Revised Statutes

TITLE 1 - General Provisions

RS 1:1 - Revised Statutes; how cited

LOUISIANA REVISED STATUTES

TITLE 1 GENERAL PROVISIONS

CHAPTER 1. INTERPRETATION OF REVISED STATUTES

§1. Revised Statutes; how cited

This Act shall be known as the Louisiana Revised Statutes of 1950 and shall be cited as R.S. followed by the number of the Title and the number of the Section in the Title, separated by a colon. Example: Section 1 of Title 20 shall be cited as R.S. 20:1.



RS 1:2 - Revised Statutes not retroactive

§2. Revised Statutes not retroactive

No Section of the Revised Statutes is retroactive unless it is expressly so stated.



RS 1:3 - Words and phrases; how construed

§3. Words and phrases; how construed

Words and phrases shall be read with their context and shall be construed according to the common and approved usage of the language. Technical words and phrases, and such others as may have acquired a peculiar and appropriate meaning in the law, shall be construed and understood according to such peculiar and appropriate meaning.

The word "shall" is mandatory and the word "may" is permissive.



RS 1:4 - Unambiguous wording not to be disregarded

§4. Unambiguous wording not to be disregarded

When the wording of a Section is clear and free of ambiguity, the letter of it shall not be disregarded under the pretext of pursuing its spirit.



RS 1:5 - Clerical and typographical errors

§5. Clerical and typographical errors

Clerical and typographical errors in the Revised Statutes shall be disregarded when the meaning of the legislature is clear.



RS 1:6 - Conflict in expression of figures and words

§6. Conflict in expression of figures and words

Whenever there is a conflict between a number expressed both by figures and written words, the latter shall prevail unless such words obviously are contrary to the legislative intent.



RS 1:7 - Singular may denote plural

§7. Singular may denote plural

Words used in the singular number include the plural and the plural includes the singular.



RS 1:8 - One gender may denote others

§8. One gender may denote others

Words used in one gender apply also to the other genders, except as otherwise clearly indicated by the context.



RS 1:9 - Use of disjunctive

§9. Use of disjunctive

Unless it is otherwise clearly indicated by the context, whenever the term "or" is used in the Revised Statutes, it is used in the disjunctive and does not mean "and/or".



RS 1:10 - Person, defined

§10. Person, defined

Unless it is otherwise clearly indicated, the word "person" includes a body of persons, whether incorporated or not.



RS 1:11 - Population, how determined; new census

§11. Population, how determined; new census

A. Except as otherwise provided, the number of inhabitants of a political subdivision is that shown by the latest regular or special federal census.

B. To provide for orderly transition in the implementation of any law applicable to a class of political subdivisions identified by a population category, a particular federal census shall become the "latest" and the "most recent" federal census on August first of the year following the year in which the census is taken and shall remain the "latest" and "most recent" federal census until August first of the year following the year in which the subsequent census is taken; however, the provisions of this Subsection shall not apply to any law providing for reapportionment or redistricting.

Acts 2010, No. 845, §2, eff. June 30, 2010, and §3, eff. Jan. 1, 2012.



RS 1:11.1 - Special census

§11.1. Special census

All incorporated municipalities in the State of Louisiana are hereby authorized and empowered to take a special census when ordered by the governing authority of the municipality, all costs to be paid for by the municipality; provided, however, that upon the taking of one special census, another special census shall not be taken for at least a three year period. Upon completion of said census, a copy thereof shall be sent to the governor, who after investigation and verification of said census, shall certify the results, and the special census shall thereupon become the official census of the municipality until the next official census of the Bureau of the Census of the United States Department of Commerce or a subsequent special census as provided for herein.

Acts 1958, No. 498, §1. Amended by Acts 1970, No. 465, §1.



RS 1:12 - Classification and arrangement of statutes; effect on construction

§12. Classification and arrangement of statutes; effect on construction

The classification and organization of the sections of the Revised Statutes is made for the purpose of convenience, reference, and orderly arrangement, and no implication or presumption of a legislative construction shall be drawn therefrom.



RS 1:13 - Headings and ancilliary information, not part of law

§13. Headings and ancillary information, not part of law

A. Headings to sections, source notes, and cross references are given for the purpose of convenient reference and do not constitute part of the law.

B. The keyword, one-liner, summary and adjoining information, abstract, digest, and other words and phrases not contained in the section or sections of the bill following the enacting clause do not constitute part of the law.

Acts 2006, No. 826, §1.



RS 1:14 - References in Revised Statutes

§14. References in Revised Statutes

Unless otherwise indicated in the context, references in the Revised Statutes to Titles, Sub-titles, Chapters, Parts, Sub-parts, or Sections shall mean Titles, Sub-titles, Chapters, Parts, Sub-parts, or Sections of the Revised Statutes.

Whenever any reference is made to any portion of the Revised Statutes or to any other law, the reference applies to all amendments thereto hereafter made.



RS 1:15 - Repeal of law; effect

§15. Repeal of law; effect

The repeal of a repealing law shall not revive the first law.



RS 1:16 - Construction of Revised Statutes; continuation of existing institutions; effect on rights acquired, penalties imposed, etc.

§16. Construction of Revised Statutes; continuation of existing institutions; effect on rights acquired, penalties imposed, etc.

The Louisiana Revised Statutes of 1950 shall be construed as continuations of and as substitutes for the laws or parts of laws which are revised and consolidated herein. The adoption of these Revised Statutes shall not affect the continued existence and operation, subject to the provisions hereof, of any department, agency, or office heretofore legally established or held, nor any acts done, any funds established, any rights acquired or accruing, any taxes or other charges incurred or imposed, any penalties incurred or imposed, or any judicial proceedings had or commenced prior to the effective date of these Revised Statutes.



RS 1:17 - Transfer of functions; application of Revised Statutes

§17. Transfer of functions; application of Revised Statutes

Wherever in the Revised Statutes a reference is made to any department, agency or office, or officer thereof, the functions of which department, agency, office or officer have been legally transferred to another department, agency, office or officer, the provision of law wherein the reference is made shall be applicable to the department, agency, office or officer, to which such functions have been transferred.



RS 1:51 - MISCELLANEOUS

CHAPTER 2. MISCELLANEOUS

§51. Acts and contracts in French language; effect

Any act or contract made or executed in the French language is as legal and binding upon the parties as if it had been made or executed in the English language.



RS 1:52 - Publication of advertisements, notices, etc., in English language

§52. Publication of advertisements, notices, etc., in English language

It is sufficient in all the parishes of the state to publish advertisements, judicial or otherwise, notices, and publications required by law, in the English language only.



RS 1:53 - Money accounts in dollars and cents

§53. Money accounts in dollars and cents

The money accounts of this state shall be expressed in dollars or units, cents or hundredths, and mills or thousandths; and all accounts in banks and public offices, and all proceedings in the courts of this state, shall be kept in conformity herewith.



RS 1:54 - Residence; forfeiture

§54. Residence; forfeiture

Residence once acquired shall not be forfeited by absence on business of the state or of the United States. Voluntary absence from the state of two years, or the acquisition of residence elsewhere, shall forfeit a residence within this state.



RS 1:55 - Days of public rest, legal holidays, and half-holidays

§55. Days of public rest, legal holidays, and half-holidays

A. The following shall be days of public rest and legal holidays and half-holidays:

(1) The following shall be days of public rest and legal holidays: Sundays; January 1, New Year's Day; January 8, Battle of New Orleans; the third Monday in January, Dr. Martin Luther King, Jr.'s Birthday; January 19, Robert E. Lee Day; third Monday in February, Washington's Birthday; Good Friday; the last Monday in May, National Memorial Day; June 3, Confederate Memorial Day; July 4, Independence Day; August 30, Huey P. Long Day; the first Monday in September, Labor Day; the second Monday in October, Christopher Columbus Day; November 1, All Saints' Day; November 11, Veterans' Day; the fourth Thursday in November, Thanksgiving Day; December 25, Christmas Day; Inauguration Day in the city of Baton Rouge; provided, however, that in the parish of Orleans, the city of Baton Rouge, in each of the parishes comprising the second and sixth congressional districts, except the parish of Ascension, and in each of the parishes comprising the fourteenth and thirty-first judicial districts of the state, the whole of every Saturday shall be a legal holiday, and in the parishes of Catahoula, Caldwell, West Carroll, Concordia, East Carroll, Franklin, Madison, Morehouse, Ouachita, Richland, Tensas, Union, Jackson, Avoyelles, West Feliciana, Rapides, Natchitoches, Grant, LaSalle, Winn, Lincoln, and East Baton Rouge, the whole of every Saturday shall be a holiday for all banking institutions, and in the parishes of Sabine and Vernon each Wednesday and Saturday, from 12:00 o'clock noon until 12:00 o'clock midnight, shall be a half-holiday for all banking institutions. All banks and trust companies, however, may, each at its option, remain open and exercise all of its regular banking functions and duties upon January 8; Dr. Martin Luther King, Jr.'s Birthday; January 19; Washington's Birthday; Good Friday; National Memorial Day; June 3; August 30; Christopher Columbus Day; November 1; and Veterans' Day; and all banks and trust companies located in Ward 1 of the parish of Avoyelles may, each at its option, remain open and exercise all of its regular banking functions and duties until 12 o'clock noon on Saturdays; however, when on any of said last named days any bank or trust company does actually remain open it shall, as to transactions on such day, to exactly the same extent as if such day were not otherwise a legal holiday, be not subject to any of the provisions of R.S. 7:85 and R.S. 7:251 or any other laws of Louisiana covering the matters of maturity of negotiable instruments and demand, notice, presentment, acceptance, or protest thereof on legal holidays and half-holidays, and all instruments payable to or at such bank upon such day shall become due on such day; and provided, further, that the option of remaining open shall not, except as otherwise provided in this Paragraph, apply to Saturdays or Wednesdays which are holidays or half-holidays, or to Mardi Gras when the same has been declared a legal holiday; and provided still further that nothing in any law of this state shall in any manner whatsoever affect the validity of or render void or voidable the payment, certification, or acceptance of a check or other negotiable instrument or any other transaction by a bank in Louisiana because done on any holiday or half-holiday or because done on any day upon which such bank, if remaining open because of the option given it herein, if the payment, certification, acceptance, or other transaction could have been validly done on any other day.

(2) In all parishes of the state the governing authorities thereof shall have the option to declare the whole of every Saturday a holiday, and until the whole of Saturday is so declared a holiday in any parish, Saturday from 12 o'clock noon until 12 o'clock midnight shall be a half-holiday; provided that in the city of Baton Rouge and in the Parish of Orleans the whole of every Saturday is a holiday; provided further, that the governing authority of the Parish of Washington may declare the whole of Wednesday or the whole of Saturday a holiday, and if the Parish of Washington declares the whole of Wednesday a holiday, no part of Saturday shall be a holiday in that parish. In no parish shall the whole of Wednesday be a holiday when the immediately preceding day is a holiday.

(3) In the parishes of Orleans, St. Bernard, Jefferson, Plaquemines, St. Charles, St. James, St. John the Baptist, East Baton Rouge, Lafayette, St. Tammany, Iberia, St. Martin, Ascension, Washington, Calcasieu, Jefferson Davis, St. Landry, Evangeline, Cameron, Assumption, St. Mary, Acadia, Vermilion, Iberville, Pointe Coupee, West Baton Rouge, Lafourche, East Feliciana, and West Feliciana, and in all municipalities, Mardi Gras shall be a holiday when the governing authorities so declare by ordinance. The school boards of the parishes of Acadia and Lafayette may declare Mardi Gras and the International Rice Festival in Crowley a holiday for public school children of those parishes. In the parish of Washington, the Friday of the Washington Parish Free Fair shall be a legal holiday for the purpose of authorizing the clerk of court for the parish of Washington to close his office on that day.

(4) Whenever December 25, January 1, or July 4 falls on a Sunday, the next day is a holiday. When December 25, January 1, or July 4 falls on a Saturday, the preceding Friday is a holiday when the governing authorities so declare by ordinance, and if the local governing authorities declare the Friday preceding January 1st a legal holiday, such holiday shall be an optional holiday for banking institutions, and each bank may, each at its option remain open and exercise all of its regular banking functions under conditions set forth in Paragraph (1) of Subsection A of this Section.

(5) The governing authorities of all parishes in the state shall have the option to declare the second Friday of Holiday in Dixie a legal holiday. The school boards in all parishes shall have the option to declare such day a holiday for public school children.

(6) The third Monday in January, the birthday of Dr. Martin Luther King, Jr. for public schools; provided however, that a local school board shall decide to observe this holiday during a regularly scheduled school day with or without the necessity of adjourning school for all or any portion of the school day.

(7) The third Monday in February, the birthday of President George Washington for public schools; provided however, that a local school board shall decide to observe this holiday during a regularly scheduled school day with or without the necessity of adjourning school for all or any portion of the school day.

B. Legal holidays shall be observed by the departments of the state as follows:

(1)(a) Insofar as may be practicable in the administration of the government, no employee shall work on New Year's Day, Dr. Martin Luther King, Jr.'s Birthday which shall be observed on the third Monday of January of each year or in conjunction with the day of the federal observance, Mardi Gras Day, Good Friday, Independence Day, Labor Day, Veterans' Day, Thanksgiving Day, Christmas Day, Inauguration Day once in every four years in the city of Baton Rouge, or the first Tuesday after the first Monday in November in even-numbered years.

(b) In addition, in the city court of Sulphur, the second Monday in October, Christopher Columbus Day shall be a legal holiday.

(2) Robert E. Lee Day, Washington's Birthday, National Memorial Day, Confederate Memorial Day, and Huey P. Long Day shall be observed only in such manner as the governor may proclaim, considering the pressure of the state's business; however, not more than two such legal holidays shall be proclaimed in any one year, one of which shall be National Memorial Day.

(3) The governor, by executive proclamation, may authorize the observance of such other holidays and half-holidays as he may deem in keeping with efficient administration. Whenever, in accordance with this Paragraph, the governor declares the Friday after Thanksgiving Day in November a holiday, such holiday shall be designated as Acadian Day and shall be observed in commemoration of the arrival in Louisiana of the Acadian people from the French colony Acadie following the ceding of that colony to England in 1713 and in recognition of the fact that much of the early economic and political development of Louisiana is directly attributable to the industry of the Acadian people, through cultivation of land, utilization of Louisiana's natural resources, and the interest of the Acadian people in political self-determination and American democracy.

(4) When one or more holidays or half-holidays fall on a full-time employee's regular day off, his holiday shall be the closest regularly scheduled workday preceding or following the legal holiday, as designated by the head of the agency. Employees whose regular work hours do not fall in the time period, or fall only partly within the time period, of the holiday shall receive a number of hours equivalent to the holiday through compensatory time or overtime. Part-time employees having a regular work schedule will receive benefits in a similar manner as full-time employees except that their benefits will be prorated to the number of hours normally worked.

(5) When time off is declared in case of natural emergencies, only those persons actually scheduled to work during the time period of the declaration shall receive the time off. Those persons who are scheduled to work during those hours and, because of the requirements of their job, do in fact work shall be entitled to compensatory time for those hours.

C. It shall be lawful to file and record suits, deeds, mortgages and liens, to issue and serve citations, to make sheriff's sales by virtue of any execution, and to take and to execute all other legal proceedings on Wednesday and Saturday holidays and half-holidays.

D. Notwithstanding the provisions of R.S. 6:65 or any other law to the contrary, all banking institutions and savings and loan associations located within the parishes of Terrebonne, Lafourche, Iberia, Pointe Coupee, West Baton Rouge, St. Mary, and Iberville, and all banking institutions located within the parishes of Lafayette and St. Landry, shall be closed during any year on Saturdays, Sundays, New Year's Day, Mardi Gras, Independence Day, Labor Day, Thanksgiving and Christmas; provided, however, that when New Year's Day, Independence Day or Christmas fall on a Sunday, said banking institutions and savings and loan associations shall be closed on the next day, and said financial institutions may, each at its option, remain open and exercise all of its regular functions and duties upon January eighth; January nineteenth; the third Monday in February, Washington's Birthday; Good Friday; the last Monday in May, National Memorial Day; June third; August thirtieth; the second Monday in October, Christopher Columbus Day; November first; and November eleventh, Veterans' Day; and further provided that when on any of said last named days any said financial institution does actually remain open it shall, as to transactions on such day, to exactly the same extent as if such day were not otherwise a legal holiday, be not subject to any of the provisions of R.S. 7:85 and R.S. 7:251, or any other laws of Louisiana, covering the matters of maturity of negotiable instruments and demands, notice, presentment, acceptance or protest thereof on legal holidays and half-holidays, and all instruments payable to or at such bank upon such day shall become due on such day; and provided further that the option of remaining open shall not apply to Saturdays or Wednesdays which are holidays or half-holidays, or to Mardi Gras when the same has been declared a legal holiday; and provided further that nothing in any law of this state shall in any manner whatsoever affect the validity of, or render void or voidable, the payment, certification of acceptance of a check or other negotiable instrument, or any other transaction by a bank in Louisiana because done on any holiday or half-holiday or because done on any day upon which such financial institution if remaining open because of the option given it herein, if the payment, certification, acceptance, or other transaction could have been validly done on any other day, provided, however, that in the parishes of Beauregard, Sabine, Vernon, Evangeline and DeSoto the banking institutions may elect to make the whole of Saturdays holidays and close, in lieu of half-holidays on Wednesdays and half-holidays on Saturdays.

E.(1)(a)(i) Each clerk of a district court, parish court, and city court shall close his office on the following days: New Year's Day, January first; Washington's Birthday, the third Monday in February; Good Friday; Memorial Day, the last Monday in May; the Fourth of July; Labor Day, the first Monday in September; All Saints' Day, November first; Veterans' Day, November eleventh; Thanksgiving Day, the fourth Thursday in November, and the next day, Friday; Christmas Eve Day; Christmas Day; and New Year's Eve Day, December thirty-first.

(ii) Whenever New Year's Day, the Fourth of July, or Christmas Day falls on a Saturday, the preceding Friday shall be a holiday. Whenever New Year's Day, the Fourth of July, or Christmas Day falls on a Sunday, the following Monday shall be a holiday.

(iii) In addition, in the city courts of Hammond and Sulphur, Ward Four, Mardi Gras and the day on which the national observance of Martin Luther King, Jr.'s birthday is celebrated shall be legal holidays and the clerk of court shall close his office on those days. In addition, in the city court of Sulphur, the second Monday in October, Christopher Columbus Day shall be a legal holiday and the clerk of city court shall close his office on that day. Notwithstanding any other law to the contrary, Mardi Gras shall be a legal holiday for the clerks of court for the parishes of East and West Feliciana, East Baton Rouge, Iberville, Pointe Coupee, West Baton Rouge, St. John the Baptist, St. Charles, Lafourche, St. Mary, Assumption, Terrebonne, St. Martin, Ascension, St. James, St. Tammany, St. Bernard, Jefferson Davis, Livingston, Acadia, Vermilion, Calcasieu, Orleans, Allen, and Tangipahoa.

(b) In addition, each clerk of a district court, parish court, and city court shall close his office on all of the legal holidays provided in Subparagraph (B)(1)(a) of this Section and on any day that the governor has proclaimed a legal holiday pursuant to Paragraph (B)(3) of this Section. Notwithstanding the provisions of Paragraph (2) of this Subsection, each clerk of a district court, parish court, and city court may close his office on any day an emergency situation has been declared by the governor or the local governing authority and governmental entities, including the courthouse, have been ordered to close.

(c) In addition, each clerk of a city court or parish court, with the approval of the chief judge of the court, may close his office on the day proclaimed by the governor or the local governing authority as a holiday in honor of Dr. Martin Luther King, Jr.'s birthday.

(d) In addition, each clerk of court in the parishes of St. James and St. John the Baptist shall close his office on any day upon which the governor has proclaimed a legal holiday. The provisions of this Section shall not apply to Inauguration Day once every four years or General Election Day every two years.

(e) In addition, in the parish of Vermilion, the Friday of the Cattle Festival in Abbeville shall be a legal holiday for the purpose of authorizing the clerk of court of the Fifteenth Judicial District Court and the clerk of court of the City Court of Abbeville to close their offices in observance of that day, unless there is an election that requires their office to remain open.

(f) In addition, in the parish of Iberia, the Friday of the Sugar Cane Festival shall be a legal holiday for the purpose of authorizing the clerk of court of the Sixteenth Judicial District Court in the parish of Iberia to close offices in observance of that day, unless there is an election that requires the office to remain open.

(g) In addition, in the parish of St. Mary, the Friday of the Black Bear Festival shall be a legal holiday for the purpose of authorizing the clerk of court of the Sixteenth Judicial District Court in the parish of St. Mary to close offices in observance of that day, unless there is an election that requires the office to remain open.

(h) In addition, in the parish of Grant, the Friday of the Pecan Festival shall be a legal holiday for the purpose of authorizing the clerk of court of the Thirty-Fifth Judicial District Court in the parish of Grant to close offices in observance of that day, unless there is an election that requires the office to remain open.

(i) In addition, in the parish of Union, the Friday of the Watermelon Festival shall be a legal holiday for the purpose of authorizing the clerk of court of the Third Judicial District Court in the parish of Union to close offices in observance of that day, unless there are functions and duties related to an election that require the office to remain open.

(2) If an emergency situation develops which, in the judgment of the clerk of court, renders it hazardous or otherwise unsafe for employees of the office of the clerk to continue in the performance of their official duties or for the general public to conduct business with the clerk's office, the clerk, with prior approval from the clerk's chief judge or other person authorized to exercise his authority, may order the closing of his office for the duration of the hazardous or unsafe condition. No such closure shall be effective nor shall such period of closing be considered a legal holiday unless prior written approval or written confirmation from such chief judge or person acting on his behalf is received by the clerk of court. When the office is reopened, the clerk shall have published as soon as possible a legal notice in all of the official parish journals of the parishes within the district setting forth the dates of closure, the hour of closure if applicable, the reasons for closure, and a statement that, pursuant to R.S. 1:55(E)(3), these days or parts of days were legal holidays. The clerk shall attach a similar statement to every document, petition, or pleading filed in the office of the clerk on the first day or part of a day his office is open after being closed under the provisions of this Paragraph, whenever the petition or document relates to a cause of action, right of appeal, or other matter against which prescription could have run or time periods imposed by law could have expired.

(3) Only the enumerated holidays in Paragraph (1) of this Subsection, days of closure under Paragraph (2) of this Subsection, Mardi Gras only in those parishes in which the governing authority of the parish declares a holiday under authority of Subsection A(3) of this Section, and all Saturdays and Sundays shall be considered as legal holidays for the purposes of Article 5059 of the Louisiana Code of Civil Procedure.

(4) The Municipal Court of New Orleans and the Traffic Court of New Orleans shall have the same legal holidays as the Civil District Court for the parish of Orleans and the Criminal District Court for the parish of Orleans.

(5) Notwithstanding any provision of this Section to the contrary, no court shall be required to be open if their respective clerk of court's office is closed pursuant to this Section.

F. Each institution of higher education in the state, through a representative appointed by it, shall designate a maximum of fourteen legal holidays per calendar year to be observed by all of its employees. If the institution does not elect to designate Veterans' Day as one of the fourteen legal holidays to be observed, an employee, who is a veteran as defined in R.S. 29:251.2, shall be allowed to attend activities or events related to Veterans' Day with compensation and for no more than four hours, when the designated day for observance by the state is on a regularly scheduled workday.

Amended by Acts 1950, No. 96, §1; Acts 1950, No. 98, §1; Acts 1952, No. 534, §§1, 2; Acts 1954, No. 593, §1; Acts 1956, No. 463, §1; Acts 1956, No. 549, §1; Acts 1958, No. 210, §1; Acts 1958, No. 270, §1; Acts 1964, No. 158; Acts 1964, No. 250; Acts 1965, No. 159, §1; Acts 1966, No. 45, §1; Acts 1966, No. 137, §1; Acts 1966, No. 152, §1; Acts 1968, No. 48, §§1, 2; Acts 1968, No. 178, §1; Acts 1968, No. 380, §1; Acts 1968, No. 404, §1; Acts 1968, No. 497, §1; Acts 1970, No. 202, §1; Acts 1970, No. 575, §1; Acts 1972, No. 640, §1; Acts 1973, No. 131, §1; Acts 1975, No. 38, §1; Acts 1976, No. 72, §1; Acts 1976, No. 98, §1, eff. July 9, 1976; Acts 1976, No. 111, §1; Acts 1976, No. 493, §1; Acts 1977, No. 505, §1; Acts 1977, No. 668, §1; Acts 1978, No. 69, §1; Acts 1978, No. 163, §1; Acts 1981, No. 171, §1; Acts 1982, No. 148, §1; Acts 1982, No. 255, §1; Acts 1982, No. 627, §1; Acts 1984, No. 79, §1; Acts 1984, No. 464, §1; Acts 1984, No. 643, §1; Acts 1985, No. 838, §1; Acts 1985, No. 1002, §1; Acts 1986, No. 2, §1; Acts 1986, No. 153, §1; Acts 1986, No. 296, §1; Acts 1986, No. 607, §1; Acts 1988, No. 346, §1; Acts 1989, No. 570, §1; Acts 1991, No. 139, §1; Acts 1991, No. 906, §1; Acts 1992, No. 333, §1; Acts 1992, No. 750, §1; Acts 1992, No. 772, §1; Acts 1993, No. 487, §1; Acts 1993, No. 495, §1; Acts 1993, No. 534, §1; Acts 1993, No. 698, §1; Acts 1995, No. 1021, §1; Acts 1995, No. 1307, §1; Acts 1996, 1st Ex. Sess., No. 22, §1; Acts 1999, No. 257, §1; Acts 1999, No. 279, §1; Acts 1999, No. 733, §1; Acts 2003, No. 354, §1; Acts 2003, No. 409, §1; Acts 2004, No. 474, §1; Acts 2004, No. 740, §1; Acts 2005, No. 45, §1; Acts 2006, No. 734, §1; Acts 2008, No. 788, §1; Acts 2013, No. 220, §1, eff. June 11, 2013; Acts 2014, No. 206, §1; Acts 2014, No. 671, §1; Acts 2015, No. 40, §1; Acts 2016, No. 33, §1; Acts 2016, No. 34, §1, eff. May 10, 2016.



RS 1:56 - Doctors' Day

§56. Doctors' Day

March 30 is designated as Doctors' Day throughout the state of Louisiana, in honor of the medical profession in this state.

Acts 1952, No. 49, §1.



RS 1:57 - Arbor Day

§57. Arbor Day

The third Friday in January is hereby designated as Arbor Day throughout the state of Louisiana.

Added by Acts 1968, No. 217, §1.



RS 1:58 - My Nationality American Day

§58. My Nationality American Day

December 7 is designated as My Nationality American Day throughout the state of Louisiana to reaffirm our dedication to the principles that inspired the creation of this great nation and secured for all of us the blessings of freedom and peace.

Added by Acts 1983, No. 35, §1.



RS 1:58.1 - National Airborne Day

§58.1. National Airborne Day

August sixteenth is hereby designated as National Airborne Day throughout the state of Louisiana to recognize and honor those who have served in an airborne unit since the first official army parachute jump on August 16, 1940.

Acts 2001, No. 337, §1.



RS 1:58.2 - Juneteenth Day

§58.2. Juneteenth Day

A. Juneteenth Day has long been recognized as a special day of celebration for the freedom of African Americans. As such, since 1865 the day has been celebrated as the day African Americans received the news of the signing of the Emancipation Proclamation. The celebration of this day has grown into a special day celebrating this freedom as well as a day of learning, sharing, and giving respect to the history, culture, and achievements of African Americans.

B. The third Saturday in June is recognized and designated as Juneteenth Day throughout the state of Louisiana, in honor of the day African Americans celebrate as Emancipation Day.

Acts 2003, No. 433, §1.



RS 1:58.3 - Ronald Reagan Day

§58.3. Ronald Reagan Day

To honor one of America's greatest presidents, February sixth shall annually be recognized and designated as Ronald Reagan Day throughout the state of Louisiana.

Acts 2004, No. 680, §1.



RS 1:58.4 - A day of remembrance; Hurricane Katrina and Hurricane Rita

§58.4. A day of remembrance; Hurricane Katrina and Hurricane Rita

The first Sunday after the commencement of hurricane season of every year shall be recognized as a day of remembrance for the victims of Hurricane Katrina and Hurricane Rita. Hurricane Katrina and Hurricane Rita Day shall be observed as a memorial of one of the greatest tragedies in the state of Louisiana.

Acts 2008, No. 800, §1.



RS 1:58.5 - Care Enough to Wear Pink

§58.5. Care Enough to Wear Pink

A. October has long been recognized as National Breast Cancer Awareness Month in the United States, and the wearing of the color pink in the form of ribbons and apparel has been associated with the breast cancer awareness campaign. It is an annual health campaign organized by major breast cancer charities to increase awareness of breast cancer and to raise funds for research into its cause, prevention, diagnosis, treatment, and cure.

B. In honor of those who have been diagnosed with breast cancer, October twenty-fifth, twenty-sixth, and twenty-seventh are hereby designated annually as "Care Enough to Wear Pink" days throughout the state of Louisiana.

Acts 2012, No. 537, §1.



RS 1:58.6 - Purple Heart Recognition Day

§58.6. Purple Heart Recognition Day

The seventh day of August shall be recognized as "Purple Heart Recognition Day" and shall be dedicated to the remembrance and recognition of those members of the armed forces of the United States who have earned the Purple Heart Medal for wounds received in combat.

Acts 2014, No. 22, §1.



RS 1:58.7 - Louisiana Collector Car Appreciation weekend

§58.7. Louisiana Collector Car Appreciation Weekend

A. The second Friday in July has long been recognized nationally as the Collector Car Appreciation Day.

B. In order to recognize the integral role collector cars have played in fostering our nation's appreciation for the automobile's unique place in our history, Friday, Saturday, and Sunday of the second weekend in July are hereby designated annually as "Louisiana Collector Car Appreciation Weekend" throughout the state of Louisiana.

Acts 2014, No. 71, §1.



RS 1:58.8 - Sarcoma Awareness Month

§58.8. Sarcoma Awareness Month

The month of July is recognized and designated as "Sarcoma Awareness Month" to recognize those individuals who have been diagnosed with sarcoma and to increase awareness of the disease throughout the state of Louisiana.

Acts 2014, No. 371, §1, eff. July 1, 2014.



RS 1:59 - Definitions of mortgage, chattel mortgage and pledge to include security interests

§59. Definitions of mortgage, chattel mortgage and pledge to include security interests

Whenever the context so requires, the terms "mortgage", "chattel mortgage", and "pledge" as used in the Louisiana Revised Statutes additionally mean and include the granting of a security interest under Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.) or under the corresponding provisions of Article 9 of the Uniform Commercial Code as adopted in any other state, to the extent applicable. Whenever the context so requires, the terms "mortgage", "chattel mortgage" or "pledge" agreement further mean and include a security agreement subject to Chapter 9 of the Louisiana Commercial Laws or to the corresponding provisions of Article 9 of the Uniform Commercial Code as adopted in any other state, to the extent applicable.

Acts 1989, No. 137, §1, eff. Sept. 1, 1989; Acts 1990, No. 1079, §1, eff. Sept. 1, 1990.



RS 1:60 - Timely filing of papers due; presumption

§60. Timely filing of papers due; presumption

A. Notwithstanding any other provision of law to the contrary, the filing of papers, including but not limited to applications, forms, reports, returns, statements, and filings of any kind with the state, its agencies, boards, and commissions shall be deemed timely in either of the following cases:

(1) The papers are delivered on or before the due date.

(2) The papers are mailed on or before the due date. If the papers are received by mail on the first working day following the due date, there shall be a rebuttable presumption that they were timely filed. In all cases where the presumption does not apply, the timeliness of the mailing shall be shown only by an official United States postmark or by official receipt or certificate from the United States Postal Service made at the time of mailing which indicates the date thereof. For purposes of this Section, "by mail" applies only to the United States Postal Service.

B. The provisions of this Section shall not apply to the legislative or judicial branches of government, the Department of State, the Department of Revenue, or to adjudications conducted pursuant to Chapter 13-B of Title 49 of the Louisiana Revised Statutes of 1950.

Acts 1999, No. 175, §1, eff. June 9, 1999; Acts 2001, No. 451, §6, eff. Jan. 12, 2004.



RS 1:61 - Definition of disadvantaged business enterprise

§61. Definition of disadvantaged business enterprise

Whenever the context so requires, the term "disadvantaged business enterprise" as used in the Louisiana Revised Statutes of 1950 and any rules and regulations promulgated in accordance with the Administrative Procedure Act shall mean a disadvantaged business enterprise certified under the Unified Certification Program for Disadvantaged Business Enterprises.

Acts 2010, No. 399, §1.






TITLE 2 - Aeronautics

RS 2:1 - Definitions

TITLE 2

AERONAUTICS

CHAPTER 1. REGULATION OF AERONAUTICS

§1. Definitions

For the purposes of this Title, the following definitions shall apply:

(1) "Abandoned aircraft" means any aircraft which has been left on any property for a period of more than ninety days without the consent of the owner or operator of the property.

(2) "Aeronautics" means the act or practice of the art and science of transportation by aircraft, and operations, construction, repair, or maintenance of aircraft, airports, landing fields, landing strips, air navigation facilities, or air instruction.

(3) "Aircraft" means any contrivance now known or hereafter invented, used, or designed for navigation of, or flight in, the air.

(4) "Aircraft dealer" means any person engaged in the business of buying, selling, or exchanging aircraft or, for compensation, offering to assist another person with the purchase, sale, or exchange of an aircraft.

(5) Repealed by Acts 2008, No. 326, §1.

(6) "Airman" means any person, including the one in command, and any pilot, mechanic or member of the crew, who engages in the navigation of aircraft while under way, and any person who is in charge of the inspection, overhauling or repair of aircraft, and any individual who served in the capacity of aircraft dispatcher or air traffic control tower operator.

(7) "Air navigation" means the operation or navigation of aircraft in the airspace over the lands and waters of the state of Louisiana.

(8) "Air navigation facility" means any facility, other than facilities owned or operated by the United States, used, or available or designed for use, in aid of air navigation, including any structures, mechanisms, lights, beacons, markers, communicating systems, or other facilities used or useful as an aid, or constituting an advantage or convenience, to the safe taking off, navigation, and landing of aircraft, or the safe and efficient operation or maintenance of an airport.

(8.1) "Air operation area" means certain areas of an airport limited to runways, taxiways, and aprons.

(9) "Airport" means any area of land or water, except a restricted landing area, which is designed for the landing and takeoff of aircraft, whether or not facilities are provided for the sheltering, servicing, or repairing of aircraft or for receiving or discharging passengers or cargo; all appurtenant areas used or suitable for airport buildings or other airport facilities; and all appurtenant rights of way including easements through or other interests in air space over land or water and other protection privileges, the acquisition or control of which is necessary to insure safe approaches to the landing areas and efficient operation thereof.

(10) "Airport hazard" means any structure, object of natural growth, or use of land, which obstructs the air space required for the flight of aircraft in landing or taking off at any airport or restricted landing area or is otherwise hazardous to such landing or taking off.

(11) "Air instruction" means the imparting of aeronautical information in any air school, flying club, or by any aviation instructor.

(12) "Air school" means any person engaged in giving instruction or offering to give instruction in aeronautics either in flying or in ground subjects, or both, for or without hire or reward, and advertising, representing, or holding himself or itself out as giving or offering to give such instruction.

(13) "Aviation instructor" means any individual engaged in giving instruction, or offering to give instruction, in aeronautics, either in flying or ground subjects, or both, for or without hire or reward, without advertising such occupation, without calling his facilities an "air school" or anything equivalent thereto, or without employing or using other instructors.

(14) "Civil aircraft" means any aircraft other than a public aircraft.

(15) "Department" or "Department of Public Works" means the Department of Transportation and Development except where the Department of Public Safety and Corrections is specified.

(16) "Director" means the Assistant Secretary, Office of Aviation, Louisiana Department of Transportation and Development.

(17) "Fixed-base operator" or "FBO" means an individual or a firm operating at an airport and providing general aircraft or air cargo services including, but not limited to maintenance, storage, repair, and ground and flight instructions.

(18) "Flying club" means any person, other than an individual, who, neither for profit nor reward, owns, leases, or uses one or more aircraft for the purpose of instruction, pleasure, or both.

(19) "Lighter-than-air aircraft" means an aircraft which can rise and remain suspended by using contained gas with a molecular weight less than the molecular weight of the air displaced by the gas.

(20) "Person" means any individual, firm, partnership, corporation, company, association, joint stock association, or body politic; and includes any trustee, receiver, assignee, or other similar representative thereof.

(21) "Political subdivision" means any parish, city, town, village, city and parish, public corporation, district, or other political entity or public corporation of this state.

(22) "Public aircraft" means any aircraft used exclusively in the service of any government or of any political subdivision thereof, including the government of any state, territory, or possession of the United States, or the District of Columbia, but not including any government-owned aircraft engaged in carrying persons or property for commercial purposes.

(23) "Restricted landing area" means any area of land, water, or both, which is used or is made available for the landing and takeoff of aircraft, the use of which shall, except in case of emergency, be only as provided from time to time by the department.

(24) "Sponsor" means any state agency, city, town, parish, airport authority, or other political subdivision which owns, leases, or controls any airport, landing field, landing strip, seaplane base, helipad, or aid to air navigation.

(25) "Structure" means any object constructed or installed by man, including but without limitation buildings, towers, smokestacks, and overhead transmission lines.

(26) "Through-the-fence operation" means the accessing of air operation area airport facilities from off-airport property even when the perimeter fence is imaginary.

(27) "Tree" means any object of natural growth.

Amended by Acts 1978, No. 131, §1, eff. June 23, 1978; Acts 1985, No. 889, §1; Acts 1998, 1st Ex. Sess., No. 28, §1, eff. April 24, 1998; Acts 1999, No. 836, §1; Acts 2008, No. 326, §1.



RS 2:2 - Repealed by Acts 2008, No. 326, §1.

§2. Repealed by Acts 2008, No. 326, §1.



RS 2:2.1 - Repealed by Acts 2008, No. 326, §1.

§2.1. Repealed by Acts 2008, No. 326, §1.



RS 2:2.2 - Repealed by Acts 2008, No. 326, §1.

§2.2. Repealed by Acts 2008, No. 326, §1.



RS 2:2.3 - Repealed by Acts 2008, No. 326, §1.

§2.3. Repealed by Acts 2008, No. 326, §1.



RS 2:2.4 - Repealed by Acts. 2008, No. 326, §1.

§2.4. Repealed by Acts. 2008, No. 326, §1.



RS 2:2.5 - Repealed by Acts. 2008, No. 326, §1.

§2.5. Repealed by Acts. 2008, No. 326, §1.



RS 2:2.6 - Repealed by Acts. 2008, No. 326, §1.

§2.6. Repealed by Acts. 2008, No. 326, §1.



RS 2:2.7 - Repealed by Acts. 2008, No. 326, §1.

§2.7. Repealed by Acts. 2008, No. 326, §1.



RS 2:2.8 - Repealed by Acts. 2008, No. 326, §1.

§2.8. Repealed by Acts. 2008, No. 326, §1.



RS 2:2.9 - Repealed by Acts. 2008, No. 326, §1.

§2.9. Repealed by Acts. 2008, No. 326, §1.



RS 2:2.10 - Repealed by Acts. 2008, No. 326, §1.

§2.10. Repealed by Acts. 2008, No. 326, §1.



RS 2:2.11 - Repealed by Acts. 2008, No. 326, §1.

§2.11. Repealed by Acts. 2008, No. 326, §1.



RS 2:3 - Repealed by Acts 2008, No. 326, §1.

§3. Repealed by Acts 2008, No. 326, §1.



RS 2:4 - Repealed by Acts 2008, No. 326, §1.

§4. Repealed by Acts 2008, No. 326, §1.



RS 2:5 - Duties of Department of Transportation and Development; aeronautic activities; exceptions

§5. Duties of Department of Transportation and Development; aeronautic activities; exceptions

The secretary and employees of the department designated by him shall supervise and direct all aeronautic activities and facilities, except those activities pertaining to aircraft registration, identification, equipment, and enforcement delegated to the secretary of the Department of Public Safety and Corrections or his designee. Unless specified, all licenses, orders, rules, and regulations pertaining to aeronautics shall bear the secretary's signature, or the signature of employees designated by him to sign such licenses, orders, rules, or regulations; and the secretary shall insure that all rules and regulations of the department pertaining to aeronautics are obeyed. He shall direct investigations with respect to aeronautic activities. He, and any employee designated by him, may administer oaths when necessary in the discharge of official duties and may affix his jurat to any license or document pertaining to the promotion or regulation of aviation, whether state or federal, concerning which oath is to be made.

Acts 1985, No. 889, §1.

{{NOTE: SEE ACTS 1985, NO. 889, §3.}}



RS 2:6 - Powers and duties of the department; promulgation of rules and regulations pertaining to aeronautics

§6. Powers and duties of the department; promulgation of rules and regulations pertaining to aeronautics

A. The department shall foster air commerce within the state of Louisiana and the department shall have supervision over the aeronautical activities and facilities, which authority shall include supervision and control over all airports, landing fields, landing strips, air instruction, air marking, air beacons, and all other air-navigation facilities.

B.(1) Accordingly, the department may prescribe such reasonable rules and regulations as it deems necessary and advisable:

(a) For the public safety and for the promotion of aeronautics governing the designing, laying out, location, building, equipping, operation, and use of all airports, landing fields, or landing strips;

(b) Governing the curriculum, equipment, personnel, and operation and management of all air instruction;

(c) For the purpose of protecting the health and safety of students receiving or to receive such instruction of student aviators;

(d) For the public safety and safety of those engaged in aeronautics;

(e) For the promotion of aeronautics governing the establishment, location, maintenance, and operation of all air markings, air beacons, and other air-navigation facilities.

(2) No rule or regulation prescribed by the department under the authority of this Section shall be inconsistent with the then-current federal legislation governing aeronautics and the regulations duly promulgated thereunder.

Acts 1985, No. 889, §1.

{{NOTE: SEE ACTS 1985, NO. 889, §3.}}



RS 2:7 - Powers and duties of the department; development of aeronautics

§7. Powers and duties of the department; development of aeronautics

The department shall assist in the development of aviation and aviation facilities for the purpose of safeguarding the interests of those engaged in all phases of the industry and of the general public and of promoting aeronautics. Accordingly, the department may expend any or all the moneys allocated and deposited for the acquisition or enlargement by purchase, grant, lease, condemnation, or other means, and for the construction, operation, and maintenance of airports, landing fields, or emergency landing strips, or of other aeronautic facilities or services for the safety and advancement of aeronautics, which shall include the joint establishment or provision of such aeronautic facilities or services in cooperation with other state or federal departments or with other political subdivisions.

Acts 1985, No. 889, §1.

{{NOTE: SEE ACTS 1985, NO. 889, §3.}}



RS 2:7.1 - Operation and maintenance of aeronautical navigation aids

§7.1. Operation and maintenance of aeronautical navigation aids

The Department of Transportation and Development may, subject to legislative appropriation of sufficient funds, enter into a contract or contracts to maintain, repair, and use such air navigation aids as the department deems necessary to operate a statewide aeronautical navigation system. A plan for such a system shall be presented to the Joint Legislative Committee on the Budget for approval before the program is put into effect.

Added by Acts 1982, No. 216, §1.



RS 2:8 - Powers and duties of the department; aeronautics; license; fees

§8. Powers and duties of the department; aeronautics; license; fees

All proposed airports, landing fields, air schools, flying clubs, air beacons, or other navigation facilities, shall first be approved by the department before they are so used or operated. No airport, landing field, air school, flying club, air beacon, or other air navigation facility, except airports and landing fields constructed and operated prior to July 28, 1936, shall be used or operated without the approval of the department, and no aircraft, except in case of emergency, shall land upon or take off from any area other than an airport, landing field, or landing strip. No license, rule, order, or regulation promulgated under the authority of this Section or of this Chapter shall apply to airports, landing fields, air beacons, air markings, or other air navigation facilities owned or operated by the government of the United States or by this state. The department may issue a certificate of its approval in each case and make reasonable charges therefor.

Acts 1985, No. 889, §1.

{{NOTE: SEE ACTS 1985, NO. 889, §3.}}



RS 2:9 - Powers and duties of the secretary; aeronautics; investigations and hearings

§9. Powers and duties of the secretary; aeronautics; investigations and hearings

The secretary or any person designated by the secretary may hold investigations, inquiries, and hearings concerning matters covered by the provisions of this Chapter, and all accidents in aeronautics, except for aircraft registration, identification, equipment, and enforcement delegated to the Department of Public Safety and Corrections. All hearings conducted in accordance with the provisions of this Section shall be open to the public. The secretary, and every person designated by him to hold any inquiry, investigation, or hearing may administer oaths and affirmations, certify to all official acts, issue subpoenas, compel the attendance and testimony of witnesses, and the production of papers, books, and documents. In case of failure to comply with any subpoena or order issued under authority of this Chapter, the secretary or his authorized representative, may invoke the aid of any district court which may have jurisdiction in such cases. The court may thereupon order the witness to comply with the requirements of the subpoena or order to give evidence touching the matter in question. Any failure to obey the order of said court may be punished by the court as a contempt thereof.

Acts 1985, No. 889, §1.

{{NOTE: SEE ACTS 1985, NO. 889, §3.}}



RS 2:10 - Powers and duties of the secretary; exceptions; aeronautics; investigations and hearings; reports and testimony

§10. Powers and duties of the secretary; exceptions; aeronautics; investigations and hearings; reports and testimony

To facilitate the making of investigations by the secretary, in the interest of the public safety and the promotion of aeronautics, the reports of investigations or hearings, or any part thereof, or any testimony given thereat, shall not be admitted in evidence or used for any purpose in any suit, action, or proceeding growing out of any matter referred to in said investigation, hearing, or report thereof, except in case of criminal or other proceedings instituted by or on behalf of the Department of Public Safety and Corrections under the provisions of this Chapter.

Acts 1985, No. 889, §1.

{{NOTE: SEE ACTS 1985, NO. 889, §3.}}



RS 2:11 - Powers and duties of the department; aeronautics; regulations filed for inspection

§11. Powers and duties of the department; aeronautics; regulations filed for inspection

The department shall keep on file with the secretary of state and at the principal office of the department, a copy of all its rules and regulations pertaining to aeronautics for public inspection.

Acts 1985, No. 889, §1.

{{NOTE: SEE ACTS 1985, NO. 889, §3.}}



RS 2:12 - Powers and duties of the Departments of Public Safety and Corrections and Transportation and Development; aeronautics; enforcement; cooperation

§12. Powers and duties of the Departments of Public Safety and Corrections and Transportation and Development; aeronautics; enforcement; cooperation

Both departments, their members and employees, and every state, parish, and municipal officer charged with the enforcement of state and municipal laws, shall enforce and assist in the enforcement of this Chapter. Both departments are further authorized to enforce the provisions of this Chapter by injunction in the district courts. Other departments and political subdivisions may cooperate with both departments in the development and enforcement of aeronautics and aeronautic facilities.

Acts 1985, No. 889, §1.

{{NOTE: SEE ACTS 1985, NO. 889, §3. }}



RS 2:13 - Powers and duties of the department; aeronautics; license rejection

§13. Powers and duties of the department; aeronautics; license rejection

In any case where the department rejects an application for permission to operate or establish an airport, landing field, air school, flying club, air beacon, or other air navigation facility, or in any case where the department shall issue any order requiring certain things to be done, it shall set forth its reasons and shall state the requirements to be met before such approval shall be given or the order modified or changed. In any case where the department may deem it necessary it may order the closing of any airport, landing field, or order any air school, flying club, or air beacon, or other air navigation facility to cease operations until it complies with the requirements of the department. The secretary or any person designated by him, and any officer, state, parish, or municipal, charged with the duty of enforcing any provisions of this Chapter, may inspect and examine at reasonable hours any premises, and the buildings and other structures thereon, where airports, landing fields, air schools, flying clubs, air beacons, or other air navigation facilities are operated. Any order made by the department pursuant to this Chapter shall be served upon the interested person by registered mail or in person before such order shall become effective.

Acts 1985, No. 889, §1.

{{NOTE: SEE ACTS 1985, NO. 889, §3.}}



RS 2:14 - Appeal from department order or regulation pertaining to aeronautics

§14. Appeal from department order or regulation pertaining to aeronautics

Any person against whom an order has been entered may, within ten days after service, appeal to the district court for the parish in which property affected by the order is located, for the purpose of having the reasonableness or lawfulness of the order inquired into or determined.

Acts 1985, No. 889, §1.

{{NOTE: SEE ACTS 1985, NO. 889, §3.}}



RS 2:15 - Procedure for appeal

§15. Procedure for appeal

The party taking the appeal shall file a praecipe in the office of the clerk of court for the parish in which the property affected by the order is located, and summons shall thereupon be issued by the clerk and shall be served upon the secretary of the department or the deputy secretary for public safety services. Upon the filing of the praecipe, the appeal shall be docketed for trial not less than ten days nor more than thirty days after the service of the summons and shall be tried by the district court without formal pleadings in term time or in vacation. Upon the trial of the appeal, the court shall hear evidence as to matters concerning the order in question, as to the condition of the property in question and the manner of its operation, and shall enter judgment either affirming or setting aside the order of the department, or the court may remand the matter to the department for further hearing. The filing of the praecipe shall operate as a supersedeas.

Acts 1985, No. 889, §1.

{{NOTE: SEE ACTS 1985, NO. 889, §3.}}



RS 2:16 - Failure to file appeal; waiver

§16. Failure to file appeal; waiver

If no appeal is taken from the order of the departments within the period fixed, the party against whom the order was entered shall have waived the right to have the reasonableness or lawfulness of the order reviewed by any court, and there shall be no trial of that issue in court in which suit may be instituted for the penalty for failure to comply with the order.

Acts 1985, No. 889, §1.

{{NOTE: SEE ACTS 1985, NO. 889, §3.}}



RS 2:17 - Penalty

§17. Penalty

Whoever fails to comply with the requirements of, or violates any of the provisions of this Chapter or the rules and regulations for the enforcement of this Chapter, made by the departments shall be fined not more than five hundred dollars, or imprisoned for not more than ninety days, or both, except in those instances where specific penalties have been defined.

Acts 1985, No. 889, §1.

{{NOTE: SEE ACTS 1985, NO. 889, §3.}}



RS 2:81 - AIRPORTS AND LANDING FIELDS

CHAPTER 2. AIRPORTS AND LANDING FIELDS

PART I. OWNERSHIP OF, AND PROCURING OF AID, BY STATE

§81. Authority of state to own airports; operation of airports by Department of Public Works

The department of public works in behalf of and in the name of the state, out of funds available for such purposes, may plan, establish, construct, enlarge, improve, maintain, equip, operate, regulate, protect, and police airports and air navigation facilities within the state. The department may construct, install, equip, maintain, and operate at such airports buildings and other facilities for the servicing of aircraft or for the accommodation of air travelers.

All airports, and other air navigation facilities presently owned or leased or which may be owned or leased hereafter by the state shall be maintained, managed and operated by the department, which may charge such fees as it shall see fit for the use of said airports or air navigation facilities. The department may enter into such contracts as it shall deem advisable for the sale of aviation fuel and lubricants and for the operation of other concessions and it may grant leases of every type covering its hangars, buildings and other real and personal property for such sums and upon such terms as it may see fit.

All revenues earned or produced by the department on account of such fees, contracts or leases shall be kept separate from all other funds of the state and shall be deposited in one of the banks of the City of Baton Rouge subject to withdrawal by the Director of Public Works, who may use them to pay salaries, to purchase and repair equipment and to meet other expenses incidental to the operation, development and maintenance of these facilities.

Amended by Acts 1957, No. 20.



RS 2:82 - Acquisition of airports by state; limitations

§82. Acquisition of airports by state; limitations

For the purposes set forth in R.S. 2:81 the department of public works by purchase, donation, lease, or condemnation may acquire property or an interest therein, including servitudes in airport hazards or land outside the boundaries of an airport, necessary to permit safe and efficient operation of the airports, to permit the removal, obstruction-marking, or obstruction-lighting of airport hazards, or to prevent the establishment of airport hazards. In like manner, the department may acquire existing airports and air navigation facilities. The department shall not acquire any airport or air navigation facility owned or controlled by a political subdivision of the state without consent first being obtained in writing from the governing authority of the political subdivision.



RS 2:83 - Authority of state to dispose of airports

§83. Authority of state to dispose of airports

A. The department may dispose of any airport, air navigation facility, and portion thereof, or any interest therein. The disposal shall be in accordance with the laws governing the disposition of property of the state; except that disposal to a political subdivision of the state or to the United States for aeronautical purposes may be effected upon such terms and conditions as the department deems in the best interest of the state.

B. The secretary of the Department of Transportation and Development is hereby authorized to either transfer the Harry P. Williams Memorial Airport in Patterson, Louisiana to the St. Mary Parish governing authority or to take whatever steps are necessary to close the Harry P. Williams Memorial Airport and to dispose of any interest the state may have in the airport to the St. Mary Parish governing authority. In addition to the authority hereinabove granted the secretary to transfer or close the Harry P. Williams Memorial Airport, the secretary may enter into a cooperative endeavor agreement with the St. Mary Parish governing authority whereby the state shall retain legal ownership and the St. Mary Parish governing authority shall operate and maintain the said airport. For a period of one year from July 14, 1988, the St. Mary Parish governing authority shall not be required to comply with the provisions of the Public Bid Law for agreements pertaining to operations, but shall be required to comply with the public bid law for any purchasing or construction. The secretary is authorized to execute any and all agreements or documents which may be necessary to accomplish either the transfer or closure of the airport. The secretary shall have full power and authority to utilize whatever method he deems in the best interest of the state to accomplish the purposes of this Section.

Acts 1988, No. 605, §1, eff. July 14, 1988.



RS 2:84 - Department of public works as agent for political subdivisions in securing federal aid

§84. Department of public works as agent for political subdivisions in securing federal aid

The department of public works may act as agent for any municipality or parish in Louisiana in applying for, accepting, receiving, receipting for, and disbursing any federal funds made available to finance, in whole or in part, the planning, acquisition, construction, improvement, maintenance, or operation of any municipal or parish airport or air navigation facility.



RS 2:85 - Authority of municipality or parish to designate department of public works its agent

§85. Authority of municipality or parish to designate department of public works its agent

The governing authority of any municipality or parish may authorize the department of public works to act as its agent for the purposes set forth in R.S. 2:84.



RS 2:86 - Authority of department of public works to contract with the United States

§86. Authority of department of public works to contract with the United States

The department of public works, as principal for the state and as agent for any municipality or parish when authorized in writing, may contract with the United States or its subdivisions as required in connection with a grant or loan of federal funds for airport or air navigation facilities.



RS 2:87 - Disposition of funds by department of public works

§87. Disposition of funds by department of public works

The department of public works shall deposit in the state treasury funds received pursuant to R.S. 2:84 and R.S. 2:86. Unless otherwise prescribed by the authority from which the moneys are received, the funds shall be kept in a separate fund designated according to the purposes for which the funds are made available. The funds shall be held and disbursed by the state for such purposes and upon such conditions upon which they are made available.



RS 2:131 - Definition; political subdivisions may acquire airports

PART II. ACQUISITION, CONSTRUCTION, AND

OPERATION BY POLITICAL SUBDIVISIONS

§131. Definition; political subdivisions may acquire airports

A. "Political subdivision" as used in this Part means any parish of this state as well as any city or county of another adjoining or adjacent state which is authorized by the law of that state to engage in a joint endeavor for the creation and operation of an airport district with a political subdivision of this state. In any such joint endeavor, except to the extent manifestly inconsistent with this Part, the law of that state will govern the acquisition of lands in such other state and the appointment, term of service, and compensation for commissioners appointed by or for such city or county.

B. Cities, towns and other political subdivisions may separately or jointly, acquire, establish, construct, expand, own, lease, control, equip, improve, maintain, operate, regulate, and police, airports and landing fields for the use of aircraft, either within or without the geographical limits of such municipalities, and other political subdivisions, and may use for such purposes any available property that is owned or controlled by such political subdivisions; but no political subdivision shall exercise the authority hereby conferred outside of its geographical limits except in an adjoining political subdivision or in any adjoining political subdivision adjacent to said adjoining political subdivision and this only jointly with those political subdivisions.

Amended by Acts 1978, No. 490, §1. Amended by Acts 1983, 1st Ex. Sess., No. 26, §1, eff. Jan. 19, 1983; Acts 1999, No. 836, §1.



RS 2:131.1 - Municipal airport located outside parish; membership on governing board

§131.1. Municipal airport located outside parish; membership on governing board

A. The membership of the governing board of any municipally owned and operated airport or air transportation facility, which is used by common carriers of air passengers and which is located entirely outside the geographical boundaries of the parish in which the municipality which owns said airport or facility is located, shall include, in addition to such number of members as is otherwise provided by law or ordinance, one additional member, to be appointed by the mayor of the municipality which owns and operates the airport or facility with the approval of the governing authority of such municipality from a list of two names submitted by the chief executive officer with the approval of the governing authority of the parish in which the airport or facility is located. In addition to this one additional member, if the airport or facility is located wholly or partially within a municipality, the governing board of such airport or facility also shall include two additional members to be appointed by the mayor of the municipality which owns and operates the airport or facility with the approval of the governing authority of such municipality from a list of four names submitted by the mayor of the municipality within which such airport or facility is located with the approval of the governing authority of such municipality. The appointment of such additional members as authorized by Act 424 of the 1972 Regular Session of the Louisiana Legislature shall become effective as hereinafter set forth. Any such member who is in office on July 1, 1983 pursuant to appointment on or after June 30, 1982 shall continue in office until the expiration of his term on June 30, 1987. Any such member who is in office on July 1, 1983 pursuant to appointment prior to June 30, 1982 whose term expired on June 30, 1982 and whose successor has not been appointed and qualified shall be replaced in the following manner:

(1) Within sixty days from July 1, 1983 the mayor of the municipality within which such airport or facility is located with the approval of the governing authority of such municipality shall submit a list of two names for one appointment to the board.

(2) Within sixty days from July 1, 1983 if more than one such position is available then the chief executive officer of the parish in which the airport or facility is located with the approval of the governing authority of such parish shall submit a list of two names for one appointment to the board.

(3) In the event such airport or facility is located in more than one parish then the chief executive officer of each parish shall establish the order of priority by lot.

(4) In the event that all four such positions are available then the mayor of the municipality within which such airport or facility is located shall submit a list of two additional names.

(5) The terms of all persons appointed pursuant to the foregoing shall expire on June 30, 1987.

(6) Thereafter, all successors shall be appointed for terms of five years.

B. The following shall be applicable to all appointments made subsequent to July 1, 1983:

(1) In the event that the governing authority of the parish in which the airport or facility is located or the mayor of the municipality within which such airport or facility is located does not submit the lists hereinabove provided for within sixty (60) days from the date a vacancy occurs, then the mayor of the municipality which owns and operates the airport or facility with the approval of the governing authority of such municipality shall make the appointment.

(2) In the further event that the mayor of the municipality which owns and operates the airport or facility does not make the appointment within sixty (60) days of receipt of such list and the governing authority of said municipality does not approve same within said sixty (60) days, then the chief executive officer with the approval of the governing authority of the parishes submitting the list in which the airport or facility is located or the mayor of the municipality submitting the list of names with the approval of the governing authority of said municipality shall make the appointment.

Acts 1983, No. 25, §1, eff. June 9, 1983.



RS 2:132 - Airports a public purpose

§132. Airports a public purpose

A. Any lands acquired, owned, leased, controlled, or occupied by such cities, towns, or other political subdivisions for the purposes enumerated in R.S. 2:131 are acquired, owned, leased, controlled, or occupied for public, governmental, and municipal purposes.

B. No property expropriated or otherwise acquired for such purposes shall ever, directly or indirectly, be sold or donated to any foreign power, any alien, or any corporation in which the majority of the stock is controlled by any foreign power, alien corporation, or alien, or to any other state or political subdivision thereof so as to divest the sovereignty of the state wherein the same is located.

Acts 1983, No. 334, §1.



RS 2:133 - Private property may be acquired by purchase or expropriation

§133. Private property may be acquired by purchase or expropriation

Private property needed by a city, town, or other political subdivision for an airport or landing field or for the expansion of an airport or landing field or for extension of runways may be acquired by grant, purchase, lease, or other means, if such political subdivision is able to agree with the owners of said property on the terms of such acquisition, and otherwise by expropriation.

Amended by Acts 1983, 1st Ex. Sess., No. 26, §1, eff. Jan. 19, 1983.



RS 2:134 - Purchase price may be paid from bond issue or otherwise

§134. Purchase price may be paid from bond issue or otherwise

The purchase price or award for real property acquired, in accordance with the provisions of this Part, for an airport or landing field may be paid for by appropriation of monies available therefor or wholly or partly from the proceeds of the sale of bonds of said city, town, parish or other political subdivision, as the legislative body of such political subdivision determines; subject, however, to the adoption of a proposition therefor at a regular or special election, if the adoption of such a proposition is a prerequisite to the issuance of bonds of such political subdivision for public purpose generally.



RS 2:135 - REPEALED BY ACTS 1993, NO. 760, 1, EFF. JUNE 22, 1993.

§135. REPEALED BY ACTS 1993, NO. 760, §1, EFF. JUNE 22, 1993.



RS 2:135.1 - Authority to equip, improve, establish fees and charges, and lease airport facilities

§135.1. Authority to equip, improve, establish fees and charges, and lease airport facilities

A. Airport districts, airport authorities, and other political subdivisions, including the New Orleans Aviation Board, which establish or operate airports or landing fields or which acquire or set apart immovable property for such purpose may:

(1) Construct, equip, improve, maintain, and operate the same or vest authority for the construction, equipment, improvement, maintenance, and operation thereof, in an officer, board, or sponsor of such political subdivision. The expense of construction, equipment, improvement, maintenance, and operation is a responsibility of the sponsor or its vested authority.

(2) Adopt regulations and establish charges, fees, and tolls for the use of such airports or landing fields, fix penalties for the violation of regulations, and establish privileges to enforce payment of the charges, fees, and tolls, except that such authority will not be used to discriminate against the use of such airports or landing fields by any legitimate aviation interest.

(3) Lease to any person, as defined in this Title, areas for operations space, improvements, including industrial development, and equipment on such airports or landing fields; provided that all leases of land, improvements, or equipment, except as hereinafter provided, shall be by public bid under the provisions of the Public Bid Law, R.S. 38:2181 et seq., or under the provisions on leases of public lands, R.S. 41:1211 et seq.

(4) Notwithstanding any provision of law to the contrary and specifically any provision contained in Paragraph (3) of this Subsection, the governing authority of any airport located in this state which is eligible to receive funding from the Federal Aviation Administration is authorized to lease to any person, as defined in this Title, land, areas for operations space, improvements, including industrial development, and equipment on airports or landing fields provided that any such governing authorities leasing land, improvements, or equipment, except as hereinafter provided, shall charge fair and reasonable prices for airport properties as determined by appraisals and fair market value comparisons in accordance with Federal Aviation Administration guidelines. The appraisals and fair market value comparisons required by this Paragraph shall be conducted and paid for by the governing authority of the airport.

(5) Notwithstanding any provision of law to the contrary and specifically any provision contained in Paragraph (3) of this Subsection, the governing authority of the Natchitoches Regional Airport is authorized to lease to any person, as defined in this Title, land, areas for operations space, improvements, including industrial development, and equipment on such airport or landing fields provided that the governing authority leasing such land, improvements, or equipment, except as hereinafter provided, shall charge fair and reasonable prices for airport properties as determined by appraisals and fair market value comparisons in accordance with Federal Aviation Administration guidelines. The appraisals and fair market value comparisons required by this Paragraph shall be conducted and paid for by the governing authority of the Natchitoches Regional Airport.

B.(1)(a) The public bid requirement provided for by Paragraph A(3) shall be at the option of the sponsor when such sponsor is leasing operations space of less than two hundred fifty square feet.

(b) The advertisements shall set forth a description of the property to be leased, the time when bids therefor will be received, and a short summary of the terms, conditions, and purposes of the lease to be executed. The public bids provided for in this Part shall be secret, sealed bids and shall be mailed or delivered to the lessor at its domicile address. The advertisements provided for in this Section shall constitute judicial advertisements and legal notices as required in accordance with the provisions of Chapter 5 of Title 43 of the Louisiana Revised Statutes of 1950. At the date and hour mentioned in the advertisement for consideration of bids, the bids shall be publicly opened by the lessor at its office.

(c) The lessor shall accept only the highest bid submitted which yields the greatest benefits to the public in services and financial return to it by a person or persons who meet all of the conditions of this Part. The lessor shall have the right to reject all bids.

(d) The lessor may execute any lease granted under such terms and conditions that it deems proper or as otherwise provided in this Part.

(e) All leases signed by the lessor shall be executed in sufficient counterparts to be disposed of as follows: one copy shall be furnished to the lessee; one copy shall be recorded in the conveyance records of each parish in which the land lies; one copy shall be furnished to the secretary of the Louisiana Department of Transportation and Development; and one copy shall be retained in the records of the lessor.

(2) All leases executed under the provisions of this Section shall provide for consideration to be paid annually or monthly as provided for in the lease. All such leases shall be for a period not exceeding ten years, except as follows:

(a) A lessor may grant an option to extend the primary lease for an additional period of not more than ten years to any lessee who leases such land or holds a ten-year lease in full force on or after August 15, 1999, when such lessee has, within the ten-year term of the lease, added or contracted for permanent improvements to be constructed or placed on or made to the land in the amount of not less than twenty thousand dollars, has provided written notification to the lessor of his desire to extend the primary lease, and has provided a proper showing that such improvements have in fact been made or contracted for.

(b) When a lease provides for the addition or construction of improvements on or to the land to a value in excess of sixty thousand dollars for non-air carrier airports or one hundred thousand dollars for air carrier airports, and further provides that such improvements will become the property of the lessor without any cost to the lessor, the lessor may grant an option to the lessee to extend the primary term of the lease for an additional ten-year period, or part thereof, for each sixty thousand dollars of improvements or additions for non-air carrier airports or one hundred thousand dollars worth of improvements or additions for air carrier airports made on or to the land, not to exceed a maximum term of one hundred years.

C. Where private property adjoining an airport is acquired by a public body pursuant to provisions of Section 133 of this Title, leases may be entered into between the airport owner and the owner of said property without advertising or competitive bidding, the terms of which shall be determined by the appraised value of the land and/or buildings so acquired in relation to the lease periods described in Subsection B of this Part.

D. Where the lessor has constructed or contemplates the construction of a building or other improvements in order to expand the services of the airport, the lessor may execute a lease for a period not to exceed twenty-five years and provide for a monthly or annual rental, payable monthly or annually in advance, and advertise in accordance with Subsection A, such lease may provide for the option to renew on stipulated conditions, without further advertising or competitive bidding, for periods not to exceed an additional twenty-five years.

E.(1) It having been determined that the financial stability of the state's air carrier airports is dependent upon the ability to enter into long-term lease agreements with air carriers and fixed base operators in order to assure the resources necessary for the financing of improvements for, and the maintenance of, such airports and that the nature of the lease arrangements customarily entered into with such air carriers and fixed base operators at air carrier airports makes it unnecessary and undesirable that such lease agreements be subject to advertisement and competitive bidding because leased premises or improvements normally are constructed to the individual specifications of the air carriers and fixed base operators with the lease payments being designed to cover the cost of such premises or improvements, and it having been determined that public convenience and necessity so requires, it hereby is provided that, notwithstanding any other provision of law to the contrary, leases of airport operational space, facilities, equipment, and other airport land and improvements at airports may be entered into with air carriers and fixed base operators for initial terms of up to thirty years, and optional extension terms of up to an additional twenty-five years, without advertising or competitive bidding.

(2)(a) The term "air carrier" as used herein means a party certificated under state or federal law to provide scheduled air transportation of persons, property or mail.

(b) The term "fixed base operator" or "FBO" means an individual or a firm operating at an airport and providing general aircraft or air cargo services including but not limited to maintenance, storage, repair, and ground and flight instructions.

(c) The term "air carrier airport" means a facility served by an air carrier certificated by the Civil Aeronautics Board under Section 401 of the Federal Aviation Act of 1958 (as amended) or by an air carrier operating under an exemption to Section 401 of the Act granted by the Civil Aeronautics Board for scheduled commuter airline service.

F. Notwithstanding any provisions of law to the contrary, no municipality, parish, airport district, airport authority, or other political subdivision may grant a lease of an entire airport nor may the public be deprived of its rightful, equal, and uniform use of the airport or landing field or portion thereof, except at such times as may be required in the interest of public safety and no exclusive concession, license, or lease agreement may be made relative to the business of servicing, repairing, or furnishing of supplies for aircraft, or the sale, rental, or leasing of aircraft or flight instruction. Prospective lessees providing such services must have complied with the minimum aeronautical standards established by the lessor and approved by the office of aviation of the Department of Transportation and Development.

G. Lease agreements entered into with fixed-base operators prior to June 22, 1978, may be amended so as to provide for an initial or primary term of up to thirty years and optional extension terms of up to an additional twenty-five years without advertising or competitive bidding, with the terms, conditions, fees, and rentals in such lease agreement to be agreed upon by the authority and the fixed-base operator.

H. The provisions of this Section shall not apply to the Department of Military Affairs of the state of Louisiana when leasing airport space at a publicly-owned airport for military purposes.

I.(1) The Acadiana Regional Airport is the site of a former United States naval air station, now owned by Iberia Parish by deed from the United States, consisting of facilities conducive to use in heavy aircraft maintenance to, severally and singularly, manufacture, store, maintain, retrofit, or repair aircraft in excess of eighty-eight thousand pounds commonly used in the air carrier industry. Notwithstanding any other provision of law to the contrary, leases of airport operational space, facilities, equipment, and other airport land and improvements at Acadiana Regional Airport may be entered into with persons engaged in the manufacture, storage, maintenance, retrofitting, repair, or maintenance of aircraft in excess of eighty-eight thousand pounds used by the military services of the United States or any state, or private person engaged in air carrier operations, or scheduled commuter operations, or nonscheduled charter of persons, or property, or mail, for initial terms of up to thirty years, and for optional extension terms of up to an additional twenty-five years, without advertising or competitive bidding. Any lease undertaken under the provisions of this Subsection shall provide conditions to assure that the area of the lease shall be suitably maintained in a safe and serviceable condition; that services shall be provided on a fair, equal, and not unjustly discriminatory basis; and that charges for services shall be fair, reasonable, and not unjustly discriminatory.

(2) Any construction projects undertaken under the provisions of this Subsection shall be performed in accordance with the provisions of R.S. 38:2211 et seq.

J. All leases with a term of five years or more shall contain a provision for periodic adjustments based on a recognized economic index.

K. Public-use areas such as airport taxiways shall not be included in the lease area. If public fueling facilities are included within the area to be leased, provisions must be made for right of public access. Nothing in the lease shall authorize the use of the lease area to block access to any other area or any public fueling service of the airport facility.

L.(1) Notwithstanding any other provision of law to the contrary, leases of public airport operational space, facilities, equipment, and other airport land and improvements at any air facility may be entered into with persons engaged in the manufacture, storage, maintenance, retrofitting, repair, or maintenance of aircraft in excess of eighty-eight thousand pounds commonly used by the military services of the United States or any state, or private person engaged in air carrier operations, or scheduled commuter operations, or nonscheduled charter of persons, or property, or mail, for initial terms of up to thirty years, and for optional extension terms of up to an additional twenty-five years, without advertising or competitive bidding.

(2) Any lease shall provide conditions to assure that the area of the lease shall be suitably maintained in a safe and serviceable condition; that services shall be provided on a fair, equal and not unjustly discriminatory basis; and that charges for services will be fair, reasonable, and not unjustly discriminatory.

M.(1) The lease shall preclude the lessee fixed-base operator from requiring the users of other leased areas to secure goods and services exclusively from such fixed-base operator. In no case shall a fixed-based operator be leased more apron space than that for which an immediate demonstrated need has been shown. Sponsors shall ensure that apron space not necessary to current operations shall be available upon request to future tenants. Therefore, where there is only one fixed-base operator on an airport and there is more apron space than required for the operation of such operator, only that space actually required for such operation shall be leased to the existing fixed-based operator.

(2) The lessor may designate within a lease agreement the time limit within which construction of a fixed-based operation facility shall begin.

N.(1) The obligation to make a public airport available for the use and benefit of the public does not impose any requirement to permit access from adjacent property or through-the-fence operations as defined in R.S. 2:1(26). The sponsor of a public airport is entitled to seek the recovery of initial and continuing costs of providing a public use air operation area from all users including those operating from off-airport property. The development of an aeronautical enterprise on land uncontrolled by the sponsor of the public airport can result in competitive advantage for the through-the-fence operator to the detriment of the airport and on-airport operators. Therefore, the airport sponsor shall obtain from the off-airport user fair market value. A through-the-fence lease agreement shall be fair, nondiscriminatory, and in compliance with on-airport lease agreement provisions.

(2) The governing authority of a public airport may require any person or legal entity proposing to engage in through-the-fence air operation area operations to enter into an airport user agreement prior to the commencement of said operations. The user agreement may include a fee schedule, user fee, and other terms and conditions for the use of the airport by the through-the-fence operator. Such user agreement shall be fair, reasonable, and nondiscriminatory.

(3) The provisions of this Subsection shall not apply to the activities of aerial applicators which shall be in compliance with and controlled by the provisions of R.S. 2:135.3.

O. Notwithstanding any provision of law to the contrary, airport districts, airport authorities, airport sponsors, and other political subdivisions which establish or operate airports or landing fields or which acquire or set apart immovable property for such purposes may lease lands of which they have title, custody, or possession on a share basis for the agricultural purpose of planting, cultivating, growing, and harvesting any agricultural crops with the terms, conditions, fees, and rentals in such lease to be agreed upon by the lessor and the agricultural tenant provided such agreement is commensurate with agricultural standards within the geographic area.

P. The provisions of this Section shall have no effect on the provisions of R.S. 33:130.351 through 130.359.

Added by Acts 1978, No. 78, §1, eff. June 22, 1978. Amended by Acts 1980, No. 181, §1; Acts 1983, 1st Ex. Sess., No. 26, §1, eff. Jan. 19, 1983; Acts 1984, No. 340, §1, eff. July 2, 1984; Acts 1989, No. 670, §1, eff. July 7, 1989; Acts 1990, No. 280, §1; Acts 1991, No. 478, §1; Acts 1993, No. 760, §2, eff. June 22, 1993; Acts 1999, No. 836, §1; Acts 2003, No. 404, §1; Acts 2003, No. 1174, §1; Acts 2005, No. 360, §1; Acts 2005, No. 390, §1, eff. July 1, 2005; Acts 2005, No. 478, §1, eff. July 1, 2005.



RS 2:135.2 - Distribution of sales tax revenue

§135.2. Distribution of sales tax revenue

When an airport is located in more than one political subdivision, sales and use tax revenues generated at the airport shall be distributed to each of the political subdivisions based upon the acreage contained in each political subdivision in relation to the total acreage of the airport. The provisions of this Section shall apply only if the majority of the acreage of such airport is located within the parish of Jefferson.

Acts 1991, No. 894, §1; Acts 2011, 1st Ex. Sess., No. 8, §1.



RS 2:135.3 - Aerial applicators; discrimination prohibited

§135.3. Aerial applicators; discrimination prohibited

A. No city, town, or other political subdivision of this state which establishes airports or landing fields, or which acquires, leases, or sets apart real property for such purposes shall use any aspect of its authority to discriminate against the use of such airports or landing fields by any aerial applicator appropriately licensed by the Department of Agriculture for aerial application of seeds, fertilizers, or pesticides provided such aerial applicator complies with all regulations as may be promulgated by the airport owner or operator or the Department of Transportation and Development for the furtherance of flying safety and protection of the airport environs.

B. In the event that any airport authority objects to the use of its facilities by a licensed aerial applicator, the office of agricultural and environmental sciences of the Department of Agriculture and Forestry shall upon request send a representative to inspect and monitor the field prior to, during, and after the use by the aerial applicator to ascertain if any harmful chemicals and other residues remain as a result of the use by the aerial applicator. If the commissioner of the Department of Agriculture and Forestry determines that the applicator is or has been in violation, the commissioner shall have the authority to suspend the offending applicator from further use of the airport or landing strip.

C. Nothing in this Section shall be construed to circumvent the rules, regulations, or orders of the Federal Aviation Administration which, as the agent of the federal government, promulgates rules, regulations, and orders which are the national standard for aviation and airport safety and operations.

Acts 1997, No. 76, §1; Acts 2008, No. 52, §1, eff. June 5, 2008.



RS 2:136 - Funds for operation may be raised by taxation and otherwise

§136. Funds for operation may be raised by taxation and otherwise

The local public authorities having power to appropriate monies within the cities, or other political subdivisions of this state, acquiring, establishing, developing, operating, maintaining, or controlling airports or landing fields under the provisions of this Part, may appropriate and cause to be raised by taxation or otherwise in such political subdivisions, monies sufficient to carry out therein the provisions of this Part; and may use for such purposes monies derived from the airports or landing fields.

Amended by Acts 1983, 1st Ex. Sess., No. 26, §1, eff. Jan. 19, 1983.



RS 2:137 - Authority to acquire rights or privileges for lights and markers

§137. Authority to acquire rights or privileges for lights and markers

Cities, towns, and other political subdivisions of this state may acquire the right or privilege for a term of years, or perpetually, to place and maintain suitable marks for the daytime, and to place, operate, and maintain suitable lights for the nighttime marking of buildings, or other structures or obstruction for the safe operation of aircraft utilizing airports and landing fields acquired or maintained under the provisions of this Part. Such rights or privileges may be acquired by grant, purchase, lease, or expropriation in the same manner as is provided in R.S. 2:133 for the acquisition of the airport or landing field itself or the expansion thereof.

Amended by Acts 1983, 1st Ex. Sess., No. 26, §1, eff. Jan. 19, 1983.



RS 2:138 - Authority to police airports

§138. Authority to police airports

Cities, towns, or other political subdivisions of this state acquiring, establishing, developing, operating, maintaining, or controlling airports or landing fields, without the geographical limits of such subdivisions, under the provisions of this Part, may promulgate, amend, and enforce police regulations for such airports or landing fields.

Amended by Acts 1983, 1st Ex. Sess., No. 26, §1, eff. Jan. 19, 1983.



RS 2:139 - Supervision

§139. Supervision

All cities, towns, or other political subdivisions of this state in the construction, expansion, lease, control, equipment, improvement, maintenance, operation, regulation, and policing of airports and landing fields for the use of aircraft and in the acquisition of rights and privileges for lights and markers as provided for in this Part shall obtain the consent and approval of the department of all plans or proposed work in such construction, expansion, lease, control, equipment, improvement, maintenance, operation, regulation, and policing and the department shall have supervision thereof.

Amended by Acts 1983, 1st Ex. Sess., No. 26, §1, eff. Jan. 19, 1983; Acts 1987, No. 253, §1.



RS 2:140 - Intent of this Part

§140. Intent of this Part

It is the intent of this Part that all provisions herein relating to the issuance of bonds and the levying of taxes for airport and landing field purposes, and the expropriation for airports, landing fields, and airports facilities, shall be construed in accordance with general provisions of the law governing the right and procedure of municipalities, or other political subdivisions to expropriate property, issue bonds, and levy taxes.

Amended by Acts 1983, 1st Ex. Sess., No. 26, §1, eff. Jan. 19, 1983.



RS 2:141 - Short title

§141. Short title

This Part may be known as the Uniform Airports Law.



RS 2:181 - Authority of municipalities and parishes to incur and refund debt and issue bonds

PART III. FINANCING BY PARISHES AND MUNICIPALITIES

SUBPART A. INDEBTEDNESS AND BONDS; GENERAL

TAX REVENUE

§181. Authority of municipalities and parishes to incur and refund debt and issue bonds

Airports and landing fields being works of public improvement, municipal corporations or parishes of the state may incur and refund debt and issue negotiable bonds for acquiring, building, equipping or maintaining such airports and landing fields, or for any one or more of such purposes, by such municipal corporations or parishes, as provided by Section 14 of Article XIV of the Constitution of Louisiana.



RS 2:182 - Bonds to be authorized by vote of property taxpayers; special election

§182. Bonds to be authorized by vote of property taxpayers; special election

No bonds shall be issued hereunder until they have been authorized by vote of a majority in number and amount of the property taxpayers, qualified to vote under the constitution and laws of this state, who vote at any election held hereunder. The respective municipalities and parishes may call a special election and submit to the qualified taxpaying voters the question of incurring debt and issuing negotiable bonds hereunder. The governing authority shall call a special election for the purpose when requested so to do by the petition, in writing, of one-fourth of the property taxpayers eligible to vote at the election.



RS 2:183 - Election; resolution

§183. Election; resolution

The election shall be ordered by resolution which states the purposes for which the debt is to be incurred, the amount of the debt, the number of years for which the bonds are to run, and the maximum rate of interest.



RS 2:184 - Procedure for incurring and refunding debt and issuing bonds

§184. Procedure for incurring and refunding debt and issuing bonds

The manner and method of incurring and refunding debt and issuing negotiable bonds hereunder shall be in every respect the same as that prescribed in Chapter 4, Sub-title II of Title 39.



RS 2:221 - Anticipation of revenues from special tax; borrowing money; negotiable certificates of indebtedness

SUBPART B. ANTICIPATION OF REVENUES FROM

SPECIAL TAX

§221. Anticipation of revenues from special tax; borrowing money; negotiable certificates of indebtedness

Airports and landing fields being works of public improvement, any of the various municipalities and the police jury of any of the various parishes throughout the state, in order to pay for acquiring, building, constructing, equipping or maintaining airports and landing fields by such municipality or by such parish in which a special tax has been voted and authorized on behalf of such municipality or parish, under the provisions of Section 10 of Article X of the Constitution of Louisiana, may anticipate the revenues to be realized from the special tax for a period of not more than ten years, and may borrow money on behalf of the municipality or parish for which the special tax was voted, to be used for any of the purposes for which the special tax was voted, and may issue negotiable certificates of indebtedness covering the loan.



RS 2:222 - Limitation on amount to be borrowed

§222. Limitation on amount to be borrowed

The amount borrowed for and on behalf of any municipality or parish shall in no case exceed seventy-five per cent of the estimated income to be realized from the special tax previously voted in the municipality or parish.



RS 2:223 - Dedication of special tax

§223. Dedication of special tax

The special tax so voted and collected in the municipality or parish, and the income therefrom, shall be dedicated and set aside to the payment of the certificates of indebtedness as they mature.



RS 2:224 - Certificates of indebtedness; payment; interest; issuance

§224. Certificates of indebtedness; payment; interest; issuance

Certificates of indebtedness shall be made due and payable annually, the last not later than March 1st of the year following the last of those years in which the special taxes so dedicated are to be levied; the certificates of indebtedness shall bear a rate of interest not greater than six per cent, shall be issued in such a manner and form as the governing authority issuing them provides by ordinance, and when issued, as herein prescribed, shall be legal and valid obligations of the municipality or parish for and on whose behalf they have been issued.



RS 2:225 - Existing authority, certificates of indebtedness or laws unaffected

§225. Existing authority, certificates of indebtedness or laws unaffected

Nothing contained in this Sub-part shall affect in any manner the authority of municipalities or police juries to issue certificates of indebtedness to pay their current expenses under the statutes now in force, or affect certificates or other evidences of indebtedness already issued by any municipality or parish and payable out of the revenues of future years, or affect in any manner the existing laws relating to parishes anticipating their revenues for future years.



RS 2:261 - Dedication and expenditure of part of alimony tax by municipalities and parishes for airports; certificates of indebtedness

SUBPART C. USE OF GENERAL ALIMONY TAX

§261. Dedication and expenditure of part of alimony tax by municipalities and parishes for airports; certificates of indebtedness

The police juries of the various parishes, and the governing authorities of municipalities may dedicate and expend not to exceed one-half mill for any one year, out of their general alimony tax, may anticipate the tax, may borrow money and issue negotiable certificates of indebtedness payable therefrom bearing interest at a rate not exceeding six percent per annum, and for not exceeding ten years from date, payable annually or semi-annually, for the acquisition, improvement, maintenance, and support of airports and landing fields, or acquiring the same to be donated to the United States for military purposes, military posts, and flying fields, and may pledge the tax so dedicated to the payment of the certificates and the interest thereon. When the tax is so pledged it shall be annually assessed and collected and be used only for the payment of the certificates of indebtedness and the interest due thereon.



RS 2:311 - Definition; political subdivisions may create airport districts

PART IV. AIRPORT DISTRICTS

SUBPART A. GENERAL PROVISIONS

§311. Definition; political subdivisions may create airport districts

A. "Political subdivision(s)" as used in this Part means any parish of this state as well as any county of another adjoining or adjacent state which is authorized by the law of that state to engage in a joint endeavor for the creation and operation of an airport district with a political subdivision of this state. In any such joint endeavor, except to the extent manifestly inconsistent with this Part, the law of that state will govern the acquisition of lands in such other state, and the appointment, term of service, and compensation for commissioners appointed by or for such county.

B. The governing authorities of the parishes may create airport districts composed of territory located within one or more political subdivisions and such districts may comprise a combination of or parts of political subdivisions or municipalities, either both or severally, provided, however, that when an incorporated municipality is included in an airport district, the governing authority of the municipality shall concur by resolution in its inclusion in the district and in the boundaries of the district.

Amended by Acts 1975, No. 659, §1. Acts 1983, 1st Ex. Sess., No. 26, §1, eff. Jan. 19, 1983.



RS 2:312 - Airport districts subdivisions of the state

§312. Airport districts subdivisions of the state

Any airport district or portion of an airport district geographically located in the state shall be a political subdivision of the state within the meaning of Sections 30 et seq. of Article VI of the Constitution of Louisiana and of the provisions of the Louisiana Revised Statutes relating to the levy of taxes, the incurring of debt, and issuing of bonds.

Amended by Acts 1975, No. 659, §1. Acts 1983, 1st Ex. Sess., No. 26, §1, eff. Jan. 19, 1983.



RS 2:313 - Creation of airport districts; notice of intention

§313. Creation of airport districts; notice of intention

The governing authority of each political subdivision whose territory is to be included within a proposed airport district shall give notice of intention to create the airport district. The notice shall be ordered by resolution stating the territory of which the district is to be composed and the proposed boundaries of the district. The notice shall embrace substantially all matters required to be in the resolution ordering the notice, and shall set forth in addition the date, hour, and place at which the governing authority will in open session conduct a hearing and proceed to create the district.

Amended by Acts 1975, No. 659, §1. Acts 1983, 1st Ex. Sess., No. 26, §1, eff. Jan. 19, 1983.



RS 2:314 - Creation of airport district; publication of notice of intention

§314. Creation of airport district; publication of notice of intention

The notice of intention to create an airport district, provided for in R.S. 2:313, shall be published once a week for four successive weeks, the first publication being not less than thirty days before the date fixed for the hearing. The publication of the notice shall be in a newspaper in the parish, or if there is none, the notice shall be posted at two public places in the parish and published in a newspaper in an adjoining parish.

Amended by Acts 1975, No. 659, §1.



RS 2:315 - Creation of airport district; hearing

§315. Creation of airport district; hearing

At the time and place designated in the notice provided for in R.S. 2:313, the governing authority shall hear all objections interposed to the boundaries of the proposed airport district and to the inclusion of the property proposed to be included in the district. The governing authority may adjourn the hearings from time to time. At the hearings the governing authority may change the boundaries of the proposed district by excluding therefrom the lands of persons objecting or by including the lands of persons petitioning to be included therein.

Amended by Acts 1975, No. 659, §1.



RS 2:316 - Creation of airport district in one parish; resolution

§316. Creation of airport district in one parish; resolution

After disposing of all objections, the parish governing authority shall, if it determines to create the airport district within the parish, adopt a resolution fixing the boundaries of the district and giving it a numerical designation and name. The governing authority of any municipality included in the airport district shall, by resolution adopted after the boundaries are fixed, concur in the fixing of the boundaries before the action of the parish governing authority is final. The decision of the parish governing authority, when concurred in by municipalities included within the district, is final.

Amended by Acts 1975, No. 659, §1.



RS 2:317 - Creation of airport district in more than one parish; joint resolution

§317. Creation of airport district in more than one parish; joint resolution

When a proposed airport district includes territory situated in more than one political subdivision, it shall be created by joint resolutions of the governing authority of each political subdivision whose territory is included, or by resolution of one approved by the other.

Amended by Acts 1975, No. 659, §1. Acts 1983, 1st Ex. Sess., No. 26, §1, eff. Jan. 19, 1983.



RS 2:318 - Formation of airport district; publication of notice

§318. Formation of airport district; publication of notice

Notice of the formation of the airport district shall be given by publication one time in the same newspaper or in the same manner in which the notice of intention to create the district was published.

Amended by Acts 1975, No. 659, §1.



RS 2:319 - Governing authority in district composed of land in one parish

§319. Governing authority in district composed of land in one parish

A. Except as otherwise provided by law, the governing authority of an airport district composed of land situated in only one parish may either be the governing body of the parish in which the district is located, in which case the officers of the parish governing body shall be the officers of the airport district, or the governing body of the parish creating the airport district, may, in the resolution creating the airport district provided for in R.S. 2:316, provide that a board of commissioners composed of either five, seven, or nine members, so designated at the option of the governing body of the parish creating the airport district, shall be the governing authority of the airport district and shall be selected by the governing body of the parish creating the airport district. The governing body of any parish which has heretofore created an airport district prior to August 21, 1975, and is serving as the governing authority of such airport district may elect to appoint a board of commissioners as the governing authority of such airport district; however, such election shall not have the effect of affecting or impairing in any manner any obligations incurred by the airport district prior to such election, and shall not relieve the governing body of the parish of any liability with respect to any outstanding obligations incurred for airport purposes prior to such election, nor shall the newly appointed board of commissioners be deemed to have assumed any obligations incurred by the governing body of the parish for airport purposes prior to their appointment.

B. Notwithstanding any provision of law to the contrary, an airport district composed of land situated in Beauregard Parish shall be governed by a board of commissioners composed of ten members. The board of commissioners shall be selected by the governing authority of Beauregard Parish.

Amended by Acts 1975, No. 659, §1; Acts 1977, No. 313, §1; Acts 1999, No. 836, §1; Acts 2011, No. 46, §1; Acts 2013, No. 145, §1.



RS 2:320 - Governing authority in district composed of land in more than one political subdivision or consisting of two or more political subdivisions; board of commissioners

§320. Governing authority in district composed of land in more than one political subdivision or consisting of two or more political subdivisions; board of commissioners

A. The governing authority of an airport district composed of land situated in more than one political subdivision shall be a board of commissioners for the district, chosen as follows:

(1) Where an airport district is composed of land situated in two political subdivisions, there shall be a board of commissioners composed of five members. The governing body of each political subdivision whose territory is included in the district shall appoint two members and the four members so appointed shall select a fifth member who shall be a resident of the airport district.

(2) Where an airport district is composed of land situated in three political subdivisions, there shall be a board of commissioners composed of seven members. The governing body of each political subdivision whose territory is included in the district shall appoint two members and the six members so appointed shall select a seventh member who shall be a resident of the airport district.

B. The governing authority of an airport district consisting of two or more political subdivisions of this and an adjoining state shall consist of one member appointed by each of the political subdivisions comprising such district and a final member selected by the members so appointed.

Amended by Acts 1975, No. 659, §1. Acts 1983, 1st Ex. Sess., No. 26, §1, eff. Jan. 19, 1983. Acts 1983, No. 334, §1.



RS 2:321 - Board of commissioners; tenure and compensation

§321. Board of commissioners; tenure and compensation

Louisiana members of boards of commissioners for airport districts shall be appointed for a term of not more than five years from the date they assume their duties and shall serve without compensation; however, all members of boards of commissioners shall serve at the will of the governing bodies of the respective parishes appointing such commissioners.

Amended by Acts 1975, No. 659, §1. Acts 1983, 1st Ex. Sess., No. 26, §1, eff. Jan. 19, 1983; Acts 1999, No. 836, §1.



RS 2:322 - Treasurer of district; bond

§322. Treasurer of district; bond

The treasurer of an airport district shall furnish a special bond for the faithful performance of the duties of his office. The governing authority of the airport district shall fix the amount of the bond and the airport district shall pay the premium for the treasurer's bond.

Amended by Acts 1975, No. 659, §1.



RS 2:323 - Domicile of district

§323. Domicile of district

The domicile of the airport district shall be designated in the resolution or resolutions creating said district. The domicile so designated may be at any place located within the boundaries of the airport district, or may be the seat of any political subdivision a portion of which is included within the boundaries of the airport district.

Amended by Acts 1975, No. 659, §1. Acts 1983, 1st Ex. Sess., No. 26, §1, eff. Jan. 19, 1983.



RS 2:324 - Abolition of district or change of boundaries

§324. Abolition of district or change of boundaries

The parish governing authorities may repeal any ordinance creating an airport district, may abolish a district, or may change its boundaries; neither the existence of a district nor the boundaries thereof shall be affected in a manner to impair any obligations incurred by the district during its existence.

Amended by Acts 1975, No. 659, §1.



RS 2:325 - Abolition of district or change of boundaries; notice of intention and hearing

§325. Abolition of district or change of boundaries; notice of intention and hearing

Before a parish governing authority shall abolish an airport district or change its boundaries, it shall by resolution declare its intention and fix a date for a hearing. Notice of the hearing shall be given in the manner prescribed in R.S. 2:313 relative to the formation of an airport district. The hearing shall be held before any order affecting the existence of boundaries is entered by the governing authority.

Amended by Acts 1975, No. 659, §1.



RS 2:326 - Authority of airport district

§326. Authority of airport district

A. An airport district is a public corporation and has all powers of public corporations including the right and power to incur debt and contract obligations, to sue and be sued, to have a corporate seal, and to perform in its corporate capacity and in its corporate name all acts necessary and proper for the purpose of acquiring, constructing, maintaining, and operating airports and airport facilities, including both movable and immovable property.

B. An airport district may expropriate property for the purpose of acquiring the necessary land and rights of way for the construction of airports and for the construction of roads, drains, or other facilities necessary or incidental to the construction and operation of airports. No airport district shall expropriate property outside the boundaries of said district. If the district was formed by a single municipality or political subdivision, no property shall be expropriated by the district without the concurrence of the governing authority of said municipality or political subdivision. If an airport district was formed by two or more municipalities or political subdivisions, no property shall be expropriated in any one thereof without the concurrence of the governing authority of that municipality or political subdivision.

C. An airport district, through its governing authority, may by resolution or ordinance establish, maintain, and collect proper and reasonable rates, charges, rents, or other fees for the use of the facilities of the airport. The governing authority may provide for the housing of any airplane at suitable facilities within a district. An airport district may adopt and enforce regulations necessary for the protection of the safety of persons using airports constructed and maintained by the district.

D. An airport district may enter into agreements with the United States or with any state or federal agency necessary to procure aid and grants to assist the district in carrying out the purposes for which it was created.

Amended by Acts 1975, No. 659, §1. Acts 1983, 1st Ex. Sess., No. 26, §1, eff. Jan. 19, 1983; Acts 1993, No. 984, §1.



RS 2:327 - Issuance of bonds

§327. Issuance of bonds

No bonds shall be issued by airport districts under this Part until they are approved by a vote of a majority in number of the qualified electors of the district, voting at an election held in the district for that purpose.

Amended by Acts 1975, No. 659, §1.



RS 2:328 - Incurring debt and issuing bonds; special election

§328. Incurring debt and issuing bonds; special election

An airport district may call a special election and submit to the qualified electors of the district the question of incurring debt and issuing negotiable bonds under this Chapter. The election shall be ordered by resolution which shall state the purposes for which the debt is to be incurred, the amount of the debt, the number of years for which the bonds are to run, and the maximum rate of interest. The method of incurring and refunding debt and issuing negotiable bonds under this Chapter shall be the same as that prescribed in Chapter 4, Subtitle II of Title 39.

Amended by Acts 1975, No. 659, §1.



RS 2:329 - Authority to levy special tax

§329. Authority to levy special tax

Whenever an election is called by the governing authority of an airport district to vote on the question of incurring debt and issuing bonds for the purpose of acquiring, constructing, equipping, or maintaining an airport or airport facilities, the governing authority of the district may submit to the qualified electors of the district in the same election, in the manner provided in Chapter 4, of Subtitle II of Title 39, a proposition to levy a special tax for the purpose of maintaining and operating the airport and airport facilities to be acquired or constructed by the district. The special tax shall not exceed five mills on the dollar for a period not to exceed ten years. The provisions of this Section shall not prohibit the voting of such maintenance tax by any airport district which has acquired or proposes to acquire its airport and airport facilities through means other than the issuance of bonds, nor shall they prohibit the submission of such a proposition at a time other than that at which an election is called for the purpose of authorizing the incurring of debt and issuance of negotiable bonds therefor.

Amended by Acts 1975, No. 659, §1.



RS 2:330 - Part is full authority for creation of district

§330. Part is full authority for creation of district

This Part is full authority for the creation of airport districts without reference to any other Part. No proceedings with respect to the creation of airport districts are necessary except as required by this Part. Publication of notices required by this Part may be in any newspaper conforming to the terms of this Part without regard to designation thereof as the official journal of the airport district.

Amended by Acts 1975, No. 659, §1.



RS 2:331 - Authority to acquire or improve land for industrial parks

§331. Authority to acquire or improve land for industrial parks

A. In addition to any other authority conferred by the constitution and statutes of this state, any airport district, commission, board or airport authority may acquire, except by expropriation, and/or improve land for industrial parks within the limits of the district, commission, board or authority, and may acquire, purchase, construct or improve industrial plant buildings and necessary property and appurtenances thereto and lease, by suitable and appropriate contract, to any enterprise locating or existing within such airport district, commission, board or airport authority, a plant site, appurtenances and plant building or buildings, either, both or severally. Leases authorized to be executed hereunder may be entered into by the airport district without advertisement for bids, provided that any lease having a term of three years or longer shall first be submitted to and approved by the Board of Commerce and Industry of the State of Louisiana.

B. Such works are hereby declared to be works of public improvement and moneys of an airport district or airport authority may be expended for such public purposes. Any airport district, commission, board or airport authority may contract for and receive grants and/or loans from the United States government and any statutory agency or department or instrumentality thereof, or any department, board, commission, agency or political subdivision of this state in carrying out the purposes of this Section.

Added by Acts 1975, 1st Ex.Sess., No. 36, §1, eff. Feb. 20, 1975. Acts 1983, 1st Ex. Sess., No. 26, §1, eff. Jan. 19, 1983.



RS 2:341 - Ascension-St. James Airport and Transportation Authority; creation; domicile; membership; terms

SUBPART B. ASCENSION-ST. JAMES AIRPORT AND

TRANSPORTATION AUTHORITY

§341. Ascension-St. James Airport and Transportation Authority; creation; domicile; membership; terms

A. There is hereby created in the executive department of the state of Louisiana the Ascension-St. James Airport and Transportation Authority which is hereby declared to be a body corporate and public composed of all the territory in the parishes of Ascension and St. James and shall constitute an instrumentality of the state of Louisiana exercising public and essential governmental functions.

B. The domicile of the authority shall be in the town of Convent; provided that by appropriate action of the board of commissioners, said domicile may be relocated within the geographical boundaries of the authority.

C.(1) The control and management of the affairs of the Ascension-St. James Airport and Transportation Authority shall be vested in a board of commissioners to be composed of seven qualified electors, three of whom shall reside in the parish of St. James to be appointed by the governor from a list of nominations submitted by the members of the legislature serving the parish of St. James, and three of whom shall reside in the parish of Ascension to be appointed by the governor from a list of nominations submitted by the members of the legislature serving the parish of Ascension, and one appointed by the governor residing within the geographical boundaries of the authority, all subject to confirmation by the Senate. The commissioners shall hold office at the pleasure of the appointing governor.

(2) Commissioners may receive per diem of seventy-five dollars for each meeting attended, not to exceed twenty-four meetings in one calendar year, as funds are appropriated by the parish governing authorities of Ascension and St. James Parishes or as otherwise made available for such purpose.

Added by Acts 1982, No. 819, §1. Amended by Acts 1984, No. 770, §1, eff. July 13, 1984; Acts 1988, No. 68, §1.



RS 2:342 - Authority of Ascension-St. James Airport and Transportation Authority

§342. Authority of Ascension-St. James Airport and Transportation Authority

The Ascension-St. James Airport and Transportation Authority is a public corporation and has all powers of public corporations including the right and power to incur debt and contract obligations, to sue and be sued, to have a corporate seal, and to perform in its corporate capacity and in its corporate name all acts necessary and proper for the purpose of acquiring, constructing, maintaining, and operating airports and airport facilities, including both movable and immovable property. The authority may expropriate property for the purpose of acquiring the necessary land and rights of way for the construction of airports and for the construction of roads, drains, or other facilities necessary or incidental to the construction and operation of airports. The authority shall not expropriate property outside the boundaries of the authority. No property shall be expropriated in any of the municipalities or parishes without the concurrence of the governing authority of that municipality or parish. The authority, through its board of commissioners, may by resolution or ordinance establish, maintain, and collect proper and reasonable rates, charges, rents, or other fees for the use of the facilities of the airport. The authority may adopt and enforce regulations necessary for the protection of the safety of persons using airports constructed and maintained by the authority. The authority may enter into agreements with the United States or with any state or federal agency necessary to procure aid and grants to assist the authority in carrying out the purposes for which it was created.

Added by Acts 1982, No. 819, §1; Amended by Acts 1988, No. 68, §1.



RS 2:343 - Issuance of bonds

§343. Issuance of bonds

No bonds shall be issued by the Ascension-St. James Airport and Transportation Authority under this Part until they are approved by a vote of a majority in number of the qualified electors of the district, voting at an election held in the district for that purpose.

Added by Acts 1982, No. 819, §1; Amended by Acts 1988, No. 68, §1.



RS 2:344 - Incurring debt and issuing bonds; special election

§344. Incurring debt and issuing bonds; special election

The Ascension-St. James Airport and Transportation Authority may call a special election and submit to the qualified electors of the district the question of incurring debt and issuing negotiable bonds under this Part. The election shall be ordered by resolution which shall state the purposes for which the debt is to be incurred, the amount of the debt, the number of years for which the bonds are to run, and the maximum rate of interest. The method of incurring and refunding debt and issuing negotiable bonds under this Part shall be the same as that prescribed in Chapter 4, Subtitle II of Title 39.

Added by Acts 1982, No. 819, §1; Amended by Acts 1988, No. 68, §1.



RS 2:345 - Authority to levy special tax

§345. Authority to levy special tax

A. Whenever an election is called by the board of commissioners of the airport and transportation authority to vote on the question of incurring debt and issuing bonds for the purpose of acquiring, constructing, equipping, or maintaining an airport or airport facilities, the board may submit to the qualified electors of the district in the same election, in the manner provided in Chapter 4 of Subtitle II of Title 39, a proposition to levy a special tax for the purpose of maintaining and operating the airport and airport facilities to be acquired or constructed by the authority. The special tax shall not exceed five mills on the dollar for a period not to exceed ten years.

B. The provisions of this Section shall not prohibit the voting of such maintenance tax by the authority which has acquired or proposes to acquire its airport and airport facilities through means other than the issuance of bonds, nor shall they prohibit the submission of such a proposition at a time other than that at which an election is called for the purpose of authorizing the incurring of debt and issuance of negotiable bonds therefor.

Added by Acts 1982, No. 819, §1. Amended by Acts 1988, No. 68, §1.



RS 2:347 - At-large members

SUBPART C. BOARD OF COMMISSIONERS; MEMBERSHIP

§347. At-large members

There shall be added to the membership of the board of commissioners of any airport authority composed of all the territory in two parishes, which board consists of seven members, two additional members who shall reside within the geographical boundaries of the authority and who shall be appointed by the governor, subject to confirmation by the Senate, to hold office at the pleasure of the appointing governor. The provisions of this Section shall not apply if either of the two parishes is Orleans Parish or if the affected airport or air transportation facility is municipally owned and operated.

Acts 1991, No. 289, §3; Acts 2011, 1st Ex. Sess., No. 8, §1.



RS 2:350.1 - Repealed by Acts 1999, No. 896, 1, eff. July 2, 1999.

PART IV-A. AIRPORT PLANNING

GRANT PROGRAM

§350.1. Repealed by Acts 1999, No. 896, §1, eff. July 2, 1999.



RS 2:350.2 - Repealed by Acts 1999, No. 896, 1, eff. July 2, 1999.

§350.2. Repealed by Acts 1999, No. 896, §1, eff. July 2, 1999.



RS 2:350.3 - Repealed by Acts 1999, No. 896, 1, eff. July 2, 1999.

§350.3. Repealed by Acts 1999, No. 896, §1, eff. July 2, 1999.



RS 2:351 - New Orleans International Airport

PART V. NEW ORLEANS INTERNATIONAL AIRPORT

§351. New Orleans International Airport

A. The city of New Orleans, acting by and through the New Orleans Aviation Board, an agency of the city, or such other agency as may be hereafter created by law as the successor thereof, is hereby authorized, with the approval of the city council, to acquire and construct improvements to and betterments and extensions of the Moisant International Airport, now known and hereinafter referred to as New Orleans International Airport, now owned and operated by the city of New Orleans, including a helioport or helioports. The city of New Orleans is also authorized to acquire by purchase, lease, contract, or exchange, such lands, easements, or other property or rights in property, located within or without the city of New Orleans, as may be necessary or convenient for the acquisition and construction of such improvements, betterments, extensions, and helioports, and the maintenance and operation of the said airport and helioports and all facilities related to air navigation, air safety, and aviation services.

In connection with the extension or improvement of said airport, the city shall have power to widen existing roads, streets, parkways, avenues, or highways, or to close any roads, streets, parkways, avenues, or highways as may be necessary or convenient to facilitate the construction or operation of said airport, with the consent of the parish or municipality affected, and may enter into contracts with any other political subdivision of the state of Louisiana for any of such purposes, which contracts shall contain such terms and conditions as may be agreed upon by the parties thereto, and no other authorization on the part of the city or any other such political subdivision to enter into such contracts shall be required except that contained herein.

The city may, with the consent of the parish or municipality affected, further relocate such electric, gas, water, or other public utility services as may be necessary in the construction of any extension or improvement to said airport.

For the purpose of providing additional revenues for the extension, betterment, and improvement of said airport, the city may construct thereon public recreation, business, trade, or other exhibition facilities and accommodations for public meetings, conventions, and all other kinds of assemblages for business and commercial purposes.

The city may accept grants, loans, or contributions from the United States government, the state of Louisiana, or any agency or instrumentality of either of them and may expend the proceeds thereof for any purpose connected with the ownership and operation of said airport.

B. For the purpose of providing for the acquisition and construction of any or all of the facilities referred to in Subsection A of this Section and for the purpose of funding or refunding any obligations incurred for said purposes or issued hereunder, the city of New Orleans, acting by and through the city council of said city, is authorized to issue obligations of said city in the form of bonds, notes, certificates, or other evidences of indebtedness payable and secured only in the manner hereinafter provided. Such obligations shall be payable solely from the revenues derived by the city from the use of the said airport and such facilities and shall not constitute an indebtedness of the city for which the city's general credit or taxing power is pledged, and shall not constitute bonds or indebtedness of the city within the meaning of any constitutional, statutory, or charter limitation or restriction upon the amount of bonds that may be issued by the city, or the amount of indebtedness which the city may incur, or the manner in which the obligations herein authorized may be issued and the indebtedness herein authorized may be incurred, other than the restrictions contained herein. Obligations issued pursuant to this Part shall constitute negotiable instruments within the meaning of the law governing negotiable instruments, and such obligations and the income therefrom are to be exempt from all taxation for state, parish, municipal, or other local purposes.

C. All obligations issued pursuant to the provisions of this Part shall be secured solely and only by a pledge of the revenues derived from the operation of the said New Orleans International Airport and any improvements to, and extensions and betterments of, the said airport heretofore or hereafter made, and shall be paid therefrom. These obligations shall not be secured by any tax, assessment, or levy upon the taxable property of the city of New Orleans or of any other political subdivision or out of any other funds or revenues of said city or of any other political subdivision. However, the city of New Orleans may include as a part of the cost of acquisition and construction of the said improvements to and betterments and extensions of the said New Orleans International Airport and pay from the proceeds of the sale of obligations issued pursuant to the provisions of this Part the interest upon the obligations issued hereunder for a period of three years from the date of such obligations, and all fees and expenses incident to the issuance of said obligations.

D. The city of New Orleans, acting by and through the New Orleans Aviation Board, with the approval of the city council, is empowered to, and shall, impose, charge, and collect, rates, fees, rentals, and other charges for the use of the said New Orleans International Airport and of the facilities constructed pursuant to this Part, in such amounts as will be sufficient at least to provide revenues adequate to maintain and operate the said airport and facilities heretofore or hereafter constructed, to pay the principal of and interest on and premiums, if any, upon redemption of such obligations, to provide for the renewal and replacement of any or all of the airport facilities and adequate reserves for all of such purposes, and for that purpose may contract for the operation of the said New Orleans International Airport or lease all or any part thereof, to any person or corporation, public or private, upon such terms and conditions, and for such period of years as the New Orleans Aviation Board may deem advisable, after having received the approval of the city council.

E. Obligations may be issued hereunder in definitive or temporary form from time to time in such amounts as may be determined by the city council of said city and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denominations and form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such place or places within or without the state of Louisiana and be subject to redemption prior to maturity upon such terms and with or without premiums, all as the said city council may determine and the city council approves and as set forth in said obligations. Such obligations shall be sold by the city council of the city of New Orleans at such price or prices as the city council shall determine at public sale, after advertisement thereof has been given as provided in R.S. 39:1426(A), or at a private sale after notice of intention thereof has been given as provided in R.S. 39:1426(B).

F. The issuance of obligations pursuant to the provisions of this Part shall be by resolution of the city council, which resolution may contain provisions constituting a part of the contract with the holders of such obligations regarding the application of the proceeds of the sale of such obligations, the custody, disbursement, and investment of such proceeds, and the pledge thereof as additional security for such obligations; the collection, deposit, disbursement, pledging, and assignment of all or any part of the gross or net revenues derived from the operation of the New Orleans International Airport or from any or all of the facilities acquired and constructed from the proceeds of sale of such obligations and any improvements, extensions, or betterments hereafter constructed or acquired and the pledging or assignment of any contracts or leases under which such revenues may accrue; the appointment of trustees, paying agents, and such other depositaries or fiscal agents as may be required for the benefit and security of the holders from time to time of obligations issued hereunder; the amount or proportion of revenues that may be applied to the cost of maintaining and operating the said New Orleans International Airport; the amount and nature of insurance on the said airport, including use and occupancy insurance; the rates, fees, rentals, and other charges to be imposed and collected for the use of the said airport; the collection, custody, disbursement, and investment of the revenues derived from the said airport, including the setting aside of reserves, depreciation funds, or sinking funds; limitations upon the issuance of additional obligations, either as to amount or purpose, or both; limitations upon the right to sell, mortgage, lease, or otherwise encumber or dispose of the said airport or the revenues derived therefor; limitations on the right to acquire, construct, or improve other facilities that may compete with those, the cost of the acquisition and construction of which have been paid from the proceeds of sale of obligations issued hereunder; the procedure, if any, by which the term of any contract with the holders from time to time of obligations issued hereunder may be amended or abrogated, including the amount or percentage of obligations that must consent to any such amendment or abrogation, and any other matters of like or different character which in any way affect the security for the payment of, or protection of the holders of, the obligations issued hereunder.

G. Subject to the provisions contained in any proceedings of the city council, as aforesaid, authorizing the issuance of obligations hereunder, the revenues received by the city acting by and through the New Orleans Aviation Board from the said New Orleans International Airport and from the facilities acquired or constructed from the proceeds of such obligations shall be segregated and kept separate and apart from all other income or revenues of the city and shall be applied to the payment and security of such obligations, the maintenance and operation of the said New Orleans International Airport, the renewal and replacement thereof, and the acquisition or construction of improvements to and extensions and betterments of the said New Orleans International Airport and the purchase of equipment and furnishings therefor, and subject to the provisions of any agreement with the holders of obligations hereunder, any balance of such revenues may be applied to the payment of general obligation bonds of the city of New Orleans heretofore issued by the city for the acquisition, construction, improvement, and extension of the New Orleans International Airport, or to reimburse the city of New Orleans for advances for capital improvements to said airport heretofore supplied from the general fund or from the proceeds of general obligation bonds of the city.

H.(1) Except as otherwise provided by Paragraph (2) of this Subsection, all property and facilities and all other property and rights of use or possession thereof acquired, constructed, or dedicated to the use herein provided, which shall be owned by the city of New Orleans shall be exempt from every form of taxation; however, as to property owned by the city located outside of the city, the city is hereby authorized to make payments to political subdivisions in which such property is located in lieu of taxes in accordance with agreements therefor that may be entered into by the New Orleans Aviation Board and approved by the city council.

(2) All property acquired by or on behalf of the New Orleans International Airport located outside of the city of New Orleans after January 1, 1989, shall not be exempt from ad valorem taxation by other political subdivisions in which such property is located if such property is developed for commercial or industrial use by a nonpublic entity and results in income-producing activity. All such property shall be assessed and placed on the tax rolls of the political subdivisions in which such property is located for the tax year 1992 and shall be subject to the levy and collection of ad valorem taxes thereon for 1992 and subsequent years.

I. The provisions of this Part shall be self-operative and shall constitute complete authority for the exercise of the powers herein authorized, and no proceedings, publications, notices, elections, consents, or approvals shall be required for exercising any of such powers except such as are herein prescribed, and the provisions hereof are intended as supplemental and additional grants of power and shall not be construed as supplanting or repealing any existing powers of the city of New Orleans.

J. The provisions of this Part shall constitute a contract between the holders of any obligations issued hereunder and the state of Louisiana and the city of New Orleans.

K. The obligations issued under the authority of this Part shall be legal investments for the funds in the hands of savings banks, tutors of minors, curators of interdicts, trustees, and other fiduciaries, and said bonds may be used for deposit with any officer, board, municipality, or any political subdivision in the state of Louisiana, in any case where, by present or future laws, deposit or security is required.

Added by Acts 1981, No. 334, §1, eff. July 15, 1981. Acts 1989, No. 669, §1, eff. July 7, 1989; Acts 1992, No. 890, §1, eff. July 8, 1992.



RS 2:361 - Repealed by Acts 1993, No. 165, 1.

PART VI. SOUTHEASTERN AVIATION AUTHORITY

§361. Repealed by Acts 1993, No. 165, §1.



RS 2:362 - Repealed by Acts 1993, No. 165, 1.

§362. Repealed by Acts 1993, No. 165, §1.



RS 2:363 - Repealed by Acts 1993, No. 165, 1.

§363. Repealed by Acts 1993, No. 165, §1.



RS 2:364 - Repealed by Acts 1993, No. 165, 1.

§364. Repealed by Acts 1993, No. 165, §1.



RS 2:381 - Authority of municipalities and parishes

CHAPTER 3. AIRPORT ZONING

§381. Authority of municipalities and parishes

For promoting safety or the general welfare of the community the governing body of all incorporated cities, towns and villages and of the parishes may promulgate, administer, and enforce airport zoning regulations limiting the height of structures and objects of natural growth and otherwise regulate the use of property in the vicinity of airports and landing fields. Any regulations adopted shall comply with any United States Department of Transportation, Federal Aviation Administration, advisory circular, order, regulation, safety guideline, recommendation, or other official document in order to ensure aviation safety and compatible land use.

Acts 2010, No. 800, §1.



RS 2:382 - Declaration of effect of airport hazards

§382. Declaration of effect of airport hazards

It is hereby found and declared that an airport hazard endangers the lives and property of users of the airport and of occupants of land in its vicinity, and also, if of the obstruction type, in effect reduces the size of the area available for landing, taking-off, and maneuvering of aircraft, thus tending to destroy or impair the utility of the airport or landing field and the public health, public safety, or general welfare.



RS 2:383 - Airport zoning regulations by parishes, cities, towns, villages and other political subdivisions

§383. Airport zoning regulations by parishes, cities, towns, villages and other political subdivisions

Every parish, incorporated city, town, village, or other political subdivision may adopt, administer, and enforce under the police power and in the manner and upon the conditions prescribed, airport zoning regulations for any airport or landing field within its jurisdiction, which regulations shall divide the area surrounding the airport or landing field into zones and within such zones, specify the land uses permitted and regulate and restrict the height to which structures and trees may be erected or allowed to grow. In adopting or revising any such zoning regulations, the political subdivision shall consider, among other things, the character of the flying operations to be conducted at the airport or landing field, the nature of the terrain, the height of existing structures and trees above the level of the airport or landing field, the possibility of lowering or removing existing obstructions, and the views of the agency of the federal government charged with fostering of civil aeronautics, as to the aerial approaches necessary to safe flying operations at the airport or landing field.



RS 2:384 - General zoning ordinances; effect or scope; joint boards; extent of jurisdiction of political subdivisions; reasonable regulations

§384. General zoning ordinances; effect or scope; joint boards; extent of jurisdiction of political subdivisions; reasonable regulations

A. In the event that a political sub-division has adopted, or hereafter adopts, a general zoning ordinance, regulating, among other things, the height of buildings, any airport zoning regulations adopted for the same area or portion thereof under this Chapter, may be incorporated in and made a part of such general zoning regulations, and be administered and enforced in connection therewith, but such general zoning regulations shall not limit the effectiveness or scope of the regulations adopted under this Chapter.

B. Any two or more parishes or other political subdivisions may agree, by ordinance duly adopted, to create a joint board and delegate to said board the powers herein conferred to promulgate, administer, and enforce airport zoning regulations to protect the aerial approaches of any airport or landing field located within the corporate limits of any one or more of said political subdivisions. Such joint boards shall have as members two representatives appointed by the chief executive officer of each political subdivision participating in the creation of said board and a chairman elected by a majority of the members so appointed.

C. The jurisdiction of each parish or other political subdivision is hereby extended to the promulgation, administering and enforcement of airport zoning regulations to protect the approaches of any airport or landing field which is owned by said parish or other political subdivision but located wholly or partially outside the corporate limits of the parish or other political subdivision. In case of conflict with any airport zoning or regulations promulgated by any other parish or other political subdivision, the regulations adopted pursuant to this sub-section shall prevail.

D. All airport zoning regulations adopted under this Chapter shall be reasonable and none shall require the removal, lowering, or other change or alteration of any structure or tree not conforming to the regulations when adopted or amended, or otherwise interfere with the continuance of any non-conforming use, except as provided in R.S. 2:385A.



RS 2:385 - Permits; variances; obstruction marking and lighting

§385. Permits; variances; obstruction marking and lighting

A. Permits. If airport zoning regulations are adopted a system shall be established by any political subdivision for the granting of permits to establish or construct new structures and other uses and to replace existing structures and other uses or make substantial changes therein or substantial repairs thereof. In any event, before any non-conforming structure or tree may be replaced, substantially altered or repaired, rebuilt, allowed to grow higher, or replanted, a permit shall be secured from the administrative agency authorized to administer and enforce the regulations, authorizing such replacement, change, or repair. No such permit shall be granted that would allow the structure or tree in question to be made higher or become a greater hazard to air navigation than it was when the applicable regulation was adopted; and whenever the administrative agency determines that a non-conforming structure or tree has been abandoned or more than eighty percent torn down, destroyed, deteriorated, or decayed: (1) no permit shall be granted that would allow the structure or tree to exceed the applicable height limit or otherwise deviate from the zoning regulations; and (2) whether application is made for a permit under this Subsection or not, the agency may by appropriate action compel the owner of the non-conforming structure or tree, at his own expense, to lower, remove, reconstruct, or equip such object as may be necessary to conform to the regulations or, if the owner of the non-conforming structure or tree shall neglect or refuse to comply with such order for ten days after notice thereof, the agency may proceed to have the object so lowered, removed, reconstructed, or equipped and assess the cost and expense thereof upon the object or the land whereon it is or was located. Unless such an assessment is paid within ninety days from the service of notice thereof on the agent or owner of such object or land, the sum shall bear interest at the rate of ten percent per annum until paid, and shall be collected in the same manner as are general taxes. Except as indicated, all applications for permits for replacement, change or repair of non-conforming uses shall be granted.

B. Variances. Any person desiring to erect any structures, or increase the height of any structure, or permit the growth of any tree, or otherwise use his property, in violation of airport zoning regulations adopted under this Chapter, may apply to the board of appeals, as provided in R.S. 2:386 for a variance from the zoning regulations in question. Such variances shall be allowed where a literal application or enforcement of the regulations would result in practical difficulty or unnecessary hardship and the relief granted would not be contrary to the public interest but do substantial justice and be in accordance with the spirit of the regulations and this Chapter.

C. Obstruction marking and lighting. In granting any permit or variance under this Section, the administrative agency or board of appeals may, if it deems such action advisable to effectuate the purposes of this Chapter and reasonable in the circumstances, so condition such permit or variance as to require the owner of the structure or tree in question to permit the parish, or other political subdivision, at its own expense, to install, operate, and maintain suitable obstruction markers and obstruction lights thereon.

Acts 2010, No. 800, §1.



RS 2:386 - Procedure for adoption and administration of regulations; appeals

§386. Procedure for adoption and administration of regulations; appeals

A. Adoption of zoning regulations. No airport zoning regulations shall be adopted, amended, or changed under this Chapter except by action of the legislative body of the parish or other political subdivision in question, or the joint board provided for in R.S. 2:384(B) after a public hearing in relation thereto, at which parties of interest and citizens shall have an opportunity to be heard. At least thirty days' notice of the hearing shall be published in an official paper, or a paper of general circulation, in the political subdivision or subdivisions in which the airport or landing field is located.

B. Administration of zoning regulations--Administrative agency. The legislative body of any political subdivision adopting airport zoning regulations under this chapter may delegate the duty of administering and enforcing such regulations to any administrative agency under its jurisdiction, or may create a new administrative agency to perform such duty, but such administrative agency shall not be or include any member of the board of appeals. The duties of such administrative agency shall include that of hearing and deciding all permits under R.S. 2:385A, but such agency shall not have or exercise any of the powers delegated to the board of appeals.

C. Administration of airport zoning regulations; board of appeal. Airport zoning regulations adopted under this Chapter shall provide for a board of appeals to have and exercise the following powers:

(1) To hear and decide appeals from any order, requirement, decision, or determination made by the administrative agency in the enforcement of this Chapter or of any ordinance adopted pursuant thereto;

(2) To hear and decide special exceptions to the terms of the ordinance upon which such board may be required to pass under such ordinance;

(3) To hear and decide specific variances under R.S. 2:385B, where a zoning board of appeals or adjustment already exists, it may be appointed as the board of appeals. Otherwise, the board of appeals shall consist of five members, each to be appointed for a term of three years and to be removable for cause by the appointing authority upon written charges and after public hearing.

The board shall adopt rules in accordance with the provisions of any ordinance adopted under this Chapter. Meetings of the board shall be held at the call of the chairman and at such other times as the board may determine. The chairman, or in his absence the acting chairman, may administer oaths and compel the attendance of witnesses. All meetings of the board shall be public. The board shall keep minutes of its proceedings, showing the vote of each member upon each question, or, if absent or failing to vote, indicating such fact, and shall keep records of its examinations and other official actions, all of which shall immediately be filed in the office of the board and shall be a public record.

Appeals to the board may be taken by any person aggrieved, or by any officer, department, board, or bureau of the political subdivision affected, by any decision of the administrative agency. An appeal must be taken within a reasonable time, as provided by the rules of the board, by filing with the agency from which the appeal is taken and with the board, a notice of appeal specifying the grounds thereof. The agency from which the appeal is taken shall forthwith transmit to the board all the papers constituting the record upon which the action appealed from was taken.

An appeal shall stay all proceedings in furtherance of the action appealed from, unless the agency from which the appeal is taken certifies to the board, after the notice of appeal has been filed with it, that by reason of the facts stated in the certificate a stay would, in its opinion cause imminent peril to life or property. In such case proceedings shall not be stayed otherwise than by a restraining order which may be granted by the board or by a court of record on application on notice to the agency from which the appeal is taken and on due cause shown.

The board shall fix a reasonable time for the hearing of the appeal, give public notice and due notice to the parties in interest, and decide the same within a reasonable time. Upon the hearing any party may appear in person or by agent or by attorney.

The board may, in conformity with the provisions of this Chapter, reverse or affirm, wholly or partly, or modify, the order, requirement, decision, or determination appealed from and may make such order, requirement, decision, or determination as ought to be made, and to that end shall have all the powers of the administrative agency from which the appeal is taken.

The concurring vote of a majority of the members of the board shall be sufficient to reverse any order, requirement, decision, or determination of the administrative agency, or to decide in favor of the applicant on any matter upon which it is required to pass under any such ordinance, or to effect any variation in such ordinance.



RS 2:387 - Judicial review; petition; certiorari; stay of proceedings; jurisdiction of court; costs

§387. Judicial review; petition; certiorari; stay of proceedings; jurisdiction of court; costs

A. Any person aggrieved by any decision of the board of appeals, or any taxpayer, or any officer, department, board, or bureau of the political subdivision, may present to the district court of the parish a verified petition setting forth that the decision is illegal, in whole or in part, and specifying the grounds of the illegality. Such petition shall be presented to the court within thirty days after the decision is filed in the office of the board.

B. Upon presentation of such petition the court may allow a writ of certiorari directed to the board of appeals to review such decision of the board. The allowance of the writ shall not stay proceedings upon the decision appealed from, but the court may, on application, on notice to the board and on due cause shown, grant a restraining order.

C. The board of appeals shall not be required to return the original papers acted upon by it, but it shall be sufficient to return certified or sworn copies thereof or of such portions thereof as may be called for by the writ. The return shall concisely set forth such other facts as may be pertinent and material to show the grounds of the decision appealed from and shall be verified.

D. The court shall have exclusive jurisdiction to affirm, modify, or set aside the decision brought up for review, in whole or in part, and if need be, to order further proceedings by the board of appeals. The findings of fact by the board, if supported by substantial evidence, shall be accepted by the court as conclusive, and no objection to a decision of the board shall be considered by the court unless such objection shall have been urged before the board, or, if it was not so urged, unless there were reasonable grounds for failure to do so.

E. Costs shall not be allowed against the board of appeals unless it appears to the court that it acted with gross negligence, in bad faith, or with malice, in making the decision appealed from.



RS 2:388 - Penalty; actions to restrain or abate violations

§388. Penalty; actions to restrain or abate violations

Whoever violates this Chapter or any regulation, order, or ruling promulgated pursuant to this Chapter shall be fined not more than one hundred dollars, or imprisoned not more than ninety days, or both. Each day a violation continues to exist shall constitute a separate offense. In addition, the political subdivision or agency adopting zoning regulations under this Chapter may institute in any court of competent jurisdiction an action to prevent, restrain, correct, or abate any violation of this Chapter or of airport zoning regulations adopted under this Chapter or of any order or ruling made in connection with their administration or enforcement, and the court shall adjudge to the plaintiff such relief, by way of injunction, which may be mandatory, or otherwise, as may be proper under all the facts and circumstances of the case, in order fully to effectuate the purposes of this Chapter and of the regulations adopted and orders and rulings made pursuant thereto.



RS 2:389 - Acquisition of air rights, servitudes, or other interests

§389. Acquisition of air rights, servitudes, or other interests

In any case in which: (1) it is desired to remove, lower, or otherwise terminate a non-conforming use; or (2) the necessary approach protection cannot, because of constitutional limitations, be provided by airport zoning regulations under this Chapter; or (3) it appears advisable that the necessary approach protection be provided by acquisition of property rights rather than by airport zoning regulations, the political subdivision within which the property or non-conforming use is located or the political subdivision owning the airport or served by it may acquire, by purchase, grant, or condemnation in the manner provided by the law under which political subdivisions are authorized to acquire real property for public purposes, such an air right, servitude, or other estate or interest in the property or non-conforming use in question as may be necessary to effectuate the purposes of this Chapter.



RS 2:390 - Short title

§390. Short title

This Chapter may be known as the Airport Zoning Law.



RS 2:601 - AIRPORT AUTHORITIES LAW

CHAPTER 4. AIRPORT AUTHORITIES LAW

§601. Definitions

The following words or terms whenever used or referred to in this Chapter shall have the following respective meanings unless different meanings clearly appear from the context:

(1) "Subdivision" means any parish, incorporated city, town or village of this state.

(2) "Governing body" means the official or officials authorized by law to exercise ordinance or other law-making powers of a subdivision.

(3) "Airport Authority" means an airport authority created pursuant to the provisions of R.S. 2:602.

(4) "Airport" means any area of land or water which is used, or intended for use, for the landing and take-off of aircraft, and any appurtenant areas which are used, or intended for use, for airport buildings or other airport facilities or right-of-ways, together with all airport buildings and facilities located thereon.

(5) "Air navigation facility" means any facility--other than one owned and operated by the United States--used in, available for use in, or designed for use in aid of air navigation, including any structures, mechanisms, lights, beacons, markers, communicating systems, or other instrumentalities, or devices used or useful as an aid, or constituting an advantage or convenience, to the safe taking-off, navigation, and landing of aircraft, or the safe and efficient operation or maintenance of an airport, and any combination of any or all of such facilities.

(6) "Airport hazard" means any structure, object of natural growth, or use of land which obstructs the airspace required for the flight of aircraft in landing or taking-off at an airport or is otherwise hazardous to such landing or taking-off of aircraft.

(7) "Person" means any individual, firm, partnership, corporation, company, association, joint stock association, or body politic; and includes any trustee, receiver, assignee, or other similar representative thereof.

Acts 1952, No. 531, §2.



RS 2:602 - Creation of airport authority

§602. Creation of airport authority

A.(1) Any governing body of a subdivision may, by resolution, create a public body to be known as an airport authority which shall be authorized to exercise its functions upon the appointment and qualification of the first commissioners thereof. Upon the adoption of a resolution creating an airport authority, the governing body of the subdivision shall, pursuant to the resolution, appoint not less than five persons but not more than nine persons as commissioners of the authority. The commissioners shall be appointed to serve staggered terms of no less than one year, but not more than five years, except that vacancies occurring otherwise than by the expiration of term shall be filled for the unexpired term in the same manner as the original appointment. Where the governing body of a subdivision creates an airport authority by resolution, such authority shall be perpetually in existence until revoked by resolution of said governing body. Any airport district created by special act of the legislature shall be able to adopt a resolution or ordinance or take other action by vote of a majority of the quorum.

(2) The Iberia Parish Airport Authority shall have six members, one of whom shall be an Iberia Parish citizen residing at a location with a Jeanerette address as established by the United States Postal Service.

B. The governing body may, at its discretion, submit the proposition of whether or not it should create an airport authority hereunder to the electorate and should the proposition be favorable, then and in that event, it shall become mandatory for the governing body to create such an authority by resolution and same shall be perpetual in existence until revoked by the electorate in the same manner as the creation thereof. The election shall be ordered by resolution and submitted to the qualified electors at an election to be conducted in accordance with the general election laws of the state of Louisiana, a majority of those voting in said election shall have voted in favor of the creation of an airport authority.

Acts 1952, No. 531, §3. Acts 1983, No. 725, §1; Acts 1999, No. 836, §1; Acts 2001, No. 92, §1.



RS 2:603 - Commissioners; compensation; meetings; officers

§603. Commissioners; compensation; meetings; officers

A. A commissioner of an authority shall receive such compensation as shall be fixed by the subdivision or subdivisions which created it and shall be entitled to the necessary expenses, including traveling expenses, incurred in the discharge of his duties. Each commissioner shall hold office until his successor has been appointed and has qualified. The certificates of the appointment and reappointment of commissioners shall be filed with the authority.

B. The powers of each authority shall be vested in the commissioners thereof. A majority of the commissioners of an authority shall constitute a quorum for the purpose of conducting business of the authority and exercising its power and for all other purposes. Action may be taken by the authority upon a vote of not less than a majority of the commissioners present.

C. There shall be elected a chairman and vice-chairman from among the commissioners. An authority may employ an executive director, airport manager, secretary, technical experts, and such other officers, agents, and employees, permanent and temporary, as it may require, and shall determine their qualifications, duties, and compensation. An authority may delegate to one or more of its agents or employees such powers or duties as it may deem proper.

Acts 1952, No. 531, §4. Amended by Acts 1960, No. 399, §1.



RS 2:604 - General powers of the authority

§604. General powers of the authority

An authority shall have all the powers necessary or convenient to carry out the purposes of this Chapter (excluding the power to levy and collect taxes or special assessments) including but not limited to, the following powers:

(1) To exercise all or any portion of the administrative powers, functions and authority, relative to airports, vested in the governing body of the subdivision;

(2) To execute such contracts and other instruments and take such other action as may be necessary or convenient to carry out the purposes of this Chapter;

(3) To plan, acquire, construct, improve, maintain, equip, operate, regulate and protect airports and air navigation facilities, including the acquisition, maintenance and operation at such airports of buildings and other facilities for the servicing of aircraft or for the comfort and accommodation of air travelers, and the purchase of and sale of supplies, goods, and commodities as an incident to the operation of its airport properties. For such purposes an authority may, by purchase, gift, devise, lease, acquire property, real or personal, or any interest therein, including easements in airport hazards or land outside the boundaries of an airport or airport site, as are necessary to permit the removal, elimination, obstruction-marking, or obstruction;

(4) To acquire, by purchase, gift, devise, lease, existing airports and air navigation facilities;

(5) To establish or acquire and maintain airports in, over, and upon any public waters of this state, any submerged lands under such public water; and to construct and maintain terminal buildings, landing floats, causeways, roadways, and bridges for approaches to or connecting with any such airport, and landing floats and breakwaters for the protection thereof;

(6) Subject to the approval of the State Bond Commission, to make, in any year, contracts dedicating in whole or in part the excess of annual revenues of subsequent years above statutory, necessary, and usual charges. No such contract shall have any longer term fixed for payment than ten years from the date of the contract. No dedication of future revenues shall be made which, alone or with other prior dedications in force, exceeds the estimated excess of revenues over the statutory, necessary, and usual charges of the year in which the contract is made. This Section shall not be construed to prohibit an authority from providing by ordinance or resolution for the expenditure of funds derived from miscellaneous or contingent sources actually collected, subject to the dedication of such funds established by law.

(7) In addition to the authority granted in Paragraph (6) of this Section, and subject to the approval of the State Bond Commission and the Lafayette City-Parish Council, the Lafayette Airport Commission may issue bonds or other debt obligations to construct, acquire, extend, or improve any revenue-producing work of public improvements. The bonds or other debt obligations may be secured by the pledge of the income and revenues of such public work or work of public improvement and no such bonds or other debt obligations shall have any longer term fixed for payment than twenty-five years. Any bonds or other debt obligations issued under this subpart shall not be a charge upon any other income or other revenues of the Lafayette Airport Commission.

(8) In addition to the authority granted in Paragraph (6) of this Section, and subject to the approval of the State Bond Commission and the Rapides Parish Police Jury, the Rapides Parish Airport Authority may issue bonds or other debt obligations to construct, acquire, extend, or improve any revenue producing work of public improvements. The bonds or other debt obligations may be secured by the pledge of the income and revenues of such public work or work of public improvement in an amount sufficient to pay the principal of and the interest on such bonds or other debt obligations as they severally mature, and no such bonds or other debt obligations shall have any longer term fixed for payment than twenty-five years. Any project or undertaking by any such political subdivision from which revenue is or will be derived, whether by lease, rent, fees, charges, or otherwise, shall be considered a revenue producing work of public improvement within the meaning of this Part. Any bonds or other debt obligations issued under this Subpart shall not be a charge upon any other income or other revenues of the Rapides Parish Airport Authority.

Acts 1952, No. 531, §5. Amended by Acts 1960, No. 399, §2; Acts 1976, No. 441, §1; Acts 1978, No. 626, §1; Acts 2014, No. 595, §1.



RS 2:604.1 - Lafayette Airport Commission

§604.1. Lafayette Airport Commission

A. Project Revenue Bonds.

(1) Subject to approval of the Lafayette City-Parish Council and the State Bond Commission, the Lafayette Airport Commission, is hereby authorized to issue revenue bonds in the manner provided for a municipal corporation or municipality under the terms and provisions of R.S. 39:1011 et seq. for the purpose of financing all or any portion of the costs of an airport-related improvement projects or facilities located on property that is or will become part of the Lafayette Regional Airport. Such projects or facilities shall include but shall not be limited to:

(a) The acquisition, construction, remodeling, or renovation of facilities for the repair, maintenance, servicing, care, or storage of aircraft;

(b) The transportation, care, comfort and accommodation of air passengers;

(c) The receipt, transfer, transportation, storage, and distribution of air cargo;

(d) The warehousing of goods and materials;

(e) Offices and office buildings; and

(f) Public parking and transportation.

(2) Such revenue bonds shall be issued in the name of the commission and shall not be general obligations secured by the full faith and credit of the commission, the Lafayette City-Parish Council, nor the state of Louisiana, but shall be limited obligations of the commission contemplated by Article 6, Section 37 of the Constitution of Louisiana. The principal, interest, and redemption premiums on the revenue bonds, if any, shall be payable solely from the income and revenue derived from the sale, lease, or other disposition of the project or facility so financed.

(3) In the discretion of the commission, the revenue bonds may be additionally secured by a mortgage covering all or any part of the project or facility as provided in R.S. 39:1011 et seq., except that the commission may not mortgage any of the real property in the area designated "airside" on a map or plat recorded in the records of Lafayette Parish under Entry No. 84-014180. The commission may sell, lease, sublease, or otherwise dispose of by suitable and appropriate contract the sites, projects, and/or facilities, and appurtenances thereto, all or severally, financed by said revenue bonds in the manner provided by R.S. 39:1011 et seq.

(4) In all other respects, the commission is authorized and empowered to issue its revenue bonds to finance projects or facilities as described in this Section under the authority contained in R.S. 39:1011 et seq., and the commission may contract with respect to such projects or facilities as herein provided. The commission may issue revenue refunding bonds in the manner provided by R.S. 39:1011 et seq., and such refunding bonds may be issued for the purpose of refunding any debt obligations issued by the commission only if approved by the Lafayette City-Parish Council and the State Bond Commission.

B. System Revenue Bonds. Subject to the approval of the State Bond Commission and the Lafayette City-Parish Council, the Lafayette Airport Commission may issue revenue bonds under the manner, terms, and conditions set forth in R.S. 39:1011 et seq., and the commission may also issue revenue bonds in accordance therewith for the purpose of refunding any outstanding bonds or other debt obligations of the commission.

Added by Acts 1984, No. 366, §1, eff. July 2, 1984; Acts 2014, No. 595, §1.



RS 2:604.2 - Lafayette Airport Commission; additional economic development functions

§604.2. Lafayette Airport Commission; additional economic development functions

A. In addition to any other powers and functions, the commission may perform the functions of an economic and industrial development entity. Such functions may include but shall not be limited to the following:

(1) Public relations, advertising, marketing, and providing and disseminating information.

(2) Government relations, ombudsman, and government liaison.

(3) Financial and financing assistance.

(4) Tax abatement.

(5) Planning and coordination for economic development and resource utilization, including such functions as industrial and economic research and industrial programming and solicitation.

(6) Industrial training, technical assistance, and technology transfer.

(7) The use of public and other legal powers to facilitate development.

(8) Promoting transfer mechanisms to take ideas from their point of origin and development to commercially successful utilization by local enterprises.

(9) Fostering entrepreneurial activity for the Lafayette Regional Airport.

(10) Promoting the development of new products, processes, or services or new uses for existing products, processes, or services manufactured or marketed for the Lafayette Regional Airport.

(11) Supporting market research aimed at identifying new markets for local or regional products and processes, including international markets; determining the characteristics, needs and preferences of those markets; and developing new marketing techniques to exploit those markets.

(12) Fostering and supporting economic and industrial development and education in cooperation with private business enterprises, financial institutions, educational institutions, nonprofit institutions and organizations, state government and political subdivisions of the state, the federal government, and other organizations or persons concerned with research, development, education, commercial application, and economic or industrial development in ways which increase the economic base of the Lafayette Regional Airport.

B. For the purposes enumerated in Subsection A of this Section, the commission may engage in whatever activities and projects it deems most appropriate to encourage and assist economic growth and development in accordance with and pursuant to the provisions of this Chapter, including but not limited to the following:

(1) To plan, acquire, construct, improve, maintain, equip, operate, regulate and protect economic development facilities, including the acquisition, maintenance and operation of buildings and other facilities, and the purchase of and sale of supplies, goods, and commodities as an incident to the operation of its properties. For such purposes an authority may, by purchase, gift, devise, or lease, acquire property, movable or immovable, or any interest therein, including easements in land outside the boundaries of such facility site.

(2) To establish or acquire and maintain economic development facilities in, over, and upon any public waters of this state, any submerged lands under such public water; and to construct and maintain buildings, landing floats, causeways, roadways, and bridges for approaches to or connecting with any such facilities, and landing floats and breakwaters for the protection thereof.

Acts 2014, No. 595, §1.



RS 2:605 - Operation and use privileges

§605. Operation and use privileges

A. In connection with the operation of an airport or air navigation facility controlled by an authority, the authority may enter into contracts, leases, and other arrangements with any persons (1) granting the privilege of using or improving the airport or air navigation facility or any portion or facility thereof or space therein for commercial purposes; (2) conferring the privilege of supplying goods, commodities, things, services, or facilities at the airport or air navigation facility; and (3) making available services to be furnished by the authority or its agents at the airport or air navigation facility.

B. In each case the authority may establish the terms and conditions and fix the charges, rentals, or fees for the privileges or services, which shall be reasonable and uniform for the same class of privilege or service and shall be established with due regard to the property and improvements used and the expenses of operation to the authority; provided that in no case shall the public be deprived of its rightful, equal and uniform use of the airport, air navigation facility, or portion of facility thereof and provided further, that no exclusive concession or exclusive license or lease agreement shall be made relating to the business of servicing, repairing, or furnishing of supplies for aircraft, nor shall any government owned or operated enterprise or activity involving or relating to said business purposes be conducted on or in connection with such airport or air navigation facilities. All such public airports and facilities shall be accessible, without charge, to concessionaires, licensees, lessees and to their employees, agents and suppliers, and the total consideration payable under the concession or agreement, involving or relating to the business of servicing, repairing, or furnishing of supplies for aircraft, shall be computed on the same basis of a flat rental for space so occupied or leased.

C. REPEALED BY ACTS 1993, NO. 760, §1, EFF. JUNE 22, 1993.

D.(1) Notwithstanding any other provisions of law to the contrary, fees, charges, rates, rentals, or conditions imposed on nontenant, auto rental users of each airport in this state, including but not limited to the New Orleans International Airport must be fair, reasonable, and not unjustly discriminatory. Such fees, charges, rates, rentals, or conditions may not have the effect of substantially lessening competition or tend to create a monopoly in any line of commerce, must be based upon the cost to the airport of the particular facilities or services used by such nontenant, auto rental user. No fee, charge, rate, or rental imposed upon any nontenant, auto rental user pursuant to this Subsection shall have the effect of charging such user an amount in excess of its gross revenues, as that term is defined in concession agreements with tenant concessionaires in the same industry, from customers picked up at the airport times a decimal determined by subtracting five one-hundredths from the percentage rate charged tenants pursuant to such concession agreements when that percentage rate is expressed as a decimal.

(2) Formal public hearings shall be required providing an opportunity for testimony from any interested party prior to the imposition of any fee, charge, rate, or rental.

(3) In addition, if an airport imposes any fee, charge, rate, or rental on any off-site rental car company which is a user of the airport, the airport shall make a courtesy phone available for each such user, shall provide a customer pick-up area for such users, and shall allow each such user to engage in in-airport advertising.

E. As used in Subsection D of this Section, the following phrases shall have the following meanings ascribed to them:

(1) "Nontenant auto rental user" means an auto rental company not having a concession agreement and lease to operate in the airport terminal, but which picks up and discharges its auto rental customers at the airport terminal. The term "nontenant auto rental user" does not include customers of such a company.

(2) "Based upon the cost to the airport" means that a fee, charge, rate, rental, or condition imposed pursuant to Subsection D of this Section shall be no more than the nontenant auto rental user's pro rata share of the actual cost of the particular facilities or services used by the nontenant auto rental user to pick up and discharge its auto rental customers, as determined by its actual use of such facilities or services in relation to the actual use of the same facilities or services by all other users of the airport, including the general public. Cost shall not include the cost of any study by an airport for the purpose of determining the amount of any fee, charge, rate, rental, or condition to be imposed pursuant to Subsection D of this Section.

(3) "Particular facilities or services used" means the roadways and designated parking spaces actually used by a nontenant auto rental user to pick up and discharge its customers at the airport terminal, and any services directly related thereto.

(4) "Percentage rate charged tenants pursuant to such concession agreements" means the stated percentage rate in the concession agreements, without regard to the effect, if any, which a minimum guarantee may have on the actual percentage of its revenues which a tenant concessionaire pays to the airport over the term of a concession agreement.

Acts 1952, No. 531, §6. Amended by Acts 1970, No. 100, §1; Acts 1991, No. 1064, §1, eff. July 30, 1991; Acts 1993, No. 760, §1, eff. June 22, 1993; Acts 1993, No. 454, §1.

{{NOTE: THE PROVISIONS OF R.S. 2:605(E), ENACTED BY ACTS 1993, NO. 454, §1, ARE RETROACTIVE. SEE §2 OF THE ACT.}}



RS 2:605.1 - Tenant auto rental companies

§605.1. Tenant auto rental companies

A.(1) In exercising its powers in charging rentals, fees, or other charges for use of airport facilities to tenant auto rental companies, where such charges are based on a percentage of gross revenues, an airport operator may, at its option, direct that these charges shall be collected from the customers of tenant auto rental companies as a separate line-item charge paid to the tenant auto rental companies as collection agent for an airport operator.

(2) If an airport operator exercises the option provided in this Section to collect the rentals, fees, and other charges from the customers of tenant auto rental companies, then the airport operator shall not be authorized to use other methods to collect these charges from tenant auto rental companies or the customers thereof.

(3) The provisions of this Section shall apply only to airports located within United States Congressional Districts 4 and 5.

B. As used in Subsection A of this Section, the following phrases shall have the following meanings ascribed to them:

(1) "Gross revenues" means the total of time and mileage charges resulting from the rental of automobiles and additional sums customarily paid by the rental car customers that are taxable on the automobile rental contract.

(2) "Tenant auto rental company" means an auto rental company having a concession agreement and lease to operate in an airport operator's airport facility.

Acts 1997, No. 803, §1, eff. July 10, 1997.



RS 2:606 - Regulations

§606. Regulations

An authority is authorized to adopt, amend, and repeal such reasonable resolutions, rules, regulations, and orders as it shall deem necessary for the management, government, and use of any airport or air navigation facility owned by it or under its control. No rule, regulation, order, or standard prescribed by the authority shall be inconsistent with, or contrary to, any act of the Congress of the United States or any regulation promulgated or standard established pursuant thereto. The authority shall keep on file at the principal office of the authority for a public inspection a copy of all its rules and regulations.

Acts 1952, No. 531, §7.



RS 2:607 - Federal and state aid

§607. Federal and state aid

A. An authority is authorized to accept, receive, receipt for, disburse, and expend federal and state moneys and other moneys, public or private, made available by grant or loan or both, to accomplish, in whole or in part, any of the purposes of this Chapter. All federal moneys accepted under this Section shall be accepted and expended by the authority upon such terms and conditions as are prescribed by the United States and as are consistent with state law; and all state moneys accepted under this Section shall be accepted and expended by the authority upon such terms and conditions as are prescribed by the state.

B. An authority is authorized to designate the office of aviation of the Department of Transportation and Development as its agent to accept, receive, receipt for, and disburse federal and state monies, and other monies, public or private, made available by grant or loan or both, to accomplish in whole or in part, any of the purposes of this Chapter; and to designate the said department as its agent in contracting for and supervising the planning, acquisition, development, construction, improvement, maintenance, equipment, or operation of any airport or other air navigation facility. An authority may enter into an agreement with the said department prescribing the terms and conditions of the agency in accordance with such terms and conditions as are prescribed by the United States, if federal money is involved, and in accordance with the applicable laws of this state. All federal monies accepted under this Section by the office of aviation of the Department of Transportation and Development shall be accepted and transferred or expended by said department upon such terms and conditions as are prescribed by the United States. All monies received by the office of aviation pursuant to this Subsection shall be deposited in the state treasury and, unless otherwise prescribed by the agency from which such monies were received, shall be kept in separate funds designated according to the purposes for which the monies were made available and held by the state in trust for such purpose.

Acts 1952, No. 531, §8; Acts 1999, No. 836, §1.



RS 2:608 - Public purpose

§608. Public purpose

The acquisition of any land, or interest therein, pursuant to this Chapter, the planning, acquisition, establishment, development, construction, improvements, maintenance, equipment, operation, regulation, and protection of airports and air navigation facilities, including the acquisition or elimination of airport hazards, and the exercise of any other powers herein granted to authorities and other public agencies, to be severally or jointly exercised, are hereby declared to be public and governmental functions, exercised for a public purpose, and matters of public necessity. All land and other property and privileges acquired and used by or on behalf of any authority or other public agency in the manner and for the purposes enumerated in this Chapter shall and are hereby declared to be acquired and used for public and governmental purposes and as a matter of public necessity.

Acts 1952, No. 531, §9.



RS 2:609 - Subdivision cooperation

§609. Subdivision cooperation

For the purpose of aiding and cooperating in the planning, undertaking, construction, or operations of airports or air navigation facilities pursuant to the provisions of this Chapter, any subdivision for which an authority has been created may, upon such terms, with or without consideration, as it may determine:

(1) Lend or donate money to the authority;

(2) Provide that all or a portion of the taxes or funds available or to become available to, or required by law to be used by, the subdivision for airport purposes, be transferred or paid directly to the airport authority as such funds become available to the subdivision;

(3) Cause water, sewer, or drainage facilities, or any other facilities which it is empowered to provide, to be furnished adjacent to or in connection with such airports or air navigation facilities;

(4) Dedicate, sell, convey, or lease any of its interest in any property, or grant servitudes or easements, licenses, or any other rights or privileges therein to the authority;

(5) Furnish, dedicate, close, pave, install, grade, regrade, plan, or replan streets, roads, roadways, and walks from established streets or roads to such airports or air navigation facilities;

(6) Do any and all things, whether or not specifically authorized in this Section and not otherwise prohibited by law, that are necessary or convenient to aid and cooperate with the authority in the planning, undertaking, construction, or operation of airports and air navigation facilities; and

(7) Enter into agreements with the authority respecting action to be taken by the subdivision pursuant to the provisions of this Section.

Acts 1952, No. 531, §10.



RS 2:609.1 - St. John the Baptist Parish Airport; transfer

§609.1. St. John the Baptist Parish Airport; transfer

A. The governing authority of the parish of St. John the Baptist is hereby authorized to transfer the St. John the Baptist Parish Airport in Reserve, Louisiana, together with the adjacent property, as may be deemed appropriate, to the South Louisiana Port Commission under such terms and conditions as it may be agreed to by the parties.

B. The governing authority of St. John the Baptist Parish may by ordinance authorize the parish president or chairman of the parish council to enter into an agreement with the South Louisiana Port Commission authorized in Subsection A of this Section.

Acts 1997, No. 1041, §1.



RS 2:610 - Supplementary authority

§610. Supplementary authority

In addition to the general and special powers conferred by this Chapter, every authority is authorized to exercise such powers as are necessarily incidental to the exercise of such general and special powers.

Acts 1952, No. 531, §11.



RS 2:611 - Scope of Chapter; airport zoning

§611. Scope of Chapter; airport zoning

Nothing contained in this Chapter shall be construed to limit any right, power or authority of a subdivision to regulate airport hazards by zoning.

Acts 1952, No. 531, §12.



RS 2:612 - Purpose

§612. Purpose

The provisions of this Chapter shall not be held to require any such subdivision to abolish any existing board, authority, or commission or to repeal any provisions of any charter or ordinance, the purpose of this Chapter being to afford an additional method whereby the governing body of a subdivision might establish an aviation authority and delegate thereto such authorities and powers as may be appropriate.

Acts 1952, No. 531, §13.



RS 2:613 - Short title

§613. Short title

This Chapter may be cited as the "Airport Authorities Law".

Acts 1952, No. 513, §14.



RS 2:650 - Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.

CHAPTER 5. LOUISIANA AIRPORT AUTHORITY

§650. Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.



RS 2:651 - Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.

§651. Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.



RS 2:652 - Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.

§652. Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.



RS 2:653 - Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.

§653. Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.



RS 2:654 - Repealed by Acts 2008, No. 686, §2, eff. June 2, 2008.

§654. Repealed by Acts 2008, No. 686, §2, eff. July 2, 2008.



RS 2:654.1 - Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.

§654.1. Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.



RS 2:655 - Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.

§655. Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.



RS 2:656 - Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.

§656. Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.



RS 2:657 - Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.

§657. Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.



RS 2:658 - Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.

§658. Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.



RS 2:659 - Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.

§659. Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.



RS 2:660 - Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.

§660. Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.



RS 2:661 - Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.

§661. Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.



RS 2:701 - Repealed

CHAPTER 6. SOUTHEAST REGIONAL AIRPORT AUTHORITY

§701. Repealed by Acts 2014, No. 274, §1, eff. May 28, 2014.



RS 2:702 - Repealed

§702. Repealed by Acts 2014, No. 274, §1, eff. May 28, 2014.



RS 2:703 - Repealed

§703. Repealed by Acts 2014, No. 274, §1, eff. May 28, 2014.



RS 2:704 - Repealed

§704. Repealed by Acts 2014, No. 274, §1, eff. May 28, 2014.



RS 2:705 - Repealed

§705. Repealed by Acts 2014, No. 274, §1, eff. May 28, 2014.



RS 2:706 - Repealed

§706. Repealed by Acts 2014, No. 274, §1, eff. May 28, 2014.



RS 2:706.1 - Repealed

§706.1. Repealed by Acts 2014, No. 274, §1, eff. May 28, 2014.



RS 2:706.2 - Repealed

§706.2. Repealed by Acts 2014, No. 274, §1, eff. May 28, 2014.



RS 2:707 - Repealed

§707. Repealed by Acts 2014, No. 274, §1, eff. May 28, 2014.



RS 2:708 - Repealed

§708. Repealed by Acts 2014, No. 274, §1, eff. May 28, 2014.



RS 2:709 - Repealed

§709. Repealed by Acts 2014, No. 274, §1, eff. May 28, 2014.



RS 2:710 - Repealed

§710. Repealed by Acts 2014, No. 274, §1, eff. May 28, 2014.



RS 2:711 - AIR CARRIERS

CHAPTER 6. AIR CARRIERS

§711. §§711 to 726 REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 2:801 - AIRPORT CONSTRUCTION AND DEVELOPMENT

CHAPTER 7. AIRPORT CONSTRUCTION AND DEVELOPMENT

PRIORITY PROGRAM

§801. Definitions

As used in this Chapter, unless the context clearly indicates otherwise, the following definitions shall apply:

(1) "Airport authority" means the owner of any airport or landing field, or the governing authority of any airport district.

(2) "Airport construction or development priority program" means the priority list of projects submitted by the department and approved by the joint committee pursuant to this Chapter.

(3) "Construction or development project" means a program of construction or development, either new or continuing, that will be planned and implemented with the primary goal of improving aviation activities in the state.

(4) "Department" means the Department of Transportation and Development.

(5) "Joint committee" means the House Committee on Transportation, Highways and Public Works and the Senate Committee on Transportation, Highways and Public Works, functioning as a joint legislative committee.

Acts 1989, No. 451, §1, eff. June 30, 1989.



RS 2:802 - Methodology for airport project evaluation

§802. Methodology for airport project evaluation

A.(1) Applications for funding of any airport construction or development project may be submitted by any airport authority, except as provided in R.S. 2:806. However, to be eligible for state funding from the Airport Construction and Development Priority Program for an airport project, an airport authority located in a political subdivision which has adopted airport zoning regulations, shall certify to the Department of Transportation and Development that the political subdivision's regulations are in compliance with United States Department of Transportation, Federal Aviation Administration, advisory circulars, orders, regulations, safety guidelines, recommendations, or other official documents that have been issued for the purpose of ensuring aviation safety and compatible land use. Equal consideration shall be given to rural aviation and commercial urban aviation. Applications shall be made to the Department of Transportation and Development by November first of each year, for consideration of funding in the following fiscal year. Applications submitted in accordance with the provisions of this Chapter shall not be subject to the provisions of R.S. 39:104, 111, 114, and 121. Information to be provided in the application shall include but not be limited to the following:

(a) Description of the project and demonstration of immediate need for the project.

(b) Preliminary project design and cost estimate.

(c) Description of project area.

(2) Project applications shall not be subjected to formal review and evaluation until the information required in the application has been submitted.

(3) Projects being funded on August 15, 2010, and projects on the proposed Airport Priority Program for FY 2010-2011 on August 15, 2010, are exempt from the requirements of this Subsection.

B. Applications shall be reviewed by the department and any other appropriate state agencies.

C. Procedures for review and evaluation shall be developed by the department. Prior to implementing the review and evaluation procedures, the department shall secure the approval of these procedures by the joint committee in accordance with the Administrative Procedure Act. The procedures and a set of guidelines for completing project applications shall be made available to eligible airport authorities prior to September 1, 1989.

Acts 1989, No. 451, §1, eff. June 30, 1989; Acts 2010, No. 800, §1.



RS 2:803 - Priority list of projects; public hearings; final program

§803. Priority list of projects; public hearings; final program

A. Prior to the convening of each regular session of the legislature, beginning with the 1990 Regular Session, the department shall prepare and shall furnish the priority list to the joint committee which shall hold a public hearing or hearings for the purpose of reviewing the priority list of projects for the coming fiscal year. Prior to each hearing, the department shall publish the appropriate official notice in the necessary journals. Subsequent to the joint committee hearing and prior to the convening of the regular session, the department shall prepare the final construction program for the coming fiscal year for submission to the joint committee. When this final construction program, as approved by the joint committee, is presented to the legislature for funding for the coming fiscal year, the legislature shall not add any projects to this final construction program except as provided in Subsection B of this Section.

B. If the governing authority of an airport authority district, parish, or of any local unit of government obtains ninety percent or more funding for an airport, or for an airport project, from federal sources or from sources other than state funds, the legislature shall give priority to funding the remaining amount necessary for the airport or for the airport project, even if the project is not on the priority list of projects.

Acts 1989, No. 451, §1, eff. June 30, 1989.



RS 2:804 - Proposed program of construction

§804. Proposed program of construction

A. Each year, beginning with the fiscal year commencing in 1990, the department shall submit to the joint committee an airport construction or development priority program to be commenced in the ensuing fiscal year, which shall be based upon the anticipated revenues to be appropriated by the legislature, and listed in an order of priority of the projects herein.

B. The department also shall provide to the joint committee annually a supplemental list of projects proposed to be commenced within the ensuing four years which are in various stages of planning and preparation. The supplemental list shall be subject to change by the department until the department finally approves each project for construction.

Acts 1989, No. 451, §1, eff. June 30, 1989.



RS 2:805 - Projects undertaken by the department

§805. Projects undertaken by the department

A. After adoption of the department's recommendations by the joint committee, the approved list of projects shall be forwarded to the department for implementation subject to the limitation of appropriated funds. The department shall not delete, add, or substitute any projects for those approved by the joint committee, except as provided in R.S. 2:806; however, the secretary of the department may, at his discretion, authorize projects to be undertaken and financed due to an emergency out of the secretary's emergency fund. At least semiannually, or as often as required by the joint committee, the department shall summarize and report the progress to date on all projects previously approved and shall submit a recapitulation of all emergency projects for the preceding six-month period, outlining the nature of the emergency and the cost of each project.

B. No airport project shall be undertaken by the department involving Transportation Trust Fund appropriations except those included in the approved program listing for that fiscal year with the exception of projects undertaken and financed out of the secretary's emergency fund.

Acts 1989, No. 451, §1, eff. June 30, 1989; Acts 1998, 1st Ex. Sess., No. 64, §1, eff. July 1, 1998.



RS 2:806 - Commencement of projects; substitutions; New Orleans International Airport

§806. Commencement of projects; substitutions; New Orleans International Airport

A. The projects planned for the year for which appropriations have been made shall be commenced in that year; however, if a project cannot be commenced within the year for which it is planned, the secretary of the department shall file with the project records a public statement as to the factors causing the delay, and the next priority project shall be substituted therefor. When the delaying factors have been overcome, the delayed project shall be placed in the highest priority for the next ensuing fiscal year. Unresolved debt resulting from project cost overruns approved by the department shall be paid from current year funds. Any remaining debt shall be given top priority in the following year. Funds allocated for each project shall remain so allocated until the project is completed and the project costs are liquidated.

B. The New Orleans International Airport or its successor shall be prohibited from participating in the airport priority program for five consecutive years from the first fiscal year in which such priority program is funded by the legislature only if, as, and when House Bill No. 80 of the 1989 Regular Session of the Legislature of Louisiana is finally adopted and approved by the electorate.*

Acts 1989, No. 451, §1, eff. June 30, 1989.

*NOTE: SEE NOW CONST. ART. VII, SEC. 27.



RS 2:807 - Allocation, reallocation of funds; deposit to Transportation Trust Fund

§807. Allocation, reallocation of funds; deposit to Transportation Trust Fund

A. The Transportation Trust Fund shall be the source of state funds provided for any airport project on the priority list commenced pursuant to the provisions of this Chapter. Prior to the commencement of any work, the department shall require the presiding officer or owner of each airport authority involved in a project to execute an agreement and statement of sponsorship which includes but is not limited to an agreement to assume all maintenance and operation and utility service costs for the project as may be required without cost to the state.

B. Any monies allocated for any project not needed for said project may be reallocated for the completion of any other project or projects specified. Any monies not needed for the completion of said projects shall be deposited in and credited to the Transportation Trust Fund, for reallocation to the Airport Construction and Development Priority Program.

Acts 1989, No. 451, §1, eff. June 30, 1989.



RS 2:808 - Preparation of plans and specifications; letting of bids for construction; supervision of construction

§808. Preparation of plans and specifications; letting of bids for construction; supervision of construction

The department may prepare the necessary plans and specifications, may let the contract for bid, and may supervise the construction of the project.

Acts 1989, No. 451, §1, eff. June 30, 1989.



RS 2:809 - Inspection

§809. Inspection

A. The department shall approve the engineering and construction plans for any proposed projects that are prepared by consultant or contract engineers for any recipient airport authority. The department may inspect the construction of a project at any time to assure project compliance.

B. The department shall inspect a complete project with the consultant or contract engineer. The engineer shall certify that construction is in accordance with plans and specifications. The department may inspect a completed project at any time to assure that the project is being maintained in accordance with project specifications and agreements.

Acts 1989, No. 451, §1, eff. June 30, 1989.



RS 2:810 - System of administration

§810. System of administration

Each recipient authority shall adopt a system of administration which provides for the approval of the department for any expenditures of funds appropriated from the Transportation Trust Fund, and no recipient authority shall expend such funds without the approval of the department. Funds appropriated for a project shall not be expended for any other purpose. All contracts for materials, construction, or services shall be advertised and awarded to the lowest responsible bidder in accordance with the provisions of R.S. 38:2212.

Acts 1989, No. 451, §1, eff. June 30, 1989.



RS 2:811 - Audit of distribution to recipient airport authorities

§811. Audit of distribution to recipient airport authorities

The monies distributed to the recipient authorities shall be audited by the legislative auditor or a certified public accountant at least biennially pursuant to R.S. 24:513(A) and shall issue and distribute all audit reports pursuant to R.S. 24:516(A). To the extent that funds available to the legislative auditor permit, the audits of each recipient airport authority of the use of the monies shall include an investigation of any failure to comply with the recommendations for planning, design, and construction adopted by the department. The recipient airport authority shall certify annually to the legislative auditor that the funds made available under this Chapter have been expended in accordance with the standards established by law.

Acts 1989, No. 451, §1, eff. June 30, 1989.



RS 2:812 - Report of any misuse of funds

§812. Report of any misuse of funds

If the legislative auditor determines that any expenditures by the recipient airport authority have not been made in accordance with this Chapter, he shall promptly report the facts of such expenditure to the Legislative Audit Advisory Council. The council shall make further investigation of the matter as it deems necessary.

Acts 1989, No. 451, §1, eff. June 30, 1989.



RS 2:813 - Misuse of funds; withholding of distribution; notification of district attorney

§813. Misuse of funds; withholding of distribution; notification of district attorney

A.(1) If, on the basis of the report of the legislative auditor, or from its own investigation, the Legislative Audit Advisory Council, hereinafter referred to as the "council", determines that there has been a misuse by a recipient airport authority of funds from the program, it shall then determine whether a partial or total withholding of the authority's appropriation for any remaining portion of the current fiscal year shall be necessary. Should the council determine that it is necessary to withhold all or any part of the authority's appropriation, the council shall send notification of its determination to the co-chairmen of the joint committee and to each member of the legislature who represents any portion of the authority.

(2) If, thirty days after the members of the legislature and the co-chairmen of the joint committee are notified, the council determines that the misuse has not yet ceased, the council shall send a resolution instructing the state treasurer to immediately suspend distributions to the airport authority of funds appropriated for the program. The suspension of funds shall remain in effect until the Legislative Audit Advisory Council verifies, in writing, to the state treasurer that the offending authority is again in compliance with this Chapter. Such written verification shall be given when the legislative auditor certifies to the council that, to the best of his knowledge, the authority is in compliance with this Chapter or, in the absence of said certification, when the council determines that the authority is in compliance with this Chapter. Upon receipt of the council's written verification, the state treasurer shall reinstate the distribution of funds and distribute all funds previously withheld to the affected recipient airport authority.

(3) The council shall report any action it has taken with regard to the suspension of funds to the joint committee and the legislature at the next regular session, along with any recommendations it may have for forfeiture of suspended funds by those authorities which are still in noncompliance with this Chapter. Forfeiture of funds can be authorized only by the legislature.

B. In any case where there has been a determination made by the council that there has been a misuse by a recipient airport authority of funds appropriated for the program, the council shall furnish a copy of the written resolution directing the state treasurer to withhold funds to the district attorney of the parish or parishes where the misuse of funds occurred. The district attorney shall, within thirty days, advise the chairman of the council as to action he has taken or proposes to take in connection with the misuse of funds cited in the resolution. Where future action is proposed by the district attorney, the council shall set a date for receipt of further advice in the matter. Where such advice is not forthcoming from the district attorney, or where it is evident that suitable action has not been taken, the council shall report the matter to the joint committee and the legislature at its next regular session for whatever action the joint committee and the legislature deems advisable under the circumstances.

Acts 1989, No. 451, §1, eff. June 30, 1989; Acts 2001, No. 1032, §1.



RS 2:814 - Project development; schedule

§814. Project development; schedule

When aviation projects receiving funding from the Federal Aviation Administration are being negotiated by the department, the department, the local sponsor of the project, and the Federal Aviation Administration shall agree upon an official schedule of project development which shall set the project time schedule. If the department is unable to complete timely reviews as stipulated within the schedule, for reasons solely in the control of the department, the project shall be deemed to be approved in accordance with the standard process of the Federal Aviation Administration.

Acts 1993, No. 406, §1.



RS 2:901 - GENERAL AVIATION AND RELIEVER

CHAPTER 8. GENERAL AVIATION AND RELIEVER

AIRPORT MAINTENANCE GRANT PROGRAM

§901. Creation and administration

The General Aviation and Reliever Airport Maintenance Grant Program is hereby created within the division of aviation of the Department of Transportation and Development for the purpose of providing for airport maintenance to assist Louisiana general aviation and reliever airports and to enhance their safety.

Acts 1998, 1st Ex. Sess., No. 145, §1.



RS 2:902 - Grant eligibility

§902. Grant eligibility

A. Grants made through the program shall be limited to Louisiana general aviation and reliever airports and shall be awarded to those projects which address maintenance needs and attempt to enhance safety issues at existing airport facilities.

B. Each successful grant applicant shall provide a like match in funds from other sources. All matching funds must be available to the program after the date of the grant award and funds spent prior to the grant award shall not be considered in fulfillment of the match requirement.

C.(1) Except as provided in Paragraph (2) of this Subsection, grants shall be limited to not more than ten thousand dollars per airport per fiscal year.

(2) Applications for additional grant money by an airport that has been awarded the maximum amount in a fiscal year may be considered for additional funding after April thirtieth of a fiscal year if all of the applications for grants which have been submitted for the fiscal year have been accepted or rejected and any funds in the grant program remain unallocated for the fiscal year.

D. Funding through the grant program shall be subject to but not limited to the following criteria:

(1) The availability of funds.

(2) A comparative needs analysis of requested projects as determined by the division of aviation.

(3) Demonstrated benefits to be derived from the project.

Acts 1998, 1st Ex. Sess., No. 145, §1; Acts 2001, No. 76, §1.



RS 2:903 - Rules and regulations

§903. Rules and regulations

A. The department shall promulgate rules and regulations to implement this Chapter which shall include but not necessarily be limited to:

(1) Project submission.

(2) Project evaluation, including but not limited to financial feasibility.

(3) Program administration.

(4) Prioritization of projects.

(5) Grant awards.

B. Notwithstanding any provision of law to the contrary, Transportation Trust Fund money may be used for this program provided state matching fund requirements for all Federal Aviation Administration grants for capital improvements, planning, and NAVAIDS have been satisfied. In no event shall the total sum of monies used from the Transportation Trust Fund for this purpose exceed three hundred thousand dollars in any fiscal year.

Acts 1998, 1st Ex. Sess., No. 145, §1; Acts 2004, No. 312, §1, eff. July 1, 2005; Acts 2008, No. 184, §1, eff. July 1, 2008.



RS 2:904 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§904. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 2:1001 - Definition

CHAPTER 9. COMMUNICATION FACILITY

§1001. Definition

In this Chapter, "communication facility" means an equipment enclosure, antenna, antenna support structure, and any associated facility used for the signal for a commercial communications purpose where the antenna or antenna support structure is not connected to a similar antenna or antenna support structure by an overhead wire used to transmit the signal.

Acts 2004, No. 57, §1.



RS 2:1002 - Notice of construction

§1002. Notice of construction

A. A person proposing to construct a communication facility that is taller than one hundred feet but not more than two hundred feet shall, on or before the thirtieth day before the date the construction begins, mail a letter to each of the following:

(1) Any airport which has been approved by the department located within three miles of the proposed facility location.

(2) The Louisiana Agricultural Aviation Association.

B. The letter shall state:

(1) The legal description of the proposed site of construction, including a graphic depiction showing the location, height, longitude, latitude, pad size, roadway access, and proposed use of the communication facility and location of any guy wires.

(2) At a minimum, the name, phone number, electronic mail address, if any, and mailing address of the person proposing construction of the communication facility.

(3) A phone number that is operational twenty-four hours a day, seven days a week, for emergency purposes.

Acts 2004, No. 57, §1.



RS 2:1003 - Effect on certain ordinances

§1003. Effect on certain ordinances

This Chapter shall not preempt a local ordinance regulating a communication facility.

Acts 2004, No. 57, §1.



RS 2:1004 - Marking of communication facility

§1004. Marking of communication facility

A.(1) For the purposes of this Section, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(a) "Communication facility" shall have the same meaning as provided in R.S. 2:1001.

(b) "Cultivated field" means any open space or pasture larger than five acres in which a plant or tree nursery is located, or in which an agricultural crop, including cotton, corn, grain, grapes, beets, peanuts, and rice, but not including grass grown for hay, is grown on a continuing basis.

(2) The absence of plants, seedlings, or a crop on a temporary basis due to crop rotation or other farm management techniques shall not remove an open area from the definition of "cultivated field".

B. A person who proposes to construct a communication facility that is at least one hundred feet, but not more than two hundred feet in height above ground level, which is located in a cultivated field or within one hundred feet of a cultivated field, shall mark the highest guy wires on the facility, if any, with two warning spheres each.

Acts 2004, No. 57, §1.






TITLE 3 - Agriculture and Forestry

RS 3:1 - Terms defined

TITLE 3. AGRICULTURE AND FORESTRY

CHAPTER 1. DEPARTMENT OF AGRICULTURE AND FORESTRY

§1. Terms defined

As used in this Title, the terms defined in this Section have the meanings herein given to them, except where the context expressly indicates otherwise:

(1) "Applicant" means a person or place of business that makes a formal application for a license, permit, certification, registration, or certificate issued pursuant to this Title.

(2) "Commissioner" means the Louisiana Commissioner of Agriculture and Forestry.

(3) "Department" means the Department of Agriculture and Forestry.

(4) "Encumbrance" means any lien, privilege, judgment, mortgage, pledge, pawn, claim, charge, or any other encumbrance of like nature.

(5) "Person" means an individual or any legal or commercial entity, including a corporation, business trust, partnership, limited liability company, association, or joint venture. However, for purposes of any adjudications or violations or penalties issued pursuant to the provisions of this Title, "person" shall not include a person or entity volunteering to provide services.

(6) "Place of business" means a permanent location or a portion of a permanent location from which business, in a regulated profession or occupation, is transacted.

(7) "State chemist", notwithstanding anything in this Title to the contrary, means the director of the Louisiana agricultural experiment station of the Louisiana State University Agricultural Center and also shall mean his designee, who shall be a member of the university's academic faculty and who, as determined by the state chemist, possesses a practical understanding of a body of knowledge that is sufficient to properly effect relevant analytical and microscopical work, research that may contribute to the knowledge of the properties, values, and proper use of commercial feeding stuffs, commercial fertilizers, and commercial insecticides and fungicides in Louisiana, and other analyses, determinations, responsibilities, duties, and obligations imposed on the state chemist in this Title.

(8) "Sustainable" or "sustainable agriculture" means science-based practices, including the use of technology, which lead to broad outcome-based performance improvements to meet the needs of present and future generations while advancing environmental, social and economic goals, and the well-being of agricultural producers and rural communities. Critical outcomes to consider shall include increasing agricultural productivity, improving human health through access to safe, nutritious, and affordable food, and enhancing agricultural and surrounding environments, including water, soil, and air quality.

Acts 1986, No. 581, §1, eff. July 2, 1986; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2010, No. 112, §1, eff. June 8, 2010; Acts 2015, No. 198, §1.



RS 3:2 - Creation, powers, and duties of Department of Agriculture and Forestry and the commissioner of agriculture and forestry

§2. Creation, powers, and duties of Department of Agriculture and Forestry and the commissioner of agriculture and forestry

A. The Department of Agriculture and Forestry is created in accordance with the provisions of Article IV, Section 10 of the Constitution of Louisiana. The commissioner of agriculture shall head the department and shall exercise all functions of the state relating to the promotion, protection, and advancement of agriculture and forestry, except research and educational functions expressly allocated by the constitution or by law to other state agencies. The department shall exercise such functions and the commissioner shall have other powers and perform such duties as authorized by the constitution or provided by law. The Department of Agriculture shall be known as the Department of Agriculture and Forestry. Whenever the phrases "Department of Agriculture" and "Department of Agriculture and Immigration" appear in any statute, rule or regulation, contract, or other document, those phrases shall be deemed to refer to the Department of Agriculture and Forestry.

B. The Department of Agriculture and Forestry, through the office of forestry, shall develop a timber management plan which shall consist of an inventory of the resource and any silvicultural activities that may be needed to perpetuate the resource and shall manage all timber on all state lands except timber which is on state land under the jurisdiction of the Department of Wildlife and Fisheries, the Louisiana State University and Agricultural and Mechanical College, or the office of state parks, Louisiana Department of Culture, Recreation and Tourism. The management of the timber shall include joint decisions between the Department of Agriculture and Forestry and the agency which has title of the land on harvesting or removing trees, prescribed burning or other management practices, marketing of timber, and reforestation. When good management practices indicate that the land on which the timber is located can be used in more than one way, the agency which has jurisdiction over the land on which the timber is located shall have the final authority concerning the use of that land.

C. All funds derived from the sale of timber on state lands under this Section shall be deposited in the state treasury. Monies derived from the sale of timber on state lands in the custody of the Louisiana Department of Health shall be deposited into the Department of Health and Hospitals' Facility Support Fund as provided in R.S. 40:16.2. The legislature shall annually appropriate to the Department of Agriculture and Forestry the costs incurred by that department under the provisions of this Section.

D. The Department of Agriculture and Forestry, through the office of forestry, may participate in cooperative endeavors with the federal government and with local governments in this state relating to the Federal Excess Property Program and the Firefighter Property Program for rural fire defense.

E. The Department of Agriculture and Forestry, through the office of forestry, may enter into cooperative endeavors with local governments or duly organized and officially recognized fire organizations for the purpose of making available to those organizations any applicable state owned surplus equipment which can be utilized in suppressing or providing protection from fires in rural areas. In order to facilitate these cooperative endeavors, the following provisions shall apply:

(1) The Louisiana Property Assistance Agency will notify the office of forestry whenever any appropriate surplus property is available.

(2) The office of forestry shall conduct periodic inspections of surplus property available to the Louisiana Property Assistance Agency.

(3) When the office of forestry determines that specific property is appropriate for use in a cooperative endeavor, the office of forestry shall give written notice of that determination to the Louisiana Property Assistance Agency. Upon receipt of the notice, the Louisiana Property Assistance Agency shall reserve the described property for the exclusive use of the office of forestry.

(4) The office of forestry shall assign the equipment to local governments or fire organizations. The office of forestry shall adopt administrative rules to insure that the assignment of property is made in a manner which is fair and equitable.

(5) The assignment and the cooperative endeavor shall be evidenced by a written agreement between the office of forestry and the local government or the fire organization.

(6) All equipment assigned as a result of a cooperative endeavor shall remain the property of the state, and the office of forestry shall maintain state inventory information with regard to that property.

(7) The office of forestry shall inspect all loaned equipment to determine the status of the equipment and the continued use of the equipment for fire protection purposes.

(8) The local government or the fire organization to which the equipment is loaned shall pay the costs of liability insurance, maintenance, and other expenses related to the equipment.

(9) When the local government or fire organization has no use for the loaned equipment, for any reason, the local government or fire organization shall return the equipment to the office of forestry. The office of forestry shall loan the equipment to another local government or fire organization or return the equipment to the Louisiana Property Assistance Agency.

F. The commissioner of agriculture and forestry and any department head for the state of Louisiana may by mutual agreement:

(1) Enter into a cooperative endeavor for the purpose of implementing any law which relates to the powers and duties of their respective departments.

(2) Adopt rules and regulations necessary for the implementation of the cooperative endeavor.

Acts 1987, No. 123, §1; Acts 1987, No. 211, §1; Acts 1988, No. 201, §1; Acts 2007, No. 438, §1, eff. July 11, 2007; Acts 2009, No. 24, §1, eff. June 12, 2009; Acts 2012, No. 808, §1.



RS 3:3 - Powers and duties of commissioner of agriculture

§3. Powers and duties of commissioner of agriculture

A. The commissioner of agriculture shall be known as the commissioner of agriculture and forestry. Whenever the phrases "commissioner of agriculture" or "commissioner of agriculture and immigration" appear in any statute, rule or regulation, contract, or other document, those phrases shall be deemed to refer to the commissioner of agriculture and forestry.

B. The commissioner shall direct the department, and except as otherwise provided by law shall adopt all necessary rules and regulations for the purpose of implementing the laws relating to agriculture and forestry. All rules and regulations shall be adopted in accordance with the Administrative Procedure Act.

Acts 1986, No. 581, §1, eff. July 2, 1986.



RS 3:4 - Election, tenure, oath of office, salary of commissioner

§4. Election, tenure, oath of office, salary of commissioner

A. The commissioner of agriculture shall be elected by the qualified electors at each general state election held for the governor and other state officers. He shall hold office for a term of four years. In case of a vacancy in the office, the governor, with consent of the senate, shall fill the vacancy for the unexpired term as provided by the constitution.

B. The commissioner shall take the oath prescribed for other state officers.

C. Repealed by Acts 1995, No. 846, §4, eff. Jan. 8, 1996.

Amended by Acts 1950, No. 60, §1; Acts 1952, No. 397, §1; Acts 1956, No. 125, §1; Acts 1960, No. 572, §1; Acts 1965, No. 61, §1; Acts 1966, No. 65, §1; Acts 1969, No. 11, §1; Acts 1974, No. 433, §7; Acts 1979, No. 236, §1, eff. Sept. 1, 1979; Acts 1980, No. 376, §1, eff. Sept. 1, 1980; Acts 1981, No. 636, §3, eff. Sept. 1, 1981; Acts 1995, No. 846, §4, eff. Jan. 8, 1996.



RS 3:5 - Office of commissioner

§5. Office of commissioner

The office of the commissioner shall be maintained in the City of Baton Rouge, in one of the public buildings designated by the governor for the purpose.

Amended by Acts 1966, No. 454, §1.



RS 3:6 - Placing of advertising signs on state-owned property

§6. Placing of advertising signs on state-owned property

A. The department may authorize the placement, erection, and maintenance of advertising and sponsorship signs on immovable property, improvements on immovable property, vehicles, vessels, airplanes, and assets of the department.

B. The department shall establish appropriate and reasonable fees and promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Section.

Acts 2016, No. 70, §1.



RS 3:7 - Repealed by Acts 2010, No. 495, §2, eff. June 24, 2010.

§7. Repealed by Acts 2010, No. 495, §2, eff. June 24, 2010.



RS 3:8 - Repealed by Acts 2010, No. 495, §2, eff. June 24, 2010.

§8. Repealed by Acts 2010, No. 495, §2, eff. June 24, 2010.



RS 3:9 - Repealed by Acts 2010, No. 495, §2, eff. June 24, 2010.

§9. Repealed by Acts 2010, No. 495, §2, eff. June 24, 2010.



RS 3:10 - Repealed by Acts 1982, No. 511, 7.

§10. Repealed by Acts 1982, No. 511, §7.



RS 3:11 - Repealed by Acts 1966, No. 453, 1.

§11. §§11, 12 Repealed by Acts 1966, No. 453, §1.



RS 3:13 - Employment of legal counsel; approval of contracts for legal services

§13. Employment of legal counsel; approval of contracts for legal services

A. The commissioner of agriculture may employ or contract with legal counsel to represent the Department of Agriculture in the enforcement of the laws, rules, and regulations of the department and its boards and commissions.

B. When funds are appropriated by the legislature to the Department of Agriculture for legal services in the professional services category of the state budget, each contract for legal services from that category shall be awarded in accordance with, and shall be subject to, the provisions of Chapter 17 of Subtitle III of Title 39 of the Louisiana Revised Statutes of 1950. Provided, however, that notwithstanding any law, rule, or regulation to the contrary, each contract shall be subject to review and approval by the office of state procurement and the attorney general only.

Acts 1960, No. 28, §§1, 2. Amended by Acts 1962, No. 340, §3; Acts 1983, No. 597, §1; Acts 2014, No. 864, §§4 and 5.



RS 3:14 - Executive counsel and assistants; qualifications

§14. Executive counsel and assistants; qualifications

The commissioner of the Department of Agriculture and Forestry may employ an executive counsel and such assistants as he finds necessary. The executive counsel and any assistants shall be duly qualified and admitted to practice law in Louisiana. The commissioner may fix the compensation of each.

Acts 2012, No. 152, §1, eff. May 14, 2012.



RS 3:15 - Application for license, permit, or certificate; social security number required

§15. Application for license, permit, certification, registration, or certificate; social security number required; denial

A. The department and each board or commission authorized to issue a license, permit, certification, registration, or certificate pursuant to this Title shall require each applicant to include his social security number on the application.

B. The department and each board or commission shall maintain confidentiality of an applicant's social security number.

C. Any department, board, or commission authorized to issue a license, permit, certification, registration, or certificate pursuant to the provisions of this Title may deny, revoke, or not renew such privileges if the applicant owes fees, fines, taxes, deficiency assessments, or civil penalties.

Acts 2012, No. 211, §1; Acts 2013, No. 104, §1; Acts 2015, No. 198, §1.



RS 3:16 - Fees for chemical and other analyses

§16. Fees for chemical and other analyses

The director of agricultural chemistry, with the approval of the commissioner of agriculture and forestry, may establish fees to be charged for all chemical or other analyses conducted or performed by the agricultural chemistry laboratory. The fees shall be established by rule adopted in accordance with the Administrative Procedure Act. The amount of the fee shall be based on the costs incurred in conducting or performing the analyses.

Acts 1988, No. 158, §1.



RS 3:17 - Prescribed burning; intent and purpose; authorization; definitions

§17. Prescribed burning; intent and purpose; authorization; definitions

A. The application of prescribed burning is a land management tool that benefits the safety of the public, the environment, and the economy of Louisiana. Pursuant thereto, the legislature finds that:

(1) Prescribed burning reduces naturally produced on-site vegetative fuels within wild land areas. Reduction of the fuel load reduces the risk and severity of major catastrophic wildfire, thereby reducing the threat of loss of life and property, particularly in rural and urbanizing areas.

(2) Most of Louisiana's natural communities require periodic fire for maintenance of their ecological integrity. Prescribed burning is essential to the perpetuation, restoration, and management of many plant and animal communities.

(3) Forest land, agricultural land, range land, and coastal marshland constitute significant economic, biological, and aesthetic resources of statewide importance. Prescribed burning on forest land prepares sites for reforestation, suppresses undesirable competing vegetation, expedites nutrient cycling, and controls or eliminates certain forest pathogens. On range land, coastal marshland, agricultural, and forest land, prescribed burning improves the quality and quantity of herbaceous vegetation important for livestock production and wildlife habitat and aids in the harvest of sugarcane.

(4) Proper training in the use of prescribed burning is necessary to ensure maximum benefits and protection for the public.

(5) As Louisiana's population continues its expansion into rural areas, pressures from liability issues and nuisance complaints inhibit the use of prescribed burning.

B. The commissioner of agriculture and forestry shall adopt and promulgate voluntary rules and regulations, consistent with applicable state and federal law, and the general intent and purpose of this Section, to authorize and promote the continued use of prescribed burning for ecological, silvicultural, wildlife management, agricultural, and range management purposes. Such rules and regulations shall be adopted and promulgated by the commissioner pursuant to the provisions of the Administrative Procedure Act.

C. The following terms as used in this Section shall have the following meanings:

(1) "Certified prescribed burn manager" means an individual who successfully completes the certification program of the Louisiana State University Agricultural Center or other approved program and is certified by the Department of Agriculture and Forestry.

(2) "Prescribed burning" means the controlled application of fire to naturally produced on-site vegetative fuels and sugarcane under specified environmental conditions, following appropriate precautionary measures, which causes the fire to be confined to a predetermined area to accomplish planned land management objectives, including the harvest of sugarcane.

D. Prescribed burning as authorized by the commissioner pursuant to this Section shall:

(1) Be conducted only under written authority according to the requirements of the commissioner.

(2) Be conducted only when at least one certified prescribed burn manager is present on site from ignition until the burn is completed and declared safe according to prescribed guidelines.

(3) Be considered a property right of the property owner if naturally occurring vegetative fuels are used and when conducted pursuant to the requirements of this Section.

E. If a property owner, lessee, or any person or entity owning a property interest of any kind, or their agent or employee, conducts a prescribed burn pursuant to the requirements of this Section and the rules and regulations promulgated pursuant to this Section, there shall be a rebuttable presumption of nonnegligence.

F. Persons who wish to complain about certain prescribed burns shall issue their complaints to the commissioner. The commissioner shall investigate such complaints and have the authority to suspend or revoke his authorization for the prescribed burn for persons found to be in violation of the prescribed burn requirements or rules and regulations promulgated pursuant to this Section.

Acts 1993, No. 589, §1; Acts 2010, No. 276, §1; Acts 2014, No. 590, §1.



RS 3:18 - Emergency use airstrips; designation of certain roads

§18. Emergency use airstrips; designation of certain roads

A. The department shall, through cooperation with other state agencies and local governing authorities, develop a program to designate certain roads, including but not limited to dead-end roads and strategically placed parish roads, as airstrips to aid in the use of aircraft for agricultural purposes.

B. Such roads shall be used only upon declaration by the department that an agricultural emergency exists making it necessary for certain roads to be used as airstrips by aircraft for agricultural purposes only.

C. The department shall adopt such rules and regulations, in accordance with the Administrative Procedure Act, as it deems necessary to implement the provisions of this Section.

Acts 1995, No. 334, §1.



RS 3:19 - Louisiana Organic Certification Cost-Share Rebate Program; legislative findings; authority

§19. Louisiana Organic Certification Cost-Share Rebate Program; legislative findings; authority

A. The commissioner has the duty and authority to promote, protect, and advance Louisiana agriculture. The legislature finds that there is potential for growth of organic agricultural production in Louisiana. The legislature further finds that there exists a need to support and encourage organic production in the state.

B. The commissioner is authorized to establish a state cost-share rebate program within the department. The purpose of the program is to provide for the reimbursement of a portion of organic certification costs incurred by organic producers and handlers who are certified by private organic certifiers which are accredited by the USDA National Organic Program. Such program shall be in addition to the National Organic Certification Cost-Share Program administered by the United States Department of Agriculture.

C. The commissioner may enter into cooperative agreements with organic producers and handlers and promulgate rules and regulations, in accordance with the Administrative Procedure Act, to carry out the provisions of this Section.

Acts 2012, No. 14, §1.



RS 3:20 - Labeling of organic food

§20. Labeling of organic food

No person shall use the term "organic food" or any derivative of the term "organic" in the labeling or advertising of a food, unless the growth and composition of such food product meets the requirements contained in the Code of Federal Regulations, 7 CFR Part 205, the National Organic Program Standards.

Acts 2012, No. 14, §1.



RS 3:41 - Definitions

CHAPTER 1-A. UNMANNED AERIAL SYSTEMS

§41. Definitions

For the purposes of this Chapter, the following definitions shall apply:

(1) "Agricultural commercial operation" means the use of any agricultural facility or agricultural land for agricultural production or agricultural processing and includes the production and processing of crops or products, livestock or livestock products, farm-raised fish and fish products, wood, timber or forest products, fowl and plants for breeding or sale, and poultry or poultry products for commercial or industrial purposes. "Agricultural commercial operation" also includes the use of farm machinery, equipment, devices, chemicals, products for agricultural use, materials, and structures designed for agricultural use and used in accordance with traditional farm practices.

(2) "Aircraft" means an unmanned aircraft operated as a part of an unmanned aerial system.

(3) "Commissioner" means the Louisiana commissioner of agriculture and forestry.

(4) "Data" means any information, pictures, images, samples, or other such information obtained through an unmanned aerial system.

(5) "Department" means the Louisiana Department of Agriculture and Forestry.

(6) "Unmanned aerial system" means an unmanned aircraft and all associated support equipment, control station, data links, telemetry, communications, and navigation equipment necessary to operate the unmanned aircraft. Such system may include drones, remote-controlled aircraft, unmanned aircraft, or any other such aircraft that is controlled autonomously by computer or remote control from the ground.

Acts 2015, No. 166, §1, eff. June 23, 2015.



RS 3:42 - Powers of the commissioner

§42. Powers of the commissioner

A. The commissioner shall adopt rules and regulations to implement the provisions of this Chapter, including but not limited to rules and regulations governing the registration of unmanned aerial systems used in the course of agricultural commercial operations. All rules and regulations shall be adopted in accordance with the Administrative Procedure Act.

B. The commissioner shall administer and enforce the provisions of this Chapter and the rules and regulations adopted pursuant to the provisions of this Chapter.

C. The commissioner may appoint committees to advise on the implementation of the provisions of this Chapter. The appointed committees shall include public universities holding certificates of authorization from the Federal Aviation Administration as well as other active university research programs.

Acts 2015, No. 166, §1, eff. June 23, 2015.



RS 3:43 - Licenses and registration

§43. Licenses and registration

A. Each person operating an unmanned aerial system in the course of an agricultural commercial operation shall obtain a license from the department, which shall be issued upon the applicant meeting the following requirements:

(1) Applicants shall submit a written application to the department as provided by the commissioner by rule.

(2) Prior to applying for a license, each applicant shall complete an agricultural education and safety training course administered by the Louisiana Cooperative Extension Service or the Southern University Agricultural Research and Extension Center and comply with any other licensing requirements established by the commissioner by rule.

B. Each unmanned aerial system operated in the course of an agricultural commercial operation shall be registered with the department.

C. Licenses and registrations shall be valid for three years and may be renewed for additional three-year periods in accordance with rules adopted by the commissioner.

Acts 2015, No. 166, §1, eff. June 23, 2015; Acts 2016, No. 545, §1.



RS 3:44 - Unmanned aerial systems; operation

§44. Unmanned aerial systems; operation

A. Unmanned aerial systems may operate in agricultural commercial operations in accordance with this Chapter and the rules and regulations established by the commissioner, except as prohibited by federal law.

B.(1) Private landowners engaged in agricultural commercial operations on their private property may use unmanned aerial systems within the geographical confines of their property.

(2) Producers, tenants, lessees, university researchers, or other contracted or hired personnel working on private property who are engaged in agricultural commercial operations may use unmanned aerial systems within the geographical confines of the property, only with written permission of the landowner or entity controlling the agricultural commercial use of the property.

(3) Data obtained through the use of an unmanned aerial system shall be used solely in the course of conducting a generally accepted agricultural commercial operation, or in conjunction with an agricultural research, extension program, or initiative conducted by a Louisiana public postsecondary educational institution.

(4) All data obtained through the use of an unmanned aerial system shall remain the property of the legal owner of the property where the data was collected, unless written approval is given by the property owner for other uses. Public universities conducting agricultural research may negotiate with the legal owner of the property for the terms of use or shared ownership of the data.

Acts 2015, No. 166, §1, eff. June 23, 2015.



RS 3:45 - Violations

§45. Violations

Violations of this Part shall include but shall not be limited to the following:

(1) The failure or refusal to obtain an unmanned aerial system license in accordance with R.S. 3:43.

(2) The failure or refusal to register an unmanned aerial system operated in the course of an agricultural commercial operation in accordance with R.S. 3:43.

(3) Any violation of this Chapter or of any rule or regulation adopted pursuant to the provisions of this Chapter.

(4) Any interference with the commissioner and the department or its representatives in the performance of their duties as prescribed in this Chapter.

(5) Failure to timely pay any penalties or costs due pursuant to the provisions of this Chapter or any rule or regulation of the commissioner adopted pursuant to this Chapter.

Acts 2015, No. 166, §1, eff. June 23, 2015.



RS 3:46 - Stop orders

§46. Stop orders

A. When the commissioner has reason to believe that a violation has occurred, the commissioner may issue a stop order prohibiting the continued use of an unmanned aerial system.

B. Any violation of a stop order shall constitute a separate violation.

C. A stop order may be released by the commissioner upon a determination by the commissioner that the cause for issuing the stop order has been remedied.

D. Any person aggrieved by a stop order may petition the commissioner for a hearing to contest the validity of the stop order by making a written request within five calendar days after issuance of the stop order. The hearing shall be held within ten calendar days of receipt of the written request for a hearing. The commissioner may appoint a hearing officer to preside over the matter. The commissioner shall issue a ruling in the matter. The hearing and any subsequent appeal shall be held in accordance with the provisions of the Administrative Procedure Act.

E. Based upon the results of the hearing, or a consent agreement, the commissioner may take one or more of the following actions:

(1) Release the stop order.

(2) Require the cause for the stop order to be remedied prior to releasing the stop order.

(3) Amend the stop order.

Acts 2015, No. 166, §1, eff. June 23, 2015.



RS 3:47 - Penalties

§47. Penalties

A. If the commissioner determines that a violation of the provisions of this Chapter or of the rules and regulations adopted pursuant to the provisions of this Chapter has occurred, an adjudicatory hearing shall be held to make a determination with respect to the suspected violation.

B. The commissioner shall give written notice to the alleged violator, which shall comply with the requirements of the Administrative Procedure Act, at least five days prior to the date set for such adjudicatory hearing.

C. The commissioner shall designate a hearing officer to preside at all adjudicatory proceedings.

D. At any such adjudicatory hearing, the alleged violator shall be accorded all of the rights set forth in the Administrative Procedure Act.

E. Whenever the commissioner makes a determination from the proceedings of the adjudicatory hearing that a violation of this Chapter or these regulations has occurred, the commissioner may impose a civil penalty not to exceed five hundred dollars for each violation. Civil penalties shall be imposed only on the basis of an adjudication of violations pursuant to an adjudicatory hearing held in accordance with the Administrative Procedure Act.

F. Each separate day on which a violation occurs shall be considered a separate violation.

Acts 2015, No. 166, §1, eff. June 23, 2015.



RS 3:48 - Fees

§48. Fees

A. The commissioner shall establish, by rule in accordance with the Administrative Procedure Act, a registration fee for each unmanned aerial system in an amount not to exceed one hundred dollars.

B. The commissioner shall establish, by rule in accordance with the Administrative Procedure Act, an agricultural education and safety training course fee payable to the Louisiana State University Agricultural Center or the Southern University Agricultural Research and Extension Center, not to exceed fifty dollars for conducting the agricultural education and safety training course as required by R.S. 3:43(A)(2).

Acts 2016, No. 545, §1.



RS 3:71 - CO-OPERATIVE ASSOCIATIONS

CHAPTER 2. CO-OPERATIVE ASSOCIATIONS

PART I. AGRICULTURAL CO-OPERATIVE ASSOCIATIONS

§71. Purpose

The purpose of this Part is to provide for the formation and operation of agricultural co-operative associations and to provide for the rights, powers, liabilities and duties of co-operative associations.

Associations organized hereunder are non-business associations inasmuch as membership therein is limited to producers of agricultural products.

This Part is designed to encourage the intelligent development of agricultural products through co-operation and to rehabilitate farm families of low income on a scientific and co-operative plan.



RS 3:72 - Terms defined

§72. Terms defined

As used in this Part, the terms defined in this Section have the meanings here given to them, except where the context expressly indicates otherwise:

(1) "Agricultural products" include horticultural, viticultural, forestry, dairying, livestock, poultry, bee and farm and range products, and furbearing animals raised or produced on a defined acreage.

(2) "Member" includes actual members of associations with or without capital stock.

(3) "Association" means any association or corporation organized under this Part.

(4) "Person" includes individuals, firms, partnerships, corporations, and associations.

(5) "Muskrat farmer" applies to any person engaged in the business of trapping muskrats, skinning the animals, and preparing the furs for market, on rented, owned, limited, or defined acreage.



RS 3:73 - Persons entitled to organize

§73. Persons entitled to organize

Ten or more persons, who are citizens of Louisiana and who are engaged in the production of agricultural products, may form a co-operative association, with or without capital stock, under the provisions of this Part.



RS 3:74 - Powers of association; activities permitted

§74. Powers of association; activities permitted

An association may be organized with the following purposes, authority, and powers:

(1) To engage in any activity in connection with the producing, marketing, selling, harvesting, dairying, preserving, drying, processing, canning, packing, milling, ginning, compressing, storing, handling, or utilization of any agricultural products produced by it or produced or delivered to it by its members; or in connection with the manufacturing or marketing of the by-products thereof; or in connection with the purchase, hiring or use by it or its members of supplies, machinery or equipment; or in connection with the construction or maintenance of houses, barns, sheds or facilities for its use or the use of its members.

(2) To borrow money and to make advances to members.

(3) To establish funds in pool for the purpose of indemnifying or replacing damaged, lost, or destroyed livestock or other corporeal movables pertaining to agriculture belonging to members.

(4) To act as agent or representative of any member, or members, in any of the above mentioned activities.

(5) To purchase or otherwise acquire, and to hold, own, and exercise all rights of ownership in, and to sell, transfer, or pledge or guarantee the payment of dividends or interest on, or the retirement or redemption of shares of the capital stock or bonds of any corporation or association engaged in any related activity or in the production, warehousing, handling or marketing of any of the products handled by the association.

(6) To establish reserves and to invest the funds thereof in bonds or such other property as may be provided in the by-laws.

(7) To purchase or otherwise acquire, or to buy, hold and exercise all privileges of ownership or tenancy over such movable and immovable property as may be necessary or convenient for the conducting and operating of any of the business of the association or incidental thereto.

(8) To market muskrat furs, trapped, farmed or processed by muskrat farmers.

(9) To provide medical services and benefits for the members and families of members on fee basis.

(10) To engage in the construction, acquisition and operation of electric lines and appurtenances thereto for the distribution of electricity to its members; to purchase, generate or otherwise acquire electricity for such distribution and to sell or distribute electricity to its members.

(11) To do each and everything necessary, suitable or proper for the accomplishment of any of the purposes or the attainment of any one or more of the objects herein enumerated, or conducive to or expedient for the interest or benefit of the association, and to contract accordingly; and in addition to exercise and possess all powers, rights and privileges necessary or incidental to the purposes for which the association is organized, or to the activities in which it is engaged; and to do any such thing anywhere.

(12) To sue and be sued, prosecute and be prosecuted, to stand in judgment and sue before any court; to contract and be contracted with.



RS 3:75 - Membership; stock certificates; association may be member

§75. Membership; stock certificates; association may be member

Under the terms and conditions prescribed in its by-laws, an association formed under this Part may admit as members and issue certificates of stock or membership only to persons engaged in the production of agricultural products grown by them and to be handled by or through the association, including the lessees and tenants of lands used for production of such products and lessors and landlords who receive as rent all or part of the crop raised on the leased premises.

Certificates of stock or membership shall not be transferable and no persons shall acquire by operation of law or otherwise the benefit of membership except as provided in this Section.

An association organized hereunder may become a member or stockholder of any other association or associations organized hereunder.



RS 3:76 - Articles of association; contents; execution and filing

§76. Articles of association; contents; execution and filing

Each association formed under this Part shall prepare and file articles of association, setting forth:

(1) The name of the association and the place where its principal business will be transacted, which shall be its domicile.

(2) The purpose for which it is formed.

(3) The term for which it is to exist, not exceeding ninety-nine years.

(4) The number of directors which shall not be less than five and may be any number in excess thereof, and the term of office of the directors.

(5) If organized without capital stock, whether the property rights and interest of members shall be equal or unequal, the articles shall set forth the general rules applicable to all members by which property rights and interests, respectively, of each member shall be determined and fixed; and provision for the admission of new members who shall be entitled to share in the property of the association with the old members, in accordance with the general rules.

(6) If organized with capital stock, the amount of such stock and the number of shares into which it is divided and the par value thereof. The capital stock may be divided into preferred and common stock. If so divided the articles of association must contain a statement of the number of shares of stock to which preference is granted and the number of shares of stock to which no preference is granted and the nature and definite extent of the preference and privileges granted to each.

The articles shall be subscribed by the incorporators and acknowledged by one of them before an officer authorized by the law of this state to take and certify acknowledgements; and shall be filed and recorded in the office of the Secretary of State.



RS 3:77 - Amendments to articles of association

§77. Amendments to articles of association

The articles of association may be altered or amended at any regular or special meeting of the stockholders or members called for that purpose. Any amendment shall first be approved by two-thirds of the directors and then adopted by a vote representing a majority of all stockholders or members of the association. Amendments to the articles of incorporation when adopted shall be filed in accordance with the provisions of Title 12, Chapter 1.



RS 3:78 - By-laws; contents

§78. By-laws; contents

Each association incorporated under this Part shall, within thirty days after its incorporation, adopt for its government and management, a code of by-laws not inconsistent with the powers granted by this Part. The by-laws shall prescribe the manner and method of removal from office of any officer or director of the association and shall prescribe the manner and method of filling vacancies. A majority vote of the members or stockholders, or their written consent, is necessary, to adopt by-laws. Each association in its by-laws may also provide for any of the following matters:

(1) The time, place and manner of calling and conducting its meetings.

(2) The number of stockholders or members constituting a quorum.

(3) The right of members or stockholders to vote by proxy or by mail, and the conditions, manner, form and effect of the votes.

(4) The number of directors constituting a quorum.

(5) The qualifications, duties, and term of office of directors and officers; the time of their election and the mode and manner of giving notice thereof.

(6) Penalties for violations of the by-laws.

(7) Form and manner of amendment of by-laws.

(8) The amount of entrance, organization, and membership fees, if any; manner and method of collection of the fees, and the purposes for which they may be used.

(9) The amount which each member or stockholder shall be required to pay annually, or from time to time, to carry on the business of the association; the charge to be paid by each member or stockholder for service rendered by the association to him; and the producing, marketing, renting, or leasing contract between the association and its members or stockholders which every member or stockholder shall be required to sign.

(10) The qualifications of members or stockholders of the association and the conditions precedent to membership or ownership of common stock; the manner, method, and time of allotment and distribution of surpluses; the method, time, and manner of permitting members to withdraw or permitting the holders of common stock to transfer their stock; the manner of assignment and transfer of the interest of members, and of the shares of common stock; the conditions upon which, and the time when, membership of any member shall cease; the automatic suspension of the rights of a member when he ceases to be eligible to membership in the association; the mode, manner, and effect of the expulsion of a member; the manner of determining the value of a member's interest and provision for its purchase by the association upon the death or withdrawal of a member or stockholder or upon the expulsion of a member or forfeiture of his membership. In case of the withdrawal or expulsion of a member, the board of directors shall equitably and conclusively appraise his property interests in the association and shall fix the amount thereof in money, which shall be paid to him at such time as may be fixed by the board of directors, not to exceed the termination of the current marketing or other agreements.



RS 3:79 - Meetings; notice required

§79. Meetings; notice required

In its by-laws each association shall provide for one or more regular meetings annually. The board of directors shall have the right to call a special meeting at any time, and ten per cent of the members or stockholders may file a petition stating the specific business to be brought before the association and demand a special meeting at any time; the meeting shall thereupon be called by the directors. Notice of all meetings, together with a statement of the purpose thereof, shall be mailed to each member at least five days prior to the meeting; provided, however, that the by-laws may require instead that such notices may be given by publication in a newspaper of general circulation, published at the principal place of business of the association.



RS 3:80 - Directors; executive committee

§80. Directors; executive committee

A. The affairs of the association shall be managed by a board of not less than five directors, a majority of whom shall be elected by the members or stockholders from their own members and shall have all rights and powers as provided for under the general corporation laws of this state, and such other powers as may be necessary to the proper execution of this Part. The by-laws may provide that the territory in which the association has members shall be divided into districts and that the directors shall be elected according to such districts. In such cases, the by-laws shall specify the number of directors to be elected by each district, the manner and method of reappointing the directors and redistricting the territory covered by the association. The by-laws may provide that primary elections shall be held in each district to elect the directors apportioned to the districts and the results of all primary elections shall be ratified by the next regular meeting of the association, or they may be considered final as to the association.

B. The by-laws may provide that one or more directors may be appointed by the governor of the state, the dean of the college of agriculture of the Louisiana State University and Agricultural and Mechanical College, or the commissioner of agriculture and forestry. The directors appointed in this manner shall represent primarily the interest of the general public in associations. The director or directors so appointed need not be members or stockholders of the association, but shall have the same powers and rights as the other directors. Directors so appointed shall not number more than one-fifth of the entire number of directors.

C. The directors of the association may provide a fair remuneration for the time actually spent by its officers, directors, and employees in its service. No director, during the term of his office, shall be a party to a contract for profit with the association differing in any way from the business relations accorded regular members or holders of common stock of the association.

D. The by-laws may provide for an executive committee and may allot to the committee all the functions and powers of the board of directors, subject to the general direction and control of the board.

E. When a vacancy on the board of directors occurs, other than by expiration of term, the remaining members of the board, by a majority vote, shall fill the vacancy, unless the by-laws provide for an election of directors by districts. In such case, the board of directors shall immediately call a special election to be voted in by the members or stockholders in that district to fill the vacancy.

Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:81 - Officers

§81. Officers

The directors shall elect from their number a president and one or more vice presidents. They shall also elect a secretary and a treasurer, who need not be directors or members of the association, and they may combine the two latter offices and designate the combined office as secretary-treasurer. The treasurer may be a bank or any depository, and as such shall not be considered as an officer but as a functionary of the board of directors. In such case the secretary shall perform the usual accounting duties of the treasurer, excepting that the funds shall be deposited only as authorized by the board of directors.

Amended by Acts 1952, No. 127, §1.



RS 3:82 - Stock or membership certificates; liability for debts; voting rights; transfer of stock or membership

§82. Stock or membership certificates; liability for debts; voting rights; transfer of stock or membership

When a member of an association established without capital stock, has paid his membership fee in full, he shall receive a certificate of membership.

Except for debts lawfully contracted between him and the association, no member shall be liable for the debts of the association to an amount exceeding the sum remaining unpaid on his membership fee or his subscription to the capital stock, including any unpaid balance on any promissory note or notes given in payment thereof.

No member or stockholder shall be entitled to more than one vote.

The by-laws shall prohibit the transfer of the membership or stock of the association to persons not engaged in the production of the agricultural products handled by the association, and such restrictions shall be printed upon every certificate of membership or stock subject thereto.



RS 3:83 - Co-operative activities not in restraint of trade

§83. Co-operative activities not in restraint of trade

No association organized under this Part is in violation of the anti-trust statutes of this state, a combination in restraint of trade, nor an illegal monopoly; an attempt to lessen competition or fix prices arbitrarily; nor shall the marketing contracts or agreements between the association and its members, or any agreement authorized by this Part, be considered illegal or in restraint of trade, or in violation of the anti-trust statutes of this state.



RS 3:84 - License fee and tax liability

§84. License fee and tax liability

Each association organized under this Part shall pay an annual license fee of ten dollars to the secretary of state, and shall be exempt from all franchise or other license taxes, but not from ad valorem property taxes. The provisions of this Section shall likewise apply to associations and corporations organized under the laws of the United States for the sole purpose of extension of credit to farmers and farmers' co-operative associations.

Amended by Acts 1966, No. 228, §1.



RS 3:85 - Recording articles of association; fees; certificate of incorporation

§85. Recording articles of association; fees; certificate of incorporation

A. The articles of association of each association organized hereunder shall be filed with the secretary of state. The secretary of state shall record the articles of association and issue a certificate showing the date and hour when the original articles were filed for record. Thereupon its corporate existence shall begin. For the purposes of this Title, any document required to be filed with the secretary of state shall be deemed filed when it is received either physically or electronically in any office designated by the secretary of state for the receipt of such documents.

B. A multiple original or certified copy of the articles of association shall be delivered to the recorder of mortgages of the parish in which the association has its domicile, who shall file the multiple original or certified copy in his office.

C. Twenty-five cents per hundred words shall be paid to the recorder of mortgages for recording the articles in his office. Thirty-five dollars shall be paid the secretary of state for recording the articles in his office. One dollar shall be paid the secretary of state for his certificate of incorporation. No other fees shall be charged by the secretary of state or the recorder of mortgages in connection with the incorporation of any association.

Acts 1989, No. 83, §1; Acts 1999, No. 342, §1.



RS 3:86 - Applicability of general corporation laws

§86. Applicability of general corporation laws

The provisions of Title 12, Chapter 1, and all powers and rights thereunder, apply to the associations organized hereunder, except where such provisions are in conflict with, or inconsistent with, the express provisions of this Part.



RS 3:87 - Limitation of application

§87. Limitation of application

The provisions of this Part do not in any manner limit, restrict, enlarge, or modify the provisions of Part II of this Chapter, relative to the co-operative marketing law, nor of the law relative to the formation of non-trading corporations.



RS 3:88 - Eligibility to federal funds

§88. Eligibility to federal funds

Co-operatives organized under this Part may participate in and be eligible to funds to be loaned by the United States or any agency thereof to associations operating co-operatively and organized for agricultural purposes.



RS 3:121 - Declaration of policy

PART II. CO-OPERATIVE MARKETING ASSOCIATIONS

§121. Declaration of policy

The purpose of this Part is to promote, foster, and encourage the intelligent and orderly marketing of agricultural products through co-operation; to eliminate speculation, unnecessary middlemen, and waste; to make the distribution of agricultural products as direct as can be efficiently done between producer and consumer; and to stabilize the marketing of agricultural products.



RS 3:122 - Terms defined

§122. Terms defined

As used in this Part, the terms defined in this Section have the meanings here given to them, except where the context expressly indicates otherwise.

(1) "Agricultural products" include horticultural, viticultural, forestry, dairy, livestock, poultry, bee, and other farm products;

(2) "Member" includes actual members of associations without capital stock and holders of common stock in associations organized with capital stock;

(3) "Association" means any association organized under this Part; and,

(4) "Person" includes individuals, firms, partnerships, corporations, and associations.

Associations organized hereunder are non-profit, inasmuch as they are not organized to make profits for themselves as such, or for their members as such, but only for their members as producers.

This Part may be referred to as the Co-operative Marketing Law.



RS 3:123 - Who may organize

§123. Who may organize

Ten or more persons, a majority of whom are residents of this state, engaged in the production of agricultural products may form a non-profit, co-operative association, with or without capital stock, under the provisions of this Part.



RS 3:124 - Purposes

§124. Purposes

An association may be organized to engage in any activity in connection with the marketing or selling of the agricultural products of its members, or with the harvesting, preserving, drying, processing, manufacturing, canning, packing, grading, storing, handling, shipping, or utilizing thereof, or the manufacturing or marketing of by-products thereof; or in connection with the manufacturing, selling, or supplying to its members of machinery, equipment or supplies; or more of the activities specified herein; or in the financing of the above enumerated activities.

Every group of persons contemplating the organization of an association under this Part is urged to communicate with the dean of the college of agriculture of the Louisiana State University and Agricultural and Mechanical College, who will inform them whatever a survey of the marketing conditions affecting the commodities proposed to be handled may indicate regarding probable success.



RS 3:125 - Powers

§125. Powers

Each association incorporated under this Part shall have the following powers:

(1) To engage in any activity in connection with the marketing, selling, harvesting, preserving, drying, processing, manufacturing, canning, packing, grading, storing, handling, or utilization of any agricultural product produced or delivered to it by its members; or the manufacturing or marketing of the by-products thereof; or in connection with the purchase, hiring, or use by its members of supplies, machinery, or equipment, or in the financing of any such activities; or in any one or more of the activities specified in this Section. No association shall handle the agricultural products of any non-member, except as necessary and incidental to the handling of the products of the members; and in any case, the value of the products of nonmembers handled, shall not exceed the value of the products handled by the association for its members.

(2) To borrow money and to make advances to members.

(3) To act as agent or representative of any member in any of the above mentioned activities.

(4) To purchase or otherwise acquire, and to hold, own, sell, transfer, pledge, or guarantee the payment of dividends or interest on, or the retirement or redemption of, shares of the capital stock or bonds of any corporation or association engaged in any related activity or in the warehousing, handling, or marketing of any of the products handled by the association.

(5) To establish reserves and to invest the funds thereof in bonds or such other property as may be provided in the by-laws.

(6) To buy, hold, and exercise all privileges of ownership over such real or personal property as may be necessary or convenient for the conducting and operating of any of the business of the association or incidental thereto.

(7) To do each and everything necessary or proper for the accomplishment of any of the purposes or the attainment of any of the objects enumerated in this Part; or conducive to or expedient for the interest or benefit of the association; and in addition to exercise and possess all powers, rights and privileges necessary or incidental to the purposes for which the association is organized, or to the activities in which it is engaged; and to do any such thing anywhere.

(8) To sue and be sued, prosecute and be prosecuted before any court; and to contract.

(9) To have perpetual existence, unless a limited period of duration is stated in its articles of association.

Acts 2001, No. 41, §1.



RS 3:126 - Members

§126. Members

Under the terms and conditions prescribed in its articles or by-laws, an association may admit as voting members, or issue common stock or certificates of voting membership only to persons engaged in the production of agricultural products, including the lessees and tenants of lands used for production of such products and lessors and landlords who receive as rent all or part of the crop raised on the leased premises, provided that if the articles or by-laws so stipulate, persons not engaged in the production of agricultural products may be admitted as nonvoting members, the titles, classifications and conditions of such nonvoting memberships to be specified in the articles or by-laws.

Certificates of membership of a nonstock association shall not be transferable, and no person shall acquire common stock by operation of law or otherwise, except as provided herein.

If a member of a nonstock association be other than a natural person, the member may be represented by any individual, associate, officer, manager, or member thereof, duly authorized in writing.

If the articles or by-laws so provide, members or stockholders may be represented at annual and special meetings by representatives or delegates, and in such cases, all rights of members and stockholders as defined in this Part shall be exercised by such representatives or delegates to the extent authorized by the articles or by-laws.

One association organized hereunder may become a member or stockholder of any other association organized hereunder.

Amended by Acts 1966, No. 87, §1.



RS 3:127 - Articles of association

§127. Articles of association

A. Each association formed under this Part shall prepare and file articles of association, setting forth:

(1) The name of the association and the place where its principal business will be transacted.

(2) The purpose for which it is formed.

(3) The term for which it is to exist or that it is to exist in perpetuity.

(4) The number of directors, which shall not be less than five and may be any number in excess thereof, and the term of office of the directors.

(5) If organized without capital stock, whether the property rights and interest of members shall be equal or unequal, the articles shall set forth the general rules applicable to all members by which property rights and interests, respectively, of each member shall be determined and fixed; and provision for the admission of new members who shall be entitled to share in the property of the association with the old members, in accordance with the general rules.

(6) If organized with capital stock the amount of stock and the number of shares into which it is divided and the par value thereof. The capital stock may be divided into preferred and common stock. If so divided the articles of association shall contain a statement of the number of shares of stock to which preference is granted and the number of shares of stock to which no preference is granted and the nature and definite extent of the preference and privileges granted to each.

B. The articles shall be executed by authentic act signed by each of the incorporators or by act under private signature subscribed by the incorporators and acknowledged by one of them before an officer authorized by the law of this state to take and certify acknowledgments; and shall be filed in accordance with the provisions of Chapter 1 of Title 12 of the Louisiana Revised Statutes of 1950.

Acts 1989, No. 146, §1; Acts 2001, No. 41, §1.



RS 3:128 - Amendments to articles of incorporation

§128. Amendments to articles of incorporation

A. The articles of incorporation may be altered or amended at any regular meeting or at any special meeting called for that purpose. Any alteration or amendment shall be approved, before the adoption thereof, by two-thirds of the directors, and by the affirmative vote of not less than a majority of all members or stockholders of the association or their duly authorized and qualified representatives or delegates casting a vote thereon. The rules and regulations for voting by representatives or delegates shall be prescribed in the articles or bylaws.

B. If the articles or bylaws should require more than a majority vote of members or stockholders or their duly authorized and qualified representatives or delegates casting a vote thereon, such requirement must be satisfied before the adoption of any amendments.

C. Amendments to the articles of incorporation shall be filed in accordance with the provisions of Chapter 1 of Title 12 of the Louisiana Revised Statutes of 1950.

Acts 1989, No. 146, §1.



RS 3:129 - By-laws

§129. By-laws

Each association incorporated under this Part shall within thirty days after its incorporation adopt for its government and management, a code of by-laws, not inconsistent with the powers granted by this Part. A majority vote of the members or stockholders or their duly authorized and qualified representatives or delegates casting a vote thereon, or their written consent, is necessary to adopt or amend by-laws; provided that if the articles so stipulate, the board of directors may make and amend by-laws, subject to the power of the members or stockholders, or their duly authorized and qualified representatives or delegates to change or repeal the by-laws or amendments so made.

Each association under its by-laws may provide for any or all of the following matters:

(1) The time, place, and manner of calling and conducting its meetings.

(2) The number of stockholders or members constituting a quorum.

(3) The right of members or stockholders to vote by proxy or by mail, or both, and the conditions, manner, form and effect of such votes.

(4) The number of directors constituting a quorum.

(5) The qualifications, duties, and terms of office of directors and officers; time of their election and the mode and manner of giving notice thereof.

(6) Penalties for violations of the by-laws.

(7) The amount of entrance, organization, and membership fees, if any; manner and method of collection of the fees, and the purpose for which they may be used.

(8) The amount which each member or stockholder shall be required to pay annually, or from time to time, to carry on the business of the association; the charge to be paid by each member or stockholder for services rendered by the association to him; and the marketing contract between the association and its members or stockholders which every member or stockholder shall be required to sign.

(9) The qualifications of members or stockholders of the association and the conditions precedent to membership or ownership of common stock; the method, time and manner of permitting members to withdraw or permitting the holders of common stock to transfer their stock; the manner of assignment and transfer of the interest of members, and of the shares of common stock; the conditions upon which, and the time when, membership of any member shall cease; the automatic suspension of the rights of a member when he ceases to be eligible to membership in the association; and the mode, manner and effect of the expulsion of a member; manner of determining the value of a member's interest and provision for its purchase by the association upon the death or withdrawal of a member or stockholder or upon the expulsion of a member or forfeiture of his membership.

Amended by Acts 1966, No. 89, §1.



RS 3:130 - General and special meetings; how called

§130. General and special meetings; how called

In its by-laws each association shall provide for one or more regular meetings annually. The board of directors shall have the right to call a special meeting at any time, and ten per cent of the members or stockholders may file a petition stating the specific business to be brought before the association and demand a special meeting at any time. A special meeting shall thereupon be called by the directors. Notice of all meetings, together with a statement of the purpose thereof, shall be mailed to each member at least five days prior to the meeting; provided, however, that the by-laws may require instead that notices may be given by publication in a newspaper of general circulation, published at the principal place of business of the association.



RS 3:131 - Directors; election

§131. Directors; election

A. The affairs of the association shall be managed by a board of not less than five directors, elected by the members or stockholders from their own members and shall have all rights and powers as provided for under the general corporation laws of this state, and such other powers as may be necessary to the proper execution of this Part. The by-laws may provide that the territory in which the association has members shall be divided into districts and that the directors shall be elected according to such districts. In such cases, the by-laws shall specify the number of directors to be elected by each district, the manner and method of reappointing the directors and redistricting the territory covered by the association. The by-laws may provide that primary elections shall be held in each district to elect the directors apportioned to such districts and the results of all primary elections shall be ratified by the next regular meeting of the association or may be considered final as to the association.

B. The by-laws may provide that one or more directors may be appointed by the governor of the state, the dean of the college of agriculture of the Louisiana State University and Agricultural and Mechanical College, or the commissioner of agriculture and forestry. The directors appointed in this manner shall represent primarily the interest of the general public in associations. The director or directors so appointed need not be members or stockholders of the association, but shall have the same powers and rights of the other directors. Directors so appointed shall not number more than one-fifth of the entire number of directors.

C. The directors of the association may provide a fair remuneration for the time actually spent by its officers, directors and employees in its service. No director, during the term of his office, shall be a party to a contract for profit with the association differing in any way from the business relations accorded regular members or holders of common stock of the association.

D. The by-laws may provide for an executive committee and may allot to such committee all the functions and powers of the board of directors, subject to the general direction and control of the board.

E. When a vacancy on the board of directors occurs, other than by expiration of term, the remaining members of the board by a majority vote shall fill the vacancy, unless the by-laws provide for an election of directors by districts. In such case, the board of directors shall immediately call a special election to be voted in by the members or stockholders in that district to fill the vacancy.

Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:132 - Election of officers

§132. Election of officers

The board of directors shall elect a president, a secretary, a treasurer and one or more vice-presidents, and may elect or select any other officers, assistant officers and agents as are authorized in the articles or by-laws; provided that if the articles or by-laws so stipulate, the above named officers or agents may be elected by the members or stockholders of the association or their duly authorized and qualified representatives or delegates. The articles or by-laws may prescribe special qualifications for any officer. Unless otherwise provided in the articles or by-laws, only members of the board of directors shall be eligible for election as president or vice-president. The offices of secretary and treasurer may be combined and designated as secretary-treasurer. The treasurer may be a bank or any depository, and as such shall not be considered as an officer but as a functionary of the board of directors. In such case the secretary shall perform the usual accounting duties of the treasurer, excepting that the funds shall be deposited only as authorized by the board of directors.

Amended by Acts 1966, No. 88, §1.



RS 3:133 - Stock; membership certificates; when issued; voting; liability; limitations on transfer and ownership

§133. Stock; membership certificates; when issued; voting; liability; limitations on transfer and ownership

When a member of an association established without capital stock has paid his membership fee in full, he shall receive a certificate of membership. No association shall issue certificate of stock to a member until it has been fully paid for. The promissory note of the members may be accepted by the association as full or partial payment. The association shall hold the stock as security for the payment of the note, but such retention as security shall not affect the member's right to vote.

Except for debts lawfully contracted between him and the association, no member shall be liable for the debts of the association to an amount exceeding the sum remaining unpaid on his membership fee or his subscription to the capital stock, including any unpaid balance on any promissory note given in payment thereof.

No stockholder of a co-operative association shall own more than one-tenth of the common stock of the association; and an association, in its by-laws, may limit the amount of common stock which one member may own to any amount less than one-tenth of the common stock.

No member or stockholder shall be entitled to more than one vote.

Any association organized with stock under this Part may issue preferred stock, with or without right to vote. Preferred stock may be redeemable or retirable by the association on such terms and conditions as may be provided by the articles of association and printed on the face of the certificates.

The by-laws shall prohibit the transfer of the common stock of the association to persons not engaged in the production of the agricultural products handled by the association, and the restrictions shall be printed upon every certificate of stock subject thereto.

The association may at any time, except when the debts of the association exceed fifty per cent of the assets thereof, purchase its common stock at book value as conclusively determined by the board of directors and pay for it in cash within thirty days thereafter.



RS 3:134 - Removal of officer or director

§134. Removal of officer or director

Any member may bring charges against an officer or director by filing them in writing with the secretary of the association, together with a petition signed by ten per cent of the members, requesting the removal of the officer or director in question. The removal shall be voted upon at the next meeting of the association and, by a vote of the majority of the members, the association may remove the officer or director and fill the vacancy. The officer or director against whom the charges are brought shall be informed in writing of the charges previous to the meeting and shall have an opportunity at the meeting to be heard in person or by counsel and to present witnesses; the person bringing charges against him shall have the same opportunity. The officer or director may be suspended by a vote of two-thirds of the directors pending the hearing of such charges.

In case the by-laws provide for election of directors by districts with primary elections in each district, the petition for removal of an officer or director shall be signed by twenty per cent of the members residing in the district from which he was elected. The board of directors shall call a special meeting of the members residing in that district to consider the removal of the officer or director. By a vote of the majority of the members of that district, the officer or director in question shall be removed from office.



RS 3:135 - Referendum

§135. Referendum

Upon demand of one-third of the entire board of directors, any matter that has been approved or passed by the board shall be referred to the entire membership or the stockholders for decision at the next meeting; a special meeting may be called for the purpose.



RS 3:136 - Marketing contract

§136. Marketing contract

A. The association and its members may make and execute marketing contracts requiring the members to sell, for any period of time not over ten years, all or any specified part of their agricultural products or specified commodities exclusively to or through the association or any facilities created by the association. If they contract to sell to the association, title to the products shall pass absolutely and unreservedly, except for recorded liens, to the association upon delivery, or when put in merchantable condition, or at any other specified time if expressly and definitely agreed in the contract.

B. The contract may provide that the association may sell or resell the products delivered by its members, with or without taking title thereto, and pay over to its members the resale price, after deducting all necessary selling, overhead, and other costs and deductions, as defined in the contracts, and expenses including interest on preferred stock not exceeding the legal interest rate per annum, reserves for retiring stock, other proper reserves, and interest not exceeding the legal interest rate per annum upon common stock.

Amended by Acts 1981, No. 121, §1.



RS 3:137 - Remedies for breach of contract

§137. Remedies for breach of contract

The by-laws or the marketing contract of any association existing hereunder may fix, as liquidated damages, specific sums to be paid by the member or stockholder to the association upon the breach or threatened breach by him of any provision of the marketing contract regarding the sale or delivery or withholding of products; and may further provide that the member will pay all costs, premiums for bonds, expenses, and fees in case any action is brought upon the contract by the association. Such provisions shall be valid and enforceable in the courts of this State, and the clauses providing for liquidated damages shall be enforceable and shall not be regarded as penalties.

In the event of any breach or threatened breach of a marketing contract by a member or other person, the association shall be entitled to an injunction to prevent the breach or further breach of the contract, and to a decree of specific performance thereof. Pending the adjudication of the action and upon filing a verified complaint showing the breach or threatened breach, and upon filing a bond in the sum of one hundred dollars, the association shall be entitled to an injunction against the member or other person. The officiating judge may increase the bond to five hundred dollars after a hearing on five days notice to the parties, if justice demands the increase in the amount of the bond.



RS 3:138 - Purchasing business of other associations, persons, firms or corporations; payment; stock issued

§138. Purchasing business of other associations, persons, firms or corporations; payment; stock issued

Whenever an association organized under this Part with preferred capital stock shall purchase the stock or any property, or any interest in any property, of any person, firm, corporation, or association, it may discharge the obligations incurred, wholly or in part, by exchanging for the acquired interest shares of its preferred capital stock to an amount which at par value would equal a fair market value of the stock or interest purchased, as determined by the board of directors. In that case the transfer to the association of the stock or interest purchased shall be equivalent to payment in cash for the shares of stock issued.



RS 3:139 - Conflicting laws not to apply

§139. Conflicting laws not to apply

Any provisions of law which are in conflict with this Part, shall be construed as not applying to the association herein provided for. Any exemptions under any and all existing laws, referring to taxes or otherwise, applying to agricultural products in the possession or under control of the individual producer, shall apply similarly to products delivered by its farmer members which are in the possession or under control of the association.



RS 3:140 - Limitation of use of term "co-operative"

§140. Limitation of use of term "co-operative"

No person, firm, corporation or association, organized or doing business in this state, shall use the word "co-operative" as part of its corporate or other business name or title for producers' co-operative marketing activities, unless it has complied with the provisions of this Part.



RS 3:141 - Interest in other corporations or associations

§141. Interest in other corporations or associations

An association may organize, form, operate, own, control, have an interest in, own stock of, or be a member of any corporation or association, with or without capital stock, engaged in preserving, drying, processing, canning, packing, storing, handling, shipping, utilizing, manufacturing, marketing or selling the agricultural products handled by the association, or the by-products thereof. If the corporations are warehousing corporations, they may issue legal warehouse receipts to the association, against the commodities delivered by it, or to any other person and the legal warehouse receipts shall be considered as adequate collateral to the extent of the usual and current value of the commodity represented thereby. In case the warehouse is licensed or licensed and bonded under the laws of this state or the United States, its warehouse receipt delivered to the association on commodities of the association or its members shall not be challenged or discriminated against because of ownership or control, wholly or in part, by the association.



RS 3:142 - Contracts and agreements with other associations

§142. Contracts and agreements with other associations

Any association may, upon resolution adopted by its board of directors, enter into all necessary and proper contracts and agreements and make all necessary and proper stipulations, agreements, contracts, and arrangements with any other corporations or associations, formed in this or any other State, for the co-operative or more economical carrying on of its business, or any part thereof. Any two or more associations may, by agreement between them, unite in employing and using or may separately employ and use the same personnel, methods, means, and agencies for carrying on and conducting their respective businesses.



RS 3:143 - Associations heretofore organized may adopt these provisions

§143. Associations heretofore organized may adopt these provisions

Any corporation or association organized under previously existing statutes may by a majority vote of its directors or members, be brought under the provisions of this Part. It shall make out in duplicate a statement signed and sworn to by a majority of its directors, to the effect that the corporation or association has by a majority vote of its directors decided to accept the benefits and be bound by the provisions of this Part. Articles of association shall be filed as required in R.S. 3:127 except that they shall be signed by a majority of the members of the board of directors. The filing fee shall be the same as for filing an amendment to articles of association.



RS 3:144 - How associations organized in another state may carry on business in this state

§144. How associations organized in another state may carry on business in this state

Any co-operative marketing association organized under appropriate laws of any other state for the purposes and with the restrictions and limitations substantially the same as those set forth in this Part, may operate and do business in this state with all the rights, powers, and privileges granted to any co-operative marketing association incorporated under this Part, upon compliance with the laws of this state regarding the qualifications of foreign corporations to carry on business within this state.



RS 3:145 - Breach of marketing contract of co-operative associations; spreading false reports about the finances or management thereof

§145. Breach of marketing contract of co-operative associations; spreading false reports about the finances or management thereof

Any persons who, or any corporation whose officers or employees, knowingly induce or attempt to induce any member or stockholder of an association organized hereunder to breach his marketing contract with the association, or who knowingly spread false reports about the finances or management thereof shall be fined not less than one hundred dollars nor more than one thousand dollars for each offense, and shall be liable to the association aggrieved in a civil suit in the penal sum of one thousand dollars for each offense.



RS 3:146 - Associations not in restraint of trade

§146. Associations not in restraint of trade

No association organized hereunder shall be deemed to be in violation of the anti-trust statutes of this state, a combination in restraint of trade, or an illegal monopoly; nor in an attempt to lessen competition or fix prices arbitrarily; nor shall the marketing contracts or agreements between the association and its members or any agreement authorized by this Part be considered illegal, in restraint of trade, or in violation of the anti-trust statutes of this state.



RS 3:147 - Annual license fees

§147. Annual license fees

Each association organized hereunder shall pay an annual license fee of ten dollars, but shall be exempt from all franchise or other license taxes, except upon its real estate, furniture, and fixtures.



RS 3:148 - Filing fees

§148. Filing fees

For filing articles of association, an association organized hereunder shall pay to the secretary of state thirty-five dollars and for filing an amendment to the articles, two and one-half dollars.

Acts 1989, No. 146, §1.



RS 3:149 - Application of general corporation laws

§149. Application of general corporation laws

The provisions of the general corporation laws of this State and all powers and rights thereunder shall apply to the association organized hereunder, except where such provisions are in conflict with, or inconsistent with, the express provisions of this Part.



RS 3:201 - AGRICULTURAL CREDIT CORPORATIONS

CHAPTER 3. AGRICULTURAL CREDIT CORPORATIONS

§201. Purpose; name

Any number of natural persons not less than ten, may organize an agricultural credit corporation for the purposes of assisting the members by advancing to the members, or to other persons for the benefit of a member, moneys, supplies, seed, fertilizer, work animals, agricultural implements, live stock, cows, or poultry for agricultural and dairy purposes, and for the raising, breeding, and fattening of live stock and poultry.

Corporations formed after August 1, 1928 for the above purposes in the manner provided by this Chapter shall be incorporated under the terms of this Chapter and any corporation so organized shall include as part of its name the words "Agricultural Credit Corporation". Corporations formed after August 1, 1928 and not incorporated under the terms of this Chapter shall not include as part of its name the words "Agricultural Credit Corporation".



RS 3:202 - Articles of incorporation

§202. Articles of incorporation

The articles of incorporation shall be executed by authentic act in the English language signed by each of the incorporators or their duly constituted agents, and shall state the name and title of the corporation, the purpose for which formed, the place chosen for its domicile where all meetings of the stockholders and directors shall be held, the amount of the capital stock and the amount to which it can be increased, the number of shares into which the stock is divided, the par value of each share, the period at which the corporation shall commence, its duration, the mode of liquidation at the termination or dissolution of the charter, the number of directors and officers and the mode and manner of their election, and the manner of amending its charter and of calling and holding stockholders' meetings.



RS 3:203 - Powers

§203. Powers

Corporations organized under this Chapter may enjoy succession by its corporate name for the period of time expressed in its act of incorporation, not to exceed ninety nine years; contract, sue, and be sued in its corporate name; make and use a corporate seal, and alter it at pleasure; invest its board of directors with all corporate powers, subject to restrictions named in its charter; name and appoint such managers, directors, or officers as the interest and convenience of the corporation require; make and establish, alter, and amend such by-laws and rules for the proper management and regulation of the affairs of the corporation as may be necessary and proper; acquire property by grant, donation, or purchase in the due course of business, and lease, hold, and dispose of, mortgage, and pledge the property; wind up and dissolve itself; conduct business in this state; assess and collect from its members and stockholders such fees, dues, fines, interest and discount, premiums, and other charges as shall be provided by resolutions of its board or by its by-laws, which charges shall not be held to be usurious; receive and hold its own stock in pledge as part security for loans made to or guaranteed by its members and purchase the same under the power of pledge; purchase at a valuation mutually agreed upon, and cancel, unpledged shares of stock held by its members; make loans to members or to non-members, when such non-member loans are beneficial to a member and are guaranteed or endorsed in whole or in part by the member; borrow money and issue evidence of indebtedness therefor; sell or discount notes and evidence of indebtedness; invest its moneys by the purchase of bonds and other negotiable securities; and have such other and further powers as may be useful, necessary, or incidental to the effective carrying out of the purposes for which the corporation is organized.



RS 3:204 - Capital stock

§204. Capital stock

The capital stock of any corporation organized under this Chapter shall not be less than one hundred thousand dollars, divided into shares with par value of not less than twenty-five dollars nor more than one hundred dollars each. At least one-half of the capital stock shall be subscribed and actually paid in before the corporation is authorized to commence business. Stock issued shall be sold only for cash at not less than par value. All shares acquired by the corporation shall become its property and may be reissued and sold at a price, not less than par value, fixed by the board of directors. At no time shall there be less than one-half of the capital stock outstanding and belonging to its members.



RS 3:205 - Types of loans; security

§205. Types of loans; security

A. Corporations organized under this Chapter shall only make loans to and contract for advances with its members or to other persons whose loans are beneficial to members and are guaranteed by members in whole or in part. Loans shall be secured by pledge of shares of the corporation having a total valuation, based on par value of the shares, of not less than ten percent of the amount of the loan. No loan to any one borrower shall be in excess of twenty percent of the capital stock subscribed and paid in.

B. Loans made by such corporations shall be classified as current loans, and continuing credit loans, and only such loans shall be made.

C.(1) Current loans are those made for any one or more of the purposes for which the corporation is formed, definitely terminating within the current year of the loan, or within a period of time not less than six months nor more than three years from date of the loan.

(2) Current loans shall be secured by a pledge of the capital stock of the corporation, and may be additionally secured by: a security interest affecting crops, livestock, work animals, and agricultural implements; a mortgage on real estate; and by such other collateral security as the board of directors of the corporation may require.

D. Continuing credit loans are those made to the borrower for his successive agricultural operations over a period of time not exceeding ten years, on a specifically described farm, of a stated sum of money designated as the "maximum", and secured by a pledge of capital stock of the corporation and any one or all of the following:

(1) A mortgage of the farm.

(2) A security interest affecting crops, those presently planted and growing as well as all successive crops to be planted, grown, cultivated, and harvested thereon during the entire period of time, as fixed in the loan.

(3) A security interest affecting all livestock and work animals and agricultural implements belonging to borrower and located on the farm at the beginning of the loan.

(4) A security interest affecting such other collateral security as the corporation may require and accept.

Acts 1989, No. 137, §2, eff. Sept. 1, 1989; Acts 1991, No. 539, §1, eff. Jan. 1, 1992.



RS 3:206 - Matters to be covered by contract for continuing credit loan

§206. Matters to be covered by contract for continuing credit loan

A. Corporations operating under this Chapter may contract with the borrower applying for a continuing credit loan to advance him monies, supplies, seeds, fertilizer, work animals, agricultural implements, livestock, cows, and poultry for his successive annual operations, not exceeding in the aggregate at any time the designated maximum amount. The maximum amount plus attorney's fees and costs, as set forth in the contract, shall during the entire period of the loan be the amount due by the borrower to the corporation for the advances already made and to be made.

B. The mortgage and security agreement between the corporation and the borrower shall contain in addition to rules, regulations, conditions, and stipulations required by the corporation the following:

(1) A declaration by the borrower setting forth that he has applied to the corporation for a continuing credit loan of $_____ (maximum amount), to be made to him from time to time, not exceeding at any time in the aggregate the maximum amount, to enable him to continue his agricultural operations over a stated period not to exceed ten years, on a specifically described farm of which he is the owner or lessee, by planting, cultivating, and harvesting crops thereon and therefrom during the period of time.

(2) A declaration by the borrower:

(a) That the farm together with the presently planted crops and all the crops proposed to be planted for that current year and all future crops thereafter planted thereon of any nature or kind, and together with all livestock and work animals and agricultural implements thereon, shall, for the purpose of this Chapter and during the term of the continuing credit loan, be considered and dealt with as a whole, as part and parcel of the realty.

(b) That during the period the borrower binds and obligates himself, his heirs and assigns not to grant any additional security interest affecting any of its crops, nor to obtain any advances for the crops, nor to grant any additional security interest affecting any of the chattels thereon, to any one else than the corporation, nor to do any act or thing to the prejudice of the corporation's security interest securing the continuing credit loan and the advances made and to be made thereunder.

C. The security agreement shall affect and include:

(1) All crops now planted and to be planted, cultivated, and harvested on the farm during the period.

(2) All livestock and work animals and agricultural implements, belonging to borrower.

(3) The pledge of the capital stock of the corporation of an aggregate par value of not less than one tenth of the maximum amount of the loan.

(4) Such other collateral security as may be given and accepted by the corporation.

D.(1) The security agreement shall further provide that during the period of the continuing credit loan and in order to enable and facilitate the corporation's ability to secure and to obtain the necessary funds to make the advances to borrower as contracted for between them, the borrower shall from time to time furnish and deliver to it his promissory notes. At no time shall the sum of the principals of the notes exceed the maximum amount of the continuing credit loan.

(2) The notes shall be consecutively numbered as issued, beginning with number one to the number of the last note. They shall be drawn by the maker upon a form approved by the corporation, payable to the order of the corporation at such place and at such dates and providing for such attorney's fees, if placed in the hands of an attorney for collection, as prescribed by the corporation, and shall have endorsed on the reverse of each the following words: "This is Note No. _____ of an indeterminate series of notes issued in accordance with the provisions of Chapter 3 of Title 3 of the Revised Statutes of Louisiana, providing for continuing credit loans by agricultural credit corporations; notes previously issued, Nos. _____; of which notes Nos. _____ have been retired and cancelled, leaving the sum of the principals of this and all the notes prior hereto, outstanding $_____", followed by signature of maker.

(3) Each note thus issued shall be delivered to the corporation, and shall be in its hands negotiable, for sale or discount to a third party. The security interest and mortgages securing the continuing credit loan, shall inure to the benefit of any holder thereof without the necessity of any notarial assignment and the holder of the notes shall have the right to enforce the full and punctual payment of each note in the order of its serial number for its full amount, with interest and attorney's fees, in accordance with its tenor. In any sale to enforce the payment of the continuing credit loan or of any of the notes thus issued, of any of the property mortgaged, or pledged or on which a security interest has been granted, and all proceeds of the sales shall be applied first to the payment of all court costs, charges, and legal expenses, and thereafter by preference and priority to the payment of all notes issued and not retired and cancelled, for the full amount of each, with interest, attorney's fees, and costs, in accordance with their tenor and in the order of their serial numbers, so that the holder of any of the notes shall not be paid or receive any of the proceeds until each note, issued prior thereto and at that time outstanding and unpaid, shall have been fully satisfied, and thereafter the corporation shall be paid from the proceeds the amount of any balance due it on account of advances made, with interest, attorney's fees, and costs.

E. The security agreement shall further provide that, during the entire period of the term of the continuing credit loan:

(1) The proceeds of all crops harvested shall be paid over to the corporation, with recognition of its lien, up to the amount of all advances at that time made and unsatisfied with interest, attorney's fees, and costs, in accordance with the terms thereof.

(2) The proceeds shall be applied to the payment of the notes as provided in this Section.

(3) The payment of the notes shall not operate to satisfy, diminish, extinguish, or to cancel the continuing credit loan in whole or in part.

(4) The maximum contracted debt shall continue to exist as the principal obligation and remain in full force for its full amount with interest, attorney's fees, and costs, secured by the mortgage and the security agreement affecting crops and pledge of stock and all such other collateral security belonging thereto.

F. The security agreement may additionally provide that the continuing credit loan may at the option of either party be terminated by written notice to the other party and that thereafter the immobilization for the purposes of this Chapter, as provided for in Paragraph B(2) of this Section, and the collateral security given by borrower to corporation shall cease at such time as all the notes issued and all advances made under this contract, remaining due and unpaid, shall have been paid in full with interest, attorney's fees, and costs.

G. The security agreement may further provide that there shall be at all times reserved to the corporation as lender the right to increase, diminish, or discontinue entirely the advances whenever the condition of the crops or the elements or the happening of events, in the opinion of the corporation, so demand or warrant.

H. The security agreement may also provide that whenever notice of the intention to terminate the continuing credit loan has been given by one party to the other, then the corporation's continuing security interest as affecting successive crops shall not operate to secure any deficit remaining after all the proceeds of the crops planted, grown, and harvested during the current year have been received, paid, and imputed as provided in this Chapter.

Acts 1991, No. 539, §1, eff. Jan. 1, 1992.



RS 3:207 - Priority arising from security for continuing credit loan

§207. Priority arising from security for continuing credit loan

The real estate mortgage, and the security agreement as affecting the successive crops for the period of the loan, as well as affecting all the livestock, work animals, and agricultural implements of the borrower, as well as the pledge of the capital stock of the corporation and of other collateral security, and the giving and taking of other and additional security, all for the purpose of securing the continuing credit loan for its stated amount, with interest, attorney fees, and costs, and to extend over the term of the continuing credit loan, are lawful; and each

(1) Shall have preference and priority over all other liens and encumbrances which are created, recorded, filed, claimed, or which arise in any manner whatsoever, subsequent to the recording of the mortgage and the filing of a financing statement evidencing the corporation's security interest securing the continuing credit loan in accordance with applicable law, with the exception of subsequently perfected purchase money security interests as affecting livestock and work animals, agricultural implements, and other property purchased, to the extent that such a subsequently perfected purchase money security interest may be entitled to super priority rights under R.S. 10:9-324, and

(2) With the exception of a subsequently perfected purchase money security interest as noted in Paragraph (1) of this Section, the continuing credit loan and the notes, issued in order to facilitate the lender to make the advances, shall first be paid and satisfied, in full with attorney fees and costs, from the proceeds of any and all sales of the mortgaged property and the crops, livestock, and other collateral security on which a security interest was granted, before any payment shall be made from any of the proceeds in satisfaction of any other lien and encumbrance created, arising, perfected, or recorded thereafter or as affecting successive crops.

Acts 1989, No. 137, §2, eff. Sept. 1, 1989; Acts 1991, No. 539, §1, eff. Jan. 1, 1992; Acts 2001, No. 128, §2, eff. July 1, 2001.



RS 3:208 - Notes to be negotiable; payment of single note not to discharge debt; other claimants subordinated

§208. Notes to be negotiable; payment of single note not to discharge debt; other claimants subordinated

The notes of each indeterminate series furnished from time to time by the borrower to the corporation, as provided for in R.S. 3:206, shall be negotiable, and their payment in full, with interest, attorney's fees, and costs in accordance with the tenor of each, shall be secured by the mortgage, the security agreement, and the corporation's security interests, all as executed between corporation and borrower securing the continuing credit loan. The payment, satisfaction, retirement, or cancellation of any note shall not operate as a payment, cancellation, or novation of the debt due by the borrower to the corporation, for the maximum amount of the continuing credit loan, interest, attorney's fees, and costs, which shall exist as a contractual obligation between the borrower and corporation during the entire period of the continuing credit loan. No holder or owner of any encumbrance previously subordinated to or which is created, claimed, recorded, or which arises subsequent to the recordation of the mortgage or the perfection of the corporation's security interest, excepting only those subsequently perfected purchase money security interests as specified in R.S. 3:207(1) and legal charges shall receive by preference and priority any proceeds from any sale, judicial or otherwise, of any of the property so mortgaged and secured until the corporation, and the holder or holders of all issued notes shall have been paid in full, interest, attorney's fees, and costs, all amounts due to the corporation and holder or holders of the notes.

Acts 1989, No. 137, §2, eff. Sept. 1, 1989; Acts 1991, No. 539, §1, eff. Jan. 1, 1992.



RS 3:209 - Loans to non-members

§209. Loans to non-members

The corporation may enter into and execute all contracts and agreements and loans, as authorized in this Chapter, with a borrower who is not a member of the corporation provided

(1) that the borrower is a tenant or lessee of a member or the payment of the loan of the borrower has been guaranteed by a member, and

(2) that the amount of capital stock required by the corporation as part security for the loan is pledged and delivered by the member to the corporation; and in each case the act executed between the corporation and borrower shall state the position of the borrower, who is not a member, and the member lessor or guarantor shall intervene in the act for the purpose of substantiating the averments and making the pledge and pawn and delivery of the stock as required.



RS 3:210 - Bond to guarantee payment of several loans; mortgage security; recording instruments

§210. Bond to guarantee payment of several loans; mortgage security; recording instruments

A. It shall be lawful for any member to guarantee the payment in whole or in part of one or more current and continuing credit loans made to one or more borrowers, including his own; to execute his members obligation and bond therefor; and in order to secure and insure the faithful performance of each and every obligation undertaken in the bond and to secure and enforce the full and final payment of each loan guaranteed and of all of the notes issued in order to facilitate the lender to make the advances contemplated and contracted for in any such loan, to execute mortgages of realty and security agreements affecting livestock, work animals, and agricultural implements, with such security clauses, stipulations, and conditions as the corporation may require, and which shall inure to the benefit of any assigns of the corporation and of the holder of any notes, without the necessity of any notarial transfer.

B. The bond and the mortgages shall be recorded in the recorder's office of the parish in which the mortgaged property is located, in the mortgage records; and during the term and existence of any of the loans, of which payment has been guaranteed by bond, and until each such guaranteed loan and all notes issued in connection therewith have been paid in full, the bond and mortgages shall remain in full force and effect.

Acts 1991, No. 539, §1, eff. Jan. 1, 1992.



RS 3:211 - Other claims subordinated to bonds and mortgages guaranteeing loans

§211. Other claims subordinated to bonds and mortgages guaranteeing loans

The bond, mortgages, and security interests provided for in R.S. 3:210 have priority for the full amount of the bond with interest, attorney's fees, and costs over all encumbrances created, recorded, claimed, or which arise in any manner subsequent to the recordation of the bond and mortgage, excepting only subsequently perfected purchase money security interests on livestock, work animals, agricultural implements, and other property purchased as provided in R.S. 3:207(1). When property is sold, the proceeds shall be applied first to the payment of all legal charges and expenses incidental to the sale; thereafter to the payment of all outstanding notes issued in connection with any loan thus guaranteed, for the full amount with interest, attorney's fees, and costs; and thereafter the proceeds remaining shall be paid to the corporation in full satisfaction of all advances made and remaining unpaid, with interest, attorney's fees, and costs. All such payments shall be made before any payments from the fund to any holder or owner of any encumbrance created, recorded, or arising subsequent to recordation of such bond and mortgage, excepting perfected purchase money security interests.

Acts 1991, No. 539, §1, eff. Jan. 1, 1992.



RS 3:212 - Bond of officers handling money

§212. Bond of officers handling money

The secretary or treasurer, and all other officers who have charge of moneys and securities of such corporations, shall, before entering upon the discharge of their duties, give such bond for the faithful performance of their duties, as is required and approved by the board of directors. The bond of the treasurer shall not be less than ten thousand dollars.



RS 3:213 - Terms defined

§213. Terms defined

In this Chapter whenever the word "corporation" is used, "agricultural credit corporation" as organized under this Chapter is meant; and whenever the words "borrower" or "member" are used, they shall include persons, co-partnerships, or corporations owning stock in the corporation.



RS 3:214 - Construction of conflicting laws

§214. Construction of conflicting laws

Provisions of law, which are in conflict with this Chapter shall be construed as not applying to any corporation created hereunder nor to the rights, powers, privileges, and immunities granted herein to corporations nor to the manner in which the corporations are authorized to make and secure loans.



RS 3:215 - Application to existing corporations

§215. Application to existing corporations

A corporation organized under prior statutes may be brought under the provisions of this Chapter by an amendment of its charter, in accordance with its provisions and the laws under which it was incorporated.



RS 3:216 - Recording, publishing, and filing charter

§216. Recording, publishing, and filing charter

The charter of each corporation, when executed, shall be recorded in the recorder's office of the parish of its domicile, and a certified copy thereof with certificate of its registry shall be published for a period of thirty days in a daily, or for six consecutive issues in a weekly, newspaper published in the parish, and be deposited for registry with the secretary of state, at Baton Rouge, Louisiana, who shall be paid as his fees for filing and registering thirty-five dollars.

Acts 1989, No. 70, §1.



RS 3:251 - REPEALED BY ACTS 1989, NO. 662, 8, EFF. JULY 7, 1989.

CHAPTER 3-A. FAMILY FARM CREDIT

§251. REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 3:252 - REPEALED BY ACTS 1989, NO. 662, 8, EFF. JULY 7, 1989.

§252. REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 3:253 - REPEALED BY ACTS 1989, NO. 662, 8, EFF. JULY 7, 1989.

§253. REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 3:254 - REPEALED BY ACTS 1989, NO. 662, 8, EFF. JULY 7, 1989.

§254. REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 3:255 - REPEALED BY ACTS 1989, NO. 662, 8, EFF. JULY 7, 1989.

§255. REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 3:256 - REPEALED BY ACTS 1989, NO. 662, 8, EFF. JULY 7, 1989.

§256. REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 3:257 - REPEALED BY ACTS 1989, NO. 662, 8, EFF. JULY 7, 1989.

§257. REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 3:258 - REPEALED BY ACTS 1989, NO. 662, 8, EFF. JULY 7, 1989.

§258. REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 3:259 - REPEALED BY ACTS 1989, NO. 662, 8, EFF. JULY 7, 1989.

§259. REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 3:261 - Short title

CHAPTER 3-B. LOUISIANA AGRICULTURAL FINANCE ACT

§261. Short title

A. This Chapter shall be known and may be referred to as the "Louisiana Agricultural Finance Act."

Added by Acts 1983, No. 96, § 1, eff. July 23, 1983.



RS 3:262 - Legislative findings

§262. Legislative findings

A. The legislature hereby finds and declares that there exists in the state of Louisiana a serious shortage of capital and credit available for investment in agriculture, for domestic and export purposes, at interest rates within the financial means of persons engaged in agricultural production and agricultural exports. In conjunction with the financial problems associated with the agricultural industry there exists a need to provide economic assistance to those individuals who wish to convert their farming operation to the development of aquacultural products of a seafood nature for domestic and export purposes. In addition, there exists a need to provide economic assistance to persons who wish to engage in mariculture projects. This shortage of available capital and credit is severe throughout the state, has persisted for a number of years, and constitutes a grave threat to the agricultural industry and to the health, welfare, safety, and prosperity of all residents of the state.

B. The legislature hereby finds and declares further that private enterprise and existing federal and state governmental programs have not adequately alleviated the severe shortage of capital and credit available at affordable interest rates for investment in agriculture or in the conversion to aquaculture or for investment in mariculture projects.

C. The legislature hereby finds and declares that it is a matter of grave public necessity that the Louisiana Agricultural Finance Authority be created and empowered to alleviate the severe shortage of capital and credit available at affordable interest rates for investment in agriculture, including buildings and related facilities used by the Department of Agriculture and Forestry to promote and assist agriculture and forestry within this state, and for the export of agricultural products, commodities, and services, and for capital investment in converting to aquacultural farming, and for capital investment in mariculture projects by providing such capital and credit at interest rates within the financial means of persons and businesses engaged in agriculture and agricultural exports.

D. The legislature hereby finds that in order to convert Louisiana from an exporter of raw agricultural products into an exporter of processed products of high added value and to expand the state's economic base, it is necessary that the state encourage and support the development of agricultural plants to process products in this state. It is necessary for the state to develop and enhance its capacity to process agricultural products in Louisiana including providing financial assistance to any person who owns, leases, or operates, or is seeking to own, lease, or operate an agricultural plant in this state.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983. Acts 1987, No. 502, §1; Acts 1987, No. 856, §1, eff. July 20, 1987; Acts 2003, No. 230, §1, eff. June 5, 2003; Acts 2009, No. 510, §1, eff. July 10, 2009.



RS 3:263 - Definitions

§263. Definitions

As used in this Chapter, the following terms shall have the following meanings:

(1) "Agribusiness" means a person, other than an agricultural producer, who engages in agriculture or provides support activities, products, or services to an agricultural producer and such products or services that are directly related to the planting, growing, production, or harvesting of crops and livestock.

(2) "Agricultural loan" means a loan made to any person for the purpose of financing: land acquisition or improvement for agricultural or agribusiness purposes; conversion to aquacultural production; soil conservation; construction of levees and ponds; irrigation; water well drilling; construction, renovation, or expansion of buildings and facilities for agricultural or agribusiness purposes; purchase of farm fixtures, livestock, poultry, fish of any kind; crustaceans and mollusks; seeds; fertilizers; pesticides; feeds; agricultural or agribusiness machinery; equipment; containers or supplies employed in the production, cultivation, harvesting, storage, marketing, distribution, or export of agricultural products, or for the purpose of financing agricultural products.

(3) "Agricultural plant" means any facility which receives raw agricultural products for the purpose of rendering them suitable for wholesale or retail marketing.

(4) "Agricultural producer" means a person engaged in agriculture for the planting, growing, harvesting, or production of an agricultural product in its natural state and who primarily assumes the production and market risks associated with such activities.

(5) "Agricultural product" means any agronomic, aquacultural, floricultural, horticultural, maricultural, silvicultural, or viticultural crop, livestock, or product.

(6) "Agriculture" means the commercial planting, growing, harvesting, production, storage, processing, marketing, distribution, or export of any agricultural product, including but not limited to farm products, livestock and livestock products, poultry and poultry products, milk and dairy products, fruit and other horticultural products, and seafood and aquacultural products.

(7) "Aquaculture" means the commercial production, storage, processing, marketing, distribution, or export of any seafood including but not limited to catfish, trout, crustaceans, and mollusks.

(8) "Authority" means the Louisiana Agricultural Finance Authority created by this Chapter.

(9) "Bonds" means the bonds, notes, renewal notes, refunding bonds, interim certificates, certificates of indebtedness, debentures, warrants, commercial paper, or other obligations or evidences of indebtedness authorized to be issued by the Authority pursuant to the provisions of this Chapter.

(10) "Commissioner" means the Louisiana Commissioner of Agriculture and Forestry.

(11) "Department" means the Louisiana Department of Agriculture and Forestry.

(12) "Federal government" means the United States of America and any agency or instrumentality, corporate or otherwise, of the United States of America.

(13) "Lending institution" means any bank, bank or trust company, federal land bank, production credit association, bank for cooperatives, building and loan association, homestead, insurance company, investment banker, mortgage banker or company, pension or retirement fund, savings bank or savings and loan association, small business investment company, credit union, or any other financial institution authorized to do business in Louisiana or operating under the supervision of any federal agency or any "Edge Act Corporation" or agreement corporation organized or operating pursuant to Section 25 of the Federal Reserve Act.

(14) "Livestock" means any animal except dogs and cats, bred, kept, maintained, raised, or used for profit, that is used in agriculture, aquaculture, agritourism, competition, recreation, or silviculture, or for other related purposes or used in the production of crops, animals, or plant or animal products for market. This definition includes but is not limited to cattle, buffalo, bison, oxen, and other bovine; horses, mules, donkeys, and other equine; goats; sheep; swine; chickens, turkeys, and other poultry; domestic rabbits; imported exotic deer and antelope, elk, farm-raised white-tailed deer, farm-raised ratites, and other farm-raised exotic animals; fish, turtles, and other animals identified with aquaculture which are located in artificial reservoirs or enclosures that are both on privately owned property and constructed so as to prevent, at all times, the ingress and egress of fish life from public waters; any commercial crawfish from any crawfish pond; and any hybrid, mixture, or mutation of any such animal.

(15) "Mariculture" means aquaculture which is practiced in brackish or saline water and includes hatchery breeding, spawning, transportation, implantation, propagation, growout, and harvesting of domesticated fish and other domesticated aquatic species.

(16) "Persons" means any individual, partnership, firm, corporation, company, cooperative, association, society, trust, limited liability company, or any other business unit or entity, including any state or federal agency.

(17) "Processing or process" means any action that will enhance any raw agricultural product's value or render a raw agricultural product suitable for further refinement or introduction at a marketing level.

(18) "State" means the state of Louisiana or any agency or instrumentality thereof.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983. Acts 1987, No. 502, §1; Acts 2009, No. 510, §1, eff. July 10, 2009.



RS 3:264 - Louisiana Agricultural Finance Authority

§264. Louisiana Agricultural Finance Authority

A. The Louisiana Agricultural Finance Authority is hereby created within the Department of Agriculture.

B. The authority shall be composed of nine members. The commissioner of agriculture and forestry shall serve ex officio with the same rights and privileges, including voting rights, as other members. The chair of the Senate Committee on Agriculture, Forestry, Aquaculture and Rural Development or his designee, the chair of the House Committee on Agriculture, Forestry, Aquaculture and Rural Development or his designee, and the secretary of the Department of Economic Development or his designee, shall serve in an advisory capacity, without voting rights, to the authority, and shall not be counted for the purpose of constituting a quorum for the transaction of official business. The other eight members shall be appointed by the governor in the following manner:

(1) Two members appointed from a list of six persons nominated by the Louisiana Farm Bureau Federation.

(2) One member appointed from a list of six persons nominated by the Louisiana Bankers Association.

(3) Two members appointed from a list of six persons nominated by the president of the Senate.

(4) Two members appointed from a list of six persons nominated by the speaker of the House of Representatives.

(5) One member appointed from a list of six persons nominated by the Community Bankers of Louisiana.

C. The appointed members shall serve for terms concurrent with the terms of the governor making the appointment. Each appointment by the governor shall be submitted to the Senate for confirmation. The appointed members shall take and subscribe to the oath of office required of public officials. Appointed members shall serve until their successors are appointed and sworn into office.

D. Vacancies in the offices of any appointed members of the Authority shall be filled in the same manner as the original appointments for the unexpired portion of the office vacated. No vacant office shall be included in the determination of a quorum. No vacancy in office shall impair the rights of the members to conduct official business of the Authority.

E. The domicile of the Authority shall be East Baton Rouge Parish.

F. A majority of the members shall constitute a quorum for the transaction of official business. All official actions of the Authority shall require a majority vote of the members present and voting at any meeting.

G. Members of the Authority shall not receive any salary for the performance of their duties as members. Appointed members may receive a per diem not to exceed forty dollars for attendance at meetings of the Authority or subcommittees thereof and may be reimbursed for mileage expenses incurred in the performance of their duties. The mileage allowance shall be fixed by the Authority in an amount not to exceed the mileage allowance authorized under state travel regulations.

H. The Authority shall meet at least four, but not more than twelve, times a year upon call.

I. The Authority may delegate to one or more of its members, officers, employees, or agents such powers and duties as it may deem proper.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983; Acts 1999, No. 18, §1, eff. May 21, 1999; Acts 2003, No. 116, §1, eff. May 28, 2003; Acts 2003, No. 230, §1, eff. June 5, 2003; Acts 2003, No. 774, §1; Acts 2009, No. 510, §1, eff. July 10, 2009; Acts 2010, No. 495, §1, eff. June 24, 2010.



RS 3:265 - Officers and employees; administration of Chapter

§265. Officers and employees; administration of Chapter

A. The members of the Authority shall annually elect a chairman, a vice chairman, and such officers as they may deem advisable. All officers shall be members of the Authority.

B. The Authority, subject to the approval of the commissioner, may appoint a director and an assistant director and a director of the agriculture loan program and an assistant director of the agriculture loan program who shall be in the unclassified service of the state.

C. The commissioner shall administer and enforce this Chapter in accordance with rules and regulations promulgated by the Authority. The commissioner may employ such personnel as may be necessary to administer and enforce the provisions of this Chapter. All employees shall be under the supervision of the commissioner.

D. The Authority may employ legal, financial and technical experts and consultants as it deems necessary on a contractual basis.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983; Acts 2009, No. 510, §1, eff. July 10, 2009.



RS 3:266 - Powers of authority

§266. Powers of authority

The authority shall have all the powers necessary to give effect to and carry out the purposes and provisions of this Chapter, including, in addition to all other powers granted by other provisions of this Chapter, the powers to:

(1) Sue and be sued in its own name and in the name of any subsidiary corporation or entity which may be created pursuant to Paragraph (19) of this Section.

(2) Have a seal and alter the same at its pleasure.

(3) Adopt bylaws for the internal organization and government of the Authority.

(4) Adopt, promulgate, and amend rules and regulations for the administration of the Chapter in accordance with the Administrative Procedure Act (R.S. 49:950 et seq.), provided that such regulations shall require fair, impartial, uniform, and equitable treatment of all lending institutions and shall establish objective standards and criteria to control and govern access to and allocation of services and functions authorized by this Chapter.

(5) Make and execute contracts and all other instruments necessary or convenient for the exercise of its powers and functions under this Chapter with any federal or state governmental agency, public or private corporation, lending institution, or other entity or person.

(6) Accept, administer, and expend donations of movable or immovable property from any source, and receive, administer, and expend appropriations from the legislature and financial assistance, guarantees, insurance or subsidies from the federal or state government.

(7) Subject to the rights of holders of bonds of the Authority, to renegotiate, refinance or foreclose on any mortgage, security interest or lien; or commence any action to protect or enforce any right or benefit conferred upon the Authority by any law, mortgage, security interest, lien, contract or other agreement; and bid for and purchase property at any foreclosure or at any other sale or otherwise acquire or take possession of any property; and in any such event, the Authority may complete, administer, pay the principal of and interest on any obligation incurred in connection with such property, dispose of and otherwise deal with such property in such manner as may be necessary or desirable to protect the interest of the Authority or of holders of its bonds therein.

(8) Procure or provide for the procurement of insurance or reinsurance against any loss in connection with its property or operations, including but not limited to insurance, reinsurance, or other guarantees from any federal or state governmental agency or private insurance company for the payment of any bonds issued by the Authority, or bonds, notes or any other obligations or evidences of indebtedness issued or made by any subsidiary corporation or entity created pursuant to Paragraph (19) of this Section or by any lending institution or other entity or person, or insurance or reinsurance against loss with respect to agricultural loans, mortgages or mortgage loans, or any other type of loans, including the power to pay premiums on such insurance or reinsurance.

(9) Insure, co-insure, reinsure, or cause to be insured, co-insured, or reinsured, agricultural loans, mortgage loans or mortgages, or any other type of loans and pay or receive premiums on such insurance, co-insurance, or reinsurance, and establish reserves for losses, and participate in the insurance, co-insurance, or reinsurance of agricultural loans, mortgage loans or mortgages, or any other type of loans with the federal or state government or any private insurance company.

(10) Undertake and carry out or authorize the completion of studies and analyses of agricultural conditions and needs within the state and needs relating to the promotion of agricultural exports and ways of meeting such needs, and make such studies and analyses available to the public and to the agricultural industry, and to engage in research or disseminate information on agriculture and agricultural exports.

(11) Accept federal, state, or private financial or technical assistance and comply with any conditions for such assistance, provided such conditions are not in conflict with the intent of this Chapter.

(12) Establish and collect fees and charges in connection with its loans, deposits, insurance commitments, and services, including but not limited to, reimbursement of costs of issuing bonds, origination and servicing fees, and insurance premiums.

(13) Make and guarantee agricultural loans and purchase or sell agricultural loans.

(14) Acquire or contract to acquire from any person, firm, corporation, municipality, federal or state agency, by grant, purchase, or otherwise, movable or immovable property or any interest therein; own, hold, clear, improve, lease, construct, or rehabilitate, and sell, invest, assign, exchange, transfer, convey, lease, mortgage, or otherwise dispose of or encumber the same, subject to the rights of holders of the bonds of the Authority, at public or private sale, in compliance with public bidding requirements set forth in Part II of Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950.

(15) Borrow money, issue bonds, and provide for the rights of the lenders or holders thereof and purchase, discount, sell, negotiate and guarantee, insure, coinsure and reinsure notes, drafts, checks, bills of exchange, acceptances, bankers acceptances, cable transfers, letters of credit and other evidence of indebtedness.

(16) Subject to the rights of holders of the bonds of the Authority, consent to any modification with respect to the rate of interest, time, payment of any installment of principal or interest, security, or any other term or condition of any loan, contract, mortgage, mortgage loan, or commitment therefor or agreement of any kind to which the Authority is a party or beneficiary.

(17) Maintain an office at such place or places as the Authority shall determine.

(18) Serve as the beneficiary of any public trust heretofore or hereafter created pursuant to the provisions of R.S. 9:2341 et seq.

(19) With the prior approval of the House and Senate committees on agriculture, forestry, aquaculture, and rural development, to create such subsidiary corporations or entities as may be necessary to make agricultural loans, borrow money for agricultural loans, insure or reinsure agricultural loans, or issue bonds in the international financial market.

(20) Issue revenue bonds for the purpose of acquiring, constructing, renovating, and equipping buildings and related facilities for use by the Department of Agriculture and Forestry in connection with the promotion and assistance of agriculture and forestry within this state. The bonds shall be authorized and issued by one or more resolutions adopted by a majority vote of the members of the authority and shall be payable solely from the income and revenues as set forth in the resolution authorizing the issuance of the bonds.

(21) Notwithstanding any other law, supervise and utilize public employees, equipment, and material in carrying out public work, including public work in furtherance of Formosan termite suppression.

(22) Foster and support the development and enhancement of processing raw agricultural products in this state by participating in cooperative endeavors involving loans and loan guarantees to private business enterprises, nonprofit institutions and organizations, the state and political subdivisions thereof, the federal government, and other organizations or persons concerned with the development or enhancement of agricultural plants in this state. The authority shall participate only in cooperative endeavors which involve the creation of a significant number of new jobs in relation to the amount of participation by the authority.

(23) Establish, administer, and supervise programs to promote the purchase of Louisiana agricultural products.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983. Acts 1987, No. 856, §1, eff. July 20, 1987; Acts 1999, No. 18, §1, eff. May 21, 1999; Acts 2003, No. 116, §1, eff. May 28, 2003; Acts 2003, No. 230, §1, eff. June 5, 2003; Acts 2008, No. 117, §1; Acts 2009, No. 510, §1, eff. July 10, 2009; Acts 2011, No. 330, §1, eff. June 29, 2011; Acts 2015, No. 5, §1.



RS 3:267 - Purchases and sales of agricultural loans

§267. Purchases and sales of agricultural loans

The Authority may purchase or contract to purchase and sell or contract to sell agricultural loans made by lending institutions, at such prices and upon such terms and conditions as it shall determine in accordance with rules or regulations adopted pursuant to the Administrative Procedure Act (R.S. 49:950 et seq.). All lending institutions are hereby authorized to purchase and sell agricultural loans to the Authority in accordance with the provisions of this Chapter and the rules and regulations of the Authority. To the extent that any provisions of this Section may be inconsistent with any provision of law governing lending institutions, the provisions of this Section shall control.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:268 - Loans to and deposits with lending institutions

§268. Loans to and deposits with lending institutions

The Authority may make, or contract to make, loans to and deposits with lending institutions at such interest rates, terms and conditions as it shall determine in accordance with rules or regulations adopted pursuant to the Administrative Procedure Act (R.S. 49:950 et seq.). All lending institutions are hereby authorized to borrow funds and accept deposits from the Authority in accordance with the provisions of this Chapter and the rules and regulations of the Authority. The Authority shall require that all proceeds of its loans to or deposits with lending institutions, or an equivalent amount, shall be used by such lending institutions to make agricultural loans, subject to such terms and conditions as the Authority may prescribe. To the extent that any provisions of this Section may be inconsistent with any provision of the law governing lending institutions, the provisions of this Section shall control.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:269 - Insurance of agricultural loans

§269. Insurance of agricultural loans

A. The Authority is hereby authorized to insure and reinsure agricultural loans made by lending institutions, subject to the terms, conditions, limitations, collateral and security provisions, and reserve requirements as shall be determined by the Authority in accordance with the rules and regulations adopted by the Authority pursuant to the Administrative Procedure Act (R.S. 49:950 et seq.).

B. Unless otherwise determined by the Authority, insurance of agricultural loans shall be in the amount of one hundred percent of the unpaid principal and interest on each loan.

C. An insured agricultural loan shall be in default when the holder of such loan makes application to the Authority for payment of insurance on such loan stating that such loan is in default in accordance with the terms of any agreement with respect to such insurance executed pursuant to this Section.

D. The Authority may enter into agreements with any person, lending institution, or holder of an insured agricultural loan upon such terms as may be agreed upon between the Authority and such person, lending institution, or holder, to provide for the administration, applications therefor, repayment thereof, and to establish the conditions for payment of insurance by the Authority, and the servicing, suit upon, or foreclosure of insured agricultural loans.

E. The aggregate value of all agricultural loans insured by the Authority and outstanding at any one time shall not exceed twenty times the total value of funds, investments, properties, and other assets of the Authority except that this insurance may be further expanded by use of federal, state, or private loan insurance, reinsurance, or guarantees of which the Authority is or shall become the beneficiary.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:270 - Bonds of the authority

§270. Bonds of the authority

A. The authority is hereby authorized and empowered to issue from time to time bonds, notes, renewal notes, refunding bonds, interim certificates, certificates of indebtedness, debentures, warrants, commercial paper, or other obligations or evidences of indebtedness, hereinafter collectively referred to as "bonds", to provide funds for and to fulfill and achieve its authorized public functions or corporate purposes, as set forth in this Chapter, including but not limited to the purchase of agricultural loans from lending institutions, the making of loans to or deposits with lending institutions, the acquisition, construction, renovation, and equipping buildings and related facilities for use by the Department of Agriculture and Forestry in connection with promoting and assisting agriculture and forestry within this state, the payment of interest on bonds of the authority, the establishment of reserves to secure such bonds, the establishment of reserves with respect to the insurance of agricultural loans, and all other purposes and expenditures of the authority incident to and necessary or convenient to carry out its public functions or corporate purposes.

B. Except as may otherwise be provided by the Authority, all bonds issued by the Authority shall be negotiable instruments and may be general obligations of the Authority, secured by the full faith and credit of the Authority and payable out of any money, assets or revenues of the Authority or from any other sources whatsoever that may be available to the Authority.

C. Bonds shall be authorized, issued, and sold by a resolution or resolutions of the Authority adopted as provided in this Chapter. Such bonds may be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates including variable, adjustable, or zero interest rates, be payable at such time or times, be in such denominations, be sold at such price or prices, at public or private negotiated sale, after advertisement as is provided for in R.S. 39:1421, et seq., be in such form, carry such registration and exchangeability privileges, be payable at such place or places, be subject to such terms of redemption, and be entitled to such priorities on the income, revenue and receipts of, or available to, the Authority as may be provided by the Authority in the resolution or resolutions providing for the issuance and sale of the bonds of the Authority.

D. The bonds of the Authority shall be signed by such members or officers of the Authority, by either manual or facsimile signatures, as shall be determined by resolution or resolutions of the Authority, and shall have impressed or imprinted thereon the seal of the Authority, or a facsimile thereof. The coupons attached to coupon bonds of the Authority shall bear the facsimile signature of such member or officer of the Authority as shall be determined by resolution or resolutions of the Authority.

E. Any bonds of the Authority may be validly issued, sold, and delivered, notwithstanding that one or more of the members or officers of the Authority signing such bonds, or whose facsimile signature or signatures may be on the bonds or on coupons, shall have ceased to be such member or officer of the Authority at the time such bonds shall actually have been delivered.

F. Bonds of the Authority may be sold in such manner and from time to time as may be determined by the Authority to be most beneficial, and the Authority may pay all expenses, premiums, fees, or commissions which it may deem necessary or advantageous in connection with the issuance and sale thereof, subject to the provisions of this Chapter.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983. Acts 1987, No. 856, §1, eff. July 20, 1987; Acts 2003, No. 230, §1, eff. June 5, 2003.



RS 3:271 - Statutory pledge

§271. Statutory pledge

Any pledge made by the Authority shall be valid and binding from time to time when the pledge is made. The money, assets, or revenues of the Authority so pledged and thereafter received by the Authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the Authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded or filed in order to establish and perfect a lien or security interest in the property so pledged by the Authority.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:272 - Refunding bonds

§272. Refunding bonds

Subject to the rights of the holders of the bonds of the Authority, the Authority is hereby authorized and empowered to issue from time to time its bonds for the purpose of refunding any bonds of the Authority then outstanding, together with the payment of any redemption premiums thereon and interest accrued or to accrue to the date of redemption of such outstanding bonds. All such refunding bonds of the Authority shall be issued, sold, or exchanged, and delivered, shall be secured, and shall be subject to the provisions of this Chapter in the same manner and to the same extent as any other bonds issued by the Authority pursuant to this Chapter, unless otherwise determined by resolution of the Authority. Refunding bonds issued by the Authority as herein provided may be sold or exchanged for outstanding bonds of the Authority and, if sold, the proceeds thereof may be applied, in addition to any other authorized purposes, to the purchase, redemption, or payment of such outstanding bonds.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:273 - Purchase of bonds by Authority

§273. Purchase of bonds by Authority

Subject to the rights of holders of bonds, the Authority shall have the power out of any funds available therefor, to purchase bonds of the Authority, which shall thereupon be cancelled, at a price not exceeding:

(1) If the bonds are then subject to optional redemption, the optional redemption price then applicable plus accrued interest to the next interest payment date thereon; or

(2) If the bonds are not then subject to optional redemption, the optional redemption price applicable on the first date after such purchase upon which the notes or bonds become subject to optional redemption plus accrued interest to such date.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:274 - Approval of issuance of bonds by State Bond Commission

§274. Approval of issuance of bonds by State Bond Commission

The approval of the State Bond Commission shall be obtained prior to the issuance of any bonds of the Authority. However, before the Authority shall make application to the State Bond Commission for the issuance of any bonds in the amount of five million dollars or more, it shall first seek the approval of the Joint Legislative Committee on the Budget for such borrowing. No notice to, or consent or approval by any other governmental body or public officer shall be required as a prerequisite to the issuance, sale, or delivery of any bonds of the Authority, or to the making of any loans or deposits by the Authority to lending institutions, or to the purchase or sale of agricultural loans by the Authority, or to the insurance by the Authority of any agricultural loan, or to the exercise of any other public function or corporate power of the Authority, except as is expressly provided in this Chapter.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983; Acts 2009, No. 510, §1, eff. July 10, 2009.



RS 3:275 - Exemption from taxes

§275. Exemption from taxes

It is hereby determined that the creation of the Authority and the carrying out of its public functions and corporate purposes is, in all respects, a public and governmental purpose for the benefit of the people of the state, and for the improvement of their health, safety, welfare, prosperity, and security, and that said functions and purposes are public purposes and that the Authority will be performing an essential governmental function in the exercise of the powers conferred upon it by this Chapter. The money, assets, revenues, and operations of the Authority shall be exempt from all taxation by the state or any of its political subdivisions. The Authority shall not be required to pay any recording fee or transfer tax of any kind on account of instruments recorded by it or on its behalf. All bonds authorized to be issued by the Authority pursuant to the provisions of this Chapter, together with interest thereon, income therefrom, and gain upon the sale thereof shall be exempt from all state and local taxes.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:276 - Covenant of state

§276. Covenant of state

In consideration of the acceptance of and payment for the bonds of the Authority by the holders thereof, the state does hereby pledge to and agree with the holders of any bonds of the Authority issued pursuant to the provisions of this Chapter, that the state will not impair, limit, or alter the rights hereby vested in the Authority to fulfill the terms of any agreements made with the holders of the bonds of the Authority, or in any way impair the rights or remedies of such holders thereof, until such bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of such holders, are fully met and discharged. The Authority is authorized to include this pledge and agreement of the state in any agreement with the holders of bonds of the Authority.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:277 - Trust funds

§277. Trust funds

Subject to the exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, all funds received by the authority shall be deposited immediately upon receipt in the state treasury and shall be credited to the Bond Security and Redemption Fund. After a sufficient amount is allocated from the fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the state treasurer, prior to placing the remaining funds in the state general fund, shall pay an amount equal to the total amount of funds paid into the state treasury by the authority into a special fund which is hereby created in the state treasury and designated as the Louisiana Agricultural Finance Authority Fund. The monies in the Louisiana Agricultural Finance Authority Fund shall be used solely for the programs and purposes of the authority and only in the amount appropriated each year to the authority by the legislature. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund. All interest earned from the investment of the monies in the Louisiana Agricultural Finance Authority Fund shall be deposited in that fund.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983; Acts 1985, No. 68, §1



RS 3:278 - Bonds as legal investment and security for public deposits

§278. Bonds as legal investment and security for public deposits

The state and all public officers, any parish, municipality, or other subdivision or instrumentality of the state, any bank, banker, trust company, savings bank and institution, building and loan association, savings and loan association, investment company or any person carrying on a banking or investment business, any insurance company or business, insurance associations, and any person carrying on an insurance business, and any executor, administrator, curator, trustee, and other fiduciary, and retirement system or pension fund may legally invest any sinking funds, monies or other funds belonging to them or within their control in any bonds issued by the Authority pursuant to the provisions of this Chapter, and such bonds shall be authorized security for all public deposits. It is the purpose of this Section to authorize such persons, firms, corporations, associations, political subdivisions and officers, or other entities, public or private, to use any funds owned or controlled by them, including, but not limited to, sinking, insurance, investment, retirement, compensation, pension and trust funds, and funds held on deposit for the purchase of any such bonds of the Authority, and that any such bonds shall be authorized security for all public deposits. However, nothing contained in this Section with regard to legal investments or security for public deposits shall be construed as relieving any such person, firm, or corporation or other entity from any duty of exercising reasonable care in selecting securities.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:279 - Account and audits

§279. Account and audits

A. Subject to the provisions of any contract with the holders of its bonds, the Authority shall establish a system of accounts.

B. The Authority shall be subject to audit by the legislative auditor. The Authority may cause an independent audit to be prepared annually. Any such independent audit shall be subject to the authority of the legislative auditor to prescribe and approve the terms and conditions of such audit as provided in R.S. 24:513.

C. Within six months after the end of each fiscal year, the Authority shall submit to the governor and to both houses of the legislature an annual report on the operations of the Authority. Within sixty days after receipt thereof, the Authority shall submit to the governor and to both houses of the legislature a copy of the report of every audit of the books and accounts of the Authority.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:280 - Cooperation of state agencies

§280. Cooperation of state agencies

All state officers and agencies are authorized to render such services to the Authority within their respective functions as may be requested by the Authority.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:281 - Suits to determine validity of bonds

§281. Suits to determine validity of bonds

Any suit to determine the validity of bonds of the Authority shall be brought only in accordance with R.S. 13:5121 et seq.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:282 - Construction of Chapter

§282. Construction of Chapter

This Chapter, being necessary for the welfare of the state and its residents, shall be liberally construed to effect the purposes thereof.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:283 - Termination of the Authority

§283. Termination of the Authority

In the event of the termination of the Authority, all of its rights, money, assets, and revenues in excess of its obligations shall be deposited in the state general fund.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:283.1 - Transfer; State Market Commission

§283.1. Transfer; State Market Commission

A. All employees of the office of marketing and agro-economic development are transferred to the office of management and finance.

B. All funds appropriated to the State Market Commission shall be transferred to the Louisiana Agricultural Finance Authority.

C. Any appropriation for Fiscal Year 2009 - 2010 to the office of marketing and agro-economic development shall be deemed to be appropriated to the office of management and finance within the Department of Agriculture and Forestry.

D. All property and facilities owned and operated by, leased by or for the State Market Commission are transferred to the Louisiana Agricultural Finance Authority.

E. All unfinished business of the State Market Commission shall be completed by, all references in laws and refer to, and all obligations of that office shall be administered by the Louisiana Agricultural Finance Authority. All legal proceedings of the State Market Commission shall be continued in the name of the State Market Commission and further proceedings shall be in the name of Louisiana Agricultural Finance Authority without the necessity for amendment of any document.

Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:283.2 - Loans and guarantees for agricultural plants

§283.2. Loans and guarantees for agricultural plants

A. As part of the authority's participation in cooperative endeavors, the authority may:

(1) Loan funds to any person to be expended to acquire, construct, furnish, equip, make necessary improvements to, or purchase land for any agricultural plant which will be occupied by that person, under rules and regulations adopted by the authority. The loan shall not exceed seventy-five percent of the value of the property offered as security pursuant to a first mortgage. The minimum execution requirement by the borrower of a note is to be secured by a first mortgage on the property being acquired or constructed and payable to the authority within the time and under the terms and conditions together with additional endorsements as may be required by the authority.

(2) Loan to any person funds for operating capital, market development, and product inventories under rules and regulations adopted by the authority. The loan shall not exceed seventy-five percent of the value of the property offered as security pursuant to a first mortgage. The minimum execution requirement by the borrower of a note or notes is to be secured by a first mortgage on property, including product inventories and accounts receivable from the sale of inventories, under the terms and conditions as may be required by the authority.

(3) Guarantee funds, on an interim or long-term basis, for an amount to be expended to acquire, construct, furnish, equip, make necessary improvements to, or purchase land for, any agricultural plant for any loan made by any lending institution to any person approved by the authority, provided that whenever the authority guarantees the payment of the loan, the authority shall make and enter into a guarantee agreement with the lending institution and the borrower setting forth the terms and conditions under which the authority is obligated and the extent to which repayment of the loan is guaranteed and secured. Each loan guaranteed by the authority shall be secured by a first mortgage on property. Whenever the authority enters into a loan guarantee agreement, the authority may impose and collect an origination fee not to exceed one percent of the amount of the loan guaranteed.

(4) Guarantee funds, on an interim or long-term basis, to any person for operating capital, market development, and product inventories, under rules and regulations adopted by the authority. The minimum execution requirement by the borrower of a note or notes is to be secured by a first mortgage on property, including product inventories and accounts receivable from the sale of inventories, under the terms and conditions as may be required by the authority.

(5) Renegotiate, refinance, or foreclose on any mortgage or commence any action to protect or enforce any right or benefit conferred by any law, mortgage, contract, or other agreement and bid for and purchase such property at any foreclosure or at any other sale or otherwise to acquire or take possession of the property. In such event, the authority may complete, administer, pay the principal of and interest on any obligation incurred in connection with the property, and dispose of and otherwise deal with such property in such manner as may be desirable or necessary to protect the interest of the authority.

B. The aggregate of loans and loan guarantees made by the authority under this Section shall not exceed twenty million dollars at any one time.

C. The authority shall:

(1) Give priority to persons who utilize Louisiana agricultural products to the maximum extent possible.

(2) Fix the rate of interest to be charged on every loan at a rate not less than the base federal reserve discount rate.

(3) Keep records showing from whom any money is received and for what purpose and to whom any money is paid and for what purpose.

(4) Keep vouchers and receipts for all money disbursed.

D. The authority shall not loan or guarantee any loan:

(1) For any applicant who fails to submit all information required by this Section or by rules and regulations of the authority.

(2) If the amount loaned would result in the property offered as security being burdened with indebtedness in excess of seventy-five percent of the appraised value of the property.

(3) For any person with any pending or outstanding charge or liability relating to failure or inability to pay promissory notes or other evidence of indebtedness.

(4) For any person who has presently pending, at the federal, state, or local level, any proceeding concerning the denial or revocation of a necessary license or permit.

(5) If the proceeds of the loan are to be, or may be, used for consolidation of existing, previous financial obligations.

(6) To a person in excess of fifty percent of the total funds for loans or guarantees under this Section.

E. The authority shall not:

(1) Subordinate its interest, if such subordination shall result in any risk to the authority's security position.

(2) Enter into any cooperative endeavor, unless the cooperative endeavor involves the creation of a significant number of new jobs in relation to the amount of participation by the authority.

F. When requested by the authority, the commissioner may contract with consulting engineers, architects, attorneys, accountants, construction experts, financial experts, and such other persons as may be necessary to carry out the purpose of this Section. Contracts entered into under this Section shall be subject to the provisions of R.S. 38:2310 et seq.

G. The authority shall transmit, at the end of each fiscal year, reports to the House and Senate committees on agriculture, forestry, aquaculture, and rural development, the House Committee on Appropriations and the Senate Committee on Finance. The reports shall set forth the cooperative endeavors approved and rejected, the terms, conditions, and status of each loan guarantee entered into in the fiscal year covered by the report, and the status of all loans and guarantees entered into in previous fiscal years.

H. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

Acts 2009, No. 510, §1, eff. July 10, 2009; Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 3:284 - Louisiana Buy Local Purchase Incentive Program

§284. Louisiana Buy Local Purchase Incentive Program

A. Title; creation. There is hereby created the Louisiana Buy Local Purchase Incentive Program, hereinafter referred to as the "program", within the Louisiana Department of Agriculture and Forestry, to be administered and supervised by the Louisiana Agricultural Finance Authority, in order to grant incentive payments to Louisiana restaurant establishments for purchases of Louisiana agricultural products.

B. Declaration of purpose.The Legislature of Louisiana hereby finds and declares that the health, safety, and welfare of the people of this state are dependent upon the continued encouragement, development, growth, and expansion of Louisiana farmers and agricultural products. Louisiana residents rely on Louisiana farmers and agricultural processors as their primary source of safe, nutritional, and affordable food. Furthermore, agricultural industries are a major source of employment for Louisiana residents. Therefore, it is declared to be the purpose of this Act to encourage and promote the consumption of Louisiana agricultural products by providing incentive payments to certain Louisiana restaurants for the purchase of Louisiana agricultural products.

C. Definitions. For purposes of this Chapter, the following terms shall have the meanings hereinafter ascribed to them, unless the context clearly indicates otherwise:

(1) "LAFA" means the Louisiana Agricultural Finance Authority.

(2) "Louisiana agricultural products" means the following products produced in Louisiana: agronomic, aquacultural, floricultural, horticultural, silvicultural, and viticultural products, including but not limited to: plants, crops, livestock, dairy products, and fruits; crawfish, catfish, other fish, shrimp, oysters, crabs, underutilized species, and any other seafood and freshwater food; and all meat and meat products including beef, veal, pork, mutton, poultry, and products made therefrom.

(3) "Louisiana coastal waters" shall have the same meaning as provided for in R.S. 49:214.23(4) in the coastal zone law.

(4) "Louisiana coastal zone" shall have the same meaning as provided for in R.S. 49:214.23(5).

(5)(a) "Produced in Louisiana" means manufactured, planted, cultivated, grown, caught, or harvested in Louisiana, including in Louisiana coastal waters, the Louisiana coastal zone, and in the territorial waters of the state.

(b) "Produced in Louisiana" shall also mean, in regard to seafood, caught or harvested in waters seaward of the territorial waters of the state by the holder of a Louisiana commercial fisherman's license who transports and sells his catch to a licensed Louisiana wholesale/retail seafood dealer located within the state of Louisiana.

(6) "Restaurant establishment" means any establishment which has a special Class "R" restaurant permit issued pursuant to R.S. 26:73(B) in the Alcohol Beverage and Tobacco law, or any establishment which meets the definition of "restaurant establishment"as defined in R.S. 26:73(C)(1).

D. Fund. (1) There is hereby established a special fund in the state treasury to be known as the Louisiana Buy Local Purchase Incentive Program Fund, hereinafter referred to as the "fund".

(2) After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, any public or private grants, gifts, and donations received by the state or the Department of Agriculture and Forestry for the purposes of this Section shall be credited to the fund. No state general fund monies shall be appropriated to the fund.

(3)(a) Subject to appropriation by the legislature, monies in the fund shall be used solely to provide grants to eligible restaurant establishments for purchases of Louisiana agricultural products all as defined in Subsection C of this Section and for all ordinary and necessary operating and administrative costs and expenses associated with implementation of this Section, provided that the ordinary and necessary operating and administrative costs and expenses shall not exceed five percent of monies appropriated from the fund. The Louisiana Agricultural Finance Authority shall have the authority to determine the grant recipients and the amount of the grant awards as well as other eligible expenses to be paid with monies appropriated each fiscal year.

(b) The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund. All interest earned from the investment of the monies in the fund shall be deposited in and remain in the fund. All unexpended and unencumbered money in the fund at the end of the year shall remain in the fund.

E. Program. (1) The amount of the incentive payment pursuant to this Section shall be four percent of the total costs of the Louisiana agricultural products purchased by the eligible restaurant establishment during a fiscal year.

(2) An application for an incentive payment pursuant to this Section shall be provided by LAFA and shall be submitted by an interested restaurant establishment to LAFA within the application period set forth by LAFA based upon the restaurant establishment's purchases of Louisiana agricultural products within that fiscal year.

(3) In accordance with the Administrative Procedure Act, LAFA in cooperation with the commissioner of the Department of Agriculture and Forestry shall promulgate rules and regulations as are necessary to implement the provisions of this Section including but not limited to rules and regulations regarding the period within which an application for the incentive shall be submitted in order to be eligible to receive an incentive payment, and the documentation required to be maintained and provided by a restaurant establishment applying for the incentive payment. The regulations may require producers of Louisiana agricultural products to obtain license numbers issued by LAFA evidencing the eligibility of the Louisiana agricultural products produced by them.

(4) A restaurant establishment applying for the incentive payment authorized pursuant to this Section shall be required to provide and maintain sufficient documentation evidencing the amount of purchases of Louisiana agricultural products and eligibility to claim the incentive payment as determined by LAFA in regulations issued pursuant to Paragraph (3) of this Subsection.

(5) If there is insufficient money in the fund to fully satisfy all timely filed applications for incentive payments, then incentive payments shall be distributed to the applicants on a pro-rated basis based upon the proportion of Louisiana agricultural products purchased by the applicant to the total amount of such purchases by all applicants.

(6) The aggregate amount of incentive payments for the purchase of Louisiana agricultural products issued to restaurant establishments pursuant to this Section shall not exceed seven million dollars, in the aggregate, per fiscal year.

F. Termination of program. The program created pursuant to this Section shall terminate on December 31, 2014. Therefore, no rebate payments authorized according to the provisions of this Section shall be granted after December 31, 2014.

Acts 2011, No. 330, §1, eff. June 29, 2011; Acts 2014, No. 646, §1, eff. June 12, 2014.



RS 3:291 - Legislative findings and purpose

CHAPTER 3-C. LOUISIANA AGRICULTURAL DEVELOPMENT ACT

§291. Legislative findings and purpose

Louisiana residents rely on Louisiana farmers and agricultural processors as their primary source of safe, nutritional, and affordable food. Furthermore, agriculture and aquaculture industries are a major source of employment for Louisiana residents. The financial survival of these industries in Louisiana is dependent on increasing markets for Louisiana products. For this reason, the legislature finds it necessary to encourage and promote markets in Louisiana for the sale of Louisiana agricultural and aquacultural products.

Acts 2004, No. 271, §1.



RS 3:292 - Definitions

§292. Definitions

As used in this Chapter, the following terms shall have the following meanings:

(1) "Agriculture" means the commercial production, storage, processing, marketing, or distribution of any agronomic, floricultural, horticultural, vitacultural, silvicultural, or aquacultural crop, including but not limited to farm products, livestock and livestock products, poultry and poultry products, milk and dairy products, fruit and other horticultural products, and seafood and aquacultural products.

(2) "Aquaculture" means the producing, raising, managing, harvesting, or marketing of aquatic livestock under controlled circumstances.

(3) "Department" means the Louisiana Department of Agriculture and Forestry.

(4) "Louisiana agricultural firm" means a legal entity that meets all of the following criteria:

(a) Is engaged in the business of agriculture or aquaculture.

(b) Is qualified to do business in Louisiana.

(c) Has a physical presence in Louisiana by owning or leasing property or facilities which are located in Louisiana.

(d) Employs Louisiana residents who operate the farm business, company, corporation, or limited liability corporation.

(e) Produces, processes, or manufactures agricultural or aquacultural products in Louisiana.

(5) "Louisiana agricultural markets" means any entity in the state of Louisiana, public or private, which in the normal scope of business purchases Louisiana agricultural or aquacultural products.

Acts 2004, No. 271, §1.



RS 3:293 - Prohibition upon limitation of agricultural and aquacultural markets

§293. Prohibition upon limitation of agricultural and aquacultural markets

A. The state may not limit the ability of Louisiana agricultural firms to bid or do business in Louisiana by restricting Louisiana agricultural markets including but not limited to those markets subject to Title 27 of the Louisiana Revised Statutes of 1950.

B. Nothing in this Chapter is intended to limit the ability of the department to regulate agriculture and aquaculture as is otherwise provided in this Title.

Acts 2004, No. 271, §1.



RS 3:296 - Healthy Food Retail Act; definitions; purpose

CHAPTER 3-D. HEALTHY FOOD RETAIL ACT

§296. Healthy Food Retail Act; definitions; purpose

A. This Chapter shall be known as the "Healthy Food Retail Act".

B. The legislature finds the following:

(1) When fresh fruits and vegetables and other healthy foods are not easily available or affordable, people, particularly low-income families, children, and the elderly, face serious barriers to eating a healthy diet. Research in Louisiana and nationally shows that residents of low-income, minority, and rural communities are most often affected by poor access to supermarkets and other retailers selling healthy food, as well as by high rates of obesity.

(2) Obesity, which results from poor diet and physical inactivity, is the fastest growing cause of disease and death in America. Louisiana has one of the highest rates of obesity nationwide, putting growing numbers of Louisiana adults and children at risk for developing heart disease, type-2 diabetes, hypertension, certain cancers, and other health problems.

(3) Increasing access to retail food outlets that sell fresh fruits, vegetables, and other healthy food is an important strategy for fighting the obesity epidemic and improving health. Studies have shown that people with better access to supermarkets and fresh produce tend to have healthier diets and lower levels of obesity.

(4) Developing quality retail food outlets also creates jobs, expands markets for Louisiana farmers, and supports economic vitality in underserved communities.

(5) The program established pursuant to this Chapter is intended to provide a dedicated source of financing for healthy food retailers operating in underserved communities in Louisiana, in both urban and rural areas; to increase access to affordable healthy food so as to improve diets and health; to promote the sale and consumption of fresh fruits and vegetables, particularly those that are Louisiana grown; and to support expanded economic opportunities in low-income and rural communities.

C. As used in this Chapter, the following terms and phrases shall have the meanings hereinafter ascribed to them:

(1) "Funding" means grants, loans, or a combination of grants and loans.

(2) "Healthy food retailers" means for-profit or not-for-profit retailers that sell high quality fresh fruits and vegetables at competitive prices including but not limited to supermarkets, grocery stores, and farmers' markets.

(3) "Program" means a public-private partnership established to provide a dedicated source of financing for food retailers that increase access to fresh fruits and vegetables and other affordable healthy food for Louisiana residents managed by the Louisiana Department of Agriculture and Forestry.

(4) "Underserved community" means a geographic area that has limited access to healthy food retailers and is located in a lower-income or high-poverty area, or an area that is otherwise determined to have serious healthy food access limitations.

D. (1) To the extent funds are available, the Louisiana Department of Agriculture and Forestry, in cooperation with public and private sector partners, shall establish a financing program that provides grants and loans to healthy food retailers that increase access to fresh fruits and vegetables and other affordable healthy food in underserved communities.

(2) The department may contract with one or more qualified nonprofit organizations or community development financial institutions to administer the program described in this Section through a public-private partnership, to raise matching funds, market the program statewide, evaluate applicants, make award decisions, underwrite loans, and monitor compliance and impact. The department and its partners shall coordinate with complementary nutrition assistance and education programs.

(3) The program shall provide funding on a competitive, one-time basis as appropriate for the eligible project.

(4)(a) The program may provide funding for projects such as:

(i) New construction of supermarkets and grocery stores.

(ii) Store renovations, expansion, and infrastructure upgrades that improve the availability and quality of fresh produce.

(iii) Farmers' markets and public markets, food cooperatives, mobile markets and delivery projects, and distribution projects that enable food retailers in underserved communities to regularly obtain fresh produce.

(iv) Other projects that create or improve healthy food retail outlets that meet the intent of this Chapter as determined by the department.

(b) Funding made available for projects included in Subparagraph (a) of this Paragraph may be used for the following purposes:

(i) Site acquisition and preparation.

(ii) Construction costs.

(iii) Equipment and furnishings.

(iv) Workforce training.

(v) Security.

(vi) Certain pre-development costs such as market studies and appraisals.

(vii) Working capital for first-time inventory and start-up costs.

(c) A restaurant is not eligible for funding under this Chapter.

(5) An applicant for funding may be a for-profit or a not-for-profit entity, including but not limited to a sole proprietorship, partnership, limited liability company, corporation, cooperative, nonprofit organization, nonprofit community development entity, university, or governmental entity.

(6) In order to be considered for funding, an applicant shall meet the following criteria:

(a) The project for which the applicant seeks funding shall benefit an underserved community.

(b) The applicant shall demonstrate a meaningful commitment to sell fresh fruits and vegetables, according to a measurable standard established by the department.

(c) Generally, the applicant shall accept Food Stamps (Supplemental Nutrition Assistance Program) and WIC (Special Supplemental Nutrition Program for Women, Infants and Children) benefits. For categories of applicants that are not eligible to accept Food Stamps or WIC benefits, an alternative standard shall be established by the department to demonstrate a meaningful commitment to make healthy food affordable to low-income households.

(7) Applicants shall be evaluated on the following criteria in order to determine the funding awarded:

(a) Demonstrated capacity to successfully implement the project, including the applicant's relevant experience, and the likelihood that the project will be economically self-sustaining.

(b) The ability of the applicant to repay debt.

(c) The degree to which the project requires an investment of public funding to move forward, create impact, or be competitive, and the level of need in the area to be served. Additional factors that will improve or preserve retail access for low-income residents, such as proximity to public transit lines, also may be taken into account.

(d) The degree to which the project will promote sales of fresh produce, particularly Louisiana-grown fruits and vegetables.

(e) The degree to which the project will have a positive economic impact on the underserved community, including by creating or retaining jobs for local residents.

(f) Other criteria the department determines to be consistent with the purposes of this Section.

(8) The department shall establish program benchmarks and reporting processes to make certain that the program benefits both rural and urban communities in Louisiana. The department shall likewise establish monitoring and accountability mechanisms for projects receiving grants or loans, such as tracking fruit and vegetable sales data.

(9) The department shall prepare and submit an annual report to the legislature on any projects funded and outcome data.

(10) The department shall establish rules for the implementation of the Chapter in accordance with the Administrative Procedure Act.

E. Funds described in this Chapter, to the extent practicable, may be used to leverage other funding including but not limited to New Markets Tax Credits, federal and foundation grant programs, incentives available to designated Enterprise Zones or Renewal Communities, operator equity, and funding from private sector financial institutions under the federal Community Reinvestment Act.

Acts 2009, No. 252, §1.



RS 3:299 - Repealed by Acts 2013, No. 184, §10.

CHAPTER 3-E. LOUISIANA SUSTAINABLE

LOCAL FOOD POLICY COUNCIL

§299. Repealed by Acts 2013, No. 184, §10.



RS 3:301 - RURAL EDUCATION

CHAPTER 4. RURAL EDUCATION

§301. Support for programs of Louisiana Cooperative Extension Service

As a cooperative endeavor with the Louisiana Cooperative Extension Service of the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the governing body of any local government subdivision may provide financial and other support for the programs of the Louisiana Cooperative Extension Service which benefit that local government subdivision under such terms and conditions as may be agreed upon between the Louisiana Cooperative Extension Service and the local government subdivision. Financial support for the cooperative endeavor may be appropriated from the general funds of the local government subdivision or may be provided for by an increase in the ad valorem taxes for such specific purpose in accordance with the provisions of Article VI, Part II, of the Louisiana Constitution of 1974.

Amended by Acts 1975, No. 242, §1.



RS 3:302 - Farmers' institute conductor

§302. Farmers' institute conductor

The commissioner of agriculture and forestry may appoint a farmers' institute conductor, who shall devote his time exclusively to the work, as the commissioner may direct.

Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:303 - Holding institutes; lecturers

§303. Holding institutes; lecturers

Farmers' institutes shall be held yearly at such time and at such places as the commissioner of agriculture and forestry may direct. The commissioner shall make rules and regulations for organizing and conducting the institutes, and may call on the president of the Louisiana State University and Agricultural and Mechanical College to furnish one or more lecturers from the faculty or student body, whose traveling expenses shall be paid going to or returning from the institute work. The commissioner may also employ lecturers, male or female, at nominal salaries and traveling expenses while so employed, to perform duties in connection with institute work. The course of instruction at institutes shall be so arranged as to present to those in attendance the results of the most recent investigations in practical and scientific agriculture.

Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:304 - Master farmer certification

§304. Master farmer certification

A. The commissioner of agriculture and forestry may certify individuals as master farmers in accordance with this Section. Each individual must successfully complete a master farmer certification program and have implemented an individual comprehensive soil and water conservation plan that meets the standards and specifications of the United States Department of Agriculture, Natural Resources and Conservation Service, the Louisiana Department of Agriculture and Forestry, and the affected soil and water conservation district.

B. The commissioner may adopt rules and regulations setting out the requirements for obtaining a certification. The curriculum shall be established by the Louisiana State University AgCenter. The Louisiana State University AgCenter may consult with other agencies and organizations as needed, including but not limited to the Louisiana Department of Environmental Quality, Louisiana Department of Natural Resources, Louisiana Farm Bureau, the United States Department of Agriculture, Natural Resources and Conservation Service, and the state soil and water conservation commission. The curriculum shall include but is not limited to the instruction on environmental issues in agriculture, nonpoint source pollution, best management and conservation practices, soil and water quality monitoring demonstrations, and development and implementation of an individual comprehensive soil and water conservation plan.

C. Any individual who has received a master farmer certification shall be presumed to be in compliance with state soil and water quality requirements as long as certification is maintained. The master farmer certification shall continue as long as the individual actively maintains his specific comprehensive conservation plan in accordance with best management practices.

Acts 2003, No. 145, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:311 - Short title

CHAPTER 4-A. LOUISIANA RURAL DEVELOPMENT LAW

PART I. GENERAL PROVISIONS

§311. Short title

This Chapter shall be known and may be referred to as the "Louisiana Rural Development Law".

Acts 1990, No. 216, §1; Acts 1991, No. 396, §2; Acts 1991, No. 449, §1.



RS 3:312 - Legislative findings

§312. Legislative findings

The legislature hereby finds and declares that:

(1) The state's rural territory is vast in size, exceptionally diverse, possesses abundant natural and cultural resources, and together with its economic, human, and community resources, contributes greatly to the quality and maintenance of life of all people of the state, and hence to a healthier, more prosperous state.

(2) Federal, state, and local resources, and individual effort available to address rural needs are often isolated and limited to individual symptoms of blight and deterioration. Related programs are frequently inaccessible to the residents they are designed to serve. The placement of such programs within the various organizational structures is indistinct and many localities have inadequate numbers of managerial, professional, or technical personnel to pursue such assistance. Additionally, many public and private agencies also lack adequate staffing to adapt programs and services to the special needs and requirements of citizens and their environs. This situation has contributed to a growing confusion and disintegrating force that discourages coordinated individual policy and program development and delivery of services intended to address the needs of rural localities and citizens. Consequently, the energies and resources of the many individual federal, state, and local, public and private initiatives that could help answer rural needs and capitalize on the strengths of these areas, are often frustrated or diminished in their effort.

(3) An important role and challenge for state government, therefore, is to get diverse groups to work together for the betterment of Louisiana, and to combine their efforts in imaginative ways to the end that all regions of the state may always offer the highest possible quality of life, and cultural and material standards of living without sacrificing individual freedom or responsibility. The legislature believes that such individual efforts can be significantly enhanced, and support and sustain each other in the public interest; and many useful and innovative responses to rural needs will be possible if a more focused and coordinated interdisciplinary approach for addressing these problems and opportunities is made available through state government.

(4) The legislature seeks to amplify the efforts of existing agencies and individuals who are interested in such rural policy areas as economic development and employment, local government and management, business, agriculture, environment, land use, natural resources, community revitalization, human services and community life, health care, education, transportation, community facilities, and housing.

(5) No state office has been specifically created to promote, harmonize, or assist such efforts of existing agencies and individuals that address the unique needs, conditions, and strengths of rural areas of the state. It is, therefore, the intent of the legislature to create a state office of rural development. The office shall serve as a single contact point for rural governments, service providers, state and federal agencies, and for individuals interested in rural policies and programs of the state; and shall strive to promote cooperative and integrated efforts among such agencies and programs that are designed to address rural needs; and shall recommend to the governor and to the legislature the suitable use of policies, programs, long-range plans, laws, and regulatory mechanisms in order to meet such needs.

Acts 1990, No. 216, §1; Acts 1991, No. 396, §2; Acts 1991, No. 449, §1.



RS 3:313 - Definitions

§313. Definitions

When used in this Chapter:

(1) "Applicant" means any local governing authority requesting a loan from or completing an application form to apply for a loan under the Rural Development Loan Program.

(2) "Director" means the chief administrative officer of the state office of rural development.

(3) "Federal agency" means any department, office, council, or agency of the federal government, or any public benefit corporation or authority authorized by federal statute.

(4) "Local agency" means any political subdivision, or office or department thereof, or not-for-profit organization created for the purposes of enhancing the quality of life and revitalization of rural areas.

(5) "Municipality" means any incorporated city, town, or village.

(6) "Office" means the state office of rural development created by this Chapter.

(7) "Political subdivision" means a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions.

(8) "Rural areas" means parishes within the state having less than one hundred thousand population, or municipalities within the state having less than thirty-five thousand population, and the unincorporated areas of a parish with a population of over one hundred thousand.

(9) "Rural development and revitalization" means those policies, programs, laws, regulations, or other matters having to do with rural areas, including but not limited to economic development, employment, local government services and management, business, agriculture, environment, land use and natural resources, human services and community life, health care, education, transportation, community facilities, and housing.

(10) "State agency" means any department, office, council, or agency of the state, or any public benefit corporation or authority authorized by the laws of the state.

Acts 1990, No. 216, §1; Acts 1991, No. 396, §2; Acts 1991, No. 449, §1; Acts 1997, No. 637, §1.



RS 3:314 - State office of rural development

§314. State office of rural development

A. There is hereby created within the office of the governor an office of rural development. The head of the office shall be the director of rural development who shall be appointed by the governor to serve at his pleasure. The appointment shall be subject to Senate confirmation.

B. The director shall employ necessary staff to carry out the duties and functions of the office as otherwise provided in this Chapter, or as otherwise provided by law.

C. The director shall prepare and submit to the governor and the House and Senate Committees on Agriculture, Forestry, Aquaculture and Rural Development annually, on March first of each year, a comprehensive report concerning the assistance activities undertaken by the office, recommendations for legislative proposals, data concerning program activities in rural areas, and other pertinent information which will indicate the activities conducted by the office in the previous year.

D. The governor shall direct that all state agencies provide the director with assistance in advancing the purpose of the office and to assure that the activities of the office are fully coordinated with the activities of state agencies providing related services.

Acts 1990, No. 216, §1; Acts 1991, No. 396, §2; Acts 1991, No. 449, §1; Acts 2003, No. 116, §1, eff. May 28, 2003.



RS 3:315 - Functions, powers, and duties

§315. Functions, powers, and duties

The state office of rural development, by and through the director or his duly authorized officers and employees, shall have the following functions, powers, and duties:

(1) To serve as a clearinghouse and provide comprehensive information relating to rural development and revitalization upon request to any agency, individual, or corporation.

(2) To advise and assist agencies, individuals, and corporations in answering particular rural revitalization and development needs, including cooperative efforts among such agencies, individuals, and corporations to solve common problems or provide services in these areas.

(3) To receive notification from all state and federal agencies, individuals, or corporations engaged in rural development and revitalization of program descriptions, appropriation data, and application procedures. The office shall maintain a listing of existing programs and advise local agencies, individuals, or corporations of their existence.

(4) To assist, upon request, applicant local agencies, individuals, or corporations located in rural areas in obtaining timely and efficient responses from state and federal agencies; to assist such applicants in consideration of alternative program grant strategies; to assist state and federal agencies in cooperative approaches to address the needs of such applicants; and to provide technical assistance to agencies in formulating and implementing rural development and revitalization programs.

(5) To encourage the assistance of the private sector in effectuating rural development and revitalization.

(6) To assist the governor and the legislature in the integration and formulation of state rural development and revitalization policy and long-range plans for rural areas and in answering needs related thereto.

(7) To facilitate efforts of local agencies, individuals, and corporations in developing cooperative responses to rural needs. Personnel of the office may be available to participate in an advisory capacity at local meetings exploring such cooperative agreements; and may assist in the identification of appropriate state agencies and personnel who may be instrumental in facilitating such efforts.

(8) To analyze and make recommendations concerning proposed new state legislation or programs that may affect rural areas.

(9) To apply for and receive grants or financial assistance from the federal government, the state government, or other agencies, individuals, or corporations.

(10) To adopt and promulgate such rules and regulations, procedures, instructions, and forms as are deemed necessary to implement the functions, powers, and duties imposed upon the office by this Chapter in accordance with the provisions of the Administrative Procedure Act.

(11) To assist the governor in coordinating the activities and services of those departments and agencies of the state having relationships with local rural agencies, individuals, and corporations in order to provide more effective service to them and to simplify state procedures relating thereto.

(12) To keep the governor informed about the problems and needs of agencies, individuals, and corporations that are involved with rural development and revitalization and to assist in formulating policies with respect thereto and utilizing the resources of the state government for the benefit of rural areas.

(13) To refer local agencies, individuals, and corporations to the appropriate departments and agencies of the state and federal governments for advice, assistance, and available services in connection with particular rural development and revitalization problems or needs.

(14) To encourage the expansion and improvement of in-service training opportunities and to make information available to officials of local agencies in rural areas on matters pertaining to rural development and revitalization.

(15) To consult with and seek assistance from officials of federal and local agencies or corporations with respect to coordinating assistance programs for rural areas and to recommend to the governor and the legislature any policies or programs which would facilitate such coordination.

(16) To do all things necessary or convenient to carry out the functions, powers, and duties expressly set forth in this Chapter.

Acts 1990, No. 216, §1; Acts 1991, No. 396, §2; Acts 1991, No. 449, §1; Acts 1997, No. 637, §1.



RS 3:316 - Functions, powers, and duties of other departments and state agencies

§316. Functions, powers, and duties of other departments and state agencies

Nothing contained in this Chapter shall be deemed to derogate or detract in any way from the functions, powers, or duties prescribed by law of any other department of the state or to interrupt or preclude the direct relationship of any such department or agency with local agencies, individuals, or corporations for the carrying out of such functions, powers, or duties.

Acts 1990, No. 216, §1; Acts 1991, No. 396, §2; Acts 1991, No. 449, §1.



RS 3:317 - Comprehensive grant information

§317. Comprehensive grant information

A. The office shall request such specific information as the director determines to be necessary concerning assistance programs and grants administered by federal, state, and local agencies, individuals, and corporations designed to enhance rural areas. Such information shall be used to advise local agencies, individuals, or corporations for the purpose of promoting coordination in program or grant efforts wherever feasible or proper.

B. Any applicant requesting program grants or assistance in order to address rural development and revitalization needs, conditions, or strengths in rural areas may, pursuant to the rules of the office, adopted under the Administrative Procedure Act, confer with the office to obtain assistance in the prompt and efficient processing and review of applications.

C. The office shall, so far as possible, render such assistance, and the director may designate an officer or employee of the office to act as an expeditor for the purpose of:

(1) Facilitating contacts for the applicant with state, federal, or local agencies, individuals, or corporations responsible for processing and reviewing grant applications.

(2) Arranging conferences to clarify the interest and requirements of any such agency, individual, or corporation with respect to grant applications.

(3) Considering with the agency, individual, or corporation the feasibility of consolidating hearings and data required of the applicant.

(4) Assisting the applicant in the resolution of outstanding issues identified by the agency, individual, or corporation, including delays experienced in application review.

(5) Coordinating federal, state, and local grant application review actions and assistance programs to the extent practicable.

D. No fees of any kind shall be charged or collected under this Chapter, except those monies that may be provided by a federal agency or the state for administrative costs.

Acts 1990, No. 216, §1; Acts 1991, No. 396, §2; Acts 1991, No. 449, §1.



RS 3:318 - Contract authority

§318. Contract authority

The office is hereby empowered to enter into any agreement or contract with any corporations or public agencies necessary or convenient to carry out the provisions of this Chapter.

Acts 1990, No. 216, §1; Acts 1991, No. 396, §2; Acts 1991, No. 449, §1; Acts 1997, No. 637, §1.



RS 3:321 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

PART II. RURAL DEVELOPMENT PROGRAM

§321. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 3:322 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§322. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 3:323 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§323. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 3:331 - Legislative findings

PART III. LOUISIANA CENTER FOR RURAL INITIATIVES

§331. Legislative findings

The legislature hereby finds and declares that economic development is one of the missions of land grant universities. The Louisiana Board of Regents' Master Plan for Higher Education calls for the Louisiana State University Agricultural Center and the Southern University Agricultural Research and Extension Center to play an integral role in supporting agricultural industries, sustaining rural areas, and encouraging efficient use of resources through research and educational programs conducted by its experiment stations and extension service.

Acts 2004, No. 796, §1.



RS 3:332 - Louisiana Center for Rural Initiatives; creation; mission; duties

§332. Louisiana Center for Rural Initiatives; creation; mission; duties

A. There is hereby created as a consortium initiative, between the Louisiana State University Agricultural Center and the Southern University Agricultural Research and Extension Center, hereinafter referred to as the "center". The mission of the center shall be to improve socioeconomic well-being in Louisiana's rural communities by facilitating rural development research, increasing awareness and understanding of rural development conditions, issues, strategies, and policies in Louisiana, and providing rural community stakeholders and policymakers with information necessary for public policy decisionmaking.

B. The center shall have the following powers, duties, and functions:

(1) Facilitate socioeconomic and rural development research and outreach by providing a platform for interdisciplinary and collaborative scholarship and education and enhance the ability of the Louisiana State University Agricultural Center and the Southern University Agricultural Research and Extension Center to capture external funding.

(2) Provide leadership within Louisiana, Louisiana State University, and Southern University in assessing and addressing the current status of socioeconomic development and underlying reasons for socioeconomic conditions within the state, with a particular emphasis on rural and persistent poverty areas.

(3) Evaluate the potential of various rural development policies and strategies and develop statewide and regional awareness of effective policies and strategies for rural development. Such strategies shall include rural entrepreneurship and value added development, rural workforce development, civic engagement and leadership, asset-based development, biotechnology, health care sector development, and natural resource based development.

(4) Provide educational outreach and assistance in implementing effective rural development strategies through such activities as conferences, workshops, and training sessions.

(5) Provide public services to communities and collect, analyze, interpret, and disseminate rural development information for Louisiana residents, policymakers, and other stakeholders. Methods of dissemination of rural development information shall include educational programming and print and electronic media.

C. The center shall be housed at the Louisiana State University Agricultural Center and administered through a cooperative endeavor agreement with Southern University Agricultural Research and Extension Center and shall include working partners throughout the state. Participation shall be open to rural development professionals with an interest in rural development research and outreach. The core faculty shall consist of academic faculty within the Louisiana State University and Southern University systems. The implementation team shall consist of selected faculty of the Louisiana State University Agricultural Center's Community Economic Development Team and selected Southern University Agricultural Research and Extension Center faculty. Affiliated partners may include rural development or social science professionals from other universities, colleges, foundations, governments, or nongovernmental organizations.

D. The center shall operate a satellite rural development outreach center in Oak Grove, Louisiana, at the Thomas Jason Lingo Community Center and may operate other satellite rural development outreach centers deemed necessary. The Southern University Agricultural Research and Extension Center has established initiatives such as the community development program and may develop other such rural development outreach activities as deemed necessary.

E. The center shall engage relevant stakeholders to facilitate rural development throughout the state and region, including universities, colleges, federal and state governments, national rural funders, and nongovernmental organizations. The center shall coordinate and build on existing relationships with the University of Louisiana system, the Southern University system, the governor's Office of Rural Development, the Louisiana Department of Agriculture and Forestry, the Louisiana Department of Economic Development, the United States Department of Agriculture, the Louisiana Forest Products Development Center, the Southern Rural Development Center, the Rural Policy Research Institute, and the Foundation for the Mid South. The center shall develop new working relationships with other rural development partners.

Acts 2004, No. 796, §1.



RS 3:333 - Delta Development Initiative

§333. Delta Development Initiative

A. The legislature hereby finds that in northeast Louisiana, which has a poverty rate that is nearly double the national average and whose economy is severely and chronically depressed, there is an urgent need to address issues related to poverty, education, health care, economic development and jobs, housing, and culture. Approximately one in four individuals in northeast Louisiana lives in poverty. Seven out of the state's ten parishes with the highest child poverty rates are in northeast Louisiana. Infant mortality rates in this region are among the highest in the state. The region has among the lowest per capita incomes in the state and among the highest rates of uninsured and unemployed adults. A large percentage of the region's public schools are considered academically below average. Immediate steps must be taken to form a multifaceted initiative to identify and implement ways to solve the region's problems, to assist the region's individuals, families, and businesses as they strive for success and economic survival, and to improve the quality of life and standards of living for the region's citizens. An opportunity must be facilitated to engage citizens of different backgrounds and areas of expertise in order to achieve long-term growth and development in the region, and a framework must be designed for such an initiative that provides for an exchange of ideas in a comprehensive and coordinated effort and for the widespread implementation of solutions in the region.

B.(1) The center shall plan, develop, and implement a Delta Development Initiative, referred to in this Section as the "Delta initiative", as provided in this Section.

(2) The Delta initiative shall be implemented in the parishes of Caldwell, Catahoula, Concordia, East Carroll, Franklin, Madison, Morehouse, Ouachita, Pointe Coupee, Richland, Tensas, and West Carroll. Such parishes shall be referred to in this Section as the "Delta" or the "Delta region".

C. The purpose of the Delta initiative shall be to provide for a dynamic and comprehensive approach to planning, developing, and implementing solutions to problems of the Delta region in Louisiana by utilizing all possible available resources, and specifically to address problems related to poverty, education, health care, economic development and jobs, housing, and culture.

D. To carry out the purpose of the Delta initiative and to plan, develop, and implement solutions to problems in the Delta region as provided in Subsection C of this Section, the center shall collaborate, consult, and coordinate with entities in the public and private sector with particular expertise and resources to provide effective solutions, including but not limited to the following:

(1) The governor's Office on Rural Development.

(2) Louisiana Department of Economic Development.

(3) The Board of Regents.

(4) Each public postsecondary education management board.

(5) The University of Louisiana at Monroe and its Small Business Development Center.

(6) The Southern Regional Education Board.

(7) Louisiana State University Health Sciences Center at Shreveport.

(8) The Delta Regional Authority.

(9) The Louisiana State University AgCenter.

(10) The Southern University AgCenter.

(11) Delta Community College.

(12) Louisiana Tech University.

(13) Grambling State University.

(14) Louisiana Center Against Poverty.

(15) Northeast Economic Development District.

(16) All other appropriate technical and community colleges located in the Delta region.

E. The center shall plan, develop, and implement components of the Delta initiative to accomplish the purpose of the Delta initiative as provided in Subsection C of this Section. Such components shall include the following at a minimum and such other components as the center may identify or the legislature may suggest:

(1) A government leadership academy. The center shall establish an academy to train elected local government officials to carry out their responsibilities. The academy also may provide training on management and operations issues, including legal aspects thereof, such as public records, ethics, purchasing and procurement, personnel management, financial management, conflict resolution, conduct of board meetings and board business, and leadership educational programs.

(2) A rural entrepreneurship program, including a business incubator. The center shall spur the creation and sustainability of new rural businesses and shall implement a business incubator program that provides high-speed Internet access to give Delta business owners the necessary technological infrastructure to create new companies and expand into global markets. The center also shall teach adult entrepreneurs how to start and manage e-businesses, including how to establish storefront businesses on the Internet, how to develop web sites, and how to utilize an array of educational programs that can be accessed using distance education technology and regional partnerships with economic development institutions and organizations. The center also shall teach young people in the Delta region business management skills, such as marketing, finance, and economics, necessary to start and develop businesses, including how to buy and sell items on the Internet and provide opportunities for Delta young people to work with local retailers to expand their businesses into global markets.

(3) Value-added agriculture enterprise development. The center shall collaborate with the United States Department of Agriculture in Louisiana and other appropriate resources to develop biofuel feasibility studies examining the economics of using energy crops to produce ethanol and diesel and to develop food and fiber product industries. The center also shall provide educational presentations for producers and others who are interested in exploring feasible biofuel businesses and otherwise study and seek to develop ways to develop nontraditional markets for crops that will yield opportunities for long-term sustainable economic stability and growth for agriculture in the Delta. The center also shall conduct a workshop for the Delta region, which may include neighboring states, to assess Delta region and multistate renewable energy options for producers and others in the business community, such workshop to include biofuels and nontraditional energy sources.

(4) Improvement of rural health care and addressing of rural health issues. The center shall provide educational programs for Delta region residents to increase knowledge of best practices to improve overall health and to reduce obesity, diabetes, and high cholesterol rates. The center also shall provide technical assistance to Delta health care organizations to improve recruitment of health care professionals to rural areas and evaluate costs and quality of services and strategies to improve the efficiency of Delta health organizations.

(5) Education and workforce development. The center shall identify areas in which improvement would have the greatest impact on improved pre-kindergarten through grade twelve education outcomes, such as attraction and retention of quality teachers, school readiness, and dropout reduction, and shall plan, develop, and implement projects to address problems or provide improvements in such areas. The center shall identify the greatest needs for training for workforce development and shall initiate projects to direct appropriate resources to address those needs.

(6) Housing. The center shall work with the Louisiana Housing Corporation and other appropriate public and private resources to identify the housing needs of the parishes in the Delta initiative and to identify available resources and incentives to address those needs. The center shall plan and implement projects to begin to address the most serious of those needs or those needs that can be most readily addressed, or both.

(7) Natural resource and environmental management. The center shall enlist assistance from a wide array of available resources and shall establish best practices for public and private entities and property owners to provide for effective measures for the protection, conservation, and presentation of the environment, heritage, and natural resources of the Delta region and for management and control of the environment and natural resources systems in such a way as to ensure the sustainability of development efforts over a long-term basis.

(8) Tourism and cultural heritage. The center shall take all possible measures to promote tourism in the Delta region and to preserve its cultural heritage. The center shall work to attract retirees to reside in the Delta region, to market the Delta region as a sportsman's paradise, and to commemorate and celebrate the history of the Delta region.

F. In order to plan, develop, and implement the components of the Delta initiative and to address the purposes of the Delta initiative, the center shall provide for:

(1) Identification and development of a database of all resources available, including resources at all levels of government and organizations of government bodies at all levels of government, private individuals, groups and organizations, and foundations, and educational institutions at all levels, including those in-state and out-of-state and inside and outside the United States.

(2) Identification of and development of a database of potential sources of funding for Delta initiative components, programs, or projects, including public and private funds, tax credits and other tax incentives, and in-kind services and supplies.

(3) Identification of those resources in the databases available for assistance in implementing each Delta initiative component.

(4) Facilitation of coordination and joint use of available resources identified as useful for assistance to a particular component, program, or project.

G. In planning, developing, and implementing each component of the Delta initiative, as well as projects and programs of the initiative, the center shall include procedures for evaluation of the effectiveness and results thereof. The center shall also provide for an annual evaluation of the success and accomplishments of the Delta initiative.

H. The center annually shall submit a report to the legislature summarizing the activities and accomplishments of the Delta initiative and shall include in each such report significant information from the evaluations completed pursuant to Subsection G of this Section and recommendations to the legislature for improvements in the Delta initiative. The annual report shall be submitted to the legislature not later than sixty days prior to the convening of the regular legislative session.

Acts 2007, No. 347, §1; Acts 2011, No. 408, §5(B), eff. July 5, 2011.



RS 3:334 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§334. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 3:335 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§335. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 3:336 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§336. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 3:337 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§337. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 3:338 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§338. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 3:401 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

CHAPTER 5. ADVERTISING, MARKETING, AND PROCESSING

PART I. STATE MARKET COMMISSION

§401. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:402 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§402. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:403 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§403. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:404 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§404. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:405 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§405. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:406 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§406. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:407 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§407. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:408 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§408. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:409 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§409. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:414 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§414. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:416 - To 420 Repealed by Acts 1978, No. 242, 3.

§416. §§416 to 420 Repealed by Acts 1978, No. 242, §3.



RS 3:421 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§421. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:422 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§422. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:423 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§423. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:424 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§424. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:425 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§425. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:426 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§426. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:431 - To 441 REPEALED BY ACTS 1989, NO. 662, 8, EFF. JULY 7, 1989.

PART I-B. NEW ORLEANS FOOD CENTER

§431. §§431 to 441 REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 3:445.1 - Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.

PART I-C. LOUISIANA CRAWFISH MARKET DEVELOPMENT

AUTHORITY

§445.1. Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.



RS 3:445.2 - Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.

§445.2. Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.



RS 3:445.3 - Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.

§445.3. Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.



RS 3:445.4 - Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.

§445.4. Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.



RS 3:445.5 - Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.

§445.5. Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.



RS 3:445.6 - Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.

§445.6 Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.



RS 3:445.7 - Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.

§445.7. Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.



RS 3:445.8 - Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.

§445.8. Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.



RS 3:445.9 - Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.

§445.9. Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.



RS 3:445.10 - Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.

§445.10. Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.



RS 3:446.1 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

PART I-D. AGRICULTURAL PRODUCTS PROCESSING

DEVELOPMENT LAW

§446.1. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:446.2 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§446.2. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:446.3 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§446.3. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:446.4 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§446.4. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:446.5 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§446.5. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:446.6 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§446.6. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:446.7 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§446.7. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:481 - To 488 Repealed by Acts 1964, No. 227, 1.

PART II-B. FRESH STRAWBERRY MARKETING LAW

§481. §§481 to 488 Repealed by Acts 1964, No. 227, §1.



RS 3:521 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

PART IV. FARM PRODUCTS MARKET FACILITIES

§521. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:522 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§522. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:523 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§523. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:524 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§524. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:525 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§525. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:526 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§526. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:527 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§527. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:528 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§528. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:529 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§529. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:530 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§530. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:531 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§531. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:532 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§532. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:533 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§533. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:534 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§534. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:535 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§535. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:536 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§536. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:537 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§537. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:538 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§538. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:541 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

PART V. FARM YOUTH LOAN PROGRAM

§541. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:542 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§542. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:543 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§543. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:544 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§544. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:545 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§545. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:546 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§546. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:547 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§547. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:548 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§548. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:549 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§549. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:550 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§550. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:551.81 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

PART X. LOUISIANA PORK PROMOTION BOARD

§551.81. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 3:551.82 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

§551.82. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 3:551.83 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

§551.83. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 3:551.84 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

§551.84. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 3:551.85 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

§551.85. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 3:556.1 - Purpose

PART XIII. LOUISIANA CRAWFISH PROMOTION

AND RESEARCH PROGRAM

§556.1. Purpose

A. The provisions of this Part are intended to provide a voluntary method of raising revenues to be used for the purposes of developing markets for farm-raised and wild-caught Louisiana crawfish and for funding research which will increase production of farm-raised and wild-caught Louisiana crawfish.

B. It is hereby acknowledged that the promotion and marketing of farm-raised or wild-caught Louisiana crawfish is of great public interest and that the development of marketing potential for Louisiana crawfish can be of great economic benefit to the state and its citizens. The department shall put forth great effort to promote and help develop markets for Louisiana crawfish whether they be farm-raised or wild-caught Louisiana crawfish.

C. In pursuit of the effort to promote the Louisiana crawfish industry, the commissioner and the secretary of the Department of Wildlife and Fisheries are hereby directed to enter into a memorandum of understanding recognizing the immense value of the wild-caught crawfish industry to the state of Louisiana and pledging to work together to bring the resources of both departments in support of Louisiana crawfish, both farm-raised or wild-caught. The memorandum of understanding shall also include a pledge to work together to seek out revenue sources that can be used to support, develop, and promote both the farm-raised and the wild-caught crawfish industries and a pledge to work jointly to support, develop, promote, and enhance the crawfish industry, both farm-raised or wild-caught. The memorandum of understanding shall also include a pledge to work jointly with the state's congressional delegation to ensure that all elements of the industry, including the farmers, the harvesters, and the processors, are eligible for any disaster funding which may be appropriated for the industry.

Added by Acts 1983, No. 679, §1; Acts 2008, No. 334, §1.



RS 3:556.2 - Definitions

§556.2. Definitions

As used in this Part, the following terms shall have the following meanings ascribed to them:

(1) "Artificial crawfish bait" or "bait" means any substance that is manufactured or processed into a substantially different form than the raw materials and is sold for the purpose of attracting crawfish to traps.

(2) "Board" means the Louisiana Crawfish Promotion and Research Board.

(3) "Commissioner" means the Louisiana commissioner of agriculture and forestry.

(4) "Crawfish farmer" means a person who farms or cultivates crawfish in ponds.

(5) "Crawfish harvester" means a person who harvests wild crawfish commercially without participating in the growing of the crawfish.

(6) "Department" means the Louisiana Department of Agriculture and Forestry.

(7) "Person" means any individual, corporation, partnership, association, or other legal entity.

(8) "Quarter" means a calendar quarter more specifically defined as follows:

(a) First quarter: January, February, and March.

(b) Second quarter: April, May, and June.

(c) Third quarter: July, August, and September.

(d) Fourth quarter: October, November, and December.

(9) "Ultimate consumer" means any person who purchases bait for use in crawfish traps.

(10) "Distributor" means a Louisiana manufacturer of crawfish bags or a person who brings crawfish bags into Louisiana which were manufactured outside of Louisiana or a person who brings crawfish tail meat into Louisiana or who distributes crawfish tail meat in Louisiana.

Added by Acts 1983, No. 679, §1; Acts 1985, No. 492, §1; Acts 1995, No. 543, §1; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:556.3 - Louisiana Crawfish Promotion and Research Board

§556.3. Louisiana Crawfish Promotion and Research Board

A. The Louisiana Crawfish Promotion and Research Board is hereby created within the Department of Agriculture and Forestry. The board shall be domiciled in Baton Rouge.

B. The board shall consist of eleven members appointed by the commissioner of agriculture and forestry in accordance with the following provisions:

(1) One member who is engaged in crawfish farming east of the Atchafalaya River appointed from a list of three persons nominated by the Louisiana Crawfish Farmers Association.

(2) One member who is engaged in crawfish farming west of the Atchafalaya River and south of U.S. Highway 190 appointed from a list of three persons nominated by the Louisiana Crawfish Farmers Association.

(3) One member who is engaged in crawfish farming north of U.S. Highway 190 appointed from a list of three persons nominated by the Louisiana Crawfish Farmers Association. However, if no member north of U.S. Highway 190 is available, the commissioner shall appoint the member from the state-at-large.

(4) Three members engaged in harvesting wild crawfish.

(5) One member who is engaged in crawfish farming or crawfish harvesting appointed from a list of three persons nominated by the Louisiana Farm Bureau Federation.

(6) One member who is an owner or operator of a facility which produces artificial crawfish bait.

(7) One member who is an owner or operator of a facility which processes crawfish.

(8) One member appointed from a list of three persons nominated by the Louisiana Restaurant Association.

(9) One member appointed who owns or operates a retail crawfish-seafood facility, appointed from the state at large.

(10) Repealed by Acts 2016, No. 219, §2.

C. Each appointment by the commissioner shall be submitted to the Senate for confirmation.

D. Repealed by Acts 2014, No. 219, §2.

E. A vacancy in the office of a member shall be filled in the same manner as the original appointment. If any board or association nominating potential members becomes defunct or does not submit the required list of names to the commissioner within thirty days after he requests such list, the commissioner may appoint any otherwise qualified person not already a board member to fill a vacancy. A person appointed to fill a vacancy shall serve out the unexpired portion of the term of office vacated.

F. A majority of the members of the board shall constitute a quorum for the transaction of business. All official actions of the board shall require the affirmative vote of a majority of the members of the board present and voting.

G. Members of the board shall not receive any salary for their duties as members. Members may receive a per diem for each day spent in actual attendance of meetings of the board. The amount of the per diem shall be fixed in an amount not to exceed forty dollars. Members may receive a mileage allowance for mileage traveled in attending meetings. The mileage allowance shall be fixed by the board in an amount not to exceed the mileage rate for state employees.

H. The board shall meet quarterly and may meet on the call of the chairman or any four members. The board shall not receive per diem or mileage for more than twelve meetings in any calendar year.

I. The board, by a vote of a majority of the members, may expel a member for good cause shown. Good cause shall include but shall not be limited to three consecutive unexcused absences. The expulsion of a member creates a vacancy in the office of the expelled member.

Added by Acts 1983, No. 679, §1; Acts 1985, No. 865, §1; Acts 1985, No. 328, §1; Acts 1985, No. 327, §1; Acts 1990, No. 128, §1; Acts 1995, No. 543, §1; Acts 2004, No. 12, §1, eff. May 12, 2004; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2010, No. 495, §1, eff. June 24, 2010; Acts 2014, No. 219, §2; Acts 2016, No. 219, §§1, 2.



RS 3:556.4 - Officers and employees

§556.4. Officers and employees

A. The members of the board shall elect a chairman, a vice chairman, and such other officers as they deem necessary. All officers shall be members of the board.

B. The board may employ subordinate officers and employees, prescribe their duties, and fix their compensation and terms of employment.

Added by Acts 1983, No. 679, §1; Acts 2010, No. 495, §1, eff. June 24, 2010.



RS 3:556.5 - Administration

§556.5. Administration

A. The board may adopt rules and regulations for the administration of this Part. All rules shall be adopted in accordance with the Administrative Procedure Act.

B. The commissioner shall administer and enforce the provisions of this Part in accordance with rules and regulations adopted by the board and shall collect the assessments authorized under this Part.

C. The board shall determine who shall receive grants for marketing and research under the rules and regulations adopted pursuant to this Section.

Added by Acts 1983, No. 679, §1; Acts 1985, No. 180, §1.



RS 3:556.6 - Assessments

§556.6. Assessments

A. There is hereby levied and imposed an assessment of one-quarter of one cent per pound on all artificial crawfish bait sold in this state. The assessment shall be ultimately paid by the crawfish farmers and harvesters who purchase the artificial bait.

B. There is hereby levied and imposed an assessment on each bag used to package live crawfish in the amount of one cent for each bag holding less than twenty-five pounds of crawfish, and two cents for each bag holding twenty-five pounds or more of crawfish. The assessment shall ultimately be paid by the crawfish farmers and harvesters who purchase the bags.

Added by Acts 1983, No. 679, §1. Amended by Acts 1985, No. 330, §1; Acts 1985, No. 492, §1; Acts 1986, No. 547, §1; Acts 2014, No. 219, §1.



RS 3:556.7 - Repealed

§556.7. Repealed by Acts 2014, No. 219, §2.



RS 3:556.8 - Registration of manufacturers and distributors; reports

§556.8. Registration of manufacturers and distributors; reports

A. Each manufacturer who sells artificial crawfish bait in Louisiana shall register each product with the department. Each manufacturer shall submit a quarterly report to the department showing the amount of artificial bait sold in Louisiana during that quarter. The quarterly reports shall be submitted on or before the fifteenth day after each quarter.

B. Each distributor who sells crawfish bags in Louisiana shall register each type of bag with the department. Each manufacturer shall submit a quarterly report to the department showing the number of each type of bag sold in Louisiana during that quarter. The quarterly reports shall be submitted on or before the fifteenth day after each quarter.

Added by Acts 1983, No. 679, §1. Amended by Acts 1985, No. 492, §1; Acts 1985, No. 330, §1; Acts 1986, No. 547, §1.



RS 3:556.9 - Collections

§556.9. Collections

A. The assessments provided for in R.S. 3:556.6 shall be collected at the first point of sale in Louisiana. The person selling the artificial bait or crawfish bags shall collect the assessments.

B. Each person who collects the assessments shall remit the collections to the department on or before the fifteenth day after each quarter.

C. The assessments shall be included in the purchase price of the artificial bait or the crawfish bags each time the artificial bait or the bags are sold until they are purchased by a crawfish farmer or harvester.

D. Each person who collects an assessment shall place a stamp or seal on each unit of artificial bait for which the assessment has been collected. The stamp or seal shall be supplied by the department and shall be in the size, shape, and design approved by the board.

E. The board may impose a civil penalty for failure to collect and remit assessments in accordance with the provisions of this Section. Civil penalties shall be imposed in accordance with the following provisions:

(1) The civil penalty shall not exceed one hundred dollars per violation.

(2) Each day on which a violation occurs shall be considered a separate offense.

(3) Civil penalties may be assessed only by a ruling of the board based on an adjudicatory hearing held in accordance with the Administrative Procedure Act.

(4) The board may institute civil proceedings to enforce its rulings in the district court for the parish in which the violation occurred.

Added by Acts 1983, No. 679, §1. Amended by Acts 1985, No. 330, §1; Acts 1985, No. 492, §1; Acts 1986, No. 547, §1; Acts 1987, No. 133, §1.



RS 3:556.10 - Confidentiality

§556.10. Confidentiality

The information received by the department from the reports required by R.S. 3:556.8 and the collections required by R.S. 3:556.9 shall be confidential with respect to the person submitting the report and the person remitting the collections. The figures for the total amount of artificial bait and crawfish bags sold and the total collections of each assessment shall be public record.

Added by Acts 1983, No. 679, §1; Acts 1985, No. 330, §1; Acts 1985, No. 492, §1; Acts 1986, No. 547, §1.



RS 3:556.11 - Refunds

§556.11. Refunds

Each person who purchases artificial crawfish bait or crawfish bags may obtain a refund of the assessment by submitting a written request for a refund to the department on or before the fifteenth day after the end of the quarter in which the artificial bait or bags were purchased. Each request for a refund shall be accompanied by copies of invoices or sales receipts showing the amount of bait or bags purchased.

Added by Acts 1983, No. 679, §1; Acts 1985, No. 330, §1; Acts 1985, No. 492, §1; Acts 1986, No. 547, §1.



RS 3:556.12 - Distribution of proceeds

§556.12. Distribution of proceeds

A. On or before the last day of the first month of each quarter the department shall transmit the refunds requested for the previous quarter and deliver the balance of the proceeds of the assessments to the board.

B. The department may retain the actual costs of collecting and transmitting the funds, not to exceed three percent of the gross amount of the funds collected from each assessment.

C. The board shall retain such amounts as are necessary for the administrative expenses of the board and shall disburse the remaining funds to fund the following: all costs related to advertising, promotion, and marketing of Louisiana crawfish; research which will aid in carrying out the purposes of this Part; efforts to increase consumption of Louisiana crawfish; providing producers, distributors, retailers, and consumers with educational information as to the nutritional and health value of Louisiana crawfish; and fulfilling any other purposes authorized by this Part.

Added by Acts 1983, No. 679, §1; Acts 1985, No. 330, §1; Acts 1985, No. 492, §1; Acts 2006, No. 21, §1.



RS 3:556.13 - Audits

§556.13. Audits

The commissioner may audit the books and records of each person who is required to collect and remit the assessments provided for in this Part. The sole purpose of any audit conducted under the provisions of this Section shall be to determine if the assessments have been properly collected and remitted.

Acts 1985, No. 329, §1.



RS 3:556.14 - Assessments on crawfish tails

§556.14. Assessments on crawfish tails

A. An assessment of one cent per pound is hereby levied on all crawfish tail meat sold in this state.

B., C. Repealed by Acts 2014, No. 219, §2.

D. If the assessment is modified or eliminated for any reason, then all assessments approved, levied, or otherwise collectible under this Section on the last date prior to any such modification or elimination of assessments taking effect shall remain valid and collectible for such time as is necessary to pay the financial obligations incurred prior to the effective date of the modification or elimination of the assessment.

E.-G. Repealed by Acts 2014, No. 219, §2.

H. The assessment shall be collected and paid at the first point of sale in Louisiana by the producer or distributor doing business in Louisiana and remitted to the department on or before the fifteenth day after the close of each quarter.

I. Each crawfish tail meat producer who produces crawfish tail meat from crawfish obtained from crawfish farmers and harvesters who have paid the assessment under R.S. 3:556.6 shall be exempt from the assessment imposed under this Section.

J. The board may impose a civil penalty for failure to collect and remit assessments in accordance with the provisions of this Section in the amount and in the manner provided for in R.S. 3:556.9(E).

K. The proceeds of the assessment shall be distributed and used in accordance with R.S. 3:556.12.

Acts 2006, No. 293, §1, eff. June 8, 2006; Acts 2014, No. 219, §§1, 2.



RS 3:558.1 - Repealed

PART XV. LOUISIANA CATFISH PROMOTION AND

RESEARCH PROGRAM

§558.1. Repealed by Acts 2014, No. 832, §4.



RS 3:558.2 - Repealed

§558.2. Repealed by Acts 2014, No. 832, §4.



RS 3:558.3 - Repealed

§558.3. Repealed by Acts 2014, No. 832, §4.



RS 3:558.4 - Repealed

§558.4. Repealed by Acts 2014, No. 832, §4.



RS 3:558.5 - Repealed

§558.5. Repealed by Acts 2014, No. 832, §4.



RS 3:558.6 - Repealed

§558.6. Repealed by Acts 2014, No. 832, §4.



RS 3:558.7 - Repealed

§558.7. Repealed by Acts 2014, No. 832, §4.



RS 3:558.8 - Repealed

§558.8. Repealed by Acts 2014, No. 832, §4.



RS 3:558.9 - Repealed

§558.9. Repealed by Acts 2014, No. 832, §4.



RS 3:558.10 - Repealed

§558.10. Repealed by Acts 2014, No. 832, §4.



RS 3:558.11 - Repealed

§558.11. Repealed by Acts 2014, No. 832, §4.



RS 3:558.12 - Repealed

§558.12. Repealed by Acts 2014, No. 832, §4.



RS 3:558.13 - Repealed

§558.13. Repealed by Acts 2014, No. 832, §4.



RS 3:559 - Repealed by Acts 2001, No. 1137, 1.

PART XVI. LOUISIANA ALLIGATOR MARKET

DEVELOPMENT AUTHORITY

§559. Repealed by Acts 2001, No. 1137, §1.



RS 3:559.1 - Short title

PART XVI. LOUISIANA AQUACULTURAL DEVELOPMENT ACT

§559.1. Short title

This Part shall be known and may be referred to as the "Louisiana Aquacultural Development Act".

Acts 2004, No. 865, §1, eff. July 12, 2004.



RS 3:559.2 - Legislative findings; purpose

§559.2. Legislative findings; purpose

A. The legislature hereby finds and declares that a substantial production of aquatic livestock in private, constructed facilities occurs yearly in Louisiana, which substantially contributes to the vitality of Louisiana's economy. The raising and harvesting of aquatic livestock is substantially similar to and utilizes similar production practices as are used in traditional agriculture. Therefore, the legislature finds that the raising and harvesting of aquatic livestock in a private, constructed environment is agriculture and that aquatic livestock in such an environment is not wildlife.

B. No unified program for overseeing and coordinating modern, sustainable aquacultural production exists in Louisiana. The development of a modern aquaculture industry through a regulatory program that allows for the development of current and future aquacultural production, while at the same time protecting the native fish and aquatic life and wildlife and their natural habitat, will be beneficial to the economy of this state.

C. The purpose of this Part is to provide a regulatory framework for the orderly development and maintenance of a modern aquacultural segment of Louisiana's agriculture industry and for the promotion of aquaculture and aquacultural products.

Acts 2004, No. 865, §1, eff. July 12, 2004.



RS 3:559.3 - Terms defined

§559.3. Terms defined

As used in this Part, the following terms shall have the meanings given to them except where the context expressly indicates otherwise:

(1) "Aquaculture" means the producing, raising, managing, harvesting, transporting, or marketing of aquatic livestock in privately owned waters or ponds as defined in R.S. 56:8(103) and (104).

(2) "Aquatic livestock" means domestic aquatic, nongame, native, freshwater organisms produced, raised, managed, or harvested within or from a constructed impoundment in compliance with rules and regulations adopted pursuant to this Part.

(3) "Aquatic producer" means any person engaged in producing, raising, managing, harvesting, or marketing aquatic livestock.

(4) "Commissioner" means the Louisiana commissioner of agriculture and forestry.

(5) "Department" means the Louisiana Department of Agriculture and Forestry.

(6) "Facility" means any piece of property that contains a constructed impoundment or other area where aquatic livestock are produced, raised, managed, harvested, or marketed.

(7) "Impoundment" means any private, constructed pond, lake, reservoir, tank, cage, or other means of containment that has no inlet from or outlet to any public waters.

(8) "Person" means an individual, partnership, firm, company, association, corporation, limited liability company, and any other legal entity or group of persons.

Acts 2004, No. 865, §1, eff. July 12, 2004; Acts 2010, No. 743, §2A, eff. July 1, 2010.



RS 3:559.4 - Repealed by Acts 2010, No. 743, §2C, eff. July 1, 2010.

§559.4. Repealed by Acts 2010, No. 743, §2C, eff. July 1, 2010.



RS 3:559.5 - Repealed by Acts 2010, No. 743, §2C, eff. July 1, 2010.

§559.5. Repealed by Acts 2010, No. 743, §2C, eff. July 1, 2010.



RS 3:559.6 - Powers of the commissioner

§559.6. Powers of the commissioner

A. The commissioner shall have the following powers and responsibilities:

(1) To develop a regulatory framework for the orderly development and maintenance of a modern, sustainable aquacultural segment of Louisiana's agriculture industry and to promote aquaculture and aquaculture products.

(2) To develop criteria for licensing and permitting and for granting or denying licenses and permits issued pursuant to this Part.

(3) To hold hearings on alleged violations of the provisions of this Part or of the rules and regulations adopted pursuant to this Part.

(4) To impose civil penalties and decide on injunctive or other civil relief to be sought for violations of the provisions of this Part or of the rules and regulations adopted pursuant to this Part.

(5) To adopt rules and regulations as are necessary to implement the provisions of this Part, including regulations establishing the criteria for granting or denying licenses and permits. All rules and regulations shall be adopted in accordance with the provisions of this Part and promulgated in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

(6) To administer and enforce the provisions of this Part and the rules and regulations adopted pursuant to this Part.

(7) To collect, administer, and disburse the proceeds of all fees, interest, penalties, and other monies collected pursuant to this Part.

(8) To issue licenses and permits to persons engaged in aquacultural activities in accordance with this Part.

(9) To conduct inspections and investigations in accordance with the provisions of this Part and any rules and regulations adopted pursuant to the provisions of this Part.

(10) To seek and obtain injunctive or other civil relief to restrain and prevent violations of this Part, rules and regulations adopted pursuant to this Part, or orders and rulings issued pursuant to this Part.

(11) To institute civil proceedings to enforce his orders or rulings, collect any fees, fines, penalties, or costs due under this Part or to otherwise enforce the provisions of this Part or rules and regulations adopted pursuant to this Part.

(12) To issue a stop order to prevent a violation or further violation of this Part or of any rule or regulation adopted pursuant to this Part.

B. Any suit filed pursuant to this Part may be filed in East Baton Rouge Parish or in any parish of proper venue.

Acts 2004, No. 865, §1, eff. July 12, 2004; Acts 2010, No. 743, §2A, eff. July 1, 2010.



RS 3:559.7 - Repealed by Acts 2010, No. 743, §2C, eff. July 1, 2010.

§559.7. Repealed by Acts 2010, No. 743, §2C, eff. July 1, 2010.



RS 3:559.8 - Aquacultural production; licensing; fees; records

§559.8. Aquacultural production; licensing; fees; records

A. Every aquatic producer of a suitable species of aquatic livestock shall obtain a license from the department for each facility owned or operated by the aquatic producer. Each license shall be renewed annually. An application for a license shall be on a form furnished by the department and shall solicit such information as the department deems reasonably pertinent. A fee or structured fees for licenses, permits, applications for licenses, inspections, and other services required under this Part may be adopted by rule or regulation. The amount of any fees shall not generate revenues in excess of the total cost involved in providing the license, permit, or service.

B. Prior to approval and issuance of any license, the Department of Agriculture and Forestry shall inspect each facility subject to the license to determine that aquatic livestock at the facility are in compliance with the rules and regulations adopted pursuant to this Part.

C. The criteria used by the department in inspecting the facility shall be established by rules and regulations. The criteria shall include the following:

(1) The species of aquatic livestock to be raised, maintained, or harvested at the facility.

(2) Whether the species is established in Louisiana.

(3) The physical location and size of the facility.

(4) The topography of the facility and the surrounding area.

(5) The approximate number of individual aquatic livestock at the facility.

(6) The facility's operational plan.

(7) The type of impoundment at the facility.

(8) The filtering or treatment system to be used to prevent the passage of eggs, larvae, juveniles, adults, waste, and unpurified water from the facility into areas or waters outside the facility.

(9) The emergency plan to become operational in the event of flooding or natural or manmade disasters.

(10) The most current best management practices for the type of facility.

D. Licensed aquatic producers shall maintain and preserve records as required by the rules and regulations adopted pursuant to this Part.

Acts 2004, No. 865, §1, eff. July 12, 2004; Acts 2010, No. 743, §2A, eff. July 1, 2010.



RS 3:559.9 - Inspections; investigations; confidentiality

§559.9. Inspections; investigations; confidentiality

A. The department may conduct an investigation if it has reason to believe that a violation of this Part or the rules or regulations adopted pursuant to this Part may occur or has occurred. In connection with any such investigation, the department may compel the attendance of witnesses or the production of documents and records anywhere in the state.

B. The department shall have access, during normal working hours, to any premises where there is reason to believe that aquatic livestock are being produced, maintained, harvested, or marketed. The department may examine any facility and any records relating to the production, maintenance, harvesting, or marketing of aquatic livestock. Entrance on the premises under the provisions of this Subsection shall not be deemed to be criminal trespass under any state law or local ordinance.

C. If any person is found guilty of violating this Part or any rule or regulation adopted pursuant to this Part or is found guilty of a criminal violation as a result of any such investigation, the person found guilty shall reimburse the department the cost of the investigation.

D. The records of investigations conducted under the provisions of this Section shall be confidential and shall not be public records for the purposes of Chapter 1 of Title 44 of the Louisiana Revised Statutes of 1950.

E. The Department of Agriculture and Forestry is authorized to inspect each facility licensed pursuant to R.S. 3:559.8 to determine that the aquatic livestock and the facility are in compliance with the rules and regulations adopted pursuant to this Part.

Acts 2004, No. 865, §1, eff. July 12, 2004; Acts 2010, No. 743, §2A, eff. July 1, 2010.



RS 3:559.10 - Stop order

§559.10. Stop order

A. The commissioner may issue a stop order prohibiting the production, harvesting, distribution, sale, offering for sale, application, movement, or disturbance of any aquatic livestock or products derived therefrom to prevent a violation or continued violation of this Part or the rules and regulations adopted pursuant to this Part.

B. Any person aggrieved by a stop order may petition for a hearing on the matter. The hearing shall be held in accordance with the provisions of R.S. 3:559.13(D).

C. Based on the results of the hearing, or a consent agreement mutually entered into by the department and a violator, the commissioner may take one or more of the following actions:

(1) Release the aquatic livestock or product from the stop order.

(2) Require the cause for the stop order to be remedied prior to releasing the stop order.

(3) Destroy the aquatic livestock or product.

(4) Provide for the disposition of the aquatic livestock or product.

Acts 2004, No. 865, §1, eff. July 12, 2004.



RS 3:559.11 - Deposit and disbursement of fees and other monies

§559.11. Deposit and disbursement of fees and other monies

A. All fees, interest, penalties, and other monies received under the provisions of this Part shall be deposited in a special fund established for the department. The commissioner shall make disbursements from the fund for the activities authorized by the Part.

B. The monies in the fund shall be used for the following purposes:

(1) To provide for the expenses of the program established by this Part. The commissioner may retain a portion of the total assessments collected, as is necessary to defray the costs of collecting assessments and administering and enforcing this Part.

(2) To fund all costs related to the orderly development of a modern, sustainable aquacultural segment of Louisiana's agriculture industry and promotion of aquaculture and aquaculture products.

Acts 2004, No. 865, §1, eff. July 12, 2004; Acts 2010, No. 743, §2A, eff. July 1, 2010.



RS 3:559.12 - Violations; cost of remedying violations

§559.12. Violations; cost of remedying violations

Violations of this Part shall include but shall not be limited to the following:

(1) Conducting business as an aquatic producer of aquatic livestock without a valid, unsuspended license or permit if a license or permit is required of that producer.

(2) Producing, maintaining, harvesting, or marketing aquatic livestock that has not been approved by the commissioner as aquatic livestock suitable for aquaculture pursuant to this Part.

(3) Allowing the discharge or passage of eggs, larvae, juveniles, or adults of aquatic livestock requiring a license or their waste or unpurified water into areas or waters outside the facility.

(4) Submitting false or fraudulent information on any application for a license or permit or in regard to any inspection or investigation conducted by the department.

(5) Maintaining false or fraudulent records.

(6) Knowingly operating faulty or unsafe equipment at a facility.

(7) Operating a facility in a faulty, careless, or negligent manner.

(8) Refusing or failing to properly maintain a facility.

(9) Refusing or failing to properly dispose of eggs, larvae, juveniles, or adults of aquatic livestock requiring a license or their waste or unpurified water from a facility.

(10) Refusing or failing to keep and maintain the records required by this Part or the regulations adopted pursuant to this Part.

(11) The aiding or abetting of, or conspiring to aid or abet, any unlicensed or unpermitted person in the violation of the provisions of this Part or of the rules and regulations adopted pursuant to this Part.

(12) Allowing a license or permit to be used by another person.

(13) Interfering with the commissioner or the department or their representatives in the performance of their duties in connection with this Part.

(14) Refusing or failing to pay any fines legally imposed pursuant to this Part.

(15) Violating any provision of this Part, any rule or regulation adopted pursuant to this Part, or any stop order issued pursuant to this Part.

Acts 2004, No. 865, §1, eff. July 12, 2004; Acts 2010, No. 743, §2A, eff. July 1, 2010.



RS 3:559.13 - Penalties; enforcement

§559.13. Penalties; enforcement

A. Any person who violates any provision of this Part or any rule or regulation adopted pursuant thereto or any provision of a stop order shall be subject to a civil penalty of not more than five thousand dollars for each act of violation and for each day of violation. Each day on which a violation occurs shall be a separate offense.

B. Any licensee or permit holder who violates any of the provisions of this Part or the rules or regulations adopted pursuant thereto or any stop order shall be subject to having his license or permit suspended, revoked, or placed on probation, in addition to any other penalties authorized by this Part.

C. In addition to any penalty that may be imposed under Subsection A or B of this Section, any person who operates a facility requiring a license from which eggs, larvae, juveniles, or adults of aquatic livestock or their waste or unpurified water escape or are released may be required to reimburse the department any cost incurred by them in the destroying, removing, containing, or monitoring of the release or discharge. It shall be an affirmative defense that the release or discharge was an act of nature or sabotage if the aquatic producer operating the facility held, at the time of the release or discharge, a valid unsuspended license listing the facility. No affirmative defense shall be available to an aquatic producer if, at the time of the release or discharge, he was unlicensed, or if his license was suspended, or if the facility from which the release or discharge came was not listed on his license, or if he was producing, managing, harvesting, or marketing aquatic livestock that had not been determined to be suitable for aquaculture pursuant to this Part.

D. Penalties and costs of reimbursement may be assessed only by a ruling of the commissioner based upon an adjudicatory hearing held in accordance with the provisions of the Administrative Procedure Act and this Part. The commissioner shall appoint a hearing officer to preside over the hearing.

E. In addition to civil penalties, the cost of the adjudicatory hearing may be assessed against any person found to be in violation of this Part or the regulations adopted pursuant to this Part. The amount of costs to be assessed in adjudicatory hearings shall be established by regulation.

F. Any action brought for civil violation shall not preclude criminal prosecution for the same violation of this Part or rules and regulations promulgated hereunder.

Acts 2004, No. 865, §1, eff. July 12, 2004; Acts 2010, No. 743, §2A, eff. July 1, 2010.



RS 3:559.14 - Repealed by Acts 2010, No. 743, §2C, eff. July 1, 2010.

§559.14. Repealed by Acts 2010, No. 743, §2C, eff. July 1, 2010.



RS 3:559.21 - Purpose

PART XVII. LOUISIANA AQUATIC CHELONIAN

RESEARCH AND PROMOTION BOARD

§559.21. Purpose

The purpose of this Part is to promote the growth and development of Louisiana's aquatic chelonian industry by expanding research related to aquatic chelonians, improving the quality and variety of Louisiana aquatic chelonians through research, and increasing sales of Louisiana aquatic chelonians through advertising and marketing, thereby promoting the general welfare of the people of this state.

Acts 2004, No. 913, §1, eff. July 1, 2004.



RS 3:559.22 - Terms defined

§559.22. Terms defined

As used in this Part, the following terms shall have the following meanings ascribed to them as follows:

(1) "Aquatic Chelonian" means terrapins and turtles.

(2) "Board" means the Louisiana Aquatic Chelonian Research and Promotion Board.

(3) "Commissioner" means the Louisiana commissioner of agriculture and forestry.

(4) "Department" means the Louisiana Department of Agriculture and Forestry.

(5) "Licensed farmer" means any person who holds a valid aquatic chelonian or pet turtle farmer license issued by the department pursuant to Part X of Chapter 16 of this Title.

Acts 2004, No. 913, §1, eff. July 1, 2004.



RS 3:559.23 - Louisiana Aquatic Chelonian Research and Promotion Board

§559.23. Louisiana Aquatic Chelonian Research and Promotion Board

A. The Louisiana Aquatic Chelonian Research and Promotion Board is hereby created within the department. The board shall be domiciled in Baton Rouge, Louisiana.

B.(1) The board shall consist of six members, five of whom shall be licensed turtle farmers appointed by the commissioner and confirmed by the Senate.

(2) The commissioner, or his designee, shall serve ex officio and shall have all rights and responsibilities of appointed members. The commissioner or his designee shall be counted for purposes of constituting a quorum.

C. Repealed by Acts 2016, No. 9, §2.

D. At the same time and in the same manner, the commissioner shall appoint one alternate for each appointed member. Each alternate member shall be a licensed turtle farmer. When a member is unable to be present at any meeting of the board, his alternate shall serve in his place. Any alternate serving in the place of a member shall exercise all of the powers vested by law in the member, including the right to vote.

E. Appointed members and their alternates shall serve terms concurrent with the term of the commissioner making the appointment.

F. Vacancies in the offices of the members and alternates shall be filled in the same manner as the original appointments. Persons appointed to fill vacancies shall serve out the unexpired portion of the memberships to which they have been appointed.

G. A majority of the members of the board shall constitute a quorum.

H. Members of the board shall not receive any salary for their duties as members. Members may receive a per diem for each day spent in actual attendance of meetings of the board, in an amount not to exceed forty dollars. Members may receive a mileage allowance for mileage traveled in attending meetings, not to exceed the mileage rate for state employees. Members shall not receive per diem or mileage for more than six meetings in any calendar year.

I. The board may meet on the call of the chairman or upon the request of any three members. All meetings of the board and all minutes and records thereof shall be subject to R.S. 42:11 et seq. and R.S. 44:1 et seq.

J. The board, by a vote of a majority of the members, may expel a member or alternate for good cause shown. Good cause shall include but shall not be limited to three consecutive unexcused absences. The expulsion of a member or alternate creates a vacancy in the office of the expelled member or alternate.

Acts 2004, No. 913, §1, eff. July 1, 2004; Acts 2010, No. 495, §1, eff. June 24, 2010; Acts 2016, No. 9, §§1, 2.



RS 3:559.24 - Officers and employees

§559.24. Officers and employees

A. The commissioner or his designee shall serve as chairman of the board. The members shall elect such other officers as they deem necessary.

B. The board shall employ a director and assistant director who shall be appointed by mutual agreement of the board and the commissioner. The director and assistant director shall be in the unclassified service. All employees of the board shall be under the direction and supervision of the commissioner.

Acts 2004, No. 913, §1, eff. July 1, 2004.



RS 3:559.25 - Powers

§559.25. Powers

A. The board shall have the following powers:

(1) To plan and conduct, in consultation with the department, a campaign for expanding research related to aquatic chelonians, improving the quality and variety of Louisiana aquatic chelonians through research, and increasing sales of Louisiana aquatic chelonians through advertising and marketing.

(2) To enter into contracts or any other agreement, with the concurrence of the commissioner, for research, advertising, and marketing.

(3) To hold meetings in the board's parish of domicile or in such other locations within the state as the board may direct.

(4) To hold hearings on alleged violations of the provisions of this Part or of the rules and regulations adopted pursuant to this Part.

(5) To advise the commissioner on the civil penalties to be imposed or the injunctive or other civil relief to be sought to punish and restrain violations of the provisions of this Part or of the rules and regulations adopted pursuant to this Part.

(6) To annually adjust the amount of assessment in accordance with the needs of the aquatic chelonian industry, but not to exceed the amount of one cent per aquatic chelonian as authorized by this Part.

(7) To perform such other advisory functions as the commissioner may assign to the board.

B. The commissioner shall have the following powers:

(1) To adopt rules and regulations as are necessary to implement the provisions of this Part.

(2) To administer and enforce the provisions of this Part and the rules and regulations adopted pursuant to this Part, through the department.

(3) To collect, administer and disburse the proceeds of the assessment levied and collected pursuant to this Part.

(4) To seek and obtain injunctive or other civil relief to restrain and prevent violations of this Part, or rules and regulations adopted pursuant to this Part, or orders and rulings issued by the commissioner pursuant to this Part.

(5) To inspect all records during regular working hours.

(6) To institute civil proceedings to enforce his orders or rulings, collect any assessments, late fees, fines, penalties or costs due under this Part or to otherwise enforce the provisions of this Part or rules and regulations adopted pursuant to this Part.

C. Repealed by Acts 2008, No. 613, §2.

Acts 2004, No. 913, §1, eff. July 1, 2004; Acts 2008, No. 613, §2; Acts 2016, No. 9, §1.



RS 3:559.26 - Repealed

§559.26. Repealed by Acts 2016, No. 9, §2.



RS 3:559.27 - Assessment on aquatic chelonians; collection; refunds; costs

§559.27. Assessment on aquatic chelonians; collection; refunds; costs

A. An assessment may be levied on all aquatic chelonians produced in Louisiana. The amount of the assessment shall be set by the board, but shall not exceed one cent per aquatic chelonian.

B. Each person producing aquatic chelonians shall remit the assessment on all aquatic chelonians produced by that person to the representative of the department taking samples for testing as required by Part X of Chapter 16 of this Title. The assessment shall be remitted at the time samples for testing are obtained by the department's representative.

C. The department shall not collect aquatic chelonian samples taken from any person who fails to pay any assessment due under the provisions of this Part.

D. Licensed farmers who have aquatic chelonians upon which the assessment has been paid, but which remain unsold as of April thirtieth of the year immediately following the year in which the aquatic chelonians were hatched, may submit a written request for a refund of the assessment paid on the unsold aquatic chelonians by that date. The written request must be accompanied by sufficient proof that the aquatic chelonians have not been sold and that they cannot be sold. If the department determines that the aquatic chelonians upon which an assessment was paid have not been sold and cannot be sold, then the requesting licensed farmer shall receive a refund of the amount of the assessment collected for the unsold aquatic chelonians. No assessment refunds shall be made prior to April thirtieth of each year.

E. Any licensed farmer who obtains a refund of the assessment shall immediately pay to the department the amount of the assessment due for those aquatic chelonians for which the assessment was refunded and which were subsequently sold.

Acts 2004, No. 913, §1, eff. July 1, 2004; Acts 2016, No. 9, §1.



RS 3:559.28 - Deposit and disbursement of assessments

§559.28. Deposit and disbursement of assessments

A. All assessments, fees, interest, penalties, and other funds received under the provisions of this Part shall be deposited in a special fund established by the department for the board. The commissioner, as authorized by the board, shall make disbursements from the fund for the activities of the board as authorized by this Part, subject to budgetary review.

B. The monies in the fund shall be used for the following purposes:

(1) To provide for the expenses of the program established by this Part. The department may retain a portion of the total assessments collected, not to exceed ten percent, as is necessary to defray the costs of collecting assessments, administering, and enforcing this Part.

(2) To fund all costs related to the promoting of research, advertising, and marketing of Louisiana aquatic chelonians and aquatic chelonian products, expanding markets for aquatic chelonians, providing educational information, and fulfilling any other purpose as authorized by this Part.

(3) To contract for services in order to accomplish the purpose for which the board is created.

Acts 2004, No. 913, §1, eff. July 1, 2004; Acts 2008, No. 613, §1.



RS 3:559.29 - Offenses; hearing; penalties

§559.29. Offenses; hearing; penalties

A. Any person who (1) violates any of the provisions of this Part or the regulations adopted under the provisions of this Part; or (2) alters, forges, counterfeits, or uses without authority, any certificate or permit or other document provided for in this Part or in the rules and regulations adopted under the provisions of this Part; or (3) fails to timely pay the assessments due under this Part, shall, in addition to any unpaid assessments, late fees, or collection costs, be subject to a civil penalty of not more than five hundred dollars for each act of violation and for each day of violation. Each day on which a violation occurs shall be a separate offense.

B. Penalties may be assessed only by a ruling of the commissioner based upon an adjudicatory hearing held in accordance with the provisions of the Administrative Procedure Act and the following provisions:

(1) The board shall be convened for the purpose of hearing any alleged violation of this Part or any rule and regulation adopted pursuant to this Part.

(2) The commissioner shall appoint a hearing officer to preside over the hearing.

(3) The board shall make an initial determination on the matter. This determination shall be submitted to the commissioner in writing.

(4) The commissioner may lower or dismiss a civil penalty.

C. In addition to civil penalties, the commissioner may assess the cost of the adjudicatory hearing against any person found to be in violation of this Part or the rules and regulations adopted pursuant to this Part. The commissioner shall, by rule, determine the amount of costs to be assessed in adjudicatory hearings.

Acts 2004, No. 913, §1, eff. July 1, 2004.



RS 3:561 - Definitions

CHAPTER 6. DEALERS IN FARM PRODUCTS

PART I. LIVESTOCK DEALERS

§561. Definitions

As used in this Part, the following terms shall have the following meanings ascribed to them:

(1) "Market agency" means any persons, firm, or corporation engaged in the business of buying or selling livestock in commerce on a commission basis, either at a public stockyard or at a privately owned and operated sales pen or concentration point, or any persons engaged in the furnishing of services for the conduct of such business, including but not limited to livestock video auctions.

(2) "Livestock dealer" means any person, not a market agency, engaged in the business of buying or selling livestock.

(3) "Livestock" means cattle, buffalo, bison, oxen, and other bovine; horses, mules, donkeys, and other equine; sheep; goats; swine; domestic rabbits; fish, turtles, and other animals identified with aquaculture that are located in artificial reservoirs or enclosures that are both on privately owned property and constructed so as to prevent, at all times, the ingress and egress of fish life from public waters; imported exotic deer and antelope, elk, farm-raised white-tailed deer, farm-raised ratites, and other farm-raised exotic animals; chickens, turkeys, and other poultry; and animals placed under the jurisdiction of the commissioner of agriculture and forestry and any hybrid, mixture, or mutation of any such animal.

(4) "Person" means an individual, partnership, corporation, or association of such persons acting as a unit.

(5) "Security device" means any lien, mortgage, pawn, pledge, privilege, or other instrument by which an interest in livestock is used to secure the performance or payment of any obligation.

Amended by Acts 1962, No. 95, §1; Acts 1983, No. 348, §1; Acts 1990, No. 58, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:562 - Regulation by Louisiana Board of Animal Health

§562. Regulation by Louisiana Board of Animal Health

The power of control and execution of this Part over the business and industry of livestock as set forth herein shall be under the Louisiana Board of Animal Health which may exercise such regulatory powers as are necessary to properly carry out the provisions of this Part and may issue such rules and regulations as may be necessary in connection with the provisions of this Part and in requiring that certain animal health requirements be met by market agencies and dealers.

Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:563 - Dealers to obtain permit

§563. Dealers to obtain permit

All market agencies and dealers shall secure an annual permit from the Louisiana Board of Animal Health for the privilege of conducting business. The provisions of this Part shall not apply to farmers or other actual producers of the livestock who offer it for sale either at public stockyards or at a privately owned sales pen or concentration point.

Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:564 - Records of sales and purchases

§564. Records of sales and purchases

A. Each market agency shall keep complete records of all sales and purchases for each period of twelve months. The record shall consist of the name and address of the seller, the number of the sales tag of the animal, the permanent identification number of any brucellosis test-eligible animal, the weight and price of the animal, and the name and address of the purchaser. The willful noncompliance with this provision, after due notice, shall automatically revoke the permit of the operator of the market agency.

B. Each livestock dealer shall keep complete records of all sales and purchases for each period of twelve months. The record shall consist of the name and address of the seller, the permanent identification number of any brucellosis test-eligible animal, the weight and price of the animal, and the name and address of the purchaser. The willful noncompliance with this provision, after due notice, shall automatically revoke the permit of the livestock dealer.

Acts 1990, No. 58, §1.



RS 3:565 - Surety instrument required of market agencies and dealers

§565. Surety instrument required of market agencies and dealers

A. The Louisiana Board of Animal Health by rule shall define the term "surety instrument" for the purposes of this Part. The definition shall include, but shall not be limited to, cash deposits, surety bonds, and trust agreements with one or more irrevocable letters of credit.

B. Every market agency and dealer, on or before the date of commencement of operations, shall execute and thereafter maintain, or cause to be executed and maintained, a surety instrument payable to the executive secretary of the Louisiana Board of Animal Health for the use and protection of livestock producers, shippers, or purchasers, to secure the performance of their obligations incurred as a market agency or dealer, and shall immediately file with the executive secretary of the Louisiana Board of Animal Health a fully executed duplicate of the surety instrument. The surety company shall be approved and authorized to do business in Louisiana. In the event that an applicant for a permit is unable to secure a surety instrument, the Louisiana Board of Animal Health may accept a deposit with it of a cash amount equal to the amount of the surety required.

C. Except as otherwise provided herein, the amount of each surety instrument shall be not less than the next multiple of two thousand dollars above the average amount of sales of livestock by a market agency, or purchases of livestock by a person buying livestock as a market agency or dealer, or both, during a period equivalent to three business days based on the total number of business days, and the total amount of such transactions in the preceding twelve months, or in such substantial part thereof in which such market agency or dealer did business, if any. However, surety instruments above twenty-six thousand dollars shall be not less than the next multiple of five thousand dollars above the average amount of sales of livestock by a market agency or purchases of livestock by a person buying livestock as a market agency or dealer, or both, computed as set out in this Subsection. For the purpose of this computation, two hundred sixty shall be deemed the number of business days in any year. When the principal part of the livestock handled by a market agency selling livestock on a commission basis is sold at public auction, the amount of the surety instrument shall be not less than the next multiple of two thousand dollars for those surety instruments of twenty-six thousand dollars or less and the next multiple of five thousand dollars for those surety instruments in excess of twenty-six thousand dollars above an amount determined by dividing the total value of the livestock sold by the market agency during the preceding twelve months, or such a substantial part thereof as the market agency was engaged in business, by the actual number of auction sales at which livestock was sold by the market agency, but in no instance shall the divisor be greater than eighty-six and two-thirds. When the amount of a surety instrument for any market agency or dealer, calculated as specified above, exceeds fifty thousand dollars, the amount of the surety instrument need not exceed fifty thousand dollars plus ten percent of the excess, unless the Louisiana Board of Animal Health has reason to believe a surety instrument in such amount to be inadequate pursuant to Subsection D of this Section.

D. No surety instrument shall be less than five thousand dollars. Any applicant for a permit who has not previously engaged in the business of market agency or dealer on or before the date of commencement of operations shall execute and maintain, or cause to be executed and maintained, a surety instrument in the amount of five thousand dollars to cover the first twelve months operations. However, whenever the Louisiana Board of Animal Health has reason to believe that any surety instrument filed or maintained under the provisions of this Part is inadequate to secure the performance of the obligations of the market agency or dealer covered by the surety instrument and such investigations shall be conducted and adjustments demanded on not less than an annual basis, it shall notify the market agency or dealer to adjust the surety instrument to meet the requirements of this Section or, if the surety instrument is inadequate because of the volume of business conducted on a seasonal or otherwise irregular basis, to meet such requirements as may be determined by the Louisiana Board of Animal Health to be reasonable based upon such seasonal or irregular operation.

E. The surety instrument shall be required for each individual establishment operated within the state. All surety instruments shall contain a provision requiring that at least thirty days notice in writing shall be given to the executive secretary of the Louisiana Board of Animal Health, Baton Rouge, Louisiana, by the party terminating the surety instrument in order to effect its termination.

Amended by Acts 1952, No. 432, §1; Acts 1954, No. 635, §1; Acts 1974, No. 715, §1; Acts 1985, No. 802, §2; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:567 - Custodial accounts

§567. Custodial accounts

A. Applicability. The provisions of this Section shall apply to all sales of livestock through market agencies.

B. Accounts. Each market agency shall establish and maintain a separate bank account designated as "Custodial Account for Shipper's Proceeds" or by some similar identifying designation, under terms and conditions with the bank where established, to disclose that the depositor is acting as a fiduciary with respect thereto and that the funds in the account are trust funds.

C. Trust funds. Each payment made by a livestock buyer to a market agency is a trust fund until the market agency's custodial account has been paid in full in connection with such purchase. Funds deposited in a custodial account are also trust funds, under both the gross proceeds and net proceeds methods of maintaining the custodial account. The market agency is a fiduciary with respect to the custodial account.

D. Deposits. (1) Gross proceeds method. Under the gross proceeds method, before the close of the next banking day after livestock is sold, the market agency shall deposit in its custodial account the proceeds from the sale of livestock that are collected and received on the day of sale, and an amount equal to the proceeds receivable from the sale of livestock that are due from the market agency; any owner, officer, or employee of the market agency; or any buyer to whom the market agency has extended credit. On or before the seventh day following the sale of livestock the market agency shall deposit in the custodial account an amount equal to all the proceeds receivable from the sale of livestock, whether or not such proceeds have been collected or received by the market agency.

(2) Net proceeds method. In lieu of the gross proceeds method, any market agency may adopt, and thereafter continuously follow, a net proceeds method for making deposits in its custodial account. Under the net proceeds method, the market agency shall make the same deposits at the same time as required under the gross proceeds method, but shall retain and not deposit the marketing charges which are due the market agency.

E. Withdrawals. The custodial account shall be drawn on only for payment of the net proceeds to the consignor or shipper, or such other person or persons who the market agency has knowledge are entitled thereto, to pay all legal charges against the consignment of livestock which the market agency may, in its capacity as agent, be required to pay for and on behalf of the consignor or shipper, and when the account is not kept on a net proceeds basis, to obtain therefrom the sums due the market agency as compensation for its services.

F. Accounts and records. Every market agency shall keep such accounts and records as will at all times disclose the handling of the funds in the custodial account referred to in this Section, including without limitation such accounts and records as will at all times disclose the names of the consignors and the amount due and payable to each from funds in the Custodial Account for Shipper's Proceeds. These records shall be made available to the Louisiana Board of Animal Health under such rules and regulations as the board may provide.

G. Insured banks. Custodial accounts required by this Section shall be established and maintained in banks whose deposits are insured by the Federal Deposit Insurance Corporation.

H. Certificates of deposit. Any market agency which has established and maintains the separate custodial account referred to in this Section may invest, in certificates of deposit issued by the bank in which such account is kept, such portion of the custodial funds as will not impair the market agency's ability to meet its obligations to its consignors. Such certificates of deposit shall be made payable to the market agency in its fiduciary capacity as trustee of the custodial funds.

I. Penalties. In addition to all other penalties provided in this Part, the board, as defined in Section 663 of this Chapter, may order the immediate closure of any market agency which fails to properly maintain the custodial account required by this Section.

Added by Acts 1979, No. 153, §1; Acts 1985, No. 802, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:568 - Security devices on livestock

§568. Security devices on livestock

A. Notwithstanding any provision of law to the contrary, no owner or operator of a market agency shall be liable to any person who holds a security device affecting livestock that are sold through the market agency on a commission or consignment basis unless the owner or operator receives notice as provided in this Section.

B. The following provisions shall apply to notices to market agencies concerning security devices:

(1) The notice shall be in writing.

(2) The notice shall be mailed by certified or registered mail, return receipt requested, or shall be actually delivered.

(3) The notice shall contain the name and address of the person holding the security device.

(4) The notice shall contain the name and address of the person who has granted the security device as shown on the instrument which evidences the security device.

(5) The notice shall contain the parish of residence of the person who has granted the security device as shown on the instrument which evidences the security device.

(6) The notice may contain the nickname, initials, or other appellation by which the person who has granted the security device is sometimes or commonly known.

(7) The notice may contain information concerning more than one person who has granted a security device.

(8) The notice shall be limited to information concerning security devices on livestock.

(9) The notice of the existence of the security device shall be valid until the person who holds the security device cancels the notice by written notice mailed or actually delivered to the market agency.

(10) The person who holds the security device shall cancel the notice of the existence of the security device within ten calendar days after the date the person who has granted or who is affected by the security device authorizes cancellation of the security device, provided the security device is then no longer in effect.

C. If a person who holds a security device provides notice of the existence of the security device to the market agency, the market agency shall make the remittance or check for the livestock affected by the security device jointly or payable jointly to the owner of the livestock and the person who holds the security device.

D. If a person who sells livestock on a commission or consignment basis through a market agency provides false or misleading information concerning the name of the owner of the livestock, or concerning the existence of a security device affecting the livestock, the owner or operator of the market agency shall not be liable to the person who holds the security device if the owner or operator, using due diligence, could not have determined that the information was false or misleading.

E. Each person who holds a security device on livestock shall have immediate access, for inspection and recording purposes only, to the sale records of any market agency upon request and presentation of a copy of a recorded security device affecting the livestock that are the object of the inspection. Inspection shall be made only during normal working hours and shall not be made on sale days.

F. No person shall provide any false or misleading information concerning the name of the owner of any livestock or concerning the existence of any security device affecting the livestock with intent to deprive the holder of any of his security under the security device. No person shall take any action with respect to the alienation, encumbrance, or other disposition of livestock which are subject to the security device with intent to deprive the holder of any of his security under a security device. Whoever violates the provisions of this Subsection shall be fined not more than five thousand dollars, or imprisoned, with or without hard labor, for not more than ten years, or both.

G. The provisions of this Section shall be construed in pari materia with the provisions of R.S. 10:9-101 et seq., R.S. 3:3651 et seq., and R.S. 9:4341 et seq.

Added by Acts 1983, No. 348, §1; Acts 1995, No. 1087, §2.



RS 3:571 - Livestock auctioneers

§571. Livestock auctioneers

A. Each auctioneer who engages in the auction business exclusively as an employee or agent of a Louisiana public livestock market which is regulated by the Louisiana Board of Animal Health shall register annually with the board.

B. The registration shall be in accordance with rules adopted by the board.

C. Each auctioneer who registers with the board shall submit to the board an affidavit stating that the applicant is engaged in the auction business exclusively as an employee or agent of one or more Louisiana public livestock markets which are regulated by the board.

D. If any of the information in the affidavit changes, the applicant shall submit a supplemental affidavit with correct information within thirty days of the date the change occurred.

Acts 1987, No. 157, §1; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2012, No. 204, §3(C).



RS 3:573 - Penalty

§573. Penalty

Whoever violates any of the provisions of this Part shall be fined not more than one thousand dollars or imprisoned for not more than six months, or both, for each violation.

Acts 1990, No. 23, §1; Acts 2012, No. 204, §3(A).



RS 3:641 - Bond or other security required of milk buyers

PART II. MILK BUYERS

§641. Bond or other security required of milk buyers

Any person, firm, or corporation who shall engage in the business of purchasing milk from producers or co-operative associations for the purpose of manufacturing, pasteurizing, distributing milk or milk products shall, before carrying on business, furnish a bond or other security for the payment of all amounts to become due by them to the producers of milk or co-operative associations for milk sold by producers or co-operative associations. The bond shall be signed by a surety company authorized to do business in Louisiana. The bond or such other security as may be required shall be sufficient in amount to cover all amounts due the producers of milk or co-operative associations for two normal or customary pay periods, but not to exceed twenty-five days in total, based upon the average of the preceding six-month period of purchases from milk producers or co-operative associations, provided that the minimum bond or other security shall not be less than the amount sufficient to cover amounts due producers or co-operative associations for one week's purchases. The bond or other security shall be approved as to form, amount, and sufficiency by the commissioner of agriculture and forestry and shall be filed by him and retained in his office, subject to public inspection.

Amended by Acts 1950, No. 109, §1; Acts 1954, No. 128, §1; Acts 1964, No. 85, §1; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:642 - Commissioner of agriculture and forestry to adopt regulations

§642. Commissioner of agriculture and forestry to adopt regulations

The commissioner of agriculture and forestry may adopt rules as to the determination of the amount of the bond or other security and the filing of it.

Amended by Acts 1950, No. 109, §2; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:643 - Failure to post bond or other security

§643. Failure to post bond or other security

Any person, firm, or corporation who shall engage in the business of purchasing milk from producers for the purpose of manufacturing, pasteurizing, or distributing milk or milk products within the state without having first posted the bond or other security that shall be required by the commissioner of agriculture and forestry, and as required by this Part, shall be guilty of a misdemeanor, and upon conviction shall be punished by a fine of not less than ten dollars nor more than two hundred dollars, or by imprisonment in the parish jail for not less than ten days nor more than six months, or both, in the discretion of the court.

Amended by Acts 1950, No. 109, §3; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:644 - Producers' rights under bond or other security

§644. Producers' rights under bond or other security

Any producer of milk to whom money is due for milk sold to any manufacturer, pasteurizer, or distributor, shall have full recourse on the bond or other security that shall be required by the commissioner of agriculture and forestry, as provided by this Part, for all such amounts.

Amended by Acts 1950, No. 109, §4; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:645 - Collection on bond or other security; pro-ration of proceeds

§645. Collection on bond or other security; pro-ration of proceeds

The commissioner of agriculture shall, upon notification of any producer or producer group, that any person, firm or corporation has failed to pay for milk delivered by them, make an immediate investigation and audit of such person's, firm's, corporation's records to determine amounts due milk producers. If such investigation and audit reveals that such person, firm, or corporation owes and is unable to pay, or refuses to pay, producers for milk delivered, the commissioner shall collect on the surety bond or other security by court action if necessary, and pro-rate the proceeds of such surety bond or other security to the milk producers based on amounts due the producers as shown by the official audit of the records.

Added by Acts 1954, No. 128, §2.



RS 3:651 - Mechanical or electrical weighing device; installation date

PART III. LIVESTOCK AUCTION BARNS

§651. Mechanical or electrical weighing device; installation date

A. All livestock auction barns shall install a mechanical or electrical device which shall visually indicate the weight of all animals or groups of animals sold on a weight basis immediately after they have passed across the scales. The device herein required shall be installed in plain view of attending buyers and sellers and shall be of a size to be easily read at a distance of not less than fifty feet.

B. Livestock auction barns operating in the state of Louisiana shall have such a device installed not later than July 1, 1959.

Acts 1958, No. 110, §§1, 2.



RS 3:652 - Penalty; enforcement

§652. Penalty; enforcement

Failure to comply with R.S. 3:651 shall result in the loss of operating license. It shall be the duty of the Department of Agriculture and Forestry to determine compliance with R.S. 3:651 and to enforce its provisions.

Acts 1958, No. 110, §3; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:661 - Short title

PART IV. LOUISIANA PUBLIC LIVESTOCK MARKET

CHARTER LAW

§661. Short title

This Part shall be known and cited as the Louisiana Public Livestock Market Charter Law.

Added by Acts 1966, No. 142, §1.



RS 3:662 - Policy of state

§662. Policy of state

It is hereby declared to be the policy of the State of Louisiana, and the purpose of this Part, to encourage, stimulate and stabilize the agricultural economy of the state in general, and the livestock economy in particular, by encouraging the construction, development and productive operation of public livestock markets as a key industry of the state with all benefits of fully open, free, competitive factors, in respect to sales and purchases of livestock. No person shall conduct the business of a public livestock market without a valid charter to conduct such market.

Added by Acts 1966, No. 142, §1.



RS 3:663 - Definitions

§663. Definitions

The following words and phrases as used in this Part, unless the context otherwise requires, shall have the meaning respectively ascribed to them in this Section.

(1) "Board" means the Louisiana Board of Animal Health augmented by the persons named in R.S. 3:665.

(2) "Livestock" means cattle, buffalo, bison, oxen, and other bovine; horses, mules, donkeys, and other equine; sheep; goats; swine; domestic rabbits; fish, turtles, and other animals identified with aquaculture that are located in artificial reservoirs or enclosures that are both on privately owned property and constructed so as to prevent, at all times, the ingress and egress of fish life from public waters; imported exotic deer and antelope, elk, farm-raised white-tailed deer, farm-raised ratites, and other farm-raised exotic animals; chickens, turkeys, and other poultry; and animals placed under the jurisdiction of the commissioner of agriculture and forestry and any hybrid, mixture, or mutation of any such animal.

(3) "Public livestock market" means any place, establishment or facility commonly known as a "livestock market," "livestock auction market," "sales ring," "stockyard," or the like, operated for compensation or profit as a public market for livestock, consisting of pens, or other enclosures, and their appurtenances, in which livestock are received, held, sold, or kept for sale or shipment.

(4) "Commissioner" means the Commissioner of the Department of Agriculture.

(5) "Charter" means the charter for public livestock market operation authorized to be issued under this Part.

Added by Acts 1966, No. 142, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:664 - Exemptions

§664. Exemptions

A. The provisions of this Part shall not apply to the following types of sales:

(1) Any sale sponsored by a Louisiana Chapter of the Future Farmers of America, a Louisiana 4-H Club, or any other similar Louisiana farm youth organization approved by the commissioner of agriculture.

(2) Any dispersal sale conducted by a Louisiana farmer, dairyman, or livestock producer.

(3) Any sale sponsored by a Louisiana livestock producer, a group of Louisiana livestock producers, or a Louisiana livestock producers association which is recognized by the commissioner of agriculture, when the livestock are owned by the producer, or by the members of the group or association sponsoring the sale. Livestock from outside the state of Louisiana which are owned by the producer or by the members of the group or association may be sold at sales exempted under this Paragraph.

(4) Any sale sponsored by a national livestock organization if the national livestock organization is affiliated with a Louisiana livestock organization recognized by the commissioner of agriculture and if the Louisiana organization participates in the sale.

B. Each producer, group, association, or organization which sponsors a sale exempted under this Section shall be responsible for the condition of the livestock sold at the sale, the payment of the purchase price of the livestock sold at the sale, the title to the livestock sold at the sale, and other aspects of the sale.

C. The exemptions contained in this Section shall not apply to any sale which is operated for profit.

Added by Acts 1966, No. 142, §1. Amended by Acts 1982, No. 443, §1, eff. Jan. 1, 1983.



RS 3:665 - Administration of Part

§665. Administration of Part

A. The Louisiana Board of Animal Health shall administer the provisions of this Part.

B. The Louisiana Board of Animal Health shall determine the day or days on which each public livestock market chartered under the provisions of this Part may conduct sales.

C. Each public livestock market in operation on April 1, 1982, shall retain the sale day or days on which the public livestock market was conducting sales prior to April 1, 1982.

Added by Acts 1966, No. 142, §1. Amended by Acts 1982, No. 443, §1, eff. Jan. 1, 1983; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:666 - Application for charter

§666. Application for charter

The application for charter shall include the following information:

(1) The name and address of the applicant, a statement of the names and addresses of all persons having any financial interest in the applicant, and the amount and nature of such interest.

(2) A financial statement of assets and liabilities.

(3) Plans, blueprints and specifications for new facilities or pictures of existing facilities.

(4) Proof that the registration requirements of the Packers and Stockyards Division, U.S. Department of Agriculture, can be met.

(5) A statement, in writing, assuring the Louisiana Board of Animal Health that the auction market will be operated in compliance with the Louisiana Board of Animal Health's regulations.

(6) Projected source and quantity of livestock, by parish, anticipated to be handled.

(7) Projected income and expense statement for the first year's operation.

(8) Facts upon which are based the conclusion that the trade area and the livestock industry will benefit because of the proposed market.

(9) A charter fee of two hundred fifty dollars per license issued, which will be retained by the Department of Agriculture and Forestry whether or not the charter is granted.

Added by Acts 1966, No. 142, §1. Amended by Acts 1968, No. 220, §1; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:667 - Hearings on applications for charter

§667. Hearings on applications for charter

A. All hearings on applications for charters shall be conducted in accordance with the provisions of the Administrative Procedure Act relating to adjudicatory hearings.

B. The commissioner of agriculture shall fix the date of the hearing and shall provide notice by mail, at least ten days prior to the hearing, to each Louisiana livestock organization which has requested notice of the hearings to other Louisiana livestock organizations which the commissioner believes would be interested in the hearing, and to each owner of a chartered livestock auction market.

C. The commissioner shall publish a notice of the hearing on two separate days in the official journal of the state and in the official journal of the municipality or parish in which the proposed public livestock market will be located.

D. The board shall consider the following factors in determining whether or not a charter should be granted:

(1) The financial stability, business integrity, and fiduciary responsibility of the applicant.

(2) The adequacy of the facilities to be used.

(3) The present market services elsewhere available to the trade area to be served by the proposed public livestock market.

(4) Whether the proposed public livestock market would be permanent and continuous.

(5) The benefits to be derived by the livestock industry from the establishment and operation of the proposed public livestock market.

(6) The economic feasibility of the proposed public livestock market.

E. If the board finds the applicant to be qualified to operate a public livestock market, the board shall grant the charter. If the board finds that the applicant is not qualified to operate a public livestock market or has failed to comply with the requirements of this Part, the board shall deny the charter.

Added by Acts 1966, No. 142, §1. Amended by Acts 1968, No. 220, §1; Acts 1982, No. 443, §1 eff. Jan. 1, 1983.



RS 3:668 - Appeals

§668. Appeals

Any interested party who claims to have been adversely affected by any order, decision, rule or regulation of the board shall have a right of appeal to the district court in the parish where the board is domiciled.

Added by Acts 1966, No. 142, §1.



RS 3:669 - Issuance of charter; special provision

§669. Issuance of charter; special provision

The owner of any public livestock market operated and conducted as such on July 27, 1966 shall be issued a charter for the operation of said market.

Added by Acts 1966, No. 142, §1.



RS 3:670 - Charter required

§670. Charter required

A. Each charter shall be personal to the holder and shall be valid only with respect to the facility indicated on the charter. Charters are not transferable.

B. Each public livestock market shall be chartered separately.

C. When the owner of a facility has leased the facility to another person who is operating a public livestock market at the facility, and the lessee loses his charter for any reason, the owner of the facility shall have the right to apply for a charter to operate the facility as a public livestock market prior to any other person. If the owner of the facility qualifies for the charter, the charter shall be issued to him.

D. If a charter is issued to a partnership, corporation, association, or other legal entity, and a total of fifty percent or more of the ownership of the legal entity is transferred incrementally or in a single transaction, the legal entity shall submit to the board a new charter application containing such information as the board may require concerning the transfer and the transferee or transferees. Upon approval by the board, the charter shall be transferred to the new partners, shareholders, or other majority owners of the legal entity.

E. The board may cancel a charter for any one or more of the following actions:

(1) The holder has fraudulently misrepresented: the ownership, brands or weights of livestock; the charges at a sale; the proceeds of a sale; or any other information with respect to a sale.

(2) The holder is unable to meet the bond or financial requirements for operating a public livestock market.

(3) The holder has violated the provisions with respect to the custodial account.

(4) The holder has violated the provisions of this Part, the provisions of the rules or regulations adopted under the provisions of this Part, or any applicable federal law or rule or regulation governing the operation of a public livestock market.

(5) The holder has not operated the facility for ninety days. The board for good cause shown, may allow a holder to not operate the facility without cancelling his charter for a period of up to one year.

F. Charters may be revoked only by a ruling of the board based on an adjudicatory hearing held in accordance with the Administrative Procedure Act.

Added by Acts 1966, No. 142, §1. Amended by Acts 1968, No. 220, §1; Acts 1979, No. 320, §1; Acts 1982, No. 443, §1, eff. Jan. 1, 1983; Acts 1985, No. 802, §3.



RS 3:671 - Disposition of fees

§671. Disposition of fees

Fees paid as required by R.S. 3:666 shall be deposited in the Louisiana Department of Agriculture and Forestry, Louisiana Board of Animal Health Account, for paying the expenses of administration of this Part.

Added by Acts 1966, No. 142, §1. Amended by Acts 1968, No. 220, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:681 - To 690.1 Repealed by Acts 1982, No. 563, 3, eff. Jan. 1, 1983.

PART V. GRAIN DEALERS

SUBPART A. DEALER LICENSING

§681. §§681 to 690.1 Repealed by Acts 1982, No. 563, §3, eff. Jan. 1, 1983.



RS 3:691 - Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.

SUBPART B. MOISTURE MEASURING DEVICES

§691. Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.



RS 3:692 - Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.

§692. Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.



RS 3:693 - Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.

§693. Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.



RS 3:694 - Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.

§694. Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.



RS 3:695 - Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.

§695. Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.



RS 3:697 - Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.

SUBPART C. GRAIN SAMPLING

§697. Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.



RS 3:698 - Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.

§698. Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.



RS 3:699 - Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.

§699. Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.



RS 3:700 - Repealed by Acts 1997, No. 1034, 2.

PART VI. COTTON BUYERS

§700. Repealed by Acts 1997, No. 1034, §2.



RS 3:701 - Repealed by Acts 1997, No. 1034, 2.

§701. Repealed by Acts 1997, No. 1034, §2.



RS 3:702 - Repealed by Acts 1997, No. 1034, 2.

§702. Repealed by Acts 1997, No. 1034, §2.



RS 3:703 - Repealed by Acts 1997, No. 1034, 2.

§703. Repealed by Acts 1997, No. 1034, §2.



RS 3:704 - Repealed by Acts 1997, No. 1034, 2.

§704. Repealed by Acts 1997, No. 1034, §2.



RS 3:705 - Repealed by Acts 1997, No. 1034, 2.

§705. Repealed by Acts 1997, No. 1034, §2.



RS 3:711 - Repealed by Acts 2012, No. 145, §2, eff. May 14, 2012.

PART VII. AGRICULTURE COMMODITY MARKETING LAW

§711. Repealed by Acts 2012, No. 145, §2, eff. May 14, 2012.



RS 3:712 - Repealed by Acts 2012, No. 145, §2, eff. May 14, 2012.

§712. Repealed by Acts 2012, No. 145, §2, eff. May 14, 2012.



RS 3:713 - Repealed by Acts 2012, No. 145, §2, eff. May 14, 2012.

§713. Repealed by Acts 2012, No. 145, §2, eff. May 14, 2012.



RS 3:714 - Repealed by Acts 2012, No. 145, §2, eff. May 14, 2012.

§714. Repealed by Acts 2012, No. 145, §2, eff. May 14, 2012.



RS 3:715 - Repealed by Acts 2012, No. 145, §2, eff. May 14, 2012.

§715. Repealed by Acts 2012, No. 145, §2, eff. May 14, 2012.



RS 3:716 - Repealed by Acts 2012, No. 145, §2, eff. May 14, 2012.

§716. Repealed by Acts 2012, No. 145, §2, eff. May 14, 2012.



RS 3:721 - Prompt payment for catfish; penalty

PART VIII. CATFISH PROCESSORS

§721. Prompt payment for catfish; penalty

A. Each farm-raised catfish processor doing business in Louisiana shall pay the producer for catfish delivered in a timely manner within fourteen days after the day the catfish is delivered.

B. Any farm-raised catfish processor who does not make payment as required shall pay the producer one cent per pound of catfish per day on the balance owed on the fourteenth day after delivery.

Acts 1991, No. 254, §1.



RS 3:722 - To 724 Repealed by Acts 1982, No. 443, 7, eff. Jan. 1, 1983.

§722. §§722 to 724 Repealed by Acts 1982, No. 443, §7, eff. Jan. 1, 1983.



RS 3:726 - Payment for strawberries and other produce

PART IX. PAYMENT FOR STRAWBERRIES AND

OTHER PRODUCE

§726. Payment for strawberries and other produce

A. As used in this section the following terms shall have the following meaning:

(1) "Buyer" means any person who buys produce from a producer for resale or processing.

(2) "Person" means any individual, corporation, partnership, association, or other legal entity.

(3) "Produce" means strawberries and other fruits and vegetables which are sold for processing or for resale in fresh, frozen, canned, or processed form.

(4) "Producer" means any owner, tenant, or operator of land in this state who has an interest in and receives all or any part of the proceeds from the sale of produce grown on that land.

B. Each producer who sells produce to a buyer shall have the right to request and receive payment for the produce within forty-five days from the date the produce is delivered.

C. The Department of Agriculture shall enforce the provisions of this Section.

Added by Acts 1982, No. 305, §1.



RS 3:730.1 - Purpose

PART X. STRAWBERRIES

§730.1. Purpose

The purpose of this Part is to promote the general well-being of the strawberry industry of the state of Louisiana by promoting increased production and quality in Louisiana strawberries through marketing and research; by expanding the market for Louisiana strawberries through promotion and marketing; by increasing the consumption of strawberries in Louisiana through advertising, promotion, and marketing; by providing producers, distributors, retailers, and consumers with educational information as to the nutritional and health value of strawberries; and by performing any other act deemed advisable in promoting this industry and the general welfare of the people of this state.

Added by Acts 1958, No. 485, §1. Amended by Acts 1968, No. 365, §1; Acts 2003, No. 1253, §1; Acts 2009, No. 24, §8D, eff. June 12, 2009.



RS 3:730.2 - Terms defined

§730.2. Terms defined

The terms used in this Part shall be construed to mean as follows:

(1) "Board" shall mean the Louisiana Strawberry Marketing Board.

(2) "Commissioner" shall mean the commissioner of agriculture and forestry.

(3) "Department" shall mean the Department of Agriculture and Forestry.

(4) "Person" means an individual, partnership, firm, company, association, corporation, limited liability company, and any other legal entity or group of persons.

(5) "Strawberries" means all strawberries of the grades as recommended by the United States Department of Agriculture and the State Market Commission.

Added by Acts 1958, No. 485, §1. Amended by Acts 1977, No. 577, §1; Acts 2003, No. 1253, §1; Acts 2004, No. 764, §1, eff. July 6, 2004; Acts 2009, No. 24, §8D, eff. June 12, 2009.



RS 3:730.3 - Louisiana Strawberry Marketing Board

§730.3. Louisiana Strawberry Marketing Board

A. The Louisiana Strawberry Marketing Board is created in the department with its domicile in Baton Rouge, Louisiana.

B.(1) The board shall consist of twelve members. Nine members shall be appointed by the commissioner and confirmed by the Senate as follows:

(a) Seven members shall be practicing strawberry producers.

(b) One member shall be an agricultural chemical dealer, representative, or consultant with knowledge of the strawberry industry.

(c) One member shall be a consumer with knowledge of the strawberry industry.

(2) The commissioner or his designee, the resident coordinator of the Louisiana State University Agriculture Experiment Station at Hammond, and the chairman of the Ponchatoula Strawberry Festival shall serve ex officio and shall have all rights and responsibilities of appointed members. The commissioner or his designee, the resident coordinator of the Louisiana State University Agriculture Experiment Station at Hammond, and the chairman of the Ponchatoula Strawberry Festival shall be counted for purposes of constituting a quorum.

C. Appointed members shall serve terms concurrent with the term of the commissioner making the appointment. The chairman of the Ponchatoula Strawberry Festival shall serve for one year until the end of his term as chairman and shall be automatically replaced by his successor.

D. The presence of six members of the board shall constitute a quorum for the transaction of all business and the carrying out of duties of the board. Each member shall take and subscribe to the oath of office prescribed for state officers. No member of the board shall receive any salary, but each member shall receive the sum of twenty dollars per day for each day spent in actual attendance of meetings of the board and such allowance for traveling expenses in attending the meeting as is allowed other state employees for traveling expenses.

E. The members of the board shall meet and organize immediately after their appointment and annually thereafter shall elect a chairman and a vice chairman from the membership of the board, whose duties shall be those customarily exercised by such officers or specifically designated by the board. The board may establish rules and regulations for its own government and the administration of the affairs of the board.

F. The board shall employ a director and assistant director who shall be appointed by the board, subject to the approval of the commissioner. The director and assistant director shall be in the unclassified service. The commissioner is authorized to employ such other personnel necessary to carry into effect the rules, regulations, and ordinances that may be adopted by the board. The commissioner shall appoint an executive secretary for the board.

G. Vacancies in appointed membership positions shall be filled in the same manner as the original appointments. Persons appointed to fill vacancies shall serve out the unexpired portion of the memberships to which they have been appointed.

Added by Acts 1958, No. 485, §1. Amended by Acts 1968, No. 365, §1; Acts 1974, No. 320, §1; Acts 1977, No. 577, §1; Acts 1980, No. 729, §1, eff. July 29, 1980; Acts 1986, No. 447, §1, eff. July 1, 1986; Acts 1992, No. 57, §1; Acts 2003, No. 1253, §1; Acts 2004, No. 764, §1, eff. July 6, 2004; Acts 2009, No. 24, §8D, eff. June 12, 2009; Acts 2012, No. 149, §1, eff. May 14, 2012.



RS 3:730.4 - Powers; commissioner; board

§730.4. Powers; commissioner; board

A. The board shall have the following powers:

(1) To plan and conduct, in consultation with the department, a campaign for advertising, promoting, and marketing Louisiana strawberries, promoting and funding research, increasing consumption of strawberries in Louisiana, providing producers, distributors, retailers, and consumers educational information as to the nutritional and health value of strawberries and fulfilling any other purpose authorized by this Part.

(2) To enter into any contract or other agreement to accomplish any purpose authorized by this Part, including advertising, education, marketing, promotion, publicity, and research activities or services.

(3) To decide upon a distinctive logo, emblem, name, or other method for distinguishing Louisiana-produced strawberries and to register or have the department register any such logo, emblem, name, or method and promote the use of same in promoting Louisiana strawberries.

(4) To hold meetings in the board's parish of domicile or in such other locations within the state as the board may direct.

(5) To hold hearings on alleged violations of the provisions of this Part or rules and regulations adopted pursuant to this Part.

(6) To advise the commissioner on the civil penalties to be imposed or the injunctive or other civil relief to be sought to punish and restrain violations of the provisions of this Part or of the rules and regulations adopted pursuant to this Part.

(7) To perform such other advisory functions as the commissioner may assign to the board.

B. The commissioner shall have the following powers:

(1) To adopt rules and regulations as are necessary to implement the provisions of this Part.

(2) To administer and enforce the provisions of this Part and the rules and regulations adopted pursuant to this Part through the department.

(3) To collect, administer, and disburse the proceeds of the assessments, penalties, and other monies collected pursuant to this Part.

(4) To enter, either directly or through a duly authorized agent, the premises of any person producing or shipping strawberries and examine that person's books, accounts, and records, and obtain any other information necessary for purposes of determining that the assessments required under this Part have been collected and transmitted to the department and that the person is in compliance with the provisions of this Part and any regulations adopted pursuant to the provisions of this Part.

(5) To seek and obtain injunctive or other civil relief to restrain and prevent violations of this Part or rules and regulations adopted pursuant to this Part or orders and rulings issued by the commissioner pursuant to this Part.

(6) To institute civil proceedings to enforce his orders or rulings, collect any assessments, late fees, fines, penalties, or costs due under this Part and to otherwise enforce the provisions of this Part or rules and regulations adopted pursuant to this Part.

C. Any suit filed by or on behalf of the board, commissioner, or department pursuant to this Part may be filed in East Baton Rouge Parish or in any other parish in which venue is authorized.

Added by Acts 1958, No. 485, §1. Amended by Acts 1977, No. 577, §1; Acts 2003, No. 1253, §1; Acts 2004, No. 764, §1, eff. July 6, 2004; Acts 2009, No. 24, §8D, eff. June 12, 2009.



RS 3:730.5 - Assessment on strawberries; collection; costs

§730.5. Assessment on strawberries; collection; costs

A. An assessment is hereby levied on all strawberries produced in Louisiana or produced elsewhere and distributed in Louisiana. For all strawberries sold by volume or dry measure, this assessment is levied on each pint, or equivalent, of strawberries in the amount of $.00165 for each pint. For all strawberries sold by weight, this assessment is levied on each pound of strawberries in the amount of $.00185 per pound. Any strawberries sold in increments of pints, pounds, or their equivalent shall be assessed at a prorated assessment for the applicable rate.

B. Louisiana strawberry producers shall pay this assessment at the point of first sale in Louisiana on the containers used by them to hold strawberries. The first Louisiana handler of strawberries produced elsewhere and distributed in Louisiana shall collect the assessment at the point of first distribution in Louisiana.

C. The person responsible for collecting the assessment shall remit the assessment to the commissioner on or before the fifteenth day of the month immediately following each quarter for collections made during that quarter.

D. Any person who fails to pay any assessment due under the provisions of this Part within fifteen days after the payment is due shall be liable not only for the assessment but also for a late fee equal to twenty percent of the amount of the unpaid assessments. Any person cast in judgment for any unpaid assessment or late fee shall pay all costs connected with the bringing of the civil action, including reasonable attorney fees incurred by or on behalf of the board, plus legal interest from date of judicial demand.

Added by Acts 1958, No. 485, §1. Amended by Acts 1977, No. 577, §1; Acts 1990, No. 908, §1; Acts 2003, No. 1253, §1; Acts 2009, No. 24, §8D, eff. June 12, 2009.



RS 3:730.6 - Deposit and disbursement of assessments

§730.6. Deposit and disbursement of assessments

A. All assessments, interest, penalties, and other monies received under the provisions of this Part shall be deposited in a special fund established by the commissioner for the board. The commissioner, as authorized by the board, shall make disbursements from the fund for the activities of the board authorized by this Part.

B. The monies in the fund shall be used for the following purposes:

(1) To provide for the expenses of the program established by this Part. The commissioner may retain a portion of the total assessments collected, not to exceed ten percent, as is necessary to defray the costs of collecting assessments and administering and enforcing this Part.

(2) To fund all costs related to advertising, promotion, and marketing of Louisiana strawberries, research, increasing consumption of strawberries in Louisiana, providing producers, distributors, retailers, and consumers educational information as to the nutritional and health value of strawberries and fulfilling any other purpose authorized by this Part.

Added by Acts 1958, No. 485, §1. Amended by Acts 1977, No. 577, §1; Acts 2003, No. 1253, §1; Acts 2004, No. 764, §1, eff. July 6, 2004; Acts 2009, No. 24, §8D, eff. June 12, 2009.



RS 3:730.7 - Advertising strawberries; contracts

§730.7. Advertising strawberries; contracts

The board working with the Department of Agriculture and Forestry shall plan and conduct a campaign for advertising, publicizing, and promoting the increased consumption of strawberries and may contract for any advertising, publicity, and sales promotion services, the amount of the contract to be limited each year to the estimated amount of the tax for the year less the estimated cost of administering this Part. The board is further empowered to take any other action which it deems necessary to promote and improve the well-being of the strawberry industry. The commissioner is authorized and empowered to carry out any and all contracts made by the board.

Added by Acts 1958, No. 485, §1. Amended by Acts 1968, No. 365, §1; Acts 1977, No. 577, §1; Acts 2003, No. 1253, §1; Acts 2009, No. 24, §8D, eff. June 12, 2009.



RS 3:730.8 - Labeling of strawberries; rules and regulations

§730.8. Labeling of strawberries; rules and regulations

A. All strawberries offered for sale shall have a stamp or label affixed to the container or package identifying its farm of origin.

B. The board shall adopt rules and regulations as are necessary to implement the provisions of this Section.

Added by Acts 1958, No. 485, §1; Acts 2003, Added by Acts 1958, No. 485, §1. Amended by Acts 1968, No. 365, §1; Acts 1977, No. 577, §1; Acts 2003, No. 1253, §1; Acts 2009, No. 24, §8D, eff. June 12, 2009; Acts 2010, No. 40, §1.



RS 3:730.9 - Offenses; penalty

§730.9. Offenses; penalty

A. Any person who violates any of the provisions of this Part or the rules and regulations adopted under the provisions of this Part or who alters, forges, or counterfeits, or uses without authority any certificate or permit or other document provided for in this Part or in the rules or regulations adopted under the provisions of this Part or who fails to collect or to timely pay the assessments or penalties due under this Part shall be subject, in addition to any unpaid assessments, late fees, or collection costs, to a civil penalty of not more than five hundred dollars for each act of violation and for each day of violation. Each day on which a violation occurs shall be a separate offense.

B. Penalties may be assessed only by a ruling of the commissioner based upon an adjudicatory hearing held in accordance with the provisions of the Administrative Procedure Act and this Part as follows:

(1) The board shall be convened by the commissioner for the purpose of hearing any alleged violation of this Part or any rule and regulation adopted pursuant to this Part.

(2) The commissioner shall appoint a hearing officer to preside over the hearing.

(3) The board shall make an initial determination on the matter. This determination shall be submitted to the commissioner in writing.

(4) The commissioner shall make the final determination on the matter. If the determination of the commissioner differs from the determination of the board, the commissioner shall issue a written opinion based on the record of the hearing.

C. In addition to civil penalties, the commissioner may assess the cost of the adjudicatory hearing against any person found to be in violation of this Part or the regulations adopted pursuant to this Part. The commissioner shall, by rule, determine the amount of costs to be assessed in adjudicatory hearings.

Acts 2010, No. 40, §1, eff. June 30, 2010.



RS 3:731 - BRANDS, GRADES, AND INSPECTION

CHAPTER 7. BRANDS, GRADES, AND INSPECTION

PART I. BRANDS AND MARKS

§731. Definitions

As used in this Part, the following words shall have the following meanings ascribed to them:

(1) "Brand" means an identification mark hot or cold branded into or onto the hide of a live animal.

(2) "Commission" means the Livestock Brand Commission.

(3) "Commissioner" means the commissioner of agriculture.

(4) "Director" means the director of the commission.

(5) "Mark" means a distinct marking or device placed on or in a live animal sufficient to distinguish the animal readily if it becomes intermixed with other animals, including a tattoo or an electronic device.

(6) "Person" means an individual, firm, partnership, corporation, or other association.

Acts 1982, No. 113, §1; Acts 1993, No. 136, §1; Acts 1993, No. 146, §1.



RS 3:732 - Livestock Brand Commission

§732. Livestock Brand Commission

A. The Livestock Brand Commission is hereby created within the Department of Agriculture and Forestry. Notwithstanding any provision of this Part or of any other law to the contrary, the commission shall exercise and perform its powers, duties, functions, and responsibilities as provided by R.S. 36:629(D)(1). The commission shall be domiciled in Baton Rouge.

B.(1) The commission shall be comprised of nine members appointed by the commissioner as follows:

(a) One member appointed from a list of three persons nominated by the Louisiana Cattlemen's Association.

(b) One member appointed from a list of three persons nominated by the Louisiana Farm Bureau Federation.

(c) One member appointed from a list of three persons nominated by the Louisiana Sheriffs' Association.

(d) One member appointed from a list of three persons nominated by the Louisiana District Attorneys' Association.

(e) Two members appointed from the state at large, one of whom shall be appointed from the northern portion of the state and one of whom shall be appointed from the southern portion of the state.

(f) One member appointed from the state at large, who shall be an operator of a Louisiana public livestock market.

(g) One member appointed from a list of three persons nominated by the Louisiana Landowners Association.

(h) One member appointed from a list of three persons nominated by the Louisiana Forestry Association.

(i) The commissioner of agriculture and forestry, or his designee, shall serve as an ex officio member with the same rights, powers, and privileges as the other members.

(j) At the same time, in the same manner, and for the same term as provided for the appointment of the nine appointed members, the commissioner shall appoint one alternate for each member who shall be appointed from the same list of nominations submitted by the respective organizations. At large alternates shall possess the same qualifications as the member for whom he is appointed as an alternate. When, for any reason, a member is unable to be present at any meeting of the board, the alternate shall serve in his place and shall exercise all of the powers vested by law in the member, including the right to vote.

(2) Each appointed member, except the members appointed from nominations by the Louisiana Sheriffs' Association and the Louisiana District Attorneys' Association, shall be engaged in the production or marketing of livestock, or shall be a veterinarian specializing in the treatment of large animals.

(3) Each appointment by the commissioner shall be submitted to the Senate for confirmation.

C. The appointed members shall serve for a term of four years which shall expire with the term of the commissioner making the appointment. Vacancies on the commission shall be filled in the same manner as the original appointments. Appointments to fill vacancies shall be made within ninety days of the date the vacancy occurred and shall be for the unexpired portion of the term of the office vacated.

D. The commission shall meet annually or upon the call of the chairman.

E. A majority of the members of the commission shall constitute a quorum. The affirmative vote of a majority of the members shall be required to transact any official business of the commission. Each member shall take and subscribe to the oath of office prescribed for state officers. Members of the commission shall not receive any salary for their duties as members. The appointed members may receive a per diem for each day spent in actual attendance of meetings of the commission or of duly appointed committees or subcommittees of the commission. The amount of the per diem shall be fixed by the commission in an amount not to exceed forty dollars. The appointed members may receive a mileage allowance for mileage traveled in attending meetings. The mileage allowance shall be fixed by the commission in an amount not to exceed the rate for state employees.

F. The commission, in accordance with the provisions of Chapter 13 of Title 49 of the Louisiana Revised Statutes, may adopt such rules and regulations as are necessary to implement and enforce the provisions of this Part.

G. The commission may enter into such contracts and agreements as are necessary to implement and enforce the provisions of this Part.

H. The commission, by a vote of two-thirds of the appointed members, may expel a member who has three consecutive unexcused absences from commission meetings.

Amended by Acts 1952, No. 272, §1; Acts 1982, No. 113, §1; Acts 1993, No. 293, §1, eff. Jan. 1, 1996; Acts 1995, No. 546, §1, eff. Jan. 1, 1996; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2010, No. 495, §1, eff. June 24, 2010.



RS 3:733 - Officers and employees; administration and enforcement

§733. Officers and employees; administration and enforcement

A. The commissioner shall serve as chairman of the commission. At the first meeting of the commission after the effective date of this Part, the members shall elect from their membership a vice-chairman and such other officers as the commission may deem advisable.

B. The commission, with the approval of the commissioner, shall appoint a director and an assistant director who shall be in the unclassified service of the state.

C. The commissioner shall administer and enforce the provisions of this Part in accordance with the rules and regulations promulgated by the commission. The commissioner shall appoint livestock brand inspectors and such other personnel as may be necessary for the proper and efficient administration of this Part, except as provided in Subsection B of this Section.

Amended by Acts 1956, No. 153, §1; Acts 1980, No. 330, §1; Acts 1982, No. 113, §1.



RS 3:734 - Livestock brand inspectors

§734. Livestock brand inspectors

A. Livestock brand inspectors employed by the commissioner and the director and assistant director of the commission shall be commissioned by the Department of Public Safety and Corrections and, for the purposes of this Part, shall have the same power and authority as is vested in the state police. Inspectors shall have general jurisdiction throughout the state to enforce the provisions of the Louisiana Criminal Code as set forth in Paragraph (B)(1) of this Section, this Part and the rules and regulations adopted under the provisions of this Part.

B. Personnel of the commission who are commissioned peace officers shall be under the direction, control, and supervision of the commissioner and shall have the following powers and duties:

(1) To provide for the protection of the assets and property of the Department of Agriculture and Forestry and to enforce all of the provisions of this Part, and the rules and regulations adopted under the provisions of this Part and provisions in the Louisiana Criminal Code relating to the theft of animals, the illegal branding or marking of animals, the disposition of strayed animals, the theft of any farm machinery, equipment, or supplies, and to perform such duties with respect to any other farm-related crime.

(2) To take the following actions, with or without a warrant, when the inspector has probable cause to believe that the provisions of the Louisiana Criminal Code as set forth in Paragraph (B)(1) of this Section or this Part, or of the rules and regulations adopted under the provisions of this Part, have been violated:

(a) To enter upon private land or premises.

(b) To stop and search any airplane, automobile, truck, boat, or other vehicle.

(c) To enter any establishment where livestock or carcasses are slaughtered, butchered, stored, or sold.

(d) To hold livestock, carcasses, parts of carcasses, or hides for a reasonable time for the purposes of investigation and determination of ownership.

(3) To arrest, with or without a warrant, any person who the inspector has probable cause to believe has violated the criminal provisions of this Part or the Louisiana Criminal Code as set forth in Paragraph (B)(1) of this Section.

(4) To serve all warrants and other processes issued by courts of competent jurisdiction in connection with violations of the provisions of this Part and the rules and regulations adopted under the provisions of this Part or the Louisiana Criminal Code as set forth in Paragraph (B)(1) of this Section.

(5) To cooperate with all other peace officers in the enforcement of the Louisiana Criminal Code as set forth in Paragraph (B)(1) of this Section, the provisions of this Part and the rules and regulations adopted under the provisions of this Part.

(6) To be attired in a uniform approved by the commissioner and carry proper credentials evidencing their authority, which shall be exhibited upon demand of any person. Notwithstanding the provisions of R.S. 49:121(E), every automobile, truck, or other vehicle belonging to the state that is used by an inspector shall conform with the provisions of R.S. 49:121(A)(1), (B), and (C).

Acts 1982, No. 113, §1; Acts 1992, No. 33, §1; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:735 - Use of unrecorded brand or mark prohibited

§735. Use of unrecorded brand or mark prohibited

No person shall use any brand or mark for branding or marking animals unless the brand or mark is recorded with the commission.

Acts 1982, No. 113, §1.



RS 3:736 - Brands and marks

§736. Brands and marks

A. The provisions of this Part shall apply to cattle, horses, mules, sheep, hogs, dogs, and other animals as determined by the commission.

B. The commission, by rule, shall adopt guidelines and requirements for brands and marks which shall include, but shall not be limited to the following:

(1) The other animals which shall be subject to the provisions of this Part.

(2) The style, design, and size of brands and marks.

(3) The location of brands and marks on the animal.

(4) Brands and marks recorded prior to September 10, 1982, shall not be affected by the provisions of this Subsection.

C. Brands and marks may be recorded with the commission. Each person who desires to record a brand or mark shall submit a written application on a form approved by the commission. Each application shall be accompanied by a facsimile of the brand or mark; a description of the brand or mark, including the location of the brand or mark on the animal; such other information as may be required by the commission; and the recordation fee.

D. The director shall examine the description or facsimile, or both, to determine if the brand or mark:

(1) Is currently recorded by another person.

(2) Closely resembles a brand or mark currently recorded by another person.

(3) Meets the requirements for brands and marks adopted by the commission.

E. If the brand or mark is not currently recorded, does not closely resemble a currently recorded brand or mark, and meets the requirements adopted by the commission the director shall record the brand or mark. The recordation shall be effective on the date the application was received by the commission and shall give the person for whom the brand or mark is recorded the exclusive right to use the brand or mark.

F. If the brand or mark is currently recorded, or closely resembles a currently recorded brand or mark, or does not meet the requirements adopted by the commission, the director shall not record the brand or mark and shall return the application, the fee, the facsimile, and the description to the applicant with written reasons for refusing to record the brand or mark.

G. Any applicant whose application to record a brand or mark has been refused, and any person who has recorded a brand or mark and who believes that a subsequently recorded brand or mark closely resembles a previously recorded brand or mark may appeal the decision of the director to the commission.

Acts 1982, No. 113, §1.



RS 3:737 - Duration of recordation; renewal

§737. Duration of recordation; renewal

A. The recordation of each brand or mark shall expire on the last day of December of 1984, and every fifth year thereafter.

B. The commission shall notify each owner of a brand or mark of the expiration date no later than the first day of April of each expiration year. Applications for renewal shall be received by the commission no later than the first day of September of the expiration year. Applications for renewal shall be on forms approved by the commission and shall be accompanied by the renewal fee and such other information as the commission may require. If any owner of a brand or mark fails to renew his recordation by the first day of September of the expiration year, the brand or mark shall be forfeited on the last day of the expiration year, and may thereafter be issued to another applicant.

Acts 1982, No. 113, §1.



RS 3:738 - Transfer of ownership of brand or mark

§738. Transfer of ownership of brand or mark

Brands and marks recorded under the provisions of this Part are the property of the person recording the brand or mark and may be transferred by sale, donation, assignment, or other act of transfer of movable property. Instruments evidencing the transfer of a brand or mark shall be recorded with the commission. The recordation of a transfer shall be notice to all third persons.

Acts 1982, No. 113, §1.



RS 3:739 - Recordation of brand or mark by two persons

§739. Recordation of brand or mark by two persons

The director shall continually review and examine the recorded brands and marks to determine if there are conflicting brands or marks recorded with the commission. When the director determines that a conflict exists, the director shall notify both persons who have recorded the brand or mark and shall expunge the more recent recordation. The person whose recordation is expunged shall be notified by registered mail that his recordation has been expunged and that further use of this brand or mark is illegal. Persons whose recordation has been expunged may appeal the decision of the director to the commission. The provisions of this Section shall not affect the ownership of any animals which were branded or marked after the brand or mark was recorded and before the recordation was expunged.

Acts 1982, No. 113, §1.



RS 3:740 - Certified copies of recordations, renewals, and transfers

§740. Certified copies of recordations, renewals, and transfers

A. Each person who records a brand or mark, who renews a recordation, or to whom a recorded brand or mark is transferred, shall be entitled to one certified copy of the recordation, renewal, or transfer free of charge.

B. In any civil or criminal action in which the ownership of an animal is in question, a certified copy of a recordation, renewal, or transfer shall be prima facie evidence of the ownership of the animal and shall be admissible in evidence without further foundation.

Acts 1982, No. 113, §1.



RS 3:741 - Publication of brands and marks

§741. Publication of brands and marks

The commission shall maintain a list of all recorded brands and marks, which shall be supplemented annually. The list shall contain a facsimile of each recorded brand or mark and the owner's name and mailing address. The list shall be maintained in convenient form for reference. The commission shall notify the clerk of court and the sheriff of each parish of the list as supplemented. The list may be sold to the general public.

Acts 1982, No. 113, §1; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:742 - Inspection of cattle

§742. Inspection of cattle

No livestock shall be sold at any public sale until such livestock have been offered for inspection by the seller to brand inspectors or a designee of the Livestock Brand Commission appointed for such purpose. Brand inspectors are authorized to inspect any livestock being transported by any means, or being loaded or prepared to be transported. Brand inspectors shall have the authority to inspect all livestock together with accompanying health documentation for each animal in conjunction with the Louisiana Board of Animal Health. Whenever health documentation for any animal is not in compliance with the requirements of the Louisiana Board of Animal Health, the brand inspector may stop all movement of the animal until all required health documentation is provided or may require the person who has possession of the animal to return the animal to the place of origin.

Acts 1982, No. 113, §1; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2012, No. 177, §1.



RS 3:743 - Strayed animals

§743. Strayed animals

A. The commission shall determine the ownership of strayed animals which are subject to the provisions of this Part, based on the brands and marks recorded with the commission.

B. Each person who takes possession of a strayed animal which is subject to the provisions of this Part shall notify the commission by certified mail, return receipt requested. The notice shall indicate the kind of animal; the color, weight, size, sex, age, brands, marks, and distinguishing features of the animal; the place where the animal is kept; and the name and address of the person holding the animal. The costs and expenses which may be charged by a person holding a strayed animal shall commence on the date the notice is mailed to the commission.

C. If the commission is unable to determine the ownership of the strayed animal, the commission shall notify the person holding the strayed animal who, within ten days of receipt of the notice, shall cause the strayed animal to be advertised and sold in accordance with law.

Acts 1982, No. 113, §1.



RS 3:744 - Purchase of cattle for slaughter

§744. Purchase of cattle for slaughter

A. No person engaged in the business of butchering or slaughtering cattle shall purchase any cattle slaughtered by another unless the hide and ears of the animal accompany the carcass.

B. No person engaged in the business of butchering or slaughtering cattle shall purchase any cattle slaughtered by another if the hide or ears accompanying the carcass indicate that the brand or mark on the animal has been changed, mutilated, or destroyed.

C. The provisions of this Section shall not apply to persons engaged in the business of butchering or slaughtering cattle who are operating under the provisions of the federal Packers and Stockyards Act of 1924, as amended, or under a permit issued by the Louisiana Department of Health.

Acts 1982, No. 113, §1.



RS 3:745 - Branding or marking or obliterating brands or marks

§745. Branding or marking or obliterating brands or marks

No person shall wilfully and knowingly brand or mark the animal of another person, or intentionally alter, deface, or obliterate a brand or mark on the animal of another person.

Acts 1982, No. 113, §1.



RS 3:746 - Branding or marking or obliterating brands or marks with intent to steal or prevent identification

§746. Branding or marking or obliterating brands or marks with intent to steal or prevent identification

No person shall brand or mark the animal of another person or alter, deface, or obliterate a brand or mark on the animal of another person with intent to steal the animal or to prevent the identification of the animal by the owner.

Acts 1982, No. 113, §1.



RS 3:747 - Criminal penalties

§747. Criminal penalties

Whoever violates the provisions of R.S. 3:744, R.S. 3:745, or R.S. 3:746 shall be fined not more than five thousand dollars, or imprisoned with or without hard labor, for not more than ten years, or both.

Acts 1982, No. 113, §1.



RS 3:748 - Civil penalties; injunctive relief

§748. Civil penalties; injunctive relief

A. The commission may assess a civil penalty of not more than two hundred fifty dollars for each violation of the provisions of this Part or of the rules and regulations adopted under the provisions of this Part. Each day on which a violation occurs shall be considered a separate offense.

B. Penalties may be assessed only by a ruling by the commission based on an adjudicatory hearing held in accordance with the provisions of Chapter 13 of Title 49 of the Louisiana Revised Statutes.

C. The commission may institute civil proceedings to enforce the rulings of the commission in the district court for the parish in which the violation occurred.

D. The commissioner may institute civil proceedings seeking injunctive relief to restrain and prevent the violation of the provisions of this Part, or of the rules and regulations adopted under the provisions of this Part, in the district court for the parish in which the violation occurred.

Added by Acts 1950, No. 245, §1. Amended by Acts 1982, No. 113, §1.



RS 3:749 - Fees

§749. Fees

A. The commission shall charge the following services:

(1) Recording brand or mark $15.00

(2) Renewing recordation 10.00

(3) Transfer of recordation 10.00

(4) Second and subsequent certified copies of recordations, renewals, and transfers 6.50

B. For each publication and each supplemental list of brands and marks, the commission shall charge the price required to be printed on the document by R.S. 43:31 plus one dollar.

C. The commission may charge fees authorized by other federal and state law for services provided in accordance with any agreement between the commission and any state or federal agency.

D.(1) All assessments, fees, penalties, and all other funds received under the provisions of this Part, subject to the exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, shall be deposited immediately upon receipt into the state treasury and shall be credited to the Bond Security and Redemption Fund.

(2) Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the state treasurer, prior to placing the remaining funds in the state general fund, shall pay an amount equal to the total amount of funds paid into the state treasury under the provisions of this Part into a special fund which is hereby created in the state treasury and designated as the Livestock Brand Commission Fund, hereinafter referred to as the "fund".

(3) All unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the fund. The treasurer shall invest the monies in the fund in the same manner as monies in the state general fund. All interest earned on monies from the fund invested by the state treasurer shall be deposited in the fund.

(4) Subject to appropriation, the monies in the fund shall be used for the following purposes:

(a) To provide for the expenses of the program established by this Part, as determined by the commission.

(b) To fund any and all costs related to the carrying out of the powers and duties granted to the commission and the Department of Agriculture and Forestry under this Part.

Acts 1950, No. 245, §2. Amended by Acts 1952, No. 273, §1; Acts 1982, No. 113, §1; Acts 2003, No. 121, §1, eff. May 28, 2003.



RS 3:750 - Livestock Crimestoppers Program

§750. Livestock Crimestoppers Program

A. The Livestock Crimestoppers Program is hereby created within the Department of Agriculture to be administered by the Livestock Brand Commission.

B. The commission shall do the following:

(1) Create, maintain, and promote a statewide livestock crimestoppers program in order to assist law enforcement agencies in detecting and combatting livestock-related crimes.

(2) Determine which individuals shall be rewarded for providing information used in detecting and combatting livestock-related crimes.

(3) Determine the amount of any reward to be paid.

C. The commission may do the following:

(1) Assist and advise in the creation and maintenance of local livestock crimestoppers programs.

(2) Encourage the channeling of information from the programs to law enforcement agencies.

(3) Foster the detection of livestock-related crimes by the public.

(4) Promote the state and local programs through the media.

(5) Accept gifts, grants, and donations for the furtherance of the program and spend these in compliance with the conditions of the gifts, grants, or donations.

(6) Adopt such rules and regulations as are necessary to administer the program. All rules and regulations shall be adopted in accordance with the Administrative Procedure Act.

D. Initial funding for the livestock crimestoppers program shall be provided by a donation from the Louisiana Cattlemen's Association.

E. All donations and other funds made available to the program shall be kept in an interest-bearing account.

F. The identity of each person who submits information under any state or local livestock crimestoppers program and any information which may lead to the disclosure of that person's identity shall be kept confidential.

Added by Acts 1984, No. 30, §1.



RS 3:751 - Beaver, coyote, and coydog control program

§751. Beaver, coyote, and coydog control program

A. There is hereby established a beaver, nuisance feral swine, coyote, and coydog control program which shall be developed by the Louisiana Department of Agriculture and Forestry to be administered by the Livestock Brand Commission. The program shall be limited to population control of beavers, nuisance feral swine, coyotes, and coydogs on private or public lands, excluding federally-owned lands, but including lands whereupon servitudes are granted to a federal entity.

B. Any state, local, or private funds available to the commissioner to fund the program may be used to match federal funds available for such purpose. The commissioner may execute such agreements with any agency of the federal government to obtain matching funds to finance the beaver, nuisance feral swine, coyote, and coydog control program.

C. Nonfederal funds to help finance the program may be obtained by the commission from the following sources:

(a) Appropriations by the legislature.

(b) Charges on participating landowners.

(c) Contributions from any other sources for such purpose.

D. The Livestock Brand Commission may adopt rules and regulations as are necessary to implement and enforce the provisions of this Section.

E. Operation of the program shall be subject to the availability of funds.

Acts 1995, No. 546, §1, eff. Jan. 1, 1996; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:771 - To 784 Repealed by Acts 1982, No. 113, 2.

PART I-A. DOG BRANDS

§771. §§771 to 784 Repealed by Acts 1982, No. 113, §2.



RS 3:821 - Citation of part

PART II. EGG GRADING

§821. Citation of part

This part shall be known and cited as the Louisiana Egg Grading and Marketing Law.



RS 3:822 - Definitions

§822. Definitions

The following definitions apply in this Part.

(1) "Eggs" means pullet and hen eggs only.

(2) "Producer" means every person engaged in producing eggs in the state.

(3) "Person" means every person, partnership, firm, company, association, syndicate, or corporation engaged in the handling and selling of eggs.

(4) "Dealer" or "distributor" means every person, not a producer, engaged in buying, or selling eggs in the state.

(5) "Candling" means the practice of examining the interior of an egg by use of transmitted light for determining inedible eggs, and for determining quality in grading edible eggs.

(6) "Federal Standards" means the quality and weight requirements for grades as defined in the U.S. Standards for shell eggs that are now or may hereafter be established by the United States Department of Agriculture.

(7) "Current receipt eggs" or "ungraded eggs" means yard-run eggs or eggs as they are produced on the farm and ungraded.

(8) "Inedible eggs" means inedible eggs as defined in the U.S. Standards for shell eggs.



RS 3:823 - Inspection services

§823. Inspection services

Any financially interested person, may, upon request secure federal inspection services at nominal charges or fees as outlined and in accordance with USDA Bulletin SRA-AMS No. 137 (Revised).



RS 3:824 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§824. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:825 - Commissioner of agriculture and forestry to appoint enforcement officer and deputies

§825. Commissioner of agriculture and forestry to appoint enforcement officer and deputies

The commissioner of agriculture and forestry shall appoint an enforcement officer and such deputies as may be needed, who shall be responsible for the enforcement of this part along with the regulations and supplemental rules and regulations promulgated by the commissioner.

Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:826 - Exemption from Part

§826. Exemption from Part

Producers selling eggs of their own production are exempt from the provisions of this Part.



RS 3:827 - Application of provisions

§827. Application of provisions

The provisions of this Part apply equally to all eggs when offered for sale or marketed in the state whether produced in the state or elsewhere.



RS 3:828 - Regulations for advertising eggs

§828. Regulations for advertising eggs

A person offering ungraded eggs for sale shall not use any descriptive words in connection with advertising, display or price announcements referring to the quality or condition of the eggs, except that current receipts may be advertised as such.



RS 3:829 - Eggs must be correctly described in advertisements

§829. Eggs must be correctly described in advertisements

A person offering for sale or advertising shell eggs on a graded basis may advertise, post or display any descriptive terms which truly and correctly identify the actual grade or grades of the eggs with the appropriate size designated.



RS 3:830 - Eggs must be candled; permitted tolerance

§830. Eggs must be candled; permitted tolerance

A person offering eggs for sale to any one other than a wholesale dealer shall first candle all eggs and remove all inedible eggs. A two percent tolerance for inedible eggs will be permitted for each case of eggs at the time of inspection.



RS 3:831 - Penalty for violations

§831. Penalty for violations

Whoever violates a provision of this Part or any regulations issued hereunder shall be fined not less than ten nor more than fifty dollars.



RS 3:832 - Attorney General and district attorneys to represent commissioner of agriculture and forestry

§832. Attorney General and district attorneys to represent commissioner of agriculture and forestry

It shall be the duty of the Attorney General and the various district attorneys to represent the commissioner of agriculture and forestry in all legal proceedings in carrying out the provisions of this Part and the rules and regulations made pursuant thereto.

Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:835 - Purpose

PART II-A. LOUISIANA EGG COMMISSION

§835. Purpose

The purpose of this Part is to promote the general well-being of Louisiana's egg industry by encouraging increased production and quality in Louisiana eggs through marketing and research; by expanding the market for Louisiana eggs and egg products through promotion and marketing; by increasing the consumption of eggs and egg products in Louisiana through advertising, promotion, and marketing; by providing producers, distributors, retailers, and consumers educational information as to the nutritional and health value of eggs; by performing any other act deemed advisable in promoting this industry and the general welfare of the people of this state.

Added by Acts 1968, No. 441, §1. Amended by Acts 1970, No. 495, §1; Acts 2003, No. 523, §1, eff. June 20, 2003; Acts 2009, No. 24, §8F, eff. June 12, 2009.



RS 3:836 - Terms defined

§836. Terms defined

As used in this Part, the following terms shall have the following meanings, except where the context expressly indicates otherwise:

(1) "Case" means a standard thirty dozen egg case.

(2) "Commission" means the Louisiana Egg Commission.

(3) "Commissioner" means the Louisiana commissioner of agriculture and forestry.

(4) "Department" means the Louisiana Department of Agriculture and Forestry.

(5) "Distribute" means to ship, bring, or take eggs or egg products into or out of Louisiana or to transfer eggs or egg products in Louisiana from one place to another.

(6) "Egg products" means shell eggs, whether in cooked, dried, frozen, liquid, or raw form, and any product made from shell eggs, egg whites, egg yolks, or any combination thereof.

(7) "Eggs" means pullet and hen eggs only.

(8) "Person" means an individual, partnership, firm, company, association, corporation, limited liability company, and any other legal entity or group of persons.

(9) "Producer" means any person engaged in the business of producing eggs in Louisiana or any person deriving a profit from such a business.

Added by Acts 1968, No. 441, §1; Amended by Acts 1975, No. 212, §1; Acts 2003, No. 523, §1, eff. June 20, 2003; Acts 2009, No. 24, §8F, eff. June 12, 2009.



RS 3:837 - Louisiana Egg Commission; creation, organization

§837. Louisiana Egg Commission; creation, organization

A. The Louisiana Egg Commission is hereby created within the department with its domicile at Baton Rouge, Louisiana.

B. The commission shall consist of seven members appointed by the commissioner and confirmed by the Senate.

(1) Two members shall be active egg producers.

(2) Two members shall be active distributors.

(3) Two members shall have knowledge of the egg industry.

(4) One member shall be appointed from the public at large.

C. The commissioner, or his designee, shall serve ex officio and shall have all rights and responsibilities of appointed members. The commissioner or his designee shall be counted for purposes of constituting a quorum.

D. At the same time and in the same manner, the commissioner shall appoint one alternate for each appointed member. Each alternate shall possess the same qualifications as the member for whom he is appointed as an alternate. When a member is unable to be present at any meeting of the commission, his alternate shall serve in his place. Any alternate serving in the place of a member shall be deemed to be a member for purposes of that meeting and shall exercise all of the powers vested by law in the member, including the right to vote.

E. Appointed members and alternates shall serve terms concurrent with the term of the commissioner making the appointment.

F. Vacancies in the office of the members and alternates shall be filled in the same manner as the original appointments. Persons appointed to fill vacancies shall serve out the unexpired term.

G. A majority of the members of the commission shall constitute a quorum.

H. Members of the commission shall not receive any salary for performing their duties as members. Members may receive a per diem for each day spent in actual attendance of meetings of the commission, in an amount not to exceed forty dollars. Members may receive a mileage allowance for mileage traveled in attending meetings, at a rate not to exceed that paid to state employees. Members shall not receive per diem or mileage for more than twelve meetings per year.

I. The commission shall meet as needed on the call of the chairman or upon the request of any three members.

J. The commission, by a vote of a majority of the members, may expel a member or alternate for good cause. Good cause shall include but shall not be limited to three consecutive unexcused absences. The expulsion of a member or alternate creates a vacancy in that office.

Added by Acts 1968, No. 441, §1; Acts 2003, No. 523, §1, eff. June 20, 2003; Acts 2009, No. 24, §8F, eff. June 12, 2009; Acts 2015, No. 320, §1.

NOTE: See Acts 2003, No. 523, §§2 and 3.



RS 3:838 - Officers and employees

§838. Officers and employees

A. The members shall annually elect a chairman and such other officers as deemed necessary.

B. The commission shall employ a director and assistant director who shall be appointed by the commission, subject to the approval of the commissioner. The director and assistant director shall be in the unclassified service. The commissioner is authorized to employ such other personnel necessary for the efficient and proper administration of this Part. All employees of the commission shall be under the direction and supervision of the commissioner.

Added by Acts 1968, No. 441, §1. Amended by Acts 1970, No. 495, §2; Acts 1986, No. 447, §1, eff. July 1, 1986; Acts 2003, No. 523, §1, eff. June 20, 2003; Acts 2009, No. 24, §8F, eff. June 12, 2009.



RS 3:839 - Powers

§839. Powers

A. The commission shall have the following powers:

(1) To plan, conduct, and fund, in consultation with the department, a campaign for: advertising, promoting, and marketing Louisiana eggs and egg products; promoting research; increasing consumption of eggs and egg products in Louisiana; providing producer, distributor, retailer, and consumer educational information as to the nutritional and health value of eggs; and fulfilling any other purpose authorized by this Part.

(2) To contract or enter into any other agreement to accomplish any purpose authorized by this Part, including agreements for advertising, educational, marketing, promotional, publicity, and research activities or services.

(3) To decide upon some distinctive and suggestive logo, emblem, name, or other method for distinguishing Louisiana-produced eggs, register or have the department register any such logo, emblem, name, or method and to encourage the use, by licensing or otherwise, of same in promoting Louisiana eggs and egg products.

(4) To hold meetings in the commission's parish of domicile or in such other locations within the state as the commission may direct.

(5) To hold hearings on alleged violations of the provisions of this Part or of the rules and regulations adopted pursuant to this Part.

(6) To advise the commissioner on the civil penalties to be imposed or the injunctive or other civil relief to be sought to punish and restrain violations of the provisions of this Part or of the rules and regulations adopted pursuant to this Part.

(7) To perform such other advisory functions as the commissioner may assign to the commission.

B. The commissioner shall have the following powers:

(1) Adopt regulations as are necessary to implement the provisions of this Part.

(2) Administer and enforce the provisions of this Part and the regulations adopted pursuant to this Part.

(3) Collect, administer, and disburse the proceeds of the assessments, fees, interest, penalties, and other monies collected pursuant to this Part.

(4) Conduct inspections of premises where eggs or egg products are held, stored, or sold and examine and audit books and records of any person who produces, processes, stores, holds, maintains, distributes, or sells eggs or egg products in Louisiana.

(5) Issue a stop order to prevent a violation or further violation of this Part or of any regulation adopted pursuant to this Part.

(6) Seek and obtain injunctive or other civil relief to restrain and prevent violations of this Part, or any regulation adopted pursuant to this Part, or orders and rulings issued by the commissioner pursuant to this Part.

(7) Institute civil proceedings to enforce his orders or rulings, collect any assessments, late fees, fines, penalties, or costs due under this Part, or to otherwise enforce the provisions of this Part or any regulations adopted pursuant to this Part.

C. Any suit filed by the commissioner pursuant to this Part may be filed in East Baton Rouge Parish or in any parish of proper venue.

Added by Acts 1968, No. 441, §1; Acts 2003, No. 523, §1, eff. June 20, 2003; Acts 2009, No. 24, §8F, eff. June 12, 2009.



RS 3:840 - Stop orders

§840. Stop orders

A. When the commissioner believes that a violation of the provisions of this Part or of the regulations adopted pursuant to this Part has occurred, the commissioner may issue a stop order prohibiting the production, processing, handling, distribution, sale, offering for sale, movement, or disturbance of any eggs or egg products.

B. Any person aggrieved by a stop order may petition the commission to hold a hearing on the matter. The hearing shall be held in accordance with the Administrative Procedure Act and the provisions of this Section.

C. Based on the results of the hearing, or a consent agreement mutually entered into by the commissioner and a violator, the commissioner may take one or more of the following actions:

(1) Release the eggs or egg products from the stop order.

(2) Require the cause for the stop order to be remedied prior to releasing the stop order.

(3) Destroy the eggs or egg products.

(4) Provide for the disposition of the eggs or egg products.

Added by Acts 1968, No. 441, §1. Amended by Acts 1970, No. 495, §3; Acts 2003, No. 523, §1, eff. June 20, 2003; Acts 2009, No. 24, §8F, eff. June 12, 2009.



RS 3:841 - Levy of assessment; collection; costs

§841. Levy of assessment; collection; costs

A. An assessment of two cents per case is hereby levied on all eggs and egg products produced in Louisiana or produced elsewhere and distributed in Louisiana. The commissioner, by regulation, may establish the assessment on all eggs or egg products not sold by the case in an amount equal to the per case assessment.

B. Louisiana egg producers shall pay this assessment at the point of first sale in Louisiana. The assessment due on eggs or egg products produced elsewhere but distributed in Louisiana shall be paid at the point of first receipt of the eggs or egg products in Louisiana.

C. The person purchasing the eggs or egg products at the first point of sale or receiving the eggs or egg products at the first point of receipt in Louisiana shall be responsible for collecting the assessment and remitting payment to the department on or before the fifteenth day of each month for collections made during the previous month. The assessment shall be remitted to the department along with such forms and information as the commissioner may require.

D. Any person who fails to pay any assessment due under the provisions of this Part within fifteen days after the payment is due shall be liable not only for the assessment but also for a late fee equal to twenty percent of the amount of the unpaid assessments. Any person cast in judgment for any unpaid assessment or late fee shall pay all costs connected with the bringing of the civil action, including reasonable attorney fees incurred by or on behalf of the commission, plus legal interest from date of judicial demand.

Added by Acts 1968, No. 441, §1. Amended by Acts 1970, No. 495, §4; Acts 2003, No. 523, §1, eff. June 20, 2003; Acts 2009, No. 24, §8F, eff. June 12, 2009.



RS 3:842 - Dealers and handlers; records; reports; licensing; fees

§842. Dealers and handlers; records; reports; licensing; fees

A. Except as otherwise provided by this Part, every person who produces, processes, distributes, or sells eggs or egg products in Louisiana shall obtain a license to do so from the department. Each license shall be renewed annually. Failure to obtain or renew a license, when required, shall be a violation of this Part. An application for a license, or for a renewal, shall be on a form furnished by the department and shall furnish such information as the commissioner shall deem reasonably pertinent. A fee of one hundred dollars shall accompany each license application and renewal.

B. Every person who produces, processes, holds, stores, maintains, distributes, or sells eggs or egg products in Louisiana shall keep a complete and accurate record of all eggs and egg products handled and all assessments paid or collected by him. These records shall be in a form and contain such information as the commissioner may require. These records shall be preserved for the period of time set by the commissioner in regulations adopted pursuant to this Part.

C. The department shall have access, during normal working hours, to any premises where there is reason to believe that eggs or egg products are being produced, processed, held, stored, maintained, distributed, sold, or offered for sale. The department may examine any facility and any records relating to the production, processing, holding, storing, maintaining, distributing, or selling of eggs or egg products. The department may inspect and audit all books and records relating to the amount of any assessment that may be due and the collection and payment of any such assessment. Entrance on the premises under the provisions of this Subsection shall not be deemed to be criminal trespass under any state law or local ordinance.

Added by Acts 1968, No. 441, §1; Acts 2003, No. 523, §1, eff. June 20, 2003; Acts 2009, No. 24, §8F, eff. June 12, 2009.



RS 3:843 - Payment of assessment required

§843. Payment of assessment required

Except as otherwise provided by this Part, no person shall produce, process, store, hold, maintain, distribute, sell, or offer for sale any eggs or egg products in Louisiana upon which the assessment has not been paid. Any person who is not responsible for paying or collecting the assessment, but who pays the assessment, shall have the right to reimbursement from either the person responsible for paying the assessment or the person responsible for collecting the assessment, or both.

Added by Acts 1968, No. 441, §1; Acts 2003, No. 523, §1, eff. June 20, 2003; Acts 2009, No. 24, §8F, eff. June 12, 2009.



RS 3:844 - Deposit and disbursement of assessments, fees, and other monies

§844. Deposit and disbursement of assessments, fees, and other monies

A. All assessments, fees, interest, penalties, and other monies received under the provisions of this Part shall be deposited in a special fund established by the commissioner for the commission. The commissioner, as authorized by the commission, shall make disbursements from the fund for the activities of the commission authorized by this Part.

B. The monies in the fund shall be used for the following purposes:

(1) To provide for the expenses of the program established by this Part. The commissioner may retain a portion of the total assessments collected, as is necessary to defray the costs of collecting assessments and administering and enforcing this Part.

(2) To fund all costs related to: advertising, promoting, and marketing Louisiana eggs and egg products; promoting research; increasing consumption of eggs and egg products in Louisiana; providing producer, distributor, retailer, and consumer educational information as to the nutritional and health value of eggs; and fulfilling any other purpose authorized by this Part.

Added by Acts 1968, No. 441, §1; Acts 2003, No. 523, §1, eff. June 20, 2003; Acts 2009, No. 24, §8F, eff. June 12, 2009.



RS 3:845 - Exclusion from coverage of Part

§845. Exclusion from coverage of Part

A. Retail stores that receive eggs or egg products from a licensed distributor solely for the purpose of selling the eggs or egg products directly to consumers are exempt from the licensing requirements of this Part.

B. Any producer who has egg production from less than five hundred hens is exempt from the licensing requirements of this Part and from the payment of any assessment if that producer sells his eggs or egg products directly to the consumer from the farm.

Added by Acts 1968, No. 441, §1; Acts 2003, No. 523, §1, eff. June 20, 2003; Acts 2009, No. 24, §8F, eff. June 12, 2009.



RS 3:846 - Penalties; offenses; hearings; costs

§846. Penalties; offenses; hearings; costs

A. Any person who violates any of the provisions of this Part or the regulations adopted under the provisions of this Part; or who alters, forges, or counterfeits, or uses without authority any certificate or permit or other document provided for in this Part or in the regulations adopted under the provisions of this Part; or who fails to collect or to timely pay the assessments, fees, and penalties due or assessed under this Part, shall be subject, in addition to any unpaid assessments, late fees, or collection costs, to a civil penalty of not more than five hundred dollars for each act of violation and for each day of violation. Each day on which a violation occurs shall be a separate offense.

B. Any licensee who violates any of the provisions of this Part or the regulations adopted pursuant to this Part shall be subject to having his license suspended, revoked, or placed on probation, in addition to any other penalties authorized by this Part.

C. Penalties may be assessed only by a ruling of the commissioner based upon an adjudicatory hearing held in accordance with the provisions of the Administrative Procedure Act and this Part.

(1) The commission shall be convened by the commissioner for the purpose of hearing any alleged violation of this Part or any rule and regulation adopted pursuant to this Part.

(2) The commissioner shall appoint a hearing officer to preside over the hearing.

(3) The commission shall make an initial determination on the matter. This determination shall be submitted to the commissioner in writing.

(4) The commissioner shall make the final determination on the matter. If the determination of the commissioner differs from the determination of the commission, the commissioner shall issue a written opinion based on the record of the hearing.

D. In addition to civil penalties, the commissioner may assess the cost of the adjudicatory hearing against any person found to be in violation of this Part or the regulations adopted pursuant to this Part. The commissioner shall, by regulation, determine the amount of costs to be assessed in adjudicatory hearings.

Acts 2003, No. 523, §1, eff. June 20, 2003; Acts 2009, No. 24, §8F, eff. June 12, 2009.



RS 3:851 - Power to secure samples

PART III. SAMPLING AND ANALYSIS OF

AGRICULTURAL PRODUCTS

§851. Power to secure samples

The commissioner of agriculture and forestry hereinafter cited as the commissioner is empowered to secure samples of agricultural products which are sold or traded upon the basis of content or lack of specified constituents.

Acts 1956, No. 316, §1; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:852 - Analysis by state chemist; reports

§852. Analysis by state chemist; reports

Samples received by the commissioner shall be transmitted to the state chemist who shall perform any necessary chemical or physical analysis. The results of such analyses shall be reported to the commissioner who in turn shall report them to all interested parties.

Acts 1956, No. 316, §2.



RS 3:853 - Procedures; interpretation of analytical results

§853. Procedures; interpretation of analytical results

The commissioner shall establish and promulgate procedures for taking, identifying, handling and transporting samples. He is further empowered to establish policies for interpretation of analytical results.

Acts 1956, No. 316, §3.



RS 3:854 - Extent of sampling and analysis

§854. Extent of sampling and analysis

The extent to which sampling and analysis is carried out shall be determined by the commissioner according to the need therefor; provided, that any party to a transaction involving agricultural products sold upon basis of composition may request sampling and analysis to be performed.

Acts 1956, No. 316, §4.



RS 3:855 - Arbitration committee

§855. Arbitration committee

In event of controversy between buyers and sellers regarding composition of an agricultural product, upon request, the commissioner may appoint an arbitration committee composed of three disinterested parties to resolve the matter.

Acts 1956, No. 316, §5.



RS 3:856 - Products excluded

§856. Products excluded

Milk and other dairy products, cotton seeds and soybeans are specifically excluded from the provisions of this Part.

Acts 1956, No. 316, §6



RS 3:901 - State grades of farm products

PART IV. STATE GRADE OF FARM PRODUCTS AND

MISLABELING OF FRUITS AND VEGETABLES

§901. State grades of farm products

The official minimum state grades of all farm products, fruits, and vegetables presented for sale or for shipment, intrastate or interstate, shall be the grades recommended by the Agricultural Marketing Service of the United States Department of Agriculture and recognized in the central market of the nation as government grades.

Acts 1978, No. 242, §1; Acts 2009, No. 24, §8A, eff. June 12, 2009.



RS 3:902 - Mislabeling of fresh fruits and vegetables prohibited

§902. Mislabeling of fresh fruits and vegetables prohibited

A. No person shall mislabel any fresh fruit or vegetable, or place or have any false or misleading statement or designation of quality, grade, trade-marks, trade-name, area of production or place of origin on any wrapper or container, or on the label or lining of any container of any fresh fruit or vegetable, or on any placard used in connection with or having reference to any fresh fruit or vegetable or container, bulk lot, bulk load, load, arrangement, or display of fresh fruits or vegetables.

B. Unless there is deception as to contents, quality, or area of production, nothing in this Section shall be construed to require the obliteration of old markings or labels on used containers which are not closed, where such marking or labels are clearly inapplicable to the contents, or of old markings or labels on unlidded containers in which the product is not packed.

Acts 1978, No. 242, §1; Acts 2009, No. 24, §8A, eff. June 12, 2009.



RS 3:903 - Fees for inspection, classification, and grading

§903. Fees for inspection, classification, and grading

The commission may collect fees for the inspection, classification, and grading of farm products, fruits, and vegetables. The fees shall not exceed the actual cost necessary to provide for the proper inspection, grading, and classification of the products.

Acts 1978, No. 242, §1; Acts 2009, No. 24, §8A, eff. June 12, 2009.



RS 3:904 - Penalty for violations; injunctive relief; costs

§904. Penalty for violations; injunctive relief; costs

A. Whoever violates this Part or the regulations promulgated under this Part shall be fined not less than twenty-five dollars nor more than five hundred dollars, or imprisoned for not less than ten days nor more than six months, or both.

B. In addition to the penalties authorized in this Section, the commission may apply for injunctive relief restraining violations of this Part or institute necessary actions for failure to pay accounts due the commission. The person condemned in any such proceeding shall be liable for the costs of court and for any additional costs incurred by the commission in gathering the necessary evidence, including reasonable attorney fees and expert witness fees.

Acts 1978, No. 242, §1; Acts 2009, No. 24, §8A, eff. June 12, 2009; Acts 2010, No. 495, §1, eff. June 24, 2010.



RS 3:1021 - EXPERIMENT STATIONS AND FARMS

CHAPTER 8. EXPERIMENT STATIONS AND FARMS

PART I. IN GENERAL

§1021. Proceeds of alimony tax may be used to purchase lands to donate

The police juries of the various parishes of the state are authorized to appropriate funds out of the general alimony tax, for the purpose of purchasing lands to be donated to the United States Government for use by the United States in the maintenance and operation of agricultural experiment and research stations.



RS 3:1022 - Assent to federal grants to state

§1022. Assent to federal grants to state

The State of Louisiana, in accordance with Section 2, of an Act of Congress, approved March 16, 1906, entitled, "An Act to provide for an increased annual appropriation for agricultural experiment stations and regulating the expenditure thereof," and in accordance with Section 2, of an Act of Congress, approved February 24, 1925, entitled, "An Act to authorize the more complete endowment of Agricultural Experiment Stations, and for other purposes," does hereby accept the grants of money for the purposes set out in the above recited Acts of Congress.



RS 3:1023 - Board of supervisors of state university authorized to receive federal grants

§1023. Board of supervisors of state university authorized to receive federal grants

The Board of Supervisors of the Louisiana State University and Agricultural and Mechanical College is the governing board of the experiment stations in Louisiana, mentioned or contemplated by the Acts of Congress recited in R.S. 3:1022, and is the beneficiary of all moneys granted by those Acts of Congress, with full power to receive, administer, and expend the funds. The treasurer of the Board, or other officer duly appointed by it, is authorized to receive and receipt for all moneys granted by those Acts of Congress.



RS 3:1024 - Director of experiment stations as state chemist

§1024. Director of experiment stations as state chemist

The director of the Louisiana Agricultural Experiment Station of the Louisiana State University Agricultural Center shall be the state chemist, with all the rights conferred and all the duties and obligations imposed on the state chemist, especially as to analytical and microscopical work that may be necessary or desirable and all research as may contribute to the knowledge of the properties, values, and proper use of commercial feeding stuffs, commercial fertilizers, and commercial insecticides and fungicides in Louisiana.

Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:1025 - Duty of state chemist to analyze samples of soils, water, oils, and minerals

§1025. Duty of state chemist to analyze samples of soils, water, oils, and minerals

The state chemist, or his designee, shall analyze samples of soils, water, oils, minerals, etc., when samples are sent to him with the request that they be analyzed. The work shall not be compulsory during the period beginning January first and ending May 15 of each year.

Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:1026 - Creation of soil and plant analysis laboratory at Northeast Louisiana State University

§1026. Creation of soil and plant analysis laboratory at Northeast Louisiana State University

A. Northeast Louisiana State University shall establish, create, and maintain, within its college of agriculture, a laboratory to analyze samples of soil, plants, water, seeds, and fertilizer when such samples are sent to the laboratory with a request that they be analyzed. The laboratory shall contain sufficient equipment, facilities, and personnel to conduct a year-round sample testing program.

B. The university, through its college of agriculture, shall fix and assess fees for sample analysis sufficient to cover the costs of requested analytical work.

C. If at any time the sample testing program is terminated either by the Board of Trustees for State Colleges and Universities or by the legislature, the laboratory and all other facilities, fixtures, and equipment used in the program may be used by the college of agriculture and college of chemistry as the Board of Trustees for State Colleges and Universities may designate.

D. The laboratory shall become self-supporting within five years.

Added by Acts 1978, No. 287, §1.



RS 3:1061 - Establishment and purposes

PART II. EXPERIMENT STATIONS

§1061. Establishment and purposes

The establishment, by the Board of Supervisors of the Louisiana State University and Agricultural and Mechanical College, of the state experiment station and of branch experiment stations, at the following locations and for the purposes stated, is authorized and ratified:

(1) Baton Rouge, Parish of East Baton Rouge--to serve as the headquarters of the Director of Experiment Stations of Louisiana and his technical staff, and to be the location of the laboratories devoted to agricultural experimentation and research.

(2) Calhoun, Parish of Ouachita--to make and carry on practical and scientific investigations and demonstrations pertaining to agriculture, livestock and poultry, the ravages of and means of combating insect pests and diseases, and other problems vital to the development and maintenance of the agricultural, livestock, and poultry industries.

(3) St. Joseph, Parish of Tensas--to make and carry on practical and scientific investigations and demonstrations pertaining to agriculture and livestock, and to aid and assist in the development of the agricultural and livestock industries.

(4) Hammond, Parish of Tangipahoa--to carry on practical and scientific investigations pertaining to the most economical production of the strawberry and other fruit and truck crops, preservation of soil fertility, irrigation and drainage, the ravages of and means of combating insect pests and fungus diseases, the study of the varieties of strawberries and other fruit and truck crops, the grading and marketing of fruit and truck crops, and other problems vital to the development and maintenance of the fruit and truck crop industry.

(5) Crowley, Parish of Acadia--to carry on practical and scientific investigations pertaining to the most economical production of rice, preservation of soil fertility, irrigation and drainage, the ravages of and means of combating insect pests and fungus diseases, the study of the varieties of rice, rice weeds, climatic conditions influencing the rice crop, the milling qualities of rice and the conditions influencing these qualities, and other problems vital to the development and maintenance of the rice industry.

(6) Franklinton, Parish of Washington--to make and carry on practical and scientific investigations and demonstrations pertaining to livestock, fruit crops, and the production of tung oil, the ravages of and means of combating insect pests and diseases, and other problems vital to the development and maintenance of the livestock, fruit, and tung oil industries.

(7) Parish of Sabine, Vernon, or Beauregard--to make and carry on practical and scientific investigation and experiments including those concerning livestock, pastures, and crops grown in the cut over pine area of West Louisiana.

(8) Parish of Plaquemines--to conduct agricultural research and development with particular and continuous emphasis on citrus and other sub-tropical plants.

(9) Parish of Claiborne--to conduct experiments to determine and develop the most economically suitable agriculture, livestock, and tree crop practices for the North Louisiana hill farm section.

(10) Northwest Louisiana Experiment Station--to make and carry on practical and scientific investigations and demonstrations pertaining to agriculture and livestock, and to aid and assist in the development of the agricultural and livestock industries.



RS 3:1062 - Authorization for other branch experiment stations

§1062. Authorization for other branch experiment stations

The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College may establish branch experiment stations at such places and for such purposes as it deems necessary to best serve the agricultural and livestock interests of Louisiana.



RS 3:1063 - Management and control

§1063. Management and control

The management and control of the experiment stations of Louisiana is vested in the board of supervisors of the Louisiana State University and Agricultural and Mechanical College, and shall be exercised by the director of experiment stations of Louisiana subject to the direction and supervision of the board.



RS 3:1101 - Board of control of state penitentiary to maintain demonstration farms

PART III. STATE DEMONSTRATION FARMS

§1101. Board of control of state penitentiary to maintain demonstration farms

The board of control of the state penitentiary shall maintain on Hope Plantation, Oakley Plantation and Monticello Plantation a general system of demonstration of agricultural and stock raising operations, to which at least five hundred acres of land on each of the properties should be dedicated from the area of each of the properties; it may in its discretion and to meet the requirements of the purposes herein set forth increase the area. No portion of the land so dedicated shall be sold by the Governor of the state by virtue of the authority of any legislative act prior to July 22, 1914, permitting the sale.



RS 3:1102 - Names of demonstration farms

§1102. Names of demonstration farms

The properties dedicated in R.S. 3:1101 shall be known and designated as the "State Demonstration Farm at Hope", "State Demonstration Farm at Monticello", and "State Demonstration Farm at Oakley."



RS 3:1103 - Nature of operations on farms

§1103. Nature of operations on farms

The Department of Institutions shall purchase and maintain on demonstration farms such livestock and shall engage in such general farming and agricultural operations as in its judgment will best demonstrate the proper operation of agricultural and stock farms in the respective sections in which they are located. To this end it shall as rapidly as possible equip and maintain on the properties modernly equipped farm and stock implements, fixtures, and buildings, and in general do such things as will be required to make effective the provisions of this Part.



RS 3:1104 - Employment of help

§1104. Employment of help

The board of control of the state penitentiary shall employ such scientific and expert help as is advisable or necessary.



RS 3:1105 - Record of activities; issuance of bulletins

§1105. Record of activities; issuance of bulletins

The board of control of the state penitentiary shall keep an accurate and detailed record of all work, experiments, demonstrations, and enterprises undertaken or conducted by it, which record shall at all times be accessible to the general public. It shall at stated intervals issue bulletins advising the public of its operations and the results thereof, and shall publish the bulletins through the press or otherwise.



RS 3:1106 - Authority to sell animal or agricultural products of farms

§1106. Authority to sell animal or agricultural products of farms

The board of control may market, sell, trade, or dispose of any of the animal or agricultural products of demonstration farms, whether it be for the maintenance thereof or with the aim toward proper and commensurate compensation to aid in the promotion of the agricultural and stock raising industries of the state.



RS 3:1107 - Transfer of lands from farms to United States for demonstration purposes

§1107. Transfer of lands from farms to United States for demonstration purposes

In the event the government of the United States should undertake at any time to establish, in either of the parishes in which the state farms are situated, any agricultural, cattle, stock, or other demonstration farm or station, for the purpose of promoting in any manner the animal industries or agricultural interests of this state or of any section or portion thereof, and for the purpose of so doing should require the requisite lands to be given or the use thereof dedicated to it, the board of control of the state penitentiary under the authority of the governor may in the name of the state dedicate and transfer to the government of the United States, from the farms named, an acreage of not more than that which is dedicated on the farms to the purposes set forth in this Part, or which may be dedicated. The use and enjoyment of the dedicated acreage shall remain with and in the government of the United States as long as the land shall be used for the purposes of agricultural, cattle, stock, or other demonstration farm. In the event of transfer the board of control of the state penitentiary shall exercise no further rights upon the property transferred and shall not be required to conduct and operate the particular farm or farms dedicated to the uses of the United States government.



RS 3:1141 - Parishes empowered to acquire land

PART IV. PARISH EXPERIMENTAL FARMS

§1141. Parishes empowered to acquire land

The governing authorities of the several parishes of this state may acquire the ownership of a tract of land, and when so acquired the title to the land shall rest in the public. In those parishes having large areas of different classes of soil, they may, under this Part, acquire tracts representative of the several classes of soil that predominate in the particular parish.



RS 3:1142 - Working farms; use of prisoners

§1142. Working farms; use of prisoners

The tracts of land acquired under this Part are to be constituted parish experimental farms, and the parish is to improve the property so that it may be worked by the parish in accordance with plans to be suggested by the state and United States agricultural departments. The governing authorities of the parishes may utilize parish prisoners in the working of the experimental farms.



RS 3:1143 - Farms to promote scientific knowledge of agriculture

§1143. Farms to promote scientific knowledge of agriculture

The parish experimental farms provided for by this Part are established for the purpose of demonstrating the possibilities of the soil in the respective parishes, and in every way to disseminate a scientific knowledge of agriculture. In consequence, the work and results obtained on the parish experimental farms shall be open to the inspection and study of the public at stated times.



RS 3:1144 - Exhibits at state fair

§1144. Exhibits at state fair

With a view of stimulating a friendly rivalry as to the most successful results obtained upon parish experimental farms, a selection of the best results of each year's work upon the farms may be assembled and exhibited annually at the state fair in the building owned and set apart by the state as an agricultural hall at the state fair of Louisiana.



RS 3:1145 - Provision in budget for establishing farms

§1145. Provision in budget for establishing farms

Parishes may make provision in their budgets for the carrying out of this Part at the earliest practical time that the finances of each parish will permit.



RS 3:1201 - SOIL CONSERVATION

CHAPTER 9. SOIL CONSERVATION

PART I. SOIL AND WATER CONSERVATION DISTRICTS

§1201. Legislative determinations and declaration of policy

It is hereby declared, as a matter of legislative determination:

A. The condition. That the farm and grazing lands of the State of Louisiana are among the basic assets of the state and that the preservation of these lands is necessary to protect and promote the health, safety, and general welfare of its people; that improper land-use practices have caused and have contributed to, and are now causing and contributing to, a progressively more serious erosion of the farm and grazing lands of this state; that the breaking of natural grass, plant, and forest cover have interfered with the natural factors of soil stabilization, causing loosening of soil and exhaustion of humus, and developing a soil condition that favors erosion; that the topsoil is being washed out of fields and pastures; that there has been an accelerated washing of sloping fields; that these processes of erosion speed up with removal of absorptive topsoil, causing exposure of less absorptive and less protective but more erosive sub-soil; that failure by any land occupant to conserve the soil and to control erosion upon his lands causes a washing of soil and water from his lands onto other lands and makes the conservation of soil and control of erosion on such other lands difficult or impossible.

B. The consequences. That the consequences of such soil erosion are the silting and sedimentation of stream channels, reservoirs, dams, ditches, and harbors; the piling up of soil on lower slopes, and its deposit over alluvial plains; the reduction in productivity or ruin of rich bottom lands by overwash of poor subsoil material, sand and gravel swept out of the hills; deterioration of soil and its fertility, deterioration of crops grown thereon, and declining acre yields despite development of scientific processes for increasing such yields; loss of soil and water which causes destruction of food and cover for wildlife; a washing of soil into streams which silts over spawning beds, and destroys water plants, diminishing the food supply of fish; a diminishing of the underground water reserve, which causes water shortages, intensifies periods of drought, and causes crop failure; an increase in the speed and volume of rainfall run-off, causing severe and increasing floods, which bring suffering, disease, and death; impoverishment of families attempting to farm eroding and eroded lands; damage to roads, highways, railways, farm buildings, and other property from floods; and losses in navigation, hydro-electric power, municipal water supply, irrigation developments, farming, and grazing.

C. The appropriate corrective methods. That to conserve soil resources and control and prevent soil erosion, and prevent floodwater and sediment damages, and further the conservation, development, utilization, and disposal of water, it is necessary that land-use practices contributing to soil wastage and soil erosion be discouraged and discontinued, and appropriate soil-conserving land-use practices, and works of improvement for flood prevention or the conservation, development, utilization, and disposal of water be adopted and carried out; that among the procedures necessary for widespread adoption, are the carrying on of engineering operations such as the construction of terraces, terrace outlets, check-dams, desilting basins, floodwater retarding structures, channel improvements, floodways, dikes, ponds, ditches and the like; the utilization of strip cropping, lister furrowing, contour cultivating and contour furrowing; land drainage; land irrigation; seeding and planting of waste, sloping, abandoned or eroded lands to water conserving and erosion preventing plants, trees and grasses; forestation and reforestation; rotation of crops; soil stabilization with trees, grasses, legumes, and other thick-growing, soil-holding crops; retardation of run-off by increasing absorption of rainfall, irrigation where and when necessary; and retirement from cultivation of steep, highly erosive areas and areas now badly gullied or otherwise eroded.

D. Declaration of policy. It is hereby further declared to be the policy of the legislature to provide for the conservation of the soil and soil resources of this state, and for the control and prevention of soil erosion, and for the prevention of floodwater and sediment damages, and for furthering the conservation, development, utilization, and disposal of water, and thereby to preserve natural resources, control floods, prevent impairment of dams and reservoirs, assist in maintaining the navigability of rivers and harbors, to preserve wildlife, protect public lands, and protect and promote the health, safety, and general welfare of the people of this state.

Amended by Acts 1956, No. 10, §1.



RS 3:1202 - Terms defined

§1202. Terms defined

As used in this Part of Chapter 9, the terms defined in this Section have the meanings here given to them, except where the context expressly indicates otherwise:

(1) "District" or "soil conservation district" means a governmental subdivision of this State, and a public body corporate and politic, organized in accordance with the provisions of this Part, for the purposes, with the powers, and subject to the restrictions set forth in this Part.

(2) "Supervisor" means one of the members of the governing body of a district, elected or appointed in accordance with the provisions of this Part.

(3) "Committee" or "State Soil Conservation Committee" means the agency created in Section 3:1204.

(4) "Petition" means a petition filed under the provisions of subsection A of Section 3:1205 for the creation of a district.

(5) "Nominating petition" means a petition filed under the provisions of Section 3:1206 to nominate candidates for the office of supervisor of a soil conservation district.

(6) "State" means the State of Louisiana.

(7) "Agency of this State" includes the government of this State and any subdivision, agency, or instrumentality, corporate or otherwise, of the government of this State.

(8) "United States" or "agencies of the United States" include the United States of America, the Soil Conservation Service of the United States Department of Agriculture, and any other agency or instrumentality, corporate or otherwise, of the United States of America.

(9) "Government" or "governmental" includes the government of this State, the Government of the United States, or any subdivision, agency, or instrumentality, corporate or otherwise, of either of them.

(10) "Land owner" or "owner of land" includes any person, persons, partnership, firm, or corporation who shall hold title to any lands lying within a district organized under the provisions of this Part.

(11) "Land occupant" or "occupant of land" includes any person, persons, partnership, firm, or corporation who shall hold title to, or shall be in possession of, any lands lying within a district organized under the provisions of this Part, whether as owner, lessee, tenant, or otherwise.

(12) "Due notice" means notice published at least twice, with an interval of at least 7 days between the two publication dates, in a newspaper or other publication of general circulation within the appropriate area, or if no such publication of general circulation be available, by posting at a reasonable number of conspicuous places within the appropriate area, such posting to include, where possible, posting at public places where it may be customary to post notices concerning parish or municipal affairs generally. At any hearing held pursuant to such notice, at the time and place designated in such notice, adjournment may be made from time to time without the necessity of renewing such notice for such adjourned dates.



RS 3:1203 - Repealed by Acts 1956, No. 10, 2.

§1203. Repealed by Acts 1956, No. 10, §2.



RS 3:1204 - State soil and water conservation commission

§1204. State soil and water conservation commission

A.(1)(a) There is hereby established, to serve as an agency of the state and to perform the functions conferred upon it in this Part, a state soil and water conservation commission. The commission shall consist of nine members. The Louisiana State University Vice President of Agriculture and Dean of the College of Agriculture or his successor, the chancellor of the Southern University Agricultural Center, the commissioner of agriculture and forestry of Louisiana, and the president of the Louisiana Association of Conservation Districts shall automatically be members of this commission. Each shall designate a person to represent him at meetings at which he cannot be present, and the person so designated by each shall serve, in the absence of the officer who selects him, with the same power and authority as that officer, including the right to vote. In the case of the Louisiana Association of Conservation Districts president, his alternate shall be the vice president of the association. The other five members shall be elected, one from each of the following areas of the state:

(i) State Area No. 1, comprising those soil and water conservation districts which include either all or the predominant areal portion of the parishes of Caddo, Bossier, Webster, Claiborne, Union, Lincoln, Bienville, Red River, DeSoto, and Sabine.

(ii) State Area No. 2, comprising those soil and water conservation districts which include either all or the predominant areal portion of the parishes of Ouachita, Morehouse, West Carroll, East Carroll, Richland, Madison, Franklin, Tensas, and Concordia.

(iii) State Area No. 3, comprising those soil and water conservation districts which include either all or the predominant areal portion of the parishes of Jackson, Caldwell, Catahoula, Avoyelles, LaSalle, Winn, Grant, Rapides, Allen, Beauregard, Vernon, and Natchitoches.

(iv) State Area No. 4, comprising those soil and water conservation districts which include either all or the predominant areal portion of the parishes of St. Landry, Evangeline, Acadia, Jefferson Davis, Calcasieu, Cameron, Vermilion, Lafayette, St. Martin, Iberia, St. Mary, Terrebonne, and Lafourche.

(v) State Area No. 5, comprising those soil and water conservation districts which include either all or the predominant areal portion of the parishes of Pointe Coupee, West Feliciana, East Feliciana, St. Helena, Tangipahoa, Washington, St. Tammany, Livingston, East Baton Rouge, West Baton Rouge, Iberville, Assumption, Ascension, St. James, St. John the Baptist, St. Charles, Jefferson, Orleans, St. Bernard, and Plaquemines.

(b) At the same time, in the same manner, and for the same term as hereinafter provided for the election of the five members, there shall be elected one alternate for each such member, who shall be elected from the same area and shall possess the same qualifications as the member for whom he is elected as an alternate. Whenever for any reason the member elected from any area is unable to be present at any meeting of the commission, the alternate elected from his area shall serve in his place, and in such case, the alternate shall exercise all of the powers vested by law in the member, including the right to vote. For each day of such service the alternate shall be paid the same per diem and expenses as a member. A vacancy in the position of alternate shall be filled as provided by law for members.

(2)(a) The members of the state soil and water conservation commission created by law prior to August 1, 1956, shall continue to serve as a state soil and water conservation commission until the new members of the state soil and water conservation commission are elected and qualify as hereinafter provided.

(b) Within forty-five days after August 1, 1956, the chairman of the old state soil and water conservation commission shall notify the soil and water conservation district supervisors within the state of the time and the place that an election is to be held as hereinafter provided.

(c) A meeting of each board of soil and water conservation district supervisors shall be held within thirty days after receiving notice of the state convention. The majority of the members of the board of district supervisors shall constitute a quorum and at such meeting, the board of district supervisors shall elect one of its members as a delegate to attend a state convention, at the time and place specified in the notice given by the chairman of the old state soil and water conservation commission. Each such elected delegate shall have one vote at the state convention. Each state area at the state convention shall elect one of its members as a member of the state soil and water conservation commission to represent that area. Each member elected as a member of the state soil and water conservation commission shall be a landowner or operator actively engaged in farming or animal husbandry within the district and area he represents and shall be a qualified voter in that district. He shall be elected as a member of the state soil and water conservation commission by a majority of the votes cast at the state convention. The chairman of the convention shall within ten days certify to the old state soil and water conservation commission and to the secretary of state the name and address of the person so elected as a member of the new state soil and water conservation commission. Each member of the commission shall take the state constitutional oath of office and qualify within thirty days after this election. Within thirty days after the election and qualification of the five members, the commissioner of agriculture and forestry of the state of Louisiana shall call a meeting of the entire commission, at which time one of the said members provided for herein shall be elected chairman of the state soil and water conservation commission, another member shall be elected vice chairman, and a third member secretary-treasurer. The terms of the five members of the state soil and water conservation commission elected under this Section shall be as follows:

The members from State Area Nos. 1 and 2 shall serve for one year;

The members from State Area Nos. 3 and 4 shall serve for two years;

The members from State Area No. 5 shall serve for three years.

Thereafter, each member shall serve for a period of three years after his election and shall be removed only for cause. In the event of a vacancy, the vacancy shall be filled by the state commission until the next convention, and then by election in the same manner, as outlined, for the unexpired term. An elected member of the commission shall not qualify for reelection unless he shall have attended at least sixty-six and two-thirds percent of the scheduled commission meetings during his tenure; however, upon a showing of good cause this condition may be waived by resolution duly adopted by the state soil and water conservation commission.

(3) The commission shall keep a record of its official actions and may perform such acts, hold such public hearings, and promulgate such rules and regulations as may be necessary for the execution of its functions under this Part.

B. The State Soil and Water Conservation Commission shall employ a director and an assistant director who shall be appointed by the commission subject to the approval of the commissioner of agriculture and forestry. The director and the assistant director shall be in the unclassified service. The commissioner may employ such other personnel of the commission as he deems appropriate. All employees of the commission shall be under the direction and supervision of the commissioner. The commission may call upon the attorney general of the state for such legal services as it may require or may employ its own counsel and legal staff. It shall have authority to delegate to its chairman, to one or more of its members, or to one or more agents or employees, such powers and duties as it may deem proper. It shall be furnished the necessary supplies and equipment for the commission's work. It shall have the authority to locate its office at a place to be selected by the commission. Upon request of the commission, for the purpose of carrying out any of its functions, the supervising officer of any state agency, or of any state institution of learning, shall insofar as may be possible under available appropriations, and having due regard to the needs of the agency to which the request is directed, assign or detail to the commission members of the staff or personnel of such agency or institution of learning, and make such special report, surveys, or studies as the commission may request.

C.(1) The commission annually shall elect a chairman, vice chairman, and secretary-treasurer, each of whom shall serve for a period of one year from the date of his appointment or until his successor is elected and qualified. A member of the commission may serve concurrently as a soil and water conservation district supervisor, but he shall not be required to continue in office as a soil and water conservation district supervisor in order to be entitled to serve his full term as a member of the commission. A majority of the commission shall constitute a quorum, and the concurrence of a majority in any matter within their duties shall be required for its determination.

(2) The chairman and members of the commission shall receive a per diem of thirty-five dollars for each day or fraction thereof actually engaged in official work of the commission, provided such per diem allowance as to each member shall not exceed twenty days in any year. The chairman and members of the commission shall also be entitled to receive reimbursement for actual traveling expenses necessarily incurred in the performance of their duties of the commission, and only such members not otherwise compensated or paid from public funds shall be entitled to the per diem allowance.

(3) The commission shall provide for the execution of surety bonds for all employees and officers who shall be entrusted with funds or property; shall provide for the keeping of a full and accurate record of all proceedings and all resolutions, regulations, and orders issued or adopted; shall provide for an annual examination of the accounts of receipts and disbursements and an annual examination of all districts; and shall provide for a complete audit at least once every four years of the accounts of receipts and disbursements of all districts, which shall be filed with the legislative auditor pursuant to and in accordance with R.S. 24:513.

D. In addition to the duties and powers hereinafter conferred upon the State Soil and Water Conservation Commission, it shall have the following duties and powers:

(1) To offer such assistance as may be appropriate to the supervisors of soil and water conservation districts, organized as provided hereinafter, in the carrying out of any of their powers and programs; to assist and guide districts in the preparation and carrying out of programs for resource conservation authorized under this Chapter; to review district programs; to coordinate the programs of the several districts and resolve any conflicts in such programs; to facilitate, promote, assist, harmonize, coordinate, and guide the resource conservation programs and activities of districts as they relate to other special-purpose districts, parishes, and other public agencies.

(2) To keep the supervisors of each of the several districts organized under the provision of this Chapter informed of the activities and experience of all other districts organized hereunder, and to facilitate an interchange of advice and experience between such districts and cooperation between them.

(3) To review agreements, or forms of agreements, proposed to be entered into by districts with other districts or with any state, federal, interstate, or other public or private agency, organization, or individual, and advise the districts concerning such agreements or forms of agreements.

(4) To secure the cooperation and assistance of the United States and any of its agencies, and of agencies of this state, in the work of such districts and to accept donations, grants, gifts, and contributions in money, services, or otherwise from the United States or any of its agencies or from the state or any of its agencies in order to carry out the purposes of this Part.

(5) To recommend the inclusion in annual and longer term budgets and appropriation legislation of the state of Louisiana of funds necessary for appropriation by the legislature to finance the activities of the commission and soil and water conservation districts; to administer the provisions of any act hereafter enacted by the legislature appropriating funds for expenditure in connection with the activities of soil and water conservation districts; to distribute to soil and water conservation district funds, equipment, supplies, and services received by the commission for that purpose from any source, subject to such conditions as shall be made applicable thereto in any state or federal statute or local ordinance making available such funds, property, or services; to issue regulations establishing guidelines and suitable controls to govern the use by soil and water conservation districts of such funds, property, and services; and to review all budgets, administrative procedures, and operations of such districts and advise the districts concerning their conformance with applicable laws and regulations.

(6) To enlist the cooperation and collaboration of state, federal, regional, interstate, and local public and private agencies with the soil and water conservation districts; and to facilitate arrangements under which the soil and water conservation districts may serve parish governing bodies and other agencies.

(7) To disseminate information throughout the state concerning the activities and programs of the soil and water conservation districts in areas where their organization is desirable; to make available information concerning the needs and the work of the soil and water conservation districts and the commission to the governor, the legislature, executive agencies of the government of this state, political subdivisions of this state, cooperating federal agencies, and the general public.

(8) Pursuant to procedures developed mutually by the commission and other state and local agencies that are authorized to plan or administer activities significantly affecting the conservation of soil, water, and other related resources, to receive from such agencies for review and comment suitable descriptions of their plans, programs, and activities for purposes of coordination with district conservation programs; to arrange for and participate in conferences necessary to avoid conflict among such plans and programs, to call attention to omissions, and to avoid duplication of effort.

(9) To compile information and make studies, summaries, and analyses of district programs in relation to each other and to other resource conservation programs on a statewide basis.

(10) To require annual reports from soil and water conservation districts, the form and content of which shall be developed by the commission in consultation with the district supervisors.

(11) To establish by regulations, with the assistance and advice of the legislative auditor or other appropriate state fiscal officer, adequate and reasonably uniform accounting and auditing procedures which shall be used by soil and water conservation districts.

(12) The state soil and water conservation commission and the soil and water conservation districts that may be created under this Part shall be the official state agencies for cooperating with the Soil Conservation Service of the United States Department of Agriculture.

E. Nothing contained in this Part shall have the effect of taking away or abridging any of the functions presently being exercised under existing law by the Department of Public Works, state of Louisiana, or of transferring any of such functions to any other agency.

Amended by Acts 1956, No. 10, §3; Acts 1970, No. 469, §1; Acts 1974, No. 101, §1; Acts 1975, No. 42, §1; Acts 1978, No. 740, §1; Acts 1980, No. 385, §1; Acts 1984, No. 325, §1; Acts 1986, No. 258, §1; Acts 1986, No. 703, §1; Acts 1988, No. 91, §2; Acts 1989, No. 105, §1; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2016, No. 42, §1.



RS 3:1205 - Creation; division or combination

§1205. Creation; division or combination

A. Any twenty-five owners of land lying within the limits of the territory proposed to be organized into a district may file a petition with the state soil and water conservation commission asking that a soil and water conservation district be organized to function in the territory described in the petition. Such petition shall set forth:

(1) The proposed name of the district;

(2) That there is need, in the interest of public health, safety, and welfare, for a soil and water conservation district to function in the territory described in the petition;

(3) A description of the territory proposed to be organized as a district, which description shall not be required to be given by metes and bounds or by legal subdivision, but shall be deemed sufficient if generally accurate;

(4)(a) A request that the state soil and water conservation commission duly define the boundaries for such district; that a referendum be held within the territory so defined on the question of the creation of a soil and water conservation district in such territory; and that the commission determine that such a district be created.

(b) Where more than one petition is filed covering parts of the same territory, the state soil and water conservation commission may consolidate all or any such petitions.

B. Within thirty days after such petition has been filed with the state soil and water conservation commission, it shall cause due notice to be given of a proposed hearing upon the question of the desirability and necessity, in the interest of the public health, safety, and welfare, of the creation of such district, upon the question of the appropriate boundaries to be assigned to such district, upon the propriety of the petition and other proceedings taken under this Part, and upon all questions relevant to such inquiries. All landowners within the limits of the territory described in the petition, and of lands within any territory considered for addition to such described territory, and all other interested parties, shall have the right to attend such hearings and to be heard. If it shall appear upon the hearing that it may be desirable to include within the proposed district territory outside of the area within which due notice of the hearing has been given, the hearing shall be adjourned and due notice of further hearing shall be given throughout the entire area considered for inclusion in the district, and such further hearing held. After such hearing, if the commission shall determine, upon the facts presented at such hearing and upon such other relevant facts and information as may be available, that there is need, in the interest of the public health, safety, and welfare, for a soil and water conservation district to function in the territory considered at the hearing, it shall make and record such determination, and shall define, by metes and bounds or by legal subdivisions, the boundaries of such district. In making such determinations and in defining such boundaries, the commission shall give due weight and consideration to the topography of the area considered and of the state, the composition of soils therein, the distribution of erosion, the prevailing land-use practice, the desirability and necessity of including within the boundaries the particular lands under consideration and the benefits such lands may receive from being included within such boundaries, the relation of the proposed area to existing watersheds and agricultural regions, and to other soil and water conservation districts already organized or proposed for organization under the provisions of this Part, and such other physical, geographical, and economic factors as are relevant, having due regard to the legislative determinations set forth in R.S. 3:1201. The territory to be included within such boundaries need not be contiguous. If the commission shall determine after such hearing and after due consideration of the said relevant facts, that there is no need for a soil and water conservation district to function in the territory considered at the hearing, it shall make and record such determination and shall deny the petition. After six months shall have expired from the date of the denial of any such petition, subsequent petitions covering the same or substantially the same territory may be filed as aforesaid and new hearings held and determinations made thereon.

C. After the commission has made and recorded a determination that there is need, in the interest of public health, safety, and welfare, for the organization of a district in a particular territory and has defined the boundaries thereof, it shall consider the question whether the operation of a district within such boundaries, with the powers conferred upon soil and water conservation districts in this Part, is administratively practicable and feasible. To assist the commission in the determination of such administrative practicability and feasibility, it shall be the duty of the commission, within reasonable time after entry of the finding that there is need for the organization of the proposed district and the determination of the boundaries thereof, to hold a referendum within the proposed district upon the proposition of the creation of the district, and to cause due notice of such referendum to be given. The question shall be submitted by ballots upon which there shall appear the words: "For creation of a soil and water conservation district of the lands below described and lying in the parish (or parishes) of __________, and __________ and __________" and "Against the creation of a soil and water conservation district of the lands below described and lying in the parish(es) of __________ and __________", with a square before each proposition and a direction to insert an X mark in the square before one or the other of said propositions as the voter may favor or oppose creation of such district. The ballot shall set forth the boundaries of such proposed district as determined by the commission. All owners of land within such boundaries shall be eligible to vote in such referendum. Only such landowners shall be eligible to vote.

D. The commission shall pay all expenses for the issuance of such notices and the conduct of such hearings and referenda, and shall supervise the conduct of such hearings and referenda. It shall issue appropriate regulations governing the conduct of such hearings and referenda, and providing for the registration prior to the date of the referendum of all eligible voters, or prescribing some other appropriate procedure for the determination of those eligible as voters in such referendum. No informalities in the conduct of such referendum or in any matters relating thereto shall invalidate said referendum or the result thereof if notice thereof shall have been given substantially as herein provided and said referendum shall have been fairly conducted.

E. The commission shall publish the result of such referendum and shall thereafter consider and determine whether the operation of the district within the defined boundaries is administratively practicable and feasible. If the commission shall determine that the operation of such district is not administratively practicable and feasible, it shall record such determination and deny the petition. If the commission shall determine that the operation of such district is administratively practicable and feasible, it shall record such determination and shall proceed with the organization of the district in the manner hereinafter provided. In making such determination the commission shall give due regard and weight to the attitudes of the eligible voters within the defined boundaries, the number eligible to vote in such referendum who shall have voted, the proportion of the votes cast in such referendum in favor of the creation of the district to the total number of votes cast, the approximate wealth and income of land occupants of the proposed district, the probable expense of carrying on erosion-control operations within such district, and such other economic and social factors as may be relevant to such determination, having due regard to the legislative determinations set forth in R.S. 3:1201, provided, however, that the commission shall not have authority to determine that the operation of the proposed district within the defined boundaries is administratively practicable and feasible unless at least a majority of the votes cast in the referendum upon the proposition of the creation of the district shall have been cast in favor of the creation of such district.

F. If the commission shall determine that the operation of the proposed district within the defined boundaries is administratively practicable and feasible, it shall appoint two supervisors to act, with the three supervisors elected as provided in R.S. 3:1207, as the governing body of the district. Such district shall be a governmental subdivision of this state and a public body corporate and politic, upon the taking of the following proceedings:

(1) The two appointed supervisors shall present to the secretary of state an application signed by them, which shall set forth (and such application need contain no detail other than the mere recitals):

(a) that a petition for the creation of the district was filed with the state soil and water conservation commission pursuant to the provisions of this Part, and that the proceedings specified in this Part were taken pursuant to such petition; that the application is being filed in order to complete the organization of the district as a governmental subdivision and a public body, corporate and politic, under this Part; and that the commission has appointed them as supervisors;

(b) the name and official residence of each of the supervisors, together with a certified copy of the appointments evidencing their right to office;

(c) the term of office of each of the supervisors;

(d) the name which is proposed for the district; and

(e) the location of the principal office of the supervisors of the district.

(2) The application shall be subscribed and sworn to by each of the said supervisors before an officer authorized by the laws of this state to take and certify oaths, who shall certify upon the application that he personally knows the supervisors and knows them to be the officers as affirmed in the application, and that each has subscribed thereto in the officer's presence. The application shall be accompanied by a statement by the state soil and water conservation commission, which shall certify and such statement need contain no detail other than the mere recitals, that a petition was filed, notice issued, and hearings held as aforesaid; that the commission did duly determine that there is need, in the interest of the public health, safety, and welfare, for a soil and water conservation district to function in the proposed territory and did define the boundaries thereof; that notice was given and a referendum held on the question of the creation of such district, and that the result of such referendum showed a majority of the votes cast in such referendum to be in favor of the creation of the district; that thereafter the commission did duly determine that the operation of the proposed district is administratively practicable and feasible. The said statement shall set forth the boundaries of the district as they have been defined by the commission.

(3) The secretary of state shall examine the application and statement, and if he finds that the name proposed for the district is not identical with that of any other soil and water conservation district of this state or so nearly similar as to lead to confusion or uncertainty, he shall receive and file them and shall record them in an appropriate book of record in his office. If the secretary of state shall find that the name proposed for the district is identical with that of any other soil and water conservation district of this state, or so nearly similar as to lead to confusion and uncertainty, he shall certify such fact to the state soil and water conservation commission, which shall thereupon submit to the secretary of state a new name for the said district, which shall not be subject to such defects. Upon receipt of such new name, free of such defects, the secretary of state shall record the application and statement, with the name so modified, in an appropriate book of record in his office. When the application and statement have been made, filed, and recorded, as herein provided, the district shall constitute a governmental subdivision of this state and a public body corporate and politic. The secretary of state shall make and issue to the said supervisors a certificate, under the seal of the state, of the due organization of said district, and shall record such certificate with the application and statement. The boundaries of such district shall include the territory as determined by the state soil and water conservation commission as aforesaid, but in no event shall they include any area included within the boundaries of another soil and water conservation district organized under the provisions of this Part.

G. After six months shall have expired from the date of entry of a determination by the state soil and water conservation commission that operation of a proposed district is not administratively practicable and feasible, and denial of a petition pursuant to such determination, subsequent petitions may be filed as aforesaid, and action taken thereon in accordance with the provisions of this Part.

H. Petitions for including additional territory within an existing district may be filed with the state soil and water conservation commission, and the proceedings herein provided for in the case of petitions to organize a district shall be observed in the case of petitions for such inclusion. The commission shall prescribe the form of such petitions, which shall be as nearly as may be in the form prescribed in this Part for petitions to organize a district. Where the total number of eligible voters in the area proposed for inclusion shall be less than twenty-five, the petition may be filed when signed by a majority of the eligible voters of such area. In referenda upon petitions for such inclusion, all owners of land within such area shall be eligible to vote. Only such landowners shall be eligible to vote.

I. Any district or districts organized under the provisions of this Part may be divided, or combined with any other district or districts, or divided and combined with any other district or districts in the following manner:

(1) Twenty-five or more landowners of each district affected by the proposed division or combination shall sign and file with the commission a petition requesting that the district or districts, as the case may be, and the operations thereof, be divided or combined, or divided and combined, in the manner requested. The commission shall prescribe the form for such petitions, which shall be as nearly as may be in the form described in this Part for petitions to organize a district. The commission may conduct such public meetings and public hearings upon such petition as may be necessary to assist it in the consideration thereof. The commission may define in more detail the boundaries outlined in the petitions for the districts proposed to result from the division or combination.

(2) Within sixty days after such petition has been filed with the commission, it shall give due notice of the holding of a referendum, and shall supervise and conduct such referendum, and issue appropriate regulations governing the conduct thereof. Each owner of land lying within the district or districts to be affected shall be entitled to vote; and only such landowners shall be entitled to vote. The commission shall make provisions on the referendum for each landowner to vote (a) on whether or not he approves of the proposed division, if any, of the district in which his land is located, and (b) on whether or not he approves of the proposed new district in which his land will be located under the proposed combination, if any. No informalities in the conduct of such referendum or in any matters relating thereto shall invalidate said referendum or the result thereof if notice shall have been given substantially as herein provided and said referendum shall have been fairly conducted.

(3) The commission shall publish the results of such referendum and shall thereafter consider and determine whether the division or combination requested in the petition is administratively practicable and feasible. If the commission shall determine that the division or combination of such district or districts is not administratively practicable and feasible, it shall record such determinations and deny the petition. If the commission shall determine that the division or combination is administratively feasible and practicable, it shall record such determinations and proceed with the division or combination of the district or districts in the manner hereafter provided. In making such determinations the commission shall give due regard and weight to the attitudes of the owners of lands lying within the defined boundaries of the districts to be affected, the number of landowners eligible to vote in such referendum who shall have voted, the proportion of the votes cast in such referendum in favor of the division or combination of the district or districts to the total number of votes cast, the approximate wealth and income of the landowners of the proposed new district, or districts, the probable expense of carrying on erosion control operations within such district or districts, and such other economic and social factors as may be relevant to such determination, having due regard to the legislative determinations set forth in R.S. 3:1201, provided, however, that no district or districts may be divided or combined if a majority of landowners voting vote against either the particular division or combination which is submitted to their vote as hereinabove provided.

(4)(a) If the commission shall determine that the proposed division or combination is practicable and feasible in its entirety, it shall appoint for each district to result from the proposed division or combination two supervisors to act with three supervisors to be elected in accordance with, and subject to, the terms and conditions set forth in R.S. 3:1206 (except that the nominating petitions shall be filed within thirty days of the determination of the commission and notice thereof to the eligible voters), as the governing body of each such district. Any existing supervisor shall be eligible to be appointed or elected as a new supervisor. The commission shall then certify to the new supervisors, and to the supervisors of such existing district which is to be divided or combined (hereinafter sometimes called old supervisors), the determination of the commission as to the administrative practicability and feasibility of the division or combination, the boundaries of the proposed districts, the names, addresses, and positions of the supervisors appointed or elected for each new district, and such other data as it deems appropriate. Thereupon, the old supervisors of each district to be divided, if any, shall decide the proportion and manner of division of its property, assets, and rights, exclusive, however, of any executory contracts, among the new districts into which the old district is to be divided, taking into consideration the nature and source of such property, assets, and rights, the comparative sizes of the new divisions, the number of landowners of each such division, and general considerations of fairness in making the allocation. The supervisors shall notify the commission and the new supervisors who are to receive any of said property, rights, and assets, of their decision; and the said property, assets, and rights shall then be divided and transferred accordingly. If no division of a district is to be made, the supervisors shall simply transfer the said assets, property, and rights of such district to the new supervisors of the combined district of which it will comprise a part.

(b) If the supervisors of a district to be divided are unable to agree on the division of the said property, assets, and rights to be made, within sixty days after the certification of determination from the commission, they shall notify the commission, and the commission shall, after a hearing of the said supervisors and any other persons within the district who may be, in the commission's judgment, reasonably entitled to be heard, decide and determine finally the proportions and manner of the division, and shall certify its decision to said supervisors, who shall proceed forthwith to divide the said property, assets, and rights accordingly.

(5) Upon receiving the said property, assets, and rights to which they shall be entitled under the division or combination decided upon in the above manner, the supervisors of each resulting district shall file an application, duly verified, with the secretary of state, for the completion of the division or combination, which application shall set forth (and such application need contain no detail other than the mere recitals) that a petition for the division or combination of the district was filed with the commission pursuant to the provisions of this Part, and that the proceedings specified in this Part were taken pursuant to such petition; that the application is being filed in order to complete the division or combination of the old district or districts as governmental subdivisions and public bodies, corporate and politic, under this Part; and that they have been appointed and elected, respectively, as supervisors; and the application shall also set forth with respect to the resulting district or districts the matters required in this Section. Said application shall be executed and sworn to as provided in this Section; and shall be accompanied by a statement by the commission, which shall certify (and such statement need contain no detail other than the mere recitals) that a petition was filed, notice given, and a referendum held on the question of dividing or combining the named districts; that the commission did duly determine that such division or combination was administratively practicable and feasible; and that the division or combination of the property, assets, and rights was decided upon and carried out in accordance with the provisions of this Part. The said statement shall set forth the boundaries of the district as they have been described in the petition, or further defined by the commission.

(6) The secretary of state shall examine the applications, and shall receive and file them, and record them in the book for the recording of applications for the organization of districts; whereupon the old districts shall cease to exist as such and the resulting districts shall constitute governmental subdivisions of this state and public bodies corporate and politic; and the said secretary shall issue to the said supervisors of each resulting district, a certificate, under the seal of the state, of the due constitution by division or combination (as the case may be) of such district, and shall record said certificate with the application and statement.

(7) Upon the issuance of the certificate of due constitution of each such district under the provisions of this Part, all ordinances and regulations theretofore adopted and in force within the former districts shall be of no further force and effect. All contracts, agreements, and easements entered into, to which an old district or the old supervisors thereof are parties, shall remain in force and effect for the period provided in such contracts. The commission shall be substituted for the district or supervisors as a party to such contracts. The commission shall be entitled to all benefits and subject to all liabilities under such contracts and shall have the same right and liability to perform, to require performance, to sue and be sued, and to modify or terminate such contracts by mutual consent or otherwise, as the supervisors of the former district would have had. The commission may designate and direct any of the new districts to act as its agent to carry out any contract or duty, or enforce any right, or perform any other work which accrues to it under this Section on account of the division or combination of an old district.

(8) The district constituted by such division or combination, and the supervisors thereof, shall have the same powers and be subject to the same restrictions as districts organized under R.S. 3:1205, and the supervisors thereof.

J.(1) When a petition signed by at least a majority of landowners in a territory is submitted to the commission requesting that the territory be transferred from the district wherein the territory is located to an adjoining district, the commission shall proceed as follows.

(2) The commission may conduct public meetings and hearings upon such petition as may be necessary to assist it in the consideration thereof. In making such determination, the commission shall give due weight and consideration to the legislative determinations set forth in R.S. 3:1201 and to the standards provided herein for the guidance of the commission in making its determinations in connection with the organization of districts. The commission may define in more detail the boundaries of the territory proposed to be transferred. If the commission determines that the proposed transfer is not administratively practicable and feasible, it shall record such determination and deny the petition. If the commission shall determine that the transfer is administratively feasible and practicable, it shall record such determination, and provided that the proposed change is agreed to by a majority of the board of supervisors of each district affected by the transfer, the commission shall proceed with and complete the proposed transfer. In such case, no referendum shall be necessary.

K.(1) In any suit, action, or proceeding involving the validity or enforcement of, or relating to, any contract, proceeding, or action of the district, the district shall be deemed to have been established in accordance with the provisions of this Part upon proof of the issuance of the aforesaid certificate by the secretary of state. A copy of such certificate duly certified by the secretary of state shall be admissible in evidence in any such suit, action, or proceeding and shall be prima facie proof of the filing and contents thereof.

(2) It shall be the duty of the assessor for the parish or parishes in which real property included within the boundaries of an established or a proposed soil and water conservation district is situated to furnish, within thirty days after receipt of a written request, the state soil and water conservation commission a list of the persons paying taxes on real property located within the boundaries of an established or a proposed soil and water conservation district as shown by the assessment roll last made and filed; likewise, it shall be the duty of the registrar of voters to furnish a list of qualified voters.

(3) The registration and assessment rolls, in the absence of fraud, shall be the sole and final tests of the qualifications of voters for participation in referenda or elections held under the provisions of this Part.

L. A third method by which the boundaries of soil and water conservation districts may be changed is as follows: The board of supervisors of any one or more districts organized under the provisions of this law may submit to the state commission a petition signed by eighty percent of the members of the board of supervisors of each district affected requesting a division of a district, a combination of two or more districts, or a transfer of land from one district to another. The state commission shall make a determination as to the practicability and feasibility of the proposed change, giving due regard to the same considerations as provided in this Section for changes in district boundaries by other methods. If the commission determines that the proposed change of district boundaries is not administratively practicable and feasible, it shall record such determination and deny the petition. If the commission determines that the proposed change is administratively practicable and feasible, it shall record such determination and proceed with the reorganization of the district or districts affected in the same manner as provided in this Section for changes in district boundaries by other methods.

Amended by Acts 1958, No. 231, §1; Acts 1966, No. 195, §2; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:1206 - Election of three supervisors for each district

§1206. Election of three supervisors for each district

A. Within thirty days after the date of issuance by the secretary of state of a certificate of organization of a soil and water conservation district, nomination petitions may be filed with the state soil and water conservation commission to nominate candidates for supervisors of the district. The commission shall have authority to extend the time within which nominating petitions may be filed. No nominating petition shall be accepted by the board, unless it shall be subscribed by twenty-five or more qualified voters within the district who are qualified to vote under the constitution and law of this state. Qualified voters may sign more than one such nominating petition to nominate more than one candidate for supervisor. The commission shall give due notice of an election to be held for the election of three supervisors for the district. The names of all nominees on behalf of whom nominating petitions have been filed within the time herein designated shall be printed, arranged in the alphabetical order of the surnames, upon ballots, with a square before each name and a direction to insert an X mark in the square before any three names to indicate the voter's preference. All qualified voters within the district who are qualified to vote under the constitution and laws of this state shall be eligible to vote in the election. Only qualified voters shall be eligible to vote. The three candidates who shall receive the largest number, respectively, of the votes cast in such election shall be the elected supervisors for such district. The state commission shall pay all the expenses of such election, shall supervise the conduct thereof, shall prescribe regulations governing the conduct of such election, and shall publish the results thereof.

B. If the total number of candidates duly presented in nominating petitions does not exceed the number of supervisor places to be filled by election, then and in that event, the state commission is authorized and empowered to dispense with the election procedure outlined above and to declare each of said candidates duly qualified as a supervisor without the requirement of an election the same as if his name had been presented to the qualified voters in an election. Candidates so qualified shall be considered for all purposes "elected supervisors" wherever such term appears in this Part.

Amended by Acts 1956, No. 10, §4; Acts 1958, No. 231, §2; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:1207 - Appointment, qualifications, tenure of supervisors

§1207. Appointment, qualifications, tenure of supervisors

A. The governing authority of each district shall consist of five supervisors, three elected as provided in R.S. 3:1206 and two appointed as provided in R.S. 3:1205. All such supervisors shall be landowners or farm operators and shall be qualified voters within the state. The supervisors shall annually designate a chairman, vice-chairman, and secretary-treasurer, said secretary-treasurer to give good and sufficient bond for the faithful performance of his duties, and they may from time to time change such designations.

B. The supervisors shall designate a chairman and may from time to time change such designation. The term of office of each supervisor shall be three years, except that the supervisors who are first appointed shall be designated to serve terms of one and two years, respectively, from the date of their appointment. A supervisor shall hold office until his successor has been elected or appointed and has qualified. Vacancies shall be filled for the unexpired term. The selection of a successor to fill an unexpired term shall be by appointment by the commission; such supervisor's successor, however, shall be selected in the same manner as the supervisor whose unexpired term he was appointed by the commission to fill. The selection of a successor for a full term shall be made in the same manner in which the retiring supervisor was selected. A majority of the supervisors shall constitute a quorum, and the concurrence of a majority in any matter within their duties shall be required for its determination. A supervisor may receive compensation for his services not to exceed thirty-five dollars per day for not more than twenty days annually, and he may be paid expenses, including traveling expenses, necessarily incurred in the discharge of his duties. These costs may be paid from either appropriated funds or from local district funds.

C. The three elected supervisors of the district shall be elected annually, one each year. These elections of supervisors shall be held throughout the state regularly on the second Saturday in June, each year, in accordance with the general procedure and in the manner prescribed in R.S. 3:1206. Terms of office of all supervisors so elected shall begin on July 1st, following the date of their election. All supervisors presently in office and serving on the governing body of a conservation district, shall remain in office until their terms expire, but from and after August 1st, 1956, all vacancies shall be filled in the manner above prescribed, and whenever the term of any supervisor expires, it shall be filled by an election to be held on the second Saturday in June after the expiration of said term.

D. The supervisors may employ such employees and agents, permanent and temporary, as they may require and shall determine their qualifications, duties, and compensation. The supervisors may delegate to their chairman, to one or more supervisors, or to one or more agents, or employees such powers and duties as they may deem proper. The supervisors shall furnish to the state soil and water conservation committee, upon request, copies of such ordinances, rules, regulations, orders, contracts, forms, and other documents as they shall adopt or employ, and such other information concerning their activities as may be required in the performance of their duties under this Part.

E. The supervisors shall provide for the execution of surety bonds for all employees and officers who shall be entrusted with funds or property; shall provide for the keeping of a full and accurate record of all proceedings and of all resolutions, regulations, and orders issued or adopted; and shall provide for an annual audit of the accounts of receipts and disbursements.

F. The supervisors may invite the legislative body of any municipality or parish located near the territory comprised within the district to designate a representative to advise and consult with the supervisors of the district on all questions of program and policy which may affect the property, water supply, or other interests of such municipality or parish.

G. Any supervisor may be removed by the commission upon notice and hearing, for neglect of duty or malfeasance in office, but for no other reason. A supervisor shall not qualify for reappointment or reelection unless he shall have attended at least sixty-six and two-thirds percent of the scheduled district meetings, provided, however, upon a showing of good cause, this condition may be waived by resolution duly adopted by the state soil and water conservation commission.

Amended by Acts 1956, No. 10, §5; Acts 1958, No. 231, §3; Acts 1966, No. 195, §3; Acts 1970, No. 469, §1; Acts 1978, No. 740, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:1208 - Powers of Districts and Supervisors

§1208. Powers of Districts and Supervisors

A soil and water conservation district organized under the provisions of this Part shall constitute a governmental subdivision of this state, and a public body corporate and politic, exercising public powers, and such district, and the supervisors thereof, shall have the following powers, in addition to others granted in other sections of this Part:

(1) To carry out preventive and control measures and works of improvement for flood prevention or the conservation, development, utilization and disposal of water within the district including, but not limited to, engineering operations, methods of cultivation, the growing of vegetation, changes in use of land, and the measures listed in R.S. 3:1201(c), on lands owned or controlled by this state or any of its agencies, with the cooperation of the agency administering and having jurisdiction thereof, and on any other lands within the district upon obtaining the consent of the owner as well as occupants of such lands or the necessary rights or interests in such lands;

(2) To cooperate, or enter into agreements with, and within the limits of appropriations duly made available to it by law, to furnish financial or other aid to, any agency, governmental or otherwise, or any owner of lands within the district, in the carrying on of erosion control and prevention operations and works of improvement for flood prevention or the conservation, development, utilization, and disposal of water within the district, subject to such conditions as the supervisor may deem necessary to advance the purposes of this Part;

(3) To obtain options upon and to acquire, by purchase, exchange, lease, gift, grant, bequest, devise, or otherwise, any property, real or personal, or rights or interests therein; to maintain, administer, and improve any properties acquired, to receive income from such properties and to expend such income in carrying out the purposes and provisions of this Part; and to sell, lease, or otherwise dispose of any of its property or interests therein in furtherance of the purposes and the provisions of this Part;

(4) To make available, on such terms as it shall prescribe, to land occupants within the district, agricultural and engineering machinery and equipment, fertilizer, seeds, and seedlings, and such other material or equipment, as will assist such land occupants to carry on operations upon their lands for the conservation of soil resources and for the prevention and control of soil erosion, and for flood prevention or the conservation, development, utilization, and disposal of water;

(5) To construct, improve, operate and maintain such structures as may be necessary or convenient for the performance of any of the operations authorized in this Part;

(6) To develop comprehensive plans for the conservation of soil resources and for the control and prevention of soil erosion and for flood prevention or the conservation, development, utilization, and disposal of water within the district, which plans shall specify in such detail as may be possible, the acts, procedures, performances, and avoidances which are necessary or desirable for the effectuation of such plans, including the specification of engineering operations, methods of cultivation, the growing of vegetation, cropping programs, tillage practices, and changes in use of land, and to publish such plans and information and bring them to the attention of occupants of lands within the district;

(7) To take over, by purchase, lease, or otherwise, and to administer, any soil-conservation, flood-prevention, drainage, irrigation, water management, erosion-control, or erosion-prevention projects, or combinations thereof, located within its boundaries undertaken by the United States or any of its agencies, or by this state or any of its agencies; to manage, as agent of the United States or any of its agencies, or of this state or any of its agencies, any soil-conservation, flood-prevention, drainage, irrigation, water management, erosion-control, or erosion-prevention project, or combinations thereof, within its boundaries; to act as agent for the United States, or any of its agencies, or for this state or any of its agencies, in connection with the acquisition, construction, operation, or administration of any soil-conservation, flood prevention, drainage, irrigation, water management, erosion control, or erosion-prevention project, or combinations thereof, within its boundaries; to accept donations, gifts, and contributions in money, services, materials, or otherwise, from the United States or any of its agencies, or from this state or any of its agencies, and to use or expend such moneys, services, materials, or other contributions in carrying on its operations;

(8) To sue and be sued in the name of the district; to have perpetual succession unless terminated as hereinafter provided; to make and execute contracts and other instruments, necessary or convenient to the exercise of its powers; to make, and from time to time amend and repeal, rules and regulations not inconsistent with this Part, to carry into effect its purposes and powers;

(9) As a condition to the extending of any benefits under this Part to, or the performance of work upon, any lands not owned or controlled by this state or any of its agencies, the supervisors may require contributions in money, services, materials, or otherwise to any operations conferring such benefits, and may require land owners to enter into and perform such agreements or covenants as to the permanent use of such lands as will tend to prevent or control erosion and prevent floodwater and sediment damages thereon;

(10) No provision with respect to the acquisition, operation, or disposition of property by other public bodies shall be applicable to a district organized hereunder unless the legislature shall specifically so state.

(11) No district organized under the provisions of this Part shall have power to levy, assess, or collect any taxes or special assessments.

Amended by Acts 1956, No. 10, §6.



RS 3:1209 - Adoption of land-use regulations

§1209. Adoption of land-use regulations

The supervisors of any district shall have authority to formulate regulations governing the use of lands within the district in the interest of conserving soil and soil resources and preventing and controlling soil erosion. The supervisors may conduct such public meetings and public hearings upon tentative regulations as may be necessary to assist them in this work. The supervisors shall not have authority to enact such land-use regulations into law until after they shall have caused due notice to be given of their intention to conduct a referendum for submission of such regulations to the owners of land within the district, for their indication of approval or disapproval of such proposed regulations, and until after the supervisors have considered the results of such referendum. The proposed regulations shall be embodied in a proposed ordinance. Copies of such proposed ordinance shall be available for the inspection of all eligible voters during the period between publication of such notice and the date of the referendum. The notices of the referendum shall recite the contents of such proposed ordinance, or shall state where copies of such proposed ordinance may be examined. The question shall be submitted by ballots, upon which shall appear the words: "For the approval of proposed ordinance No.__, prescribing land-use regulations for conservation of soil and prevention of erosion", and "Against the approval of proposed ordinance No.__, prescribing land-use regulations for conservation of soil and prevention of erosion", with a square before each proposition and a direction to insert an X mark in the square before one or the other of said propositions as the voter may favor or oppose approval of such proposed ordinance. The supervisors shall supervise such referendum, shall prescribe appropriate regulations governing the conduct thereof, and shall publish the results thereof. All owners of land within such district shall be eligible to vote in such referendum. Only such land owners shall be eligible to vote. No informalities in the conduct of such referendum or in any matters relating thereto shall invalidate said referendum or the result thereof if notice thereof shall have been given substantially as herein provided and said referendum shall have been fairly conducted.

The supervisors shall not have authority to enact such proposed ordinance into law unless at least a two-thirds majority of the votes cast in such referendum shall have been cast for approval of the said proposed ordinance. The approval of the proposed ordinance by a two-thirds majority of the votes cast in such referendum shall not be deemed to require the supervisors to enact such proposed ordinance into law. Land-use regulations prescribed in ordinances adopted pursuant to the provisions of this Section by the supervisors of any district shall have the force and effect of law in the said district and shall be binding and obligatory upon all owners of lands within such districts.

Any owner of land within such district may at any time file a petition with the supervisors asking that any or all of the land-use regulations prescribed in any ordinance adopted by the supervisors under the provisions of this Section shall be amended, supplemented, or repealed. Land-use regulations prescribed in any ordinance adopted pursuant to the provisions of this Section shall not be amended, supplemented, or repealed except in accordance with the procedure prescribed in this Section for adoption of land-use regulations. Referenda on adoption, amendment, supplementation, or repeal of land-use regulations shall not be held more often than once in six months.

The regulations to be adopted by the supervisors under the provisions of this Section may include:

(a) Provisions requiring the carrying out of necessary engineering operations, including the construction of terraces, terrace outlets, check dams, dikes, ponds, ditches, and other necessary structures;

(b) Provisions requiring observance of particular methods of cultivation including contour cultivating, contour furrowing, lister furrowing, sowing, planting, strip cropping, seeding, and planting of lands to water-conserving and erosion-preventing plants, trees and grasses, forestation, and reforestation;

(c) Specifications of cropping programs and tillage practices to be observed;

(d) Provisions requiring the retirement from cultivation of highly erosive areas or of areas on which erosion may not be adequately controlled if cultivation is carried on;

(e) Provisions for such other means, measures, operations, and programs as may assist conservation of soil resources and prevent or control soil erosion in the district, having due regard to the legislative findings set forth in R.S. 3:1201.

The regulations shall be uniform throughout the territory comprised within the district, except that the supervisors may classify the lands within the district with reference to such factors as soil type, degree of slope, degree of erosion threatened or existing, cropping or tillage practices in use, and other relevant factors, and may provide regulations varying with the type or class of land affected, but uniform as to all lands within each class or type. Copies of land-use regulations adopted under the provisions of this Section shall be printed and made available to all owners and occupants of lands lying within the district.



RS 3:1210 - Entry of land for inspection

§1210. Entry of land for inspection

The supervisors shall have authority to go upon any lands within the district to determine whether land-use regulations adopted under the provisions of R.S. 3:1209 are being observed.



RS 3:1211 - Performance of work under the regulations by the supervisors

§1211. Performance of work under the regulations by the supervisors

Where the supervisors of any district shall find that any of the provisions of land-use regulations prescribed in an ordinance adopted in accordance with the provisions of R.S. 3:1209 are not being observed on particular lands, and that such non-observance tends to increase erosion on such lands and is interfering with the prevention or control of erosion on other lands within the district, the supervisors may seek, according to law, from the district court having jurisdiction, a mandatory injunction ordering the land occupant and the land owner to comply with the land-use regulations, and, in the alternative, authorizing the supervisors to go on the land, perform the work or other operations or otherwise bring the condition of such lands into conformity with the requirement of such regulations and to recover the costs and expenses thereof, with interest, from the occupant and owner of such land. In all cases where the person in possession of lands, who shall fail to perform such work, operations, or avoidances shall not be the owner, the owner of such lands shall be joined as a party defendant.

When such judgment shall be paid or collected, the proceeds shall be paid over to the district within the boundaries of which the land shall lie.



RS 3:1212 - Board of adjustment

§1212. Board of adjustment

Where the supervisors of any district organized under the provisions of this Part shall adopt an ordinance prescribing land-use regulations in accordance with the provisions of R.S. 3:1209, they shall further provide by ordinance for the establishment of a board of adjustment. Such board of adjustment shall consist of three members, each to be appointed for a term of 3 years, except that the members first appointed shall be appointed for terms of 1, 2, and 3 years, respectively. The members of each such board of adjustment shall be appointed by the state soil conservation committee, with the advice of the supervisors of the district for which such board has been established, and shall be removable, upon notice of hearing, for neglect of duty or malfeasance in office, but for no other reason, such hearing to be conducted jointly by the state soil conservation committee and the supervisors of the district. Vacancies in the board of adjustment shall be filled in the same manner as original appointments, and shall be for the unexpired term of the member whose term becomes vacant. Members of the state soil conservation committee and the supervisors of the district shall be ineligible to appointment as members of the board of adjustment during their tenure of such other office. The members of the board of adjustment shall receive compensation for their services at the rate of three dollars per diem for time spent on the work of the board, in addition to expenses, including traveling expenses, necessarily incurred in the discharge of their duties. The supervisors shall pay the necessary administrative and other expenses of operation incurred by the board, upon the certificate of the chairman of the board.

The board of adjustment shall adopt rules to govern its procedure, which rules shall be in accordance with the provisions of this Part and with the provisions of any ordinance adopted pursuant to this Section. The board shall designate a chairman from among its members, and may, from time to time, change such designation. Meetings of the board shall be held at the call of the chairman and at such other times as the board may determine. Any two members of the board shall constitute a quorum. The board shall keep a full and accurate record of all proceedings, of all documents filed with it, and of all orders entered, which shall be filed in the office of the board and shall be a public record.

Any owner of land within the district may file a petition with the board of adjustment alleging that there are great practical difficulties or unnecessary hardship in the way of his carrying out upon his lands the strict letter of the land-use regulations prescribed by ordinance approved by the supervisors, and praying the board to authorize a variance from the terms of the land-use regulations in the application of such regulations to the lands owned by the petitioner. The board of adjustment shall fix a time for the hearing of the petition and cause due notice of such hearing to be given. The supervisors of the district and the state soil conservation committee shall have the right to appear and be heard at such hearing. Any owner of land within the district who shall object to the authorizing of the variance prayed for may intervene and become a party to the proceedings. Any party to the hearing before the board may appear in person, by agent, or by attorney. If, upon the facts presented at such hearing, the board shall determine that there are great practical difficulties or unnecessary hardship in the way of applying the strict letter of any of the land-use regulations upon the lands of the petitioner, it shall make and record such determination and shall make and record findings of fact as to the specific conditions which establish such great practical difficulties or unnecessary hardship. Upon the basis of such findings and determination, the board shall have power by order to authorize such variance from the terms of the land-use regulations, in their application to the lands of the petitioner, as will relieve such great practical difficulties or unnecessary hardship and will not be contrary to the public interest, and such that the spirit of the land-use regulations shall be observed, the public health, safety, and welfare secured, and substantial justice done.

Any petitioner aggrieved by an order of the board granting or denying, in whole or in part, the relief sought, the supervisors of the district, or any intervening party, may appeal to the appropriate district court of competent jurisdiction wherein the case shall be tried de novo. Power is hereby vested in the courts to grant such temporary relief as shall be just and proper, and to make and enter a decree enforcing, modifying, and enforcing as so modified, or setting aside, in whole or in part, the order of the board.



RS 3:1213 - Co-operation between districts

§1213. Co-operation between districts

The supervisors of any two or more districts organized under the provisions of this Part may co-operate with one another in the exercise of any or all powers conferred in this Part.



RS 3:1214 - State agencies to co-operate

§1214. State agencies to co-operate

Agencies of this state which shall have jurisdiction over, or be charged with the administration of, any state-owned lands, and of any parish, or other governmental subdivision of the state, which shall have jurisdiction over, or be charged with the administration of, any parish-owned or other publicly owned lands, lying within the boundaries of any district organized hereunder, shall co-operate to the fullest extent with the supervisors of such districts in the effectuation of programs and operations undertaken by the supervisors under the provisions of this Part. The supervisors of such districts shall be given free access to enter and perform work upon such publicly owned lands.

The provisions of land-use regulations adopted pursuant to R.S. 3:1209 shall have the force and effect of law over all such publicly owned lands, and shall be in all respects observed by the agencies administering such lands.



RS 3:1215 - Discontinuance of district

§1215. Discontinuance of district

At any time after five years after the organization of a district under the provisions of this Part, any twenty-five owners of land within the district may file a petition with the state soil conservation committee praying that the operation of the district be terminated and the existence of the district discontinue. The committee may conduct such public meetings and public hearings upon such petition as may be necessary to assist it in the consideration thereof. Within sixty days after such a petition has been received by the committee it shall give due notice of the holding of a referendum, and shall supervise such referendum, and issue appropriate regulations governing the conduct thereof, the question to be submitted by ballots upon which shall appear the words: "For terminating the existence of the _____________ (name of the soil conservation district to be here inserted)" and "Against terminating the existence of the _____________ (name of the soil conservation district to be here inserted)", printed with a square before each proposition and a direction to insert an X mark in the square before one or the other of said propositions as the voter may favor or oppose discontinuance of such district. All owners of land within the district shall be eligible to vote in such referendum. Only such land owners shall be eligible to vote. No informalities in the conduct of such referendum or in any matters relating thereto shall invalidate said referendum or the result thereof if notice thereof shall have been given substantially as herein provided and said referendum shall have been fairly conducted.

The committee shall publish the result of such referendum and shall thereafter consider and determine whether the continued operation of the district within the defined boundaries is administratively practicable and feasible. If the committee shall determine that the continued operation of such district is administratively practicable and feasible, it shall record such determination and deny the petition. If the committee shall determine that the continued operation of such district is not administratively practicable and feasible, it shall record such determination and shall certify such determination to the supervisors of the district. In making such determination the committee shall give due regard and weight to the attitudes of the owners of land within the district, the number eligible to vote in such referendum who shall have voted, the proportion of votes cast in such referendum in favor of the discontinuance of the district to the total number of votes cast, the approximate wealth and income of the land occupants of the district, the probable expense of carrying on erosion control operations within such district, and such other economic and social factors as may be relevant to such determination, having due regard to the legislative findings set forth in Section 3:1201; provided, however, that the committee shall not have authority to determine that the continued operation of the district is administratively practicable and feasible unless at least a majority of the votes cast in the referendum shall have been cast in favor of the continuance of such district.

Upon receipt from the state soil conservation committee of a certification that the committee has determined that the continued operation of the district is not administratively practicable and feasible, pursuant to the provisions of this Section, the supervisors shall forthwith proceed to terminate the affairs of the district. The supervisors shall dispose of all property belonging to the district at public auction and shall pay over the proceeds of such sales into the State Treasury. The supervisors shall thereupon file an application, duly verified, with the Secretary of State for the discontinuance of such district and shall transmit with such application the certificate of the state soil conservation committee setting forth the determination of the committee that the continued operation of such district is not administratively practicable and feasible. The application shall recite that the property of the district has been disposed of and the proceeds paid over as provided in this Section and shall set forth a full accounting of such properties and proceeds of the sale. The Secretary of State shall issue to the supervisors a certificate of dissolution and shall record such certificate in an appropriate book and record in his office.

Upon issuance of a certificate of dissolution under the provisions of this Section, all ordinances and regulations theretofore adopted and in force within such districts shall be of no further force and effect. All contracts theretofore entered into, to which the district or supervisors are parties, shall remain in force and effect for the period provided in such contracts. The state soil conservation committee shall be substituted for the district or supervisors as party to such contracts. The committee shall be entitled to all benefits and subject to all liabilities under such contracts and shall have the same right and liability to perform, to require performance, to sue and be sued thereon, and to modify or terminate such contracts by mutual consent or otherwise, as the supervisors of the district would have had. Such dissolution shall not affect the lien of any judgment entered under the provisions of R.S. 3:1211, nor the pendency of any action instituted under the provisions of such Section, and the committee shall succeed to all the rights and obligations of the district or supervisors as to such liens and actions.

The state soil conservation committee shall not entertain petitions for the discontinuance of any district nor conduct referenda upon such petitions nor make determinations pursuant to such petitions in accordance with the provisions of this Part, more often than once in five years.



RS 3:1216 - Certification of district

§1216. Certification of district

The state soil conservation committee shall on or before January 1 of such calendar year certify to the State Treasurer or other appropriate official, the number of districts in operation in the state.



RS 3:1217 - Short title

§1217. Short title

This Part may be referred to as the "Soil Conservation Districts Law."



RS 3:1218 - Extension of boundaries to include urban or suburban areas

§1218. Extension of boundaries to include urban or suburban areas

All cities, towns, villages or other urban or suburban areas lying within the exterior boundaries of a soil and water conservation district established pursuant to the provisions of the Soil and Water Conservation Districts Law, as amended, or lying close to any such district, shall from July 27, 1966 be included in and deemed part of the district in the exterior boundaries of which it lies or the district to which it lies closest. In doubtful cases, the state committee shall determine the district of which any such urban or suburban area has become a part by virtue of this provision.

Added by Acts 1966, No. 195, §1.



RS 3:1219 - Saving provision

§1219. Saving provision

Nothing contained in R.S. 3:1204 and R.S. 3:1207 shall be interpreted to reduce or limit any authorization granted in any act of the legislature of this state to any agency of the government of this state or to any parish, municipality, special-purpose district or other local governmental subdivision of this state, or to any research or educational institution supported wholly or in part with public funds and operating in this state.

Added by Acts 1970, No. 469, §1.



RS 3:1221 - Carbon sequestration; emissions reduction of carbon dioxide and other greenhouse gases

§1221. Carbon sequestration; emissions reduction of carbon dioxide and other greenhouse gases

A. The commissioner is authorized to take all action necessary to ensure Louisiana's participation, to the fullest extent practicable, regarding carbon sequestration or the reduction of emissions of carbon dioxide and other greenhouse gases from agriculture and forestry.

B. The office of soil and water conservation of the Department of Agriculture and Forestry shall function as the state's agency for such participation.

C. The provisions of this Section do not affect the authority of the Louisiana Department of Natural Resources or benefits, credits, or offsets derived from projects approved and undertaken by the Coastal Protection and Restoration Authority in the coastal area.

Acts 2010, No. 527, §1.



RS 3:1251 - Adoption of federal soil conservation policy

PART II. PLANS CONFORMING TO FEDERAL POLICY

§1251. Adoption of federal soil conservation policy

It is hereby recognized and declared, as a matter of legislative determination that the public welfare of this state requires the cooperation of this state with other states and with the federal government in the accomplishment of the policy declared by the Congress of the United States in the Soil Conservation and Domestic Allotment Act, and particularly in Section 7(a) thereof, to-wit:

(1) preservation and improvement of soil fertility:

(2) promotion of the economic use and conservation of land:

(3) diminution of exploitation and wasteful and unscientific use of national soil resources:

(4) the protection of rivers and harbors against the result of soil erosion in aid of maintaining the navigability of waters and water courses and in aid of flood control: and

(5) re-establishment, at as rapid a rate as the Secretary of Agriculture determines to be practicable and in the general public interest, of the ratio between the purchasing power of the net income per person on farms and that of the income per person not on farms that prevailed during the five-year period August 1909--July 1914, inclusive, as determined from statistics available in the United States Department of Agriculture and the maintenance of such ratio. The powers conferred under Sections 7 to 14, inclusive, of this Act shall be used to assist voluntary action calculated to effectuate the purposes specified in this section. Such powers shall not be used to discourage the production of supplies of foods and fibers sufficient to maintain normal domestic human consumption as determined by the Secretary from the records of domestic human consumption in the years 1920 to 1929, inclusive, taking into consideration increased population, quantities of any commodity that were forced into domestic consumption by decline in exports during such period, current trend in domestic consumption and exports of particular commodities, and the quantities of substitutes available for domestic consumption within any general class of food commodities. In carrying out the purpose of this section due regard shall be given to the maintenance of a continuous and stable supply of agricultural commodities adequate to meet consumer demand at prices fair to both producers and consumers.

The Legislature of the State of Louisiana therefore accepts the provisions and requirements of the said Act, and adopts the policy thereof as the policy of the State of Louisiana and the purposes thereof as the purposes of this Part.



RS 3:1252 - State university to administer soil conservation plans

§1252. State university to administer soil conservation plans

The Board of Supervisors of the Louisiana State University and Agricultural and Mechanical College (hereinafter referred to as the University) is hereby designated as the agency of the State of Louisiana to administer any plans designed to carry out the purposes of this Part, including any plan to be carried out in the State of Louisiana submitted to and approved by the Secretary of Agriculture of the United States as provided in said Federal Act.



RS 3:1253 - Formulation of soil conservation plans

§1253. Formulation of soil conservation plans

The University is hereby authorized, empowered and directed to formulate for each calendar year a plan designed to carry out in the State of Louisiana the purposes of this Part, and to submit such plan to the Secretary of Agriculture in conformity with the provisions of said Federal Act.



RS 3:1254 - Financing soil conservation plan

§1254. Financing soil conservation plan

The University is authorized and empowered to accept and receive all grants of money made pursuant to said Federal Act for the purpose of enabling the State of Louisiana to carry out the provisions of any such plan, and all such funds subject to any conditions upon which such funds shall have been granted, together with any monies which may be appropriated by the State for such purposes, shall be available to the University for expenditures necessary in carrying out the plan, including administrative expenses, and expenditures in connection with educational programs in aid of the plan and benefit payments.



RS 3:1255 - Co-operation with other agencies; administration of plan

§1255. Co-operation with other agencies; administration of plan

In carrying out the provisions of each such plan, the University shall have power to employ such agencies, and to designate such agencies, as it may deem necessary; to co-operate with local and State agencies, and with agencies of other states and of the Federal Government; to provide for the conduct of research and to conduct educational activities in connection with the formulation and operation of such plan; to provide by voluntary methods, for adjustments in the utilization of land and in farming practices, and for payment in connection therewith.



RS 3:1311 - Repealed by Acts 2010, No. 579, §3.

CHAPTER 10. FERTILIZERS

PART I. REGULATIONS FOR SALE OF FERTILIZERS

§1311. Repealed by Acts 2010, No. 579, §3.



RS 3:1312 - Repealed by Acts 2010, No. 579, §3.

§1312. Repealed by Acts 2010, No. 579, §3.



RS 3:1313 - Repealed by Acts 2010, No. 579, §3.

§1313. Repealed by Acts 2010, No. 579, §3.



RS 3:1313.1 - Repealed by Acts 2010, No. 579, §3.

§1313.1. Repealed by Acts 2010, No. 579, §3.



RS 3:1314 - Repealed by Acts 2010, No. 579, §3.

§1314. Repealed by Acts 2010, No. 579, §3.



RS 3:1315 - Repealed by Acts 2010, No. 579, §3.

§1315. Repealed by Acts 2010, No. 579, §3.



RS 3:1316 - Repealed by Acts 2010, No. 579, §3.

§1316. Repealed by Acts 2010, No. 579, §3.



RS 3:1316.1 - Repealed by Acts 2010, No. 579, §3.

§1316.1. Repealed by Acts 2010, No. 579, §3.



RS 3:1316.2 - Repealed by Acts 2010, No. 579, §3.

§1316.2. Repealed by Acts 2010, No. 579, §3.



RS 3:1316.3 - Repealed by Acts 2010, No. 579, §3.

§1316.3. Repealed by Acts 2010, No. 579, §3.



RS 3:1317 - Repealed by Acts 2010, No. 579, §3.

§1317. Repealed by Acts 2010, No. 579, §3.



RS 3:1318 - Repealed by Acts 2010, No. 579, §3.

§1318. Repealed by Acts 2010, No. 579, §3.



RS 3:1319 - Repealed by Acts 2010, No. 579, §3.

§1319. Repealed by Acts 2010, No. 579, §3.



RS 3:1361 - Repealed by Acts 2010, No. 579, §3.

PART III. LOUISIANA AGRICULTURAL LIMING

MATERIALS LAW

§1361. Repealed by Acts 2010, No. 579, §3.



RS 3:1362 - Repealed by Acts 2010, No. 579, §3.

§1362. Repealed by Acts 2010, No. 579, §3.



RS 3:1363 - Repealed by Acts 2010, No. 579, §3.

§1363. Repealed by Acts 2010, No. 579, §3.



RS 3:1364 - Repealed by Acts 2010, No. 579, §3.

§1364. Repealed by Acts 2010, No. 579, §3.



RS 3:1365 - Repealed by Acts 2010, No. 579, §3.

§1365. Repealed by Acts 2010, No. 579, §3.



RS 3:1366 - Repealed by Acts 2010, No. 579, §3.

§1366. Repealed by Acts 2010, No. 579, §3.



RS 3:1367 - Repealed by Acts 2010, No. 579, §3.

§1367. Repealed by Acts 2010, No. 579, §3.



RS 3:1368 - Repealed by Acts 2010, No. 579, §3.

§1368. Repealed by Acts 2010, No. 579, §3.



RS 3:1369 - Repealed by Acts 2010, No. 579, §3.

§1369. Repealed by Acts 2010, No. 579, §3.



RS 3:1370 - Repealed by Acts 2010, No. 579, §3.

§1370. Repealed by Acts 2010, No. 579, §3.



RS 3:1371 - Repealed by Acts 2010, No. 579, §3.

§1371. Repealed by Acts 2010, No. 579, §3.



RS 3:1372 - Repealed by Acts 2010, No. 579, §3.

§1372. Repealed by Acts 2010, No. 579, §3.



RS 3:1373 - Repealed by Acts 2010, No. 579, §3.

§1373. Repealed by Acts 2010, No. 579, §3.



RS 3:1381 - Definitions

CHAPTER 10-A. FEED, FERTILIZERS, AGRICULTURAL

LIMING AND SEEDS

PART I. AGRICULTURAL

CHEMISTRY AND SEED COMMISSION

§1381. Definitions

In this Chapter, the following definitions shall apply:

(1) "Commission" means the Agricultural Chemistry and Seed Commission.

(2) "Commissioner" means the commissioner of agriculture and forestry and his duly authorized representatives.

(3) "Department" means the Department of Agriculture and Forestry.

(4) "State chemist" means the director of the Louisiana Agricultural Experiment Station of the Louisiana State University Agricultural Center, or his designee.

Acts 2010, No. 579, §1; Acts 2013, No. 26, §1, eff. May 23, 2013.



RS 3:1382 - Commission; creation

§1382. Commission; creation

A. There is hereby created, within the Department of Agriculture and Forestry, the Louisiana Agricultural Chemistry and Seed Commission. The commission shall consist of seven members as follows:

(1) The commissioner of agriculture and forestry or his designee.

(2) One member and an alternate, representing the Louisiana Agricultural Experiment Station, appointed by the commissioner and who shall serve at the pleasure of the commissioner.

(3) One member and an alternate, representing the Louisiana Cooperative Extension Service, appointed by the commissioner and who shall serve at the pleasure of the commissioner.

(4) The president of Louisiana Farm Bureau Federation, Inc. or his designee, subject to the approval of the commissioner.

(5) One member representing the seed industry appointed by the commissioner from a list of three nominees submitted by the Louisiana Ag Industries Association who shall serve at the pleasure of the commissioner.

(6) One member representing the fertilizer industry appointed by the commissioner from a list of three nominees submitted by the Louisiana Ag Industries Association who shall serve at the pleasure of the commissioner.

(7) One member representing the feed industry appointed by the commissioner from a list of three nominees submitted by the Louisiana Ag Industries Association and a list of three nominees submitted by the Louisiana Cattlemen's Association who shall serve at the pleasure of the commissioner.

B. The commissioner shall be ex officio chairman of the commission and shall be its chief executive officer responsible for enforcement of this Chapter. He is empowered to employ personnel, to purchase supplies, and to make such other expenditures as may be necessary for enforcing this Chapter. The commission may appoint a director and assistant director of the feed program, a director and an assistant director of the fertilizer program, and a director and assistant director of the seed program who shall be appointed by the commission, subject to the approval of the commissioner. The directors and assistant directors shall be in the unclassified service. All employees of the commission shall be under the supervision and direction of the commissioner.

C. Members of the commission shall not receive any salary for their duties as members. The appointed members may receive a per diem for each day spent in actual attendance of meetings of the commission. The amount of the per diem shall be fixed by the commission in an amount not to exceed forty dollars per day. The appointed members may receive a mileage allowance for mileage traveled in attending meetings. The mileage allowance shall be fixed by the commission in an amount not to exceed the mileage rate for state employees.

D. The commission is empowered to make such rules and regulations as are necessary to carry out the intent and purpose of this Chapter.

E. The state chemist shall be responsible for making any chemical analysis or other tests necessary for carrying out the provisions of this Chapter. He shall determine annually the values per pound of nitrogen, available phosphoric acid, potash, and any other substance claimed to have value as a fertilizer. The values so determined shall be used in determining and assessing penalties.

Acts 2010, No. 579, §1; Acts 2013, No. 26, §1, eff. May 23, 2013.



RS 3:1391 - Definitions

PART II. COMMERCIAL FEEDS

§1391. Definitions

For the purposes of this Part the following definitions shall apply:

(1) "Brand name" or "brand" means any word, name, symbol, or device, or any combination thereof, identifying the commercial feed of a registrant and distinguishing it from that of others.

(2) "Byproducts" means secondary products produced in addition to the principal product except ingredients which are a primary source of protein.

(3) "Commercial feed" means all materials including vitamin and mineral mixes, except whole seeds unmixed or physically altered entire unmixed seeds, which are distributed for use as pet food or as feed for livestock or for mixing in pet food or in feed for livestock and includes cottonseed meal and soybean meal.

(4) "Customer-formula feed" means commercial feed which consists of a mixture of commercial feeds or feed ingredients, each batch of which is manufactured according to the specific instructions of the final purchaser.

(5) "Distribute" means to sell, offer for sale, or expose for sale or trading.

(6) "Distributor" means a person who distributes.

(7) "Guaranteed feeding units" means the minimum crude protein, minimum crude fat, maximum crude fiber, and minimum or maximum minerals expressed as percentages and indicated on the label as being contained in the commercial feed.

(8) "Ingredient" or "ingredients" means any of the constituent materials making up a commercial feed.

(9) "Label" means a display of written, printed, or graphic matter upon or affixed to the container in which a commercial feed is distributed or on the invoice or delivery slip with which a commercial feed is distributed.

(10) "Labeling" means all labels and other written, printed, or graphic matter which is located upon a commercial feed or any of its containers or wrapper or accompanying such commercial feed.

(11) "Livestock" means cattle, buffalo, bison, oxen, and other bovine; horses, mules, donkeys, and other equine; sheep; goats; swine; domestic rabbits; fish, turtles, and other animals identified with aquaculture that are located in artificial reservoirs or enclosures that are both on privately owned property and constructed so as to prevent, at all times, the ingress and egress of fish life from public waters; imported exotic deer and antelope, elk, farm-raised white-tailed deer, farm-raised ratites, and other farm-raised exotic animals; chickens, turkeys, and other poultry; and animals placed under the jurisdiction of the commissioner of agriculture and forestry and any hybrid, mixture, or mutation of any such animal.

(12) "Manufacture" means to grind, mix, blend, or further process a commercial feed for distribution.

(13) "Manufacturer" means a person who manufactures a commercial feed or a customer-formula feed.

(14) "Medication" means any drug, antibiotic, or other substance intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in animals other than man and any substance other than feed ingredients intended to affect the structure or any function of the animal body.

(15) "Official sample" means a sample of feed taken by the commissioner or his agent in accordance with provisions of R.S. 3:1398.

(16) "Package" means a parcel, bag, or other container.

(17) "Percent" or "percentages" mean percentages by weights.

(18) "Person" means any individual, partnership, corporation, and association, or other legal entity.

(19) "Pet" means any domesticated animal normally maintained in or near the household of the owner thereof.

(20) "Pet food" means any commercial feed prepared and distributed for consumption by pets.

(21) "Premises" means any place such as, but not exclusively, warehouses, factories, stores, trucks, railroad cars, boats, etc.

(22) "Protein derived from mammalian tissues" means any protein containing a portion of mammalian animals, excluding: blood and blood products, gelatin, inspected meat products which have been cooked and offered for human food and further heat-processed for feed such as plate waste and used cellulosic food casings; milk products including milk and milk proteins; and any product in which the only mammalian protein consists entirely of porcine or equine protein.

(23) "Registrant" means the person registering a feed with the commission.

(24) "Ruminant" includes any mammal of the suborder Ruminantia, which includes but is not limited to cattle, buffalo, sheep, goats, deer, elk, and antelopes.

(25) "Ton" means a net weight of two thousand pounds avoirdupois.

(26) "Value of the protein deficiency" means the value of the crude protein as set by the state chemist times the difference between the guaranteed protein analysis and the actual protein analysis of the feed sample.

Acts 2010, No. 579, §1.



RS 3:1392 - Commission; powers and authority

§1392. Commission; powers and authority

A. The commission may adopt all rules and regulations necessary to carry out the intent and purposes of this Part, in accordance with the Administrative Procedure Act.

B. In the interest of uniformity, the commission by regulation may adopt, unless it determines that they are inconsistent with the provisions of this Part or are not appropriate to conditions which exist in this state, the following:

(1) The official definitions of feed ingredients and official feed terms adopted by the Association of American Feed Control Officials and published in the official publication of that organization.

(2) Any federal regulation promulgated pursuant to the authority of the Federal Food, Drug, and Cosmetic Act.

C. The commission by rule may exempt from the provisions of this Part hay, straw, stover, silage, cobs, husks, hulls, individual chemical compounds or substances, and similar commodities when they are not mixed with substances regulated under this Part.

Acts 2010, No. 579, §1.



RS 3:1393 - Registration and labeling

§1393. Registration and labeling

A. No person shall manufacture a commercial or customer-formula feed for distribution in this state unless he has registered with the commission by filing on forms provided by the commissioner his name, state of incorporation if incorporated, the location of his principal place of business, and the location of each manufacturing facility in this state when such facilities are so located. Registration shall be renewed annually on July first. Renewal of registration may be denied by the commissioner for cause. A distributor may apply to the commission for registration as a manufacturer and for authority to label feeds for sale in this state. All provisions applicable to a manufacturer shall then apply to the distributor.

B. Registration shall authorize the registrant to distribute in this state any commercial feed for which a label has been approved by the commissioner.

C. No person registering with the commission shall manufacture for distribution in this state or distribute a commercial feed which has not been approved as to labeling pursuant to the provisions of R.S. 3:1394 and such additional regulations of the commission as may be adopted from time to time.

D. Approved labeling shall authorize a registrant to manufacture, sell, or offer for sale in this state a particular commercial feed.

E. The commissioner may refuse approval of the label of any commercial feed not in compliance with the provisions of this Part and may revoke approval of any registration or approval of any label when a commercial feed is found not to be in compliance with any provision of this Part. No registration or label shall be revoked or canceled unless the registrant shall have been given an opportunity to be heard before the commission and to amend his application or label in order to comply with the requirements of this Part.

Acts 2010, No. 579, §1.



RS 3:1394 - Labeling requirements

§1394. Labeling requirements

A. Before any feed is made available for sale, the registrant shall file with the commission the following information for each brand of feed to be made available for sale in the state:

(1) The net weight of the content of the package.

(2) The product name and the brand name, if any, under which the commercial feed is distributed.

(3) The guaranteed analysis stated in such terms as the commission by regulation determines is required to advise the user of the composition of the feed or to support claims made in the labeling. In all cases, the substances or elements shall be determinable by laboratory methods such as the methods published by the Association of Official Analytical Chemists.

(4) A statement expressing the content of nonprotein nitrogen (NPN) and a statement of guaranty as to the maximum percentage thereof if nonprotein nitrogen is an ingredient of the feed.

(5) A statement of guaranty in a form specified by regulation of the commission in case a feed claims dietary factors in forms not expressible by the foregoing or which are not adequately expressed thereby.

(6) The common or usual name of each ingredient used in the manufacture of the commercial feed. The commission by regulation may permit the use of a collective term for a group of ingredients which perform a similar function.

(7) The name and principal mailing address of the manufacturer.

(8) Adequate directions for use of all commercial feeds containing medication and for such other feeds as the commission may require by regulation as necessary for their safe and effective use.

(9) Such precautionary statements as the commission by regulation determines are necessary for the safe and effective use of the commercial feed.

(10) Such other information as may be required by regulation of the commission.

(11) A statement expressing the content of total sugars as invert on dried molasses products or products sold primarily for their sugar content and a statement of guaranty as to the percentage of sugar as invert in the product.

(12) If the feed contains medication:

(a) The purpose of the medication.

(b) The established name and amount contained of each type of medication in the final mixture.

(13) If the feed contains protein derived from mammalian tissues, a statement that the feed shall not be fed to ruminants.

B. In the case of a customer-formula feed, it shall be accompanied by a label, invoice, delivery slip, or other shipping document bearing the following information:

(1) Name and address of the manufacturer.

(2) Name and address of the purchaser.

(3) Date of delivery.

(4) The product name and brand name, if any, the net weight of each registered commercial feed used in the mixture, and the net weight of each other ingredient used.

(5) Adequate direction for use of all customer-formula feeds containing medication and of such other feeds as the commission may require by regulation as necessary for their safe and effective use.

(6) Such precautionary statements as the commission by regulation determines are necessary for the safe and effective use of the customer-formula feed.

(7) If the feed contains medication:

(a) The purpose of the medication.

(b) The established name and amount contained of each type of medication in the final mixture.

(8) If the feed contains protein derived from mammalian tissues, the express words "Do not feed to ruminants".

(9) Such other information as may be required by regulation of the commission.

C. Whenever any commercial feed containing protein derived from mammalian tissues is offered for sale, the package shall bear the statement "Do not feed to ruminants" printed in bold, legible English on the front and the back.

Acts 2010, No. 579, §1.



RS 3:1395 - Misbranding

§1395. Misbranding

A commercial feed shall be deemed to be misbranded:

(1) If its labeling is false or misleading in any particular manner.

(2) If it is distributed under the name of another commercial feed.

(3) If it is not labeled as required in R.S. 3:1394.

(4) If it purports to be or is represented as a commercial feed but has no label filed with the commission or fails to meet any requirement for labeling provided by this Part or any regulation of the commission and purports to contain or is represented as containing a commercial feed ingredient unless such commercial feed or feed ingredient conforms to the requirements of any applicable provision of this Part or of any applicable regulation adopted by the commission.

(5) If any word, statement, or other information required by or under authority of this Part and appearing on the label or labeling is not prominently placed thereon with such conspicuousness as compared with other words, statements, designs, or devices in the labeling and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

Acts 2010, No. 579, §1.



RS 3:1396 - Adulteration

§1396. Adulteration

A commercial feed shall be deemed to be adulterated:

(1) If it bears or contains any poisonous or deleterious substance which may render it injurious to health. If the substance is not an added substance, the commercial feed shall not be considered adulterated under this Paragraph if the quantity of the substance in the commercial feed does not ordinarily render it injurious to health.

(2) If it bears or contains any added poisonous, added deleterious, or added nonnutritive substance which is unsafe within the meaning of Section 406 of the Federal Food, Drug, and Cosmetic Act other than one which is a pesticide chemical in or on a raw agricultural commodity or a food additive.

(3) If it is or it bears or contains any food additive which is unsafe within the meaning of Section 409 of the Federal Food, Drug, and Cosmetic Act.

(4) If it is a raw agricultural commodity and it bears or contains a pesticide chemical which is unsafe within the meaning of Section 408(a) of the Federal Food, Drug, and Cosmetic Act. When a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or a tolerance prescribed under Section 408 of the Federal Food, Drug, and Cosmetic Act and the raw agricultural commodity has been subjected to processing such as canning, cooking, freezing, dehydrating, or milling, the residue of the pesticide chemical remaining in or on such processed feed shall not be deemed unsafe if the residue in or on the raw agricultural commodity has been removed to the extent possible in good manufacturing practice and the concentration of the residue in the processed feed is not greater than the tolerance prescribed for the raw agricultural commodity unless the feeding of such processed feed will result or is likely to result in a pesticide residue in the edible product of the animal which is unsafe within the meaning of Section 408(a) of the Federal Food, Drug, and Cosmetic Act.

(5) If it is or it bears or contains any color additive which is unsafe within the meaning of Section 406 of the Federal Food, Drug, and Cosmetic Act.

(6) If any valuable constituent has been in whole or part omitted or abstracted therefrom or any less valuable substance substituted therefor.

(7) If its composition or quality falls below or differs from that which it is purported or is represented to possess by its labeling.

(8) If it contains a drug or antibiotic and the methods used in or the facilities or controls used for its manufacture, processing, or packaging do not conform to good manufacturing practice regulations promulgated by the commission to assure that the drug meets the requirement of this Part as to safety and has the identity and strength and meets the quality and purity characteristics which it purports or is represented to possess. In promulgating such regulations, the commission shall adopt the good manufacturing practice regulations for medicated feed premixes and for medicated feeds established under authority of the Federal Food, Drug, and Cosmetic Act unless it determines that they are not appropriate to the conditions which exist in this state.

(9) If it contains viable or poisonous weed seeds in amounts exceeding the limits which the commission shall establish by rule or regulation.

Acts 2010, No. 579, §1.



RS 3:1397 - Prohibited acts

§1397. Prohibited acts

The following acts and the causing thereof are hereby prohibited:

(1) The manufacture for distribution in this state or distribution of any commercial feed that is adulterated or misbranded.

(2) The adulteration or misbranding of any commercial feed.

(3) The distribution of agricultural commodities such as whole seed, hay, straw, stover, silage, cobs, husks, and hulls which are adulterated within the meaning of R.S. 3:1396.

(4) The removal or disposal of a commercial feed in violation of an order issued under R.S. 3:1399.

(5) The failure or refusal to register as a manufacturer in accordance with R.S. 3:1393 or to meet the label requirements of R.S. 3:1394.

(6) Any violation of the provisions of R.S. 3:1401.

(7) The manufacture for distribution or distribution for consumption by ruminants of any commercial feeds containing protein derived from mammalian tissue.

(8) Any violation of any provision of this Part or of any rule or regulation of the commission adopted under the provisions of this Part.

(9) Refusing to allow the inspection of premises or records or the taking of samples by the commission, the commissioner, the department, or their representatives.

(10) Any interference with the commission, the commissioner, the department, or their representatives in the performance of their duties in connection with this Part.

(11) Failure to timely pay any fee, penalty, or costs due under the provisions of this Part or of any rule or regulation of the commission adopted under the provisions of this Part.

Acts 2010, No. 579, §1.



RS 3:1398 - Inspection, sampling, and analysis

§1398. Inspection, sampling, and analysis

A. For the purpose of enforcement of this Part and in order to determine whether its provisions have been complied with including whether or not an operation may be subject to such provisions, officers or employees duly designated by the commissioner upon presenting appropriate credentials to the owner, operator, employee in charge, are authorized to enter, during normal business hours, any premises within the state in which commercial feeds are manufactured, processed, packed, held for distribution, or sold or to enter any vehicle being used to commercially transport or hold such feeds; and to obtain official samples and to inspect at reasonable times and within reasonable limits and in a reasonable manner such premises or vehicle and all pertinent equipment, finished and unfinished materials, containers, and labeling thereof. The inspection may include the verification of such records and production and control procedures as may be necessary to determine compliance with the good manufacturing practice regulations for medicated feeds by regulation of the commission. Each such inspection shall be commenced and completed with reasonable promptness. Upon completion of the inspection, the person in charge of the facility or vehicle shall be notified.

B. If the officer or employee making such inspection of a factory, warehouse, or other establishment has obtained an official sample in the course of the inspection, upon completion of the inspection and prior to leaving the premises he shall give to the owner, operator, or agent in charge a receipt describing the samples obtained.

C. For the purpose of the enforcement of this Part, the commissioner, or his duly designated agent, is authorized to enter upon any premises, including any vehicle of transport, during regular business hours to have access to and to examine records relating to distribution of commercial feeds.

D. If the owner of any premises or his agent refuses to admit the commissioner or his agent to inspect or sample, the commissioner is authorized to obtain from any state court of competent jurisdiction and venue an appropriate order to submit the premises described in such order to inspection.

E. Sampling and analysis shall be conducted in accordance with methods published by the Association of Official Analytical Chemists or in accordance with other generally recognized methods.

F. The results of all analyses of official samples shall be forwarded by the commissioner to the registrant and to the owner of record at the time of sampling. When the inspection and analysis of an official sample indicates a commercial feed has been adulterated or misbranded and upon request within ten days following receipt of the analysis, the commissioner shall furnish to the registrant a portion of the official sample analyzed.

Acts 2010, No. 579, §1.



RS 3:1399 - Detained commercial feeds; withdrawal from distribution; condemnation and confiscation; stop order

§1399. Detained commercial feeds; withdrawal from distribution; condemnation and confiscation; stop order

A. When the commissioner or his authorized agent has reasonable cause to believe any lot of commercial feed is being distributed in violation of any of the provisions of this Part or of any of the prescribed regulations of the commission, he may issue and enforce a written or printed stop order warning the distributor not to dispose of the lot of commercial feed in any manner until written permission is given by the commissioner or the court. The commissioner shall release the stop order when the provisions and regulations have been complied with. If compliance is not obtained within thirty days, the commissioner may begin or upon request of the distributor or registrant shall begin proceedings for condemnation.

B. Any lot of commercial feed not in compliance with the provisions of this Part and regulations of the commission shall be subject to seizure upon the petition of the commissioner to the district court of the parish in which the commercial feed is located. In the event the court finds the commercial feed to be in violation of this Part and orders the condemnation of the commercial feed, it shall be disposed of in any manner consistent with the quality of the commercial feed and the laws of the state including sale of the feed at public auction or destruction of the feed at the distributor's expense. In no instance shall the disposition of the commercial feed be ordered by the court without first giving the registrant or distributor an opportunity to apply to the court for release of the commercial feed or for permission to process or relabel the commercial feed to bring it into compliance with this Part.

C. The commissioner may stop the sale, distribution, or movement of any commercial or customer-formula feed, whole or cracked unmixed grains or seeds, whole hays, straw, chaff, or hulls from grains or seeds, corn stover, or other materials which are sold for the purpose of feeding livestock and which the commissioner or his authorized agent has reasonable cause to believe contains any disease, toxin, hazardous waste, poisonous residues, or other material which poses an immediate threat to the lives or health of livestock in this state. A stop order may be issued by the commissioner without a court order, and the feed or material which is subject to the stop order may be detained for up to five working days. If an amicable agreement as to the disposition of the feed or material cannot be reached in that time, the commissioner shall begin proceedings for condemnation.

Acts 2010, No. 579, §1; Acts 2012, No. 146, §1, eff. May 14, 2012.



RS 3:1400 - Deficiency assessments; enforcement

§1400. Deficiency assessments; enforcement

A. If a given lot or shipment of feed is found by official sample and analysis to be deficient in one or more of the guaranteed feeding units, a deficiency assessment of no less than ten dollars shall be assessed against the registrant with respect to the lot or shipment of feed in question in accordance with the following provisions:

(1) Crude protein:

(a) For feeds guaranteed to contain 0-19.99% protein, a deficiency assessment of four times the value of the protein deficiency if such deficiency is in excess of two percent of the guaranteed analysis plus an analytical tolerance factor of .3%.

(b) For feeds guaranteed to contain 20-34.99% protein, a deficiency assessment of four times the value of the protein deficiency if such deficiency is in excess of two percent of the guaranteed analysis plus an analytical tolerance factor of .4%.

(c) For feeds guaranteed to contain 35-49.99% protein, a deficiency assessment of four times the value of the protein deficiency if such deficiency is in excess of two percent of the guaranteed analysis plus an analytical tolerance factor of .5%.

(d) For feeds guaranteed to contain fifty percent or more protein, a deficiency assessment of four times the value of the protein deficiency if such deficiency is in excess of two percent of the guaranteed analysis plus an analytical tolerance factor of .6%.

(2) Crude fat: A deficiency assessment of ten percent of the retail purchase price of the feed if the deficiency is greater than ten percent of the guarantee.

(3) Crude fiber: A deficiency assessment of ten percent of the retail purchase price of the feed if the excess is greater than ten percent of the guarantee.

(4) Minerals: A deficiency assessment of ten percent of the purchase price of the feed if the deficiency or excess, where applicable, is greater than the tolerance established by the commission by rule.

B. When the commissioner has evidence which indicates that a person has committed an offense for which the deficiency assessment is found in Subsection A of this Section, the commissioner shall notify the person by certified mail, return receipt requested, of the facts involved in the alleged offense and the deficiency assessment set forth in Subsection A of this Section for the alleged offense. If the alleged violator does not pay the deficiency assessment within thirty days of the notice or the alleged violator disputes the deficiency found, the commissioner may call a hearing to adjudicate the matter as provided in Section E of this Section. All deficiency assessments assessed pursuant to this Section shall be paid to the person who purchased the feed for use when that person can be identified. If the person cannot be identified, the deficiency assessment shall be paid to the commission.

C. The commission may assess a civil penalty of not more than one thousand dollars for any violation of this Part other than those found in Subsection A of this Section. Each day on which a violation occurs shall be considered a separate offense.

D. The commission may suspend or revoke the registration of any manufacturer for any violation of the provisions of this Part or of the rules and regulations adopted under the provisions of this Part.

E. Civil penalties may be assessed and registrations may be suspended or revoked only by a ruling by the commission based on an adjudicatory hearing held in accordance with the Administrative Procedure Act.

F. The commissioner may institute civil proceedings to enforce the commission's rulings in the district court for the parish in which the violation occurred.

G. The commissioner may institute civil proceedings seeking injunctive relief to restrain and prevent the violation of the provisions of this Part or of the rules and regulations adopted under the provisions of this Part in the district court for the parish in which the violation occurred.

Acts 2010, No. 579, §1; Acts 2012, No. 16, §1.



RS 3:1401 - Fees

§1401. Fees

A. Each application for registration with the commission shall be accompanied by a registration fee not to exceed forty dollars. The commission by rule shall establish a schedule of registration fees based upon the number of registrants, the volume of commercial feed sold in this state by each, and the estimated expenses incurred by the commissioner in administering the provisions of this Part.

B. Each registrant filing a label with the commission shall pay to the commission a labeling fee not to exceed twenty dollars. The commission by rule shall establish a schedule of labeling fees based upon the number of registrants, the volume of commercial feed sold in this state by each, and the estimated expenses incurred by the commissioner in administering the provisions of this Part.

C.(1) Except as provided in Subsection E of this Section, each registrant who manufactures a commercial or customer-formula feed for distribution in this state shall pay the commission an inspection fee of one dollar per ton on all commercial feed sold in the state. Payment of the inspection fee shall be made on the basis of tonnage reports submitted to the commission by the registrants of commercial feeds; however, the minimum inspection fee due for each quarter shall be ten dollars.

(2) A registrant shall keep all records necessary to accurately indicate the tonnage and kind of commercial feed sold and shall permit the commissioner or his authorized representatives to examine these records and to verify the statement of tonnage.

(3) Tonnage reports shall be made on forms supplied by the commissioner and suitable for providing the necessary tonnage and statistical information.

(4) The tonnage reports and inspection fees shall be due and payable on the first day of October, the first day of January, the first day of April, and the first day of July. If the report is not filed and payment made within thirty days after the date due, a penalty of twenty-five percent of the amount due shall be assessed against the registrant. If payment is not made within thirty days after the due date, the amount of fees due, plus the penalty, shall constitute a debt and become the basis of a judgment against the registrant.

(5) All information as to the amount of feed sold and business practices of the registrant obtained from tonnage reports or from inspection of records and books shall remain confidential and shall not be subject to disclosure as public record.

D. The inspection fee shall be collected only once on each lot of ingredients. To achieve this end, the following provisions shall apply:

(1) No fee shall be paid on a commercial feed if the fee has been paid by a previous manufacturer.

(2) No fee shall be paid on customer-formula feeds if the inspection fee has been paid on the commercial feeds which are used as ingredients therein.

(3) No fee shall be paid on commercial feeds which are used as ingredients for the manufacture of registered commercial feeds. If the fee has already been paid, credit shall be given for that payment.

E. In the case of a commercial feed which is distributed in this state only in packages of ten pounds or less, an annual fee of two hundred dollars shall be paid in lieu of the inspection fee provided in Subsection C of this Section.

Acts 2010, No. 579, §1; Acts 2012, No. 16, §1.



RS 3:1402 - Exemptions

§1402. Exemptions

The provisions of this Part shall not apply to any commercial feeds that have been manufactured or produced by any person for the purpose of feeding his own livestock.

Acts 2010, No. 579, §1.



RS 3:1403 - Nonresidents

§1403. Nonresidents

Every nonresident manufacturer of commercial feed shall at the time of registration and before selling or offering for sale his product in this state designate with the secretary of state an agent for service of process who is a resident of this state.

Acts 2010, No. 579, §1.



RS 3:1404 - Evidence

§1404. Evidence

In any controversy or prosecution arising under the provisions of this Part, a certificate of the state chemist or other state employee making analyses or inspection, duly sworn to by the state chemist or employee, shall be prima facie evidence of the facts therein certified.

Acts 2010, No. 579, §1.



RS 3:1405 - Cooperation with other entities

§1405. Cooperation with other entities

The commissioner may cooperate with and enter into agreements with governmental agencies of this state, other states, agencies of the federal government, and private associations in order to carry out the purpose and provisions of this Part.

Acts 2010, No. 579, §1.



RS 3:1406 - Publication

§1406. Publication

The commission may publish, in written or electronic form accessible to the public, an annual report which shall provide information concerning the sales of commercial feeds together with such data as to their production and use as it may consider advisable, a report of the results of the analyses of official samples of commercial feeds sold within the state as compared with the analyses guaranteed in the registration and on the label, and a report as to label and license revocation and the commission's findings with respect to inspections for good manufacturing practices. Penalties administered during the year by the commission shall be included in the report. The information concerning the production and sale of commercial feed shall not disclose the operations of any person.

Acts 2010, No. 579, §1.



RS 3:1407 - Disposition of funds; Feed and Fertilizer Fund

§1407. Disposition of funds; Feed and Fertilizer Fund

A.(1) All fees, assessments, penalties, and all other funds received by the commission under the provisions of Parts II and III of this Chapter, except for the deficiency assessments paid to the purchaser-user as provided for in R.S. 3:1415 and the consumer as provided for in R.S. 3:1430.13 and subject to the exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, shall be deposited immediately upon receipt into the state treasury and shall be credited to the Bond Security and Redemption Fund.

(2) Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer, prior to placing the remaining funds in the state general fund, shall pay an amount equal to the total amount of funds paid into the state treasury by the commission under the provisions of Parts II and III of this Chapter into a special fund which is hereby created in the state treasury and designated as the "Feed and Fertilizer Fund".

(3) All unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as monies in the state general fund. All interest earned on monies from the fund invested by the state treasurer shall be deposited in the fund.

B. Subject to appropriation, the monies in the Feed and Fertilizer Fund shall be used for the following purposes:

(1) To provide for the expenses of the programs established by Parts II and III of this Chapter and the expenses of the office of agricultural and environmental sciences, as determined by the commissioner.

(2) To renovate, maintain, and equip a building on the Baton Rouge campus of the Louisiana State University and Agricultural and Mechanical College to provide administrative offices and analytical laboratories to be used in connection with the programs established by Parts II and III of this Chapter.

(3) To build, equip, and maintain a building to house the offices of the Department of Agriculture and Forestry.

(4) To fund any and all costs related to the fulfillment of the powers, responsibilities, and purposes of Parts I, II, and III of this Chapter.

C. The Department of Agriculture and Forestry or the Louisiana Agricultural Finance Authority on behalf of the Department of Agriculture and Forestry may fund the anticipated funds appropriated from the Feed and Fertilizer Fund into revenue bonds for the purpose of renovating a building on the Baton Rouge campus of the Louisiana State University and Agricultural and Mechanical College to provide administrative offices and analytical laboratories to be used in connection with the programs established by Parts II and III of this Chapter and for the purpose of acquiring, constructing, renovating, and equipping buildings and related facilities for use by the Department of Agriculture and Forestry in connection with promoting and assisting agriculture and forestry in this state. The Department of Agriculture and Forestry may pledge those funds to secure the repayment of revenue bonds or to secure a lease or purchase agreement entered into in connection with the issuance of revenue bonds for those purposes.

Acts 2010, No. 579, §1; Acts 2011, No. 31, §1; Acts 2013, No. 26, §1, eff. May 23, 2013.



RS 3:1411 - Definitions

PART III. FERTILIZERS

SUBPART A. REGULATIONS FOR SALE OF FERTILIZERS

§1411. Definitions

In this Subpart, the following definitions shall apply:

(1) "Adulteration" means any of the following situations:

(a) Where a commercial fertilizer contains any material not specifically declared to be a component of the fertilizer.

(b) Where materials which are likely to cause injury or damage to crop plants are present.

(c) Where materials containing nitrogen in a form which is but slightly available to plants are added to make up a part of the nitrogen guarantee.

(d) Where the actual analysis is lower than the guaranteed analysis.

(2) "Brand" means name, trademark, or other designation under which a commercial fertilizer is sold.

(3) "Commissioner" means the commissioner of agriculture and forestry and his duly authorized representatives.

(4) "Fertilizer" means all materials, not otherwise excluded from the definition, sold for the purpose of promoting the growth of plants or exerting beneficial action on the soil. Materials specifically excluded from the definition are: lime; limestone; marl; gypsum; sulphur; unground bones when unmixed with other substances; and manure or excrement from any domestic animal, provided it has not been dried or otherwise treated.

(5) "Guarantor" means a person who manufactures, sells, or offers fertilizer for sale under his name or brand.

(6) "Manufacture" means the mixing, comingling of brands, blending, extracting, compounding, or chemical reaction of a substance or substances.

(7) "Package" means parcel, bag, or other container.

(8) "Premise" means place, warehouse, store, truck, railroad car, boat, etc.

(9) "Registrant" means a person who has been registered by the commission, as required by R.S. 3:1413.

(10) "Sell", "sold", or "for sale" means the act of selling, exposing, or offering for sale, trading, using, or distributing.

(11) "Specialty fertilizer" means any commercial fertilizer distributed in packages containing sixteen fluid ounces or less for liquids or one pound or less for solids and designed primarily for use on household plants grown for noncommercial purposes.

(12) "State chemist" means the director of the Louisiana Agricultural Experiment Station of the Louisiana State University Agricultural Center, or his designee.

Acts 2010, No. 579, §1; Acts 2013, No. 26, §5, eff. May 23, 2013.



RS 3:1412 - Powers and responsibilities

§1412. Powers and responsibilities

A. The commissioner, or his representative, shall have access to any premise where there is reason to believe that fertilizer sold, offered, or exposed for sale is present, or where there is bulk storage of dry or liquid fertilizer, and is empowered to examine any fertilizer found there as to labeling or weight and may open any package and take a sample for analysis. Samples taken are to be placed in a suitable container, properly labeled for identification, and submitted to the state chemist for analysis. No cause of action against a guarantor shall result from an analysis of a sample drawn from less than five percent of the original packages at the place of sampling where the lot sampled contains less than one thousand packages. Where the lot sampled contained one thousand or more packages, the sample shall be drawn from fifty packages in that lot. If there are less than ten packages in the lot, each package in the lot must be sampled; however, single samples may be taken from liquid fertilizers or those fertilizers sold in small packages. In case of question as to the accuracy of the analysis, and on written request from the guarantor made within ten days after receipt of the analytical report, another sample may be drawn and submitted to a chemist, agreeable to the commissioner, for analysis. The cost of such analysis is to be borne by the guarantor.

B. The commission may publish, in written or electronic form accessible to the public, at least annually a report of all analyses of official samples made by the state chemist and any information resulting from analysis or inspection of fertilizers which the commission feels to be necessary in the public interest.

C. If a violation of any of the provisions of this Subpart occurs, the commissioner may issue a stop order preventing further sale, movement, or disturbance of any lot of fertilizer involved until settlement of all actions against the guarantor are made. On settlement of an action, the commissioner may take the following measures according to the nature of his findings:

(1) Release the fertilizer for sale.

(2) Require the guarantor to take up the fertilizer and reimburse the purchaser.

(3) Sell the fertilizer at public auction.

(4) Destroy the fertilizer.

D. The commissioner, or his representative, shall have access to and the authority to inspect any records relating to the storage and distribution of fertilizer.

E. The commission, by regulation, may set design standards for the construction of fertilizer containment facilities in any area where bulk fertilizer, dry or liquid, is stored and to inspect such facilities for compliance with such standards. The purpose of the containment facilities shall be to protect the environment from pollution due to spillage, seepage, or run-off of fertilizer from bulk storage sites.

Acts 2010, No. 579, §1; Acts 2012, No. 146, §1, eff. May 14, 2012.



RS 3:1413 - Restrictions on sale of fertilizer

§1413. Restrictions on sale of fertilizer

A. Each person who manufactures, sells, or offers fertilizer for sale under his name or brand shall register with the commission. Such registration shall be renewed annually on January first. Renewal of registration may be denied by the commissioner for cause.

B. All fertilizers sold in the state must be labeled by tag or printed label if packaged and by invoice if in bulk to show:

(1) Name and address of registrant.

(2) Net weight of contents of package. Bulk deliveries must be accompanied by stamped weight tickets, unless otherwise provided by the commission.

(3) The minimum percent by weight of nitrogen (N).

(4) The minimum percent by weight of available phosphoric acid (P2O5).

(5) The minimum percent by weight of soluble potash (K2O).

(6) In the case of bone, rock phosphate, basic slag, and other materials of low available phosphorus, the total content of phosphoric acid (P2O5) shall be guaranteed in lieu of available phosphoric acid (P2O5).

(7) The commission shall be authorized to permit guarantees for phosphorus and potassium on an elemental basis and to make such changes in other provisions of this Subpart as are appropriate.

(8) Other elements having value as fertilizer: the minimum percent by weight shall be guaranteed on an elemental basis provided minimum levels set by the commission are met or exceeded.

C.(1) Every person manufacturing or selling fertilizer as defined in R.S. 3:1411 shall pay to the commission an inspection fee of one dollar per ton on all fertilizers sold in the state, provided that in lieu of the inspection fee, those selling small package goods in total amount of less than one hundred tons per year shall pay a one hundred dollar fee.

(2)(a) Payment of the inspection fee shall be on the basis of tonnage reports submitted by the registrant who prior to making sales must file a statement with the commission agreeing to keep such records as are necessary to accurately indicate the tonnage and kind of fertilizer sold and must grant the commissioner the right to examine such records for verification of the statement of tonnage. The tonnage reports shall be made on forms supplied by the commissioner for supplying the necessary tonnage and statistical information. The tonnage reports and inspection fees shall be due and payable on the first day of April, the first day of July, the first day of October, and the first day of January. The minimum inspection fee due for each quarter shall be ten dollars.

(b) If the report is not filed and payment made within thirty days after the due date, a penalty of ten percent of the amount due shall be assessed against the registrant. If payment is not made within thirty days after the due date, the amount of fees due plus the penalty shall constitute a debt and shall become the basis for a judgment against the registrant.

(c) Any information as to the amount of fertilizer sold and business practices of the registrant obtained from tonnage reports and from inspection of records and books shall remain confidential and shall not be subject to disclosure as a public record.

D.(1) No superphosphate containing less than eighteen percent available phosphoric acid (P2O5) shall be sold in this state.

(2) The provisions of this Subsection shall not apply to specialty fertilizer as defined in R.S. 3:1411 or to mixtures whose primary purpose is to supply the so-called "minor elements".

E. However, upon a determination by the commissioner that a shortage of fertilizer exists to a degree sufficient to constitute an emergency, he may authorize the sale of basic slag with not less than three units of phosphate and six units of soluble potash to be used as fertilizer during such emergency.

Acts 2010, No. 579, §1; Acts 2012, No. 15, §1.



RS 3:1414 - Mixtures of graded, registered fertilizers; registration not required; sale prohibited

§1414. Mixtures of graded, registered fertilizers; registration not required; sale prohibited

A. Notwithstanding any other law to the contrary, it shall be lawful for any farmer in this state to mix or cause to be mixed on his farm various grades of fertilizers without having to register the resulting mixture provided that he comply with the following conditions and restrictions:

(1) That he own all the component fertilizers that are to comprise the mixture.

(2) That all of the component fertilizers used in the mixture are registered in accordance with the provisions of this Subpart.

(3) That he use the mixture only for farming purposes on land which he farms.

B. It shall be unlawful for anyone to sell such mixture described in Subsection A of this Section, unless he first complies with the restrictions and conditions set forth in R.S. 3:1413.

Acts 2010, No. 579, §1.



RS 3:1415 - Deficiency assessment

§1415. Deficiency assessment

A. Whenever the commissioner determines, based on an analysis performed by the state chemist, that a given lot or shipment of fertilizer is deficient in one or more guaranteed plant foods, a deficiency assessment shall be assessed against the guarantor in accordance with the following provisions:

(1) Total nitrogen (N): a deficiency assessment of four times the value of the deficiency if such deficiency is in excess of 0.4 of one percent on goods that are guaranteed to contain eight percent or less of total nitrogen; 0.5 of one percent on goods that are guaranteed to contain more than eight percent and less than twenty-one percent; and 0.8 of one percent on goods guaranteed twenty-one percent or more.

(2) Available phosphoric acid (P2O5): a deficiency assessment four times the value of the deficiency if the deficiency is more than 0.4 of one percent on goods that are guaranteed to contain ten percent or less of available phosphoric acid; 0.5 of one percent on goods that are to contain more than ten percent and less than twenty-six percent; and 0.8 of one percent on goods that are guaranteed more than twenty-six percent.

(3) Soluble potash (K2O): a deficiency assessment of four times the value of the deficiency if such deficiency is in excess of 0.5 of one percent on goods that are guaranteed to contain eight percent or less; 0.6 of one percent on goods that are guaranteed to contain more than eight percent and less than twenty-one percent, and 1.00 percent on goods guaranteed over twenty-one percent.

(4) If a fertilizer is deficient in one ingredient, overages in either or both of the other ingredients, in dollar value, may be applied to offset the deficiency, provided that a deficiency may not be cured if the deficiency in any one ingredient is more than twice the present tolerance. A fertilizer deficient in two of the three ingredients may not be cured by overages in the third ingredient.

(5) Other materials of value as fertilizer: the commission may adopt rules and regulations establishing the amount of deficiency in other guaranteed plant foods and a deficiency assessment four times the value of the deficiency.

(6) The minimum deficiency assessment under this Part shall be ten dollars.

(7) All deficiency assessments assessed under this Section shall be paid by the guarantor to the person who purchased the fertilizer for use, if known, within thirty days of notice by the commissioner to the registrant. If the purchaser-user of the fertilizer cannot be identified, the penalty shall be paid to the commission.

B. An appeal from a deficiency assessment shall be heard and decided in the same manner as provided for in R.S. 3:1418.

Acts 2010, No. 579, §1; Acts 2012, No. 15, §1.



RS 3:1416 - Cancellation of registration; causes for

§1416. Cancellation of registration; causes for

Repeated failure of a registrant to meet the guaranteed weight or analysis of a fertilizer, or to fail to make payment of the inspection fee, or to fail to pay penalties assessed shall be considered just cause for cancellation of a manufacturer registration.

Acts 2010, No. 579, §1.



RS 3:1417 - Violations

§1417. Violations

A. Failure to comply with the provisions of this Subpart or with the rules and regulations adopted pursuant to this Subpart constitutes a violation, including but not limited to:

(1) Interfering with the commissioner, the state chemist, or their representatives in the performance of their duties in carrying out the provisions of this Subpart.

(2) Falsifying a tonnage report or otherwise avoiding payment of the inspection fee.

(3) Making, on bags or packages or in any printed or advertising matter issued or circulated, any false or misleading statement concerning the value of a fertilizer.

(4) Adulterating any lot or shipment of fertilizer sold in this state.

(5) Failing to register with the commission as required.

(6) Failing to properly label fertilizer sold in this state or to provide labels for fertilizer.

(7) Failing to timely pay the fees, penalties, and other costs imposed.

(8) Failing to timely file the reports required by this Subpart or to fully report the information required by such reports.

(9) Altering, forging, counterfeiting, or using without authority any registration or other document provided for in this Subpart or in the rules or regulations adopted pursuant to the provisions of this Subpart.

B. Each violation shall be considered a separate offense, and each day on which a violation occurs or continues to occur shall be considered a separate offense.

Acts 2010, No. 579, §1.



RS 3:1418 - Adjudicatory proceedings

§1418. Adjudicatory proceedings

A. Findings of violations and imposition of penalties may be made only by a ruling of the commission based upon an adjudicatory proceeding held in accordance with the provisions of the Administrative Procedure Act and this Section.

B. Whenever the commissioner has any reason to believe that a violation of this Subpart or of any rules and regulations adopted pursuant to this Subpart has occurred, the commissioner may present the alleged violations to the commission for a determination.

C. A hearing officer shall be appointed by the office of the attorney general to preside over the hearing.

D. Notice of the alleged violation, the date of the adjudicatory hearing, and the conduct of discovery shall be as provided in the Administrative Procedure Act.

E. The ruling of the commission shall be in writing and provided to the person charged with the violation, as provided by the Administrative Procedure Act.

F. Any appeal from a ruling of the commission shall be in accordance with the Administrative Procedure Act.

Acts 2010, No. 579, §1.



RS 3:1419 - Penalty; fines

§1419. Penalty; fines

A. Whoever is found by the commission to have violated a provision of this Subpart or any rules or regulations adopted pursuant to this Subpart shall be fined not more than five hundred dollars per violation.

B. The commission may assess the cost of the adjudicatory proceeding and shall, by rule and regulation, determine the amount of costs to be assessed, which may include the cost of inspections, investigations, and laboratory analysis.

Acts 2010, No. 579, §1.



RS 3:1420 - Enforcement

§1420. Enforcement

A. The commissioner may seek to collect any fee, penalty, or cost that may be due under this Subpart or the rules and regulations adopted pursuant to this Subpart.

B. The commissioner may institute civil proceedings in any court of proper jurisdiction and venue in order to:

(1) Enforce the rulings of the commission; or

(2) Collect any fee, penalty, or cost due under the provisions of this Subpart or the rules and regulations adopted pursuant to this Subpart; or

(3) Seek injunctive relief to restrain and prevent violations of the provisions of this Subpart or of the rules and regulations adopted pursuant to this Subpart.

Acts 2010, No. 579, §1.



RS 3:1421 - Repealed by Acts 2013, No. 26, §3, eff. May 23, 2013.

§1421. Repealed by Acts 2013, No. 26, §3, eff. May 23, 2013.



RS 3:1422 - Application of Subpart

§1422. Application of Subpart

None of the provisions of this Subpart apply to materials that are to be used in the manufacture of mixed fertilizer nor to fertilizers processed or manufactured in this state intended for sale or distribution in other states nor to fertilizers being transported through this state and destined for use in other states.

Acts 2010, No. 579, §1.



RS 3:1423 - Local regulations

§1423. Local regulations

A. The regulation of fertilizer is preempted by this Subpart. No municipality, parish, local governmental entity, or governing authority of any group or association, private or public, having jurisdiction over a specific geographic area shall enact ordinances, laws, subdivision restrictions, or regulations regarding fertilizers that in any way affect the registration, sale, or application of fertilizer, except as provided herein.

B. Municipalities, parishes, and local governmental entities or governing authorities of any group or association may request that the rules and regulations applicable to the distribution, sale, or application of fertilizer be amended to provide for specific problems encountered in or by the entity, group, or association. The following provisions shall govern any such request:

(1) The request shall be addressed to the commissioner.

(2) The commission shall conduct a hearing.

(3) The commission shall make a preliminary determination as to the advisability of amending the state rules and regulations and shall transmit its determination to the commissioner.

(4) The commissioner shall make the final determination as to the desirability of amending the state rules and regulations.

(5) If the commissioner determines that the rules and regulations should be amended, a rule or regulation consistent with the commissioner's determination shall be adopted by the commission in accordance with the Administrative Procedure Act. If the commissioner determines that the rules or regulations should not be amended, a written notice of the decision shall be provided to the requesting party.

C. Municipalities, parishes, and local governmental entities may petition the commissioner for approval of an ordinance applicable to the distribution, sale, or application of fertilizer. The governing authority of a public or private group or association may petition the commissioner for approval of restrictions applicable to the specific geographic area over which the group or association has jurisdiction. The procedure for obtaining such approval shall be as follows:

(1) The proposed ordinance or restrictions shall be sent to the commissioner who shall refer the ordinance to the commission for a hearing.

(2) The commission shall make a preliminary determination as to the advisability of amending the state rules and regulations and shall transmit its determination to the commissioner.

(3) Upon receipt of the recommendation of the commission, the commissioner shall approve or disapprove the proposed ordinance or restriction.

(4) Both the commission and the commissioner shall be guided by the provisions of this Section in making their respective determinations.

(5) The requesting party shall be notified by the decision in writing.

(6) Any governing authority aggrieved by a final decision of the commissioner shall have a right of judicial review of the administrative process pursuant to the provisions of the Administrative Procedure Act.

D. Notwithstanding the provisions of R.S. 3:1422, municipalities, parishes, and local governmental entities or governing authorities of a public or private group or association, having in effect, on July 1, 2008, an ordinance or restriction affecting the registration, sale, or application of fertilizer shall submit the ordinance to the commissioner on or before December 1, 2008, for approval pursuant to this Section. Any such ordinance or restriction received by the commissioner on or before December 1, 2008, shall continue in full force and effect unless the commissioner disapproves the ordinance or restriction in accordance with this Section. Any such ordinance not received by the commissioner on or before December 1, 2008, shall be void.

Acts 2010, No. 579, §1.



RS 3:1430.1 - Short title

SUBPART B. LOUISIANA AGRICULTURAL LIMING

MATERIALS LAW

§1430.1. Short title

This Subpart may be cited as the Louisiana Agricultural Liming Materials Law.

Acts 2010, No. 579, §1; Acts 2013, No. 26, §5, eff. May 23, 2013.



RS 3:1430.2 - Definitions

§1430.2. Definitions

As used in this Subpart, the following terms shall have the following meanings ascribed to them:

(1) "Agricultural liming materials" or "materials" means solid or liquid materials which contain calcium or magnesium and which are sold, offered for sale, or distributed for use in neutralizing acidity in agricultural soils.

(2) "Aragonite" means a soft calcite obtained from ocean deposits.

(3) "Brand" means any name, trademark, or other designation under which an agricultural liming material is sold.

(4) "Bulk" means in nonpackaged form.

(5) "Burnt lime" means a material made from limestone which consists primarily of calcium oxide or a combination of calcium and magnesium oxides.

(6) "Calcite liming material" means a material composed primarily of calcium carbonate.

(7) "Cement kiln dust" means waste dust produced in the manufacturing of cement.

(8) "Chalk" means a soft, friable, loosely consolidated material composed primarily of calcium carbonate.

(9) "Consumer" means any person who purchases agricultural liming materials for use on fields owned or leased by that person.

(10) "Distributor" means a person who sells, offers for sale, or distributes agricultural liming materials in this state on the wholesale level.

(11) "Dolomitic liming material" means a material composed of calcium and magnesium carbonates.

(12) "Ground shells" means a material obtained by grinding the shells of mollusks.

(13) "Hydrated lime" means a material made from burnt lime which consists primarily of calcium hydroxide and which may contain magnesium oxide or magnesium hydroxide, or both.

(14) "Jobber" means a person who buys or sells agricultural liming materials in this state for another person and who is paid commissions for his services.

(15) "Label" means any written or printed matter on or attached to a package of materials or an invoice for a shipment of bulk materials.

(16) "Lot" means the quantity of materials from which a sample has been taken and which the sample represents.

(17) "Manufacturer" means a person who produces agricultural liming materials which are sold, offered for sale, or distributed in this state.

(18) "Marl" means a granular or loosely consolidated earthy material composed primarily of seashell fragments and calcium carbonate.

(19) "Person" means any individual, partnership, corporation, association, or other legal entity.

(20) "Registrant" means a manufacturer who registers an agricultural liming material.

(21) "Retailer" means a person who sells agricultural liming materials to consumers in this state.

(22) "Ton" means two thousand pounds avoirdupois.

Acts 2010, No. 579, §1.



RS 3:1430.3 - Applicability

§1430.3. Applicability

A. The provisions of this Subpart shall apply only to materials which are sold, offered for sale, or distributed in this state for the purpose of decreasing the acidity of soils used for agricultural production.

B. Substances which are sold, offered for sale, or distributed in this state for use in the construction or building industries are specifically exempt from the provisions of this Subpart.

Acts 2010, No. 579, §1.



RS 3:1430.4 - Administration

§1430.4. Administration

A. The commission shall administer and enforce the provisions of this Subpart.

B. The commissioner shall employ such personnel as are necessary to implement the provisions of this Subpart.

C. The commission may adopt such rules and regulations as are necessary to implement the provisions of this Subpart. All rules and regulations adopted under the provisions of this Subpart shall be adopted in accordance with the provisions of the Administrative Procedure Act.

Acts 2010, No. 579, §1.



RS 3:1430.5 - Registration

§1430.5. Registration

A. No agricultural liming material shall be sold, offered for sale, or distributed in this state unless the material is registered with the commission.

B. Each manufacturer of an agricultural liming material sold, offered for sale, or distributed in this state shall be responsible for registering the material.

C. Each brand under which agricultural liming materials are sold, offered for sale, or distributed in this state shall be registered separately.

D. Applications for registration shall be submitted to the commission on or before the first day of April each year. Each application shall be accompanied by the appropriate fee, a copy of the label for the material, and such other information as the commission by rule may require.

E. If the application is approved, the registration shall be issued on or before the first day of July of the year in which the application was received. Each registration shall be valid for one year beginning on the first day of July of the year in which the registration was issued and ending on the last day of June of the following year.

Acts 2010, No. 579, §1; Acts 2012, No. 146, §1, eff. May 14, 2012.



RS 3:1430.6 - Labeling

§1430.6. Labeling

Each package of agricultural liming materials sold, offered for sale, or distributed in this state shall contain a conspicuous and legible label attached to the package. If the materials are sold in bulk form, a copy of the label shall be attached to the invoice which is delivered to the person purchasing the materials. The label shall contain the following information:

(1) The name and the address of the principal office of the manufacturer.

(2) The brand name of the material.

(3) The type of the material.

(4) If the material is dolomitic limestone, the content of elemental magnesium.

(5) If the material is ground shells, the name of the mollusk from which the shells were obtained.

(6) The net weight of the material in the package.

(7) Such other information as the commission by rule may require.

Acts 2010, No. 579, §1.



RS 3:1430.7 - Reports; records

§1430.7. Reports; records

A. Each manufacturer shall submit quarterly reports to the commissioner. The quarters shall end on the last day of September, December, March and June. Reports shall be on forms supplied by the commissioner and shall be submitted on or before the thirtieth day after the last day of each quarter. Each report shall contain the following information:

(1) The name and the principal address of the manufacturer.

(2) The amount of each brand and type of material sold in this state.

(3) The name and the principal address of the person to whom the material was sold or delivered.

(4) Such other information as the commission by rule may require.

B. Each distributor, jobber, and retailer who sells, offers for sale, or distributes agricultural liming materials in this state shall keep adequate records to reflect the disposition of all materials in his possession. The records shall be kept for two years. The records required by this Subsection shall be kept in a form acceptable to the commissioner and shall be made available to the commissioner upon request. The records shall contain the following information:

(1) The name and the principal address of each person from whom the distributor, jobber, or retailer purchases or obtains materials.

(2) The name and the principal address of each person to whom the distributor, jobber, or retailer sells or delivers materials.

(3) The amount and type of materials involved in each transaction.

(4) Such other information as the commission by rule may require.

C. All reports and records required by this Section shall be confidential and shall be exempt from the Public Records Law.

Acts 2010, No. 579, §1; Acts 2012, No. 146, §1, eff. May 14, 2012.



RS 3:1430.8 - Standards

§1430.8. Standards

A. All solid agricultural liming materials other than marl or chalk shall have a neutralizing value of at least ninety percent. All marl and chalk shall have a neutralizing value of at least fifty percent. The commission by rule shall establish minimum neutralizing values for industrial byproducts which are to be used as agricultural liming materials. Such rules shall be based upon the recommendations of the Louisiana Cooperative Extension Service.

B. Liquid or suspension materials shall have a neutralizing value of at least fifty percent.

C. The neutralizing value of a material shall be expressed as a percentage of the calcium carbonate equivalent.

D. The commission by rule shall classify substances which are harmful to plant growth and by rule shall establish the maximum amounts of these materials which may be present in agricultural liming materials which are sold, offered for sale, or distributed in this state.

E. Solid dolomitic liming materials shall contain at least six percent elemental magnesium derived from magnesium carbonate. Liquid or suspension dolomitic liming materials shall contain at least three percent elemental magnesium derived from magnesium carbonate.

F. Calcite liming materials shall contain less than six percent elemental magnesium.

G. Solid liming materials shall contain less than fifteen percent moisture.

H. The following materials shall meet the following screen standards:

(1) Aragonite: Ninety percent shall pass through a ten-mesh sieve and five percent shall pass through a one-hundred-mesh sieve.

(2) Burnt lime, finely ground limestone, and marl: Ninety-eight percent shall pass through a ten-mesh sieve and seventy percent shall pass through a one-hundred-mesh sieve.

(3) Ground limestone: Ninety percent shall pass through a ten-mesh sieve, fifty percent shall pass through a sixty-mesh sieve, and twenty-five percent shall pass through a one-hundred-mesh sieve.

(4) Ground shells: Fifty percent shall pass through a one-hundred-mesh sieve.

(5) Suspension materials: One hundred percent shall pass through a twenty-mesh sieve and sixty percent shall pass through a two-hundred-mesh sieve.

I. The state chemist shall determine the neutralizing value, the particle size, and the moisture content of all samples submitted for analysis. The commission in consultation with the state chemist by rule shall establish the method of analysis and the tolerance for all analyses.

Acts 2010, No. 579, §1.



RS 3:1430.9 - Complaints

§1430.9. Complaints

A. Any person who believes that he has suffered damages because he purchased materials which do not meet the standards set forth in R.S. 3:1430.8 or because the amount of materials delivered was less than the net weight stated on the package or on the invoice may file a damage complaint with the commissioner.

B. All damage complaints shall be in writing, shall be on forms prescribed by the commissioner, shall be signed by the complainant, and shall be filed within fifteen days after the date of the sale or the date the deficiency was discovered, whichever is later. Failure to file a timely complaint shall not affect the right of the complainant to institute legal proceedings to recover the damages.

C. Each person who files a damage complaint shall allow the commissioner to inspect and sample the allegedly deficient material.

Acts 2010, No. 579, §1.



RS 3:1430.10 - Violations

§1430.10. Violations

The following actions are prohibited:

(1) The sale, offering for sale, or distribution of materials which are not registered with the commissioner.

(2) The sale, offering for sale, or distribution of materials which do not meet the standards set forth in R.S. 3:1430.8.

(3) The sale, offering for sale, or distribution of agricultural materials in packages which contain less material than the net weight listed on the package.

(4) The sale, offering for sale, or distribution of bulk materials which contain less material than the net weight listed on the invoice.

(5) The making of false or misleading claims concerning any material on the label of the material, orally, on any printed matter, or through any medium.

(6) Any action which violates any provisions of this Subpart or any provision of the rules and regulations adopted under the provisions of this Subpart.

Acts 2010, No. 579, §1.



RS 3:1430.11 - Deficiency assessments; penalties; injunctive relief

§1430.11. Deficiency assessments; penalties; injunctive relief

A. The commission may impose the following deficiency assessments for the following violations:

(1) The deficiency assessments for the sale, offering for sale, or distribution of solid materials which do not meet the standard for neutralizing value shall be one percent of the invoice price of the lot from which the sample was taken for each percentage point, or fraction of a percentage point, of the total weight of the lot, by which the material fails to meet the standard.

(2) The deficiency assessments for the sale, offering for sale, or distribution of solid materials which do not meet the standard for magnesium content shall be one and one-half percent of the invoice price of the lot from which the sample was taken for each percentage point, or fraction of a percentage point, of the total weight of the lot by which the material fails to meet the standard.

(3) The deficiency assessments for the sale, offering for sale, or distribution of solid materials which do not meet the standard for moisture content shall be one and one-half percent of the invoice price of the lot from which the sample was taken for each percentage point, or fraction of a percentage point, of the total weight of the lot, by which the material fails to meet the standard.

(4) The deficiency assessments for the sale, offering for sale, or distribution of solid or suspension materials which do not meet screen standard shall be one percent of the invoice price of the lot from which the sample was taken for each percentage point, or fraction of a percentage point, of the total weight of the lot, by which the material fails to meet the standard.

(5) The deficiency assessments for the sale, offering for sale, or distribution of liquid or suspension materials which do not meet the standard for neutralizing value shall be one and one-half percent of the invoice price of the lot from which the sample was taken for each percentage point, or fraction of a percentage point, of the total weight of the lot, by which the material fails to meet the standard.

(6) The deficiency assessments for the sale, offering for sale, or distribution of liquid or suspension materials which do not meet the standard for magnesium content shall be two percent of the invoice price of the lot from which the sample was taken for each percentage point, or fraction of a percentage point, of the total weight of the lot, by which the material fails to meet the standard.

B. The minimum penalty for the violations set forth in Subsection A of this Section shall be ten dollars. The maximum penalty for the violations set forth in Subsection A of this Section shall be an amount equal to twice the invoice price of the lot from which the sample was taken.

C. When the commission has evidence which indicates that a person has committed an offense for which the deficiency assessment is found in Subsections A through D of this Section, the commission shall notify the person, by certified mail, return receipt requested, of the facts involved in the alleged offense and the penalty set forth in Subsections A through D of this Section for the alleged offense. If the alleged violator contests the deficiency assessment in writing within fifteen days of the notice, the commissioner shall call a hearing to adjudicate the matter as provided in Subsection G of this Section. An appeal from a deficiency assessment shall be heard and decided in the same manner as provided for in this Section for the assessment of civil penalties.

D. All deficiency assessments assessed under this Section shall be paid by the person owing the assessment within thirty days of notice by the commissioner if the deficiency assessment is not contested and within thirty days of notice of the final decision if the assessment is contested.

E. The commission may assess a civil penalty for violations of R.S. 3:1430.10(3) and (4) in an amount equal to four times the value of the missing material. The value of the missing material shall be determined based on the price of the material as shown on the invoice. The commission may assess a civil penalty of not more than one thousand dollars for any other violation of the prohibitions set forth in R.S. 3:1430.10. Each day on which a violation occurs shall be considered a separate offense.

F. The commission may suspend or revoke the registration of any agricultural liming material for any violation of the provisions of this Subpart or of the rules and regulations adopted under the provisions of this Subpart.

G. Civil penalties may be assessed, and registrations may be suspended or revoked, only by a ruling by the commission based on an adjudicatory hearing held in accordance with the Administrative Procedure Act.

H. The commissioner may institute civil proceedings to enforce his rulings in the district court for the parish in which the violation occurred.

I. The commissioner may institute civil proceedings seeking injunctive relief to restrain and prevent the violation of the provisions of this Subpart or of the rules and regulations adopted under the provisions of this Subpart in the district court for the parish in which the violation occurred.

Acts 2010, No. 579, §1.



RS 3:1430.12 - Fees

§1430.12. Fees

A. The annual fee for registering agricultural liming materials shall be fifteen dollars payable to the commission.

B. The late fee for each application to register an agricultural liming material, other than an application for initial registration, which is received after the first day of April of each year shall be fifty dollars payable to the commission.

C. Each manufacturer of agricultural liming materials which are sold, offered for sale, or distributed in this state shall pay to the commission a fee of ten cents on each ton of materials delivered in this state. The fee imposed by this Subsection shall be paid quarterly at the same time the tonnage reports required by R.S. 3:1430.7 are submitted to the commissioner; however, the minimum fee due for each quarter shall be ten dollars.

Acts 2010, No. 579, §1; Acts 2012, No. 17, §1.



RS 3:1430.13 - Disposition of fees and penalties

§1430.13. Disposition of fees and penalties

A. All fees and penalties provided for in this Part shall be paid to the commission and disposed of as provided in this Section.

B. All deficiency assessments imposed under the provisions of R.S. 3:1430.11(A), (B), (C), or (D) shall be paid to the consumer if the identity of the consumer can be ascertained.

C. All fees, all deficiency assessments imposed under the provisions of R.S. 3:1430.11(A), (B), (C), or (D) for which the consumer cannot be ascertained, and all penalties imposed under the provisions of R.S. 3:1430.11(E), subject to the exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, shall be deposited immediately upon receipt into the state treasury and shall be credited to the Bond Security and Redemption Fund.

D. Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer, prior to placing the remaining funds in the state general fund, shall pay an amount equal to the total amount of the funds paid into the state treasury under the provisions of Parts II and III of this Chapter into the Feed and Fertilizer Fund. The funds are to be used for the expenses of the programs established for the purposes of Parts II and III of this Chapter and for the other purposes for which funds in the Feed and Fertilizer Fund may be used as determined by the commissioner.

Acts 2010, No. 579, §1; Acts 2011, No. 31, §1; Acts 2013, No. 26, §1, eff. May 23, 2013.



RS 3:1431 - Terms defined

PART IV. SEEDS

§1431. Terms defined

As used in this Part, the following terms have the meanings given:

(1) "Advertisement" means all representations, other than those on the label, disseminated in any manner or by any means, relating to seed within the scope of this Part.

(2) "Agricultural seed" means any lawn, flower, oil, grass, forage, cereal, fiber, or other kinds of crop seed sold, offered for sale, or used in Louisiana for agricultural or other purposes, and any combinations of such seeds.

(3) "Certified seeds", "registered seeds", and "foundation seeds" are seeds which have been inspected and sampled during their period of growth and preparation for market by the commissioner, or by the inspection official of the state in which the seeds were grown, and which have been found to conform to the regulations issued by the commission under this Part.

(4) "Commission" means the Agricultural Chemistry and Seed Commission.

(5) "Commissioner" means the commissioner of agriculture and forestry.

(6) "Crop" means any cultivated plants that produce agricultural produce such as grains, seeds, fruits, vegetables, or flowers.

(7) "Dormant" means viable seed, excluding hard seed, which fails to germinate when provided the specified germination conditions for the kind of seed in question.

(8) "Farm" means a piece or tract of land on which an agricultural, vegetable, or flower crop is grown or allowed to grow.

(9) "Flower seeds" are seeds of all plants grown for ornamental purposes for domestic or commercial use.

(10) "Germination" is the percentage of seeds capable of producing normal seedlings under ordinarily favorable conditions. Broken, weak, malformed, and obviously abnormal seedlings are not considered as having germinated.

(11) "Hard seeds" are the percentage of seeds which, because of hardness or impermeability, do not absorb moisture or germinate under prescribed tests but remain hard during the period prescribed for germination of the kind of seed concerned.

(12) "Hybrid" is one or more crosses of inbreeds of the same kind of seed; for example, hybrid corn.

(13) "Inert matter" is all matter not seeds including pieces of broken and damaged seeds one-half or less than the original size, sterile florets, fungus bodies, stones, and all matter considered as inert by the Association of Official Seed Analysts Rules for Testing Seeds.

(14) "Kind" is one or more related species which singly or collectively is known by one common name; for example, corn, beans, lespedeza.

(15) "Labeling" includes all labels and other written, printed, or graphic representations accompanying and pertaining to any seed, whether in bulk or containers. Labeling includes invoices and other bills of shipment when sold in bulk. The labels shall be uniform in accordance with the standards adopted by the Association of Southern Seed Control Officials.

(16) "Lot of seed" is a definite quantity of seeds identified by a lot number or mark, every portion or bag of which is uniform, within permitted tolerances, relative to the factors which appear in the labeling.

(17) "Minor violation" means a violation of noncompliance that does not create a competitive disadvantage for licensees in full compliance, is not a violation that adversely affects human health, safety or the environment, is not a violation performed with malicious, deliberate or fraudulent intent, and is not a repetitive violation.

(18) "Mixed seeds" are seeds of more than one kind or variety when each kind or variety is present in excess of five percent of the whole.

(19) "Noxious weeds" are weeds that are highly destructive and difficult to control by good cultural practices and the use of herbicides.

(20) "Origin" means place, state, or foreign country where grown.

(21) "Other crop seeds" are the seeds of all kinds or varieties not of the kind or variety declared on the label.

(22) "Person" means any individual, firm, corporation, association, or partnership.

(23) "Prohibited noxious weed seeds" means any weed seeds that are prohibited from being present in agricultural, vegetable, flower, tree, or shrub seed.

(24) "Pure seeds" are all seeds of the kind and variety under consideration, whether shriveled, cracked, or otherwise injured, and pieces of seeds larger than one-half the original size.

(25) "Retail seedsman" means any person who sells seed at retail directly to the consumer either in quantities of not less than one pound or any quantity including closed containers of less than one pound.

(26) "Seed" is a propagative part of a plant capable of producing a new plant, including but not limited to those parts commonly referred to as seeds, bulbs, roots, tubers, and other propagating stock.

(27) "Stop order" is any written or printed notice given by the commissioner of the Department of Agriculture and Forestry or his authorized agents, to the person with a lot of seed, directing the person not to sell or offer for sale the seed until the requirements of this Part and regulations promulgated hereunder have been complied with and a written release is issued. Such seeds may be released for sale as feed.

(28) "Treated" means that the seed has received an application of a substance or that it has been subjected to a process for which a claim is made.

(29) "Variety" is a subdivision of a kind characterized by growth, plant, fruit, seed, or other characteristic by which it can be differentiated from other seeds of the same kind.

(30) "Vegetable seeds" are seeds of vegetable crops grown in gardens or on truck farms.

(31) "Weed seeds" are seeds of all plants that are considered to be undesirable or troublesome in an area where the plant is not wanted.

Amended by Acts 1954, No. 439, §1; Acts 1975, No. 766, §1; Acts 1977, No. 149, §1; Acts 1978, No. 34, §1; Acts 1988, No. 229, §1; Acts 1990, No. 28, §1; Acts 2003, No. 175, §1, eff. July 1, 2003; Acts 2010, No. 495, §1, eff. June 24, 2010; Acts 2012, No. 146, §1, eff. May 14, 2012; Acts 2013, No. 26, §§1 and 6, eff. May 23, 2013.



RS 3:1432 - Repealed by Acts 2013, No. 26, §3, eff. May 23, 2013.

§1432. Repealed by Acts 2013, No. 26, §3, eff. May 23, 2013.



RS 3:1433 - Powers and responsibilities of commission

§1433. Powers and responsibilities of commission

A. The commission shall:

(1)(a) Make rules and regulations governing the methods of sampling, inspecting, and making analysis tests and examinations of all seeds and other propagating stock;

(b) Establish the standards and tolerances to be allowed in the administration of this Part;

(c) Make rules and regulations governing the conditions for growing, harvesting, processing, preparing for market, labeling, distributing, and marketing seeds and propagating stock as certified, registered, or foundation;

(d) Set forth in its rules the minimum requirements of varietal purity and mechanical standards as a condition to sale or distribution as certified, registered, or foundation seeds or other propagating stock;

(e) Make rules and regulations establishing a reasonable schedule of charges to persons for each sample of seed tested by the Louisiana Seed Testing Laboratory, establishing a reasonable fee schedule to be charged for making application for inspection and field inspection for certification of seed, and establishing a reasonable fee schedule to be charged for printing certified tags, provided there shall be no charge for the testing of official samples submitted by duly authorized agricultural inspectors for law enforcement purposes; and

(f) Make all rules and regulations pertaining to the enforcement of this Part.

(2) Limit the sale and distribution of seeds for the production of agricultural, vegetable, or flower crops to certified seeds or planting stock when the commission determines that the limitation will best serve the crop industry.

(3) In making rules and regulations, give consideration to the following with respect to each kind of seed or other propagating stock regulated by this Part:

(a) The minimum requirements of varietal purity and mechanical standards.

(b) The kind, quality, and estimated amounts to be available for sale in Louisiana during the next succeeding crop season.

(c) The demand in Louisiana.

(d) The agricultural practices for production in Louisiana as compared with the practice in other states.

(e) The accepted cultural and trade practices prevailing in other states with respect to offering and displaying for sale, labeling, sampling, and making analyses.

(f) The general welfare of growers in Louisiana.

(4) Hold hearings on alleged violations of the provisions of this Part or of the rules and regulations adopted pursuant to this Part.

(5) Advise the commissioner on the civil penalties to be imposed or the injunctive or other civil relief to be sought to punish and restrain violations of the provisions of this Part or of the rules and regulations adopted pursuant to this Part.

(6) Perform such other advisory functions as the commissioner may assign to the commission.

(7) Declare plants to be weeds or noxious weeds in all or part of the state and to prohibit, restrict, or regulate the sale, distribution, movement, and use of weed seeds or noxious weed seeds by regulations adopted pursuant to this Part.

B. The commission may adopt rules establishing user fees to be charged for all services provided by the commission and establishing regulatory fees to be charged for all regulatory functions performed by the commission. The rules shall be adopted in accordance with the Administrative Procedure Act. The amount of the user fees shall be based on the cost of the services provided. The amount of the regulatory fees shall be based on the cost of the regulatory functions performed.

Amended by Acts 1952, No. 372, §1; Acts 1954, No. 439, §2; Acts 1975, No. 766, §2; Acts 1977, No. 149, §2; Acts 1988, No. 163, §1; Acts 2003, No. 175, §1, eff. July 1, 2003; Acts 2010, No. 495, §1, eff. June 24, 2010; Acts 2013, No. 26, §1, eff. May 23, 2013.



RS 3:1434 - Powers and duties of the commissioner

§1434. Powers and duties of the commissioner

The commissioner shall:

(1) Enforce this Part and all rules and regulations made and adopted by the commission.

(2) Sample, inspect, test, and make analyses of agricultural, vegetable, and flower seeds transported, offered for sale, sold, or distributed in Louisiana for planting purposes; determine whether the seeds are in compliance with this Part and with rules and regulations made under this Part; and notify promptly the person who transported, distributed, sold, or offered for sale the seeds of any violation.

(3) Carry out and enforce the rules and regulations made pertaining to certified, registered, or foundation seeds or planting stock and to the limiting of planting of a crop to certified seed, when such is prescribed.

(4) Require reports necessary to administer this Part and rules and regulations made under this Part.

(5) Collect, administer, and disburse the proceeds of the assessment, fees, interest, penalties, and other monies collected pursuant to this Part.

(6) Have exclusive jurisdiction and authority over all matters related to the regulation of seeds.

Amended by Acts 1977, No. 149, §2; Acts 2003, No. 175, §1, eff. July 1, 2003; Acts 2013, No. 26, §1, eff. May 23, 2013; Acts 2016, No. 392, §1, eff. June 5, 2016.



RS 3:1435 - Authority of the commissioner

§1435. Authority of the commissioner

The commissioner may:

(1) Employ agents necessary to enforce this Part and the rules and regulations made under this Part.

(2) In order to have access to seeds subject to this Part, enter, during regular business hours, any public or private premises where agricultural, vegetable, or flower seeds or other propagating stock is sold, offered for sale, or distributed.

(3) Issue and enforce a stop order to the person with a lot of seed or other propagating stock that the commissioner finds, or has good reason to believe, is in violation of this Part or the rules and regulations made under this Part.

(4) Establish and maintain a seed laboratory; employ a State seed analyst, other analysts, and other personnel whose work he shall direct and supervise; and incur such other expenses necessary to comply with this Part.

(5) Make purity and germination tests of seeds for persons on request. The analyses shown by this test shall be for the information of the person requesting the test only and shall not be made the basis of the guaranteed analysis of the seeds required by R.S. 3:1436.

(6) Enter, either directly or through a duly authorized agent, the premises of any person producing, processing, distributing, or selling seeds and examine that person's books, accounts, and records, and obtain any other information necessary, for purposes of enforcing the provisions of this Part and the regulations adopted pursuant to this Part.

(7) Seek and obtain injunctive or other civil relief to restrain and prevent violations of this Part, or rules and regulations adopted pursuant to this Part, or orders and rulings issued by the commissioner pursuant to this Part.

(8) Institute civil proceedings to enforce his orders or rulings, collect any assessments, late fees, fines, penalties, or costs due under this Part or to otherwise enforce the provisions of this Part or rules and regulations adopted pursuant to this Part.

Amended by Acts 1977, No. 149, §3; Acts 2003, No. 175, §1, eff. July 1, 2003; Acts 2012, No. 146, §1, eff. May 14, 2012; Acts 2013, No. 26, §1, eff. May 23, 2013.



RS 3:1436 - Labeling of seeds

§1436. Labeling of seeds

Each container of agricultural, vegetable, or flower seeds, or other propagating stock that is sold or offered for sale in Louisiana for planting purposes shall bear thereon or have attached thereto in a conspicuous place a label plainly written or printed in the English language. The label shall give the following information:

(1) For all agricultural, vegetable, and flower seeds treated as defined in this Part for which a separate label may be used:

(a) A word or statement indicating that the seed has been treated.

(b) The commonly accepted coined, chemical or abbreviated chemical or generic name of the applied substance or description of the process used.

(c) If the substance in the amount present with the seed is harmful to human or other vertebrate animals, a caution statement such as "Do not use for food, feed, or oil purposes". The caution for mercurials and similarly toxic substances shall be a poison statement or symbol.

(d) If the seed is treated with an inoculant, the date beyond which the inoculant is not to be considered effective (date of expiration).

(2) On agricultural seeds:

(a) Except as otherwise provided herein, the commonly accepted name of the kind and variety of each agricultural seed component in excess of five percent of the whole, and the percentage of weight of each in the order of its predominance. The provisions of this Subparagraph shall not prohibit the sale of wheat and oat seeds that are labeled "variety not stated" and that meet the other requirements of this Part. The commission may adopt rules and regulations governing the sale and labeling of variety not stated wheat and oat seeds. Hybrids shall be labeled as hybrids.

(b) The number or other lot identification.

(c) The origin of the seed. If the origin is not known, that fact shall be stated.

(d) The percentage by weight of all weed seeds.

(e) The name and number per pound of each kind of noxious weed seed.

(f) The percentage by weight of crop seeds other than those required to be on the label.

(g) The percentage by weight of inert matter.

(h) For each named agricultural seed: the percentage of germination, exclusive of hard seed; the percentage of hard seed when present; and the calendar month and year the test was completed to determine such percentages.

(i) Name and address of the person who labeled said seed or who sells, offers, or exposes said seed for sale within this state.

(3) On vegetable seeds in containers of more than one pound:

(a) The name of the kind and variety of the seed.

(b) The number or other lot identification.

(c) The percentage of germination.

(d) The calendar month and year the test to determine the percentages was completed.

(e) Name and address of the person who labeled said seed or who sells, offers, or exposes said seed for sale within this state.

(f) For seeds which germinate less than the standards established by the commission, the words "Below Standard" printed or written in ink, in not less than eight-point type, on the face of the label in addition to all other information required.

(4) On vegetable seeds in containers of one pound or less which germinate equal to or above the standards established by the commission under the provisions of R.S. 3:1433(3)(a):

(a) The name of each kind and variety of seed, and if there are two or more kinds or varieties present, the percentage of each, and further, that in the case of any such component which is a hybrid seed, it shall be designated as hybrid on the label.

(b) The lot number or other lot identification.

(c) The name and address of the person who transports, delivers for transportation, sells, offers for sale, or exposes for sale the seed in this state.

(d) The calendar month and year of the germination test.

(5) On vegetable seeds in containers of one pound or less that germinate less than the standards established by the commission under the provisions of R.S. 3:1433(3)(a):

(a) The name of each kind and variety of seed, and if two or more kinds or varieties are present, the percentage of each, and further, that in the case of any such component which is a hybrid seed, it shall be designated as hybrid on the label.

(b) For each named kind and variety of seed, the percentage of germination.

(c) The word "Below Standard" in not less than eight-point type.

(d) The lot number or other lot identification.

(e) The calendar month and year the germination tests were completed.

(f) The name and address of the person who transports, delivers for transportation, sells, offers for sale, or exposes for sale the seed in this state.

(6) On every separate package of flower seeds and other propagating stock:

(a) The name of the kind and variety of the seeds.

(b) The lot number or other lot identification.

(c) The year for which the seeds were packed for sale.

(d) The name and address of the person who labels, distributes, offers for sale, exposes for sale, or sells the seed in this state.

(7) On combination mulch, seed, and fertilizer products:

(a) The word "combination" followed by the words "mulch-seed-fertilizer" must appear on the upper thirty percent of the principal display panel. The word "combination" must be the largest and most conspicuous type on the container, equal to or larger than the product name. The words "mulch-seed-fertilizer" shall be no smaller than one-half the size of the word "combination" and in close proximity to the word "combination". These products shall contain a minimum of seventy percent mulch.

(b) Analysis label - Agricultural, lawn, and turf seeds placed in a germination medium, mat, tape, or other device or mixed with mulch shall be labeled as follows:

(i) Product name.

(ii) Lot number.

(iii) Percentage by weight of pure seed of each kind and variety named which may be less than five percent of the whole.

(iv) Percentage by weight of other crop seeds.

(v) Percentage by weight of inert matter which shall not be less than seventy percent.

(vi) Percentage by weight of weed seeds.

(vii) Name and number of noxious weed seeds per pound, if present.

(viii) Percentage of germination and hard seed of each kind or kind and variety named and date of test.

(ix) Name and address of the person who labels the seed.

Amended by Acts 1952, No. 127, §1; Acts 1975, No. 766, §3; Acts 1977, No. 149, §4; Acts 1978, No. 34, §2; Acts 1986, No. 190, §1; Acts 1988, No. 213, §1; Acts 1993, No. 140, §1; Acts 2003, No. 175, §1, eff. July 1, 2003; Acts 2013, No. 26, §1, eff. May 23, 2013.



RS 3:1437 - Registration of seed dealers

§1437. Registration of seed dealers

A. Every person, except persons exempt by R.S. 3:1445, including an out-of-state distributor, who labels, sells, offers, or handles for sale in or distributes for sale in Louisiana, agricultural, vegetable, or flower seeds or other propagating stock of one pound or more in weight within Louisiana shall register with the commissioner as a seed dealer. Every seed dealer shall register the number and location of each place of business at which the seeds are labeled, sold, distributed, or offered or handled for sale. The commissioner shall issue to the registered seed dealer a license to engage in the business.

B. The commissioner shall issue a license on an annual basis with licenses expiring on the first day of July of each year following the issuance date. The commissioner shall establish the fee for the license. The fee shall be established by rule adopted in accordance with the Administrative Procedure Act. The amount of the fee shall not exceed two hundred dollars.

Amended by Acts 1975, No. 766, §4; Acts 1977, No. 149, §5; Acts 1988, No. 162, §1; Acts 2003, No. 175, §1, eff. July 1, 2003; Acts 2013, No. 26, §1, eff. May 23, 2013; Acts 2015, No. 318, §1.



RS 3:1438 - Suspension or revocation of seed dealer license

§1438. Suspension or revocation of seed dealer license

Any licensee who violates any of the provisions of this Part or the regulations adopted under the provisions of this Part shall be subject to having his license suspended, revoked, or placed on probation, in addition to any other penalties authorized by this Part.

Amended by Acts 1977, No. 149, §5; Acts 2003, No. 175, §1, eff. July 1, 2003; Acts 2013, No. 26, §1, eff. May 23, 2013.



RS 3:1439 - Failure of seed dealer to register; effect

§1439. Failure of seed dealer to register; effect

The commissioner may issue a stop order against any seed dealer who fails to comply with R.S. 3:1437.

Acts 2003, No. 175, §1, eff. July 1, 2003; Acts 2012, No. 146, §1, eff. May 14, 2012.



RS 3:1440 - Stop order

§1440. Stop order

A stop order shall prohibit further sale, exchange, movement, or distribution of seeds included in the order until the commissioner is satisfied that this Part and rules and regulations of the commission have been complied with and the commissioner has issued a written release to the person with such seed. After a stop order is given, the person receiving the stop order shall have thirty days within which to comply and to obtain a written release of the order. This Section shall not prevent the commissioner from proceeding in accordance with other Sections in this Part.

Amended by Acts 1977, No. 149, §5; Acts 2003, No. 175, §1, eff. July 1, 2003; Acts 2010, No. 495, §1, eff. June 24, 2010; Acts 2012, No. 146, §1, eff. May 14, 2012; Acts 2013, No. 26, §1, eff. May 23, 2013.



RS 3:1441 - Seizure

§1441. Seizure

When the commissioner issues a stop order to a person with a lot of seed and such person fails to comply with this Part or the regulations of the commission, the commissioner shall seize the lot of seed and shall destroy the lot within thirty days, or shall dispose of it in the manner prescribed by the rules and regulations made by the commission.

Amended by Acts 1977, No. 149, §5; Acts 2003, No. 175, §1, eff. July 1, 2003; Acts 2012, No. 146, §1, eff. May 14, 2012; Acts 2013, No. 26, §1, eff. May 23, 2013.



RS 3:1442 - Repealed by Acts 2003, No. 175, §2, eff. July 1, 2003.

§1442. Repealed by Acts 2003, No. 175, §2, eff. July 1, 2003.



RS 3:1443 - Disclaimer or nonwarranty clause of no effect

§1443. Disclaimer or nonwarranty clause of no effect

The use of a disclaimer or nonwarranty clause in any invoice, advertisement, or label pertaining to seeds shall not exempt a person from the provisions of this Part.

Amended by Acts 1977, No. 149, §5; Acts 2013, No. 26, §1, eff. May 23, 2013.



RS 3:1444 - Prohibitions

§1444. Prohibitions

No person shall:

(1) Sell, offer for sale, transport, or distribute any agricultural, vegetable, or flower seeds unless the seeds have been tested in accordance with the rules and regulations adopted by the Agricultural Chemistry and Seed Commission. The commission by rule may require information relative to the test to be affixed to the packaging of the seeds.

(2) Sell, offer for sale, transport, or distribute any agricultural, vegetable or flower seeds that are not labeled in accordance with this Part or that have false or misleading labeling.

(3) Sell, offer for sale, transport, or distribute any agricultural, vegetable, or flower seeds for which there has been false or misleading advertisement.

(4) Sell, offer for sale, transport, or distribute any agricultural seeds containing noxious weed seeds, subject to tolerances and methods of determinations, in excess of those prescribed under this Part.

(5) Detach, deface, destroy, or use a second time any label provided for in this Part or the rules and regulations made by the commission.

(6) Alter or falsify any seeds, seed labels, seed tests, laboratory reports, records, or other documents to create a misleading impression as to kind, kind of variety, history, quality, or origin of seed.

(7) Disseminate any false or misleading advertisement concerning agricultural, vegetable, or flower seeds.

(8) Obstruct in any way any authorized person in the performance of his duties under this Part.

(9) Fail to comply with a stop order or to move or otherwise handle or dispose of any lot of seed held under a stop order, except with express permission of the commissioner for the purposes specified by him.

(10) Use relabeling stickers without having both the calendar, month, and year the germination test was completed and the lot number that matches the existing, original lot number.

(11) Repealed by Acts 2013, No. 26, §3, eff. May 23, 2013.

Amended by Acts 1977, No. 149, §5; Acts 1978, No. 34, §1; Acts 1986, No. 190, §1; Acts 2003, No. 175, §1, eff. July 1, 2003; Acts 2012, No. 146, §1, eff. May 14, 2012; Acts 2013, No. 26, §§1, 3, eff. May 23, 2013.



RS 3:1445 - Exemptions

§1445. Exemptions

A. The provisions of R.S. 3:1436 shall not apply:

(1) To common carriers with respect to seeds transported in the ordinary course of business as a carrier. R.S. 3:1436 shall apply to carriers engaged in processing or merchandising seeds subject to the provisions of this Part.

(2) To seeds sold from a duly labeled container and taken therefrom in the presence of the purchaser. In such case the container in which the seeds are sold may be unlabeled unless the purchaser requests a label.

(3) To agricultural seeds when grown, sold, and delivered by the producer on his own premises when the growing of crops for reproductive purposes is not the primary farming occupation of the producer. If the seeds are advertised for sale through any medium or if the seeds are delivered by a common carrier, except for the purpose of recleaning, they shall be labeled in accordance with this Part.

B. The provisions of R.S. 3:1444 shall not apply:

(1) To seeds not intended for planting purposes.

(2) To seeds in storage in, consigned to, or being transported to seed cleaning or processing establishments for cleaning and processing only. Any labeling or representation that is made with respect to the unclean seeds shall be subject to this Part.

(3) To agricultural seeds when grown, sold, and delivered by the producer on his own premises when the growing of crops for reproductive purposes is not the primary farming occupation of the producer. If the seeds are advertised for sale through any medium or if the seeds are delivered by a common carrier, except for the purpose of recleaning, they shall be labeled in accordance with this Part.

(4) To seeds which are incorrectly labeled or represented as to kind, variety and origin if the seeds cannot be identified by examination, unless the person responsible for labeling failed to obtain an invoice or grower's declaration giving kind, variety, and origin.

Amended by Acts 1977, No. 149, §5; Acts 1987, No. 167, §1; Acts 2013, No. 26, §1, eff. May 23, 2013.



RS 3:1446 - Penalty for violation; procedures for imposition of penalties

§1446. Penalty for violation; procedures for imposition of penalties

A. Whoever violates this Part or the rules and regulations made under this Part may be subject to a civil penalty of not more than five hundred dollars for each act of violation and for each day of violation. Each day on which a violation occurs shall be a separate offense.

B. Penalties may be assessed only by a ruling of the commission based upon an adjudicatory hearing held in accordance with the provisions of the Administrative Procedure Act and this Part as follows:

(1) The commission shall be convened by the commissioner for the purpose of hearing any alleged violation of this Part or any rule and regulation adopted pursuant to this Part.

(2) The commissioner shall appoint a hearing officer to preside over the hearing.

(3) The commission shall make an initial determination on the matter. This determination shall be submitted to the commissioner in writing.

(4) The commissioner shall make the final determination on the matter. If the determination of the commissioner differs from the determination of the commission, the commissioner shall issue a written opinion based on the record of the hearing.

(5) Nothing in this Section shall be construed as requiring the commission to institute adjudicatory proceedings for minor violations of this Part when the department believes that the public interest will best be served by a suitable notice of noncompliance in writing.

Amended by Acts 1977, No. 149, §5; Acts 2003, No. 175, §1, eff. July 1, 2003; Acts 2013, No. 26, §1, eff. May 23, 2013.



RS 3:1447 - Secretary of state as agent for service

§1447. Secretary of state as agent for service

Any person who is not a resident of or domiciled within the state of Louisiana, and who, having no duly appointed agents for service of process within the state, engages in the business of distributing, selling, or packaging seeds within the state of Louisiana, does by such act appoint the secretary of state as his agent for service of process of any legal document and submits to the jurisdiction of any court within the parish where he engages in that business, as if such person were a citizen of or domiciled within said parish.

Amended by Acts 1977, No. 149, §5.



RS 3:1448 - Regulatory fee

§1448. Regulatory fee

The commission may charge a regulatory fee on all seeds sold in Louisiana. The fee shall be established by rule adopted in accordance with the Administrative Procedure Act. The proceeds of the fee shall be used to defray the costs of regulating the seed industry in Louisiana. The fee shall be collected at the first point of sale in Louisiana. The amount of the fee shall be based on the cost of regulating the seed industry and shall not exceed thirty cents per one hundred pounds of seed.

Added by Acts 1988, No. 178, §1; Acts 2003, No. 175, §1, eff. July 1, 2003; Acts 2015, No. 318, §1.



RS 3:1449 - Disposition of funds; Seed Fund

§1449. Disposition of funds; Seed Fund

A. All assessments, fees, penalties, and other funds received under the provisions of this Part shall be disposed of in accordance with the following provisions:

(1) All assessments, fees, penalties, and all other funds received under the provisions of this Part, subject to the exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, shall be deposited immediately upon receipt into the state treasury and shall be credited to the Bond Security and Redemption Fund.

(2) Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state that become due and payable within any fiscal year, the treasurer, prior to placing the remaining funds in the state general fund, shall pay an amount equal to the total amount of funds paid into the state treasury under the provisions of this Part into a special fund which is hereby created in the state treasury and designated as the Seed Fund.

(3) All unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the fund. The treasurer shall invest the monies in the fund in the same manner as monies in the state general fund. All interest earned on monies from the fund invested by the state treasurer shall be deposited in the fund.

B. Subject to appropriation, the monies in the fund shall be used for the following purposes:

(1) To provide for the expenses of the program established by this Part, as determined by the commissioner.

(2) To fund any and all costs related to the carrying out of the powers and duties granted to the commission and the commissioner of agriculture and forestry under this Part.

Acts 2003, No. 175, §1, eff. July 1, 2003; Acts 2013, No. 26, §1, eff. May 23, 2013.



RS 3:1450 - Local regulations

§1450. Local regulations

A. The regulation of seeds is preempted by this Part. No municipality, parish, local governmental entity, or governing authority of any public or private group or association having jurisdiction over a specific geographic area shall enact ordinances or subdivision restrictions or regulations regarding seeds that in any way affect the registration, distribution, sale, or planting of seeds, except as provided for in this Section.

B. Municipalities, parishes, local governmental entities, or governing authorities of any public or private group or association may request that a department rule or regulation applicable to the registration, distribution, sale, or planting of seeds be amended to provide for specific problems encountered in or by the entity, group, or association. The following provisions shall govern any such request:

(1) The request shall be addressed to the commissioner and referred to the commission for a hearing.

(2) The commission shall make a preliminary determination as to whether the department rule or regulation should be amended and shall transmit its determination to the commissioner.

(3) Upon receipt of the commission's preliminary determination, the commissioner shall make a final determination as to whether the department rule or regulation should be amended.

(4) If the commissioner determines that the department rule or regulation should be amended, the commission shall adopt a rule or regulation consistent with the commissioner's determination. If the commissioner determines that the department rule or regulation should not be amended, a written notice of his decision shall be provided to the requesting party.

C. Municipalities, parishes, and local governmental entities shall petition the commissioner for approval of any ordinance applicable to the registration, distribution, sale, or planting of seeds. The governing authority of a public or private group or association shall petition the commissioner for approval of any subdivision restriction or regulation applicable to the registration, distribution, sale, or planting of seeds. The procedure for obtaining such approval shall be as follows:

(1) The proposed ordinance or subdivision restriction or regulation shall be sent to the commissioner and referred to the commission for a hearing.

(2) The commission shall make a preliminary determination as to the approval or disapproval of the proposed ordinance or subdivision restriction or regulation and shall transmit its determination to the commissioner.

(3) Upon receipt of the commission's preliminary determination, the commissioner shall approve or disapprove the proposed ordinance or subdivision restriction or regulation.

(4) The requesting party shall be notified of the commissioner's decision in writing.

(5) Any governing authority aggrieved by a final decision of the commissioner shall have a right to judicial review of the administrative process pursuant to the Administrative Procedure Act.

D. Municipalities, parishes, local governmental entities, and governing authorities of a public or private group or association, having in effect, on July 1, 2016, an ordinance or subdivision restriction or regulation affecting the registration, distribution, sale, or planting of seeds shall submit the ordinance or subdivision restriction or regulation to the commissioner on or before December 1, 2016, for approval pursuant to the provisions of this Section. Any such ordinance or subdivision restriction or regulation received by the commissioner on or before December 1, 2016, shall continue in full force and effect, unless the commissioner disapproves the ordinance or subdivision restriction or regulation in accordance with the provisions of this Section. Any such ordinance or subdivision restriction or regulation not received by the commissioner on or before December 1, 2016, shall be void.

Acts 2016, No. 392, §1, eff. June 5, 2016.



RS 3:1551 - Repealed by Acts 2013, No. 26, §3, eff. May 23, 2013.

PART II. FRAUD OF NURSERYMEN

§1551. Repealed by Acts 2013, No. 26, §3, eff. May 23, 2013.



RS 3:1552 - Repealed by Acts 2013, No. 26, §3, eff. May 23, 2013.

§1552. Repealed by Acts 2013, No. 26, §3, eff. May 23, 2013.



RS 3:1601 - PLANT DISEASES

CHAPTER 12. PLANT DISEASES

PART I. BOLL WEEVIL ERADICATION LAW

§1601. Short title

This Part may be cited as the "Louisiana Boll Weevil Eradication Law".

Acts 1992, No. 58, §1.



RS 3:1602 - Legislative findings and purpose

§1602. Legislative findings and purpose

The legislature hereby finds and declares that the boll weevil has for many years been a public nuisance, a pest, and a menace to the cotton industry. The boll weevil has caused the destruction of vast quantities of cotton and thereby imposed severe economic losses upon cotton producers in the state. Due to the interstate nature of the boll weevil infestation, it is necessary to secure the cooperation of cotton producers and other state and federal governments to carry out a program of boll weevil suppression and eradication. The purpose of this Part is to secure the suppression or eradication of the boll weevil and to cooperate with state and federal agencies in the administration of cost-sharing programs for the suppression or eradication of the boll weevil.

Acts 1992, No. 58, §1; Acts 1994, 3rd Ex. Sess., No. 124, §1.



RS 3:1603 - Definitions

§1603. Definitions

As used in this Part, the following terms shall have the following meanings, except where the context expressly indicates otherwise:

(1) "Affected cotton producer" means a cotton producer as defined herein and the term "affected cotton producer" as used herein shall also include landlords of share tenants and landlords of cash tenants.

(2) "Assessment" means the amount charged to each cotton producer to finance, in whole or in part, a program to suppress or eradicate the boll weevil in the state. The charge to the producer will be calculated on a per acre basis.

(3) "Boll weevil" means any Anthonomus grandis Boheman in any stage of development.

(4) "Certificate" means a document issued or authorized by the commissioner indicating that a regulated article is not contaminated with boll weevils.

(5) "Commission" means the Louisiana Boll Weevil Eradication Commission established in this Part.

(6) "Commissioner" means the commissioner of the Department of Agriculture and Forestry, or his duly authorized designee.

(7) "Cotton" means any cotton plant or cotton plant product upon which the boll weevil is dependent for completion of any portion of its life cycle.

(8) "Cotton producer" means any person who is actively and directly engaged in the production, planting, growing, or farming of cotton for market, or otherwise actively causing cotton to be produced for market.

(9) "Department" means the Louisiana Department of Agriculture and Forestry.

(10) "Eradication zone" means any area or areas of the state, designated by the commissioner, where boll weevil eradication programs will be undertaken.

(11) "Host" means any plant or plant product upon which the boll weevil is dependent for completion of any portion of its life cycle.

(12) "Infested" means actually infested with a boll weevil or so exposed to infestation that it would be reasonable to believe that an infestation exists.

(13) "Move" means to ship, offer for shipment, deposit for transmission by mail, receive for transportation, carry, or otherwise transport, move or allow to be moved.

(14) "Noncommercial cotton" means any cotton intended for purposes other than processing, including but not limited to cotton planted for ornamental purposes and volunteer cotton.

(15) "Permit" means a document issued or authorized by the commissioner to provide for the movement of regulated articles to restricted designations for limited handling, utilization, or processing.

(16) "Person" means any individual, firm, company, corporation, partnership, society, association, or other business or public entity.

(17) "Regulated article" means any article of any character carrying or capable of carrying the boll weevil, including but not limited to cotton plants, seed cotton, cottonseed, other hosts, gin trash, gin equipment, mechanical cotton pickers, and other equipment associated with cotton production, harvesting, or processing.

Acts 1992, No. 58, §1; Acts 1994, 3rd Ex. Sess., No. 124, §1.



RS 3:1604 - Boll Weevil Eradication Commission

§1604. Boll Weevil Eradication Commission

A. In accordance with R.S. 36:901, the Boll Weevil Eradication Commission is hereby created within and is transferred to the Department of Agriculture and Forestry and shall consist of eight members as follows:

(1) Two cotton producers appointed by the commissioner from a list of six persons nominated by the Louisiana Farm Bureau Federation.

(2) Two cotton producers appointed by the commissioner from a list of six persons nominated by the Louisiana Cotton and Grain Association.

(3) One cotton producer to be appointed by the commissioner from a list of nominees submitted by the chairman of the House Committee on Agriculture, Forestry, Aquaculture and Rural Development and a list of nominees submitted by the chairman of the Senate Committee on Agriculture, Forestry, Aquaculture and Rural Development.

(4) The chancellor of the LSU Agricultural Center, or his designee, who shall serve as an ex officio member in an advisory capacity.

(5) A member of the Louisiana Agricultural Consultants Association selected by the executive board of the association, who shall serve as an ex officio member in an advisory capacity.

(6) The commissioner, or his designee, who shall serve as an ex officio member and shall have all of the same rights and responsibilities as the appointed members.

B. The commissioner shall appoint an alternate member for each member he appoints. The alternate member shall be appointed from the same list of nominees and in the same manner as the appointed member. Any designee or alternate who attends a meeting as a representative of a member shall have the same rights, powers, and privileges, including voting rights, as the member he represents.

C. In the event that any cotton producer member of the commission ceases to be a cotton producer, that member shall not be eligible to continue membership on the commission, and his alternate member shall fill the member's vacancy, on an interim basis, until such time as the vacancy is filled as provided in Subsection G of this Section.

D. Each appointment by the commissioner shall be submitted to the Senate for confirmation.

E. Members shall serve terms concurrent with the commissioner making the appointment. The organizations authorized to make nominations for appointment to the commission shall file the initial list of nominees for appointment within thirty days after August 21, 1992. Thereafter, each organization shall file a list of nominees with the commissioner no later than June thirtieth of the year of the governor's inauguration.

F. The commissioner shall make all appointments no later than thirty days following the last day for submission of lists of nominees.

G. Whenever a vacancy of a member or alternate member occurs, the organization authorized to make nominations for appointment to the vacant position shall submit another list of nominees to the commissioner within thirty days of receipt of notice of the vacancy, and the commissioner shall appoint a nominee from the list to fill the vacancy of the member or alternate member. In the event of any failure to submit a list of nominees, the commissioner shall submit a person of his choice to the Senate for confirmation.

H. All books and records of account and minutes of proceedings of the commission shall be available for inspection and audit by the legislative auditor at any reasonable time.

I. The commissioner, upon recommendation of the commission, may appoint, subject to Senate confirmation, a director who shall be in the unclassified service of the state. The commissioner may employ all personnel necessary for the efficient and proper administration of this Part.

J. Members or alternate members of the commission shall not receive any salary or per diem for performing their duties as members. Members may receive a mileage allowance for mileage traveled in attending meetings, at a rate not to exceed that paid to state employees.

Acts 1992, No. 58, §1; Acts 1994, 3rd Ex. Sess., No. 124, §1; Acts 2003, No. 116, §1, eff. May 28, 2003; Acts 2008, No. 64, §1, eff. June 5, 2008; Acts 2010, No. 495, §1, eff. June 24, 2010; Acts 2012, No. 310, §1, eff. May 25, 2012.



RS 3:1604.1 - Powers and duties of the commission and commissioner

§1604.1. Powers and duties of the commission and commissioner

A. The commission shall have the following powers:

(1) To conduct investigations and hold hearings on alleged violations of rules or regulations of this Part.

(2) To advise the commissioner of the requirements involved in eradicating and controlling boll weevils.

(3) To advise the commissioner as to the findings of the commission.

(4) To advise the commissioner on the penalties to be imposed or the injunctive relief to be sought for violations.

(5) To adopt rules or regulations concerning quarantines, eradication zones, movement of regulated articles, regulation of activities affecting the boll weevil eradication program, and such other rules or regulations authorized by this Part.

(6) To call for and direct referendums authorized by this Part.

(7) To set penalties for failure to pay assessments.

(8) To adopt rules or regulations needed for the commission to carry out its duties and responsibilities pursuant to this Part.

B. The commissioner shall have the following powers:

(1) To administer and enforce the provisions and the rules or regulations adopted pursuant to this Part.

(2) To enter into any cooperative endeavor or cooperative agreement with any federal, state, or local agency as he deems necessary to further the purposes of this Part.

(3) To call, arrange, and manage any referendum under the direction of the commission.

(4) To collect, administer, and disburse the proceeds of the assessment levied and collected pursuant to this Part.

(5) To enter property to conduct inspections, examine and copy records, and carry out suppression or eradication activities as provided in this Part.

(6) To make final determinations regarding violations of any provision of this Part or of the rules or regulations adopted pursuant to this Part and to impose penalties for any such violations.

(7) To institute civil proceedings to enforce orders or rulings or other civil relief to collect any assessments, late fees, fines, penalties or costs due under this Part or otherwise enforce the provisions of this Part or rules or regulations adopted pursuant to this Part.

(8) To exercise any power authorized by this Part and to adopt rules or regulations necessary to carry out the duties and responsibilities pursuant to this Part.

Acts 2008, No. 64, §1, eff. June 5, 2008.



RS 3:1605 - Cooperative agreements

§1605. Cooperative agreements

The commissioner, through the commission, is authorized to carry out programs to suppress or eradicate the boll weevil in the state. The commissioner is authorized to cooperate with any agency of the federal government, any state, any other agency in the state or in the region, or any person engaged in growing, processing, marketing, handling cotton, or any group of such persons in programs to effectuate the purposes of this Part and may enter into written agreements, including cooperative endeavor agreements, to effectuate such purposes. Such agreements may provide for cost sharing, and for division of duties and responsibilities under this Part and may include other provisions generally to effectuate the purposes of this Part.

Acts 1992, No. 58, §1; Acts 1994, 3rd Ex. Sess., No. 124, §1.



RS 3:1606 - Entry of premises; eradication activities; inspections

§1606. Entry of premises; eradication activities; inspections

A. The commissioner may enter cotton fields, cotton processing facilities, any means of conveyance within this state, and any other property or premises, other than dwellings, to inspect for boll weevil infestations, to examine and copy records, and to carry out suppression or eradication activities, including but not limited to treatment with pesticides, sampling, monitoring, and destruction of growing cotton or other host plants, as may be necessary to carry out the provisions of this Part.

B. In circumstances not covered by Subsection A of this Section, the commissioner may apply to the district court for the parish in which the entry is to occur for a warrant or warrants authorizing the right of entry to any dwelling for the purpose of carrying out the provisions of this Section or other activities authorized by this Part.

C. The commissioner may issue subpoenas to compel the attendance of witnesses or the production of records or things anywhere in the state at a deposition or at a hearing before the commission for the purposes of carrying out the provisions of this Part.

Acts 1992, No. 58, §1; Acts 1994, 3rd Ex. Sess., No. 124, §1.



RS 3:1607 - Reports

§1607. Reports

Every person growing cotton in the state shall furnish to the commissioner, on forms specified by the commissioner, such information as the commissioner may require concerning the size and location of all commercial cotton fields and of noncommercial patches of cotton grown as ornamentals or grown for any other purposes.

Acts 1992, No. 58, §1; Acts 1994, 3rd Ex. Sess., No. 124, §1.



RS 3:1608 - Quarantine; rules and regulations

§1608. Quarantine; rules and regulations

A. The commission may adopt rules and regulations concerning quarantines including procedures for quarantining, the storage or other handling of regulated articles, and the movement of regulated articles into or from quarantined areas.

B. The commission shall determine when such action is necessary, or appears reasonably necessary, to prevent or retard the spread of the boll weevil.

C. The commission may adopt rules and regulations governing the movement of articles from other states or portions thereof into this state when such state is known to be infested with the boll weevil.

D. The adoption of all rules and regulations shall be done in accordance with the Administrative Procedure Act and sound principles of quarantine.

Acts 1992, No. 58, §1; Acts 1994, 3rd Ex. Sess., No. 124, §1.



RS 3:1609 - Eradication zones; participation in eradication program; penalty fees

§1609. Eradication zones; participation in eradication program; penalty fees

A. The commission may designate by rule or regulation, one or more areas of the state as eradication zones where boll weevil eradication programs will be undertaken.

B. The commission may adopt rules and regulations regarding areas where cotton cannot be planted within an eradication zone when there is reason to believe it will jeopardize the success of the program or present a hazard to public health or safety.

C. The commission may adopt rules and regulations prohibiting the planting of noncommercial cotton in such eradication zones, and requiring that all cotton producers of commercial cotton in the eradication zones participate in a program of boll weevil eradication, including payment of assessments, as prescribed in the rules and regulations. Notice of such prohibition and requirement shall be given by publication for one day each week for three successive weeks in a newspaper having general circulation in the affected area.

D. The commission may set, by rule or regulation, a reasonable schedule of penalty fees to be assessed when cotton producers in designated eradication zones do not meet the requirements of rules or regulations adopted by the commission with respect to reporting of acreage and participation in the payment of assessments as prescribed by regulation. Such penalty fees shall not exceed a charge of twenty-five dollars per acre per year.

E. When a cotton producer fails to meet the requirements of rules and regulations adopted by the commission, the commissioner may destroy cotton in eradication zones which is not in compliance with such rules and regulations, provided notification of such proposed action by the commissioner, not less than twenty-one days prior to such action being taken, has been properly filed and maintained in accordance with the central registry provisions of R.S. 3:3651 et seq., and any secured party of any cotton producer has been notified by the commissioner of such proposed action by registered or certified mail, return receipt requested, within said delay. Costs incurred by the commissioner shall be assessed against the cotton producer.

Acts 1992, No. 58, §1; Acts 1994, 3rd Ex. Sess., No. 124, §1.



RS 3:1610 - Destruction or treatment of cotton in eradication zones

§1610. Destruction or treatment of cotton in eradication zones

A. The commissioner may destroy or, at his discretion, cause to be treated with pesticides, volunteer or other noncommercial cotton and may establish procedures for the purchase and destruction of commercial cotton in eradication zones when the commissioner deems such action necessary to effectuate the purposes of this Part.

B. No payment shall be due from or made by the commissioner to anyone, including the cotton producer, owner, or lessee for the destruction or injury of any cotton which was planted in an eradication zone after publication of notice as provided in this Part, or was otherwise handled in violation of this Part, or the rules and regulations adopted under the provisions of this Part.

C. The commissioner shall pay for losses resulting from the destruction of cotton which was planted in such zones prior to publication of such notice.

Acts 1992, No. 58, §1; Acts 1994, 3rd Ex. Sess., No. 124, §1.



RS 3:1611 - Rules and regulations

§1611. Rules and regulations

A. The commission may adopt rules and regulations prohibiting or restricting the pasturage of livestock, entry by persons, and location of honeybee colonies or other activities affecting the boll weevil eradication program in any premises in an eradication zone which have been or are to be treated with pesticides or otherwise treated to cause the eradication of the boll weevil, or in any other area that may be affected by such treatments.

B. The commission may adopt such other rules and regulations as it deems necessary to further effectuate the purposes of this Part. The adoption of all rules and regulations under the provisions of this Part shall be done in accordance with the Administrative Procedure Act.

Acts 1992, No. 58, §1.



RS 3:1612 - Penalties

§1612. Penalties

A. Any person who violates any of the provisions of this Part or the rules or regulations adopted under the provisions of this Part, or who alters, forges, or counterfeits, or uses without authority, any certificate or permit or other document provided for in this Part or in the rules or regulations adopted under the provisions of this Part, or who, except in compliance with the rules or regulations adopted by the commission, moves any regulated article which the commissioner found is infested by the boll weevil into this state from any other state shall be subject, in addition to any unpaid assessments or other unpaid fees associated with the eradication program, to a civil penalty of not more than five thousand dollars for each act of violation and for each day of violation. Each day on which a violation occurs shall be a separate offense.

B. Penalties may be assessed only by a ruling of the commissioner based upon an adjudicatory hearing held in accordance with the provisions of the Administrative Procedure Act.

C. In addition to civil penalties, the commissioner may assess the proportionate costs of the adjudicatory hearing against the violator. The commissioner, by rule, shall determine the amount of costs to be assessed.

D. The commissioner may institute civil proceedings to enforce his rulings in the district court for the parish in which the violation occurred.

E. The commissioner may institute civil proceedings seeking injunctive relief to restrain and prevent the violation of the provisions of this Part, or of the rules and regulations adopted under the provisions of this Part, in the district court for the parish in which the violation occurred.

Acts 1992, No. 58, §1.



RS 3:1613 - Referendum; assessments

§1613. Referendum; assessments

A. At the request of the commission, the commissioner shall call a referendum among affected cotton producers on the question of whether an assessment shall be levied upon cotton producers in the eradication zone or zones to offset, in whole or in part, the cost of boll weevil suppression or eradication programs, including but not limited to all costs of any regulatory and enforcement activities of the department, authorized by this Part or any other law of the state. Such a referendum may be held on a regional basis.

B. The assessment levied under this Part shall be based upon the number of acres of cotton planted in the eradication area. The amount of the assessment, the period of time for which it shall be levied, how it shall be levied, and when it shall be paid shall be established by the commission by rules and regulations adopted in accordance with the Administrative Procedure Act.

C. All persons who were affected cotton producers in the calendar year prior to the referendum shall be entitled to vote in any such referendum and the commission shall determine any questions of eligibility to vote.

D. Each affected cotton producer shall be provided a ballot upon which to cast a vote for or against the boll weevil suppression or eradication program.

E. If two-thirds of those voting vote in favor of the assessment then the assessment shall be collected by the commissioner on behalf of the commission from the cotton producers.

Acts 1992, No. 58, §1; Acts 1994, 3rd Ex. Sess., No. 124, §1; Acts 1995, No. 299, §1, eff. June 14, 1995; Acts 1997, No. 7, §1.



RS 3:1614 - Conduct of referendum; subsequent referendum

§1614. Conduct of referendum; subsequent referendum

A. The arrangements for and management of any referendum held under this Part shall be under the direction of the commission. The commission shall bear all expenses incurred in conducting the referendum, to include furnishing the ballots and arranging for the necessary poll holders.

B. In the event any referendum conducted under this Part fails to receive the required number of affirmative votes, the commissioner, at the request of the commission, shall call other referendums or a re-vote of the same referendum.

C. After the passage of any referendum, the affected cotton producers, upon petition by one-third of the cotton producers within a designated eradication zone, shall be allowed, by subsequent referendums, to vote on whether to modify or eliminate the assessments. Passage of the question called in any subsequent referendum requires that a two-thirds majority of those voting approve the question. All the requirements for an initial referendum must be met in subsequent referendums.

D. If any assessment is modified or eliminated for any reason, then all assessments approved, levied, or otherwise collectible under this Part on the last date prior to any such modification or elimination of assessments taking effect shall remain valid and collectible as necessary to pay the financial obligations of the commission, until the financial obligations of the commission incurred in regard to that eradication zone are paid in full.

Acts 1992, No. 58, §1; Acts 1994, 3rd Ex. Sess., No. 124, §1; Acts 2003, No. 138, §1, eff. May 28, 2003.



RS 3:1615 - Boll Weevil Eradication Fund; disposition of funds

§1615. Boll Weevil Eradication Fund; disposition of funds

A. All assessments, fees, penalties, and other funds received under the provisions of this Part shall be disposed of in accordance with the following provisions:

(1) All fees, penalties, and all other funds received by the commission under the provisions of this Part, subject to the exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, shall be deposited immediately upon receipt into the state treasury and shall be credited to the Bond Security and Redemption Fund.

(2) Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer, prior to placing the remaining funds in the state general fund, shall pay an amount equal to the total amount of funds paid into the state treasury by the commission under the provisions of this Part into a special fund which is hereby created in the state treasury and designated as the Boll Weevil Eradication Fund.

(3) All unexpended and unencumbered monies received from fees and penalties in the fund at the end of each fiscal year shall remain in the Boll Weevil Eradication Fund. The monies in the fund shall be invested by the treasurer in the same manner as monies in the state general fund. All interest earned on monies from the fund invested by the state treasurer shall be deposited in the fund.

(4) All monies received from assessments shall be transferred directly to the Louisiana Agricultural Finance Authority to provide for the expenses of the program established by this Part.

B. Subject to appropriation, the monies in the fund shall be used for the following purposes:

(1) To provide for the expenses of the program established by this Part, as determined by the commissioner.

(2) To fund any and all costs related to the eradication of boll weevils, utilizing any or all powers granted to the Louisiana Agricultural Finance Authority.

C. The Louisiana Agricultural Finance Authority, on behalf of the commission or commissioner, may fund the anticipated funds appropriated from the Boll Weevil Eradication Fund, and fees, assessments, penalties, and funds excepted from deposit into the state treasury pursuant to Article VII, Section 9 of the Constitution of Louisiana into revenue bonds or other evidence of indebtedness for the purpose of financing the costs of the programs established in this Part, including without limitation any and all costs related to the eradication of boll weevils in any or all eradication zones. The Louisiana Agricultural Finance Authority may pledge those funds to secure the repayment of revenue bonds or other evidence of indebtedness issued by the Louisiana Agricultural Finance Authority in connection with this Part or to secure any agreement entered into in connection with the issuance of revenue bonds or other evidence of indebtedness for those purposes.

D. If fees, penalties, assessments, or funds are pledged by the Louisiana Agricultural Finance Authority to secure the repayment of revenue bonds or other evidence of indebtedness or are pledged to secure any other agreement entered into in connection therewith as permitted by this Part, the assessments levied at the time of delivery of the bonds or other evidence of indebtedness shall not be reduced until the bonds or other evidence of indebtedness have been repaid.

Acts 1992, No. 58, §1; Acts 1994, 3rd Ex. Sess., No. 124, §1; Acts 2011, No. 332, §1, eff. June 29, 2011; Acts 2012, No. 157, §1, eff. July 1, 2012.



RS 3:1616 - Failure to pay assessments

§1616. Failure to pay assessments

A cotton producer who fails to pay, when due and upon reasonable notice, any assessment levied under this Part, shall be subject to a per acre penalty as provided for by rules and regulations, in addition to the assessment.

Acts 1992, No. 58, §1; Acts 1994, 3rd Ex. Sess., No. 124, §1.



RS 3:1617 - Liens

§1617. Liens

A. The commissioner shall have a lien on cotton, or its proceeds, for the payment of assessments under this Part, which shall be of equal dignity with liens for ad valorem property taxes in favor of the state, provided notification of: (1) the name and address of each cotton producer subject to an assessment within fifteen days after determination thereof, (2) the imposition of any penalty and the name and address of the cotton producer subject thereto within ten days after the determination thereof, and (3) the date and location of any proposed execution or foreclosure action applicable to any cotton by a sheriff or the commissioner not less than twenty-one days prior to any sale or other disposition of the cotton, have been properly filed and maintained in accordance with the central registry provisions of R.S. 3:3651 et seq., and any secured party of any cotton producer has been notified by the commissioner of all actions described in (2) and (3) above by registered or certified mail, return receipt requested, within said delays. The commissioner is authorized to issue executions for the collections of such assessments in like manner as executions are issued for ad valorem property taxes due the state. It shall be the duty of each and every sheriff of this state and their lawful deputies, upon request of the commissioner, to levy and collect such executions and to make their return thereof to the commissioner in like manner as such tax executions are levied and return thereof made to parish tax collectors and tax commissioners; however, the commissioner shall be authorized to levy and collect his own executions. The commissioner may enforce the lien on cotton in the manner provided by law for enforcement of liens.

B. In the event that revenue bonds or other evidence of indebtedness are issued by the Louisiana Agricultural Finance Authority to finance the costs of programs established by this Part, the commissioner, or the Louisiana Agricultural Finance Authority on behalf of the commissioner, may pledge amounts collected in connection with the lien created by Subsection A of this Section to secure such revenue bonds or other evidence of indebtedness.

Acts 1994, 3rd Ex. Sess., No. 124, §1; Acts 2003, No. 138, §1, eff. May 28, 2003.



RS 3:1621 - To 1642 Repealed by Acts 1982, No. 198, 6, eff. Jan. 1, 1983.

§1621. §§1621 to 1642 Repealed by Acts 1982, No. 198, §6, eff. Jan. 1, 1983.



RS 3:1651 - Distribution of entomological work between entomologist of experiment stations and state entomologist

PART II. CROP PESTS AND DISEASES

§1651. Distribution of entomological work between entomologist of experiment stations and state entomologist

A. All of the entomological work of the state relating to demonstration, inspection, and quarantine work shall be conducted by the Department of Agriculture and Forestry and all of the investigational, experimental, and research work of an entomological nature shall be conducted by the experiment stations of Louisiana State University Agricultural Center. The head of the Department of Entomology at the Louisiana State University Agricultural Center shall have charge and direction of the entire entomological work of the stations.

B. There shall be a state entomologist appointed by the commissioner of agriculture and forestry who shall have charge of the entomological work of the department. The state entomologist shall be under the supervision and control of the commissioner of agriculture and forestry.

Amended by Acts 1952, No. 272, §1; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:1652 - Power of the Department of Agriculture and Forestry to control pests and diseases; rules and regulations; restricting importation

§1652. Power of the Department of Agriculture and Forestry to control pests and diseases; rules and regulations; restricting importation

The Department of Agriculture and Forestry shall have full and plenary power to deal with all crop and fruit pests and such contagious and infectious crop and fruit diseases as in the opinion of the entomologist, may be prevented, controlled, or eradicated; with full power to make, promulgate and enforce such rules, ordinances and regulations, and to do and perform such acts as, in the judgment of the entomologist, may be necessary to control, eradicate, or prevent the introduction, spread, or dissemination of all injurious crop and fruit pests and diseases. The rules, ordinances and regulations of the department shall have the force and effect of law five days after their promulgation in the official journal of the state. The department may prohibit or regulate the shipment or bringing into this state of any plants, farm products, or other articles of any nature or character whatsoever from any state, territory, or foreign country, when in the opinion of the entomologist the prohibition or regulation is necessary.

Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:1653 - Penalty for violating rules and regulations; enforcement of rules and regulations in court

§1653. Penalty for violating rules and regulations; enforcement of rules and regulations in court

A. A violator of any provisions of this Part or of any rule or regulation adopted under the provisions of this Part shall be subject to a civil penalty of not more than five thousand dollars for each act of violation and for each day of violation. Each day on which a violation occurs shall be a separate offense.

B. Penalties may be assessed only by a ruling of the commissioner of the Department of Agriculture and Forestry based upon an adjudicatory hearing held in accordance with the provisions of the Administrative Procedure Act.

C. In addition to civil penalties, the commissioner may assess the proportionate costs of the adjudicatory hearing against the offender. The commissioner, by rule, shall determine the amount of costs to be assessed.

D. The commissioner may institute civil proceedings to enforce his rulings in the district court for the parish in which the violation occurred.

E. The commissioner may institute civil proceedings seeking injunctive relief to restrain and prevent the violation of the provisions of this Part, or of the rules and regulations adopted under the provisions of this Part, in the district court for the parish in which the violation occurred.

Acts 1990, No. 115, §1.



RS 3:1654 - Listing dangerous pests and diseases; bulletins; measures authorized in preventing spread of pest or disease; obstructing preventive measures

§1654. Listing dangerous pests and diseases; bulletins; measures authorized in preventing spread of pest or disease; obstructing preventive measures

A. The entomologist shall prepare and publish a list of dangerous crop and fruit pests, and infectious and contagious plant diseases, known or suspected to be present within the state, or which might be introduced, and may, at any subsequent time, amend the list. The entomologist, with the approval of the commissioner of agriculture and forestry, shall have printed from time to time bulletins containing such information, remedies, preventatives, etc., as he may consider necessary, including also the rules, ordinances, and regulations of the Department of Agriculture and Forestry, which bulletins shall be distributed to all farmers and other interested persons in the state.

B. When the entomologist suspects that any pest or plant disease, listed by him as dangerous, exists in any part of the state, he shall verify such suspicion and, if it be well-founded, said entomologist shall take immediate charge of infested or infected property and adopt such measures for the treatment or extermination of pest or disease as he may deem advisable.

C. The entomologist, or any of his duly authorized assistants, may inspect any building, warehouse, depot, or other place where property is located, or premises, nurseries, orchards, groves, or fields suspected to be infested or infected by any crop pest or disease, listed or bulletined by said entomologist, and if in his opinion it is necessary to destroy the property so infested or infected in order to prevent the further spread of the injurious crop pest or disease, he may destroy the property and without compensation to the owner of the infested or infected property.

D. Anyone who seeks to prevent any inspection under the direction of the Department of Agriculture and Forestry by the entomologist, or his authorized assistants, or who otherwise interferes with the agents or employees of the department or the entomologist while in the performance of their duties, shall be subject to the penalties provided in R.S. 3:1653.

Acts 1990, No. 115, §1.



RS 3:1655 - Entomologist to prepare rules and regulations; fees; Horticulture and Quarantine Fund; disposition of funds

§1655. Entomologist to prepare rules and regulations; fees; Horticulture and Quarantine Fund; disposition of funds

A. The state entomologist shall prepare rules and regulations in accordance with this Part, which shall become effective on the approval of the commissioner of agriculture. Such rules and regulations may be amended by the state entomologist upon the approval of the commissioner.

B. The state entomologist, with the approval of the commissioner of agriculture and forestry, may charge reasonable fees to help defray the expenses incurred for salaries for inspecting nursery stock grown or propagated for sale or distribution. The fees shall be established by rule adopted in accordance with the Administrative Procedure Act. The fee shall not exceed one hundred dollars per nursery location and ten cents per nursery permit shipping tag.

C.(1) The state entomologist, with the approval of the commissioner of agriculture and forestry, shall establish procedures for inspecting and collecting the fees.

(2) All assessments, fees, penalties, and all other funds received under the provisions of this Part, subject to the exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, shall be deposited immediately upon receipt into the state treasury and shall be credited to the Bond Security and Redemption Fund.

(3) Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from the fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer, prior to placing the remaining funds in the state general fund, shall pay an amount equal to the total amount of funds paid into the state treasury under the provisions of this Part into a special fund which is hereby created in the state treasury and designated as the Horticulture and Quarantine Fund.

(4) All unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the fund. The treasurer shall invest the monies in the fund in the same manner as monies in the state general fund. All interest earned on monies from the fund invested by the state treasurer shall be deposited in the fund.

(5) Subject to appropriation, the monies in the fund shall be used for the following purposes:

(a) To provide for the expenses of the program established by this Part and the expenses of the office of agricultural and environmental sciences, as determined by the commissioner of agriculture and forestry.

(b) To fund any and all costs related to the carrying out of the powers and duties granted to the Department of Agriculture and Forestry and the commissioner of agriculture and forestry under this Part to control crop pests and diseases.

D. The state entomologist, with the approval of the commissioner of agriculture and forestry, may assess fees to defray the costs of inspections or the issuance of certificates or permits for the shipment of agricultural products, commodities, packaging, or equipment. If the fee is assessed in connection with a federal program, the amount of the fee assessed shall be based on the fee which would be assessed by the federal government.

Amended by Acts 1978, No. 217, §1; Acts 1988, No. 179, §1; Acts 1993, No. 137, §1; Acts 2003, No. 143, §1, eff. Jan. 1, 2004; Acts 2011, No. 31, §1.



RS 3:1656 - Permitting of growers of nursery stock; definitions; rules and regulations

§1656. Permitting of growers of nursery stock; definitions; rules and regulations

A. The state entomologist shall issue permits or certifications to growers of nursery stock.

B. For the purposes of this Section, "nursery stock" means all trees, shrubs, ornamental plants, grass sod, foliage plants, or marsh plants grown or propagated for sale or distribution.

C. The state entomologist shall adopt such rules and regulations as necessary to implement the provisions of this Section.

Acts 1995, No. 253, §1.



RS 3:1731 - Sweet potato dealer's permit requirement; application; exception; denial, suspension, revocation, and probation of dealer's permit

PART III. SWEET POTATO DEALERS

§1731. Sweet potato dealer's permit requirement; application; exception; denial, suspension, revocation, and probation of dealer's permit

A. All persons, including sweet potato growers and farmers, commercially growing, selling or offering for sale sweet potatoes shall not grow, move, clean, grade, pack or repack for sale, or process in any manner sweet potatoes without a valid sweet potato dealer's permit.

B. Applicants for a sweet potato dealer's permit shall complete and file the application required by the department, which shall set forth the following conditions:

(1) A guarantee to reimburse any purchase price of sweet potatoes which are confiscated because of sweet potato weevil infestation or unauthorized sale, offer for sale, or movement.

(2) An agreement to permit, at the dealer's cost, the disposal or destruction by the department or the return to point of origin of any sweet potatoes sold, offered for sale, moved or moving without authorization, or infested with sweet potato weevils.

(3) A signed agreement to comply with any and all sweet potato quarantine regulations and any conditions specified in the agreement.

C. The provisions of this Section do not apply to retail grocers and other retail outlets selling or offering for sale sweet potatoes possessing a valid certificate permit or certificate permit tags indicating that the sweet potatoes have been inspected, and that are sold or offered for sale directly to the consumer from a permanent building at a permanent location.

D. A sweet potato dealer's permit may be suspended, revoked, or placed on probation if the holder thereof fails to comply with the provisions of Parts III and III-A of Chapter 12 of this Title or with the provisions of a signed compliance agreement with the department, subject to a finding in support of such action in a properly conducted adjudicatory hearing.

E. The department may refuse to renew a sweet potato dealer's permit if the person or business applying for such permit owes unpaid sweet potato fees, taxes, or civil penalties.

Acts 2013, No. 332, §1, eff. June 17, 2013.



RS 3:1732 - Terms defined

§1732. Terms defined

The terms used in Parts III and III-A of this Chapter shall have the following meanings:

(1) "Certificate permit" means a written document, stamp, or other form of identification approved by the department that authorizes the movement, sale, offer for sale or storage of sweet potato plants, plant products or parts thereof, or regulated materials.

(2) "Certificate permit tag" means a tag that authorizes the movement, sale, or offer for sale or storage of sweet potato plants, plant products or parts thereof, or regulated materials.

(3) "Commissioner" means the commissioner of the Department of Agriculture and Forestry.

(4) "Department" means the Department of Agriculture and Forestry.

(5) "Processing plants" means canning, freezing, and dehydrating facilities.

(6) "Sweet potato" means all plants, plant parts, and plant products in the genus Ipomoea and any other plants, plant parts, or plant products that commonly are referred to as sweet potato, that can harbor injurious pests or diseases affecting said plants, plant parts, and plant products.

Acts 2009, No. 24, §1, eff. June 12, 2009; Acts 2013, No. 332, §1, eff. June 17, 2013.



RS 3:1733 - Fee for shipment of sweet potatoes; amount

§1733. Fee for shipment of sweet potatoes; amount

For the purposes of Parts III and III-A of this Chapter, the commissioner may charge a fee of not more than six cents per bushel on every bushel of sweet potatoes moved or shipped within or out of the state and a fee of not more than ten cents per thousand on all vines, plants, and slips moved or shipped within or out of the state. The fees shall be established by rule adopted in accordance with the Administrative Procedure Act.

Acts 2013, No. 332, §1, eff. June 17, 2013.



RS 3:1734 - Promulgation of rules and regulations

§1734. Promulgation of rules and regulations

In accordance with the Administrative Procedure Act, the commissioner may adopt rules and regulations necessary to enforce the provisions of Part III or III-A of this Chapter.

Acts 2013, No. 332, §1, eff. June 17, 2013.



RS 3:1736.1 - Certificate of inspection required for sweet potato shipments

PART III-A. SWEET POTATO PESTS AND DISEASES

§1736.1. Certificate of inspection required for sweet potato shipments

All sweet potatoes, vines, plants, and slips, shipped or moved into, out of, or within the state shall be accompanied by a certificate of inspection signed by the commissioner.

Acts 2013, No. 332, §1, eff. June 17, 2013.



RS 3:1736.2 - Sale of sweet potatoes for certain purposes prohibited

§1736.2. Sale of sweet potatoes for certain purposes prohibited

In order to prevent the spread of sweet potato weevils, no person shall sell or provide raw sweet potatoes for the purpose of feeding, offering to feed, or depositing for food the sweet potatoes to wild game quadrupeds.

Acts 2013, No. 332, §1, eff. June 17, 2013.



RS 3:1736.3 - Promulgation of rules and regulations

§1736.3. Promulgation of rules and regulations

The commissioner shall have full and plenary power to deal with sweet potato pests and diseases that may be prescribed, controlled, or eradicated. He shall have full power to promulgate and enforce the rules, ordinances, and regulations and to do and perform such acts through agents or otherwise, as in his opinion may be necessary to control, eradicate, or prevent the introduction, spread, or dissemination of any and all contagious diseases and pests as far as may be possible and all such rules, ordinances, and regulations shall have the force of law.

Acts 2013, No. 332, §1, eff. June 17, 2013.



RS 3:1736.4 - Investigation to discover diseased or infested sweet potatoes or plants

§1736.4. Investigation to discover diseased or infested sweet potatoes or plants

The commissioner, his agents and employees, may enter any depot, express office, storeroom, warehouse, or premises for the purpose of inspecting any sweet potatoes, vines, plants, and slips, therein or thought to be therein for the purpose of ascertaining whether the sweet potatoes, vines, plants, and slips are infected with any contagious or infectious diseases or pests that they may have reason to believe have been or are being transported in violation of the provisions of this Part.

Acts 2013, No. 332, §1, eff. June 17, 2013.



RS 3:1736.5 - Penalty for violations

§1736.5. Penalty for violations

A. A violator of any provision of Part III or III-A of this Chapter or of any rule or regulation adopted under the provisions of Part III or III-A of this Chapter shall be subject to a civil penalty of not more than five thousand dollars for each act of violation and for each day of violation. Each day on which a violation occurs shall be a separate offense.

B. Penalties may be assessed only by a ruling of the commissioner based upon an adjudicatory hearing held in accordance with the provisions of the Administrative Procedure Act.

C. In addition to civil penalties, the commissioner may assess the proportionate costs of the adjudicatory hearing against the offender. The commissioner, by rule, shall determine the amount of costs to be assessed.

D. The commissioner may institute civil proceedings to enforce his rulings in the district court for the parish in which the violation occurred.

E. The commissioner may institute civil proceedings seeking injunctive relief to restrain and prevent the violation of the provisions of Part III or III-A of this Chapter, or of the rules and regulations adopted under the provisions of Parts III and III-A of this Chapter, in the district court for the parish in which the violation occurred.

Acts 2013, No. 332, §1, eff. June 17, 2013.



RS 3:1736.6 - Sweet Potato Pests and Diseases Fund; disposition of funds

§1736.6. Sweet Potato Pests and Diseases Fund; disposition of funds

A. All assessments, fees, penalties, and other funds received under the provisions of Parts III and III-A of this Chapter shall be disposed of in accordance with the following provisions:

(1) All assessments, fees, penalties, and all other funds received under the provisions of Parts III and III-A of this Chapter, subject to the exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, shall be deposited immediately upon receipt into the state treasury and shall be credited to the Bond Security and Redemption Fund.

(2) Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state, which become due and payable within any fiscal year, the treasurer, prior to placing the remaining funds in the state general fund, shall pay an amount equal to the total amount of funds paid into the state treasury under the provisions of Parts III and III-A of this Chapter into a special fund which is hereby created in the state treasury and designated as the Sweet Potato Pests and Diseases Fund.

(3) All unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the fund. The treasurer shall invest the monies in the fund in the same manner as monies in the state general fund. All interest earned on monies from the fund invested by the state treasurer shall be deposited in the fund.

B. Subject to appropriation, the monies in the fund shall be used for the following purposes:

(1) To provide for the expenses of the program established by Parts III and III-A of this Chapter, as determined by the commissioner.

(2) To fund any and all costs related to the carrying out of the powers and duties granted to the commissioner under Parts III and III-A of this Chapter.

Acts 2013, No. 332, §1, eff. June 17, 2013.



RS 3:1741 - Purpose

PART III-B. SWEET POTATO PROMOTION

§1741. Purpose

The purpose of this Part is to expand the market and increase consumption of sweet potatoes by acquainting the general public with the health giving qualities and the food value of the sweet potatoes grown in Louisiana, thereby promoting the general welfare of our people.

Acts 2009, No. 24, §8C, eff. June 12, 2009.



RS 3:1742 - Terms defined

§1742. Terms defined

The terms used in this Part shall be construed to mean as follows:

(1) "Sweet potatoes" means all sweet potatoes of the grades as recommended by the United States Department of Agriculture and such other grades as may be promulgated by the Louisiana Sweet Potato Advertising and Development Commission;

(2) "Bushel" means 50 pounds of sweet potatoes whether such potatoes are in crates, sacks or other containers, or in bulk;

(3) "Shipper" means any person, partnership, association, or corporation, engaged in the packaging and shipping or either packaging or shipping, of sweet potatoes or transporting sweet potatoes whether as owner, agent, or otherwise;

(4) "Shipment" shall be deemed to take place when the sweet potatoes are loaded within the state in a railroad car, boat, truck or other conveyance in which sweet potatoes are to be transported;

(5) "Commission" means the Louisiana Sweet Potato Advertising and Development Commission.

(6) "Handler" shall mean any person handling sweet potatoes in the primary channels of trade.

(7) "Processor" shall mean any person, partnership, association, or corporation engaged in the canning, freezing, or dehydrating of sweet potatoes.

Amended by Acts 1975, No. 134, §§1, 2; Acts 2009, No. 24, §8C, eff. June 12, 2009; Acts 2010, No. 495, §1, eff. June 24, 2010.



RS 3:1743 - Louisiana Sweet Potato Advertising and Development Commission; creation and organization

§1743. Louisiana Sweet Potato Advertising and Development Commission; creation and organization

A. The Louisiana Sweet Potato Advertising and Development Commission is created with its domicile at Baton Rouge, Louisiana, to be composed of eleven members, ten of whom shall be appointed by the commissioner of agriculture and forestry. The eleventh member shall be the commissioner, or his designee, who shall serve as an ex officio member of the commission with the same rights and privileges, including voting rights, as other members. Four of the ten members to be appointed shall be practical sweet potato growers, four shall be handlers or shippers of sweet potatoes, and two shall be commercial processors.

B. After the expiration of the initial terms, appointments shall be made for four years and no member of the commission shall serve for more than two consecutive terms. Vacancies in the membership shall be filled by appointment of the commissioner from a list of nominations supplied to him by the Louisiana Sweet Potato Association, the Louisiana Farm Bureau Federation, and the Louisiana Sweet Potato Advertising and Development Commission.

C. A majority of the members of the commission shall constitute a quorum for the transaction of all business and the carrying out of duties of the commission. Each member shall take and subscribe to the oath of office prescribed for state officers. No member of the commission shall receive any salary, but each appointed member shall receive the sum of fifteen dollars per day for each day spent in actual attendance of meetings of the commission, or of meetings of duly appointed committees or subcommittees thereof, and such allowance for traveling expenses in attending the meetings as is allowed other state employees for traveling expenses.

D. The members of the commission shall meet and organize immediately after their appointment, and annually thereafter shall elect a chairman, vice chairman, and a secretary-treasurer from the membership of the commission, whose duties shall be those customarily exercised by such officers, or specifically designated by the commission. The commission may establish rules and regulations for its own government and the administration of the affairs of the commission, and is authorized to employ the necessary personnel to carry into effect the rules, regulations, and ordinances that it may adopt and to carry on the work of the commission. The commission shall employ a director and assistant director who shall be appointed by the commission, subject to the approval of the commissioner. The director and assistant director shall be in the unclassified service.

E. Repealed by Acts 1976, No. 109, §2.

Amended by Acts 1952, No. 272, §1; Acts 1952, No. 389, §1; Acts 1954, No. 327, §1; Acts 1968, No. 434, §1; Acts 1972, No. 545, §1; Acts 1975, No. 134, §1; Acts 1976, No. 109, §1; Acts 1986, No. 447, §1, eff. July 1, 1986; Acts 1997, No. 61, §1; Acts 2009, No. 24, §8C, eff. June 12, 2009; Acts 2010, No. 495, §1, eff. June 24, 2010; Acts 2012, No. 310, §1, eff. May 25, 2012.



RS 3:1744 - Powers

§1744. Powers

The commissioner of agriculture and forestry shall administer the terms of this Part and control and disburse the proceeds of the tax levied and collected thereunder; however, disbursements may be authorized only by a majority of the members of the commission. He may continue to maintain a field office at Opelousas, Louisiana, to carry on the work of the commission, at which office meetings of the commission may be held, and he may establish rules and regulations, in accordance with the Administrative Procedure Act, for the administration and implementation of the provisions of this Part. To assist in the collection of the tax, the commission may cause its duly authorized agent or representative to go upon the premises of any grower, shipper, dealer, or handler of sweet potatoes and examine or cause to be examined by any such agent or representative any books, papers, records, or memoranda bearing on the amount of taxes payable, and to secure other information directly or indirectly concerned in the enforcement of this Part.

Amended by Acts 1952, No. 389, §2; Acts 1968, No. 434, §1; Acts 1975, No. 134, §1; Acts 1976, No. 109, §1; Acts 1997, No. 61, §1; Acts 2009, No. 24, §8C, eff. June 12, 2009.



RS 3:1745 - Tax on sweet potato shipments

§1745. Tax on sweet potato shipments

There is imposed and levied a tax at the rate of four cents per bushel of fifty pounds or fraction thereof on all Louisiana sweet potatoes inspected for shipment to fresh market outlets and to processing plants, and on sweet potatoes produced out-of-state and moved into Louisiana; except that a ten percent discount will be allowed on all processing stock to compensate for waste.

Amended by Acts 1950, No. 210, §1; Acts 1958, No. 235, §1; Acts 1963, No. 63, §1; Acts 1968, No. 434, §1; Acts 1975, No. 134, §1; Acts 2009, No. 24, §8C, eff. June 12, 2009.



RS 3:1746 - Collection, deposit, and disbursement of sweet potato tax money

§1746. Collection, deposit, and disbursement of sweet potato tax money

A. The tax imposed and levied by this Part shall be collected by the Louisiana Department of Agriculture and Forestry from the shipper or processor along with the fee collected in connection with the inspection of sweet potatoes and issuance of certificates and tags required for shipment thereof.

B. The proceeds of the tax collected from the shippers and processors by the department, together with the proceeds from the sale of any authorized publications of the commission, shall be deposited with the state treasurer in a special fund to be established by him for the Louisiana Sweet Potato Advertising and Development Commission in the administration of this Part, and disbursements thereof shall be made on the warrant of the commissioner drawn on the state treasurer out of the funds; however, disbursements may be authorized only by a majority of the members of the commission. The interest earned on the investment of monies in this fund shall be credited to the fund.

C. The proceeds of two cents of the four-cent per bushel tax collected each year shall be disbursed by the commissioner when authorized by a majority of the commission as follows:

(1) One-eighth of the above amount to finance activities and services initiated by the Louisiana Sweet Potato Association as approved by a majority of the members of the commission.

(2) Seven-eighths of the above amount to the Louisiana Agricultural Experiment Station to finance sweet potato research work as approved by a majority of the members of the commission.

Amended by Acts 1952, No. 389, §3; Acts 1960, No. 555, §1; Acts 1963, No. 63, §2; Acts 1968, No. 434, §1; Acts 1975, No. 134, §1; Acts 1997, No. 61, §1; Acts 2009, No. 24, §8C, eff. June 12, 2009; Acts 2015, No. 3, §1.



RS 3:1747 - Advertising sweet potatoes; contracts

§1747. Advertising sweet potatoes; contracts

The commission shall plan and conduct a campaign for advertising, publicizing and promoting the increased consumption of sweet potatoes and as an incident thereto may prepare, print and publish for distribution and sale cookbooks which emphasize the value and uses of sweet potatoes. It may contract for any advertising, publicity and sale promotion services, the amount of the contract to be limited each year to the estimated amount of the tax for the year less the estimated cost of administering this Part. The commissioner is authorized and empowered to carry out any and all contracts made by the commission.

Amended by Acts 1952, No. 389, §4; Acts 1960, No. 555, §1; Acts 2009, No. 24, §8C, eff. June 12, 2009.



RS 3:1748 - Offenses; penalty for nonpayment of tax

§1748. Offenses; penalty for nonpayment of tax

Any handler, processor, or shipper of sweet potatoes who willfully evades the payment of the tax provided for in R.S. 3:455, or who violates any other provisions of this Part, shall be fined not more than five hundred dollars. If any shipper or processor fails to pay any tax due under the provisions of this Part within thirty days after the tax payment is due, he shall be liable to a penalty of twenty percent thereof, and the attorney general shall enforce payment of the tax and penalty by civil action against the shipper or processor for the amount of the tax and penalty.

Amended by Acts 1968, No. 434, §1; Acts 1975, No. 134, §1; Acts 2009, No. 24, §8C, eff. June 12, 2009.



RS 3:1771 - Prohibition of importation of plants from area prohibiting importation from Louisiana

PART IV. RECIPROCAL QUARANTINES OR EMBARGOES

§1771. Prohibition of importation of plants from area prohibiting importation from Louisiana

In order to provide a system of reciprocal quarantines or embargoes between this state and other states, territories, and foreign countries, it shall be unlawful for any person, firm or corporation to ship or transport into this state, or to sell, deal in, or handle in any manner within this state, any agricultural or horticultural plant or plant product from any state, territory, or foreign country which prohibits the shipment from this State of any such agricultural or horticultural plant or plant product by reason of quarantine or embargo of any kind or nature.



RS 3:1772 - Responsibility for law enforcement

§1772. Responsibility for law enforcement

The commissioner of agriculture and forestry and the state entomologist shall carry out all provisions of the law relative to pests and diseases affecting agricultural and horticultural plants and plant products and quarantines and embargoes resulting therefrom.

Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:1773 - Duty to prosecute violators

§1773. Duty to prosecute violators

The Attorney General and district attorneys, whenever called upon to do so by the commissioner or entomologist or upon judicial affidavit of any responsible citizen and presented with evidence of a violation of this Part, shall prosecute the person, firm, or corporation charged with a violation hereof.



RS 3:1774 - Liability of principal

§1774. Liability of principal

In construing and enforcing the provisions of this Part, the act of, or violation hereof by, any official, agent, or other person acting for or employed by any person, firm, corporation, or other principal within the scope of his employment or office, in every case is the act or violation of such person, firm, corporation, or other principal as well as that of the individual violator.



RS 3:1775 - Penalty for violations

§1775. Penalty for violations

Whoever violates this Part shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.



RS 3:1791 - Chinese tallow; declaration as a noxious plant; destruction

PART V. NOXIOUS PLANTS

§1791. Chinese tallow; declaration as a noxious plant; destruction

The Chinese tallow (sapium sebiferum) is hereby recognized as a noxious plant harmful to growth and development of beneficial plants and pasture and may be destroyed wherever found in this state.

Acts 1995, No. 497, §1.



RS 3:1792 - Repealed by Acts 1990, No. 80, 1.

§1792. Repealed by Acts 1990, No. 80, §1.



RS 3:1801 - Repealed by Acts 1990, No. 80, 2.

PART VI. NODDING THISTLE LAW

§1801. Repealed by Acts 1990, No. 80, §2.



RS 3:1802 - Repealed by Acts 1990, No. 80, 2.

§1802. Repealed by Acts 1990, No. 80, §2.



RS 3:1803 - Repealed by Acts 1990, No. 80, 2.

§1803. Repealed by Acts 1990, No. 80, §2.



RS 3:1804 - Repealed by Acts 1990, No. 80, 2.

§1804. Repealed by Acts 1990, No. 80, §2.



RS 3:1805 - Repealed by Acts 1990, No. 80, 2.

§1805. Repealed by Acts 1990, No. 80, §2.



RS 3:1821 - PESTICIDE WASTE CONTROL

CHAPTER 13. PESTICIDE WASTE CONTROL

§1821. §§1821 to 1832 Repealed by Acts 1982, No. 198, §6, eff. Jan. 1, 1983.



RS 3:1891 - Repealed by Acts 2010, No. 579, §3.

CHAPTER 14. COMMERCIAL FEEDS

§1891. Repealed by Acts 2010, No. 579, §3.



RS 3:1892 - Repealed by Acts 2010, No. 579, §3.

§1892. Repealed by Acts 2010, No. 579, §3.



RS 3:1893 - Repealed by Acts 2010, No. 579, §3.

§1893. Repealed by Acts 2010, No. 579, §3.



RS 3:1894 - Repealed by Acts 2010, No. 579, §3.

§1894. Repealed by Acts 2010, No. 579, §3.



RS 3:1895 - Repealed by Acts 2010, No. 579, §3.

§1895. Repealed by Acts 2010, No. 579, §3.



RS 3:1896 - Repealed by Acts 2010, No. 579, §3.

§1896. Repealed by Acts 2010, No. 579, §3.



RS 3:1897 - Repealed by Acts 2010, No. 579, §3.

§1897. Repealed by Acts 2010, No. 579, §3.



RS 3:1898 - Repealed by Acts 2010, No. 579, §3.

§1898. Repealed by Acts 2010, No. 579, §3.



RS 3:1899 - Repealed by Acts 2010, No. 579, §3.

§1899. Repealed by Acts 2010, No. 579, §3.



RS 3:1900 - Repealed by Acts 2010, No. 579, §3.

§1900. Repealed by Acts 2010, No. 579, §3.



RS 3:1901 - Repealed by Acts 2010, No. 579, §3.

§1901. Repealed by Acts 2010, No. 579, §3.



RS 3:1902 - Repealed by Acts 2010, No. 579, §3.

§1902. Repealed by Acts 2010, No. 579, §3.



RS 3:1903 - Repealed by Acts 2010, No. 579, §3.

§1903. Repealed by Acts 2010, No. 579, §3.



RS 3:1904 - Repealed by Acts 2010, No. 579, §3.

§1904. Repealed by Acts 2010, No. 579, §3.



RS 3:1905 - Repealed by Acts 2010, No. 579, §3.

§1905. Repealed by Acts 2010, No. 579, §3.



RS 3:1906 - Repealed by Acts 2010, No. 579, §3.

§1906. Repealed by Acts 2010, No. 579, §3.



RS 3:1907 - Repealed by Acts 2010, No. 579, §3.

§1907. Repealed by Acts 2010, No. 579, §3.



RS 3:1961 - Repealed by Acts 2012, No. 8, §1.

CHAPTER 15. PRODUCTION AND MARKETING OF LIVESTOCK

PART I. REGULATION OF USE OF STALLIONS AND JACKS

§1961. Repealed by Acts 2012, No. 8, §1.



RS 3:1962 - Repealed by Acts 2012, No. 8, §1.

§1962. Repealed by Acts 2012, No. 8, §1.



RS 3:1963 - Repealed by Acts 2012, No. 8, §1.

§1963. Repealed by Acts 2012, No. 8, §1.



RS 3:1964 - Repealed by Acts 2012, No. 8, §1.

§1964. Repealed by Acts 2012, No. 8, §1.



RS 3:1965 - Repealed by Acts 2012, No. 8, §1.

§1965. Repealed by Acts 2012, No. 8, §1.



RS 3:1966 - Repealed by Acts 2012, No. 8, §1.

§1966. Repealed by Acts 2012, No. 8, §1.



RS 3:1967 - Repealed by Acts 2012, No. 8, §1.

§1967. Repealed by Acts 2012, No. 8, §1.



RS 3:1968 - Repealed by Acts 2012, No. 8, §1.

§1968. Repealed by Acts 2012, No. 8, §1.



RS 3:1969 - Repealed by Acts 2012, No. 8, §1.

§1969. Repealed by Acts 2012, No. 8, §1.



RS 3:1970 - Repealed by Acts 2012, No. 8, §1.

§1970. Repealed by Acts 2012, No. 8, §1.



RS 3:1971 - Repealed by Acts 2012, No. 8, §1.

§1971. Repealed by Acts 2012, No. 8, §1.



RS 3:2001 - Parish regulations to aid improvement of breeds

PART II. IMPROVEMENT OF BREEDS OF LIVESTOCK

§2001. Parish regulations to aid improvement of breeds

The governing authorities of the several parishes may pass reasonable regulations for the protection of those engaged in the livestock industry in improving the breeds of livestock.



RS 3:2002 - Ordinances for control of bulls authorized

§2002. Ordinances for control of bulls authorized

The parishes may provide by ordinance for the control of all bulls by their owners and to require that the owners of all scrub bulls keep them in enclosures.



RS 3:2003 - Castration or impounding of scrub bulls

§2003. Castration or impounding of scrub bulls

Parishes may also provide by ordinance for the castration of, or the impounding of, any scrub bull whose owner fails to comply with any regulations authorized by this Part.



RS 3:2004 - Scrub bull defined

§2004. Scrub bull defined

For the purpose of this Part the term "scrub bull" means any bull not entitled to pedigree or registration, as such terms are ordinarily understood in registry associations, societies, or companies recognized by the United States Department of Agriculture and approved by the Louisiana Board of Animal Health.

Acts 2012, No. 811, §1, eff. July 1, 2012.



RS 3:2005 - Obtaining list of approved pedigree or registry associations

§2005. Obtaining list of approved pedigree or registry associations

The Louisiana Board of Animal Health shall, upon the request of the police jury of any parish, furnish a list of pedigree or registry associations as satisfy the requirements of R.S. 3:2004.

Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2006 - Right to notice and opportunity to prove bull not subject to castration

§2006. Right to notice and opportunity to prove bull not subject to castration

No animal shall be castrated under the authority of this Part without notice to the owner thereof; except where the owner of any scrub bull who fails to keep such animals enclosed in violation of any police jury ordinance or regulation cannot be found with reasonable diligence within twenty days, the police jury may castrate the animal.

When the owner of any animal declared to be a scrub bull by a police jury contends that the animal is entitled to pedigree under the provisions of R.S. 3:2004, he shall, upon reasonable assurance of paying all costs of impounding, be entitled to a reasonable time, not exceeding sixty days, to prove that the animal is not a scrub bull as defined by this Part. If he is unable to prove such fact within such period of time the animal shall be castrated.



RS 3:2007 - Impounding scrub bull not restrained

§2007. Impounding scrub bull not restrained

The several parishes may impound any scrub bull whose owner fails to keep it enclosed and to hold the same until all charges are paid, whether or not the owner resides within the parish where the animal is impounded.



RS 3:2008 - Authority of parishes to impose penalties

§2008. Authority of parishes to impose penalties

The several parishes may impose reasonable penalties for violation of any ordinance authorized by this Part.



RS 3:2009 - Compensation on castration of scrub bull

§2009. Compensation on castration of scrub bull

The owner of any scrub bull castrated under the authority of this Part shall be entitled to no compensation unless provision has been made therefor.



RS 3:2010 - Sale of improved varieties of livestock by state institutions

§2010. Sale of improved varieties of livestock by state institutions

In order to encourage the propagation of improved breeds of livestock in the state the director of the state experiment stations of Louisiana State University and Agricultural and Mechanical College and the directors of all other state institutions, may authorize the sale at public auction of any varieties of livestock whose propagation in the state they may deem advantageous to its agricultural interests, and such sales shall be exempt from all the state duties or taxes imposed on other auction sales.



RS 3:2011 - Persons conducting sales of livestock exempt from usual requirements

§2011. Persons conducting sales of livestock exempt from usual requirements

The director of the experiment stations of Louisiana State University and Agricultural and Mechanical College may authorize any suitable person to conduct sales of improved breeds of livestock for the purpose set out in R.S. 3:2041, and the person authorized to conduct such sales shall be exempt from the requirements as to oath, bond, and from other regulations prescribed for licensed auctioneers.



RS 3:2041 - Facilities for livestock shows

PART III. LIVESTOCK EXHIBITIONS

§2041. Facilities for livestock shows

Out of funds made available for such purpose, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College shall acquire or erect buildings and procure facilities on land donated in accordance with R.S. 3:2042 to be used in holding annual livestock shows at Alexandria, Delhi, and Arabi for the purpose of aiding, encouraging, and fostering the development, production, and marketing of livestock in Louisiana.



RS 3:2042 - Donation of land for livestock shows

§2042. Donation of land for livestock shows

The parishes of Rapides, Richland, and St. Bernard may each donate any land to the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College for the purposes set out in R.S. 3:2041.



RS 3:2043 - Maintenance of facilities for livestock shows

§2043. Maintenance of facilities for livestock shows

The governing authority of each parish shall maintain the buildings and facilities acquired or constructed in its respective parish by the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College on lands donated in accordance with R.S. 3:2042.



RS 3:2044 - Disposition of donated lands on discontinuance of shows

§2044. Disposition of donated lands on discontinuance of shows

In the event the annual livestock show or exhibition is discontinued in any one of the parishes named in this Part, title to the lands donated in accordance with R.S. 3:2042 shall be returned by the board of supervisors to the donor parish in which the annual event is terminated.



RS 3:2051 - Legislative intent

PART IV. BEEF PROMOTION AND RESEARCH PROGRAM

§2051. Legislative intent

The legislature intends by this Part to authorize the cattle production and feeding industry of this state to establish a self-financed, self-governed program to help develop, maintain, and expand the state, national, and foreign markets for cattle and beef products produced, processed, or manufactured in this state and to permit the cattle production and feeding industry of this state to contribute otherwise to the development and sustenance of a Louisiana coordinated promotion program and nationally coordinated programs of product improvement through research in consumer marketing via the accepted industry organization of the National Livestock and Meat Board and its Beef Industry Council, thus benefiting the entire United States cattle industry and the American public.

Added by Acts 1978, No. 320, §1. HCR 187, 1987 R.S.; HCR 201, 1988 R.S.; Acts 2009, No. 24, §8K, eff. June 12, 2009.



RS 3:2052 - Name and purpose

§2052. Name and purpose

A. The name of the program created and organized by this Part shall be the Louisiana Beef Promotion and Research Program.

B. The purpose of this Part is to promote the growth and development of the cattle industry in Louisiana by research, advertisement, promotions, education, and market development, thereby promoting the general welfare of the people of this state.

C. The Louisiana Beef Promotion and Research Program is hereby established as Louisiana's qualified state beef council as a self-financed, self-governed program to help develop, maintain, and expand the state, national, and foreign markets for cattle and beef products produced, processed, or manufactured in this state, and such program shall be administered by the council.

Added by Acts 1978, No. 320, §1. HCR 187, 1987 R.S.; HCR 201, 1988 R.S.; Acts 1995, No. 298, §1; Acts 2009, No. 24, §8K, eff. June 12, 2009.



RS 3:2053 - Definitions

§2053. Definitions

In this Part, unless the context otherwise requires, the following definitions shall have these meanings:

(1) "Cattle and beef products" mean the meat intended for human consumption from any bovine animal, regardless of age, including veal.

(2) "Cattle" means all bovine animals, regardless of age, including calves.

(3) "Council" means the Louisiana Beef Industry Council established under this Part to administer and govern the program.

(4) "Person" means any natural person, partnership, corporation, company, association, society, trust, or other business unit or organization.

(5) "Market agent," "market agency," "collection agent," or "collection agency," means any licensed person who sells, offers for sale, markets, distributes, trades, or processes cattle which have been purchased or acquired from a producer, or which are marketed on behalf of a producer, and further includes all licensed marketing agents, including all order buyers, all meat packing firms, and their agents which purchase or consign to purchase cattle.

(6) "Fiscal year" means the calendar period beginning July 1 and ending June 30 following.

(7) "Collecting person" means:

(a) Any person who makes payment to a producer for cattle purchased in Louisiana.

(b) Any producer marketing to consumers cattle of the producer's own production in the form of beef or beef products.

(c) Any commission, firm, or marketing agency representing the seller in the delivery of cattle for cattle delivered on future contracts.

(d) Any producer selling cattle to be used in a custom slaughter operation.

(8) "Producer" means any person who owns or acquires ownership of cattle, except that a person shall not be considered to be a producer if the person's only share in the proceeds of a sale of cattle or beef is a sales commission handling fee or other service fee.

Added by Acts 1978, No. 320, §1. HCR 187, 1987 R.S.; HCR 201, 1988 R.S.; Acts 1995, No. 298, §1; Acts 2009, No. 24, §8K, eff. June 12, 2009.



RS 3:2054 - Creation and organization

§2054. Creation and organization

A. The Louisiana Beef Industry Council is hereby created and shall be within the Department of Agriculture and Forestry as provided for agencies transferred to the department by R.S. 36:629(E).

B.(1) The council shall be composed of nine cattle producer members appointed as follows:

(a) Three cattle producer members appointed by the Louisiana Cattlemen's Association.

(b) Two representatives of the Louisiana Livestock Auction Markets Association appointed by the board of directors of the Louisiana Livestock Auction Market Association.

(c) Three cattle producer representatives of the Louisiana Farm Bureau Federation appointed by the Louisiana Farm Bureau Federation.

(d) One cattle producer member appointed by the Cattle Producers of Louisiana.

(2) In addition, the commissioner of agriculture shall serve as an ex officio member of the council in an advisory capacity only.

(3)(a) Members shall serve as follows:

(i) One member from the Louisiana Cattlemen's Association and one member from the Louisiana Farm Bureau shall each serve one-year terms.

(ii) One member from the Louisiana Cattlemen's Association, one member from the Louisiana Farm Bureau, and one member from the Louisiana Livestock Auction Markets Association shall each serve two-year terms.

(iii) One member from the Louisiana Cattlemen's Association, one member from the Louisiana Farm Bureau, one member from the Louisiana Livestock Auction Markets Association, and one member from the Cattle Producers of Louisiana shall each serve three-year terms.

(b) Thereafter, all appointments shall be for three-year terms. No appointee shall serve more than two consecutive three-year terms on the council. The initial appointments shall commence on August 17, 2015.

C. Thereafter and not less than thirty days prior to the expiration of the term of office, except for those serving by virtue of their elective office, the aforenamed organizations and agencies shall submit the names of appointments to the council. Vacancies which occur shall be filled in the same manner as the original appointments and for the unexpired term.

D. The council shall meet and organize immediately after appointment of the members, and shall elect the chairman, vice chairman, and secretary-treasurer from the membership of the council, whose duties shall be those customarily exercised by such officers or specifically designated by the council. The officers shall serve a one-year term.

E. Council members shall receive no salary for their services as members, but shall be reimbursed for actual travel and other expenses incurred in attendance at meetings of the council or while on official business of the council assigned by the council. The reimbursement shall be paid out of funds available to the council.

Added by Acts 1978, No. 320, §1. HCR 187, 1987 R.S.; HCR 201, 1988 R.S; Acts 2009, No. 24, §8K, eff. June 12, 2009; Acts 2015, No. 428, §1.



RS 3:2055 - Powers and duties of the council; quorum

§2055. Powers and duties of the council; quorum

A. The council shall:

(1) Receive and disburse funds, as prescribed elsewhere in this Part, to be used in administering and implementing the provisions and intent of this Part.

(2) Meet regularly, at least four times annually or by a special meeting called by a majority vote of the council.

(3) Maintain a permanent record of its business proceedings.

(4) Maintain a permanent and detailed record of its financial accounts.

(5) Prepare periodic reports and an annual report of its activities for the fiscal year.

(6) Prepare periodic reports and an annual accounting for the fiscal year of all receipts and expenditures of the council and shall retain a certified public accountant for this purpose.

(7) Appoint a licensed banking institution as the depository for program funds and disbursements.

(8) Maintain frequent communications with officers and industry representatives of the Cattlemen's Beef Promotion and Research Board.

(9) Establish reasonable rules and regulations for the operation and functioning of the council.

B. Six members of the council shall constitute a quorum for the purpose of conducting business.

Added by Acts 1978, No. 320, §1. HCR 187, 1987 R.S.; HCR 201, 1988 R.S.; Acts 2009, No. 24, §8K, eff. June 12, 2009; Acts 2015, No. 428, §1.



RS 3:2056 - Use of funds

§2056. Use of funds

A. The council may expend the funds available to it to:

(1) Contract for scientific research with any accredited university, college, or similar institution and enter into other contracts or agreements which will aid in carrying out the purposes of the program, including cattle and beef promotion, consumer market development, research advertising and, including contracts for the purpose of acquisition of facilities or equipment necessary to carry out purposes of the program.

(2) Disseminate reliable information benefiting the consumer and the cattle and beef industry on such subjects as, but not limited to, purchase, identification, care, storage, handling, cookery, preparation, serving, and the nutritive value of beef and beef products.

(3) Provide information to such government bodies as request it on subjects of concern to the cattle and beef industry and act jointly or in cooperation with the state or federal government and agencies thereof in the development or administration of programs deemed by the council to be consistent with the objectives of the program.

(4) Cooperate with any local, state, regional, or nationwide organization or agency engaged in work or activities consistent with the objectives of the program.

(5) Pay funds to other organizations for work or services performed which are consistent with the objectives of the program.

B. All funds available to the council shall be expended only to effectuate the purposes of this Part and shall not be used for political purposes in any manner. A report of all expenditures shall be published annually.

Added by Acts 1978, No. 320, §1. HCR 187, 1987 R.S.; HCR 201, 1988 R.S.; Acts 2009, No. 24, §8K, eff. June 12, 2009; Acts 2015, No. 428, §1.



RS 3:2057 - Additional powers of council

§2057. Additional powers of council

The council may:

(1) Sue and be sued as a council, without individual liability of the members for acts of the council when acting within the scope of the powers of this Part, and in a manner prescribed by the laws of this state.

(2) Employ subordinate officers and employees of the council and prescribe their duties and fix their compensation and terms of employment.

(3) Accept grants, donations, contributions, or gifts from any source, but only if the use of such resources is not restricted in any manner which is deemed inconsistent with the objectives of the program.

Added by Acts 1978, No. 320, §1. HCR 187, 1987 R.S.; HCR 201, 1988 R.S.; Acts 2009, No. 24, §8K, eff. June 12, 2009; Acts 2015, No. 428, §1.



RS 3:2058 - Levies, assessments, collection, and enforcement

§2058. Levies, assessments, collection, and enforcement

A. The council is authorized to collect any assessment in accordance with the Federal Beef Promotion and Research Act of 1985 on all Louisiana cattle purchased or sold within or outside of Louisiana. This assessment shall be known as the "federal assessment" for the purposes of this Part. The collecting person shall deduct the amount of the federal assessment subject to any credits due to the producer from the gross receipts of the producer at the time of sale. The purpose of the federal assessment shall be for the producer's participation in the Federal Beef Promotion and Research Program and by virtue of the federally authorized credit for the producer's participation in the Louisiana Beef Promotion and Research Program.

B, C. Repealed by Acts 2015, No. 428, §2.

D. If more than one producer shares the proceeds received for the cattle sold, each such producer shall pay that portion of the assessments which are equivalent to his proportionate share of the proceeds.

E. Failure of the collecting person to collect the assessment on each head of cattle sold shall not relieve the producer of his obligation to pay the assessment authorized to be levied by this Part.

F. The collecting person shall collect and remit the federal assessments authorized to be levied by this Part. Notwithstanding anything hereto to the contrary, in no event, nor at any time, shall more than one dollar be paid or collected for the promotional programs described in this Part on any one head of cattle.

G. Each collecting person shall transmit the assessments and a report of the assessments collected to the council in the manner provided for in this Subsection:

(1) Each collecting person shall make such reports as are approved by the council on forms made available by the council. A separate report shall be prepared for each reporting period. The report shall be mailed to the council and shall contain the following information:

(a) The number of cattle purchased or transferred and the number of transactions which are in any way subject to the assessment provided for in this Part, along with the dates of such transactions.

(b) The amount of the assessment remitted.

(c) The reason, if any, that the remittance is less than the number of head of cattle involved in transactions multiplied by the assessment rate.

(d) The date any assessment was paid.

(2) Each calendar month shall be a reporting period. The period shall end on the close of business on the last day of the month.

(3) The collecting person shall remit all assessments to the council with the report no later than the fifteenth day of the month following the close of the period. All remittances shall be by check or money order made payable to the Louisiana Beef Industry Council. All remittances shall be received subject to collections and payment at par.

H. Each collecting person responsible for remitting the assessments, other than a producer slaughtering cattle of his own production for sale, shall give the producer from whom an assessment was collected written evidence of the payment of the assessment. The written evidence shall contain the following information:

(1) The name and address of the collecting person.

(2) The name of the producer who paid the assessment.

(3) The number of cattle sold.

(4) The total assessments paid by the producer.

(5) The date of the receipt.

I.(1) The assessment levied on each head of cattle shall not apply to cattle owned by a person if either:

(a) The person certifies that the person's only share in the proceeds of a sale of cattle or beef is a sales commission, handling fee, or other service fee.

(b) The person does all of the following:

(i) Certifies that he has acquired ownership of cattle to facilitate the transfer of ownership of such cattle from the seller to a third party.

(ii) Establishes that such cattle were resold not later than ten days from the date on which the person acquired ownership.

(iii) Certifies that the assessment levied upon the person from whom the cattle were purchased has been collected and remitted, or will be so, if an assessment is due or that the assessment is being levied against cattle which sold for one hundred fifty dollars or less per head.

(2)(a) Each person seeking nonproducer status pursuant to Paragraph (1) of this Subsection shall provide the collecting person with a statement certifying his nonproducer status on a form approved by the council.

(b) A copy of such form shall be forwarded by the collecting person to the council upon its request.

J. Records showing the amount of the assessments collected and the number of cattle consigned to the market agents or individuals shall be preserved by such market agencies or individuals for a period of two years and shall be made available for inspection at any time upon oral or written demand by the commissioner of agriculture and forestry or any duly authorized agency or representative of the commissioner or by the council only after review of the Department of Agriculture and Forestry records. Every market agency licensed to do business in Louisiana or other person or organization purchasing cattle in Louisiana, at such time or times as the council may designate, shall submit a monthly sales report to the council, and also shall submit such additional reports or other documentary information as the commissioner or the council deems necessary for the efficient and equitable collection of the assessments imposed in this Part. Copies of these records shall be furnished to the council by the commissioner upon request. The council shall regulate and enforce the collection of the assessments and matters pertaining thereto and shall use the monthly sales reports as a means of regulating the collection of the funds.

Added by Acts 1978, No. 320, §1. Acts 1985, No. 694, §1; HCR 187, 1987 R.S.; HCR 201, 1988 R.S; Acts 1989, No. 166, §1; Acts 1993, No. 587, §1, eff. July 1, 1993; Acts 1995, No. 298, §1; Acts 2009, No. 24, §8K, eff. June 12, 2009; Acts 2015, No. 428, §§1, 2.



RS 3:2059 - Repealed by Acts 2015, No. 428, §2.

§2059. Repealed by Acts 2015, No. 428, §2.



RS 3:2060 - Penalty

§2060. Penalty

A. Any collecting person who fails to collect any assessment or remit any assessment collected, to the council, within the time required by this Part, may be assessed a civil penalty of up to five hundred dollars for each violation plus all reasonable costs. Reasonable costs may be deemed to include the amount of the assessments remaining uncollected where it is determined that the noncollection of the assessment was caused by the collecting person. Each day on which a violation occurs shall be considered a separate offense. The penalty shall be paid to the council and shall be disposed of in the same manner as funds derived from the payment of the assessment imposed herein.

B. Any determination of civil penalties and reasonable costs shall be made by an adjudicatory hearing held in accordance with the provisions of the Administrative Procedure Act.

Added by Acts 1978, No. 320, §1. HCR 187, 1987 R.S.; HCR 201, 1988 R.S.; Acts 1993, No. 587, §1, eff. July 1, 1993; Acts 1995, No. 298, §1; Acts 2009, No. 24, §8K, eff. June 12, 2009.



RS 3:2061 - Bonding

§2061. Bonding

Any member or employee of the council authorized to receive, handle, or disburse funds shall be bonded. The cost of the bond shall be paid from the funds received under the provisions of this Part. The bond shall be a security for any illegal act of the member or employee of the council under the provisions of this Part, and recovery thereon may be had by the council for any injury by such illegal act of such person.

Added by Acts 1978, No. 320, §1. HCR 187, 1987 R.S.; HCR 201, 1988 R.S.; Acts 2009, No. 24, §8K, eff. June 12, 2009.



RS 3:2062 - Repealed by Acts 2015, No. 428, §2.

§2062. Repealed by Acts 2015, No. 428, §2.



RS 3:2063 - Severability clause

§2063. Severability clause

If any provision in this Part is held invalid or suspended, such invalidity or suspension shall not affect other provisions, and to this end the provisions of this Part are hereby declared severable.

Acts 1995, No. 298, §1; Acts 2009, No. 24, §8K, eff. June 12, 2009.



RS 3:2091 - Louisiana Board of Animal Health

CHAPTER 16. DISEASES OF ANIMALS

PART I. LOUISIANA BOARD OF ANIMAL HEALTH

§2091. Louisiana Board of Animal Health

A. The Louisiana Board of Animal Health is hereby created within the Department of Agriculture and Forestry. The board shall be domiciled in Baton Rouge.

B. The board shall consist of the following eighteen members appointed by the commissioner of agriculture and forestry in accordance with the following provisions:

(1) One member appointed from a list of three persons nominated by the Louisiana Livestock Marketing Association.

(2) One member appointed from a list of three persons nominated by the Louisiana Farm Bureau Federation.

(3) One member appointed from a list of three persons nominated by the Louisiana Veterinary Medical Association.

(4) One member who is a breeder of purebred cattle appointed from a list of three persons nominated by the Louisiana Cattlemen's Association.

(5) One member who is a breeder of commercial cattle appointed from a list of three persons nominated by the Louisiana Cattlemen's Association.

(6) One member appointed from a list of three persons nominated by the Louisiana Thoroughbred Breeders' Association.

(7) One member appointed from a list of three persons nominated by the Louisiana Pork Producers' Association.

(8) One member appointed from a list of three persons nominated by the Louisiana Sheep Producers' Association.

(9) One member appointed from a list of three persons nominated by the Louisiana Poultry Federation.

(10) One member appointed from a list of three persons nominated by the commissioner of agriculture.

(11) One member representing the meat industry appointed from a list of three persons nominated by the Independent Meat Packers Association.

(12) One dairy farmer to be selected from persons nominated by organized dairy cooperatives domiciled in Louisiana, each of which cooperatives may nominate one dairy farmer.

(13) One member who is a livestock dealer appointed from the livestock dealers permitted by the board.

(14) One member who is a poultry grower appointed from a list of three persons nominated by the Louisiana Farm Bureau Federation.

(15) One member who is an exotic animal farmer licensed pursuant to R.S. 3:3102.

(16) Two members appointed by the commissioner, one from a list of nominees submitted by the chairman of the Senate Committee on Agriculture, Forestry, Aquaculture, and Rural Development and one from a list of nominees submitted by the chairman of the House Committee on Agriculture, Forestry, Aquaculture, and Rural Development.

(17) One member appointed from a list of three persons nominated by the Louisiana Meat Goat Association.

C. The commissioner of agriculture and forestry shall serve on the board as ex officio member with the same rights, powers, duties, responsibilities, and privileges as appointed members.

D. Members shall be appointed for terms which shall end at the same time as the term of the commissioner making the appointment. Members shall serve until their successors in office are appointed and sworn in. Each member shall take and subscribe to the oath of office prescribed for state officers.

E.(1) Members shall be appointed no later than the sixtieth day after the commissioner takes office, or the sixtieth day after a vacancy occurs, or the sixtieth day after nominations are received by the commissioner, whichever is later.

(2) The initial appointment of the member who is an exotic animal farmer shall be no later than the sixtieth day after August 15, 1997. Thereafter, such appointment shall be made pursuant to Paragraph (1).

F. Each appointment by the commissioner shall be submitted to the Senate for confirmation.

G. Vacancies in the offices of the members shall be filled in the same manner as the original appointments for the unexpired portion of the term of the office vacated.

H. A majority of the members of the board shall constitute a quorum for the transaction of business. All official actions of the board shall require the affirmative vote of a majority of the members of the board. However, no member may vote to deny a charter, permit, or license to any person applying for such if the applicant would be in direct competition with the member's business operation.

I. Members may designate representatives to attend meetings of the board. Members who appoint representatives shall provide notice to the board of such action. Representatives shall present written authorization, signed by a member, to the board prior to attending a meeting. Representatives shall not have voting rights.

J. The board, by a vote of two-thirds of the members, may expel a member who has accumulated three consecutive unexcused absences from board meetings.

K. Members of the board shall not receive any salary for their duties as members. Members may receive a per diem for each day spent in actual attendance of meetings of the board or of duly appointed committees or subcommittees of the board. The amount of the per diem shall be fixed by the board in an amount not to exceed forty dollars. Members may receive a mileage allowance for mileage traveled in attending meetings. The mileage allowance shall be fixed by the board in an amount not to exceed the mileage rate for state employees.

L. The board may meet on the call of the chairman or upon the request of any three members.

M. The board may authorize the commissioner, and the commissioner hereby shall be so authorized, to direct livestock brand inspectors to assist in the enforcement of the provisions of this Chapter and the rules and regulations adopted pursuant to the provisions of this Chapter; and any such livestock brand inspector shall have such additional power and authority in accordance with the provisions of this Chapter.

Acts 1995, No. 233, §1; Acts 1995, No. 242, §1; Acts 1995, No. 613, §1; Acts 1997, No. 5, §1; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2009, No. 24, §8N, eff. June 12, 2009; Acts 2010, No. 495, §1, eff. June 24, 2010; Acts 2010, No. 645, §1, eff. June 29, 2010.



RS 3:2092 - Officers and employees

§2092. Officers and employees

A. The members of the board shall elect a chairman, a vice-chairman, and such other officers as they deem necessary. All officers shall be members of the board.

B. The board, subject to the approval of the commissioner of agriculture, shall employ a director, an assistant director, and a state veterinarian, all of whom shall be in the unclassified service. The state veterinarian shall be the executive secretary of the board. The commissioner of agriculture shall employ such other personnel of the board as are necessary. All employees of the board shall be under the direction and supervision of the commissioner of agriculture.

C. The state veterinarian shall be licensed to practice veterinary medicine in this state, shall be a graduate of a recognized school of veterinary medicine, and shall have at least five years experience as a veterinarian.

Amended by Acts 1954, No. 689, §1; Acts 1980, No. 330, §1; Acts 1982, No. 443, §1, eff. Jan. 1, 1983; Acts 2013, No. 200, §1.



RS 3:2092.1 - Domicile

§2092.1. Domicile

The board shall be domiciled in the city of Baton Rouge, and no suit may be filed against the board at any place other than the parish of East Baton Rouge. In suits against the board, all service shall be made on the commissioner of agriculture.

Added by Acts 1981, No. 169, §1. Acts 1982, No. 443, §7, eff. Jan. 1, 1983; Acts 2013, No. 200, §1.



RS 3:2093 - Powers

§2093. Powers

The Louisiana Board of Animal Health shall have the following powers and duties:

(1) To adopt such rules and regulations as are necessary to implement and enforce the powers and duties assigned to the board by law. All rules and regulations shall be adopted in accordance with the Administrative Procedure Act.

(2) To hold hearings and conduct investigations. All adjudicatory hearings shall be held in accordance with the Administrative Procedure Act.

(3) To issue subpoenas to compel the attendance of witnesses or the production of documents and records anywhere in the state in any hearing before the board.

(4) To issue charters and determine sale days for public livestock markets in accordance with R.S. 3:665.

(5) To compel owners of livestock subject to regulation by the board to quarantine, test, or vaccinate the livestock whenever necessary to prevent, control, or eradicate any infectious disease present in the livestock.

(6) To issue cease and desist orders when a violation that is endangering or causing significant damage to animal health or commerce is occurring or is about to occur.

(7) To institute civil proceedings seeking injunctive relief to restrain and prevent violations of the laws or of administrative rules administered or enforced by the board.

(8) To impose civil penalties of up to one thousand dollars for each violation of the laws and administrative rules administered and enforced by the board. Each day on which a violation occurs shall be considered a separate offense. Civil penalties shall be assessed only by a ruling of the board based on an administrative hearing conducted in accordance with the Administrative Procedure Act. The board may institute civil proceedings to enforce its rulings in the district court for the parish in which the violation occurred.

(9) To advise the state Department of Agriculture and Forestry, the United States Department of Agriculture, and the legislature with respect to all phases of the meat industry in Louisiana, including but not limited to the slaughtering and processing of meat and the implementation of the Federal Meat Inspection Act, the Federal Poultry Products Inspection Act, and the state meat inspection program.

(10) To adopt such rules and regulations as may be necessary to monitor compliance with the prohibition against tampering with livestock at a public livestock exhibition as set forth in R.S. 14:102.1(B)(2).

(11) To adopt such rules and regulations as may be necessary to establish standards governing the care and well-being of bovine, equine, ovine, caprine, porcine, and poultry bred, kept, maintained, raised, or used for show, profit, or for the purpose of selling or otherwise producing crops, animals, or plant or animal products for market. The board shall consider the following when adopting the standards:

(a) The health and husbandry of the bovine, equine, ovine, caprine, porcine, and poultry.

(b) Generally accepted farm management practices.

(c) Generally accepted veterinary standards and practices.

(d) The economic impact the standards may have on bovine, equine, ovine, caprine, porcine, and poultry farmers, the affected bovine, equine, ovine, caprine, porcine, and poultry sectors, and consumers.

Amended by Acts 1952, No. 273, §1; Acts 1952, No. 425, §2; Acts 1954, No. 689, §2; Acts 1982, No. 443, §1, eff. Jan. 1, 1983; Acts 1997, No. 461, §1; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2010, No. 113, §1, eff. June 8, 2010; Acts 2012, No. 204, §1.



RS 3:2094 - Powers of the state veterinarian

§2094. Powers of the state veterinarian

A. The state veterinarian may:

(1) Establish, maintain, and enforce quarantine lines and place movement restrictions on intrastate and interstate travel of livestock.

(2) Place any livestock in quarantine until the necessary inspections or tests or epidemiological investigations have been completed.

(3) Appoint inspectors to enter premises, to inspect and disinfect livestock premises, and enforce quarantines.

(4) Make a determination based on epidemiological evaluation of current disease risks that additional requirements are needed to prevent the introduction or spread of disease.

(5) Direct a person to comply with the entry or additional requirements in writing or orally and confirmed in writing.

B. In consultation with federal officials and agencies and based upon an epidemiological evaluation of the current risk of introduction or spread of disease, the state veterinarian may place any animal used for research in quarantine until the disease risk has abated. The determination to lift a quarantine issued pursuant to this Subsection shall be based on validated data derived from evidence-based practices.

Acts 2013, No. 200, §1; Acts 2015, No. 216, §1.



RS 3:2095 - Repealed by Acts 2012, No. 204, §2.

§2095. Repealed by Acts 2012, No. 204, §2.



RS 3:2095.1 - Local regulations

§2095.1. Local regulations

A. No municipality, parish, local governmental entity or governing authority of any group or association, private or public, having jurisdiction over a specific geographic area shall enact ordinances, laws, subdivision restrictions or regulations establishing standards applicable to the care and well-being of bovine, equine, ovine, caprine, porcine, and poultry bred, kept, maintained, raised, or used for show, profit, or for the purpose of selling or otherwise producing crops, animals, or plant or animal products for market, except as provided in this Section.

B. Municipalities, parishes, and local governmental entities or governing authorities of any group or association may request that the rules and regulations establishing standards applicable to the care and well-being of bovine, equine, ovine, caprine, porcine, and poultry bred, kept, maintained, raised, or used for show, profit, or for the purpose of selling or otherwise producing crops, animals, or plant or animal products for market be amended to provide for specific problems encountered in or by the entity, group or association. The following provisions shall govern any such request:

(1) The request shall be addressed to the commissioner.

(2) The Louisiana Board of Animal Health shall conduct a hearing.

(3) The Louisiana Board of Animal Health shall make a preliminary determination as to the advisability of amending the state rules and regulations and shall transmit its determination to the commissioner.

(4) The commissioner shall make the final determination as to the desirability of amending the state rules and regulations.

(5) If the commissioner determines that the rules and regulations should be amended, a rule or regulation consistent with the commissioner's determination shall be adopted by the commission in accordance with the Administrative Procedure Act. If the commissioner determines that the rules or regulations should not be amended, a written notice of the decision shall be provided to the requesting party.

C. Municipalities, parishes, and local governmental entities may petition the commissioner for approval of an ordinance establishing standards applicable to the care and well-being of bovine, equine, ovine, caprine, porcine, and poultry bred, kept, maintained, raised, or used for show, profit, or for the purpose of selling or otherwise producing crops, animals, or plant or animal products for market. The governing authority of a public or private group or association may petition the commissioner for approval of restrictions applicable to the specific geographic area over which the group or association has jurisdiction. The procedure for obtaining such approval shall be as follows:

(1) Any proposed ordinance or restriction shall be sent to the commissioner who shall refer the ordinance to the Louisiana Board of Animal Health for a hearing.

(2) The Louisiana Board of Animal Health shall make a preliminary determination as to the advisability of amending the state rules and regulations and shall transmit its determination to the commissioner.

(3) Upon receipt of the recommendation of the Louisiana Board of Animal Health, the commissioner shall approve or disapprove the proposed ordinance or restriction.

(4) Both the Louisiana Board of Animal Health and the commissioner shall be guided by the provisions of this Section in making their respective determinations.

(5) The requesting party shall be notified of the decision in writing.

(6) Any governing authority aggrieved by a final decision of the commissioner shall have a right of judicial review of the administrative process pursuant to the provisions of the Administrative Procedure Act.

D. Municipalities, parishes, and local governmental entities or governing authorities of a public or private group or association, having in effect, on July 1, 2010, an ordinance or restriction establishing standards applicable to the care and well-being of bovine, equine, ovine, caprine, porcine, and poultry bred, kept, maintained, raised, or used for show, profit, or for the purpose of selling or otherwise producing crops, animals, or plant or animal products for market, shall submit the ordinance to the commissioner on or before December 1, 2010, for approval pursuant to this Section. Any such ordinance or restriction received by the commissioner on or before December 1, 2010, shall continue in full force and effect unless the commissioner disapproves the ordinance or restriction in accordance with this Section. Any such ordinance not received by the commissioner on or before December 1, 2010, shall be void.

E. Nothing contained in this Section shall prohibit a municipality, parish, local governmental entity or governing authority of any group or association, private or public, having jurisdiction over a specific geographic area from enacting ordinances, laws, subdivision restrictions or regulations regarding possession of bovine, equine, ovine, caprine, porcine, or poultry.

Acts 2010, No. 113, §1, eff. June 8, 2010.



RS 3:2096 - Repealed by Acts 2012, No. 204, §2.

§2096. Repealed by Acts 2012, No. 204, §2.



RS 3:2098 - Reports of action and expenditures

§2098. Reports of action and expenditures

The secretary of the board shall make on or before the 10th day of January of each year an itemized statement of all expenditures to the governor, and biennially to the legislature within ten days from date of convening, a full and complete report of all actions, and disbursements.



RS 3:2099 - Repealed by Acts 2012, No. 204, §2.

§2099. Repealed by Acts 2012, No. 204, §2.



RS 3:2130 - Definitions

§2130. Definitions

As used in this Chapter, the following terms shall have the following meanings, except where the context expressly indicates otherwise:

(1) "Adulterated meat" means any animal carcass, part thereof, meat or meat product, or any human or animal food additive or supplement containing or derived from animal protein, that bears or contains any bacteria, disease, microorganism, virus, or other pest that could cause serious illness or death in humans or animals or could cause animals to become economically unproductive.

(2) "Diseased livestock" means any livestock that is infected with or carries any bacteria, disease, microorganism, virus, or other pest that could cause serious illness or death in humans or animals or could cause animals to become economically unproductive.

(3) "Livestock" means any animal bred, kept, maintained, raised, or used for show, profit, or for the purpose of selling or otherwise producing crops, animals, or plant or animal products for market. This definition includes cattle, buffalo, bison, oxen, and other bovine; horses, mules, donkeys, and other equine; sheep; goats; swine; domestic rabbits; fish, turtles, and other animals identified with aquaculture that are located in artificial reservoirs or enclosures that are both on privately owned property and constructed so as to prevent, at all times, the ingress and egress of fish life from public waters; imported exotic deer and antelope, elk, farm-raised white-tailed deer, farm-raised ratites, and other farm-raised exotic animals; chickens, turkeys, and other poultry; and animals placed under the jurisdiction of the commissioner of agriculture and forestry and any hybrid, mixture, or mutation of any such animal.

Acts 2013, No. 115, §1.



RS 3:2131 - Cremation or burial of animal carcasses

PART II. PREVENTING SPREAD OF DISEASE

§2131. Cremation or burial of animal carcasses

In order to prevent, control, and eradicate anthrax or charbon, glanders, blackleg, hemorrhagic septicemia, hog cholera, and all other contagious or communicable diseases of mules, horses, cattle, sheep, goats, swine, and poultry throughout the state, the carcasses of all animals shall be disposed of in a sanitary manner by cremation or deep burial. Burial in this sense means that the animal carcass shall be placed in a hole or pit not less than six feet deep in the disposition of carcasses of cows, mules, poultry, and horses, and not less than four feet as applying to carcasses of sheep, goats, and swine. The owners, agents, firms, or corporations, or persons in charge of any or all livestock on ranges, pastures, or other premises shall be responsible for disposition of all carcasses in those herds over which they have jurisdiction, with reference to complying to the provisions of this Part. The provisions of this Part shall not apply to animal carcasses within the limits of a city or town which is provided with an incinerator or in which a rendering plant is operated, provided such incinerator or rendering plant is equipped with facilities to properly transport or handle carcasses in a manner to prevent dissemination of infection.

Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2132 - Restraint of sick animals

§2132. Restraint of sick animals

It shall be unlawful for any owner, person, firm, or corporation, or agent in charge to permit any animal or animals affected with or which have been exposed to anthrax or charbon, glanders, blackleg, hemorrhagic septicemia, hog cholera, or any other contagious or communicable disease, to run at large or to go upon any public road or range. The animal shall be kept on premises of owners, agent, or person in charge of the animal in proper enclosure until all danger of infection has passed.



RS 3:2133 - Authority to maintain quarantine lines, appoint inspectors, accept federal aid and enter into agreements to pay indemnity

§2133. Authority to maintain quarantine lines, appoint inspectors, accept federal aid and enter into agreements to pay indemnity

A. The board or the commissioner or his designee, may establish and maintain quarantine lines; appoint as many inspectors as may be deemed necessary and the funds at its disposal will permit; and delegate authority to inspectors to enter premises, to inspect and disinfect livestock premises, and enforce quarantine including parishes, farms, pens, and stables. The board or commissioner may also appoint as its inspectors representatives of the United States Department of Agriculture, and may accept from the United States government such assistance, financially and otherwise, for carrying out the purposes of this Part, as may be available from time to time.

B. The board shall have authority to enter into agreements with the United States Department of Agriculture for the purpose of paying indemnities on livestock destroyed or slaughtered by these agencies to prevent, control, or eradicate foreign or domestic diseases that may threaten the livestock industry of Louisiana.

Amended by Acts 1954, No. 722, §1; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2012, No. 204, §3(B).



RS 3:2135 - Power to deal with contagious diseases of animals

§2135. Power to deal with contagious diseases of animals

The Board of Animal Health shall have plenary powers to deal with all contagious and infectious diseases of animals as in the opinion of the board may be prevented, controlled, or eradicated, and with full power to make, promulgate, and enforce such rules and regulations as in the judgment of the board may be necessary to control, eradicate, and prevent the introduction of contagious and infectious diseases of animals.

Acts 2012, No. 204, §1.



RS 3:2137 - Unlawful transportation of diseased animals or livestock or adulterated meat

§2137. Unlawful transportation of diseased animals or livestock or adulterated meat

A. It shall be unlawful for anyone to knowingly bring into the state or to transport through this state or to move within this state any adulterated meat or diseased livestock or animals without the express written approval of the commissioner of agriculture and forestry or his designee. The board shall adopt rules and regulations in accordance with this Chapter for the enforcement of this Section.

B. Any person who knowingly violates any of the provisions of this Section or any rule or regulation administered and enforced by the board pursuant to this Section shall be subject to a civil penalty of five thousand dollars imposed in accordance with R.S. 3:2093. Each act of bringing, transporting, or moving diseased livestock or adulterated meat into, through, or within this state shall be a separate violation. Each day or partial day shall be a separate violation.

C. In addition to the civil penalties and civil relief provided for in this Chapter, whoever intentionally, or in a criminally negligent manner, violates the provisions of this Section or the rules and regulations adopted pursuant to this Section shall be guilty of a crime and, upon conviction, shall be fined not less than five thousand, nor more than twenty-five thousand dollars or imprisoned, with or without hard labor, for not less than one year, nor more than ten years, or both.

Acts 2001, No. 650, §1; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2010, No. 495, §1, eff. June 24, 2010; Acts 2012, No. 204, §3(B); Acts 2013, No. 115, §1.



RS 3:2139 - Penalty for violations

§2139. Penalty for violations

Whoever willfully violates this Part shall be fined not less than three hundred dollars nor more than one thousand dollars or imprisoned for not less than thirty days nor more than sixty days, or both.

Amended by Acts 1954, No. 722, §1; Acts 2004, No. 39, §1; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2012, No. 204, §3(B) and (D).



RS 3:2171 - Repealed by Acts 2012, No. 204, §2.

PART III. CATTLE FEVER TICK ERADICATION

§2171. Repealed by Acts 2012, No. 204, §2.



RS 3:2172 - Repealed by Acts 2012, No. 204, §2.

§2172. Repealed by Acts 2012, No. 204, §2.



RS 3:2173 - Repealed by Acts 2012, No. 204, §2.

§2173. Repealed by Acts 2012, No. 204, §2.



RS 3:2174 - Repealed by Acts 2012, No. 204, §2.

§2174. Repealed by Acts 2012, No. 204, §2.



RS 3:2175 - Repealed by Acts 2012, No. 204, §2.

§2175. Repealed by Acts 2012, No. 204, §2.



RS 3:2176 - Repealed by Acts 2012, No. 204, §2.

§2176. Repealed by Acts 2012, No. 204, §2.



RS 3:2177 - Repealed by Acts 2012, No. 204, §2.

§2177. Repealed by Acts 2012, No. 204, §2.



RS 3:2178 - Repealed by Acts 2012, No. 204, §2.

§2178. Repealed by Acts 2012, No. 204, §2.



RS 3:2179 - Repealed by Acts 2012, No. 204, §2.

§2179. Repealed by Acts 2012, No. 204, §2.



RS 3:2180 - Repealed by Acts 2012, No. 204, §2.

§2180. Repealed by Acts 2012, No. 204, §2.



RS 3:2181 - Repealed by Acts 2012, No. 204, §2.

§2181. Repealed by Acts 2012, No. 204, §2.



RS 3:2182 - Repealed by Acts 2012, No. 204, §2.

§2182. Repealed by Acts 2012, No. 204, §2.



RS 3:2183 - Repealed by Acts 2012, No. 204, §2.

§2183. Repealed by Acts 2012, No. 204, §2.



RS 3:2184 - Repealed by Acts 2012, No. 204, §2.

§2184. Repealed by Acts 2012, No. 204, §2.



RS 3:2185 - Repealed by Acts 2012, No. 204, §2.

§2185. Repealed by Acts 2012, No. 204, §2.



RS 3:2186 - Repealed by Acts 2012, No. 204, §2.

§2186. Repealed by Acts 2012, No. 204, §2.



RS 3:2187 - Repealed by Acts 2012, No. 204, §2.

§2187. Repealed by Acts 2012, No. 204, §2.



RS 3:2188 - Repealed by Acts 2012, No. 204, §2.

§2188. Repealed by Acts 2012, No. 204, §2.



RS 3:2221 - Establishment of brucellosis eradication procedures

PART IV. BRUCELLOSIS DISEASE ERADICATION

§2221. Establishment of brucellosis eradication procedures

A. Any person owning or having charge of any male or female cattle over eight months of age in a herd which has shown evidence of brucellosis infection, or has intermingled with or otherwise been exposed to brucellosis infected animals, upon at least thirty days prior written notification by an employee or authorized agent of the Louisiana Board of Animal Health shall present and restrain the cattle for identification and testing, and such infected herds shall be retested until these herds have become classified brucellosis negative as defined in rules and regulations of the Louisiana Board of Animal Health. Cattle in open range country shall be worked at a time to correspond to the normal procedure for handling such cattle.

B. Evidence of infection includes finding one or more reactors to an official brucellosis agglutination test on animals bred on the farm, at livestock auction market, at a slaughter establishment or concentration point, or upon official report of a positive brucellosis milk ring test of a dairy herd.

C. Repealed by Acts 2012, No. 204, §2.

Amended by Acts 1956, No. 118, §1; Acts 1966, No. 291, §1; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2012, No. 204, §2.



RS 3:2222 - Repealed by Acts 1956, No. 118, 5.

§2222. Repealed by Acts 1956, No. 118, §5.



RS 3:2223 - Rules and regulations for brucellosis eradication

§2223. Rules and regulations for brucellosis eradication

The Louisiana Board of Animal Health may promulgate necessary rules and regulations to carry out the eradication of brucellosis, and necessary quarantine regulations to prevent the reinfection of livestock.

Amended by Acts 1966, No. 291, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2224 - Cooperation with United States Department of Agriculture, Agricultural Research Service, Animal Disease Eradication Branch

§2224. Cooperation with United States Department of Agriculture, Agricultural Research Service, Animal Disease Eradication Branch

The Louisiana Board of Animal Health may cooperate with the United States Department of Agriculture, APHIS Veterinary Services, in the expenditure of state and federal funds for the employment of necessary personnel, purchase of equipment and supplies, in the payment of indemnity on brucellosis diseased cattle slaughtered under the program, and in the supervision of personnel and enforcement of regulations governing the eradication program.

Amended by Acts 1956, No. 118, §2; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2225 - Repealed by Acts 1966, No. 291, 2.

§2225. Repealed by Acts 1966, No. 291, §2.



RS 3:2226 - Branding cattle affected with Brucellosis disease

§2226. Branding cattle affected with Brucellosis disease

Any person owning or having charge of any cattle affected with Brucellosis disease, as determined by official tests made by an employee or authorized agent of the Louisiana Board of Animal Health, shall on notification by the Louisiana Board of Animal Health present and restrain the cattle for identification and branding by an employee or authorized agent of the Louisiana Board of Animal Health.

Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2012, No. 9, §1.



RS 3:2227 - Separation and slaughter of cattle affected with brucellosis

§2227. Separation and slaughter of cattle affected with brucellosis

Any person owning or having charge of any cattle affected with brucellosis, as determined by the official brucellosis diagnostic test, shall permit the identification and branding of these animals and shall cause said animals to be immediately separated and kept separated from all other cattle and be slaughtered not more than forty-five days after date of test.

Amended by Acts 1956, No. 118, §3; Acts 1966, No. 291, §1; Acts 1970, No. 626, §1.



RS 3:2228 - Repealed by Acts 2012, No. 204, §2.

§2228. Repealed by Acts 2012, No. 204, §2.



RS 3:2229 - To 2231 Repealed by Acts 1966, No. 291, 2.

§2229. §§2229 to 2231 Repealed by Acts 1966, No. 291, §2.



RS 3:2232 - Penalty for violations; civil liability

§2232. Penalty for violations; civil liability

In addition to the penalties and provisions hereinbefore provided for in this Part, whoever violates any provisions set forth in this Part or any rule or regulation duly promulgated by the Louisiana Board of Animal Health or interferes with an employee or authorized agent while in the performance of his official duties, shall be fined not less than fifty dollars nor more than one thousand dollars, or in default thereof, shall be imprisoned for not less than thirty days nor more than one year, or both, and shall also be liable to any person injured for all damages resulting from the violations.

Amended by Acts 1954, No. 118, §4; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2261 - Rules and regulations; quarantine

PART V. TUBERCULOSIS CONTROL AND ERADICATION

§2261. Rules and regulations; quarantine

Power and authority is hereby delegated to the Louisiana Board of Animal Health to promulgate the necessary rules and regulations, including quarantine regulations, to carry out a tuberculosis control and eradication program for cattle.

Acts 1950, No. 179, §1; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2012, No. 204, §§2, 3(E).



RS 3:2262 - Cooperation with federal agencies; expenditure of funds

§2262. Cooperation with federal agencies; expenditure of funds

Authority is hereby delegated to the Louisiana Board of Animal Health to cooperate with the United States Department of Agriculture, APHIS Veterinary Services, in a tuberculosis control and eradication program for livestock; and the Louisiana Board of Animal Health is authorized to expend funds for the operation of the state-federal cooperative tuberculosis control and eradication program for livestock, including indemnity payments when funds permit, for animals slaughtered under the program. State indemnity shall not exceed that paid by the United States Department of Agriculture, APHIS Veterinary Services.

Acts 1950, No. 179, §2; Acts 1970, No. 571, §1; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2012, No. 204, §§2, 3(E).



RS 3:2263 - Identifying, testing, and branding

§2263. Identifying, testing, and branding

Any person or persons owning or having charge of cattle shall, upon notification by an authorized agent of the Louisiana Board of Animal Health or the United States Department of Agriculture, APHIS Veterinary Services, have such cattle presented and restrained for the purpose of identifying, testing, and branding, at such times and places as are designated by these authorized agents in carrying out the tuberculosis control and eradication program aforesaid.

Acts 1950, No. 179, §3; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2012, No. 204, §§2, 3(E).



RS 3:2264 - Branding and disposition of reactors

§2264. Branding and disposition of reactors

All cattle reacting to the official test for tuberculosis shall be branded with the letter "T" on the left jaw and shall be disposed of by slaughter, according to the rules and regulations of the Louisiana Board of Animal Health and the United States Department of Agriculture, APHIS Veterinary Services.

Acts 1950, No. 179, §4; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2012, No. 204, §§2, 3(E).



RS 3:2265 - Appraisal

§2265. Appraisal

Cattle reacting to the official test for tuberculosis shall be appraised by a representative of the Louisiana Board of Animal Health and, when thus appraised, due consideration shall be given to the breeding value as well as the dairy and meat value of these cattle.

Acts 1950, No. 179, §5; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2012, No. 204, §§2, 3(E).



RS 3:2266 - Indemnity

§2266. Indemnity

The Louisiana Board of Animal Health is authorized to cooperate with the United States Department of Agriculture, APHIS Veterinary Services, in the payment of indemnity, when funds permit, to owners of livestock that react to the official tuberculosis test as well as on those animals exposed to disease in a heavily infected herd. State indemnity shall not exceed that paid by the United States Department of Agriculture, APHIS Veterinary Services.

Acts 1950, No. 1979, §6; Acts 1970, No. 571, §1; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2012, No. 204, §§2, 3(E).



RS 3:2267 - Violations and penalties

§2267. Violations and penalties

Any person or persons who shall violate any provisions set forth in this Part, or any rule or regulation duly promulgated by the Louisiana Board of Animal Health or interferes with any employee or authorized agent of the board while in the performance of his official duties, shall be guilty of a misdemeanor, and upon conviction thereof in any court of competent jurisdiction, shall be fined a sum not less than ten dollars nor more than two hundred dollars, or in default thereof, imprisonment in the parish jail for a term of not less than ten nor more than thirty days, or both, at the discretion of the court, and shall also be liable to any person or persons injured for all damages resulting from such violations.

Acts 1950, No. 179, §7; Acts 2008, No. 920, §1, eff. July 14. 2008; Acts 2012, No. 204, §§2, 3(E).



RS 3:2301 - Purpose of Part

PART VI. REGULATION OF APIARIES

§2301. Purpose of Part

The purpose of this Part is to prevent the introduction into and dissemination within this state of contagious and infectious diseases of honeybees by providing for the registration, inspection, and control of honeybees and apiaries, which activity is hereby found and declared by the legislature to promote agriculture in the state of Louisiana.

Amended by Acts 1984, No. 529, §1.



RS 3:2302 - Definitions

§2302. Definitions

When used in this Part, the following terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) "Apiary" means the assembly of one or more colonies of bees at a single location.

(2) "Beekeeper" means a person who owns one or more colonies of bees.

(3) "Beekeeping equipment" means anything that is used in the operation of an apiary, such as hive bodies, supers, frames, top and bottom boards, and extractors.

(4) "Colony" or "hive" means an aggregate of bees consisting principally of workers, but having, when perfect, one queen and at times many drones; and includes brood, combs, honey, and the receptacle inhabited by the bees.

(5) "Comb package" means a package of bees shipped or moved on a comb containing honey and/or brood, with or without a queen.

(6) "Commissioner" means the commissioner of agriculture of the state of Louisiana.

(7) "Nucleus" means bees, brood, combs, and honey in or inhabiting a small hive or portion of a standard hive or other dwelling place.

(8) "Person" means any individual, firm, or corporation.

(9) "State entomologist" means the entomologist of the Louisiana Department of Agriculture.

Amended by Acts 1984, No. 529, §1; Acts 1992, No. 32, §1.



RS 3:2303 - Administration and enforcement, rules and regulations

§2303. Administration and enforcement, rules and regulations

The commissioner of agriculture, or the state entomologist as his designee, shall administer and enforce this Part. The commissioner shall adopt rules and regulations setting forth the requirements for apiaries and other persons interested in apiary industry in this state. All rules and regulations shall be adopted in accordance with the Administrative Procedure Act.

Amended by Acts 1984, No. 529, §1.



RS 3:2304 - Power to fight diseases and pests of bees

§2304. Power to fight diseases and pests of bees

The commissioner shall have full and plenary power to deal with all contagious and infectious diseases of bees and all other pests of bees, including but not limited to American and European Foulbrood, Acarine mite, Varroa mite, and Africanized bees. The state entomologist, through agents or otherwise, may do and perform such acts as may be necessary to control, eradicate, or prevent the introduction, spread, or dissemination of any and all contagious and infectious diseases of bees and all other pests of bees.

Amended by Acts 1984, No. 529, §1.



RS 3:2305 - Annual registration; permits, fees

§2305. Annual registration; permits, fees

A.(1) On or before October 1 of each year, or prior to bringing any honeybees or beekeeping equipment into the state, every beekeeper shall register with the commissioner every colony or apiary in his possession or under his control, on a form furnished by the commissioner. The beekeeper shall indicate the number and location of each colony with each apiary location together with other information deemed necessary by the commissioner for the administration of this Part.

(2) Any colony or apiary acquired after October 1 during the calendar year and not previously registered shall be registered as required under this Section. Any colony or apiary acquired after December 31 shall not be required to be registered until the following October 1, unless the beekeeper does not possess a current registration permit.

B. If any colony or apiary is transferred from a registered beekeeper to another person, the permit may be transferred without the payment of a registration fee as follows:

(1) A Class A permit is transferrable if the person possesses the qualifications necessary for the issuance of a Class A permit.

(2) A Class B permit is transferrable; however, the beekeeping operation by the person shall be considered a new operation in determining the person's eligibility to obtain a Class A permit.

C. A Class A permit may be issued to any applicant who meets the requirements of either Paragraph (1) or Paragraph (2):

(1) The applicant is a person domiciled in the state. "Domicile" as used herein means the applicant's fixed, permanent, and principal home for legal purposes. No firm or corporation will be considered domiciled in the state unless its principal owner or owners is domiciled in the state.

(2) The applicant has conducted beekeeping operations in the state, and has been registered with the commissioner for three consecutive years, has been inspected as provided by law, and has demonstrated his ability to control diseases and pests considered to be detrimental to the state's apiary industry by the state entomologist.

D. A fee shall accompany the application for registration, the amount of the fee to be based upon and determined by the number of colonies owned by the applicant as follows:

Number of Colonies

Class A Permit

Class B Permit

1 to 10 $

0

$

16.00

11 to 25

4.00

16.00

26 to 100

10.00

40.00

101 to 300

20.00

80.00

301 to 500

30.00

120.00

501 or more

50.00

200.00

E. Failure or refusal to comply with this Section shall constitute a violation of this Part.

Amended by Acts 1984, No. 529, §1; Acts 1992, No. 32, §1; Acts 2003, No. 122, §1, eff. July 1, 2003.



RS 3:2306 - Shipment of bees or beekeeping equipment into the state

§2306. Shipment of bees or beekeeping equipment into the state

A. No person shall move, ship, or bring into this state any colony, honeybees, or beekeeping equipment except as provided in this Section.

B. Honeybees and used or secondhand beekeeping equipment may be shipped into the state by a person possessing a current Class A permit, but only when accompanied by certification of inspection signed by the state entomologist, state apiary inspector, or similar official of the state or country of such bees' origin. The certificate shall certify to the apparent freedom of the bees from contagious or infectious diseases and pests and shall be based upon an actual inspection of the bees to be shipped or moved within a period of sixty days preceding the date of shipment.

C. Combless honeybees may be shipped into the state by a person possessing a current Class B permit but only when accompanied by a certificate of inspection signed by the state entomologist, state apiary inspector, or similar official of the state or country of such bees' origin. The certificate shall certify to the apparent freedom of the bees from contagious or infectious diseases and shall be based upon an actual inspection of the bees to be shipped or moved within a period of sixty days preceding the date of shipment.

D. When honeybees are to be shipped or moved into the state from other states or countries where no official state apiary inspector or state entomologist is available, the commissioner, by rule, may permit the shipping into Louisiana of such bees upon presentation of suitable evidence showing the bees to be free from disease.

E. Notwithstanding Subsections B and C, the commissioner may inspect any honeybees or beekeeping equipment being shipped into this state, even if the honeybees or beekeeping equipment are accompanied by a certificate of inspection issued by another state. If an inspection of honeybees or beekeeping equipment accompanied by a certificate of inspection of another state reveals the presence of contagious or infectious disease, the commissioner may declare a moratorium on this state's recognition of any certificate of inspection issued by that state until the commissioner determines that the standards of inspection of that state are adequate to ensure the health and safety of Louisiana honeybees at least equal to the standards established by this state.

F. Except as otherwise permitted in this Section, the movement or shipment into this state of colonies of bees, nuclei, comb package of bees, or used or secondhand beekeeping equipment is prohibited.

Acts 1984, No. 529, §1.



RS 3:2307 - Inspection; application; fees

§2307. Inspection; application; fees

A. No bees or used beekeeping equipment shall be moved unless accompanied by a certificate of inspection by the state entomologist. Beekeepers who desire a certificate authorizing the movement of bees or used beekeeping equipment shall apply to the commissioner for inspection prior to any movement of the bees or used beekeeping equipment.

B. The commissioner, by rule, shall prescribe the time and manner in which an application for inspection shall be filed.

C. The commissioner, by rule, may impose an inspection fee schedule provided that the fee for an inspection does not exceed the actual costs of the inspection.

Acts 1984, No. 529, §1; Acts 2003, No. 122, §1, eff. July 1, 2003.



RS 3:2308 - Authority to search for and destroy infected bees and beekeeping equipment

§2308. Authority to search for and destroy infected bees and beekeeping equipment

A. The state entomologist, or his agents and employees, may enter any depot, express office, storeroom, warehouse, or other premises for the purpose of inspecting any honeybees or beekeeping equipment therein when there is probable cause to conclude that the bees or beekeeping equipment are infected with any contagious or infectious diseases or to ascertain whether such bees may have been or are being transported in violation of this Part.

B. No person shall interfere with the state entomologist or any of his agents who are making such inspection of properties or premises.

C. If the state entomologist, or his agents, find any honeybees or beekeeping equipment infected with or exposed to any contagious or infectious diseases, he may require the destruction, treatment, or disinfection of such infected or exposed bees or beekeeping equipment.

D. If the state entomologist, or his agents, find that any honeybees or beekeeping equipment has been brought into the state in violation of this Part, he may require the removal of the honeybees or beekeeping equipment from the state.

Acts 1984, No. 529, §1.



RS 3:2309 - Assessment on bees, enforcement

§2309. Assessment on bees, enforcement

For the purpose of enforcing this Part, the commissioner may annually levy and collect a fee of fifteen cents per colony of bees within the state, provided that such assessment shall not be levied on noncommercial apiaries.

Acts 1984, No. 529, §1.



RS 3:2310 - Penalties, enforcement

§2310. Penalties, enforcement

A. The commissioner may impose a civil penalty of up to five hundred dollars for each violation of this Part or of the rules and regulations adopted under this Part. Each day on which a violation occurs shall be a separate offense.

B. Civil penalties may be assessed only by a ruling of the commissioner based on an adjudicatory hearing held in accordance with the Administrative Procedure Act.

C. The commissioner may institute civil proceedings to enforce his rulings in the district court for the parish in which the violation occurred.

Acts 1984, No. 529, §1.



RS 3:2311 - Disposition of funds

§2311. Disposition of funds

A. All assessments, fees, penalties, and all other funds received under the provisions of this Part, subject to the exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, shall be deposited immediately upon receipt into the state treasury and shall be credited to the Bond Security and Redemption Fund.

B. Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer, prior to placing the remaining funds in the state general fund, shall pay an amount equal to the total amount of funds paid into the state treasury under the provisions of this Part into a special fund which is hereby created in the state treasury and designated as the Horticulture and Quarantine Fund.

C. All unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the fund. The treasurer shall invest the monies in the fund in the same manner as monies in the state general fund. All interest earned on monies from the fund invested by the state treasurer shall be deposited in the fund.

D. Subject to appropriation, the monies in the fund shall be used for the following purposes:

(1) To provide for the expenses of the program established by this Part and the expenses of the office of agricultural and environmental sciences, as determined by the commissioner.

(2) To fund any and all costs related to the carrying out of the powers and duties granted to the commissioner of agriculture and forestry under this Part.

Acts 1984, No. 529, §1; Acts 1992, No. 984, §18; Acts 2003, No. 122, §1, eff. July 1, 2003; Acts 2011, No. 31, §1.



RS 3:2351 - Rules and regulations

PART VIII. ERADICATION AND CONTROL OF THE IMPORTED

FIRE ANT (SOLENPOSIS SAEVISSIMA RICHTERI FOREL)

§2351. Rules and regulations

Power and authority is hereby delegated to the state entomologist to prepare and promulgate rules and regulations necessary and proper to establish a program for the eradication and control of the imported fire ant (Solenposis saevissima richteri Forel), subject to the approval of the commissioner of agriculture and forestry.

Added by Acts 1960, No. 180, §1; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:2352 - Expenditure of funds; cooperation with federal agencies

§2352. Expenditure of funds; cooperation with federal agencies

Authority is hereby delegated to the state entomologist to expend funds to establish and carry out a program for the eradication and control of the imported fire ant, and to cooperate with and to receive cooperation from the United States Department of Agriculture, including the expenditure of federal funds for that purpose, subject to the approval of the commissioner of agriculture and forestry.

Added by Acts 1960, No. 180, §1; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:2353 - Creation of eradication areas

§2353. Creation of eradication areas

The state entomologist, subject to the approval of the commissioner of agriculture and forestry, shall have authority to create and designate imported fire ant eradication areas. The commissioner of agriculture and forestry may declare all state laws and all regulations of the department pertaining to the eradication and control of imported fire ants to be in full force and effect in the designated area on and after the date stated. Treatment will begin after this declaration by the commissioner and after all property owners residing within the designated area have been notified. Official notice of the establishment of imported fire ant eradication areas shall be published in the official journal of the state of Louisiana.

Added by Acts 1960, No. 180, §1. Amended by Acts 1962, No. 268, §1; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:2354 - Penalty for violation; civil liability

§2354. Penalty for violation; civil liability

Whoever violates any provision set forth in this Part or any rule or regulation promulgated by the Department of Agriculture and Forestry, or interferes with any authorized agent of the Department of Agriculture and Forestry while in the performance of his official duty, is guilty of a misdemeanor and shall, upon conviction thereof, be punished by a fine of not less than twenty-five dollars, nor more than five hundred dollars for each offense, or imprisoned for not less than ten days nor more than thirty days, or by both fine and imprisonment, in the discretion of the court having jurisdiction, and shall also be liable to any persons injured for all damages resulting from the violation.

Added by Acts 1960, No. 180, §1; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:2355 - Purpose

PART IX. CATFISH DISEASE CONTROL

§2355. Purpose

The purpose of this Part is to prevent the introduction into and dissemination within this state of contagious and infectious diseases of catfish by providing for the inspection and control of catfish to be used for stocking purposes, which activity is hereby found and declared by the legislature to promote agriculture in the state of Louisiana.

Acts 1985, No. 729, §1.



RS 3:2356 - Shipment of catfish to be used for stocking purposes into the state; inspection; fees; penalties

§2356. Shipment of catfish to be used for stocking purposes into the state; inspection; fees; penalties

A. No person, firm, or corporation shall move, ship, or transport into this state any catfish to be used for stocking purposes, of any species, whether farm raised or caught in the waters from any other state, except as provided in this Section.

B. Catfish to be used for stocking purposes may be shipped into this state by a person, firm, or corporation possessing all necessary wholesale licenses, but only when accompanied by certification of inspection issued by the state or country of origin. The certificate shall certify the apparent freedom of the catfish to be used for stocking purposes from contagious or infectious diseases and shall be based upon an actual inspection of the catfish to be used for stocking purposes to be shipped or moved within a period of forty-eight hours preceding the date of shipment.

C. Notwithstanding the provisions of Subsection B, the commissioner of agriculture may inspect any catfish to be used for stocking purposes being shipped into this state, even if the catfish to be used for stocking purposes are accompanied by a certificate of inspection issued by another state or country, unless the facility receiving the catfish to be used for stocking purposes is inspected or the catfish to be used for stocking purposes on hand in such facility is inspected by the state and/or federal food and drug administration. If an inspection of catfish to be used for stocking purposes accompanied by a certificate of inspection of another state or country reveals contagious or infectious disease, the commissioner may declare a moratorium on this state's recognition of any certificate of inspection issued by that state or country until the commissioner determines that the standards of that state or country are adequate to insure the health and safety of catfish to be used for stocking purposes in that state or country at least equal to the standards established by this state.

D. Except as otherwise permitted in this Section, the movement or shipment of catfish to be used for stocking purposes into this state shall be prohibited.

E. In cases where the commissioner inspects catfish to be used for stocking purposes pursuant to this Section, he may by rule impose an inspection fee, provided that the fee schedule is uniform as to all similar inspections and the funds are used to defray the cost of inspections.

F. Any person, firm, or corporation who violates this Section shall be fined not more than two hundred dollars or imprisoned for not more than sixty days, or both.

Acts 1985, No. 729, §1.



RS 3:2358.1 - Legislative findings

PART X. REGULATION OF TURTLES

§2358.1. Legislative findings

The purpose of this Part is to prevent the introduction into and dissemination within this state of contagious and infectious diseases of turtles by providing for the regulation, inspection, and control of turtles, which activities are hereby found and declared by the legislature to promote agriculture and aquaculture within the state of Louisiana.

Acts 1990, No. 770, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2358.2 - Administration and enforcement; rules and regulations

§2358.2. Administration and enforcement; rules and regulations

A. The provisions of this Part shall be administered by the Department of Agriculture and Forestry through the office of animal health and food safety.

B. The commissioner shall adopt such rules and regulations as are necessary to implement the provisions of this Part. The rules and regulations shall be adopted in accordance with the Administrative Procedure Act.

C. The commissioner may employ such personnel as are necessary to administer the provisions of this Part.

Acts 1990, No. 770, §1; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:2358.3 - Definitions

§2358.3. Definitions

When used in this Part, the following terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) "Antibiotic" means any bactericide or other organic substance which can kill bacteria.

(2) "Certificate of inspection" means a document which verifies species, destination, turtle group number, and utilization of the Siebeling method and which is signed by a veterinarian who is licensed in this state, federally accredited, and approved by the Department of Agriculture and Forestry. The certificate of inspection shall be used for movement in intrastate commerce only.

(3) "Certified laboratory" means a laboratory which has a current certification by the Federal Food and Drug Administration or other national accrediting agency to perform microbiological or residue testing of organic or inorganic samples and has a microbiologist on staff, and has been approved by the Department of Agriculture and Forestry.

(4) "Commissioner" means the commissioner of the Department of Agriculture and Forestry.

(5) "Health certificate" means a document which verifies a certificate of inspection, attaches a laboratory report and certifies that the turtles or turtle eggs are free of visible signs of infectious, contagious, or communicable diseases, and which is signed by a veterinarian who is licensed in this state, federally accredited and approved by the Department of Agriculture and Forestry. A health certificate shall be required before turtles or turtle eggs may be shipped or transported or before they are moved from a certified turtle farm into interstate commerce. A health certificate may be used in place of a certificate of inspection for movement of turtles or turtle eggs in intrastate commerce.

(6) "Licensed turtle farm" means any individual, firm, corporation, or entity engaged in the collection, hatching, sale, shipping, or distribution of turtles using the Siebeling method or any other sanitization method which may be required by the Department of Agriculture and Forestry.

(7) "Person" means any individual, partnership, association, organization, or corporation engaged in any phase of the pet turtle industry.

(8) "Siebeling method" means a process by which turtle eggs are cleaned, their surfaces disinfected, and a bactericide forced through the pores of the shells without violating the natural structural integrity of the shell, thereby rendering the hatchling free of Salmonella Arizona, or any other species of bacteria harmful to humans or other turtles.

(9) "Turtle group" means any amount, either multiple or single units, consisting of no more than twenty thousand turtles or turtle eggs.

Acts 1990, No. 770, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2358.4 - Licensing; fees; renewal

§2358.4. Licensing; fees; renewal

A. No person shall breed, hatch, propagate, raise, grow, receive, ship, transport, export, or sell turtles or turtle eggs without possessing a turtle farmer license.

B. Turtle farmer licenses shall expire annually on the thirty-first day of December, and must be renewed no later than the last day of January of the following year.

C. The commissioner shall adopt, by rule in accordance with the Administrative Procedure Act, the fee to be charged for the issuance of a turtle farmer license. The amount of the fee shall not exceed two hundred fifty dollars per license issued annually.

Acts 1990, No. 770, §1; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:2358.5 - Requirements for licensure

§2358.5. Requirements for licensure

A turtle farmer license shall be issued only upon meeting the following requirements:

(1) Each person applying for a turtle farmer license must complete a written application as provided by the commissioner.

(2) An application fee, to be established by the commissioner by rule and not to exceed two hundred fifty dollars, must accompany each application. Such application fee shall be applied to the fee for licensure.

(3) The applicant must have all necessary equipment and materials for implementation of sanitization or other procedures as may be required by the commissioner. The commissioner may provide for on-site inspection of such arrangements before the issuance of the license.

(4) The applicant must comply with any other requirements which may have been adopted by rules and regulations.

Acts 1990, No. 770, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2358.6 - Identification

§2358.6. Identification

The commissioner shall adopt rules and regulations establishing standards and documentation necessary for the identification of groups of turtles or turtle eggs of the licensed turtle farmers.

Acts 1990, No. 770, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2358.7 - Records

§2358.7. Records

A. Each licensed turtle farmer shall maintain accurate records including the source, identity, treatment, health, inspection, and disposal of the turtles and turtle eggs, as well as any other information that may be required by the commissioner.

B. Each licensed turtle farmer shall maintain accurate records including information as to production, sales, shipping, and laboratory certification so as to satisfy the standards established under the Federal Food and Drug Act.

C. All records shall be open for inspection by the commissioner during regular working hours.

D. The commissioner shall adopt rules and regulations governing the form and content of these records.

Acts 1990, No. 770, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2358.8 - Sanitization; disposal

§2358.8. Sanitization; disposal

A. Unless otherwise provided by the commissioner, the Siebeling method of prevention of diseases shall be the accepted method of sanitization to be used by all licensed turtle farmers.

B. No person shall dispose of spent medication into the environment without treating the substance by a process of heating, filtration, or otherwise rendering the medication sterile before disposal.

Acts 1990, No. 770, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2358.9 - Monitoring

§2358.9. Monitoring

The commissioner, by rule, shall establish a program for monitoring turtle farms for the purpose of ensuring sanitization and safety to humans and the environment.

Acts 1990, No. 770, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2358.10 - Transportation of turtles

§2358.10. Transportation of turtles

A. The commissioner shall, by rule, establish procedures for the movement, identification, packaging, and random collection of samples for submission to a certified laboratory of turtles or turtle eggs.

B. No turtles or turtle eggs shall be shipped or transported from the premises of a licensed turtle farmer, for any purpose other than for testing, without a certificate of inspection or a health certificate.

C. No person shall receive a shipment of turtles or turtle eggs into this state through the United States mail, or by any other means, from any other state or foreign country, unless such turtles or turtle eggs are accompanied by the following:

(1) A health certificate issued by a duly authorized veterinarian certifying that the turtles or turtle eggs are free from Salmonella Arizona, and any other species of bacteria which might be harmful to humans or other turtles; and

(2) An affidavit executed by a duly authorized representative of a university, research laboratory, or other similar entity, attesting to the proposed use of the turtles or turtle eggs, and identifying the type, quantity, duration, and purpose of the research project.

Acts 1990, No. 770, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2358.11 - Quarantine

§2358.11. Quarantine

A. Whenever the results of laboratory analysis of turtles or turtle eggs indicate the presence of Salmonella Arizona, or any other species of bacteria harmful to humans or other turtles, the commissioner shall immediately place all of the turtles or turtle eggs in the same group under quarantine.

B. The commissioner shall immediately notify the licensed turtle farmer of the imposition of the quarantine, followed by written notification within five days, containing specific information as to the basis of the quarantine.

C. The licensed turtle farmer shall, upon notice of quarantine, immediately seal and identify all turtles or turtle eggs in the quarantined group.

D. No turtles or turtle eggs which have been placed under quarantine shall be transported, commingled, shipped, or moved to any other location on the premises, or disposed of without the prior written authorization of the commissioner.

Acts 1990, No. 770, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2358.12 - Procedures for testing; disposal

§2358.12. Procedures for testing; disposal

A. The commissioner shall establish, by rule in accordance with the Administrative Procedure Act, procedures for testing turtles and eggs and methods for allowing more than one random sample of turtles or eggs to be submitted to a certified laboratory for a final disposition of the indicated group. The commissioner shall establish guidelines in accordance with state and federal criteria for laboratory analysis and procedures.

B. Turtles or turtle eggs which have been found to be infected with Salmonella Arizona, or any other species of bacteria harmful to humans or other turtles, shall be removed from the premises of the licensed turtle farmer and disposed of under the supervision of the commissioner, within twenty-one days after imposition of a quarantine.

C. The commissioner may establish, by rule, requirements for the disposal of diseased turtles or turtle eggs.

D. After disposal of diseased turtles or turtle eggs, the turtle farmer shall disinfect the area where the turtles or turtle eggs were quarantined in the manner prescribed by rule. The commissioner may conduct a thorough inspection after disinfection and prior to authorizing introduction of any future groups of turtles or turtle eggs into the quarantined area.

Acts 1990, No. 770, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2358.13 - Violations

§2358.13. Violations

Violations of this Part shall include but shall not be limited to the following:

(1) Engaging in the farming of turtles or turtle eggs without first obtaining a turtle farmer license.

(2) Failing to dispose of all turtles or turtle eggs in a quarantined group as provided in R.S. 3:2358.12.

(3) Shipping or moving turtles or turtle eggs without a certificate of inspection or a health certificate for any purpose other than testing.

(4) Commingling, transporting, shipping, or disposing of any diseased turtles or turtle eggs from a farm which is under quarantine, without written approval from the commissioner.

(5) Willfully failing to maintain complete and accurate records.

(6) Falsifying documents or records.

(7) Willfully failing to follow or willfully misapplying sanitization methods.

(8) Importing of any turtles or turtle eggs of any species from any other state or foreign country, except as provided in R.S. 3:2358.10.

(9) Willfully disposing of improperly any antibiotic solution.

(10) Violating any provision of this Part or of any rule or regulation adopted under the provisions of this Part.

Acts 1990, No. 770, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2358.14 - Penalties

§2358.14. Penalties

A. A civil penalty of not more than one thousand dollars may be assessed for any violation of this Part, by a ruling of the commissioner based upon an adjudicatory hearing held in accordance with the Administrative Procedure Act. Each day on which a violation occurs shall be considered a separate offense.

B. The commissioner may deny renewal or cancel the license of a licensed turtle farmer for any violation of the provisions of this Part, or of the rules and regulations adopted under the provisions of this Part, after an adjudicatory hearing held in accordance with the Administrative Procedure Act.

C. The commissioner may institute civil proceedings to enforce his rulings in the district court for the parish in which the violation occurred.

D. The commissioner may seek injunctive relief to restrain and prevent the violation of any of the provisions of this Part or of the rules and regulations adopted under the provisions of this Part by civil proceedings in the district court for the parish in which the violation occurred.

Acts 1990, No. 770, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2361 - CRUELTY TO ANIMALS

CHAPTER 17. CRUELTY TO ANIMALS

PART I. IN GENERAL

§2361. Horses and mules which may not be sold

No person shall sell either at private sale or public auction, or offer or receive for sale any horse or mule which by reason of debility, disease, or lameness, or for any other cause could not be worked in the city in which it is offered for sale without violating the laws against cruelty to animals. This section shall apply only in cities in this state having a population of ten thousand or more.



RS 3:2362 - Penalty for illegal sale

§2362. Penalty for illegal sale

Whoever violates this Part shall be fined not less than twenty-five dollars nor more than one hundred dollars, or imprisoned for not more than six months.



RS 3:2363 - Sale of dyed chicks, ducklings, goslings, or rabbits; requirements for maintenance; penalties

§2363. Sale of dyed chicks, ducklings, goslings, or rabbits; requirements for maintenance; penalties

A. No person shall sell or offer for sale any dyed chick, duckling, gosling, or rabbit.

B. Stores, shops, vendors, and others offering chicks, ducklings, goslings, or rabbits for sale, or displaying chicks, ducklings, goslings, or rabbits to the public, shall provide and operate brooders or other devices that may be necessary to maintain the chicks, ducklings, or goslings in good health, and shall make adequate food and water available to such birds or rabbits at all times.

C. Whoever violates the provisions of this Section shall be fined not more than one hundred dollars, or imprisoned for not more than thirty days, or both. Each day on which a violation occurs shall constitute a separate offense.

Acts 1985, No. 760, §1.



RS 3:2364 - Louisiana Animal Welfare Commission

§2364. Louisiana Animal Welfare Commission

A. Definition. For purposes of this Section, "animal" shall mean dogs and cats.

B. Creation and membership. (1) The Louisiana Animal Welfare Commission is hereby created within the office of the governor for the purpose of assisting the governor's office of community programs to ensure and promote the proper treatment and well-being of animals. The commission shall receive no direct funding from the state, but may receive incidental services from state agencies in order to carry out its purpose.

(2) Members of the commission shall serve four-year terms and shall not receive any compensation or reimbursement of expenses. Each member of the commission shall hold office until the appointment and qualification of his successor. Whenever a vacancy occurs in an appointed position, the vacancy shall be filled in the same manner and under the same terms and conditions as required for the original appointment. The commission shall meet at the call of the chairman at least quarterly and more often if necessary.

(3) The executive director of the governor's office of community programs or his designee shall be a member of the commission. Other members of the commission shall be appointed by the governor in accordance with the following provisions:

(a) One representative of the Louisiana Department of Health.

(b) One small animal veterinarian, appointed at large.

(c) One member who is a director of a public animal control agency.

(d) One commercial breeder of dogs.

(e) Three representatives from separately operating humane societies or private animal shelters.

(f) One representative from the Louisiana State Police.

(g) One member of the public, appointed at large.

(h) Two representatives appointed from a list of five nominations submitted by the Louisiana Veterinary Medical Association.

(i) One representative of the Louisiana Quarterhorse Association.

(j) One representative of the Louisiana Thoroughbred Breeders Association.

(4) The governor shall appoint the initial chairman and initial vice chairman of the commission from members appointed by the governor. Thereafter, the members shall elect the chairman and vice chairman every odd-numbered year.

(5) The domicile of the commission shall be in East Baton Rouge Parish.

C. Transaction of business. A majority of the membership shall constitute a quorum for the transaction of official business. All official actions of the commission shall require the affirmative vote of a majority of the members of the commission.

D. Duties and functions. The commission shall have powers and duties necessary to carry out its purpose, including but not limited to the following:

(1) To support local and municipal animal control enforcement efforts.

(2) To support law enforcement in the investigation and prosecution of animal cruelty cases.

(3) To make recommendations concerning the care and keeping of animals.

(4) To coordinate a statewide voluntary pet database that will assist animal owners in recovering lost animals.

(5) To provide a centralized public animal information, education, and communication service.

(6) To formulate and implement proposals to deal with pet overpopulation.

(7) To make recommendations for rules and regulations, which may be adopted by parish and local authorities for the proper care and treatment of animals.

(8) To gather information from public records pertaining to the animals within the purview of the commission. The government custodians of such records shall make them accessible to the commission upon request under the provisions of R.S. 44:1 et seq.

(9) To inspect any animal impoundment facility for the purpose of making recommendations to the appropriate governing authority for improvements to those facilities and their operations wherever such facilities are operated by a government animal control agency or designated by municipal or parish governments to be used for the purpose of impoundment of animals. The governing authority shall provide to the commission reasonable access to the facility, its records, and personnel within seven days of receipt of a written request.

(10) To request, in the form of a letter to the appropriate governing authority, an animal control agency to produce public records pertaining to animal intake, adoption, and euthanasia.

(11) To establish and maintain the Louisiana Animal Shelter Registry.

E. Louisiana Animal Welfare Fund. (1) The commission may accept and solicit advice, services, and donations. Donations shall be remitted immediately to the state treasury. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, the monies shall be deposited in the Louisiana Animal Welfare Fund, hereinafter referred to as the "fund", which is hereby created within the state treasury and shall be used solely to carry out the functions and duties of the Louisiana Animal Welfare Commission.

(2) The commission shall maintain a checking account in a Louisiana licensed banking establishment for holding and distributing money that may be transferred from the fund to be used by the commission in fulfillment of its purposes. The checking account shall be entitled "Louisiana Animal Welfare Commission". It shall be held jointly in the names of the current chairman and treasurer of the commission. All checks shall require joint signatures.

(3) The treasurer of the state of Louisiana shall transfer monies from the fund upon receiving a written order signed by the chairman and treasurer of the commission. If the funds are insufficient to meet the full amount of the order, the treasurer of the state of Louisiana may transfer the remaining balance in the fund. The transfer of monies in the fund to the commission's checking account shall be made within five business days of receiving the written order.

(4) The financial records of the commission shall be maintained by the treasurer of the commission. A copy of the records, jointly certified by the treasurer and the chairman, shall be provided by the chairman to the legislative auditor for inspection within twenty business days of the close of the state's fiscal year. The legislative auditor shall report the findings of the inspection to the governor and the chairman of the commission within ninety days of receiving the certified copy of the records.

Acts 2001, No. 656, §1; Acts 2004, No. 74, §1; Acts 2004, No. 189, §1; Acts 2005, No. 248, §1, eff. June 29, 2005; Acts 2008, No. 796, §1; Acts 2016, No. 381, §1.



RS 3:2365 - Louisiana Pet Registry

§2365. Louisiana Pet Registry

A. The Louisiana Animal Welfare Commission shall establish and maintain a voluntary registry for animals called the Louisiana Pet Registry. The current owner of any animal may register that animal with the commission.

B.(1) The registration shall include the name and address of the owner and the name and a description of the animal. If the animal has been fitted with a microchip, the registration shall also include the brand of commercial microchip and the animal's microchip identification number. If the animal is tattooed with an identification number, the registration shall include the tattoo number.

(2) The commission shall assign to each registered animal a unique identification number and provide to the owner of each registered animal a license tag bearing the identification number.

(3) The manner in which the license number is affixed to the registered animal is at the discretion of the owner.

(4) The owner of each registered animal shall notify the commission of any changes in registration information within thirty days.

C. The owner of each registered animal shall pay a fee of fifteen dollars to the commission for the registration of that animal.

D. Fees shall be paid directly to the commission and deposited into the Louisiana Animal Welfare Fund for use by the commission. The commission may waive or reduce fees if it deems necessary.

E. Applications for registration with the Louisiana Pet Registry shall be made available by the commission. The commission shall provide public notices pertaining to the registry.

Acts 2006, No. 771, §1.



RS 3:2366 - Louisiana Animal Shelter Registry

§2366. Louisiana Animal Shelter Registry

A. The legislature finds that the establishment and maintenance of a voluntary animal shelter registry will enable the Louisiana Animal Welfare Commission to carry out its duties.

B. As used in this Section, the following terms are defined as follows:

(1) "Commission" means the Louisiana Animal Welfare Commission.

(2) "Public animal shelter" means an animal shelter owned, operated, or designated for the purpose of impoundment of animals by any parish, municipality, or other subdivision of the state.

C. The commission shall establish and maintain a registry for animal shelters called the Louisiana Animal Shelter Registry.

D. On or before the first day of February of each calendar year, each parish governing authority may submit to the commission a list of all public animal shelters located within the parish's jurisdiction. The list shall include:

(1) The name, physical address, mailing address, contact number, and email address of the public animal shelter.

(2) The name, physical address, mailing address, contact number, and email address of the operator of the public animal shelter.

(3) The name and contact information for the parish or municipal animal control officer.

(4) The hours of operation.

E. On or before the first day of February of each calendar year, each public animal shelter may submit the following to the commission:

(1) The Basic Animal Data Matrix, submitted as "transparent" data, to the Shelter Animals Count database found at http://www.shelteranimalscount.org. Public animal shelters may submit the matrix electronically through this website or fill it out manually and mail it to the commission, which will input the data on behalf of the shelter.

(2) A brief narrative description, not to exceed two pages of twelve point font, of how the animal shelter is ensuring compliance with the provisions of R.S. 3:2461 et seq. and R.S. 3:2471 et seq.

Acts 2016, No. 381, §1.



RS 3:2391 - Agents of corporation as special police officers; compensation; aid from regular police force

PART II. CORPORATIONS FOR PREVENTION OF

CRUELTY TO ANIMALS

§2391. Agents of corporation as special police officers; compensation; aid from regular police force

Whenever, in any incorporated city or town or in any parish, a corporation for the prevention of cruelty to animals shall be organized, the mayor of the city or town and the police jury of the parish, respectively, as the case may be, shall appoint and commission as special police officers such agents as the corporation for the prevention of cruelty to animals may nominate; and agents being so commissioned shall have the usual power of policemen and peace officers. No city, town, or parish shall be liable hereunder for any compensation to the special officers, and the police force of all incorporated cities and towns in the state shall aid any such corporation, its members or agents, in the enforcement in its respective locality of all laws enacted for the protection of animals.

Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2392 - Municipalities to provide punishment for cruelty to animals

§2392. Municipalities to provide punishment for cruelty to animals

Municipal corporations shall provide by ordinance for the punishment of cruelty to animals, when committed in any street, park, levee, or other public place in the limits of the corporation, by fine or imprisonment, or both, as a police offense.



RS 3:2393 - Corporation to receive one half of fines

§2393. Corporation to receive one half of fines

Whenever a fine is imposed on any person as a penalty for violation of any law of this state or municipal ordinance respecting cruelty to animals, and the prosecution shall have been initiated, conducted, assisted, or appeared in by any officer, member, agent, or counsel of any society for the prevention of cruelty to animals in the parish where the offense is committed, incorporated under the general law of this state, one half of the fine shall be paid to the society and the receipt of its treasury shall be a full acquittance to the officer collecting the fine.



RS 3:2431 - Humane society may arrange for care of animals

PART III. CARE OF SUFFERING ANIMALS

§2431. Humane society may arrange for care of animals

All officers of incorporated humane societies, in cities over twenty-five thousand and under one hundred thousand inhabitants, and all officers of the law in the cities, who are hereby made special officers of the societies, when in their judgment cruelty is being practiced towards any animal or the animal is bruised, wounded, crippled, abrased, sick, or diseased, may remove the animal whenever found to any stable designated by the humane society, for care and treatment, there to remain until sufficiently recovered to resume service.



RS 3:2432 - Arrangement with stable for care of animals

§2432. Arrangement with stable for care of animals

Before any humane society can avail itself of the provisions of this Part, the humane society shall arrange with some stable for the care of animals and charges shall be fifty cents per day, provided however, the medical attendance shall be extra. If the society maintains its own stable the charges shall be as above set out.



RS 3:2433 - Employment of veterinary

§2433. Employment of veterinarian

The humane society after complying with R.S. 3:2432 shall arrange with some veterinarian, and agree upon a scale of uniform charges, and the society may employ veterinarians to attend any animals that in their judgment need treatment.

Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2434 - Stable to register animals cared for

§2434. Stable to register animals cared for

The stable designated or owned by the humane society shall keep a special book for the purpose of registering any animal entrusted to their care under this Part, and the book shall be open to inspection at all times.



RS 3:2435 - Determination whether animal may leave stable

§2435. Determination whether animal may leave stable

Animals removed to stables in accordance with this Part shall remain until pronounced suitable to resume service by the humane society's officer, and in case the owner of the animal disagrees with the society's officer on this point, the president of the society shall call in a veterinarian, and if the officer and veterinarian cannot agree, the president shall call in a disinterested experienced person whose decision as to the condition of the animal shall be final.

Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2436 - Sale of animal on owner's failure to pay for treatment

§2436. Sale of animal on owner's failure to pay for treatment

After the animal has been cared for and treated the owner of the stable as well as the veterinarian treating the animal shall notify the president of the society by sending a statement of their charges, and the president of the society shall cause a registered notice to be sent to the owner of the animal, apprising him of the fact that the animal is ready to resume service and advising him as to the amount of the charges. Should the owner not take the animal and pay the charges within five days after the receipt of the notice, the society may sell the animal at public auction in the manner now provided by law for judicial sales; the excess of the charges and expenses shall go to the owner of the animal.

Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2437 - Liability of society to stable or veterinarian; privilege upon animals

§2437. Liability of society to stable or veterinarian; privilege upon animals

The humane society shall be liable to the stable or veterinarian for their expenses and services under this Part, but only as per the scale of charges agreed upon, and the society may remove the animals and change surgeons at its pleasure. A privilege is created upon all animals treated as above set out, in favor of the humane society, and it shall be superior to any other privilege on the animals.

Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2438 - Opportunity to owner to treat animal if proper treatment is given

§2438. Opportunity to owner to treat animal if proper treatment is given

No officer of any humane society, or other officer, shall remove any animal to their stable or one designated by them, or to engage any veterinarian to treat any animals as provided herein, without first giving the owner the privilege of removing the animal to his own stable or a stable designated by him; the owner may furnish his own treatment or veterinarian, at all times, but the officer of the humane society may inspect the animal at all times, and if in his opinion the treatment accorded the animal is not proper or beneficial, the officer may place him in the society's stable or designated stable and under the care of their own surgeon as herein above set out. Should there be a disagreement as to the merits of the treatment of the animal, it shall be decided as set out in R.S. 3:2435.

Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2439 - Court review of humane society's treatment of animal; damages limited to costs

§2439. Court review of humane society's treatment of animal; damages limited to costs

Any person feeling himself aggrieved at the action of the humane society or its officers may try the issues before a court of competent jurisdiction, but the issues meant herein shall only be as to whether the animal's condition is such as to warrant action by the society or whether the animal is in condition to be used, before or after treatment, or whether the treatment accorded the animal by the owner, as set out in R.S. 3:2438 is proper or beneficial; no damages except the actual court costs shall be assessed against the society.



RS 3:2440 - Resisting officers; penalty

§2440. Resisting officers; penalty

Whoever resists the officers empowered herein, in carrying out the provisions of this Part, shall be fined not less than five nor more than twenty-five dollars, or imprisoned not less than five nor more than twenty-five days, or both.



RS 3:2451 - Short title

PART IV. ABANDONED ANIMALS

§2451. Short title

This Part may be referred to as the Louisiana Abandoned Animals Act.

Added by Acts 1978, No. 692, §1.



RS 3:2452 - Abandoned animals

§2452. Abandoned animals

A. An animal shall be considered abandoned when the owner thereof has not paid the charge for veterinary services, including medical, or for boarding, within ten days after rendition to the owner of the invoice for such services or boarding and no other agreement with the owner has been reached for the payment of such charge for services or boarding. The person to whom the charges are due may then give notice, as provided in R.S. 3:2453.

B. The owner of an abandoned animal shall be deemed to have relinquished all rights and claims to such animal by virtue of such abandonment, except as provided in R.S. 3:2454(B).

Added by Acts 1978, No. 692, §1; Acts 1997, No. 976, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2453 - Notice requirements; freedom from liability

§2453. Notice requirements; freedom from liability

A. The notice required in R.S. 3:2452(A) above shall be given to the owner of the animal or the owner's agent at his last known address by registered mail or by certified mail, return receipt requested, and shall contain a statement that if the animal is not claimed within ten days after receipt of the notice, the animal may be sold, donated, turned over to the nearest humane society or animal control center, or otherwise disposed of as the person having custody of the animal may deem proper.

B. In the event that the notice described in Subsection A cannot be delivered for any reason, or in the event that such notice is returned as "refused", "addressee unknown", "not at this address", or other similar designation, then the animal may be sold, donated, turned over to the nearest humane society or animal control agency, or otherwise disposed of as the person having custody of the animal may deem proper.

C. The receipt of notice by the owner or his agent, or the return as "refused", "addressee unknown", "not at this address", or other similar designation, whichever is applicable, shall relieve the custodian of any liability for the sale, donation, euthanasia, or other disposal of the animal.

Added by Acts 1978, No. 692, §1; Acts 1997, No. 976, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2454 - Sale or disposal of animal; disposition of sale proceeds

§2454. Sale or disposal of animal; disposition of sale proceeds

A. If, in accordance with the notice, the animal is sold at public or private sale, the proceeds shall be applied to the amount, if any, due the custodian for any goods or services furnished to the animal, including all reasonable charges of notice, advertisement, and sale. The balance, if any, shall be paid to the owner of the animal, and the custodian shall retain the right to proceed against the owner for any deficiency.

B. Prior to the time of sale of such animal or transfer thereof to the nearest humane society or animal control agency, or other disposal thereof, any person claiming the right of property or possession of such animal may pay the amount necessary to satisfy the charges for services rendered to the animal, or on behalf of the animal, including all reasonable charges of notice and sale. Upon payment of this amount, the animal shall be delivered to the person making the demand, if he is entitled to possession. Otherwise the animal shall be retained according to the terms of the notice, and shall be sold, or otherwise disposed of.

Added by Acts 1978, No. 692, §1; Acts 1997, No. 976, §1.



RS 3:2461 - Authority of parish governing authorities to adopt Part

PART V. MINIMUM STANDARDS FOR ANIMAL SHELTERS

§2461. Authority of parish governing authorities to adopt Part

In addition to and supplemental with any other authority granted to parish governing authorities by law, a parish governing authority may adopt an ordinance establishing minimum standards for animal shelters within the parish consistent with the provisions of this Part.

Acts 1985, No. 806, §1, eff. July 22, 1985.



RS 3:2462 - Definitions

§2462. Definitions

As used in this Part, the following words shall have the following meanings ascribed to them:

(1) "Animal shelter" means any building, structure, site, enclosure or other facility used or operated for the housing or keeping of any stray, homeless, abandoned or unwanted animals including any facility designated by the parish governing authority, for the keeping or housing of any impounded animals.

(2) "Cruelty" means every act or failure to act whereby unjustifiable physical pain or suffering is caused or permitted.

(3) "Euthanasia" means the act of inducing a painless death upon an animal in a humane manner.

(4) "Person" means an individual, corporation, or association.

(5) "Primary enclosure" means any structure used to immediately restrict an animal or animals to a limited amount of space, such as a room, pen, run, cage, compartment, or hutch.

Acts 1985, No. 806, §1, eff. July 22, 1985.



RS 3:2463 - General shelter standards

§2463. General shelter standards

A. Shelters shall be open for redemption and adoption of animals during posted or normal business hours. Hours of operation and emergency telephone number shall be prominently displayed.

B. Sewage disposal of waste matter shall comply with existing parish and state codes for sanitation.

C. Shelters shall be inspected at least once every six months by an authorized representative of the parish to determine compliance with the requirements of this Part. Additional inspections shall be made promptly upon receipt of a bonafide complaint.

D. Fees must be visibly posted and registered with the parish governing authority.

E. Shelter personnel should be trained as to animal health, disease control, humane care and treatment, animal control and transportation of animals. Shelter workers shall be fundamentally humane, shall be able to identify and understand the principal animal diseases and injuries, and should have good judgment and even temperament.

Acts 1985, No. 806, §1, eff. July 22, 1985.



RS 3:2464 - Shelter construction

§2464. Shelter construction

A. Floors and walls of animal holding areas shall be constructed of smooth, moisture impervious material and shall be accessible for cleaning.

B. All animal holding areas shall be sloped to a drain connected to a sanitary sewer or an approved individual sewerage system.

C. Rabies quarantine kennels shall be constructed such that they are isolated from all other kennels.

D. All animal rooms must have operable floor drains.

E. Facilities, general.

(1) Structural strength. Housing facilities for dogs or cats shall be structurally sound and shall be maintained in good repair, to protect the animal from injury, to contain the animals, and to restrict the entrance of other animals.

(2) Water and electric power. Reliable and adequate electric power, if required to comply with other provisions of this Part, and adequate potable water shall be available.

(3) Storage. Supplies of food and bedding shall be stored in facilities which adequately protect such supplies against infestation or contamination by vermin. Refrigeration shall be provided for supplies of perishable food.

(4) Waste disposal. Provisions shall be made for the removal and disposal of animal and food wastes, bedding, dead animals, and debris. Disposal facilities shall be so provided and operated as to minimize vermin infestations, odors, and disease hazards.

(5) Washrooms and sinks. Facilities, such as washrooms, basins, or sinks, shall be provided to maintain cleanliness among animal caretakers.

F. Facilities, indoor.

(1) Heating. Indoor housing facilities for dogs or cats shall be sufficiently heated when necessary to protect the dogs or cats from cold, and to provide for their health and comfort. The ambient temperature shall not be allowed to fall below fifty degrees Fahrenheit for dogs and cats not acclimated to lower temperatures.

(2) Ventilation. Indoor housing facilities for dogs or cats shall be adequately ventilated to provide for the health and comfort of the animals at all times. Such facilities shall be provided with fresh air either by means of windows, doors, vents, or air conditioning and shall be ventilated so as to minimize drafts, odors, and moisture condensation. Auxiliary ventilation, such as exhaust fans and vents of air conditioning, shall be provided when the ambient temperature is eighty-five degrees Fahrenheit or higher.

(3) Lighting. Indoor housing facilities for dogs or cats shall have ample light, by natural or artificial means, or both, of good quality and well distributed. Such lighting shall provide uniformly distributed illumination of sufficient light intensity to permit routine inspection and cleaning during the entire working period. Primary enclosures shall be so placed as to protect the dogs and cats from excessive illumination.

(4) Interior surfaces. The interior building surfaces of indoor housing facilities shall be constructed and maintained so that they are substantially impervious to moisture and may be readily sanitized.

(5) Drainage. A suitable method shall be provided to rapidly eliminate excess water from indoor housing facilities. If drains are used, they shall be properly constructed and kept in good repair to avoid foul odors therefrom. If closed drainage systems are used, they shall be equipped with traps and so installed as to prevent any backup of sewage onto the floor of the room.

G. Facilities, outdoor.

(1) Shelter from sunlight. When sunlight is likely to cause overheating or discomfort, sufficient shade shall be provided to allow all dogs and cats kept outdoors to protect themselves from the direct rays of the sun.

(2) Shelter from rain or snow. Dogs and cats kept outdoors shall be provided with access to shelter to allow them to remain dry during rain or snow.

(3) Shelter from cold weather. Shelter shall be provided for all dogs and cats kept outdoors when the atmospheric temperature falls below fifty degrees Fahrenheit. Sufficient clean bedding material or other means of protection from the weather elements shall be provided when the ambient temperature falls below that temperature to which a dog or cat is acclimated.

(4) Drainage. A suitable method shall be provided to rapidly eliminate excess water.

H. Primary enclosures for dogs and cats shall meet the following requirements:

(1) Primary enclosures shall be structurally sound and maintained in good repair to protect the dogs and cats from injury, to contain them, and to keep predators out.

(2) Primary enclosures shall be constructed and maintained so as to enable the dogs and cats to remain dry and clean.

(3) Primary enclosures shall be constructed and maintained so that the dogs and cats will have convenient access to clean food and water as required in this Part.

(4) The floors of primary enclosures shall be constructed so as to protect the dogs' and cats' feet and legs from injury.

(5) Primary enclosures shall be constructed and maintained so as to provide sufficient space to allow each dog and cat to turn about freely and to easily stand, sit, and lie in a comfortable, normal position.

(6) Primary enclosures for housing cats which have a solid floor shall contain a receptacle with sufficient clean litter to contain excreta.

(7) Primary enclosures for housing cats shall be provided with a solid resting surface or surfaces which, in the aggregate, shall be of adequate size to comfortably hold all of the occupants of the primary enclosure at the same time. The resting surface or surfaces shall be elevated in primary enclosures housing two or more cats.

(8) Primary enclosures for housing cats shall provide a minimum of two and one-half square feet of floor space per cat.

(9) Primary enclosures for housing dogs shall provide a minimum floor space for each dog equal to the mathematical square of the sum of the length of the dog in inches, as measured from the tip of its nose to the base of its tail, plus six inches expressed in square feet. This requirement shall be computed as follows: (length of dog in inches plus six inches) times (length of dog in inches plus six inches) divided by one hundred forty-four inches equals minimum square footage per dog.

(10) No more than twelve adult dogs shall be housed in the same primary enclosure.

(11) Dog houses with chains. If dog houses with chains are used as primary enclosures for dogs kept outdoors, the chains used shall be so placed or attached that they cannot become entangled with the chains of other dogs or any other objects. Such chains shall be of a type commonly used for the size dog involved and shall be attached to the dog by means of a well-fitted collar. Such chains shall be at least three times the length of the dog as measured from the tip of its nose to the base of its tail and shall allow the dog convenient access to the dog house.

I. All animal cages or holding pens shall allow sufficient room for all animals to lie down, turn around, stand, or sit in a normal position.

J. Adequate office space for record keeping shall be provided and maintained.

K. A receiving area shall be provided for the public to bring in, reclaim, or adopt animals.

L. A room and table shall be provided for euthanasia and for holding carcasses.

M. Each shelter shall have running hot water (at least one hundred eighty degrees Fahrenheit) and cold water available for cleaning at all times.

N. Self-feeders, if used, shall be mounted so animals cannot urinate or defecate in them.

O. Animals housed in primary enclosures with wire floors shall be provided a solid resting platform constructed of a smooth surface and moisture impervious material.

Acts 1985, No. 806, §1, eff. July 22, 1985.



RS 3:2465 - Operating procedures

§2465. Operating procedures

A. Separation of animals:

(1) Dogs shall be separated from cats.

(2) Sick animals shall be separated from healthy animals.

(3) Puppies and kittens must be separated from adult animals unless nursing.

(4) Unneutered males shall be separated from females.

(5) Injured animals shall be separated from uninjured animals.

(6) Animals involved in bite or scratch cases shall be separated from all other animals with a maximum of one such animal per cage.

(7) Nursing mothers with litter shall be separated from all other animals.

B. Animal care:

(1) All dogs over three months of age shall be fed at least once daily; providing at least one-half pound of food per twenty-five pounds of bodyweight per dog. All dogs under three months shall have appropriate dry food available at all times or be fed a minimum of three times per day.

(2) All kittens and adult cats shall have appropriate dry or semi-moist food available at all times.

(3) Clean, fresh water shall be available at all times for all animals.

(4) Animals other than dogs and cats shall be fed and watered as required by the species.

(5) Each animal shall be observed daily for sickness, disease, injury, abnormal behavior, external parasites, or lameness by the animal caretaker in charge, or by someone under his direct supervision.

(6) Any ill or injured animal shall be isolated and made as comfortable as possible until veterinary care is obtained or the animal is euthanized if in legal compliance.

(7) Any dead animals shall be removed from kennel area and immediately and properly disposed of.

(8) The following procedures shall be performed daily:

(a) Isolate animals prior to cleaning so that no animal is exposed to water and/or disinfectant while cleaning.

(b) Pick up droppings and dispose of properly.

(c) Disinfect floor and wash down animal holding areas with water under pressure.

(d) All standing water shall be removed before returning animals.

(e) Provide fresh food and water.

(f) Clean cat litter boxes (replace cat litter at least weekly).

(g) Clean gutters and check drains.

(h) Clean aisles, floors, sinks, and kitchen.

(i) Clean inside area of debris, trash, and dirt.

(j) Shelter grounds shall be kept mowed and free of standing water, trash, and debris.

(k) Clean beds and resting boards.

(l) Wash food and water dishes with hot soapy water and cleanse with water to remove disinfectant or soap.

C. Euthanasia:

(1) Euthanasia methods and procedures must conform with recommendations outlined in the report of the American Veterinary Medical Association on Euthanasia, dated July 1, 1978, or as revised except as provided in Paragraphs (2) and (3) of this Subsection.

(2) Euthanasia by carbon monoxide gas chambers on cats and dogs shall be prohibited beginning on January 1, 2013 and thereafter.

(3) Euthanasia by intracardiac injection on cats and dogs shall be prohibited unless the animal is unconscious or rendered completely unconscious and insensitive to pain through the injection of an anesthetic.

(4) Euthanasia personnel shall attend the Humane Society of the United States Academy on Euthanasia or an equivalent program within one year of date of employment.

D. Records:

(1) A record shall be prepared for every animal that enters the shelter and shall include description of animal; veterinary treatment; length of time held; fees collected; and date euthanized, died, reclaimed, or adopted.

(2) Daily receipts for donations, animal impoundment fees, and adoptions shall be permanently recorded and filed.

(3) Records shall be available for inspection at all times.

Acts 1985, No. 806, §1, eff. July 22, 1985; Acts 2010, No. 764, §1, eff. June 30, 2010.



RS 3:2466 - Repealed by Acts 1997, No. 1116, 2.

§2466. Repealed by Acts 1997, No. 1116, §2.



RS 3:2471 - Definitions

PART VI. PET OVERPOPULATION CONTROL

§2471. Definitions

As used in this Part the following words shall have the following meanings ascribed to them:

(1) "Adopter" means a person who is legally competent to enter into a contract and who is adopting or buying a dog or cat from a releasing agency.

(2) "Adult animal" means any dog or cat that has reached the age of one hundred eighty days or six months or more.

(3) "Releasing agency" means an animal pound, shelter, humane organization, or animal control agency, whether public or private. The term does not include an individual who occasionally renders humane assistance or shelter in the individual's home to a dog or cat.

(4) "Sterilization" means the surgical removal of the reproductive organs of a dog or cat in order to render the animal unable to reproduce.

Acts 1990, No. 567, §1, eff. July 19, 1990.



RS 3:2472 - Sterilization required

§2472. Sterilization required

A. Provisions shall be made for the sterilization of all dogs and cats sold or released for adoption or purchased from any public or private animal shelter or animal control agency operated by a humane society or by a parish, city, or other political subdivision by either:

(1) Providing sterilization by a Louisiana licensed veterinarian before relinquishing custody of the animal.

(2) Entering into a written agreement with the adopter or purchaser guaranteeing that sterilization will be performed by a Louisiana licensed veterinarian in compliance with a sterilization agreement that shall contain the following information:

(a) The date of the agreement.

(b) The name, address, and signature of the releasing agency and the adopter.

(c) A description of the animal to be adopted.

(d) A sterilization completion date which shall be either:

(i) The thirtieth day after the date of adoption in the case of an adult animal.

(ii) The thirtieth day after a specified date estimated to be the date an adopted infant female or male puppy or kitten becomes six months of age.

(iii) If the releasing agency has a written policy recommending sterilization of certain infant animals at an earlier date, the thirtieth day after the date contained in the written policy.

(e) A statement, printed in conspicuous bold print, that sterilization of the animal is required under R.S. 3:2472.

B. Except as provided by this Subsection, an adopter that signs an agreement under R.S. 3:2472(A)(2) shall have the adopted animal sterilized on or before the sterilization date stated in the agreement. If the sterilization completion date stated in the agreement falls on a Saturday, Sunday, or legal holiday, the deadline shall be extended to the first day that is not a Saturday, Sunday, or legal holiday. The releasing agency may extend the deadline for thirty days on the presentation of a letter or telephone report from a Louisiana licensed veterinarian stating that the life or health of the adopted animal may be jeopardized by sterilization. There shall be no limit to the number of extensions that may be granted for this reason.

Acts 1990, No. 567, §1, eff. July 19, 1990.



RS 3:2473 - Adoption standards

§2473. Adoption standards

A. Each releasing agency shall agree to give title, possession, and control of the animal as long as the adopter complies with the terms and conditions of the agreement as set forth in R.S. 3:2472.

B. Failure by either party to comply with any provision of the adoption agreement as set forth in R.S. 3:2472 may give rise to a cause of action in a court of competent jurisdiction.

Acts 1990, No. 567, §1, eff. July 19, 1990.



RS 3:2474 - Confirmation of sterilization

§2474. Confirmation of sterilization

The releasing agency shall consider the animal sterilized upon receipt of written confirmation signed by the Louisiana licensed veterinarian who performed the sterilization.

Acts 1990, No. 567, §1, eff. July 19, 1990.



RS 3:2475 - Exceptions

§2475. Exceptions

A. The sterilization requirements of this Part do not apply to a dog or cat that is claimed from a releasing agency by a person who already owns the animal.

B. This Part does not apply to a releasing agency located in a municipality that has in effect an ordinance providing standards for dog and cat sterilization that exceed the requirements of this Part.

C. The provisions of this Part shall not apply to animals sold or released from any humane society, public or private shelter, or animal control agency to the United States armed forces, police or other law enforcement agencies, licensed veterinary facilities, or to licensed medical facilities.

D. Repealed by Acts 2011, No. 225, §1.

Acts 1990, No. 567, §1, eff. July 19, 1990; Acts 2011, No. 225, §1.



RS 3:2476 - Fees

§2476. Fees

All costs of sterilization pursuant to this Part shall be paid by the prospective adopter or purchaser, unless otherwise provided.

Acts 1990, No. 567, §1, eff. July 19, 1990.



RS 3:2501 - Animal control agency control officers; applicable parishes; P.O.S.T. certification; commissions; powers

PART VII. ANIMAL CONTROL AGENCY OFFICERS

§2501. Animal control agency control officers; applicable parishes; P.O.S.T. certification; commissions; powers

A. Any animal control agency maintained by a parish governing authority described in Subsection B of this Section shall be authorized to commission such animal control officers as provided in Subsection B of this Section as animal control investigators or specialists of the agency who, if P.O.S.T. certified, shall exercise regular police powers of the state granted to law enforcement officers. Any such investigator or specialist shall be empowered to enforce all animal-related crimes defined by ordinance or state law including but not limited to animals at large, animal cruelty, dog fighting, animal theft, or any law or ordinance governing animal disease control.

B. The commissioning of animal control officers designated in Subsection A of this Section shall be applicable only to those parishes who maintain animal control agencies with a population of over fifty thousand, according to the most recent federal decennial census as follows, subject to the following limitations:

(1) An animal control agency maintained by the parish governing authority in a parish with a population of over fifty thousand, according to the most recent federal decennial census, but less than one hundred thousand according to the most recent federal decennial census, may commission one P.O.S.T. certified animal control officer.

(2) An animal control agency in a parish with a population of over one hundred thousand, according to the most recent federal decennial census but less than one hundred fifty thousand according to the most recent federal decennial census, may commission two P.O.S.T. certified animal control officers.

(3) An animal control agency in a parish with a population of over one hundred fifty thousand according to the most recent federal decennial census may commission three P.O.S.T. certified animal control officers.

C. Any officer designated in Subsection A of this Section who has met the qualifications of P.O.S.T. and was P.O.S.T. certified on or after January 1, 2000, and has maintained firearm qualifications and worked continuously for an animal control agency designated in Subsection B of this Section shall be deemed to be P.O.S.T. certified.

Acts 2006, No. 807, §1; Acts 2009, No. 21, §1.



RS 3:2511 - Restrictions on the retail sale of dogs and cats

PART VIII. RETAIL PET SALES

§2511. Restrictions on the retail sale of dogs and cats

A. As used in this Part, the following terms are defined as follows:

(1) "Animal care facility" means an animal control center or animal shelter, maintained by or under contract with any state, parish, or municipality, whose mission or practice is protecting the welfare of animals and the placement of animals in permanent homes or with animal rescue organizations.

(2) "Animal rescue organization" means any not-for-profit organization which has tax-exempt status under Section 501(c)(3) of the Internal Revenue Code, whose mission and practice is the rescue of animals and the placement of those animals in permanent homes, and which does not obtain dogs or cats from a breeder or broker for payment or compensation.

(3) "Breeder" means a person who holds a class A license pursuant to the federal Animal Welfare Act, 7 U.S.C. 2131 et seq., that has not been suspended in the last five years.

(4) "Cat" means a member of the Felis catus family.

(5) "Dog" means a member of the Canis familiaris family, or hybrid thereof.

(6) "Offer for sale" means to sell, offer for sale or adoption, barter, auction, give away, or otherwise dispose of a dog or cat.

(7) "Retail pet store" means a retail establishment where dogs or cats are sold, exchanged, bartered, or offered for sale as pet animals to the general public at retail. Such definition shall not include an animal care facility or animal rescue organization.

(8) "USDA" means the United States Department of Agriculture.

B. A retail pet store shall offer for sale only dogs and cats that have been obtained from the following sources:

(1) A breeder that is in compliance with R.S. 3:2772(H).

(2) A breeder that has not received from the USDA, pursuant to the Animal Welfare Act, 7 U.S.C. 2131 et seq., or regulations adopted thereunder, any of the following:

(a) A citation on an inspection report for a direct violation during the three-year period prior to the purchase of the dog or cat by the pet store.

(b) A citation on an inspection report during the three-year period prior to the purchase of the animal by the pet store for three or more indirect violations.

(c) A citation on the two most recent inspection reports prior to the purchase of the animal by the pet store for no-access violations.

(3) An animal care facility.

(4) An animal rescue organization.

C. A retail pet store shall not offer for sale a dog or cat that is younger than eight weeks old.

D. Each retail pet store offering dogs or cats for sale shall post, in a conspicuous location on the cage or enclosure for each dog or cat, a sign containing the name of the breeder, the breeder's USDA license number, and, if the breeder is required to be licensed in the state in which the breeder is located, the breeder's state license number.

E. Every retail pet store offering dogs or cats for sale shall maintain records of the source of each dog or cat, including a description of the dog or cat, the name, business address, email address, and USDA license number of the breeder for at least two years following the date of acquisition. Such records shall be made available, immediately upon request, to any law enforcement officer or animal control officer.

F. Nothing contained in this Section shall prohibit a municipality or parish from enacting ordinances or regulations establishing more stringent restrictions governing the sale of animals at retail pet stores.

Acts 2016, No. 618, §1, eff. June 17, 2016.



RS 3:2531 - ANIMALS RUNNING AT LARGE

CHAPTER 18. ANIMALS RUNNING AT LARGE

PART I. MUNICIPAL REGULATION OF LIVESTOCK

RUNNING AT LARGE

§2531. Municipalities authorized to prohibit livestock from running at large

All cities and towns having a population of more than one thousand, and all towns and villages in this state having a population of one thousand or less and situated within three miles of the corporate limits of any city having a population of twenty-five thousand or more, may regulate, restrict, and prohibit by proper ordinances, the running at large of livestock of all kinds within the corporate limits of the cities, towns, and villages; establish impounding pens and yards, and employ pound keepers; fix impounding fees and charges; and provide for the sale or disposition of impounded animals or stock.



RS 3:2532 - Livestock running at large in municipalities not having one thousand inhabitants

§2532. Livestock running at large in municipalities not having one thousand inhabitants

All municipalities within this State having less than one thousand inhabitants and not provided for in R.S. 3:2531 may prohibit by ordinance the running at large of any and all kinds of livestock within the corporate limits of such municipalities, provided the questions shall have first been submitted to the voters qualified by law to vote at municipal elections within the municipality proposing to adopt such an ordinance and the voters at an election shall have authorized the adoption of the ordinance by a majority vote.



RS 3:2533 - Special election on whether to restrain livestock

§2533. Special election on whether to restrain livestock

The governing authority of any municipality having less than one thousand inhabitants, and not provided for in R.S. 3:2531, desiring to adopt such an ordinance may order a special election to be held within the municipality at which the question shall be submitted to the qualified voters of the municipality, to hold the election as now provided by law, and to canvass and promulgate the returns thereof.



RS 3:2534 - Adoption of ordinance

§2534. Adoption of ordinance

If at a special election a majority of the voters of the municipality vote in favor of the enactment of such an ordinance, the governing authority of the municipality may adopt such an ordinance and provide proper penalties, including the impounding of livestock and the appointment of pound keepers, and to secure the enforcement of the ordinance.



RS 3:2535 - General powers of municipality unaffected

§2535. General powers of municipality unaffected

Nothing herein contained shall limit in any manner other powers granted to municipalities to prohibit the running at large of livestock within the corporate limits.



RS 3:2571 - Livestock allowed on levees; conditions

PART II. LIVESTOCK ON LEVEES

§2571. Livestock allowed on levees; conditions

A. Horses, mules, cattle, hogs, sheep, or livestock of any description may go on the levees, or the space between the base of the levees and the draining ditch at any time, except where, in the judgment of the levee commissioners of a district and the office of engineering, damage would occur to the levees from exposure to wear, tear, and abuse.

B. In cases where the water is against the levee on both sides, that is, where the grounds on the river and land side are both covered with water, people living in the vicinity may put stock on these levees temporarily.

Acts 1995, No. 385, §1; Acts 2012, No. 753, §1.



RS 3:2572 - Impounding livestock; sale if not redeemed

§2572. Impounding livestock; sale if not redeemed

The levee commissioners of a district and the office of engineering may impound or cause to be impounded any horses, mules, cattle, hogs, sheep, or other livestock of any description found violating this Part, and hold them impounded until the owner of the livestock shall redeem them by paying the expenses of impounding and keeping the stock. In case the stock is not redeemed from impoundment within eight days of notification to the owner of the impoundment and pending sale, then it shall be the duty of the constable to proceed to the place of impounding, and there, without previous advertisement, sell the animals thus impounded for cash to the highest bidder, except that in the cases of horses and mules, they shall be disposed of as is now provided by law in the several parishes for strays.

Acts 1995, No. 385, §1; Acts 2012, No. 753, §1.



RS 3:2573 - Fees and costs

§2573. Fees and costs

The fees and costs under this Part shall be as follows except for sheep and goats: for impounding, one dollar; for keeping, fifty cents per head, for each day the stock are kept by the impounder or keeper; for making the sale, fifty cents per head for each animal sold; for proceeding, as in case of estrays, such costs as are now allowed by law in cases of estrays in the several parishes. For sheep and goats the charge for impounding shall be ten cents per head; for keeping, five cents per head for each day; for making the sale, ten cents per head.



RS 3:2574 - Proceeds of sale insufficient to pay costs

§2574. Proceeds of sale insufficient to pay costs

In case proceeds of the sale are not sufficient to pay all costs, they shall be paid pro rata.



RS 3:2575 - Impounded animals, release of prohibited; penalty

§2575. Impounded animals, release of prohibited; penalty

No person shall by force, threats, or fraud release any animal impounded under the provisions of R.S. 3:2572.

Whoever violates this Section shall be fined not more than one hundred dollars, or imprisoned not more than sixty days, or both.



RS 3:2651 - Definitions

PART III. DOGS HARASSING OR INJURING LIVESTOCK

SUBPART A. LIABILITY OF OWNER OF DOG

§2651. Definitions

As used in this Part, "livestock" means any animal bred, kept, maintained, raised, or used for show, profit, or for the purpose of selling or otherwise producing crops, animals, or plant or animal products for market. The term "livestock" shall include cattle, buffalo, bison, oxen, and other bovine; horses, mules, donkeys, and other equine; sheep; goats; swine; domestic rabbits; fish, turtles, and other animals identified with aquaculture that are located in artificial reservoirs or enclosures that are both on privately owned property and constructed so as to prevent, at all times, the ingress and egress of fish life from public waters; imported exotic deer and antelope, elk, farm-raised white-tailed deer, farm-raised ratites, and other farm-raised exotic animals; chickens, turkeys, and other poultry; and animals placed under the jurisdiction of the commissioner of agriculture and forestry and any hybrid, mixture, or mutation of any such animal.

Acts 2003, No. 4, §1, eff. May 8, 2003; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2652 - Liability for injury to livestock caused by dog

§2652. Liability for injury to livestock caused by dog

Any owner, harborer, or possessor of any dog that kills, harasses, or wounds livestock shall be liable to the owner of the livestock for the damages sustained, to be recovered before any court of competent jurisdiction.

Acts 2003, No. 4, §1, eff. May 8, 2003.



RS 3:2653 - Unnecessary to prove knowledge that dog would injure livestock

§2653. Unnecessary to prove knowledge that dog would injure livestock

In the prosecution of actions under this Subpart, it shall not be necessary for the plaintiff to show that the owner, harborer, or possessor of the dog had knowledge of the fact that the animal would kill, harass, or wound livestock.

Acts 2003, No. 4, §1, eff. May 8, 2003.



RS 3:2654 - Right to kill dog harassing livestock

§2654. Right to kill dog harassing livestock

Any person finding any dog not on the premises of its owner, harborer, or possessor, which is harassing, wounding, or killing livestock, may, at the time of finding the dog, kill him, and the owner shall not be able to sustain any action for damages against the person killing the dog.

Acts 2003, No. 4, §1, eff. May 8, 2003.



RS 3:2691 - Police juries authorized to protect livestock

SUBPART B. AUTHORITY OF POLICE JURY TO

PROTECT LIVESTOCK

§2691. Police juries authorized to protect livestock

The police juries of the different parishes may enact such ordinances as they in their discretion deem necessary for the protection of the livestock industries in their respective parishes.

Acts 2003, No. 4, §1, eff. May 8, 2003.



RS 3:2731 - Parishes and municipalities may regulate

PART IV. DOGS--REGULATION BY LOCAL AUTHORITIES

§2731. Parishes and municipalities may regulate

The governing bodies of all parishes and municipalities may adopt ordinances regulating dogs running at large; regulating or prohibiting vicious or dangerous dogs; or to limit the enforcement of said ordinances or the imposition of fees and fines thereunder. In addition, such ordinances may provide for the utilization of the proceeds of dog and cat license fees and fines for the operation of its animal control program or for the effective enforcement of its animal control ordinances.

Acts 2010, No. 108, §1.



RS 3:2732 - Repealed by Acts 1982, No. 101, 4, eff. July 11, 1982.

§2732. Repealed by Acts 1982, No. 101, §4, eff. July 11, 1982.



RS 3:2733 - Repealed by Acts 2010, No. 108, §2.

§2733. Repealed by Acts 2010, No. 108, §2.



RS 3:2734 - Repealed by Acts 2010, No. 108, §2.

§2734. Repealed by Acts 2010, No. 108, §2.



RS 3:2735 - Repealed by Acts 2010, No. 108, §2.

§2735. Repealed by Acts 2010, No. 108, §1.



RS 3:2736 - Repealed by Acts 2010, No. 108, §2.

§2736. Repealed by Acts 2010, No. 108, §2.



RS 3:2737 - Repealed by Acts 2010, No. 108, §2.

§2737. Repealed by Acts 2010, No. 108, §2.



RS 3:2771 - Dogs not to run at large

PART V. DOG LICENSE TAX

§2771. Dogs not to run at large

No person shall suffer or permit any dog in his possession, or kept by him about his premises, to run at large on any unenclosed land, or trespass upon any enclosed or unenclosed lands of another.



RS 3:2772 - Dog, cat, and kennel licenses fee and certificate; records

§2772. Dog, cat, and kennel licenses fee and certificate; records

A. Each parish or municipality that levies a license fee on dogs and cats shall issue a metallic license tag to each dog or cat owner who applies therefor and pays the dog or cat license fee imposed by the issuing parish or municipality. The license tag shall contain a license number, the name of the issuing body and the calendar year for which such tag is issued. The tag shall be fastened upon the collar worn by the dog or cat owned or kept by such person. A license certificate shall also be issued for such license fee showing the name and address of the owner, a description of the dog or cat by sex and color, the breed of the dog or cat if known, and the year and number of the license tag. A record of all such information shall be kept by the issuing authority which shall be open to the public during regular business hours.

B. The governing body of each municipality or parish may, by ordinance, fix the sum to be paid annually for the dog or cat license fee, which sum shall not be more than ten dollars for each spayed or neutered dog or cat and not more than twenty dollars for each unspayed or unneutered dog or cat. However, notwithstanding any provisions to the contrary, the governing body of any municipality or parish with a population in excess of four hundred seventy-five thousand persons may, by ordinance, fix the sum to be paid annually for the dog or cat license fee, which sum shall not be more than ten dollars for each spayed or neutered dog or cat and not more than twenty dollars for each unspayed or unneutered dog or cat, and any such funds derived from said license fee shall be dedicated solely for the capture, control, and housing of stray animals.

C. For the purposes of this Section, a dog or cat shall be considered spayed or neutered whenever any of the following is applicable:

(1) Upon presentation of a certificate issued by any licensed veterinarian stating that the dog or cat, if female, was made incapable of producing young by spaying by the veterinarian, or, the dog or cat, if male, was made incapable of producing young by sterilization by the veterinarian.

(2) Upon examination by a licensed veterinarian any dog or cat, whether male or female, is certified by the veterinarian to be incapable of producing young.

(3) If the dog or cat has been previously licensed as a spayed or neutered dog or cat.

D. Dogs used as guides for blind persons and commonly known as "seeing-eye" dogs or dogs used to assist deaf persons and commonly known as "hearing-ear" dogs, may be licensed as other dogs herein provided for, except that the owner or keeper of such dog shall not be required to pay any fee therefor.

E. The owner or keeper of five or more dogs may procure a kennel license and pay a kennel license fee in lieu of the individual dog licenses and license fees provided for herein. The governing body of each municipality or parish, may by ordinance, fix the sum to be paid annually for the kennel license fee, which sum shall be a minimum of:

(1) Fifteen dollars if no more than five dogs over the age of six months are harbored on the owner's premises at the time of the application.

(2) Twenty-five dollars if more than five dogs but no more than ten dogs over the age of six months are harbored on the owner's premises at the time of the application.

(3) Thirty dollars if more than ten dogs over the age of six months are harbored on the owner's premises at the time of the application.

A licensed veterinarian or a veterinary clinic shall be exempt from this provision in the conduct of their regular business.

F. Upon the issuance of a kennel license, the owner shall be furnished a number of license tags equal to the number of dogs harbored on the owner's premises. All of the provisions contained in Subsection A of this Section with regard to issuance of license tag, license certificates and the keeping of records shall also apply to kennel licenses.

G. Any individual or business with five or more dogs and who breeds and sells dogs retail, wholesale, or to the public is required to procure a kennel license and pay a kennel license fee in lieu of the individual dog licenses and license fees provided for herein. The governing body of each municipality or parish may, by ordinance, fix the sum to be paid annually for the kennel license fee, which sum shall be dedicated solely for animal impoundment facilities and be a minimum of:

(1) Fifteen dollars, if no more than five dogs over the age of six months are harbored on the owner's premises at the time of the application.

(2) Twenty-five dollars, if more than five dogs but no more than ten dogs over the age of six months are harbored on the owner's premises at the time of the application.

(3) Thirty dollars, if more than ten dogs over the age of six months are harbored on the owner's premises at the time of the application.

H. No individual or business that breeds, buys, or sells dogs retail, wholesale, or to the public shall maintain more than seventy-five dogs over the age of one year at any time for breeding purposes.

I. At the time of application for an initial or renewal kennel license, an applicant shall provide the governing body of the parish or municipality with a statement that is signed and dated and includes both of the following:

(1) The applicant's Class A or Class B animal dealer's license number issued by the United States Department of Agriculture pursuant to provisions of the federal Animal Welfare Act, 7 U.S.C. 2131 et seq., or the reason the applicant is not required to hold either license.

(2) The applicant's sales tax identification number or the reason the applicant is not required to have a sales tax identification number.

J. Any person who violates the provisions of this Section shall be guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Amended by Acts 1982, No. 101, §1, eff. July 11, 1982; Acts 1991, No. 940, §1; Acts 2008, No. 894, §1; Acts 2010, No. 92, §1; Acts 2015, No. 365, §1.



RS 3:2773 - Dogs as personal property; seizure of dogs running at large or on property fenced as a fox pen; notice to owner; dangerous or vicious dogs

§2773. Dogs as personal property; seizure of dogs running at large or on property fenced as a fox pen; notice to owner; dangerous or vicious dogs

A. Dogs owned by citizens of this state and by citizens of other states and situated and located in this state are declared to be personal property of such citizens.

B. Any citizen may, or the sheriff, constable, or other police officers of any parish, ward, or municipality shall seize any dog found unaccompanied by its owner or keeper and running at large on any road, street, or other public place, or trespassing on any premises other than the premises of the owner. If the dog is wearing a collar bearing a tag showing the name and address of its owner, it shall be impounded and the citizen or officer so seizing and impounding the dog shall immediately thereafter by written notice notify the owner of the dog, at the address disclosed by the tag on the dog's collar, that the dog has been seized and impounded by him, and unless the owner or keeper of the dog shall, within seven days from the receipt of the notice, claim the dog and pay the citizen or officer a fee of one dollar for seizing and a fee of twenty-five cents for each day it is impounded, it shall be disposed of in a humane manner.

C. Except in the parishes of St. Helena, St. Tammany, Tangipahoa, and Washington, any citizen may, or the sheriff, constable, or other police officers of any parish, ward, or municipality shall, seize any dog found unaccompanied by its owner or keeper and trespassing on any premises that is fenced with at least a two-inch by four-inch wire mesh that is a minimum of four feet high. If the dog is wearing a collar bearing a tag showing the name and address of its owner, it shall be impounded and the citizen or officer so seizing and impounding the dog shall immediately thereafter, by written notice, notify the owner of the dog, at the address disclosed by the tag on the collar of the dog, that the dog has been seized and impounded by him, and unless the owner or keeper of the dog shall, within seven days from receipt of the notice, claim the dog and pay a seizing fee of twenty dollars and an impoundment fee of one dollar for each day it is impounded, it shall be disposed of in a humane manner. Ten dollars of the seizing fee shall be paid to the law enforcement agency called upon to seize the dog. The remainder of the seizing fee shall be donated to a recognized nonprofit conservation group. This Subsection shall apply only to fox pens.

D. Any citizen or officer may kill any dangerous or vicious dog, and no citizen or officer shall be liable for damages or to prosecution by reason of killing any dangerous or vicious dog.

Amended by Acts 1950, No. 231, §1; Acts 1992, No. 1131, §1.



RS 3:2774 - Parishes to provide animal facilities

§2774. Parishes to provide animal facilities

Each parish shall provide suitable shelters or facilities for dogs seized under the provisions of this Part.

Acts 2003, No. 133, §1, eff. May 28, 2003.



RS 3:2775 - Use of dogs for hunting

§2775. Use of dogs for hunting

Nothing in this Part shall prevent any citizen of this state from lawfully hunting with a dog, provided the dog is accompanied by the owner or keeper.



RS 3:2776 - Time for paying dog license tax

§2776. Time for paying dog license tax

All license taxes on dogs are due annually on the anniversary date of the administration of the rabies vaccination; provided that as soon as a dog becomes no more than six months of age the owner of the dog shall be liable to pay the license tax for the year in which the dog reaches such age.

Acts 1992, No. 131, §1.



RS 3:2777 - Penalty for violating this Part or disturbing dog's collar or license tax tag

§2777. Penalty for violating this Part or disturbing dog's collar or license tax tag

Whoever violates any provision of this Part, or fails or neglects to perform any duty imposed by it, shall be fined not less than twenty-five dollars nor more than one hundred dollars and the cost of prosecution, or imprisoned for not more than thirty days, or both.

Whoever removes from any dog a collar bearing a license tax tag as provided for in this Part, or alters or removes any such license tax tag from a dog properly registered as herein provided for, shall be fined not more than one hundred dollars and the cost of the prosecution, or imprisoned for not more than thirty days, or both.



RS 3:2778 - Municipal and parish governing authorities

§2778. Municipal and parish governing authorities

Nothing contained in this Part shall be construed to prevent or otherwise limit the governing authority of a municipality or parish from setting fees and fines in amounts sufficient for the operation of its animal control program or for the effective enforcement of its animal control ordinances; however, in the absence of the adoption of such ordinances, the parish or local governing authority shall rely on the provisions of R.S. 3:2773.

Acts 2003, No. 133, §1, eff. May 28, 2003; Acts 2010, No. 108, §1.



RS 3:2801 - Legislative findings

PART VI. STOCK AT LARGE ON PUBLIC HIGHWAYS

SUBPART A. IN GENERAL

§2801. Legislative findings

There is hereby found and declared a necessity for a stock law embracing certain public highways of the state of Louisiana and necessity that its application be uniform throughout the state.

Added by Stats.1950, No. 443, §1. Amended by Acts 1954, No. 202, §1.



RS 3:2802 - Definitions

§2802. Definitions

As used in this Subpart, the following terms are defined as follows:

(1) "Livestock" means cattle, buffalo, bison, oxen, and other bovine; horses, mules, donkeys, and other equine; sheep; goats; swine; domestic rabbits; fish, turtles, and other animals identified with aquaculture that are located in artificial reservoirs or enclosures that are both on privately owned property and constructed so as to prevent, at all times, the ingress and egress of fish life from public waters; imported exotic deer and antelope, elk, farm-raised white-tailed deer, farm-raised ratites, and other farm-raised exotic animals; chickens, turkeys, and other poultry; and animals placed under the jurisdiction of the commissioner of agriculture and forestry and any hybrid, mixture, or mutation of any such animal.

(2) "Public highway" means a public way for vehicular traffic, including the entire area dedicated thereto and the bridges, culverts, structures, appurtenances and features necessary to or associated with its purpose, and refers to those highways designated in R.S. 3:2803.

(3) "Owner of livestock" means any person owning livestock.

(4) "Manager of livestock" means any person other than an owner of livestock having the care and control of livestock.

Added by Acts 1950, No. 443, §1. Amended by Acts 1954, No. 202, §1, eff. July 1, 1955; Acts 1978, No. 528, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2803 - Livestock at large upon certain highways

§2803. Livestock at large upon certain highways

No person owning livestock shall knowingly, willfully, or negligently permit his livestock to go at large upon the following public highways of this state:

Route

Section

1.

US 11

Mississippi State Line to Jct. US 90, east of New

Orleans

2.

US 51

Mississippi State Line to Laplace

3.

US 61

New Orleans to Mississippi State Line

4.

US 65

Vidalia to Ferriday to Arkansas State Line

5.

US 71

Jct. US 190, near Krotz Springs to Arkansas State

Line

6.

US 79

Texas State Line to Jct. US 80, at Greenwood

7.

US 79

Minden to Arkansas State Line

8.

US 80

Texas State Line to Mississippi State Line

9.

US 84

Texas State Line to Jct. US 71, at Coushatta

10.

US 84

Jct. US 71, at Clarence, to Jct. US 65 at Ferriday

11.

US 90

Texas State Line to Mississippi State Line

12.

US 90 Business

US 90 west of Westwego to New Orleans

13.

US 165

Jct. US 90 east of Lake Charles to Arkansas State

Line

14.

US 167

Abbeville to Arkansas State Line

15.

US 171

Lake Charles to Shreveport

16.

US 190

Texas State Line to Jct. US 171 at DeRidder

17.

US 190

Jct. US 171 at Ragley to Jct. US 90 near

Mississippi State Line

18.

LA 1

Grand Isle to Jct. US 190 north of Port Allen

19.

LA 1

Jct. US 190 near Erwinville to Shreveport

20.

LA 1

Jct. La. 71 north of Shreveport to Arkansas State

Line

21.

LA 2

Texas State Line to Jct. La. 1 at Lewis

22.

LA 2

Vivian to Hosston

23.

LA 2

Plain Dealing to Sarepta

24.

LA 2

Farmerville to Jct. US 165 southeast of Sterlington

25.

LA 2

Mer Rouge to Jct. US 65 north of Lake Providence

26.

LA 3

Bossier City to Plain Dealing

27.

LA 4

Friendship to Jonesboro

28.

LA 4

Winnsboro to US 65 west of Newellton

29.

LA 5

Logansport to US 171 west of Gloster

30.

LA 6

Texas State Line to US 71 at Clarence

31.

LA 7

Coushatta to US 80 at Minden

32.

LA 7

US 80 at Dixie Inn to Arkansas State Line

33.

LA 8

Boyce to Colfax

34.

LA 8

Bentley to Trout

35.

LA 8

Harrisonburg to Sicily Island

36.

LA 10

Vernon Parish Line to Beaver

37.

LA 10

Nuba to Lebeau

38.

LA 10

St. Francisville to Clinton

39.

LA 10

Franklinton to Mississippi State Line

40.

LA 12

Texas State Line to Beauregard Parish Line

41.

LA 13

La. 14, west of Kaplan, to La. US 167 at

Turkey Creek

42.

LA 14

Lake Charles to New Iberia

43.

LA 15

Monroe south to La. 1

44.

LA 16

Denham Springs to Amite

LA 16

The Eastern Line of Tangipahoa Parish

to Franklinton

45.

LA 17

La. 4, east of Winnsboro to Epps

46.

LA 17

Pioneer to Kilbourne

47.

LA 18

Donaldsonville-Edgard-Luling-

Mississippi River Bridge

48.

LA 19

Scotlandville to Mississippi State Line

49.

LA 20

Gibson to Vacherie

50.

LA 21

Madisonville to Mississippi State Line

51.

LA 22

Springfield to US 190 at Chinchuba

52.

LA 23

Gretna to Venice

53.

LA 24

Bourg to Schriever

54.

LA 25

Covington to Franklinton

55.

LA 26

Lake Arthur to Elton

56.

LA 27

Northern line of Cameron Parish line

to Juanita

57.

LA 27

Northern line of Cameron Parish line

to Holmwood

58.

LA 28

Catahoula Parish LaSalle Parish

59.

Repealed by Acts 1975, No. 293, §2

60.

LA 29

Eunice to Ville Platte

61.

LA 29

Bunkie to La. 115 west of Evergreen

62.

LA 31

New Iberia to Breaux Bridge

63.

LA 31

Arnaudville to Opelousas

64.

LA 33

Farmerville to Marion

65.

LA 34

Chatham to West Monroe

66.

LA 35

Forked Island to La. 700, north of

Kaplan

67.

LA 35

Acadia-Lafayette Parish line south of

Rayne, to US 190 at Lawtell

68.

LA 37

Baton Rouge to La. 63 NE of Baywood

69.

LA 39

Bertrandville to Arabi

70.

LA 41

Pearl River to La. 21, south of Sun

71.

LA 42

US 61, near Oak Grove to Port Vincent

72.

LA 44

Laplace to St. James Parish Line

73.

LA 45

Marrero to Crown Point

74.

LA 46

Poydras to Reggio

75.

LA 55

Montegut to Bourg

76.

LA 56

Chauvin to Presque Isle

77.

LA 67

Baton Rouge to Clinton

78.

LA 82

Esther to Abbeville

79.

LA 91

Gueydan to Midland

80.

LA 91

Estherwood to La. 100 east of Egan

81.

LA 91

Egan via Iota to Acadia-St. Landry

Parish Line south of Eunice

82.

LA 92

Mermentau to Morse

83.

LA 92

La. 91, south of Morse, to La. 13,

east of Lyons Point

84.

LA 92

La. 13 south of Crowley to Acadia-

Vermilion Parish line

85.

LA 94

Lafayette to Breaux Bridge

86.

LA 95

Acadia-Lafayette Parish line via Mire

and Church Point to Acadia-St.

Landry Parish line northwest of

Prudhomme

87.

LA 97

Acadia-Jefferson Davis Parish line to

Basile

88.

LA 98

La. 97 west of Iota via Iota, Maxie,

Rayne and Mire to Acadia-Lafayette

Parish line east of Mire

89.

LA 100

La. 97 west of Evangeline to La. 13

north of Crowley

90.

LA 107

Pineville to Marksville

91.

LA 115

Intersection with La. 29 west of

Evergreen to intersection with La.

28 at Holloway and from its junction

with La. 106 to the Avoyelles Parish

Line

92.

LA 124

Jonesville to Harrisonburg

93.

LA 126

Intersection with La. US 165 in Grayson

to LaSalle Parish Line

94.

LA 127

Nebo to Olla

95.

LA 133

Columbia northward to Richland Parish

line

96.

LA 137

Archibald to Rayville

97.

LA 139

Sicard to La. 142 southeast of Beekman

98.

LA 143

La. 2 northwest of Sterlington to Marion

99.

LA 158

Colfax to US 71 north of Colfax

100.

LA 175

Intersection of La. US 171 west of

Many to intersection with La. US 84

101.

LA 178

Church Point to Acadia-St. Landry

Parish line

102.

LA 315

Theriot to Houma

103.

LA 342

La. 35 south to Rayne to La. 700 west

of Ridge

104.

LA 343

Acadia-Lafayette Parish line, north of

Duson to La. 98 east of Mire

105.

LA 347

Breaux Bridge to Arnaudville

106.

LA 356

La. 95 at Peach Bloom to Acadia-St.

Landry Parish line

107.

LA 357

Opelousas to Church Point

108.

LA 358

La. 367 southwest of Prudhomme to

Pitreville

109.

LA 365

La. 370 northeast of Iota to La. 13

north of Maxie

110.

LA 365

La. 13 at Judd via Branch and

Higginbotham to La. 98, east of Mire

111.

LA 367

La. 98 northwest of Rayne via Link to

the Acadia-St. Landry Parish line

112.

LA 368

La. 97 to Redich via Frey to La. 13

east of Mowata

113.

LA 370

Iota via Frey and Richard to La. 35

southwest of Church Point

114.

LA 460

Nebo to Whitehall

115.

LA 628

Laplace to St. Charles Parish line

116.

LA 700

La. 35 north of Kaplan to La. 322 west

of Ridge

117.

LA 722

La. 98 east of Rayne to Acadia-

Lafayette Parish line west of Duson

118.

LA 754

La. 95 southeast of Church Point to

Acadia-St. Landry Parish line east

of Church Point

119.

LA 755

La. 368 northwest of Frey to Acadia-

St. Landry Parish line south of

Eunice

120.

LA 845

Clarks to Sikes Road

121.

LA 848

Hebert to Cat Island

122.

LA 1096

La. 722 east of Rayne to La. 95 south

of Mire

123.

LA 1098

La. 95 south of Higginbotham to La.

365 east of Higginbotham

124.

LA 1099

La. 1098 southeast of Higginbotham to

La. 365

125.

LA 1100

La. 98 east of Castille to La. 95

south of Higginbotham

126.

LA 1101

La. 98 at Castille to La. 365 east of

Branch

127.

LA 1102

La. 35 south of Branch to La. 1101

128.

LA 1104

La. 178 near Church Point to La. 754

129.

LA 1105

La. 367 north of Link via Richard to

La. 95 southeast of Prudhomme

130.

LA 1106

La. 367 north of Link westerly

approximately two miles to a

junction with a parish road

131.

LA 1107

La. 367 north of Link to La. 1105

132.

LA 1108

La. 95 northwest of Church Point to

Pitreville

133.

LA 1109

La. 98 east of Maxie to La. 365 east

of Judd

134.

LA 1110

La. 98 east of Maxie to Link

135.

LA 1111

La. 13 north of Crowley to La. 98

136.

LA 1112

From La. 1111 northerly and easterly

back to La. 1111

137.

LA 1113

La. 98 northwest of Rayne to La. 367

138.

LA 1117

La. 92 near Mermentau to US 90 west of

Estherwood

139.

LA 1118

La. 1117 southeast of Mermentau

southerly approximately 1.7 miles to

a junction with parish road

140.

LA 1119

La. 92 south of Mermentau southerly

approximately 1.0 mile to a junction

with parish road

141.

LA 1120

La. 100 east of Egan to La. 98

southeast of Iota

142.

LA 1121

Lawson to La. 13 northwest of Crowley

143.

LA 1123

La. 97 and La. 98 west of Iota to La.

97 south of Redich

144.

LA 1124

Estherwood southerly approximately 3.9

miles to a junction with a parish road

145.

LA 1165

In Evangeline Parish

146.

LA 3007

La. 13 south of Crowley easterly

approximately 3.5 miles to a parish

road near Ebenezer

147.

LA 3067

La. 91 north of Iota to La. 370 south

of Frey

148.

LA 3068

La. 97 north of Redich to US 190 east

of Basile

149.

LA 3070

La. 100 west of Lawson to La. 370 east

of Iota

150.

LA 3076

US 90 to La. 13 and US 90 in Rayne

151.

LA 3042

Ville Platte to Bayou Chicot

152.

LA 106

Bayou Chicot to Morrison Station

junction of La. 106 and La. 29 and

from its intersection with U.S. 167

to its intersection with La. 13

153.

LA 181

From its intersection with La. 115 to

the Rapides Parish Line

154.

LA 1153

North from city limits of Oakdale to

the cattle guard immediately

preceding the intersection of LA

1153 and LA 1154.

155.

LA 417

Legonier to Red Cross

156.

LA 1

Legonier to New Roads, New Roads to

intersection with U.S. 190

157.

LA 415

New Roads to West Baton Rouge Parish

line

158.

LA 418

Torras to Innis

159.

LA 10

New Roads to Pointe Coupee

160.

LA 447

within Livingston Parish.

161.

LA 111

US 171 near Anacoco west to La. 392.

Added by Acts 1950, No. 443, §1. Amended by Acts 1954, No. 202, §1; Acts 1955, No. 114, §1; Acts 1956, No. 368, §1; Acts 1958, No. 166, §1; Acts 1958, No. 274, §1; Acts 1959, No. 126, §1; Acts 1960, No. 574, §1; Acts 1962, No. 105, §1; Acts 1965, No. 30, §1; Acts 1970, No. 427, §1; Acts 1974, No. 634, §§1, 2; Acts 1975, No. 293, §1; Acts 1976, No. 280, §1; Acts 1976, No. 322, §1; Acts 1986, No. 508, §1; Acts 1992, No. 415, §1; Acts 2014, No. 27, §1.



RS 3:2804 - Impounding livestock found at large upon highways

§2804. Impounding livestock found at large upon highways

A. The deputy secretary of Department of Public Safety shall, and all sheriffs, deputy sheriffs, constables, and justices of the peace may, cause any livestock found at large upon any highway of the state of Louisiana, as defined in R.S. 3:2803, to be taken into custody and impounded. Any livestock so taken into custody shall be impounded in the nearest official state police impoundment area. Any officer taking custody of and impounding livestock shall immediately notify the deputy secretary of Department of Public Safety or his duly authorized representative in the parish in which the livestock is impounded and shall, within twenty-four hours after such notification, notify the owner or manager of such livestock, if known, personally or by leaving written notice at his place of residence.

B. The owner or manager of livestock so impounded shall have the right to secure his livestock upon the payment to the superintendent* of state police or officer impounding the livestock of a fee of twenty dollars per head of livestock. He shall also pay to the officer impounding such livestock the cost of feeding and caring for such livestock at the rate of two dollars per day for each animal and the cost of any necessary veterinary and advertisement fees incurred.

C. The governor is authorized to establish, by executive order, in the Department of Public Safety, a suitable patrol force to enforce the provisions of this Subpart. The members of the patrol shall be employees of the Department of Public Safety, and their salaries and expenses shall be paid in the same manner as is provided for other employees.

D. The provisions of this Section and of R.S. 3:2805 and 2806 shall be effective for any fiscal year or portion of a fiscal year only if sufficient funds have been appropriated to the deputy secretary of the Department of Public Safety and Corrections for the purpose of enforcing those Sections for the fiscal year or the portion of the fiscal year. If sufficient funds have not been appropriated the deputy secretary shall provide written notice to the Senate and House Committees on Transportation, Highways and Public Works.

Added by Acts 1950, No. 443, §1. Amended by Acts 1954, No. 202, §1, eff. July 1, 1955; Acts 1976, No. 323, §1; Acts 1977, No. 503, §1, eff. July 13, 1977; Acts 1978, No. 528, §1; Acts 1983, 1st Ex. Sess., No. 33, §1, eff. Jan. 19, 1983; Acts 1989, No. 494, §1.

*See R.S. 36:405.



RS 3:2805 - Advertisement of impounding when owner is unknown

§2805. Advertisement of impounding when owner is unknown

A. If the owner or manager of any livestock found at large on a public highway is not known or if the owner or manager has no residence in the parish where the livestock is impounded a statement shall be filed with the superintendent of state police or his authorized representative in the parish in which the livestock is impounded, setting forth:

(1) The name and address of the person impounding the livestock;

(2) A description of the livestock as to kind, sex, marks, brand, color and apparent age;

(3) The place of taking custody of and the place where livestock is impounded;

(4) The amount of the charges due for feeding and caring for the livestock;

(5) The amount of the fee for impounding the livestock.

B. The superintendent of state police or his representative shall then give notice by advertising in a newspaper of general circulation within the parish setting forth the fact of the impoundment, a description of the livestock, and that the owner or manager is unknown or, if known, that he cannot be located. This advertisement shall notify any person claiming to be the owner or manager of such livestock to appear before the superintendent of state police or his representative at a place named and a time not less than three days nor more than six days from the date of notice to prove such claim of ownership or authority to manage. If the owner or manager appears and proves to the satisfaction of the superintendent of state police or his representative that he is the owner or manager of the stock impounded, the superintendent of state police or his representative shall require the owner or manager to pay the fee provided in R.S. 3:2804, the cost of feeding and caring for the stock at the rates hereinabove specified in R.S. 3:2804, and the cost of advertisement.

Added by Acts 1950, No. 443, §1. Amended by Acts 1954, No. 202, §1, eff. July 1, 1955.



RS 3:2806 - Sales of unclaimed livestock

§2806. Sales of unclaimed livestock

A. If, after the notice provided in R.S. 3:2804 and R.S. 3:2805, the owner or manager does not appear within twenty calendar days, the deputy secretary of state police or his representative shall proceed to sell such impounded livestock in the following manner:

(1) The deputy secretary of Department of Public Safety or his representative shall advertise in a newspaper of general circulation in the parish where the sale is to take place, the fact of such sale, the date, and the place of the sale. The place of the sale shall be at some public place open to the general public within the parish of impoundment or the nearest sale barn in the vicinity of the place of impoundment and the sale shall take place within ten days after publication of one notice of said sale. The impounded livestock shall be auctioned to the last and highest bidder for cash.

(2) From the price of said sale shall be deducted the fee provided in R.S. 3:2804, the cost of feeding and caring for the livestock at the rate hereinabove specified in R.S. 3:2804 and all expenses incurred in the sale. The deputy secretary of Department of Public Safety shall pay the fee provided for feeding and caring for the livestock and the remainder shall be paid to the office of state police.

B. The governing authority of any parish affected by R.S. 3:2801 through R.S. 3:2807 shall have the right to fence any highway or highways affected hereby at the cost and expense of the police jury.

Added by Acts 1950, No. 443, §1. Amended by Acts 1954, No. 202, §1, eff. July 1, 1955; Acts 1978, No. 528, §1.



RS 3:2807 - Penalties

§2807. Penalties

Any person convicted of violating the provisions of R.S. 3:2803 shall be fined not less than twenty-five dollars nor more than fifty dollars for each offense. The auditor of the Department of Public Safety shall receive all of the fines imposed and collected for such violation.

Added by Acts 1950, No. 443, §1. Amended by Acts 1954, No. 202, §1, eff. July 1, 1955; Acts 1978, No. 528, §1.



RS 3:2808 - Legislative findings

§2808. Legislative findings

There is hereby found and declared a necessity for fencing certain public highways of the state of Louisiana and necessity that its application be uniform throughout the state.

Added by Acts 1954, No. 187, §1.



RS 3:2809 - Repealed by Acts 1999, No. 364, 1, eff. June 16, 1999.

§2809. Repealed by Acts 1999, No. 364, §1, eff. June 16, 1999.



RS 3:2810 - Closing of gates in fences constructed with state aid

§2810. Closing of gates in fences constructed with state aid

It shall be the obligation of users of property contiguous to state highways upon which fences have been erected with state aid to ascertain that the gates from the owner's private property to the public road be kept closed except when actually in use and tended by a competent person. Failure of the user of the private property to keep the gates closed shall subject him to the same penalties as provided in R.S. 3:2807.

Added by Acts 1962, No. 94, §1.



RS 3:2811 - Fences erected upon public highways with state aid; damaging, removal and destruction prohibited; exceptions; penalties for violation

§2811. Fences erected upon public highways with state aid; damaging, removal and destruction prohibited; exceptions; penalties for violation

A. Fences erected upon state highways with a contribution from the Department of Highways of the State of Louisiana are the property of the State of Louisiana. The damaging, removal or destruction of such fences, except as permitted in Sub-section B of this Section is specifically prohibited.

B. Owners of property bounded by a highway upon which such a fence has been erected may remove the fence from that portion of the highway in front of their property if they have erected similar connecting fences to prevent livestock from their lands and lands contiguous to their lands from roaming at large upon the public road. Responsibility for the effectiveness of such connecting fences shall rest upon the landowner. The state shall have no title to the connecting fences.

C. The department of public safety of the state of Louisiana shall be charged with the responsibility for administering the provisions of this Section.

D. Whoever damages, removes or destroys any fence covered by Sub-section A hereof, without previously erecting connecting fences, so as to permit the roaming of cattle upon the highways, shall, upon conviction therefor, be fined not more than one hundred dollars or be imprisoned in the parish jail for a period not to exceed thirty days, or both, in the discretion of the court.

Added by Acts 1962, No. 79, §1.



RS 3:2812 - To 2814 Repealed by Acts 1954, No. 202, 1, eff. July 1, 1955.

§2812. §§2812 to 2814 Repealed by Acts 1954, No. 202, §1, eff. July 1, 1955.



RS 3:2815 - Impoundment pens or areas

§2815. Impoundment pens or areas

The State Department of Public Safety shall designate and establish within each parish of the state, where necessary, an impoundment pen or area which shall be maintained by the department or by a person designated by the Superintendent of State Police solely for the purpose of impounding and retaining within the parish all livestock, swine and other cattle or animals subject to impoundment under the laws of this state. Animals impounded under such laws shall be retained and cared for in said impoundment pens or areas until disposed of in the manner provided by law.

The Superintendent of State Police is authorized to deputize or otherwise obtain the services of one farmer in each parish who shall be responsible for maintaining and caring for all animals impounded.

Acts 1960, No. 290, §1.



RS 3:2851 - Livestock not to go on paved, black-topped and asphalt treated highways

SUBPART B. HORSES, MULES, DONKEYS OR ASSES

§2851. Livestock not to go on paved, black-topped and asphalt treated highways

It shall not be lawful for horses, mules, donkeys, or asses to go on the paved, black-topped and asphalt treated highways of the state system and the rights of way therefor.

Added by Acts 1950, 2nd Ex.Sess., No. 12, §1.



RS 3:2852 - Repealed by Acts 1978, No. 528, 3.

§2852. Repealed by Acts 1978, No. 528, §3.



RS 3:2853 - Repealed by Acts 1978, No. 528, 3

§2853. Repealed by Acts 1978, No. 528, §3



RS 3:2854 - Impounding pens, yards and keepers

§2854. Impounding pens, yards and keepers

The department in which the patrol is established by the governor shall establish impounding pens and yards, and employ pound keepers.

Added by Acts 1950, 2nd Ex.Sess., No. 12, §1.



RS 3:2855 - Fees and costs

§2855. Fees and costs

The fees and costs under this Sub-part shall be as follows: for the first impounding, per head, ten dollars; for the second impounding, per head, twenty-five dollars; for keeping, one dollar per head for each day the stock are kept by the impounder or keeper; for making the sale, five dollars per head for each animal sold; for proceeding, as in case of estrays, such costs as are now allowed by law in cases of estrays in the several parishes. Provided, that no charge shall be made for the first impounding of an animal where it is shown to the satisfaction of the patrol that the animal has escaped from his enclosure or gone upon the highway through no fault of the owner.

Added by Acts 1950, 2nd Ex.Sess., No. 12, §1.



RS 3:2856 - Branding of animals impounded

§2856. Branding of animals impounded

Every animal impounded shall be branded with a distinctive brand, burned into the hide of the animal, which, together with a description of the animal, shall be entered on a record to be kept by the patrol and the pound keeper.

Added by Acts 1950, 2nd Ex.Sess., No. 12, §1.



RS 3:2857 - Repealed by Acts 1978, No. 528, 3

§2857. Repealed by Acts 1978, No. 528, §3



RS 3:2858 - Impounded animals, release of prohibited; penalty

§2858. Impounded animals, release of prohibited; penalty

No person shall by force, threats, or fraud release any animal impounded under the provisions of R.S. 3:2572.

Whoever violates this Section shall be fined not more than one hundred dollars, or imprisoned not more than sixty days, or both.

Added by Acts 1950, 2nd Ex.Sess., No. 12, §1.



RS 3:2859 - Adoption and donation of unclaimed horses; rules and regulations

§2859. Adoption and donation of unclaimed horses; rules and regulations

A. Notwithstanding any provisions of law to the contrary, following a diligent attempt to locate the owner and proper advertisement, the animal control authority or the sheriff in parishes where there is no other animal control authority may provide for the adoption or donation of any unclaimed horse or may transfer the horse to an animal control agency in another parish prior to resorting to any other means of disposition of the animal, provided the horse is determined to be free of those diseases for which the Louisiana Board of Animal Health would otherwise require that the horse be destroyed by euthanasia.

B. Each parish animal control authority or sheriff in parishes where there is no other animal control authority shall establish guidelines for the proper adoption or donation of unclaimed horses. Any recommendations made by the Louisiana Animal Control Association shall be taken into consideration by the authority or sheriff when establishing the guidelines.

C. As used in this Section, "unclaimed horse" means any domesticated member of the family "equidae", including horses, burros, asses, donkeys, zebras, and similar other species, and crossbred hybrids of these including mules, in which no one claims ownership after reasonable notice has been provided regarding its custody.

D. "Proper advertisement" for purposes of this Section means giving notice by advertising in a newspaper having general circulation within the parish once a week for two consecutive weeks. The notice shall set forth all of the following:

(1) A description of the horse.

(2) A statement that the owner is unknown or if known, that he cannot be located.

(3) A statement indicating when and where the horse was found.

(4) A location where the owner can prove ownership and reclaim the horse.

Acts 2001, No. 715, §1, eff. June 25, 2001; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2891 - Swine prohibited from running at large

SUBPART C. SWINE

§2891. Swine prohibited from running at large

No person owning swine shall knowingly, willfully, or negligently permit his swine to run at large upon public property or upon private property of another person.

Added by Acts 1954, No. 130, §1. Amended by Acts 1972, No. 419, §1; Acts 2010, No. 980, §1.



RS 3:2892 - Impoundment of swine running at large; notice to and recovery by owner

§2892. Impoundment of swine running at large; notice to and recovery by owner

Any landowner or lessee, or their agents, employees, or representatives or the sheriff, constable, or other police officer of any parish, ward, or municipality may seize any swine found unaccompanied by its owner or keeper and running at large on any public or private property. These swine so seized shall be impounded and the citizen or officer so seizing and impounding the swine shall cause the owner or keeper thereof, if known, to be notified personally or by leaving written notice at the place of his residence within twenty-four hours after the seizure, and the owner or keeper of the swine may forthwith claim the swine upon the payment of the fees hereinafter specified.

Added by Acts 1954, No. 130, §1. Amended by Acts 1972, No. 419, §2; Acts 2010, No. 980, §1.



RS 3:2893 - Disposition of swine

§2893. Disposition of swine

If the owner or keeper fails to come forward and claim the swine within five days after mailing or delivery of said notice and pay all fees and costs hereinafter provided, or if the ownership of such swine cannot be readily determined, notice of impoundment of the same and the place thereof shall be published at least once in an official journal in the parish where the swine are taken into possession, together with notice that such swine will be sold by the sheriff or constable at public auction to the highest bidder for cash and without appraisement at a specified time, date, and place, not less than five days after publication of such notice. In either event, the original owner thereof may claim such swine and recover the same prior to public sale upon the payment to the officer or citizen impounding the same a fee of two dollars per animal for seizure and a fee of one dollar to pay the cost of food and keep for each day it is impounded, and in the event the same has been advertised, the reasonable cost of such advertisement. If the owner fails to claim the animal and pay the fees as hereinbefore specified, the swine shall be offered for sale at public auction to the highest bidder for cash and without appraisement.

The fee of the sheriff or constable shall be five percent of the amount of such sale, and in addition, twenty-five cents per animal for giving of notice.

Added by Acts 1954, No. 130, §1. Amended by Acts 1972, No. 419, §3.



RS 3:2894 - Disposition of proceeds of sale

§2894. Disposition of proceeds of sale

From the price of the sale, the sheriff or constable shall deduct the fee of the person impounding the swine, the cost of feeding and caring for the swine at the rates hereinabove specified in R.S. 3:2893, and all expenses incurred in the sale. He shall pay the person taking up the swine the fee due him and the person feeding and caring for the swine the fees provided for such services and the remainder shall be paid into the parish treasury for the use and benefit of the parish. If the swine cannot be sold as herein specified, they may be donated by the auctioning officer to any charitable or public institution or welfare recipient or, if none be willing to accept them, disposed of forthwith as the auctioning officer sees fit, except that they shall not be released to run at large.

Added by Acts 1954, No. 130, §1. Amended by Acts 1972, No. 419, §4.



RS 3:2895 - Penalties

§2895. Penalties

Any person convicted of violating the provisions of R.S. 3:2891 shall be fined not less than twenty-five dollars nor more than one hundred dollars.

Added by Acts 1972, No. 419, §5.



RS 3:2896 - Liability for damages

§2896. Liability for damages

A. The owner of any swine who knowingly, willfully, or negligently permits his swine to run at large upon public property or upon the private property of another person shall be liable for any damage caused by such swine while running at large.

B. The provisions of this Section shall not apply in the Sabine River Swamp in ward 1 and all of ward 2 of Beauregard Parish, in the Little River area north of Catahoula Lake in Grant Parish and LaSalle Parish south of Highway 84, in wards 1, 2, 3, and 4 of LaSalle Parish, in that area of Allen Parish, ward 5, west of the Calcasieu River, in wards 1, 2, 3, 5, 6, and 8 of Vernon Parish, in the Catahoula Lake area of Catahoula Parish, and in the parishes of Winn, Union, St. Tammany, Livingston, St. Helena, Cameron, and Caldwell Parish, except wards 1, 2, 7, and 8 of Caldwell Parish, and state representative district 27, unless a referendum of the people is held to approve it.

C. The provisions of Subsection B of this Section shall become null and void on January 1, 2020.

Added by Acts 1972, No. 419, §6; Acts 2010, No. 980, §1.



RS 3:3001 - Legislative findings

PART VII. LOCAL REGULATION OF LIVESTOCK ON

PUBLIC HIGHWAYS

§3001. Legislative findings

There is hereby found and declared a necessity for providing a means whereby each ward of every parish in the state shall have the right, by local option election, to prohibit livestock from roaming at large in each said ward on those public highways other than those provided for in R.S. 3:2803.

Added by Act 1958, No. 399, §1.



RS 3:3002 - Definitions

§3002. Definitions

As used in this Part, the following terms are defined as follows:

(1) "Livestock" means cattle, buffalo, bison, oxen, and other bovine; horses, mules, donkeys, and other equine; sheep; goats; swine; domestic rabbits; fish, turtles, and other animals identified with aquaculture that are located in artificial reservoirs or enclosures that are both on privately owned property and constructed so as to prevent, at all times, the ingress and egress of fish life from public waters; imported exotic deer and antelope, elk, farm-raised white-tailed deer, farm-raised ratites, and other farm-raised exotic animals; chickens, turkeys, and other poultry; and animals placed under the jurisdiction of the commissioner of agriculture and forestry and any hybrid, mixture, or mutation or any such animal.

(2) "Owner of livestock" means any person owning or having control of livestock.

(3) "Public highway" means any public way except those highways provided for in R.S. 3:2803 for vehicular traffic including the entire area dedicated thereto and the bridge, culverts, structures, appurtenances and features necessary to or associated with its purpose.

Added by Acts 1958, No. 399, §1. Amended by Acts 1978, No. 528, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:3003 - Livestock at large on highways unlawful

§3003. Livestock at large on highways unlawful

No person owning livestock shall knowingly, willfully or negligently permit his livestock to go at large upon the public highways of any ward of any parish where livestock is presently prohibited from roaming at large or any ward of any parish that shall hereafter adopt a stock law as hereinafter provided for.

Added by Acts 1958, No. 399, §1.



RS 3:3004 - Impounding livestock found at large upon highways

§3004. Impounding livestock found at large upon highways

A. All sheriffs, deputy sheriffs, constables, and justices of the peace shall, and any other person may, take possession of and impound any livestock found at large upon any public highway of this state in any ward where livestock is presently prohibited from roaming at large or may hereafter be prohibited from roaming at large as hereinafter provided for. Any livestock so taken and impounded shall be impounded in the parish in which taken and when taken by a sheriff, deputy sheriff, constable, or justice of the peace, the owner thereof shall be notified personally or by leaving written notice at the place of his residence within twenty-four hours after taking possession of such livestock. Any person other than a sheriff, deputy sheriff, constable, or justice of the peace taking possession of and impounding livestock shall immediately notify the sheriff of the parish in which the livestock is taken and said sheriff shall, within twenty-four hours of such notification, notify the owner in the manner hereinabove provided.

B.(1) Except as provided in Paragraph (2) of this Subsection, the owner of livestock so taken shall have the right to secure his livestock upon the payment to the officer or person taking up the livestock a fee of ten dollars for each head of livestock taken. He shall also pay to the person taking and impounding such livestock the cost of feeding and caring for such livestock at the rate of two dollars per day for each animal.

(2) Except during a gubernatorially declared state of emergency, in Vermilion Parish, the owner of livestock so taken shall have the right to secure his livestock upon the payment to the officer or person taking up the livestock a fee of one hundred dollars for the first head of livestock taken and twenty dollars for each head taken thereafter if the officer secures the livestock. He shall also pay to the person taking and impounding such livestock the cost of feeding and caring for such livestock at the rate of three dollars per day for each animal. During a gubernatorially declared state of emergency, the provisions of Paragraph (1) of this Subsection shall apply to Vermilion Parish.

Added by Acts 1958, No. 399, §1. Amended by Acts 1977, No. 503, §1, eff. July 13, 1977; Acts 1999, No. 1065, §1; Acts 2006, No. 756, §1.



RS 3:3005 - Advertisement of impounding when owner is unknown

§3005. Advertisement of impounding when owner is unknown

A. If the owner of any livestock found at large on any public highway of any ward where the roaming at large of stock is prohibited, is unknown or if the owner has no residence in the parish where the livestock is taken, a statement shall be filed with the sheriff of the parish in which the livestock is taken setting forth:

(1) The name and address of the person taking up the livestock;

(2) A description of the livestock as to kind, sex, marks, brand, color, and apparent age;

(3) The place of taking up and the place where the livestock is impounded;

(4) The amount of the charges due for feeding and caring for the livestock;

(5) The amount of the fee for taking the livestock.

B. The sheriff shall then give notice by advertising in a newspaper of general circulation within the parish setting forth the fact of the taking of possession, a description of the livestock, that the owner is unknown or if known that he cannot be located. This advertisement shall notify any person claiming to be the owner of such livestock to appear before the sheriff at a place named and a time not less than three days nor more than six days from the date of notice to prove such claim or ownership. If the owner appears and proves to the satisfaction of the sheriff that he is the owner of the stock impounded, the sheriff shall require the owner to pay the fee of the person taking the stock, the cost of feeding and caring for the stock at the rates hereinabove specified in R.S. 3:3004 and the cost of advertisement.

Added by Acts 1958, No. 399, §1.



RS 3:3006 - Sale of unclaimed livestock

§3006. Sale of unclaimed livestock

If after the notice provided for in R.S. 3:3004 and R.S. 3:3005 the owner does not appear at the time specified the sheriff shall proceed to sell such impounded livestock in the following manner:

The sheriff shall advertise in a newspaper of general circulation in the parish where the sale is to take place the fact of such sale, the date and place of the sale. The place of the sale shall be at the court house or at some other public place in the vicinity of the court house and the sale shall be made not less than ten nor more than twenty days after publication of one notice of said sale. Said sale shall be by auction to the last and highest bidder for cash. From the price of said sale the sheriff shall deduct the fee of the person impounding the livestock, the cost of feeding and caring for the livestock at the rates herein above specified in R.S. 3:3004 and all expenses incurred in the sale. He shall pay the person taking up the livestock the fee due him and the person feeding and caring for the livestock the fees provided for such services and the remainder shall be paid into the state treasury.

Added by Acts 1958, No. 399, §1.



RS 3:3007 - Election

§3007. Election

A. The provisions of this Part shall not apply to those highways provided for in R.S. 3:2803 or be enforced in any ward of any parish of this state unless and until so ordered and authorized by a majority in number of the voters of said ward voting in an election held in said ward as hereinafter provided for in R.S. 3:3011.

B. Any ward of any parish of this state may at any time hold a local option election as hereinafter provided for in R.S. 3:3011 provided that such election may not be held for the same ward oftener than once a year.

Added by Acts 1958, No. 399, §1.



RS 3:3008 - Petition for elections; notice of election

§3008. Petition for elections; notice of election

Upon the petition of twenty-five percent of the qualified electors in any ward of any parish of the state, the governing authority of the parish in which the ward is situated shall, within sixty days after the date on which the petition is filed, order and set the date for an election. The election shall be held not more than sixty days after the date on which it is ordered. Notice of the election shall be published in the official journal of the parish in which the ward is located at least once a week for four consecutive weeks. The first publication shall be not less than thirty days prior to the date of the election. All elections provided for in this Part shall be at the expense of the parish in which the ward calling the election is situated.

Added by Acts 1958, No. 399, §1. Amended by Acts 1977, No. 258, §1.



RS 3:3009 - Contents and requisites of petition

§3009. Contents and requisites of petition

A. The petition for a referendum election shall be addressed to the governing authority of the parish in which the ward is situated and shall state in essence that the signers thereof request that an election be called to submit to the qualified electors of the ward the proposition of prohibiting any or all of the species of livestock enumerated in R.S. 3:3001 from roaming at large on the public highways of said ward.

B. The petition shall be signed by twenty-five percent of the electors of the ward qualified to vote on the date on which the first signature is attached to the petition and shall state the date of signing and the address of each signing elector.

C. Said petition shall also state the species of livestock which it is proposed to prohibit from roaming at large on the public highways of the ward in which the election is to be held.

Added by Acts 1958, No. 399, §1. Amended by Acts 1977, No. 258, §1.



RS 3:3010 - Filing of petition with registrar of voters

§3010. Filing of petition with registrar of voters

The petition for such local option election shall be filed with the registrar of voters of the parish in which the ward is situated within sixty days of the date of the first signature affixed thereto and when so filed shall become a public record.

Added by Acts 1958, No. 399, §1; Acts 2009, No. 186, §1, eff. June 29, 2009.



RS 3:3011 - Election and effect

§3011. Election and effect

The governing authority of the parish in which the ward is situated shall then proceed to call a special election on the question of prohibiting the type or types of livestock specified in the petition for election from roaming at large on the public highways of the ward. If a majority of the voters of the ward participating in an election called for the purpose of submitting to the voters of said ward the proposition of prohibiting the type or types of livestock specified in the petition for election, from roaming at large on the public highways of the ward, vote in favor of prohibiting said type or types of livestock from roaming at large, it shall be unlawful for the type or types of livestock specified to roam at large on the public highways of said ward, commencing six months from the date of said election. If a majority of the voters of the ward participating in the election vote against prohibiting livestock from roaming at large on the public highways of said ward then the provisions of this Part shall not apply to or be enforced in said ward.

Added by Acts 1958, No. 399, §1.



RS 3:3012 - Publication of election results

§3012. Publication of election results

The results of any election required or authorized by this Part shall be promulgated by the governing authority of the parish by publishing same one time in the official journal of the parish in which the ward is situated, which publication shall be made not more than fifteen days after the date of said election.

Added by Acts 1958, No. 399, §1.



RS 3:3013 - Penalties

§3013. Penalties

Any person convicted of violating the provisions of R.S. 3:3003 shall be fined not more than twenty-five dollars or imprisoned in the parish jail for not more than thirty days or both fined and imprisoned in the discretion of the court.

Added by Acts 1958, No. 399, §1.



RS 3:3014 - Saving clause

§3014. Saving clause

All parish or ward stock laws or ordinances in effect on July 30, 1958, shall remain in full force and effect, it being the intention of the legislature to provide by this Part an additional method by which stock laws may be voted and enforced.

Added by Acts 1958, No. 399, §1.



RS 3:3021 - Regulations in governing authority of the city of New Orleans, Orleans Parish, or Jefferson Parish

PART VIII. REGULATIONS IN URBAN AREAS

§3021. Regulations in governing authority of the city of New Orleans, Orleans Parish, or Jefferson Parish

Nothing contained in this Chapter shall be construed to prevent or limit the governing authority of the city of New Orleans, Orleans Parish, or Jefferson Parish from adopting ordinances for the operation of its own program for the control of animals nor to prevent or limit the enforcement of the ordinances or the imposition of fees and fines thereunder; however, in no event shall the fees or fines be less than similar fees or fines imposed under this Chapter.

Acts 2003, No. 133, §1, eff. May 28, 2003; Acts 2011, 1st Ex. Sess., No. 3, §1.



RS 3:3031 - BEAVER CONTROL

CHAPTER 19. BEAVER CONTROL

§3031. Bounty on beaver

A. The department may, when funds are provided, offer a bounty of a minimum of five dollars for each beaver destroyed. Upon presentation of the beaver to any bona fide or licensed alligator farm, a receipt shall be issued in such form as prescribed by the department to the person presenting the animal. The department shall redeem such receipt by paying to such person upon presentation of the receipt, whether in person or by mail, a sum of five dollars, or such greater amounts as may be established by the department, for each such receipt as bounty. The redemption of such receipts shall be paid only from funds especially appropriated for this purpose, and it is expressly provided that no such bounty shall be paid from any regular receipts, funds or appropriations of the department.

B. The commissioner shall promulgate such rules and regulations, pursuant to the Administrative Procedure Act, as necessary to the extent that funds are provided to implement this Section.

C. No bounty shall be paid when funds, personnel, or equipment of the department are employed in capturing and killing any beaver.

D. The provisions of the Chapter shall not be applicable in St. Tammany Parish.

Acts 1990, No. 999, §1.



RS 3:3032 - Pilot program

§3032. Pilot program

A. The governing authority of the parishes of East Carroll, West Carroll, Morehouse, Madison, and Richland, in cooperation with the Department of Agriculture and Forestry, shall create a pilot program to offer a bounty on beaver. The purpose of the pilot program shall be to explore the benefits of offering a bounty on beaver in order to control the beaver population and the damage caused by beaver.

B. The bounty offered shall total fifteen dollars for each pelt, ten dollars to be paid by the state, provided that funds are appropriated therefor, and five dollars to be paid by the parish governing authority.

C. The governing authority of each of the parishes shall provide a collection point or points for collection of the beaver pelts. The bounty shall be paid upon presentation of the pelt at the collection site.

D. Each individual presenting a pelt or pelts must show proof of residence in that parish. Persons presenting pelts from another parish will be rendered ineligible for further participation in the program.

Acts 1991, No. 979, §1.



RS 3:3101 - Administration; enforcement

CHAPTER 19-A. REGULATION OF FARM-RAISED

EXOTIC ANIMALS

PART I. IMPORTED EXOTIC DEER AND ANTELOPE,

ELK, AND FARM-RAISED WHITE TAIL DEER AND OTHER EXOTIC

CERVIDAE

§3101. Administration; enforcement

The commissioner of agriculture and forestry, or his designee, shall administer and enforce this Part. The commissioner shall adopt rules and regulations setting forth the requirements for the raising, slaughtering, and sale of imported exotic deer and antelope, elk, farm-raised white tail deer and other exotic cervidae for commercial purposes in this state. All rules and regulations shall be adopted in accordance with the Administrative Procedure Act.

Acts 1991, No. 110, §1; Acts 1995, No. 461, §1; Acts 2010, No. 17, §1, eff. May 26, 2010.



RS 3:3102 - Definitions; identification

§3102. Definitions; identification

A. As used in this Part, "farm-raised white-tailed deer" means any animal of species and genus Odocoileus virginianus which is bred, born, raised, and/or kept within closed circumscribed fenced premises for the purpose of buying, selling, or trading in commerce. Farm-raised white-tailed deer does not include any white-tailed deer which is part of any zoo, game park, or wildlife exhibit where the primary purpose of the same is the exhibition of white tail deer and/or other animals.

B. On and after August 15, 1995, any white-tailed deer which is born into, bought, sold, traded, or otherwise becomes farm-raised white tail deer shall be identified by means of an electronic implant. The commissioner shall promulgate rules and regulations concerning the specifications and location of the implantation device.

Acts 1995, No. 461, §1; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2012, No. 214, §2(E).



RS 3:3103 - Imported exotic deer and antelope, elk, farm-raised white tail deer and other exotic cervidae; licensing

§3103. Imported exotic deer, antelope, elk, farm-raised white tail deer, and other exotic cervidae; licensing

A. Any person who engages in owning, raising, selling, or harvesting imported exotic deer, antelope, elk, farm-raised white tail deer, and other exotic cervidae, for any purpose, on farms or preserves of which he is the owner or lessee shall apply to the commissioner for a license to do so.

B. The license shall permit the licensee to own, breed, and propagate such animals and sell them alive, or sell their parts, and to kill and transport them and sell their carcasses for food. This Subsection shall not apply to the sale of white tail deer meat.

C. Each license shall be valid for a period of one year and may be renewed in accordance with rules adopted by the commissioner.

D. Licensees receiving a license under this Section shall not be required to comply with R.S. 56:171.

Acts 1991, No. 110, §1; Acts 1992, No. 41, §1; Acts 1995, No. 461, §1; Acts 2010, No. 17, §1, eff. May 26, 2010; Acts 2012, No. 214, §2(A); Acts 2014, No. 110, §1, eff. May 16, 2014.



RS 3:3104 - Reporting

§3104. Reporting

Each licensee shall maintain records which include the total number of animals, or the parts thereof, killed, sold, or transported, and the name of the person to whom the animals were sold or transported.

Acts 1991, No. 110, §1; Acts 2012, No. 214, §2(B).



RS 3:3105 - Fencing requirements

§3105. Fencing requirements

The fencing requirements for owning or breeding of imported exotic deer, elk, and antelope pursuant to this Part shall be specified pursuant to rule and regulation by the commissioner. The fencing requirements for farm-raised white tail deer and other exotic cervidae shall be specified pursuant to rule and regulation by the commissioner.

Acts 1991, No. 110, §1; Acts 1992, No. 41, §1; Acts 1995, No. 461, §1; Acts 2010, No. 17, §1, eff. May 26, 2010; Acts 2012, No. 214, §2(C); Acts 2014, No. 110, §1, eff. May 16, 2014.



RS 3:3107 - Regulatory fee

§3107. Regulatory fee

The commissioner may charge a service fee on alternative livestock programs in Louisiana. The fee shall be established by rule adopted in accordance with the Administrative Procedure Act. The proceeds of the fee shall be used to defray the costs of services to the alternative livestock industry in Louisiana. The fee shall be collected annually upon the renewal of the license in the state of Louisiana. The amount of the fee shall be based on the cost of regulating the alternative livestock industry.

Acts 2012, No. 214, §1.



RS 3:3108 - Violations; revocation of license

§3108. Violations; revocation of license

A. The commissioner may revoke the license of any person violating any provision of this Part.

B. The commissioner may impose a civil penalty of up to one thousand dollars for each violation of this Part or of the rules and regulations adopted under this Part. Each day on which a violation occurs shall be a separate offense.

C. Civil penalties may be assessed only by a ruling of the commissioner based on an adjudicatory hearing held in accordance with the Administrative Procedure Act.

D. The commissioner may institute civil proceedings to enforce his ruling in the district court for the parish in which the violation occurred.

Acts 1991, No. 110, §1; Acts 2012, No. 214, §2(E); Acts 2014, No. 110, §1, eff. May 16, 2014.



RS 3:3111 - Legislative findings

PART II. DOMESTIC FARM-RAISED RATITES

§3111. Legislative findings

The purpose of this Part is to classify and regulate the growing of nonnative wildlife species of domestic farm-raised ratites including but not limited to ostrich, rhea, emu, and cassowary for the purpose of producing meat, skins, hides, feathers, oil, and progeny.

Acts 1993, No. 134, §1.



RS 3:3112 - Definitions

§3112. Definitions

As used in this Part, the following terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) "Commissioner" means the commissioner of agriculture and forestry or his duly authorized representative acting at his direction.

(2) "Department" means the Louisiana Department of Agriculture and Forestry.

(3) "Ratite" means a flightless bird with a flat chestbone of the order Ratitae including but not limited to ostrich (Struthio camelus), rhea (Rhea americana), emu (Dromaius novaehollandiae), and cassowary (Casuarius). Domestic farm-raised ratites shall be considered livestock if identified and maintained for the commercial purpose of producing meat, hides, feathers, oil, or progeny.

Acts 1993, No. 134, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:3113 - Administration and enforcement

§3113. Administration and enforcement

A. The provisions of this Part shall be administered by the commissioner of agriculture and forestry through the office of animal health and food safety.

B. The commissioner shall adopt such rules and regulations as are necessary to implement the provisions of this Part or to administer the ratite program.

C. The commissioner may employ such personnel as is necessary to administer the provisions of this Part.

Acts 1993, No. 134, §1; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:3114 - Diseases and pests

§3114. Diseases and pests

The commissioner shall have the full and plenary power to deal with all contagious and infectious diseases of ratites and all other pests of ratites including but not limited to internal and external parasites. The state veterinarian may do and perform such acts as may be necessary to control, eradicate, or prevent the introduction, spread, or dissemination of any and all contagious and infectious diseases of ratites and all other pests of ratites.

Acts 1993, No. 134, §1.



RS 3:3115 - Information

§3115. Information

The commissioner may request information, statistics, production figures, and any other information from owners of ratites for commercial purposes in order to formulate policy, programs, promotions, and any other activities involving ratites.

Acts 1993, No. 134, §1.



RS 3:3116 - Identification and transportation of ratites

§3116. Identification and transportation of ratites

A. The commissioner may, by rule, establish procedures for the identification of ratites, including but not limited to guidelines and requirements for the use of marks, bands, tattoos, or electronic identification.

B. Ratites may be shipped into the state only when accompanied by a certificate of veterinary inspection signed by a United States Department of Agriculture accredited veterinarian or other similar official of the country of such ratites' origin. The certificate shall certify the apparent freedom of the ratites from contagious or infectious diseases and shall be based upon an actual inspection or specific serologic testing of the ratites to be shipped or moved within a period of thirty days preceding the date of shipment.

C. Notwithstanding Subsection B of this Section, the commissioner may inspect any ratites shipped into this state, even if the ratites are accompanied by a certificate of veterinary inspection issued by another state or country. If such an inspection reveals the presence of contagious or infectious disease, the commissioner may declare a moratorium on Louisiana's recognition of any certificate of veterinary inspection issued by a representative of that state or country, until the commissioner determines that the standards of inspection of that state or country are adequate and equal to those health standards established by the state of Louisiana.

D. The commissioner, by rule, may establish other procedures for the shipment or movement of ratites within or into this state.

Acts 1993, No. 134, §1.



RS 3:3117 - Violations; penalties

§3117. Violations; penalties

A. The commissioner may impose a civil penalty of up to one thousand dollars for each violation of this Part or of the rules and regulations adopted under the provisions of this Part.

B. Civil penalties may be assessed only by a ruling of the commissioner based on an adjudicatory hearing held in accordance with the Administrative Procedure Act.

Acts 1993, No. 134, §1.



RS 3:3201 - LOUISIANA PESTICIDE LAW

CHAPTER 20. LOUISIANA PESTICIDE LAW

PART I. GENERAL

§3201. Short title

This Chapter may be cited as the "Louisiana Pesticide Law".

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983.



RS 3:3202 - Definitions

§3202. Definitions

(1) "Active ingredient" means:

(a) In the case of a pesticide, other than a plant regulator, defoliant, or dessicant, an ingredient which will prevent, destroy, repel, or mitigate any pest.

(b) In the case of a plant regulator, an ingredient which, through physiological action, will accelerate or retard the rate of growth or rate of maturation or otherwise alter the behavior of ornamental or crop plants or the product thereof.

(c) In the case of a defoliant, an ingredient which will cause the leaves or foliage to drop from a plant.

(d) In the case of a dessicant, an ingredient which will artificially accelerate the drying of plant tissue.

(2) "Agricultural commodity" means any plant, or part thereof, or animal or animal product, produced by any person primarily for sale, consumption, propagation, or other use by man or animals.

(3) "Agricultural consultant" means a person who, for a fee, provides technical advice, supervision, or recommendation in one or more of the categories under which agricultural consultants are licensed under this Chapter.

(4) "Antidote" means a practical, immediate treatment for poisoning and includes first-aid treatment.

(5) "Brand" means any name, trademark, or other designation under which a pesticide is sold.

(6) "Commercial applicator" means an individual who is certified to apply or supervise the application of restricted use pesticides in the course of his employment.

(7) "Commission" means the Advisory Commission on Pesticides as set forth in Part II of this Chapter.

(8) "Commissioner" means the commissioner of agriculture and forestry or his duly authorized representatives acting at his direction.

(9) "Competent" means properly qualified to perform functions associated with pesticide sales or application, the degree of capability required being directly related to the nature of the activity and the associated responsibility.

(10) Repealed by Acts 1990, No. 136, §2.

(11) "Department" means the Louisiana Department of Agriculture and Forestry.

(12) "Disposal" means the discharge, deposit, injection, dumping, spilling, leaking, or placing of any pesticide waste into or on any land or water so that such pesticide waste, or any constituent thereof, may enter the environment or be emitted into the air or discharged into any waters, including groundwaters.

(13) "Division" means the division of pesticide and environmental programs within the office of agricultural and environmental sciences.

(14) "E.P.A." means the United States Environmental Protection Agency.

(15) "Farmer" means any person engaged in the commercial production of agricultural products.

(16) "Field scout" means an individual who is employed by an agricultural consultant and who enters fields on a regular basis to make pest counts without making recommendations.

(17) "F.I.F.R.A." means the Federal Insecticide, Fungicide, and Rodenticide Act, P.L. 92-516, as amended.

(18) "General use pesticide" means a pesticide which is classified for general use by the commissioner or by the E.P.A. under the F.I.F.R.A.

(19) "Hazard" means the probability that a given pesticide will have an adverse effect on man or the environment in a given situation.

(20) "Inert ingredient" means an ingredient which is not active.

(21) "Label" means the written, printed, or graphic material on, or attached to the pesticide or any of its containers or wrappers.

(22) "Labeling" means all labels and all other written, printed, or graphic matter accompanying the pesticide at any time or to which reference is made on the label or in literature accompanying the pesticide.

(23) "Manufacturer" means the person who owns or holds the rights to any brand under which a pesticide is sold.

(24) "Nontarget organism" means a plant or animal other than the one against which the pesticide is applied.

(25) "Owner-operator" means a person who is licensed to own or operate a business which engages in the application of pesticides for a fee.

(26) "Package" means any parcel, bag, bottle, can, or other container which contains a pesticide.

(27) "Person" means any individual, corporation, partnership, association, or other legal entity.

(28) "Pesticide" means any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any pest and any substance or combination of substances intended for use as a plant regulator, defoliant, dessicant, or any substance the commissioner determines to be a pesticide.

(29) "Pesticide dealer" means a person who is licensed to own or operate a business which engages in the sale of restricted use pesticides.

(30) "Pesticide salesperson" means an individual who is certified to sell or supervise the sale of restricted use pesticides.

(31) "Pesticide waste" means any pesticide or substance containing a pesticide or any container thereof when it is discarded or is meant to be discarded.

(32) "Pesticide waste generation" means the act or process of producing pesticide wastes.

(33) "Pesticide with restricted uses" means any pesticide for which the commissioner has established restrictions on the application of the pesticide during certain times or in certain locations.

(34) "Pests" means any insect, rodent, nematode, fungus, weed, or any other form of terrestrial or aquatic plant or animal life or virus, bacteria, or other microorganism, except viruses, bacteria, or other microorganism in living humans or other living animals, which the commissioner declares to be a pest.

(35) "Phenoxy herbicide" means any herbicide which contains a phenoxy derivative or lower aliphatic acid as an ingredient.

(36) "Private applicator" means an individual who is certified to apply or supervise the application of any restricted use pesticide for the purpose of producing any agricultural commodity on land owned or leased by the private applicator or for the purpose of applying or supervising the application of any restricted use pesticide on lands owned by another without compensation. Producing an agricultural commodity shall include related aspects of production, such as storage or transportation of an agricultural commodity produced by the private applicator.

(37) "Restricted use pesticide" means a pesticide which is classified for restricted use by the commissioner or by the E.P.A. under the F.I.F.R.A.

(38) "Shipping containers" means the smallest unit in which a manufacturer ships a particular pesticide.

(39) "Storage" means the containment of pesticide waste in such manner as not to constitute disposal of such pesticide waste.

(40) "Treatment" means any method, technique, or process, including neutralization, designed to change the physical, chemical, or biological character or composition of any pesticide waste so as to neutralize such waste or so as to render such waste innocuous, safe for transport, amenable for recovery, amenable for storage, or reduced in volume.

(41) "Weed" means any plant which grows where not wanted or serves no useful purpose.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983. Acts 1983, No. 130, §1; Acts 1990, No. 136, §2; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:3203 - Commissioner of agriculture

§3203. Commissioner of agriculture

A. The commissioner shall adopt such rules and regulations as are necessary to implement the provisions of this Chapter, including but not limited to rules and regulations governing the registration, distribution, sale, offering for sale, and application of pesticides; the making of recommendations by agricultural consultants; the disposal of pesticide containers and wastes; and the disposition of agricultural commodities and other materials contaminated with pesticide residues. The commissioner by rule shall establish procedures for use in emergencies involving imminent danger to human health or to the environment. All rules and regulations shall be adopted in accordance with the provisions of the Administrative Procedure Act.

B. The commissioner shall administer and enforce the provisions of this Chapter and the rules and regulations adopted under the provisions of this Chapter.

C. The commissioner by rule may provide for the appointment of ad hoc committees to advise the commissioner on the implementation of the provisions of this Chapter.

D. The commissioner by rule may declare any type of plant, animal, or other type of life to be a pest.

E. The commissioner by rule may declare a substance to be a pesticide.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983.



RS 3:3204 - Inspections; investigations

§3204. Inspections; investigations

A. When the commissioner believes that a violation of the provisions of this Chapter or of the rules and regulations adopted under the provisions of this Chapter has occurred, the commissioner may apply to the district court for the district in which the alleged violation occurred for a warrant to search the premises in which the alleged violation occurred and to obtain, at no cost to the state, samples of any pesticides or other materials involved in the alleged violation.

B. The commissioner shall have access, during normal working hours, to any premises where there is reason to believe that pesticides are sold, offered for sale, or held for distribution or application. The commissioner may examine any pesticide and may open any package and take a sample for analysis, at no cost to the state. Samples shall be taken in accordance with procedures established by the commissioner and shall be submitted to the state chemist for analysis. On completion of the analysis, the report shall be submitted to the manufacturer and the purchaser. If either person questions the validity of the analysis, that person may request in writing that another analysis be performed by a chemist approved by the commissioner. The person requesting the second analysis shall pay the costs of the second analysis. Entrance on the premises under the provisions of this Subsection shall not be deemed to be criminal trespass under any state law or local ordinance.

C. Subject to Subsection A of this Section, the commissioner may investigate any circumstances which the commissioner has reasonable grounds to believe has caused or resulted in a violation of the provisions of Parts I through V of this Chapter or the rules or regulations adopted under Parts I through V of this Chapter. In connection with any investigation conducted under this Subsection:

(1) The commissioner may issue subpoenas to compel the attendance of witnesses or the production of documents and records anywhere in the state.

(2) The sheriff of the parish in which the witness or the documents or records are located shall serve the subpoenas.

(3) The records of investigations conducted under the provisions of this Subsection shall be confidential and shall not be public records for the purposes of Chapter 1 of Title 44 of the Louisiana Revised Statutes of 1950.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 1985, No. 468, §1; Acts 1985, No. 637, §1.



RS 3:3205 - Stop order

§3205. Stop order

A. When the commissioner believes that a violation of the provisions of this Chapter or of the rules and regulations adopted under the provisions of this Chapter has occurred, the commissioner may issue a stop order prohibiting the distribution, sale, offer for sale, application, movement, or disturbance of the pesticide, pesticide wastes, or contaminated agricultural commodities or material.

B. Any person aggrieved by a stop order may petition the commission to hold a hearing on the matter. The hearing shall be held in accordance with the provisions of Section 3214 of this Chapter.

C. Based on the results of the hearing, or based on a consent agreement mutually entered into by the commissioner and a violator, the commissioner may take one or more of the following actions:

(1) Release the pesticide for sale.

(2) Require the manufacturer or distributor to dispose of the pesticide and reimburse the purchaser.

(3) Sell the pesticide at public auction, if the manufacturer refuses to dispose of the pesticide and reimburse the purchaser.

(4) Destroy the pesticide.

(5) Provide for the disposition of the pesticide wastes or contaminated agricultural commodities or materials.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983.



RS 3:3206 - Cooperative agreements

§3206. Cooperative agreements

The commissioner may enter into any cooperative agreement with any person in order to further the intent and purposes of this Chapter. Each cooperative agreement shall be a public record and shall be subject to the provisions of R.S. 44:1 et seq.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Amended by Acts 1988, No. 217, §1; Acts 2010, No. 495, §1, eff. June 24, 2010.



RS 3:3207 - Appointment of agent for service of process

§3207. Appointment of agent for service of process

Any person who is not a resident of or domiciled in this state or who has not appointed an agent for service of process in this state and who engages in any activity regulated by this Chapter does by that action appoint the secretary of state as his agent for service of process of any legal document. Venue for any legal action against any person initiated by service of process on the secretary of state shall be in the parish or parishes in which the violation occurred or the damages were sustained.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983.



RS 3:3208 - Physicians' reports

§3208. Physicians' reports

Each physician who treats a medical complaint which the physician diagnoses as caused by pesticide poisoning shall provide notice of the poisoning to the commissioner. The notice shall be provided in accordance with rules adopted by the commissioner for that purpose.

Acts 1985, No. 32, §1.



RS 3:3209 - Penalty schedule for minor violations

§3209. Penalty schedule for minor violations

A. The commissioner by rule shall adopt a schedule of penalties for minor violations of Parts I through VI and VIII of this Chapter, or of the rules or regulations adopted thereunder. The maximum penalty for a minor violation shall be five hundred dollars.

B. As used in this Section, a "minor violation" is one which does not endanger human health or safety, or which does not endanger the environment.

C. When the commissioner has evidence which indicates that a minor violation which appears in the schedule has been committed, the commissioner shall notify the alleged offender by certified mail, return receipt requested, of the facts involved in the alleged offense and the penalty set forth in the schedule. The alleged offender may admit, or not contest, the existence of the alleged facts and may pay the penalty. If the alleged offender does not pay the prescribed penalty within thirty days after receipt of notice, the commissioner shall call a hearing to adjudicate the matter in accordance with R.S. 3:3214.

Acts 1985, No. 469, §1; Acts 1988, No. 216, §1; Acts 1990, No. 127, §1; Acts 1995, No. 237, §1.



RS 3:3210 - Pesticide Fund

§3210. Pesticide Fund

A. Funds received under Parts I through VI and VIII of this Chapter shall be deposited immediately upon receipt in the state treasury.

B. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited as required by Subsection A hereof shall be credited to a special fund hereby created in the state treasury to be known as the "Pesticide Fund". The monies in this fund shall be used solely as provided in Subsection C hereof and only in the amounts appropriated by the legislature. All unexpended and unencumbered monies in this fund at the end of the fiscal year shall be returned to the state general fund. The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to the state general fund.

C. The monies in the Pesticide Fund shall be used solely for the following purposes:

(1) To provide for the programs and activities provided for in Parts I through VI and VIII of this Chapter and the expenses of the office of agricultural and environmental sciences, as determined by the commissioner.

(2) To construct, renovate, maintain, and equip a building on the Baton Rouge campus of Louisiana State University to provide administrative offices and analytical laboratories to be used in connection with the programs provided for in Parts I through VI and VIII of this Chapter.

(3) To build, equip, and maintain a building to house the offices of the department.

(4) The department, or the Louisiana Agricultural Finance Authority on behalf of the department, may fund the anticipated funds appropriated from the Pesticide Fund into revenue bonds for the purpose of renovating or constructing a building on the Baton Rouge campus of Louisiana State University to provide administrative offices and analytical laboratories to be used in connection with the programs established in Parts I through VI of this Chapter and for the purpose of acquiring, constructing, renovating, and equipping buildings and related facilities for use by the department in connection with promoting and assisting agriculture and forestry in this state. The department may pledge those funds to secure the repayment of revenue bonds or to secure a lease or purchase agreement entered into in connection with the issuance of revenue bonds for those purposes.

(5) If the revenues in the Pesticide Fund are pledged to secure the repayment of revenue bonds, or are pledged to secure a lease or purchase agreement entered into in connection with the issuance of revenue bonds, the fees which provide the funds shall not be reduced below those levels existent at the time of the pledge until the bonds have been repaid.

(6) Monies received from the registration of pharmaceuticals administered to livestock may be used to provide for the expenses of the office of animal health and food safety.

Acts 1986, No. 510, §1, eff. July 1, 1986; Acts 1990, No. 127, §1; Acts 1992, No. 15, §1; Acts 1995, No. 237, §1; Acts 2003, No. 120, §1, eff. Jan. 1, 2004; Acts 2003, No. 230, §1, eff. June 5, 2003; Acts 2011, No. 31, §1; Acts 2012, No. 147, §1, eff. May 14, 2012.



RS 3:3211 - Louisiana Advisory Commission on Pesticides

PART II. LOUISIANA ADVISORY COMMISSION ON PESTICIDES

§3211. Louisiana Advisory Commission on Pesticides

A. The Louisiana Advisory Commission on Pesticides is hereby created within the Department of Agriculture and Forestry. The commission shall be domiciled in Baton Rouge.

B. The commission shall consist of the following eleven members appointed by the commissioner in accordance with the following provisions:

(1) One aerial applicator who is a commercial applicator appointed from a list of three persons nominated by the Louisiana Agricultural Aviation Association.

(2) One ground applicator who is a commercial applicator appointed from a list of three persons nominated by the Louisiana Vegetation Management Association.

(3) One chemical representative appointed from a list of three persons nominated by the Louisiana Ag Industries Association.

(4) One agricultural consultant appointed from a list of three persons nominated by the Louisiana Agricultural Consultants' Association.

(5) One pesticide salesperson appointed from the state at large.

(6) One person appointed from a list of three persons nominated by the Louisiana Mosquito Control Association.

(7) One farmer who is a private applicator appointed from a list of three persons nominated by the Louisiana Farm Bureau Federation.

(8) One farmer who is a private applicator appointed from the state at large.

(9) Two persons appointed from a list of six persons, two of whom shall be nominated by the Louisiana Wildlife Federation, two of whom shall be nominated by the Sierra Club, and two of whom shall be nominated by the Audubon Society.

(10) One Louisiana member of the Society of Toxicology with an advanced degree in toxicology appointed from a list of three persons nominated by the Louisiana members of the Society of Toxicology.

C. Each appointment by the commissioner shall be submitted to the Senate for confirmation.

D. Members shall be appointed for terms which shall end at the same time as the term of the commissioner making the appointment. Members shall serve until their successors in office are appointed and sworn into office.

E. Vacancies in the offices of the members shall be filled in the same manner as the original appointments for the unexpired portion of the term of the office vacated.

F. A majority of the members of the commission shall constitute a quorum for the transaction of business. All official actions of the commission shall require the affirmative vote of a majority of the members of the commission.

G. The commissioner may appoint an alternate member for each member. If the member is appointed from a list of nominees, the alternate member shall be appointed from the same list. If the member cannot attend a meeting, the alternate member may serve as the member's representative if the member notifies the commission that he is unable to attend and that he wishes the alternate member to serve as his representative. Alternate members who serve as the representative of a member shall have voting rights.

H. The commission, by a vote of two-thirds of the members, may expel a member who has accumulated three consecutive unexcused absences from commission meetings.

I. Members of the commission shall not receive any salary for their duties as members. Members or representatives may receive a per diem for each day spent in actual attendance of meetings of the commission or of duly appointed committees or subcommittees of the commission. The amount of the per diem shall be fixed by the commission in an amount not to exceed forty dollars. Members or representatives may receive a mileage allowance for mileage traveled in attending meetings. The mileage allowance shall be fixed by the commission in an amount not to exceed the mileage rate for state employees.

J. The commission shall meet twice in each calendar year and may meet on the call of the chairman or upon the request of any three members. The commission shall not meet more than twelve times in any calendar year.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 1988, No. 309, §1; Acts 1988, No. 218, §1; Acts 1993, No. 138, §1; Acts 2009, No. 24, §1, eff. June 12, 2009; Acts 2010, No. 495, §1, eff. June 24, 2010.



RS 3:3212 - Officers and employees

§3212. Officers and employees

A. The members of the commission shall elect a chairman, a vice chairman, and such other officers as they deem necessary. All officers shall be members of the commission.

B. The commission shall employ a director and an assistant director, who shall be appointed by the commission subject to the approval of the commissioner of agriculture. The director and assistant director shall be in the unclassified service. The commissioner may employ such other personnel of the commission as he deems appropriate. All employees of the commission shall be under the direction and supervision of the commissioner.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983.



RS 3:3213 - Powers

§3213. Powers

The commission shall have the following powers:

(1) To advise the commissioner on the adoption of such rules and regulations as are necessary to enforce the provisions of this Chapter.

(2) To hold hearings and conduct investigations.

(3) To advise the commissioner on the qualifications for licenses, certificates, and permits required to sell or apply pesticides, to engage in business as an agricultural consultant, or to dispose of pesticide wastes.

(4) To advise the commissioner on the requirements for the registration of pesticides.

(5) To hold hearings on alleged violations of the provisions of this Chapter or of the rules and regulations adopted under the provisions of this Chapter.

(6) To advise the commissioner on the civil penalties to be imposed or the injunctive relief to be sought to punish and restrain violations of the provisions of this Chapter or of the rules and regulations adopted under the provisions of this Chapter.

(7) To recommend that the commissioner suspend or revoke licenses, certificates, and permits or impose probation on holders of licenses, certificates, or permits.

(8) To work jointly with the Louisiana Department of Health to establish and develop a state mosquito control program.

(9) To adopt bylaws for the orderly management of the affairs of the commission.

(10) To employ a director and assistant director, subject to the approval of the commissioner.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983.



RS 3:3214 - Adjudicatory hearings

§3214. Adjudicatory hearings

All adjudicatory hearings held by the commission shall be conducted in accordance with the following provisions:

(1) The commissioner shall convene the commission for the purpose of hearing the matter.

(2) The commissioner shall appoint a hearing officer, who shall preside over the hearing.

(3) The commissioner may issue subpoenas to compel the attendance of witnesses or the production of documents and records anywhere in the state in any hearing before the commission.

(4) The hearing shall be conducted in accordance with the provisions of the Administrative Procedure Act.

(5) The commission shall make an initial determination on the matter. This determination shall be submitted to the commissioner in writing.

(6) The commissioner shall make the final determination on the matter. If the determination of the commissioner differs from the determination of the commission, the commissioner shall issue a written opinion based on the record of the hearing.

(7) Except as otherwise provided in this Paragraph, appeals from rulings of the commissioner shall be taken in accordance with the provisions of the Administrative Procedure Act. Notwithstanding the provisions of R.S. 49:964(B), any appeal from a determination of the commissioner, when filed in forma pauperis, shall be by civil proceedings in the district court for the parish in which the violation occurred.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 1983, No. 228, §1; Acts 1985, No. 168, §1.



RS 3:3221 - Registration of pesticides

PART III. REGISTRATION OF PESTICIDES

§3221. Registration of pesticides

A. Each pesticide which is sold, offered for sale, or distributed in this state shall be registered annually with the commissioner. Each manufacturer shall register each pesticide prior to the pesticide being sold, offered for sale, or distributed. Registration shall expire on the last day of December of each year. Each manufacturer shall pay an annual registration fee of four hundred dollars for each pesticide registered.

B. Each application for the initial registration of a pesticide and for the re-registration of a pesticide for which the label has been changed shall be accompanied by the following information:

(1) The brand of the pesticide.

(2) The name and address of the manufacturer of the pesticide.

(3) Two complete copies of the labeling of the pesticide, containing:

(a) The specific name of each active ingredient in the pesticide.

(b) The percentage of the active ingredients in the pesticide.

(c) The percentage of the inert ingredients in the pesticide.

(d) The net contents of each package in which the pesticide will be sold.

(e) A statement of claims made for the pesticide.

(f) Directions for the use of the pesticide, including warnings or caution statements.

(4) The Material Safety Data Sheet prepared in accordance with the requirements of the Environmental Protection Agency.

(5) Such other information as the commissioner by rule may require.

C. All information relative to the formulas of pesticides registered with the commissioner shall be exempt from the public records law and shall be confidential information.

D. The commissioner may refuse to register any pesticide. Any manufacturer who has been refused registration of a pesticide may request a hearing before the commission. The hearing shall be held in accordance with the provisions of Section 3214 of this Chapter.

E. Prior to registering a pesticide, the commissioner shall determine whether:

(1) The composition of the pesticide is sufficient to support the claims made for the pesticide.

(2) The label on the pesticide complies with state and federal requirements.

(3) Use of the pesticide will produce unreasonably adverse effects on the environment.

F. As part of the registration of any pesticide, the commissioner may impose the following conditions:

(1) Each package of pesticides sold or offered for sale shall carry a label which shall state the brand of pesticide, the name and address of the manufacturer of the pesticide, the specific name of each active ingredient contained in the pesticide, and such other information as the commissioner shall require.

(2) The commissioner may require each shipping container in which a manufacturer ships pesticides which are sold or offered for sale in this state to carry a label with the following information:

(a) The lot or batch number of the pesticide, from which the date of manufacture can be determined.

(b) Such other information as the commissioner shall require.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 1985, No. 167, §1; Acts 1986, No. 510, §2, eff. July 1, 1986; Acts 1988, No. 220, §1; Acts 1988, No. 219, §1; Acts 1992, No. 15, §1; Acts 1992, No. 67, §1; Acts 1997, No. 198, §1; Acts 2003, No. 120, §1, eff. Jan. 1, 2004.



RS 3:3222 - Special registrations, permits, exemptions

§3222. Special registrations, permits, exemptions

A. The commissioner may issue a special local needs registration for a pesticide for use in a specified location based on a specified local need. The composition and label of the pesticide shall comply with state and federal requirements. The special local needs registration shall be issued in accordance with Section 24(c) of the F.I.F.R.A. Each applicant for a special local needs registration shall submit five copies of the application and the documents supporting the application. Each applicant shall pay a fee of one hundred dollars for each application for a special local needs registration.

B. The commissioner may apply to the Environmental Protection Agency for authority to issue state experimental use permits. If the Environmental Protection Agency authorizes the commissioner to issue state experimental use permits, the following terms and conditions shall apply:

(1) The commissioner must find that the applicant needs the permit in order to accumulate information necessary to register a pesticide under Section 3221 of this Chapter.

(2) The commissioner may refuse to issue the permit if he finds that the issuance is not warranted or if he finds that the use of the pesticide under the proposed terms and conditions may cause unreasonably adverse effects on the environment.

(3) The commissioner shall prescribe the terms, conditions, and period of time for the permit.

(4) All actions of permit holders and applications of pesticides pursuant to each permit shall be subject to supervision by the Department of Agriculture.

(5) An application for a state experimental use permit may be filed at the time of, before, or after an application for registration is filed.

(6) The state experimental use permit shall be issued in accordance with Section 5(f) of the F.I.F.R.A.

(7) Each applicant for a state experimental use permit shall pay a fee of two hundred dollars for each application submitted.

C. The commissioner may apply to the E.P.A. for an emergency exemption to allow the application of a pesticide if the commissioner finds that an emergency exists or will exist, that a pesticide is available which will alleviate the effects of the emergency, and that the pesticide cannot be used because of state or federal laws or rules and regulations. The application shall be in accordance with the provisions of Section 18 of the F.I.F.R.A. If the E.P.A. grants the emergency exemption, all actions and applications shall be subject to supervision by the Department of Agriculture.

D. The commissioner may revoke or impose stricter conditions on any special registration, permit, or exemption if the commissioner finds that the terms and conditions of the special registration, permit, or exemption are being violated or that the terms and conditions are not adequate to avoid unreasonably adverse effects on the environment.

E. The commissioner by rule may delegate the authority to issue registrations and permits under this Section to a committee composed of:

(1) The director of the Advisory Commission on Pesticides.

(2) The director of the Louisiana Cooperative Extension Service, or his designee.

(3) The director of the Louisiana State Experimental Station, or his designee.

(4) One agricultural consultant appointed by the commissioner. The agricultural consultant shall not be engaged in any research project involving a pesticide which would create a conflict of interest with respect to the pesticide for which the registration or permit is sought.

(5) One farmer appointed by the commissioner.

(6) Such other members appointed by the commissioner as the commissioner deems necessary.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 1988, No. 221, §1; Acts 1990, No. 29, §1.



RS 3:3223 - Classification of pesticides

§3223. Classification of pesticides

A. The commissioner may classify all pesticides in one of the following classifications:

(1) General use. The use of the pesticide, when applied in accordance with its directions for use, warnings, and cautions, and for the uses for which it is registered, or for one or more of those uses, or in accordance with a widespread and commonly recognized practice, will not generally cause, without additional restrictions, unreasonably adverse effects on the environment, or injury to the applicator.

(2) Restricted use. The use of the pesticide, when applied in accordance with its directions for use, warnings, and cautions, and for the uses for which it is registered, or for one or more of those uses, or in accordance with a widespread and commonly recognized practice, may generally cause, without additional restrictions, unreasonably adverse effects on the environment, or injury to the applicator.

(3) Pesticide with restricted uses. The commissioner has established restrictions on the use of the pesticide during certain times of the year or in certain locations.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983.



RS 3:3224 - Local regulations

§3224. Local regulations

A. The regulation of pesticides is preempted by this Chapter. The governing authority of a political subdivision shall not adopt any ordinance in any way affecting the registration, sale, or application of pesticides, or the disposal of pesticide wastes, except as provided herein.

B. The governing authorities of parishes and municipalities may request that the rules applicable to the distribution, sale, or application of pesticides be amended to provide for specific problems encountered in the parish or municipality. The following provisions shall govern requests by parish or municipal governing authorities:

(1) The request shall be addressed to the commissioner.

(2) The commission shall hear the request.

(3) The commission shall make a preliminary determination as to the advisability of amending the state rules and shall transmit its determination to the commissioner.

(4) The commissioner shall make the final determination as to the desirability of amending the state rules.

(5) The standards to be used by the commission and the commissioner in making their determinations shall be as follows:

(a) The gravity of the threat to the environment or to human, plant, or animal health sought to be alleviated by the proposed rule.

(b) The economic impact on the agricultural community caused by the proposed rule.

(c) The impact of the proposed rule on statewide uniformity of rules affecting pesticides.

(d) The availability of alternative pesticides.

(e) Whether the benefits of the proposed rule outweigh the liabilities of the proposed rule.

(6) If the commissioner determines that the rules should be amended, the rule shall be adopted in accordance with the Administrative Procedure Act.

C. Any governing authority of a political subdivision may petition the commissioner for approval of an ordinance applicable to the distribution, sale, or application of pesticides, or the disposal of pesticide wastes. The procedure for obtaining such approval shall be as follows:

(1) The governing authority shall transmit the proposed ordinance to the commissioner who shall refer the ordinance for hearing in accordance with R.S. 3:3224(B)(2) and (3).

(2) Upon receipt of the recommendation of the commission, the commissioner shall approve or disapprove the proposed ordinance.

(3) Both the commission and the commissioner shall be guided by the standards in R.S. 3:3224(B)(5) in making their respective determinations.

(4) Any governing authority aggrieved by a final decision of the commissioner, shall have a right of judicial review of the administrative process pursuant to the provisions of the Administrative Procedure Act.

D. Notwithstanding the provisions of R.S. 3:3224(A), any governing authority of a political subdivision having in effect, on September 1, 1983, an ordinance affecting the registration, sale or application of pesticides, or the disposal of pesticide wastes shall submit the ordinance to the commissioner on or before November 1, 1983, for approval pursuant to R.S. 3:3224(C). Any such ordinance received by the commissioner on or before November 1, 1983, shall continue in full force and effect until a final disapproval of the ordinance is rendered. Any such ordinance not received by the commissioner on or before November 1, 1983, shall be void effective November 1, 1983.

Acts 1983, No. 702, §1.



RS 3:3225 - State chemist

§3225. State chemist

A. The director of the Louisiana Agricultural Experiment Station of the Louisiana State University Agricultural Center shall be the state chemist.

B. The state chemist, or his designee, shall perform the chemical and other analyses necessary to implement the provisions of this Part and the rules and regulations adopted under the provisions of this Part. Such analysis shall be performed according to the most reliable methods available.

C. The state chemist, or his designee, shall establish analytical tolerances for label claims or guarantees of chemical composition of pesticides and analytical tolerances for pesticide residues.

D. Each manufacturer who registers a pesticide shall make available to the commissioner, at no cost to the state, sufficient samples of the pesticides for the enforcement of this Part.

E. The commissioner shall publish, at least annually, a report of all analyses performed by the state chemist under the provisions of this Section. The commissioner may publish such other reports resulting from inspections and analyses by the state chemist as the commissioner deems appropriate.

F. In all civil and criminal actions, all reports by the state chemist, when certified and sworn to by him, shall be prima facie evidence of the facts contained therein and shall be admitted into evidence without further foundation.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:3226 - Prohibitions, enforcement

§3226. Prohibitions, enforcement

A. The following actions are prohibited:

(1) The sale, offering for sale, or distribution of a pesticide which fails to meet its declared chemical composition.

(2) The sale, offering for sale, or distribution of any pesticide which is not registered with the commissioner.

(3) Any interference with the commission, the commissioner, the state chemist, or their representatives in the performance of their duties in connection with this Part.

(4) Any evasion of payment of any fines legally imposed by the commissioner.

(5) The making of false or misleading statements concerning the value of a pesticide on labels, packages, or in any printed or advertising matter.

(6) The adulteration or contamination of any pesticide sold in this state.

(7) The sale, offering for sale, or distribution of any pesticide without a label or of any pesticide which bears an illegible or inaccurate label.

(8) Violations of a stop order issued by the commissioner.

(9) Any violation of any provision of this Part or of any rule or regulation adopted under the provisions of this Part.

B. The commissioner may assess a civil penalty of not more than five thousand dollars for each violation of any of the prohibitions in Subsection A of this Section. Each day on which a violation occurs shall be considered a separate offense. In addition to civil penalties, the commissioner may assess the proportionate costs of the adjudicatory hearing against the offender. The commissioner by rule shall determine the amount of costs to be assessed.

C. The commissioner may suspend or revoke the registration of a pesticide for any violation of the provisions of Subsection A of this Section.

D. Penalties may be assessed, and registration suspended or revoked, only by a ruling of the commissioner based on an adjudicatory hearing held in accordance with the provisions of Section 3214 of this Chapter.

E. The commissioner may institute civil proceedings to enforce his rulings in the district court for the parish in which the violation occurred.

F. The commissioner may institute civil proceedings seeking injunctive relief to restrain and prevent the violation of the provisions of this Part, or of the rules and regulations adopted under the provisions of this Part, in the district court for the parish in which the violation occurred.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 1986, No. 509, §1.



RS 3:3227 - Notice

§3227. Notice

The commissioner shall notify each person who is affected by a suspension or revocation of a registration, or by civil penalties, by certified mail, return receipt requested.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983.



RS 3:3228 - Exclusions

§3228. Exclusions

Except as otherwise provided in specific agreements between the commissioner and the E.P.A., the provisions of this Part shall not apply to:

(1) Chemical components to be used in the manufacture of pesticides.

(2) Pesticides processed or manufactured in this state and intended for sale or distribution in other states or countries.

(3) Pesticides being transported through this state and destined for use in other states or countries.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983.



RS 3:3241 - Certification of private applicators

PART IV. SALE AND APPLICATION OF PESTICIDES

§3241. Certification of private applicators

No person shall apply or supervise the application of any restricted use pesticide as a private applicator unless that person has the proper certification. Certification shall be issued only after the applicant has satisfactorily passed an examination or has satisfactorily demonstrated his knowledge of the laws, rules and regulations, and safety practices governing the sale and application of restricted use pesticides in accordance with the rules and regulations adopted by the commissioner. Certification shall be valid for three years and may be renewed in accordance with rules adopted by the commissioner. Private applicators may supervise the application of restricted use pesticides by competent uncertified individuals who are under the direct supervision of the private applicator.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983.



RS 3:3242 - Certification of commercial applicators

§3242. Certification of commercial applicators

A. No person shall apply or supervise the application of any restricted use pesticide as a commercial applicator unless that person has the proper certification. Certification shall be issued only after the applicant has satisfactorily passed an examination. The commissioner shall establish categories and subcategories for certification in different areas of commercial application and shall establish specific standards for each category and subcategory. Certification shall be valid for three years and shall be renewed in accordance with rules adopted by the commissioner. The commissioner by rule shall provide for the issuance of annual certification cards. Commercial applicators may supervise the ground application of restricted use pesticides within the commercial applicator's certification by competent uncertified individuals who are under the direct supervision of the commercial applicator. Commercial applicators shall not supervise the aerial application of any pesticide by any uncertified person.

B. No person shall apply or supervise the application of any herbicide, rodenticide, insecticide, or restricted use pesticide, on a non-fee basis for grass and weed control, and rodent and general pest control in, on, or around structures or grounds of government subsidized and administered housing and multiplex housing, unless that person owns, leases, or rents the property or has proper certification as provided in Subsection A of this Section and the rules and regulations adopted thereunder.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 1995, No. 237, §1.



RS 3:3243 - Licensing of owner-operators

§3243. Licensing of owner-operators

A. No person shall own or operate a business engaged in the application of pesticides for a fee unless that person has the proper license. Licenses shall be valid for one year and shall be renewed in accordance with rules adopted by the commissioner. There shall be three classes of licenses:

(1) Ground applicators

(2) Aerial applicators who do not apply phenoxy herbicides

(3) Aerial applicators who apply phenoxy herbicides

B. All aerial applicators employed by the owner-operator shall be commercial applicators. All ground applicators employed by the owner-operator shall be commercial applicators or shall work under the direct supervision of a commercial applicator.

C. Prior to obtaining a license, each owner-operator shall post a surety bond with the commissioner. The amount of the bond for owner-operators engaged in ground applications shall be twenty-five thousand dollars. The amount of the bond for owner-operators engaged in aerial applications who apply phenoxy herbicides shall be fifty thousand dollars. The amount of the bond for owner-operators engaged in aerial applications who do not apply phenoxy shall be twenty-five thousand dollars. The bond shall be in favor of the commissioner and shall be conditioned on the licensee fulfilling his obligations to persons who suffer damages as a result of the application of pesticides by the owner-operator or his employees. The bond shall be written by a bonding company approved by the commissioner. Bonds shall not be cancelled except by ninety days written notice to the commissioner. Each person who suffers damages caused by any action of an owner-operator in connection with any application of a pesticide may sue on the bond in any court of competent jurisdiction to recover the damages. The aggregate liability of the surety shall not exceed the principal amount of the bond. Cash bonds, certificates of deposit, property bonds, or irrevocable letters of credit may be used to satisfy the bond requirement.

D. Each owner-operator may obtain liability insurance in lieu of the surety bond. The amount of the insurance shall be equal to the amount of the bond otherwise required. The commissioner by rule shall provide for the requirements for insurance.

E. All mechanically powered equipment used by an owner-operator shall be inspected annually by the commissioner and shall have the inspection decal prominently displayed.

F. Each aircraft and each rotorcraft which is used to apply pesticides shall be identified with numerals, or letters, or both, which shall be in accordance with the Federal Aviation Administration's rules and regulations.

G. Owner-operators shall keep records for three years accurately reflecting the application of pesticides. The records shall be furnished to the commissioner upon his request. These records shall include:

(1) The name of the pesticide applied.

(2) The rate of each application.

(3) The date of each application.

(4) The place of application.

(5) Such other information as the commissioner may require.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983. Acts 1983, No. 130, §1; Acts 1987, No. 452, §1; Acts 1990, No. 30, §1; Acts 2012, No. 147, §1, eff. May 14, 2012.



RS 3:3244 - Certification of pesticide salespersons

§3244. Certification of pesticide salespersons

No person shall sell or supervise the sale of restricted use pesticides as a pesticide salesperson unless that person has the proper certification. Certification shall be issued only after the applicant has satisfactorily passed an examination. Certification shall be valid for three years and shall be renewed in accordance with rules adopted by the commissioner. The commissioner by rule shall provide for the issuance of annual certification cards. Pesticide salespersons may supervise the sale of restricted use pesticides by competent uncertified individuals who are under the direct supervision of the pesticide salespersons.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983.



RS 3:3245 - Licensing of pesticide dealers

§3245. Licensing of pesticide dealers

A. No person shall own or operate a business engaged in the sale of restricted use pesticides unless that person has the proper license. Licenses shall expire on December thirty-first of each year and may be renewed in accordance with rules adopted by the commissioner. Each pesticide dealer shall obtain a license for each location at which restricted use pesticides are sold.

B. Each person who is employed by a pesticide dealer and who sells restricted use pesticides shall be a pesticide salesperson or shall work under the direct supervision of a pesticide salesperson.

C. Pesticide dealers shall keep records for three years accurately reflecting their possession and disposition of restricted use pesticides. The records shall be furnished to the commissioner upon his request. These records shall include:

(1) The name of the pesticide purchased and sold.

(2) The amount of the pesticide purchased and sold.

(3) The date of transactions.

(4) The name, address, and certification number of the purchaser.

(5) Such other information as the commissioner may require.

D. Each pesticide dealer shall maintain records of the storage of pesticides by that dealer. The commissioner shall adopt rules and regulations governing the records required by this Subsection. The rules and regulations shall require the pesticide dealers to maintain sufficient records to comply with the Hazardous Material Information Development, Preparedness, and Response Act, shall specify the length of time the records shall be maintained, and may require the dealer to report to the commissioner the information in the records which are required to be maintained.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 1988, No. 222, §1; Acts 1988, No. 224, §1; Acts 2012, No. 147, §1, eff. May 14, 2012.



RS 3:3246 - Certification and licensing of agricultural consultants

§3246. Certification and licensing of agricultural consultants

A. No person shall be employed as an agricultural consultant unless that person has the proper certification. Certification shall be issued only after the applicant has satisfactorily passed an examination. Certification shall be valid for three years and shall be renewed in accordance with rules adopted by the commissioner. The commissioner by rule shall provide for the issuance of annual certification cards.

B. Applicants for certification as agricultural consultants shall elect to be examined for certification in one or more of the following categories:

(1) Control of insects, mites, nematodes, or other invertebrates.

(2) Control of plant pathogens.

(3) Control of weeds.

(4) Soil management.

(5) Such other categories as the commissioner by rule may establish.

C. The commissioner by rule may establish such other categories as he deems necessary.

D. No new applications for an agricultural consultant's certificate shall be accepted unless the applicant furnishes satisfactory evidence that he meets the following requirements:

(1) He holds a bachelor's, master's, or a doctor's degree from an accredited college or university.

(2) He has earned at least thirty semester hours of college credit in agronomy, soil science, weed science, entomology, plant pathology, horticulture, plant physiology, or other biological science, or any combination of such.

(3) He has earned at least four hours of college credit in each discipline area for which certification is sought. The four discipline areas requiring certification are entomology, plant pathology, weed science, and soil science.

(4) He has, with a master's or doctor's degree, at least one crop season of experience, and with a bachelor's degree, at least two crop seasons of experience, in the field for which he requests certification, employed by a certified agricultural consultant.

E. All experience shall be documented in such manner as the commissioner may require. The commissioner may waive the requirement of experience while employed by an agricultural consultant for applicants with a master's or doctor's degree who demonstrate other comparable experience.

F. Every field scout employed by a licensed agricultural consultant shall be registered with the Department of Agriculture. This registration shall be valid only as long as the individual is employed by the agricultural consultant indicated on the face of the registration certificate.

G. Agricultural consultants shall put all recommendations in writing with two copies each. One copy shall be signed, dated, and furnished to the person for whom the recommendation is being made. The consultant shall, for three years, retain one copy which shall be furnished to the commissioner upon his request. When a pesticide use is recommended, the recommendation shall include:

(1) The pesticide or pesticides recommended.

(2) The recommended rate of application.

(3) The date on which each application is recommended.

(4) The area to be treated.

(5) A brief statement of the reason or reasons for the recommendations.

(6) Such other information as the commissioner may require.

H. No person shall engage in business as an agricultural consultant for a fee unless that person holds a license as an agricultural consultant. The commissioner by rule shall provide for the requirements for an agricultural consultant's license. Each agricultural consultant's license shall expire on December thirty-first of each year and may be renewed in accordance with rules adopted by the commissioner.

I. The provisions of this Section shall not apply to employees of the state or federal government conducting research or demonstrations in their official capacities.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 1983, No. 347, §1; Acts 1988, No. 223, §1; Acts 1997, No. 57, §1, eff. Jan. 1, 1998; Acts 2012, No. 147, §1, eff. May 14, 2012.



RS 3:3247 - Use of certificates

§3247. Use of certificates

The commissioner by rule may provide that persons who hold more restrictive certificates may use those certificates in lieu of less restrictive certificates.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983.



RS 3:3248 - Direct supervision

§3248. Direct supervision

Persons who hold certificates issued under the provisions of this Chapter may provide direct supervision for the application or sale of a restricted use pesticide by competent uncertified persons. The certified person shall be fully responsible for the actions of the uncertified persons under his direct supervision. The certified person shall give instruction and direction to the uncertified persons and shall be available when and if his presence is needed. The certified person need not be physically present at all times unless the commissioner by rule requires the physical presence of the certified person at the time the restricted use pesticide is sold or applied.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983.



RS 3:3249 - Examinations

§3249. Examinations

A. Each applicant for a certificate issued under the provisions of this Chapter shall satisfactorily pass an examination prior to being issued a certificate. The commissioner by rule shall provide for the preparation, administration, and grading of all examinations. The commissioner shall review and approve all proposed examinations and shall determine the minimum score necessary to satisfactorily pass each examination.

B. The commissioner may designate individuals or associations who may submit proposed questions for examinations.

C. The commissioner shall fix the dates for all examinations and may establish a date prior to each examination which shall be the last date on which applications to take examinations will be accepted. The commissioner may refuse to administer examinations to persons whose applications are received after the cutoff date.

D. The commissioner by rule may require holders of certificates to attend a course of instruction or satisfactorily pass an examination in order to renew the certification.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983.



RS 3:3250 - Applications

§3250. Applications

A. Each application for examination shall be in writing and shall be on forms prescribed by the commissioner. Each application shall be accompanied by the examination fee and such information and documents as the commissioner may require.

B. Each application for a license, certificate, or registration shall be in writing and shall be on forms prescribed by the commissioner. Each application shall be accompanied by the license, certificate, or registration fee, proof of passing the examination, proof of financial responsibility where required, and such other information and documents as the commissioner may require.

C. Each applicant shall indicate on each application the street address of his place of business. If the place of business does not have a street address, the applicant shall provide sufficient information to establish the physical location of the place of business.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983.



RS 3:3251 - Fees

§3251. Fees

A. The examination fee for each examination shall be established by the commissioner by rule in an amount not to exceed two hundred dollars. In establishing the amount of the examination fee, the commissioner shall consider the cost incurred in obtaining, administering, and grading the examination.

B. The fees for the licenses and certificates issued or reissued by the commissioner shall be as follows:

(1) The resident license fee shall be two hundred dollars. For the purposes of this Paragraph, a "resident" means any person who has been domiciled in Louisiana for a period of at least ninety days immediately preceding the date of application for the license and who has not claimed residence in any other state for any other purpose.

(2) The nonresident license fee shall be five hundred dollars. For the purposes of this Paragraph, a "nonresident" means any person who does not qualify as a resident under Paragraph (1) above.

(3) The certification fee, except as provided in Subsection C of this Section, shall be twenty dollars.

(4) The fee for issuing the annual certification card shall be twenty dollars. This provision shall not apply to private applicators.

(5) The fee for inspecting each item of mechanically powered equipment shall be fifty dollars.

(6) The fee for registering each field scout shall be ten dollars.

C. The certification fee for private applicators shall be twenty-five dollars. The certification fee for employees of local, state, and federal governments for the application of pesticides in the course of their public employment shall be twenty-five dollars.

D. The commissioner by rule shall establish procedures for the payment of fees.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 1988, No. 156, §1; Acts 2003, No. 120, §1, eff. Jan. 1, 2004.



RS 3:3252 - Violations, enforcement

§3252. Violations, enforcement

A. Violations of this Part shall include but shall not be limited to the following:

(1) Making false or fraudulent claims not in accordance with the label through any media misrepresenting the efficacy of pesticides or methods to be utilized.

(2) Making a pesticide recommendation or application inconsistent with the labeling or in violation of the E.P.A. or state restrictions on the use of that pesticide.

(3) Knowingly operating faulty or unsafe equipment.

(4) Operating in a faulty, careless, or negligent manner.

(5) Neglecting or, after notice, refusing to comply with the provisions of this Chapter or rules and regulations adopted under the provisions of this Chapter.

(6) Refusing or neglecting to keep and maintain the records required by this Part.

(7) Knowingly making false or fraudulent records or invoices.

(8) Selling or supervising the sale of any restricted use pesticide to a person who does not have the proper certification.

(9) The application of a restricted use pesticide by a ground applicator who does not hold the appropriate certification or who is not under the direct supervision of a person who holds the appropriate certification, or the application of any pesticide by an aerial applicator who does not hold the appropriate certification.

(10) Supervising the sale or application of a restricted use pesticide without the proper certification.

(11) Allowing the application of restricted use pesticides by uncertified persons without the physical presence of a certified applicator, when the physical presence of the certified applicator is required by the commissioner.

(12) The aiding or abetting, or conspiring to aid or abet, by any licensed or certified person, of the violation of the provisions of this Chapter, or of the rules and regulations adopted under the provisions of this Chapter, by any unlicensed or uncertified person.

(13) Allowing a license or certificate to be used by another person.

(14) Impersonating any federal, state, parish, or city inspector or official who has authority to enforce pesticide laws, ordinances, rules, or regulations.

(15) Interference with the commission, the commissioner, the state chemist, or their representatives in the performance of their duties in connection with this Part.

(16) Performance of a service or function by any person whose license or certificate has been suspended or revoked, or by any person who has been denied a license or certificate, or failure by any person to obtain the necessary license or certificate for any activity requiring a license or certificate under the provisions of this Chapter.

(17) Application of phenoxy herbicides by any aerial applicator who does not have the proper license or the proper bond or insurance.

(18) Any violation of any provision of this Chapter or of any rule or regulation adopted under the provisions of this Chapter.

(19) The sale of a restricted use pesticide by a person who does not hold the appropriate certification or who is not under the direct supervision of a person who holds the appropriate certification.

(20) The purchase of a restricted use pesticide by a person who does not hold the appropriate certification.

(21) Any evasion of payment of any fines legally imposed by the commissioner.

B. The commissioner may assess a civil penalty of not more than five thousand dollars for each violation of any of the prohibitions in Subsection A of this Section. Each day on which a violation occurs shall be considered a separate offense. In addition to civil penalties, the commissioner may assess the proportionate costs of the adjudicatory hearing against the offender. The commissioner by rule shall determine the amount of costs to be assessed.

C. The commissioner may suspend or revoke any license or certificate issued under the authority of this Part, or impose probation on any person who holds a license or certificate, for any violation of any of the prohibitions in Subsection A of this Section.

D. Civil penalties may be assessed, licenses and certificates may be suspended or revoked, and probation may be imposed, only by a ruling of the commissioner based on an adjudicatory hearing held in accordance with the provisions of Section 3214 of this Chapter.

E. The commissioner may institute civil proceedings to enforce his rulings in the district court for the parish in which the violation occurred.

F. The commissioner may institute civil proceedings seeking injunctive relief to restrain and prevent the violation of the provisions of this Part or of the rules and regulations adopted under the provisions of this Part in the district court for the parish in which the violation occurred.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983. Acts 1983, No. 130, §1; Acts 1985, No. 166, §1; Acts 1986, No. 509, §1.



RS 3:3253 - Notice

§3253. Notice

A. The commissioner shall notify each person who is affected by a suspension or revocation of a license or certificate, or by probation, or by civil penalties, by certified mail, return receipt requested.

B. Each person whose license or certificate has been revoked or suspended shall return the license or certificate to the commissioner within fifteen days of the date on which the notice was received.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983.



RS 3:3254 - Special exemptions for certain applications and recommendations of pesticides

§3254. Special exemptions for certain applications and recommendations of pesticides

As used in R.S. 3:3252(A)(2), the reference to recommendations or applications inconsistent with the labeling of a pesticide shall not include the following:

(1) The application of a pesticide at any dosage, concentration, or frequency less than that specified on the labeling.

(2) The application of a pesticide against any target pest not specified on the labeling, if the application is to the crop, animal, or site specified on the labeling, unless the E.P.A. has required that the labeling specifically state that the pesticide may be used only for the pests specified on the labeling.

(3) The use of any method of application not prohibited by the labeling.

(4) The mixing of a pesticide or pesticides with a fertilizer when the mixture is not prohibited by the labeling.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983.



RS 3:3255 - Complaints

§3255. Complaints

A. Any person who believes that he has suffered damages as a result of any action by any person regulated by the provisions of this Part may file a damage complaint with the commissioner.

B. All damage complaints shall be in writing, shall be on forms prescribed by the commissioner, shall be signed by the complainant, and shall be filed within fifteen days of the action by the alleged offender or the discovery of the damage, whichever occurs later. Failure to file a timely complaint shall not affect the right of the person to institute legal proceedings for the damages.

C. Each person who files a damage complaint shall permit the commissioner, the alleged offender, or the representative of either, such as bondsmen or insurers, to observe within reasonable hours the lands, crops, or nontarget organisms alleged to have been damaged in order to determine any damages. Failure of the claimant to permit such observation and examination of the damaged property shall automatically bar the claim against the alleged offender under this Section.

D. The commissioner may undertake such monitoring activities, including but not limited to monitoring of the air, soil, water, plants, and animals as may be necessary for the administration and enforcement of this Section.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983.



RS 3:3256 - Exemptions

§3256. Exemptions

A. The commissioner by rule shall delegate to the Structural Pest Control Commission the authority to examine and certify all structural pest control operators required to be certified under the provisions of R.S. 3:3301 et seq.

B. No governmental entity or employee thereof shall be exempt from the certificate, enforcement, or record-keeping provisions of this Part, except as otherwise provided herein.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983. Acts 1983, No. 82, §1; Acts 1984, No. 800, §2, eff. July 13, 1984.



RS 3:3257 - Reciprocal agreements

§3257. Reciprocal agreements

The commissioner may waive all or part of the examination requirements for applicants for certification on a reciprocal basis with any other state which has substantially the same requirements for examinations.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983.



RS 3:3271 - Administration

PART V. PESTICIDE WASTES

§3271. Administration

A. The provisions of this Part shall be administered by the Department of Agriculture and Forestry through the division of pesticide and environmental programs within the office of agricultural and environmental sciences.

B. The commissioner shall adopt such rules and regulations as are necessary to implement the provisions of this Part. The rules and regulations shall be adopted in accordance with the Administrative Procedure Act.

C. The commissioner may employ such personnel as are necessary to administer the provisions of this Part.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 1990, No. 136, §1.



RS 3:3272 - Cooperative agreements

§3272. Cooperative agreements

In order to accomplish the objectives of this Part, the commissioner may enter into cooperative agreements with appropriate governmental agencies.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 1990, No. 136, §1.



RS 3:3273 - Monitoring

§3273. Monitoring

The commissioner shall establish a program for monitoring pesticide wastes in the state.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 1990, No. 136, §1.



RS 3:3274 - Determinations

§3274. Determinations

A. When the commissioner determines that the concentrations of pesticide wastes exceed promulgated federal or state standards, or when the commissioner determines that the concentrations of pesticides pose a threat or reasonable expectation of a threat to human health or to the environment, the commissioner shall determine the appropriate action to be taken under the provisions of this Part.

B. The commissioner shall adopt rules to establish procedures for making determinations under the provisions of Subsection A of this Section.

C. The determinations made under Subsection A of this Section shall be based on scientific and technical information, including but not limited to information from the following sources or concerning the following subjects:

(1) The history of the levels of concentration of the pesticide or pesticides, based on scientifically valid monitoring studies.

(2) The gravity of the threat to human health or to the environment.

(3) Standards for contamination levels promulgated by appropriate governmental agencies.

(4) Information published or made available by appropriate governmental agencies.

(5) Information published or made available by pesticide manufacturers.

(6) Information published or made available by institutions of higher education.

(7) The availability of alternative pesticides.

(8) The availability of alternative methods of application of the pesticide.

(9) The economic impact of limiting, restricting, or prohibiting the use of the pesticide.

(10) Other criteria established by the commissioner by rule.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 1990, No. 136, §1.



RS 3:3275 - Investigations

§3275. Investigations

A. The commissioner shall investigate any circumstances relating to the presence of pesticide waste in the state in concentrations which the commissioner has determined pose a threat or reasonable expectation of a threat to human health or to the environment under R.S. 3:3274.

B. In connection with any investigation conducted under Subsection A of this Section, the commissioner may take the following actions:

(1) Enter, during working hours, any property or premises within which the commissioner has reason to believe pesticide contamination or pesticide waste is a threat to human health or to the environment.

(2) Take samples of any pesticides, pesticide wastes, or any substance which has come into contact with pesticides.

C. In circumstances not covered by Subsection B of this Section, the commissioner may apply to the district court for the parish in which the pesticide waste is located for a warrant, or warrants, authorizing an investigation and the taking of samples.

D. Entrance upon property or premises under the provisions of Subsection B of this Section shall not be deemed to be criminal trespass under any state law or local ordinance.

E. The commissioner may issue subpoenas to compel the attendance of witnesses or the production of documents or records anywhere in the state which are relevant to an investigation pursuant to this Part. The sheriff of the parish in which the witness or the documents or records are located shall serve the subpoena if requested by the commissioner.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 1990, No. 136, §1.



RS 3:3276 - Public participation

§3276. Public participation

A. Citizen complaints concerning the treatment, storage, or disposal of pesticide wastes may be filed with the Department of Agriculture and Forestry at any time during normal working hours. Complaints shall be in writing and shall be signed by the complainant.

B. The Department of Agriculture and Forestry shall investigate any citizen complaint involving the treatment, storage, or disposal of pesticide wastes. The investigation shall be initiated within thirty days of the receipt of the complaint.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 1986, No. 509, §1; Acts 1990, No. 136, §1.



RS 3:3277 - Orders and communications

§3277. Orders and communications

When the commissioner makes a determination under the provisions of R.S. 3:3274, the commissioner may take one or more of the following actions:

(1) Issue appropriate protective orders to mitigate the further contribution to the accumulation of the pesticide or pesticide wastes. The protective order may limit, restrict, or prohibit any application of the pesticide in the area where the application of the pesticide would contribute to the accumulation of the pesticide or pesticide wastes.

(2) Issue remedial orders directing any responsible person to take prompt remedial action to correct any situation in which any substance, action, or condition has caused or is causing any threat to human health or to the environment.

(3) Communicate his determination to any appropriate governmental agency.

(4) Participate in issuing a public communication concerning the determination. Each public communication shall be issued in accordance with a cooperative agreement with the appropriate governmental agency entered into under the provisions of this Part.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 1990, No. 136, §1.



RS 3:3278 - Enforcement

§3278. Enforcement

A. The commissioner may seek and obtain injunctive relief to restrain and prevent violations of orders issued under the provisions of this Part or in accordance with the rules and regulations adopted under the provisions of this Part.

B. The commissioner may impose civil penalties for violations of the orders issued under the provisions of this Part or in accordance with the rules or regulations adopted under the provisions of this Part. The civil penalties shall not exceed twenty-five thousand dollars per offense. Each day on which a violation occurs shall be considered a separate offense. Civil penalties shall be imposed only on the basis of an adjudication of violations pursuant to an adjudicatory hearing held in accordance with the provisions of R.S. 3:3214. The commissioner may assess the proportionate costs of the adjudicatory hearing against the offender. The commissioner by rule shall determine the amount of costs to be assessed.

C. Whoever violates the provisions of this Part or the rules and regulations adopted under the provisions of this Part shall be fined not more than twenty-five thousand dollars for each day on which a violation occurs, or, imprisoned, with or without hard labor, for not more than five years, or both.

D. The commissioner may institute civil proceedings to enforce the rulings of the commissioner in the district court for the parish in which the violation occurred.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 1990, No. 136, §1.



RS 3:3279 - Violations

§3279. Violations

A. No person shall violate any provision of this Part or of any rule or regulation adopted under the provisions of this Part.

B. Nothing in this Part shall be construed to affect any chemical manufacturing facility being regulated by the Department of Environmental Quality under Title 30 of the Louisiana Revised Statutes of 1950 as of May 1, 1990.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 1986, No. 735, §1; Acts 1990, No. 136, §1.



RS 3:3280 - Repealed by Acts 1990, No. 136, 2.

§3280. Repealed by Acts 1990, No. 136, §2.



RS 3:3301 - Legislative findings

PART VI. WATER PROTECTION

§3301. Legislative findings

The legislature hereby finds and declares that clean water is a vital necessity for the people of our state. The legislature further finds and declares that the establishment of a program for monitoring the presence of pesticides in the waters of this state and for alleviating excessive levels of pesticides in the waters of this state by minimizing, mitigating, and preventing the potential for those excessive levels of pesticides is a reasonable exercise of the police power of the state and is for a public purpose.

Added by Acts 1988, No. 349, §1.

{{NOTE: SEE ACTS 1988, No. 349, §§2 AND 3.}}



RS 3:3302 - Definitions

§3302. Definitions

As used in this Part, the following words shall have the following meanings ascribed to them:

(1) "Affected waters" means any waters of the state in which the levels of pesticides pose a threat or a reasonable expectation of a threat to human health or to the environment.

(2) "Appropriate governmental agency" means any federal, state, or local agency which has jurisdiction over or expertise in the subject matter affected by this Part, and includes but is not limited to, the United States Department of Agriculture, the United States Environmental Protection Agency, the United States Geological Survey, the Department of Environmental Quality, the Louisiana Department of Health, the Department of Natural Resources, the Department of Wildlife and Fisheries, and the Department of Transportation and Development.

(3) "Commissioner" shall have the same meaning as provided in R.S. 3:3202.

(4) "Person" shall have the same meaning as provided in R.S. 3:3202.

(5) "Pesticide" shall have the same meaning as provided in R.S. 3:3202.

(6) "Waters of the state" means both the surface and the underground waters within the state of Louisiana including all rivers, streams, lakes, ground waters, and all other water courses and waters within the confines of the state, and all bordering waters and the Gulf of Mexico.

Added by Acts 1988, No. 349, §1.



RS 3:3303 - Administration

§3303. Administration

A. The provisions of this Part shall be administered by the Department of Agriculture and Forestry through the division of pesticide and environmental programs within the office of agricultural and environmental sciences.

B. The commissioner shall adopt such rules and regulations as are necessary to implement the provisions of this Part. The rules and regulations shall be adopted in accordance with the Administrative Procedure Act.

C. The commissioner shall employ such personnel as are necessary to administer the provisions of this Part.

Added by Acts 1988, No. 349, §1.

{{NOTE: SEE ACTS 1988, No. 349, §§2, 3.}}



RS 3:3304 - Cooperative agreements

§3304. Cooperative agreements

In order to accomplish the objectives of this Part, the commissioner may enter into cooperative agreements with appropriate governmental agencies.

Added by Acts 1988, No. 349, §1.



RS 3:3305 - Monitoring

§3305. Monitoring

The commissioner shall establish a program for monitoring the waters of the state for the purpose of determining the levels of pesticides in those waters. The provisions of this Part shall not preclude or prevent the monitoring of the waters of the state by any other agency.

Added by Acts 1988, No. 349, §1.



RS 3:3306 - Determinations

§3306. Determinations

A. When the commissioner determines that the concentrations of pesticides in any of the waters of the state exceed promulgated federal or state standards, or when the commissioner determines that the concentrations of pesticides in any of the waters of the state pose a threat or reasonable expectation of a threat to human health or to the environment, the commissioner shall determine the appropriate action to be taken under the provisions of this Part.

B. The commissioner shall adopt rules to establish procedures for making determinations under the provisions of Subsection A of this Section.

C. The determinations made under Subsection A of this Section shall be based on scientific and technical information, including but not limited to information from the following sources or concerning the following subjects:

(1) The history of the levels of concentration of the pesticide or pesticides, based on scientifically valid monitoring studies.

(2) The gravity of the threat to human health or to the environment.

(3) Standards for contamination levels promulgated by appropriate governmental agencies.

(4) Information published or made available by appropriate governmental agencies.

(5) Information published or made available by pesticide manufacturers.

(6) Information published or made available by institutions of higher education.

(7) The availability of alternative pesticides.

(8) The availability of alternative methods of application of the pesticide.

(9) The economic impact of limiting, restricting, or prohibiting the use of the pesticide.

(10) The purpose or purposes for which the affected waters are used.

(11) Other criteria established by the commissioner by rule.

Added by Acts 1988, No. 349, §1.



RS 3:3307 - Investigations

§3307. Investigations

A. The commissioner may investigate any circumstances relating to the presence of pesticides in the waters of the state in concentrations which the commissioner has determined pose a threat or reasonable expectation of a threat to human health or to the environment under R.S. 3:3306.

B. In connection with any investigation conducted under Subsection A of this Section, the commissioner may take the following actions:

(1) The commissioner may enter, during working hours, any property or premises within which the commissioner has reason to believe are located any affected waters or any substance which has caused or is causing any waters of the state to be affected.

(2) The commissioner may take samples of any affected water, or of any substance which has come in contact with the affected water, or of any substance which has caused or is causing any waters of the state to be affected.

C. In circumstances not covered by Subsection B of this Section, the commissioner may apply to the district court for the parish in which the affected water is located for a warrant, or warrants, authorizing an investigation and the taking of samples.

D. Entrance upon property or premises under the provisions of Subsection B of this Section shall not be deemed to be criminal trespass under any state law or local ordinance.

E. The commissioner may issue subpoenas to compel the attendance of witnesses or the production of documents or records anywhere in the state which are relevant to an investigation pursuant to this Part. The sheriff of the parish in which the witness or the documents or records are located shall serve the subpoena if requested by the commissioner.

Added by Acts 1988, No. 349, §1.



RS 3:3308 - Orders and communications

§3308. Orders and communications

When the commissioner makes a determination under the provisions of R.S. 3:3306, the commissioner may take one or more of the following actions:

(1) The commissioner may issue appropriate protective orders to mitigate the further contribution to the accumulation of the pesticide or pesticides. The protective order may limit, restrict, or prohibit any application of a pesticide in the area where the application of the pesticide would contribute to the accumulation of the pesticide or pesticides.

(2) The commissioner may participate in issuing remedial orders directing any responsible person to take prompt remedial action to correct any situation in which any substance, action, or condition has caused or is causing any waters of the state to be affected. Each remedial order shall be issued in accordance with a cooperative agreement with the appropriate governmental agency entered into under the provisions of this Part.

(3) The commissioner may communicate his determination to any appropriate governmental agency.

(4) The commissioner may participate in issuing a public communication concerning the determination. Each public communication shall be issued in accordance with a cooperative agreement with the appropriate governmental agency entered into under the provisions of this Part.

Added by Acts 1988, No. 349, §1.



RS 3:3309 - Enforcement

§3309. Enforcement

A. The commissioner may seek and obtain injunctive relief to restrain and prevent violations of orders issued under the provisions of this Part or in accordance with the rules and regulations adopted under the provisions of this Part.

B. The commissioner may impose civil penalties for violations of the orders issued under the provisions of this Part or in accordance with the rules or regulations adopted under the provisions of this Part. The civil penalties shall not exceed twenty-five thousand dollars per offense. Each day on which a violation occurs shall be considered a separate offense. Civil penalties shall be imposed only on the basis of an adjudication of violation pursuant to an adjudicatory hearing held in accordance with the provisions of Section 3214 of this Chapter.

Added by Acts 1988, No. 349, §1.



RS 3:3310 - Violations

§3310. Violations

No person shall violate any provision of this Part or of any rule or regulation adopted under the provisions of this Part.

Added by Acts 1988, No. 349, §1.



RS 3:3361 - Short title

PART VII. STRUCTURAL PEST CONTROL

§3361. Short title

The provisions of this Part shall be known and may be cited as the Structural Pest Control Law.

Acts 1984, No. 800, §1, eff. July 13, 1984.



RS 3:3362 - Definitions

§3362. Definitions

As used in this Part, the following terms shall have the following meanings ascribed to them:

(1) "Avicide" means any pesticide, other than a fumigant, which is used for the control of pest birds.

(2) "Commission" means the Structural Pest Control Commission.

(3) "Commissioner" means the commissioner of agriculture and forestry.

(4) "EPA" means the United States Environmental Protection Agency.

(5) "FIFRA" means the Federal Insecticide, Fungicide, and Rodenticide Act.

(6) "Fumigant" means any pesticide which either by itself or in combination with any other substance:

(a) Emits or liberates gas, fumes, or vapors which will destroy pests.

(b) Is usually lethal, poisonous, or noxious.

(c) May be dangerous to human life.

(d) Emits or releases any chilled or heated gas or atmosphere.

(7) "Insecticide" means any pesticide, other than a fumigant, which is used for the control of insects and similar pests.

(8) "Person" means any individual, corporation, partnership, association, or other legal entity.

(9) "Pesticide" means any substance or combination of substances which is a pesticide under the Louisiana Pesticide Law, R.S. 3:3201 et seq.

(10) "Repellant" means any pesticide, other than a fumigant, which is noxious to and has the property of repelling pests.

(11) "Restricted use pesticide" means any pesticide which is classified for restricted use by the EPA under FIFRA or by the commissioner under the Louisiana Pesticide Law, R.S. 3:3201 et seq.

(12) "Rodent" means any of several mammals such as rats and mice commonly associated with man-made structures and characterized by constantly growing incisors.

(13) "Rodent control" means the use of a rodenticide to control rodents.

(14) "Rodenticide" means any pesticide, other than a fumigant, which is used for the control of rodents.

(15) "Structural pest" means any member of any species of wood-destroying insects, vermin, rodents, vertebrates, and pest birds which attack and damage wood.

(16) "Structural pest control" means any procedure intended to effect the prevention, regulation, extermination, or eradication of structural pests in household, commercial, and vacant structures, including adjacent outside areas and the contents of such structures. The term includes advertising or soliciting structural pest control work; making inspection; identifying infestations; supervision of work; issuance of wood-infestation reports; application or other use of pesticides; fumigation, including vacuum fumigation of products and fumigation of railroad cars, trucks, ships, airplanes, docks, warehouses, common carriers, and the contents thereof; and the use of any other substance, mechanical device, or structural modification under whatever name known for the purpose of preventing, prescribing remedies, controlling, or eradicating structural pests. The term does not, however, include any procedure for the control of agricultural pests.

(17) "Wood-destroying insect" means any and all species of insects which attack and damage wood.

Acts 1984, No. 800, §1, eff. July 13, 1984; Acts 1991, No. 103, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:3363 - Structural Pest Control Commission

§3363. Structural Pest Control Commission

A. The Structural Pest Control Commission is hereby created within the Department of Agriculture and Forestry. The commission shall be domiciled in Baton Rouge.

B. The commission shall be composed of the following five members:

(1) Two persons who are licensed structural pest control operators appointed by the commissioner from a list of four licensed pest control operators submitted by the Louisiana Pest Control Association. Each appointee shall be a resident of this state and shall be actively engaged in structural pest control work. The two appointments shall not be associated with the same business entity.

(2) One member of the faculty of the Entomology Department at Louisiana State University who shall be appointed by the commissioner.

(3) The commissioner and the assistant commissioner for agricultural and environmental sciences of the Louisiana Department of Agriculture and Forestry, or their designees, who shall serve ex officio and shall have all of the same rights and responsibilities as the appointed members.

C. The appointed members shall serve at the pleasure of the appointing commissioner for terms concurrent with that of the appointing commissioner. Appointed members shall serve until their successors are appointed and qualified. Vacancies in the terms of the appointed members shall be filled in the same manner as the original appointment.

D. Three members shall constitute a quorum for the transaction of business. Except as otherwise specifically provided in R.S. 3:3372(B), all official actions of the commission shall require the affirmative vote of three members.

E. The appointed members shall be subject to removal for nonperformance of duty or malfeasance in office.

F. Members of the commission shall not receive any salary for their duties as members. The appointed members may receive a per diem for each day spent in actual attendance of meetings of the commission. The amount of the per diem shall be fixed by the commission in an amount not to exceed forty dollars. The appointed members may receive a mileage allowance for mileage traveled in attending meetings. The mileage allowance shall be fixed by the commission in an amount not to exceed the mileage rate for state employees.

G. The commission shall meet quarterly and may meet on the call of the chairman or any two members. The commission shall not meet more than twelve times in any calendar year.

H. Each appointment by the commissioner shall be submitted to the Senate for confirmation.

Acts 1984, No. 800, §1, eff. July 13, 1984; Acts 1997, No. 1032, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:3364 - Officers and employees

§3364. Officers and employees

A. The commissioner or his designee shall serve as chairman of the commission. The members shall elect such other officers as they deem necessary.

B. The commission shall employ a director and an assistant director who shall be appointed by the commission subject to the approval of the commissioner. The director and the assistant director shall be in the unclassified service. The commissioner may employ such other personnel of the commission as he deems appropriate. All employees of the commission shall be under the direction and supervision of the commissioner.

Acts 1984, No. 800, §1, eff. July 13, 1984.



RS 3:3365 - Administration

§3365. Administration

A. The commission shall administer the provisions of this Part and the rules and regulations adopted under the provisions of this Part.

B. The commission shall keep a record of all hearings held and all determinations made by the commission.

C. The employees of the commission shall have access to any premises where there is reason to believe that structural pest control work is being conducted for the purpose of sampling pesticides and inspecting and observing the application of any pesticide. This right of access shall be exercised only during reasonable hours and only upon presentation of proper credentials.

D. The commission shall develop and administer all examinations required under this Part.

E.(1) The commission may issue subpoenas to compel the attendance of witnesses or the production of documents and records anywhere in the state.

(2) The sheriff of the parish in which the witness or the documents or records are located shall serve the subpoenas.

Acts 1984, No. 800, §1, eff. July 13, 1984; Acts 2012, No. 147, §1, eff. May 14, 2012.



RS 3:3366 - Administrative rules

§3366. Administrative rules

A. The commission shall adopt rules and regulations for the implementation of this Part. The rules and regulations shall include, but shall not be limited to:

(1) Rules and regulations to protect the interests, health, safety, and welfare of the public.

(2) Rules and regulations governing the different phases of the structural pest control operator's license.

(3) Rules and regulations to provide minimum specifications for the application of pesticides for the control of specific structural pests.

(4) Rules and regulations governing the transportation and handling of pesticides and pesticide applicating equipment.

(5) Rules and regulations governing the treatment of pesticide residues and the handling and disposal of solid wastes generated in the course of structural pest control work.

(6) Any other rules and regulations required for the implementation and administration of this Part.

B. All rules and regulations shall be adopted in accordance with the Administrative Procedure Act and the following special provisions:

(1) The commission shall conduct a public hearing on all proposed rules and regulations.

(2) The commission shall notify each licensee in writing at his or her last known address at least seven days prior to any public hearing. Such notification may be sent by electronic mail.

(3) Repealed by Acts 2010, No. 495, §2, June 24, 2010.

C. Persons engaged in structural pest control work shall be governed exclusively by the rules and regulations adopted by the commission. If the rules and regulations adopted by the commission conflict with any rules or regulations adopted by any other agency, including but not limited to the Department of Natural Resources, the Department of Environmental Quality, or the Department of Public Safety and Corrections the rules and regulations adopted by the commission shall prevail.

Acts 1984, No. 800, §1, eff. July 13, 1984; Acts 2010, No. 495, §§ 1,2, eff. June 24, 2010.



RS 3:3367 - Place of business permit

§3367. Place of business permit

A. No person shall own or operate a business engaged in structural pest control work unless that person has a place of business permit for each location at which the person conducts business.

B. Each place of business permit shall expire annually on the last day of June.

C. Prior to being issued a place of business permit, each applicant shall file with the commission the following documents as evidence of financial responsibility:

(1) A certificate of insurance written by an admitted or nonadmitted insurance company which has complied with the requirements of the Insurance Code, covering the applicant's public liability for not less than two hundred and fifty thousand dollars per accident and not less than one hundred thousand dollars property damage. The certificate of insurance shall provide for ten days written notice to the commission prior to cancellation.

(2) A surety or fidelity bond issued by a bonding, surety, or insurance company authorized to do business in this state conditioned upon the faithful performance of all duties and obligations to clients and customers of the business and compliance with this Part and the rules and regulations adopted under the provisions of this Part. The bond shall be in the amount of two thousand dollars and of tenor and solvency acceptable to the commission and shall provide for ten days written notice to the commission prior to cancellation. A certified copy of the bond shall be received as evidence in any court in lieu of the original.

D. Each applicant for a place of business permit shall be a licensed structural pest control operator or shall employ at least one full-time licensed pest control operator. No place of business permit shall be issued by the commission unless there is a licensee employed on a full-time basis at the place of business for which the permit is sought.

E. If a person who holds a place of business permit no longer has a license or no longer employs a person who has a license on a full-time basis, the person who holds the place of business permit shall have ninety days or until the next meeting of the commission, whichever is longer, to obtain a license or to employ a person who has a license on a full-time basis.

F. Each person who holds a place of business permit shall maintain accurate records for at least three years covering the possession, use, and disposition of restricted use pesticides and of all recommendations relative to the application of restricted use pesticides.

G. Place of business permits are not transferable.

Acts 1984, No. 800, §1, eff. July 13, 1984; HCR 259, 1985 R.S.; Acts 1986, No. 300, §1; Acts 2012, No. 147, §1, eff. May 14, 2012.

{{NOTE: SEE ACTS 1984, No. 800, §5.}}



RS 3:3368 - Structural pest control operator's license

§3368. Structural pest control operator's license

A. Except as otherwise provided in R.S. 3:3369, no person shall apply pesticides in connection with structural pest control work unless that person has a structural pest control operator's license.

B. A structural pest control operator's license shall be issued only after the applicant has satisfactorily passed a written examination. The examination shall include the general standards examination required by the EPA and a separate examination for the category in which the applicant desires to be licensed.

C. Each applicant for examination shall possess one of the following qualifications in order to take the examination:

(1) A degree from an accredited four-year college or university with a major in entomology.

(2) A degree from an accredited four-year college or university with at least twelve semester hours of coursework in entomology and at least one year of experience as a registered technician under the supervision of a licensee in the license category for which the applicant desires to take the examination.

(3) Four years of experience as a registered technician under the supervision of a licensee in the license phase for which the applicant desires to take the examination.

(4) Four years of experience as a technician under the supervision of a structural pest control operator in another state in the license category for which the licensee desires to take the examination. Experience with an out of state structural pest control operator shall be substantiated by evidence acceptable to the commission.

D. Each applicant for examination shall submit a written application which shall contain such information as the commission by rule may require and which shall be accompanied by the examination fee and by proof of experience and education acceptable to the commission.

E. The examination shall be administered at the domicile of the commission within forty-five days after the application for examination is received by the commission.

F. The examination shall test the applicant's practical and scientific knowledge of structural pest control including the ability to recognize and control hazardous conditions which might have an adverse effect on human health and safety.

G. Persons who successfully complete the examination may apply for a structural pest control operator's license. The application shall be in writing, shall contain such information as the commission by rule may require, and shall be accompanied by the license fee.

H. A structural pest control operator's license shall not be issued unless the applicant has applied for and is eligible to receive a place of business permit or submits evidence acceptable to the commission that the applicant will be employed by a person who holds a place of business permit.

I. The commission shall issue a license and a commercial applicator's certification card to each person who successfully completes the examination and meets the other requirements of this Section.

J. Each licensee shall participate in continuing educational programs as a condition of obtaining recertification as a certified commercial applicator. The commission by rule shall establish requirements for continuing education for licensees, including the substantive content of the course and the amount of time which must be spent attending the course.

K. Structural pest control licenses are not transferable.

Acts 1984, No. 800, §1, eff. July 13, 1984; Acts 1988, No. 149, §1.



RS 3:3369 - Registered technicians

§3369. Registered technicians

A. Persons who hold a place of business permit may employ unlicensed technicians to apply pesticides in connection with structural pest control work in accordance with the provisions of this Section.

B. The commission by rule may provide for different categories of registration of technicians including categories for technicians who apply pesticides and for technicians who prescribe treatment.

C. Each technician shall be registered with the commission within thirty days of the date he is employed. The application for registration shall contain the technician's name, residence address, date of birth, the employer's name and business address, the name of the licensed structural pest control operator who will provide direct supervision for the technician, and such other information as the commission by rule may require.

D. Each registered technician shall be under the direct supervision of a licensed structural pest control operator. The licensed structural pest control operator shall give instruction and direction to the registered technician and shall be fully responsible for the actions of the registered technicians who are under his direct supervision. The commission by rule may provide additional requirements for direct supervision.

E. Each registered technician shall carry his registration card on his person while performing structural pest control work and shall display his registration card upon the request of any person for whom structural pest control work is being performed by any employee of the commission.

F. Each person who employs a registered technician shall notify the commission within ten days after the termination of the employment of the registered technician or after any change in the assignment of the registered technician to a licensed structural pest control operator.

G. The registration of a technician shall be valid only while the technician remains employed by the person who registered the technician with the commission.

H. Each registered technician shall successfully complete an examination. Each registered technician shall take the examination within ninety days of the date he was employed. If the registered technician fails to pass the examination within ninety days after he is employed, he shall be allowed to work as a registered technician for another ninety days during which time he shall take the examination again. If the registered technician fails to pass the examination within one hundred eighty days after he is employed, he shall not be allowed to work as a registered technician until he has passed the examination.

I. The terms of each employment agreement between each licensed structural pest control operator or person who holds a place of business permit (employer) and each registered technician (employee) who is employed by that employer shall meet each of the requirements set forth in this Subsection. Any employment agreement between an employer and an employee which does not meet the requirements of this Subsection is prohibited. The requirements are:

(1) Each employee shall remit to each employer all funds collected in connection with structural pest control work performed by that employee.

(2) Each employer shall pay each employee in accordance with the terms of the employment agreement between them.

(3) Each employer shall withhold from the pay of each employee the amounts which employers are required to withhold from employees by applicable state and federal law.

(4) Each employer shall keep complete records of all structural pest control work performed by each employee. These records shall be maintained for at least two years. These records shall include the address of the structure treated, the name of the person for whom the treatment was performed, the brand name of the pesticide applied, and all other information required by the commission by rule.

J. Persons who fail to pass the examination shall not be allowed to retake the examination for thirty days.

K. Each registered technician shall participate in continuing educational programs as a condition of maintaining his or her status as a registered technician. The commission by rule, approved by the commissioner of agriculture and forestry and in accordance with the Administrative Procedure Act, shall establish requirements for continuing education for technicians, including the substantive content of the course and the amount of time which must be spent attending the course.

Acts 1984, No. 800, §1, eff. July 13, 1984; Acts 1988, No. 210, §§1 and 2; Acts 1988, No. 287, §1.



RS 3:3370 - Written contracts

§3370. Written contracts

A.(1) Each person who holds a place of business permit who treats any property for subterranean termites, dry wood termites, powder post beetles, or old house borers shall enter into a written contract with the owner of the property. This contract shall be referred to as a "standard contract". The contract shall be in a form acceptable to the commission, shall guarantee that the property was treated in accordance with the minimum specifications adopted by the commission for the type of pest being treated, and shall guarantee that if the property becomes reinfested with the type of pest for which treatment was made within one year of the date of treatment, the property will be retreated.

(2) Any currently effective standard contract and all terms and conditions contained therein shall be transferable to a subsequent owner of the property covered by such contract.

(3) Each person who holds a place of business permit shall issue a copy of any standard contract currently in effect to the owner of the treated property or to an agent of the property owner within thirty days of receiving a written request.

B. Each person who holds a place of business permit shall report to the commission on or before the tenth day of each month each contract described in Subsection A of this Section which was completed during the previous month.

C. Each person who holds a place of business permit and who issues a report on the presence of wood destroying insects, which is customarily referred to as a "wood destroying insect report", shall issue the report in writing and in a form which has been approved by the commission.

D. Each person who holds a place of business permit shall report to the commission on or before the tenth day of each month each report described in Subsection C of this Section which was issued during the previous month. The commission by rule may require each person who files a report to attach a copy of each wood destroying insect report.

E. All information and all documents transmitted to the commission in accordance with the requirements of this Section shall be confidential and shall be exempt from the Public Records Law, R.S. 44:1 et seq. The commission may discard or destroy all documents received under the provisions of this Section after ninety days.

Acts 1984, No. 800, §1, eff. July 13, 1984; Acts 1988, No. 148, §1; Acts 2001, No. 551, §1.

{{NOTE: SEE ACTS 1984, No. 800, §5.}}

{{NOTE: SEE ACTS 1988, No. 148, §§2, 3, & 4.}}



RS 3:3371 - Violations

§3371. Violations

A. Violations of this Part shall include but shall not be limited to the following:

(1) Engaging in any form of structural pest control work without first obtaining the proper permit, license, or registration.

(2) Advertising, soliciting, or otherwise attempting to obtain in any form structural pest control work without first obtaining the proper permit, license, or registration.

(3) Any application of any pesticide in violation of the label, the provisions of this Part, or the rules and regulations adopted under the provisions of this Part.

(4) Failure by a person who holds a place of business permit to maintain the bond and insurance required by this Part.

(5) Knowingly permitting any person under direct supervision to violate any provision of this Part or any rule or regulation adopted under the provisions of this Part.

(6) Intentional misrepresentation of any matter involved in or related to structural pest control work.

(7) Failure to enter into or report any contract required by this Part.

(8) Knowingly making any false or misleading statement in a wood-infestation report.

(9) Gross negligence in conducting an inspection or failing to make an inspection prior to issuing a wood-infestation report.

(10) Failure to appear at an adjudicatory hearing after receiving proper notice.

(11) A licensee transacting business without complying with the continuing education requirements adopted by the commission.

(12) Failure of a registered technician to comply with the continuing education requirements adopted by the commission.

(13) Any failure to timely pay any civil penalty imposed by the commission or any failure to timely pay any fee collected by the commission.

(14) Any violation of any provision of this Part or of any rule or regulation adopted under the provisions of this Part.

B. Each day on which a violation occurs and each location at which a violation occurs shall be considered a separate offense.

C. Violations shall be classified as minor, moderate, or major in accordance with the following provisions:

(1) A minor violation is any act which does not result in danger to human health and safety or damage to personal property including but not limited to clerical errors or failure to timely file required reports.

(2) A moderate violation is any act of negligence in meeting the guarantees of an agreement for structural pest control work including but not limited to failure to apply pesticides in accordance with the label or failure to comply with minimum specifications adopted by the commission. A violation which is not a minor violation or a major violation shall be a moderate violation.

(3) A major violation is:

(a) Any act which may adversely affect human health and safety;

(b) Any act performed without having the proper permit, license, or registration;

(c) Any intentional misrepresentation of any matter involved in or related to structural pest control work;

(d) Any false or misleading statement made knowingly in a wood-infestation report; or

(e) Any failure to timely pay any civil penalty imposed by the commission, or any failure to timely pay any fee collected by the commission.

Acts 1984, No. 800, §1, eff. July 13, 1984; Acts 1988, No. 149, §1; Acts 1988, No. 211, §1; Acts 1988, No. 287, §1.



RS 3:3372 - Enforcement

§3372. Enforcement

A. The commission may impose civil penalties for the commission of any act which is a violation under R.S. 3:3371. The schedule for civil penalties is as follows:

(1) Minor - not more than two hundred dollars.

(2) Moderate - not more than five hundred dollars.

(3) Major - not more than five thousand dollars.

B. The commission may suspend or revoke any permit, license, or registration for the commission of any act which is a major violation or for multiple acts which are minor or moderate violations. No permit, license, or registration shall be suspended or revoked without the affirmative vote of each of the five members of the commission.

C. The commission may place any person who holds a permit, license, or registration on probation for any violation under R.S. 3:3371.

D. The commission in its discretion may combine the penalties of civil penalties, probation, suspension, or revocation, subject to the other provisions of this Section.

E. Civil penalties may be assessed, probation may be imposed, and permits, licenses, and registrations may be suspended or revoked only by a ruling of the commission based on an adjudicatory hearing held in accordance with the Administrative Procedure Act and the following special provisions:

(1) The commission shall appoint a hearing officer.

(2) The commission shall notify the alleged violator by certified mail at least thirty days prior to the date the hearing is held.

(3) The notice shall contain the following information:

(a) A statement of the alleged violation.

(b) The specific Section of this Part or the specific rule or regulation alleged to have been violated.

(c) The date, time, and place where the hearing will be held.

(d) A statement of the rights which will be accorded to the licensee or registered employee at the hearing.

(e) A statement as to the possible penalties which may be imposed upon a finding by the commission at the hearing that the alleged violator committed the alleged violation.

(4) The alleged violator shall have the right to representation by legal counsel and the right to examine and cross-examine witnesses as in civil cases. The alleged violator shall have the right to compel the attendance of witnesses and the production of evidence upon depositing with the commission the fees required for issuing subpoenas and subpoenas duces tecum in civil cases.

F. The commission may institute civil proceedings in the district court for the parish in which the violation occurred to enforce its rulings.

G. The commission may institute civil proceedings seeking injunctive relief to restrain and prevent violations of the provisions of this Part or of the rules and regulations adopted under the provisions of this Part in the district court for the parish in which the violation occurred.

H. The provisions of R.S. 3:3205 shall apply to this Part. The commissioner or his duly authorized representatives acting at his direction shall administer the provisions of R.S. 3:3205 as they apply to violations of this Part or to violations of the rules and regulations adopted under the provisions of this Part.

Acts 1984, No. 800, §1, eff. July 13, 1984; Acts 1988, No. 215, §1.



RS 3:3373 - Criminal penalties

§3373. Criminal penalties

A. No person shall engage in any aspect of structural pest control work without first obtaining the proper permit, license, or registration.

B. Whoever violates the provisions of this Section shall be imprisoned for not more than six months, or fined not more than five hundred dollars, or both.

Acts 1984, No. 800, §1, eff. July 13, 1984.



RS 3:3374 - Fees

§3374. Fees

A. Each person who holds a place of business permit shall pay the fees established in this Subsection for standard contracts and wood destroying insect reports. Fees shall be paid at the expense of the person who holds the place of business permit and shall be paid at the time the person files the report required by R.S. 3:3370(B). The fee for each standard contract reported shall be established by the commission by rule at not more than sixteen dollars. The fee for each wood destroying insect report reported shall be established by the commission by rule at not more than sixteen dollars. When the amount of the fees collected pursuant to this Section in any fiscal year equals the amount appropriated for the commission and its programs for that fiscal year, the commission shall allocate the fees collected for standard contracts and wood destroying insect reports for the remainder of that fiscal year to the Louisiana State University Experiment Station for the purpose of structural pest control research.

B. The other fees charged under this Part shall be as follows:

(1) The annual permit fee for a place of business at which two or fewer licensed structural pest control operators or registered technicians are employed shall be established by the commission by rule at not less than one hundred twenty-five dollars and not more than one hundred fifty dollars.

(2) The annual permit fee for a place of business at which three or more licensed structural pest control operators or registered technicians are employed shall be established by the commission by rule at not less than one hundred seventy-five dollars and not more than two hundred dollars.

(3) The fee for the examination for the structural pest control operator's license shall be fifty dollars.

(4) The fee for the examination for the technician's registration shall be twenty-five dollars.

(5) The fees for the registration of technicians shall be as follows:

(a) The fee for the administrative processing of the registration certificate shall be established by the commission by rule at not less than twenty dollars and not more than twenty-five dollars. This fee shall be paid at the time of initial registration and shall be for the time period beginning on the date of registration and ending on the following June thirtieth.

(b) The annual registration fee for registered technicians shall be established by the commission by rule at not less than twenty dollars and not more than twenty-five dollars.

(c) The administrative fee for processing the change of registration each time a registered technician is employed by a different pest control operator shall be ten dollars.

(6) The annual license fee for licensed pest control operators shall be established by the commission by rule at not less than five dollars and not more than ten dollars for each category in which the pest control operator is licensed.

(7) The commission by rule shall establish fees for chemical or other analyses which are performed at the request of any person other than the commission or the Department of Agriculture and Forestry. The fees shall be based on the cost of obtaining the sample, obtaining the analysis, and processing the request for the analysis.

C. Except as otherwise specifically provided herein, all fees established by the commission shall be based on the cost of administering the provisions of this Part.

D. All annual fees collected by the commission shall be due and payable on the first day of July of each year.

Acts 1984, No. 800, §1, eff. July 13, 1984; Acts 1988, No. 148, §1; Acts 1997, No. 1032, §1; Acts 2015, No. 201, §1.

{{NOTE: See Acts 1988, No. 148, §§2, 3, & 4.}}



RS 3:3375 - Disposition of fees

§3375. Disposition of fees

A.(1) Subject to the exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, all money received by the commission from fees or other self-generated sources shall be deposited immediately upon receipt in the state treasury and shall be credited to the Bond Security and Redemption Fund.

(2) After a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer, prior to placing the remaining funds in the State General Fund, shall pay an amount equal to the total amount of funds paid into the state treasury by the commission into a special fund which is hereby created in the state treasury and designated as the Structural Pest Control Commission Fund. The monies in the Structural Pest Control Commission Fund shall be used solely for the programs and purposes of the commission and only in the amounts appropriated each year by the legislature.

B. Out of the monies appropriated each year to the commission, the commission shall allocate at least thirty thousand dollars to the Louisiana State University Experiment Station for research. The allocation shall be made at least biannually. The commission shall appoint a committee composed of the commissioner or his designee, the chancellor of the Louisiana State University Agricultural Center or his designee, the director of the Louisiana State University Experiment Station or his designee, the president of the Louisiana Structural Pest Control Association, the executive director of the Louisiana Pest Control Association, and three licensed pest control operators. This committee shall make recommendations to the commission on what research is needed. Committee members shall be appointed for one year. The commission shall determine the areas in which the research shall be conducted and shall review research progress at an annual meeting. At the end of each fiscal year, all unexpended funds which were allocated under the provisions of this Section shall revert to the Structural Pest Control Commission Fund.

Acts 1984, No. 800, §1, eff. July 13, 1984; Acts 1988, No. 148, §1; Acts 1991, No. 95, §1, eff. Jan. 13, 1992; Acts 1997, No. 1032, §1.

{{NOTE: SEE ACTS 1988, No. 148, §§2, 3, & 4.}}

{{NOTE: SEE ACTS 1991, No. 95, §2.}}



RS 3:3376 - Exemptions

§3376. Exemptions

The provisions of this Part and the rules and regulations adopted under the provisions of this Part shall not apply to the following:

(1) Persons personally performing structural pest control work on property which they own, lease, or rent.

(2) Persons engaged in the manufacture of pesticides.

(3) Persons engaged in the sale or distribution of pesticides. Notwithstanding this exemption, no person who sells pesticides at retail shall demonstrate pesticides in any manner upon the premises of any customer or potential customer, make any recommendation relative to the use of the pesticides, or offer any services related to structural pest control work unless that person has the proper permit, license, or registration.

Acts 1984, No. 800, §1, eff. July 13, 1984.



RS 3:3377 - Savings clause

§3377. Savings clause

The provisions of this Part shall not affect the validity of licenses issued prior to the date this Part becomes effective in 1984.

Acts 1984, No. 800, §1, eff. July 13, 1984.



RS 3:3381 - Policy; purpose

PART VIII. SCHOOL PESTICIDE SAFETY

§3381. Policy; purpose

The legislature finds that the exposure of school children to pesticides poses known and, as of yet, unknown risks to their health and well-being. Providing controls on the application of these pesticides will help to ensure the safety and well-being of children in the state.

Acts 1993, No. 729, §1.



RS 3:3382 - Definitions

§3382. Definitions

As used in this Part, the following terms shall have the following meanings ascribed to them:

(1) "Least toxic method" means an integral part of an integrated pest management plan and is a combination of common sense practices that use current, comprehensive information on the life cycles of pests and their interactions with the environment, in combination with available pest control methods used to manage pest damage by the most economical means with the least possible hazard to people, property, and the environment.

(2) "Pest" means any insect, rodent, nematode, fungus, weed, or any other form of terrestrial or aquatic plant or animal life or virus, bacteria, or other microorganism in living humans or other living animals, which the commissioner declares to be a pest, other than mosquitos.

(3) "Pesticide" means any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any pest and any substance or combination of substances intended for use as a plant regulator, defoliant, desiccant, or any substance the commissioner of agriculture and forestry or his duly authorized representative acting at his direction determines to be a pesticide.

(4) "School" means any public or private day or residential school that provides pre-kindergarten, elementary, or secondary education.

Acts 1993, No. 729, §1; Acts 1995, No. 237, §1; Acts 2015, No. 311, §1.



RS 3:3383 - Record of pesticides used to control pests

§3383. Record of pesticides used to control pests

A. Each school shall keep a written record of restricted use pesticides used to control pests. After the application of a restricted use pesticide, an entry shall be made in the record which lists:

(1) The name of the pesticide applied.

(2) The quantity of pesticide applied.

(3) The pest which the pesticide is intended to control.

(4) The date, time, and location on the school grounds where the pesticide was applied.

(5) The name of the person or persons who applied the pesticide.

B. The records required by Subsection A of this Section shall be kept for at least three years in the business office of each school and made available for public inspection by any person during regular school hours.

Acts 1993, No. 729, §1; Acts 2012, No. 147, §1, eff. May 14, 2012.



RS 3:3384 - Requirement that eight hours precede the exposure of children to restricted use pesticides

§3384. Requirement that eight hours precede the exposure of children to restricted use pesticides

A restricted use pesticide shall be applied to a school building or on school grounds only during periods in which students are not expected to be present for normal academic instruction or organized extracurricular activity for at least eight hours after the application.

Acts 1993, No. 729, §1.



RS 3:3385 - Least toxic method of pest control encouraged

§3385. Least toxic method of pest control encouraged

Schools are encouraged to use the least toxic method of pest control. The least toxic method of pest control may include pest control methods other than the application of pesticides.

Acts 1993, No. 729, §1.



RS 3:3386 - Application of pesticides by certified commercial applicator

§3386. Application of pesticides by certified commercial applicator

A. No person shall apply or supervise the application of any herbicide, rodenticide, insecticide, or restricted use pesticide, on a non-fee basis for grass and weed control, and rodent and general pest control in, on, or around structures or grounds of schools that provide education to pre-kindergarten through twelfth grade classes, unless that person is a certified commercial applicator or is under the supervision of a certified commercial applicator as provided in R.S. 3:3242 and the rules and regulations adopted thereunder. Such certified commercial applicator shall be trained in integrated pest management that includes but is not limited to pest prevention, least toxic methods of pest control, and applying pesticides judiciously. Training material shall include but not be limited to the guidelines in the EPA publication "Pest Control in the School Environment: Adopting Integrated Pest Management".

B. Pesticide applications for wood destroying insects shall be applied by a structural pest control operator licensed under the provisions of R.S. 3:3368.

Acts 1995, No. 237, §1; Acts 2015, No. 311, §1.



RS 3:3387 - Employment of certified commercial applicators by school systems

§3387. Employment of certified commercial applicators by school systems

A. School systems having ten or more schools shall employ at least two certified commercial applicators.

B. School systems having less than ten schools shall employ at least one certified commercial applicator.

Acts 1995, No. 237, §1.



RS 3:3388 - Annual integrated pest management plan

§3388. Annual integrated pest management plan

A.(1) The governing authority of each school, including but not limited to superintendents, headmasters, school boards, boards of directors, chief executive officers, or principals, shall prepare and submit, for each school under its authority, an annual integrated pest management plan that applies integrated pest management strategies of pest prevention methods and strongly recommends the least toxic methods of control for grass and weed control, and rodent and general pest control in, on, or around school structures and grounds.

(2) Each city, parish, or other local public school board shall submit a single, comprehensive integrated pest management plan for all schools under its jurisdiction.

B. The annual integrated pest management plan shall include but shall not be limited to the following:

(1) The school name, mailing address, physical address, telephone number, and contact person.

(2) If a company or specific applicator enters into a contract to apply any herbicide, rodenticide, insecticide, or restricted use pesticide, the name and number of the owner/operator license or place of business permit and the certification number of the commercial applicator or licensee.

(3) The name and certification number of the certified commercial applicator for the school system.

(4) The brand name and EPA registration number of all pesticides to be used.

(5) The proposed location and dates for noncertified applicator training.

(6) A list of the following for each pesticide to be used:

(a) The pest to be controlled.

(b) The type of application to be used.

(c) The location of the application.

(d) Whether it is a restricted use pesticide or a general use pesticide.

C. The annual integrated pest management plan shall be submitted in writing to the director of pesticide and environmental programs for the Department of Agriculture and Forestry, on or before August first of each year and shall cover from August first of that year through July thirty-first of the following year.

D. The annual integrated pest management plan shall, upon request, be available for review by the commissioner and the general public in the business office of each school during regular school hours.

E. Any deviation from the submitted annual integrated pest management plan shall be delivered in writing to the director of pesticide and environmental programs no later than twenty-four hours prior to any pesticide application.

F. The annual integrated pest management plan shall not take the place of the recordkeeping requirements of R.S. 3:3243(G) and 3383.

G. Records of inspections, identification, monitoring, evaluations, and pesticide applications shall be maintained by the schools and submitted with the annual integrated pest management plan to the department annually on a form prescribed by the department.

Acts 1995, No. 237, §1; Acts 2015, No. 311, §1.



RS 3:3389 - Hypersensitive student registry; notification

§3389. Hypersensitive student registry; notification

Each school shall maintain a hypersensitive student registry listing the names of students whose parents have submitted a written statement to the school which shall include but not be limited to the student's name and address, parent's or guardian's signature, name, and address, and a written medical verification by a licensed physician which includes the physician's signature, name, and address.

Acts 1995, No. 237, §1.



RS 3:3391.1 - Short title

PART IX. FORMOSAN TERMITE INITIATIVE

§3391.1. Short title

This Part shall be known and may be cited as the "Formosan Termite Initiative Act".

Acts 1999, No. 486, §1, eff. June 21, 1999.



RS 3:3391.2 - Purpose; legislative intent

§3391.2. Purpose; legislative intent

The legislature hereby finds and declares that the Formosan termite has for many years been a public nuisance, a pest, and a menace to homes and buildings, live trees, agricultural crops, electronic and communication cables, wooden bridges, railroad ties, pilings, and other structures. The Formosan termite causes massive destruction and damage. The Formosan termite problem crosses all racial, ethnic, financial, and cultural barriers and has caused damage in historic as well as business and residential areas. The purpose of this initiative is to manage infestations and halt the spread of the Formosan termite. The legislature hereby finds and declares that the spread of the Formosan termite must be contained and brought to a controllable level.

Acts 1999, No. 486, §1, eff. June 21, 1999.



RS 3:3391.3 - Definitions

§3391.3. Definitions

As used in this Part, the following terms shall have the following meanings, except where the context expressly indicates otherwise:

(1) "Commissioner" means the commissioner of the Department of Agriculture and Forestry or his duly authorized designee.

(2) "Department" means the Louisiana Department of Agriculture and Forestry.

(3) "Formosan suppression zone" means any area or areas of the state designated by the commissioner where Formosan termite suppression or control programs may be undertaken.

(4) "Formosan termite" means the termite Coptotermes formosanus in any state of development.

(5) "Infested" means having the presence of live Formosan termites.

(6) "Person" means any individual, firm, company, corporation, partnership, society, association, governmental agency, political subdivision, public entity, or any other entity created by federal or state law or recognized by Louisiana law.

(7) "Regulated article" means any infested material.

Acts 1999, No. 486, §1, eff. June 21, 1999; Acts 2001, No. 167, §1, eff. May 25, 2001.



RS 3:3391.4 - Formosan Termite Initiative Project

§3391.4. Formosan Termite Initiative Project

The Formosan Termite Initiative Project is hereby created within the Department of Agriculture and Forestry under the supervision and direction of the commissioner.

Acts 1999, No. 486, §1, eff. June 21, 1999.



RS 3:3391.5 - Powers and duties of the commissioner

§3391.5. Powers and duties of the commissioner

A. The commissioner shall consult with any advisory group appointed by the executive or legislative branch and may adopt rules and regulations in accordance with the Administrative Procedure Act as he deems necessary to administer, enforce, and effectuate the provisions and purposes of this Part. The commissioner shall have the authority to seek the assistance of the Louisiana Agricultural Finance Authority to effect the provisions of this Part. All rules are subject to oversight review by the House and Senate Committees on Agriculture, Forestry, Aquaculture and Rural Development, the House Commerce Committee, and the Senate Commerce, Consumer Protection, and International Affairs Committee.

B. The commissioner shall have full power to regulate regulated articles and to prevent, suppress, and control the Formosan termite. The commissioner, through agents or otherwise, may perform any acts as may be necessary to control, to prevent the introduction, spread, or dissemination of Formosan termites, and to provide for the treatment, movement, or disposal of any and all regulated articles by the owner of such regulated articles who offers the regulated article for transportation or movement.

C. The commissioner may waive any rules or regulations adopted pursuant to Chapter 20 of this Title when the commissioner deems such waiver necessary or appropriate to implement a quarantine or a Formosan termite treatment program in a suppression zone.

D. The commissioner may, to the extent he deems necessary and appropriate for the implementation of the provisions of this Part or this project, delegate his powers and duties to the staff of the department.

E. The commissioner may employ a director and an assistant director who shall be unclassified employees. The commissioner may employ such other personnel as he deems appropriate with approval of the Joint Legislative Committee on the Budget. All such employees shall be under the direction and supervision of the commissioner. Any person performing services for the department under the provisions of this Part shall, in the performance of such services, be exempt from all provisions of Chapter 20 of this Title regulating the performance of such services but shall be subject to the conditions and restrictions imposed by the commissioner.

Acts 1999, No. 486, §1, eff. June 21, 1999; Acts 2001, No. 167, §1, eff. May 25, 2001; Acts 2003, No. 116, §1, eff. May 28, 2003; Acts 2003, No. 183, §1.



RS 3:3391.6 - Cooperative agreement

§3391.6. Cooperative agreement

The commissioner is authorized to carry out programs to suppress or control the Formosan termite in the state. The commissioner is authorized to cooperate with and may enter into cooperative endeavor agreements with any agency of the federal government, any state, any other agency in the state or in the region, or any other person or groups of persons in order to effectuate and carry out the purposes and provisions of this Part. Such cooperative endeavor agreements may provide for cost sharing and for division of duties and responsibilities under this Part and may include other provisions generally to effectuate and carry out the purposes and provisions of this Part.

Acts 1999, No. 486, §1, eff. June 21, 1999.



RS 3:3391.7 - Quarantine

§3391.7. Quarantine

A. In order to preserve public health and welfare and to prevent the dissemination or spread of Formosan termites into uninfested areas of the state, the commissioner shall have the power to declare and enforce a quarantine of any infested structure, premises, or regulated article in any parish or municipality.

B. A quarantine shall go into effect immediately upon being declared by the commissioner, unless a later effective date is stated in the declaration of quarantine. Upon declaring the quarantine, the commissioner shall cause the quarantine to be published, within five working days of declaration, in the official journal of the state and shall publish the quarantine in the next available Louisiana Register. Failure to publish the quarantine as provided shall cause the quarantine to expire twenty-one days from the date of declaration.

C. The commissioner may lift a quarantine by publishing a declaration lifting the quarantine in the same manner as required for declaration of a quarantine.

D. The declaration of quarantine shall detail a concise statement of the facts supporting the declaration, the geographical area of quarantine, the date the quarantine is to begin, and the objectives of the quarantine.

E. The shipment or movement of regulated articles from any quarantine area of the state is prohibited until such time as the quarantine has been lifted, unless such shipment or movement is in accordance with procedures for the shipment or movement of regulated articles established by the commissioner by rule or such shipment or movement is by special written permission of the commissioner.

Acts 1999, No. 486, §1, eff. June 21, 1999.



RS 3:3391.8 - Formosan termite suppression zones; creation of suppression and control programs

§3391.8. Formosan termite suppression zones; creation of suppression and control programs

A. The commissioner may designate one or more areas of the state as Formosan termite suppression zones where Formosan termite treatment, control, or suppression programs may be undertaken.

B. The designation of an area as a suppression zone shall define the geographical limits of the suppression zone, establish the effective date of the creation of the suppression zone, and state the nature of the Formosan termite treatment, control, or suppression program that may be conducted in that suppression zone, and the date such treatment may begin.

C. A designation of an area as a suppression zone shall go into effect immediately upon being declared by the commissioner, unless a later effective date is stated in the declaration. Upon declaring an area as a suppression zone, the commissioner shall cause the declaration to be published, within five working days of signing, in the official journal of the state and shall publish the declaration in the next available Louisiana Register. Failure to publish the declaration of a suppression zone as provided shall cause the suppression zone to expire twenty-one days from the date of declaration.

D. The commissioner may lift a designation of an area as a suppression zone by publishing a declaration revoking the designation in the same manner as required for declaration of a suppression zone.

E. The commissioner may determine the nature and extent of the treatment program needed, the nature, type, and amount of termiticide to be used, and the frequency of application and may devise a plan for the implementation of the treatment program.

F. Pursuant to the Louisiana Underground Utilities and Facilities Damage Prevention Law, upon declaration of a suppression zone, the commissioner shall notify a regional notification center. Upon receipt of notice, a regional notification center shall give notice of intent for treatment and shall notify all member operators having underground utilities or facilities in or near the sites to be drilled or bored under the treatment program so that the treatment may proceed in a timely manner.

Acts 1999, No. 486, §1, eff. June 21, 1999.



RS 3:3391.9 - Entry of premises; inspections

§3391.9. Entry of premises; inspections

A. The commissioner or his authorized agents, upon reasonable notice and during reasonable hours with consent of the owner, renter, or the lessee if the property is under lease, may enter any dwelling, building, structure, premises, or any other property within the state when circumstances would lead a reasonable man to suspect that Formosan termites may be present in order to inspect for Formosan termite infestation, and to carry out suppression or control activities, including but not limited to treatment with pesticides, sampling, monitoring, and destruction of Formosan termites or regulated articles, as may be necessary to carry out the provisions and purposes of this Part.

B. In the event that the owner, renter, or the lessee, if the property is under lease, does not consent to the entry to any dwelling, building, structure, premises, or any other property within the state for the purpose of carrying out the provisions of this Part or any other activities authorized by this Part, the commissioner or his duly authorized agent may apply to the court of proper jurisdiction and venue where the entry is to occur for an order or orders authorizing the right of entry to any such property for the purposes of carrying out the provisions or purposes of this Part or any other activities authorized by this Part. Notwithstanding any provision of law giving precedence to any other matter, any motion by the commissioner for authority to enter any property made pursuant to this Subsection shall take precedence over all matters except pending motions for the right of entry under this Subsection and shall be taken up by the court at the earliest possible time.

Acts 1999, No. 486, §1, eff. June 21, 1999.



RS 3:3391.10 - Investigations

§3391.10. Investigations

The commissioner may conduct an investigation when he has reasonable grounds to believe that a violation of the provisions of this Part or the rules or regulations adopted pursuant to this Part has occurred. In connection with such investigation, the commissioner may issue and serve subpoenas to compel the attendance of witnesses or the production of documents and records anywhere in the state in accordance with the Administrative Procedure Act.

Acts 1999, No. 486, §1, eff. June 21, 1999.



RS 3:3391.11 - Regulated articles; stop orders

§3391.11. Regulated articles; stop orders

A. When the commissioner believes that a violation of the provisions of this Part, of the rules or regulations adopted pursuant to this Part, or of any quarantine imposed by the commissioner has occurred or is reasonably expected to occur, the commissioner may issue a stop order prohibiting the use, shipment, movement, distribution, or disturbance of the regulated article or material involved in the violation. Stop orders shall be served in the same manner as provided for the service of subpoenas under the Administrative Procedure Act.

B. Any person aggrieved by a stop order may petition the commissioner, in writing and within thirty days of the stop order, to hold a hearing on the matter. Such hearing shall be held in accordance with the Administrative Procedure Act.

C. Based upon the results of the hearing or based upon a consent agreement mutually entered into by the commissioner and the person subject to the stop order, the commissioner may order the regulated article or material to be either:

(1) Released from the stop order according to the terms and conditions the commissioner deems proper.

(2) Disposed of by the person according to the terms and conditions the commissioner deems proper.

(3) Destroyed according to the terms and conditions the commissioner deems proper.

(4) Otherwise disposed of according to the terms and conditions the commissioner deems proper.

Acts 1999, No. 486, §1, eff. June 21, 1999.



RS 3:3391.12 - Enforcement; civil penalties

§3391.12. Enforcement; civil penalties

A.(1) In order to enforce the provisions of this Part, the rules or regulations adopted pursuant to this Part, or any quarantine declared or stop order issued by him or in order to implement a treatment program, the commissioner may:

(a) Seek and obtain from a court of proper jurisdiction and venue an order or orders of enforcement.

(b) Seek and obtain injunctive relief from any court of proper jurisdiction and venue to restrain and prevent violations.

(c) Institute civil proceedings for enforcement in any court of proper jurisdiction and venue.

(2) The commissioner may request the awarding of costs and attorney fees in any court proceeding brought pursuant to this Section.

B.(1) The commissioner may impose civil penalties for violations of the provisions of this Part, the rules or regulations adopted pursuant to this Part, or any quarantine declared or stop order issued by him.

(2) Any civil penalties imposed shall not exceed five thousand dollars per offense. Each day on which a violation occurs shall be considered a separate offense.

(3) Civil penalties shall be imposed only on the basis of an adjudication of violations pursuant to an adjudicatory hearing held in accordance with the Administrative Procedure Act.

(4) The commissioner may assess the proportionate costs of the adjudicatory hearing against the offender. The commissioner by rule shall determine the amount of costs to be assessed.

C. All assessments, fees, penalties, and other funds received under the provisions of this Part shall be deposited immediately upon receipt into the state treasury.

Acts 1999, No. 486, §1, eff. June 21, 1999; Acts 2012, No. 834, §1, eff. July 1, 2012.



RS 3:3391.13 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§3391.13. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 3:3396.1 - Repealed

§3396.1. Repealed by Acts 2016, No. 330, §1, eff. June 2, 2016.



RS 3:3396.2 - Repealed

§3396.2. Repealed by Acts 2016, No. 330, §1, eff. June 2, 2016.



RS 3:3396.3 - Repealed

§3396.3. Repealed by Acts 2016, No. 330, §1, eff. June 2, 2016.



RS 3:3396.4 - Repealed

§3396.4. Repealed by Acts 2016, No. 330, §1, eff. June 2, 2016.



RS 3:3396.5 - Repealed

§3396.5. Repealed by Acts 2016, No. 330, §1, eff. June 2, 2016.



RS 3:3396.6 - Repealed

§3396.6. Repealed by Acts 2016, No. 330, §1, eff. June 2, 2016.



RS 3:3401 - AGRICULTURAL COMMODITY DEALER

CHAPTER 21. AGRICULTURAL COMMODITY DEALER

AND WAREHOUSE LAW

§3401. Short title

This Chapter may be cited as the Agricultural Commodity Dealer and Warehouse Law.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983.



RS 3:3402 - Definitions

§3402. Definitions

As used in this Chapter, the following terms shall have the meanings ascribed below:

(1) "Agricultural commodities" or "commodities" means cotton, all agricultural products commonly classed as grain, including rice, rough rice, corn, wheat, oats, rye, soybeans, barley, and grain sorghum, and any other agricultural commodity or other farm product which the commission may, by regulation, declare to be a commodity subject to this Chapter.

(2) "Authorized agent", with reference to the authorized agent of a warehouse or grain dealer, means any representative thereof whose name has been filed with the commission as required under R.S. 3:3408.

(3) "Commission" means the Louisiana Agricultural Commodities Commission.

(4) "Commissioner" means the Louisiana commissioner of agriculture and forestry.

(5) "Cotton agent" means every person, firm, corporation, association, or other legal entity who purchases or contracts to purchase cotton grown or to be grown by producers in this state for or on behalf of a cotton merchant and who is required to be a party to a notarized written agency agreement.

(6) "Cotton merchant" means every person, firm, corporation, association, or other legal entity who purchases or contracts to purchase, either directly or through a cotton agent, cotton grown or to be grown by producers in this state.

(7) "Department" means the Louisiana Department of Agriculture and Forestry.

(8) "Farm products" means products employed directly in the cultivation, production, or harvesting of any agricultural commodities or containers for agricultural commodities or other farm products.

(9) "Grain" means corn, wheat, oats, rye, soybeans, barley, and grain sorghum.

(10) "Grain dealer" means any person who purchases any agricultural commodities from producers or represents producers in the sale of agricultural commodities. The term does not include producers who purchase grain commodities for their own use as feed or seed.

(11) "Hedge" with respect to a contract to sell commodities means a secondary contract to buy commodities to protect the obligations incurred with respect to the contract to sell. "Hedge" with respect to a contract to buy commodities means a secondary contract to sell commodities to protect the obligations incurred with respect to the contract to buy.

(12) "Open" or "open position" means the grain dealer's contracts for purchase or sale of agricultural commodities which are unhedged.

(13) "Open storage" means any storage for which a warehouse receipt has not been issued.

(14) "Person" means any individual, partnership, company, firm, association, cooperative association, corporation, or any other legal entity engaged in any of the activities regulated under this Chapter.

(15) "Producer" means the owner, tenant, lessee, or operator of land within this state who has an interest in or receives all or any part of the proceeds from the sale of agricultural commodities produced thereon.

(16) "Risk position" means the loss potential to the grain dealer resulting from bringing its open position to market.

(17) "Security" means any financial instrument or document issued for the benefit of or given to the commission by a licensee, or participation in any self-insurance fund program authorized by this Chapter as assurance for the fulfillment of the obligations imposed on the licensee by applicable law or regulations.

(18) "Warehouse" means any building, structure, or any other protected enclosure required to be licensed by the commission in which agricultural commodities or other farm products are stored for the public for a fee. The term includes facilities which commingle commodities belonging to different owners and facilities which preserve the separate identities of different lots of agricultural commodities.

(19) "Warehouseman" means any person or other entity operating a warehouse.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983; Acts 1985, No. 793, §1; Acts 1997, No. 1034, §1; Acts 2009, No. 24, §1, eff. June 12, 2009; Acts 2010, No. 767, §1, eff. June 30, 2010; Acts 2015, No. 430, §1.



RS 3:3403 - Louisiana Agricultural Commodities Commission; creation; membership; terms; panels of nominees; filling of vacancies; oaths of office; per diem; quorum; domicile; meetings; successor to State Warehouse Commission

§3403. Louisiana Agricultural Commodities Commission; creation; membership; terms; panels of nominees; filling of vacancies; oaths of office; per diem; quorum; domicile; meetings; successor to State Warehouse Commission

A. The Louisiana Agricultural Commodities Commission is hereby created within the Department of Agriculture and Forestry and shall consist of ten members, nine to be appointed by the commissioner as follows:

(1) One warehouseman appointed from a list of three persons nominated by the Rice Millers Association.

(2) One producer appointed from a list of three persons nominated by the Louisiana Soybean Association.

(3) One producer appointed from a list of three persons nominated by the Louisiana Farm Bureau Federation.

(4) One banker who is familiar with the financing of businesses which store or market the commodities which are regulated under this Chapter, appointed from a list of three persons nominated by the Louisiana Bankers Association.

(5) One commodity trader who executes future trades related to a hedging program for purchases or sales of commodities regulated under this Chapter, appointed from a list of three persons nominated by the commissioner.

(6) One owner or operator of an elevator which handles both rice and soybeans, appointed from a list of three persons nominated by the Louisiana Rice Dryers Association.

(7) One owner or operator of an inland elevator or barge-loading river facility or a licensed Louisiana grain dealer appointed from a list of three persons nominated by the Louisiana Ag Industries Association.

(8) One producer appointed from a list of three persons nominated by the American Rice Growers Association.

(9) One cotton merchant appointed from the state at large.

B. Each appointment by the commissioner shall be submitted to the Senate for confirmation.

C. The tenth member shall be the commissioner of agriculture and forestry, who shall serve ex officio, but with all of the powers, rights, duties, and privileges as appointed members, including the right to vote on all matters before the commission.

D. Members shall serve terms concurrent with the commissioner making the appointment. The organizations herein authorized to make nominations for appointments to the commission shall file the initial list of nominees for appointment within sixty days after the effective date of this Section. Thereafter, each organization shall file a list of nominees with the commissioner no later than June thirtieth of the year of the beginning of the commissioner's term.

E. Except as provided herein, vacancies shall be filled in the same manner as original appointments for the unexpired portion of the term. Whenever a vacancy occurs, the organization authorized to make nominations for appointment to the vacant position shall file a list of nominees with the commissioner within sixty days after the vacancy occurs. The commissioner shall make all appointments no later than sixty days after the submission of the list of nominees. Whenever the commissioner fails to make such appointments within sixty days, the industry regulated by this Chapter being vital to the agriculture of this state, the governor may appoint such members. Members appointed by the governor shall enjoy all of the powers, duties, rights, and privileges as members appointed by the commissioner.

F. All members shall take and subscribe to the oath of office prescribed for state officials. Members shall serve until their successors are appointed and qualified.

G. Appointed members of the commission shall be entitled to receive a per diem not in excess of forty dollars and to be reimbursed for mileage expenses in accordance with the same travel regulations applying to state employees.

H. Five members shall constitute a quorum for the transaction of official business. All official actions of the commission shall require the affirmative vote of five members of the commission.

I. The commission shall be domiciled in Baton Rouge.

J. The commission shall meet four times per calendar year, but may meet more frequently upon the call of the chairman.

K. The Louisiana Agricultural Commodities Commission shall be the successor of the State Warehouse Commission created under Act 330 of 1980.

Added by Acts 1982, No. 563, §1, eff. July 22, 1982; Acts 1985, No. 69, §1; Acts 1997, No. 1034, §1; Acts 2009, No. 24, §1, eff. June 12, 2009; Acts 2010, No. 767, §1, eff. June 30, 2010; Acts 2013, No. 113, §1; Acts 2015, No. 430, §1.



RS 3:3404 - Officers and employees

§3404. Officers and employees

A. At the first meeting of the commission, the members shall elect, from their membership, a chairman, vice-chairman, and such other officers as the commission may deem advisable.

B. The commission, with the approval of the commissioner, shall appoint a director and an assistant director who shall be in the unclassified service of the state. The director and assistant director may perform any other duties and functions which he or the commission consider necessary or desirable to carry out the purposes of this Chapter.

Added by Acts 1982, No. 563, §1, eff. July 22, 1982; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:3405 - Powers and duties of the commission

§3405. Powers and duties of the commission

A. The commission shall:

(1) Adopt rules and regulations necessary to enforce the provisions of this Chapter, including rules to establish criteria for granting or denying licenses. All rules and regulations shall be adopted in accordance with the Administrative Procedure Act.

(2) Examine and investigate the qualifications of any applicant seeking licensure under this Chapter and determine the eligibility for licensure of each applicant.

(3) Issue licenses to warehouses regulated under this Chapter, under such terms and conditions as the commission may, by regulation, determine to be appropriate, provided that the commission shall require such warehouses to be of sound construction, provide security, and be insured as required under this Chapter.

(4) Issue licenses to grain dealers, provided that such persons shall provide security and be insured as required under this Chapter.

(5) Require each warehouse licensed under this Chapter to use only such warehouse receipts and scale tickets as may be furnished or approved by the commission, provided that such warehouse receipts and scale tickets shall be sequentially pre-numbered.

(6) Promulgate regulations setting forth the procedure whereby a farm product shall be regulated under this Chapter prior to the imposition of any requirement relative to the farm product.

(7) Regularly and at least once during each license period, examine, inspect, and audit each licensee under this Chapter.

(8) Issue licenses to cotton merchants regulated under this Chapter, under such terms and conditions as the commission may, by regulation, determine to be appropriate.

B. The commission may:

(1) Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.

(2) Establish reasonable guidelines for and require the submission of inventory reports.

(3) Require each person licensed under this Chapter to submit such reports as are necessary for the proper and efficient administration of this Chapter.

(4) Declare, by regulation, any agricultural commodity or other farm product to be subject to this Chapter.

(5) Establish and impose civil penalties for any violation of this Chapter or any rule or regulation adopted in accordance with the Administrative Procedure Act. Each day on which any violation occurs shall be considered a separate offense. No penalty may be imposed unless a violation is substantiated in an adjudicatory proceeding by the commission under Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950. The commission may not impose any penalty in excess of one thousand dollars for each single day on which a violation occurs.

(6) Suspend or revoke the license of any warehouse, cotton merchant, or grain dealer licensed under this Chapter for any violation of this Chapter or any rule or regulation adopted in accordance with the Administrative Procedure Act, provided that no license shall be revoked in the absence of an adjudicatory proceeding by the commission in accordance with Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950.

(7) Sue to recover on or enforce the security required under this Chapter and to sue any licensee to recover any payment of a claim from the Self-Insurance Fund or the Grain and Cotton Indemnity Fund, or both, pursuant to the provisions of R.S. 3:3412 and 3412.1 respectively.

(8) Initiate legal proceedings seeking injunctive relief to restrain violations of this Chapter, the rules and regulations adopted by the commission, or the rulings of the commission. Venue for these proceedings shall be in the district court for the parish in which the violation occurred.

Added by Acts 1982, No. 563, §1, eff. July 22, 1982 and Jan. 1, 1983. Acts 1983, No. 8, §1; Acts 1983, No. 10, §1; Acts 1997, No. 1034, §1; Acts 2009, No. 24, §1, eff. June 12, 2009; Acts 2010, No. 767, §§1, 2, eff. June 30, 2010; Acts 2015, No. 430, §1.



RS 3:3406 - Powers and duties of the commissioner

§3406. Powers and duties of the commissioner

A. The commissioner shall administer and enforce this Chapter in accordance with the rules and regulations promulgated by the commission. In the administration and enforcement of this Chapter, the commissioner and his duly constituted representatives are specifically authorized to do the following:

(1) Enter the premises of any warehouse, cotton merchant or cotton agent, or grain dealer required to be licensed under this Chapter, at any reasonable time during normal working hours, for the purpose of making any examination or any inspection of the premises and the contents thereof as may be necessary.

(2) Examine, copy, and audit the accounts, books, and records, including stock records, position records, balance sheets, scale tickets, and warehouse receipts of any warehouse, cotton merchant or cotton agent, or grain dealer required to be licensed under this Chapter, including all warehouses or grain dealers, or both, licensed under the United States Warehouse Act, as amended, and any applicant for licensure under this Chapter, or as otherwise permitted under this Chapter.

(3) Weigh and ascertain, by grading, the quality of any agricultural product regulated under this Chapter and certify such weight and grade.

B. The commissioner shall appoint and employ all personnel necessary for the efficient and proper administration of this Chapter, except as provided in R.S. 3:3404(B).

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983; Acts 1997, No. 1034, §1; Acts 2011, No. 138, §1, eff. June 24, 2011.



RS 3:3407 - Seizure by commission

§3407. Seizure by commission

A. The commissioner, with the prior approval of the commission, may institute legal proceedings by petition in the district court for the district in which the licensee is located for an order authorizing the commissioner to effect a seizure of the facilities of the licensee and to act as receiver thereof whenever any of the following conditions occur:

(1) The licensee does not have sufficient commodities to cover the outstanding warehouse receipts and scale tickets marked for storage issued by the licensee.

(2) The licensee does not have sufficient funds to operate its business and is in imminent danger of being unable to continue to operate its business.

(3) The licensee is unable to fulfill its obligations to producers.

(4) The licensee refuses to submit to a lawful inspection or audit ordered by the commission.

B. Immediately upon the filing of the petition alleging the commission's approval and the existence of any condition set forth in Subsection A of this Section, the court shall issue an ex parte order authorizing the commissioner to effect a temporary seizure of the facilities of the licensee and to act as temporary receiver thereof. This order shall remain in effect until the conclusion of a hearing on the petition which hearing shall be held within ten days after the filing of the petition.

C. The commission may require, on an emergency basis without the necessity of court approval for a period of not more than five days, any licensee to operate under its supervision prior to or during any proceedings leading to the appointment of a receiver as provided under this Section.

D. Whenever the commissioner is appointed to act as receiver he shall continue to act as receiver until all of the assets of the licensee have been distributed to the creditors of the licensee or until ordered by the district court to surrender possession of the assets of the licensee.

E. As part of the receivership, the commissioner may recover from the assets of the licensee the costs of administering the receivership, including the cost of liability insurance for the commission, the commissioner, and employees who are engaged in the administration of the receivership.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983; Acts 2009, No. 24, §1, eff. June 12, 2009; Acts 2010, No. 767, §1, eff. June 30, 2010.



RS 3:3408 - Contents of application for and renewal of warehouse license, cotton merchant license, and grain dealer license

§3408. Contents of application for and renewal of warehouse license, cotton merchant license, and grain dealer license

A. The application for licensure as a warehouse, cotton merchant, or grain dealer shall contain:

(1) The name and business address of the applicant.

(2) If the applicant is a corporation or other business entity, the names and addresses of the principal officers of the corporation or other business entity.

(3) If the applicant is a trade, cooperative, or other type of association, the names and addresses of the board of directors of such association.

(4) The kinds of agricultural commodities which the applicant proposes to store or trade.

(5) The address and the capacity of the principal place of business of the applicant.

(6) The address and the capacity of any other locations within the state where the applicant will engage in the business of storing agricultural commodities or buying and selling agricultural commodities on a regular basis.

(7) A current financial statement which shall include, but not be limited to, the following:

(a) A balance sheet.

(b) A statement of income (profit and loss).

(c) A statement of retained earnings.

(d) A statement of cash flows.

(8) The financial statement shall be one of the following types of statements:

(a) A compilation, or compiled statement.

(b) A review, or reviewed statement.

(c) An audit, or audited statement.

(9) Except as otherwise provided in Chapter 2 of Title 37 of the Louisiana Revised Statutes of 1950, the financial statement shall be prepared by an accountant who is not a full-time employee of the applicant and who meets at least one of the following requirements:

(a) Is a certified public accountant.

(b) Is a graduate of an accredited four-year college or university with a degree in accounting.

(c) Has passed the examination administered by the National Society of Accountants.

(10) All financial statements shall be accompanied by a certification by the applicant or the chief executive officer of the applicant, under penalty of perjury as provided in R.S. 14:123, that the financial statement accurately reflects the financial condition of the applicant for the period covered in the statement. Only one financial statement shall be required for a chain of warehouses covered by a single warehouse license. The initial application for a license shall be accompanied by the warehouse's, cotton merchant's, or grain dealer's most recent financial statement. Thereafter, all financial statements shall be filed within ninety days after the close of the grain dealer's, cotton merchant's, or warehouse's fiscal year.

(11) Any additional information which the commission may require.

B. The application for annual renewal of the said licenses shall contain the same information as required under Subsection A of this Section.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983. Acts 1983, No. 11, §1; Acts 1984, No. 951, §1; Acts 1990, No. 121, §1; Acts 1997, No. 1034, §1; Acts 2009, No. 24, §1, eff. June 12, 2009; Acts 2012, No. 145, §1, eff. May 14, 2012.



RS 3:3409 - Security and provisional stock insurance required as a condition of license, time of filing; amount of security; approval; notice of cancellation; changes in licensed capacity; failure to maintain security and insurance in full force and effect

§3409. Security and provisional stock insurance required as a condition of license, time of filing; amount of security; approval; notice of cancellation; changes in licensed capacity; failure to maintain security and insurance in full force and effect

A. Prior to issuance of the license, an applicant for a warehouse, grain dealer, or cotton merchant license shall furnish to and file with the commission security and provisional stock insurance as a condition for issuance of the license.

B. The security shall be for the faithful performance of all duties and obligations of the prospective licensee, and for compliance with this Chapter and the rules and regulations adopted by the commission pursuant to this Chapter.

C. The security required by this Chapter shall be in favor of the commission and shall be in the form of one of the following:

(1) A surety bond, issued by a bonding or surety company authorized to do business in this state.

(2) A certificate of deposit from a financial institution whose deposits are insured by an agency of the federal government.

(3) An irrevocable letter of credit from a financial institution whose deposits are insured by an agency of the federal government.

(4) Participation in the Self-Insurance Fund in accordance with and as provided by R.S. 3:3412.

(5) Any other security determined to be adequate by the commission.

D. The security required by this Chapter for warehouse licenses shall conform to the following:

(1) The security provided by the applicant for a warehouse license shall cover the same facilities covered by the warehouse license.

(2) The amount of the security shall be determined by the total licensed capacity of the facilities to be covered by the security, as follows:

(a) Twenty cents per bushel for the first million bushels of licensed capacity.

(b) Fifteen cents per bushel for the second million bushels of licensed capacity.

(c) Ten cents per bushel for all bushels over two million bushels of licensed capacity.

(3) Whenever the licensed warehouse capacity changes, the amount of the security shall be amended to conform to the current licensed capacity of the facility or facilities covered by the security.

(4) In any case, the net amount of the security shall not be less than twenty-five thousand dollars and not more than five hundred thousand dollars.

E. The security provided by an applicant for a license as a grain dealer or cotton merchant shall be in the amount of fifty thousand dollars.

F. The security furnished by an applicant shall be approved by the commission prior to the issuance of the license.

G. Each form of security shall provide for ninety days written notice to the commission prior to cancellation.

H.(1) The commission shall be the sole owner of the security and shall be the sole party entitled to sue upon, recover, or enforce the security. Any other person or party, including, without limitation, any licensee, person, producer, cotton farmer or agent, or creditor who has a claim against a licensee, shall have no ownership or other interest in the security and shall have no right to sue upon, recover, or enforce the security, except pursuant to the commission's administrative procedures.

(2) The security furnished by each licensee shall be for the exclusive use and benefit of any person, producer, or cotton farmer or agent that has a claim against that licensee pursuant to the provisions of this Chapter and as determined by the commission pursuant to its administrative procedures.

(3) Any claim on the security by a person against a warehouse licensee, a producer against a grain dealer licensee, or a cotton farmer or agent against a cotton merchant licensee shall be submitted to the commission pursuant to its administrative procedures and, after being determined by the commission to be a valid claim under this Chapter, shall be paid from the commission's recovery on the security.

(4) Should the claim against the licensee not be satisfied in full through the commission's administrative procedures the claimant shall retain all other rights possessed under the law without prejudice.

(5) Notwithstanding any other provision of law to the contrary, when paying any claim on the security under this Chapter, the commission shall make payments jointly payable to the claimant and to all other secured parties and lienholders that, ten days before the payment date, hold a security interest in or a lien on the crops, farm products, or agricultural commodities, perfected by the filing of a financing statement that:

(a) Identified those crops, farm products, or agricultural commodities as collateral.

(b) Was indexed under that producer's name as debtor.

(c) Was filed in the office designated for filing a financing statement against the producer covering that collateral.

I. The commission shall require every licensee to maintain a sufficient amount of provisional stock insurance issued by an insurance company authorized to do business in this state to provide adequate protection against fire and other disasters, for the full market value of all agricultural commodities physically in the possession of the licensee, which insurance shall provide for thirty days written notice to the commission prior to cancellation.

J.(1) The security and provisional stock insurance shall be:

(a) Kept in full force and effect as a condition of continuing licensure.

(b) Open for public inspection by the commission.

(2) The licensee shall pay all fees and expenses involved in providing the security and provisional stock insurance.

K. The commission may suspend or revoke the license of any licensee who fails to maintain the required security and insurance in full force and effect.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983; Acts 2003, No. 172, §1, eff. July 1, 2003; Acts 2009, No. 24, §1, eff. June 12, 2009; Acts 2010, No. 767, §2, eff. June 30, 2010; Acts 2012, No. 145, §1, eff. May 14, 2012; Acts 2015, No. 430, §1; Acts 2016, No. 12, §1.



RS 3:3410 - Warehouse license required prior to operation of warehouse; demonstration of competency; renewal; fees; licensed capacity; prohibition

§3410. Warehouse license required prior to operation of warehouse; demonstration of competency; renewal; fees; licensed capacity; prohibition

A. No person shall operate a warehouse wherein any agricultural commodities or other farm products are stored and a fee is charged for such storage unless licensed under this Chapter or under the United States Warehouse Act, as amended.

B. The applicant for a warehouse license shall file the application described in R.S. 3:3408 and demonstrate its competency to engage in the business of operating a warehouse.

C. Each license issued by the commission pursuant to this Section shall specify on the face thereof that it is a warehouse license and shall be posted in all warehouse locations.

D. Each warehouse license issued by the commission shall be valid until June 30 following date of issue and shall be renewed on or before July 1 of each year.

E. The fee for the issuance and the annual renewal of any warehouse license shall be two hundred dollars.

F. Each license shall cover all facilities which are owned or leased by the entity to whom the license is issued and used by the entity in the conduct of its business as a warehouse.

G. Each license shall specify the licensed capacity of each facility covered by the license.

H. No warehouse license shall be issued unless the facility to be licensed is suitable for the storage of the agricultural commodity to be stored therein. The commission may suspend or revoke any warehouse license whenever any licensed facility becomes unsuitable for storage of the agricultural commodity for which it is designed.

I. No person holding a warehouse license shall engage in any other activities regulated under this Chapter unless he holds a license issued by the commission to engage in such activities.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983; Acts 1986, No. 1068, §1, eff. July 17, 1986; Acts 2009, No. 24, §1, eff. June 12, 2009; Acts 2010, No. 767, §1, eff. June 30, 2010; Acts 2012, No. 145, §1, eff. May 14, 2012; Acts 2015, No. 430, §1.



RS 3:3410.1 - License to buy or sell agricultural commodities; posting requirements for grain dealers; duration of license

§3410.1. License to buy or sell agricultural commodities; posting requirements for grain dealers; duration of license

A. No person shall engage in the business of buying or selling agricultural commodities from producers unless licensed by the commission.

B. Each applicant for a grain dealer license shall file the application described in R.S. 3:3408 and demonstrate its competency to engage in the business of buying or selling agricultural commodities prior to licensure.

C. Each license issued by the commission pursuant to this Section shall specify on the face thereof that it is a grain dealer license, and shall be posted by the licensee in its principal place of business in this state.

D. Each license issued by the commission shall be valid until June thirtieth following the date of issue and shall be renewed on or before July first of each year.

E. The fee for issuance and renewal of each license shall be two hundred dollars.

F. Each grain dealer who issues grades for grain shall employ a grain grader and sampler who is certified to grade and sample the grains for which the grain dealer issues grades.

Acts 1986, No. 1068, §1, eff. July 17, 1986; Acts 1997, No. 1034, §1; Acts 2009, No. 24, §1, eff. June 12, 2009; Acts 2015, No. 430, §1.



RS 3:3410.2 - License required prior to engaging in business of buying or selling cotton; security requirements; agent agreements

§3410.2. License required prior to engaging in business of buying or selling cotton; security requirements; agent agreements

A. Any cotton merchant who purchases or contracts to purchase, either directly or through a cotton agent, cotton grown or to be grown in this state shall be licensed by the commission before purchasing or contracting to purchase such cotton. The license shall authorize cotton merchants and their cotton agents to purchase or enter into contracts to purchase cotton grown or to be grown in this state.

B. Each license issued by the commission under this Section shall specify on the face thereof that it is a cotton merchant license. A copy of the license shall be posted by the licensee in all places of business.

C. Each license issued by the commission shall be valid until June thirtieth following the date of issue and shall be renewed on or before July first of each year.

D. The fee for issuance and renewal of each license shall be two hundred dollars.

E. The commission may require the cotton merchant to submit to an examination and audit of its accounts, books, and records.

F. No cotton merchant shall purchase cotton grown or to be grown by producers in this state without having obtained the prescribed license from the commission as described in Subsection A of this Section. The commission may, for cause, revoke the license.

G. Each cotton agent shall have a written notarized agency agreement with all cotton merchants on whose behalf said cotton merchant acts. No cotton agent shall purchase cotton grown or to be grown in this state until he has obtained a written notarized agency agreement in a form approved by the commission. The commission may require the cotton agent entering into an agency agreement to submit to an examination and audit of his accounts, books, and records. The cost of any examination and audit shall be borne by the cotton agent. The commission may, for cause, revoke the authority of the cotton agent under any written notarized agency agreement.

Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2009, No. 24, §1, eff. June 12, 2009; Acts 2010, No. 767, §1, eff. June 30, 2010; Acts 2015, No. 430, §1.



RS 3:3411 - Grounds for not issuing license

§3411. Grounds for not issuing license

The commission may refuse to issue a license to any applicant for a warehouse license, cotton merchant license, or grain dealer license if the commission finds that the warehouse proposed for licensure is not suitable for the storage of agricultural commodities, or if the commission finds that the applicant for a warehouse license, cotton merchant license, or a grain dealer license cannot demonstrate a net worth of at least one hundred thousand dollars, or is incompetent to conduct such warehouse, cotton merchant, or grain dealer business in accordance with this Chapter or the rules and regulations adopted pursuant hereto; or if there is any other sufficient reason within the intent of this Chapter for not issuing such warehouse, cotton merchant, or grain dealer license.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983; Acts 1985, No. 793, §1; Acts 1986, No. 1068, §1, eff. July 17, 1986; Acts 1986, No. 302, §1; Acts 1997, No. 1034, §1; Acts 2003, No. 172, §1, eff. July 1, 2003; Acts 2009, No. 24, §1, eff. June 12, 2009; Acts 2010, No. 767, §2, eff. June 30, 2010; Acts 2012, No. 145, §1, eff. May 14, 2012; Acts 2015, No. 430, §1.



RS 3:3411.1 - Repealed by Acts 2015, No. 430, §2.

§3411.1. Repealed by Acts 2015, No. 430, §2.



RS 3:3412 - Self-insurance fund

§3412. Self-insurance fund

A. The commission may operate a program of self-insurance for warehouses, grain dealers, and cotton merchants licensed under this Chapter for the sole purpose of ensuring the availability of funds necessary to meet a licensee's obligations with respect to the reimbursement of any person who stored agricultural commodities in the warehouse or reimbursement of a producer who sold agricultural commodities to a licensee, and who was not fully compensated.

B. The insurance coverage claims against a licensee related to insolvency shall be limited to the amount of security required of the licensee by R.S. 3:3409.

C. The commission shall adopt rules and regulations, in accordance with the Administrative Procedure Act, necessary for the efficient administration of the self-insurance program. Such rules shall include:

(1) Procedures for claims on the self-insurance program.

(2) Reimbursement limitations.

(3) Administration of the self-insurance program.

(4) The establishment of civil penalties for violations of the provisions of the self-insurance program.

D. A person or producer shall be eligible to receive indemnity payments from the self-insurance program if the licensee becomes insolvent and, as a result of the insolvency, is not fully compensated for sums owed to him by the licensee pursuant to any contract between the person or producer and the licensee involving agricultural commodities.

E. Upon a determination of the insolvency of a licensee, the commission shall make the proceeds of the self-insurance program available for use in meeting the licensee's obligations specified in Subsection F of this Section.

F. If claims for indemnity payments from the self-insurance program exceed the amount of available proceeds, the commission shall prorate the claims as provided for in the Administrative Procedure Act and pay the prorated amounts. As future proceeds are collected, the commission shall continue to forward indemnity payments to each eligible person until the person receives the maximum amount payable in accordance with this Section.

G. Notwithstanding any other provision of law to the contrary, if the commission pays a claim using self-insurance program funds, all payments shall be made jointly payable to the claimant and to all secured parties and lienholders that, ten days before the payment date, hold a security interest in or a lien on the crops, farm products, or agricultural commodities, perfected by the filing of a financing statement that:

(1) Identified those crops, farm products, or agricultural commodities as collateral.

(2) Was indexed under that producer's name as debtor.

(3) Was filed in the office designated for filing a financing statement against the producer covering that collateral.

H. Expenses incurred by the commission in administering the self-insurance program shall be reimbursable from the funds collected under the program. Administrative expenses shall be paid in priority to all other payments.

I. A licensee who knowingly or intentionally refuses or fails to pay into the self-insurance program any funds due pursuant to this Chapter shall be subject to civil penalties.

J. Money paid from the self-insurance program in satisfaction of a valid claim shall constitute a debt obligation of the licensee against whom the claim was made. The commission may take action on behalf of the self-insurance program against such person to recover the amount of payment made plus reasonable costs, including court costs, incurred by the commission in obtaining recovery, legal interest from the date of payment of any claim, and reasonable attorney fees. As a condition of payment of a claim from the self-insurance program, the claimant shall subrogate his interest, if any, to the commission in a cause of action against all parties, to the amount of the loss that the claimant was reimbursed by the self-insurance program.

K. The commission may charge fees for participation in the program established in this Section. The amount of the fees shall be fixed by rule adopted in accordance with the Administrative Procedure Act.

L. The fees charged under this Section shall be subject to the following provisions:

(1) All fees shall be deposited immediately upon receipt in the state treasury.

(2) After compliance with the requirements of Article VII, Section 9 of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited as required by Paragraph (1) of this Subsection shall be credited to a special fund hereby created in the state treasury to be known as the Agricultural Commodity Commission Self-Insurance Fund. The monies in this fund shall be used solely as provided in Paragraph (3) of this Subsection and only in the amounts appropriated by the legislature. All unexpended and unencumbered monies in this fund at the end of each fiscal year shall remain in this fund. The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to this fund, again, following compliance with the requirement of Article VII, Section 9 relative to the Bond Security and Redemption Fund.

(3) The monies in the Agricultural Commodity Commission Self-Insurance Fund shall be used solely for the administration and operation of the program of self insurance provided for in this Section.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983; Acts 1997, No. 1034, §1; Acts 2009, No. 24, §1, eff. June 12, 2009; Acts 2015, No. 430, §1; Acts 2016, No. 12, §1.



RS 3:3412.1 - Grain and Cotton Indemnity Fund; creation; assessment; rules and regulations; suspension of assessment; eligibility for reimbursement; availability of money; prorated claims; reimbursement for administrative expenses; failure to pay; subrogation

§3412.1. Grain and Cotton Indemnity Fund; creation; assessment; rules and regulations; suspension of assessment; eligibility for reimbursement; availability of money; prorated claims; reimbursement for administrative expenses; failure to pay; subrogation

A. The commission may operate a Grain and Cotton Indemnity Fund for grain dealers and cotton merchants licensed under this Chapter for the sole purpose of having funds available for use in meeting the licensee's obligations with respect to the reimbursement of any producer who sold agricultural commodities to the licensee and who was not fully compensated.

B. The commission shall charge an assessment at the rate of one twenty-fifth of one percent on the value of all agricultural commodities regulated under this Chapter which are sold to grain dealers and cotton merchants. The assessments shall be due and payable to the commission by the licensee at the first point of sale.

C. The assessments charged under this Section shall be subject to the following provisions:

(1) All assessments collected pursuant to this Section shall be deposited immediately upon receipt in the state treasury.

(2) After compliance with the requirements of Article VII, Section 9 of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited as required by Paragraph (1) of this Subsection shall be credited to a special fund hereby created in the state treasury to be known as the Grain and Cotton Indemnity Fund. The monies in this fund shall be used solely as provided in Paragraph (3) of this Subsection and only in the amounts appropriated by the legislature. All unexpended and unencumbered monies in this fund at the end of each fiscal year shall remain in this fund. The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to this fund, again, following compliance with the requirement of Article VII, Section 9 of the Constitution of Louisiana relative to the Bond Security and Redemption Fund.

(3) The monies in the Grain and Cotton Indemnity Fund shall be used solely for the administration and operation of the Grain and Cotton Indemnity Fund provided for in this Section.

(4) The assessment shall not apply to grain or cotton purchased or contracted prior to August 15, 2008.

D. The commission shall adopt rules and regulations, in accordance with the Administrative Procedure Act, necessary for the efficient administration of the Grain and Cotton Indemnity Fund. Such rules shall include:

(1) Procedures for claims on the Grain and Cotton Indemnity Fund.

(2) Reimbursement limitations.

(3) Any rules and regulations necessary for the administration of the Grain and Cotton Indemnity Fund.

(4) The establishment of civil penalties for violations of this Section.

E. At the end of the calendar quarter in which the Grain and Cotton Indemnity Fund reaches a level of six million dollars, the commission shall suspend collection of the assessment required by this Section. If after suspension of collection the balance in the fund is less than three million dollars, the commission shall require collection of the assessment.

F. A producer shall be eligible to receive indemnity payments from the Grain and Cotton Indemnity Fund if:

(1) The licensed grain dealer becomes insolvent after January 1, 2008.

(2) The licensed cotton merchant becomes insolvent.

(3) The licensed grain dealer or cotton merchant, as a result of the insolvency, does not fully compensate the producer in accordance with a sale of agricultural commodities.

G. Upon the insolvency of a licensed grain dealer or cotton merchant, the commission shall make the proceeds of the Grain and Cotton Indemnity Fund available for use in meeting the licensee's obligations with respect to the reimbursement of any producer who sold grain or cotton to the licensee and who was not fully compensated.

H. If claims for indemnity payments from the Grain and Cotton Indemnity Fund exceed the amount in the fund, the commission shall prorate the claims and pay the prorated amounts. As future assessments are collected, the commission shall continue to forward indemnity payments to each eligible person until the person receives the maximum amount payable in accordance with this Section.

I. Notwithstanding any other provision of law to the contrary, if the commission pays a claim using Grain and Cotton Indemnity Funds, all payments shall be made jointly payable to the claimant and to all secured parties and lienholders that, ten days before the payment date, hold a security interest in or a lien on the crops, farm products, or agricultural commodities, perfected by the filing of a financing statement that:

(1) Identified those crops, farm products, or agricultural commodities as collateral.

(2) Was indexed under that producer's name as debtor.

(3) Was filed in the office designated for filing a financing statement against the producer covering that collateral.

J. Expenses incurred by the commission in administrating the Grain and Cotton Indemnity Fund shall be reimbursable from the fund. Administrative expenses shall be paid in priority to all other payments.

K. Any licensee who knowingly or intentionally refuses or fails to collect the assessment required under this Section or to submit any assessment collected from producers to the commission for deposit in the Grain and Cotton Indemnity Fund shall be subject to civil penalties.

L. Money paid from the Grain and Cotton Indemnity Fund in satisfaction of a valid claim constitutes a debt obligation of the person against whom the claim was made. The commission may take action on behalf of the fund against a person to recover the amount of payment made, plus reasonable costs, including court costs, incurred by the commission in obtaining recovery, legal interest from the date of payment of any claim, and reasonable attorney fees. As a condition of payment of a claim from the Grain and Cotton Indemnity Fund, the claimant shall subrogate its interest, if any, to the commission in a cause of action against all parties, to the amount of the loss that the claimant was reimbursed by the fund.

Acts 2015, No. 430, §1; Acts 2016, No. 12, §1.



RS 3:3413 - Hedging requirement, grain dealer's maximum risk position; appeal from commission action; change of maximum risk position

§3413. Hedging requirement, grain dealer's maximum risk position; appeal from commission action; change of maximum risk position

A. Each grain dealer shall adhere to normal merchandising practices, as determined by the commission, in hedging its obligations. "Normal merchandising practices" means that each grain dealer shall achieve and maintain a relatively even hedge position within a reasonable period of time after each purchase of commodities.

B. In order to determine the risk position of any grain dealer, the commission may require the grain dealer to submit, in addition to the certified financial statement required as a part of the application for licensure, unaudited financial statements in the interim between the annual application for the renewal of the license. No grain dealer may maintain a risk position in excess of thirty percent of its current net worth, provided that the commission may specify a lower maximum risk position for any grain dealer in an amount having a reasonable relationship to that grain dealer's net worth.

C. Whenever the commission, on the basis of its inspection, examination, or audit of a grain dealer, anticipates a need for the establishment of a maximum risk position of less than thirty percent of the grain dealer's current net worth, the commission shall notify the grain dealer, as required by Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950, to appear at a public hearing before the commission and show cause why such lower maximum risk position should not be established by the commission for the grain dealer. The grain dealer shall be allowed to appear in person or be represented by counsel at said public hearing and shall be afforded every reasonable opportunity to present data or arguments in support of its position. The commission shall not establish a maximum risk position of less than thirty percent of any grain dealer's current net worth prior to a hearing conducted pursuant to by Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950.

D. The commission may from time to time revise the risk position established for any grain dealer. Whenever the commission proposes to revise the maximum risk position established for any grain dealer, the grain dealer shall be notified and a public hearing conducted as required by Subsection C hereof prior to any change in the maximum risk position established for any grain dealer.

E. Any grain dealer may request in writing at any time that the commission revise the risk position established for his business activities and the commission shall act upon its request at its next regular or special meeting.

F. Any grain dealer aggrieved by any action of the commission in revising its maximum risk position may seek judicial relief as provided by Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950.

G. No cotton merchant shall be subjected to any type of hedging requirement.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983; Acts 1997, No. 1034, §1; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:3414 - Written evidence required for contracts; quarterly statements on storage contracts

§3414. Written evidence required for contracts; quarterly statements on storage contracts

A. All contracts, other than contracts for spot sale, in which title shall pass shall be evidenced in writing.

B. In addition to the requirements provided in Subsection A of this Section, the warehouse shall provide a written statement to the producer who has contracted for storage on a quarterly basis. The statement shall include all charges and the rate of accrual of the charges.

C. An oral contract or agreement for the sale of grain capable of being hedged on any grain exchange evidenced by a written, unsigned confirmation of sale, mailed or electronically transmitted to the producer of the grain within five business days shall be deemed a signed contract evidenced in writing as provided in Subsection A of this Section and in Chapter 5 of Title III of Book III of the Louisiana Civil Code.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983; Acts 2006, No. 114, §1; Acts 2008, No. 299, §1; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:3414.1 - Prompt payment

§3414.1. Prompt payment

Each grain dealer who purchases grain from producers under a spot price or daily market contract shall pay the producer for the grain within ten working days after the day the grain is delivered pursuant to the contract of sale.

Added by Acts 1983, No. 340, §1.



RS 3:3414.2 - Prompt payment for rice

§3414.2. Prompt payment for rice

A. The provisions of this Section shall apply to each transaction in which a purchaser buys rice from a producer under a bid contract.

B. As used in this Section, the following terms shall have the following meanings ascribed to them:

(1) "Bid contract" means an agreement between a producer and a purchaser under which the purchaser examines samples of rice and extends to the producer an offer to purchase the rice at a price based on the quality of the sample.

(2) "Confirmation date" means the date on which the bid contract was confirmed.

(3) "Confirmed" means the bid contract has been agreed to. A bid contract is confirmed when the producer and the purchaser agree to the quantity and price of the rice to be sold.

(4) "Delivery date" means the date on which the purchaser is required to take delivery of the rice, either under the provisions of this Section or under the provisions of a written agreement between the producer and the purchaser.

(5) "Person" means any individual, partnership, corporation, association, or other legal entity.

(6) "Purchaser" means any person who purchases rice from a producer under a bid contract.

C. Each purchaser shall take possession of the rice which is the subject of the bid contract no later than the fourteenth calendar day after the confirmation date unless the producer and the purchaser agree in writing that the purchaser shall take possession of the rice on a different delivery date.

D. If the purchaser does not take possession of the rice on or before any delivery date, the purchaser shall pay all storage and related charges for the storage of the rice after each delivery date, with such time not to exceed thirty days following each such delivery date.

E. After the thirtieth day following any delivery date, if the purchaser has not taken possession of the rice, the producer shall have the option to either continue to hold the rice for delivery to the purchaser, deliver the rice to another purchaser, or amend the original bid contract by mutual written consent.

F. Each purchaser shall pay for the rice purchased from each producer under a bid contract no later than the tenth calendar day after the purchaser takes possession of the rice or receives accurate distribution instructions from the seller, whichever is later.

G. If the purchaser does not make payment as required in Subsection F, the purchaser shall pay the producer interest on the purchase price at the legal rate of interest as established in R.S. 9:3500.

H. Any grain dealer acting solely as a commissioned agent for the producer in a bid contract transaction shall not be considered a purchaser or a producer in a bid contract where the actual purchasing grain dealer does not take possession of the rice.

Acts 1985, No. 482, §1; Acts 1986, No. 515, §1; Acts 2004, No. 580, §1.



RS 3:3414.3 - Grain sampling and grading

§3414.3. Grain sampling and grading

A. The commission by rule shall adopt standards for sampling and grading grain. The standards shall include tolerances for the interpretive element of grading. The standards shall be consistent with the standards adopted by the United States Department of Agriculture for sampling and grading grain. The commission shall provide copies of any changes in the standards to each grain dealer prior to the date the changes become effective.

B. The commission may certify grain samplers and graders. The commission may conduct courses of instruction in the methods of sampling and grading grain in one or more locations throughout the state. Each person who displays an adequate knowledge of sampling and grading grain which is satisfactory to the commission shall be issued a certificate.

C. Each grain dealer who issues grades for grain shall sample and grade each load of grain delivered by a producer within seventy-two hours from the time the grain is delivered to the grain dealer.

D. Each grain dealer who issues grades for grain shall retain each sample of grain received from a producer which is subject to excessive deductions. The commission by rule shall determine the level of deductions which are excessive for each type of grain. This determination shall include deductions for all causes and shall be based upon the numerical grades determined for each type of grain by the United States Department of Agriculture. Samples of grain which are subject to excessive deductions shall be retained in separate containers and shall be retained for five days from the date the sample was graded.

E. Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.

F. If a dispute arises as to the grading of a sample which is subject to excessive deductions, the grain dealer, or the producer, or both, may request that the sample be regraded by the department. If a regrading is requested, the grain dealer shall provide the sample to the department.

G. The department may charge a fee for regrading a sample. The fee shall be fixed by the commission by rule in an amount not to exceed fifty dollars.

H. If the dispute is not resolved on the basis of the regrading, either party may introduce the results of the regrading in evidence in any legal action which results from the dispute.

I. The employees of the department may inspect randomly selected samples to determine if a grain dealer who issues grades for grain is taking samples and grading grain in accordance with the standards adopted by the commission. The department shall not charge for an inspection under the provisions of this Section. The sample shall be obtained, or the inspection performed, during the normal working hours of the grain dealer.

J. If a grain dealer who issues grades for grain does not take samples or grade grain in accordance with the standards adopted by the commission, the commission may place the grain dealer on probation. If the grain dealer continues to sample or grade grain incorrectly, or if the grain dealer fails to retain samples or to provide samples as required by this Section, the commission may suspend or revoke the grain dealer's license.

K. A grain dealer may be placed on probation and a grain dealer's license may be suspended or revoked only by a ruling of the commission based on an adjudicatory hearing held in accordance with the Administrative Procedure Act.

L. The department shall inspect, classify, and grade all grain subject to this Subsection. The department may charge a fee for inspecting, classifying, and grading grain. The fee shall be fixed by the commission by rule and shall be based on the actual cost of providing the service. The provisions of this Subsection shall not apply to grain sold for export nor to inbound grain intended for export shipment.

Acts 1985, No. 793, §1; Acts 1986, No. 316, §1; Acts 2003, No. 172, §1, eff. July 1, 2003; Acts 2010, No. 767, §§1, 2, eff. June 30, 2010.



RS 3:3414.4 - Prompt payment for cotton; suit on bond; private action; attorney fees

§3414.4. Prompt payment for cotton; suit on bond; private action; attorney fees

A. Any cotton merchant or cotton agent who purchases cotton from a producer shall pay the producer for the cotton within ten working days after the day the cotton is delivered, or pursuant to the contract of sale.

B. Any producer from whom cotton was purchased or contracted to be purchased and to whom money is due for cotton sold for future delivery as a result of the nonperformance of the cotton merchant or cotton agent shall be entitled to submit a claim on the security to the commission pursuant to its administrative procedures. Limitation of liability as to the security shall not restrict suits against the cotton merchant or cotton agent for losses incurred in excess of the amount of the security. Suit may be brought in any parish where the crop or any part thereof was grown or any other venue authorized by law. Upon suits being filed in excess of the amount of the bond or alternate security, the commission may require new security in an amount sufficient to secure the aggregate amount of such suits, and if such additional security is not given within thirty days of demand therefor, the commission may cancel the license of the cotton merchant. In the case of the insolvency of a cotton merchant, any cotton producer or cotton landowner having contracts for future delivery shall be entitled to submit a claim on the security to the commission pursuant to its administrative procedures and participate in the recovery on the security to the extent of his pro rata losses under his contract.

C. Should the security proceeds recovered be insufficient to satisfy all claims in full, any producer who has received only partial satisfaction shall retain all other rights possessed under the law without prejudice.

D. The commission may bring an action on the security in any court of competent jurisdiction.

Acts 1997, No. 1034, §1; Acts 2010, No. 767, §1, eff. June 30, 2010; Acts 2015, No. 430, §1.



RS 3:3415 - Scale ticket required; contents

§3415. Scale ticket required; contents

A. Whenever any agricultural commodity or other farm product is delivered to a warehouse or grain dealer licensed under this Chapter, the warehouse or grain dealer shall issue a scale ticket covering the commodity or other farm product within seventy-two hours of delivery. Scale tickets covering commodities or other farm products deposited for any type of storage shall be marked to indicate "storage". Title to commodities deposited for storage shall remain with the producer.

B. Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.

C. Each warehouse and grain dealer shall use sequentially prenumbered scale tickets which shall have an original and not less than one copy.

D. Each scale ticket shall contain the following information:

(1) The name and location of the licensed warehouse or grain dealer facility where delivered.

(2) The name and other information sufficient to identify the owner of the agricultural commodity or other farm product.

(3) The type, quantity, and grade or applicable grade factors necessary to determine the net value of the commodity received. This requirement shall not apply to grain dealers and warehouses which do not issue grades.

(4) The date the commodity was delivered.

(5) One of the following, as appropriate:

(a) If the commodity is to be deposited on a "spot" basis, the words "spot" or "spot sale", and when so marked the scale ticket shall serve as written confirmation of the sale.

(b) If the commodity is deposited for any type of storage, the word "storage".

(c) If the commodity is deposited for contract, the word "contract".

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983; Acts 1986, No. 337, §1; Acts 2009, No. 24, §1, eff. June 12, 2009; Acts 2010, No. 767, §2, eff. June 30, 2010.



RS 3:3416 - Warehouse receipts; authorization for and release

§3416. Warehouse receipts; authorization for and release

A. Each warehouse shall, on demand, issue a warehouse receipt for any agricultural commodity or other farm product stored in the warehouse. Warehouse receipts may be negotiable or non-negotiable.

B. Each person to whom a non-negotiable warehouse receipt is issued shall furnish the warehouse with a written statement indicating the person or persons having power to authorize delivery of the commodity covered by the warehouse receipt, together with a bona fide signature of such person or persons. No warehouse shall honor an order for the release of the commodity covered by a non-negotiable warehouse receipt until it has first ascertained that the person issuing the order has authority to order the release and that the signature of the person authorizing the release is genuine.

C. Except as otherwise provided by law, or by the rules and regulations of the commission, a warehouse shall not deliver any agricultural commodity or other farm product for which it has issued a non-negotiable warehouse receipt unless the warehouse receipt has been returned to it or unless it has obtained an authorized written order for a partial release of such commodity or other farm products. When a portion of the commodity has been delivered on the basis of a partial release, the last portion of the commodity shall not be delivered unless the warehouse receipt is returned.

D. In any circumstances not specifically provided for in this Chapter, the provisions of Chapter 7 of Title 10 of the Louisiana Revised Statutes of 1950 control.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:3417 - Special provisions for handling of warehouse receipts

§3417. Special provisions for handling of warehouse receipts

A. While an original warehouse receipt issued under this Chapter is outstanding and uncanceled, no other or further warehouse receipt shall be issued for the agricultural commodity or other farm product, or any part thereof, covered by such outstanding and uncanceled warehouse receipt.

B. Whenever a warehouse receipt is lost or destroyed, a warehouse receipt to replace such lost or destroyed warehouse receipt may be issued, but only with the prior approval of the commission.

C. No warehouse receipt shall be issued except for agricultural commodities or other farm products which are actually stored in the warehouse at the time of issuance of the warehouse receipt.

D. Every warehouse shall promptly and plainly cancel on the face thereof each warehouse receipt returned to it upon the delivery by it of the agricultural commodity or other farm product for which the warehouse receipt was issued.

E. Whenever any agricultural commodity or other farm product is held in open storage, the warehouse or grain dealer shall have a warehouse receipt to cover the agricultural commodity or other farm product or shall be able to account for the physical whereabouts of the agricultural commodity or other farm product.

F. Failure to properly account for any agricultural commodity or other farm product in open storage may subject the warehouse or grain dealer to seizure as provided by R.S. 3:3407, suspension or revocation of its license, other penalties provided by this Chapter, or any combination hereof.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:3418 - Delivery and discharge from storage of stored agricultural commodities

§3418. Delivery and discharge from storage of stored agricultural commodities

A. Except as provided herein, every warehouse licensed under this Chapter shall, without unnecessary delay, deliver the agricultural commodity or other farm product stored therein upon a demand made either by the holder of a warehouse receipt or a scale ticket marked for storage covering the agricultural commodity or other farm product or by the depositor thereof if such demand is accompanied by an offer to satisfy the warehouse lien; an offer to surrender the warehouse receipt, if negotiable, with such endorsements as would be necessary for the negotiation of the warehouse receipt; and written acknowledgment, when the agricultural commodity or other farm product is delivered to it, that the commodity or product has been so delivered. The above action is not required in any circumstances where the warehouse has determined that there are liens recorded against the commodity or other farm product covered by the warehouse receipt or scale ticket marked for storage or where the order of any court of competent jurisdiction prohibits the release of the agricultural commodity or other farm product.

B. Every warehouse may require any depositor of an agricultural commodity or other farm product to remove the commodity or other farm product from storage upon sixty days prior written notice to the depositor.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:3419 - Records required

§3419. Records required

A. Each warehouse shall maintain complete, separate, and correct records and accounts pertaining to each warehouse, including, but not limited to, records and accounts of all commodities and farm products received therein and withdrawn therefrom, all unissued warehouse receipts and scale tickets issued by it, and the warehouse receipts and scale tickets returned to it and canceled by it.

B. Each grain dealer and cotton merchant shall maintain complete, separate, and correct records, including but not limited to records of each transaction with each producer and records reflecting the grain dealer's or cotton merchant's daily position with respect to all commodity transactions.

C. Warehouses, cotton merchants, and grain dealers shall maintain all required records in a form acceptable to the commission for a period of five years.

D. Each warehouse, cotton merchant, and grain dealer shall permit any officer or authorized representative of the commission to enter all locations listed on the application of such warehouse, cotton merchant, or grain dealer and inspect, copy, examine, or audit all contents, facilities, equipment, records, books, and accounts relating thereto. Such inspection, copying, examination, or audit may be made on any business day, during normal working hours. The warehouse, cotton merchant, or grain dealer shall provide the necessary assistance required for any inspection, copying, examination, or audit made in accordance with this Chapter or the rules and regulations adopted pursuant hereto.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983; Acts 1997, No. 1034, §1; Acts 2009, No. 24, §1, eff. June 12, 2009; Acts 2010, No. 767, §1, eff. June 30, 2010; Acts 2011, No. 138, §1, eff. June 24, 2011.



RS 3:3419.1 - Communication of producer information

§3419.1. Communication of producer information

A. Notwithstanding any other law or contractual provision to the contrary, a grain dealer and agriculture lender may communicate, either orally or in writing, information related to an agricultural commodities booking or contract concerning a producer with whom the parties have a mutual business relationship. Information concerning the producer that may be shared shall be limited to the following:

(1) Name, address, phone number, and Farm Service Agency number.

(2) The amount of agricultural commodities booked or contracted by the producer and prices contracted for.

(3) Grain dealer or marketer expenses, carrying costs, hedging expenses, and the amount of agricultural commodities actually delivered by a producer on a production contract.

(4) The amount of crop loans made to a producer and any loan balances outstanding with respect to the producer for such crop loans and any collateral and security interests applicable to such crop loans.

B. Notwithstanding any other law or contractual provision to the contrary, any grain dealer or agriculture lender that communicates information provided for under Subsection A of this Section shall be held harmless and shall not be liable to the producer or any other party under any theory of law for communicating such information.

C. A grain dealer or agriculture lender receiving information relative to a producer under the provisions of this Section shall not share the information with any persons not authorized in this Section to receive such information.

D. The provisions of this Section shall only be applicable during the duration of a gubernatorially or presidentially declared disaster which includes the parish or parishes where a producer, with whom a lender and elevator have a mutual business relationship under the provisions of this Section, farms or produces agricultural commodities.

Acts 2010, No. 860, §1.



RS 3:3420 - Schedule of charges and tariffs

§3420. Schedule of charges and tariffs

Whenever there is a change in any warehouse's schedule of charges or tariffs, the new schedule shall be filed with the commission prior to implementation thereof. These charges or tariffs shall be the same for the same class of service to each customer of the warehouse and shall be posted conspicuously in each location covered by the license.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983; Acts 2012, No. 145, §1, eff. May 14, 2012.



RS 3:3421 - Confidentiality of records

§3421. Confidentiality of records

Notwithstanding the provisions of Chapter 1 of Title 44 of the Louisiana Revised Statutes of 1950, all financial statements, position reports, and any other documents required for licensure and filed by applicants for licensure under this Chapter shall be kept confidential by the commission and its agents and employees and are not subject to disclosure except as follows:

(1) Upon waiver by the licensee.

(2) In actions or administrative proceedings commenced under this Chapter or Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950.

(3) When required by subpoena or court order.

(4) Disclosure to law enforcement agencies in regard to the detection and prosecution of criminal offenses.

(5) When released to a bonding company approved by the commission or to the United States Department of Agriculture or any of its divisions.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983; Acts 2011, No. 138, §1, eff. June 24, 2011.



RS 3:3422 - Commission authorized to charge regulatory fees

§3422. Commission authorized to charge regulatory fees

A. The commission shall charge regulatory fees on all agricultural commodities or other farm products regulated under this Chapter. The regulatory fees shall be due and payable to the commission by the licensee at the first point of sale as follows:

(1) $.01 per hundredweight for commodities normally weighed by hundredweight.

(2) $.007 per bushel for commodities normally weighed by bushel.

B. The commission by rule may establish regulatory fees for all other agricultural commodities and other farm products regulated under this Chapter and the point at which the regulatory fees shall be due and payable by the licensee. The regulatory fees established by the commission under this Subsection shall be comparable to the regulatory fees established under Subsection A of this Section.

C. No producer shall be entitled to claim a refund of any regulatory fees established by the commission under this Section.

D. Every moisture measuring device used or held for use at any commercial facility which receives, holds, dries, stores, mills, processes or otherwise deals in agricultural commodities in this state, when such use or intended use is for the purpose of determining discounts or other price variances in connection with the purchase or sale of such commodity, shall be registered with the Louisiana Department of Agriculture and Forestry. The commission shall register and inspect all moisture meters or other devices used to measure moisture in agricultural commodities on an annual basis. The commission may establish by rule and regulation a fee for the registration and inspection of moisture meters or other such devices not to exceed twenty dollars for registration and forty dollars for inspection.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983; Acts 1988, No. 161, §1; Acts 2003, No. 172, §1, eff. July 1, 2003; Acts 2010, No. 767, §1, eff. June 30, 2010.



RS 3:3423 - Deposit of the revenues of the commission; Agricultural Commodity Dealers and Warehouse Fund

§3423. Deposit of the revenues of the commission; Agricultural Commodity Dealers and Warehouse Fund

A. All assessments, fees, penalties, and all other funds received under the provisions of this Chapter, subject to the exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, shall be deposited immediately upon receipt into the state treasury and shall be credited to the Bond Security and Redemption Fund.

B. Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the state treasurer, prior to placing the remaining funds in the state general fund, shall pay an amount equal to the total amount of funds paid into the state treasury under the provisions of this Chapter into a special fund which is hereby created in the state treasury and designated as the Agricultural Commodity Dealers and Warehouse Fund, hereafter in this Section referred to as the "fund".

C. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. The state treasurer shall invest monies in the fund in the same manner as monies in the state general fund. All interest earned on monies from the fund invested by the state treasurer shall be deposited in the fund.

D. Subject to appropriation, the monies in the fund shall be used for the following purposes:

(1) To provide for the expenses of the program established by this Chapter, as determined by the commissioner.

(2) To fund any and all costs related to the carrying out of purposes of this Chapter and the powers and duties granted to the commission and the commissioner under this Chapter.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983. Acts 1992, No. 984, §2; Acts 2003, No. 172, §1, eff. July 1, 2003; Acts 2011, No. 138, §1, eff. June 24, 2011.

{{NOTE: SEE ACTS 1985, No. 793, §2.}}



RS 3:3424 - Prohibited acts; criminal penalties

§3424. Prohibited acts; criminal penalties

A. It shall be unlawful for any warehouse to sell, alienate, encumber, transfer title to, pledge, mortgage, or hypothecate in any manner any agricultural commodity or other farm product, or any portion thereof, which has been deposited by the owner thereof specifically for any type of storage, under any type of warehouse receipt or under a scale ticket marked "storage", and which is not the property of the warehouse, without the specific written authorization of the owner thereof. The sale, alienation, encumbrance, transfer of title, pledging, mortgaging, or hypothecation of any such agricultural commodity or other farm product without the written authorization of the owner thereof shall be presumptive evidence of the warehouseman's criminal intent to deprive such owner of his agricultural commodity or other farm product, or the market value thereof, and the warehouse and warehouseman shall be subject, upon conviction, to a fine of not more than ten thousand dollars, imprisonment for not more than ten years, or both.

B. Any grain dealer who intentionally violates R.S. 3:3413(B) by maintaining a risk position in excess of thirty percent of its current net worth shall be subject, upon conviction, to a fine of not more than ten thousand dollars, imprisonment for not more than ten years, or both.

C. Any warehouseman, cotton merchant, or cotton agent, or grain dealer who is found to have willfully submitted false reports of any kind required by this Chapter or by rule or regulation of the commission shall be subject, upon conviction, to the penalties for perjury established under R.S. 14:123.

D. The willful failure of a cotton merchant or a cotton agent to pay for cotton delivered which was purchased by the cotton merchant or cotton agent from a cotton producer in this state shall be fraudulent conduct for the purposes of R.S. 14:67.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983; Acts 1997, No. 1034, §1; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:3425 - Limitations of applicability

§3425. Limitations of applicability

The provisions of this Chapter shall not apply to, and the commission shall not have jurisdiction over, the following:

(1) Cold storage facilities.

(2) Facilities which store only commodities which are imported from outside the boundaries of the continental United States.

(3) Repealed by Acts 1997, No. 1034, §2.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983; Acts 1997, No. 1034, §2.



RS 3:3501 - Short title

CHAPTER 21-A. COMMODITIES MARKETING

§3501. Short title

This Chapter shall be known as "Louisiana Commodities Marketing Law".

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3502 - Definitions

§3502. Definitions

As used in this Chapter, unless the context otherwise requires:

(1) "Administrative rules and regulations" means rules and regulations that are applicable to a particular marketing order which is issued and made effective by the commissioner pursuant to R.S. 3:3522.

(2) "Advertising and sales promotion" means trade promotion and activities which prevent the restriction of the free flow of any commodity to market. This may include presenting facts to, and negotiating with, state, federal, or foreign governmental agencies on matters which affect the marketing order. This will also allow reimbursement payments to offset commodity transportation costs to foreign markets.

(3) "Commissioner" means the commissioner of agriculture of the state of Louisiana.

(4) "Commodity," except as otherwise provided in R.S. 3:3509(F), means any agricultural, horticultural, floricultural, aquacultural, or vegetable product which is produced in this state, and any class, variety, or utilization of such product, either in its natural state or in processed form for marketing. It does not, however, include all of these or their products: milk, timber, cotton, bees, honey, rice, soybeans, livestock, poultry, feedcorn, sugar cane, and sweet potatoes.

(5) To "directly affect" or "directly regulate" means the direct application of regulations upon any person, including the requirement to pay marketing order assessments which are levied pursuant to such order.

(6) "Distributing" means engaging in the business of a distributor as defined in Paragraph (7).

(7) "Distributor" means any person other than a producer or processor, who sells commodities to one or more retailers of such commodities.

(8) "General rules and regulations" means those which are applicable to all marketing orders and marketing agreements and are issued by the commissioner to provide uniform methods to facilitate the administration and enforcement of all such marketing orders and marketing agreements. Such uniform methods may include but shall not be limited to any of the following:

(a) Methods which pertain to the handling of monies which are received from assessments collected.

(b) The preparation, handling, and payment of claim schedules for the payment of bills, salaries, and other obligations.

(c) Establishing the maximum rates to be allowed for travel expenses of board members and board employees.

(d) The preparation, verification, and finding of evidence which relates to violations of marketing orders, agreements, and marketing regulations, and other fiscal and administrative activities which the commissioner finds are necessary in the administration and enforcement of such marketing orders and agreements.

(9) "Handler" means any person that is engaged as a distributor or any person that is engaged as a processor.

(10) "Handling" means engaging in the business of a handler as defined in Paragraph (9).

(11) "Major amendments" means amendments to any marketing order or agreement which are made pursuant to R.S. 3:3517. It does not include a seasonal marketing regulation.

(12) "Marketed by producers" means producer marketing, as defined by Paragraph (19).

(13) "Marketing order" means an order which is issued by the commissioner, which prescribes rules and regulations that govern the processing, distributing, or handling in any manner of any commodity within this state during any specified period.

(14) "Minor amendments" are amendments to any marketing order or agreement which change or modify the language or the provisions of any such marketing order or agreement for the purpose of clarification, or the removal of conflicts of meaning without involving changes or modifications of language or provisions which are classed as major amendments.

(15) "Person" means an individual, firm, corporation, association, or any other business unit, and includes any state agency which engages in any of the commercial activities which are regulated pursuant to the provisions of this Chapter.

(16) "Processing" means engaging in the business of a processor as defined in Paragraph (17).

(17) "Processor" means any person that is engaged within this state in the operation of receiving, grading, packing, canning, fermenting, distilling, extracting, preserving, grinding, crushing, or changing the form of any commodity for the purpose of preparing it for market or of marketing such commodity, or any other activities which are performed for the purpose of preparing it for market or of marketing such commodity. It does not, however, include a person that is engaged in manufacturing from any processed commodity, so changed in form, it becomes another and different product.

(18) "Producer" means any person that is engaged within this state in the business of producing any commodity.

(19) "Producer marketing" means any or all operations which are performed by any producer in preparing for market. This shall not, however, pertain to direct farmer to consumer marketing or farmers' markets. It includes selling, delivering, or disposing of, for commercial purposes to any handler, any commodity which the producer has produced.

(20) "Retailer" means any person that purchases any commodity for resale at retail to the general public for consumption off the premises.

(21) "Seasonal marketing regulation" means marketing regulations that are applicable to a particular marketing order which are made effective by the commissioner pursuant to R.S. 3:3523.

(22) "Marketing agreement" means a voluntary contract between growers and handlers and the commissioner of agriculture. State marketing agreements apply only to those growers and handlers who sign them.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3503 - Policy, purposes

§3503. Policy, purposes

A. It is hereby declared that the disorderly marketing of commodities in this state; improper preparation for market and lack of uniform grading and classification of commodities; unfair methods of competition in the marketing of commodities; and the inability of individual producers to maintain present markets or to develop new or larger markets for Louisiana grown commodities, results in an unreasonable and unnecessary economic waste of the agricultural wealth of this state.

B. Such conditions and the accompanying waste jeopardize the future continued production of adequate supplies of food, fiber, and other products of the farm and of the soil for the people of this and other states, and prevent producers from obtaining a fair return from their investment.

C. Unless such conditions are remedied, the purchasing power of such producers will remain low in relation to that of persons engaged in other gainful occupations within the state. Producers are thereby prevented from maintaining a proper standard of living and from contributing their fair share to the support of the necessary governmental functions, thus tending to increase unfairly the tax burdens of other citizens of this state.

D. These conditions vitally concern the health and general welfare of the people of this state. It is hereby declared to be the policy of this state to aid producers in preventing economic waste in the marketing of their commodities, to develop more efficient and equitable methods in the marketing of commodities and to aid producers in restoring and maintaining their purchasing power at a more adequate, equitable, and reasonable level.

E. The marketing of commodities within this state is hereby declared to be affected with a public interest. The provisions of this Chapter are enacted for the purpose of protecting the health and general welfare of the people of this state.

F. The purposes of this Chapter are to do the following:

(1) Enable producers of this state, with the aid of the state, more effectively to market their commodities.

(2) Establish orderly marketing of commodities.

(3) Provide for uniform grading and proper preparation of commodities for market.

(4) Provide methods and means for the maintenance of present markets, or for the development of new or larger markets, for commodities which are grown within this state or for the prevention, modification, or elimination of trade barriers which obstruct the free flow of such commodities to market.

(5) Eliminate or reduce economic waste in the marketing commodities.

(6) Restore and maintain adequate purchasing power for the producers of this state.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3504 - Compliance; defense to civil proceedings

§3504. Compliance; defense to civil proceedings

Proof that an act was done in compliance with the provisions of this Chapter shall be a complete defense to any civil action or proceeding arising therefrom.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3505 - Cause of action survives

§3505. Cause of action survives

The suspension, amendment, or termination of any marketing order or marketing agreement does not suspend or terminate any cause of action which has accrued under it, but such cause of action shall survive and exist the same as if such marketing order or agreement had not been suspended, amended, or terminated.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009.



RS 3:3506 - Volume or quantity defined

§3506. Volume or quantity defined

The terms, volume or quantity, except as in R.S. 3:3523, may be in terms of gross dollar value if the commissioner finds that such volume or quantity cannot be readily ascertained otherwise, or that gross dollar value is a more equitable measure of the commodity involved.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3507 - Exceptions to Chapter

§3507. Exceptions to Chapter

A. This Chapter does not apply to any order, rule, or regulation which is issued by the Louisiana Public Service Commission or the Interstate Commerce Commission with respect to the operation of common carriers.

B. This Chapter is not applicable to any retailer of any commodity except to the extent that such retailer also engages in the production, processing, or distribution of any commodity.

C. This Chapter is not applicable to producers who sell directly to retail stores but shall be applicable if these producers sell through the distribution warehouses of these retail stores.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3508 - Administration

§3508. Administration

A. The commissioner shall administer and enforce this Chapter.

B. The commissioner may issue, administer, and enforce the provisions of any marketing order issued pursuant to this Chapter which regulates producer marketing or the handling of any commodity within this state.

C. The commissioner may do all of the following:

(1) Confer and cooperate with the legally constituted authorities of other states and of the United States, for the purpose of obtaining uniformity in the administration of federal and state marketing regulations, licenses, or orders.

(2) Conduct joint hearings and issue joint or concurrent marketing orders for the purposes and within the standards which are set forth in the Chapter.

(3) Exercise any administrative authority to effect such uniformity of administration and regulation of such commodities.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3509 - Marketing orders and agreements

§3509. Marketing orders and agreements

A. Subject to the provisions, restrictions, and limitations which are imposed in this Chapter, the commissioner may issue marketing orders which regulate producer marketing, the processing, distributing, or handling in any manner of any commodity by any and all persons that are engaged in such producer marketing, processing, distributing, or handling of such commodity within this state.

B. The commissioner may also issue marketing orders which regulate the handling, processing, preparation for marketing, or marketing any commodity which is produced in this state under such orders.

C.(1) The commissioner may issue a marketing order, applicable to the marketing, within this state, of any commodity, which contains like terms, provisions, methods, and procedures as any license or order that regulates the marketing of such commodity in interstate or foreign commerce which is issued by the secretary of agriculture of the United States pursuant to the provisions of any law or laws of the United States.

(2) In selecting the members of any board or other advisory agency under such order, the commissioner shall, in so far as practicable, utilize the same persons as those serving in a similar capacity under such federal license or order, so as to avoid duplicating or conflicting personnel.

(3) Any board, agency, or committee so appointed by the commissioner shall be responsible to the commissioner for the performance of such of their duties as relate to the administration of any such marketing order which is issued by the commissioner.

D. Any marketing order which is issued by the commissioner pursuant to this Chapter shall designate the geographic boundaries which it encompasses such as, parish, districts, or state and shall embrace all persons of a like class that are engaged in a specific and distinctive agricultural industry or trade within the geographic boundaries encompassed by the order.

E. The commissioner may also, after due notice and opportunity for hearing, enter into marketing agreements with processors, distributors, producers, and others that are engaged in the handling of any commodity, which regulate the preparation for market and handling of such commodity. Such marketing agreements are binding upon signatories to the agreements exclusively.

F. The purposes and provisions of the Chapter which relate to marketing orders are applicable to marketing agreements except as follows:

(1) R.S. 3:3510(G), which requires the preparation of an official list of the names and addresses of all producers and the volume of such commodity which was produced or marketed by all such producers in the preceding marketing season and a list of the names and addresses of all handlers and the volume of such commodity which was handled by all such handlers, during the preceding marketing season, is not applicable to marketing agreements.

(2) R.S. 3:3516(A) through (E), and the provisions of R.S. 3:3519 which prescribe requirements for termination by request in writing, are not applicable to marketing agreements. Prior to the issuance of any marketing agreement or amendment to it, the commissioner shall find, that the marketing agreement, or any amendment to it, has been assented to by a sufficient number of signatories that handle a sufficient volume of the commodity which is affected to accomplish the objectives of such agreement or amendment and provide sufficient moneys from assessments levied to defray the necessary expenses of formulation, issuance, administration, and enforcement.

(3) R.S. 3:3525(C) is not applicable to marketing agreements.

G. Notwithstanding the provisions of R.S. 3:3502(4), the commissioner may issue and make effective marketing orders or marketing agreements that affect handlers only which include only the provisions which are authorized in R.S. 3:3513(F) through (J) and (L), or any of such provisions, but no others, as may be applicable to the commodity that is regulated which is handled within this state, without regard to whether or not such commodity is produced within this state.

H. If producers or handlers of any commodity which is regulated by a marketing order or marketing agreement are required to comply with minimum quality, condition, size, or maturity regulations, no person, except as otherwise provided in such order or agreement, may process, distribute, or otherwise handle any of such commodity from any source, whether produced within or without this state, which commodity does not meet such minimum requirements applicable upon producers or handlers of such commodity in this state. Such regulations do not, however, apply to any commodity which has been produced outside of this state and is in transit on the effective date of the regulations.

I. The commissioner may issue and make effective a marketing order or marketing agreement which applies to two or more commodities. The producers or handlers of each commodity encompassed by such marketing order or agreement shall have all rights and privileges as though such producers or handlers were directly affected by a marketing order or agreement regulating only a single commodity. If the producers or handlers of one commodity who are directly affected by a marketing order or agreement which applies to two or more commodities act to enjoin, amend, suspend, or terminate the provisions thereof to such commodity, the order or agreement shall be enjoined, amended, suspended, or terminated with respect to any other commodity regulated by such order or agreement unless the commissioner finds such injunction, amendment, suspension, or termination respecting one commodity makes continuance of the order or agreement no longer feasible or it fails to attain the objectives of this Chapter. A marketing order or agreement applicable to more than one commodity is deemed to be severable with respect to each commodity encompassed by it and also severable as to each sentence, clause, or part as it applies to each commodity. There shall be a clear and concise definition or identification of each commodity regulated by such multiple commodity marketing order or agreement.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3510 - Notice, reports, and hearing

§3510. Notice, reports, and hearing

A. If the commissioner has reason to believe that the issuance of a marketing order or amendments to an existing marketing order will tend to effectuate the policy of this Chapter, he shall give notice of not less than thirty days for a public hearing upon a proposed marketing order of such amendments to such existing market order. In an emergency situation, the commissioner may, upon citing the nature of the emergency in the notice, give less than thirty days notice.

B. The commissioner shall also mail a copy of such notice of hearing and a copy of such proposed marketing order or proposed amendment to every producer or handler of such commodity whose name and address appears upon lists of such persons, on file in the department that may be directly affected by the provisions of such proposed marketing order or such proposed amendments.

C. The notice of hearing shall set forth all of the following:

(1) The date and place of the hearing.

(2) The commodity and the terms which are covered by such proposed marketing order or such proposed amendments.

(3) A statement that the commissioner will receive, at such hearing, in addition to testimony and evidence as set forth in R.S. 3:3511, testimony and evidence with respect to the accuracy and sufficiency of lists on file with the commissioner which show the names and addresses of producers or handlers of such commodity that are directly affected by such proposed marketing order or proposed amendments, and the quantities of such commodity which were delivered by such producers to handlers, or handled by such handlers, in the marketing season preceding such hearing.

D. To provide the commissioner with accurate and reliable information regarding the persons that may be directly affected by the provisions of any proposed marketing order for any commodity, the commissioner shall notify all handlers to file with the commissioner within fifteen days from the last date of such notice, a report which shows all of the following:

(1) The correct name and address of such handler.

(2) The quantities of the commodity that are affected by such proposed marketing order which were handled by such handler in the previous marketing season.

(3) The correct name and address of every producer of such commodity, that may be directly affected by such proposed marketing order, from whom such handler received such commodity in the previous marketing season.

(4) The quantities of such commodity which were received by such handler from each such producer in the previous marketing season.

E. The commissioner shall mail a copy of such notice to file such report to every handler of such commodity whose name and address is on file in the department.

F. Each handler of such commodity that may be directly affected by the provisions of such proposed marketing order shall file such verified report with the commissioner within the time which is specified in Subsection D of this Section. Failure or refusal of any handler to file the report within the time which is specified does not invalidate any proceeding which is taken or marketing order which is issued pursuant to this Chapter. The commissioner shall proceed upon the basis of such information and reports as may otherwise be available.

G. From the reports which are filed and the information which is received or available to the commissioner, the commissioner shall prepare a list of the names and addresses of the producers and the volume of such commodity which was produced or marketed by all such producers and a list of the names and addresses of such handlers and the volume of such commodity which was handled by handlers, that are directly affected by the provisions of proposed marketing order. Such lists shall constitute complete and conclusive lists for use in any finding, and findings are conclusive.

H. In the preparation of the list, the commissioner shall omit from such list the name of any person that makes only casual sales of the product incidental to urban home ownership, or the result of activity other than a commercial farm or business venture. Any person that is excluded from such list is not subject to the provisions, including the payment of any assessments, which are applicable upon producers, or handlers, as prescribed in any such marketing order or marketing agreement.

I. The information which is contained in the individual reports of handlers which are filed with the commissioner shall not be made public by the commissioner in such form but the information which is contained in such reports may be prepared in combined form for use by the commissioner, his agents, or other interested persons, in the formulation, administration, and enforcement of a marketing order, or may be made available to anyone for private purposes.

J. The hearing on a proposed marketing order or proposed amendments shall be public and all testimony shall be received under oath. A full and complete record of all proceedings at such hearing shall be made and maintained on file in the office of the commissioner.

K. At the hearing, the commissioner shall receive, in addition to other necessary or relevant matters, evidence upon all of the following:

(1) The matters which are set forth in R.S. 3:3511.

(2) The accuracy and sufficiency of the official producer and/or handler lists on file with the commissioner.

(3) The quantity of such commodity which was delivered by such producers or handled by such handlers in the marketing season previous to such hearing.

L. At any public hearing which is held in connection with the formulation or amendment of a marketing order or marketing agreement, the commissioner shall receive testimony with respect to the establishment of the official producer or handler list which is applicable.

M. If the commissioner finds that a referendum shall be had, he shall direct that a referendum be held in accordance with the provisions of R.S. 3:3516(A) through (E), inclusive.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3511 - Findings

§3511. Findings

A. For marketing orders containing provisions only for the establishment of grade, size, quality, or condition specification, or for uniform grading and inspection, or the elimination of unfair trade practices, or provisions for advertising or sales promotion, or for research, or for the establishment of necessary facilities specified in R.S. 3:3513(E), the commissioner may issue such marketing order if he makes all of the following findings:

(1) That such marketing order is reasonably calculated to attain the objectives which are sought in such marketing order.

(2) That such marketing order is in conformity with the provisions of this Chapter and within the applicable limitations and restrictions which are set forth in this Chapter and will tend to effectuate the declared purposes and policies of this Chapter.

(3) That the interests of consumers are protected in that the powers established by this Chapter are being exercised only to the extent which is necessary to attain such objectives.

B. In making any findings pursuant to this Subsection, the commissioner shall base his findings upon the facts, testimony, and evidence which is received at the public hearing together with any other relevant facts which are available to him from official publications or institutions of recognized standing and which are included in the record at such hearing. These findings constitute the final provisions of the marketing order to be presented for referendum vote.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3512 - Advisory boards and committees

§3512. Advisory boards and committees

A. Any marketing order shall provide for the establishment of an advisory board to assist the commissioner in the administration of any marketing order. The members of such board shall be appointed by the commissioner. The number of members of such boards shall be determined by the commodity group represented. Such boards shall have no less than seven members and no more than eleven members, the final number to be determined at such hearing. A marketing order shall, however, provide for the appointment of members from nominations made by the producers and handlers and shall also provide for the method of selecting such nominees. Marketing orders shall provide for each position on the advisory board, producers or handlers shall nominate two persons and the commissioner shall appoint one of such names. In the event two or more commodities join in a marketing order, each commodity shall be represented by its own board of equal membership. These boards shall sit in joint meetings.

B. If the marketing order affects directly only producers of a particular commodity, the members of the advisory board shall be producers. If the marketing order affects directly only handlers of a particular commodity, the members of the advisory board shall be handlers.

C. If the marketing order affects directly both producers and handlers of a particular commodity, the advisory board shall be composed of both producers and handlers. The number of each shall be determined by the commissioner and a majority of board members shall be producers.

D. Upon the recommendation of the advisory board, the commissioner may appoint one person who is neither a producer nor a handler to represent consumers.

E. A member of an advisory board is entitled to a per diem of twenty-five dollars while engaged in performing his duties that are authorized by this Chapter and, with the approval of the advisory board concerned, may receive per diem not to exceed twenty-five dollars per day for each day spent in actual attendance at, or traveling to and from, meetings of the board or on special assignment for the board.

F. The commissioner may authorize an advisory board to do all of the following:

(1) Enter into contracts or agreements.

(2) Employ necessary personnel, including attorneys engaged in the private practice of the law, and fix their compensation and terms of employment.

(3) Incur such expenses, to be paid by the commissioner from monies which are collected as provided in this Chapter, as the commissioner may deem necessary and proper to enable the advisory board properly to perform its duties.

G. The duties of an advisory board are administrative only and any such board may do only the following:

(1) Administer the marketing order subject to the approval of the commissioner.

(2) Recommend to the commissioner administrative rules and regulations which relate to the marketing order.

(3) Receive and report to the commissioner complaints of violations of the marketing order.

(4) Recommend to the commissioner amendments to the marketing order.

(5) Assist the commissioner in the assessment of members and in collection of funds to cover administrative expenses.

(6) Assist the commissioner in the collection of necessary data.

H. Each advisory board shall file an annual report with the commissioner and members involved in such order.

I. The board members and employees shall not be individually liable on any contract of the advisory board.

J. Special committees or subcommittees may be established to assist the advisory board. Each advisory board may appoint such committees to handle necessary business upon the approval of the commissioner.

K. If the marketing order so authorizes, or there is a recommendation of the advisory board, the commissioner may establish such committees and make appointments to them.

L. An advisory board may at any time invite any persons to their meetings to serve in an advisory capacity and the commissioner may, if requested by the advisory board, pay necessary expenses to such persons at rates not to exceed those granted to advisory board members.

M. Any action of any committee, special committee, or subcommittee of the board, is subject to final approval by the advisory board. Members and alternate members of any committee, special committee, or subcommittee are entitled to reimbursement for actual expenses incurred in official duties.

N. It is hereby declared that the producer, or handler, or both, appointed to any advisory board is intended to represent the particular agricultural industry concerned. Such representation is intended to serve the public interest.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3513 - Terms of marketing orders

§3513. Terms of marketing orders

A. Any marketing order which is issued by the commissioner may contain any or all of the provisions which are prescribed by this Section for regulating, or providing methods for regulating producer marketing, or the handling, or any of the operations of processing or distributing by handlers, of any commodity within this state, but no others.

B. A marketing order may contain provisions for any grade, size, or quality of a commodity, which may be marketed by producers, or processed, distributed, or otherwise handled within this state during any specified period by any and all persons that are engaged in such producer marketing, processing, distributing, or handling. Any such limitation shall be applied under a uniform rule which is applicable to all such persons so regulated.

C. A marketing order may contain provisions for allotting grade, size, or quality of a commodity, which each handler may purchase or acquire from, or handle on behalf of, any and all producers of the commodity, within this state during any specified period under a uniform rule, which is applicable to all handlers that are so regulated.

D. A marketing order may contain provisions for allotting grade, size, or quality of a commodity, which each handler may process, distribute, or handle within this state under a uniform rule, which is applicable to all handlers that are so regulated, which is based upon the grade, size, or quality of such commodity, of the current season's crop which each such handler has available for such processing, distribution, or handling, or upon the grade, size, or quality of such commodity, which is so processed, distributed, or handled by each such handler in a prior period which the commissioner finds to be representative.

E. If the marketing order authorizes, the advisory board may arrange for and operate any necessary facilities for the storing, financing, grading, packing, servicing, processing, preparing for market or selling of any such commodity. The board shall not, however, engage in commercial warehousing.

F.(1) A marketing order may contain provisions for the establishment of plans for advertising and sales promotion to maintain present markets or to create new or larger markets for any commodity which is grown in this state, or for the prevention, modification, or removal of trade barriers which obstruct the free flow of any commodity to market. The commissioner may prepare, issue, administer, and enforce plans for promoting the sale of any commodity.

(2) Any such plan shall be directed toward increasing the sale of the commodity without reference to any private brand or trade name which is used by any handler with respect to the commodity regulated by the marketing order.

(3) No advertising or sales promotion program shall be issued by the commissioner which makes use of false or unwarranted claims in behalf of any such product, or disparages the quality, value, sale, or use of any other commodity.

G. Notwithstanding Paragraph (2) of Subsection F, effective immediately, a marketing order may contain provisions for the establishment of plans for advertising and sales promotion, without reference to any private brand or trade name which is used by any producer or handler in order to maintain present international foreign markets or to create new or larger international foreign markets for any commodity which is grown in this state, provided that effective January 1, 1979, such advertising and sales promotion plans require that each individual commodity package label indicates the commodity is of Louisiana origin in English or other appropriate language.

H. A marketing order may contain provisions which relate to the prohibition of unfair trade practices. In addition to the unfair trade practices now prohibited by law, applicable to the processing, distribution, or handling of any commodity within this state, the commission may include in any marketing order which is issued provisions that are designed to correct any trade practice which affects the processing, distributing, or handling of any commodity within this state which the commissioner finds, after a hearing upon the marketing order in which all interested persons are given an opportunity to be heard, is unfair and detrimental to the effectuation of the declared purposes of this Chapter.

I. A marketing order may contain provisions for carrying on research studies in the production, processing, or distribution of any commodity and for the expenditure of moneys for such purposes. Production research for the purpose of determining the production, processing, and distribution qualities of perennial agricultural commodities may be established for the period of time necessary, not to exceed ten years to make such determination even though the period of time necessary may extend beyond the term of the marketing order or agreement involved, provided the commissioner finds there is no satisfactory alternative method to accomplish the desired research, and provided further, that the commissioner has determined, after conducting a public hearing as provided for in R.S. 3:3510, and making the necessary findings as required by R.S. 3:3511, that such proposed research project shall be submitted for a vote of those persons being regulated, and, provided further, that valid votes have been cast in any such vote that represent not less than forty percent of the total number of producers of the commodity on record with the department, or not less than forty percent of the total number of handlers of the commodity on record with the department, or not less than forty percent of each of such producers and handlers of such commodity when both are affected; and provided still further that, in any such voting, a favorable vote was cast by not less than sixty-five percent of the total number of such producers, or such handlers, or both, respectively, and that such producers, handlers, or both, respectively, marketed not less than fifty-one percent of the total quantity of such commodity that was marketed in the preceding marketing season by all of the producers, or handlers, or both, respectively, that cast ballots in the vote for the proposed research study. An advisory board may recommend and the commissioner may approve that the funds necessary for such research be expended by an advisory board annually or allocated in a lump sum and placed in a trust account established by the commissioner for the purpose of ensuring the completion of such project. In the event a trust fund is established, the commissioner may also appoint a board of trustees to assist the commissioner in the administration of such research project. In any research in production or processing which is carried on pursuant to this Subsection, the director of the agricultural experiment station at Louisiana State University and Agricultural and Mechanical College and the advisory board which is provided for in R.S. 3:3512 shall cooperate in selecting the research project which is to be carried on from time to time. Insofar as practicable, the projects shall be carried out by Louisiana State University and Agricultural and Mechanical College, but if the director and the advisory board determine that the university has no facilities for a particular project, or that some other research agency has better facilities for it, the project may be carried out by any other research agency which is selected by the director and the advisory board.

J. A marketing order may contain provisions for research studies concerning the health, food, nutritional, therapeutic, dietetic, or such qualities of other food products, for the development of new food products, or for the development of new uses for agricultural products.

K. A marketing order may contain provisions which establish, or provide authority for establishing, for any commodity, either as such commodity is produced or is delivered by producers to handlers, or as handled or otherwise prepared for market, or as marketed by producers or handlers, an educational program which is designed to acquaint producers, handlers, consumers, or other interested persons with quality improvement and nutritional values, including sanitation practices, procedures, or methods as applied to such commodity.

L. A marketing order may contain provisions which establish, or provide authority for establishing, and for regulating the permissive use of any official board brand, trade name, or label, or other distinctive designation of grade, quality, or condition, except the grade or quality designations in effect pursuant to state or federal grade standards, for any commodity, whether as such commodity is produced or is delivered by producers to handlers, or as handled or otherwise prepared for market. The permissive use of any such board brand, trade name, or label or other distinctive designation of quality shall be limited to producers and handlers of the commodity that are participating in the marketing agreement or order, and that are in compliance with its provisions and with any regulation, or rule and regulation, which is adopted under it. Any official brand or trade name which is established pursuant to this Subsection shall not be construed as a private brand or trade name with respect to R.S. 3:3513(F).

M.(1) A marketing order may contain provisions to detect, control, prevent damage by, or to eradicate insects, predators, diseases, or parasites with respect to any commodity or group of commodities. The advisory board may recommend and the commissioner may approve measures to assist in the prevention or reduction of losses to crops or livestock caused by predators, insects, disease or parasite infestations, including the establishment and operation of detection, inspection, spraying, dusting, fumigating, or other control measures.

(2) For the purposes of this Subsection, (a) assessments established pursuant to R.S. 3:3514 may include an assessment for nonbearing acreage as well as bearing acreage of the commodity affected by such predators, insects, disease, or parasite, and (b) the commissioner may use both the bearing and nonbearing acreage of such commodity as a measure of production for referendum purposes in relation to such assessments.

(3) As used in this Subsection, "nonbearing acreage" means acreage planted to produce the particular commodity covered by the marketing order during the marketing season on which no quantity of the product is produced for marketing or is anticipated will be produced for market during such marketing season.

N. Each marketing order shall specify the minimum size crop grown and/or marketed which shall be regulated by the terms of the marketing order.

O. Price fixing shall be prohibited under the terms of all marketing orders.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3514 - Assessments and funds

§3514. Assessments and funds

A. Except as otherwise provided in Subsection F, each marketing order shall provide for the levying and collection of assessments in sufficient amounts to defray the necessary expenses which are incurred by the commissioner in the formulation, issuance, administration, and enforcement of the marketing order. If the marketing order authorizes the carrying out of advertising and sales promotions plans, it shall also provide for the levying and collection of assessments in sufficient amounts to defray the expenses of such activities.

B. Each marketing order shall indicate the maximum rate of any assessment which may be collected and the proportion, if any, of each assessment which is payable by each producer and handler affected by such marketing order.

C. The advisory board shall recommend to the commissioner, budgets to cover necessary expenses, and budgets to cover the expenses of carrying out sales promotion plans if such plans are authorized in the marketing order, and the assessment rates which are necessary to provide sufficient funds. If the commissioner finds that each such budget and assessment rate is proper and equitable and will provide sufficient moneys to defray the expenses which may be incurred, he may approve such budget and rate of assessment and order that each producer and handler so assessed shall pay to the commissioner, at such times and in such installments as the commissioner may prescribe, an assessment which is based upon the units in which such commodity is marketed, or upon any other uniform basis which the commissioner determines to be reasonable and equitable.

D. The amount of the assessment for necessary expenses shall not, however, exceed the following:

(1) In the case of producers, two and one-half percent of the gross dollar volume of sales of the commodity which is affected by such marketing order.

(2) In the case of processors, distributors, or other handlers, two and one-half percent of the gross dollar volume of purchases of the commodity which is affected by the marketing order from producers or of the gross dollar volume of sales of the commodity which is affected by the marketing order and handled by all such processors, distributors, or other handlers regulated by such marketing order.

E. Any assessment rate which is established for assessment to defray the expenses of advertising and sales promotion plans shall not exceed four percent of the gross dollar volume of sales by all producers or by all processors, distributors, or other handlers of such commodity which is regulated by such marketing order.

F. In lieu of the assessments provided for in Subsection A, if the marketing order contains provisions for advertising or sales promotion, the commissioner may approve and fix an assessment for producers and an assessment for handlers as the case may be, not exceeding six and one-half percent of the gross dollar volume of sales of such commodity by all producers, or by all processors, distributors, or other handlers of such commodity regulated by such marketing order. The method of assessment and collection of such assessment, and the limitations and restrictions applicable there upon shall conform in all respects with the provisions of this Section regarding assessments for advertising and sales promotion, except as to the maximum amount of such assessment.

G. If the commissioner approves and fixes a single assessment, the advisory board shall recommend and the commissioner may approve the proportions of such assessment which may be expended to defray the costs of formulation, issuance, administration, and enforcement of the marketing order and that which may be expended for such advertising or sales promotion program. The proportion of such assessment which may be allocated in such manner to defray the cost of such administrative activities for such marketing order shall not, however, exceed the maximum amount which is authorized in Subsection D.

H. If any producer or handler that is duly assessed pursuant to the provisions of this Chapter fails to pay to the commissioner the amount so assessed on or before the date which is specified by the commissioner, the commissioner may add to such unpaid assessment an amount not exceeding ten percent of such unpaid assessment to defray the cost of enforcing the collection of such unpaid assessment.

I. The commissioner may require the persons that are assessed to deposit with him in advance the following amounts:

(1) An amount for necessary expenses.

(2) An amount which shall not exceed twenty-five percent of the assessment to cover the costs of advertising or sales promotion plans which are incurred prior to the receipt of sufficient funds from the assessment for such purpose.

J. The amount of any deposit which is required by the commissioner pursuant to Subsection I shall be based upon the estimated number of units to be marketed or handled by the person that is assessed, or upon any other uniform basis which the commissioner determines is reasonable and equitable.

K. At any time after the funds which are credited to the administrative account of the marketing order are sufficient to so warrant, or at the close of the marketing season, the sums deposited by any person shall be adjusted to the amount which is properly chargeable against such person pursuant to the assessment which was authorized.

L. Any marketing order may require a handler to deduct producer assessments from any money which is owed by such handler to such producer. Such assessments for and on behalf of any producer may be deducted by a handler from any money which is owed by such handler to such producer. Such producer assessment deductions are hereby declared to be trust funds held by the handler for the purposes of the marketing order concerned and shall be remitted timely, with assessment reports, to the commissioner.

M. The commissioner shall prescribe rules and regulations with respect to the assessment and collection of funds pursuant to the provisions of this Section.

N. All assessments, penalties, and other moneys received by the commissioner pursuant to the provisions of this Chapter shall be paid to the commissioner and shall be deposited in the state treasury to the credit of a revolving fund, one created for each marketing order under which it is collected and, except as provided in Subsection O of this Section, which funds shall be withdrawn from the state treasury upon warrant on the commissioner and shall be expended by the commissioner only for the necessary expenses which are incurred by the advisory board and which are approved by the commissioner with respect to each marketing order. No part of any such revolving fund shall revert to the general fund of this state.

O. Upon termination by the commissioner of any marketing order, any remaining balances which are not required by the commissioner to defray the expenses of such marketing order, shall be returned by the commissioner on a pro rata basis, to all persons from whom, or on whose behalf, such assessments were collected unless the commissioner finds that the amounts so returnable are so small as to make impractical the computation and remitting of such pro rata refund to such persons. If the commissioner makes such a finding, he may use the monies in such fund to defray the expenses which are incurred by him in the formulation, issuance, administration, or enforcement of any subsequent marketing order.

P. Any check or warrant which is drawn against the funds of any marketing order which remains unclaimed or uncashed for a period of six months from the date of issuance shall be canceled and the money retained for disbursement to the original payee or claimant upon satisfactory identification for a period of one year from the time the check or warrant is canceled. The money so retained, if not claimed within the period of one year, shall be credited to the then currently operating marketing order for the commodity under which the funds so retained were collected. If there is no marketing order then in effective operation for the commodity, the funds shall be credited to the unexpended balance, if any, of the last previous marketing order for the commodity. If there is no marketing order then in current operation, or no balance exists from any previous marketing order to which the funds may be credited, the funds so retained may be expended by the commissioner for the benefit of any marketing order established under the provision of this Chapter.

Q. Each marketing order or agreement shall be charged the amounts which are computed by the commissioner as required to reasonably provide for services to be rendered to such marketing orders by the department. Such amounts are subject to approval by the advisory board which is concerned, shall be included in each budget which recommended to and approved by the commissioner, pursuant to Subsections C and D of this Section, and shall be withdrawn as required by the commissioner and expended only for the necessary expenses which are incurred by the commissioner in the administration of this Chapter. Effective three years from implementation of any marketing order, the advisory board shall include in its budget any costs incurred by the department in the promotion and marketing of the products included in such marketing order.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3515 - Deposits by applicants for marketing order

§3515. Deposits by applicants for marketing order

A. Prior to the issuance of any marketing order by the commissioner, the commissioner may require the applicants for the issuance of the marketing order to deposit with him such amount as he may deem necessary to defray the expenses of preparing and making effective such marketing order. Such funds shall be received, deposited, and disbursed by the commissioner in accordance with the provisions which are set forth in R.S. 3:3514.

B. The commissioner shall reimburse the applicant, from any funds for necessary expenses which he has received pursuant to R.S. 3:3514, for any of the following:

(1) Any amount deposited with the commissioner by applicant pursuant to Subsection A.

(2) For any necessary expenses which are incurred by the applicant in preparing and in obtaining approval of the marketing order, upon receipt of a verified statement of such expenses which is approved by the commissioner.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3516 - Approval of marketing orders

§3516. Approval of marketing orders

A. No marketing order or major amendment to it, which directly affects producers, producer marketing, handlers or processors, shall be made effective by the commissioner unless and until the commissioner finds that it has been approved by producers, handlers or processors in a referendum among those affected. The commissioner may make the finding if the producers, handlers, or processors that cast ballots in the referendum in favor of the marketing order or amendment to it represent not less than sixty-five percent of the total number of producers, handlers, or processors that marketed, handled or processed not less than fifty-one percent of the total quantity of the commodity in the preceding marketing season or if the producers, handlers or processors who cast ballots in favor of the marketing order or major amendment to it represent not less than fifty-one percent of the total number of producers, handlers or processors that marketed, handled or processed not less than sixty-five percent of the total quantity of the commodity which was marketed, handled or processed in the preceding marketing season.

B. The commissioner shall establish a referendum period not to exceed thirty days. If the commissioner determines that the referendum period so established does not provide sufficient time for the balloting, he may extend the referendum period not more than fifteen additional days. At the close of the referendum period, the commissioner shall count and tabulate the ballots filed during the referendum period.

C. If from the tabulation the commissioner finds that the number of producers, handlers or processors that voted in favor of the marketing order or amendment to the marketing order are sufficient for him to find that producers, handlers, or processors have approved the marketing order or amendment, the commissioner may make the marketing order or amendment to the marketing order effective.

D. The commissioner may prescribe such additional procedures as may be necessary to conduct the referendum.

E. Any producer that sells a growing crop to be harvested and marketed by another person is entitled to vote in a referendum, if both of the following requirements are complied with:

(1) At the time of sale of such growing crop the producer retains the exclusive right so to assent or to so vote.

(2) The quantity of such growing crop can be determined to the satisfaction of the commissioner.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009.



RS 3:3517 - Major amendments to marketing order

§3517. Major amendments to marketing order

A. In making effective major amendments to a marketing order, the commissioner shall follow the same procedures which are prescribed in this Chapter for the institution of a marketing order.

B. For the purposes of this Chapter, a major amendment to a marketing order shall include but not be limited to an amendment which adds to or deletes from, a marketing order authority any of the following:

(1) Providing for the grade, size, or quality of a commodity, which may be prepared for market or marketed within this state.

(2) Providing for the grade, size, or quality of any commodity, which any handler may purchase or acquire from or handle on behalf of any and all producers of such commodity within this state during any particular growing season.

(3) Providing for the grade, size, or quality of any commodity, which any handler may process, distribute, or handle within this state during any particular growing season.

(4) Establishing uniform grading and inspection of any commodity and the establishment of grading standards of quality, condition, size, or pack of such commodity.

(5) Establishing plans for advertising and sales promotion of any commodity.

(6) Prohibiting unfair trade practices.

(7) Carrying out research studies in the production, processing, or distribution of any commodity.

(8) Increasing an assessment rate beyond the maximum rate which is authorized by the marketing order then in effect.

(9) Extending the application of the provisions of any marketing order to portions or uses of a commodity not previously subject to such provisions or to restrict the extension of the application of such provisions upon the producers or handlers of such portions or uses of any such commodity.

C. Modification of any provision of any marketing order in effect for the purpose of clarifying the meaning or application of such provision or modifying administrative procedures for carrying out such provision is not a major amendment of such marketing order.

D. The exercise by the commissioner of any regulatory authority which is authorized in a marketing order or marketing agreement is not a major amendment, but it is a seasonal marketing regulation.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3518 - Minor amendments to marketing orders

§3518. Minor amendments to marketing orders

A. The commissioner may make minor amendments to any marketing order upon the recommendation of not less than seventy-five percent of the producer members or handler members of the advisory board, or not less than seventy-five percent of each group if both are represented upon the advisory board.

B. The commissioner may require a public hearing upon minor amendments if in his opinion the substance of such minor amendments so warrant. The commissioner is not, however, required to submit minor amendments for written assent or referendum approval.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009.



RS 3:3519 - Termination or suspension

§3519. Termination or suspension

A. The commissioner shall suspend or terminate any marketing order, if he finds, after a public hearing held in accordance with the provisions of R.S. 3:3510, that such marketing order is contrary to, or does not tend to effectuate

the declared purposes or provisions of this Chapter.

B.(1) The commissioner shall terminate any marketing order if he finds that the termination of the marketing order is requested in writing, within a ninety-day period, by at least fifty-one percent of the producers that are directly affected that produce at least fifty-one percent of the volume of the product, or by at least fifty-one percent of the handlers that are directly affected that handle at least fifty-one percent of the volume of the product.

(2) The person or persons originating such a written request shall file a written notice with the commissioner in a manner that the date a request is initiated can be readily ascertained. Any such person may withdraw his name from such a written request until the time the request is presented to the commissioner.

(3) A request to terminate a marketing order shall be submitted to the commissioner by a petition signed by not less than the number of producers or handlers which produce or handle the volume of products specified in this Subsection. The signatures on the petition need not all be appended to one sheet of paper. Each person signing the petition shall add to his signature his place of business, giving his address.

(4) Before circulating a petition to terminate a marketing order, its proponent shall notify the commissioner of their intent to do so in order to ascertain the beginning date of the ninety-day period.

(5) After such notification to the commissioner, the petition may be circulated among the producers or handlers affected. The petition shall bear a copy of the notice of intention. Signatures shall be secured within the time limit specified in this Subsection. Any person may withdraw his name from a petition to terminate any marketing order until the time the petition is presented to the commissioner.

C.(1) If at least twenty-five percent of the producers who are directly affected who produce at least twenty-five percent of the product request, within a ninety-day period, that such marketing order be submitted to approval, the commissioner shall hold a hearing on the question of the reapproval of such marketing order, and whether such reapproval shall be by assent or referendum.

(2) If the commissioner finds after the hearing that a substantial question exists as to whether such marketing order is contrary to, or does not effectuate the declared purposes or provisions of this Chapter, such marketing order shall be submitted for the reapproval of those producers and handlers that are directly affected, as provided in this Section within one hundred twenty days of the receipt of the original request.

(3) The person or persons originating such a request shall file a written notice with the commissioner in such a manner that the date such a request is initiated can be readily ascertained. Persons may withdraw their names from such a request until the time the request is presented to the commissioner.

(4) A request to hold a public hearing on a marketing order shall be submitted to the commissioner by a petition signed by not less than the number of producers or handlers which produce or handle the volume of products specified in this Section. The signatures to the petition need not all be appended to one sheet of paper. Each person signing the petition shall add to his signature his place of business, and address.

(5) Before circulating a petition to hold a public hearing on a marketing order, its proponents shall notify the commissioner of their intent to do so in order to ascertain the beginning date of the ninety-day period.

(6) After such notification to the commissioner, the petition may be circulated among the producers or handlers affected. The petition shall bear a copy of the notice of intention. Signatures shall be secured within the time limit specified in this Section. Any person may withdraw his name from a petition to hold a public hearing on any marketing order until the time the petition is presented to the commissioner.

D. If the commissioner finds that the marketing order is not reapproved pursuant to this Chapter, he shall declare such order terminated. An order shall be considered reapproved if it has been assented to or favored at a referendum in the same manner as is required for a new marketing order.

E. At any time the commissioner finds that a substantial number of persons that are directly affected by an order are in opposition to it, he shall hold a hearing on the question of the termination, suspension, amendment, or reapproval of such order, and shall, not more than sixty days after such hearing, terminate, suspend, or submit for amendment or reapproval such order, or make a finding that there is not sufficient opposition to the order to warrant any action.

F. A marketing order shall not be submitted for reapproval until one year after the original enactment, or within one year of any prior approval. However, if no provision is made in any marketing order for reapproval or for termination in less than five years, the commissioner shall at least once each five years hold a referendum.

G.(1) The commissioner may terminate, without a public hearing, any marketing order or marketing agreement which has been inoperative for three consecutive marketing seasons after giving notice of intent to terminate such marketing order or marketing agreement pursuant to Paragraph (2) of this Subsection.

(2) The notice shall be published in the Louisiana Register. Termination shall not become effective until five days after the date of such publication. The commissioner shall also issue at the time of such publication, a public notice to newspapers of general and statewide circulation concerning his intention to terminate such marketing order or marketing agreement.

H. No suspension or termination of any marketing order or marketing agreement pursuant to this Section shall become effective until the expiration of the marketing season then current.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3520 - Publication of notice

§3520. Publication of notice

A. Upon the issuance of any order which makes effective a marketing order, or any suspension, amendment, or termination of a marketing order, notice shall be published in the Louisiana Register. A marketing order, or any suspension, amendment, or termination of such shall not become effective until five days after the date of such publication. The commissioner shall also mail a copy of the notice to every person that is directly affected by the terms of such marketing order, suspension, amendment, or termination, whose name and address is on file in the office of the commissioner, and to every person that files in the office of the commissioner a written request for such notice.

B. This Section does not apply to the termination of any marketing agreement under R.S. 3:3519(G)(1) and (2).

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3521 - General rules and regulations

§3521. General rules and regulations

A. The commissioner may establish such general rules and regulations as may be necessary to facilitate the administration and enforcement of such marketing orders and agreements.

B. The provisions of R.S. 3:3520 relative to publication and time of taking effect are applicable to any such general rule and regulation which is established pursuant to this Section and applicable to marketing orders. Such notice shall be mailed to the advisory board for each marketing order or marketing agreement which is in active operation.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3522 - Administrative rules and regulations

§3522. Administrative rules and regulations

A. Upon recommendation of the advisory board which is concerned, the commissioner may establish administrative rules and regulations for each marketing order or marketing agreement as may be necessary.

B. Such rules and regulations may include, but shall not be limited to, any of the following:

(1) Methods for the purpose of explaining the provisions of such marketing order or agreement.

(2) Prescribing forms and procedures to be followed by producers and handlers that are directly affected by such marketing order or agreement.

(3) Providing information to producers and handlers that are subject to such marketing order or agreement.

(4) Other procedural and explanatory provisions to enable such producers and handlers better to understand the program and their obligations under it and thereby assist in obtaining cooperation and compliance.

C. The provisions of R.S. 3:3520 relative to publication, mailing of notice, and time of taking effect are applicable to any such administrative rules and regulations.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3523 - Seasonal marketing regulations

§3523. Seasonal marketing regulations

A. Upon recommendation of the advisory board which is concerned, the commissioner may issue and make effective seasonal marketing regulations if all of the following requirements are complied with:

(1) The marketing order or agreement concerned provides for the issuance of such seasonal marketing regulations and sets forth the limits within which such seasonal marketing regulations may be made effective by the commissioner.

(2) The commissioner finds that such seasonal marketing regulations are reasonable and proper and a practical means of carrying out the marketing provisions which are authorized in such marketing order or agreement.

B. Seasonal marketing regulations shall be applicable to a particular marketing order or agreement for the purpose of carrying into effect by administrative order the marketing regulatory authorizations of such marketing order or agreement as such authorizations may be applicable to, or required by, changing economic or marketing conditions and requirements during each marketing season in which such marketing order or agreement may operate.

C. Seasonal marketing regulations shall not extend beyond the marketing regulatory authorizations which are specified in the marketing order or agreement, or modify or change the language of such marketing order by adding to, or subtracting from, such marketing order or agreement any of the marketing regulatory authorizations which are classed in R.S. 3:3517 as major amendments, or modify the language of any marketing order or agreement for the purpose of clarification as provided in R.S. 3:3518 for minor amendments.

D. Notice of the issuance and the effective date of any such seasonal marketing regulations shall be given by the commissioner to all producers and handlers that are directly affected by any such regulations in the manner and within the time which is specified in the applicable marketing order or agreement, or as specified in the administrative rules and regulations which are made effective for such marketing order or agreement pursuant to R.S. 3:3522.

E. It is intended that the provisions of this Section be interpreted liberally so that the commissioner may carry out the marketing regulations and procedures authorized in this Section in a practical and effective manner.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3524 - Records

§3524. Records

A. The commissioner may require processors or distributors, that are subject to the provisions of any marketing order which is issued pursuant to this Chapter, to maintain books and records which reflect their operations under such marketing order, and to furnish him with such information as may be requested by him which relate to operations under such marketing order, and to permit the inspection by the commissioner of such portions of such books and records as relate to operations under such marketing order.

B. Such information shall be confidential and shall not be disclosed to any other person except to an attorney who is employed to give legal advice upon it, or by court order.

C. The commissioner may hold hearings, take testimony, administer oaths, subpoena witnesses, and issue subpoenas for the production of books, records, or documents of any kind.

D. A person shall not be excused from such hearing or from producing documentary evidence, before the commissioner in obedience to the subpoena of the commissioner on the ground, or for the reason, that the testimony or evidence, documentary, or otherwise, which is required of him may tend to incriminate him or subject him to a penalty or forfeiture. A person shall not be prosecuted or subjected to any penalty or forfeiture for any transaction, matter, or thing concerning which he may be so required to testify during such hearing, or produce evidence, documentary or otherwise, before the commissioner in obedience to a subpoena which is issued by him. A person testifying is not, however, exempt from prosecution and punishment for perjury committed in so testifying.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3525 - Actions and penalties

§3525. Actions and penalties

A. Any action for any penalty or fine shall be commenced within three years from the date of the alleged violation.

B. The penalties prescribed by this Section apply in instances of any violation of any provision of this Chapter, any marketing order, or any regulation, or rule and regulation, which is issued by the commissioner.

C. Any person that violates any provision of this Chapter, or any marketing order, or that violates any rule, or regulation which is issued by the commissioner for such marketing order, is liable for a civil penalty in an amount not to exceed a sum of one hundred dollars for each and every violation.

D. It shall be a violation of this Chapter for any person not under the jurisdiction of such marketing order to use any identifying designation of grade, quality, or condition authorized by such order.

E. It is a violation for any person to furnish a false report, which is required by the commissioner or any marketing order provisions.

F. It is a violation for any person that is engaged in the handling, processing, or wholesale, or retail trade of the commodity, to fail to furnish to the commissioner information concerning the name and address of the persons from whom he has received any commodity which is regulated by a marketing order and the quantity of such commodity.

G. It is a violation for any handler to receive, handle, or have in his possession any commodity which is regulated by a marketing order that the handler knows is being marketed by the producer without complying with the provisions of such marketing order.

H. The commissioner shall, upon complaint of any interested party which charges any violation of any provision of any marketing order which is issued, immediately call an administrative hearing to consider the charges in such complaint.

I. The commissioner or his legal counsel shall thereupon bring an appropriate action in a court of competent jurisdiction in this state, if, after examination of the complaint and evidence he believes that a violation has occurred.

J. The commissioner shall notify all persons named as respondents in verified complaint by mail ten days before such hearing.

K. The hearing shall be held at a location designated by the commissioner.

L. The commissioner shall hear the parties to the complaint and shall enter his findings which are based upon the facts that are established at such hearing. If the commissioner finds that no violation has occurred, he shall dismiss such complaint and notify the parties involved.

M.(1) If the commissioner finds that a violation has occurred, he shall notify the parties involved. The commissioner may refer the matter to the attorney general for further investigation.

(2) Upon their refusal or failure to comply, or if he finds that the facts or circumstances warrant immediate prosecution, he shall file a complaint with the attorney general or any district attorney which requests that such officer commence any action which is authorized against such respondent.

N. The attorney general shall bring an action in the appropriate district court of this state for civil penalties or for injunctive relief, including specific performance of any obligation which is imposed by any marketing order against any person in violation of any marketing order issued by the commissioner.

O. If it appears to the court upon any application for a temporary restraining order, or upon the hearing of any order to show cause why a preliminary injunction should not be issued, or upon the hearing of any motion for a preliminary injunction, or if the court shall find, in any such action, that any defendant is violating, or has violated, any provision of this Chapter, any marketing order, or any regulation, or rule and regulation, the court shall enjoin the defendant from committing further violations and may compel specific performance of any obligation imposed by a marketing order or any regulation which is issued by the commissioner pursuant to this Chapter.

P. In any suit brought by the attorney general to enforce any provision of this Chapter, any marketing order, or any regulation which is issued by the commissioner, the judgment, if in favor of the state, shall provide that the defendant pay to the commissioner the costs which were incurred by the commissioner and by the advisory board concerned with the administration of such marketing order in the prosecution of such action. Any money which is recovered shall be deposited in accordance with R.S. 3:3514.

Q. Any such action may commence either in the parish where defendant resides or where any act which is complained of occurred.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3526 - Inspection; notice of noncompliance; disposition

§3526. Inspection; notice of noncompliance; disposition

A. Except as otherwise provided in this Section, any authorized inspector, in the discharge of his duties, if he has reason to believe that a lot or any commodity subject to a marketing order is not in compliance with the requirements of such marketing order or agreement may hold such lot for a reasonable period of time sufficient for an authorized inspection whether such lot complies with such marketing requirements, but in any event not to exceed twenty-four hours in the case of perishables or seventy-two hours in the case of nonperishables.

B. Following inspection, such inspector may affix to any lot which is determined to be in noncompliance, an official notice which warns that the lot is held and states the reasons why it is held. It is unlawful for any person, except an authorized inspector or enforcing officer, to detach, alter, deface, or destroy any such official notice so affixed to any such lot, or to remove or dispose of such lot in any manner or under conditions other than as prescribed in such notice of noncompliance except upon written permission of an authorized enforcing officer.

C. The commissioner, or the authorized person by whom such lot is being held, shall serve the person in possession of the lot with a notice of noncompliance. Such notice shall be served in person or by mail to the last known address of such person that is in possession. The person in possession shall notify the owner of the lot, or every other person that has an interest in it, of the serving of such notice of noncompliance.

D. The notice of noncompliance shall include all of the following:

(1) A description of the lot.

(2) The place where and the reasons for which the lot is held.

(3) A citation of the applicable marketing order or agreement and any section of it upon which the notice of noncompliance is based.

E. The owner of the lot shall have in the case of a perishable commodity not to exceed forty-eight hours and in the case of a nonperishable commodity not to exceed seventy-two hours from the time of serving of such notice of noncompliance for reconditioning or for the correction of the deficiencies which are noted in the notice of noncompliance. If such lot is reconditioned or the deficiencies are corrected, the enforcing officer shall remove the warning tags and release the lot for marketing or may, with the consent of the owner of such lot, divert the lot to other lawful uses or destroy it.

F. If the owner of the lot fails or refuses to give such consent, or if the lot has not been reconditioned or the deficiencies otherwise corrected so as to bring it into compliance within the time which is specified in the notice, the enforcing officer shall proceed as provided in Subsection I.

G. The enforcing officer may file a verified petition in any appropriate district court of this state requesting permission to divert such lot to any other available lawful use or to destroy such lot. Such verified petition shall show all of the following:

(1) The condition of the lot.

(2) That the lot is situated within the territorial jurisdiction of the court in which the petition is being filed.

(3) That the lot is held and that the notice of noncompliance has been served as provided in Subsection E.

(4) That the lot has not been reconditioned as required.

(5) The name and address of the owner and the person in possession of the lot.

(6) That the owner has refused permission to divert or to destroy the lot.

H.(1) Upon the filing of the verified petition, the court may issue an order to show cause returnable in five days after service upon the owner why the lot shall not be reconditioned or the deficiencies corrected or why the lot shall not be diverted to other lawful uses or destroyed.

(2) The owner of the lot may, prior to the date when the order to show cause is returnable, either recondition or correct the deficiencies in the lot so as to bring it into compliance, or may file at or before the hearing on the order an answer with the court stating why the lot should not be reconditioned or the deficiencies corrected so as to bring it into compliance, or showing why it should not be diverted to other lawful uses or destroyed.

I. If after the five day period the owner of the lot has failed to comply, the court may enter judgment as to the proper disposal of such lot, other than the lot being released into the regular channels of trade.

J. Disposal of any lot or portion of any lot, whether such disposal be by arrangement with an enforcement officer or by court order, does not waive any of the penalty provisions of this Part.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009.



RS 3:3531 - Definitions

CHAPTER 21-B. LOUISIANA RICE PROMOTION BOARD

§3531. Definitions

As used in this Chapter, the following terms shall have the following meanings:

(1) "Commissioner" means the Commissioner of Agriculture for the state of Louisiana.

(2) "Board" means the Louisiana Rice Promotion Board.

(3) "Producer" means any person who receives a share in the proceeds from the sale of rice produced in this state.

(4) "Rice" means all marketable green and dry rough "paddy" rice produced within the state of Louisiana for milling, seed or other commercial purposes.

(5) "Hundredweight" means one hundred pounds, excluding tare.

(6) "Miller" means any person engaged within or without the state in the operation of milling rice.

(7) "Handler" means any person engaged in the business of handling rice.

(8) "Person" means an individual, partnership, firm, corporation, association or other business unit.

(9) "Fiscal year" means July first through June thirtieth of the following year.

(10) "CCC" means the Commodity Credit Corporation.

(11) "Buyer" means any person who purchases rice at the first point of sale only.

(12) "Collection" means collecting and refunding the assessments.

(13) "Louisiana Rice Council" means the Louisiana section of the Rice Council for Market Development.

Added by Acts 1972, No. 104, §1; Acts 1991, No. 98, §1, eff. July 1, 1991; Acts 2009, No. 24, §8H, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3532 - Purpose

§3532. Purpose

The purpose of this Chapter is to promote the growth and development of the rice industry in Louisiana by promotion of rice, thereby promoting the general welfare of the people of this state.

Added by Acts 1972, No. 104, §1; Acts 2009, No. 24, §8H, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3533 - Creation and organization

§3533. Creation and organization

A. The Louisiana Rice Promotion Board is hereby created, with its domicile in Crowley, Louisiana.

B. The board shall be composed of eleven members appointed by the governor. Each member shall be subject to Senate confirmation, except the commissioner or his designee. Members shall serve for four-year terms which shall begin on the fifteenth day of August of 2014 and each four years thereafter. The board shall be composed of the following members:

(1) Six members appointed from a list of twelve persons nominated by the Louisiana Rice Council.

(2) One member appointed from a list of three persons nominated by the Louisiana Rice Growers Association.

(3) One member appointed from a list of three persons nominated by the American Rice Growers Cooperative Association.

(4) One member appointed from a list of three persons nominated by the Louisiana Farm Bureau Federation, Inc.

(5) One member appointed from a list of three persons nominated by the Louisiana Independent Rice Producers Association.

(6) The commissioner of agriculture or his designee.

C. Not less than thirty days prior to the fifteenth day of August in 2014 and every four years thereafter, the Louisiana Rice Council, the Louisiana Rice Growers Association, the American Rice Growers Cooperative Association, the Louisiana Farm Bureau Federation, and the Louisiana Independent Rice Producers Association shall each submit the names of their nominees, all of whom shall be rice producers, to the governor, who shall appoint the required number of board members from each set of nominees. In the event that the governor fails to appoint the members of the board in accordance with this Section, the current members shall continue to serve until their successors are appointed.

D. Any vacancy on the board by reason of death, removal, resignation, or disqualification of a member or for any other cause shall be filled by appointment of the chairman for the remainder of the term.

E. The members of the board shall meet and organize immediately after their appointment and shall elect a chairman, vice chairman, and secretary-treasurer from the membership of the board. The duties of the officers shall be those customarily exercised by such officers or specifically designated by the board. The board may establish rules and regulations for its own government and the administration of the affairs of the board and shall have the following duties, functions, and authorizations in addition to and in conjunction with the aforenamed:

(1) To make recommendations and to advise the commissioner concerning rules and regulations relating to the administration of the collection of the assessments.

(2) To enter into contracts for rice promotion with rice promotion and other organizations relating to the production, handling, marketing, and utilization of rice, which rice promotion organizations may include nonprofit organizations of which members of the board are members.

(3) To keep minutes, books, and records which will clearly reflect all of its meetings, acts and transactions. The minutes, books, and records at all times shall be subject to examination by any rice producer on whom an assessment has been collected.

(4) To publicize the actions of the board in the news media serving the rice areas of Louisiana.

(5) To investigate and cause prosecution to be instituted for violation of the provisions of this Chapter.

F. Repealed by Acts 2014, No. 216, §2.

Added by Acts 1972, No. 104, §1; Amended by Acts 1977, No. 119, §1; Acts 1980, No. 353, §1; Acts 1988, No. 577, §1; Acts 2009, No. 24, §8H, eff. June 12, 2009; Acts 2010, No. 861, §3; Acts 2014, No. 216, §§1, 2.



RS 3:3534 - Levy of assessment; collection and enforcement; records; refunds; transfer of funds

§3534. Levy of assessment; collection and enforcement; records; refunds; transfer of funds

A. Levy of assessment.

(1) There is hereby levied an assessment at the rate of three cents per hundredweight, or the equivalent thereof, of dry rough "paddy" rice produced in this state and a rate of two and seventy one-hundredths cents per hundredweight, or the equivalent thereof, on rice produced in this state and sold on a "green weight" basis.

(2) The obligation to pay the assessment shall apply to the producer for all rice marketed by him. To facilitate collection, this assessment shall be deducted by each miller or handler from the amount paid the producer at the first point of sale only, whether within or outside the state.

(3) Rice which was purchased by a handler on a "green weight" basis for resale and on which the assessment has been collected from producers must be accompanied by a certificate showing the amount of assessments deducted when resale is made to a miller by the handler.

(4) Assessments on seed rice shall be due at the time such rice is marketed as seed and shall be collected from the handler performing the cleaning. Such handler shall add such assessment to any amount charged to the producer or other person for whom such cleaning service is performed.

(5) Assessments on rice put under loan to the Commodity Credit Corporation or purchased by the Commodity Credit Corporation and delivered to it shall be payable when such rice is placed under loan or is purchased.

(6) The Commodity Credit Corporation may require deduction and payment of the assessment from the loan proceeds or from the purchase price on behalf of the producer.

(7) Assessments on rice put under loan to the Commodity Credit Corporation and redeemed by the producer prior to the takeover date, if already paid by having been deducted from the loan proceeds, shall not be deducted by each miller or handler from the amount paid the producer at the first point of sale as provided in this Section; otherwise, the assessment shall be deducted.

B. Repealed by Acts 2014, No. 216, §2.

C, D. Repealed by Acts 1991, No. 98, §2, eff. July 1, 1991.

E. Collection and enforcement. The assessment levied by this Chapter shall be collected by the commissioner. On rice sold by the producer, collection shall be from the buyer of the rice at the first point of sale only. On rice put under loan or purchased by the Commodity Credit Corporation and delivered to the Commodity Credit Corporation, collection shall be from the producer, or from the Commodity Credit Corporation on the producer's behalf. On seed rice, collection shall be from the handler performing the cleaning.

F. Records. Every buyer shall keep a complete and accurate record of all rice purchased by him. Such records shall be in such form and contain such other information as the board shall by rule or regulation prescribe. The records shall be preserved by the buyer for a period of two years and shall be offered for inspection at any time upon oral or written demand by the commissioner or his duly authorized representative or agent thereof. Every buyer, at such time or times as the commissioner may require, shall submit reports or other documentary information deemed necessary for the efficient and equitable collection of the assessment levied in this Chapter. The commissioner shall have the power to cause any duly authorized agent or representative to enter upon the premises of any buyer of rice from which assessments were collected or to be collected and examine or cause to be examined by such agent any books, papers and records which deal in any way with respect to the payment of the assessment or enforcement of the provisions of this Chapter.

G. Refunds.

(1) Any rice producer may request and receive a refund of the amount deducted from his share of the proceeds from the sale of his rice provided he makes a written application with the commissioner within thirty days from the date of sale supported by copies of sales slips signed by the producer and provided further that the application is filed before the annual accounting is made and the funds paid to the board.

(2) The refund shall be paid to the producer no later than sixty days after the commissioner receives the producer's application for a refund.

(3) Any repeal of the refund provided in this Subsection shall require two-thirds vote of the legislature.

H. Transfer of funds.

(1) The commissioner of agriculture shall monthly pay over to the Louisiana Rice Promotion Board the funds collected less the actual cost of administering and collecting the assessment levied herein up to but not to exceed two percent of the gross amount collected.

(2) The annual settlement to the Louisiana Rice Promotion Board shall be made as of the first day of July of each year and shall be accompanied by a complete audit of all funds collected and disbursed, and costs actually incurred in the collection and administration of the assessment.

I. Repealed by Acts 2014, No. 216, §2.

Added by Acts 1972, No. 104, §1; Amended by Acts 1980, No. 353, §2; Acts 1988, No. 335, §1; Acts 1991, No. 98, §§1 and 2, eff. July 1, 1991; Acts 2009, No. 24, §8H, eff. June 12, 2009; Acts 2010, No. 861, §3; Acts 2014, No. 216, §§1, 2.



RS 3:3535 - Failure to pay assessment; penalty

§3535. Failure to pay assessment; penalty

A. Any buyer who fails to file a report or to pay any assessment within the required time by the commissioner shall forfeit to the commissioner the amount of the assessment plus a penalty of five percent of the assessment determined to be due, plus one percent of such amount for each month of delay or fraction thereof after the first month after such report was required to be filed or such assessment became due. The penalty shall be paid to the commissioner and shall be disposed of by him in the same manner as funds derived from the payment of the assessment imposed herein.

B. The commissioner shall collect the penalties levied herein, together with the delinquent assessments, by any of the following methods:

(1) By voluntary payment by the person liable;

(2) By legal proceedings instituted in a court of competent jurisdiction;

(3) By injunctive relief to enjoin any buyer owing such assessment and/or penalties from operating his business or engaging in business as a buyer of rice until the delinquent assessment and/or penalties are paid.

C. Any person required to pay the assessments provided for in this Chapter who refuses to allow full inspection of the premises, or any books, records, or other documents relating to the liability of such person for the assessment herein imposed, or who shall hinder or in any way delay or prevent such inspection, shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding one thousand dollars or by imprisonment not to exceed six months, or both.

D. Whoever violates any provisions of this Chapter or any rule or regulation of the board pursuant to the provisions of this Chapter shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine not to exceed one hundred dollars or by imprisonment not to exceed thirty days, or both.

Added by Acts 1972, No. 104, §1; Acts 2009, No. 24, §8H, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3536 - Limitation of liability of members of board

§3536. Limitation of liability of members of board

The members and alternate members of the board shall not be responsible individually in any way whatsoever to any producer or any other person for errors in judgment, mistakes, or other acts, either of commission or omission, except for their own individual acts of dishonesty or crime. No such person shall be held responsible individually for any act or omission of any other member of the board. The liability of the board shall be several and not joint and no member or alternate member shall be liable for the default of any other member or alternate member.

Added by Acts 1972, No. 104, §1; Acts 2009, No. 24, §8H, eff. June 12, 2009.



RS 3:3537 - Use of funds

§3537. Use of funds

A. After deduction from the proceeds of the assessment, the expenses of collection and administration, the board shall dedicate the balance to rice promotion. The board shall have the discretion as to what organizations and agencies to expend monies for such purposes. Use of these funds may be applied within or outside of the state of Louisiana, including regional, national, and international applications.

B. Board members, and any committees of the board on which they serve, may be reimbursed for allowable expenses necessarily incurred by them in the performance of their duties, but no member shall receive a salary or per diem for the performance of his duties.

Added by Acts 1972, No. 104, §1; Acts 2009, No. 24, §8H, eff. June 12, 2009; Acts 2014, No. 216, §1.



RS 3:3538 - National and international policy

§3538. National and international policy

A. The Louisiana Legislature hereby finds and declares that the factors which affect the ability of Louisiana rice farmers to market their crop are established by national and international forces in the world market. The Louisiana Legislature further finds and declares that the expenditure of funds by the board for the purpose of influencing the development and implementation of national and international policy affecting the marketing of rice produced by Louisiana farmers is the expenditure of funds for a public purpose.

B. The board is hereby authorized to expend a portion of the funds received and administered by the board for the purpose of influencing the development and implementation of national and international policy affecting the marketing of rice produced by Louisiana farmers.

C. The amount of funds expended by the board in each fiscal year for the purposes authorized in this Section shall not exceed five percent of the budget of the board for that fiscal year.

D. The board shall not expend any funds for the purpose of influencing any legislative action on the state level.

Added by Acts 1988, No. 278, §1; Acts 2009, No. 24, §8H, eff. June 12, 2009.



RS 3:3541 - Terms defined

CHAPTER 21-C. LOUISIANA RICE RESEARCH BOARD

§3541. Terms defined

As used in this Chapter, the terms defined in this Section shall have the meanings herein given to them, except where the context expressly indicates otherwise:

(1) "Commissioner" means the commissioner of agriculture for the state of Louisiana.

(2) "Board" means the Louisiana Rice Research Board.

(3) "Producer" means any person who receives a share of the proceeds from the sale of rice produced in this state.

(4) "Rice" means all marketable green and rough "paddy" rice produced within the State of Louisiana for milling, seed or other commercial purposes.

(5) "Hundredweight" means one hundred pounds, excluding tare.

(6) "Miller" means any person engaged within or without the state in the operation of milling rice.

(7) "Handler" means any person engaged in the business of handling rice.

(8) "Person" means an individual, partnership, firm, corporation, association or other business unit.

(9) "Fiscal Year" means July 1 through June 30 of the following year.

(10) "CCC" means the Commodity Credit Corporation.

(11) "Buyer" means any person who purchases rice at the first point of sale only.

(12) "Collection" means collecting and refunding the assessments.

(13) "Producer Administrative Area" means that area as stated in the ASCS Regulations, Part 730.62(b)-(11).

Added by Acts 1972, No. 105, §1; Acts 2009, No. 24, §8I, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3542 - Purpose

§3542. Purpose

The purpose of this Chapter is to promote the growth and development of the rice industry in Louisiana by expanded research of rice, thereby promoting the general welfare of the people of this state.

Added by Acts 1972, No. 105, §1; Acts 2009, No. 24, §8I, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3543 - Louisiana Rice Research Board; creation and organization

§3543. Louisiana Rice Research Board; creation and organization

A. The Louisiana Rice Research Board is hereby created with its domicile in Crowley, Louisiana.

B. The board shall be composed of fifteen members appointed by the governor. Each member shall be a rice producer and be subject to Senate confirmation, except the commissioner or his designee. Members shall serve for four-year terms which shall begin on the fifteenth day of August in 2014 and each four years thereafter. The board shall consist of the following members:

(1) Six members appointed from a list of ten persons nominated by the Louisiana Farm Bureau Federation, Inc.

(2) Five members appointed from a list of eight persons nominated by the Louisiana Rice Growers Association.

(3) Two members appointed from a list of four persons nominated by the American Rice Growers Cooperative Association.

(4) One member appointed from a list of three persons nominated by the Louisiana Independent Rice Growers Association.

(5) The commissioner of agriculture or his designee.

C. Not less than thirty days prior to August 15, 2014, and every four years thereafter, the Louisiana Farm Bureau Federation, Inc., the Louisiana Rice Growers Association, the American Rice Growers Cooperative Association, and the Louisiana Independent Rice Producers Association each shall submit the names of their nominees, all of whom shall be rice producers, to the governor who shall appoint the required number of board members from each set of nominees. In the event that the governor fails to appoint the members of the board in accordance with this Section, the current members shall continue to serve until their replacements are appointed. Board members shall be eligible to succeed themselves on the board if they meet the prescribed qualifications and are reappointed by the governor.

D. The members of the board shall meet and organize immediately after their appointment and shall elect a chairman, vice chairman, and secretary-treasurer from the membership of the board, whose duties shall be those customarily exercised by such officers or specifically designated by the board. The board may establish rules and regulations for its own government and the administration of the affairs of the board and shall have the following duties, functions, and authorizations in addition to and in conjunction with the aforenamed:

(1) To make recommendations and to advise the commissioner concerning rules and regulations relating to the administration of the collection of the assessments.

(2) To receive the funds from the state treasury in accordance with the provisions of this Chapter.

(3) To expend funds collected for rice research and to enter into contracts with rice research organizations and agencies relating to the production, handling, marketing, or utilization of rice for the purposes of research.

(4) To keep minutes, books, and records which will clearly reflect all of its meetings, acts, and transactions. The minutes, books, and records shall at all times be subject to examination by any rice producer on whom an assessment has been collected.

(5) To publicize the actions of the board in the news media serving the rice areas of Louisiana.

E. Repealed by Acts 2014, No. 345, §2.

Added by Acts 1972, No. 105, §1; Amended by Acts 1977, No. 118, §1; Acts 1986, No. 927, §1; Acts 1988, No. 586, §1; Acts 2009, No. 24, §8I, eff. June 12, 2009; Acts 2010, No. 861, §3; Acts 2014, No. 345, §§1, 2.



RS 3:3544 - Levy of assessment; collection; enforcement; transfer of funds

§3544. Levy of assessment; collection; enforcement; transfer of funds

A. Levy of assessment.

(1) There is imposed and levied an assessment at the rate of three cents per hundredweight, or the equivalent thereof, of dry rough "paddy" rice produced in this state.

(2) For rice sold on a "green weight" basis, a reduction of ten percent will be allowed for weight loss in computing the assessment.

(3) The obligation to pay the assessment shall apply to the producer for all rice marketed by him. To facilitate collection, this assessment is to be deducted by each miller or handler from the amount paid the producer at the first point of sale only, whether within or outside the state.

(4) Rice which was purchased by a handler on a "green weight" basis for resale and on which the assessment has been collected from producers must be accompanied by a certificate showing the amount of assessments deducted when resale is made to a miller by the handler.

(5) Assessments on seed rice shall be due at the time such rice is marketed as seed and shall be collected from the handler performing the cleaning. Such handler shall add such assessment to any amount charged to the producer or other person for whom such cleaning service is performed.

(6) Assessments on rice put under loan to the Commodity Credit Corporation or purchased by the Commodity Credit Corporation and delivered to it shall be payable when such rice is placed under loan or is purchased.

(7) The Commodity Credit Corporation may require deduction and payment of the assessment from the loan proceeds or from the purchase price on behalf of the producer.

(8) Assessments on rice put under loan to the Commodity Credit Corporation and redeemed by the producer prior to the takeover date, if already paid by having been deducted from the loan proceeds, shall not be deducted by each miller or handler from the amount paid the producer at the first point of sale as provided in this Section; otherwise, the assessment shall be deducted.

(9) The assessment imposed by this Subsection shall be effective for a period of five crop years.

(10) Repealed by Acts 2014, No. 345, §2.

B. Repealed by Acts 2014, No. 345, §2.

C. Collection and Enforcement. The assessment imposed and levied by this Chapter shall be collected by the commissioner. On rice sold by the producer, collection shall be from the buyer of the rice at the first point of sale only. On rice put under loan and delivered to the CCC, collection shall be from the producer, or from the CCC on the producer's behalf. On seed rice, collection shall be from the handler performing the cleaning.

D. Records. Every buyer, miller, or handler shall keep a complete and accurate record of all rice purchased, milled, or handled by him. Such records shall be in such form and contain such other information as the board shall by rule or regulation prescribe. The records shall be preserved by said buyer for a period of two years and shall be offered for inspection at any time upon oral or written demand by the commissioner or his duly authorized representative or agent thereof. Every buyer, miller, or handler, at such time or times as the commissioner may require, shall submit reports or other documentary information deemed necessary for the efficient and equitable collection of the assessment imposed in this Chapter. The commissioner shall have the power to cause any duly authorized agent or representative to enter upon the premises of any buyer, miller, or handler of rice from which assessments were collected or to be collected and examine or cause to be examined by such agent any books, papers, and records which deal in any way with the payment of the assessment or enforcement of the provision of this Chapter.

E. Refunds.

(1) Any rice producer may request and receive a refund of the amount deducted from his share of the proceeds from the sale of his rice provided he makes a written application with the commissioner within thirty days from the date of sale supported by copies of weight or settlement sheets by the buyer and provided further that the application is filed before the annual accounting is made and the funds paid to the board.

(2) The refund shall be paid to the producer no later than sixty days after the commissioner receives the producer's application for a refund.

(3) Any repeal of the refund provided in this Subsection shall require a two-thirds vote of the legislature.

F. Transfer of funds.

(1) The proceeds of the assessment collected by the commissioner shall be deposited with the state treasurer in a special fund to be established by the state treasurer for the Louisiana Rice Research Board, to the credit of the Louisiana Rice Research Board.

(2) The commissioner shall join with the secretary-treasurer of the board in signing a warrant to have the net proceeds from the assessment paid to the board.

(3) The commissioner of agriculture shall monthly pay over to the Louisiana Rice Research Board the funds collected less the actual cost of administering and collecting the assessment levied pursuant to this Section up to but not to exceed two percent of the gross amount collected.

(4) The monthly settlement to the Louisiana Rice Research Board shall be accompanied by a complete audit of all funds collected and disbursed, and costs actually incurred in the collection and administration of the assessment.

G. Repealed by Acts 1991, No. 98, §2, eff. July 1, 1991.

H. Additional assessments.

(1) In addition to all other assessments levied pursuant to this Section there is hereby levied an assessment at a rate of two cents per hundredweight, or the equivalent thereof, on dry rough "paddy" rice produced in this state.

(2) The assessment shall be reduced ten percent for rice sold on a "green weight" basis.

(3) Each producer shall pay the assessment on all rice marketed by the producer.

(4) This assessment shall be deducted and collected in the same manner as the other assessments provided for in this Section.

(5) Repealed by Acts 2014, No. 345, §2.

Added by Acts 1972, No. 105, §1; Amended by Acts 1981, No. 4, §1, eff. June 3, 1981; Acts 1988, No. 335, §1; Acts 1991, No. 98, §§1 and 2, eff. July 1, 1991; Acts 2009, No. 24, §8I, eff. June 12, 2009; Acts 2010, No. 861, §3; Acts 2014, No. 345, §§1, 2.



RS 3:3545 - Failure to pay assessment: penalty

§3545. Failure to pay assessment: penalty

A. Any buyer, miller or handler who fails to file a report or to pay any assessment within the required time by the commissioner shall forfeit to the commissioner a penalty of five percent of the assessment determined to be due, plus one percent of such amount for each month of delay or fraction thereof after the first month after such report was required to be filed or such assessment became due. The penalty shall be paid to the commissioner and shall be disposed of by him in the same manner as funds derived from the payment of the assessment imposed herein.

B. The commissioner shall collect the penalties levied herein, together with the delinquent assessments, by any of the following methods:

(1) By voluntary payment by the person liable

(2) By legal proceedings instituted in a court of competent jurisdiction

(3) By injunctive relief to enjoin any buyer owing such assessment and/or penalties from operating his business or engaging in business as a buyer of rice until the delinquent assessment and/or penalties are paid.

C. Any person required to pay the assessments provided for in this Chapter who refuses to allow full inspection of the premises, or any books, records, or other documents relating to the liability of such person for the assessment herein imposed, or who shall hinder or in any way delay or prevent such inspection, shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding one thousand dollars or by imprisonment not to exceed six months, or both.

D. Whoever violates any other provisions of this Chapter or any rule or regulation of the board pursuant to the provisions of this Chapter shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine not to exceed one hundred dollars or by imprisonment not to exceed thirty days, or both.

Added by Acts 1972, No. 105, §1; Acts 2009, No. 24, §8I, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3546 - Limitation of liability of members of the board

§3546. Limitation of liability of members of the board

The members of the Louisiana Rice Research Board shall not be responsible individually in any way whatsoever to any producer or any other person for errors in judgment, mistakes, or other acts, either of commission or omission, except for their own individual acts of dishonesty or crime. No such person shall be held responsible individually for any act or omission of any other member of the board. The liability of the board shall be several and not joint and no member shall be liable for the default of any other member.

Added by Acts 1972, No. 105, §1; Acts 2009, No. 24, §8I, eff. June 12, 2009.



RS 3:3547 - Use of funds

§3547. Use of funds

A. The board shall dedicate, after deducting for administrative expenses, the amounts determined needed for rice research. The board shall have authority to contract for services in order to accomplish the purpose for which it is created. Use of these funds may be applied within or outside the state of Louisiana, including regional, national and international applications as long as the research will benefit Louisiana rice producers.

B. Board members, and any committees of the board on which they serve, may be reimbursed for allowable expenses necessarily incurred by them in the performance of their duties. But no such member shall receive a salary or per diem for the performance of such duties.

Added by Acts 1972, No. 105, §1; Acts 2009, No. 24, §8I, eff. June 12, 2009; Acts 2014, No. 345, §1.



RS 3:3548 - National and international policy

§3548. National and international policy

A. The Louisiana Legislature hereby finds and declares that the factors which affect the ability of Louisiana rice farmers to market their crop are established by national and international forces in the world market. The Louisiana Legislature further finds and declares that the expenditure of funds by the board for the purpose of influencing the development and implementation of national and international policy affecting the marketing of rice produced by Louisiana farmers is the expenditure of funds for a public purpose.

B. The board is hereby authorized to expend a portion of the funds received and administered by the board for the purpose of influencing the development and implementation of national and international policy affecting the marketing of rice produced by Louisiana farmers.

C. The amount of funds expended by the board in each fiscal year for the purposes authorized in this Section shall not exceed five percent of the budget of the board for that fiscal year.

D. The board shall not expend any funds for the purpose of influencing any legislative action on the state level.

Added by Acts 1988, No. 278, §1; Acts 2009, No. 24, §8I, eff. June 12, 2009.



RS 3:3551 - Purposes

CHAPTER 21-D. LOUISIANA SOYBEAN AND GRAIN RESEARCH

AND PROMOTION BOARD

§3551. Purposes

The purpose of this Chapter is to promote the growth and development of the soybean, wheat, corn, and grain sorghum industries in Louisiana by research and advertisement, thereby promoting the general welfare of the people of this state.

Added by Acts 1968, Ex.Sess., No. 45, §1; Acts 1985, No. 390, §1, eff. July 10, 1985; Acts 2009, No. 24, §8G, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3552 - Louisiana Soybean and Grain Research and Promotion Board; creation and organization

§3552. Louisiana Soybean and Grain Research and Promotion Board; creation and organization

A. The Louisiana Soybean and Grain Research and Promotion Board is created with its domicile at Baton Rouge, Louisiana. The board shall be composed of twelve producer members to be appointed by the governor to serve terms concurrent with the governor. Each appointment by the governor shall be submitted to the Senate for confirmation. Eight members of the board shall be practical producers of soybeans in the state of Louisiana and four members shall be practical producers of wheat, corn, or grain sorghum. The Louisiana Farm Bureau Federation, Inc., shall submit the names of eight practical soybean producers to the governor, and he shall appoint five persons from the nominees to serve on the board. The Louisiana Soybean Association shall submit the names of five practical soybean producers to the governor, and he shall appoint three members from the nominees to serve on the board. The Louisiana Farm Bureau Federation, Inc., shall submit the names of three persons who produce wheat, corn, or grain sorghum to the governor and he shall appoint two persons from these nominees to serve on the board. The Louisiana Cotton and Grain Association shall submit the names of three persons who produce wheat, corn, or grain sorghum to the governor and he shall appoint two persons from these nominees to serve on the board. Every fourth year the aforenamed organizations shall submit the names of nominees to the governor and succeeding boards shall be appointed by the governor in the same manner, giving equal representation to each organization in the appointment of the eight members who are practical soybean producers.

B. The members of the board shall meet and organize immediately after their appointment, and shall elect a chairman, vice chairman and a secretary-treasurer from the membership of the board, whose duties shall be those customarily exercised by such officers or specifically designated by the board. The board may establish rules and regulations for its own government, and the administration of the affairs of the board. The board may disqualify any appointed member for cause, including excessive absences from board meetings. If any board member is so disqualified, the vacancy shall be filled by appointment of the chairman from a list of two names submitted by the nominating authority for the remainder of the term.

C. The commissioner of agriculture shall serve as an ex officio member of the board.

D. The board shall employ a director and assistant director who shall be appointed by the board, subject to the approval of the commissioner. The director and assistant director shall be in the unclassified service.

Added by Acts 1968, Ex.Sess., No. 45, §1. Amended by Acts 1980, No. 44, §1, eff. June 9, 1980; Acts 1985, No. 390, §1, eff. July 10, 1985; Acts 1986, No. 447, §1, eff. July 1, 1986; Acts 1989, No. 59, §1; Acts 2009, No. 24, §8G, eff. June 12, 2009; Acts 2011, No. 207, §11.



RS 3:3553 - Levy of assessment; collection; enforcement; refund

§3553. Levy of assessment; collection; enforcement; refund

A. There is imposed and levied an assessment at the rate of one cent per bushel on all soybeans grown within the state, this assessment to be deducted from the amount paid the producer at the first point of sale, whether within or without the state.

B.(1) There is imposed and levied an assessment at the rate of one-half cent per bushel on all wheat, corn, and grain sorghum grown within the state.

(2) No assessment for grain sorghum shall be imposed and levied in accordance with this Subsection while a national assessment for grain sorghum established pursuant to 7 CFR 1221 remains in effect. The assessment on grain sorghum shall be imposed and levied in accordance with this Subsection upon the suspension or termination of the national assessment for grain sorghum established pursuant to 7 CFR 1221.

C. The assessments imposed and levied by this Chapter shall be collected by the commissioner of agriculture from the buyer of soybeans or the wheat, corn, or grain sorghum at the first point of sale. Every buyer shall keep a complete and accurate record of all soybeans, wheat, corn, or grain sorghum handled by him. Such records shall be in such form and contain such other information as the board shall by rule or regulation prescribe. The records shall be preserved by the buyer for a period of one year and shall be offered for inspection at any time upon oral or written demand by the commissioner or any duly authorized agent or representative of the commissioner. Every buyer, at such time or times as the commissioner may require, shall submit reports or other documentary information deemed necessary for the efficient and equitable collection of the assessment imposed in this Chapter. The commissioner of agriculture shall have the power to cause any duly authorized agent or representative to enter upon the premises of any buyer of soybeans, wheat, corn, or grain sorghum and examine or cause to be examined by such agent any books, papers, and records which deal in any way with respect to the payment of the assessment or enforcement of the provisions of this Chapter.

D. The commissioner of agriculture shall quarterly pay over to the Louisiana Soybean and Grain Research and Promotion Board the funds collected less the actual cost of administering and collecting any assessment levied herein up to but not to exceed three percent of the gross amount collected. The quarterly settlement to the Louisiana Soybean and Grain Research and Promotion Board shall be made on or before the fifteenth day of the succeeding quarter and shall be accompanied by a complete audit of all funds collected and disbursed, and costs actually incurred in the collection and administration of the assessments.

E. Any producer whose commodities are subject to an assessment levied under this Chapter may request and receive a refund of the amount deducted from the sale of his commodities provided he makes a written application with the commissioner within thirty days from date of sale supported by copies of sales slips signed by the purchaser, and provided further that the application is filed before the quarterly accounting is made and the funds paid to the Louisiana Soybean and Grain Research and Promotion Board.

Added by Acts 1968, Ex.Sess., No. 45, §1. Amended by Acts 1972, No. 38, §1; Acts 1980, No. 44, §1, eff. June 9, 1980; Acts 1985, No. 390, §1, eff. July 10, 1985; H.C.R. No. 159, 2008 R.S., eff. July 1, 2008; Acts 2009, No. 24, §8G, eff. June 12, 2009; Acts 2010, No. 25, §1, eff. July 1, 2010; Acts 2010, No. 861, §3; Acts 2014, No. 205, §1.

NOTE: See Acts 1985, No. 390, §§3, 4.



RS 3:3554 - Failure to pay assessment; penalty

§3554. Failure to pay assessment; penalty

A. Any buyer who fails to file a report or to pay any assessment within the required time by the commissioner shall forfeit to the commissioner a penalty of five percent of the assessment determined to be due, plus one percent of such amount for each month of delay or fraction thereof after the first month after such report was required to be filed or the assessment became due. The penalty shall be paid to the commissioner and shall be disposed of by him in the same manner as funds derived from the payment of the assessment imposed herein.

B. The commissioner of agriculture shall collect the penalties levied herein, together with any delinquent assessment, by any or all of the following methods:

(1) By voluntary payment by the person liable.

(2) By legal proceedings instituted in a court of competent jurisdiction.

(3) By injunctive relief to enjoin any buyer owing such assessment and/or penalties from operating his business or engaging in business as a buyer of soybeans, wheat, corn, or grain sorghum until the delinquent assessment and/or penalties are paid.

C. Any person required to pay any assessment provided for in this Chapter who refuses to allow full inspection of the premises, or any books, records, or other documents relating to the liability of such person for any assessment herein imposed, or who hinders or in any way delays or prevents such inspection, shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding five hundred dollars or by imprisonment not to exceed six months, or both.

D. Whoever violates any other provision of this Chapter or any rule or regulation of the Louisiana Soybean and Grain Research and Promotion Board pursuant to the provisions of this Chapter shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine not to exceed one hundred dollars or by imprisonment not to exceed thirty days, or both.

Added by Acts 1968, Ex.Sess., No. 45, §1. Amended by Acts 1972, No. 38, §2; Acts 1985, No. 390, §1, eff. July 10, 1985; Acts 2009, No. 24, §8G, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3555 - Exclusion from coverage of Chapter

§3555. Exclusion from coverage of Chapter

The provisions of this Chapter shall not apply to any person who purchases one thousand or less bushels of soybeans, wheat, corn, or grain sorghum in any calendar year.

Added by Acts 1968, Ex.Sess., No. 45, §1; Acts 1985, No. 390, §1, eff. July 10, 1985; Acts 2009, No. 24, §8G, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3556 - Use of funds

§3556. Use of funds

A. The Louisiana Soybean and Grain Research and Promotion Board shall plan and conduct a program of research and advertising designed to promote the soybean, wheat, corn, and grain sorghum industries in Louisiana. The board is authorized to use the funds derived from any assessment imposed by this Chapter for these purposes, including basic administration expenses of the plan. Use of these funds may be applied, as prescribed in this Section, within or without the state of Louisiana, including regional, national, and international applications.

B. The board is authorized to apply for and receive monies from the national assessment for grain sorghum pursuant to 7 CFR 1221.

Added by Acts 1968, Ex.Sess., No. 45, §1; Acts 1985, No. 390, §1, eff. July 10, 1985; Acts 2009, No. 24, §8G, eff. June 12, 2009; Acts 2010, No. 25, §1, eff. July 1, 2010; Acts 2010, No. 861, §3; Acts 2014, No. 205, §1.



RS 3:3601 - Citation; legislative findings; purpose

CHAPTER 22. RIGHT TO FARM AND FOREST

PART I. RIGHT TO FARM

§3601. Citation; legislative findings; purpose

A. This Part shall be known as and may be cited as the Louisiana Right to Farm Law.

B.(1) The legislature hereby finds and declares that agriculture is essential not only to the economy of the state but to the sustenance of life, yet acreage devoted to agriculture has steadily declined in this century.

(2) The legislature further finds and declares that owners of agricultural land and the public, which depends upon agricultural production, need to be protected from further diminution in value of agricultural land by providing safeguards and by establishing a more reliable remedy for diminution in value of agricultural land caused by governmental entities.

(3) The legislature also finds and declares that agricultural operations and the public, which depends upon agricultural production, need to be protected from any nuisance actions.

Added by Acts 1983, No. 95, §1; Acts 1995, No. 302, §1; Acts 2008, No. 515, §1.



RS 3:3602 - Definitions

§3602. Definitions

As used in this Part, the following terms shall have the following meanings:

(1) "Agricultural activity" means a commercial enterprise of any agricultural related or associated entity.

(2) "Agricultural facility" means any facility used for the marketing, processing, or production of agricultural products, or for providing agricultural support services.

(3) "Agricultural land" means any land on which any agricultural operations is being conducted. Land which has qualified for a use value assessment under the provisions of R.S. 47:2301 et seq. shall be presumed to be agricultural land.

(4) "Agricultural marketing" means the marketing or handling of agricultural products.

(5) "Agricultural operation" means any agricultural facility or agricultural land which is being used for agricultural production or agricultural processing and includes any facility used for the production and processing of crops or products thereof, livestock or products thereof, farm-raised fish and fish products, wood, timber or forest products, fowl or plants for breeding or sales, and poultry or poultry products for commercial or industrial purposes. "Agricultural operation" also includes the use of farm machinery, equipment, devices, chemicals, products for agricultural use, materials and structures designed for agricultural use and used in accordance with traditional farm practices.

(6) "Agricultural processing" means the processing of any agricultural product and includes, but is not limited to, the slaughtering and processing of livestock and poultry, the elevation and drying of grain, the processing of sugar cane, and the ginning of cotton.

(7) "Agricultural product" means crops, livestock, poultry, and aquacultural, floracultural, horticultural, silvicultural, or viticultural products.

(8) "Agricultural production" means the commercial production of any agricultural products and includes the planting of cover crops, the leaving of land idle for the purpose of participating in government programs, normal crop or livestock rotation procedures, and the use of agricultural support services.

(9) "Agricultural support services" means the aerial or surface application of seed, fertilizer, pesticides, lime, or other soil amendments; irrigation operations; or custom plowing, soil preparation or leveling, cultivation, or harvesting.

(10) "Diminution in value" means an existent reduction of twenty percent or more of the fair market value or the economically viable use of, as determined by a qualified appraisal expert, the affected portion of any parcel of private agricultural property or the property rights thereto for agricultural purposes, as a consequence of any regulation, rule, policy, or guideline promulgated for or by any governmental entity.

(11) "Established date of operation" means the date on which the agricultural operation, including forestry activities, commenced operation. If the physical facilities of the agricultural operation, including forestry activities, are subsequently expanded, then the established date of operation for each expansion shall be deemed to be a separate and independent "established date of operation" as of the date of commencement of the expanded operation. The commencement of the expanded operation shall not divest the agricultural operation of the previously established date of operation.

(12) "Generally accepted agricultural practices" are practices conducted in a manner consistent with proper and accepted customs and standards as established and followed by similar agricultural operations in a similar community or locale and under similar circumstances.

(13) "Governmental action" means annexation of territory by a governmental entity and the issuance of a rule, regulation, policy, or guideline promulgated for or by any governmental entity, or an order or other legally binding directive having the force of law or capable of being enforced by government. Governmental action does not mean the following:

(a) A formal exercise of the power of eminent domain.

(b) The adoption, enactment, repeal, or amendment of a statute or resolution by the legislature.

(c) A governmental action directed or mandated by an order of a court of competent jurisdiction.

(d) Law enforcement activity involving the seizure or forfeiture of private agricultural property for a violation of law or as evidence in a criminal proceeding.

(e) An order issued as a result of a violation of law.

(f) Actions taken to enforce a mortgage or other valid security device.

(g) Actions taken in compliance with federal law or regulation.

(h) A result of police power to prohibit activities that are harmful to the public safety and health.

(14) "Governmental entity" means:

(a) A board, authority, commission, department, office, or agency of the state government.

(b) A local governmental subdivision with a population of less than four hundred twenty-five thousand.

(c) A special purpose district.

(15) "Owner" means a person owning an interest in private agricultural property at the time a governmental action becomes effective as to the private agricultural property in which the owner owns an interest.

(16) "Person" means any individual, partnership, corporation, association or other legal entity.

(17) "Private agricultural property" means bona fide agricultural or horticultural land that is assessed as such for parish ad valorem taxes as agricultural lands under homestead exemption that is wholly owned by a private citizen or citizens, or a privately or publicly held corporation, partnership, limited partnership, nonprofit corporation, or other legal entity and that is located outside the corporate limits of any municipality.

(18) "Traditional farm practices" means those accepted and customary standards established by similar agricultural operations under similar circumstances using established best management practices. Best management practices for animal feeding operations and confined animal feeding operations shall be determined by the Louisiana Department of Agriculture and Forestry in conjunction with the LSU AgCenter.

Added by Acts 1983, No. 95, §1; Acts 1995, No. 302, §1; Acts 2008, No. 515, §1.



RS 3:3603 - Right to Farm

§3603. Right to Farm

A. The legislature hereby declares that persons who are engaged in agricultural operations in accordance with generally accepted agricultural practices or traditional farm practices should be protected from legal actions brought by persons who subsequently acquire an interest in any land in the vicinity of the agricultural operation and from any nuisance action, public or private, against the agricultural production of an agricultural product or an agricultural operation including but not limited to, agricultural processing, and any agricultural activity involved, directly or indirectly, in the production of food for human consumption or for animal food.

B. No agricultural operation shall be deemed to be a nuisance in any action brought under the provisions of Civil Code Article 669, R.S. 33:361, R.S. 40:14, or any other grant of authority authorizing the suppression or regulation of public or private nuisances if the agricultural operation is conducted in accordance with generally accepted agricultural practices or traditional farm practices, and any one of the following applies:

(1) The person bringing the action acquired the interest in the land or improvements alleged to be affected by the nuisance after the date on which an agricultural operation was in existence.

(2) The agricultural operation was established prior to any change in the character of the property in the vicinity of the agricultural operation.

(3) The agricultural operation has existed for one year or more and the conditions or circumstances alleged to constitute a nuisance have existed substantially unchanged since the established date of operation.

C. When an agricultural operation has been established, the protection from nuisance actions provided by this Section shall include the protection of similar agricultural operations engaged in as a result of the normal rotation of crops, or livestock, or both.

Added by Acts 1983, No. 95, §1; Acts 2008, No. 515, §1.



RS 3:3604 - Presumption

§3604. Presumption

Each person engaged in agricultural operations shall be presumed to be operating in accordance with generally accepted agricultural practices or traditional farm practices.

Added by Acts 1983, No. 95, §1; Acts 2008, No. 515, §1.



RS 3:3605 - Frivolous lawsuits

§3605. Frivolous lawsuits

If the court determines that any action alleging that an agricultural operation is a nuisance is frivolous, the court may award costs of court, reasonable attorney fees, and any other related costs to the defendant.

Added by Acts 1983, No. 95, §1.



RS 3:3606 - Negligence, intentional injury

§3606. Negligence, intentional injury

The provisions of this Chapter shall not apply to actions based on negligence, intentional injury, or violation of state or federal law or rules.

Added by Acts 1983, No. 95, §1.



RS 3:3607 - Local ordinances

§3607. Local ordinances

A. No parish governing authority shall adopt any ordinance that declares any agricultural operation operated in accordance with generally accepted agricultural practices or traditional farm practices to be a nuisance or any zoning ordinance that forces the closure of any such agricultural operation.

B. Municipal zoning and nuisance ordinances shall not apply to agricultural operations that were established outside the corporate limits of the municipality and that were incorporated into the municipality by annexation.

C. The governing authorities of parishes and municipalities may adopt ordinances to prohibit or regulate agricultural operations that are negligently operated or that are not operated in accordance with generally accepted agricultural practices or traditional farm practices.

D. The provisions of Subsection A of this Section shall not apply to Jefferson Parish.

Added by Acts 1983, No. 95, §1; Acts 1993, No. 731, §1, eff. June 21, 1993; Acts 2008, No. 515, §1.



RS 3:3608 - Minimization of impact of governmental action

§3608. Minimization of impact of governmental action

To minimize the impact of governmental action affecting private agricultural property and private agricultural property rights, a governmental entity shall:

(1) Avoid imposing an undue burden on the resources of that governmental entity by actions that require compensation of private agricultural property owners under the United States Constitution or the Constitution of Louisiana.

(2) Avoid diminution in value of private agricultural property which is used in agricultural production or which may potentially be used in agricultural production.

(3) Expedite a decision by the entity in cases in which a delay of the decision will substantially interfere with the use or value of private agricultural property rights affected by the provisions of this Part.

(4) Avoid unnecessary delays in compensating owners of private agricultural property when diminution in value occurs by governmental action.

Acts 1995, No. 302, §1.



RS 3:3609 - Impact assessment

§3609. Impact assessment

A. A governmental entity shall prepare a written assessment of any proposed governmental action prior to taking any proposed action that will likely result in a diminution in value of private agricultural property.

B. The written assessment shall include written analyses and conclusions concerning:

(1) A clear and specific identification of the governmental action and the purpose of the governmental action.

(2) Whether the governmental action would constitute a physical invasion or occupation of private agricultural property.

(3) The length of time that the governmental action would interfere with the use of private agricultural property.

(4) Whether the governmental action would result in a diminution in value as to the affected private agricultural property and, if so, the extent thereof.

(5) The extent to which the governmental action would interfere with the potential for agricultural development of the private property of owners.

(6) Whether the proposed governmental action restricts or prohibits a use which is already prohibited by existing law.

(7) Alternatives to the proposed action that would lessen or eliminate any adverse impact on private agricultural property.

(8) An estimate of the cost to the governmental entity if the entity is required to compensate one or more private agricultural property owners.

(9) The identity of the source of payment within the entity's budget or otherwise for any compensation that may be ordered.

C. If there is an immediate threat to health and safety that constitutes an emergency, requires immediate governmental action, and prohibits the timely production of the assessment required in this Section, then the assessment shall be made at the earliest possible time after the governmental action is completed.

D. The governmental entity preparing the assessment shall deliver copies to the governor, the commissioner of agriculture and forestry, and any affected landowners.

E. The commissioner of agriculture and forestry shall promulgate guidelines for owners of private agricultural property and governmental entities to assist in determining what governmental actions are likely to result in a diminution of value of private agricultural property.

Acts 1995, No. 302, §1.



RS 3:3610 - Private agricultural property owner's right of action; remedies

§3610. Private agricultural property owner's right of action; remedies

A. An owner of private agricultural property may bring an action against a governmental entity to determine whether the governmental action caused a diminution in value of a parcel of private agricultural property in which the owner has an interest. The owner of the affected private agricultural property shall show that the diminution in value did not result from a restriction or prohibition of a use of the private agricultural property that was not a use already prohibited by law.

B. An action brought under the provisions of this Section may be filed in the state court that has jurisdiction over the property and the owner shall be entitled to a trial by jury.

C. Owners and governmental entities are encouraged to seek resolution of actions brought under this Section through mediation or any other mutually agreeable alternative dispute resolution method prior to the filing of any action. When a pending action has not been the subject of an attempted mediation, the court may require the parties to attempt mediation at any point in the proceedings prior to trial.

D. In an action brought pursuant to this Section, upon a determination that a governmental action caused a diminution in value of private agricultural property, the owner shall, at the option of the owner, recover a sum equal to the diminution in value of the property and retain title thereto, or recover the entire fair market value of the property prior to the diminution in value of twenty percent or more and transfer title to the property to the governmental entity.

E. The court in issuing any final order in any action brought pursuant to this Section may award costs of litigation, including reasonable attorney and expert witness fees, to the prevailing party in addition to other remedies provided by law.

F. If a property owner prevails in a suit filed as provided in this Section, the governmental entity may rescind or repeal the rule or regulation which caused the diminution in value of the property, and if such rule or regulation is rescinded or repealed the governmental entity shall be liable for damages sustained by the property owner to his affected property which were caused by the application of the rescinded or repealed rule or regulation.

Acts 1995, No. 302, §1.



RS 3:3611 - Determination of property value

§3611. Determination of property value

In determining the assessed value of real agricultural property for ad valorem purposes, a governing authority shall reduce the assessment by the diminution in value as determined by the court or, in the absence of a court determination, by the appropriate assessing official. No such assessment shall be retroactive.

Acts 1995, No. 302, §1.



RS 3:3612 - Restrictions and limitations

§3612. Restrictions and limitations

A. Nothing in this Part shall restrict any other remedy or right that any person or class of persons may have under any other provision of law.

B. Nothing in this Part shall limit or change any requirement of the Louisiana Administrative Procedure Act and the Louisiana Code of Civil Procedure.

C. Nothing in this Part shall apply to any governmental action where the purpose of the said governmental action is the regulation of agriculture or the regulation of agricultural activity by a governmental entity charged with the responsibility of promotion, protection, and advancement of agriculture.

Acts 1995, No. 302, §1.



RS 3:3621 - Citation; legislative findings; purpose

PART II. RIGHT TO FOREST

§3621. Citation; legislative findings; purpose

A. This Part shall be known and may be cited as the Louisiana Right to Forest Law.

B.(1) The legislature hereby finds and declares that forestry is an essential contribution to the economy of the state.

(2) The legislature further finds that the purpose of this Part is to allow owners of property classified as forest land to conduct activities relating to forest production or if a governmental entity prohibits or severely limits such activities, to compensate the owners for their losses.

Acts 1995, No. 302, §1.



RS 3:3622 - Definitions

§3622. Definitions

As used in this Part, the following terms shall have the following meanings:

(1) "Forest activities" means any activity on forest land associated with the reforesting, growing, managing, protecting, and harvesting of timber, wood, and forest products.

(2) "Forest land" means any land in the state devoted to the growing of trees or the commercial production of timber, wood, or forest products that is located outside the corporate limits of any municipality. Land which is assessed for a use value under the provisions of R.S. 47:2301 et seq. shall be presumed to be forest land.

(3) "Governmental action" means annexation of territory by a governmental entity or the issuance of a rule, regulation, policy, or guideline promulgated for or by any governmental entity, or an order or other legally binding directive having the force of law or capable of being enforced by government which prohibits or limits the right of an owner to conduct forestry activities on forestry land. Governmental action does not mean the following:

(a) A formal exercise of the power of eminent domain.

(b) A result of police power to prohibit activities that are harmful to the public safety and health.

(c) An order issued as a result of a violation of law.

(d) The adoption, enactment, repeal, or amendment of a statute or resolution by the legislature.

(e) A government action directed or mandated by an order of a court of competent jurisdiction.

(f) Law enforcement activity involving the seizure or forfeiture of private forest land for a violation of law or as evidence in a criminal proceeding.

(g) Action taken to enforce a mortgage or other valid security device.

(h) Actions taken in compliance with federal law or regulation.

(4) "Governmental entity" means:

(a) A board, authority, commission, department, office, or agency of the state government.

(b) A local governmental subdivision with a population of less than four hundred twenty-five thousand.

(c) A special purpose district.

(5) "Owner" means a person owning an interest in forest land at the time a governmental action becomes effective as to the forest land in which the owner owns an interest.

(6) "Prohibits or limits" means an existent reduction of twenty percent or more of the fair market value of forest land, or any portion thereof, or property rights thereto associated with conducting forestry activities on forest land before the action.

Acts 1995, No. 302, §1.



RS 3:3622.1 - Impact assessment

§3622.1. Impact assessment

A. A governmental entity shall prepare a written assessment of any proposed governmental action prior to taking any proposed action that will likely result in a diminution in value of forest land.

B. The written assessment shall include written analyses and conclusions concerning:

(1) A clear and specific identification of the governmental action and the purpose of the governmental action.

(2) Whether the governmental action would constitute a physical invasion or occupation of forest land.

(3) The length of time that the governmental action would interfere with the use of forest land.

(4) Whether the governmental action would result in a diminution in value as to the affected forest land and, if so, the extent thereof.

(5) The extent to which the governmental action would interfere with the potential for forestry development of the property of owners.

(6) Whether the proposed governmental action restricts or prohibits a use which is already prohibited by existing law.

(7) Alternatives to the proposed action that would lessen or eliminate any adverse impact on forest land.

(8) An estimate of the cost to the governmental entity if the entity is required to compensate one or more forest landowners.

(9) The identity of the source of payment within the entity's budget or otherwise for any compensation that may be ordered.

C. If there is an immediate threat to health and safety that constitutes an emergency, requires immediate governmental action, and prohibits the timely production of the assessment required in this Section, then the assessment shall be made at the earliest possible time after the governmental action is completed.

D. The governmental entity preparing the assessment shall deliver copies to the governor and the commissioner of agriculture and forestry, and any affected landowners.

Acts 1995, No. 302, §1.



RS 3:3623 - Landowner's right of action; remedies

§3623. Landowner's right of action; remedies

A. An owner of forest land shall have a cause of action against a governmental entity for damages resulting from governmental action which prohibits or limits an owner's ability to conduct forestry activities on forest land in which the owner has an interest.

B. An action brought under the provisions of this Section may be filed in the district court that has jurisdiction over the property and the owner shall be entitled to a trial by jury, provided that the requirements of R.S. 13:5105 are met.

C. In an action brought pursuant to this Section and subject to the provisions of R.S. 13:5105 et seq., upon a determination that a governmental action caused a diminution in value of forest land resulting in prohibition or limit of use in violation of this Part, the owner shall recover a sum equal to the diminution in value of the property and retain title thereto.

D. The court in issuing any final order in any action brought pursuant to this Section may award costs of litigation, including reasonable attorney and expert witness fees, to the prevailing party in addition to other remedies provided by law.

E. A subsequent repeal or rescission by the governmental entity of the governmental action, which is the subject of a suit, shall not preclude the owner of the right to recover damages resulting from such action and in the discretion of the court, reasonable attorney and expert witness fees.

Acts 1995, No. 302, §1.



RS 3:3624 - Restrictions and limitations

§3624. Restrictions and limitations

Nothing in this Part shall restrict any other remedy or right that any person or class of persons may have under any other provision of law.

Acts 1995, No. 302, §1.



RS 3:3651 - Legislative findings and intent

CHAPTER 22-A. SECURITY DEVICES AFFECTING

FARM PRODUCTS

§3651. Legislative findings and intent

The legislature hereby finds and declares that:

(1) Certain state laws permit a secured lender to enforce liens against a purchaser of farm products even if the purchaser does not know that the sale of the products violates the lender's security interest in the products, lacks any practical method for discovering the existence of the security interest, and has no reasonable means to ensure that the seller uses the sales proceeds to repay the lender.

(2) These laws subject the purchaser of farm products to double payment for the products, once at the time of purchase, and again when the seller fails to repay the lender.

(3) The exposure of purchasers of farm products to double payment inhibits free competition in the market for farm products.

(4) This exposure constitutes a burden on and an obstruction to commerce in Louisiana farm products.

(5) The purpose of this legislation is to remove the burdens on and obstructions to commerce in Louisiana farm products.

Acts 1987, No. 451, §1, eff. Oct. 1, 1987.



RS 3:3652 - Definitions

§3652. Definitions

As used in this Chapter, the following words shall have the following meanings ascribed to them:

(1) "Buyer in the ordinary course of business" means a person who, in the ordinary course of business, buys farm products from a person who is engaged in farming operations and who is in the business of selling farm products.

(2) "Central registry" means the master index maintained by the secretary as provided by this Chapter, reflecting information contained in all effective financing statements, and statements evidencing assignments, amendments, extensions, and cancellations thereof.

(3) "Commission merchant" means any person engaged in the business of receiving any farm product for sale, on commission, or for or on behalf of another person.

(4) "Creditor" means any person who holds a security interest in a farm product.

(5) "Debtor" means any person who owns or has an ownership interest in farm products which are subject to a security interest of creditors.

(6) "Effective financing statement" means a written instrument which is an abstract of a security device and which complies with the provisions of R.S. 3:3654(E). An effective financing statement may also contain additional information sufficient to constitute a financing statement or other statement under Chapter 9 of Title 10 of the Louisiana Revised Statutes of 1950.

(7) "Encumbrance certificate" means a written document which lists all effective financing statements affecting a person which have been filed with the filing officer and containing the information required by this Chapter to be transmitted to the secretary for inclusion in the central registry on the date and at the time the certificate is issued and which complies with the provisions of R.S. 3:3654(F).

(8) "Farm product" means any type of crop whether growing or to be grown, and whether harvested or unharvested, or any species of livestock, or any type of agricultural commodity or product raised or cultivated of every type and description, including but not limited to cattle, hogs, sheep, horses, bees, rabbits, or poultry, and oysters, crabs, prawns, shrimp, alligators, turtles, and fish raised, produced, cultivated, harvested, or gathered on any beds of bodies of water, whether owned, leased, or licensed by the debtor, grains, beans, vegetables, grasses, legumes, melons, tobacco, cotton, flowers, shrubberies, plants and fruits, nuts and berries, and other similar products whether of trees or other sources, or if they are a product of such crop or livestock in its unmanufactured state, such as seed, ginned cotton, wool-clip, honey, syrup, meat, milk, eggs, and cut, harvested, or standing timber, or supplies used or produced in farming operations, and if they are in the possession, including civil possession as defined in Civil Code Articles 3421 and 3431, of a debtor engaged in planting, producing, raising, cultivating, harvesting, gathering, fattening, grazing, or other farming operations.

(9) "Filing officer" means the clerk of court of any parish.

(10) "Knows" or "knowledge" means actual knowledge.

(11) "Office" means the office of the secretary of state of the state of Louisiana.

(12) "Person" means any individual, partnership, corporation, trust, or other business entity.

(13) "Secretary" means the secretary of state of the state of Louisiana, or his duly authorized agent.

(14) "Secured party" means a creditor with a security interest in farm products.

(15) "Security device" means a written security agreement that establishes a creditor's security interest in farm products or any agricultural lien as defined in R.S. 10:9-102(a)(5) whether or not evidenced by a written instrument.

(16) "Security interest" means an interest in or encumbrance upon farm products that secures payment or performance of an obligation.

(17) "Selling agent" means any person, other than a commission merchant, who is engaged in the business of negotiating the sale and purchase of any farm products on behalf of a person engaged in farm operations.

Acts 1987, No. 451, §1, eff. Oct. 1, 1987; Acts 1989, No. 548, §1, eff. Aug. 22, 1989; Acts 1990, No. 123, §1, eff. Jan. 1, 1991; Acts 1991, No. 539, §1, eff. Jan. 1, 1992; Acts 2001, No. 128, §2, eff. July 1, 2001; Acts 2010, No. 378, §1.



RS 3:3653 - Applicability

§3653. Applicability

The provisions of this Chapter shall apply to security devices affecting farm products, including timber.

Acts 1987, No. 451, §1, eff. Oct. 1, 1987; Acts 1988, No. 323, §1; Acts 1990, No. 123, §1, eff. Jan. 1, 1991; Acts 2010, No. 378, §1.



RS 3:3654 - Central registry

§3654. Central registry

A. The secretary shall create a central registry within the department.

B. The information in the central registry shall be public record.

C. The secretary shall allow interested parties to obtain access to the computerized information within the central registry. Such access shall be limited to the information required to be contained in the effective financing statement pursuant to R.S. 3:3654(E).

D. Any filing officer shall issue an encumbrance certificate to any interested person who requests one and who pays the required fee.

E. Effective financing statements shall be subject to the following provisions. Each effective financing statement shall:

(1) Be an original or reproduced copy thereof.

(2) Be filed with the filing officer by the creditor.

(3) Contain:

(a) The name and address of the creditor.

(b) The name and address of the debtor.

(c) The social security number of the debtor, or in the case of a debtor doing business other than as an individual, the Internal Revenue Service taxpayer identification number of the debtor.

(d) A description of the farm products subject to the security interest created by the debtor, including the amount of such farm products and the number of such movables to the extent applicable, if less than all of such farm products owned by the debtor are to be covered by the security interest.

(e) A reasonable description of the property, including the farm name or its general location by section, township, and range, or otherwise, or alternatively, the Farm Service Agency of the United States Department of Agriculture (FSA) farm number.

(f) The name of the parish or county in which the farm products are produced or located.

(4) Be amended in writing, authorized, or otherwise authenticated by the debtor and filed, to reflect material changes.

(5) Remain effective for a period of five years from the date of filing, subject to extensions for additional periods of five years each by refiling or filing a continuation statement within six months before the expiration of the initial five-year period, or shall remain effective and may be extended as otherwise provided by the law regulating the creation of the security interest.

(6) Expire on either the expiration of the effective period of the statement or the filing of a notice authorized or otherwise authenticated by the creditor that the statement has expired, whichever occurs first, or as otherwise provided by law regulating the expiration of the security interest.

(7) Be accompanied by the filing fee as provided in R.S. 3:3657(A).

(8) Substantially comply with the requirements of this Subsection even though it contains minor errors that are not seriously misleading.

F. Encumbrance certificates shall be subject to the following provisions. Each encumbrance certificate shall:

(1) List all filings in the central registry relating to a particular person at the time and date of issuance of the encumbrance certificate.

(2) Contain the following information pertaining to each filing:

(a) Debtor's name and address.

(b) Secured party's name and address.

(c) Description of farm product.

(d) Date and time of filing.

(e) Crop year.

(f) Social security number or Internal Revenue Service taxpayer identification number of debtor.

(g) Social security number or Internal Revenue Service taxpayer identification number of debtor.

(3) Contain an encumbrance certificate number and date and time of issue.

G. Each request for an encumbrance certificate shall be subject to the following provisions:

(1) The request shall contain the name and address of the person making the request.

(2) The request shall contain the name, address, and parish of residence of the person who is the subject of the request.

(3) The request may contain the nickname, initials, or other appellation by which the person who is the subject of the request is sometimes or commonly known.

(4) The request shall contain any other information that the secretary, by rule, may require.

Acts 1987, No. 451, §1, eff. Oct. 1, 1987; Acts 1989, No. 548, §1, eff. Aug. 22, 1989; Acts 1990, No. 123, §1, eff. Jan. 1, 1991; Acts 1995, No. 1201, §1, eff. Jan. 1, 1996; Acts 2003, No. 1232, §1; Acts 2004, No. 63, §1 and 3, eff. Feb. 13, 2006.



RS 3:3655 - Administration

§3655. Administration

A. The secretary shall administer the provisions of this Chapter.

B. The secretary shall adopt such rules and regulations as are necessary to implement the provisions of this Chapter. All rules and regulations shall be adopted in accordance with the Administrative Procedure Act, and shall conform with the requirements of Section 1324 of the Food Security Act of 1985, P.L. 99-198*, as amended, and regulations issued thereunder as applicable.

C. The failure of the secretary to include in the central registry the information contained in any effective financing statement filed with any filing officer and transmitted to the secretary for inclusion in the central registry as provided in this Chapter shall subject the office and its insurer to the payment of all damages suffered thereby by any person.

D.(1) The office and its insurer shall be answerable for injury resulting from the filing officer's omitting to record such effective financing statements that are filed for recordation with the filing officer.

(2) The office and its insurer shall be answerable for injury resulting from a filing officer's omitting to mention in encumbrance certificates one or several effective financing statements filed for recordation with the filing officer and transmitted to the secretary for inclusion in the central registry, unless the error proceeds from a want of exactness in the description which cannot be imputed to him.

(3) The office of risk management within the division of administration shall obtain and maintain in effect at all times liability insurance covering the office for any errors and omissions which may occur in the operation of the central registry.

Acts 1987, No. 451, §1, eff. Oct. 1, 1987; Acts 1989, No. 548, §1, eff. Aug. 22, 1989; Acts 1990, No. 123, §1, eff. Jan. 1, 1991.

*7 U.S.C.A. 1631.



RS 3:3656 - Filing, amendment, assignment, partial release, termination, and cancellation of security devices and effective financing statements; effectiveness against third parties

§3656. Filing, amendment, assignment, partial release, termination, and cancellation of security devices and effective financing statements; effectiveness against third parties

A.(1) The proper place to file effective financing statements is with the clerk of court of any parish.

(2) Any statement of continuation, amendment, release, extension, termination, cancellation, or other similar statement pertaining to an effective financing statement shall identify the original file number and shall be filed with the same filing officer with whom the effective financing statement was originally filed.

(3) The signature of the debtor or of the secured party is not required for filing any effective financing statement, amendment statement, continuation statement, assignment, release, termination statement, or other similar statement filed.

B. Each effective financing statement and continuation statement, assignment, release, termination statement, or other similar statement filed, shall be marked by the filing officer with a file number and with the date and hour of filing. The filing officer shall hold the effective financing or other statement, or a microfilm or other photographic copy thereof, together with any attachments, for public inspection. In addition, the filing officer shall transmit the information contained in each effective financing statement, or other statement, no later than 4:30 p.m. on the second business day following the filing, to the secretary for inclusion in the central registry. The secretary shall, within two business days following the receipt of such information, include it in the central registry and send written notice confirming such receipt and reflecting all information received and included in the central registry, to the secured party of record and such other requesting person or persons as may be designated on the effective financing statement or other statement.

C. The filing officer shall accept and record only effective financing statements and other statements, which apply to security devices applicable to farm products.

D. The central registry shall reflect the time and date each effective financing statement and other statement is filed. Only a security device with respect to which an effective financing statement has been filed with the filing officer for inclusion in the central registry, as provided in this Chapter, shall be effective against buyers in the ordinary course of business. Except as otherwise provided in this Section, each security device shall become effective against buyers in the ordinary course of business on the date and at the time an effective financing statement with respect to the security device is filed with the filing officer.

E. Each person who files an effective financing statement with the filing officer shall request cancellation thereof within ten calendar days after the date the person who has granted or who is affected by the effective financing statement or security interest thereunder requests in writing cancellation, provided the effective financing statement and security interest thereunder are then no longer in effect.

F. Whenever there is no outstanding secured obligation and no commitment to make advances, incur obligations, or otherwise give value, the secured party must on written demand by the debtor send the debtor, for each effective financing statement filed, a termination statement to the effect that he no longer claims a security interest under the effective financing statement.

Acts 1989, No. 548, §1, eff. Aug. 22, 1989; Acts 1990, No. 123, §1, eff. Jan. 1, 1991; Acts 1991, No. 539, §1, eff. Jan. 1, 1992; Acts 2004, No. 63, §2 and 3, eff. Feb. 13, 2006; Acts 2010, No. 378, §1.



RS 3:3657 - Fees

§3657. Fees

A.(1) The fee for filing, recording, and cancelling each effective financing statement shall be twenty dollars. The fee for filing, recording, and cancelling each effective financing statement which contains additional information sufficient to constitute a financing statement under Chapter 9 of Title 10 of the Louisiana Revised Statutes of 1950 shall be thirty-five dollars. The secretary shall be entitled to seven dollars of the fee charged by the filing officer for the filing, recording, and cancelling of each effective financing statement or other statement filed pursuant to this Chapter.

(2) The fee for filing each amendment, assignment, release, continuation, or other similar statement pertaining to an effective financing statement shall be twenty dollars. The secretary shall be entitled to seven dollars of the fee charged by the filing officer for the filing and recordation of each such statement.

(3) The fee for the issuance of each encumbrance certificate shall be fifteen dollars. The secretary shall be entitled to five dollars of the fee charged by the filing officer for each encumbrance certificate issued pursuant to the provisions of this Chapter.

B. Beginning in February of 1991, on or before the tenth day of each month, the filing officer shall remit to the secretary that portion of the fees allocable to the secretary which was received by the filing officer during the preceding month.

C. The secretary by rule shall establish fees to fund the operation of the central registry. The fees established by the secretary shall be based on the cost of operating the central registry. The fees shall be limited to fees for:

(1) Issuance of the master list as required by Section 1324 of the Food Security Act of 1985, P.L. 99-198*, as amended.

(2) Allowing access to the computerized information in the central registry to the extent authorized by R.S. 3:3654(C).

Acts 1987, No. 451, §1, eff. Oct. 1, 1987; Acts 1989, No. 548, §1, eff. Aug. 22, 1989; Acts 1990, No. 123, §1, eff. Jan. 1, 1991.

*7 U.S.C.A. §1631.



RS 3:3658 - Disposition of fees

§3658. Disposition of fees

Subject to the exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, all fees received by the secretary under the provisions of this Chapter shall be deposited immediately upon receipt into the state treasury and shall be credited to the Bond Security and Redemption Fund.

Acts 1987, No. 451, §1, eff. Oct. 1, 1987; Acts 1990, No. 123, §1, eff. Jan. 1, 1991; Acts 1992, No. 984, §2.



RS 3:3659 - Declaration

§3659. Declaration

Each person who purchases farm products may print the following declaration on the back of each check or draft issued in payment for those farm products:

"By endorsing this check or draft I hereby certify that I am legally entitled to sell the farm products purchased with the proceeds of this check or draft and that the farm products are not subject to any security interest except a security interest in favor of the payee or payees of this check or draft."

Acts 1989, No. 548, §1, eff. Aug. 22, 1989.



RS 3:3660 - Criminal penalties

§3660. Criminal penalties

A. No person shall provide any false or misleading information concerning the name of the owner of any farm products or concerning the existence of any security interest affecting the farm products with the intent to deprive the holder of any of his security under the security interest. No person shall take any action with respect to the alienation, encumbrance, or other disposition of farm products which are subject to a security device with the intent to deprive the holder of any of his security under the security device.

B. The signing of the declaration authorized by R.S. 3:3659 without complying with the terms of that declaration shall create the presumption that the person who signed the declaration intended to deprive a holder of a security device affecting the farm products of his security under the security device.

C. Whoever violates the provisions of this Section shall be fined not more than five thousand dollars, or imprisoned, with or without hard labor, for not more than ten years, or both.

Acts 1989, No. 548, §1, eff. Aug. 22, 1989.



RS 3:3671 - Receiving agricultural products in borrowed containers; liability

CHAPTER 22-B. REGULATION OF SALES OF FARM PRODUCTS

§3671. Receiving agricultural products in borrowed containers; liability

Any person, firm, or corporation wilfully and knowingly receiving or accepting delivery of agricultural products in containers furnished or loaned by another to a grower or producer of such products, whether for a consideration or otherwise, under a stipulation or agreement that the containers shall be used by the grower or producer solely for the purpose of delivery of agricultural products, except sweet potatoes, to the person, firm, or corporation furnishing or loaning the containers is a participant with the grower or producer in his breach of the stipulation or agreement under which the containers were furnished or loaned, and is liable in damages in a sum of three times the value of the containers received or accepted by him, together with reasonable attorney's fees to be fixed by the trial court.

Acts 2009, No. 24, §8E, eff. June 12, 2009.



RS 3:3672 - Receiving agricultural products in borrowed containers; injunctive relief

§3672. Receiving agricultural products in borrowed containers; injunctive relief

In addition to the right of action for damages provided for in R.S. 3:491, the person, firm, or corporation furnishing containers under stipulations or agreement shall, on complying with the laws relative thereto, be entitled to an injunction prohibiting any other person, firm, or corporation from receiving or accepting agricultural products, except sweet potatoes, in the containers and shall furthermore be entitled to a writ of provisional seizure of all containers involved in the breach.

Acts 2009, No. 24, §8E, eff. June 12, 2009.



RS 3:3673 - Producer selling direct to consumer not subject to permit fees, license tax or fee, or inspection fees; inspection; time for sale

§3673. Producer selling direct to consumer not subject to permit fees, license tax or fee, or inspection fees; inspection; time for sale

Any trucker, farmer, or producer of fruits, vegetables, grains, or meats in this state, or any employee of such farmer or producer, may sell the produce or products in any quantities direct to any consumer in this state, whether roadside, at a farmers market, or other direct means, and no state, parochial, or municipal authority shall require the payment of any permit fee, license tax or fee, or inspection fee of any kind or character whatsoever. Any such person may sell the produce, whether raw or processed, and shall not be required to pay an occupational license tax. Any state, parochial, or municipal authority having the power, or charged with the duty, may at its own expense inspect the produce or products above mentioned, the inspection to be made at such time and in such manner as may least inconvenience the producer. Within the limit of any municipality having ordinances regulating the hours within which the produce or products above mentioned may be sold, the trucker, farmer, or producer, or any employee of such farmer or producer, shall sell the produce or products only between the hours of eight o'clock a.m. and six o'clock p.m.

Acts 2002, 1st Ex. Sess., No. 116, §1, eff. April 23, 2002; Acts 2009, No. 24, §8E, eff. June 12, 2009.



RS 3:3674 - Dairyman selling direct to processor or distributor not subject to license tax or inspection fees

§3674. Dairyman selling direct to processor or distributor not subject to license tax or inspection fees

Any dairyman in this state, who does not operate a retail delivery route and sell his produce at retail, may sell any produce from his dairy in any quantities direct to a creamery, ice cream maker, or other distributor in this state, and shall not be required to pay any license tax or inspection fees of any kind whatsoever, directly or indirectly. Any state, parochial, or municipal authority having the power or charged with the duty may at its own expense inspect the produce above mentioned, the inspection to be made at such time and in such manner as not to unduly delay the dairyman in the distribution of his produce.

Acts 2009, No. 24, §8E, eff. June 12, 2009.



RS 3:3675 - Bill of sale for cattle required; penalty for butchering without bill

§3675. Bill of sale for cattle required; penalty for butchering without bill

No person shall kill, slaughter, or butcher any cattle which have been acquired by purchase or trade without first having obtained a bill of sale from the seller. The bill of sale shall be a written memorandum in ink or indelible pencil, signed by the seller, showing the date of the sale or trade and a sufficient description of the animal sold or traded. The owner shall exhibit the bill of sale on the request of any person inquiring therefor.

Whoever violates the provisions of this Section shall be fined not less than twenty-five dollars nor more than one hundred dollars, or imprisoned for not less than thirty days nor more than ninety days, or both.

Acts 2009, No. 24, §8E, eff. June 12, 2009.



RS 3:3676 - Administration of R.S. 3:3675

§3676. Administration of R.S. 3:3675

The Louisiana Board of Animal Health may promulgate rules and regulations for carrying out the provisions of R.S. 3:3675.

Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2009, No. 24, §8E, eff. June 12, 2009.



RS 3:3677 - Substances forbidden for preparing rice; penalty

§3677. Substances forbidden for preparing rice; penalty

No person shall use oil, paraffin, or any other similar substance in the process of cleaning rice or preparing it for market, for the purpose of increasing its weight, transparency, or brilliancy or bettering its appearance in any manner.

Whoever violates this Section shall be fined not more than one hundred dollars, or imprisoned for not more than thirty days, for each offense.

Acts 2009, No. 24, §8E, eff. June 12, 2009.



RS 3:3678 - Purchase or process of green rice; statement of moisture content

§3678. Purchase or process of green rice; statement of moisture content

It shall be unlawful for any rice mill or rice dryer, whether same be a person, firm, corporation, partnership or individual, to purchase or process green rice without furnishing the owner or seller thereof a statement, at his request, showing the moisture content of said rice. Violation of this Section shall be punished by a fine not to exceed five hundred dollars or imprisonment not to exceed ninety days, or both.

Acts 1950, No. 306, §§1, 2; Acts 2009, No. 24, §8E, eff. June 12, 2009.



RS 3:3679 - Deduction of scalage prohibited; penalty

§3679. Deduction of scalage prohibited; penalty

No purchaser or weigher of cotton shall deduct any number of pounds, known as scalage, from the actual weight of any bale of cotton weighed or purchased by him; but the purchaser shall account to the seller of cotton for the actual weight of the bale purchased or weighed, except in cases of wet or damaged cotton when the amount to be deducted may be agreed upon by the purchaser and seller.

Whoever violates this Section shall be fined not less than ten dollars nor more than thirty dollars for each offense.

Acts 2009, No. 24, §8E, eff. June 12, 2009.



RS 3:3680 - False statements as to agricultural products and sales; penalty

§3680. False statements as to agricultural products and sales; penalty

No person doing a commission or brokerage business shall render any false statement or account of sales of any cotton or other agricultural product to the shipper, nor falsely represent that the product is being held for future sale when in fact the product has been sold and only a sample retained. No person shall sell any cotton or other agricultural product received on consignment without rendering to the consignor within ten days after delivery a complete account of the sale showing the grade, price received, and the name of the purchaser and his post-office address. No person rendering an account of sales of any cotton or other agricultural product shall make on the account any false charge or false statement or report of the condition of the product, render any account for shortage, nor make any other false report calculated to deceive the consignor, with intent to defraud.

Whoever violates this Section shall be fined not less than one hundred dollars nor more than one thousand dollars, and imprisoned for not less than thirty days nor more than six months.

Acts 2009, No. 24, §8E, eff. June 12, 2009.



RS 3:3681 - Sale of hogs with head or ears removed prohibited; penalty

§3681. Sale of hogs with head or ears removed prohibited; penalty

No person except public slaughter, packing, or cold storage houses shall offer for sale a dressed hog ready for market with its head or ears removed from its body.

Whoever violates this Section shall be fined not less than twenty-five dollars nor more than fifty dollars, or imprisoned for not less than ten days nor more than thirty days, or both.

Acts 2009, No. 24, §8E, eff. June 12, 2009.



RS 3:3682 - Imported agricultural products

§3682. Imported agricultural products

No person in the state shall sell any agricultural product which was grown or produced in any other state and which is falsely represented for sale as a product of this state.

Whoever violates this Section shall be fined not less than one hundred dollars nor more than one thousand dollars.

Added by Acts 1964, No. 232, §1; Acts 2009, No. 24, §8E, eff. June 12, 2009.



RS 3:3701 - AGRICULTURAL ETHANOL PRODUCTION LAW

CHAPTER 23. AGRICULTURAL ETHANOL PRODUCTION LAW

§3701. REPEALED BY ACTS 1989, No. 3, §2, Eff. JUNE 1, 1989.



RS 3:3702 - REPEALED BY ACTS 1989, No. 3, 2, Eff. JUNE 1, 1989.

§3702. REPEALED BY ACTS 1989, No. 3, §2, Eff. JUNE 1, 1989.



RS 3:3703 - Definitions

§3703. Definitions

As used in this Chapter, the following terms shall have the following meanings, unless the context requires otherwise:

(1) "Applicant" means a person who applies for designation as a certified market participant.

(2) "Board" means the Agricultural Industry Board established by R.S. 3:3704.

(3) "Certified market participant" is an applicant approved by the board to participate in a cooperative endeavor authorized under this Chapter.

(4) "Commissioner" means the Louisiana Commissioner of Agriculture and Forestry.

(5) "Cooperative endeavor" means a contractual relationship between the state of Louisiana through the board with a person for a public purpose.

(6) "Ethanol" means an ethyl alcohol which meets all of the following conditions in that it:

(a) Has a purity of at least ninety-nine percent, determined without regard to any added denaturants.

(b) Has been denatured in conformity with one of the approved methods set forth by the United States Bureau of Alcohol, Tobacco, and Firearms.

(c) Has been derived from agricultural products.

(d) Has been produced in the state of Louisiana wholly from fermentation and distillation in the state of Louisiana.

(7) "Gasohol" means a fuel that contains not more than ninety percent gasoline and at least ten percent ethanol.

(8) "Person" means any individual, partnership, association, corporation, or other legal entity.

Acts 1990, No. 31, §1, eff. June 20, 1990.



RS 3:3704 - Repealed by Acts 1997, No. 1116, 2.

§3704. Repealed by Acts 1997, No. 1116, §2.



RS 3:3705 - Commissioner of agriculture and forestry

§3705. Commissioner of agriculture and forestry

The commissioner shall administer and enforce the provisions of this Chapter and the rules and regulations adopted under this Chapter. Except as otherwise provided in R.S. 3:3704, the commissioner may employ such personnel as are necessary to implement the provisions of this Chapter. All employees shall be under the supervision of the commissioner.

Acts 1990, No. 31, §1, eff. June 20, 1990.



RS 3:3706 - Audits and enforcement

§3706. Audits and enforcement

A. The commissioner, or his duly authorized agent or employee, may audit the books and records of each certified market participant who has received incentive payments under this Chapter to determine if the certified market participant has complied with the provisions of this Chapter and the rules and regulations promulgated by the board. Each certified market participant who has received incentive payments shall allow the commissioner, or his duly authorized representative, access to all books and records relating to the application for or receipt of incentive payments, provided any such records, data, accounts, or other applicable documents shall be exempt from R.S. 44:1 et seq.; provided further that such books and records shall become subject to R.S. 44:1 et seq., when the books and records are presented in an adjudicatory hearing which may result in action by the board as provided in Subsection B of this Section. The commissioner, or his duly authorized representative, shall have access to any such books and records during normal working hours.

B. The board may assess a civil penalty of up to fifty thousand dollars for each violation of the provisions of this Chapter or the rules and regulations promulgated under the provisions of this Chapter. The amount of the penalty shall be based upon the severity of the violation and on the amount of incentive payments wrongfully obtained. In addition to any penalties imposed under this Subsection, the board shall order the return and repayment of any incentive payments wrongfully obtained plus interest at the legal rate from the time the incentive payments were wrongfully obtained until the funds are returned. Each application for incentive payments under this Chapter may be considered as a basis for individual violations. Civil penalties shall be assessed only by the ruling of the board based upon an adjudicatory hearing in accordance with the Administrative Procedure Act. The board shall enforce its rulings by instituting a civil action in the district court of East Baton Rouge Parish. The board may institute a civil action seeking injunctive relief to restrain and prevent violations of this Chapter, or the rules and regulations promulgated under the provisions of this Chapter, in the district court of East Baton Rouge Parish. In addition, the imposition of a civil sanction or penalty for wrongfully or fraudulently obtaining incentive payments shall in no way preempt prosecution under any or all applicable criminal provisions of law.

C. If the board orders a certified market participant to return and repay any incentive payments wrongfully obtained, the return and repayment of the incentive payments shall not create any right or cause of action against a producer for any payments for agricultural commodities made by the certified market participant under any contract with a producer and shall not create any grounds for terminating any such contract.

D. The board may, after an adjudicatory hearing in accordance with the Administrative Procedure Act, revoke the designation of a certified market participant and terminate the board's cooperative agreement with the certified market participant if it determines that there was a violation of this Chapter or rules and regulations adopted pursuant to this Chapter.

Acts 1990, No. 31, §1, eff. June 20, 1990.



RS 3:3707 - Term of Chapter

§3707. Term of Chapter

This Chapter shall cease to be effective and shall be repealed when all business of the board regarding litigation, adjudicatory hearings, or any other legal or administrative proceedings is resolved or determined by a judgment, order, or decree, which is final and unappealable, or is otherwise finally resolved or determined. Such litigation, adjudicatory hearings, or other legal or administrative proceedings may involve but are not limited to those concerning entitlement to or distribution of undistributed incentive payments previously authorized under this Chapter, or recovery of any wrongfully obtained incentive payments or legal interest thereon under this Chapter or penalties imposed under this Chapter.

Acts 1990, No. 31, §1, eff. June 20, 1990



RS 3:3708 - REPEALED BY ACTS 1989, No. 3, 2, EFF. JUNE 1, 1989.

§3708. REPEALED BY ACTS 1989, No. 3, §2, EFF. JUNE 1, 1989.



RS 3:3709 - REPEALED BY ACTS 1989, No. 3, 2, EFF. JUNE 1, 1989.

§3709. REPEALED BY ACTS 1989, No. 3, §2, EFF. JUNE 1, 1989.



RS 3:3711 - Title

CHAPTER 23-A. THE LOUISIANA RENEWABLE FUELS

PRODUCTION ACCOUNTABILITY ACT

§3711. Title

This Chapter shall be known and may be cited as "The Louisiana Renewable Fuels Production Accountability Act."

Acts 2006, No. 656, §1, eff. July 1, 2006.



RS 3:3712 - Purchase of feedstock by operators of renewable fuel manufacturing facilities; notice requirements; annual report

§3712. Purchase of feedstock by operators of renewable fuel manufacturing facilities; notice requirements; annual report

A. The legislature hereby finds and declares that the production of renewable fuels in Louisiana derived from Louisiana feedstock is vital to the health of the agricultural economy of Louisiana. The use of renewable domestic fuels such as ethanol and biodiesel will increase available supplies of motor fuels without increasing dependency on foreign oil. The construction and operation of facilities manufacturing renewable fuels will serve as an economic boost to many rural areas of our state. Assuring that the optimal use of Louisiana grown crops in the manufacturing of renewable fuels by facilities located in Louisiana will provide a deeper, broader and longer-lasting benefit to the state's economy and is a matter of public policy.

B. The purpose of this Chapter is to assure that Louisiana farmers have the opportunity to have Louisiana harvested crops purchased as feedstock by operators of renewable fuels manufacturing facilities in Louisiana by requiring the collection and reporting of information regarding the operation of the facilities and to provide for the certification of the facilities for certain programs provided by this state.

C. The provisions of this Section shall apply to all renewable fuels manufacturing facilities who have either been assigned by the Louisiana Workforce Commission a North American Industrial Classification System code within the nonpotable ethyl alcohol manufacturing Sector 325193 or a facility that produces biodiesel or other fuel additives and must register with the United States Environmental Protection Agency according to the requirements of 40 CFR 79.

D.(1) Beginning July 1, 2006, there will be a presumption that renewable fuel plants operating in Louisiana and deriving ethanol from the distillation of corn shall use as feedstock at least twenty percent of the corn crop harvested in Louisiana. In succeeding years, the minimum percentage of Louisiana harvested corn used to produce renewable fuel in Louisiana facilities shall be at least the same percentage of corn used nationally to produce renewable fuel as reported by the United States Department of Agriculture's Office of the Chief Economist.

(2) Beginning July 1, 2006, there will be a presumption that renewable fuel plants operating in Louisiana and deriving biodiesel from soybeans and other crops shall use as feedstock at least two and a half percent of the soybean crop harvested in Louisiana. In succeeding years, the minimum percentage of Louisiana harvested soybeans presumptively to be used to produce renewable fuel in Louisiana facilities shall be the percentage of soybeans used nationally to produce renewable fuel as reported by the United States Department of Agriculture's Office of the Chief Economist.

(3) As additional crops are used in the production of renewable fuels at facilities in Louisiana, there will be a presumption that renewable fuel plants operating in Louisiana shall use Louisiana harvested crops in a percentage rate at least equal to the percentage of the crops's usage nationally in the production of renewable fuel as reported by the United States Department of Agriculture's Office of the Chief Economist.

(4)(a) In an effort to enable the renewable fuel plants in operation in Louisiana to systematically increase the use of Louisiana crops as feedstock over time as provided in this Subsection, the provisions of R.S. 3:4674, except as it relates to biodiesel, shall not be effective until six months after the average wholesale price of a gallon of Louisiana-manufactured ethanol, less any federal alcohol fuel mixture tax credit, is equal to or below the average wholesale price of a gallon of regular unleaded gasoline in Louisiana for a period of not less than sixty days, as determined by the commissioner of agriculture and forestry.

(b) In gathering pricing information to be used in making the determination required by Subparagraph (a), the commissioner shall rely upon sales in Louisiana and shall utilize recognized information services, including but not limited to the Oil Price Information Service.

(c) The commissioner shall provide public notice of his determination in the Louisiana Register within ten days after the determination is made.

E. To improve dissemination of information regarding supply needs of renewable fuel manufacturing facilities operating in Louisiana and to assure that Louisiana farmers are adequately and timely informed about the feedstock needs of these facilities, the operators of all renewable fuel manufacturing facilities shall, at least one hundred eighty days prior to the start of commercial operation of such facilities, provide notice to the commissioner of agriculture and forestry, the secretary of the Department of Natural Resources and the secretary of the Department of Economic Development.

F. The initial notice shall also contain the anticipated production level for the facility's first twelve months of operation, the amount and type of feedstock anticipated necessary to meet production levels for the first twelve months of operation, the location from where the feedstock originated if already secured, and the steps taken to obtain feedstock from Louisiana harvested crops. The report shall also itemize the federal, state, and local grants, loans or incentive program benefits obtained by the facility obtained for the construction or operation of the facility.

G. By December thirty-first of each calendar year, renewable fuels manufacturers operating in the state shall provide notice to the commissioner of agriculture and forestry of their anticipated production levels and specific feedstock requirements for the next calendar year so that Louisiana farmers will be able to adjust, if necessary, the crops they intend to plant and harvest during the upcoming growing season.

H. Each renewable fuels manufacturing facility operating in Louisiana shall provide an annual report to the commissioner of agriculture and forestry, the secretary of the Department of Natural Resources and the secretary of the Department of Economic Development certifying that it has purchased all of the competitively priced Louisiana feedstock available during its operations. The report shall also list the production levels for the previous twelve months, the amount and type of feedstock used to achieve the production levels, the location from where the feedstock originated, and the steps taken to obtain Louisiana harvested feedstock. The report shall also itemize the financial benefits the facility has received from the state, including but not limited to: the use of state grants, state assisted financing, participation in the Quality Jobs Program, the Enterprise Zone Program and the 10-Year Industrial Exemption Program.

I. The commissioner of agriculture and forestry shall promulgate rules and regulations with regard to documenting the information supplied by the renewable fuels manufacturing facilities as provided for in this Section.

Acts 2006, No. 656, §1, eff. July 1, 2006; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2013, No. 184, §6.



RS 3:3761 - Legislative findings and definitions

CHAPTER 23-B. THE ADVANCED BIOFUEL

INDUSTRY DEVELOPMENT INITIATIVE

§3761. Legislative findings and definitions

A. The legislature hereby finds and declares that the development of an advanced biofuel industry in Louisiana is a matter of grave public necessity and is vital to the economy of Louisiana. The use of advanced biofuel will expand United States and Louisiana fuel supplies without increasing dependency on foreign oil. The development of an advanced biofuel industry will help rebuild the local and regional economies devastated as a result of Hurricanes Katrina and Rita by providing: (1) increased value added to the feed stock crops which will benefit the producers and provide more revenue to the local community; (2) increased investments in plants and equipment which would stimulate the local economy by providing construction jobs initially and the chance for full-time employment after the plant is completed; (3) secondary employment as associated industries develop due to plant coproducts becoming available at a competitive price; and (4) increased local and state revenues collected from plant operations would stimulate local and state tax revenues and provide funds for improvements to the community and to the region. Blending fuel-grade ethanol with gasoline at the gas station pump will offer the Louisiana consumer a fuel that is less expensive, cleaner, renewable, and more efficient than unleaded gasoline. Moreover, preliminary tests conducted in Europe have proven that the use of hydrous ethanol, which eliminates the need for the hydrous-to-anhydrous dehydration processing step, results in an energy savings of between ten percent and forty-five percent during processing, a four percent product volume increase, higher mileage per gallon, and a reduction in greenhouse gas emissions. Therefore, an advanced biofuel industry development initiative in Louisiana is vital to ensuring the broad-based rural economic development of Louisiana and is a matter of public policy.

B. The legislature finds and declares that the proper development of an advanced biofuel industry in Louisiana requires the following comprehensive "field-to-pump" strategy:

(1) Feedstock other than corn:

(a) Derived solely from Louisiana harvested crops.

(b) Capable of an annual yield of at least six hundred gallons of ethanol per acre.

(c) Requiring no more than one-half of the water required to grow corn.

(d) Tolerant to high temperature and waterlogging.

(e) Resistant to drought and saline-alkaline soils.

(f) Capable of being grown in marginal soils, ranging from heavy clay to light sand.

(g) Requiring no more than one-third of the nitrogen required to grow corn thereby reducing the risk of contamination of the waters of the state.

(h) Requiring no more than one-half of the energy necessary to convert corn into ethanol.

(2) The distributed nature of a small advanced biofuel manufacturing facility network reduces feed stock supply risk, does not burden local water supplies, and provides for a more broad-based economic development. Each small advanced biofuel manufacturing facility shall operate in Louisiana.

(3) Advanced biofuel supply and demand shall be expanded beyond the ten percent blend market by blending fuel-grade anhydrous ethanol with gasoline at the gas station pump. Variable blending pumps, directly installed and operated at local gas stations by a qualified small advanced biofuel manufacturing facility, shall offer the consumer a less expensive substitute for unleaded gasoline in the form of E10, E20, E30, and E85.

C. As used in this Section, the following terms shall have the meanings hereinafter ascribed to them:

(1) "Advanced biofuel" means hydrous ethanol derived from sugar or starch (other than corn starch) or anhydrous ethanol derived from sugar or starch (other than corn starch).

(2) "Anhydrous ethanol" means an ethyl alcohol that has a purity of at least ninety-nine percent, exclusive of added denaturants, that meets all the requirements of the American Society of Testing and Materials (ASTM) D4806, the standard specification for ethanol used as motor fuel.

(3) "Hydrous ethanol" means an ethyl alcohol that is approximately ninety-six percent ethanol and four percent water.

(4) "Small advanced biofuel manufacturing facility" means an advanced biofuel manufacturing facility operating in Louisiana that produces no less than five million gallons of advanced biofuel per year and no more than fifteen million gallons of advanced biofuel per year with feedstock other than corn derived solely from Louisiana harvested crops.

Acts 2008, No. 382, §1.



RS 3:3762 - Pilot programs

§3762. Pilot programs

A. The blending of fuels with advanced biofuel percentages between ten percent and eighty-five percent will be permitted on a trial basis until January 1, 2012. During this period the Louisiana Department of Agriculture and Forestry, office of agro-consumer services, division of weights and measures, will monitor the equipment used by a qualified small advanced biofuel manufacturing facility to dispense the ethanol blends to ascertain that the equipment is suitable and capable of producing an accurate measurement. Since there are no ASTM standards for evaluating the quality of the product, the Department of Agriculture and Forestry, office of agro-consumer services, division of weights and measures, will take fuel samples to ascertain that the correct blend ratios are being dispensed and follow the development of standards. Provided that no negative trends are observed during the trial period and fuel standards have been developed or work continues on developing them, the Department of Agriculture and Forestry, office of agro-consumer services, division of weights and measures, will consider extending the evaluation period.

B. The use of hydrous ethanol blends of E10, E20, E30, and E85 in motor vehicles specifically selected by a qualified small advanced biofuel manufacturing facility for test purposes will be permitted on a trial basis until January 1, 2012. During this period the Department of Agriculture and Forestry, office of agro-consumer services, division of weights and measures, will monitor the performance of the motor vehicles. The hydrous blends will be tested for blend optimization with respect to fuel consumption and engine emissions. Preliminary tests conducted in Europe have proven that the use of hydrous ethanol, which eliminates the need for the hydrous-to-anhydrous dehydration processing step, results in an energy savings of between ten percent and forty-five percent during processing, a four percent product volume increase, higher mileage per gallon, a cleaner engine interior, and a reduction in greenhouse gas emissions.

Acts 2008, No. 382, §1.



RS 3:3763 - State incentives

§3763. State incentives

A. The Louisiana commissioner of agriculture and forestry, conditioned upon the availability of funds, is authorized to award demonstration grants to persons who purchase advanced biofuel variable blending pumps which dispense E10, E20, E30, and E85. The demonstration grant shall be for the purpose of conducting research connected with the monitoring of the equipment used to dispense the ethanol blends to ascertain that the equipment is suitable and capable of producing an accurate measurement. The grantee shall also develop guidelines for the installation and use of advanced biofuel variable blending pumps by complying with applicable National Type Evaluation Program and National Institute of Standards and Technology requirements and ASTM standards.

B. The Louisiana commissioner of agriculture and forestry, conditioned upon the availability of funds, is authorized to award demonstration grants to persons who purchase vehicles which operate on advanced biofuels. A grant shall be for the purpose of conducting research connected with the fuel or the vehicle and not for the purchase of the vehicle itself, except that the money may be used for the purchase of the vehicle if all of the following conditions are satisfied:

(1) The Department of Agriculture and Forestry retains the title to the vehicle.

(2) The vehicle is used for continuing research.

(3) If the vehicle is sold or when the research related to the vehicle is completed, the proceeds of the sale of the vehicle shall be used for additional research.

Acts 2008, No. 382, §1.



RS 3:3801 - Horticulture Commission

CHAPTER 24. HORTICULTURE

§3801. Horticulture Commission

A. The Horticulture Commission of Louisiana is hereby created within the Department of Agriculture and Forestry to be comprised of the following thirteen members:

(1) The commissioner of agriculture and forestry.

(2) The assistant commissioner of agricultural and environmental sciences.

(3) The director of the Louisiana Cooperative Extension Service.

(4) A licensed arborist.

(5) A licensed retail florist.

(6) A licensed wholesale florist.

(7) A licensed landscape horticulturist.

(8) A licensed landscape architect.

(9) A nursery stock dealer.

(10) A wholesale nurseryman.

(11) A licensed utility arborist.

(12) A sod grower.

(13) A licensed landscape irrigation contractor.

B. The commissioner of agriculture and forestry, the assistant commissioner of agricultural and environmental sciences, and the director of the Louisiana Cooperative Extension Service shall serve as ex officio members with the same rights, powers, and privileges as the other members.

C. The following members shall be appointed by the commissioner, subject to confirmation of the Senate, and shall serve terms of four calendar years beginning with the year of appointment in accordance with the following provisions:

(1) The licensed arborist shall be appointed during the second year of each administration from the arborists licensed by the commission.

(2) The licensed retail florist shall be appointed during the second year of each administration from a list of three persons nominated by the Louisiana State Florists Association, Inc.

(3) The licensed wholesale florist shall be appointed during the third year of each administration from the wholesale florists licensed by the commission.

(4) The licensed landscape horticulturist shall be appointed during the fourth year of each administration from a list of three persons nominated by the Louisiana Nursery and Landscape Association.

(5) The licensed landscape architect shall be appointed during the third year of each administration from a list of three persons nominated by the Louisiana Chapter of the American Society of Landscape Architects.

(6) The nursery stock dealer shall be appointed during the first year of each administration from a list of three persons nominated by the Louisiana Retailers Association.

(7) The wholesale nurseryman shall be appointed during the first year of each administration from a list of three persons nominated by the Louisiana Nursery and Landscape Association.

(8) The licensed utility arborist shall be appointed during the second year of each administration from the utility arborists licensed by the commission, who are graduate foresters and who work in the utility line clearing area.

(9) The sod grower shall be appointed during the fourth year of each administration from a list of three persons nominated by the Louisiana Turfgrass Association.

(10) The licensed landscape irrigation contractor shall be appointed during the first year of each administration from a list of three persons nominated by the Louisiana Irrigation Association.

D. Vacancies in the office of the appointed members shall be filled in the same manner as the original appointments. Appointments to fill vacancies shall be made within ninety days of the date the vacancy occurred and shall be for the unexpired portion of the term of the office vacated.

E. A majority of the members of the commission shall constitute a quorum for the transaction of all business and the carrying out of the duties of the commission. Each member shall take and subscribe to the oath of office prescribed for state officers. Members of the commission shall not receive any salary for their duties as members. The appointed members who are not state employees or officers may receive a per diem for each day spent in actual attendance of meetings of the commission or of duly appointed committees or subcommittees of the commission. The amount of the per diem shall be fixed by the commission in an amount not to exceed forty dollars. The appointed members who are not state employees or officers may receive a mileage allowance for mileage traveled in attending meetings. The mileage allowance shall be fixed by the commission in an amount not to exceed the mileage rate for state employees.

F. The commission is hereby authorized to adopt such rules and regulations as are necessary to enforce the provisions of this Chapter and to carry out the intent of the laws contained therein, including, but not limited to, rules and regulations for the following purposes:

(1) To govern the qualifications and practices of persons engaged in the professions and occupations regulated by the commission.

(2) To establish examinations for applications for licenses and to establish minimum scores necessary to pass those examinations.

(3) To require the payment of examination fees, license fees, and permit fees as provided in this Chapter.

(4) To hold hearings and to conduct investigations.

(5) To do all things necessary to prevent fraudulent practices by persons engaged in the professions and occupations regulated by the commission.

(6) To encourage holders of licenses and permits to participate in continuing education programs approved by the commission.

G. The commissioner of agriculture and forestry, the assistant commissioner for agricultural and environmental sciences, and the director of the Louisiana Cooperative Extension Service may name designees to attend meetings for those officers. The commissioner may appoint an alternate member for each member he appoints. If the member is appointed from a list of nominees, the alternate shall be appointed from the same list. Any designee or alternate who attends a meeting as a representative of a member shall have the same rights, powers, and privileges, including voting rights, as the member he represents.

H. The commission, by a vote of two-thirds of the appointed members, may expel a member who has accumulated three consecutive unexcused absences from commission meetings.

I. The commission shall employ a director and assistant director who shall be appointed by the commission, subject to the approval of the commissioner. The director and assistant director shall be in the unclassified service.

Acts 1950, No. 224, §1. Amended by Acts 1954, No. 534, §1; Acts 1965, No. 127, §1; Acts 1972, No. 320, §1; Acts 1980, No. 330, §2; Acts 1981, No. 418, §1; Acts 1985, No. 120, §1; Acts 1986, No. 447, §1, eff. July 1, 1986; Acts 1988, No. 318, §1; Acts 1990, No. 69, §1; Acts 1992, No. 60, §1; Acts 1995, No. 182, §1; Acts 2004, No. 810, §1, eff. July 12, 2004; Acts 2008, No. 63, §1, eff. June 5, 2008; Acts 2008, No. 227, §1, eff. June 16, 2008; Acts 2008, No. 229, §1, eff. June 16, 2008; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2010, No. 495, §1, eff. June 24, 2010; Acts 2012, No. 310, §1, eff. May 25, 2012.



RS 3:3802 - Chairman, secretary

§3802. Chairman, secretary

A. The commissioner of agriculture and forestry shall be the chairman of the commission. The chairman shall enforce the provisions of this Chapter and the rules and regulations adopted by the commission and shall employ such personnel, other than the director and assistant director, as may be necessary to administer the provisions of this Chapter.

B. The assistant commissioner for agricultural and environmental sciences shall serve as secretary of the commission.

Acts 1950, No. 224, §2. Amended by Acts 1952, No. 272, §1; Acts 1981, No. 621, §1, eff. Jan. 1, 1982; Acts 1985, No. 120, §1; Acts 1986, No. 447, §1, eff. July 1, 1986; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:3803 - Definitions

§3803. Definitions

As used in this Chapter, the following terms shall have the following meanings ascribed to them:

(1) "Chairman" means the chairman of the commission.

(2) "Commission" means the Horticulture Commission of Louisiana.

(3) "Commissioner" means the commissioner of agriculture and forestry.

(4) "Direct supervision" means giving direction or instruction to and accepting responsibility for the work product of the person being supervised.

(5) "Landscape irrigation contractor" means a person who is licensed to construct, install, connect, repair, maintain, improve, or alter any portion of a landscape irrigation system.

(6) "Landscape irrigation system" means any assemblage of component materials or special equipment that provides and distributes a controlled dispersion of water to landscaped areas for the purposes of irrigating vegetation or controlling dust and erosion.

(7) "License" means a document issued by the commissioner authorizing the holder to engage in the profession indicated thereon.

(8) "Mobile unit" means a container or means of conveyance from which cut flowers or nursery stock are sold.

(9) "Nursery" means any farm, grounds, or premises on which nursery stock is propagated, grown, or kept for sale or distribution.

(10) "Nursery stock" means all trees, shrubs, ornamental plants, grass sod, or foliage plants grown or kept for propagation, distribution, or sale.

(11) "Nurseryman" means any person who engages in the production, distribution, and sale of nursery stock.

(12) "Outlet" means a mobile unit or a place of business.

(13) "Permit" means a document issued by the commissioner authorizing the holder to engage in the occupation indicated thereon.

(14) "Person" means an individual or any legal or commercial entity, including a corporation, business trust, partnership, limited liability company, association, or joint venture. However, for the purposes of violations, adjudications, and penalties under this Chapter, "person" shall not include a person or entity volunteering to provide horticulture services.

(15) "Place of business" means a permanent location or a portion of a permanent location from which business in a regulated profession or occupation is transacted.

(16) "Regular Employee" means a person who holds a valid, appropriate license or permit issued by the commissioner and who works at a place of business for thirty-two or more hours a week.

(17) "Secretary" means the secretary of the commission.

(18) "Vending machine" means any climate controlled mechanical, electric, or electronic self-service device which, upon insertion of money, credit card, token, or any other form of payment, automatically dispenses merchandise.

Acts 1950, No. 224, §3. Amended by Acts 1965, No. 127, §1; Acts 1972, No. 320, §§1, 2; Acts 1981, No. 112, §1; Acts 1985, No. 120, §1; Acts 2004, No. 810, §1, eff. July 12, 2004; Acts 2008, No. 63, §1, eff. June 5, 2008; Acts 2008, No. 227, §1, eff. June 16, 2008; Acts 2008, No. 229, §1, eff. June 16, 2008; Acts 2015, No. 202, §1.



RS 3:3804 - Regulation of professions and occupations

§3804. Regulation of professions and occupations

A. The commission shall regulate the following professions:

(1) Arborist.

(2) Retail florist.

(3) Wholesale florist.

(4) Landscape horticulturist.

(5) Landscape architect.

(6) Utility arborist.

(7) Landscape irrigation contractors.

B. The commission shall regulate the following occupations:

(1) Nursery stock dealer.

(2) Cut flower dealer.

C. No person shall receive fees, whether directly or indirectly, for engaging in a regulated profession, or advertise as engaged in a regulated profession, or solicit business in a regulated profession, unless the person holds a valid appropriate license issued by the commissioner, or has a regular employee who holds a valid appropriate license issued by the commissioner, or is employed by or is working under the direct supervision of a person who holds a valid appropriate license issued by the commissioner.

D. No person shall receive income, whether directly or indirectly, for engaging in a regulated occupation, or advertise as engaging in a regulated occupation, or solicit business in a regulated occupation, unless the person holds a valid appropriate permit issued by the commissioner, or has a regular employee who holds a valid appropriate permit issued by the commissioner, or is employed by or supervised by a person who holds a valid appropriate permit issued by the commissioner and who accepts responsibility for insuring that the employee complies with the requirements of this Chapter.

E. The regulation of arborists is preempted by this Chapter. The governing authority of a political subdivision shall not adopt any ordinance in any way affecting the licensure or regulation of arborists, except as follows:

(1) The governing authorities of parishes and municipalities may request that the rules applicable to arborists be amended to provide for specific problems encountered by the parish or municipality.

(2) The following provisions shall govern requests by parish or municipal governing authorities:

(a) The request shall be addressed to the commissioner.

(b) The commission shall hear the request.

(c) The commission shall make a preliminary determination as to the advisability of amending the rules and shall transmit its determination to the commissioner.

(d) The commissioner shall make the final determination as to the desirability of amending the rules.

(e) If the commissioner determines that the rules should be amended, the rule shall be adopted in accordance with the Administrative Procedure Act.

(3) Any governing authority of a political subdivision may petition the commissioner for approval of an ordinance applicable to the licensure or regulation of arborists as follows:

(a) The governing authority shall transmit the proposed ordinance to the commissioner who shall refer the ordinance for hearing in accordance with R.S. 3:3804(E)(2).

(b) Upon receipt of the recommendation of the commission, the commissioner shall approve or disapprove the proposed ordinance.

(c) Any governing authority aggrieved by a final decision of the commissioner, shall have a right of judicial review of the administrative process in accordance with the Administrative Procedure Act.

Acts 1950, No. 224, §4. Amended by Acts 1965, No. 127, §1; Acts 1972, No. 320, §1; Acts 1974, No. 574, §3; Acts 1979, No. 500, §1; Acts 1981, No. 621, §1, eff. Jan. 1, 1982; Acts 1985, No. 120, §1; Acts 1992, No. 60, §1; Acts 2004, No. 810, §1, eff. July 12, 2004; Acts 2008, No. 63, §1, eff. June 5, 2008.



RS 3:3805 - Applications

§3805. Applications

Each application to take an examination and each application for a license or permit shall be in writing and shall be on forms which shall be prescribed by the commission. Each application shall be accompanied by the appropriate fee and by such documents as the commission may require. Each applicant shall indicate on the application the street address of his residence and the street address of his place of business. If the residence or place of business does not have a street address, the applicant shall provide sufficient information to establish the physical location of the residence or place of business. Each applicant for a nursery stock dealer's permit or a cut flower dealer's permit shall have an identifying sales tax number issued by the secretary of revenue and taxation and shall indicate that number on the application.

Acts 1950, No. 224, §5. Amended by Acts 1954, No. 534, §2; Acts 1981, No. 621, §1, eff. Jan. 1, 1982; Acts 1985, No. 120, §1; Acts 1985, No. 192, §1.



RS 3:3806 - Fees

§3806. Fees

A.(1) The examination fee for each examination for a professional license, except for landscape architects, shall be established by the commission by rule in an amount not to exceed three hundred fifty dollars. In determining the amount of the fee, the commission shall consider the costs incurred in obtaining, administering, and grading the examination.

(2) The examination fee for each examination for a professional license for landscape architects shall be established by the commission by rule in an amount not to exceed two hundred dollars, which represents the cost of administering and grading the Louisiana Landscape Architect Examination.

B. The license fee for each professional license which is issued or renewed by the commissioner shall not be less than seventy-five dollars nor more than one hundred fifty dollars per license.

C. The permit fee for each nursery stock dealer's permit which is issued or renewed by the commissioner shall not be less than one hundred thirty dollars nor more than one hundred seventy-five dollars per permit.

D. The permit fee for each cut flower dealer's permit which is issued or renewed by the commissioner shall not be less than seventy dollars nor more than one hundred forty dollars per permit.

E. In addition to the fees provided for in Subsections B, C, and D of this Section, each applicant who applies for the renewal of a license or permit more than fifteen working days after his license or permit has expired shall pay a late fee of twenty-five dollars for each late application.

F. The fees established in this Section shall not be refundable except under such conditions as the commission may establish.

G.(1) All assessments, fees, penalties, and all other funds received under the provisions of this Chapter, subject to the exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, shall be deposited immediately upon receipt into the state treasury and shall be credited to the Bond Security and Redemption Fund.

(2) Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer, prior to placing the remaining funds in the state general fund, shall pay an amount equal to the total amount of funds paid into the state treasury under the provisions of this Chapter into a special fund which is hereby created in the state treasury and designated as the Horticulture and Quarantine Fund.

(3) All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. The state treasurer shall invest monies in the fund in the same manner as monies in the state general fund. All interest earned on monies from the fund invested by the state treasurer shall be deposited in the fund.

(4) Subject to appropriation, the monies in the fund shall be used for the following purposes:

(a) To provide for the expenses of the program established by this Chapter and the expenses of the office of agricultural and environmental sciences, as determined by the commissioner.

(b) To fund any and all costs related to the purposes of this Chapter and to carrying out the powers and duties granted the commission and the commissioner under this Chapter.

H. The commission is authorized to promulgate rules and regulations, in accordance with the Administrative Procedure Act, necessary to implement the provisions of this Section.

Acts 1950, No. 224, §6. Amended by Acts 1981, No. 621, §1, eff. Jan. 1, 1982; Acts 1981, Ex.Sess., No. 2, §1, eff. Jan. 1, 1982; Acts 1985, No. 120, §1; Acts 1987, No. 844, §1; Acts 1992, No. 457, §1; Acts 1992, No. 984, §2; Acts 2003, No. 123, §1, eff. July 1, 2003; Acts 2011, No. 31, §1; Acts 2013, No. 103, §1; Acts 2015, No. 202, §1.



RS 3:3807 - Examinations

§3807. Examinations

A. Each applicant for a professional license shall satisfactorily pass an examination prior to being issued a license. The commission shall be responsible for the preparation, administration, and grading of examinations for professional licenses. The commission shall review and approve all proposed examinations and shall determine the minimum score necessary to satisfactorily pass each examination.

B. The examination for each profession shall be compiled from lists of questions submitted by the following organizations:

(1) The arboricultural examination shall be compiled from a list of questions submitted by the Louisiana State University Agricultural Center and the Department of Agriculture and Forestry. The utility arboricultural examination shall be a separate examination pertaining to utility tree work and shall be compiled from a list of questions submitted by the Louisiana State University Agricultural Center and the Department of Agriculture and Forestry.

(2) The retail florist examination shall be compiled from a list of questions submitted by the Louisiana State Florists Association, Louisiana State University Agricultural Center, and the Department of Agriculture and Forestry.

(3) The wholesale florist examination shall be compiled from a list of questions submitted by the Louisiana Wholesale Florists Association, Louisiana State University Agricultural Center, and the Department of Agriculture and Forestry.

(4) The landscape horticulturist examination shall be compiled from a list of questions submitted by the Louisiana Nursery and Landscape Association, Louisiana State University Agricultural Center, and the Department of Agriculture and Forestry.

(5) The national landscape architect examination shall be prepared by the Council of Landscape Architectural Registration Boards, or its successor. The Louisiana Landscape Architect Examination shall be compiled from a list of questions approved by the commission.

(6) Repealed by Acts 2008, No. 63, §2, eff. June 5, 2008.

(7) The landscape irrigation contractor examination shall be compiled from a list of questions submitted by the Louisiana Irrigation Association and the Department of Agriculture and Forestry.

C. The commission shall fix the dates for all examinations for professional licenses. The commission may establish a date prior to each examination which shall be the last date on which applications to take the examination will be accepted, and may refuse to administer examinations to persons whose applications are received after that date.

D. Each person who has been issued a license and who fails to renew his license for three successive years, may do so upon completion of the requirements for renewal established by the commission. The maximum fee for delayed renewal shall be established by the commission, provided that said renewal fee shall not exceed three times the normal renewal fee. This delinquent renewal fee shall be in addition to the late renewal registration fee set forth in R.S. 3:3806(E).

E. The commission may enter into reciprocal agreements with licensing agencies in other states to provide that applicants for a landscape architect's license who are licensed in another state as a result of passing an examination which was approved by the Council of Landscape Architectural Registration Boards, or its successor, shall be given credit for having passed that examination and will be required to pass the Louisiana Landscape Architect Examination.

Acts 1950, No. 224, §7. Amended by Acts 1965, No. 127, §1; Acts 1972, No. 320, §1; Acts 1981, No. 621, §1, eff. Jan. 1, 1982; Acts 1985, No. 120, §1; Acts 1987, No. 844, §1; Acts 1988, No. 230, §1; Acts 1990, No. 120, §1; Acts 1992, No. 60, §1; Acts 1992, No. 457, §1; Acts 2004, No. 810, §1, eff. July 12, 2004; Acts 2008, No. 63, §§1, 2, eff. June 5, 2008; Acts 2008, No. 556, §1, eff. June 30, 2008; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2010, No. 1040, §1, eff. July 8, 2010; Acts 2013, No. 103, §1.



RS 3:3808 - Terms and conditions of licenses and permits

§3808. Terms and conditions of licenses and permits

A. A person who presents himself as, or advertises as, engaging in the arborist profession shall be required to obtain a license which shall subject that person to the following provisions:

(1) An arborist's license authorizes the holder thereof to recommend or execute the following measures:

(a) The removal of a tree or a portion of a tree.

(b) Measures to prolong the life of a tree.

(c) Measures to enhance the aesthetic value of a tree.

(2) For license renewal, each arborist is required to attend a continuing training seminar as determined by rule by the commission.

B. Retail florists shall be subject to the following provisions:

(1) A retail florist's license authorizes the holder thereof to arrange or supervise the arrangement of floral designs which include living or freshly cut plant materials and to sell at retail floral designs, cut flowers, and ornamental plants in pots normally and customarily sold by florists.

(2) Each person who engages in the profession of retail floristry shall have a regular employee at each place of business who is a licensed retail florist and whose license shall be on display at all times during the hours business is conducted in that profession.

(3) Notwithstanding the provisions of Subsection (2), an individual who is a licensed florist and who owns his own floral business may operate a vending machine at a location remote from the individual's place of business for the sale of cut flowers and floral designs, subject to all of the following restrictions:

(a)(i) No individual shall operate more than five vending machines at any time.

(ii) When a floral business is operated by two or more licensed florists, the floral business shall be limited to five vending machines, regardless of the number of licensed florists who are employed by the floral business.

(b) A licensee shall obtain a cut flower permit for each vending machine.

(c) The following shall be prominently displayed inside the vending machine in plain view or on each vending machine:

(i) The name of the licensed florist.

(ii) The address and telephone number, which is on record with the commission, of the individual owning or operating the vending machine.

(d) The cut flowers and floral designs sold from the vending machine shall be inspected or arranged by a licensed florist or under the supervision of a licensed florist at the owner's place of business prior to placement in the vending machine.

(e) The vending machine is monitored in person or electronically by a licensed florist or an individual under the direct supervision of a licensed florist at least once each business day and serviced as needed.

(4) The commission may adopt rules and regulations governing the profession of retail florist, including rules and regulations providing for the operation, location and monitoring of vending machines and for the quality, freshness, longevity, and freedom from injurious insects, diseases, or other pests, of cut flowers, floral designs, and ornamental plants in pots sold by a licensed florist.

(5) The provisions of this Subsection shall not apply to persons who arrange or sell floral designs composed entirely of artificial materials, or dried plant materials, or both.

(6) Individuals licensed to operate vending machines shall not operate them outside of the parish more than twenty-five miles beyond their place of business.

C. A wholesale florist's license authorizes the holder thereof to prepare and sell cut flowers, plant materials, and ornamental plants in pots normally and customarily used by retail florists to persons who hold a retail florist's license and to prepare and sell cut flowers to persons who hold a cut flower dealer's permit. A wholesale florist's license shall not authorize the holder thereof to arrange or sell floral designs.

D. A landscape horticulturist's license authorizes the holder to do the following:

(1) Implement plans, studies, surveys, specifications, and designs prepared by a licensed landscape architect.

(2) Recommend and implement measures for interior and exterior beautification and development through the use of nursery stock.

(3) Sell or lease nursery stock and to recommend and execute measures for the maintenance of nursery stock. Each landscape horticulturist may use his license for the sale or lease of nursery stock from only one place of business. The license shall be on display at all times during the hours nursery stock is sold.

(4) Prepare drawings to indicate the placement of nursery stock. Each drawing shall include the name and license number of the landscape horticulturist who prepared the drawing. No fee shall be charged for preparing a drawing. A landscape horticulturist may use a drawing prepared by him in connection with the submission of a bid proposal. A drawing shall not be used by any person to solicit bids for the sale of materials or rendering of services regulated by the Commission.

E. Landscape architects shall be subject to the following provisions:

(1) A landscape architect's license authorizes the holder thereof to perform professional services such as consultation, investigation, research, preparation of general development and detailed landscape design plans, studies, specifications, and responsible supervision in connection with the development of landscape areas where, and to the extent that, the principal purpose of the service is to arrange and modify the effects of natural scenery for aesthetic effect, considering the intended use of the land. Such services concern the arrangement of natural forms, features, and plantings, including the ground and water forms, vegetation, circulation, walks, and other landscape features to fulfill aesthetic and practical requirements.

(2) In order to accomplish the duties described in Paragraph (1) of this Subsection, the landscape architect may prepare feasibility studies; formulate graphic and written criteria to govern the aesthetic and practical planning and design of land construction programs; prepare, review, and analyze plans for aesthetic and practical land use and development; produce landscape plans, landscape grading and landscape drainage plans, landscape irrigation plans, planting plans, and related landscape construction details, specifications, estimates of probable costs, and reports for aesthetic and practical land use; collaborate in the design of pleasing and practical settings and approaches for vehicular and pedestrian circulation systems, bridges, and nonhabitable structures, all with respect to the practical and aesthetic requirements of the areas on which they are to be placed; negotiate and arrange for execution of landscape projects; and conduct field observation of landscape construction, restoration, and maintenance.

(3) Nothing in this Subsection shall permit any person licensed under this Subsection to perform professional services which are defined as the practice of architecture in R.S. 37:141 et seq., or the practice of engineering or land surveying in R.S. 37:681 et seq., and which are not included in the practice of landscape architecture under this Subsection. Nothing in this Subsection shall prohibit the practice of engineering or land surveying or the practice of architecture by any person who is licensed as a professional engineer or land surveyor under R.S. 37:681 et seq., or as an architect under R.S. 37:141 et seq.

(4) In order to qualify to take the national landscape architect examination, the applicant shall meet the minimum qualification standards approved by the Council of Landscape Architectural Registration Boards, or its successor.

(5) In order to qualify to take the Louisiana Landscape Architect Examination, the applicant shall submit evidence of passing the national examination prepared by the Council of Landscape Architectural Registration Boards, or its successor.

(6) The commission shall issue each licensed landscape architect a permanent registration number.

(7) Each landscape architect shall affix his seal to all drawings or specifications prepared by or under the direct supervision of the landscape architect.

(8) The seals used by landscape architects shall meet the specifications determined by rule by the commission.

F. Repealed by Acts 2008, No. 63, §2, eff. June 5, 2008.

G. Each person licensed under the provisions of this Chapter shall meet the professional standards determined by the commission for each profession and shall notify the commission of each change in the address of the residence or place of business of the license holder.

H. A nursery stock dealer's permit authorizes the holder thereof to sell nursery stock. A nursery stock dealer's permit shall not authorize the holder thereof to install nursery stock.

I. A cut flower dealer's permit authorizes the holder to do any of the following:

(1) Sell cut flowers either singly or in bunches, or both. However, the holder of a cut flower permit may not sell cut flowers within three hundred feet of the place of business of another person engaged in the profession of retail florist.

(2) Operate under that permit a vending machine for the sale of cut flowers and floral design in accordance with the provisions of this Chapter and the rules and regulations adopted pursuant to this Chapter, if the holder is engaged in the profession of retail florist.

J. Each person issued a permit under the provisions of this Chapter shall meet the occupational standards determined by the commission for each occupation and shall notify the commission of each change in the address of the permit holder.

K. Each person who holds a valid Louisiana Nursery Certificate Permit may use that permit in lieu of a nursery stock dealer's permit, or a cut flower dealer's permit, or both, at any one outlet.

L. Each nursery stock dealer and cut flower dealer shall secure an appropriate permit for each outlet operated by the dealer.

M. Each license and permit issued under the provisions of this Chapter shall expire on January thirty-first of each year and may be renewed in accordance with rules adopted by the commission.

N. Each holder of a license or permit issued under the provisions of this Chapter shall present such license or permit upon demand of any authorized agent of the horticulture commission.

O. Utility arborists shall be subject to the following provisions:

(1) A utility arborist's license authorizes the holder thereof to recommend or execute the removal of trees or portions of trees along utility rights of way.

(2) For license renewal, each utility arborist is required to attend a continuing training seminar as determined by rule by the commission.

P. Landscape irrigation contractors shall be subject to the following provisions:

(1) Notwithstanding any other law to the contrary, a landscape irrigation contractor's license authorizes the holder to construct, install, connect, repair, maintain, improve, or alter any portion of a landscape irrigation system, including the required wiring within that system, and to install and connect the landscape irrigation system to the required power supply and to a public or private water supply system.

(2) For license renewal, each landscape irrigation contractor shall obtain continuing training as determined by rule of the commission.

(3) He shall request and be issued any necessary permits from any governing authority.

(4) Prior to connecting to a public or private water supply system, a licensed landscape irrigation contractor shall obtain a water supply protection specialist endorsement from the State Plumbing Board. The State Plumbing Board shall issue a special endorsement of a water supply protection specialist to any licensed landscape irrigation contractor who completes the training required by the State Plumbing Board as provided for in R.S. 37:1368(H)(1); however, neither a journeyman plumber's license nor a master plumber's license shall be required.

(5) Backflow prevention devices shall be installed in accordance with the provisions of Part XIV of the Louisiana State Sanitary Code by a person holding a water supply protection specialist endorsement.

(6) Nothing in this Subsection shall permit any licensed landscape irrigation contractor to perform any electrical or plumbing services not provided for in this Subsection, for which a license is required from any other regulatory board. Nothing in this Subsection shall prohibit a licensed electrician or plumber from providing electrical or plumbing services necessary to make or keep an irrigation system operational.

Acts 1987, No. 844, §1; Acts 1988, No. 231, §1; Acts 1992, No. 60, §1; Acts 2004, No. 810, §1, eff. July 12, 2004; Acts 2008, No. 63, §§1, 2, eff. June 5, 2008; Acts 2008, No. 227, §1, eff. June 16, 2008; Acts 2010, No. 495, §1, eff. June 24, 2010; Acts 2013, No. 103, §1.



RS 3:3809 - Employee of persons who hold licenses and permits

§3809. Employee of persons who hold licenses and permits

A. Each person who holds a professional license issued under the provisions of this Chapter may employ personnel to work under the direct supervision of the license holder in the profession indicated on the license. The license holder shall give direction and instruction to such personnel and shall be responsible for insuring that the work product of such personnel meets the appropriate professional standards determined by the commission.

B. Each person who holds an occupational permit issued under the provisions of this Chapter may employ personnel to work in the occupation indicated on the permit. The permit holder shall be responsible for insuring that such personnel meet the appropriate occupational standards determined by the commission.

Added by Acts 1965, No. 127, §2. Amended by Acts 1972, No. 320, §1; Acts 1981, No. 621, §1, eff. Jan. 1, 1982; Acts 1985, No. 120, §1.



RS 3:3810 - Violations

§3810. Violations

A. Failure to comply with any provision of this Chapter or of any rule or regulation adopted pursuant to this Chapter shall constitute a violation. Violations include but are not limited to:

(1) Performing any of the following acts in a regulated profession or occupation without either a valid appropriate license or permit issued by the commissioner or without a regular employee who holds a valid appropriate license or permit issued by the commissioner:

(a) Engaging in or doing any form of work in a regulated profession or occupation.

(b) Receiving income, whether directly or indirectly, for engaging in or doing any form of work in a regulated profession or occupation.

(c) Advertising, soliciting, or otherwise attempting to obtain any form of work in a regulated profession or occupation.

(2) Failing to abide by any cease and desist order issued by the commission or any stop order or notice of non-compliance issued by the commissioner or their authorized employees or agents.

(3) Performing any fraudulent practice while engaged in a regulated profession or occupation or intentionally misrepresenting any matter involved in or related to work in a regulated profession or occupation.

(4) Altering, forging, counterfeiting, or using without authority any license, permit, or other document provided for in this Chapter or in any rule or regulation adopted pursuant to this Chapter.

(5) Knowingly permitting any person under direct supervision of a person holding a license or permit pursuant to this Chapter to violate any provision of this Chapter or any rule or regulation adopted pursuant to this Chapter.

(6) Failing to comply with the continuing education requirements adopted by the commission for any regulated profession or occupation.

(7) Failing to timely pay any fee, penalty, or other cost imposed under this Chapter or any rule or regulation adopted pursuant to this Chapter.

(8) Failing to meet the appropriate minimum standards of practice for a regulated profession or occupation established by the commission through rule or regulation.

B. Each violation shall be considered a separate offense and each day on which a violation occurs or continues to occur shall be considered a separate offense.

Added by Acts 1965, No. 127, §2. Amended by Acts 1981, No. 621, §1, eff. Jan. 1, 1982; Acts 1985, No. 120, §1; Acts 2008, No. 229, §1, eff. June 16, 2008.



RS 3:3810.1 - Adjudicatory proceedings

§3810.1. Adjudicatory proceedings

A. Findings of violations and imposition of penalties may be made only by a ruling of the commission based upon an adjudicatory proceeding held in accordance with the provisions of the Administrative Procedure Act and this Chapter.

B. Whenever the commissioner has any reason to believe that a violation of this Chapter or of any rule or regulation adopted pursuant to this Chapter has occurred, the commissioner may present the alleged violations to the commission for a determination.

C. A hearing officer shall be appointed to preside over the hearing.

D. Notice of the alleged violation, the date of the adjudicatory hearing, the conduct of discovery and the adjudicatory hearing shall be as provided in the Administrative Procedure Act.

E. The ruling of the commission shall be in writing and provided to the person charged with the violation, as provided by the Administrative Procedure Act.

F. Any appeal from a ruling of the commission shall be in accordance with the Administrative Procedure Act.

Acts 2008, No. 229, §1, eff. June 16, 2008.



RS 3:3810.2 - Civil penalties and costs

§3810.2. Civil penalties and costs

A. Whoever is found by the commission to have violated a provision of this Chapter or any rule or regulation adopted pursuant to this Chapter shall be fined as follows:

(1) The commission may assess a civil penalty of not more than five hundred dollars for each violation of any provision of this Chapter or any rule or regulation adopted pursuant to this Chapter if the person subject to the civil penalty has not been found guilty of a violation of any provision of this Chapter or any rule or regulation adopted pursuant to this Chapter in a prior adjudicatory proceeding held by the commission.

(2) The commission may assess a civil penalty of not more than one thousand dollars for each violation of any provision of this Chapter or any rule or regulation adopted pursuant to this Chapter if the person subject to the civil penalty has been found guilty of a violation of any provision of this Chapter or any rule or regulation adopted pursuant to this Chapter in a prior adjudicatory proceeding held by the commission.

(3) The commission may assess a civil penalty of not more than one thousand five hundred dollars for each violation of any provision of this Chapter or any rule or regulation adopted pursuant to this Chapter if the person subject to the civil penalty has been found guilty of a violation of any provision of this Chapter or any rule or regulation adopted pursuant to this Chapter in two or more prior adjudicatory proceedings held by the commission.

B. In addition to civil penalties, the commission may assess the cost of the adjudicatory proceeding against any person found to be in violation of this Chapter or any rule or regulation adopted pursuant to this Chapter. The commission shall, by rule or regulation, determine the amount of the cost of an adjudicatory proceeding, which may include the cost of any investigation leading up to or made during the course of an adjudicatory proceeding.

Acts 2008, No. 229, §1, eff. June 16, 2008; Acts 2015, No. 202, §1.



RS 3:3810.3 - Enforcement

§3810.3. Enforcement

A. The commission may issue a cease and desist order and the commissioner may issue a stop order or notice of non-compliance to stop or prevent a violation of any provision of this Chapter or any rule or regulation adopted pursuant to this Chapter.

B. The commissioner may seek to collect any fee, penalty, or cost that may be due under any provision of this Chapter or any rule or regulation adopted pursuant to this Chapter.

C. The commissioner may institute civil proceedings in any court of proper jurisdiction and venue to:

(1) Enforce the rulings of the commission.

(2) Collect any fee, penalty or cost due under any provision of this Chapter or any rules or regulations adopted pursuant to this Chapter.

(3) Seek injunctive relief to restrain and prevent violations of any provision of this Chapter or of any rule or regulation adopted pursuant to this Chapter.

Acts 2008, No. 229, §1, eff. June 16, 2008.



RS 3:3811 - Revocation of licenses and permits

§3811. Revocation of licenses and permits

A. The commission may revoke or suspend any license or permit issued under the provisions of this Chapter upon a determination by the commission that the holder of the license or permit has violated the provisions of this Chapter or the rules and regulations of the commission, or has failed to meet the professional or occupational standards determined by the commission, or has failed to insure that the personnel employed by the holder of the license or permit meet the professional or occupational standards determined by the commission.

B. Licenses and permits may be revoked or suspended only by a ruling of the commission based on an adjudicatory hearing held in accordance with the provisions of the Louisiana Administrative Procedure Act.

C. The commission shall notify each person whose license has been revoked or suspended, by certified mail, return receipt requested.

D. Each person whose license or permit has been revoked or suspended shall return the license or permit to the commission within fifteen days of the date on which the notice of the revocation or suspension was received.

Added by Acts 1965, No. 127, §2. Amended by Acts 1981, No. 621, §1, eff. Jan. 1, 1982; Acts 1985, No. 120, §1.



RS 3:3812 - Mandamus to compel issuance of license or permit

§3812. Mandamus to compel issuance of license or permit

Any person who is denied a permit or license by the commission may institute legal proceedings against the commission in the district court for the parish of East Baton Rouge. If the court finds that the license or permit should have been issued, the court may issue a writ of mandamus to compel the commission to issue the license or permit.

Added by Acts 1965, No. 127, §2. Amended by Acts 1981, No. 621, §1, eff. Jan. 1, 1982; Acts 1985, No. 120, §1.



RS 3:3813 - Repealed by Acts 1987, No. 844, 2.

§3813. Repealed by Acts 1987, No. 844, §2.



RS 3:3814 - Meetings of the commission

§3814. Meetings of the commission

The commission shall hold regular meetings twice each year. The commission may meet at other times upon the call of the chairman or of any three members. The commission shall not meet more than six times in any calendar year.

Added by Acts 1965, No. 127, §2. Amended by Acts 1981, No. 621, §1, eff. Jan. 1, 1982; Acts 1985, No. 120, §1; Acts 1990, No. 112, §1.



RS 3:3815 - Transition provisions

§3815. Transition provisions

Any person holding either a horticulturist license or landscape contractor's license prior to February 1, 2009 and who is eligible to renew his license shall be issued a landscape horticulturist license in place of the old license without further application or examination upon the payment of any required renewal fee.

Added by Acts 1965, No. 127, §2; Acts 1985, No. 120, §1; Acts 2008, No. 63, §1, eff. June 5, 2008.



RS 3:3816 - Special provisions

§3816. Special provisions

The following provisions shall supersede the requirements and provisions of this Chapter:

(1) An individual performing certain gardening activities, such as mowing, edging, hand weeding, or trimming of hedges and shrubbery, under the direction and responsibility of the owner of the property, shall not be required to obtain any license required by this Chapter to practice his occupation.

(2) An individual who prunes a tree, under the specific direction and responsibility of the owner of the property, in which the branch to be removed is two inches or less in diameter and is within ten feet of ground level, shall not be required to obtain any license required by this Chapter.

(3) The provisions of Paragraphs (1) and (2) of this Section shall not apply to services performed for commercial establishments.

(4) A landowner or homeowner doing work on his own property, a land surveyor practicing his profession, land clearing operations, forestry operations, and utility companies doing work in emergency situations or in the preventing of emergency situations, for the restoration of service, or for the installation of individual service lines by an installer repair technician, shall not be required to obtain a utility arborist license as required by this Chapter.

(5) A person who constructs, installs, connects, repairs, maintains, improves, or alters an irrigation system used for agricultural or forestry purposes or on property owned, managed, or leased by that person or his employer shall not be required to obtain a landscape irrigation contractor license as required by this Chapter.

(6) The provisions of this Chapter shall not supersede local ordinances adopted by local governing authorities regarding the installation of backflow prevention devices.

(7)(a) In the event of a catastrophe and a declaration of emergency, the commissioner may issue a temporary arborist license authorizing a person to perform the measures specified by R.S. 3:3808(A).

(b) Applicants for a temporary arborist license shall:

(i) Be licensed in another state as a result of passing a state examination or have acquired International Society of Arboriculture (ISA) Certification.

(ii) Present proof of license in another state or proof of ISA Certification.

(iii) Present a certification of insurance as provided in LAC 7:XXIX.117(E)(2).

(iv) Pay a fee of one hundred fifty dollars.

(c) The temporary arborist license shall be applied for within ninety days of the declaration of emergency and shall be in effect for a period of ninety days from the date of issuance.

(d) If the holder of the temporary arborist license desires to continue performing measures specified in R.S. 3:3808(A) beyond the ninety-day period, he shall be required to obtain an arborist license through normal procedures established by the Louisiana Horticulture Commission for such license.

Acts 1987, No. 874, §1; Acts 1992, No. 60, §1; Acts 2004, No. 810, §1, eff. July 12, 2004; Acts 2010, No. 34, §1.



RS 3:4001 - MILK TESTING LAW

CHAPTER 25. MILK TESTING LAW

§4001. Definitions

For purposes of this subpart, the following shall be herein defined:

(1) Commissioner: The commissioner of agriculture, his representative or his agent.

(2) Cooperative: A legally chartered organization of milk producers, their representatives or their agents.

(3) Purchaser: Any person, firm, corporation or cooperative purchasing milk and cream on the basis of volume, weight and butterfat content therein.

(4) Producer: Any person, firm, corporation or cooperative producing milk for sale on the basis of volume, weight and butterfat content therein.

(5) Milk: As defined by the state health sanitary code, the butterfat requirement shall be excluded as related to milk produced at dairy farms.

(6) Fresh milk test: A butterfat analysis which shall have been determined by a method approved by law and which shall have been proven accurate and deemed acceptable as a factor of payment by the commissioner.

(7) Time composite: A sample of milk obtained by the mixing of single samples, each being representative of and proportionate to the volume from which they were taken and which shall represent a period of time not to exceed sixteen days.

(8) License: Any technical license issued by the commissioner.

Acts 1974, No. 306, §1; Acts 1985, No. 74, §1.



RS 3:4002 - Powers of the commissioner

§4002. Powers of the commissioner

The commissioner may:

(1) Regulate measuring, weighing, sampling, testing, sales and purchase of milk and cream as related to the content of butterfat, solids-nonfat and/or total solids in milk; and provide a butterfat, solids-nonfat and/or total solids in milk testing program in those instances where the purchaser or cooperative does not have adequate and approved facilities, equipment, and personnel to provide this service.

(2) Require licensing of any person who shall measure, weigh, sample, test, transport and whosoever shall otherwise be responsible for the butterfat content of milk as a basis of payment between producer and purchaser. The commissioner may further license laboratory facilities and persons responsible for calibration of laboratory testing equipment. No person shall perform the aforementioned duties without benefit of license.

(3) Publish and issue reports to the industry as relates to technical and economic data.

(4) Require purchaser and cooperative to file all technical and licensed personnel performance records with the commissioner when such records shall relate to the basis of payment between producer and purchaser or cooperative.

(5) Permit a cooperative that pays its members and conducts a butterfat testing program for its members to exercise the option of paying producers for butterfat on the basis of either fresh milk samples or a composite sample. Within thirty days from July 31, 1974, all affected cooperatives shall notify, in writing, all their producers and the commissioner of the option selected. After an option has been selected by a cooperative, the method of sampling cannot be changed for a period of six months thereafter and without giving written notice to the producers and the commissioner at least thirty days before the effective date of such change. A purchaser, other than a cooperative that pays its members and conducts a butterfat testing program for its members, may also be permitted to exercise the option of paying producers for butterfat on the basis of either fresh milk samples or a composite sample; provided, however, that no such purchaser may elect to change to fresh milk sampling without the concurrence of its producers, and without thirty days written notice to the commissioner. After a purchaser elects to make a change in its method of butterfat sampling, the method of sampling cannot again be changed for a period of six months thereafter and without the concurrence of the purchaser's producers, and the giving of at least thirty days written notice to the commissioner prior to the effective date of such change.

(6) The commissioner may conduct such testing and check testing programs as are provided for in this subpart.

(7) The commissioner may enter into contract with any cooperative or group of producers to provide for testing services and a more effective enforcement of this subpart.

(8) Producers shall be paid for their milk and cream on the basis of its butterfat content, until such time as solids-nonfat or protein is selected as a method of payment by a cooperative or agreed upon by a purchaser and its producers who are not members of a cooperative, and the commissioner has approved the necessary equipment for testing, and established a procedure for sampling, testing, licensing and payment in accordance with the provisions of this subpart.

(9) The commissioner may enter the business premises of any producer, purchaser, or cooperative for sampling, testing, inspection, and observation purposes.

Acts 1974, No. 306, §1; Acts 1985, No. 74, §1.



RS 3:4003 - Rules and regulations

§4003. Rules and regulations

The commissioner shall promulgate rules and regulations for the administration and enforcement of this subpart.

Acts 1974, No. 306, §1; Acts 1985, No. 74, §1.



RS 3:4004 - Records required

§4004. Records required

The purchaser and/or the cooperative shall maintain, both individually and collectively, a record of each producer's delivery of milk. The records shall state the date of delivery, the producer's name or permit number, the volume measurement and converted weight of milk, the temperature, the purchaser or cooperative and the signature of the licensed measurer-sampler or milk and cream tester. The producer shall be provided a daily record of volume and weight upon receipt and a collective record of weight and test upon payment. Daily and periodic laboratory records shall be maintained as relates to volume, weight, fat analysis, calibration log and licensed personnel performance reports. Upon request, the commissioner shall be granted access and/or copy of all records required.

Acts 1974, No. 306, §1; Acts 1985, No. 74, §1.



RS 3:4005 - Samples taken and stored; as a basis of payment

§4005. Samples taken and stored; as a basis of payment

A. Cream samples: Cream shall be sold and purchased on the basis of fresh samples only and stored at 33° to 45° F.

B. Time composites: Composite samples shall not exceed sixteen days. Every shipment of producer milk shall be represented unless otherwise defined by rule and regulation. A preservative approved by the commissioner shall be used. The bottles or composite containers shall be clean and dry with an attached cover. All composites shall be labeled with clear, smearproof numbers of the producers represented and upon completion of the shipping period shall contain sufficient volume necessary to perform not less than four Babcock tests. Protection shall be provided against adulteration, or the entrance or loss of moisture and content. Composite samples shall be constantly maintained at a temperature range of 33° to 45° F. and shall be held intact for seven days after testing and subject to such other requirements as may be established by rule and regulation.

C. Fresh milk sample: The fresh milk sample shall be herein defined as a single shipment sample, the age of which shall not exceed forty-eight hours from the time it is secured to the time it is utilized for testing. The container shall be of a size and design approved by the commissioner and shall be labeled with the date and permit number of the producer represented. The sample shall be taken, stored, transported and maintained at a temperature range of 33° to 45° F.

Acts 1974, No. 306, §1; Acts 1985, No. 74, §1.



RS 3:4006 - Responsibilities of purchaser, cooperative, and licensed personnel; suspension of license

§4006. Responsibilities of purchaser, cooperative, and licensed personnel; suspension of license

A. Purchaser; cooperative; tank truck owner: The purchaser, cooperative and tank truck owner shall be responsible, bound, and coequally liable for their licensed employees to carry out the provisions of this subpart, and the rules and regulations promulgated by the commissioner.

B. Measurer-sampler: A licensed measurer-sampler shall be responsible and liable for the correct measuring, conversion, sampling, transport and care of milk samples so long as they are under his care and as may otherwise be defined by rule and regulation.

C. Milk and cream tester: A licensed tester shall be responsible for the proper storage, preparation, mixing, testing, and posting of fresh and/or composite samples of milk and the subsequent results thereof.

D. Calibration technician: No person other than a licensed milk and cream tester, approved by the commissioner in writing or by special license, shall calibrate, adjust, or otherwise supervise any electronic fat analysis device. The employment of any electronic fat analysis device, which must be approved by the commissioner, by any purchaser or cooperative shall require not less than two approved calibration technicians.

E. Suspension of licenses: If investigation by the commissioner discloses intentional misconduct in the procuring of any sample, or the tampering with a milk sample, equipment, electronic analysis device or butterfat records, the license of the sampler, tester or calibration technician and/or their licensed employer may be immediately suspended by the commissioner for a period of not more than thirty days, and may be revoked as provided in R.S. 3:4010.

Acts 1974, No. 306, §1; Acts 1985, No. 74, §1; Acts 1985, No. 218, §1.



RS 3:4007 - Test of samples; notification

§4007. Test of samples; notification

A. Time composites: The composite sample shall be tested within two days after the close of the sampling period and as otherwise defined by rule and regulation.

B. Fresh milk sample: The fresh milk sample shall be utilized for composite building and/or tested within forty-eight hours from the time it is secured and as otherwise defined by rule and regulation.

C. Notification: The purchaser and/or the cooperative shall notify each producer of this butterfat pay test not later than the 15th day of the month following that during which the tests were conducted. For semimonthly testing periods the information shall include the average pay test and volume of milk for the 1st through the 15th; the average pay test and volume of milk for the 16th through the end of the month; a weighted average test and total volume of milk for the month. In the absence of composite samples, the information may be submitted by monthly periods.

Acts 1974, No. 306, §1; Acts 1985, No. 74, §1.



RS 3:4008 - Tests and check tests by the commissioner

§4008. Tests and check tests by the commissioner

A.(1) In the event the purchaser or cooperative elects to pay producers for butterfat on the basis of a composite sample, the commissioner may secure and test fresh milk samples on daily shipments of producer milk as a means of checking the accuracy of work performed by licensed personnel and require payment on the basis of the commissioner's test when the comparison reveals a variation in excess of one-tenth of one percent. The commissioner may also examine and check test the composite samples to ascertain their accuracy.

(2) If after a hearing the commissioner determines that a purchaser or cooperative has inadequate testing facilities or equipment or personnel, and the purchaser or cooperative will not contract for the performance of the testing services by the commissioner in accordance with R.S. 3:4002(7), the commissioner may conduct the testing program for the purchaser or cooperative on behalf of the producers involved in the same manner as herein provided for the purchaser or cooperative; require payment to producers in accordance therewith; and make the same reports to producers as provided for herein.

(3) In the event the purchaser or cooperative elects to pay producers for butterfat on the basis of fresh milk samples, the commissioner may secure and test such fresh milk samples as he deems necessary to verify the correctness of the fresh milk sampling program of the purchaser or cooperative, and require payment on the basis of the commissioner's tests when the comparison reveals a variation in excess of one-tenth of one percent.

(4) The commissioner shall not perform, nor shall he authorize any purchaser or cooperative to perform any fresh sample testing program that shall incorporate less than three proven and acceptable fresh milk tests within a semimonthly testing period nor less than six such tests within a monthly testing period. The tests shall be stratified, as nearly as possible, so as to assure at least one fresh milk test within each five days of the shipping period. The fresh milk testing program shall represent not less than one-third of the total producer shipments within a partial period of shipment.

(5) The requirements contained herein and as otherwise defined by rule and regulation shall be binding upon the commissioner and any cooperative or purchaser authorized by the commissioner to perform this service.

B. Any person licensed to measure, sample, transport, collect or test milk samples as a basis of payment to producers shall upon request by the commissioner, secure and submit data, records, and/or fresh milk samples necessary for investigation by the commissioner.

C. In order to facilitate the taking of accurate samples by the commissioner, any purchaser, cooperative, person, firm, or corporation purchasing, handling, or transporting milk in bulk milk tank trucks shall provide adequate agitation facilities at points of delivery.

D. The commissioner may secure processed or finished product samples as a means of checking the utilization of fat and skim by purchasers and cooperatives in such manner as shall be defined by rule and regulation.

Acts 1974, No. 306, §1; Acts 1985, No. 74, §1.



RS 3:4009 - Licenses required

§4009. Licenses required

A. No person shall engage in measuring, weighing, sampling, transporting or testing producer milk, or cream as a basis of payment unless he has first procured a license from the commissioner.

B. No person shall calibrate, adjust or otherwise supervise the operation of any electronic fat analysis device unless he has first procured a milk and cream testers license and special authorization or license from the commissioner.

C. No person shall own and/or operate a bulk tank transport for milk hauling purposes without having first procured a license from the commissioner. Such persons shall be held coresponsible and coliable with licensed personnel in their employ when such business shall effect payment to producers.

D. The commissioner may require application for license on a form prescribed and furnished by him. The applicant shall submit to written or practical examination or both by the commissioner, and upon passing the examination and approval by the commissioner as to the applicant's integrity, the applicant shall receive the license for which he applied. Renewal of licenses shall be effected on June 30 of every other year.

Acts 1974, No. 306, §1; Acts 1985, No. 74, §1; Acts 1985, No. 218, §1.



RS 3:4010 - Revocation of license

§4010. Revocation of license

The commissioner may revoke any license or permit issued to any person under the provisions of the subpart, after a hearing, upon at least five days' notice stating the grounds for the revocation. The notice may be served personally upon or sent by registered mail to the person. The grounds for revocation are incompetence, any dishonest, deceptive, or fraudulent practice, or a violation of any provision of this subpart.

Acts 1974, No. 306, §1; Acts 1985, No. 74, §1.



RS 3:4011 - Use of other than approved method, equipment, glassware, tests or installation prohibited

§4011. Use of other than approved method, equipment, glassware, tests or installation prohibited

A. No person shall use for butterfat analysis in milk or cream any method, equipment, glassware, supplies or electronic analysis device except that which conforms to the United States Bureau of Standards or which shall have been inspected, researched, tested and approved by the commissioner.

B. No method other than the Majonnier, Babcock, or electronic fat analysis device shall be used for butterfat analysis in milk and cream until the method or device shall have been approved by the commissioner. The electronic fat analysis device shall be calibrated by the Babcock method in such manner as shall be defined by rule and regulation.

C. Every installation of laboratory equipment to be used for butterfat analysis in milk and cream shall be inspected and approved by the commissioner. No one shall use an unapproved installation.

Acts 1974, No. 306, §1; Acts 1985, No. 74, §1; Acts 1985, No. 218, §1.



RS 3:4012 - Purchaser shall use only correct weight and measures

§4012. Purchaser shall use only correct weight and measures

No person purchasing milk or cream on the basis of its butterfat content shall use any weight, measure, or butterfat test thereof other than the correct weight, measure, or butterfat test; nor shall such person have in his possession any inaccurate, defective, or untrue weighing or measuring device. Also such a person shall not make any misrepresentation as to any weight, measure, or test.

Acts 1974, No. 306, §1; Acts 1985, No. 74, §1.



RS 3:4013 - Falsifying tests or weights or measures or records thereof prohibited

§4013. Falsifying tests or weights or measures or records thereof prohibited

No person shall underread, overread, or in any way manipulate any approved butterfat test so that other than the true butterfat percentage is obtained; or any weighing or measuring device so that other than the true weight or measure of the milk or cream purchase is obtained.

Acts 1974, No. 306, §1; Acts 1985, No. 74, §1.



RS 3:4014 - Standardization of milk

§4014. Standardization of milk

No person, firm, or corporation shall sell or deliver for consumption fluid milk which contains less than three and one-fourth percent of butterfat; provided, however, that milk furnished military installations or federal hospitals on contract may meet minimum specifications of the United States Public Health Ordinance and Code. Nothing in this Section shall be construed to prohibit the sale of milk from a dairy farm to a fluid milk plant, whole and unadulterated as it is produced by the cows, even though the fat content of such milk may be less than three and one-fourth percent butterfat.

Acts 1974, No. 306, §1. Amended by Acts 1974, No. 517, §1; Acts 1985, No. 74, §1; Acts 1986, No. 169, §1.



RS 3:4015 - Penalties

§4015. Penalties

Any person violating any of the provisions of this subpart or the rules and regulations promulgated by the Commissioner shall be fined not less than one hundred dollars, nor more than five hundred dollars, or imprisoned for not less than thirty days nor more than six months.

Acts 1974, No. 306, §1; Acts 1985, No. 74, §1.



RS 3:4021 - Southern Dairy Compact; Louisiana's participation

CHAPTER 25-A. DAIRY COMPACT LAW

§4021. Southern Dairy Compact; Louisiana's participation

The Southern Dairy Compact, the full text of which is hereinafter set forth and confirmed by the Louisiana legislature, is hereby entered into on behalf of the state of Louisiana. The compact shall become effective when enacted into law by at least two other states within the compact group of states and when the consent of Congress has been obtained. The full text of said compact is as follows:

SOUTHERN DAIRY COMPACT

ARTICLE I. STATEMENT OF PURPOSE, FINDINGS AND

DECLARATION OF POLICY

§1. Statement of purpose, findings and declaration of policy

The purpose of this compact is to recognize the interstate character of the southern dairy industry and the prerogative of the states under the United States Constitution to form an interstate commission for the southern region. The mission of the commission is to take such steps as are necessary to assure the continued viability of dairy farming in the south, and to assure consumers of an adequate, local supply of pure and wholesome milk.

The participating states find and declare that the dairy industry is an essential agricultural activity of the south. Dairy farms, and associated suppliers, marketers, processors and retailers are an integral component of the region's economy. Their ability to provide a stable, local supply of pure, wholesome milk is a matter of great importance to the health and welfare of the region.

The participating states further find that dairy farms are essential and they are an integral part of the region's rural communities. The farms preserve land for agricultural purposes and provide needed economic stimuli for rural communities.

In establishing their constitutional regulatory authority over the region's fluid milk market by this compact, the participating states declare their purpose that this compact neither displace the federal order system nor encourage the merging of federal orders. Specific provisions of the compact itself set forth this basic principle.

Designed as a flexible mechanism able to adjust to changes in a regulated marketplace, the compact also contains a contingency provision should the federal order system be discontinued. In that event, the interstate commission is authorized to regulate the marketplace in replacement of the order system. This contingent authority does not anticipate such a change, however, and should not be so construed. It is only provided should developments in the market other than establishment of this compact result in discontinuance of the order system.

By entering into this compact, the participating states affirm that their ability to regulate the price which southern dairy farmers receive for their product is essential to the public interest. Assurance of a fair and equitable price for dairy farmers ensures their ability to provide milk to the market and the vitality of the southern dairy industry, with all the associated benefits.

Recent, dramatic price fluctuations, with a pronounced downward trend, threaten the viability and stability of the southern dairy region. Historically, individual state regulatory action had been an effective emergency remedy available to farmers confronting a distressed market. The federal order system, implemented by the Agricultural Marketing Agreement Act of 1937, establishes only minimum prices paid to producers for raw milk, without preempting the power of states to regulate milk prices above the minimum levels so established.

In today's regional dairy marketplace, cooperative, rather than individual state action is needed to more effectively address the market disarray. Under our constitutional system, properly authorized states acting cooperatively may exercise more power to regulate interstate commerce than they may assert individually without such authority. For this reason, the participating states invoke their authority to act in common agreement, with the consent of Congress, under the compact clause of the Constitution.

ARTICLE II. DEFINITIONS AND RULES OF CONSTRUCTION

§2. Definitions

For the purposes of this compact, and of any supplemental or concurring legislation enacted pursuant thereto, except as may be otherwise required by the context:

(1) "Class I milk" means milk disposed of in fluid form or as a fluid milk product, subject to further definition in accordance with the principles expressed in subdivision (b) of section three.

(2) "Commission" means the Southern Dairy Compact Commission established by this compact.

(3) "Commission marketing order" means regulations adopted by the commission pursuant to sections nine and ten of this compact in place of a terminated federal marketing order or state dairy regulation. Such order may apply throughout the region or in any part or parts thereof as defined in the regulations of the commission. Such order may establish minimum prices for any or all classes of milk.

(4) "Compact" means this interstate compact.

(5) "Compact over-order price" means a minimum price required to be paid to producers for Class I milk established by the commission in regulations adopted pursuant to sections nine and ten of this compact, which is above the price established in federal marketing orders or by state farm price regulations in the regulated area. Such price may apply throughout the region or in any part or parts thereof as defined in the regulations of the commission.

(6) "Milk" means the lacteral secretion of cows and includes all skim, butterfat, or other constituents obtained from separation or any other process. The term is used in its broadest sense and may be further defined by the commission for regulatory purposes.

(7) "Partially regulated plant" means a milk plant not located in a regulated area but having Class I distribution within such area. Commission regulations may exempt plants having such distribution or receipts in amounts less than the limits defined therein.

(8) "Participating state" means a state which has become a party to this compact by the enactment of concurring legislation.

(9) "Pool plant" means any milk plant located in a regulated area.

(10) "Region" means the territorial limits of the states which are parties to this compact.

(11) "Regulated area" means any area within the region governed by and defined in regulations establishing a compact over-order price or commission marketing order.

(12) "State dairy regulation" means any state regulation of dairy prices, and associated assessments, whether by statute, marketing order or otherwise.

§3. Rules of construction

(a) This compact shall not be construed to displace existing federal milk marketing orders or state dairy regulation in the region but to supplement them. In the event some or all federal orders in the region are discontinued, the compact shall be construed to provide the commission the option to replace them with one or more commission marketing orders pursuant to this compact.

(b) The compact shall be construed liberally in order to achieve the purposes and intent enunciated in section one. It is the intent of this compact to establish a basic structure by which the commission may achieve those purposes through the application, adaptation and development of the regulatory techniques historically associated with milk marketing and to afford the commission broad flexibility to devise regulatory mechanisms to achieve the purposes of this compact. In accordance with this intent, the technical terms which are associated with market order regulation and which have acquired commonly understood general meanings are not defined herein but the commission may further define the terms used in this compact and develop additional concepts and define additional terms as it may find appropriate to achieve its purposes.

ARTICLE III. COMMISSION ESTABLISHED

§4. Commission established

There is hereby created a commission to administer the compact, composed of delegations from each state in the region. The commission shall be known as the Southern Dairy Compact Commission. A delegation shall include not less than three nor more than five persons. Each delegation shall include at least one dairy farmer who is engaged in the production of milk at the time of appointment or reappointment, and one consumer representative. Delegation members shall be residents and voters of, and subject to such confirmation process as is provided for in the appointing state. Delegation members shall serve no more than three consecutive terms with no single term of more than four years, and be subject to removal for cause. In all other respects, delegation members shall serve in accordance with the laws of the state represented. The compensation, if any, of the members of a state delegation shall be determined and paid by each state, but their expenses shall be paid by the commission.

§5. Voting requirements

All actions taken by the commission, except for the establishment or termination of an over-order price or commission marketing order, and the adoption, amendment or rescission of the commission's by-laws, shall be by majority vote of the delegations present. Each state delegation shall be entitled to one vote in the conduct of the commission's affairs. Establishment or termination of an over-order price or commission marketing order shall require at least a two-thirds vote of the delegations present. The establishment of a regulated area which covers all or part of a participating state shall require also the affirmative vote of that state's delegation. A majority of the delegations from the participating states shall constitute a quorum for the conduct of the commission's business.

§6. Administration and management

(a) The commission shall elect annually from among the members of the participating state delegations a chairperson, a vice-chairperson, and a treasurer. The commission shall appoint an executive director and fix his or her duties and compensation. The executive director shall serve at the pleasure of the commission, and together with the treasurer, shall be bonded in an amount determined by the commission. The commission may establish through its by-laws an executive committee composed of one member elected by each delegation.

(b) The commission shall adopt by-laws for the conduct of its business by a two-thirds vote, and shall have the power by the same vote to amend and rescind these by-laws. The commission shall publish its by-laws in convenient form with the appropriate agency or officer in each of the participating states. The by-laws shall provide for appropriate notice to the delegations of all commission meetings and hearings and of the business to be transacted at such meetings or hearings. Notice also shall be given to other agencies or officers of participating states as provided by the laws of those states.

(c) The commission shall file an annual report with the Secretary of Agriculture of the United States, and with each of the participating states by submitting copies to the governor, both houses of the legislature, and the head of the state department having responsibilities for agriculture.

(d) In addition to the powers and duties elsewhere prescribed in this compact, the commission shall have the power:

(1) To sue and be sued in any state or federal court;

(2) To have a seal and alter the same at pleasure;

(3) To acquire, hold, and dispose of real and personal property by gift, purchase, lease, license, or other similar manner, for its corporate purposes;

(4) To borrow money and issue notes, to provide for the rights of the holders thereof and to pledge the revenue of the commission as security therefor, subject to the provisions of section eighteen of this compact;

(5) To appoint such officers, agents, and employees as it may deem necessary, prescribe their powers, duties and qualifications; and

(6) To create and abolish such offices, employments and positions as it deems necessary for the purposes of the compact and provide for the removal, term, tenure, compensation, fringe benefits, pension, and retirement rights of its officers and employees. The commission may also retain personal services on a contract basis.

§7. Rulemaking power

In addition to the power to promulgate a compact over-order price or commission marketing orders as provided by this compact, the commission is further empowered to make and enforce such additional rules and regulations as it deems necessary to implement any provisions of this compact, or to effectuate in any other respect the purposes of this compact.

ARTICLE IV. POWERS OF THE COMMISSION

§8. Powers to promote regulatory uniformity, simplicity, and interstate cooperation

The commission is hereby empowered to:

(1) Investigate or provide for investigations or research projects designed to review the existing laws and regulations of the participating states, to consider their administration and costs, to measure their impact on the production and marketing of milk and their effects on the shipment of milk and milk products within the region.

(2) Study and recommend to the participating states joint or cooperative programs for the administration of the dairy marketing laws and regulations and to prepare estimates of cost savings and benefits of such programs.

(3) Encourage the harmonious relationships between the various elements in the industry for the solution of their material problems. Conduct symposia or conferences designed to improve industry relations, or a better understanding of problems.

(4) Prepare and release periodic reports on activities and results of the commission's efforts to the participating states.

(5) Review the existing marketing system for milk and milk products and recommend changes in the existing structure for assembly and distribution of milk which may assist, improve or promote more efficient assembly and distribution of milk.

(6) Investigate costs and charges for producing, hauling, handling, processing, distributing, selling and for all other services performed with respect to milk.

(7) Examine current economic forces affecting producers, probable trends in production and consumption, the level of dairy farm prices in relation to costs, the financial conditions of dairy farmers, and the need for an emergency order to relieve critical conditions on dairy farms.

§9. Equitable farm prices

(a) The powers granted in this section and section ten shall apply only to the establishment of a compact over-order price, so long as federal milk marketing orders remain in effect in the region. In the event that any or all such orders are terminated, this article shall authorize the commission to establish one or more commission marketing orders, as herein provided, in the region or parts thereof as defined in the order.

(b) A compact over-order price established pursuant to this section shall apply only to Class I milk. Such compact over-order price shall not exceed one dollar and fifty cents per gallon at Atlanta, Ga., however, this compact over-order price shall be adjusted upward or downward at other locations in the region to reflect differences in minimum federal order prices. Beginning in 1990, and using that year as a base, the foregoing one dollar fifty cents per gallon maximum shall be adjusted annually by the rate of change in the Consumer Price Index as reported by the Bureau of Labor Statistics of the United States Department of Labor. For purposes of the pooling and equalization of an over-order price, the value of milk used in other use classifications shall be calculated at the appropriate class price established pursuant to the applicable federal order or state dairy regulation and the value of unregulated milk shall be calculated in relation to the nearest prevailing class price in accordance with and subject to such adjustments as the commission may prescribe in regulations.

(c) A commission marketing order shall apply to all classes and uses of milk.

(d) The commission is hereby empowered to establish a compact over-order price for milk to be paid by pool plants and partially regulated plants. The commission is also empowered to establish a compact over-order price to be paid by all other handlers receiving milk from producers located in a regulated area. This price shall be established either as a compact over-order price or by one or more commission marketing orders. Whenever such a price has been established by either type of regulation, the legal obligation to pay such price shall be determined solely by the terms and purpose of the regulation without regard to the situs of the transfer of title, possession or any other factors not related to the purposes of the regulation and this compact. Producer-handlers as defined in an applicable federal market order shall not be subject to a compact over-order price. The commission shall provide for similar treatment of producer-handlers under commission marketing orders.

(e) In determining the price, the commission shall consider the balance between production and consumption of milk and milk products in the regulated area, the costs of production including, but not limited to the price of feed, the cost of labor including the reasonable value of the producer's own labor and management, machinery expense, and interest expense, the prevailing price for milk outside the regulated area, the purchasing power of the public and the price necessary to yield a reasonable return to the producer and distributor.

(f) When establishing a compact over-order price, the commission shall take such other action as is necessary and feasible to help ensure that the over-order price does not cause or compensate producers so as to generate local production of milk in excess of those quantities necessary to assure consumers of an adequate supply for fluid purposes.

(g) The commission shall whenever possible enter into agreements with state or federal agencies for exchange of information or services for the purpose of reducing regulatory burden and cost of administering the compact. The commission may reimburse other agencies for the reasonable cost of providing these services.

§10. Optional provisions for pricing order

Regulations establishing a compact over-order price or a commission marketing order may contain, but shall not be limited to any of the following:

(1) Provisions classifying milk in accordance with the form in which or purpose for which it is used, or creating a flat pricing program.

(2) With respect to a commission marketing order only, provisions establishing or providing a method for establishing separate minimum prices for each use classification prescribed by the commission, or a single minimum price for milk purchased from producers or associations of producers.

(3) With respect to an over-order minimum price, provisions establishing or providing a method for establishing such minimum price for Class I milk.

(4) Provisions for establishing either an over-order price or a commission marketing order may make use of any reasonable method for establishing such price or prices including flat pricing and formula pricing. Provision may also be made for location adjustments, zone differentials and for competitive credits with respect to regulated handlers who market outside the regulated area.

(5) Provisions for the payment to all producers and associations of producers delivering milk to all handlers of uniform prices for all milk so delivered, irrespective of the uses made of such milk by the individual handler to whom it is delivered, or for the payment of producers delivering milk to the same handler of uniform prices for all milk delivered by them.

(A) With respect to regulations establishing a compact over-order price, the commission may establish one equalization pool within the regulated area for the sole purpose of equalizing returns to producers throughout the regulated area.

(B) With respect to any commission marketing order, as defined in section two, subdivision nine, which replaces one or more terminated federal orders or state dairy regulations, the marketing area of now separate state or federal orders shall not be merged without the affirmative consent of each state, voting through its delegation, which is partly or wholly included within any such new marketing area.

(6) Provisions requiring persons who bring Class I milk into the regulated area to make compensatory payments with respect to all such milk to the extent necessary to equalize the cost of milk purchased by handlers subject to a compact over-order price or commission marketing order. No such provisions shall discriminate against milk producers outside the regulated area. The provisions for compensatory payments may require payment of the difference between the Class I price required to be paid for such milk in the state of production by a federal milk marketing order or state dairy regulation and the Class I price established by the compact over-order price or commission marketing order.

(7) Provisions specially governing the pricing and pooling of milk handled by partially regulated plants.

(8) Provisions requiring that the account of any person regulated under the compact over-order price shall be adjusted for any payments made to or received by such persons with respect to a producer settlement fund of any federal or state milk marketing order or other state dairy regulation within the regulated area.

(9) Provision requiring the payment by handlers of an assessment to cover the costs of the administration and enforcement of such order pursuant to Article VII, Section 18(a).

(10) Provisions for reimbursement to participants of the Women, Infants and Children Special Supplemental Food Program of the United States Child Nutrition Act of 1966.

(11) Other provisions and requirements as the commission may find are necessary or appropriate to effectuate the purposes of this compact and to provide for the payment of fair and equitable minimum prices to producers.

ARTICLE V. RULEMAKING PROCEDURE

§11. Rulemaking procedure

Before promulgation of any regulations establishing a compact over-order price or commission marketing order, including any provision with respect to milk supply under subsection 9(f), or amendment thereof, as provided in Article IV, the commission shall conduct an informal rulemaking proceeding to provide interested persons with an opportunity to present data and views. Such rulemaking proceeding shall be governed by section 4 of the Federal Administrative Procedure Act, as amended (5 U.S.C. §553). In addition, the commission shall, to the extent practicable, publish notice of rulemaking proceedings in the official register of each participating state. Before the initial adoption of regulations establishing a compact over-order price or a commission marketing order and thereafter before any amendment with regard to prices or assessments, the commission shall hold a public hearing. The commission may commence a rulemaking proceeding on its own initiative or may in its sole discretion act upon the petition of any person including individual milk producers, any organization of milk producers or handlers, general farm organizations, consumer or public interest groups, and local, state or federal officials.

§12. Findings and referendum

(a) In addition to the concise general statement of basis and purpose required by section 4(b) of the Federal Administrative Procedure Act, as amended (5 U.S.C. §553(c)), the commission shall make findings of fact with respect to:

(1) Whether the public interest will be served by the establishment of minimum milk prices to dairy farmers under Article IV.

(2) What level of prices will assure that producers receive a price sufficient to cover their costs of production and will elicit an adequate supply of milk for the inhabitants of the regulated area and for manufacturing purposes.

(3) Whether the major provisions of the order, other than those fixing minimum milk prices, are in the public interest and are reasonably designed to achieve the purposes of the order.

(4) Whether the terms of the proposed regional order or amendment are approved by producers as provided in section thirteen.

§13. Producer referendum

(a) For the purpose of ascertaining whether the issuance or amendment of regulations establishing a compact over-order price or a commission marketing order, including any provision with respect to milk supply under subsection 9(f), is approved by producers, the commission shall conduct a referendum among producers. The referendum shall be held in a timely manner, as determined by regulation of the commission. The terms and conditions of the proposed order or amendment shall be described by the commission in the ballot used in the conduct of the referendum, but the nature, content, or extent of such description shall not be a basis for attacking the legality of the order or any action relating thereto.

(b) An order or amendment shall be deemed approved by producers if the commission determines that it is approved by at least two-thirds of the voting producers who, during a representative period determined by the commission, have been engaged in the production of milk the price of which would be regulated under the proposed order or amendment.

(c) For purposes of any referendum, the commission shall consider the approval or disapproval by any cooperative association of producers, qualified under the provisions of the Act of Congress of February 18, 1922, as amended, known as the Capper-Volstead Act, bona fide engaged in marketing milk, or in rendering services for or advancing the interests of producers of such commodity, as the approval or disapproval of the producers who are members or stockholders in, or under contract with, such cooperative association of producers, except as provided in subdivision (1) hereof and subject to the provisions of subdivision (2) through (5) hereof.

(1) No cooperative which has been formed to act as a common marketing agency for both cooperatives and individual producers shall be qualified to block vote for either.

(2) Any cooperative which is qualified to block vote shall, before submitting its approval or disapproval in any referendum, give prior written notice to each of its members as to whether and how it intends to cast its vote. The notice shall be given in a timely manner as established, and in the form prescribed, by the commission.

(3) Any producer may obtain a ballot from the commission in order to register approval or disapproval of the proposed order.

(4) A producer who is a member of a cooperative which has provided notice of its intent to approve or not to approve a proposed order, and who obtains a ballot and with such ballot expresses his approval or disapproval of the proposed order, shall notify the commission as to the name of the cooperative of which he or she is a member, and the commission shall remove such producer's name from the list certified by such cooperative with its corporate vote.

(5) In order to insure that all milk producers are informed regarding the proposed order, the commission shall notify all milk producers that an order is being considered and that each producer may register his approval or disapproval with the commission either directly or through his or her cooperative.

§14. Termination of over-order price or marketing order

(a) The commission shall terminate any regulations establishing an over-order price or commission marketing order issued under this article whenever it finds that such order or price obstructs or does not tend to effectuate the declared policy of this compact.

(b) The commission shall terminate any regulations establishing an over-order price or a commission marketing order issued under this article whenever it finds that such termination is favored by a majority of the producers who, during a representative period determined by the commission, have been engaged in the production of milk the price of which is regulated by such order; but such termination shall be effective only if announced on or before such date as may be specified in such marketing agreement or order.

(c) The termination or suspension of any order or provision thereof, shall not be considered an order within the meaning of this article and shall require no hearing, but shall comply with the requirements for informal rulemaking prescribed by section four of the Federal Administrative Procedure Act, as amended (5 U.S.C. §553).

ARTICLE VI. ENFORCEMENT

§15. Records; reports; access to premises

(a) The commission may by rule and regulation prescribe record keeping and reporting requirements for all regulated persons. For purposes of the administration and enforcement of this compact, the commission is authorized to examine the books and records of any regulated person relating to his or her milk business and for that purpose, the commission's properly designated officers, employees, or agents shall have full access during normal business hours to the premises and records of all regulated persons.

(b) Information furnished to or acquired by the commission officers, employees, or its agents pursuant to this section shall be confidential and not subject to disclosure except to the extent that the commission deems disclosure to be necessary in any administrative or judicial proceeding involving the administration or enforcement of this compact, an over-order price, a compact marketing order, or other regulations of the commission. The commission may promulgate regulations further defining the confidentiality of information pursuant to this section. Nothing in this section shall be deemed to prohibit (i) the issuance of general statements based upon the reports of a number of handlers, which do not identify the information furnished by any person, or (ii) the publication by direction of the commission of the name of any person violating any regulation of the commission, together with a statement of the particular provisions violated by such person.

(c) No officer, employee, or agent of the commission shall intentionally disclose information, by inference or otherwise, which is made confidential pursuant to this section. Any person violating the provisions of this section shall, upon conviction, be subject to a fine of not more than one thousand dollars or to imprisonment for not more than one year, or to both, and shall be removed from office. The commission shall refer any allegation of a violation of this section to the appropriate state enforcement authority or United States Attorney.

§16. Subpoena; hearings and judicial review

(a) The commission is hereby authorized and empowered by its members and its properly designated officers to administer oaths and issue subpoenas throughout all signatory states to compel the attendance of witnesses and the giving of testimony and the production of other evidence.

(b) Any handler subject to an order may file a written petition with the commission stating that any such order or any provision of any such order or any obligation imposed in connection therewith is not in accordance with law and praying for a modification thereof or to be exempted therefrom. He shall thereupon be given an opportunity for a hearing upon such petition, in accordance with regulations made by the commission. After such hearing, the commission shall make a ruling upon the prayer of such petition which shall be final, if in accordance with law.

(c) The district courts of the United States in any district in which such handler is an inhabitant, or has his principal place of business, are hereby vested with jurisdiction to review such ruling, provided a complaint for that purpose is filed within thirty days from the date of the entry of such ruling. Service of process in such proceedings may be had upon the commission by delivering to it a copy of the complaint. If the court determines that such ruling is not in accordance with law, it shall remand such proceedings to the commission with directions either (1) to make such ruling as the court shall determine to be in accordance with law, or (2) to take such further proceedings as, in its opinion, the law requires. The pendency of proceedings instituted pursuant to this subdivision shall not impede, hinder, or delay the commission from obtaining relief pursuant to section seventeen. Any proceedings brought pursuant to section seventeen, except where brought by way of counterclaim in proceedings instituted pursuant to this section, shall abate whenever a final decree has been rendered in proceedings between the same parties, and covering the same subject matter, instituted pursuant to this section.

§17. Enforcement with respect to handlers

(a) Any violation by a handler of the provisions of regulations establishing an over-order price or a commission marketing order, or other regulations adopted pursuant to this compact shall:

(1) Constitute a violation of the laws of each of the signatory states. Such violation shall render the violator subject to a civil penalty in an amount as may be prescribed by the laws of each of the participating states, recoverable in any state or federal court of competent jurisdiction. Each day such violation continues shall constitute a separate violation.

(2) Constitute grounds for the revocation of license or permit to engage in the milk business under the applicable laws of the participating states.

(b) With respect to handlers, the commission shall enforce the provisions of this compact, regulations establishing an over-order price, a commission marketing order or other regulations adopted hereunder by:

(1) Commencing an action for legal or equitable relief brought in the name of the commission of any state or federal court of competent jurisdiction; or

(2) Referral to the state agency for enforcement by judicial or administrative remedy with the agreement of the appropriate state agency of a participating state.

(c) With respect to handlers, the commission may bring an action for injunction to enforce the provisions of this compact or the order or regulations adopted thereunder without being compelled to allege or prove that an adequate remedy of law does not exist.

ARTICLE VII. FINANCE

§18. Finance of start-up and regular costs

(a) To provide for its start-up costs, the commission may borrow money pursuant to its general power under section six, subdivision (d), paragraph four. In order to finance the costs of administration and enforcement of this compact, including payback of start-up costs, the commission is hereby empowered to collect an assessment from each handler who purchases milk from producers within the region. If imposed, this assessment shall be collected on a monthly basis for up to one year from the date the commission convenes, in an amount not to exceed $.015 per hundredweight of milk purchased from producers during the period of the assessment. The initial assessment may apply to the projected purchases of handlers for the two-month period following the date the commission convenes. In addition, if regulations establishing an over-order price or a compact marketing order are adopted, they may include an assessment for the specific purpose of their administration. These regulations shall provide for establishment of a reserve for the commission's ongoing operating expenses.

(b) The commission shall not pledge the credit of any participating state or of the United States. Notes issued by the commission and all other financial obligations incurred by it, shall be its sole responsibility and no participating state or the United States shall be liable therefor.

§19. Audit and accounts

(a) The commission shall keep accurate accounts of all receipts and disbursements, which shall be subject to the audit and accounting procedures established under its rules. In addition, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become part of the annual report of the commission.

(b) The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the participating states and by any persons authorized by the commission.

(c) Nothing contained in this article shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any participating state or of the United States.

ARTICLE VIII. ENTRY INTO FORCE;

ADDITIONAL MEMBERS AND WITHDRAWAL

§20. Entry into force; additional members

The compact shall enter into force effective when enacted into law by any three states of the group of states composed of Alabama, Arkansas, Florida, Georgia, Kentucky, Louisiana, Maryland, Mississippi, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia and West Virginia and when the consent of Congress has been obtained.

§21. Withdrawal from compact

Any participating state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after notice in writing of the withdrawal is given to the commission and the governors of all other participating states. No withdrawal shall affect any liability already incurred by or chargeable to a participating state prior to the time of such withdrawal.

§22. Severability

If any part or provision of this compact is adjudged invalid by any court, such judgment shall be confined in its operation to the part or provision directly involved in the controversy in which such judgment shall have been rendered and shall not affect or impair the validity of the remainder of this compact. In the event Congress consents to this compact subject to conditions, said conditions shall not impair the validity of this compact when said conditions are accepted by three or more compacting states. A compacting state may accept the conditions of Congress by implementation of this compact.

Acts 1997, No. 11, §1.



RS 3:4022 - Louisiana compact delegation members; terms; vacancies; compensation

§4022. Louisiana compact delegation members; terms; vacancies; compensation

A. Five delegates from Louisiana shall be appointed by the commissioner to represent the state on the Southern Dairy Compact Commission, created and provided for in Article III of the compact contained in R.S. 3:4021. The delegates shall include one dairy producer who is engaged in the production of milk at the time of appointment or reappointment, two consumer representatives, one dairy processor, and one delegate at large.

B. Each delegate shall serve for a term of four years and shall serve diligently and conscientiously and shall strive to achieve the purposes of the Southern Dairy Compact.

C. Each appointment shall be submitted to the Senate for confirmation.

D. Vacancies in delegate positions shall be filled in the same manner as the original appointments for the unexpired portion of the vacant delegate's position.

E. Delegates shall receive a per diem not to exceed fifty dollars for service and traveling expenses incurred in the performance of their duties as delegates.

F. The commissioner may provide funding as necessary to the delegation during its term.

Acts 1997, No. 11, §1.



RS 3:4023 - Access to records and information

§4023. Access to records and information

The commissioner may, by lawful means, obtain information pertaining to the dairy industry which he deems necessary to carry out the purposes of the provisions of this Chapter and the Southern Dairy Compact. Such information may be utilized by the commissioner, the delegates, and the Southern Dairy Compact Commission.

Acts 1997, No. 11, §1.



RS 3:4024 - Rules and regulations

§4024. Rules and regulations

The commissioner may adopt such rules and regulations, in accordance with the Administrative Procedure Act, as are necessary to carry out the purposes of this Chapter and the Southern Dairy Compact.

Acts 1997, No. 11, §1.



RS 3:4025 - Penalties for violations

§4025. Penalties for violations

A. No person shall violate this Chapter, the Southern Dairy Compact, or any rules or regulations adopted pursuant to either this Chapter or the compact.

B. In addition to any other penalties provided by law, a fine of one thousand dollars may be imposed for each violation, licenses may be revoked or suspended, or an additional fine may be imposed in lieu of revocation or suspension.

C. Each day on which a violation occurs shall be a separate violation.

Acts 1997, No. 11, §1.



RS 3:4101 - DAIRY STABILIZATION LAW

CHAPTER 26. DAIRY STABILIZATION LAW

§4101. Findings, policies and purposes

It is hereby declared:

(1) That milk is a necessary article of food for human consumption.

(2) That an adequate supply of good quality dairy products at fair and reasonable prices is essential to the public health and welfare.

(3) That milk is a highly perishable commodity, which is easily contaminated by harmful bacteria if not produced, processed, and distributed under the best of sanitary conditions, and if not properly refrigerated at all times.

(4) That the supply of milk can neither be substantially increased nor substantially decreased from day to day.

(5) That milk can be stored for only limited periods of time.

(6) That the dairy industry is peculiarly susceptible to injury resulting from price wars and a variety of disruptive trade practices that flourish in the absence of effective regulation.

(7) That price wars and disruptive trade practices in the dairy industry tend to cause financial ruin for dairy farmers and for locally-owned processors and distributors, regardless of how efficient and well managed they might be.

(8) That the production, processing, packaging and distribution of good quality dairy products requires skilled and properly trained personnel and also requires substantial investments in expensive equipment, facilities, and other items.

(9) That price wars and disruptive trade practices in the dairy industry weaken the financial condition of dairy farmers, processors and distributors, tend to lessen their ability to employ the skilled and properly trained personnel required for their operations, and tend to postpone construction and purchases of needed equipment and repairs of facilities.

(10) That failure to provide effective regulation of the Louisiana dairy industry will lead to a resumption of unfair methods of competition that once existed in the Louisiana dairy industry, will result in the economic destruction of many dairy farmers, of independent dairy processors and of many distributors, and will tend to create a monopoly in the processing and distribution of milk and dairy products.

(11) That recent developments have made it less feasible to move milk to Louisiana from areas of heavy production and have created the possibility that milk shortages will become a reality in the United States in the foreseeable future.

(12) That the consumers of this state need to be protected against excessive prices on milk and dairy products, particularly during periods when such items are in short supply.

(13) That the citizens of this state will be benefited by a regulatory program that is designed to stabilize the Louisiana dairy industry in order to assure an adequate supply of milk and dairy products at fair and reasonable prices.

(14) That monopoly, disruptive trade practices, and unfair methods of competition should be prohibited in the Louisiana dairy industry.

(15) That consumers should be protected against inadequate supplies of milk and dairy products and against excessive prices for milk and dairy products.

(16) That dairy farmers and independent processors and distributors should be encouraged to make necessary investments and hire needed personnel, and that conditions should be created that would permit reasonably efficient processors and dairy farmers to remain in business.

(17) That an effective program of regulation for the Louisiana dairy industry should be established in order to eliminate speculation and waste, to assure a continued supply of high quality dairy products, and to enable dairy farmers, processors and distributors to borrow funds required for their operations.

Added by Acts 1974, No. 31, §1; Acts 1985, No. 75, §1.



RS 3:4102 - Definitions

§4102. Definitions

As used in this Subpart, unless the context otherwise requires:

(1) "Milk" means the lacteal secretion of one or more cows (including such secretions when raw, cooled, pasteurized, standardized, homogenized, recombined, or concentrated) which meets applicable requirements of the state health officer.

(2) "Bulk milk" means milk which has not yet been placed in the container in which the product will be offered for sale to consumers, retailers or institutions.

(3) "Commissioner" means the commissioner of agriculture of the State of Louisiana.

(4) "Person" means any individual, partnership, corporation, cooperative association, governmental agency, or other business entity.

(5) "Dairy farmer" means any person who produces bulk milk for sale to a processor. The term "dairy farmer" is used interchangeably with "milk producer".

(6) "Processor" means a person who processes one or more dairy products or a person who purchases bulk milk for a dairy farmer for resale to a person who processes dairy products, or a person who purchases bulk milk from anyone for resale to a person who processes dairy products. The term "processor" does not include a person who purchases ice cream mix, or ice milk mix and whose processing activities are limited to converting such mix into a dairy product, all the sales of which are then made by such person to consumers at retail on the premises where such processing activities take place.

(7) "Distributor" means a person, other than a processor, who sells dairy products to one or more retail (home delivery) routes or to retailers, or to both.

(8) "Retailer" means any person who is engaged in transferring title to dairy products to consumers at a fixed place of business located in this state.

(9) "Supplier" means a processor or a distributor.

(10) "Dairy product" means any of the following:

(a) Homogenized milk, regular milk, pasteurized milk, special milk, buttermilk, cottage cheese, creole cream cheese, yogurt, flavored milk, flavored milk drink, skim milk, low-fat milk, fluid cream, concentrated milk, ice cream, fruit ice cream, nut ice cream, ice milk, malt ice cream, French ice cream, milk sherbets, mellorine, olarine, sherine, and the mix from which any such products are made.

(b) Any product which contains milk solids not fat, butterfat, or a milk derivative, and which is manufactured in the semblance of one of the products listed in the preceding subparagraph, provided, however, that the term "dairy products" shall not include butter, cheese (other than cottage cheese or creole cream cheese), nonfat dry milk, skim condensed milk, whole condensed milk, or sweetened condensed milk.

(11) "Marketwide pool" means that arrangement under which the same blend price is received by all dairy farmers supplying milk of equivalent butterfat content to those processors who are fully regulated by the same production stabilization plan.

(12) "Handler pool" means that arrangement under which the same blend price is received by all dairy farmers supplying milk of equivalent butterfat content to a processor.

(13) "Production marketing area" means that area within which minimum prices established by the commissioner shall be uniform.

(14) "Representative processors" means two large processors, two medium size processors, and two small processors selected by the board in accordance with any fair and reasonable procedure.

(15) "Institution" means a school, hospital, state agency, religious organization, charitable organization, or nursing home.

(16) "Board" means the "Dairy Stabilization Board".

(17) "Cooperative" or "co-op" means any organization that meets the requirements of R.S. 3:131-149 and whose members are all dairy farmers.

(18) "Blend price" means the price received by the dairy farmer in payment for his bulk milk, which price reflects the manner in which the bulk milk was utilized either by the processor to whom the bulk milk was sold (handler pool) or by all processors regulated by the same production stabilization plan (marketwide pool).

(19) Repealed by Acts 1976, No. 695, §2.

(20) "Dairy farmer-processor" means a person who is both a dairy farmer and a processor. For the purposes of this subpart, a dairy farmer-processor is a dairy farmer in any sale of bulk milk produced by him to a processor, and is a processor in any processing, manufacturing, or sale of dairy products, or in any receipt of bulk milk from a source other than his own production.

Added by Acts 1974, No. 31, §1. Acts 1976, No. 695, §2; Acts 1985, No. 75, §1.



RS 3:4103 - Production marketing areas

§4103. Production marketing areas

The commissioner shall establish production marketing areas, shall describe the territorial extent thereof, and shall designate the same by name or number. The commissioner may increase or decrease the number of production marketing areas, combine two or more production marketing areas, or alter the boundaries of such areas. In exercising the authority granted by this section, the commissioner shall take into consideration the historical conditions affecting the production, distribution and sale of bulk milk and dairy products in such areas, the need for establishing area boundaries in a manner which will facilitate cooperation between the commissioner and federal authorities engaged in regulating prices paid by processors for bulk milk, and all other factors necessary to effectuate the purposes and policies of this subpart. Nothing contained in this subpart shall prevent the commissioner from including the entire state in one production marketing area.

Added by Acts 1974, No. 31, §1; Acts 1985, No. 75, §1.



RS 3:4104 - Production stabilization plans

§4104. Production stabilization plans

A. The commissioner shall issue for each production marketing area a production stabilization plan that shall provide comprehensive regulation of the marketing of bulk milk by dairy farmers and the acquisition of bulk milk by processors. Each production stabilization plan issued by the Commissioner shall provide the means for determining which such plan is applicable to the bulk milk purchases of a processor engaged in selling dairy products in two or more production marketing areas. The applicability of any such plan to bulk milk purchased by a processor from a particular dairy farmer shall in no way be dependent upon the location of the seller's dairy farm nor upon the location at which title passes.

Any production stabilization plan issued by the commissioner may provide for a classified pricing system predicated upon utilization, and may provide for a market-wide pooling arrangement or a handler pooling arrangement.

Any production stabilization plan may also contain provisions establishing the prices payable by a processor for bulk milk purchased from sources other than dairy farmers and may contain such other provisions as are necessary and appropriate in order to insure that prices paid for butterfat and milk solids not fat (whether in the form of bulk milk or otherwise) shall be uniform for all processors whose bulk milk purchases are regulated by same production stabilization plan.

If the commissioner issues a production stabilization plan containing a market-wide pooling arrangement, the plan may require that milk produced by dairy farmer-processors be included in such pooling arrangement.

Any production stabilization plan may provide for price adjustments based upon the butterfat content of the bulk milk, the location where received, the location of the plant to which a portion of the bulk milk is transferred or diverted by the processor from the plant where such bulk milk is normally utilized, and other such factors for which price adjustments are now provided in 7 U.S.C. §608(c).

B. Minimum prices to milk producers

(1) Within sixty days following the effective date of this act,* the commissioner shall call a public hearing to consider the establishment of an economic pricing formula for determining the minimum prices payable to milk producers for milk used as Class I milk. The objective of the formula shall be to insure that the minimum prices in each milk marketing area within the state shall be beneficial to the public interest, protect the dairy industry of the state, and insure a sufficient quantity of pure and wholesome milk for inhabitants of this state.

(2) In establishing the formula, the commissioner shall give consideration to those economic indices that will reflect changes in each of the following categories and such others as the commissioner may deem relevant: the quantity of fluid milk produced and disposed of; ability and willingness of consumers to buy; cost factors in producing milk; alternative opportunities for milk producers; and indexes of manufacturing milk. The formula shall be designed to bring about such automatic changes in minimum milk producer Class I prices as are justified by changing conditions, without the requirement of public hearings before each such change.

(3) Within thirty days after completion of the public hearing, the commissioner shall recommend an economic pricing formula for pricing of Class I milk designed to accomplish the objectives stated in this section. This proposed formula shall be presented to the milk producers who regularly supply milk in each marketing area, to be voted upon in separate referenda to be held not more than thirty days following the announcement by the commissioner of his recommended formula. If two-thirds or more of the producers voting in a marketing area approve the formula, it shall become the effective method of pricing milk to producers for Class I sales in that marketing area, and the prices as determined by the formula shall be the minimum prices to be paid to milk producers by processors or handlers, distributors or bulk milk handlers for milk used as Class I milk.

(4) If the economic pricing formula for Class I milk is adopted in any marketing area and the percentage change in the average of the three indices reflecting cost of production, (namely, index of prices paid by farmers in the United States; index of prices paid for 16% dairy ration in Louisiana; and index of farm wage rates in Louisiana) deviates from the percentage change in the Class I price in that marketing area, as determined by the formula, by 6.0 or more percentage points, the commissioner shall call a hearing, within thirty days, to review the operation of the formula. Within thirty days after completion of the public hearing, the commissioner shall recommend appropriate amendments to the economic pricing formula. These amendments shall be submitted to the milk producers in the marketing area to be voted upon in a referendum to be held within thirty days following the announcement by the commissioner of his proposed amendments. If two-thirds or more of the producers voting in the marketing area approve amendments they shall be adopted and utilized in that area.

(5) If the economic pricing formula for Class I milk is adopted, and fifty percent or more of the milk producers who regularly supply milk to a milk marketing area petition, in writing, for a hearing, the commissioner shall call a public hearing within thirty days, to review the operation of the formula and to consider amendments thereto. Within thirty days following completion of the public hearing, the commissioner shall recommend appropriate amendments to the economic pricing formula. These amendments shall be submitted to the milk producers in said marketing area to be voted upon in a referendum to be held within thirty days following announcement by the commissioner of his proposed amendments. If two-thirds or more of the producers voting in the marketing area approve the amendments they shall be adopted and utilized in that area.

(6) Whenever the commissioner finds that the milk producer Class I prices resulting from the utilization of the formula do not tend to effectuate the purposes of this section, he may suspend the operation of the formula for a period of not more than ninety days and may establish during such period those minimum prices which will tend to effectuate the purposes of this section. When the period of suspension terminates, the minimum milk producer prices for Class I milk shall again be those resulting from the utilization of the formula. Once the operation of the formula has been suspended, the commissioner may not suspend the operation of the formula again until at least twelve months have elapsed since the end of the period of suspension. Nothing contained in this subparagraph shall prevent the revision of the formula during the period when its operation is suspended.

(7) If fifty percent or more of the milk producers who regularly supply milk to a milk marketing area petition in writing to rescind the economic pricing formula for Class I milk the commissioner shall, within thirty days, call a referendum and submit this proposal to the milk producers who regularly supply milk in said marketing area. If a majority of those voting in such referendum vote to rescind the economic pricing formula, its use as a method of establishing minimum prices shall be terminated.

(8) If the economic pricing formula for Class I milk provided for in this section is not adopted or is rescinded by vote of the producers in any marketing area, the commissioner shall, within thirty days following the referendum, call a public hearing to consider the establishment of minimum prices to be paid to milk producers for milk to be used as Class I milk. Within thirty days following the completion of the public hearing, the commissioner shall recommend minimum prices to be paid to milk producers for milk used as Class I milk in said marketing area. These prices shall be voted upon by milk producers regularly supplying milk in said marketing area in a referendum to be held within thirty days following the announcement by the commissioner of his recommendations. If two-thirds or more of the producers voting in a marketing area approve the prices, the commissioner shall require payment of such appropriate minimum prices for milk in said marketing area.

(9) Upon written request of fifty percent or more of the milk producers who regularly supply milk to a milk marketing area, the commissioner shall, within thirty days, call a public hearing to review minimum prices established under the provisions of Subparagraph (8) of this section. Within thirty days following completion of the public hearing, the commissioner shall recommend appropriate adjustments to the minimum price in that area. These proposed prices shall be submitted to the milk producers in that marketing area to be voted upon in a referendum to be held within thirty days following the announcement by the commissioner of his recommendations. If two-thirds or more of the producers voting in said marketing area approve the prices, the commissioner shall require payment of such appropriate minimum prices in said marketing area.

(10) Classifications for milk other than Class I, and minimum prices to be paid to milk producers for milk to be used in such classifications shall be established by the commissioner, subject to the approval of the producers in accordance with the following procedures:

(a) Upon written request of fifty percent or more of the milk producers who regularly supply milk to a milk marketing area, the commissioner shall call a public hearing within thirty days to consider the establishment of appropriate classifications and minimum prices for milk other than Class I.

(b) Within thirty days following the completion of the public hearing, the commissioner shall recommend appropriate classifications and minimum prices to be paid to milk producers for sale of milk other than Class I in said marketing area. In establishing the minimum prices, the commissioner shall take into consideration the competitive prices paid to producers in other states or regions for milk other than Class I milk, the cost of alternative supplies from other states or regions of milk for similar use and classification; and other appropriate factors affecting the production and sale of milk in the area.

(c) These proposed classifications and minimum prices shall be voted upon by milk producers regularly supplying milk in said marketing area in a referendum to be held within thirty days following the announcement by the commissioner of his recommendations. If two-thirds of the producers voting in a marketing area approve the classifications and the minimum prices, the commissioner shall adopt the classifications and shall require payment of minimum prices in said marketing area.

(11) In any public hearing held pursuant to this section, all interested persons shall be given reasonable opportunity to be heard.

If fifty percent or more of the milk producers who regularly supply milk to a marketing area petition in writing to terminate the marketing order in its entirety, the commissioner, shall, within thirty days, call a referendum and submit this proposal to the milk producers who regularly supply milk in the marketing area. If two-thirds of those voting in such referendum vote to terminate the order in its entirety, its use shall be terminated effective the last day of the month in which the referendum is conducted.

C. Each production stabilization plan shall contain such additional provisions as are required in order to achieve the objectives of this subpart, including, but not limited to provisions relating to the following:

(1) Records to be kept by processors;

(2) Reports to be submitted by processors;

(3) The provision of marketing services to dairy farmers who are not members of a cooperative and the financing of such activities;

(4) The establishment and transfer of individual bases in accordance with any reasonable plan including, but not limited to, a Class I base plan;

(5) A provision for increasing in all production marketing areas of the prices established pursuant to this section to the level of the prices established pursuant to a federal milk marketing order having in its marketing area one or more parishes of the State of Louisiana.

D. The commissioner is hereby authorized to cooperate with the Secretary of Agriculture of the United States in the manner provided in 7 U.S.C. 610(i) and in other appropriate ways.

E. Whenever the commissioner finds that any production stabilization plan or any provision thereof obstructs or does not tend to effectuate the purposes of this subpart, he shall suspend the operation of such plan or such provision thereof, provided, however, that the commissioner's powers of suspension are limited by the terms of Subsection B(6) of this section. However, the commissioner is prohibited from taking any suspensive action involving one or more provisions of the production stabilization plan if the effect thereof will be to render such plan so ineffective as not to be a production stabilization plan within the meaning of this subpart. If the commissioner suspends a production stabilization plan in its entirety, such suspension shall not become effective unless approved by a majority of the affected dairy farmers who vote in a referendum arranged by the commissioner.

F. The commissioner shall take such measures as are reasonably necessary to assure that changes in bulk milk prices and changes in the prices established by the board occur simultaneously.

G. Each production stabilization plan adopted pursuant to this section shall be considered a "rule" as that term is defined in R.S. 49:951(6); and the adoption, amendment, and judicial review of such plans shall be in accordance with the provisions of the Administrative Procedure Act (R.S. 49:951 et seq.) relating to rules and rule-making. The revision of any provision of a production stabilization plan shall be accomplished only by the amendment of such plan. Any suspensive action taken by the commissioner pursuant to Subsection F of this section and any action taken by the commissioner pursuant to the third paragraph of Subsection B of this section shall be deemed an "emergency rule" as that term is used in R.S. 49:953(B), but the commissioner shall not be required to find that any such action is required by an imminent peril to the public health, safety, or welfare.

H. Nothing contained in this subpart shall be construed to prevent a cooperative association engaged in making collective sales or marketing of milk or milk products for its dairy farmer members from blending the net proceeds of all of its sales and making distribution thereof to its producers in accordance with the membership-marketing contract between the association and its dairy farmer members, provided that no sale of milk by a cooperative association to a processor, distributor, retailer or consumer shall be made at less than the applicable minimum prices established pursuant to this subpart.

Whenever pursuant to the provisions of this subpart the commissioner is required to determine the approval or disapproval of dairy farmers with respect to the issuance of marketing orders, amendments thereto or suspension thereof, the commissioner shall consider the approval or disapproval or the vote by a cooperative association of dairy farmers as the approval or disapproval or vote of the dairy farmers who are members of such cooperative association and eligible to vote in the referendum. The commissioner shall establish reasonable and appropriate rules for determining the eligibility of a producer or producers to vote in any referendum.

Added by Acts 1974, No. 31, §1; Acts 1985, No. 75, §1.



RS 3:4105 - Sales of dairy products not subject to price regulation

§4105. Sales of dairy products not subject to price regulation

Sales of all dairy products covered by this Subpart by retailers, distributors, and processors shall not be subject to price regulation; in no event shall the Dairy Stabilization Board have power or authority to regulate or establish wholesale or retail prices; provided that any such sales shall be subject to the condition of open market competition in compliance with the disruptive trade practice provisions of this Subpart.

Added by Acts 1974, No. 31, §1. Amended by Acts 1976, No. 695, §1; Acts 1985, No. 75, §1.



RS 3:4106 - Dairy Stabilization Board

§4106. Dairy Stabilization Board

A. There is hereby created the Dairy Stabilization Board to be composed of eight members as follows: the governor shall appoint two milk producers, one wholesale grocer, one processor, one retailer, and three consumers. No consumer member shall be engaged in producing, processing, or selling dairy products nor have a personal economic interest in any person who is so engaged.

B. The term of office of the board members first appointed by the governor shall be as follows: two members, one year, ending August 1, 1977; two members, two years, ending on August 1, 1978; and four members, three years ending on August 1, 1979. The terms of all members appointed upon the expiration of the term of each of the first members appointed, and the term of the wholesale grocer, shall be for three years. In making the initial appointments, the governor shall, consistent with this Section, designate the term of office to be served by each appointee. Vacancies shall be filled in the manner of original appointment.

Added by Acts 1974, No. 31, §1. Amended by Acts 1976, No. 695, §1; Acts 1977, No. 142, §1; Acts 1985, No. 75, §1.



RS 3:4107 - Compensation, officers, quorum, staff

§4107. Compensation, officers, quorum, staff

A. The members of the board shall receive a per diem of thirty dollars for each day spent in attending hearings held by the board and thirty dollars per day for each day spent in attending meetings of the board or in performing such duties as may be required of them by law or by the directives or instructions of the board, and they shall also receive reimbursement for expenses incurred in attending such hearings or meetings or in performing such duties; provided, however, that no member shall receive per diem and expenses for more than twelve days per calendar year spent in attending meetings of the board. In applying the foregoing limitation, days spent in attending hearings held by the board or in performing such duties as may be required of them by law or by the directives or instructions of the board are not to be counted. The members of the board shall elect a chairman, a vice-chairman, and a secretary at the first meeting of the board and annually thereafter at the first meeting held by the board after August 1 of each year. The date, time, and place of the first meeting shall be fixed by the governor. Four members of the board shall constitute a quorum. However, hearings may be held by such smaller number of board members as the board may determine. For good cause, the board may designate a hearing officer for adjudicatory proceedings, who shall conduct the hearing and who shall, at the conclusion of the hearing, present the entire record of the proceeding to the board for disposition.

B. The board shall employ a director and assistant director who shall be appointed by the board, subject to the approval of the commissioner. The director and assistant director shall be in the unclassified service. The board shall employ such other assistants and employees, permanent and temporary, as may be necessary to carry out the duties and responsibilities of the board, and shall determine their qualifications, duties, and compensation. The board shall employ a licensed attorney of the state of Louisiana as its legal counsel, who shall serve on a full-time or a part-time basis, and the board may obtain the services of such additional attorneys as it deems necessary. The board may also contract for auditing and other technical services, whenever it determines that such services are needed.

Added by Acts 1974, No. 31, §1; Acts 1985, No. 75, §1; Acts 1986, No. 447, §1, eff. July 1, 1986.



RS 3:4108 - Disruptive trade practices

§4108. Disruptive trade practices

A. Unfair methods of competition, unfair or deceptive acts or practices and disruptive trade practices are hereby declared unlawful with respect to the sale of milk and milk products.

B. The board is hereby empowered and directed to prevent persons, partnerships and corporations from using unfair methods of competition, unfair or deceptive acts or practices and disruptive trade practices in the sale of milk and milk products, and the board, after notice and hearing, shall promulgate rules and regulations implementing the policy and purposes of this Subpart and defining with specificity acts and practices in the sale of milk and milk products which are unfair methods of competition, unfair or deceptive acts or practices and disruptive trade practices and providing for the investigation of complaints thereunder and the enforcement thereof. Such rules and regulations so promulgated shall not be in derogation of or inconsistent with the provisions of Parts IV, VI and VIII of Chapter 1 of Title 51 of the Louisiana Revised Statutes of 1950.

C. The adoption, issuance, amendment or repeal of any rule or regulation provided for in this Section shall be accomplished in accord with the provisions of the Administrative Procedure Act, R.S. 49:951, et seq.

D. No handler, processor or distributor shall refuse to accept or discontinue to receive milk from a milk producer as a result of such producer's affiliation with a cooperative association or as a result of activities engaged in by such cooperative association or efforts to organize a producer association; provided this provision shall not apply to milk which is not produced in compliance with sanitary requirements of the Louisiana Health and Human Resources Administration.

E. Nothing contained herein shall prohibit the donation of ice cream and/or frozen desserts to nonprofit charitable groups, organizations, institutions or any other such entities.

F. The dock method of distribution is defined as the distribution of milk and milk products at the processor's plant to distributors and retailers. The dock method of distribution of milk and milk products shall not be unlawful as it applies to the provisions of this Subpart.

Added by Acts 1974, No. 31, §1. Amended by Acts 1976, No. 695, §1; Acts 1985, No. 75, §1.



RS 3:4109 - Licenses

§4109. Licenses

A. It shall be unlawful for a processor to buy bulk milk without being licensed as a processor by the commissioner if such processor:

(1) Operates a processing plant located within the State of Louisiana; or

(2) Sells dairy products to a retailer or a distributor for resale in the State of Louisiana; or

(3) Sells dairy products to consumers within the State of Louisiana.

B. It shall be unlawful for a processor to sell dairy products without being licensed as a processor by the board if such processor:

(1) Operates a processing plant located within the State of Louisiana; or

(2) Sells dairy products to a retailer or a distributor for resale in the State of Louisiana; or

(3) Sells dairy products to consumers within the State of Louisiana.

C. A separate processor license shall be obtained for each processing plant that is located within the State of Louisiana and for each plant from which dairy products are sold to a retailer or a distributor for resale in the State of Louisiana or to consumers within the State of Louisiana.

D. It shall be unlawful for a distributor to sell dairy products within the State of Louisiana without being licensed as a distributor by the board.

E. Each retailer now holding a retailer license issued by the Louisiana Milk Commission is hereby declared to be a retailer licensee of the board. It shall be unlawful for any retailer not so licensed to sell dairy products without being licensed as a retailer by the board. A separate retailer license shall be obtained for each retail establishment or unit.

F. The licenses application of each processor, distributor and retailer required by this Subpart to be licensed by the board or by the commissioner shall be submitted prior to November 1, 1976, or prior to engaging in the business for which the license is required by this Section. Licenses shall remain in effect until suspended or revoked. Such licenses shall be in addition to any other licenses required by law and may not be assigned or transferred. No person licensed by the board or by the commissioner shall be required to pay a license fee.

G. Licenses issued by the board, including retailer licenses may be suspended or revoked by the board on or after October 1, 1976, upon compliance with the requirements of Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950 if the licensee has failed to comply with this Subpart or with the regulations issued by the board. Licenses issued to processors by the commissioner may be suspended or revoked by the commissioner upon compliance with the requirements of Chapter 13 of Title 49 of the Louisiana Revised Statutes if the licensee has failed to comply with this Subpart or with the regulations or the applicable production stabilization plan issued by the commissioner. The commissioner may, if requested by a licensee, permit the payment of a penalty in an amount to be set by the commissioner in lieu of a license suspension. The board may, if requested by a licensee, permit the payment of a penalty in an amount to be set by the board in lieu of a license suspension.

Added by Acts 1974, No. 31, §1. Amended by Acts 1976, No. 695, §1; Acts 1985, No. 75, §1.



RS 3:4110 - Access to records

§4110. Access to records

Any authorized representative of the board or of the commissioner shall have access to, and may enter at all reasonable hours, all places of business operated by licensees where bulk milk or dairy products are purchased, stored, processed, manufactured, or sold, or where the licensee maintains books, papers, accounts, records, or other documents related to such activities. The board or the commissioner may subpoena, and any authorized representative of the board or the commissioner may inspect, copy, or audit, any of such books, papers, records, accounts, or documents, all for the purpose of determining whether the licensee is complying with the provisions of this subpart, and with regulations or stabilization plans issued by the board or the commissioner. The authority granted hereinabove shall also extend to books, papers, records, accounts, or other documents of persons doing business with licensees. Any information gained through utilization of the authority granted hereinabove in this section shall be treated as confidential and shall be used only for the administration of this subpart; provided, that such information may be divulged by a person when called upon to testify in any adjudicatory proceeding before the board or the commissioner or in any court proceeding, and provided further, that nothing contained in this subpart shall prevent the use of any information procured by the board or the commissioner in the compiling and dissemination of general statistical data, containing information procured from a number of licensees, and compiled in such manner as not to reveal individual information of any licensee.

Added by Acts 1974, No. 31, §1; Acts 1985, No. 75, §1.



RS 3:4111 - Assessments

§4111. Assessments

A. In order to obtain funds for the administration and enforcement of the regulations and production stabilization plans issued by him pursuant to this Subpart and for the administration and enforcement of that portion of this Subpart for which he is made responsible, the commissioner shall, commencing on August 1, 1974, assess each processor licensed by the commissioner pursuant to this Subpart one and one-half cents per hundredweight on all milk purchased under any production stabilization plan and shall assess each dairy farmer one and one-half cents per hundredweight on all milk sold to a processor regulated by any production stabilization plan.

B. In order to obtain funds for the administration and enforcement of the regulations issued by the board pursuant to this Subpart and for the administration and enforcement of that portion of this Subpart for which the board is made responsible, the board shall, commencing on October 1, 1976, assess each processor licensed by it three cents per hundredweight on all milk equivalents used in the processing of dairy products.

C. All assessments authorized in this Section shall be payable monthly on or before the last day of the month following the month during which they accrue.

D. In the event any processor refuses or fails to obtain a license or refuses or fails to pay this assessment, the commissioner may collect same from the licensed buyer of said dairy products as the agent for said processors or as a user of said products.

E. Assessments on each dairy farmer and each processor shall be deposited in the state treasury.

Added by Acts 1974, No. 31, §1. Amended by Acts 1976, No. 695, §1; Acts 1980, No. 331, §1; Acts 1985, No. 75, §1; Acts 1992, No. 984, §2.



RS 3:4112 - REPEALED BY ACTS 1992, No. 984, 18.

§4112. REPEALED BY ACTS 1992, No. 984, §18.



RS 3:4113 - Regulation of vertical integration

§4113. Regulation of vertical integration

The commissioner shall be authorized to promulgate rules and regulations to control vertical integration which is the entry of food chain stores into the dairy processing business. In addition to such rules and regulations vertical integration shall be subject to all provisions of this subpart and the antitrust and restraint of trade laws of this state.

Added by Acts 1974, No. 31, §1; Acts 1985, No. 75, §1.



RS 3:4114 - Modification of commissioner or board action

§4114. Modification of commissioner or board action

A. Any person subject to an order, directive, rule, regulation or other result of the commissioner's action or the board's action may file a written petition with the administrative agency, stating that such order, directive, rule, regulation or other result of commissioner or board action, or any provision thereof, or any obligation imposed in connection therewith is not in accordance with law and praying for a modification thereof or to be exempted therefrom. He shall thereupon be given an opportunity for a hearing upon such petition, in accordance with regulations made by the agency, but no later than fifteen days after the date on which such petition is filed. After such hearing, the agency shall make a ruling upon the prayer of such petition which shall be final, if in accordance with law. Such ruling shall be made no later than fifteen days after the date on which the hearing ends.

B. The Nineteenth Judicial District Court has jurisdiction to review such ruling, provided a suit for such purpose is filed within twenty days from the date of the entry of such ruling. If the court determines that such ruling is not in accordance with law, it shall remand such proceedings to the commissioner or to the board with directions either (1) to make such ruling as the court shall determine to be in accordance with law, or (2) to take such further proceedings as, in its opinion, the law requires.

C. No suit of any kind may be filed against the commissioner or the board at any place other than the parish of East Baton Rouge. In suits against the commissioner, all service shall be made on the commissioner or on any employee of the commissioner located at the commissioner's main office. In suits against the board, all service shall be made on the director or on any board employee located at the board's main office.

Added by Acts 1974, No. 31, §1; Acts 1985, No. 75, §1.



RS 3:4115 - REPEALED BY ACTS 1992, No. 984, 18.

§4115. REPEALED BY ACTS 1992, No. 984, §18.



RS 3:4116 - Penalties for violation

§4116. Penalties for violation

A. Violation of this sub-part shall be a misdemeanor, punishable by a fine not to exceed five hundred dollars in the discretion of the court. Each day's violation shall constitute a separate offense. In addition to the penalties herein provided, violation of this sub-part may be enjoined at the suit of any person aggrieved or about to be aggrieved thereby, or at the suit of the commissioner or the board. No showing of irreparable injury shall be required in any suit for a temporary restraining order, preliminary injunction or permanent injunction filed by the commissioner or the board.

B. In addition to the penalties provided in this sub-part, any person who shall be injured in business or property by reason of any other person's violation of any of the provisions of this sub-part may intervene in the suit for injunction instituted pursuant to this paragraph against such other person, or may sue in a separate action such other person in the courts of competent jurisdiction, and shall recover three times the actual damages sustained as a result of such violation, together with the costs of the suit and reasonable attorneys fees. In addition to the above remedy any such person may in such courts and places sue to enjoin the violation of any of the provisions of this sub-part.

Added by Acts 1974, No. 31, §1; Acts 1985, No. 75, §1.



RS 3:4117 - Construction

§4117. Construction

The authority of the commissioner to regulate bulk milk and of the board to regulate dairy products moving in interstate commerce shall be construed to be as great as, but not to exceed, the limits imposed by the United States Constitution.

Added by Acts 1974, No. 31, §1; Acts 1985, No. 75, §1.



RS 3:4151 - Short title

CHAPTER 26-A. DAIRY INDUSTRY PROMOTION LAW

§4151. Short title

This Part may be cited as the "Dairy Industry Promotion Law".

Added by Acts 1983, No. 526, §1, eff. July 8, 1983; Acts 2009, No. 24, §8L, eff. June 12, 2009.



RS 3:4152 - Declaration of legislative findings and intent

§4152. Declaration of legislative findings and intent

A. The legislature finds that:

(1) The dairy industry is a paramount agricultural industry affecting the health and welfare of the citizens of this state.

(2) In order to insure the continuing availability of a sufficient quantity of pure and wholesome milk and other dairy products to the consumers of this state, it is essential that appropriate action be taken by the state to promote knowledge of the health giving qualities and dietary values of milk and other dairy products in order to encourage consumer attention to and demand for milk and other dairy products consistent with their importance and value.

B. It is therefore declared to be the legislative intent and the policy of this state to assist dairy producers and others in the dairy industry to more effectively promote the consumption of Louisiana milk and other Louisiana dairy products in order to assure a sufficient quantity of such products for Louisiana consumers.

Added by Acts 1983, No. 526, §1, eff. July 8, 1983; Acts 2009, No. 24, §8L, eff. June 12, 2009.



RS 3:4153 - Definitions

§4153. Definitions

As used in this Part, the following terms shall have the meanings ascribed to them in this Section:

(1) "Board" means the Dairy Industry Promotion Board established in R.S. 3:4154.

(2) "Commissioner" means the Louisiana commissioner of agriculture and forestry.

(3) "Dairy cooperative" means an association of producers organized for the mutual benefit of those producers doing business in Louisiana.

(4) "Dairy producer" or "producer" means any person who produces bulk milk in Louisiana for sale to a dairy cooperative, processor, or distributor.

(5) "Distributor" means a person, other than a processor, who sells dairy products to one or more retail establishments or home delivery routes located in Louisiana. The term "distributor" includes wholesale grocers and cooperative grocery associations.

(6) "Person" means any individual, partnership, corporation, cooperative association, governmental agency, or other business entity engaged in any of the activities regulated by this Part.

(7) "Processor" means a person who purchases milk solids, milk fats, or fluid milk components from a dairy producer or cooperative association, whether such producer or cooperative association is located within or outside of the state, for processing, or a person who purchases bulk milk for resale to a person who processes milk and other dairy products.

Added by Acts 1983, No. 526, §1, eff. July 8, 1983; Acts 1995, No. 356, §1; Acts 2009, No. 24, §8L, eff. June 12, 2009; Acts 2010, No. 495, §1, eff. June 24, 2010.



RS 3:4154 - Dairy Industry Promotion Board

§4154. Dairy Industry Promotion Board

A. The Dairy Industry Promotion Board is hereby created within the Department of Agriculture and Forestry and shall consist of nine members, eight of whom shall be appointed by the commissioner from two areas of the state as follows:

(1) State Area No. 1, comprising those parishes or portions of parishes that are located west of the Mississippi River, shall be represented by three members.

(2) State Area No. 2, comprising those parishes or portions of parishes that are located east of the Mississippi River, shall be represented by five members.

B.(1) For each appointed member of the board from each area, the Louisiana Farm Bureau Federation shall nominate two persons who are dairy producers from that area.

(2) For each appointed member of the board from each area in which the cooperative has membership, each dairy cooperative having a membership of at least twenty-five dairy producers in the state shall nominate two persons who are dairy producers from that area.

C. The ninth member of the board shall be the commissioner or his designee, who shall serve ex officio but with all of the powers, rights, duties, and privileges as all other members.

D. At the same time, in the same manner, and for the same term as provided for the appointment of the eight appointed members, the commissioner shall appoint one alternate for each member who shall be appointed from the same area and possess the same qualifications as the member for whom he is appointed as an alternate. When, for any reason, a member appointed from any area is unable to be present at any meeting of the board, the alternate appointed from his area shall serve in his place, and in such case, the alternate shall exercise all of the powers vested by law in the member, including the right to vote.

E. In the event that any producer member of the board ceases to be a dairy producer, that member shall not be eligible to continue membership on the board, his position shall be vacated, and the vacancy shall be filled as provided in Subsection I of this Section.

F. Each appointment by the commissioner shall be submitted to the Senate for confirmation.

G. Members shall serve terms concurrent with the commissioner making the appointment. Each organization authorized to make nominations for appointments to the board shall file a list of nominees with the commissioner no later than June thirtieth of the year of the commissioner's inauguration.

H. The commissioner shall make all appointments no later than thirty days following the last day for submission of lists of nominees. Whenever any organization authorized to make nominations for appointments to the board fails to submit a list of nominees within the time prescribed in this Section, the commissioner may make direct appointments to the board.

I. Within thirty days after a vacancy occurs, the commissioner shall appoint a nominee from the original list of nominees from the area in which the vacancy occurs to fill the vacancy.

J. Each appointee of the commissioner shall be an active dairy producer whose farm is located in the area which he represents.

K. Each member shall take and subscribe to the oath of office prescribed for state officials. Members shall serve until their successors are appointed and qualified.

L. Members shall be entitled to receive a per diem not to exceed forty dollars and to be reimbursed for mileage expenses in accordance with the travel regulations applying to state employees.

M. A majority of the membership shall constitute a quorum for the transaction of official business. All official actions of the board shall require an affirmative vote of a majority of the membership of the board.

N. The board shall be domiciled in Baton Rouge.

O. The board shall meet at least once during each quarter, but may meet more frequently upon the call of the chairman.

Added by Acts 1983, No. 526, §1, eff. July 8, 1983; Acts 1995, No. 356, §1; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2009, No. 24, §8L, eff. June 12, 2009.



RS 3:4155 - Officers and employees

§4155. Officers and employees

A. At the first meeting of the board, the members shall elect from their membership a chairman, vice chairman, and such other officers as the board may deem advisable. Thereafter, officers shall be elected during the board's first regular meeting during the first quarter of each fiscal year.

B. The board, with the approval of the commissioner, may appoint a director and an assistant director who shall be in the unclassified service of the state.

Added by Acts 1983, No. 526, §1, eff. July 8, 1983; Acts 2009, No. 24, §8L, eff. June 12, 2009.



RS 3:4156 - Powers and duties of the board

§4156. Powers and duties of the board

The board may:

(1) Adopt rules and regulations for the administration of this Part. All rules shall be adopted in accordance with the Administrative Procedure Act.

(2) Establish and impose assessments on the sale of milk solids, milk fats, and fluid milk components, subject to the limitations contained in R.S. 3:4159.

(3) Repealed by Acts 2016, No. 10, §2.

(4) Appoint advisory groups composed of representatives from organizations, institutions, government, or businesses related to or interested in the welfare of the dairy industry.

(5) Keep minutes, books, and records which accurately reflect all of its acts and transactions.

(6) Accept grants, donations, contributions, or gifts from any source, but only if the use of such resources is not restricted in any manner which is deemed inconsistent with the purposes of this Part.

(7) Prescribe forms and procedures for the reporting of purchases of milk solids, milk fats, and fluid milk components and the collection of assessments thereon.

(8) Develop and implement advertising, promotional, or educational programs for the promotion of milk and other dairy products. No advertising, promotional, or educational program shall be directed toward increasing the sale of milk or other dairy products with reference to any private brand or trade name used by any processor of milk or dairy products. No advertising, promotional, or educational program for milk or other dairy products shall make use of any false or unwarranted claims in behalf of any products, or disparage the quality, value, sale, or use of any other agricultural commodity.

(9) Enter into and execute advertising and other agreements which are necessary to promote the sale of Louisiana milk and other Louisiana dairy products on a state, regional, national, or foreign basis.

(10) Conduct investigations into violations and alleged violations of the provisions of this Part.

(11) Conduct hearings under the Administrative Procedure Act in order to make determinations with respect to any violation or alleged violation of this Part.

(12) Impose penalties for any violation of the provisions of this Part, or rules and regulations adopted under the provisions of this Part, on the basis of findings made in an adjudicatory proceeding conducted in accordance with the Administrative Procedure Act.

(13) Confer and cooperate with and enter into agreements with any other state or federal agency or other organization whose activities may be deemed beneficial to the purposes of this Part.

Added by Acts 1983, No. 526, §1, eff. July 8, 1983; Acts 2009, No. 24, §8L, eff. June 12, 2009; Acts 2010, No. 495, §1, eff. June 24, 2010; Acts 2016, No. 10, §§1, 2.



RS 3:4157 - Powers and duties of the commissioner

§4157. Powers and duties of the commissioner

A. The commissioner shall administer and enforce the provisions of this Part in accordance with rules and regulations adopted by the board. In the administration and enforcement of this Part, the commissioner, or his duly authorized agent, may enter the premises of any dairy cooperative, processor, or distributor regulated under this Part and examine that person's books, accounts, and records for purposes of determining that the assessments required under this Part have been collected and transmitted to the commissioner.

B. The commissioner, or his duly authorized agent, shall collect the assessments authorized under this Part. The commissioner may retain a portion not to exceed three percent of the total assessments collected by him to defray the costs of collection of the assessments. The commissioner shall transfer the balance of all assessments collected by him to the board on a monthly basis.

C. The commissioner may sue on behalf of the board to collect any assessments or penalties for delinquent payment of assessments which are not paid over to the commissioner as required under this Part.

D. The commissioner shall appoint and employ all personnel necessary for the efficient and proper administration of this Part, except as provided in R.S. 3:4155(B).

Added by Acts 1983, No. 526, §1, eff. July 8, 1983; Acts 2009, No. 24, §8L, eff. June 12, 2009; Acts 2010, No. 495, §1, eff. June 24, 2010.



RS 3:4158 - Repealed

§4158. Repealed by Acts 2016, No. 10, §2.



RS 3:4159 - Assessment

§4159. Assessment

A. The board is hereby authorized to levy an assessment not to exceed ten cents per hundredweight, or equivalent thereof, on all milk solids, milk fats, or fluid milk components sold. The assessment shall be due and payable at the first point of sale. The assessment shall be paid by each dairy producer who sells milk solids, milk fats, or fluid milk components to dairy cooperative associations, processors, or distributors.

B. The assessment shall be collected by dairy cooperative associations. Each dairy cooperative shall deduct the assessment from the amount owed to the producer on his sale of milk solids, milk fats, or fluid milk components. Each dairy cooperative shall remit all assessments collected during each month to the commissioner no later than the twentieth day of the following month, together with such reports of purchases of dairy products as may be required by the board.

C. Each dairy cooperative shall keep full and complete records of all milk solids, milk fats, or fluid milk components purchased from producers, which shall be in such form and contain such information as the board by rule may prescribe and shall be preserved for a period of two years following the date of each purchase.

D. If the producer selling milk solids, milk fats, or fluid milk components is not a member of a dairy cooperative, or otherwise fails to pay the assessment, the assessment shall be collected by the processor or distributor making the first purchase of milk solids, milk fats, or fluid milk components. All processors or distributors purchasing milk solids, milk fats, or fluid milk components on which no assessment has been collected from the producer shall be liable for payment of the required assessment. Those processors or distributors shall collect the assessments, transmit the revenues to the commissioner, maintain the same records, and in all other respects perform all duties imposed on dairy cooperative associations with respect to the collection of the assessments.

E. If the revenues resulting from the assessment are more than are reasonably required to meet the operational and promotional expenses of the board, the board, subject to the approval of the commissioner, may from time to time temporarily suspend collection of the assessments, in which event the commissioner shall notify all dairy cooperative associations, processors, and distributors of the period during which the suspension of the assessment shall be in effect. Upon the board's termination of any such suspension of assessment, the assessment shall be deducted, collected, and transmitted to the commissioner in the same manner as prior to the suspension.

Added by Acts 1983, No. 526, §1, eff. July 8, 1983; Acts 1995, No. 356, §1; Acts 2009, No. 24, §8L, eff. June 12, 2009; Acts 2010, No. 495, §1, eff. June 24, 2010; Acts 2016, No. 10, §1.



RS 3:4160 - Failure to pay assessment; penalty

§4160. Failure to pay assessment; penalty

A. Each dairy cooperative association, processor, or distributor who fails to file any report required by the board or to pay the assessment within the time prescribed by this Part shall forfeit to the commissioner the amount of the assessment plus a penalty of ten percent of the assessment due, plus one percent of the assessment due for each month, or fraction thereof, of delay after the due date for payment of the assessment.

B. The commissioner shall collect the penalties authorized by this Section, together with delinquent assessments, by any of the following methods:

(1) By voluntary payment by the person liable.

(2) By legal proceedings instituted in a court of competent jurisdiction.

(3) By seeking injunctive relief to enjoin any dairy cooperative association, processor, or distributor owing such assessment or penalties from operating his business or engaging in business as a buyer of milk solids, milk fats, or fluid milk components until the delinquent assessments or penalties have been paid.

C. Each person required to pay the assessments provided for in this Part who refuses to allow full inspection of his premises, or any books, records, or other documents relating to the liability of that person or who hinders in any way, delays or prevents an inspection shall be subject to penalties as provided in Subsection D of this Section.

D. The board may impose penalties not to exceed one thousand dollars per day for each day on which there occurs a violation of any of the provisions of this Part, or the rules and regulations adopted under the provisions of this Part. Penalties may be assessed only by a ruling of the board based on an adjudicatory hearing held in accordance with the Administrative Procedure Act.

Added by Acts 1983, No. 526, §1, eff. July 8, 1983; Acts 2009, No. 24, §8L, eff. June 12, 2009; Acts 2010, No. 495, §1, eff. June 24, 2010; Acts 2016, No. 10, §1.



RS 3:4161 - Disposition of assessments

§4161. Disposition of assessments

A. All funds derived from assessments imposed under this Part shall be used for the operational and promotional expenses of the board. The board shall control its own funds subject to the budgetary review of the commissioner.

B. The board may select a bank for the deposit of its funds.

C. The board shall invest any surplus funds which may be available in interest-bearing accounts, securities, or other similar investments as may, in its sole discretion, be deemed appropriate by the board.

D. The board shall annually make a complete report of all of its expenditures during the preceding fiscal year to all organizations authorized to make nominations for appointments to the board.

Added by Acts 1983, No. 526, §1, July 8, 1983; Acts 1995, No. 356, §1; Acts 2009, No. 24, §8L, eff. June 12, 2009.



RS 3:4162 - Confidentiality of information

§4162. Confidentiality of information

Information which is obtained by any person pursuant to this Part is confidential and shall not be disclosed to any other person except to a person with the same right to obtain the information or any attorney employed to give legal advice upon it, or by any court order.

Added by Acts 1983, No. 526, §1, eff. July 8, 1983; Acts 2009, No. 24, §8L, eff. June 12, 2009.



RS 3:4201 - Definitions

CHAPTER 27. MEAT AND POULTRY INSPECTION LAW

§4201. Definitions

As used in this Chapter, except as otherwise specified, the following terms shall have the meanings stated below:

(1) The term "commissioner" means the "Commissioner, Louisiana Department of Agriculture."

(2) The term "firm" means any partnership, association, or other unincorporated business organization.

(3) The term "meat broker" means any person, firm or corporation engaged in the business of buying or selling carcasses, parts of carcasses, meat, or meat food products of cattle, sheep, poultry, swine, goats, horses, mules or other equines on commission, or otherwise negotiating purchases, sales, or transactions of such articles other than for his own account or as an employee of another person, firm or corporation.

(4) The term "intrastate commerce" means commerce within the state.

(5) The term "meat food product" means any product capable of use as human food which is made wholly or in part from any meat or other portion of the carcass of any cattle, sheep, swine, poultry or goats, excepting products which contain meat or other portions of such carcasses only in a relatively small proportion or historically have not been considered by consumers as products of the meat food industry, and which are exempted from definition as a meat food product by the commissioner under such conditions as he may prescribe to assure that the meat or other portions of such carcasses contained in such product are not adulterated and that such products are not represented as meat food products. The term as applied to food products of equines shall have a meaning comparable to that provided in this paragraph with respect to cattle, sheep, swine, poultry and goats.

(6) The term "capable of use as human food" shall apply to any carcass, or part of a carcass, of any animal, unless it is denatured or otherwise identified as required by regulations prescribed by the commissioner to deter its use as human food, or it is naturally inedible by humans.

(7) The term "prepared" means slaughtered, canned, salted, rendered, boned, cut up, or otherwise manufactured or processed.

(8) The term "adulterated" shall apply to any carcass, part thereof, meat or meat food product under one or more of the following circumstances:

a. If it bears or contains any poisonous or deleterious matter which may render it injurious to health;

b. If it bears or contains (by reason of administration of any substance to the live animal or otherwise) any added poisonous or added deleterious substance (other than one which is--(a) a pesticide chemical in or on a raw agricultural commodity, (b) a food additive, or (c) a color additive) which may, in the judgment of the commissioner make such article unfit for human food;

c. If it is, in whole or in part, a raw agricultural commodity which bears or contains a pesticide chemical, food additive, or color additive which is unsafe or prohibited as determined by regulations of the commissioner under this Chapter;

d. If it consists in whole or in part of any filthy, putrid, or decomposed substance or is for any other reason unsound, unhealthful, unwholesome, or otherwise unfit for human food;

e. If it has been prepared, packed, or held under unsanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered injurious to health;

f. If it is, in whole or in part, the product of an animal which has died otherwise than by slaughter;

g. If its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health;

h. If it has been subjected to radiation at levels that exceed the tolerances established by the commissioner in regulations under this Act;

i. If any valuable constituent has been in whole or in part omitted or abstracted therefrom; or if any substance has been substituted, wholly or in part therefor; or if damage or inferiority has been concealed in any manner; or if any substance has been added thereto or mixed or packaged therewith so as to increase its bulk or weight, or reduce its quality or strength, or make it appear better or of greater value than it is; or

j. If it is margarine containing animal fat and any of the raw material used therein consisted in whole or in part of any filthy, putrid or decomposed substance.

(9) The term "misbranded" shall apply to any carcass, part thereof, meat or meat food product under one or more of the following circumstances:

a. If its labeling is false or misleading in any particular;

b. If it is offered for sale under the name of another food;

c. If it is an imitation of another food, unless its label bears, in type of uniform, size, and prominence, the word "imitation" and immediately thereafter, the name of the food imitated;

d. If its container is so made, formed, or filled as to be misleading;

e. If in a package or other container unless it bears a label showing (a) the name and place of business of the manufacturer, packer, or distributor; and (b) an accurate statement of the quantity of the contents in terms of weight, measure, or numerical count; provided, that under Clause (b) of this Subparagraph (e), reasonable variations may be permitted, and exemptions as to small packages may be established by regulations prescribed by the commissioner;

f. If any work, statement, or other information required by or under authority of this Chapter to appear on the label or other labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or devices, in the labeling) and in such terms as to render it unlikely to be read and understood by the ordinary individual under customary conditions of purchase and use;

g. If it purports to be or is represented as a food for which a definition and standard of identity or composition has been prescribed by regulations of the commissioner, unless, (a) it conforms to such definition and standard, and (b) its label bears the name of the food specified in the definition and standard and, insofar as may be required by such regulations, the common names of optional ingredients (other than spices, flavoring, and coloring) present in such foods;

h. If it purports to be or is represented as a food for which a standard or standards of fill of the container have been prescribed by regulations of the commissioner, and it falls below the standard of fill of container applicable thereto, unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard;

i. If it is not subject to the provisions of Subparagraph "g", unless its label bears (a) the common or usual name of the food, if any there be, and (b) in case it is fabricated from two or more ingredients, the common or usual name of each such ingredient; except that spices, flavorings, and colorings may, when authorized by the commissioner, be designated as spices, flavorings, and colorings without naming each; provided that, to the extent that compliance with the requirements of Clause (b) of this Subparagraph "i" is impracticable, or results in deception or unfair competition, exemptions shall be established by regulations promulgated by the commissioner;

j. If it purports to be or is represented for special delivery uses, unless its label bears such information concerning its vitamin, mineral and other dietary properties as the commissioner, after consultation with the secretary of agriculture of the United States, determines to be, and by regulations prescribed as, necessary in order to fully inform purchasers as to its value for such uses;

k. If it bears or contains any artificial flavoring, artificial coloring, or chemical preservative, unless it bears labeling stating the fact, provided, that to the extent that compliance with the requirements of this Subparagraph "k" is impracticable, exemptions shall be established by regulations promulgated by the commissioner, or;

l. If it fails to bear, directly thereon or on its container, as the commissioner may by regulations prescribe, the inspection legend and, unrestricted by any of the foregoing, such other information as the commissioner may require in such regulations to assure that it will not have false or misleading labeling and that the public will be informed of the manner of handling required to maintain the article in a wholesome condition.

(10) The term "label" means a display of written, printed, or graphic matter upon the immediate container (not including package liners) of any article.

(11) The term "labeling" means all labels and other written, printed, or graphic matter (1) upon any article or any of its containers or wrappers, or (2) accompanying such article.

(12) The term "Federal Meat Inspection Act" means the act so entitled approved March 4, 1907, as amended by the Wholesome Meat Act (21 U.S.C. 71 et seq.), and acts amendatory thereof or supplementary thereto.

(13) The term "Federal Food, Drug, and Cosmetic Act" means the act so entitled, approved June 25, 1938 (21 U.S.C. 301 et seq.)**, and acts amendatory thereof or supplementary thereto.

(14) The term "pesticide chemical," "food additive," "color additive," and "raw agricultural commodity" shall have the same meanings for purposes of this Chapter as under the Federal Food, Drug, and Cosmetic Act.

(15) The term "official mark" means the official inspection legend or any other symbol prescribed by regulations of the commissioner to identify the status of any article or animal under this Act.

(16) The term "official inspection legend" means any symbol prescribed by regulations of the commissioner showing that the article was inspected and passed in accordance with this Chapter.

(17) The term "official certificate" means any certificate prescribed by regulations of the commissioner for issuance by an inspector or other person performing official functions under this Chapter.

(18) The term "official device" means any device prescribed or authorized by the commissioner for use in applying any official mark.

(19) The term "renderer" means any person, firm, or corporation engaged in the business of rendering carcasses, or parts or products of the carcasses, of cattle, sheep, poultry, swine, goats, horses, mules or other equines.

(20) The term "animal food manufacturer" means any person, firm, or corporation engaged in the business of manufacturing or processing animal food derived wholly or in part from carcasses, or parts or products of the carcasses, of cattle, sheep, poultry, swine, goats, horses, mules or other equines.

(21) The term "Federal Poultry Products Inspection Act" means the act so entitled, approved August 28, 1957 (21 U.S.C. 451 et seq.)*** and acts amendatory thereof or supplementary thereto.

(22) The term "Federal Humane Methods of Livestock Slaughter Act of 1978" means the act so entitled, approved October 10, 1978 (7 U.S.C. 1901 et seq.), and acts amendatory thereof or supplementary thereto.

(23) The term "intervening transfer or storage" means no longer in possession of meat products.

Acts 1968, No. 376, §1. Amended by Acts 1970, No. 615, §§1, 2; Acts 1985, No. 73, §1; Acts 2010, No. 496, §1, eff. June 24, 2010; Acts 2015, No. 267, §1, eff. June 29, 2015.

*21 U.S.C.A. 71 et seq. (Transferred; See Now, 21 U.S.C.A. §601 et seq.).

**21 U.S.C.A. 301 et seq.

***21 U.S.C.A. 451 et seq.



RS 3:4202 - Objective

§4202. Objective

It is the objective of this law to provide meat and poultry products inspection programs that will impose and enforce requirements with respect to intrastate operations and commerce that are at least equal to those imposed and enforced under the Federal Meat Inspection Act* and the Federal Poultry Products Inspection Act** with respect to operations and transactions in interstate commerce; and the commissioner is directed to administer this law so as to accomplish this purpose in a reasonable manner.

Added by Acts 1970, No. 615, §2; Acts 1985, No. 73, §1.

*21 U.S.C.A. §71 ET SEQ. (TRANSFERRED; SEE NOW, 21 U.S.C.A. §601 ET SEQ.).

**21 U.S.C.A. §451 ET SEQ.



RS 3:4203 - Antemortem inspection and humane methods of slaughter

§4203. Antemortem inspection and humane methods of slaughter

A. For the purpose of preventing the use in intrastate commerce, as hereinafter provided, of meat and meat food products which are adulterated, the commissioner shall cause to be made, by inspectors appointed for that purpose, an antemortem inspection of all cattle, sheep, poultry, swine, goats, horses, mules and other equines before they shall be allowed to enter into any slaughtering, packing, meat-canning, rendering or similar establishment, in this state in which slaughtering and preparation of meat and meat food products of such animals are conducted solely for intrastate commerce, and all cattle, sheep, poultry, swine, goats, horses, mules and other equines found on such inspection to show symptoms of disease shall be condemned if the diseased condition warrants such action, or shall be set apart and slaughtered separately from all other cattle, sheep, poultry, swine, horses, mules or other equines, and when so slaughtered, the carcasses of said cattle, sheep, poultry, swine, goats, horses, mules or other equines shall be subject to a careful examination, all as provided by the rules and regulations to be prescribed by the commissioner as herein provided for.

B. For the purpose of preventing the inhumane slaughtering of livestock, the commissioner shall cause to be made, by inspectors appointed for that purpose, an examination and inspection of the method by which cattle, sheep, swine, goats, horses, mules, or other equines are slaughtered and handled in connection with slaughter in the slaughtering establishments inspected in this state. The commissioner may refuse to provide inspection to a new slaughtering establishment or may temporarily suspend inspection at a slaughtering establishment if the commissioner finds that any cattle, sheep, swine, goats, horses, mules, or other equines have been slaughtered or handled in connection with slaughter by any method not in accordance with the Federal Humane Methods of Livestock Slaughter Act (7 U.S.C. §1901 et seq.). The refusal to inspect or suspension shall continue until the establishment furnishes assurances satisfactory to the commissioner that all slaughtering and handling in connection with slaughter of livestock is in accordance with such method.

Acts 1968, No. 376, §2. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1; Acts 2010, No. 496, §1, eff. June 24, 2010.



RS 3:4204 - Postmortem inspection

§4204. Postmortem inspection

For the purposes hereinbefore set forth the commissioner shall cause to be made by inspectors appointed for that purpose, as hereinafter provided, a postmortem examination and inspection of the carcasses and parts thereof of all cattle, sheep, poultry, swine, goats, horses, mules and other equines, capable of use as human food, to be prepared at any slaughtering, meat-canning, salting, packing, rendering or similar establishment in this state in which such articles are prepared solely for intrastate commerce; and the carcasses and parts thereof of all such animals found to be not adulterated shall be marked, stamped, tagged or labeled as "Louisiana Inspected and Passed"; and said inspectors shall label, mark, stamp or tag as "Inspected and Condemned" all carcasses and parts thereof thus inspected and condemned and all carcasses and parts thereof condemned shall be destroyed for food purposes by the said establishment in the presence of an inspector. The commissioner may remove inspectors* from any such condemned carcass or part thereof, and said inspectors, after said first inspection shall, when they deem it necessary, reinspect said carcasses or parts thereof to determine whether since the first inspection the same have become adulterated and if any carcass or any part thereof shall, upon examination and inspection subsequent to the first examination and inspection, be found to be adulterated, it shall be destroyed for food purposes by the said establishment in the presence of an inspector.

Acts 1968, No. 376, §3. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1.

*NOTE: AS IT APPEARS IN ACTS 1970, NO. 615.



RS 3:4205 - Reinspection upon reentry

§4205. Reinspection upon reentry

The foregoing provisions shall apply to all carcasses or parts of carcasses of cattle, sheep, poultry, swine, goats, horses, mules and other equines or the meat or meat products or poultry products thereof, capable of use as human food, which may be brought into any slaughtering, meat-canning, salting, packing, rendering, or similar establishment, where inspection under this Chapter is maintained, and such examination and inspection shall be made before the said carcasses or parts thereof shall be allowed to enter into any department wherein the same are to be treated and prepared for meat food products; and the foregoing provisions shall also apply to all such products which, after having been issued from any such slaughtering, meat-canning, salting, packing, rendering or similar establishment, shall be returned to the same or to any similar establishment where such inspection is maintained. The commissioner may limit the entry of carcasses, part of carcasses, meat, meat food products, poultry products and other materials into any establishment at which inspection under this Chapter is maintained, under such conditions as he may prescribe to assure that allowing the entry of such articles into such inspected establishments will be consistent with the purposes of this Chapter.

Acts 1968, No. 376, §4. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1.



RS 3:4206 - Inspected and passed or condemned

§4206. Inspected and passed or condemned

For the purposes hereinbefore set forth the commissioner shall cause to be made by inspectors appointed for that purpose an examination and inspection of all meat food products and poultry products prepared in any slaughtering, meat-canning, salting, packing, rendering, or similar establishment, where such articles are prepared solely for intrastate commerce and for the purposes of any examination and inspection said inspectors shall have access at all times, by day or night, whether the establishment be operated or not, to every part of said establishment; and said inspectors shall assure that said establishment shall label, mark, stamp or tag as "Louisiana Inspected and Passed" all such products found to be unadulterated; and said inspectors shall label, mark, stamp or tag as "Inspected and Condemned" all such products found adulterated, and all such condemned meat, food products and poultry products shall be destroyed for food purposes, as hereinbefore provided, and the commissioner may remove inspectors from any establishment which fails to so destroy such condemned food products.

Acts 1968, No. 376, §5. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1.



RS 3:4207 - Labeling

§4207. Labeling

A. When any meat or meat food product or poultry product prepared for intrastate commerce which has been inspected as hereinbefore provided and marked "Louisiana Inspected and Passed" shall be placed or packed in any can, pot, tin, canvas, or other receptacle or covering in any establishment where inspection under the provisions of this Chapter is maintained, the person, firm or corporation preparing said product shall cause a label to be attached to said can, pot, tin, canvas or other receptacle or covering, under supervision of an inspector, which label shall state that the contents thereof have been "Louisiana Inspected and Passed" under the provisions of this Chapter, and no inspection and examination of meat, meat food products or poultry products deposited or enclosed in cans, tins, pots, canvas, or other receptacle or covering in any establishment where inspection under the provisions of this Chapter is maintained shall be deemed to be complete until such meat, meat food products or poultry products have been sealed or enclosed in said can, tin, pot, canvas or other receptacle or covering under the supervision of an inspector.

B. All carcasses, parts of carcasses, meat, meat food products and poultry products inspection at any establishment under the authority of this Chapter and found to be not adulterated, shall at the time they leave the establishment bear, in distinctly legible form, directly thereon or on their containers, as the commissioner may require, the information required under R.S. 3:4201(9).

C. The commissioner, whenever he determines such action is necessary for the protection of the public, may prescribe:

(1) The styles and sizes of type to be used with respect to material required to be incorporated in labeling to avoid false or misleading labeling of any articles or animals subject to this Chapter; (2) definitions and standards of identity or composition for articles subject to this Chapter and standards of fill of container for such articles not inconsistent with any such standards established under the Federal Food, Drug and Cosmetic Act, or under the Federal Meat Inspection Act or the Federal Poultry Products Inspection Act and there shall be consultation between the commissioner and the secretary of agriculture of the United States prior to issuance of such standards to avoid inconsistency between such standards and the federal standards.

D. No article subject to this Chapter shall be sold or offered for sale by any person, firm, or corporation, in intrastate commerce, under any name or other marking or labeling which is false or misleading, or in any container of a misleading form or size, but established trade names and other marking and labeling and containers which are not false or misleading and which are approved by the commissioner, are permitted.

E. If the commissioner has reason to believe that any marking or labeling or the size or form of any container in use or proposed for use with respect to any article subject to this Chapter is false or misleading in any particular, he may direct that such use be withheld unless the marking, labeling or container is modified in such manner as he may prescribe so that it will not be false, or misleading. If the person, firm or corporation using or proposing to use the marking, labeling or container does not accept the determination of the commissioner, such person, firm or corporation may request a hearing, but the use of the marking, labeling, or container shall, if the commissioner so directs, be withheld pending hearing and final determination by the commissioner. Any such determination by the commissioner shall be conclusive unless, within thirty days after receipt of notice of such final determination, the person, firm, or corporation adversely affected thereby appeals to the appropriate court.

Acts 1968, No. 376, §6. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1.



RS 3:4208 - Sanitation

§4208. Sanitation

The commissioner shall cause to be made, by experts in sanitation, or other competent inspectors, such inspection of all slaughtering, meat-canning, salting, packing, rendering or similar establishments in which cattle, sheep, poultry, swine, goats, horses, mules or other equines are slaughtered and the meat and meat food products thereof are prepared solely for intrastate commerce as may be necessary to inform himself concerning the sanitary conditions of the same, and to prescribe the rules and regulations of sanitation under which such establishments shall be maintained; and where the sanitary conditions of any such establishment are such that the meat, meat food products or poultry products are rendered adulterated, he shall refuse to allow said meat, meat food products or poultry products to be labeled, marked, stamped or tagged as "Louisiana Inspected and Passed".

Acts 1968, No. 376, §7. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1.



RS 3:4209 - Daytime or nighttime

§4209. Daytime or nighttime

The commissioner shall cause an examination and inspection of all cattle, sheep, poultry, swine, goats, horses, mules and other equines, slaughtered and the meat and meat food products prepared in the establishments hereinbefore described for the purposes of intrastate commerce to be made during the nighttime as well as during the daytime when the slaughtering of said cattle, sheep, poultry, swine, goats, horses, mules and other equines, or the preparation of said meat, meat food products and poultry products is conducted during the nighttime.

Acts 1968, No. 376, §8. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1.



RS 3:4210 - Prohibitions

§4210. Prohibitions

No person, firm or corporation shall, with respect to any cattle, sheep, poultry, swine, goats, horses, mules or other equines, or any carcasses, parts of carcasses, meat or meat products of any such animals:

(1) Slaughter any such animals or prepare any such articles which are capable of use as human food at any establishment preparing such articles solely for intrastate commerce, except in compliance with the requirements of this Chapter;

(2) Sell, transport, offer for sale or transportation, or receive for transportation, in intrastate commerce, (a) are capable of use as human food,* and (b) are adulterated or misbranded at the time of sale or transportation;* or (c) any articles required to be inspected under this Chapter unless they have been so inspected and passed;

(3) Do, with respect to any such articles which are capable of use as human food, any act while they are being transported in intrastate commerce or held for sale after such transportation, which is intended to cause or has the effect of causing such articles to be adulterated or misbranded.

Acts 1968, No. 376, §9. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1.

*NOTE: AS IT APPEARS IN ACTS 1970, No. 615.



RS 3:4211 - Prohibits

§4211. Prohibits

A. No brand manufacturer, printer or other person, firm or corporation shall cast, print, lithograph or otherwise make any device containing any official mark or simulation thereof, or any label bearing any such mark or simulation, or any form of official certificate or simulation thereof, except as authorized by the commissioner.

B. No person, firm or corporation shall:

(1) Forge any official device, mark or certificate;

(2) Without authorization from the commissioner, use any official device, mark or certificate, or simulation thereof, or alter, detach, deface or destroy any official device, mark or certificate;

(3) Contrary to the regulations prescribed by the commissioner, fail to use, or to detach, deface or destroy any official device, mark or certificate;

(4) Knowingly possess, without promptly notifying the commissioner or his representative, any official device or any counterfeit, simulated, forged, or improperly altered official certificate or any device or label or any carcass of any animal, or part or product thereof, bearing any counterfeit, simulated, forged or improperly altered official mark;

(5) Knowingly make any false statement in any shippers' certificate or other official or nonofficial certificate provided for in the regulations prescribed by the commissioner; or

(6) Knowingly represent that any article has been inspected and passed, or exempted, under this Chapter when, in fact, it has, respectively, not been so inspected and passed, or exempted.

Acts 1968, No. 376, §10; Acts 1985, No. 73, §1.



RS 3:4212 - Identification

§4212. Identification

No person, firm, or corporation shall sell, transport, offer for sale or transportation, or receive for transportation, in intrastate commerce, any carcasses of horses, mules or other equines or parts of such carcasses, or the meat or meat food products thereof, unless they are plainly and conspicuously marked or labeled or otherwise identified as required by regulations prescribed by the commissioner to show kind of animals from which they derived. When required by the commissioner with respect to establishments at which inspection is maintained under this Chapter, such animals and their carcasses, parts thereof, meat and meat food products shall be prepared in establishments separate from those in which cattle, sheep, poultry, swine or goats are slaughtered or their carcasses, parts thereof, meats, meat food products or poultry products are prepared.

Acts 1968, No. 376, §11. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1.



RS 3:4213 - Appointments and regulations

§4213. Appointments and regulations

The commissioner shall appoint from time to time inspectors to make an examination and inspection of all cattle, sheep, poultry, swine, goats, horses, mules and other equines, the inspection of which is hereby provided for, and of all carcasses and parts thereof, and of all meats, meat food products and poultry products thereof and of the sanitary conditions of all establishments in which said meat, meat food products and poultry products hereinbefore described are prepared, and said inspectors shall refuse to stamp, mark, tag or label any carcass or any part thereof, or meat food product or poultry product therefrom, prepared in any establishment hereinbefore mentioned, until the same shall have been inspected and found to be not adulterated, and shall perform such other duties as are provided by this Chapter and by rules and regulations to be prescribed by said commissioner and said commissioner shall, from time to time, promulgate such rules and regulations as are necessary for the efficient execution of the provisions of this Chapter, and all inspections and examinations made under this Chapter shall be such and made in such manner as described in the rules and regulations prescribed by said commissioner not inconsistent with the provisions of this Chapter.

Acts 1968, No. 376, §12. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1.



RS 3:4214 - Prohibits gifts

§4214. Prohibits gifts

Any person, firm or corporation, or any agent or employee of any person, firm or corporation, who shall give, pay or offer, directly or indirectly, to any inspector, deputy inspector, chief inspector or any other officer or employee of this state authorized to perform any of the duties prescribed by this Chapter, or by the rules and regulations of the commissioner, any money or other thing of value, with intent to influence said inspector, deputy inspector, chief inspector or other officer or employee of this state in the discharge of any duty herein provided for, shall be deemed guilty of a felony and, upon conviction thereof, shall be punished by a fine of not less than five thousand dollars nor more than ten thousand dollars and by imprisonment in the Louisiana State Penitentiary for not less than one year nor more than three years; and any inspector, deputy inspector, chief inspector or other officer or employee of this state authorized to perform any of the duties prescribed by this Chapter who shall accept any money, gift or other thing of value from any person, firm or corporation, or officers, agents or employees thereof, given with intent to influence his official action, or who shall receive or accept from any person, firm or corporation engaged in intrastate commerce any gift, money or other thing of value given with any purpose or intent whatsoever, shall be deemed guilty of a felony and shall, upon conviction thereof, be summarily discharged from office and shall be punished by a fine of not less than one thousand dollars nor more than ten thousand dollars and by imprisonment in the Louisiana State Penitentiary for not less than one year nor more than three years.

Acts 1968, No. 376, §13; Acts 1985, No. 73, §1.



RS 3:4215 - Exemption; farmers, custom, retailers, restaurants and similar retail type establishments

§4215. Exemption; farmers, custom, retailers, restaurants, and similar retail type establishments

A. The provisions of this Chapter requiring inspection of the slaughter of animals and the preparation of the carcasses, parts thereof, meat and meat food products at establishments conducting such operations shall not (1) apply to the slaughtering by any person of animals of his own raising, and the preparation by him and transportation in intrastate commerce of the carcasses, parts thereof, meat and meat food products of such animals exclusively for use by him and members of his household and his nonpaying guests and employees; nor (2) to the custom slaughter by any person, firm or corporation of cattle, sheep, swine, or goats delivered by the owner thereof for such slaughter, and the preparation by such slaughterer and transportation in intrastate commerce of the carcasses, parts thereof, meat and meat food products of such animals, exclusively for use in the household of such owner, by him and members of his household and his nonpaying guests and employees; provided, that such custom slaughterer does not engage in the business of buying or selling any carcasses, parts of carcasses, meat or meat food products of any cattle, sheep, swine, goats, or equines capable of use as human food.

B. The provisions of this Chapter requiring inspection of the preparation of carcasses, parts thereof, meat and meat food products shall not apply when all of the following apply:

(1) The operations are of types traditionally and usually conducted at retail stores, restaurants, and similar retail type establishments.

(2) The operations are conducted at a retail store, restaurant, or similar retail type establishment, owned by the same person that operates the facility.

(3) The products are for sale in normal retail quantities, or are part of a normal retail service.

(4) The products are sold or provided to consumers at such establishments.

(5) The products are sold and transported directly to the consumer by the retail store, restaurant, or similar retail type establishment's employees or a common carrier, provided there is no intervening transfer or storage.

C. The slaughter of animals and preparation of articles referred to in Paragraph (A)(2) and Subsection (B) of this Section shall be conducted in accordance with such sanitary conditions as the commissioner may, by regulations, prescribe. Violations of any such regulation is prohibited.

D. The adulteration and misbranding provisions of this Chapter, other than the requirement of the inspection legend, shall apply to articles which are not required to be inspected under this Chapter.

Acts 1968, No. 376, §14; Acts 1985, No. 73, §1; Acts 1992, No. 56, §1; Acts 2015, No. 267, §1, eff. June 29, 2015; Acts 2016, No. 5, §1.



RS 3:4216 - Added exemptions

§4216. Added exemptions

The commissioner shall, by regulation and under such conditions, including sanitary standards, practices and procedures, as he may prescribe, exempt from specific provisions of this Chapter:

(1) The slaughtering by any person of poultry of his own raising, and the processing by him and transportation in commerce of the poultry products exclusively for use by him and members of his household and his nonpaying guests and employees;

(2) The custom slaughter by any person of poultry delivered by the owner thereof for such slaughter, and the processing by such slaughter and transportation in commerce of poultry products exclusively for use, in the household of such owner, by him and members of his household and his non-paying guests and employees; provided, that such custom slaughterer does not engage in the business of buying or selling any poultry products capable of use as human food;

(3) The slaughtering and processing of poultry products by any poultry producer on his own premises with respect to sound and healthy poultry raised on his premises and the distribution by any person solely within such jurisdiction of the poultry products derived from such operations, if, in lieu of labeling requirements, such poultry products are identified with the name and address of such poultry producer, and if they are not otherwise misbranded, and are sound, clean, and fit for human food when so distributed; and

(4) The slaughtering of sound and healthy poultry or the processing of poultry products of such poultry by any poultry producer or other person for distribution by him solely within such jurisdiction directly to household consumers, restaurants, hotels, and boarding houses, for use in their dining rooms, or in the preparation of meals for sales direct to consumers, if, in lieu of other labeling requirements, such poultry products are identified with the name and address of the processor, and if they are not otherwise misbranded and are sound, clean, and fit for human food when distributed by such processor.

The exemptions provided for in Paragraphs (3) and (4) herein shall not apply if the poultry producer or other person engages in the current calendar year in the business of buying or selling any poultry products other than specified in such clauses.

No exemption under Paragraph (3) and (4) herein shall apply to any poultry producer or other person who slaughters or processes the products of more than 5000 turkeys or an equivalent number of poultry of all species in the current calendar year, four birds of other species being deemed the equivalent of one turkey.

The provisions of this Chapter shall not apply to poultry producers with respect to poultry of their own raising on their own farms if (1) such producers slaughter not more than 250 turkeys, or not more than an equivalent number of birds of all species during the calendar year for which this exemption is being determined, four birds of other species being deemed the equivalent of one turkey; (2) such poultry producers do not engage in buying or selling poultry products other than those produced from poultry raised on their own farms; and (3) none of such poultry moves in commerce.

Added by Acts 1970, No. 615, §2; Acts 1985, No. 73, §1.



RS 3:4217 - Storage regulations

§4217. Storage regulations

The commissioner may, by regulations, prescribe conditions under which carcasses, meat, meat food products and poultry products of cattle, sheep, poultry, swine, goats, horses, mules or other equines, capable of use as human food, shall be stored or otherwise handled by any person, firm or corporation engaged in the business of buying, selling, freezing, storing or transporting, in or for intrastate commerce, such articles whenever the commissioner deems such action necessary to assure that such articles will not be adulterated or misbranded when delivered to the consumer. Violations of any such regulation is prohibited.

Acts 1968, No. 376, §15. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1.



RS 3:4218 - Inspection not provided for slaughtering not intended for human consumption

§4218. Inspection not provided for slaughtering not intended for human consumption

Inspection shall not be provided under R.S. 3:4201 through 3:4217 at any establishment for the slaughter of cattle, sheep, poultry, swine, goats, horses, mules or other equines, or the preparation of any carcasses or parts or products of such animals, which are not intended for use as human food, but such articles shall, prior to their offer for sale or transportation in intrastate commerce, unless naturally inedible by humans, be denatured or otherwise identified as prescribed by regulations of the commissioner to deter their use for human food. No person, firm, or corporation shall buy, sell, transport, or offer for sale or transportation, or receive for transportation, in intrastate commerce, any carcasses, parts thereof, meat, meat food products or poultry products of any such animals which are not intended for use as human food unless they are denatured or otherwise identified as required by the regulations of the commissioner or are naturally inedible by humans.

Acts 1968, No. 376, §16. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1.



RS 3:4219 - Records required

§4219. Records required

A. The following classes of persons, firms and corporations shall keep such records as will fully and correctly disclose all transactions involved in their businesses; and all persons, firms, and corporations subject to such requirements shall, at all reasonable times, upon notice by a duly authorized representative of the commissioner, afford such representative and any duly authorized representative of the secretary of agriculture of the United States accompanied by such representative of the commissioner, access to their places of business and opportunity to examine the facilities, inventory, and records thereof, to copy all such records and to take reasonable samples of their inventory upon payment of the fair market value thereof:

(1) Any persons, firms, or corporations that engage, for intrastate commerce, in the business of slaughtering any cattle, sheep, poultry, swine, goats, horses, mules or other equines, or preparing, freezing, packaging or labeling any carcasses, or parts or products of carcasses, of any such animals; for use as human food or animal food;

(2) Any persons, firms or corporations that engage in the business of buying or selling as meat brokers, wholesalers or otherwise, or transporting, in intrastate commerce, or storing in or for such commerce, any carcasses, or parts or products of carcasses, of any such animals;

(3) Any persons, firms or corporations that engage in business, in or for intrastate commerce, as renderers, or engage in the business of buying, selling, or transporting, in commerce, any dead, dying, disabled or diseased cattle, sheep, poultry, swine, goats, horses, mules or other equines, or parts of the carcasses of any such animals that died otherwise than by slaughter.

B. Any record required to be maintained by this section shall be maintained for such period of time as the commissioner may, by regulations, prescribe.

Acts 1968, No. 376, §17. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1.



RS 3:4220 - Registration required

§4220. Registration required

No person, firm or corporation shall engage in business, in or for intrastate commerce, as a meat broker, renderer, or animal food manufacturer, or engage in business in such commerce as a wholesaler of any carcasses, or parts or products of carcasses, of any cattle, sheep, poultry, swine, goats, horses, mules or other equines, whether intended for human food or for other purposes, or engage in business as a public warehouseman storing any such articles in or for such commerce, or engage in the business of buying, selling, or transporting in such commerce, any dead, dying, disabled or diseased animals of the specified kinds, or parts of the carcasses of any such animals that died otherwise than by slaughter, unless, when required by regulations of the commissioner, he has registered with the commissioner his name and the address of each place of business at which, and all trade names under which, he conducts such business.

Acts 1968, No. 376, §18. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1.



RS 3:4221 - D animals

§4221. 4-D animals

No person, firm, or corporation engaged in the business of buying, selling, or transporting in intrastate commerce, dead, dying, disabled or diseased animals, or any parts of the carcasses of any animals that died otherwise than by slaughter, shall buy, sell, transport or offer for sale or transportation, or receive for transportation, in such commerce, any dead, dying, disabled or diseased cattle, sheep, poultry, swine, goats, horses, mules or other equines, or parts of carcasses of any such animals that died otherwise than by slaughter, unless such transaction or transportation is made in accordance with such regulations as the commissioner may prescribe to assure that such animals, or the unwholesome parts or products thereof, will be prevented from being used for human food purposes.

Acts 1968, No. 376, §19. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1.



RS 3:4222 - Federal and state cooperation; designated authority

§4222. Federal and state cooperation; designated authority

A. The commissioner is hereby designated as the state agency which shall be responsible for cooperating with the secretary of agriculture of the United States under the provisions of the Federal Meat Inspection Act and the Federal Poultry Products Inspection Act and such agency is directed to cooperate with the secretary of agriculture of the United States in developing and administering the meat inspection program of this state under this Chapter to assure that its requirements are at least equal to those imposed pursuant to the Federal Meat Inspection Act and in developing and administering the program of this state under the provisions of this Chapter in such a manner as will effectuate the purposes of this Chapter and the federal acts. However, no provision of this Chapter shall be understood or construed as changing or repealing any present constitutional provision or statutory law of the state with respect to the powers, duties and responsibilities of the Louisiana Department of Health or with respect to the Sanitary Code or the State Food, Drugs and Cosmetic Act except to the extent and only to the extent of direct conflict with the provisions herein contained and rules and regulations adopted pursuant thereto. Where practical the Louisiana Department of Agriculture shall enter into a contractual agreement with the Louisiana Department of Health for services presently being rendered by the Louisiana Department of Health and all related services under the provisions of various applicable laws, to the extent necessary to assure compliance with the provisions and purposes of this Chapter.

B. In such cooperative efforts, the commissioner is authorized to accept from the secretary advisory assistance in planning and otherwise developing the state program, technical and laboratory assistance and training including necessary curricular and instructional materials and equipment, and financial and other aid for administration of such a program. The commissioner is further authorized to spend public funds of this state appropriated for administration of this Chapter to pay fifty per centum of the estimated total cost of the cooperative program.

C. The commissioner of agriculture shall serve as the representative of the governor in all consultations and negotiations with the secretary of the United States Department of Agriculture concerning the development and implementation of this Chapter and the Federal Meat Inspection Act and the Federal Poultry Products Inspection Act. The Louisiana Board of Animal Health shall advise the commissioner on all aspects of all consultations with the federal secretary and on all other aspects of the enforcement of the provisions of this Chapter.

D. Repealed by Acts 2016, No. 256, §2.

Acts 1968, No. 376, §20. Amended by Acts 1970, No. 615, §1; Acts 1982, No. 443, §2, eff. Jan. 1, 1983; Acts 1982, No. 750, §1, eff. Aug. 2, 1982; Acts 1985, No. 73, §1; Acts 2012, No. 811, §1, eff. July 1, 2012; Acts 2016, No. 256, §§1, 2.

*21 U.S.C.A. §601 ET SEQ.

**21 U.S.C.A. §451 ET SEQ.



RS 3:4223 - Auxiliary provisions

§4223. Auxiliary provisions

The commissioner may, for such period, or indefinitely, as he deems necessary to effectuate the purposes of this Chapter, refuse to provide, or withdraw inspection service under the provisions of this Chapter with respect to any establishment if he determines, after opportunity for a hearing is accorded the applicant for, or recipient of, such service, that such applicant or recipient is unfit to engage in any business requiring inspection under the provisions of this Chapter because the applicant or recipient or any one responsibly connected with the applicant or recipient, has been convicted, in any federal or state court, of (1) any felony, or (2) more than one violation of any law, other than a felony, based upon the acquiring, handling, or distributing of unwholesome, mislabeled or deceptively packaged food or upon fraud in connection with transactions in food. This section shall not affect in any way the provisions of this Chapter for withdrawal of inspection services under the provisions of this Chapter from establishments failing to maintain sanitary conditions or to destroy condemned carcasses, parts, meat or meat products. For the purpose of this section, a person shall be deemed to be responsibly connected with the business if he was a partner, officer, director, holder or owner of ten per centum or more of its voting stock, or employee in a managerial or executive capacity. The determination and order of the commissioner with respect thereto under this section shall be final and conclusive unless the affected applicant for, or recipient of, inspection service files application for judicial review within thirty days after the effective date of such order in the appropriate court as provided in R.S. 40:2294. Judicial review of any such order shall be upon the record upon which the determination and order are based.

Acts 1968, No. 376, §21; Acts 1985, No. 73, §1.



RS 3:4224 - Authority to retain meats

§4224. Authority to detain meats

Whenever carcasses, parts of carcasses, meat, meat food product or poultry product of cattle, sheep, poultry, swine, goats, horses, mules or other equines, or any product exempted from the definition of meat food product or poultry product, or any dead, dying, disabled or diseased animal or fowl described above is found by any authorized representative of the commissioner upon any premises where it is held for purposes of, or during or after distribution in intrastate commerce, and there is reason to believe that any such article is adulterated or misbranded and is capable of use as human food, or that it has not been inspected, in violation of the provisions of this Chapter or of the Federal Meat Inspection Act* or the Federal Food, Drug and Cosmetic Act,** or that such article or animal has been or is intended to be, distributed in violation of any such provisions, it may be detained by such representative for a period not to exceed twenty days, pending action under R.S. 3:4225 or notification of any federal authorities having jurisdiction over such article or animal, and shall be moved by any person, entity, firm, or corporation from the place at which it is located when so detained, until released by such representative. All official marks may be required by such representative to be removed from such article or animal before it is released unless it appears to the satisfaction of the commissioner that the article or animal is eligible to retain such marks.

Acts 1968, No. 376, §22. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1; Acts 2009, No. 24, §1, eff. June 12, 2009.

*21 U.S.C.A. §71 et seq. (Transferred; see now, 21 U.S.C.A. §601 et seq.).

**21 U.S.C.A. §301 et seq.



RS 3:4225 - Condemnation and seizure

§4225. Condemnation and seizure

A. Any carcass, part of carcass, meat or meat food product of cattle, sheep, poultry, swine, goats, horses, mules or other equines or any dead, dying, disabled, or diseased animal or fowl described above that is being transported in intrastate commerce, or is held for sale in this state after such transportation, and that (1) is or has been prepared, sold, transported or otherwise distributed or offered or received for distribution in violation of this Chapter, or (2) is capable of use as human food and is adulterated or misbranded, or (3) in any other way is in violation of this Chapter, shall be liable to seizure and condemnation, at any time, on a petition properly in any court specified in R.S. 3:4226 within the jurisdiction of which the article or animal is found. If the article or animal is condemned it shall, after entry of the decree, be disposed of by destruction or sale as the court may direct and the proceeds, if sold, less the court costs and fees, and storage and other proper expenses, shall be paid into the treasury of this state, but the article or animal shall not be sold contrary to the provisions of this Chapter, or the Federal Meat Inspection Act,* or the Federal Poultry Products Inspection Act** or the Federal Food, Drug, and Cosmetic Act;*** provided that upon the execution and delivery of a good and sufficient bond conditioned that the article or animal shall not be sold or otherwise disposed of contrary to the provisions of this Chapter, or the laws of the United States, the court may direct that such article or animal be delivered to the owner thereof subject to such supervision by authorized representatives of the commissioner as is necessary to insure compliance with the applicable laws. When a decree of condemnation is entered against the article or animal and it is released under bond, or destroyed, court costs and fees, and storage and other proper expenses shall be awarded against the person, if any, intervening as claimant of the article or animal. The proceedings in such case shall conform, as nearly as may be to the proceedings in criminal cases, and all such proceedings shall be in name of this state.

B. The provisions of this section shall in no way derogate from authority for condemnation or seizure conferred by other provisions of this Chapter, or other laws.

Acts 1968, No. 376, §23. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1.

*21 U.S.C.A. §71 ET SEQ. (TRANSFERRED; SEE NOW, 21 U.S.C.A. §601 ET SEQ.).

**21 U.S.C.A. §451 ET SEQ.

***21 U.S.C.A. §301 ET SEQ.



RS 3:4226 - Courts

§4226. Courts

The appropriate courts are vested with jurisdiction specifically to enforce, and to prevent and restrain violations of this Chapter, and shall have jurisdiction in all kinds of cases arising under this Chapter.

Acts 1968, No. 376, §24; Acts 1985, No. 73, §1.



RS 3:4227 - Assaults

§4227. Assaults

Any person who forcibly assaults, resists, opposes, impedes, intimidates or interferes with any person while engaged in or on account of the performance of his official duties under this Chapter shall be fined not more than five thousand dollars or imprisoned not more than three years, or both. Whoever, in the commission of any such acts, uses a deadly or dangerous weapon, shall be fined not more than ten thousand dollars or imprisoned not more than ten years, or both. Whoever kills any person while engaged in or on account of the performance of his official duties under this Chapter shall be punished as provided under the applicable state law.

Acts 1968, No. 376, §25; Acts 1985, No. 73, §1.



RS 3:4228 - Penalties

§4228. Penalties

A. Any person, firm or corporation who violates any provisions of this Chapter for which no other criminal penalty is provided by this Chapter shall, upon conviction, be subject to imprisonment for not more than one year, or a fine of not more than one thousand dollars, or both imprisonment and fine; but if such violations involves intent to defraud, or any distribution or attempted distribution of any article that is adulterated (except as defined in R.S. 3:4201(8)(i)), such person, firm or corporation shall be subject to imprisonment for not more than three years or a fine of not more than ten thousand dollars, or both; provided that no person, firm or corporation shall be subject to penalties under this section for receiving for transportation any article or animal in violation of this Chapter if such receipt was made in good faith, unless such person, firm or corporation refuses to furnish on request of a representative of the commissioner the name and address of the person from whom he received such article or animal, and copies of all documents, if any there be, pertaining to the delivery of the article or animal to him.

B. Nothing in this Chapter shall be construed as requiring the commissioner to report for prosecution or for the institution of injunction proceedings, minor violations of this Chapter whenever he believes that the public interest will be adequately served by a suitable written notice of warning.

Acts 1968, No. 376, §26; Acts 1985, No. 73, §1.



RS 3:4229 - Access to records; testimony; penalties

§4229. Access to records; testimony; penalties

A. The commissioner shall have access at all times:

(1) To gather and compile information concerning and, to investigate from time to time the organization, business, conduct, practices and management of any person, firm, or corporation engaged in intrastate commerce, and the relation thereof to other persons, firms and corporations;

(2) To require, by general or special orders, persons, firms and corporations engaged in intrastate commerce, or any class of them, or any of them to file with the commissioner, in such form as the commissioner may prescribe, annual or special, or both annual and special, reports or answers in writing, such reports and answers shall be made under oath, or otherwise, as the commissioner may prescribe, and shall be filed with the commissioner within such reasonable period as the commissioner may prescribe, unless additional time be granted in any case by the commissioner.

B. For the purposes of this Chapter the commissioner shall at all reasonable times have access to, for the purpose of examination, and the right to copy any documentary evidence of any person, firm or corporation being investigated or proceeded against.

C. The commissioner is hereby authorized to petition any court of competent jurisdiction for writs of mandamus, commanding any person, firm or corporation to comply with the provisions of this Chapter or any order or regulation of the commissioner authorized by said Chapter, and/or for writ of injunction, restraining and enjoining any person, firm or corporation from violating this statute or any regulations promulgated by the commissioner pursuant to said statute.

D. Any person, firm or corporation that shall willfully make, or cause to be made, any false entry or statement of fact in any report required to be made under this Chapter, or that shall willfully make, or cause to be made, any false entry in any account, record, or memorandum kept by a person, firm or corporation subject to this Chapter, or that shall willfully neglect or fail to make, or cause to be made, full, true and correct entries in such accounts, records of memoranda, of all facts and transactions appertaining to the business of such person, firm or corporation, or that shall willfully remove out of the jurisdiction of this state, or willfully mutilate, alter, or by any other means falsify any documentary evidence of any such person, firm or corporation, or that shall willfully refuse to submit to the commissioner or to his authorized agents, for the purpose of inspection and taking copies, any documentary evidence of any such person, firm or corporation in his possession or within his control, shall be deemed guilty of an offense and shall be subject, upon conviction in any court of competent jurisdiction, to a fine of not less than one thousand dollars nor more than five thousand dollars, or to imprisonment for a term of not more than three years, or to both such fine and imprisonment.

E. If any person, firm or corporation required by this Chapter to file any annual or special report, fails to do so within the time fixed by the commissioner for filing same, and such failure shall continue for thirty days after notice of such default, such person, firm, or corporation shall be liable to be fined one hundred dollars for each day of such failure, each day being a separate offense. It shall be the duty of the various district attorneys within the state to prosecute the offenses occurring within their respective parishes.

F. Any officer or employee of this state who shall make public any information obtained, without the authority of the commissioner, unless directed by a court of competent jurisdiction, shall be punished by a fine not exceeding five thousand dollars, or be imprisoned for not more than five years, or both in the discretion of the court.

Acts 1968, No. 376, §27. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1.



RS 3:4230 - Application

§4230. Application

The requirements of this Chapter shall apply to persons, firms or corporation establishments, animals and articles regulated under the Federal Meat Inspection Act* or the Federal Poultry Products Inspection Act only to the extent provided for in Section 408 of said federal acts.**

Acts 1968, No. 376, §28. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1.

*21 U.S.C.A. §71 ET SEQ. (TRANSFERRED; SEE NOW, 21 U.S.C.A. §601 ET SEQ.).

**21 U.S.C.A. §301 ET SEQ.



RS 3:4231 - Designation; Chapter as superseding other laws

§4231. Designation; Chapter as superseding other laws

This Chapter shall be designated as the Louisiana Meat and Poultry Inspection Law. This Chapter supersedes all city, municipal or other ordinances or laws in the state on meat and poultry inspection in all facets of meat and poultry inspection covered by this Chapter.

Acts 1968, No. 376, §29. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1.



RS 3:4232 - Commissioner of agriculture

§4232. Commissioner of agriculture

A. The commissioner of agriculture shall administer and enforce the provisions of this Chapter.

B. The commissioner may employ such personnel as are necessary to enforce the provisions of this Chapter.

C. The commissioner may adopt such rules and regulations as are necessary to enforce the provisions of this Chapter. All rules and regulations shall be adopted in accordance with the provisions of the Administrative Procedure Act.

D. The commissioner, or his representative, may take samples of carcasses, parts of carcasses, meat, or meat products in order to enforce the provisions of this Chapter.

Added by Acts 1982, No. 750, §1, eff. Aug. 2, 1982; Acts 1985, No. 73, §1.



RS 3:4233 - Violations, penalties, injunctive relief

§4233. Violations, penalties, injunctive relief

A. The following actions are prohibited:

(1) The slaughter of animals required to be slaughtered under inspection when an inspector is not present.

(2) The processing of meat or meat products required to be processed under inspection when an inspector is not present.

(3) The sale, offering for sale, distribution, storage, or transportation of any livestock, poultry, carcasses, parts of carcasses, meat, or meat products which are subject to the provisions of this Chapter and which:

(a) Have not been inspected as required by this Chapter.

(b) Are unwholesome, adulterated, or otherwise unfit for human consumption.

(c) Are misbranded.

(d) Are mislabeled.

(4) The removal of any condemned livestock, poultry, carcasses, parts of carcasses, meat, or meat products from any place of detention without the prior authorization of the commissioner.

(5) The failure to maintain the required registration.

(6) The making of false or misleading statements concerning eligibility for exemptions from the requirements of this Chapter.

(7) The failure to comply with the sanitary requirements provided by this Chapter or the rules and regulations adopted under this Chapter.

(8) The failure to properly destroy any condemned livestock, poultry, carcasses, parts of carcasses, meat, or meat products.

(9) The use of any label which has not been previously approved by the commissioner.

(10) The unauthorized use of any official device, brand, mark, or certificate.

(11) The failure to maintain and provide to the commissioner, upon request, any required reports, accounts, books, or records.

(12) Any assault, resistance, opposition, impedance, intimidation, or interference with the commissioner, or his representatives, in the performance of his duties under this Chapter.

(13) The evasion of payment of any civil penalty legally imposed by the commissioner.

(14) The failure to comply with the provisions of this Chapter or of the rules and regulations adopted under the provisions of this Chapter.

B. The commissioner may assess a civil penalty of not more than five thousand dollars for each violation of any of the prohibitions in Subsection A of this Section. Each day on which a violation occurs shall be considered a separate offense.

C. The commissioner may suspend or revoke any registration issued under the authority of this Chapter, or impose probation on any person who holds a registration, for any violation of any of the prohibitions in Subsection A of this Section.

D. Civil penalties may be assessed, registrations may be suspended or revoked, and probation may be imposed, only by a ruling of the commissioner based on an adjudicatory hearing held in accordance with the provisions of the Administrative Procedure Act.

E. The commissioner may institute civil proceedings to enforce his rulings in the district court for the parish in which the violation occurred.

F. The commissioner may institute civil proceedings seeking injunctive relief to restrain and prevent the violation of the provisions of this Chapter or of the rules and regulations adopted under the provisions of this Chapter in the district court for the parish in which the violation occurred.

Added by Acts 1982, No. 750, §1, eff. Aug. 2, 1982; Acts 1985, No. 73, §1.



RS 3:4271 - Louisiana Forestry Commission established; state policy

CHAPTER 28. FORESTS AND FORESTRY

PART I. PROTECTION AND REFORESTATION

§4271. Louisiana Forestry Commission established; state policy

A. To protect, conserve, and replenish the natural resources of the state, the practice of forestry in the state is placed under the Louisiana Forestry Commission, which is hereby established in the executive branch of the state government.

B. Repealed by Acts 2012, No, 808, §2.

Amended by Acts 1975, No. 81, §1. Acts 1990, No. 176, §1; Acts 2012, No. 808, §2.



RS 3:4272 - Members; appointment; qualifications; terms of office

§4272. Members; appointment; qualifications; terms of office

A. The commission shall consist of seven members, five of whom shall be appointed by the governor, subject to confirmation by the Senate, and two of whom shall serve ex officio--namely, the head of the department of forestry at Louisiana State University and Agricultural and Mechanical College and the secretary of the Department of Wildlife and Fisheries.

B. Two of the members shall be owners or executive managers of interests owning and operating timberlands; one shall be the owner of farm lands interested in reforestation; one shall be a pulp and paper mill owner or executive manager; and the fifth shall be the owner or executive manager of interests manufacturing or treating poles, piling, posts, crossties, or veneer.

C. The members first appointed serve for terms of one, two, three, four, and five years, the terms to be designated by the governor. The successors of each shall be appointed for a term of five years.

Amended by Acts 1975, No. 81, §1; Acts 1981, No. 838, §1.



RS 3:4273 - Officers; meetings; compensation

§4273. Officers; meetings; compensation

The commission shall select its own chairman and vice-chairman, and fix the terms and duties of these offices; prescribe rules and regulations for the conduct of its meetings and operation; meet quarterly or oftener on call of the chairman, or on petition to the chairman by four members of the commission.

Meetings shall be held at the offices of the commission, or elsewhere as the commission may elect from time to time.

The commissioners shall receive no salary or per diem, but shall be reimbursed for actual and reasonable expenses incurred in attendance upon meetings or other works undertaken at the direction of the commission



RS 3:4274 - Powers and duties of commission

§4274. Powers and duties of commission

A. The commission shall:

(1) Prepare or cause to be prepared plans for execution of laws relating to forestry.

(2) Select and employ the state forester, and control his tenure of office.

(3) Direct and advise the state forester in the work of the commission.

(4) Prepare a budget of expenditures for the commission prior to each regular session of the legislature, and submit this to the state budget officer, and file a duplicate with the governor.

(5) Cooperate with the government of the United States and any of its bureaus, services, and agencies in accordance with federal statutes and regulations thereunder.

(6) Repealed by Acts 2012, No. 808, §2.

(7) Maintain its offices and be domiciled in the parish of East Baton Rouge.

B. The commission may also sue and be sued; and have and exercise all authority and power as prescribed by law in relation to the practice of forestry.

Amended by Acts 1981, No. 736, §1; Acts 2012, No. 808, §2; Acts 2015, No. 249, §1, eff. June 29, 2015.



RS 3:4274.1 - Appointment of forestry officers; duties and powers

§4274.1. Appointment of forestry officers; duties and powers

A. To provide for the protection of the assets, property, personnel, and interests relating to forest woodlands, the state forester may appoint and commission forestry officers who shall enforce the laws, rules, and regulations for the protection of interests relating to forest woodlands, may carry weapons concealed or exposed while in the performance of their duties, shall take such action as is authorized by law, rule, or regulation to protect interests relating to forest woodlands, and shall be vested with the same authority and powers conferred by law upon regular law enforcement officers of this state with respect to issuing civil citations for littering and with respect to criminal and other offenses affecting the protection of interests relating to forest woodlands or affecting the performance of their duties.

B. All forestry officers shall be Peace Officers Standard Training (P.O.S.T.) certified.

C. Additionally, while on special assignment during any riot, insurrection, or any natural disaster or while in protection of immovable property of the commission and the property, assets, and resources of the office of forestry or the department, any commissioned forestry officer shall possess all the powers and authority of regular law enforcement officers of this state.

D. Upon the request of any regular law enforcement agency of this state, forestry officers shall prevent and detect crime, apprehend criminals, enforce the criminal and traffic laws of the state, keep the peace and good order in the state in the enforcement of the state's police powers, and perform any other related duties imposed upon them by the legislature.

Acts 1977, No. 560, §1; Acts 1998, 1st Ex. Sess., No. 148, §1; Acts 2009, No. 137, §1, eff. June 28, 2009; Acts 2012, No. 808, §1.



RS 3:4274.2 - Repealed by Acts 2012, No. 808, §2.

§4274.2. Repealed by Acts 2012, No. 808, §2.



RS 3:4275 - State forester; qualifications; appointment

§4275. State forester; qualifications; appointment

The commission shall appoint a state forester who shall be a graduate of forestry from an accredited school having at least four years of forestry experience in the South.



RS 3:4276 - Powers and duties of state forester

§4276. Powers and duties of state forester

The state forester shall:

(1) Have direction of all forest interests and all matters pertaining to forestry within the jurisdiction of the state.

(2) Determine annual goals, objectives, and priorities and conduct annual reviews per established department protocol.

(3) Serve as lead department liaison responsible for the detection and rapid suppression of all forest wildfires in the state including all state-owned and private forest lands and non-forested open areas threatening forest lands.

(4) Work with state cooperators that may offer assistance during wildfire suppression efforts.

(5) Take such action as is authorized by law to prevent and extinguish forest fires.

(6) Enforce laws pertaining to forest woodlands and recommend prosecutions for violations.

(7) Act as lead department liaison to educate and train industry professionals and the public on matters vital to the long-term stability and sustainability of Louisiana's forests. Lead and support programs that educate the public on the importance of forest resources and their contribution to the economic health of the state, and the social and recreational benefits derived from vibrant, healthy, working forests and the dynamic ecosystems they support.

(8) Cooperate with and encourage private timber owners in laying plans to protection, management, and the replacement of forests, and in aiding them to form protective associations.

(9) Provide wildfire suppression training to the office of forestry employees to National Wildfire Coordinating Group standards.

(10) Provide certified burner training.

(11) Serve as the lead department liaison responsible for wildfire prevention education and training.

(12) Serve as the state liaison for forest inventory and maintain statistically reliable forest inventory data that is publicly accessible, if appropriated in the budget.

(13) Serve as lead department liaison responsible for compliance monitoring related to adherence to forest practices mandated by law and voluntary best management practices for forestry as established by the state of Louisiana.

(14) Establish an ongoing monitoring protocol that is stable, consistently implemented, and reported to stakeholders and the public on a biennial basis.

(15) Direct landowner assistance to encourage reforestation and sustainable land management and make recommendations based on understanding landowner objectives.

(16) Administer the Forest Productivity Program which provides reforestation assistance.

Amended by Acts 1981, No. 736, §1; Acts 1981, No. 838, §1; Acts 2012, No. 808, §1.



RS 3:4276.1 - Volunteer forest fire and wildfire fighters

§4276.1. Volunteer forest fire and wildfire fighters

A. As used in this Section, the following terms shall have the following meanings ascribed to them:

(1) "Direct supervision" means giving direction or instruction to and accepting responsibility for the work product of the person being supervised.

(2) "Financial loss" means and includes court costs, judicial interest, monetary damages, and attorney fees.

(3) "Person" means any individual, corporation, partnership, association, or other legal entity.

B. The state forester may conduct courses of instruction in the proper techniques for safety and efficiently suppressing forest fires and wildfires. Each individual who successfully completes the course of instruction shall be issued a certificate.

C. The state forester may enter into agreements with any person to obtain volunteer assistance in responding to forest fires or wildfires from individuals who hold, or are working under the direct supervision of individuals who hold a certificate issued under this Section.

D. The provisions of this Section shall not create an employer-employee relationship between the state of Louisiana and any person who takes any action under this Section, including but not limited to attending a course of instruction, receiving a certificate, entering into an agreement, or providing volunteer assistance.

E. It is hereby declared to be the public policy of this state that the state shall hold harmless and indemnify each person who provides volunteer assistance under this Section from any financial loss arising out of any claim, demand, suit, or judgment in any court by reason of the alleged negligence of any individual who, at the time the damages were sustained, was providing volunteer assistance under this Section and held, or was working under the direct supervision of an individual who held a certificate issued under this Section. The provisions of this Subsection shall not apply to damages arising out of any intentional wrongful act or any act of gross negligence.

F. The state forester shall adopt rules and regulations to implement this Section. All rules and regulations shall be adopted in accordance with the Administrative Procedure Act.

Acts 1985, No. 651, §1, eff. July 16, 1985.



RS 3:4277 - Donation of land to state; acceptance and use

§4277. Donation of land to state; acceptance and use

The governor may accept gifts of land to the state to be held, protected, and administered by the commission as state forests and to be used to demonstrate their practical utility for reforestation and as breeding places for game. Such gifts must be absolute, except for the reservation of all mineral rights, and in no case shall exceed ten percent of the area of any parish wherein the lands are situated. The Attorney General shall see that all deeds to the state are properly executed and that the titles thereto are free and clear of all incumbrance before the gift is accepted. When any donation exceeding six hundred acres is made, the name of the donor, or any name he may suggest, shall, on the approval of the commission, be given the donation as the designation of that state forest.



RS 3:4278 - Measure of damage

§4278. Measure of damage

The liability of persons for all damages shall include the injury to young tree growth resulting from fires. The damage to such young growth shall be calculated as the expense of planting and cultivating such small growth to the point of development at the time when the fire occurred.



RS 3:4278.1 - Trees, cutting without consent; co-owners and co-heirs; penalty

§4278.1. Trees, cutting without consent; co-owners and co-heirs; penalty

A.(1) It shall be unlawful for any person to cut, fell, destroy, remove, or to divert for sale or use, any trees, or to authorize or direct his agent or employee to cut, fell, destroy, remove, or to divert for sale or use, any trees, growing or lying on the land of another, without the consent of, or in accordance with the direction of, the owner or legal possessor, or in accordance with specific terms of a legal contract or agreement.

(2) It shall be unlawful for any co-owner or co-heir to cut, fell, destroy, remove, or to divert for sale or use, any trees, or to authorize or direct his agent or employee to cut, fell, destroy, remove, or to divert for sale or use, any trees, growing or lying on co-owned land, without the consent of, or in accordance with the direction of, the other co-owners or co-heirs, or in accordance with specific terms of a legal contract or agreement. The provisions of this Paragraph shall not apply to the sale of an undivided timber interest pursuant to R.S. 3:4278.2.

B. Whoever willfully and intentionally violates the provisions of Subsection A of this Section shall be liable to the owner, co-owner, co-heir, or legal possessor of the trees for civil damages in the amount of three times the fair market value of the trees cut, felled, destroyed, removed, or diverted, plus reasonable attorney fees and costs.

C. Whoever violates the provisions of Subsection A of this Section in good faith shall be liable to the owner, co-owner, co-heir, or legal possessor of the trees for three times the fair market value of the trees cut, felled, destroyed, removed, or diverted, if circumstances prove that the violator should have been aware that his actions were without the consent or direction of the owner, co-owner, co-heir, or legal possessor of the trees.

D. If a good faith violator of Subsection A of this Section fails to make payment under the requirements of this Section within thirty days after notification and demand by the owner, co-owner, co-heir, or legal possessor, the violator shall also be responsible for the reasonable attorney fees and costs of the owner, co-owner, co-heir, or legal possessor.

E. The provisions of this Section shall not apply to the clearing and maintenance of rights of way or to utility service situations where a utility is acting in good faith to minimize the damage or harm occasioned by an act of God. The provisions of this Section shall not apply to land surveying by or under the direction of a registered professional land surveyor, duly registered under the laws of the state of Louisiana.

F. Whoever violates the provisions of Subsection A as they relate to the cutting of standing cypress trees on water bottoms owned by the state of Louisiana shall, in addition to the penalties otherwise provided in this Section, be subject to a fine not to exceed five thousand dollars, imprisonment not to exceed six months, or both.

G. Notwithstanding any other provision of law to the contrary, a civil action pursuant to provisions of this Section shall be subject to a liberative prescriptive period of five years.

Acts 1987, No. 144, §1; Acts 1992, No. 405, §1; Acts 2009, No. 107, §2; Acts 2011, No. 226, §1.



RS 3:4278.2 - Sale of undivided timber interest; consent of co-owners; theft

§4278.2. Sale of undivided timber interest; consent of co-owners; theft

A. A co-owner or co-heir of land may execute an act of timber sale whereby he sells his undivided interest in the timber, and any condition imposing a time period within which to remove the timber shall commence from the date of its execution.

B. A buyer who purchases the timber from a co-owner or co-heir of land may not remove the timber without the consent of the co-owners or co-heirs representing at least eighty percent of the ownership interest in the land, provided that he has made reasonable effort to contact the co-owners or co-heirs who have not consented and, if contacted, has offered to contract with them on substantially the same basis that he has contracted with the other co-owners or co-heirs.

C. A co-owner or co-heir of the land who does not consent to the exercise of such rights has no liability for the cost of timber operations resulting from the sale of the timber, and shall receive from the buyer the same price which the buyer paid to the other co-owners or co-heirs. The consenting co-owners or co-heirs shall agree to indemnify and hold harmless the nonconsenting co-owners or co-heirs for any damage or injury claims which may result from such operations.

D. If the nonconsenting co-owner or co-heir fails or refuses to claim his portion of the sale price of the timber, the buyer shall be obligated to hold such funds in escrow, for and on behalf of such nonconsenting co-owner or co-heir and any interest or other income earned by such funds in escrow shall inure to the benefit of the co-owner or co-heir for whom they are held.

E. Failure to comply with the provisions of this Section shall constitute prima facie evidence of the intent to commit theft of the timber by such buyer.

F. The sale of an undivided interest in timber that constitutes community property shall be governed by the provisions of Chapter 2 of Title VI of Book III of the Civil Code.

G. Notwithstanding any other provision of law to the contrary, a civil action pursuant to provisions of this Section shall be subject to a liberative prescriptive period of five years.

Acts 1992, No. 223, §1; Acts 2001, No. 558, §2; Acts 2009, No. 107, §2.



RS 3:4278.3 - Transporting or receiving of forest products; records; rules; penalties

§4278.3. Transporting or receiving of forest products; records; rules; penalties

A. In addition to other requirements as provided by law, a person transporting or receiving forest products shall maintain appropriate records as required by the commissioner of agriculture and forestry to verify the origin and ownership of such forest products.

B. The commissioner of agriculture and forestry, with the advice of the Louisiana Forestry Commission, shall adopt rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Section. The commissioner may impose a civil penalty of not more than five thousand dollars for failure to comply with the provisions of this Section. Each day a violation occurs shall be considered a separate violation. Such penalty shall be in addition to any other penalties or sanctions provided by law.

Acts 1999, No. 9, §1.



RS 3:4279 - Railroad and other public utilities' rights-of-way; clearing of combustible material

§4279. Railroad and other public utilities' rights-of-way; clearing of combustible material

A. All persons owning or operating railroads, electric transmission lines, or oil or gas pipe lines through forest lands within this state shall keep their rights-of-way reasonably cleared of all combustible material and safely dispose of the same within the limits of the rights-of-way. This requirement does not apply in the case of temporary spurs or railroads and tramroads, nor does it prohibit any railroad company from piling or keeping upon the right-of-way, cross ties or other materials necessary for operation or maintenance of the railroad.

B, C. Repealed by Acts 2012, No. 808, §2.

Acts 2012, No. 808, §§1, 2.



RS 3:4280 - Repealed by Acts 2012, No. 808, §2.

§4280. Repealed by Acts 2012, No. 808, §2.



RS 3:4281 - Prosecution for setting fire; cost of fighting fire as part of penalty

§4281. Prosecution for setting fire; cost of fighting fire as part of penalty

In a prosecution for the wilful and negligent setting fire to forests, when the evidence has been conclusive of the guilt or innocence of the party charged with the offense, the court may take evidence as to the cost of fighting the fire which the accused is charged with setting, and may assess such costs as a part of the penalty against the person charged.



RS 3:4282 - Fire posters and warning notices

§4282. Fire posters and warning notices

The state forester shall prepare and distribute for posting and display notices printed in large letters calling attention to the destruction caused by fire and to the forest fire laws and the penalties for their violation.



RS 3:4283 - National forests; consent; concurrent jurisdiction

§4283. National forests; consent; concurrent jurisdiction

The consent of the state is given to the acquisition by the United States by purchase or gift of such land in Louisiana as in the opinion of the federal government may be needed for the establishment of national forests in this region. However, the state retains a concurrent jurisdiction with the United States in and over such lands so that civil process in all cases and such criminal process as may issue under the authority of the state against the person charged with a commission of any crime without or within the jurisdiction may be executed thereon in like manner as before. Congress may pass such laws as it deems necessary to the acquisition as herein provided for incorporation in the national forest of such forests, covered, or cut-over lands lying in Louisiana as in the opinion of the federal government may be needed. Congress may pass such laws and make or provide for the making of such rules and regulations of both civil and criminal nature and provide punishment for violation thereof as in its judgment are necessary for the management, control, and protection of such lands as are from time to time acquired by the United States under the provisions of this Section.



RS 3:4284 - Repealed by Acts 2012, No. 808, §2.

§4284. Repealed by Acts 2012, No. 808, §2.



RS 3:4285 - Repealed by Acts 2012, No. 808, §2.

§4285. Repealed by Acts 2012, No. 808, §2.



RS 3:4286 - Repealed by Acts 2012, No. 808, §2.

§4286. Repealed by Acts 2012, No. 808, §2.



RS 3:4287 - Repealed by Acts 2012, No. 808, §2.

§4287. Repealed by Acts 2012, No. 808, §2.



RS 3:4288 - Repealed by Acts 2012, No. 808, §2.

§4288. Repealed by Acts 2012, No. 808, §2.



RS 3:4289 - Repealed by Acts 2012, No. 808, §2.

§4289. Repealed by Acts 2012, No. 808, §2.



RS 3:4290 - Repealed by Acts 2012, No. 808, §2.

§4290. Repealed by Acts 2012, No. 808, §2.



RS 3:4291 - Repealed by Acts 2012, No. 808, §2.

§4291. Repealed by Acts 2012, No. 808, §2.



RS 3:4292 - Instruction on forestry in public schools; Arbor Day

§4292. Instruction on forestry in public schools; Arbor Day

The Department of Education and the parish school boards shall encourage the observance of Arbor Day and encourage participation in natural resource education programs such as forestry awareness, forestry skills, 4-H, Future Farmers of America, and Project Learning Tree to promote learning about the natural environment and the opportunities and benefits it provides for all students.

Acts 2012, No. 808, §1.



RS 3:4293 - Repealed by Acts 2012, No. 808, §2.

§4293. Repealed by Acts 2012, No. 808, §2.



RS 3:4294 - Repealed by Acts 2012, No. 808, §2.

§4294. Repealed by Acts 2012, No. 808, §2.



RS 3:4295 - Repealed by Acts 2012, No. 808, §2.

§4295. Repealed by Acts 2012, No. 808, §2.



RS 3:4296 - South Central Interstate Forest Fire Protection Compact

§4296. South Central Interstate Forest Fire Protection Compact

The Governor of Louisiana be, and he is hereby authorized and directed, to execute on behalf of the State of Louisiana, the South Central Interstate Forest Fire Protection Compact. The full text of said compact is as follows:

ARTICLE I.

The purpose of this compact is to promote effective prevention and control of forest fires in the South Central region of the United States by the development of integrated forest fire plans, by the maintenance of adequate forest fire fighting services by the member states, by providing for mutual aid in fighting forest fires among the compacting states of the region and with states which are party to other Regional Forest Fire Protection compacts or agreements, and for more adequate forest development.

ARTICLE II.

This compact shall become operative immediately as to those states ratifying it whenever any two or more of the states of Arkansas, Louisiana, Mississippi, Oklahoma, and Texas which are contiguous have ratified it and Congress has given consent thereto. Any state not mentioned in this article which is contiguous with any member state may become a party to this compact, subject to approval by the legislature of each of the member states.

ARTICLE III.

In each state, the state forester or officer holding the equivalent position who is responsible for forest fire control shall act as compact administrator for that state and shall consult with like officials of the other member states and shall implement cooperation between such states in forest fire prevention and control. The compact administrators of the member states shall organize to coordinate the services of the member states and provide administrative integration in carrying out the purposes of this compact.

There shall be established an advisory committee of legislators, forestry commission representatives, and forestry or forest products industries representatives which shall meet from time to time with the compact administrators. Each member state shall name one member of the Senate and one member of the House of Representatives, and the Governor of each member state shall appoint one representative who shall be the chairman of the state forestry commission or comparable official and one representative who shall be associated with forestry or forest products industries to comprise the membership of the advisory committee. Action shall be taken by a majority of the compacting states, and each state shall be entitled to one vote.

The compact administrators shall formulate and, in accordance with need, from time to time, revise a regional forest fire plan for the member states.

It shall be the duty of each member state to formulate and put in effect a forest fire plan for that state and take such measures as may be necessary to integrate such forest fire plan with the regional forest fire plan formulated by the compact administrators.

ARTICLE IV.

Whenever the state forest fire control agency of a member state requests aid from the state forest fire control agency of any other member state in combating, controlling or preventing forest fires, it shall be the duty of the state forest fire control agency of that state to render all possible aid to the requesting agency which is consonant with the maintenance of protection at home.

ARTICLE V.

Whenever the forces of any member state are rendering outside aid pursuant to the request of another member state under this compact, the employees of such state shall, under the direction of the officers of the state to which they are rendering aid, have the same powers (except the power of arrest), duties, rights, privileges and immunities as comparable employees of the state to which they are rendering aid.

No member state or its officers or employees rendering outside aid pursuant to this compact shall be liable on account of any act or omission on the part of such forces while so engaged, or on account of the maintenance or use of any equipment or supplies in connection therewith: Provided, that nothing herein shall be construed as relieving any person from liability for his own negligent act or omission, or as imposing liability for such negligent act or omission upon any state.

All liability, except as otherwise provided herein, that may arise either under the laws of the requesting state or under the laws of the aiding state or under the laws of a third state on account of or in connection with a request for aid, shall be assumed and borne by the requesting state.

Any member state rendering outside aid pursuant to this compact shall be reimbursed by the member state receiving such aid for any loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for the cost of all materials, transportation, wages, salaries, and maintenance of employees and equipment incurred in connection with such request: Provided, that nothing herein contained shall prevent any assisting member state from assuming such loss, damage, expense or other cost or from loaning such equipment or from donating such service to the receiving member state without charge or cost.

Each member state shall provide for the payment of compensation and death benefits to injured employees and the representatives of deceased employees in case employees sustain injuries or are killed while rendering outside aid pursuant to this compact, in the same manner and on the same terms if the injury or death were sustained within such state.

For the purposes of this compact the term employee shall include any volunteer or auxiliary legally included within the forest fire fighting forces of the aiding state under the laws thereof.

The compact administrators shall formulate procedures for claims and reimbursement under the provisions of this article, in accordance with the laws of the member states.

ARTICLE VI.

Ratification of this compact shall not be construed to affect any existing statute so as to authorize or permit curtailment or diminution of the forest fire fighting forces, equipment, services or facilities of any member state.

Nothing in this compact shall be construed to limit or restrict the powers of any state ratifying the same to provide for the prevention, control and extinguishment of forest fires, or to prohibit the enactment or enforcement of state laws, rules or regulations intended to aid in such prevention, control and extinguishment in such state.

Nothing in this compact shall be construed to affect any existing or future cooperative relationship or arrangement between the United States Forest Service and a member state or states.

ARTICLE VII.

The compact administrators may request the United States Forest Service to act as the primary research and coordinating agency of the South Central Interstate Forest Fire Protection Compact in cooperation with the appropriate agencies in each state, and the United States Forest Service may accept the initial responsibility in preparing and presenting to the compact administrators its recommendations with respect to the regional fire plan. Representatives of the United States Forest Service may attend meetings of the compact administrators.

ARTICLE VIII.

The provisions of Articles IV and V of this compact which relate to mutual aid in combating, controlling or preventing forest fires shall be operative as between any state party to this compact and any other state which is party to a regional forest fire protection compact in another region: Provided, that the legislature of such other state shall have given its assent to such mutual aid provisions of this compact.

ARTICLE IX.

This compact shall continue in force and remain binding on each state ratifying it until the legislature or the Governor of such state takes action to withdraw therefrom. Such action shall not be effective until six months after notice thereof has been sent by the chief executive of the state desiring to withdraw to the chief executives of all states then parties to the compact.

Added by Acts 1954, No. 419, §1.



RS 3:4301 - Forest tree seedling nurseries; authorization

PART II. FOREST TREE SEEDLING NURSERIES

§4301. Forest tree seedling nurseries; authorization

The office of forestry may purchase land, install watering systems, and construct and equip the buildings necessary for the operation of forest tree seedling nurseries.

Amended by Acts 1981, No. 736, §1; Acts 1981, No. 838, §1; Acts 2015, No. 249, §1, eff. June 29, 2015.



RS 3:4302 - Repealed by Acts 2012, No. 808, §2.

§4302. Repealed by Acts 2012, No. 808, §2.



RS 3:4303 - Forest tree seedlings; change of price; sale to those engaged in forestry activities

§4303. Forest tree seedlings; change of price; sale to those engaged in forestry activities

The commission from time to time may fix by appropriate rules and regulations the prices at which forest tree seedlings grown at department nurseries shall be sold to landowners engaged in forestry activities, which price shall, insofar as possible, be conducive to the promotion and development of sound reforestation practices in this state and all receipts from the sale of seedlings shall be retained by the department and expended in the development and operation of the department's nurseries for scientific forestry research and experimentation for land acquisition and general operations of department nurseries.

Amended by Acts 1954, No. 533, §2; Acts 1956, No. 103, §1; Acts 1969, No. 169, §1; Acts 2014, No. 109, §1, eff. May 16, 2014.



RS 3:4321 - Forest protection assessment

PART II-A. FOREST PROTECTION ASSESSMENT

§4321. Forest protection assessment

A. There is hereby levied an annual assessment of eight cents per acre on each acre of timberland in the state to be paid by the owners thereof, which shall be known as the forest protection assessment. "Timberland", as used in this Part, means bona fide timberland being assessed at its use value as defined and determined pursuant to R.S. 47:2301 et seq.

B. The assessment shall be entered on the tax rolls by the assessor and shall be paid by the owner of such timberland to the sheriff and ex officio tax collector of the parish in which the timberland is located in the same manner as parish ad valorem taxes and, when collected, shall be remitted to the state treasurer to be used solely as provided in this Part.

C. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited as required herein shall be credited to a special fund hereby created in the state treasury to be known as the "Forest Protection Fund".

D. The monies in the fund shall be expended by the Department of Agriculture and Forestry for the acquisition and maintenance of equipment for the protection of forest lands from damage by fire or other causes and only in the amounts appropriated annually by the legislature. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall revert to the Louisiana Agricultural Finance Authority.

Acts 1990, No. 5, §1, eff. May 30, 1990; Acts 2015, No. 315, §1.



RS 3:4322 - Repealed by Acts 1988, No. 530, 1, eff. July 1, 1988.

PART III. ACREAGE TAX ON FOREST AND CUT OVER LANDS

§4322. Repealed by Acts 1988, No. 530, §1, eff. July 1, 1988.



RS 3:4323 - Repealed by Acts 1988, No. 530, 1, eff. July 1, 1988.

§4323. Repealed by Acts 1988, No. 530, §1, eff. July 1, 1988.



RS 3:4324 - Repealed by Acts 1988, No. 530, 1, eff. July 1, 1988.

§4324. Repealed by Acts 1988, No. 530, §1, eff. July 1, 1988.



RS 3:4325 - Parish board of forestry; appointment and term; compensation

§4325. Parish board of forestry; appointment and term; compensation

Upon approval by the commission and the state forester, the governing authority of each parish cooperating may appoint a parish board of forestry. It shall consist of one member of the governing authority of the parish, one representative of the commission, two representatives of the forest products industries presently in a managerial or executive capacity, and one representative of the parish landowners. The last three named members shall serve for terms of three years after the initial terms, of one, two, and three years. Appointments to fill vacancies shall be for the unexpired term. The parish board serves without compensation or per diem.

Acts 2012, No. 808, §1.



RS 3:4326 - Supervision of forestry program; detailed plan

§4326. Supervision of forestry program; detailed plan

The state forester with the approval of the forestry commission may administer and supervise the forestry program in each parish where such programs may be established.

Acts 2012, No. 808, §1.



RS 3:4341 - Repealed by Acts 2012, No. 458, §1.

PART IV. SEVERANCE TAX ON LAND REFORESTED

§4341. Repealed by Acts 2012, No. 458, §1.



RS 3:4342 - Repealed by Acts 2012, No. 458, §1.

§4342. Repealed by Acts 2012, No. 458, §1.



RS 3:4343 - Disposition of tax; valuation of severed forest products

§4343. Disposition of tax; valuation of severed forest products

The tax levied and collected under the provisions of this Part shall be dedicated and administered in accordance with the provisions of Article X, Section 21(2) of the Constitution as amended. No contract shall provide the mode of arriving at the future value of timber, which shall be left to be prescribed by law. Until otherwise prescribed by law the commission shall fix the value of severed forest products and timber upon which the tax herein provided is levied, which shall be at the market price at the time and place where severed and which shall be approved by the governing authority of the parish and the Louisiana tax commission.

Amended by Acts 1952, No. 137, §1.



RS 3:4344 - Disposition of the state's portion of the tax

§4344. Disposition of the state's portion of the tax

A. Subject to the exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, the portion of the timber severance tax allocated to the state by Article VII, Section (4)(D) of the Constitution of Louisiana shall be paid into the state treasury and shall be credited to the Bond Security and Redemption Fund.

B. REPEALED BY ACTS 1992, No. 984, §18.

C. REPEALED BY ACTS 1992, No. 984, §18.

Added by Acts 1982, No. 487, §1, eff. Jan. 1, 1983. Acts 1984, No. 281, §1, eff. July 1, 1984; Acts 1992, No. 984, §§2 and 18.



RS 3:4361 - Donations of land suitable for forestry or park purposes; lease or purchase of lands

PART V. SPECIAL DONATIONS FOR STATE FORESTS

§4361. Donations of land suitable for forestry or park purposes; lease or purchase of lands

The forestry commission, through the state forester, may accept gifts, donations, or contributions of land suitable for forestry purposes and may enter into agreements with the federal government or other agencies for acquiring by lease, purchase, or otherwise such lands as in the judgment of the commission are desirable for state forests.

Amended by Acts 1981, No. 838, §1.



RS 3:4362 - Expenditures for management and utilization of areas acquired; disposal of products from land

§4362. Expenditures for management and utilization of areas acquired; disposal of products from land

When lands are acquired or leased under R.S. 3:4361 the commission may:

(1) Make expenditures from any funds not otherwise obligated, for the management, development, and utilization of such areas;

(2) Sell or otherwise dispose of products from such lands; and

(3) Make rules and regulations necessary to carry out the purposes of this Part.



RS 3:4363 - Segregation and use of revenues

§4363. Segregation and use of revenues

All revenues derived from lands presently owned or subsequently acquired under the provisions of this Part shall be segregated by the state treasurer for the use of the commission in the acquisition, management, development, and use of such lands until all obligations incurred with the federal government or owners of land purchased, as hereinabove provided, have been paid in full. Thereafter, fifty percent of all net profits accruing from the administration of such lands are dedicated to the commission for scientific research in forest culture and experimentation in forest products and acquisition and maintenance of state forests.



RS 3:4364 - Payment of obligations for acquisition of land

§4364. Payment of obligations for acquisition of land

Obligations for the acquisition of land incurred by the commission under the authority of this Part shall be paid solely and exclusively from revenues derived from such lands and shall not impose any liability upon the general credit and taxing power of the state.



RS 3:4365 - Sale, exchange, or lease of lands

§4365. Sale, exchange, or lease of lands

The commission may sell, exchange, or lease lands under its jurisdiction when it is advantageous to the state in the highest orderly development and management of state forests. The sale, lease, or exchange shall not be contrary to the terms of any contract it has previously entered into.



RS 3:4381 - Policies and purposes of urban forestry

PART VI. URBAN FORESTRY

§4381. Policies and purposes of urban forestry

A. The Legislature finds and declares that:

(1) Trees serve as a vital resource in the urban environment and as an important psychological link with nature for the urban dweller.

(2) Trees are a valuable economic asset in our cities. They help maintain or increase property values and attract business and new residents to urban areas.

(3) Trees play an important role in energy conservation by the modification of temperature extremes, humidity, and winds. This role is particularly important in reducing the amount of energy consumed in heating and cooling buildings and homes, and potentially producing a local fuel and energy source.

(4) Trees directly reduce air pollution by removing airborne particulates from the atmosphere and helping to purify the air.

(5) Trees also help reduce noise, provide habitat for songbirds and other wildlife, reduce surface runoff and protect urban water resources, and enhance the aesthetic quality of life in the city.

(6) Growing conditions in urban areas for trees and associated plants have worsened so that many Louisiana cities are now losing more trees than are replaced.

B. The purpose of this Part is to:

(1) Arrest the decline of our urban forest resources, facilitate the planting of trees in the city, and improve the quality of the environment in urban areas.

(2) Facilitate the creation of permanent jobs in tree maintenance and related urban forestry activities in neighborhood, local, and regional urban areas.

(3) Maximize the potential of tree and vegetative cover in reducing energy consumption and producing fuel and other products.

(4) Encourage the coordination of state and local agency activities in urban forestry and related programs and encourage maximum citizen participation in their development and implementation.

Added by Acts 1980, No. 746, §1.



RS 3:4382 - Definitions

§4382. Definitions

For the purposes of this Part the following definitions shall apply to the terms used herein:

(1) "Urban forestry" means the cultivation and management of trees in urban areas for their present and potential contribution to the physiological, sociological, and economic well-being of urban society.

(2) "Urban forest" means those native or introduced trees and related vegetation in the urban and near-urban areas including, but not limited to, street trees, park trees, residential trees, natural riparian habitats, and trees on other private and public properties.

(3) "Urban area" means an urban place, as that term is defined by the United States Department of Commerce.

Added by Acts 1980, No. 746, §1.



RS 3:4383 - Authority for forestry commission to implement a program of urban forestry

§4383. Authority for forestry commission to implement a program of urban forestry

A. The commission is authorized to implement a program in urban forestry to encourage better tree management and planting in urban areas, to assist the cities in seeking innovative solutions to problems such as tree maintenance and vandalism, and to encourage demonstration projects to maximize the benefits of urban forests.

The commission shall assume the primary responsibility in carrying out the intent of this Part in cooperation with other appropriate local, state and federal agencies such as the Cooperative Extension, the Department of Culture, Recreation and Tourism, the Department of Transportation and Development and the United States Forest Service.

B. The commission shall be the agent of the state and shall have full power to cooperate with those agencies of the federal government which have powers and duties concerning urban forestry, and shall perform all things necessary to secure for this state the benefits of federal urban forestry programs.

C. The commission is authorized to promulgate rules and regulations to establish standards for the implementation of the urban forestry program, which rules and regulations shall be submitted to the House Committee on Natural Resources and Environment and the Senate Committee on Agriculture, Forestry, Aquaculture, and Rural Development for approval before final promulgation.

Added by Acts 1980, No. 746, §1; Acts 2008, No. 580, §1.



RS 3:4384 - Technical assistance to urban areas

§4384. Technical assistance to urban areas

A. The commission is authorized to provide technical assistance to urban areas with respect to:

(1) Planning for regional, parish, and local land use analysis projects related to urban forestry.

(2) Preparation of urban tree plans and the selection of trees in large-scale landscaping and reforestation efforts.

(3) Development and coordination of training programs for neighborhood and local agency tree planting and maintenance crews.

(4) Advice to homeowners and neighborhood groups on tree disease, insect problems, tree planting, and maintenance.

(5) The role of forest ecology in planning for the future of urban areas, including air quality, watershed problems, and energy conservation.

(6) Retention of native trees and riparian habitats.

(7) Any other matter relating to the purposes of this Part.

B. The commission and other state agencies are also authorized to assist local tree maintenance programs by making surplus equipment available on loan where feasible for regional and local urban forestry.

Added by Acts 1980, No. 746, §1.



RS 3:4401 - Findings and policies

PART VII. ALEXANDER STATE FOREST

§4401. Findings and policies

A. The legislature finds and declares that Alexander State Forest in conjunction with Indian Creek Lake provides the state with one of the best recreational areas in the state with its eight thousand acres of forest and lake. The state forest contains one hundred acres of recreational facilities, two hundred fifty acres of primitive camping area, and two thousand two hundred fifty acres of lake. There are numerous campsites and picnic sites, swimming areas, bath houses, a boat launch, and pavilion. The forest contains the world's tallest fire tower, the one hundred seventy-five foot Woodworth Tower.

B. The legislature declares that it is the policy of the state to preserve and protect the Alexander State Forest by good forest and recreational management planning and by prohibiting any commercial development in the state forest.

Acts 1989, No. 423, §1, eff. June 30, 1989.



RS 3:4402 - Management plan

§4402. Management plan

A. The State Forestry Commission shall, by rule, in accordance with the Administrative Procedure Act with oversight by the House and Senate Committees on Agriculture, Forestry, Aquaculture and Rural Development, adopt a comprehensive forest and recreational management plan for the Alexander State Forest and Indian Creek Lake.

B. The plan shall:

(1) Provide for the use of good forest management techniques.

(2) Preserve and enhance the recreational facilities and activities.

(3) Preserve and enhance the environmental and ecological regimes, wilderness qualities, natural and scenic areas, and wildlife habitat.

(4) Provide for educational and research areas.

(5) Prohibit commercial development within the state forest.

Acts 1989, No. 423, §1, eff. June 30, 1989; Acts 2003, No. 116, §1, eff. May 28, 2003.



RS 3:4403 - Prohibitions

§4403. Prohibitions

No portion of the Alexander State Forest shall be used for private commercial development.

Acts 1989, No. 423, §1, eff. June 30, 1989.



RS 3:4410 - Declaration of public policy; cooperative agreements

PART VIII. LOUISIANA FORESTRY

PRODUCTIVITY PROGRAM

§4410. Declaration of public policy; cooperative agreements

A. The legislature does hereby declare that the productivity of Louisiana's forest lands is of vital importance to the people of this state and that the reforestation of forest lands in this state serves the following purposes:

(1) Insuring a sustainable supply of timber and forest products.

(2) Aiding the economic well-being of the state by providing jobs and revenue.

(3) Enhancing the aesthetics of the state.

(4) Providing suitable habitat for wildlife species.

(5) Aiding in the purifying of the air.

(6) Conserving topsoil by discouraging erosion.

(7) Enhancing water quality.

B. In order to encourage and foster these declared policies, the Department of Agriculture and Forestry may enter into cooperative agreements with landowners to encourage the reforestation of the state's forest lands.

Acts 1997, No. 1377, §1, eff. July 1, 1998.



RS 3:4411 - Forestry Productivity Fund; disposition of funds

§4411. Forestry Productivity Fund; disposition of funds

A. Funds equal to seventy-five percent of that portion of the severance tax on timber allocated to the state by Article VII, Section 4(D) of the Constitution of Louisiana shall be deposited immediately upon receipt into the state treasury.

B. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited as required by Subsection A of this Section shall be credited to a special fund hereby created in the state treasury to be known as the Forestry Productivity Fund. The monies in this fund shall be used solely as provided in Subsection C of this Section and only in the amounts appropriated by the legislature. All unexpended and unencumbered monies in this fund at the end of the fiscal year shall remain in the fund. The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund and interest earned on the investment of these monies shall be credited to this fund, again, following compliance with the requirement of Article VII, Section 9(B) relative to the Bond Security and Redemption Fund.

C. The monies in the Forestry Productivity Fund shall be used solely for the implementation of the forestry productivity program, including the amount representing the state's involvement in cooperative agreements between landowners and the department for the implementation of approved practices for the reforestation of forest lands in this state. However, no more than twenty-five percent of the monies in the fund shall be used for grants as provided in R.S. 3:4416, and no more than ten percent of the monies available annually in the fund shall be used to administer and provide technical assistance for the forestry productivity program.

Acts 1997, No. 1377, §1, eff. July 1, 1998.



RS 3:4412 - Assistance through cooperative agreements

§4412. Assistance through cooperative agreements

A. The involvement of the state in a cooperative agreement may consist of either or both of the following types of assistance:

(1) A direct grant to assist the landowner in implementing an approved practice through the use of the landowner's resources or through contacts with private firms.

(2) Utilization of the state's personnel, equipment, or materials to implement an approved practice if private sector services are unavailable.

B. Approved practices shall include the following:

(1) Site preparation for reforestation by natural or artificial means.

(2) Planting of seeds or seedlings.

(3) Timber stand improvement through removal of undesirable trees.

(4) Such other forestry practices as shall be determined by the commissioner.

C. The commissioner shall determine the extent of the state's involvement in each cooperative agreement which shall not exceed fifty percent of the cost of the cooperative agreement or a total value of assistance of ten thousand dollars to any one landowner during a fiscal year.

Acts 1997, No. 1377, §1, eff. July 1, 1998.



RS 3:4413 - Administration; powers and duties of the commissioner

§4413. Administration; powers and duties of the commissioner

The provisions of this Part shall be administered by the commissioner who shall have the following powers and duties:

(1) To adopt rules and regulations in accordance with the Administrative Procedure Act.

(2) To determine which forestry practices shall be approved practices.

(3) To determine which landowners shall be eligible to receive assistance as part of a cooperative agreement.

(4) To determine the extent of the state's participation in a cooperative agreement.

(5) To employ personnel.

(6) To purchase equipment, materials, and supplies.

Acts 1997, No. 1377, §1, eff. July 1, 1998.



RS 3:4414 - Exclusions and limitations

§4414. Exclusions and limitations

A. Landowners who have received federal or private funding for reforestation shall not be eligible to participate, on the same acreage, in any cooperative agreement under this Part.

B. Public utility companies and landowners who are engaged in the manufacturing or production of forestry products shall not be eligible to participate in any cooperative agreement under this Part.

Acts 1997, No. 1377, §1, eff. July 1, 1998.



RS 3:4415 - Requirement of participation; right of action

§4415. Requirement of participation; right of action

Each landowner who participates in a cooperative agreement with the department shall enter into a contract approved by the commissioner requiring the land which is subject to the cooperative agreement to remain in forestry usage for a period of ten years. If the agreement is violated, the department shall have a right of action to recover the cost of the state's involvement in the cooperative agreement plus court costs and reasonable attorney fees.

Acts 1997, No. 1377, §1, eff. July 1, 1998.



RS 3:4416 - Competitive research and cooperative extension grants

§4416. Competitive research and cooperative extension grants

A. In order to provide for research and cooperative extension activities to enhance reforestation, increase productivity, and further knowledge regarding the proper application of forestry principles, a competitive grant process shall be created.

B. The commissioner shall adopt rules and regulations to establish procedures for awarding competitive grants under this Part.

Acts 1997, No. 1377, §1, eff. July 1, 1998.



RS 3:4421 - Short title

PART IX. FORESTRY PRODUCT FAIRNESS ACT

§4421. Short title

This Part shall be cited as the "Forestry Product Fairness Act."

Acts 2009, No. 352, §1, eff. July 6, 2009.



RS 3:4422 - Purpose

§4422. Purpose

The Louisiana Legislature recognizes the enormous contribution that the Louisiana forest products industry makes to the state. The continued health of the industry is vital to Louisiana's economic well-being. A fair and equitable process for awarding state incentives to the forest products industry is necessary to maintain economic viability. The purpose of this Part is to provide for a procedure that will ensure an open process for the awarding of incentives, that encourages the use of forest products but does not unfairly advantage one segment of the forest products industry over another, and that does not put existing businesses at a competitive disadvantage.

Acts 2009, No. 352, §1, eff. July 6, 2009.



RS 3:4423 - Definitions

§4423. Definitions

As used in this Part, the following terms shall have the meanings ascribed below:

(1) "Commissioner" means the Louisiana commissioner of agriculture and forestry.

(2) "Forest products" include the following:

(a) Products that are derived from woody biomass.

(b) Forest wood waste, including residual tops and limbs of trees, unused cull trees, pre-commercial thinnings, and wood or debris from noncommercial tree species, slash, or brush.

(c) Any wood chips or fibers or other organic substances and any inorganic substances recovered from forest wood waste or produced as byproducts of processing wood.

(3) "Incentives" means any tax exemption, tax credit, tax exclusion, tax deduction, rebate, investment, contract, or grant made available by the state to directly support the purchase of forestry products. "Incentives" shall not mean any such benefit available under statutorily provided programs including Louisiana Quality Jobs Program Act (R.S. 51:2451, et seq.), Louisiana Enterprise Zone Act (R.S. 51:1781, et seq.), Industry Assistance (R.S. 47:4301, et seq.), Industrial Tax Exemption (La. Const. Art. VII, Sec. 21(F), Economic Development Award Program (R.S. 51:2341), Economic Development Loan Program (R.S. 51:2312), Tax Equalization (R.S. 47:3201, et seq.), Rapid Response Fund (R.S. 51:2361), and Mega-Project Development Fund (R.S. 51:2365).

Acts 2009, No. 352, §1, eff. July 6, 2009.



RS 3:4424 - Distribution of incentives and funds

§4424. Distribution of incentives and funds

Incentives to directly support the purchase of forestry products shall be approved by the commissioner through a fair and equitable process prior to being awarded. The process shall be open to individuals and both new and existing partnerships, corporations, associations, or other legal entities.

Acts 2009, No. 352, §1, eff. July 6, 2009.



RS 3:4425 - Rules and regulations

§4425. Rules and regulations

The commissioner and the secretary of the Department of Economic Development shall jointly promulgate rules and regulations in accordance with the Administrative Procedure Act, subject to oversight by the House Committee on Ways and Means and Senate Committee on Revenue and Fiscal Affairs, for the administration and enforcement of this Part.

Acts 2009, No. 352, §1, eff. July 6, 2009.



RS 3:4501 - DISPARAGEMENT OF AGRICULTURAL

CHAPTER 29. DISPARAGEMENT OF AGRICULTURAL

OR AQUACULTURAL PRODUCTS

§4501. Legislative findings

The legislature hereby finds, determines, and declares that the production of agricultural and aquacultural food products constitutes an important and significant portion of the state economy and that it is beneficial to the citizens of this state to protect the vitality of the agricultural and aquacultural economy by providing a cause of action for producers of perishable agricultural food products to recover damages for the disparagement of any perishable agricultural or aquacultural food product.

Acts 1991, No. 972, §1.



RS 3:4502 - Definitions

§4502. Definitions

As used in this Chapter, the following terms shall have the following meanings:

(1) "Disparagement" means dissemination to the public in any manner of any false information that the disseminator knows or should have known to be false, and which states or implies that a perishable agricultural or aquacultural food product is not safe for consumption by the consuming public. Such information is presumed to be false when not based upon reasonable and reliable scientific inquiry, facts, or data.

(2) "Perishable agricultural or aquacultural food product" means any food product of agriculture or aquaculture which is sold or distributed in a form that will perish or decay beyond marketability within a period of time.

Acts 1991, No. 972, §1.



RS 3:4503 - Cause of action; recovery of damages

§4503. Cause of action; recovery of damages

Any producer of perishable agricultural or aquacultural food products who suffers damage as a result of another person's disparagement of any such perishable agricultural or aquacultural food product has a cause of action for damages, and for any other appropriate relief in a court of competent jurisdiction.

Acts 1991, No. 972, §1.



RS 3:4504 - Limitations of action

§4504. Limitations of action

Any civil action for damages for disparagement of perishable agricultural or aquacultural food products shall be commenced within one year after the cause of action accrues.

Acts 1991, No. 972, §1.



RS 3:4601 - LOUISIANA WEIGHTS AND MEASURES LAW

CHAPTER 30. LOUISIANA WEIGHTS AND MEASURES LAW

PART I. GENERAL

§4601. Short title

This Chapter may be cited as the "Louisiana Weights and Measures Law".

Acts 1992, No. 55, §1.



RS 3:4602 - Definitions

§4602. Definitions

As used in this Chapter, the following terms shall have the following meanings:

(1) "Bulk transfer" means any transfer of motor fuel from one location to another by pipeline tender or marine delivery within a bulk transfer/terminal system, including but not limited to the following:

(a) A marine vessel movement of motor fuel from a refinery or terminal to a terminal.

(b) Pipeline movements of motor fuel from a refinery or terminal to a terminal.

(c) Book transfer of motor fuel within a terminal between licensed suppliers prior to completion of removal across the rack.

(d) Two-party exchange between licensed suppliers or between licensed suppliers and permissive suppliers.

(1.1) "Certificate of conformance" means a document issued by the National Institute of Standards and Technology, or any successor, based on testing in participating laboratories. The document constitutes evidence of conformance of a type with the requirements of National Institute of Standards and Technology Handbooks 44, 105-1, 105-2, or 105-3, or conformance with the requirements of any handbook that may supersede the named handbooks.

(2) "Commercial weighing and measuring device" means any weight, measure, or weighing or measuring device commercially used or employed in establishing the size, quantity, extent, area, time, distance, or measurement of quantities, things, produce, or articles for distribution or consumption, purchased, offered, or submitted for sale, hire or award, or in computing any basic charge or payment for services rendered on the basis of weight or measure. Except as otherwise provided, the term shall include scales, weighing devices, and metering and measuring devices commercially used for determining the weight or amount of petroleum products. It shall also include any accessory attached to or used in connection with a commercial weighing or measuring device when such accessory is so designed or installed that its operation affects the accuracy of the device.

(3) "Commission" means the Commission of Weights and Measures.

(4) "Commissioner" means the commissioner of the Department of Agriculture and Forestry, or his duly authorized representatives acting at his discretion.

(5) "Commodity" means any service or item, or any combination of items, forming a distinctive product, sold in commerce which is affected by any determination of weight, measure, or count.

(6) "Correct" as used in connection with weights and measures means conformance to all applicable requirements of this Chapter.

(7) "Department" means the Louisiana Department of Agriculture and Forestry.

(8) "Director" means the director of weights and measures appointed by the commissioner.

(9) "Net weight" means the weight of the commodity excluding any materials, substances, or items not considered to be part of the commodity. Materials, substances, or items not considered to be part of the commodity include but are not limited to containers, conveyances, bags, wrappers, packaging materials, labels, individual piece coverings, decorative accompaniments, and coupons, except that, depending on the type of service rendered, packaging materials may be considered to be part of the service. For example, the service of shipping includes the weight of packaging materials.

(10) "Package" means any commodity packed or packaged in any manner in advance of sale in units suitable for either wholesale or retail sale.

(11) "Person" means both plural and singular, as the case demands, and includes individuals, partnerships, corporations, companies, societies, and associations.

(12) "Primary standards" means the physical standards of the state that serve as the legal reference from which all other standards and weights and measures are derived.

(12.1)(a) Except as provided in Subparagraph (b) of this Paragraph, "petroleum product" means any refined hydrocarbon mixture including motor oil, kerosene, gasoline, gasohol, diesel fuel, aviation fuel, heating kerosene, and any blend of two or more refined hydrocarbon mixtures except liquefied petroleum gas and natural gas.

(b) For purposes of enforcement of the provisions of R.S. 47:818.111 et seq. regarding taxes on special fuels, "petroleum product" shall include compressed natural gas, liquefied natural gas, and liquefied petroleum gas as those terms are defined in R.S. 47:818.2.

(12.2) "Position holder" means the person who holds the inventory position in motor fuel in a terminal as reflected on the records of the terminal operator. A person holds the inventory position in motor fuel when that person has a contract with the terminal operator for the use of storage facilities and terminaling services for motor fuel at the terminal. The term includes a terminal operator who owns motor fuel in the terminal.

(13) "Rack" means a mechanism for delivering motor fuel from a refinery, terminal, marine vessel, or bulk plant into a transport vehicle, railroad tank car, or other means of transfer that is outside the bulk transfer/terminal system.

(13.1) "Random weight package" means a package that is one of a lot, shipment, or delivery of packages or the same commodity with no fixed pattern of weights.

(14) "Sale from bulk" means the sale of commodities when the quantity is determined at the time of sale.

(14.1) "Seagoing vessel" means a commercial ship, vessel, or barge of greater than fifty gross tons or ships, vessels, or barges in possession of an exemption certificate issued under the provisions of R.S. 47:305.1.

(15) "Secondary standards" means the physical standards that are traceable to the primary standards through comparisons, using acceptable laboratory procedures, and used in the enforcement of weights and measures laws and regulations.

(16) "Sell or sale" includes barter and exchange.

(17) "Service provider" means any person who, for hire, award, commission, or any other payment of any kind, installs, services, repairs, or reconditions any commercial weighing or measuring device and is registered under this Part.

(18) "Service person" means any individual who for hire, award, commission, or any other payment of any kind, installs, services, repairs, or reconditions any commercial weighing or measuring devices and is registered under this Part.

(19) "Standard package" means a package that is one of a lot, shipment, or delivery, or packages of the same commodity with identical net contents declarations.

(19.1) "Vehicle tank" means any vehicle tank, tank truck, tank wagon, or any other container in which gasoline, motor fuel, or any other petroleum products are transported in this state.

(19.2) "Weighmaster" means any person who weighs, measures, or counts any commodity and issues a certificate of weight, measure, or count, except retailers who weigh, measure, or count commodities for sale at retail directly to consumers, or a person engaged in the business of public weighing or measuring for hire.

(20) "Weight" as used in connection with any commodity means net weight; except where the label declares that the product is sold by drained weight, the term means net drained weight.

(21) "Weights, measures, and weighing and measuring devices" includes all weights, scales, beams, measures of every kind, instruments and mechanical devices for weighing or measuring, scanners or scanning devices that determine product identity and price at the point of sale, and any appliances and accessories connected with any such instruments. However, it does not include or refer to devices used to meter or measure, other than by weight, water, natural or manufactured gas, or electricity.

Acts 1992, No. 55, §1; Acts 2003, No. 139, §1, eff. May 28, 2003; Acts 2004, No. 47, §1, eff. May 21, 2004; Acts 2010, No. 495, §1, eff. June 24, 2010; Acts 2015, No. 147, §2, eff. July 1, 2015.



RS 3:4603 - Commission of Weights and Measures

§4603. Commission of Weights and Measures

A. The Louisiana Commission of Weights and Measures is hereby created within the Department of Agriculture and Forestry. The commission shall be domiciled in Baton Rouge, Louisiana.

B. The commission shall consist of the following ten members appointed by the commissioner as follows:

(1) One representative of retail trades involving sales by weight, measure, or count who shall be appointed by the commissioner from a list of three nominees submitted by the Louisiana Retail Association.

(2) One representative of agricultural industries involving sales by weight, measure, or count.

(3) One representative who shall be appointed by the commissioner from a list of three nominees submitted by the Louisiana Restaurant Association.

(4) One representative of nonagricultural manufacturing, processing, packing, or distribution industries which are commercial weighing and measuring device users.

(5) One representative of commercial weighing and measuring device sales and service industries.

(6) Two representatives of consumers appointed from the state at large.

(7) One representative who shall be appointed by the commissioner from a list of three nominees submitted by the Louisiana Ag Industries Association.

(8) One representative who shall be appointed by the commissioner from a list of three nominees submitted by the Louisiana Livestock Markets Association.

(9) One representative who shall be appointed by the commissioner from a list of three nominees submitted by the Louisiana Oil Marketers and Convenience Stores Association.

C. Each appointment by the commissioner shall be submitted to the Senate for confirmation.

D. Members shall be appointed for terms concurrent with the term of the commissioner of agriculture and forestry. However, members shall serve until their successors in office are appointed and qualified.

E. Any vacancy shall be filled in the same manner as the original appointment for the unexpired portion of the term of the office vacated.

F. A majority of the members of the commission present at a meeting shall constitute a quorum for the transaction of business. All official actions of the commission shall require the affirmative vote of a majority of the members of the commission present.

G. Members of the commission shall not receive any salary for their duties as members. Members may receive a per diem for each day spent in actual attendance of meetings of the commission or of duly appointed committees or subcommittees of the commission. The amount of the per diem shall be fixed by the commission in an amount not to exceed forty dollars. Members may receive a mileage allowance for mileage traveled in attending meetings. The mileage allowance shall be fixed by the commission in an amount not to exceed the mileage rate for state employees.

H. The commission shall meet two times per year and may meet on the call of the chairman or upon the request of three members or the director.

I. The commission shall employ a director and an assistant director, who shall be appointed by the commissioner, subject to Senate confirmation. The director and assistant director shall be in the unclassified service. The commissioner may employ such other personnel of the commission as he deems appropriate. All employees of the commission shall comprise the division of weights and measures in the department and shall be under the direction and supervision of the commissioner.

J. Employees of the commission shall possess the authority and powers of the commission and the commissioner when implementing the provisions of this Chapter.

Acts 1992, No. 55, §1; Acts 2003, No. 117, §1, eff. July 1, 2003; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:4604 - Powers

§4604. Powers

A. The commission shall have the following powers:

(1) To hold hearings and conduct investigations.

(2) To advise the commissioner of the requirements for the registration of weights, measures, and weighing and measuring devices.

(3) To hold hearings on alleged violations of the provisions of this Chapter or of the rules and regulations adopted under the provisions of this Chapter.

(4) To advise the commissioner on the civil penalties to be imposed or the injunctive relief to be sought to punish and restrain violations of the provisions of this Chapter or of the rules and regulations adopted under the provisions of this Chapter.

(5) To recommend that the commissioner suspend or revoke licenses, certificates, and permits, or impose probation on holders of licenses, certificates, or permits.

(6) To approve examination required for the licensure of service agencies or service persons.

B. The commissioner shall have the following powers:

(1) To issue stop-use, hold, and removal orders with respect to any weights and measures commercially used, and stop-sale, hold, and removal orders with respect to any packaged commodities or bulk commodities kept, offered, or exposed for sale.

(2) To seize, for use as evidence, without formal warrant, any incorrect or unapproved weight, or measure, or a reasonable number of the packages or a reasonable quantity of the commodity found to be used, retained, offered, or exposed for sale or sold in violation of the provisions of this Chapter or of the rules and regulations adopted under the provisions of this Chapter.

C. The commissioner may enter into a cooperative endeavor or cooperative agreement with any other governmental agency or entity as he deems necessary to further the public purposes of this Chapter.

Acts 1992, No. 55, §1.



RS 3:4605 - Adjudicatory hearings

§4605. Adjudicatory hearings

A. All adjudicatory hearings held by the commission shall be conducted in accordance with the following provisions:

(1) The commissioner shall convene the commission for the purpose of hearing the matter.

(2) The commissioner shall appoint a hearing officer who shall preside over the hearing.

(3) The commissioner may issue subpoenas to compel the attendance of witnesses or the production of documents and records anywhere in the state in any hearing before the commission.

(4) The hearing shall be conducted in accordance with the provisions of the Administrative Procedure Act.

(5) The commission shall make an initial determination on the matter. This determination shall be submitted to the commissioner in writing.

(6) The commissioner shall make the final determination on the matter. If the determination of the commissioner differs from the determination of the commission, the commissioner shall issue a written opinion based on the record of the hearing.

(7) Except as otherwise provided in this Paragraph, appeals from rulings of the commissioner shall be taken in accordance with the provisions of the Administrative Procedure Act. Notwithstanding the provisions of R.S. 49:964(B), any appeal from a determination of the commission or the commissioner, when filed in forma pauperis, shall be by civil proceedings in the district court for the parish in which the violation occurred.

B. Whenever the commissioner revokes, suspends, or imposes a probation on a license, certificate, or permit, the holder of such license, certificate, or permit shall be informed of the ruling by certified mail.

Acts 1992, No. 55, §1.



RS 3:4606 - State standards; supply of copies

§4606. State standards; supply of copies

A. The weights and measures received from the United States under joint resolution of congress approved June 14, 1836 and July 27, 1866, and any weights and measures in conformity therewith applied by the state shall, when they have been certified by the National Institute of Standards and Technology, be the state standard of weights and measures. These state standards shall be submitted to the National Institute of Standards and Technology for certification as often as required by that institute.

B. The state shall supply as many copies of the state standards of weights and measures and as many other weights, measures, and apparatus as are necessary for enforcement personnel to enforce the provisions of this Chapter.

Acts 1992, No. 55, §1.



RS 3:4607 - Inspection and testing; entry upon premises

§4607. Inspection and testing; entry upon premises

A. The department shall keep a general supervision over the weights, measures, and weighing and measuring devices offered for sale, sold, and in use in the state. When not otherwise provided by law, the department may inspect, test, and try all weights, measures, and weighing or measuring devices used, kept, offered, or exposed for sale, in order to ascertain whether or not they are correct.

B. At least once a year and more often if it thinks necessary, the department shall so inspect, test, and try all commercial weighing or measuring devices.

C. From time to time, the department shall weigh or measure and inspect packages or amounts of commodities of whatever kind kept for the purpose of sale, offered or exposed for sale, or sold in the process of delivery, in order to determine whether they contain the amounts represented and whether they are offered for sale or sold in a manner in accordance with law.

D. The department may, for the purposes mentioned in this Section and in the general performance of its official duties, enter and go upon, without formal warrant, any stand, place, building, or premises, or stop any person and require him, if necessary, to proceed, with or without any vehicle involved, to some place which the department may specify.

Acts 1992, No. 55, §1; Acts 2003, No. 139, §1, eff. May 28, 2003.



RS 3:4608 - Rules and regulations; standard for apparatus

§4608. Rules and regulations; standard for apparatus

A. The commissioner may adopt rules and regulations for the implementation and enforcement of the provisions of this Chapter. The regulations may, by specific reference, adopt all or part of any handbook, standards or procedures issued or established by the National Institute of Standards and Technology, the American Society for Testing and Materials, their successors, or any other federal or nonprofit agency that prepares and issues nationally recognized standards for commercial weighing and measuring devices. The regulations may include standards of net weight, net measure, or net count for any commodity, product, or article, and specifications and tolerances for all weights, measures, and weighing and measuring devices. These specifications and tolerances shall be designated to eliminate from use, without prejudice to apparatus which conform as closely as practicable to the official standards, those which are not accurate, those which are faulty in that they are not reasonably permanent in their adjustment or will not repeat their indications correctly, and those which facilitate the perpetration of fraud.

B. For purposes of this Chapter, apparatus are correct when they conform to all applicable requirements promulgated as specified in this Section. Other apparatus are incorrect.

C. All rules and regulations shall be adopted in accordance with the Administrative Procedure Act.

Acts 1992, No. 55, §1; Acts 2003, No. 139, §1, eff. May 28, 2003.



RS 3:4609 - Approval or disapproval of apparatus; procedure

§4609. Approval or disapproval of apparatus; procedure

A. Whenever the department compares weights, measures, or weighing or measuring devices and finds that they correspond or causes them to correspond with the standards in its possession, it shall seal or mark the weights, measures, or weighing or measuring devices with appropriate devices.

B. The department shall condemn and seize and may destroy incorrect weights, measures, or weighing or measuring devices which, in its best judgment, are not susceptible of satisfactory repair. If the apparatus is incorrect and yet, in its best judgment, may be repaired, the department shall mark or tag it as condemned for repairs.

C. The owners or users of any weights, measures, or weighing or measuring devices which are condemned for repairs shall have them repaired and corrected within a reasonable period specified by the department. During that time, the owners or users may neither use nor dispose of the apparatus in any way, but shall hold it at the disposal of the department.

D. Any weights, measures, or weighing or measuring devices which have been condemned for repairs and have not been repaired shall be confiscated by the department.

E. The department may require any weight, measure, or any weighing or measuring device to be issued a certificate of conformance prior to use for commercial or law enforcement purposes.

Acts 1992, No. 55, §1.



RS 3:4610 - Removal of tag unlawfully

§4610. Removal of tag unlawfully

No one shall remove from any weight, measure, or weighing or measuring device, contrary to law or regulation, any tag placed thereon by the department.

Acts 1992, No. 55, §1.



RS 3:4611 - Use of unsealed instruments

§4611. Use of unsealed instruments

No one shall use or have in his possession any commercial weighing or measuring device which has not been sealed by the department at its direction, within the year prior thereto, unless written notice has been given to the department to the effect that the commercial weighing or measuring device is available for examination or is due for re-examination, as the case may be.

Acts 1992, No. 55, §1; Acts 2003, No. 139, §1, eff. May 28, 2003.



RS 3:4612 - False device prohibited

§4612. False device prohibited

A. No one shall use, sell, hire, offer, or expose for sale or hire, or have in possession for the purpose of using, selling, or hiring a false weight, measure, or weighing or measuring device or any device to be used or calculated to falsify any weight or measure.

B. No one shall use, sell, hire, offer, or expose for sale or hire, any incorrect commercial weighing or measuring device.

Acts 1992, No. 55, §1; Acts 2003, No. 139, §1, eff. May 28, 2003.



RS 3:4613 - Commodities in package form; stamping of weight or measure; standard fill

§4613. Commodities in package form; stamping of weight or measure; standard fill

A. No one shall keep for the purpose of sale, offer or expose for sale, or sell any commodity in package form unless the net quantity of the contents is plainly and conspicuously marked on the outside of the package, in terms of weight, measure, or numerical count. A box or carton used for shipping purposes containing a number of packages which are individually marked as provided in this Subsection need not be so marked itself.

B. No one shall keep for the purpose of sale, offer or expose for sale, or sell any commodity in package form if its container is so made, formed, or filled, or if it is so wrapped as to mislead the purchaser as to the quantity of the contents, or if the contents of its container fall below the standard of fill prescribed by rules or regulations promulgated as provided in this Section.

C. The commissioner may adopt rules and regulations, in accordance with the Administrative Procedure Act, fixing and establishing, for any commodity in package form, a reasonable standard of fill of containers in order to effectuate the purposes of this Section.

D. There is no violation of this Chapter if a discrepancy between the actual weight or volume at the time of sale to the consumer and the weight marked on the container, or between the fill of the container and the capacity of the container, is due to unavoidable leakage, shrinkage, evaporation, or waste, or to causes beyond the control of the vendor acting in good faith.

E. As used in this Section, the words "in package form" include a commodity in a package, carton, case, can, box, barrel, bottle, phial, or other receptacle, or in coverings or wrappings of any kind, packed by the manufacturer or when packed prior to the order of the commodity by the vendor, which may be labeled, branded, or stenciled, or otherwise marked, or which may be suitable for labeling, branding, or stenciling, or marking otherwise, making one complete package of the commodity. The term shall include both the wholesale and the retail package.

Acts 1992, No. 55, §1.



RS 3:4614 - Net weights of cereals; exceptions

§4614. Net weights of cereals; exceptions

A. No one shall pack for sale, keep for the purpose of sale, offer or expose for sale, or sell any of the following commodities except in containers of net avoirdupois weights of two, five, ten, twenty-five, fifty, one hundred, and multiples of one hundred pounds: wheat flour, self-rising wheat flour, phosphated wheat flour, bromated flour, enriched flour, enriched self-rising flour, enriched bromated flour, corn flour, corn meal, hominy, and hominy grits.

B. The provisions of this Section do not apply to:

(1) The retailing of flours, meals, hominy, and hominy grits direct to the consumer from bulk stock.

(2) The sale of flours and meals to commercial bakers or blenders in containers of more than one hundred pounds.

(3) The sale of flours and meals for export.

(4) Flours, meals, hominy, and hominy grits packed in cartons containing five pounds or less net.

(5) The exchange of wheat for flour by mills grinding for toll.

Acts 1992, No. 55, §1.



RS 3:4615 - Meat, poultry, fish, and seafood; ready-to-eat food

§4615. Meat, poultry, fish, and seafood; ready-to-eat food

A. Meat, poultry, fish, and seafood shall be sold by weight, except the whole shellfish in the shell may be sold by weight, measure, or count. Shellfish are aquatic animals having a shell, such as mollusks, which includes scallops, or crustaceans, which includes lobster and shrimp.

B. The following may be sold by weight, measure, or count:

(1) Items sold for consumption on the premises.

(2) Items sold as one of three or more different elements, excluding condiments, comprising a ready-to-eat meal sold as a unit, for consumption elsewhere than on the premises where sold.

(3) Ready-to-eat chicken parts cooked on the premises but not packaged in advance of sale.

(4) Sandwiches when offered or exposed for sale on the premises where packed or produced and not intended for resale.

Acts 1992, No. 55, §1.



RS 3:4616 - Net weight employed in all sales; exemptions

§4616. Net weight employed in all sales; exemptions

A. Whenever any commodity is sold on the basis of weight, only the net weight of the commodity shall be employed in the sale. All contracts concerning goods sold on a basis of weight shall be understood and construed accordingly.

B. Rope and twine and cordage products may be marked and sold under this Chapter according to gross weight, under rules and regulations adopted by the commissioner consistent with trade practices existing in the rope and twine industry.

Acts 1992, No. 55, §1.



RS 3:4617 - Fraud by vendors or by purchaser

§4617. Fraud by vendors or by purchaser

A. No one shall misrepresent the price or quantity of a commodity, thing, or service sold or offered or exposed for sale, to any actual or prospective customer.

B. No one shall take more than the quantity represented of any commodity, thing, or service, when, as buyer, he furnishes the weight, measure, or weighing or measuring device by means of which the amount of the commodity, thing, or service is determined.

C. No one shall misrepresent the name, origin, or type of any fruit, vegetable, grain, meat, shellfish, or fish, including catfish, sold, or offered or exposed for sale, to any actual or prospective consumer. "Catfish" shall mean only those species within the family of Ictaluridae, Ariidae or Loricariidae.

D. No person shall advertise, sell, offer or expose for sale, or distribute food or food products as "Cajun", "Louisiana Creole", or any derivative thereof unless the food or food product would qualify for the ten percent preference for products produced, processed, or manufactured in Louisiana under R.S. 38:2251 and R.S. 39:1595. Food brought into and processed in Louisiana shall not be considered as food or food products made in Louisiana, for purposes of this Section, unless the food has been substantially transformed by processing in Louisiana.

E. No person shall advertise, sell, offer or expose for sale, or distribute food or food products that do not qualify under this Section for labeling as "Cajun", "Louisiana Creole", or any derivative thereof in any packaging that would lead a reasonable person to believe that the food or food product qualifies as "Cajun" or "Louisiana Creole" food or food products, as defined in this Section.

F.(1) The legislature hereby finds, determines, and declares that the terms "Cajun" and "Louisiana Creole" are terms that refer to the unique and distinctive culture and lifestyle that originated in, are connected with, and have continued to flourish in a region within the state of Louisiana.

(2) The legislature hereby finds, determines, and declares that the terms "Cajun" and "Louisiana Creole," when used in commerce in connection with goods, including agricultural goods or services refer to, and are generally recognized and accepted by Louisiana, national, and foreign consumers as referring to, originating in or being substantially connected with the state of Louisiana and the unique and distinctive culture and lifestyle that originated in, are connected with and have continued to flourish in a region within the state of Louisiana.

(3) The legislature hereby finds, determines, and declares that the use of the terms "Cajun" and "Louisiana Creole," when used in commerce in connection with goods, including agricultural goods or services that do not originate in, are not substantially connected with, or are not substantially transformed in the state of Louisiana, or in or with that unique and distinctive Cajun culture and lifestyle that originated in, are connected with, and have continued to flourish in a region within the state of Louisiana, are primarily geographically deceptively misdescriptive and are likely to cause confusion, mistake, or deception as to the origin, sponsorship, affiliation, connection or approval of said goods or services in, by, with or of the state of Louisiana.

(4) No person shall, on or in connection with any goods, including agricultural goods, or services, or any container for goods including agricultural goods, use in commerce the terms "Cajun" or "Louisiana Creole" or any derivative or combination thereof, in any manner which (a) is likely to cause confusion, or to cause mistake, or to deceive as to the affiliation, connection, or association of such person with the state of Louisiana, or as to the origin, sponsorship, or approval of such person’s goods, including agricultural goods, services, or commercial activities in or by the state of Louisiana; or (b) in commercial advertising or promotion, misrepresents the nature, characteristics, qualities, or geographic origin of said person's or another person's goods, including agricultural goods, services or commercial activities.

Acts 1992, No. 55, §1; Acts 2002, 1st Ex. Sess., No. 125, §1, eff. April 23, 2002; Acts 2003, No. 1257, §1, eff. July 7, 2003; Acts 2004, No. 9, §1, eff. May 6, 2004; Acts 2006, No. 661, §1, eff. June 29, 2006; Acts 2010, No. 16, §1, eff. May 26, 2010; Acts 2016, No. 220, §1.



RS 3:4618 - Sales contrary to law prohibited

§4618. Sales contrary to law prohibited

No one shall keep for the purpose of sale, offer or expose for sale, or sell any commodity in a manner contrary to law.

Acts 1992, No. 55, §1.



RS 3:4619 - Observation by customer of weighing or measuring devices

§4619. Observation by customer of weighing or measuring devices

No one shall use in retail trade, except in the preparation of packages packed in advance of sale, a weighing or measuring device which is not so positioned that its indications may be accurately read and the weighing and measuring operation observed from some position which may reasonably be assumed by a customer.

Acts 1992, No. 55, §1.



RS 3:4620 - Hindering, obstructing, or impersonating prohibited

§4620. Hindering, obstructing, or impersonating prohibited

No one shall hinder or obstruct the department in any way in the performance of its official duties. No one shall impersonate in any way the commissioner, his inspectors, or the director.

Acts 1992, No. 55, §1.



RS 3:4621 - Service agency; service person; weighmaster; registration; requirements

§4621. Service agency; service person; weighmaster; registration; requirements

A. No person may operate as a registered service agency, a registered service person, or as a weighmaster until he is licensed as such as provided for in this Section. The commissioner shall issue the appropriate license applied for by an applicant if the applicant provides evidence satisfactory to the commissioner that the applicant:

(1) Has a thorough working knowledge of all appropriate weights and measures laws, orders, rules, and regulations, as determined by the successful completion of a commission approved and department prescribed examination.

(2) Has possession of, or available for use, weights and testing equipment appropriate in design and adequate in amount.

B. An application for such license shall be submitted by the applicant to the department on a form prescribed and furnished by the department and shall be accompanied by the fee prescribed by this Chapter. Each license shall be issued by the department for the calendar year for which such license is requested and it shall contain, among other information, a license number. Each license must be renewed each calendar year by submission of a request for renewal on a form prescribed and furnished by the department and accompanied by the applicable fee.

C. Minimum test weights, test loads, volumetric provers, and volumetric test measures needed to service and repair commercial weighing and measuring devices shall be equal to the test weights, test loads, volumetric provers, and volumetric test measures established by regulations adopted by the commissioner. The minimum test weights, test loads, volumetric provers, and volumetric test measures adopted by the commissioner must be as stringent as those recommended by the National Institute of Standards and Technology, or its successor.

D. All persons who install, service, or repair commercial weighing or measuring devices in this state shall submit the test weights, volumetric provers, and volumetric test measures to the department's State Metrology Laboratory for approval each year. A current certificate of approval, issued by another state having a National Institute of Standards and Technology certified laboratory, which specifically identifies the test weights, volumetric provers, and volumetric test measures may be accepted in lieu of submitting weights, volumetric provers, and volumetric test measures.

E. Each person who engages in activities which are required by the commissioner to be under the control and supervision of a licensed weighmaster shall employ at least one licensed weighmaster for each shift at each place of business where such activities are conducted.

F. Each licensed service agency or service person shall, within ten days after installing, servicing, repairing, testing, or calibrating any commercial weighing or measuring device, make a report thereof to the department on the appropriate form provided by the department.

Acts 1992, No. 55, §1; Acts 2003, No. 139, §1, eff. May 28, 2003.



RS 3:4622 - Fees; Weights and Measures Fund

§4622. Fees; Weights and Measures Fund

A. Each commercial weighing and measuring device which is subject to the jurisdiction of the department shall be registered annually with the department in accordance with rules and regulations adopted by the commissioner.

B. The registration fee for each commercial weighing and measuring device shall be as follows:

(1) Category 1--zero to 1,000 pounds weight

$35.00

(2) Category 2--over 1,000 to 10,000 pounds

weight

$80.00

(3) Category 3--over 10,000 pounds weight

$185.00

(4) The registration fee of any other commercial weighing and measuring device shall be as established in a fee schedule adopted by the commissioner. The fee rates shall be based on the cost of the work performed.

C. Each weighmaster who is licensed by the commission shall pay an annual license fee of seventy-five dollars.

D. The commissioner shall adopt, by rule, the fees charged for weighing and measuring services performed by the department, including those services performed by the department's State Metrology Laboratory. The fee rates shall be based on the cost of the work performed.

E. The registration fee for each service agency shall be one hundred dollars. The registration fee for each service person shall be fifty dollars.

F. Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.

G.(1) There is hereby created, as a special fund in the state treasury, the Weights and Measures Fund. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay an amount equal to the amount received by the state treasury from all assessments, fees, penalties, and other funds received under the provisions of this Chapter into the fund. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. The treasurer shall invest the monies in the fund in the same manner as monies in the state general fund. All interest earned from investment of monies in the fund shall be deposited in the fund.

(2) Subject to annual appropriation by the legislature, the monies in the fund shall be used solely to provide for the expenses of the program established by this Chapter and to the carrying out of the powers, duties, functions, and responsibilities of the commission and the commissioner under the provisions of this Chapter.

Acts 1992, No. 55, §1; Acts 2003, No. 117, §1, eff. July 1, 2003; Acts 2003, No. 139, §§1 and 3, eff. May 28, 2003.



RS 3:4623 - Exemption from Chapter

§4623. Exemption from Chapter

A. This Chapter does not in any way apply to or affect the provisions pertaining to the Liquefied Petroleum Gas Commission or the storage, handling, sale, transportation, or distribution of liquefied petroleum gas and the measures used in connection therewith as provided in R.S. 40:1841 et seq.

B. This Chapter does not apply to platform scales used solely for safety purposes in connection with the distribution of liquefied petroleum gas; however, this does not prevent the department from entering into any cooperative endeavor or cooperative agreement with the Liquefied Petroleum Gas Commission to certify or register such scales.

Acts 1992, No. 55, §1; Acts 2003, No. 139, §1, eff. May 28, 2003; Acts 2004, No. 47, §1, eff. May 21, 2004.



RS 3:4624 - Penalty

§4624. Penalty

A. A violator of any provisions of this Chapter or of any rule or regulation adopted under the provisions of this Chapter shall be subject to a civil penalty of not more than five hundred dollars for each act of violation. Each day on which a violation occurs shall be a separate offense.

B. Penalties may be assessed only by a ruling of the commissioner based upon an adjudicatory hearing held in accordance with the provisions of the Administrative Procedure Act.

C. In addition to civil penalties, the commissioner may assess the proportionate costs of the adjudicatory hearing against the offender. The commissioner shall determine the amount of costs to be assessed.

D. The commissioner may institute civil proceedings to enforce his rulings in the district court for the parish in which the violation occurred.

E. The commissioner may institute civil proceedings seeking injunctive relief to restrain and prevent the violation of the provisions of this Chapter, or of the rules and regulations adopted under the provisions of this Chapter, in the district court for the parish in which the violation occurred.

Acts 1992, No. 55, §1; Acts 2003, No. 139, §1, eff. May 28, 2003.



RS 3:4631 - Oyster labeling and packaging; sale of shell stock oysters

PART II. PARTICULAR PRODUCTS

SUBPART A. OYSTERS

§4631. Oyster labeling and packaging; sale of shell stock oysters

A. Oyster meats may be sold by fluid volume or net drained weight at wholesale or retail. Oyster meats may also be sold by count at retail but only at the time of final sale. Prepackaging of oysters being sold by count is prohibited unless the prepackaged item itself is labeled with the net weight of oyster meat contained in such package.

B. Shell stock oysters shall be sold by volumetric measure, weight, or count. All oysters sold by volumetric measure, weight, or count shall be market size and wholesome.

C. Oysters removed from the shell shall be labeled clearly by volume or weight.

D. Any person packaging, labeling, or distributing shucked oysters shall follow the guidelines set forth in the NIST Handbook 130 adopted by the National Conference on Weights and Measures.

E. Oysters shall be shucked and prepackaged only in facilities which are certified by the Louisiana Department of Health.

F. This Section shall not apply to those oysters which are shucked in a restaurant for immediate consumption on the premises.

Acts 1992, No. 55, §1; Acts 1995, No. 379, §1; Acts 2004, No. 213, §1; Acts 2014, No. 217, §1.



RS 3:4632 - Inspection and stamping of basket

§4632. Inspection and stamping of basket

Each basket may be inspected by the commissioner as provided for in Part I of Chapter 30 of Title 3 and the accuracy of the measure stamped thereon.

Acts 1992, No. 55, §1.



RS 3:4633 - Inspection of sacks and barrels; standards contents

§4633. Inspection of sacks and barrels; standards contents

A. The department may also inspect the sacks and barrels in which the oysters arrive.

B. Each sack of oysters shall contain one basket; each barrel shall contain two baskets. Sacks and barrels shall contain correct measurements at the time of delivery to the consignee, buyer, or importer and at the time of delivery to any subsequent buyer after arrival.

Acts 1992, No. 55, §1.



RS 3:4634 - Duty of having baskets and oysters inspected

§4634. Duty of having baskets and oysters inspected

All buyers, sellers, importers, and exporters of oysters may, upon arrival have their baskets inspected and stamped and the oysters inspected and measured, in accordance with R.S. 3:4632 and 4633.

Acts 1992, No. 55, §1.



RS 3:4635 - Powers of inspectors

§4635. Powers of inspectors

The inspecting officer may board any boat arriving with oysters in order to make the inspection and measurement provided by this Subpart and to ascertain the number of sacks, barrels, and baskets arriving and the names and addresses of the sellers, exporters, consignors, buyers, importers, and consignees of the oysters to be inspected and measured and the quantity consigned to each buyer, importer, and consignee, and any other information necessary to perform the duties imposed upon him by law. The owner or other person in charge of the boat or of its manifest shall produce the manifest and allow him to examine it, if he so demands.

Acts 1992, No. 55, §1.



RS 3:4636 - Certificate of inspection

§4636. Certificate of inspection

The department may issue a certificate of inspection and measurement after its inspection. This certificate is prima facie evidence of the inspection and measurement of the oysters under the provisions of this Subpart.

Acts 1992, No. 55, §1.



RS 3:4637 - Penalty

§4637. Penalty

A. A violator of any provisions of this Subpart or of any rule or regulation adopted under the provisions of this Subpart shall be subject to a civil penalty of not more than five hundred dollars for each act of violation and for each day of violation. Each day on which a violation occurs shall be a separate offense.

B. Penalties may be assessed only by a ruling of the commissioner based upon an adjudicatory hearing held in accordance with the provisions of the Administrative Procedure Act.

C. In addition to civil penalties, the commissioner may assess the proportionate costs of the adjudicatory hearing against the offender. The commissioner shall determine the amount of costs to be assessed.

D. The commissioner may institute civil proceedings to enforce his rulings in the district court for the parish in which the violation occurred.

E. The commissioner may institute civil proceedings seeking injunctive relief to restrain and prevent the violation of the provisions of this Subpart, or of the rules and regulations adopted under the provisions of this Subpart, in the district court for the parish in which the violation occurred.

Acts 1992, No. 55, §1.



RS 3:4641 - Standard rule for measuring saw logs

SUBPART B. SAW LOGS

§4641. Standard rule for measuring saw logs

A. The standard rule or scale for the measurement of saw logs in this state is the Doyle Log Rule.

B. The procedure for using the Doyle Log Rule is as follows:

Deduct four inches from the top diameter of the log inside the bark as an allowance for slab and edging. Square one-quarter of the remainder and multiply by the length of the log in feet. The result is the contents in board feet.

C. The formula and values for the Doyle Log Rule are as follows:

(1) The formula is:

B.F.=((D-4)/4)2 x L

(2) The values for the elements of the formula are as follows:

(a) "B.F." is the volume in board feet.

(b) "D" is the top diameter of the log inside the bark in inches.

(c) "L" is the length of the log in feet.

Acts 1992, No. 55, §1.



RS 3:4642 - Use of any other rule or scale; penalty

§4642. Use of any other rule or scale; penalty

A. No person shall compute the measurement of saw logs for severance tax purposes or for settlement of disputes by any other rule or scale than the Doyle Log Rule.

B. Whoever violates the provisions of this Section shall be fined not less than one hundred dollars nor more than five hundred dollars, or imprisoned for not less than sixty days, nor more than one year, or both.

Acts 1992, No. 55, §1.



RS 3:4651 - Weight determination procedures

SUBPART C. FARM-RAISED CATFISH

§4651. Weight determination procedures

A. Any processor engaged in the processing, handling, storing, preparing, manufacturing, packing, or holding of farm-raised catfish or catfish products shall weigh the catfish or catfish products as they are unloaded from the live haul truck at the processing plant.

B. All water shall be drained from the weighing baskets before the catfish or catfish products are weighed. No deductions for water in the weighing baskets shall be made.

Acts 1992, No. 55, §1.



RS 3:4652 - Weighing devices

§4652. Weighing devices

A. A weighing device which has been approved by the department and which is of a type suitable for the weighing of farm-raised catfish or catfish products shall be used.

B. The weighing ticket shall include but is not limited to the following:

(1) The name and address of the processor.

(2) The name of the producer of the catfish or catfish products being weighed.

(3) The date the catfish or catfish products are weighed.

(4) The signature of the individual who weighed the catfish or catfish products.

(5) Any additional information the commissioner of agriculture and forestry deems necessary for the lawful and accurate recording of the weight of farm-raised catfish or catfish products.

C. Copies of all weight tickets shall be furnished to the producers along with settlement sheets.

Acts 1992, No. 55, §1.



RS 3:4661 - Count determinations for shrimp

SUBPART D. SHRIMP

§4661. Count determinations for shrimp

Shrimp may be sold by count if the size of the shrimp in a container is within the specified count size listed on the container or invoice. Except as otherwise provided by this Section, shrimp shall be sold in accordance with the provisions of R.S. 3:4615.

Acts 2001, No. 394, §1.



RS 3:4671 - Sale at retail of petroleum products; failing to meet specifications prohibited

SUBPART E. PETROLEUM PRODUCTS

§4671. Sale at retail of petroleum products; failing to meet specifications prohibited

No person shall sell at retail any petroleum product in a manner that fails to comply with law or regulations promulgated by the commissioner. The commissioner's authority to promulgate such regulations is conferred hereby. Nothing in this Subpart shall be construed as regulating the purchase or sale of petroleum products as medicants, germicides, insecticides, or cleaning fluids.

Acts 2003, No. 139, §1, May 28, 2003; Acts 2004, No. 47, §1, eff. May 21, 2004.



RS 3:4672 - Measuring devices; calibration of vehicle tanks; application of Subpart; removal or change of markings unlawful; certificate of calibration

§4672. Measuring devices; calibration of vehicle tanks; application of Subpart; removal or change of markings unlawful; certificate of calibration

A. No person shall use any commercial weighing or measuring device in the distribution, handling or sale of petroleum products unless it is true and accurate. The standard of weights and measures applied to commercial weighing and measuring devices shall be those adopted by the commissioner in regulations promulgated pursuant to this Chapter. The standard of weights and measures adopted by the commissioner shall be as stringent as those standards issued by the National Institute of Standards and Technology, the American Society for Testing and Materials, their successors, or any other federal or nonprofit agency that prepares and issues nationally recognized standards for weighing or measuring petroleum products.

B. It shall be the duty of the commissioner to seal and forbid the use of any inaccurate commercial weighing or measuring device until such time as the defect is corrected. The breaking of this seal shall be prima facie evidence of a violation of this Subpart. No person shall refuse to permit the commissioner to inspect and seal, if deemed necessary, any such commercial weighing or measuring device, or break the seal after being placed on the device.

C. For the purpose of strengthening and making the administration of this Subpart more effective, the commissioner is authorized to require, under regulation promulgated by him, the measuring, calibration, and determination of the capacity in gallons of any vehicle tank, as defined herein, and to require every person to produce evidence of this calibration when deemed necessary.

D. The provisions of this Subpart are not applicable to carriers-for-hire operating under valid permits or certificates of convenience or necessity issued by the Louisiana Public Service Commission and not engaged in transporting gasoline, motor fuel, or any other petroleum products for the purpose of sale, use, or consumption within this state, and persons operating motor busses under franchises or licenses issued by municipalities.

E. No person shall sell, withdraw, or distribute petroleum products from a vehicle tank or from any fuel tank or auxiliary fuel tank for the purpose of distribution or sale, unless the vehicle tank has been measured and calibrated under the provisions of this Subpart. The failure of the owner of any vehicle tank, after notice by the commissioner in accordance with regulations promulgated by him, to submit a vehicle tank for measuring, calibrating, and determining capacity or for inspection under said regulations shall constitute a violation of this Subpart.

F. Proof of the fact that a vehicle tank has been measured and calibrated in compliance with this Subpart shall be a certificate issued by a licensed service agency.

G. Repealed by Acts 2004, No. 47, §2, eff. May 21, 2004.

Acts 2003, No. 139, §1, eff. May 28, 2003; Acts 2004, No. 47, §2, eff. May 21, 2004.



RS 3:4673 - Petroleum product specifications

§4673. Petroleum product specifications

A. Each type of petroleum product governed by this Subpart and sold or distributed in Louisiana shall meet the specifications established by the commissioner, in regulations promulgated in accordance with this Subpart, for that type of petroleum product.

B. The specifications established by the commissioner shall, at a minimum, conform to the following:

(1) All requirements imposed by federal law or regulations.

(2) Labeled octane, volatility, and other requirements established by the American Society for Testing and Materials, the National Institute of Standards and Technology, their successors, or any other federal or nonprofit agency that prepares and issues nationally recognized standards for establishing octane, volatility, and other requirements for petroleum products.

C. No person shall sell any petroleum product which does not meet the specifications adopted by the commissioner in accordance with this Section unless authorized by the commissioner in regulations promulgated by him.

Acts 2003, No. 139, §1, eff. May 28, 2003.



RS 3:4674 - Minimum ethanol and bio-diesel requirements

§4674. Minimum ethanol and bio-diesel requirements

A. The legislature hereby finds and declares that the production and use of renewable fuels in Louisiana is a matter of grave public necessity and is vital to the economy of Louisiana. The use of renewable domestic fuels such as ethanol and bio-diesel will expand United States and Louisiana fuel supplies without increasing dependency on foreign oil. Expanding United States and Louisiana fuel supplies through the use of renewable domestic fuels will reduce consumer fuel prices and spur Louisiana's rural economy by increasing production and demand for agricultural raw materials such as corn. Building plants and distribution centers to produce ethanol and bio-diesel will also serve as an economic boost for our agricultural community. Renewable domestic fuels such as ethanol help Louisiana's environment by providing a clean-burning, high-octane fuel that reduces automotive emissions. Therefore, the establishment of specifications for use of renewable fuels in Louisiana is a matter of public policy.

B. As used in this Section, the following terms shall have the meanings hereinafter ascribed to them:

(1) "Alternate renewable fuel" means liquid fuel that is domestically produced from renewable biomass which can be used in place of ethanol or bio-diesel and it must meet the definition of renewable fuel in the Energy Policy Act of 2005.

(2) For purposes of this Section, "bio-diesel" means:

(a) A fuel comprised of mono-alkyl esters of long chain fatty acids derived from renewable resources including but not limited to vegetable oils, waste grease, or animal fats, and meeting the requirements of the American Society for Testing and Materials (ASTM) D-6751, or

(b) A diesel fuel substitute produced from non-petroleum renewable resources (inclusive of vegetable oils and animal fats) that meet the registration requirements for fuels and fuel additives established by the United States Environmental Protection Agency and any blending components derived from renewable fuel.

(3) "Ethanol" means an ethyl alcohol that has a purity of at least ninety-nine percent, exclusive of added denaturants, that adheres to all of the following standards:

(a) It has been denatured in conformity with a method approved by the Bureau of Alcohol, Tobacco, Firearms and Explosives of the United States Department of Justice, as specified in the Code of Federal Regulations, Title 27, Parts 20 and 21.

(b) It meets all the requirements of American Society of Testing and Materials (ASTM) D4806, the standard specification for ethanol used as a motor fuel.

(c) It is produced from domestic agricultural products or byproducts or other bio-mass materials including municipal solid waste.

C.(1) Within six months after monthly production of denatured ethanol produced in the state of Louisiana equals or exceeds an annualized production volume of fifty million gallons, two percent of the total gasoline sold by volume in the state shall be denatured ethanol produced from domestically grown feedstock or other bio-mass materials.

(2) The requirements set forth in Paragraph (1) of this Subsection may also be met through the production of an alternate renewable fuel but in no event shall such requirements exceed two percent of the total gasoline sold by volume by owners or operators of fuel distribution terminals.

D.(1) Within six months after monthly production of bio-diesel produced in the state of Louisiana equals or exceeds an annualized production volume of ten million gallons, two percent of the total diesel sold by volume in the state shall be bio-diesel produced from domestically grown feedstock.

(2) The requirements set forth in Paragraph (1) of this Subsection may also be met through the production of an alternate renewable fuel but in no event shall such requirements exceed two percent of the total diesel sold by volume by owners or operators of fuel distribution terminals.

E. Within six months after monthly production of an alternate renewable fuel capable of substituting for ethanol and bio-diesel produced in the state of Louisiana equals or exceeds an annualized production volume of twenty million gallons, two percent of the total motor fuel sold by volume in the state shall be the alternate renewable fuel produced from domestically grown feedstock but in no event shall such requirement exceed two percent of the total motor fuel sold by volume by owners or operators of fuel distribution terminals.

F. Blenders and retailers will have six months to meet the new minimum content requirements. Any combination of alternative fuels, including but not limited to denatured ethanol, bio-diesel and alternative renewable fuel may be used to meet the two percent requirements of Subsections C, D, and E of this Section. The Louisiana Commission of Weights and Measures may waive or extend the six-month time period upon a finding that the quality or supply of bio-diesel or ethanol is insufficient to allow blenders or retailers to meet the minimum content requirements, or upon a finding that the motor fuel distribution terminals are or will be unable to blend ethanol due to delays in obtaining permits or delays in construction or installation of ethanol blending or storage equipment for reasons beyond the control of the terminal owner or operator.

G. Aviation fuels are exempt from the minimum ethanol and bio-diesel requirements in this Section.

H. Fuels containing ethanol or bio-diesel shall not be required to be sold in ozone nonattainment areas.

I. Notwithstanding any provision of law to the contrary, retailers shall not be required to purchase or sell ethanol or bio-diesel in the state of Louisiana.

J. The commissioner shall adopt rules and regulations in accordance with the Administrative Procedure Act for purposes of enforcing and carrying out the provisions of this Section.

K. The commissioner shall adopt rules and regulations requiring incentives to compensate for any costs associated with achieving the minimum ethanol and bio-diesel standards.

Acts 2006, No. 313, §1, eff. June 12, 2006; Acts 2012, No. 811, §1, eff. July 1, 2012.



RS 3:4674.1 - Biodiesel production; restaurant waste fats, oils, and grease

§4674.1. Biodiesel production; restaurant waste fats, oils, and grease

A. As provided in R.S. 3:4674, the production and use of renewable fuels, including biodiesel, in Louisiana is vital to the economy and environment of Louisiana. To further encourage and promote the production of biodiesel and avoid the unnecessary disposal of material that otherwise could be beneficially used within this state, the legislature hereby finds and declares that waste fats, oils, and grease generated by Louisiana restaurants should be used to produce biodiesel within Louisiana.

B. For purposes of this Section, the following terms shall have the meanings hereinafter ascribed to them unless the context clearly indicates otherwise:

(1) "Biodiesel" means bio-diesel as defined in R.S. 3:4674(B)(2).

(2) "Restaurant" means a food preparation establishment, including but not limited to a coffee shop, cafeteria, sandwich stand, fast food restaurant, or school cafeteria, that gives or offers for sale food to the public, guests, or employees, as well as a kitchen or catering facility in which food is prepared on the premises for serving elsewhere.

(3) "Waste fats, oils, and grease" means waste fats, waste cooking oils, grease trap wastes, and the like that are produced in restaurants.

C. Restaurants shall be encouraged to provide their waste fats, oils, and grease to biodiesel manufacturers. Moreover, restaurants shall be encouraged to gather, process, and store their waste fats, oils, and grease in a manner that facilitates the use of such waste fats, oils, and grease in the production of biodiesel.

D. The commissioner shall study and monitor the production of biodiesel within the state. When the annual capacity of biodiesel production facilities in Louisiana reaches twenty-five million gallons, the commissioner shall provide notice to all restaurants within the state, informing them that the annual capacity of biodiesel production facilities in Louisiana has reached twenty-five million gallons. In such notice, the commissioner shall further encourage each restaurant within this state to provide its waste fats, oils, and grease either directly to a biodiesel manufacturer or to a third party who shall provide such waste fats, oils, and grease to a biodiesel manufacturer. The notice shall be provided by posting a copy of such notice on the department's website and mailing a copy of such notice to the Louisiana Restaurant Association. The Louisiana Restaurant Association, may disseminate the commissioner's notice to Louisiana restaurants in such manner as it deems appropriate.

Acts 2009, No. 217, §1, eff. June 30, 2009.



RS 3:4675 - Containers or pumps from which petroleum products not conforming to specifications are sold, to be labeled

§4675. Containers or pumps from which petroleum products not conforming to specifications are sold, to be labeled

If any petroleum product which does not conform to the minimum specifications adopted by the commissioner in accordance with this Subpart is sold or dispensed in this state, the container or pump from which the petroleum product is to be dispensed shall be clearly, distinctly, and conspicuously labeled.

Acts 2003, No. 139, §1, eff. May 28, 2003.



RS 3:4676 - Repealed by Acts 2004, No. 47, §2, eff. May 21, 2004.

§4676. Repealed by Acts 2004, No. 47, §2, eff. May 21, 2004.



RS 3:4677 - Repealed by Acts 2004, No. 47, §2, eff. May 21, 2004.

§4677. Repealed by Acts 2004, No. 47, §2, eff. May 21, 2004.



RS 3:4678 - Commissioner may take samples

§4678. Commissioner may take samples

The commissioner is authorized to take samples of all petroleum products and all substitutes for such petroleum products offered for sale, consumption, or distribution in this state. These samples may be taken from any commercial weighing or measuring device used in the sale or distribution of petroleum products, or from vehicle tanks used in the transporting of such products, or from any storage tank containing petroleum products intended for distribution, sale, or consumption in Louisiana.

Acts 2003, No. 139, §1, eff. May 28, 2003.



RS 3:4679 - Record of products sold

§4679. Record of products sold

Each dealer, distributor, or importer shall keep a full and complete record of petroleum products received, used, sold, or delivered within this state by him, together with invoices, bills of lading, and other pertinent records and papers as may be required by the commissioner for the reasonable administration of this Subpart until the taxes to which they relate have prescribed. All such records shall be opened for inspection to the commissioner at all reasonable hours. Each dealer, distributor, or importer that willfully and knowingly violates this Section by failing to provide such records may be subject to a fine of up to five thousand dollars.

Acts 2003, No. 139, §1, eff. May 28, 2003; Acts 2016, No. 53, §1.



RS 3:4680 - Commissioner, powers and duties

§4680. Commissioner, powers and duties

The commissioner is authorized to establish rules and regulations not inconsistent with the provisions of this Subpart for the purpose of properly enforcing this Subpart. It shall be his duty to faithfully and impartially enforce the provisions of this Subpart, and, for that purpose, he shall have full access, ingress and egress at all reasonable hours to any place where petroleum products are stored, transported, sold, or offered for sale. He is also authorized to open and inspect any case, package, or other container, tank, pump, vehicle tank, or storage tank. He may enter upon any barge, vessel, or other vehicle of transportation, and may take samples from any vehicle tank, not exceeding two litres or one-half gallon per sample, for analysis. He may, with instruments conforming to the weights and measures adopted by him in accordance with this Chapter, check any commercial weighing or measuring device or the volume or weight of contents of any tank, pump, vehicle tank, storage tank, or any other type of container. He is also authorized to inspect all books and records of manufacturers, common or contract carriers, or distributors of petroleum products which may be necessary for the proper enforcement of this Subpart. The commissioner is also authorized to deputize from time to time any sheriff, deputy sheriff, marshal, or other like officer in the state to take a specific sample, whose duty it shall be to send or deliver to the commissioner the sample taken.

Acts 2003, No. 139, §1, eff. May 28, 2003.



RS 3:4681 - Analysis of petroleum products

§4681. Analysis of petroleum products

The commissioner is authorized to prescribe reasonable rules and regulations and to employ the necessary methods for the proper testing and analyzing of all petroleum products sold or distributed for sale, use, or consumption in the state. To that end he is given all the power and authority conferred under this Chapter. All testing and analyzing shall be done in accordance with the procedures established by regulations adopted by the commissioner. The procedures adopted by the commissioner shall be based upon the procedures and standards established by the American Society for Testing and Materials, their successors, or any other federal or nonprofit agency that prepares and issues nationally recognized standards for weights, measures, and weighing and measuring devices or nationally recognized standards for establishing octane, volatility, and other requirements for petroleum products.

Acts 2003, No. 139, §1, eff. May 28, 2003.



RS 3:4682 - Products not conforming to specifications, duty of commissioner

§4682. Products not conforming to specifications, duty of commissioner

A. When the analysis of a sample of a petroleum product taken in conformity with the provisions of this Subpart discloses that the product from which the sample was taken does not conform to the specifications fixed by the commissioner it is the duty of the commissioner to immediately serve notice on the manufacturer, distributor or seller that the product must not be sold in the state. If the petroleum product is in the process of transportation and has not yet been delivered to the consignee or retailer, the commissioner may immediately notify the consignor of the result of the test and instruct said consignor to withdraw the product from sale in this state. Failure on the part of the consignor to obey these orders shall constitute a violation of this Subpart.

B. If the petroleum product is not in the process of transportation, but is exposed or offered for sale or distribution, the commissioner may, by written notice, suspend the sale or distribution of this product. The retailer or distributor upon whom a notice of suspension is served, is prohibited from doing business in the sale or distribution of this product until formally released by order of the commissioner. The order of suspension given by the commissioner must apply only to that product and cannot be extended to cover other petroleum products sold or distributed by a retail dealer or distributor which are found to conform to specifications fixed under the provisions of this Subpart.

Acts 2003, No. 139, §1, eff. May 28, 2003.



RS 3:4683 - Commissioner may seal pumps, etc., used in selling products not conforming to Subpart; interference with commissioner

§4683. Commissioner may seal pumps, etc., used in selling products not conforming to Subpart; interference with commissioner

The commissioner has authority to placard or seal any pump, tank or container used or useful in dispensing petroleum products not conforming to the provisions of this Subpart, and no person shall deface or remove any condemnation placard or seals posted or placed by the commissioner, or in any manner interfere with or obstruct the commissioner in the discharge of his duties under the provisions of this Subpart.

Acts 2003, No. 139, §1, eff. May 28, 2003.



RS 3:4684 - Fee to be collected for testing, etc.

§4684. Fee to be collected for testing, etc.

A. For the purpose of defraying the expenses connected with the inspection, testing, and analyzing of petroleum products in this state and enforcement of this Chapter, there shall be collected by the secretary of the Department of Revenue a fee of four thirty-seconds of one cent per gallon on all petroleum products except liquefied petroleum gas and compressed or liquefied natural gas, distributed, sold, or offered or exposed for sale or use or consumption in the state or used or consumed in the state which shall be paid before delivery to agents, dealers, or consumers in the state. The fee provided for in this Subsection does not include liquefied petroleum gas, natural gas, or bulk sale or transfers. Excluding bulk sales or transfers, the fee will be imposed upon the removal from an Internal Revenue Service-approved terminal using the terminal rack. The position holder shall collect the fee imposed from the person who orders the withdrawal at the terminal rack. Exports out of the state shall not be subject to the fee. A fee is also imposed on the above-referenced fuel upon import to the state excluding bulk sale or transfer for delivery within the state. This fee shall be paid by the first importer. However, no fee shall be due on fuels that are eligible for tax refunds under the provisions of R.S. 47:818.15(A)(5) or that are sold for use in or distributed to seagoing vessels as defined in R.S. 3:4602.

B. The secretary of the Department of Revenue is authorized to seize and hold these products on which the fee has not been paid until such time as the fee has been paid. Any expense incurred in the seizure and holding of any product so seized shall be assessed in addition to the fee and collected at the same time the fee is collected.

Acts 2003, No. 139, §1, eff. May 28, 2003; Acts 2004, No. 47, §1, eff. May 21, 2004; Acts 2005, No. 252, §3, eff. July 1, 2006; Acts 2015, No. 147, §2, eff. July 1, 2015.



RS 3:4685 - Petroleum Products Fund; disposition of funds

§4685. Petroleum Products Fund; disposition of funds

A. All assessments, fees, penalties, and all other funds received under the provisions of this Subpart shall be disposed of in accordance with the following provisions:

(1) All assessments, fees, penalties, and all other funds received by the secretary of the Department of Revenue, the commissioner or the department under the provisions of this Subpart, subject to exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, shall be deposited immediately upon receipt into the state treasury and shall be credited to the Bond Security and Redemption Fund.

(2) Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer prior to placing the remaining funds into the state general fund, shall pay an amount equal to the total amount of funds paid into the state treasury by the secretary of the Department of Revenue, the commissioner or the department under the provisions of this Subpart into a special fund which is hereby created in the state treasury and designated as the Petroleum Products Fund.

(3) All unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the Petroleum Products Fund. The monies in the fund shall be invested by the treasurer in the same manner as monies in the state general fund. All interest earned on monies from the fund invested by the state treasurer shall be deposited in the fund.

B. Subject to appropriation, the monies in the fund shall be used for the following purposes:

(1) To provide for the expenses of the program established by this Subpart as determined by the commissioner.

(2) To fund any and all costs related to the inspection, regulation, and analysis of petroleum products, any commercial weighing or measuring device used in the distribution, handling or sale of petroleum products and enforcement of this Chapter.

Acts 2003, No. 139, §1, eff. May 28, 2003.



RS 3:4686 - Forfeiture of right to do business because of violation of Subpart

§4686. Forfeiture of right to do business because of violation of Subpart

Whoever violates the provisions of this Subpart or of any rule or regulation adopted under the provisions of this Subpart, may, in addition to any civil penalty that may be imposed by the commissioner under this Subpart, for the first and second offense, forfeit the right, for not less than one week nor more than six months, to continue or to engage in the business of buying, selling, or distributing petroleum products at the place of business involved. For any subsequent offense, the offender may forfeit the right to engage in said business for not less than three months nor more than twelve months. This forfeiture shall extend only to the individual guilty of the offense, unless the individual is acting as an agent for a principal who knew of and participated in the violation, or knowing of the violation, acquiesced therein. The forfeiture shall extend to the right to use the filling station and all tanks, pumps, containers or equipment for the same period of time for the first and second offense. However, if the dealer does not own the property or equipment, and is merely renting, leasing or borrowing it, or is acting as agent for another, the forfeiture will extend to the owner or principal only if the owner or principal knew, or had good reason to know, of the violation. The commissioner has authority on motion in court to take a rule against the dealer, to show cause in not less than two nor more than ten days, inclusive of holidays after the service thereof, why said dealer should not be ordered to cease from further pursuit of business as dealer for the aforesaid period. Violations of the injunction shall be considered as a contempt of court and punished according to law. These motions shall be tried out of term and in chambers, and always by preference.

Acts 2003, No. 139, §1, eff. May 28, 2003.



RS 3:4687 - Repealed by Acts 2004, No. 47, §2, eff. May 21, 2004.

§4687. Repealed by Acts 2004, No. 47, §2, eff. May 21, 2004.



RS 3:4688 - Repealed by Acts 2004, No. 47, §2, eff. May 21, 2004.

§4688. Repealed by Acts 2004, No. 47, §2, eff. May 21, 2004.



RS 3:4689 - Labeling of lubricating oil

§4689. Labeling of lubricating oil

A.(1) The legislature finds and declares that millions of gallons of used oil are generated each year in the state and that this oil is a valuable resource which can be used as an environmentally acceptable source of clean, re-refined product, among other uses.

(2) The legislature finds and declares that the disposal of automotive engine oil and other lubricants is very costly, creates hazards, and depletes the state's and the nation's dwindling supply of petroleum.

(3) It is the intent of the legislature to reduce the amount of used oil improperly disposed and increase the amount that is reused as a valuable product.

B. As used in this Section:

(1) American Petroleum Institute (API) engine oil service classifications are two letter classification performance ratings for which engine oils are designed.

(2) "Lubricating oil" includes any oil classified for the use in an internal combustion engine, hydraulic system, gear box, differential, wheel bearings, or other machinery.

(3) "Recycled oil" means any oil prepared from used oil, for energy recovery or reuse as a petroleum product, by reclaiming, reprocessing, re-refining, or other means to utilize properly treated used oil as a substitute for petroleum products.

(4) "Re-refined oil" means used oil which is refined to remove the physical and chemical contaminants acquired through use, which by itself or when blended with new lubricating oil or additives, meets applicable API and SAE service classifications.

(5) Society of Automotive Engineers (SAE) viscosity grade is the measure of an oil's resistance to flow at a given temperature.

(6) "Used oil" means any oil which has been refined from crude or synthetic oil and as a result of use, becomes unsuitable for its original purpose due to loss of original properties or presence of impurities, but which may be suitable for further use and may be economically recyclable.

C.(1) It shall be unlawful to sell, offer, or keep for sale any lubricating oils, lubricants, or mixtures of lubricants which are adulterated or falsely labeled.

(2) The label shall prominently display the API performance service classification and the SAE viscosity classification.

(3) Previously used oils or recycled oils that have or have not been re-refined shall be plainly labeled and sold as such. The labeling and advertising appearing on any container used to store a used or recycled lubricating oil shall be strictly in accord with the kind of product contained therein. The size of the letters on the front and back of the container should be consistent with those used in other wording found on the label.

(4) A person may represent a product made in whole or in part from re-refined oil to be substantially equivalent to a product made from virgin oil for a particular end use if the product conforms with the applicable API and SAE service classifications.

Acts 2003, No. 139, §1, eff. May 28, 2003.



RS 3:4690 - Petroleum bulk sale of motor fuel, temperature adjusted volume required

§4690. Petroleum bulk sale of motor fuel, temperature adjusted volume required

A. As used in this Section, the following words and phrases shall have the meaning hereinafter ascribed to them:

(1) "Gross gallons" are those gallons that have not been temperature adjusted.

(2) "Net gallons" are those gallons that have been temperature adjusted to sixty degrees Fahrenheit.

(3) "Petroleum product bulk sale" means a single sale of at least seven thousand gross gallons of a petroleum product made at a single place and time other than those sales made on a consignment basis.

(4) "Petroleum jobber" means any person, firm, corporation or association of persons:

(a) Who is a distributor or wholesaler of a petroleum product or who is the intermediate or middleman between the refiner and the retail dealer, the consumer, or another jobber; and

(b) Whose principal business is buying petroleum products for resale to retail dealers, consumers, or other jobbers.

(5) "Refiner" means any person engaged in the refining of crude oil to produce petroleum products and includes any affiliate of such person.

(6) "Retailer" is as defined in R.S. 51:421(A).

B.(1) Any refiner making a petroleum bulk sale of petroleum products to any retailer or petroleum jobber shall make the sale on a temperature adjusted volume basis of net gallons. The net gallons adjustment shall be made in accordance with "API/ASTM-IP Petroleum Measurement Table 6B" of the 1980 American Petroleum Institute's Manual of Petroleum Measurement Standards.

(2) The refiner shall provide the retailer or petroleum jobber with a receipt, invoice, or meter ticket specifying the petroleum product received and the following information:

(a) The gross gallons received.

(b) The temperature at the time of loading.

(c) The APA gravity.

(d) The net gallons purchased.

C. A retailer or petroleum jobber may bring a civil action against a refiner who violates a provision of Subsection B of this Section. The action may be brought, regardless of the amount in controversy, in the district court in any parish in which the refiner or the petroleum jobber or the retailer is doing business.

D. In an action under this Section, the court shall grant equitable relief, that may include a declaratory judgment, any permanent injunctive relief, or any temporary injunctive relief, that the court determines is necessary to remedy the effects of the refiner violation.

E. A retailer or petroleum jobber who prevails in an action brought under this Section shall be awarded the amount of actual damages and shall also be awarded court costs and reasonable attorney's fees in relation to the amount of work performed by the attorney.

F. In addition to any other remedy or damages provided for in this Section, if the court determines that the refiner willfully and knowingly violated the provisions of Subsection B of this Section, the court may award three times the amount of actual damages to the prevailing retailer or petroleum jobber.

Acts 2003, No. 139, §1, eff. May 28, 2003.



RS 3:4690.1 - Enforcement of certain tax provisions

§4690.1. Enforcement of certain tax provisions

Notwithstanding any provision of law to the contrary, the commissioner shall have the duty and authority to assist the secretary of the Department of Revenue in collecting the taxes and any interest or penalties due pursuant to the provisions of R.S. 47:818.111 et seq., and the provisions of this Subpart that are not inconsistent with this duty shall apply for such purposes. Subject to the oversight of the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs, the commissioner, in consultation with the secretary, shall promulgate rules pursuant to the Administrative Procedure Act to provide procedures and processes for the orderly regulation and enforcement of the laws governing taxation of compressed natural gas, liquefied natural gas, and liquefied petroleum gas.

Acts 2015, No. 147, §2, eff. July 1, 2015.



RS 3:4691 - Weight limits; sugar mill scales

SUBPART F. SUGARCANE

§4691. Weight limits; sugar mill scales

A. All sugar mills shall lock out their scales at one hundred thousand pounds gross vehicle weight per load of sugarcane.

B.(1) When a vehicle carrying a load of sugarcane exceeds the weight limit established in Subsection A of this Section, an amount of sugarcane equal to the excess gross weight shall be forfeited by the owner or producer of the sugarcane.

(2) No owner or producer of sugarcane shall be compensated for revenue derived from forfeited sugarcane.

(3) No hauler of sugarcane shall be compensated for hauling forfeited sugarcane.

C. The Department of Agriculture and Forestry shall certify the scales and conduct at least one random inspection of the scales during the harvest season each year.

D. The Department of Agriculture and Forestry shall promulgate rules and regulations, in accordance with the Administrative Procedure Act, as are necessary to implement the provisions of this Section.

Acts 2003, No. 147, §1.



RS 3:4701 - Short title

SUBPART G. CAJUN AND LOUISIANA CREOLE GOODS

AND SERVICES CONSUMER PROTECTION LAW

§4701. Short title

This Subpart shall be cited as the "Cajun and Louisiana Creole Goods and Services Consumer Protection Law."

Acts 2006, No. 124, §1, eff. June 2, 2006.



RS 3:4702 - Legislative findings

§4702. Legislative findings

A. The legislature finds that the terms "Cajun" and "Louisiana Creole" are terms that refer to the unique and distinctive culture and lifestyle that originated in, are connected with and have continued to flourish in a region within the state of Louisiana.

B. The legislature finds that the terms "Cajun" and "Louisiana Creole" when used in commerce in connection with goods, including agricultural goods, or services refer to and are generally recognized and accepted by Louisiana, national and foreign consumers as referring to, originating in or being substantially connected with the state of Louisiana and the unique and distinctive Cajun and Louisiana Creole cultures and lifestyles that originated in, are connected with and have continued to flourish in a region within the state of Louisiana.

C. The legislature finds that the use of the terms "Cajun" and "Louisiana Creole," when used in commerce in connection with goods, including agricultural goods, or services that do not originate in, are not substantially connected with, or are not substantially transformed in the state of Louisiana, or in or with that unique and distinctive Cajun and Louisiana Creole cultures and lifestyles that originated in, are connected with and have continued to flourish in a region within the state of Louisiana, are primarily geographically deceptively misdescriptive and are likely to cause confusion, mistake or deception as to the origin, sponsorship, affiliation, connection or approval of said goods or services in, by, with or of the state of Louisiana.

D. The legislature deems it appropriate and in the best interests of the state of Louisiana and its citizens to adopt, appropriate, and establish the terms "Cajun" and "Louisiana Creole" and any derivative or combination of either term as certification marks, to be owned by the state of Louisiana and to be used by others engaged in commerce to certify Louisiana as the geographical and regional origin of certain goods, including agricultural goods, or services that originate in, are substantially connected with or have been substantially transformed in the state of Louisiana; to limit the use of the certification marks to those goods, including agricultural goods, or services that originate in, are substantially connected with or have been substantially transformed in the state of Louisiana; and to protect said certification marks against misuse and infringement, in order to ensure that consumers are not deceived or confused as to the origin, sponsorship, affiliation, connection or approval of said goods or services in, by, with or of the state of Louisiana.

Acts 2006, No. 124, §1, eff. June 2, 2006.



RS 3:4703 - Adoption of certification marks

§4703. Adoption of certification marks

The terms "Cajun," "Louisiana Creole," and any derivative or combination of either term are hereby adopted, appropriated and established by the legislature as certification marks to be owned by the state of Louisiana.

Acts 2006, No. 124, §1, eff. June 2, 2006.



RS 3:4704 - Allowable use of the terms "Cajun"and "Louisiana Creole"

§4704. Allowable use of the terms "Cajun" and "Louisiana Creole"

No person shall, in commerce, advertise, sell, offer or expose for sale, distribute, package or in any other manner identify any services or goods as “Cajun” or "Louisiana Creole" unless: the services or goods originate in, are substantially connected with, or have been substantially transformed in the state of Louisiana; or the goods would qualify for the ten percent preference pursuant to R.S. 39:1595 for products produced, manufactured, assembled, grown, or harvested in Louisiana.

Acts 2006, No. 124, §1, eff. June 2, 2006.



RS 3:4705 - Enforcement

§4705. Enforcement

A. Notwithstanding any other law to the contrary, the commissioner of agriculture is hereby authorized:

(1) To take any and all actions to enforce this Subpart in order to protect the terms "Cajun" and "Louisiana Creole" and any derivative or combination of either term as certification marks owned by the state of Louisiana.

(2) To take any and all actions to prevent misuse and infringement of the certification marks.

(3) To register, file, or otherwise record Louisiana’s claim to the certification marks in any state, national, or international office as may be required or desirable in order to give full force and effect to said certification marks.

B. In addition to the remedies provided in this Section, the commissioner of agriculture, when enforcing this Subpart, shall have all other remedies available to civil plaintiffs under law, including the right to seek injunctive relief.

Acts 2006, No. 124, §1, eff. June 2, 2006.



RS 3:4711 - Legislative findings

SUBPART H. AGRICULTURAL AND SEAFOOD PRODUCTS SUPPORT FUND

§4711. Legislative findings

The legislature hereby finds and declares that the agricultural and seafood industries are of vital importance to this state, the livelihood of its farmers and fishermen, and to the sustenance of the life of its citizens. The legislature further finds that preserving Louisiana's agricultural and seafood industries can and does serve the following public purposes:

(1) Ensuring the viability of Louisiana's agricultural and seafood industries.

(2) Ensuring that Louisiana's farmers and fishermen can continue to provide agricultural and seafood products to the consumers of this state.

(3) Enhancing the economic well-being of this state by providing jobs and tax revenue.

Acts 2004, No. 58, §1, eff. Dec. 7, 2004; Acts 2006, No. 558, §1; Acts 2009, No. 24, §8M, eff. June 12, 2009.



RS 3:4712 - Use of state-owned trademarks or labels for agricultural and seafood promotions; Agricultural and Seafood Products Support Fund; rules and regulations

§4712. Use of state-owned trademarks or labels for agricultural and seafood promotions; Agricultural and Seafood Products Support Fund; rules and regulations

A. As used in this Part:

(1) "Agricultural products" shall include aquacultural, horticultural, viticultural, forestry, dairy, livestock, poultry, bee, and farm and range products, and furbearing animals raised or produced on a defined acreage.

(2) "Seafood products" shall include any type of species caught in privately owned waters or public waters, including streams or lakes, or any final derivative resulting from a combination or breakdown of raw seafood products.

B. Any state agency shall assist the Department of Economic Development, when requested by the department, in the development, registration, and licensing of a trademark or label for use in promoting Louisiana agricultural and seafood products. The department may sell licenses for the use of such trademark or label developed and registered by the department to persons, firms, partnerships, corporations, associations, or other organizations, for the sole purpose of promoting Louisiana agricultural and seafood products. Monies derived from such sale shall be deposited immediately upon receipt into the state treasury.

C. There is hereby established a special fund in the state treasury to be known as the Agricultural and Seafood Products Support Fund, hereinafter referred to as the "fund." After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited as required in Subsection B of this Section shall be credited to the fund. Any grants, gifts, and donations received by the state for the purposes of this Part and any other revenues as may be provided by law shall be credited to the fund. Additionally, monies may be appropriated to the fund by the legislature. The monies in the fund shall be used solely as provided in Subsection D of this Section. All unexpended and unencumbered monies remaining in the fund at the close of each fiscal year shall remain in the fund. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund. All interest earned from the investment of the monies in the fund shall be deposited in and remain to the credit of the fund.

D. Subject to appropriation by the legislature, the monies in the fund shall be used for programs to assist Louisiana farmers and fishermen with support and expansion of their industries. Monies may also be appropriated for reasonable expenses and costs incurred in the development, registration, and licensing of trademarks or labels pursuant to the provisions of this Section.

E. To implement the provisions of this Section, the secretary of economic development may participate in cooperative endeavors and, after consultation with the commissioner of agriculture and forestry, shall adopt such rules and regulations in accordance with the Administrative Procedure Act as he deems necessary.

F. The use of monies from the fund and any rules and regulations adopted shall be subject to oversight review by the Senate and House committees on agriculture, forestry, aquaculture and rural development, the Senate Committee on Commerce, Consumer Protection, and International Affairs, and the House Committee on Commerce.

G. The provisions of this Section shall not apply to or affect funds allocated by Article VII, Section 4, Paragraphs (D) and (E) of the Constitution of Louisiana.

Acts 2006, No. 558, §1; Acts 2009, No. 24, §8M, eff. June 12, 2009.



RS 3:4721 - Logo for state products

SUBPART I. LOGO FOR STATE PRODUCTS

§4721. Logo for state products

A. The Department of Agriculture and Forestry may develop and adopt an official logo for:

(1) Products grown, manufactured, or produced in Louisiana.

(2) Agricultural related activities conducted in Louisiana.

B. The logo may be registered as a trademark and appropriate steps may be taken to protect the logo from misuse or infringement.

C. The department may license the use of the logo and may adopt rules for determining which products and which growers, producers, or manufacturers will be allowed to use the logo.

D. The department by rule may establish fees to be charged for the use of the logo.

E. The department may spend funds to promote the logo.

F. Repealed by Acts 1997, No. 1116, §2.

Acts 1988, No. 325, §1; Acts 1997, No. 1116, §2; Acts 2009, No. 24, §§1, 8B, eff. June 12, 2009; Acts 2016, No. 329, §1, eff. June 2, 2016.



RS 3:4722 - Violations; penalties

§4722. Violations; penalties

A. The commissioner may impose a civil penalty of up to five hundred dollars for each violation of this Subpart or of the rules and regulations adopted pursuant to this Subpart. Each day on which a violation occurs shall constitute a separate offense.

B. Civil penalties may be assessed only by a ruling of the commissioner based on an adjudicatory hearing held in accordance with the Administrative Procedure Act.

C. The commissioner may institute civil proceedings to enforce his rulings in the district court for the parish where the violation occurred.

Acts 2016, No. 329, §1, eff. June 2, 2016.



RS 3:4731 - Short title

SUBPART J. LOUISIANA CATFISH MARKETING LAW

§4731. Short title

This Subpart shall be cited as the "Louisiana Catfish Marketing Law".

Acts 2009, No. 506, §1, eff. Nov. 1, 2009.



RS 3:4732 - Legislative findings

§4732. Legislative findings

The legislature finds that aquaculture sales and consumption have increased worldwide and that the use of antibiotics or chemicals not approved for use in food-producing animals in the United States is permitted in aquaculture in other countries and that consumers of aquaculture in Louisiana should be provided clear information as to where the aquaculture product originates to protect the health and welfare of Louisiana consumers. The legislature further finds that food-misrepresentation or the passing off of less expensive aquaculture products as pricier aquaculture products to unknowing customers and retailers has become an issue in the marketplace and is a deceitful practice. Consumers and retailers should be informed of the country of origin and species of fish in the marketplace.

Acts 2009, No. 506, §1, eff. Nov. 1, 2009.



RS 3:4733 - Definitions

§4733. Definitions

As used in this Subpart, the following terms shall have the meanings ascribed below:

(1) "Catfish" means only those species within the family Ictaluridae, Ariidae or Loricariidae.

(2) "Catfish product" means any item capable of use as human food which is made wholly or in part from any catfish or portion thereof, except products which contain catfish only in small proportions or historically have not been, in the judgment of the commissioner, considered by consumers as products of the United States commercial catfish industry and which are exempted from definition as a catfish product by the commissioner under such conditions as he may prescribe to assure that the catfish or portions thereof contained therein are not adulterated and that such products are not represented as catfish products. "Catfish product" shall be deemed capable of use as human food unless it is denatured or otherwise identified as required by regulations prescribed by the commissioner to deter its use as human food, or unless it is naturally inedible to humans.

(3) "Commissioner" means the Louisiana commissioner of agriculture and forestry.

(4) "Department" means the Louisiana Department of Agriculture and Forestry.

(5) "Direct retail sale" means the sale of catfish, catfish products, siluriformes, or siluriforme products individually or in small quantities directly to the consumer.

(6) "Distributor" means any person offering for sale, exchange, or barter any catfish, catfish products, siluriformes, or siluriforme products destined for direct retail sale in Louisiana.

(7) "Farm-raised catfish" means a catfish that has been specifically produced in fresh water according to the usual and customary techniques of commercial aquaculture and includes fillets, steaks, nuggets, and any other flesh from a "farm-raised catfish".

(8) "Food service establishment" means a restaurant, cafeteria, lunch room, food stand, saloon, tavern, bar, lounge, or other similar facility operated as an enterprise engaged in the business of selling food to the public.

(9) "Label" means a display of written, printed, or graphic matter upon or affixed to the container or wrapper in which catfish, catfish products, siluriformes, or siluriforme products are offered for direct retail sale.

(10) "Labeling" means all labels and other written, printed, or graphic matter upon a catfish, catfish product, siluriforme, or siluriforme product or any of its containers or wrappers, offered for direct retail sale.

(11) "Menu" means any listing of food and beverage options for a diner or customer to select from regardless of its form.

(12) "Person" includes any individual, partnership, corporation, and association, or other legal entity.

(13) "Processor" means any person engaged in handling, storing, preparing, manufacturing, packing, or holding catfish, catfish products, siluriformes, or siluriforme products.

(14) "Producer" means any person engaged in the business of harvesting catfish or siluriformes, by any method, intended for direct retail sale.

(15) "Product name" means the name of the catfish, catfish product, siluriforme, or siluriforme product intended for retail sale which identifies it as to kind, class, or specific use.

(16) "Retailer" means any person offering for sale catfish, catfish products, siluriformes, or siluriforme products to individual consumers and representing the last sale prior to human consumption and includes food service establishments unless otherwise stated herein.

(17) "River or lake catfish" means a catfish that has been produced in a freshwater lake, river, or stream but has not been produced according to the usual and customary techniques of commercial aquaculture.

(18) "Siluriforme" means fish in the taxonomic order Siluriformes and including those within the taxonomic families Siluridae, Clariidae, and Pangasiidae and those commonly known as basa and tra.

(19) "Siluriforme product" means any item capable of use as human food which is made wholly or in part from any siluriforme or portion thereof. "Silurforme product" shall be deemed capable of use as human food unless it is denatured or otherwise identified as required by regulations prescribed by the commissioner to deter its use as human food, or unless it is naturally inedible to humans.

(20) "Wholesaler" means any person offering for sale any catfish, catfish products, siluriformes, or siluriforme products destined for direct retail sale in Louisiana.

Acts 2009, No. 506, §1, eff. Nov. 1, 2009.



RS 3:4734 - Notice of country of origin

§4734. Notice of country of origin

A. All retailers of catfish, catfish products, siluriformes, or siluriforme products shall notify consumers, at the final point of sale of the catfish, catfish products, siluriformes, or siluriforme products to the consumers, of the country of origin of the catfish, catfish products, siluriformes, or siluriforme products.

B. A retailer of catfish or catfish products may designate the catfish or catfish product as having a United States country of origin only if:

(1) It is hatched, raised, harvested, and processed in the United States, in the case of farm-raised catfish.

(2) It is harvested in waters of the United States or a territory of the United States and is processed in the United States or a territory of the United States, in the case of river or lake catfish.

C. The notice of country of origin for catfish shall distinguish between farm raised or wild caught.

D.(1) Retailers shall notify consumers of the country of origin of the catfish, catfish products, siluriformes, or siluriforme products by means of a label, stamp, mark, placard, or other clear and visible sign on the catfish, catfish products, siluriformes, or siluriforme products, or on the package, display, holding unit, or bin containing the catfish, catfish products, siluriformes, or siluriforme products at the final point of sale to consumers.

(2) If the catfish, catfish products, siluriformes, or siluriforme products are already individually labeled for retail sale regarding country of origin, the retailer shall not be required to provide any additional information to comply with the requirements of this Subpart.

(3) The commissioner may require that any person that prepares, stores, handles, or distributes catfish, catfish products, siluriformes, or siluriforme products for retail sale maintain a verifiable recordkeeping audit trail that permits the commissioner to verify compliance with this Subpart and any rules or regulations promulgated hereunder.

E.(1) No owner or manager of a restaurant that sells imported catfish shall misrepresent to the public, either verbally, on a menu, or on signs displayed on the premises, that the catfish is domestic.

(2) If the food service establishment offers for sale only catfish or catfish products having a United States country of origin, they may notify consumers of this information with a sign placed in a prominent location in the food service establishment in lieu of disclosure on the menu.

(3) Signs notifying consumers of the sale of catfish or catfish products having a United States country of origin shall be approved, as indicated by a stamp or seal, by the department. Any liability arising from failure to disclose country of origin shall remain with the wholesaler, retailer, or food service establishment.

F. Any distributor or wholesaler engaged in the business of supplying catfish, catfish products, siluriformes, or siluriforme products to a retailer or food service establishment shall provide information to the retailer or food service establishment indicating the country of origin of the catfish or siluriformes or the country of origin of the catfish or siluriformes used in making the catfish product or siluriforme product. The information shall include certification of origin through a state or federal agency that regulates the processing of catfish, catfish products, siluriformes, or suluriforme products or through a federal agency that verifies catfish, catfish products, siluriformes, or siluriforme products produced in countries other than the United States that meet similar sanitation requirements.

G.(1) Advertising of any catfish, catfish product, siluriformes, or siluriforme products shall notify consumers of the country of origin of the catfish, catfish products, siluriformes, or siluriforme products.

(2) The term "catfish" shall not be used as a common name or used to advertise, distribute, or label any other fish or fish product except for those species defined as catfish in R.S. 3:4733(1) or catfish product in R.S. 3:4733(2).

(3) It is unlawful to use the term "catfish" in the advertising, distributing, labeling, or selling of any of those species within the family of Siluridae, Clariidae, and Pangasiidae or any other fish not defined as catfish in R.S. 3:4733(1) or catfish product in R.S. 3:4733(2).

(4) The department and the Louisiana Restaurant Association shall employ a marketing campaign that places an emphasis on highlighting the benefits of patronizing Louisiana restaurants and eating domestic catfish.

H. The commissioner shall regulate and inspect retail and food service establishments and shall have authority to enter the premises of any wholesaler, processor, distributor, retailer, or any other person selling catfish, catfish products, siluriformes, or siluriforme products in order to determine compliance with this Subpart; however, the commissioner shall only inspect restaurants to determine compliance with this Subpart when the department receives a complaint. In addition, any wholesaler or distributor shall provide his sales and purchases records of catfish, catfish products, siluriformes, or siluriforme products upon request by the commissioner.

I. This Subpart shall not apply to catfish or catfish products exported out of the United States.

Acts 2009, No. 506, §1, eff. Nov. 1, 2009; Acts 2010, No. 16, §1, eff. May 26, 2010.



RS 3:4735 - Penalties

§4735. Penalties

A. The commissioner shall notify, in writing, any retailer or food service establishment in violation of this Subpart and shall give the retailer or food service establishment three days to correct the violation. No penalties shall apply to any retailer or food service establishment that corrects the violation within three days from the date of notification by the commissioner.

B. In addition to any other civil or criminal penalties, any person who violates any of the provisions of this Subpart or who otherwise misrepresents as catfish any other fish or other fish product not defined as catfish in R.S. 3:4733(1) or as catfish product in R.S. 3:4733(2) shall be punished by a fine of not more than one thousand dollars. For a second offense, a person shall be punished by a fine of not more than two thousand dollars. For any subsequent violations, a person shall be punished by a fine of not more than five thousand dollars or by having the license for the retail or food establishment suspended indefinitely or until such establishment has corrected the violation, or both. Any retailer offering catfish or catfish products for sale that are found to be designated incorrectly as to the country of origin or the method of production shall not be held liable by reason of the conduct of another if the retailer proves they had no knowledge of the violation.

C. Any person against whom a complaint is made or who has been made subject to a fine or license suspension as provided by this Section may avail themselves of a due process administrative hearing.

D. Any owner or manager of a restaurant who is found guilty of a violation of this Section shall, upon a first offense, be fined one hundred dollars; upon a second offense, be fined two hundred fifty dollars and upon a third or subsequent offense, be fined one thousand dollars.

Acts 2009, No. 506, §1, eff. Nov. 1, 2009; Acts 2010, No. 16, §1, eff. May 26, 2010.



RS 3:4736 - Testing

§4736. Testing

The commissioner shall have authority to enter the premises of any wholesaler, distributor, or retailer to pull samples of catfish, catfish products, siluriformes, or siluriforme products for laboratory testing to test for species identification or any other testing as may be necessary to determine compliance with this Subpart.

Acts 2009, No. 506, §1, eff. Nov. 1, 2009.



RS 3:4737 - Rules and regulations

§4737. Rules and regulations

The commissioner shall promulgate rules and regulations for the administration and enforcement of this Subpart.

Acts 2009, No. 506, §1, eff. Nov. 1, 2009.



RS 3:4738 - Cooperative endeavor agreement

§4738. Cooperative endeavor agreement

The Louisiana Department of Health and the Department of Agriculture and Forestry shall enter into a written cooperative endeavor agreement authorizing the Department of Agriculture and Forestry to perform inspections in order to determine compliance with this Subpart.

Acts 2009, No. 506, §1, eff. Nov. 1, 2009.



RS 3:4751 - Definitions

CHAPTER 31. URBAN AGRICULTURE INCENTIVE ZONE

§4751. Definitions

As used in this Chapter, the following words, terms, and phrases shall have the meaning ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Agricultural use" means farming in all of its branches, including but not limited to the cultivation and the tillage of the soil; the production, cultivation, growing, and harvesting of any products from agricultural, horticulture, aquaponic, hydroponic, or aquaculture practices; the raising of livestock, bees, fur-bearing animals, dairy-producing animals, and poultry; agricultural education; agricultural tourism; or any practices performed by a farmer or on a farm as an incident to or in conjunction with farming operations. This also is inclusive of administrative or office space used to run any of the above practices or operations. For purposes of this Chapter, the term "agricultural use" does not include timber production.

(2) "Political subdivision" means any unit of local government including a municipality, parish, or special district authorized by law to perform governmental functions.

(3) "Urban" means an area within the boundaries of an urbanized area, as that term is used by the United States Census Bureau, that includes at least forty-five thousand people.

(4) "Urban Agriculture Incentive Zone" means an area within a political subdivision that is comprised of individual properties designated as urban agriculture preserves by the political subdivision for farming purposes.

Acts 2015, No. 429, §1.



RS 3:4752 - Implementation; ordinances

§4752. Implementation; ordinances

A political subdivision may, after public hearing, establish by ordinance an urban agriculture incentive zone within its boundaries for the purpose of entering into enforceable contracts with landowners, on a voluntary basis, for the use of vacant, unimproved, or blighted lands for agricultural use as defined in R.S. 3:4751(1).

Acts 2015, No. 429, §1.



RS 3:4753 - Rules and regulations

§4753. Rules and regulations

A. Following the adoption of the ordinance pursuant to R.S. 3:4752, a political subdivision that has established an urban agriculture incentive zone within its boundaries may adopt rules and regulations consistent with zoning and other relevant ordinances or local laws for the implementation and administration of the urban agriculture incentive zone and of contracts related to that urban agriculture incentive zone.

B. The political subdivision may impose a fee upon contracting landowners for the reasonable costs of implementing and administering contracts.

C. The political subdivision shall impose a fee equal to the cumulative value of the tax benefit received during the duration for the contract upon landowners for cancellation of any contract prior to the expiration of the contract, unless the political subdivision makes a determination that the cancellation was caused by extenuating circumstances despite the good faith effort by the landowner.

Acts 2015, No. 429, §1.



RS 3:4754 - Contract requirements

§4754. Contract requirements

A. Following the adoption of the ordinance as provided for in R.S. 3:4752, a political subdivision may enter into a contract with a landowner to enforceably restrict the use of the land subject to the contract to uses consistent with urban agriculture. Any contract entered into pursuant to this Chapter shall include but is not limited to all of the following provisions:

(1) An initial term of not less than three years.

(2) A restriction on property that is at least three thousand square feet and not more than three acres.

(3) A requirement that the entire property subject to the contract shall be dedicated toward commercial or noncommercial agricultural use.

(4) A prohibition against any dwelling on the property while under contract.

(5) A notification that if a landowner cancels a contract, the political subdivision is required to impose a cancellation fee, pursuant to R.S. 3:4753(C).

B. A contract entered into pursuant to this Chapter shall not prohibit the use of structures that support agricultural activity including but not limited to toolsheds, greenhouses, produce stands, and instructional space.

C. A contract entered into pursuant to this Chapter that includes a prohibition on the use of pesticide or fertilizers that require a license for application on properties under contract shall permit those pesticides or fertilizers allowed by the United States Department of Agriculture National Organic Program.

D. A political subdivision shall not enter into a new contract or renew an existing contract pursuant to this Chapter after January 1, 2021. Any contract entered into pursuant to this Chapter on or before January 1, 2021, shall be valid and enforceable for the duration of the contract.

E. A political subdivision shall not establish an urban agriculture incentive zone within any portion of any other political subdivision's economic development district unless the governing authority of the political subdivision consents to the establishment of the Urban Agriculture Incentive Zone.

Acts 2015, No. 429, §1.






TITLE 4 - Amusements and Sports

RS 4:1 - Unlawful to sell tickets for more than the price; total cost of tickets to be printed on each

TITLE 4. AMUSEMENTS AND SPORTS

CHAPTER 1. GENERAL PROVISIONS

§1. Unlawful to sell tickets for more than the price; total cost of tickets to be printed on each

A. All admission tickets to any athletic contest, dance, theater, concert, circus, or other amusement shall have the price paid for the ticket, excluding order processing and delivery charges, printed on the face of the ticket, except as otherwise provided in Subsection D of this Section.

B. Except as provided in Subsection E of this Section, no person shall resell or offer to resell such admission ticket for an amount in excess of the price printed on the face of the ticket.

C. Whoever violates this Section shall be fined not less than one hundred dollars and imprisoned for thirty days, nor more than five hundred dollars and imprisoned for ninety days.

D. In connection with the sale of tickets to athletic contests of institutions of higher education, contributions or other payments in excess of the printed price requested by or made to the institution or to an alumni organization or foundation which is organized for the primary purpose of providing support to the institution and which has been recognized as an approved support organization by the board of the institution shall be allowed.

E. Nothing shall prohibit the resale or offering for resale via the Internet of an admission ticket, at any price, to an athletic contest, dance, theater, concert, circus, or other amusement, if the organizer of the event and the operator of the location where the event is occurring authorize admission tickets to such event to be resold for more than the price printed on the face of the ticket. If such resale is authorized, any admission ticket to the event may be resold or offered for resale through any web site if such web site's operator guarantees a full refund of the amount paid for the ticket under each of the following conditions:

(1) The ticketed event is canceled.

(2) The purchaser is denied admission to the ticketed event, unless such denial is due to the action or omission of the purchaser.

(3) The ticket is not delivered to the purchaser in the manner described on such web site or pursuant to the delivery guarantee made by the reseller and such failure results in the purchaser's inability to attend the ticketed event.

F. A web site operator's guarantee pursuant to Subsection E of this Section shall be posted on the operator's web site and a prospective purchaser shall be directed to such guaranty before completion of the resale transaction.

G. A refund issued by a web site operator pursuant to any of the conditions provided for in Subsection E of this Section shall include any servicing, handling, or processing fees unless such fees are declared nonrefundable under the terms of the guarantee.

H. The provisions of Subsection E of this Section shall not apply to:

(1) University sports event tickets specially allocated to Louisiana legislators.

(2) Student tickets issued by Louisiana universities for sporting events.

I. If authorization to resell an admission ticket for more than the price printed on the face of the ticket is not granted by the organizer of the event and the operator of the location of the event pursuant to Subsection E of this Section, no person or entity shall resell an admission ticket for more than the price printed on the face of the ticket.

Acts 1988, No. 449, §1; Acts 1989, No. 589, §1, eff. Jan. 1, 1990; Acts 1990, No. 466, §1, eff. July 18, 1990; Acts 2006, No. 238, §1.



RS 4:2 - Shows and exhibits; misleading advertisements; penalty

§2. Shows and exhibits; misleading advertisements; penalty

No person shall, in advance of any show or exhibit, knowingly advertise by posters or other written placards in which is set forth in writing the exhibition to the public either for money or otherwise of anything which the person knew at the time would not or could not be placed on exhibit as set forth by the advertisement, poster, or placard.

Whoever violates this Section shall be fined not less than fifty dollars nor more than five hundred dollars, and in default of payment of the fine and costs shall be imprisoned for not less than ten days nor more than twelve months.



RS 4:3 - Repealed by Acts 1954, No. 194, 1.

§3. §§3, 4 Repealed by Acts 1954, No. 194, §1.



RS 4:5 - Repealed by Acts 1975, No. 638, 3.

§5. Repealed by Acts 1975, No. 638, §3.



RS 4:6 - Repealed by Acts 1962, No. 371, 1, eff. June 30, 1963.

§6. Repealed by Acts 1962, No. 371, §1, eff. June 30, 1963.



RS 4:7 - Parishes may regulate, restrict, and tax circuses, carnivals, etc.

§7. Parishes may regulate, restrict, and tax circuses, carnivals, etc.

A. The governing authorities of the several parishes, the city of New Orleans and all municipalities excepted, may regulate and restrict, and impose a privilege tax on, all circuses, carnivals, shows, theaters, pool and billiard tables, bowling alleys, concerts, fortune tellers, cane or knife racks, gift enterprises, museums, menageries, flying jennies, pistol or shooting galleries, ten pin alleys (without regard to the number of pins used), skating rinks, roller coasters, ferris wheels, bungee jumping devices, other amusement rides and attractions, and other things of like character.

B. They may adopt all ordinances which they deem necessary to carry out the provisions of this Section and may enforce the ordinances by fines of not more than five hundred dollars each, or imprisonments of not more than twelve months each, or both. Nothing in this Section deprives municipalities, under existing laws, of authority to adopt and enforce ordinances on the same subject matter.

Acts 1992, No. 244, §1, eff. June 10, 1992.



RS 4:8 - Fairs and entertainments of religious and benevolent organizations; permit

§8. Fairs and entertainments of religious and benevolent organizations; permit

Upon receiving a written application from any regularly ordained minister, deacon, manager of any church, or president of any religious or benevolent society, expressing the desire to give a fair or other entertainment for the benefit of the church or society, or for other charitable purposes, the justice of the peace of any ward of any parish in which the fair or entertainment is to be held, other than and exclusive of the City of New Orleans, shall furnish the applicant with a written permit to hold the fair or entertainment on the dates for which application is made. No special tax shall be levied or collected from the managers of the fairs or entertainments held under a permit granted as provided in this Section.



RS 4:9 - Corruption of participants or referees in contests; penalty

§9. Corruption of participants or referees in contests; penalty

No person shall corruptly give, offer, or promise to any participant in any contest of skill, speed, strength, or endurance, of man or beast, any gift or gratuity whatever with intent thereby to influence the participant to refrain from exerting his full degree of skill, speed, strength, or endurance in the contest.

No participant in the contest shall request or accept a gift or gratuity, promise to make a gift, or promise to do an act beneficial to himself, under an agreement or with an understanding that he shall refrain from exerting his full degree of skill, speed, strength, or endurance in the contest.

No person shall corruptly give, offer, or promise to any person who is, or will be, an umpire, referee, judge, or official at any such contest, with the intention or understanding that the person will corruptly or dishonestly umpire, referee, judge, or officiate so as to affect or influence the result thereof.

No person who is or expects to be an umpire, referee, judge, or official at any such contest shall request or accept a gift or gratuity, or promise to make a gift, or promise to do an act beneficial to himself, under an agreement or with an understanding that he shall corruptly or dishonestly umpire, referee, judge, or officiate.

As used in this Section, "participant" includes any person who is selected to do or who expects to take part in the contest.

Whoever violates this Section shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.



RS 4:10 - Game regulations

§10. Game regulations

The operator of a game at any fair, carnival, or any other place where games of chance or skill are made available for pay, before and during operation, shall have and keep in a conspicuous place a sign stating the cost of a play and an explanation of how the game is played. The lettering on the sign shall be plain and not less than two inches in height. Signs or placards shall be of permanent material so they can be used from one fair to the next. A game shall be closed until compliance with this requirement occurs.

Added by Acts 1981, No. 918, §1, eff. Aug. 2, 1981.



RS 4:10.1 - Capital prize to be awarded

§10.1. Capital prize to be awarded

Prizes shall be left to the discretion of management; however, capital prize must be given. No operator shall be permitted to display merchandise of any type which is not one of the prizes possible to be won. Each prize shall be marked so that any player may know in advance what is necessary for him to do to win any one of the prizes displayed. No flash display will be permitted.

Added by Acts 1981, No. 918, §1, eff. Aug. 2, 1981.



RS 4:10.2 - False advertising

§10.2. False advertising

False advertising by banner, word-of-mouth, or otherwise is prohibited.

Added by Acts 1981, No. 918, §1, eff. Aug. 2, 1981.



RS 4:10.3 - Specific games; requirements

§10.3. Specific games; requirements

Any games of chance or skill as described in this Section shall be operated in accordance with this Section:

(1) Milk bottle game. The operator of a milk bottle ball game must operate at all times with the number of milk bottles on the sign. No bottle may weigh over three pounds, and all bottles shall be free from defects and each set shall be uniform in size. The base on which the bottles shall sit shall be not less than eighteen inches from the ground. The front barrier shall not be higher than the base on which the bottles sit. The base shall be at least six feet from the front barrier. A rim not to exceed one-half inch will be permitted if operating the game "all over." No obstruction whatsoever will be permitted around the base on which the bottles sit if operating the game "all off."

(2) Certain games. Huckla buck kegs, milk can, or similar games must be set on a frame and kept level at all times. Each operator must operate the number of kegs indicated on the sign throughout the season without change. Rubber and plastic balls are prohibited. The width of the opening of the kegs in huckla buck, milk can, or similar games shall be such that there shall be not less than three-fourths inch from the center position of the ball.

(3) Roll-a-game. The board shall be level laterally and unwarped with no obstruction to make the ball jump. All slots or holes shall be colored or well-numbered to show wins. All slots or holes must be in an even row at the back of board--not staggered. Ball shall be solid and round at all times.

(4) Break-balloon ball games. Balloons shall be stationary on targets. Rubber, plastic, or cork balls are prohibited.

(5) Break-the-record games. Records shall be placed in a stationary grooved rack at least twenty feet from the front barrier. The operator of this game must provide a protective covering on three sides and top to protect the public. A canvas backdrop shall be used. Unbreakable records shall not be used.

(6) Clown pop-em-in or bungaloo board. This game must have at least one-half inch clearance over size of the ball and the target must not be over ten feet distance.

(7) Bowling alleys. Automatic bowling alleys shall be allowed.

(8) Cat racks. Cat racks shall have but one rail which shall be in front only. The rail shall not extend over one inch above shelves where cats are placed. The width of the shelves on which cats are placed shall not exceed the length of the cat plus three inches; fur trim shall not be included in determining length of the cat. The distance of the separations between the shelf boards where the cats sit shall not exceed one inch; no more than three separations per shelf shall be permitted. Shelves shall be level at all times. The canvas backdrop must be at least the length of the cats plus three inches back from the rear edge of shelf. The weight of the cats shall not exceed two pounds.

(9) African dip or similar games. When men or women are used on target seat they shall not use foul or insulting language and shall be properly dressed. Rubber, plastic, or cork balls are prohibited.

(10) Break-balloon dart game. The target board playing area must be at least seventy-five percent full of target balloons inflated at all times. Blunt-pointed darts are prohibited.

(11) Ring-bottle game. The table or stand supporting the bottles shall be of a height so that the top of the bottles to be rung shall not exceed four feet in height from ground level. No obstruction shall be placed between or around the bottles at any time. The clearance of the ring shall be such that there will be not less than one-fourth inch clearance measured from inside of ring to neck of bottle. Ring-bottle games shall be operated in a level position at all times. The use of grease or wax on rings, platforms, or bottles is prohibited.

(12) Cane rack. Cane racks shall be ninety percent filled with canes at all times. Canes shall be so arranged that each cane can be rung. The clearance of the ring shall be such that there will be not less than three-eighths inch clearance measured from the inside of ring to head of cane.

(13) Fishing pole or bottle set-up game. The platform on which bottles are placed must be not less than twelve inches square. Bottles must be placed in the center of the platform. The platform shall be level at all times. Rings shall not have more than three-eighths inch clearance. The use of grease or wax on rings, platforms, or bottles is prohibited.

(14) Hoop-la games. Hoop-la games shall have three-eighths inch clearance on flat solid blocks uncovered, and no prizes may project over blocks. Blocks must be placed on a table with sufficient clearance to permit any hoop to surround block unobstructed. Blocks are unnecessary under cigarettes. All prizes displayed on a block entitle the player to win all prizes on the block. Hoops must be round and uniform in size. The platform shall not be more than twenty-four inches from the ground.

(15) Wooden-duck game. In a ring wooden duck game or any other game using rings, the clearance of the ring shall not be less than three-eighths inch.

(16) Guess-weight game. Guess-your-weight-or-age operators shall guess weight and age by observation only. Scale dials must have clear figures and must be illuminated at all times so they can be read by the public.

(17) Hi-strikers. Hi-strikers shall be in good condition at all times. The slides or wires shall be straight and free of any obstruction or controls. Slide board must be plumb at all times. All mallets must be in good condition. There shall be a fence of sufficient strength and not less than thirty-six inches high around striker to protect the public.

(18) Pitch game. The stand on which prizes are placed shall be ninety percent filled at all times. Each prize shall have a large enough opening and be so arranged that they can be won. When a target is used for choice it must be so stated by sign how choice prize is won.

(19) Long range, cork, bazooka galleries. The guns shall be attached to counter in a manner to protect the public. A lead gallery shall use nonspatter bullets only. Galleries must have good side and back wall protection at all times.

(20) Cork-shooting gallery. The operator must supply guns in good mechanical condition. No chipped or crooked corks may be used. Shelves where targets are placed are not to exceed four inches in width and no obstruction shall interfere with prize falling off the shelf. No targets shall be used which cork guns cannot shoot off shelf.

(21) Archery. The operator of this game must provide a protective covering on three sides and top to protect fair patrons from stray arrows.

(22) Ring-the-pin game. Operators of this game must arrange pins so that they remain stationary and perpendicular at all times. Pins shall be arranged so that it is possible to ring each pin. The top row of pins must not be higher than four feet above the ground.

(23) Football game. Operators of this game, where a hole in the canvas is used as a target, must provide regulation footballs to be thrown and the clearance in the target shall be at least one inch measured from the largest part of the football.

(24) Ball games. The operator of any ball game must provide balls which are round, firm, smooth, and not broken or frayed. All games operated at any fair, carnival, amusement park, or any other place where games of chance or skill are made available for pay must be maintained in good condition and must be under the supervision of a competent operator at all times the game is in operation.

(25) Bulldozers. The playing surface must be flat, with no lip, raised edge, or screws. Only tokens may be used to play. Prize chips must lie on top of tokens, not on the playing surface. Any side drop chute, out-of-bounds slot, or other device by which tokens are returned to the operator must be visible to the player and clearly and permanently labeled. Any items falling over the cliff belong to the player. The machine must have a stop button, allowing the player to stop the bulldozer at his discretion. Not less than twelve prizes and three prize chips must be in play at each position at all times.

Added by Acts 1981, No. 918, §1, eff. Aug. 2, 1981. Acts 1983, No. 438, §1.



RS 4:10.4 - Gambling prohibited

§10.4. Gambling prohibited

Amusement games operated in compliance with the provisions of R.S. 4:10 through R.S. 4:10.6 shall not be construed to be in violation of R.S. 14:90 provided:

(1) The game is conducted in accordance with the explanation of how the game is played as posted on the sign required by R.S. 4:10.

(2) No prize shall be displayed which cannot be won, and all prizes that can be won shall be displayed.

(3) Cash prizes are not awarded and merchandise prizes are not repurchased.

(4) The game is not operated on a build-up or pyramid basis whereby a prize must be returned in order to play another game or be returned to be eligible for a bigger prize, or the requirement that a prize which has been won be forfeited if the next or additional game is lost.

(5) The cost of playing the game is not more than two dollars and the value of any prize that can be won is not more than one hundred dollars.

Acts 1983, No. 438, §1; Acts 1997, No. 734, §1, eff. July 9, 1997.



RS 4:10.5 - Exemptions

§10.5. Exemptions

The provisions of R.S. 4:10 through 10.6 shall not apply to games operated by volunteers of churches, educational, charitable, eleemosynary, veteran or senior citizen organizations, or associations and civic or nonprofit organizations or associations.

Added by Acts 1981, No. 918, §1, eff. Aug. 2, 1981.



RS 4:10.6 - Violations; penalties

§10.6. Violations; penalties

Anyone who intentionally operates, who intentionally hires anyone to operate, or intentionally permits anyone to operate any games of chance or skill as listed in R.S. 4:10.3 or any other game of chance or skill for pay which defrauds or attempts to defraud the player, or who intentionally violates any other provision of R.S. 4:10 through 4:10.3 shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than one hundred dollars nor more than two hundred fifty dollars for each violation. Each day on which a violation occurs shall be considered a separate offense.

Added by Acts 1981, No. 918, §1, eff. Aug. 2, 1981.



RS 4:41 - AMUSEMENT TAX

CHAPTER 2. AMUSEMENT TAX

§41. Amusement tax for relief of public and quasi-public charitable institutions and human service programs

Any parish or municipality of more than three hundred thousand inhabitants may levy a tax for the purpose of providing funds for public and quasi-public charitable institutions operated by a parish or municipal welfare department, and in the event of a surplus of such funds, to human service programs, as determined by the parish or municipal governing authority, within the respective parish or municipality on any theater, motion picture house, athletic contest, exhibition, pageant, production, demonstration, flower show, concert, musicale, recital, circus, freak show, minstrel show, lecture, address, night club, cabaret, dance, dance-hall, restaurant which provides either floor show, singing, dancing, or dancing facilities to patrons, excursion and sightseeing steamers which receive and discharge passengers in the same parish or municipality, aviation pleasure rides that take on and discharge passengers in the same parish or municipality, scenic railways, flying horses or merry-go-rounds, shooting galleries, and all games of skill and chance, as well as all mechanical devices operated for pleasure or skill where a fee is charged for admission or entrance or for the purpose of playing them, or where there is any charge whatever for them or in connection with them either directly or indirectly, or where admission is had by a season ticket.

Amended by Acts 1980, No. 819, §1, eff. Aug. 1, 1980.



RS 4:42 - Amount of tax; collection from patron on admission

§42. Amount of tax; collection from patron on admission

The local governing authorities shall not impose any amusement tax that will exceed five percent of the admission on the individual admission ticket, except that where the tax on the individual ticket amounts to any part of one cent, the full one cent shall be charged. The tax shall not be assumed by the seller of the ticket and the seller shall collect the tax from the purchaser of the ticket for remittance to the municipality levying the tax. The terms of the tax may be imposed only after a full schedule is set forth in an ordinance levying the tax, which ordinance shall include reasonable rules and regulations for collection.



RS 4:43 - Admissions exempt from tax

§43. Admissions exempt from tax

No tax shall be levied under this chapter with respect to any admission to any church fair, church card or lotto party, church lecture, church picnic, or any religious festival, all of the proceeds of which inure to the benefit of a religious institution. No such tax shall be levied with respect to any admission to any charitable benefit, the proceeds of which inure exclusively to the benefit of charitable institutions; nor with respect to any admission charged the students or members of the faculty of any school or university which charges an admission fee in connection with the activities of the school or university; nor with respect to any admission of ten cents or less charged children under the age of twelve.



RS 4:44 - Term "admission" defined

§44. Term "admission" defined

The term "admission" as used in this Chapter includes the charges made for seats and tables, reserved or otherwise, and other similar accommodations.



RS 4:45 - Use of proceeds of tax

§45. Use of proceeds of tax

Parishes and municipalities shall provide that when collected, the proceeds of the license taxes, less the cost of collection, shall be used by the parish or municipality solely for public and quasi-public charitable institutions operated by a parish or municipal welfare department, and in the event of a surplus of such funds, to human service programs, as determined by the parish or municipal governing authority in the parish or municipality where collected. The funds shall be deposited in the parish or municipal general fund and shall be expended in accordance with this Chapter.

Amended by Acts 1980, No. 819, §2, eff. Aug. 1, 1980.



RS 4:46 - Authority to impose penalties

§46. Authority to impose penalties

Parishes and municipalities may impose reasonable penalties for violation of any ordinance authorized by this Chapter.



RS 4:61 - State Boxing and Wrestling Commission; domicile; authority

CHAPTER 3. BOXING AND WRESTLING

§61. State Boxing and Wrestling Commission; domicile; authority

A. There is hereby created a State Boxing and Wrestling Commission within the office of the governor. It shall consist of seven members, all of whom shall be appointed by the governor to serve at the pleasure of the governor making the appointment. Five members appointed by the governor shall be appointed, one from each Public Service Commission district and two from the state at large. Each appointment by the governor shall be submitted to the Senate for confirmation. The governor shall designate one member as chairman, one member as secretary, and one member as vice chairman. The secretary shall execute a bond of five thousand dollars, in favor of the state treasurer, for the faithful performance of the duties of his office. The premium of this bond shall be paid out of the commission funds.

B. The commission has sole and full discretion, authority, management, regulation, and control of all professional boxing, mixed technique events, and wrestling contests held, conducted, or given within this state, and such other powers and duties specified in this Chapter, and all other powers necessary and proper to enable it to execute fully and effectively all of the objects, purposes, duties, and policies of this Chapter. The commission shall have power in its discretion to declare forfeited the prize, remuneration, or purse, or any part thereof, belonging to the contestants or one of them, or the share thereof of any manager if, in its judgment, such contestant or contestants are not honestly competing or the contestant or manager of a contestant, as the case may be, has committed an act in the premises in violation of any rule, order, or regulation of the commission.

C. The commission shall be domiciled in and shall maintain an office in the city of New Orleans, where and only where it may be sued. The commission may sue to enforce the provisions of this Chapter in any of the courts in the state.

D. The commission may make any rules and regulations for the administration of its affairs as are not inconsistent with the terms and provisions of this Chapter. Four members of the commission constitute a quorum, and the concurrence of at least four members is necessary to render a decision, one of whom must be the chairman and one of whom must be the vice chairman or the secretary.

E. All members of the commission shall be persons of good moral character. No member of the commission shall be connected with professional or amateur boxing or wrestling either as promoter, associate promoter, agent, employee, manager, publicity agent or professional better, second, fighter or wrestler during his tenure as a member of the commission.

F. No member of the commission shall be liable in a civil action for any act performed in good faith in the execution of his duties as a commission member.

Acts 1974, No. 553, §1. Amended by Acts 1977, No. 236, §1, eff. July 5, 1977; Acts 1980, No. 721, §1, eff. July 29, 1980; Acts 1985, No. 752, §1; Acts 1988, No. 576, §1, eff. Sept. 1, 1988; Acts 1993, No. 192, §1; Acts 2001, No. 8, §1, eff. July 1, 2001; Acts 2007, No. 90, §1.

NOTE: SEE ACTS 1988, No. 576, §2.



RS 4:62 - REPEALED BY ACTS 1993, No. 192, 2.

§62. REPEALED BY ACTS 1993, No. 192, §2.



RS 4:63 - Duties and authority of secretary of commission

§63. Duties and authority of secretary of commission

A. The secretary of the commission or persons he shall appoint and supervise shall keep a full and true record of all its proceedings, receipts, and expenditures; preserve all its books, documents, and records; prepare for service such notices and other papers required of him by the commission; and perform such other duties as the commission may prescribe. The secretary may, under the direction of the commission, issue subpoenas for the attendance of witnesses with the same effect as if issued by a court of record and may, under the direction of the commission, administer oaths in all matters pertaining to the duties of his office or the administration of the affairs of the commission. Disobedience of such subpoenas or false swearing before the secretary shall carry the same penalties under existing laws as in an action before a district court. The secretary or his duly authorized representative shall also serve as an inspector at the ringside of every contest to see that order is maintained and may eject any offending person and prefer charges against him for violation of any of the terms or provisions of this Chapter or any of the rules and regulations of the commission.

B. The secretary or his duly authorized representative shall keep and preserve written minutes of all meetings, and he or his representative shall give notice of all meetings called to all members of the commission within a reasonable time prior to the meetings.

C. The secretary or his duly authorized representative shall keep a record of the receipts at professional boxing and wrestling contests or exhibitions.

Acts 1974, No. 553, §1; Acts 2007, No. 90, §1.



RS 4:64 - Rules and regulations

§64. Rules and regulations

The commission may make rules and regulations governing all boxing, mixed technique events, and wrestling contests or exhibitions under its jurisdiction, the sale of tickets at such contests or exhibitions, the promoters of such contests or exhibitions, and the contestants, their seconds and managers in such contests or exhibitions, and all other rules and regulations as the commission, in its discretion, deems necessary to carry out the purposes of this Chapter. Should any case occur which may not be covered in this Chapter or by the rules and regulations of the commission, it shall be determined by the commission, but only insofar as such determination is consistent with justice, the best interests of boxing, mixed technique event, and wrestling and with the powers and authority granted by this Chapter. A copy of the pertinent rules and regulations of the commission shall be furnished to the contestants or their managers in contests or exhibitions subject to the jurisdiction of the commission. No such contest or exhibition shall be conducted, held, or given except in accordance with the provisions of this Chapter and the rules and regulations of the commission, provided that no such boxing contest or exhibition shall exceed twenty rounds.

Acts 1974, No. 553, §1; Acts 2007, No. 90, §1.



RS 4:65 - Licenses; fees; bond

§65. Licenses; fees; bond

A.(1) The commission may issue a promoter's license to hold, conduct, or give boxing, mixed technique event, and wrestling contests or exhibitions to any applicant, including, in the case of corporations, its officers and stockholders, who, in the discretion of the commission, has the financial responsibility, experience, character, and general fitness, to be such that the licensing of such applicant will be consistent with the public interest, convenience, or necessity and with the best interests of boxing, mixed technique event, or wrestling generally and in conformity with this Chapter and the rules and regulations of the commission. Such licenses shall be issued for the calendar year, and the commission may require applicants therefor to submit their applications prior to the commencement of the calendar year. The holding of such a license shall not be construed to grant the licensee a vested right to have the license renewed the following calendar year. The number of licenses to be issued to hold, conduct, or give boxing, mixed technique event, or wrestling contests or exhibitions in any particular parish shall be determined by the commission, in its discretion consistent with the public interest, convenience, or necessity and with the best interests of boxing or wrestling generally.

(2) Before any such license is granted, the applicant shall execute and file with the State Boxing and Wrestling Commission a bond of five thousand dollars in favor of the Louisiana State Boxing and Wrestling Commission as a security of good faith and ability to abide by the terms and provisions of this Chapter, for which the commission secretary shall issue to the applicant a certificate of its filing and approval. In lieu thereof, a certified check will be acceptable, which amount shall be kept on deposit by the secretary for the duration of the license period. This bond may be increased by the commission before approving the holding, conducting, or giving of any boxing, mixed technique event, or wrestling exhibition or contest, based upon the seating capacity of the hall or facility where said contest or exhibition is to be conducted. The following schedule shall govern the amount of the additional bond that may be required to be posted with the commission for the holding, conducting, or giving of a boxing, mixed technique event, or wrestling contest or exhibition:

BOND REQUIREMENTS

SEATING CAPACITY

BOND

(1)

0 to 999

$

5,000.00

(2)

1,000 to 2,999

$

15,000.00

(3)

3,000 to 5,999

$

30,000.00

(4)

6,000 to 9,999

$

40,000.00

(5)

10,000 or above

$

50,000.00

(3) The commission may require a bond from clubs, with security, for the faithful performance of all contracts entered into and approved by the commission. At the discretion of the commission, the amount of the performance bond required of a club may equal but shall not exceed the total amount of all professional boxing contracts entered into by that club. In lieu thereof, a certified check will be acceptable. This bond shall be in addition to the bond of between five thousand dollars and fifty thousand dollars hereinabove required.

B. The commission may charge the following fees for licenses:

(1)

Wrestling and mixed technique event promoters

$ 250.00

(2)

Boxing promoters

$ 500.00

(3)

Matchmakers

$ 250.00

(4)

Referees

$ 25.00

(5)

Managers

$ 25.00

(6)

Announcers

$ 25.00

(7)

Professional boxing contestants in main bouts

$ 25.00

(8)

Seconds

$ 25.00

(9)

Professional wrestling contestants

$ 25.00

(10)

Other licenses

$ 25.00

C. The commission may for cause, and after a hearing, revoke or suspend any license issued under the provisions of this Chapter, or may fine the holder of such license the sum of not more than one thousand dollars, or both, for any of the following reasons:

(1) Violation of any provision of this Chapter;

(2) Violation of any of the rules or regulations of the commission;

(3) Finding that the licensee has committed an act detrimental to the interests of boxing, mixed technique event, or wrestling generally or to the public interest, convenience, or necessity;

(4) Finding that the licensee has been guilty of or attempted any fraud or misrepresentation in connection with boxing, mixed technique event, or wrestling; or

(5) Finding that a licensee is under suspension or has had his boxing, mixed technique event, or wrestling license revoked in another jurisdiction.

Acts 1974, No. 553, §1. Amended by Acts 1981, No. 747, §1; Acts 1988, No. 576, §1, eff. Sept. 1, 1988; Acts 1990, No. 640, §1; Acts 1993, No. 890, §1; Acts 2007, No. 90, §1.



RS 4:66 - Professional boxing contracts; permits

§66. Professional boxing contracts; permits

A. Each club licensed to hold, conduct or give professional boxing contests or exhibitions shall furnish signed contracts to the commission as follows: (1) in the case of main event boxers, six days before the contest or exhibition; and (2) in the case of preliminary boxers, four days before the contest or exhibition. No such licensed promoting club, matchmaker, manager, boxer, or wrestler, may publicly announce or advertise that any bout or exhibition will take place unless such bout or exhibition has been formally approved by the commission.

B. Each club affected by the provisions of this chapter shall secure permits from the commission prior to holding any contest or exhibition. The commission shall not grant more than two permits a week to any club, nor shall the commission grant permits to more than one club in the same parish for the same date.

C. The commission may revoke permits for violation of any of the provisions of this chapter.

Acts 1974, No. 553, §1.



RS 4:67 - Gross receipts tax; deputy commissioners and doctors; disbursements

§67. Gross receipts tax; deputy commissioners and doctors; disbursements

A. For the maintenance of the commission, every club licensed and entitled to any of the privileges by virtue of this Chapter shall pay to the commission a tax of five percent of the gross receipts of each contest or exhibition, except amateur contests or exhibitions sanctioned by the commission. Notwithstanding any other provision of law, this Section shall be construed to apply to all facilities in the state in which contests or exhibitions are conducted or televised, except amateur contests. Notwithstanding any other provision of this Section, the total amount to be paid to the commission by any club for any one live contest or exhibition only shall never exceed the sum of fifty thousand dollars.

B. For the purpose of this Section, the total gross receipts of every individual, corporation, association, or club holding such contests, and upon which said five percentum or maximum amount is to be computed, shall include the gross price chargeable for the sale, lease, or other exploitation, or broadcasting, television, and motion picture rights of such contests, and without any deductions whatsoever for commissions, brokerage, distribution fees, advertising, or any other expenses, charges, and recoupments in respect thereto. Where a contest or exhibition is taking place at another area or place and is being televised to a club or theatre, such club or theatre shall be subject to the provisions of this Chapter, must apply to and be licensed by the commission, and shall pay the tax herein provided on the gross receipts of said paid commissions at said club or theatre.

C.(1) The taxes provided for by this Section shall constitute a special fund, which shall be disbursed as provided in this Chapter. The commission shall receive the following salaries: the chairman shall receive a salary of ten thousand dollars per annum; the vice chairman shall receive a salary of six thousand four hundred dollars per annum; the secretary shall receive a salary of seven thousand two hundred dollars per annum; the four other members of the commission each shall receive a salary of four thousand three hundred dollars per annum, said salaries to be paid from the monies available in the special fund. If the money available in the special fund is insufficient to pay the maximum salaries herein authorized, such salaries shall be reduced proportionately and paid in such amounts as will not exceed the funds available in the special fund. Notwithstanding any other provision of this Section, any commissioner who is required to travel to attend, organize, or oversee any boxing event, mixed technique event, or wrestling event shall be entitled to the payment of a per diem of eighty dollars per day, such amount being immediately due and payable to the commission member at the time of the given event.

(2) All expenses necessary to maintain the office of the commission and to carry on all of its business and affairs are also allowed from the fund. After the proper allocations of the moneys for the next fiscal year, the commission shall remit the remainder of the fund annually on June thirtieth to the general fund of the state.

(3) Payment of the salaries due under the provisions of this Subsection shall not be made to any member who fails to attend a regular meeting unless excused by the chairman for good cause. The reduction of salary for failure to attend a meeting shall be based on a share of the total salary due for the year divided by the total number of regular meetings in the year.

Acts 1974, No. 553, §1. Amended by Acts 1978, No. 526, §1, eff. July 12, 1978; Acts 1979, No. 752, §1, eff. July 20, 1979; Acts 1982, No. 239, §1; Acts 1988, No. 576, §1, eff. Sept. 1, 1988; Acts 2002, No. 3, §1; Acts 2007, No. 90, §1; Acts 2010, No. 316, §1.



RS 4:68 - Reports; payment of tax; counting of tickets; complimentary tickets

§68. Reports; payment of tax; counting of tickets; complimentary tickets

Every club licensed and exercising any of the privileges conferred by this chapter or by any rules or regulations of the commission and subject to the payment of the gross receipts tax shall, within twenty-four hours after each contest, submit to the secretary of the commission a written report showing the actual number of tickets sold, the gross receipts therefrom, and the number of press and complimentary tickets. Each shall, within twenty-four hours, pay to the commission the tax levied upon its gross receipts. The secretary of the commission, or a representative delegated by him, shall be present at the counting of the tickets, which shall be placed by the ticket-takers at each door of the building in which the exhibition is being held into a locked box which shall not be opened except in the presence of the secretary or his representative. The number and disbursement of complimentary tickets shall be regulated by the commission, provided, that in no case shall the number of such complimentary tickets exceed three hundred for each performance.

Acts 1974, No. 553, §1.



RS 4:69 - Failure to make report or remittance; unsatisfactory and false reports

§69. Failure to make report or remittance; unsatisfactory and false reports

Whoever fails to make to the commission the report as provided in R.S. 4:68, or fails to make the remittance to the commission in the time limits set forth in R.S. 4:68, forfeits his license and the sum of five hundred dollars to the commission, which shall be recovered by suit filed by the commission. The money shall be remitted to the commission. Whoever makes a report which is unsatisfactory to the commission shall be suspended pending a hearing, at which time the commission may examine under oath its officers, and other witnesses. Should the report prove to be false the license is ipso facto forfeited.

Acts 1974, No. 553, §1.



RS 4:70 - Physicians and emergency medical personnel

§70. Physicians and emergency medical personnel

A. For each boxing, mixed technique, or professional wrestling event, the commission shall appoint a physician, competent and of good standing, who shall examine each contestant before the contestant enters the ring and who shall say whether the contestant is in physical condition to participate as advertised. The physician shall be present at the ringside. The physician shall render such advice or service as the commission requests. The fees of the physician for each individual event shall be paid by the club promoting the event and shall be reasonable and customary for the size and location of the event.

B. Each club promoting a boxing, mixed technique, or professional wrestling event shall pay for and obtain the attendance of emergency medical personnel to include no less than two attendants and an ambulance which shall be in attendance throughout each event.

C. Any physician so appointed by the commission shall be an independent contractor of the commission, not an employee.

Acts 1974, No. 553, §1; Acts 2007, No. 90, §1.



RS 4:71 - Buildings and structures; exceeding seating capacity in sale of tickets or issuance of invitations

§71. Buildings and structures; exceeding seating capacity in sale of tickets or issuance of invitations

All buildings or other structures used for the purposes of this chapter shall be properly ventilated and provided with exits and fire escapes conforming with the laws, ordinances, and regulations of the city or parish. No club shall hold, conduct or give a boxing or wrestling contest or exhibition unless a certificate of the safety of the building or other structure has been issued by the city engineer and fire inspector. Any club which sells or causes to be sold more tickets, or gives out more invitations, than the seating capacity of the building, structure, or arena, shall for the first offense be fined three hundred dollars and for a second offense five hundred dollars. The commission shall recover this money in the manner provided for in this chapter. For a second offense the club also forfeits its license.

Acts 1974, No. 553, §1.



RS 4:72 - Proximity of seats to ring; seating for the commission

§72. Proximity of seats to ring; seating for the commission

There shall be no seats, except those provided for the press and timers, physicians, and commissioners, within four feet of the sides of the ring, or within six feet of the corners of the ring, except those approved by the commission. The club shall, without charge, provide seating for the commission as is necessary for the attendance of the commission and those persons necessary to work the event.

Acts 1974, No. 553, §1; Acts 2007, No. 90, §1.



RS 4:73 - Tickets

§73. Tickets

No club shall permit anyone to sell or exchange any ticket for seating reservations for more than the box office price. All press or complimentary tickets shall be marked complimentary on both coupons. The club shall see to the seating of every reserved seat ticket holder in the seat corresponding to the coupon held by the ticket holder.

Acts 1974, No. 553, §1; Acts 2007, No. 90, §1.



RS 4:74 - Admission of persons under sixteen

§74. Admission of persons under sixteen

No person under the age of sixteen shall be admitted to a contest unless accompanied by parent or guardian.

Acts 1974, No. 553, §1.



RS 4:75 - Sham or fake contests or exhibitions

§75. Sham or fake contests or exhibitions

Whoever conducts or is a party to any sham or fake boxing contest or mixed technique event shall forfeit his license and shall not thereafter be entitled to receive any license pursuant to the provisions of this Chapter. Such person or persons shall be subject to fines as set forth in R.S. 4:65(C). Participants in a professional wrestling event are exempt from the provisions of this Section.

Acts 1974, No. 553, §1; Acts 2007, No. 90, §1.



RS 4:76 - Shamming or faking by contestants

§76. Shamming or faking by contestants

Any contestant who is guilty of a sham or fake boxing contest or mixed technique event shall for the first offense be suspended immediately for a period of six months from participation in any contest in this state and for the second offense shall be totally disqualified from further participation in any contest given by any club licensed for that purpose. The referee, after warning three times the contestant he believes to be shamming or faking, shall disqualify the contestant and award the decision to the opposing contestant and shall, moreover, prefer charges against the disqualified contestant before the commission. In such event, the club shall turn over to the secretary of the commission all monies payable to the disqualified contestant. If the referee believes both contestants to be shamming, he shall, after warning both contestants three times, disqualify them and call the event "no contest", and prefer charges before the commission against both contestants. In such cases the club shall refund to all persons in exchange for their seat coupons sixty percent of the face value of such coupons if the contest declared "no contest" is that scheduled and advertised as the main event and feature attraction, but the tax levied under this Chapter shall be paid to the commission as in all other contests or exhibitions, and the balance shall be retained by the club to cover its expenses in promoting the contest or exhibition. Participants in a professional wrestling event are exempt from the provisions of this Section.

Acts 1974, No. 553, §1; Acts 2007, No. 90, §1.



RS 4:77 - Contestants to be in city three days before contest; period between contests

§77. Contestants to be in city three days before contest; period between contests

No contestant shall participate in a professional boxing contest who has not been in the city in which the contest is to be held at least three days before the contest or who has engaged in a contest within seven days from the date selected for the contest under the rules of the commission. However, the commission may waive the above provision of this chapter in all cases where the best interest of the public and the spectators is served. The club conducting such contest shall notify the commission when the contestant arrives, and the commission may require the contestant to spar prior to the boxing contest.

Acts 1974, No. 553, §1.



RS 4:78 - Seconds

§78. Seconds

No contestant shall have more than three seconds in his corner, and these seconds shall be required to remain in their corners. For the use of the seconds small stools or chairs shall be provided by the club. For any reason deemed to be sufficient by the commission, and made public, the commission may refuse permission to any individual to act as second.

Acts 1974, No. 553, §1.



RS 4:79 - Referees and judges; appointment of event coordinator

§79. Referees and judges; appointment of event coordinator

A. The commission may grant to referees and judges licenses good for a period of one year. Referees and judges appointed shall not be suspended except on proof of connivance in fakes, failure to enforce the rules of the commission, or incompetency. There is no appeal from the referee's and judges' ruling. Only residents of Louisiana are eligible to appointment and license as regular referees and judges and shall have resided in the state for not less than six months before the date of the contest. Referees may give decisions in all contests so advertised. The appointment of judges is at the discretion of the commission.

B. This Section does not prohibit the commission, at its discretion, from appointing a "name" referee, or one well known for his outstanding ability, to referee a special or championship match even though said referee is not a resident of Louisiana.

C. In addition, the commission may appoint an events coordinator, not on the commission, for any boxing event the commission deems necessary, whose fee shall be paid by the club promoting the event in question, which amount shall not exceed three hundred fifty dollars per event.

D. The fees for the referees and judges for each individual event shall be paid by the club promoting the event in question and shall be reasonable and customary for the size and location of the event.

E. Any referee, judge, or other official appointed by the commission shall be considered an independent contractor of the commission, not an employee.

Acts 1974, No. 553, §1; Acts 2007, No. 90, §1.



RS 4:80 - Representing contestant or sharing in purse; payment of purse

§80. Representing contestant or sharing in purse; payment of purse

A. No referee, club owner, club officer, club, or member of the commission shall represent any contestant or receive from a contestant any share of his purse. Any violation of this rule subjects the violator to forfeiture of his license.

B. Whenever the payment of a purse is in dispute, the commission may withhold all or any portion thereof pending a hearing on the disbursement thereof, or, in its discretion, may order the purse deposited in the registry of a court of competent jurisdiction.

Acts 1974, No. 553, §1.



RS 4:81 - Open betting or quoting of odds; insulting or abusive remarks

§81. Open betting or quoting of odds; insulting or abusive remarks

A. There shall be no open betting or quoting of odds in the club or arena where the exhibition or contest is being held. Whoever does so shall be ejected.

B. There shall be no insulting or abusive remarks made by seconds, managers, or spectators and directed at the contestants. The officers of the club and the attending member of the commission shall at once eject persons who violate this or any other provision of this Chapter.

Acts 1974, No. 553, §1; Acts 2007, No. 90, §1.



RS 4:81.1 - Tough-man contest; prohibition

§81.1. Tough-man contest; prohibition

A. For the purposes of this Chapter, "tough-man contest" shall mean any boxing match, wrestling event, or competition, or combination thereof, between two or more persons, whether professional or amateur, who use their hands, with or without gloves, or their feet, or both, in any manner unauthorized by the State Boxing and Wrestling Commission, and compete for money, financial prize, or any item of pecuniary or nonpecuniary value or compete at an event where a fee is charged whereby either participant may obtain pecuniary gain. The term "tough-man contest" shall not include, nor shall the provisions of this Section apply to any contest, competition, or exhibition of any of the recognized martial arts including karate, judo, kung fu, tae kwan do, jujitsu, kickboxing, or any substantially similar tradition.

B. No person shall conduct, promote, or in any manner participate in any tough-man contest or exhibition. Any person violating this Section as a participant, promoter, judge, or referee shall be subject to criminal charges and penalties as provided in R.S. 14:102.11.

Added by Acts 1981, No. 747, §2; Acts 1995, No. 1275, §1.



RS 4:82 - Noncompliance with Chapter; penalty

§82. Noncompliance with Chapter; penalty

Whoever conducts, promotes, or in any manner participates in any boxing, mixed technique event, or wrestling contest or exhibition without first complying with the provisions of this Chapter shall be fined not more than five hundred dollars.

Acts 1974, No. 553, §1; Acts 2007, No. 90, §1.



RS 4:82.1 - Noncompliance with Chapter; criminal penalty

§82.1. Noncompliance with Chapter; criminal penalty

A. No person shall conduct, promote, or in any manner participate in any boxing, mixed technique, or wrestling event or exhibition without the sanctioning of the commission. Any person violating this Section as a participant, promoter, judge, or referee shall be guilty of a misdemeanor and, upon conviction, shall be fined not more than one thousand dollars or imprisoned for not more than six months, or both.

B. A person convicted of a violation of the provisions of this Chapter shall additionally be ineligible for licensure under the provisions of this Chapter for a period of five years from the date of conviction.

Acts 2007, No. 90, §1.



RS 4:82.2 - Noncompliance with Chapter; injunction

§82.2. Noncompliance with Chapter; injunction

A. In addition to the actions and penalties otherwise provided for by this Chapter, the commission may cause to issue in any court of competent jurisdiction an injunction without bond enjoining any person from violating or continuing to violate the provisions of this Chapter.

B. In the suit for an injunction, the commission may demand of the defendant reasonable attorney fees and court costs.

C. The judgment for attorney fees and court costs may be rendered in the same judgment in which the injunction is made absolute. If the commission brings an action against an individual pursuant hereto and fails to prove its case, then it shall be liable to such person for the payment of his attorney fees and costs.

Acts 2007, No. 90, §1.



RS 4:83 - Application of Chapter

§83. Application of Chapter

The provisions of this Chapter do not apply to amateur contests, competitions, or exhibitions.

Acts 1974, No. 553, §1; Acts 2007, No. 90, §1.



RS 4:84 - Administrative procedure

§84. Administrative procedure

The commission's hearings, practice and procedure and rule and regulation making procedure are as provided in Title 49, Chapter 13, Administrative Procedure, R.S. 49:951 et seq., except as otherwise provided in this chapter.

Acts 1974, No. 553, §1.



RS 4:85 - Definitions; construction

§85. Definitions; construction

As used in this Chapter:

(1) "Amateur" means any of the following:

(a) Contests or exhibitions of armed or unarmed combat or any combination thereof conducted by or participated in exclusively by any state-accredited middle school or high school, college, or university, or by any association or organization of a school, college, or university, when each participant in the contests or exhibitions is a bona fide student in the state-accredited middle school or high school, college, or university.

(b) Any boxing contest or exhibition if it is registered and sanctioned by United States Amateur Boxing, Inc., or Golden Gloves of America as an amateur boxing contest or exhibition.

(c) Any contest or exhibition which specifically has been named by the commission as an amateur event.

(2) "Club" means any club, corporation, association, or individual under the authority of the commission.

(3) "Commission" means the State Boxing and Wrestling Commission.

(4) "Exhibition" means:

(a) As applied to boxing and mixed technique events, any event in which the participants show or display their skills without necessarily striving to win.

(b) As applied to professional wrestling events, bouts for entertainment purposes wherein there are no dangerous blows intended to be struck and the result of each bout is predetermined.

(5) "Mixed technique event" means contests in which contestants attack and defend with wrestling or grappling and with the fists and other parts of the human body, including but not limited to the foot, knee, leg, elbow, or head, wherein dangerous blows are intended to be struck with full contact. The term "mixed technique event" shall not include nor shall the provisions of this Chapter apply to any contest, competition, or exhibition of any of the recognized martial arts, including but not limited to karate, judo, kung fu, tae kwan do, jujitsu, kickboxing, tang soo do, or any substantively similar tradition.

(6) "Professional boxer" means any person who competes for a money prize or teaches, pursues, or assists in the practice of boxing or wrestling as a means of obtaining a livelihood or pecuniary gain.

(7) "Professional wrestler" means any person who does not qualify as an "amateur" and who participates in staged matches wherein no dangerous blow is intended to be struck and where there is a predetermined winner, whether or not the participant competes for a money prize or pecuniary gain.

(8) "Professional wrestling event" means any event which does not qualify as either a mixed technique event or amateur or boxing contest and which features in any way a professional wrestler and which qualifies as an exhibition under Subparagraph (4)(b) of this Section.

Acts 1974, No. 553, §1; Acts 2007, No. 90, §1.



RS 4:141 - RACING

CHAPTER 4. RACING

PART I. HORSE RACING

§141. Legislative intent and policy

A. It is the policy of the state of Louisiana in furtherance of its responsibility to provide revenues for the operation of state government for its people, to acknowledge and declare that the providing of funds and financial assistance to licensed horse racing tracks in the state of Louisiana constitutes an authorized public function and purpose of the state of Louisiana, to encourage forceful and honest statewide control of horse racing for the public health, safety, and welfare by safeguarding the people of this state against corrupt, incompetent, dishonest and unprincipled horse racing practices;

(1) To institute and maintain a program to encourage and permit development of the business of horse racing with pari-mutuel wagering thereon on a high plane.

(2) To institute and maintain a program to encourage and permit development of the breeding and ownership of race horses in the state.

(3) To institute and maintain a regulatory program for the business of racing horses, which program assures the protection of public health, safety and welfare, vesting with the commission forceful statewide control of horse racing with full powers to prescribe rules and regulations and conditions under which all horse racing is conducted with wagering upon the result thereof with the state.

(4) To institute and maintain a program to provide financial assistance that will encourage and permit the development of the business of horse racing by licensed horse racing tracks in the state of Louisiana.

(5) To institute and provide a program for the regulation, ownership, possession, licensing, keeping, and innoculation of animals on premises under its control and supervision not inconsistent with the rules and regulations of the state livestock and sanitary board.

B. This Chapter is an exercise of the police powers of the state to promote the public health, safety and welfare.

Acts 1968, No. 554, §1. Amended by Acts 1978, No. 143, §1, eff. June 29, 1978.



RS 4:142 - Purpose

§142. Purpose

It is the purpose of this Chapter to effectuate the policies set forth in R.S. 4:141 by providing for:

(1) A program to permit maximum development of the business of horse racing with pari-mutuel wagering thereon.

(2) A program to permit maximum development of the breeding and ownership of race horses in this state.

(3) A program of effective regulation of the business of horse racing and to promote the orderly conduct of horse racing.

(4) A program to authorize and establish procedures for assumption and performance of certain regulating responsibilities in connection with and the licensing, by conferring such privilege to persons, corporations or associations possessed of the personal, professional and business qualifications specified in this Chapter and for the withdrawing of such privileges.

Acts 1968, No. 554, §1.



RS 4:143 - Definitions

§143. Definitions

Unless the context indicates otherwise, the following terms shall have the meaning ascribed to them below:

(1) "Association" means any person, association, or corporation licensed by the commission to conduct horse racing within the State of Louisiana for any stakes, purse, or reward.

(2) "Commission" means the Louisiana State Racing Commission within the office of the governor.

(3) "Corrupt Practice" means anything which can reasonably be construed as unlawfully pre-arranging or attempting to unlawfully pre-arrange the order of finish of a race.

(4) "Horseman" means an owner or trainer of a race horse.

(5) "Horsemen's Benevolent and Protective Association" means the Horsemen's Benevolent and Protective Association's successor corporation, the Louisiana Horsemen's Benevolent and Protective Association 1993, Inc., commonly known as the HBPA.

(6) "Licensee" means any person, partnership, corporation or business entity receiving a license, permit or privilege from the commission to conduct a race meeting or meetings.

(7) "Meeting or race meeting" means the whole consecutive period (Sundays excluded) for which a license to race has been granted to any one association by the commission.

(8) "Permittee" means any person, partnership, corporation or business entity receiving a license, permit or privilege from the commission to engage in a business, occupation or profession on the grounds of an association licensed to conduct a race meeting in Louisiana by the commission.

(9) "Purse" means the amount of money offered by the association for any given race.

(10) "Purse supplement" means the amount of money added to the purse by any interest other than the association.

(11) "Racing official" means one of the officials of a race meeting as follows: stewards, placing judges, patrol judges, clerk of scales, starter, handicapper, timer, paddock judge, the racing secretary.

(12) "Racing secretary" means the racing official who shall (a) write and publish the conditions of each race to be run at any race meeting, and (b) such other duties as may be assigned to him by the Rules of Racing and/or the commission.

(13) "Racing year" means the fiscal year from July 1 of each year to June 30 of the year next following, or means the calendar year from January 1 to December 31 of each year as may be requested by an applicant seeking a license to operate a race meeting in its application for a license. When an application for a race meeting is granted pursuant thereto, the licensee shall be limited to the maximum number of racing days that may be granted in any one racing year approved by the commission.

(14) "Rules" mean the rules and regulations of the commission.

(15) "Secretary" as used herein means the governor through the commissioner of administration.

(16) "Stewards" mean the stewards of the meeting or their duly appointed deputies.

Acts 1968, No. 554, §1. Amended by Acts 1972, No. 733, No. 2; Acts 1976, No. 260, §1; Acts 1982, No. 58, §1, eff. July 1, 1982; Acts 2001, No. 8, §1, eff. July 1, 2001; Acts 2005, No. 309, §1; Acts 2014, No. 731, §1.



RS 4:144 - State Racing Commission; creation; membership; tenure; powers and duties; quorum; qualification of members; per diem; expenses and disbursements; bond; prohibited interest

§144. State Racing Commission; creation; membership; tenure; powers and duties; quorum; qualification of members; per diem; expenses and disbursements; bond; prohibited interest

A. There is hereby created within the office of the governor a racing commission, to be known as the "Louisiana State Racing Commission". The commission shall have the powers and duties specified in this Part and all other powers necessary and proper to enable it to execute fully and effectually all of the objects, purposes, duties, and policies of this Part. It shall be composed of thirteen members, one person from each congressional district; four persons, consisting of one member domiciled in each of the following parishes: Calcasieu, St. Landry, Bossier, and Orleans; and the remaining person or persons from the state at large. The members shall be appointed by the governor. Each appointment by the governor shall be submitted to the Senate for confirmation. The governor shall select one member of the commission to serve as chairman. The commission shall select from among its membership a vice chairman and a second vice chairman for two-year terms. Each member shall serve at the pleasure of the governor. A majority of the members shall constitute a quorum for the transaction of any business or the exercise of any power.

B.(1) Members shall be residents of Louisiana, over the age of thirty, and shall possess good moral character. Each shall have resided in Louisiana for at least five years immediately preceding his appointment.

(2) No member shall be an official, member of any board of directors, or person financially interested in any race track or race meeting licensed by the commission. No member may directly or indirectly own racehorses which participate in any race meeting licensed by the commission.

(3) The commission shall provide by rule for investigation and resolution of alleged violation of Paragraph (2) of this Subsection. Such rules shall include the suspension of the board member pending conclusion of the investigation and removal of the member in the event of a violation. Any member removed as a result of a violation of Paragraph (2) of this Subsection shall not be eligible for reappointment for a period of five years.

(4) Nothing in this Subsection shall prohibit a member of the State Racing Commission from owning a horse that sired or bred a racehorse that participates in a race meeting licensed by the commission, or from participating in a breeder or stallion award, provided the member does not have an ownership interest in the racehorse that competed in the race meeting at the time of the meeting.

C. Members shall serve without salary, but shall receive a per diem at the rate of fifty dollars per day while attending official meetings, regular or special, of the commission called by the chairman, or in his absence, one of the vice chairmen, not to exceed two thousand dollars per annum. The commission shall reimburse its members and employees for all travel expenses and disbursements incurred by them in the discharge of their official duties. They shall give a bond to the governor in the amount of ten thousand dollars, conditioned that they will faithfully and honestly perform the duties of their office. The premium for the bond shall be paid by the commission.

Acts 1968, No. 554, §1. Amended by Acts 1976, No. 259, §1; Acts 1977, No. 270, §1, eff. July 7, 1977; Acts 1979, No. 543, §1; Acts 1981, No. 778, §1; eff. July 28, 1981; Acts 1981, No. 786, §1; Acts 1984, No. 750, §1, eff. July 13, 1984; Acts 1985, No. 641, §1, eff. July 16, 1985; Acts 1989, No. 629, §1; Acts 2001, No. 8, §1, eff. July 1, 2001; Acts 2004, No. 328, §1; Acts 2004, No. 688, §1; Acts 2012, No. 803, §1.



RS 4:145 - Executive director; officers; employees; domicile; report to central registry

§145. Executive director; officers; employees; domicile; report to central registry

A. The commission shall select a full-time executive director and may employ a full-time assistant executive director, whose qualifications, duties, and salaries shall be fixed by the commission. Both positions shall be unclassified and the individuals selected shall serve at the pleasure of the commission.

B. The official domicile of the commission shall be in New Orleans, Louisiana. The commission shall maintain an office at its domicile for the transaction of its business, and where it may employ assistants, clerks, or such other employees as it deems necessary for its proper functioning. It may also maintain a branch office in any other parish while racing is being conducted in that parish.

C. In addition to the duties prescribed by the commission, the executive director shall keep records of all proceedings, preserve all books, maps, documents, papers, records, and reports entrusted to its care, and keep them open for public inspection.

D. The name, address, and location of any such establishment licensed for operating, holding, or conducting any authorized game, gaming or wagering activity, or game of chance issued pursuant to this Chapter, including the name and address of each person who has or controls, directly or indirectly, more than five percent ownership, income, or profit interest, shall be submitted, and updated at least quarterly, to the Louisiana Gaming Control Board for inclusion in a central registry of licensed gaming operators pursuant to R.S. 27:15(B)(3)(c).

Acts 1968, No. 554, §1; Acts 1992, No. 901, §1, eff. July 8, 1992; Acts 1997, No. 1192, §1.



RS 4:145.1 - Exclusive venue for law suits against the commission

§145.1. Exclusive venue for law suits against the commission

The commission may be sued only in the city of New Orleans, parish of Orleans or in the parishes of Bossier, Calcasieu, or St. Landry.

Added by Acts 1977, No. 229, §1, eff. June 30, 1977; Acts 2007, No. 129, §1.



RS 4:145.2 - Exclusive venue for judicial review of adjudication

§145.2. Exclusive venue for judicial review of adjudication

Notwithstanding the provisions of R.S. 49:964(B), proceedings for judicial review of a final decision or order in an adjudication proceeding by the commission may be instituted by filing a petition in the district court in the parish where the matter arose that was the subject of the final decision or order within thirty days after mailing notice of the final decision by the commission or, if a rehearing is requested, within thirty days after the decision thereon. Copies of the petition shall be served upon the commission and all parties of record.

Acts 2010, No. 675, §1.



RS 4:146 - Attorney for commission; executive director to serve as treasurer of commission; duties; report

§146. Attorney for commission; executive director to serve as treasurer of commission; duties; report

A. The attorney general shall designate one of his assistants to act as attorney for the commission, without additional salary, who shall counsel and advise the commission, shall represent it in all legal proceedings, and shall prosecute any violation of the provisions of this Part.

B. The executive director is ex officio treasurer of the commission. He shall verify licenses, verify that all fees, taxes, and money provided for in this Part are deposited, and supervise, check, and audit the operations of the pari-mutuel wagering pools, its conduct and distribution. The licensee of each race meeting shall furnish to the commission a daily report of the audit and shall post in a conspicuous place copies of the worksheet of its pari-mutuel wagering department. The executive director shall be bonded, the amount and conditions of his bond to be fixed by the commission.

Acts 1968, No. 554, §1. Amended by Acts 1982, No. 58, §1, eff. July 1, 1982; Acts 1990, No. 561, §1, eff. June 30, 1990.



RS 4:147 - Specific duties of commission

§147. Specific duties of commission

The commission shall carry out the provisions of this Part, including the following specific duties:

(1) To set the dates during which any race meetings may be conducted in this state, including dates which limit racing at particular tracks for quarter horses only, provided that:

(a) it shall prohibit the conducting of any thoroughbred race meetings having the same or overlapping dates for such race meetings at thoroughbred race tracks within a radius of 100 miles of each other; and

(b) it shall prohibit the conducting of any exclusively quarter horse race meetings having the same or overlapping dates for such race meetings at any other exclusively quarter horse track within a radius of 100 miles of each other. However, nothing herein shall prevent presently licensed and existing tracks from conducting quarter horse races with any exclusive quarter horse track having the same or overlapping dates for race meetings.

(2)(a) The commission shall appoint three stewards to serve each day of each race meeting conducted under the provisions of this Part. One of the stewards shall be appointed by the commission to represent the Louisiana State Racing Commission and shall be designated as the state steward who shall upon appointment be residing in the state.

(b) The amount to be paid by the commission to the state steward as compensation for his services shall be at least the same amount paid to the two stewards appointed to represent an association, and the association shall reimburse the commission in an amount equal to the amount paid by it to the state steward as his compensation, as aforesaid, which amount shall be considered an additional fee due the state by an association for the privileges granted in its license.

(c) Two of the stewards shall be nominated by the association conducting a race meeting under the provisions of this Part and, prior to serving as such, shall be approved and appointed by the commission. The amounts to be paid these two stewards as compensation for their services shall be paid by the association nominating them, which amounts shall also be considered an additional fee due the state by an association for the privileges granted in its license.

(d) The commission may appoint other stewards to be compensated by it and assign to each such duties as are consistent with this Part; however, such other stewards shall not serve as a steward in the stewards stand during any race meeting conducted under the provisions of this Part, except with the written consent of the association conducting such race meeting.

(e) The commission shall be required to show just cause for not appointing any racing official submitted to it for its approval.

(3) To make an annual report to the governor of its operation, its own actions and rulings, and the receipts derived under the provisions of this Part; and to offer such practical suggestions as it deems proper to accomplish more fully the purposes of this Part.

(4) To require of each applicant seeking a license to operate a race meeting an application setting forth:

(a) The full name of the person, and if a corporation the name of the state under which it is incorporated, and the names of the corporation's agents for the service of process within Louisiana.

(b) If an association or corporation, the names of the stockholders and directors of the corporation or the names of the members of the association.

(c) The exact location where it is desired to conduct or hold a racing meet.

(d) Whether or not the racing plant is owned or leased, and if leased the name and address of the owner, or if the owner is a corporation, the names of its directors and shareholders. However, nothing in this Part prevents any person from applying to the commission for a permit to conduct races where the racing plant has not yet been constructed.

(e) A statement of the assets and liabilities of the person applying for a license.

(f) The kind of racing to be conducted and the dates requested.

(g) Such other information as the commission may require.

(5) To require an oath of every applicant, by the person or executive officer of the association or corporation, stating that the information contained in the application is true.

(6) To make rules and regulations for the holding, conducting, and operating of all race tracks, race meets, and races held in Louisiana, provided such regulations are uniform in their application and effect.

Acts 1968, No. 554, §1. Amended by Acts 1969, No. 36, §1; Acts 1974, No. 626, §1; Acts 1976, No. 589, §1; Acts 2005, No. 260, §1.



RS 4:147.1 - Commission; purse supplements; additional or substitute races and race days; force majeure

§147.1. Commission; purse supplements; additional or substitute races and race days; force majeure

A. For the purposes of this Section, "eligible facility" has the same meaning as that term defined in R.S. 27:353(4).

B. If the commission determines that a licensed eligible facility is affected and therefore unable to conduct all or part of a scheduled race meet, authorized by the commission, due to a natural disaster, an act of God, force majeure, a catastrophe, or such other occurrence over which the eligible facility has no control, the commission notwithstanding any other law:

(1) May authorize additional or substitute races and race days up to the number of races or race days that are unable to be conducted at the affected licensed eligible facility to be conducted at another licensed eligible facility. Upon such authorization of additional or substitute races and race days, the commission shall order the transfer of a pro rata portion of the annual net slot machine proceeds received for purses from slot machine gaming operations and those other monies received which are dedicated by law to purses at the affected licensed eligible facility to the other licensed eligible facility in order to supplement purses for horse races at the other licensed eligible facility conducting the additional or substitute races and race days. The funds so transferred shall be proportional in amount to the number of races held at each of the two eligible facilities during the entirety of the time period of the scheduled race meet, if any, and the time period of the additional or substitute races and race days. The funds transferred pursuant to this Section shall be used exclusively for the purses of the additional or substitute races.

(2) Shall meet, subsequent to November 10, 2005, and authorize a revised race meet for the affected licensed eligible facility that reflects the number of races and race days, if any, the commission determines is reasonable under the circumstances.

C. Upon notification by the affected licensed eligible facility and verification by the commission, that the affected licensed eligible facility is capable of resuming races in accordance with the revised race meet schedule, if any, the commission shall authorize and order the transfer of races and race days and any remaining transferred purse funds back to the formerly affected licensed eligible facility upon a finding by the commission that said action is reasonable under the circumstances.

Acts 2005, 1st Ex. Sess., No. 49, §1, eff. Dec. 6, 2005.



RS 4:147.2 - Additional powers of commission; force majeure

§147.2. Additional powers of commission; force majeure

The powers of the commission shall include but not be limited to the discretion to approve the conduct of less than eighty days within a consecutive twenty-week period or a different consecutive or nonconsecutive period, whenever an eligible facility is prevented from live racing as a result of a natural disaster, an act of God, force majeure, a catastrophe, or such other occurrence over which the licensee has no control.

Acts 2005, 1st Ex. Sess., No. 54, §2, eff. Dec. 6, 2005.



RS 4:148 - Rules, regulations and conditions

§148. Rules, regulations and conditions

The commission shall make rules, regulations and conditions for the holding, conducting and operating of all race tracks, race meets and races held in this state and for the conduct of the racing industry of this state under this Part. Special rules, regulations and conditions may be promulgated separately for thoroughbred racing and for quarter horse racing. Said rules, regulations and conditions shall be consistent with this Part and provide for and deal with all matters necessary to the holding of such race meetings.

Acts 1968, No. 554, §1. Amended by Acts 1970, No. 602, §1; Acts 1974, No. 626, §1; Acts 1978, No. 64, §1, eff. June 15, 1978.



RS 4:148.1 - Jockeys; riding engagements contracted by same agent; number of riders limited per race

§148.1. Jockeys; riding engagements contracted by same agent; number of riders limited per race

A. No jockey agent shall contract with a racing association for more than two riders to start in any one race, except stake races, who are under contract to the same jockey agent. As used herein, "jockey agent" shall mean any person who contracts engagements for a rider or riders.

B. Any agent violating the provisions of this Section upon conviction thereof shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Added by Acts 1982, No. 831, §1.



RS 4:148.2 - Corporations licensed as owners

§148.2. Corporations licensed as owners

Any corporation or a lessee or lessees of a corporation shall be considered qualified to obtain a license as an owner or to obtain the right to race under a stable name if each member of the board of directors of the corporation owns at least five percent of the outstanding voting stock of the corporation and if each of the members of the board is also licensed as an owner; provided that the corporation and the lessee or lessees of the corporation are otherwise qualified under this Title and under rules and regulations promulgated by the commission. No other owner or officer of, or other person with an interest in such corporation shall be required to be licensed as an owner in order to obtain a license as an owner or in order to obtain the right to race under a stable name; however, the name of such owner or other person with an interest in the corporation, together with his percentage ownership in such corporation or as an owner, shall be submitted to the commission before issuance of a license or right to race is granted by the commission to the corporation or its lessee under the provisions of this Section.

Acts 1987, No. 518, §1, eff. July 9, 1987.



RS 4:149 - Wagering; rules and regulations

§149. Wagering; rules and regulations

The commission may prescribe rules and regulations under which shall be conducted all horse races upon the results of which there is wagering. The commission shall, as may be necessary, prescribe additional special rules and regulations applicable separately to thoroughbreds and quarter horses. The commission shall make rules governing, permitting, and regulating the wagering on horse races under the form of mutuel wagering by patrons, known as pari-mutuel wagering. Only those persons receiving a license from the commission may conduct this type of wagering, and shall restrict this form of wagering to a space within the race meeting grounds. All other forms of wagering on the result of horse races are illegal, and all wagering on horse races outside the enclosure where horse races have been licensed by the commission is illegal.

Acts 1968, No. 554, §1. Amended by Acts 1974, No. 626, §1.



RS 4:149.1 - Acceptance of certain wagers; unlawful

§149.1. Acceptance of certain wagers; unlawful

A. Except as otherwise provided in this Chapter, no person, as a business, shall, directly or indirectly, accept any thing of value to be wagered or to be transmitted or delivered for wager to any pari-mutuel wagering enterprise.

B. As used herein, "person" shall mean and include any individual, partnership, association, joint stock association or trust, corporation, or other business entity, whether incorporated or not.

C. Any person violating the provisions of this Section upon conviction thereof, shall be sentenced to pay a fine of not less than five thousand dollars nor more than ten thousand dollars or imprisoned, with or without hard labor, for not less than one year nor more than five years, or both.

Added by Acts 1975, No. 360, §1; Acts 1985, No. 787, §1, eff. July 22, 1985; Acts 1990, No. 558, §1, eff. July 19, 1990.



RS 4:149.2 - Other track wagering

§149.2. Other track wagering

A. The commission may make rules regulating pari-mutuel wagering known as other track wagering.

B.(1) With the consent of the commission, an association may accept wagers at its facility for the entire racing card scheduled on horse racing events of regional, national, and international interest conducted at another track outside of this state, and transmitted either by simulcast or other means of video transmission, pursuant to a contract with the association or other entity conducting the event.

(2) After payment of license fees and commissions to the secretary as required by this Part and payment of the contract amount to the association or other entity transmitting the event, the remaining proceeds shall be retained by the licensee, fifty percent of which shall be distributed by such track licensee as purses.

C.(1) With the consent of the commission, an association conducting horse racing events at a track in this state may, by contract, authorize an association elsewhere in this state at their racing facilities, or any entity outside of this state, at its facilities, including legal nonracing facilities outside of this state, to accept wagers on such events.

(2) After payment of license fees and commissions to the secretary, if required by this Part, the amount of fees collected from any entity outside of this state at its facilities, including legal nonracing facilities outside of this state, shall be retained by the licensee, fifty percent of which shall be distributed by such track licensee as purses.

D. All contracts pursuant to this Section shall comply with all applicable laws of the United States, including 15 U.S.C. §§3001, et seq., and shall be entered into only with entities operating racetracks permitted by applicable law to conduct horse racing and wagering thereon.

Added by Acts 1983, 1st Ex. Sess., No. 41, §1. Acts 1983, No. 1, §1, eff. May 5, 1983; Acts 1986, No. 307, §1; Acts 1989, No. 625, §1, eff. July 7, 1989.



RS 4:149.3 - Interstate wagering; common pools

§149.3. Interstate wagering; common pools

A. Subject to applicable federal laws, including but not limited to the Interstate Horseracing Act of 1978 (Chapter 57, commencing with Section 3001, of Title 15 of the United States Code) the commission may permit a licensee to participate in interstate common pools, including common pools which may include international jurisdictions. All provisions of law governing pari-mutuel betting apply to pari-mutuel betting in interstate common pools except as otherwise provided in this Section or in the commission's rules.

B. Participation in a common pool solely as a track conducting the race or as a receiving track will not cause such track to be deemed to be doing business in this state, or in the other state, for any purpose.

C. With the prior approval of the commission, a licensee who is permitted to accept wagers in this state on horse races conducted at tracks conducting races located outside of this state may combine pari-mutuel pools in this state with comparable pools at the track conducting the race.

D. Notwithstanding other provisions of this Chapter and subject to the approval of the commission, the types of wagering, takeout, distribution of winnings, and rules of racing in effect for pari-mutuel pools at the track conducting the race shall govern wagers placed in this state and merged into the interstate common pool. Breakage for interstate common pools shall be calculated in accordance with the law or rules governing the track conducting the race, and shall be distributed between participating jurisdictions in a manner agreed to between the licensee and the track conducting the race.

E. With the prior approval of the commission and with the concurrence of the track conducting the race, an interstate common pool may be formed among the licensee and other receiving persons or entities in any states other than the state in which the track conducting the race is located. For such an interstate common pool, the commission may approve the types of wagering, takeout, distribution of winnings, rules of racing, and calculation of breakage which are different than those which would otherwise be applied in this state but are consistent for all parties to the interstate common pool.

F. The licensee may deduct from wagers placed in any interstate common pool any fee to the person or entity conducting the race for the privilege of conducting pari-mutuel wagering on the race, and payment of costs incurred in transmitting the broadcast of the race and participation in the interstate common pool.

G. The provisions of law or contract, if any, governing the distribution of shares of the takeout, from wagers placed in this state in separate pari-mutuel pools on races run in another state, to this state as pari-mutuel taxes, or respectively to breeder awards and to purses in this state, shall remain in effect for wagers placed in interstate common pools; provided that if the commission has approved an adjustment in the takeout rate, the distribution of the takeout within this state shall be adjusted proportionately to reflect the adjustment in the takeout rate; provided further that with the concurrence of the licensee, the share designated for purses may be modified.

H. With the prior approval of the commission, a licensee may permit one or more of its races to be utilized for pari-mutuel wagering at one or more locations in other states, may transmit audio/visual signals of races the licensee conducts to one or more locations outside the state, and may also permit pari-mutuel pools in other states to be combined with its comparable wagering pools or with wagering pools established by other states. The commission may modify its rules and may adopt separate rules governing interstate common pools, and may establish by rule separate provisions for interstate common pools governing the calculation of breakage.

I. Pari-mutuel taxes shall not be imposed upon any amounts wagered in an interstate common pool other than upon amounts wagered within this state.

J. The provisions of law or contract, if any, governing the distribution of shares of the takeout, from wagers placed in other states in separate pari-mutuel pools on races run in this state, respectively to breeder awards and to purses in this state, shall remain in effect for wagers placed in interstate common pools. Provided that with the concurrence of the licensee and the Horsemen's Benevolent and Protective Association, and the appropriate breeder's organization, the share of breeder awards or purses may be modified.

Acts 1990, No. 558, §1, eff. July 19, 1990.



RS 4:149.4 - Toll-free telephone assistance for compulsive gamblers; posting of signs on premises

§149.4. Toll-free telephone assistance for compulsive gamblers; posting of signs on premises

The commission shall require the posting of one or more signs on licensed premises at each point of entry into areas where authorized gaming is conducted, authorized gaming devices are located, or authorized wagering on the results of any horse race is conducted to inform patrons of a toll-free telephone number available to provide information and referral services regarding compulsive or problem gambling. Failure by the owner of the licensed premises to post and maintain such a sign or signs shall be cause for the imposition of a fine not to exceed one thousand dollars per day.

Acts 1997, No. 1192, §1.



RS 4:149.5 - Account wagering

§149.5. Account wagering

A. As used in this Chapter, "account wagering" means a form of pari-mutuel wagering in which an individual may deposit money in an account with an authorized licensee and then use the account balance to pay for pari-mutuel wagers made in person, by telephone call, or by communication through other electronic means.

B.(1) Notwithstanding any other provisions of law to the contrary, the commission shall adopt rules regulating account wagering and shall authorize account wagering to be conducted by a licensee operating a pari-mutuel live horse racing facility.

(2) Notwithstanding any other provision of law to the contrary, a facility authorized to conduct account wagering shall pay to the licensed racing facilities in the state located within the same area as provided for in R.S. 4:214(A)(3) the highest source market percentage paid to the licensee by any other account wagering carrier located outside of the state.

(3) Any source market commission outside of the area provided for in R.S. 4:214(A)(3) shall be divided equally among active account operators residing in the state of Louisiana.

C. Subject to applicable federal laws, including but not limited to the Interstate Horseracing Act of 1978, 15 USCA 3001 et seq., and the Wire Communications Act, 18 USCA 1081 and 1084, the commission shall permit an authorized licensee to conduct account wagering on any live horse races conducted at his facility and races conducted at other facilities upon which the licensee of said facility is lawfully authorized to accept offtrack wagers.

D. The licensee may deduct commissions from wagers placed through account wagering and make any such commission payable to the person or entity conducting the race for the privilege of conducting pari-mutuel wagering on the race.

E.(1) Except as otherwise provided by law, all provisions of law and of the rules of the commission governing pari-mutuel wagers on horse races placed in person within the grounds on which a race meeting is licensed to be conducted and the distribution of the pools created by such wagers shall apply to account wagering.

(2) Each wager placed pursuant to regulations authorizing account wagering shall be treated as a wager placed within the enclosure at which the licensee is authorized to conduct a race meeting.

(3) The provisions of law or contract, if any, governing the distribution of shares of the takeout from wagers placed in this state in separate pari-mutuel pools on races run in another state, to this state as pari-mutuel taxes, or respectively to breeder awards and to purses in this state, shall remain in effect for wagers placed through account wagering, as if the wager had been placed at the licensee's facility. With the concurrence of the licensee, the Horsemen's Benevolent and Protective Association, and the appropriate breeders' organization, the share of breeder awards or purses may be modified as long as the modification does not impair the interest of any other person or entity entitled or authorized to participate directly in the distribution.

F. No system of account wagering located outside of this state shall accept wagers from residents or other persons located within this state, nor shall residents or other persons located within this state place wagers through account wagering systems located outside of this state, except with the permission of either one of the following:

(1) A licensee of race meetings, concerning wagers on races conducted in this state by that licensee.

(2) A licensee of race meetings authorized to conduct account wagering in this state, if the races are not conducted in this state.

Acts 2000, 1st Ex. Sess., No. 148, §1; Acts 2011, 1st Ex. Sess., No. 27, §1; Acts 2011, No. 356, §1.



RS 4:150 - Licenses to owners, trainers, jockeys, and riders; qualifications of applicant for a license

§150. Licenses to owners, trainers, jockeys, and riders; qualifications of applicant for a license

A. The Commission may grant, refuse, suspend, or withdraw licenses to horse owners, jockeys, riders, agents, trainers, grooms, stable foremen, exercise boys, veterinarians, valets, platers, and/or anyone licensed pursuant to this Part and any rules and regulations the Commission adopts and upon the payment of a license fee as fixed pursuant to this Part. No license under this section shall be granted for more than one fiscal year, but a license issued pursuant to this Part is valid at all race meetings in the state during the period. Any license may be revoked by the commission and any person whose license has been revoked is ineligible to participate in racing unless the license is returned by the commission with permission to operate thereunder. No license shall be refused to any applicant who is qualified in accordance with the rules and regulations adopted by the commission; and no license shall be revoked without just cause.

The granting of a license to a trainer shall make him responsible for and be the absolute insurer of the condition of the horses he enters regardless of acts of third parties.

B. Applicants for a license under this Section shall meet the following qualifications and conditions:

(1) Is a person of good character and reputation and meets the age requirements for the particular license as set forth in the Rules of Racing.

(2) Has not been convicted of a felony under the laws of the United States, the state of Louisiana, or any other state or country; provided, however, that the commission may, at its discretion, issue or renew a license, where the applicant or licensee has maintained a good record and evidenced honest character from the date of expiration of sentence, and for good cause shown.

(3) Has not, nor has his partner, agent, employee or associate knowingly associated or consorted with any person or persons who have been convicted of a felony in any jurisdiction or jurisdictions or is knowingly consorting or associating with bookmakers, touts, or persons of similar pursuits or has himself engaged in similar pursuits or has been found guilty of any fraud or misrepresentation in connection with racing, breeding, or otherwise or has violated any law, rule, or regulation, with respect to racing in this or any other jurisdiction or any rule, regulation, or order of the commission, or has been guilty or engaged in similar related or like practices, provided, however, that the commission may issue or renew a license or refuse to suspend or revoke a license issued, where the applicant or licensee has not engaged in such association or activities for a period of ten years or for good cause shown.

(4) Is financially responsible.

(5) Possesses the required experience and knowledge required for the particular license applied for as set forth in the Rules of Racing.

(6) REPEALED BY ACTS 1992, No. 281, §2, EFF. JUNE 11, 1992.

(7) Fully complies with the form requirements printed by the racing commission.

(8) Is physically fit.

(9) Has not been convicted of violating any municipal or parish ordinances adopted pursuant to the provisions of the chapter. If the applicant has been so convicted, the granting of a license is within the discretion of the racing commission.

(10) Is not the spouse of a person whose application has been denied or whose license has been revoked, unless judicially separated or divorced.

(11) Certifies that he has read or has had read to him the rules of racing and agrees to abide by these rules, and further certifies under written oath that all of the information on the application for license is true and correct.

(12) Is not in bad standing in any racing jurisdiction.

C. An applicant for licensure as a jockey, apprentice jockey, exercise person, groom, or hot walker must be at least sixteen years of age.

D. Owners, trainers, and jockeys licensed pursuant to this Section shall be admitted without charge to all racing facilities and offtrack wagering facilities.

Acts 1968, No. 554, §1. Amended by Acts 1975, No. 666, §1; Acts 1987, No. 495, §1; Acts 1992, No. 281, §§1 and 2, eff. June 11, 1992.



RS 4:150.1 - Temporary licenses to owners; application for regular license; penalty for noncompliance

§150.1. Temporary licenses to owners; application for regular license; penalty for noncompliance

A. Notwithstanding R.S. 4:150, the commission may grant a temporary license, valid for thirty days from the date of issuance, to an owner upon proper, appropriate application therefor, either by the owner or his authorized agent or trainer on behalf of the owner.

B. The application shall include, but not be limited to, the following

(1) Owner's name.

(2) Owner's address.

(3) Owner's federal identification number.

C. As provided in R.S. 4:150, an owner receiving a temporary license from the commission under this Section shall apply for a Louisiana owner's license, within thirty days of the issuance of his temporary license.

D. For the purposes of this Section, "owner" means the person, firm, or corporation shown on the foal certificate as the owner of one hundred percent interest in the horse the owner is seeking to race in this state.

E. The commission may suspend all racing privileges of an owner who fails to comply with Subsection C of this Section.

Acts 1989, No. 624, §1, eff. July 7, 1989; Acts 1990, No. 560, §1, eff. July 19, 1990.



RS 4:151 - Criteria for racing privileges other than associations

§151. Criteria for racing privileges other than associations

In the exercise of its authority in considering racing privileges the commission should follow the following criteria, standards and guidelines by way of illustration without limitation:

(1) The public interest.

(2) Misuse of license, permit or privilege by the licensee.

(3) Misstatement or falsification of, or concerning, application for license.

(4) The moral and financial standing of licensee or its officers, partners, agents or officials.

(5) Failure to comply with statutory requirements or the rules, regulations and orders of the commission.

(6) Dereliction of duty and/or responsibilities.

(7) Business failure.

Acts 1968, No. 554, §1.



RS 4:152 - Grounds for denial or termination of racing privileges--other than associations

§152. Grounds for denial or termination of racing privileges--other than associations

A. The commission may refuse, suspend, or withdraw licenses, permits, and privileges granted by it or terminate racing privileges for just cause in accordance with the provisions of Subsection B of this Section. Those things constituting just cause are:

(1) Any action or attempted action by a permittee contrary to the provisions of this Part and law.

(2) Corrupt practice.

(3) Violation of the Rules of Racing.

(4) Willful falsification or misstatement of fact in an application for racing privileges.

(5) Material false statement, under oath, to a racing official, other than a commissioner, or to the commission.

(6) Willful disobedience of a commission order or of a lawful order of a racing official other than a commissioner.

(7) Continued failure or inability to meet financial obligations connected with his business, occupation, or profession performed or engaged in on the track grounds.

(8) The loss or inability to meet any of the qualifications and conditions set forth for a license in R.S. 4:150(B)(1), (2), (3), (4), (5), (6), (7), (8), (9), (11) and (12).

B. Notwithstanding the provisions of Subsection A of this Section, the commission shall suspend for a period of one year all licenses, permits, and privileges granted to any horseman, jockey, rider, groom, stable foreman, exercise boy, valet, plater, licensee, permittee, racing official, agent, apprentice, custodian, caterer, partnership, vendor, veterinarian, or other person who, within a period of one year, is suspended five times for a period of at least five days each time for commission of acts constituting just cause under Subsection A of this Section. However, in the case of riding offenses only, the commission shall have the discretion to suspend such licenses, permits, or privileges. Any person aggrieved by such order of suspension as provided for herein shall have the right to contest such order and have the entire matter reviewed in a court of competent jurisdiction as provided in R.S. 4:154 and R.S. 49:951 et seq.

Acts 1968, No. 554, §1. Amended by Acts 1981, No. 426, §1; Acts 1984, No. 432, §1; Acts 1989, No. 588, §1.



RS 4:152.1 - Mandatory termination of racing privileges

§152.1. Mandatory termination of racing privileges

A. In addition to the procedures and sanctions provided in this Part, the commission or any interested person may petition a state court of competent jurisdiction for a judgment declaring that a certain person or persons have committed a corrupt practice as defined by R.S. 4:143. The court, after due proceedings in accordance with the constitution and laws of this state, shall render such judgment if the law and evidence presented before the court so warrants. The clerk of any state court rendering or affirming such judgment shall forthwith send a certified copy of such judgment to the commission. Upon the filing with the commission of a certified copy of a final and definitive court judgment declaring any person to have committed a corrupt practice as defined by R.S. 4:143, the commission shall promptly terminate all licenses, permits, and privileges granted to such person under this Part and shall bar such person from ever obtaining in the future any license, permit, or privilege under this Part.

B. The same provisions in Subsection A of this Section shall apply, respectively, to persons who have been duly declared by a court of competent jurisdiction of another state to have committed a corrupt practice as defined in R.S. 4:143.

Added by Acts 1981, No. 426, §1.



RS 4:153 - Production of books, memoranda, or documents; removal of official or employee; manner of keeping books; witnesses; penalty

§153. Production of books, memoranda, or documents; removal of official or employee; manner of keeping books; witnesses; penalty

The commission may:

(1) Compel the production of all books, memoranda, or documents showing the receipts and disbursements of any person licensed to conduct race meetings under the provisions of this Part;

(2) At any time require the removal of any employee or official employed by any licensee in any case where it has reason to believe that the employee or official has been guilty of any dishonest practice in connection with horse racing, has failed to comply with any condition of the licensee's license, or has violated any rule adopted by the commission;

(3) Require that the books, financial statement, or other statement of any licensee under this Part be kept in a manner provided by the commission;

(4) Visit, investigate, and place auditors and inspectors in the offices, tracts, or places of business of any such licensee;

(5) Summon witnesses before its meetings, administer oaths to such witnesses, and require testimony on any issue before it.

Any person failing to appear before the commission, or failing to produce books, records, and documents ordered, or refusing to testify thereon, shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Acts 1968, No. 554, §1.



RS 4:154 - Administrative procedure; appeal to the commission and review of commission rulings

§154. Administrative procedure; appeal to the commission and review of commission rulings

A. Except as otherwise provided by this Section, the commission's hearings, practice and procedure, and rule making procedure are as provided in the Administrative Procedure Act; however, in cases made the subject of judicial review, the court may not extend or continue beyond ten (10) days from date of issuance any stay order or temporary restraining order issued by it, except:

(1) Upon agreement of counsel for all parties, or

(2) Absent such agreement, by order of the court, but only after a contradictory hearing held no later than the tenth (10th) day following the issuance of such stay order or temporary restraining order and then only upon a showing by a party that a denial of such extension or continuation would be prejudicial to that party's opportunity to cause the court to affirm, modify, or reverse the decision appealed from or to be reviewed.

B. A final appeal, in the case of any person penalized, or disciplined by the stewards, may be taken to the commission.

C. Such an appeal must be filed in writing at the office of the commission within five days of the date of said penalty or imposition of said discipline.

D. Such an appeal must be signed by the person making it and must set forth his reason therefor.

E. An appeal from the decision of the stewards to the commission shall not affect such decision until the appeal has been acted upon by the commission.

F. The commission must grant a hearing within ten days of the receipt of this appeal, and must render a decision within forty-eight hours following the conclusion of the appeal hearing. Any continuance of a hearing must be reasonable in duration and for just cause.

Acts 1968, No. 554, §1. Amended by Acts 1978, No. 64, §1, eff. June 15, 1978; Acts 1983, No. 582, §1.



RS 4:155 - Commission authority, fines, suspensions, revocations, forfeitures and disciplinary actions

§155. Commission authority, fines, suspensions, revocations, forfeitures and disciplinary actions

A. The commission may impose upon any licensee listed in R.S. 4:169 a fine not exceeding ten thousand dollars and may suspend a licensee indefinitely, or both. Any commission action taken herein shall be consistent with the provisions of this Part.

B. The commission may impose upon any licensed association as defined in R.S. 4:143(1) a fine not to exceed one hundred thousand dollars per occurrence and may suspend a license indefinitely, or both. Any commission action taken herein shall be consistent with the provisions of this Part.

Acts 1968, No. 554, §1. Amended by Acts 1978, No. 64, §1, eff. June 15, 1978; Acts 2014, No. 731, §1.



RS 4:156 - Repealed by Acts 1978, No. 64, 3, eff. June 15, 1978.

§156. Repealed by Acts 1978, No. 64, §3, eff. June 15, 1978.



RS 4:157 - Race meetings; right to conduct; Sundays; minors

§157. Race meetings; right to conduct; Sundays; minors

A. Subject to the provisions of this Part, any person or legal entity may conduct one or more race meetings at a track each year. No license shall be granted to any person or legal entity for a race meet or meetings in any one parish to extend longer than one hundred and five racing days in any one year, except in a parish having a population in excess of eighty thousand or in a parish in which a race meeting is held exclusively for quarter horse races.

B. After all monies presently or hereafter dedicated are paid, fifty percent of the balance of all tax revenues remaining shall be allocated and be paid over to the governing authority of the parish or municipality in which the racing meet or meetings are held and the remaining fifty percent of such balance of the tax revenues shall be allocated and paid over to the state treasurer for deposit in the general fund of the state. No race or racing shall be permitted on Sundays unless the governing authority of the parish or municipality shall have first approved the same by resolution or ordinance and shall have further received the approval of the commission, nor shall minors be employed in any manner about the race track, except as jockeys, apprentice jockeys, exercise persons, grooms, or hot walkers.

C.(1) Any minor age six or above may, with the permission of the racing association, be allowed to attend any race meeting if accompanied by a parent, grandparent, or legal guardian but in no case shall any minor in attendance be allowed to engage in wagering.

(2) The provisions of this Subsection shall supercede any authority that the Louisiana State Racing Commission may have had to adopt rules and regulations which are inconsistent with this Subsection.

Acts 1968, No. 554, §1. Amended by Acts 1972, No. 249, §1; Acts 1972, No. 731, §1; Acts 1974, No. 679, §1; Acts 1975, No. 272, §1, eff. July 16, 1975; Acts 1978, No. 64, §1, eff. June 15, 1978; Acts 1981, No. 726, §1, eff. July 23, 1981; Acts 1989, No. 577, §1, eff. July 6, 1989; Acts 1989, No. 601, §1, eff. Jan. 1, 1990; Acts 1990, No. 672, §1; Acts 1992, No. 281, §1, eff. June 11, 1992.



RS 4:157.1 - Authorization to grant extra racing days; races of national importance

§157.1. Authorization to grant extra racing days; races of national importance

The commission shall grant extra racing days to an association requesting such days if the association is hosting a race or races deemed by the commission to be of national importance.

Acts 1989, No. 597, §1.



RS 4:158 - License to operate a horse racing track; license to conduct race meetings

§158. License to operate a horse racing track; license to conduct race meetings

A. Any person or corporation may apply to the commission for a license to operate a track to conduct horse racing within the State of Louisiana. The commission may grant such a license for a period up to and including ten years. Nothing in this Subsection shall limit the authority of the commission granted by state law to fine or suspend an association or terminate racing privileges granted to an association.

B.(1) On or before the fifteenth of April of each year and on or before the fifteenth of August of each year any person or corporation possessing the qualifications prescribed in this Part may apply to the commission for a license or licenses to conduct race meetings.

(2) On or before the first of May and the first of September of each year, after receipt of the applications the commission shall convene to consider the refusal or granting of any licenses to conduct race meetings applied for.

(3) An application filed prior to any one of the two deadlines shall request dates for racing to commence not sooner than four months from said deadlines.

C.(1) Any licenses granted pursuant to this Section, when applicable, shall set forth the name of the licensee, the location of the race track, the duration of the race meeting, and the kind of racing to be conducted, and shall recite the receipt by the commission of the license fee provided for in this Part.

(2) Any license granted pursuant to this Section shall be nontransferable and shall only apply to the place, track, or enclosure specified in the license.

D.(1) Should the commission, after due proceedings had in conformity with this Part, suspend or revoke an association's license or licenses granted pursuant to this Section, the association may within ten days of the notification of the commission's decision take a suspensive appeal to the district court having jurisdiction over the association's track. Such appeals shall be filed in the district court in the same manner as original suits are instituted. The appeals shall be tried de novo. Either party may amend and supplement his pleadings and additional witnesses may be called and heard.

(2) Within ten calendar days of the signing of the judgment by the district court in any such appeal case, the commission or the applicant for a license or licenses, or a licensee, as the case may be, may suspensively appeal the judgment to the appellate court of proper jurisdiction. These appeals shall be perfected in the manner provided for in civil cases and shall be suspensive or devolutive in the discretion of the court.

(3) All proceedings in the district and appellate courts arising under this Part are civil in nature and shall be heard summarily by the court, without a jury, shall take precedence over other civil cases, and shall be tried in chambers or in open court, and in or out of term.

Acts 1968, No. 554, §1; Acts 2014, No. 731, §1.



RS 4:158.1 - Written report; required

§158.1. Written report

A. Beginning January 1, 2015, the commission may require a licensed association to submit a written report that may include the following information:

(1) The plan of operation for each fiscal year. The plan of operation may include but not be limited to customer service, marketing and promotions relative to horse racing, capital improvement, and facility maintenance. "Facility maintenance" may include but not be limited to track surface, barns, grand stands, and paddocks.

(2) A summary of the implementation and status of the prior year's plan.

B. The commission may adopt rules in accordance with the Administrative Procedure Act to implement the provisions of this Section, including, as appropriate, standard forms to be used for the annual report and plan of operation.

Acts 2014, No. 731, §1.



RS 4:159 - Criteria for licensing associations

§159. Criteria for licensing associations

In the exercise of its authority in considering the granting or denying of an association's application for a license or permit to conduct racing the following criteria, standards and guides by way of illustrations without limitation should be considered by the commission.

(1) The public interest.

(2) The location of the track.

(3) The number of tracks running or making application.

(4) The adequacy of facilities of the track.

(5) The racing experience of the applicant.

(6) The moral and financial qualification of the applicant.

(7) The moral and financial qualifications of applicant's partners, officers and officials.

(8) The official attitude of local government involved.

(9) The nature of the local community affected.

(10) The expected effect upon the breeding and horse industry of this state.

(11) The expected effect upon the State's economy.

(12) The apparent or nonapparent hope of financial success.

(13) The official attitude of horsemen.

Acts 1968, No. 554, §1.



RS 4:160 - Grounds for fines, suspension, denial, or termination of racing privileges to an association

§160. Grounds for fines, suspension, denial, or termination of racing privileges to an association

A. The commission may fine, refuse, suspend, or withdraw licenses, permits and privileges granted by it or terminate racing privileges, for just cause. Those things constituting just cause are:

(1) Any actions by a licensed or permittee contrary to the provisions of this Part and the Rules of Racing.

(2) Corrupt practice.

(3) Violations of the Rules of Racing.

(4) Intentional falsification or intentional misstatement of a material fact in an application for racing privileges.

(5) Material false statement to a racing official, other than a commissioner, or the commission.

(6) Continued failure or inability to meet its financial obligations connected with fulfillment of the purposes for which its license was issued.

(7) Failure to meet criteria for licensing as provided in R.S. 4:159.

(8) Failure to maintain suitable racing surfaces as determined by the commission.

(9) Failure or inability to conduct racing in a manner that is in the best interest of racing as determined by the commission.

(10) Failure to provide responses to inquiries made by the commission regarding the status or progress of any matter related to racing.

B. Notwithstanding any other provision of law to the contrary, the provisions of this Section shall apply to any licensee or association, regardless of the date on which the license was issued to the licensee or association.

Acts 1968, No. 554, §1; Acts 2014, No. 731, §1.



RS 4:161 - License fees for conducting race meetings

§161. License fees for conducting race meetings

A. The license fees for any person, association, or corporation conducting a race meeting in a municipality or parish shall be as follows:

(1) On the total daily pool up to $201,000.00, three percent of that portion exceeding $60,000.00.

(2) On the total daily pools from $201,000.00 to $401,000.00, $4,230.00 plus four percent of that amount exceeding $201,000.00 up to $401,000.00.

(3) On the total daily pools of $401,000.00 and over, $12,230.00, plus five percent of any amount exceeding $401,000.00.

B. The licensee shall deposit fees on a daily basis in a designated state depository during each race meeting. Every application for a license to conduct a race meeting shall be accompanied by a certified check for five thousand dollars, payable to the commissioner of administration. The commissioner may apportion the expenses of the commission to the horse race meetings licensed by it on the basis of the collections received from each such meeting. When the race meeting for which the license is granted is terminated and the licensee has fully paid the percentage designated in this Part, the five thousand dollars deposited with the application shall be returned. In the event, however, the licensee fails or refuses to pay the percentage daily as outlined and required, the amount thereof shall be deducted from the sum deposited with the application for a license, and the balance, if any, shall be returned to the licensee. If for any reason beyond the control and through no fault of the licensee it becomes impossible for the licensee to conduct racing upon any date licensed by the commission, the commission, in its discretion and at the request of the licensee, may return the fees paid by the licensee for racing upon such days or specify any other days which may replace the days omitted.

C. The association may deduct from fees due under this Section the full amount of fees paid to parish governing authorities as provided by R.S. 4:163.1.

D. The association shall retain thirty percent of the fees due under Subsection A of this Section to be disbursed by it as purse supplements.

Acts 1968, No. 554, §1. Amended by Acts 1972, No. 250, §1; Acts 1974, No. 626, §1; Acts 1978, No. 143, §2, eff. June 29, 1978; Acts 1980, No. 323, §1; Acts 1982, No. 58, §1, eff. July 1, 1982; Acts 1990, No. 561, §1, eff. June 30, 1990; Acts 1990, No. 1090, §1, eff. July 1, 1990; Acts 1992, No. 391, §1, eff. June 18, 1992; Acts 1995, No. 460, §1, eff. June 17, 1995; Acts 2001, No. 8, §1, eff. July 1, 2001.



RS 4:161.1 - License fees; exemption for quarter horse races

§161.1. License fees; exemption for quarter horse races

Notwithstanding any provision of law to the contrary, and in addition to any other exemption which the law may grant, there shall be allowed an exemption in the amount of $6,000 for each quarter horse race conducted at any track licensed under this chapter. This exemption shall be a deduction from the total daily pool on which the license fee is imposed, and the license fee shall be computed on the net daily pools which meet the limits set by R.S. 4:161 only after deducting this and other authorized exemptions therefrom. Proceeds derived as a result of this exemption shall be allocated as follows: fifty percent to the track licensee and fifty percent for the purses for the quarter horse races.

Added by Acts 1974, No. 652, §1.



RS 4:161.2 - License fees for conducting race meetings when two or more conflicting licensed race meetings occur within the state

§161.2. License fees for conducting race meetings when two or more conflicting licensed race meetings occur within the state

A. Notwithstanding the provisions of R.S. 4:161, when two or more licensed race meetings are held within the state and the racing dates granted to a licensee by the commission conflict in whole or in part, with racing days granted to another licensee by the commission, the license fees for any person, association, or corporation conducting a race meeting in a municipality or parish shall be as follows:

(1) On the total daily pools from $201,000.00, three percent of that portion exceeding $100,000.00.

(2) On the total daily pools from $201,000.00 to $401,000.00, $3,030.00, plus four percent of that amount exceeding $201,000.00 up to $401,000.00.

(3) On the total daily pools of $401,000.00 and over, $11,030.00, plus five percent of any amount exceeding $401,000.00.

B. The payment of fees shall be made by the licensee daily during each race meeting. Every application for a license to conduct a race meeting shall be accompanied by a certified check for five thousand dollars, payable to the commissioner of administration. The commissioner of administration may apportion the expenses of the commission to the horse race meetings licensed by it on the basis of the collections received from each such meeting. When the race meeting for which the license is granted is terminated and the licensee has fully paid the percentage designated in this Part, the five thousand dollars deposited with the application shall be returned. In the event, however, the licensee fails or refuses to pay the percentage daily as outlined and required, the amount thereof shall be deducted from the sum deposited with the application for a license, and the balance, if any, shall be returned to the licensee. If for any reason beyond the control and through no fault of the licensee it becomes impossible for the licensee to conduct racing upon any date licensed by the commission, the commission, in its discretion and at the request of the licensee, may return the fees paid by the licensee for racing upon such days or specify any other days which may replace the days omitted.

C. The association may deduct from fees due under this Section the full amount of fees paid to parish governing authorities as provided by R.S. 4:163.1.

D. The association shall retain thirty percent of the fees due under Subsection A of this Section to be disbursed by it as purse supplements.

Added by Acts 1978, No. 143, §3, eff. June 29, 1978. Amended by Acts 1980, No. 323, §2; Acts 1982, No. 58, §1, eff. July 1, 1982; Acts 1990, No. 1090, §1, eff. July 1, 1990; Acts 1992, No. 391, §1, eff. June 18, 1992; Acts 1995, No. 460, §1, eff. June 17, 1995; Acts 2001, No. 8, §1, eff. July 1, 2001.



RS 4:162 - Payments based on attendance; reports

§162. Payments based on attendance; reports

In addition to the license fees mentioned in R.S. 4:161, the licensee conducting the racing meetings shall pay to the collector twenty-five cents for each person attending the races other than licensed personnel, employees, officials, and working press. These payments shall be made at the conclusion of each calendar week during every race meeting and shall be accompanied by a report under oath showing the total contributions and admissions of the races covered by the report, and any other information that the commission may require. The funds collected pursuant to this Section shall be deposited in the state general fund.

Acts 1968, No. 554, §1; Acts 1988, No. 856, §1.



RS 4:163 - Repealed by Acts 1990, No. 1090, 2, eff. July 1, 1990.

§163. Repealed by Acts 1990, No. 1090, §2, eff. July 1, 1990.



RS 4:163.1 - Parish license fees for conducting race meetings

§163.1. Parish license fees for conducting race meetings

A. In Orleans Parish, the parish governing authority is hereby authorized to impose a license fee on the total daily betting pools of not more than two and twenty-six hundredths percent on each person, association, or corporation conducting a race meeting within the parish.

B.(1) In Jefferson Parish, the parish governing authority is hereby authorized to impose a license fee on the total daily betting pools of not more than two and ninety-seven hundredths percent on each person, association, or corporation conducting a race meeting within the parish. Provided, however, that the license fees on daily betting pools authorized under the provisions of this Paragraph shall not exceed the total amount that would have been due the state of Louisiana, on any given day, under applicable provisions of this Chapter.

(2) The avails of the license fee collected pursuant to this Subsection shall be allocated by the parish governing body as follows:

(a)

Parish of Jefferson

39.9 %

(b)

City of Kenner

47.2 %

(c)

City of Grand Isle

0.9 %

(d)

City of Gretna

3.7%

(e)

City of Harahan

3.7 %

(f)

City of Jean Lafitte

0.9 %

(g)

City of Westwego

3.7 %

C.(1) In Calcasieu Parish, the parish governing authority is hereby authorized to impose a license fee on the total daily betting pools of not more than twenty-one hundredths percent on each person, association, or corporation conducting a race meeting within the parish.

(2) The avails of the license fee collected pursuant to this Subsection shall be allocated by the parish governing body as follows:

(a)

Parish of Calcasieu

64.5 %

(b)

Town of Vinton

25.5 %

(c)

Town of Dequincy

10.0 %

D.(1) In Bossier Parish, the parish governing authority is hereby authorized to impose a license fee on the total daily betting pools of not more than one and seventy-four hundredths percent on each person, association, or corporation conducting a race meeting within the parish.

(2) The avails of the license fee collected pursuant to this Subsection shall be allocated by the parish governing body as follows:

(a)

Parish of Bossier

40.1 %

(b)

City of Bossier

49.4 %

(c)

Bossier Parish School Board

9.2 %

(d)

The Arc of Caddo - Bossier

1.3 %

E.(1) In Lafayette Parish, the parish governing authority is hereby authorized to impose a license fee on the total daily betting pools of not more than thirty-two hundredths percent on each person, association, or corporation conducting a race meeting within the parish.

(2) The avails of the license fee collected pursuant to this Subsection shall be allocated by the parish governing body as follows:

(a)

Parish of Lafayette

33.3 %

(b)

Town of Carencro

66.7 %

F.(1) Notwithstanding the above provisions, the effective date for imposing the local license fee shall be July first of any year; however, no local license fee may be imposed prior to July 1, 1991. The parish governing authority shall impose said fee by ordinance introduced no later than April first of the year in which the license fee is to take effect.

(2) Upon imposition of the local licensing fee, the parish governing authority which levies the fee and any other local entity receiving a share of the proceeds provided in this Section shall be ineligible to receive state general fund horse racetrack support.

Acts 1990, No. 1090, §1, eff. July 1, 1990; Acts 1991, No. 606, §1; Acts 2014, No. 811, §1, eff. June 23, 2014.



RS 4:164 - Repealed by Acts 1991, No. 882, 1.

§164. Repealed by Acts 1991, No. 882, §1.



RS 4:165 - Funds of the commission; purses and breeders' awards; withholds; promotion and research

§165. Funds of the commission; purses and breeders' awards; withholds; promotion and research

A.(1) Out of the funds appropriated by the legislature for the expenses and operation of the Louisiana State Racing Commission, the commission shall allocate and use annually the sum of seven hundred thousand dollars or a sum equal to three-tenths of one percent of the total gross pari-mutuel handle wagered annually on all horse races at all tracks where pari-mutuel wagering is conducted at race meetings of racing associations and at offtrack wagering facilities authorized and licensed by the commission, whichever sum is greater, to make special awards to stallion owners whose Louisiana stallions have sired accredited Louisiana bred horses, finishing first, second, or third in a stake, handicap, or allowance race, exclusive of maiden races, for thoroughbred horses upon which pari-mutuel wagering is conducted at race meetings of racing associations and at offtrack wagering facilities authorized and licensed by the commission and to supplement purses and to make special breeder awards to the breeders of accredited Louisiana bred horses finishing first, second, or third in any race for accredited Louisiana bred thoroughbred horses upon which pari-mutuel wagering is conducted at race meetings of racing associations and at offtrack wagering facilities authorized and licensed by the commission. Special awards to stallion owners shall also be made to owners whose Louisiana stallions have sired accredited Louisiana bred horses finishing first, second, or third in out-of-state stakes races with purses of at least twenty-five thousand dollars, added.

(2) The breeder award herein authorized shall be paid and disbursed to the breeder who becomes entitled thereto pursuant to the provisions hereof, according to a schedule or formula and within a period which is or shall be established by the Executive Committee of the Louisiana Thoroughbred Breeders Association. Any purse supplement herein authorized and paid by the commission shall in no case exceed the amount provided as a purse by the racing association conducting the race meeting in this state or the races conducted in any other state as provided for in Paragraph (1) of this Subsection. Monies for the awards as provided in Paragraph (1) of this Subsection, shall be transferred by the commission to the Louisiana Thoroughbred Breeders Association for disbursement to the entitled breeders.

(3) The stallion award herein authorized shall be paid and disbursed to the stallion owner who becomes entitled thereto pursuant to the provisions hereof, according to a schedule or formula and within a period which is or shall be established by the Executive Committee of the Louisiana Thoroughbred Breeders Association, but not later than the thirtieth day of June of each year commencing June 30, 1979. In no event shall the total amount to be distributed and paid in any calendar year as stallion awards exceed an amount equal to twenty percent of the sum of seven hundred thousand dollars or twenty percent of a sum equal to three-tenths of one percent of the total gross pari-mutuel handle wagered annually on all horse races at all tracks where pari-mutuel wagering is conducted at race meetings of racing associations and at offtrack wagering facilities authorized and licensed by the commission, whichever sum is greater.

(4) As used in this Subsection, the following definitions are adopted:

(a) "Accredited Louisiana bred" means a thoroughbred foaled in the state of Louisiana and registered in the registry administered by the Louisiana Thoroughbred Breeders Association pursuant to such rules and regulations therefor established by said association and/or a thoroughbred conceived and foaled in the state of Louisiana and sired by a Louisiana stallion registered in the registry administered by the Louisiana Thoroughbred Breeders Association pursuant to such rules and regulations therefor established by said association.

(b) "Breeder" means the owner of the mare at the time the mare foals an accredited Louisiana bred.

(c) "Stallion owner" means the owner of a stallion standing in the state of Louisiana at the time he was bred to the dam of an accredited Louisiana bred.

(d) "Races" means races upon which pari-mutuel wagering is conducted at race meetings of racing associations having races for thoroughbred horses and at offtrack wagering facilities, authorized and licensed by the Louisiana State Racing Commission. It shall also include those out-of-state races as provided for in Paragraph (1) of this Subsection.

B.(1) Out of the funds appropriated by the legislature for the expenses and operation of the Louisiana State Racing Commission, the commission shall allocate and use annually the sum of eight hundred thousand dollars to make special stallion awards to the owners of stallions of accredited Louisiana bred offspring which finish first, second, or third, in a stake, handicap, or allowance race, exclusive of maiden races, for quarter horses run at any track licensed by the commission; and to supplement purses and to make special breeders' awards to the breeders of accredited Louisiana bred quarter horses which finish first, second, or third in a race or races for accredited Louisiana bred quarter horses conducted at a race meeting or meetings in Louisiana. However, the awards paid under the provisions of this Subsection shall be considered as an overhead expense of the commission and paid without regard to the track where quarter horses are running, the payment of this award not to be considered an expense solely of the track or tracks running quarter horses.

(2) The breeder award herein authorized shall be paid and disbursed to the breeder who becomes entitled thereto pursuant to the provisions hereof, according to the schedule or formula which is or shall be established by the Executive Committee of the Louisiana Quarter Horse Breeders Association, not later than the thirtieth day following the close of the race meeting at which the breeder award was earned. Any such purse supplement herein authorized and paid shall in no case exceed the amount provided as a purse by the licensee conducting the race meeting. Monies for the awards as provided in Paragraph (1) of this Subsection, shall be transferred by the commission to the Louisiana Quarter Horse Breeders Association for disbursement to the entitled breeders.

(3) The stallion award herein authorized shall be paid and disbursed to the owner of the stallion who becomes entitled thereto pursuant to the provisions hereof, according to the schedule or formula which is or shall be established by the Executive Committee of the Louisiana Quarter Horse Breeders Association, not later than the thirtieth day following June 30, 1979 and the thirtieth day of June of each year thereafter. However, in no event shall the total amount to be distributed and paid in any fiscal year as a stallion award exceed an amount equal to eighteen percent of eight hundred thousand dollars.

C. The licensee conducting the race meeting for which supplements for purses are provided under this Section or R.S. 4:167 shall withhold two percent of the total supplemental purse which is supplemented from funds made available under this Section or from breakage monies as provided in R.S. 4:167. The amounts so withheld from the supplemental purses provided for in Subsection (A) of this Section shall be paid to the Louisiana Thoroughbred Breeders Association and the amounts so withheld from the supplemental purses provided for in Subsection (B) of this Section shall be paid to the Louisiana Quarter Horse Breeders Association for use by these associations for operating and administrative expenses. However, in the case of the Louisiana Quarter Horse Breeders Association, the amounts so withheld shall be used solely for expenses of the administration and operation of programs benefiting and pertaining to racing quarter horses. The amounts deducted from the supplemental purses as provided for in R.S. 4:167 shall be paid to the association which represents the Louisiana horses for which said races were written, as the case may be.

D. Out of the funds appropriated by the legislature for the expenses and operation of the Louisiana State Racing Commission, the commission shall allocate and provide annually to the Department of Agriculture and Forestry the sum of sixty thousand dollars to be used to promote and advance the development of the horse racing industry in Louisiana through the publication and dissemination of information relating solely to the horse breeding and horse racing industries of Louisiana.

E. Out of the funds appropriated by the legislature for the expenses and operation of the Louisiana State Racing Commission, the commission shall allocate and use annually a sum of seventy-five thousand dollars to be used by the Executive Committee of the Louisiana Quarter Horse Breeders Association to develop, promote, and provide research relative to accredited Louisiana-bred cutting and show horses.

F. All meetings of any association making awards in accordance with the provisions of this Section which relate to the distribution of such awards paid from public funds or which relate to the election of officers of such association shall be subject to the requirements of R.S. 42:11 et seq. regarding open meetings.

Acts 1968, No. 554, §1. Amended by Act 1969, No. 36, §2; Acts 1972, No. 733, §1; Acts 1975, No. 272, §3, eff. July 16, 1975; Acts 1976, No. 340, §1, eff. July 31, 1976; Acts 1978, No. 144, §1, eff. June 29, 1978; Acts 1979, No. 238, §1, eff. Jan. 1, 1979; Acts 1981, No. 491, §1; Acts 1983, No. 514, §2, eff. July 8, 1983; Acts 1984, No. 766, §1, No. 767, §1; Acts 1986, 1st Ex. Sess., No. 37, §1; Acts 1987, No. 780, §1; Acts 1988, No. 989, §1; Acts 1989, No. 628, §1; Acts 1992, No. 984, §3; Acts 1999, No. 482, §1; Acts 2010, No. 443, §1, eff. July 1, 2010; Acts 2011, No. 49, §1.



RS 4:165.1 - Louisiana bred preferred races

§165.1. Louisiana bred preferred races

If, at any race meeting, the number of accredited Louisiana bred races falls below seventy-five percent of those scheduled, the purse committee of the Louisiana Thoroughbred Breeders Association may authorize the association conducting that meeting to offer Louisiana bred preferred races on a daily basis as substitute or extra races on the program of that association until the number of accredited Louisiana bred races reaches ninety percent of those carded. Conditions and purses of any such race shall be approved prior to offering such races by both the Louisiana Thoroughbred Breeders Association purse committee and the racing association offering such race. Purse supplements offered from Louisiana Thoroughbred Breeders Association funds for Louisiana bred races shall not be awarded to non-Louisiana bred horses earning purse monies in such races, but shall be retained by the association for reuse as purse supplements in other races scheduled for Louisiana bred horses. Breeder awards shall be awarded to Louisiana bred horses earning purse monies in such races in the same manner and under the same conditions as other accredited Louisiana bred races. For purposes of future races, a winner of an accredited Louisiana bred preferred race shall be considered the winner of an accredited Louisiana bred race of the same type.

Acts 1997, No. 500, §1.



RS 4:166 - Commissions deductible from pari-mutuel pools

§166. Commissions deductible from pari-mutuel pools

A. The amount of commissions to be deducted and retained from pari-mutuel pool or pools by any person, association, or corporation as licensee of a race meeting conducted in a municipality or parish is hereby fixed as follows:

(1) On daily pools of up to $60,000, seventeen percent of the total.

(2) On the daily pools of from $60,000 to $201,000, $10,200 plus fourteen percent of that amount exceeding $60,000.

(3) On total daily pools of from $201,000 up to $351,000, $29,940 plus thirteen percent of any amount exceeding $201,000.

(4) On total daily pools of from $351,000 up to $401,000, $49,440 plus thirteen percent of any amount exceeding $351,000.

(5) On total daily pools of $401,000 and over, $55,940 plus twelve percent of that amount exceeding $401,000.

The minimum license fee is one thousand dollars per day and shall in no way be affected by the foregoing.

In addition to the fixed percentage of commissions as above outlined, the licensee is entitled to retain the "breaks to a dime", being the odd cents of all the distributions to be made on all mutuel contributions exceeding a sum equal to the next lowest multiple of ten. These amounts deducted are in addition to the license fees (percentages of the amount of money handled) as provided in R.S. 4:161 and are to be retained by the licensee, subject to the provisions of this Part.

B. The amount by which the commissions deducted and retained by the licensee under the provisions of this Section as amended and reenacted in 1980 exceeds the amount of commissions deducted and retained by the licensee under the provisions of this Section prior to being amended and reenacted in 1980 shall be delivered to the track licensee conducting the race meeting at which the deduction was made and not less than fifty percent thereof shall be distributed by such track licensee as purses at the race meeting next following the delivery of said proceeds.

C to E. Repealed by Acts 1974, No. 679, §2.

Acts 1968, No. 554, §1. Amended by Acts 1971, No. 73, §1; Acts 1972, No. 233, §1; Acts 1972, No. 250, §2; Acts 1973, No. 178, §1; Acts 1978, No. 143, §4, eff. June 29, 1978; Acts 1980, No. 323, §3.



RS 4:166.1 - Deduction on exotic wagering pools

§166.1. Deduction on exotic wagering pools

A. In addition to any license fees imposed by R.S. 4:161, and in addition to any commissions to be deducted under R.S. 4:161, there shall be imposed additionally a one percent deduction to be taken from the total daily pools of all exotic wagering pools as hereinafter defined. Proceeds from funds so deducted shall be paid into the state treasury and, in accordance with Article VII, Section 9 of the Constitution of Louisiana, shall be credited to the Bond Security and Redemption Fund.

B. "Exotic wagering pools" for purposes of this Section shall include all pari-mutuel pools except the win, place, or show pools for each race conducted. Examples of exotic wagering pools shall include but not be limited to the daily double pool, exacta pool, quinella pool, and the super six.

Added by Acts 1974, No. 679, §1. Amended by Acts 1975, No. 483, §1; Acts 1976, No. 394, §1; Acts 1976, No. 571, §1; Acts 1977, No. 330, §1; Acts 1978, No. 66, §1; Acts 1980, No. 531, §1, eff. Aug. 1, 1980; Acts 1980, No. 532, §1; Acts 1981, No. 326, §1; Acts 1983, No. 85, §1; Acts 1992, No. 984, §3.

{{NOTE: SEE ACTS 1985, No. 552.}}



RS 4:166.2 - Deduction on exotic wagering pools; allocation of proceeds

§166.2. Deduction on exotic wagering pools; allocation of proceeds

A. In addition to any license fees imposed by R.S. 4:161, and in addition to any commissions to be deducted under R.S. 4:161, and in addition to any deductions required by the provisions of R.S. 4:166.1, there shall be imposed additionally a two percent deduction to be taken from the total daily pools of all exotic wagering pools as hereinafter defined. Proceeds derived from the deduction provided by this Section shall be delivered to the track licensee conducting the race meeting at which the deduction was made and not less than fifty percent thereof shall be distributed by such track licensee as purses at the race meeting next following the delivery of said proceeds.

B. Exotic wagering pools for purposes of this Section shall include all pari-mutuel pools except the win, place, or show pools for each race conducted at each race meeting in this state. Examples of exotic wagering pools in common usage are daily double pools, exacta pools, and quinella pools.

Added by Acts 1977, No. 457, §1, eff. July 13, 1977.



RS 4:166.3 - Commissions deductible from pari-mutuel pools when two or more conflicting licensed race meetings occur within the state

§166.3. Commissions deductible from pari-mutuel pools when two or more conflicting licensed race meetings occur within the state

A. Notwithstanding Section 166 of this Part, when two or more licensed race meetings are held within the state and the racing dates granted to a licensee by the commission conflicts, in whole or in part, with racing days granted to another licensee by the commission, the amount of commissions to be deducted and retained from pari-mutuel pool or pools by any person, association, or corporation as licensee of a race meeting conducted in a municipality or parish is hereby fixed as follows:

(1) On daily pools of up to $100,000.00, seventeen percent of the total.

(2) On daily pools of from $100,000.00 to $201,000.00, $17,000.00 plus fourteen percent of that amount exceeding $100,000.00.

(3) On daily pools of from $201,000.00 to $401,000.00, $31,140.00 plus thirteen percent of that amount exceeding $201,000.00.

(4) On daily pools $401,000.00 and over, $57,140 plus twelve percent of that amount exceeding $401,000.00.

Provided that the minimum license fee is one thousand dollars per day, except for race meetings exclusively for quarter horses for which the minimum license fee shall be $500.00 per day, and shall in no way be affected by the foregoing.

In addition to the fixed percentage of commissions as above outlined, the licensee is entitled to retain the "breaks to a dime", being the odd cents of all the distributions to be made on all mutuel contributions exceeding a sum equal to the next lowest multiple of ten. These amounts deducted are in addition to the license fees (percentages of the amount of money handled) as provided in R.S. 4:161 and R.S. 4:161.2 and are to be retained by the licensee, subject to the provisions of this Part.

B. The amount by which the commissions deducted and retained by the licensee under the provisions of this Section as amended and reenacted in 1980 exceeds the amount of commissions deducted and retained by the licensee under the provisions of this Section prior to being amended and reenacted in 1980 shall be delivered to the track licensee conducting the race meeting at which the deduction was made and not less than fifty percent thereof shall be distributed by such track licensee as purses at the race meeting next following the delivery of said proceeds.

Added by Acts 1978, No. 143, §5, eff. June 29, 1978. Amended by Acts 1980, No. 323, §4



RS 4:166.4 - Pick-six exotic wagering pool; allocation of proceeds

§166.4. Pick-six exotic wagering pool; allocation of proceeds

A. After the payment of any license fees, commissions, and deductions required by this Chapter, the money remaining in a pick-six exotic wagering pool shall be distributed in the following manner. On any racing day in a week except the last, the entire pool shall be paid out to persons who wagered on the pool and picked all six winners; if no one picked all six winning horses and the pool does not exceed fifty thousand dollars, then the entire pool shall be carried over to the next betting day of the same week. This process shall continue until the last betting day of the week. On the final betting day of each week, the entire sum then in the pick-six pool shall be paid out to the person or persons who picked the highest number of winning horses regardless of the total number of horses picked.

B. For the purposes of this Section a week shall be defined as the consecutive days during which any race track operates. The actual days included in a week may vary from track to track.

Added by Acts 1981, No. 908, §1. Amended by Acts 1982, No. 222, §1.



RS 4:166.5 - Deduction on exotic wagering pools

§166.5. Deduction on exotic wagering pools

A. In addition to any license fees imposed by R.S. 4:161, in addition to any commissions to be deducted under R.S. 4:161, in addition to any deductions required by the provisions of R.S. 4:166.1, and in addition to any deductions required by the provisions of R.S. 4:166.2, there shall be imposed additionally a one-half of one percent deduction to be taken from the total daily pools of all exotic wagering pools as hereinafter defined.

B. "Exotic wagering pools" for purposes of this Section shall include all pari-mutuel pools except the win, place, or show pools for each race conducted at each race meeting in this state. Examples of exotic wagering pools in common usage are daily double pools, exacta pools, and quinella pools.

Added by Acts 1982, No. 228, §1, eff. July 15, 1982; Acts 1985, No. 904, §1; Acts 1992, No. 984, §3.

{{NOTE: SEE ACTS 1985, No. 904, §2.}}



RS 4:166.6 - Deduction on exotic wagering pools; special deduction on multiple choice exotic wagering pools; allocation of proceeds

§166.6. Deduction on exotic wagering pools; special deduction on multiple choice exotic wagering pools; allocation of proceeds

A.(1) In addition to any license fees imposed by R.S. 4:161, in addition to any commissions to be deducted under R.S. 4:161,* in addition to any deductions required by the provisions of R.S. 4:166.1, 166.2, and 166.5, there shall be imposed additionally a four and one-half percent deduction to be taken from the total daily pools of all exotic wagering pools as hereinafter defined.

(2) From the proceeds derived from the deduction in Subsection (A)(1), an amount equal to four percent of the applicable pools shall be paid to the track licensee conducting the race meeting at which the deduction was made. Not less than fifty percent of the proceeds of such deduction shall be distributed by such track licensee as purses at the race meeting next following delivery of said proceeds.

(3) From the proceeds derived from the deduction in Subsection A(1), an amount equal to one-half percent of the applicable pools shall be paid to the state.

B. Exotic wagering pools for purposes of this Section shall include all pari-mutuel pools for each race conducted at each race meeting in this state which require selection of three or more horses. Examples of such exotic wagering pools and common usage are trifecta, twin trifecta, and super six. However, application of this Section shall not be limited to these wagers but shall be applicable to all pari-mutuel pools requiring selection of three or more horses.

Acts 1986, No. 199, §1, eff. July 1, 1986; Acts 1992, No. 984, §3. *As appears in enrolled bill.

{{NOTE: SEE ACTS 1986, No. 199, §2.}}



RS 4:166.7 - Exotic wagering, allocation of proceeds during and for a race meeting; concurrence required

§166.7. Exotic wagering, allocation of proceeds during and for a race meeting; concurrence required

Notwithstanding any provision of this Chapter to the contrary, during and for any race meeting, the commission, with the concurrence of the association conducting the race meeting and the Horsemen's Benevolent and Protective Association, may provide that the takeout deducted from pick-three, pick-four, and pick-six wagers is an amount of not less than twelve percent and not more than twenty-five percent. Absent such an agreement, the takeout shall remain at twenty-five percent.

Acts 2007, No. 129, §1, eff. June 25, 2007.



RS 4:167 - Deduction from breakage; thoroughbred and quarter horse race meetings

§167. Deduction from breakage; thoroughbred and quarter horse race meetings

A. Any licensee who is licensed in the state of Louisiana to conduct race meetings where pari-mutuel wagering is permitted shall deduct one-half of the breakage, which is understood to be the amount of money left after paying off the bettors, and shall deposit and retain such amounts in a special account to be used for the purpose of supplementing purses for races written only for Louisiana accredited thoroughbred horses. Amounts so deducted shall be used only at the track where such amount is deducted. The amounts to be supplemented shall be agreed upon by the purse committee of the Louisiana Thoroughbred Breeders Association, and said purse committee shall be vested with complete custody and control thereof. Any amount of money above the purse shall be considered supplemental money and shall be paid from the special account herein provided for directly to the secretary of the Louisiana Thoroughbred Breeders Association to be disbursed according to the instructions of the purse committee as provided for hereinabove. At the close of the regular licensed meet, any balance remaining in said special account shall be paid over to the Louisiana State University and Agricultural and Mechanical College to be used by it solely for the purpose of conducting research for the improvement of thoroughbred horses. There shall be at least two such races each racing day of said meet, where both supplemental funds and horses are available for the purpose of writing the two accredited Louisiana bred thoroughbred horse races by the racing secretary and purse committee of the Louisiana Thoroughbred Breeders Association to be agreed upon by the racing secretary. Exclusive of a stake race, a handicap, an overnight handicap, and/or an added money race, whether by subscription or otherwise (except where such a race is restricted to accredited Louisiana bred thoroughbred horses only), no licensee conducting a race meeting under the authority of this Title shall offer or pay a purse in a race, the running of which is restricted to accredited Louisiana bred thoroughbred horses, which is not on a parity with the purse offered or paid in a race not so restricted, where the class of the horse, the claiming price and conditions of the race are substantially the same; provided, in parishes where the population is in excess of 400,000, in no event shall the minimum purse be less than $1,500.00; in parishes where the population is less than 400,000, the minimum purse shall be no less than $1,000.00.

B. Where any licensee holding a racing meet permits racing of both thoroughbreds and quarter horses, he shall keep two separate special accounts, one for thoroughbred horses and one for quarter horses, and the same percentage of breakage shall be deducted from a race run by quarter horses as is required under the provisions of Subsection (A) hereof to be deducted from a race run by thoroughbred horses. The amounts so deducted shall be deposited in the special account for quarter horses and shall be used solely for the purpose of providing supplemental purses for accredited Louisiana bred quarter horses in the same manner and the same extent as is provided in Subsection (A) of this section with respect to thoroughbreds.

Acts 1968, No. 554, §1. Amended by Acts 1970, No. 668, §1; Acts 1972, No. 733, §1; Acts 1975, No. 272, §4, eff. July 16, 1975.



RS 4:168 - License fees, commissions, and taxes of this Part in lieu of all other such taxes

§168. License fees, commissions, and taxes of this Part in lieu of all other such taxes

The license fees, commissions, and taxes imposed in this Part are in lieu of all other such licenses, sales, excise and occupational taxes to the state or to any parish, city, town, or other political subdivision thereof.

Acts 1968, No. 554, §1.



RS 4:169 - Licenses, registrations, fees for participating in racing

§169. Licenses, registrations, fees for participating in racing

A.(1) The following persons shall be required to take out a license from the commission, and the annual fee shall be as follows:

Recording and registration fees

Apprentice jockey

$25.00

Assistant starter

$25.00

Authorized agent

$25.00

Colors

$25.00

Duplicate

$5.00

Exercise person

$15.00

Groom

$5.00

Hot walker

$5.00

Jockey agent

$35.00

Jockey

$35.00

Outrider

$25.00

Owner

$25.00

Miscellaneous

$5.00

Mutuel

$5.00

Partnership

$25.00

Plater

$35.00

Pony person

$25.00

Stable foreman

$25.00

Stable name

$50.00

Subagent

$25.00

Trainer

$25.00

Valet

$25.00

Vendor

$50.00

Veterinarian

$100.00

(2) All licenses must be taken out forty-eight hours after arrival except out-of-state owners may be allowed not more than ten days. Licenses and registrations expire June thirtieth of each year and may be renewed by mailing full payment of the appropriate renewal license fee or renewal registration fee to the commission.

(3) Effective July 1, 2013, owners, trainers, jockeys, jockey agents, exercise persons, and veterinarians may renew the annual license fee for up to a three-year period which shall expire June thirtieth of the third year. Colors may also be registered at the annual license amount for up to a three-year period to expire June thirtieth of the third year.

B. It shall be the responsibility of each owner, trainer, jockey, jockey agent, exercise person, and veterinarian licensed under this Section to notify the commission if they become ineligible for a license or registration.

C. All other persons not specifically provided for shall be required to take out an annual license. The amount of the license or occupational fee shall be twenty-five dollars.

D. No person shall be eligible for an owner's or trainer's license if, during the term of such license, he would act as plater or veterinarian with horses racing under the jurisdiction of the commission.

E. Each owner and/or trainer shall be held responsible for the licensing of each and every employee under his jurisdiction.

F. Licenses, registrations, and fees for participating in racing shall be nonrefundable.

G. The provisions of this Section shall not apply to duly sworn state or local law enforcement officers.

Acts 1968, No. 554, §1. Amended by Acts 1973, No. 190, §1; Acts 1985, No. 830, §1, eff. July 23, 1985; Acts 1987, No. 496, §1; Acts 1988, No. 822, §1; Acts 1992, No. 281, §1, eff. June 11, 1992; Acts 2013, No. 230, §1, eff. July 1, 2013; Acts 2014, No. 791, §2.

[NOTE: SEE ACTS 1985, No. 830, §2, EFF. JULY 23, 1985.]

[NOTE: SEE ACTS 1987, No. 496, §2.]



RS 4:170 - State and parish fair associations excepted; voters of parish may prohibit racing

§170. State and parish fair associations excepted; voters of parish may prohibit racing

The provisions of R.S. 4:141 through R.S. 4:168, and R.S. 4:171 through R.S. 4:180 do not apply to the running of horse races conducted by any state fair association or parish fair association which holds not more than one meeting annually and which restricts that annual meeting to three days or less. Further, the qualified voters of any parish may prohibit or exclude horse racing, or refuse or suspend any license granted under this Part to conduct racing within that parish, by a popular vote of its electorate and as provided by the forms and regulations presently obtaining in local option elections.

Acts 1968, No. 554, §1.



RS 4:171 - Holding race meet without license; illegal wagering; penalties

§171. Holding race meet without license; illegal wagering; penalties

A. Except as otherwise provided in this Chapter:

(1) No person shall directly or indirectly hold any horse race meeting with pari-mutuel pools or pools making wagering on the results, without having first been licensed by the commission.

(2) No person shall wager upon the results of a horse race, except in the pari-mutuel or mutuel method of wagering when conducted by a licensee upon its grounds or enclosure.

B. Whoever violates this Section, or any Section of this Chapter for which a penalty is not herein expressly provided, shall be fined not less than five hundred dollars nor more than one thousand dollars, or imprisoned for not less than ten days nor more than six months, or both.

Acts 1968, No. 554, §1; Acts 1990, No. 557, §1, eff. July 19, 1990.



RS 4:171.1 - Transmission of racing information for illegal gambling purposes

§171.1. Transmission of racing information for illegal gambling purposes

A. It shall be unlawful for any person to transmit or communicate to another or receive or secure by any means whatsoever the results, changing odds, track conditions, jockey changes, or any other information relating to any horse race from any racetrack in this state, to any person, firm, or corporation located outside the confines of said racetrack, or to relay the same to any other person, firm, or corporation by word of mouth, by signal, or by use of telephone, telegraph, radio, or any other means, when the information is knowingly used or intended to be used for illegal gambling purposes, or in furtherance of such gambling.

B. This Section shall be deemed an exercise of the police power of the state for the protection of the public welfare, health, peace, safety, and morals of the people of the state and all of the provisions herein shall be liberally construed for the accomplishment of this purpose.

C. Any person violating the provisions of this Section upon conviction thereof, shall be sentenced to pay a fine of not more than five thousand dollars, or be imprisoned with or without hard labor for not more than five years, or both, at the discretion of the court.

D. Nothing contained in this Section shall be construed as amending or repealing the provisions of any other law or affecting any rule of the Louisiana Public Service Commission relating to the regulation of public utilities in the furnishing to others of any communication, wire service, or other similar service or equipment; it is intended that this Section shall be supplemental to other laws and a further aid in the elimination of transmission of information for illegal gambling purposes.

Added by Acts 1970, No. 675, §1; Acts 1990, No. 883, §1, eff. July 25, 1990.



RS 4:171.2 - Repealed by Acts 1990, No. 883, 2, eff. July 25, 1990.

§171.2. Repealed by Acts 1990, No. 883, §2, eff. July 25, 1990.



RS 4:171.3 - Repealed by Acts 1990, No. 883, 2, eff. July 25, 1990.

§171.3. Repealed by Acts 1990, No. 883, §2, eff. July 25, 1990.



RS 4:172 - Stewards; authority, powers, and duties; fines and suspensions

§172. Stewards; authority, powers, and duties; fines and suspensions

A. In the matters pertaining to racing, the orders of the stewards supersede the orders of the officers and directors of the association and the stewards shall have supervision of the daily conduct of racing. The stewards have full authority to investigate, inspect, search and inquire into all matters under their supervision.

B. Should any case occur which may not be covered herein or by the Rules of Racing, it shall be determined by the commission and implemented by the stewards but only insofar as such determination is consistent with justice, the best interest of racing, and the powers and authority herein granted; and when no penalty is provided, the stewards of the meeting are hereby given authority to exercise their full power as set forth in Subsection M hereof.

C. The stewards have general supervision over all personnel directly connected with racing and shall have access to all stands, weighing rooms, enclosures, etc., used for the purpose of racing and have the authority to determine all questions concerning entries and racing.

D. The stewards shall order ejected from the grounds of the association any improper or objectionable persons.

E. The stewards may demand proof that a horse is not in any way disqualified. In default of proof the horse may be barred.

F. The stewards may examine or have examined any horse registered for racing.

G. Three stewards must be on duty during race time. One steward must be on duty each morning from scratch time until the entries are closed.

H. During each racing day the stewards of the meeting shall assemble at the office building on the grounds of the association where the race meeting is being held, not later than two hours before post time of the first race, to exercise the authority and perform the duties imposed on them by the rules of racing.

I. If one or more stewards are absent the ones present shall appoint a deputy or deputies to act temporarily for those absent. Should all three be absent the racing secretary shall appoint three deputies.

J. The stewards may substitute a jockey of their choice on any horse.

K. The stewards are vested with the power to determine the extent of disqualification in case of fouls.

L. Action by the stewards in performing their duties shall be reported to the Louisiana State Racing Commission. Where one steward disagrees with the majority that fact shall be noted in the report and the dissenting steward shall have the right to file with the commission a written report setting forth the reason or reasons for the disagreement. The stewards shall keep a minute book, recording therein all complaints made to them and the disposition thereof and all investigations by the stewards and their findings thereon and all rulings made by the stewards.

M. The stewards may suspend for no greater period than the duration of the meeting plus ten days or for a period not to exceed six months, whichever is greater, or they may impose a fine not to exceed one thousand dollars. All such suspensions and fines must be reported to the commission. If the greater period of suspension and the fine herein authorized is not in the opinion of the stewards sufficient, they shall refer the matter to the commission for its determination de novo.

N. A fine may not be rescinded by the stewards except with the approval of the commission.

O. Fines and suspensions shall be reported promptly to the racing secretary in writing. Fines shall be paid within forty-eight hours.

P. Fines collected by the racing secretary shall be paid to the commission.

Q. In addition to the above, the stewards shall have those authorities, powers and duties as are prescribed and conferred by the commission not inconsistent with this Part, including by way of illustration those provided by the rules of racing.

Acts 1968, No. 554, §1; Acts 1990, No. 565, §1, eff. July 19, 1990.



RS 4:173 - Commissioners and stewards not liable in damages

§173. Commissioners and stewards not liable in damages

Both commissioners and stewards in the exercise of their duties and use of their discretion shall not be held liable for damages to an aggrieved person, even in the event of a mistake, as long as they acted in good faith, without malice or improper motive.

Acts 1968, No. 554, §1.



RS 4:173.1 - Owners not liable for third party damages; right of action

§173.1. Owners not liable for third party damages; right of action

A. No person, partnership, corporation, or other entity engaged in the breeding, training, or racing of thoroughbred or quarter horses in Louisiana shall be held liable for damages to a third party caused by a horse they own while such horse is in the care, custody, or control of a person other than the owner, unless such damages were caused by the gross negligence of the owner of the horse.

B. The sole right of action for an employee of a person, other than the owner of the horse, who had care, custody, or control of such horse at the time damages were incurred shall be pursuant to the Louisiana Worker's Compensation Law.

C. The right of action for all other third parties is restricted to the person, other than the owner of the horse, who had care, custody, or control of the horse at the time damages were incurred.

Acts 1990, No. 711, §1.



RS 4:174 - Residence of employees of operator of racing meeting

§174. Residence of employees of operator of racing meeting

Eighty per cent of all employees of any person conducting a racing meeting under the provisions of this Part and operating under permits and supervision of the commission, excluding jockeys and judges, shall be citizens of Louisiana of five years residence and domicile.

Acts 1968, No. 554, §1.



RS 4:174.1 - Races restricted to out-of-state thoroughbreds; limitations

§174.1. Races restricted to out-of-state thoroughbreds; limitations

No racing association in this state shall allow more than two races at any one race meeting in which said races are restricted to thoroughbreds bred in any one or more states, other than Louisiana, or to thoroughbreds owned by persons residing in any one state, other than Louisiana, except that additional such races may be carded and run when specifically approved by the Louisiana State Racing Commission.

Added by Acts 1974, No. 491, §1.



RS 4:175 - Unnatural stimulation of horses; willful pulling of reins

§175. Unnatural stimulation of horses; willful pulling of reins

A. The possession and use of scheduled drugs shall be governed by the following provisions:

(1) Except as otherwise provided herein, no person shall administer or apply or cause to be administered or applied to any horse which has been entered in any race, or have in his possession within the confines of a racetrack or racetrack stables, sheds, or buildings on racetrack grounds where horses are kept which are eligible to race over a racetrack of any racing association or licensee, any drug, chemical, or other substance which is listed on Schedules I, II, III, IV, or V of the schedules of controlled dangerous substances established by the Drug Enforcement Agency of the United States or Title 40 of the Louisiana Revised Statutes of 1950.

(2) The provisions of this Subsection shall not prohibit the possession or use of scheduled drugs by veterinarians licensed by the racing commission and engaged in the lawful treatment of horses. If a horse is entered in a race and is subsequently treated with a scheduled drug, the veterinarian shall report the treatment to the Louisiana State Racing Commission steward for the track at which the horse is entered in a race. The steward shall order the owner of the horse to withdraw the horse from the race.

B. The administration of any drug which is not included in the schedules of controlled dangerous substances shall be governed by the rules and regulations adopted by the Louisiana State Racing Commission unless it is a drug that could unnaturally stimulate, excite, or depress a horse and would influence the outcome of a race.

C. The Department of Public Safety and Corrections shall supply a list of all scheduled controlled dangerous substances to the Louisiana State Racing Commission and to each licensed racing association in the state. The department shall also supply a list of changes in the schedules to the same entities.

D. No person shall administer or apply or cause to be administered or applied to any horse which has been entered in any race, or have in his possession within the confines of a racetrack or racetrack stables, sheds, or buildings on racetrack grounds where horses are kept which are eligible to race over a racetrack of any racing association or licensee, any electric battery or other apparatus, which might have the effect of unnaturally depressing, stimulating, or exciting any horse during any race.

E. No jockey mounted on any horse during a race shall willfully pull the reins, or do anything whatsoever that has the effect of diminishing the chance of the horse winning any race whether such action on the part of the jockey is of his own accord, by instructions from the owner of the horse, or as a result of a conspiracy with any other person.

F. The commission shall investigate any violation of this Section and shall make written report of it to the district attorney, and shall send a copy of the report to the attorney general.

G. Whoever violates or attempts to violate this Section shall be fined not less than one thousand dollars nor more than five thousand dollars, or imprisoned with or without hard labor for not less than one nor more than five years, or both.

Acts 1987, No. 780, §1.



RS 4:176 - Limitation of time for presenting pari-mutuel tickets and disposition of unclaimed monies

§176. Limitation of time for presenting pari-mutuel tickets and disposition of unclaimed monies

A. All pari-mutuel tickets evidencing the right to participate in pari-mutuel pools or the right to a refund must be presented for payment within ninety days after the close of the race meeting conducted by the licensee. The failure to present such a ticket within the prescribed time shall constitute a waiver of the right to participate in the pari-mutuel pool or the right to a refund. Thereafter, the holder of such ticket shall have no right to enforce payment thereof.

B. The sum held by any licensee for payment of outstanding winning pari-mutuel tickets and for refunding the price of pari-mutuel tickets shall be retained by such licensee for such purpose until the expiration of ninety days after the close of the race meeting conducted by the licensee. One hundred days after the close of any race meeting, the licensee shall each day accumulate the amount equal to the sum of the unclaimed monies that expire that day. On or before the fifteenth day of the first month following the end of a calendar-year quarter, the licensee shall remit less the amount of state tax paid by the licensee on such unclaimed monies, to the state treasurer for deposit into the Crime Victims Reparations Fund as provided for in R.S. 46:1816(B)(8) an amount equal to the accumulated total for the previous calendar-year quarter. Such funds shall be used exclusively to pay the expenses associated with health care services of victims of sexually-oriented criminal offenses, including forensic medical examinations as defined in R.S. 15:622.

C. The Louisiana Racing Commission shall promulgate rules and regulations as necessary and in accordance with the Administrative Procedure Act for the administration and enforcement of this Section.

Acts 1968, No. 554, §1; Acts 1983, No. 593, §1; Acts 1990, No. 556, §1; Acts 1992, No. 391, §1, eff. June 18, 1992; Acts 2015, No. 186, §1.



RS 4:177 - Breeder awards

§177. Breeder awards

Each licensee authorized to conduct race meets shall pay the equivalent of ten percent of winner's share of the purse of each race won by accredited Louisiana bred horses. The sum shall be paid by the licensee within thirty days after the close of the race meeting to the respective breeders of the winners of such races as a breeder's award. The provisions of this Section shall not apply to races written exclusively for accredited Louisiana bred horses which shall be paid a breeder's award by the Louisiana State Racing Commission out of funds provided for this purpose pursuant to the provisions of R.S. 4:165(A).

Acts 1968, No. 554, §1. Amended by Acts 1972, No. 733, §1; Acts 1975, No. 272, §5, eff. July 16, 1975.



RS 4:178 - Breeders Association as official registrar

§178. Breeders Association as official registrar

The Louisiana Thoroughbred Breeders Association is hereby recognized as the sole official registrar for purposes of registering of accredited thoroughbred horses foaled in Louisiana. When a horse is registered with the Louisiana Thoroughbred Breeders Association, the association shall be authorized to stamp the Jockey Club certificate with the seal of the association, certifying that this foal is an accredited Louisiana bred foal. The association may charge a reasonable registration fee for its services, and, in order to carry out the functions of registering accredited thoroughbred horses, it may appoint a committee or employ a secretary.

Acts 1968, No. 554, §1.



RS 4:179 - Quarter Horse Breeders Association as official registrar

§179. Quarter Horse Breeders Association as official registrar

The Louisiana Quarter Horse Breeders Association is hereby recognized as the sole official registrar for purposes of registering of accredited quarter horses foaled in Louisiana. When a horse is registered with the Louisiana Quarter Horse Breeders Association, the association shall be authorized to stamp the American Quarter Horse Association certificate with the seal of the association, certifying that this foal is an accredited Louisiana bred foal. The association may charge a reasonable registration fee for its services and, in order to carry out the functions of registering accredited quarter horses, it may appoint a committee or employ a secretary.

Acts 1968, No. 554, §1.



RS 4:179.1 - Authorized representative of persons licensed to race horses at race meetings conducted in the state

§179.1. Authorized representative of persons licensed to race horses at race meetings conducted in the state

The Horsemen's Benevolent and Protective Association is hereby designated and recognized as an authorized representative that shall represent member and other horsemen racing at licensed race meetings held in the state of Louisiana for the purpose of but not limited to negotiating contracts for such horsemen with all racing associations licensed by the state of Louisiana, relative to purses, hospitalization, medical benefits, conditions, and all other matters of interest and concern to such horsemen.

Added by Acts 1977, No. 435, §1, eff. July 11, 1977. Amended by Acts 1982, No. 228, §2, eff. July 15, 1982; Acts 1984, No. 197, §1, eff. June 28, 1984.



RS 4:179.2 - Horsemen's organization; incorporation

§179.2. Horsemen's organization; incorporation

Any horsemen's organization or organization representing horsemen shall be either a corporation or a trust, or both, organized under the laws of this state, in order to receive a distribution, allocation, or deduction of any funds under the provisions of Part I and Part I-A of this Chapter. Any funds received by such organization from any such distribution, allocation, or deduction shall be used only for the benefit of horsemen racing in the state of Louisiana.

Acts 1988, No. 797, §1; Acts 2001, No. 566, §1.



RS 4:180 - Commission authority, contract for services

§180. Commission authority, contract for services

The commission shall have authority to contract for and employ in accordance with law those services which it deems necessary and proper for the carrying out of its duties and responsibilities as provided by this Part. Included herein by way of illustration without limitation are services provided for by businesses engaged in chemical testing, security, and investigation.

Acts 1968, No. 554, §1.



RS 4:181 - Parish-wide election on horse racing meet

§181. Parish-wide election on horse racing meet

A. Notwithstanding any provision of law to the contrary, no horse racing meet in a parish in which no racing meet is being conducted on the effective date of this section, or in which no racing meet under a license from the Louisiana State Racing Commission has been conducted prior to such effective date, shall be allowed where pari-mutuel betting is authorized by law unless the operation and conduct of the racing meet first has been approved at an election held in accordance with the provisions of this section; however, said election shall not be required prior to conducting quarter horse racing in St. Landry, Iberville, West Baton Rouge, Pointe Coupee and St. Martin Parishes.

B. Any person desiring to operate and conduct a horse racing meet in a parish in which no racing meet is being conducted on the effective date of this section, or in which no racing meet under a license issued by the State Racing Commission has been conducted prior to such effective date, shall make application to the governing authority of the parish in which the proposed horse racing meet is to be conducted. The application shall state the location of the proposed horse racing meet and describe the facilities proposed to be constructed for the holding of the racing meet and shall have attached the license, or a certified copy thereof, for the meeting issued to the applicant by the State Racing Commission.

C. Upon receipt of the application the governing authority of the parish in which the racing meet is proposed to be held shall call and conduct a referendum election within the parish for the purpose of submitting to the qualified electors of the parish the proposition whether or not the proposed racing meeting shall be allowed.

D. The referendum election shall be held on a date fixed by the parish governing authority within a period of thirty days of receipt of the application. Notice of the election shall be published at least twice at five day intervals in the official journal of the parish or if the official journal is not published daily, then publication shall be in a daily newspaper of general circulation in the parish. The publication shall be completed at least five days prior to the date on which the election is to be held. The parish governing authority also shall have five spot announcements at least two days apart of the election broadcast on radio or television channels readily receivable in the parish and shall make notice of the election available to the news media. All qualified electors of the parish shall be entitled to vote in the election.

E. The proposition to be printed on the election ballot shall be: "Shall the business of horse racing be conducted within the parish of __________" and the voters shall vote for or against the proposition, a vote for the proposition being a "Yes" vote and a vote against the proposition being a "No" vote. The election shall be by secret ballot and conducted as nearly as possible in accordance with the general election laws of the state. Voting machines may be used and if used, the proposition to be submitted shall be shown on the machine ballot. Any elector who was qualified to vote in the election may demand a recount of the ballots or contest the election in the manner and within the time provided by law for recount or contest of elections under the general election laws of the state. The parish board of election supervisors shall supervise the election. It shall appoint three commissioners and one clerk, who shall be qualified electors and residents of the precinct, to preside over the election at each polling precinct. To reduce expenses of holding the election, the governing authority of the parish may combine regular voting precincts provided notice of any such combination is included in the notice of the election. The governing authority of the parish shall promulgate the results of the election. For the proposition to carry, it must receive a majority vote in favor thereof of the votes cast in the election.

F. The parish governing authority shall notify the applicant and the State Racing Commission promptly of the results of the election. If the racing meet has been approved, the applicant may proceed with the racing meet in accordance with the license and rules and regulations of the State Racing Commission. If the proposed racing meet has not been approved at the election, the commission shall revoke the license theretofore issued to the applicant and shall not accept or consider an application for a license for a racing meet in the same parish until the expiration of at least two years from the date of the election at which the racing meet in the parish was disapproved.

G. Any person who conducts or attempts to conduct a racing meet in a parish in which approval of the racing meet at an election is required by this section without such election approval shall be guilty of a misdemeanor and upon conviction shall be imprisoned in the parish jail for not more than six months and, in addition, shall be fined not more than one thousand dollars.

In addition to the penalty provided in this subsection, the district court of the parish of location of the proposed racing meet, upon application of the governing authority of the parish and upon a showing that this section is applicable and that a racing meet is being conducted or is attempted to be conducted in violation of this section is empowered to and shall grant injunctive relief.

Added by Acts 1972, No. 43, §1. Amended by Acts 1974, No. 626, §2.



RS 4:182 - Racing of Appaloosa horses

§182. Racing of Appaloosa horses

All race tracks in Louisiana shall be allowed to schedule races of Appaloosa horses.

Added by Acts 1974, No. 361, §1.



RS 4:182.1 - Racing of quarter horses and thoroughbred horses

§182.1. Racing of quarter horses and thoroughbred horses

All racing associations in this state shall be allowed to schedule races in which quarter horses and thoroughbred horses can participate in the same race. The length of the races provided by this Section shall be around one turn in the track. All races scheduled under the provisions of this Section shall be conducted as races for quarter horses and allowed at both quarter horse and thoroughbred race meetings. Further, all races scheduled under the provisions of this Section shall be conducted even though at the time of the race no quarter horse or thoroughbred, as the case may be, has been entered for that race.

Acts 1983, No. 182, §1. Acts 1986, No. 993, §1.



RS 4:182.2 - Arabian horses

§182.2. Arabian horses

A. All race tracks in Louisiana shall be allowed to schedule races of Arabian horses in accordance with the rules and regulations adopted by the Louisiana State Racing Commission.

B. The Arabian Horse Association of Louisiana is hereby recognized as the representative breeder's association for Arabian horses.

C. The rules and regulations adopted by the racing commission under the provisions of this Section shall provide that the winners of the races authorized by this Section shall not participate in the purse supplements, stallion awards, and breeder's awards for other breeds of horses.

Acts 1987, No. 242, §1.



RS 4:183 - Contract between licensees and permittees licensed to race horses at race meetings conducted in the state

§183. Contracts between licensees and permittees licensed to race horses at race meetings conducted in the state

A. The monies to be distributed by a licensee as purses to permittees licensed to race horses in Louisiana and the monies to be distributed by a licensee to the Horsemen's Benevolent and Protective Association for the use and benefit of such permittees, their employees, and others, for hospital and medical benefits and for the administrative expenses in providing these benefits shall be and include:

(1) An amount to be not less than fifty percent of a licensee's commission of the gross pari-mutuel handle retained by it from each race at a licensed race meeting in this state as provided by this Chapter, after all fees required by law have been deducted, plus

(2) The total amount earned by a licensee for purse supplements under R.S. 4:217 since the completion of its previous meeting as of the first day of the race meeting covered by this Subsection, plus

(3) The total amount earned by a licensee for purse supplements under R.S. 4:217 during the race meeting covered by this Subsection.

(4) The total of Paragraphs (1), (2), and (3) shall be allocated by the licensee in not less than the following percentages thereof:

(a) Ninety-six percent thereof to such permittees as purses.

(b) Four percent thereof to the Horsemen's Benevolent and Protective Association for the use and benefit of such permittees, their employees, and others as medical and hospital benefits with an amount not to exceed thirty percent aforesaid of the commissions and amounts received by the Horsemen's Benevolent and Protective Association to be used for administrative expenses and other costs necessary to provide the benefits.

(c) The total of the revenues received by the Horsemen's Benevolent and Protective Association under the provisions of Subparagraph (b) hereof, together with all expenditures made therefrom, shall be published and reported quarterly by it to horsemen actively racing in the state.

B. Monies due as purses to persons licensed to race horses at race meetings conducted in the state as a result of conditions outlined in R.S. 4:183(A) and the monies due to the Horsemen's Benevolent and Protective Association pursuant to the provisions of R.S. 4:183(A)(4)(b) shall be allocated and distributed during the race meeting at which earned.

(1) In the event the amount distributed as purses is more than the amount required by R.S. 4:183(A), the overpayment shall be carried forward to the next race meeting conducted by the same association. It shall be carried on the association books as an asset.

(2) In the event the amount distributed as purses to persons licensed to race horses at race meetings conducted in the state is less than the amount required by R.S. 4:183(A), and more than an amount equal to the average daily purse distribution at the race meeting at which generated, it shall be delivered to the Horsemen's Benevolent and Protective Association for further distribution to persons having earned monies during the meeting, in the direct proportion that the underpayment is to the monies earned by that person at that meeting. In the event the underpayment is less than an amount equal to the average daily purse distribution at that meeting, it shall be retained by the association in an interest bearing account to be used for purses at the next meeting conducted by that association. Interest earned on the account shall be added to the purse paid over and above the amount required to be paid as purses by R.S. 4:183(A).

(3) Notwithstanding the provisions of Paragraph (2) of this Subsection, the provisions of this Paragraph shall only apply to thoroughbred race meetings at any facility where the purse revenue derived from slot machines is limited by law to a certain expressly stated number of slot machines. For such facilities, in the event the amount distributed as purses to persons licensed to race horses at thoroughbred race meetings conducted in the state is less than the amount required by Subsection A of this Section, and more than an amount equal to two times the average daily purse distribution at the race meeting at which such amount is generated, it shall be delivered to the Horsemen's Benevolent and Protective Association for further distribution to persons having earned monies during the meeting, in the direct proportion that the underpayment is to the monies earned by that person at that meeting. In the event the underpayment is less than an amount equal to two times the average daily purse distribution at that meeting, it shall be retained by the association in an interest-bearing account to be used for purses at the next thoroughbred race meeting conducted by that association. Interest earned on the account shall be added to the purse paid over and above the amount required to be paid as purses by Subsection A of this Section.

(4) For the purposes of this Subsection, "average daily purse distribution" means all sources of funds available for use as a purse or purse supplement that are required by law to be distributed during a race meeting.

C. For the purposes of this Section, "hospital and medical benefits" shall include but not be limited to reasonable medical, surgical, hospitalization, and physical rehabilitation, and dental and optical services, death benefits, drug and alcohol counseling, and other spiritual, mental, and psychological services provided for the welfare of permittees, their employees, and others. The term "hospital and medical benefits" shall also include one-time benevolence payments to persons in the equine industry who are in financial need as a result of serious illness or injury, fire, or natural disaster, including but not limited to hurricane, tornado, or flood.

Added by Acts 1977, No. 436, §1, eff. July 11, 1977. Amended by Acts 1982, No. 228, §2, eff. July 15, 1982; Acts 1984, No. 197, §1, eff. June 28, 1984; Acts 1988, No. 794, §1; Acts 1990, No. 612, §1, eff. July 19, 1990; Acts 2001, No. 566, §1; Acts 2012, No. 517, §1; Acts 2013, No. 342, §1.



RS 4:183.1 - Purse supplement; promotional items and services; manufacturer's product name in race designation

§183.1. Purse supplement; promotional items and services; manufacturer's product name in race designation

A. Notwithstanding any other law to the contrary and particularly R.S. 26:286 and R.S. 51:422, any manufacturer, including a manufacturer of alcoholic beverages, may do any of the following:

(1) Add a purse supplement to any licensed race conducted in the state.

(2) Provide and pay for any promotional items, services, or advertisements in connection with any licensed race conducted in the state or in connection with any function held during the racing season at any track which is licensed to conduct race meetings.

B. Any manufacturer who provides a purse supplement or promotional items, services, or advertisements under the provisions of Subsection A of this Section may have his product's name used in the name of any such race or function. In addition, the race may be designated using a brand name of the manufacturer as part of the designation of the race.

C. Wholesale dealers of alcoholic beverages licensed under the provisions of Title 26 of the Louisiana Revised Statutes of 1950, who are not also manufacturers of alcoholic beverages, are prohibited from participating in the activities allowed under this Section. Violation subjects the wholesaler to suspension or revocation of the wholesale permit as provided for in Title 26 of the Louisiana Revised Statutes of 1950.

Acts 1985, No. 902, §1, eff. July 23, 1985; Acts 1985, No. 992, §1, eff. July 23, 1985.



RS 4:183.2 - Disposition of accrued interest on undistributed monies at a race meeting

§183.2. Disposition of accrued interest on undistributed monies at a race meeting

A. Monies designated for purses under R.S. 4:183(A) shall be deposited by the licensee in a separate interest-bearing account when earned and shall remain in that account until the first day of the next race meeting of the appropriate breed. Monies earned as interest on that account shall be added to those designated for purses under R.S. 4:183(A) and shall be considered part of the gross purses as defined therein.

B.(1) Monies required to be deposited into the interest-bearing account provided for in Subsection A of this Section shall be deemed earned when the race on which the wagers are placed is run. Such monies shall be deposited into such interest-bearing account within fifteen days of being earned; however, the amounts earned pursuant to R.S. 4:217 shall be deposited into the account provided for in Subsection A of this Section within fifteen days of the date on which the monies are received by the licensee.

(2) Until all monies have been distributed in accordance with R.S. 4:183(A)(4), the Horsemen's Benevolent and Protective Association shall be deemed to hold a perfected security interest in and to all funds that are deemed to have been earned pursuant to this Section and that have not yet been distributed in accordance with R.S. 4:183(A)(4). All earned purse money not yet distributed as purses shall be deemed to be held in trust for the benefit of the Horsemen's Benevolent and Protective Association by the licensee until such time as such monies are distributed in accordance with law. A licensee shall have a fiduciary duty to the Horsemen's Benevolent and Protective Association to preserve and account for such monies.

Acts 1989, No. 626, §1, eff. July 7, 1989; Acts 2014, No. 437, §1.



RS 4:184 - Special maiden thoroughbred races; purses

§184. Special maiden thoroughbred races; purses

A. Each racing association shall conduct one special accredited Louisiana bred maiden thoroughbred race each thoroughbred racing day of each race meeting authorized and licensed by the commission, if sufficient horses are available. The special maiden race shall be in addition to the two daily races written only for accredited Louisiana bred thoroughbred horses as provided in R.S. 4:167 and shall be conducted as an additional race to the normal racing program of a racing association. The special maiden race shall carry no special designation on the official racing program other than a normal sequential number but shall be designated in the condition book and the overnight as a special maiden race. The Executive Committee of the Louisiana Thoroughbred Breeders Association shall specify the type, age, distance, and purse of the special maiden race.

B. Notwithstanding any other provision of law to the contrary, the commissions derived from any special maiden race shall be accounted for separately from all other races and shall be distributed only as provided herein. The distribution of commissions from special maiden races shall be as follows:

(1) An amount of eight percent of any commission shall be retained by the racing association for payment to the Louisiana Thoroughbred Breeders Association monthly for the purpose of disbursing breeder awards in accordance with a distribution formula established by the Executive Committee of the Louisiana Thoroughbred Breeders Association.

(2) Of the remaining amount of commission, fifty percent shall be retained by the racing association, forty percent shall be paid into a special maiden race purse account from which the purse money shall be disbursed in accordance with the racing associations' normal formula for division of purses, and ten percent shall be remitted to the state of Louisiana. Any monies left in the account at the conclusion of the race shall revert to the Louisiana Thoroughbred Breeders Association to supplement other Louisiana bred thoroughbred purses at the next available race meeting conducted by that racing association.

C. Any breakage generated from the special maiden race shall be handled in accordance with the provisions of R.S. 4:167.

D.(1) When the monies available to an association, under the provisions of Subsection B of this Section, for the purse of a special maiden race out of its commissions on the pari-mutuel handle of that special maiden race are insufficient to provide a purse in an amount equal to that offered for other races of comparable quality conducted at the same race meeting, the association shall supplement the purse for the special maiden race from monies dedicated for horsemen's purses pursuant to R.S. 4:183 up to an amount sufficient to make the purse for the race at least equal to purses offered by it for other races of comparable quality.

(2)(a) Notwithstanding any other provision of law to the contrary, in the event that the Louisiana Thoroughbred Breeders Association certifies to the racing association that the monies generated for breeder awards and disbursed by the Louisiana Thoroughbred Breeders Association, pursuant to Paragraph (B)(1) of this Section and R.S. 4:217(D)(1)(a), are insufficient to make such breeder awards on any given special accredited Louisiana bred maiden thoroughbred race according to the distribution formula established by the executive committee of the Louisiana Thoroughbred Breeders Association, then the racing association shall make available from its purse account sufficient monies to the Louisiana Thoroughbred Breeders Association to make breeder awards in accordance with the established formula.

(b) However, in no event shall the monies made available pursuant to this Paragraph by all licensed racing associations operating in the state exceed the total of one hundred fifty thousand dollars in any one calendar year. In addition, no racing association shall be required to make available monies from its purse account for the purposes described in this Paragraph in an amount that is disproportionate to the amount made available by other racing associations based upon total purses paid during the prior calendar year.

(c) The monies required to be made available by this Paragraph shall be made available until November 1, 2003.

E. The authorized representative of the horsemen is entitled to the same deduction from the purse monies of a special maiden race distributed by an association as provided in R.S. 4:183(B).

Added by Acts 1983, No. 514, §1, eff. July 8, 1983. Amended by Acts 1989, No. 708, §§1, 2, eff. July 8, 1989; Acts 2001, No. 565, §1.



RS 4:185 - Horsemen's bookkeeper

§185. Horsemen's bookkeeper

A.(1) At each race meeting conducted in this state pursuant to the provisions of this Part, there shall be a bookkeeper for the collection, disbursement, and investment of monies belonging to horsemen licensed and racing at such a race meeting who shall be known as the Horsemen's Bookkeeper. The Horsemen's Bookkeeper shall be bonded, selected, and employed by the authorized representative of horsemen racing in Louisiana.

(2) The investment of monies by the Horsemen's Bookkeeper may include the granting of a loan to the horsemen's representative for the repayment of those certain and pending claims for overpayments of purses made by Harrah's Bossier City Investment Company, L.L.C. d/b/a Louisiana Downs or its related entities provided that the loan is at interest, secured by statutorily dedicated purse revenue streams of Louisiana Downs and the certain and pending claims are the subject of a final judgment of dismissal from the court of record based upon a final mutual release and settlement agreement between the horsemen and entities claiming overpayments of purses. This provision is an exception to any and all statutory provisions which govern the statutorily dedicated purse revenue streams.

B.(1) Each association conducting a race meeting shall provide a separate office for the Horsemen's Bookkeeper who shall keep a separate bank account for the horsemen's monies to be known as the "Horsemen's Bookkeeper Account".

(2) At all times the Horsemen's Bookkeeper Account shall have on deposit funds sufficient to cover all monies due to horsemen with regard to daily purses, jockey fees, stakes, handicaps, rewards, claims, deposits, monies, if any, for horsemen's medical and hospital benefit programs, National Thoroughbred Racing Association, Inc. dues, and pony lead fees.

(3) Except for interest earned on the investment of monies in the Horsemen's Bookkeeper Account and that portion of a pony lead fee as hereby authorized and assessed by the representative of horsemen in the state to provide retirement benefits to horsemen and to pay its administrative and operating costs, withdrawals from the account shall be only for those purposes provided in Paragraph (2) of this Subsection.

(4) The interest earned on the investment of monies in the Horsemen's Bookkeeper Account and that portion of a pony lead fee as provided for in Paragraph (3) of this Subsection shall be collected by the Horsemen's Bookkeeper and paid, in due course, to the authorized representative of horsemen.

(5) After first paying the expenses and other charges necessary to operate the offices of the Horsemen's Bookkeeper, the interest earned on the investment of monies in the Horsemen's Bookkeeper Account by the authorized representative of horsemen shall be used by it for the benefit of horsemen racing in the state.

C. The account shall at all times be subject to audit by the legislative auditor or by a certified public accountant approved by the legislative auditor, the expenses of such audit to be paid by the Horsemen's Benevolent and Protective Association.

Acts 1984, No. 197, §1, eff. June 28, 1984; Acts 1989, No. 627, §1, eff. July 7, 1989; Acts 1999, No. 616, §1; Acts 2009, No. 177, §1, eff. June 29, 2009.



RS 4:185.1 - Horsemen's Benevolent and Protective Association; audit

§185.1. Horsemen's Benevolent and Protective Association; audit

A. The Horsemen's Benevolent and Protective Association, including its operations and programs, Horsemen's Alliance Holding Inc., Horsemen's Insurance Alliance, SPC, Louisiana Horsemen's Pension Trust, and Louisiana Horsemen's Medical Benefit Trust, and any other existing or future operations and programs of the Horsemen's Benevolent and Protective Association, shall, at the Horsemen's Benevolent and Protective Association's expense, annually submit an audit to the legislative auditor that has been prepared by an auditing firm approved by the legislative auditor. Each audit shall be submitted to the legislative auditor within six months of the end of the Horsemen's Benevolent and Protective Association's fiscal year and the end of each operations' and programs' fiscal year.

B. The engagement letter for the auditing firm proposed by the Horsemen's Benevolent and Protective Association shall be subject to the prior approval of the legislative auditor.

C. The audits shall be performed in accordance with generally accepted governmental auditing standards and the Louisiana Governmental Audit Guide.

D. The requirements of this Section shall apply to all fiscal years of the Horsemen's Benevolent and Protective Association and its operations and programs beginning on or after January 1, 2009.

E. Notwithstanding Subsection D of this Section, the Legislative Audit Advisory Council may order additional audits of the Horsemen's Benevolent and Protective Association and its operations and programs. These audits shall be performed by the legislative auditor after an initial review by the legislative auditor, including but not limited to the legislative auditor conferring with management of the Horsemen's Benevolent and Protective Association for the purpose of permitting management to submit information and documentation that management believes relevant, and upon a finding of cause by the council following a hearing with due notice to and opportunity for the Horsemen's Benevolent and Protective Association to participate therein.

F. The requirements of this Section shall be in addition to the audit of the Horsemen's Bookkeeper Account provided for in R.S. 4:185(C) and in addition to the audit of the Horsemen's Workers' Compensation Insurance Program provided for in R.S. 4:251(C).

Acts 2010, No. 630, §1.



RS 4:186 - Entering horse under another name

§186. Entering horse under another name

A. It shall be unlawful for any person knowingly to enter or cause to be entered any horse for competition or knowingly to compete with any horse entered for competition under any name other than its true name for any prize, purse, premium stake, or sweepstakes offered or given by any agricultural or other society, association, or persons in the state where such prize, purse, premium stake, or sweepstakes is to be decided by a contest of speed.

B. The true name of any horse for the purpose of entry for competition or performance in any contest of speed shall be the name under which the horse has publicly performed and shall not be changed after having once so performed or contested for a prize, purse, premium stake, or sweepstakes except as provided by the code of printed rules of the society or association under which the contest is advertised to be conducted.

C. The official records of any disputed contest of speed shall be received in all courts as evidence upon the trial of any person alleged to have violated the provisions of this Section.

D. Whoever violates this Section shall be fined not less than one thousand dollars nor more than five thousand dollars or imprisoned for not less than one year at hard labor nor more than five years at hard labor, or both.

Acts 1985, No. 641, §1, eff. July 16, 1985.



RS 4:191 - Exclusion, ejection; initial remedy; procedure

§191. Exclusion, ejection; initial remedy; procedure

A. If a person is excluded from or ejected from any race track, race meeting, race, or any establishment licensed to operate or conduct any exotic wagering or pari-mutuel wagering or pools by a majority of the stewards of a race track, association or establishment the person shall exhaust all administrative remedies before the commission prior to instituting any legal action seeking judicial relief.

B. The owner or officer of a race track, association, or licensed establishment shall notify the commission in writing of any person's exclusion or ejection within three calendar days after the day on which the exclusion or ejection occurred, exclusive of Saturdays, Sundays or legal holidays. The notice shall include the name of the person excluded or ejected and any other pertinent information about the person and the date and approximate time when, and place where, the exclusion or ejection occurred and the reason therefor.

Added by Acts 1981, No. 779, §1.



RS 4:192 - Hearing; determination; order

§192. Hearing; determination; order

A. The person excluded or ejected may demand a public administrative hearing by giving to the commission written notice of his exclusion or ejection within ten calendar days after its occurrence, exclusive of Saturdays, Sundays, or legal holidays. Upon receipt of the notice of the aggrieved person, the commission shall call and hold a hearing at the next regular meeting of the commission which is held not sooner than fifteen days after receipt of such notice. If the aggrieved person requests an expedited hearing, the hearing shall be set not less than ten days after the receipt of the request for the expedited hearing, and if the commission does not hold the hearing within ten days, the aggrieved person may proceed with his other legal remedies as provided in this Chapter. If the commission and the person demanding a hearing mutually agree, the hearing may be held at any time.

B. The commission, upon the evidence received at the hearing and the merits of the testimony, shall determine whether the person was lawfully excluded or ejected in accordance with its rules and regulations provided for in R.S. 4:193, and shall enter its decision in its record of official proceedings. It shall be the responsibility of the owner or officer to show that the person was excluded or ejected in accordance with such rules and regulations.

C. If the determination of the commission is that the action to exclude or eject was lawful, the commission shall order the person excluded or ejected for a specified time from all race tracks, race meetings, races, or licensed establishments that are under the commission's regulatory powers. If the commission determines that the exclusion or ejection was unlawful, the commission shall order the owner or officer of the race track, association, or licensed establishment to allow said person to enter the premises and participate in any race. All orders shall be subject to review by a court of competent jurisdiction.

Added by Acts 1981, No. 779, §1.



RS 4:193 - Categories of persons subject to exclusion and ejection; civil liberties

§193. Categories of persons subject to exclusion and ejection; civil liberties

A. The commission shall adopt and promulgate rules and regulations establishing categories of persons who may be excluded or ejected from a track, race meeting, race, or licensed establishment. Such categories shall include, but shall not be limited to, categories of persons:

(1) Who are not of age.

(2) Who have been convicted of a felony under the laws of the United States, this state or any other state or country, or any crime or offense involving moral turpitude.

(3) Who are career or professional offenders as defined by regulation of the commission.

(4) Who are of notorious or unsavory reputation or whose presence, in the opinion of the commission, would be inimical to the state of Louisiana and its citizens or to the track, meeting, race, or licensed establishment, or to both.

(5) Who have had a license or permit refused, suspended or withdrawn under R.S. 4:152.

B. No person may be excluded or ejected on account of race, color, creed, national origin, ancestry, disability, as defined in R.S. 51:2232(11), or gender.

C. No permittee in good standing shall be denied access to or racing privileges at any racing facility except in accordance with the rules of the Louisiana State Racing Commission.

Added by Acts 1981, No. 779, §1. Amended by Acts 1982, No. 629, §1; Acts 1993, No. 820, §1.



RS 4:194 - Notification of order

§194. Notification of order

The commission shall notify all race tracks, associations, and licensed establishments in the state, and the state police, and local law enforcement officials who exercises law enforcement powers where a race track is located, of its order, naming the person excluded or ejected and giving the reason for the order. The commission shall maintain a list of all persons determined to have been lawfully excluded or ejected, with each person's age, birthdate, driver's license number, social security number, last known residential and business addresses, the date of the exclusion or ejection, and the name of the race track, the date and the reason for the determination and any other information deemed necessary, including the time specified in the order.

Added by Acts 1981, No. 779, §1.



RS 4:195 - Requirements to exclude, eject certain persons; penalties for failure to act

§195. Requirements to exclude, eject certain persons; penalties for failure to act

Any owner, official, supervisor, or employee of a race track, association, or a licensed establishment shall keep from the premises where he conducts his business or performs his employment any person whom he knows is ordered by the commission to be excluded or ejected. The commission may revoke, limit, condition, or suspend the license of or impose a fine on, any individual or licensee in accordance with laws of the state and rules and regulations of the commission, if the licensee or person knowingly and wilfully fails to act to exclude or eject any person whom he knows is ordered by the commission to be excluded or ejected.

Added by Acts 1981, No. 779, §1.



RS 4:196 - Unlawful entry; penalty

§196. Unlawful entry; penalty

Any person who is ordered by the commission to be excluded or ejected from race tracks, race meetings, races, and licensed establishments properly is guilty of a misdemeanor if he thereafter enters such premises, and shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Added by Acts 1981, No. 779, §1.



RS 4:197 - Standards for commission; APA

§197. Standards for commission; APA

A. The commission shall adopt the rules under R.S. 4:191 through R.S. 4:197 to protect and promote the public interest, including the orderly and efficient conduct of horse racing, fairness and justice in horse racing, and the peaceful enjoyment of horse racing by the members of the public.

B. Except as otherwise provided in R.S. 4:191 through R.S. 4:197, the commission's hearings, practice, procedures, determinations, and orders shall be governed by Chapter 13 of Title 49.

Added by Acts 1981, No. 779, §1.



RS 4:198 - Disclosure of source of purses and purse supplements

§198. Disclosure of source of purses and purse supplements

Each racing association shall disclose, in writing in the condition book maintained by it, the source of all purses and purse supplements to be distributed by it on each racing day.

Acts 1992, No. 1028, §1.



RS 4:201 - Purpose

PART I-A. LOUISIANA CHAMPIONS DAY

§201. Purpose

The purpose of this Part is to focus national attention on and enhance the horse breeding industry in the state by establishing a special day of racing to display Louisiana bred champions.

Acts 1990, No. 884, §1.



RS 4:202 - Louisiana Champions Day; creation; racing program; funding

§202. Louisiana Champions Day; creation; racing program; funding

A. Beginning in 1991, and every year thereafter, the Louisiana Thoroughbred Breeders Association is hereby authorized to hold a special day of racing devoted solely to Louisiana bred horses to be known as "Louisiana Champions Day". Louisiana Champions Day shall be held in November or December of each year; the date and location of which shall be determined by the Louisiana Thoroughbred Breeders Association in consultation with the Louisiana Quarterhorse Breeders Association.

B.(1) The racing program on Louisiana Champions Day shall consist of seven races for thoroughbreds and three races for quarterhorses.

(2) The conditions of each race shall be determined by the appropriate breeders association.

C. Louisiana Champions Day purses shall be determined for each race by the Louisiana Thoroughbred Breeders Association after consultation with the Louisiana Quarterhorse Breeders Association and shall be funded as follows:

(1) Purses offered by participating racing associations.

(2) Matching funds from the appropriate breeders association.

(3) Corporate contributions.

(4) Funds made available pursuant to R.S. 4:203 and any other applicable provision of law.

(5) Any other donations, bequests, or contributions made available for that purpose.

Acts 1990, No. 884, §1.



RS 4:203 - Louisiana Champions Day Account; funding; use; audit

§203. Louisiana Champions Day Account; funding; use; audit

A. All fees from pari-mutuel wagering due pursuant to R.S. 4:161, 161.1, 161.2, 163.1, 166, 166.1, 166.2, 166.3, and 218 from races held on Kentucky Derby Day, Preakness Day, and Belmont Stakes Day shall be paid instead to the Louisiana Thoroughbred Breeders Association and placed in an interest-bearing account to be known as the "Louisiana Champions Day Account" for use at the next Louisiana Champions Day.

B. If no Louisiana Champions Day is held within eighteen months of the receipt of such funds each year, the Louisiana Thoroughbred Breeders Association shall remit any and all monies received pursuant to this Section to the state treasurer for deposit in the state general fund.

C. Monies derived pursuant to this Section may only be used for Louisiana Champions Day and shall be over and above those provided for from other sources as provided in R.S. 4:202.

D. The Louisiana Champions Day Account shall be subject at all times to audit by the legislative auditor or by a certified public accountant approved by the legislative auditor, the expenses of such audit to be paid by the Louisiana Thoroughbred Breeders Association.

Acts 1990, No. 884, §1; Acts 1992, No. 2, §1, eff. April 30, 1992; Acts 1997, No. 335, §1; Acts 1999, No. 481, §1.



RS 4:211 - Definitions

PART II. OFFTRACK WAGERING

§211. Definitions

Unless the context indicates otherwise, the following terms shall have the meaning ascribed to them below:

(1) "Eligible applicants" means the primary licensee fulfilling the licensure criteria described in this Part.

(2) "Exotic wagers" or "exotic wagering pools" include all pari-mutuel pools except the win, place, or show pools conducted at each race meeting in the state. Examples of exotic wagering pools in common usage are daily double pools, exacta pools, trifecta pools, twin trifecta pools, pick-six pools, and quinella pools.

(3) "Host track" means the Louisiana track at which the race is run.

(4) "Offtrack wagering facility" means the licensed and authorized location where offtrack wagers may be accepted.

(5) "Pari-mutuel facility" means any pari-mutuel race track conducting race meetings during the 1986-87 racing season and licensed prior to the effective date of this Part.

(6) "Parish seat" means the facility, courthouse, meeting hall, etc., at which the parish governing authority meets on a regular basis in an official capacity.

(7) "Primary licensee" means the licensed association conducting the majority of race days at a pari-mutuel facility.

Acts 1987, No. 203, §1, eff. June 30, 1987.



RS 4:212 - Offtrack wagering; authorization

§212. Offtrack wagering; authorization

The Louisiana State Racing Commission, hereinafter referred to as the commission, is hereby authorized to license offtrack wagering in this state and shall promulgate such rules and regulations as are necessary for the efficient administration of offtrack wagering in this state.

Acts 1987, No. 203, §1, eff. June 30, 1987.



RS 4:212.1 - Toll-free telephone assistance for compulsive gamblers; posting of signs on premises

§212.1. Toll-free telephone assistance for compulsive gamblers; posting of signs on premises

The commission shall require the posting of one or more signs on licensed premises at each point of entry into areas where authorized gaming is conducted, authorized gaming devices are located, or authorized wagering on the results any horse race is conducted to inform patrons of a toll-free telephone number available to provide information and referral services regarding compulsive or problem gambling. Failure by the owner of the licensed premises to post and maintain such a sign or signs shall be cause for the imposition of a fine not to exceed one thousand dollars per day.

Acts 1997, No. 1192, §1.



RS 4:213 - Offtrack wagering facilities; establishment

§213. Offtrack wagering facilities; establishment

In addition to the rights granted in R.S. 4:149.2, any association licensed by the commission may accept and transmit wagers as provided in this Chapter and engage in all necessary activities to establish appropriate offtrack wagering facilities to accomplish this purpose. Such activities shall include, but not be limited to:

(1) Live simulcast of races from the host track.

(2) Construction or leasing of offtrack wagering facilities.

(3) Sale of goods and beverages.

(4) Advertising and promotion.

(5) All other related activities.

Acts 1987, No. 203, §1, eff. June 30, 1987; Acts 1990, No. 559, §1, eff. July 19, 1990.



RS 4:214 - Offtrack wagering facilities; licensing; criteria; management; appeal of license suspension or revocation

§214. Offtrack wagering facilities; licensing; criteria; management; appeal of license suspension or revocation

A. License approval shall be subject to the criteria established by R.S. 4:159. Licensure shall be subject to the following conditions:

(1) Only the primary licensee operating at a pari-mutuel facility may apply for a license to operate offtrack wagering facilities in this state and only such primary licensees shall be licensed to operate offtrack wagering facilities under this Part.

(2)(a)(i) Before a license is granted for an offtrack wagering facility in any parish, the voters of that parish must have approved the establishment of such a facility within the parish in a referendum election held for that purpose. The commission shall request a referendum by the governing body of a parish only after receipt of an application for licensure of an offtrack wagering facility in that parish by the eligible applicant as provided in R.S. 4:215.

(ii) If the referendum fails to gain voter approval, or if the commission's request to the parish governing authority for a referendum is not granted within six months of such request, then the request therefor is rendered void.

(iii) Any request for an offtrack referendum that is pending on the effective date of this Subparagraph before the governing authority of a parish wherein such a referendum has failed to gain voter approval in a prior election shall be rendered void upon that date.

(iv) Any request for an offtrack referendum that has been pending before a parish governing authority for six months or more upon the effective date of this Subparagraph shall be rendered void upon that date.

(b)(i) After a request by the commission to a parish governing authority for an offtrack referendum is voided for any reason, the original applicant may either:

(aa) Resubmit the application for licensure, and the commission shall submit a new request for an offtrack referendum election to the parish governing authority; or

(bb) Submit a new application to the commission for licensure of an offtrack wagering facility in any city, town, or municipality within the parish, and the commission shall request the governing authority of such city, town, or municipality to hold an offtrack referendum election.

(ii) If the referendum fails to gain voter approval or if the commission's request for a referendum is not granted within six months of such request, the request therefor is rendered void.

(iii) If the offtrack referendum gains voter approval, the commission may license one offtrack wagering facility within the corporation limits of the city, town, or municipality in which the referendum was held. Such license must conform to all applicable licensing criteria as provided in this Part.

(c)(i) Except as provided in R.S. 4:214(A)(2)(c)(ii), the collection and distribution of license fees as provided in R.S. 4:218 shall not be affected by this Paragraph.

(ii) Notwithstanding any provision of R.S. 4:218 to the contrary, if an off-track wagering facility is located within the corporate limits of a municipality as a result of a municipal off-track wagering referendum as provided in this Paragraph, called by the municipal governing authority without the assistance of the parish governing authority, the municipal governing authority may impose a license fee not to exceed two percent of the total amount wagered at that facility, and no license fee shall be imposed by the parish, and the municipality shall retain the total license fees collected; otherwise, distribution of the fees shall be in accordance with R.S. 4:218(B).

(3) A license shall not be granted to an offtrack wagering facility to be located within a fifty-five mile radius of a pari-mutuel facility without the prior written permission of the primary licensee of that facility.

(4) Not more than two offtrack wagering facilities may be licensed in any parish, except for Orleans and Jefferson.

(5) Final license approval is subject to local governing authority facility citing requirements.

(6) Each offtrack wagering facility shall be specifically designed as an entertainment complex. Maximum allowable attendance at each facility shall be one hundred twenty-five percent of the seating capacity at that facility. At least one area for patrons at each offtrack wagering facility shall be designated as a nonsmoking area.

(7) No person licensed by the commission pursuant to the provisions of this Chapter who shows proof of licensure upon entering an offtrack wagering facility shall be assessed any fees for admission into the facility.

B.(1) Licenses granted by the commission shall be valid for a ten-year period. In the event of the sale of the pari-mutuel facility, such license may be transferred and remain valid for the balance of the term of the license. If the conditions of the sale do not include the transfer of the offtrack wagering facility license, such license shall be automatically voided upon the completion of the sale.

(2) In the event a primary licensee is granted approval by the Louisiana State Racing Commission to transfer its live racing dates to another pari-mutuel facility, such primary licensee shall retain all the rights, privileges, and obligations relative to offtrack wagering facilities as provided in this Part as though it remained a primary licensee, as defined in R.S. 4:211(7), in its original location.

C. License applications shall be accompanied by a good faith deposit of one thousand dollars.

D. All primary licensees are eligible for licensure at their existing horse racing facilities as offtrack wagering facilities. Such primary licensees shall not be subject to the licensing requirements in R.S. 4:214(A)(2).

E. There shall be no penalty for closing a licensed offtrack wagering facility provided the licensee submits written notice to the commission at least thirty days prior to closure. The commission shall notify all eligible applicants of the notice of closure. Ownership of an offtrack wagering facility may be transferred to other eligible applicants subject to all licensing requirements except as provided in R.S. 4:214(A)(2).

F. Nothing in this Part shall be construed as preventing licensees from jointly owning or contracting for the management of any or all licensed offtrack wagering facilities.

G. In no case may offtrack wagering facilities accept wagers on races run at any track without a contract with the licensee operating the host track. This contract shall include all terms and conditions for use of races run at the host track by the offtrack wagering facility, including compensation of the host track for such use. This contract shall be filed with the commission. No host track may deny the use of its races by any other offtrack wagering facility in Louisiana under the same terms and conditions.

H. In no case shall an offtrack wagering facility allow the admission of any person less than eighteen years old. However, the provisions of this Paragraph shall not apply to any offtrack wagering facility located on the premises of a pari-mutuel facility as defined in R.S. 4:211(5).

I. In addition to license fees, each licensee shall pay the fees provided for in this Subsection. Each licensee shall begin paying the fees on the first day of the second year in which the licensee operates the facility. The licensee shall pay to the collector twenty-five cents for each person attending the offtrack wagering facility other than licensed personnel, employees, officials, and working press. These payments shall be made at the conclusion of each calendar week and shall be accompanied by a report under oath showing the total contributions and admissions, and any other information which the commission may require.

J.(1) Should the commission suspend or revoke the license of a primary licensee, the licensee may, within ten days of the notification of the commission's decision take a suspensive appeal to the district court having jurisdiction over the licensee's offtrack wagering facility. The appeal shall be filed in the district court in the same manner as an original suit is instituted thereon. Each appeal shall be tried de novo. Either party may amend and supplement his pleadings and additional witnesses may be called and heard.

(2) Within ten calendar days of the signing of the judgment by the district court in any such appeal case, the commission or the applicant for a license or licensee, as the case may be, may suspensively appeal the judgment to the appellate court of proper jurisdiction. The appeal shall be perfected in the manner provided for in civil cases and shall be suspensive or devolutive in the discretion of the court.

(3) All proceedings in the district and appellate courts arising under this Part are civil in nature and shall be heard summarily by the court, without a jury, shall take precedence over other civil cases, and shall be tried in chambers or in open court, and in or out of term.

Acts 1987, No. 203, §1, eff. June 30, 1987; Acts 1988, No. 188, §1, eff. July 1, 1988; Acts 1988, No. 700, §1; Acts 1989, No. 628, §2; Acts 1990, No. 559, §1, eff. July 19, 1990; Acts 1990, No. 561, §1, eff. June 30, 1990; Acts 1990, No. 1013, §1, eff. July 26, 1990; Acts 1991, No. 963, §1; Acts 1992, No. 777, §1; Acts 2000, 1st Ex. Sess., No. 32, §1; Acts 2011, 1st Ex. Sess., No. 27, §1.

{{NOTE: THE PROVISIONS OF R.S. 4:214(A)(2)(c)(ii) SHALL NOT APPLY TO ANY OFF-TRACK WAGERING FACILITY IN OPERATION ON THE EFFECTIVE DATE OF THE ACT WHICH ORIGINATED AS HOUSE BILL NO. 1167 OF THIS 1992 REGULAR SESSION. (ACTS 1992, No. 777, EFF. AUGUST 21, 1992.)}}



RS 4:214.1 - Minimum live racing dates; offtrack and other authorized wagering

§214.1. Minimum live racing dates; offtrack and other authorized wagering

A. An association shall not be licensed to conduct offtrack or other authorized wagering in the state unless it conducts live horse racing for not less than one hundred thirty racing days within each fifty-two week period at the facility designated in its license. Of the required one hundred thirty racing days, not less than eighty-four days shall be thoroughbred horse racing days conducted during twenty-one consecutive weeks and not less than forty-six days shall be quarter horse racing days conducted during twelve consecutive weeks. The foregoing minimum racing requirements are mandatory unless the association is prevented from live racing as a result of a natural disaster, an act of God, force majeure, a catastrophe, or such other occurrence over which the association has no control. When a pari-mutuel wagering facility and a related offtrack betting facility are sold, the purchaser shall conduct the minimum number of live racing days, including the minimum quarter horse racing days, required by this Section as a condition of operating the offtrack betting facility.

B. Notwithstanding any provision of law to the contrary, at any facility where the purse revenue derived from slot machines is limited by law to a certain expressly stated number of slot machines, such facility shall maintain a minimum of eighty thoroughbred horse racing days conducted during twenty consecutive weeks and not less than ten days of quarter horse racing conducted during three consecutive weeks. The racing days provided for in this Subsection shall be conducted within a fifty-two week period. The foregoing minimum racing requirements are mandatory unless the association is prevented from live racing as a result of a natural disaster, an act of God, force majeure, a catastrophe, or such other occurrence over which the association has no control. When a pari-mutuel wagering facility and a related offtrack betting facility are sold, the purchaser shall conduct the minimum number of live racing days, including the minimum quarter horse racing days, required by this Section as a condition of operating the offtrack betting facility.

Acts 1989, No. 631, §1, eff. July 7, 1989; Acts 1990, No. 557, §1, eff. July 19, 1990; HCR No. 26, 2005 1st Ex. Sess., eff. Nov. 20, 2005; Acts 2009, No. 242, §1.



RS 4:215 - Offtrack wagering facilities, ownership

§215. Offtrack wagering facilities, ownership

A. Only a primary licensee of a pari-mutuel facility may own and operate an offtrack wagering facility in a parish whose parish seat is located less than fifty-five miles from such facility.

B. Offtrack wagering facilities to be located in parishes whose parish seat is less than fifty-five miles from more than one pari-mutuel facility must be jointly owned by those facilities. Such jointly owned facilities shall be subject to the following provisions:

(1) Percentage of ownership shall be inversely proportional to the distance from the pari-mutuel facility to the parish seat of the parish in which the proposed facility is to be located.

(2) A copy of a written agreement between all eligible applicants for licensure of offtrack wagering facilities in a parish must be submitted to the commission with the application for licensure.

(3) If an eligible applicant does not wish to participate in the establishment of offtrack wagering facilities with other eligible applicants, he shall so state in writing within thirty days of receipt of notification, a copy of which shall be included with the application for licensure submitted by any other eligible applicants.

C. Ownership of offtrack wagering facilities in parishes whose parish seat is fifty-five miles or more from any pari-mutuel facility shall be determined by the following procedure:

(1) Any applicant eligible for licensure of an offtrack wagering facility desiring to establish such a facility in a parish covered by this Subsection shall provide written notification of this intent to the commission.

(2) The commission shall notify all other eligible applicants under the provisions of this Part of this intent.

(3) All eligible applicants must respond within thirty days of receipt of this notice of intent if they wish to participate in the joint ownership of an offtrack wagering facility in that parish. Ownership shall be distributed equally among eligible applicants who choose to participate, unless agreed to and contracted otherwise by such eligible applicants. Applicants who fail to respond within thirty days will not be eligible to participate in any offtrack wagering facility in the parish.

(4) All eligible applicants indicating their wish to participate in joint ownership of an offtrack wagering facility must submit a joint application for licensure pursuant to the provisions of R.S. 4:214.

Acts 1987, No. 203, §1, eff. June 30, 1987.



RS 4:216 - Commissions on wagers

§216. Commissions on wagers

A. Notwithstanding any other provisions of law, commissions on wagers made at offtrack wagering facilities shall be as follows:

(1) On win, place, and show bets, seventeen percent.

(2) On exotic wagers involving the selection of two horses, twenty and one-half percent.

(3) On exotic wagers involving the selection of three or more horses, twenty-five percent.

(4) In addition to the commission provided above, the offtrack wagering facility where the wager is made is entitled to retain the breakage on such wagers, which is understood to be the amount of money remaining after paying off bettors.

B. Commissions shall be deducted and retained by the licensee of the offtrack wagering facility where the wager is made.

C.(1) From such commissions, and except when the primary licensee is conducting offtrack wagering at its racing facility, on all wagers made at an offtrack wagering facility, the following amounts thereof shall be used for disbursement by the licensee to supplement horsemen's purses in accordance with the provisions of R.S. 4:217:

(a) When the total of all daily wagers at an offtrack wagering facility is less than fifteen thousand dollars, five and one-half percent of such wagers.

(b) When the total of all daily wagers at an offtrack wagering facility is fifteen thousand dollars or more but less than twenty-five thousand dollars, eight hundred twenty-five dollars plus six percent of all such wagers in excess of fifteen thousand dollars.

(c) When the total of all daily wagers at an offtrack wagering facility is twenty-five thousand dollars or more, one thousand four hundred twenty-five dollars plus six and one-half percent of all such wagers in excess of twenty-five thousand dollars.

(2) When the primary licensee is conducting offtrack wagering at its racing facility, from such commissions, six and one-half percent of all daily wagers made at the facility shall be used for disbursement by the licensee to supplement horsemen's purses in accordance with the provisions of R.S. 4:217.

(3) When daily wagers at the offtrack wagering facility are placed on racing events from more than one host track, the total daily monies designated for horsemen's purses under this Subsection shall be distributed pro rata to each host track based on monies wagered at that offtrack wagering facility on racing events from host tracks on that day.

(4) In addition to the commissions provided for in Paragraphs (1) and (2) of this Subsection, on exotic wagers on two or more horses placed at offtrack facilities, the licensee shall disburse an amount equal to one and one-half percent of the amount so wagered to be used to supplement horsemen's purses in accordance with the provisions of R.S. 4:217.

(5) Notwithstanding the provisions of Paragraphs (1), (2), and (4) of this Subsection, when an offtrack wagering facility has not conducted pari-mutuel wagering at its facility prior to July 1, 1991, and for a twenty-four month period commencing the first day on which pari-mutuel wagering is conducted at that facility, from such commissions, five and one-half percent of all daily wagers made at the facility shall be used for disbursement by the licensee to supplement horsemen's purses in accordance with the provisions of R.S. 4:217. After the twenty-four month period has expired, purse supplements shall be calculated according to the provisions of Paragraphs (1), (2), and (4) of this Subsection.

D. Any fees authorized pursuant to R.S. 4:218 shall be collected from the commissions authorized in this Section.

Acts 1987, No. 203, §1, eff. June 30, 1987; Acts 1991, No. 161, §1, eff. Jan. 1, 1992; Acts 1992, No. 391, §1, eff. June 18, 1992.



RS 4:217 - Purse supplements; designation and distribution

§217. Purse supplements; designation and distribution

A. Repealed by Acts 1988, No. 794, §2.

B. The balance of the total monies derived from commissions and designated for purse supplements pursuant to R.S. 4:216 shall be distributed as follows:

(1) To the host track, forty-five and forty-five hundredths percent and to the track owned by the licensee(s), forty-five and forty-five hundredths percent.

(2)(a) To the Louisiana Thoroughbred Breeders Association or the Louisiana Quarterhorse Breeders Association. Nine and ten hundredths percent shall be used by these associations to supplement purses for allowance, handicap, and stake races for accredited Louisiana bred horses and to pay breeder awards to breeders of accredited Louisiana bred horses finishing first, second, or third in open races at any track in Louisiana.

(b) Such monies shall be paid to the breed organization representing the breed which ran in the race generating the monies.

(c) Such monies shall be paid quarterly to the appropriate breed organization.

(d) Where monies generated by this Paragraph are available, breeder awards shall be equal, proportional to the money won, to those paid in restricted races.

(e) Up to two hundred thousand dollars per year from the monies available under this Paragraph may be used by each breeders association to supplement purses on Louisiana Champions Day. Such supplements are to be over and above purses and purse supplements as provided elsewhere in this Chapter.

C. All monies generated under this Section shall be distributed within one year from the date generated. Monies generated at a racing facility not operating when the monies are generated shall be used at the next race meeting of the same breed held at that racing facility.

D.(1) Notwithstanding any other provision of law to the contrary, the monies designated for purses under the provisions of R.S. 4:216(C) from wagers placed at offtrack wagering facilities on special accredited Louisiana bred maiden races as defined in R.S. 4:184 shall be accounted for separately and shall be distributed as follows:

(a) Fifteen and ten hundredths percent shall be distributed to the Louisiana Thoroughbred Breeders Association for breeder awards in accordance with a distribution formula established by the executive committee of that organization.

(b) Forty-one and forty-five hundredths percent shall be distributed to the host track for purse supplements for the special accredited Louisiana maiden thoroughbred races held at that track.

(c) Forty-one and forty-five hundredths percent shall be distributed to the tracks owned by the licensee(s) of the offtrack wagering facility where the wagers are made for purse supplements for the special accredited Louisiana bred maiden thoroughbred races held at their respective tracks.

(d) Two percent shall be distributed to the Horsemen's Benevolent and Protective Association for the use and benefit of such persons and other horsemen as medical and hospital benefits with an amount not to exceed thirty percent thereof to be used for administrative expenses and other costs necessary to provide the benefits.

(2)(a) When the amounts designated for purse supplements under this Subsection are in excess of those required to make purses for the special accredited Louisiana-bred maiden thoroughbred races run at a facility equal to purses for other maiden races of equivalent conditions, such excess funds may be used as purse supplements for other Louisiana bred races during the current race meeting at that facility.

(b) However, from all sponsor-added supplements added to special accredited Louisiana-bred maiden thoroughbred races, the breeder's and stallion's award portion shall be first deducted from that supplement and the balance shall constitute the total supplement to that purse.

(3) Monies designated for purse supplements under this Subsection that are not used during the current race meeting shall be placed in an interest bearing account and shall remain in that account until the next licensed race meeting held at the appropriate facility. At such time, the funds in that account and the interest earned thereon shall then be used for purse supplements as provided herein.

Acts 1987, No. 203, §1, eff. June 30, 1987; Acts 1988, No. 188, §1, eff. July 1, 1988; Acts 1988, No. 794, §2; Acts 1990, No. 1013, §1, eff. July 26, 1990; Acts 1992, No. 135, §1, eff. June 5, 1992; Acts 1997, No. 335, §1; Acts 1999, No. 1053, §1; Acts 2001, No. 566, §1.



RS 4:218 - Fees authorization

§218. Fees authorization

A. The commission may collect a license fee not to exceed one and one-half percent of the total amount wagered at each offtrack wagering facility. This fee shall be distributed as follows:

(1) Fourteen percent to the Louisiana Thoroughbred Breeders Association or the Louisiana Quarterhorse Breeders Association for promotion of the appropriate breeding industry and for breeder awards. Distribution shall be in direct proportion to the monies wagered on each breed.

(2) Thirty-three percent to the Louisiana Board of Regents for distribution to public and private institutions of higher education in the state.

(3) Fifty-three percent to the commission to cover administrative costs.

B.(1) The parish governing authority in those parishes where the offtrack wagering facilities are located may impose license fees not to exceed two percent of the total amount wagered at that facility. When a facility is located within the corporation limits of a city, town, or municipality, one-half of the total funds collected pursuant to the provisions of this Subsection shall be disbursed to the governing authority of that city, town, or municipality.

(2) Allocation of funds under this Subsection shall be based on the status of the site of an offtrack wagering facility at the time that facility is licensed by the Louisiana State Racing Commission. Subsequent annexation by a city, town, or municipality shall not affect allocation.

Acts 1987, No. 203, §1, eff. June 30, 1987; Acts 1990, No. 1013, §1, eff. July 26, 1990.



RS 4:219 - Uncashed pari-mutuel tickets; limitation of time for presentation; disposition of unclaimed monies

§219. Uncashed pari-mutuel tickets; limitation of time for presentation; disposition of unclaimed monies

A. All pari-mutuel tickets purchased at offtrack wagering facilities licensed pursuant to this Part evidencing the right to participate in pari-mutuel pools or the right to a refund must be presented for payment within ninety days after the close of the race meeting of the host track. The failure to present such a ticket within the prescribed time shall constitute a waiver of the right to participate in the pari-mutuel pool or the right to a refund. Thereafter, the holder of such ticket shall have no right to enforce payment thereof.

B. The sum held by any licensee for payment of outstanding winning pari-mutuel tickets and for refunding the price of pari-mutuel tickets shall be retained by such licensee for such purpose until the expiration of ninety days after the close of the race meeting of the host track.

C. After such time, any unclaimed monies shall be disposed of as follows. The primary licensee shall retain such sum so that the sum plus that retained under the provisions of R.S. 4:176(B) do not exceed two hundred fifty thousand dollars per race meeting and the remaining unclaimed monies, if any, shall be remitted to the State General Fund with a report. Such monies are due one hundred days after the close of the race meeting of the host track.

Acts 1987, No. 203, §1, eff. June 30, 1987; Acts 1989, No. 587, §1; Acts 1990, No. 556, §1; Acts 1992, No. 391, §1, eff. June 18, 1992.



RS 4:220 - Transmission of wagers

§220. Transmission of wagers

All wagers accepted by an offtrack wagering facility shall be transmitted to the host track conducting the race upon which the wager is made, for inclusion in that track's appropriate pari-mutuel pool. Inclusion in such pools is for the purpose of calculating payoffs to bettors and breeders' awards, and the provisions of Part I of this Chapter shall in no way apply.

Acts 1987, No. 203, §1, eff. June 30, 1987; Acts 1989, No. 628, §2.



RS 4:221 - Employees; licensing

§221. Employees; licensing

A. All employees of offtrack wagering facilities who are directly involved in its pari-mutuel operation or supervision thereof shall be licensed pursuant to the rules and regulations promulgated by the commission.

B. All licensees operating offtrack wagering facilities shall employ local residents to the extent that qualified people are available.

C. No license issued under this Section shall be granted for more than one fiscal year, but shall be valid at all offtrack wagering facilities in the state during the period.

D. The commission may grant to, or refuse, suspend, or withdraw the license to, anyone licensed pursuant to this Part and any rules and regulations the commission adopts and upon the payment of a license fee as fixed pursuant to this Part or by the commission. Any license may be revoked by the commission and any person whose license has been revoked shall be ineligible to participate at any offtrack wagering facility or otherwise in racing unless the license shall be returned by the commission with permission to operate thereunder. No license shall be refused to any applicant who is qualified in accordance with the rules and regulations adopted by the commission; and no license shall be revoked without just cause.

Acts 1987, No. 203, §1, eff. June 30, 1987; Acts 1989, No. 628, §2; Acts 1992, No. 281, §1, eff. June 11, 1992.



RS 4:222 - Audit by commission

§222. Audit by commission

A. The licensee shall deposit fees on a weekly basis in a designated state depository.

B. The commission shall verify licenses, verify that all fees and monies provided for in this Part are deposited on a weekly basis, and supervise, check, and audit the operation of the offtrack pari-mutuel wagering pools, its conduct, and distribution.

Acts 1987, No. 203, §1, eff. June 30, 1987; Acts 1990, No. 561, §1, eff. June 30, 1990.



RS 4:223 - Production of books, memoranda, or documents; removal of employee; manner of keeping books; witnesses; penalty

§223. Production of books, memoranda, or documents; removal of employee; manner of keeping books; witnesses; penalty

A. The commission may:

(1) Compel the production of all books, memoranda, or documents showing the receipts and disbursements of any person licensed to operate an offtrack wagering facility under the provisions of this Part.

(2) At any time require the removal of any employee employed by any licensee in any case where it has reason to believe that the employee has been guilty of any dishonest practice in connection with horse racing, has failed to comply with any condition of the licensee's license, or has violated any rule adopted by the commission.

(3) Require that the books, financial statement, or other statement of any licensee under this Part be kept in a manner provided by the commission.

(4) Visit, investigate, and place auditors and inspectors in the offtrack wagering facility of any such licensee.

(5) Summon witnesses before its meetings, administer oaths to such witnesses, and require testimony on any issue before it.

B. Any person failing to appear before the commission, or failing to produce books, records, and documents ordered, or refusing to testify thereon, shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Acts 1989, No. 628, §2.



RS 4:224 - Administrative procedure; review of commission rulings

§224. Administrative procedure; review of commission rulings

Except as otherwise provided by this Section, the commission's hearings, practice and procedure, and rule making procedure are as provided in the Administrative Procedure Act. However, in cases made the subject of judicial review, the court may not extend or continue beyond ten days from date of issuance any stay order or temporary restraining order issued by it, except:

(1) upon agreement of counsel for all parties, or

(2) absent such agreement, by order of the court, but only after a contradictory hearing held no later than the tenth day following the issuance of such stay order or temporary restraining order and then only upon a showing by a party that a denial of such extension or continuation would be prejudicial to that party's opportunity to cause the court to affirm, modify, or reverse the decision to be reviewed.

Acts 1989, No. 628, §2.



RS 4:225 - Commission authority, fines, suspensions, revocations, forfeitures and disciplinary actions

§225. Commission authority, fines, suspensions, revocations, forfeitures and disciplinary actions

A. The commission may impose upon any licensee listed in R.S. 4:169 a fine not exceeding ten thousand dollars and may suspend a licensee indefinitely, or both. Any commission action taken herein shall be consistent with the provisions of this Part.

B. The commission may impose on any licensed association as defined in R.S. 4:143(1) a fine not to exceed one hundred thousand dollars per occurrence and may suspend a license indefinitely, or both. Any commission action taken herein shall be consistent with the provisions of this Part.

Acts 1989, No. 628, §2; Acts 2014, No. 731, §1.



RS 4:226 - Grounds for denial or termination of license to operate an offtrack wagering facility

§226. Grounds for denial or termination of license to operate an offtrack wagering facility

A. The commission may refuse, suspend, or withdraw licenses granted by it for just cause.

B. Those things constituting just cause are:

(1) Any action by a licensee contrary to the provisions of this Part.

(2) Corrupt practice.

(3) Intentional falsification and/or intentional misstatement of a material fact in an application to operate an offtrack wagering facility.

(4) Material false statement to the commission.

(5) Continued failure or inability of the licensee to meet its financial obligations connected with fulfillment of the purposes for which its license was issued.

Acts 1989, No. 628, §2.



RS 4:227 - License fees, commissions, and taxes of this Part in lieu of all other such taxes

§227. License fees, commissions, and taxes of this Part in lieu of all other such taxes

The license fees, commissions, and taxes imposed upon an offtrack wagering facility in this Part are in lieu of all other such licenses, sales, excise, and occupational taxes to the state or to any parish, city, town, municipality, or other political subdivision thereof.

Acts 1990, No. 1013, §1, eff. July 26, 1990.



RS 4:241 - To 248 Repealed by Acts 1962, No. 298, 1.

PART III. RACING OTHER THAN HORSE RACING

§241. §§241 to 248 Repealed by Acts 1962, No. 298, §1.



RS 4:249 - Dog racing prohibited

§249. Dog racing prohibited

The business of conducting dog races is prohibited in this state.

Acts 1962, No. 298, §1.



RS 4:250 - Repealed by Acts 2001, No. 1137, 1.

§250. Repealed by Acts 2001, No. 1137, §1.



RS 4:251 - Horsemen's Workers' Compensation Insurance Program; legislative findings; authority

PART IV. HORSEMEN'S WORKERS' COMPENSATION

INSURANCE PROGRAM

§251. Horsemen's Workers' Compensation Insurance Program; legislative findings; authority

A. The legislature hereby finds that:

(1) Workers' compensation insurance coverage and related benefits for workers participating in the horse racing industry has become of limited availability and of inordinate expense throughout this nation and in this state.

(2) The limited availability and expensive nature of the cost of workers' compensation insurance coverage and related benefits act as a deterrent to the legislative intent and public policy of this state as set forth in R.S. 4:141.

B. Notwithstanding any other law, the Horsemen's Benevolent and Protective Association, pursuant to R.S. 4:179.1, a statutorily authorized representative of horsemen, is hereby authorized and empowered, in addition to any and all other existing powers it may have, to do the following:

(1) To establish, operate and administer an insurance program for the purpose of providing workers' compensation insurance coverage and related benefits to members of the Horsemen's Benevolent and Protective Association and other persons including and especially owners of race horses, licensed by the Louisiana State Racing Commission.

(2) To administer the insurance program as a part of its corporate activity or to carry out the insurance program through one or more other entities which may include a trust established under the law of Louisiana.

(3) To establish criteria for eligibility of persons participating in the insurance program and to be the sole arbiter of said criteria and eligibility for said participation.

(4) To declare as surplus and to distribute a portion or all of any accumulated funds derived from the insurance program to the persons participating and to be the sole arbiter of what funds to declare as surplus and what funds to distribute. No distribution shall be made until:

(a) Thirty days after the commissioner of insurance has received notice of the declaration thereof and has not within such period disapproved such distribution; and

(b) Thirty days after the owners of winning race horses are fully reimbursed the total net sum of monies that said owners would have received if purses and purse supplements had not been used for the establishment, operation, and administration of the insurance program authorized in this Part.

(5) To contract with one or more insurers authorized to do business in this state for the purpose of implementing the insurance program.

(6) To take such other acts as may be necessary or helpful in establishing, operating and administering the insurance program, including the establishment of premiums which may lower the cost of workers' compensation insurance coverage and related benefits to horsemen and other licensees of the Louisiana State Racing Commission.

C. The insurance program authorized in this Part shall be subject to Part IV of Chapter 7, Chapter 8, and Chapter 12 of Title 22 of the Louisiana Revised Statutes of 1950. An annual audited financial statement shall be filed with the commissioner of insurance by July thirty-first of each year for the immediately preceding year ending December thirty-first. The commissioner of insurance shall also have the authority to examine the books, records, and affairs of the Horsemen's Workers' Compensation Insurance Program.

Acts 2001, No. 492, §1; Acts 2001, No. 1137, §1; Acts 2005, No. 309, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2010, No. 365, §1.



RS 4:251.1 - Horsemen's Self-Help Pension Program; legislative findings; authority

§251.1. Horsemen's Self-Help Pension Program; legislative findings; authority

A. The legislature hereby finds that:

(1) Trainers and owners of racehorses are horsemen and are essential to the business of horse racing.

(2) The number of trainers of racehorses domiciled in Louisiana is diminishing.

(3) Trainers of racehorses recruit new owners of racehorses.

(4) Additional incentives are needed to encourage more persons to enter the business of training racehorses.

(5) The Horsemen's Benevolent and Protective Association maintains a modest pension program for trainers through the utilization of funds derived from horsemen.

(6) The Horsemen's Benevolent and Protective Association is willing to utilize purses and purse supplements to improve the pension benefits to its trainer members for the purpose of increasing the number of trainers entering the business of horse racing.

(7) The improvement of pension benefits to trainer members of the Horsemen's Benevolent and Protective Association through the utilization of purses and purse supplements for the purpose of increasing incentives to encourage persons to enter the business of training racehorses, and to thereby improve the business of horse racing, is needed through the establishment of a horsemen's self-help program to be known as the Horsemen's Self-Help Pension Program.

(8) The making of a pension program that is self-sustaining by utilizing a portion of the fund is a worthy and helpful goal to be achieved.

B. Notwithstanding any other law to the contrary, the Horsemen's Benevolent and Protective Association, pursuant to R.S. 4:179.1, may perform the following activities:

(1) Of the purses and purse supplements authorized for use by the Horsemen's Benevolent and Protective Association in this Part for the Horsemen's Benevolent and Protective Association's workers compensation insurance program, pursuant to R.S. 4:252(C)(5), the Horsemen's Benevolent and Protective Association may utilize up to one-half of that authorized two percent of the total amount of purses and purse supplements available for purses for any race meet for the improvement and administration of the Horsemen's Self-Help Pension Program without the limitations and conditions established for the Horsemen's Benevolent and Protective Association's workers compensation insurance program but with the limitations expressly established in Paragraphs (2) and (3) of this Subsection for the Horsemen's Self-Help Pension Program.

(2) In utilizing the monies authorized hereby for improving and administering the Horsemen's Self-Help Pension Program, not more than seventy-five percent shall be used to directly improve pension benefits and the remainder shall be placed for investment in the pension program's trust fund for the purpose of helping to ensure the long-term integrity of said pension trust fund and to help provide that the said trust fund becomes self-sustaining.

(3) Notwithstanding any provision of law to the contrary, the total amount of purses and purse supplements that may be used by the Horsemen's Benevolent and Protective Association for the Horsemen's Benevolent and Protective Association's workers compensation insurance program and the Horsemen's Self-Help Pension Program combined may not exceed two percent of the total amount of purses and purse supplements available for purses for any race meet.

(4) If the two percent revenue from purses and purse supplements presently being utilized by the Horsemen's Benevolent and Protective Association's workers compensation insurance program cease or is interrupted for any reason whatsoever, then the authority for the Horsemen's Benevolent and Protective Association to utilize up to one percent of purses and purse supplements for improvement and administration of the Horsemen's Self-Help Pension Program shall continue until such time as the two percent revenue from purses and purse supplements is again utilized by such workers compensation program.

(5) All funds derived from the two percent revenue from purses and purse supplements presently being utilized by the Horsemen's Benevolent and Protective Association for the Horsemen's Self-Help Pension Program and the Horsemen's Benevolent and Protective Association's workers compensation insurance program following August 15, 2008, shall be utilized without the limitations and conditions previously established which are related to limits and repayments of such fund to purses, however, same are specifically limited to no more than two percent of the total amount of purses and purse supplements available for purses for any race meet.

Acts 2008, No. 798, §1.



RS 4:252 - Implementation of the insurance program; certificate of coverage

§252. Implementation of the insurance program; certificate of coverage

A. The Horsemen's Benevolent and Protective Association is encouraged to immediately and diligently seek to secure and provide workers' compensation insurance coverage and related benefits from an insurance company authorized to do business in this state, for the benefit of trainers and others licensed by the Louisiana State Racing Commission.

B. For the purpose of securing and providing workers' compensation insurance coverage and related benefits at reasonable rates, the Horsemen's Benevolent and Protective Association may utilize assets, revenues and revenue sources received by or due to it for the benefit of horsemen by creating a reserve fund. These assets, revenues and revenue sources may be used or pledged as security for use in creating the fund. However, the total sum of such revenues used shall not exceed six million dollars. Use of monies in and expenditures from the reserve fund shall be solely for the purposes of establishing, operating and administering the insurance program authorized in this Part.

C. At the time that the workers' compensation insurance coverage and related benefits program as authorized in this Part is available through the Horsemen's Benevolent and Protective Association for the benefit of trainers, owners, and others licensed by the Louisiana State Racing Commission, the following conditions shall apply:

(1) In addition to all other requirements for a trainer's license, each applicant for a trainer's license shall furnish to the Louisiana State Racing Commission, prior to being licensed, a certificate of workers' compensation insurance coverage issued by the Horsemen's Benevolent and Protective Association or its authorized insurer indicating the following:

(a) That workers' compensation insurance coverage is in full force and effect for the employees of the applicant; or

(b) That the applicant applied for workers' compensation insurance coverage but was declined for good cause.

(2) If the certificate of workers' compensation insurance coverage indicates that the trainer applied for the coverage under the insurance program authorized in this Part, but was declined for good cause, then that trainer shall provide a certificate of workers' compensation insurance coverage and related benefits from another insurance company authorized to do business in this state or otherwise acceptable to the Louisiana State Racing Commission.

(3) No racing association in this state shall admit any trainer into its racing facilities prior to obtaining from the trainer a certificate of workers' compensation insurance coverage issued by the Horsemen's Benevolent and Protective Association or its authorized insurer. This certificate shall indicate that workers' compensation insurance coverage is in full force and effect for the employees of the trainer. If the certificate of workers' compensation insurance coverage indicates that the trainer applied for coverage under the insurance program authorized in this Part but was declined for good cause, then that trainer shall provide a certificate of workers' compensation insurance coverage and related benefits from another insurance company authorized to do business in this state or otherwise acceptable to the racing association, which acceptance shall not be unreasonably withheld by the racing association.

(4) All racing associations in this state are encouraged to cooperate with the Horsemen's Benevolent and Protective Association in the implementation of the insurance program authorized in this Part. Upon written request by the Horsemen's Benevolent and Protective Association, racing associations shall promptly transfer to the Horsemen's Benevolent and Protective Association those monies, including purses and purse supplements, held by the racing associations for the benefit of the horsemen and the Horsemen's Benevolent and Protective Association. This written request shall indicate that the purposes of the requested transfer are the establishment, operation or administration of the insurance program authorized in this Part.

(5) The total amount of purses and purse supplements authorized for use by the Horsemen's Benevolent and Protective Association for establishment, operation or administration of the insurance program authorized in this Part shall not exceed two percent of the total amount of purses and purse supplements available for purses for any race meet.

Acts 2005, No. 309, §1.



RS 4:253 - Repealed by Acts 2001, No. 1137, 1.

§253. Repealed by Acts 2001, No. 1137, §1.



RS 4:254 - Repealed by Acts 2001, No. 1137, 1.

§254. Repealed by Acts 2001, No. 1137, §1.



RS 4:255 - Repealed by Acts 2001, No. 1137, 1.

§255. Repealed by Acts 2001, No. 1137, §1.



RS 4:256 - Repealed by Acts 2001, No. 1137, 1.

§256. Repealed by Acts 2001, No. 1137, §1.



RS 4:257 - Repealed by Acts 2001, No. 1137, 1.

§257. Repealed by Acts 2001, No. 1137, §1.



RS 4:258 - Repealed by Acts 2001, No. 1137, 1.

§258. Repealed by Acts 2001, No. 1137, §1.



RS 4:259 - Repealed by Acts 2001, No. 1137, 1.

§259. Repealed by Acts 2001, No. 1137, §1.



RS 4:260 - Repealed by Acts 2001, No. 1137, 1.

§260. Repealed by Acts 2001, No. 1137, §1.



RS 4:261 - Repealed by Acts 2001, No. 1137, 1.

§261. Repealed by Acts 2001, No. 1137, §1.



RS 4:262 - Repealed by Acts 2001, No. 1137, 1.

§262. Repealed by Acts 2001, No. 1137, §1.



RS 4:263 - Repealed by Acts 2001, No. 1137, 1.

§263. Repealed by Acts 2001, No. 1137, §1.



RS 4:264 - Repealed by Acts 2001, No. 1137, 1.

§264. Repealed by Acts 2001, No. 1137, §1.



RS 4:265 - Repealed by Acts 2001, No. 1137, 1.

§265. Repealed by Acts 2001, No. 1137, §1.



RS 4:275 - Interstate Compact on Licensure of Participants in Live Horse Racing with Pari-mutuel Wagering; Louisiana's participation

PART V. HORSE RACING COMPACT

§275. Interstate Compact on Licensure of Participants in Live Horse Racing with Pari-mutuel Wagering; Louisiana's participation

The Interstate Compact on Licensure of Participants in Live Horse Racing with Pari-mutuel Wagering, the full text of which is set forth and confirmed by the Louisiana Legislature, is hereby entered into on behalf of the state of Louisiana. The compact shall become effective when enacted into law by at least three other states. The full text of said compact is as follows:

INTERSTATE COMPACT ON LICENSURE OF PARTICIPANTS IN LIVE HORSE RACING WITH PARI-MUTUEL WAGERING

ARTICLE I. PURPOSES

§1. Purposes

The purposes of this compact are to:

1. Establish uniform requirements among the party states for the licensing of participants in live horse racing with pari-mutuel wagering, and ensure that all such participants who are licensed pursuant to this compact meet a uniform minimum standard of honesty and integrity.

2. Facilitate the growth of the horse racing industry in each party state and nationwide by simplifying the process for licensing participants in live racing, and reduce the duplicative and costly process of separate licensing by the regulatory agency in each state that conducts live horse racing and pari-mutuel wagering.

3. Authorize the Louisiana State Racing Commission to participate in this compact.

4. Provide for participation in this compact by officials of the party states, and permit those officials, through the compact committee established by this compact, to enter into contracts with governmental agencies and nongovernmental persons to carry out the purposes of this compact.

5. Establish the compact committee created by this compact as an interstate governmental entity duly authorized to request and receive criminal history record information from the Federal Bureau of Investigation and other state and local law enforcement agencies.

ARTICLE II. DEFINITIONS

§2. Definitions

"Compact committee" means the organization of officials from the party states that is authorized and empowered by this compact to carry out the purposes of this compact.

"Official" means the appointed, elected, designated, or otherwise duly selected member of a racing commission or the equivalent thereof in a party state who represents that party state as a member of the compact committee.

"Participants in live racing" means participants in live horse racing with pari-mutuel wagering in the party states.

"Party state" means each state that has entered this compact.

"State" means each of the several states of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and each territory or possession of the United States.

ARTICLE III. ENTRY INTO FORCE, ELIGIBLE PARTIES, AND WITHDRAWAL

§3. Entry into force

This compact shall come into force when enacted by any four states. Thereafter, this compact shall become effective as to any other state upon both (i) that state's enactment of this compact and (ii) the affirmative vote of a majority of the officials on the compact committee as provided in Section 8.

§4. States eligible to join compact

Any state that has adopted or authorized horse racing with pari-mutuel wagering shall be eligible to become party to this compact.

§5. Withdrawal from compact and impact thereof on force and effect of compact

Any party state may withdraw from this compact by enacting a statute repealing this compact, but no such withdrawal shall become effective until the head of the executive branch of the withdrawing state has given notice in writing of such withdrawal to the head of the executive branch of all other party states. If as a result of withdrawals participation in this compact decreases to less than three party states, this compact no longer shall be in force and effect unless and until there are at least three or more party states again participating in this compact.

ARTICLE IV. COMPACT COMMITTEE

§6. Compact committee established

There is hereby created an interstate governmental entity to be known as the "compact committee", which shall be comprised of one official from the racing commission or its equivalent in each party state who shall be appointed, serve and be subject to removal in accordance with the laws of the party state he represents. Pursuant to the laws of his party state, each official shall have the assistance of his state's racing commission or the equivalent thereof in considering issues related to licensing of participants in live racing and in fulfilling his responsibilities as the representative from his state to the compact committee. If an official is unable to perform any duty in connection with the powers and duties of the compact committee, the racing commission or equivalent thereof from his state shall designate another of its members as an alternate who shall serve in his place and represent the party state as its official on the compact committee until that racing commission or equivalent thereof determines that the original representative official is able once again to perform his duties as that party state's representative official on the compact committee. The designation of an alternate shall be communicated by the affected state's racing commission or equivalent thereof to the compact committee as the committee's bylaws may provide.

§7. Powers and duties of compact committee

In order to carry out the purposes of this compact, the compact committee is hereby granted the power and duty to:

1. Determine which categories of participants in live racing, including but not limited to owners, trainers, jockeys, grooms, mutuel clerks, racing officials, veterinarians, and farriers, should be licensed by the committee, and establish the requirements for the initial licensure of applicants in each such category, the term of the license for each category, and the requirements for renewal of licenses in each category. However, with regard to requests for criminal history record information on each applicant for a license, and with regard to the effect of a criminal record on the issuance or renewal of a license, the compact committee shall determine for each category of participants in live racing which licensure requirements for that category are, in its judgment, the most restrictive licensure requirements of any party state for that category and shall adopt licensure requirements for that category that are, in its judgment, comparable to those most restrictive requirements.

2. Investigate applicants for a license from the compact committee and, as permitted by federal and state law, gather information on such applicants, including criminal history record information from the Federal Bureau of Investigation and relevant state and local law enforcement agencies, and, where appropriate, from the Royal Canadian Mounted Police and law enforcement agencies of other countries, necessary to determine whether a license should be issued under the licensure requirements established by the committee as provided in Paragraph 1 above. Only officials on, and employees of, the compact committee may receive and review such criminal history record information, and those officials and employees may use that information only for the purposes of this compact. No such official or employee may disclose or disseminate such information to any person or entity other than another official on or employee of the compact committee. The fingerprints of each applicant for a license from the compact committee shall be taken by the compact committee, its employees, or its designee and, pursuant to Public Law 92-544 or Public Law 100-413, shall be forwarded to a state identification bureau, or to the Association of Racing Commissioners, International, an association of state officials regulating pari-mutuel wagering designated by the attorney general of the United States, for submission to the Federal Bureau of Investigation for a criminal history record check. Such fingerprints may be submitted on a fingerprint card or by electronic or other means authorized by the Federal Bureau of Investigation or other receiving law enforcement agency.

3. Issue licenses to, and renew the licenses of, participants in live racing listed in Paragraph 1 of this Section who are found by the committee to have met the licensure and renewal requirements established by the committee. The compact committee shall not have the power or authority to deny a license. If it determines that an applicant will not be eligible for the issuance or renewal of a compact committee license, the compact committee shall notify the applicant that it will not be able to process his application further. Such notification does not constitute and shall not be considered to be the denial of a license. Any such applicant shall have the right to present additional evidence to, and to be heard by, the compact committee, but the final decision on issuance or renewal of the license shall be made by the compact committee using the requirements established pursuant to Paragraph 1 of this Section.

4. Enter into contracts or agreements with governmental agencies and with nongovernmental persons to provide personal services for its activities and such other services as may be necessary to effectuate the purposes of this compact.

5. Create, appoint, and abolish those offices, employments, and positions, including an executive director, as it deems necessary for the purposes of this compact, prescribe their powers, duties, and qualifications, hire persons to fill those offices, employments, and positions, and provide for the removal, term, tenure, compensation, fringe benefits, retirement benefits, and other conditions of employment of its officers, employees, and other positions.

6. Borrow, accept, or contract for the services of personnel from any state, the United States, or any other governmental agency, or from any person, firm, association, corporation, or other entity.

7. Acquire, hold, and dispose of real and personal property by gift, purchase, lease, license, or in other similar manner, in furtherance of the purposes of this compact.

8. Charge a fee to each applicant for an initial license or renewal of a license.

9. Receive other funds through gifts, grants, and appropriations.

§8. Voting requirements

A. Each official shall be entitled to one vote on the compact committee.

B. All action taken by the compact committee with regard to the addition of party states as provided in Section 3, the licensure of participants in live racing, and the receipt and disbursement of funds shall require a majority vote of the total number of officials or their alternates on the committee. All other action by the compact committee shall require a majority vote of those officials or their alternates present and voting.

C. No action of the compact committee may be taken unless a quorum is present. A majority of the officials or their alternates on the compact committee shall constitute a quorum.

§9. Administration and management

A. The compact committee shall elect annually from among its members a chairman, a vice chairman, and a secretary/treasurer.

B. The compact committee shall adopt bylaws for the conduct of its business by a two-thirds vote of the total number of officials or their alternates on the committee at that time and shall have the power by the same vote to amend and rescind these bylaws. The committee shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendments thereto with the secretary of state or equivalent agency of each of the party states.

C. The compact committee may delegate the day-to-day management and administration of its duties and responsibilities to an executive director and his support staff.

D. Employees of the compact committee shall be considered governmental employees.

§10. Immunity from liability for performances of official responsibilities and duties

No official of a party state or employee of the compact committee shall be held personally liable for any good faith act or omission that occurs during the performance and within the scope of his responsibilities and duties under this compact.

ARTICLE V. RIGHTS AND RESPONSIBILITIES

OF EACH PARTY STATE

§11. Rights and responsibilities of each party state

A. By enacting this compact, each party state:

1. Agrees (i) to accept the decisions of the compact committee regarding the issuance of compact committee licenses to participants in live racing pursuant to the committee's licensure requirements, and (ii) to reimburse or otherwise pay the expenses of its official representative on the compact committee or his alternate.

2. Agrees not to treat a notification to an applicant by the compact committee under Paragraph 3 of Section 7 that the compact committee will not be able to process his application further as the denial of a license, or to penalize such an applicant in any other way based solely on such a decision by the compact committee.

3. Reserves the right (i) to charge a fee for the use of a compact committee license in that state, (ii) to apply its own standards in determining whether, on the facts of a particular case, a compact committee license should be suspended or revoked, (iii) to apply its own standards in determining licensure eligibility, under the laws of that party state, for categories of participants in live racing that the compact committee determines not to license and for individual participants in live racing who do not meet the licensure requirements of the compact committee, and (iv) to establish its own licensure standards for the licensure of nonracing employees at horse racetracks and employees at separate satellite wagering facilities. Any party state that suspends or revokes a compact committee license shall, through its racing commission or the equivalent thereof or otherwise, promptly notify the compact committee of that suspension or revocation.

B. No party state shall be held liable for the debts or other financial obligations incurred by the compact committee.

ARTICLE VI. CONSTRUCTION AND SEVERABILITY

§12. Construction and severability

This compact shall be liberally construed so as to effectuate its purposes. The provisions of this compact shall be severable, and, if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the Constitution of the United States or of any party state, or the applicability of this compact to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If all or some portion of this compact is held to be contrary to the constitution of any party state, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

Acts 2000, 1st Ex. Sess., No. 149, §1.



RS 4:276 - Louisiana compact committee official

§276. Louisiana compact committee official

The governor shall appoint one official to represent Louisiana on the compact committee for a term of four years. No official may serve more than three consecutive terms. A vacancy shall be filled by the governor for the unexpired term.

Acts 2000, 1st Ex. Sess., No. 149, §1.



RS 4:277 - Cooperation of departments, agencies, and officers of the state

§277. Cooperation of departments, agencies, and officers of the state

All departments, agencies, and officers of the state of Louisiana and its political subdivisions are authorized to cooperate with the compact committee in furtherance of any of its activities pursuant to the compact.

Acts 2000, 1st Ex. Sess., No. 149, §1.



RS 4:278 - Louisiana State Racing Commission powers preserved

§278. Louisiana State Racing Commission powers preserved

Nothing in this Part shall be construed to diminish or limit the powers and responsibilities of the commission established by this Chapter or to invalidate any action of the commission previously taken, including but not limited to any regulation promulgated.

Acts 2000, 1st Ex. Sess., No. 149, §1.



RS 4:301 - CENSORSHIP OF MOTION PICTURES

CHAPTER 5. CENSORSHIP OF MOTION PICTURES

§301. §§301 to 307 Repealed by Acts 1968, No. 533, §1.



RS 4:361 - DANCE HALLS

CHAPTER 6. DANCE HALLS

§361. Municipalities and department of police of New Orleans may place matrons or policewomen in dance halls; duties

All municipalities, the city of New Orleans excepted, and in the city of New Orleans the department of police, may place one or more matrons or policewomen in dance halls that are open to the public or that charge for admission or that charge for the privilege of dancing or charge for the services of food where dancing is conducted. These matrons shall see that no lewd, vulgar, or suggestive dances are held, and that the costumes of persons dancing or performing in those places are proper.



RS 4:362 - Ordinance or resolution

§362. Ordinance or resolution

Whenever a municipality or the department of police desires to avail itself of this privilege it shall pass an ordinance or resolution fixing the compensation to be paid to the policewomen or matrons who shall be assigned to the dance halls, cabarets, or places where public dances are held.



RS 4:363 - Free ingress and egress; payment of charge as compensation

§363. Free ingress and egress; payment of charge as compensation

Whenever a municipality or the department of police avails itself of this Chapter and passes an ordinance or resolution in accordance with the provisions of this Chapter, the dance hall proprietors shall permit free ingress and egress without cost or compensation on the part of the police matrons or policewomen, and in addition the owners or operators of the dance halls, cabarets, or places where public dancing is held shall pay the municipality or the department of police the sum fixed in the ordinance or resolution as compensation for the policewomen or matrons.



RS 4:364 - Refusal to comply; punishment

§364. Refusal to comply; punishment

Whenever the owner of a dance hall refuses to comply with the provisions of this Chapter, he shall be fined not less than twenty-five dollars nor more than one hundred dollars, and imprisoned for not less than thirty days, for each violation



RS 4:420 - Declaration of purpose

CHAPTER 7. ATHLETES AND ATHLETE AGENTS

§420. Declaration of purpose

A. The legislature hereby recognizes that it is a special privilege afforded to athlete agents to contact student athletes to secure their athletic abilities for professional sports teams. The legislature also feels that with that privilege should come certain duties, obligations, and responsibilities. The legislature hereby enacts the laws of this Chapter to regulate those contacts and to protect young, inexperienced student athletes in this state from unscrupulous athlete agents and other persons who would seek to exploit such athletes, or their institutions or schools, when entering or seeking to enter into an agent contract or professional sport services contract or when obtaining or seeking to obtain employment with a professional sports team.

B. It is the further purpose of the legislature in enacting this Chapter to protect student athletes from contacts with and accepting things of value from athlete agents and other persons in a manner so as to cause such athletes to unintentionally lose their eligibility to compete in interscholastic or intercollegiate athletics.

C. It is the further purpose of the legislature to protect the educational institutions and schools of this state from unscrupulous athlete agents, athletes, and other persons who would cause such institutions to suffer various sanctions as a result of unlawful activities in connection with athletes participating in sports at such institutions and schools.

D. Another purpose of the legislature in enacting this Chapter is to recognize that the relationship between a student athlete and their institution or school is one of contract.

E. Accordingly, the legislature, in enacting the provisions of this Chapter, hereby creates causes of action, rights, and remedies for such institutions and schools to recover for damages caused to the institution or school by any person acting in violation of this Chapter. Such causes of action specifically include but are not limited to the cause of action known as tortious interference with an athlete contract.

Acts 1999, No. 302, §1; Acts 2004, No. 351, §1.



RS 4:421 - Definitions

§421. Definitions

A. As used in this Chapter:

(1) "Agent contract" means any contract or agreement, whether written or oral, under which an athlete authorizes an athlete agent to negotiate or solicit on behalf of the athlete for the employment of the athlete by one or more professional sports teams.

(2) "Anything of value" means any thing of value. It shall be given the broadest possible construction, including any conceivable thing of the slightest value, movable or immovable, corporeal or incorporeal, public or private, and specifically including transportation, telephone and telegraph services, or other services available for hire. It shall be construed in the popular sense of the phrase and not necessarily as synonymous with the traditional legal term "property". It shall specifically include but not be limited to a donation, sale, lease, loan, suretyship, and mortgage.

(3)(a) "Athlete" means a student who resides in this state, or a student who does not reside in this state but has informed in writing an institution of higher education in this state of the student's intent to participate in that school's intercollegiate sports contests, and who is characterized by either of the following:

(i) Is eligible to participate in junior high, high school, or intercollegiate sports contests as a member of a sports team of a junior high, high school, or institution of higher education which is located in this state and which is a member of a federation or association.

(ii) Has participated as a member of such a sports team at a junior high, high school, or institution of higher education.

(b) "Athlete" does not mean a student who has completed his last intercollegiate or interscholastic sports contest, including postseason contests, or who has notified in writing the athletic director or head coach of the school or institution at which he is participating that he is renouncing his eligibility to participate on such sports team.

(4) "Athlete agent" means any person who recruits or solicits an athlete to enter into an agent contract or professional sport services contract with any person, or who offers anything of value to any person to induce an athlete to enter into an agreement by which any person will represent the athlete, or who for anything of value procures, offers, promises, or attempts to obtain employment for an athlete with a professional sports team.

(5) "Athlete contract" means any contract or agreement executed by a student athlete with an educational institution or school concerning the student's participation in that institution's intercollegiate sport contests or interscholastic athletic activities.

(6) "Certified by the appropriate players association" means that an athlete agent has received approval of his application for certification from the appropriate players association of the professional league for which he is soliciting athletes, has fulfilled all other requirements of the players association, and is in good standing before the players association.

(7) "Contact" means any communication by an athlete agent or by any intermediary with an athlete, or with any third person for the purpose of having that third person communicate with the athlete about the possibility of or formation of any business, financial, or other contractual relationship or agreement, including an agent contract, a professional services contract, or a professional sports services contract.

(8) "Division" means the public protection division of the Department of Justice.

(9) "Federation or association" means any state or national association for the promotion and regulation of interscholastic or intercollegiate sports governing athletes and their relationships with athlete agents.

(10) "Institution" means any institution of higher education in this state having an athlete contract with an athlete.

(11) "Intermediaries" or "third person" means any persons other than the athlete agent or the athlete.

(12) "Person" means an individual, company, corporation, association, partnership, or other legal entity.

(13) "Registered athlete agent" means an athlete agent registered with the division under the provisions of this Chapter.

(14) "School" means any secondary school in this state, including high schools and junior high schools, that has an athlete contract with an athlete.

B. For purposes of this Chapter, the execution by an athlete of a personal service contract with the owner or prospective owner of a professional sports team for the purpose of future athletic services is equivalent to employment with a professional sports team.

Acts 1987, No. 925, §1; Acts 1990, No. 882, §§1 and 2; Acts 1993, No. 702, §1; Acts 1999, No. 302, §§1, 2; Acts 2001, No. 1094, §1; Acts 2004, No. 351, §1.



RS 4:422 - Registration of agents

§422. Registration of agents

A.(1) An athlete agent shall register with the division as provided in this Chapter before the athlete agent may contact an athlete.

(2) An athlete agent must first be certified by the appropriate professional players association or associations in the professional league or leagues for which he is soliciting athletes in order to be registered as an athlete agent in this state.

(3) For the purposes of this Chapter, any document required to be filed with the division shall be deemed filed when it is received either physically or electronically in any office designated by the division for the receipt of such documents.

B.(1) A written application for registration or renewal shall be signed by the applicant, notarized, made to the division on a form prescribed by the division, and shall state:

(a) The name of the applicant and the address of the applicant's principal place of business.

(b) The business or occupation engaged in by the applicant for the five years immediately preceding the date of application.

(c) The names and addresses of three references, including any persons, if any, with whom the applicant has dealt in his capacity as an athlete agent or in the practice of his business or profession, not to exceed three such persons.

(d) The names and addresses of all persons, except bona fide employees on stated salaries, who are financially interested as partners, associates, or profit sharers in the operation of the business of the athlete agent.

(e) The names and addresses of all athletes for whom the athlete agent is providing professional services for compensation at the time of the renewal.

(f) The name and address of the applicant's agent for service of process, including an affidavit accepting such appointment from the applicant's agent for service of process, if not previously filed and on record with the secretary of state.

(2) If the applicant is a corporation, the information required by this Subsection shall be provided by each officer of that corporation. If the applicant is an association or partnership, such information shall be provided by each associate or partner.

C. The registration is valid from July first of one year through June thirtieth of the following year. An initial registration is valid until the first June thirtieth following the date of the registration. Renewal of the registration may be made by the filing of an application for renewal.

D. To produce sufficient revenue to offset the expenses incurred by the division in administering this Chapter, an annual registration fee of one hundred dollars shall be paid.

Acts 1987, No. 925, §1; Acts 1988, No. 537, §1; Acts 1990, No. 882, §1; Acts 1999, No. 302, §§1, 2; Acts 1999, No. 342, §2; Acts 2001, No. 1094, §1; Acts 2004, No. 351, §1.



RS 4:422.1 - Denial of registration; refusal to renew; revocation or suspension; notification; hearing

§422.1. Denial of registration; refusal to renew; revocation or suspension; notification; hearing

A. The division may, pursuant to an adjudicatory hearing, refuse to issue or renew a registration upon proof that the applicant has engaged in any one or more of the following activities:

(1) Has made false or misleading statements of a material nature in his application for registration or renewal.

(2) Has ever been convicted of fraud, embezzlement, a felonious theft, or any other crime involving a misappropriation of funds, which could render him unfit in a fiduciary capacity.

(3) Has engaged in conduct which violates or causes an athlete to violate any rule or regulation promulgated by any federation or association.

(4) Has been denied certification by any professional players association.

(5) Has engaged in conduct which has caused an institution or school to be investigated by or sanctioned by any federation or association.

B. The division may, pursuant to an adjudicatory hearing, suspend or revoke a registration upon proof that an athlete agent has engaged in any of the activities enumerated in Subsection A of this Section or for a violation of this Chapter or any rule adopted pursuant to this Chapter.

C. Prior to a denial, refusal to renew, suspension, or revocation of registration, the division shall notify the applicant or athlete agent in writing by certified mail of the reasons for denial, refusal to renew, suspension, or revocation and of the date of the hearing. All adjudicatory hearings shall be held in accordance with the Administrative Procedure Act.

Acts 1999, No. 302, §1; Acts 2004, No. 351, §1.



RS 4:423 - Agent's contract; schedule of fees; maximum fee; notification; penalty

§423. Agent's contract; schedule of fees; maximum fee; notification; penalty

A. Any agent contract to be used by a registered athlete agent with an athlete shall be filed with the division.

B.(1) The following provision shall be printed on a separate document, which shall be attached to the agent contract and signed by the athlete and shall be considered an addendum to the contract, in at least ten-point type that is bold-faced, capitalized, underlined, or otherwise made to be conspicuous:

"Notice to Client

(a) This athlete agent is registered with the public protection division of the Department of Justice. Registration does not imply approval or endorsement by the division of the specific terms and conditions of this contract or the competence of the athlete agent.

(b) When you sign this contract, you will likely immediately lose your eligibility to compete in intercollegiate athletics. Your agent (who is an athlete agent) must give written notice that you have entered into this contract to the athletic director and the head coach of your institution or school within seventy-two hours after entering into this contract or prior to participating in intercollegiate athletics, whichever comes first. Failure by the athlete agent to provide this notice is a criminal offense.

(c) Do not sign this contract until you have read it or if it contains blank spaces.

(d) If you decide that you do not wish to purchase the services of the athlete agent, you may rescind this contract by notifying the athlete agent in writing of your desire to rescind the contract not later than the sixteenth day after the date on which this contract is filed with the division. However, even if you rescind this contract, the federation or association of which your institution of higher education or school is a member may not restore your eligibility to participate in intercollegiate athletics.

(e) IF YOU BELIEVE YOU HAVE BEEN UNLAWFULLY INDUCED INTO SIGNING THIS CONTRACT, YOU CAN CONTACT YOUR ATHLETIC DIRECTOR OR HEAD COACH WHO CAN ASSIST YOU TO HAVE THIS CONTRACT DECLARED VOID AND UNENFORCEABLE."

(2) Subparagraph (1)(e) of this Subsection shall be included with all letters capitalized and in a bold-faced type in a font the same size or larger than surrounding text.

C. A written contract between an athlete and an athlete agent must state the fees and percentages to be paid by the athlete to the agent.

D. A registered athlete agent shall file with the division a schedule of fees that the agent may charge to and collect from an athlete and shall file a description of the various professional services to be rendered in return for each fee. The athlete agent may impose charges only in accordance with the fee schedule. Changes in the fee schedule may be made from time to time, but a change shall not become effective until the seventh day after the date the change is filed with the division.

E. If a multiyear professional sport services contract is negotiated by a registered athlete agent for an athlete, the athlete agent shall not collect in any twelve-month period for the services of the agent in negotiating the contract, a fee that exceeds the amount the athlete will receive under the contract in that twelve-month period.

F.(1) A registered athlete agent shall file with the division a copy of an agent contract made with an athlete who has never before signed a contract of employment with a professional sports team.

(2)(a) If the athlete is a full-time student at an institution of higher education located in this state, the athlete agent and the athlete shall provide written notice of the contract to and shall file the contract with the athletic director or the president of the institution. The athlete agent and the athlete must give notice before the contracting athlete practices or participates in any intercollegiate athletic event or within seventy-two hours after entering into said contract, whichever comes first.

(b) Failure of the athlete agent to provide this notification, which is declared a misdemeanor, shall be punishable by a fine of not more than ten thousand dollars, or imprisonment for not more than one year, or both.

(3) An agent contract is not effective until the sixteenth day after the date of execution of the agent contract. The athlete has the right to rescind the agent contract any time prior to the sixteenth day after the date of execution. In the event of recision by the athlete pursuant to this Section, the agent contract shall be void for all purposes as if never executed.

G.(1) A postdated agent contract is void and unenforceable.

(2) An athlete agent shall not enter into an agent contract that purports to or takes effect at a future time after the athlete no longer has remaining eligibility to participate in intercollegiate athletics. Such contract is void and unenforceable.

(3) An agent contract between an athlete and a person not registered under this Chapter is void and unenforceable.

(4) Any contract executed by a student athlete with an athlete agent who has failed to comply with the notification and disclosure requirements of R.S. 4:423(B) and 424(C) and (D) is void and unenforceable.

H. In the event the athlete agent fails to make notification of the contract to the athletic director and to the head coach of the institution or school, as indicated by Subparagraph (B)(1)(b) of this Section, the recision period shall not begin until such notice is made.

I. In the event the athlete agent provides the athlete consideration or anything of value prior to the execution of the agent contract, the agent contract is void and unenforceable.

Acts 1987, No. 925, §1; Acts 1990, No. 882, §1; Acts 1999, No. 302, §1; Acts 2001, No. 1094, §1; Acts 2004, No. 351, §1.



RS 4:424 - Prohibited activities; duties, obligations, and responsibilities

§424. Prohibited activities; duties, obligations, and responsibilities

A. An athlete agent shall not:

(1) Sell, transfer, or give away any interest in or the right to participate in the profits of the athlete agent without the prior written disclosure to the division and the written consent of the athlete.

(2) Publish or cause to be published any false, fraudulent, or misleading information, representation, notice, or advertisement.

(3) Advertise by means of cards, circulars, or signs, or in newspapers and other publications, or use letterheads, receipts, or blanks unless the advertisement, letterhead, receipt, or blank is printed and contains the registered name and address of the athlete agent.

(4) Intentionally give any false information or intentionally make any false promises or representations to any athlete or the athlete's parents, legal guardians, or other advisors or fail to disclose that he is employed by, or acting on behalf of, someone else.

(5) Divide fees with or receive compensation from a professional sports league or franchise, or its representative or employee.

(6) Enter into any agreement, written or oral, with or offer anything of value to any employee of an institution of higher education or school located in this state in return for that employee's inducement of any athlete to enter into an agreement for representation of the athlete.

(7) Offer anything of value to the athlete or any other person to induce an athlete to enter into an agreement, written or oral, for representation of the athlete.

(8) Postdate agent contracts.

(9) Contact an athlete in a manner so as to violate the rules of the federation or association of which that school or institution where the athlete is participating in sports contests is a member, to discuss the athlete agent's representation of the athlete in the marketing of the athlete's athletic ability or reputation.

B. Only an athlete agent shall be allowed to contact an athlete. The use, encouragement, or solicitation of any intermediaries or third persons to contact an athlete by an athlete agent is prohibited.

C. An athlete agent owes all of the following duties to an athlete:

(1) A duty to disclose to the athlete any risk of loss of eligibility.

(2) A duty to explain to the athlete all foreseeable consequences of any athlete agent contacts.

(3) A duty to refrain from any contacts with an athlete until having complied with notification requirements to the institutions or schools as required by Subsection D of this Section.

(4) A duty to deal directly and without the use of intermediaries or any third person with any athlete.

(5) A duty to not provide an athlete with anything of value prior to the execution of an agent contract.

(6) A duty to refrain from any conduct which would cause the athlete to violate any rule of the federation or association of which the institution or school where the athlete is participating in sports contests is a member.

D. An athlete agent owes all of the following duties to an institution or school:

(1) A duty to comply with notification requirements to the athletic director of the institution or school the athlete attends and to the head coach of the sport in which the athlete competes.

(2) A duty to refrain from any conduct which would cause the institution or school to violate the rules of the federation or association of which the institution or school where the athlete is participating in sports contests is a member.

(3) A duty to notify the athletic director of the institution or school that the athlete attends and the head coach of the sport in which the athlete competes seven days in advance of any contact with an athlete of an intent by the agent to contact the athlete.

(4) A duty to notify the athletic director of the institution or school that the athlete attends and the head coach of the sport in which the athlete competes by way of written notice of the execution of an agency contract which must be given before any subsequent participation by the student athlete in interscholastic or intercollegiate athletics and not later than seventy-two hours after execution of an agent contract.

E. Until such time as the athlete agent complies with the notification provided in Subsection D of this Section, this Chapter shall prohibit or limit an athlete agent from sending to an athlete any written materials relating to the professional credentials of the agent or to specific services offered by the agent relating to the representation of an athlete in the marketing of an athlete's athletic ability or reputation. Similarly, until such time as the athlete agent complies with the notification provided in Subsection D of this Section, this Chapter shall prohibit an athlete agent from any contact with the athlete or any third person, regardless of who attempts to initiate such contact.

Acts 1987, No. 925, §1; Acts 1990, No. 882, §1; Acts 1993, No. 702, §1; Acts 1999, No. 302, §1; Acts 2001, No. 1094, §1; Acts 2004, No. 351, §1.



RS 4:425 - On-campus agent interviews

§425. On-campus agent interviews

A. All institutions of higher education located in this state shall sponsor athlete agent interviews on their campuses during the athlete's final year of eligibility to participate in intercollegiate athletics, and a registered athlete agent may interview the athlete to discuss the athlete agent's representation of the athlete in the marketing of the athlete's athletic ability or reputation.

B. All institutions sponsoring athlete agent interviews shall give public notice of those interviews not later than the thirtieth day before the date on which the period in which the interviews may be conducted begins. Institutions shall provide written notice of the time, place, and duration of the athlete agent interview program to those registered athlete agents who have previously furnished the athletic director of such institutions with their addresses.

C. The registered athlete agent shall strictly adhere to the specific rules of each separate institution with regard to the time, place, and duration of the registered athlete agent interviews. The interviews shall be conducted in the final year of eligibility during a period not to exceed thirty consecutive days.

D. When an athletic director and head coach is given notice by an athlete agent of intent to contact an athlete, the athletic director or head coach shall, within seventy-two hours, schedule a meeting with the athlete to explain to the athlete the consequences of such contact for the athlete and for the institution. After such meeting, the athletic director or head coach shall notify the athlete agent in writing that the contact may proceed.

Acts 1987, No. 925, §1; Acts 1990, No. 882, §1; Acts 1999, No. 302, §1; Acts 2004, No. 351, §1.



RS 4:426 - Violations; penalties

§426. Violations; penalties

A. An athlete agent who violates the provisions of this Chapter is subject, pursuant to an adjudicatory hearing, to:

(1) Forfeiture of any right of repayment of anything of value either received by an athlete as an inducement to enter into any agent contract or received for any other reason.

(2) Payment of a refund of any consideration paid to the athlete agent on an athlete's behalf.

(3) Payment of reasonable attorney fees and court costs incurred by an athlete in suing an athlete agent for violation of this Chapter.

B. Any person commits an offense if he intentionally or knowingly either files a false sworn complaint or gives false sworn testimony to any person concerning activities covered by this Chapter. This offense, upon conviction, shall be punishable by a fine of not more than one thousand dollars or by imprisonment of not more than six months, or both.

C. Any athlete agent who fails to register as required by R.S. 4:422 shall, upon conviction, be guilty of a misdemeanor, punishable by a fine of not more than one thousand dollars or by imprisonment of not more than six months, or both.

D. Any athlete agent who violates any other duty, obligation, or responsibility prescribed by R.S. 4:424 or engages in conduct prohibited by that Section, shall, upon conviction, be guilty of a felony punishable by a fine of no less than one thousand dollars and not more than ten thousand dollars or by imprisonment with or without hard labor for up to five years, or both.

E. Any athlete agent who fails to comply with the filing and notice requirements of R.S. 4:423 shall, upon conviction, be guilty of a misdemeanor punishable by a fine of not more than one thousand dollars or by imprisonment of not more than six months, or both.

Acts 1987, No. 925, §1; Acts 1990, No. 882, §1; Acts 1999, No. 302, §1; Acts 2001, No. 1094, §1; Acts 2004, No. 351, §1.



RS 4:427 - Records to be kept

§427. Records to be kept; penalties

A. An athlete agent shall keep records of travel, entertainment, and other expenses incurred by the athlete agent which adequately describe the:

(1) Nature of the expenditure.

(2) Dollar amount of the expenditure.

(3) Purpose of the expenditure.

(4) Date and place of the expenditure.

(5) Person or persons in whose behalf the expenditure was made.

(6) Records documenting all notifications made to athletic directors or head coaches concerning intended contact with athletes.

(7) Written notification received from athletic directors and head coaches indicating contacts with athletes may proceed.

B. The records required to be kept by this Section shall be retained for not less than five years by the athlete agent.

C.(1) The records provided for in this Section shall be subject to subpoena in case of a criminal investigation of the activities of the athlete agent.

(2) The records provided for in this Section shall be disclosed pursuant to a court order obtained by an athlete who is named in the record, an institution of higher education that is located in this state which is named in the record, and the athletic conference of which the institution is a member, or the federation or association of which the school or institution is a member. Any such disclosure shall be made only to the extent necessary to determine or establish that a violation of this Chapter has occurred.

D. Any person found to be in violation of the recordkeeping requirements of this Section shall, upon conviction, be guilty of a misdemeanor punishable by a fine of not more than one thousand dollars or imprisonment for not more than six months, or both.

Acts 1987, No. 925, §1; Acts 1999, No. 302, §1; Acts 2004, No. 351, §1.



RS 4:428 - Implementing rules and regulations

§428. Implementing rules and regulations

The division may adopt rules in accordance with the Administrative Procedure Act necessary to carry out the provisions of this Chapter.

Acts 1987, No. 925, §1; Acts 1999, No. 302, §1.



RS 4:429 - Time for registration and compliance with Chapter

§429. Time for registration and compliance with Chapter

An athlete agent is not required to be registered and is not required to comply with this Chapter until October 1, 1987.

Acts 1987, No. 925, §1.



RS 4:430 - Attorneys licensed in state

§430. Attorneys licensed in state

A. An attorney licensed to practice law in Louisiana who acts as an athlete agent in his practice of law shall not be required to pay a registration fee as provided in this Chapter if he is an active member of the Louisiana State Bar Association.

B. The division shall verify with the Louisiana State Bar Association that attorneys registering as athlete agents have paid their annual membership dues and are in good standing with the association.

C. Except as provided in Subsection A of this Section, an attorney acting as an athlete agent shall comply with all duties, obligations, responsibilities, and requirements of this Chapter and shall be subject to all provisions and penalties imposed by this Chapter for athlete agents.

Acts 1987, No. 925, §1; Acts 1999, No. 302, §1; Acts 2004, No. 351, §1.



RS 4:431 - Enforcement

§431. Enforcement

A. Each year the division shall compile a list of athletes, which were signed to a contract by a professional sports team, and shall contact the appropriate players associations to determine which agents have been retained to represent those athletes.

B. In the event that the agents retained by the athletes are not registered in this state, the division shall contact the district attorney where the athlete's school or institution of higher education is located. The district attorney's office shall take appropriate measures to investigate and prosecute any unregistered athlete agents operating in this state.

C. The division shall inform in writing the appropriate players association of any unregistered athlete agent operating in this state.

Acts 1999, No. 302, §1.



RS 4:432 - Liability for loss of eligibility

§432. Liability for loss of eligibility

A. If an athlete loses his eligibility to participate in sports sanctioned by the federation or association of which the school or institution is a member, or if the school or institution is investigated or sanctioned by such federation or association as a result of any violation of the rules of the federation or association of which the school or institution is a member, the school or institution of higher education that such athlete attended shall have a cause of action, specifically including but not limited to an action of tortious interference with a contract, against such athlete, the athlete agent of such athlete, and any other parties connected with the violation.

B. The prevailing party under a cause of action arising under Subsection A of this Section shall also have a right to collect reasonable attorney fees and court costs in addition to any other damages.

Acts 1999, No. 302, §1; Acts 2004, No. 351, §1.



RS 4:433 - Unlawful payments; penalties

§433. Unlawful payments; penalties

A. Notwithstanding any other provision of this Chapter to the contrary, it shall be unlawful for any person to make or offer a monetary payment, or anything of value to an athlete or any other person where such offer does any one or both of the following:

(1) Causes the athlete to lose his eligibility to participate in sports sanctioned by the federation or association of which the school or institution is a member.

(2) Causes the institution of higher education or school which the athlete attended or was being recruited to participate in sports contests at the time the payment or thing of value was received, to be investigated or placed on probation, penalized, or otherwise sanctioned by the federation or association of which the school or institution is a member.

B. The athlete and the institution or school shall each have an independent cause of action, specifically including but not limited to a cause of action for tortious interference with an athlete contract against such person for damages, reasonable attorney fees, and court costs.

C. Any person found to be in violation of the provisions of this Section shall, upon conviction, be guilty of a felony punishable by a fine of not more than ten thousand dollars or imprisonment, with or without hard labor, for not more than five years, or both.

Acts 1999, No. 302, §1; Acts 2001, No. 1094, §§1 and 2; Acts 2004, No. 351, §1.



RS 4:461 - SPORTS TOURNAMENTS

CHAPTER 8. SPORTS TOURNAMENTS

§461. Discrimination by race in sports tournaments hosted by private clubs prohibited; terms defined

A. Any private sports club which hosts a sports tournament shall not discriminate against any eligible team or participant on a team because of his race.

B. For purposes of this Section:

(1) "Private sports club" means any club, association, organization, or group of any kind which is organized as a private membership club and which provides sports facilities for the use of its members. Such sports facilities may include but are not limited to golf courses, swimming or diving pools, baseball or softball fields, tennis courts, and running tracks.

(2) "Sports tournament" means any competition sponsored by, recognized by, or conducted under the authority of the Louisiana High School Athletic Association, the National Collegiate Athletic Association, the National Association of Intercollegiate Athletics, the Amateur Athletic Union, or the Association of Intercollegiate Athletics for Women.

C. No state monies shall be used to accomplish the discriminatory exclusion of a sports participant whose team has been invited to participate in a sports activity.

D. Any team or individual who has been discriminated against under the provisions of this Section may bring an action for and shall be entitled to recover damages, reasonable attorney fees, and court costs.

Added by Acts 1981, No. 498, §1; Acts 1991, No. 1049, §1.



RS 4:501 - THE LOUISIANA RIVERBOAT ECONOMIC

CHAPTER 9. THE LOUISIANA RIVERBOAT ECONOMIC

DEVELOPMENT AND GAMING CONTROL ACT

§§501-562. Redesignated as R.S. 27:41-113 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 4:601 - THE LOUISIANA ECONOMIC

CHAPTER 10. THE LOUISIANA ECONOMIC

DEVELOPMENT AND GAMING

CORPORATION LAW

§§601-686. Redesignated as R.S. 27:201-286 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 4:701 - CHARITABLE RAFFLES, BINGO AND

CHAPTER 11. CHARITABLE RAFFLES, BINGO AND

KENO LICENSING LAW

§701. Citation

This Chapter shall be known and may be cited as the "Charitable Raffles, Bingo and Keno Licensing Law".

Acts 1999, No. 568, §3, eff. June 30, 1999.



RS 4:702 - Declaration of purpose

§702. Declaration of purpose

A. The Legislature of Louisiana does hereby recognize the state's role and responsibilities in ensuring that the net proceeds of charitable games of chance conducted pursuant to the Charitable Raffles, Bingo and Keno Licensing Law are contributed to bona fide charitable causes. The legislature further finds that it is in the public interest to prevent infiltration of elements of organized crime or professional gambling into charitable gaming.

B. Therefore, it shall be the policy of the state of Louisiana to decrease the potential for fraud in charitable games of chance and to increase compliance with the provisions of the Charitable Raffles, Bingo and Keno Licensing Law and other applicable laws and regulations through monitoring and enforcement as well as public education and awareness of the purposes of these laws and regulations.

C. The purpose of this Chapter is to establish mechanisms to effectuate such purposes, including but not limited to:

(1) A state licensing system for charitable organizations conducting such games of chance, commercial lessors, and for manufacturers and distributors of supplies and equipment used in such games.

(2) Provision of specialized instruction and training for local law enforcement agencies and for licensees.

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 2003, No. 602, §1, eff. July 1, 2003.



RS 4:703 - Definitions

§703. Definitions

For the purposes of this Chapter, the following definitions shall apply:

(1)(a) Except as provided in R.S. 4:707(C), "charitable organization" shall mean a nonprofit board, association, corporation, or other organization domiciled in this state and qualified with the United States Internal Revenue Service for an exemption from federal income tax under Section 501(c)(3), (4), (5), (6), (7), (8), (10), or (19) of the Internal Revenue Code.

(b) The provisions of this Paragraph shall be retroactive to January 1, 1989. No charitable organization as defined in this Paragraph or member or employee thereof which is qualified for an exemption from federal income tax under Section 501(c)(5) or (6) and which applied for a license under the former provisions of Part V-A of Chapter 14 of Title 33 of the Louisiana Revised Statutes of 1950 by October 1, 1989, shall be subject to any penalties for holding, operating, or conducting any game of chance authorized by that Part prior to the issuance or written denial of such license.

(c) Except as otherwise provided in this Chapter, an auxiliary group associated with a nonprofit veterans association, which functions in a subsidiary capacity to the parent organization and exists for the benefit and enhancement of the parent organization, shall be considered part of the parent organization for purposes of this Chapter.

(2) "Commercial lessor" means any person or other entity other than a bona fide nonprofit organization licensed under this Chapter who leases any building, structure, or premises to organizations licensed under the provisions of this Chapter.

(3) "Distributor" means any person or other entity who sells, offers for sale, or otherwise furnishes to any person supplies or equipment for use in the conduct of any game of chance authorized under this Chapter and any private contractor qualified to conduct games of chance as authorized under the provisions of R.S. 4:729.

(4) "Immediate family" means the subject individual's spouse, children, parents, brothers and sisters, spouses of children, and spouses of brothers and sisters.

(5) "Manufacturer" means any person or other entity who manufactures for sale, offers for sale, or otherwise furnishes any gaming supplies or equipment to a licensed distributor for use in the conduct of any game of chance authorized under this Chapter.

(6) A "municipality" shall mean an incorporated municipality.

(7) "Non-commercial lessor" means any bona fide nonprofit organization licensed under this Chapter to conduct games of chance and who leases any building, structure, or premises to other organizations licensed under the provisions of this Chapter for the purpose of conducting charitable games of chance.

(8) "Office" means the office of charitable gaming within the Department of Revenue.

(9) "Pull-tabs" shall mean single or banded tickets or cards each with its face covered to conceal one or more numbers or symbols, where one or more cards or tickets in each set have been designated in advance as a winner. The sale of pull-tabs by licensed charitable organizations during authorized sessions pursuant to the provisions of this Chapter shall constitute charitable gaming, and all revenues realized from the sale thereof shall be exempt from state income taxation and from federal income taxation to the extent allowable by the Internal Revenue Code.

(10) "Qualified association of licensed charitable organizations" means an association which, for not less than one year, has consisted of not less than ten licensed charitable organizations as defined by Subparagraph (1)(a) of this Section or 707(C), and whose member organizations have contributed annual dues which average not less than three hundred dollars per member organization during the previous twelve months.

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 2001, No. 106, §1, eff. July 1, 2001.



RS 4:704 - Office of charitable gaming; creation; employees; records and reports

§704. Office of charitable gaming; creation; employees; records and reports

A. The office of charitable gaming is hereby created and established in the Department of Revenue. The secretary for the Department of Revenue shall employ such persons as he considers qualified, consistent with civil service regulations, and may incur such expenses as may be required to carry out the provisions of this Chapter. Notwithstanding any other provision of law to the contrary, the office shall be subject to the division of administrative law, and all administrative hearings shall be conducted in accordance therewith.

B. Subject to the exceptions contained in Article VII, Section 9(A) of the Constitution of Louisiana, all fees and fines collected or received by the office pursuant to this Chapter shall be paid into the state treasury on or before the twenty-fifth day of each month following such collection or receipt and shall be credited to the Bond Security and Redemption Fund.

C. The office shall annually prepare and submit a comprehensive report on the scope and nature of charitable gaming activities in this state and the impact of the office on such activities. The report shall be submitted to the governor, the speaker of the House of Representatives, the president of the Senate, the House Committee on Administration of Criminal Justice, and the Senate Committee on the Judiciary, Section B.

D. Neither the secretary nor any employee of the office shall be an officer, director, or manager of any organization licensed by the state to conduct charitable games of chance or have a direct or indirect financial interest in a commercial lessor or any entity manufacturing or distributing supplies or equipment used in such games.

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 2003, No. 602, §1, eff. July 1, 2003.



RS 4:705 - Office functions, duties, and responsibilities

§705. Office functions, duties, and responsibilities

The office shall have the following functions, duties, and responsibilities:

(1) To issue and renew annual state licenses required by law for organizations conducting games of chance pursuant to the Charitable Raffles, Bingo and Keno Licensing Law, for manufacturers or distributors of supplies or equipment for such games, and for commercial lessors of premises on which such games are conducted.

(2) To establish, assess, and collect the following fees for issuance of licenses and special licenses and for license renewals as follows:

(a) Manufacturer's license and renewal fee shall be two thousand five hundred dollars.

(b) Distributor's license and renewal fee shall not be more than two hundred fifty dollars, except the license and renewal fee for a private contractor licensed to conduct games of chance authorized under the provisions of R.S. 4:729 shall be two hundred dollars.

(c) Licensed organization's license and renewal fee shall be seventy-five dollars.

(d) Special events license and renewal fee shall be one hundred dollars.

(e) Commercial lessor's license and renewal fee shall be five hundred dollars.

(3) To establish and collect a fee of not more than three percent of the ideal net proceeds at the point of sale on all pull-tabs or break open tickets, a fee of not more than five percent on the actual value of all other gaming supplies, and an additional fee of not more than three percent of the lease or rental price of electronic dabber devices other than those which use disposable bingo paper.

(4) To deny applications for licensure or license renewal and to issue orders for restriction, suspension, or revocation of licenses issued pursuant to R.S. 4:718.

(5) To establish and assess fees for identification stamps to be affixed to gaming supplies and equipment by manufacturers and distributors of such supplies or equipment as further provided in R.S. 4:726.

(6) To monitor licensees to ensure compliance with all provisions of law and regulations relative to charitable gaming through routine scheduled and unscheduled inspections and when warranted, investigations and audits.

(7) To enforce all provisions of law and regulations relative to charitable gaming and to assist local law enforcement agencies in these enforcement responsibilities and to direct to the Department of Public Safety and Corrections, office of state police, any indication of the commission of any crime established in Title 14 of the Louisiana Revised Statutes of 1950 for investigation and disposition by such office.

(8) To establish and assess penalties for violations of provisions of law or regulations relative to gambling or charitable gaming, not to exceed five thousand dollars per violation, as further provided in R.S. 4:721(D).

(9) To familiarize the general public, and in particular members of organizations which conduct charitable games of chance, with provisions of the Charitable Raffles, Bingo and Keno Licensing Law and other applicable laws and regulations.

(10)(a) To adopt rules and regulations to provide for the sale or transfer of surplus supplies or equipment from one licensed organization to another and such other rules and regulations as are necessary to carry out the purposes and functions of this Chapter strictly in accordance with Subparagraph (b) of this Paragraph.

(b) All rules and regulations adopted by the office shall be adopted only pursuant to specific and express statutory authorization and in accordance with the Administrative Procedure Act, except that all rules authorized by this Chapter shall also require the affirmative approval of the House Committee on the Administration of Criminal Justice and the Senate Committee on the Judiciary, Section B.

(11)(a) To determine certain person or persons in certain relationships between an applicant or licensee and other persons to be unsuitable to participate in charitable gaming and to bar any such persons from participation in charitable gaming after notice and opportunity for hearing in accordance with the Administrative Procedure Act.

(b) In determining the suitability of an applicant, licensee, or other person, the office shall consider the person's:

(i) General character, including honesty and integrity.

(ii) Financial security and stability, competency, and business experience.

(iii) Record, if any, of violations which may affect the legal and proper operation of charitable gaming, including a violation affecting another licensee or applicant, and any violation of the laws of this state or other states or countries, without limitations as to the nature of the violation.

(iv) Prior activities, arrest, or criminal record, if any, reputation, habits, and associations which may pose a threat to the public interest of this state or to the effective regulation and control of gaming operations, or create or enhance the dangers of unsuitable, unfair, or illegal practices, methods, and activities in the conduct of gaming operations or the carrying on of the business and financial arrangements incidental thereto.

(v) Refusal to provide records, information, equipment, or access to premises to any member of the office or any peace officers when such access is reasonably necessary to insure or protect public health, safety, or welfare or to insure the integrity of the charitable gaming industry or security of charitable gaming proceeds.

(vi) Association or relationship to other applicants or licensees.

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 1999, No. 1286, §1; Acts 2004, No. 874, §1.



RS 4:706 - Decision whether to permit raffles, bingo, and keno

§706. Decision whether to permit raffles, bingo, and keno

A. The governing authority of each such municipality shall decide whether charitable raffles, bingo, and keno as provided for in this Chapter shall be permitted within the limits of the municipality.

B. The governing authority of each parish shall decide whether charitable raffles, bingo, and keno as provided for in this Chapter shall be permitted within the parish.

C.(1) If the local governing authority elects to license and regulate charitable raffles, bingo, and keno within its jurisdiction, it may adopt rules, regulations, and ordinances for charitable organizations, as defined in R.S. 4:703(1), to hold and operate games of chance authorized in R.S. 4:707 and to enforce any local provisions regarding said games of chance.

(2) No local governing authority shall issue a license to any organization unless that organization has first obtained a license from the office in accordance with this Chapter.

(3) No local governing authority shall adopt any ordinance, rule, or regulation for operating a game of chance which conflicts with the provisions of this Chapter.

(4) No local governing authority in Orleans Parish shall adopt any ordinance, rule, or regulation for operating a game of chance which in the determination of the Louisiana Gaming Control Board may violate any of the terms or provisions of Section 1.3 of the Amended and Renegotiated Casino Operating Contract entered into pursuant to R.S. 27:201 et seq., on October 30, 1998, as amended, effective October 19, 1999, March 29, 2001, and March 31, 2001. Any ordinance, rule, or regulation adopted in violation of this Paragraph shall be null and void.

D. For the purposes of and as used in this Section, the term "bingo" shall include "electronic video bingo".

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 2003, No. 871, §1, eff. July 1, 2003; Acts 2005, No. 373, §1.



RS 4:707 - Authorization to license certain organizations; exemption; requirement for state license

§707. Authorization to license certain organizations; exemption; requirement for state license

A. The office may, consistent with the provisions of this Chapter, license charitable organizations, as defined in R.S. 4:703(1), to hold and operate the following specific games of chance:

(1) The game of chance commonly known as raffle or raffles played by drawing for prizes or the allotment of prizes by chance, by the selling of shares, tickets, or rights to participate in such game or games, and by conducting the game or games accordingly.

(2) The game of chance commonly known as bingo or keno played for prizes with cards bearing numbers or other designations, five or more in one line, the holder covering numbers, as objects, similarly numbered, are drawn from a receptacle, and the game being won by the person who first covers a previously designated arrangement of numbers on such a card.

(3) The game of chance commonly known as pull-tabs played for prizes with cards or tickets and as defined in R.S. 4:725 or played as electronic pull-tabs as provided in R.S. 4:733.

(4) Electronic video bingo as provided for in R.S. 4:724 and as defined by rules of the office.

(5) Fund-raising events generally known as "Las Vegas Nights" or "Casino Nights" as provided for in R.S. 4:729 as defined by rules of the office.

B. In addition to the licensing required in Subsection A of this Section, the governing authority of any municipality or parish may, consistent with the provisions of this Chapter, license charitable organizations as defined in R.S. 4:703(1) to hold and operate the following specific games of chance:

(1) The game of chance commonly known as raffle or raffles played by drawing for prizes or the allotment of prizes by chance, by the selling of shares, tickets, or rights to participate in such game or games, and by conducting the game or games accordingly.

(2) The game of chance commonly known as bingo or keno played for prizes with cards bearing numbers or other designations, five or more in one line, the holder covering numbers, as objects, similarly numbered, are drawn from a receptacle, and the game being won by the person who first covers a previously designated arrangement of numbers on such a card.

(3) The game of chance commonly known as pull-tabs played for prizes with cards or tickets, as defined in R.S. 4:725, or played as electronic pull-tabs as provided in R.S. 4:733.

(4) Electronic video bingo as provided for in R.S. 4:724 and as defined by rules of the office.

(5) Fund-raising events generally known as "Las Vegas Nights" or "Casino Nights" as provided for in R.S. 4:729 as defined by rules of the office.

C. Any such organization so licensed may sell shares, tickets, or rights to participate in such games and may conduct the games accordingly when the entire net proceeds of such games of chance are to be devoted to educational, charitable, patriotic, religious, or public spirited uses, and when so licensed, may hold, operate, and conduct such games of chance exclusively by its members pursuant to this Chapter, except to the extent that the services of members of other bona fide licensed organizations as enumerated in this Section are volunteered by their organization for the sole purpose of selling shares, tickets, or rights in such games. Any such organization so licensed may sell shares, tickets, or rights to participate in such game or games of chance pursuant to rules and regulations for the supervision and conduct thereof, as prescribed by the office and, when applicable, by the governing authority of the municipality or parish not inconsistent with the provisions of this Chapter. Further, any person or persons may participate in and play such games of chance conducted under any license.

D.(1) In addition to the authority granted in Subsection A of this Section, the office may license the following organizations, as defined herein, to hold and operate the specific kind of game or games of chance enumerated in Subsection A of this Section without the requirement that any such organization qualify with the Internal Revenue Service for an exemption from federal income tax as specified by R.S. 4:703(1): Mardi Gras carnival organizations, civic or service associations, qualified associations of licensed charitable organizations, volunteer fire companies, booster clubs, and parent-teacher associations.

(2) In addition to the authority granted in Subsection B of this Section, the governing authority of any parish or municipality may license the following organizations, as defined herein, to hold and operate the specific kind of game or games of chance enumerated in Subsection B of this Section without the requirement that any such organization qualify with the Internal Revenue Service for an exemption from federal income tax as specified by R.S. 4:703(1): Mardi Gras carnival organizations, civic or service associations, qualified associations of licensed charitable organizations, volunteer fire companies, booster clubs, and parent-teacher associations.

E. In addition to the provisions of R.S. 4:703, the following definitions shall apply for the purposes of this Section:

(1) A "Mardi Gras carnival organization" shall mean an organization domiciled in this state which presents pre-Lenten festivities, including street parades, and which has received a permit to parade from a municipal or parish governing authority.

(2) A "civic or service association" shall mean an organization domiciled in this state which is operated for the purpose of promoting the social welfare or providing service to the community and which has derived five thousand dollars or less in gross receipts from its charitable games of chance during the prior calendar year.

(3) A "volunteer fire company" shall mean an organization which has been engaged by the governing authority of a parish, municipality, or fire protection district to provide fire protection services to the area of this state under its jurisdiction and which is comprised predominantly of individuals who provide such services voluntarily and without compensation.

(4) A "booster club" shall mean an organization which promotes and supports the activities, functions, or programs of a public or a private nonprofit elementary or secondary school in this state and which has been designated by the school board of the parish or city in which such school is located to collect funds in the name of that school.

(5) A "parent-teacher association" shall mean an organization which is comprised of teachers and parents of children enrolled in a public or a private nonprofit elementary or secondary school in this state and which has been designated by the school board of the parish or city in which such school is located to collect funds in the name of that school.

F.(1)(a) A bona fide senior citizen recreation club, upon application to the municipality or parish, shall be exempt from the licensing and reporting procedure enumerated in R.S. 4:708 through 716 of this Chapter in a municipality or parish whose governing authority has decided to permit raffles, bingo, and keno within its limits as provided in R.S. 4:706.

(b) A "senior citizen recreation club" for the purpose of this Chapter shall be defined as an organization which is sanctioned by the local council on aging and composed of a group of persons sixty years of age or older whose only function is to provide amusement and diversion for its members.

(2) Any club, organization, group, or association which has a membership comprised exclusively of children enrolled in a public or private nonprofit elementary or secondary school in this state and which is approved to conduct activities in such school by the principal of such school in accordance with school board policy shall be exempt from the licensing and reporting procedures enumerated in R.S. 4:708 through 716 of this Chapter in a municipality or parish whose governing authority has decided to permit raffles, bingo, and keno within its limits as provided in R.S. 4:706. Such club, organization, group, or association shall be exempted from licensing and reporting procedures only for the conducting of raffles as a means of fund-raising.

(3) A charitable organization, upon application to the municipality or parish, shall be exempt from the licensing and reporting requirements provided in R.S. 4:708 through 716 of this Chapter for the purpose of conducting a raffle as defined in Paragraph (A)(1) of this Section in any municipality or parish the governing authority of which has decided to permit raffles, bingo, and keno within its limits as provided in R.S. 4:706, provided the municipality or parish finds, upon such application, that the charitable organization is conducting such raffle for the purpose of providing support to any elementary or secondary school in the municipality or parish or for other purposes of community support.

(4) Any bona fide conservation organization, which is recognized by the Internal Revenue Service as 501(c)(3) corporation, dedicated principally to the conservation of a specific species, genus, or family of game animal, including but not limited to the conservation of ducks, waterfowl generally, quail, and turkeys which is otherwise permitted by law to conduct charitable gaming shall be exempted from the licensing and reporting procedures enumerated in R.S. 4:708 through 716 of this Chapter solely for conducting raffles as a means of fund-raising in a municipality or parish whose governing authority has decided to permit raffles, bingo, and keno within its limits as provided in R.S. 4:706.

G. Notwithstanding any other provision of this Chapter to the contrary, no municipal or parish governing authority shall license any organization as authorized in this Chapter unless that organization has first obtained a charitable gaming license from the office, as further provided in R.S. 4:705.

H.(1) No person or organization shall hold, operate, or conduct any game of chance enumerated in Subsection A of this Section without obtaining a charitable gaming license or a special charitable gaming license from the office, as further provided in R.S. 4:718.

(2) Organizations closely connected to one another shall not hold, operate, or conduct any game of chance enumerated in Subsection A of this Section under a single state charitable gaming license. Each organization shall be required to obtain a separate license from the office in order to conduct such games. Any otherwise eligible organization shall be deemed to be closely connected when any one of the following conditions are met:

(a) Membership in one organization automatically qualifies an individual as a member of another organization.

(b) Membership in one organization is dependent upon membership in another organization, including social membership.

(c) The existence of an organization is dependent upon the existence of another organization.

(3) Notwithstanding the provisions of Paragraph (2) of this Subsection, a chartered auxiliary group associated with a nonprofit, licensed organization shall not be required to obtain a separate license in order to assist in the holding, operating, or conducting of any game of chance being operated by the parent organization. The parent organization shall notify the office of charitable gaming annually of the names of members who will assist in the gaming operations. Nothing in this Paragraph shall prohibit a qualified chartered auxiliary group from receiving its own gaming license.

I. Nothing in this Chapter shall prohibit a charitable organization from contributing to a qualified association of licensed charitable organizations as defined by R.S. 4:703(10). Such an association shall not be subject to audit by the office except as otherwise provided by law.

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 2001, No. 106, §1, eff. July 1, 2001; Acts 2003, No. 602, §1, eff. July 1, 2003; Acts 2003, No. 871, §1, eff. July 1, 2003.



RS 4:708 - Application for license

§708. Application for license

A. Each applicant for such a license shall file with the office and the clerk of the municipality or with the governing body of any parish a written application therefor in the form prescribed in said rules and regulations, duly executed and verified, in which shall be stated:

(1) The name and address of the applicant together with sufficient facts relating to its incorporation and organization to enable the municipality or governing body of any parish to determine whether or not it is a bona fide organization or association.

(2) The names and addresses of its officers.

(3) The specific kind of game or games of chance intended to be held, operated, and conducted by the applicant, and the place or places where, and the date or dates and the time or times when, such game or games of chance are intended to be conducted, by the applicant, under the license applied for.

(4) The items of expense intended to be incurred or paid in connection with the holding, operating, and conducting of such game or games of chance and the names and addresses of the persons to whom, and the purposes for which they are to be paid.

(5) The purposes to which the entire net proceeds of such game or games of chance are to be devoted and in what manner.

(6) Except as provided in R.S. 4:715, that no commission, salary, compensation, reward, or recompense will be paid to any person for holding, operating, or conducting such games of chance.

(7) A description of all prizes to be offered and given in all such games of chance to be held, operated, and conducted under such license.

(8) Such other information as shall be prescribed by such rules and regulations.

B.(1) In each application there shall be designated an active member or members of the applicant under whom the game or games of chance described in the application are to be held, operated, and conducted, and with the application shall be included a statement executed by the applicant and by the member or members, so designated, that he or they will be responsible for the holding, operation, and conduct of such game or games of chance in accordance with the terms of the license and the provisions of said rules and regulations governing the holding, operation, and conduct of such game or games of chance and of this Chapter, if such license is granted.

(2) Prior to the commencement of the holding, operation, and conduct of the game or games of chance, any member designated in Paragraph (1) of this Subsection shall receive mandatory training from the office of charitable gaming.

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 2001, No. 1032, §2; Acts 2003, No. 602, §1, eff. July 1, 2003.



RS 4:709 - Investigation of qualifications of applicant; issuance of license; limitation on license fee; duration of license; report to central registry

§709. Investigation of qualifications of applicant; issuance of license; limitation on license fee; duration of license; report to central registry

A. The office shall investigate the qualifications of each applicant and the merits of the application, with due expedition after the filing of the application, and shall make the following determinations:

(1) That the applicant is duly qualified to hold, operate, and conduct games of chance under the provisions of this Chapter and the rules and regulations governing the holding, operation, and conduct thereof in the municipality or parish.

(2) That the member or members of the applicant designated in the application to hold, operate, or conduct or assist in holding, operating, or conducting the game or games of chance for which the license application is made are bona fide active members of the applicant and persons of good moral character who have never been convicted of certain related offenses as established by the office.

(3) That such game or games of chance are to be held, operated, and conducted in accordance with the provisions of this Chapter and in accordance with the rules and regulations governing the holding, operation, and conduct thereof and that the proceeds thereof are to be disposed of as provided by this Chapter.

B. If the municipal or parish governing authority decides to license and regulate charitable gaming in accordance with the provisions of R.S. 4:706(C) and 707(B) and is satisfied that, except as provided in R.S. 4:715, no commission, salary, compensation, reward, or recompense whatever will be paid or given to any person holding, operating, or conducting any such game of chance, it shall issue a license to the applicant for the holding, operation, and conducting of the specific kind of games of chance applied accordingly.

C. No license for holding, operating, or conducting of any game or games of chance shall be issued under this Chapter to be effective for a period of more than one year.

D. The name, address, and location of any such establishment licensed for operating, holding, or conducting any authorized game, gaming or wagering activity, or game of chance issued pursuant to this Chapter, including the names and addresses of every person who has or controls, directly or indirectly, more than five percent ownership, income, or profit interest, shall be submitted, and updated at least quarterly, to the Louisiana Gaming Control Board for inclusion in a central registry of licensed gaming operators pursuant to R.S. 27:15(B)(3)(c).

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 2003, No. 871, §1, eff. July 1, 2003.



RS 4:710 - Issuance of special licenses

§710. Issuance of special licenses

A. Notwithstanding any other provision of this Chapter to the contrary, the office may provide by rule for the issuance of a special license for the conduct of no more than two bingo sessions annually at which the total amount of prizes which may be awarded on any one calendar day under such a license shall not exceed twenty-five thousand dollars in cash or other thing or things of value. Except as otherwise provided in this Section, all other provisions of this Chapter shall apply to the issuance of such special licenses.

B. Pursuant to the provisions of R.S. 4:706(C) and 707(B), a municipal or parish governing authority may also issue a special license as provided in Subsection A of this Section; however, no such municipal or parish governing authority shall issue a special license to any organization as provided herein unless that organization has first obtained a special charitable gaming license from the office as further provided in R.S. 4:718.

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 2003, No. 871, §1, eff. July 1, 2003.



RS 4:711 - Hearing; amendment of license

§711. Hearing; amendment of license

A. No application for the issuance of a license shall be refused by the issuing authority until after a hearing is held on due notice to the applicant, at which the applicant shall be entitled to be heard upon the qualifications of the applicant and the merits of the application.

B. Any license issued under this Chapter may be amended, upon application made to the authority which issued it, if the subject matter of the proposed amendment could lawfully and properly have been included in the original license.

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 2003, No. 871, §1, eff. July 1, 2003.



RS 4:712 - Form of license

§712. Form of license

Each license shall be in such form as shall be prescribed in the rules and regulations promulgated by the office or the municipality or governing body of the parish and shall contain a description of the kind or kinds of game or games of chance authorized to be held, operated, and conducted thereunder, a statement of the name and address of the licensee, of the names and addresses of the member or members of the applicant under whom such game or games of chance will be held, operated, and conducted, of the number of times, or the hours during which such game or games of chance are authorized to be conducted and the place or places where and the date or dates and time or times when such game or games of chance are to be conducted and of the purposes to which the entire net proceeds of such game or games of chance are to be devoted, and any other information which may be required by said rules and regulations to be contained therein. Each license issued for the conduct of any game of chance shall be conspicuously displayed at the place where any game is to be conducted thereunder at all times during the conduct thereof.

Acts 1999, No. 568, §3, eff. June 30, 1999.



RS 4:713 - Control and supervision over games

§713. Control and supervision over games

A. The office, when applicable, and the governing authority of any municipality or parish issuing any license under this Chapter shall regulate all games of chance held, operated, or conducted under such license issued by it, to assure that they are fairly held, operated, and conducted in accordance with the provisions of the license, the provisions of this Chapter, and the rules promulgated and adopted pursuant to the provisions of R.S. 4:705(10)(b). The issuing authority may suspend or revoke any license issued by it for violation of any such provision, and its officers and agents may enter and inspect any premises where any such game of chance is being held, operated, and conducted or is intended to be held, operated, and conducted, or where any equipment is being used or intended to be used in the conduct thereof.

B. Each licensee shall be subject to the provisions of this Chapter, and all rules and regulations properly adopted by the office pursuant to the provisions of this Chapter.

C. Notwithstanding any other provision of law to the contrary, no governing authority of any municipality or parish shall require by ordinance, rule, or other regulation, that as a condition for granting a charitable gaming license, a charitable organization must be domiciled in that parish or municipality.

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 2003, No. 871, §1, eff. July 1, 2003.



RS 4:714 - Restrictions; requirements; transfers; prohibitions

§714. Restrictions; requirements; transfers; prohibitions

A. No licensee shall hold, operate, or conduct any game of chance under this Chapter more often than on twenty days in any one calendar month.

B. The total amount of prizes which may be awarded in any one session by a licensee shall not exceed four thousand five hundred dollars in cash or other thing or things of value, except as specifically provided in R.S. 4:707(A)(1) and (5), 710, 724, 725, 725.1, and 732. The office shall establish by rule the method of calculating the value of any thing offered as a prize.

C. In addition to the requirement of R.S. 4:712 to display its local license, each licensee shall conspicuously display its charitable gaming license issued by the office at the premises where any game is conducted at all times during such conduct.

D. Each licensee shall designate an active member and a sufficient number of alternate members of the organization to be in charge of and primarily responsible for each session of a game of chance. Such individual, or alternates, who shall be designated as the member-in-charge, shall supervise all activities of such session and be responsible for the conduct of all games of such session. The member-in-charge or alternate shall be present at all times on the premises during the session. In addition, each licensee shall designate an active member of the organization to be responsible for the documentation of receipts and disbursements as well as the maintenance of all financial records. Such individual designated shall have been a member in good standing of the organization and shall be familiar with the provisions of this Chapter, applicable local ordinances and regulations, and the rules and regulations of the office.

E. No licensee shall purchase or otherwise obtain any gaming supplies or equipment from any distributor or manufacturer until it has first determined that the individual selling or otherwise offering such supplies or equipment has a valid license issued by the office.

F. No licensee shall allow any person under eighteen years of age to assist in the holding, operation, or conduct of any game of chance. Charitable raffles as provided for in R.S. 4:707(D)(2) shall be exempted from requirements of this Subsection.

G.(1) All proceeds from each gaming session, other than that amount paid out as cash prizes and that amount retained as a cash bank, shall be deposited into a bank account, known as a charitable gaming account, maintained by the charitable organization solely for such deposits. Such deposits shall occur no later than the second banking day following the date the gaming session begins, but in no case more than five calendar days later.

(2) Any charitable organization may transfer gaming proceeds from its charitable gaming account to any other bank account controlled by the organization, subject to the administrative rules promulgated by the office pursuant to R.S. 4:705(10)(b).

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 2003, No. 736, §1; Acts 2012, No. 351, §1.



RS 4:715 - Personnel to hold games; commissions or salaries; equipment and supplies; expenses

§715. Personnel to hold games; commissions or salaries; equipment and supplies; expenses

A.(1) No person shall hold, operate, or conduct or assist in holding, operating, or conducting any game or games of chance under any license issued under this Chapter except an active member of an organization or association issued a charitable gaming license under the provisions of this Chapter. However, only an active bona fide member of an organization or association can act in a managerial capacity in accordance with the Louisiana Charitable Gaming laws, rules, and regulations. Bingo callers need not be managerial positions.

(2)(a) No commission, salary, compensation, reward, or recompense, including but not limited to granting or use of bingo cards without charge or at a reduced charge, shall be paid or given directly or indirectly to any person holding, operating, or conducting any licensed game or games of chance.

(b) Any person, association, or corporation licensed to hold, operate, or conduct any games of chance under any license issued pursuant to this Chapter may compensate, for services rendered, any fifteen employees, including a bingo caller, who assist in the holding, operating, or conducting of such games. The rate of compensation shall be no more than fifteen dollars per hour and in any event shall not exceed ninety dollars per session for any employee. Each employee or volunteer worker may also be provided meals and beverages to be eaten on the premises not to exceed a total value of fifteen dollars per person. Expenditures made under the provisions of this Subsection shall be subject to the reporting provisions of R.S. 4:716. Compensation provided for in this Paragraph shall not constitute a violation of the prohibition against the payment or giving of a commission, salary, compensation, reward, or recompense to any person holding, operating, or conducting any such game.

(3)(a) No manufacturer, distributor, commercial lessor, or his agents or employees, who directly or indirectly leases premises or sells, leases, or otherwise distributes gaming supplies or equipment, or furnishes any commodities or services in relation to the conduct of any charitable game of chance shall take part in the holding, operation, or conduct of a game of chance. However, nothing in this Chapter shall prohibit the owner of a premises from having a representative present to protect his interests in the premises.

(b) Any distributor or noncommercial lessor who owns electronic bingo machines as provided for in R.S. 4:724, or electronic pull-tab devices as provided for in R.S. 4:733 shall assign an employee or agent to be present at all times that the machines owned by that distributor or noncommercial lessor are in use. No person other than the distributor, noncommercial lessor, or his employee or agent shall pay the winnings to each person who wins cash prizes from the machines owned by a distributor or noncommercial lessor.

(4) No such game of chance shall be conducted with any supplies or equipment except such as shall be owned absolutely, provided without payment of any compensation by the licensee, or purchased from a licensed manufacturer or distributor of such supplies or equipment, unless permitted by rules of the office.

(5) No item of expense shall be incurred or paid in connection with the holding, operating, or conducting of any game of chance held, operated, or conducted pursuant to any license issued under this Chapter, except such as are bona fide items of reasonable amount of goods, wares, equipment, and merchandise furnished or services rendered, which are reasonably necessary to be purchased or furnished for the holding, operating, or conducting thereof, under any circumstances whatever.

(6) No licensee shall pay any consulting fees to any person for any service performed in relation to the conduct of any charitable game of chance or concession fees to any person who provides refreshments to the participants in any such games.

(7) No lease providing for a rental arrangement for premises or equipment shall provide for payment in excess of the reasonable market rental rate for such premises or equipment and in no case shall any payment be based on a percentage of gross receipts or profits derived from a game of chance.

B.(1) No person shall hold, operate, or conduct or assist in holding, operating, or conducting of any game or games of chance under any license issued under this Chapter except an active member of an organization or association issued a charitable gaming license under the provisions of this Chapter. However, only an active bona fide member of an organization or association can act in a managerial capacity in accordance with the Louisiana Charitable Gaming laws, rules, and regulations. Bingo callers need not be managerial positions. No such game of chance shall be conducted with any equipment except such as shall be owned absolutely or used without payment of any compensation therefor by the licensee, and no item of expense shall be incurred or paid in connection with the holding, operating, or conducting of any game of chance, held, operated, or conducted pursuant to any license issued under this Chapter, except such as are bona fide items of reasonable amount of goods, wares, equipment, and merchandise furnished or services rendered, which are reasonably necessary to be purchased or furnished for the holding, operating, or conducting thereof, under any circumstances whatever, and no commission, salary, compensation, reward, or recompense whatever shall be paid or given, directly or indirectly, to any person holding, operating, or conducting, or assisting in the holding, operation, or conduct, of any game of chance so held, operated, or conducted.

(2) Notwithstanding any provision of law to the contrary, any person, association, or corporation licensed to hold, operate, or conduct any games of chance that benefit persons with visual or hearing impairments, paraplegia, quadriplegia, intellectual disabilities, or persons sixty years of age or older, under any license issued pursuant to this Chapter, may compensate for services rendered, any fifteen employees who assist in the holding, operating, or conducting of such games. The rate of compensation shall be no more than fifteen dollars per hour and in any event shall not exceed ninety dollars per session for any employee. Each employee or volunteer worker may also be provided meals and beverages to be eaten on the premises not to exceed a total value of fifteen dollars per person. Expenditures made under the provisions of this Subsection shall be subject to the reporting provisions of R.S. 4:716. Compensation provided for in this Subsection shall not constitute a violation of the prohibition against the payment or giving of a commission, salary, compensation, reward, or recompense to any person holding, operating, or conducting, or assisting in the holding, operation, or conduct of any such game.

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 2003, No. 614, §1, eff. July 1, 2003; Acts 2014, No. 811, §1, eff. June 23, 2014; Acts 2015, No. 168, §1, eff. June 23, 2015.



RS 4:716 - Statement of receipts; expenditures; books and records

§716. Statement of receipts; expenditures; books and records

A. The organization or association which held, operated, or conducted the game and its member or members who were in charge thereof, shall furnish to the clerk of the municipality or governing body of the parish and the office the following information not less than quarterly:

(1) A verified statement showing the amount of the gross receipts derived from each such game of chance, that shall include receipts from the sale of shares, tickets, or rights in any manner connected with participation in said game or the right to participate therein.

(2) Each item of expense incurred, or paid, and each item of expenditure made or to be made.

(3) Name and address of each person to whom each such item has been, or is to be paid, with a detailed description of the merchandise purchased or the service rendered therefor.

(4) The net profit derived from each such game of chance and the uses to which such net profit has been or is to be applied.

(5) A list of prizes offered or given, with the respective values thereof.

B. Each licensee shall maintain and keep such books and records as may be necessary to substantiate the particulars of each such report.

C. All licensees shall maintain records and submit reports as provided by rules of the office. Such rules may require that all income of a licensee derived from charitable gaming be recorded to the extent necessary to disclose gross and net income.

Acts 1999, No. 568, §3, eff. June 30, 1999.



RS 4:717 - Examination of books and records and personnel

§717. Examination of books and records and personnel

A. The office and the municipality or governing body of the parish shall have power to examine or to cause to be examined the books, gaming account, and records of any organization or association to which such license is issued so far as they may relate to any transactions connected with the holding and conducting of any game of chance thereunder, and to examine the books and records of any entity for the purposes of determining if net gaming proceeds are devoted entirely to the purposes allowable under R.S. 4:707(B), and to examine any manager, officer, director, agent, member, or employee thereof under oath in relation to the conduct of any such game of chance under any such license, but any information so received shall not be disclosed except so far as may be necessary for the purpose of carrying out the provisions of this Chapter.

B. The office and the municipality or governing body of the parish shall have power:

(1) To examine or to cause to be examined the books, gaming account, and records of any organization exempt from licensure under this Chapter so far as they may relate to any transactions connected with the holding and conducting of any game of chance for which a license is otherwise required under this Chapter.

(2) To examine the books and records of any entity for the purposes of determining if net gaming proceeds are devoted entirely to the purposes allowable under R.S. 4:707(B).

(3) To examine any manager, officer, director, agent, member, or employee thereof under oath in relation to the conduct of any such game of chance for which a license is otherwise required under this Chapter, but any information so received shall not be disclosed except so far as may be necessary for the purpose of carrying out the provisions of this Chapter.

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 2001, No. 106, §1, eff. July 1, 2001.



RS 4:718 - Licensure

§718. Licensure

A.(1) Any organization or person seeking licensure as a charitable gaming organization, as a manufacturer or distributor of gaming supplies or equipment, or as a commercial lessor shall submit an application to the office on forms provided for such purposes. Such application shall contain such information as may be reasonably required by rules of the office. The application shall be accompanied by the fee established pursuant to R.S. 4:705(2).

(2) The office shall review all applications for licensure and, in addition to the information required on the application, may require the applicant to furnish such additional information reasonably necessary.

B. The office shall not issue a license of any type to:

(1) Any person who has been convicted of certain related offenses as established by the office within the last five years or who presently has such a charge pending in any state or federal court.

(2) Any person who has ever been convicted of a gambling-related offense in any state or federal court.

(3) Any person who is or has ever been a professional gambler.

(4) Any firm, organization, or corporation in which any person specified in Paragraphs (1) through (3) of this Subsection is an officer or director, whether compensated or not, or in which such person has a direct or indirect financial interest.

C. Except as otherwise provided in R.S. 4:720, the office may issue a license for a period not exceeding one year to applicants meeting the requirements of this Chapter and rules and regulations adopted pursuant to it.

D.(1) The office may deny an application for licensure, refuse to renew a license, or restrict, suspend, or revoke a license for any reason consistent with the purposes of this Chapter which it deems to be in the interest of the public. However, policies regarding such denial, suspension, revocation, restriction, or refusal to renew shall be established by rule, and all proceedings with regard to such actions shall be in accordance with the Administrative Procedure Act.

(2) Notwithstanding any other provision of this Chapter to the contrary, the office shall not deny a license to or suspend, revoke, or refuse to renew the license of any organization defined in R.S. 4:707(C) solely on the basis that such organization has not qualified with the Internal Revenue Service for an exemption from federal income tax as specified by R.S. 4:703(1), provided that the organization demonstrates or establishes, by a preponderance of the evidence, that it is a legitimate nonprofit organization eligible under R.S. 4:707 and is not otherwise eligible for tax-exempt status under Section 501(c)(3), (4), (7), (8), (10), or (19) of the Internal Revenue Code.

E. Any significant change in the information submitted on its application for licensure shall be filed by a licensee with the office within ten days of the change. A significant change shall include but not be limited to any change in the officers, directors, managers, proprietors, or persons having a direct or indirect financial interest in any licensed organization or entity.

F. Any license, permit, approval, or thing obtained or issued pursuant to the provisions of this Chapter is expressly declared by the legislature to be a pure and absolute revocable privilege and not a right, property or otherwise, under the constitution of the United States or of the state of Louisiana. The legislature declares that no holder of any license or permit acquires any vested interest or right therein or thereunder.

G. Consent agreements or other agreements by which a license applicant is bound by certain rules, mandates, or other restrictions as a condition for licensing shall be absolutely null. This Subsection shall not apply to consent agreements executed as a result of a notice of violation. Notwithstanding any provision of this Chapter to the contrary, any consent agreement entered into by the division of charitable gaming, office of state police, Department of Public Safety and Corrections, and a manufacturer of electronic bingo dabber card devices prior to May 1, 1999, which approves and authorizes the use of electronic bingo dabber card devices as a charitable gaming supply, subject to certain conditions and requirements shall remain valid until January 1, 2000, provided that all conditions and requirements in such agreement are complied with until such date.

Acts 1999, No. 568, §3, eff. June 30, 1999.



RS 4:719 - Commercial lessor license

§719. Commercial lessor license

A. Any person leasing any premises for the conducting of charitable gaming activities shall obtain a commercial lessor's license for each premises to be licensed. A commercial lessor's license shall authorize a person to lease specific premises to licensees for the conducting of charitable gaming activities. The office, upon application and compliance with other provisions for licensure contained in this Chapter, shall issue a commercial lessor's license to qualified persons.

B. No lease of any premises by a commercial lessor to any charitable organization for any charitable gaming session shall provide for payment in excess of the reasonable market rental rate for such premises as provided in the local licensing ordinance. No lease shall provide for rental for less than a two-hour session.

C. No commercial lessor shall require the payment of any other cost or fee from a charitable organization other than the rental amount provided for by the rental agreement or contract or charge admission fees to persons entering the premises to participate in the charitable gaming activities.

D. No commercial lessor leasing premises for authorized charitable gaming activities shall enter into any agreement with a distributor of gaming supplies for the use, purchase, promotion, or sale of charitable gaming supplies.

E. Commercial and non-commercial lessors shall be required to verify that lessees are properly licensed to conduct charitable games or games of chance authorized by the office.

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 2001, No. 106, §1, eff. July 1, 2001.



RS 4:720 - Qualifications for distributor license; additional requirements; bond; license term

§720. Qualifications for distributor license; additional requirements; bond; license term

A. No person shall be granted or issued a distributor license unless the applicant demonstrates to the office that the applicant is domiciled in and resides in the state of Louisiana at the time of application. If the applicant is a corporation, the applicant must demonstrate to the office that a majority of the stock of the applicant corporation is owned or controlled by individuals who are domiciled in and reside in the state of Louisiana at the time of application. The provisions of this Subsection shall apply to all applications for a distributor license.

B. The office may revoke, suspend, or condition the license of any licensed charitable organization, distributor, or manufacturer who fails to comply with any office rule, state law, or municipal or parish ordinance providing for the levy, assessment, collection, or remission of sales and use taxes.

C. The term for a license issued pursuant to the provisions of this Section shall be for three years. Any fees associated with the awarding of this license shall be paid annually as otherwise provided by this Chapter.

Acts 1999, No. 568, §3, eff. June 30, 1999.



RS 4:721 - Enforcement responsibilities

§721. Enforcement responsibilities

A. The office shall monitor the conduct or business of licensees, both on a routine scheduled and an unscheduled basis, to the extent necessary to ensure compliance with the provisions of charitable gaming laws and regulations of the state, particularly this Chapter.

B. In carrying out its enforcement responsibilities, the office may:

(1) Inspect and examine all premises in which charitable games of chance are conducted or supplies or equipment for such games are manufactured or distributed.

(2) Inspect all such supplies and equipment in, upon, or about such premises.

(3) Seize and remove from such premises and impound such supplies and equipment for the purpose of examination and inspection pursuant to an appropriate court order.

(4) Demand access to and audit and inspect books and records of licensees for the purpose of determining compliance with laws and regulations relative to charitable gaming.

(5) Conduct in-depth audits and investigations when warranted.

C. The office may require licensees to maintain records and submit reports as further provided in R.S. 4:716(C) and 726(D).

D.(1) In addition to license revocation or suspension or any criminal penalty imposed pursuant to R.S. 4:735(B), the office may assess a fine against any person who violates any law or regulation relative to gambling or charitable gaming. Such a fine shall be assessed only after notice and opportunity for a hearing held in accordance with the Administrative Procedure Act.

(2) Any indication of the commission of a crime established in Title 14 of the Louisiana Revised Statutes of 1950 shall be directed to the Department of Public Safety and Corrections, office of state police, for investigation and disposition by such office.

E. All departments, commissions, boards, agencies, officers, and institutions of the state and all subdivisions thereof, in particular local law enforcement entities, shall cooperate with the office in carrying out its enforcement responsibilities.

Acts 1999, No. 568, §3, eff. June 30, 1999.



RS 4:722 - Educational responsibilities

§722. Educational responsibilities

A. The office shall provide assistance to local law enforcement agencies in carrying out their responsibilities relative to enforcement of charitable gaming laws and regulations. Such assistance may include but shall not be limited to specialized training programs on such enforcement for local law enforcement personnel.

B. The office shall be responsible for educating the general public, particularly members of organizations which conduct charitable games of chance, with regard to the provisions of an interpretation of laws and regulations relative to charitable gaming. Such education may include but shall not be limited to training programs for licensees on such laws and regulations for the purpose of increasing their understanding of and compliance with statutory and regulatory requirements and restrictions.

Acts 1999, No. 568, §3, eff. June 30, 1999.



RS 4:723 - Immunity

§723. Immunity

No persons, association, or corporation

(1) Possessing, selling or in any manner disposing of, in any municipality or parish, any shares, tickets, or rights to participate in any game or games of chance conducted or to be conducted under any license lawfully issued pursuant to this Chapter,

(2) Lawfully conducting or participating in the conduct of any such game of chance, or

(3) Permitting the conduct of any such game of chance upon premises owned by him or it, of any game of chance conducted or to be conducted under any license lawfully issued pursuant to this Chapter,

shall be liable to prosecution or conviction for violation of any provision of R.S. 14:90; however, this immunity shall not extend to any person or corporation knowingly conducting or participating in the conduct of any game of chance under any license obtained by any false pretense or statement made in any application for such license or otherwise, or possessing, selling, or disposing of shares, tickets, or rights to participate in, or permitting the conduct upon any premises owned by him or it of any game of chance conducted under any license known to him or it to have been obtained by any such false or fraudulent pretense or statement.

Acts 1999, No. 568, §3, eff. June 30, 1999.



RS 4:724 - Use of electronic or video bingo games

§724. Use of electronic or video bingo games

A. Electronic or video machines, hereafter termed "electronic bingo machines", for public playing of bingo may be made available at any location licensed under this Chapter for charitable bingo, provided that all requirements of this Chapter not in conflict with the provisions of this Section are met.

B. Any such electronic bingo machine shall be subject to the following requirements and restrictions concerning its operation and use:

(1) The cost of each game play shall be not less than twenty-five cents nor more than one dollar.

(2) Payout shall be not less than eighty percent and not more than ninety-four percent of the total amount wagered.

(3) The maximum prize awarded shall be not more than one thousand dollars.

(4) A machine shall dispense no cash, only tickets verifiable as valid indicating the prize amount.

(5) A machine shall play and display only the game of bingo as described in R.S. 4:707(A)(2), except that a random number generator in the machine shall replace the drawing of numbered objects from a receptacle, and may play "cover-all bingo" in which all numbers of the card must be covered. An electronic video bingo machine shall not contain entertainment display features simulating slot reels or card games.

(6) A machine shall allow the player a choice of cards on which to play and must show a "BINGO" at the end of play.

(7) A machine shall allow only a linear-based payout in which the amount of the payout follows a straight line progression in direct proportion to the amount wagered.

(8) A machine shall provide for an electronic readout giving, at a minimum, a summary of total wagers, total plays, total payout, and current prize allotment since the last date of summary or the last date of reset of the machine.

(9) No person under the age of eighteen shall assist in the holding, operation, or conducting of electronic or video bingo games.

C. An electronic bingo machine may be leased by any holder of a bingo license issued pursuant to this Chapter. However, in no case shall any lease agreement entered into authorize the lessor to receive a percentage of the receipts from the machine.

D. Only cash prizes may be awarded winners of games on an electronic bingo machine.

E. At least forty-five percent of the net win from the machine must be paid to the licensee owning or leasing it.

F. The office may adopt, pursuant to the provisions of R.S. 4:705(10)(b), additional rules and regulations governing the use of electronic bingo machines and may establish a list of manufacturers, distributors, suppliers, and lessors authorized to provide electronic bingo machines or a list of acceptable models of the machines, or acceptable serial numbers on such models or manufacturers, distributors, suppliers, or lessors.

G. The office may assess whatever fees may be necessary to carry out the purposes of this Section and the rules and regulations adopted pursuant to Subsection F.

H. Nothing in this Chapter shall prohibit a distributor of electronic bingo machines from having a representative present during the operation of their machines.

I. Nothing in this Section shall be construed to restrict the authority of local governments to restrict or prohibit the conducting of electronic video bingo.

J.(1) Any person who is licensed as a distributor shall be permitted to operate electronic video bingo machines which are not in compliance with the provisions of R.S. 4:724(B)(5) if either of the following occurs:

(a) The licensed distributor has purchased or has entered into a lease agreement approved by the office for the total number of electronic video bingo machines to be placed at a specific location and the electronic video bingo machines have been permitted by the office and placed at a location which has been approved by the office on or prior to August 15, 2008; or

(b) The licensed distributor has delivered to the office or has sent by certified mail an application with the required fees to have electronic video bingo machines permitted, which application has been received, but not approved by the office on or prior to August 15, 2008, and the application includes one of the following:

(i) Proof of purchase for the total number of video bingo machines to be placed at a specific location.

(ii) A nonrefundable deposit of a minimum of twenty-five percent of the fair market value of the wholesale purchase price of the total number of machines to be placed at a specific location.

(iii) A nonrefundable deposit on a lease agreement which is equivalent in value to a minimum of twenty-five percent of the fair market value of the wholesale purchase price of the total number of machines to be placed at a specific location.

(2) Electronic video bingo machines authorized by the provisions of this Subsection shall only be placed at one of the following locations:

(a) A location which has been approved by the office on or prior to August 15, 2008; or

(b) A location for which a completed application with the required fees for the licensing to conduct charitable gaming at a specific location has been received by the office on or prior to August 15, 2008. However, locations which have not been approved by the office prior to August 15, 2008, but for which an application has been timely filed as provided by this Subparagraph, shall have received final approval from the office and must be occupied by August 15, 2009, in order to operate electronic video bingo machines which are not in compliance with the provisions of R.S. 4:724(B)(5).

K. Notwithstanding any other provision of this Section to the contrary, any electronic video bingo machine authorized pursuant to Subsection J of this Section which is destroyed or rendered inoperable in any manner may be replaced by an electronic video bingo machine of a similar make and model which is not in compliance with the provisions of R.S. 4:724(B)(5) even if such replacement electronic video bingo machine was purchased after August 15, 2008.

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 2003, No. 602, §1, eff. July 1, 2003; Acts 2003, No. 614, §1, eff. July 1, 2003; Acts 2005, No. 373, §1; Acts 2008, No. 630, §1, eff. July 1, 2008.



RS 4:725 - Pull-tabs

§725. Pull-tabs

A. No organization, distributor, or manufacturer, or any representative thereof, either with knowledge or in circumstances whereunder he reasonably should have known, shall possess, display, put out for play, sell, or otherwise furnish to any person any deal of pull-tabs:

(1) In which the winning pull-tabs have not been completely and randomly distributed and mixed among all other pull-tabs in the deal;

(2) In which the location or approximate location of any of the winning pull-tabs can be determined in advance of opening the pull-tabs in any manner or by any device, including but not limited to any pattern in the manufacture, assembly, or packaging of pull-tabs by the manufacturer, by any markings on the pull-tabs or container, or by the use of a light; or

(3) Which does not conform in any respect to these requirements as to manufacturer, assembly, or packaging.

B. Effective January 1, 1986,1 a distributor shall not purchase or be furnished any deal of pull-tabs from a manufacturer of pull-tabs unless all of the following conditions are met:

(1) The manufacturer's label or trademark has been registered with the office of charitable gaming.

(2) Each individual pull-tab manufactured has conspicuously set forth on it the name of the manufacturer or a label or trademark which identifies its manufacturer.

(3) The pull-tab is of a type approved by the office of charitable gaming for use in Louisiana.

Acts 1999, No. 568, §3, eff. June 30, 1999.

1As appears in enrolled bill.



RS 4:725.1 - Progressive pull-tabs

§725.1. Progressive pull-tabs

A. Notwithstanding any provision of law to the contrary, any organization licensed to hold, operate, or conduct games of chance pursuant to the provisions of this Chapter, shall be authorized to hold, operate, or conduct progressive pull-tabs pursuant to the provisions of this Section.

B. An organization authorized to hold, operate, or conduct progressive pull-tabs shall offer progressive pull-tabs only during their licensed session and shall not network or link with any other licensed organization.

C. The jackpot for progressive pull-tabs shall not exceed twenty-five thousand dollars.

D. The contribution per deal of pull-tabs for the progressive jackpot shall not exceed five hundred dollars.

E. An organization authorized to hold, operate, or conduct progressive pull-tabs shall comply with the provisions of R.S. 4:725, any other provisions of this Chapter, and any rules adopted by the office pursuant to the provisions of this Chapter.

F. The office shall adopt rules to implement the provisions of this Section. All rules shall be adopted in accordance with the Administrative Procedure Act.

Acts 2003, No. 736, §1.



RS 4:726 - License for manufacturers or distributors of gaming supplies or equipment; prohibitions; requirement

§726. License for manufacturers or distributors of gaming supplies or equipment; prohibitions; requirement

A.(1) No person or other entity shall fabricate, concoct, or manufacture any supplies or equipment for use in the conduct of any game of chance authorized under this Chapter, including but not limited to bingo equipment and pull-tabs, within this state or for use within this state without having obtained a manufacturer's license from the office, as provided in R.S. 4:718. No manufacturer shall contract with a distributor, agree to, or otherwise perform any duty associated with the distribution of equipment or supplies.

(2) No person or other entity shall sell, offer for sale, or otherwise furnish any other person any supplies or equipment for use in the conduct of any game of chance authorized under this Chapter, including but not limited to bingo equipment and pull-tabs, without having obtained a distributor's license from the office, as provided in R.S. 4:718. No manufacturer shall contract with a distributor, agree to, or otherwise perform any duty associated with the distribution of equipment or supplies.

B. No person or other entity licensed as a manufacturer or distributor shall sell on behalf of the distributor or otherwise make available any such gaming supplies or equipment to any individual unless he has first determined that the individual is a licensed distributor or is acting as an agent of an organization which has a valid license issued by the office.

C. No manufacturer or distributor of gaming supplies or equipment shall directly or indirectly give gifts, trips, prizes, premiums, or other such gratuities to any charitable gaming organization, its employees, or commercial lessors other than nominal promotional items used in the conduct of charitable gaming as provided by law.

D. Each manufacturer or distributor of gaming supplies or equipment shall maintain records and submit reports as required by rules of the office. The rules may require maintenance of purchase and sale invoices of all gaming supplies and equipment manufactured or distributed, whether by sale, lease, rental, loan, or donation, to any charitable gaming organization.

E. Each distributor or manufacturer shall purchase state identification stamps from the office for supplies or equipment as required by rules of the office. Each distributor or manufacturer shall be responsible for affixing such a stamp to each such item sold or otherwise disposed of at the point of such sale or disposal.

F. Each manufacturer or distributor of gaming supplies or equipment shall be subject to the provisions of this Chapter, and all rules and regulations adopted by the office pursuant to the provisions of this Chapter.

Acts 1999, No. 568, §3, eff. June 30, 1999.



RS 4:727 - Combination of interests prohibited

§727. Combination of interests prohibited

A. Except as otherwise provided for in this Chapter, no organization which conducts charitable games of chance shall be a manufacturer or distributor of supplies or equipment for such games. This prohibition shall not apply to a charitable organization which distributes electronic video bingo machines or electronic pull-tab devices in a building used, leased, or owned by the licensed charitable organization in which it conducts games authorized in this Chapter in a parish or incorporated municipality where an ordinance has been adopted allowing gaming by means of electronic video bingo.

B. No officer, director, or manager of an organization which conducts charitable games of chance shall either:

(1) Have a direct or indirect financial interest in any entity which manufactures or distributes supplies or equipment for charitable games of chance or which leases space for charitable games of chance.

(2) Serve as an officer, director, shareholder of more than two percent of the shares, proprietor, or employee of an entity which manufactures or distributes supplies or equipment for charitable games of chance.

C. No entity which manufactures or distributes supplies or equipment for charitable games of chance, any officer, director, owner of more than two percent of the business, proprietor, or employee of such an entity, or any person having a direct or indirect financial interest in such an entity shall lease premises, directly or indirectly, to an organization for purposes of conducting charitable games of chance.

D. No entity or person described in Subsection A, B, or C shall serve as a commercial lessor.

E.(1) No person licensed as a commercial lessor or his immediate family shall either:

(a) Have a direct or indirect financial interest in any entity which manufactures or distributes supplies or equipment for charitable games of chance.

(b) Serve as a proprietor, employee, officer, director, shareholder, or owner of more than two percent ownership interest, of any entity which manufactures or distributes supplies or equipment for charitable games of chance.

(2) No person licensed as a commercial lessor or his spouse shall either:

(a) Serve as an officer or director of any charitable organization which rents, leases, or uses the commercial premises for conducting games of chance.

(b) Hold, operate, conduct, or assist in the holding, operating, or conducting of a charitable game of chance at the commercial premises.

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 2003, No. 614, §1, eff. July 1, 2003.



RS 4:728 - Use of monies derived from enforcement of bingo regulations by the governing authority of Livingston Parish

§728. Use of monies derived from enforcement of bingo regulations by the governing authority of Livingston Parish

Notwithstanding any other provision of law to the contrary, any monies collected by the governing authority of Livingston Parish from charitable organizations conducting bingo games in that parish pursuant to the rules and regulations of said governing authority which are in excess of the amount of monies necessary to pay the cost of adequate enforcement of such rules and regulations may be expended by said governing authority for purposes other than paying the cost of such enforcement, including but not limited to defraying the cost of operation of parish government.

Acts 1999, No. 568, §3, eff. June 30, 1999.



RS 4:729 - Fund-raising events

§729. Fund-raising events

A. Notwithstanding any provisions of this Chapter to the contrary, a charitable organization licensed to operate, hold, or conduct any game or games of chance may enter into a contract with a private contractor who meets the qualifications prescribed by the office to conduct the operation and management of fund-raising events generally known as "casino night" or "Las Vegas night".

B. Each private contractor shall possess the skills and have the personnel and equipment available to conduct such games.

C. The contract shall stipulate that the contract price is a professional service fee based upon the equipment and personnel to be used as well as the types of games to be played. The office shall promulgate rules and regulations providing for the reasonable compensation of the contractor. The private contractor may use his own personnel only for the actual operation of the leased equipment.

D. For the purpose of this Section, "casino night" and "Las Vegas night" shall mean a charitable fund-raising event sponsored by a licensed charitable organization as defined pursuant to the provisions of R.S. 4:703. The office shall promulgate rules which specify the kinds of casino games that may be conducted and the manner in which such games shall be operated.

E. The sponsors shall sell tickets to the charitable event and each individual shall receive for each ticket purchased, in connection with the event, an equal number of chips to be used in playing the various authorized games. The sponsor may award prizes at such events.

F. The office of charitable gaming within the Department of Revenue may adopt additional rules and regulations governing such events pursuant to the provisions of R.S. 4:705(10)(b).

Acts 1999, No. 568, §3, eff. June 30, 1999.



RS 4:730 - Use of monies derived from enforcement of bingo regulations by a municipal or parish governing authority

§730. Use of monies derived from enforcement of bingo regulations by a municipal or parish governing authority

Notwithstanding any other provision of law to the contrary, any monies collected by the governing authority of a municipality or parish from charitable organizations conducting bingo games in that municipality or parish pursuant to the rules and regulations of said governing authority which are in excess of the amount of monies necessary to pay the cost of adequate enforcement of such rules and regulations may be expended by said governing authority for purposes other than paying the cost of such enforcement, including but not limited to defraying the cost of operation of municipal or parish government.

Acts 1999, No. 568, §3, eff. June 30, 1999.



RS 4:731 - City of New Orleans; cable television bingo; licensing; restrictions; prohibitions

§731. City of New Orleans; cable television bingo; licensing; restrictions; prohibitions

A.(1) The governing authority of the city of New Orleans may license bona fide veterans, charitable, educational, religious, or fraternal organizations and civic and service clubs, which possess the appropriate nonprofit designation issued by the federal Internal Revenue Service, to hold and operate the game of chance commonly known as cable television bingo played for prizes with cards and as defined in this Subsection.

(2) For the purposes of this Section, "cable television bingo" shall mean a charitable game of chance transmitted by a cable television channel and played for prizes with cards bearing numbers or other designations, five or more in one line, the holder covering numbers as eight or more similarly numbered objects are displayed, and the game being won by any player who covers a previously designated arrangement of numbers of such a card with any four or five numbers and a free spot.

B. Cable television bingo shall be transmitted only to the area within the jurisdiction of the city of New Orleans. Transmission of such games to any area outside the city of New Orleans shall be expressly prohibited.

C. Licensees to hold, operate, or conduct cable television bingo shall not be subject to the provisions of R.S. 4:714(A) and (B).

D. Notwithstanding any provision of this Chapter to the contrary, in particular R.S. 4:715, a charitable organization licensed to conduct cable television bingo may enter into a contract with a private contractor possessing demonstrated skills in the conduct and administration of charitable games of chance to provide for the operation and management of its games. Any such contract shall stipulate that payment to the contractor for professional services shall be in accordance with an estimated fee schedule based upon the number of cards sold and shall require the use of volunteer members of charitable organizations in the actual conduct of and assisting in the conduct of such games.

E. The office may adopt additional rules and regulations governing the operation of cable television bingo pursuant to the provisions of R.S. 4:705(10)(b). The office may also assess whatever fees may be necessary to implement this Section and the rules and regulations adopted pursuant to this Subsection.

Acts 1999, No. 568, §3, eff. June 30, 1999.



RS 4:732 - Progressive bingo

§732. Progressive bingo

A. Notwithstanding any provision of law to the contrary, the governing authority of any parish or municipality may permit any charitable licensed organization to conduct progressive mega jackpot bingo games. For the purpose of conducting a progressive bingo game, such organizations shall:

(1) Establish links or networks, electronic or otherwise, between locations, commercial or noncommercial, where licensed charitable bingo games are being conducted.

(2) Deposit a predetermined amount of money not to exceed two hundred dollars per organization into a special account before each licensed call bingo gaming session. Every two-hundred-dollar contribution shall constitute part of the total amount of prizes awarded during that session.

B. The mega jackpot for a progressive bingo game played pursuant to and in accordance with the provisions of this Section may exceed the limit established in R.S. 4:714 but shall not exceed one hundred thousand dollars.

C. Such game shall be offered in accordance with rules and regulations adopted by the governing authority of each municipality or the parish which issued a license to any respective organization which participates in a progressive mega jackpot bingo game, in accordance with the rules and regulations adopted by the office in Subsection D of this Section.

D. The office shall adopt rules and regulations governing progressive mega jackpot bingo games to insure compliance with the provisions of this Chapter and any additional regulations of the state relative to charitable gaming laws.

E. Any licensed charitable organization or organizations playing at the same location may conduct progressive blackout bingo games in accordance with rules established and in effect on August 15, 1995, and as follows:

(1) Any such organization or organizations which conduct progressive bingo games in accordance with this Subsection may offer a second progressive bingo game, in addition to the game authorized in this Subsection.

(2) Any such organization or organizations which conduct progressive bingo games in accordance with this Subsection may establish a maximum jackpot or cap for each progressive bingo game offered by the organization. The participating organizations may continue contributions to the Charitable Gaming Progressive Jackpot Account to accumulate a backup jackpot which may be applied to either or both progressive games.

(3) The dollar amount of each jackpot cap shall be continuously and conspicuously displayed along with the current dollar amount of the progressive jackpot.

(4) The second progressive jackpot game may be added to any call bingo game played during a bingo session.

(5) During the course of a progressive jackpot, the participating organizations may, prior to a jackpot win, raise but not lower the jackpot cap. In the event that the jackpot cap is raised, contributions in the amount of two hundred dollars per game shall recommence.

F. Repealed by Acts 2005, No. 373, §2.

G. Organizations may network or link together to conduct progressive mega jackpot bingo games, as provided in Paragraph (A)(1) of this Section, provided the local governing authority of each parish has authorized the conducting of such games in the parish.

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 2001, No. 730, §1, eff. June 25, 2001; Acts 2005, No. 373, §§1, 2.



RS 4:733 - Electronic pull-tab devices

§733. Electronic pull-tab devices

A.(1) Electronic or video machines, hereafter termed "electronic pull-tab devices", and defined in Paragraph (2) of this Subsection, for public playing of pull-tabs may be made available at any locations licensed under this Chapter for charitable gaming, provided that all requirements of this Chapter not in conflict with the provisions of this Section are met.

(2) "Electronic pull-tab device" means any unit, mechanism, or device authorized pursuant to the provisions of this Chapter, that, upon insertion of cash, produces electronic facsimiles of pull-tab tickets or cards and is available to play or simulate the play of the game of pull-tabs as described in R.S. 4:703(3), utilizing a cathode ray tube or video display screen and microprocessors in which the player may win games or credits that can be redeemed for cash only. The term does not include a device that directly dispenses coins, cash, tokens, or anything else of value, except the ticket voucher required in accordance with the provisions of this Chapter.

B. Each device shall:

(1) Be inspected by the office or its designee for certification and compliance.

(2) Be connected with a system consisting of player operated terminals and a self-contained control computer.

(3) Not have any device or program that will alter the reading of the values or amounts of play to reflect values or amounts other than actually played or any switches, jumpers, wire posts, or any other means of manipulation that could affect the operation or outcome of a game.

(4) Not have any device, switch, program, or function that can alter the readings of the actual amounts or values relating to any function or occurrence of the device.

(5) Have separate secure areas with locking doors for the game logic board and software, the cash compartment, and the mechanical meters as required by the rules and regulations of the office. These areas must be locking and separated. Access to one from the other must not be allowed at any time.

(a) The device must be capable of printing a ticket voucher for the player at the completion of each game. If credits are owed the player, the ticket must contain each of the following:

(i) The name of the location licensed to conduct charitable gaming.

(ii) The name of the municipality or parish in which the location licensed to conduct charitable gaming is located.

(iii) The value of the prize in numbers.

(iv) The value of the prize in words.

(v) The time of day, in hours and minutes in a twenty-four-hour format.

(vi) The date.

(vii) The device license number or serial number up to eight digits.

(viii) The sequential number of the ticket voucher.

(ix) An encrypted validation number from which the validity of the prize can be determined.

(b) The device may have a mechanism that accepts cash in the form of bills with a denomination not to exceed ten dollars.

(c) An exact copy of each printed ticket voucher must be printed and retained within the device.

(d) The device must have nonresettable mechanical meters housed in a secure compartment that keep a permanent record of all of the following:

(i) Total coins accepted.

(ii) Total credits generated by the bill acceptor if the device has a bill acceptor.

(iii) Total credits played by players.

(iv) Total credits won by players.

(v) Total credits printed out by the ticket voucher printer.

(e) The device must contain electronic metering using meters that record all of the following:

(i) Total coins in the coin acceptor or acceptors and, if the device has a bill acceptor, the total credits generated by the bill acceptor.

(ii) Total credits in, total credits played, total credits won, and total credits paid.

(iii) Total errors from the logic board random access memory.

(iv) Total examination of electronic meters.

(f) The device may not have any functions or parameters adjustable by or through any separate video display or input codes, except for the adjustment of features that are wholly cosmetic.

(g) The device must issue, by activation of an external switch, an accounting ticket containing a performance synopsis of the device. The ticket must contain:

(i) The name of the location licensed to conduct charitable gaming.

(ii) The name of the city, town, or parish in which the location licensed to conduct charitable gaming is located.

(iii) The license number of the device.

(iv) The time of day, in hours and minutes in a twenty-four-hour format.

(v) The date.

(vi) A circuit-interrupting device, method, or capability which will disable the machine if the office-approved program is accessed or altered.

(h) The device must be linked by telecommunication to a central computer for purposes of polling or reading device activities and for central computer remote shutdown of device operations.

(6) Each electronic pull-tab device shall have a serial number or other identification number permanently affixed to the device by the manufacturer.

C. The office may provide for additional specifications for devices to be approved and authorized pursuant to the provisions of this Chapter as it deems necessary to maintain the integrity of electronic pull-tab devices and operations. The office shall not provide for any additional specifications which would have the effect of reducing to fewer than four the number of manufacturers who make devices that meet the specifications of this Chapter.

D. A device may not allow more than two dollars to be placed on a game or award won games or credits in excess of the value of five hundred dollars.

E. The office shall prescribe the expected payback value of one credit played to be at least eighty percent of the value of a credit. Each electronic pull-tab device must have an electronic accounting device that the office may use to verify the winning percentage. The office may not publish or otherwise disseminate income figures and other statistics obtained in the payback verification process or contained in payback verification reports in a manner that allows or helps a person to identify a particular device or to match a particular device with a particular income or statistic except as is required for enforcement of the provisions of this Chapter.

F. An electronic pull-tab device may be leased by any charitable organization licensed by the office.

G. At least sixty percent of the net win from the device must be paid to the charitable organization leasing it. No more than ten percent of the net win from the device may be paid to the commercial lessor leasing the premises at which the devices are located.

H. The office shall adopt any additional rules and regulations necessary to govern the specification, use, and operation of electronic pull-tab devices and shall establish a list of manufacturers, distributors, suppliers, and lessors authorized to provide electronic pull-tab devices or a list of acceptable models of the devices, acceptable serial numbers on such models or manufacturers, distributors, suppliers, or lessors. All rules shall be adopted pursuant to the Administrative Procedure Act except that all rules shall also require the affirmative approval of the House Committee on Administration of Criminal Justice and the Senate Committee on the Judiciary, Section B.

I. Notwithstanding any provision of law to the contrary, a facility licensed to conduct charitable gaming may not place more than thirty-five electronic machines or devices licensed to conduct charitable gaming at the facility.

J. Any licensed charitable organization operating more than fifteen electronic pull-tab devices as provided by this Section shall not offer for play pull-tabs as provided in R.S. 4:725.

Acts 1999, No. 568, §3, eff. June 30, 1999.



RS 4:734 - Sale of tickets at fund-raising event

§734. Sale of tickets at fund-raising event

Notwithstanding any provision of this Chapter to the contrary, a candidate for public office, as provided for in R.S. 18:1483(3), or his principal campaign committee, as provided for in R.S. 18:1483(15), may conduct a fund-raising activity involving the sale of tickets which afford the purchaser an opportunity to win a door prize, raffle, or similar gift or prize.

Acts 1999, No. 568, §3, eff. June 30, 1999.



RS 4:735 - Violations; penalties

§735. Violations; penalties

A. Any person, association, or corporation which violates any provision of this Chapter including the specifically enumerated acts contained in Subsection B of this Section or any rule or regulation of the office shall be subject to a civil penalty imposed by the office as further provided in R.S. 4:721 and to suspension or revocation of its license as further provided in R.S. 4:705.

B. Any person, association, or corporation which commits any of the following acts shall, upon conviction, be subject to a criminal penalty, and be fined not more than five thousand dollars or imprisoned for one year, or both:

(1) Making any false statement in any application for a license under this Chapter or a license issued pursuant to R.S. 4:718.

(2) Holding, operating, or conducting any game of chance either without a license issued by a parish or municipal governing authority or without a license issued by the office.

(3) Knowingly falsifying or making any false entry in any books or records with respect to any transaction connected with the holding, operating, and conducting of any game of chance.

(4) Refusing to allow the licensing parish or municipal governing authority or the office access to any premises where a game of chance is being conducted or to any record or book relative to gaming activity.

(5) Intentionally causing, aiding, abetting, or conspiring with another to cause any person to violate any provision of this Subsection. In addition to suffering any such penalty which may be imposed, a licensee shall forfeit any license issued to it under this Chapter.

(6) Offering for sale, lease, rental, or furnishing in any other manner whatsoever, any electronic video bingo machine, or part, component, or supply, intended for use therewith except an authorized manufacturer, supplier, or distributor pursuant to R.S. 4:724(F) and R.S. 4:733(H).

(7) Possessing any electronic video machine or component, parts, or supplies intended for use therewith except manufacturers, distributors, or lessors and organizations licensed by a municipality or parish to conduct electronic video bingo who are in possession of such machines under the provisions of R.S. 4:724 and R.S. 4:733 and the rules and regulations adopted pursuant to R.S. 4:724(F) and R.S. 4:733(H).

(8) Possessing, displaying, selling, or otherwise furnishing to any person any deal pull-tabs except as provided for in R.S. 4:725.

(9) Using net gaming proceeds in whole or in part for any uses other than educational, charitable, patriotic, religious, or public spirited purposes. For purposes of this Section "net gaming proceeds" shall not include accounting or other professional services not otherwise prohibited by R.S. 4:715(A)(6).

C. Any person, association, or corporation which violates any other provision of this Chapter not listed in Subsection B may be imprisoned for not more than six months or fined not more than five hundred dollars, or both.

D.(1) It shall be unlawful for any person associated or affiliated with a charitable gaming licensee to benefit from any part of the net gaming proceeds of that charitable gaming licensee.

(2) The provisions of this Subsection shall not apply to a contribution or disbursement of net gaming proceeds made to, or for the direct benefit of, a group or activity provided that both of the following occur:

(a) The contribution or disbursement is not in violation of Paragraph (B)(9) of this Section.

(b) Not more than one-half of the participants of the group or activity receiving the contribution are members or immediate family members of members of the charitable gaming licensee making the contribution or disbursement.

(3) For purposes of this Subsection, "net gaming proceeds" shall not include accounting or other professional services not otherwise prohibited by R.S. 4:715(A)(6).

(4) The provisions of this Subsection shall not be construed to limit or impair the payment of compensation to bingo workers for working bingo games as provided by R.S. 4:715(A)(2)(b).

(5) Whoever violates the provisions of this Subsection may be fined not more than five thousand dollars, imprisoned with or without hard labor for not more than one year, or both.

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 2012, No. 710, §1.



RS 4:736 - Legal representation of the office; attorney general

§736. Legal representation of the office; attorney general

Notwithstanding any other provision of law to the contrary, the attorney general shall be the legal advisor to the office and, except as otherwise provided by law, shall counsel and advise the office, shall represent it in all legal proceedings, and shall prosecute any civil action for a violation of the provisions of this Chapter or the rules and regulations of the office. The office shall compensate the attorney general for representation of the office.

Acts 1999, No. 568, §3, eff. June 30, 1999.



RS 4:737 - Venue; trial de novo; appeals

§737. Venue; trial de novo; appeals

Notwithstanding any other provision of law to the contrary, the venue for judicial review or appeal from any administrative proceeding involving a charitable gaming licensee or license applicant or a petition for a stay as provided for in R.S. 49:964(C) or for recovery under R.S. 49:965.1 or other injunctive relief shall be the domicile of the licensee or applicant. The petition for judicial review or appeal from an administrative proceeding involving a licensee or licensee applicant under this Chapter shall be filed in the district court of the parish of the domicile of the licensee or applicant within sixty days of the mailing of the notice of the adverse administrative decision. Upon timely filing of the petition of the charitable organization, judicial review shall be by trial de novo and conducted by summary procedure. Evidence of warnings issued by the office to a charitable organization on matters which are not the subject of the administrative proceeding under review shall not be admissible in the trial de novo. The provisions of this Section shall be procedural in nature.

Acts 1999, No. 568, §3, eff. June 30, 1999.



RS 4:738 - Toll-free telephone assistance for compulsive gamblers; posting of signs on premises

§738. Toll-free telephone assistance for compulsive gamblers; posting of signs on premises

The office shall require the posting of one or more signs on licensed premises at points of entry into the areas where organizations licensed under this Chapter are conducting games of chance authorized under the provisions of R.S. 4:707(A)(2), (3), and (4), 732, and 733 to inform patrons of a toll-free telephone number available to provide information and referral services regarding compulsive or problem gambling. Failure by the owner of the licensed premises to post and maintain such a sign or signs shall be cause for the imposition of a fine not to exceed one thousand dollars per day.

Acts 1999, No. 568, §3, eff. June 30, 1999.



RS 4:739 - Use of electronic bingo card dabber devices

§739. Use of electronic bingo card dabber devices

A.(1) Electronic bingo card dabber devices, hereafter referred to as electronic dabber devices, and defined in Paragraph (2) of this Subsection, for the public playing of bingo may be made available at any location licensed under the provisions of this Chapter provided that all requirements of this Section and all requirements of this Chapter not in conflict with this Section are met.

(2) "Electronic Bingo Card Dabber Device", or "Electronic Dabber Device", or "EBCDD" means an electronic device used by a bingo player to monitor bingo cards purchased and electronically mark bingo cards downloaded into the device, at the time and place of the licensed charitable bingo session, and which:

(a) Provides a means to bingo players to electronically mark numbers announced by the bingo caller.

(b) Compares numbers called to the numbers contained on bingo cards for that session previously stored in the data base of the device.

(c) Identifies winning bingo patterns.

(d) Signals the bingo player when a winning bingo pattern is waiting or received.

(e) Will not accept coins, currency, or tokens to activate play.

(3)(a) The electronic dabber device shall be capable of use with disposable bingo paper or other approved bingo paper which shall be downloaded into the device prior to the start of each game. If disposable paper is used, only disposable bingo paper produced by licensed manufacturers shall be used with electronic dabber devices. Such disposable bingo paper shall be unique and for use exclusively with an electronic dabber device so that such paper cannot be used in play without the device. No more than one hundred forty-four faces shall be entered for play of any one game at a session.

(b) Each electronic dabber device shall be capable of clearing all disposable bingo card faces downloaded into the device for a specific session upon turning the device off after the last game of the session has been played.

(c) No electronic dabber device shall allow a player to design or redesign bingo cards by generating, arranging, rearranging, or otherwise placing numbers on a card.

B.(1) A manufacturer shall sell, rent, lease, or otherwise supply or provide any electronic dabber device only to a licensed distributor. Devices shall be delivered directly to the distributor's facility. Contracts for sale, rent, lease, or other provision of electronic dabbing device shall be negotiated by a licensed distributor.

(2) No manufacturer shall sell, rent, lease, or otherwise supply or provide any electronic dabber device to any commercial lessor or his immediate family.

C.(1) A distributor shall sell, rent, lease, or otherwise supply or provide any electronic dabber device only to a licensed charitable organization, qualified association of licensed charitable organizations, or licensed distributor.

(2) No distributor shall sell, rent, lease, or otherwise supply or provide any electronic dabber device to any commercial lessor or his immediate family.

(3) Unless otherwise provided by rules and regulations adopted pursuant to this Chapter, each distributor may have at least one employee on site during use of its devices. The licensed distributor shall request payment from the licensed organization immediately after each session in an amount equal to the rental price multiplied by the number of devices used, rented, leased, or otherwise supplied or provided at the session, plus applicable taxes and fees. Payment shall be made by check payable only from the licensed organization's gaming account and made payable only to the licensed distributor immediately after each session.

D.(1) No commercial lessor or his immediate family shall own or offer for sale, rent, lease, or otherwise supply or provide to anyone any electronic dabber device.

(2) No entity, any officer, director, or owner of more than two percent of such enterprise which serves as a commercial lessor or the immediate family of any individual referred to in this sentence shall own, sell, rent, lease, or otherwise supply or provide to anyone any electronic dabber device or accept remuneration for storage thereof.

E.(1) No more than two electronic dabber devices may be issued to any one patron who has purchased bingo paper packs for use with the device.

(2) There shall be at least one electronic dabber device to be used as a back up in the event that a device in play malfunctions.

(3) Each device shall be returned at the conclusion of each session and all cards or faces downloaded for play for the concluded session shall be cleared.

F. The office shall adopt any additional rules and regulations necessary to govern the specifications, use, and operation of electronic dabber devices and shall establish a list of manufacturers, distributors, and suppliers authorized to provide electronic dabber devices or a list of acceptable models of the devices, acceptable serial numbers on such models, or manufacturers, distributors, or suppliers.

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 2004, No. 874, §1; Acts 2015, No. 168, §1, eff. June 23, 2015.



RS 4:740 - Session defined

§740. Session defined

A. A session represents authorized games of chance played within a time limit not to exceed six consecutive hours, with a minimum of twelve hours between sessions. A session of keno or bingo when the licensee possesses a special license is limited to six consecutive hours. Sessions are limited to not more than one session per calendar day per licensee. Organizations are not allowed to begin their session until the stated time on their license issued by the office.

B. Selling of pull-tabs, bingo paper, or bingo cards constitutes the beginning of a session.

C. In no instance shall two organizations be allowed to conduct sessions simultaneously at the same location.

Acts 2003, No. 603, §1.






TITLE 6 - Banks and Banking

RS 6:1 - TITLE 6 BANKS AND BANKING

TITLE 6

BANKS AND BANKING

CHAPTER 1. GENERAL PROVISIONS

§1. Short title

This Act shall be known and may be cited as the "Louisiana Banking Law."

Amended by Acts 1972, No. 747, §1; Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:2 - General definitions

§2. General definitions

As used in this law:

(1) "Bank" means any state bank or any national bank.

(2) "Branch" or "branch office" means any manned office of a bank, including a branch of an out-of-state bank, other than an automated teller machine, electronic fund transfer terminal, point of sale terminal, or similar device or terminal.

(3) "Business of banking" or "banking business" means lending money, and either receiving deposits, or paying checks anywhere within this state.

(4) "Commercial lender" means any person not otherwise subject to regulation or required to be licensed under the laws of this state who takes assignment of or defers payment of any obligation for any domestic corporation, foreign corporation, partnership in commendam formed pursuant to the laws of this state, foreign limited partnership, or a partnership in which all of the partners are either corporations, foreign limited partnerships, partnerships in commendam or partnerships comprised of corporations, foreign limited partnerships, or partnerships in commendam, or ordinary partnerships or any other person entering into obligations for commercial or business purposes.

(5) "Commissioner" means the commissioner of financial institutions.

(6) "Credit union" means a financial institution organized in accordance with the provisions of R.S. 6:641 et seq. or in accordance with similar provisions of the laws of the United States.

(7)(a) "Electronic financial terminal" means an electronic information processing device other than a telephone which is established to do either or both of the following:

(i) Capture the data necessary to initiate financial transactions.

(ii) Through its attendant support system store or initiate the transmission of the information necessary to consummate a financial transaction.

(b) The term includes without limitation point-of-sale terminals, merchant-operated terminals, cash-dispensing machines, and automated teller machines.

(8) "Financial institution" means any person organized to engage in the business of banking pursuant to the laws of the United States or any person organized to engage in the business of banking pursuant to this Title.

(9) "Gross negligence" means a reckless disregard of, or a carelessness amounting to indifference to the best interests of the corporation or the shareholders thereof, and involves a substantial deviation below the standard of care expected to be maintained by a reasonably careful person under like circumstances.

(10) "Mutual state bank" means a form of state bank organized under the provisions of Chapter 3 of this Title.

(11) "National bank" means any corporation organized under the provisions of the National Banking Act (12 U.S.C. 1 et seq.).

(12) "Person", unless the context requires limiting the use thereof to only natural persons, means any natural or juristic person.

(13) "Savings and loan association" means a financial institution organized under the provisions of Chapter 9 of this Title or a financial institution formed pursuant to 12 U.S.C. 1461 et seq., including homesteads, building and loan associations, savings and loan associations, state chartered savings banks insured by the Federal Deposit Insurance Corporation, or societies, including both capital stock and mutual associations organized under the laws of this state or such institutions or federal savings banks organized under the laws of the United States.

(14) "State bank" means any corporation organized under the provisions of Chapter 3 of this Title.

(15) "Temporary scholastic branch" means a branch opened by a state or federally chartered financial institution on a college or university campus without the necessity of obtaining a certificate of authority from the commissioner, provided that the services offered at the facility are only on a temporary basis during registration and for an additional period of up to seven days per year.

(16) "Trust company" means a corporation or a limited liability trust company organized under this Chapter or organized under the laws of the United States, including a trust company organized under the laws of this state before June 27, 2003, or an entity chartered to act as a fiduciary that is neither a depository institution nor a foreign bank.

(17) "Unsafe and unsound practice or condition" means the inability of a financial institution to meet its withdrawal requests, the violation of the institution's articles of incorporation, or the violation of any law or any regulation governing that institution.

Amended by Acts 1976, No. 498, §1; Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1985, No. 716, §1; Acts 1985, No. 359, §2, eff. July 9, 1985; Acts 1986, No. 163, §1; Acts 1992, No. 650, §1, eff. July 2, 1992; Acts 1995, No. 354, §1, eff. June 16, 1995; Acts 1997, No. 42, §2; Acts 1997, No. 929, §1; Acts 2008, No. 124, §1.



RS 6:3 - Effect on existing banks

§3. Effect on existing banks

The certificates of authority of state banks existing at the time of the effective date of this law shall continue in full force and effect, but all state banks and to the extent applicable all banks shall thereafter be operated in accordance with the provisions of this law; and, any state bank by filing an application to amend its articles of incorporation with the commissioner shall thereafter be subject to the provisions of this law.

Amended by Acts 1976, No. 498, §1; Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:4 - Employment reference; release of certain information

§4. Employment reference; release of certain information

A. A bank, savings and loan association, trust company, or credit union may provide to any other such financial institution a written employment reference which may include information reported to federal banking regulators pursuant to federal law and regulations involving a theft, embezzlement, misappropriation, or other defalcation. Where the written employment reference contains such information and where a copy of the written employment reference is sent to the employee in question at the last known address of such employee, a bank, savings and loan association, trust company, or credit union shall not be liable for providing such an employment reference unless the information provided is false and the financial institution providing the false information does so with knowledge and malice.

B. The provisions in Subsection A of this Section are supplemental to and shall not preclude or limit a bank, savings and loan association, trust company, or credit union from being governed by the provisions of R.S. 23:291.

Acts 1989, No. 249, §1; Acts 2008, No. 124, §1.



RS 6:5 - Public policy

§5. Public policy

A. It is the declared public policy of the state of Louisiana to encourage and to foster the development of financial institutions under a dual chartering system of the state and federal governments. In order to carry out this policy, the office of financial institutions is authorized and requested to use its resources in the promotion and development of the dual chartering system under the laws of Louisiana.

B. It is further declared that in the event that the Congress of the United States enacts legislation authorizing de novo interstate branch banking which is optional for the states, it shall be the declared public policy of the state of Louisiana to choose not to be subject to provisions of such Act.

Acts 1990, No. 203, §1, eff. July 3, 1990; Acts 1993, No. 960, §1.



RS 6:101 - Establishment of office; commissioner

CHAPTER 2. OFFICE OF FINANCIAL INSTITUTIONS

PART I. GENERAL PROVISIONS

§101. Establishment of office; commissioner

A. There is hereby created the Office of Financial Institutions as a state agency, within the office of the governor. It shall have supervisory and regulatory jurisdiction over all financial institutions and other persons as provided by this Title, and such other jurisdiction as is conferred on the office or commissioner in other legislation. The commissioner of the Office of Financial Institutions shall have exclusive supervisory and regulatory jurisdiction and authority over Louisiana state-chartered financial institutions and other financial entities regulated by the Office of Financial Institutions, and the state legislature shall have exclusive lawmaking authority, except for rulemaking authority, regarding the supervision and regulation of the same. The provisions of this Subsection are subject to and do not supersede the provisions of Part IV, Interstate Banking, of Chapter 6 of Title 6 of the Revised Statutes of 1950. The provisions of this Subsection shall not apply to any litigation pending on August 15, 2003.

B. The chief officer of the office of financial institutions shall be the commissioner of financial institutions. The commissioner shall be appointed by the governor, shall be submitted to the Senate for confirmation, and shall have five years of active experience as one of the following:

(1) An accountant with a degree in accounting from an accredited institution or a certified public accountant authorized to practice in Louisiana.

(2) An attorney licensed to practice law within this state.

(3) A certified licensed agent, broker, or principal who is registered as such pursuant to R.S. 51:701 et seq. or under the Securities and Exchange Act of 1934.

(4) An officer of an institution regulated by the Office of Financial Institutions or shall be a person who possesses at least fifteen years of active experience as a state or federal financial institutions regulator. The commissioner shall have been active in such major policymaking function and actively employed by the state or federal financial institutions regulatory authority within the previous five years of the appointment.

C. The commissioner shall also serve as commissioner of securities.

D. The commissioner shall receive a salary set and determined by the governor payable monthly on the commissioner's own authorization.

E. The commissioner qualifies by taking and filing the necessary oath of office. He shall serve for a term of four years from the date of his induction and until his successor qualifies.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1999, No. 344, §1, eff. June 16, 1999; Acts 2001, No. 8, §2, eff. July 1, 2001; Acts 2001, No. 9, §1, eff. July 1, 2001; Acts 2003, No. 521, §1; Acts 2003, No. 869, §1.



RS 6:102 - Officers and employees; post-employment restriction

§102. Officers and employees; post-employment restriction

A. The commissioner may appoint a deputy commissioner of financial institutions who shall be subject to applicable civil service laws, rules, and regulations. In the absence of the commissioner, the deputy commissioner of financial institutions shall exercise any of the powers conferred by law on the commissioner.

B. The commissioner may also appoint one or more chief examiners within the office of financial institutions who shall have such authority as the commissioner may delegate over specific areas within the jurisdiction of the office. The chief examiners as well as all employees other than the commissioner shall be subject to applicable civil service laws, rules, and regulations.

C. The commissioner may employ a principal assistant, a private secretary, and such other examiners and employees as may be necessary for the efficient operation of the office. The commissioner may delegate to any officer or employee of the office such powers as he may deem appropriate and may designate any officer or employee of the office to perform any of his duties. The commissioner and such employees as he may designate may administer an oath to any person whose testimony may be required in the investigation of the affairs of financial institutions and other entities subject to the jurisdiction of the office of financial institutions.

D.(1) Each officer and employee, including the commissioner, shall be prohibited for a period of two years following the termination of his employment with the office of financial institutions from:

(a) Assisting another person for compensation in a particular transaction or in an appearance in connection with a particular transaction for which the officer or employee had responsibility to effectively direct the action of the office of financial institutions at any time during his employment and which involves the office of financial institutions; or

(b) Rendering on a contractual basis to or for the office of financial institutions any service which the officer or employee rendered to the office of financial institutions during his employment there.

(2) However, the provisions of Paragraph (1) of this Subsection shall not apply to post-employment work done for or with a federally chartered agency regulating financial institutions or their holding companies.

(3) A legal entity in which a former officer or employee of the office of financial institutions is an officer, director, trustee, partner, or employee shall be prohibited for a period of two years following the termination of his employment, from assisting another person for compensation in a particular transaction or in an appearance in connection with a particular transaction for which such officer or employee had responsibility to effectively direct the action of the office of financial institutions at any time during his employment and which involves the office of financial institutions. This restriction shall not apply to a legal entity which is a federally chartered agency regulating financial institutions or their holding companies. Subject to the provisions of Paragraphs (1), (2) and (4) of this Subsection, such a legal entity may continue to participate in particular transactions commenced prior to termination of the employment of the former officer or employee of the office of financial institutions.

(4) No former officer or employee shall share in any compensation received by another person for assistance which such former officer or employee is prohibited from rendering by this Subsection.

(5) Notwithstanding any other law to the contrary, this Subsection shall be applicable to each officer and employee of the office of financial institutions and shall be the sole controlling provision on post-employment restrictions.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1986, No. 452, §1.



RS 6:103 - Records of the Office of Financial Institutions

§103. Records of the Office of Financial Institutions

A. Except as provided in Subsections B and H, all records of the Office of Financial Institutions shall be kept strictly confidential within the office, and such records and reports shall not be subject to subpoena or other legal process except as provided for in Subsection H.

B. The commissioner, in his sole discretion, may disclose or cause the employees of the Office of Financial Institutions to disclose:

(1) Information about a particular financial institution to that institution.

(2) Information about any financial institution to any other financial institution regulatory authority.

(3) Information about a financial institution, upon resolution of the board of directors of that institution, that is being considered for merger or acquisition to the proposed merger or acquisition partner.

(4) Information about a financial institution that is in an impaired, unsafe, or unsound condition to another institution that has under consideration the merger or acquisition of that institution when the information is necessary to enable that institution to prepare a merger or acquisition after notification to the impaired institution by the commissioner.

(5) The public portion of an application for a certificate of authority to organize a new state bank or additional branch office.

(6) Information to the state treasurer or to the legislative auditor concerning any failure by a financial institution to secure public funds when such security is required by law, regulation, or contract.

(7) Information obtained under the provisions of R.S. 15:587(A) to any financial institution.

(8)(a) Information about a certified public accountant, real estate appraiser, or attorney to their respective boards and associations.

(b) Information about a particular financial institution to the commissioner of insurance when that financial institution is affiliated with an insurance company or other entity licensed and regulated by the commissioner of insurance.

(9) Information submitted pursuant to R.S. 6:124.

(10) Confidential information or records of either the Office of Financial Institutions or financial institutions and other supervised entities chartered or licensed in accordance with Title 6 of the Louisiana Revised Statutes of 1950, produced by discovery or introduced into evidence as part of an administrative hearing conducted in accordance with the Administrative Procedure Act, and notwithstanding any other provision of law to the contrary, such records shall remain confidential and shall not be deemed public.

(11) Statistical information compiled by the Office of Financial Institutions, provided the information does not reveal the identity of any person or entity which is the source of that information.

(12) Any action taken by the commissioner of the Office of Financial Institutions and any legal grounds upon which such action is based relative to the fitness of any person to receive, or to continue to hold any license the issuance of which requires the approval of the commissioner of the Office of Financial Institutions.

(13) The status of, and any action taken by the commissioner of the Office of Financial Institutions regarding, any application any person is required to file with the commissioner, or the Office of Financial Institutions.

(14) Any action taken by the commissioner of the Office of Financial Institutions to deny, suspend, or revoke a license, order refunds, impose civil money penalties, or enter into a consent agreement against any person pursuant to the enforcement powers of the commissioner authorized in R.S. 6:121.1, or otherwise authorized by law.

(15) Guidance, advisory opinions and interpretations issued by the Office of Financial Institutions from time to time, provided that any names or other identifying information contained within the original of such issuances, shall be excised from any text or summary, unless those parties who would be identified, consent in writing to such disclosure.

(16) Information that may be obtained in connection with any online licensing system, as provided for in R.S. 6:1088.1, to other regulatory agencies that utilize the same system and to third-party providers of the system.

(17) Records of the Office of Financial Institutions, other than criminal history record information provided to the office by a state or federal law enforcement agency, concerning any person subject to its jurisdiction when such records are requested by another state or federal agency having authority to license or investigate such entity or person.

C. Records made by the office shall be retained by the office for seven years, except those records that pertain to the internal business operations of the office.

D. A copy of any document on file with the office which is declared public by the laws of this state or by regulation of the commissioner and is certified by the commissioner as being a true copy may be introduced in evidence as if it were the original. The commissioner shall establish a schedule of fees for copies of those documents.

E.(1) Copies of agency records and reports of examination of financial institutions which from time to time may be left with such financial institutions by the Office of Financial Institutions shall be:

(a) Kept strictly confidential by all persons.

(b) In whatever form, the property of the Office of Financial Institutions.

(c) Obtainable only from the Office of Financial Institutions by the procedures established pursuant to Subsection H.

(d) Deemed a privileged communication under applicable state law and Federal Rule of Evidence 501 and shall not be admissible in evidence in any court action or proceeding except pursuant to subpoena of a court of record.

(e) For the purposes of this Title and Titles 9, 44, and 51 of the Louisiana Revised Statutes of 1950, read in pari materia with R.S. 44:4.

(2) The board of directors of a financial institution may, by resolution, authorize the disclosure of information contained in its report of examination to attorneys, CPA's, and consultants employed by the financial institution, agents of a licensed banker's blanket bond company for the purpose of obtaining blanket bond coverage, and to prospective directors of the financial institution. Such a person, if not covered by a written code of professional conduct provided for by Louisiana law, shall enter into a written confidentiality agreement with the financial institution establishing his status and affirming that he will not disclose any information that he has obtained from the report of examination other than for the purposes expressly provided for in the agreement.

F.(1) Any information disclosed by the commissioner or employees of the Office of Financial Institutions to any person pursuant to Paragraphs B(1) through (4), (6), and (8) of this Section and any information received by the commissioner from any other financial institution regulatory authority shall be kept strictly confidential by all persons and all such information, in whatever form, shall not be subject to subpoena or other legal process.

(2)(a) It shall be unlawful for any person, including current and former employees of the Office of Financial Institutions, who receives information pursuant to Subsection B of this Section to disclose such information to anyone other than a state or federal bank regulatory agency without authority from the commissioner of the Office of Financial Institutions.

(b) Anyone who is found guilty of violating Subparagraph (2)(a) of this Subsection shall be fined not more than five hundred dollars or imprisoned for not more than ninety days, or both.

G. Office of Financial Institutions employees or officers, or employees of financial institutions or licensed lenders, or members of the public making good faith criminal referrals to either federal, state, or local law enforcement officials shall not be liable to retaliatory lawsuits by those individuals suspected of the commission of a crime.

H. Notwithstanding any other provision of law to the contrary, except for documents or information of other federal or state regulatory and law enforcement agencies in the possession of the Office of Financial Institutions, any federal or state district court within the state of Louisiana may order the Office of Financial Institutions to disclose information and produce documents belonging to the Office of Financial Institutions, which are relevant to claims or disputes at issue in a lawsuit, including but not limited to any writings, records, accounts, letters, letter books, photographs, reports of examination, work papers of examiners, loan write-ups, line sheets, handwritten notes, loan classification documents, or other applicable materials of the Office of Financial Institutions, subject to all of the following conditions:

(1) The person seeking any such information or documents shall file a motion in a federal or state district court in the state of Louisiana having jurisdiction over the subject matter.

(2) The motion shall specifically set forth a concise summary of the claims or disputes at issue in the suit or proceeding and shall describe the information and documents sought to be produced or disclosed by the Office of Financial Institutions.

(3) The person seeking such information or documents shall provide a copy of any motion, pleadings, or documents relating to the motion to the Office of Financial Institutions prior to any hearing or proceeding relating to the request for disclosure of information or documents in the possession of the Office of Financial Institutions to allow the office a reasonable period of time within which to respond to such filing in an adequate manner, but in no event fewer than ten days prior to such scheduled hearing date.

(4) When no other source is available, and upon a showing of good cause and substantial need, the court may order the disclosure and production of such information or documents sought by the motion.

(5) In the event the court orders the disclosure and production of such information or documents, the court shall enter a protective order limiting the disclosure and production of any such information or documents to any of the following:

(a) The person requesting the information or documents.

(b) Any other party to the lawsuit or proceeding.

(c) The state or federal district court and any duly authorized officials thereof.

(d) Any witness who testifies under oath during a deposition, hearing, or trial.

(e) Any attorney for any such party or witness.

(f) Any other person as deemed necessary and appropriate by the court.

(6) Any such protective order shall require any person to whom any such information or documents are disclosed or produced to hold such information or documents strictly confidential and prohibit the dissemination or disclosure of any such information or documents to any other person except as authorized by the court.

(7) The private financial records of clients of open or closed financial institutions in the custody of the Office of Financial Institutions shall remain confidential under this Section and R.S. 44:4. If a civil litigant seeks access via court order to the financial records of clients of financial institutions for purposes of litigation, those records must be subpoenaed from the client of the financial institution. The procedure in R.S. 6:333 shall be used for open and closed financial institutions.

I. Persons injured by negligent or intentional disclosure of confidential or privileged communications covered by this Title or Titles 9, 44, or 51 of the Louisiana Revised Statutes of 1950 shall have a civil cause of action under Civil Code Article 2315 et seq.

J. Notwithstanding any other provision of law to the contrary, including but not limited to R.S. 49:956(8)(c), there shall be no liability on the part of, and no cause of action of any nature shall arise against, the Office of Financial Institutions or its agents or employees, for any good faith release or disclosure of information or for statements made in good faith in any administrative hearings or in any reports or communications concerning safety or soundness, other regulatory issues, and the supervision and regulation of all entities under the jurisdiction of the Office of Financial Institutions.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1985, No. 359, §1, eff. July 9, 1985; Acts 1986, No. 800, §1, eff. July 10, 1986; Acts 1987, No. 103, §1; Acts 1987, No. 810, §2; Acts 1991, No. 199, §1, eff. July 2, 1991; Acts 1991, No. 961, §1, eff. July 24, 1991; Acts 1992, No. 113, §1, eff. Sept. 1, 1992; Acts 1992, No. 144, §1; Acts 1993, No. 282, §1, eff. Oct. 1, 1993; Acts 1993, No. 837, §1, eff. July 1, 1993; Acts 1995, No. 1084, §§1, 2, eff. June 29, 1995; Acts 1997, No. 366, §1; Acts 2001, No. 915, §1, eff. June 26, 2001; Acts 2004, No. 587, §1, eff. June 29, 2004; Acts 2006, No. 456, §1, eff. June 15, 2006; Acts 2007, No. 36, §1, eff. June 18, 2007; Acts 2008, No. 220, §1, eff. June 14, 2008; Acts 2011, No. 136, §1.

NOTE: See Acts 1993, Nos. 282 and 837, for apparent conflicts in R.S. 6:103(E).



RS 6:121 - Regulatory powers; promulgation of rules and regulations

PART II. POWERS AND DUTIES OF THE COMMISSIONER

§121. Regulatory powers; promulgation of rules and regulations

A. The commissioner shall have in addition to those powers specifically enumerated in this Title any power necessary and appropriate to perform his duties under this Title as well as any power necessary and appropriate to prevent or terminate any condition which he may reasonably deem to create an emergency relative to a particular financial institution or financial institutions in general. Such power may include, but shall not be limited to, the granting of temporary lending authority to a financial institution, taking into account that institution's current net operating income and whether it has such negative undivided profits that might render the bank unable to make a loan as provided in R.S. 6:415(A)(1), (2), or (3) or to make a purchase or sell as provided in R.S. 6:303(A) and (B). In granting such temporary lending authority, the amount of which shall be at the discretion of the commissioner, the commissioner shall be guided by safety and soundness of the financial institution.

B.(1) The commissioner shall have the power to enact and promulgate rules and regulations as may be necessary or appropriate to implement the provisions of this Title. The commissioner in making rules and regulations pursuant to this power shall consider among other matters the impact any such rule or regulation will have on the dual banking system as well as the impact any such rule or regulation will have on the public interest in the business of banking. The commissioner may also consider the regulations of the Comptroller of the Currency, the Federal Reserve Board, the Federal Deposit Insurance Corporation, and the Office of Thrift Supervision to allow financial institutions organized under the laws of this state to offer services consistent with services offered by financial institutions organized under the laws of the United States.

(2) Notwithstanding any other provision of this Title, the commissioner shall not authorize any bank, bank holding company, subsidiary, or employee thereof to engage in any insurance activity except an insurance activity authorized by R.S. 6:242. However, any bank which was engaged as a general insurance agent or broker on January 1, 1984, may continue to be so engaged.

(3) The commissioner of financial institutions shall make a report to the legislature no later than March first of each year indicating what actions have been taken by financial institutions in this state to assist economically disadvantaged urban and rural communities, minorities, and small businesses.

(4) The commissioner of financial institutions may promulgate such rules as are necessary to carry out the regulatory function of this office, including but not limited to the organization, administration, and supervision of mutual state banks as defined by R.S. 6:2(10).

C. All regulations enacted and promulgated under this Section shall be subject to the provisions of R.S. 49:951 through R.S. 49:953 and R.S. 49:954.1, and prior to the promulgation of any such rule or regulation the commissioner shall give each financial institution organized under this Title affected by the rule or regulation written notification of the content of such rule or regulation and the date and time of any public hearing held pursuant to the above Sections. The commissioner shall provide notice at least ten days prior to the adoption of such rule or regulation, but the failure of a particular financial institution to receive notice thereof shall not affect the validity of such rule or regulation.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1988, No. 935, §1, eff. July 26, 1988; Acts 1989, No. 130, §1, eff. June 22, 1989; Acts 1990, No. 611, §1, eff. July 19, 1990; Acts 1993, No. 851, §1; Acts 1995, No. 681, §1; Acts 1997, No. 929, §1; Acts 1997, No. 1475, §1, eff. July 15, 1997.



RS 6:121.1 - Enforcement powers of commissioner

§121.1. Enforcement powers of commissioner

A. The commissioner may, in his discretion, conduct such investigations and hearings as he deems necessary to ascertain possible violations of this Title or any rule, regulation, or order promulgated or issued thereunder. Such hearings shall be private unless the commissioner, in his sole discretion and after considering the views of the person afforded the hearing, determines that a public hearing is necessary to protect the public interest. If the commissioner determines that a public hearing is necessary to protect the public interest, the confidentiality provisions of this Title and the Administrative Procedure Act, R.S. 49:950 et seq., shall not apply.

B. Any person who is engaged in or is engaging in or is about to engage in any act or practice which is prohibited by this Title or any rule, regulation, or order promulgated or issued thereunder, or any person who has failed to act or is failing to act or is about to fail to act under any affirmative duty imposed by this Title or any rule, regulation, or order promulgated or issued thereunder shall be subject to appropriate action by the commissioner. Such action shall include but shall not be limited to the issuance of orders assessing civil money penalties, entering into compliance agreements, seeking injunctive relief from a court of competent jurisdiction, or any combination thereof.

C. The commissioner may report egregious violations to the attorney general or to the district attorney of the appropriate parish, who may institute the proper proceedings to enjoin the violation and enforce the penalties provided herein.

D. In addition to the enforcement powers of the commissioner authorized in this Title and any other Title of the Louisiana Revised Statutes of 1950, he shall also have those enforcement powers authorized by Subsections A, B and C of this Section with respect to any person subject to licensing, registration, or regulation by the commissioner.

Acts 1990, No. 266, §1, eff. July 4, 1990; Acts 2006, No. 460, §1, eff. June 15, 2006.



RS 6:121.2 - Authority to obtain criminal history record information

§121.2. Authority to obtain criminal history record information

A. As used in this Section:

(1) "Bureau" means the Louisiana Bureau of Criminal Identification and Information of the office of state police within the Department of Public Safety and Corrections.

(2) "Criminal history record information" means information collected by state and federal criminal justice agencies or individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, bills of information, or any formal criminal charges, and disposition arising therefrom, including sentencing and criminal correctional supervision and release, but does not include intelligence for investigatory purposes, nor does it include any identification information which does not indicate involvement of the individual in the criminal justice system.

(3) "FBI" means the Federal Bureau of Investigation of the United States.

(4) "Licensure" means any charter, license, or registration which the commissioner is authorized to issue.

B. The commissioner shall have the authority to:

(1) Request and obtain state or FBI criminal history record information, or both, on any person listed on any application, registration, or renewal filed with the Office of Financial Institutions.

(2) Require any person listed on any application, registration, or renewal, to submit two full sets of fingerprints, in a form and manner prescribed by the commissioner, as a condition of the commissioner's consideration of his application, registration, or renewal unless:

(a) The Office of Financial Institutions is in possession of criminal history record information obtained from the bureau in conjunction with any previous application, registration, or renewal.

(b) The criminal history record information is dated within five years of the date of the application, registration, or renewal being considered.

(3) Charge and collect from any person listed on any application, registration, or renewal, in addition to all other applicable fees and costs, such amount as may be incurred by the commissioner in requesting and obtaining criminal history record information on the person.

(4) Promulgate rules and regulations necessary to the administration and implementation of this Section.

C. In accordance with the provisions and procedures prescribed in this Section, the commissioner may request and obtain state or FBI criminal history record information, or both, from the bureau relative to any person whose fingerprints he has obtained pursuant to this Section for the purpose of determining that person's suitability and eligibility for licensure, registration, or renewal.

D. Upon the commissioner's submission of a person's fingerprints and such other identifying information as may be required, the bureau shall conduct a search of the state or FBI's criminal history record information, or both as requested by the commissioner, relative to the person and report the results of its search to the commissioner within sixty days after receipt of any such request. The bureau may charge the commissioner a reasonable processing fee for conducting and reporting the results of any such search. The commissioner is hereby authorized to pay such processing fee.

E. Any and all state or national criminal history record information obtained by the commissioner from the bureau which is not already a matter of public record shall be deemed nonpublic and confidential information restricted to the exclusive use of the commissioner, his employees, agents, and attorneys in evaluating the applicant's eligibility or disqualification for licensure. No such information or records related thereto shall, except with the written consent of the applicant or by any order of a court of competent jurisdiction, be released or otherwise disclosed by the commissioner to any other person or agency.

Acts 1995, No. 1083, §1, eff. June 29, 1995; Acts 2006, No. 236, §1, eff. June 2, 2006; Acts 2007, No. 376, §1, eff. July 10, 2007.



RS 6:121.3 - Guidance by commissioner; advisory opinions

§121.3. Guidance by commissioner; advisory opinions

A. Advisory opinions and interpretations of the office shall not be considered rules requiring compliance with the rulemaking process under the Louisiana Administrative Procedure Act.

B. This Section shall only have prospective application.

Acts 1997, No. 58, §1.



RS 6:121.4 - Addition of directors and executive officers of troubled state- chartered institutions and holding companies

§121.4. Addition of directors and executive officers of troubled state- chartered institutions and holding companies

A. If a state-chartered financial institution or holding company whose lead institution is state chartered is in troubled condition as defined by Subsection D of this Section, such financial institution or holding company may file an application with the commissioner of financial institutions seeking permission to add one or more new directors or employ one or more new executive officers. The addition of a new director or employment of a new executive officer shall be allowed only with permission of the commissioner.

B. An application form may be developed by the commissioner, or the commissioner may accept a standardized form utilizing the criteria established by the appropriate federal regulator of the institution or holding company. The application must be filed at least thirty days prior to the proposed effective date of the addition of the director or employment of the executive officer.

C. The commissioner shall issue a written notice approving or disapproving the addition or employment of any new officers or directors not later than forty-five days following the date the application was filed with the commissioner. However, this period of time may be extended for a reasonable period of time upon a showing of good cause by the commissioner that additional information is required for a determination to be made upon the application. The commissioner shall give written notice of his reasons for any extension.

D. For purposes of this Section, "troubled condition" means that a state-chartered financial institution or holding company meets any one of the following criteria:

(1) Has a composite rating, as determined in its most recent report of examination, of 4 or 5 under the Uniform Financial Institutions Rating Systems (UFIRS).

(2) Is subject to a proceeding initiated by the appropriate state or federal insurer for termination or suspension of deposit insurance.

(3) Is subject to a cease and desist order or written agreement issued by either the commissioner or the appropriate federal regulatory agency that requires action to improve the financial condition of the financial institution or holding company, or is subject to a proceeding initiated by the commissioner or the appropriate federal regulatory agency, which contemplates the issuance of an order that requires action to improve the financial condition of the financial institution or holding company, unless otherwise informed in writing by the commissioner.

(4) Is informed in writing by the commissioner or the appropriate federal regulatory agency that it is in troubled condition for purposes of the requirements of this Subsection on the basis of its most recent report of condition, report of examination, or other information available to the commissioner.

E. The commissioner may adopt rules to prescribe conditions under which the prior notice requirement of Subsection A of this Section may be waived in the event of extraordinary circumstances. Such waivers shall not affect the authority of the commissioner to issue notices of disapproval of such additions or employment of such individuals within thirty days after each such waiver.

F. The commissioner shall issue a notice of disapproval with respect to an application submitted pursuant to this Section, if the competence, experience, character, or integrity of the individual with respect to whom such notice is submitted indicates that it would not be in the best interests of the depositors of the institution or in the best interests of the public to permit the individual to be employed by or associated with the state-chartered financial institution or holding company.

Acts 2001, No. 628, §1, eff. June 22, 2001.



RS 6:121.5 - Application containing false information or misrepresentations

§121.5. Application containing false information or misrepresentations

It shall be unlawful for any person to knowingly submit an application for a financial institution charter, license, registration, or notification, or any other document to the commissioner which contains false information or misrepresentations regarding any applicant's personal or business background information, for the purpose of deceiving the commissioner into granting a charter, license, registration, or notification to the applicant. Any person who violates this Section is guilty of a misdemeanor, and upon conviction may be fined not less than one thousand dollars nor more than two thousand five hundred dollars, or sentenced to imprisonment not exceeding one year, or both.

Acts 2001, No. 531, §1, eff. June 21, 2001.



RS 6:121.6 - Authority of the commissioner; nondepository institutions; emergencies

§121.6. Authority of the commissioner; nondepository institutions; emergencies

A. In addition to any other powers specifically authorized, the commissioner is authorized to waive, suspend, or delay compliance with all or part of any statute it is the duty of the commissioner to administer or enforce with respect to a nondepository institution, if he reasonably deems compliance with such statute is impossible or impractical as a result of conditions created during a declared state of emergency or as a result of conditions the commissioner reasonably deems to create an emergency.

B. For the purposes of this Section, the term "nondepository institutions" shall mean those persons or entities required by statute to be certified, licensed by, or registered with the commissioner, other than financial institutions as defined in R.S. 6:2.

C. This Section shall apply to emergencies declared by the governor or the commissioner on or after August 29, 2005.

Acts 2005, 1st Ex. Sess., No. 33, §1, eff. Nov. 29, 2005.



RS 6:121.7 - Return of payment; imposition of fee

§121.7. Return of payment; imposition of fee

The commissioner is authorized to impose a fee of twenty-five dollars on any person who submits a payment with an instrument or other method of payment and which payment is returned unpaid, refused, or declined.

Acts 2006, No. 232, §1, eff. June 2, 2006.



RS 6:121.8 - Licensing systems

§121.8. Licensing systems

A. Notwithstanding any other law to the contrary, the commissioner shall have the authority to take all action regarding the utilization of an electronic database licensing system or systems with respect to any person subject to licensure by him, in his discretion as he deems necessary and appropriate, including but not limited to those contained within the Louisiana S.A.F.E. Residential Mortgage Lending Act, R.S. 6:1081, et seq.; provided, however, that any action taken pursuant to this Section shall not authorize the creation of an online system which shall be utilized to restrict or limit the authority of licensees to offer loans which are statutorily authorized.

B. For the purposes of this Section, the term "licensure" shall mean licensing, registration, regulation, and notification of all persons by the commissioner, except financial institutions as defined in R.S. 6:2(8).

Acts 2011, No. 10, §1.



RS 6:122 - Power to issue cease and desist orders

§122. Power to issue cease and desist orders

A.(1) The commissioner shall have the power to issue cease and desist orders to prevent or terminate an unsafe or unsound practice or condition or a violation of any Section of this Title or any regulation or order of the commissioner issued pursuant to this Title whenever he knows or has reasonable cause to believe that such practice exists or is likely to occur.

(2) Before issuing a cease and desist order, the commissioner shall send by registered mail a notice containing a statement of the facts constituting the grounds for issuance of the cease and desist order and fixing a time and place at which a meeting with the alleged violator or violators, whether they be a financial institution, its officers, directors, stockholders, employees, or any combination thereof, will be held to determine whether an order to cease and desist therefrom should be issued. If the violator fails to appear at the meeting, it shall be deemed to have consented to the issuance of a cease and desist order. In the event of such consent or if after the meeting the commissioner should find that the grounds specified in the notice have been established, the commissioner may issue an order to cease and desist from the violation or practice. Such order may require the violator to cease and desist from any such violations or practice and to further take affirmative action to correct the conditions resulting from such violation or practice.

B. Any order issued pursuant to this Section shall become effective upon service thereof in person or by registered mail on the violator, and shall remain effective except to the extent modified, stayed, terminated, or set aside by action of the commissioner or of the district court of the judicial district in which the state bank is domiciled.

C. The commissioner may apply to the district court in the parish of domicile of the violator for the enforcement of any order issued pursuant to this Section and such court shall have the jurisdiction and power to order and require compliance therewith.

D. All proceedings other than judicial proceedings pursuant to this Section shall be exempt from the Public Records Act as provided in R.S. 44:4.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:123 - Visitation and examination of state financial institutions

§123. Visitation and examination of state financial institutions

A.(1) The commissioner either in person or through an employee appointed by him shall visit and examine each financial institution chartered by his office on a recurring schedule consonant with the use to the fullest extent possible of the resources of the office in accordance with good examination practice. On every examination, inquiry shall be made as to the quality of the assets and the condition and resources of the financial institution, and may be made into the mode of conducting business and managing its affairs, the action of its directors, the investment and disposition of its funds, the safety and prudence of its management, the compliance with the requirements of its articles of incorporation and this Title in the administration of its affairs, and other matters as the commissioner may determine.

(2) The commissioner, in like manner, may examine any financial institution under his jurisdiction whenever in his judgment its condition and management is in such condition as to render an examination of its affairs necessary and expedient. Such an examination, at the commissioner's discretion and upon good cause shown, may include an examination of the affairs of all of the affiliates of the financial institution as shall be necessary to fully disclose the relations between the financial institution and its affiliates and the effect of such relations upon the affairs of the financial institution. The officers, directors, and employees of every state financial institution shall answer under oath interrogatories concerning their bank as may be required by the commissioner or any other examiner during the course of an examination.

B.(1) If a state bank is a member of the Federal Reserve System or its deposits are insured by the Federal Deposit Insurance Corporation, the commissioner may accept in lieu of any visitation and examination required by this Section examinations and reports thereof made pursuant to the Federal Reserve Act or statutes of the United States authorizing Federal Deposit Insurance. If a state savings and loan association is insured by the Federal Deposit Insurance Corporation, the commissioner may accept in lieu of his own examination an examination made pursuant to statutes of the United States.

(2) The commissioner may accept supervisory reports and other information from any state, federal, or foreign supervisory agency, or from any financial institution doing business or domiciled in the state which is subject to the jurisdiction of any state, federal, or foreign supervisory agency, which in the commissioner's opinion evidences a good faith effort on the part of the affected financial institution to comply with the provisions of the Louisiana Consumer Credit Law, R.S. 9:3510 et seq.

C. For the purposes of this Section, the following terms shall have the following meanings:

(1) "Affiliate" means any company that controls the financial institution, any company that is controlled by the company that controls the financial institution, any subsidiary of the financial institution, any company controlled by a common shareholder who beneficially or otherwise controls the financial institution or any company that controls the financial institution, any company in which a majority of its directors are also a majority of the directors of the financial institution or the company that controls the financial institution, any company that is sponsored or advised on a contractual basis by the financial institution or any subsidiary or affiliate of the financial institution, or any investment company in which the financial institution or any affiliate of the financial institution is an investment advisor.

(2) "Control" means owning, controlling, or having the power to vote, directly or indirectly, twenty-five percent or more of any class of voting securities; or controlling in any manner the election of a majority of the directors or trustees; or after notice and opportunity for hearing, the commissioner determines that such company or shareholder, directly or indirectly, exercises a controlling influence over the management or policies of the other company. No company shall be deemed to own or control another company by virtue of its ownership of shares in a fiduciary capacity unless a trustee controls twenty-five percent or more of the voting shares of a company for the benefit of shareholders who control twenty-five or more of the voting shares of a financial institution or its holding company or the ownership or control of one company by another through a business trust creates an affiliate relationship.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1985, No. 360, §1, eff. July 9, 1985; Acts 1993, No. 883, §1, eff. Oct. 1, 1993; Acts 1999, No. 261, §1.



RS 6:124 - Call reports; statement of financial condition

§124. Call reports; statement of financial condition

Four times a year, at the end of each calendar quarter, the commissioner shall require each state bank, savings and loan association, and savings bank to report to him, in the manner prescribed, its current financial condition.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1985, No. 359, §1, eff. July 9, 1985; Acts 1991, No. 199, §1, eff. July 2, 1991; Acts 1992, No. 64, §1, eff. Sept. 1, 1992; Acts 1993, No. 883, §1, eff. Oct. 1, 1993; Acts 1997, No. 47, §1.



RS 6:124.1 - Community reinvestment rating; acceptance of public funds

§124.1. Community reinvestment rating; acceptance of public funds

A. The legislature hereby finds and declares that:

(1) Regulated financial institutions are obligated to demonstrate that their deposit facilities serve the convenience and needs of the communities in which they are chartered to do business.

(2) The convenience and need of communities include the need for credit services as well as deposit services.

(3) Regulated financial institutions have a continuing and affirmative obligation to help meet the credit needs of the local communities in which they are chartered.

(4) Since 1977, the federal Community Reinvestment Act (12 U.S.C. §2901 et seq.) has required that each financial institution receive an annual rating indicating the degree to which the institution has met such community credit needs.

B. Each financial institution shall include in its statement of condition required by R.S. 6:124, at a minimum, a single sentence, printed in boldface type, which states its most recent rating received pursuant to the federal Community Reinvestment Act. Notwithstanding any other provision of R.S. 6:124 to the contrary, such rating need not be included in the financial institution's statement of condition to be submitted to the office of financial institutions.

C. Repealed by Acts 2013, No. 32, §2.

Acts 1992, No. 776, §1; Acts 1993, No. 509, §1, eff. April 1, 1994; Acts 1994, 3rd Ex. Sess., No. 61, §1, eff. July 6, 1994; Acts 1997, No. 65, §1; Acts 2002, 1st Ex. Sess., No. 162, §1, eff. April 26, 2002; Acts 2013, No. 32, §2.



RS 6:125 - Reports of financial condition

§125. Reports of financial condition

Upon their request, the commissioner shall report to the governor, any statewide elected officials, or any member of the legislature on the condition of the state-chartered financial institutions under his jurisdiction.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1999, No. 261, §1.



RS 6:126 - Assessments on financial institutions; disposition of fees; creation of special fund

§126. Assessments on financial institutions; disposition of fees; creation of special fund

A. Every financial institution subject to the jurisdiction of the office of financial institutions shall be assessed by the commissioner as provided by law or regulation. The commissioner shall have the authority to promulgate regulations affecting assessments and fees levied upon financial institutions and to amend existing regulations to change assessments periodically as he deems necessary and appropriate.

B.(1) Subject to the exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, all monies, funds, proceeds, and fees received or collected by the commissioner under the provisions of Titles 6, 9, and 51 of the Louisiana Revised Statutes of 1950 and any other provision of law, as well as all regulations promulgated thereunder, shall be deposited immediately upon receipt into the state treasury and shall be credited to the Bond Security and Redemption Fund.

(2), (3), and (4) REPEALED BY ACTS 1992, No. 984, §18.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1985, No. 766, §1; Acts 1986, No. 465, §1, eff. July 1, 1986; Acts 1992, No. 232, §1, eff. Sept. 30, 1992; Acts 1992, No. 984, §18.



RS 6:127 - Retention of records of financial institutions; microfilm

§127. Retention of records of financial institutions; microfilm

A. The commissioner may by regulation prescribe periods of time for the retention of records by any financial institution subject to his supervision. Records of any financial institution, including records of financial institutions not subject to the commissioner's supervision, that have been retained for the periods so prescribed may thereafter be destroyed, and no liability shall thereby arise against, or attach to, the financial institution destroying them. In any legal action in which any such records may be called in question or demanded of any financial institution or any officer, employee, or other agent thereof, a showing that the periods so prescribed have elapsed shall be a sufficient defense for the failure to produce them by reason of their destruction.

B. Any records required to be retained pursuant to this Section or regulations promulgated hereunder may be reproduced by any photographic, photostatic, microfilm, microcard, or miniature or microphotographic process, or by any mechanical or electronic recording or re-recording, electronic or optical imaging, chemical process, or other process or technique which accurately reproduces the original or forms or creates a durable medium for accurately reproducing the original record.

C. Except as otherwise provided in R.S. 13:3733.1, each reproduction shall be treated for all purposes as if it were the original record, item, document, or instrument.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1991, No. 283, §1; Acts 1995, No. 1093, §1; Acts 1997, No. 39, §1; Acts 1999, No. 123, §1, eff. June 9, 1999.



RS 6:128 - Financial institutions' holidays; regulations

§128. Financial institutions' holidays; regulations

A. Repealed by Acts 1995, No. 1248, §2, eff. June 29, 1995.

B. Whenever it is customary or desirable to observe a day or part of a day as a holiday, any financial institution may, at its option, close for business any or all of its branches or offices, provided that:

(1) Its board of directors adopts a resolution signifying its intention to close, written notice of which shall be sent to the commissioner; and

(2) Prior notice of at least three business days shall be provided by the posting of notices or by publication in one issue of a newspaper of general circulation published in the parish in which the office to be closed is located or through other means of notification.

C.(1) The commissioner may issue regulations establishing additional holidays for financial institutions governed by this Title.

(2) The commissioner may authorize a financial institution to take a holiday or holidays if an emergency arises. Permission to take such a holiday or holidays may be requested by telephonic or facsimile communication with the office of the commissioner.

D. Nothing contained in any law of this state shall in any manner whatsoever affect the validity of, or render void or voidable the payment, certification, or acceptance of a check or other negotiable instrument or any other transaction by a financial institution in Louisiana because done on any holiday, if the payment, certification, acceptance, or transaction could have validly been done on any other day.

E. The provisions of this Section are comprehensive, and are intended to and shall be construed as constituting the entire and exclusive authority governing holidays of financial institutions in the state, notwithstanding the provisions of R.S. 1:55 or any other statute, rule, or regulation governing the same or similar subject matter.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1986, No. 3, §1; Acts 1989, No. 132, §1, eff. June 22, 1989; Acts 1989, No. 245, §1; Acts 1991, No. 281, §1; Acts 1995, No. 1248, §2, eff. June 29, 1995; Acts 1997, No. 42, §1.



RS 6:129 - Circulating rumor respecting condition of financial institution

§129. Circulating rumor respecting condition of financial institution

Any employee of the office of financial institutions who makes, circulates, or transmits in violation of the policies of the office of financial institutions any written, printed, or spoken statement, rumor, report, or suggestion concerning the financial condition of any financial institution organized under the laws of this state shall be dismissed from the office.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:130 - Relocation of main office

§130. Relocation of main office

The commissioner shall promulgate rules and regulations providing for the establishment and relocation of bank offices.

Acts 1995, No. 1248, §1, eff. June 29, 1995.



RS 6:131 - Applicability

PART III. DECISIONS AND REVIEW

§131. Applicability

This Part applies to the decision of the commissioner to:

A. Grant a certificate of authority for:

(1) The organization of a bank or savings and loan association.

(2) The opening of a branch of an existing bank, trust company, or savings and loan association.

B. Grant permission for:

(1) A bank, trust company, or savings and loan association to convert from a national charter to a state charter.

(2) The merger or consolidation of banks, trust companies, or savings and loan associations.

(3) The transfer of assets of a bank, trust company, or savings and loan association.

(4) The voluntary dissolution of a bank, trust company, or savings and loan association.

Acts 1986, No. 730, §1.



RS 6:132 - Written decision; reasons; hearing

§132. Written decision; reasons; hearing

A. A decision of the commissioner shall be in writing and mailed to the applicant and to any other person who had requested a copy thereof.

B. The commissioner may, in his sole discretion, assign written reasons for his decision which shall be released only to the applicant.

C. The commissioner shall not be required to grant a hearing to any person.

Acts 1986, No. 730, §1.



RS 6:133 - Reconsideration of decision

§133. Reconsideration of decision

A. A person aggrieved by a decision of the commissioner may file an application for reconsideration by the commissioner. An application for reconsideration must be received by the commissioner within fifteen days of his mailing of the original decision on the matter. The right to apply for reconsideration does not automatically stay the decision or enforcement of the decision of the commissioner.

B. An application for reconsideration shall be in writing, identify the decision for which reconsideration is requested, and must include all additional evidence or argument that the applicant wants considered. No hearing or oral argument shall be allowed.

C. The commissioner shall consider the application for reconsideration and render a decision, in writing, which shall be mailed to the applicant and to all persons who had requested a copy of the original decision. The commissioner may, in his sole discretion, assign written reasons which shall be released only to the applicant.

Acts 1986, No. 730, §1.



RS 6:134 - Judicial review; venue; effect

§134. Judicial review; venue; effect

A. A person aggrieved by a decision of the commissioner after the commissioner's decision upon reconsideration, may petition the court for judicial review of the decision.

B. The petition for judicial review must be filed within thirty days of the mailing of the decision of the commissioner on the reconsideration of the original decision.

C. A petition for judicial review shall be proper only in the district court of the judicial district in which the office of financial institutions is domiciled.

D. Judicial review shall be by the court without a jury.

E. The filing of the petition does not itself stay the decision or enforcement of the decision of the commissioner. The commissioner may stay or the court may order a stay of the decision upon application of the aggrieved party and upon appropriate terms.

Acts 1986, No. 730, §1.



RS 6:135 - Record filed with court

§135. Record filed with court

A. Within thirty days of service of the suit upon the commissioner, he shall file a copy of the record of the application and reconsideration, certified by him, with the court.

B. The record shall be confidential and for the in camera review of the court only.

Acts 1986, No. 730, §1.



RS 6:136 - Basis for judicial review

§136. Basis for judicial review

A. The review by the court shall be based solely upon the record. No additional testimony or evidence may be introduced.

B. The court may allow oral argument and accept written briefs.

Acts 1986, No. 730, §1.



RS 6:137 - Judicial review; test; burden

§137. Judicial review; test; burden

A. The review by the court shall be limited to whether the decision of the commissioner was arbitrary, capricious, or an abuse of discretion.

B. The petitioner shall bear the burden of proof.

Acts 1986, No. 730, §1.



RS 6:138 - Remand to the commissioner

§138. Remand to the commissioner

Upon review, if the court finds the decision of the commissioner to be arbitrary, capricious, or an abuse of discretion, it shall remand the proceedings to the commissioner for action consistent with the court's orders.

Acts 1986, No. 730, §1.



RS 6:201 - STATE BANKS

CHAPTER 3. STATE BANKS

SUBCHAPTER A. ORGANIZATION AND OPERATION

OF STATE BANKS

PART I. DEFINITIONS

§201. Definitions

As used in this Chapter, unless the context requires otherwise:

(1) "Articles" means the original articles of incorporation and all amendments thereto including those contained in merger agreements or, if restated, the latest restatement thereof except in those instances in which the context refers expressly to the original articles of incorporation only.

(2) "Assets" means all of a state bank's property and rights of every kind.

(3) "Capital" means the sum of capital stock, surplus, and undivided profits or, as to mutual state banks, as defined by R.S. 6:215(B).

(4) "Capital stock" means the sum of the par value of the shares outstanding plus any amounts in excess of par value transferred from surplus to capital stock in respect of such shares less any part of such amounts transferred from capital stock to surplus as permitted by this Chapter.

(5) "Certificate of stock" means a properly executed instrument evidencing the fact that the person therein named is the registered owner of the shares therein described.

(6) "Fiduciary" means any person, firm, partnership, association, or state bank, including a usufructuary, who or which occupies a position of peculiar confidence toward any person, firm, association, partnership, trust, or estate.

(7) "Insolvency" means that the assets of a state bank are insufficient to satisfy its obligations to its creditors and depositors.

(8) "Issued shares" means outstanding shares.

(9) "Net assets" means the excess of assets over liabilities.

(10) "Stockholder" means the holder of record of one or more shares.

(11) "Shares" means the units into which the stockholders' rights to participate in the control of the state bank, in its profits, or in the distribution of corporate assets are divided.

(12) "Subscriber" means one who subscribes for shares in a state bank whether before or after incorporation.

(13) "Surplus" means sums contributed by stockholders in excess of the par value of shares outstanding plus any amounts transferred from undivided profits pursuant to action by the board of directors.

(14) "Total voting power" means the entirety of the voting power.

(15) "Undivided profits" means paid-in or accumulated net income less distributions to stockholders and transfers to capital stock or surplus.

(16) "Voting power" means the right vested by law or by the articles or the bylaws in the stockholder or in one or more classes of stockholder to vote in the determination of any particular question or matter coming before meetings of the stockholders.

(17) "Voting power present" means that part of the voting power exercisable by the stockholders present in person or represented by proxy at the meeting at which the stockholders take action on a particular question or matter.

(18) "Retained earnings" means the accumulated net income of the mutual state bank since its organization less all distributions to its members.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1997, No. 929, §1.



RS 6:211 - Incorporation; number of incorporators, application for certificate of authority, filing fee; organization as a limited liability company

PART II. ORGANIZATION OF STATE BANKS

§211. Incorporation; number of incorporators, application for certificate of authority, filing fee; organization as a limited liability company

A. Only those corporations which organize under the provisions of this Chapter shall be "state banks" under the laws of this state.

B. One or more natural persons, the majority of whom must be domiciled in this state, desiring to incorporate and operate a state bank shall file with the commissioner an application for a certificate of authority to operate a state bank upon such form as the commissioner may from time to time prescribe and the articles of incorporation required by R.S. 6:213. At the time of the filing of the application, the commissioner shall collect the filing fee required in R.S. 6:331.

C. Notwithstanding Subsections A and B, a person may apply to the commissioner to obtain a certificate of authority to organize and operate as a financial institution under this Title as a limited liability company, if the company is formed to have perpetual existence, centralized management, limited liability, and free transferability of interests. An existing financial institution may apply to the commissioner to change its certificate of authority and reorganize and operate as a limited liability company. The commissioner may promulgate rules to clarify any organizational, operational, or other aspects of financial institutions which choose to operate as limited liability companies.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 2003, No. 361, §1.



RS 6:212 - Corporate name

§212. Corporate name

A. The corporate name of a state bank shall include the word "bank" or a form of that word in any combination with other words.

B. Nothing in this Section shall abrogate or limit the law as to unfair competition or unfair practice in the use of trade names nor derogate from the principles of law or the statutes of this state or of the United States with respect to the right to acquire and protect trade names.

C. Repealed by Acts 1997, No. 64, §1.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1995, No. 247, §1, eff. June 14, 1995; Acts 1997, No. 64, §1.



RS 6:213 - Articles of incorporation, filing, form, content; letter of acceptance for filing

§213. Articles of incorporation, filing, form, content; letter of acceptance for filing

A.(1) The articles of incorporation or a multiple original thereof of a state bank shall be filed with the office of financial institutions. They may be delivered to the office of financial institutions in advance for filing as of any specified date and, if specified upon such delivery, as of any given time on such date within thirty days after the date of delivery.

(2) The articles shall be upon a form acceptable to the commissioner. The articles of incorporation as originally filed with the commissioner shall contain the name and parish of domicile of the bank, the duration or a statement that the duration shall be perpetual, the classes of stock, the number of shares authorized, the par value of the shares, the names and addresses of the proposed incorporators, and the name, address, and occupation of each of the proposed directors. The parish of domicile of a bank shall be the parish in which the main office of the bank is located.

B.(1) Notwithstanding the provisions of R.S. 6:291, the articles of incorporation may contain other provisions for the regulation of the business and the conduct of the affairs of the state bank including any provision authorized in Paragraphs (2) or (3) of this Subsection, but they shall not contain any provision which is in derogation of the provisions of this law or violates any other provision of the laws of this state or of the laws of the United States.

(2)(a) The articles of incorporation of a bank or bank holding company may contain a provision that any of the following not claimed by the entitled shareholder despite reasonable efforts by the corporation to pay dividends or redemption price or deliver certificates for shares to the shareholder shall revert in full ownership to the corporation:

(i) Cash.

(ii) Property or share dividends.

(iii) Shares issuable to shareholders in connection with a reclassification of stock.

(iv) The redemption price of redeemed shares.

(b) An obligation of the corporation to pay the dividend or the redemption price or issue the shares shall, in any event, exist for no less than one year after the dividend or redemption price became payable or after the shares became issuable.

(c) The obligation of the corporation to pay the dividend or redemption price or issue the shares shall thereupon cease, but the board of directors may, at any time and for any reason satisfactory to the board, authorize either of the following:

(i) Payment of the amount of any cash, property dividend, or redemption price, ownership of which has reverted to the corporation pursuant to a provision of the articles authorized by this Section, to the entity who would be entitled thereto had such reversion not occurred.

(ii) Issuance of any shares, ownership of which has reverted to the corporation pursuant to a provision of the articles authorized by this Section, to the entity who would be entitled thereto had such reversion not occurred.

(3)(a) The articles of incorporation of a bank or a bank holding company may contain a provision eliminating or limiting the personal liability of a director or officer to the corporation or its shareholders for monetary damages for breach of fiduciary duty as a director or officer, provided that the provision shall not eliminate or limit the liability of a director or officer for any of the following:

(i) A breach of a duty of loyalty, which is imposed on a director or officer, to the bank, bank holding company, or its shareholders.

(ii) Acts or omissions not in good faith or involving intentional misconduct or involving a knowing violation of law.

(iii) Liability incurred pursuant to R.S. 12:1-833.

(iv) Any transaction from which the director or officer derived an improper personal benefit.

(b) For the purposes of this Paragraph, no provision shall eliminate or limit the liability of a director or officer for any act or omission that occurred prior to the date the provision becomes effective.

C. When all fees and charges have been paid as required by law, the commissioner shall review the filed articles and, if the articles comply with the provisions of this law, shall issue a letter of acceptance for filing endorsed with the date and hour, if requested, of his acceptance. If the commissioner finds that the articles of incorporation violate any part of this law, he shall notify the proposed incorporators of such violation and shall require that the articles be amended to conform to the provisions of this Section.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1987, No. 261, §3, eff. July 3, 1987; Acts 1997, No. 965, §1; Acts 2001, No. 915, §1, eff. June 26, 2001; Acts 2015, No. 83, §1.



RS 6:214 - Investigation into proposed state bank

§214. Investigation into proposed state bank

When an application for a certificate of authority has been filed with the commissioner, he shall conduct an investigation to determine whether the public interest will be served by permitting the organization of the proposed state bank. In making this investigation, the commissioner shall determine whether the character, financial responsibility, and general fitness of the persons named in the application as proposed incorporators, proposed directors, proposed stockholders, and proposed executive officers are such as to command the confidence of the community in which such bank is proposed to be located. The commissioner shall also examine the need for additional banking facilities in the community where the bank is to be located and the ability of the community to support additional facilities. The commissioner may consider such other facts and circumstances bearing on the proposed bank and its relation to the community as he may deem relevant.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:215 - Capital requirements; additional condition precedent

§215. Capital requirements; additional condition precedent

A. The articles of incorporation of a state bank must provide for an amount of capital stock with which the state bank will begin business, which amount may not be less than five hundred thousand dollars. The commissioner may require a greater amount of capital if he reasonably deems it necessary for the safe, sound, and proper operation of the state bank.

B. The capital of a mutual state bank shall consist of its retained earnings and such other forms of equity deemed to be qualifying capital by the commissioner.

C. One hundred percent of the capital stock shall be paid in full in cash or by contributions of the initial organizers to defray organizational expenses that may have been approved by the commissioner before a certificate of authority may be issued by the commissioner.

D. This Section shall not apply to banks organized solely for the purpose of effecting a merger with an existing bank.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1997, No. 929, §1; Acts 2001, No. 915, §1, eff. June 26, 2001.



RS 6:216 - Certificate of authority; issuance, refusal

§216. Certificate of authority; issuance, refusal

A. The commissioner shall issue a certificate of authority to transact banking business as a state bank only upon the fulfillment of the requirements of this Chapter.

B. If the commissioner finds that the public interest will not be served by permitting the organization of the proposed state bank, that there is no need for additional banking facilities in the community where the bank is to be located, or that there is a lack of ability within that community to support additional banking facilities, he shall refuse to issue the certificate of authority.

C. The commissioner shall not issue a certificate of authority until the proposed bank presents evidence to him that the deposits of the proposed bank will be insured by the Federal Deposit Insurance Corporation.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1985, No. 359, §1, eff. July 9, 1985; Acts 1987, No. 107, §1.



RS 6:217 - Effect of issuance of certificate of authority, filing requirements

§217. Effect of issuance of certificate of authority, filing requirements

A. Upon the issuance of the certificate of authority, the bank shall be duly incorporated and the corporate existence shall begin as of the time when the articles were accepted for filing with the office of financial institutions, except that if the articles of incorporation are filed within five days exclusive of legal holidays after execution thereof, the bank shall be duly incorporated and the corporate existence shall begin as of the time of execution of the articles.

B. Upon issuance of the certificate of authority the Office of Financial Institutions shall record the articles of incorporation and the certificate of authority and issue a certificate of incorporation which shall show the date on which corporate existence began.

C. A multiple original of the articles, a copy of the certificate of authority, and a copy of the certificate of incorporation shall be filed in the office of the recorder of mortgages of the parish of the main office of the bank within thirty days of the issuance of the certificate of authority.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1999, No. 342, §3; Acts 1999, No. 860, §1, eff. July 2, 1999; Acts 2003, No. 17, §1, eff. May 23, 2003; Acts 2003, No. 60, §1, eff. May 23, 2003.



RS 6:218 - Expenses of organization and financing

§218. Expenses of organization and financing

The charges and expenses of organization of a state bank and the expenses of and compensation for the sale and underwriting of its shares may not be paid or allowed by the state bank out of the consideration received by it in payment for its shares to the extent that such payment constitutes the bank's capital stock. This restriction does not prohibit the payment, with approval of the commissioner, of reasonable charges and expenses out of surplus or undivided profits.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:219 - Bylaws

§219. Bylaws

A. Except as specifically provided in this Chapter and unless the articles provide otherwise, the board of directors of a state bank may make and alter bylaws, including bylaws fixing directors' qualifications, number or term of office, or fixing their compensation, subject to the power of the stockholders to change or repeal any bylaws so made.

B. The bylaws may contain any provision relating to the business of the state bank, the conduct of its affairs, its rights or powers, or the rights or powers of its stockholders, directors, or officers not inconsistent with law or the articles.

C. No person not an officer or director, dealing with the state bank, shall be charged with constructive notice of the bylaws.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:220 - Stockholders' agreements

§220. Stockholders' agreements

A.(1) Any lawful provision regulating the affairs of a state bank or the rights and liabilities of its stockholders which is not required to be set forth in the articles may be set forth in an agreement among all of the stockholders who would be entitled to vote on the provisions thereof if proposed as an amendment to the articles.

(2) Such an agreement shall be binding on all persons who are at the time such agreement is made or who thereafter become stockholders of the state bank. No other person dealing with the state bank shall be charged with constructive notice of such an agreement.

(3) Such an agreement may be terminated or modified by amendment at any time in the manner, except that no amendment thereto need be filed or recorded except as provided in Subsection B of this Section, and by the vote which would be required for adoption of an amendment to the articles deleting or similarly modifying the provisions thereof if they had been set forth in the articles, or by such larger vote as may be specified in the agreement.

B. A copy of each such agreement and of each amendment thereto or a certified copy of the minutes of the meeting at which the amendment was adopted by vote shall be filed in the state bank's main office and shall be open daily during business hours to the inspection of any stockholder or his attorney, agent, or legal representative.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:231 - Method of amending articles generally

PART III. AMENDMENT AND RESTATEMENT OF ARTICLES

§231. Method of amending articles generally

A. A state bank may in the manner herein provided amend its articles in any respect to include or change any provision authorized by this Chapter or to omit any provision not required by this Chapter.

B. Except as hereinafter provided in this Section, an amendment altering the articles may be adopted by two-thirds of the voting power present or by such larger or smaller vote, not less than a majority of the voting power present, as the articles may require, at an annual or special meeting of stockholders the notice of which sets forth the proposed amendment or a summary of the changes to be made thereby.

C.(1) Prior to the adoption of the amendment, the proposed amendment shall be submitted to the commissioner for his approval. The commissioner shall review the amendment, and if it is in a form acceptable to him, does not reduce capital stock below an amount necessary for the safe and sound operation of the bank, and does not violate any provisions of law or any regulation issued by him, he shall issue a letter of approval of the amendment. No proposed amendments or restatement shall be valid unless a letter of approval has been issued by the commissioner.

(2) If an amendment is adopted by the shareholders and the bank failed to comply with the prior notice requirements of Paragraph (1) of this Subsection, the bank shall submit after-the-fact notification to the commissioner, accompanied by the appropriate fee. If the commissioner finds that the submission complies with this Subsection, absent the timely notification, he shall issue a letter of approval of the amendment.

D.(1) If an amendment would adversely affect the rights of the holders of shares of any class or series, then, in addition to the vote required by Subsection B of this Section, the holders of each class or series of shares so affected by the amendment shall be entitled to vote as a class upon such amendment, whether or not by the terms of the articles such class or series is entitled to vote; and the vote of the holders of two-thirds, or such larger or smaller proportion not less than a majority as the articles may require, of the shares of each class or series so affected by the amendment, present or represented at the meeting, shall be necessary for the adoption thereof.

(2) Except as otherwise provided in the articles, the rights of a stockholder shall not be considered adversely affected unless the amendment, otherwise than as permitted by the articles:

(a) Alters or abolishes any preferential right of his shares having preferences;

(b) Alters or abolishes any preemptive right in respect of his shares;

(c) Creates or alters, other than to abolish, any restriction on transfer applicable to his shares;

(d) Excludes or limits his right as a stockholder to vote on a matter, except as such right may be limited by voting rights of new shares then being authorized of an existing or new class; or

(e) Alters or abolishes any right of his shares to receive dividends, except as such right may be affected by dividend rights of new shares then being authorized of an existing or new class.

E.(1) In the event that the duration of a state bank as fixed in the articles may heretofore have expired or may hereafter expire without any action having been taken with reference thereto and without proceedings having been undertaken or instituted to dissolve and wind up the state bank, the articles may be so amended as to extend the duration of the state bank as specified in the articles in the same manner and with the same force and effect as if the articles had been amended prior to the expiration of the duration of the state bank as set forth in the articles, except that if the state bank's name is no longer available for use by it, its name shall be changed appropriately.

(2) The declaration in the minutes of the meeting of the stockholders, at which the articles are amended by extending the duration of the state bank, that prior to the expiration of the duration of the state bank no action had been taken with reference thereto and that no proceedings had been undertaken or instituted to dissolve and wind up the state bank shall constitute prima facie evidence of those facts.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 2003, No. 55, §1, eff. May 23, 2003.



RS 6:232 - Articles of amendment; contents and filing

§232. Articles of amendment; contents and filing

A. After an amendment has been duly adopted as provided in R.S. 6:231, articles of amendment setting forth the amendment, the date and manner of adoption thereof, and the number of shares of each class or series represented at the meeting and voted for and against the amendment shall be executed in the state bank's name by the president, cashier, or any other person thereto authorized by resolution or consent of the stockholders. If the articles of amendment are not executed by the president or cashier, a copy of the resolution or consent of stockholders authorizing the person who executed the article, certified a true copy by the secretary of the board, shall be annexed to the articles of amendment. The articles of amendment shall be acknowledged by the president, cashier, or other authorized person who signed them or may instead be in the form of an authentic act.

B. After an amendment has been duly adopted and executed as provided in Paragraph A of this Section, the articles of amendment shall be filed with the office of financial institutions. Articles of amendment may be delivered to the commissioner for filing as of any specified date within thirty days after the date of delivery. The articles of amendment shall be effective as of the date and, if requested, the hour of filing with the commissioner, except that if the articles of amendment were filed within three days, exclusive of legal holidays, after acknowledgment thereof or execution thereof as an authentic act, the amendment shall be effective as of the time of the acknowledgment or execution.

C. The articles of amendment shall thereafter be filed for record in the office of the recorder of mortgages of the parish of domicile of the bank.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1999, No. 342, §3; Acts 2003, No. 17, §1, eff. May 23, 2003; Acts 2003, No. 60, §1, eff. May 23, 2003.



RS 6:233 - Restatement of articles

§233. Restatement of articles

A. On authorization of the board of directors, a state bank may execute and file restated articles. Such restated articles shall contain the entire text of the original articles as amended by all amendments thereto except that names and addresses of incorporators and directors may be omitted, and may contain new amendments adopted by a method prescribed in R.S. 6:231 or 6:232, and shall recite:

(1) That the restatement accurately copies the articles and all amendments thereto in effect at the date of the restatement without substantive change except as made by any new amendment or amendments contained in the restatement and indicate any such changes.

(2) That each amendment has been effected in conformity with law.

(3) The date of incorporation and the date of the restatement.

(4) Such other information as may be required by R.S. 6:232 if the restatement contains any new amendment.

B. The restated articles shall be executed, filed, and recorded in the manner provided for articles of amendment in R.S. 6:232 and shall be effective when filed with the commissioner as of the date and, if endorsed on the restated articles, the hour of filing with him.

C. Upon effectiveness of the restated articles, the original articles and all amendments thereto shall be superseded, and the restated articles shall be deemed to be the articles of incorporation of the state bank.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1985, No. 359, §1, eff. July 9, 1985.



RS 6:234 - Special amendment provisions

§234. Special amendment provisions

A.(1) If authorized by the articles, the board may establish a series of shares of any class and may adopt an amendment to the articles fixing the preferences, limitations, and relative rights of the shares of any class, or establishing, and fixing variations in relative rights and preferences as between a series of any preferred or special class. Unless otherwise provided in the articles, the number of shares of any such series to which such amendment applies may be increased, but not above the total number of authorized shares of the class, or decreased, but not below the number of shares thereof then outstanding, by an amendment likewise adopted by the board. In case the number of such shares shall be decreased, the number of shares constituting the decrease shall resume the status of authorized but unissued shares.

(2) When no shares of any such class or series are outstanding, either because none were issued or because no issued shares of any such class or series remain outstanding, the board may adopt an amendment eliminating from the articles any or all matters set forth in any amendment previously adopted by the board with respect to such class or series. Unless otherwise provided in the articles, if no shares have been issued of a class or series established by an amendment to the articles adopted by the board, and there exists no binding commitment to issue any such shares of such class or series, the preferences, limitations, and relative rights thereof may be amended by a further amendment to the articles adopted by the board.

(3) Prior to the adoption of an amendment by the board of directors in accordance with this Section, such amendment shall be submitted to the commissioner for approval in the same manner as provided for in R.S. 6:231.

B. In case of an amendment pursuant to Subsection A of this Section, appropriate articles of amendment, reciting the relevant facts and the articles have been amended as provided in this Section shall forthwith be executed, acknowledged, and filed by the proper officers of the state bank in the manner provided in R.S. 6:232.

Acts 1997, No. 965, §1; Acts 2001, No. 915, §1, eff. June 26, 2001.



RS 6:241 - General corporate powers

PART IV. POWERS AND FUNCTIONS OF STATE BANKS

§241. General corporate powers

A. A state bank may be organized to exercise the powers provided in this law and such other general powers as are appropriate to its purpose.

B. A state bank shall, without specific mention thereof in its articles of incorporation, have all the powers conferred by this law and the following general corporate powers:

(1) To have and enjoy succession by a corporate name to be selected by it and by that corporate name to contract and to appear as a natural person in all courts of justice and elsewhere.

(2) To receive, hold, purchase, acquire, and convey by and under its corporate name any property including bonds, stocks, and securities of the United States of America, of any of the states, or of any corporation, board, or body, public or private, as may be necessary, proper, or convenient to the objects of the bank and to exercise in relation thereto all the direct and incidental rights of ownership. State banks may lawfully purchase, acquire, hold, and convey, unless acting as trustee or agent, immovable property only in accordance with the provisions of this Chapter.

(3) To make and use a corporate seal.

(4) To name and appoint such officers and directors to administer the affairs of the state bank as it thinks necessary and proper, to establish the number and title of the directors or officers, and to fix the compensation of all persons in its employment.

(5) To make bylaws for the proper management of the affairs of the state bank as may be necessary and proper and in conformity with the banking law set out in this Title and the articles of incorporation, and to repeal or amend the bylaws.

(6) To accept and execute trusts or agencies of any description which may be committed or transferred with its consent to it by any person whomsoever or by any court of this state, of the United States of America, or of any state, territory, or possession thereof.

(7) To invest the funds of persons of which such bank has been appointed tutor or curator in any common trust fund established by such bank under the provisions of R.S. 9:2128, such investments to be administered in conformity with that Section.

(8) To become a member of the Federal Reserve Bank or the Federal Home Loan Bank and to purchase stock or securities thereof or deposit money therewith, and to comply with any other condition of membership or credit.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1991, No. 340, §1, eff. July 6, 1991.



RS 6:242 - Banking powers

§242. Banking powers

A. In addition to the general corporate powers conferred in R.S. 6:241 and the powers conferred by other provisions of the laws of this state, a state bank shall have the following banking powers and those incidental to the exercise of these powers:

(1) To receive and pay out deposits, with or without interest, and pay checks.

(2) To lend money at interest on a secured or unsecured basis and, pursuant to regulations issued by the commissioner, to vary from time to time the interest rate charged on loans according to the terms and conditions contained in the promissory note. Such conditions shall not be deemed to rely upon the whim of the obligor so as to render them null nor shall such conditions destroy the negotiability of the promissory note.

(3) To accept for payment at a future date drafts drawn upon it by its customers.

(4) To issue letters of credit.

(5) To discount and buy and sell promissory notes, bills of exchange and other evidences of indebtedness, gold and silver, and bonds of the United States, of this state, and of the several levee districts, parishes, school districts, drainage districts, road districts, and municipal corporations of this state, on which bonds there shall have been no default in the payment of interest for the lesser of the last five years or the existence of the bonds.

(6)(a) To act as the agent for any insurance company authorized to do insurance business in this state by soliciting and selling insurance and to receive for services so rendered such lawful commissions or fees as may be agreed upon between the bank and the insurance company for which it is acting as agent. The location of the insurance agency shall be the address shown on the license application submitted to the Department of Insurance pursuant to the provisions of the Louisiana Insurance Code, notwithstanding the conduct of insurance sales activities at other locations.

(b) Notwithstanding any other law to the contrary, any bank which was engaged as a general insurance agent or broker on January 1, 1984, may continue to be so engaged.

(7) To maintain and lease safe deposit boxes and to accept property or documents for safekeeping.

(8) To subscribe to the capital stock and become a member of the Federal Reserve System and to comply with the rules and regulations thereof.

(9) To obtain insurance from the Federal Deposit Insurance Corporation and to comply with the rules and regulations thereof.

(10) To invest in mortgages, obligations, stocks, or other securities of the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Student Loan Marketing Association, the Government National Mortgage Association, or any agency of the United States and to invest in bonds issued, assumed, or guaranteed by the African Development Bank.

(11) To engage in the business of selling, issuing, or offering shares of stock and to be exempt from all provisions of the laws of this state, other than the provisions of this law, which provide for supervision, reporting, registration, or regulation in connection with the sale, issuance, or offering of securities, and the sale, issuance, or offering of any shares of stock shall be legal without any action or approval whatsoever on the part of any official other than the commissioner authorized to license, regulate, or supervise the sale, issuance, or offering of securities. This exemption shall apply with the same force to any officer or employee of any bank when acting within the scope of his employment. Nothing contained herein shall be construed to extend the powers of state banks to underwrite the sale of stock beyond that currently permitted either under the laws of this state or of the United States.

(12) To make loans and advances of credit secured by mortgages insured by the Federal Housing Administration, the Veterans' Administration, and other similar federal agencies and to otherwise purchase and invest in obligations of those agencies.

(13) To borrow money and to mortgage, pledge, hypothecate, or grant a security interest in any of its assets to secure such borrowings when authorized by resolution of the board of directors, which resolution specifies the maximum amount which may be borrowed.

(14) To agree to repurchase securities sold by the state bank commonly referred to as repurchase agreements.

(15) To enjoy such powers as may be accorded through regulations issued by the commissioner.

(16) Notwithstanding any other provision of law to the contrary state-chartered banks are authorized to sell annuities to the same extent as federally chartered banks. The commissioner of insurance shall license employees of banks or bank subsidiaries to fulfill the purposes of this Paragraph.

(17) Notwithstanding any other provision of law to the contrary, to engage in the business of making and facilitating refund anticipation loans and to assess interest charges and fees in relation to such loans to the same extent as a state-chartered bank in any other state or a bank chartered under the laws of the United States. For purposes of this Paragraph, the term "refund anticipation loan" means a loan whereby the creditor arranges to be repaid directly by the Internal Revenue Service from the anticipated proceeds of the debtor's income tax refund.

(18) In furtherance of the Louisiana Community Development Financial Institutions Act and in low-income communities affected by Hurricanes Katrina and Rita, to make investments in Louisiana Community Development Financial Institutions to promote the public welfare such as developing housing, fostering economic growth and revitalization, and creating small businesses, including minority-owned businesses, provided that such investments do not expose a bank to unlimited liability and that a bank's aggregate investments made under this Paragraph shall not exceed the maximum amount allowed by federal law for investments in Community Development Financial Institutions.

B. A state bank shall have the powers conferred by Subsection A without specific mention thereof in its articles of incorporation or certificate of authority.

C.(1)(a) In addition to any other preexisting powers, a state bank shall have and possess such rights, powers, privileges, and immunities of a national bank or national bank branch domiciled in this state only if both of the following conditions are met:

(i) The state bank notifies the commissioner in writing of its intent to exercise such rights, powers, privileges, and immunities.

(ii) The commissioner does not raise an objection within forty-five days of receipt of the written notice of intent from the state bank.

(b) The commissioner shall, upon request, notify the bank in writing as to the nature of his objection.

(2) In the event of a conflict between this Subsection, or any rule or regulation promulgated hereunder, and any other provision of law, the provisions of this Subsection shall control.

D.(1) Any state-chartered bank or trust company which desires to surrender trust or fiduciary powers shall file with the commissioner of financial institutions and the Federal Deposit Insurance Corporation, if applicable, a certified copy of the resolution of its board of directors signifying such desire. Upon receiving the resolution the commissioner shall make an investigation and, if satisfied that the bank or trust company has been relieved of all duties as trustee, executor, administrator, registrar of stocks and bonds, assignee, receiver, curator of the property of minors or interdicts, or other fiduciary duties, whether under court, private, or other appointments previously accepted under any law, may, in his discretion, issue to such bank or trust company a certificate that such bank or trust company is no longer authorized to exercise trust or fiduciary powers. Upon the issuance of the commissioner's certificate, such bank or trust company shall not thereafter exercise any trust or fiduciary powers without paying a reapplication fee to be established by regulation and obtaining a new permit to exercise such powers.

(2) The commissioner is authorized and empowered to promulgate such regulations, in conformity with R.S. 49:950 et seq., the Administrative Procedure Act, as he may deem necessary to enforce compliance with this Subsection.

E.(1) If, in the opinion of the commissioner, a state chartered bank has unlawfully or unsoundly exercised, or has failed for a period of five consecutive years to exercise, the trust or fiduciary powers granted by R.S. 6:241(B)(6) and (7), or otherwise fails or has failed to comply with the duties of trustees as set forth in the Louisiana Trust Code, the commissioner may issue and serve upon the bank a notice of intent to revoke the authority of the bank to exercise trust or fiduciary powers. The notice shall contain a statement of the facts constituting the alleged unlawful or unsound exercise of powers, or failure to exercise powers, or failure to comply, and shall fix a time and place at which a hearing will be held to determine whether an order revoking authority to exercise such powers should issue against the bank.

(2) The revocation hearing shall be conducted in accordance with the Administrative Procedure Act. The hearing shall be fixed for a date not earlier than thirty days nor later than sixty days after service of such notice by certified mail, return receipt requested.

(3) If a duly authorized representative of the banks fails to appear at the hearing, it shall be conclusively presumed that the bank has consented to the issuance of the revocation order. In the event that consent is by letter communicated to the commissioner, or consent is conclusively presumed as provided for in the preceding sentence, or if, upon the record made at the hearing, the commissioner shall find that the allegations specified in the notice of charges have been established by sufficient competent and relevant evidence, the commissioner may issue and serve upon the bank an order prohibiting it from accepting any new or additional trust accounts and revoking authority to exercise any and all powers granted by R.S. 6:241(B)(6) and (7). Such order shall specify a reasonable time for the bank to expeditiously divest or terminate all previously accepted trust accounts. The bank shall be held to the statutory duties of trustee for all previously accepted trust accounts until they have been divested or terminated.

(4) A revocation order issued after a hearing on the merits or based on the conclusive presumption of consent arising from nonappearance at a scheduled hearing shall become effective not earlier than thirty days after service of such order upon the bank by certified mail, return receipt requested, and shall remain effective and enforceable except to the extent as it is stayed, modified, terminated, or set aside by action of a reviewing court or the commissioner. A revocation order based on the affirmative, written communication of the bank to the commissioner, consenting to the revocation, shall become effective at the time specified in the bank's written consent to revocation. If the written consent to revoke does not specify an effective date, the revocation order shall establish the revocation date as the date on which the commissioner receives the bank's communication.

(5) Judicial review of a revocation order shall be in accordance with the Administrative Procedure Act.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985. Acts 1985, No. 359, §1, eff. July 9, 1985; Acts 1985, No. 784, §1; Acts 1988, No. 40, §1, eff. June 10, 1988; Acts 1989, No. 134, §1; Acts 1989, No. 397, §1, eff. June 30, 1989; Acts 1990, No. 611, §1, eff. July 19, 1990; Acts 1990, No. 637, §1; Acts 1990, No. 1079, §2, eff. Sept. 1, 1990; Acts 1993, No. 281, §1, eff. July 1, 1993; Acts 1993, No. 952, §1; Acts 1995, No. 355, §1, eff. Sept. 29, 1995; Acts 1995, No. 681, §1; Acts 1997, No. 606, §1; Acts 1997, No. 1475, §1, eff. July 15, 1997; Acts 2003, No. 573, §1, eff. June 27, 2003; Acts 2003, No. 665, §1, eff. June 27, 2003; Acts 2005, 1st Ex. Sess., No. 53, §1, eff. Jan. 21, 2006.



RS 6:243 - Immovable property; dealings

§243. Immovable property; dealings

A. A state bank may lawfully purchase, hold, and convey any immovable property:

(1) Which is necessary for the proper transaction of its business.

(2) Which has been mortgaged to it in good faith as security for loans.

(3) Which has been conveyed to it in satisfaction of debts previously contracted bona fide in the course of its business.

(4) Which it purchases at sales under judgment of mortgages held by it or in which it has an interest by being subrogated to rights according to Article 2161 of the Civil Code.

(5) Pursuant to participation in a shared appreciation loan or home equity conversion loan, including but not limited to reverse mortgages and shared appreciation mortgages, wherein the bank has a right to receive a share of the appreciation in value of the security property upon maturity of the loan. Such loans shall be authorized when any of the following exist:

(a) The security property of the borrower is designed principally as a single-family residence.

(b) The borrower is the owner and occupant of the security property.

(c) The loan is authorized pursuant to the Alternative Mortgage Transaction Parity Act of 1982, 12 U.S.C. §3801, et seq., and regulations issued thereunder, or regulations issued by the office of financial institutions as provided in this Title.

B.(1) Except for property held pursuant to Paragraphs (A)(1) and (A)(5) of this Section, a state bank shall not hold immovable property as an asset for a longer time than ten years. Any bank holding immovable property which is subject to the ten-year divestiture period shall enter the immovable property on its books in accordance with generally accepted accounting principles (GAAP).

(2)(a) A state bank shall obtain annually, within a reasonable time as determined by the commissioner, from a qualified appraiser a current appraisal of the fair market value of any such property valued at an amount greater than two hundred fifty thousand dollars and shall account for the property in accordance with GAAP.

(b) For property valued at less than two hundred fifty thousand dollars, a state bank shall annually perform an adequate evaluation of such property. After adequate evaluation of the property, a state bank shall account for the property in accordance with GAAP. The commissioner may require a state bank to obtain an appraisal by a qualified appraiser of a piece of property valued at less than two hundred fifty thousand dollars, if it is necessary for safety and soundness reasons.

(c) A state bank may, at its option, select the method of valuation as provided for in this Paragraph, or may reduce the value of the immovable property by at least one-tenth of the original book value each year that the property is held. The bank shall divest itself of that property within the ten-year period, regardless of which method of valuation is selected. The bank shall continue to apply said method consistently throughout the divestiture period.

(3) The ten-year divestiture requirement shall not apply to immovable property which has been held by a state bank for more than five years as of January 1, 1980.

(4) A bank which acquires the assets of a failed or failing bank shall be allowed ten years from the date it acquires the immovable property of the failed or failing bank within which to divest itself of such property. A qualified appraisal shall be obtained annually, as provided in Paragraph (2) of this Subsection, for each item of property having a value in excess of two hundred fifty thousand dollars. A bank shall establish the anniversary date to be the original acquisition date of the other immovable property as determined by the failed or failing institution or the date the bank acquires the other immovable property of the failed or failing institution. Once the anniversary date has been established, that date will remain as such for as long as the property is held by the bank.

(5) Except as otherwise provided by rule or regulation promulgated by the commissioner, a state bank shall not exchange any property, whether movable or immovable, acquired in the course of its business as provided in Subsection A hereof.

C.(1) A state bank may hold immovable property in perpetuity, exempt from the divestiture requirements of this Section, if all of the following conditions are met:

(a) The property is not being operated by the financial institution as an ongoing business.

(b) The property has been written down to the value of one dollar on the books of the bank.

(c) The property has been transferred into a subsidiary of the bank.

(2) Property held in perpetuity subject to Paragraph (1) of this Subsection shall also be exempt from the requirement for appraisal contained in Paragraph (B)(2) of this Section.

D. Repealed by Acts 2012, No. 29, §2.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1985, No. 503, §1; Acts 1986, No. 55, §1; Acts 1989, No. 399, §1; Acts 1991, No. 340, §1, eff. July 6, 1991; Acts 1991, No. 789, §1; Acts 1992, No. 877, §1, eff. Sept. 1, 1992; Acts 1995, No. 1202, §1; Acts 1999, No. 860, §§1, 3, eff. July 2, 1999; Acts 2001, No. 544, §1, eff. June 21, 2001; Acts 2004, No. 40, §1; Acts 2012, No. 29,§§1,2; Acts 2016, No. 74, §1.



RS 6:244 - Transfers by bank and other acts in contemplation of insolvency

§244. Transfers by bank and other acts in contemplation of insolvency

A. The following, when made with a view to prevent the application of the assets of any state bank in the preference of one creditor to another, shall be utterly null and void:

(1) All transfers of the notes, bonds, bills of exchange, or other evidences of debt owing to such state bank, or of deposits to its credit.

(2) All assignments of mortgages, sureties on real estate, or of judgments or decrees in its favor.

(3) All deposits of money, bullion, or other valuable thing for its use, or for the use of any of its shareholders or creditors.

(4) All payments of money to either its shareholders or creditors, made after the commission of an act of insolvency, or in contemplation thereof.

B. No attachment, injunction, or execution shall be issued against such bank or its property before final judgment in any suit, action, or proceeding in any court.

Acts 1990, No. 528, §1.



RS 6:245 - Changes in core business

§245. Changes in core business

A. Whenever a state-chartered financial institution, or holding company thereof, intends to materially change its core business as conducted at the time of its last safety and soundness examination or filing pursuant to this Section, whichever is later, it shall provide notice to the commissioner at least forty-five days prior to implementation.

B. If the commissioner does not raise an objection or defer his decision in writing, within forty-five days of receipt of the written notice of intent, the financial institution or holding company may proceed with its plans.

C. The commissioner shall have the authority to promulgate or establish rules, regulations, notifications, filing procedures, instructions, and fees as he deems necessary to carry out the provisions of this Section.

Acts 2003, No. 570, §1, eff. June 27, 2003.



RS 6:251 - Classes of shares; fractional shares

PART V. SHARES

§251. Classes of shares; fractional shares

A. The shares of a state bank may be divided into classes with such designations, voting powers, preferences, dividend or other relative rights or restrictions, limitations, or qualifications as may be provided in the articles, with the prior approval of the commissioner. The state bank may issue shares with optional or conversion rights according to the provisions of R.S. 6:254. The state bank may issue shares of any preferred or special class in series with such designations of series and such variations in the relative rights and preferences as between series as fixed in the articles.

B. All of the shares shall have a par value as provided in the articles.

C. Except as provided in the articles and referred to in the certificate of stock, each share shall be in all respects equal to every other share.

D.(1) Except as otherwise provided in the articles, a state bank may, but shall not be obliged to, issue certificates for fractional shares and by action of its board of directors may, but shall not be obliged to, issue in lieu thereof scrip in registered or bearer form which may be void if not exchanged for full shares within a limited time stated therein or may provide that after a limited time stated therein the aggregate shares represented by scrip will be sold for account of the holders thereof.

(2) The holder of fractional-share certificates or scrip shall be entitled to receive a certificate for a full share upon the surrender, within any limited time stated therein, of fractional-share certificates or scrip aggregating a full share. Unless otherwise provided in the articles, the holder of a fractional-share certificate shall, but the holder of scrip shall not, have all rights of a stockholder except voting rights.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:252 - Issuance of shares; consideration

§252. Issuance of shares; consideration

A. Shares shall be issued initially for such consideration expressed in dollars, not less than the par value thereof, as shall be fixed in the articles as approved by the commissioner. All fully paid shares shall be nonassessable except as provided in R.S. 6:262.

B. Shares issued in payment of a stock dividend, pursuant to exercise of conversion rights, or in a merger or consolidation as provided in the merger or consolidation agreement, shall be considered as fully paid when so issued.

C. The consideration for shares issued otherwise than as stated in Subsection B of this Section shall be paid in cash before the shares are issued. Cash consideration for shares may not be paid by the purchaser's note, secured or unsecured, or uncertified check; and in case of delivery of such a note or check in payment for shares, the shares shall not be issued until the note or check has been paid in full.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:253 - Reservation of shares

§253. Reservation of shares

A state bank shall reserve from its authorized but unissued shares sufficient shares to meet its issuance obligations under subscription rights, warrants, options, and conversion privileges.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:254 - Convertible securities and stock-purchase rights

§254. Convertible securities and stock-purchase rights

A. Unless the articles provide otherwise and with prior notice to the commissioner, the board of directors of a state bank shall have authority, whether or not in connection with the issuance and sale of any of its shares or other securities, to create and issue rights and options in any form, granting to the holders thereof:

(1) The right to convert, upon such terms and conditions as the state bank may deem expedient, shares or obligations into shares of any class; or

(2) The right or option to purchase, upon such terms and conditions as it may deem expedient, shares of any class.

B. No shares shall be issued pursuant to the exercise of option rights created independently of issuance and sale of shares or other securities unless the creation of such rights shall have been either:

(1) Authorized or approved by the stockholders; or

(2) If the optionee is neither a director nor the holder, directly or indirectly, of record or beneficially or both, of more than ten percent of the total voting power, authorized by vote of at least two-thirds of the directors in office.

C. Such conversion or option rights shall be exercisable at such price as determined by the board of directors or by the stockholders by vote of a majority of the voting power present if the articles reserve to the stockholders the right to fix the consideration for issuance of the shares.

D. Converted shares shall be cancelled.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1997, No. 965, §1; Acts 2001, No. 915, §1, eff. June 26, 2001.



RS 6:255 - Certificates of stock

§255. Certificates of stock

A. Shares must be represented by certificates of stock unless the issuing corporation is a participant in the Direct Registration System, or its successor, of the Depository Trust & Clearing Corporation, then shares need not be represented by certificates of stock. Unless expressly provided elsewhere, the rights and obligations of shareholders are not affected regardless of whether the shares are represented by certificates of stock.

B. At a minimum each share certificate shall state on its face:

(1) The name of the issuing corporation and that the corporation is organized under the laws of this state.

(2) The name of the person to whom issued.

(3) The number and class of shares and the designation of the series, if any, the certificate represents.

C. If the issuing corporation is authorized to issue different classes of shares or different series within a class, the designation, relative rights, preferences, and limitations applicable to each class and the variation in rights, preferences, and limitations determined for each series and the authority of its board of directors to determine variations for future series shall be summarized on the front or back of each certificate. Alternatively each certificate may state conspicuously on its front or back that the corporation will furnish the shareholder this information on request in writing and without charge.

D. Each share certificate shall be signed, either manually or in facsimile, by either:

(1) Two officers designated in the bylaws.

(2) The clerk and an officer designated in the bylaws.

(3) The corporation's board of directors.

E. A share certificate may bear the corporate seal or its facsimile.

F. If the person who signed a share certificate pursuant to Subsection D no longer holds office when the certificate is issued, the certificate is nevertheless valid.

G. Unless the articles of incorporation or bylaws provide otherwise, the board of directors of a corporation may authorize the issue of some or all of the shares of any or all of its classes or series of shares without certificates. The authorization does not affect shares already represented by certificates until they are surrendered to the corporation.

H. Within a reasonable time after the issue or transfer of shares without certificates, the corporation or its agent shall send the shareholder a written statement of the information required on certificates by Subsections B and C and, if applicable, R.S. 6:257.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 2005, No. 97, §1.



RS 6:256 - Transfer of shares

§256. Transfer of shares

A. The transfer of certificates of stock and the shares represented thereby may be regulated by bylaws not inconsistent with the provisions of the articles or other provisions of the law.

B. A state bank may employ a transfer agent to keep a share register and to record transfers of shares therein, and acts of the agent shall be binding on the state bank. The duties and liabilities of the agent shall be such as may be agreed to by the state bank.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:257 - Restriction on transfer of shares and other securities

§257. Restriction on transfer of shares and other securities

A. For purposes of this Section, "share" includes a security convertible into or carrying a right to subscribe or acquire shares.

B. A corporation's articles of incorporation or bylaws, an agreement among shareholders or an agreement between shareholders and the corporation, may impose restrictions on the transfer or registration of transfer of shares of the corporation. A restriction does not affect shares issued before the restriction was adopted unless the holders of the shares are parties to the restriction agreement or voted in favor of the restriction.

C. A restriction on the transfer or registration of transfer of shares is valid and enforceable against the holder or a transfer1 of the holder if the restriction is authorized by this Section and its existence is noted conspicuously on the front or back of the certificate or is contained in the information statement required by R.S. 6:255(H). Unless so noted, a restriction is not enforceable against a person who has no knowledge of the restriction.

D. A restriction on the transfer or registration of transfer of shares is authorized for any of the following:

(1) To maintain the corporation's status when it is dependent on the number or identity of its shareholders.

(2) To preserve exemptions under federal or state securities law.

(3) For any other reasonable purpose.

E. A restriction on the transfer or registration of transfer of shares may do any of the following:

(1) Obligate the shareholder first to offer the corporation or other persons, separately, consecutively, or simultaneously, an opportunity to acquire the restricted shares.

(2) Obligate the corporation or other persons, separately, consecutively, or simultaneously, to acquire the restricted shares.

(3) Require the corporation, the holders of any class of its shares or another person to approve the transfer of the restricted shares if the requirement is not manifestly unreasonable.

(4) Prohibit the transfer of the restricted shares to designated persons or classes of persons if the prohibition is not manifestly unreasonable.

Acts 2005, No. 97, §1.

1As appears in enrolled bill. Should be "transferee".



RS 6:261 - Accounting procedures

PART VI. CAPITAL, SURPLUS, DIVIDENDS

§261. Accounting procedures

A. Upon initial issuance of shares, that part of the consideration received therefor which is equal to the par value thereof shall be allocated to capital stock, and the remainder shall be allocated to surplus.

B. Except as otherwise provided in R.S. 6:263 and 416, a state bank may transfer from or reduce its capital stock or surplus only in conformity with written permission of the commissioner.

C. Repealed by Acts 2003, No. 570, §2, eff. June 27, 2003.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1997, No. 966, §1; Acts 2001, No. 915, §1, eff. June 26, 2001; Acts 2003, No. 570, §2, eff. June 27, 2003.



RS 6:262 - Impairment of capital; special meeting; notice to restore capital; assessments against stockholders; voluntary restoration

§262. Impairment of capital; special meeting; notice to restore capital; assessments against stockholders; voluntary restoration

A. If the commissioner believes after examination that the capital of any bank is impaired, he shall immediately call a special meeting of its board of directors, notify them of the result of the examination and of his findings thereon, certify to the amount of the impairment of capital as of the date of the examination which revealed the impairment, and shall then direct the deficient bank to make good the impairment of its capital within sixty days.

B.(1) Upon receipt of the notice and upon authorization by majority vote of the board of directors, the board shall levy a special assessment against every stockholder of record for the amount required to remedy the impairment. Notice of the assessment shall be sent by registered or certified mail to each stockholder at his place of residence as evidenced by the stockholder records of the bank.

(2) Each stockholder shall have thirty days from the date the notice is sent to pay in full the amount of the assessment. If, at the expiration of the thirty days, a stockholder has failed or refused to pay the required assessment, the stockholder may not be assessed personally, but the board of directors shall declare his stock to be in default and shall proceed to sell his shares. The sale price shall not be less than the assessment levied on the stock. Upon receipt of the sale price and payment of the assessment, the excess shall be paid over to the defaulting stockholder who shall thereupon surrender his stock certificate.

C. Notwithstanding the provisions of Subsection B, the state bank may raise the necessary funds by other methods with prior approval of the commissioner.

D. The commissioner may suspend the certificate of authority of the bank until the capital is restored if he finds that the capital is severely impaired or that the impairment results in an unsafe and unsound condition.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1985, No. 359, §1, eff. July 9, 1985.



RS 6:263 - Dividends; stock purchased or redeemed; capital surplus required

§263. Dividends; stock purchased or redeemed; capital surplus required

A. The board of directors of a state bank may not declare or pay any dividends in cash or property for a period of two years from the issuance of its certificate of authority or as the commissioner may prescribe. Thereafter, the board of directors of a state bank may declare or pay cash or property dividends on shares of its capital stock by complying with the provisions of this Section and the bank's articles of incorporation and bylaws.

B. A state bank shall not declare or pay cash or property dividends, or purchase or redeem shares of its capital stock unless the bank has unimpaired surplus that equals or exceeds fifty percent of the outstanding capital stock of the bank. The bank's unimpaired surplus shall not be reduced below fifty percent as a result of the payment of any combination of cash or property dividends, or the purchase or redemption of any shares of its capital stock.

C.(1) Prior approval of the commissioner shall be required if the total of all year-to-date cash or property dividends declared and paid by the state bank and amounts used by the state bank to redeem or purchase shares of its capital stock would exceed the total of the bank's year-to-date net income combined with its net income from the immediately preceding year, after deducting all of the following:

(a) Amounts paid or accrued for the payments of cash dividends.

(b) The value of all property paid in dividends.

(c) Amounts paid or accrued to redeem or purchase shares of the bank's capital stock over the calculation period.

(2) Negative net income shall not be rounded to zero in the calculation.

D. A state bank shall not purchase or redeem shares of its capital stock when its combined capital stock and unimpaired surplus accounts are less than, or such purchase or redemption would reduce its combined capital stock and unimpaired surplus accounts below, the aggregate amount payable on liquidation upon any issued shares which have a preferential right to participate in the assets in the event of liquidation and that remain after the purchase or redemption of any shares in connection therewith.

E. Shares of a state bank's capital stock acquired pursuant to R.S. 6:416(B) shall be canceled and thereby restored to the status of authorized and unissued shares upon the expiration of the period permitted under that Section unless prior to that date the stock had been disposed of by the state bank.

F. Shares of a state bank's capital stock purchased or redeemed by the bank shall be deemed cancelled and thereby restored to the status of authorized and unissued shares unless the bank's articles, bylaws, or a resolution of the board of directors provides that such shares may be held as treasury stock following the purchase or redemption thereof.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1986, No. 10, §1; Acts 1991, No. 232, §1, eff. July 2, 1991; Acts 1992, No. 231, §1, eff. Sept. 1, 1992; Acts 1997, No. 1003, §1; Acts 2001, No. 915, §1, eff. June 26, 2001; Acts 2003, No. 570, §1, eff. June 27, 2003; Acts 2010, No. 77, §1.



RS 6:271 - Stockholders' preemptive rights

PART VII. STOCKHOLDERS

§271. Stockholders' preemptive rights

A. Stockholders shall have only such preemptive rights as may be provided in the articles. If the articles provide simply that "stockholders shall have preemptive rights", then:

(1) Each holder of shares having voting rights shall, upon issuance for cash of shares having voting rights, have a preemptive right, during a reasonable period to be fixed by the board of directors which need not exceed fifteen days after the giving or mailing of written notice to him of the terms and conditions on which such right is exercisable, to subscribe at such price and upon such terms as may be fixed in the manner provided in R.S. 6:252 for such proportion of the shares to be issued as the number of shares having voting rights held by him bears to the total number of shares having voting rights then outstanding.

(2) A stockholder shall have no preemptive right to subscribe for shares:

(a) Which are to be issued for consideration other than cash.

(b) Which are to be issued to satisfy conversion or option rights.

(c) Which are issued pursuant to an employee benefit plan.

(3) Shares which have been offered to stockholders having a preemptive right at a price or upon terms duly fixed and which have not been subscribed for by them within the period fixed by the board of directors may thereafter, for one year following the end of such period, be issued, sold to, or subjected to rights or options in favor of, any other person or persons at a price not less than that at which they were offered to such stockholders.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:272 - Stockholders' meetings

§272. Stockholders' meetings

A.(1) Unless otherwise provided in the articles or bylaws, stockholders' meetings may be held anywhere in this state.

(2) At least one meeting of the stockholders shall be held in each calendar year for election of directors, if any are to be elected, but failure to hold the annual meeting shall not affect or vitiate the corporate existence of the state bank. If no annual stockholders' meeting is held for a period of eighteen months, any stockholder may call such a meeting to be held at the main office of the bank.

B.(1) Special meetings of stockholders may be called at any time by the president, the board of directors, or in any manner provided for in the articles or bylaws.

(2) At any time upon written request of any stockholder or stockholders holding in the aggregate one-fifth, or such lesser or greater proportion as may be fixed in the articles or in a bylaw adopted by the stockholders, of the total voting power, the secretary shall call a special meeting of stockholders to be held at the registered office at such time as the secretary may fix, not less than fifteen nor more than sixty days after the receipt of said request, and if the secretary shall neglect or refuse to fix such a time or to give notice of the meeting, the stockholder or stockholders making the request may do so.

C. Adjournments of any annual or special meeting of stockholders may be taken without new notice being given unless a new record date is fixed for the adjourned meeting, but any meeting at which directors are to be elected shall be adjourned only from day to day until such directors shall have been elected.

D.(1) Unless otherwise provided in the articles or bylaws and except as otherwise provided in this Chapter, the authorized person or persons calling a stockholders' meeting shall cause written notice of the time, place, and purpose of the meeting to be given to all stockholders entitled to vote at such meeting at least ten days and not more than sixty days prior to the day fixed for the meeting. Notice of the annual meeting need not state the purpose thereof, except as otherwise provided in this Chapter, if a specified action is to be taken at the meeting.

(2) If such a written notice is placed in the United States mail, postage prepaid, and addressed to a stockholder at his last known address, notice shall be deemed to have been given him.

(3) Notice of any stockholders' meeting may be waived in writing by any stockholder at any time; the written waiver need not specify the purpose of or the business to be transacted at the meeting; and such notice shall be deemed to have been given to or waived by all stockholders present or represented at any such meeting except any stockholder who, at the beginning of the meeting, objects to the transaction of any business because the meeting is not lawfully called or convened.

(4) Notice need not be given to any stockholder with whom communication is made unlawful by any law of the United States of America or by any rule, regulation, proclamation, or executive order issued under any such law; and any action or meeting taken or held without notice to any such stockholder shall have the same force and effect as if notice had been given to him as otherwise required.

E. At any meeting of the stockholders, a list of stockholders entitled to vote, arranged alphabetically and certified by the secretary of the board or by the agent of the state bank having charge of transfers of shares, showing the number and class of shares held by each stockholder on the record date for the meeting shall be produced on the request of any stockholder. This list shall be prima facie evidence of the ownership of shares in the state bank and of the right of the stockholders listed therein to vote.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:273 - Quorum

§273. Quorum

A. A stockholders' meeting properly called on due notice, if notice is required, may be organized for the transaction of business whenever a quorum is present.

B. Except as otherwise provided in this Chapter or in the articles or bylaws:

(1) The presence, in person or by proxy, of the holders of the majority of the total voting power shall constitute a quorum, except that in no event shall a quorum consist of less than one-fourth of the total voting power.

(2) The stockholders present or represented at a duly organized meeting shall constitute a quorum and may continue to do business until adjournment notwithstanding the withdrawal of enough stockholders to leave less than a quorum as fixed in Subsection B(1) of this Section or in the articles or bylaws or the refusal of any stockholders present to vote.

(3)(a) If a meeting cannot be organized because a quorum has not attended, those present may adjourn the meeting to such time and place as they may determine, subject however, to the provisions of R.S. 6:272(C).

(b) In the case of any meeting called for the election of directors, those who attend the second of such adjourned meetings, although less than a quorum as fixed in Subsection B(1) of this Section or in the articles or bylaws, shall nevertheless constitute a quorum for the purpose of electing directors.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:274 - Voting of stockholders

§274. Voting of stockholders

A. Except as otherwise provided in the articles, each stockholder of record shall have the right at every stockholders' meeting to one vote for each share standing in his name on the books of the state bank.

B. Cumulative voting is prohibited.

C.(1) A stockholder shall have the right to cast his vote either in person or, subject to the following provisions, by proxy duly authorized in writing, signed by the stockholder, and filed with the secretary at or before the meeting.

(2) The authority of the holder of a proxy to act shall not be revoked by the death of the stockholder who executed the proxy unless, before the authority is exercised, written notice of such death is received by the corporate officer responsible for maintaining the list of stockholders.

(3)(a) A proxy shall be revocable at will unless otherwise validly provided by agreement or by any provision of the proxy. The validity of every unrevoked proxy shall cease eleven months after the date of its execution unless some other definite period of validity shall expressly be provided therein, but in no case shall an outstanding proxy be valid for longer than three years.

(b) The revocation of a proxy, if revocable, shall not be effective until written notice thereof has been given to the secretary of the board or unless a proxy of later date is filed with the secretary at or before the meeting.

(4) A proxy regular on its face and signed in the name of a stockholder entitled to vote at the meeting shall be deemed valid unless challenged before it is voted, and the burden of proving invalidity shall be on the challenger.

(5) When shares are registered in the names of two or more persons, other than fiduciaries, a proxy signed by any one or more of them shall be deemed valid unless the state bank receives written notice to the contrary from a nonsigning registered holder before the proxy is voted.

D. A person whose shares are pledged shall be entitled to vote thereon unless and until such shares have been transferred on the books of the state bank to the pledgee, and thereafter the pledgee shall be entitled to vote thereon.

E.(1) Any person in whose name shares are registered in a fiduciary capacity may, so far as concerns the state bank, vote the same in person or by proxy for all purposes and without the necessity of any authorization by a court or of any judicial or other proceeding provided in particular laws. A legal representative, other than a receiver or trustee, may vote shares held by him, either in person or by proxy, without transfer of the shares into his name.

(2) When shares are registered in the names of three or more fiduciaries, voting thereof shall be in accordance with the will of the majority of the fiduciaries unless the instrument or order appointing the fiduciaries directs that the shares shall be voted in some other way. When, in any case, the fiduciaries are equally divided as to the manner of voting the shares registered jointly in their names, any court of competent jurisdiction may, upon petition filed by any of the fiduciaries or by any beneficiary, appoint an additional person to act with the fiduciaries in determining the manner in which the shares shall be voted on the particular questions as to which the fiduciaries are divided.

F. Except as provided in Subsection G of this Section, a state bank owning shares in another corporation may vote the same by its president, cashier, any vice president, or by proxy appointed in writing by any of such officers unless some other person appointed by bylaws or resolution of the board of directors to vote the shares shall produce a certified copy of such bylaws or resolution, in which case the other person shall be entitled to vote the shares.

G. Unissued shares shall be neither voted nor counted in calculating the voting power of stockholders of a state bank.

H. Except as otherwise provided in the articles or bylaws or in other provisions of this Chapter, a majority of votes actually cast shall decide any matter properly brought before a stockholders' meeting organized for the transaction of business, except that directors shall be elected by plurality vote.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:275 - Consent of stockholders

§275. Consent of stockholders

A. Whenever by any provision of law, the articles, or the bylaws the affirmative vote of stockholders is required to authorize or constitute corporate action, the consent in writing to such corporate action signed by all of the stockholders having voting power on the particular question shall be sufficient for the purpose without necessity for a meeting of stockholders.

B. If the articles provide that such consent may be signed by fewer than all of the stockholders having voting power on any question, the consent need be signed only by stockholders holding that proportion of the total voting power on the question that is required by the articles or by law, whichever requirement is higher.

C. The consent, together with a certificate by the secretary of the board to the effect that the subscribers to the consent constitute all or the required proportion of the stockholders entitled to vote on the particular question, shall be filed with the records of proceedings of the stockholders. If the consent is signed by fewer than all of the stockholders having voting power on the question, prompt notice shall be given to all of the stockholders of the action taken pursuant to the consent.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:276 - Fixing record date

§276. Fixing record date

A. For the purpose of determining stockholders entitled to notice of and to vote at a meeting, to receive a dividend, to receive or exercise subscription or other rights, or to participate in a reclassification of stock, or in order to make a determination of stockholders for any other proper purpose, the board of directors may fix in advance a record date for determination of stockholders for such purpose, such date to be not more than sixty days, or such shorter period as the bylaws may prescribe, and, if fixed for the purpose of determining stockholders entitled to notice of and to vote at a meeting, not less than ten days prior to the date on which the action requiring the determination of stockholders is to be taken.

B. Except as the board may provide otherwise, if no record date is fixed for the purpose of determining stockholders entitled to notice of and to vote at a meeting, the close of business on the day before the notice of the meeting is mailed, or if notice is waived, the close of business on the day before the meeting shall be the record date for such purpose, or for any other purpose, the close of business on the day on which the board of directors adopts the resolution relating thereto shall be the record date for such purpose.

C. A determination of stockholders entitled to notice of and to vote at a meeting shall apply to any adjournment thereof unless otherwise provided by the board of directors.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:277 - Voting trusts

§277. Voting trusts

A.(1) Two or more stockholders of a state bank may, pursuant to an agreement in writing, transfer their shares to any one or more natural persons having authority to act as trustees for the purpose of vesting in the transferees, as trustees, for a period not exceeding fifteen years and upon the terms and conditions stated in the agreement, all voting or other rights pertaining to such shares.

(2) The voting trust agreement may stipulate that the time of the agreement may be extended under the same terms and conditions for an additional period not to exceed ten years from the date of expiration of the original agreement. When the original agreement contains such a stipulation, it shall provide for the manner, method, time, and place for a meeting of all of the depositing stockholders to vote on the extension. At least a majority in interest of all depositing stockholders, and a larger percentage if stipulated, must vote for extension if the original agreement is to remain effective beyond its original expiration date.

B. Unless the agreement provides otherwise, any other stockholder may at any time transfer his shares to the same trustee or trustees upon the terms and conditions stated in the agreement and thereupon shall be bound by and shall have the benefits of all of the provisions of the voting trust agreement.

C. The certificates of shares transferred to a trustee or trustees shall be surrendered and cancelled and new certificates therefor issued in the name of the trustee or trustees. In the new certificates it shall appear that they are issued pursuant to the voting trust agreement. In the entry of transfer on the records of the state bank, it shall be noted that the transfer is made pursuant to the agreement.

D. The trustee or trustees shall execute and deliver voting trust certificates to the transferors. Such voting trust certificates shall be transferable in the same manner and with the same effect as certificates of stock.

E. The trustee or trustees shall possess all voting and other rights pertaining to the shares so transferred and registered in his or their names, subject to the terms and conditions of, and for the period specified in, the agreement.

F. Unless otherwise provided in the agreement:

(1) The trustee or trustees may vote in person or by proxy.

(2) If there are two or more trustees, the manner of voting shall be determined as provided in R.S. 6:274(E).

(3) Vacancies among the trustees shall be filled by the remaining trustee or trustees.

(4) A trustee shall incur no responsibility as trustee except for his individual neglect or malfeasance.

G. The trustee or trustees shall keep at a place available to holders of voting trust certificates correct and complete books and records of account relating to the trust, a record containing the names and addresses of all persons who are holders of voting trust certificates, the number and class of shares represented by each certificate held by them, and the dates when they became the owners thereof. The record may be in written form or in any other form capable of being converted into written form within reasonable time.

H. A duplicate of every voting trust agreement shall be filed in the main office of the state bank, and it and the record of voting trust certificate holders shall be subject to the same right of inspection by a stockholder of record or a holder of a voting trust certificate, in person or by agent or attorney, as are the records of the state bank under R.S. 6:279.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:278 - Registered holder of shares

§278. Registered holder of shares

Except as otherwise provided in the articles or bylaws, a state bank and its directors, officers, and agents may recognize and treat a person registered on its records as the owner of shares, as the owner in fact thereof for all purposes, and as the person exclusively entitled to have and to exercise all rights and privileges incident to the ownership of such shares; and rights under this Section shall not be affected by any actual or constructive notice which the state bank or any of its directors, officers, or agents may have to the contrary.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:279 - Inspection of books and records of state banks; annual report to stockholders

§279. Inspection of books and records of state banks; annual report to stockholders

A. Every stockholder, except a business competitor of the state bank as described in Subsection C, who has been the holder of record of at least two percent of all outstanding shares of a state bank for at least six months shall have the right to examine, in person or by agent or attorney, at any reasonable time and for any proper and reasonable purpose, books showing the amount of common stock subscribed, the names and residences of owners of stock, the amount of stock owned by each of them, the amount of said stock paid and by whom, the last transfer of said stock with the date of transfer, the names and residences of its officers, the records of proceedings of the stockholders, of the directors, and of the committees of the board, and the articles of incorporation and bylaws of the bank. Two or more stockholders, each of whom has been a holder of record of shares for the period aforesaid and whose aggregate holdings at least equal the percentage aforesaid, may join in such request and jointly exercise these rights.

B. Every stockholder, except a business competitor of the state bank as described in Subsection C, who has been a holder of record of at least twenty-five percent of all of the outstanding shares of the bank for at least six months shall have the right to examine in person, by agent or attorney, at any reasonable time and for any proper and reasonable purpose, any and all of the books and records of the bank, except files and records relating to credit information, loan transactions, and deposit accounts of individual customers of the bank, which records shall be deemed confidential and shall not be subject to stockholder inspection. Two or more stockholders, each of whom has been the holder of record of shares for at least six months and whose aggregate holdings equal at least twenty-five percent, may join in such request and jointly exercise these rights.

C. In the case of stock held or acquired by a business competitor of the state bank, or held by or through an interposed person for a business competitor, or a person who owns stock or is otherwise interested in a corporation which is a business competitor, the business competitor must own at least forty percent of the outstanding stock of the bank for a period of six months before he may demand the rights and privileges set forth in Subsections A and B.

D. A certified copy or a published copy of the bank's annual financial statement shall be made available to any stockholder upon request.

E. The owner of shares of a bank holding company of which the state bank is a subsidiary in the amounts required in this Section shall afford the owner of such shares the corresponding rights of examination with regard to the state bank subsidiary as are provided herein.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1986, No. 975, §1, eff. July 14, 1986; Acts 1987, No. 109, §1; Acts 1990, No. 226, §1, eff. July 3, 1990.



RS 6:281 - Board of directors; powers, number, term

PART VIII. DIRECTORS, OFFICERS, AND EMPLOYEES

§281. Board of directors; powers, number, term

A.(1) Subject to the provisions of its articles of incorporation and bylaws, all of the powers and duties of a state bank shall be vested in, and the business and affairs of the bank shall be managed by, a board of directors of not less than five nor more than thirty natural persons as established by the articles or bylaws.

(2) The initial board of directors shall be those named in the articles accepted by the commissioner.

(3) No amendments reducing the number of directors shall have the effect of shortening the term of any incumbent director.

(4) Unless otherwise provided by the articles, the directors of a state bank shall hold office for one year or until their successors are chosen and qualified. Except as otherwise provided in the articles or bylaws, a director may succeed himself. No director shall be elected for a longer single term than five years.

B. Except as provided in R.S. 6:282(C)(3), directors other than the initial directors named in the articles shall be elected by the stockholders.

C. The number, qualifications, compensation, term of office, manner of election, time and place of meeting, and powers and duties of the directors may, subject to the provisions of this law and subject to regulations of the commissioner, be prescribed by the articles or the bylaws.

D. The articles or bylaws may provide for the appointment of honorary, advisory, or emeritus members of the board of directors and prescribe the number of and compensation for those directors. Any person appointed to such position need not satisfy the eligibility requirements provided in R.S. 6:282(A). Honorary, advisory, or emeritus directors shall have no voting power on the board of directors. Any listing of such honorary, advisory, or emeritus directors must distinguish those directors from the bank's board of directors or indicate their advisory status.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985



RS 6:282 - Board of directors; eligibility, election, oath

§282. Board of directors; eligibility, election, oath

A. At least a majority of the board of directors shall be domiciliaries of Louisiana.

B. Before entering upon his duties, each director elected or appointed shall take an oath that he will administer the affairs of the bank honestly and with that degree of diligence, care, judgment, and skill as provided in R.S. 6:291(B) and that he will not knowingly violate or permit to be violated any law applicable to the state bank, and shall further declare whether or not he is a domiciliary of the state of Louisiana. This oath shall be subscribed to by the director taking and making it and shall be entered into the minutes of the next regular or special meeting of the board of directors. The oath shall be retained in the records of the bank for examination by the commissioner.

C.(1) The office of director shall become vacant if he dies or resigns.

(2) The board of directors or the commissioner may declare vacant the office of a director:

(a) If he is interdicted or adjudicated an incompetent.

(b) If he is adjudicated a bankrupt.

(c) If he becomes incapacitated by illness or other infirmity to perform his duties for a period of six months or longer.

(d) If he ceases at any time to have the qualifications required by the articles, bylaws, or this Section.

(e) If he is convicted of a felony.

(3) The remaining directors, even though not constituting a quorum, may by a majority vote fill any vacancy on the board, including any vacancy resulting from an increase in the authorized number of directors or from failure of the stockholders to elect the full number of authorized directors, for an unexpired term, provided that the stockholders shall have the right, at any special meeting called for that purpose prior to such action by the board, to fill the vacancy.

D.(1) The stockholders, by vote of a majority of the total voting power at any special meeting called for that purpose, unless the articles provide for a greater amount, may remove from office any one or more of the directors, notwithstanding that his or their terms of office may not have expired, and may forthwith at such meeting proceed to elect a successor for the unexpired term.

(2) Whenever the holders of the shares of any class or series are entitled to elect one or more directors, the provisions of this Subsection shall apply, in respect of the removal of a director or directors so elected, and the election of a successor or successors, to the vote of the holders of the outstanding shares of that class or series or of those obligations, and not to the vote of the outstanding shares as a whole.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1993, No. 276, §1, eff. Oct. 1, 1993; Acts 1997, No. 66, §1; Acts 2001, No. 637, §1, eff. June 22, 2001.



RS 6:283 - Meetings of the board; quorum, written consent

§283. Meetings of the board; quorum, written consent

A. The meetings of the board of directors may be held at such place, whether in this state or elsewhere, as a majority of the directors may from time to time appoint or as may be fixed in the call of the meeting.

B.(1) Such notice of meetings of the board shall be given no less than five working days prior to the date of the meeting or such longer period as provided in the bylaws.

(2) Directors present at a meeting shall be deemed to have received due notice or to have waived notice thereof. Notice of the meeting may be waived in writing at any time, and the waiver need not specify the purpose of or the business to be transacted at the meeting.

(3) Notice need not be given to any director or member of a committee of the board of directors with whom communication is made unlawful by any law of the United States or by any rule, regulation, proclamation, or order issued under this law, and any action or meeting taken or held without notice to any such director or committee member shall have the same force and effect as if notice had been given to him as otherwise required.

C.(1) If authorized by the articles of incorporation, the members of the board or its committees may participate in and hold meetings by means of:

(a) Conference telephone or other similar means of communication; and

(b) With respect to extensions of credit only, communication or contact by the chairman, chief executive officer, or their designee through the use of any oral, electronic, or written means of communication, including the use of telephone, telegraph, facsimile transmittal, or other means of communication, provided that:

(i) No member objects to a meeting being held in this manner;

(ii) The chairman, chief executive officer, or their designee certifies in writing the proposal to be acted upon, their good faith attempt to communicate the contents of such writing to all members eligible to vote to determine their position on the proposal, the affirmative or negative position taken by any member, and the objection of any member under Item (i) of this Subparagraph; and

(iii) All actions taken pursuant to this Subparagraph or proposed pursuant to this Subparagraph, but not taken due to the lack of the necessary votes required for approval or the objection of a member under Item (i) of this Subparagraph, be evidenced by the filing of the written certification required under Item (ii) of this Subparagraph in the records of proceedings of the board or its committees, as applicable, for review at the next meeting of such board or committee.

(2) Participation in a meeting pursuant to this Subsection shall constitute presence in person at such meeting except where the person participates for the sole, express purpose of objecting to the transaction of any business on the ground that the meeting is not lawfully called or convened or objects under the provisions of R.S. 6:283(C)(1)(b)(i).

D. The number of directors necessary to form a quorum for the transaction of business shall be a simple majority or as fixed by the articles of incorporation or the bylaws, but a quorum shall never be less than one-third of the entire board. The acts of a majority, unless some greater number is fixed in the articles or bylaws, of the directors present shall constitute the acts of the entire board. If a quorum is present when the meeting is convened, the directors may continue to do business, taking action by a vote of the required vote of a quorum as fixed above, until adjournment notwithstanding the withdrawal or recusal of enough directors to leave less than a quorum.

E. Any action that may be taken at a meeting of the board of directors or any committee thereof may be taken by a consent in writing signed by all of the directors or by all members of the committee, as the case may be, and filed with the records of proceedings of the board or committee.

F. Voting of directors by proxy is prohibited.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1989, No. 162, §1; Acts 1995, No. 589, §1; Acts 1995, No. 623, §1.



RS 6:284 - Committees of the board of directors

§284. Committees of the board of directors

The board of directors may designate one or more committees, each committee to consist of two or more of the directors of the bank, which to the extent provided by resolution or in the articles or bylaws shall have the powers of the board of directors in the management of the business and affairs of the bank. Such committee or committees shall have such name or names as may be stated in the articles or bylaws or as may be determined, from time to time, by the board of directors. Any vacancy occurring in any committee shall be filled by the board of directors, but the chairman may designate another director to serve on the committee pending action by the board. Each such committee shall hold office during the term of the board constituting it unless otherwise ordered by the board. The designation or delegation of authority to any committee shall not relieve the directors of any responsibility otherwise imposed on them by law.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:284.1 - Compliance review committees; privilege created

§284.1. Compliance review committees; privilege created

A. A board of directors may create a compliance review committee for the purpose of establishing procedures for and engaging in self-evaluations, self-assessments, self-testing, and self-corrections with respect to compliance with applicable state and federal banking laws and regulations.

B. Notwithstanding any other provision of law to the contrary, the results of any such self-evaluation, self-assessment, self-testing, or self-correction, and any notes, reports, or work product derived therefrom, whether prepared by internal personnel or outside attorneys, accountants, third-party service providers, or consultants, shall be deemed privileged for all purposes and shall not be subject to discovery and shall not be admissible as evidence, unless specifically agreed to by the FDIC-insured financial institution, holding company, subsidiary, or affiliate, in any private, public, or administrative civil action brought against the FDIC-insured financial institution, its holding company, subsidiaries, or affiliates alleging noncompliance with or violation of applicable state and federal banking laws and regulations.

Acts 1995, No. 589, §1; Acts 2012, No. 35, §1.



RS 6:285 - Officers and agents; election, powers, duties

§285. Officers and agents; election, powers, duties

A. The board of directors shall elect a president or chief executive officer, a cashier or chief financial officer, and a secretary, who shall each be a different person, and shall elect a chairman of the board. One or more vice presidents may be elected. None of the officers except the president or chief executive officer and the chairman need be a director. No person holding more than one office may sign in more than one capacity any instrument required by law to be signed by two officers.

B. The board may elect and appoint such other officers and agents as may be necessary for the business of the state bank in the manner provided by the bylaws.

C.(1) Every bank shall be deemed to have the following registered agents, who shall be the president or chief executive officer, the cashier or chief financial officer, and the secretary of the bank. Service of citation or other legal process on a bank shall be made by personal service on any one of the named registered agents. If the officer making service certifies that he is unable after diligent effort to have service made on the registered agents, then the service may be made on any officer of the bank at the main office of the bank.

(2) Every bank may also designate a corporate agent for service of process. However, if a corporate agent for service is so designated, service shall be made on such agent. The commissioner shall be notified prior to the changing or renaming of such agent.

D. The officers and agents shall have such rights and perform such duties in the management of the state bank as may be prescribed by the articles or bylaws or by the board of directors.

E. Election or appointment of an officer shall not of itself create contract rights. Any officer or agent may be removed by the board of directors with or without cause at any time, without prejudice, however, to the contract rights of the person so removed.

F. Except as otherwise provided in the articles or bylaws or by resolution of the board, the president or chief executive officer, or cashier or chief financial officer, shall have the power in the name and on behalf of the state bank to authorize the institution, prosecution, or defense of any suit or other legal proceeding; and no exception of want of authority shall lie on the part of any other party. Such persons shall have the authority in the state bank's name to direct the issuance of conservatory writs and to bond property in custodia legis, to execute bonds in connection with any legal proceedings, and to make affidavits required by law or rules of court. Such acts shall have the same force and effect as an act of the state bank itself and be binding upon it.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1991, No. 656, §1; Acts 1997, No. 42, §1; Acts 1999, No. 860, §1, eff. July 2, 1999; Acts 2001, No. 637, §1, eff. June 22, 2001; Acts 2003, No. 72, §1, eff. May 28, 2003.



RS 6:286 - Indemnification of officers, directors, employees, and agents

§286. Indemnification of officers, directors, employees, and agents

A.(1) Except as provided in Paragraph (4), a state bank may indemnify an individual made a party to a proceeding because he is or was a director against liability incurred in the proceeding if:

(a) He conducted himself in good faith; and

(b) He reasonably believed:

(i) In the case of conduct in his official capacity with the state bank, that his conduct was in its best interests;

(ii) In all other cases, that his conduct was at least not opposed to its best interests; and

(c) In the case of any criminal proceeding, he had no reasonable cause to believe his conduct was unlawful.

(2) A director's conduct with respect to an employee benefit plan for a purpose he reasonably believed to be in the interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirement of Subparagraph (1)(b)(ii).

(3) The termination of a proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent is not of itself determinative that the director did not meet the standard of conduct described in this Section.

(4) A state bank may not indemnify a director under this Section:

(a) In connection with a proceeding by or in the right of the state bank in which the director was adjudged liable to the state bank; or

(b) In connection with any proceeding charging improper personal benefit to him, whether or not involving action in his official capacity, in which he was adjudged liable on the basis that personal benefit was improperly received by him.

(5) Indemnification permitted under this Section in connection with a proceeding by or in the right of the state bank is limited to reasonable expenses incurred in connection with the proceeding.

B. Unless limited by its articles of incorporation, a state bank shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which he was a party because he is or was a director of the state bank against reasonable expenses incurred by him in connection with the proceeding.

C.(1) A state bank may pay for or reimburse the reasonable expenses incurred by a director who is a party to a proceeding in advance of final disposition of the proceeding if:

(a) The director furnishes the state bank a written affirmation of his good faith belief that he has met the standard of conduct described in Subsection A;

(b) The director furnishes the state bank a written undertaking, executed personally or on his behalf, to repay the advance if it is ultimately determined that he did not meet the standard of conduct; and

(c) A determination is made that the facts then known to those making the determination would not preclude indemnification under this Section.

(2) The undertaking required by Subparagraph (1)(b) must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to financial ability to make repayment.

(3) Determination and authorizations of payments shall be made in the manner specified in Subsection E.

D. Unless limited by a state bank's articles of incorporation, a director of the state bank who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. On receipt of an application, the court, after giving any notice the court considers necessary, may order indemnification if it determines that:

(1) The director is entitled to mandatory indemnification under Subsection B, in which case the court shall also order the state bank to pay the director's reasonable expenses incurred to obtain court-ordered indemnification; or

(2) The director is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, whether or not he met the standard of conduct set forth in Subsection A or was adjudged liable as described in Paragraph A(4), but if he was adjudged so liable, his indemnification is limited to reasonable expenses incurred.

E.(1) A state bank may not indemnify a director under Subsection A unless authorized in the specific case after a determination has been made that indemnification of the director is permissible in the circumstances because he has met the standard of conduct set forth in Subsection A.

(2) The determination shall be made:

(a) By the board of directors by a majority vote of a quorum consisting of directors not at the time parties to the proceeding;

(b) If a quorum cannot be obtained under Subparagraph (2)(a), by majority vote of a committee duly designated by the board (in which designation directors who are parties may participate), consisting solely of two or more directors not at the time parties to the proceeding;

(c) By special legal counsel selected by the board of directors or its committee in the manner prescribed in Subparagraph (2)(a) or (b) or, if a quorum of the board cannot be obtained under Subparagraph (2)(a) and a committee cannot be designated under Subparagraph (2)(b), selected by majority vote of the full board, in which selection directors who are parties may participate; or

(d) By the stockholders, but shares held by directors who are at the time parties to the proceeding may not be voted on the determination.

(3) Authorization of indemnification and evaluation as to reasonableness of expenses shall be made in the same manner as the determination that indemnification is permissible, except that if the determination is made by special legal counsel, authorization of indemnification and evaluation as to reasonableness of expenses shall be made by those entitled under Subparagraph (2)(c) to select counsel.

F. Unless limited by a state bank's articles of incorporation:

(1) An officer of the state bank who is not a director is entitled to mandatory indemnification under Subsection B and is entitled to apply for court-ordered indemnification under Subsection D in each case to the same extent as to a director;

(2) The state bank may indemnify and advance expenses under this Section to an officer, employee, or agent of the corporation who is not a director to the same extent as to a director; and

(3) A state bank may also indemnify and advance expenses to an officer, employee, or agent who is not a director to the extent, consistent with law, that may be provided by its articles of incorporation, bylaws, general or specific action of its board of directors, or contract.

G. A state bank may purchase and maintain insurance on behalf of an individual who is or was a director, officer, employee, or agent of the state bank or who, while a director, officer, employee, or agent of the state bank, is or was serving at the request of the state bank as a director, officer, employee, or agent of another corporation, partnership, joint venture, trust, employee benefit plan, or other enterprise against liability asserted against or incurred by him in that capacity or arising from his status as a director, officer, employee, or agent, whether or not the state bank would have power to indemnify him against the same liability under Subsection A or B.

H.(1) A provision treating a state bank's indemnification of or advance for expenses to directors that is contained in its articles, bylaws, a resolution of its stockholders or directors, or in a contract or otherwise is valid only if and to the extent the provision is consistent with this Section. If articles of incorporation limit indemnification or advance for expenses, indemnification and advance for expenses are valid only to the extent consistent with the articles.

(2) This Section does not limit a corporation's power to pay or reimburse expenses incurred by a director in connection with his appearance as a witness in a proceeding at a time when he has not been made a named defendant or respondent to the proceeding.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:287 - Bond of officers and employees; insurance fund

§287. Bond of officers and employees; insurance fund

A. Every state bank shall obtain and maintain a fidelity bond given by a surety company authorized to do business in Louisiana covering each officer and employee who has charge of or who handles cash or securities of the bank, before permitting any of them to enter upon the duties of their offices or employment. This bond may be in the form of individual bonds on individual persons, a schedule fidelity bond, or a blanket bond covering all such persons. The bond shall be in an amount determined by the board of directors of the bank, and may be required to be within guidelines set forth by the appropriate examining authority.

B. In lieu of complying with the provisions of Subsection A, any state bank may establish a reserve fund to cover potential employee defalcations, provide its own fidelity bond from an insurance fund acceptable to the commissioner, or obtain an insurance policy from a surety company approved by the commissioner.

C. Any state bank may, by resolution of its board of directors, make application to the commissioner of financial institutions to waive, for a stated period of time not to exceed one hundred eighty days, the requirement of obtaining and maintaining a fidelity bond as provided in Subsection A of this Section upon a showing to the commissioner that the bank is unable to pay the premium to purchase the fidelity bond insurance, or that the bank is unable to secure fidelity bond coverage.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1985, No. 359, §1, eff. July 9, 1985; Acts 1988, No. 445, §1; Acts 1989, No. 263, §1, eff. June 26, 1989; Acts 1990, No. 608, §1.



RS 6:288 - Interested directors; quorum

§288. Interested directors; quorum

A. No contract or transaction between a state bank and one or more of its directors or officers, or between a state bank and any other person in which one or more of its directors or officers are directors or officers or have a financial interest, shall be void or voidable solely for this reason or solely because his or their votes were counted for such purpose, if:

(1) The material facts as to his interest and as to the contract or transaction were disclosed or known to the board of directors or the committee, and the board or committee in good faith authorized the contract or transaction by a vote sufficient for such purpose without counting the vote of the interested director or directors;

(2) The material facts as to his interest and as to the contract or transaction were disclosed or known to the stockholders entitled to vote thereon, and the contract or transaction was approved in good faith by vote of the stockholders; or

(3) The contract or transaction was fair to the state bank as of the time it was authorized, approved, or ratified by the board of directors, committee, or stockholders.

B. Common or interested directors may be counted in determining the presence of a quorum at a meeting of the board of directors or of a committee which authorized the contract or transaction.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:289 - Loans to executive officers and employees

§289. Loans to executive officers and employees

A. No executive officer, director, or principal shareholder of any state bank shall borrow any of its funds, which term includes a line of credit, directly or indirectly for himself or for any corporation or other entity of which he has a related interest, in an amount that, when aggregated with the amount of all other loans to that person and to all other related interests of that person, exceeds the higher of twenty-five thousand dollars or five percent of the state bank's unimpaired capital and unimpaired surplus, unless the loan is in pursuance of a resolution of the board of directors passed prior to making the loan at a meeting at which the borrower was not present or participating.

B. As used in this Section, the following terms shall have the following meanings:

(1) "Director" means any director of a state bank, regardless of compensation, excluding advisory directors.

(2) "Executive officer" means an employee who participates or has authority to participate in major policymaking functions of the state bank but does not include a director who is not also employed as an officer of the bank.

(3) "Principal shareholder" means any person that directly or indirectly, or acting through or in concert with one or more persons owns, controls, or has the authority to vote more than ten percent of any class of voting securities of the bank or its parent company. Voting securities owned or controlled by a member of a person's immediate family are considered to be held by that person.

(4) "Related interest" of a person means a company that is controlled by an executive officer, director, or principal shareholder.

(5) "Unimpaired capital and unimpaired surplus" means the state bank's Tier 1 and Tier 2 capital included in the bank's risk-based capital, based on the bank's most recent consolidated report of condition; and the balance of the bank's allowance for loan and lease losses not included in the bank's Tier 2 capital for purposes of the calculation of risk-based capital, based on the bank's most recent consolidated report of condition. For purposes of this Paragraph, the definitions for Tier 1 and Tier 2 capital are the same as the definitions provided in 12 C.F.R. Pt. 325, Appendix A.

C.(1) Notwithstanding any other provision of the law, no state bank may extend credit, which term includes granting a line of credit, to any of its executive officers, directors, or principal shareholders unless:

(a) The extension of credit is made on substantially the same terms, including interest rates and collateral, as those prevailing at the time for comparable transactions by the bank with other persons who are not employed by the bank; or

(b) The extension of credit is made under similar terms and conditions as offered to other bank employees and to the extent permitted under federal banking laws and regulations.

(2) A bank may make loans to its other employees at rates permitted by Titles 6 and 9 of the Louisiana Revised Statutes of 1950, by R.S. 9:3500, or by any applicable provision of federal law.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1999, No. 860, §1, eff. July 2, 1999; Acts 2004, No. 743, §3, eff. Jan. 1, 2005; Acts 2005, No. 231, §1, eff. June 29, 2005.



RS 6:290 - Directors' examinations

§290. Directors' examinations

Every twelve months the board of directors of every state bank shall examine or cause a committee of its members to examine said bank in accordance with the provisions prescribed by rule promulgated by the commissioner of financial institutions.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1989, No. 514, §1, eff. Jan. 1, 1990; Acts 2001, No. 530, §1.

NOTE: See Acts 2001, No. 530, §2, relative to effective date.



RS 6:291 - Relation and liability of directors and officers to bank and bank holding company stockholders

PART IX. LIABILITY OF DIRECTORS, OFFICERS,

STOCKHOLDERS, AND SUBSCRIBERS

§291. Relation and liability of directors and officers to bank and bank holding company stockholders

A. Bank and bank holding company officers and directors shall be deemed to stand in a fiduciary relation to their bank or bank holding company and its stockholders and shall discharge the duties of their respective positions in good faith and with that diligence, care, judgment, and skill as provided in Subsection B of this Section. Nothing herein contained shall derogate from any indemnification authorized by R.S. 6:286.

B. A director or officer of a bank or bank holding company shall not be held personally liable to the corporation or the shareholders thereof for monetary damages unless the director or officer acted in a grossly negligent manner as defined in R.S. 6:2 or engaged in conduct which demonstrates a greater disregard of the duty of care than gross negligence, including intentional tortious conduct or intentional breach of his duty of loyalty.

C. A director of a bank or bank holding company shall, in the performance of his duties, be fully protected in relying in good faith upon the records of the bank or bank holding company, and upon such information, opinions, reports, or statements presented to him, the bank or bank holding company, the board of directors, or any committee thereof by any of the bank's or bank holding company's officers or employees, or by any committee of the board of directors, or by any counsel, appraiser, engineer, or independent or certified public accountant selected with reasonable care by the board of directors or any committee thereof or any officer having the authority to make such selection, or by any other person as to matters the director reasonably believes are within such other person's professional or expert competence and which person is selected with reasonable care by the board of directors or any committee thereof or any officer having the authority to make such selection.

D. The provisions of this Section shall not affect the right of incorporators or shareholders of banks or bank holding companies to include in articles of incorporation provisions as authorized by R.S. 6:213(B).

E. Notwithstanding any other law to the contrary, the provisions of this Section shall be the sole and exclusive law governing the relation and liability of directors and officers to their bank or holding company or to the shareholders thereof or to any other person or entity, except that the provisions of R.S. 12:1-833 shall remain applicable to directors and officers of bank holding companies.

F. Any person who unsuccessfully attempts to impose a higher standard of responsibility or liability than that provided by this Section may be liable for attorney fees incurred in the defense of such attempt and for damages.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1992, No. 650, §1, eff. July 2, 1992; Acts 1997, No. 42, §3; Acts 2015, No. 83, §1.



RS 6:292 - Directors or stockholders not participating in unlawful act

§292. Directors or stockholders not participating in unlawful act

A director or stockholder shall not be liable for the commission of a prohibited act if he was absent from the meeting of directors or stockholders, as the case may be, at which the action was authorized or if he was present or represented at such meeting and his dissent therefrom was either noted in the minutes of the meeting or filed promptly thereafter with the secretary of the board.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:293 - Actions against directors and officers of banks and bank holding companies

§293. Actions against directors and officers of banks and bank holding companies

A. No action for damages against any director or officer of a bank or bank holding company for breach of the director's or officer's contract with the bank or bank holding company in the capacity of director or officer, or for breach of his duty as a director or officer, including, without limitation, action for gross negligence, but excluding any action covered by the provisions of Subsection B, shall be brought unless filed in a court of competent jurisdiction and proper venue within one year from the date of the alleged act, omission, or neglect, or within one year from the date that the alleged act, omission, or neglect is discovered or should have been discovered; however, even as to actions filed within one year from the date of such discovery, in all events such actions shall be filed at the latest within three years from the date of the alleged act, omission, or neglect.

B. No action for damages against any director or officer of a bank or bank holding company for intentional tortious misconduct, or for an intentional breach of the director's or officer's duty of loyalty, or for acts or omissions in bad faith, or involving fraud, or a knowing and intentional violation of law, shall be brought unless filed in a court of competent jurisdiction and proper venue within two years from the date of the alleged act or omission, or within two years from the date the alleged act or omission is discovered or should have been discovered; however, even as to actions filed within two years from the date of such discovery, in all events such actions shall be filed at the latest within four years from the date of the alleged act or omission.

C. The three-year period provided in Subsection A and the four-year period provided in Subsection B shall be deemed peremptive periods and shall not be subject to renunciation, interruption, or suspension except by timely suit filed in a court of competent jurisdiction and proper venue.

Acts 1992, No. 650, §1, eff. July 2, 1992.



RS 6:301 - Cash reserves

PART X. RESERVES

§301. Cash reserves

A. For the purpose of the reserve requirements provided in this Section, the terms:

(1) "Demand deposits" means the aggregate of deposits which can be required to be paid on demand or within less than fourteen days of demand; however, deposits made in the savings department of a state bank which are made on the condition that they may not be withdrawn except on notice shall not be considered demand deposits.

(2) "Time deposits" means deposits which cannot be required to be paid within less than fourteen days.

(3) "Net demand deposits" means demand deposits less cash items in transit and cash items in process of collection.

(4) "Cash items in transit" means items in transit for collection.

(5) "Cash items in process of collection" means items which are to be collected or credited within twenty-four hours.

B. Every state bank shall at all times maintain a reserve fund in an amount fixed by regulation of the commissioner, provided the minimum and maximum reserve ratios fixed by the commissioner for net demand deposits and for time deposits shall be within the range of such ratios established for member banks of the Federal Reserve System or within the lower minimum and higher maximum for such ratios, if more than one range of ratios are established for member banks of the Federal Reserve System; but in no event shall the commissioner fix a reserve ratio on a particular type of deposit higher than the specific ratio prevailing for member banks of the Federal Reserve System located in the state of Louisiana.

C. Until otherwise provided by regulation of the commissioner, every state bank shall at all times maintain reserves as follows:

(1) Net demand deposits:

Amount of net demand

Reserve percentages

Deposits

Applicable

First $2 million or less

8

percent

Over $2 million to $10 million

10

percent

Over $10 million to $100 million

12

percent

Over $100 million to $400 million

13

percent

Over $400 million

14

percent

(a) Eight percent of its net demand deposits if its aggregate net demand deposits are $2 million or less.

(b) $160,000 plus ten percent of its net demand deposits in excess of $2 million but less than $10 million.

(c) $960,000 plus twelve percent of its net demand deposits in excess of $10 million if its aggregate net demand deposits are in excess of $10 million but less than $100 million.

(d) $11,760,000 plus thirteen percent of its net demand deposits in excess of $100 million if its aggregate net demand deposits are in excess of $100 million but less than $400 million.

(e) $50,760,000 plus fourteen percent of its net demand deposits in excess of $400 million.

(2) Three percent of all time deposits.

D. Notwithstanding reserve requirements provided by Subsections C and E of this Section or by regulation of the commissioner as authorized by Subsection B of this Section, every state bank which complies with the reserve requirements for member banks of the Federal Reserve System shall be deemed to be in full compliance with the reserve requirement of this Chapter.

E.(1) Cash items in transit and cash items in process of collection shall not be included as part of the reserve fund.

(2) Every state bank may include as a part of its required reserve fund an investment up to, but not exceeding, fifty percent of said required reserves, made in direct obligations of the United States government and backed by its full faith and credit, which mature within two years from the date of computation of the required reserve. A portion of said fifty percent maximum, not to exceed one-half thereof, may be made in direct obligations of the state of Louisiana and backed by its full faith and credit, which mature within two years from the date of the computation of the required reserve. Both types of securities shall be owned by the bank on the date of the reserve computation and not be subject to a pledge, right of repurchase, or in any way hypothecated.

F. For the purpose of compliance with the reserve requirement of this Section, a bank may average its reserve of cash and due from banks over a semimonthly period as may be provided by regulation of the commissioner; and the average amount of cash and due from banks computed at the close of each semimonthly period shall determine whether or not the bank is meeting its reserve requirements.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:302 - Depleted reserve; notice, penalty

§302. Depleted reserve; notice, penalty

A. Every state bank shall give written notice to the commissioner, in the manner prescribed by the commissioner for such notice, of any deficiency in the reserve fund required under the provisions of this Title within three business days after the close of any averaging period during which the deficiency occurs.

B. In the event a reported deficiency in the reserve fund is not restored within a period satisfactory to the commissioner or if a deficiency in the reserve fund of which notice has not been given as required in this Section is discovered by or otherwise comes to the attention of the commissioner, the commissioner may assess a penalty of six percent per annum of the amount of the deficiency for the period it is not restored, which penalty shall be collected in the same manner as provided for assessments made by the commissioner under R.S. 6:331.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:303 - Sale and purchase of excess reserves; reports

§303. Sale and purchase of excess reserves; reports

A.(1) A state bank may sell any of its excess reserves to any other bank or banks in an amount to each bank that is equal to twice the sum of the capital stock and the surplus of the vendor bank.

(2) Notwithstanding any other provision of law to the contrary, a state bank may sell any of its excess reserves without limitation as to amount, to any other bank acting as agent, so long as the amount of cash reserves held by each individual bank acting as principal does not exceed the amount provided in Paragraph (1) of this Subsection.

(3) The provisions of this Subsection shall not apply to the sale of excess reserves to the Federal Reserve Bank or any Federal Home Loan Bank.

B. A state bank may purchase excess reserves from any other bank or banks on a day-to-day, unsecured basis in an amount equal to three times the sum of the capital stock and the surplus of the vendee bank.

C. A state bank which sells or purchases reserves in excess of the amounts provided in the preceding Subsections or which purchases excess reserves from any other bank or banks for thirty continuous calendar days shall immediately report such sales or purchases to the commissioner.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1985, No. 359, §1, eff. July 9, 1985; Acts 1989, No. 129, §1, eff. June 22, 1989; Acts 2015, No. 155, §1.



RS 6:311 - Types of accounts authorized to offer

PART XI. DEPOSITS

§311. Types of accounts authorized to offer

State banks may offer any type of deposit accounts, interest-bearing or not, that are consistent with the provisions of this law, rules and regulations of the commissioner, or applicable rules and regulations of the Federal Deposit Insurance Corporation or the Federal Reserve System, except that in no case may any bank establish any interest-bearing account funded with deposited monies belonging to third persons identified in accordance with the provisions of R.S. 6:317 which allows the interest to be paid to any person other than the owner of the monies, in accordance with Civil Code Art. 510.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1991, No. 546, §1.



RS 6:311.1 - Powers of attorney, procuration, and mandate; written notice of revocation

§311.1. Powers of attorney, procuration, and mandate; written notice of revocation

A.(1) Notwithstanding any provision of law to the contrary, any federally insured financial institution presented with an original or certified true copy of a power of attorney, procuration, or mandate that is sufficient to authorize the named agent, representative, or mandatary to transact business in a deposit account, with a certificate of deposit, or with other funds on deposit, or sufficient to authorize access to a safe deposit box, may rely on the authority designated in the power of attorney, procuration, or mandate as being in full force and effect, unless an officer of the federally insured financial institution receives written notice that the power of attorney, procuration, or mandate has been revoked, modified, or terminated, and the institution has had reasonable opportunity to act on it.

(2) For the purposes of this Section, "written notice" shall mean a court order or other writing indicating that the power of attorney, procuration, or mandate has been revoked, modified, or terminated, including a termination pursuant to Civil Code Article 3024.

B. A federally insured financial institution shall not be liable for transactions or activity by an agent, representative, or mandatary occurring prior to the receipt of written notice and a reasonable opportunity to act on it.

Acts 2012, No. 323, §1; Acts 2014, No. 356, §3.



RS 6:312 - Alternative deposits; payment

§312. Alternative deposits; payment

A. When a deposit is made in any bank under the names of two or more persons payable to any one of such depositors, that deposit or any part of it or any interest or dividend on it may be paid to any one of such depositors, whether the other depositor or depositors be living or not, and the receipt or acquittance of the person paid is a full release and discharge of the bank as to any heir, legatee, creditor, or other person having rights or claims to funds of such deceased depositor for any payment made; nor shall any bank paying any such depositor in accordance with the provisions of this Section thereby be liable for any estate, inheritance, or succession taxes that may be due this state.

B.(1) When any such deposit is made in any bank under the names of two or more persons payable to any one of such depositors, if one of such depositors seeks to prevent payments from that account, that depositor must give written notice of his desire to prevent payment. The notice must be signed by him and delivered to the bank. After the receipt of such notice from one or more of such depositors, the bank may refuse to honor any check, draft, or demand upon the said deposit or* by any of the depositors, including the one or ones requesting the stopping of payment, unless all of the depositors upon the said account join in drawing such draft or check or demand for payment or other withdrawal of any of the funds.

(2) In the event any bank has received a notice in writing as provided by this Subsection or a notice as provided in R.S. 10:4-403, such bank shall be relieved of responsibility to each and every one of the depositors upon the account or deposit in question for failure or refusal to honor any check or draft or demand for payment or other withdrawal unless the action is taken by all of the parties in whose names the account or deposit stands.

C. The pledge to a bank of all or part of the deposits in the names of two or more persons, including but not limited to time accounts, savings accounts, or certificates of deposit, executed by a person upon whose signature withdrawals may be made, shall, unless the terms of the deposit provide specifically to the contrary, be a valid pledge to the bank of all the deposits pledged.

D. Notwithstanding the provisions of R.S. 9:1513 and 1514, or any similar provision, the provisions of this Section establish the exclusive method for payment of funds from an alternative account.

E. Notwithstanding any other law to the contrary, any federally insured financial institution may by contract prohibit or otherwise limit the pledge, assignment, collateral assignment, or granting of any other type of security interest in any deposit account maintained or established at such institution, including those deposit accounts evidenced by certificates of deposit issued by such institution.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1988, No. 118, §1; Acts 1989, No. 137, §3, eff. Sept. 1, 1989; Acts 1993, No. 948, §1, eff. Jan. 1, 1994; Acts 2001, No. 128, §3, eff. July 1, 2001; Acts 2004, No. 42, §1.

*As appears in enrolled bill.



RS 6:313 - Withdrawal of money or property deposited by or for minors

§313. Withdrawal of money or property deposited by or for minors

Any money or other property deposited by a minor or other person in the name of a minor with a bank may be withdrawn by the minor or other person in the manner and under the terms of the written instructions given at the time of the opening of the account or of the making of the deposit.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:314 - Trust deposits; death of depositor, payment

§314. Trust deposits; death of depositor; payment

A. Upon the death of a depositor who has deposited a sum in any bank account evidencing an intention that upon the death of the depositor, the funds shall belong to one or more named beneficiaries of the depositor, the bank may pay the deposit, together with the dividends or interest accruing thereto, to the named beneficiaries for whom the deposit was made. The depositor shall give to the depository bank an affidavit in authentic form or an act under private signature executed in the presence of an officer or a branch manager of the depository bank and two additional persons, stating the names of one or more beneficiaries. The bank may conclusively rely on this affidavit or act for the disbursal of funds. Upon receiving a death certificate, the bank may disburse funds to the named beneficiaries.

B. The title of such an account must include the terms "in trust for", "as trustee for", or "payable on death to", such beneficiary or beneficiaries. Such beneficiaries must be specifically named in the deposit account records of the bank.

C. Repealed by Acts 2009, No. 499, §2.

D.(1) When an account described in Subsection A of this Section is established by more than one depositor, the respective interests of each depositor shall be deemed equal to that of each other depositor, unless otherwise stated in the bank's deposit account records.

(2) When an account described in Subsection A of this Section is established for more than one beneficiary, the respective interests of each shall be deemed equal to that of each other beneficiary, unless otherwise stated in the bank's deposit account records.

E. No bank paying a beneficiary in accordance with this Section shall be liable to the estate or any heir of the decedent nor shall the account holder be liable for any estate, inheritance, or succession taxes which may be due the state, and delivery of the funds shall constitute a full and complete discharge of the bank for the payment or delivery so made and shall relieve the bank from all adverse claims thereto by a person claiming as a surviving or former spouse or a successor to such a spouse. No tax collector, creditor, heir, legatee, personal representative, or any other person shall have any right or cause of action against the financial institution on account of such payment, and R.S. 47:2410 shall not apply to such cases.

F. The provisions of this Section shall apply notwithstanding the fact the decedent designates a beneficiary by last will and testament. The provisions of this Section shall not prohibit any right of forced heirship or the collation or collection of funds due any spouse, heir, legatee, creditor, or other person having rights or claims to funds of the deceased depositor.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1991, No. 535, §1; Acts 1999, No. 633, §1, eff. July 1, 1999; Acts 2009, No. 499, §§1 and 2; Acts 2016, No. 166, §1.



RS 6:315 - Adverse claims to deposit; procedure, indemnifying bond

§315. Adverse claims to deposit; procedure, indemnifying bond

A. Notice to any bank of an adverse claim, including an adverse claim of ownership of, right to control, or access to funds, to a deposit standing on the books of the bank to the credit of any person does not require the bank to recognize the adverse claimant unless the notice is given pursuant to either a restraining order, injunction, or other appropriate process against the bank in an action instituted by the adverse claimant wherein the person to whose credit the deposit stands is made a party and served with summons, or the adverse claimant has executed to the bank, in form and with sureties acceptable to it, a bond indemnifying the bank against any liability, loss, damage, costs, and expenses on account of payment or of dishonor of the check or other order of the person to whose credit the deposit stands. However, this Section does not apply where the person to whose credit the deposit stands is a fiduciary for the adverse claimant, and the facts constituting this relationship, as well as the facts showing reasonable cause of belief on the part of the claimant that his fiduciary is about to misappropriate the deposit, are made to appear by the affidavit of the claimant.

B.(1) A bank shall be entitled to act and rely upon:

(a) A restraining order, injunction, or other appropriate process;

(b) An agreement of the parties concerning an adverse claim;

(c) A bond indemnifying the bank against liability, as provided in Subsection A.

(2) Unless the restraining order, injunction, or other appropriate process specifically provides to the contrary, a bank with notice of an adverse claim to a deposit as provided herein may terminate the deposit account and transfer the contested funds into the registry of the court issuing the restraining order, injunction, or other appropriate process, or into the registry of a court of competent jurisdiction located in the parish in which the bank is located.

(3) No bank, acting in reliance upon this Section, shall be liable to the depositor, adverse claimant, or any other person or entity for nonpayment, termination of the deposit account, or for any other damage alleged to have been caused by the bank's reliance on this Section notwithstanding the final disposition of the adverse claim.

C. Nothing in this Section shall impair the effect of a discharge to which a bank would be entitled under R.S. 10:3-603.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1990, No. 530, §1, eff. July 18, 1990.



RS 6:315.1 - Transfer of small deposits; death of depositor; affidavits required; penalties

§315.1. Transfer of small deposits; death of depositor; affidavits required; penalties

A. Upon the death of a depositor who dies intestate and who has deposits standing in his name alone or jointly with a surviving spouse and heirs, if any, in the total aggregate amount of five thousand dollars or less, in any depository financial institution, such depository financial institution may transfer such deposits to the surviving spouse and heirs, if any, or to the heirs, if there is no surviving spouse, upon receipt of an affidavit establishing jurisdiction and relationship. The affidavit shall also state that the deceased depositor left no will, that the total aggregate amount on deposit subject to transfer under this Section does not exceed five thousand dollars, and that such facts are true and correct.

B. The depository financial institution may issue a draft in the amount that the deceased had on deposit payable to the surviving spouse and heirs named in the affidavit required above.

C. Receipt by the depository financial institution of the affidavit required in Subsection A shall be a full release and discharge of the bank in the transfer of the deposits as to anyone, including any heir, legatee, creditor, or other person having rights or claims to funds or property of the decedent, nor shall the bank be liable for any estate, inheritance, or succession taxes which may be due the state.

D. Any person who knowingly submits and signs a false affidavit as provided in this Section shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Acts 1990, No. 735, §1; Acts 1991, No. 535, §1; Acts 1997, No. 168, §1; Acts 2010, No. 26, §1.



RS 6:316 - Pledge of deposit accounts; rights and remedies

§316. Pledge of deposit accounts; rights and remedies

A. Notwithstanding the provisions of Civil Code Articles 1893 et seq., compensation takes place by operation of law between funds held on deposit with any bank domiciled or having a branch office in this state and any loan, extension of credit, or other obligation incurred by the depositor in favor of the bank. This compensation shall apply to those funds on deposit which the depositor has the right to withdraw on his request or endorsement alone, except funds deposited in an Individual Retirement Account or other type of tax-deferred account. The funds to which this compensation applies shall be deemed to be pledged by the depositor in favor of the depository bank.

B. The pledge of such deposit accounts need not be reflected in writing or comply with the requirements of Civil Code Art. 3158 or R.S. 9:4321, et seq. Such a pledge shall instead be deemed for any and all purposes to constitute a statutory security interest arising by operation of law. The ability of the depositor to withdraw funds from a deposit account at will shall not be deemed to adversely affect the validity of the pledge provided under this Section.

C. In the event that the depositor should default under any loan, extension of credit or other direct or indirect obligation of any nature and kind whatsoever in favor of the depository bank, the bank shall have the right to apply any and all funds that the depositor then has on deposit with the bank or on which the bank has taken a security interest under Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.) towards the payment of the depositor's indebtedness or obligations, whether such payment satisfies the indebtedness or obligations in whole or in part. The exercise of the bank's remedies under this Subsection shall not affect any other rights and remedies available to the bank following the depositor's default.

D. The bank shall notify the depositor in writing within two business days following the exercise of the bank's remedies under Subsection C of this Section. Such notice shall be forwarded by registered or certified mail to the depositor's most current address reflected in the bank's records. In the event that the bank mails such a notice to the depositor within the above time period, the bank shall have no liability to the depositor or to any other person or persons as a result of the bank's dishonor of checks or drafts drawn on the depositor's accounts with the bank.

E. The rights and remedies afforded to banks under this Section shall be in addition to a depository bank's contractual rights of compensation or setoff as provided in customer notes and agreements and shall further be in addition to any other rights and remedies that a depository bank may have with regard to customer deposit accounts on which the bank may have a security interest subject to Chapter 9 of the Louisiana Commercial Laws.

F. Notwithstanding the provisions of Civil Code Articles 1893 et seq., compensation or setoff shall occur by operation of law between any funds held on deposit with the bank and any and all loans, extensions of credit, or other obligations of the depositor incurred in favor of the bank, except that those funds held in any account designated as a trust account established on behalf of a person or persons other than the named depositor shall not be subject to compensation or setoff as provided in this Section.

Acts 1986, No. 451, §1; Acts 1989, No. 137, §3, eff. Sept. 1, 1989; Acts 1993, No. 825, §1; Acts 1999, No. 146, §1, eff. June 9, 1999.



RS 6:317 - Ownership of deposited funds

§317. Ownership of deposited funds

A bank may conclusively rely on any application, agreement, or signature card used to establish a deposit account as establishing ownership of any and all funds and other credits deposited therein, and may consider and treat any and all funds on deposit in such an account as belonging to and the sole and exclusive property of the depositor or depositors named on the account application, agreement or signature card, unless otherwise notified or directed by such depositor or depositors.

Acts 1988, No. 915, §1.



RS 6:318 - Letters of credit; use by banks

§318. Letters of credit; use by banks

In addition to other collateral for public funds deposits authorized by law, banks may also use letters of credit issued by the Federal Home Loan Bank.

Acts 2000, 1st Ex. Sess., No. 27, §1, eff. April 14, 2000.



RS 6:319 - Public funds deposits

§319. Public funds deposits

Notwithstanding any other law to the contrary, including, but not limited to, R.S. 33:2955 and R.S. 49:327, any bank, savings bank or savings and loan association, domiciled or having a branch in Louisiana, that receives public funds deposits may utilize, and public bodies may accept, any recognized system or program to provide FDIC insurance coverage and such funds shall be deemed and considered fully collateralized, provided that the recognized system or program satisfies the FDIC's requirements for agency pass-through deposit insurance coverage. The total dollar amount of state funds received pursuant to the provisions of this Section by a bank, savings bank, or savings and loan association, domiciled or having a branch in Louisiana, must be maintained by that financial institution.

Acts 2005, No. 291, §1, eff. June 29, 2005.



RS 6:321 - Access to safety deposit box leased by multiple persons

PART XII. SAFE DEPOSIT AND SAFEKEEPING

§321. Access to safety deposit box leased by multiple persons

A. When a safety deposit box is leased from any bank under the names of two or more persons with the right of access being given to any one of such persons, the survivor or survivors, whether or not the other or others are living, has and the bank may permit any of them to have free access to the safety deposit box, including the right to remove the contents thereof. In such case, the entry of any such person or persons into the safety deposit box shall constitute a full release and discharge of the bank permitting such entry as to any heir, legatee, creditor, or other person having rights or claims to funds or property of the decedent. No bank permitting entry into the safety deposit box in accordance with the provisions of this Section shall be liable for any estate, inheritance, or succession taxes which may be due this state.

B. When any such safety deposit box is leased from any bank under the names of two or more persons with the right of access being given to any one of such persons, if one of such lessees seeks to prevent access by any of the lessees, the lessee seeking the denial of access must give notice in writing signed by him and delivered to the bank.

C. After the receipt of such notice from one or more of such lessees, the bank may refuse to permit access to the safety deposit box by any of the lessees, including the one or ones requesting the denial of access, unless all of the lessees of the safety deposit box appoint in writing the person or persons to have access to the safety deposit box.

D. If any bank has received a notice in writing as provided in Subsection B hereof, the bank shall be relieved of responsibility to each and every one of the lessees of the safety deposit box in question for failure or refusal to permit access thereto except where all of the lessees of the safety deposit box enter the box together or appoint in writing the person or persons to have access to the safety deposit box.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1989, No. 357, §1; Acts 1995, No. 1248, §1, eff. June 29, 1995.



RS 6:322 - Access to safety deposit box leased by corporation or unincorporated association

§322. Access to safety deposit box leased by corporation or unincorporated association

When a safety deposit box is leased from any bank under the name of either a corporation or an unincorporated association, with the right of access being given to a person or persons authorized by a resolution of the board of directors of the corporation or of the governing body of the unincorporated association, notwithstanding the death of any such person or persons, the bank may permit the person or persons authorized by a resolution of the board of directors of the corporation or of the governing body of the unincorporated association to have free access to the safety deposit box, including the right to remove the contents thereof. In such case, the entry of any such authorized person or persons into the safety deposit box shall constitute a full release and discharge of the bank permitting such entry as to any heir, legatee, creditor, or other person having rights or claims to funds or property of the decedent. No bank, savings bank, or trust company permitting entry into the safety deposit box in accordance with the provisions of this Section shall thereby be liable for any estate, inheritance, or succession taxes which may be due this state.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1995, No. 1248, §1, eff. June 29, 1995.



RS 6:323 - Access to safety deposit box leased by trust estate

§323. Access to safety deposit box leased by trust estate

When a safety deposit box is leased from any bank by a trust estate, whether in the name of the trust estate or the trustee or trustees thereof, with the right of access being given to the trustee or trustees designated in the instrument creating the trust estate or appointed in accordance with the provisions of R.S. 9:1721 et seq., notwithstanding the death of any such trustee or trustees and notwithstanding the termination of the trust, the bank may permit the trustee or trustees so designated or appointed to have free access to the safety deposit box, including the right to remove the contents thereof. In such case, the entry of the trustee or trustees into the safety deposit box shall constitute a full release and discharge of the bank permitting such entry as to anyone, including any heir, legatee, creditor, or other person having rights or claims to funds or property of the decedent. No bank permitting entry into said safety deposit box in accordance with the provisions of this Section shall thereby be liable for any estate, inheritance, or succession taxes which may be due this state.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1995, No. 1248, §1, eff. June 29, 1995.



RS 6:324 - Access to safety deposit box leased by a person or persons with designated agent or deputy

§324. Access to safety deposit box leased by a person or persons with designated agent or deputy

When a safety deposit box is leased from any bank under the name of a person or persons with the right of access being given to said person or persons and to an agent or agents or deputy or deputies appointed by said person or persons, notwithstanding the death of any of the agents or deputies, the bank may permit the person or persons under whose name the safety deposit box is leased or any surviving agents or deputies to have free access thereto including the right to remove the contents thereof. In such case, the entry of any such person or persons into the safety deposit box shall constitute a full release and discharge of the bank, savings bank, or trust company permitting the entry as to any heir, legatee, creditor, or other person having rights or claims to funds or property of the decedent. No bank, savings bank, or trust company permitting entry into the safety deposit box in accordance with the provisions of this Section shall thereby be liable for any estate, inheritance, or succession taxes which may be due this state.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1995, No. 1248, §1, eff. June 29, 1995.



RS 6:325 - Death of a customer and access and transfer of contents of safety deposit boxes, money, and other property by bank to succession representatives, legatees, or heirs; authority

§325. Death of a customer and access and transfer of contents of safety deposit boxes, money, and other property by bank to succession representatives, legatees, or heirs; authority

A. For all purposes, a bank may deal with a safety deposit box or money, on deposit or otherwise, and any other property in a bank's possession titled in the name of a deceased customer in accordance with its contract with its deceased customer until the bank receives notice in writing specifically addressed to it of the death of its customer.

B.(1) Regardless of whether a bank receives written notice of the death of its customer and regardless of any prior action by a bank to freeze or restrict access and transactions related to its deceased customer's accounts or safety deposit box, upon receipt of letters testamentary, letters of administration, or letters of independent administration, issued by a court of competent jurisdiction, appointing an authorized succession representative, a bank may grant access to or allow the transfer of contents of a safety deposit box or money or other property titled in the name of the bank's deceased customer to the succession representative.

(2) The letters appointing the succession representative shall constitute full and proper authority for allowing the succession representative to access, withdraw, or transfer money or property of the bank's deceased customer, and the bank shall have no liability related to such activity or transaction involving the deceased customer's safety deposit box or money or other property in the bank's possession.

(3) The bank may continue to follow the direction of the authorized succession representative related to the safety deposit box or money or other property of its deceased customer, unless and until the bank receives a subsequent court order, issued by a court of competent jurisdiction, specifically naming and directing the bank to cease following the written direction of the succession representative, or the bank receives a subsequent court order, issued by a court of competent jurisdiction, limiting or terminating the authority of or replacing the succession representative.

C. The judgment of possession recognizing and putting the legatees or heirs in possession of the bank's deceased customer's estate shall constitute full and proper authority for the bank holding a safety deposit box or money or other property titled in the name of its deceased customer to transfer those assets to the legatees or heirs entitled to such property under the judgment of possession. When a bank makes such a transfer, the bank shall have full protection from any heir, legatee, creditor, or other person having any right or claim to money or other property of its deceased customer. The bank shall have no liability related to any such transfer or transaction involving its deceased customer's safety deposit box or money or other property in the bank's possession.

D. Conclusive proof to the bank of the letters testamentary, letters of administration, letters of independent administration of the succession representative, or judgment of possession and of the jurisdiction of the court rendering them shall result from copies thereof, duly certified when rendered by a court of this state, or certified according to the Acts of Congress when rendered by a court of any other state, or certified according to the law of the place when rendered by a court of any possession or dependency of the United States, or certified according to the law of the place with the genuineness of the certification attested by a consular agent of the United States when rendered by a court of any foreign country.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 2004, No. 42, §2; Acts 2013, No. 65, §1, eff. May 30, 2013.



RS 6:326 - Transfer of contents of safety deposit boxes, money and other property by bank to legal representatives of minors or interdicts; authority

§326. Transfer of contents of safety deposit boxes, money and other property by bank to legal representatives of minors or interdicts; authority

A. Upon proper authority and upon obtaining a receipt therefor, any bank may transfer the contents of a safety deposit box or any money and other property in its possession belonging to an interdict or a minor to the legal representative of such interdict or minor. The letters issued to the legal representative by a court of competent jurisdiction shall constitute proper authority for making the transfer which, when so made and receipted for, shall be full protection to the bank.

B. Conclusive proof to the bank of the letters and of the jurisdiction of the court rendering them shall result from copies thereof, duly certified when rendered by a court of this state, or certified according to the Acts of Congress when rendered by a court of any other state, or certified according to the law of the place when rendered by a court of any possession or dependency of the United States, or certified according to the law of the place with the genuineness of the certification attested by a consular agent of the United States when rendered by a court of any foreign country.

C. The receipt to be obtained by the bank may be in any form, but it shall be signed by the legal representative and accompanied by a certified copy of the letters issued to the legal representative of the minor or interdict.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:327 - Abandonment of safety deposit box

§327. Abandonment of safety deposit box

A. A safety deposit box leased from any bank shall be deemed abandoned and the bank may remove the contents of such safety deposit box, if the rental therefor remains unpaid, all as provided under Subsection B of this Section, or pursuant to the terms of the safety deposit box contract, or as otherwise permitted by law. Only the safety deposit box itself, and not the contents, may be deemed abandoned as provided herein.

B. If the safety deposit box rental is delinquent for six months, the bank after sixty days' notice by mail addressed to the lessee at his address as shown on the safety deposit box contract may, if the rent is not paid within the time specified in said notice, open the box in the presence of two employees of the bank and a notary public who shall make an inventory of the contents of the box and place such contents in a sealed envelope or other container in the name of the lessee. The bank shall then send notice to the administrator of the Uniform Unclaimed Property Act of 1997 for publication as provided by R.S. 9:161 that the safety deposit box has been abandoned and that the bank is holding the listed contents thereof. Such notice shall include the lessee's name and last known address.

C. After a bank has entered an abandoned safety deposit box and removed the contents thereof, it shall then hold such contents in the name of the lessee subject to a lien and privilege for the unpaid rent, the costs of opening the box and making the inventory of and storing its contents, and any other costs, expenses or other amounts as provided in the lease or by law. If such amounts are not paid in full within one year from the date the safety deposit box became abandoned, the bank may sell all or any part of the contents by public, private, or judicial sale in accordance with Louisiana law and the terms of the safety deposit box contract.

D. After a bank has entered an abandoned safety deposit box and removed the contents thereof, the bank may immediately re-lease the abandoned safety deposit box without accounting to the lessee, and need not apply any subsequent rental payments received therefor to the payment of any amounts owed by the former lessee.

Acts 1989, No. 357, §1; Acts 1997, No. 658, §2; Acts 2000, 1st Ex. Sess., No. 135, §1, eff. July 1, 2000.



RS 6:328 - Access to safety deposit boxes by authorized persons; security procedures

§328. Access to safety deposit boxes by authorized persons; security procedures

A bank shall establish reasonable security procedures to ensure that only authorized persons shall have access to safety deposit boxes. Reasonable security procedures shall include but are not limited to comparing the signature of the person seeking access to a safety deposit box with the signatures on file with the bank of those persons authorized to have access to it, comparing the personal identification number provided by the person seeking access with the pre-assigned personal identification numbers of those persons authorized to have access, or requiring that the person seeking access present the key to the safety deposit box he seeks to enter.

Acts 1995, No. 1248, §1, eff. June 29, 1995.



RS 6:331 - REPEALED BY ACTS 1993, NO. 278, 1, EFF. JAN. 1, 1994.

PART XIII. MISCELLANEOUS PROVISIONS

§331. REPEALED BY ACTS 1993, NO. 278, §1, EFF. JAN. 1, 1994.



RS 6:332 - Attorney fiduciary accounts; overdraft notification to office of disciplinary counsel

§332. Attorney fiduciary accounts; overdraft notification to office of disciplinary counsel

A. A federally insured financial institution or its affiliate that maintains a fiduciary account for an attorney or law firm designated as a trust or escrow account, as mandated by Louisiana Supreme Court Rule XIX, may execute an agreement with the attorney or firm to authorize written or electronic notification to the office of disciplinary counsel, Louisiana Attorney Disciplinary Board, of an overdraft on such account. Written or electronic notification to the office of disciplinary counsel may only be given after such federally insured financial institution or its affiliate has given notice to the offending attorney and five business days have passed from the date of such notice.

B. A reasonable cost may be charged by the federally insured financial institution or its affiliate for such an overdraft notification service and shall be payable to the federally insured financial institution from the interest earnings on the trust account.

C. The provisions of this Section shall not create any cause of action against a federally insured financial institution or its affiliate for the unintentional failure to provide overdraft notification to the office of disciplinary counsel, nor for the unintentional failure to otherwise comply with the provisions of this Section, nor provide a defense or remedy to any other party for any action against it. No federally insured financial institution or its affiliates, including any of its directors, officers, employees, attorneys, accountants, or other agents, shall be civilly or criminally liable to any person, including any customer, for any disclosure or non-disclosure of financial records made in compliance with or as authorized by the provisions of this Section.

D. No notification shall be made or sent under this Section where the overdraft is caused by charges applicable to the account that are imposed by a federally insured financial institution or are imposed through error by such institution.

Acts 2005, No. 249, §1.

NOTE: Section 2 of Acts 2005, No. 249, provides that the Acts shall become effective six months following adoption of a final rule by the Louisiana Supreme Court requiring attorneys to utilize, in whole or in part, the overdraft notification services provided in R.S. 6:332 as enacted by this Act.



RS 6:333 - Disclosure of financial records; reimbursement of costs

§333. Disclosure of financial records; reimbursement of costs

A. As used in this Section:

(1) "Affiliate" means a bank's holding company, any subsidiary of a bank or its holding company, any insurer of or surety for the bank, or any attorney, accountant, auditor, or other agent for or of the bank or an affiliate. An affiliate shall include any person who performs services for or functions on behalf of the bank pursuant to a contractual agreement obligating such person to maintain the confidentiality of information received from the bank in the performance of its contract.

(2) "Bank" means any state bank, national bank, or any entity organized to engage in the business of banking pursuant to the laws of any other state or the District of Columbia domiciled in, having its principal place of business in, or engaged in the business of banking in this state. "Bank" shall also mean a savings bank, a savings and loan association, a company issuing credit cards, or any other business offering credit.

(3) "Consumer" means an individual who obtains or has obtained a financial product or service from a bank that is to be used primarily for personal, family, or household purposes, or for that individual's legal representative.

(4) "Customer" means any person who has transacted, or is transacting, any business with a bank or who has used, or is using, any service of a bank, including but not limited to the following: any person who was or is indebted or otherwise obligated to the bank, whether directly or indirectly; any person who has provided, or is providing, any collateral security for any indebtedness or other obligation to the bank; any person who has had, or currently has, any funds on deposit at the bank; or any person for whom the bank is acting or has acted as a fiduciary.

(5) "Disclosure" or "disclose" means and includes producing, providing access to, providing copies of, or giving testimony or making other oral or written statements pertaining to financial records.

(6) "Disclosure demand" means a civil or criminal judicial, administrative, legislative, military courts-martial, juvenile, grand jury, arbitration, or medical review panel subpoena, summons, or order or notice of deposition, interrogatories, request for production or inspection of documents, request for admissions, or other discovery request lawfully directed or propounded to a bank or any affiliate.

(7) "Financial record" means an original, duplicate, or copy of any memorandum, writing, datum, compilation, entry, print, analysis, review, committee minute, internal or external audit report, or other document or record held by, or otherwise in the possession or under the control of, a bank which pertains in any way to a past or current customer or to such customer's past or current relationship with the bank and all information contained therein or derived therefrom. Financial record shall not include "publicly available information".

(8) "Government authority" means an agency, department, or commission of the United States or of any state thereof, or any officer, employee, or agent thereof.

(9) "Person" means any individual, partnership, limited partnership, unincorporated association, joint stock company, corporation, limited liability company, limited liability partnership, state, city, county, municipality, or other governmental subdivision and their respective employees, boards, agencies, and departments.

(10) "Publicly available information" means any information that a bank or any affiliate has a reasonable basis to believe is lawfully made available to the general public from any of the following:

(a) Federal, state, or local government records.

(b) Widely distributed media.

(c) Disclosures to the general public that are required to be made by federal, state, or local law.

(11) "Return date" means the date on which financial records are to be produced or disclosed, either as set forth in a disclosure demand or as such date may be extended by appropriate order or by agreement between the bank and the person requesting such financial records.

(12) "Supervisory agency" means any entity which has statutory authority to examine the financial condition, business operations, records, or transactions of a bank, including but not limited to the following:

(a) The Federal Deposit Insurance Corporation.

(b) The Board of Governors of the Federal Reserve System.

(c) The Comptroller of the Currency.

(d) The Securities and Exchange Commission.

(e) The secretary of the United States Treasury with respect to the Bank Secrecy Act.

(f) The office of financial institutions.

(g) The federal Office of Thrift Supervision.

B. Notwithstanding any other provision of law to the contrary, except R.S. 9:151 et seq. and 3854(B)(2), R.S. 13:3921 et seq., Code of Civil Procedure Article 2411 et seq., R.S. 46:236.1.4, and R.S. 47:1676(D)(2) and 1677, no bank or its affiliate shall disclose any financial records to any person other than the customer to whom the financial records pertain, unless such financial records are disclosed:

(1) In response to a disclosure demand in accordance with the provisions of Subsection C of this Section.

(2) Pursuant to a written request or authorization for disclosure or waiver which meets the requirements of Subsection E of this Section.

(3) As otherwise permitted or allowed by this Section.

C. A bank may disclose financial records pursuant to a disclosure demand if each of the following conditions are met:

(1) The disclosure demand is served on the bank's president, one of the bank's registered agents for service of process, or, if applicable, on the bank's counsel of record unless such service on such individuals is expressly waived by the bank.

(2) Prior to the return date, the person requesting the issuance of the disclosure demand furnishes the bank with an affidavit certifying both of the following:

(a) That such disclosure demand, or a certified copy thereof, has also been personally served upon each customer named in the disclosure demand to whom the financial records being sought pertain or upon such customer's counsel of record in accordance with Subsection D of this Section.

(b) That such service was made at least fifteen business days prior to the return date.

(3) The bank has not received written notice that a customer to whom the financial records pertain has taken legal action to enjoin or otherwise restrain the release of the financial records.

D. Service of a disclosure demand, or certified copy thereof, on any customer shall be made by utilizing any applicable method for service of citation on said customer authorized by the Code of Civil Procedure, including Articles 1231 through 1265. However, any such service may be made by an individual who is not a party and who is at least eighteen years of age, rather than by the sheriff. Service on any customer's counsel of record shall be made by personal service in the office of such counsel of record on either his secretary, as defined in Code of Civil Procedure Article 1235(C), or any partner or office associate of such counsel of record. Service on a customer or on his counsel of record may be made within or without the state of Louisiana.

E. A customer, or an attorney at law representing such customer, may authorize disclosure of the customer's financial records by providing the bank with a signed and dated statement which authorizes such disclosure, specifies the person to whom such financial records may be disclosed, and reasonably identifies the financial records which are authorized to be disclosed. Any such statement signed by an attorney at law stating or certifying that he represents a customer may, at the bank's discretion, be relied upon and shall constitute proper authority for disclosure pursuant to this Section.

F. The following disclosures by a bank or any affiliate are hereby specifically authorized and, except as otherwise provided in this Subsection, nothing in this Section shall prohibit, restrict, or otherwise apply to:

(1) The disclosure by a bank or any affiliate of any financial record to any person as an incident necessary to: obtaining or perfecting a guaranty, mortgage, lien, security interest, or other encumbrance; proving a claim in bankruptcy, otherwise collecting on, or enforcing its rights with respect to a debt owing either to the bank itself or to it in its role as a fiduciary; or procuring, making a claim on, or otherwise enforcing or exercising its rights with respect to any insurance pertaining or related to a debt owing either to the bank itself or to it in its role as a fiduciary, including single interest insurance.

(2) The disclosure by a bank or any affiliate of any financial record to a supervisory agency in connection with the exercise of the supervisory agency's supervisory, regulatory, or monetary functions with respect to the bank or any affiliate of the bank.

(3) The disclosure by a bank of any financial record to any affiliate of the bank.

(4) The disclosure by a bank or any affiliate of financial records to any person to whom the bank has sold or participated, or may sell or may participate, in all or any part of one or more customer loans or other indebtedness or deposits to which such financial records pertain or to any person to whom the bank has granted, or may grant, one or more assignments, liens, security interests, or other encumbrances in or affecting one or more customer loans or other indebtedness to which such financial records pertain.

(5) The disclosure by a bank or any affiliate, after the execution of a confidentiality agreement between the bank or its affiliate and the person to whom the financial records are to be disclosed, of financial records to any of the following:

(a) Potential investors in the bank or any affiliate and their agents, in the case of a nonpublic offering, or investment banking firms and their agents, in the case of a public offering, in connection with an offering of debt or equity securities of the bank or any affiliate.

(b) Holders of debt or equity securities issued by the bank or by any affiliate, and the agents of such holders, to the extent that such disclosure is required by law or by the terms of one or more agreements or instruments pertaining to such securities.

(c) Any person and its agents in connection with the consideration or completion of mergers, consolidations, acquisitions, or sales of all or substantially all of the assets of the bank or of any affiliate.

(6) The disclosure by a bank or any affiliate of financial records to a government authority or law enforcement agency or department in connection with a known or suspected criminal act against the bank or involving a bank officer or employee.

(7) The disclosure by a bank or any affiliate of general credit information relating to the existence of accounts, promptness of payments, limits of credit, or other general information normally furnished to a credit reporting or rating agency or to another financial institution, including but not limited to another bank or savings and loan association, or to any other person who has made a request for the information and who has a legitimate business need for it in connection with a transaction or proposed transaction between the customer and such person. Unless the request is prompted by the customer, notice of the written request shall be given to the customer.

(8) The disclosure by a bank or any affiliate of financial records to any person in connection with any authorization or approval of a specific extension of credit directly or indirectly by a credit card company or other person offering or extending credit or the exchange of information between the bank and such person as to the bank's experience with the customer.

(9) The disclosure by a bank or any affiliate of financial records to any person having any ownership or joint interest in an account to which the financial records pertain, any person directly or indirectly obligated to the bank on an extension of credit to which the financial records pertain, or any person who has granted a mortgage, lien, security interest, or other encumbrance in favor of the bank or has otherwise provided security to the bank to secure an extension of credit to which the financial records pertain.

(10) The disclosure by a bank or any affiliate of financial records to any legal representative, surviving spouse, heir, or legatee of a customer or to an attorney at law representing the same upon the bank's receiving written notice of the customer's death, interdiction, or other incapacity and upon the bank's receiving evidence satisfactory to it of proper authority which, in the case of a surviving spouse, heir, or legatee of a decedent, may be by affidavit executed by such person attesting to such relationship with the decedent.

(11) The disclosure by a bank or any affiliate of financial records in situations governed by, pursuant to, and in accordance with the provisions of 12 U.S.C. 3401 et seq. or 15 U.S.C. 6801 et seq.

(12) The disclosure by a bank or any affiliate of financial records in situations governed by, pursuant to, and in accordance with the provisions of Title 31 U.S.C.

(13) The disclosure by a bank or any affiliate of financial records pursuant to a subpoena or court order issued in connection with proceedings before a federal or state grand jury in accordance with applicable federal or state law, rule, or regulation, or subpoena or court order issued in connection with a state criminal investigation pursuant to Code of Criminal Procedure Article 66.

(14) The disclosure by a bank or any affiliate of data match information on an individual to the secretary of the Department of Children and Family Services, or his designee in the office of children and family services, child support enforcement section, for use in attempting to establish, modify, or enforce a child support obligation of such individual. Such disclosure to the department shall be limited to the name, record address, social security or taxpayer identification number, and an average daily account balance for the most recent thirty-day period, of a noncustodial parent who maintains an account at such institution and who owes past-due support as identified by the state by name and social security or taxpayer identification number. The disclosure authorization provided for in this Paragraph shall apply to all co-owners listed on the applicable account.

(15) The disclosure by a bank or any affiliate of publicly available information.

(16) The disclosure by a federally insured financial institution or any of its affiliates of financial records pursuant to R.S. 6:332.

(17) A bank that makes agriculture loans that communicates information, either orally or in writing, in accordance with R.S. 3:3419.1.

(18) The disclosure by a bank or any of its subsidiaries or affiliates of data match information on an account owner to the secretary of the Department of Revenue, and his designee in the office of debt recovery, for use in attempting to enforce a final tax or non-tax assessment or judgment against such individual or entity. Such disclosure to the department or office shall be limited to the name, record address, social security or taxpayer identification number, other identifying information, and an average daily account balance for the most recent thirty-day period, of a state tax or state non-tax debtor who maintains an account or is a customer at such institution and who purportedly owes a final state tax or state non-tax assessment or judgment. The disclosure authorization provided for in this Paragraph shall apply to all co-owners listed on the applicable account.

G. A bank shall be given a reasonable period of time prior to the return date, and in no event less than fifteen business days prior thereto, in which to complete the action necessary to disclose financial records which are the subject of a request. Whether the bank is a party to litigation or not, prior to making any disclosure and notwithstanding any contrary provisions of this Section, R.S. 13:4521, Code of Civil Procedure Article 2411, or of any other law, the bank shall be reimbursed by the requesting person for the reasonable fees and costs incurred or to be incurred by the bank in the course of compliance with the request, including but not limited to document reproduction costs, research and processing costs, personnel costs, and travel expenses, whether any or all such costs are internal costs or are costs incurred by the bank in favor of a person acting on behalf of or performing services for the bank. If the bank and the requesting party disagree as to the amount of the fees and costs to be reimbursed to the bank under this Section, the bank need not produce the financial records, until the court or other appropriate body issuing the disclosure demand has fixed the amount to be paid to the bank upon a motion of any party or the bank. The court or other appropriate body, in its discretion, may order a contradictory hearing to fix the fees and costs to be reimbursed.

H.(1) Unless the disclosure demand specifically provides otherwise, it shall be sufficient compliance therewith if the bank, on or before the return date or the first business day thereafter if the return date is not a business day for the bank, either deposits with an overnight courier service or sends by U.S. registered or certified mail copies of the financial records to be disclosed. When the financial records are disclosed in accordance with the provisions of this Subsection, the copies of said financial records shall be accompanied by a written certificate executed by a representative of the bank in substantially the following form:

"Date:_______________

I, ______________________, a representative of ___________________________ (Bank) do hereby certify that the document(s) attached to or accompanying this certificate, consisting of ______ page(s) is (are each) a true and correct copy of the original records represented thereby.

____________________________

Name

____________________________

Title

____________________________

Address

____________________________

Telephone Number"

(2) When financial records are disclosed in accordance with the provisions of this Subsection, disclosure occurs when the financial records are deposited with the overnight courier service or in the U.S. mail, as applicable.

I.(1) No bank or its affiliates, including any of its directors, officers, employees, attorneys, accountants, or other agents, shall be civilly or criminally liable to any person, including any customer, for any disclosure of publicly available information or for any disclosure of financial records made in compliance with or as authorized by the provisions of this Section. However, if the bank actually receives written notice that the customer has taken legal action to enjoin or otherwise restrain the disclosure of financial records, and the bank receives such written notice sufficiently in advance of disclosure so as to allow the bank a reasonable time to act on said notice, then the bank shall postpone disclosure of such financial records until such time as it is provided with satisfactory evidence that the disclosure of the financial records by it is permitted.

(2) Notwithstanding any law to the contrary, all financial records prepared by or for the bank in connection with the bank's evaluation, analysis, or review of any loan or other extension of credit or of any collateral security therefor or reserve therefor shall be confidential and shall not be discoverable or admissible in evidence in any civil action pertaining to or arising out of any such loan, other extension of credit, or the collateral security therefor.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1989, No. 779, §1, eff. July 9, 1989; Acts 1990, No. 694, §1, eff. July 20, 1990; Acts 1990, No. 904, §1, eff. July 25, 1990; Acts 1991, No. 694, §1; Acts 1995, No. 709, §1; Acts 1995, No. 1094, §1; Acts 1997, No. 44, §1; Acts 1997, No. 1278, §1, eff. July 1, 1997; Acts 2001, No. 380, §1; Acts 2003, No. 639, §1, eff. June 27, 2003; Acts 2005, No. 249, §1; Acts 2006, No. 259, §1; Acts 2008, No. 532, §2; Acts 2010, No. 860, §2; Acts 2012, No. 255, §1; Acts 2013, No. 399, §1, eff. June 17, 2013; Acts 2014, No. 356, §3; Acts 2015, No. 215, §1.

NOTE: Section 2 of Acts 2005, No. 249, provides that the Act shall become effective six months following adoption of a final rule by the Louisiana Supreme Court requiring attorneys to utilize, in whole or in part, the overdraft notification services provided in R.S. 6:332 as enacted by the Act. (Act 249 enacted Paragraph (F)(16))



RS 6:334 - Foreclosure of mortgage

§334. Foreclosure of mortgage

In the event of foreclosure by executory process of a mortgage on either movable or immovable property in favor of a supervised financial organization, the certificate of any officer thereof, under the seal of the supervised financial organization, certifying as to the amount due on the mortgage, the interest rate as applicable, and the maturity thereof by reason of the failure of the mortgagor, his assigns, or successors to comply with the obligations imposed on him by the act of the mortgage is authentic evidence of the facts recited in the certificate.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:335 - Sharing of electronic financial terminals

§335. Sharing of electronic financial terminals

A. A financial institution may share an electronic financial terminal with other financial institutions, or with other nonfinancial institutions if such nonfinancial institution agrees in writing that its electronic financial terminal may be subject to examination by the commissioner.

B. An agreement to share electronic financial terminals shall not prohibit, limit, or restrict the right of a financial institution to charge a customer a usage fee.

Acts 1993, No. 456, §1, eff. Oct. 1, 1993.



RS 6:336 - Legal and regulatory compliance; self-evaluations; privilege of results

§336. Legal and regulatory compliance; self-evaluations; privilege of results

A. It is the intent of the legislature to encourage FDIC-insured financial institutions, their holding companies, subsidiaries, and affiliates to engage in self-evaluations, self-assessments, self-testing, and self-corrections with respect to compliance with applicable state and federal banking laws and regulations. To that end, and notwithstanding any other law to the contrary, the results of any such self-determination, self-assessment, self-testing, or self-corrections, and any notes, reports, or work product derived therefrom, whether prepared by internal personnel or by outside attorneys, accountants, third-party service providers, or consultants, shall be deemed privileged for all purposes and shall not be subject to discovery and shall not be admissible as evidence, unless specifically agreed to by the FDIC-insured financial institution, its holding company, subsidiary, or affiliate, in any private, public, or administrative civil action brought against the FDIC-insured financial institution, holding company, subsidiaries, or affiliates alleging noncompliance with or violation of such applicable state and federal banking laws and regulations.

B.(1) The submission by any FDIC-insured financial institution of any information to any federal banking agency or bureau, including but not limited to the Consumer Financial Protection Bureau, or to the commissioner of the Office of Financial Institutions, or to any other state agency or department, for any purpose in the course of any supervisory, regulatory, or enforcement process of such agency, bureau, commissioner, or state agency or department, shall not be construed as waiving, destroying, or otherwise affecting any privilege the FDIC-insured financial institution may claim with respect to such information under federal or state law as to any person or entity other than such agency, bureau, commissioner, or state agency or department.

(2) The provisions of Paragraph (1) of this Subsection shall not be construed as implying or establishing either of the following:

(a) That any FDIC-insured financial institution waives any privilege applicable to information that is submitted or transferred under any circumstances to which Paragraph (1) of this Subsection does not apply.

(b) That any FDIC-insured financial institution would waive any privilege applicable to any information by submitting the information to any federal banking agency or bureau or the commissioner of the Office of Financial Institutions, but for the provisions of this Section.

Acts 1995, No. 1084, §1, eff. June 29, 1995; Acts 2012, No. 35, §1.



RS 6:337 - Duty of secured party upon payment of insurance claim for damage to mortgaged residential property

§337. Duty of secured party upon payment of insurance claim for damage to mortgaged residential property

A. If payment in settlement of a damage claim on residential property in which another person holds a mortgage is by check or draft, of an insurer, made payable jointly to the claimant and the person holding the mortgage, then such "settlement proceeds," as defined in Subsection C of this Section, shall be placed in escrow and shall earn interest payable to the claimant in accordance with the provisions of Subsection C of this Section.

B. When the damaged property is replaced or otherwise repaired to the satisfaction of the claimant and the person holding the mortgage on the property, then any remaining balance in the escrow account shall be paid to the claimant together with all interest that accrued while the funds were in escrow. The person holding the security interest in the property shall cooperate fully with the claimant and the claimant's insurer in releasing funds in a timely manner to replace or repair the damaged property.

C. As used in this Section, "settlement proceeds" means funds paid on an insurance claim for damage to residential immovable property as a result of Hurricane Katrina or Hurricane Rita, and where the funds equal twenty-five thousand dollars or more. These funds shall be held in escrow by the lender or loan servicer. Interest shall accrue on settlement proceeds after being held in escrow for more than thirty days. For purposes of this Subsection, compliance with Fannie Mae or Freddie Mac servicing guidelines for payment of interest on property damage claim funds held in escrow by the lender or loan servicer constitutes compliance with this Section.

D. The provisions of this Section shall be applicable to state chartered federally insured financial institutions and their affiliates to the same extent that such provisions are applicable to federally chartered financial institutions.

Acts 2006, 1st Ex. Sess., No. 14, §1, eff. Feb. 23, 2006.



RS 6:338 - Insurance settlement proceeds; return of excess funds; enforcement

§338. Insurance settlement proceeds; return of excess funds; enforcement

A. If a mortgage holder is presented with a jointly payable insurance proceeds check or draft for residential immovable property damage resulting from either Hurricane Katrina or Hurricane Rita, or both, which contains the mortgagor's endorsement, and the mortgage holder receives a written request from the borrower to release excess funds, then all mortgage holders shall have thirty days after receiving such request and such check or draft to provide their endorsements and return all excess funds provided for in Subsection B of this Section.

B. The mortgage holder holding funds in escrow shall return to the mortgagor all funds considered to be excess funds. For purposes of this Section, the term "excess funds" shall mean insurance funds in excess of the following:

(1) All loan balances of any mortgage holder named as payee on the insurance claim check or draft calculated as of the thirtieth day following receipt of the request and check or draft as outlined in Subsection A of this Section; and

(2) Six months of future accrued interest as calculated pursuant to the terms of the mortgage loans and calculated from the date of the payoff explained in Paragraph (B)(1) of this Section.

C.(1) The commissioner may impose civil money penalties of up to one hundred fifty dollars per day of each day a mortgage holder subject to his jurisdiction fails to comply with the requirements of Subsection B of this Section.

(2) Penalties shall be due and payable upon notice of their assessment to the mortgage holder, unless set aside after administrative hearing pursuant to the provisions of the Administrative Procedure Act. The assessment of civil money penalties shall be final and definitive and subject to enforcement by the commissioner through judicial proceedings.

D. The provisions of this Section shall be applicable to state-chartered federally insured financial institutions and their affiliates to the same extent that such provisions are applicable to federally chartered financial institutions.

E. The commissioner shall have the power to enact and promulgate rules and regulations as may be necessary or appropriate to implement the provisions of this Section.

Acts 2006, 1st Ex. Sess., No. 21, §1, eff. April 1, 2006.



RS 6:351 - Authorization for mergers, consolidations, and share exchanges

SUBCHAPTER B. MERGERS, CONSOLIDATIONS,

LIQUIDATIONS, AND CONVERSIONS

PART I. MERGERS, CONSOLIDATIONS,

AND SHARE EXCHANGES

§351. Authorization for mergers, consolidations, and share exchanges

A. Any two or more state banks, and any one or more state banks and any one or more national banks, may, upon approval of the commissioner if the surviving or consolidated bank will be a state bank, be:

(1) Merged into one of the banks; or

(2) Consolidated into a new bank.

B. Notwithstanding any provision of this Title, or any other state law to the contrary, and upon prior written approval of the commissioner and the appropriate federal regulatory agencies, any one state bank may be merged or consolidated with a Louisiana bank holding company that owns all the issued and outstanding stock of the bank, with the resulting entity being the state bank, subject to the requirements for a bank merger or consolidation established by R.S. 6:352 et seq., as if the bank holding company were a state bank. Any such merger or consolidation shall only be effected for the purposes of voluntarily liquidating or dissolving the bank holding company.

C. With the approval of the commissioner and subject to the provisions of R.S. 6:352.1, all of the outstanding shares of one or more classes or series of capital stock of a state bank, savings bank, or an association, hereinafter referred to as a "financial institution", may be acquired by another bank, savings bank, or association, or a holding company or holding company in formation for any of the foregoing, hereinafter referred to as the "acquiring entity" in exchange for shares, obligations, or other securities of the acquiring entity or for cash or other property, in whole or in part, with the state financial institution and the acquiring entity remaining in existence upon consummation of the exchange.

D. When, as a result of a merger or consolidation, a state bank relinquishes its state charter to the commissioner, it shall provide a copy of the executed agreement, not later than thirty days prior to the effective date of the merger or conversion, and pay a fee in an amount to be determined by the commissioner by rule. Within thirty days after the issuance of the certificate of merger or consolidation, the relinquishing bank shall file the certificate and a certified copy of the agreement in accordance with the procedures established by R.S. 6:352(7). A certified copy of the agreement shall also be filed in the parish where the state bank was domiciled, except that the certificate of merger shall be filed in the parish of domicile of the bank whose certificate of authority has been canceled.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1988, No. 117, §1, eff. June 29, 1988; Acts 1993, No. 457, §1, eff. Jan. 1, 1994; Acts 2001, No. 876, §1, eff. June 26, 2001; Acts 2003, No. 57, §1, eff. May 23, 2003.



RS 6:352 - Merger or consolidation procedure

§352. Merger or consolidation procedure

Merger or consolidation may be effected only as a result of a joint agreement entered into, approved, and filed as follows:

(1) The board of directors of each of the banks which desires to merge or consolidate may enter into a joint agreement signed by a majority of the directors of each prescribing the terms and conditions of merger or consolidation and the mode of carrying the same into effect and containing such other provisions as are deemed necessary.

(2) The agreement must be approved by the stockholders of the banks involved which were not organized under the provisions of this law in the manner provided by the laws under which they were formed and by the stockholders of any state bank in the manner provided in Paragraph (3) of this Section.

(3)(a) The agreement shall be submitted to the stockholders of each of the merging or consolidating banks at an annual or special meeting. Each stockholder of each such bank shall be entitled to cast one vote as to the agreement for each share having voting power held by him of record on the record date for the meeting.

(b) Written notice shall be given by each such bank to each stockholder of record entitled to vote at the meeting at least ten days and not more than sixty days prior to the day fixed for the meeting. A copy or summary of the agreement shall be included in or enclosed with such notice, and the notice shall include, if applicable, the following statement: "Dissenting stockholders who comply with the procedural requirements of the Louisiana Banking Law will be entitled to receive payment of the fair cash value of their shares if the merger or consolidation is effected, upon approval by less than eighty percent of the bank's total voting power."

(c) The agreement must be approved by the stockholders of each bank organized under the provisions of this law by vote of at least two-thirds of the voting power present or by such larger or smaller proportion not less than a majority of the voting power present as the articles may provide.

(4) The stockholders shall have the right, exercisable by the vote required for approval of the agreement, to propose amendments to the agreement, and if such amendments be concurred in by the stockholders of all of the other parties to the agreement in each case by the vote required for approval of the agreement, the agreement so amended, when certified, signed, and acknowledged as provided in this Section, shall be considered the merger or consolidation agreement.

(5) The fact that the agreement has been approved by the stockholders of each party thereto as hereinabove provided shall be certified on the agreement by the respective secretaries or assistant secretaries or cashiers or assistant cashiers, and the agreement, so approved and certified, shall be signed and acknowledged by the president or chief executive officer of each of the parties thereto.

(6) If the merger agreement does not amend the articles of the surviving bank, and if the shares of such bank to be issued or delivered under the agreement do not exceed fifteen percent of the shares of such bank of the same class outstanding immediately prior to the effectiveness of the merger, approval of the agreement by such bank's stockholders shall not be required, and the secretary or assistant secretary or cashier or assistant cashier shall certify on the agreement that such approval is not required and the reasons therefor.

(7)(a) The agreement, so adopted, certified, and acknowledged, shall be filed with the commissioner, who, after all fees and charges have been paid as required by law, shall record the same in his office, endorse thereon the date and, if requested, the hour of filing thereof with him, and issue a certificate of merger or consolidation, which shall recite the names of all the merging and consolidating banks, whether a merger or consolidation is involved, the name of the surviving or consolidated bank, the date and, if endorsed on the agreement, the hour of filing the agreement with him, and the effective time of the merger or consolidation, if stated in the agreement. The agreement may be delivered to the commissioner in advance for filing as of any specified date and, if specified upon such delivery, as of any given time on such date within thirty days after the date of delivery.

(b) A copy of the certificate of merger or consolidation certified by the commissioner as well as the merger or consolidation agreement shall, within thirty days after issuance of the certificate, be filed for record with the office of the recorder of mortgages in the parish of the surviving or consolidated bank's domicile.

(8) Notwithstanding stockholder approval and at any time prior to the effectiveness of the merger or consolidation, the merger or consolidation may be abandoned pursuant to a provision for such abandonment, if any, contained in the agreement of merger or consolidation.

(9) An agreement of merger or consolidation may provide that any consideration to be delivered to stockholders of any party to the consolidation or merger may consist of shares or secured or unsecured obligations of any corporation or bank, whether or not a party to the consolidation or merger, or cash or other consideration.

(10) Except for any merger or consolidation in which the surviving or consolidated bank is a national bank, before issuing a certificate of merger or consolidation, the commissioner shall consider the financial and managerial resources and future prospects of the existing and proposed institutions and whether the convenience and needs of the community will be served. If he finds that the public interest will not be served by permitting such merger or consolidation, he shall refuse to issue the certificate.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1988, No. 117, §1, eff. June 29, 1988; Acts 2003, No. 577, §1, eff. June 27, 2003.



RS 6:352.1 - Share exchange procedure

§352.1. Share exchange procedure

A. With the approval of the commissioner, all of the outstanding shares of one or more classes or series of capital stock of a financial institution may be acquired by another bank, savings bank or association, or a holding company or holding company in formation for any of the foregoing, hereinafter referred to as the "acquiring entity", if the board of directors of each party to the transaction adopts a plan of exchange and the shareholders of the financial institution whose shares will be acquired approve the plan of exchange in the manner provided in Subsection E of this Section.

B. The plan of exchange, accompanied by all fees and charges, shall be submitted to the commissioner for approval and shall set forth all of the following:

(1) The name of the state financial institution whose shares will be acquired and the name of the acquiring entity.

(2) The terms and conditions of the share exchange.

(3) The manner and basis of exchanging the shares to be acquired for shares, obligations, or other securities of the acquiring entity, or for cash or other property in whole or part.

C. The plan of exchange may set forth other provisions relating to the exchange.

D. This Section does not limit the power of an acquiring entity to acquire all or part of the shares of one or more classes or series of another state financial institution through a voluntary exchange or otherwise.

E. After adopting a plan of exchange, the board of directors of the state financial institution whose shares will be acquired in the share exchange shall submit the plan of exchange for approval by its shareholders. The financial institution shall give written notice to each shareholder, whether or not entitled to vote, of the annual or special meeting at which the plan of exchange will be voted on. The notice shall include a statement that the purpose, or one of the purposes, of the meeting is to consider the plan of exchange and shall contain or be accompanied by a copy or summary of the plan of exchange, and the notice shall include, if applicable, the following statement:

"Dissenting shareholders who comply with the procedural requirements of the Louisiana Banking Law will be entitled to receive payment of the fair cash value of their shares if the share exchange is effected upon approval by less than eighty percent of the corporation's total voting power."

F. Unless this Chapter, or the articles of the state financial institution whose shares are to be acquired, require a greater vote or a vote by class or series, the plan of exchange to be authorized shall be approved by a vote of at least two-thirds of the voting power present of each class or series included in the share exchange, voting separately as a class, or by such larger or smaller vote, though not less than a majority of the voting power present, or of the total voting power of each class or series included in the share exchange, voting separately as a class, as the articles may require, at a meeting of shareholders of the state financial institution for which notice has been given in accordance with Subsection E of this Section. When the articles specify the vote required to effect a merger of such institution but do not specify the vote required for a share exchange, the vote specified in the articles to effect a merger shall be the vote required to effect the share exchange. It shall not be necessary for the shareholders of the acquiring entity to approve a share exchange, unless that entity's articles provide otherwise or provide expressly that a shareholder vote shall be required to approve a merger that under this Chapter would not otherwise be required to be approved by shareholders, in which case the share exchange shall be approved by the same vote as required to approve a merger.

G. After a share exchange is authorized, and at any time before articles of share exchange are filed, the planned share exchange may be abandoned, subject to any contractual rights, without further shareholder action, in accordance with the procedure set forth in the plan of exchange, or if none is set forth, in the manner determined by the respective boards of directors.

H.(1) After a plan of exchange is approved by the shareholders of the financial institution whose shares will be acquired, and the shareholders of the acquiring entity, if required, and after approval by the commissioner of the share exchange, the acquiring entity shall deliver to its chartering agency articles of share exchange or such other documents required by law or regulation governing such acquiring entity. A duplicate original of the articles of exchange or other document required to be filed with the chartering agency of the acquiring entity and a copy of any certificate or other document issued by such agency shall, within thirty days after issuance of the certificate or other document by the chartering agency, be filed for record with the commissioner and in the appropriate records of the parish of domicile of the financial institution whose shares have been acquired.

(2)(a) If no document is required to be filed with the acquiring entity's chartering agency, after a plan of exchange is approved by the shareholders of the financial institution whose shares will be acquired, and the shareholders of the acquiring entity, if required, and after approval by the commissioner of the share exchange, the state financial institution whose shares are being acquired shall deliver to the commissioner for filing articles of exchange executed by the president and acknowledged by the secretary or cashier of the state financial institution, setting forth the following:

(i) The plan of exchange.

(ii) The designation, number of outstanding shares, and number of votes entitled to be cast by each class or series included in the share exchange.

(iii) Either the total number of votes cast for and against the plan of exchange by each class or series entitled to vote, or the total number of votes cast for the plan of exchange by each class or series entitled to vote, and a statement that the number cast for the plan of exchange by each class or series entitled to vote was sufficient for approval by that class or series.

(b) Upon receipt of the articles of share exchange, the commissioner, after all fees and charges have been paid as required by regulation, shall record the articles of share exchange in his office, endorse thereon the date, and, if requested, the hour of filing thereof with him, and issue a certificate of share exchange, which shall recite the names of the acquiring entity and of the financial institution whose shares were acquired, the date, and, if endorsed on the agreement, the hour of filing of the articles of share exchange with him, and the effective time of the share exchange. The articles of share exchange may be delivered to the commissioner in advance for filing as of any specified date, and, if specified upon such delivery, as of any given time on such date within thirty days after the date of delivery. Unless otherwise specified in the plan of exchange, the share exchange shall take effect on the date on which the articles of share exchange were delivered to the commissioner for filing. A copy of the certificate of share exchange certified by the commissioner as well as the executed articles of exchange shall, within thirty days after issuance of the certificate, be filed in the appropriate records of the parish of the domicile of the financial institution whose shares have been acquired.

(3), (4) Repealed by Acts 2003, No. 57, §2, eff. May 23, 2003.

I. When a share exchange takes effect, the shares of the acquired financial institution are exchanged as provided in the plan of exchange, and the former holders of the shares are entitled only to the exchange rights provided in the plan of exchange or, if applicable, to those rights as established under R.S. 6:376.

Acts 2001, No. 876, §1, eff. June 26, 2001; Acts 2003, No. 17, §1, eff. May 23, 2003; Acts 2003, No. 57, §§1 and 2, eff. May 23, 2003; Acts 2003, No. 60, §1, eff. May 23, 2003.



RS 6:353 - Consolidation; articles of incorporation

§353. Consolidation; articles of incorporation

A. If the joint agreement is for a consolidation into a new bank to be formed under this law, articles of incorporation for the new bank shall be prepared in the manner and form prescribed by law except that:

(1) The banks consolidating shall be named as the incorporators of the new bank.

(2) The articles shall be signed by the president or chief executive officer and secretary or assistant secretary or cashier or assistant cashier of each of the banks, and the articles shall be acknowledged by the officers so signing the articles.

(3) In addition to the provisions required by law to be contained therein, the articles shall state the shares, secured or unsecured obligations, cash, or other consideration to be delivered to the stockholders or members of each of the consolidating banks or the manner of converting shares thereof into securities of the new bank.

B. The articles shall be filed and recorded and a certificate of incorporation issued as provided in this law.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:354 - When merger or consolidation effective

§354. When merger or consolidation effective

A. A merger shall be effective when the joint agreement has been recorded by the commissioner as of the time of filing of the agreement with the commissioner or as of any later effective time not more than thirty days after the date of filing stated in the agreement.

B. A consolidation shall be effective when the joint agreement and the articles have been recorded in the office of the commissioner as of the time of filing of the agreement with the commissioner or as of any later effective time not more than thirty days after the date of such filing stated in the agreement.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:355 - Effect of merger or consolidation

§355. Effect of merger or consolidation

Upon the effectiveness of the merger or consolidation, the effect thereof shall be that:

A. The several parties to the joint agreement shall be one bank which shall be:

(1) In the case of merger, one of the constituent banks into which it has been agreed that the others shall be merged, and which shall survive the merger for that purpose.

(2) In the case of consolidation, the new bank into which it has been agreed that the others shall be consolidated.

B. The separate existence of the constituent banks shall cease except that of the surviving bank in the case of merger.

C. The surviving or new bank shall possess all the rights, privileges, and franchises possessed by each of the former banks merged or consolidated.

D. All of the property and assets of whatsoever kind or description of each of the constituent banks, all franchises and interests including appointments, designations, and nominations, and all other rights and interests as trustee, executor, administrator, registrar of stocks and bonds, guardian of estates, assignee, receiver, and in every other fiduciary capacity, all debts due on whatever account to any of the constituent banks including subscriptions for shares and other rights of action belonging to any of them shall be taken and be deemed to be transferred to and vested in the surviving or new bank without further act or deed, in the same manner and to the same extent as such rights, franchises, and interests would have been held or enjoyed by any one of the constituent banks whenever such matter comes into existence as a result of one of the nonsurviving constituent banks having been named in the act or document or other evidence that creates the right, interest, fiduciary relationship, or responsibility, such as a testament, trust indenture, or suspensively conditioned contract.

E. The surviving or new bank shall be responsible for all of the liabilities and obligations of each of the banks merged or consolidated in the same manner as if such surviving or new bank had itself incurred such liabilities or obligations; but the liabilities of such constituent banks or of their stockholders, members, directors, or officers shall not be affected, nor shall the rights of the creditors thereof, or of any persons dealing with such banks, be impaired by such merger or consolidation; and any claim existing or action or proceeding pending by or against any of such constituent banks may be prosecuted to judgment as if such merger or consolidation had not taken place, or the surviving or new bank may be proceeded against or substituted in place of such constituent bank.

F. In the case of a merger, the articles of the surviving bank shall be deemed amended to the extent of any changes therein stated in the merger agreement.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:361 - National bank converting into state bank

PART II. CONVERSIONS

§361. National bank converting into state bank

A.(1) A national bank domiciled in this state which complies with the procedure prescribed by the laws of the United States for the conversion of a national bank into a state bank may be granted a certificate of authority by the commissioner if he finds that the requirements for the incorporation of a state bank have been met.

(2) Any requirements that shares of stock must be paid in cash may be satisfied by the exchange of shares of stock of the new state bank for those of the converting national bank. The procedures applicable to incorporation of a state bank may be modified to the extent made necessary by the difference between an ordinary incorporation and a conversion.

B.(1) The national bank may apply for a certificate of authority by filing with the commissioner:

(a) A certificate signed by its president and cashier and by a majority of the board of directors setting forth the corporate action taken in compliance with the provisions of the laws of the United States governing the conversion of a national bank into a state bank; and

(b) The plan of conversion and the proposed articles of incorporation approved by the stockholders for the operation of the bank as a state bank.

(2) Additionally, the certificate of authority and the articles of incorporation are to be filed with the recorder of mortgages in the parish of domicile of the state bank as provided in R.S. 6:217.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 2003, No. 17, §1, eff. May 23, 2003; Acts 2003, No. 60, §1, eff. May 23, 2003.



RS 6:362 - State bank converting into national bank

§362. State bank converting into national bank

A. A state bank may convert into a national bank by complying with the laws of the United States and the provisions of Subsection B. Upon the completion of the conversion, the certificate of authority of the converting state bank shall automatically terminate.

B. A converting state bank shall give notice of its intention to convert to a national bank at least thirty days prior to the proposed effective date of the conversion. A vote of the holders of two-thirds of each class of voting stock at a duly scheduled stockholders' meeting shall be required for approval of the conversion. Upon approval of the conversion, the rights of dissenting stockholders shall be the same as those specified in R.S. 6:376.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:363 - Continuation of corporate entity; use of old name

§363. Continuation of corporate entity; use of old name

A. A resulting state or national bank shall be considered the same business and corporate entity as the converting bank, with all the property, rights, powers, duties, and obligations of the converting bank, except as may be affected by other provisions of the law, and by the certificate of authority and articles of incorporation of the resulting bank.

B. A resulting bank shall have the right to use the name of the converting bank for a reasonable time immediately following the conversion when circumstances make it appropriate.

C. Any reference to the converting bank in any writing, whether executed or taking effect before or after the conversion, shall be deemed a reference to the converted bank if not inconsistent with the other provisions of such writing.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:364 - State bank converting into state stock savings and loan association

§364. State bank converting into state stock savings and loan association

A. A state bank may convert into a state stock savings and loan association as defined by and subject to the provisions of R.S. 6:701, et seq. upon:

(1) Complying with the laws of the United States.

(2) Adopting and filing with the commissioner:

(a) An application for approval of the plan of conversion.

(b) An application for approval of such amendments to its articles, bylaws, and lending plan as may be necessary to carry out the conversion, which amendments shall not be effective until approved by the commissioner and the conversion becomes effective.

(3) Determination by the commissioner that the requirements for a state stock savings and loan association have been met.

(4) Complying with the provisions of Subsection C of this Section.

B. Upon completion of the conversion, the certificate of authority of the converting state bank shall automatically terminate, and the commissioner shall issue to the resulting state stock savings and loan association a certificate of authority authorizing it to transact business as a state stock savings and loan association, subject to the provisions of R.S. 6:701, et seq.

C. A converting state bank shall give notice to its shareholders of its intention to convert to a state stock savings and loan association at least thirty days prior to the proposed effective date of the conversion. A vote of the holders of two-thirds of each class of voting stock at a duly scheduled stockholders meeting shall be required for approval of the conversion. Upon approval of the conversion, the rights of the dissenting stockholders shall be the same as those specified in R.S. 6:376.

D. Before a conversion becomes effective, the converting state bank shall give to its depositors such notice of the conversion as may be required by federal statute or regulation, or by the commissioner. If the rate of interest will be reduced as a result of the conversion, depositors may withdraw the deposit on demand at any time during the period commencing with the giving of the notice called for above and ending on the sixtieth day after the conversion becomes effective, subject to the provisions of any applicable federal statute or regulation.

Acts 1985, No. 405, §1.



RS 6:364.1 - Approval of conversion; effective date of conversion

§364.1. Approval of conversion; effective date of conversion

A. After an application for conversion has been approved by the commissioner, the commissioner shall approve the amendments to the articles of incorporation of the resulting state stock savings and loan association and shall issue a certificate of authority at which time the conversion shall become effective and corporate existence of the resulting state stock savings and loan association shall begin.

B. The articles, together with a copy of the certificate of authority issued by the Office of Financial Institutions, shall be filed with the recorder of mortgages of the parish of the main office of the resulting state stock savings and loan association as provided in R.S. 6:217.

Acts 1985, No. 405, §1; Acts 1999, No. 342, §3; Acts 2003, No. 17, §1, eff. May 23, 2003; Acts 2003, No. 60, §1, eff. May 23, 2003.



RS 6:364.2 - Effect of conversion from state bank into state stock savings and loan association

§364.2. Effect of conversion from state bank into state stock savings and loan association

Upon completion of the conversion from a state bank into a state stock savings and loan association:

(1) The resulting state stock savings and loan association shall possess all the rights, privileges, and franchises possessed by a state stock savings and loan association under and shall be subject to the provisions of R.S. 6:701, et seq.

(2) Except as otherwise provided by law, the articles of incorporation or the certificate of authority of the resulting state stock savings and loan association, all of the property and assets of any kind and description of the converting state bank, and all other rights and interests as trustee, executor, administrator, register of stocks and bonds, guardian of estates, assignee, receiver, or in any other fiduciary capacity, and all debts due on whatever account to the converting state bank including subscriptions for shares and other rights of action belonging to the converting state bank, shall be taken and deemed to be transferred and vested in the new state stock savings and loan association without further act or deed. This transfer shall have the same effect as if such rights, franchises, and interests had been held or enjoyed by either the converting state bank or the resulting state stock savings and loan association, whenever such rights, franchises, and interests come into existence as a result of the non-surviving state bank having been named in the act, document, or other evidence that creates the right, interest, fiduciary relationship, or responsibility, such as a testament, trust, indenture, or suspensively conditioned contract.

(3) Except as otherwise provided by law or the articles of incorporation or certificate of authority of the resulting state stock savings and loan association, the resulting state stock savings and loan association shall be responsible for all of the liabilities and obligations of the converting state bank in the same manner as if the resulting state stock savings and loan association had itself incurred such obligations. The liabilities of the converting state bank or resulting state stock savings and loan association or their stockholders, members, directors or officers shall not be affected, nor shall the rights of creditors thereof or of any persons dealing with the converted state bank prior to the effective date of the conversion be impaired by such conversion. Any claim existing or act or proceeding pending by or against the converted state bank may be prosecuted to judgment as if such conversion had not taken place, or the resulting state stock savings and loan association may be proceeded against or substituted in place of such converted state bank.

(4) Within a reasonable time after the effective date of the conversion, but not more than two years unless a longer period of time is approved by the commissioner, the resulting state stock savings and loan association shall divest itself of all assets and liabilities of the converting state bank which are not in conformity with R.S. 6:701, et seq.

Acts 1985, No. 405, §1.



RS 6:365 - Federal or state stock savings and loan association converting into a state-chartered bank or savings bank

§365. Federal or state stock savings and loan association converting into a state-chartered bank or savings bank

A. A federal or state stock savings and loan association may convert into a state-chartered bank or savings bank as defined by and subject to the provisions of R.S. 6:1 et seq., upon:

(1) Complying with the laws of the United States.

(2) Adopting and filing with the commissioner:

(a) An application for approval of the plan of conversion.

(b) An application for approval of such amendments to its articles, bylaws, and lending plan as may be necessary to carry out the conversion, which amendments shall not be effective until approved by the commissioner and the conversion becomes effective.

(c) Documentation showing the approval of at least two-thirds of the voting power present or by such larger or smaller proportion not less than a majority of the voting power present or as the articles may provide.

(3) Determination by the commissioner that the requirements for a state bank have been met.

(4) Complying with the provisions of Subsection C of this Section.

B. Upon completion of the conversion, the certificate of authority of the converting state stock savings and loan association shall automatically terminate, and the commissioner shall issue to the resulting state bank a certificate of authority authorizing it to transact business as a state bank, subject to the provisions of R.S. 6:1, et seq.

C. A converting state stock savings and loan association shall give notice to its shareholders of its intention to convert to a state bank at least thirty days prior to the proposed effective date of the conversion. A vote of the holders of two-thirds of each class of voting stock at a duly scheduled stockholders meeting shall be required for approval of the conversion.

D. Before a conversion becomes effective, the converting state stock savings and loan association shall give to its depositors such notice of the conversion as may be required by federal statute or regulation, or by the commissioner. If the rate of interest will be reduced as a result of the conversion, depositors may withdraw the deposit on demand at any time during the period commencing with the giving of the notice called for above and ending on the sixtieth day after the conversion becomes effective, subject to the provisions of any applicable federal statute or regulation.

Acts 1988, No. 114, §1, eff. June 29, 1988; Acts 1992, No. 111, §1, eff. Sept. 1, 1992; Acts 2001, No. 915, §1, eff. June 26, 2001.



RS 6:365.1 - Merger or conversion of an existing financial institution

§365.1. Merger or conversion of an existing financial institution

A. With the approval of the commissioner, and notwithstanding any other law to the contrary, an existing federally insured financial institution may merge with or convert to any other form of federally insured financial institution by filing an acceptable plan, which has been adopted by a majority vote of all members of the board of directors of each institution, and by doing all of the following:

(1) Obtaining the approval of at least two-thirds of the voting power present or by such larger or smaller proportion not less than a majority of the voting power present as the articles may provide.

(2) Complying with all applicable provisions of this Title and the rules and regulations of the commissioner, except that the commissioner may waive any requirements of publication, notice, and public hearing.

(3) Paying all outstanding bills for supervisory fees, examination fees, membership fees, and other fees, penalties, and assessments associated with the original charter.

(4) Recording its new charter, as provided in R.S. 6:232(C) in the parish of its domicile and complying with the requirements of its current chartering authority. If applicable, any certificate of merger and accompanying merger agreement shall be filed in accordance with the procedures established in R.S. 6:352.

B. Any such merger or conversions shall become effective in accordance with the procedures established in R.S. 6:354.

C. Notwithstanding the provisions of Subsection A of this Section, a mutual state bank may be created only through the conversion of a federally insured financial institution in existence as of August 15, 1997.

Acts 1997, No. 929, §1; Acts 2001, No. 915, §1, eff. June 26, 2001; Acts 2003, No. 17, §1, eff. May 23, 2003; Acts 2003, No. 60, §1, eff. May 23, 2003.



RS 6:366 - Voluntary transfer of assets

PART III. TRANSFER OF ASSETS

§366. Voluntary transfer of assets

A.(1) Any state bank may sell, lease, exchange, or otherwise dispose of all or substantially all of its assets to any other bank after having obtained both the consent of the stockholders of the selling bank holding of record at least two-thirds of the voting stock of the bank and the consent of the commissioner. Consent of the stockholder shall be expressed either in writing executed and acknowledged by the stockholders and attached to the instrument of sale or other disposition or to a copy thereof, or by a vote at a stockholders' meeting called for that purpose. Consent of the commissioner shall be expressed in writing and attached to the instrument of sale or other disposition of assets.

(2) The transfer agreement shall contain provisions for the payment of liabilities of the selling bank, and it may contain provisions for the transfer of all deposits to a purchasing bank subject however to the right of every depositor of the selling bank to withdraw his deposit in full on demand after the transfer, irrespective of the terms under which it was deposited with the selling bank.

B. After such authorization by a vote of the stockholders, the board of directors may nevertheless, in its discretion, abandon such sale, lease, exchange, or other disposition of assets subject to the rights of third parties under any contracts relating thereto without action or approval by the stockholders.

C. This Section shall not be construed to authorize a conveyance or other disposition of assets in fraud of the bank's creditors or minority stockholders or stockholders without voting rights.

D. An action or suit to enjoin or set aside a conveyance by a state bank on the ground that there has not been compliance with the provisions of this Section relating to the sale or other disposition of assets of the state bank must be brought within ninety days after the action purporting to authorize such disposition was taken, and this time limit shall not be subject to suspension on any ground nor to interruption except by timely suit.

E. Upon the sale of all or substantially all of the assets of the bank, the certificate of authority of that bank shall be canceled as of the effective date of the agreement. The canceled certificate of authority shall then be filed by the bank with the recorder of mortgages in the parish of the selling bank's main office. This filing shall be made no later than thirty days following the cancellation of the certificate of authority.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 2001, No. 915, §1, eff. June 26, 2001; Acts 2003, No. 17, §1, eff. May 23, 2003; Acts 2003, No. 60, §1, eff. May 23, 2003.



RS 6:367 - Voluntary purchase of assets and liabilities

§367. Voluntary purchase of assets and liabilities

A. A Louisiana state-chartered bank, savings bank, or association, hereinafter referred to as the "acquiring institution", may, with the approval of the commissioner, purchase all or a portion of the assets and assume all or a portion of the liabilities of another bank, savings bank, or association, hereinafter referred to as the "selling institution". At least thirty days prior to the effective date of the transaction, the acquiring institution shall file with the commissioner all applications which are required to be filed with its appropriate federal regulator.

B. The transaction may be effected only as a result of a purchase and assumption agreement entered into, approved, and filed as follows:

(1) The board of directors of both the acquiring institution and the selling institution desiring to effect the transaction shall enter into a joint agreement, signed by a majority of each institution's directors, which prescribes the terms and conditions of the purchase and assumption and the mode of carrying the same into effect and containing such other provisions as are deemed necessary.

(2) In those instances where a state-chartered acquiring institution is purchasing all or substantially all of the assets or liabilities of a state-chartered selling institution, the approval of both institutions' shareholders shall be obtained prior to the effective date of the transaction. If the selling institution is not organized under the laws of this state, the agreement must be approved in the manner provided by the laws under which it was chartered. If the acquisition does not involve all or substantially all of the assets or liabilities, this statute shall not require shareholder approval of either institution.

(3) If shareholder approval is required, the agreement must be approved by the stockholders of each institution organized under the provision of this law by a vote of at least two-thirds of the voting power present or by such larger or smaller proportion not less than a majority of the voting power present as the articles may provide.

(4) The fact that the agreement has been approved by the stockholders of each party thereto as hereinabove provided shall be certified on the agreement by the respective secretaries or assistant secretaries or cashiers or assistant cashiers, and the agreement, so approved and certified, shall be signed and acknowledged by the president or chief executive officer of each of the parties thereto.

(5) If the agreement does not amend the articles of the acquiring institution, and if, as a result of the purchase, the total assets of the acquiring institution as of the most recent call report does not increase by ten percent, approval of the agreement by such institution's stockholders shall not be required, and the secretary or assistant secretary or cashier or assistant cashier shall certify on the agreement that such approval is not required and the reasons therefor.

(6) The agreement, so adopted, certified, and acknowledged, shall be filed with the commissioner, who, after all fees and charges have been paid as required by law, shall record the same in his office, endorse thereon the date and, if requested, the hour of filing thereof with him, and issue a certificate of purchase and assumption, which shall recite the names of all the institutions involved, the date and, if endorsed on the agreement, the hour of filing the agreement with him, and effective time of the purchase and assumption, if stated in the agreement. The agreement may be delivered to the commissioner in advance for filing as of any specified date and, if specified upon such delivery, as of any given time on such date within thirty days after the date of delivery.

(7) A copy of the certificate of purchase and assumption certified by the commissioner as well as the purchase and assumption agreement shall, within thirty days after issuance of the certificate, be filed for record in the office of the recorder of mortgages in the parish of each institution's domicile.

(8) Notwithstanding stockholder approval and at any time prior to the effective date of this transaction, the purchase and assumption agreement may be abandoned pursuant to a provision for such abandonment, if any, contained in the agreement.

(9) Before issuing a certificate of purchase and assumption, the commissioner shall consider the financial and managerial resources and future prospects of the acquiring institution. If he finds that the public interest will not be served by permitting such transaction, he shall refuse to issue the certificate.

C. If any of the acquired assets or liabilities will be operated as a branch, the acquiring institution shall notify the commissioner of its desire to obtain a certificate of authority for each location. Following the approval of the transaction by the commissioner, the acquiring institution shall notify the office of financial institutions as to the opening date of each branch. The commissioner shall then issue a certificate of authority for each location.

Acts 2001, No. 915, §1, eff. June 26, 2001; Acts 2003, No. 17, §1, eff. May 23, 2003; Acts 2003, No. 60, §1, eff. May 23, 2003.



RS 6:371 - Voluntary liquidations and dissolutions of solvent banks with prior approval of commissioner

PART IV. VOLUNTARY DISSOLUTIONS

§371. Voluntary liquidations and dissolutions of solvent banks with prior approval of commissioner

A. The stockholders of a state bank, by vote of two-thirds of the total voting power of the corporation or such larger vote as the articles may require, at a special meeting of the stockholders the notice of which shall set forth the proposed dissolution as the purpose of the meeting, may agree to appoint a liquidator and dissolve the state bank.

B. If the public interest will thereby be served, the commissioner shall approve the liquidation unless the bank is insolvent or in an impaired, unsafe, or unsound condition.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1989, No. 396, §1.



RS 6:372 - Liquidation procedure

§372. Liquidation procedure

A. A voluntary liquidation takes effect upon:

(1) The appointment of a liquidator in the stockholder agreement provided for in R.S. 6:371(A); and

(2) Approval of the commissioner.

B. When the voluntary liquidation takes effect, all the rights, powers, and duties of the officers and board of directors, except as otherwise provided by law, shall be vested in the liquidator appointed by the stockholders, and the authority and duties of the officers and directors of the bank shall cease, except insofar as may be necessary in the opinion of the liquidator to preserve the corporate assets or insofar as they may be continued by the liquidator or as may be necessary for termination of the proceeding for dissolution.

C.(1) Within thirty days of the approval, a notice of liquidation shall be sent by mail to all known creditors of the bank and all other persons interested in funds or other property held by the bank. The notice shall be posted conspicuously on the premises of the bank and shall be given such other publication as the commissioner may require. The bank shall send with the notice a statement of the amount on the books to be the claim of the depositor or creditor. The notice shall demand that property held by the bank as depositary or in a safe deposit box be withdrawn by the person entitled thereto and that claims of depositors and creditors, if the amount claimed differs from that stated in the notice to be due, be filed with the bank before a specified date not earlier than sixty days thereafter in accordance with the procedure prescribed in the notice.

(2) As soon after approval of the liquidation by the commissioner as may be practicable, the state bank shall resign all fiduciary positions and take such action as may be necessary to settle its fiduciary accounts.

(3) Safety deposit boxes, the contents of which have not been removed within sixty days after notice of liquidation, shall be opened and the contents shall be placed in sealed packages which shall be transferred to the liquidator, who shall retain them for one year unless sooner claimed by the persons entitled to them. After one year the liquidator shall transfer the property to the commissioner, who shall dispose of the property as provided in R.S. 9:151 et seq.

(4) The approval of an application for liquidation shall not impair any right of a depositor or creditor to payment in full, and all lawful claims of creditors and depositors shall be promptly paid. The unearned portion of the rental of a safety deposit box shall be returned to the lessee.

(5)(a) Any assets remaining after the discharge of all obligations shall be distributed to the stockholders in accordance with their respective interests. No such distribution shall be made before:

(i) All claims of depositors and creditors have been paid or, in the case of any disputed claim, the bank has deposited to the registry of the district court of the judicial district in which the liquidating bank is domiciled a sum adequate to meet any liability that may be judicially determined; and

(ii) Any funds payable to a depositor or creditor and unclaimed have been transmitted to the commissioner.

(b) Any unclaimed distribution to a stockholder or depositor shall be held until ninety days after the final distribution and then transmitted to the commissioner. Such unclaimed funds shall be held by the commissioner for two years and, unless sooner claimed by the person entitled thereto, shall be transferred to the administrator of the Uniform Unclaimed Property Act of 1997 as unclaimed property.

D. If the commissioner finds that the assets will be insufficient for the full discharge of all obligations or that completion of the liquidation has been unduly delayed, he may take possession and complete the liquidation in the manner provided in this law for involuntary liquidations.

E. The commissioner may require reports of the progress of the liquidation, and whenever he is satisfied that the liquidation has been properly completed, he shall cancel the certificate of authority of the bank.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 2000, 1st Ex. Sess., No. 135, §1, eff. July 1, 2000.



RS 6:376 - Rights of a stockholder dissenting from certain actions

PART V. RIGHTS OF DISSENTING STOCKHOLDERS

§376. Rights of a stockholder dissenting from certain actions

A. Except as provided in Subsection B of this Section, if a state bank has, by vote of its stockholders, authorized a sale, lease, or exchange of all or substantially all of its assets, or become a party to a merger, consolidation, or share exchange, or authorized a conversion into a national bank, or authorized a voluntary liquidation, then, unless such authorization or action shall have been given or approved by at least eighty percent of the total voting power, a stockholder who voted against such action shall have the right to dissent.

B. The right to dissent provided by this Section shall not exist in the case of stockholders holding shares of any class of stock which, at the record date fixed to determine stockholders entitled to receive notice of and to vote at the meeting of stockholders at which a merger, consolidation, or share exchange was acted on, were listed on a national securities exchange, unless the articles of the bank issuing such stock provide otherwise, or the shares of such stockholders were not converted by the merger, consolidation, or share exchange solely into shares of the surviving or new bank.

C.(1) Except as provided in the last sentence of this Subsection, any stockholder electing to exercise such right of dissent shall file with the bank, prior to or at the meeting of stockholders at which such proposed action is submitted to a vote, a written objection to such proposed action and shall vote his shares against such action.

(2) If such proposed action be taken by the required vote but by less than eighty percent of the total voting power, and the merger, consolidation, share exchange, sale, liquidation, or conversion authorized thereby be effected, the bank shall promptly thereafter give written notice thereof, by registered mail, to each stockholder who filed such written objection to and voted his shares against such action at such stockholder's last address on the bank's records.

(3) Each such stockholder may, within twenty days after the mailing of such notice to him but not thereafter, file with the bank a demand in writing for the fair cash value of his shares as of the day before such vote was taken, provided that he state in such demand the value demanded and a post office address to which the reply of the bank may be sent and at the same time deposit in escrow in a bank or trust company located in the parish of the domicile of the bank the certificates representing his shares, duly endorsed and transferred to the escrow bank upon the sole condition that said certificates shall be delivered to the bank upon payment of the value of the shares determined in accordance with the provisions of this Section. With his demand, the stockholder shall deliver to the bank the written acknowledgment of such escrow bank or trust company with which such certificates have been deposited that it so holds his certificates of stock.

(4) Unless the objection, demand, and acknowledgment aforesaid be made and delivered by the stockholder within the period described in this Subsection, he shall conclusively be presumed to have acquiesced in the action proposed or taken.

D. If the bank does not agree to the value so stated and demanded or does not agree that a payment is due, it shall, within twenty days after the receipt of such demand and acknowledgment, notify in writing the stockholder at the designated post office address of its disagreement and shall state in such notice the value it will agree to pay if any payment should be held to be due; otherwise, it shall be liable for and shall pay to the dissatisfied stockholder the value demanded by him for his shares.

E.(1) In case of disagreement as to such fair cash value or as to whether any payment is due after compliance by the parties with the provisions of Subsections C and D of this Section, the dissatisfied stockholder within sixty days after receipt of notice in writing of the bank's disagreement but not thereafter may file suit against the bank or the merged or consolidated bank, as the case may be, in the district court of the parish in which the bank or the merged or consolidated bank, as the case may be, is domiciled praying the court to fix and decree the fair cash value of the dissatisfied stockholder's shares as of the day before the action complained of was taken, and the court shall, on such evidence as may be adduced in relation thereto, determine summarily whether any payment is due and, if so, such cash value, and render judgment accordingly.

(2) Any stockholder entitled to file such a suit may, within such sixty-day period but not thereafter, intervene as a plaintiff in such a suit filed by another stockholder and recover therein judgment against the bank for the fair cash value of his shares. No order or decree shall be made by the court staying the proposed action, and any such action may be carried to completion notwithstanding any such suit.

(3) Failure of the stockholder to bring suit or to intervene in such a suit within sixty days after receipt of notice of disagreement by the bank shall conclusively bind the stockholder:

(a) By the bank's statement that no payment is due; or

(b) If the bank does not contend that no payment is due, to accept the value of his shares as fixed by the bank in its notice of disagreement.

F. When the fair value of the shares has been agreed upon between the stockholder and the bank, or when the bank has become liable for the value demanded by the stockholder because of failure to give notice of disagreement and of the value it will pay, or when the stockholder has become bound to accept the value the bank agrees is due because of his failure to bring suit within sixty days after receipt of notice of the bank's disagreement, the action of the stockholder to recover such value must be brought within five years from the date the value was agreed upon or the liability of the bank became fixed.

G. If the bank or the merged or consolidated bank, as the case may be, shall, in its notice of disagreement, have offered to pay the dissatisfied stockholder on demand an amount in cash deemed by it to be fair cash value of his shares, and if, on the institution of a suit by the dissatisfied stockholder claiming an amount in excess of the amount offered, the bank or the merged or consolidated bank, as the case may be, shall deposit in the registry of the court, there to remain until the final determination of the cause, the amount so offered; then, if the amount finally awarded such stockholder, exclusive of interest and costs, be more than the amount offered and deposited as aforesaid, the costs of the proceeding shall be taxed against the bank or the merged or consolidated bank, as the case may be, and judicial interest may be awarded against such bank only on the amount of the award in excess of the amount deposited in the registry of the court; otherwise, the costs of the proceeding shall be taxed against such stockholder.

H. Upon filing a demand for the value of his shares, the stockholder shall cease to have any of the rights of a stockholder except the rights accorded by this Section. Such a demand may be withdrawn by the stockholder at any time before the bank gives notice of disagreement as provided in Subsection D of this Section. After such notice of disagreement is given, withdrawal of a notice of election shall require the written consent of the bank. If a notice of election is withdrawn, or the proposed corporate action is abandoned or rescinded, or a court should determine that the stockholder is not entitled to receive payment for his shares, or the stockholder should otherwise lose his dissenter's rights:

(1) He shall not have the right to receive a payment for his shares;

(2) His share certificates shall be returned to him and, on his request, new certificates shall be issued to him in exchange for the old ones endorsed to the bank; and

(3) He shall be reinstated to all his rights as a stockholder as of the filing of his demand for value, including any intervening preemptive rights and the right to payment of any intervening dividend or other distribution, or, if any rights have expired or any such dividend or distribution other than in cash has been completed, in lieu thereof, at the election of the bank he shall receive the fair value thereof in cash as determined by the board as of the time of such expiration or completion, but without prejudice otherwise to any proceeding that may have been taken in the interim.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1988, No. 93, §1; Acts 2001, No. 876, §1, eff. June 26, 2001.



RS 6:381 - Definitions

SUBCHAPTER C. CONSERVATORSHIPS, RECEIVERSHIPS,

AND INVOLUNTARY LIQUIDATIONS

PART I. CONSERVATORSHIPS OF STATE BANKS

§381. Definitions

As used in this Subchapter:

(1) "Conservator" means the commissioner or his designee.

(2) "FDIC" means the Federal Deposit Insurance Corporation, and includes any successor to the corporation or other agency or instrumentality of the United States which may undertake to discharge the purposes of the corporation.

(3) "Receiver" means the person liquidating a state bank pursuant to Part II of this Subchapter.

(4) "Receivership court" means the district court for the parish in which the state bank is domiciled.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:382 - Authority of commissioner to take possession and commence conservatorship of state bank

§382. Authority of commissioner to take possession and commence conservatorship of state bank

A. The commissioner may, with the consent of the governor, take possession and act as conservator of a state bank in any case in which he finds that the bank:

(1) Is insolvent or in an unsafe or unsound condition to continue the business of banking.

(2) Has refused to pay its depositors or obligations in accordance with the terms under which such deposits or obligations were incurred.

(3) Has refused to submit its records and affairs for inspection or examination by federal or state banking authorities.

(4) Has violated any court order, statute, rule or regulation, or its articles, and the commissioner determines that continued control of its own affairs threatens injury to the public, the financial community, or its depositors and other creditors.

(5) Requests through its board of directors that the commissioner take possession for the benefit of depositors, other creditors, and stockholders.

(6) Has had its deposit insurance contract with the Federal Deposit Insurance Corporation terminated or is subject to an agreement or a final order to terminate that insurance.

B. The commissioner shall file an application to confirm the conservator and commence the conservatorship with the receivership court. The application shall recite one of the grounds for conservatorship provided in this Section. The court shall act upon the application forthwith and may proceed without notice to any person.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1987, No. 107, §1.



RS 6:383 - Transfer of title to bank assets; extension of prescriptive periods

§383. Transfer of title to bank assets; extension of prescriptive periods

A. Upon confirmation of a conservator, title to all assets of the bank shall vest in the conservator without the execution of any instruments of conveyance, assignment, transfer, or endorsement.

B. Notwithstanding any other laws to the contrary, the prescriptive period shall be extended for a period of six months on all causes of action accruing to the conservator pursuant to Subsection A.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:384 - Notice of conservatorship; effect

§384. Notice of conservatorship; effect

Upon commencement of the conservatorship of any state bank, the conservator shall immediately post an appropriate notice of the conservatorship at the main entrance to the main office of the bank. No person who has actual knowledge of the conservatorship or who has been notified pursuant to this Section shall have a privilege for any payment, advance, or clearance thereafter made or for any liability thereafter incurred against any of the assets of the bank possessed by the conservator, nor shall the directors, officers, or agents of such bank thereafter have authority to act on behalf of said bank or to convey, transfer, assign, pledge, mortgage, or encumber any assets thereof.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:385 - Conservator's power to manage and control bank

§385. Conservator's power to manage and control bank

When a conservator has taken control of a state bank, he shall be vested with the full and exclusive power of management and control, including the power:

(1) To take possession of all books, records, and assets of the bank.

(2) To collect all debts, claims, and judgments belonging to the bank and to do such other acts as are necessary to preserve and liquidate its assets.

(3) To execute in the name of the bank any instrument necessary and proper to effectuate its powers or perform its duties as conservator.

(4) To initiate, pursue, and defend litigation involving any right, claim, interest, or liability of the bank.

(5) To exercise any and all fiduciary functions of the bank as of the date of appointment as conservator.

(6) To borrow money as necessary in the conservatorship of the bank and to secure such borrowings by the pledge or mortgage of bank assets; the repayment of money borrowed under this Subsection and interest thereon shall be considered an expense of administration.

(7) To abandon or convey title to any holder of a mortgage, privilege, lien, or other security interest against property in which the bank has an interest whenever the conservator determines that to continue to claim such interest is burdensome and of no advantage to the bank, its depositors, creditors, or stockholders.

(8) Subject to the approval of the receivership court, to sell any and all movable and immovable property, to compromise any debt, claim, or judgment due to the bank, and to discontinue any action or other proceeding pending therefor.

(9) To terminate the conservatorship by restoring the bank to its board of directors or to commence a receivership of the state bank in accordance with Part II of this Subchapter.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:386 - Objection to conservatorship

§386. Objection to conservatorship

Within ten days after the commencement of the conservatorship, any interested party may file an application with the receivership court for an order vacating such conservatorship. Unless a receiver has been confirmed, the court shall grant the order if it finds that the action of the conservator was unauthorized under this Part.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:387 - Decision to liquidate bank or terminate conservatorship

§387. Decision to liquidate bank or terminate conservatorship

A. After conducting such investigations as circumstances may require and within six months of the initial filing of the petition pursuant to R.S. 6:382, the conservator shall terminate the conservatorship of the state bank or commence liquidation of the state bank if the state bank is insolvent, has had its deposit insurance with the Federal Deposit Insurance Corporation terminated, or is subject to an agreement or a final order to terminate that insurance. The conservator shall consult with the board of directors of the bank before making such decision.

B. If the conservator shall decide to terminate his possession of the state bank, he shall file a motion in the receivership court requesting dismissal of his petition. Upon the issuance of that order, the conservator shall relinquish management and control of the bank.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1987, No. 107, §1.



RS 6:391 - Commencement of receivership; confirmation of receiver

PART II. INVOLUNTARY LIQUIDATION PROCEDURE

§391. Commencement of receivership; confirmation of receiver

A. If the conservator shall determine to liquidate the state bank, he shall file a motion for an order from the receivership court to close the bank and commence liquidation thereof. The motion shall name the receiver of the state bank, who shall be the conservator unless some other person is appointed by the commissioner. The receiver shall apply for and shall be entitled to an ex parte order of the receivership court confirming his appointment.

B. The commissioner shall appoint the FDIC receiver if any of the deposits of the state bank are insured by the FDIC. The FDIC shall not be required to post bond.

C. Upon confirmation, the receiver shall be vested with all the powers granted a conservator in Part I of this Subchapter.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:392 - Emergency sale of assets; purchase and assumption of assets

§392. Emergency sale of assets; purchase and assumption of assets

The receiver may, with ex parte approval of the receivership court, sell all or any part of the bank's assets to another state or national bank or to the FDIC. In like manner, the receiver may borrow from the FDIC any amount necessary to facilitate the assumption of deposit liabilities by a newly chartered or existing bank, assigning any part or all of the assets of the bank as security for such loan.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:393 - Notice to creditors and depositors

§393. Notice to creditors and depositors

A. All persons having claims against the bank shall present their claims substantiated by legal proof to the receiver within one hundred eighty days after the bank is closed.

B. The receiver shall cause notice of the claims procedure to be published once a week for twelve consecutive weeks in a newspaper of general circulation in the parish of domicile of the bank and to be mailed to each person whose name appears as a creditor or depositor upon books of the bank at his last address of record.

C. Within one hundred eighty days following receipt of the claim, the receiver shall notify in writing any claimant whose claim has been rejected. Notice is effective when mailed. Any claimant whose claim has been rejected by the receiver may petition the receivership court for a hearing on his claim within sixty days from the date his claim is rejected.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:394 - Payment of claims

§394. Payment of claims

All claims filed after the one hundred eighty day claim period prescribed by R.S. 6:393 and subsequently accepted by the receiver or allowed by the receivership court shall be entitled to share in the distribution of assets only to the extent of the undistributed assets in the hands of the receiver on the date such claims are accepted or allowed.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:394.1 - Right of set-off

§394.1. Right of set-off

Notwithstanding Civil Code Articles 1893, et seq. or any other provision of law to the contrary, any funds held on deposit with any state bank on behalf of a depositor may be used by the depositor as a set-off against any and all loans, extensions of credit, or other obligations or indebtedness of the depositor owed to the depository bank in the event such bank is liquidated.

Acts 1986, No. 379, §1.



RS 6:395 - Distribution of assets

§395. Distribution of assets

A. All claims against the bank's assets, proved to the receiver's satisfaction or approved by the receivership court, shall be paid in the following order:

(1) Administration expenses of the liquidation.

(2) Claims given priority under other provisions of state or federal law.

(3) Deposit obligations.

(4) Other general liabilities.

(5) Debt subordinated to the claims of depositors and general creditors.

(6) Equity capital securities.

B. No interest on any claim shall be paid until all claims within the same class have received the full principal amount of the claim.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:396 - Termination of executory contracts

§396. Termination of executory contracts

Within one hundred eighty days of the date of commencement of liquidation of the bank, the receiver may at his election reject any executory contract to which the bank is a party without any further liability to the bank or the receiver or any obligation of the bank as a lessee of movable or immovable property. The receiver's election to reject a lease creates no claim for rent other than rent accrued to the date of termination or for actual damages, if any, for such termination not to exceed the equivalent of six months' payment.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:397 - Subrogation to rights of bank depositors

§397. Subrogation to rights of bank depositors

Whenever the FDIC pays or makes available for payment the insured deposit liabilities of a closed bank, the FDIC, whether or not it acts as receiver, shall be subrogated to all rights of depositors against the closed bank to the same extent as subrogation is provided for in the Federal Deposit Insurance Act, 12 U.S.C. 1811 et seq., in the case of a national bank.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:398 - Liquidation procedures involving trust assets

§398. Liquidation procedures involving trust assets

A.(1) The receiver, with the approval of the receivership court, has the authority to appoint a successor to all rights, obligations, assets, deposits, agreements, and trusts held by the closed bank as trustee, administrator, executor, guardian, agent, and all other fiduciary or representative capacities.

(2) The successor's duties and obligations commence upon appointment to the same extent binding upon the former bank and as though the successor has originally assumed such duties and obligations. Specifically, the successor shall succeed to and be entitled to administer all trusteeships, administrations, executorships, guardianships, agencies, and all other fiduciary or representative proceedings to which the closed bank is named or appointed by any other instrument, court order, or by operation of law.

B. Nothing in this Section shall be construed to impair the right of the grantor or beneficiaries of trust assets to secure the appointment of a substituted trustee or manager.

C. Within thirty days after appointment, the successor shall give written notice, insofar as practicable, to all interested parties named in the books and records of the bank or in trust documents held by it that such successor has been appointed in accordance with state law.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:399 - Destruction of records

§399. Destruction of records

Subject to the approval of the receivership court, the closed bank's records may be destroyed after the receiver determines that there is no further need for them.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:400 - Discharge of receiver

§400. Discharge of receiver

A. Whenever the receiver has paid all necessary costs and expenses of the liquidation of a bank, and has paid to every depositor and creditor of the bank, not including stockholders and their claims on account of stock owned by them, whose claims have been duly approved and allowed either the full amount of their claims or their equal and ratable proportion, and has made proper provision for all unclaimed balances on deposit, he shall call a meeting of the stockholders by giving notice thereof by advertisement published at least once a week for four weeks in a newspaper of general circulation in the parish of domicile of the bank. At this meeting the receiver shall appear and deliver to the stockholders or to the trustees hereinafter provided for, all of the remaining property, effects, books, records, or other assets of the bank.

B. At the meeting called by the receiver, the stockholders, by majority vote of those present or represented, may elect to retain some or all of the remaining assets in lieu of a dissolution thereof. Upon election by the stockholders to retain any of the assets, the corporate existence shall continue solely for the purpose of administering the assets for the benefit of the stockholders.

C. If the stockholders elect to retain any of the assets in lieu of dissolution, the stockholders, by majority vote of those present or represented, shall adopt a resolution providing for the following:

(1) The designation of three trustees, who need not be stockholders, to administer the affairs of the corporation, the term for which they shall serve, the manner of filling vacancies, and the method of electing their successors.

(2) The fixing of a day and date for the holding of an annual stockholders' meeting and the method of notice to the stockholders.

(3) The powers and duties of the trustees.

(4) The designation of a secretary who may be one of the three trustees and the term for which he shall serve.

D. Upon transfer and delivery the receiver is discharged from further liability to the corporation and its creditors.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:401 - Exclusive procedures

§401. Exclusive procedures

This Part provides the full and exclusive powers and procedures for the liquidation of state banks under the laws of this state, and no receiver or other liquidating agent shall be appointed for such purpose except as expressly provided in this Part.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:411 - PROHIBITED PRACTICES; SANCTIONS

CHAPTER 4. PROHIBITED PRACTICES; SANCTIONS

§411. Engaging in business of banking without authority; penalty

A. It shall be unlawful for any person other than a financial institution to engage in the business of banking anywhere in this state.

B. Financial institutions may only engage in the business of banking to the extent expressly permitted by the laws under which they are organized or licensed.

C. Whoever violates this Section shall be fined not more than one thousand dollars a day for each day or part of a day during which the violation continues.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:412 - Unauthorized use of the word "bank" or similar words

§412. Unauthorized use of the word "bank" or similar words

A. It shall be unlawful for any person other than a bank to:

(1) Use the word "bank", "banker", "banking", "trust", "trustee", "trust company", or any other word of similar import as part of its name or title, except that a trust created and operated pursuant to the provisions of the Louisiana Trust Code as contained in R.S. 9:1721 et seq., and a real estate investment trust authorized under the provisions of R.S. 12:491 et seq., may use the word "trust" as part of its name or title, and a trust company created and operated pursuant to the Louisiana Trust Company Law as contained in R.S. 6:571 et seq. shall use only the words "trust", "trustee", or "trust company" as part of its name or title;

(2) Make use of any office sign at the place where the business is transacted having thereon any words indicating that the place or office is that of a bank;

(3) Make use of or circulate any written, printed, or partly written and partly printed paper heading thereon any words indicating that the business is that of a bank; or

(4) Otherwise purport or represent to the public that that person is a bank or is engaged in the business of banking as a bank.

B. Whoever violates this Section shall be fined not more than one thousand dollars a day for each day or part of a day during which the violation continues.

C. Nothing in this Section shall be construed to prevent the use of the words "bank", "banks", "banker", "bankers", "banking", or any similar word in a context clearly not purporting to refer to a general banking business.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1986, No. 7, §1; Acts 1991, No. 200, §1; eff. July 2, 1991; Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:412.1 - Soliciting using lender's name or customer loan information; restrictions; injunction; damages; attorney fees

§412.1. Soliciting using lender's name or customer loan information; restrictions; injunction; damages; attorney fees

A. For purposes of this Section, the following terms shall have the following meanings:

(1) "Lender" means a state or federally chartered bank, savings bank, credit union, or savings and loan association, which is operating in Louisiana with one or more physical branches or a main office, and any affiliate thereof, or any third party operating with the consent of the lender. A person shall not be considered a lender solely on the basis of the person's former employment with the lender.

(2) "Publicly available information" means any information that a bank, credit union, or any affiliate has a reasonable basis to believe is lawfully made available to the general public from any of the following:

(a) Federal, state, or local government records.

(b) Widely distributed media.

(c) Disclosures to the general public that are required to be made by federal, state, or local law.

(3) "Solicit" or "solicitation" means the initiation of a communication to a consumer for the purpose of encouraging the consumer to purchase property, goods, or services or apply for an extension of credit. "Solicit" shall not include communications initiated by the consumer or directed to the general public.

(4) "Solicitor" means any individual, firm, corporation, limited liability company, partnership, organization, association, or other legal entity seeking to sell or market products or services. The term "solicitor" shall not include a lender as defined in this Subsection.

B.(1) No solicitor may use a lender's name, trade name, service mark, or trademark in a solicitation for the offering of services or products to a consumer without the written authorization of the lender, unless the oral, electronic, or written solicitation discloses all of the following:

(a) The name, address, and telephone number of the solicitor making the solicitation.

(b) A statement explaining that the solicitor making the solicitation is not affiliated with the referenced lender.

(c) A statement that the solicitation is not authorized or sponsored by the referenced lender.

(d) A statement that the referenced loan information was not provided by the lender.

(2) The disclosures required by Paragraph (1) of this Subsection shall be located on the front page of all written or electronic solicitations. The disclosures shall be clear and conspicuous, in bold-faced type that is the same font size as is predominantly used in the solicitation.

(3) There shall be a clear and audible recitation of the disclosures required by Paragraph (1) of this Subsection at the beginning of all oral solicitations.

C. A solicitation for the purchase of services or products shall not contain a loan number, loan amount, or other specific loan information that is not publicly available information.

D.(1) A solicitor may not use a loan number, loan amount, or other specific loan information that is publicly available information in a solicitation for the purchase of services or products unless the oral, written, or electronic solicitation discloses all of the following:

(a) The name, address, and telephone number of the solicitor making the solicitation.

(b) A statement that the solicitor making the solicitation is not affiliated with the lender.

(c) A statement that the solicitation is not authorized or sponsored by the lender.

(d) A statement that the loan information referenced was not provided by the lender and that the information was retrieved from public records.

(2) The disclosures required by Paragraph (1) of this Subsection shall be located on the front page of all written or electronic solicitations. The disclosures shall be clear and conspicuous, in bold-faced type that is the same font size as is predominantly used in the solicitation.

(3) There shall be a clear and audible recitation of the disclosures required by Paragraph (1) of this Subsection at the beginning of all oral solicitations.

E. This Section shall not apply to a lender who uses a loan number, loan amount, or other specific loan information derived from the business relationship between the lender and a current or former customer in communications with the current or former customer of the lender.

F. Any reference to a lender and any reference to a loan number, loan amount, or other specific loan information appearing on the outside of an envelope, visible through the envelope window, or on a postcard in connection with any written communication that includes or contains a solicitation for services or products, shall be prohibited unless express consent is given by the lender to the solicitor.

G. It shall not be a violation of this Section for a solicitor or lender to use the trade name of another lender in an advertisement for services or products to compare the services or products offered by the other lender.

H. A lender may seek an injunction against a solicitor who violates this Section to enjoin the unlawful use of the name, trade name, trademark, service mark, or loan information. The lender seeking the injunction shall not be required to prove actual damages as a result of the violation. Irreparable harm to the lender or owner shall be presumed. The lender seeking the injunction may seek to recover actual damages as a result of the violation. The lender, if it prevails in any action brought pursuant to this Section, shall be entitled to recover costs associated with the action and reasonable attorney fees from the solicitor.

Acts 2011, No. 14, §1.



RS 6:413 - Prohibited use of the term "insured savings"

§413. Prohibited use of the term "insured savings"

A. No person shall offer, hold out, represent, or advertise any account, deposit, investment, stock purchase, indenture, passbook, or other evidence of a credit on deposit or maintained as an account as constituting "insured savings", or use the term "insured savings" with regard to any such account or deposit in any manner whatsoever unless such account or deposit is insured by the Federal Deposit Insurance Corporation or such other instrumentality of or corporation chartered by the United States as hereafter may be established for the purpose of insuring the withdrawal of any account or deposit.

B. Any person who is found guilty of a violation of any of the provisions of this Section shall be punishable by a fine of not more than one thousand dollars, and each day of violation shall constitute a separate offense.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:414 - Use of certain terms by persons other than financial institutions prohibited

§414. Use of certain terms by persons other than financial institutions prohibited

A. No person other than a financial institution shall in any manner directly or indirectly in written or verbal advertising or other communication purport to offer a savings account, savings deposit, certificate of deposit, savings certificate, money market certificate, share account, share draft account, passbook account, checking account, or withdrawals from such accounts. This provision, however, shall not be construed to prohibit any person from describing in verbal or written advertisement in this state the investment services it is offering, provided that such advertisement does not mislead the public by implying that such investment services are the equivalent of those stated above.

B. No person other than a financial institution or other person subject to the general supervision or regulation of the commissioner pursuant to this Title or Title 9 of the Louisiana Revised Statutes of 1950 shall engage in business as a bond for deed escrow agent on or after November 1, 1993, unless such person has first obtained a license pursuant to regulations issued by the commissioner. A person engaged in business as such an agent on January 1, 1993, may continue to be so engaged and shall have until December 31, 1993, to obtain a license in conformity herewith. The commissioner shall promulgate such rules and regulations as deemed necessary to implement this provision.

C. Any person who is found guilty of a violation of any of the provisions of this Section shall be punishable by a fine of not more than one thousand dollars, and each day of violation shall constitute a separate offense.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1993, No. 932, §1, eff. Sept. 1, 1993.



RS 6:414.1 - Derogatory statements regarding financial condition of financial institution prohibited; penalty

§414.1. Derogatory statements regarding financial condition of financial institution prohibited; penalty

A. It shall be unlawful for any person maliciously to make, circulate, or transmit to another person any statement, rumor, or suggestion which is directly or by inference derogatory as to the financial condition or which affects the solvency of any financial institution doing business in this state, or to counsel, aid, procure, or induce another to make, circulate, or transmit any such statement or rumor.

B. Truth of the statement made shall be a defense to the crime set forth in this Section.

C. Whoever violates this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 1986, No. 371, §1.



RS 6:415 - Loans; other credit exposure; derivative transactions; restrictions; penalties

§415. Loans; other credit exposure; derivative transactions; restrictions; penalties

A. A state bank shall not loan on an unsecured basis to any one borrower, directly or indirectly, an amount in excess of twenty percent of the sum of its capital stock and surplus.

B. A state bank shall not loan on a secured basis to any one borrower, directly or indirectly, an amount in excess of one-half the sum of its capital stock and surplus, provided that all amounts loaned on an unsecured basis up to the limit set forth in Subsection A of this Section shall be added to all amounts loaned on a secured basis pursuant to this Subsection, and the total thereof shall not exceed one half of the state bank's capital stock and surplus. However, a state bank may loan to one borrower an amount not to exceed the sum of its capital stock and surplus, but only when such loan is secured by a pledge of obligations of the United States, or of the state of Louisiana, or any subdivision or municipality thereof, or is a commodity loan secured by readily marketable staples.

C. Loans and other extensions of credit which are fully secured by a pledge of any deposit of the lending bank are not subject to any of the limits prescribed by this Section. For the purposes of this Subsection, a loan or other extension of credit is "fully secured" only to the extent of the dollar amount of the funds in the deposit account at any time while the loan or other extension of credit is outstanding, and provided that the funds in the deposit account that are relied upon for the exemption provided in this Subsection comply with all of the following requirements:

(1) A security interest has been and remains perfected as to third parties pursuant to applicable state and federal laws and regulations.

(2) The bank maintains adequate internal controls and procedures to prevent improper release of the pledged deposit account funds.

(3) The funds in the pledged deposit account are fully collected and subject to no superior or intervening right or order of a party other than the bank.

(4) The funds remain on deposit in the deposit account at all times while the loan or extension of credit is outstanding.

D. The acceptance of drafts, the issuance of letters of credit, and the entering into any credit exposure arising from a derivative transaction, repurchase agreement, reverse repurchase agreement, securities lending transaction, or securities borrowing transaction between the lending bank and the borrower shall also be subject to this Section. For purposes of this Section, a "derivative transaction" shall include any transaction that is a contract, agreement, swap, warrant, note or option that is based, in whole or in part, on the value of, any interest in, any quantitative measure of, or the occurrence of any event relating to, one or more commodities, securities, currencies, interest or other rates, indices, or other assets.

E. A state bank's capital stock and surplus shall be reduced by the amount of the negative undivided profits taking into account current operating income for purposes of calculating the maximum loan amounts in Subsections A and B of this Section. This Subsection shall not apply to the renewal of a loan that was within the legal loan limit when originated.

F. A state bank may acquire a pool of loans and other extensions of credit or a participation in such pool of loans or extensions of credit from other entities, with partial or full recourse to those entities to the extent that the limits prescribed in Subsections A and B of this Section apply to individual loans contained in the pool, provided that an executive officer of the bank, designated by the board of directors, affirm by affidavit that a representative portion of the individual loans has been reviewed by him, or by a qualified third party who has contracted with the bank for that purpose, to determine that they appear to be credit worthy, and that the bank is relying primarily on the responsibility of each maker for payment of the loans or extensions of credit and not on a full or partial recourse endorsement and guarantee by the transferor.

G. A state bank may make a loan or other extension of credit which would otherwise exceed the limits prescribed in Subsections A and B of this Section when the purpose of the loan is to finance the sale of real estate acquired for debts previously contracted or for use as bank premises. Such loans may only be made upon prior written approval of the commissioner.

H. Whoever violates any of the provisions of this Section may be subject to a fine of not more than one thousand dollars per day for each day such violation continues.

I. The commissioner of financial institutions shall have the authority to promulgate rules and regulations in accordance with the Administrative Procedure Act regarding the provisions of this Section.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1986, No. 9, §1; Acts 1991, No. 200, §1, eff. July 2, 1991; Acts 1992, No. 1129, §1, eff. Sept. 1, 1992; Acts 1993, No. 281, §1, eff. July 1, 1993; Acts 1999, No. 260, §1; Acts 2001, No. 529, §1, eff. June 21, 2001; Acts 2012, No. 30, §1, eff. May 4, 2012.



RS 6:416 - Loan on pledge of own stock and pledge of own stock prohibited

§416. Loan on pledge of own stock and pledge of own stock prohibited

A. Except as otherwise provided by rule or regulation promulgated by the commissioner, no loan shall be made by any bank to any borrower on pledge of the bank's own stock or the stock of its parent company. Except as provided in R.S. 6:263(C) and Subsection B of this Section, a state bank may not purchase or redeem any of its own stock or the stock of its parent company.

B. A state bank may acquire its own stock or the stock of its parent company for a debt previously contracted, in which case the stock shall not be held for more than one year, subject to extension by the commissioner.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1991, No. 371, §1, eff. July 6, 1991; Acts 1997, No. 1003, §1; Acts 2001, No. 529, §1, eff. June 21, 2001; Acts 2003, No. 570, §1, eff. June 27, 2003.



RS 6:417 - Unlawful solicitation or acceptance of gratuity or compensation by officer, director, or employee

§417. Unlawful solicitation or acceptance of gratuity or compensation by officer, director, or employee

A. No officer, director, or employee of any bank shall solicit, accept, or agree to accept, directly or indirectly, from any person other than the bank any gratuity, compensation, or other personal benefit for any action taken by the bank or for endeavoring to procure any such action.

B. Each officer, director, or employee who violates or consents to a violation of this Section shall be fined not more than one thousand dollars.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:418 - Pledge of assets to secure deposits; exceptions; penalty

§418. Pledge of assets to secure deposits; exceptions; penalty

A. No bank shall pledge or hypothecate any of its assets for the purpose of securing any depositor or for the purpose of furnishing an indemnity bond to secure any depositor from any loss that might be occasioned to the depositor by reason of the failure or inability of the bank to pay in full all of its depositors.

B.(1) Nothing contained in Subsection A shall impair the rights of banks to secure deposits of public entities as they may be required to be secured from time to time by other provisions of law or to secure deposits pursuant to any federal deposit insurance program.

(2) Any bank or trust company acting as tutor, curator, executor, administrator, or other fiduciary, whose trust department makes deposits with its banking department of moneys for which it is responsible as tutor, curator, executor, administrator, or other fiduciary, may secure those deposits by delivering to its trust department, as collateral security, readily marketable bonds or other obligations or assets of that institution having and maintaining a market value at least equal to the amount of those deposits.

C. Any officer or employee who violates this Section shall be fined not less than one thousand dollars nor more than five thousand dollars.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1986, No. 6, §1.



RS 6:419 - Receipt of deposits while insolvent

§419. Receipt of deposits while insolvent

A. After an officer, director, or employee of a bank learns that the bank is insolvent, he shall not assent to the receipt of any deposit of which all or any portion thereof would not be insured by the Federal Deposit Insurance Corporation or the creation of any debt by the bank.

B. Whoever violates this Section shall be fined not more than one thousand dollars and shall be individually responsible for any such deposit or debt.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1987, No. 108, §1.



RS 6:420 - False entries or reports; failure to exhibit books; reporting of criminal violations

§420. False entries or reports; failure to exhibit books; reporting of criminal violations

A. No director, officer, or employee of any state bank shall knowingly make false entries or knowingly omit and neglect to make proper entries in any of the books of the bank for the purpose of deceiving the commissioner, the board of directors, or the public concerning the true condition of the bank.

B. No director, officer, or employee of any state bank shall knowingly concur in the making or publication of any false written report or false statement of its affairs or pecuniary condition or, having the custody and control of its books, refuse to exhibit or allow to be exhibited the books and records for inspection by the commissioner or any of his examiners. No director shall knowingly make or cause to be made any false entry on its books with intent to deceive or, having the custody and control of its books, willfully refuse or neglect to make any proper entry in the books of the bank.

C. No director, officer, or employee of any state bank shall knowingly fail or omit to file any report required by the provisions of this law.

D. If requested by the commissioner, each state-chartered financial institution, trust company, and money transmission or sale of checks licensee shall provide the Office of Financial Institutions with information relating to any report of suspicious activity a state-chartered entity may be required by federal law or regulation to submit to any federal agency. A state-chartered financial institution, trust company, or money transmission or sale of checks licensee shall incur no liability to its customer for compliance with the reporting requirements imposed herein or with the reporting requirements imposed by any federal law or regulation.

E. The commissioner in his sole discretion may refer to the attorney general or the district attorney of the appropriate jurisdiction any suspicious activity reported pursuant to this Section for further proceedings.

F. Any person who violates this Section shall be fined not less than one thousand dollars nor more than five thousand dollars.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1986, No. 4, §1; Acts 1997, No. 42, §1; Acts 2008, No. 345, §1, eff. June 21, 2008.



RS 6:421 - Overdrafts

§421. Overdrafts

A. No officer of any state bank shall knowingly permit the aggregate amount of unsecured overdrafts due the bank to exceed ten percent of the sum of its capital stock and surplus. Overdrafts by parishes, municipalities, school boards, and other political subdivisions of the state which are under contract with the bank to make advances to those political subdivisions at a fixed rate of interest shall not be computed in calculating unsecured overdrafts for the purpose of this Section.

B. Any person who violates this Section shall be fined not more than one thousand dollars, and each day the violation continues shall be considered a separate violation.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:422 - Excessive borrowings or repurchase agreements

§422. Excessive borrowings or repurchase agreements

No state bank shall borrow additional sums as long as it has borrowed upon bills payable, rediscounts, or otherwise, or entered into repurchase agreements in any sum equal to three times its total capital less undivided profits. This prohibition shall not apply to borrowings from or repurchase transactions with a federal reserve bank or federal home loan bank.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1995, No. 424, §1, eff. June 17, 1995.



RS 6:423 - Check-cashing facility; location of business limited

§423. Check-cashing facility; location of business limited

A. No license shall be granted for the operation of a check-cashing facility which will be situated within three hundred feet or less of any official gaming establishment or designated docking facility of a riverboat licensed to conduct gaming activities or gaming operations pursuant to Chapter 4 or 5 of Title 27 of the Louisiana Revised Statutes of 1950. As to official gaming establishments, this distance shall be measured as a person walks using the sidewalk from the nearest point of the property line of the official gaming establishment to the nearest point of the facility. As to docking facilities, this distance shall be measured in a straight line from the nearest point of the docking facility to the nearest point of the check-cashing facility.

B. The subsequent construction, erection, development, or movement of an official gaming establishment or designated docking facility which causes a check-cashing facility to be located within the prohibited distance shall not be cause for revocation, withholding, denial, or nonrenewal of a license.

C. For purposes of this Section, "check-cashing facility" means a facility whose primary business is the cashing of checks, drafts, money orders, or travelers checks for a fee. The term does not include a bank, trust company, savings bank, savings and loan association, or credit union.

D. The provisions of this Section shall not apply to an individual, partnership, unincorporated association, or corporation that charges no fee to the presenter or payor for the cashing of a check, draft, money order, or traveler's check.

Acts 1993, No. 743, §1; Acts 1999, No. 1208, §1, eff. July 9, 1999.



RS 6:451 - MISCELLANEOUS FINANCIAL INSTITUTIONS

CHAPTER 5. MISCELLANEOUS FINANCIAL INSTITUTIONS

§451. Repealed by Acts 1991, No. 197, §1, eff. July 2, 1991.



RS 6:452 - Loan production offices; power of commissioner to adopt rules and regulations

§452. Loan production offices; power of commissioner to adopt rules and regulations

The commissioner shall have the right, and is empowered to promulgate any rules, regulations, applications, filing procedures, instructions, and fees that he deems necessary for the creation of loan production offices in the state.

Acts 1992, No. 112, §1, eff. Sept. 1, 1992.



RS 6:501 - BANK STRUCTURE

CHAPTER 6. BANK STRUCTURE

PART I. BRANCHING

§501. Branch offices within the state; capital required; authority

A. All banks domiciled in this state having a capital of one hundred thousand dollars or more may open one or more branch offices within the state or may acquire one or more banks or any or all branches thereof, or both.

B. No branch office shall be opened without a certificate of authority from the commissioner.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1986, No. 458, §2; Acts 1988, No. 39, §1, eff. June 10, 1988.



RS 6:502 - Repealed by Acts 1988, No. 39, 2, eff. June 10, 1988.

§502. Repealed by Acts 1988, No. 39, §2, eff. June 10, 1988.



RS 6:503 - Repealed by Acts 1988, No. 39, 2, eff. June 10, 1988.

§503. Repealed by Acts 1988, No. 39, §2, eff. June 10, 1988.



RS 6:504 - Branches in foreign countries

§504. Branches in foreign countries

A. All banks, savings banks, and trust companies having a paid-in capital and surplus of one million dollars or more may open and maintain branches in foreign countries, appoint correspondents, and establish agencies wherever they deem best for the purpose of purchasing, selling, and collecting bills of exchange. They may buy with or without endorsement, through such correspondents or agencies, bills of exchange or acceptances arising out of the actual commercial transactions. However, the exchange or acceptances purchased shall mature not later than ninety days from the date of purchase, exclusive of days of grace. They may also conduct all usual transactions authorized by this Title.

B. The designation of the branch, agency, or correspondent shall be approved by the commissioner and is subject to examination by him at the expense of the principal office in Louisiana. Expenses include traveling expenses incurred in making the examination as well as any usual examination fee charged by the commissioner.

C. These agencies may conduct all other transactions authorized by the banking laws set out in this Title.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:505 - Repealed by Acts 1988, No. 39, 2, eff. June 10, 1988.

§505. Repealed by Acts 1988, No. 39, §2, eff. June 10, 1988.



RS 6:506 - Certificate of authority for branch office

§506. Certificate of authority for branch office

A. Repealed by Acts 1988, No. 39, §2, eff. June 10, 1988.

B. An application for a certificate of authority to open a branch office shall be in the manner and in the form required by the commissioner.

C.(1) To determine whether to grant a certificate of authority for the establishment of a proposed branch office the commissioner shall consider:

(a) The financial history and condition of the applicant.

(b) The distribution and adequacy of the capital structure of the applicant.

(c) The future earning prospects of the applicant.

(d) The management of the applicant.

(e) The convenience and needs of the community or area in which the proposed branch office is to be located and the ability of that community or area to support additional facilities.

(f) The corporate powers of the applicant.

(g) Any other factors required by rule to be considered.

(2) If the commissioner finds, after considering the above factors, that the public interest will not be served by permitting the establishment of the proposed branch office, he shall refuse to issue the certificate of authority.

D. A bank may acquire a business engaging in any of the banking powers described in R.S. 6:242(A) and operate the facility as a branch upon submission of an application for a certificate of authority to the commissioner and approval thereof as provided herein. The facility may be operated as a branch even if the bank does not lend money, receive deposits, or pay checks at that location.

E. No bank, savings bank, or savings and loan association shall lease a branch office unless such lease contract contains provisions that allow the bank, savings bank, or savings and loan association to comply with R.S. 6:507.

Acts 1986, No. 8, §1; Acts 1988, No. 39, §2, eff. June 10, 1988; Acts 1997, No. 606, §1; Acts 2003, No. 53, §1, eff. May 23, 2003.



RS 6:507 - Closure of branch office

§507. Closure of branch office

A. No bank or savings bank shall close a branch office except pursuant to the procedure provided by this Section.

B. At least ninety days prior to the closure date, the bank shall submit in writing to the commissioner detailed reasons for the necessity of the closure, evidence that the appropriate federal banking agency has been notified of said closure, and, if applicable, the location to which the branches' accounts and safe deposit boxes are to be transferred.

C. At least thirty days prior to the closure date, the bank shall post a notice in a conspicuous location in the branch office to be closed, that the branch office will be closed, stating the closure date and, if applicable, the location to which the branches' accounts and safe deposit boxes are to be transferred.

D. The requirements contained in Subsections B and C may be waived by the commissioner to prevent or alleviate any condition which he may reasonably expect to create an emergency relative to that financial institution, its employees, or its customers.

Acts 1987, No. 104, §1; Acts 1992, No. 62, §1, eff. Sept. 1, 1992; Acts 2003, No. 53, §1, eff. May 23, 2003.



RS 6:511 - Declaration of policy

PART II. BANK HOLDING COMPANIES

§511. Declaration of policy

It is declared to be the policy of this state to foster commerce in this state by encouraging effective competition among banking institutions and to accomplish these objectives by permitting bank holding companies to own or control one or more banking institutions in Louisiana. It is further declared that a bank holding company is intended to contribute to the overall safety and soundness of its subsidiary banks and that bank holding companies as a whole should contribute to the health of the Louisiana banking industry.

Acts 1962, No. 275, §1, eff. July 10, 1962; Amended by Acts 1968, No. 610, §1; Acts 1984, No. 50, §1, eff. Jan. 1, 1985; Acts 1984, No. 719, §3, eff. Jan. 1, 1985; Acts 1985, No. 809, §1.



RS 6:512 - Definitions

§512. Definitions

A.(1) "Bank holding company" means any company:

(a) Which directly or indirectly owns, controls, or has power to vote twenty-five percent or more of any class of the voting shares of any bank.

(b) Which controls in any manner the election of a majority of the directors of any bank.

(c) For the benefit of whose shareholders of which twenty-five percent or more of the voting shares of any bank or any bank holding company is held by trustees.*

(2) For the purposes of this Chapter, any successor to a bank holding company shall be deemed to be a bank holding company from the date as of which such predecessor company became a bank holding company.

(3) Notwithstanding Paragraphs (1) and (2):

(a) No company shall be deemed to be a bank holding company by virtue of its ownership or control of shares acquired in connection with its underwriting of securities, provided such shares are held only for such period of time as will permit the sale thereof upon a reasonable basis.

(b) No company formed for the sole purpose of participating in a proxy solicitation shall be deemed to be a bank holding company by virtue of its control of voting rights of shares acquired in the course of such solicitation.

(c) No company shall be deemed to be a bank holding company by virtue of its ownership or control of shares acquired in securing or collecting a debt previously contracted in good faith, provided such shares are disposed of within a period of two years from the date on which they were acquired. The commissioner is authorized upon application by a company to extend, from time to time for not more than one year at a time, the two-year period referred to herein, under such terms and conditions as required by the commissioner, but no such extension shall in the aggregate exceed three years.

(d) No company shall be deemed to be a bank holding company by virtue of its ownership or control of shares acquired in a fiduciary capacity except where such shares are held for the benefit of the shareholders of such company.

B. "Company" means any corporation, business trust, partnership, association, or similar organization including a bank but shall not include any corporation the majority of the shares of which are owned by the United States or by any state.

C. "Bank" means any commercial bank, savings bank, trust company, or similar organization.

D. "Subsidiary" with respect to a specified bank holding company means the following:

(1) Any company twenty-five percent or more of the voting shares of which, excluding shares owned by the United States or by any company wholly owned by the United States, is directly or indirectly owned or controlled by such bank holding company or is held by it with power to vote.

(2) Any company the election of a majority of the directors of which is controlled in any manner by such bank holding company.

(3) Any company twenty-five percent or more of the voting shares of which is held by trustees for the benefit of the shareholders of such bank holding company.

E. "Successor" includes any company which acquires directly or indirectly from a bank holding company shares of any bank, when and if the relationship between such company and the bank holding company is such that the transaction effects no substantial change in the control of the bank or beneficial ownership of such shares of such bank.

F. "Branch" or "branch office" means any manned office of a bank which would constitute a branch office within the meaning of R.S. 6:501 other than an automated teller machine, electronic funds transfer terminal, point of sale terminal, or similar electronic device or terminal.

Acts 1962, No. 275, §2. Acts 1984, No. 50, §1, eff. Jan. 1, 1985; Acts 1984, No. 719, §3, eff. Jan. 1, 1985; Acts 1986, No. 5, §1.

*AS APPEARS IN ENROLLED BILL.



RS 6:513 - Prohibitions

§513. Prohibitions

It shall be unlawful:

(1) Until July 1, 1989, for any bank holding company or subsidiary thereof to open for business any bank not now opened for business whether or not a charter, permit, license, or certificate to open for business has already been issued.

(2) For any company to become a bank holding company unless the primary purpose of the corporation is the ownership or control of one or more banks.

(3) For any bank holding company, subsidiary, or employee thereof to engage in any insurance activity except an insurance activity authorized by R.S. 6:242. However, any bank holding company or subsidiary thereof which was engaged as a general insurance agent, or broker on January 1, 1984, may continue to be so engaged.

Acts 1962, No. 275, §3. Amended by Acts 1968, No. 610, §2; Acts 1983, No. 470, §1; eff. July 6, 1983; Acts 1984, No. 50, §1, eff. Jan. 1, 1985; Acts 1984, No. 719, §3, eff. Jan. 1, 1985; Acts 1986, No. 458, §1; Acts 1988, No. 39, §1, eff. June 10, 1988; Acts 1990, No. 611, §1, eff. July 19, 1990; Acts 1995, No. 681, §1; Acts 1997, No. 1475, §1, eff. July 15, 1997.



RS 6:514 - Penalties

§514. Penalties

A. Any bank holding company or any subsidiary thereof which willfully violates any provision of this Chapter or any regulation or order issued by the commissioner of financial institutions pursuant thereto shall upon conviction be fined not less than five hundred dollars nor more than one thousand dollars for each day during which the violation continues.

B. Any individual who willfully participates in a violation of any provision of this Chapter shall upon conviction be fined not less than one thousand dollars nor more than five thousand dollars or imprisoned not more than one year, or both.

Acts 1962, No. 275, §4. Acts 1984, No. 50, §1, eff. Jan. 1, 1985; Acts 1984, No. 719, §3, eff. Jan. 1, 1985.



RS 6:515 - Administration

§515. Administration

A. The commissioner of financial institutions shall administer and carry out the provisions of this Chapter and may issue such regulations and orders as may be necessary to discharge this duty and to prevent evasions of this Chapter.

B. The commissioner may promulgate reporting, examination, and fee regulations for bank holding companies in accordance with the Administrative Procedure Act. Such regulations may include, but shall not exceed, the requirements established herein:

(1) Reports. Each bank holding company shall provide the office of financial institutions with a copy of its annual report submitted to the Federal Reserve Board. A bank holding company subject to a formal enforcement action by the Federal Reserve Board or any of its banks shall provide the office with copies of reports submitted to the Federal Reserve Board or one of its banks arising from such action.

(2) Examinations. The office may examine annually a bank holding company which has as its bank subsidiary or subsidiaries only state banks. The office may examine a bank holding company having more than one bank subsidiary, one of which is a national bank, whenever the commissioner knows or has reasonable cause to believe that an unsafe or unsound practice or condition exists or is likely to occur in any state bank subsidiary of such bank holding company.

(3) REPEALED BY ACTS 1992, No. 63, §1, Eff. JUNE 4, 1992.

Acts 1962, No. 275, §5. Acts 1984, No. 50, §1, eff. Jan. 1, 1985; Acts 1984, No. 719, §3, eff. Jan. 1, 1985; Acts 1985, No. 809, §1; Acts 1992, No. 63, §1, eff. June 4, 1992.



RS 6:516 - Savings clause

§516. Savings clause

A. Nothing herein contained shall be interpreted or construed as approving any act, action, or conduct which is or has been or may be in violation of any existing law, nor shall anything herein contained constitute a defense to any action, suit, or proceeding pending or hereafter instituted on account of any prohibited antitrust or monopolistic act, action, or conduct.

B. Repealed by Acts 1988, No. 39, §2, eff. June 10, 1988.

Acts 1962, No. 275, §6. Amended by Acts 1984, No. 50, §1, eff. Jan. 1, 1985; Acts 1984, No. 719, §3, eff. Jan. 1, 1985; Acts 1988, No. 39, §2, eff. June 10, 1988.



RS 6:517 - Minority stockholders' rights

§517. Minority stockholders' rights

A. Subject to the provisions of Subsection B of this Section, it shall be unlawful for a bank holding company to purchase for cash or any other form of consideration any voting security or percentage of equity ownership of any bank or bank holding company if, after consummation thereof, such bank holding company would, directly or indirectly, be the beneficial owner of more than ten percent of the voting power or equity ownership of such bank or bank holding company, unless such purchase is made pursuant to a tender offer to the holders of all of the voting securities or all of the equity ownership. Any such tender offer shall provide that if more securities or ownership interests are tendered than are proposed to be acquired by the offeror, the securities shall be taken up, as nearly as may be, pro rata according to the number of voting securities or amount of equity ownership tendered by each shareholder or equity owner.

B. The provisions of Subsection A of this Section shall not apply to:

(1) Purchases by a bank holding company of:

(a) Its own shares; or

(b) The shares of any bank or bank holding company of which it owns more than fifty percent of the total voting power.

(2) Purchases which, when cumulated with all other acquisitions of voting securities or equity ownership during the preceding twelve months by such bank holding company, whether by purchase or otherwise, do not exceed two percent of the voting power or equity ownership.

(3) Open market purchases on an exchange or in the over-the-counter market effected through a broker in which neither the purchaser nor the broker, or any person acting on their behalf, solicits the seller.

(4) Purchases by any company which is not a bank holding company immediately prior to the purchase, including purchases in connection with the formation of a one-bank holding company.

(5) Transactions effected other than by way of a purchase of shares or equity ownership from the owner thereof.

Acts 1984, No. 50, §2, eff. Jan. 1, 1985; Acts 1984, No. 719, §3, eff. Jan. 1, 1985; Acts 1985, No. 127, §1, eff. June 29, 1985.



RS 6:521 - Prohibitions

PART III. NONBANK BANKS

§521. Prohibitions

A. It shall be unlawful for a bank holding company to acquire direct or indirect ownership or control of any voting shares of any bank in this state if, after such acquisition, such bank holding company will, directly or indirectly, own or control five percent or more of the voting shares of such bank, or for any company to become a bank holding company as a result of the acquisition of control of a bank in this state, unless:

(1)(a) The bank being acquired is a bank for purposes of the Federal Bank Holding Company Act of 1956, as amended (12 U.S.C. 1841) and its deposits are insured by the Federal Deposit Insurance Corporation; or

(b) The bank being acquired is, for purposes of this Part, a federal savings and loan, a state savings and loan, or a federal savings bank and its deposits are insured by the Federal Deposit Insurance Corporation; and

(2) Until July 1, 1989, such bank being acquired has been in existence and continuously operating as a bank for a period of five years or more prior to the date of acquisition.

B. Nothing in this Section, however, shall prohibit a bank holding company from acquiring all, or substantially all, of the shares of the bank, or from organizing solely for the purpose of facilitating the acquisition of a bank which has been in existence and continuously operating as a bank for a period of five or more years.

C. Nothing in this Part shall be construed to permit a bank holding company or a bank with its principal office outside of Louisiana to establish a branch office or subsidiary within this state.

Acts 1985, No. 108, §1, eff. June 29, 1985.



RS 6:531 - Declaration of policy

PART IV. INTERSTATE BANKING

§531. Declaration of policy

It is declared to be the policy of this state to facilitate the economic development of this state, to promote a more efficient allocation of financial resources, to improve access to credit for Louisiana individuals and businesses, and to reinforce the overall stability and soundness of the Louisiana banking industry by permitting the orderly expansion of competition among banking institutions on a multistate basis.

Acts 1986, No. 577, §1, eff. July 2, 1986.



RS 6:532 - Definitions

§532. Definitions

As used in this Part, unless the context otherwise requires, the term:

(1) "Acquire", as applied to a bank holding company, means any of the following actions or transactions by a company:

(a) The merger or consolidation with one or more bank holding companies.

(b) The assumption of direct or indirect ownership or control of any of the following:

(i) More than twenty-five percent of any class of voting shares of a bank holding company or a bank, if the acquiring company was not a bank holding company prior to such acquisition.

(ii) More than five percent of any class of voting shares of a bank holding company or a bank, if the acquiring company was a bank holding company prior to such acquisition.

(iii) All or substantially all of the assets of a bank holding company or a bank.

(c) To take any other action that results in the direct or indirect acquisition or control by such company of a bank holding company or a bank.

(2) "Affiliate" means any company that controls, is controlled by, or is under common control with another company.

(3) "Bank" means any "insured bank", as such term is defined in Section 3(h) of the Federal Deposit Insurance Act, 12 U.S.C. 1813(h), or any institution eligible to become an insured bank as such term is defined therein, which, in either event:

(a) Accepts demand deposits, and

(b) Makes commercial loans.

(4) "Banking office" means any branch of an out-of-state bank.

(5) "Bank holding company" means any company that directly or indirectly controls a bank, and, unless the context requires otherwise, includes a Louisiana bank holding company, an out-of-state bank holding company, or a foreign bank holding company.

(6) "Branch" and "branch office" means any manned office of a bank but shall not include an automated teller machine, electronic funds transfer terminal, point of sale terminal, similar electronic device or terminal, but shall not include a loan or trust production office.

(7) "Commissioner" means the commissioner of financial institutions for the state of Louisiana.

(8) "Company" means any corporation, business trust, partnership, association, or similar organization, including a bank, but shall not include any corporation the majority of the shares of which are owned by the United States or by any state.

(9)(a) "Control" means any of the following:

(i) The power or ability, directly or indirectly, to vote or cause to be voted twenty-five percent or more of any class of voting securities of a company.

(ii) The power or ability in any manner to elect a majority of the directors or trustees of a company.

(b) This definition shall be construed consistently with the provisions of Section 2(a) of the Bank Holding Company Act, 12 U.S.C. 1841.

(10) "Deposits" means average daily deposits for a continuous period of six months ending on the date the determination of deposits is made.

(10.1) "Enter Louisiana" means to acquire control of the voting stock of a Louisiana bank or bank holding company owning one or more Louisiana banks. Additionally, it shall also include the acquisition of voting stock whereby the out-of-state bank or holding company does not obtain control of the voting stock but acquires a majority interest in any nonvoting stock or subordinated debt.

(11) "Established Louisiana bank" means a Louisiana bank which either:

(a) Has been in existence and actively engaged in business as a Louisiana bank for at least five years; or

(b) Is the successor by merger, consolidation, or purchase of the assets and assumption of the liabilities of a Louisiana bank which meets the test of Subparagraph (a) of this Paragraph.

(12) "Home state" means:

(a) With respect to a national bank, the state in which the main office of the bank is located.

(b) With respect to a state-chartered bank, the state which charters the institution.

(c) With respect to a bank holding company, the state in which the total deposits of all bank subsidiaries are the largest on the later of:

(i) July 1, 1966, or

(ii) The date upon which the company becomes a bank holding company pursuant to this Part.

(13) "Host state" means:

(a) With respect to a bank, a state, other than the home state of the bank in which the bank maintains, or seeks to establish and maintain, a branch or a loan or trust production office, and

(b) With respect to a bank holding company, a state, other than the home state of the company in which the company controls, or seeks to control, a bank subsidiary.

(14) "Louisiana bank" means a bank that has Louisiana as its home state.

(15) "Louisiana bank holding company" means a bank holding company that has Louisiana as its home state.

(16) "Out-of-state bank" means a bank other than a Louisiana bank.

(17) "Out-of-state bank holding company" means a bank holding company other than a Louisiana bank holding company.

(18) "Principal place of business" of a bank holding company means the state in which the aggregate deposits of the bank subsidiaries of such holding company are the largest.

(19) "Subsidiary" with respect to any bank holding company means any of the following:

(a) Any company twenty-five percent or more of the voting shares of which, excluding shares owned by the United States or by any company wholly owned by the United States, is directly or indirectly owned or controlled by such bank holding company or is held by it with power to vote.

(b) Any company the election of a majority of the directors of which is controlled in any manner by such bank holding company.

(c) Any company twenty-five percent or more of the voting shares of which is held by trustees for the benefit of the shareholders of such bank holding company.

Acts 1986, No. 577, §1, eff. July 2, 1986; Acts 1995, No. 1249, §1; Acts 1999, No. 263, §1; Acts 2001, No. 540, §1, eff. June 21, 2001.



RS 6:533 - Scope of Part

§533. Scope of Part

Subject to the other provisions of this Part:

(1) A Louisiana bank or bank holding company may acquire one or more out-of-state banks or branches thereof, or bank holding companies and, subject to the laws of the host state may convert these to branches of the Louisiana bank. For the purposes of this Paragraph, the term "bank" shall have the meaning set forth in R.S. 6:512(C).1

(2) An out-of-state bank or bank holding company may acquire a Louisiana bank holding company, a Louisiana bank, or another out-of-state bank holding company having a Louisiana bank subsidiary.

(3) Effective June 1, 1997, an out-of-state bank holding company may convert its Louisiana bank or banks into branches of the out-of-state bank.

Acts 1986, No. 577, §1, eff. July 2, 1986; Acts 1989, No. 686, §2, eff. July 7, 1989; Acts 1995, No. 1249, §1.

1As appears in enrolled bill.



RS 6:534 - Law applicable to interstate bank branches; purpose

§534. Law applicable to interstate bank branches; purpose

A. Pursuant to the Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994 and the enactment of R.S. 6:531 et seq., the state permits and encourages interstate banking mergers to facilitate economic development of this state. In furtherance thereof, it is the purpose of this Section to ensure that Louisiana law applies to all banks conducting business in this state to the extent that such law is not preempted by federal law.

B. Pursuant to the Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994 and R.S. 6:531 et seq., any multistate bank with a branch in the state of Louisiana may provide any banking services, including but not limited to collection, deposit, lock box, fiscal agency, fiduciary, custodial, or investment services, and state law shall not prohibit multistate banks having in-state banking offices paying the bank shares tax from providing such services. These multistate banks may provide such services to any party including, without limitation, the state and any state agency, board or commission, local board, political subdivision, and any other public or private entity, and such entities may procure such services from any such multistate bank, on the same terms as any bank with its main or principal office in Louisiana.

Acts 2001, No. 18, §1.



RS 6:535 - Interstate acquisitions; filings with commissioner

§535. Interstate acquisitions; filings with commissioner

A. An out-of-state bank holding company shall not acquire, directly or indirectly, a Louisiana bank holding company or a Louisiana bank or an out-of-state bank holding company having one or more Louisiana banks as subsidiaries unless it has filed with the commissioner all applications and other information filed with any federal agency in connection with such acquisition and paid a fee as prescribed by regulation of the commissioner.

B. If any out-of-state bank holding company makes an acquisition or engages in an activity or causes any of its subsidiaries to engage in an activity that is prohibited by this Part, the commissioner shall require such out-of-state bank holding company to terminate such activity or divest itself of its direct or indirect ownership or control of any Louisiana banks acquired in violation of this Part. In addition, the commissioner shall have the power to enforce any other prohibitions in this Part by requiring divestitures of nonconforming banks, bank holding companies, or assets, through the imposition of fines and penalties or through the exercise of such other remedies as shall be appropriate, including but not limited to judicial actions.

C. An out-of-state bank holding company may enter Louisiana only through the purchase of all, or substantially all, of an established Louisiana bank, or a bank holding company having at least one established Louisiana bank subsidiary. It shall be unlawful for any out-of-state bank holding company to enter this state by the creation of a de novo bank or through the creation of a Louisiana bank holding company through which to create a de novo bank. It shall also be unlawful for any out-of-state bank holding company to enter this state, either directly or indirectly, by the acquisition of a Louisiana bank that is not an established Louisiana bank or a bank holding company which does not have at least one established Louisiana bank subsidiary.

Acts 1986, No. 577, §1, eff. July 2, 1986; Acts 1995, No. 1249, §1; Acts 1999, No. 122, §1, eff. Sept. 1, 1999.



RS 6:536 - Interstate bank acquisitions, filings with commissioner

§536. Interstate bank acquisitions, filings with commissioner

A. An out-of-state bank shall not acquire, directly or indirectly, a Louisiana bank holding company or a Louisiana bank or an out-of-state bank holding company having one or more Louisiana banks as subsidiaries or the Louisiana branches of an out-of-state bank unless it has filed with the commissioner all applications and other information filed with any federal agency in connection with such acquisition, and paid a fee as prescribed by regulation of the commissioner.

B. If any out-of-state bank makes an acquisition or engages in an activity or causes any of its subsidiaries to engage in an activity that is prohibited by this Part, the commissioner shall require such out-of-state bank holding company to terminate such activity or divest itself of its direct or indirect ownership or control of any Louisiana banks or branches acquired in violation of this Part. In addition, the commissioner shall have the power to enforce any other prohibitions in this Part by requiring divestiture of nonconforming bank branches, bank holding companies, or assets, through the imposition of fines and penalties or through the exercise of such other remedies as shall be appropriate, including but not limited to judicial actions.

C. An out-of-state bank may enter Louisiana only through the purchase of all, or substantially all, of an established Louisiana bank, or a bank holding company having at least one established Louisiana bank subsidiary, or all of the Louisiana branches of an out-of-state bank. It shall be unlawful for any out-of-state bank to enter Louisiana by the creation of a de novo bank or de novo branch or branches or through the creation of a Louisiana bank holding company through which to create a de novo bank. It shall also be unlawful for any out-of-state bank to enter this state, either directly or indirectly, by the acquisition of a Louisiana bank that is not an established Louisiana bank or a bank holding company which does not have at least one established Louisiana bank subsidiary. However, if an out-of-state bank is operating in this state through branches, then another out-of-state bank company may enter Louisiana by acquisition of those branches only through the acquisition of all of those branches.

Acts 1986, No. 577, §1, eff. July 2, 1986; Acts 1989, No. 686, §2, eff. July 7, 1989; Acts 1995, No. 1249, §1; Acts 1999, No. 122, §1, eff. Sept. 1, 1999.



RS 6:537 - Emergency acquisitions

§537. Emergency acquisitions

A. The commissioner may approve any acquisition of a Louisiana bank that will be lawful under the provisions of R.S. 6:535, if all the following exist with respect to the Louisiana bank:

(1) It has an adjusted capital to assets ratio of less than four percent, according to the latest examination by the office of financial institutions or the Federal Deposit Insurance Corporation.

(2) It is the conclusion of the commissioner that the bank has major and serious problems or unsafe and unsound conditions which are not being satisfactorily addressed or resolved.

(3) It is the conclusion of the commissioner that the bank has a high potential for failure, although failure is not necessarily imminent.

B.(1) When the conservator has commenced the liquidation of a state bank under R.S. 6:391, the commissioner may authorize the formation of a new bank by a Louisiana or out-of-state bank holding company when a new bank will be used in a purchase and assumption or other transfer of assets and liabilities of a failed bank to maintain banking service to the community and prevent any loss on deposits of the failed bank.

(2) However, the following provisions shall govern the bid procedure in such a circumstance:

(a) The Federal Deposit Insurance Corporation shall set minimum bid requirements for assets and liabilities of the failed bank.

(b) The Federal Deposit Insurance Corporation's calculations and estimates of the minimum bid requirements shall be determinative.

(c) Bids for such assets and liabilities may be solicited from in-state banks, Louisiana bank holding companies, Louisiana multi-bank holding companies, individuals, groups of individuals, and out-of-state banks, out-of-state bank holding companies, out-of-state multi-bank holding companies, individuals and groups of individuals.

(d) The Federal Deposit Insurance Corporation may solicit such bids as are practicable from prospective purchasers or merger partners it determines, in its sole discretion, are both qualified and capable of acquiring assets and liabilities of the bank.

(e) If the minimum bid requirements are met by any of such entities, the bank shall be acquired by the bidder whose bid was determined by the Federal Deposit Insurance Corporation, in its sole discretion, to be the least costly and most acceptable bid from among those submitted.

(f)-(i) Repealed by Acts 1989, No. 686, §2, eff. July 7, 1989.

Acts 1986, No. 577, §1, eff. July 2, 1986; Acts 1989, No. 686, §§1 and 2, eff. July 7, 1989; Acts 1995, No. 1249, §1.



RS 6:537.1 - Parity provision

§537.1. Parity provision

In accordance with the provisions of the Riegle-Neil Interstate Banking and Branching Efficiency Act, a Louisiana bank or bank holding company may acquire an out-of-state bank or bank holding company or may branch into any other state to the same extent as any state chartered bank, national bank, foreign bank, or other similar institution in the host state in question may do so and shall have the right and power to exercise and enjoy all rights, powers, privileges, and immunities accorded to any state chartered bank, national bank, foreign bank, or other similar institution in the host state.

Acts 1995, No. 1249, §1.



RS 6:538 - Five-year continuous operation requirement

§538. Five-year continuous operation requirement

The commissioner shall not approve an application for an acquisition under this Part unless the Louisiana bank to be acquired, or at least one Louisiana bank subsidiary of the bank holding company to be acquired, has as of the proposed date of acquisition been in existence and in continual operation for at least five years.

Acts 1986, No. 577, §1, eff. July 2, 1986; Acts 1995, No. 1249, §1.



RS 6:539 - Agency activities; prohibitions

§539. Agency activities; prohibitions

A. In accordance with the rules, regulations, policies, and procedures of the office of financial institutions, any Louisiana state-chartered financial institution may receive deposits, renew time deposits, close loans, service loans, and receive payments on loans and other obligations as an agent for any other financial institution.

B. Notwithstanding any other provision of law, any Louisiana financial institution acting as an agent in accordance with Subsection A of this Section shall not be considered to be a branch of the other financial institution for which it acts as agent.

C. In acting as an agent pursuant to this Section, a state-chartered bank may:

(1) Conduct any activity which such institution is not prohibited from conducting as a principal under any applicable federal or state law, or

(2) As a principal, have an agent conduct under this Section any activity which the institution is not prohibited from conducting under any applicable federal or state law.

D. No provision of this Section shall be construed as affecting either of the following:

(1) The authority of any financial institution to act as an agent on behalf of any other financial institution under any other provision of law.

(2) Whether a financial institution which conducts any activity as an agent on behalf of any other financial institution under any other provision of law shall be considered to be a branch of such other institution.

E. Agency relationships by and between financial institutions as provided in this Section shall be on terms that are consistent with safe and sound banking practices and all applicable regulations of any appropriate state or federal banking supervisory agency.

Acts 1986, No. 577, §1, eff. July 2, 1986; Acts 1995, No. 1249, §1.



RS 6:540 - Authority to issue regulations; cooperative agreements; fees; enforcement

§540. Authority to issue regulations; cooperative agreements; fees; enforcement

A. In order to carry out the purpose of this Part, the commissioner may:

(1) Adopt regulations, in accordance with the Administrative Procedure Act, consistent with the scope of this Part, which are designed to regulate and supervise the activities of financial institutions doing business in Louisiana.

(2) Enter into cooperative, coordinating, or information-sharing agreements with any other banking supervisory agency.

(3) Accept any report of examination or investigation by another banking supervisory agency having concurrent jurisdiction over a Louisiana bank holding company, a Louisiana bank, or a banking office, in lieu of conducting the commissioner's own examination or investigation of such bank holding company or bank.

(4) Perform joint examinations or enter into joint enforcement actions with any other state or federal bank supervisory agency having concurrent jurisdiction over any state bank holding company or state bank. However, the commissioner may take any such action independently if the commissioner determines that such action is necessary or appropriate to carry out his responsibilities under this Chapter and insure compliance with the laws of this state.

(5) Assess supervisory and examination fees that shall be payable by Louisiana banks and Louisiana bank holding companies in connection with the commissioner's performance of his duties under this Title and in accordance with regulations adopted by the commissioner. Such fees may be shared with other bank supervisory agencies in accordance with agreements between them and the commissioner.

(6) Notwithstanding any other provisions of law to the contrary, enter into agreements with other state and federal bank supervisory agencies having jurisdiction over a state bank or state bank holding company for the purpose of providing compensation to personnel of said bank supervisory agencies for their services in connection with the commissioner's performance of his duties under this Title and in accordance with regulations adopted by the commissioner. Such contracts or like business agreements entered into by the commissioner under the provisions of this Section shall not be considered professional services contracts for the purchase of professional, personal, consulting, or contract services pursuant to R.S. 39:1482. As such, such contracts or like business agreements shall not require the prior approval of the office of state procurement of the division of administration.

B.(1) Any out-of-state bank holding company that has a Louisiana bank subsidiary and that is not organized under the laws of this state shall:

(a) Qualify to do business in this state.

(b) Advise the commissioner of the location of its registered office within this state and the name of its initial registered agent at such location.

(c) Agree to be bound by all the provisions of this Part.

(d) Promptly advise the commissioner of any changes in its registered office and registered agent.

(2) To the extent specified by the commissioner by regulation, order, or written request, each bank holding company that controls a Louisiana bank, Louisiana bank holding company, or banking office shall submit the following information to the commissioner:

(a) One or more copies of each report filed with any bank supervisory agent, except for any report the disclosure of which would be prohibited by applicable federal or state law, within fifteen days after the filing thereof with such agency.

(b) An annual report to be submitted no later than April fifteenth of each year, specifying, as to the end of the preceding calendar year, for each bank and branch, except for an ATM located in Louisiana and owned or controlled by the bank holding company:

(i) The location.

(ii) The amount of deposits held.

(iii) The amount of loans outstanding.

(3) At the request of the commissioner, to the extent permitted by applicable state or federal law, each bank holding company that controls a Louisiana bank, Louisiana bank holding company, or banking office shall provide to the commissioner copies of the reports of examination of any Louisiana bank or Louisiana bank holding company.

C. The commissioner may enforce the provisions of this Part according to the authority granted to him in R.S. 6:121.1.

Acts 1986, No. 577, §1, eff. July 2, 1986; Acts 1995, No. 1249, §1; Acts 1999, No. 263, §1; Acts 2014, No. 864, §§4 and 5.



RS 6:540.1 - Savings clause

§540.1. Savings clause

Nothing in this Part shall be interpreted or construed as approving any act, actions, or conduct which is or has been or may be in violation of any existing law, nor shall anything herein contained constitute a defense to any action, suit, or proceeding pending or hereafter instituted on account of any prohibited antitrust or monopolistic act, action, or conduct.

Acts 1995, No. 1249, §1.



RS 6:540.2 - Construction with other laws

§540.2. Construction with other laws

A. The provisions of R.S. 6:511 through 517 shall be applicable to a bank holding company, as defined in this Part, operating in Louisiana, but the restrictions on acquisitions contained therein shall continue to apply only to acquisitions in this state and the restrictions on activities shall continue to apply only to restrict activities in this state.

B. Except as expressly provided herein, nothing contained in this Part shall be construed to amend or modify the provisions of any other law governing the supervision or regulation of banks and bank holding companies or the organization and powers of the commissioner with respect thereto. In particular, and not by way of limitation of the scope of the preceding sentence, nothing in this Part shall be construed to alter, amend, or repeal the prohibitions against the establishment of branch banking offices contained in R.S. 6:501 through R.S. 6:506.

C. The provisions of R.S. 6:124.1 shall apply to out-of-state banks and bank holding companies acquiring Louisiana banks, bank holding companies, or banking offices to the same extent as they apply to in-state banks and bank holding companies.

D. The provisions of R.S. 9:3554(L) shall apply to all national banks, foreign bank branches, out-of-state banks, and bank holding companies in the same manner as they apply to Louisiana banks.

Acts 1995, No. 1249, §1; Acts 1999, No. 263, §1.



RS 6:541 - Declaration of policy

PART V. FINANCIAL SERVICE CENTER BANKS

§541. Declaration of policy

In order to encourage the development of the financial services industry within this state, thereby increasing employment opportunities and broadening the tax base, it is declared to be the policy of the state of Louisiana to promote the organization of financial service center banks and the retention of existing financial services within the state.

Acts 1987, No. 808, §1.



RS 6:542 - Definitions

§542. Definitions

The following definitions shall apply for purposes of this Part:

(1) "Bank" means a banking or similar corporation organized under the banking or currency laws of the United States of America or of this state which:

(a) Makes commercial or consumer loans; or

(b) Accepts deposits; and

(c) Is eligible for insurance by the Federal Deposit Insurance Corporation.

(2) "Bank holding company" means "bank holding company" as defined in R.S. 6:512(A)(1) and includes bank holding companies domiciled in other states.

(3) "Financial service center bank" means a bank organized and operating in accordance with the provisions of this Part.

(4)(a) "Louisiana borrower" or "Louisiana customer" means any of the following:

(i) A person domiciled in Louisiana.

(ii) A corporation, partnership, or trust organized under Louisiana law.

(iii) A corporation, partnership, or trust organized under the laws of another state which has its principal offices in Louisiana.

(iv) A Louisiana governmental agency or instrumentality.

(b) "Louisiana borrower" does not include a Louisiana guarantor of a loan to a borrower domiciled outside of Louisiana or an employee of the financial service center bank.

(5) "Resident" means anyone living in Louisiana at the time of acquiring a license of institution.

Acts 1987, No. 808, §1.



RS 6:543 - Limited exception to bank holding company acts

§543. Limited exception to bank holding company acts

A. Notwithstanding any other law to the contrary, a bank holding company, including a bank holding company domiciled in another state, may establish one or more financial service center banks in Louisiana, provided that each financial service center bank limits its activities to those authorized under this Part and complies with the applicable requirements of R.S. 6:547.

B. Nothing in this Section or in this Part shall be construed to permit a bank holding company with principal offices outside of Louisiana to acquire, own, or control a bank in this state which is not a financial service center bank organized under this Part.

Acts 1987, No. 808, §1.



RS 6:544 - Organization of financial service center banks

§544. Organization of financial service center banks

A. Financial service center banks shall be organized in the manner provided in Subchapter A of Chapter 3 of this Title, except that:

(1) The articles of incorporation of a financial service center bank shall expressly provide that such bank shall limit its activities to only those authorized in this Part.

(2) At least one of the organizers or directors of a financial service center bank must be a resident of Louisiana.

(3) A financial service center bank shall include the phrase "financial service center bank" in its corporate name.

(4) A financial service center bank organized under this Part shall have a minimum initial capital of five million dollars.

(5) A financial service center bank may not merge with or acquire another financial institution domiciled in this state, nor may a financial service center bank convert into another type of financial institution.

B. In addition to the criteria provided in R.S. 6:214, to the extent applicable, the commissioner shall consider the unemployment figures for the community in which the proposed financial service center bank is to be located when granting a charter for such an institution.

Acts 1987, No. 808, §1.



RS 6:545 - Powers and functions

§545. Powers and functions

A. Financial service center banks shall have all of the powers and functions authorized in Part IV of Subchapter A of Chapter 3 of this Title, except that a financial service center bank or any subsidiary thereof may not:

(1) Make or purchase a loan or other extension of credit to a Louisiana borrower.

(2) Accept deposits from a Louisiana customer.

(3) Be the lessor of movable property to be initially located in this state.

(4) Perform trust services for a Louisiana customer.

(5) Perform discount brokerage services for a Louisiana customer.

(6) Advertise for loans, deposits, leases of movable property, trust or discount brokerage services, where such advertisements are primarily directed to Louisiana customers.

(7) Advertise in any manner, directly or indirectly, as being engaged in the business of banking in this state, unless such advertisements are primarily directed towards non-Louisiana residents or companies.

(8) Maintain teller windows or drive-up facilities at any location within this state.

(9) Own or operate electronic funds terminals at any location within this state.

B. Notwithstanding the provisions of R.S. 6:545(A)(1), a financial service center bank may purchase a participation interest in a loan or other extension of credit to a Louisiana borrower where such a participation interest is purchased from a bank or other lender domiciled outside of Louisiana or from a non-affiliated bank or savings and loan association with its principal offices in this state.

C. A financial service center bank may make a loan or other extension of credit to a non-Louisiana borrower that is secured by immovable or movable property located in Louisiana.

D. A financial service center bank may enter into agreements for sharing electronic funds terminals with financial institutions domiciled in this state, subject to the restrictions contained in R.S. 6:545(A)(9).

Acts 1987, No. 808, §1.



RS 6:546 - Additional powers; rate export

§546. Additional powers; rate export

A. Financial service center banks shall have the following additional powers:

(1) To engage in permissible activities authorized under this Part in other states, including but not limited to the making of loans to non-Louisiana borrowers, without such activities being considered or criticized as being extra-territorial.

(2) To establish loan production offices at locations outside of Louisiana. All loans arranged by such loan production offices shall be approved in advance by the financial service center bank at its main office in Louisiana. While such loans may be closed in other states, the loan proceeds must be disbursed from Louisiana.

(3) To lease movable property to be initially located outside of Louisiana without limitation or restrictions. Financial service center banks may establish wholly-owned leasing subsidiaries for such purposes, which may have offices outside of Louisiana. Loans by financial service center banks to their wholly-owned leasing subsidiaries shall be exempt from the lending limit restrictions of R.S. 6:415.

(4) To provide discount brokerage services to non-Louisiana customers without limitation or restrictions and to establish wholly-owned discount brokerage subsidiaries for such purposes, which may have offices outside of Louisiana.

(5) To perform such additional activities as may be approved by regulations of the commissioner.

B.(1) Notwithstanding any other law to the contrary, there shall be no limitation on the amount or rates of interest that may be assessed by a financial service center bank in connection with any loan or other extension of credit.

(2) There shall be no limitation on the amount of additional fees and charges that may be assessed by a financial service center bank in connection with any loan or other extension of credit. Such additional fees and charges shall be deemed to be material to the determination of the interest rate for purposes of this Subsection and for purposes of the most favored lender doctrine of federal law.

(3) Financial service banks entering into loans and other extensions of credit may provide in their promissory notes or credit agreements that such transactions will be subject to the substantive laws of this state.

Acts 1987, No. 808, §1.



RS 6:547 - Additional requirements

§547. Additional requirements

A. Except as provided in R.S. 6:547(B), a financial service center bank shall have:

(1) A minimum of twenty-five full-time employees in Louisiana of whom twenty shall be residents of Louisiana within twelve weeks from the time of commencement of business and continuously thereafter throughout its first year of operation.

(2) A minimum of fifty full-time employees in Louisiana of whom forty shall be residents of Louisiana by the end of the first full year of operation and continuously for one year thereafter.

(3) A minimum of seventy-five full-time employees in Louisiana of whom sixty shall be residents of Louisiana by the end of the second full year of operation and continuously for one year thereafter.

(4) A minimum of one hundred full-time employees in Louisiana of whom seventy-five shall be residents of Louisiana by the end of the third full year of operation and at all times thereafter.

B. All data processing activities of financial service center banks shall be performed in Louisiana by the financial service center bank, its Louisiana subsidiary, or by a bank holding company domiciled in Louisiana or by a subsidiary thereof. If the financial service center bank's data processing activities are performed by a bank holding company domiciled in Louisiana or a subsidiary thereof, such activity shall not be considered to constitute branch banking prohibited by R.S. 6:501, et seq. For financial service center banks whose data processing activities are performed by a Louisiana bank holding company or a subsidiary thereof, the employee requirements established in R.S. 6:547(A) shall be reduced to (1) twelve, (2) twenty-five, (3) thirty-seven, and (4) fifty full-time employees, respectively.

C. All credit related decisions by a financial service center bank shall be made in Louisiana.

D. All books and records and all loan documentation of a financial service center bank shall be maintained at its principal office in Louisiana and shall be available for inspection and examination by the office of financial institutions.

E. Financial service center banks shall be subject to taxation by the state in the same manner as state banks.

F. Unless otherwise provided in this Part or in regulations issued by the commissioner, financial service center banks shall be subject to all applicable laws of the state of Louisiana.

Acts 1987, No. 808, §1.



RS 6:548 - Interest rate parity; open-end credit

§548. Interest rate parity; open-end credit

A. It is the purpose of this Section to provide for parity between Louisiana creditors and non-Louisiana financial institutions extending open-end credit in this state, as well as to promote the retention of existing financial services within the state by encouraging Louisiana creditors to continue their open-end credit operations in this state rather than relocating those operations to other states with interest rates, fees, and credit terms which may not be available under Louisiana law and exporting such interest rates, fees, and credit terms back to Louisiana under the "most favored lender" doctrine of federal law.

B. Louisiana creditors offering open-end credit may assess finance charges, and credit service charges, as well as fees and charges that are material to the determination of the interest rate, in connection with open-end credit accounts, at such rates and in such amounts which equal or are less than the amounts that financial institutions domiciled in any other state are permitted to impose and collect when extending credit to Louisiana customers as a result of the "most favored lender" doctrine of federal law.

C. A Louisiana creditor which seeks to utilize the provisions of Subsection B of this Section shall file with the office of financial institutions an affidavit setting forth the rates and fees to be charged, the state where such rates and fees are permissible, and the identity of one or more of the financial institutions domiciled in that state which offer open-end credit accounts to Louisiana customers. A Louisiana creditor may file an affidavit to assess rates and fees from other states in amounts which are otherwise permissible under Louisiana law.

D. "Open-end credit account" means an arrangement between a creditor and a customer in which:

(1) The creditor permits the customer to obtain credit advances on a pre-authorized basis.

(2) The creditor reasonably contemplates repeated transactions.

(3) The creditor may assess interest on the outstanding unpaid balance of the customer's account.

(4) The amount of credit that may be extended to the customer, up to any limit set by the creditor, is generally made available to the extent that any unpaid balance is repaid.

E. As used in this Section, "Louisiana creditor" means any state bank or national bank, savings and loan association, credit union, or other extender of retail credit.

F. For purposes of this Section, and Title 12, Sections 85, 1831d, and 1730g of the U.S. Code, all as applicable to the exportation of interest rates and any fees and charges which are material to their determination, any interest rates, finance charges, credit service charges, and other fees and charges imposed by Louisiana creditors pursuant to this Section shall be authorized interest rates, finance charges, credit service charges, and other fees and charges in amount as well as manner and method of computation under Louisiana law.

G. Any interest, finance charges, credit service charges, or other fees or charges which are adopted from another state by a Louisiana creditor, including those which are otherwise permissible in an amount under Louisiana law, may be assessed, accrued, earned, or charged in the same manner or according to the same method as permitted under the law of the state from which they have been adopted, regardless of whether such manner or method is material to the determination of the interest rate under the law of that state.

H. For purposes of this Section, Louisiana creditors may impose interest, finance charges, credit service charges, or other fees and charges from one or more open-end credit accounts offered by financial institutions in other states in connection with a single open-end credit account.

Acts 1987, No. 808, §1; Acts 1990, No. 198, §1; Acts 1990, No. 709, §1, eff. July 20, 1990; Acts 1997, No. 1207, §1.

{{NOTE: Acts 1990, No. 709, §3, provides that its provisions supersede those of Acts 1990, No. 198, to the extent of conflict (Subsection F).}}



RS 6:551.1 - Definitions

CHAPTER 7. INTERNATIONAL BANKING ACTIVITIES

PART I. ACTIVITIES OF FOREIGN BANKS

§551.1. Definitions

For purposes of this Part the following definitions shall apply:

(1) "Agency" means any office or any place of business of a foreign bank located in any state of the United States at which credit balances are maintained incidental to or arising out of the exercise of banking powers, checks are paid, or money is lent, but at which deposits may not be accepted.

(2) "Branch" means any office or any place of business of a foreign bank located in any state of the United States at which nonretail deposits are received, specifically only those allowed by the International Banking Act of 1978.

(3) "Commissioner" means the commissioner of financial institutions.

(4) "Credit balances" are funds received at the agency incidental to or arising out of the exercise of its authorized activities in this state that are not intended to be deposits and that do not remain in the agency after the transaction or transactions to which they relate are completed.

(5) "Federal agency" means an agency of a foreign bank established and operating under the International Banking Act of 1978.

(6) "Federal branch" means a branch of a foreign bank established and operating under the International Banking Act of 1978.

(7) "Foreign bank" means any company organized under the laws of a foreign country, a territory of the United States, Puerto Rico, Guam, American Samoa, or the Virgin Islands, which engages in the business of banking, or any subsidiary or affiliate, organized under such laws, of any such company. For the purposes of this Part the term "foreign bank" includes without limitation foreign commercial banks, foreign merchant banks, and other foreign institutions that engage in banking activities usual in connection with the business of banking in the countries where such foreign institutions are organized or operating. The term "foreign bank" shall include a corporation of which the sole shareholders are one or more foreign banks or holding companies which own or control one or more foreign banks which are authorized to carry on a banking business, or a central bank or government agency of a foreign country and any affiliate or division thereof, which has the power to receive deposits from the general public in the country where it is chartered and organized, and which is under the supervision of the central bank or other bank regulatory authority of such country.

(8) "Limited federal agency" means a federal agency licensed by the comptroller which, pursuant to an agreement between the parent foreign bank and the Federal Reserve Board, can receive only such deposits and make only such loans as are permissible under the International Banking Act of 1978.

(9) "Office" means any state representative office, agreement corporation, state administrative office, or international bank facility.

(10) "State agency" means an agency of a foreign bank established and operating under the laws of this state.

(11) "State branch" means a branch of a foreign bank established and operating under the laws of this state.

(12) "State representative office" means a representative office of a foreign bank which has been granted a certificate of authority and is operating in this state that engages solely in representative and administrative functions, such as soliciting new business or acting as a liaison between the bank's main office and customers in this state. Such offices shall not make business decisions, except those relating to the premises and personnel of the office, for the foreign bank including contracting for any deposit or deposit-like liability on behalf of the foreign bank.

Acts 2004, No. 420, §1.



RS 6:551.2 - Foreign banking activities; authorized

§551.2. Foreign banking activities; authorized

A foreign bank may open and operate a representative office, administrative office, agency, branch, subsidiary bank, or an Edge Act or agreement corporation or operate as an international banking facility in this state subject to the provisions of this Chapter and applicable federal law.

Acts 2004, No. 420, §1.



RS 6:551.3 - Subsidiary bank; authorization

§551.3. Subsidiary bank; authorization

A. A foreign bank may establish a subsidiary bank in this state subject to the provisions of this Chapter and applicable federal law.

B. A foreign bank may acquire a subsidiary bank in this state in accordance with the federal Bank Holding Company Act and other applicable federal and state law.

C.(1) A foreign bank may operate a subsidiary bank in this state by organizing a new bank in this state either under a charter issued by the office of the comptroller of the currency under the National Bank Act or a state charter issued by the commissioner of financial institutions.

(2) An application for a state-chartered subsidiary bank shall be submitted to the commissioner of financial institutions and shall comply with all applicable provisions of state law.

D. All deposits in the subsidiary bank shall be insured by the Federal Deposit Insurance Corporation.

E. A subsidiary bank of a foreign bank shall have the same banking powers, subject to the same restrictions, limitations, reporting, and other requirements as domestic banks and may engage in the same banking activities as other domestic banks.

Acts 2004, No. 420, §1.



RS 6:551.4 - Edge Act or agreement corporation; authorization

§551.4. Edge Act or agreement corporation; authorization

A. Any United States bank or foreign bank may organize or acquire a subsidiary to engage in international banking activities specifically authorized in the Edge Act. This subsidiary may be an Edge Act corporation chartered pursuant to federal law or an agreement corporation chartered under state law.

B. An agreement corporation is a corporation chartered under the provisions of this Chapter subject to the approval by the commissioner of financial institutions in which the corporation agreed with the board of governors of the federal reserve system to limit its activities to those permitted to an Edge Act corporation.

Acts 2004, No. 420, §1.



RS 6:551.5 - Location; limitation

§551.5. Location; limitation

A foreign bank may, upon compliance with this Part, establish and operate a state agency, branch, bank, or office in any parish of this state.

Acts 2004, No. 420, §1.



RS 6:551.6 - Filing requirements

§551.6. Filing requirements

Before transacting business in this state through a state agency, branch, or office a foreign bank shall file with the commissioner:

(1) A duly authenticated copy of its articles of incorporation and bylaws or other constitutive documents, and if a copy is in a language other than English, a translation of the document, under the oath of the translator, must be attached.

(2) A duly executed instrument, by its terms of indefinite duration and irrevocable, appointing the commissioner as its agent for service of process on whom a notice or process issued by a court in this state may be served in an action or proceeding relating to the business of the foreign bank in this state.

(3) A written certificate of designation, which may be changed from time to time by the filing of a new certificate of designation, specifying the name and address of the officer, agent, or other person to whom such notice or process shall be forwarded by the commissioner.

Acts 2004, No. 420, §1.



RS 6:551.7 - Requirements to operate; fees

§551.7. Requirements to operate; fees

A foreign bank may not maintain and operate a state agency, branch, or office in this state unless the foreign bank:

(1) Is authorized by its charter to carry on such a business and the foreign bank has complied with the laws of the country under which it is chartered.

(2) Has furnished to the commissioner proof of the nature and character of its business and of its financial condition that the commissioner requires.

(3) Has filed with the commissioner a certified copy of the information required by R.S. 6:551.6.

(4) Has paid an application fee to be determined by the commissioner as reasonable, fair, and sufficient for the management and oversight required by this Chapter.

(5) Has been issued a certificate of authority by the commissioner.

Acts 2004, No. 420, §1.



RS 6:551.8 - Application required; contents

§551.8. Application required; contents

A. To obtain a certificate of authority for, or authority to operate, a state agency, branch, or office, a foreign bank must submit to the commissioner an application which shall set forth:

(1) The name of the foreign bank, together with the country under the laws of which it was organized.

(2) The date of its incorporation and the period of its duration.

(3) The address of its principal office in the country under the laws of which it was organized.

(4) The name of other states and countries in which it is admitted or qualified to transact business.

(5) The names and addresses of its directors and principal officers.

(6) A complete and detailed statement of its financial condition including the actual value of its assets.

(7) A copy of any applications it is required to file with any federal agencies to establish the agency, branch, or office.

(8) Such additional information as may be necessary and appropriate or as may be required by the commissioner.

B. The approval of the Office of Financial Institutions shall be required to establish any subsequent state branches, agency offices, or other offices. The Office of Financial Institutions shall be authorized to promulgate any necessary rules and fees in order to provide for these additional locations.

C. Any applications or notifications filed under this Section shall also be filed with the Louisiana Tax Commission.

D. All applications, notifications, and correspondence filed with the Office of Financial Institutions shall be in English.

Acts 2004, No. 420, §1.



RS 6:551.9 - Approval or disapproval of application

§551.9. Approval or disapproval of application

A. The commissioner may approve or disapprove an application but may not approve an application unless the requirements of this Part relating to the foreign banks are met.

B. The commissioner may disapprove an application if he determines that:

(1) The foreign bank is organized in a country that does not permit banks organized under the laws of this state to undertake activities similar to those described in this Part; or

(2) Granting an application of a foreign bank would be detrimental to the public interest.

Acts 2004, No. 420, §1.



RS 6:551.10 - Certificate of authority; transfer prohibited; display required

§551.10. Certificate of authority; transfer prohibited; display required

A foreign bank may engage in the business authorized by the provisions of this Part for not more than one year after the date of the certificate of authority or until the certificate of authority is suspended or revoked. No such certificate of authority shall be transferable or assignable. Every such certificate of authority shall be, at all times, conspicuously displayed in the place of business specified in the certificate of authority.

Acts 2004, No. 420, §1.



RS 6:551.11 - Renewal

§551.11. Renewal

A certificate of authority may be renewed annually within thirty days before the expiration of such certificate of authority upon application to the commissioner. Such certificate of authority may be renewed upon a determination that the foreign bank is in a safe and satisfactory condition, that it has complied with the requirements of law with respect to the branch, agency, or office, that such renewal is duly authorized by proper corporate action, and that a renewal fee of one thousand dollars has been paid.

Acts 2004, No. 420, §1.



RS 6:551.12 - Revocation and surrender

§551.12. Revocation and surrender

A. A certificate of authority may be revoked by the commissioner at any time upon a determination that the foreign bank has not met the criteria established by R.S. 6:551.11 for the renewal of a certificate of authority.

B. In the event that a certificate of authority is revoked or a renewal refused by the commissioner, all rights and privileges of the foreign bank to transact the business thus granted through the certificate of authority shall cease, and such certificate of authority shall be surrendered to the commissioner within twenty-four hours after the licensee has received written notice of such decision.

Acts 2004, No. 420, §1.



RS 6:551.13 - State agency; authorized actions

§551.13. State agency; authorized actions

A foreign bank granted a certificate of authority to transact business in this state through a state agency may:

(1) Borrow and lend money with or without real or personal security.

(2) Purchase, sell, and make loans whether or not secured by bonds or mortgages on immovable property.

(3) Engage in foreign exchange transactions.

(4) Issue, advise, confirm, and otherwise deal with letters of credit and pay, accept, or negotiate drafts drawn thereunder.

(5) Accept bills of exchange or drafts.

(6) Buy or acquire and sell or dispose of but not discount bills of exchange, drafts, notes, acceptances, and other obligations for the payment of money.

(7) Maintain credit balances.

(8) Receive money for transmission and transmit the money from its authorized office in this state to any other place.

(9) Perform such other activities as the commissioner may from time to time determine are analogous or incidental to the foregoing; provided that the foreign bank corporation may not exercise fiduciary powers or receive deposits in this state and may not otherwise exercise banking or discounting privileges in this state.

Acts 2004, No. 420, §1.



RS 6:551.14 - State representative office; authorization; permitted activities

§551.14. State representative office; authorization; permitted activities

A. With the authorization of the commissioner of financial institutions, a foreign bank may, subject to approval from the Federal Reserve Board, establish a representative office in this state subject to the provisions of this Chapter and applicable federal law.

B. A representative office may engage in the following activities in this state:

(1) Promote and assist the deposit-taking, lending, or other financial or banking activities of a foreign bank.

(2) Serve as liaison in this state between a foreign bank and its existing or potential customers.

(3) Solicit business for the foreign bank and its subsidiaries and affiliates.

(4) Provide information to foreign bank customers concerning their accounts, answer questions, and receive applications for extensions of credit and other banking services, and transmit documents on behalf of customers.

(5) Make arrangements for customers to transact business on their accounts.

C. A representative office may not receive deposits, pay checks or other instruments, or make loans.

Acts 2004, No. 420, §1.



RS 6:551.15 - State administrative office; authorization; permitted activities

§551.15. State administrative office; authorization; permitted activities

A. With the authorization of the commissioner of financial institutions, a foreign bank may, subject to approval from the Federal Reserve Board, establish a state administrative office in this state subject to the provisions of this Chapter and applicable federal law.

B. An administrative office may engage only in the following activities:

(1) Administration of personnel and operations.

(2) Engage in data processing or recordkeeping activities.

Acts 2004, No. 420, §1.



RS 6:551.16 - Branch banks and agencies

§551.16. Branch banks and agencies

A. A federal agency or branch may engage in activities in this state as authorized under the International Banking Act of 1978, as amended, and any other applicable federal law.

B. A foreign bank may establish a state-authorized branch or agency in this state pursuant to a certificate of authority issued by the commissioner.

C. A state branch may establish one or more branches in this state to the same extent permitted banks from other states and shall have the same rights and privileges as federally licensed foreign branch banks. A federal branch shall maintain accounts and records separate from those of its parent foreign bank of which it is a branch.

D. A branch of a foreign bank operating in this state may not accept public deposits.

Acts 2004, No. 420, §1.



RS 6:551.17 - State international banking facilities

§551.17. State international banking facilities

A. Any branch or agency of a foreign bank, domestic bank, and any Edge Act or agreement corporation may establish and maintain a state international banking facility, subject to the authorization of the commissioner of financial institutions.

B. A state international banking facility is a separate set of accounts segregated on the books and records of such financial entity which includes only international time deposits and international loans, as well as income and expense accounts relating to its international loans and accounts.

C. An entity establishing a state international banking facility may accept deposits only in such facility from foreign residents, other international banking facilities, and other offices of the institution which created the state international banking facility. Deposits and extensions of credit shall be used only to support customer operations outside the United States.

Acts 2004, No. 420, §1.



RS 6:551.18 - Purchase of real estate

§551.18. Purchase of real estate

A foreign bank's authority to purchase and own real estate and loan money in this state is subject to the limitations imposed on state banks.

Acts 2004, No. 420, §1.



RS 6:551.19 - Paid-in capital; surplus; undivided profits

§551.19. Paid-in capital; surplus; undivided profits

Before opening a branch, agency, or office in this state and annually thereafter so long as a branch, agency, or office is maintained in this state, a foreign bank granted a certificate of authority pursuant to this Part shall certify to the commissioner the amount of its paid-in capital, its surplus, and its undivided profits, each expressed in the currency of the country of its incorporations; the dollar equivalent of which amount, as determined by the commissioner, shall be deemed to be the amount of its capital, surplus, and undivided profits.

Acts 2004, No. 420, §1.



RS 6:551.20 - Capital requirements

§551.20. Capital requirements

Every foreign bank issued a certificate of authority to transact business in this state under the provisions of this Chapter shall comply with the following requirements, in addition to other requirements specifically provided in this Chapter:

(1) Except as provided in Paragraph (2) of this Subsection, a foreign bank shall have total capital accounts in the following minimum amounts:

(a) Twenty-five million dollars for the establishment of an agency, a branch, administrative office, agreement corporation, or international bank facility.

(b) Ten million dollars for the establishment of an international representative office.

(2) The commissioner of financial institutions may approve an application for a certificate of authority to establish an agency, branch, or office if:

(a) The foreign bank is licensed to receive deposits from the general public in the country where it is organized and licensed to engage in such other activities as are usual in connection with the business of banking in such country;

(b) The commissioner receives a certificate that is issued by the banking or supervisory authority of the country in which the foreign bank is organized and licensed which states that the foreign bank is duly organized and licensed and lawfully existing in good standing, and is empowered to conduct a banking business; and

(c) The foreign bank has been in the business of banking for at least ten years. However, the commissioner shall not approve any application under this Section for a foreign bank having capital accounts of less than ten million dollars.

(3) The commissioner may specify such other conditions as he determines appropriate, considering the public interest, the need to maintain a sound and competitive banking system, and the preservation of an environment conducive to the conduct of an international banking business in this state. In translating the capital accounts of a foreign bank, the commissioner may consider monetary corrections accounts that reflect results consistent with the requirements of generally accepted accounting principles in the United States.

(4) For the purpose of this Chapter, the capital accounts of a foreign bank shall be determined in accordance with rules adopted by the commissioner. In adopting such rules, the commissioner shall consider similar rules adopted by bank regulatory agencies in the United States and the need to provide reasonably consistent regulatory requirements for international banking corporations which will maintain the safe and sound condition of international banking corporations doing business in this state.

Acts 2004, No. 420, §1.



RS 6:551.21 - Purchase of credit instruments

§551.21. Purchase of credit instruments

Purchases and discounts of bills of exchange, bonds, debentures, and other obligations and extensions of credit and acceptances by an agency or branch within this state shall be subject to the same limitations as to amount in relation to capital, surplus, and undivided profits as are applicable to banks organized under the laws of this state; provided that with the prior approval of the commissioner, the capital notes and capital debentures of such foreign banks may be treated as capital in computing such limitations.

Acts 2004, No. 420, §1.



RS 6:551.22 - Annual report and periodic reporting requirements

§551.22. Annual report and periodic reporting requirements

A. Every foreign bank doing business in this state and subject to this Chapter shall, at such times and in such form as the commissioner shall prescribe, make written reports in the English language to the commissioner under the oath of one of its officers, managers, or agents transacting business in this state, showing the amount of its assets and liabilities and containing such other matters as the commissioner shall prescribe. If any foreign bank shall fail to make any such report, as directed by the commissioner, or if any such report shall contain any false statement knowingly made, the same shall be grounds for revocation of the certificate of authority of the foreign bank.

B. Every foreign bank operating in this state and subject to this Chapter shall file with the Office of Financial Institutions all periodic reports it is required to file with any federal agency.

C. The commissioner of the Office of Financial Institutions shall have the authority to require any foreign bank operating within Louisiana, which is subject to this Chapter, to provide to the Office of Financial Institutions annual audited financial statements of its total operations, as well as an audited special purpose financial presentation of its Louisiana operations detailed on a separate basis.

D. The commissioner of the Office of Financial Institutions is authorized to assess fees regarding the late filing of any required filings or reports.

Acts 2004, No. 420, §1.



RS 6:551.23 - Termination

§551.23. Termination

A. When a foreign bank which has been granted a certificate of authority to maintain an agency, branch, or office in this state is dissolved or its authority or existence is otherwise terminated or canceled in the jurisdiction of its incorporation, a certificate of the official responsible for records of banking corporations of the jurisdiction of incorporation of such foreign bank attesting to the occurrence of any such event or a certified copy of an order or decree of a court of such jurisdiction directing the dissolution of such foreign bank or the termination of its existence or the cancellation of its authority shall be delivered by the commissioner. The filing of the certificate, order, or decree shall have the same effect as the revocation of such foreign bank's certificate of authority.

B. The commissioner shall continue as agent of the foreign bank upon whom process against it may be served in any action based upon any liability or obligation incurred by the foreign bank within this state prior to the filing of such certificate, order, or decree; and the commissioner shall promptly cause a copy of such process to be mailed by registered or certified mail, return receipt requested, to such foreign bank at the post office address specified for such purpose on file with the commissioner.

Acts 2004, No. 420, §1.



RS 6:551.24 - Rules and regulations

§551.24. Rules and regulations

The commissioner may promulgate rules and regulations in accordance with the Administrative Procedure Act to provide for the regulation of bank agencies, branches, and representative offices and any other authorized offices of foreign banks operating in this state. Additionally, the commissioner may promulgate any necessary rules and regulations regarding fees and assessments to ensure that the costs of regulation of these entities are adequately recaptured.

Acts 2004, No. 420, §1.



RS 6:551.25 - Examination authority

§551.25. Examination authority

The Office of Financial Institutions shall have full authority to examine, at any time, any branch, agency, or other office authorized under this Chapter.

Acts 2004, No. 420, §1.



RS 6:551.26 - Asset pledge requirements

§551.26. Asset pledge requirements

The commissioner of the Office of Financial Institutions is authorized to promulgate any necessary rules relating to asset pledge requirements for foreign banks operating in Louisiana and subject to this Chapter.

Acts 2004, No. 420, §1.



RS 6:571 - General authority

CHAPTER 7-A. LOUISIANA TRUST COMPANY LAW

PART I. GENERAL PROVISIONS

§571. General authority

When authorized by the commissioner, a corporation may be chartered pursuant to the provisions of Chapter 3 of this Title for the purpose of becoming a trust company. The commissioner may apply the provisions of Chapter 3 of this Title, regarding state banks, and Chapters 1 and 22 of Title 12, the Business Corporations Law, and the law regarding limited liability companies, respectively, for purposes of administering and regulating the activities of trust companies and for purposes of voluntary and involuntary dissolution.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:572 - Definitions

§572. Definitions

As used in this Chapter:

(1) "Trust business" means the holding out by a person to the public by advertising, solicitation, or other means that the person is available to perform any service of a fiduciary in this state or another state.

(2) "Trust company" means a corporation or a limited liability trust company organized under this Chapter, including a trust company organized under the laws of this state before June 27, 2003, or an entity chartered to act as a fiduciary that is neither a depository institution nor a foreign bank.

(3) "Trust office" means an office, other than the principal office, at which a trust company is licensed by the commissioner to act as a fiduciary.

(4) "Trust representative office" means an office of an out-of-state trust company at which the company has been authorized by the commissioner to engage in a trust business other than acting as a fiduciary. At these offices, a trust company is permitted to market and solicit trust services and provide office and administrative support to their trust operations, but may not act as a fiduciary at these offices, or anywhere in this state. Any account originated at such office shall be governed by the laws of the state in which the trust company is domiciled.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:573 - Organization

§573. Organization

A. A trust company shall be organized pursuant to this Title and shall be managed and governed pursuant to this Chapter. The organizational documents of a trust company must contain the following statement: "This corporation, limited liability company, limited partnership or limited liability partnership is subject to Chapter 7-A of Title 6 of the Louisiana Revised Statutes of 1950, and does not have the power to solicit, receive, or accept money or its equivalent on deposit or to lend money, except for lending reasonably related to and derived from its service as fiduciary or its conduct of trust business." This organizational document must be submitted to the commissioner. Upon approval by the commissioner, organizational documents shall be submitted for filing in the same manner as provided by in R.S. 6:213.

B. Any charter which has been issued to a trust company becomes automatically canceled and must be returned to the commissioner immediately in the event the trust company becomes inactive or ceases to do the business for which it was chartered.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:574 - Capital

§574. Capital

A. The commissioner shall not issue a charter to a trust company having required capital of less than two million dollars. Any trust company chartered pursuant to this Chapter shall maintain a minimum of two million dollars in capital at all times.

B. The commissioner may require additional capital for a proposed or existing trust company if he finds the condition and operations of an existing trust company or the proposed scope or type of operations of a proposed trust company requires additional capital. The safety and soundness factors to be considered by the commissioner in the exercise of such discretion include but are not limited to the following:

(1) The nature and type of business conducted.

(2) The nature and degree of liquidity in assets held in a corporate capacity.

(3) The amount of fiduciary assets under management.

(4) The type of fiduciary assets held and the depository of such assets.

(5) The complexity of fiduciary duties and degree of discretion undertaken.

(6) The competence and experience of management.

(7) The extent and adequacy of internal controls.

(8) The presence or absence of annual unqualified audits by an independent certified public accountant.

(9) The reasonableness of business plans for retaining or acquiring additional capital.

(10) The existence and adequacy of insurance obtained or held by the trust company for the purpose of protecting its clients, beneficiaries, and grantors.

C. The proposed effective date of an order requiring an existing trust company to increase its capital must be stated in the order. Unless the trust company requests a hearing before the commissioner in writing before the effective date of the proposed order, the order becomes effective and is final and nonappealable.

D. Any institution that fails to maintain capital in accordance with this Section may be subject to enforcement action. The course of action taken shall be determined by the commissioner and governed by this Title.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:575 - Powers

§575. Powers

A. A trust company shall have all powers necessary to conduct fiduciary and trust functions. However, a trust company does not have the power to solicit, receive, or accept money or its equivalent on deposit, or to lend money, except in transactions reasonably related to and derived from its service as fiduciary.

B. A trust company may deposit cash, whether constituting principal or income, in any financial institution whether in Louisiana or any other state, if the account is held either in the name of the trust to which the cash belongs or in the name of the trust company, and is composed entirely of cash belonging to trust accounts, the respective contributions of which are reflected in the books and records of the trust company.

C. A trust company may not use as a part of the name or title under which its business is conducted or in designating its business the word or words "bank", "banker", or "banking" or the plural of or any abbreviation of those words. A trust company shall include as a part of its name the word "trust" unless otherwise approved by the commissioner for good cause shown.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:576 - New application, supervision, regulation, and examination of trust bank

§576. New application, supervision, regulation, and examination of trust bank

A. One or more natural persons, the majority of whom must be domiciled in this state, desiring to incorporate and operate a trust company shall file with the commissioner an application for a certificate of authority to operate a trust company upon such form as the commissioner may prescribe. At the time the application is filed, the commissioner shall also collect a nonrefundable filing fee as prescribed by rules or regulations.

B. All trust companies organized under this Chapter shall be subject to the supervision, regulation, and examination of the commissioner, and the Office of Financial Institutions shall have all enforcement powers with respect thereto as provided in this Chapter. Fees for performing examinations and other administrative functions of the trust company shall be governed by rules and regulations promulgated by the commissioner.

C. The commissioner shall have the power to promulgate rules and regulations implementing the provisions of this Chapter.

D. A trust company may establish additional offices with the commissioner's approval. Application for such offices shall be submitted on a form prescribed by the commissioner and shall be accompanied by any applicable fee.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:577 - Trust companies chartered under prior law

§577. Trust companies chartered under prior law

A. All provisions of this Chapter are applicable to all state-chartered trust companies domiciled in Louisiana, including existing trust companies.

B. The charter of a state-chartered trust company issued before the effective date of this Chapter shall be presented to the commissioner prior to December 31, 2003, for substitution.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:578 - Affiliates

§578. Affiliates

A. Any person acting as a trustee or in any other fiduciary capacity under this Section may hire and compensate, as a delegate, an affiliate of such person if authorized by any of the following:

(1) A trust or fiduciary instrument.

(2) A court order.

(3) A written document signed by each affected client.

B. Fees paid to an affiliate shall be competitive with fees charged by non-affiliates that provide substantially similar services.

C. An affiliate shall include any of the following:

(1) A company that controls the trust company.

(2) A company that is controlled by the company that controls the trust company.

(3) A subsidiary of the trust company.

(4) A company controlled by a common shareholder who beneficially or otherwise controls the trust company or any company that controls the trust company.

(5) A company in which a majority of its directors are also a majority of the directors of the trust company or the company that controls the trust company.

(6) A company that is sponsored or advised on a contractual basis by the trust company or any subsidiary or affiliate of the trust company.

(7) An investment company in which the trust company or any affiliate of the trust company is an investment advisor.

D. An affiliate shall be subject to examination and visitation by the commissioner in the same manner as provided for by R.S. 6:123.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:579 - Self-dealing

§579. Self-dealing

A. No contract or transaction between a trust company and one or more of its directors or officers, or between a trust company and any other person in which one or more of its directors or officers have a financial interest, shall be void or voidable solely for this reason or solely because his or their votes were counted for such purpose if either of the following occurs:

(1) The material facts as to his interest and as to the contract or transaction were disclosed or known to the board of directors or the committee, and the board or committee in good faith authorized the contract or transaction by a vote sufficient for such purpose without counting the vote of the interested director or directors, and the material facts as to his interest and as to the contract or transaction were disclosed or known to the stockholders entitled to vote thereon, and the contract or transaction was approved in good faith by vote of the stockholders.

(2) The contract was fair to the trust company as determined by the commissioner as of the time it was authorized, approved, or ratified by the board of directors, committee, or stockholders.

B. Common or interested directors may be counted in determining the presence of a quorum at a meeting of the board of directors or of a committee which authorized the contract or transaction.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:580 - Insurance coverage

§580. Insurance coverage

A. A trust company shall obtain and maintain adequate insurance against loss, expense, and liability resulting from errors, omissions, or neglect in the performance of any trust which may be lawfully imposed upon and accepted by the trust company.

B. The board of a trust company shall require protection and indemnity for clients, in reasonable amounts, against dishonesty, fraud, defalcation, forgery, theft, and other similar insurable losses, with a corporate insurance or surety company that is authorized to do business in this state, and that is acceptable to the commissioner. The policy shall cover each executive officer, trust officer, or other employee who handles cash or securities of the trust company. No employee shall be permitted to enter upon the duties of their offices or employment until fidelity bond coverage has been secured. The bond shall be in an amount determined by the board of directors of the trust company and may be required to be within guidelines set forth by the commissioner.

C. Except as otherwise provided herein, coverage required under this Section must include each director, manager, managing participant, officer, and employee of the trust company without regard to whether the person receives salary or other compensation.

D. A trust company may apply to the commissioner for permission to eliminate the bonding requirement of this Section for a particular individual.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:581 - Capital notes or debentures

§581. Capital notes or debentures

A. With the prior written approval of the commissioner, any trust company may at any time, through action of its board, and without requiring action of its shareholders or participants, issue and sell its capital notes or debentures, which shall be subordinate to the claims of depositories and may be subordinate to other claims, including the claims of other creditors or classes of creditors or the shareholders or participants. Capital notes or debentures may be convertible into shares or participation shares of any class or series. The issuance and sale of convertible capital notes or debentures are subject to satisfaction of preemptive rights, if any, to the extent provided by law.

B. The commissioner's prior approval shall be required to pay interest due or principal repayable on outstanding capital notes or debentures when the trust company is insolvent or operating in an unsafe and unsound condition, or if the proposed payment will cause the trust company to be in an unsafe and unsound condition or insolvent.

C. As provided by rule or regulation, the commissioner may establish limitations on the amount of outstanding capital notes and debentures that meet the requirements of this Section that may be included in equity capital as required by R.S. 6:574. The amount of any outstanding capital notes or debentures that meet the requirements of this Section and that are subordinated to unsecured creditors of the trust company may be included in equity capital of the trust company for purposes of determining hazardous condition or insolvency, and for such other purposes deemed appropriate by the commissioner.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:591 - Private trust company

PART II. PRIVATE TRUST COMPANIES

§591. Private trust company

A. A private trust company engaging in the trust business in this state shall comply with every provision of this Chapter applicable to a trust company, unless expressly exempted therefrom, in writing by the commissioner pursuant to this Section or by rule adopted by the commissioner.

B. A private trust company or proposed private trust company may request in writing that it be exempted from specified provisions of this Chapter. The commissioner may grant the exemption in whole or in part if the commissioner finds that the private trust company does not and will not transact business with the general public. For purposes of this Section, "transact business with the general public" means any sales, solicitations, arrangements, agreements, or transactions to provide trust or other business services, whether or not for a fee, commission, or any other type of remuneration, with any client that is not a family member or a sole proprietorship, partnership, joint venture, association, trust, estate, business trust, or other company that is not completely owned by one or more family members. For purposes of this Section, "family member" means any individual who is related within the fourth degree of affinity or consanguinity to an individual or individuals who control a private trust company or which is controlled by one or more trusts or charitable organizations established by such individual or individuals.

C. All individuals who control a private trust company or establish trusts or charitable organizations controlling such private trust company must be related within the second degree of affinity or consanguinity.

D. At the expense of the private trust company, the commissioner may examine or investigate the private trust company in connection with an application for exemption. Unless the application presents novel or unusual questions, the commissioner shall approve the application for exemption or set the application for hearing not later than the sixty-first day after the date the commissioner considers the application complete and accepted for filing. The commissioner may require the submission of additional information as considered necessary to an informed decision.

E. Any exemption granted under this Part may be subject to conditions or limitations imposed by the commissioner consistent with this Chapter.

F. The commissioner may adopt rules defining other circumstances that do not constitute transaction of business with the public, specifying the provisions of this Chapter that are subject to an exemption request, and establishing procedures and requirements for obtaining, maintaining, or revoking exempt status.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:592 - Requirements to apply for and maintain status as a private trust company

§592. Requirements to apply for and maintain status as a private trust company

A. A private trust company requesting an exemption under the provisions of this Part shall file an application on a form acceptable to the commissioner.

B. The application shall be accompanied by a nonrefundable fee as set forth by rule or regulation.

C. To maintain status as an exempt private trust company under this Part, the private trust company shall comply with the following:

(1) The trust company shall not transact business with the public.

(2) The trust company shall file an annual certification that it is maintaining the conditions and limitations of its exempt status. This annual certification shall be filed on a form provided by the commissioner and shall be accompanied by a fee determined by the commissioner. The annual certification shall be filed on or before June thirtieth of each year. The commissioner shall have thirty days from the date of receipt to return a copy of the acknowledged annual certification to the private trust company. The burden shall be on the exempt private trust company to notify the commissioner of any failure to return an acknowledged copy of any annual certification within the thirty-day period. The commissioner may examine or investigate the private trust company periodically as necessary to verify the certification.

(3) The trust company shall pay the Louisiana corporate franchise tax.

D. Exemptions granted to a private trust company are nontransferrable and may not be sold. In any change of control, the person acquiring control must comply with the provisions of this Chapter, and the exempt status of the private trust company shall automatically terminate upon the effective date of the transfer. A separate application for exempt status shall be filed if the person acquiring control desires to obtain or continue an exemption pursuant to this Part.

E. The commissioner shall have authority to revoke the exempt status of a private trust company in any the following circumstances:

(1) The exempt private trust company makes a false statement under oath on any document required to be filed by this Chapter or by any rule promulgated by the department.

(2) The exempt private trust company fails to submit to an examination as required by this Chapter.

(3) The exempt private trust company withholds requested information from the commissioner.

(4) The exempt private trust company violates any provision of this Chapter applicable to exempt private trust companies.

F. If the commissioner determines from examination or other credible evidence that an exempt private trust company has violated any of the requirements of this Chapter, the commissioner may, by personal delivery or registered or certified mail, return receipt requested, notify the exempt private trust company in writing that the private trust company's exempt status has been revoked. The notification shall state grounds for the revocation with reasonable certainty. The notice shall state its effective date, which may not be before the fifth day after the date the notification is mailed or delivered. The revocation takes effect for the private trust company if the private trust company does not request a hearing in writing before the effective date. After taking effect, the revocation is final and nonappealable as to that private trust company, and the private trust company shall be subject to all of the requirements and provisions of this Chapter applicable to nonexempt trust companies.

G. A private trust company shall have five calendar days after the revocation is effective to comply with the provisions of this Chapter from which it was formerly exempt. If, however, the commissioner determines, at the time of revocation, that the private trust company has been engaging in or attempting to engage in acts intended or designed to deceive or defraud the public, the commissioner may shorten or eliminate, in the commissioner's sole discretion, the five-calendar day compliance period.

H. If the private trust company does not comply with all of the provisions of this Chapter, including such capitalization requirements as have been determined by the commissioner as necessary to assure the safety and soundness of the private trust company, within the prescribed time period, the commissioner may institute any action or remedy prescribed by this Chapter or any applicable rule or regulation.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:593 - Conversion to public trust company

§593. Conversion to public trust company

A. A private trust company may terminate its status as a private trust company and commence transacting business with the general public upon compliance with this Section. A private trust company desiring to commence transacting business with the general public shall file a notice on a form prescribed by the commissioner, which shall set forth the name of the private trust company and an acknowledgment that any exemption granted or otherwise applicable to the private trust company pursuant to this Part shall cease to apply on the effective date of such notice, furnish a copy of the resolution adopted by the board authorizing the private trust company to commence transacting business with the general public, and pay the filing fee, if any, prescribed by the commissioner.

B. The trust company may commence transacting business with the general public on the thirty-first day after the date the commissioner receives the notice, unless the commissioner specifies an earlier or later date. The thirty-day period of review may be extended by the commissioner upon a determination that the written notice raises issues that require additional information or additional time for analysis. If the period for review is extended, the trust company may commence transacting business with the public only on prior written approval by the commissioner.

C. The commissioner may deny a private trust company's request to commence transacting business with the general public if the commissioner finds that the private trust company lacks sufficient financial resources to undertake the proposed expansion without adversely affecting its safety or soundness, or that the proposed transacting of business with the general public would be contrary to the public interest, or if the commissioner determines that the private trust company will not, within a reasonable period of time, be in compliance with any provision of this Chapter from which the private trust company had been previously exempt.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:601 - Investment in trust company facilities

PART III. ACQUISITION AND OWNERSHIP OF TRUST

COMPANY FACILITIES AND OTHER REAL ESTATE

§601. Investment in trust company facilities

A. In this Part, "trust company facility" means real estate, including an improvement, owned, or leased to the extent the lease or the leasehold improvements are capitalized, by a trust company for the purpose of providing space for trust company employees to perform their duties and space for parking by trust company employees and customers conducting trust business, including meeting the reasonable needs and convenience of the trust company's customers, computer operations, document and other item processing, maintenance and record retention and storage, holding, improving, and occupying as an incident to future expansion of the trust company's facilities, or conducting another activity authorized by the commissioner and permitted under this Chapter.

B. A trust company shall comply with generally accepted accounting principles, consistently applied, in accounting for its investment in and depreciation of trust company facilities, furniture, fixtures, and equipment.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:602 - Other real estate

§602. Other real estate

A. A trust company may acquire real estate only as permitted by this Part, including rules adopted under this Part, and with the prior written approval of the commissioner.

B. To the extent reasonably necessary to avoid or minimize loss on real estate acquired as permitted by Subsection A of this Section, a trust company may exchange real estate for other real estate or personal property, invest additional funds in or improve real estate acquired under this Subsection or Subsection A of this Section.

C. A trust company may hold other real estate in perpetuity if the property is not being operated by the trust company as a going concern, and the property has been written down to the value of one dollar on the trust company's books.

D. For properties not meeting the requirements of Subsection C of this Section, the trust company must file a divestiture plan with the commissioner outlining its plan to divest itself of the property within a reasonable time period.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:611 - Securities

PART IV. TRUST COMPANY INVESTMENTS

§611. Securities

A. A trust company may invest its corporate funds in any type or character of equity or investment securities subject to the limitations provided by this Part.

B. Unless the commissioner approves maintenance of a lesser amount in writing, a trust company shall maintain an amount equal to at least forty percent of its capital under R.S. 6:574 in unencumbered cash, cash equivalents, and readily marketable securities.

C. Subject to Subsection D of this Section, the total investment in equity and investment securities of any one issuer, obligor, or maker, held by the trust company for its own account, may not exceed an amount equal to fifteen percent of the trust company's capital. The commissioner may authorize investments in excess of this limitation on written application if the commissioner concludes that the excess investment is not prohibited by other applicable law, and that the safety and soundness of the requesting trust company is not adversely affected.

D. Notwithstanding Subsection C of this Section, a trust company may purchase for its own account, without limitation and subject only to the exercise of prudent judgment, any of the following:

(1) Bonds and other legally created general obligations of an agency or political subdivision of a state, the United States, or an agency or instrumentality of the United States.

(2) An investment security that this state, an agency or political subdivision of the United States, or an agency or instrumentality of the United States has unconditionally agreed to purchase, insure, or guarantee.

(3) Securities that are offered and sold under 15 U.S.C. Section 77d(5).

(4) Mortgage-related securities as defined in 15 U.S.C. Section 78c(a), except that notwithstanding Section 347 of the Riegle Community Development and Regulatory Improvement Chapter of 1994, a note or obligation that is secured by a first lien on one or more parcels of real estate on which is located one or more commercial structures is subject to the limitations of Subsection C of this Section.

(5) Investment securities issued or guaranteed by the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, the Government National Mortgage Association, the Federal Agricultural Mortgage Association, or the Federal Farm Credit Banks Funding Corporation.

(6) Investment securities issued or guaranteed by the North American Development Bank.

(7) Securities issued by a Federal Home Loan Bank.

E. Notwithstanding 15 U.S.C. Section 77r-1(c), Subsection C of this Section applies to investments in small business-related securities as defined by 15 U.S.C. Section 78c(a).

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:612 - Transactions in trust company shares or participation shares

§612. Transactions in trust company shares or participation shares

A. A trust company may acquire its own shares or participation shares if the amount of its undivided profits is sufficient to absorb fully the acquisition of the shares or participation shares under regulatory accounting principles, or if the trust company obtains the prior written approval of the commissioner.

B. A trust company may acquire a lien upon its own shares or participation shares if the aggregate amount of indebtedness so secured is less than the amount of the trust company's undivided profits, or the trust company obtains the prior written approval of the commissioner.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:613 - Subsidiaries

§613. Subsidiaries

A. Except as otherwise provided by this Chapter or rules adopted under this Chapter, a trust company may acquire or establish a subsidiary to conduct any activity that may lawfully be conducted through the form of organization chosen for the subsidiary.

B. A trust company may not invest more than an amount equal to fifteen percent of its capital in a single subsidiary and may not invest an amount in excess of its capital in all subsidiaries. The amount of a trust company's investment in a subsidiary is the total amount of the trust company's investment in equity or investment securities issued by its subsidiary and any loans and extensions of credit from the trust company to its subsidiary. The commissioner may authorize investments in excess of these limitations upon written application, if the commissioner concludes that the excess investment is not prohibited by other applicable law, and the safety and soundness of the trust company is not adversely affected.

C. A trust company may acquire or establish a subsidiary or begin performing new activities in an existing subsidiary only with the prior written approval of the commissioner. The request to establish the subsidiary or exercise new activities in a subsidiary shall be filed on a form prescribed by the commissioner and accompanied by any applicable fee as established by rule.

D. A subsidiary of a trust company is subject to regulation by the commissioner to the extent provided by this Chapter or rules adopted under this Chapter. In the absence of limiting rule or regulation, the commissioner may regulate a subsidiary as if it were a trust company.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:614 - Mutual funds

§614. Mutual funds

A. A trust company may invest for its own account in equity securities of an investment company registered under the Investment Company Chapter of 1940 (15 U.S.C. Section 80a-1 et seq.) and the Securities Chapter of 1933 (15 U.S.C. Section 77a et seq.) if the portfolio of the investment company consists wholly of investments in which the trust company could invest directly for its own account.

B. If the portfolio of an investment company described in R.S. 6:611(D) consists wholly of investments in which the trust company could invest directly without limitation under this Chapter, the trust company may invest in the investment company without limitation.

C. If the portfolio of an investment company described in Subsection A of this Section contains any investment that is subject to the limits of R.S. 6:611(C), the trust company may invest in the investment company not more than an amount equal to fifteen percent of the trust company's capital. This provision does not apply to a money market fund.

D. In evaluating investment limits under this Chapter, a trust company shall not be required to combine the following:

(1) The trust company's pro rata share of the securities of an issuer in the portfolio of an investment company with the trust company's pro rata share of the securities of that issuer held by another investment company in which the trust company has invested.

(2) The trust company's own direct investment in the securities of an issuer with the trust company's pro rata share of the securities of that issuer held by each investment company in which the trust company has invested under this Section.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:615 - Engaging in commerce prohibited

§615. Engaging in commerce prohibited

Except as otherwise provided by this Chapter or rules adopted under this Chapter, a trust company may not invest its funds in trade or commerce by buying, selling, or otherwise dealing in goods or by owning or operating a business not part of the trust business, except as necessary to fulfill a fiduciary obligation to a client.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:621 - Borrowing limit

PART V. TRUST DEPOSITS LIABILITIES

AND PLEDGE OF ASSETS

§621. Borrowing limit

Except with the prior written approval of the commissioner, a trust company may not have outstanding liabilities exceeding an amount equal to three times its capital. However, the commissioner may impose a lower limit consistent with the safety and soundness of the trust company.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:622 - Pledge of assets

§622. Pledge of assets

A trust company may not pledge or create a lien on any of its assets except to secure the repayment of money borrowed or authorized or required by this Chapter or by rules adopted under this Chapter. An act, deed, conveyance, pledge, or contract in violation of this Section is void.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:623 - Fiduciary responsibility

§623. Fiduciary responsibility

The board of a trust company is responsible for the proper exercise of fiduciary powers by the trust company and each matter pertinent to the exercise of fiduciary powers, including determination of policies, investment, and disposition of property held in a fiduciary capacity, and the direction and review of the actions of each officer, employee, and committee used by the trust company in the exercise of its fiduciary powers.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:624 - Reports of apparent crime

§624. Reports of apparent crime

A trust company that is the victim of a robbery, that has a shortage of corporate or fiduciary funds in excess of five thousand dollars, or that is the victim of an apparent or suspected misapplication of its corporate or fiduciary funds or property in any amount by a director, manager, managing participant, officer, or employee shall report such robbery, shortages, or apparent or suspected misapplication to the commissioner within forty-eight hours after the time it is discovered. The initial report may be oral if the report is promptly confirmed in writing. The trust company or a director, manager, managing participant, officer, employee, or agent is not subject to liability for defamation or other charge resulting from information supplied in the report.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:625 - Out-of-state activities

§625. Out-of-state activities

To the extent allowed by the laws of another state, a Louisiana trust company may establish and maintain trust offices or solicit and market trust services in a state other than Louisiana by adhering to the following:

(1) To establish a trust office in another state, a Louisiana trust company shall file an application with the office of financial institutions on a form prescribed by the commissioner.

(2) To establish a trust representative office in another state, a Louisiana trust company shall provide the commissioner with notice of its intent to operate the representative office at least thirty days prior to commencing business at the out-of-state location. Upon a showing of good cause, the commissioner may lengthen or shorten the notification period.

(3) To solicit and market trust services in another state through the mail and other means of interstate commerce without maintaining a physical presence in the other state, a Louisiana trust company may do so without filing any applications or notifications with the commissioner of financial institutions.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:626 - Out-of-state trust companies

§626. Out-of-state trust companies

A. An out-of-state trust company may act as a fiduciary in this state or engage in a trust business at an office in this state only to the extent that the state by which it is chartered allows a Louisiana institution to perform such trust activities therein. An out-of-state trust company may establish a representative trust office in Louisiana at which the out-of-state trust company may perform trust-related business, except that the company may not enter into any trust agreements pursuant to the laws of this state.

B. An out-of-state trust company may solicit and market its fiduciary trust services in this state through the mail and other means of interstate commerce without maintaining a physical presence in this state and without filing an application or notice with the commissioner.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:627 - Interstate supervision and regulation

§627. Interstate supervision and regulation

The commissioner may rely upon applications, notifications, and examination reports provided by the appropriate home states or federal regulator, or enter into agreements with other state regulators to supervise and regulate the trust activities of interstate trust companies.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:641 - CREDIT UNIONS

CHAPTER 8. CREDIT UNIONS

§641. Organization; act of incorporation

A.(1) A credit union is a cooperative, nonprofit association, incorporated under the provisions of this Chapter for the purposes of encouraging thrift among its members, creating a source of credit at a fair and reasonable rate of interest, and providing an opportunity for its members to use and control their own money on a democratic basis in order to improve their economic and social condition.

(2) Any seven persons who are residents of Louisiana eligible under R.S. 6:645 to become members of the same credit union may apply to the commissioner for permission to organize a credit union by submitting a signed act of incorporation and proposed bylaws in which they shall bind themselves to comply with all the requirements thereof and with all laws and regulations applicable to credit unions. The original act of incorporation shall be filed of record in the mortgage office in the parish in which the credit union is organized. The filing fee shall be two dollars.

B. The act of incorporation shall state the following:

(1) The name of the proposed credit union (which shall include the words "credit union") and the municipality in which its business office is to be located, but not the word "incorporated".

(2) The names and addresses of the subscribers to the certificate and the number of shares subscribed by each.

(3) A statement that incorporation is desired under this Chapter.

(4) The following may be provided for in the act of incorporation or in the bylaws approved by the commissioner:

(a) The initial par value of shares and the number and par value of shares, the minimum number and the maximum number.

(b) The date of the annual meeting, which may be in any month of the year; the manner of notification of meetings and conducting the same; the number of members constituting a quorum; and regulations as to voting.

(c) The number of directors, which shall be not less than five, all of whom must be members; the names of the first board of directors, their powers and duties; and the duties of officers, elected by the board of directors.

(d) The qualifications for membership, including entrance fee, if any.

(e) The number of members of the credit committee and of the supervisory committee, which shall not be less than three each, and their respective powers and duties.

(f) The conditions under which shares may be issued, transferred, and withdrawn; loans made and repaid; and the funds otherwise invested. The determination of these matters may be vested in the board of directors except as otherwise herein provided.

(g) The credit union shall have the power to borrow and to determine the method of receipting for money, the manner of accumulating a reserve fund and determining a dividend, and such other matters consistent with the provisions of this Chapter as are required to perfect the organization and make possible the operation of the credit union. The determination of these matters may be left to the board of directors.

C. Two certified copies of the act of incorporation shall be filed with the commissioner of financial institutions, together with two certified copies of the bylaws, and a certificate showing recordation of the act of incorporation in the mortgage office.

D. The commissioner shall approve the act of incorporation and bylaws if in conformity with this Chapter and if satisfied that the proposed field of operation is favorable to the success of the credit union and that the standing of the proposed incorporators is such as to give assurance that its affairs will be properly administered, and on the condition that the proposed credit union obtain and maintain insurance of the member accounts or share accounts as provided in R.S. 6:644(8). The commissioner shall thereupon issue to the proposed incorporators a certificate of approval, annexed to the duplicate of the certified copy of the act of incorporation and bylaws. Thereupon, the incorporators shall become and constitute a credit union.

E. Credit unions organized under this Chapter shall be required to obtain and maintain primary insurance of its member accounts or share accounts. This requirement may be satisfied by insurance obtained through the National Credit Union Administration or other federal agency. This requirement may also be satisfied by insurance obtained through a state agency or a state share insurance corporation of any state established for the purpose of insuring the member accounts or share accounts in credit unions, with prior approval of the commissioner.

F. A corporate or central credit union whose membership other than incorporators is limited to other credit unions and credit union organizations shall not be subject to the limitations of the provisions of R.S. 6:644(3)(c).

Amended by Acts 1954, No. 530, §1; Acts 1956, No. 311, §1; Acts 1972, No. 160, §1; Acts 1977, No. 165, §1; Acts 1981, No. 166, §1; Acts 1982, No. 436, §1; Acts 1983, No. 351, §1; Acts 1984, No. 581, §1; Acts 2001, No. 887, §1, eff. June 26, 2001.



RS 6:641.1 - Public policy

§641.1. Public policy

It is the declared public policy of the state of Louisiana to encourage and to foster the development of credit unions under a dual chartering system of the state and federal governments. In order to carry out this policy, the office of financial institutions of the state of Louisiana is authorized and requested to use its resources in the promotion and development of credit unions chartered under the laws of Louisiana.

Added by Acts 1978, No. 480, §1.



RS 6:641.2 - REPEALED BY ACTS 1989, No. 495, 6.

§641.2. REPEALED BY ACTS 1989, No. 495, §6.



RS 6:642 - Amendments of act of incorporation; commissioner's approval

§642. Amendments of act of incorporation; commissioner's approval

At a general meeting convened for that purpose, or at any annual meeting after notice mailed at least ten days previous to the date of the meeting and directed to the last known address of each member of record as of the date of issuance of notice, and after one notice properly displayed at the office of the credit union, the members may make modifications, additions or changes in the act of incorporation by a three-fourths vote of all of the members present at the meeting. All proposed amendments, however, must be approved in writing by the commissioner in advance of their submission to the members.

Amended by Acts 1954, No. 530, §1.



RS 6:643 - Restriction of the use of term credit union

§643. Restriction of the use of term credit union

A. Except for corporations formed under the provision of this Chapter, any person, partnership, firm, or corporation using any name or title containing the words "credit union" shall be fined not less than one hundred dollars or more than one thousand dollars, or be imprisoned for not more than one year, or both.

B. The provisions of Subsection A do not apply to credit unions organized under the laws of the United States and the several states and to organizations whose membership consist primarily of credit unions.

Amended by Acts 1975, No. 653, §1.



RS 6:644 - Powers

§644. Powers

A. Every credit union incorporated pursuant to or operating under the provisions of this Chapter shall have all the powers enumerated, authorized, and permitted by this Chapter and such other rights, privileges, and powers as may be incidental to or reasonably necessary or appropriate for the accomplishment of the objects and purposes of the credit union; to enter into such contracts, incur such obligations, and generally do anything necessary or appropriate to take advantage of all membership, loans, subscriptions, contracts, grants, rights, or privileges whatsoever which at any time may be available or inure to credit unions by virtue of any act or resolution of the Congress of the United States, particularly any act of Congress creating a federal credit union system, and regulations issued pursuant thereto.

B. Among others, and except as otherwise limited by the provisions of this Chapter, every credit union shall have the following powers:

(1) To receive the savings of its members in payment for shares.

(2) To make loans exclusively to members.

(3) To invest, through its board of directors, in:

(a) Bonds, certificates, notes, or other evidence of indebtedness of the United States, state of Louisiana, or any municipality of Louisiana, including paving certificates of municipalities, and in federal farm loan bonds issued by federal land banks, debentures issued by federal intermediate credit banks, and debentures issued by banks for cooperatives; such investments may be by book entry and such book entry investments may be pledged as security for loans.

(b) Homestead stock.

(c) The shares of other credit unions. It may deposit funds in savings banks, state banks, trust companies, and national banks. The funds of the credit union shall be used first, however, for loans to members, and preference shall be given to the smaller loan if available funds do not permit all loans to be made which have passed the credit committee. Such investments or deposits may be by book entry and such investments or deposits in the U.S. Central Credit Union and the Louisiana Corporate Credit Union may be pledged as security for loans.

(d) Shares, stocks, loans, or other obligations of any organization, corporation, limited liability company, or association, provided the membership or ownership, as the case may be, of such organization, corporation, limited liability company, or association is primarily confined or restricted to credit unions, or organizations of credit unions, and provided further the purpose for which it is organized is to strengthen or advance the development of credit unions or credit union organizations. No such investment shall exceed one percent of the credit union's capital and surplus.

(e) Investments authorized by law for fiduciaries and approved by the commissioner of financial institutions.

(4)(a) When duly authorized by its board of directors, to lend to any other credit unions at such rates as shall be fixed and determined by the board of directors, not exceeding twenty-five percent of the paid in and unimpaired capital and surplus of the lending credit union.

(b) As evidence of its indebtedness, the borrowing credit union shall execute its promissory note or other written agreement to pay, signed by two of its board officers and shall furnish a certified copy of the resolution of its board of directors to the lending credit union, authorizing the borrowing. The borrowing credit union shall also furnish a financial statement of its condition as of the last day of the preceding month of the application for such loans.

(c) The limitation of Subparagraph (4)(a) that such loans not exceed twenty-five percent of the unimpaired capital and surplus of the lending credit union shall not apply to credit unions commonly referred to as corporate credit unions and central credit unions, which credit unions are defined as credit unions whose field of membership primarily includes other credit unions, officers of other credit unions, or eligible employee groups, or both.

(d) Repealed by Acts 1992, No. 27, §2.

(5) To purchase from any liquidating credit union notes made by individual members of the liquidating credit union at such prices as may be agreed upon by the board of directors of the liquidating credit union and the board of directors of the purchasing credit union.

(6) To invest in and operate a credit union service center, either separately or in cooperation with other credit unions and credit union organizations.

(7) To collect, receive, and disburse money in connection with the sale of money orders and travelers checks and other money type instruments, and for other purposes as may provide benefit or convenience for its members.

(8) To obtain and maintain insurance of its member accounts or share accounts by the National Credit Union Administration, or other federal agency, or state agency or state share insurance corporation of any state, established for the purpose of insuring member accounts or share accounts of credit unions, including any investment that may be required in a share insurance corporation.

(9) To purchase or otherwise provide insurance for the benefit or convenience of its members.

(10) To charge reasonable collection fee incurred in the collection of a delinquent loan to the delinquent member's loan account.

(11) To exercise the powers granted corporations organized under the laws of the state of Louisiana and such incidental powers as may be necessary or requisite to promote and carry on effectively its purposes.

(12) To receive from any officer, employee, or agent of those nonmember units of the United States, the state of Louisiana, any parish, or municipality, and political subdivision thereof, payments on shares, share certificates and share deposits.

(13) To act as trustee and custodian under the Employee Retirement Income Security Act of 1974 (P.L. 93-406), as amended, and the Self-Employed Individuals Tax Retirement Act of 1962. The bylaws shall provide for recordkeeping and segregation of assets and for credit union operations, consistent with the principles of sound custodial administration.

(14) To become a member of the Central Liquidity Facility of the National Credit Union Administration.

(15) To become a member of any federal or state or private corporation that provides electronic funds transfer.

(16) To provide all types of transaction accounts for its members.

(17) To offer its members savings promotion raffles. The term "savings promotion raffle" means a contest in which the sole consideration required for a chance of winning designated prizes is obtained by the deposit of a specified amount of money in an interest-bearing share account, where each ticket or entry has an equal chance of being drawn.

Amended by Acts 1954, No. 530, §1; Acts 1958, No. 199, §2; Acts 1970, No. 401, §1; Acts 1972, No. 160, §2; Acts 1975, No. 653, §1; Acts 1979, No. 487, §1; Acts 1980, No. 210, §1; Acts 1981, No. 166, §1; Acts 1982, No. 436, §1; Acts 1985, No. 65, §1; Acts 1986, No. 36, §1; Acts 1991, No. 162, §1; Acts 1991, No. 655, §1; Acts 1992, No. 27, §§1, 2; Acts 1993, No. 518, §1; Acts 1995, No. 293, §1; Acts 2016, No. 257, §1.



RS 6:645 - Membership

§645. Membership

A. The membership shall consist of the incorporators and such natural persons as have been duly elected to membership and have subscribed to one or more shares and have paid for the same in whole or in part with the entrance fee as required by the charter and by-laws and have complied with such other requirements as the act of incorporation may contain. Other organizations, incorporated or not, composed primarily of the same individuals who are eligible to membership in the credit union are also eligible to membership.

B. Credit unions shall be organized only within groups that have a common bond of residence within a well defined neighborhood, small community, or rural district, or occupation, or association, or any combination thereof. The minimum potential of one hundred persons shall be required in groups having a common bond of occupation, and a potential of two hundred families shall be required in other type groups. Employee groups with insufficient membership shall be eligible in a central type credit union with the approval of the commissioner. Credit union membership shall consist of the incorporators and such other persons and incorporated and unincorporated organizations, to the extent provided for in the charter and bylaws, as may be elected to membership, and as such shall each subscribe to one share of its stock and a uniform entrance fee if required by the board of directors. A person who has retired from active employment, but receives retirement compensation, may continue to retain full membership.

C. Students who qualify for a student loan under the provisions of the Louisiana Higher Education Assistance Commission Act* shall be eligible for membership in any credit union domiciled in this state solely for the purpose of obtaining a student loan under the provisions of the Louisiana Higher Education Assistance Commission Act.

D. Members of a federally chartered or state chartered credit union in liquidation in Louisiana, who are residents of Louisiana, shall be eligible for membership in a central type credit union.

Amended by Acts 1954, No. 530, §1; Acts 1970, No. 401, §2; Acts 1972, No. 160, §1; Acts 1974, No. 598, §1; Acts 1981, No. 166, §1.

*See, R.S. 17:3021 to 17:3030



RS 6:646 - Supervision by commissioner; suspension or revocation of charter; liquidation; reports; examination fees

§646. Supervision by commissioner; suspension or revocation of charter; liquidation; reports; examination fees

A.(1)(a) Credit unions are under the supervision of the commissioner. The commissioner may prescribe rules and regulations for the administration of this Chapter and for the administration of a state share insurance corporation, including but not by way of limitation the merger, consolidation, or dissolution of corporations organized under this Chapter.

(b) Any central or corporate credit union chartered under this Chapter shall be subject to such rules, regulations, and orders as the commissioner deems appropriate and, except as otherwise specifically provided in such rules, regulations, or orders, shall be vested with or subject to the same rights, privileges, duties and restrictions, penalties, liabilities, conditions, and limitations that would apply to all credit unions organized under this Chapter. The commissioner may approve bylaws that he deems appropriate to a corporate or central credit union.

(2)(a) The Commissioner shall approve the merger or consolidation of credit unions organized under this Chapter or converted from federal credit unions to a credit union under this Chapter if in conformity with this Chapter, and if satisfied that the proposed field of membership for the merging or consolidating credit unions is favorable to the success of the proposed merger or consolidation. The commissioner shall thereupon issue to the proposed merging or consolidating credit unions a certificate of approval.

(b) The commissioner in granting approval to mergers, consolidations, or expansion of the field of membership shall give consideration to the following: locale of domicile, access to credit union facilities, and whether the proposed merger, consolidation, or expansion of the field of membership is favorable to the success of the credit union.

(3) Repealed by Acts 2003, No. 362, §2, eff. June 18, 2003.

(4)(a) Mergers must be approved by an affirmative vote of a majority of the members of the merging credit union who vote on the proposal and by the board of directors of the continuing credit union. Such membership vote on the merger may be conducted by mail balloting.

(b) Written notice of any annual or special meeting of the members of the merging credit union shall be sent to each member at the address reflected in the credit union's records at least ten days prior to such meeting.

(5) Notwithstanding the provisions of Paragraphs (2) and (3) of this Subsection, the commissioner may approve a merger or consolidation of credit unions without membership approval when the merging credit union is insolvent, or in danger of insolvency, as determined by the commissioner.

B.(1) The commissioner may suspend or revoke the charter of any credit union under his supervision, or place the same in involuntary liquidation and appoint a liquidating agent therefor, upon his finding that the organization is bankrupt or insolvent or has violated any provisions of its charter, its bylaws, or of this Chapter, or of any regulations issued thereunder.

(2) Each credit union shall file quarterly financial reports with the commissioner in a manner and form prescribed by the commissioner. Any credit union failing to file such financial reports postmarked by the required due dates may be fined not more than fifty dollars for each day the report remains unfiled.

(3) Each credit union shall be subject to examination by the commissioner or his authorized deputy on a recurring schedule consonant with the resources of the office and in accordance with good examination practice. The commissioner may order other examinations as necessary, and shall at all times be given free access to all the books, papers, securities, and other sources of information with respect to the credit union. For that purpose he may, personally or through his duly authorized deputies, subpoena and examine witnesses under oath about documents pertaining to the business of credit unions.

(4) Repealed by Acts 1993, No. 278, §1, eff. Jan. 1, 1994.

(5) The commissioner may, by rule, establish a fee schedule for the examination of a corporate credit union.

C. If a credit union neglects for fifteen days to make the required reports or to pay the charges required, including penalties for delay in filing reports, the commissioner shall notify the credit union of his intention to revoke the certificate of approval. If the neglect or failure continues for another fifteen days or if the credit union violates any of the provisions of this Chapter, the commissioner may revoke the certificate of approval and personally or through one of his deputies, shall take possession of the business of the credit union and retain possession until such time as he may permit it to resume business or until its affairs are finally liquidated.

D. If it appears to the commissioner that a credit union has violated any of the provisions of this Chapter, he may by an order made over his hand and official seal after a hearing or an opportunity for hearing has been given the credit union, direct the credit union to discontinue its illegal methods and practices. If a credit union is insolvent or has within a reasonable time failed to comply with any order mailed to the last address filed by the credit union with the commissioner, he shall immediately or within a reasonable time thereafter take possession of the business and property of the credit union and retain possession until such time as he may permit it to resume business or until its affairs are finally liquidated.

E. The commissioner shall prescribe rules and regulations specifying the period of time a credit union must retain its records and permitting a credit union to destroy records after the time required by such regulations has expired.

Acts 1993, No. 278, §1, eff. Jan. 1, 1994; Acts 1993, No. 583, §1; Acts 1997, No. 234, §1; Acts 1999, No. 703, §1, eff. July 1, 1999; Acts 2001, No. 887, §1, eff. June 26, 2001; Acts 2003, No. 362, §§1 and 2, eff. June 18, 2003.



RS 6:646.1 - Involuntary dissolution; distribution of assets

§646.1. Involuntary dissolution; distribution of assets

A. All claims against the assets of an association whose deposits are insured by an agency of the federal government or other approved insurer, proved to the receiver's satisfaction or approved by the receivership court, shall be paid in the following order:

(1) Administration expenses of the liquidation.

(2) Deposit obligations, member share accounts, and share certificate accounts to the extent the account exceeds the deposit insurance coverage.

(3) Loan advances from other credit unions.

(4) Other general liabilities.

(5) Debt subordinated to the claims of depositors and general creditors.

B. No interest on any claim shall be paid until all claims within the same class have received the full principal amount of the claim.

Acts 1989 1st Ex. Sess., No. 13, §2, eff March 13, 1989; Acts 1989, No. 495, §1.



RS 6:647 - Fiscal year; meetings; regulations as to voting

§647. Fiscal year; meetings; regulations as to voting

A. The credit union fiscal year shall end at the close of business on the thirty-first day of December.

B. Special meetings of the members of the credit union may be held by order of the board of directors or of the supervisory committee, and shall be held on request of ten percent of the members.

C. At all meetings of the members of the credit union, a member shall have but one vote, irrespective of the number of shares held. The credit union bylaws may prescribe the minimum age for a member to vote or to hold office. No shareholder may vote by proxy, but a society, association, copartnership, or corporation having membership in the credit union may be represented by one person, duly authorized to represent it.

D. At any membership meeting, the members may decide on any matter of interest to the credit union that is not inconsistent with the law, the credit union charter, and bylaws.

Amended by Acts 1976, No. 319, §1; Acts 1979, No. 487, §1.



RS 6:648 - Elections; oath of office

§648. Elections; oath of office

A. At an annual meeting the members shall elect a board of directors, and, where bylaws provide, a credit committee, and a supervisory committee. No member of the board shall be a member of either of the committees. All members of the board and committees and all officers hold their offices for such terms as are provided in the charter or bylaws.

B. Immediately following their election, and in every case before assuming the duties of their office the directors shall take an oath of office to discharge their duties as directors properly and conscientiously, which oath shall be entered into the minutes of the next regular or special meeting of the board of directors and shall be retained in the records of the credit union for examination by the commissioner. These oaths shall be in writing and signed, and shall be renewed as to each director upon the occasion of each reelection to the board. Forms of the oath shall be furnished by the commissioner. The commissioner may suspend any director who fails to comply with this requirement and no suspended director may be reinstated, except for good cause shown after taking the oath.

C.(1) No person shall be eligible to serve as a director or committee member of a credit union unless he or she is a shareholder, owning, in his or her own right, at least one fully paid share the par value of which shall be stated in the credit union bylaws.

(2) In the case of a corporate credit union, no designated representative of a credit union, serving as a director or committee member of a corporate credit union, shall be eligible to serve as a director or committee member of a corporate credit union, unless such credit union owns at least one fully paid voting capital share, as defined in the corporate credit union bylaws.

D. The bylaws of the credit union shall clearly define the procedure for election. They shall set forth the number of directors to be elected.

Amended by Acts 1954, No. 530, §1; Acts 1985, No. 65, §1; Acts 1993, No. 276, §1, eff. Oct. 1, 1993; Acts 1995, No. 293, §1.



RS 6:649 - Directors; officers; compensation

§649. Directors; officers; compensation

A.(1) The management of a credit union organized under this Chapter shall be by a board of directors, a supervisory committee, and, when the bylaws so provide, a credit committee.

(2) At the first meeting after the annual meeting of the members, the directors shall elect from their number the board officers specified in the bylaws. Only one board officer shall be compensated as an officer of the board; and the bylaws shall specify such positions, as well as the specific duty of each of the board officers. The board shall elect from their number a financial officer who shall give bond with good and sufficient surety in an amount and character to be determined by the board of directors in compliance with the conditions of this Section.

(3) If authorized in the bylaws approved by the commissioner, meetings of the board of directors may be conducted by means of telephone conference or other similar means of communication.

B. Unless the charter specifically reserves any or all of the duties of the members, it shall be the special duty of the directors to do the following:

(1) To act upon all applications for membership and on the expulsion of members; to appoint a membership officer from among members of the credit union, other than the treasurer, assistant treasurer or loan officer, who may be authorized by the directors to approve applications for membership upon such conditions as the directors may prescribe, except that such membership officer so authorized shall submit at each monthly meeting of the directors a list of approved or pending applications for membership received since the previous monthly meeting, together with such other related information as the bylaws or the directors may require;

(2) To determine from time to time, rates of interest which shall be charged on loans; subject, however, to the maximum rate hereinafter provided;

(3) To purchase a blanket fidelity bond covering the directors, officers, employees, members of official committees, and other agents with protection against loss caused by fraud and dishonesty for persons specified in the bylaws.

(4) To establish par value of shares and to fix the maximum number of shares which may be held by any one member.

(5) To establish lending policies to fix the amount which may be loaned to any one member as provided elsewhere in this Chapter.

(6) To declare dividends as hereinafter provided, to authorize interest refunds, and to recommend amendments to the charter as hereinafter provided.

(7) To fill vacancies on the board of directors until the election and qualification of successors; and, if the bylaws provide for an elected credit committee, fill vacancies on the credit committee until the election and qualification of successors.

(8) To have charge of investments other than loans to members, except that the board may designate a committee of not less than two directors to act as an investment committee, such committee to have charge of investments under rules and procedures established by the board of directors.

(9) To provide a copy of the reports of examination of the office of financial institutions to government agencies deemed advisable and necessary by the board to conduct the affairs of the credit union.

(10) To perform such other duties as the members may from time to time authorize.

(11) To appoint an executive committee of not less than three directors to exercise such authority as may be delegated to it, subject to such conditions and limitations as are prescribed by the board.

C. No member of the board of directors or of the credit or supervisory committees shall receive any compensation for his services as a member of the board or of the committee. However, directors and committee members may receive expense reimbursement for loss of pay while away from work on credit union business, or per diem when provided for in the bylaws. The commissioner may approve such bylaw provision when the credit union's legal reserves are in excess of six percent of risk assets. The payment by the credit union of premiums for liability, travel, accident, hospitalization, or life insurance coverage on the director or committee member shall not be considered as compensation under this Section.

Amended by Acts 1954, No. 530, §1; Acts 1966, No. 467, §2; Acts 1970, No. 401, §4; Acts 1972, No. 160, §1; Acts 1975, No. 653, §§1, 2; Acts 1979, No. 487, §1; Acts 1981, No. 166, §1; Acts 1983, No. 351, §1; Acts 1984, No. 581, §1; Acts 1989, No. 495, §2; Acts 2001, No. 887, §1, eff. June 26, 2001.



RS 6:649.1 - Relation and liability of directors and officers to a credit union and its members

§649.1. Relation and liability of directors and officers to a credit union and its members

A. Credit union officers and directors shall be deemed to stand in a fiduciary relationship to their credit union and its members and shall discharge the duties of their respective positions in good faith and with the diligence, care, judgment, and skill as provided for in Subsection B of this Section. Nothing herein contained shall derogate from any indemnification otherwise provided for such officers and directors by law. Indemnification of such officers and directors may be provided for in the credit union's articles or bylaws in the manner and to the extent allowed officers and directors of corporations under the Louisiana Business Corporation Law, R.S. 12:1 et seq.

B. A director or officer of a credit union shall not be held personally liable to the corporation, the shareholders, or members thereof for monetary damages unless the director or officer acted in a grossly negligent manner as defined in R.S. 6:2(8) or engaged in conduct which demonstrates a greater disregard of the duty of care than gross negligence, including intentional tortious conduct or intentional breach of his fiduciary duty.

C. A director of a credit union shall, in the performance of his duties, be fully protected in relying in good faith upon the records of the credit union, and upon such information, opinions, reports, or statements presented to him, the credit union, the board of directors, or any committee thereof by any of the credit union's officers or employees, or by any committee of the board of directors, or by any counsel, appraiser, engineer, or independent or certified public accountant selected with reasonable care by the board of directors or any committee thereof or any officer having the authority to make such selection, or by any other person as to matters the director reasonably believes are within such other person's professional or expert competence and which person is selected with reasonable care by the board of directors or any committee thereof or any officer having the authority to make such selection.

D. Notwithstanding any other law to the contrary, the provisions of this Section shall be the sole and exclusive law governing the relation and liability of directors and officers to their credit union, or members thereof, or to any other person or entity, except that the provisions of the Louisiana Business Corporation Law, R.S. 12:1 et seq., regarding indemnification of directors and officers shall be applicable to directors and officers of credit unions.

E. Any person who unsuccessfully attempts to impose a higher standard of responsibility or liability than that provided by this Section may be liable for attorney fees incurred in the defense of such attempt and for damages.

Acts 1993, No. 517, §1, eff. June 10, 1993; Acts 1999, No. 703, §1, eff. July 1, 1999.

{{NOTE: SEE ACTS 1993, NO. 517, §2.}}



RS 6:649.2 - Actions against directors and officers of credit unions

§649.2. Actions against directors and officers of credit unions

A. No action for damages against any director or officer of a credit union for breach of contract with the credit union in the capacity of director or officer, or for breach of his duty as a director or officer, including, without limitation, action for gross negligence, but excluding any action covered by the provisions of Subsection B of this Section, shall be brought unless filed in a court of competent jurisdiction and proper venue within one year from the date of the alleged act, omission, or neglect, or within one year from the date that the alleged act, omission, or neglect is discovered or should have been discovered. As to an action filed within one year from the date of discovery, such an action shall be filed no later than three years from the date of the alleged act, omission, or neglect.

B. No action for damages against any director or officer of a credit union for intentional tortious misconduct, or for an intentional breach of the director's or officer's duty of loyalty, or for acts or omissions in bad faith, or involving fraud, or a knowing and intentional violation of law, shall be brought unless filed in a court of competent jurisdiction and proper venue within two years from the date of the alleged act or omission, or within two years from the date the alleged act or omission is discovered or should have been discovered. As to an action filed within two years from the date of discovery, such an action shall be filed no later than four years from the date of the alleged act, omission, or neglect.

C. The three-year period provided in Subsection A and the four-year period provided in Subsection B shall be deemed preemptive periods and shall not be subject to renunciation, interruption, or suspension except by timely suit filed in a court of competent jurisdiction and proper venue.

Acts 1993, No. 517, §1, eff. June 10, 1993.

{{NOTE: SEE ACTS 1993, NO. 517, §2.}}



RS 6:650 - Credit committee

§650. Credit committee

A.(1) If the bylaws provide for a credit committee, then pursuant to the provisions of the bylaws, the board of directors may appoint, or the members may elect, a credit committee. The credit committee shall hold such meetings as the business of the credit union may require, not less frequently than once a month, to consider applications for loans or lines of credit. Reasonable notice of such meetings shall be given to all members of the committee. Except for those loans or lines of credit required to be approved by the board of directors, approval of an application shall be by majority of the committee who are present at the meeting at which it is considered, provided that a majority of the full committee is present. The credit committee may appoint and delegate to loan officers the authority to approve applications.

(2) If the bylaws provide for a credit committee, all applications not approved by the loan officer shall be reviewed by the credit committee, and the approval of a majority of the members who are present at the meeting when such review is undertaken shall be required to reverse the loan officer's decisions, provided a majority of the full committee is present. If there is not a credit committee, a member shall have the right, upon written request, of review by the board of directors of a loan application which has been denied. No individual shall have authority to disburse funds of the credit union with respect to any loan or line of credit for which the application has been approved by him in his capacity as a loan officer.

B. No loan shall be made unless it has received the unanimous approval of the members of the committee present when the loan was considered, except as provided elsewhere in this Chapter, which number shall constitute at least a majority of the committee. An applicant for a loan may appeal to the directors from the decision of the credit committee if it is so provided in the charter or bylaws. The credit committee shall meet as often as required, but due notice shall be given each member.

Amended by Acts 1954, No. 530, §1; Acts 1956, No. 311, §1; Acts 1981, No. 166, §1; Acts 1983, No. 351, §1.



RS 6:650.1 - REPEALED BY ACTS 1989, No. 495, 6.

§650.1. REPEALED BY ACTS 1989, No. 495, §6.



RS 6:650.2 - Educational committee

§650.2. Educational committee

The credit union may establish, in a manner provided for in the bylaws, an educational committee. The committee shall plan, and, with approval of the board of directors, carry out programs to inform members and potential members of the objectives, procedures and services of the credit union, and to encourage maximum participation in all activities of the credit union.

Added by Acts 1968, No. 180, §1.



RS 6:651 - Supervisory committee; examination and report

§651. Supervisory committee; examination and report

A.(1) Pursuant to the provisions of the bylaws, the board of directors may appoint, or the members may elect, a supervisory committee. The supervisory committee shall at frequent intervals inspect the securities, cash, and accounts of the credit union and supervise the acts of the board of directors, credit committee, and officers, any or all of whom the supervisory committee may suspend at any time by unanimous vote. Within seven days after such a suspension, the supervisory committee shall cause notice to be given to the members and the commissioner of a special meeting to take action on the suspension, the call for the meeting to indicate clearly its purpose.

(2) By a majority vote the committee may call a meeting of the shareholders to consider any violation of this Chapter or of the charter or bylaws, or any practice of the credit union which is unsafe and unauthorized in the opinion of the committee.

B. Supervisory committee vacancies shall be filled in the manner provided for in the bylaws.

C. The supervisory committee shall annually examine the financial condition and internal control structure of the credit union in accordance with applicable federal regulations or rules promulgated by the commissioner.

Amended by Acts 1954, No. 530, §1; Acts 1956, No. 311, §1; Acts 1984, No. 581, §1; Acts 1989, No. 495, §3; Acts 1991, No. 162, §1; Acts 1991, No. 655, §1; Acts 1999, No. 703, §1, eff. July 1, 1999; Acts 2001, No. 887, §1, eff. June 26, 2001.



RS 6:652 - Capital

§652. Capital

The capital of a credit union shall consist of the payments that have been made to it by the several members thereof on shares. A credit union shall have a privilege on the shares of any member and on the dividends payable thereon for and to the extent of any loan made to him and of any dues and fines payable by him. A credit union may, upon the resignation or expulsion of a member, cancel his shares and apply the withdrawal value of the shares towards the liquidation of his indebtedness.

A credit union may charge an entrance fee as may be provided in the charter. Fully paid up shares of a credit union may be transferred to any person upon election to membership, upon such terms as the charter may provide and upon the payment of a transfer fee which shall not exceed twenty-five cents. No commission or compensation shall be paid for securing members or for the sale of shares.



RS 6:652.1 - Types of capital

§652.1. Types of capital

A credit union may issue any type or kind of share or savings account representing savings of members of the credit union as may be authorized by the board of directors of the credit union, and may agree to pay an additional or different rate of dividend or interest on any share or savings account based upon its classification with respect to the character, amount, duration, or regularity of the transactions with respect to such share or savings account, provided the credit union pays the same dividend or interest rate on all shares or savings accounts in the same classification.

Added by Acts 1977, No. 165, §2. Amended by Acts 1981, No. 166, §1.



RS 6:652.2 - Share and share certificate accounts as legal investments

§652.2. Share and share certificate accounts as legal investments

A.(1) Administrators, executors, custodians, conservators, guardians, tutors, curators, trustees, and other fiduciaries of every kind and nature; insurance companies, business and manufacturing companies, banks, trust companies, credit unions, and other types of similar financial organizations; charitable, educational, eleemosynary and public corporations, funds and organizations; the state of Louisiana, its agencies, boards, commissions, departments, municipalities, school boards, parishes, and any other political subdivision of the state, other public corporations and bodies, and the public officials thereof are hereby specifically authorized and empowered to invest without any order of any court funds held by them in share accounts or share certificate accounts of credit unions, federally chartered or state chartered, and such investments shall be deemed and held to be legal investment for such funds.

(2) Investments by banks and trust companies; by the state of Louisiana, its agencies, boards, commissions, and departments; by the state treasurer of state funds standing in the name of the state treasurer; by political subdivisions of the state and other public bodies existing under the constitution and laws of the state of Louisiana, any parish, or any political subdivision of any parish, and city, town, or village, or any political subdivision of any city, town, or village shall not exceed at any one time the amount insured by the National Credit Union Administration or other deposit insurance corporation in any one federally or state chartered credit union, unless the uninsured portion is collateralized by the pledge of securities in the manner provided by R.S. 49:321.

(3) With respect to investments by custodians, credit unions, federally chartered or state chartered, are hereby deemed to be "custodians" within the meaning of that term as used in the Louisiana Gifts to Minors Act of this state as provided in R.S. 9:735 et seq., provided such custodians are limited to investments in share accounts or share certificate accounts in such credit unions, federally or state chartered, or in obligations or securities issued by such credit unions, federally or state chartered.

B. Whenever, under the laws of this state or otherwise, a deposit of securities is required for any purpose, the share accounts or share certificate accounts made legal investments by this Section in the amount of such bond, when deposited therewith, shall be acceptable as security without other security.

C. The provisions of this Section are supplemental to any and all other laws relating to and declaring what shall be legal investments for the persons, fiduciaries, corporations, organizations and officials referred to in this Section, and the laws relating to the deposit of securities and the making and filing of bonds for any purpose.

Added by Acts 1977, No. 165, §2. Amended by Acts 1979, No. 487, §1; Acts 1984, No. 581, §1.



RS 6:652.3 - Members' share capital

§652.3. Members' share capital

The credit union's financial statements shall classify members' share capital as equity.

Acts 1989, No. 495, §4.



RS 6:653 - Shares of minors and in trust

§653. Shares of minors and in trust

Shares may be issued in the name of a minor and in trust in such manner as the charter may provide. When shares are so issued the name of the beneficiary must be disclosed to the credit union.



RS 6:653.1 - Trust deposits; death of depositor, payment

§653.1. Trust deposits; death of depositor; payment

A. Upon the death of a member who has deposited a sum in any federal or state credit union account evidencing an intention that upon the death of the member, the funds shall belong to the named beneficiary or beneficiaries of the member, the federal or state credit union may pay the share account, together with the dividends or accruing interest, to the named beneficiaries for whom the deposit was made, and the federal or state credit union may rely conclusively thereon. Upon receiving a death certificate, the credit union may disburse funds to the named beneficiaries. Such beneficiaries shall be specifically named in the share account records of the federal or state credit union.

B. Repealed by Acts 2016, No. 64, §2.

C. Repealed by Acts 2009, No. 499, §2.

D.(1) When a share account described in Subsection A of this Section is established by more than one member, the respective interests of each member shall be deemed equal to that of each other member, unless otherwise stated in the federal or state credit union's share account records.

(2) When a share account described in Subsection A of this Section is established for more than one beneficiary, the respective interests of each shall be deemed equal to that of each other beneficiary, unless otherwise stated in the federal or state credit union share account records.

E. No federal or state credit union paying a beneficiary in accordance with this Section shall be liable to the estate or any heir of the decedent nor shall the share account holder be liable for any estate, inheritance, or succession taxes which may be due the state, and delivery of the funds shall constitute a full and complete discharge of the federal or state credit union for the payment or delivery so made and shall relieve the federal or state credit union from all adverse claims thereto by a person claiming as a surviving or former spouse or a successor to such a spouse.

F. The provisions of this Section shall apply notwithstanding the fact the decedent designates a beneficiary by last will and testament.

Acts 1991, No. 535, §1; Acts 2001, No. 887, §1, eff. June 26, 2001; Acts 2009, No. 499, §§1 and 2; Acts 2016, No. 64, §§1, 2.



RS 6:653.2 - Pledge of share accounts; rights and remedies

§653.2. Pledge of share accounts; rights and remedies

A. Notwithstanding the provisions of Civil Code Articles 1893 et seq., compensation takes place by operation of law between shares held on deposit with a credit union organized as provided by law or with a federal credit union domiciled in this state and any loan, extension of credit, or other obligation incurred by the member in favor of the credit union. This compensation shall apply to those shares on deposit which the member has the right to withdraw on his request or endorsement alone, except shares deposited in an Individual Retirement Account or other type of tax-deferred account. The shares to which this compensation applies shall be deemed to be pledged by the member in favor of the credit union.

B. The pledge of such share accounts need not be reflected in writing or comply with the requirements of Civil Code Art. 3158 or R.S. 9:4321 et seq. Such a pledge shall instead be deemed for any and all purposes to constitute a statutory security interest arising by operation of law. The ability of the member to withdraw funds from a share account at will shall not be deemed to adversely affect the validity of the pledge provided under this Section.

C. In the event that the member should default under any loan, extension of credit, or other direct or indirect obligation of any nature and kind whatsoever in favor of the credit union, the credit union shall have the right to apply any shares that the member then has on share with the credit union or on which the credit union has taken a security interest under the Louisiana commercial laws involving secured transactions, R.S. 10:9-101 et seq., towards the payment of the depositor's indebtedness or obligations, whether such payment satisfies the indebtedness or obligations in whole or in part. The exercise of the credit union's remedies under this Subsection shall not affect any other rights and remedies available to the credit union following the member's default, including the privilege and lien provided by R.S. 6:652 or 12 U.S.C. 1757(11).

D. The credit union shall notify the member in writing within two business days following the exercise of the credit union's remedies under Subsection C of this Section. Such notice shall be forwarded by registered or certified mail to the member's most current address reflected in the credit union's records. In the event that the credit union mails such a notice to the member within the above time period, the credit union shall have no liability to the member or to any other person or persons as a result of the credit union's dishonor of checks or drafts drawn on the member's accounts with the credit union.

E. The rights and remedies afforded to credit unions under this Section shall be in addition to a credit union's contractual rights of compensation or setoff as provided in members' notes and agreements and shall further be in addition to any other rights and remedies that a credit union may have with regard to member share accounts on which the credit union may have a security interest subject to the Louisiana commercial laws involving secured transactions.

F. Notwithstanding the provisions of Civil Code Articles 1893 et seq., compensation or setoff shall occur by operation of law between any funds held on share with the credit union and any loans, extensions of credit, or other obligations of the member incurred in favor of the credit union, except that those shares held in any account designated as a trust account established on behalf of a person or persons other than the named member shall not be subject to compensation or setoff as provided in this Section.

Acts 1995, No. 293, §1.



RS 6:653.3 - Ownership of shares

§653.3. Ownership of shares

A credit union may conclusively rely on any membership application, agreement, or signature card used to establish a share account as establishing ownership of any shares and other credits deposited therein, and may consider and treat any funds on share in such an account as belonging to and the sole and exclusive property of the member or members named on the account membership application, agreement, or signature card, unless otherwise notified or directed by such member or members.

Acts 1995, No. 293, §1.



RS 6:653.4 - Death of member or account owner; access and transfer of accounts, shares, and property to succession representative, heirs, legatees, and legal representative

§653.4. Death of member or account owner; access and transfer of accounts, shares, and property to succession representative, heirs, legatees, and legal representative

A. For all purposes, credit union may conduct business in accordance with its bylaws, membership agreements, and other relevant contract terms concerning a deceased member or depositor until it receives written notice specifically addressed to it of the death of the member or depositor that identifies therein the accounts, shares, all accrued interest or dividends, safe deposit boxes and their contents, and any other property, either on deposit or otherwise in the credit union's possession, that are standing in the name of the deceased member or depositor or in which the deceased member or depositor has an interest.

B.(1) In addition to the provisions of R.S. 6:664, upon receipt of letters testamentary, letters of administration, or letters of independent administration, issued by a court of competent jurisdiction, appointing any authorized succession representative, a credit union may grant access to or allow the transfer of contents of a safety deposit box or money or other property titled in the name of its deceased member or depositor to the succession representative.

(2) The credit union may continue to follow the direction of the authorized succession representative related to the safety deposit box or money or other property of its deceased member or depositor, unless and until the credit union receives a subsequent order issued by a court of competent jurisdiction specifically naming and directing the credit union to cease following the direction of the succession representative, or the credit union receives a subsequent order issued by a court of competent jurisdiction limiting or terminating the authority of or replacing the succession representative.

(3) A judgment of possession issued by a court of competent jurisdiction recognizing and putting the legatees or heirs in possession of the estate of its deceased member or depositor shall constitute full and proper authority for the credit union holding a safety deposit box or money or other property titled in the name of the deceased member or depositor to transfer those assets to the legatees or heirs entitled to such property under the judgment of possession.

C. Conclusive proof to a credit union of the letters testamentary, letters of administration, letters of independent administration of the succession representative or judgment of possession issued by a court of competent jurisdiction shall result from copies thereof, duly certified when rendered by a court of this state, or certified according to the Acts of Congress when rendered by a court of any possession or dependency of the United States, or certified according to the law of the place with the genuineness of the certification attested by a consular agent of the United States when rendered by a court of any foreign country.

D. Transfers made in accordance with the provisions of this Section shall constitute full protection to a credit union as to any heir, legatee, surviving spouse, creditor, those who are sui juris or claims related to such activity or transaction and the credit union shall have no liability to the state of Louisiana for any taxes due thereon.

Acts 1999, No. 703, §1, eff. July 1, 1999; Acts 2010, No. 175, §6; Acts 2013, No. 65, §1, eff. May 30, 2013.



RS 6:654 - Rates of interest

§654. Rates of interest

A. Notwithstanding any other provision of the law to the contrary, a credit union may lend to its members at such maximum fixed rates or maximum variable rates of interest, as provided for in the bylaws of the credit union, which have been approved by the commissioner of financial institutions. An endorser, guarantor, or co-maker shall be subject to the same interest charge as a member of the credit union.

B. Notwithstanding any other provision of the law to the contrary, with respect to a loan to a member pursuant to an open-end credit, revolving credit, or line of credit loan account, a credit union may contract to receive and collect a finance charge, which may be such maximum fixed rates or maximum variable rates of interest in any amount, as provided for in the credit union bylaws, which have been approved by the commissioner of financial institutions. The finance charge may be added to the loan balance on the monthly due date or monthly billing date or the proportionate part due may be added when a new advance is made.

C. Notwithstanding any other provision of the law to the contrary, a credit union may provide in the bylaws for fees and costs incidental to the making of loans and for late charges, which have been approved by the commissioner of financial institutions.

Amended by Acts 1954, No. 530, §1; Acts 1972, No. 160, §1; Acts 1975, No. 653, §3; Acts 1979, No. 487, §1; Acts 1980, No. 210, §1; Acts 1982, No. 436, §1.



RS 6:655 - Power to borrow

§655. Power to borrow

A. A credit union may borrow from any source, but the total of such borrowing at no time shall exceed fifty percent of its paid in and unimpaired capital and surplus.

B. The limitation in Subsection A of this Section shall not apply to a central or corporate credit union. However, the borrowing limitations of a central or corporate credit union shall be provided for in its bylaws as approved by the commissioner.

Amended by Acts 1954, No. 530, §1; Acts 1983, No. 351, §1.



RS 6:656 - Loans

§656. Loans

A. A credit union may make loans, under terms and conditions specified in the bylaws, to its members, and extend lines of credit to its members, to other credit unions, and to credit union organizations, and to participate with other credit unions, credit union organizations, or financial organizations to credit union members in accordance with the following:

(1) Loans to members shall be made in conformity with criteria established by the board of directors, provided that:

(a) Real estate loans secured by a first mortgage on real estate shall not be in excess of eighty-five percent of the value of the property, as determined by a written appraisal, unless the loan amount in excess of eighty-five percent is covered through private mortgage or equivalent insurance.

(b) A loan to finance the purchase of a mobile home, which shall be secured by a first lien on such mobile home to be used by the credit union member as his residence, or for the repair, alteration, or improvement of a residential dwelling which is the residence of a credit union member shall have a maturity not to exceed twenty years, unless such loan is insured or guaranteed as provided in Subparagraph (c).

(c) A loan secured by the insurance or guarantee of the federal government, of a state government, or any agency of either, may be made for the maturity and under the terms and conditions specified in the law under which such insurance or guarantee is provided.

(d) A loan or aggregate of loans to a director or member of the supervisory or credit committee of the credit union making the loan, including direct obligors, endorsers, cosigners, or guarantors, which exceeds twenty thousand dollars, plus pledged shares, shall be reviewed and approved or denied by the board of directors.

(e) Loans to other members for which directors or members of the supervisory or credit committee act as guarantor or endorser shall be approved or rejected by the board of directors when such loans standing alone or when added to any outstanding loan or loans of the guarantor or endorser exceeds twenty thousand dollars.

(f) No loan may be made to any member, if, upon making of that loan, the member would be indebted to the credit union upon loans made to him in an aggregate amount which would exceed ten per centum of the credit union's unimpaired capital and surplus.

(g) Any director or committeeman who knowingly and willfully makes or agrees to the making of any loan to other than a member or another qualified credit union shall, by such act, become jointly, severally, or solidarily responsible with the maker and endorser for the full amount of the debt.

(h) A borrower may repay his or her loan prior to maturity in whole or in part on any business day without penalty.

(2) A self-replenishing line of credit to a borrower may be established to a stated maximum amount on certain terms and conditions which may be different from the terms and conditions established for another borrower.

(3) Excluding loans made by a corporate credit union, loans to other credit unions shall be approved by the board of directors.

(4) Loans to credit union organizations shall be approved by the board of directors and shall not exceed one per centum of the paid-in and unimpaired capital and surplus of the credit union. A credit union organization means any organization as determined by the board, which is established primarily to serve the needs of its member credit unions, and whose business relates to the daily operations of the credit unions they serve.

(5) Participation loans with other credit unions, credit union organizations, or financial organizations shall be in accordance with written policies of the board of directors; provided that a credit union which originates a loan for which participation arrangements are made in accordance with this Subsection, shall retain an interest of at least ten per centum of the face amount of the loan.

B. A borrower may repay the whole or any part of his loan on any day on which the office of the credit union is open for transaction of business.

C. Any director or committeeman who knowingly and willfully makes or agrees to the making of any loan to other than a member or another qualified credit union shall by such act become jointly, severally, or in solido responsible with the maker and endorsers for the full amount of the debt.

D. A credit union may make loans to its members on a revolving credit, open-end credit, or line of credit loan plan in conformity to Regulation Z of the Truth-in-Lending Act. The terms and maturities of this type of loan shall be the same as in Subsection A of this Section.

Amended by Acts 1954, No. 530, §1; Acts 1964, No. 112, §1; Acts 1968, No. 180, §2; Acts 1970, No. 401, §5; Acts 1972, No. 160, §1; Acts 1974, No. 598, §3; Acts 1975, No. 653, §3; Acts 1977, No. 165, §1; Acts 1978, No. 480, §2; Acts 1979, No. 487, §1; Acts 1980, No. 210, §1; Acts 1981, No. 166, §1; Acts 1991, No. 162, §1; Acts 1991, No. 655, §1; Acts 1999, No. 703, §1, eff. July 1, 1999; Acts 2001, No. 887, §1, eff. June 26, 2001; Acts 2003, No. 362, §1, eff. June 18, 2003.



RS 6:657 - Repealed by Acts 2001, No. 887, 2, eff. June 26, 2001.

§657. Repealed by Acts 2001, No. 887, §2, eff. June 26, 2001.



RS 6:658 - Dividends

§658. Dividends

A. At such intervals as the board of directors may authorize and after provision for the required reserve and subject to applicable federal regulations, the board of directors may declare a dividend to be paid, at different rates on different types of shares, and at different rates and maturity dates in the case of share certificates, from the remaining net earnings. Dividend credit may be accrued on various types of shares and share certificates as authorized by the board of directors.

B. Provided no credit union shall declare or pay any dividends on its shares except from current net earnings, and undivided profits. Provided, further, that in the event of delinquency in loans there shall be no dividends paid unless the reserve fund shall be equal to or in excess of the sum of 10 percent of the unpaid balance of loans delinquent more than two months and less than six months, plus twenty-five percent of the unpaid balances of loans delinquent from six months to less than twelve months, plus fifty percent of the unpaid balances of loans delinquent from twelve months to less than eighteen months, plus one hundred percent of the unpaid balances of loans delinquent eighteen months or more; provided, further, that in the event the legal reserve fund does not equal the amount required as hereinabove set forth, then and in that event the reserve fund shall be supplemented by a special reserve for delinquent loans in an amount which will make the reserve fund and the special reserve equal to the sum required in accordance with the schedule hereinabove set forth.

Amended by Acts 1954, No. 530, §1; Acts 1970, No. 401, §6; Acts 1975, No. 653, §3; Acts 1977, No. 165, §1.



RS 6:659 - Expulsion and withdrawal of members

§659. Expulsion and withdrawal of members

At any regularly called meeting the members may, by a two-thirds vote of those present, expel any member from the corporation for cause. A member may withdraw from a credit union, as provided in this Chapter, by filing a written notice of his intention.

All amounts paid in on shares of an expelled or withdrawing member with any dividends credited to his share to the date of expulsion or withdrawal shall be paid to the member, but only as funds for this become available and only after deducting any amount due to the corporation by the member. All deposits and shares of an expelled or withdrawing member, with any interest accrued, shall be paid the member subject to sixty days notice, and any amounts due to the corporation by the member shall be deducted. The member when withdrawing shares has no further right in the credit union or to any of its benefits, but the expulsion or withdrawal does not relieve the member from any remaining liability to the corporation.



RS 6:659.1 - Inactive accounts

§659.1. Inactive accounts

Notwithstanding any other provision of law to the contrary, if any credit union domiciled in Louisiana is unable to contact a member, beneficiary or other person via first class mail at the last address shown on the records of the credit union, and if such inability continues for a period of more than two years, all shares, dividends and other sums not in excess of one hundred dollars due to or standing in the name of such member, beneficiary, or other person may, by action of the board of directors, be credited to the reserve for inactive accounts of the credit union, and thereafter no dividends will accrue thereto. The members shall have the right to reclaim any such sums after such action of the board of directors. This provision shall not apply to shares, dividends and other sums due to or standing in the name of two or more persons unless the credit union is unable to contact any of such persons in the manner and during the period specified in this provision.

Added by Acts 1968, No. 180, §3. Amended by Acts 1974, No. 598, §4.



RS 6:660 - Voluntary dissolution

§660. Voluntary dissolution

A. A credit union may elect to dissolve voluntarily and liquidate its affairs in the manner prescribed in this Section.

B. The board of directors shall adopt a resolution recommending the credit union be dissolved voluntarily, and directing that the question of liquidation be submitted to the members.

C. Within ten days after the board of directors decides to submit the question of liquidation to the members, the president shall notify the commissioner and any government agency or other organization insuring member accounts thereof in writing, setting forth the reasons for the proposed liquidation. Within ten days after the members act on the question of liquidation, the president shall notify the commissioner and any government agency or other organization insuring member accounts, in writing, as to the action of the members on the proposal.

D. As soon as the board of directors decides to submit the question of liquidation to the members, payments on shares, share certificates, deposits, deposit certificates, withdrawal of shares, making any transfer of shares to loans, and interest, making investments of any kind, and granting loans shall be suspended, pending action by members on the proposal to liquidate. On approval by the members of such proposal, all such business transactions shall be permanently discontinued. Necessary expenses of operation shall continue to be paid on authorization of the board of directors or liquidating agent during the period of liquidation.

E. For a credit union to enter voluntary liquidation, approval by a majority of the members, in writing or by a two-thirds majority of the members present at a regular or special meeting of the members, is required. Where authorization for liquidation is to be obtained at a meeting of the members, notice in writing shall be given to each member, by first class mail, at least ten days prior to such meeting.

F. A liquidating credit union shall continue in existence for the purpose of discharging its debts, collecting on loans, distributing its assets, and doing all acts required in order to wind up its business. It may sue and be sued for the purpose of enforcing such debts and obligations until its affairs are fully concluded.

G. The board of directors or the liquidating agent shall use the assets of the credit union to pay: first, expenses incidental to liquidation including any surety bond that may be required; second, any liability due non-members; third, deposits and deposit certificates as provided in this Section. Assets then remaining shall be distributed to the members proportionately to the shares held by each member as of the date dissolution was voted.

H. As soon as the board of directors or the liquidating agent determines that all assets from which there is a reasonable expectancy of realization have been liquidated and distributed as set forth in this Section, they shall execute a certificate of dissolution on a form prescribed by the commissioner and file the same, together with all pertinent books and records of the liquidating credit union, with the commissioner, whereupon such credit union shall be dissolved.

I. A credit union having an occupational group common bond where the sponsor organization is dissolved must submit to the commissioner of financial institutions for approval to continue the credit union service to its members a plan to protect the rights of all members of record at the time of the loss of the sponsor organizations.

Amended by Acts 1954, No. 530, §1; Acts 1982, No. 436, §1.



RS 6:661 - Change of place of business

§661. Change of place of business

A credit union may change its place of business upon written notice to the commissioner.



RS 6:661.1 - Branch offices

§661.1. Branch offices

A. A credit union which meets all of the following criteria may open one or more branch offices, without prior approval of the commissioner, by giving the commissioner at least ten days notice prior to the opening of the branch office:

(1) The most recent credit union examination rating is two or better.

(2) The aggregate investment of the credit union in fixed assets, including any additional investment associated with the proposed branch office, is less than fifty percent of its total capital and reserves.

(3) The net worth ratio of the credit union is at least seven percent as of the previous quarter-end.

B. If a credit union does not meet the requirements of Subsection A of this Section, the credit union shall file an application for approval with the commissioner in the manner and form prescribed by him to open a branch office. If the application is denied, the credit union may appeal the decision in the same manner as provided for in R.S. 6:131 et seq.

Acts 2001, No. 887, §1, eff. June 26, 2001; Acts 2003, No. 362, §1, eff. June 18, 2003.



RS 6:662 - Taxation

§662. Taxation

A credit union is an institution for savings. It, together with all accumulations therein, is not subject to taxation except as to immovable property owned. The shares of a credit union are not subject to a stock transfer tax when issued by the corporation or when transferred from one member to another. No fees or taxes nor any of the stipulations as to capital stock set forth in general statutes for corporations apply to credit unions.



RS 6:662.1 - Fiscal agents and depositories

§662.1. Fiscal agents and depositories

Each credit union organized under this Chapter, when requested by the secretary of the treasury, may act as fiscal agent of the United States and may perform such services as the secretary of the treasury may require in connection with the collection of taxes and other obligations due the United States and the lending, borrowing and repayment of money by the United States, including the issue, sale, redemption or repurchase of bonds, notes, treasury certificates of indebtedness, or other obligations of the United States. Any credit union organized under this Chapter, when designated for that purpose by the secretary of the treasury, may be a depository of public money, except receipts from customs, under such regulations as may be prescribed by the secretary of the treasury.

Added by Acts 1979, No. 487, §1.



RS 6:663 - Money deposited by minors

§663. Money deposited by minors

Money deposited in shares in credit unions doing business in this state by minors themselves may be drawn out by them upon their own signature without other authorization. The credit union shall prescribe limitations and procedures for minor accounts in the bylaws.

Added by Acts 1950, No. 391, §1; Acts 1995, No. 293, §1.



RS 6:664 - Money deposited in a multiple party account

§664. Money deposited in a multiple party account

A. In addition to the provisions of R.S. 6:653.4, when a deposit in a share account is made in any credit union under the names of two or more members payable to any one of such members, that share account or any part of it or any interest or dividend on it may be paid to any one of such members, whether the other member or members be living or not, and the receipt or acquittance of the member paid is a full release and discharge of the credit union as to any heir, legatee, creditor, or other person having rights or claims to funds of such deceased member for any payment made; nor shall any credit union paying any such member in accordance with the provisions of this Section thereby be liable for any estate, inheritance, or succession taxes that may be due this state.

B.(1) When any such share deposit is made in any credit union under the names of two or more persons payable to any one of such members, if one of such members seeks to prevent payments from that account, that member must give written notice of his desire to prevent payment. The notice must be signed by him and delivered to the credit union. After the receipt of such notice from one or more of such members, the credit union may refuse to honor any check, draft, or demand upon the share account or by any of the members, including the one or ones requesting the stopping of payment, unless all of the members upon the account join in drawing such draft or check or demand for payment or other withdrawal of any of the funds.

(2) In the event any credit union has received a notice in writing as provided by this Subsection or a notice as provided in R.S. 10:4-403, such credit union shall be relieved of responsibility to each and every one of the members upon the account or share deposit in question for failure or refusal to honor any check or draft or demand for payment or other withdrawal unless the action is taken by all of the parties in whose names the account or share deposit stands.

C. The pledge to a credit union of all or part of the share account in the names of two or more persons including but not limited to term accounts, savings accounts, or share certificates executed by a person upon whose signature withdrawals may be made shall, unless the terms of the share account provide specifically to the contrary, be a valid pledge to the credit union of all the share accounts pledged.

D. Notwithstanding the provisions of R.S. 9:1513 and 1514, or any similar provision, the provisions of this Section establish the exclusive method for payment of funds from an alternative account.

E. Notwithstanding any other law to the contrary, any federally insured credit union may by contract prohibit or otherwise limit the pledge, assignment, collateral assignment, or granting of any other type of security interest in any share account maintained or established at such credit union, including those share deposit accounts evidenced by certificates issued by such credit union.

Added by Acts 1950, No. 391, §1. Amended by Acts 1976, No. 319, §1; Acts 1995, No. 293, §1; Acts 2001, No. 128, §3, eff. July 1, 2001; Acts 2013, No. 65, §1, eff. May 30, 2013; Acts 2014, No. 791, §3.



RS 6:665 - Bylaws

§665. Bylaws

A. The members of a credit union may make, amend and repeal the by-laws of the credit union. This power may be expressly vested by the articles, or by a by-law adopted by the members, in the board of directors, subject always to the power of the members to change the action of the directors. Unless the articles or by-laws provide otherwise, the powers hereby conferred shall be exercised by a majority vote of the directors or the members of the credit union, as the case may be, present at any regular or special meeting convened after at least ten days' notice, and the notice has contained a copy of the proposed by-laws or proposed amendment or amendments.

B. No by-laws or amendments of the by-laws shall become effective, however, until approved in writing by the commissioner.

C.(1) Notwithstanding Subsection B of this Section, a credit union may amend its bylaws through a field of membership expansion by providing written notice to the commissioner in the manner and on a form prescribed by him, if the credit union meets all the criteria below:

(a) The most recent credit union examination rating is two or better.

(b) The net worth ratio of the credit union is at least seven percent as of the previous quarter-end.

(c) The group proposed for membership consists of five hundred or fewer individuals.

(2) However, the commissioner may issue a written notice of disapproval within ten days after receiving such form, or longer time if the commissioner determines that additional information is required.

Added by Acts 1954, No. 530, §1. Amended by Acts 1968, No. 180, §4; Acts 2003, No. 363, §1, eff. June 18, 2003.



RS 6:666 - Constitutionality

§666. Constitutionality

If any clause, sentence, paragraph or part of this Chapter for any reason be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder of said Chapter, but shall be confined in its operation to the clause, sentence, paragraph or any part thereof, directly involved in the controversy in which such judgment has been rendered.

Added by Acts 1954, No. 530, §1.



RS 6:667 - Conversion from federal to state and from state to federal credit union; division of assets

§667. Conversion from federal to state and from state to federal credit union; division of assets

A.(1) A federal credit union may be converted into a state credit union under this Chapter by (a) complying with all the federal requirements requisite to enabling it to convert to a credit union under this Chapter or to cease being a federal credit union, (b) filing with the commissioner proof of such compliance, satisfactory to the commissioner, and (c) filing with the commissioner an act of incorporation as provided for in R.S. 6:641.

(2) When the commissioner has been satisfied that all of the requirements, and all other requirements of this Chapter, have been complied with, the commissioner shall approve the act of incorporation. Upon such approval the federal credit union shall become a credit union under this Chapter as of the date it ceases to be a federal credit union. The credit union under this Chapter shall be vested with all of the assets and shall continue responsible for all of the obligations of the federal credit union to the same extent as though the conversion had not taken place.

B. A credit union organized under this Chapter may be converted into a federal credit union by complying with the following requirements:

(1) The proposition for such conversion shall first be approved, and a date set for a vote thereon by the members (either at a meeting to be held on such date or by written ballot to be filed on or before such date), by a majority of the directors of the credit union. Written notice of the proposition and of the date set for the vote shall then be delivered in person to each member, or mailed to each member at the address for such member appearing on the records of the credit union, not more than thirty nor less than seven days prior to such date. Approval of the proposition for conversion shall be by the affirmative vote of a majority of the members, in person or in writing.

(2) A statement of the results of the vote, verified by the affidavits of the president or vice-president, and the secretary, shall be filed with the commissioner within ten days after the vote is taken.

(3) Promptly after the vote is taken and in no event later than ninety days thereafter, if the proposition for conversion was approved by such vote, the credit union shall take such action as may be necessary under the applicable federal law to make it a federal credit union, and within ten days after receipt of the federal credit union charter there shall be filed with the commissioner a copy of the charter thus issued. Upon such filing the credit union shall cease to be a credit union organized under this Chapter.

(4) Upon ceasing to be a credit union organized under this Chapter, such credit union shall no longer be subject to any of the provisions of this Chapter. The successor federal credit union shall be vested with all of the assets and shall continue responsible for all the obligations of the credit union organized under this Chapter to the same extent as though the conversion had not taken place.

C.(1) This subsection prescribes the procedure that will enable members of a credit union organized under this chapter who are a separately identifiable group to undertake an equitable division of their assets, liabilities and capital and charter a new credit union.

(2) A credit union may undertake an equitable division of its assets, liabilities and capital when:

(a) A group of persons within the field of membership of the credit union constitutes a separately identifiable group which is eligible for a credit union charter;

(b) A sufficient number of those in the separately identifiable group have authorized transfer of their share and loan accounts to justify the division; and

(c) The other requirements of the law are met.

(3) Upon the board of directors approval of a proposition for the credit union to divide its assets, liabilities and capital between itself and a credit union to be organized to serve persons in a separately identifiable group with the existing credit union's field of membership, the board shall:

(a) Appoint a committee of at least three members of the said group to assist in the preparation and execution of a plan for division and to subscribe to articles of incorporation for the proposed new credit union; and

(b) Promptly notify the commissioner of financial institutions of these actions.

(4) The board of directors shall prepare a plan for division which shall provide that:

(a) The members within the separately identifiable group shall have the option to be exercised in writing by a specified date, of (i) authorizing the transfer of their accounts to the new credit union upon approval of its charter by the commissioner of financial institutions, or (ii) maintaining their accounts in the existing credit union, provided, however, the bylaws of the existing credit union would permit such retention.

(b) The remaining assets, liabilities and capital will be equitably divided; and

(c) The records will be closed and the division effected by a specified date, subsequent to but no later than six months after the date set for members to exercise their options as specified in this subparagraph.

(5) The board of directors shall give written notice of the options set forth in Paragraph (4) to each person who would be eligible for membership in the proposed new credit union. The written notice shall contain a summary of the plan and a form for confirmation of account balances and authorization for transfer of accounts. If authorization is given to transfer an account, it shall be valid for six months from the date fixed for the exercise of the option.

(6) If a number of members, sufficient to make the division reasonable and feasible, have authorized the transfer of their accounts by the date fixed for exercising the option to transfer, the board of directors shall submit the following information to the commissioner of financial institutions:

(a) A copy of the plan for division of assets, liabilities and capital;

(b) A current financial and statistical report;

(c) A certification of acceptance of option to transfer shares and loans; summarizing the result of the notice of option to transfer; and

(d) A schedule of the share and loan balances of all members who authorized the transfer of their accounts.

(7) An examiner will make the necessary investigation. If requirements are met and the plan appears acceptable, the examiner will assist in holding the charter-organization meeting and completing the required forms.

(8) If the commissioner of financial institutions finds that the plan for division complies with this and other parts of this chapter, he will approve the plan and authorize the board of directors of the existing credit union to present the proposal to the members for approval at an annual or special meeting as provided in Paragraph (9).

(9)(a) If the commissioner of financial institutions approves the plan for division, it may be submitted to the members at an annual meeting, if one is to be held at a time which will assure consummation of the plan within six months after the expiration of the option to transfer, or at a special meeting to be called as provided in the bylaws and held within the six month period.

(b) The notice of the meeting shall:

(i) be given to each member of the credit union;

(ii) state that one of the purposes of the meeting is to vote on the proposed plan;

(iii) advise the members of the reasons for the proposal, the fact that the commissioner of financial institutions has given his approval, the number of eligible members who have authorized the transfer of their accounts, and the membership vote required for approval; and

(iv) be accompanied by a copy of the plan for division of assets, liabilities and capital.

(c) A majority of the members present and voting at the meeting must approve the plan in order for the board of directors to proceed with the division.

(d) The board of directors will promptly certify the results of the membership vote to the commissioner of financial institutions.

(10)(a) If the plan was approved by the members of the existing credit union as provided in Paragraph (9), the commissioner of financial institutions will issue the charter to the new credit union.

(b) The division will be completed as of the date specified in the plan. Upon completion of the division, the new credit union will be vested with all assets received and will be responsible for all liabilities and capital assumed.

(c) The boards of directors for both credit unions will promptly certify the completion of the division to the commissioner of financial institutions. Financial and statistical reports for both credit unions, before and after the division, will accompany the certification.

Added by Acts 1966, No. 467, §4. Amended by Acts 1974, No. 598, §5.



RS 6:667.1 - Powers, privileges, and exemptions of federal credit unions

§667.1. Powers, privileges, and exemptions of federal credit unions

A. Unless federal laws or regulations provide otherwise, federal credit unions and federally insured credit unions and the members thereof shall possess all of the rights, powers, privileges, benefits, immunities, and exemptions that are now provided or hereafter may be provided by the laws of this state for credit unions organized under the laws of this state and for the members thereof. This provision is additional and supplemental to any provision which by specific reference is applicable to federal credit unions and the members thereof.

B. Credit unions organized under the laws of this state and the members thereof shall possess all of the rights, powers, privileges, benefits, immunities, and exemptions that are now granted or hereafter may be granted by this state, its agencies and subdivisions, by virtue of federal law, including the Federal Credit Union Act as amended, to federal credit unions and the members thereof.

C. Credit unions organized under the laws of another state and the members thereof, shall possess all of the rights, powers, privileges, benefits, and immunities and exemptions that are provided or hereafter may be provided by the laws of this state for credit unions organized under this Chapter and for the members thereof; provided credit unions organized in this state are granted the same rights, powers, privileges, benefits and immunities and exemptions that are provided the credit unions of that state.

Added by Acts 1975, No. 653, §4. Amended by Acts 1981, No. 166, §1; Acts 1983, No. 351, §1; Acts 1989, No. 495, §5.



RS 6:667.2 - Annual report

§667.2. Annual report

A. On or before May 15 of each year, the president, treasurer, or other proper officer, or any two directors of each credit union doing business in this state, shall make and sign a report to the commissioner of financial institutions, stating:

(1) The post office address and the municipal address or location, which shall not be a post office box only, of its registered office.

(2) The name and post office address and municipal address or location, which shall not be a post office box only, of each registered agent.

(3) The names and municipal addresses, which shall not be a post office box only, of all its directors, and officers, and when the term of each expires.

(4) The name and address of the government agency or other corporation insuring the shares of its members.

B. Credit unions with their principal office in the state of Louisiana may file a copy of the Report of Officials, NCUA Form 9610, to satisfy the requirements of this Section.

Acts 1985, No. 65, §2.



RS 6:667.3 - Records as evidence

§667.3. Records as evidence

A. An official record of a member's account in a credit union doing business in this state, or an entry therein, when admissible for any purpose, may be evidenced by a copy attested by the officer having legal custody of the member's records.

B. Notwithstanding any law or provision to the contrary, with respect to any power exercised by credit unions, each reproduction, as defined in R.S. 13:3733.1(A), shall be an original as defined in Article 1001 of the Louisiana Code of Evidence, and under any other similar codes of evidence or other evidentiary laws or rules of any other jurisdiction.

Acts 1985, No. 65, §2; Acts 2014, No. 440, §1, eff. July 1, 2014.



RS 6:668 - Criminal Penalties

§668. Criminal Penalties

Whoever knowingly makes any false statement or report for the purpose of influencing in any way the action of a credit union organized under this Chapter, upon any application, or loan, or any change or extension of any of the same, by refinance or otherwise, or the acceptance, release or substitution of security therefor, shall be fined not more than one thousand dollars or imprisoned not more than one year, or both.

Acts 1970, No. 401, §7.



RS 6:669 - Short title

§669. Short title

This Chapter shall be known and may be referred to as the "Louisiana Credit Union Law".

Added by Acts 1976, No. 319, §2.



RS 6:701 - HOMESTEAD AND SAVINGS AND LOAN

CHAPTER 9. HOMESTEAD AND SAVINGS AND LOAN

§701. Applicability

This Chapter is enacted under the legislature's police power and reserved constitutional power to enact law for the regulation of associations, and shall be effective as to all associations heretofore or hereafter incorporated or authorized to transact business in this state.

Acts 1983, No. 675, §1.



RS 6:702 - Short title

§702. Short title

This Chapter shall be known as and cited as the Louisiana Savings and Loan Association Law.

Acts 1983, No. 675, §1.



RS 6:703 - Definitions

PART I. GENERAL DEFINITIONS

§703. Definitions

When used in this Chapter, the following words and phrases shall have the following meanings, unless the context otherwise requires:

(1) "Association" means a savings association, thrift institution, homestead, building and loan association, savings and loan association, or society, including both capital stock and mutual associations. The term shall also include associations organized and chartered under the Louisiana Homestead and Building and Loan Law or those existing prior to July 27, 1932.

(2) "Affiliate" of an association means any corporation, business trust, association, or other similar organization:

(a) Of which an association directly or indirectly, owns or controls either a majority of the voting shares or more than fifty percent of the number of shares voted for the election of its directors, trustees, or other persons exercising similar functions at the preceding election, or controls in any manner the election of a majority of its directors, trustees, or other persons exercising similar functions.

(b) Of which control is held, directly or indirectly through stock ownership or in any other manner by the stockholders of an association who own or control either a majority of the shares of such association or more than fifty percent of the number of shares voted for the election of directors of such association at the preceding election, or by trustees for the benefit of the shareholders of any such association.

(c) Of which a majority of its directors, trustees, or other persons exercising similar functions are directors of any one association.

(3)(a) "Capital stock association" means an association, not in the mutual form, having capital stock ownership.

(b) "Mutual association" means an association, not having capital stock ownership and operating in the mutual form.

(4) "Commissioner" means the commissioner of financial institutions, of the state of Louisiana, in his capacity as supervisor of associations.

(5) "Demand account" means an account payable on demand which is not a savings account.

(6) "Depositor" means a holder of a savings, demand, or other type of deposit account of an association.

(7) "Direct-reduction loan" means a loan or other obligation repayable in consecutive installments, sufficient to retire the debt, principal and interest, within a certain stated or specified period of time.

(8) "Financial institution" means a thrift institution, association, commercial bank, or trust company.

(9) "Gross negligence" means a reckless disregard of, or a carelessness amounting to indifference to, the best interests of the financial institution or the shareholders thereof, and involves a substantial deviation below the standard of care expected to be maintained by a reasonably careful person under like circumstances.

(10) "Impaired condition" means a condition in which the assets of an association in the aggregate do not have a fair value equal to the aggregate amount of liabilities of the association.

(11) "Insured association" means an association, the savings accounts or shares of which are insured by the Federal Savings and Loan Insurance Corporation or its successor.

(12) "Liquid assets" means cash on hand; cash on deposit in federal home loan banks, federal reserve banks, in banks performing similar reserve functions, in commercial banks, or associations, which is withdrawable upon not more than thirty days notice, and which is not pledged as security for indebtedness, except that any deposits in a bank or association under the control or in the possession of any supervisory authority shall not be considered as liquid assets; and obligation of, or obligations which are fully guaranteed as to principal and interest by, the United States, this state, or municipalities or political subdivisions of this state, or any other obligation approved by the commissioner.

(13)(a) "Member" means a person or entity holding a savings or demand account of or shares of a mutual association, and may include a person borrowing from or assuming or obligated upon a loan or interest therein held by such association if such is authorized by the charter or the bylaws of the association. A joint relationship, whether of savers or borrowers, constitutes a single membership.

(b) "Stockholder" means the owner of one or more shares of any class of capital stock of a capital stock association.

(14) "One borrower" means any person or entity which is, or which upon the making of a loan becomes, an obligor on a real estate loan or otherwise an obligor to the association, either directly or indirectly.

(15) "Real estate loan" means any loan or other obligation secured, as provided for in this Chapter, by immovable property held in full ownership or under a lease extending or renewable automatically for a period of at least five years beyond the date scheduled for the final principal payment of such loan or obligation, or any transaction out of which a mortgage or vendor's privilege is created against such immovable property including but not limited to the purchase of such real estate by an association and the concurrent or immediate sale thereof on installment contract.

(16) "Savings account" means an account to which earnings, including interest, is paid or accrued. Stock in a capital stock association shall not be deemed a savings account.

(17)(a) "Share" means any share, certificate, security, account, or other evidence of funds invested in a mutual association by a member thereof, other than a savings or demand account.

(b) "Stock" means capital stock of a capital stock association.

(18) "Savings liability" means the aggregate amount of savings accounts of depositors and shares of members, plus earnings credited to such accounts, less redemptions and withdrawals.

(19) "Service organization" means a corporation in which the shares of stock may be owned by one or more associations, financial institutions, or other persons.

(20) "Thrift institution" means an association, a homestead association,society or company, a savings and loan association, a building and loan association, a savings association, a foreign savings association, a federal savings association, a federal savings and loan association, a federal savings bank, or a supervised thrift and residential financing institution of a substantially similar nature.

(21) "Unsafe and unsound condition" means the inability of an association to meet its withdrawal requests or the association having violated its charter.

(22) "Withdrawal value" means the amount credited to the shares of a member or to a savings or demand account, less lawful deductions therefrom, as shown on the records of the association.

Acts 1983, No. 675, §1; Acts 1986, No. 163, §1; Acts 1990, No. 667, §1, eff. July 19, 1990; Acts 1992, No. 586, §1, eff. June 30, 1992; Acts 1999, No. 633, §1, eff. July 1, 1999.

{{NOTE: SEE ACTS 1992, NO. 586, §2, FOR RETROACTIVE APPLICABILITY AND PERIOD OF REPOSE.}}



RS 6:704 - Organization

PART II. ORGANIZATION AND INCORPORATION

§704. Organization

Any number of natural persons, not less than five, who are residents of the state, may organize an association.

Acts 1983, No. 675, §1.



RS 6:705 - Incorporation; articles of incorporation; content; bylaws

§705. Incorporation; articles of incorporation; content; bylaws

A. Every association organized under this Chapter shall be incorporated and formed under written articles of incorporation. These articles shall be written in the English language and shall be signed by each incorporator or by an agent of each incorporator duly authorized by a document attached to the articles. The articles shall be acknowledged by any incorporator before a notary public and two witnesses, or may instead be executed by authentic act.

B. The articles shall set forth:

(1) The name of the corporation and the general nature of the business to be transacted or a statement that the corporation may engage in any activity or business permitted by this Chapter.

(2) The duration of the corporation, if other than perpetual.

(3) The place chosen for its domicile, which shall be in this state.

(4) The full name and address of each incorporator and, in the case of a capital stock association, the full name and address of each subscriber and the number of shares subscribed.

(5) The maximum and minimum number of directors and the mode of their election.

(6) Any provision which the incorporators may choose to insert for the regulation of the business and for the conduct of affairs of the corporation and any provision creating, dividing, limiting or regulating the powers of the corporation, the directors and the members or stockholders, or any class of members or stockholders, and also including, but not limited to, in the case of a capital stock association, provisions for cumulative voting for directors, and provisions governing the issuance of stock certificates to replace lost or destroyed certificates.

(7) In the case of capital stock association:

(a) The amount of capital stock authorized, showing the maximum number of shares of par value common stock and of preferred stock, of every kind, class, or series of each, together with the distinguishing characteristics and the par value of each.

(b) The amount of capital with which the corporation will begin business.

(c) A statement that stockholders shall have preemptive rights.

C. The articles may also contain any of the following:

(1) Any provision concerning the powers or rights of the corporation, the directors, or stockholders or members.

(2) Any other provision for the regulation of the business and conduct of the affairs of the corporation not prohibited by this Chapter or other laws of this state, including any provision authorized by R.S. 6:213(B)(3). The provisions of R.S. 6:213(B)(3) may be included in the articles of both mutual and stock associations.

(3) Authorization to adopt bylaws.

Acts 1970, No. 234, §1; Acts 1983, No. 675, §1; Acts 1987, No. 261, §4, eff. July 3, 1987; Acts 2015, No. 83, §1.



RS 6:706 - Articles of incorporation; approval by the commissioner

§706. Articles of incorporation; approval by the commissioner

A. The articles of incorporation or a multiple original thereof, shall be filed with the commissioner. The incorporators shall submit with their articles and bylaws any statements, exhibits, maps, and other data which the commissioner may require. All information shall be sufficiently detailed and comprehensive to enable the commissioner to pass upon the petition for incorporation as to the criteria set out in Subsection (B) of this Section.

B.(1) On the receipt of the articles of incorporation, a fifteen hundred dollar application fee, attendant data, and the request from the incorporators for approval of incorporation, the commissioner shall give written notice to each association which he determines may be affected that a petition for a request for approval of incorporation has been made. This notice shall state the name of the proposed association and the place where the incorporators propose to establish a principal office of the association. The commissioner shall not issue a certificate of authority of a mutual association unless he shall affirmatively have found that all the requirements in respect to the subscription and payment of shares or savings accounts at the time of organization and previous to the doing of business by any newly organized association have been complied with strictly and in good faith. The commissioner shall not issue a certificate of authority for a capital stock association unless he shall affirmatively determine that:

(a) The amount of capital stock subscribed for is sufficient for the safe and proper operation of the corporation, but in no event less than five hundred thousand dollars.

(b) The proposed corporation has set aside as a permanent capital reserve an amount sufficient for the safe and proper operation of the association, but in no event less than one hundred thousand dollars, that shall be credited to paid-in surplus and may be used to offset losses from operations.

(c) All subscriptions for capital stock of the proposed corporation have been purchased for cash.

(d) All initial stockholders of the proposed association are natural persons and residents of the state.

(2) The commissioner, before issuing a certificate of authority to any association, local or foreign, shall examine the qualifications, character, and responsibility of the persons organizing the association and shall examine the present and future savings association needs of the community or locality to be served by the proposed association, and generally shall consider the possibility of usefulness and service which the proposed association may reasonably be expected to meet and fulfill in the light of the considerations herein set forth and shall determine that the proposed association has been approved for insurance of accounts. If, in his discretion, the commissioner deems that the public interest will not be served by permitting the organization of the association, he shall refuse to issue a certificate of authority.

C. No association shall commence business in Louisiana until it has procured from the commissioner a certificate of authority. This certificate of authority shall be issued by the commissioner upon approving the request for incorporation. The commissioner shall transmit to the incorporators two copies of the certificate of authority.

D. The certificate of authority shall be conclusive evidence of the fact that the corporation has been duly incorporated, except that in any proceeding brought by the state to annul, forfeit, or vacate a corporation's franchise, the certificate of authority shall be only prima facie evidence of due incorporation.

E. Upon issuance of the certificate of authority, the corporation shall be duly incorporated, and corporate existence shall begin, except that if the articles were filed within three days, exclusive of legal holidays, after acknowledgment thereof or execution thereof as an authentic act, the corporation shall be duly incorporated, and a corporate existence shall begin as of the time of such acknowledgment or execution.

F. A multiple original of the articles with a copy of the commissioner's certificate of authority shall, within thirty days after the incorporation, be filed for record in the office of the recorder of mortgages of the parish in which the association is domiciled.

Acts 1970, No. 234, §1. Amended by Acts 1982, No. 367, §1; Acts 1983, No. 675, §1; Acts 1999, No. 342, §3; Acts 2003, No. 17, §1, eff. May 23, 2003; Acts 2003, No. 60, §1, eff. May 23, 2003.



RS 6:707 - Capital stock; types of stock; consideration for issuance; security for loan

§707. Capital stock; types of stock; consideration for issuance; security for loan

A. A capital stock association shall not issue any shares of stock except those authorized by its articles of incorporation. Capital stock shall have the par value stated in the articles of incorporation and, with the prior approval of the commissioner, may consist of common stock and preferred stock, which may be divided into classes and the classes may be divided into series. Each kind, class, and series may have such distinguishing characteristics, including designations, preferences, or restrictions regarding dividends, redemption, voting powers, or restrictions or qualifications of voting powers as are imposed in the articles of incorporation. Restrictions and qualifications of voting powers so imposed shall control in any case in which any vote or consent of stockholders is now or hereafter required by law, unless such a law expressly provides to the contrary. Voting rights shall be exclusively vested in the holders of the capital stock of the association, and depositors and borrowers of the association not holding such stock shall have no voting rights. A capital stock association shall have no members, as defined in this Chapter.

B. Except for stock issued pursuant to a plan of merger, consolidation, conversion from mutual to a capital stock association, or other type of reorganization which has been approved by the commissioner, the consideration for the issuance of voting common capital stock, the par value of which shall be maintained as the permanent capital of the association, shall be paid in cash, and any excess over par value shall be credited to paid in surplus which shall not be available for dividends or other distribution to stockholders except upon liquidation.

C. Except as provided herein, the total of the par value of all outstanding shares of voting common stock shall be the permanent capital of the association and shall not be retired until final liquidation of the association. No association shall reduce its outstanding voting common capital stock without first obtaining the consent of the commissioner. Consent shall be withheld if the reduction will cause the par value of outstanding voting common capital stock to be less than the minimum required by this Chapter or result in less than adequate net worth or reduce the capital of the association below the amount required for a liquidation account established in connection with the conversion of a mutual association to a capital stock association.

D. The provisions of R.S. 6:416 and the rules and regulations promulgated thereunder shall be applicable to associations chartered under the provisions of this Title in the same manner as they are applicable to state banks.

E. Repealed by Acts 1997, No. 1003, §2.

Acts 1983, No. 675, §1; Acts 1997, No. 1003, §§1, 2.



RS 6:708 - Directors; number; qualifications; oath; vacancies

§708. Directors; number; qualifications; oath; vacancies

A. The business of each association shall be managed and its corporate powers exercised by a board of directors. The board shall consist of not less than five nor more than twenty-five natural persons who shall be elected as established by the articles of incorporation or bylaws. The board shall be elected as hereinafter set forth, by a plurality of the votes at the annual meeting of members or stockholders or at any other meeting of members or stockholders called for that purpose. A director may be removed from the board as provided in the articles of incorporation.

B. At the first annual meeting, the members or stockholders may divide the directors into three classes of as nearly equal numbers as possible. The term of office of directors of the first class shall expire at the next annual meeting after the first election; of the second class, one year thereafter; and of the third class, two years thereafter. At each annual election thereafter the directors may be chosen for a full term of three years to succeed those whose terms expire. Except with respect to their specific terms of office, all directors shall possess equal power. No director shall be elected for a longer single term than three years.

C. At least three-fifths of the directors shall be citizens of the United States during their entire term of service and shall have resided in the United States for at least one year preceding their election. No director of an association shall serve simultaneously as a director of more than one association without the prior approval of the commissioner, except any person serving as a director of more than one association prior to July 29, 1970 may continue to serve in those capacities.

D. Repealed by Acts 2003, No. 360, §1, eff. June 18, 2003.

E. Any person adjudicated a bankrupt or convicted of a criminal offense involving dishonesty or a breach of trust, while serving as a director or officer may, after notice and opportunity to be heard, be suspended or removed by the commissioner. However, no action of the board of directors shall be invalidated by reason of the participation of such a director in any action.

F. Upon assuming office, each director shall take an oath that he will, so far as the duty devolves on him, diligently and honestly administer the affairs of the association and will not knowingly violate, or willfully permit to be violated, any of the provisions of this Chapter. The oath shall be subscribed to by the director making and taking it and each oath shall be entered into the minutes of the next regular or special meeting of the board of directors. The oath shall be retained in the records of the association for examination by the commissioner.

G. The board of directors of each association shall hold meetings at the times and places provided for in the bylaws.

H. Any director who, without excuse duly accepted by the members of the board present at such meetings and entered upon the minutes of the meetings, fails to attend three consecutive meetings of the board of directors of any association may be deprived of membership on the board, which, pending a reelection of the members, cannot be restored except for good cause shown.

I. In the event of a vacancy on the board of directors, including vacancies created by an increase in the number of directors, the board of directors may fill such vacancy pending election by the members.

Acts 1983, No. 675, §1; Acts 1989, No. 395, §1, eff. June 30, 1989; Acts 1993, No. 276, §1, eff. Oct. 1, 1993; Acts 2003, No. 360, §1, eff. June 18, 2003.



RS 6:709 - Members or stockholders meeting

§709. Members or stockholders meeting

A. There shall be an annual meeting of members or stockholders which shall be held in accordance with the articles of incorporation or bylaws. At this meeting the board of directors, through the secretary or other officer whom they may designate, shall make a statement to the members or stockholders setting forth in general the assets and liabilities of the association during the previous year.

B. Meetings of members or stockholders may be called by the board of directors in their discretion, or as otherwise fixed in the articles of incorporation or the bylaws.

C. Unless otherwise stated in the articles of incorporation or bylaws of the association, or elsewhere in this Chapter, the members or stockholders who shall be entitled to vote at any meeting shall be those who were members or stockholders of record as of the date of record established by the board of directors, except those who subsequently have ceased to be members or stockholders.

D. Unless otherwise provided in the articles of incorporation or bylaws, at every meeting each member or voting stockholder shall be entitled upon each proposal presented to vote as follows:

(1) In the case of a member of a mutual association, for every one hundred dollars or major fraction thereof, held in a savings or demand account, or if borrowers are members of the association, for any amount borrowed, one vote, but no member may cast more than five hundred votes.

(2) In the case of a capital association, each stockholder is entitled to one vote for each share of voting stock recorded in the stockholder's name on the books of the corporation on the record date fixed as provided in Subsection C.

E. Unless otherwise provided in the articles of incorporation or bylaws, voting at any meeting of the members or stockholders may be in person or by written proxy signed by the member or stockholder or his duly authorized agent. However, no proxy may be voted at any meeting unless the proxy was filed with the secretary of the association for verification at least five days prior to the date of the meeting at which the proxy is to be voted. When shares of stock, or accounts are registered in the name of two or more persons, a proxy signed by any one or more of them shall be deemed valid unless the association receives written notice to the contrary from a nonsigning registered member or stockholder before the proxy is voted.

F. Unless otherwise provided in the articles of incorporation or bylaws, at an annual meeting or at any special meeting of members or stockholders, any number of persons present in person or by eligible proxy shall constitute a quorum and a majority of all votes cast at any meeting shall determine any question unless this Chapter specifically provides otherwise.

Acts 1983, No. 675, §1.



RS 6:710 - Notice of meeting

§710. Notice of meeting

A. Unless a method of notice is provided in the articles of incorporation or bylaws or elsewhere in this Chapter, notice of meetings of members of a mutual association shall be given by publishing on separate days no less than two notices of the meeting not more than thirty days nor less than ten days prior to the date of the meeting in a newspaper of the parish of domicile of the association.

B. Unless a method of notice is provided in the articles of incorporation or bylaws or elsewhere in this Chapter, notice of meetings of stockholders of a stock association shall be given by mailing a notice thereof to those who were stockholders as of the date of record established by the board of directors.

C. If an association desires to establish a date of record for notice of meeting or for voting rights at meetings, it can be so provided in the articles of incorporation or bylaws. If it is not so provided, then the date of record for notice or voting rights shall be the last day of the second calendar month immediately preceding the date set for the meeting.

Acts 1983, No. 675, §1.



RS 6:711 - Organization meeting

§711. Organization meeting

Within thirty days after the corporate existence of an association begins, the directors of the association shall hold an organization meeting and shall elect officers, and adopt bylaws. At the organization meeting the directors shall take such other action as is appropriate with the beginning of the transaction of business by the association. The commissioner may extend by order the time within which the organization meeting shall be held.

Acts 1983, No. 675, §1.



RS 6:712 - Corporate name

§712. Corporate name

A. An association shall not adopt a corporate name which indicates or implies that it is organized for any purpose other than one or more of the purposes contained in its articles of incorporation.

B. An association may change its name with consent of the commissioner.

C.(1) No person, firm, company, association, fiduciary, partnership, or corporation, either domestic or foreign, unless it is lawfully authorized to do business in this state under the provisions of this Chapter and actually engaged in carrying on a savings association business shall do business under any name or title which contains the terms "homestead savings association," "savings and loan association," "building and loan association," "building association," "savings association," "savings," or any combination employing either or both of the words "building" or "loan" with one or more of the words "saving," "savings," or any combination employing one or more of the words "saving," "savings," with one or more of the words "association," "institution," "society," "company," "fund," "corporation," or use any name or sign or circulate or use any letterhead, billhead, circular, or paper whatever, or advertise or represent in any manner which indicates or reasonably implies that his or its business is of the character or kind of business carried on or transacted by a savings and loan association or which is likely to lead any person to believe that its business is that of a savings and loan association.

(2) Upon application by the commissioner or any association, a court of competent jurisdiction may issue an injunction to restrain any such entity from violating or continuing to violate any of the foregoing provisions of this Section.

(3) Any violation of the provisions of this Section shall be punishable by a fine of not more than one thousand dollars, and each day of violation shall constitute a separate offense.

D.(1) The words "homestead", "building and loan", "savings and loan", or "savings" shall form a part of the name of every local association organized subsequent to July 27, 1932. Corporations existing prior to December 31, 1982, as building and loan or homestead associations, savings associations, savings and loan associations, societies, or companies, may continue their present name or may use any other names authorized in this Section. An ordinal number may not be used as a single descriptive word preceding the words "Savings Association", or "Savings and Loan Association", unless such words are followed by the words "of ________", the blank being filled by the name of the community, town, city, or parish in which the association has its home office. An ordinal number may be used together with another descriptive word, preceding the words "Savings Association" or "Savings and Loan Association" provided the other descriptive word has not been used in the corporate name of any other association in the state, in which case the suffix mentioned above is not required to be used. An ordinal number may be used together with another descriptive word, preceding the words "Savings Association" or "Savings and Loan Association", even when such other descriptive word has been used in the corporate name of an association in the state, provided the suffix "of ________", as provided above, is also used. The suffix provided above may be used in any corporate name.

(2) The use of the words, "National," "Federal," "United States," "Insured," "Guaranteed," or any form thereof, separately or in any combination thereof with other words or syllables, is prohibited as part of the corporate name of an association.

(3) No certificate of incorporation of a proposed association having the same name as a corporation authorized to do business under the laws of this state or a name so nearly resembling it as to be likely to deceive shall be issued by the commissioner, except to an association formed by the reincorporation, reorganization, or consolidation of the association with other associations, or upon the sale of the property or franchise of an association.

(4) Corporations existing as associations prior to the effective date of this Chapter may continue their present name or may use any of the names authorized in this Section.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1; Acts 1986, No. 163, §1; Acts 1997, No. 42, §1.



RS 6:713 - Forfeiture of charter for nonuse

§713. Forfeiture of charter for nonuse

Any association which fails to commence business within six months after the date upon which its corporate existence begins, shall forfeit its corporate existence, unless the commissioner, before the expiration of the six month period, approves the extension of time within which it may commence business, upon a written application by the association stating the reasons for such delay. Upon such forfeiture the certificate of incorporation shall expire, and all action taken in connection with the incorporation thereof, except the payment of the incorporation fee, shall become void. Amounts credited on shares, savings accounts, or stock subscriptions, less expenditures approved by the commissioner, shall be returned pro rata to the respective holders thereof.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:714 - Officers and agents; election, powers, duties

§714. Officers and agents; election, powers, duties

A. The board of directors shall elect a president, or chief executive officer, cashier or chief financial officer, and a secretary, who shall each be a different person, and shall elect a chairman of the board. One or more vice presidents may be elected. None of the officers except the chairman and the president or chief executive officer are required to be a director of the association. No person holding more than one office may sign in more than one capacity any instrument required by law to be signed by two officers.

B. The board may elect and appoint such other officers and agents as may be necessary for conducting the business of the association in the manner provided by the bylaws.

C. Every association shall be deemed to have the following registered agents, who shall be the president or chief executive officer, the cashier or chief financial officer, and the secretary of the association. Service of citation or other legal process on an association shall be made by personal service on any of the named registered agents. If the officer making service certifies that he is unable, after diligent effort, to have service made on the registered agents, service may be made on any officer of the association at the main office of the association.

D. The officers and agents shall have such rights and perform such duties in the management of the association as may be prescribed by the articles or bylaws or by the board of directors.

E. Election or appointment of an officer shall not, of itself, create contract rights. Any officer or agent may be removed by the board of directors, with or without cause, at any time, without prejudice, however, to the contract rights of the person so removed.

F. Except as otherwise provided in the articles or bylaws or by resolution of the board of directors, the president or chief executive officer, or the cashier or chief financial officer, shall have the power, in the name and on behalf of the association, to authorize the filing, prosecution, or defense of any suit or other legal proceeding. Such persons shall have the authority to direct, in the association's name, the issuance of conservatory writs and to bond property in legal custody, to execute bonds in connection with any legal proceedings, and to make affidavits required by law or rules of court. Such acts shall have the same force and effect as an act of the association itself and shall be binding upon it.

Acts 1989, No. 133, §1, eff. June 22, 1989; Acts 2001, No. 637, §1, eff. June 22, 2001; Acts 2003, No. 72, §1, eff. May 28, 2003.



RS 6:721 - Method of amending articles generally

PART III. AMENDMENT AND RESTATEMENT OF ARTICLES

§721. Method of amending articles generally

An association may, in the manner provided for state banks in Part III of Subchapter A of Chapter 3 of this Title, amend and restate its articles of incorporation.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1; Acts 2003, No. 17, §1, eff. May 23, 2003; Acts 2003, No. 60, §1, eff. May 23, 2003; Acts 2003, No. 577, §1, eff. June 27, 2003.



RS 6:722 - To 730 Repealed by Acts 1970, No. 234, 2.

§722. §§722 to 730 Repealed by Acts 1970, No. 234, §2.



RS 6:731 - General powers of associations

PART IV. POWERS

§731. General powers of associations

Every association incorporated pursuant to or operating under the provisions of this Chapter shall have all the powers enumerated, authorized, and permitted by this Chapter and such other rights, privileges, and powers as may be incidental to or reasonably necessary or appropriate for the accomplishment of the objectives and purposes of the association; to enter into such contracts, incur such obligations, and generally do anything necessary or appropriate to take advantage of all membership, loans, subscriptions, contracts, grants, rights, or privileges whatsoever which may at any time be available or inure to associations by virtue of any act or resolution of the Congress of the United States, particularly any act of Congress creating a federal home loan bank system, or any other similar government or private institution, or any agency plan whatsoever for the financing and promotion of home building through or in connection with associations, or for the furnishing of cash funds or other property for any purpose and on any terms and conditions to the associations. Among others, and except as otherwise limited by the provisions of this Chapter, every association shall have the following powers:

A. Existence; seal; bylaws. To have perpetual existence; to adopt and use a corporate seal, which may be affixed by imprint, facsimile, or otherwise; to establish, through the action of its board of directors, such bylaws for the management and regulation of the affairs of the association as are necessary and proper; notwithstanding any contrary provision in the existing bylaws of any association to make from time to time, through the action of its board of directors, such changes and amendments in the bylaws of the association as are advisable and expedient.

B. Plaintiffs; defendants. To contract, sue and be sued, complain and defend in any court of law or equity, in its corporate name and as an entity separate and distinct.

C. Issue shares and accounts. To issue shares or capital stock as appropriate to its form of organization; to issue savings and demand accounts; to assess and collect from members, borrowers, or savers, any of the following: fees, dues, fines, interest, premiums, late charges, and other charges, and the same shall not be held to be usurious; to permit or force members and depositors to withdraw all or part of their shares or savings and demand accounts; to assess and collect from members, borrowers, or savers collection fees, transfer fees, and such other fees as may be authorized by the board of directors.

D. Own and transfer property.

(1) Subject to other provisions of this Chapter, associations may acquire, purchase, hold, develop, lease, encumber and convey property of whatever kind and character, real, personal, or mixed.

(2) In addition, associations may purchase immovable property for the purpose of participating in federal or state community renewal programs involving such acquisition of land, provided that the cost of such immovable property:

(a) Shall not exceed ten percent of the total mortgage loans, or the sum of paid in capital, reserves, and undivided profits, whichever is less; and,

(b) Shall be recovered by charging the cost of that investment against reserves or undivided profits within ten years from the date of acquisition.

(3) The provisions of Paragraph (2) of this Subsection shall not apply to immovable property acquired or owned by an association and used, in whole or in part, for the conduct of the business of the association.

(4) An association, in payment and settlement of the price and consideration of any sales made of any property belonging to it and acquired by repossession or otherwise, may accept unencumbered capital stock or shares of the association and such transfers are in all respects legal and binding. An association may also exchange any of its property for other property. The exchange shall be effected on terms and conditions considered appropriate and advantageous by the board in each case.

E. Borrowing. To borrow, give security, be surety, and issue notes, bonds, debentures, other obligations, or other securities. Any such borrowing shall constitute a claim against the corporate assets, and shall be payable in advance of, and by preference over, all claims or rights of members or stockholders in any of the assets of the association. The commissioner may, in writing, impose limits on the amount of borrowings of an association if the association is in an impaired condition or in an unsafe and unsound condition.

F. Insurance of accounts. To obtain and maintain insurance of its savings or demand accounts or shares by the Federal Deposit Insurance Corporation or other federal or state agency established for the purpose of insuring savings or demand accounts or shares in associations.

G. FHLB memberships. To qualify as and become a member of a Federal Home Loan Bank.

H. Officers, directors, employees. To name and appoint such officers, directors, agents, managers, attorneys, notaries and auditors, and employees as business, interest, and convenience shall require and to provide them suitable compensation; to provide for life, health and casualty insurance for officers and employees, and to adopt and operate reasonable bonus or deferred compensation plans and retirement plans, including plans which qualify as plans under regulations of the Internal Revenue Service, for such officers and employees; and to provide for indemnification of its officers, employees, and directors as prescribed or permitted in this Chapter whether by insurance or otherwise.

I. Facilitating organizations. To become a member of, deal with, or make reasonable payments or contributions to any organization to the extent that such organization assists in furthering or facilitating the association's purposes, powers, or community responsibilities, and to comply with any reasonable conditions of eligibility.

J. Safe deposit boxes. To maintain and let safes, boxes, or other receptacles for the safekeeping of personal property upon such terms and conditions as may be agreed upon.

K. Money orders. To sell money orders, travel checks, and similar instruments drawn by it on its own accounts, or on its accounts at other financial institutions, or as agent for any organization empowered to sell such instruments through agents within this state.

L. Servicing. To service mortgage loans for others.

M. Trust powers.

(1) Limited trusteeship for Keogh and IRA retirement plans.

An association is authorized to act as trustee of any trust created or organized in the United States and forming part of a stock bonus, pension, profitsharing plan, or other qualified plan, which qualifies or qualified for specific tax treatment under Section 401(d) or any other applicable Section of the Internal Revenue Code, and to act as trustee or custodian of an individual retirement account within the meaning of Section 408, or other applicable Section of the Internal Revenue Code. An association may invest trust funds in its own accounts. All funds held in such fiduciary capacity by any such association may be comingled* for appropriate purposes of investment, but individual records shall be kept by the fiduciary for each participant and shall show in proper detail all transactions engaged in under the authority of this Paragraph.

(2) General trust business.

(a) The commissioner is authorized and empowered to grant by special permit to an association applying therefor the right to act as trustee, executor, administrator, guardian, or in any other fiduciary capacity. Subject to the rules and regulations of the commissioner, service organizations may invest in state or federally chartered corporations which are located in the state and which are engaged in trust activities.

(b) Associations exercising any or all of the powers enumerated in this Subsection shall segregate all assets held in any fiduciary capacity from the general assets of the association and shall keep a separate set of books and records showing in proper detail all transactions engaged in under authority of this Subsection.

(c) No association shall receive in its trust department deposits of current funds subject to check or the deposit of checks, drafts, bills of exchange, or other items for collection or exchange purposes. Funds deposited or held in trust by the association awaiting investment shall be carried in a separate account and shall not be used by the association in the conduct of its business unless it shall first set aside as security therefor in the trust department an equivalent amount in United States bonds or other securities approved by the commissioner.

(d) In the event of the failure of such association, the owners of the fund held in trust for investment shall have a lien on the bonds or other securities so set apart, in addition to their claim against the estate of the association.

(e) It shall be unlawful for any association to lend any officer, director, or employee any funds held in trust under the powers conferred by this Subsection. Any officer, director, or employee making such loan, or to whom such loan is made, may be fined not more than five thousand dollars, or imprisoned, for not more than six months, or both.

(f) In passing upon application for permission to exercise the powers enumerated in this Section, the commissioner may take into consideration the amount of net worth of the applying association, whether or not such net worth is sufficient under the circumstances of the case, the needs of the community to be served, and any other facts and circumstances that seem to it proper, and may grant or refuse the application accordingly.

(g)(i) Any association desiring to surrender its right to exercise the powers granted under this Subsection, in order to relieve itself of the necessity of complying with the requirements of this Subsection, or to have returned to it any securities which it may have deposited with state authorities for the protection of private or court trusts, or for any other purposes, may file with the commissioner a certified copy of a resolution of its board of directors signifying such desire.

(ii) Upon receipt of such resolution the commissioner, after satisfying himself that such association has been relieved of all duties as trustee, executor, administrator, guardian or other fiduciary, under court, private, or other appointments, previously accepted under authority of this Subsection, may at the discretion of the commissioner, issue to such association a certificate certifying that such association is no longer authorized to exercise the powers granted by this Subsection.

(iii) Upon the issuance of a certificate by the commissioner an association shall no longer be subject to the provisions of this Subsection or the regulations of the commissioner made pursuant thereto; shall be entitled to have returned to it any securities which it may have deposited with the state for the protection of private or court trust; and shall not exercise thereafter any of the powers granted by this Subsection without first applying for and obtaining a new permit to exercise such powers pursuant to the provisions of this Subsection.

(iv) The commissioner is authorized and empowered to promulgate such regulations as he may deem necessary to enforce compliance with the provisions of this Subsection and the proper exercise of the trust powers granted by this Subsection.

(h)(i) In addition to the authority conferred by other law, if in the opinion of the commissioner, an association is unlawfully or unsoundly exercising or has unlawfully or unsoundly exercised, or has failed for a period of five consecutive years to exercise, the powers granted by this Subsection or otherwise fails to comply with the requirements of this Subsection, the commissioner may issue and serve upon the association a notice of intent to revoke the authority of the association to exercise the powers granted by this Subsection. The notice shall contain a statement of the facts constituting the alleged unlawful or unsound exercise of powers, or failure to exercise powers, or failure to comply, and shall fix a time and place at which a hearing will be held to determine whether an order revoking authority to exercise such powers should be issued against the association.

(ii) Such hearing shall be conducted in accordance with the provisions of R.S. 6:882.

(iii) A revocation order shall become effective not earlier than the expiration of thirty days after service of such order upon the association so served, except in the case of a revocation order issued upon consent, which shall become effective at the time specified therein, and shall remain effective and enforceable, except to such extent as it is stayed, modified, terminated, or set aside by action of the commissioner or a reviewing court.

N. Right to act to avoid loss. Nothing in this Chapter shall be construed as denying to an association the right to invest its funds, operate a business, manage or deal in property, or take any other action over whatever period of time may reasonably be necessary to avoid loss on a loan or investment theretofore made or an obligation created in good faith.

O. Computer services. To purchase, lease, or otherwise obtain a computer or other data processing services from any other organization; to purchase, lease, or otherwise obtain computer or other data processing equipment and machinery; and to render computer, electronic, or other data processing services to others.

P. Loans and investments. To make loans and investments as provided in this Chapter or as authorized by the commissioner.

Acts 1970, No. 234, §1. Amended by Acts 1972, No. 295, §1; Acts 1975, No. 279, §1; Acts 1976, No. 450, §1; Acts 1983, No. 675, §1.

*As appears in enrolled bill.



RS 6:741 - Authorized capital

PART V. CAPITAL AND ACCOUNTS

§741. Authorized capital

The authorized capital of a stock association shall be as provided in its articles of incorporation. The authorized capital of a mutual association shall be unlimited and the actual accumulative capital at any time shall be deemed the authorized capital at such time. No association shall be deceptive in advertising the amount of its capital.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:742 - Miscellaneous provisions relative to capital and accounts

§742. Miscellaneous provisions relative to capital and accounts

A. A capital stock association may raise capital by the sale of stock, stock dividends, profits, issuance of capital notes, and subordinated debentures, or by any other method approved by the commissioner.

B. A mutual association may raise capital in the form of such savings deposits, shares, or other accounts, for fixed, minimum, or indefinite periods of time, all of which are referred to in this Section as savings accounts, or in the form of such demand accounts as are authorized in this Chapter and may issue such passbooks, time certificates of deposit, or other evidence of accounts as it deems proper.

C. Subject to restrictions otherwise imposed by law, an association may agree to pay an additional or different rate of dividend or interest on any share or savings account based upon its classification with respect to the character, amount, duration, or regularity of the transactions with respect to such share or savings account, provided the association pays the same dividend or interest rate on all shares or savings accounts in the same classification.

D. An association may accept demand accounts of those persons or organizations that have a business, corporate, commercial, or agricultural loan relationship with that association; a loan relationship includes, but is not limited to, any outstanding loan, the establishment of a line of credit, and a consistent pattern of lending between an association and a business evidencing a legitimate lending relationship between the association and the business. An association may also accept demand accounts from a commercial, corporate, business, or agricultural entity for the sole purpose of effectuating payments thereto by a nonbusiness customer. An association may not pay interest on a demand account. All savings accounts and demand accounts shall have the same priority upon liquidation.

E. Payment of savings accounts that have fixed or minimum terms of not less than fourteen days shall be subject to the right of the association to require written notice of withdrawal not less than fourteen days in advance.

F. The payment of withdrawals from accounts in the event an association does not pay all withdrawals in full, subject to the right of the association, where applicable, to require notice, shall be subject to such rules and procedures as may be prescribed by the association's board of directors, but any association which, except as authorized in writing by the commissioner, fails to make full payment of any withdrawal when due shall be deemed to be in an unsafe or unsound condition to transact business.

G. Accounts may be subject to check or to withdrawal or transfer on negotiable or transferable or other order or authorization to the association.

H. Notwithstanding any limitation of this Section, associations may establish remote service units for the purpose of crediting savings or demand accounts, debiting such accounts, crediting payments on loans, and the conducting of related financial transactions.

I. Borrowing; issuance of securities. The association may borrow in accordance with R.S. 6:731(E), and as otherwise authorized by this Chapter or by the commissioner.

J. Credit card operations. An association is authorized to issue credit cards, extend credit in connection therewith, and otherwise engage in or participate in credit card operations.

Acts 1983, No. 675, §1.



RS 6:743 - Issuance of capital

§743. Issuance of capital

A. The capital of mutual associations may be divided into such classes of shares or savings accounts as is prescribed by the board of directors and may be issued in such full or fractional denominations and subject to such additional rules and regulations as the board of directors of each association may from time to time make and authorize. These shares or savings accounts may be paid for in periodical installments, in cash or in liquidation of matured shares. Such shares or savings accounts shall be payable in the manner designated for each particular class. A member may exchange the value of any such shares or savings accounts owned for any class desired with the assent of the board of directors.

B. A capital stock association may issue capital stock and other capital securities as approved by the commissioner.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:744 - Shares, savings, and demand accounts; generally

§744. Shares, savings, and demand accounts; generally

A. Ownership. Shares or savings or demand accounts may be opened and held solely and absolutely in one's own right or in trust or other fiduciary capacity for any person, partnership, association, fiduciary, corporation, political subdivision or public or governmental unit, or other entity. Unless otherwise specified by contract, savings accounts shall be represented only by the account of each savings account holder on the books of the association, and such accounts or any interest therein shall be transferable only on the books of the association and upon proper written application by the transferee upon terms approved by the board of directors; and the association may treat the holder of record of a savings or demand account as the owner thereof for all purposes without being affected by any notice to the contrary unless the association has received in writing a notice of a claim of ownership or of an interest therein by a party other than such holder.

B. Evidence of ownership. An association may issue to a holder of a savings or demand account evidence of such holder's interest therein and the terms thereof, including an account book, certificate, receipt, memorandum or any other medium which may be used for the storage and retrieval of information by the holder. Savings or demand accounts may also be issued in book entry form.

C. Duplicate evidence of accounts. Duplicate evidence of accounts may be issued pursuant to such requirements as the association may prescribe. When an affidavit or written signed statement is executed by the holder of record to the effect that the passbook, account book, certificate receipt, memorandum, or other evidence of account has been lost or destroyed, and that it has not been pledged or assigned in whole or in part, an association, without more, may issue a new evidence of account in the name of the holder of record, such evidence stating that it is issued in lieu of the one lost or destroyed, and the association shall in no way be liable thereafter on account of the original evidence of account. When the association has acknowledged in writing an assignment or pledge of the passbook, account book, certificate receipt, memorandum, or other evidence of account, such association shall remain liable to the assignee of record irrespective of any affidavit executed by the holder of record.

D. Proof of ownership. For the purposes of withdrawals, an association may rely on any application, agreement, or signature card used to establish a savings or demand account as presumptive evidence establishing ownership of any and all funds and other credits deposited therein, and may consider and treat any and all funds on deposit in such an account as belonging to and the sole and exclusive property of the depositor or depositors named on the account application, agreement, or signature card, unless otherwise notified or directed by such depositor or depositors. This Subsection shall have no application in the case of seizure.

Acts 1970, No. 234, §1; Acts 1983, No. 675, §1; Acts 1989, No. 223, §1.



RS 6:745 - Cancellation of shares, savings accounts

§745. Cancellation of shares, savings accounts

All shares or savings accounts withdrawn, forfeited, retired, or surrendered shall be cancelled and become the property of the association, and new shares or savings accounts may be issued in lieu of them. Unpaid installments and other charges upon shares or savings accounts shall be a privilege thereon. Payments of dues or interest may be made in advance and dividends or interest may be allowed thereon.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:746 - Issuance of shares or savings accounts for consideration other than cash

§746. Issuance of shares or savings accounts for consideration other than cash

A. Whenever the commissioner deems it expedient or advisable he may authorize any association to issue shares or savings accounts of any class of its capital for a consideration other than cash, provided that the fair value of the consideration, as determined and fixed by its board of directors, is not less than the aggregate value of the shares or savings accounts issued therefor.

B. Whenever shares or savings accounts of any association are, with the approval of the commissioner, paid for in consideration other than cash, an accurate, detailed, and itemized description of all property to be accepted in lieu of cash, together with a statement of its value as determined and fixed by the incorporators or directors, shall be filed in the office of the recorder of mortgages where the corporation's articles of incorporation have been or are to be recorded.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:747 - Contract for savings programs

§747. Contract for savings programs

A. School savings. An association may contract with the proper authorities of any public or nonpublic elementary or secondary school or institution of higher learning, or any public or charitable institution caring for minors or persons with disabilities, for the participation and implementation by the association, in any school or institutional thrift or savings plan, and it may accept funds for shares or savings accounts at such a school or institution, either by its own collector or by any representative of the school or institution.

B. Payroll savings. An association may contract with any employer with respect to the solicitation, collection, and receipt of savings by payroll deduction to be credited to the designated accounts of its employees who may participate voluntarily.

Acts 1970, No. 234, §1; Acts 1983, No. 675, §1; Acts 2014, No. 811, §2, eff. June 23, 2014.



RS 6:748 - Shares or demand deposits and savings accounts as legal investments and as security

§748. Shares or demand deposits and savings accounts as legal investments and as security

A. Legal investments. (1) Administrators, executors, custodians, conservators, guardians, tutors, curators, trustees, and other fiduciaries of every kind and nature; insurance companies, business and manufacturing companies, banks, trust companies, credit unions, and other types of similar financial organizations; charitable, educational, eleemosynary, and public corporations, funds, and organizations; the state of Louisiana, its agencies, boards, commissions, departments, municipalities, school boards, parishes, and any other political subdivisions of the state, other public corporations, and bodies, and the public officials thereof are hereby specifically authorized and empowered to invest funds held by them, without any order of any court, in savings accounts and shares or demand deposits of an association. Such investments shall be deemed and held to be legal investments for such funds.

(2) Investments by banks and trust companies; by the state and its agencies, boards, commissions, departments, parishes, municipalities, or other political subdivisions of the state, and by other public bodies existing under the constitution and laws of the state shall not exceed at any one time the amount insured by the Federal Deposit Insurance Corporation in any one savings and loan association or savings bank, unless the uninsured portion is collateralized by the pledge of securities in the manner provided by R.S. 49:321, R.S. 33:2929, R.S. 39:1221, R.S. 39:1242, or any other provision of law. Savings and loans associations and savings banks having a net worth of at least three percent of liabilities as reflected in the most recent quarterly report to the Federal Home Loan Bank of the Ninth District or its successor are expressly and specifically authorized and empowered to be fiscal agents and depositories for such investments in the same manner and to the same extent as authorized state banks, national banks, and capital stock associations.

(3) With respect to investments by custodians, associations hereby are deemed to be custodians within the meaning of that term as used in the Louisiana Gifts to Minors Act, and as such may invest funds as custodians in its own accounts.

B. Security. Whenever, under the laws of this state or otherwise, a deposit of securities is required for any purpose, the shares or savings accounts made legal investments by this Section shall be acceptable for such deposits, and whenever, under the laws of this state or otherwise, a bond is required with security, such bond may be furnished, and the shares or savings accounts made legal investments by this Section in the amount of such bond, when deposited therewith, shall be acceptable as security without other security.

C. Provisions supplemental. The provisions of this Section are supplemental to any and all other laws relating to and declaring what shall be legal investments for the persons, fiduciaries, corporations, organizations and officials referred to in this Section, and the laws relating to the deposit of securities and the making and filing of bonds for any purpose.

Acts 1970, No. 234, §1. Amended by Acts 1977, No. 341, §1; Acts 1983, No. 675, §1; Acts 1984, No. 130, §2, eff. June 22, 1984; Acts 1986, No. 446, §1, eff. July 2, 1986.



RS 6:748.1 - Public funds deposits; additional collateral

§748.1. Public funds deposits; additional collateral

A. In addition to other collateral for public funds deposits authorized by law, including but not limited to R.S. 33:2929, R.S. 39:1221, R.S. 39:1242, and R.S. 49:321, savings and loan associations and savings banks, whether chartered on a mutual or stock basis, are hereby authorized and empowered to use as collateral for said funds mortgage pass-through certificates issued by the Federal Home Loan Mortgage Corporation and letters of credit issued by the Federal Home Loan Bank.

B. Notwithstanding any other provisions of the law to the contrary, savings and loan associations and savings banks are specifically designated as depositories for the purpose of holding collateral of other financial institutions when this collateral is security for public funds deposits in excess of the insured limit of the Federal Deposit Insurance Corporation.

C. The Federal Home Loan Bank of the Ninth District or its successor shall be authorized as a depository of collateral for public funds forming the basis for the issuance of the letter of credit offered by the Federal Home Loan Bank.

Acts 1986, No. 99, §1, eff. June 23, 1986.



RS 6:749 - Prescription on savings accounts

§749. Prescription on savings accounts

(1) All claims shall prescribe on any inactive savings account, provided that at least sixty days before any such claim shall prescribe the association shall have mailed by certified or registered mail a notice of the imminent prescription of all claims to the holder of such account at his last known address.

(2) For the purposes of this Section, "inactive savings account" shall mean a savings account with respect to which there has been in absence for at least ten years of:

(a) Additions to the account, other than crediting of earnings;

(b) Withdrawals from the account; and

(c) On which an association has no address and is unable to communicate with the holder.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:750 - Pledge of deposit accounts; rights and remedies

§750. Pledge of deposit accounts; rights and remedies

Savings and loan associations shall have the same rights and remedies with regard to the pledge of funds held on deposit as are afforded to banks under the provisions of R.S. 6:316.

Acts 1990, No. 735, §1.



RS 6:761 - Members of mutual associations

PART VI. MEMBERS, DEPOSITORS, AND OTHER MATTERS

§761. Members of mutual associations

Members shall be admitted to membership of a mutual association in such manner as may be prescribed in the articles of incorporation or the bylaws.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:762 - Access to books and records

§762. Access to books and records

The right of inspection and examination of the books and records shall be exclusively vested in:

(1) The commissioner or his duly authorized representative as provided in this Chapter; and

(2) Any federal or state instrumentality or agency authorized to inspect or examine the books and records of an insured association.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:763 - Minors

§763. Minors

A. Minors may subscribe for, hold, own, transfer, withdraw, and surrender shares and savings accounts in associations without the authorization or intervention of their tutors, parents, or any other persons, and shall be considered in such matters as if they were the full age of majority. Unless otherwise provided in the savings contract, in case of minors less than ten years of age, either parent, if alive, or else the surviving parent, may transfer, withdraw, and surrender such shares, savings accounts, or evidence of investment, for the minor, or otherwise represent the minor in respect to his shares without the necessity of tutorship proceedings. Minors, as members or depositors, shall have all the rights of membership or of depositors. However, the provisions of this Section shall have no application to shares or savings accounts of an association acquired by inheritance or by testamentary disposition.

B. In the case of a minor less than ten years of age whose parents are alive but divorced or legally separated, the parent to whose custody the child has been committed by any decree of the court allowing the divorce or separation shall exercise the rights of the surviving parent and shall present to the association a certified copy of such decree. Nothing in this Section shall be construed as authorizing any minor to pledge or borrow upon any such shares or savings accounts or to buy or sell immovable property without the authorization required under the existing laws.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:764 - Authority relative to shares and savings accounts

§764. Authority relative to shares and savings accounts

A person may subscribe for, own, hold, withdraw, transfer, give, pledge, borrow upon, receive interest and dividends from, and surrender shares or savings accounts in associations registered in such person's name and the receipt or acquittance of such person shall be a valid and sufficient release and discharge of the association for the payment or delivery so made.

Acts 1970, No. 234, §1. Amended by Acts 1977, No. 337, §1; Acts 1983, No. 675, §1.



RS 6:765 - Shares or savings accounts payable to two or more persons; survivorship

§765. Shares or savings accounts payable to two or more persons; survivorship

A. When shares or savings accounts have been subscribed for or owned, or when any certificate of any class or evidence of indebtedness shows the investment of funds in any association, in the names of two or more persons, payable to either, or any of them, such funds or any part of them or any interest or dividend on them may be paid, on due delivery of the certificate, book, or other evidence of indebtedness, to either of the persons, whether the other or others are living or not; and the receipt or acquittance of the person paid is a complete release and discharge of the association for any payment made, with respect to anyone.

B. The pledge to an association of all or part of a savings account or shares owned or subscribed for by two or more persons, executed by a person upon whose signature withdrawals may be made shall, unless the terms of the savings account provide specifically to the contrary, be a valid pledge and transfer to the association of all the shares or savings pledges.

C. Repealed by Acts 2010, No. 175, §6.

Acts 1970, No. 234, §1. Amended by Acts 1974, No. 283, §1; Acts 1981, No. 435, §1; Acts 1983, No. 675, §1; Acts 1997, No. 658, §2; Acts 2004, No. 42, §1; Acts 2010, No. 175, §6; Acts 2011, No. 346, §1.



RS 6:766 - Accounts of administrators, executors, tutors, custodians, trustees and other fiduciaries

§766. Accounts of administrators, executors, tutors, custodians, trustees and other fiduciaries

A.(1) Any association may accept savings accounts or issue shares in the name of any administrator, executor, custodian, conservator, tutor, trustee, or other fiduciary for named beneficiary or beneficiaries and the shares or savings accounts shall constitute legal investment for such funds. The association is not liable to beneficiaries, wards, or principals for monies paid to their fiduciaries on account of such shares or savings accounts. Any such fiduciary shall have power to vote as a member as if the membership were held absolutely, to open and to make additions to, and to withdraw any such savings in whole or in part. The withdrawal value of any such savings, and earnings thereon, or other rights relating thereto may be paid or delivered, in whole or part, to such fiduciary without regard to any notice to the contrary as long as such fiduciary is living. The payment or delivery to any such fiduciary or a receipt or acquittance signed by any such fiduciary to whom any such payment or any such delivery of rights is made shall be a valid and sufficient release and discharge of an association for the payment or delivery so made.

(2) Whenever a person holding an account in a fiduciary capacity dies and no written notice of the revocation or termination of the fiduciary relationship shall have been given to an association and the association has no written notice of any other disposition of the beneficial estate, the withdrawal value of such shares or savings accounts and earnings thereon, or other rights relating thereto, at the option of an association, may be paid or delivered, in whole or in part, to the beneficiary or beneficiaries.

(3) Whenever shares or savings accounts shall be obtained by any person describing himself in obtaining such shares or savings accounts as trustee for another and no other notice of the existence and terms of a legal and valid trust than such description shall have been given in writing to such association, in the event of the death of the person so described as trustee, the withdrawal value of such shares or savings accounts or any part thereof, together with the earnings thereon, may be paid to the person for whom the share or savings accounts was thus described to have been obtained.

(4) The payment or delivery to any such beneficiary, beneficiaries, or designated person, or a receipt or acquittance signed by any such beneficiary, beneficiaries or designated person for any such payment or delivery shall be a valid and sufficient release and discharge of an association for the payment or delivery so made. No association paying any such fiduciary, beneficiary, or designated person in accordance with the provisions of this Section shall thereby be liable for any estate, inheritance, or succession taxes which may be due this state.

(5)(a) Whenever an association acts as trustee of any stock, bonus, pension, profit sharing plan, or other qualified plan which qualifies or qualified for specific tax treatment under the Internal Revenue Code of 1954, §401(d) or any other applicable section of the Internal Revenue Code of 1954, or as trustee or custodian of an individual retirement account within the meaning of the Internal Revenue Code of 1954, §408 or other applicable section of the Internal Revenue Code of 1954, the payment of all or a portion of the principal and interest on the account to a designated beneficiary upon the death of the person creating the account shall be a valid and sufficient release and discharge of an association for the payment or delivery so made.

(b) No association paying a beneficiary in accordance with this Section shall be liable to the estate or any heir of the decedent nor shall the association be liable for any estate, inheritance, or succession taxes which may be due the state.

(c) The provisions of this Section shall apply notwithstanding the fact that the decedent designates a beneficiary by last will and testament.

B. When shares or savings accounts are held in any association by a person who becomes incompetent and an adjudication of incompetency has been made by a court of competent jurisdiction, such an association may pay or deliver the withdrawal value of such shares or savings accounts and any earnings that may have accrued thereon to the curator for such person upon proof of his appointment and qualification; provided that if such association has received no written notice and is not on actual notice that such savings holder has been adjudicated incompetent, it may pay or deliver such funds to such holder in accordance with the provisions of the savings contract, and the receipt or acquittance of such holder therefor shall be a valid and sufficient release and discharge of the association for the payment or delivery so made.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1; Acts 1986, No. 162, §1.



RS 6:766.1 - Payable on death accounts

§766.1. Payable on death accounts

A. Upon the death of a depositor who has deposited a sum in any account evidencing an intention that upon the death of the depositor, the funds shall belong to one or more named beneficiaries of the depositor, the association may pay the deposit, together with the dividends or interest accruing thereto, to the named beneficiaries for whom the deposit was made. The depositor shall give to the association an affidavit in authentic form or an act under private signature executed in the presence of an officer or a branch manager of the association and two additional persons, stating the names of one or more beneficiaries. The association may conclusively rely on this affidavit or act for the disbursal of funds. Upon receiving a death certificate, the association may disburse funds to the named beneficiaries.

B. The title of such an account must include the terms "in trust for", "as trustee for", or "payable on death to", such beneficiary or beneficiaries. Such beneficiaries must be specifically named in the deposit account records of the bank.

C. Repealed by Acts, 2009, No. 499, §2.

D.(1) When an account described in Subsection A of this Section is established by more than one depositor, the respective interests of each depositor shall be deemed equal to that of each other depositor, unless otherwise stated in the association's account records.

(2) When an account described in Subsection A of this Section is established for more than one beneficiary, the respective interests of each shall be deemed equal to that of each other beneficiary, unless otherwise stated in the association's deposit account records.

E. No association paying a beneficiary in accordance with this Section shall be liable to the estate or any heir of the decedent nor shall the account holder be liable for any estate, inheritance, or succession taxes which may be due the state, and delivery of the funds shall constitute a full and complete discharge of the association for the payment or delivery so made and shall relieve the association from all adverse claims thereto by a person claiming as a surviving or former spouse or a successor to such a spouse.

F. The provisions of this Section shall apply notwithstanding the fact the decedent designates a beneficiary by last will and testament.

Acts 1991, No. 535, §1; Acts 2000, 1st Ex. Sess., No. 28, §1, eff. April 14, 2000; Acts 2009, No. 499, §1 and 2; Acts 2016, No. 166, §1.



RS 6:767 - Death of member or depositor and access and transfer of money and property by association to succession representatives, legatees, or heirs; authority

§767. Death of member or depositor and access and transfer of money and property by association to succession representatives, legatees, or heirs; authority

A. Upon the death of a member or depositor, the rights of membership or of a depositor shall continue in the succession representatives, legatees, or heirs of the deceased depositor, as the case may be.

B. For all purposes, an association may deal with money, on deposit or otherwise, held by an association in a savings account, demand account, deposit account, share account, and with any other property, titled in the name of its deceased member or depositor in accordance with its contract with its deceased member or depositor until the association receives notice in writing specifically addressed to it of the death of the member or depositor.

C. Regardless of whether the association has received written notice of the death of its member or depositor and regardless of any prior action by an association to freeze or restrict access and transactions related to its deceased member's or depositor's shares or accounts, upon receipt of the letters testamentary, letters of administration, or letters of independent administration, issued by a court of competent jurisdiction, appointing an authorized succession representative, an association may grant access to or allow the transfer of money or other property titled in the name of its deceased member or depositor to the succession representative. The letters of the succession representative shall constitute full and proper authority for the association to grant access to or allow the transfer of the withdrawal value of share accounts, demand accounts, deposit accounts, or savings accounts and any dividends or interest that may have accrued thereon or any money or property held in the name of the deceased member or depositor to such succession representative. The association shall have no liability related to such activity or transactions involving its deceased member's or depositor's money or property in its possession, and the association shall have no liability for any inheritance tax due thereon. The association may continue to follow the direction of the authorized succession representative related to the money or other property titled in its deceased member's or depositor's name, unless and until the association receives a subsequent court order, issued by a court of competent jurisdiction, specifically naming the association and directing the association to cease following the written direction of the succession representative, or the association receives a subsequent court order limiting or terminating the authority of or replacing the succession representative.

D. The judgment of possession recognizing and putting the legatees or heirs in possession of the deceased customer's estate shall constitute full and proper authority for the association holding a safety deposit box or money or other property titled in the name of its deceased member or customer to transfer those assets to the legatees or heirs entitled to such property under the judgment of possession, and when an association makes such a transfer, there shall be full protection to the association against any heir, legatee, creditor, or other person having any right or claim to money or property of its deceased customer. The association shall have no liability related to such transfers or transactions involving its deceased customer's money or other property in the association's possession.

E. Conclusive proof to the association of the letters testamentary, letters of administration, or letters of independent administration of the succession representative, or of the judgment of possession, and of the jurisdiction of the court rendering them, shall be as provided in R.S. 6:325(D).

F. Any association may pay to the surviving spouse the value of any savings or demand account or shares standing in the name of the decedent in such association without authorization by any court proceeding, order, or judgment, whether the savings account or shares belong to the separate estate of the decedent or to the community property regime which existed between the decedent and the surviving spouse, subject to the provisions of R.S. 9:1513.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1; Acts 2010, No. 175, §6; Acts 2011, No. 346, §1; Acts 2013, No. 65, §1, eff. May 30, 2013.



RS 6:767.1 - Repealed by Acts 1970, No. 234, 2.

§767.1. Repealed by Acts 1970, No. 234, §2.



RS 6:768 - Transfer of contents of safety deposit boxes by an association to succession representatives, legatees, heirs, minors, or interdicts; authority

§768. Transfer of contents of safety deposit boxes by an association to succession representatives, legatees, heirs, minors, or interdicts; authority

A. For all purposes, an association may deal with safety deposit boxes and the contents therein titled in the name of a deceased customer, in accordance with its contract with its customer, until the association receives notice in writing specifically addressed to it of the death of its customer.

B. Regardless of whether an association has received written notice of the death of its customer and regardless of any prior action by an association to freeze or restrict access and transactions related to its deceased customer's safety deposit box, upon receipt of letters testamentary, letters of administration, or letters of independent administration, issued by a court of competent jurisdiction, appointing an authorized succession representative, an association may grant access to or allow the transfer of the contents of a safety deposit box titled in the name of its deceased customer to the succession representative. The letters of the succession representative shall constitute full and proper authority for allowing the succession representative to access, remove, or transfer the contents of a safety deposit box titled in the name of the deceased customer, and the association shall have no liability related to such activity or transaction involving its deceased customer's safety deposit box. The association may continue to follow the direction of the authorized succession representative related to safety deposit boxes of its deceased customer, unless and until the association receives a subsequent court order, issued by a court of competent jurisdiction, specifically naming and directing the association to cease following the written direction of the succession representative or receives a subsequent court order limiting or terminating the authority of or replacing the succession representative.

C. The receipt of a judgment of possession, issued by a court of competent jurisdiction, recognizing and putting the legatees or heirs in possession of the deceased customer's estate shall constitute full and proper authority for the association holding a safety deposit box or other property titled in the name of the deceased customer's name to transfer those assets to the legatees or heirs entitled to such property under the judgment of possession. When an association makes such a transfer, there shall be full protection to the association against any heir, legatee, creditor, or other person having any right or claim to funds or property of its deceased customer, and the association shall have no liability related to such transfer or transaction involving its deceased customer's safety deposit box or money or other property in the association's possession, and the association shall have no liability for any inheritance tax due thereon.

D. Upon proper authority, an association may transfer the contents of a safety deposit box belonging to an interdict or a minor to the legal representative of such interdict or minor. The letters issued to the legal representative by a court of competent jurisdiction shall constitute proper authority for making the transfer, which when so made and receipted for, shall be full protection to the association.

E. Conclusive proof to the association of the letters testamentary, letters of administration, or letters of independent administration of the succession representative, or of the judgment of possession, and of the jurisdiction of the court rendering them, shall be as provided in R.S. 6:325(D).

Acts 1983, No. 675, §1; Acts 1997, No. 658, §2; Acts 2004, No. 42, §2; Acts 2013, No. 65, §1, eff. May 30, 2013.



RS 6:769 - Access to safety deposit boxes held jointly or standing in the name of a corporation, unincorporated association, trust estate, agents, or others

§769. Access to safety deposit boxes held jointly or standing in the name of a corporation, unincorporated association, trust estate, agents, or others

A. When a safety deposit box is leased from any bank under the names of two or more persons with the right of access being given to any one of such persons, the survivor or survivors, whether or not the other or others are living, has and the bank may permit any of them to have free access to the safety deposit box including the right to remove the contents thereof. In such case, the signature of such person or persons entering the safety deposit box is a full release and discharge of the bank permitting such entry as to any heir, legatee, creditor, or other person having rights or claims to funds or property of the decedent, and no bank permitting entry into the safety deposit box in accordance with the provisions of this Section shall be liable for any estate, inheritance, or succession taxes which may be due this state.

B. When any such safety deposit box is leased from any association under the names of two or more persons, with the right of access being given to any one of such persons, if one of such lessees seeks to prevent access by any of the lessees, the lessee seeking to do so must give notice in writing, signed by him and delivered to the association.

C. After the receipt of such notice from one or more of such lessees, the association may refuse to permit access to the safety deposit box of any of the lessees, including the ones requesting the denial of access, unless all of the lessees of the safety deposit box appoint in writing the persons to have access to the safety deposit box.

D. If any association has received a notice in writing required in Subsection B of this Section, the association shall be relieved of responsibility to each and every one of the lessees of the safety deposit box in question for failure or refusal to permit access thereto, except where all of the lessees of the safety deposit box enter the box together or appoint in writing the persons to have access to the safety deposit box.

E. When a safety deposit box is leased from any association under the name of either a corporation or an unincorporated association, with the right of access being given to persons authorized by a resolution of the board of directors of the corporation or of the governing body of the unincorporated association, notwithstanding the death of any such persons, the association may permit the persons authorized by a resolution of the board of directors of the corporation or of the governing body of the unincorporated association to have free access to the safety deposit box, including the right to remove the contents thereof. In such case, the signature of the authorized persons entering the safety deposit box is a full release and discharge of the association permitting such entry as to any heir, legatee, creditor, or other person having rights or claims to funds or property of the decedent, nor shall any association permitting entry into the safety deposit box in accordance with the provisions hereof be liable for any estate, inheritance, or succession taxes which may be due this state.

F. When a safety deposit box is leased from any association by a trust estate, whether in the name of the trust estate or the trustees thereof, with the right of access being given to the trustees designated in the instrument creating the trust estate or appointed in accordance with the provisions of R.S. 9:1721 et seq., notwithstanding the death of any such trustee and notwithstanding the termination of the trust, the association may permit the trustees so designated or appointed to have free access to the safety deposit box, including the right to remove the contents thereof. In such case, the signature of the trustees entering the safety deposit box is a full release and discharge of the association permitting such entry as to anyone, including any heir, legatee, creditor, or other person having rights or claims to funds or property of the decedent, nor shall any association permitting entry into said safety deposit box in accordance with the provisions hereof be liable for any estate, inheritance, or succession taxes which may be due this state.

G. When a safety deposit box is leased from any association under the name of a person, with the right of access being given to said person and to an agent or deputy appointed by said person, notwithstanding the death of any agent or deputy, the association may permit the person under whose name the safety deposit box is leased or any surviving agent or deputy to have free access thereto, including the right to remove the contents thereof. In such case, the signature of the person entering the safety deposit box is a full release and discharge of the association permitting the entry as to any heir, legatee, creditor, or other person having rights or claims to funds or property of the decedent, nor shall any association permitting entry into the safety deposit box in accordance with the provisions hereof be liable for any estate, inheritance, or succession taxes which may be due this state.

Acts 1983, No. 675, §1; Acts 1989, No. 357, §1.



RS 6:770 - Abandonment of safety deposit box

§770. Abandonment of safety deposit box

A. A safety deposit box leased from any association shall be deemed abandoned and the association may remove the contents of such safety deposit box, if the rental therefor remains unpaid, all as provided under Subsection B of this Section, or pursuant to the terms of the safety deposit box contract, or as otherwise permitted by law. Only the safety deposit box itself, and not the contents, may be deemed abandoned as provided herein.

B. If the safety deposit box rental is delinquent for six months, the association after sixty days' notice by mail addressed to the lessee at his address as shown on the safety deposit box contract may, if the rent is not paid within the time specified in said notice, open the box in the presence of two employees of the association and a notary public who shall make an inventory of the contents of the box and place such contents in a sealed envelope or other container in the name of the lessee. The association shall then send notice to the administrator of the Uniform Unclaimed Property Act of 1997 for publication as provided by R.S. 9:161 that the safety deposit box has been abandoned and that the bank is holding the listed contents thereof. Such notice shall include the lessee's name and last known address.

C. After an association has entered an abandoned safety deposit box and removed the contents thereof, it shall then hold such contents in the name of the lessee subject to a lien and privilege for the unpaid rent, the costs of opening the box and making the inventory of and storing its contents, and any other costs, expenses, or other amounts as provided in the lease or by law. If such amounts are not paid in full within one year from the date the safety deposit box became abandoned, the association may sell all or any part of the contents by public, private, or judicial sale in accordance with Louisiana law and the terms of the safety deposit box contract.

D. After an association has entered an abandoned safety deposit box and removed the contents thereof, the association may immediately re-lease the abandoned safety deposit box without accounting to the lessee, and need not apply any subsequent rental payments received therefor to the payment of any amounts owed by the former lessee.

Acts 1989, No. 357, §1; Acts 1997, No. 658, §2; Acts 2000, 1st Ex. Sess., No. 135, §1, eff. July 1, 2000.



RS 6:781 - Indemnity bonds

PART VII. DIRECTORS, OFFICERS, AND EMPLOYEES

§781. Indemnity bonds

A. Each association shall obtain and maintain a fidelity bond given by a surety company authorized to do business in Louisiana covering each officer, director, or employee before permitting such officer, director, or employee to enter upon the duties of their office or employment. This bond may be in the form of individual bonds on individual employees, a schedule fidelity bond, or a blanket bond covering all such persons. The bond shall be in such amount as may be fixed by regulations of the Federal Deposit Insurance Corporation or its successor. A true copy of each of the bonds shall be filed with the commissioner. Such bonds shall provide that a cancellation thereof by the surety or by the insured shall not become effective until ten days notice in writing first shall have been given to the association.

B. In lieu of complying with the provisions of Subsection A of this Section, any association may provide its own fidelity bond from an insurance fund acceptable to the commissioner or obtain an insurance policy from a surety company approved by the commissioner.

C. Any association may, by resolution of its board of directors, make application to the commissioner of financial institutions to waive, for a stated period of time, the requirement of obtaining and maintaining a fidelity bond as provided in Subsection A of this Section upon a showing to the commissioner that the association is unable to pay the premium to purchase the fidelity bond insurance.

Acts 1970, No. 234, §1; Acts 1983, No. 675, §1; Acts 1989, No. 131, §1.



RS 6:782 - Depositories

§782. Depositories

No association shall deposit any of its funds except with a federal home loan bank, or with a depository insured by the Federal Deposit Insurance Corporation or its successor, or the Federal Savings and Loan Insurance Corporation, or its successor, or the National Credit Union Share Insurance Fund or its successor, and approved by a vote of a majority of the directors of the association.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:783 - Indemnification of officers, directors, and employees

§783. Indemnification of officers, directors, and employees

A. An association may indemnify any person who was or is party or is threatened to be made a party to any action, suit, or proceeding, whether civil, criminal, administrative, or investigative, including any action by or in the right of the corporation, by reason of the fact that he is or was a director, officer, employee, or agent of the association or is or was serving at the request of the association as a director, officer, employee, or agent of another business, corporation, partnership, joint venture, or other enterprise, against expenses, including attorney fees, judgments, fines, and amounts paid in settlement actually and reasonably incurred by him in connection with such action, suit, or proceeding if he acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of the association, and, with respect to any criminal action or proceeding, had no reasonable cause to believe his conduct was unlawful; however, in case of actions by or in the right of the association, the indemnity shall be limited to expenses, including attorneys' fees, actually and reasonably incurred in connection with the defense or settlement of such action and no indemnification shall be made in respect of any claim, issue, or matter as to which such person shall have been adjudged to be liable for negligence or misconduct in the performance of his duty to the association.

B. The termination of any action, suit, or proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent, shall not, of itself, create a presumption that the person did not act in good faith and in a manner which he reasonably believed to be in or not opposed to the best interests of the association, and with respect to any criminal action or proceeding, had reasonable cause to believe that his conduct was unlawful. A person may, with the approval of the commissioner, be so indemnified or reimbursed for:

(1) Amounts paid in compromise or settlement of any action, suit, or proceeding, including reasonable expenses, fines, and penalties incurred in connection therewith, or

(2) reasonable expenses incurred in connection with a criminal or civil action, suit, or proceeding in which such person has been adjudicated guilty, negligent, or liable,

if it shall be determined by the board of directors and by the commissioner that such person was acting in good faith and in what he believed to be the best interests of the association and without knowledge that the action was illegal, and if such indemnification or reimbursement is approved at an annual or special meeting of the members or stockholders by a majority of the votes eligible to be cast.

C. Amounts paid to the association, whether pursuant to judgment or settlement by any person within the meaning of this Section shall not be indemnified or reimbursed in any case.

D. An association may pay for or reimburse the reasonable expenses incurred by a person authorized to be reimbursed under this Section who is a party to a proceeding in advance of final disposition of the proceeding if:

(1) The person furnishes the association a written affidavit of his good faith belief that he has met the standard of conduct described in Subsection A;

(2) The person furnishes the association a written agreement, executed personally or on his behalf, to repay the advance if it is ultimately determined that he did not meet the standard of conduct; and

(3) As a condition precedent to any advance or reimbursement of the expenses to which reference is made in this Subsection, the board of directors shall, by resolution, attest that to the best of their knowledge and information, the conduct of the party to be reimbursed met the standard of conduct described in Subsection A of this Section.

Acts 1970, No. 234, §1; Acts 1983, No. 675, §1; Acts 1988, No. 597, §1, eff. July 14, 1988.



RS 6:784 - Illegal loans

§784. Illegal loans

A. Should the directors or officers exceed any of the limitations set out in R.S. 6:822(1), all officers and directors present at any meeting or conference authorizing such illegal loans and consenting to such loans shall be liable in solido for the full amount of the loans; and the attorney general or the commissioner, or the corporation itself though* its proper representatives, or any member or stockholders owning at least two percent of the outstanding shares or savings accounts or stock of the association and acting for the benefit of the association, may at any time institute suit for the foreclosure of the loans without regard to their stipulated maturity.

B. The officers and directors who are responsible for making of the illegal loan may be joined as party defendants in the suits, and judgment may be obtained against them in solido. However, these judgments, although on due recordation constituting judicial mortgages against immovable property of all such officers and directors, shall not become otherwise executory until the association's rights and remedies against the immovable property security on the loans have been liquidated by execution.

Acts 1983, No. 675, §1.

* So in enrolled bill.



RS 6:785 - Directors, employees and members not disqualified to make acknowledgments

§785. Directors, employees and members not disqualified to make acknowledgments

No public officer qualified to take acknowledgments or proof of written instruments shall be disqualified from taking the acknowledgment or proof of any instrument in writing in which an association is interested by reason of his membership in or employment by an association so interested, and any such acknowledgments or proof heretofore taken are hereby validated.

Acts 1983, No. 675, §1.



RS 6:786 - Relation and liability of directors and officers

§786. Relation and liability of directors and officers

A. Financial institution officers and directors shall be deemed to stand in a fiduciary relation to their financial institution and its stockholders or members and shall discharge the duties of their positions in good faith and with that diligence, care, judgment, and skill as provided in Subsection B of this Section. Nothing herein contained shall derogate from any indemnification authorized by R.S. 6:705.

B. A director or officer of a financial institution shall not be held personally liable to the financial institution or the shareholders or members thereof for monetary damages unless the director or officer acted in a grossly negligent manner as defined in R.S. 6:703(9) or engaged in conduct that demonstrates a greater disregard of the duty of care than gross negligence, including intentional tortious conduct or intentional breach of the duty of loyalty.

C. A director of a financial institution shall, in the performance of his duties, be fully protected in relying in good faith upon the records of the financial institution, and upon such information, opinions, reports, or statements presented to him, the financial institution, the board of directors, or any committee thereof by any of the financial institution's officers or employees, or by any committee of the board of directors, or by any counsel, appraiser, engineer, or independent or certified public accountant selected with reasonable care by the board of directors or any committee thereof or any officer having the authority to make such selection, or by any other person as to matters the director reasonably believes are within such other person's professional or expert competence and which person is selected with reasonable care by the board of directors or any committee thereof or any officer having the authority to make such selection.

D. The provisions of this Section shall not affect the right of incorporators or shareholders of financial institutions to include in articles of incorporation provisions as authorized by R.S. 6:213(B)(3) or 705.

E. Notwithstanding any other law to the contrary, the provisions of this Section shall be the sole and exclusive law governing the relation and liability of directors and officers to their financial institution or to the shareholders or members thereof or to any other person or entity.

F. Any person who unsuccessfully attempts to impose a higher standard of responsibility or liability than that provided by this Section may be liable for attorney fees incurred in the defense of such attempt and for damages.

Acts 1992, No. 586, §1, eff. June 30, 1992; Acts 2015, No. 83, §1.

NOTE: See Acts 1992, No. 586, §2, for retroactive applicability and period of repose.



RS 6:787 - Actions against directors and officers

§787. Actions against directors and officers

A. No action for damages against any director or officer of a financial institution for breach of the director's or officer's contract with the financial institution in the capacity of director or officer, or for breach of his duty as a director or officer, including, without limitation, actions for gross negligence, but excluding any action covered by the provisions of Subsection B of this Section, shall be brought unless filed in a court of competent jurisdiction and proper venue within one year from the date of the alleged act, omission, or neglect, or within one year from the date that the alleged act, omission, or neglect is discovered or should have been discovered; however, even as to actions filed within one year from the date of such discovery, in all events such actions shall be filed at the latest within three years from the date of the alleged act, omission, or neglect.

B. No action for damages against any financial institution for intentional tortious misconduct, or for an intentional breach of the director's or officer's duty of loyalty, or for acts or omissions in bad faith, or involving fraud or a knowing and intentional violation of law, shall be brought unless filed in a court of competent jurisdiction and proper venue within two years from the date of the alleged act or omission, or within two years from the date the alleged act or omission is discovered or should have been discovered; however, even as to actions filed within two years from the date of such discovery, in all events such actions shall be filed at the latest within four years from the date of the alleged act or omission.

C. The three-year period provided in Subsection A of this Section and the four-year period provided in Subsection B of this Section shall be deemed peremptive periods and shall not be subject to renunciation, interruption, or suspension except by timely suit filed in a court of competent jurisdiction and proper venue.

Acts 1992, No. 586, §1, eff. June 30, 1992.

{{NOTE: SEE ACTS 1992, NO. 586, §2, FOR RETROACTIVE APPLICABILITY AND PERIOD OF REPOSE.}}



RS 6:788 - To 790 Repealed by Acts 1970, No. 234, 2.

§788. §§788 to 790 Repealed by Acts 1970, No. 234, §2.



RS 6:791 - Records

PART VIII. CORPORATE ADMINISTRATION--RECORDS,

REPORTS, AND EXAMINATION

§791. Records

A. Each association shall keep correct and complete books of account and minutes of the proceedings of members, stockholders, directors, and the executive committee and complete records of all business transacted for a period to be determined by regulation of the commissioner.

B. Each agent of an association shall keep an original record of each transaction of business of the association and shall report promptly to the home office. Complete detailed permanent records of such transactions are not required to be maintained at such agency.

C. Each association shall use such forms and observe such accounting principles and practices as the commissioner may require from time to time.

D. Each state chartered association shall furnish a financial statement at any time the commissioner sees fit. Each association shall close its books annually, either on a fiscal or calendar year basis.

E. Each association shall maintain complete loan and investment records, and shall do so in a manner satisfactory to the commissioner.

F. Each association shall maintain membership or stockholder records, which shall show the name and address of the member or stockholder, the status of a member as a savings or demand account holder, shareholder, obligor, or any combination thereof, and the date of membership or of becoming a stockholder thereof.

G. Any association may cause any or all records kept by such association to be copied or reproduced by any photostatic, photographic, or microfilming process which correctly and permanently copies, reproduces, or forms a medium for copying or reproducing the original record on a film or other durable material, and such association may thereafter dispose of the original record. Any such copy or reproduction shall be deemed to be an original record for all purposes and shall be treated as an original record in all courts or administrative agencies for the purpose of its admissibility in evidence. A facsimile, duplication, or certified copy of any such copy or reproduction from a film record shall, for all purposes, be deemed a facsimile, duplication, or certified copy of the original record.

Acts 1970, No. 234, §1. Amended by Acts 1972, No. 296, §1; Acts 1983, No. 675, §1; Acts 1997, No. 51, §1.



RS 6:792 - Misdescriptions of assets; false entries

§792. Misdescriptions of assets; false entries

A.(1) No association by any system of accounting or any device of bookkeeping shall, either directly or indirectly, enter any of its assets upon its books in the name of any other person, partnership, association, or corporation or under any title or designation that is not truly descriptive of such assets.

(2) No officer or employee of any association shall knowingly make false entries in any of the books of the association or knowingly omit and neglect to make proper entries in the books of the association, or concerning any of its assets, for the purpose of deceiving the commissioner, the board of directors, or the public, concerning the true condition of the association, or concealing any crime that might have been committed in connection with the affairs of the association.

B.(1) No person in the course of his employment with or for an association, or in connection with any business or affairs in which an association is concerned, shall forge, counterfeit, or falsely make or alter, or shall procure to be made or assist in falsely making, altering, or counterfeiting any public or private record, any certificate or attestation of any public officer, in any manner wherein his certificate or attestation is receivable, and may be taken as legal proof, any charter, deed, will, testament, bond, letter of attorney, policy of insurance, bill of exchange, promissory note, order, acquittance, discharge for or upon the payment of money or delivery of goods, any acceptance of a bill of exchange, or any endorsement or assignment thereof, or promissory note for the payment of money, any receipt for money or goods, or for any note, bill, security, money, or goods.

(2) No such person shall, with intent to injure or defraud any person, alter or publish as true any such false, altered, forged, or counterfeited record, certificate, attestation, charter, deed, will, testament, bond, letter of attorney, policy of insurance, bill of exchange, promissory note, acceptance, assignment, order, acquittance, discharge, or receipt, knowing the same to be false, altered, forged, or counterfeited.

C. In all cases where any officer or employee of any association has knowingly made false entries or has omitted to make correct entries as set forth in this Part, all of these charges may be embraced in one general indictment, giving each separate offense under a different count, so that at the trial of the case the entire evidence may be admitted concerning all of such cases.

D. Whoever violates this Section shall be fined not less than five hundred dollars nor more than twenty-five hundred dollars, or imprisoned with or without hard labor for not less than six months nor more than five years, or both.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:793 - Directors' examination of association

§793. Directors' examination of association

The commissioner shall require at least once in each year that each association cause its books, records, and accounts to be examined in accordance with a regulation promulgated by the commissioner.

Acts 1970, No. 234, §1. Amended by Acts 1982, No. 368, §1; Acts 1983, No. 675, §1; Acts 1986, No. 818, §1; Acts 1995, No. 248, §§1, 2, eff. June 14, 1995; Acts 1997, No. 49, §1; Acts 2001, No. 530, §1.

NOTE: See Acts 2001, No. 530, §2, relative to effective date.



RS 6:794 - Examination

§794. Examination

A. All associations operating under this Chapter or under similar laws, or authorized to transact in Louisiana a business similar to that authorized by this Chapter, shall be under the control and supervision of the commissioner.

B. Repealed by Acts 1995, No. 248, §2, eff. June 14, 1995.

C. Whenever, in the judgment of the commissioner, the condition of any association renders it necessary or expedient to make an extra examination or audit or to devote any extraordinary attention to its affairs, the commissioner shall cause the same to be done. A full and complete copy of the report of all examinations and audits shall be furnished to the association examined. Such report of examination or audit shall be presented by the president to the board of directors at its next regular or special meeting.

D.(1) The commissioner is authorized in connection with any examination or audit of any association to cause to be made appraisals of real estate held by the association or securing the association's assets when specific facts or information with respect to real estate held, secured loans or lending, or when in his opinion the association's policies, practices, operating results and trends, give evidence that an association's appraisals may be excessive, that lending or investment may be of a marginal nature, that appraisal policies and practices may not conform with generally accepted and established professional standards, or that real estate held by the association or assets secured by real estate are overvalued. In lieu of causing such appraisals to be made, the commissioner may accept any appraisal caused to be made by a federal home loan bank, the Federal Home Loan Bank Board, or by the Federal Deposit Insurance Corporation or other insuring agency of an insured association.

(2) Unless otherwise ordered by the commissioner, appraisal of real estate in connection with any examination or audit pursuant to this Section shall be made by a professional appraiser or appraisers selected by the commissioner. The cost of such appraisal shall be paid promptly to the appraiser by the association upon receipt by the association of a statement of the cost bearing the written approval of the commissioner.

(3) A copy of the report of each appraisal caused to be made by the commissioner pursuant to this Subsection shall be furnished to the association within a reasonable time, not to exceed sixty days, following the completion of such appraisals, and may, in the case of an insured association, be furnished to the insuring agency.

E. The commissioner, any deputy commissioner, or his examiners or auditors:

(1) Shall have free access to all books and papers of an association or a service organization, the principal office of which is located in this state and which is principally owned by one or more thrift institutions, which relate to its business and books and papers kept by any officer, agent, or employee, relating to or upon which any record of its business is kept;

(2) May summon witnesses and administer oaths or affirmations in the examination of the directors, officers, agents, or employees of any such association, service organization, or any other person in relation to its affairs, transactions, and conditions; and

(3) May require and compel the production of records, books, papers, contracts, or other documents by court order, if not voluntarily produced.

F. Any reports made by the commissioner as to the condition of any association and any data or information obtained and gathered by him in the course of his inspection and examination of any association shall be available at all times with the consent of the association, without charge or expense to any duly authorized representative of any corporation, institution, department, or agency of the United States for the sole purpose of the acquisition of any credit or other relevant information relating to the financial structure, condition, business, and affairs of any association.

Acts 1970, No. 234, §1. Amended by Acts 1982, No. 430, §1; Acts 1983, No. 675, §1; Acts 1995, No. 248, §2, eff. June 14, 1995.



RS 6:795 - Repealed by Acts 1970, No. 234, 2.

§795. §§795, 796 Repealed by Acts 1970, No. 234, §2.



RS 6:801 - Savings liability; demand deposit liability

PART IX. CORPORATE ADMINISTRATIONS--SAVINGS

LIABILITY; RESERVES; ACCOUNTING

§801. Savings liability; demand deposit liability

A. The savings account liability and the demand deposit account liability of an association is not limited, and shall consist only of the aggregate amount of accounts of depositors and shares of members, plus earnings credited to such shares and accounts, less redemption and withdrawal payments.

B. Except as limited by the board of directors, a depositor or member may make additions to his shares or savings or demand accounts in such amounts and at such times as he may elect.

C. The depositors shall not be responsible for any losses which their savings liability and demand deposit liability shall not be sufficient to satisfy, nor shall the holders thereof be liable for any unpaid installments on their accounts.

D. Depositors' savings or demand accounts shall be non-assessable, and depositors shall stand as general creditors of the association.

E. No preference between members of mutual associations shall be created with respect to the distribution of assets upon voluntary or involuntary liquidation, dissolution, or winding up of an association.

F. No association shall issue, sell, negotiate, or advertise for issuance or sale to depositors any type of savings or investment media or contract with respect to the savings liability in a manner inconsistent with the provisions of this Chapter.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:802 - Contingent loss account

§802. Contingent loss account

A contingent loss account may be established and shall be established if the commissioner so directs.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:803 - Earnings; payment

§803. Earnings; payment

Except as otherwise provided by this Chapter and the articles or bylaws, an association may pay earnings on its savings accounts or shares from sources available for payment of earnings at such rate and at such times as shall be determined by resolution of its board of directors. The board of directors, by resolution, may determine that earnings shall not be paid on any shares or savings accounts which have a withdrawal value of a specified amount of less than fifty dollars or which, by written agreement, is intended to be closed within a specified period less than fifteen months from the date on which such share or savings account is opened or purchased. An exception may be made in earnings paid on shares or savings accounts opened or purchased pursuant to R.S. 6:747.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:804 - Casual deposits

§804. Casual deposits

An association may receive casual deposits in connection with incomplete loans, fire losses, or building contracts and any other monies which an association may hold for its members, stockholders, or other persons in accordance with its business and operations.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:805 - Withdrawal of savings accounts and shares

§805. Withdrawal of savings accounts and shares

A. Except as otherwise provided in the instrument or document evidencing a savings account or shares, any member, depositor, or his authorized representative, or a person authorized by law may present at any time a written application for withdrawal of all or any part of his unpledged savings accounts or shares. This application shall be filed at any office of the association and shall request immediate withdrawal of a stated amount in accordance with this Part.

B. Any member or depositor may cancel his application at any time in full or in part by submitting such cancellation in writing.

C. Every association may number, date, and file in the order of actual receipt every withdrawal application.

D. No member or depositor shall have on file in any one association more than one application for the withdrawal of savings accounts or shares.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:806 - Board to determine amounts to be withdrawn

§806. Board to determine amounts to be withdrawn

The attribution to be made from receipts or other assets for the payment of withdrawals shall be under the sole control and administration of the board of directors, which shall determine the amount to be used for the payment of said withdrawals. Before making any appropriation of the receipts which may be applied to the liquidation of the claims of withdrawing members or depositors, the board may make use of such receipts and funds as are needed for all operating expenses, the maintenance and improvements of all repossessed property, the payment or renewal of obligations, and the creation of cash reserves needed for the declaration of dividends or interest.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:807 - Amounts payable

§807. Amounts payable

A. If sufficient funds have been made available and if the association so elects, it may at any time pay in full each application as presented. It shall not, however, pay some in full unless it can pay every application on file in full.

B. Payments shall be made in order of actual receipt of applications in the form of cash or one or more checks or similar instruments payable to the order of the member, depositor, or to the order of others as directed, in the following amounts:

(1) The withdrawal value of savings accounts, together with any earnings which may have been declared and may have accrued thereon, for the current period.

(2) The withdrawal value of shares or savings accounts, together with all earnings or interest declared thereon or earnings allotted thereto, previous to the date of the filing of the application.

C. From the amounts to be received by the withdrawing member or depositor, there shall be deducted:

(1) The percentage of allotted earnings or interest that may be retained on account of withdrawing before its maturity in accordance with the articles of incorporation or bylaws, and

(2) In the case of either shares or savings accounts, the unpaid charges and pro rata share of any losses prior to the date of the filing of the application in excess of the amount in the contingent loss account, if such account is determined by the commissioner to be necessary.

D. However, holders of fixed maturity savings accounts may not withdraw prior to maturity except for a recognized emergency, in which case the members or depositors holding such accounts shall be paid the withdrawal value of the accounts, plus all earnings or interest allotted thereto, previous to the date the accounts were presented to the association for withdrawal.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:808 - Insufficient funds; notices

§808. Insufficient funds; notices

A. Whenever the proportion of receipts ordinarily made applicable to the demands of withdrawing members or depositors is not sufficient to pay all such demands for either savings accounts or shares, including those accounts which have matured due to an emergency situation, within sixty days from the date of application for withdrawal, applications for withdrawal shall be paid out of funds available as hereinafter set forth and shall be liquidated as follows:

(1) The applicant first on the list shall be paid one thousand dollars on account, or in full if the amount of the notices for withdrawal or the unpaid balance of such application is less than one thousand dollars. For any balance remaining due the applicant after the aforesaid payment, the application shall be transferred at once to the bottom of the withdrawal list and no further payments shall be made except as hereinafter set forth, until the applicant's name again appears at the head of the withdrawal list. Each other applicant shall be treated in exactly the same manner and reached in order. All new applicants shall be placed at the bottom of the list immediately upon the filing of their respective applications.

(2) In addition to the above, the board of directors may use its discretion in meeting on demand at all times all applications for withdrawals for either savings accounts or shares by members or depositors whose entire claim in the savings accounts or shares respectively amounts to less than two hundred dollars. Additionally, the board of directors in its discretion may pay the sum of not more than one hundred dollars per month to any applicant on the withdrawal list. Such payments of one hundred dollars per month shall be made only when emergency circumstances justify the payment and only after a thorough investigation of each applicant has been made. These emergency applications shall be kept on file in the association's office.

(3) When an application to withdraw is reached for payment as provided above, a written notice shall be sent to the applicant by mail at his last address as recorded on the books, and unless the applicant shall apply in person or in writing for such withdrawal within thirty days from the date of such notice, no payment on account of such application shall be made and such application shall be cancelled.

B. In no event shall an association voluntarily or involuntarily delay or postpone the whole or partial payment of the value of any savings account or share pursuant to a written withdrawal application for a period exceeding sixty days following the receipt of such application without first notifying the commissioner, and, in the case of an association whose accounts are insured by the Federal Deposit Insurance Corporation, said corporation. No association can obligate itself to pay withdrawals on any plan other than authorized in this Chapter.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:809 - Board may prescribe rules

§809. Board may prescribe rules

A. The board of directors shall have full authority to prescribe such rules as, in its discretion, may be suitable to prevent members or depositors from making any simulated or otherwise improper transfer of shares or savings accounts in order to appear more than once on the withdrawal list, and all rules thus made shall be binding on the members of the association.

B. The board of directors may prescribe, grant, and order the payment of an allowance on the amount of unpaid withdrawals under such terms and conditions as to the amount of individual withdrawals or period of time on the withdrawal list, or otherwise, as the board may determine; but the rate of allowance which may be thus paid shall never exceed sixty percent of the rate of dividend or interest currently and actually paid in cash on the shares or savings accounts of continuing members or depositors. The allowance may be discontinued by the board at any time or under any conditions, especially without affecting the right to continue to pay earnings and interest on the shares or savings accounts of continuing members or depositors. Whenever an allowance is made to members or depositors on the withdrawal list as authorized, any member or depositor withdrawing shares or accounts, who accepts the allowance, shall bear his proportion of all losses and charges on such shares or accounts, as stated in R.S. 6:807 up to the time of the final payment to him in respect of his application.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:810 - Rights of withdrawing members

§810. Rights of withdrawing members

A. A member or depositor who has served notice of his intention to withdraw remains a member or depositor, but shall have the status of and be classified as a withdrawing member or depositor. His rights and privileges are prescribed, limited, and defined exclusively by the provisions and restrictions of this Section.

B. Except as stated in R.S. 6:807, no liabilities or losses as of a date subsequent to the time and filing of the notice of withdrawal shall be chargeable or assessable against the member's or depositor's shares or accounts.

C. From the date of the application and as long as his application for withdrawal has not been withdrawn, he shall not be entitled to vote or to any other benefit on his shares or savings accounts beyond the collection of the face value thereof, nor to allowance or dividend in the distribution of the accumulated or current profits or earnings.

D. No earnings or interest shall be declared upon that portion of an account which has been noticed for withdrawal, which for earning or interest purposes is required to be deducted from the latest previous additions to such account, so long as such application is on file.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:811 - New loans and payment of debts during existence of withdrawal list

§811. New loans and payment of debts during existence of withdrawal list

A. The existence of a withdrawal list shall not prevent the making of new loans to new or continuing members or depositors, or to those to whom loan commitments have been given; however, when there is a withdrawal list, not more than twenty-five percent of the gross receipts shall be used for the making of loans.

B. Notwithstanding the existence of a withdrawal list, the board, as long as there are debts due by the association, may use all or any part of the funds and current receipts for the payment of such debts, no matter at what time or under what circumstances incurred, as well as for the payment of all operating expenses and all other expenses incidental to the doing of business; and earnings or interest in such amounts and at such rates as may be considered proper by the board may be declared by the board out of the earnings or undivided profits for the benefit of the continuing members or depositors, although there is a list of unpaid withdrawals.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:812 - Commissioner's action may stop withdrawal procedure

§812. Commissioner's action may stop withdrawal procedure

A. Whenever the amount of withdrawal exceeds sixty percent of the accumulated capital of any mutual association, the commissioner, if he believes that the condition of the association justifies such an order, may direct that the payment or withdrawals as above provided be discontinued, and that thereafter all withdrawals from the association be paid on a pro rata basis, from time to time, to all persons appearing on the withdrawal list of the association. This distribution shall be made to all persons actually on the withdrawal list on a date not less than ten days previous to the day on which the pro rata distribution checks are issued.

B. Whenever the commissioner takes charge of any association, or in the event of merger, consolidation, or liquidation, the withdrawal list shall be cancelled.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:813 - Prohibition against institution of action

§813. Prohibition against institution of action

No suit shall be instituted by a withdrawing member or by a depositor against an association, its officers, or representatives, except for a violation of the provisions of this Part or to enforce compliance therewith.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:814 - Redemption

§814. Redemption

A. At any time funds are on hand for the purpose of redeeming accounts or shares, the association shall have the right to redeem by lot or otherwise, as the board of directors may determine, all or any part of any of its savings accounts or shares on an earnings or interest date by giving thirty days notice by registered or certified mail addressed to each affected member or depositor at his or her last address as recorded on the books of the association.

B. No association shall redeem any of its savings or demand accounts or shares when the association is in an impaired condition or when it has applications for withdrawal which have been on file more than sixty days and have not been reached for payment.

C. The redemption price of savings accounts or shares redeemed shall be the full value of the account redeemed as determined by the board of directors and approved by the commissioner.

D. If the aforesaid notice of redemption shall have been duly given, and if on or before the redemption date the funds necessary for such redemption shall have been set aside so as to be and continue to be available therefor, earnings or interest upon savings accounts or shares called for redemption shall cease to accrue from the earnings or interest date specified as the redemption date, and all rights with respect to such accounts shall forthwith, after such redemption date, terminate, except only for any right of the member or depositor of record to receive the redemption price without interest.

Acts 1983, No. 675, §1.



RS 6:822 - Loans and investments

PART X. INVESTMENT OPERATIONS

§822. Loans and investments

An association may invest in, sell, participate, or otherwise deal in or with the following loans or other investments as hereinafter provided:

(1) No association shall make a loan to one borrower if the sum of (a) the amount of such loan, and (b) the total balances of all outstanding loans owed to such association by such borrower exceeds an amount equal to the lesser of (i) ten percent of such association's savings liability, or (ii) an amount equal to such association's paid-in capital, surplus, reserves for losses, and undivided profits; except that any loan may be made if the sum of (a) and (b) does not exceed five hundred thousand dollars. The requirements of (i) and (ii) of this Paragraph shall be measured by the amounts reported at the end of the month immediately preceding the month in which the loan or written commitment for a designated loan amount is made. The limits relative to unsecured loans to one borrower shall be subject to such limitations as the commissioner may impose. The limits contained in this Paragraph shall not apply to loans made to a service organization of which an association directly or indirectly owns or controls a majority of the voting shares or more than fifty percent of the number of shares voted for the election of the directors of the service organization.

(2) Without limitation as a percentage of assets, the following are permitted:

(a) Account Loans. Loans on the security of its savings accounts and loans specifically related to demand accounts.

(b) Real Estate Loans.

(i) Loans on the security of liens or mortgages upon residential or nonresidential real estate, except that the loans and investments in loans of an association on nonresidential real estate shall not exceed forty percent of its assets.

(ii) Sales of loans or participating interest therein on residential real estate may be sold with right of substitution. Any other loan shall only be sold without recourse.

(c) United States Government securities. Investments in obligations of, or fully guaranteed as to principal and interest by the United States. An association may act as agent for the United States in the sale or other disposition of such obligations.

(d) Federal Home Loan Bank and Federal National Mortgage Association securities. Investments in the stock or bonds of a federal home loan bank or in the stock of the Federal National Mortgage Association.

(e) Federal Home Loan Mortgage Corporation instruments. Investments in mortgages, obligations, or other securities sold by the Federal Home Loan Mortgage Corporation pursuant to the Federal Home Loan Mortgage Corporation Act.

(f) Other government securities. Investments in obligations, participations, securities, or other instruments of, or issued by, or fully guaranteed as to principal and interest by, the Federal National Mortgage Association, the Student Loan Marketing Association or the Government National Mortgage Association, Federal Home Loan Mortgage Corporation, or any other agency of the United States or any other securities guaranteed pursuant to the National Housing Act.

(g) Deposits. Investments in the time deposits, certificates, or accounts of any bank the deposits of which are insured by the Federal Deposit Insurance Corporation, or in the savings accounts, certificates, or other accounts of any institution the accounts of which are insured by the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund, or other insuring entity designated by the commissioner.

(h) State Securities. Investments in obligations of, or issued by, any state or political subdivision thereof, including any agency, corporation, or instrumentality of a state or political subdivision, except that an association may not invest more than ten percent of its capital and surplus in obligations of any one issuer, exclusive of investments in general obligations of any one issuer.

(i) Purchase of insured loans. Purchase of loans secured by liens on improved real estate which are insured under provisions of the National Housing Act, or insured as provided in the Servicemen's Readjustment Act of 1944 or Chapter 37 of Title 38 of the United States Code.

(j) Home improvement and manufactured home loans. Loans made for the repair, equipping, alteration, or improvement of any residential real property, and loans made for the purpose of manufactured home financing.

(k) Insured loans to finance the purchase of immovable property. Loans as to which the association has the benefit of insurance under the National Housing Act, or of a commitment or agreement therefor.

(l) Loans to financial institutions, brokers, and dealers. Loans to financial institutions with respect to which the United States or an agency or instrumentality thereof has any function of examination or supervision, or to any broker or dealer registered with the Securities and Exchange Commission, if such loans are secured by loans, obligations, or investments in which the association has the statutory authority to invest directly.

(m) Liquidity investments. Investments which, at the time of making, are assets eligible for inclusion toward satisfaction of any liquidity requirement imposed by the Federal Home Loan Bank Board pursuant to the Federal Home Loan Bank Act.

(n) Investment in the National Housing Partnership Corporation, partnership, and joint ventures. Investments in shares of stock issued by a corporation authorized to be created pursuant to Title IX of the Federal Housing and Urban Development Act of 1968, and investments in any partnership, limited partnership, or a joint venture formed pursuant to Section 907(a) or 907(b) of that Act.

(o) Housing, land, and urban development; insured or guaranteed investments. Loans secured by mortgages as to which the association has the benefit of insurance under Title X of the National Housing Act or a commitment or agreement for such insurance, or as to which the association has the benefit of any guarantee under Title IV of the Federal Housing and Urban Development Act of 1969 or under Part B of the National Urban Policy and New Community Development Act of 1970 or under Section 802 of the Federal Housing and Community Development Act of 1974, or of a commitment or agreement therefor.

(p) State housing corporation investments. Investments in, commitments to invest in, loans to, or commitments to lend to any state housing corporation, provided that such obligations or loans are secured directly or indirectly through an agent or fiduciary, by a first lien on improved real estate which is insured under the provisions of the National Housing Act, and that in the event of default, the holder of such obligations or loans would have the right directly or indirectly to cause the real estate described in the first lien or the insurance proceeds under the National Housing Act to be subject to the satisfaction of such obligation or loans.

(q) Investment companies. An association may invest in, redeem, or hold shares or certificates in any investment company which is registered with the securities and exchange commissioner under the Investment Company Act of 1940 and the portfolio of which is restricted by such company's investment policy solely to any such investments as an association by law or regulation, without limitation as to percentage of assets, may invest in, sell, redeem, hold, or otherwise deal with.

(r) Commercial and other loans. Secured or unsecured loans for commercial, corporate, business, or agricultural purposes other than loans on nonresidential real estate. The aggregate amount of loans under this Subparagraph shall not exceed ten percent of the assets of the association.

(3) The following loans or investments are permitted, but are limited except as provided in this Section to not in excess of the percentage of the assets of the association set forth as follows:

(a) Investments in movable property. Investments in tangible movable property, or leases thereon including, without limitation, vehicles, manufactured homes, machinery, equipment, or furniture, for rental or sale, but such investment shall not exceed ten percent of the assets of the association.

(b) Consumer loans and certain securities. An association may make secured or unsecured loans for personal, family, or household purposes, including loans reasonably incident to the provision of such credit and may invest in, sell, or hold commercial paper and corporate debt securities, as defined and approved by the commissioner, except that loans of an association under this Subparagraph shall not exceed thirty percent of the assets of the association.

(c) Community development investments. Investments in immovable property and obligations secured by liens on immovable property located within a geographic area or neighborhood receiving concentrated development assistance by a local government under Title I of the Housing and Community Development Act of 1974, as amended, but no investment in immovable property made pursuant to this Subparagraph shall exceed an aggregate investment of ten percent of the assets of the association.

(d) Real estate investments for other than association's offices. The provisions of R.S. 6:243 and the rules and regulations promulgated thereunder shall be applicable to associations in the same manner as they are applicable to banks.

(e) Real estate for an association's offices. Investments in immovable property for an association's offices shall not exceed an aggregate investment as provided in rules and regulations by the commissioner.

(f) Service organizations. Investments in the capital stock, obligations, or other securities of any service organization shall not exceed ten percent of the assets of the association.

(4) The following loans or investments are permitted, but are limited to not in excess of five percent of assets of the association for each type of loan set forth in the following Subparagraphs.

(a) Education loans. Loans made for the payment of educational expenses.

(b) Nonconforming loans. Loans secured by immovable property or interests therein, used primarily for residential or farm purposes that are not otherwise authorized by this Section.

(c) Home equity conversion loans and shared appreciation loans. Loans made pursuant to participation in a shared appreciation loan or home equity conversion loan, including but not limited to reverse mortgages and shared appreciation mortgages, wherein the association has a right to receive a share of the appreciation in value of the security property upon maturity of the loan. Such loans shall be authorized when any of the following exist:

(i) The security property of the borrower is designed principally as a single-family residence.

(ii) The borrower is the owner and occupant of the security property.

(iii) The loan is authorized pursuant to the Alternative Mortgage Transaction Parity Act of 1982, 12 U.S.C.A. §3801, et seq., and regulations issued by the office of financial institutions as provided in this Title.

(5) The following additional loans and other investments are permitted:

(a) Business development credit corporations. An association whose general reserves, surplus, and undivided profits aggregate a sum in excess of five percent of its withdrawable accounts is authorized to invest in, lend to, or to commit itself to lend to, any business development credit corporation doing business in the state, but the aggregate amount of such investments, loans, and commitments of any such association shall not exceed one percent of the total assets of the association.

(b) Foreign assistance investments. Investments in housing project loans having the benefit of any guaranty under Section 221 of the Foreign Assistance Act of 1961 or loans having the benefit of any guaranty under Section 224 of that Act, or any commitment or agreement with respect to such loans, made pursuant to either of such sections, in the share capital and capital reserve of the Inter-American Savings and Loan Bank or of the African Development Bank. This authority extends to the acquisition, holding, and disposition of loans having the benefit of any guaranty under Sections 221 or 222 of that Act as hereafter amended or extended, or of any commitment or agreement for any such guaranty. Investments under this Subparagraph shall not exceed in the case of any association, one percent of the assets of an association.

(c) Small business investment companies. An association may invest in stock, obligations, or other securities of any small business investment company formed pursuant to the Small Business Investment Act of 1958, but no association may make any investment under this Subparagraph if its aggregate outstanding investment under this Subparagraph would exceed one percent of the assets of such association.

(d) Loans secured by mortgages other than first mortgages. An association may make loans secured by mortgages other than first mortgages.

(e) Loans secured by other loans or insurance policies. Associations shall have the power to invest in loans and other investments which are secured by the pledge of loans or other investments, the assignment of which need not be recorded, of a type in which the association is authorized to invest, however, the loans and investments so pledged shall be subject to all restrictions and requirements which would be applicable were the association to invest directly in such loans or investments. Associations may also require the pledge of life insurance policies, the assignment of which is properly acknowledged by the insurer, as additional security for any loan which it is authorized to make.

(f) Notwithstanding other limitations contained in this Section, the sum of an association's aggregate direct investments in service organizations, real estate, and equity securities may be in an amount equal to or less than twice the association's paid-in capital, surplus, reserves for losses, and undivided profits.

(6) An association may make such other investments or loans of whatever character or description, including joint ventures for redevelopment, not to exceed ten percent of assets.

(7) The commissioner may permit an association to exceed the limitations otherwise provided in this Section for good cause shown by the association, where to permit an association to exceed such limits would be in the best interest of the association, its depositors, or members.

Acts 1970, No. 234, §1. Amended by Acts 1974, No. 282, §1; Acts 1975, No. 277, §1; Acts 1976, No. 199, §1; Acts 1978, No. 663, §1; Acts 1983, No. 675, §1; Acts 1985, No. 503, §1; Acts 1985, No. 784, §1; Acts 1986, No. 243, §1, eff. July 1, 1986; Acts 2001, No. 544, §1, eff. June 21, 2001.

{{NOTE: SEE ACTS 1986, NO. 243, §3 FOR RETROACTIVE EFFECT TO JUNE 1, 1986.}}



RS 6:823 - Appraisal

§823. Appraisal

No investment in a real estate loan shall be made until either an independent qualified person, a central appraisal bureau, or an appraisal committee approved by the board of directors shall have made a physical inspection and submitted a signed appraisal of the value of the real estate securing such loan.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:824 - Payments

§824. Payments

A.(1) A borrower shall repay his loan when due in accordance with the contract by which the loan is made.

(2) All loans made by an association shall be repaid in cash, except that in the discretion of the board of directors, appropriate adjustments may be made for the cash settlement of any loan or for accepting the transfer of property to the association in payment of the loan. Failure to do so subjects any pledged shares or savings accounts to forfeiture without judicial process and additionally entitles the association or the holder of the note to the enforcement of any mortgage or vendor's privilege or other security for any balance due.

(3) If the security proves insufficient, the borrower shall be liable personally for the full amount of the balance due and any person who may have assumed his obligations either with or without the consent or knowledge of the association shall be liable in solido with him. However, nothing prevents an association from proceeding by ordinary proceedings in any case for personal judgment as well as for the recognition and enforcement of its rights against the immovable property and other security.

(4) In every case in which property burdened with a mortgage or vendor's privilege in favor of an association is sold, the effect of the sale, whether or not the payment of the mortgage or vendor's privilege is assumed, constitutes the vendee as fully liable for the payment of the amount due the association as if he had originally contracted the loan. However, where in order to participate in or be eligible under any lending or financing program under the direction of or authorized by any federal governmental department, agency, or corporation, it is necessary for an association to use a standard mortgage form and promissory note, as for example, but not limited to, standard mortgage forms of the Federal Home Loan Mortgage Corporation, then in such event a borrower to whom the association loan is made shall repay the loan as provided in such approved standard mortgage form.

B. A borrower may repay his loan at any time as provided in the loan documents, but no loan shall be cancelled unless all the charges, fines, interest, premiums, plus any prepayment fee which may be due under the loan contract or in the charter or bylaws of the association, together with the sum actually borrowed, have been fully paid in cash. In the discretion of the board appropriate adjustment may be made for the cash settlement of any loan.

C. By resolution of its board of directors, an association may provide that a prepayment fee may be collected in all cases in which a loan is prepaid in whole or part before maturity. This prepayment fee shall be stated in the loan contract. Unless otherwise agreed in writing, any prepayment of principal may, at the option of the association, be applied on the final installment of the note or other obligation until fully paid, and thereafter on the installments in the inverse order of their maturity.

D.(1) Whenever a borrower is in arrears in the payment of his dues, interest, premium, bonus, or any other sum due, or otherwise defaults on his loan contract, his whole loan at the option of the association, may become due and payable. In such case, the association as pledgee of his shares or savings account, may cancel and withdraw the credit value of them and apply it toward the liquidation of the debt on which the default has occurred, and may foreclose by either ordinary or executory proceedings upon the mortgage held by the association for the balance due.

(2) In the ordinary suit, the association may obtain a sequestration of the property subject to its mortgage or vendor's lien upon furnishing bond conditioned according to law, in an amount to be fixed by the court.

(3) In either ordinary or executory proceedings the association may recommend to the court the appointment of a responsible person or entity as a receiver, who, upon such appointment by the court shall be responsible for the administration, management, and safekeeping of the property, and for the collection of rents.

(4) The receiver shall not be entitled to any fee or charge in excess of that which would have been authorized if the property had been under the custody and administration of the sheriff as provided in the Louisiana Code of Civil Procedure.

(5) The receiver so appointed shall furnish bond in such amount as may be fixed by the court, and upon his appointment shall have the right and authority to enter the premises and take such action as may be required or necessary in order to protect and preserve same, except that the receiver may not evict the owner of the property unless authorized by the court as being necessary to protect and preserve the property during the foreclosure proceedings.

(6) Any rent collected by the receiver during the pendency of the suit, less proper costs and expenses, shall be applied to the reduction of the claim of the association, which shall have a first privilege thereon.

E. When the payment of dues, together with all dividends or earnings on them, has reached the matured value of the pledged shares, the payments of dues on them shall cease and all borrowers at such maturity may have obligations cancelled and returned to them. An association, at any dividend period, may retire any type of unpledged shares by enforcing their withdrawal, at paid-in value plus accredited dividends, as provided by the charter or bylaws of the association.

F. On all loans secured by a vendor's privilege or mortgage on immovable property, the board of directors, when it finds a condition of public crisis to exist, may authorize for renewable periods of six months the maintenance of such loans by the acceptance of interest payments only plus taxes and insurance.

Acts 1970, No. 234, §1. Amended by Acts 1972, No. 294, §1; Acts 1983, No. 675, §1; Acts 2001, No. 925, §1; Acts 2003, No. 522, §1.



RS 6:824.1 - Late charges prohibited on certain payments

§824.1. Late charges prohibited on certain payments

No association organized under this Chapter shall assess a late charge or impose any penalty upon a borrower as to any payment received by it when the due date of the payment falls on a day during which the association is not open to the public during its normal business hours and when the payment is received on the next succeeding day during which the association is open to the public during its normal business hours.

Acts 1985, No. 161, §1.



RS 6:825 - REPEALED BY ACTS 1993, NO. 280, 1, EFF. OCT. 1, 1993.

§825. REPEALED BY ACTS 1993, NO. 280, §1, EFF. OCT. 1, 1993.



RS 6:826 - Provision for taxes, insurance

§826. Provision for taxes, insurance

An association may require the borrower to pay monthly in advance, in addition to interest and principal payments, the equivalent of one-twelfth of the estimated annual taxes, assessments, insurance premiums, ground rents, and other charges upon the real estate securing a loan, or any of such charges, so as to enable the association to pay such charges as they become due from the funds so received. Such funds are to be held by the association, without paying interest thereon, for the credit of the borrower.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:827 - REPEALED BY ACTS 1993, NO. 280, 1, EFF. OCT. 1, 1993.

§827. REPEALED BY ACTS 1993, NO. 280, §1, EFF. OCT. 1, 1993.



RS 6:828 - Loan expenses

§828. Loan expenses

A. Every association may require borrowers to pay all reasonable expenses incurred in connection with the making, closing, disbursing, extending, readjusting, or renewing of loans. Without limiting the generality of the foregoing, such expenses may include appraisal, attorney, abstract, notary, recording, necessary certificates, researching, and registration fees, title examination, title insurance, loan insurance, credit report, survey, drawing of papers, escrow services, loan closing costs, and taxes or charges imposed upon or in connection with the making and recording of any loan.

B. Every association also may require borrowers to pay the cost of all other necessary and incidental services rendered by the association or by others in connection with real estate and other loans. Without limiting the generality of the foregoing, such costs may also include the costs of services of inspectors, engineers, and architects. The charges may be collected by the association from the borrower and paid to any person, including any director, officer, or employee of the association or others rendering such services, or may be paid directly by the borrower.

C. The fees and charges authorized by this and the preceding Section shall be in addition to interest authorized by law, and shall not be deemed to be a part of the interest collected or agreed to be paid on such loans within the meaning of any law of this state which might limit the rate of interest which may be exacted in any transaction.

D. No director, officer, or employee of an association shall receive any fee or other compensation of any kind in connection with procuring any loan for an association, except for services actually rendered as above provided or except for incentive commission plans or bonus programs.

E. This Section shall not supersede the Louisiana Consumer Credit Law or the Louisiana Motor Vehicle Sales Financing Law.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:829 - Repealed by Acts 2003, No. 69, §1, eff. May 28, 2003.

§829. Repealed by Acts 2003, No. 69, §1, eff. May 28, 2003.



RS 6:830 - Security for loan on movable and immovable properties; purchase and sale of property

§830. Security for loan on immovable properties; purchase and sale of property

A. Except as otherwise provided in this Chapter, every loan on immovable property shall be secured by a mortgage upon the property, and also, where applicable, accompanied by a pledge to the association of any shares or savings accounts borrowed upon. Such mortgage shall provide specifically for full protection to the association with respect to the loan and additional advances, and the usual insurance risks, taxes, assessments, other governmental levies, maintenances, and repairs. The mortgage may provide for a pledge of leases and rents. A declaration of the pledge creates a valid and complete pledge of the shares or savings accounts and of all future payments or credits thereon.

B. Repealed by Acts 2015, No. 336, §2, eff. Jan. 1, 2016.

C. Repealed by Acts 1995, No. 1087, §5.

D.(1) If an association, to accomplish any of the powers granted it pursuant to this Chapter, purchases or secures property from any person and afterward sells or disposes of the same property to a borrower, the association has a privilege of equal rank as the vendor's privilege upon the property so acquired, sold, and disposed of for the security of the payment of the money due by the borrower.

(2) An association may contract with any person to acquire or purchase from him any property and afterward to sell or dispose of the same property to a borrower even though the agreement is at one and the same time. This contract shall not be considered or treated as a loan, but as a purchase or acquisition by the association and a sale by the association to the borrower, and the association, to secure payment of the amount due by the borrower, has a privilege of equal rank with a vendor of immovable property and enjoys for the protection of its claim and the enforcement of its loan all the rights, privileges, and securities which are now accorded by law to the vendor of immovable property.

(3) Repealed by Acts 2015, No. 336, §2, eff. Jan. 1, 2016.

E. In all sales made by associations of property acquired by them for the purpose of making a loan on the security of such property, the warranties and obligations imposed by law on vendors shall not apply to such associations.

F. A mortgage granted in favor of a savings and loan association and a vendor's privilege created in favor of a savings and loan association shall be subject to the rules provided by Chapter 2 of Title XXII-A of Book III of the Louisiana Civil Code.

G.(1) In all cases where immovable property is sold partly for cash and partly for credit and the credit portion of the purchase price is represented by a note secured by vendor's privilege and special mortgage, the note may be made payable to any association doing business under this Chapter and the association may purchase this note from the vendor. This note and vendor's lien or mortgage or obligation shall have the same preference and priority over other liens, charges, privileges, and encumbrances and shall have the same legal force and effect as if the vendor had sold the property to the association and the association had thereupon sold the property back to the purchaser, and shall in every regard enjoy the same rank as the vendor privilege and mortgage created under the provisions of Subsections A and C of this Section.

(2) There may be inserted in the act of sale any and all provisions applicable to loans made through such associations and to the vendor's privilege and mortgage held by them, including a subscription to shares in the association, and the pledge of such shares or any savings accounts, and the purchaser's agreement to abide by the regulations of the association as set out in its articles of incorporation and bylaws.

(3) The association may intervene in the act of sale through its proper officer and acknowledge and accept the undertakings of the purchaser in its favor.

(4) This act of sale with vendor's privilege and mortgage, if recorded within three working days of its execution, when the registry is required to be made in the parish where the act was executed, and within five working days, if the registry is required to be made in any other parish of this state, shall have the same priority with regard to the effective date of recordation as is accorded vendor's privileges under the provisions of Louisiana Civil Code Article 3274, without regard to the time for recordation as provided therein.

(5) Repealed by Acts 2015, No. 336, §2, eff. Jan. 1, 2016.

H.(1) All mortgages executed upon immovable property in Louisiana in favor of associations organized and operating under the laws of the state shall have a rank equal to that of a vendor's privilege upon immovable property and shall have priority over all other liens, privileges, encumbrances, and mortgages upon the property, and the improvements and component parts thereon which are recorded or arise in any manner subsequent to the date of recordation of the mortgage in favor of the association, including tax privileges of any nature and character, except ad valorem taxes on immovable property and assessments for paving.

(2) If any mortgage provided for in this Section is placed on record within three working days of its execution, when the registry is required to be made in the parish where the act was executed, and within five working days, if the registry is required to be made in any other parish of this state, it shall have and enjoy the same priority in regard to the effective date of such recordation as is accorded vendor's liens under the provisions of Louisiana Civil Code Article 3274, without regard to the time for recordation as provided therein.

(3) The associations adopting the procedure set forth in this Section shall have all of the rights and privileges of a vendor to the same extent and in the same manner as if a sale to the association, and a sale by the association to a borrower had in fact been consummated, the intent of this Section being merely to provide an optional procedure without altering in any manner any of the rights accorded to, and obligations incurred by, associations prior to the passage of this Section.

I. No mortgage provided for in this Section can be cancelled, removed from the public records, or in any manner affected by any sale in a succession, liquidation, insolvency, receivership, bankruptcy, or partition proceedings, unless prior to the application or petition for the sale, at least ten days written notice of the sale is given by certified or registered mail to the association in whose favor the mortgage was executed. Waiver of this notice by the association shall be in writing and shall be filed in the court authorizing or ordering the sale. In the event the sale is made, the mortgage in favor of the association shall not be made secondary to and shall not be primed by any costs, fees, or charges of any kind in such proceeding, except the costs of advertising and selling the property.

Acts 1970, No. 234, §1. Amended by Acts 1977, No. 689, §1; Acts 1981, No. 292, §1; Acts 1981, No. 328, §1; Acts 1983, No. 675, §1; Acts 1985, No. 349, §1, eff. Jan. 1, 1986; Acts 1986, No. 161, §1; Acts 1995, No. 1087, §5; Acts 2015, No. 336, §§1, 2, eff. Jan. 1, 2016.



RS 6:831 - Shares or savings accounts as additional security

§831. Shares or savings accounts as additional security

An association may accept its own shares or its savings accounts as additional security.

Acts 1983, No. 675, §1.



RS 6:832 - Immovables

§832. Immovables

A. Until all indebtedness due an association and secured by a mortgage on real estate and home appliances and equipment has been paid, the home appliances and equipment shall be considered a part of the immovable property and as such, immovables.

B. Any mobile home upon which an association has a mortgage and which is installed in such a manner as to make it an immovable, shall remain movable insofar as the mortgage upon it is concerned and shall not pass by the sale of the immovable property to which it has been attached, whether such sale be conventional or judicial. No sale or mortgage of the immovable property shall in any manner affect or impair the rank or privilege of the chattel mortgage or the remedies of the holder thereof for its enforcement.

Acts 1983, No. 675, §1.



RS 6:833 - Conveyance of property securing loan

§833. Conveyance of property securing loan

A. Whenever property subject to a mortgage in favor of an association is sold or transferred by contract without the written consent of the association, either with or without the assumption of the association's loan, the loan and obligation held by the association shall at the option of the association immediately mature and become subject to enforcement according to law and to the terms of the loan contract. In all such cases where the loan was assumed by the purchaser even without the consent of the association, the purchaser shall remain liable in solido with the original borrower on the loan.

B. In the event the ownership of the real estate security or any part thereof becomes vested in a person other than the party originally executing the security instrument, and if there is not an agreement by the association in writing to the contrary, an association, without notice to such party, may deal with such successor in interest with reference to said mortgage, and the debt hereby secured in the same manner as with such party, and may forbear to sue and may extend time for payment of or otherwise modify the terms of the debt secured thereby, without discharging or any way affecting the original liability of such party or parties thereunder or upon the debt thereby secured.

Acts 1983, No. 675, §1.



RS 6:833.1 - Repealed by Acts 1970, No. 234, 2.

§833.1. Repealed by Acts 1970, No. 234, §2.



RS 6:834 - Solicitation or acceptance of gifts for making, or assisting in, procuring a loan

§834. Solicitation or acceptance of gifts for making, or assisting in, procuring a loan

A. Any officer or director who accepts or solicits anything of value from any person for making, or assisting in procuring, or advising the making, of any loan in or with any association, and whoever aids, advises, and abets such person in these matters shall be imprisoned at hard labor for not less than one year nor more than three years, and shall be fined not more than five thousand dollars and, additionally, shall be held responsible in solido with the maker of any loan for the full amount thereof. The attorney general, the corporation itself through its authorized representative, or any stockholders or members owning at least two percent of the outstanding capital stock or outstanding shares or savings accounts, respectively, acting for the benefit of the association, may at any time institute suit for the foreclosure of the loan without regard to the stipulated maturity of the loan.

B. The person charged with the violation of the provisions of this Section may be joined as party defendant in the suit and judgment may be obtained against the person in solido with the maker of the loan.

C. The right to proceed in the civil courts against a person who has violated the provisions of this Section does not in any case depend upon the institution of the criminal prosecution herein authorized.

D. The provisions of this Section shall not apply to incentive commissions or bonus programs for employees of an association.

Acts 1983, No. 675, §1.



RS 6:851 - Home office

PART XI. OFFICES

§851. Home office

The home office is the principal office of the association.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1; Acts 1995, No. 248, §1, eff. June 14, 1995.



RS 6:852 - Branch office

§852. Branch office

A. A branch office is a legally established place of business of the association, other than the home office, authorized by the board of directors and approved by the commissioner.

B. Each association shall be operated from the home office. All branch offices shall be subject to direction from the home office.

C.(1) No association may establish or maintain a branch office without the prior written approval of the commissioner. Subject to such written approval, a branch office may be established or maintained at any point within the state. Each application for approval of the establishment and maintenance of a branch office shall be in the manner and in the form required by the commissioner.

(2) To determine whether to grant a certificate of authority for the establishment of a proposed branch office, the commissioner shall consider:

(a) The financial history and condition of the applicant.

(b) The distribution and adequacy of the capital structure of the applicant.

(c) The future earning prospects of the applicant.

(d) The management of the applicant.

(e) The convenience and needs of the community or area in which the proposed branch office is to be located and the ability of that community or area to support additional facilities.

(f) The corporate powers of the applicant.

(g) Any factors required by rule to be considered.

(3) If the commissioner finds, after consideration, that the public interest will not be served by permitting the establishment of the proposed branch office, he shall refuse to issue the certificate of authority.

Acts 1970, No. 234, §1; Acts 1983, No. 675, §1; Acts 1988, No. 145, §1, eff. June 29, 1988; Acts 1992, No. 66, §1, eff. Sept. 1, 1992.



RS 6:853 - Closure of branch office

§853. Closure of branch office

A. No savings and loan association or savings bank shall close a branch office except pursuant to the procedure provided by this Section.

B. At least ninety days prior to the closure date, the association or savings bank shall submit in writing to the commissioner detailed reasons for the necessity of the closure, evidence that the appropriate federal banking agency has been notified of said closure, and, if applicable, the location to which the branches' accounts and safe deposit boxes are to be transferred.

C. At least thirty days prior to the closure date, the association or savings bank shall post a notice in a conspicuous location in the branch office to be closed, that the branch office will be closed, stating the closure date and, if applicable, the location to which the branches' accounts and safe deposit boxes are to be transferred.

Acts 1987, No. 105, §1; Acts 1992, No. 66, §1, eff. Sept. 1, 1992.



RS 6:861 - Power to merge or consolidate; consent of commissioner; rules and regulations

PART XII. MERGER, CONSOLIDATION,

DISSOLUTION AND LIQUIDATION

§861. Power to merge or consolidate; consent of commissioner; rules and regulations

A. Pursuant to a plan adopted and approved by a two-thirds vote of each board of directors, two or more associations may merge or consolidate. A plan of merger or consolidation shall be evidenced by a written agreement. The agreement shall state that it is effective only when approved by the commissioner and the Federal Home Loan Bank Board and shall specify the following:

(1) Which association will be the resulting association.

(2) The name it will use.

(3) The location of its home office and branch offices.

(4) The basis on which its savings accounts will be issued.

(5) The number of directors and their names, addresses, and the length of their terms.

B. The commissioner may require that such plan of merger or consolidation be submitted to the voting members or stockholders at a duly called meeting and that the plan, to be effective, be approved by them.

C. The commissioner may enact and promulgate rules and regulations, pursuant to the Administrative Procedure Act, governing the merger or consolidation of service organizations, as defined in R.S. 6:703, into other service organizations or into financial institutions, including retroactive approval of such actions of particular financial institutions or of financial institutions in general, provided such activities are not specifically prohibited by this Title.

Acts 1983, No. 675, §1; Acts 1991, No. 789, §1.



RS 6:862 - Merger; when effective

§862. Merger; when effective

A. If the joint agreement is for a merger, the agreement, duly acknowledged by the president and secretary of each association which is a party to it, together with an affidavit by the president and secretary of each association establishing that the agreement was approved by the required vote of the directors, and the written approval of the commissioner, shall be delivered as one instrument to the commissioner who shall file it and record it in his office.

B. The merger shall become effective as of the time of filing of the agreement or certificate with the commissioner, or as of any later effective date, not more than thirty days after the date of such filing, stated in the agreement or certificate.

C. A multiple original thereof or a copy certified by the commissioner shall be filed for record in the mortgage records in each parish in which any of the corporate parties to the agreement has its domicile, and shall also be recorded in the conveyance records of each parish in which any of the corporate parties to the agreement owns immovable property, the title to which will be transferred as a result of the merger.

Acts 1970, No. 234, §1. Amended by Acts 1982, No. 366, §1, eff. July 20, 1982; Acts 1983, No. 675, §1; Acts 2003, No. 17, §1, eff. May 23, 2003; Acts 2003, No. 60, §1, eff. May 23, 2003.



RS 6:863 - Consolidation; when effective

§863. Consolidation; when effective

A. If the joint agreement is for consolidation, articles of incorporation for the new corporation shall be prepared, approved, and filed, as required by law, except that the associations consolidating shall be named as the incorporators of the new corporation.

B. The new corporation shall become effective at the time the joint agreement, duly acknowledged by the president and secretary of each association which is a party to it together with an affidavit by the president and secretary of each association stating that the agreement was approved by the required two-thirds majority of the board of directors of each association, the written consent of the commissioner, and the new articles of incorporation and bylaws have been recorded in the office of the commissioner, or as of any later effective date, not more than thirty days after date of recording, as stated in the agreement.

C. A multiple original of the agreement, the consent of the commissioner, and the articles of incorporation shall be filed for record in the mortgage records of each parish in which any of the corporate parties to the agreement has its domicile, and shall also be recorded in the conveyance records of each parish in which any of the corporate parties to the agreement owns immovable property, the title to which will be transferred as a result of the consolidation.

D. The agreement, the consent of the commissioner, and the articles of incorporation shall also be filed in the mortgage records of the parish of domicile of the new corporation if such domicile is different from that of any of the associations forming the consolidated association.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1; Acts 2003, No. 17, §1, eff. May 23, 2003; Acts 2003, No. 60, §1, eff. May 23, 2003.



RS 6:864 - Effect of merger or consolidation

§864. Effect of merger or consolidation

When the merger or consolidation becomes effective, the separate existence of each constituent association ceases except for that of the surviving association in a merger. The surviving associations, or the new association in case of a consolidation, shall possess all the rights and privileges, and is invested with title to all property, rights, and actions whatever possessed by or belonging to each of the constituent associations, without the necessity of any further act or deed. The surviving association or the new association shall be responsible for all of the liabilities and obligations of each of the associations merged or consolidated, to the extent of the value of the property received from each of them.

Acts 1983, No. 675, §1.



RS 6:865 - Voluntary transfer of assets

§865. Voluntary transfer of assets

A.(1)(a) With the prior written consent of the commissioner, which consent shall be attached to the instrument of sale or other disposition, any state stock or mutual association may sell, lease, exchange, or otherwise dispose of all, or substantially all of its assets to any other financial institution after having obtained the consent of the stockholders holding at least two-thirds of the voting stock of a stock association or at least a majority of the members present in person, or by proxy, at a meeting of a mutual association, and also taking into consideration the institution's compliance with R.S. 6:124.1.

(b) Consent of each stockholder or member shall be expressed either in writing executed and acknowledged by the stockholders or members and attached to the instrument of sale or other disposition, or to a copy thereof, or by a vote at a stockholders or members meeting called for that purpose.

(2) The transfer agreement shall contain provisions for the payment of liabilities of the selling association, and it may contain provisions for the transfer of all deposits to a purchasing financial institution. However, the transfer agreement shall be subject to the right of every depositor of the selling association to withdraw their deposit in full on demand after the transfer, irrespective of the terms under which it was deposited with the selling association.

B. After such authorization by vote of the stockholders or members, the board of directors may abandon such sale, lease, exchange, or other disposition of assets subject to the rights of third parties under any contracts relating thereto without action or approval by the stockholders or members.

C. This Section shall not be construed to authorize a conveyance or other disposition of assets which would defraud the association's creditors or minority stockholders or members or its stockholders or members without voting rights.

D. An action or suit to enjoin or set aside a conveyance by a state association on the grounds that there has not been compliance with the provisions of this Section, relating to the sale or other disposition of assets of the state association, must be brought within ninety days after the action purporting to authorize such disposition was taken. This time limit shall not be subject to suspension on any ground nor to interruption except by timely filing of suit.

Acts 1983, No. 675, §1; Acts 1993, No. 459, §1, eff. July 1, 1993; Acts 1994, 3rd Ex. Sess., No. 61, §1, eff. July 6, 1994.



RS 6:866 - Commissioner may provide for members or stockholders to vote on plan

§866. Commissioner may provide for members or stockholders to vote on plan

Notwithstanding any other provision of Part XII of this Chapter, the commissioner may require that the plan be submitted to the voting members or stockholders of the acquiring association at a duly called meeting and that the plan, to be effective, be approved by them.

Acts 1983, No. 675, §1.



RS 6:867 - Dissolution or liquidation

§867. Dissolution or liquidation

An association may be dissolved or liquidated either voluntarily or involuntarily. If the proceedings are voluntary, they may be instituted by any member or stockholder of the association and the board of directors shall maintain control over the activities, subject to the consent and supervision of the commissioner. If the proceedings are involuntary, they may be instituted by any member or stockholder of the association or the commissioner, but the commissioner shall take possession of and control over the association and its activities.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:868 - Voluntary proceedings for dissolution

§868. Voluntary proceedings for dissolution

A. No association shall be permitted to dissolve and liquidate voluntarily without the written consent of the commissioner.

B. An association may be voluntarily dissolved and liquidated upon the vote of two-thirds of the members or stockholders of the association present or represented by proxy at a special meeting called for that purpose. All meetings of members or stockholders shall be called only after the notices have been given as required for meetings called for amending the articles of incorporation of the association as provided in R.S. 6:721(A).

C. Upon such vote, five originals of the certificate of dissolution, which shall state the vote cast in favor of voluntary dissolution and liquidation, shall be signed by the president or vice president and the secretary or assistant secretary of the corporation and acknowledged by one of the signing officers.

D. The board of directors shall act as liquidators in a voluntary dissolution and liquidation. Notice of the authorization by the members or stockholders to dissolve and liquidate, stating that the association is to be liquidated voluntarily and giving the name and address of each liquidator shall be published at least once in a newspaper of general circulation in the parish in which the association is domiciled, and a copy of such notice, with the affidavit of the publisher of the newspaper to the fact of such publication shall be obtained.

E. The five originals of the certificate of dissolution, along with a copy of the published notice and the publisher's affidavit, shall be filed with the commissioner. The commissioner shall examine such association, and if he finds that it is not in an impaired condition, shall so note, together with his approval of such dissolution. The commissioner shall place a copy of the certificate of dissolution, along with the copy of the published notice and the publisher's affidavit, in the files of his office, and shall return the remaining copies of the certificate of dissolution to the liquidators who shall file one copy in the mortgage records of the parish in which the association is domiciled.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1; Acts 2003, No. 17, §1, eff. May 23, 2003; Acts 2003, No. 60, §1, eff. May 23, 2003.



RS 6:869 - Association continues as corporate entity for sole purpose of winding up affairs

§869. Association continues as corporate entity for sole purpose of winding up affairs

Upon the approval of the commissioner, the association shall be dissolved and shall cease to carry on business, but shall continue as a corporate entity for the sole purpose of paying, satisfying, and discharging existing liabilities and obligations, collecting and distributing assets, and doing all other acts required to adjust, wind up, and dissolve its business and affairs.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:870 - Powers of liquidating trustees

§870. Powers of liquidating trustees

A. While acting as liquidators, the board of directors shall proceed as quickly as may be practicable to wind up the affairs of the association and, to the extent necessary or expedient to that end, shall exercise all the powers of such dissolved association and may fill vacancies, elect officers, carry out the contracts, make new contracts, borrow money, mortgage or pledge the property, sell its assets at public or private sale, or compromise claims in favor of or against the association, apply assets to the discharge of liabilities, distribute assets either in cash or in kind among its members or stockholders according to their respective pro rata interests after paying or adequately providing for the payment of other liabilities and perform all acts necessary or expedient to the winding up of the association.

B. All deeds or other instruments shall be in the name of the association and executed by the president or a vice president and the secretary or an assistant secretary.

C. The board of directors shall also have power to exchange or otherwise dispose of or to put in trust all or any part of the assets, upon such terms and conditions and for such considerations, which may be money, stocks, bonds, shares, or accounts of any insured association or of any federal association, or other considerations, as the board of directors may deem reasonable or expedient, and may distribute such considerations or the proceeds thereof, or trust receipts, or certificates of beneficial interest among the members or stockholders in proportion to their pro rata interests therein.

D. In the absence of fraud, any determination of value made by the board of directors for any such purposes shall be conclusive.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:871 - Association subject to commissioner during liquidation

§871. Association subject to commissioner during liquidation

A. The association, during the liquidation of the assets of the association by the board of directors, shall continue to be subject to the supervision of the commissioner, and the board of directors shall report the progress of such liquidation to the commissioner from time to time as he may require.

B. Upon completion of liquidation, the board of directors shall file with the commissioner a final report and accounting of such liquidation. The approval of such report by the commissioner shall operate as a complete discharge of the board of directors and each member or stockholder in connection with the liquidation of such association.

C. No such dissolution or any action of the board of directors in connection therewith shall impair any contract right between such association and any borrower or other person or the vested rights of any member or stockholder of such association.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:872 - Involuntary dissolution; generally

§872. Involuntary dissolution; generally

A.(1) Whenever it appears:

(a) That any association has violated its charter;

(b) That its officers or directors have violated any law regulating the operation of such institutions;

(c) That the association is in an impaired condition;

(d) That the institution has been unable for any period of twelve months to meet in full the demands made upon it for withdrawals or has been unable for a like period to earn reasonable profits;

(2) Whenever the commissioner has reason to conclude:

(a) That any such association is in an unsound or unsafe condition to transact the business for which it was organized, or

(b) That it is unsafe or inexpedient for it to continue its business,

the commissioner may at once close the association and take possession until final liquidation or other disposition of its affairs, as provided for in this Chapter.

B. Moreover, in all cases where any association is in such condition that it is subject to being taken over for liquidation by the commissioner, and the members or stockholders vote to dissolve the corporation, it shall be taken over for liquidation by the commissioner. In that case, the action of the members or stockholders voting dissolution is sufficient authority for the commissioner to close the association at once and take possession of its books, property, and affairs, and retain possession until its affairs are finally liquidated.

C. However, as long as any of the accounts of the association remain insured as provided in R.S. 6:731(F), the commissioner may not take over for liquidating the association on the ground that it has been unable for any period of twelve months to meet in full the demands made upon it for withdrawals or has been unable for a like period to earn reasonable profits. In addition, no association shall be liquidated involuntarily and none of its property shall be seized when it is not in an impaired condition and the alleged wrongdoing can be otherwise corrected as provided in this Chapter or as* otherwise as provided by law.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.

*SO IN ENROLLED BILL.



RS 6:873 - Involuntary dissolution; commissioner shall take possession

§873. Involuntary dissolution; commissioner shall take possession

A. In all cases when the commissioner has closed an association and taken possession of the affairs, books, and property of the association, he shall as soon as practicable thereafter file a motion in the district court of the domicile of the association setting forth that he has closed and taken possession of the association and request that the closure be affirmed. By that motion, the commissioner shall appoint a liquidator, who shall either be the commissioner or his designee. Provided, however, if any accounts in the association are insured by the Federal Deposit Insurance Corporation, he shall appoint the Federal Deposit Insurance Corporation as liquidator. The commissioner shall be entitled to an ex parte order of the court affirming the closure and confirming the appointment of the liquidator.

B. Upon affirming the closure and confirming the liquidator, title to all assets of the association shall vest in the liquidator without the execution of any instruments of conveyance, assignment, transfer, or endorsement. Notwithstanding any other law to the contrary, the prescriptive period on all causes of action accruing to the liquidator shall be extended for a period of six months from the date of the court order confirming the liquidator's appointment.

C. No appeal shall be allowed from an order affirming the liquidation unless taken and perfected by the giving of bond, in such sum as the court fixes, within forty-eight hours from the rendition of the order. The appeal shall not operate suspensively.

D. The commissioner may appeal from an order refusing to confirm him as liquidator within the same delay of forty-eight hours, but without the necessity of giving bond. He shall remain in possession and control of the property and affairs of the corporation pending the determination of his appeal.

E. All appeals shall be made returnable to the appellate court within ten days and shall be tried in ten days from the filing of the transcript and the decision of the appellate court shall be rendered within the least possible delay. The decision shall be final when rendered, and neither party shall have the right to a rehearing.

Acts 1970, No. 234, §2. Acts 1983, No. 675, §1; Acts 1986, No. 12, §1, eff. May 28, 1986.



RS 6:874 - Involuntary dissolution; notice to creditors

§874. Involuntary dissolution; notice to creditors

Upon his confirmation as liquidator, the commissioner shall give written notice of that fact to all creditors of the association holding or having possession of any of its assets. No creditor knowing of the taking possession or notified as aforesaid has a privilege or charge for any advance payment or purchase of stock thereafter made or for any liability thereafter incurred against any of the assets.

Acts 1983, No. 675, §1.



RS 6:875 - Involuntary dissolution; powers of commissioner; court approval

§875. Involuntary dissolution; powers of commissioner; court approval

A. The commissioner may perform any acts and take all steps he deems necessary to conserve and collect the association's assets.

B. On the order of the court having jurisdiction, he may release, compromise, or otherwise settle all debts or claims due to or by the association, and he may sell all property of the corporation in such manner and on such terms as the court may direct.

C. He may also, on the order of the court, borrow money on the assets of the association in liquidation subject to the valid mortgages, pledges, or hypothecations already existing against them. The proceeds of this loan shall be used for any purpose furthering the interest of the liquidation, including the payment of creditors or distributive shares to members, stockholders, or others. These loans shall be secured in such manner and shall be made under such terms and conditions as the court may approve.

D. Subject to the approval of the court having jurisdiction, the commissioner may use the assets or any part of the assets of any association being liquidated by him in the organization of a new association; or he may merge the assets or part of the assets of one or more associations being liquidated by him for the organization of a new or new associations; or he may consolidate one or more of the associations being liquidated by him with the association not in liquidation, with the latter's consent.

E. With the approval of the court having jurisdiction of the association being liquidated, the commissioner may enter into any agreement for the disposition of the assets or part of the assets of one or more of the associations as may result in a reorganization, the creation of a new association, or the consolidation or merger of the associations, or of their assets or any part of them as may be deemed to the advantage of the members or stockholders with due regard to the rights of creditors.

F. Any court order or approval required of the commissioner, conservator, or liquidator by this Part shall be by ex parte proceeding and without notice at which time the commissioner shall show the advisability of adopting or carrying out the recommendations, plan, or proposition submitted by him.

G. Whenever the stocks, shares, or savings accounts of another association are to be paid for in consideration other than cash in accordance with R.S. 6:746, and when the property to be accepted in lieu of cash is being held by the commissioner as liquidator of one or more associations, the commissioner, after having obtained the approval of the court having jurisdiction of the liquidation, in the manner provided by law, may subscribe for stocks, shares, or savings accounts in an association for and on behalf of the association or associations being liquidated, according to their respective interests, and may transfer to the other association issuing the stocks, shares, or savings accounts complete title to the property accepted in lieu of cash.

H. The commissioner may appoint special agents to assist him in his duties. A certificate of appointment shall be filed in the liquidation proceedings. The special agent shall give bond as the court requires.

I. The commissioner may employ legal counsel and expert clerical assistance as he deems necessary and expedient to assist in performing the work of liquidation and he may retain such officers or employees of the association as he deems necessary and expedient. He may require from these persons bonds for the faithful performance of their duties as he deems proper.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1; Acts 1986, No. 12, §1, eff. May 28, 1986.



RS 6:876 - Involuntary dissolution; inventory

§876. Involuntary dissolution; inventory

A. As soon as practicable the commissioner shall make or cause to be made in duplicate an inventory of all the property and other assets of the association. One copy shall be retained by him or his special agent and one copy shall be filed in the record of the proceedings.

B.(1) As soon as practicable after taking possession of an association the commissioner shall publish a notice at least once a week for three months in such newspapers of the parish of the association's domicile as he may select, calling upon all persons who have claims, either as creditor, stockholder, member or otherwise, to file such claims with him and make legal proof thereof at a place and within a time not later than the last day of publication of the notice, which day shall be specified in the notice.

(2) If the commissioner doubts the justice or validity of any claim filed he may reject it.

(3) An action upon a rejected claim shall be brought within six months after the date of the rejection.

(4) The commissioner shall investigate fully the validity of the accounts of any member or stockholder who has failed to present his claim at the place and within the time specified in the notice. If after this investigation these claims are found to be correct, they shall be recognized.

(5) The stockholder or member holding an account or shares of the association shall participate in an equitable and ratable proportion in the distribution of the assets or the proceeds of the assets, whether in cash or in shares or stock in other associations. However, all charges and expenses of administration and all claims of creditors duly proved shall first be paid.

C.(1) If for any reason any member or stockholder has failed to file his claim with the commissioner, or if for any reason whatever any distributive shares or the equitable and ratable proportion thereof have remained uncalled for and unnoticed by a member or stockholder for a period of six months after the giving of the notice hereinabove provided for, the commissioner shall deliver such distributive shares or savings accounts or the equitable and ratable proportion thereof to the state treasurer, giving names, amounts, and the addresses of the members or stockholders as shown on the books of the association.

(2) Distributive shares or savings accounts or the equitable and ratable proportion thereof delivered or paid to the state treasurer may be recovered upon proper identification and proof of claim as may be required by the state treasurer.

(3) Whenever delivery has been made, the commissioner and his special agents are relieved from any further liability.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:877 - Involuntary dissolution; fees

§877. Involuntary dissolution; fees

A. The compensation of the special agent, counsel, clerical assistant, and all other necessary expenses of involuntary liquidation and distribution shall be fixed by the commissioner, subject to the approval of the district court having jurisdiction.

B. These fees shall be paid out of the funds of the association in his hands, before the funds are applied to any other liabilities of the association.

C. The commissioner shall not receive any fees or other emoluments for special services or for any other reason out of the funds of any association liquidated involuntarily and no assistant in the pay of the department, except a special agent, shall receive any such fee or emolument for special services or for any other reason out of the funds of an association so liquidated.

D. However, a reasonable amount to be fixed by the commissioner and approved by the court shall be paid from the funds of the association to compensate for his general supervision of the association.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:878 - Involuntary dissolution; distribution of assets

§878. Involuntary dissolution; distribution of assets

A. At any time after the date fixed in the notice for the presentation of claims, the commissioner may make distributions to members or stockholders out of the assets in his hands, after paying all expenses and fees authorized in R.S. 6:877, of cash or of other assets or of shares or stock of other corporations acquired through mergers, consolidations, or in any other way.

B. All claims against the assets of an association whose deposits are insured by an agency of the federal government, proved to the receiver's satisfaction or approved by the receivership court, shall be paid in the following order:

(1) Administration expenses of the liquidation.

(2) Deposit obligations and member share accounts.

(3) Other general liabilities.

(4) Debt subordinated to the claims of depositors and general creditors.

(5) Equity capital securities.

C. No interest on any claim shall be paid until all claims within the same class have received the full principal amount of the claim.

Acts 1970, No. 234, §1; Acts 1983, No. 675, §1; Acts 1989 1st Ex. Sess., No. 13, §1, eff. March 13, 1989.



RS 6:879 - Involuntary dissolutions; creditors may not dispose of pledged securities

§879. Involuntary dissolutions; creditors may not dispose of pledged securities

A. A creditor of an association shall not dispose of securities pledged by the association prior to its being taken charge of by the commissioner, for less than the face value of the securities, without the written consent of the commissioner and the approval of the court in which the liquidation proceedings are being conducted, until at least twelve months have passed from the date the borrowing association was taken charge of by the commissioner.

B. A creditor of an association whose business has been taken charge of by the commissioner and who disposes of the pledged assets of the association in a manner otherwise than as provided for in this Section, shall be liable to the liquidator of the association in an amount equal to the difference between the amount realized from the sale of the pledged securities and the amount of their face value.

C. Whoever violates this Section shall be fined not more than five hundred dollars, or imprisoned for a term of not more than six months, or both.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:880 - Liquidation by federal corporation

§880. Liquidation by federal corporation

A. Upon the appointment of the federal corporation by the commissioner as liquidator, the federal corporation shall apply to the court for confirmation. The application for confirmation may be by joint motion with the commissioner in the original motion applying for affirmation of the closure of the association. In any case, the federal corporation, when it is the insurer of any accounts in the association, shall be entitled to an ex parte order confirming its appointment as liquidator and shall serve without bond.

B. Whether or not serving as liquidator, the federal corporation, upon proper order of the court, may make loans on the security of, may bid for, and may purchase at public or private sale all or any part of the assets of any such institution. When serving as liquidator, the federal corporation shall have all of the rights, powers, privileges, and duties of the commissioner as liquidator of such an institution, as well as all of the rights, powers, privileges, and duties conferred or imposed upon the federal corporation by federal statutes, and shall receive as compensation as liquidator the fees and commissions allowed to the commissioner as liquidator.

C. If the federal corporation pays or makes available for payment the insured liabilities of such an institution, the federal corporation, whether or not it becomes liquidator of the institution, shall be subrogated upon the surrender and transfer to it of an insured account with respect to the insured account, but this surrender and transfer shall not affect any right which the holder of the account may have in the uninsured portion of his account or any right which he may have to participate in the distribution of the net proceeds remaining after the disposition of the assets of the institution.

D. However, the rights of investors and creditors of the institution shall be determined in accordance with the applicable provisions of the laws of this state.

Acts 1970, No. 234, §1; Acts 1983, No. 675, §1; Acts 1986, No. 12, §1, eff. May 28, 1986.



RS 6:881 - Commissioner may examine association

§881. Commissioner may examine association

A.(1) The commissioner, at any time he deems it expedient or necessary, may proceed to make an examination of the books and records of the association.

(2) If, after the examination, he believes that the capital of the association is impaired, he shall immediately call a special meeting of its board of directors, notify them of the result of the investigation and of his findings, certify to the percentage of the impairment of the capital at the date of examination, and shall at once direct the board of directors to scale the face value of its outstanding shares in such amounts as will reduce its total liabilities to the aggregate value of its resources.

(3) In lieu of the scaling of shares, the commissioner may direct the board of directors to take such steps as he deems wise and expedient to protect the best interests of all concerned.

B. The commissioner may cause an appraisement to be made of any property owned by any association or on which any association has a privilege or mortgage at any time that he deems it expedient or necessary for the protection of its creditors, members, or stockholders, or for the determination of its solvency, or for the purpose of determining whether or not earnings, interest, or dividends declared by it are justified by its condition. This appraisement shall be made by one or more appraisers selected or appointed by the commissioner. The fee of the appraiser shall be paid by the association whose property or security has been appraised.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:882 - Commissioner may order association to discontinue any illegal practice

§882. Commissioner may order association to discontinue any illegal practice

A. If the commissioner, as a result of any examination or from any report made to him, finds that any association is violating the provisions of its certificate of incorporation or bylaws, or the laws of this state or of the United States, or any lawful order or regulation of the commissioner, he shall state, by a formal written order delivered to the association as provided in R.S. 6:927, any alleged violation, together with a statement of the facts alleged to be such violation, and order discontinuance of such violation and conformance with all requirements of law. Such order shall specify the effective date thereof, which may be immediate or may be at a later date, and such order shall remain in effect until withdrawn by the commissioner or until terminated by a court order.

B. Such order of the commissioner, upon application made on or after the effective date thereof by the commissioner in the district court of the domicile of the association, shall be enforced ex parte and without notice by an order to comply entered by said court.

C. Such proceedings shall be given preference over other cases pending in such court, and shall in every way be expedited. Any association affected by such order of the commissioner shall have the right to apply within thirty days after receipt of the order to the district court for an immediate hearing and for an order suspending the order of the commissioner until such time as the hearing has been completed. The hearing of such application to the court shall be upon such notice to the commissioner as the court shall provide.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:883 - Conservator

§883. Conservator

A.(1) If the commissioner, as a result of an examination or from any report made to him, believes that the public interest may be served by the appointment of a conservator, and if he finds that any association is in an impaired condition; is engaging in practices which threaten to result in an impaired condition; or is in violation of an order or injunction which has become final in that the time to appeal has expired without appeal or a final order entered from which there can be no appeal, the commissioner may appoint a conservator for such association.

(2) The commissioner may appoint either himself or any other person as the conservator. Upon appointment, the conservator shall apply to the district court for confirmation of his appointment.

(3) The conservator shall have the power and authority provided in this Chapter and such other power and authority as may be expressed in the order of the court. The conservator shall endeavor promptly to remedy the situations complained of by the commissioner in his application for confirmation of the appointment.

(4) Within six months after the date of the appointment, the association shall be returned to the board of directors thereof and thereafter shall be managed and operated as if no conservator had been appointed, a merger may be effected by the conservator with the approval of the commissioner, or the association shall be involuntarily liquidated. Upon application by the commissioner, the court may extend the period of the conservator an additional six months.

(5) If the commissioner, his deputy, or examiner is appointed conservator, he shall receive no additional compensation, but if another person is appointed, the compensation of the conservator, as determined by the court, shall be paid by the association. A certified copy of the order of the court discharging such conservator and returning such association to the board of directors shall be sufficient evidence.

B.(1) A conservator shall have all the rights, powers, and privileges possessed by the officers, board of directors, stockholders, and members of the association and shall be vested with the full and exclusive power of management and control of the association.

(2) Upon confirmation of the conservator, title to all assets of the association shall vest in the conservator without the execution of any instruments of conveyance, assignment, transfer, or endorsement. Notwithstanding any other law to the contrary, the prescriptive period on all causes of action accruing to the conservator shall be extended six months from the date of the court order confirming the conservator's appointment.

C. The conservator shall not retain special counsel or other experts, incur any expense other than normal operating expenses, or liquidate assets except in the ordinary course of operations.

D. The directors and officers may remain in office and the employees may remain in their respective positions, but the conservator may remove any director, officer, or employee, provided the order of removal of a director or officer shall be approved in writing by the commissioner.

E.(1) While the association is in the charge of a conservator, members or borrowers of the association shall continue to make payments to the association in accordance with the terms and conditions of their contracts, and the conservator, in his discretion, may permit members or depositors to withdraw their accounts from the association pursuant to the provisions of this Chapter or under and subject to such rules and regulations as the commissioner may prescribe.

(2) The conservator shall have power to accept and issue shares and savings or demand accounts and additions to savings or demand accounts, but any amounts received by the conservator may be segregated if the commissioner shall so order in writing, and, if so ordered, the amounts shall not be subject to offset and shall not be used to liquidate any indebtedness of the association existing at the time the conservator was appointed or any subsequent indebtedness incurred for the purposes of liquidating the indebtedness of any association existing at the time the conservator was appointed.

(3) All expenses of the association during conservatorship shall be paid by the association.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1; Acts 1986, No. 12, §1, eff. May 28, 1986.



RS 6:884 - To 890 Repealed by Acts 1970, No. 234, 2.

§884. §§884 to 890 Repealed by Acts 1970, No. 234, §2.



RS 6:891 - Foreign association defined

PART XIII. FOREIGN ASSOCIATIONS

§891. Foreign association defined

For the purposes of this Chapter, the term "foreign association" shall include any person, firm, company, association, fiduciary, partnership, corporation, foreign building and loan association, society, or any corporation representing itself to be a building association, thrift syndicate, installment investment company, trust, or association, or doing business on the mutual association plan, or in any manner provided for building and loan associations, societies, or companies by this Chapter, or any similar plan, by whatever name called, actually engaged in the business of an association, which is not organized under the provisions of this Chapter or the laws of the United States the principal business office of which is located outside the territorial limits of this state.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:892 - Conduct of business in accordance with this Part; certificate of authority and public necessity

§892. Conduct of business in accordance with this Part; certificate of authority and public necessity

Other laws notwithstanding, no foreign association shall be permitted to conduct its business in Louisiana except in accordance with the provisions of this Chapter governing local associations, and no foreign association may do business in Louisiana until the commissioner has conducted an investigation as provided in R.S. 6:706(B), and has issued a certificate of authority and public necessity. Upon issuance of the certificate, and prior to the conduct of its business, the association shall comply with the following provisions:

(1) It shall deposit with the state treasurer one hundred thousand dollars, either in cash or in bonds of the United States, or of Louisiana.

(2) It shall file with the commissioner a certified copy of its charter, constitution, and bylaws, and information showing its manner of doing business, together with a statement such as is required annually from the associations of its kind.

(3) It shall also file with the commissioner a written instrument duly executed, agreeing that citations or other legal process may issue against it from any parish, directed to the sheriff of the parish in which an office of the commissioner is situated, commanding him to serve a certified copy of the same personally upon the commissioner, or by leaving a copy at his office. The commissioner shall mail a copy of any paper served on him, prepaid, to the home office of the association.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:893 - Certificate of authority; exceptions

§893. Certificate of authority; exceptions

A. Nothing in this Part shall be construed to repeal R.S. 12:302(K) or to require foreign associations to qualify under this Part for the purpose of:

(1) Participating in mortgage notes or loans with local associations, national or state banks having their banking offices in this state, or with other persons, firms, or corporations regularly and properly engaged in the business of making or servicing mortgage loans in Louisiana and qualified to do business in Louisiana;

(2) From purchasing mortgage notes or loans secured by mortgages on immovable property having a situs in this state pursuant to commitments, agreements, or arrangements made with persons, firms, or corporations regularly and properly engaged in business in Louisiana, prior to or following the origination or creation of such loans; or

(3) From purchasing mortgage notes or loans secured by mortgages on immovable property in this state if the original loan was made by a local association, a national or state bank having its banking office in this state, or by some other person, firm, or corporation regularly and properly engaged in the business of making mortgage loans in Louisiana and qualified to do business in Louisiana.

B. However, no foreign association may make, solicit, or engage in the direct mortgage loan business or may itself directly make or solicit loans secured by mortgages or vendor's privileges on immovable property in this state without first procuring from the commissioner a certificate of authority and public necessity under this Part.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:894 - Certificate of authority; examination of qualifications

§894. Certificate of authority; examination of qualifications

Before issuing a certificate of authority to any foreign homestead or building and loan association, society, or company, the commissioner shall examine the qualifications and responsibility of the persons managing the association, society, or company, and examine the present and future homestead and savings and building and loan needs of the community or locality in Louisiana to be served by the proposed association, and generally shall consider the possibility of usefulness and service which the foreign association may reasonably be expected to meet and fulfill in the light of the considerations set forth in this Part. If, in his judgment, the commissioner deems that the public interest will not be served by permitting the foreign association to do business locally, he shall refuse to issue his certificate of public necessity.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:895 - Penalty for doing business without certificate of authority

§895. Penalty for doing business without certificate of authority

Any person acting for himself or as the agent or representative of any person who does business, solicits, or attempts to do business in this state for any foreign association or their agents that has not procured certificates of authority and public necessity from the commissioner shall be fined not less than one thousand dollars nor more than three thousand dollars, or shall be imprisoned for not less than three months nor more than six months, or both.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:896 - Issuance of certificate of authority; renewal annually

§896. Issuance of certificate of authority; renewal annually

Whenever the foreign association has complied with provisions of this Part and the commissioner is satisfied that it is doing business according to the provisions of this Part, that it is in sound financial condition and that there is a real need for it to be permitted to enter the state, he shall issue a certificate of authority and of public necessity. Thereafter, upon each filing of the annual statement provided for in this Part, if the commissioner is satisfied with the condition of the association and with its usefulness and necessity as an agency for thrift and for building and loan purposes generally in this state he shall issue a renewal certificate of authority.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:897 - Deposits as security; foreign association ceasing to do business in Louisiana

§897. Deposits as security; foreign association ceasing to do business in Louisiana

A. The deposit made with the state treasurer shall be held as security for all claims of residents of Louisiana against the association and subjected to the payment of claims in the same manner as the property of other nonresidents. If any foreign association ceases to do business in Louisiana, the state treasurer may release the securities on a certificate from the commissioner, which certificate the commissioner shall issue in his discretion, a sufficient amount being retained to satisfy all outstanding liabilities.

B. A foreign association may collect and use the interest on any securities deposited as required by this Part, as long as it fulfills its obligations and complies with the provisions of this Part.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:898 - Supervision and examination

§898. Supervision and examination

The commissioner shall examine and supervise all foreign associations doing any such business in this state in the same manner as he examines and supervises associations of this state. Foreign associations shall pay the supervision and examination fee imposed by R.S. 6:911, plus all fees imposed by R.S. 6:912, plus any additional costs as determined by the commissioner. The commissioner, in his discretion, may rely on such official examination, public and private audits, and copies of reports which are supplied to him. The commissioner is hereby authorized and directed to obtain an injunction or take any other action necessary to prevent any foreign association from doing any business of an association in this state without approval.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:901 - Powers, privileges, and exemptions of federal associations

PART XIV. FEDERAL ASSOCIATIONS

§901. Powers, privileges, and exemptions of federal associations

A federal savings association, federal savings and loan association, or federal savings bank incorporated pursuant to the laws of the United States and having its principal business office located within the territorial limits of this state is not a foreign association. Unless federal laws or regulations provide otherwise, such federal associations and the members or stockholders thereof shall possess all of the rights, powers, privileges, benefits, immunities, and exemptions as provided by law.

Acts 1970, No. 234, §1; Acts 1983, No. 675, §1; Acts 1985, No. 332, §1, eff. July 9, 1985.



RS 6:902 - Companion authority

§902. Companion authority

A. It is expressly provided that such powers, privileges, benefits, immunities, and exemptions that are provided by the laws of this state for associations organized under the laws of this state and for the members, stockholders, depositors, or borrowers thereof; and the vendors liens, mortgages on movables or immovables, or both, acts of pledge and other forms of security contracts executed in favor of federal associations shall, in all respects, have the same effect, rank, and priority against all other privileges, liens, encumbrances, and creditors of the mortgagor, pledgor, or other debtor granting security and all debtors subsequently affected thereby, and shall also confer all rights, powers, advantages, privileges, remedies, and immunities conferred upon associations organized under the laws of this state, and inscription of any such security contract in favor of a federal association shall have effect for the same period of time without necessity of reinscription, and reinscription shall also have effect for the same period of time as is now or may hereafter be provided by laws of this state for associations organized under the laws of this state. All contracts made by, or in favor of such federal associations shall confer upon them the same rights, powers, advantages, privileges, remedies, and immunities as conferred by this state upon state associations.

B. Notwithstanding any other provision of this Chapter, and for the purpose of providing a means by which state associations may have authority consistent with that granted federal associations, the commissioner shall have the power to establish and promulgate regulations he deems necessary and in the best interest of the state associations, consistent with the regulations of the Federal Home Bank and the Federal Deposit Insurance Corporation, consistent with services offered by and authority vested in, federal associations, and in furtherance of and/or incidental to the exercise of the powers of associations generally and as enumerated in R.S. 6:731.

Acts 1970, No. 234, §1. Amended by Acts 1975, No. 278, §1; Acts 1983, No. 675, §1.



RS 6:903 - Additional companion authority

§903. Additional companion authority

Notwithstanding any other provision of law to the contrary, the commissioner shall have the authority to promulgate rules and regulations granting to associations the same authority granted to federally chartered savings and loan associations, or to a foreign association which has been issued a certificate of authority pursuant to R.S. 6:896.

Acts 1983, No. 675, §1.



RS 6:904 - Conversion into state-chartered association

§904. Conversion into state-chartered association

A. At an annual meeting or at any special meeting of the members or stockholders called to consider such action, any federal association may convert itself into an association under this Chapter upon a vote of fifty-one percent or more of the total number of votes of the members or stockholders of such federal association eligible to be cast. Copies of the minutes of the proceedings of the meeting verified by the affidavit of the secretary or an assistant secretary, shall be filed in the office of the commissioner and mailed to the Federal Home Loan Bank Board, Washington, D.C., within ten days after the meeting. A verified copy of the proceedings of the meeting, when filed, shall be presumptive evidence of the holding and action of the meeting.

B. At the meeting at which conversion is voted upon, the members or stockholders shall also vote upon the directors who shall be the directors of the state chartered association after conversion takes effect. The directors then shall execute the articles of incorporation, bylaws, and attendant data as provided in this Chapter. The commissioner shall insert in the certificate of incorporation at the end of the paragraph preceding the testimonium clause, a statement that this association is incorporated by conversion from a federal association.

C. All of the directors who are chosen for the association shall sign and acknowledge the articles of incorporation and the proposed bylaws as incorporators of the association. The provisions of this Chapter shall, so far as applicable, apply to such conversion under this Chapter. The commissioner may provide by regulation for the procedure to be followed by any such federal association converting into an association under this Chapter.

D. Upon the conversion of any federal association into a state association, the corporate existence of such association shall not terminate, but such state association shall be deemed to be a continuation of the entity of the federal association so converted and all property of the converted association, including its right, title, and interests in and to all property of whatever kind, and every right, privilege, interest, and asset of any value or benefit then existing, or pertaining to it, or which would inure to it, shall immediately by operation of law and without any conveyance or transfer and without any further act or deed, remain and be vested in the state association into which the federal association has converted, and such state association shall have the same right to the same extent as the same was possessed by the converting association.

E. The state association, as of the time of the taking effect of such conversion, shall succeed to all the rights, obligations, and relations of the converting association. All pending actions and other judicial proceedings to which the converting state association is a party shall not be deemed to have abated or to have discontinued by reason of the conversion, but may be prosecuted to final judgment, order, or decree in the same manner as if the conversion into a state association had not been made and the state association resulting from the conversion may continue such action in its corporate name as a state association, and any judgment, order, or decree may be rendered for or against it which might have been rendered for or against the converting federal association theretofore involved in the judicial proceedings.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:905 - Limitation

§905. Limitation

No conversion of a federal association, direct or indirect, shall be permitted except as specifically authorized by this Chapter.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:906 - Conversions; locations

§906. Conversions; locations

Any federal association that converts to a state association or any state association that converts to a federal association shall have the right to keep open and operate office locations that it has in operation on the effective date of the conversion.

Acts 1983, No. 675, §1.



RS 6:907 - Formation of savings and loan holding companies

§907. Formation of savings and loan holding companies

Notwithstanding any other provision of law to the contrary, a savings and loan association whether chartered on a mutual or capital stock basis may form a savings and loan holding company. The commissioner of financial institutions shall promulgate regulations for the implementation of this Section, not inconsistent with federal law and regulations.

Acts 1987, No. 110, §1, eff. June 18, 1987.



RS 6:911 - REPEALED BY ACTS 1993, NO. 278, 1, EFF. JAN. 1, 1994.

PART XV. FEES

§911. REPEALED BY ACTS 1993, NO. 278, §1, EFF. JAN. 1, 1994.



RS 6:912 - Additional foreign association fees

§912. Additional foreign association fees

Any foreign association applying for a certificate from the commissioner shall pay such fee as he shall determine. Furthermore, the commissioner may assess an extra fee, including actual expenses, for all examinations which may be needed in respect to the examination of the home office of any such foreign association situated outside the state. His fee shall be payable in advance. Failure to pay on demand of the commissioner constitutes a cause for revocation of the certificate of authority of the foreign association.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:921 - Thrift and home financing organizations; exceptions

PART XVI. MISCELLANEOUS PROVISIONS

§921. Thrift and home financing organizations; exceptions

A. Any person accepting moneys from the public and engaged in home financing, whether or not incorporated, and any person hereafter formed or doing business as a building and loan association, society, company, or thrift institution, every corporation heretofore incorporated under the statutes of this state which has for its purpose the promotion of thrift and the financing of homes, except savings banks, and all persons doing business on the building association plan in the manner provided for mutual or stock building and loan or homestead associations, societies, or companies, by this Chapter, or upon any similar plan by whatever name, shall incorporate and organize, shall operate and function, and shall have the rights and prerogatives, as well as the duties and obligations of the association and of their members or stockholders and of all persons dealing with the associations, shall be regulated, and subject to, the terms and provisions of this Chapter.

B.(1) The name, rights, powers, privileges, and immunities of every association heretofore incorporated in this state shall be governed, controlled, construed, extended, limited, and determined by the provisions of this Chapter to the same extent and effect as if the association had been incorporated pursuant hereto, and the articles of association, certificate of incorporation, charter, bylaws, constitution, or other rules of every such corporation heretofore made or existing are hereby modified, altered, and amended to conform to the provisions of this Chapter, without the approval of the commissioner, except that the obligations of any such existing association, whether between such association and its members, or stockholders, or any of them, or any other person, or any valid contract between the members or stockholders of any such association, or between such association and any other person, existing on December 31, 1982, shall not be in any way impaired by the provisions of this Chapter, and, with such exceptions, every such association shall possess the rights, powers, privileges, and immunities and shall be subject to the duties, liabilities, disabilities, and restrictions conferred and imposed by this Chapter, notwithstanding anything to the contrary in its certificate of incorporation, bylaws, constitution, or rules.

(2) Provided, that if any association organized on a nonmutual basis prior to January 1, 1902 and prior to July 27, 1932 was making loans secured by mortgages with vendor's privilege arising from sale and resale under its original charter or any existing members thereof, it may continue to operate on that basis, but such association shall, in all other respects, be subject to all the provisions of this Chapter in any manner applicable thereto.

C. All obligations due any association heretofore contracted and all evidence of indebtedness heretofore executed and the mortgages or other security devices given to secure such indebtedness shall be enforceable by the association and in its name, and demands, claims, and rights of action against any association may be enforced against it as fully and completely as they could have been enforced heretofore.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:922 - Powers of attorney

§922. Powers of attorney

Any association may continue to recognize the authority of an attorney-in-fact authorized in writing to manage or to make withdrawals either in whole or in part from the savings accounts or of the shares and the sums paid in on account of unpledged savings accounts or shares of a member or stockholder, whether minor or adult, until it receives written notice or is on actual notice of the revocation of his authority. For the purposes of this Section, written notice of the death or adjudication of incompetency of such member or stockholder shall constitute written notice of revocation of the authority of his attorney. No institution shall be liable for damages, penalty, or tax by reason of any payment made pursuant to this Section.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:923 - Exemption from security laws

§923. Exemption from security laws

Associations, their officers, employees or agents, savings or demand accounts, shares and stock, and the sale, issuance, or offering of savings or demand accounts, stock or shares of any association are hereby exempted from all provisions of law of this state, other than this Chapter, which provide for supervision, reporting, registration, or regulation in connection with the sale, issuance, or offering of securities, and the sale, issuance, or offering of any shares, stock or savings or demand accounts shall be legal without any action or approval whatsoever on the part of any official, other than the commissioner, authorized to license, regulate, or supervise the sale, issuance, or offering of securities.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:924 - Holder of note may enforce

§924. Holder of note may enforce

Any pledgee or other lawful holder of any note or other evidence of indebtedness due to any association may enforce in its own name or in the name of the association all appropriate remedies to enforce collection, whether or not the shares or savings account described in connection with the note is held by the pledgee or holder.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:925 - Unlawful to destroy property

§925. Unlawful to destroy property

A. It shall be unlawful for any person to conceal, destroy, damage, or remove any property, improvement, fixture, appliance, or equipment from any immovable property without the written consent of the association having an unpaid vendor's privilege or mortgage on the improvement, fixture, appliance, or equipment or on the immovable property itself. This prohibition applies to such property at all times, even when under foreclosure and in the hands of liquidators or under the custody and administration of the sheriff as provided in Code of Civil Procedure Articles 326 and 328.

B. Whoever conceals, destroys, damages, or removes such property, or whoever aids, advises, and abets such person in these matters shall be fined not less than three hundred dollars nor more than one thousand dollars or imprisoned for not less than three months nor more than one year, or both.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:926 - Foreclosure of mortgage

§926. Foreclosure of mortgage

In the event of foreclosure by executory process of a mortgage, on either movable or immovable property, in favor of an association, the certificate of any officer of the association, certifying as to the amount due on the mortgage and the maturity thereof by reason of the failure of the mortgagor, his assigns, or successors, to comply with the obligations imposed by the act of mortgage, the bylaws, or the savings contract is authentic evidence of the facts recited in the certificate.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:927 - Communication from commissioner having effect of approval or order to be in writing and signed

§927. Communication from commissioner having effect of approval or order to be in writing and signed

Every approval by the commissioner given pursuant to the provisions of this Chapter and every communication having the effect of an order or instruction to any association shall be in writing and signed and shall be sent to the association affected thereby, addressed to its president, at the home office of the association.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:928 - Right of commissioner to utilize courts

§928. Right of commissioner to utilize courts

At any time after any controversy has arisen between the commissioner and an association with respect to any question of law or regulation or with respect to any question involving irreparable damage to the association, the commissioner, prior to an administrative hearing, may apply to the district court for a declaratory judgment as to such question.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:929 - Rights of association to contest decisions of commissioner

§929. Rights of association to contest decisions of commissioner

Whenever any controversy has arisen between the commissioner and an association with respect to any question of law or regulation or with respect to any other question involving immeasurable or irreparable damage to the association, including but not limited to any decision by the commissioner to close the association and take possession, the members or stockholders of the association or the board of directors, may by a two-thirds vote of the members or stockholders or directors present in person, or by proxy, at a meeting called for such purpose, authorize an officer of the association to apply to the district court for a declaratory judgment as to such question. Nothing contained herein precludes any member, stockholder, depositor, or borrower from exercising any right provided him individually under the laws of this state.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:930 - Defamation of institutions prohibited; fine

§930. Defamation of institutions prohibited; fine

Whoever willfully and knowingly makes, issues, circulates, transmits, or causes or knowingly permits to be made, issued, circulated, or transmitted, any statement or rumor, written, printed, reproduced in any manner, or by word of mouth, which is untrue and is directly or by inference false, malicious in that it is calculated to injure reputation or business, or derogatory to the reputation, financial condition, or standing of any association, federal association, federal savings bank, foreign association holding a certificate of authority pursuant to R.S. 6:896, Federal Home Loan Bank, the Federal Home Loan Bank Board, or the Federal Deposit Insurance Corporation, shall be fined not more than one thousand dollars or imprisoned for not more than six months.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:931 - False statements and similar actions prohibited; fine

§931. False statements and similar actions prohibited; fine

Whoever knowingly makes or causes to be made, directly or indirectly, or through any agency whatsoever, any false statement or report, or willfully overvalues any land, property, or security for the purpose of influencing in any way the action of any association or federal association, federal savings bank, or foreign association holding a certificate of authority pursuant to R.S. 6:896, upon any application, advance, discount, purchase or repurchase agreement, commitment or loan or any change or any extension of the same, by renewal, deferment of action or otherwise, or the acceptance, release, or substitution of security therefor, shall be fined not more than five thousand dollars or imprisoned for not more than two years, or both.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:932 - Act of controlling

§932. Act of controlling

Insofar as the provisions of this Chapter are inconsistent with the provisions of any other law affecting saving* associations, the provisions of this Chapter shall control. More particularly, the provisions of this Chapter, with respect to the organization, management, and operation, and those for the supervision, liquidation, and the administration of associations, are exclusive, and the other laws of the state, especially the laws providing for the receivership of corporations, do not apply to associations.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.

*So in enrolled bill.



RS 6:933 - Application to existing associations

§933. Application to existing associations

Except as otherwise expressly provided in this Chapter, all of the provisions of this Chapter shall be applicable to every existing association heretofore formed under the laws of this state for a purpose or purposes for which such an association might be formed under this Chapter; however, this Chapter shall not affect or impair any right of any existing association which is guaranteed or protected by the constitution of this state or of the United States; and provided further that this Chapter shall not be construed to impair or affect any act done, offense committed, or right accruing, prior to July 29, 1970, at noon, but the same may be enjoyed, asserted and enforced, prosecuted or inflicted as fully, and to the same extent, as if this Chapter had not been enacted.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:937 - Dividends; requirements

PART XVII. MISCELLANEOUS PROVISIONS RELATIVE

TO CAPITAL STOCK ASSOCIATIONS

§937. Dividends; requirements

A. The provisions of R.S. 6:1207, and any rules and regulations promulgated thereunder, shall be applicable to associations in the same manner as they are to savings banks.

B. If a capital stock association results from conversion of a mutual association, a cash dividend shall not be declared to the holders of common stock of the association during the two-year period immediately following the conversion if the payment of a cash dividend would result in the reduction of the net worth account below the amount which existed in that account at the time of conversion.

Acts 1983, No. 675, §1; Acts 2003, No. 56, §1, eff. May 23, 2003.



RS 6:938 - Power of state or federal mutual association to convert to capital stock association; procedures; approval of department required; minutes of meeting; succession

§938. Power of state or federal mutual association to convert to capital stock association; procedures; approval of department required; minutes of meeting; succession

A.(1) If two-thirds of the members of the board of directors determine, and the commissioner concurs, that a substantial business benefit to the association will or may result, and if federal law, regulations, or administrative rulings authorize state or federal or mutual associations to convert to capital stock associations, the voting members of a mutual association organized pursuant to this Chapter, or otherwise subject to the provisions of this Chapter, or a federal mutual association located in Louisiana may vote to convert the association into a capital stock association by adopting a plan of conversion which is approved by the commissioner. However, when a state chartered mutual association is nearing an impaired condition, as determined by the commissioner, the commissioner may approve a supervisory conversion from a mutual to a stock form of charter without approval of the voting members. In all other cases, the plan of conversion shall be approved at a meeting of voting members called to consider such action by a majority vote of the total number of votes eligible to be cast, voted in person or by eligible proxy, unless federal law or regulation permits a lesser percentage of votes for a federal mutual association to convert, in which case that percentage shall control.

(2) The commissioner shall have discretion to approve or disapprove the plan of conversion, but he shall not approve the plan unless he finds that the plan is fair and equitable to members of the association, that the interests of the savings account holders and the public are adequately protected, and that the plan conforms to Federal Deposit Insurance Corporation regulations.

(3) Notice of the meeting, giving the time, place, and purpose thereof, together with a proxy statement and proxy form approved by the commissioner covering all matters to be brought before the meeting, shall be mailed to the commissioner and to each voting member at his last address as shown on the books of the association at least thirty days before the date on which the meeting is to be held.

B. Copies of the minutes of each meeting of the members, verified by the affidavit of the secretary or assistant secretary of the association, shall be filed in the office of the commissioner and with the Federal Home Loan Bank Board within a reasonable time after the meeting. When so filed, the verified copies of the minutes are presumptive evidence of the holding of the meeting and of the action taken.

C. The directors of the association shall execute and file with the commissioner proposed articles of incorporation as provided for in R.S. 6:706, together with an application for conversion and a firm commitment for or evidence of insurance of deposits and other savings accounts of a withdrawable type. The articles shall contain a statement that the corporation resulted from the conversion of a state or federal mutual association to a capital stock association. Approval by the commissioner shall be affixed to the articles of incorporation. The copy of the articles of incorporation and the certificate of incorporation shall be returned to the association. The association shall cease to be a mutual association on the date and at the time specified in the approved articles of incorporation.

D.(1) Upon conversion of a mutual association, the legal existence of the mutual association shall not terminate, but the capital stock association shall be a continuation of the entity of the mutual association.

(2) All property of the mutual association, including but not necessarily restricted to its rights, title, and interest in all property of whatever kind, whether real, personal, or mixed, and including all obligations due the mutual association, security interests under mortgages, or other security devices in favor of the mutual association, things in action, demands, claims and rights of action, and every right, privilege, interest, and every asset of any value or benefit then existing or pertaining to it, or which would inure to it immediately, by act of law, and without any conveyance or transfer and without any further act or deed shall vest and remain in the capital stock association into which the mutual association has converted itself.

(3) All mortgages or other security instruments belonging to the mutual association shall retain the respective ranks as of the date of original recordation and no further recordation or inscription shall be necessary in order to preserve such rank in favor of the capital stock association. The capital stock association shall have, and enjoy the same, in its own right as fully as the same was possessed, held, and enjoyed by the mutual association.

(4) The capital stock association, upon the conversion taking effect, shall continue to have and succeed to all the rights, obligations, and relations of the mutual association. No pending actions and other judicial proceedings to which the mutual association is a party shall be abated or discontinued by reason of the conversion, but may be prosecuted to final judgment, order, or decree in the same manner as if the conversion had not been made, and the capital stock association resulting from the conversion may continue the actions in its corporate name as a mutual association. Any judgment, order, or decree may be rendered for or against it which might have been rendered for or against the mutual association theretofore involved in the proceedings.

Acts 1983, No. 675, §1; Acts 2003, No. 17, §1, eff. May 23, 2003; Acts 2003, No. 60, §1, eff. May 23, 2003.



RS 6:939 - Plan of conversion from mutual to capital stock association; mandatory and permissive requirements

§939. Plan of conversion from mutual to capital stock association; mandatory and permissive requirements

A. The plan of conversion shall provide:

(1) That each savings account holder of the mutual association shall receive a withdrawable account in the capital stock association equal in amount to his withdrawable account in the mutual association.

(2) That each eligible account holder shall receive, without payment, nontransferable subscription rights to purchase entitlement shares of stock in an amount equal to the product, rounded down to the next whole number, obtained by multiplying the total number of shares of capital stock to be issued by a fraction of which the numerator is the amount of the qualifying deposit of the eligible account holder and the denominator is the total amount of qualifying deposits of all eligible account holders in the converting insured institution.

(3) That if the commissioner fixes a record date, that record date shall be used for determining savings account holders.

(4) With particularity, the business purpose to be accomplished by the conversion.

(5) That savings account holders shall have preemptive rights to all stock proposed to be issued.

(6) Other information in a form, as is required by the commissioner to enable him to determine that the plan is fair and equitable to members of the association and that the interest of the savings account holders and the public is adequately protected.

B. A plan of conversion shall not be considered unfair or inequitable merely because it contains provisions:

(1) That shares of stock will be issued to savings account holders with or without cost.

(2) That shares of stock will be issued at cost to all savings account holders and that no stock will be issued without cost.

(3) That savings account holders, including or excluding past savings account holders, will have a right to purchase shares of voting common stock at the fair market value thereof.

(4) That those persons who were savings account holders during a particular number of years will have preemptive rights to purchase voting common stock at the fair market value thereof.

(5) That employment contracts will be provided for officers and employees of the association.

(6) That after all subscriptions of the members of the association have been satisfied, officers, directors, and employees, in their capacity as such, will be permitted to purchase an amount no greater than twenty percent of the total stock being offered.

C. A plan of conversion may include provisions for a stock option plan to be implemented as part of the plan of conversion. The number of shares of stock to be allocable to such stock option plan shall be approved by the commissioner and the Federal Deposit Insurance Corporation.

D. The commissioner may add further mandatory or permissive requirements which he determines are necessary for an equitable conversion or which may be necessary to comply with regulations of the Federal Deposit Insurance Corporation or the Federal Home Loan Bank Board.

Acts 1983, No. 675, §1.



RS 6:940 - Acquisition of control over an existing association

§940. Acquisition of control over an existing association

In any case in which a person or group of persons acting in concert propose to purchase or acquire voting common stock of any capital stock association after its organization or conversion, and the purchase or acquisition would cause the person or group of persons, acting in concert, to have control of the association, as defined in R.S. 6:941, such person or group of persons, acting in concert, first shall make application to the commissioner for a certificate of approval of such purchase or acquisition. The application shall contain the name and address of the proposed new owners of voting common stock. The commissioner shall issue a certificate of approval only after he is satisfied that the proposed new owners of voting common stock are qualified by character, experience, and financial responsibility to control the association in a legal and proper manner and that the interest of the stockholders, depositors, and creditors of the association and the interest of the public generally will not be jeopardized by the proposed purchase or acquisition of voting common stock.

Acts 1983, No. 675, §1.



RS 6:941 - Restrictions on acquisition of control of capital stock associations

§941. Restrictions on acquisition of control of capital stock associations

A. As used in this Section, unless the context otherwise requires:

(1) "Business organization" or "company" means any corporation, partnership, trust, joint stock company, or similar organization, but does not include any company, the majority of the stock of which is owned by the United States or this state, by an officer of the United States or this state in his official capacity, or by an instrumentality of the United States or this state.

(2) "Person" means an individual or company.

(3) "Savings and loan holding company" means any company which directly or indirectly controls a savings and loan association or controls any other company which is a savings and loan holding company by virtue of this Section.

(4) "Subsidiary of a person" means any company which is controlled by that person or by a company which is a subsidiary of that person by virtue of this Section.

B. For purposes of this Section, a person or business organization shall be deemed to have control of a savings and loan association, savings and loan holding company, or any other business organization if the person or business organization:

(1) Directly or indirectly, or acting in concert with one or more persons or through one or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing more than twenty-five percent of the voting common stock of the savings and loan association, savings and loan holding company, or other business organization.

(2) Controls in any manner the election of a majority of the directors of the savings and loan association, savings and loan holding company, or other business organization.

(3) Exercises a controlling influence over the management or policies of the savings and loan association, savings and loan holding company, or other business organization.

C. If a bank or bank holding company acquires a savings and loan association, the surviving financial institution or bank holding company and its subsidiaries shall not engage in any insurance activity except an insurance activity authorized by R.S. 6:242.

D. No business organization or person shall acquire control of a capital stock association located in Louisiana or of a savings and loan holding company of such association without first obtaining the prior written approval of the commissioner. Prior to such acquisition, the business organization shall file an application with the commissioner containing such information as the commissioner may require and any that will aid in determining that the acquisition will not be detrimental to the public interest.

E. Each savings and loan holding company and each subsidiary thereof shall file such reports as the commissioner may require. Each savings and loan holding company and each subsidiary thereof shall be subject to such examinations as the commissioner shall prescribe. The cost of examinations shall be assessed against the holding company.

Acts 1983, No. 675, §1; Acts 1985, No. 139, §1; Acts 1986, No. 243, §1, eff. July 1, 1986; Acts 1997, No. 1475, §1, eff. July 15, 1997.

{{NOTE: SEE ACTS 1986, NO. 243, §3 FOR RETROACTIVE EFFECT TO JUNE 1, 1986.}}



RS 6:942 - Listing and assessment of capital stock; procedure; exemption

§942. Listing and assessment of capital stock; procedure; exemption

A. The shares of stock of all capital stock associations are hereby declared subject to taxation for all purposes in this state.

B. Shares of stock of all capital stock associations shall be assessed for the purpose of taxation at fifteen percent of their valuation, commencing with taxable year 1980, made by assessing authorities in accordance with law, calculated and ascertained by the method hereinafter set forth.

C. The basis for arriving at the valuation of the shares of stock in any capital stock association shall be the stockholder equity capital, which shall be determined by the addition of paid-in common stock, surplus, undivided profits, and all reserves, excluding those reserves for loan losses as allowed by the United States Internal Revenue Service. Equity capital shall be adjusted to remove that portion of equity capital based on United States obligations by deducting a percentage of equity capital based on the ratio of United States obligations to total assets. Borrowed money and value of the preferred stock issued by any such association and actually owned by the United States of America or any agency thereof shall not be construed as equity capital for the purposes of this Section.

D. For the purpose of determining the fair market value of association stock, the following criteria shall be used: stockholder equity, as defined in Subsection C of this Section, shall serve as a four times factor, eighty percent; annual net earnings of the individual capital stock association shall serve as a one time factor, twenty percent. Annual net earnings shall be adjusted to remove that portion of earnings based on United States obligations by deducting a percentage of annual net earnings based on the ratio of interest on United States obligations to total operating income. Negative earnings shall not be considered in this formula, and there shall be no earnings loss carried forward or backward. For the purpose of computing the one time, twenty percent earnings factor, the earnings shall be capitalized by multiplying the annual net earnings of the capital stock association by the average price earnings ratio for all capital stock associations in the United States as published by a nationwide recognized bond and securities rating firm.

E. For the purpose of arriving at fair market value of capital stock in the formula outlined in Subsection D of this Section, the tax commission or its successor shall compute the formula as follows:

(1) In the case of capital stock associations created under the laws of the United States, from those statements made to the comptroller of the currency and required to be published as of December 31 of each year; or

(2) In the case of capital stock associations created under the laws of this state, from the statement made to the commissioner of financial institutions and required to be published as of December 31 of each year.

F. From the assessment determined by the application of the fifteen percent of fair market value provided for above, there shall be deducted fifty percent of the assessed value of real estate, improvements, buildings, furniture, and fixtures owned by the capital stock association. If such real estate, improvements, buildings, furniture, and fixtures are owned by a separate corporation, the deduction will be allowed if all the capital stock, except directors' qualifying shares, if any, is owned by the capital stock association.

G. Except as provided herein, no assessment shall hereafter be made against the capital stock, surplus, undivided profits, or reserves of any capital stock association engaged in the savings and loan business, chartered under the laws of this state or of the United States doing business in this state whose capital stock is represented by shares.

H. The capital stock of any capital stock association, as defined in R.S. 6:703(3)(a), either (1) all of which is owned by another capital stock association, the capital stock of which is subject to taxation under the laws of this state, or (2) all of which is owned by another corporation all of the stock of which, in turn, is owned by a capital stock association, the capital stock of which is subject to taxation under the laws of this state, is hereby declared exempt from ad valorem taxation under the laws of this state.

Acts 1983, No. 675, §1; Acts 1984, No. 107, §2; Acts 1986, No. 629, §1.

{{NOTE: SEE ACTS 1986, NO. 629, §§2, 3 REGARDING EFFECTIVE DATE.}}



RS 6:943 - Listing and assessing of stock; place

§943. Listing and assessing of stock; place

A. The stock shall be assessed at the percent of their valuation made by the assessing authorities to the stockholders at the domicile or location of the capital stock association who appear as such upon the books, regardless of the domicile of the stockholders and regardless of any transfer not registered or entered upon the books. When any capital stock association operates one or more branch offices in any parish or parishes other than the parish of its domicile, its assessment shall be divided for state and local purposes, and the number of shares of stock, or fractions thereof, to be assessed in each parish in which such capital stock association and its branches are maintained shall be determined by the proportion which the capital stock association and branch of such association bears to the whole capital stock.

B. In the event that for any reason it should be held by the courts that any portion of this Section is unconstitutional, such invalidity shall not affect the enforcement of the remainder of this Section and all such capital stock associations shall then be assessed at the location or domicile of the main office in the same manner as capital stock associations without branches for current and back taxes.

Acts 1983, No. 675, §1.



RS 6:944 - Listing and assessing of stock; branch capital stock associations

§944. Listing and assessing of stock; branch capital stock associations

A. When any capital stock association chartered under the laws of the state or the United States, doing business in this state, operates a branch capital stock association office or offices in different municipalities wholly within the limits of the parish of its legal domicile, its tax assessment for state and local purposes may be assessed at its domicile or may be apportioned among the various municipalities in which the capital stock association and its branch or branches are located in the proportion which the respective amount of deposits in such branches bears to the total deposits of such capital stock association and its branches, the amount of deposits to be determined as of the thirty-first day of December of the preceding year.

B. This Section shall not affect, supersede, or modify other laws upon the same subject matter, but shall be supplementary thereto, and its exercise shall be discretionary with a capital stock association affected hereby. This Section shall not apply to the parish of Orleans.

Acts 1983, No. 675, §1.



RS 6:945 - Listing and assessing of real estate of capital stock associations

§945. Listing and assessing of real estate of capital stock associations

A. The capital stock association house and all real estate owned by any capital stock association shall be assessed directly to it in accordance with law at not to exceed its actual cash value, or whatever percentage thereof is determined by the tax commission for state assessment purposes, and by the local taxing authorities for local purposes, without regard to the value of the property as shown on the statement of such capital stock association, but such actual cash value or such percentage thereof shall be equal and uniform with all other property of the same class. The real estate of any capital stock association shall be assessed in the parish where it is located and the taxes paid in such parish.

B.(1) All state or national capital stock associations shall make and furnish on or before the fifteenth day of February of each year, to the local assessor and to the tax commission, a duly authenticated statement similar to those made by them as above set out to the comptroller of the currency or to the commissioner showing their condition at the close of business on the thirty-first day of December of the previous year.

(2) All capital stock associations also shall furnish on or before the fifteenth day of February of each year to the tax commission a list of real estate and the assessed value thereof, as shown upon the assessment rolls of the current year or upon the last completed assessment rolls, certified as to the assessed value by the parish assessor of the parishes where the real estate is located, owned by the association as of the first of January of each year, or owned by any corporation, all the capital stock of which, except directors' qualifying shares, if any, is owned by the association, and all or substantially all of the assets of which consist of real estate acquired for debt, or the building or buildings in which are located the main or branch capital stock association house or houses of the capital stock association or the land on which they are situated, which list, certified by the local assessor, shall be the basis for deduction of assessed value of real estate as hereinabove provided for.

Acts 1983, No. 675, §1.



RS 6:946 - Listing and assessing of stock and real estate; payment of tax; recovery from stockholders

§946. Listing and assessing of stock and real estate; payment of tax; recovery from stockholders

All the taxes assessed against shares of stock shall be paid by the capital stock association, and it shall be entitled to collect the amount thus paid from the stockholders or their transferees. The taxes on the shares of the stock and real estate owned by any capital stock association shall be collected in the same manner as the taxes on the other property of like nature are collected. In the event any capital stock association doing business in this state, chartered under the laws of the United States or this state, is by decision of the courts, held not to be liable to pay the taxes on the shares of stock of the stockholders, then the taxes shall be collected from and paid by such stockholders, and each stockholder failing to pay the taxes may be proceeded against in the manner provided for the collection of taxes on movable property.

Acts 1983, No. 675, §1.



RS 6:947 - Listing and assessing of stock; report by official

§947. Listing and assessing of stock; report by official

A. In the event the association has not timely paid its taxes, the assessor may require the president, vice president, secretary, treasurer, or other person so designated, to furnish a complete sworn list of those who are carried on its books as stockholders.

B. Any president, vice president, secretary, treasurer, or other persons so designated of any capital stock association engaged in the savings and loan business who fails or refuses to comply with any of the provisions of Subsection A of this Section shall be fined not less than fifty dollars or more than five hundred dollars or be imprisoned for not less than thirty days nor more than one year.

Added by Acts 1980, No. 608, §1; Acts 1983, No. 675, §1.



RS 6:948 - Power of commissioner to issue rules, regulations, and orders to implement this Chapter

PART XVIII. IMPLEMENTATION AND AUGMENTATION

POWERS OF COMMISSIONER

§948. Power of commissioner to issue rules, regulations, and orders to implement this Chapter

The commissioner may issue rules, regulations, or orders to implement this Chapter and to further its purposes, and when issued in accordance with R.S. 49:953, such rules, regulations and orders shall have the force of law.

Added by Acts 1980, No. 608, §1. Acts 1983, No. 675, §1.



RS 6:949 - Savings and demand accounts of capital stock savings and loan associations and capital stock savings banks as legal investments

CHAPTER 9-A. PUBLIC FUNDS IN CAPITAL STOCK

SAVINGS AND LOAN ASSOCIATIONS AND

CAPITAL STOCK SAVINGS BANKS

§949. Savings and demand accounts of capital stock savings and loan associations and capital stock savings banks as legal investments

Notwithstanding and irrespective of any provisions of Titles 6, 39, or 49 of the Louisiana Revised Statutes of 1950, or any other statute, law, rule, or regulation to the contrary, banks, trust companies, the state of Louisiana, its agencies, boards, commissions, and departments, the state treasurer of state funds standing in the name of the state treasurer, political subdivisions of the state and other public bodies existing under the constitution and laws of the state of Louisiana, any state depositing authority, any local depositing authority, any parish, or any political subdivisions of any parish, and any city, town, or village, or any political subdivision thereof, are hereby specifically authorized and empowered to invest or deposit funds held by them, without any order of any court, in savings and/or demand accounts of capital stock savings and loan associations and capital stock savings banks, to the same extent as are authorized national or state banks, and without limitations as to whether or not the amount invested or deposited exceeds at any time the amount insured by the Federal Deposit Insurance Corporation. Capital stock associations and capital stock savings banks are specifically authorized and empowered to be depositories and fiscal agents for these funds.

Acts 1984, No. 635, §1.

{{NOTE: SEE ACTS 1984, NO. 635, §2 REGARDING MUTUAL SAVINGS AND LOAN ASSOCIATIONS.}}



RS 6:950.1 - Declaration of policy

CHAPTER 9-B. INTERSTATE ACQUISITIONS AND

MERGERS OF ASSOCIATIONS

§950.1. Declaration of policy

It is declared to be the policy of this state to facilitate the econmomic development of this state, to promote a more efficient allocation of financial resources, to improve access to credit for Louisiana individuals and businesses, and to reinforce the overall stability and soundness of the Louisiana savings and loan industry by permitting the orderly expansion of competition among savings and loan associations institutions on a multistate basis.

Added by Acts 1986, No. 595, §1, eff. July 2, 1986.



RS 6:950.2 - Definitions

§950.2. Definitions

As used in this Part, unless the context otherwise requires, the term:

(1) "Acquire", as applied to an association or savings and loan holding company, means any of the following actions or transactions:

(a) The merger or consolidation of one association with another association or a savings and loan holding company with another savings and loan holding company.

(b) The acquisition of the direct or indirect ownership or control of voting shares of another savings and loan holding company or association if, after such acquisition, such savings and loan holding company or association will directly or indirectly own or control more than five percent of any class of voting shares of such savings and loan holding company or association.

(c) The direct or indirect acquisition of all or substantially all of the assets of another savings and loan holding company or association.

(d) The taking of any other action that would result in the direct or indirect control of another savings and loan holding company or association.

(2) "Association" means a savings association, thrift institution, homestead, building and loan association, savings bank, savings and loan association, or society, including both capital stock and mutual associations, whether chartered pursuant to the laws of any state or the United States.

(3) "Association office" means any main office or branch.

(4) "Branch" or "branch office" means any manned office of an association which would constitute a branch within the meaning of R.S. 6:852, other than an automated teller machine, electronic funds transfer terminal, point of sale terminal, or similar electronic device or terminal.

(5) "Commissioner" means the commissioner of financial institutions for the state of Louisiana.

(6) "Company" means any corporation, business trust, partnership, association, or similar organization, including an association, but shall not include any corporation the majority of the shares of which are owned by the United States or by any state.

(7) "Control" means either:

(a) The power or ability, directly or indirectly, to vote or cause to be voted twenty-five percent or more of any class of voting securities of a company; or

(b) The power or ability in any manner to elect a majority of the directors or trustees of a company.

(8) "Deposits" means average daily deposits for a continuous period of six months ending on the date the determination of deposits is made.

(9) "Established Louisiana association" means a Louisiana association which either:

(a) Has been in existence and actively engaged in business as a Louisiana association for at least five years; or

(b) Is the successor by merger, consolidation, or purchase of the assets and assumption of the liabilities of a Louisiana association which meets the test of Subparagraph (a) of this Paragraph.

(10) "Louisiana association" means an association organized under the laws of this state or of the United States and having its domicile and not less than a majority of its total deposits at offices in this state.

(11) "Louisiana savings and loan holding company" means a savings and loan holding company that:

(a) Has its executive offices and its principal place of business in this state; and

(b) Is not controlled by a savings and loan holding company other than a Louisiana savings and loan holding company.

(12) "New association" means any association not opened for business as an association on June 1, 1985, whether or not a charter, permit, license, or certificate to open for business had been issued on June 1, 1985.

(13) "Out-of-state association" means an association other than a Louisiana association.

(14) "Out-of-state savings and loan holding company" means a savings and loan holding company other than a Louisiana savings and loan holding company.

(15) "Principal place of business" of a savings and loan holding company means the jurisdiction in which the aggregate deposits of the association subsidiaries of such holding company are the largest, except that for purposes of determining the principal place of business of a savings and loan holding company the deposits of any association subsidiary of such holding company acquired in one of the following transactions shall not be considered:

(a) An association acquired pursuant to the provisions of Section 116 or 123 of the Garn-St. Germain Depository Institutions Act of 1982, 12 U.S.C. Section 1823(f) or 1730a(m).

(b) For a period of two years from the date of acquisition, an association acquired in the regular course of securing or collecting a debt previously contracted in good faith.

(16) "Region" means the states of Alabama, Arkansas, Florida, Georgia, Kentucky, Maryland, Mississippi, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia, West Virginia, and the District of Columbia.

(17) "Regional association" means an out-of-state association organized under the laws of one of the states in the region or of the United States and having its domicile and not less than eighty percent of its total deposits in offices within the region.

(18) "Regional savings and loan holding company" means an out-of-state savings and loan holding company that:

(a) Has its principal place of business in one of the jurisdictions within the region; and

(b) Has at least eighty percent of the total deposits of its association subsidiaries at offices located within the region and Louisiana; however, for purposes of such calculation the deposits of those association subsidiaries acquired in any of the following transactions shall not be considered:

(i) An association acquired pursuant to the provisions of Section 116 or 123 of the Garn-St. Germain Depository Institutions Act of 1982, 12 U.S.C. Section 1823(f) or 1730a(m); or

(ii) For a period of two years from the date of acquisition, an association acquired in the regular course of securing or collecting a debt previously contracted in good faith; and

(c) Is not controlled by a savings and loan holding company other than a Louisiana or regional savings and loan holding company.

(19) "Savings and loan holding company" means any company which directly or indirectly controls an association or controls any other company which is a savings and loan holding company.

(20) "Subsidiary", with respect to an out-of-state savings and loan holding company, means any of the following:

(a) Any company twenty-five percent or more of the voting shares of which, excluding shares owned by the United States or by any company wholly owned by the United States, is directly or indirectly owned or controlled by such savings and loan holding company or is held by it with power to vote.

(b) Any company the election of a majority of the directors of which is controlled in any manner by such savings and loan holding company.

(c) Any company twenty-five percent or more of the voting shares of which is held by trustees for the benefit of the shareholders of such savings and loan holding company.

Added by Acts 1986, No. 595, §1, eff. July 2, 1986.



RS 6:950.3 - Scope of Part; effective dates

§950.3. Scope of Part; effective dates

A. Subject to the other provisions of this Part:

(1) A Louisiana savings and loan holding company or a Louisiana association may acquire one or more out-of-state savings and loan holding companies and one or more out-of-state associations.

(2) Beginning July 1, 1987: (a) a regional savings and loan holding company or regional association may acquire a Louisiana savings and loan holding company, a Louisiana association, or another regional savings and loan holding company having a Louisiana association subsidiary, and (b) a regional savings and loan holding company having a Louisiana association subsidiary may acquire another regional savings and loan holding company; provided that the commissioner determines that the law of the state in which the regional savings and loan holding company or regional association has its principal place of business permits Louisiana savings and loan holding companies or associations to acquire savings and loan holding companies or associations in that state.

(3) Beginning January 1, 1989: (a) an out-of-state savings and loan holding company or out-of-state association may acquire a Louisiana savings and loan holding company, a Louisiana association, or another out-of-state savings and loan holding company having a Louisiana association subsidiary, and (b) an out-of-state savings and loan holding company having a Louisiana association subsidiary may acquire another out-of-state savings and loan holding company; provided that the commissioner determines that the law of the state in which the out-of-state savings and loan holding company or out-of-state association has its principal place of business permits Louisiana savings and loan holding companies or associations to acquire savings and loan companies or associations in that state.

B. Notwithstanding anything contained in Subsection (A) of this Section, no out-of-state savings and loan holding company or out-of-state association may use the provisions of this Part to operate branches of an association in this state unless the association is a Louisiana association.

C. The commissioner may approve an acquisition of a Louisiana association that will be lawful under the provisions of this Chapter but for the fact that the date on which the acquisition is to occur is before the authorized date, if all of the following exist with respect to the Louisiana association:

(1) It has an adjusted net worth-to-assets ratio of less than one percent, according to the latest examination by the office of financial institutions or the Federal Home Loan Bank Board.

(2) It is the conclusion of the commissioner that the association has major and serious problems or unsafe and unsound conditions which are not being satisfactorily addressed or resolved.

(3) It is the conclusion of the commissioner that the association has a high potential for failure, although failure is not necessarily imminent.

Added by Acts 1986, No. 595, §1, eff. July 1, 1986.



RS 6:950.4 - Applicability of commissioner's rules and regulations; operation of Louisiana association subsidiaries by foreign corporations; reciprocal agreements; penalties

§950.4. Applicability of commissioner's rules and regulations; operation of Louisiana association subsidiaries by foreign corporations; reciprocal agreements; penalties

A. The commissioner shall administer and carry out the provisions of this Part and may issue such rules, regulations, and orders as may be necessary to discharge this duty and to prevent evasions of this Part. Any out-of-state savings and loan holding company that controls a Louisiana association or any out-of-state association that acquires a Louisiana association shall be subject to such rules, regulations, and orders.

B. Any out-of-state savings and loan holding company that has a Louisiana association subsidiary and that is not organized under the laws of this state or any out-of-state association that acquires a Louisiana association shall:

(1) Qualify to do business in this state;

(2) Advise the commissioner of the location of its registered office within this state and the name of its initial registered agent at such location;

(3) Agree to be bound by all the provisions of this Part; and

(4) Promptly advise the commissiner of any changes in its registered office and registered agent.

C. The commissioner may enter into cooperative and reciprocal agreements with the regulatory authorities of any state for the periodic examination of savings and loan holding companies or associations pursuant to the authority of the commissioner in R.S. 6:794 and may accept reports of examination and other records from such authorities in lieu of conducting his own examinations. The commissioner may enter into joint actions with other regulatory bodies having concurrent jurisdiction or may enter into such actions independently to carry out his responsibilities under this Title and assure compliance with the laws of this state.

D. Any out-of-state association or out-of-state savings and loan holding company or any subsidiary thereof which willfully violates any provision of this Part or any regulation or order issued by the commissioner pursuant thereto shall upon conviction be fined not less than five hundred dollars nor more than one thousand dollars for each day during which the violation continues. Any individual who willfully participates in a violation of any provision of this Part shall upon conviction be fined not less than one thousand dollars nor more than five thousand dollars or imprisoned nor more than one year, or both.

Added by Acts 1986, No. 595, §1, eff. July 1, 1986.



RS 6:950.5 - Interstate acquisitions; filings with commissioner

§950.5. Interstate acquisitions; filings with commissioner

A. An out-of-state savings and loan holding company or out-of-state association shall not acquire, directly or indirectly, a Louisiana savings and loan holding company or a Louisiana association or an out-of-state savings and loan holding company having one or more Louisiana associations as subsidiaries unless it has filed with the commissioner all applications and other information filed with any federal agency in connection with such acquisition and paid a fee of one thousand dollars.

B. If any out-of-state savings and loan holding company or out-of-state association makes an acquisition or engages in an activity or causes any of its subsidiaries to engage in an activity that is prohibited by this Part, the commissioner shall require such out-of-state savings and loan holding company or out-of-state association to terminate such activity or divest itself of its direct or indirect ownership or control of any Louisiana associations acquired in violation of this Part. In addition, the commissioner shall have the power to enforce any other prohibitions in this Part by requiring divestitures of nonconforming associations, savings and loan holding companies, or assets, through the imposition of fines and penalties or through the exercise of such other remedies as shall be appropriate, including but not limited to judicial actions.

Acts 1986, No. 595, §1, eff. July 2, 1986.



RS 6:950.6 - Prohibited acquisitions and activities

§950.6. Prohibited acquisitions and activities

It shall be unlawful for an out-of-state savings and loan holding company or out-of-state association to open for business in this state a new association or to acquire a Louisiana association other than an established Louisiana association, except that:

(1) During the period from the later of July 1, 1989, or one year from the date it acquires an established Louisiana association, to June 30, 1994, an out-of-state savings and loan holding company for so long as it has at least one established Louisiana association subsidiary may not open for business in this state more than (a) one new association in each calendar year or (b) an aggregate of three new associations.

(2) During the period from July 1, 1989, to June 30, 1994, an out-of-state savings and loan holding company may acquire a Louisiana savings and loan holding company that controls one or more nonestablished Louisiana associations if:

(a) At the time of acquisition such Louisiana savings and loan holding company controls at least one established Louisiana association;

(b) The nonestablished Louisiana associations controlled by such Louisiana savings and loan holding company were lawfully acquired by it in good faith and not in contemplation of its acquisition by an out-of-state savings and loan holding company; and

(c) The number of such nonestablished Louisiana associations, which are subsidiaries of such Louisiana savings and loan holding company, does not exceed:

(i) One association for each calendar year period which has elasped between July 1, 1989 and the date of such acquisition; or

(ii) An aggregate of three such associations.

(3) An out-of-state savings and loan holding company which acquires an out-of-state savings and loan holding company having a Louisiana association subsidiary will be subject only to the restrictions and limitations on opening new associations and acquiring nonestablished Louisiana associations applicable to the out-of-state savings and loan holding company acquired by it.

(4) After July 1, 1994, an out-of-state savings and loan holding company that has, and for so long as it has, as a subsidiary at least one established Louisiana association may open for business in this state any new association or acquire any nonestablished Louisiana association.

Added by Acts 1986, No. 595, §1, eff. July 1, 1986.



RS 6:950.7 - Minority stockholders' rights

§950.7. Minority stockholders' rights

A. Subject to the provisions of Subsection (B) of this Section, it shall be unlawful for an out-of-state savings and loan holding company or an out-of-state association to purchase for cash or any other form of consideration any voting security or percentage of ownership of any Louisiana association or Louisiana savings and loan holding company if, after consummation thereof, such out-of-state savings and loan holding company or out-of-state association would, directly or indirectly, be the beneficial owner of more than ten percent of the voting power or equity ownership of such Louisiana association or Louisiana savings and loan holding company, unless such purchase is made pursuant to a tender or exchange offer to the holders of all of the voting securities or all of the equity ownership, as the case may be. Any such tender or exchange offer shall provide that if more securities or ownership interests are tendered than are proposed to be acquired by the offeror, the securities or interests shall be taken up, as nearly as may be, pro rata according to the number of voting securities or amount of equity ownership interests tendered by each shareholder or equity owner.

B. The provisions of Subsection (A) of this Section shall not apply to:

(1) Purchases by an out-of-state savings and loan holding company or out-of-state association of the shares of any Louisiana association or Louisiana savings and loan holding company of which it owns more than fifty percent of the total voting power.

(2) Purchases which, when cumulated with all other acquisitions of voting securities or equity ownership interests during the preceding twelve months by such out-of-state savings and loan holding company or out-of-state association, whether by purchase or otherwise, do not exceed two percent of the voting power or equity interest.

(3) Open market purchases on an exchange or in the over-the- counter market effected through a broker in which neither the purchaser nor the broker, or any person acting on their behalf, solicits the seller.

(4) Transactions effected other than by way of a purchase of shares or equity ownership interests from the owner thereof.

C. Solely for the purposes of this Section, the purchase of shares of or equity ownership interests in a Louisiana savings and loan holding company shall not be deemed to constitute the purchase of the shares of any association controlled by such savings and loan holding company.

Added by Acts 1986, No. 595, §1, eff. July 2, 1986.



RS 6:950.8 - Savings clause

§950.8. Savings clause

Nothing in this Part shall be interpreted or construed as approving any act, actions, or conduct which is or has been or may be in violation of any existing law, nor shall anything herein contained constitute a defense to any action, suit, or proceeding pending or hereafter instituted on account of any prohibited antitrust or monopolistic act, action, or conduct.

Added by Acts 1986, No. 595, §1, eff. July 2, 1986.



RS 6:951 - THE MOTOR VEHICLE SALES FINANCE ACT

CHAPTER 10. THE MOTOR VEHICLE SALES FINANCE ACT

§951. Repealed by Acts 1999, No. 794, §2, eff. July 2, 1999.



RS 6:952 - Repealed by Acts 1999, No. 794, 2, eff. July 2, 1999.

§952. Repealed by Acts 1999, No. 794, §2, eff. July 2, 1999.



RS 6:953 - Repealed by Acts 1999, No. 794, 2, eff. July 2, 1999.

§953. Repealed by Acts 1999, No. 794, §2, eff. July 2, 1999.



RS 6:954 - Repealed by Acts 1999, No. 794, 2, eff. July 2, 1999.

§954. Repealed by Acts 1999, No. 794, §2, eff. July 2, 1999.



RS 6:955 - Repealed by Acts 1999, No. 794, 2, eff. July 2, 1999.

§955. Repealed by Acts 1999, No. 794, §2, eff. July 2, 1999.



RS 6:956 - Repealed by Acts 1999, No. 794, 2, eff. July 2, 1999.

§956. Repealed by Acts 1999, No. 794, §2, eff. July 2, 1999.



RS 6:956.1 - Repealed by Acts 1999, No. 794, 2, eff. July 2, 1999.

§956.1. Repealed by Acts 1999, No. 794, §2, eff. July 2, 1999.



RS 6:956.2 - Repealed by Acts 1999, No. 794, 2, eff. July 2, 1999.

§956.2. Repealed by Acts 1999, No. 794, §2, eff. July 2, 1999.



RS 6:957 - Repealed by Acts 1999, No. 794, 2, eff. July 2, 1999.

§957. Repealed by Acts 1999, No. 794, §2, eff. July 2, 1999.



RS 6:958 - Repealed by Acts 1999, No. 794, 2, eff. July 2, 1999.

§958. Repealed by Acts 1999, No. 794, §2, eff. July 2, 1999.



RS 6:959 - Repealed by Acts 1999, No. 794, 2, eff. July 2, 1999.

§959. Repealed by Acts 1999, No. 794, §2, eff. July 2, 1999.



RS 6:960 - Repealed by Acts 1999, No. 794, 2, eff. July 2, 1999.

§960. Repealed by Acts 1999, No. 794, §2, eff. July 2, 1999.



RS 6:961 - Repealed by Acts 1999, No. 794, 2, eff. July 2, 1999.

§961. Repealed by Acts 1999, No. 794, §2, eff. July 2, 1999.



RS 6:962 - Repealed by Acts 1999, No. 794, 2, eff. July 2, 1999.

§962. Repealed by Acts 1999, No. 794, §2, eff. July 2, 1999.



RS 6:963 - Repealed by Acts 1999, No. 794, 2, eff. July 2, 1999.

§963. Repealed by Acts 1999, No. 794, §2, eff. July 2, 1999.



RS 6:964 - Repealed by Acts 1999, No. 794, 2, eff. July 2, 1999.

§964. Repealed by Acts 1999, No. 794, §2, eff. July 2, 1999.



RS 6:965 - Scope and definitions

CHAPTER 10-A. ADDITIONAL DEFAULT REMEDIES

§965. Scope and definitions

A. This Chapter may be cited as the "Additional Default Remedies Act".

B. This Chapter provides additional remedies on default by the debtor under a secured transaction under Chapter 9 of the Louisiana Commercial Laws, R.S. 10:9-101 et seq., R.S. 9:5351 et seq., R.S. 9:5367 et seq., and R.S. 32:701 et seq., as applicable, entitling the secured party to obtain possession and dispose of the collateral as provided herein. These remedies shall be in addition to all other remedies applicable to nonpossessory security interests affecting collateral in which a security interest or chattel mortgage, as applicable, has been granted, which shall remain available and in full force and effect in their entirety.

C. As used in this Chapter, the following terms have the following meanings:

(1) "Breach of peace" shall include but not be limited to the following:

(a) Unauthorized entry by a repossessor into a closed dwelling, whether locked or unlocked.

(b) Oral protest by a debtor to the repossessor against repossession prior to the repossessor seizing control of the collateral shall constitute a breach of the peace by the repossessor.

(2) "Collateral" shall refer to "motor vehicles" and "motorcycles" and has the meanings set forth in R.S. 32:1252.

(3) "Debtor" shall have the meaning set forth in R.S. 10:9-105(d).1

(4) "Default" means nonpayment of two consecutive payments on the date due. In the event that payments are required to be made more frequently than on a monthly basis, "default" shall mean nonpayment for a period of sixty days.

(5) "Secured party" shall have the meaning set forth in R.S. 10:9-102(a) and shall also mean a lessor of a motor vehicle as defined in R.S. 9:3306.

D. Repealed by Acts 2010, No. 519, §1.

Acts 1992, No. 235, §1, eff. Jan. 1, 1993; Acts 1993, No. 927, §1; Acts 2001, No. 943, §1; Acts 2004, No. 191, §1, eff. Jan. 1, 2005; Acts 2010, No. 519, §1; Acts 2016, No. 205, §1.

1See R.S. 10:9-102(a)(28), Acts 2001, No. 128.



RS 6:966 - Procedure

§966. Procedure

A.(1) The procedures set forth in this Chapter may be used to obtain possession and dispose of collateral following default by a debtor without previous citation and judgment to enforce a security interest evidenced by a security agreement or a lease.

(2) Prior to the use of the procedures set forth in this Chapter, a secured party shall send notice to all debtors in writing at the last known address of the debtors, of the right of the secured party to take possession of the collateral without further notice upon default as defined in R.S. 6:965(C). Such notice shall include the debtor's name, last known address, and description of the collateral and the following in at least twelve-point type:

"Louisiana law permits repossession of motor vehicles upon default without further notice or judicial process."

(3) After obtaining possession of the collateral, the secured party may dispose of it in any manner permitted by Chapter 9 of the Louisiana Commercial Law, R.S. 10:9-101 et seq. or by resort to available judicial procedures, and may cause the collateral to be retitled. Unless the secured party causes the collateral to be sold at judicial sale under ordinary or executory process, all receipts from the secured party's disposition of the collateral shall be applied as set forth in R.S. 10:9-601, and the secured party shall be obligated to account to the debtor for any surplus.

B. Unless otherwise agreed, a secured party has, on default, the right to take possession of the collateral. In taking possession, a secured party may proceed without judicial process if this can be done without a breach of the peace or may proceed by other remedies available by law.

C. The provisions of this Section may be utilized only by the following:

(1) Financial institutions chartered under the laws of the state of Louisiana, another state, or the United States.

(2) Persons licensed or regulated as lenders by the commissioner of financial institutions pursuant to the Louisiana Consumer Credit Law, R.S. 9:3510 et seq.

(3) Persons licensed or regulated as lenders by the Louisiana Motor Vehicle Commission pursuant to the Louisiana Motor Vehicle Sales Finance Act, R.S. 6:969.1 et seq.

D.(1)(a) Any individual who physically obtains possession of the collateral pursuant to this Chapter shall obtain a repossession agent license from the Office of Financial Institutions.

(b) On or before January 1, 2005, the commissioner of financial institutions shall issue licenses to repossession agents who are members of the following organizations: National Finance Adjusters, Inc., Allied Finance Adjusters Conference, Inc., Time Adjusters Conference, Inc., or the American Recovery Association, Inc., or a Louisiana association of duly licensed repossession agents recognized as a viable association by the commissioner of financial institutions, and who meet any additional qualifications for licensure established by the commissioner of financial institutions pursuant to rules and regulations adopted in accordance with the Administrative Procedure Act.

(2) In the event a tow truck, as defined in R.S. 32:1713, is required to be used in the repossession, the provisions of Chapter 16 of Title 32 of the Louisiana Revised Statutes of 1950 pertaining to said tow truck shall apply. The tow truck owner or operator, as defined in R.S. 32:1713, shall possess a common carrier certificate issued by the Louisiana Public Service Commission pursuant to R.S. 45:164.

E. The secured party shall have and retain all of the possessory and enforcement rights provided under Chapter 9 of the Louisiana Commercial Laws, R.S. 10:9-101 et seq., including the right to recover a deficiency or any other costs associated with the seizure proceeding provided for in this Chapter.

F. If the debtor has personal property of his own or of another inside the repossessed collateral, the owner of the personal property shall have ten days in which to contact the repossessing creditor and demand the return of his property. The secured party shall immediately return the personal effects upon request of the debtor. At the end of thirty days following the repossession of the collateral, the personal effects located inside of the repossessed collateral shall be deemed abandoned and the secured party shall no longer be responsible for such personal effects.

G. Notwithstanding any law or regulation to the contrary, a repossession agent shall not be required to obtain, and a secured party shall not be required to provide to a repossession agent, a copy of the notice required to be sent to a debtor by Paragraph (A)(2) of this Section.

Acts 1992, No. 235, §1, eff. Jan. 1, 1993; Acts 1993, No. 927, §1; Acts 2001, No. 8, §2, eff. July 1, 2001; Acts 2001, No. 9, §1, eff. July 1, 2001; Acts 2001, No. 943, §§1 and 2; Acts 2003, No. 646, §1; Acts 2004, No. 191, §1, eff. Jan. 1, 2005; Acts 2011, No. 358, §1.



RS 6:966.1 - Notice of repossession; contents; fees

§966.1. Notice of repossession; contents; fees

A. Within three business days of taking possession of collateral, a secured party who utilizes the additional default remedies provided by this Chapter to obtain possession of collateral shall deliver in person or send by mail a "Notice of Repossession" to the recorder of mortgages in the parish where the collateral was located and to the appropriate official for filing purposes. The "Notice of Repossession" shall contain the debtor's name, last known address, date of birth, and a description of the collateral repossessed. If the "Notice of Repossession" is sent by mail, the timeliness of the mailing shall be shown only by an official United States postmark or by official receipt or certificate from the United States Postal Service or private delivery service. For purposes of this Section, the appropriate official shall be:

(1) The constable of the justice of the peace court, if the debtor's last known address is within the election district of the justice of the peace court and the outstanding balance is within the jurisdictional limits of the court.

(2) The constable or marshal of the city court, if the debtor's last known address is within the geographic boundaries of the city court and the outstanding balance is within the jurisdictional limits of the court.

(3) The sheriff for the parish of the debtor's last known address, if there is no other appropriate official as defined in this Subsection. Notwithstanding Paragraphs (1) and (2) of this Subsection, if a secured party files a "Notice of Repossession" with the sheriff for the parish of the debtor's last known address, then the sheriff is deemed to be the appropriate official and the secured party has satisfied the requirements of this Subsection.

B. Within three business days of taking possession of collateral, the secured party shall deliver in person or send by mail a payment of seventy-five dollars to the recorder of mortgages and two hundred fifty dollars to the appropriate official for each "Notice of Repossession" filed. If the payment is sent by mail, the timeliness of the mailing shall be shown only by an official United States postmark or by official receipt or certificate from the United States Postal Service or private delivery service. Notwithstanding any other provision of law to the contrary, the recorder of mortgages shall not assess any additional fees for the filing of the "Notice of Repossession".

C. If the sheriff is the appropriate official in the parish of Orleans, then there shall be no fee paid to the sheriff; however, the "Notice of Repossession" shall still be filed with the sheriff pursuant to the requirement set forth in Subsection A of this Section.

D. The commissioner of financial institutions shall have the authority to promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Chapter, including but not limited to establishing fees and assessments.

Acts 2004, No. 191, §1, eff. Jan. 1, 2005; Acts 2004, No. 814, §1, eff. Jan. 1, 2005; Acts 2011, 1st Ex. Sess., No. 26, §1; Acts 2014, No. 516, §1; Acts 2016, No. 171, §1; Acts 2016, No. 205, §1.



RS 6:967 - Appeal from order

§967. Appeal from order

A suspensive appeal shall not be granted unless the debtor has answered the rule pleading that the debt was paid or extinguished, or that the debt or security interest is otherwise unenforceable, and the appeal has been applied for and the appeal bond filed within twenty-four hours after the issuance of the order.

Acts 1992, No. 235, §1, eff. Jan. 1, 1993; Acts 1993, No. 927, §1.



RS 6:968 - Repealed by Acts 1974, No. 466, 3.

§968. §§968, 969 Repealed by Acts 1974, No. 466, §3.



RS 6:969.1 - Short title

CHAPTER 10-B. LOUISIANA MOTOR VEHICLE SALES

FINANCE ACT

PART I. GENERAL PROVISIONS AND DEFINITIONS

§969.1. Short title

This Chapter shall be known and may be cited as the "Louisiana Motor Vehicle Sales Finance Act".

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.2 - Scope

§969.2. Scope

A. Subject to the provisions of Subsections B and C of this Section, the parties to a motor vehicle credit transaction may agree that the law of the place where the motor vehicle credit transaction is entered into or the law of the residence of the consumer shall apply.

B. Whenever an action is brought in this state to enforce rights arising from a motor vehicle credit transaction wherever made, and whatever state's law shall contractually govern, the extender of credit shall, where applicable, reduce the charges sought to be collected so that they do not exceed those provided in this Chapter. This requirement applies only to then unpaid charges sought to be collected. The extender of credit shall not be required to refund or credit the consumer for any charges previously paid that are permitted under the laws of the chosen forum, but which are in excess of those permitted under this Chapter.

C. Except as otherwise provided herein, the agreements by a consumer to consent to the jurisdiction of another state and fix venue are invalid with respect to motor vehicle credit transactions, or modifications thereof, to which this Chapter applies.

D. All fees and charges authorized under this Chapter, whether or not such fees and charges constitute or are considered to be loan finance charges or credit service charges, shall be deemed to be "material to the determination of the interest rate" for purposes of exportation to consumers residing in other states under the most favored lender doctrine of federal law.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.3 - Exclusions

§969.3. Exclusions

A. Except as provided in Subsection B of this Section, this Chapter does not apply to any of the following:

(1) Extensions of credit to business entities, including government or governmental agencies or instrumentalities.

(2) Extensions of credit primarily for business, commercial, or agricultural purposes.

(3) Open-end credit transactions, including without limitation, revolving loan and lender credit card transactions that may involve the secured purchase money financing of a motor vehicle.

(4) Consumer credit transactions subject to the Louisiana Consumer Credit Law, R.S. 9:3510 et seq.

(5) Credit transactions by federally and state-chartered credit unions to their members.

(6) Federally related mortgage loans subject to R.S. 9:3503 et seq. and 12 U.S.C. 1735F(7).

B. All persons financing the purchase or acquisition of a motor vehicle, irrespective of whether the transaction otherwise is subject to this Chapter, shall comply with the requirements of R.S. 32:1251 et seq. and the rules and regulations of the Louisiana Motor Vehicle Commission pertaining to advertising.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.4 - Waiver, agreement to forego rights

§969.4. Waiver, agreement to forego rights

A consumer may not waive or agree to forego rights or benefits under this Chapter except that a claim, if disputed in good faith, may be settled by compromise, agreement, or arbitration.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.5 - Repealed by Acts 2001, No. 1066, 1.

§969.5. Repealed by Acts 2001, No. 1066, §1.



RS 6:969.6 - Definitions

§969.6. Definitions

As used in this Chapter:

(1) "Administrator" means any person, except an employee of an administrator, who directly or indirectly solicits or effects coverage of, underwrites, collects charges or premiums from, or adjusts or settles claims on residents of this state in connection with debt waiver or debt forgiveness agreements.

(2) "Amount deferred" means the cash price subtracting any down payment under a consumer credit sale, plus any other amounts for goods or services including without limitation, any negative equity trade-in allowance, insurance, extended warranty, service contract, and other fees and charges that are financed by the extender of credit under the transaction, and included in the principal balance of the consumer's indebtedness subject to credit service charges.

(3) "Amount financed" means the amount borrowed under a consumer loan, plus any other amounts for goods or services including without limitation, any negative equity trade-in allowance, insurance, extended warranty, service contract, notary fees, license, title, filing and lien release fees, and other fees and charges that are financed by the extender of credit under the transaction, and included in the principal balance of the consumer's indebtedness subject to loan finance charges.

(4) "Cash price" means the price for which the seller would have sold the motor vehicle to the consumer and the consumer would have bought from the seller if such sale had been a sale for cash instead of on credit. The cash price may include any sales taxes, documentary fees, notary fees, license, title, filing and lien release fees, negative equity trade-in allowances, insurance premiums, extended warranty, service contract, and similar fees, and charges for delivery, installation, repair, alteration, or improvement to the vehicle.

(5) "Commission" means the Louisiana Motor Vehicle Commission.

(6) "Consumer" means a natural person who enters into a consumer loan or consumer credit sale of a motor vehicle to be used primarily for personal, family, or household purposes.

(7) "Consumer credit insurance" means insurance, other than insurance on property, by which the satisfaction of debt in whole or in part is a benefit provided, but does not include insurance indemnifying the extender of credit against loss due to the debtor's default and non-filing insurance.

(8) "Consumer credit sale" means the sale of a motor vehicle on credit under which the seller acquires a purchase money security interest in the purchased vehicle, and incident to which a credit service charge is charged and the consumer is permitted to defer all or part of the purchase price or other consideration in two or more installments excluding the down payment. A "consumer credit sale" does not include a lease of a motor vehicle under any circumstance, whether or not the lease constitutes a true lease or a financed lease within the context of the Louisiana Lease of Movables Act, R.S. 9:3301 et seq. A consumer credit sale may be secured by other collateral in addition to the purchased vehicle.

(9) "Consumer loan" means a loan of money or its equivalent made by a lender, the proceeds of which are used by the consumer to purchase or refinance the purchase of a motor vehicle, or which proceeds are used for personal, family, or household purposes, including debts created by the use of a lender credit card, revolving loan account, or similar arrangement, as well as insurance premium financing, with the lender acquiring a purchase money security interest in the purchased motor vehicle. A consumer loan may be secured by other collateral in addition to the purchased vehicle. The provisions of this Paragraph shall not apply to a consumer loan made pursuant to the Louisiana Deferred Presentment and Small Loan Act, R.S. 9:3578.1 et seq.

(10) "Contract" means the consumer's retail installment contract, note, agreement, or other evidence of indebtedness executed in connection with a motor vehicle credit transaction.

(11) "Contract rate" means the interest rate factor applied to compute precomputed interest or simple interest under the transaction.

(12) "Credit health and accident insurance" means disability insurance purchased in conjunction with a motor vehicle credit transaction which provides for a monthly benefit sufficient to pay all or part of the required monthly payment, during the continued disability of the insured, over the term of coverage.

(13) "Credit life insurance" means term life insurance purchased in conjunction with a motor vehicle credit transaction which provides a death benefit payable to the lender, or to the insured consumer's beneficiary to the extent the death benefit exceeds the amount necessary to fully pay and satisfy the transaction, in the event of the insured consumer's death during the term of coverage.

(14)(a) "Credit service charge" means the sum of the following:

(i) All charges payable directly or indirectly by the consumer and imposed directly or indirectly by the seller as a requirement of the extension of credit, including any of the following types of charges that are applicable: interest; time price differential; service; carrying or other charge, however denominated; points and discount fees; and premium or other charge for any guarantee or insurance protecting the extender of credit against the consumer's default or other credit loss.

(ii) Charges paid by the consumer for investigating the consumer's credit worthiness.

(b) The term does not include default charges; delinquency charges; charges for checks returned for having nonsufficient funds; documentation fees; manufactured housing appraisal and title search fees; other fees and charges permitted under this Chapter; and any additional fees and charges that the seller agrees to finance under the transaction that are not considered to be a finance charge under 12 C.F.R. 226.4.

(15) "Debt waiver" or "debt forgiveness" is an agreement whereby an extender of credit agrees with the consumer to waive any unpaid balance on a consumer loan, consumer credit sale or lease due to physical damage, total loss or constructive loss or unrecovered theft to the covered collateral secured by an eligible security device.

(16) "Down payment" means an amount, including the value of any property used as a trade-in, paid to a seller to reduce the cash price of a motor vehicle purchased under a consumer credit sale.

(17) "Extender of credit" or "creditor" means a seller in a consumer credit sale, or a lender in a consumer loan. An "extender of credit" or "creditor" also includes an assignee or transferee of the consumer's contract, but does not include a bona fide pledgee of the creditor.

(18) "Federally related mortgage loan" means a loan secured by a first lien or mortgage on one-to-four family residential immovable property subject to 12 U.S.C. 1735F(7).

(18.1) "Free-look period" means the period of time from the effective date of the debt waiver or debt forgiveness agreement until the date the consumer may cancel the contract with a full refund. This period of time shall not be less than thirty days.

(19) "GAP coverage" means a contract or insurance policy that covers a consumer's deficiency balance between the net payoff of the consumer's loan retail installment sales contract at the time of a loss and the amount paid by the consumer's primary insurance after a vehicle is deemed a total loss due to any direct or accidental physical damages or unrecovered theft which may be in the form of the following:

(a) Guaranteed auto protection offered by a property and casualty company licensed and regulated by the Department of Insurance.

(b) Guaranteed auto protection offered by a property residual value insurer licensed and regulated by the Department of Insurance.

(c) Debt waiver or debt forgiveness agreements issued by a lender licensed or regulated by the commission.

(19.1) "Insurer" means an insurance company licensed, registered, or otherwise authorized to do business under the insurance laws of this state.

(20) "Lender" means the originator of credit under a consumer loan, as well as any assignee or transferee of the consumer's contract.

(21)(a) "Loan finance charge" means the sum of the following:

(i) All charges payable directly or indirectly by the consumer and imposed directly or indirectly by the lender as a requirement of the extension of credit, including any of the following types of charges that are applicable: interest, and any amount payable under a point, discount, or other system of charges, however denominated.

(ii) Charges paid by the consumer for investigating the consumer's credit worthiness.

(b) The term does not include fees paid to a non-affiliated loan broker, default charges, deferral charges, delinquency charges, charges for checks returned for having nonsufficient funds, manufactured housing appraisal, title search fees and closing costs, other fees and charges permitted under this Chapter, and any additional fees and charges that the lender agrees to finance under the transaction that are not considered to be a finance charge under 12 C.F.R. 226.4.

(22) "Manufactured home" means a structure, transportable in one or more sections, which, in the traveling mode, is eight body feet or more in width or forty body feet or more in length, or, when erected on site, is three hundred twenty or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air-conditioning, and electrical systems contained therein. The term includes any structure meeting all of the requirements of this Subsection except the size requirements and with respect to which the manufacturer voluntarily files a certificate required by the United States Secretary of Housing and Urban Development and complies with the standards established under Title 42 of the United States Code.

(23)(a) "Motor vehicle" means any new or used transportation device, including automobiles, motorcycles, trucks, and other vehicles that are operated over the public highways and the streets of this state, but does not include traction engines, boat trailers, road rollers, implements of husbandry, and other agricultural vehicles. A manufactured home is deemed to be a "motor vehicle" for purposes of this Chapter only if it is anticipated at the time of the transaction that the manufactured home will not be immobilized pursuant to R.S. 9:1149.4.

(b) "Motor vehicle" for purposes of GAP coverage means self-propelled or towed vehicles designed for personal use, including but not limited to automobiles, trucks, motorcycles, recreational vehicles, all-terrain vehicles, snowmobiles, campers, boats, personal watercraft, and motorcycle, boat, camper, and personal watercraft trailers.

(24) "Motor vehicle credit transaction" means a consumer loan or a consumer credit sale involving a Louisiana consumer, or that is otherwise made subject to this Chapter.

(25) "Person" means an individual or corporation, partnership, limited liability company, trust, association, joint venture pool, syndicate, sole proprietorship, unincorporated organization, or any other form of entity not specifically listed herein.

(26) "Precomputed transaction" means a motor vehicle credit transaction under which loan finance charges or credit service charges are computed in advance over the entire scheduled term of the transaction and capitalized into the face amount of the contract.

(27) "Prepaid finance charge" in connection with a simple interest transaction means any loan finance charge or credit service charge that is paid separately in cash or by check before or at consummation of the transaction, or withheld from the proceeds of the transaction at any time. Prepaid finance charges may be funded at the consumer's request by increasing the original principal balance of the consumer's contract, with such increased principal amount, including prepaid finance charges, being subject to simple interest over the contract term. Prepaid finance charges shall not be included in the contract rate of interest.

(28) "Pro rata" refers to a method of computing deferral charges by dividing the precomputed loan finance charge or precomputed credit service charge by the total number of days in the contract term and multiplying the sum by the number of days that are deferred.

(29) "Salesman" or "agent" means any person licensed by the commission whose duties include the sale of a debt waiver or debt forgiveness agreement on behalf of the administrator.

(30) "Seller" means the seller of a motor vehicle, including the seller of a motor vehicle under a consumer credit sale, as well as any assignee or transferee of the consumer's contract.

(31) "Simple interest transaction" means a motor vehicle credit transaction under which loan finance charges or credit service charges are assessed by application of a contractual simple interest rate or rates to the unpaid principal balance of the contract.

(32) "Supervised financial organization" means a banking, thrift, or similar organization organized, certified, and supervised by an agency of the United States of America, the state of Louisiana, or any other state pursuant to the banking, currency, and related laws of the United States of America, the state of Louisiana, or any other state.

(33) "Total sum payable under such contract including all loan finance charges and credit service charges" means the total sum of all scheduled payments under the contract assuming that each payment is made on its due date.

Acts 1999, No. 794, §1, eff. July 2, 1999; Acts 2004, No. 70, §1; Acts 2005, No. 255, §1; Acts 2010, No. 374, §1.



RS 6:969.7 - Terms; construction; additional fees and charges

§969.7. Terms; construction; additional fees and charges

A. As a general rule of construction, persons may look to comparable rules, definitions, and principles under the Federal Truth in Lending Act, 15 U.S.C. 1601 et seq., and Regulation Z of the Board of Governors of the Federal Reserve System, 12 C.F.R. 226.1 et seq., for guidance in further defining and interpreting terms and concepts that are not otherwise defined or specified under the provisions of this Chapter. Specifically, those fees and charges that are not classified as or considered to be finance charges under 12 C.F.R. 226.4 are not considered to be loan finance charges or credit service charges for purposes of this Chapter.

B. Except as limited in amount or prohibited by this Chapter, an extender of credit may impose and collect additional fees and charges contractually provided for under the consumer's promissory note, installment sales contract, or credit agreement.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.8 - Construction against implicit repeal

§969.8. Construction against implicit repeal

This Chapter being a general act intended as a unified coverage of its subject matter, no part of it shall be deemed impliedly repealed by subsequent legislation if such construction can reasonably be avoided.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.9 - Consumer loans

PART II. MAXIMUM CHARGES

§969.9. Consumer loans

A. The maximum loan finance charge for any consumer loan that may be charged, contracted for, or received may equal either Paragraph (1) or (2) of this Subsection but not exceed:

(1) The sum of all of the following:

(a) Thirty-six percent per annum for that portion of the unpaid principal amount of the loan not exceeding one thousand four hundred dollars.

(b) Twenty-seven percent per annum for that portion of the unpaid principal amount of the loan exceeding one thousand four hundred dollars and not exceeding four thousand dollars.

(c) Twenty-four percent per annum for that portion of the unpaid principal amount on the loan exceeding four thousand dollars and not exceeding seven thousand dollars.

(d) Twenty-one percent per annum for that portion of the unpaid principal amount of the loan exceeding seven thousand dollars.

(2) The credit service charge rate that would otherwise apply under R.S. 6:969.10 to a comparable consumer credit sale of a Class 2, Class 3, or Class 4 motor vehicle, as applicable, and regardless of amount.

B. This Section does not limit or restrict the manner of contracting for loan finance charges whether by way of precomputed interest, simple interest, or otherwise, so long as the annualized loan finance charge rate computed on an actuarial or United States Rule basis over the entire scheduled term of the transaction, assuming that all payments will be made when due and disregarding the possible effects of early prepayment or acceleration of maturity, does not exceed the maximum rates permitted in this Chapter. Demand loans shall have a presumed term of five years.

C. For the purposes of this Section, the term of a consumer loan commences with the date the contract is signed or the funds advanced, whichever occurs first. Differences in the lengths of months may be disregarded and a day may be counted as one-thirtieth of a month. Subject to classifications and differentiations the lender may reasonably establish, a part of a month in excess of fifteen days may be treated as a full month if periods of fifteen days or less are disregarded and if that procedure is not consistently used to obtain a greater yield than would otherwise be permitted.

D. Notwithstanding any provision of Subsection A, the extender of credit may contract for and receive a minimum loan finance charge of not more than fifteen dollars when the amount financed does not exceed two hundred dollars, or twenty-five dollars when the amount financed exceeds two hundred dollars; such charge shall be in lieu of all other loan finance charges.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.10 - Consumer credit sale

§969.10. Consumer credit sale

A. Except as otherwise provided by R.S. 6:969.11, the maximum credit service charge for any consumer credit sale that may be charged, contracted for, or received may not exceed:

(1) Class 1. For any new motor vehicle designated by the manufacturer by a year model not earlier than the year in which the sale is made: Eighteen percent per annum.

(2) Class 2. For any new motor vehicle not in Class 1, and any used motor vehicle designated by the manufacturer by year model of the same or not more than two years prior to the year in which the sale is made: Twenty-four percent per annum.

(3) Class 3. For any used motor vehicle not in Class 2 and designated by the manufacturer by year model not more than four years prior to the year in which the sale is made: Twenty-seven percent per annum.

(4) Class 4. For any used motor vehicle not in Class 2 or Class 3 and designated by the manufacturer by year model more than four years prior to the year in which the sale is made: Thirty-three percent per annum.

B. This Section does not limit or restrict the manner of contracting for credit service charges under a consumer credit sale, whether by way of precomputed interest, simple interest, or otherwise, so long as the annualized credit service charge rate computed on an actuarial or United States Rule basis over the entire scheduled term of the transaction, assuming that all payments will be made when due and disregarding the possible effects of early prepayment or acceleration of maturity, does not exceed the maximum rates permitted in this Chapter.

C. For purposes of this Section, the term of a consumer credit sale commences with the date the contract is signed or the sale of the motor vehicle is complete, whichever occurs first. Differences in lengths of months may be disregarded and a day may be counted as one-thirtieth of a month. Subject to classifications and differentiations the lender may reasonably establish, a part of a month in excess of fifteen days may be treated as a full month if periods of fifteen days or less are disregarded and if that procedure is not constantly used to obtain a greater yield than would otherwise be permitted.

D. Notwithstanding Subsection A, the extender of credit may contract for and receive a minimum credit service charge of not more than fifteen dollars when the amount deferred does not exceed two hundred dollars, or twenty-five dollars when the amount deferred exceeds two hundred dollars.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.11 - Maximum charges after negotiations

§969.11. Maximum charges after negotiations

A. The obligation arising out of any consumer credit sale may be evidenced by a written contract which may provide for a credit service charge not in excess of the maximum loan finance charge rate which could be charged, contracted for, or received in a consumer loan where the amount deferred is the same as the amount financed and the term is a corresponding term.

B.(1) Such written contract must be transferred or assigned to an assignee that is either licensed under this Chapter, or that is exempt from licensing under R.S. 6:969.36, within thirty-five days from the date of making.

(2) If such assignment is not made within the said time limit, the seller shall do all of the following:

(a) Notify the consumer that the contract, note, or agreement was not transferred or assigned.

(b) Credit the obligation with any amounts contracted for in excess of the credit service charge authorized by R.S. 6:969.10. Such computation shall be made as of the date of making and the consumer shall be notified of such credit.

(c) Provide the consumer, prior to the first installment due date, with a new payment schedule reflecting the change in terms.

(d) Notify the consumer of the address where payments are to be made if such address is different from the address previously given to the consumer.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.12 - Maximum charges after maturity

§969.12. Maximum charges after maturity

In the case of a precomputed transaction which is unpaid at contractual maturity, the rate of the loan finance charge or the credit service charge for the period beginning as of contractual maturity until payment in full may not exceed the rate of the loan finance charge or the credit service charge previously agreed to by the extender of credit and the consumer at the time the motor vehicle credit transaction was entered into.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.13 - Leap years

§969.13. Leap years

The effects of a leap year may be disregarded for purposes of determining whether the annualized loan finance charge rate or credit service charge rate exceeds the maximum rate limitations provided in this Part.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.14 - Variable rates

§969.14. Variable rates

An extender of credit may enter into variable rate motor vehicle credit transactions under this Chapter in the manner provided under R.S. 6:242(A)(2).

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.15 - Maximum delinquency charges

§969.15. Maximum delinquency charges

A. The parties to a motor vehicle credit transaction may contract for the payment of a delinquency charge on any installment or other regular payment not paid in full within ten days after its scheduled or deferred due date in either one of the following amounts:

(1) Five percent of the amount of the installment in default,or ten dollars, whichever is greater.

(2) The deferral charge that would be permitted to defer the unpaid amount of the delinquent installment for the period that it is delinquent.

B.(1) A delinquency charge may be collected only once on an installment or other payment however long it remains delinquent. No such delinquency charge may be collected if the installment or other payment has been deferred and a deferral charge has been paid or incurred, provided that the deferred payment is paid within ten days of its deferred date. Such a delinquency charge may be collected at the time it accrues or at any time thereafter.

(2) No such delinquency charge may be collected on an installment or other regular payment that is paid in full within ten days after its scheduled due date even though an earlier maturing installment or other payment or a delinquency charge on an earlier installment or other payment may not have been paid in full. For purposes of determining delinquency, payments are deemed to be applied first to current installments or other payments due and then to delinquent installments or other payments and then to delinquency and other charges.

(3) An extender of credit is prohibited from levying or collecting any delinquency charge on a payment when the only delinquency is attributable to delinquency charges assessed on earlier installments, and the payment is otherwise a full payment for the applicable period and is paid on its due date or within an applicable grace period.

(4) Nothing in this Section shall be construed to prohibit the extender of credit from assessing and collecting a loan finance charge or credit service charge on any delinquency or deferral charges not paid when due. Such loan finance charges or credit service charges shall not exceed the contract rate of interest charged on the motor vehicle credit transaction.

C. If two installment payments or parts thereof of a precomputed transaction are in default for ten days or more, the extender of credit may, upon first giving the consumer written notice, elect to convert the precomputed transaction into a simple interest transaction. The notice must state the exact date on which the conversion will occur, the loan finance charge or credit service charge rate to be charged under the simple interest transaction, the balance due at the time of the conversion, and whether or not there will be a balloon payment. In this event, the extender of credit shall make a rebate pursuant to the provisions on rebate upon prepayment as of the maturity date of a delinquent installment or other regular payment, and thereafter may make a loan finance charge or credit service charge as authorized by this Part. The amount of the rebate shall not be reduced by the amount of any minimum loan finance charge or minimum credit service charge as provided in this Part; however, the extender of credit may deduct a prepayment charge as provided in R.S. 6:969.20(A).

D. An extender of credit may contractually reserve the right to prospectively increase the simple interest rate under a motor vehicle credit transaction upon or at any time following the consumer's default. However, such a default interest rate shall not exceed the loan finance charge or credit service charge rate, as applicable, and as authorized in this Part.

Acts 1999, No. 794, §1, eff. July 2, 1999; Acts 2003, No. 337, §1.



RS 6:969.16 - Maximum deferral charges

§969.16. Maximum deferral charges

A. With respect to a precomputed transaction, the parties before or after default may agree in writing to a deferral of all or part of one or more unpaid installments, and the extender of credit may make and collect a charge not exceeding the contract rate previously stated to the consumer calculated without regard to differences in the lengths of months, but proportionately for a part of a month, counting each day as one-thirtieth of a month. A deferral charge may be collected at the time it is assessed or at any time thereafter. Deferral charges on a precomputed transaction may be computed on a pro rata basis or any other method of calculation that does not yield a greater sum than the maximum rates permitted in this Part. In lieu of the above, the entire unpaid balance of the transaction may be deferred by charging an amount equal to the contract rate of interest under the transaction times the balance at the time of deferral for the period of deferral. In such a case, the transaction maturity date will be extended by the number of months that the balance is deferred.

B. The parties may agree in writing at the time of a precomputed transaction that if an installment is not paid within ten days after its due date, the extender of credit may unilaterally grant a deferral and make charges as provided in this Section. No deferral charge may be made for a period after the date that the extender of credit elects to accelerate the maturity of the agreement. A delinquency charge made by the extender of credit on an installment may not be retained if a deferral charge is made pursuant to this Section with respect to the period of delinquency.

C. In addition to the continued assessment of loan finance charges or credit service charges that may be assessed on the outstanding balance of a simple interest transaction, the parties may before or after default agree in writing to a deferral of all or part of one or more unpaid installments, and the extender of credit may make and collect an additional deferral charge in an amount not to exceed twenty-five dollars. This deferral charge may be collected at the time it is assessed or at any time thereafter.

D. The extender of credit, in addition to the deferral charge, may make appropriate charges for insurance for the extended period and the amount of these charges which is not paid in cash may be added to the amount for the purpose of calculating the deferral charge.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.17 - Charges for checks returned for insufficient funds

§969.17. Charges for checks returned for insufficient funds

The parties in a motor vehicle credit transaction may contract for an additional charge to be assessed if the consumer tenders a check in payment or a payment by electronic means and such check or electronic payment is returned from any bank, savings and loan association, thrift institution, credit union, or any other organization or institution authorized to issue checks, drafts, or similar negotiable instruments or electronic payments, due to insufficient credit or funds in the account for payment of the check or electronic payment in full upon its presentation, or due to account closure, stop payment, drawn on uncollected funds, or any other reason for which the instrument or electronic payment is not paid. The additional charge shall be five percent of the amount of the check or electronic payment, but in no case shall this charge exceed fifteen dollars. The charge shall be in addition to any delinquency charge assessed under the provisions of R.S. 6:969.15. For the purposes of this Section, the phrase "due to insufficient credit or funds" means a check or electronic payment returned unpaid for any reason.

Acts 1999, No. 794, §1, eff. July 2, 1999; Acts 2004, No. 65, §1; Acts 2008, No. 476, §1.



RS 6:969.18 - Documentation and compliance fees; notary fees; transfer of equity and other fees; disclosure

§969.18. Documentation and compliance fees; notary fees; transfer of equity and other fees; disclosure

A.(1) The extender of credit may charge the consumer up to a thirty-five dollar documentation fee for services performed in documenting a motor vehicle credit transaction.

(2)(a) The seller, who may also be an extender of credit, may, in connection with any retail sale, including but not limited to a retail installment transaction, charge a fee for credit investigation, compliance with federal and state law, preparation of the documents necessary to perfect or satisfy a lien upon the objects sold, and any other functions incidental to the titling of the retail sale. The maximum amount permitted to be charged shall be two hundred dollars.

(b) When a seller, who may also be an extender of credit, charges a fee pursuant to this Paragraph, a written disclosure shall be provided to the consumer stating the amount of the fee collected pursuant to this Paragraph, along with the following statements in conspicuous type: "This fee is authorized by R.S. 6:969.18(A)(2). It is not a mandatory state fee. The seller, who may also be an extender of credit, may charge the fee for credit investigation, compliance with federal and state law, preparation of the documents necessary to perfect or satisfy a lien upon the objects sold, and any other functions incidental to the titling of the retail sale." The disclosure shall be printed on the bill of sale, buyer's order, or sales contract which is signed by the buyer and retained by the buyer and seller.

(3) The seller or extender of credit may additionally charge the consumer a convenience fee, as provided by R.S. 47:532.1(A)(7)(c), for services performed in obtaining a motor vehicle license or title on the consumer's behalf.

(4) The fees provided for in this Section are not considered to be additional loan finance charges or credit service charges under this Chapter and are nonrefundable and not subject to rebate.

(5) The seller or extender of credit may charge the consumer fees and expenses for electronic lien and title services or E.L.T. services, pursuant to R.S. 32:707.2, provided in connection with a motor vehicle credit transaction.

(6) The extender of credit may charge for any fees and expenses incurred for flood determination and flood zone monitoring services in connection with the financing of a manufactured home.

(7) Notwithstanding the limitation provided for in Paragraph (1) of this Subsection or any other law to the contrary, a federally insured depository institution, its subsidiary, holding company or affiliate, that extends credit under this Chapter may contract for and receive compensation for loan documentation in any amount agreed to in a written agreement signed by the consumer.

B. A seller or extender of credit may charge the consumer a fifteen-dollar fee for notarizing acts of sale, applications for license and title, and such other documents that are required to be notarized, which fee is not considered an additional loan finance charge or credit service charge, and which fee is nonrefundable and not subject to rebate. Under no circumstances may the amount of notary fees charged in a single transaction exceed fifteen dollars in the aggregate.

C. A consumer may transfer his equity in the secured motor vehicle at any time to another person upon written agreement by the then holder of the consumer's contract, but in such event the holder shall be entitled to receive a transfer of equity fee not to exceed twenty-five dollars.

D. In connection with a motor vehicle credit transaction under which the consumer has the option to transfer title and ownership of the secured motor vehicle to the seller, the lender, or its assignee, at any time during the credit term, or at the maturity thereof, the extender of credit may permissibly contract for and receive payment of additional fees and charges payable at the time of subsequent sale or transfer, which additional fees and charges may include without limitation, disposition fees, excess wear and tear fees, and excess mileage charges.

E. To the extent not otherwise limited in amount or prohibited by this Chapter, an extender of credit may contract for and receive payment of additional fees and charges not specifically mentioned hereunder, provided that such additional fees and charges are not considered to be additional finance charges for purposes of 12 C.F.R. 226.4.

F. The seller in a consumer credit sale shall disclose to the consumer the amount and identity of each item, fee, or charge that is included in the cash price and the amount deferred under the transaction. Such disclosure shall be made in conformity with 12 C.F.R. 226.18(c)(1). Disclosures may be made either in the contract or in a separate writing.

G. Repealed by Acts 2014, No. 36, §2, eff. May 16, 2014.

Acts 1999, No. 794, §1, eff. July 2, 1999; Acts 2001, No. 877, §1; Acts 2003, No. 309, §1, eff. June 13, 2003; Acts 2004, No. 153, §1; Acts 2007, No. 131, §1, eff. June 25, 2007; Acts 2008, No. 57, §1, eff. June 5, 2008; Acts 2010, No. 65, §1, eff. June 1, 2010; Acts 2010, No. 366, §1; Acts 2010, No. 936, §1, eff. Jan. 1, 2011; Acts 2011, No. 137, §1; Acts 2014, No. 36, §§1, 2, eff. May 16, 2014.



RS 6:969.19 - Right to prepay

PART III. PREPAYMENT OF MOTOR VEHICLE CREDIT

TRANSACTIONS

§969.19. Right to prepay

Notwithstanding any contrary provision of the consumer's contract, the consumer may prepay in full the unpaid balance at any time. An extender of credit may within its discretion accept the amount tendered by the consumer to be a prepayment in full of a simple interest transaction if the amount tendered is within one dollar, or to the extent provided by federal law, more or less, of the amount actually owed. Under such circumstances, the extender of credit may retain any excess amount tendered by the consumer provided that the amount tendered does not exceed the amount actually owed by more than one dollar, or to the extent provided by federal law.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.20 - Rebates upon prepayment; prepayment charges; return of lien documents upon payment in full of the balance due

§969.20. Rebates upon prepayment; prepayment charges; return of lien documents upon payment in full of the balance due

A. Upon prepayment in full of a precomputed transaction, the extender of credit shall refund unearned precomputed loan finance charges or credit service charges, and such refund shall represent at least ninety percent as great a portion of the loan finance charge or credit service charge, after first deducting from such precomputed charge a prepayment charge of not more than twenty-five dollars, as the sum of the monthly time balances beginning one month after the month in which prepayment is made, bears to the sum of all the monthly time balances under the schedule of payments in the contract. This method of rebate upon prepayment is commonly referred to as the "Rule of 78's" or the "Sum of Digits" rebate method. If more than one-half of the term of the precomputed transaction has elapsed, the rebate shall be computed without deducting a prepayment charge. For the purposes of rebate upon prepayment, deferral charges are not required to be rebated. No rebate less than one dollar, or to the extent provided for by federal law, is required.

B. An extender of credit may charge the consumer a twenty-five dollar prepayment charge upon prepayment in full of a simple interest transaction. The extender of credit must include a contractual covenant in the consumer's contract under which the consumer agrees to pay such a prepayment charge.

C.(1) There is no requirement that prepaid finance charges be rebated upon prepayment in full of a simple interest transaction, provided that all of the following conditions are satisfied:

(a) The original amount financed or amount deferred was five thousand dollars or more.

(b) The original scheduled term of the transaction was twenty-four months or longer.

(c) Other than in connection with a credit transaction involving a manufactured home, prepaid finance charges assessed under the transaction did not exceed five percent of the original amount financed or amount deferred.

(2) Where any one or more of the conditions in Paragraph (1) of this Subsection are not satisfied, prepaid finance charges shall be subject to rebate upon prepayment in full of a simple interest transaction under the same method as provided in Subsection A of this Section.

D.(1) If the lender or holder of the retail installment contract receives from the consumer or the consumer's designee payment in full in an amount in accordance with the outstanding balance information, then the lender or holder of the retail installment contract shall accept the amount as payment in full, release the lender's or the retail installment contract holder's lien against the motor vehicle, and return the title or a lien satisfaction certification no later than the fourteenth day after the date upon which payment in full is received at the location designated by the lender or holder of the retail installment loan for such payments. If the lender or holder of the retail installment loan fails to return the title to the consumer or the consumer's designee within the specified time period, then the lender or holder of the retail installment contract shall provide sufficient funds to the consumer or the consumer's designee in order to obtain a duplicate title no later than fourteen days after payment in full is received at the location designated by the lender or holder of the retail installment contract for such payments.

(2) For the purposes of this Subsection, a payment in cash or certified funds shall be deemed to be received on the date that the lender or holder of the retail installment contract receives payment. All other forms of payment shall be deemed to be received on the date that the lender or the holder of the retail installment loan receives notice that the financial institution upon which payment is drawn has honored the payment.

Acts 1999, No. 794, §1, eff. July 2, 1999; Acts 2008, No. 236, §1.



RS 6:969.21 - Rebate after acceleration of maturity

§969.21. Rebate after acceleration of maturity

A. If the maturity of a precomputed transaction is accelerated for any reason and suit is filed, the obligation shall be credited with the same rebate required under R.S. 6:969.20(A) as if prepayment in full had been made as of the date the maturity of the obligation is accelerated at the creditor's election, except that any consumer credit insurance, property insurance, and other insurance coverages in force at such time shall not be rebated until payment is made in full. Thereafter, the obligation sued upon shall be deemed to bear a loan finance charge or credit service charge on the amount due at the annualized rate previously agreed to by the consumer until the transaction is paid in full.

B. If the maturity of a simple interest transaction is accelerated for any reason, the extender of credit may charge the consumer a twenty-five dollar prepayment charge as provided under R.S. 6:969.20(B).

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.22 - Attorney fees

PART IV. LIMITATIONS ON AGREEMENTS

AND PRACTICES

§969.22. Attorney fees

A motor vehicle credit contract may provide for the payment of collection and enforcement attorney fees by the consumer in an amount not to exceed twenty-five percent of the total amount payable under the transaction.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.23 - Collection and enforcement costs and expenses

§969.23. Collection and enforcement costs and expenses

The consumer shall be obligated and responsible to reimburse the extender of credit for its out-of-pocket collection costs and expenses incurred in collecting the consumer's obligation and in enforcing the creditor's security rights against the secured motor vehicle and any other collateral. The consumer shall be further obligated and responsible to reimburse the extender of credit for such additional collection costs and expenses as may be authorized under Chapters 3 and 9 of the Louisiana Commercial Laws, R.S. 10:3-101 et seq., and R.S. 10:9-101 et seq.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.24 - Use of multiple agreements

§969.24. Use of multiple agreements

An extender of credit shall not divide a consumer loan into multiple agreements for the purpose of obtaining a higher loan finance charge than would otherwise be permitted.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.24.1 - Acts to lessen or eliminate competition prohibited

§969.24.1. Acts to lessen or eliminate competition prohibited

A. Any person or any affiliates thereof, subject to the provisions of this Chapter, shall be prohibited from making statements, threats, promises, acts, contracts, or offers of contracts that the intended or actual effect of which is to coerce or attempt to coerce any seller to sell or offer to sell any extended service contract, extended maintenance plan, or GAP product offered, sold, backed, or sponsored by a particular entity, including but not limited to any manufacturer or distributor of motor vehicles or affiliates thereof, as defined in R.S. 32:1252, by setting limits for the amount financed in regard to the financing of premium or other charges for any insurance coverage, product, or service financed on the retail installment contract, when the discrimination in the amount financed limits is based, in whole or in part, upon whether or not the product, insurance, or service is provided by the person or affiliates thereof, subject to the provisions of this Chapter, or to the extent any such statements, threats, promises, acts, contracts, or offers of contracts shall lessen or eliminate competition to sell the aforementioned products.

B. Nothing contained in this Section shall prohibit a person or any affiliates thereof, subject to the provisions of this Chapter, from offering or providing incentive benefits or bonus programs to a seller or prospective seller who makes the voluntary decision to sell or offer to sell any extended service contract, extended maintenance plan, or GAP product offered, sold, backed, or sponsored by a particular entity, including but not limited to any manufacturer or distributor of motor vehicles or affiliates thereof, as defined in R.S. 32:1252, or to sell, assign, or transfer any retail installment sale or lease by him of motor vehicles manufactured or sold by the manufacturer or distributor to a specified finance company or leasing company.

Acts 2010, No. 258, §1.



RS 6:969.24.2 - Mandatory sales prohibited

§969.24.2. Mandatory sales prohibited

It shall be a violation of this Chapter for any person subject to the provisions of this Chapter to require a seller to sell any insurance coverage, product, or service, which is provided, administered, or sold by a person or any affiliates thereof, subject to the provisions of this Chapter, in order to secure preferential financing or preferential limits on the amounts financed rates for the dealership or its customers.

Acts 2010, No. 258, §1.



RS 6:969.25 - Consumer credit insurance

PART V. INSURANCE

§969.25. Consumer credit insurance

A. An extender of credit may request or require a consumer to provide consumer credit insurance as additional security under the transaction. The extender of credit may also offer consumer credit insurance to the consumer for purchase on an optional basis. If the extender of credit offers consumer credit insurance for purchase on an optional basis, the creditor shall disclose to the consumer at the time of contracting his option to purchase such insurance coverage, and shall make such disclosures as are required by Regulation Z, 12 C.F.R. 226.1 et seq. The cost of consumer credit insurance, if required by the extender of credit, is deemed to be a portion of the credit service charge or loan finance charge for the purpose of computing maximum rates.

B. Consumer credit insurance may be written with respect to each individual who is an obligor or co-obligor under a motor vehicle credit transaction. The amount of credit life insurance coverage on any one obligor or co-obligor with respect to any one motor vehicle credit transaction may not exceed the total sum payable under such contract including all loan finance charges and credit service charges. Additionally, the amount of credit health and accident insurance coverage on any one obligor or co-obligor with respect to any one motor vehicle credit transaction may not exceed the total sum payable under such contract including all loan finance charges and credit service charges.

C.(1) The premium rate for declining balance credit life insurance shall not exceed eighty cents per one hundred dollars per annum.

(2) The premium rate for level term credit life insurance shall not exceed one dollar and sixty cents per one hundred dollars per annum.

(3) The premium rate for joint credit life insurance shall not exceed one dollar and twenty cents per one hundred dollars per annum.

(4) The premium rate for joint level term credit life insurance shall not exceed two dollars and forty cents per one hundred dollars per annum.

D. The premium rate for credit dismemberment insurance shall not exceed twenty-five cents per one hundred dollars per annum.

E.(1) No policy of credit health and accident insurance may be issued pursuant to a motor vehicle credit transaction other than seven-day, fourteen-day, or thirty-day retroactive health and accident insurance.

(2) The premium rates for retroactive credit accident and health insurance issued pursuant to a motor vehicle credit transaction shall not exceed the rates set forth in the following schedule:

Amount per $100.00

7-Day

14-Day

30-Day

Months

Retro

Retro

Retro

0 - 6

$1.75

$1.10

$ .85

more than 6 through 12

3.50

2.20

1.70

more than 12 through 24

4.30

3.00

2.50

more than 24 through 36

5.10

3.80

3.30

more than 36 through 48

5.60

4.60

4.10

more than 48 through 60

6.00

5.40

4.90

more than 60 through 72

6.80

6.20

5.70

more than 72 through 84

7.60

7.00

6.50

more than 84 through 96

8.40

7.80

7.30

more than 96 through 108

9.20

8.60

8.10

more than 108 through 120

10.00

9.40

8.90

F. Notwithstanding any other provision of law to the contrary, an extender of credit may offer any insurance authorized by the Louisiana Insurance Code in connection with any extension of credit subject to this Chapter.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.26 - Property insurance

§969.26. Property insurance

A. An extender of credit may, in addition, request or require a consumer to insure the secured motor vehicle and its use and operation, and any additional collateral securing the transaction, and include the cost of the insurance as a separate charge in the consumer's contract. This insurance and the premiums or charges thereon shall bear a reasonable relationship to the amount, term, and conditions of credit, and to the existing hazards or risk of loss, damage, or destruction. This insurance and the premiums or charges thereon shall also bear a reasonable relationship to the value of the motor vehicle and other collateral insured or to be insured, when, in the event of loss, such insurance policy does not pay off the entire balance of the transaction.

B. When a consumer fails to maintain required property insurance or fails to provide the extender of credit with timely notice of the purchase or renewal of such insurance coverage, the extender of credit may, after notice to the consumer and expiration of a fifteen-day curative period from the mailing of said notice, purchase insurance on the customer's property, including insurance protecting only the creditor's interest in such property. Such insurance premiums may be added to the outstanding balance of the customer's contract and made subject to additional loan finance charges or credit service charges at the rate previously agreed to by the consumer.

C. Every seller or lender who obtains or provides insurance to a consumer to ensure a motor vehicle subject to a motor vehicle credit transaction shall inform the consumer in writing, at the time the seller or lender agrees to obtain or provide insurance, as to whether or not such insurance, by itself, satisfies the requirements of R.S. 32:851 et seq. When the insurance, by itself, does not satisfy the requirements of R.S. 32:851 et seq., the seller or lender shall advise the consumer that all motorists are required by law to be covered by an automobile liability policy with a legally prescribed liability limit which exceeds the liability limits of the policy provided, and further that failure to meet those limits will subject the consumer to penalties which may include the suspension or revocation of driving privileges.

D.(1) The seller shall and the lender may, in addition, offer the consumer the option of voluntarily purchasing gap coverage protecting the consumer from possible liability as a result of the consumer's property insurance being insufficient to fully pay and satisfy the then unpaid balance under the consumer's contract as a result of a total loss of vehicle. The cost of gap coverage may be financed under the transaction and made subject to loan finance charges or credit service charges, as applicable.

(2) Notwithstanding any other provision of law to the contrary, for purposes of this Subsection, a federally insured depository institution at all times, including during a repossession, shall be considered a lender.

Acts 1999, No. 794, §1, eff. July 2, 1999; Acts 2001, No. 1211, §1; Acts 2001, No. 1213, §1; Acts 2003, No. 415, §1.



RS 6:969.27 - Existing insurance

§969.27. Existing insurance

When consumer credit insurance is required in connection with a motor vehicle credit transaction, the extender of credit shall furnish the consumer a statement which shall clearly and conspicuously state that consumer credit insurance is required and that the consumer shall have the option of furnishing the required insurance either through existing policies of insurance coverages or through any insurance company authorized to transact business in Louisiana.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.28 - Limitations on insurance rates; contract requirements

§969.28. Limitations on insurance rates; contract requirements

Any insurance provided, sold, or obtained through an extender of credit shall be written at lawful rates and in accordance with the provisions of the Louisiana Insurance Code by a company authorized to do business in this state which is not under a court-ordered rehabilitation, conservation, liquidation, or dissolution; however, such insurance may be written in accordance with R.S. 22:432 through 444 if the provisions thereof are applicable. Any extender of credit that writes insurance in compliance with the preceding requirements shall not be liable to any insured as a result of the insurer's inability to pay any claim to an insured due to insolvency, or pursuant to any court-ordered rehabilitation, conservation, liquidation, or dissolution. The contract or agreement must briefly indicate the kind, coverage, term, and amount of premium of such insurance.

Acts 1999, No. 794, §1, eff. July 2, 1999; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 6:969.29 - Choice of insurer

§969.29. Choice of insurer

The consumer shall have the privilege at the time of execution of the contract of purchasing any required or requested insurance from an agent or broker of his own selection and of selecting an insurance company acceptable to the extender of credit but, in such cases, the inclusion of the insurance premium in the contract shall be optional with the extender of credit. However, any licensed admitted property and casualty insurer possessing a valid certificate of authority to transact property and liability insurance coverage in the state of Louisiana shall be deemed to be an acceptable insurer for the provisions of this Chapter. The extender of credit may refuse any otherwise acceptable insurer which is under court-ordered rehabilitation, conservation, liquidation, or dissolution.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.30 - Conditions applying to insurance provided by the extender of credit

§969.30. Conditions applying to insurance provided by the extender of credit

If an extender of credit agrees with a consumer to obtain or provide insurance, the insurance shall either be evidenced by an individual policy or certificate of insurance delivered to the consumer, or sent to him at his address as stated by him, within forty-five days after the term of the insurance commences or the extender of credit shall promptly notify the consumer of any failure or delay in providing or obtaining the insurance, individual policy, or certificate of insurance.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.31 - Cancellation of insurance; refund or credit upon cancellation

§969.31. Cancellation of insurance; refund or credit upon cancellation

A. When a motor vehicle credit transaction is paid in full for any reason, the insurance paid by the consumer and provided, sold, or obtained through the seller or extender of credit in connection therewith shall be canceled; however, this provision shall not apply to insurance which is the subject of a specific written request by the consumer requesting that such insurance remain in force beyond the provision of this Section.

B. When insurance paid by the consumer is terminated for any reason, the refund for unearned insurance premiums received by the extender of credit shall, at the creditor's option, be applied toward payment of the premium for insurance to replace the coverage canceled, adjusted, or terminated, or toward payment of the unpaid balance of the motor vehicle credit transaction. The order of applying said unearned premium shall be inverse to the order in which the installments of the motor vehicle credit transaction are payable according to its terms, beginning with the installment due on the final due dates and not to the next ensuing installment which shall remain payable as originally scheduled. The remaining balance of unearned insurance premiums, if any, shall be refunded to the consumer; however, no cash refund shall be required if the amount thereof is less than one dollar or to the extent provided for by federal law.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.32 - Gain from insurance

§969.32. Gain from insurance

Any gain or advantage to the seller or extender of credit, or any employee, officer, director, agent, general agent, affiliate, or associate, from such insurance or its provisions or sale shall not be considered as a further charge nor a further credit service charge or loan finance charge in violation of this Chapter.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.33 - Effect of violations on rights of parties

PART VI. VIOLATIONS

§969.33. Effect of violations on rights of parties

A.(1)(a) If the court finds that the extender of credit has intentionally or as a result of error not in good faith violated the provisions of Part II of this Chapter regulating loan finance charges, credit service charges, and other fees and charges, the affected consumer is entitled to a refund of all loan finance charges or credit service charges and has the right to recover three times the amount of such loan finance charge or credit service charge together with reasonable attorney fees.

(b) The right to recover the civil penalty under this Subsection accrues only after all of the following have occurred:

(i) The affected consumer or his representative delivers written notice to the extender of credit by certified mail addressed to the extender of credit's place of business in which the motor vehicle credit transaction arose.

(ii) A copy of such notice is mailed to the extender of credit's agent for service of process.

(iii) Thirty days have elapsed since receipt of such notice by the extender of credit and the violation has not been corrected.

(c) Except as otherwise provided herein, if the notices provided for in Subparagraph A(1)(b) of this Section have been given by the consumer, the extender of credit shall be presumed to have committed an intentional violation or a violation not resulting from good faith error if the extension of credit fails to return or give credit for an overcharge in the loan finance charge or credit service charge or, fails to return a deficiency in the rebate within the time period set forth in Item A(1)(b)(iii) of this Section, provided that such overcharge or deficiency exceeds the greater of either ten percent of such loan finance charge, credit service charge, or rebate or fifteen dollars.

(d) If the extender of credit fails to return or give credit for an overcharge or deficiency as provided in Subparagraph A(1)(c) of this Section, in addition to the penalties in Subparagraph A(1)(a) of this Section, the consumer executing the motor vehicle credit transaction and giving the required notices shall be entitled to collect from the extender of credit up to one hundred dollars of his actual documented out-of-pocket expenses incurred as a direct result of such failure to act.

(e) In the case of multiple violations involving an overcharge in the loan finance charge, credit service charge, or rebate of the size described in Subparagraph A(1)(c) of this Section, the extender of credit must notify the commission of the existence of such multiple violation and must give the commission a reasonable description of such multiple violation within thirty days after the receipt of the written notice from the complaining consumer, and the extender of credit must correct such multiple violation as to each consumer affected thereby within thirty days of the receipt of the written notice from the complaining consumer. Upon good cause shown, the commission may grant up to two thirty-day extensions within which the extender of credit must correct the violation. If the extender of credit fails to give the commission the required notice or fails to correct such multiple violation as required herein, then from such failure it shall be presumed that such multiple violation was intentional or not in good faith.

(2)(a) If a violation of Part II of this Chapter is not intentional or is made in good faith on the part of the extender of credit, or if the consumer violates any other provision of this Chapter, the court may require the extender of credit to correct the violation, but the consumer is not entitled to the civil remedies granted by this Section.

(b) If a complaining consumer gives the extender of credit the written notice required by Items A(1)(b)(i) and (ii) of this Section of an alleged violation of the provisions of this Chapter, although such violation was unintentional or resulted from good faith error or did not in fact exist, the extender of credit must give the complaining consumer a reasonable response to the complaint in writing within thirty days of the receipt of written notice from the individual complaining consumer. If the extender of credit fails to give such response timely, the complaining consumer shall be entitled to collect from the extender of credit up to one hundred dollars of his actual documented out-of-pocket expenses incurred as a direct result of the failure of the extender of credit to comply with the provisions hereof.

B. An extender of credit has no liability for the civil remedies granted by this Section, including without limitation any liability for payment of fees to the consumer's attorney, whether under this Chapter or under any other law of the state, in all instances and, whether intentional or resulting from good faith error or not, if within sixty days after discovering a violation, or within thirty days following receipt of notice from the consumer, the extender of credit corrects the violation. If the violation consists of a prohibited agreement, giving the consumer a corrected copy of the contract containing the violation is sufficient correction. If the violation consists of an excess charge, correction shall be made by an adjustment or refund.

C.(1) Except as otherwise provided herein, any written notice required in this Section may be mailed by registered, certified, first class, or air mail at the sender's option. Proof of receipt by the extender of credit may consist of a return receipt executed by an employee of the extender of credit. Proof of receipt by the consumer may be a return receipt executed by the consumer. Proof of mailing any written notice may be a postmarked registered mail receipt, a postmarked certified mail receipt, or a post office certificate of mailing. Each written notice required by Subparagraph A(1)(b) of this Section shall identify the individual contract at issue, the name of the extender of credit, and the name of the individual consumer, and shall include the date and a reasonable description of the alleged violation.

(2) In any case where the extender of credit must respond in writing to a complaining consumer, the written notice or other required written response shall be mailed to the last address contained in the extender of credit's file on that consumer, unless the consumer specifies a different address in his written notice sent to the extender of credit.

D. Any civil action under this Section must be brought within one year of the date of the violation. Motor vehicle credit contracts may include compulsory arbitration clauses.

E. As used in this Section, the following terms shall have these meanings:

(1) "Civil remedies" means civil penalties, attorney fees, and out-of-pocket expenses.

(2) "Good faith error" means errors of law as well as errors of fact.

(3) "Multiple violation" means a violation which has recurred more than one hundred times as a result of a common error.

F. Attorney fees shall be measured by the time reasonably expended by the consumer's attorney and not by the amount of recovery.

G. The remedies provided in this Section shall be exclusive and shall apply prospectively to all motor vehicle credit transactions consummated on and after July 1, 1999.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.34 - Guidance by commission; advisory opinions

§969.34. Guidance by commission; advisory opinions

Any action taken by an extender of credit pursuant to any rulings or interpretive opinions made by the commission or made by its officers or attorneys shall not be deemed to be a violation of this Chapter. Advisory opinions and interpretations of the commission or its employees and attorneys shall not be considered rules requiring compliance with the rulemaking process under the Administrative Procedure Act. The commission or its employees and attorneys shall have no liability to any person with respect to the issuance of a ruling or interpretive opinion made under this Section.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.35 - Authority to make consumer loans; assignees; authority to issue debt waiver or debt forgiveness agreements

PART VII. LICENSING PROVISIONS

§969.35. Authority to make consumer loans; assignees; authority to issue debt waiver or debt forgiveness agreements

A.(1) Unless a person has first obtained a license from the commission or is exempt from licensing under R.S. 6:969.36, he shall not engage in the business of making consumer loans or the origination of consumer credit sales subject to this Chapter.

(2) Unless a person has first obtained a license from the commission, or is a supervised financial organization, he shall not engage in business as an administrator or as a salesman or agent involving debt waiver or debt forgiveness agreements.

B. An assignee may not take assignments of and undertake direct collection of payments from or enforce rights against consumers under a consumer loan or consumer credit sale subject to this Chapter without first having obtained a license from the commission. An assignee may, however, collect and enforce consumer obligations of which it has taken assignment for three months without a license if the assignee notifies the commission in writing, the assignee promptly applies for a license, and the application is not rejected.

C. There is no requirement that a licensee have one or more offices in this state.

D. Any person violating this Section may be fined one thousand dollars for each contract originated or purchased or for each debt waiver or debt forgiveness agreement issued or guaranteed without that person being properly licensed. The fine shall be payable to the commission.

Acts 1999, No. 794, §1, eff. July 2, 1999; Acts 2005, No. 255, §1; Acts 2010, No. 374, §1.



RS 6:969.36 - License not required

§969.36. License not required

A. All of the following shall be exempt from the licensing requirements of this Chapter:

(1) Supervised financial organizations.

(2) Trusts and trustees, including without limitation securitization trusts and trustees.

(3) Assignees with no offices in this state holding motor vehicle contracts on an interim basis for a period of ninety days or less.

(4) Governmental agencies, instrumentalities, or public entities organized by Act of Congress or the Legislature of Louisiana.

(5) Qualified pension plans when entering into an extension of credit to a plan participant.

(6) Bona fide pledgees of motor vehicle credit contracts.

(7) Persons holding motor vehicle contracts for servicing or collection on behalf of the actual owner of such obligations.

(8) Licensed motor vehicle dealers to the extent that they regularly sell, assign, and transfer contracts originated by them to third party assignees within sixty days following origination. A licensed motor vehicle dealer may retain at any one time, and from time to time thereafter, a maximum of twelve contracts for its own account without being subject to the licensing requirements of this Chapter.

B. The commission is authorized to waive the licensing and examination requirements for a subsidiary of an entity as described in Paragraph A(1) of this Section.

Acts 1999, No. 794, §1, eff. July 2, 1999; Acts 2007, No. 131, §1, eff. June 25, 2007.



RS 6:969.37 - Licensing procedures

§969.37. Licensing procedures

A.(1) The application for a license under this Chapter shall be in writing, under oath, and in the form prescribed by the commission. The application shall contain: (a) the name of the applicant; (b) date of incorporation or organization; (c) the address of all offices from which consumer loans are originated; (d) the name and resident address of the owners, members, or partners or, if a corporation or association, of the directors and principal officers; and (e) such other pertinent information as the commission may require to make an evaluation of the applicant.

(2) As part of the pertinent information considered, the commission shall consider information relative to all of the following:

(a) Financial standing and business integrity of the applicant.

(b) Ability of the applicant to conduct properly the business for which a license is sought.

(c) Adequacy of the applicant's established place of business for the purpose for which a license is sought.

(d) Effect on the motor vehicle finance business and the consuming public in the community or territory and state of Louisiana.

B. No license shall be issued unless the commission, upon investigation, finds that the applicant, and the partners or members thereof if the applicant is a partnership or limited liability company, and of the officers and directors thereof if the applicant is a corporation, are such as to warrant a reasonable belief that the business will be operated honestly and fairly within the purposes of this Chapter.

C.(1) The applicant shall be entitled to a hearing on the question of his qualifications for a license if the applicant requests such in writing to the commission and either of the following have occurred:

(a) The applicant has received notification from the commission that his application has been denied; or

(b) The commission has not issued the applicant a license and it has been sixty days since the date that the application for the license was filed with the commission.

(2) A request for a hearing based on the denial of an application must be received by the commission, in writing, within fifteen days of the date that the commission mailed the denial notice to the applicant.

(3) The denial notice from the commission to the applicant shall be in writing and shall state, in substance, the commission's findings supporting the denial of the application. Such notice shall be sent by certified mail, return receipt requested, to the primary business address on the application.

D.(1) The license fee for every licensed lender subject to this Chapter for each calendar year or part thereof shall be the sum of four hundred dollars for the principal place of business of the licensee and the sum of four hundred dollars for each branch of the licensee maintained in this state. If a lender makes direct consumer loans to consumers at a seller location, that location is not deemed to be a branch office of the lender.

(2) The license fee for every administrator for each calendar year or part thereof shall be fixed by the commission and shall not exceed fifteen hundred dollars.

(3) The license fee for every salesman or agent for each calendar year or part thereof shall be fixed by the commission and shall not exceed seventy-five dollars.

E. License fees shall be in addition to other fees and taxes paid by the licensee. All license fees collected under the provisions of this Chapter shall be paid to the commission and shall be used for administration of this Chapter by the commission. The commission is authorized to employ personnel necessary for administration under this Chapter.

F. Each license shall specify the location of the licensee's office or branch and, if that office or branch is located within this state, the license must be conspicuously displayed there. In case such location is changed, the commission shall endorse the change of location on the license without charge.

G. Upon approval of such application and the payment of such fee, the commission shall issue a license to the applicant to engage in the origination of consumer loans or the purchase of motor vehicle credit contracts, notes, and agreements by assignment, or issue a license to sell or administer debt waiver and debt forgiveness agreements under and in accordance with the provisions of this Chapter for a period which shall expire the last day of December following the date of issuance. Such license shall not be transferable or assignable. No licensee shall transact any business provided for by this Chapter under any other name.

H. All foreign corporations, limited partnerships, and limited liability companies seeking to maintain a license under the provisions of this Chapter shall be registered to do business in this state with the secretary of state. Evidence showing such registration shall be furnished by applicant or licensee upon request by the commission.

Acts 1999, No. 794, §1, eff. July 2, 1999; Acts 2003, No. 340, §1; Acts 2004, No. 910, §1; Acts 2005, No. 255, §1; Acts 2006, No. 785, §1.



RS 6:969.38 - Denial, suspension, or revocation of licenses

§969.38. Denial, suspension, or revocation of licenses

A. Renewal of a license originally granted under this Chapter may be denied or a license may be suspended or revoked by the commission for any of the following grounds:

(1) Material misstatements in the application for a license.

(2) Failure to comply with any provision of this Chapter.

(3) Defrauding any borrower to the borrower's damage.

(4) Fraudulent misrepresentation, circumvention, or concealment by the licensee through whatever subterfuge or device of any of the material particulars or the nature thereof required to be stated or furnished to the borrower under this Chapter.

B. If the licensee is a partnership, limited liability company, or corporation, it shall be sufficient cause for the suspension or revocation of a license that any partner, member, officer, director, or employee of the licensee has so acted or failed to act as would be cause for suspending or revoking a license to such party as an individual. Each licensee shall be responsible for the acts of any and all of its employees while acting as its agent.

C.(1) No license shall be denied, suspended, or revoked except after hearing thereon. The commission shall give the licensee at least thirty days written notice, in the form of an order to show cause, of the time and place of such hearing by certified mail addressed to the principal place of business in the state of such licensee. The said notice shall contain the grounds of complaint against the licensee.

(2) Any order suspending or revoking such license shall recite the grounds upon which the same is based. The order shall be entered upon the records of the commission and shall not be effective until after thirty days written notice thereof given after such entry forwarded by certified mail to the licensee at such principal place of business.

(3) No revocation, suspension, or surrender of any license shall impair or affect the obligation under any motor vehicle credit contract or agreement entered into or acquired previously thereto by the licensee.

D. Within thirty days after such denial, suspension, or revocation of a license, the licensee may apply for a review thereof by application to the district court for the parish of Jefferson in accordance with the Administrative Procedure Act.

Acts 1999, No. 794, §1, eff. July 2, 1999; Acts 2006, No. 785, §1.



RS 6:969.39 - Investigations and complaints

§969.39. Investigations and complaints

A. The commission, if it has reason to believe that any licensee or any other person has violated any of the provisions of this Chapter, shall have the power to make such investigations as it shall deem necessary and, to the extent necessary for this purpose, the commission may examine such licensee or any other person and shall have the power to compel the production of all relevant books, records, accounts, and documents.

B. Any borrower having reason to believe that this Chapter has been violated may file with the commission a written complaint setting forth the details of such alleged violation. The commission, upon receipt of such complaint, may inspect the pertinent books, records, letters of the lender and of the borrower involved relating to such specific written complaint.

Acts 1999, No. 794, §1, eff. July 2, 1999; Acts 2006, No. 785, §1.



RS 6:969.40 - Powers of commission

§969.40. Powers of commission

A. The commission shall have the power to issue subpoenas to compel the attendance of witnesses and the production of documents, papers, books, records, and other evidence before it in any matter over which it has jurisdiction, control, or supervision pertaining to this Chapter. The commission shall have the power to administer oaths and affirmations to any person whose testimony is required.

B. If any person shall refuse to obey any such subpoena, to give testimony, or to produce evidence as required thereby, any judge of the district court for the parish of Jefferson may, upon application and proof of such refusal, make an order awarding process of subpoena or subpoena duces tecum out of the district court for the witness to appear before the commission and to give testimony and to produce evidence as required thereby. Upon filing such order in the office of the clerk of the district court, the clerk shall issue process of subpoena, as directed under the seal of said court requiring the person to whom it is directed, to appear at the time and place therein designated.

C. If any person served with any such subpoena shall refuse to obey the same and to give testimony and to produce evidence as required thereby, the commission may apply to any judge of the district court for an attachment against such person, as for contempt. The judge, upon satisfactory proof of such refusal, shall issue an attachment, directed to any sheriff, constable, or police officer, for the arrest of such person and, upon his being brought before such judge, proceed to a hearing of the case. The judge shall have the power to enforce obedience to such subpoena, the answering of any question, and the production of any evidence that may be proper, by a fine not exceeding one hundred dollars, by imprisonment, or by both fine and imprisonment, and to compel such witness to pay the costs of such proceeding to be taxed.

D. The commission is hereby vested with the powers and duties necessary and proper to enable it to fully and effectively carry out the provisions and objects of this Chapter, including without limitation the imposition of fines and penalties against persons violating this Chapter and is hereby authorized and empowered to make and enforce all reasonable rules and regulations and to adopt and prescribe all forms necessary to accomplish said purpose, and the enumeration of any power or authority herein shall not be construed to deny, impair, disparage, or limit any others necessary to the attainment thereof. A copy of all rules and regulations adopted by the commission shall be published and recorded in the manner prescribed by law and may be amended, modified, or repealed from time to time.

E. The chairman and members of the commission shall receive fifty dollars per diem for each and every day actually and necessarily spent in attending to the business of the commission with respect to administration, regulation, and enforcement of this Chapter and shall be reimbursed for actual expenses incurred in performance of the duties provided for in this Section.

Acts 1999, No. 794, §1, eff. July 2, 1999; Acts 2006, No. 785, §1.



RS 6:969.41 - Fines imposed by the commission

§969.41. Fines imposed by the commission

A. Any person who willfully violates any provision of this Chapter shall be subject to a fine by the commission in an amount not to exceed five thousand dollars per violation.

B. The commission may render judgment for costs, or any part thereof, against any party to proceedings held or scheduled to be held before the commission as it may consider equitable. These costs shall include but shall not be limited to court reporter fees, commission attorney fees, the mileage and per diem of the commission, and other applicable reasonable costs.

C. Any person who is required to be licensed under this Chapter and who fails to timely obtain a license as herein provided may be ordered by the commission to pay a penalty of one hundred dollars in addition to the regular license fee herein provided.

Acts 1999, No. 794, §1, eff. July 2, 1999; Acts 2006, No. 785, §1.



RS 6:969.42 - Venue for litigation or arbitration; choice of law

§969.42. Venue for litigation or arbitration; choice of law

A. A provision contained in any document relating to a motor vehicle credit transaction or debt waiver or debt forgiveness agreement that was entered into in the state of Louisiana requiring that litigation or arbitration be conducted outside of this state is void and unenforceable.

B. Except as to a supervised financial organization, a provision contained in any document relating to a motor vehicle credit transaction or debt waiver or debt forgiveness agreement that was entered into in the state of Louisiana that seeks to apply any law other than Louisiana law to a dispute between the parties to such transaction is void and unenforceable.

Acts 2007, No. 131, §1, eff. June 25, 2007; Acts 2010, No. 374, §1.



RS 6:969.51 - GAP coverage; requirements

PART VIII. GAP COVERAGE

§969.51. GAP coverage; requirements

A. Debt waiver or debt forgiveness agreements may be offered, sold, or provided to consumers in this state in compliance with this Chapter.

B. Debt waiver or debt forgiveness agreements shall be sold for a single premium.

C. Notwithstanding any other provision of law to the contrary, any cost to a consumer for a debt waiver or debt forgiveness agreement entered into in compliance with The Truth in Lending Act, 15 U.S.C. 1601 et seq., and its implementing regulations, as they may be amended from time to time, shall be separately stated and shall not be considered a finance charge or interest.

D. A seller shall insure its debt waiver or debt forgiveness agreement's obligations under a contractual liability or other insurance policy issued by an insurer. A lender, other than a seller, may insure its debt waiver or debt forgiveness agreement's obligations under a contractual liability policy or other such policy issued by an insurer. Any such insurance policy may be directly obtained by a lender, seller, or may be procured by an administrator to cover a lender's or seller's obligations; however, sellers that are lessors on motor vehicles shall not be required to insure obligations related to debt waiver or debt forgiveness agreements on such leased vehicles.

E. The debt waiver or debt forgiveness agreement remains a part of the contract upon the assignment, sale, or transfer of such contract by the seller or lender.

F. Neither the extension of credit, the term of credit, nor the term of the related motor vehicle sale or lease may be conditioned upon the purchase of a debt waiver or debt forgiveness agreement.

G. Any seller or lender that offers a debt waiver or debt forgiveness agreement shall report the sale of, and forward funds received on, all such waivers to the designated party, if any, as prescribed in any applicable administrative services agreement, contractual liability policy, other insurance policy, or other specified program documents.

Acts 2006, No. 280, §1; Acts 2010, No. 374, §1.



RS 6:969.52 - Liability; contractual or insurance policies

§969.52. Liability; contractual or insurance policies

A. Contractual liability or other insurance policies insuring debt waiver or debt forgiveness agreements shall state the obligation of the insurer to reimburse or pay to the creditor any sums the lender is legally obligated to waive under the debt waiver or debt forgiveness agreement issued by the seller or lender and purchased or held by the consumer.

B. Coverage under a contractual liability or other insurance policy insuring a debt waiver or debt forgiveness agreement shall also cover any subsequent assignee upon the assignment, sale, or transfer of the contract.

C. Coverage under a contractual liability or other insurance policy insuring a debt waiver or debt forgiveness agreement shall remain in effect unless cancelled or terminated in compliance with applicable insurance laws of this state.

D. The cancellation or termination of a contractual liability or other insurance policy shall not reduce the insurer's responsibility for debt waiver or debt forgiveness agreements issued by the seller or lender prior to the date of cancellation or termination and for which premium has been received by the insurer.

Acts 2010, No. 374, §1.



RS 6:969.53 - Cancellation

§969.53. Cancellation

A. Debt waiver or debt forgiveness agreements may be cancelled. Debt waiver or debt forgiveness agreements shall provide that if a consumer cancels a waiver within the "free-look period", the consumer shall be entitled to a full refund of the purchase price, so long as no benefits have been provided; or in the event benefits have been provided, the consumer may receive a full or partial refund pursuant to the terms of the waiver.

B. In the event of a consumer cancellation of the debt waiver or debt forgiveness agreement or early termination of the contract, after the agreement has been in effect beyond the "free-look period", the consumer is entitled to a refund of any unearned portion of the purchase price of the waiver on terms no less favorable to the consumer than the method of refund commonly known as the "Rule of 78s" or the "sum of digits" refund method. In order to receive a refund, the consumer, in accordance with any applicable terms of the waiver, shall provide a written request to the lender, administrator, or other party.

C. If the cancellation of a debt waiver or debt forgiveness agreement occurs as a result of a default under the contract or the repossession of the motor vehicle associated with the contract, or any other termination of the contract, any refund due may be paid directly to the lender or administrator and applied as set forth in Subsection D of this Section.

D. Any cancellation refund under the provisions of this Section may be applied by the lender as a reduction of the amount owed under the contract, unless the consumer can show that the contract has been paid in full.

E. No consumer shall be charged a cancellation fee.

Acts 2010, No. 374, §1.



RS 6:969.54 - Disclosures

§969.54. Disclosures

Debt waiver or debt forgiveness agreements shall disclose, as applicable, in writing and in clear, understandable language that is easy to read, the following:

(1) The name and address of the initial lender and the consumer at the time of sale and the identity and address of any administrator if different from the lender.

(2) The purchase price and the terms of the debt waiver or debt forgiveness agreement, including without limitation, the requirements for protection, conditions, or exclusions with the debt waiver or debt forgiveness agreement.

(3) A clear statement in the debt waiver or debt forgiveness agreement given to the consumer that by its acceptance as an amendment to the contract upon assignment, the lender agrees to waive the consumer's liability for the difference between the amount owed, excluding past due amounts, payment extensions, insurance, prior unrepaired damage for which the consumer has been paid by an insurer, or other charges, under the consumer's contract and the amount paid by the consumer's primary insurer after a vehicle is deemed a total loss from a peril covered by the consumer's primary insurance company or if there is no primary insurance on the date of loss, the actual cash value of the motor vehicle at the time of loss as determined by an established value guide.

(4) That the consumer may cancel the debt waiver or debt forgiveness agreement within a "free-look period" as specified in the waiver, and shall be entitled to a full refund of the purchase price, so long as no benefits have been provided; or in the event benefits have been provided, the consumer may receive a full or partial refund of the premium paid pursuant to the terms of the waiver.

(5) The procedure the consumer shall follow, if any, to obtain debt waiver or debt forgiveness agreement benefits under the terms and conditions of the waiver, including a telephone number and address where the consumer may apply for waiver benefits.

(6) That in order to receive any refund due in the event of a debt waiver or debt forgiveness agreements's cancellation of the debt waiver or debt forgiveness agreements or early termination of the contract after the "free-look period" of the debt waiver or debt forgiveness waiver, the consumer, in accordance with terms of the waiver, shall provide a written request to cancel to the lender, administrator, or such other party, within ninety days of the occurrence of the event terminating the contract.

(7) Any refund of the unearned purchase price of the debt waiver or debt forgiveness agreement due, in the event of cancellation of the debt waiver or debt forgiveness agreement or early termination of the contract, shall be on terms no less favorable to the consumer than the method of refund commonly known as the "Rule of 78s" or the "sum of digits" refund method.

(8) That neither the extension of credit, the terms of the credit, nor the terms of the related motor vehicle sale or lease, may be conditioned upon the purchase of the debt waiver or debt forgiveness agreements.

Acts 2010, No. 374, §1.



RS 6:970 - EXTRAORDINARY ACQUISITIONS OF

CHAPTER 11. EXTRAORDINARY ACQUISITIONS OF

FINANCIAL INSTITUTIONS

§970. Purchase, merger, or consolidation of impaired financial institutions

Notwithstanding any other provisions of this Title, whenever a conservatorship of a state bank has been commenced pursuant to R.S. 6:381 et seq., when the commissioner has taken possession of a savings and loan association pursuant to R.S. 6:872 et seq., or when the commissioner has placed a credit union in involuntary liquidation pursuant to R.S. 6:646 et seq., the commissioner may approve the sale of assets and assumption of liabilities, merger, or consolidation of the impaired financial institution to or with another financial institution. Before authorizing the proposed purchase, merger, or consolidation, the commissioner shall examine the qualifications, responsibility, and standing of the prospective purchase, merger, or consolidation candidate. He shall refuse to authorize the transaction if he finds that the public interest will not be served.

Acts 1985, No. 107, §1; Acts 1993, No. 457, §1, eff. Jan. 1, 1994.



RS 6:971 - Approval of transaction; priorities

§971. Approval of transaction; priorities

A. In considering transactions under this Chapter, the commissioner shall consider the need to minimize disruption in providing banking services to the citizens of Louisiana, and the need to preserve the strength and soundness of the banking system. The commissioner shall authorize transactions under this Chapter considering the following priorities in this order:

(1) Between financial institutions of the same type within the same parish.

(2) Between financial institutions of the same type anywhere within the state.

(3) Between financial institutions of different types within the same parish.

(4) Between financial institutions of different types anywhere within the state.

B. In considering transactions between financial institutions in different parishes, the commissioner shall give priority to prospective purchasers, merger, or consolidation candidates from adjoining parishes.

Acts 1985, No. 107, §1.



RS 6:972 - Retention of branches

§972. Retention of branches

Any financial institution created by operation of this Chapter may retain and operate any existing branch or branches of the financial institution merged with or acquired under the provisions of R.S. 6:971. Such financial institution, however, shall be subject to the conditions upon which it may establish and operate branches within the state.

Acts 1985, No. 107, §1.



RS 6:973 - Prohibited insurance activities

§973. Prohibited insurance activities

If a bank or bank holding company acquires a savings and loan association, the surviving financial institution or bank holding company and its subsidiaries shall not engage in any insurance activity except an insurance activity authorized by R.S. 6:242.

Acts 1985, No. 107, §1; Acts 1997, No. 1475, §1, eff. July 15, 1997.



RS 6:974 - Acquisition of state bank in impaired condition

§974. Acquisition of state bank in impaired condition

A. Notwithstanding any other provisions of this Title, upon a determination by the commissioner of financial institutions that a state bank is in such an impaired condition that it may fail, the commissioner may approve the sale of assets and assumption of liabilities, merger, or consolidation of the failing state bank or its holding company, if any, by another bank or a bank holding company domiciled in this state. In considering transactions under this Section, the commissioner shall consider the need to minimize disruption in providing banking services to the citizens of Louisiana and the need to preserve the strength and soundness of the banking system.

B. The commissioner may authorize purchases, mergers, or consolidations under this Section considering the following priorities in the following order:

(1) Between entities domiciled in the same parish;

(2) Between entities domiciled in adjoining parishes;

(3) Between entities domiciled in any parish of the state.

C. For the purposes of this Section and no other, the commissioner may determine that a state bank is a failing bank if all the following exist:

(1) It has an adjusted capital to assets ratio of less than four percent, according to the latest examination by the office of financial institutions or the Federal Deposit Insurance Corporation.

(2) It is the conclusion of the commissioner that the bank has major and serious problems or unsafe and unsound conditions which are not being satisfactorily addressed or resolved.

(3) It is the conclusion of the commissioner that the bank has a high potential for failure, although failure is not necessarily imminent.

D. Upon an acquisition of a failing bank as authorized by this Section, the acquiring or surviving entity may do any of the following:

(1) Retain and operate as a branch bank any existing office of the acquired bank.

(2) Be authorized to apply for additional branches in the parish of domicile of the acquired bank.

(3) Merge the acquired bank with a bank subsidiary of the acquirer or itself, if it is a bank at any time following the acquisition. After such a merger, the surviving bank may utilize Paragraphs (1) and (2) of this Subsection.

E. Nothing contained herein shall be construed to alter, amend, or repeal the provisions of R.S. 6:351 et seq., or of R.S. 6:517, or of Part I of Chapter 6 of this Title, R.S. 6:501, et seq.

Acts 1986, No. 975, §1, eff. July 14, 1986; Acts 1986, No. 197, §1.



RS 6:975 - Repealed by Acts 1972, No. 454, 3, eff. Jan. 1, 1973.

§975. §§975, 976 Repealed by Acts 1972, No. 454, §3, eff. Jan. 1, 1973.



RS 6:1001 - CURRENCY EXCHANGE SERVICES

CHAPTER 12. CURRENCY EXCHANGE SERVICES

§1001. Title

This Chapter shall be known and may be cited as the "Louisiana Check-Cashing Law".

Acts 1999, No. 1208, §1, eff. July 9, 1999.



RS 6:1002 - Definitions

§1002. Definitions

For the purposes of this Chapter:

(1)(a) "Check-casher" means an individual, partnership, unincorporated association, or corporation that, for compensation, engages, in whole or in part, in the business of cashing checks, drafts, money orders, or other commercial paper serving the same purpose.

(b) "Check-casher" does not mean either one of the following:

(i) An individual, partnership, unincorporated association, or corporation that charges no fee to the presenter or payor for the cashing of a check, draft, money order, or traveler's check.

(ii) An individual, partnership, unincorporated association, or corporation that cashes a check, draft, money order, or traveler's check, or other commercial paper if the fee charged does not exceed two dollars and the currency exchange is incidental to the person's primary business.

(2) "Commissioner" means the commissioner of financial institutions.

(3) "Currency exchange" means the cashing of checks, drafts, money orders, or traveler's checks, or other commercial paper serving the same purpose by a check-casher.

(4) "Licensee" means a check-casher licensed by the commissioner to engage in business in accordance with this Chapter.

Acts 1999, No. 1208, §1, eff. July 9, 1999; Acts 2000, 1st Ex. Sess., No. 31, §1.



RS 6:1003 - License; certificates

§1003. License; certificates

Beginning January 1, 2000, a person engaging in currency exchange shall obtain a license from the commissioner. A person may engage in such business at more than one location with one license. The commissioner shall issue a certificate for each currency exchange location in addition to the license.

Acts 1999, No. 1208, §1, eff. July 9, 1999.



RS 6:1004 - Application for license and change of control

§1004. Application for license and change of control

A. An application for a license under this Chapter shall be made under oath and on a form prescribed by the commissioner.

B. The application form shall provide space for and require disclosure of the following information:

(1)(a) If the applicant is an individual, the full name and address of the individual's residence and principal place of business.

(b) If the applicant is a partnership or association, the full name and address of every member's residence and of the principal place of business of the partnership or association.

(c) If the applicant is a corporation, the corporation's full name and business address of the corporation's principal place of business and the full name and residential address of each of the officers of the corporation.

(2) The name of the currency exchange operation.

(3) The street address of each currency exchange location operated by the applicant.

(4) The applicant's occupations or professions for the ten years preceding the date of application.

(5) The applicant's present and previous activities in currency exchange services in Louisiana or any other state.

(6) A criminal history disclosure on the applicant.

(7) The nature of business conducted at any location to be issued a certificate.

C. If the applicant is a partnership, association, or corporation, the information required by Paragraphs (4), (5), and (6) of Subsection B of this Section shall be supplied for each partner, officer, and director, as appropriate.

D.(1) No person shall acquire or control a license through the acquisition or control of more than fifty percent of the ownership interest in a licensee without first having obtained written approval from the commissioner, pursuant to an application for a change of control in ownership of the licensee, filed in the manner and on a form prescribed by the commissioner and accompanied by a fee of three hundred dollars. Any person who acquires controlling interest in a licensee without first having filed an application for change of control with the commissioner shall be deemed to be operating without proper authority and subject to the penalties of this Part.

(2) For the purposes of this Section, a person acquires or controls the licensee when at least one of the following conditions exists:

(a) The person, directly or acting through one or more other persons, owns, controls, or has the power to vote more than fifty percent of any class of stock of the corporation.

(b) The person controls in any manner the election of a majority of the directors of the corporation.

(c) The commissioner determines, after notice and an opportunity for hearing, that the person directly or indirectly exercises a controlling influence over the management or the policies of the licensee.

(3) When the licensee is a limited liability company or a limited liability partnership, the licensee is acquired or controlled if one of the following occurs:

(a) There is a change of members or general partners.

(b) An existing member or general partner acquires or controls the licensee as provided in Paragraph (2) of this Subsection.

(c) The commissioner determines that there has been a significant change in the membership or partnership interests, including but not limited to a change in ownership or control, directly or indirectly affecting twenty-five percent or more of the total interest of the licensee.

(4) A corporation that is a licensee shall notify the commissioner within sixty days of a stockholder becoming a principal stockholder, which is defined for purposes of this Section as owning ten percent or greater of the outstanding stock of the corporation.

E. Any person required to be licensed pursuant to this Chapter shall, prior to application for licensure, be duly registered with the secretary of state and be in possession of a certificate of authority to transact business in this state pursuant to the provisions of R.S. 9:3422, R.S. 12:304, or R.S. 12:1345, as applicable.

Acts 1999, No. 1208, §1, eff. July 9, 1999; Acts 2006, No. 767, §1; Acts 2014, No. 125, §1, eff. May 16, 2014.



RS 6:1004.1 - License fees; online renewal

§1004.1. License fees; online renewal

A. The applicant shall pay to the commissioner a nonrefundable application fee of three hundred fifty dollars with the initial application, plus an additional fee of fifty dollars for each currency exchange location in this state, not to exceed three thousand dollars.

B.(1) The licensee shall pay an annual license renewal fee on or before the first day of December of each year for a license to engage in currency exchange during the following calendar year of two hundred fifty dollars, plus an additional fee of fifty dollars for each currency exchange location in this state, not to exceed three thousand dollars.

(2) If the commissioner has not received the annual renewal fee from a licensee by the sixteenth day of January, as determined by the postmarked date, he shall notify the licensee by United States mail and assess a late fee of one hundred dollars.

(3) If the commissioner has not received the annual renewal fee and late fee by March thirty-first, the license to engage in currency exchange and all certificates issued for currency exchange locations shall lapse without a hearing or notification, and the license and certificates shall not be reinstated. However, the person whose license and certificates have lapsed may apply for a new license and certificates.

(4) After the date the licensing system provided for in Subsection C of this Section is available for use, any filing or notification required by the commissioner shall be made through the online-licensing system. Thereafter, the provisions of this Subsection shall expire and no longer have any effect.

C.(1) Beginning January 1, 2015, and thereafter, a licensee may submit through the Nationwide Mortgage Licensing System and Registry his renewal application on or before December thirty-first of each year in a manner and form prescribed by the commissioner.

(2) The renewal application shall be accompanied by a renewal fee of two hundred fifty dollars plus an additional fee of fifty dollars for each currency exchange location in this state, not to exceed three thousand dollars, payable on or before December thirty-first of each year. A renewal application submitted through the Nationwide Mortgage Licensing System and Registry after December thirty-first and before March first of the following year shall be charged a late fee of one hundred dollars.

(3) If the renewal application is submitted timely on or before December thirty-first, the license shall remain in force and effect until the renewal application is either approved or denied by the commissioner. Nothing in this Paragraph shall preclude the commissioner from implementing any administrative or enforcement actions authorized by this Title for violations of this Chapter or for any material misrepresentation that may have occurred prior to the renewal date of a license.

(4) If the commissioner has not received the renewal fee and late fee before March first, the license to engage in currency exchange shall lapse without hearing or notification, and the license shall not be reinstated. However, the person whose license has lapsed may apply for a new license.

Acts 1999, No. 1124, §1; Acts 2006, No. 767, §1; Acts 2014, No. 125, §1, eff. May 16, 2014.



RS 6:1004.2 - Enforcement powers of the commissioner

§1004.2. Enforcement powers of the commissioner

A. The commissioner may, in his discretion, conduct such investigations as he deems necessary to ascertain possible violations of this Chapter or any rule, regulation, or order promulgated or issued in connection therewith. Any person who is engaged in or is engaging in or is about to engage in any act or practice which is prohibited by this Chapter or any rule, regulation, or order promulgated or issued in connection therewith, or any person who has failed to act or is failing to act or is about to fail to act under any affirmative duty imposed by this Chapter or any rule, regulation, or order promulgated or issued in connection therewith, shall be subject to appropriate action by the commissioner. Such action shall include but shall not be limited to the issuance of orders to cease and desist or to assess civil money penalties, entering into compliance agreements, seeking injunctive relief from a court of competent jurisdiction, or any combination thereof.

B. The commissioner, in addition to or in place of suspension or revocation of a license, may fine up to five hundred dollars for each violation any person who violates any provision of this Chapter.

C. The commissioner may maintain a civil action in a court of competent jurisdiction to recover such fines, together with any costs and attorney fees incident to such action.

Acts 1999, No. 1124, §1; Acts 2006, No. 767, §1.



RS 6:1005 - Qualifications

§1005. Qualifications

The commissioner shall evaluate the financial responsibility, financial condition, business experience, and the character and general fitness of the applicant. The commissioner may investigate and consider the qualifications of officers and directors of an applicant to determine whether this qualification has been met.

Acts 1999, No. 1208, §1, eff. July 9, 1999; Acts 2000, 1st Ex. Sess., No. 31, §1.



RS 6:1006 - Approval or denial of application

§1006. Approval or denial of application

A. No later than the sixtieth day after the date a complete application has been received, the commissioner shall approve or deny the application and so notify the applicant.

B.(1) The commissioner shall issue a license to the applicant and a certificate for each currency exchange location if the application has been approved, the qualifications have been met, and the requisite fees have been paid.

(2) If the commissioner denies the application, the commissioner shall notify the applicant in writing of the reasons for denial.

(3) An applicant may appeal the decision of the commissioner pursuant to the Administrative Procedure Act.

C.(1) Any person whose application or renewal application for licensure under this Chapter has been denied for any reason may not reapply for a license under this Chapter until after at least three years from the date of the order of denial unless the commissioner, in his sole discretion, prescribes an earlier or later date.

(2) For purposes of this Subsection:

(a) The term "order" shall mean the date of the commissioner's notification of denial of the person's application.

(b) The term "person" shall include the applicant, its owners, and its members if the applicant is a limited liability company, its partners if the applicant is a partnership, its officers and directors if the applicant is a corporation, and any other person determined by the commissioner, in his sole discretion, to be closely related to the person.

Acts 1999, No. 1208, §1, eff. July 9, 1999; Acts 2006, No. 767, §1.



RS 6:1007 - Change of name or location

§1007. Change of name or location

A. In the event that a licensee wishes to change its name, trade name, or assumed name and such change is not due to a change in ownership or legal entity, the licensee shall notify the commissioner in writing thirty days prior to such change and submit a fee of fifty dollars per certificate not to exceed three thousand dollars. If the licensee fails to notify the commissioner or remit the required fee within the required thirty days, the commissioner may assess the licensee an amount not to exceed one hundred dollars as a penalty.

B. If a licensee adds a new location or changes the location of a currency exchange, the licensee shall notify the commissioner thirty days prior to such change and submit a fee of fifty dollars per certificate not to exceed three thousand dollars. If the licensee fails to notify the commissioner or remit the required fee within the required thirty days, the commissioner may assess the licensee an amount not to exceed one hundred dollars as a penalty.

C. If the application is approved, the commissioner shall issue a certificate for the new location or locations.

Acts 1999, No. 1208, §1, eff. July 9, 1999; Acts 2006, No. 767, §1.



RS 6:1008 - Suspension or revocation of license; hearing; surrender of license; administrative fines

§1008. Suspension or revocation of license; hearing; surrender of license; administrative fines

A. The commissioner may suspend or revoke any license if the commissioner determines any one or more of the following has occurred:

(1) The licensee or any officer or director of a corporate licensee has violated any provision of this Chapter.

(2) The licensee or any officer or director of a corporate licensee has violated any provision of law which would indicate that the person is untrustworthy or is not qualified to operate a currency exchange, such as acts of fraud, misrepresentation, and other similar acts.

(3) The commissioner discovers facts that existed when the initial or renewal application for the license was made which would have warranted denial of the license.

(4) The licensee has failed to pay a fine assessed pursuant to this Chapter.

B.(1) A license shall not be suspended or revoked or a fine assessed until after a hearing.

(2) The commissioner shall give the licensee not less than twenty days from the mailing of written notice by certified mail, addressed to the principal place of business of the licensee, of the time and place of hearing.

(3) Any order of the commissioner suspending or revoking a license or assessing a fine shall state the grounds upon which the suspension, revocation, or fine is based and shall state an effective date for the suspension or revocation, or a date by which the fine shall be paid.

C.(1) A suspended or revoked license shall be surrendered by the licensee along with all location certificates to the commissioner in person or by first class mail within seven calendar days of the effective date of the suspension or revocation.

(2) The surrender shall not affect the licensee's civil or criminal liability for acts committed before the surrender, nor shall the surrender affect the liability on the bond required by this Chapter.

(3) The licensee shall not be entitled to a refund of license fees paid.

D. Each transaction in violation of a provision or requirement of this Chapter shall constitute a separate violation.

Acts 1999, No. 1208, §1, eff. July 9, 1999.



RS 6:1009 - Regulation of fees; unreasonable fees; display of fees

§1009. Regulation of fees; unreasonable fees; display of fees

A. Notwithstanding any other provision of law to the contrary, no check-casher licensed or regulated under this Chapter shall directly or indirectly charge or collect fees or other consideration for rendering currency exchange services in excess of the following:

(1) Two percent of the total amount of the check presented for cashing or five dollars, whichever is greater, for checks issued by or drawn upon the account of a public welfare or public assistance agency of the United States, the state of Louisiana, or any political subdivision of the state.

(2) Ten percent of the total amount of the check presented for cashing or five dollars, whichever is greater, for all other checks or for money orders.

B. All fees charged by a licensee for rendering currency exchange services shall be prominently displayed on the premises of the currency exchange location in such manner as the commissioner requires.

Acts 1999, No. 1208, §1, eff. July 9, 1999; Acts 2000, 1st Ex. Sess., No. 31, §1; Acts 2004, No. 775, §1.



RS 6:1010 - Repealed by Acts 2004, No. 370, §1.

§1010. Repealed by Acts 2004, No. 370, §1.



RS 6:1011 - Powers; limitations; prohibitions

§1011. Powers; limitations; prohibitions

A licensee shall not accept money or currency for deposit or act as bailee or agent for any person to hold money or currency in escrow for others for any purpose. However, a licensee may act as agent for a person licensed under the Sale of Checks and Money Transmission Act, Chapter 13 of this Title.

Acts 1999, No. 1208, §1, eff. July 9, 1999; Acts 2001, No. 586, §1, eff. June 22, 2001.



RS 6:1012 - Violations; criminal penalties; civil liability

§1012. Violations; criminal penalties; civil liability

A. A violation of any provision or requirement of this Chapter is a misdemeanor and shall be punishable by a fine of not less than two hundred and fifty dollars but not more than five hundred dollars, imprisonment for a term of not more than six months, or both. Each transaction in violation of any provision or requirement of this Chapter shall constitute a separate offense.

B. The commissioner, through an administrative action or the district attorney of any judicial district, may maintain an action to enjoin violations of this Chapter.

C. Costs and reasonable attorney fees shall be awarded to the commissioner or a district attorney in all injunctive actions when the commissioner or district attorney successfully enforces this Chapter.

Acts 1999, No. 1208, §1, eff. July 9, 1999.



RS 6:1013 - Books of account; examinations

§1013. Books of account; examinations

A. The licensee shall maintain sufficient books, accounts, and records that will enable the commissioner to determine if the licensee is complying with the provisions of this Chapter and with the rules adopted by the commissioner.

B. A licensee shall preserve the books, accounts, and records for at least two years after making the final entry.

C.(1) The commissioner, through his employees, may examine the records of a licensee at any time during normal business hours without prior notice.

(2) If the licensee's records are located outside this state, the licensee, at the commissioner's option, shall make them available to the commissioner at a location within this state convenient to the commissioner, or pay the reasonable and necessary expenses for the commissioner or his representatives to examine them at the place where they are maintained. The commissioner may designate representatives, including comparable officials of the state in which the records are located, to inspect them on his behalf.

Acts 1999, No. 1208, §1, eff. July 9, 1999.



RS 6:1013.1 - Cashing federal and state treasury checks; records retention

§1013.1. Cashing federal and state treasury checks; records retention

A. No licensee shall cash a United States Treasury tax refund check or state tax refund check in an amount of one thousand dollars or greater unless the person requesting that the check be cashed submits any one of the following:

(1) A valid current Louisiana driver's license that contains a photograph of the person presenting the driver's license.

(2) A valid current driver's license of another state that contains a photograph and the date of birth of the person submitting the driver's license.

(3) A valid current special identification card issued by the state of Louisiana pursuant to R.S. 40:1321 containing a photograph of the person submitting the identification card.

(4) A valid current passport or visa issued by the federal government or another country or nation, that contains a permanently attached photograph and the date of birth of the person submitting the passport or visa.

(5) A valid current military or federal identification card issued by the federal government containing a photograph and the date of birth of the person submitting the identification card.

B.(1) No form of identification required by Subsection A of this Section shall be accepted as proof of identification if it is expired, defaced, mutilated, or altered. If the state identification card or lawful identification submitted is a duplicate, the person shall submit additional identification that contains the name, date of birth, and photograph of the person. A duplicate driver's license shall be considered lawful identification for the purposes of this Section, and a person shall not be required to submit additional information containing the name, date of birth, and picture of the person.

(2) An educational institution identification card, check cashing identification card, or employee identification card shall not be considered as lawful identification for the purposes of this Section.

C. Each licensee shall maintain the following records and information for each United States Treasury tax refund check or state tax refund check in an amount of one thousand dollars or greater cashed by the licensee:

(1) The date on which the check is cashed.

(2) The number of the check and the face amount of the check.

(3) The name of the drawer of the check that is cashed.

(4) The name, home address, and date of birth of the person for whom the check is cashed and a copy of the photo identification presented as required in this Section.

(5) A copy of the front and back of the check that is cashed.

D. Notwithstanding the provisions of R.S. 6:1013(B), each licensee shall maintain the records and information required by this Section for at least three years from the date on which the check is cashed.

Acts 2013, No. 315, §1, eff. Nov. 1, 2013.



RS 6:1014 - Rules and regulations

§1014. Rules and regulations

The commissioner shall promulgate such rules and regulations as he deems necessary to administer and enforce this Chapter, pursuant to the Administrative Procedure Act.

Acts 1999, No. 1208, §1, eff. July 9, 1999.



RS 6:1015 - False advertising

§1015. False advertising

A. A licensee may not advertise, print, display, publish, distribute, or broadcast any statement or representation that is false, misleading, or deceptive or that omits material information.

B. A licensee shall post accurate information concerning the check-cashing fees or percentages charged in a prominent location on the premises.

Acts 1999, No. 1208, §1, eff. July 9, 1999.



RS 6:1016 - Applicability

§1016. Applicability

This Chapter shall not apply to any bank, trust company, savings bank, savings and loan association, or credit union.

Acts 1999, No. 1208, §1, eff. July 9, 1999.



RS 6:1031 - SALE OF CHECKS AND MONEY TRANSMISSION

CHAPTER 13. SALE OF CHECKS AND MONEY TRANSMISSION

§1031. Citation

This Chapter may be cited as "The Sale of Checks and Money Transmission Act".

Acts 1966, No. 476, §1; Acts 2001, No. 586, §1, eff. June 22, 2001.



RS 6:1032 - Definitions

§1032. Definitions

For the purposes of this Chapter:

(1) "Agent" means a person designated by the licensee under the provisions of this Chapter to sell or issue payment instruments or engage in the business of money transmission on behalf of a licensee.

(2) "Applicant" means a person that files an application for a license under this Chapter.

(3) "Check" means any check, draft, money order, personal money order, or other instrument for the transmission or payment of money.

(4) "Commissioner" means the commissioner of financial institutions.

(5) "Control" means ownership of or the power to directly or indirectly vote twenty-five percent or more of the outstanding voting interests of a licensee or applicant and includes an individual whose ownership is through one or more legal entities.

(6) "Currency" means the coin and paper money of the United States or another country that is designated as legal tender and circulates and is customarily used and accepted as a medium of exchange in the country of issuance.

(7) "Deliver" means to deliver a check to the first person who, in payment for same, makes or purports to make a remittance of or against the face amount thereof, whether or not the deliverer also charges a fee in addition to the face amount, and whether or not the deliverer signs the check.

(8) "Electronic instrument" means a card or other tangible object for the transmission, transfer, or payment of money or monetary value that contains an electronic chip or strip for the storage of information or that provides access to information.

(9) "Executive officer" means a president, a presiding officer of the executive committee, a treasurer or chief financial officer, or any other individual who performs similar functions.

(10) "Licensee" means a person duly licensed by the commissioner of financial institutions pursuant to this Chapter.

(11) "Location" means a place at which activity regulated by this Chapter occurs.

(12) "Money" or "monetary value" means currency or a claim that can be converted into currency through a financial institution, electronic payments network, or other formal or informal payment system.

(13) "Money transmission" means to engage in the business of the sale or issuance of payment instruments or of receiving money or monetary value for transmission to a location within or outside the United States by any and all means, including but not limited to wire, facsimile, or electronic transfer. The term includes:

(a) Selling or issuing stored value or payment instruments including checks, money orders, and traveler's checks.

(b) Receiving money or monetary value for transmission including by payment instrument, wire, facsimile, electronic transfer, or Automated Clearing House (ACH) debit.

(c) Providing third-party bill paying services.

(14) "Outstanding" means:

(a) With respect to a payment instrument or stored value, a payment instrument or stored value, issued and sold in the United States directly by the licensee or sold by an agent of the licensee in the United States and reported to the licensee, that has not yet been paid by or for the licensee.

(b) With respect to a transmission, a money transmission for which the licensee, directly or through an agent of the licensee, has received money or monetary value from the customer for transmission but has not yet completed the money transmission by delivering the money or monetary value to the person designated by the customer or refunded the money or monetary value to the customer.

(15) "Payment instrument" means any electronic or written check, draft, money order, traveler's check, or other electronic or written instrument or order for the transmission or payment of money or monetary value, sold or issued to one or more persons, whether or not such instrument is negotiable. The term "payment instrument" does not include any credit card voucher, any letter of credit, or any instrument which is redeemable by the issuer of goods or services.

(16) "Person" means an individual or legal entity.

(17) "Personal money order" means any instrument for the transmission or payment of money in relation to which the purchaser or remitter appoints or purports to appoint the seller thereof as his agent for the receipt, transmission, or handling of money, whether such instrument is signed by the seller or by the purchaser or remitter or some other person.

(18) "Principal" means:

(a) With respect to a sole proprietorship, an owner.

(b) With respect to a legal entity other than a sole proprietorship, an executive officer, director, general partner, trustee, or manager, as applicable.

(19) "Sell" means to sell, to issue, or to deliver a check.

(20) "Stored value" means monetary value evidenced by an electronic record that is prefunded and for which value is reduced on each use. The term does not include an electronic record that is:

(a) Loaded with points, miles, or other nonmonetary value.

(b) Not sold to the public but distributed as a reward or charitable donation.

Acts 1966, No. 476, §2. Amended by Acts 1972, No. 324, §1; Acts 1974, No. 117, §1; Acts 1991, No. 812, §1, eff. July 22, 1991; Acts 2001, No. 586, §1, eff. June 22, 2001; Acts 2008, No. 26, §1.



RS 6:1033 - License required

§1033. License required

A. No person, except those specified in R.S. 6:1034, shall engage in the business of money transmission or selling checks as a service or for a fee or other consideration without having first obtained a license pursuant to this Chapter.

B. The license granted shall be for the period commencing on January first and ending on December thirty-first of the year of initial licensure or renewal of a previously issued license, as the case may be. The license fee for the year of initial licensure shall not be prorated based on the number of months the license will be in effect; however, each person whose license is renewed for the licensing period of April, 2012, to April, 2013, shall on or before December 31, 2012, submit all required data for license renewal for the period of April, 2013, to December 31, 2013, and pay a licensing renewal fee equal to eight-twelfths of the total licensing fee paid for the licensing period of April, 2012, to April, 2013.

C. The office of financial institutions shall deposit the license fee check within two business days after it is received, anything to the contrary in R.S. 49:308 or 950 et seq. notwithstanding, whether or not the application is accompanied by all supporting documents required by law to be furnished as a prerequisite to licensure. However, the act of depositing the license fee shall not be construed as the granting of a license if the commissioner determines that the applicant has not met the requirements of this Chapter.

D. Any person required to be licensed by this Chapter shall pay all applicable fees to utilize any electronic database licensing system as described in R.S. 6:121.8.

Acts 1966, No. 476, §3. Amended by Acts 1972, No. 324, §1; Acts 1988, No. 792, §1; Acts 1992, No. 65, §1, eff. June 4, 1992; Acts 2001, No. 586, §1, eff. June 22, 2001; Acts 2012, No. 220, §1, eff. May 22, 2012.



RS 6:1034 - Exemption from licensing

§1034. Exemption from licensing

The following persons shall not be required to be licensed under this Chapter:

(1) The United States or an instrumentality of the United States government, including the United States Postal Service or a contractor acting on behalf of the United States Postal Service.

(2) A state or an agency, political subdivision, or other instrumentality of a state.

(3) A federally insured depository financial institution that is organized under the laws of this state, another state, or the United States.

(4) A wholly owned subsidiary of a federally insured depository institution that is organized under the laws of this state, another state, or the United States.

(5) A foreign bank branch or agency in the United States established under the federal International Banking Act of 1978, 12 U.S.C. 3101 et seq.

(6) A person acting as an agent for an entity excluded under Paragraphs (3) and (4) of this Section, to the extent of the person's actions in that capacity provided that:

(a) The entity is liable for satisfying the money services obligation owed to the purchaser on the person's receipt of the purchaser's money.

(b) The entity and person enter into a written contract that appoints the person as the entity's agent and the person acts only within the scope of authority conferred by the contract.

(7) A person that, on behalf of the United States or a department, agency or instrumentality of the United States, or a state, parish, city, or any other governmental agency or political subdivision of this state, provides electronic funds transfer services of governmental benefits for a federal, state, parish, or local governmental agency.

(8) A person that acts as an intermediary on behalf of and at the discretion of a licensee in the process by which the licensee, after receiving money or monetary value from a purchaser, either directly or through an agent, transmits the money or monetary value to the purchaser's designated recipient, provided that the licensee is liable for satisfying the obligation owed to the purchaser.

(9) An attorney or title company that in connection with an immovable property transaction receives and disburses domestic currency or issues an escrow or trust fund check only on behalf of a party to the transaction.

(10) A person engaged in the business of currency transportation who is both a registered motor carrier and a licensed armored car company or courier company, provided that the person does not engage in the money transmission business without a license under this Chapter.

(11) A licensed lender using stored value cards or debit cards or electronic cash for loan disbursement under the Louisiana Consumer Credit Law.

(12) Any other person approved by the commissioner on a finding that the licensing of the person is not necessary to achieve the purposes of this Chapter.

Acts 1966, No. 476, §4. Amended by Acts 1972, No. 160, §1; Acts 1991, No. 812, §1, eff. July 22, 1991; Acts 2001, No. 586, §1, eff. June 22, 2001; Acts 2008, No. 26, §1.



RS 6:1035 - Qualifications

§1035. Qualifications

To qualify for a license hereunder, an applicant shall meet the following requirements:

(1) If application is made for a new license, the applicant shall submit a business plan which includes, at a minimum, anticipated volume for the calendar year, as well as the anticipated number of transmission or selling locations. The commissioner shall determine the required bond for each new licensee, based on the information provided by the applicant; however, in no event shall the bond be less than twenty-five thousand dollars.

(2) To qualify for a new license to transmit money or sell checks or for renewal of a previously issued license, an applicant shall also have a net worth of at least one hundred thousand dollars, computed according to generally accepted accounting principles.

(3) The financial responsibility, financial condition, business experience, character, and general fitness of the applicant shall be such as to reasonably warrant the commissioner to believe that the applicant's business will be conducted honestly, carefully, and efficiently. To the extent that the commissioner deems advisable, he may investigate and consider the qualifications of officers and directors of an applicant in determining whether the applicant qualifies.

Acts 1966, No. 476, §5. Amended by Acts 1972, No. 324, §1; Acts 1989, No. 401, §1, eff. June 30, 1989; Acts 1991, No. 812, §1, eff. July 22, 1991; Acts 2001, No. 586, §1, eff. June 22, 2001.



RS 6:1036 - Applications

§1036. Applications

Each application for a license to transmit money or sell checks shall be made under oath on a form supplied by the commissioner. The application shall state the full name and street address of:

(1) The proprietor, if the applicant is an individual.

(2) Every member, if the applicant is a partnership or association.

(3) The corporation and each officer and director of a corporate applicant.

Acts 1966, No. 476, §6; Amended by Acts 1972, No. 324, §1; Acts 1991, No. 812, §1, eff. July 22, 1991; Acts 2001, No. 586, §1, eff. June 22, 2001.



RS 6:1037 - Accompanying fee; statement and bonds

§1037. Accompanying fee; statement and bonds

A. Each application for license to transmit money or sell checks shall be accompanied by:

(1) An investigation fee of eight hundred dollars plus an additional fee of twenty-five dollars for each location in the state from which the applicant intends to transmit money or sell checks, up to a maximum of six thousand dollars, which shall not be subject to refund but which, if the license is granted, shall constitute the license fee for the first license year or part thereof.

(2) Financial statements certified to as correct by an owner, principal, officer, or director of the applicant for the preceding three calendar or fiscal years and the year in which the application is submitted.

(3) A surety bond by a bonding company or insurance company authorized to do business in Louisiana in the minimum amount of twenty-five thousand dollars, or a higher amount deemed appropriate by the commissioner, based on the applicant's business plan, for the initial year of licensure.

B. The bond required by licensees whose license is being renewed shall be one-half of the checks outstanding, or one percent of annual volume of money transmitted rounded to the nearest thousand, as shown on the annual report of the licensee. However, in no event shall the bond be less than twenty-five thousand dollars or exceed five hundred thousand dollars, except the commissioner may require an additional amount over the five hundred thousand dollars, up to a total maximum amount of one million dollars, after a hearing, based on the licensee's financial condition. The bond for the second and subsequent years of licensing shall be furnished within thirty days from the date the annual report is due.

C. The bond shall be in a form satisfactory to the commissioner and shall run to the office of financial institutions, for the use and benefit of the office of financial institutions and creditors of the licensee or agent for any liability incurred on any money transferred or check issued by the licensee or agent. Persons who have claims against the licensee or his agents may bring suit directly on the bond. The attorney general may bring suit on the bond on behalf of claimants, either in one action or successive actions. The surety shall have the right to cancel the bond upon giving thirty days notice, in writing, to the commissioner. The surety on the bond shall be relieved of liability for any breach of conditions occurring after the cancellation.

D. In lieu of such corporate surety bond or of any portion required by this Section, the applicant may deposit with the commissioner, or in escrow with a federally insured Louisiana depository institution, either state or federally chartered, as such applicant may designate and the commissioner may approve, cash or securities of not less than the amount of the required corporate surety bond, or any portion of it, based upon the principal amount or market value, whichever is lower, consisting of one or more of the following exclusively enumerated unencumbered items:

(1) Cash.

(2) Certificates of deposit.

(3) Interest bearing stocks and bonds acceptable to the commissioner.

(4) Notes, debentures, or other obligations of the United States or any agency or instrumentality thereof, guaranteed by either the United States, the state of Louisiana, a city, parish, town, village, school district, or other political subdivision of this state which has been authorized by the constitution, statute, or ordinance to levy and collect taxes.

E. The cash or securities authorized by Subsection D shall be placed in escrow in a federally insured Louisiana depository institution, either state or federally chartered, as provided for in Subsection D, to secure the same obligations as would the corporate surety bond. The licensee shall be entitled to receive all interest and dividends on the cash or securities placed in escrow. In addition, the depositor shall have the right, subject to the approval of the commissioner, to substitute other securities of the kind or type enumerated in Subsection D for those previously deposited.

F. The depositor shall be required to substitute other or additional cash or securities of the kind or type enumerated in Subsection D when required to do so by written order of the commissioner for good cause shown.

G.(1) In addition to the bonding requirements of this Section, the licensee shall at all times own and have on hand permissible investments in an amount equal to the aggregate face amount of all outstanding checks sold in the United States or amount of money held over twenty-four hours prior to transmission, for which the licensee is liable for payment.

(2) In this Subsection, "permissible investments" means:

(a) Cash.

(b) Notes, debentures, or other obligations of the United States or an agency or instrumentality thereof, guaranteed by either the United States, any state, any city, parish, county, town, village, school district, or other political subdivision of any state, which has been authorized by the constitution, statute, or ordinance to levy and collect taxes.

(c) Any other investments approved by the commissioner.

(3) To prevent unsafe and unsound practices with respect to the required permissible investments, the commissioner may adopt and enforce reasonable rules to implement this Subsection.

Acts 1966, No. 476, §7. Amended by Acts 1972, No. 324, §1; Acts 1988, No. 792, §1; Acts 1989, No. 401, §§1 and 3, eff. June 30, 1989; Acts 1991, No. 812, §1, eff. July 22, 1991; Acts 1992, No. 65, §1, eff. June 4, 1992; Acts 2001, No. 586, §1, eff. June 22, 2001; Acts 2015, No. 319, §1.



RS 6:1038 - Investigation; granting of license

§1038. Investigation; granting of license

A. The commissioner shall provide a detailed form which each applicant shall mail, by certified mail, to the commissioner. The commissioner shall, upon receiving the official, completed application which is accompanied by the fee and documents required by R.S. 6:1031 et seq., investigate to ascertain whether the applicant meets the qualifications established by R.S. 6:1031 et seq., for persons to engage in the business of money transmission or selling checks in this state.

B. If the commissioner determines that the applicant meets the requirements of this Chapter, he shall issue the applicant a license to engage in the business of money transmission or selling checks in this state.

Acts 1966, No. 476, §8; Amended by Acts 1972, No. 324, §1; Acts 1991, No. 812, §1, eff. July 22, 1991; Acts 2001, No. 586, §1, eff. June 22, 2001.



RS 6:1038.1 - Temporary license; expiration; extension

§1038.1. Temporary license; expiration; extension

A. The commissioner may issue a temporary license to a person that is engaging in money transmission, but has not obtained a license under this Chapter, if the person:

(1) Certifies in writing that the person qualifies for the license and will submit a completed license application not later than the thirtieth day after the date the temporary license is issued.

(2) Submits a current financial statement acceptable to the commissioner that reflects the minimum net worth required under R.S. 6:1035.

(3) Provides security that meets the requirements of R.S. 6:1037.

(4) Agrees in writing that, until a permanent license is issued, the person will engage only in activities being conducted at existing locations.

(5) Pays the application fee and a nonrefundable temporary license fee in the amount established by regulation.

B. The effective period for a temporary license shall not exceed ninety days from the date the license is issued; however, the commissioner may extend the period for not more than an additional thirty days if necessary to complete the processing of a timely filed application for which approval is likely. Upon the expiration of the temporary license, including an extension provided for in this Subsection, the temporary licensee shall immediately cease money transmission services. No appeal, either administrative or judicial, shall be available to the temporary licensee to extend the term of the temporary license when the term, including an extension, has expired.

Acts 2008, No. 26, §1.



RS 6:1039 - Maintenance of bond

§1039. Maintenance of bond

After a license is granted, the licensee shall maintain its bond in the amount prescribed by R.S. 6:1037. If the commissioner determines at any time that the bond is insecure or deficient in amount, he shall by written order require the filing of a new or supplemental bond; however, such determination and bond requirement shall not be unreasonable, arbitrary, or capricious. If the order is not complied with within thirty days following service by certified mail upon the licensee, the commissioner shall suspend the authority of the licensee to transmit money or sell checks in Louisiana and shall commence proceedings to revoke the license.

Acts 1966, No. 476, §9. Amended by Acts 1972, No. 324, §1; Acts 1989, No. 401, §1, eff. June 30, 1989; Acts 2001, No. 586, §1, eff. June 22, 2001.



RS 6:1040 - Annual renewal fee; delinquency charge

§1040. Annual renewal fee; delinquency charge

A. Each licensee shall pay, as directed by the commissioner, on or before December thirty-first of each year, a renewal license fee of six hundred dollars, plus an additional fee of twenty-five dollars for each licensed transmission or selling location in this state; however, the total renewal fee for any license shall not exceed six thousand dollars, regardless of the number of locations.

B.(1) If the renewal fee is received after December thirty-first, a late penalty equal to one-half of the renewal fee, including the fee for each transmission or selling location, shall be paid as a prerequisite for renewal even though the six thousand dollar maximum is exceeded.

(2) If the commissioner has not received the annual renewal fee and late fee before March first of the following year, the license shall lapse without a hearing or notification and the license shall not be reinstated; however, the person whose license has lapsed may apply for a new license.

C. If payment is made by mail, proof of payment before the delinquency date may be established by sending the renewal fee by certified mail, return receipt requested. A postmark of no later than December thirty-first shall be conclusive proof that timely payment was made.

D. The office of financial institutions shall deposit the license fee check within two business days after it is received, anything to the contrary in R.S. 49:308 or 950 et seq. notwithstanding, whether or not the application is accompanied by all supporting documents required by law to be furnished as a prerequisite to renewal of the license. However, the act of depositing the license fee shall not be construed as granting of a renewal of the license previously issued if the commissioner determines that the applicant has not met the requirements of this Chapter.

Acts 1966, No. 476, §10; Amended by Acts 1972, No. 324, §1; Acts 1985, No. 334, §1, eff. July 9, 1985; Acts 1986, No. 380, §1; Acts 1988, No. 792, §1; Acts 1991, No. 812, §1, eff. July 22, 1991; Acts 1992, No. 65, §1, eff. June 4, 1992; Acts 2001, No. 586, §1, eff. June 22, 2001; Acts 2012, No. 220, §1, eff. May 22, 2012; Acts 2015, No. 319, §1.



RS 6:1041 - Agents and subagents

§1041. Agents and subagents

A. A licensee may conduct his business at one or more locations within this state, as follows:

(1) The business may be conducted through or by means of such agents and subagents as the licensee may from time to time designate or appoint.

(2) No license under this Chapter shall be required of any agent or subagent of a licensee.

B. No licensee shall be required to obtain more than one license under this Chapter regardless of the number of locations within the state at which money is transmitted or checks are sold.

Acts 1966, No. 476, §11; Acts 1986, No. 380, §1; Acts 2001, No. 586, §1, eff. June 22, 2001.



RS 6:1042 - Liability of licensees

§1042. Liability of licensees

Each licensee shall be liable for the payment of all checks which he sells or money he is obligated to transmit, in whatever form and whether directly or through an agent, as the maker or drawer thereof according to the negotiable instrument laws of this state; and a licensee who sells a check or transmits money, whether directly or through an agent, upon which he is not designated as maker or drawer shall nevertheless have the same liabilities with respect thereto as if he had signed same as the drawer thereof.

Acts 1966, No. 476, §12; Acts 2001, No. 586, §1, eff. June 22, 2001.



RS 6:1043 - Disclosure of responsibility

§1043. Disclosure of responsibility

Every check sold by a licensee, directly or through an agent, shall bear the name of the licensee clearly imprinted thereon.

Acts 1966, No. 476, §13.



RS 6:1044 - Visitation and examination; revocation of license

§1044. Visitation and examination; revocation of license

A. The commissioner either in person or through an employee appointed by him, shall visit and examine each licensee or agent on a recurring schedule or at any time whenever, in his judgment, an examination is necessary and expedient. The commissioner may accept an annual report and audit of the affairs of a licensee or agent under this Chapter if it is made by a commissioner of financial institutions or comparable officer of another state, the District of Columbia, or a territory of the United States.

B. The commissioner shall revoke or suspend a license on any ground on which he may refuse to grant a license or for a violation of any provisions of this Chapter.

Acts 1966, No. 476, §14; Amended by Acts 1972, No. 324, §1; Acts 1991, No. 812, §1, eff. July 22, 1991.



RS 6:1045 - Hearings

§1045. Hearings

No license shall be denied or revoked except after a hearing thereon. The commissioner shall give the applicant or licensee at least twenty days' written notice of the time and place of such hearing. The notice shall be by registered or certified mail addressed to the principal place of business of such applicant or licensee. Any order of the commissioner denying or revoking such license shall state the grounds upon which it is based and shall not be effective until twenty days after written notice thereof has been sent by registered or certified mail to the applicant or licensee at such principal place of business.

Acts 1966, No. 476, §15. Amended by Acts 1972, No. 324, §1.



RS 6:1046 - Penalties

§1046. Penalties

A. Any person who directly or through another violates or attempts to violate any provision of this Chapter shall be guilty of a misdemeanor, and shall be fined not less than two hundred and fifty dollars but not more than five hundred dollars, or imprisoned in the parish jail for not more than six months, or both. Each transaction in violation of this Chapter and each day that a violation continues shall be a separate offense.

B. A conviction or plea of guilty, or a finding of guilt after a plea of nolo contendere, shall automatically constitute a revocation of the primary license and all location licenses.

Acts 1966, No. 476, §16; Acts 1988, No. 792, §1.



RS 6:1047 - Reports

§1047. Reports

Each licensee shall file an annual report with the commissioner by March thirty-first for the previous year of money transmission or check-selling operations. The report shall contain:

(1) A complete disclosure of all business activity which it conducted during the previous year in this state.

(2) A financial statement certified by an owner, principal, director, or officer of the licensee.

(3) A list of each location in this state at which money was transmitted or checks were sold by the licensee and its agents during the preceding calendar year.

Added by Acts 1974, No. 212, §1; Acts 1986, No. 380, §1; Acts 1991, No. 812, §1, eff. July 22, 1991; Acts 2001, No. 586, §1, eff. June 22, 2001.



RS 6:1048 - Trust imposed on sales or transmission proceeds

§1048. Trust imposed on sales or transmission proceeds

Agents of licensees shall hold in trust from the moment of receipt the proceeds of a sale or delivery of the licensees' checks or money collected for transmittal. An agent may not commingle the proceeds with his own property or funds, except to use the funds in the ordinary course of its business for the purpose of making change. If any agent of a licensee commingles any proceeds received from the sale of checks issued or money transmitted by the licensee with any other funds or property owned or controlled by the agent, all commingled proceeds and other property shall be considered held in trust in favor of the licensee in an amount equal to the amount of the proceeds due the licensee from the sale of checks or money transmitted less the amount due the agent from the sale or transmission. In the event that a licensee's license is revoked by the commissioner pursuant to R.S. 6:1039, all proceeds then held in trust by agents of that licensee shall be deemed to have been assigned to the commissioner.

Acts 1989, No. 401, §2, eff. June 30, 1989; Acts 2001, No. 586, §1, eff. June 22, 2001.



RS 6:1049 - List of financial institutions

§1049. List of financial institutions

When a license is suspended and revoked, the licensee shall supply the commissioner with a list of the financial institutions where he has transacted such business as is governed by the provisions of this Chapter.

Acts 1990, No. 827, §1.



RS 6:1050 - Retention of surety bond

§1050. Retention of surety bond

The commissioner shall retain the surety bond required by this Chapter until the list required by R.S. 6:1049 has been supplied and thirty days have passed since the financial institution or institutions have been notified in accordance with R.S. 6:1051.

Acts 1990, No. 827, §1.



RS 6:1051 - Notification of financial institutions; violations; penalties

§1051. Notification of financial institutions; violations; penalties

A. When a license is suspended and revoked, the commissioner shall notify the financial institution or institutions of the former licensee that the person is no longer authorized to transmit money or sell checks under the provisions of this Chapter.

B. After such notification, no financial institution shall participate in a transaction with a former or suspended licensee in contravention of the provisions of this Chapter; however, a financial institution may accept deposits of funds into an account of a former or suspended licensee if such account does not have adequate funds to honor all outstanding checks as the term "check" is defined by R.S. 6:1032(1).

C. The commissioner may assess and collect a civil money penalty against a financial institution in an amount not exceeding two hundred and fifty dollars for each transaction in violation of the provisions of this Section.

D. Nothing in this Section shall prevent a financial institution from engaging in a transaction with a former licensee who applies for, receives, and retains a new license in accordance with the provisions of this Chapter.

Acts 1990, No. 827, §1; Acts 2001, No. 586, §1, eff. June 22, 2001.



RS 6:1052 - Account; verification of license; cancellation; overdrafts

§1052. Account; verification of license; cancellation; overdrafts

A. Before any financial institution opens an account for a seller of checks or person who transmits money, which is intended to cover demands made by receivers of checks or money transmitted, it shall require the licensee seeking to open the account to present the license required by R.S. 6:1033, provided that the financial institution has actual knowledge that the person opening the account intends to engage in the sale of checks or money transmission. After being presented the license and before opening such account, the financial institution shall, within seventy-two hours, verify with the commissioner that the license is valid.

B. If the licensee closes any such account, the financial institution shall, within seventy-two hours, notify the commissioner of such closure.

C. If the licensee incurs overdrafts of at least one thousand dollars for a period of five consecutive days, and there is no agreed line of credit with the financial institution to cover these overdrafts, the financial institution shall, within seventy-two hours, notify the commissioner of the amount of such overdrafts.

Acts 1990, No. 807, §1; Acts 2001, No. 586, §1, eff. June 22, 2001.



RS 6:1053 - Significant developments; licensee's duty to report to commissioner

§1053. Significant developments; licensee's duty to report to commissioner

A. It shall be the duty of a licensee to report to the commissioner, by certified mail, the following significant developments within fifteen days of the occurrence:

(1) Filing a petition under either Chapter 7 or Chapter 11 of the United States Bankruptcy Code.

(2) The commencement of any license suspension or revocation proceeding, either administrative or judicial, by any state, the District of Columbia, or any United States territory in which the licensee has been issued a license to transmit money or sell checks.

(3) The indictment of an individual licensee, a partner if the licensee is a partnership, association, or, if the licensee is a corporation, the indictment of an officer or director.

(4) The conviction, guilty plea, or plea of nolo contendere, if the court adjudicates the nolo contendere pleader guilty, of an individual licensee, a partner if the licensee is a partnership, association, or, if the licensee is a corporation, the conviction, guilty plea, or adjudication of guilt of an officer or director.

B. Failure of the licensee to report any significant development enumerated in this Section shall constitute grounds for revocation of the license.

Acts 1991, No. 812, §1, eff. July 22, 1991; Acts 2001, No. 586, §1, eff. June 22, 2001.



RS 6:1054 - Change of control; notice; application; advisory opinion

§1054. Change of control; notice; application; advisory opinion

A. The provisions of this Section apply to any change of control of a licensee.

B. A person shall not directly or indirectly acquire control of a licensee or a person in control of a licensee without the prior written approval of the commissioner, except as provided by this Section.

C. A licensee or proposed person in control shall:

(1) Give the commissioner written notice of a proposed change of control at least forty-five days before the date the proposed transaction is to be consummated.

(2) Request approval of the proposed change of control.

(3) Submit a nonrefundable fee in an amount established by the commissioner's regulation.

D. A proposed person in control is subject to the same standards and qualifications that apply to a principal of an applicant for a new license under this Chapter. The commissioner may require the licensee or proposed person in control to provide the same type of information, documentation, and certifications and may conduct the same type of investigation the commissioner requires and conducts in connection with a new license application.

E. The commissioner shall approve a proposed change of control if he determines that the proposed person in control has the financial responsibility, financial condition, business experience, competence, character, and general fitness to warrant the belief that the business of the licensee will be conducted in compliance with this Chapter, regulations adopted under this Chapter, and other applicable state and federal law and that the change of control will not jeopardize the public interest.

F. If the commissioner determines that the proposed person in control fails to meet the qualifications, standards, and requirements of this Chapter, he shall inform the licensee and the proposed person in control in writing that the request is denied and state the reasons for the denial. Such denial may be grounds for revocation of the license under R.S. 6:1044. The licensee or the proposed person in control may appeal the denial by filing a written request for a hearing with the commissioner not later than the thirtieth day after the date the notice is mailed. A hearing on the denial must be held not later than the forty-fifth day after the date the commissioner receives the written request.

G. The provisions of Subsections B and C of this Section shall not apply to the following:

(1) A person that acts as proxy for the sole purpose of voting at a designated meeting of the security holders or holders of voting interests of a licensee or controlling person.

(2) A person that acquires control as a personal representative, custodian, curator, tutor, guardian, conservator, or trustee or as an officer appointed by a court or by operation of law.

(3) A person exempted in the public interest by the commissioner's regulation or order.

(4) Repealed by Acts 2016, No. 75, §1.

H. A person that acquires control of a licensee by inheritance or bequest or through a purchase of securities through a public offering is exempt from the prior notice requirements of Paragraph (C)(1) of this Section, but the licensee must notify the commissioner not later than the fifteenth day after the effective date of a change of control under either of these circumstances. The licensee shall meet all requirements enumerated in Subsections C through F of this Section.

I. Before filing an application for approval of a proposed change of control, a licensee may submit a written request for an advisory opinion from the commissioner to determine whether a person would be considered a proposed person in control of the licensee and whether the requirements of this Section apply to the proposed transaction. The request shall correctly and fully represent the facts relevant to the person and the proposed transaction. If the commissioner determines that the person would not be a person in control of the licensee for purposes of this Section, he shall render a written advisory opinion that this Section does not apply to the proposed person in control or transaction.

Acts 2008, No. 26, §1; Acts 2016, No. 75, §1.



RS 6:1081 - Short title

CHAPTER 14. RESIDENTIAL MORTGAGE

BROKERS AND LENDERS

PART I. GENERAL PROVISIONS

§1081. Short title

This Chapter shall be known and may be cited as the "Louisiana Secure and Fair Enforcement of Mortgage Licensing Act of 2009" or the "Louisiana S.A.F.E. Residential Mortgage Lending Act".

Acts 1999, No. 1098, §1, eff. July 9, 1999; Acts 2009, No. 522, §1, eff. July 31, 2009.



RS 6:1082 - Purpose

§1082. Purpose

The Legislature of Louisiana does hereby declare that it is in the best interest of the citizens of the state to protect consumers in the most important financial investment most will make, the purchase of a home, by requiring the licensing and regulation of residential mortgage lenders, brokers, originators, and servicers. The purpose of this Chapter is to promote the safety and welfare of the people of the state by providing for regulatory oversight and by establishing educational requirements in a professional field in which unqualified individuals may injure or mislead the public.

Acts 1999, No. 1098, §1, eff. July 9, 1999; Acts 2009, No. 522, §1, eff. July 31, 2009; Acts 2014, No. 260, §1, eff. June 30, 2014.



RS 6:1083 - Definitions

§1083. Definitions

As used in this Chapter:

(1) Repealed by Acts 2010, No. 743, §22B, eff. July 1, 2010.

(2) "Commissioner" means the commissioner of the office of financial institutions.

(3) "Consumer" means a natural person who enters into or seeks to enter into a residential loan transaction for a personal, family, or household purpose.

(3.1) "Conventional reverse mortgage loan" means a reverse mortgage loan other than a program reverse mortgage loan.

(4) "Depository institution" means the same as defined in Section 3 of the Federal Deposit Insurance Act, and includes any credit union.

(5) "Federal banking agencies" means the Board of Governors of the Federal Reserve System, the Office of the Comptroller of the Currency, the Office of Thrift Supervision, the National Credit Union Administration, and the Federal Deposit Insurance Corporation.

(6) "Federally related mortgage loan" means an extension of credit to a consumer secured by a first mortgage on residential immovable property located in this state, including: a mobile home which will be immobilized pursuant to R.S. 9:1149.4 and designed principally for the occupancy of from one to four families; and which is one of the following:

(a) An extension of credit made in whole or in part by any lender the deposits or accounts of which are insured by any agency of the federal government, or is made in whole or in part by any lender which is regulated by any agency of the federal government.

(b) An extension of credit made in whole or in part, or insured, guaranteed, supplemented, or assisted in any way, by the federal Department of Housing and Urban Development, or any other agency of the federal government or under or in connection with a housing or urban development program administered by the Department of Housing and Urban Development or a housing or related program administered by any other such agency.

(c) An extension of credit intended to be sold by the originating lender to the Federal National Mortgage Association, the Government National Mortgage Association, the Federal Home Loan Mortgage Corporation, or a financial institution from which it is to be purchased by the Federal Home Loan Mortgage Corporation.

(d) An extension of credit made in whole or in part by any creditor, as defined in Section 103(f) of the federal Consumer Credit Protection Act (15 U.S.C. §1602(f)), who makes or invests in consumer real estate loans aggregating more than one million dollars per year.

(7) "Immediate family member" means a spouse, child, sibling, parent, grandparent, grandchild, including stepparent, stepchild, stepsibling, and adoptive relationships.

(7.1) Repealed by Acts 2001, No. 617, §3, eff. June 22, 2001.

(8) "Mortgage broker" or "residential mortgage broker" means any person who, directly or indirectly, for compensation or the expectation of compensation, negotiates, places, or finds, or offers to negotiate, place, or find a residential mortgage loan for another person. "Mortgage broker" also shall include:

(a) An approved Federal Housing Administration loan correspondent.

(b) A residential mortgage lender who closes a residential mortgage loan in his own name but for whom the funding for the loan is provided by a third party lender in a process known as table funding.

(9) "Mortgage lender" or "residential mortgage lender" means any person who, directly or indirectly, originates or makes, or offers to originate or make, a residential mortgage loan for another person.

(10) "Mortgage loan originator" means an individual who for compensation or gain or with the expectation of compensation or gain takes a residential mortgage loan application or offers or negotiates terms of a residential mortgage loan.

(11) "Mortgage servicer loss mitigation specialist" means a person who on behalf of the holder or mortgagee of a residential mortgage loan assists a borrower to modify or refinance either temporarily or permanently the borrower's obligations in order to avoid default or foreclosure of the residential mortgage loan.

(11.1) "Mortgage servicing" means collecting or remitting payment for another, or the right to collect or remit payments for another, of any of the following: principal, interest, tax, insurance, or other payment under a mortgage loan.

(12) "Nationwide Mortgage Licensing System and Registry", "licensing system", or "NMLS&R" means a mortgage licensing system developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators or successors thereof, for the state licensing and registration of state-licensed mortgage loan originators and the registration of registered loan originators as provided in P.L. 110-289, Title V, as amended, which licensing system includes but not limited to an online database which receives, collects, and stores application, license, enforcement action, and related information on a multi-state basis.

(13) "Person" means any individual, firm, corporation, partnership, association, trust, or legal or commercial entity, or other group of individuals however organized.

(14) "Principal stockholder" means any person owning ten percent or more of the outstanding stock of a corporate mortgage broker or mortgage lender.

(14.1) "Program reverse mortgage loan" means a reverse mortgage loan offered under or intended to be insured by the Federal Housing Administration pursuant to Section 255 of the National Housing Act, 12 U.S.C. 1715z-20, as amended, and regulations and guidance issued thereunder by the secretary of the United States Department of Housing and Urban Development or the commissioner of the Federal Housing Administration.

(15) "Real estate brokerage activity" means any activity that involves offering or providing real estate brokerage services to the public, including any of the following:

(a) Acting as a real estate agent or real estate broker for a buyer, seller, lessor, or lessee of immovable property.

(b) Bringing together parties interested in the sale, purchase, lease, rental, or exchange of immovable property.

(c) Negotiating, on behalf of any party, any portion of a contract relating to the sale, purchase, lease, rental, or exchange of immovable property, other than in connection with providing financing with respect to any such transaction.

(d) Engaging in any activity for which a person engaged in the activity is required to be registered or licensed as a real estate agent or real estate broker under any applicable law.

(16) "Registered mortgage loan originator" means any individual who meets the definition of mortgage loan originator and is an employee of a depository institution or a subsidiary that is either owned and controlled by a depository institution and regulated by a federal banking agency or an institution regulated by the Farm Credit Administration and is registered with, and maintains a unique identifier through, the Nationwide Mortgage Licensing System and Registry.

(17) "Residential immovable property" means any immovable property located in this state upon which is constructed or intended to be constructed a dwelling.

(18) "Residential loan transaction" means any agreement by a consumer with a mortgage broker, mortgage loan originator, mortgage loan servicer, or mortgage lender in connection with a residential mortgage loan.

(19) "Residential mortgage lender" means a person who engages in a residential mortgage lending activity as a mortgage broker or mortgage lender, or both.

(20) "Residential mortgage lending activity" means an activity, including electronic activity, engaged in for compensation or with the expectation of compensation in connection with a residential loan transaction, including the origination or funding of a residential mortgage loan and the negotiation and placement, or offering to negotiate, place, or fund a residential mortgage loan for another person, or servicing a mortgage loan.

(21) "Residential mortgage loan" means any loan primarily for personal, family, or household use that is secured by a mortgage, deed of trust, or other equivalent consensual security interest on a dwelling as defined in 15 U.S.C. 1602(v) or residential immovable property upon which is constructed or intended to be constructed a dwelling as defined in 15 U.S.C. 1602(v).

(21.1) "Reverse mortgage loan" means a nonrecourse loan secured by immovable property that meets all of the following criteria:

(a) The loan provides purchase money proceeds for the acquisition by a borrower of a domicile to be inhabited by the borrower as his principal domicile or cash advances to a borrower based on the equity or the value in a borrower's inhabited principal domicile.

(b) The loan requires no payment of principal or interest until the entire loan becomes due and payable.

(22) "State" means any state of the United States, the District of Columbia, or any territory of the United States including Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, the Virgin Islands, and the Northern Mariana Islands.

(23) "Unique identifier" means a number or other identifier assigned by protocols established by the Nationwide Mortgage Licensing System and Registry.

(24) The term "regularly engaged" means either of the following:

(a) Engaged in residential mortgage lending activity, during the previous or current calendar year, as a mortgage loan originator in connection with more than ten residential mortgage loans or in connection with any residential mortgage loan having a principal amount exceeding twenty-five thousand dollars, or employed by an employer who meets the thresholds set forth in Subparagraph (b) of this Paragraph.

(b) Engaged in residential mortgage lending activity, during the previous or current calendar year, as a mortgage loan broker, lender, or both, separately or combined, in connection with residential mortgage loans for which the combined original principal balance exceeds two hundred fifty thousand dollars or in connection with any residential mortgage loan having a principal amount exceeding twenty-five thousand dollars.

Acts 1999, No. 1098, §1, eff. July 9, 1999; Acts 2000, 1st Ex. Sess., No. 34, §1, eff. April 14, 2000; Acts 2001, No. 617, §§1 and 3, eff. June 22, 2001; Acts 2003, No. 875, §1; Acts 2007, No. 36, §1, eff. June 18, 2007; Acts 2009, No. 522, §1, eff. July 31, 2009; Acts 2010, No. 418, §1; Acts 2010, No. 743, §22B, eff. July 1, 2010; Acts 2011, No. 110, §1, eff. June 20, 2011; Acts 2012, No. 199, §1, eff. May 22, 2012; Acts 2014, No. 260, §1, eff. June 30, 2014.



RS 6:1084 - Prohibition

§1084. Prohibition

No person, directly or indirectly, shall engage in a residential mortgage lending activity in this state without complying with the provisions of this Chapter or the rules or regulations promulgated pursuant to this Chapter.

Acts 1999, No. 1098, §1, eff. July 9, 1999.



RS 6:1085 - Rules and regulations

§1085. Rules and regulations

The commissioner shall promulgate rules and regulations in accordance with the Administrative Procedure Act as may be necessary to effectuate the purposes, administration, and enforcement of the provisions of this Chapter.

Acts 1999, No. 1098, §1, eff. July 9, 1999.



RS 6:1086 - Licensure requirement

PART II. LICENSURE, REGISTRATION,

AND CERTIFICATION

§1086. Licensure requirement

A. Except as otherwise provided in Subsection B of this Section, beginning on July 31, 2009, and unless otherwise exempt pursuant to this Chapter, no person shall engage in any residential mortgage lending activity in this state without first obtaining and maintaining annually the following:

(1) A license and registration as a mortgage loan originator, or a license as a mortgage lender, mortgage broker, or mortgage servicer.

(2) A unique identifier.

B. Until July 31, 2010, the provisions of Subsection A of this Section shall not apply to the following:

(1) A person whose residential mortgage lending activities were not subject to the licensing requirements pursuant to this Chapter on July 30, 2009.

(2) A person engaged in residential mortgage lending activities pursuant to an exemption provided by this Chapter on July 30, 2009.

C. Beginning July 31, 2009, all persons to whom a license was issued and in effect pursuant to this Chapter on July 30, 2009, shall be required to meet all the requirements of this Chapter in order to obtain a renewal of a license issued pursuant to this Chapter.

D. For purposes of Subsection A of this Section, a person shall not be considered to be engaged in residential mortgage lending activity in this state unless that person is regularly engaged in residential mortgage lending activity. This Subsection shall have no effect if the federal Consumer Financial Protection Bureau determines that the provisions of the Secure and Fair Enforcement for Mortgage Licensing Act of 2008 (P.L. 110-289) do not allow an exception from coverage for those not so regularly engaged.

Acts 1999, No. 1098, §1, eff. July 9, 1999; Acts 2003, No. 875, §1; Acts 2009, No. 522, §1, eff. July 31, 2009; Acts 2012, No. 199, §1, eff. May 22, 2012; Acts 2014, No. 260, §1, eff. June 30, 2014.



RS 6:1087 - Exemptions; annual registration statement; fees

§1087. Exemptions; annual registration statement; fees

A. Any person authorized to engage in business as a credit union under the laws of the United States, any state or territory of the United States, or the District of Columbia, and any subsidiary of such person, and the employees of such person, shall be exempt from the provisions of this Chapter.

B. The following employers and their employees shall be exempt from the provisions of this Part:

(1) Any person authorized to engage in business as a bank, savings bank, or savings and loan association under the laws of the United States, any state or territory of the United States, or the District of Columbia, and any direct or indirect subsidiaries of such entities, who are subject to general supervision and regulation, or audit or examination, by a regulatory body or agency of the United States, any state or territory of the United States, or the District of Columbia, and the employees of such persons, including those acting as originators and their exclusive agents under written agreement.

(2) Any attorney licensed to practice law when such attorney is not actively engaged in the business of making or brokering residential mortgage loans and the residential mortgage lending activity is incidental to providing legal services.

(3) Any nonprofit corporation exempt from federal taxation under Section 501(c) of the Internal Revenue Code making residential mortgage loans to promote home ownership or home improvements for the disadvantaged.

(4) Any agency of the federal government, or a state or municipal government, or any quasi governmental agency making residential mortgage loans under the specific authority of the laws of any state or the United States.

(5) Any person acting as a fiduciary with respect to any employee pension benefit plan qualified under the Internal Revenue Code who makes residential mortgage loans solely to plan participants from plan assets.

(6) Any real estate investment trust.

(7) Any person acting in a fiduciary capacity conferred by the authority of any court.

(8) Any person licensed as a small business investment company by the United States Small Business Administration.

(9) Any mortgagee in a residential loan transaction in which the mortgagee is the former owner of the residential immovable property.

(10) Repealed by Acts 2005, No. 235, §2.

(11) Any insurance company authorized by the insurance commissioner of this state or any other state and any resident or nonresident insurance agent who holds an unexpired agent license under Title 22 of the Louisiana Revised Statutes of 1950 who brokers loans exclusively to an insurer.

(12) Any person authorized to engage in business as a licensed lender under the provisions of the Louisiana Consumer Credit Law, R.S. 9:3510 et seq., whose gross revenue from loans subject to the Louisiana Consumer Credit Law exceeds fifty percent of the licensee's gross revenue; however, such persons shall remain subject to the examination and enforcement provisions of R.S. 6:1091 and 1092 for those loans subject to R.S. 6:1081 et seq.

C.(1) Employees and the exclusive agents under written agreement of any person licensed pursuant to this Part which is a direct or indirect subsidiary of a financial or bank holding company, savings bank holding company, or thrift holding company, shall be exempt from the licensure and continuing education provisions of this Part.

(2) Any person exempt from licensure under Subsection B shall engage in residential mortgage lending activities only through natural persons who are licensed as a mortgage broker, mortgage lender, or originator, or who are registered according to the provisions of this Chapter, or who are exempt from the provisions of this Part.

D. Persons engaged in residential mortgage transactions subject to an exemption provided for in Subsection A, B, or C of this Section on or before July 30, 2009, may continue to be so engaged until July 30, 2010. Thereafter, the exemptions provided in Subsection A, B, or C of this Section shall expire and no longer have any effect. Effective July 31, 2010, no person previously exempt pursuant to Subsection A, B, or C of this Section may engage in residential mortgage lending activity without a license and a unique identifier issued pursuant to this Chapter, unless such person is exempt under an exemption provided for in this Chapter on or after July 31, 2009.

E. The following shall be exempt from the provisions of this Part applicable to persons engaged in residential mortgage lending activities as a residential mortgage loan originator:

(1) Registered mortgage loan originators, when acting for a depository institution described in R.S. 6:1083.

(2) Any individual who offers or negotiates terms of a residential mortgage loan with or on behalf of an immediate family member of the individual.

(3) Any individual who offers or negotiates terms of a residential mortgage loan secured by a dwelling that is owned by and serves as the individual's residence.

(4) A licensed attorney who negotiates the terms of a residential mortgage loan on behalf of a client as an ancillary matter to the attorney's representation of the client, unless the attorney is compensated by a lender, a mortgage broker, or other mortgage loan originator, or by any agent of such lender, mortgage broker, or other mortgage loan originator.

(5) Any individual who performs only real estate brokerage activities and is licensed or registered in accordance with applicable state law, unless the person or entity is compensated by a lender, a mortgage broker, or other mortgage loan originator, or by any agent of such lender, mortgage broker, or other mortgage loan originator.

(6) Any individual solely involved in extensions of credit relating to timeshare plans, as that term is defined in 11 U.S.C. 101(53D).

(7) An individual engaging solely in loan processor or underwriter activities, who does not represent to the public, through advertising or other means of communicating or providing information, including the use of business cards, stationery, brochures, signs, rate lists, or other promotional items, that such individual can or will perform any of the activities of a mortgage loan originator. For the purposes of this Paragraph, the term "loan processor or underwriter" means an individual who performs clerical or support duties as an employee at the direction of and subject to the supervision and instruction of a person licensed, or exempt from licensing under this Chapter. For purposes of this Paragraph, the term "clerical or support duties" may include subsequent to the receipt of an application:

(a) The receipt, collection, distribution, and analysis of information common for the processing or underwriting of a residential mortgage loan.

(b) Communicating with a consumer to obtain the information necessary for the processing or underwriting of a loan, to the extent that such communication does not include offering or negotiating loan rates or terms, or counseling consumers about residential mortgage loan rates or terms; provided however that an independent contractor may not engage in residential mortgage loan origination activities as a loan processor or underwriter unless such independent contractor obtains and maintains a license under this Part. Each independent contractor loan processor or underwriter licensed as a mortgage loan originator shall have and maintain a valid unique identifier issued by the NMLS&R.

(8) Individuals who are employees of a retailer of manufactured or modular homes as defined in R.S. 51:911.21 et. seq., if the employees are performing only administrative or clerical tasks in connection with the sale or lease of a manufactured or modular home and provided such individuals receive no compensation or other gain from a residential mortgage lender or a residential mortgage broker for the performance of the administrative or clerical tasks.

(9) Any individual who meets all of the following requirements:

(a) In any calendar year, originates five or fewer residential mortgage loans exclusively for a single federally chartered depository institution, and the loans are closed.

(b) Is contractually prohibited from soliciting, processing, negotiating, or placing a residential mortgage loan with a person other than the single federally chartered depository institution.

(c) Enrolls with the Office of Financial Institutions as an individual who originates exclusively with a single federal depository institution until the time any registration with the Nationwide Mortgage Licensing System and Registry (NMLS&R) is required for the individual by federal law or regulation and a suitable category is created for that registration with NMLS&R. Enrollment pursuant to this Subparagraph must be renewed annually with the Office of Financial Institutions.

(d) Is not barred from licensure pursuant to R.S. 6:1088(E)(2), (3), or (4), as determined by the commissioner of financial institutions.

(e) Is sponsored by a life insurance company or an affiliate of the company which is authorized to engage in business in this state and which is a licensed mortgage loan broker or originator, and which sponsorship shall include all of the following:

(i) Providing an undertaking of accountability supported by a surety bond equal to one million dollars, to meet the requirement of R.S. 6:1088(G)(1) and to cover all of the persons who are exempt pursuant to this Paragraph, which undertaking includes full and direct financial responsibility for the loan origination activities of each such exempt person.

(ii) Paying an annual fee on behalf of the individual exempted pursuant to this Paragraph in the amount of one-half the license fee for a mortgage loan originator pursuant to R.S. 6:1088.2(A)(4) to the Office of Financial Institutions.

(10) Individuals employed by nonprofit corporations exempt under R.S. 6:1087(F)(11).

(11) Mortgage servicer loss mitigation specialists, if the commissioner determines that an exemption of a mortgage servicer loss mitigation specialist is compliant with the minimum standards set forth in P.L. 110-289, Title V.

F. The following employers and their employees shall be exempt from the provisions of this Part applicable to residential mortgage lenders, residential mortgage brokers, and mortgage servicers:

(1) Any attorney licensed to practice law when such attorney is not actively engaged in the business of making or brokering residential mortgage loans and the residential mortgage lending activity is incidental to providing legal services.

(2) Any nonprofit corporation exempt from federal taxation under Section 501(c) of the Internal Revenue Code making residential mortgage loans to promote home ownership or home improvements for the disadvantaged.

(3) Any agency of the federal government, or a state or municipal government, or any quasi governmental agency making residential mortgage loans under the specific authority of the laws of any state or the United States.

(4) Any person acting as a fiduciary with respect to any employee pension benefit plan qualified under the Internal Revenue Code who makes residential mortgage loans solely to plan participants from plan assets.

(5) Any real estate investment trust.

(6) Any person acting in a fiduciary capacity conferred by the authority of any court.

(7) Any person licensed as a small business investment company by the United States Small Business Administration.

(8) Any insurance company authorized by the insurance commissioner of this state or any other state and any resident or nonresident insurance producer who holds an unexpired producer license under Title 22 of the Louisiana Revised Statutes of 1950 who brokers loans exclusively to an insurer.

(9) Any depository institution or direct or indirect subsidiary thereof regulated by a federal banking agency.

(10) Any mortgagee in a residential loan transaction in which the mortgagee is the owner of the dwelling or residential immovable property.

(11) Any nonprofit corporation that is providing financial education and counseling to consumers, is exempt from federal taxation under Section 501(c) of the Internal Revenue Code, is approved by the United States Department of Housing and Urban Development (HUD) to provide housing counseling, and does not originate residential mortgage loans.

G. Any person exempt from licensure pursuant to Subsection F of this Section shall engage in residential mortgage lending activities only through natural persons who are licensed or registered as a mortgage broker, mortgage lender, or mortgage loan originator according to the provisions of this Chapter, or who are exempt from the provisions of this Part.

Acts 1999, No. 1098, §1, eff. July 9, 1999; Acts 2000, 1st Ex. Sess., No. 34, §1, eff. April 14, 2000; Acts 2001, No. 617, §§1 and 3, eff. June 22, 2001; Acts 2003, No. 875, §§1, 2; Acts 2004, No. 151, §1; Acts 2005, No. 235, §2; Acts 2009, No. 522, §1, eff. July 31, 2009; Acts 2011, No. 110, §1, eff. June 20, 2011; Acts 2014, No. 260, §1, eff. June 30, 2014.



RS 6:1088 - Application for licensure; surety bond

§1088. Application for licensure; surety bond

A. An application for a license under this Chapter shall be made under oath and on a form prescribed by the commissioner. The commissioner may grant restricted or conditional licenses. Each license shall expire on December thirty-first of the year in which the license was issued.

B. In addition to any other duties imposed upon the commissioner by law, the commissioner shall require mortgage loan originators, mortgage lenders, and mortgage brokers to be licensed and registered through the NMLS&R and for this purpose the commissioner may establish such application information requirements and any other information as he deems necessary to participate in the NMLS&R. For the purposes of participating in the NMLS&R, the commissioner may waive or modify in whole or in part by rule, any requirements set forth in this Chapter and set forth such new requirements as he deems reasonably necessary to participate in the NMLS&R. In order to facilitate an orderly transition to the licensing requirements of this Chapter and to ensure timely receipt and consideration, the commissioner may direct that certain information, documents, or other items required pursuant to this Chapter be furnished to the commissioner or to the NMLS&R, and may be furnished periodically and separately from an application.

C. In addition to any other application information requirements of the commissioner, an applicant for licensure pursuant to this Chapter shall, in connection with an application for licensing, furnish to the commissioner, or if application procedures permit, to the Nationwide Mortgage Licensing System and Registry, each of the following:

(1) Fingerprints for submission to the Federal Bureau of Investigation, and any governmental agency or entity authorized to receive such information for a state, national, or international criminal history background check; provided however, that any person licensed on July 30, 2009, may satisfy this requirement by complying with the provisions of R.S.6:121.2, until the earlier of being directed otherwise by the commissioner, or until December 31, 2010. For purposes of this Paragraph and Paragraph (3) of this Subsection, the commission may use the NMLS&R as a channeling agent for requesting and distributing information to and from any source as directed by the commissioner.

(2) Personal history and experience in a form prescribed by the NMLS&R, and when available through the NMLS&R.

(3) Authorization for the NMLS&R and the commissioner to obtain:

(a) An independent credit report obtained from a consumer reporting agency described in the Fair Credit Reporting Act, 15 U.S.C. 1681 et seq.

(b) Information related to any administrative, civil, or criminal findings by any governmental jurisdiction; provided however, that persons licensed on July 30, 2009, need not furnish such authorization until directed to do so by the commissioner, but in any event no later than December 31, 2010.

D. To comply with the requirements of this Section, an applicant for a mortgage lender, mortgage broker, or mortgage servicer license shall furnish the required information as to each owner and member if the applicant is a partnership or limited liability company, each officer, director, and direct or indirect owner of ten percent or more of applicant's outstanding shares if the applicant is a corporation, and each settlor, trustee, and beneficiary if the applicant is a trust.

E. Notwithstanding any other law to the contrary, the commissioner may not issue a mortgage loan originator license, unless the commissioner finds that the applicant has the following minimum requirements:

(1) Paid all fees due to the office of financial institutions.

(2) Never had a mortgage loan originator license, mortgage lender license, or mortgage broker license revoked in any governmental jurisdiction unless such revocation is subsequently formally vacated.

(3) Has not been convicted of, pleaded guilty, or nolo contendere to a felony in a domestic, foreign, or military court during the seven-year period preceding the date of application for licensing and registration or at any time preceding such date of application if such felony involved an act of fraud, dishonesty, or a breach of trust, or money laundering; provided however that any conviction for which an individual has received a pardon, the effect of which, according to the law of the jurisdiction granting the pardon, is to void the fact of the conviction, shall not be deemed a conviction for the purposes of this Subsection.

(4) Demonstrates financial responsibility, character, and general fitness such as to command the confidence of the community and to warrant a determination that the mortgage loan originator, mortgage lender, or mortgage broker will operate honestly, fairly, and efficiently within the purposes of this Chapter.

(5) Has completed the pre-licensing education requirement described in this Chapter.

(6) Has passed a written test that meets the test requirement described in this Chapter.

(7) Has obtained and maintains a surety bond in the amount required by this Section.

F. Notwithstanding any other law to the contrary, the commissioner may not issue a mortgage lender license, mortgage broker license, or mortgage servicer license unless the commissioner makes the minimum findings provided in Paragraphs (E)(1), (2), (3), and (4) of this Section, and as to each owner, partner, and member if the applicant is a partnership or a limited liability company, each officer, director, and direct or indirect owner of ten percent or more of the outstanding shares if the applicant is a corporation, and each settlor, trustee, and beneficiary if the applicant is a trust.

G.(1) Each applicant for any license governed by this Chapter shall, at the time of application for licensure or any renewal of a license, provide evidence of obtaining and maintaining a surety bond as provided for in this Section. Notwithstanding any other law to the contrary, or any other provision of this Chapter, a person who was licensed and met the financial responsibility requirements in whatever manner permitted by this Chapter on July 30, 2009, and who thereafter continuously meets those requirements in a manner permitted by this Chapter on July 30, 2009, shall be deemed in compliance with the requirements of this Subsection until December 31, 2009.

(2) The applicant shall furnish a surety bond authorized by a surety insurer licensed to do business in this state. The surety bond shall name the office of financial institutions and shall be submitted as prescribed by the commissioner in connection with the application or renewal application.

(3) The required amount of the surety bond shall be determined by information in a report submitted by an applicant or licensee as prescribed by the commissioner. The total dollar amount of the original outstanding principal balance of all residential mortgage loans serviced or originated by the applicant secured by immovable property located in this state, including all such loans originated by mortgage loan originators employed by the applicant during the previous calendar year and reported pursuant to this Subsection shall be used to determine the amount of the bond. The required amount of the bond shall be determined by information in a report of total loan volume submitted by the applicant as prescribed by the commissioner. Total loan volume of the applicant shall be calculated by adding all of the following:

(a) The total dollar volume of loans which were originated by an applicant or licensee and funded by a mortgage lender.

(b) Total dollar volume of loans originated and funded by same applicant or licensee.

(c) The total dollar volume of loans funded by an applicant which were originated by a mortgage broker.

(d) The total outstanding principal balance as of the end of the previous calendar year for all residential mortgage loans serviced.

(4) The total dollar loan volume reported for the previous year shall be used to determine the amount of the surety bond required in accordance with the following:

Dollar Amount of Total Loan

Required Amount of Surety Bond

Volume in Previous Calendar Years

Lenders, Brokers, and Originators

$0 - $99,999,999

$25,000

$100,000,000 or greater

$50,000

H. All persons licensed by the commissioner pursuant to this Part shall maintain a surety bond, according to the provisions of this Section, at all times during licensure and at all times that they are required to be licensed, as determined by the commissioner.

I. Notwithstanding any other law to the contrary, in lieu of obtaining a surety bond, all applicants may meet the requirements of this Section by depositing in a federally insured depository institution located in Louisiana, designated by the applicant and approved by the commissioner, an amount equal to the amount of the surety bond otherwise required by the provisions of this Section, provided that the title of any such deposit account must include the words "for the benefit of" or "f/b/o the Louisiana Office of Financial Institutions", and require such other evidence of and information regarding such account as he may deem appropriate, provided that interest earned on such account shall be payable to person or entity making the deposit.

J. An applicant for a mortgage originator license who is employed by, or is an exclusive agent for, a juridical person engaging in residential mortgage lending activities as a licensed mortgage broker, mortgage lender, or mortgage servicer may satisfy the requirement of furnishing a surety bond by submitting evidence in a form and manner satisfactory to the commissioner that his employer or principal has obtained a surety bond which satisfies the requirements of this Section. Notwithstanding any provision of law to the contrary, a mortgage originator whose license remains in a status of inactive or any other status which would not allow them to originate mortgage loans shall not be required to maintain the surety bond as required by this Section until such time as their license is returned to a status which allows them to originate mortgage loans.

Acts 1999, No. 1098, §1, eff. July 9, 1999; Acts 2000, 1st Ex. Sess., No. 34, §1, eff. April 14, 2000; Acts 2001, No. 617, §§1 and 3, eff. June 22, 2001; Acts 2003, No. 875, §1; Acts 2006, No. 237, §1; Acts 2007, No. 36, §1, eff. June 18, 2007; Acts 2008, No. 225, §1, eff. June 15, 2008; Acts 2009, No. 522, §1, eff. July 31, 2009; Acts 2010, No. 36, §1; Acts 2014, No. 260, §1, eff. June 30, 2104.



RS 6:1088.1 - Licensing system; authorization; fees; required use

§1088.1. Licensing system; authorization; fees; required use

A. Consistent with both the public interest and the purposes of this Chapter, the commissioner shall have the authority to take all action regarding the licensing system, in his discretion as he deems necessary and appropriate, including but not limited to all of the following:

(1) Facilitating and participating in the establishment and implementation of the licensing system.

(2) Entering into agreements and contracts including information-sharing agreements.

(3) Contracting with third parties to process, maintain, and store information collected by the licensing system.

(4) Authorizing the licensing system to collect fingerprints on the commissioner's behalf in order to receive criminal history records from the Federal Bureau of Investigation. For purposes of this Section, the commissioner may use the NMLS&R as a channeling agent for requesting information from and distributing information to the Department of Justice or any other governmental agency.

(5) Requiring persons engaged in activities that require licensure by the commissioner to utilize the licensing system and to pay through the licensing system, in addition to those fees provided for in this Section for utilizing the licensing system, all other fees provided for by this Chapter.

(6) Providing information to the licensing system.

(7) Authorizing a third party to collect any fees associated with licensure on behalf of the commissioner.

(8) Notwithstanding any other provision of law to the contrary, sharing any information or material which has been disclosed to the licensing system with any state or federal regulatory agencies having authority over residential mortgage lending activities.

(9) Providing a process whereby a mortgage loan originator may challenge information entered into the NMLS&R regarding that mortgage loan originator.

B. Persons engaged in activities that require licensure pursuant to this Chapter shall be required to pay all applicable fees to utilize the licensing system.

C. After the date the licensing system is available for use, any filing or notification required by the commissioner shall be made through the online licensing system.

D. Notwithstanding any other provision of law to the contrary, the licensing system is not intended to and does not replace or affect the commissioner's authority to grant or deny licenses.

E. Before the end of each fiscal year, the commissioner shall submit the most recent annual report of the NMLS&R's proprietor, the State Regulatory Registry LLC or its successors, to the House Committee on Commerce, the Senate Committee on Commerce, Consumer Protections, and International Affairs, and the division of administration.

Acts 2007, No. 36, §1, eff. June 18, 2007; Acts 2008, No. 225, §1, eff. June 15, 2008; Acts 2008, No. 929, §1, eff. July 15, 2008; Acts 2009, No. 522, §1, eff. July 31, 2009; Acts 2012, No. 220, §1, eff. May 22, 2012.



RS 6:1088.2 - Application for licensure; application and renewal fees

§1088.2. Application for licensure; application and renewal fees

A. The application shall be accompanied by the following nonrefundable fees as determined by and paid as directed by the commissioner:

(1) In the case of an application for a license to act as a mortgage lender, mortgage broker, mortgage servicer, or combination of any, a license fee in an amount not to exceed five hundred dollars.

(2) In the case of an application for a license to act as an originator, a license fee in an amount not to exceed two hundred dollars.

(3) An annual license renewal fee for each person licensed as a mortgage broker, mortgage lender, or mortgage servicer in an amount not to exceed four hundred dollars.

(4) An annual license renewal fee for each originator in an amount not to exceed two hundred dollars.

B. If the applicant has multiple office locations, all such locations may be covered by a single license by including in the license application the address of each office operated by the applicant and the name and license number of the individual licensees engaging in residential mortgage lending activities at that location.

Acts 2009, No. 522, §1, eff. July 31, 2009; Acts 2014, No. 260, §1, eff. June 30, 2014; Acts 2015, No. 324, §1.



RS 6:1088.3 - Application for renewal of license; restriction; late renewal fees

§1088.3. Application for renewal of license; restriction; late renewal fees

A.(1) Each person licensed as a mortgage broker, mortgage lender, or mortgage servicer shall submit an annual license renewal application on or before December thirty-first of each year in a manner and form prescribed by the commissioner.

(2) Each mortgage loan originator who obtains a license and unique identifier, who renewed a license and obtained a unique identifier to act as a mortgage loan originator in 2009 pursuant to this Chapter, shall thereafter submit an annual license renewal application on or before December thirty-first of each year in a manner and form prescribed by the commissioner.

(3) An annual renewal application shall be accompanied by the required annual license renewal fee pursuant to R.S. 6:1088.1. An annual license renewal application submitted after December thirty-first and before March first of the following year shall be charged an annual license renewal late fee of two hundred dollars for residential mortgage lenders, brokers, and servicers, and fifty dollars for mortgage loan originators, in addition to the annual license renewal fee.

B.(1) An annual license renewal application which is timely submitted on or before the December thirty-first license expiration date shall remain in force and effect until such application is approved or rejected by the commissioner. Nothing in this Section shall preclude the commissioner from implementing any administrative or enforcement action authorized by this Title for violations of this Chapter or for material misrepresentation which may have occurred prior to the renewal date of a license.

(2) Licenses for which renewal applications are submitted to the NMLS&R after December thirty-first shall be deemed to have expired effective January first, unless the licensee after December thirty-first and before March first of the following year, satisfies all of the following:

(a) Submits a request for a late filing of the annual license renewal application.

(b) Pays the annual license renewal application fee and the annual license renewal late fee provided for in Subsection A of this Section.

(c) Meets the requirements for license renewal provided for in Paragraph (C)(1) or (C)(2) of this Section, as applicable.

C.(1) The commissioner shall not renew a residential mortgage originator license for which an application for license renewal is submitted for the year 2010, and shall not renew any residential mortgage originator license for which an application for license renewal is submitted for any year thereafter, unless the commissioner finds at a minimum:

(a) The applicant for renewal of a residential mortgage loan originator license continues to meet all requirements to obtain a license, including all requirements of R.S. 6:1088.

(b) The applicant for renewal of a residential mortgage loan originator license satisfies:

(i) The annual continuing education requirements of this Part.

(ii) The applicant is in compliance with all final or uncontested orders of, or consent agreements with the commissioner including, but not limited to, the payment of fees, penalties, or refunds.

(2) The commissioner shall not renew a residential mortgage broker, lender, or servicer license for which an application for license renewal is submitted for the year 2010, and shall not renew any residential mortgage lender or broker license for which an application for license renewal is submitted for any year thereafter, unless the commissioner finds at a minimum:

(a) The applicant for renewal of a residential mortgage lender or broker license continues to meet all requirements to obtain a license, including all requirements of R.S. 6:1088.

(b) The applicant for renewal of a residential mortgage lender, broker, or servicer license is in compliance with all final or uncontested orders of, and consent agreements with the commissioner, including but not limited to the payment of all fees, penalties, or refunds.

D.(1) The license of a mortgage loan originator failing to satisfy the minimum standards for annual license renewal in Paragraph (C)(1) of this Section shall expire on December thirty-first.

(2) The license of a mortgage loan broker, lender, or servicer failing to satisfy the minimum standards for annual license renewal in Paragraph (C)(2) of this Section shall expire on December thirty-first.

Acts 2009, No. 522, §1, eff. July 31, 2009; Acts 2014, No. 260, §1, eff. June 30, 2014.



RS 6:1088.4 - Information reporting

§1088.4. Information reporting

Notwithstanding any other provision of law to the contrary, except for R.S. 6:103(B)(16), R.S. 6:103(J), and R.S. 6:1088.1, the commissioner shall furnish to the NMLS&R the following:

(1) Information as required by the P.L. 110-289, as amended, including but not limited to, the employment history of and publicly adjudicated disciplinary and enforcement actions and consumer complaints against mortgage loan originators.

(2) Information regarding publicly adjudicated disciplinary and enforcement actions and consumer complaints against mortgage loan brokers or mortgage lenders engaging in activities subject to this Chapter.

(3) Regularly report violations of this Chapter, as well as enforcement actions, and other relevant information to the NMLS&R.

Acts 2009, No. 522, §1, eff. July 31, 2009.



RS 6:1089 - Name or location changes and closures; fees

§1089. Name or location changes and closures; fees

A.(1) No residential mortgage lender, originator, or servicer shall conduct the residential mortgage lending activities provided for in this Chapter under any name other than the one stated in its current record of information in the licensing system.

(2) A residential mortgage lender or servicer shall notify the commissioner of a change in the location or name of the business or the addition of offices by submitting such information to the licensing system prior to the change. A notice of change of location or name or addition of offices shall be accompanied by a filing fee of one hundred dollars.

(3) A residential mortgage lender or servicer shall notify the commissioner of the closing of any office by submitting such information to the licensing system and within thirty days of such closure.

B.(1) Whenever the employment of an originator changes, whether by the originator's action or otherwise, the originator shall give notice of the change of employment to the commissioner by submitting such information to the licensing system within thirty days of such change. The notice shall be accompanied by a filing fee of fifty dollars.

(2) Whenever the employment of an originator employed by a mortgage broker or mortgage lender changes, whether by the originator's change of employment or otherwise, the employer, unless exempted from the provisions of this Part, shall give notice of the change in employment to the commissioner by submitting such information to the licensing system within thirty days of the change.

(3) Failure to notify the commissioner through the NMLS&R within the prescribed time as required by this Section shall result in a one hundred dollar late notification fee.

Acts 1999, No. 1098, §1, eff. July 9, 1999; Acts 2000, 1st Ex. Sess., No. 34, §1, eff. April 14, 2000; Acts 2001, No. 617, §1, eff. June 22, 2001; Acts 2003, No. 875, §1; Acts 2009, No. 522, §1, eff. July 31, 2009; Acts 2014, No. 260, §1, eff. June 30, 2014.



RS 6:1090 - Restrictions

§1090. Restrictions

A. No license issued pursuant to this Chapter shall be sold or otherwise transferred.

B.(1) No person shall acquire or control a license to make, service, or broker residential mortgage loans through the acquisition or control of fifty-one percent or more of the ownership interest in a licensee without first having obtained written approval from the commissioner, pursuant to an application for a change of control in ownership of the licensee, filed in the manner and on a form prescribed by the commissioner and accompanied by a fee of three hundred dollars. Any person who acquires controlling interest in a licensee without first having filed an application for change of control with the commissioner shall be deemed to be operating without proper authority under this Chapter and is subject to the penalties of R.S. 6:1092(C).

(2) For the purposes of this Section, a person acquires or controls the licensee when at least one of the following conditions exists:

(a) The person, directly or acting through one or more other persons, owns, controls, or has the power to vote any class of stock of the corporation.

(b) The person controls in any manner the election of a majority of the directors of the corporation.

(c) The commissioner determines, after notice and an opportunity for hearing, that the person directly or indirectly exercises a controlling influence over the management or the policies of the licensee.

(3) When the licensee is a limited liability company or a limited liability partnership, the licensee is acquired or controlled if one of the following occurs:

(a) There is a change of managers or general partners.

(b) An existing manager or general partner acquires or controls the licensee as provided in Paragraph (2) of this Subsection.

(c) The commissioner determines that there has been a significant change in the membership or partnership interests, including but not limited to a change in ownership or control, directly or indirectly affecting twenty-five percent or more of the total interest of the licensee.

(4) A corporation that is a licensee shall notify the commissioner within sixty days of a stockholder becoming a principal stockholder.

C. No person may act as an originator in a residential loan transaction unless such person is employed by a licensed mortgage broker or mortgage lender, or by a person exempt from the provisions of this Part.

D. A mortgage broker shall broker a residential mortgage loan only to a mortgage lender licensed pursuant to this Chapter, or to a mortgage lender exempt from the provisions of this Part.

E. Any person licensed under this Chapter shall engage in residential mortgage lending activities only through a natural person who is licensed as a mortgage loan originator or who is exempt from the provisions of this Part.

F. A licensed residential mortgage lender or broker shall enter into a residential mortgage lending transaction only with a person who is in compliance with the licensing provisions of this Chapter as a mortgage broker, mortgage lender, or mortgage loan originator.

G. No residential mortgage lender is permitted to operate a "Net Branch" in this state except as permitted by rules promulgated by the commissioner.

H. No person who has been denied a license or had a license revoked and has failed to request an administrative hearing pursuant to R.S. 6:1092(A), or whose revocation was affirmed in an administrative hearing, may be employed as a loan processor of residential mortgage loans or hold a position which is responsible for the operation of the principal place of business or a branch of any residential mortgage lender licensed under this Chapter.

I. No person licensed pursuant to this Chapter shall engage in or be financially compensated for any loan transaction in which such person, for a fee, commission, or other valuable consideration, is acting as a licensee under the Louisiana Real Estate License Law, R.S. 37:1430 et seq., in connection with the same residential loan transaction.

Acts 1999, No. 1098, §1, eff. July 9, 1999; Acts 2001, No. 617, §1, eff. June 22, 2001; Acts 2003, No. 875, §1; Acts 2006, No. 237, §1; Acts 2007, No. 39, §1; Acts 2009, No. 522, §1, eff. July 31, 2009; Acts 2014, No. 260, §1, eff. June 30, 2014.



RS 6:1091 - Recordkeeping and retention; examinations; investigation of complaints; reports of conditions

§1091. Recordkeeping and retention; examinations; investigation of complaints; reports of conditions

A.(1) Each person required to be licensed under this Chapter shall maintain in its offices such books, records, and accounts of its residential mortgage lending activities as the commissioner may reasonably require in order to determine whether such person is complying with the provisions of this Chapter and the rules and regulations promulgated under the provisions of this Chapter. Required records may be maintained in any electronic format consistent with the person's ordinary business practices unless the person receives specific written instructions from the commissioner to the contrary. Such books, records, and accounts shall be maintained separate and apart from any other business in which the person is involved and shall be kept at the location in the state at which the residential mortgage lending activity occurred or at the person's principal office unless otherwise permitted in writing by the commissioner. Records must be made available for review or examination at a nonresidential location approved by the commissioner.

(2) The commissioner either in person or through an employee appointed by him shall examine the books, records, and accounts of all licensed residential mortgage lenders at least once every three years on an examination schedule which focuses on appropriate risk management and concentrations of consumer complaints and is consonant with the resources of the office and in accordance with good examination practices. The commissioner shall include the dates of each licensed residential mortgage lender's last two examinations beginning with examinations conducted after January 1, 2008, which information shall be updated quarterly, with the licensee's identifying information on the list of active residential mortgage lenders maintained by the office of financial institutions and accessible by the general public. The commissioner may also examine any formerly licensed person who is engaged in the collection or enforcement of mortgage loans or brokerage agreements. Nothing in this Subsection shall limit the authority of the commissioner to examine any licensed or formerly licensed person as frequently as he deems necessary to protect the public interest.

(3) If the books and records of any person described in this Subsection are located outside of the state, he shall make them available to the commissioner at a location within this state convenient to the commissioner or pay the reasonable and necessary expenses for the commissioner or his representative to examine them at the place where they are maintained. The commissioner may designate representatives, including comparable officials of the state in which the records are located, to inspect the records on his behalf.

(4) The commissioner shall assess an examination fee in an amount not to exceed four hundred dollars per location examined. If the examination fee is not paid within thirty days of its assessment, the person examined shall be subject to an administrative penalty of not more than fifty dollars for each day it is delinquent.

B. If the commissioner receives a written complaint pertaining to the residential mortgage activities of a person exempt from the provisions of this Part or this Chapter, or exempt from licensure pursuant to the provisions of R.S. 6:1087, the commissioner may refer the complaint to the exempted person for comment or response or to the appropriate federal or state regulatory, licensing, supervisory, or auditing agency or body.

C. In addition to any authority allowed under this Title, the commissioner shall have the authority to conduct investigations and examinations as follows:

(1) For purposes of initial licensing, license renewal, license suspension, license conditioning, license revocation or termination, or general or specific inquiry or investigation to determine compliance with this Chapter, the commissioner shall have the authority to access, receive, and use any books, accounts, records, files, documents, information, or evidence, including but not limited to:

(a) Criminal, civil, and administrative history information.

(b) Personal history and experience information including independent credit reports obtained from a consumer reporting agency described in the Fair Credit Reporting Act, 15 U.S.C. 1681 et seq.

(c) Any other documents, information, or evidence the commissioner deems relevant to the inquiry or investigation regardless of the location, possession, control, or custody of such documents, information, or evidence.

(2) For the purposes of investigating violations or complaints arising under this Chapter, or for the purposes of examination, the commissioner may review, investigate, or examine any licensee, individual, or person subject to this Chapter, as often as necessary in order to carry out the purposes of this Chapter. The commissioner may direct, subpoena, or order the attendance of and examine under oath all persons whose testimony may be required about the loans or the business or subject matter of any such examination or investigation, and may direct, subpoena, or order such person to produce books, accounts, records, files, and any other documents the commissioner deems relevant to the inquiry.

(3) Each person subject to this Chapter shall make available to the commissioner upon request the books and records relating to the operations of such licensee, individual, or person subject to this Chapter. The commissioner shall have access to such books and records and interview the officers, principals, mortgage loan originators, employees, independent contractors, agents, and customers of the licensee, individual, or person subject to this Chapter concerning their business.

(4) Each person subject to this Chapter shall make or compile reports or prepare other information as directed by the commissioner in order to carry out the purposes of this Section, including but not limited to information lists and data concerning loan transactions in a format prescribed by the commissioner.

(5) In making any examination or investigation authorized by this Chapter, the commissioner may control access to any documents and records of the person under examination or investigation. The commissioner may take possession of the documents and records or place a person in exclusive charge of the documents and records in the place where they are usually kept. During the period of control, no person shall remove or attempt to remove any of the documents and records except pursuant to a court order or with the consent of the commissioner. Unless the commissioner has reasonable grounds to believe the documents or records of the person have been, or are at risk of being altered or destroyed for purposes of concealing a violation of this Chapter, the person who is the owner of the documents and records shall have access to the documents or records as necessary to conduct its ordinary business affairs.

(6) In order to carry out the purposes of this Section, the commissioner may:

(a) Retain attorneys, accountants, or other professionals and specialists as examiners, auditors, or investigators to conduct or assist in the conduct of examinations or investigations.

(b) Enter into agreements or relationships with other government officials or regulatory associations by sharing resources, standardized or uniform methods or procedures, and documents, records, information, or evidence obtained under this Section.

(c) Use, hire, contract, or employ public or privately available analytical systems, methods, or software to examine or investigate each person subject to this Chapter.

(d) Accept and rely on examination or investigation reports made by other government officials, within or outside this state.

(7) The authority of this Section shall remain in effect, whether such person subject to this Chapter acts or claims to act under any licensing or registration law of this state, or claims to act without such authority.

(8) No licensee, individual, or person subject to investigation or examination under this Section shall knowingly withhold, abstract, remove, mutilate, destroy, or secrete any books, records, computer records, or other information.

D. Each licensee shall submit to the NMLS&R reports of condition which shall be in such form and contain such information as the NMLS&R may require.

Acts 1999, No. 1098, §1, eff. July 9, 1999; Acts 2001, No. 617, §1, eff. June 22, 2001; Acts 2003, No. 875, §1; Acts 2008, No. 531, §1, eff. June 30, 2008; Acts 2009, No. 522, §1, eff. July 31, 2009.



RS 6:1092 - Suspension and revocation of licensure; commissioner's interpretations; prohibitions

§1092. Suspension and revocation of licensure; commissioner's interpretations; prohibitions

A. After notice and an opportunity to be heard as provided in the Administrative Procedure Act, the commissioner may suspend or revoke the license of any person licensed pursuant to this Chapter who:

(1) Violates any of the provisions of this Chapter or any rule or regulation promulgated or any order, including but not limited to a cease and desist order or subpoena, issued pursuant to this Chapter.

(2) Violates any provision of a voluntary consent or compliance agreement which has been entered into with the commissioner.

(3) Has knowingly provided or caused to be provided to the commissioner any false or fraudulent misrepresentation of material fact or any false or fraudulent financial statement, or has suppressed or withheld from the commissioner any information which if submitted by him would have resulted in denial of the license application.

(4) Refuses to permit an examination by the commissioner of his books and affairs, or has refused or failed within a reasonable time to furnish any information or make any report that may be required by the commissioner under the provisions of this Chapter.

(5) Fails to maintain records as required by the commissioner after being given written notice to the last address of record and thirty days within which to correct the failure. The commissioner may grant, on good cause shown, up to two thirty-day extensions within which to correct the recordkeeping violations.

(6) Continues in office any individual with power to direct the management or policies of a person regulated by this Chapter, including but not limited to any officer, director, or manager, if such individual is convicted of, pleads guilty to, or is found guilty after a plea of nolo contendere of any felony and has been adjudicated guilty in any state, federal, foreign, or military court.

(7) Violates any provision of a regulatory or prohibitory statute and has been found to have violated such statute by the governmental agency responsible for determining such violations.

(8) Misrepresents material facts or makes false promises likely to influence, persuade, or induce an applicant into making a residential mortgage loan or a mortgagor into taking a mortgage loan, or pursues a course of misrepresentation through agents or otherwise.

(9) Misrepresents or conceals material facts, terms, or conditions of a transaction to which he is a party, pertinent to an applicant for a mortgage loan or a mortgagor.

(10) Knowingly engages in any transaction, practice, or course of business which perpetrates a fraud upon any person in connection with the making, purchasing, sale, or brokering of any mortgage loan.

(11) Fails to account for or deliver to any person any personal property obtained in connection with a residential mortgage loan, including but not limited to money, funds, deposits, checks, drafts, mortgages, or other documents or things of value, which has come into his hands and which is not his property, or which he is not entitled by law to retain.

(12) Fails to disburse, without just cause, any funds in accordance with any agreement connected with a residential mortgage loan.

(13) Fails to pay any fee or assessment imposed by this Chapter or by any rule or regulation promulgated in accordance with this Chapter.

(14) Violates the written restrictions or conditions under which the license was issued.

(15) Fails, after notice and without lawful excuse, to obey any order or subpoena issued by the commissioner.

(16) The commissioner discovers any fact or condition currently exists which, if it had existed at the time of the original application for licensure, would have warranted the denial of the application.

(17) Repealed by Acts 2009, No. 522, §3, eff. July 31, 2009.

B.(1) Notwithstanding any other law to the contrary, and in addition to any other authority conferred upon the commissioner by any other provision of law, the commissioner may upon discovery order an immediate suspension of the license of any person licensed pursuant to this Chapter who:

(a) Fails to maintain a surety bond in any manner as provided for by this Chapter.

(b) Commits serious violations of this Chapter such that, in the opinion of the commissioner, the public safety and welfare demand that emergency action be taken.

(c) Submits a payment of any fee for any application, notification, examination, investigation, late fee, or penalty which is returned, declined, denied, or otherwise not paid in full for any reason.

(d) Is convicted of a felony that would have prohibited the issuance or renewal of the license.

(e) Has his license to act as a residential mortgage broker, residential mortgage lender, mortgage servicer, or residential mortgage loan originator suspended or revoked in this or another jurisdiction.

(2) A person whose license is suspended under this Subsection shall have thirty days from the date of the order to request a hearing in accordance with the Administrative Procedure Act. Failure to timely request a hearing shall constitute a waiver of all hearing rights regarding the suspension.

C. In addition to any other authority conferred upon the commissioner by this Chapter or this Title, the commissioner may issue cease and desist orders, order refunds of any unauthorized portion of any fee, or charge any person collects in violation of this Chapter, and may impose a civil money penalty not exceeding one thousand dollars upon any person who is found in an administrative proceeding to have violated any of the provisions of this Chapter or any rule or regulation promulgated in accordance with this Chapter. Each separate violation shall subject such person to such civil money penalty and each day such person acts without complying with the provisions of this Chapter, or the rules or regulations promulgated in accordance with this Chapter, shall constitute a separate violation.

D. The violations listed in this Subsection are nonexclusive, and are in addition to and exist independent of, any other violations set forth in other provisions of this Chapter. Failure to comply with any provisions set forth herein may serve as a basis for any enforcement or other action accorded the commissioner under this Title. It shall be a violation of this Chapter for a person or individual engaged in residential mortgage lending activity subject to this Chapter to:

(1) Directly or indirectly employ any scheme, device, or artifice to defraud or mislead borrowers, lenders, or any person, when such person or individual knew or should have known that such scheme, device, or artifice was defrauding or misleading.

(2) Engage in any unfair or deceptive practice toward any person.

(3) Obtain property by fraud or misrepresentation.

(4) With the intent to defraud, solicit or enter into a contract with a consumer providing for payment of an unlawful fee or commission to a person subject to this Chapter even though no loan is actually obtained for the consumer.

(5) Solicit, advertise, or enter into a contract for specific interest rates, points, or other financing terms when the person or individual knew or should have known that such terms are not actually available at the time of soliciting, advertising, or contracting.

(6) Conduct any business covered by this Chapter without holding a valid license as required under this Chapter, or knowingly assist or aid and abet any person in the conduct of business under this Chapter without a valid license as required under this Chapter.

(7) As determined by the commissioner, structure a residential loan transaction in such a manner as to circumvent the provisions of this Chapter.

(8) Fail to comply with this Chapter or rules or regulations promulgated under this Chapter, or fail to comply with any other state or federal law, including the rules and regulations issued thereunder, applicable to any residential mortgage lending activity.

(9) Make, in any manner, any false or deceptive statement or representation with regard to the rates, points, or other financing terms or conditions for a residential mortgage loan when such person or individual knew or should have known that such statement or representation was false or deceptive, or engage in bait and switch advertising.

(10) Negligently make any false statement, or knowingly and willfully make any omission of material fact, in connection with any information or reports filed with a governmental agency or the NMLS&R, or in connection with any investigation conducted by the commissioner or any other governmental agency.

(11) Make any payment, threat, or promise, directly or indirectly, to any person for the purposes of influencing the independent judgment of the person in connection with a residential mortgage loan, or make any payment, threat, or promise, directly or indirectly, to any appraiser of a property, for the purposes of influencing the independent judgment of the appraiser with respect to the value of the property.

(12) Collect, charge, attempt to collect or charge, or use or propose any agreement purporting to collect or charge any fee prohibited by this Chapter.

(13) Engage in loan processing or underwriting activities as an independent contractor without obtaining a license to act as a residential mortgage loan originator.

(14) Fail to truthfully account for monies belonging to a party to a residential mortgage loan transaction.

(15) Represent to the public through advertising or other means of communicating or providing information including the use of business cards, stationary brochures, signs, rate lists, or other promotional items, that such an individual can or will perform any activities of a mortgage loan originator, while such individual engages in activities solely as a loan processor or underwriter.

E. The commissioner may report violations to other state and federal regulators of mortgage lending activities, the NMLS&R, federal law enforcement agencies, the attorney general, or to the district attorney of the appropriate parish, who may institute such proceedings as they deem appropriate.

F. No act done or omitted in conformity with any advisory opinion or interpretation issued by the office of financial institutions at the time of the act or omission or subsequent to the act or omission shall constitute a violation of this Chapter, notwithstanding that after such act or omission has occurred, such advisory opinion or interpretation is amended, rescinded, or determined by judicial or other authority to be invalid for any reason. Advisory opinions and interpretations of the office of financial institutions shall not be considered rules requiring compliance with the rulemaking process of the Louisiana Administrative Procedure Act. The commissioner and the employees of the office of financial institutions shall have no liability to any person with respect to an advisory opinion or interpretation issued in connection with this Chapter.

G. Any person who acts as a mortgage broker, mortgage lender, mortgage servicer, or mortgage loan originator without complying with the licensing provisions of this Chapter shall be subject to forfeiture of the compensation attributable to and received by the mortgage broker, mortgage lender, mortgage servicer, or mortgage loan originator in connection with residential mortgage lending activity occurring on or after August 15, 2001; provided that the forfeiture of such compensation by the mortgage broker, mortgage lender, mortgage servicer, or mortgage loan originator shall not impair the validity of the note and mortgage.

H. All of the grounds for license suspension or revocation listed in Subsection A of this Section are violations of this Chapter and may serve as the basis for any other enforcement action provided to the commissioner by this Title.

I. The commissioner may share information about any person who is licensed or required to be licensed pursuant to this Chapter with any state or federal agency having concurrent jurisdiction over such person with the Office of Financial Institutions.

J. Repealed by Acts 2007, No. 36, §2, eff. June 18, 2007 and Acts 2007, No. 376, §2, eff. July 10, 2007.

K. Any residential mortgage lender, broker, or servicer whose license under this Chapter has been revoked for any reason may not reapply for a license until at least five years have elapsed from the date of the order of revocation, unless the commissioner, in his sole discretion, prescribes an earlier or later date. For purposes of this Subsection, the order shall be considered to be the commissioner's notification of revocation of the license. For the purposes of this Subsection, mortgage lender, mortgage broker, or mortgage servicer shall include the licensee, owners of ten percent or more, and its members if the licensee is a limited liability company, its partners if the licensee is a partnership, its officers and directors, if the licensee is a corporation, and any other person determined by the commissioner, in his sole discretion, to be closely related to the mortgage lender, broker, or servicer.

Acts 1999, No. 1098, §1, eff. July 9, 1999; Acts 2000, 1st Ex. Sess., No. 34, §1, eff. April 14, 2000; Acts 2001, No. 617, §1, eff. June 22, 2001; Acts 2003, No. 875, §§1 and 2; Acts 2006, No. 237, §1; Acts 2007, No. 36, §2, eff. June 18, 2007; Acts 2007, No. 376, §2, eff. July 10, 2007; Acts 2009, No. 522, §1, eff. July 31, 2009; Acts 2014, No. 260, §1, eff. June 30, 2014.



RS 6:1092.1 - Costs of appeal

§1092.1. Costs of appeal

Subject to the provisions of R.S. 13:4521 and 4581, all estimated costs of appeal, including those involved in the preparation of the administrative record of appeal, taken by a person in connection with an adverse ruling of an administrative law judge in connection with a hearing held pursuant to this Chapter and the Administrative Procedure Act, shall be paid by that person within sixty days of the filing of the petition for appeal in the district court. Failure to pay such estimated costs within the time prescribed shall result in the appeal being dismissed with prejudice and without the necessity of any further action being taken by any party.

Acts 2006, No. 237, §1.



RS 6:1092.2 - Validity of judgment; execution

§1092.2. Validity of judgment; execution

Any final and definitive decision of an administrative law judge or, in the case such decision is appealed, a final judgment of an appellate court, issued in connection with any hearing held pursuant to this Chapter and the Administrative Procedure Act shall be considered a valid and final judgment that may be made executory in accordance with the Code of Civil Procedure.

Acts 2006, No. 237, §1; Acts 2009, No. 522, §1, eff. July 31, 2009.



RS 6:1093 - Repealed by Acts 2010, No. 743, §22B, eff. July 1, 2010.

§1093. Repealed by Acts 2010, No. 743, §22B, eff. July 1, 2010.



RS 6:1094 - Professional education required for licensure; continuing education

§1094. Professional education required for licensure; continuing education

A.(1) In order to meet the pre-licensing education requirements pursuant to R.S. 6:1088, a person shall complete at least twenty hours of education approved in accordance with this Section, which shall include all of the following minimum requirements:

(a) Three hours of federal law and regulations.

(b) Three hours of ethics, which shall include instruction on fraud, consumer protection, and fair lending issues.

(c) Two hours of training related to lending standards for the non-traditional mortgage marketplace.

(d) Repealed by Acts 2010, No. 36, §2.

(2) For purposes of Paragraph (1) of this Subsection, pre-licensing education courses shall be reviewed and approved by the NMLS&R, and shall include review and approval of course providers; provided however, that until such time as the commissioner determines that the pre-licensing education courses and course providers referred to in this Paragraph are available to satisfy the requirements of Paragraph (1) of this Subsection, the requirements may be met by the completion prior to December 31, 2010, of any pre-licensing education courses or continuing education courses approved by the commissioner in accordance with this Part prior to that date. Such courses approved by the commissioner shall be eligible for inclusion in the total number of hours of pre-licensing education any person is required to complete in order to obtain, or to renew a mortgage loan originator license for any license year beginning on, or prior, to January 1, 2011.

(3) Nothing in this Section shall preclude any pre-licensing education course, as approved by the NMLS&R, that is provided by the employer of an applicant or an entity which is affiliated with the employer by an agency contract, or by any subsidiary or affiliate of such employer or entity.

(4) Pre-licensing education may be offered by any means approved by the NMLS&R.

(5) Unless otherwise provided by a rule issued by the commissioner, a person having successfully completed the pre-licensing education courses approved by the NMLS&R for any other state shall be accepted as credit towards completion of pre-licensing education course requirements in this state.

(6) The pre-licensing education requirements shall apply to all applications for a mortgage loan originator license submitted after July 31, 2009, and to all applications for renewal of a mortgage loan originator license submitted for the 2010 licensing year; provided however that, and notwithstanding any other law to the contrary, any person licensed as a mortgage loan originator on July 30, 2009, shall not be required to meet the minimum requirement of twenty hours of pre-licensing education provided for in this Part, until such person timely submits an application to renew a mortgage loan originator license for the year 2011.

B.(1) In order to meet the annual continuing education requirements pursuant to R.S. 6:1088.3, a licensed mortgage loan originator shall complete at least eight hours of continuing education approved in accordance with Paragraph (2) of this Subsection, which shall include all of the following minimum requirements:

(a) Three hours of federal laws and regulations.

(b) Two hours of ethics, which shall include instruction on fraud, consumer protection, and fair lending issues.

(c) Two hours of training related to lending standards for the nontraditional mortgage product marketplace.

(d) Repealed by Acts 2010, No. 36, §2.

(2) For purposes of Paragraph (1) of this Subsection, continuing education courses shall be reviewed, and approved by the NMLS&R and shall include review and approval of the course provider; provided however, until such time as the commissioner determines that the continuing education courses and course providers referred to in this Paragraph are available to satisfy the requirements of Paragraph (1) of this Subsection, the requirements may be met by completion of any continuing education courses approved by the commissioner in accordance with this Part. Such courses approved by the commissioner shall be eligible for inclusion in the total number of hours of continuing education any person is required to complete in order to renew a mortgage loan originator license for any license year beginning on or prior to January 1, 2011.

(3) Nothing in this Section shall preclude any education course, as approved by the NMLS&R, that is provided by the employer of the mortgage loan originator or an entity which is affiliated with the mortgage loan originator by an agency contract, or any subsidiary or affiliate of such employer or entity.

(4) Continuing education may be provided by any other means approved by the NMLS&R.

(5) Except as provided in Paragraph (6) of this Subsection, a licensed mortgage loan originator:

(a) May only receive credit for a continuing education course in the year in which the course is taken.

(b) May not take the same approved course in the same or successive years to meet the annual requirements for continuing education.

(c) May receive credit for being an instructor of an approved continuing education course, at the rate of two hours of credit for every one hour of instruction, towards the licensed mortgage loan originator's own annual continuing education requirements for the next licensing year after providing such instruction.

(6) The provisions of Subparagraphs (5)(a) and (b) of this Subsection shall not apply to:

(a) Courses approved by the commissioner for inclusion in the total number of hours of pre-licensing education courses required to satisfy the pre-licensing education requirements for any person required to meet the minimum pre-licensing education requirements to obtain a mortgage originator license, or to obtain renewal of a mortgage loan originator license for any license year beginning prior to January 1, 2011.

(b) Courses approved by the commissioner for inclusion in the total number of hours of continuing education courses required to satisfy the continuing education requirements for any person required to meet the minimum continuing education requirements to obtain renewal of a mortgage loan originator license for any license year beginning after the effective date of this Act and prior to January 1, 2011.

(7) A person having successfully completed the continuing education requirements approved by the NMLS&R in this Subsection for any other state shall be accepted as credit towards completion of the continuing education requirements of this Chapter.

(8) A licensed mortgage loan originator who subsequently becomes unlicensed must complete the continuing education requirements for the last year in which the license was held prior to issuance of a new or renewed license.

C - E. Repealed by Acts 2010, No. 36, §2.

F. No person shall hold himself out as being or advertise as a certified mortgage broker, mortgage lender, or originator unless such person has completed the educational requirements established in this Section.

G. Repealed by Acts 2010, No. 36, §2.

Acts 1999, No. 1098, §1, eff. July 9, 1999; Acts 2000, 1st Ex. Sess., No. 34, §1, eff. April 14, 2000; Acts 2003, No. 875, §§1 and 2; Acts 2005, No. 235, §1; Acts 2007, No. 34, §1; Acts 2008, No. 531, §1, eff. June 30, 2008; Acts 2009, No. 522, §1, eff. July 31, 2009; Acts 2010, No. 36, §§1, 2; Acts 2010, No. 743, §22A, eff. July 1, 2010.



RS 6:1094.1 - Testing of loan originators

§1094.1. Testing of loan originators

A. In order to meet the written test requirement pursuant to R.S. 6:1088, an individual shall pass, in accordance with the standards established under this Section, a qualified written test developed by the Nationwide Mortgage Licensing System and Registry and administered by a test provider approved by the NMLS&R.

B. A written test shall not be treated as a qualified written test for purposes of this Section unless the test adequately measures the applicant’s knowledge and comprehension in appropriate subject areas, including all of the following:

(1) Ethics.

(2) Federal law and regulations pertaining to mortgage origination.

(3) Louisiana law and regulations pertaining to mortgage origination.

(4) Federal and Louisiana law and regulations, including instruction on fraud, consumer protection, the non-traditional mortgage marketplace, and fair lending issues.

C. Nothing in this Section shall prohibit a test provider approved by the NMLS&R from providing a test at the location of the employer of the applicant or any subsidiary or affiliate of the employer of the applicant, or any entity with which the applicant holds an exclusive arrangement to conduct the business of a mortgage loan originator.

D.(1) An individual shall not be considered to have passed a qualified written test unless the individual achieves a test score of not less than seventy-five percent correct answers to questions.

(2) An individual may retake a test three consecutive times with each consecutive taking occurring at least thirty days after the preceding test.

(3) After failing three consecutive tests, an individual shall wait at least six months before taking the test again.

(4) A licensed mortgage loan originator who fails to maintain a valid license for a period of five years or longer shall retake the test, not taking into account any time during which such individual is a registered mortgage loan originator.

Acts 2009, No. 522, §1, eff. July 31, 2009.



RS 6:1095 - Scope

PART III. RESIDENTIAL MORTGAGE LOANS

§1095. Scope

A.(1) The provisions of this Part shall govern and control the rates, fees, charges, and disclosures applicable to residential mortgage loans.

(2) Repealed by Acts 2001, No. 617, §3, eff. June 22, 2001.

B. All fees and charges authorized under this Part, whether or not such fees and charges constitute or are considered to be loan finance charges, shall be deemed to be material to the determination of the interest rate for purposes of exportation to borrowers residing in other states under the most favored lender doctrine of federal law.

C. As a general rule of construction, comparable rules, definitions, and principles under the Federal Real Estate Settlement Procedures Act and Regulation X of the office of the secretary of the Department of Housing and Urban Development, the Federal Truth in Lending Act, and Regulation Z of the Board of Governors of the Federal Reserve System may be looked to for guidance in further interpreting terms and concepts that are not otherwise defined or specified in the provisions of this Part. Fees and charges that are not classified as or considered as finance charges under the Federal Truth in Lending Act and Regulation Z are not considered to be loan finance charges for the purposes of this Part.

D. This Part shall not prohibit the imposition of fees and charges which are otherwise permissible under R.S. 6:548.

Acts 1999, No. 1098, §1, eff. July 9, 1999; Acts 2000, 1st Ex. Sess., No. 34, §1, eff. April 14, 2000; Acts 2001, No. 617, §3, eff. June 22, 2001.



RS 6:1096 - Residential mortgage loans

§1096. Residential mortgage loans

A. Any consumer who has contracted for a federally related mortgage loan may agree to pay fees and interest in excess of the maximum amounts authorized by the laws of this state and as such shall be prohibited from asserting a claim or defense of usury or of the taking of interest in excess of the maximum rate of conventional interest. Any person signing as a co-maker, guarantor, or endorser for such consumer shall also be prohibited from asserting any such claim or defense.

B. The parties to a residential mortgage loan, other than a federally related mortgage loan, may agree to the payment of broker and other fees and interest in connection with a closed-end credit transaction, or finance charges calculated as a monthly periodic rate over the course of a year in connection with an open-end credit transaction otherwise subject to the Louisiana Consumer Credit Law, but made contractually subject to the provisions of this Chapter, as those terms are defined in federal Regulation Z, 12 CFR Section 226.1 et seq., up to an annual percentage rate as computed pursuant to 12 CFR Section 226.22 for closed-end credit and 12 CFR Section 226.14 (c) for open-end credit in an amount not to exceed the greater of either twenty-one percent or fifteen percentage points above the Federal Reserve Board of Governors approved "Discount Rate" published semi-annually in the Wall Street Journal on the first business day in January and July in the year the loan was originated, consummated, or renewed.

C. Unless otherwise provided by federal law, variable rate or adjustable rate mortgage loans shall be governed by the provisions of R.S. 9:3504(D).

D. The general prohibition against interest upon accrued interest shall not apply to residential mortgage loans governed by this Part.

E.(1) In the absence of federal law or rules and regulations of federal agencies, a consumer may prepay in full the unpaid balance of his residential mortgage loan at any time.

(2) A mortgage lender may contract for and receive a prepayment penalty in an amount not to exceed:

(a) Five percent of the unpaid principal balance if the loan is prepaid in full during the first year of its term.

(b) Four percent of the unpaid principal balance if the loan is prepaid in full during the second year of its term.

(c) Three percent of the unpaid principal balance if the loan is prepaid in full during the third year of its term.

(d) Two percent of the unpaid principal balance if the loan is prepaid in full during the fourth year of its term.

(e) One percent of the unpaid principal balance if the loan is prepaid in full during the fifth year of its term.

(3) Notwithstanding any other provision of law to the contrary, no prepayment penalty or similar fee or charge shall be due, assessed, charged, collected, paid, held in escrow, or contracted to be paid if all or part of a prepayment of all or part of an outstanding loan balance is made from proceeds paid in full or partial satisfaction of a claim or claims made under a policy or policies of insurance insuring against casualty, flood, or other loss or damage to property securing the loan being prepaid in connection with a gubernatorially declared disaster.

F. Agreements to compensate mortgage brokers through yield spread premiums for goods, facilities, and services actually provided in connection with a residential loan transaction shall be valid and enforceable.

G.(1) No mortgage broker shall assess, contract for, or receive any type of fee, interest, or other charge in advance, except for expense deposits from a potential borrower for the procurement of a loan. An advance expense deposit shall not exceed the good faith estimate of the actual cost of any appraisal, title search, credit reports performed by an independent person and required by the originating lender for the evaluation of the potential borrower's loan application, or the actual cost of any charge of no more than twenty-five dollars assessed to a mortgage broker by Fannie Mae for "Desktop Underwriter" or Freddie Mac for "Loan Prospector". Any portion of an advance expense deposit which exceeds the actual cost of any appraisal, title search, credit reports, or charge assessed to a mortgage broker by Fannie Mae for "Desktop Underwriter" or Freddie Mac for "Loan Prospector" shall be refunded to the borrower or credited to the borrower's account at the time of the closing of the loan.

(2) No mortgage lender shall assess, contract for, or receive any advance expense deposit for third party settlement services in advance that exceeds the good faith estimate of the actual cost of the settlement service. Any portion of an advance expense deposit which exceeds the actual cost of a third party settlement service shall be refunded to the borrower or credited to the borrower's account at the time of the closing of the loan.

(3)(a) No mortgage lender shall finance or include in the original principal balance of a residential mortgage loan of more than fifty thousand dollars the premium amount for any single premium credit life, dismemberment, health and accident, mortgage life and disability, involuntary unemployment, or debt cancellation insurance sold in connection with a residential mortgage loan transaction unless that portion of original principal balance attributable to such insurance premium is scheduled to be fully amortized no later than the coverage expiration date of such insurance product. Nothing in this Paragraph shall prohibit a lender from the financing of private mortgage insurance paid on a single premium basis in connection with a residential mortgage loan transaction.

(b)(i) Notwithstanding Subparagraph (a) of this Paragraph, it shall not be a violation of this Paragraph for a mortgage lender to finance or include in the original principal balance of a residential mortgage loan the premium amount for any single premium credit life, dismemberment, health and accident, mortgage life and disability, involuntary unemployment, or debt cancellation insurance sold in connection with a residential mortgage loan transaction, provided such premium amount was financed or included in the original principal balance of a residential mortgage loan during the period beginning on August 15, 2006, and ending on August 14, 2007.

(ii) Notwithstanding Subparagraph (a) of this Paragraph, no residential mortgage loan executed during the period beginning on August 15, 2006, and ending on August 14, 2007, shall be deemed invalid or unenforceable due to the inclusion of a premium amount for any single premium credit life, dismemberment, health and accident, mortgage life and disability, involuntary unemployment, collateral protection, or debt cancellation insurance financed in connection with and made a part of the principal balance of such residential mortgage loan.

H.(1) A residential mortgage lender shall provide the consumer, within five days of the date a written request is received from the consumer, with the amount necessary to prepay the account in full, and if the amount disclosed includes an amount which is required to be refunded, the amount of such refund.

(2) A consumer shall be entitled to receive one such disclosure of information statement each year without charge. Thereafter, the extender of credit may impose a reasonable fee to cover the cost of providing an additional disclosure statement; however, the charge imposed must be disclosed to the consumer before furnishing such disclosure statement.

I.(1) The person acting as originator in a residential loan transaction shall sign the original mortgage loan application and if applicable, shall include in the original mortgage loan application the unique identifier assigned to that person.

(2) An originator may only originate residential mortgage loans for one employer.

J.(1) It is the purpose of this Subsection to provide for parity among persons engaging in residential mortgage loan transactions in this state by permitting persons licensed pursuant to this Chapter to charge a reasonable application fee in connection with a residential loan transaction if, prior to collecting the fee, the licensee provides the consumer a written disclosure stating the amount of the fee and informing the consumer that the application fee shall be refundable at any time prior to the licensee ordering any service required by the lender to evaluate the potential borrower's loan application. In the event that the lender is unable to approve the loan, after all requested documentation has been provided by the borrower to the lender, the application fee shall be refunded to the borrower.

(2) Notwithstanding the provisions of this Section or any other law to the contrary, persons licensed to engage in residential mortgage loan transactions pursuant to this Chapter may charge a reasonable application fee, not to exceed five hundred dollars, in connection with a residential mortgage loan. The application fee may be charged only once in connection with a single loan to one borrower. The application fee shall not be considered as an advance expense deposit as provided for herein, or as interest or loan finance charge, nor shall it be included in the calculation of interest.

Acts 1999, No. 1098, §1, eff. July 9, 1999; Acts 2000, 1st Ex. Sess., No. 34, §1, eff. April 14, 2000; Acts 2001, No. 617, §1, eff. June 22, 2001; Acts 2003, No. 875, §1; Acts 2003, No. 924, §1; Acts 2006, No. 188, §1; Acts 2006, No. 237, §1; Acts 2006, 2nd Ex. Sess., No. 3, §1, eff. Dec. 21, 2006; Acts 2007, No. 12, §1, eff. June 18, 2007; Acts 2009, No. 522, §1, eff. July 31, 2009.



RS 6:1097 - Residential mortgage loan fees and charges; applicability of the Louisiana Consumer Credit Law

§1097. Residential mortgage loan fees and charges; applicability of the Louisiana Consumer Credit Law

A. Notwithstanding any other law to the contrary, including but not limited to R.S. 9:3500, in addition to those fees, charges, costs, and expenses not considered interest or defined as finance charges under federal Regulation Z, the parties to a federally related mortgage loan may agree to the payment of any fees, charges, costs, and expenses, and the amounts thereof, including but not limited to the types of fees, charges, costs, and expenses listed in Subsection B of this Section, if the fees, charges, costs, and expenses, and the amounts thereof, or the methods for fixing such, are provided in a writing signed by the consumer.

B. The parties to a consumer loan, secured by a mortgage on residential immovable property, which is made contractually subject to the provisions of this Chapter, may agree to pay the following fees, charges, costs, and expenses:

(1) Charges for the prepayment of the loan or any installment or part of the loan prior to the time fixed for payment.

(2) Charges, in the amount of five percent of the unpaid amount, assessed for nonpayment of the loan or any installment or part of the loan after the loan or installment of principal or interest has become delinquent and is not timely paid.

(3) Costs of collection and reasonable attorney fees not in excess of twenty-five percent of the unpaid debt after default, when the debt has been referred to an attorney for collection.

(4) Fees, taxes, charges, and other expenses incurred in making the loan which are collected from or paid by or on behalf of the borrower, if such fees, taxes, charges, or other expenses are actually paid to or payable to persons other than the lender or the person making the loan or any employee of such lender or person.

(5) Charges or premiums for credit life insurance actually written on the life of the borrower or endorser in an amount not to exceed the total sum payable under the residential mortgage loan, including all interest, fees, costs, and charges.

(6) N.S.F. check charges in an amount not to exceed the greater of five percent of the amount of the check or electronic payment, or twenty-five dollars, assessed if the payment is returned or otherwise dishonored. For the purposes of this Section and any contract entered into pursuant to this Section, the phrases "due to insufficient credit or funds" or "N.S.F. check charges" means a check or electronic payment returned unpaid for any reason.

(7) Other fees, charges, costs, and expenses not defined as finance charges under federal Regulation Z, if the fees, charges, costs, and expenses, or the methods for fixing such, are provided in a writing signed by the consumer.

C. Consumer loans otherwise subject to the provisions of this Chapter may be made contractually subject to the Louisiana Consumer Credit Law, R.S. 9:3510 et seq., by specifically stating that the loan is subject to the Louisiana Consumer Credit Law, R.S. 9:3510 et seq.

Acts 1999, No. 1098, §1, eff. July 9, 1999; Acts 2000, 1st Ex. Sess., No. 34, §1, eff. April 14, 2000; Acts 2003, No. 875, §1; Acts 2004, No. 743, §3, eff. Jan. 1, 2005; Acts 2008, No. 476, §1; Acts 2009, No. 522, §1, eff. July 31, 2009.



RS 6:1098 - Residential mortgage loan brokerage contracts

§1098. Residential mortgage loan brokerage contracts

A. Each residential mortgage loan brokerage contract shall be in writing and signed by all contracting parties. The mortgage broker shall retain a signed copy of the residential mortgage loan brokerage contract in the customer's file.

B. The mortgage broker must provide the prospective borrower with a written "Mortgage Loan Origination Agreement" no later than three days after the initial loan application date. The written agreement shall describe the nature of the mortgage broker's relationship with the borrower and the manner in which the mortgage broker is compensated for his services. Such disclosures may be incorporated into the brokerage contract or provided in a separate document.

C. The written disclosures provided to the borrower shall also contain the following information as applicable:

(1) The name, address, telephone number, and if applicable, the unique identifier of the originator.

(2) The name, address, telephone number, and if applicable, the unique identifier of the residential mortgage lender by whom the originator is employed.

D. Failure of the mortgage broker to provide the disclosures required by this Section shall not invalidate any residential mortgage loan entered into by a consumer through the efforts of the mortgage broker, but shall subject the mortgage broker to a refund of any brokerage fees obtained in connection with such residential mortgage loan.

Acts 1999, No. 1098, §1, eff. July 9, 1999; Acts 2001, No. 617, §1, eff. June 22, 2001; Acts 2009, No. 522, §1, eff. July 31, 2009.



RS 6:1099 - Criminal penalties

§1099. Criminal penalties

A. The commissioner may report the violations of the following provisions to the attorney general or to the district attorney of the appropriate parish, who may institute the proper proceedings.

B. It shall be a misdemeanor for a mortgage broker or lender to knowingly collect advance fees in excess of those provided for in R.S. 6:1096(G), and upon conviction he shall be subject to a fine not less than five hundred dollars and not more than one thousand dollars, or to imprisonment not exceeding one year, or both.

C. Any person who knowingly provides false or misleading information to the commissioner on an application and such information is material to approval of the application shall be guilty of a misdemeanor and upon conviction shall be subject to a fine not less than five hundred dollars and not more than one thousand dollars, or to imprisonment not exceeding one year, or both.

D. Any licensee or exempt registrant who fails to account for or deliver to any person any money, funds, deposits, checks, drafts, mortgages, or other documents, or things of value to the borrower in violation of the provisions of this Chapter shall be guilty of a misdemeanor and upon conviction shall be subject to a fine not less than five hundred dollars and not more than one thousand dollars, or to imprisonment not exceeding one year, or both.

E. Any licensee who fails to disburse, without just cause, any funds belonging to the borrower shall be guilty of a misdemeanor and upon conviction shall be subject to a fine not less than five hundred dollars and not more than one thousand dollars, or to imprisonment not exceeding one year, or both.

F. A lender, broker, originator, or servicer who knowingly operates without a license or while not exempt from the provisions of this Chapter shall be guilty of a misdemeanor and upon conviction shall be subject to a fine not less than five hundred dollars and not more than one thousand dollars, or to imprisonment not exceeding one year, or both.

Acts 2001, No. 617, §1, eff. June 22, 2001; Acts 2003, No. 875, §1; Acts 2009, No. 522, §1, eff. July 31, 2009; Acts 2014, No. 260, §1, eff. June 30, 2014.



RS 6:1101 - Reverse mortgages; requirements

PART IV. REVERSE MORTGAGE LOANS

§1101. Reverse mortgages; requirements

A. A reverse mortgage loan shall comply with all of the following requirements:

(1) Prepayment, in whole or in part, shall be permitted without penalty at any time during the term of the reverse mortgage loan. For the purposes of this Section, "penalty" shall not include any fees, payments, or other charges that would have otherwise been due upon the reverse mortgage being due and payable.

(2) A reverse mortgage loan may provide for a fixed or adjustable interest rate or combination thereof, including compound interest, and may also provide for interest that is contingent on the value of the property upon execution of the loan or at maturity, or on changes in value between closing and maturity.

(3) A reverse mortgage may include costs and fees that are charged by the reverse mortgage lender, or the reverse mortgage lender's designee, originator, or servicer, including costs and fees charged upon execution of the loan, on a periodic basis, or upon maturity.

(4) If a reverse mortgage loan provides for periodic advances to a borrower, these advances shall not be reduced in amount or number based on any adjustment in the interest rate.

B. A reverse mortgage loan may become due and payable upon one of the following occurrences:

(1) The property securing the loan is sold or title to the home is otherwise transferred.

(2) Any fixed maturity date agreed to by the lender and the borrower occurs.

(3) An event of default specified in the loan documents occurs.

C. Repayment of the reverse mortgage loan shall be subject to the following conditions:

(1) Temporary absences from the home not exceeding sixty consecutive days shall not cause the mortgage to become due and payable.

(2) Extended absences from the home exceeding sixty consecutive days, but less than one year, shall not cause the mortgage to become due and payable if the borrower has taken prior action which secures and protects the home in a manner satisfactory to the lender, as specified in the loan documents.

(3) A reverse mortgage lender shall prominently disclose in the loan agreement any interest rate or other fees to be charged during the period that commences on the date that the reverse mortgage loan becomes due and payable, and that ends when repayment in full is made.

D. The first page of any mortgage securing a reverse mortgage loan shall contain the following statement in ten-point boldface type: "This mortgage secures a reverse mortgage loan."

E.(1) A reverse mortgage lender shall not:

(a) Enter into any agreement that would obligate the borrower to purchase an annuity, an investment, or long-term care insurance before the closing of the reverse mortgage or before the expiration of the borrower's right to rescind the reverse mortgage agreement, if a rescission period applies.

(b) Refer the borrower to anyone for the purchase of an annuity before the closing of the reverse mortgage or before the expiration of the borrower's right to rescind the reverse mortgage agreement, if a rescission period applies.

(2) This Section shall not prevent a lender from offering or referring borrowers for title insurance, hazard, flood, or other peril insurance, or other similar products that are customary and normal to a reverse mortgage loan.

Acts 2010, No. 418, §1.



RS 6:1102 - Counseling

§1102. Counseling

A.(1) Prior to accepting a final and complete application for a conventional reverse mortgage loan or assessing any fees, a reverse mortgage lender shall provide the prospective borrower with a list of at least five nonprofit counseling agencies that have been approved by the United States Department of Housing and Urban Development for counseling and that offer counseling to residents of the state. The counseling agencies shall meet the standards and requirements established by the United States Department of Housing and Urban Development for reverse mortgage counseling.

(2) In connection with a conventional reverse mortgage loan, a mortgage lender shall not pay any counseling service fees without first informing the prospective borrower in writing that this may create a conflict of interest. A reverse mortgage lender shall disclose to the prospective borrower in writing any other payment arrangements or business affiliations between the lender and a counseling agency.

B. A reverse mortgage lender shall not accept a final and complete application for a conventional reverse mortgage loan from a prospective applicant or assess any fees upon a prospective applicant without first receiving a certification from the applicant or the applicant's authorized representative that the applicant has received counseling from an agency described in Subsection A of this Section. The certification shall be signed by the borrower and the agency counselor, and shall include the date of the counseling and the name, address, and telephone number of both the borrower and the counselor. An electronic facsimile copy of the housing counseling certification shall satisfy the requirements of this Section.

Acts 2010, No. 418, §1.



RS 6:1103 - Commitment and cooling off period

§1103. Commitment and cooling off period

In connection with a conventional reverse mortgage loan, at least seven calendar days prior to closing a reverse mortgage loan, a reverse mortgage lender shall provide the borrower with a loan term sheet or commitment letter outlining the proposed terms of the loan and informing the borrower that the borrower is not obligated to proceed with the loan transaction.

Acts 2010, No. 418, §1.



RS 6:1104 - Reverse mortgage lender; duties to elders

§1104. Reverse mortgage lender; duties to elders

A. In addition to any other obligation under law, any reverse mortgage lender who offers, sells, or arranges the sale of a reverse mortgage to an elder, shall provide the elder with a notice that the elder should discuss the items outlined in this Section with a loan counselor. For the purposes of this Section, "elder" means any person sixty years of age or older.

B. The reverse mortgage counselor shall discuss the following items with a prospective reverse mortgage borrower:

(1) How unexpected medical or other events causing the borrower to move out of the borrower's home earlier than anticipated will impact the total annual cost of the reverse mortgage loan.

(2) The extent to which the borrower's financial needs would be better met by options other than a reverse mortgage loan, including less costly home equity lines of credit, property tax deferral programs, or governmental aid programs.

(3) Whether the borrower intends to use the proceeds of the reverse mortgage loan to purchase an annuity or other financial or insurance product and the consequences of doing so.

(4) The effect of repayment of the reverse mortgage loan on other residents of the domicile that is securing the reverse mortgage loan after all borrowers are deceased or permanently abandon the domicile.

(5) The borrower's ability to finance routine or catastrophic home repairs, especially if the maintenance is a factor that may determine when the reverse mortgage loan becomes payable.

(6) The impact that the reverse mortgage loan may have on the borrower's tax obligations and eligibility for government assistance programs, and the effect that losing equity in the domicile securing the reverse mortgage loan will have on the borrower's estate and heirs.

(7) The ability of the borrower to refinance alternative living accommodations, such as assisted living or long-term care, after the borrower's equity is depleted.

C. If the prospective reverse mortgage borrower meets with a loan counselor prior to meeting with or discussing a reverse mortgage loan with a lender, the loan counselor shall review the items discussed in Subsection B of this Section with the prospective reverse mortgage borrower and also meet the notice requirement in Subsection A of this Section.

Acts 2010, No. 418, §1.



RS 6:1111 - APPROVAL OF RULES AND REGULATIONS

CHAPTER 15. APPROVAL OF RULES AND REGULATIONS

§1111. Approval by commissioner of rules and regulations affecting financial institutions

A rule, regulation, order, or administrative directive issued by a state or federal official, agency, or entity which is intended to be applicable to banks, banking associations, bank holding companies, savings banks, and savings institutions, homestead and savings and loan associations, credit unions, persons or companies engaged in the small loan business, extenders of consumer credit, or any other company or financial institution under the supervision of the commissioner of financial institutions and required to report to the commissioner or subject to rules and regulations issued by the commissioner, shall be effective as to any such company or financial institution only after the rule, regulation, order or other directive has been approved in writing by the commissioner of financial institutions.

Added by Acts 1978, No. 487, §1.



RS 6:1121 - CREDIT AGREEMENTS -- WRITING

CHAPTER 16. CREDIT AGREEMENTS -- WRITING

REQUIREMENTS

§1121. Definitions

For purposes of this Chapter, the following terms shall have the following meanings:

(1) "Credit agreement" means an agreement to lend or forbear repayment of money or goods or to otherwise extend credit, or make any other financial accommodation.

(2) "Creditor" means a financial institution or any other type of creditor that extends credit or extends a financial accommodation under a credit agreement with a debtor.

(3) "Debtor" means a person or entity that obtains credit or seeks a credit agreement with a creditor or who owes money to a creditor.

(4) "Financial institution" means a bank, savings and loan association, savings banks, or credit union authorized to transact business in this state.

Acts 1989, No. 531, §1.



RS 6:1122 - Credit agreements to be in writing

§1122. Credit agreements to be in writing

A debtor shall not maintain an action on a credit agreement unless the agreement is in writing, expresses consideration, sets forth the relevant terms and conditions, and is signed by the creditor and the debtor.

Acts 1989, No. 531, §1.



RS 6:1122.1 - Defenses to written credit agreements

§1122.1. Defenses to written credit agreements

A.(1) In an action by a creditor, the debtor shall not assert a defense based on the terms and conditions of a credit agreement, unless the agreement is in writing, expresses conditions, sets forth the relevant terms and conditions, and is signed by the creditor and the debtor.

(2) This Subsection shall not apply to unsecured revolving loan accounts, including those accessed by credit cards, or to any other unsecured consumer loans.

B. Nothing in this Section shall limit the debtor's ability to assert a defense of forgery, identity theft, mistaken identity, lack of authorization, lack of contractual capacity, or payment of the debt.

C. As used in this Section, the terms "consumer loan", "credit card", and "revolving loan account" shall have the meanings ascribed to them in the Louisiana Consumer Credit Law, R.S. 9:3510, et seq.

Acts 2013, No. 356, §1, eff. June 17, 2013.



RS 6:1123 - Actions not considered agreements

§1123. Actions not considered agreements

A. The following actions shall not give rise to a claim that a new credit agreement is created, unless the agreement satisfies the requirements of R.S. 6:1122:

(1) The rendering of financial or other advice by a creditor to a debtor.

(2) The consultation by a creditor with a debtor.

(3) The agreement of a creditor to take or not to take certain actions, such as entering into a new credit agreement, forbearing from exercising remedies under a prior credit agreement, or extending installments due under a prior credit agreement.

B. A credit agreement shall not be implied from the relationship, fiduciary, or otherwise, of the creditor and the debtor.

Acts 1989, No. 531, §1.



RS 6:1124 - No implied fiduciary obligations

§1124. No implied fiduciary obligations

No financial institution or officer or employee thereof shall be deemed or implied to be acting as a fiduciary, or have a fiduciary obligation or responsibility to its customers or to third parties other than shareholders of the institution, unless there is a written agency or trust agreement under which the financial institution specifically agrees to act and perform in the capacity of a fiduciary. The fiduciary responsibility and liability of a financial institution or any officer or employee thereof shall be limited solely to performance under such a contract and shall not extend beyond the scope thereof. Any claim for breach of a fiduciary responsibility of a financial institution or any officer or employee thereof may only be asserted within one year of the first occurrence thereof. This Section is not limited to credit agreements and shall apply to all types of relationships to which a financial institution may be a party.

Acts 1991, No. 581, §1.



RS 6:1125 - To 1127 Repealed by Acts 1981, No. 873, 4, eff. Oct. 1, 1981.

§1125. §§1125 to 1127 Repealed by Acts 1981, No. 873, §4, eff. Oct. 1, 1981.



RS 6:1131 - LOUISIANA SAVINGS BANKS

CHAPTER 17. LOUISIANA SAVINGS BANKS

PART I. GENERAL PROVISIONS

§1131. Title

This Chapter shall be known as the "Louisiana Savings Bank Act of 1990".

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1132 - Policy and purposes

§1132. Policy and purposes

A. The purpose of this Chapter is to provide for the chartering, regulation, and supervision of savings banks. The policy of this Chapter is: to encourage growth of the personal savings base of the citizens of Louisiana; to promote and assist their stockholders and members in purchasing, building, improving, and repairing immovable property and removing encumbrances therefrom for the purpose of lending money to their stockholders and members; to provide a healthy savings bank industry with safe and sound methods of investment so that this savings base will be retained in Louisiana for Louisiana's growth; to encourage the retention of capital in Louisiana; and to build a strong new system of financial institutions in Louisiana which will, by their strength, be controlled and owned by Louisiana citizens and corporations and which shall be the nucleus for a geographically expansive industry.

B. To further its purpose and policies, this Chapter shall be liberally construed except for those provisions which relate to safety and soundness of operations, investments, and management. In those areas, the legislature decrees that this Chapter shall be strictly construed and that each savings bank shall apply the prudent person rule. The commissioner of financial institutions shall interpret those provisions of this Chapter in keeping with that standard.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1133 - Administration

§1133. Administration

This Chapter shall be administered by the commissioner of financial institutions under the authority granted to him by Chapter 2 of Title 6 of the Louisiana Revised Statutes of 1950.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1134 - Applicability

§1134. Applicability

This Chapter shall apply to all financial institutions, no matter how named or chartered, if they comply with the provisions of this Chapter and with the rules of the commissioner promulgated pursuant to this Chapter.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1135 - Federal deposit insurance

§1135. Federal deposit insurance

Any savings bank chartered under the supervision of this Chapter shall obtain and maintain federal deposit insurance of accounts through an insurance corporation created by an Act of Congress.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1136 - Powers; parity with other financial institutions

§1136. Powers; parity with other financial institutions

A. Subject to the regulation of the commissioner and in addition to the powers granted by this Chapter, each savings bank operating under this Chapter shall possess all of the powers of a savings and loan association operating under the laws of the state of Louisiana and of a savings and loan association operating under the laws of the United States. Subject to the regulations of the commissioner, a savings bank may also obtain such other powers available to banks operating under the laws of the state of Louisiana as are consistent with the policy and purposes of this Chapter.

B. A savings bank may establish branches or offices at which savings or investments are regularly received or loans approved, as follows:

(1) To the same geographical extent that branch powers and offices are granted to state banks under the Louisiana Banking Law;

(2) To the same geographical extent to which a savings and loan association organized under the laws of this state or the United States and doing business in Louisiana is permitted; and

(3) To the same extent as holding companies and savings and loan associations headquartered outside the state of Louisiana but allowed to operate in Louisiana pursuant to Chapter 9-B of Title 6 of the Louisiana Revised Statutes of 1950.

C. Notwithstanding any other provision of this Chapter, a savings bank which purchases or assumes all or any part of the assets or liabilities of an eligible insured bank, savings bank, or savings and loan association, may retain and maintain the main premises or branches purchased from the eligible insured bank, savings bank, or savings and loan association, as branches of the purchasing savings bank, provided it assumes the deposit liabilities of the eligible insured bank, savings bank, or savings and loan association maintained at such main premises or branches.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1137 - Definitions

§1137. Definitions

A. "Appraisal" means a professionally derived, written conclusion of value of the present worth of specified interests or rights in a specific piece of real property, which conclusion is supported by stipulated market conditions and explicitly stated assumptions as of a particular point in time and made for a specified party.

B. "Affiliate" means any company that controls, is controlled by, or is under common control with a savings bank operating under this Chapter.

C. "Affiliated person of a savings bank or insured institution" means the following:

(1) A director, officer, or controlling person of a savings bank or insured institution;

(2) A spouse of a director, officer, or controlling person of a savings bank or institution;

(3) A member of the immediate family of a director, officer, or controlling person of a savings bank or insured institution, who has the same home as such person;

(4) A director or officer of any subsidiary of a savings bank or insured institution or of any holding company affiliate of a savings bank or insured institution; or

(5) Any corporation or organization, other than the savings bank or insured institution or a corporation or organization through which the savings bank or insured institution operates, of which a director, officer, or controlling person of such savings bank or insured institution:

(a) Is chief executive officer, chief financial officer, or a person performing similar functions;

(b) Is a general partner;

(c) Is a limited partner who, directly or indirectly, either alone or with his spouse or any other members of his immediate family who are also affiliated persons of the institution, owns an interest of ten percent or more in the partnership, based on the value of his contribution, or who, directly or indirectly with other directors, officers, and controlling persons of such institution and their spouses and other immediate family members who are also affiliated persons of the institution, owns an interest of twenty-five percent or more in the partnership; or

(d) Directly or indirectly, either alone or with his spouse and any other members of his immediate family who are also affiliated persons of the institution, owns or controls ten percent or more of any class of equity securities or owns or controls, with other directors, officers, and controlling persons of such savings bank or insured institution and their spouses and other immediate family members who are also affiliated persons of the savings bank or insured institution, twenty-five percent or more of any class of equity securities.

D. "Branch" or "branch office" means any branch office where deposits are received or checks paid, or any of the savings bank's other business is transacted, but shall not include any place where only records thereof are made, posted, or kept. Such term does not include a place where the savings bank's business is conducted only through an automatic teller machine.

E. "Capital" shall include capital stock, paid-in-surplus, undivided profits, and current year earnings.

F. "Capital stock" means the sum of the par value of the shares outstanding plus any amounts in excess of par value transferred from surplus to capital stock in respect of such shares less any part of such amounts transferred from capital stock to surplus as permitted by this Chapter.

G. "Director" means any director, trustee, or other person performing similar functions with respect to any organization whether incorporated or unincorporated. Such term does not include an advisory director, honorary director, director emeritus, or similar person, unless the person is otherwise performing functions similar to those of a director.

H. "Default", with respect to a bank as defined in the Louisiana Banking Law, means any adjudication or other official determination by any court of competent jurisdiction, an appropriate federal banking agency, or by the Louisiana commissioner of financial institutions, pursuant to which a conservator, receiver, or other legal custodian is appointed for an insured savings bank.

I. "Eligible insured savings bank" means an insured savings bank, having its main banking premises in Louisiana, that is in default or in danger of default as those terms are defined in this Chapter.

J. "Fiduciary" means a trustee, executor, administrator, guardian, agent, receiver, trustee in bankruptcy, assignee for creditors, or any holder of a similar position of trust. It also describes the relationship of a director and officer to an insured savings bank as stipulated in R.S. 6:1190.

K. "Impaired condition" means, with respect to capital, a condition below the minimum level of capital established by the commissioner as stipulated in R.S. 6:1206(A).

L.(1) "In danger of default" means an insured savings bank, as defined in this Chapter, with respect to which either the commissioner of financial institutions has advised the appropriate federal banking agency or, if the federal banking agency is the Federal Deposit Insurance Corporation that the Federal Deposit Insurance Corporation has determined, that:

(a) In the opinion of the commissioner of financial institutions or such other federal banking agency and without the objections of the Federal Deposit Insurance Corporation:

(i) The insured savings bank is not likely to be able to meet its demands for withdrawal of insured accounts or pay its obligations in the normal course of business; and

(ii) There is no reasonable prospect that the insured savings bank will be able to meet such demands or pay such obligations without federal assistance; or

(b) In the opinion of the commissioner of financial institutions or such other federal banking agency and without the objections of the Federal Deposit Insurance Corporation:

(i) That the insured savings bank has incurred or is likely to incur losses that will deplete all or substantially all of its capital; and

(ii) There is no reasonable prospect that the capital of the insured bank will be replenished without federal assistance.

(2) The commissioner may promulgate rules with regard to insured savings banks that are in danger of default and are eligible insured depository institutions and with regard to his findings thereon.

M. "Insurance corporation" means an instrumentality of or a corporation chartered by the United States which is supported by the "full faith and credit of the United States Government" as stated in a Congressional resolution or as created by an Act of Congress.

N. "Insured savings bank" means a savings bank or association the withdrawable accounts of which are insured wholly or in part by an insurance corporation.

O. "Investment" means residential and commercial loans, as well as purchases of corporate debentures, securities, and bonds subject to regulation of the commissioner.

P. "Marketable investment securities" means those securities rated in the four top categories by a national rating firm.

Q. "Person" means an individual, corporation, partnership, joint venture, trust, estate, or unincorporated association.

R. "Published", unless otherwise defined in this Chapter, means the publishing of the notice referred to in a newspaper of general circulation in the community in which the publishing savings bank is located. Publishing shall be at the expense of the savings bank required to publish. Where publishing is required, the savings bank shall submit to the commissioner such evidence of the publication as the commissioner shall deem appropriate.

S. "Service corporation" means any corporation which is fifty-one percent or more owned by one or more savings banks, or by savings banks and other insured depository institutions, whose purposes are reasonably incident to the accomplishment of the express or incidental powers conferred upon savings banks by this Chapter.

T. "Value" means the present worth of all rights to future benefits arising from ownership.

U. "Prudent person rule" means in all activities connected with savings banks operating under this Chapter, all officers, directors, employees, and agents of any kind of a savings bank shall exercise the judgment and care under circumstances then prevailing which persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990; Acts 2001, No. 633, §1, eff. June 22, 2001.



RS 6:1138 - General corporate powers

§1138. General corporate powers

A. A savings bank may be organized to exercise the powers provided in this Chapter and such other general powers as are appropriate to its purpose.

B. A savings bank shall, without specific mention thereof in its articles of incorporation, have all the powers conferred by this Chapter and the following general corporate powers:

(1) To have and enjoy succession by a corporate name to be selected by it and by that corporate name to contract and to appear as a natural person in all courts of justice and elsewhere.

(2) To receive, hold, purchase, acquire, and convey by and under its corporate name any property including bonds, stocks, and securities of the United States of America, of any of the states, or of any corporation, board, or body, public or private, as may be necessary, proper, or convenient to the objects of the savings bank and to exercise in relation thereto all the direct and incidental rights of ownership. Savings banks may lawfully purchase, acquire, hold, and convey, unless acting as trustee or agent, immovable property only in accordance with the provisions of this Chapter.

(3) To make and use a corporate seal.

(4) To name and appoint such officers and directors to administer the affairs of the savings bank as it thinks necessary and proper, to establish the number and title of the directors or officers, and to fix the compensation of all persons in its employment.

(5) To make bylaws for the proper management of the affairs of the savings bank as may be necessary and proper in conformity with the banking law set out in Title 6 of the Louisiana Revised Statutes of 1950 and the articles of incorporation, and to repeal or amend the bylaws.

(6) To accept and execute trusts or agencies of any description which may be committed or transferred with its consent to it by any person whomsoever or by any court of this state, the United States of America, or of any state, territory, or possession thereof.

(7) To invest the funds of persons of which such savings bank has been appointed tutor or curator in any common trust fund established by such savings bank under the provisions of R.S. 9:2128, such investments to be administered in conformity with that Section.

(8) To act as a fiscal agent for the deposit of public funds for the United States, state of Louisiana, or any department, branch, arm, or agency of the state or any unit of local government in the state, when duly designated for that purpose, and as such agent to perform such reasonable functions as may be required of it.

(9) To act as a depository for the purpose of holding collateral of other financial institutions when this collateral is security for public funds deposits in excess of the insured limit of the Federal Deposit Insurance Corporation.

(10) To become a member of the Federal Reserve Bank or the Federal Home Loan Bank and to purchase stock or securities thereof or deposit money therewith, and to comply with any other conditions of membership or credit.

(11) To adopt and operate reasonable insurance, bonus, profit-sharing, and retirement plans for officers and employees, and to provide for participation by directors who are not officers in such insurance plan.

(12) To reject any application for membership and to retire withdrawable capital by enforced retirement as provided in this Chapter and the bylaws; and to limit the issuance of, or payments on, withdrawable capital, subject however to contractual obligations.

(13) To purchase stock in service corporations and to invest in any form of indebtedness of any service corporation as defined in this Chapter, subject to the regulation of the commissioner of financial institutions.

(14) To exercise all the powers necessary to qualify as a trustee or custodian under the Federal Self-Employed Individuals' Tax Retirement Act of 1962 or any amendments thereto and invest any funds held in such capacity in a savings account of the institution if the trust or custodian retirement plan does not provide such investment.

(15) To obtain and maintain insurance of the withdrawable deposits by an insurance corporation as defined in this Chapter and to comply with the rules and regulations thereof.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1139 - Specific powers

§1139. Specific powers

A. In addition to the general corporate powers conferred in R.S. 6:1138 and the powers conferred by other provisions of the laws of this state, a savings bank shall have the following powers and those incidental to the exercise of these powers:

(1) To receive and pay out deposits, with or without interest, and pay checks.

(2) To lend money at interest on a secured or unsecured basis and, pursuant to regulations issued by the commissioner, to vary from time to time the interest rate charged on loans according to the terms and conditions contained in the promissory note. Such conditions shall not be deemed to rely upon the whim of the obligor so as to render them null nor shall such conditions destroy the negotiability of the promissory note.

(3) To accept for payment at a future date drafts drawn upon it by its customers.

(4) To issue letters of credit, which shall be carried by the insured savings bank as an asset and liability on its daily statement.

(5) To discount and buy and sell promissory notes, bills of exchange, and other evidences of indebtedness, gold and silver, and bonds of the United States, of this state, and of the several levee districts, parishes, school districts, drainage districts, road districts, and municipal corporations of this state, on which bonds there shall have been no default in the payment of interest for the lesser of the last five years or the existence of the bonds.

(6) To maintain and lease safe deposit boxes and to accept property or documents for safekeeping.

(7) To issue shares or capital stock as appropriate to its form of organization; to issue savings and demand accounts; and to assess and collect from members, borrowers, or savers, any of the following: fees, dues, interest, premiums, late charges, and other charges, and the same shall not be held to be usurious; to permit or force members and depositors to withdraw all or part of their shares or savings and demand accounts; and to assess and collect from members, borrowers, or savers collection fees, transfer fees, and such other fees as may be authorized by the board of directors.

(8) To borrow, give security, be surety, and issue notes, bonds, debentures, other obligations, or other securities. Any such borrowing shall constitute a claim against the corporate assets, and shall be payable in advance of, and by preference over, all claims or rights of members or stockholders in any of the assets of the savings bank. The commissioner may, in writing, impose limits on the amount of borrowings of a savings bank if the savings bank is in an impaired condition or in an unsafe and unsound condition.

(9) To sell money orders, travellers checks, and similar instruments drawn by it on its own accounts, or on its accounts at other financial institutions or as agent for any organization empowered to sell such instruments through agents within this state.

(10) To service mortgage loans for others.

(11) To make loans and investments as provided in this Chapter or as authorized by the commissioner.

(12) To purchase, lease, or otherwise obtain a computer or other data processing services from any other organization; to purchase, lease, or otherwise obtain computer or other data processing equipment and machinery; and to render computer, electronic, or other data processing services to others.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1140 - Status as an IRS qualified savings banks institution

§1140. Status as an IRS qualified savings banks institution

All insured savings banks under the supervision of this Chapter shall qualify for and maintain the sixty percent asset test of the Internal Revenue Code of 1968 and any amendments thereto.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1141 - Regulatory powers; promulgation of rules and regulations

§1141. Regulatory powers; promulgation of rules and regulations

A. The commissioner of financial institutions shall have the power to enact and promulgate rules and regulations as may be necessary or appropriate to implement the provisions of this Chapter. When making rules and regulations pursuant to this power, the commissioner shall consider among other matters the impact any such rule or regulation will have on a dual-banking system as well as the impact any such rule or regulation will have on the public interest in the business of banking. The commissioner may also consider the regulations of the Comptroller of the Currency, the Federal Reserve Board, and the Federal Home Loan Bank Board to allow financial institutions organized under the laws of this state to offer services consistent with services offered by financial institutions organized under the laws of the United States.

B. All regulations enacted and promulgated under this Section shall be subject to the provisions of R.S. 49:951 through R.S. 49:953 and R.S. 49:954.1, and prior to the promulgation of any such rule or regulation, the commissioner shall give each financial institution organized under this Chapter affected by the rule or regulation written notification of the content of such rule and regulation and the date and time of any public hearing held pursuant to those statutes. The commissioner shall provide notice at least ten days prior to the adoption of such rule or regulation, but the failure of a particular financial institution to receive notice thereof shall not affect the validity of such rule or regulation.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1151 - Definitions

PART II. HOLDING COMPANIES

§1151. Definitions

A. "Savings bank holding company" means any stock or mutual company which directly or indirectly or acting in concert with one or more other persons or through one or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing more than twenty-five percent of the voting shares or rights of any savings bank or savings bank holding company or controls in any manner, whether by holding of proxies or otherwise, the election of a majority of the directors of any savings bank or savings bank holding company. Notwithstanding the foregoing, no company shall be deemed to have control of, or over, a savings bank or holding company:

(1) By virtue of its ownership or control of shares in a fiduciary capacity arising in the ordinary course of its business;

(2) By virtue of its ownership or control of shares acquired by it in connection with its underwriting of securities which are held only for such period of time as will permit the sale thereof upon a reasonable basis;

(3) By virtue of its holding any shares as collateral taken in the ordinary course of securing a debt or other obligation;

(4) By virtue of its ownership or control of shares acquired in the ordinary course of collecting a debt or other obligation previously contracted in good faith, until five years after the date acquired; or

(5) By virtue of its voting rights with respect to shares of any savings bank or holding company acquired in the course of a proxy solicitation in the case of a company formed and operated for the sole purpose of participating in a proxy solicitation.

B. "Louisiana savings bank holding company" means a savings bank holding company whose principal place of business is in Louisiana and which is not controlled, directly or indirectly, by another savings bank holding company whose principal place of business is outside Louisiana.

C. "Out-of-state savings bank holding company" means a savings bank holding company whose principal place of business is in a state other than Louisiana.

D. "Principal place of business" of a savings bank holding company means the state in which the total deposits of all offices of all subsidiaries are the largest as shown by the most recent reports of condition filed with state or federal regulatory authorities.

E. "Subsidiary of an individual or company" means any company which is controlled by such person or by a company which is a subsidiary of such person by virtue of this Section.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1152 - Implementation

§1152. Implementation

The commissioner of financial institutions shall have the power to enact and promulgate rules and regulations as may be necessary or appropriate to implement the provisions of this Chapter.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1161 - Application for permit to organize

PART III. INCORPORATION AND ORGANIZATION

§1161. Application for permit to organize

A. Savings banks shall be organized and incorporated in the same manner as state banks under the provisions of Chapter 3 of Title 6 of the Louisiana Revised Statutes of 1950.

B. Not less than five natural persons may organize a savings bank under this Chapter.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1162 - Content of application for permit to organize

§1162. Content of application for permit to organize

The application for a permit to organize shall be on forms required by the commissioner and shall include such information as he shall require, including but not limited to the following:

(1) The name, address, social security number, date of birth, business address, home address, place of birth, and occupation of each organizer.

(2) The name of the proposed savings bank.

(3) The address of the headquarters, main business office, and branch offices and branches, if known, of the proposed savings bank. Such information shall include any real estate interests of the organizers which may be involved with any of these locations.

(4) The anticipated duration of the proposed savings bank which may be perpetual.

(5) The proposed articles of incorporation and bylaws.

(6) The number of shares of capital stock, the number of shares and classes of preferred stock if any, par value of each type of stock which may not be less than one dollar, the number of shares to be sold, and the per share initial asking price of each share.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1163 - Contents of articles of incorporation

§1163. Contents of articles of incorporation

A. The articles of incorporation shall set forth:

(1) The name of the savings bank, which may be called an association;

(2) The initial location of the business office;

(3) The duration of existence, which is perpetual unless otherwise specified;

(4) The initial number of directors which shall be not less than five;

(5) The authorization, if any, to issue withdrawable shares, the aggregate amount of which may be unlimited;

(6) The authorization, if any, to issue stock, the aggregate number thereof, and the par value per share, which shall not be less than one dollar;

(7) The quorum required for action of members if a quorum other than that specified in this Chapter is desired; and

(8) Any other provision, not inconsistent with law, which the subscribers or members may desire for the internal regulation of the affairs of the savings bank.

B. The articles of incorporation need not set forth any of the powers which this Chapter confers.

C. The commissioner of financial institutions may publish one or more standard forms of suggested articles of incorporation conforming to the provisions of this Chapter which may be adopted by savings banks.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990; Acts 2001, No. 633, §1, eff. June 22, 2001.



RS 6:1164 - Contents of bylaws

§1164. Contents of bylaws

A. The bylaws of the savings bank shall provide for the following matters consistent with any applicable provisions of this Chapter:

(1) The number of directors and the minimum frequency of directors' meetings, which shall be at least monthly;

(2) The titles and duties of the officers;

(3) The officers authorized, or who may be authorized, by the directors to execute instruments;

(4) Repealed by Acts 1995, No. 248, §2, eff. June 14, 1995.

(5) The fiscal year of the savings bank;

(6) The location of the business office; and

(7) The date of the annual meeting of the members which shall be not more than one hundred twenty days after the close of the savings bank's fiscal year.

B. Such bylaws may provide also for any or all of the following matters, among others, consistent with any applicable provisions of this Chapter:

(1) The method of calling special meetings of the members, requirements for giving notice of meetings of members in addition to the notice prescribed by this Chapter, and methods of nominating directors and other voting and election procedures;

(2) The method of determining the record date for voting, dividends, and other purposes;

(3) The procedure for the transfer of ownership of capital and for the enforcement of charges and liens;

(4) The plan or plans under which withdrawable capital is to be issued; the classes into which it may be divided; and the characteristics of each class as to time of issuance, times, and amounts of payments to be made, classification for dividends, purposes, and such other terms as are permitted by this Chapter;

(5) The method by which the directors may enforce retirement of unpledged withdrawable capital;

(6) The frequency with which profits of the savings bank shall be apportioned and the methods of apportionment; and

(7) Provision for establishment of executive, loan, investment and appraisal committees, and such other special or standing committees as may be desirable, and for an overall business plan for the savings bank.

C. The commissioner may publish one or more standard forms of bylaws conforming to the provisions of this Chapter which may be adopted by savings banks.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990; Acts 1995, No. 248, §§1, 2, eff. June 14, 1995.



RS 6:1165 - Permit to organize

§1165. Permit to organize

A. The commissioner of financial institutions may require additional information and conduct whatever investigation he deems necessary to determine whether to issue a permit to organize, including the subpoena of books and records, taking of public testimony, and conduct of hearings. The applicants shall share the expense of such investigations.

B. The commissioner shall find and declare, based on the record of application and his investigation, that:

(1) The proposed management, business plan, and capitalization promise to meet regulatory requirements;

(2) The application information is not in dispute;

(3) The proposed name is not deceptively similar to that of any other financial institution within an area defined by regulation of the commissioner; and

(4) The proposed business plan and capitalization promise to serve the needs of the community and its residents.

C. Insurance of accounts shall be effective prior to issuance of a certificate of complete organization.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1166 - Temporary organization and capital subscriptions

§1166. Temporary organization and capital subscriptions

A. Each applicant shall become a member of the organization committee and shall elect officers and directors of the savings bank in organization.

B. The officers and directors shall secure subscriptions for capital, in the form of pledges to purchase stock.

C. The officers and directors shall prepare articles of incorporation, bylaws, and other items as required by this Chapter.

D. The directors shall apply for insurance of accounts and advise the commissioner of financial institutions of each filing, conference, and all correspondence accompanying and required by such a filing.

E. The officers and directors shall take any other actions necessary to complete organization.

F. The officers and directors shall furnish the commissioner with the names and addresses of all investors who subscribed to purchase stock.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1167 - Certificate of organization; issuance; refusal

§1167. Certificate of organization; issuance; refusal

A. The commissioner of financial institutions shall issue a certificate of authority to transact banking business as a savings bank only upon the fulfillment of the requirements of this Chapter.

B. If the commissioner finds that the public interest will not be served by permitting the organization of the proposed savings bank, that there is no need for additional banking facilities in the community where the savings bank is to be located, or that there is a lack of ability within the community to support additional banking facilities, he shall refuse to issue the certificate of authority.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990; Acts 1995, No. 248, §1, eff. June 14, 1995.



RS 6:1168 - REPEALED BY ACTS 1993, NO. 278, 1, EFF. JAN. 1, 1994.

§1168. REPEALED BY ACTS 1993, NO. 278, §1, EFF. JAN. 1, 1994.



RS 6:1181 - Members

PART IV. MEMBERSHIP

§1181. Members

A. The membership of a mutual savings bank shall consist solely of every depositor or holder of a withdrawable account issued by the savings bank.

B. The members of a stock savings bank shall consist solely of the owners of its capital stock. Jointly owned stock shall constitute one membership.

C. Any savings bank which had legal existence under another statute prior to September 1, 1990, and which, if it was organized on a mutual basis, included borrowers as members or, if its ownership was evidenced by stock, included borrowers and/or depositors as voting or nonvoting members, may retain that membership structure by resolution of its board of directors to be included in its application for a savings bank charter under this Chapter. Otherwise, borrowers may not be members of a savings bank operating under this Chapter and only mutual savings banks may include depositors as members.

D. Joint ownership of an account constitutes one membership.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1182 - Annual and special meetings

§1182. Annual and special meetings

A. Dates of annual meetings of members or stockholders shall be specified in the bylaws. Failure to hold an annual meeting shall not cause a forfeiture or dissolution of the savings bank.

B. Special meetings may be called with not less than twelve hours' written or oral notice, by the board of directors, the holders of not less than twenty-five percent of the outstanding capital stock shares, by such other person as the bylaws may designate or by the commissioner. Every annual or special meeting shall be held at the business office of the savings bank, or if the space is inadequate, in such other place within the same parish as shall be specifically designated in the notice of such meeting.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1183 - Notice of meetings

§1183. Notice of meetings

A. Notice of an annual meeting shall be published once not less than ten days nor more than forty days before the date of the meeting. The notice shall also be displayed in a conspicuous place at the place of business of the savings bank in a manner which will assure that members of the general public will be provided an opportunity to read said notice. The notice shall state the time, place, and purpose of the meeting.

B. For any special meeting, or for any annual meeting which is to consider any proposition which requires an affirmative vote of two-thirds of the members or stockholders, the notice shall be by mail, postmarked between ten and forty days before the date of the meeting, and shall also be posted at the savings bank's offices as if for an annual meeting, beginning on the date notice is given. All notices shall state the time, place, and purpose of the meeting.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1184 - Quorum of annual or special meetings

§1184. Quorum of annual or special meetings

The articles of incorporation may specify a quorum requirement, but it shall not be less than one-third of the total number of votes entitled to be voted at such meeting. Any meeting, including one at which a quorum is not present, may be adjourned by majority vote of those present to a specified date without future notice.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1185 - Voting

§1185. Voting

A. Voting at a meeting may be either in person or by proxy executed in writing by the member or stockholder or by his duly authorized attorney-in-fact.

B. In the determination of all questions requiring ascertainment as to who is entitled to vote and of the number of outstanding shares, the following rules shall apply:

(1) The date of determination shall be the record date for voting provided in this Chapter.

(2) Except as otherwise provided for in the articles of incorporation or bylaws, each person holding one or more withdrawable accounts in a mutual savings bank shall have the vote of one share for each one hundred dollars of the aggregate withdrawal value of such accounts and shall have the vote of one share for any fraction of one hundred dollars held in each of such accounts based upon the average daily deposits in said account for the thirty days prior to the record date. However, no member shall cast more than five hundred votes.

(3) Each holder of capital stock held shall have one vote for each share held.

(4) Shares owned by the savings bank shall not be counted or voted.

(5) A savings bank authorized to issue stock shall provide in its articles of incorporation that voting rights may be vested exclusively in stockholders.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990; Acts 2007, No. 15, §1, eff. June 18, 2007.



RS 6:1186 - Record date for voting, dividend, and other purposes

§1186. Record date for voting, dividend, and other purposes

A. For the purposes of determining the holders of stock, capital accounts, and membership entitled to notice of, or to vote at, any meeting of the members, or in order to make a determination of the members, holders, or other persons for any other proper purpose, the bylaws may provide for a record date, not less than ten days nor more than forty days before the meeting or other event or transaction with regard to which the determination is to be made. This determination shall be made as of the close of business on such record date.

B. If the bylaws do not provide for a record date, the board of directors may fix such a date for each such determination within such time. If the board of directors fails to fix such a date, the record date for a meeting shall be the date on which the first notice of meeting is given.

C. Shares of stock or withdrawable accounts withdrawn or retired after such record date shall not be voted or counted in determining the number of shares outstanding. This Part shall be applicable to the dividend payments on capital stock, but dividends on withdrawable accounts shall be governed by R.S. 6:1207.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1187 - Proxies

§1187. Proxies

A. Voting at a meeting may be either in person or by proxy executed in writing by the member or shareholder or by his duly authorized attorney-in-fact.

B. No proxy shall be valid:

(1) After eleven months from the date of its execution, unless otherwise provided in the proxy.

(2) Unless executed in an instrument separate from other forms or documents relating to the member's accounts.

(3) For any meeting at which the member who gave it is present, provided that notice of his presence is given by the member in writing, prior to the taking of any vote, to an official whom the savings bank shall identify at the meeting as having responsibility for such matter.

(4) Unless the member giving the proxy is told by the person to whom it is given that the proxy is optional and that the voting rights it represents may be exercised by the member himself.

(5) Unless the proxy is filed with the secretary of the savings bank for verification at least forty-eight hours prior to the time of the meeting at which the proxy is to be voted or at such other time as the articles or bylaws of the savings bank may provide.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990; Acts 1997, No. 42, §1.



RS 6:1188 - Directors

§1188. Directors

A. The business and affairs of the savings bank shall be exercised by its elected board of directors.

B.(1) The board of directors shall consist of the number of directors fixed by the bylaws, but shall not be less than five nor more than twenty. No more than one-half of the directors shall be salaried employees of the savings bank.

(2) The articles of incorporation of the savings bank may provide that the board of directors shall be divided into three classes of as nearly equal numbers of directors as possible. The term of office of the first class shall expire at the first annual meeting that follows such division; of the second class, at the second such meeting; and of the third class, at the third such meeting. At each annual meeting following such division, directors shall be elected for a full-term of three years to succeed those whose terms expire at such meeting. No director shall be elected for a longer single term than three years.

C. The provisions of R.S. 6:282 and 285 and the rules and regulations promulgated thereunder shall be applicable to savings banks in the same manner as they are applicable to banks.

D. Repealed by Acts 2001, No. 637, §2, eff. June 22, 2001.

E. Immediately following their election, and in every case before assuming the duties of their office, all directors of a stock or mutual savings bank shall take an oath of office to discharge their duties as directors properly and conscientiously, which oath shall be subscribed to by the director making and taking it and entered into the minutes of the next regular or special meeting of the board of directors. The oath shall be retained in the records of the savings bank for examination by the commissioner. These oaths shall be in writing and on a form provided by the commissioner, and shall be renewed as to each director upon the occasion of each reelection to the board. The commissioner may suspend any director who fails to comply with this requirement, and no suspended director shall be reinstated, except for good cause shown after taking the oath.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990; Acts 1993, No. 276, §1, eff. Oct. 1, 1993; Acts 1997, No. 66, §1;Acts 2001, No. 637, §§1 and 2, eff. June 22, 2001; Acts 2003, No. 72, §1, eff. May 28, 2003; Acts 2007, No. 15, §1, eff. June 18, 2007.



RS 6:1189 - Bonds of officers and directors

§1189. Bonds of officers and directors

A.(1) Every person appointed or elected to any position requiring the receipt, payment, management, or use of money belonging to a savings bank, or whose duties permit or require access to or custody of any of the savings bank's money or securities, or whose duties permit the regular making of entries in the books or other records of the savings bank, before assuming any duties shall become bonded in some trust or company authorized to issue bonds in this state, or in a fidelity insurance company licensed to do business in this state.

(2) Each such bond shall be on a form and in an amount to be approved by the commissioner of financial institutions, who may at any time require one or more additional bonds or an increase in the existing bond. Each such bond, payable to the savings bank, shall be an indemnity for any loss the savings bank may sustain in money or other property through any dishonest or criminal act or omission by any person required to be bonded, committed either alone or in concert with others. A true copy of every bond, including all riders and endorsements executed subsequent to the effective date of the bond, shall be filed with the commissioner.

(3) Each bond shall provide that a cancellation thereof either by the surety or by the insured shall not become effective until thirty days after written notice shall have been given to the commissioner, unless he shall have approved such cancellation earlier.

B. Nothing contained herein shall preclude the commissioner from proceeding against an association as provided in this Chapter should he believe that it is being conducted in an unsafe and unsound manner in that the form or amount of bonds so fixed and approved by the board of directors is inadequate to give reasonable protection to the savings bank.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1190 - Conduct of directors and officers

§1190. Conduct of directors and officers

A.(1) Directors and officers occupy a fiduciary relationship to the savings bank of which they are directors or officers, and a director or officer shall not engage or participate, directly or indirectly, in any business or transaction conducted on behalf of or involving the savings bank which would result in a conflict of their own personal interests with those of the savings bank which they serve, unless:

(a) The business or transactions are conducted in good faith and are honest, fair, and reasonable to the savings bank;

(b) A full disclosure of the business or transaction and the nature of the director's or officer's interest is made to the board of directors; and

(c) The business or transaction is approved in good faith by the board of directors with any interested director abstaining, which approval shall be recorded in the minutes.

(2) Any profits inuring to the officer or director shall not be at the expense of the savings bank. The business or transaction shall not represent a breach of the officer's or director's fiduciary duty and shall not be fraudulent or illegal.

B. Notwithstanding any other provisions of this Part, the commissioner of financial institutions may require the disclosure by directors, officers, and employees of their personal interest, direct or indirect, in any business or transaction on behalf of or involving the savings bank and of their control of or active participation in enterprises having activities related to the business of the savings bank.

C. The following restrictions governing the conduct of directors and officers expressly are specified, but such specification does not excuse such persons from the observance of any other aspect of the general fiduciary duty owed by them to the savings bank which they serve, as follows:

(1) An officer or director of a mutual savings bank shall not hold office or status as a director or officer of another mutual savings bank to which this Chapter applies and which has its domicile in the same parish or in contiguous parishes therewith.

(2) A director shall only receive as remuneration reasonable fees for services as a director or for service as a member of a committee of directors. A director who is also an officer or employee of the savings bank may receive compensation for service as an officer or employee.

(3) A director, savings bank, or officer thereof shall not require, as a condition to the granting of any loan or the extension of any other service by the savings bank or its affiliates, that the borrower or any other person undertake a contract of insurance or any other agreement or understanding with respect to the furnishing of any goods or services, directly or indirectly, with any specific company, agency, or individual.

(4) An officer or director acting as proxy for a member of a mutual savings bank shall not exercise, transfer, or delegate such right in any consideration of a private benefit or advantage, direct or indirect, accruing to himself nor surrender control or pass his office to any other for any consideration of a private benefit or advantage, direct or indirect. The voting rights of members shall not be the subject of sale or similar transaction, either direct or indirect. Any officer or director who violates the provisions of this Subsection shall be held accountable to the savings bank for any increment.

(5) A director or officer shall not solicit, accept, or agree to accept, directly or indirectly, from any person other than the savings bank any gratuity, compensation, or other personal benefit for any action taken by the savings bank or for endeavoring to procure any such action.

(6) Subject to the approval of the commissioner, a savings bank's articles of incorporation may provide for reasonable indemnification to its officers, directors, and employees in connection with faithful performance of their duties for the savings bank. The commissioner may promulgate model indemnification provisions and may consider provisions available under the Louisiana Business Corporation Act, the Louisiana Banking Act, and those available to national banks.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1191 - Relation and liability of directors and officers

§1191. Relation and liability of directors and officers

A.(1) Notwithstanding the provisions of R.S. 6:1190, a director or officer of a savings bank shall not be held personally liable to the financial institution or the shareholders thereof for monetary damages unless the director or officer acted in a grossly negligent manner or engaged in conduct that demonstrates a greater disregard of the duty of care than gross negligence, including intentional tortious conduct or intentional breach of the duty of loyalty.

(2) For the purposes of this Section, "gross negligence" means a reckless disregard of, or a carelessness amounting to indifference to, the best interests of the financial institution or the shareholders thereof, and involves a substantial deviation below the standard of care expected to be maintained by a reasonably careful person under like circumstances.

B. A director of a savings bank, in the performance of his duties, shall be fully protected in relying in good faith upon the records of the bank, and upon such information, opinions, reports, or statements presented to him, the bank, the board of directors, or any committee thereof by any of the bank's officers or employees, or by any committee of the board of directors, or by any counsel, appraiser, engineer, or independent or certified public accountant selected with reasonable care by the board of directors or any committee thereof or any officer having the authority to make such selection, or by any other person as to matters the director reasonably believes are within such other person's professional or expert competence and which person is selected with reasonable care by the board of directors or any committee thereof or any officer having the authority to make such selection.

C. The provisions of this Section shall not affect the right of incorporators or shareholders of savings banks to include in articles of incorporation provisions as authorized by R.S. 6:213(B)(3).

D. Notwithstanding any other law to the contrary, the provisions of this Section shall be the sole and exclusive law governing the relation and liability of directors and officers to their financial institution or to the shareholders thereof or to any other person or entity. Any person who unsuccessfully attempts to impose a higher standard of responsibility or liability than that provided by this Section shall be liable for attorney fees incurred in the defense of such attempt and for damages, whether foreseeable or not.

E. No action for damages against any savings bank for breach of the director's or officer's contract with the savings bank in the capacity of director or officer, or for breach of his duty as a director or officer, including, without limitation, actions for gross negligence, but excluding any action covered by the provisions of Subsection F of this Section, shall be brought unless filed in a court of competent jurisdiction and proper venue within one year from the date of the alleged act, omission, or neglect, or within one year from the date that the alleged act, omission, or neglect is discovered or should have been discovered; however, even as to actions filed within one year from the date of such discovery, in all events such actions shall be filed at the latest within three years from the date of the alleged act, omission, or neglect.

F. No action for damages against any savings bank for intentional tortious misconduct, or for an intentional breach of the director's or officer's duty of loyalty, or for acts of omissions in bad faith, or involving fraud or a knowing and intentional violation of law, shall be brought unless filed in a court of competent jurisdiction and proper venue within two years from the date of the alleged act or omission, or within two years from the date the alleged act or omission is discovered or should have been discovered; however, even as to actions filed within two years from the date of such discovery, in all events such actions shall be filed at the latest within four years from the date of the alleged act or omission.

G. The three-year period provided in Subsection E of this Section and the four-year period provided in Subsection F of this Section shall be deemed peremptive periods and shall not be subject to renunciation, interruption, or suspension except by timely suit filed in a court of competent jurisdiction and proper venue.

Acts 1992, No. 586, §1, eff. June 30, 1992; Acts 2015, No. 83, §1.



RS 6:1201 - Minimum capital for incorporation or conversion

PART V. CAPITAL

§1201. Minimum capital for incorporation or conversion

The commissioner of financial institutions shall not issue a certificate of authority for a capital stock savings bank unless he shall affirmatively determine that:

(1) The amount of capital stock subscribed is sufficient for the safe and proper operation of the corporation, but in no event shall it be less than five hundred thousand dollars.

(2) The proposed corporation has set aside sufficient permanent capital reserve for the safe and proper operation of the savings bank, but in no event less than twenty percent of its capital stock, and shall be credited to be paid-in surplus and may be used to offset losses from operations, except as the commissioner may waive this requirement for a financial institution converting to a savings bank. Subject to the approval of the commissioner, all of the financial institutions which meet minimum capital requirements as determined by the commissioner prior to the conversion to a state savings bank shall be deemed to meet the requirements of this Part.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1202 - Types of capital; personal property

§1202. Types of capital; personal property

A. The capital of a stock savings bank shall be represented by capital stock and noncumulative perpetual preferred stock as authorized by the articles of incorporation, related paid-in surplus, undivided profits, retained earnings, and such other forms of capital deemed to be qualifying capital by the insurance corporation providing insurance of the savings bank's deposits.

B. The capital of a mutual savings bank shall be represented by retained earnings and such other forms of capital deemed to be qualifying capital by the insurance corporation providing insurance of the savings bank's deposits.

C. All shares and capital accounts shall be personal property in the hands of their holders and transferable as provided in this Chapter and the bylaws of the savings bank.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1203 - Capital stock; nature

§1203. Capital stock; nature

Capital stock shall constitute a secondary reserve out of which losses shall be paid after all other available reserves have been exhausted and shall have a par value of one dollar each or such greater amount as the articles of incorporation may prescribe. These shares shall be:

(1) Nonwithdrawable, except as provided in this Part relative to retirement or reduction of capital stock, until all liabilities of the savings bank have been satisfied in full, including payment of the withdrawal value of all deposit accounts;

(2) Entitled to dividends only as provided in this Part concerning dividends; and

(3) Issued only upon cash payment of not less than the par value thereof, or in connection with a merger, sale of all assets, or conversion, or as stock dividends as provided in the provisions of this Part relative to dividends.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1204 - Capital stock; authorization of issuance

§1204. Capital stock; authorization of issuance

A savings bank may provide for the issuance of capital stock, either by its original articles of incorporation or by an amendment thereto authorized by this Chapter.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1205 - Who may hold capital

§1205. Who may hold capital

Capital stock of a savings bank may be held:

(1) By any individual in his own right, regardless of age or marital status, or by two or more such individuals;

(2) By a fiduciary when authorized by law;

(3) By a government or governmental instrumentality when authorized by law; and

(4) By any corporation or other person when not prohibited by law.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1206 - Capital maintenance

§1206. Capital maintenance

A. A savings bank whose overall financial condition is fundamentally sound shall maintain a minimum acceptable capital requirement as determined by the commissioner of financial institutions.

B. When the commissioner determines that the financial condition or history, management, or earning prospects are not adequate, the commissioner may determine that a higher minimum capital level is required for such savings banks.

C. A savings bank shall maintain total capital necessary to ensure the continuation of insurance of its deposit accounts by the insurance corporation.

D. The board of directors shall establish and maintain such special reserves as are appropriate to provide for losses or liabilities; losses shall be charged to such reserves as are appropriate to reflect the true financial condition of the savings bank.

E. Any savings bank not maintaining minimum capital shall be deemed to be operating in an unsafe and unsound condition and is subject to the imposition of such restrictions, sanctions, or penalties as provided for under this Title.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1207 - Dividends; capital surplus required

§1207. Dividends; capital surplus required

A. The board of directors of a savings bank shall not declare or pay any cash dividends for a period of two years from the issuance of its certificate of authority or for such shorter period as the commissioner of financial institutions may prescribe. Thereafter, the board of directors of any savings bank may quarterly, semiannually, or annually declare cash dividends on its stock by complying with the provisions of this Part and the savings bank's articles of incorporation and bylaws.

B.(1) No cash dividends may be declared or paid until a savings bank has surplus equal to twenty percent of the outstanding common stock of the savings bank, provided that surplus shall not be reduced below that twenty percent level by the payment of the cash dividend.

(2) Prior approval of the commissioner shall be required if the total of all cash dividends declared and paid by the savings bank and amounts used to redeem or repurchase its stock during any one year would exceed the total of its net profits of that year combined with the net profits from the immediately preceding year.

C. Each financial institution converting to a savings bank, before a declaration of a cash dividend on its common stock, shall transfer not less than one-half of its net profits of the preceding six months to its paid-in surplus until it shall have paid-in surplus equal to twenty percent of capital stock.

D. For the purposes of this Part, "net profits" is defined as the remainder of all earnings from current operations plus actual recoveries on loans and investments and other assets, after deducting from the total thereof all current operating expenses, actual losses, paid and accrued dividends on preferred stock, if any, all federal and state taxes, and cash dividends on common stock paid or accrued over the calculation period. Negative net profits shall not be rounded to zero in this calculation.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990; Acts 2003, No. 56, §1, eff. May 23, 2003.



RS 6:1208 - Loans or discounts on capital stock

§1208. Loans or discounts on capital stock

Notwithstanding any other provisions of this Chapter, a savings bank shall not make a loan or discount on the security of or be the purchaser or holder of the shares of its own capital stock or preferred stock or of the security of its own debentures or evidences of its debt which are convertible to capital stock or are junior or subordinate in rights of payment to deposit or other liabilities of the savings bank, unless such security or purchase shall be necessary to prevent loss on a debt previously contracted in good faith; and such stock or evidence of indebtedness acquired or purchased shall, within one year from the time of its acquisition, be sold or disposed of at public or private sale.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1208.1 - Applicability of statute, rules and regulations

§1208.1. Applicability of statute, rules and regulations

The provisions of R.S. 6:416 and the rules and regulations promulgated thereunder shall be applicable to savings banks chartered under the provisions of this Title in the same manner as they are applicable to state banks.

Acts 1997, No. 1003, §1.



RS 6:1221 - Underwriting

PART VI. INVESTMENTS

§1221. Underwriting

A. No savings bank shall make any loan or investment authorized by this Part unless the savings bank first has determined that the type, amount, purpose, and repayment provisions of the loan or investment in relation to the borrower's or issuer's resources and credit standing support the reasonable belief that the loan or investment will be financially sound and will be repaid according to its terms and that the loan or investment is not otherwise unlawful.

B. Each loan or investment that a savings bank makes or purchases, whether wholly or in part, shall be adequately underwritten, reviewed periodically, and reserved against as necessary in accordance with its payment performance, all in accordance with the provisions of this Chapter and the directives of the commissioner of financial institutions.

C. Every appraisal or reappraisal of property which a savings bank is required to make shall be made as follows:

(1) By a qualified appraiser designated by the board of directors.

(2) In the case of an insured or guaranteed loan, by any appraiser approved by any lending, insuring, or guaranteeing agency of the United States or the state of Louisiana which insures or guarantees such loan, wholly or in part.

(3) Each appraisal shall be in writing prepared at the request of the lender for the lender's use, disclose the market value of the security offered, contain sufficient information and data concerning the appraised property to substantiate the market value thereof, be certified and signed by the appraiser or appraisers, and state that such appraiser or appraisers have personally examined the described property, which appraisal shall be filed and preserved by the savings bank.

D. Any violation of this Part shall constitute an unsafe or unsound practice. Anyone who knowingly violates any provision of this Part shall be subject to enforcement action or civil money penalties as provided for in this Title.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1222 - Investment in loans

§1222. Investment in loans

A savings bank may loan funds as follows:

(1) On the security of withdrawable accounts, but no such loan shall exceed the withdrawal value of the pledged account;

(2) On the security of real estate:

(a) Of a value, determined in accordance with this Chapter, sufficient to provide good and ample security for the loan;

(b) With the title established by such evidence of title as is consistent with sound lending practices in the locality;

(c) With the security interest in such real estate evidenced by an appropriate written instrument and the loan evidenced by a note, bond, or similar written instrument. A loan on the security of the whole of the beneficial interest in a land trust satisfies the requirements of this Paragraph if the title to the land is held by a corporate trustee and if the real estate held in the land trust meets the other requirements of this Section; and

(d) With a mortgage loan not to exceed thirty years;

(3) For the purpose of repair, improvement, rehabilitation, furnishing, or equipment of real estate;

(4) For the purpose of financing or refinancing an existing ownership interest in certificates of stock, certificates of beneficial interest, or other evidence of an ownership interest in, and a proprietary lease from, a corporation, trust, or partnership formed for the purpose of the cooperative ownership of real estate, secured by the assignment or transfer of such certificates or other evidence of ownership of the borrower;

(5) Through the purchase of loans which at the time of purchase the savings bank could make in accordance with this Part and the bylaws;

(6) Through the purchase of installment contracts for the sale of real estate, and title thereto which is subject to such contracts, but in each instance only if the savings bank at the time of purchase could make a mortgage loan of the same amount and for the same length of time on the security of such real estate;

(7) Through loans guaranteed or insured, wholly or in part by the United States or any of its instrumentalities, and without regard to the limits in amount and terms otherwise imposed by this Part;

(8) Subject to the limitations imposed by existing law, through secured or unsecured loans for business, corporate, commercial, or agricultural purposes;

(9) For the purpose of mobile home financing, subject to the limitations imposed by existing law;

(10) Through loans secured by the cash surrender value of any life insurance policy or any collateral which would be a legal investment if made by such savings bank pursuant to the terms of this Chapter;

(11) Any provision of this Chapter to the contrary notwithstanding, and subject to the commissioner's regulations, any savings bank may make any loan or investment or engage in any activity which it could make or engage in if it were organized under state law as a bank, savings and loan association, or other financial institution, or under the laws of the United States for national banks, federal savings and loan associations, or other financial institutions whose principal offices are located within this state.

(12) A savings bank may issue letters of credit or other similar arrangements only as provided by this Chapter with regard to aggregate amounts permitted, underlying documentation and underwriting, legal limitations on loans of the savings bank, control and subsidiary records, and other procedures deemed necessary by the commissioner;

(13) For the purpose of automobile financing, subject to the limitations imposed by existing law;

(14) For the purpose of financing of primary, secondary, undergraduate, or post-graduate education; and

(15) Through revolving lines of credit on the security of a first or second mortgage on the borrower's personal residence, based primarily on the borrowers equity, the proceeds of which may be used for any purpose; such loans being commonly referred to as home equity loans.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1223 - Other investments

§1223. Other investments

If the board of directors determines at any time that funds are available in excess of the demands and needs for loans, maturities, and withdrawals, a savings bank may invest such funds as provided in this Part:

(1) In demand, time, or savings deposits or accounts, withdrawable accounts or other insured obligations of any financial institution the accounts of which are insured by a federal agency.

(2) In participating interests in mortgage loans of a type which the savings bank would be authorized to make, but only if the other participants are:

(a) Savings banks organized under this Chapter;

(b) Savings and loan associations, banks, and credit unions organized under the laws of this state;

(c) Associations or corporations insured by an instrumentality of the United States;

(d) Instrumentalities of or corporations owned wholly or in part by the United States or this state; or

(e) Subject to existing laws and regulations, service corporations of a savings bank organized under this Chapter or subsidiaries of a savings and loan association, bank, or credit union organized under the laws of this state or the United States.

(3) In obligations of, or obligations that are fully guaranteed by, the United States; and in stocks or obligations of any Federal Reserve Bank, Federal Home Loan Bank, the Student Loan Market Association, the Government National Mortgage Association, the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Federal Deposit Insurance Corporation, or any other agency of the United States.

(4) In bonds or other direct obligations of or guaranteed as to principal and interest by this state.

(5) In obligations which by the laws of this state are made legal investments for savings banks.

(6) In bonds or other evidences of indebtedness which are direct general obligations of the state and its agencies, boards, commissions, departments, parishes, municipalities, or other political subdivisions, or in bonds or other evidences of indebtedness which are payable from revenues or earnings specifically pledged therefore of a political subdivision, but in no event shall the total amount of such securities of any one maker or obligor exceed ten percent of the savings bank's capital, nor shall the aggregate amount of investments under this Paragraph exceed ten percent of the savings bank's total assets.

(7) With the prior written consent of the commissioner, a savings and loan association which has converted to a savings bank charter may continue to invest in the below listed activities which were commenced prior to the conversion, for the development of homesites and housing for sale or rental, including but not limited to projects for the reconstruction, rehabilitation, or rebuilding of residential properties to meet the minimum standards of health and occupancy prescribed by appropriate local authorities, and the provision of accommodations for retail stores, shops, and other community services which are reasonably incident to such housing, or in the shares of a corporation which owns one or more of such projects and which is wholly owned by one or more financial institutions whose investments are regulated by the laws of this state or of the United States. In no event shall the total investment in any one project exceed twenty percent of the savings bank's total capital, nor shall the aggregate investment under this Paragraph exceed ten percent of its total assets. No savings bank shall make an investment of this type unless it is in compliance with the capital requirements of this Chapter and with the capital maintenance requirements of its insurer of deposit accounts. The commissioner shall approve the investment only if the savings bank shows:

(a) That the savings bank has adequate assets available for such an investment;

(b) That the proposed investment does not exceed the reasonable market value of the property or interest therein as determined in accordance with the appraisal requirements of this Part;

(c) That all other requirements of this Part have been met; and

(d)(i) A savings bank may petition the commissioner to allow a waiver of the requirements if it has already exceeded the limits established thereby prior to conversion of its charter to a savings bank.

(ii) Nothing contained in this Paragraph prohibits a savings bank from developing or building on land acquired by it under any other provision of this Chapter nor from completing the construction of buildings pursuant to any construction loan contract where the borrower has failed to comply with the terms of such contract.

(8)(a) In marketable investment securities, but in no event shall the total amount of such securities of any one maker or obligor exceed ten percent of the savings bank's total capital, nor shall the aggregate amount of investments under this Paragraph exceed ten percent of such total assets.

(b) As used in this Part, the term "marketable investment securities" does not include stocks but means investment grade marketable obligations evidencing indebtedness of any person in the form of bonds, notes, or debentures commonly known as investment securities, and of a type customarily sold on recognized exchanges or traded over the counter.

(c) As used in this Part, the term "investment grade" means being rated in one of the four highest categories by at least one nationally recognized rating service.

(d) The commissioner may specify, by regulation, procedures for underwriting such investments.

(9) In stocks or obligations of business development corporations chartered by this state or by the United States or an agency thereof, but in no event shall the aggregate amount of stock exceed ten percent of the savings bank's total assets.

(10) In obligations of urban investment corporations chartered under the laws of this state, or the United States, or in certificates of beneficial interest of urban renewal investment trusts, but in no event shall the aggregate amount of such stock, obligations, or beneficial interest certificates of any one maker exceed ten percent of the savings bank's total capital, nor shall the aggregate amount of investments under this Paragraph exceed ten percent of such total assets.

(11) Subject to the regulation of the commissioner, in loans deemed sufficiently secured by the board of directors of the savings bank. However, if the security is stock or equity securities of any kind, other than those of a financial institution, the stock or securities shall be listed on a national exchange or actively traded and quoted on an over the counter market or its value shall be ascertainable in accordance with regulations promulgated by the commissioner.

(12) In commercial paper. As used in this Part, the term "commercial paper" means short-term obligations having a maturity ranging from two to two hundred seventy days issued by banks, corporations, or other borrowers. Investments in commercial paper under this Part shall be in securities rated in one of the four highest categories by a nationally recognized rating service.

(13) Notwithstanding any provision of this Chapter to the contrary, a savings bank may purchase shares of or otherwise acquire equity interests in insurance companies and insurance holding companies organized to provide insurance for savings institutions and corporations and individuals affiliated with savings institutions, provided ownership of equity interests is a prerequisite to obtaining directors and officers' and blanket bond insurance through such company or companies. The commissioner may promulgate regulations concerning the size of each savings bank's investment and manner of holding such investments.

(14) With the prior written consent of the commissioner, a savings bank may invest, in the aggregate, no more than ten percent of its total capital in stock or other equity securities. Of this amount, no more than two percent of the savings bank's total capital may be invested in the equity securities of any one issuer. This limitation shall not apply with respect to equity securities of the government of the United States, its agencies, or instrumentalities. The commissioner may adopt such rules and regulations as are necessary to carry out the provisions of this Paragraph, including but not limited to requirements as to diversification and resource management.

(15) Subject to the prior approval of the commissioner, in equity or debt securities or instruments of a service corporation subsidiary of the savings bank.

(16)(a) Through advances of federal funds to designated depositories, provided that such advances are made on the condition that they be repaid on the next business day following the date on which the advance is made.

(b) For the purposes of this Part, the term "federal funds" shall mean funds which a savings bank has on deposit at a depository which are exchangeable for funds on deposit at a Federal Reserve Bank or a Federal Home Loan Bank; and

(c) The term "business day" shall mean any day on which the savings bank, the depository, the Federal Reserve Bank, and the Federal Home Loan Bank where the funds are on deposit are all open for general business.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1224 - Calculation of interest; postpayments and prepayments

§1224. Calculation of interest; postpayments and prepayments

A. In any contract or loan which is secured by a mortgage, deed of trust, or conveyance in the nature of a mortgage for the purpose of purchase or refinance of residential real estate, the interest which is computed, calculated, charged, or collected pursuant to such contract or loan, or pursuant to any regulation or rule promulgated pursuant to this Chapter, shall not be computed, calculated, charged, or collected for any period of time occurring after the date on which the total indebtedness, with the exception of late payment penalties, is paid in full.

B.(1) For purposes of this Part, a "prepayment" shall mean the payment of the total indebtedness, with the exception of late payment penalties if incurred or charged, on any date before the date specified in the contract or loan agreement on which the total indebtedness shall be paid in full, or before the date on which all payments, if timely made, shall have been made.

(2) In the event of a prepayment of the indebtedness which is made on a date after the date on which interest on the indebtedness was last computed, calculated, charged, or collected, but before the next date on which interest on the indebtedness was calculated, computed, charged, or collected, the lender may calculate, charge, and collect interest on the indebtedness for the period which elapsed between the date on which the prepayment is made and the date on which interest on the indebtedness was last computed, calculated, charged, or collected at a rate equal to 1/360 of the annual rate for each day which so elapsed, which rate shall be applied to the indebtedness outstanding as of the date of prepayment. The lender shall refund to the borrower any interest charged or collected which exceeds that which the lender may charge or collect pursuant to this Section.

C. The provisions of this Section shall apply only to contracts or loans entered into on or after September 1, 1990.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1225 - General loan contract provisions

§1225. General loan contract provisions

Each loan, and any agreement for securing the same, shall be evidenced by one or more written instruments, consistent with sound lending practices in the locality. Whenever recording of such an agreement is necessary to establish priority over the claim of any third party, the agreement shall be recorded.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1226 - Modification agreements

§1226. Modification agreements

The savings bank at any time may enter into a written agreement with the borrower to modify, in any manner not inconsistent with the provisions of this Chapter, the terms of a loan as to the amount, time, or method of the payments to be made, the interest rate, and any other provision of the loan contract. The loan contract and the security instrument shall not be prejudiced by the making of any such modification, even if such a modification was not provided for in the loan contract.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1227 - Sale, assignment, and servicing of loans and contracts

§1227. Sale, assignment, and servicing of loans and contracts

A. Any savings bank may sell any loan or a participating interest in a loan at any time, in the usual and regular course of business. Loans may be sold with or without recourse, except as may otherwise be provided by regulations of the commissioner. The commissioner may, by regulation, adopt limitations upon the sale of loans. The provisions of this Section shall not apply to the sale of loans to agencies of the United States or the state of Louisiana or such other government sponsored agencies as may be approved by the commissioner.

B. A savings bank may contract to service a loan or a participating interest in a loan, but such a contract shall conform to the pertinent regulations which may be prescribed by the commissioner and shall require sufficient compensation to reimburse the savings bank for all expenses incurred under such contract.

C. A savings bank may sell and assign with or without recourse any defaulted loan or defaulted real estate contract to any person eligible to purchase the same, for an amount not less than the fair cash market value thereof.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1228 - Purchase of real estate at judicial sale

§1228. Purchase of real estate at judicial sale

A savings bank may purchase, hold, and convey real estate acquired at any sheriff's sale or other judicial sale, either public or private, upon which the savings bank has any good faith mortgage, lien, or other encumbrance, or in which the savings bank has any other interest. The savings bank thereafter may repair, improve, sell, convey, lease, mortgage, exchange, or otherwise dispose of real estate so acquired, in the best interests of the savings bank, without limitation.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1229 - Immovable property; dealings

§1229. Immovable property; dealings

A. A savings bank may hold and convey real estate which it has acquired in satisfaction of debts previously contracted bona fide in the course of its business.

B. A savings bank may, in accordance with regulations adopted by the commissioner, make a loan or other extension of credit which would otherwise exceed the limits prescribed in R.S. 6:1235 when the purpose of the loan is to finance the sale of real estate acquired for a debt previously contracted or for use as bank premises. Such loans may only be made upon prior written approval of the commissioner.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990; Acts 1993, No. 277, §1, eff. June 2, 1993.



RS 6:1229.1 - Applicability of rules and regulations

§1229.1. Applicability of rules and regulations

The provisions of R.S. 6:243 and the rules and regulations promulgated thereunder shall be applicable to savings banks in the same manner as they are applicable to banks.

Acts 1995, No. 248, §1, eff. June 14, 1995.



RS 6:1230 - Purchases of real estate for office and rental purposes

§1230. Purchases of real estate for office and rental purposes

A. A savings bank may acquire and hold real estate in full ownership, or leaseholds on which a building or buildings exist or are to be erected, suitable for the transaction of the savings bank's business, and from portions of which, not required for the savings bank's own use, revenue may be derived; or may own all or part of the capital stock, shares, or interest in any corporation, association, or trust engaged solely in holding all or part of such real estate.

B. Unless prior written approval of the commissioner is obtained, no savings bank may purchase, lease, or otherwise acquire a site for an office building or interest in real estate from any officer, director, employee, or stockholder holding more than ten percent of the aggregate capital stock of the savings bank or any firm, corporation, entity, or family in which any officer, director, employee, or stockholder holding more than ten percent of the aggregate capital stock of a savings bank has any direct or indirect interest.

C. An acquisition prohibited by this Part includes the purchase, lease, or acquisition of property in which any of the persons described in this Part held any interest during a period of ten years preceding the purchase, lease, or acquisition, but does not include the acquisition of an option for such a site or real estate where the option is assignable and exercised by the savings bank in its own name and for its own benefit.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990; Acts 2001, No. 544, §1, eff. June 21, 2001.



RS 6:1231 - Usury law inapplicable

§1231. Usury law inapplicable

No interest premium, or interest on such interest premium, or charge which may accrue to a savings bank under the provisions of this Chapter shall be deemed to be usurious, and the same may be collected in the same manner as other debts in accordance with the laws of this state.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1232 - Prohibited loans

§1232. Prohibited loans

No loan shall be made by any savings bank to any person owning ten percent or more of the capital stock or to any affiliated person, agent, or attorney of that savings bank either for himself or as agent, or as partner of another, except in accordance with laws and regulations to which national banks are subject, applicable to a similar transaction.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1233 - Effect of unauthorized investments

§1233. Effect of unauthorized investments

A. Every loan or other investment made in violation of this Chapter shall be due and payable according to its terms, and the obligation thereof shall not be impaired.

B. Every director or officer of a savings bank who knowingly shall violate, participate in, or assent to, or who knowingly shall permit any of the officers or agents of the savings bank to make investments not authorized by this Chapter, shall be liable individually for all damage which the savings bank may sustain in consequence of such violation, in addition to any criminal penalties prescribed by this Title.

C.(1) The commissioner may require every director or officer of a savings bank who knowingly shall violate, participate in, or assent to, or who to knowingly shall permit any of the officers or agents of the savings bank to make investments not authorized by this Chapter, to deposit with the savings bank an indemnity bond, insurance, or collateral of a kind and amount sufficient to indemnify the savings bank against damages which the savings bank may sustain in consequence of such violation.

(2) The amount considered sufficient to indemnify the savings bank shall, in the case of an unauthorized investment, be the difference between the book value and the market value of the investment at the time the commissioner makes his determination that such investment is unauthorized. The amount considered sufficient to indemnify the savings bank, in the case of an unauthorized loan, shall be the difference between the book value of the loan and the amount that could have been made under the provisions of this Chapter.

(3) Whenever an unauthorized investment has been sold or disposed of without recourse, the commissioner shall release all or such part of the indemnity after deducting any loss. Whenever the balance of an unauthorized loan has been reduced to an amount which would permit such loan to be made under the provisions of this Chapter, the indemnity shall be released, provided that the commissioner in making such determination may require an independent appraisal of the security.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1234 - Acknowledgments

§1234. Acknowledgments

No acknowledgment of a deed, mortgage, or other instrument shall be invalid because such acknowledgment was taken before an officer authorized by the laws of this state to acknowledge conveyances who is also a member, director, employee, or officer of a savings bank which is a party to such deed, mortgage, or other instrument.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1235 - Loans to one borrower

§1235. Loans to one borrower

A. A state savings bank shall not loan on an unsecured basis to any one person, directly or indirectly, an amount in excess of ten percent of its net worth.

B.(1) A state savings bank shall not loan on a secured basis to any one person, directly or indirectly, an amount in excess of twenty-five percent of its net worth. The cumulative lending to one person, directly or indirectly, on a secured and unsecured basis, shall not exceed twenty-five percent of the savings bank's net worth.

(2) The total direct and indirect loans and extensions of credit by a savings bank to any person outstanding at one time and at least one hundred percent secured by readily marketable collateral having a market value, as determined by reliable and continuously available price quotations, shall not exceed ten percent of the savings bank's net worth. This limitation shall be separate from and in addition to the limitations contained in Subsection A and Paragraph (B)(1) of this Section.

C. For the purposes of this Part, the term "person" shall be deemed to include an individual, firm, corporation, business trust, partnership, trust, estate, association, joint venture, pool, syndicate, sole proprietorship, unincorporated association, or any political subdivisions, or any similar entity or organization.

D. For the purposes of this Part, any loan or extension of credit granted to one person, the proceeds of which are used for the direct benefit of a second person, shall be deemed a loan or extension of credit to the second person, as well as the first person.

E. For the purposes of this Part, the total liabilities of a firm shall include the liabilities of the members of the firm.

F.(1) For the purposes of this Part, the term "readily marketable collateral" shall mean financial instruments or bullion which are salable under ordinary circumstances with reasonable promptness at a fair market value on an auction or a similarly available daily bid and ask price market.

(2) "Financial instruments" include stocks, bonds, notes, and debentures traded on a national exchange or over the counter, commercial paper, negotiable certificates of deposit, bankers' acceptances, and shares in money market or mutual funds.

G. Each savings bank shall institute adequate procedures to ensure that collateral fully secures the outstanding loan or extension of credit at all times.

H. If collateral values fall below one hundred percent of the outstanding loan or extension of credit to the extent that the loan or extension of credit no longer is in conformance with Paragraph (B)(2) of this Section and which exceeds the twenty-five percent limitation of Paragraph (B)(1) of this Section, the loan shall be brought in conformance with this Part within five business days, except where judicial proceedings or other similar extraordinary occurrences prevent the savings bank from taking action. A savings bank may petition the commissioner to grant it an extension of time to bring a nonconforming loan into compliance with the provisions of this Part.

I. This Part shall not apply to loans or extension of credit to the United States of America or its agencies or to this state or its agencies.

J. For the purposes of this Part, the term "net worth" shall mean:

(1) Common stock outstanding and unimpaired;

(2) Noncumulative perpetual preferred stock outstanding and unimpaired;

(3) Unimpaired capital surplus, undivided profits, capital reserves, minus intangible assets;

(4) Purchased mortgage servicing rights; or

(5) Mandatory convertible debt up to twenty percent of the total categories contained in Paragraphs (1), (2), (3), and (4) of this Subsection.

K. A savings bank's net worth for purposes of this Part shall be calculated at any time based upon its last quarterly call report.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990; Acts 2000, 1st Ex. Sess., No. 26, §1, eff. April 14, 2000.



RS 6:1236 - Commissioner's regulations

§1236. Commissioner's regulations

A. The commissioner may make rules and regulations to determine permissible levels of investment and concentrations of assets permissible for savings banks applicable to all lending and investment authority granted by this Part. Such rules and regulations shall give due regard to capital adequacy, operating income, underwriting standards, risk inherent in the investment or loan, and competitive parity with other financial institutions.

B. Violation of any of the provisions of this Part shall constitute an unsafe and unsound practice and may subject the savings bank or its directors, officers, or agents to enforcement actions, civil money penalties, or other sanctions as provided in this Title.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1237 - Change in control

§1237. Change in control

A. Any person acting directly or indirectly or through or in concert with one or more persons, shall give the commissioner sixty days written notice of intent to acquire control of ten percent or more of a savings bank or savings bank affiliate operating under this Chapter. The commissioner shall promulgate rules to implement this provision, including definitions, application, procedures, and standards for approval or disapproval.

B. The commissioner may examine the books and records of any person giving notice of intent to acquire control of ten percent or more of a savings bank operating under this Chapter.

C. The commissioner may approve or disapprove an application for change of control. In either case, such decision shall issue within thirty days of filing of the initial application.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1251 - Withdrawable accounts; general definitions

PART VII. WITHDRAWABLE ACCOUNTS

§1251. Withdrawable accounts; general definitions

Withdrawable accounts may be referred to as shares, share capital, share accounts, share deposits, certificates of deposit, withdrawable shares, withdrawable accounts, withdrawable capital, withdrawable deposits, deposits, capital accounts, savings accounts, demand deposit accounts, checking accounts, or any other term or terms appropriate. Interest paid on withdrawable accounts pursuant to this Chapter may be referred to as dividends, earnings, interest, return, or rate of return. The use of any term permitted by this Part shall not affect any right, duty, privilege, or liability which the savings bank or any depositor would otherwise have.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1252 - Prohibited activities

§1252. Prohibited activities

A. No savings bank shall participate, directly or indirectly, in the sale or transfer of any equity or debt security or instrument of any affiliate of the savings bank or the parent holding company of the savings bank or its affiliates.

B. No shareholder, director, officer, employee, or agent of the savings bank shall participate, directly or indirectly, in any sale or transfer as described in Subsection A of this Section, nor shall he allow any other person to do so, on the premises of the savings bank, any of its branch or facility offices, agency offices, or any office of the savings bank's subsidiaries or service corporations.

C. Violation of this prohibition shall subject the person committing such violation to assessment of civil money penalties as provided for in this Title.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1253 - Withdrawable accounts

§1253. Withdrawable accounts

A. Withdrawable accounts shall be:

(1) Withdrawable and subject to enforced retirement as provided in this Part. Nothing in this Chapter shall prevent the withdrawal of funds from a savings bank by nonnegotiable order;

(2) Entitled to interest as provided in this Part;

(3) Nonassessable for either debts or losses of the savings bank; and

(4) Issued in such series or classes as the bylaws and commissioner's regulations may provide.

B. There shall be no penalty, such as loss of interest thereon, on accounts transferred at interest or dividend payment date from passbook types to certificates of deposit within the same savings bank and not otherwise inconsistent with regulations of the Federal Deposit Insurance Corporation.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1254 - Issuance, delivery, and transfer of certificates and account books

§1254. Issuance, delivery, and transfer of certificates and account books

A. Every withdrawable account shall be evidenced by one or more appropriate certificates or account book; and either such certificates or an account book, or both, shall be delivered to the holder of such account. The wording, type, and form of the certificates and account books issued by a savings bank shall be subject to the prior written approval of the commissioner.

B. The holder of a withdrawable account may transfer his rights therein absolutely or conditionally to any other person eligible to hold the same by written assignment accompanied by delivery of the appropriate certificate or account book. Notwithstanding the effectiveness of such a transfer between the parties thereto, the savings bank may treat the holder of record as the owner of the account for payment, voting, and all other purposes until such assignment and any accompanying certificate or account book have been received by the savings bank with a request for the transfer on the savings bank's records.

C. All withdrawable account certificates and account books, delivered to the holders as prescribed by this Part, shall be subject to attachment and execution as provided by the laws of this state, and the savings bank shall not be subject to garnishment proceedings concerning any account, except with respect to a certificate or account book in the savings bank's possession, and when:

(1) Neither a certificate nor an account book has been delivered to the holder as required by this Part; or

(2) The certificate and account book, or either of them if only one has been delivered, have been returned to the savings bank's possession.

D. If the holder of a withdrawable account, or the personal representative of any such person, shall file with the savings bank an affidavit to the effect that his account book or certificate has been lost or destroyed and that such account book or certificate has not been pledged or assigned either in whole or in part, then such savings bank may issue a substitute account book or certificate in the name of such holder, with a statement therein that such account book or certificate is issued in lieu of the one lost or destroyed. The savings bank shall not be liable thereafter with respect to the original account book or certificate. The board of directors may require a bond in sufficient amount to indemnify the savings bank against any loss which might result from the issuance of such substitute account book or certificate.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1255 - Joint account; trust account; payment on death account

§1255. Joint account; trust account; payment on death account

A. If two or more persons opening or holding a withdrawable account shall execute a written agreement with the savings bank providing that the account shall be payable to any one of them or the survivor of them, the account, and any balance thereof which exists from time to time, shall be held by them as joint owners, and, unless otherwise agreed, any payment by the savings bank to any of such persons shall be a complete discharge of the savings bank's obligation as to the amount so paid. A pledge of such account by any holder or holders including minors authorized to withdraw amounts from such accounts shall, unless otherwise specifically agreed, be a valid pledge and transfer of the account and shall not operate to sever or terminate the joint and survivorship ownership of all or any part of the account.

B. No addition to any account, nor withdrawal, payment, revocation, or change of beneficiary or payee, shall affect the nature of the account as a joint account with right to survivorship, trust account, or payment on death account.

C. Any savings bank may continue to recognize the authority of any mandatary authorized in writing to manage or to make withdrawals either in whole or in part from the withdrawable account of a member until it receives written notice or actual notice of the death or adjudication of the legal interdiction of such member or revocation of the authority of such mandatary. Any payment by the savings bank to a mandatary prior to receipt of such notice shall be a complete discharge of the savings bank's obligation as to the amount so paid.

D. Any savings bank may offer payment on death accounts in accordance with the procedures, requirements, and protections provided in R.S. 6:314 or 766.1.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990; Acts 2009, No. 499, §1.



RS 6:1256 - Effect of payment to minor or fiduciary

§1256. Effect of payment to minor or fiduciary

A. Unless the written agreement provides otherwise, or unless the savings bank has had written notice of the terms under which a fiduciary holds a withdrawable account, the savings bank may make loans on the security of withdrawable accounts or pay the value thereof and interest thereon to any minor who is a holder of such withdrawable account or to such fiduciary who is the holder of such account without becoming liable to any beneficiary for such payment. In each of the foregoing instances, the receipt or acquittance of the person or persons to whom payment is made in accordance with the provisions of this Part shall be a complete discharge of the savings bank's obligation as to the amount so paid.

B. In the case of a minor, the receipt, acquittance, pledge, or other action required by the savings bank to be taken by the minor shall be binding upon such minor with like effect as if such minor were of full age and legal capacity.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1257 - Payment on legal disability or death of holder in holder's own right of a withdrawable account

§1257. Payment on legal disability or death of holder in holder's own right of a withdrawable account

A. If the holder of a withdrawable account is adjudicated to be a person under legal interdiction by a court of competent jurisdiction, then the savings bank may pay the value of such withdrawable account and interest thereon to the curator of such holder upon his appointment and qualification, in accordance with R.S. 6:766.

B. Upon the death of a holder of a withdrawable account, the savings bank may pay the value thereof and interest thereon to the representative of such deceased holder if and when qualified, in the manner provided in this Chapter for the voluntary withdrawal of accounts generally, and in accordance with R.S. 6:767.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1258 - Voluntary withdrawal of accounts

§1258. Voluntary withdrawal of accounts

A. A holder of a withdrawable account may make application to withdraw it and the savings bank may pay all or any part of the withdrawal value thereof at any time. However, a savings bank may enter into a contract pursuant to the laws of the United States or this state which may provide, among other things, that no withdrawal may be made except as provided by the law specifically referred to in the contract or the certificate of withdrawable account.

B. If a savings bank does not pay all withdrawals in full, subject to the right of the savings bank to require notice, the payment of withdrawals from withdrawable accounts shall be subject to such rules and procedures as may be prescribed by the savings bank's articles of incorporation and bylaws or by regulations of the commissioner. Any savings bank that fails to make full payment of any withdrawal when due shall be deemed to be in an unsafe or unsound condition.

C. Withdrawable accounts pledged as sole security for a loan shall be subject to the withdrawal provisions of this Part, but amounts available for payment on the application for withdrawal shall be applied first to the repayment of the loan balance.

D. Withdrawable accounts may be accepted by the savings bank in payment or part payment for any real estate or other assets owned by the savings bank. However, if the savings bank has a list of requests for withdrawals and matured certificates, which it cannot find, such sale of assets shall be to the highest bidder, and at least ten days notice of the proposed sale shall be given by mail to all holders of withdrawable or matured accounts whose names appear on the withdrawal or maturity list.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1259 - Enforced retirement of withdrawable accounts

§1259. Enforced retirement of withdrawable accounts

A. The board of directors, when authorized by the bylaws and in conformity with the provisions of this Part and of the bylaws, may retire any withdrawable accounts which have not been pledged as security for loans by enforcing the retirement thereof.

B. A thirty-day notice of such enforced retirement shall be given to the holder of an account to be retired, and after the expiration of such thirty-day period, the holder shall not be entitled to further interest but shall be paid the full withdrawal value of his account, plus such additional interest as the board of directors may determine to be equitable and within the bearing rate of the savings bank, less any unpaid charges.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1260 - Authorized charges

§1260. Authorized charges

A. A savings bank may charge a penalty for nonpayment when due, of installments, interest, or premiums on loans.

B. A savings bank may make such charges or receive reimbursement for any expenses, other than ordinary business expenses, incurred by it or as provided by any contract.

C. All fees, charges, and penalties collected shall be accounted for as a part of the receipts of the savings bank.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1261 - Withdrawable accounts subject to liens

§1261. Withdrawable accounts subject to liens

Every withdrawable account shall be subject to a lien for the payment of such charges as lawfully may accrue thereon under the provisions of this Chapter, and the bylaws may prescribe the manner of enforcing such lien, but no withdrawable account shall be assessable for any losses which the then existing assets of the savings bank shall not be sufficient to satisfy.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1262 - Demand deposits; checking account

§1262. Demand deposits; checking account

A. A savings bank may offer demand deposit amounts, checking accounts, or any similar account upon which withdrawals may be made by negotiable order, check, or draft.

B. A savings bank may pay interest on demand deposit, checking, or any similar account in accordance with the Part of this Chapter pertaining to payment of interest.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1263 - Payment of interest

§1263. Payment of interest

A. The board of directors shall determine the rate and amount of interest to be paid on withdrawable accounts and for that purpose may establish reasonable classifications of withdrawable accounts, based on:

(1) Types of classes of such accounts;

(2) The length of time accounts are continued in effect;

(3) Size of initial payments on accounts;

(4) Minimum balances of accounts required for payment of interest;

(5) Frequency and extent of the activity of accounts; or

(6) Such other classifications as the commissioner may approve.

B. Interest need not be allocated to any withdrawable account which has a withdrawal value of less than ten dollars on the record date with respect to which interest is paid.

C. The board of directors shall determine by resolution the method of calculating the amount of any interest on withdrawable accounts and the date on which the same is to be paid or credited.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1264 - Holders of withdrawable accounts

§1264. Holders of withdrawable accounts

Withdrawable accounts of a savings bank may be held:

(1) By any individual in his own right, regardless of his age or marital status, or by two or more of such individuals;

(2) By a fiduciary when authorized by law;

(3) By a government or governmental instrumentality when authorized by law; or

(4) By any corporation or other person when not prohibited by law.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1271 - Amendment of articles

PART VIII. VOLUNTARY CORPORATE CHANGES

§1271. Amendment of articles

A savings bank may amend and restate its articles of incorporation in accordance with the procedure set forth in Part III of Subchapter A of Chapter 3 of this Title.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990; Acts 2003, No. 577, §1, eff. June 27, 2003.



RS 6:1272 - Repealed by Acts 2003, No. 577, §2, eff. June 27, 2003.

§1272. Repealed by Acts 2003, No. 577, §2, eff. June 27, 2003.



RS 6:1273 - Repealed by Acts 2003, No. 577, §2, eff. June 27, 2003; Acts 2003, No. 17, §1, eff. May 23, 2003; Acts 2003, No. 60, §1, eff. May 23, 2003.

§1273. Repealed by Acts 2003, No. 577, §2, eff. June 27, 2003.



RS 6:1274 - Repealed by Acts 2003, No. 577, §2, eff. June 27, 2003.

§1274. Repealed by Acts 2003, No. 577, §2, eff. June 27, 2003.



RS 6:1275 - Effect upon existing articles and bylaws

§1275. Effect upon existing articles and bylaws

Any adopted or amended articles which contain provisions contrary to the savings bank's bylaws, shall serve to repeal the particular bylaws without further action by the board.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1276 - Merger; adoption of plan

§1276. Merger; adoption of plan

A. Any federally insured institution may merge into a savings bank operating under this Chapter. Approval of the plan of merger shall be by resolution adopted by a majority vote of all members of the board of directors of each merging institution.

B. The plan of merger shall include:

(1) The name of each of the merging institutions, the name of the continuing savings bank, the location of the business office, and the location of the branch offices.

(2) With respect to the resulting savings bank, the amount of capital, surplus, and reserve for operating expenses; the classes and the number of shares to stock and the par value of each share; the charter and bylaws of the resulting savings bank; and a detailed financial statement showing the assets and liabilities after the proposed merger.

(3) Provisions stating the method, terms, and conditions of carrying the merger into effect, including the manner of converting the shares of the merging savings banks into the cash, shares of stock, or other securities or properties stated in the merger agreement to be received by the stockholders of each merging party.

(4) Provisions governing the manner of disposing of any shares of stock of the resulting savings bank which are not taken by the dissenting stockholders of each merging party.

(5) Such other provisions as appear necessary or desirable or as the commissioner may reasonably require to enable him to discharge his duties with respect to the merger.

C. After approval by the board of directors of each of the merging institutions, the merger agreement shall be submitted to the commissioner for approval, together with the certified copies of the authorizing resolutions of each board of directors showing approval by a majority of the entire board of each merging institution. After receipt of the items specified herein, the commissioner may make or cause to be made an examination of the affairs of each of the merging institutions and their affiliates and subsidiaries, the expense of which is to be paid by the merging institutions.

D. The commissioner may then approve or disapprove the proposed merger agreement. The commissioner shall not approve a merger agreement unless he finds that:

(1) The resulting savings bank meets the requirements of this Chapter for the formation of a new savings bank at the proposed main office of the resulting savings bank.

(2) The same conditions exist with respect to the resulting savings bank as would be required under this Chapter for the organization of a new savings bank.

(3) The merger agreement is fair to all persons affected.

(4) The resulting savings bank will be operated in a safe and sound manner.

E. If the commissioner disapproves of the proposed merger, he shall state his objections in writing and give the merging institutions a stated period of time in which to amend the plan of merger to obviate such objections.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1277 - Merger; vote of approval

§1277. Merger; vote of approval

The commissioner shall require that the plan of merger be submitted to the stockholders of the savings banks for approval. The commissioner may require that the plan of merger be submitted to members of a mutual savings bank. Each meeting of the members or stockholders of the savings bank operating under this Chapter shall be called and held in accordance with the provisions of this Chapter dealing with annual and special meetings. The plan is approved if it receives the affirmative vote of two-thirds or more of the total votes entitled to be cast.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1278 - Merger; commissioner's certificate

§1278. Merger; commissioner's certificate

The executed merger agreement together with copies of the resolutions of the members or stockholders of each merging institution approving it, certified by the managing officer, and attested to by the secretary, shall be filed with the commissioner. The commissioner shall then issue to the continuing savings bank, a certificate of merger, setting forth the name of each merging institution, the name of the continuing savings bank, and the articles of incorporation of the continuing savings bank. The merger shall take effect upon the recording of the certificate in the same manner as the articles of incorporation, and in each parish in which the business office of any of the merging institutions was located and in the parish in which the business office of the continuing savings bank is located. When duly recorded, such certificate shall be conclusive evidence of the merger and of the correctness of the proceedings therefor except against the state.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1279 - Effect of merger

§1279. Effect of merger

The continuing savings bank shall be considered the same business and corporate entity as each merging institution, with all the property, rights, duties, and obligations of each merging institution, except as otherwise provided by the articles of incorporation of the continuing savings bank. All liabilities of each of the merging institutions shall be liabilities of the continuing savings bank; and all of the rights, franchises, and interests of each of the merging institutions in and to every kind of property, real, personal, or mixed, shall vest automatically in the continuing savings bank, without any deed or other transfer. Any reference to a merging institution in any writing, whether executed or effective before or after the merger, shall be deemed a reference to the continuing savings bank, if not inconsistent with the other provisions of such writing. No pending action or other judicial proceeding to which any merging institution is a party shall be abated or dismissed by reason of the merger, but shall be prosecuted to final judgment in the same manner as if the merger had not occurred.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1280 - Merger; commissioner's expenses

§1280. Merger; commissioner's expenses

The expenses of any examination made by or at the direction of the commissioner of financial institutions in connection with a proposed merger shall be paid for by the merging institutions.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1281 - Sale of assets

§1281. Sale of assets

A savings bank, in one transaction not in the usual course of business, may sell all or substantially all of its assets, with or without its name and goodwill, to another savings bank, or to any other financial institution, in consideration of money, capital, or obligations of the purchasing institution. A savings bank may sell any office or facility and equipment in conformity with the regulations of the commissioner.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1282 - Procedure to effect sale of all assets

§1282. Procedure to effect sale of all assets

A. The procedure to effect a sale authorized by R.S. 6:1279 and 1284 shall be as follows:

(1) The board of directors shall adopt a resolution setting forth the terms of the proposed sale and shall submit the plan to the commissioner for his preliminary approval. Upon receipt of approval by the commissioner, the plan shall be submitted to a vote of the members at a special or annual meeting.

(2) The terms shall be set forth in the notice of the meeting as prescribed in R.S. 6:1183(B).

(3) The proposed sale shall be approved by the members or stockholders upon receiving in the affirmative two-thirds or more of the total number of votes which all members or stockholders of the savings bank are entitled to cast. A proposal for the voluntary liquidation of the savings bank may be submitted to the members or stockholders at the same meeting, or at any later meeting called for such purpose, in accordance with Part IV of this Chapter. A report of proceedings, certified by the president or vice president and attested to by the secretary, and setting forth the terms of the proposed sale, the notice given, and the time of its mailing, the vote on the proposal, and the total number of votes which all members or stockholders of the savings bank are entitled to cast thereon, shall be filed with the commissioner.

B. If the commissioner finds that the proposed sale is fair to all holders of capital, creditors, and other persons concerned, and provision has been made for the disposition of the remaining assets, if any, of the savings bank as provided in this Chapter for voluntary liquidation, he shall issue to the savings bank a certificate of authorization for such sale, with a copy of the filed report of proceedings attached to the certificate.

C. When the commissioner's certificate is recorded in the same manner as the savings bank's articles of incorporation, the savings bank may complete the sale so authorized, except that the savings bank shall also have the approval of the Federal Deposit Insurance Corporation.

D. If the sale includes the name of the savings bank, the purchaser shall have the exclusive right to such name for a period of five years.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1283 - Authority to form a bridge charter

§1283. Authority to form a bridge charter

A. Any savings bank operating in Louisiana under this Chapter may form a phantom or interim subsidiary depository institution charter as a means to effect a corporate restructuring, a voluntary corporate change, or other transformation which does not in reality create an additional new depository institution, but which shall move insured liabilities from one corporate structure to another pursuant to a change in control, change in method of ownership, merger, or other charter change which results in no new net insurable deposits. Such a charter or institution shall be known as a phantom or interim institution, may become or receive the continuing or surviving depository institution, or may be a conduit through which an existing institution's assets, liabilities, fixtures, personnel, rights, and property of every type, are passed in order to effect a desirable corporate change. In connection with the formation of such an institution, an existing institution may amend, modify, or add to its articles of incorporation and bylaws to remove any depository function and to remove any deposits which would require insurance of accounts under R.S. 6:1135.

B. Application to form an entity under authority of this Part shall be made on forms to be prescribed by the commissioner. The commissioner may issue rules and regulations to govern the formation of, and the standards and supervisory consideration to be applied to, such institutions.

C. If a savings bank operating under this Chapter desires to apply for a permit to organize a new institution in order to facilitate or effect a corporate restructuring, to alter or relocate the institution's ownership, to effect a merger, sale, or purchase of assets, or in order to facilitate conversion to another charter, the commissioner shall require the filing of an application to create a transitional charter.

D. The application shall contain the following:

(1) The names and addresses of the organizers, with information as required by Part III of this Chapter.

(2) Any accompanying filings required by other regulatory authorities.

(3) A statement from the applicant's certified public accountant describing and analyzing the method to effect the transaction.

(4) A five-year plan for the resulting institution, and for any corporate remnant of the original institution regarding the disposition, acquisition, or expansion of assets, capital enhancement, disposition of earnings and profits, and geographic or other expansion or contraction.

(5) The purpose of the new entity, with documentation as required by the commissioner.

(6) Whether the core base deposits will be expanded in a manner that would require increased insurance of accounts and details for the appropriate filings.

(7) Ownership structure including any contemplated sales of stock of subsidiaries, affiliates, or parent companies as well as of the savings bank.

(8) Articles of incorporation and bylaws of the original, interim, and resulting institutions.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1284 - Conversion of an existing financial institution to a savings bank

§1284. Conversion of an existing financial institution to a savings bank

An existing financial institution may become a Louisiana savings bank by:

(1) Applying to the commissioner of financial institutions for a Louisiana savings bank charter.

(2) Obtaining insurance of accounts from the Federal Deposit Insurance Corporation.

(3) Complying with the provisions of this Chapter and the rules and regulations of the commissioner, except that any requirements of publication, notice, and public hearing are hereby waived.

(4) Paying all outstanding bills for supervisory fees, examination fees, membership fees and other fees, penalties, and assessments associated with its original charter.

(5) Recording a savings bank charter in the parish of its company headquarters.

(6) Giving notice to its original chartering authority and surrendering its charter to its chartering authority upon approval of the commissioner.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990; Acts 2003, No. 17, §1, eff. May 23, 2003; Acts 2003, No. 60, §1, eff. May 23, 2003.



RS 6:1285 - Emergency merger

§1285. Emergency merger

With the prior approval of the commissioner, which approval shall state that the proposed merger is in his opinion necessary for the protection of the depositors and other creditors, any financial institution may, by a vote of a majority of its board of directors and without a vote of its members or stockholders, merge another savings bank, a savings and loan association, a federal savings and loan association, or bank with such other savings bank, savings and loan association, federal association, or bank being the resulting or continuing association, federal association, or bank.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1286 - Emergency sale of assets

§1286. Emergency sale of assets

A. With the approval in writing of the commissioner, which approval shall state that the proposed sale is, in his opinion, necessary for the protection of the depositors and other creditors, any savings bank may, by a vote of a majority of its board of directors and without a vote of its members or stockholders, sell all or any part of its assets to another savings bank, savings and loan association, or financial institution as defined in the Louisiana Banking Law, or to the Federal Deposit Insurance Corporation, or to both a state or federally chartered savings bank or savings and loan association or a bank and the Federal Deposit Insurance Corporation, provided that a savings bank, state or federally chartered savings and loan association, or bank assumes in writing all of the liabilities of the selling association.

B. Notwithstanding any other provisions of this Chapter, a savings bank may sell to any savings bank, savings and loan association, or financial institution, as defined in the Louisiana Banking Law, an insubstantial portion of its total deposits which shall have the same meaning as provided in Part 5(d)(2)(D) of the Federal Deposit Insurance Chapter. Such sale of an insubstantial portion of a savings bank's deposits may be by vote of a majority of the board of directors and, with approval of the commissioner, without a vote of its members or stockholders.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1301 - Powers of commissioner

PART IX. AUTHORITY OF COMMISSIONER

§1301. Powers of commissioner

The commissioner shall have the following powers and duties:

(1) To exercise the rights, powers, and duties set forth in this Chapter or in any related provision of this Title.

(2) To establish such regulations as may be necessary and appropriate to perform his duties under this Title as well as any power necessary and appropriate to prevent or terminate any condition which he may reasonably deem to create an emergency relative to a particular savings bank.

(3) To cause suit to be filed in his name to enforce any law of this state that applies to savings banks, their service corporations, subsidiaries, affiliates, or holding companies operating under this Chapter, including the enforcement of any obligation of the officers, directors, agents, or employees of any savings bank.

(4) To prescribe a uniform manner in which the books and records of every savings bank are to be maintained.

(5) To establish a reasonable and rationally based fee structure for savings banks and holding companies operating under this Chapter, and for their service corporations and subsidiaries, which fees shall include but not be limited to annual assessment fees, application fees, regular and special examination fees, and other such fees as the commissioner establishes to be directly resultant from the commissioner's responsibilities under this Chapter.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1302 - Examination

§1302. Examination

A. The commissioner either in person or through an employee appointed by him shall visit and examine each savings bank on a recurring schedule consonant with the use to the fullest extent possible of the resources of the office in accordance with good examination practice. On every examination, inquiry shall be made as to the quality of the assets and the condition and resources of the savings bank, and may be made into the mode of conducting business and managing its affairs, the action of its directors, the investment and disposition of its funds, the safety and prudence of its management, the compliance with the requirements of its articles of incorporation and this Title in the administration of its affairs, and other matters as the commissioner may determine. In the course of such examination, the commissioner shall also examine in the same manner all entities, companies, and individuals which the commissioner determines may have a relationship with the savings bank or any subsidiary or entity affiliated with it, if the relationship may adversely affect the affairs, activities, and safety and soundness of the savings bank, including:

(1) Companies, controlled by the savings bank;

(2) Entities, including companies controlled by the company or individual or individuals which or who control the savings bank; and

(3) The company or other entity which controls or owns the savings bank.

B. The commissioner may promulgate regulations to implement and administer this Part.

C. The commissioner or the commissioner's examiners or other formally designated agents are authorized to administer oaths and to examine and to take and preserve testimony under oath as to anything in the affairs or ownership of any such bank or institution or affiliate thereof.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1303 - Examiners

§1303. Examiners

The commissioner shall appoint competent examiners who are not officers or agents of, or in any manner interested in, any savings bank, savings bank holding company, or subsidiaries or affiliates of either, except that they may be depositors therein.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1304 - Report of examination

§1304. Report of examination

Upon completion of each examination the commissioner shall make a report of examination to the board of directors of the savings bank or other entity examined. The report shall be read by each director who shall then execute a signed affidavit affirming that he or she has read the report. The affidavits shall be filed and retained by the savings bank or appropriate entity examined and shall be examined by the commissioner during regular examinations.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1305 - Failure to comply with commissioner's report of examination; publication of reports

§1305. Failure to comply with commissioner's report of examination; publication of reports

Whenever any savings bank, after written notice of the recommendations of the commissioner based on a report of examination, fails to comply with these recommendations within forty-five days after the notice, the commissioner is authorized to publish the part of such report of examination as relates to any recommendation not complied with, provided that notice of intention to publish is given to the savings bank at least five days before publication is made. The commissioner may, in his discretion, extend the period for compliance for good cause upon written application.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1306 - Orders of the commissioner

§1306. Orders of the commissioner

A. If the affairs of the savings bank, savings bank subsidiary or affiliate, or savings bank holding company are not being conducted in accordance with this Chapter, the commissioner shall require the directors, officers, and employees to take any necessary corrective action. If the necessary corrective action is not made, the commissioner may issue a formal order to the directors of the savings bank, subsidiary, affiliate, or holding company, to be delivered either personally or by registered or certified mail, specifying a date, which may be immediate or may be a later date, for the performance by the savings bank, subsidiary, affiliate, or holding company of the corrective action. Such order or any part thereof shall be subject to and in compliance with R.S. 6:122.

B. If the formal order of the commissioner in whole or in part contains a finding that the business of the savings bank or holding company is being conducted in a fraudulent, illegal, unsafe, or unsound manner, or that the violation thereof or the continuance by the savings bank or holding company or the practice to be corrected could cause insolvency or substantial dissipation of assets or earnings or the impairment of its capital, such order or part thereof shall be complied with immediately on or before the effective date thereof until modified or withdrawn by the commissioner or modified or terminated by a court of competent jurisdiction. The commissioner may apply to the district court for the parish in which the savings bank or holding company is located for enforcement of such order requiring prompt compliance.

C. If no hearing has been requested within the time specified by this Chapter, the commissioner may, at any time within ninety days after the effective date of the order, institute suit in the Nineteenth Judicial District or the district court for the parish in which the savings bank or holding company is located, to compel the directors, officers, or employees to take the required corrective action. Such court, after due process of law, shall adjudicate the question, enter the proper order, or orders and enforce them.

D. No provision of this Part shall interfere with the exercise by the commissioner of any provision of Part XI of this Chapter.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1307 - Recordkeeping and retention of records by a savings bank

§1307. Recordkeeping and retention of records by a savings bank

A. Each savings bank is required to maintain appropriate books and records as required by the commissioner and in accordance with generally accepted accounting principles and requirements of its insurer of accounts. All books and records shall be current, complete, organized, and readily accessible to the commissioner, the commissioner's agents and examiners, and to the savings bank's auditors and accountants.

B. Each savings bank employing an outside data processing service shall inform the commissioner at the initiation, renewal, or changing of a contract for data processing services with an outside data processing service. Such contract or agreement shall be submitted to the commissioner ninety days prior to its implementation. Any contract with a data processing service or for data processing services shall provide that records maintained shall at all times be available for examination and audit by the commissioner. Each savings bank shall implement internal control and security measures for its data processing activities.

C. The commissioner may further regulate these matters by the promulgation of rules concerning data processing. As used herein, "data processing" shall mean all electronic or automated systems of communication and data processing by computer.

D. The commissioner shall require savings banks operating under this Chapter to retain records in the same manner as banks and savings and loan associations incorporated under the laws of this state. No liability shall accrue against the savings bank or the commissioner or this state for destruction of records according to regulations of the commissioner promulgated under the authority of this Part. In any cause or proceeding in which any such records may be called in question or be demanded by any savings bank, a showing of the expiration of the period so prescribed shall be sufficient excuse for failure to produce them.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1308 - Disclosure of examination reports and other reports

§1308. Disclosure of examination reports and other reports

A. The commissioner may disclose information gathered by examination and through reports from a savings bank in accordance with R.S. 6:103.

B. The commissioner may promulgate regulations to allow disclosure to other than those cited herein but only for the following items:

(1) All fixed orders and opinions made in cases of appeals of the commissioner's actions.

(2) Statements of policy and interpretations adopted by the commissioner's office but not otherwise made public.

(3) Nonconfidential portions of application files, including applications for new charters. The commissioner may specify by rule as to what part of the files are confidential.

(4) Quarterly reports of income, deposits, and financial condition.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1309 - Examination of data processing centers

§1309. Examination of data processing centers

The commissioner may examine any data processing center that provides data processing or related services to a savings bank with the same frequency as the savings bank served.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1310 - Annual directors' examinations

§1310. Annual directors' examinations

The commissioner shall require at least once in each year that each savings bank cause its books, records, and accounts to be examined in accordance with a regulation promulgated by the commissioner.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990; Acts 2001, No. 530, §1.

NOTE: See Acts 2001, No. 530, §2, relative to effective date.



RS 6:1311 - Unsafe and unsound; orders of prohibition and removal

§1311. Unsafe and unsound; orders of prohibition and removal

A. The violation of any of the following provisions of this Part is deemed to be an unsafe and unsound practice and creates an unsafe and unsound condition in the savings bank. The savings bank or the institution-affiliated party responsible for such violation may be subject to the assessment of civil money penalties and other enforcement powers of the commissioner as specified in this Title.

B. Continued violation of any such provisions after the commissioner issues formal notice to correct, shall subject the directors of the savings bank at fault to immediate removal from the board and to a permanent order of prohibition from direct or indirect participation in the affairs of any financial institution governed by Title 6 of the Louisiana Revised Statutes of 1950.

C. The commissioner shall promulgate rules and regulations to implement this Part.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1312 - Cease and desist proceedings

§1312. Cease and desist proceedings

A. If, in the opinion of the commissioner, or in the opinion of any federal banking agency which provides complete and documented evidence to the commissioner, an officer, director, or controlling stockholder of a savings bank operating under this Chapter or a subsidiary or an affiliate of an institution operating under this Chapter, is engaging in, has engaged in, is about to engage in, or is conspiring to engage in one or more unsafe or unsound practices in conducting the institution's business; is, has, or is about to violate an applicable law, regulation, or a directive of the commissioner or of the Federal Deposit Insurance Corporation; or has not complied with a condition imposed in writing by the commissioner or the Federal Deposit Insurance Corporation, or of any court of law, then the commissioner, may, in his discretion, issue to the violator notice of charges resulting from the violation.

B. Such notice of charges shall factually specify the act or violations committed; specify the law, rule, order, decree, directive, or condition violated; specify necessary curative measures and a time within which to cure; and impose any penalties or sanctions mandated by law or regulation.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1313 - Procedure upon the impairment of capital

§1313. Procedure upon the impairment of capital

A. If the commissioner finds from a report of examination or such other required report of a savings bank that the capital is impaired, he shall, in his discretion, institute whichever of the following procedures is appropriate:

(1) Direct that the board of directors either:

(a) Require the stockholders to contribute an amount at least sufficient to eliminate the impairment; or

(b) Reduce the par value of the capital stock in at least the amount of the impairment and allocate such reduction to undivided profits or reserves to absorb the loss which created the impairment.

(2) Take custody of the savings bank under Part X of this Chapter, establish a conservatorship, and proceed to merge, sell, or otherwise dispose of the savings bank in a manner which will remove the capital impairment, remove operating losses, and restore compliance with all capital requirements.

(3) Declare the stock worthless, and order the directors to cancel the stock or order the directors to sell, merge, or otherwise restructure the savings bank in a manner which will remove the capital impairment, eliminate operating losses, and restore compliance with all capital requirements.

B. The commissioner may promulgate rules to implement this procedure if necessary.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1314 - Administrative review

§1314. Administrative review

Any person affected by a decision of the commissioner may have such decisions reviewed only under and in accordance with the Administrative Procedure Act, and only if such person files with the commissioner, within ten days of receipt or service of a copy of a final decision sought to be reviewed, a written notice of intent to seek review under such law. The provisions of the Administrative Procedure Act shall apply and govern all proceedings for the judicial review of final administrative decisions of the commissioner under this Chapter.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1321 - Conservatorships of savings banks

PART X. CONSERVATORSHIPS, RECEIVERSHIPS, AND

INVOLUNTARY LIQUIDATIONS

§1321. Conservatorships of savings banks

The commissioner in his sole discretion may take custody of, and appoint a conservator for, the property, liabilities, books, records, business, and assets of every kind and character of any savings bank in accordance with the provisions of R.S. 6:381 et seq.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1322 - Involuntary liquidation procedures

§1322. Involuntary liquidation procedures

The commissioner, upon his appointment as conservator, may determine to liquidate a state savings bank and appoint a receiver in accordance with the provisions of R.S. 6:391 et seq.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1331 - Affirmative action to correct conditions resulting from violations of law, regulations, orders, or from practices

PART XI. ENFORCEMENT POWERS

§1331. Affirmative action to correct conditions resulting from violations of law, regulations, orders, or from practices

The commissioner is hereby granted authority to issue orders under this Chapter, which orders shall require a savings bank or an institution-affiliated party to take affirmative action to correct any conditions resulting from any violations or practices cited with respect to the order. The order may require the savings bank or the institution-affiliated party to:

(1) Make restitution, provide reimbursement, indemnification, or guarantees for or against losses if:

(a) The savings bank or the institution-affiliated party was unjustly enriched or received direct or indirect personal benefit in connection with such violation or practice, or;

(b) The violation or practice involved a reckless disregard for applicable laws, regulations, or written agreements or written orders of the commissioner or other appropriate regulator.

(2) Restrict the savings bank's growth or institute appropriate operating restrictions.

(3) Dispose of any loan or asset involved.

(4) Rescind agreements or contracts.

(5) Submit candidates for future directors, employees, or officers, to the commissioner for approval.

(6) Take any other actions the commissioner deems necessary.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1332 - Cease and desist; books and records

§1332. Cease and desist; books and records

A. If the notice of charges and orders referred to in R.S. 6:1331 specifies that the books and records of a savings bank are so incomplete and inaccurate that the commissioner is unable to determine the financial condition of the savings bank, or is unable to determine the nature, details, or purpose of any transaction which may have a material effect on the savings bank's financial condition, then the commissioner shall issue an order which shall be immediately effective requiring:

(1) Specific, affirmative steps to restore, reconstruct, or adjust the books and records to accuracy and compliance.

(2) Rescission or cessation of transactions or activities which led to the incomplete or inaccurate condition of the books and records.

(3) The establishment of reserves for any losses which the commissioner finds were incurred due to the condition of the books and records.

B. This order shall be effective either until the commissioner's examination determines the condition has been corrected or is to be corrected or until the requirements for Part X of this Chapter are met.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1333 - Removal and prohibition authority

§1333. Removal and prohibition authority

A. In addition to other provisions of this Chapter concerning officers and directors, the commissioner may remove from any savings bank operating under this Chapter any officer, director, employee, or agent of such a savings bank if he finds that:

(1) Such person has directly or indirectly violated any law, regulation, or order including orders, conditions, and agreements between the savings bank and the commissioner or its federal regulators;

(2) Such person has breached his fiduciary or professional responsibilities to the savings bank; or

(3) Such person has similarly behaved toward any other insured depository institution or otherwise regulated entity or that the person or persons are the subject of any final order issued by the federal insurer, the Office of the Comptroller of the Currency, the Federal Reserve Board, a state financial institutions regulator, the Securities and Exchange Commission, or by a state or federal court of law.

B. By reason of the violation or breach described in Paragraphs (1) through (3) of Subsection A of this Section, the commissioner may serve upon any party a written notice of the commissioner's intention to remove or suspend the party from office in the savings bank or to prohibit any further participation by the party, in any manner, in the conduct of the affairs of any insured depository institution if he finds that:

(1)(a) Any savings bank, other insured depository institution, or other regulated entity has or probably will suffer financial loss or other damage;

(b) The interests of the savings bank's depositors or other insured depository institution's depositors have been or could be prejudiced; or

(c) Such party has received financial gain or other benefit by reason of such violation in breach; and

(2) Such violation or breach involves personal dishonesty on the part of such party or demonstrates willful or continuing disregard by such party for the safety and soundness of such savings bank or other insured depository institutions.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1334 - Industry-wide prohibition

§1334. Industry-wide prohibition

A. In general, except as provided in regulations by the commissioner, any person who has been removed or suspended from office in a savings bank operating under this Chapter or prohibited from participating in the conduct of the affairs of a savings bank operating under this Chapter shall not, while such order is in effect, continue or begin to hold any office in or participate in any manner in the conduct of the affairs of any financial institution regulated by the state of Louisiana.

B. Any violation of Subsection A of this Section by any person who is subject to an order described in that Subsection shall be treated as a violation of the order.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1335 - Institution-affiliated party

§1335. Institution-affiliated party

As used in this Chapter, the term "institution-affiliated party" means:

(1) A director, officer, employee, agent, or controlling stockholder of a savings bank operating under this Chapter.

(2) A person who has filed or is required to file a change-in-control notice with the commissioner.

(3) A shareholder of, consultant to, joint venture partner of, or an independent contractor, including accountants, appraisers, and attorneys, for a savings bank.

(4) Any other person who participates in a significant way in the affairs of a savings bank under this Chapter.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1336 - Civil money penalties

§1336. Civil money penalties

A. The commissioner may assess and the savings bank in question shall pay to the commissioner a civil money penalty of not more than one thousand dollars for each day during which the violation continues, beginning upon the day the violation first occurred, whenever the commissioner finds that a savings bank operating under this Chapter, or an institution-affiliated party has:

(1) Violated any law or regulation;

(2) Violated any final order of the commissioner or of any federal banking regulator;

(3) Violated any condition imposed in writing by the commissioner in connection with the approval of an application or other request by such savings bank; or

(4) Violated any written agreement between the commissioner and the savings bank.

B. The commissioner shall assess and the savings bank or institution-affiliated party shall pay to the commissioner a civil money penalty of no more than five thousand dollars for each day during which the violation, practice, or breach continued, beginning with the first day of occurrence, whenever the commissioner finds that a violation listed in Subsection A of this Section was part of a pattern of misconduct that caused loss or is likely to cause loss to the savings bank or resulted in gain or benefit to the savings bank or institution-affiliated party, and that the violation also was accompanied by behavior which:

(1) Recklessly engaged in any unsafe or unsound practice in conducting the business of the savings bank; or

(2) Involved the breach of any fiduciary duty.

C. Whenever the violation, practice, or breaches of duty described in Subsections A and B of this Section are committed knowingly and whenever such commission knowingly and recklessly causes substantial loss to a savings bank operating under this Chapter or results in substantial pecuniary gain or benefit to the party who committed the practice, breach, or violation, then the commissioner may assess, and the savings bank or institution-affiliated party shall pay to the commissioner, a civil money penalty of:

(1) Ten thousand dollars per day if the payor is an institution-affiliated party; or

(2) The lesser of ten thousand dollars per day or one percent of the savings bank's total assets when the payor is a savings bank.

D. The commissioner shall assess the civil money penalties described in this Section in accordance with R.S. 6:121.1.

E. The commissioner may compromise, modify, or remit any penalty which he may assess or has already assessed. In determining the amounts of penalties to assess, the commissioner shall consider:

(1) The financial resources and good faith of the savings bank or institution-affiliated party.

(2) The gravity of the violation, practice, or breach.

(3) Any history of previous violations.

(4) Other matters as justice and fundamental fairness may require.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1337 - Effect of termination or resignation of an institution-affiliated party

§1337. Effect of termination or resignation of an institution-affiliated party

The resignation, termination of employment, or separation of an institution-affiliated party from the savings bank affected by such party's activities, shall not affect the jurisdiction and authority of this Part and of the commissioner to issue any appropriate notice or to take any appropriate action if the notice is served within five years of the party's ceasing to be an institution-affiliated party of the savings bank in question.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1338 - Unauthorized participation by convicted individual

§1338. Unauthorized participation by convicted individual

A.(1) Any person who has been convicted of any criminal offense involving dishonesty or a breach of trust shall not participate, directly or indirectly, in any manner in the conduct of the affairs of a savings bank, except with the prior written consent of the commissioner.

(2) A savings bank shall not permit such participation, except with the prior written consent of the commissioner.

B. Whoever knowingly violates Subsection A of this Section shall be fined not more than ten thousand dollars for each day that such prohibition is violated or shall be imprisoned for not more than five years, or both.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1339 - Perjury; false statements

§1339. Perjury; false statements

A. Any person who knowingly makes, causes, or allows someone else to cause to be made or to make a false statement, under the oath required by this Chapter, on any report or statement required by the commissioner, or to the commissioner, shall be subject to the provisions of R.S. 6:1336.

B. When financial loss to a savings bank is caused by such statements, the penalties shall be commensurate with that loss.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1340 - False advertising

§1340. False advertising

A. No savings bank shall issue, publish, or cause or permit to be issued or published, any advertisement which, in part or taken as a whole, is in any way false or misleading.

B. The commissioner may require any association to file a true copy of the text of any advertisement in the office of the commissioner within two days after the issuance, circulation, or publication of such advertisement. All of the powers of this Part shall be available to the commissioner as the result of an association's violation of this Part.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1341 - Prohibitive practices; additional

§1341. Prohibitive practices; additional

In addition to the provisions contained in R.S. 6:1337, 6:1338, 6:1339, and 6:1340, all of the provisions contained in Chapter 4 of this Title shall be applicable to all savings banks chartered under this Chapter as of September 1, 1990.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1351 - PROFESSIONAL SERVICES TO FEDERALLY

CHAPTER 18. PROFESSIONAL SERVICES TO FEDERALLY

INSURED FINANCIAL INSTITUTIONS

§1351. Professional responsibility

Unless otherwise agreed in writing, attorneys licensed to practice law in this state and their law firms and licensed certified public accountants and their firms, while acting in the course and scope of providing legal, accounting, auditing, consulting, and other professional services to federally insured financial institutions, shall have no greater duty of professional responsibility to the institution, its shareholders, depositors, customers, creditors, or insurers than that required of attorneys under the Rules of Professional Conduct, Article XVI of the Appendix to Chapter 4 of Title 37 of the Louisiana Revised Statutes of 1950, and with respect to certified public accountants, the duty of professional responsibility shall be that established by generally accepted accounting principles and generally accepted auditing standards.

Acts 1991, No. 602, §1.



RS 6:1352 - Professional liability

§1352. Professional liability

A. An attorney or licensed certified public accountant providing legal, accounting, auditing, consulting, or other professional services to a federally insured financial institution shall only be liable for actions or inactions based upon traditional concepts of legal or accounting malpractice judged under accepted standards within the locality where such attorney or certified public accountant practices.

B. The Rules of Professional Conduct for attorneys and any rule promulgated by the State Board of Certified Public Accountants of Louisiana pursuant to R.S. 37:75 shall not be viewed as formulated malpractice rules and failure to comply with the requirements of those rules shall not be considered malpractice per se.

Acts 1991, No. 602, §1.



RS 6:1353 - Officers and directors

§1353. Officers and directors

Attorneys or licensed certified public accountants serving as officers or directors, or both, of federally insured financial institutions while acting in that capacity are held to the same standard of fiduciary responsibility and liability as other non-attorney or non-certified public accountant officers and directors of the institution.

Acts 1991, No. 602, §1.



RS 6:1354 - Imposition of greater standards; liability

§1354. Imposition of greater standards; liability

Any person who unsuccessfully attempts to impose a greater standard of responsibility or liability than that provided by this Chapter shall be liable for attorney fees incurred in the defense of such attempt and for damages, whether foreseeable or not.

Acts 1991, No. 602, §1.



RS 6:1361 - AUTOMATED TELLER MACHINES/NIGHT

CHAPTER 19.

AUTOMATED TELLER MACHINES/NIGHT

DEPOSITORY CUSTOMER SAFETY ACT

§1361. Short title

This Chapter shall be known and may be cited as the "Automated Teller Machines/Night Depository Customer Safety Act".

Acts 1995, No. 588, §1, eff. July 1, 1996.



RS 6:1362 - Intent; scope; effect

§1362. Intent; scope; effect

A. It is the intent of the legislature in enacting this Chapter to enhance the safety of persons using automated teller machines and night depositories in Louisiana without discouraging the location of such facilities in places that are convenient to users or placing unreasonable burdens upon operators of such facilities. Since decisions concerning these facilities are inherently subjective and are necessarily influenced by many factors and conditions beyond the control of operators of these facilities, the standards provided in this Chapter are intended to be the only standards of care and duty applicable to such operators.

B. The legislature hereby recognizes the need for uniformity in the establishment of automated teller machine and night depository user safety standards. Therefore, this Chapter shall supersede and preempt any rule, regulation, code, statute, or ordinance of any political subdivision or other unit of local government or any other applicable standard with regard to these facilities.

Acts 1995, No. 588, §1, eff. July 1, 1996.



RS 6:1363 - Definitions

§1363. Definitions

As used in this Chapter, the following terms shall have the meanings specified in this Section:

(1) "Access area" means an outdoor area which is in the control of an operator and which is within a fifty-foot radius of an access facility. In the event that an access facility is located within ten feet of the corner of the building and is generally accessible from the adjacent side, the access area shall include the first forty constructed feet of the adjacent side of the building in the control of the operator.

(2) "Access facility" means an automated teller machine or a night depository.

(3) "Account" means a demand, checking, savings, or other deposit account, whether commercial or consumer, held directly by an operator.

(4) "Automated teller machine" means an electronic information processing device located in this state which accepts or dispenses cash in connection with an account or credit card. This term shall not include a device used solely to facilitate check guarantees or check authorizations or a device which is used in connection with the acceptance or dispensing of cash on a person-to-person basis, such as by a store cashier.

(5) "Control" means to have actual authority to direct the circumstances of use of an access area or access facility, including its maintenance, lighting, and landscaping.

(6) "Customer" means a person or other legal entity who owns an account provided by an operator whose access facility is being used.

(7) "Footcandle" means the light incident measured on a horizontal plane thirty-six inches above ground level. One footcandle is equal to one lumen per square foot.

(8) "Hours of darkness" means the period that commences thirty minutes after sunset and ends thirty minutes before sunrise.

(9) "Night depository" means a slot or compartment located in this state and provided by an operator to facilitate the delivery of cash or other negotiable instruments into a customer's account during non-business hours of operation.

(10) "Operator" means a state or national bank, savings association, credit union, industrial loans company, mutual savings bank, or other business entity that controls an access facility or access area.

Acts 1995, No. 588, §1, eff. July 1, 1996.



RS 6:1364 - Compliance required

§1364. Compliance required

A. Each operator shall substantially comply with the provisions of R.S. 6:1365 through 1367 and shall also adopt procedures for the periodic evaluation of access facilities and access areas in his control. However, compliance shall create no duty to relocate or cause structural modification to existing access facilities.

B. An operator who has initially complied with the provisions of R.S. 6:1365 through 1367 and has adopted and implemented procedures to semiannually verify compliance with such provisions shall not be deemed to be in violation of this Chapter unless both of the following conditions exist:

(1) The operator has actual or constructive knowledge of the violation. For purposes of this Paragraph, constructive knowledge shall mean the existence of facts which infer actual knowledge.

(2) The operator has failed to remedy the violation within thirty days of such knowledge.

C. Substantial compliance with the provisions of this Chapter shall fulfill any duty of an operator to protect against the risk of harm to any user of an access facility or access area covered by this Chapter, and shall be a bar to any claim for damages arising from the use of access facilities and access areas covered by this Chapter, provided that the operator was not grossly negligent or did not act intentionally.

Acts 1995, No. 588, §1, eff. July 1, 1996.



RS 6:1365 - Lighting standards

§1365. Lighting standards

The operator of an access facility shall provide lighting during hours of darkness in an access area in his control by meeting both of the following standards during such hours:

(1) There shall be a minimum of ten footcandles at the face of the access facility and extending in an unobstructed direction outward five feet.

(2) There shall be an average of two footcandles within the access area.

Acts 1995, No. 588, §1, eff. July 1, 1996.



RS 6:1366 - Landscape and vegetation standards

§1366. Landscape and vegetation standards

The operator of an access facility shall provide in an access area in his control for landscaping which promotes reasonable visibility of persons within such area by meeting each of the following standards:

(1) No bushes or shrubbery exceeding one foot in height shall be planted within a fifteen-foot radius of the access facility.

(2) Bushes and shrubbery outside the fifteen foot radius shall be maintained in a manner which promotes reasonable visibility of persons within the access area.

(3) Trees within the access area shall be trimmed upward to a minimum of six feet.

Acts 1995, No. 588, §1, eff. July 1, 1996.



RS 6:1367 - Notice of customer safety information

§1367. Notice of customer safety information

An operator shall provide to its customers a notice containing information on basic safety precautions to be employed while using access facilities. Such information shall be furnished by personally delivering or by mailing such notice to each customer at the last address to which statements on his account have been sent. Only one notice need be provided for each account. No operator shall be under any duty to provide such notice to a user of an access facility who is not his customer.

Acts 1995, No. 588, §1, eff. July 1, 1996.



RS 6:1371 - Repealed by Acts 2010, No. 743, §3, eff. July 1, 2010.

CHAPTER 20. LOUISIANA FINANCIAL LITERACY

EDUCATION IMPROVEMENT ACT OF 2008

§1371. Repealed by Acts 2010, No. 743, §3, eff. July 1, 2010.



RS 6:1372 - Repealed by Acts 2010, No. 743, §3, eff. July 1, 2010.

§1372. Repealed by Acts 2010, No. 743, §3, eff. July 1, 2010.



RS 6:1373 - Repealed by Acts 2010, No. 743, §3, eff. July 1, 2010.

§1373. Repealed by Acts 2010, No. 743, §3, eff. July 1, 2010.



RS 6:1374 - Repealed by Acts 2010, No. 743, §3, eff. July 1, 2010.

§1374. Repealed by Acts 2010, No. 743, §3, eff. July 1, 2010.



RS 6:1375 - Repealed by Acts 2010, No. 743, §3, eff. July 1, 2010.

§1375. Repealed by Acts 2010, No. 743, §3, eff. July 1, 2010.






TITLE 8 - Cemeteries

RS 8:1 - Definitions

TITLE 8

CEMETERIES

CHAPTER 1. DEFINITIONS

§1. Definitions

As used in this Title the following words and phrases, unless the context otherwise clearly indicates, shall have the meaning hereinafter ascribed to each:

(1) "Board" means the Louisiana Cemetery Board.

(2) "Burial" means the placement of human remains in a grave.

(3) "Burial park" means a tract of land for the burial of human remains in the ground, used or intended to be used, and dedicated, for cemetery purposes.

(4) "Burial vault" means a casket container placed in a grave for the purpose of burying human remains.

(5) "Care", "endowed care", or "perpetual care" means the maintenance, repair and care of all places where interments have been or are to be made, including the improvements thereon, in keeping with a well maintained cemetery, and general overhead expense necessary for such purposes.

(6) "Care funds", as distinguished from receipts from annual charges or gifts for current or annual care, means any cash or cash equivalent impressed with a trust by the terms of any gift, grant, contribution, payment, devise, or bequest, or pursuant to contract, accepted by any cemetery authority owning, operating, controlling, or managing a privately operated cemetery, or by any trustee or licensee, agent or custodian for the same, under R.S. 8:454(B), and the amounts set aside under R.S. 8:454(A) and 454.1(C), and any income accumulated therefrom, where legally so directed by the terms of the transaction by which the principal is established. The term "care funds" includes both general and special care funds.

(7) "Cemetery" means a place used or intended to be used for the interment of the human dead. It includes a burial park, for earth interments; or a mausoleum, for vault or crypt interments; or a columbarium, or scattering garden, for cinerary interments; or a combination of one or more of these.

(8) "Cemetery authority" means any person, firm, corporation, limited liability company, trustee, partnership, association or municipality owning, operating, controlling or managing a cemetery or holding lands within this state for interment purposes.

(9) "Cemetery business" and "cemetery purposes" mean any and all business and purposes requisite to, necessary for, or incident to establishing, maintaining, operating, improving or conducting a cemetery, interring human remains, and the care, preservation and embellishment of a cemetery.

(10) "Cemetery management organization" means a legal entity contracting as an independent contractor with a cemetery authority to manage a cemetery, but does not mean individual managers employed by or contracting directly with cemetery authorities operating under this title.

(11) "Cemetery sales organization" means any legal entity contracting as an independent contractor with a cemetery authority to conduct sales of one or more cemetery spaces, whether by deed, servitude, grant of right to use or otherwise, and/or cemetery products. It does not mean individual salesmen or sales managers employed by and contracting directly with cemetery authorities operating under this law, nor does it mean funeral establishments or funeral directors operating under licenses authorized by R.S. 37:831 et seq., when dealing directly with a cemetery authority, with members of the family of a deceased person or other persons authorized by law to arrange for the funeral and/or interment of such deceased human being, or with an individual negotiating the sale of cemetery property as a part of his or her pre-need arrangements under Chapter 6 hereof.

(12) "Cemetery space" means a grave, crypt, vault, niche, tomb, lawn crypt, or any other property used or intended to be used for the interment of human remains.

(13) "Columbarium" means a building or a structure, room or other space in a building or structure containing niches for permanent inurnment of cremated remains in a place used or intended to be used, and dedicated, for cemetery purposes.

(14) "Community cemetery" means a cemetery owned, operated, controlled or managed by any association or organization, in which the sale of lots, graves, crypts, vaults, or niches is restricted principally to individuals within a community.

(14.1) "Corporation" means any corporation or limited liability company now or hereafter organized, which is or may be authorized by its articles or operating agreement to conduct any one or more of the businesses of a cemetery.

(15) "Cremated remains" means human remains after cremation in a crematory.

(16) "Cremation" means the reduction of the body of a deceased person to cremated remains in a crematory.

(17) "Crematory" means a building or structure containing one or more retorts for the reduction of bodies of deceased persons to cremated remains.

(18) "Crematory and columbarium" means a building or structure containing both a crematory and columbarium.

(19) "Crypt" or "vault" means a space in a mausoleum of sufficient size, used or intended to be used, to entomb human remains.

(20) "Directors" means the board of directors, board of trustees or other governing body of a cemetery authority, cemetery sales organization or cemetery management organization.

(20.1) "Disposition" means the interment, burial, cremation, or anatomical donation of the body of a deceased person or parts of the body of a deceased person. Disposition shall not include any prohibited act under Part I of Chapter 12 of Title 17 of the Louisiana Revised Statutes of 1950, the Louisiana Anatomical Gift Act, the Louisiana Unmarked Human Burial Sites Preservation Act, or the Louisiana Historic Cemetery Preservation Act.

(21) "Entombment" means the placement of human remains in a mausoleum.

(22) "Family burial ground" means a cemetery in which no lots are sold to the public and in which interments are restricted to a group of persons related to each other by blood or marriage.

(22.1) "Force majeure" means any of the following circumstances:

(a) A major storm, major flood, or other similar natural disaster.

(b) A major accident beyond the cemetery authority's control and not ultimately found to be the fault of the cemetery authority.

(c) The delay by the federal government or any of its agencies, or the state or any of its agencies or political subdivisions in granting necessary permits.

(d) A valid order of any federal or state court of competent jurisdiction that prevents the timely completion of a project.

(23) "Fraternal cemetery" means a cemetery owned, operated, controlled or managed by any fraternal organization or auxiliary organization thereof, in which the sale of lots, graves, crypts, vaults or niches is restricted principally to its members.

(24) "Grave" means a space of ground in a cemetery, used or intended to be used, for burial.

(25) "Human remains" means the body of a deceased person and includes the body in any stage of decomposition, as well as cremated remains.

(26) "Interment" means the disposition of human remains by inurnment, scattering, entombment, or burial in a place used or intended to be used, and dedicated, for cemetery purposes.

(27) "Inurnment" means placing cremated remains in an urn or other suitable container and placing it in a niche, crypt or vault in a place used or intended to be used, and dedicated, for cemetery purposes.

(28) "Lawn crypts" means space for interment in preplaced chambers, or burial vaults, either side by side or multiple depth, covered by earth and/or sod and known also as below-ground crypts, westministers or turf top crypts.

(29) "Lot" or "plot" means land in a cemetery used or intended to be used for the interment of human remains within a grave, mausoleum or lawn crypt or columbarium.

(30) "Mausoleum" or "tomb" means a structure or building for the entombment of human remains in crypts or vaults in a place used or intended to be used, and dedicated, for cemetery purposes.

(31) "Municipal cemetery" means a cemetery owned, operated, controlled or managed by a municipality or other political subdivision of the state, or instrumentality thereof authorized by law to own, operate or manage a cemetery.

(32) "Niche" means a space in a columbarium used or intended to be used for inurnment of cremated human remains.

(33) "Owner" means a person to whom the cemetery authority has transferred full title to or the right of use of and/or interment in any cemetery space and who appears as the title holder in the official records of the cemetery authority.

(34) "Perpetual care cemetery" or "endowed care cemetery" means a cemetery wherein lots and other interment spaces are sold or transferred under the representation that the cemetery will receive perpetual or endowed care.

(35) "Person" means an individual, corporation, limited liability company, partnership, joint venture, association, trust or any other legal entity.

(36) "Privately owned cemetery" means any cemetery except a fraternal, municipal, or religious cemetery or a family burial ground.

(36.1) "Rearrangement" or "reuse" means the act of removing and disposing of a previously interred casket and the gathering and placing of human remains in an alternative container within the same cemetery space in order to accommodate additional interments.

(37) "Religious cemetery" means a cemetery that is owned, operated, controlled or managed by a recognized church, religious society, association or denomination, or by a cemetery authority or a corporation administering or through which is administered the temporalities of any recognized church, religious society, association or denomination.

(38) "Sale" means the sale of the full title to any cemetery space or the sale of the right of use of and/or interment in any cemetery space.

(39) "Temporary receiving vault" means a cemetery space used or intended to be used for the temporary placement of human remains.

(40) "Trustee" means the separate legal entity designated as trustee of a cemetery care fund.

Acts 1974, No. 417, §1. Amended by Acts 1980, No. 428, §1; Acts 1997, No. 921, §1; Acts 1999, No. 1199, §1; Acts 2001, No. 468, §1; Acts 2003, No. 1243, §1; Acts 2006, No. 609, §1; Acts 2010, No. 63, §1; Acts 2015, No. 270, §1, eff. July 1, 2015.



RS 8:61 - Cemetery board created; appointments; terms

CHAPTER 2. LOUISIANA CEMETERY BOARD

§61. Cemetery board created; appointments; terms

A. The Louisiana Cemetery Board is hereby created and shall be placed within the office of the governor. The board shall consist of seven members appointed by the governor. There shall be at least one member from each public service commission district existing at the time of the appointments and two members at large, who shall all be residents of Louisiana. Any change in the total membership or district of the public service commission shall not affect the term of any duly appointed member, but subsequent appointments shall be made so as to conform with membership and districts of the commission existing at the time of the subsequent appointments. The domicile of the board shall be in the parish of Jefferson. A majority of the board members shall constitute a quorum for all meetings.

B. Of the seven original members, five shall be appointed by the governor, at least one member from each public service commission district existing at the time of the appointments, from a list of ten nominees to be submitted by the Louisiana Cemeteries Association, Inc., not later than thirty days after July 31, 1974. Of the seven original members, two members shall be appointed by the governor at large, and such at large members and their successors shall not have any direct or indirect interest in either the cemetery or funeral business. Of the seven original members, the terms of the two members appointed at large shall expire January 1, 1976, the terms of two shall expire January 1, 1977, and the terms of three shall expire January 1, 1978. Thereafter, appointments shall be for a four-year term, and in the case of a member who is selected from a particular public service commission district, the successor of said member shall be appointed from the same public service commission district from a list of two nominees to be submitted by the Louisiana Cemeteries Association, Inc. for each such successor to be appointed. The said list of nominees shall be furnished to the governor not later than October thirty-first of each calendar year prior to the expiration of the term of such members. Similarly, any vacancy on the board created through the resignation or death of an appointee from a particular public service commission district shall be filled by a successor from the same public service commission district whose name shall come from a list of two nominees to be furnished by the Louisiana Cemeteries Association, Inc., within thirty days after the creation of the vacancy. Similarly, any vacancy on the board created through the resignation or death of a member at large shall be filled by the governor within thirty days after the creation of the vacancy. Each appointment by the governor shall be submitted to the Senate for confirmation.

Acts 1974, No. 417, §1. Amended by Acts 1980, No. 428, §1; Acts 1991, No. 430, §1; Acts 2001, No. 8, §3, eff. July 1, 2001; Acts 2003, No. 774, §2.



RS 8:62 - Qualifications of members

§62. Qualifications of members

Except for the two members at large to be appointed by the governor, the remaining members of the board shall be appointed only from persons who have had, immediately preceding their appointment, a minimum of five consecutive years experience in this state in the active administrative management of a cemetery authority and at the time of their appointment shall have the actual and full authority of a president, vice president, secretary, treasurer, owner, director, officer, or general manager of a cemetery corporation or of a general manager of any other form of cemetery authority, and they shall hold office only so long as they continue in such active, actual, and authoritative capacity. The five-year consecutive period shall be exclusive of time spent in the armed services.

Acts 1974, No. 417, §1; Acts 2001, No. 468, §1.



RS 8:63 - Compensation; expenses

§63. Compensation; expenses

The members of the board shall receive no compensation but shall receive necessary traveling and other expenses directly related to the performance of their duties.

Acts 1974, No. 417, §1.



RS 8:64 - Officers; administrative director; employees

§64. Officers; administrative director; employees

The board shall elect a chairperson, vice chairperson, and such other officers as it shall determine, from among its members. Each officer shall serve until his successor is elected and takes office. It may employ, fix the salaries, and prescribe the duties of an administrative director and such clerical, technical, and other employees as are necessary to carry out its duties.

Acts 1974, No. 417, §1. Amended by Acts 1980, No. 428, §1.



RS 8:65 - Meetings

§65. Meetings

The board shall meet at least twice a year and may meet at such other times as it may designate. Meetings may be held at any place within this state.

Acts 1974, No. 417, §1.



RS 8:66 - Administration and enforcement of law

§66. Administration and enforcement of law

The board shall enforce and administer the provisions of this title.

Acts 1974, No. 417, §1.



RS 8:66.1 - Investigations

§66.1. Investigations

The board may, for purposes of discovering a violation of this Chapter or implementing rules or orders issued pursuant to this Title, perform any of the following:

(1) Make such public or private investigations within or outside of this state as the board deems necessary to determine whether any person has violated this Title, or implement rules or orders issued pursuant to this Title, or to aid in the enforcement of this Title, or in the prescribing of rules and forms under this Title.

(2) Require or permit any person to file a statement in writing, under oath, by affidavit or by authentic act, as the board or attorney general determines, as to all the facts and circumstances concerning the matter being investigated.

(3) Investigate a person and examine the books, accounts, papers, correspondence, memoranda, purchase agreements, files, or other documents or records.

(4) Subpoena witnesses, compel their attendance, take evidence, and require the production of any books, accounts, papers, correspondence, memoranda, purchase agreements, files, or other documents or records which the board deems relevant or material to any investigation or proceeding under this Title.

(5) Apply to a district court of competent jurisdiction for an order requiring a person's appearance before the board or attorney general, or a designee of either or both, in cases where the person has refused to obey a subpoena issued by the board or attorney general. The person may also be required to produce documentary evidence germane to the subject of the investigation.

Acts 2010, No. 965, §1.



RS 8:66.2 - Cease and desist orders

§66.2. Cease and desist orders

A. If it appears to the board or to the attorney general that a person has engaged in an act or practice constituting a violation of this Title, or the implementing of rules or orders issued under this Title, the board or the attorney general may issue a cease and desist order directed to the person that requires the person to cease and desist from engaging in such an act or practice. A person may request a hearing within thirty days of actual receipt of the cease and desist order, as evidenced by the date on the return service. If a hearing is not timely requested, the cease and desist order shall become final by operation of law. The order shall remain effective from the date of issuance until the date the order becomes final by operation of law or is overturned by a hearing officer authorized to hear the matter following a request for hearing.

B. The board or attorney general shall not be required to post a bond.

Acts 2010, No. 965, §1.



RS 8:67 - Rules and regulations

§67. Rules and regulations

The board may establish necessary rules and regulations for the administration and enforcement of this title and prescribe the form of statements and reports provided for herein, but such rules and regulations shall not be in conflict with or contrary to any of the provisions of this title or of R.S. 49:951, et seq.

Acts 1974, No. 417, §1.



RS 8:68 - Hearings

§68. Hearings

In conducting hearings or other proceedings as authorized hereunder, the board shall comply with and have all authority granted to it under the provisions of R.S. 49:951, et seq.

Acts 1974, No. 417, §1.



RS 8:69 - Actions to enforce law; attorney general; special counsel

§69. Actions to enforce law; attorney general; special counsel

The attorney general shall represent the board in all matters pertaining to the administration or enforcement of this Title, or both, except in those matters in which the board has employed special counsel. The board shall fix the compensation of such special counsel.

Acts 1974, No. 417, §1. Amended by Acts 1980, No. 428, §1.



RS 8:69.1 - Service of pleadings upon board

§69.1. Service of pleadings upon board

Upon commencement of any action wherein a person or cemetery authority is alleged to be operating or conducting a cemetery business is named defendant1 the plaintiff's attorney shall mail a copy of the petition to the board within ten days of filing the action.

Added by Acts 1980, No. 428, §1.

1The language of this section appears as in the enrolled bill.



RS 8:69.2 - Receiverships; procedure; powers, duties, and qualifications; disposition of cemetery

§69.2. Receiverships; procedure; powers, duties, and qualifications; disposition of cemetery

A. The Louisiana Cemetery Board shall notify the attorney general of the potential need for the establishment of a receivership if the board finds that a cemetery meets one or more of the following conditions:

(1) Is insolvent. For purposes of this Section, the term "insolvent" shall mean any of the following:

(i) Having generally ceased to pay debts in the ordinary course of business with the exception of debts in which there is a bona fide dispute.

(ii) Being unable to pay debts as they become due.

(iii) Being insolvent within the meaning of federal bankruptcy law.

(2) Has utilized trust funds for personal or business purposes in a manner inconsistent with Chapter 7 or 8 of this Title and the rules and regulations of the board.

(3) Has consistently failed to deliver paid-in-full merchandise to consumers.

(4) Has had its certificate of authority revoked by the board.

(5) Has a certificate of authority from the board that is in suspension, conditional suspension, or has not been renewed or reinstated by the board once it has lapsed.

(6) Has never obtained a certificate of authority from the board but nonetheless is operating a cemetery.

(7) Has been found, pursuant to the on-site examinations and board hearings authorized by this Title, to have repeatedly violated provisions of this Title or the rules and regulations of the board.

(8) Has been found, pursuant to the on-site examinations and board hearings authorized by this Title, to be operating in a manner that is harmful to the health, safety, or welfare of the public.

(9) Has failed to properly maintain the maps and interment records as required by this Title and the rules and regulations of the board.

(10) Has otherwise violated the provisions of this Title or the rules and regulations of the board.

B.(1) When it appears to the attorney general that a cemetery has engaged in or is engaging in a practice declared to be unlawful by this Title or that any of the conditions set forth in Subsection A of this Section are met, the attorney general may apply only after a reasonable attempt is made by the board to force compliance to the district court for the jurisdiction in which the cemetery is located for either of the following:

(a) An order appointing a receiver of the assets of the cemetery.

(b) An ex parte temporary restraining order to protect the assets and records of the cemetery.

(2) The court, upon receipt of a petition for a temporary restraining order which is verified by the attorney general, shall, after being satisfied that the interests of the public require the issuance of a temporary restraining order shall order that the cemetery assets, including but not limited to bank accounts, be frozen and preserved or may issue an order requiring that certain documents held by the cemetery owner be preserved, or both.

(3) The court, upon receipt of a petition for the appointment of a receiver, shall conduct a hearing on whether or not to appoint a receiver within twenty-four hours after service of the petition on the cemetery owner or licensee. If the court finds that it is in the best interest of the public that a receiver be appointed, the court shall direct that a copy of the order appointing the receiver be served on the cemetery authority engaged in or engaging in a practice declared to be unlawful under this Title by delivering the order to the last address of the cemetery that is on file with the board and the secretary of state.

(4) Upon the institution of a receivership by the court, the court shall have the authority to impound the property and business of the cemetery, including but not limited to maps, books, papers, documents, computers, and records appertaining thereto or so much thereof as the court may deem reasonably necessary to prevent further violation of this Title and so much thereof as the court may deem necessary to return the cemetery to compliance with this Title.

C.(1) A receiver appointed by the court shall take possession of the assets of the cemetery and shall be vested with the authority to administer, manage, and oversee all affairs of the cemetery.

(2) The appointed receiver shall not be required to post a bond for any activities undertaken pursuant to this Title or the rules and regulations of the board.

(3) The court may allow the receiver to file for protection under the bankruptcy code.

(4) The activities of the receiver shall not be limited or barred by the imposition of any penalties or conditions previously imposed upon the cemetery by the board.

(5) The receiver may pay the salaries and compensation that the receiver deems necessary for the administration and management of the cemetery.

(6) The receiver shall have the authority to hire and fire employees of the cemetery as he deems necessary in order to carry out all duties necessary for the administration and management of the cemetery.

(7) The receiver may be reimbursed for his expenditures under this Section from the assets of the cemetery as funds become available.

(8) The receiver shall also have all of the powers granted to receivers under R.S. 12:151 et seq.

(9) The receiver shall hold or have the qualifications to hold, pursuant to the qualifications identified in this Title and in the rules and regulations of the board, a certificate of authority to operate a cemetery from the board. The appointments shall be limited to one year with reappointment permissible. Any person appointed under this Section shall be required to make an accounting to and file a report with the court, the attorney general, and the board at least once each ninety days.

(10) Compensation for such receivers shall be within the discretion of the court but shall not include actual expenditures by the receiver. The receiver shall be reimbursed for all actual receipts for expenditures as funds become available and certainly no later than at the termination of the receivership.

(11) The board shall not be liable for any expenses or fees of the receiver.

D.(1) Upon restoration of the cemetery so that it complies with the provisions of this Title and the rules and regulations of the board, the court shall terminate the receivership.

(2) Upon good cause shown, the court may terminate the receivership prior to compliance with the provisions of this Title and the rules and regulations of the board to allow for the sale of the cemetery to a qualified purchaser who has agreed to complete the requirements for compliance with this Title and the rules and regulations of the board.

(3) If the owner of the cemetery cannot obtain a certificate of authority to operate the cemetery from the board, the cemetery property and assets shall be sold at a judicial sale pursuant to R.S. 9:3001 and R.S. 13:4341 et seq.

(4) The purchaser of the cemetery shall hold or be able to obtain, pursuant to the qualifications identified in this Title and in the rules and regulations of the board, a certificate of authority to operate a cemetery from the board.

(5) This Section shall not prohibit the court from allowing the sale of the cemetery to a municipal corporation.

(6) The receiver and his employees shall be prohibited from bidding on or purchasing the cemetery at the judicial sale. This provision shall not apply if the receiver is a governmental entity or a not-for-profit organization.

(7) In the order of sale of the cemetery, the court shall make a provision for notice to creditors and the filing of claims against the receivership. Any remaining funds held by the cemetery or funds realized through the sale of the cemetery under this Section shall be used to satisfy, in the following order:

(a) The reimbursement and compensation of the receiver.

(b) The cemetery's consumers or beneficiaries of the consumers.

(c) The cemetery's creditors.

(8) Upon payment of the receiver, consumers or beneficiaries of the consumers, and the creditors, the remaining funds acquired through the judicial sale of the cemetery shall be disbursed in the following order:

(a) Forty percent of the amount remaining following the payments required by Paragraph (7) of this Subsection shall be placed in the registry of the court for a period of two years and shall be disbursed to cover any unfunded liability, including but not limited to pre-need sales, that is not discovered during the receiver's review of the cemetery's records.

(b) The remaining sixty percent shall be disbursed to the owner against whom the receivership was instituted.

(c) Following the two year period required by Subparagraph (a) of this Paragraph, funds remaining in the registry of the court may be released to the owner against whom the receivership was instituted unless there is a reasonable showing that outstanding unfunded liabilities continue to exist. Upon such a showing, the court may order that the remaining funds stay in the court registry until such a time as the unfunded liabilities are satisfied.

(9) The provisions of this Section shall not apply to a cemetery which is located in an area which is under a gubernatorially declared disaster pursuant to R.S. 29:724, so long as the executive order is in effect.

Acts 2008, No. 541, §1, eff. June 30, 2008.



RS 8:70 - Application for certificate of authority

§70. Application for certificate of authority

The initial application for a certificate of authority, including without limitation an application for a new certificate required by R.S. 8:76, shall be made in writing by a cemetery authority to the board on a form prescribed by the board, accompanied by an application fee set by the board not to exceed one thousand dollars. Applications for renewal of a valid, subsisting, and unsuspended certificate of authority shall be made in similar fashion, accompanied by the regulatory charge provided for in this Title. All initial applications must show that the cemetery authority owns or is actively operating a cemetery which is subject to the provisions of this Title.

Acts 1974, No. 417, §1; Acts 1992, No. 105, §1; Acts 2003, No. 704, §1; Acts 2015, No. 222, §1.



RS 8:71 - Proof of applicant's compliance with law, rules and regulations; financial responsibility and reputation

§71. Proof of applicant's compliance with law, rules and regulations; financial responsibility and reputation

The board shall determine that the applicant and its officers, directors, owners, and managerial personnel are financially responsible, trustworthy, and have good personal and business reputations, in order that only cemeteries of permanent benefit to the community in which they are located will be established in this state. The board may require such proof as it deems advisable concerning the compliance by such applicant with all the laws, rules, regulations, ordinances, and orders applicable to it. If the board refuses to grant an applicant a certificate of authority, it shall inform the applicant in writing by registered or certified mail of the reasons therefor and the applicant shall be entitled to a hearing, if requested by the applicant in writing within thirty days of receipt of the denial. The hearing shall be conducted in accordance with the provisions of the Administrative Procedure Act, R.S. 49:951, et seq.

Acts 1974, No. 417, §1. Amended by Acts 1980, No. 428, §1.



RS 8:72 - Certificates; regulatory charges; suspension; restoration; late charge; requirement of certificate

§72. Certificates; regulatory charges; suspension; restoration; late charge; requirement of certificate

A. The regulatory charges for a certificate of authority at all periods of the year are the same as provided in this Chapter. All regulatory charges shall be payable at the time of the filing of the application and prior to issuance of the certificate. All certificates issued by the board shall be valid unless suspended or revoked by the board. However, failure to pay the regulatory charge fixed by the board prior to the first day of February for any year shall effect the suspension of the certificate of authority, which may be restored upon payment of the prescribed charge, and an additional late charge of fifty percent of the amount of the prescribed regulatory charge or one hundred dollars, whichever is lesser.

B. No person shall engage in the operation of or conduct a cemetery business, including but not limited to the sale of cemetery merchandise, lots, or other interment spaces, without a valid subsisting and unsuspended certificate of authority.

Acts 1974, No. 417, §1. Amended by Acts 1980, No. 428, §1; Acts 1997, No. 921, §1.



RS 8:73 - Regulatory charges; rate

§73. Regulatory charges; rate

A. Every cemetery authority shall pay, for each cemetery operated by it, an annual regulatory charge, as fixed by the board, of not more than five dollars for each interment, entombment, and inurnment made during the preceding full calendar year, but not less than fifty dollars for each cemetery. Upon payment of the applicable charges and compliance with the other provisions hereof and the rules and regulations of the board, the board shall issue a certificate of authority.

B. The board may increase the regulatory charge specified in Subsection A of this Section to not more than twenty dollars to cover no more than the board's reasonable and ordinary expenses, including the cost of litigation.

Acts 1974, No. 417, §1; Acts 1992, No. 105, §1; Acts 2003, No. 704, §1; Acts 2015, No. 222, §1.



RS 8:74 - Sale or interment; certificate of authority; penalty

§74. Sale or interment; certificate of authority; penalty

It shall be a misdemeanor for any person to operate or conduct a cemetery business without a valid, subsisting, and unsuspended certificate of authority. Each sale, interment, or other act constituting the operation or conduct of a cemetery business shall be a separate violation, and for each violation there shall be a fine of not less than one hundred dollars nor more than five hundred dollars or imprisonment for not less than thirty days nor more than six months, or both.

Acts 1974, No. 417, §1. Amended by Acts 1980, No. 428, §1.



RS 8:75 - Refusal to grant, revocation, or suspension of certificate; injunction; fines; additional orders

§75. Refusal to grant, revocation, or suspension of certificate; injunction; fines; additional orders

A. For violation of any provision of this Title or the rules or regulations adopted and promulgated by the board in accordance with the Administrative Procedure Act, the board may, in addition to imposing fines, refuse to grant, revoke, or suspend a certificate of authority and may institute legal proceedings to enjoin any person from operating or conducting a cemetery business.

B. If the board finds that one or more grounds exist for the discretionary suspension or revocation of a certificate of authority issued pursuant to the provisions of this Chapter, it may, in lieu of or in addition to the suspension or revocation, impose a fine upon the certificate holder in an amount not to exceed one thousand dollars for each non-willful violation and in an amount not to exceed ten thousand dollars for each willful violation, plus cost of the court reporter and the attorney fees of the board.

C. If the board finds that any natural or juridical person has violated the provisions of this Title or the rules or regulations adopted and promulgated by the authority vested in this Chapter, it may impose a fine upon that natural or juridical person in an amount not to exceed one thousand dollars for each non-willful violation and in an amount not to exceed ten thousand dollars for each willful violation, plus cost of the court reporter and the attorney fees of the board.

D. The board may grant not more than thirty days from the date of the order for the payment of any fine.

E. The board may apply to a district court of the parish in which the cemetery is located for, and such court shall have the authority to issue, such additional orders as may be necessary to protect the health, welfare, or safety of the public.

Acts 1974, No. 417, §1. Amended by Acts 1980, No. 428, §1; Acts 2001, No. 468, §1; Acts 2014, No. 67, §1; Acts 2015, No. 222, §1.



RS 8:76 - Sale or transfer of cemetery authority; application for new certificate of authority; compliance required; late charge

§76. Sale or transfer of cemetery authority; application for new certificate of authority; compliance required; late charge

A. Within thirty days after the sale or transfer of ownership or control of a cemetery or cemetery authority, the transferor must return its certificate of authority to the board. The transferee must file an application, within thirty days, after the sale or transfer of ownership or control of a cemetery authority, and meet all the requirements of this Chapter. The application for a certificate of authority shall be accompanied by the prescribed regulatory charge.

B. Transferees which fail to file an application for a certificate of authority at the time required herein shall, in addition to the prescribed regulatory charge, pay an additional late charge of fifty percent of the prescribed regulatory charge or one hundred dollars whichever is lesser.

C.(1) Upon the filing of a completed application, the transferee may operate the business until its application is acted upon by the board. The board shall issue a certificate of authority to the transferee upon the transferee's compliance with all of the provisions and requirements of this Chapter.

(2) If the board refuses to grant the transferee a new certificate of authority, it shall inform the transferee in writing by registered or certified mail of the reasons therefor and the transferee shall be entitled to a hearing if requested within thirty days of receipt of the denial. The hearing shall be conducted in accordance with the provisions of the Administrative Procedure Act.

Acts 1974, No. 417, §1. Amended by Acts 1980, No. 428, §1; Acts 1997, No. 921, §1; Acts 2006, No. 609, §1.



RS 8:77 - Cemetery fund

§77. Cemetery fund

All monies received by the board shall be held by the treasurer of the board and shall be used to pay for services, machinery, equipment and supplies, travel and living expenses where necessary, and such other expenses as may be reasonably required in the orderly and efficient operation of the functions of the board.

Acts 1974, No. 417, §1.



RS 8:78 - Exemptions; exempt certificates of authority; renewal; fees

§78. Exemptions; exempt certificates of authority; renewal; fees

A. The provisions of R.S. 8:70, 71, 72, 73, and 76 shall not apply to family burial grounds, fraternal cemeteries, municipal cemeteries, community cemeteries, state cemeteries, federal cemeteries, or religious cemeteries that do not sell cemetery spaces, sell the right of use or interment in any cemetery space, or charge a maintenance fee per cemetery space for an amount in excess of three hundred dollars.

B. The provisions of R.S. 8:70, 71, 72, 73, and 76 shall not apply to community cemeteries owned and operated by nonprofit corporations in existence prior to January 1, 2007, whose officers and directors serve on a voluntary basis without compensation for their services.

C. The provisions of R.S. 8:70, 71, 72, 73, and 76 shall not apply to columbarium facilities owned and operated by churches for the interment of human remains.

D. Notwithstanding the provisions of this Section, every cemetery authority or person, hereinafter in this Subsection referred to as the "applicant", seeking to be identified as a cemetery or columbarium facility that is exempt pursuant to the provisions of this Section, shall provide the board such proof as the board deems necessary to determine whether an applicant meets the qualifications for exemption. If the board determines that an applicant is qualified for exemption, the applicant shall apply for an exempt certificate of authority on a form prescribed by the board, accompanied by an application fee of two hundred fifty dollars to cover the board's reasonable and ordinary expenses associated with determining whether the applicant is in compliance with applicable provisions of this Title.

E.(1) No later than April first and in three-year intervals thereafter, any cemetery authority or person holding an exempt certificate of authority shall apply for renewal of the certificate by submitting to the board such information as the board deems necessary to determine if the cemetery authority or person continues to meet the qualifications for exemption, in addition to a renewal fee of fifty dollars to maintain the exemption previously granted.

(2) Failure to submit the required information or pay the prescribed renewal fee by April first of the respective renewal interval shall effect the suspension of the applicable exempt certificate of authority. The board shall assess a late charge of twenty-five dollars to any cemetery authority or person making the submission of information and payment of the prescribed fee after April first of the respective renewal interval.

(3) The board may reinstate a suspended exempt certificate of authority after April first of the respective renewal interval, if the cemetery authority or person submits to the board the required information, payment of the prescribed renewal fee, and the assessed late charge of twenty-five dollars.

F. At any time, if the board determines a cemetery authority or person no longer meets the qualifications to maintain an exempt certificate of authority, the cemetery authority or person shall begin the process of applying for a nonexempt certificate of authority, as required by this Chapter, within thirty days of receipt of written notice of the board's determination of nonexemption.

Acts 1974, No. 417, §1; Acts 1997, No. 921, §1; Acts 2006, No. 669, §1; Acts 2015, No. 222, §1, special effective date.

NOTE: See Acts 2015, No. 222, §2, regarding effective dates.



RS 8:101 - PUBLICLY OWNED CEMETERIES

CHAPTER 3. PUBLICLY OWNED CEMETERIES

§101. Municipal corporations; establishment and maintenance of cemeteries

The governing authority of any municipal corporation may acquire, establish and maintain one or more public cemeteries.

Acts 1974, No. 417, §1.



RS 8:102 - Ordinance creating cemetery; location

§102. Ordinance creating cemetery; location

A public cemetery may be established by an ordinance passed by the governing authority of the municipality. However, no municipal cemetery shall be established at a greater distance than one mile from the limits of the municipality creating it.

Acts 1974, No. 417, §1.



RS 8:103 - Anticipation of revenues; bonds or certificates; taxes

§103. Anticipation of revenues; bonds or certificates; taxes

In order to provide a site or grounds and additions thereto and to provide and maintain streets, curbings, aisles, walkways, outside fences, drainage, and any building that may be needed for the use of a sexton or caretaker, as well as any electrical illumination needed, and to provide for the employment of a sexton or caretaker and the cutting of grass and the acquisition of and planting and care of trees, shrubbery and flowers, the governing authority of the municipality may either anticipate the revenues of the municipality or issue bonds or certificates based thereon as provided by law, or submit to the taxpayers at a special election to be called and held in the municipality by the governing authority, pursuant to the law, to vote negotiable bonds, within the limitations authorized by law, for any of the above purposes, and thereafter levy and collect taxes and pay and retire the bonds authorized at the election.

Acts 1974, No. 417, §1.



RS 8:104 - Funds for support and improvement; special municipal election authorized

§104. Funds for support and improvement; special municipal election authorized

In order to maintain streets, aisles, walkways, outside fences, drainage, cut the grass, and plant and care for shrubbery and flowers in any cemetery title to which is in the public and under the control and management of any municipality, and in order to employ a caretaker or sexton for these purposes, including the care of the interment spaces therein, the governing authority of a municipality may call a special election to provide funds for any or all of these purposes.

Acts 1974, No. 417, §1.



RS 8:105 - Maximum tax; use of proceeds

§105. Maximum tax; use of proceeds

The special election may be for a sum not in excess of one mill on the dollar assessment on all real property subject to taxation, and may be held under the election laws relative to voting special taxes. It shall not be necessary to fund the revenues into bonds, but revenues may be spent as received for the purposes herein set forth.

Acts 1974, No. 417, §1.



RS 8:106 - Rules and regulations; sexton and other employees

§106. Rules and regulations; sexton and other employees

The municipal governing authority may establish all rules and regulations deemed necessary for a public cemetery and may employ a sexton and other employees and fix and pay their compensation.

Acts 1974, No. 417, §1.



RS 8:107 - Gifts, donations and contributions

§107. Gifts, donations and contributions

The municipal governing authority may accept gifts for purposes of establishing and/or maintaining a public cemetery, provided there is no condition thereto inconsistent with the purposes herein set forth.

Acts 1974, No. 417, §1.



RS 8:108 - Expropriation

§108. Expropriation

A municipal governing authority may expropriate private property, in accordance with law, for the purpose of providing public burial grounds or cemeteries.

Acts 1974, No. 417, §1.



RS 8:109 - Lots, plots, or burial spaces; permits for interment; sale

§109. Lots, plots, or burial spaces; permits for interment; sale

A municipal governing authority may establish lots, plots or interment spaces within its public cemeteries and issue permits for the interment therein of deceased persons or sell any lot, plot, or interment space to the public, at terms fixed by the governing authority, to be used and maintained exclusively for such purposes and subject to the laws of this state and ordinances of the municipality governing public cemeteries.

Acts 1974, No. 417, §1.



RS 8:110 - Contract to assure proper care; maintenance; and control

§110. Contract to assure proper care; maintenance; and control

A municipal governing authority may contract with respect to any land acquired by it for cemetery purposes with any person on such terms and conditions and for such a period of time as will, in the discretion of the municipal governing authority, assure the proper care, maintenance and control of the public cemeteries.

Acts 1974, No. 417, §1.



RS 8:111 - Roads and drainage; parishes may provide

§111. Roads and drainage; parishes may provide

The governing authority of each parish and municipal corporation in this state is authorized and directed to construct and maintain the necessary roads or streets and to provide for proper drainage in all cemeteries which are publicly owned within the parish or municipality.

Acts 1974, No. 417, §1.



RS 8:112 - Expropriation of abandoned private cemeteries

§112. Expropriation of abandoned private cemeteries

Whenever the governing authority of any municipal corporation or parish determines that a private cemetery within its jurisdiction is not being used or maintained and is in fact abandoned or that there is no longer in existence any person or legal entity with the legal authority to operate, control, or manage an existing cemetery, it may judicially expropriate the cemetery and thereafter operate and maintain the cemetery as a public cemetery and make expenditures necessary for the acquisition, operation, and maintenance thereof.

Acts 1974, No. 417, §1. Acts 1984, No. 646, §1.



RS 8:113 - Powers of parish governing authorities

§113. Powers of parish governing authorities

All the powers and authority granted to municipal corporations under this Chapter shall be granted to and may be exercised by any parish governing authority.

Acts 1986, No. 330, §1.



RS 8:114 - Publicly owned cemeteries; mandatory trust accounts

§114. Publicly owned cemeteries; mandatory trust accounts

A. Funds received by a municipality for a publicly owned cemetery shall be deposited immediately into a trust account and shall be used by a municipality only for the purposes of constructing, operating, or maintaining a publicly owned cemetery within that municipality.

B. If a municipality desires to use such funds for a purpose other than the purposes provided for in Subsection A of this Section, the municipality shall submit the measure to the electorate of the municipality in a special election called for that purpose.

Acts 1997, No. 196, §1.



RS 8:121 - St. Mary Parish Cemetery District; creation; location

CHAPTER 3-A. ST. MARY PARISH CEMETERY DISTRICT

§121. St. Mary Parish Cemetery District; creation; location

The St. Mary Parish Police Jury is hereby authorized to create a Public Cemetery District composed of that part of Police Jury District 3 lying outside of the incorporated municipality of Patterson, that part of Police Jury District 5 lying outside of 1980 Census Enumeration Districts 150T, 150U, and 151, and Police Jury District 4 of St. Mary Parish. The objective and purpose of the St. Mary Parish Cemetery District created under the provisions of this Chapter shall be the acquisition, establishment, operation, and maintenance of one or more public cemeteries within the district.

Acts 1982, No. 296, §1.



RS 8:122 - Board, qualification of members; appointment; vacancies; removal of members; officers

§122. Board, qualification of members; appointment; vacancies; removal of members; officers

A. The St. Mary Parish Cemetery District shall be governed by a board of five commissioners, hereinafter referred to as the board, who shall be qualified voters and residents of the district and who shall serve without compensation. The board shall be appointed by the parish governing authority, one member to be from each of the following: the unincorporated area of Police Jury District 3, that part of Police Jury District 5 lying outside of 1980 Census Enumeration Districts 150T, 150U, and 151, the municipalities of Berwick and Morgan City, and the area of Bayou Vista. Three of the initial commissioners so appointed shall serve for two years, two for four years, and one for five years.

B. At the expiration of their respective terms of office, the successors to such initial appointees shall be appointed within thirty days for five-year terms. Vacancies shall be filled in accordance with the provisions of Subsection A of this Section. Any member of the board may be removed for cause and his appointment rescinded by two-thirds vote of the elected membership of the parish governing authority.

C. At its first meeting the board shall elect one of its members chairman and may, in its discretion, elect other officers from the membership. Special meetings shall be held at such time and place as shall be specified by call of the chairman.

Added by Acts 1981, No. 862, §1. Amended by Acts 1982, No. 296, §1.



RS 8:123 - Corporate status; purpose; powers and duties

§123. Corporate status; purpose; powers and duties

A. The St. Mary Parish Cemetery District shall constitute a body corporate in law, with all the powers of a corporation. Said district, through its board of commissioners, shall have the power and right to sue and be sued, and to do and perform any and all acts in its corporate capacity and in its corporate name which are necessary and proper for carrying out the purposes and object for which it is created.

B. The district, through its board of commissioners, is hereby granted and shall have and may exercise all powers necessary or convenient for carrying out its purposes, including, but not limited to the following:

(1) The board may acquire, establish, operate, and maintain one or more public cemeteries within the district.

(2) The board may incur debt and contract obligations.

(3) The board shall establish all rules and regulations deemed necessary for a public cemetery and may employ a sexton and other employees and fix and pay their compensation.

(4) The board shall construct and maintain the necessary roads and streets and shall provide for proper drainage in all publicly owned cemeteries in the district.

(5) The board may contract with respect to any land acquired by it for cemetery purposes with any person on such terms and conditions and for such period of time as will, in the discretion of the board, assure the proper care, maintenance, and control of the cemeteries located in the district.

(6) The board may establish lots, plots, or interment spaces within its public cemeteries and issue permits for the interment therein of deceased persons or sell any lot, plot, or interment space to the public at terms fixed by the board, to be used and maintained exclusively for such purposes and subject to the laws of this state and ordinances of the parish.

Added by Acts 1981, No. 862, §1. Amended by Acts 1982, No. 296, §1.



RS 8:124 - District as political subdivision; election imposing taxes, maximum tax; authority

§124. District as political subdivision; election imposing taxes, maximum tax; authority

The St. Mary Parish Cemetery District is hereby declared to be a political subdivision of the state. For carrying out the purposes of the district as provided in this Chapter, under the provisions of the Louisiana Constitution the board, as the governing authority of the district, shall have the power to call an election which will be held at the next regularly scheduled election, subject to approval by the parish governing authority, for the purpose of imposing ad valorem millage taxes for direct use by the district. At any election for the purpose of imposing such a tax, the proposition shall authorize a tax not in excess of three mills on the dollar assessment of all real property subject to taxation, and the election shall be held in accordance with the procedures enumerated in R.S. 39:781 et seq. relative to voting for special taxes. No such tax may be imposed unless a majority of the electors voting on the proposition approve said proposition. The proceeds of any such tax shall be used exclusively for those public cemeteries within the district as created by this Chapter.

Added by Acts 1981, No. 862, §1. Amended by Acts 1982, No. 296, §1.



RS 8:131 - Rapides Parish Cemetery District; creation; location

CHAPTER 3-B. RAPIDES PARISH CEMETERY DISTRICT

§131. Rapides Parish Cemetery District; creation; location

A. The Rapides Parish Police Jury is hereby authorized to create the Rapides Parish Cemetery District, hereinafter referred to as the "district", to be composed of that part of Rapides Parish located outside the incorporated municipalities of the parish. The objective and purpose of the district shall be the preservation and restoration of ancestral resting places, and abandoned or historic cemeteries, thereby preserving heritage and encouraging tourism.

B. The Rapides Parish Cemetery District shall not have any jurisdiction with respect to privately maintained cemeteries, or association cemeteries which have perpetual care and are regulated by the Louisiana Cemetery Board.

Acts 1989, No. 11, §1.



RS 8:131.1 - Board of commissioners; membership; appointment; vacancies; removal of members; officers

§131.1. Board of commissioners; membership; appointment; vacancies; removal of members; officers

A. The Rapides Parish Cemetery District shall be governed by a board of nine commissioners, hereinafter referred to as the board, who shall be qualified voters and residents of the district and who shall serve without compensation. The police jury shall appoint one commissioner from each of the police jury districts. Three of the initial commissioners so appointed shall serve for two years, three for three years, and three for four years.

B. At the expiration of their respective terms of office, the successors to the initial terms shall be appointed, within sixty days thereof, for four-year terms. Vacancies shall be filled in accordance with the provisions of Subsection A of this Section. Any member of the board may be removed for cause and his appointment rescinded by two-thirds vote of the elected membership of the police jury.

C. At its first meeting, the board shall elect one of its members chairman, and may, in its discretion, elect other officers from the membership. Meetings shall be held at such time and place as shall be specified by call of the chairman.

Acts 1989, No. 11, §1.



RS 8:131.2 - Powers and duties of the board; grants; donations

§131.2. Powers and duties of the board; grants; donations

The Rapides Parish Cemetery District, through its board of directors, shall have and may exercise all powers and duties necessary or convenient for carrying out its purposes, excepting the power of taxation. These powers of the district shall include, but not be limited to, the power to secure federal, state, local, or private donations, or grants for the restoration of cemeteries, including the fencing of same.

Acts 1989, No. 11, §1.



RS 8:132 - Grant Parish Cemetery District; creation; boundaries; purpose

CHAPTER 3-C. GRANT PARISH CEMETERY DISTRICT

§132. Grant Parish Cemetery District; creation; boundaries; purpose

The governing authority of Grant Parish is hereby authorized to create a public cemetery district to be designated as the Grant Parish Cemetery District, the boundaries of which shall be coterminous with the boundaries of Grant Parish. The objective and purpose of the Grant Parish Cemetery District created under the provisions of this Chapter shall be the acquisition, establishment, operation, and maintenance of one or more public cemeteries within the district.

Acts 1989, No. 147, §1.



RS 8:132.1 - Board, qualification of members; appointment; vacancies; removal of members; officers

§132.1. Board, qualification of members; appointment; vacancies; removal of members; officers

A. The Grant Parish Cemetery District shall be governed by a board of five commissioners, hereinafter referred to as the "board", who shall be registered voters and residents of Grant Parish and who shall serve without compensation. The board shall be appointed by the governing authority of Grant Parish. Two of the initial commissioners so appointed shall serve for two years, two for four years, and one for five years.

B. At the expiration of their respective initial terms of office, the successors to such initial appointees shall be appointed within thirty days for five-year terms. Vacancies shall be filled in accordance with the provisions of Subsection A of this Section. Any member of the board may be removed for cause and his appointment rescinded by two-thirds vote of the elected membership of the parish governing authority.

C. At its first meeting the board shall elect one of its members as chairman and may, in its discretion, elect other officers from the membership. Special meetings shall be held at such time and place as shall be specified by call of the chairman.

Acts 1989, No. 147, §1.



RS 8:132.2 - Corporate status; powers and duties

§132.2. Corporate status; powers and duties

A. The Grant Parish Cemetery District shall constitute a body corporate in law, with all the powers of a corporation. The district, through its board of commissioners, shall have the power and right to sue and be sued, and to do and perform any and all acts in its corporate capacity and in its corporate name which are necessary and proper for carrying out the purposes and object for which it is created.

B. The district, through its board of commissioners, is hereby granted and shall have and may exercise all powers necessary or convenient for carrying out its purposes, including but not limited to the following:

(1) The board may acquire, establish, operate, and maintain one or more public cemeteries within the district. However, the board shall have no authority to expropriate property.

(2) The board may incur debt and contract obligations.

(3) The board may establish all rules and regulations it deems necessary for any public cemetery acquired, established, operated, or maintained by the district.

(4) The board may employ a sexton and other employees and fix and pay their compensation.

(5) The board may contract with respect to any land acquired by it for cemetery purposes with any person on such terms and conditions and for such period of time as will, in the discretion of the board, assure the proper care, maintenance, and control of the public cemeteries located in the district.

(6) The board may establish lots, plots, or any interment spaces within its public cemeteries and issue permits for the interment therein of deceased persons or sell any lot, plot, or interment space to the public at terms fixed by the board, to be used and maintained exclusively for such purposes and subject to the laws of this state and ordinances of the parish.

C. The board shall construct and maintain the necessary roads and streets and shall provide for proper drainage in all public cemeteries in the district. The board shall provide upkeep and maintenance for public cemeteries in the district.

D. For purposes of this Chapter, a public cemetery shall include any cemetery owned by a municipality, by the parish, or by the district.

Acts 1989, No. 147, §1.



RS 8:132.3 - District as a political subdivision; election imposing taxes, maximum tax; authority

§132.3. District as a political subdivision; election imposing taxes, maximum tax; authority

The Grant Parish Cemetery District shall be a political subdivision of the state. For carrying out the purposes of the district as provided in this Chapter, under the provisions of the Constitution of Louisiana, the board, as the governing authority of the district, shall have the power to levy an ad valorem tax of not in excess of three mills on the dollar of assessed valuation on all immovable property in the district subject to taxation. However, no such tax may be imposed unless a majority of the electors voting on a proposition to levy the tax approve the proposition. The board shall have the authority to call an election, subject to approval by the parish governing authority, for the purpose of imposing such ad valorem taxes. Any election for the purpose of imposing such a tax shall be held in accordance with Chapter 6-A of the Louisiana Election Code. The tax, if authorized, shall be collected in the same manner and at the same time as ad valorem taxes on property subject to parish taxation are collected. The proceeds of any such tax shall be used exclusively for those public cemeteries within the district.

Acts 1989, No. 147, §1.



RS 8:133 - LaSalle Parish Cemetery District; creation; boundaries; purpose

CHAPTER 3-D. LASALLE PARISH CEMETERY DISTRICT

§133. LaSalle Parish Cemetery District; creation; boundaries; purpose

The governing authority of LaSalle Parish is hereby authorized to create a public cemetery district to be designated as the LaSalle Parish Cemetery District, the boundaries of which shall be coterminous with the boundaries of LaSalle Parish. The objective and purpose of the LaSalle Parish Cemetery District created under the provisions of this Chapter shall be the acquisition, establishment, operation, and maintenance of one or more public cemeteries within the district.

Acts 1989, No. 160, §1.



RS 8:133.1 - Board, qualification of members; appointment; vacancies; removal of members; officers

§133.1. Board, qualification of members; appointment; vacancies; removal of members; officers

A. The LaSalle Parish Cemetery District shall be governed by a board of five commissioners, hereinafter referred to as the "board", who shall be registered voters and residents of LaSalle Parish and who shall serve without compensation. The board shall be appointed by the governing authority of LaSalle Parish. Two of the initial commissioners so appointed shall serve for two years, two for four years, and one for five years.

B. At the expiration of their respective initial terms of office, the successors to such initial appointees shall be appointed within thirty days for five-year terms. Vacancies shall be filled in accordance with the provisions of Subsection A of this Section. Any member of the board may be removed for cause and his appointment rescinded by two-thirds vote of the elected membership of the parish governing authority.

C. At its first meeting the board shall elect one of its members as chairman and may, in its discretion, elect other officers from the membership. Special meetings shall be held at such time and place as shall be specified by call of the chairman.

Acts 1989, No. 160, §1.



RS 8:133.2 - Corporate status; powers and duties

§133.2. Corporate status; powers and duties

A. The LaSalle Parish Cemetery District shall constitute a body corporate in law, with all the powers of a corporation. The district, through its board of commissioners, shall have the power and right to sue and be sued, and to do and perform any and all acts in its corporate capacity and in its corporate name which are necessary and proper for carrying out the purposes and object for which it is created.

B. The district, through its board of commissioners, is hereby granted and shall have and may exercise all powers necessary or convenient for carrying out its purposes including but not limited to the following:

(1) The board may acquire, establish, operate, and maintain one or more public cemeteries within the district. However, the board shall have no authority to expropriate property.

(2) The board may incur debt and contract obligations.

(3) The board may establish all rules and regulations it deems necessary for any public cemetery acquired, established, operated, or maintained by the district.

(4) The board may employ a sexton and other employees and fix and pay their compensation.

(5) The board may contract with respect to any land acquired by it for cemetery purposes with any person on such terms and conditions and for such period of time as will, in the discretion of the board, assure the proper care, maintenance, and control of the public cemeteries located in the district.

(6) The board may establish lots, plots, or any interment spaces within its public cemeteries and issue permits for the interment therein of deceased persons or sell any lot, plot, or interment space to the public at terms fixed by the board, to be used and maintained exclusively for such purposes and subject to the laws of this state and ordinances of the parish.

C. The board shall construct and maintain the necessary roads and streets and shall provide for proper drainage in all public cemeteries in the district. The board shall provide upkeep and maintenance for public cemeteries in the district.

D. For purposes of this Chapter, a public cemetery shall include any cemetery owned by a municipality, by the parish, or by the district.

Acts 1989, No. 160, §1.



RS 8:133.3 - District as a political subdivision; election imposing taxes, maximum tax; authority

§133.3. District as a political subdivision; election imposing taxes, maximum tax; authority

The LaSalle Parish Cemetery District shall be a political subdivision of the state. For carrying out the purposes of the district as provided in this Chapter, under the provisions of the Constitution of Louisiana, the board, as the governing authority of the district, shall have the power to levy an ad valorem tax of not in excess of three mills on the dollar of assessed valuation on all immovable property in the district subject to taxation. However, no such tax may be imposed unless a majority of the electors voting on a proposition to levy the tax approve the proposition. The board shall have the authority to call an election, subject to approval by the parish governing authority, for the purpose of imposing such ad valorem taxes. Any election for the purpose of imposing such a tax shall be held in accordance with Chapter 6-A of the Louisiana Election Code. The tax, if authorized, shall be collected in the same manner and at the same time as ad valorem taxes on property subject to parish taxation are collected. The proceeds of any such tax shall be used exclusively for those public cemeteries within the district.

Acts 1989, No. 160, §1.



RS 8:135 - Sweet Lake - Grand Lake Community Cemetery District; creation; boundaries; purpose

CHAPTER 3-E. SWEET LAKE - GRAND LAKE COMMUNITY

CEMETERY DISTRICT OF CAMERON PARISH

§135. Sweet Lake - Grand Lake Community Cemetery District; creation; boundaries; purpose

The governing authority of Cameron Parish is hereby authorized to create a public cemetery district to be designated as the Sweet Lake - Grand Lake Community Cemetery District, the boundaries of which shall be coterminous with the boundaries of the Cameron Parish Police Jury District No. Three, located in the communities of Sweet Lake and Grand Lake. The objective and purpose of the Sweet Lake - Grand Lake Community Cemetery District created under the provisions of this Chapter shall be the acquisition, establishment, operation, and maintenance of one or more public cemeteries within the district.

Acts 2003, No. 541, §1.



RS 8:135.1 - Board, qualification of members; appointment; vacancies; removal of members; officers

§135.1. Board, qualification of members; appointment; vacancies; removal of members; officers

A. The Sweet Lake - Grand Lake Community Cemetery District shall be governed by a board of five commissioners, hereinafter referred to as the "board", who shall be qualified voters and residents of the district and who shall serve without compensation. The board shall be appointed by the governing authority of Cameron Parish. Two of the initial commissioners so appointed shall serve for two years, two for four years, and one for five years.

B. At the expiration of their respective initial terms of office, the successors to such initial appointees shall be appointed within thirty days for five-year terms. Vacancies shall be filled in accordance with the provisions of Subsection A of this Section. Any member of the board may be removed for cause and his appointment rescinded by a two-thirds vote of the elected membership of the parish governing authority.

C. At its first meeting the board shall elect one of its members as chairman and may, in its discretion, elect other officers from the membership. Special meetings shall be held at such time and place as shall be specified by call of the chairman.

Acts 2003, No. 541, §1.



RS 8:135.2 - Corporate status; powers and duties

§135.2. Corporate status; powers and duties

A. The Sweet Lake - Grand Lake Community Cemetery District shall constitute a body corporate in law, with all the powers of a corporation. The district, through its board of commissioners, shall have the power and right to sue and be sued, and to do and perform any and all acts in its corporate capacity and in its corporate name which are necessary and proper for carrying out the purposes and object for which it is created.

B. The district, through its board of commissioners, is hereby granted and shall have and may exercise all powers necessary or convenient for carrying out its purposes including but not limited to the following:

(1) The board may acquire, establish, operate, and maintain one or more public cemeteries within the district. However, the board shall have no authority to expropriate property.

(2) The board may incur debt and contract obligations.

(3) The board may establish all rules and regulations it deems necessary for any public cemetery acquired, established, operated, or maintained by the district.

(4) The board may employ a sexton and other employees and fix and pay their compensation.

(5) The board may contract with respect to any land acquired by it for cemetery purposes with any person on such terms and conditions and for such period of time as will, in the discretion of the board, assure the proper care, maintenance, and control of the public cemeteries located in the district.

(6) The board may establish lots, plots, or any interment spaces within its public cemeteries and issue permits for the interment therein of deceased persons or sell any lot, plot, or interment space to the public at terms fixed by the board, to be used and maintained exclusively for such purposes and subject to the laws of this state and ordinances of the parish.

C. The board shall construct and maintain the necessary roads and streets and shall provide for proper drainage in all public cemeteries in the district. The board shall provide upkeep and maintenance for public cemeteries in the district.

D. For purposes of this Chapter, a public cemetery shall include any cemetery owned by a municipality, by the parish, or by the district.

Acts 2003, No. 541, §1.



RS 8:141 - St. Landry Parish Cemetery District; creation; boundaries; purpose

CHAPTER 3-F. ST. LANDRY PARISH CEMETERY DISTRICT

§141. St. Landry Parish Cemetery District; creation; boundaries; purpose

The governing authority of St. Landry Parish is hereby authorized to create the St. Landry Parish Cemetery District, hereinafter referred to as the "district", the boundaries of which shall be coterminous with the boundaries of St. Landry Parish. The objective and purpose of the district created under the provisions of this Chapter shall be the acquisition, establishment, operation, and maintenance of one or more public cemeteries within the district.

Acts 2003, No. 499, §1.



RS 8:141.1 - Board; qualification of members; appointment; vacancies; officers

§141.1. Board; qualification of members; appointment; vacancies; officers

A.(1) The registered voters of each police jury district in St. Landry Parish may propose the creation and implementation of cemetery districts in each police jury district in the parish. Each such cemetery district shall become operative when the proponents of a petition proposing the creation of a district contains the signatures of at least twenty-five registered voters of the police jury district in St. Landry Parish and such petition is filed with the registrar of voters for St. Landry Parish.

(2) If the registrar of voters determines that the required twenty-five electors have validly signed such petition for the creation of a cemetery district, he shall issue a certificate stating that the twenty-five or more electors residing in the proposed district have signed the petition and shall forward the petition to the governing authority of St. Landry Parish within fifteen days of receipt of the petition.

(3) Within fifteen days of the presentation of the petition by the registrar of voters, the governing authority of St. Landry Parish shall appoint members to a steering committee which shall be a transition committee forming such cemetery commission.

(4) Within fifteen days after the appointment of the steering committee, the steering committee shall submit names for commissioners from a list compiled from public meetings held to educate the public on the operation of the cemetery district and other related matters. The governing authority of St. Landry Parish shall, within fifteen days, appoint the commissioners from the list of names from the steering committee. The commission shall then be designated as the District Cemetery Commission. The specific designation of the cemetery district shall correspond to the respective police jury district as established by the 2000 decennial census.

B.(1) The boundaries of any such commission shall be coterminous with the boundaries of the respective police jury district when the commission is formed.

(2) An area may be removed from a district if the board of commissioners for such district receives a petition signed by at least two-thirds of the registered voters for the parish.

C. The commission shall be governed by a board of commissioners and shall be known as the Board of Commissioners of _________ District Cemetery Commission of St. Landry Parish, hereinafter referred to as the "board".

D.(1) The commissioners of each board shall be appointed by the governing authority of the parish of St. Landry. The governing authority shall appoint members from a particular police jury district who shall be residents of such district. The governing authority of the parish shall attempt to achieve a racial balance when appointing the commissioners to the board.

(2) Of the commissioners initially appointed, one-half shall serve for a term of two years and the remaining one-half shall serve for a term of four years. The length of the term of each commissioner appointed shall be determined at the first meeting of the commission.

(3) The commissioners shall serve until their successors have been appointed and qualified.

(4) The terms of commissioners of the board appointed upon the expiration of the initial terms shall be four years, and upon expiration of a term of office, a successor shall be appointed as provided in this Section.

(5) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled by the appointment as provided for in this Section for the unexpired term.

Acts 2003, No. 499, §1.



RS 8:141.2 - Corporate status; powers and duties

§141.2. Corporate status; powers and duties

A.(1) As soon as practical, the board shall meet and elect, from among their members, a chairman, a vice chairman, and a secretary/treasurer and such other officers as the board deems appropriate.

(2) The minute books, archives, funds, and accounts of the commission shall be maintained by the secretary/treasurer.

(a) The secretary/treasurer shall have signatory powers of the commission. The secretary/treasurer shall be bonded by a surety bond for the amount of funds the board handles between certified audits.

(b) The chairman, vice chairman, and secretary/treasurer shall have signatory powers for the purpose of check writing. Two of the three officers shall sign each check.

B. The duties of the officers shall be fixed by bylaws adopted by the board. The board shall adopt such rules and regulations as it deems necessary and advisable for the conduct of business and affairs and, to the extent that funds are available, shall hire such assistants and employees as they are needed to assist the board in the performance of its duties. The board shall hold regular meetings as shall be provided in the bylaws and may hold special meetings at such times and places within the boundaries of the commission as may be prescribed in the bylaws.

Acts 2003, No. 499, §1.



RS 8:141.3 - District as a political subdivision; election imposing taxes, maximum tax; authority

§141.3. District as a political subdivision; election imposing taxes, maximum tax; authority

A. Each district shall be considered a political subdivision of the state, and is granted all the powers to sue and be sued, and own equipment on property acquired by it for cemetery purposes and without limitation shall have all the rights and powers, and authority enumerated for a cemetery governing board.

B. The board shall have the power to levy and collect, within said boundaries of a district, an ad valorem tax not exceeding one mill on the dollar of assessed valuation on all immovable property in the district, for a period not to exceed ten years, as authorized by R.S. 33:2740.1.

C. The imposition, collection, and enforcement of the tax and any procedural details necessary to be established to supplement the provisions of this Section and to make provisions applicable to the tax imposed hereunder shall be fixed by the resolution of the commission. The commission shall have the authority to contract with the sheriff, the Department of Revenue, or any other agency or political subdivision for the collection of the tax.

D. The board shall set forth the purposes for which the proceeds of the tax are to be used in the proposition submitted at the election hereinafter required, and such proceeds may be funded into negotiable bonds.

E. The tax shall be adopted by a commission only after the question of the imposition of such tax and the funding thereof into bonds under the provisions of this Section shall have been submitted to the qualified electors within the boundaries of such district at an election to be called, conducted, canvassed, and promulgated by the governing authority of such district in accordance with the general laws of the state governing the authorization of general obligation bonds and the majority of the qualified electors voting in such election shall have voted in favor of such additional tax and the funding thereof into bonds.

F. The resolution imposing any tax hereunder, or amendments hereto, shall specify that the avails of proceeds of the tax after payment of collection costs shall be used solely by such commission for the maintenance of all areas that fall under the heading of Public Cemetery. The proposition approved at said election shall constitute a full and complete dedication of the avails or proceeds of said tax and its provisions shall control the allocation and expenditure thereof.

G. All revenue raised by taxes levied pursuant to this Section shall be used within the district levying the tax.

Acts 2003, No. 499, §1.



RS 8:201 - Incorporation required

CHAPTER 4. CEMETERY COMPANIES

§201. Incorporation required

It is unlawful for any corporation, partnership, firm, trust, association, or individual to engage in or transact any of the businesses of a cemetery within this state except by means of a corporation authorized to operate a cemetery. The corporation shall engage in the cemetery business in this state only if it has received a certificate of authority from the board pursuant to the provisions of Chapter 2 of this Title. The provisions of this Section shall not apply to a family burial ground as defined in R.S. 8:1(22).

Acts 1974, No. 417, §1; Acts 2015, No. 222, §1.



RS 8:202 - Corporations; how organized

§202. Corporations; how organized

Any private corporation authorized by its articles so to do may establish, maintain, manage, improve, or operate a cemetery, and conduct any or all of the businesses of a cemetery either for or without profit to its members or stockholders. A nonprofit corporation or a profit corporation may be organized in the manner provided in the general corporation laws of this state.

Acts 1974, No. 417, §1.



RS 8:203 - Prior operations not affected

§203. Prior operations not affected

The requirement in R.S. 8:201 shall not apply to any cemetery authority that is in existence and operating on July 31, 1974, and any such cemetery authority may continue to operate despite the fact that it may be owned and operated at the time by a corporation, partnership, firm, trust, association, or individual.

Acts 1974, No. 417, §1; Acts 2014, No. 88, §1.



RS 8:204 - Specific powers; rule making and enforcement

§204. Specific powers; rule making and enforcement

A cemetery authority may make, adopt, amend, add to, revise, repeal or modify, and enforce rules and regulations for the use, care, control, management, restriction and protection of all or any part of its cemetery, including without limitation the following:

(1) It may restrict and limit the use of all property within its cemetery;

(2) It may regulate the uniformity, class and kind of all markers, monuments and other structures within the cemetery and its subdivisions;

(3) It may regulate or prohibit the erection and/or installation of monuments, markers, effigies, structures and foundations within the cemetery;

(4) It may regulate or prevent the introduction or care of plants or shrubs within the cemetery;

(5) It may prevent interment in any part of the cemetery of human remains not entitled to interment and prevent the use of interment spaces for purposes violative of its restrictions or rules and regulations;

(6) It may regulate the conduct of persons and prevent improper assemblages in the cemetery, and

(7) It may make and enforce rules and regulations for all other purposes deemed necessary by the cemetery authority for the proper conduct of the business of the cemetery, for the transfer of any interment space or the right of interment, and the protection and safeguarding of the premises, and the principles, plans, and ideals on which the cemetery is conducted.

Acts 1974, No. 417, §1.



RS 8:205 - Rules and regulations; posting

§205. Rules and regulations; posting

The rules and regulations made pursuant to R.S. 8:204 shall be plainly printed or typewritten and maintained subject to inspection in the office of the cemetery authority.

Acts 1974, No. 417, §1.



RS 8:206 - Contracts required; disclosure

§206. Contracts required; disclosure

A cemetery authority offering to provide burial rights or a cemetery authority or other entity offering cemetery related merchandise and services shall provide to the customer, upon purchase, a written contract which complies with the requirements set forth in this Title and the rules and regulations of the Louisiana Cemetery Board.

Acts 2008, No. 188, §2, eff. June 13, 2008.



RS 8:301 - ACQUISITION OF CEMETERY PROPERTY

CHAPTER 5. ACQUISITION OF CEMETERY PROPERTY

§301. Right to acquire property

Cemetery authorities may take by purchase, donation or devise, property consisting of lands, mausoleums, crematories and columbariums, or other property within which the interment of the dead is or may be authorized by law.

Acts 1974, No. 417, §1.



RS 8:302 - Surveys and maps

§302. Surveys and maps

A. Every cemetery authority from time to time as its property is developed for cemetery purposes shall, in the case of land, survey and subdivide it into sections, blocks, plots, avenues, walks, or other subdivisions, and make a good and substantial map or plat showing the sections, plots, avenues, walks or other subdivisions, with descriptive names or numbers. In the case of a mausoleum or a columbarium, it shall make a good and substantial map or plat on which shall be delineated the sections, halls, rooms, corridors, elevations and other divisions, with descriptive names or numbers.

B. The preparation and use of any survey, map or plat hereinabove contemplated shall not constitute the dedication of the property depicted thereon solely for cemetery purposes, until and unless such property is actually used for said purposes. Accordingly, each such survey, map or plat may include undeveloped areas which may be marked "reserved for future development" and, when so marked, said areas, when subsequently developed and used for cemetery purposes shall be considered dedicated for such purposes, but if such areas are not to be used for cemetery purposes, the cemetery authority shall have the right to use such areas for any other lawful purposes.

C. Copies of such surveys, maps or plats shall be available for inspection by any interested party at the office of the cemetery authority.

D. Cemetery authorities organized after January 1, 1981, shall file the survey, map, or plat provided for in Subsection A of this Section with the board. Each cemetery authority shall file with the board a copy of any such survey, map, or plat affecting property acquired, developed, or used for cemetery purposes after January 1, 1981.

Acts 1974, No. 417, §1. Amended by Acts 1980, No. 428, §1.



RS 8:303 - Maps and plats; amendment

§303. Maps and plats; amendment

Any part or subdivision of the property as shown in the survey, map or plat referred to in R.S. 8:301 may, by order of the directors of the cemetery authority, be resurveyed and altered in shape and size and an amended survey, map or plat may be prepared so long as such change does not disturb the interred remains of any deceased person. Said amended survey, map or plat shall be available for inspection as hereinabove provided.

Acts 1974, No. 417, §1.



RS 8:304 - Permanency of dedication

§304. Permanency of dedication

A. After property is dedicated to cemetery purposes pursuant to this Chapter, neither the dedication nor the title of a plot owner shall be affected by the dissolution of the cemetery authority, by nonuse on its part, by alienation of the property, or otherwise, except as provided in this Title.

B. An official act of dedication of cemetery property shall be filed with the clerk of the district court for the parish in which the cemetery is located and with the Louisiana Cemetery Board. These requirements shall not apply to individual cemetery spaces within dedicated cemetery property. The provisions of this Subsection shall apply only to a cemetery established after June 21, 2008.

Acts 1974, No. 417, §1; Acts 2008, No. 423, §1, eff. June 21. 2008.



RS 8:305 - Rule against perpetuities, etc., inapplicable

§305. Rule against perpetuities, etc., inapplicable

Dedication to cemetery purposes pursuant to this title is not invalid as violating any laws against perpetuities or the suspension of the power of alienation of title to or use of property but is expressly permitted and shall be deemed to be in respect for the dead, a provision for the interment of human remains, and a duty to and for the benefit of the general public.

Acts 1974, No. 417, §1.



RS 8:306 - Removal of dedication; procedure

§306. Removal of dedication; procedure

A. Legislative intent. The following is the intent of the legislature:

(1) That the protection of unmarked human burial sites has been entrusted to the Louisiana Division of Archaeology and the attorney general.

(2) Notice of a judicial proceeding shall be given to the Louisiana Division of Archaeology and the attorney general in an action to cause the cemetery's dedication protection to be removed.

B. Property dedicated to cemetery purposes shall be held and used exclusively for cemetery purposes unless and until the dedication is removed from all or any part of it by judgment of the district court of the parish in which the property is situated in a proceeding brought by the cemetery authority for that purpose and upon notice of hearing to the board, and by publication as hereinafter provided, and proof satisfactory to the court: (1) That no interments were made in or that all interments have been removed from that portion of the property from which dedication is sought to be removed; and (2) That the portion of the property from which dedication is sought to be removed is not being used for interment of human remains.

C. When a petition is filed in court pursuant to Subsection B of this Section, a copy of the petition shall be served upon the Louisiana Division of Archaeology and the attorney general.

D.(1) The board or Louisiana Division of Archaeology shall have the right to intervene in any action filed pursuant to Subsection B of this Section.

(2) The attorney general may represent the board or the Louisiana Division of Archaeology in any action filed pursuant to Subsection B of this Section.

Acts 1974, No. 417, §1; Acts 2010, No. 79, §1.



RS 8:307 - Notice of hearing

§307. Notice of hearing

The notice of hearing by publication provided in R.S. 8:306 shall be given by publication once a week for at least three consecutive weeks in a newspaper of general circulation in the parish where the cemetery is located and the posting of copies of the notice in three conspicuous places on that portion of the property from which the dedication is to be removed. Said notice shall: (1) describe the portion of the cemetery property sought to be removed from dedication; (2) state that all remains have been removed or that no interments have been made in the portion of the cemetery property sought to be removed from dedication; and (3) specify the time and place of hearing.

Acts 1974, No. 417, §1.



RS 8:308 - Sale of cemetery spaces; abandoned spaces, defined, sale

§308. Sale of cemetery spaces; abandoned spaces, defined, sale

A. After completing the map or plat, a cemetery authority may sell and convey interment spaces, subject to such rules and regulations as may be then in effect or thereafter adopted by the cemetery authority, and subject to such other limitations, conditions and restrictions as may be inserted in the instrument of conveyance of such cemetery spaces.

B. In the event that any of the interment spaces in municipal, religious, and nonprofit cemeteries in the city of New Orleans have been abandoned as defined in Subsection C of this Section for more than a period of ten years, then a cemetery authority managing the cemetery in which such space is located, after advertising in the official journal of the city of New Orleans a notice attesting to such fact, may take possession of but not demolish such abandoned interment spaces and sell and convey same subject to rules and regulations as set forth in Subsection A of this Section.

C. Interment space shall be deemed to have been abandoned (1) after a cemetery authority shall have been unable after diligent efforts for twenty-five years to locate any of the owners or their successors or heirs, or, (2) in the event such interment space is no longer fit for human burial, there has been no interment in the preceding twenty-five years and the cemetery authority shall have been unable, after diligent efforts for one year, to locate any of the owners or their successors or heirs to provide care, maintenance or repairs for an interment space. A cemetery authority shall be deemed to have made diligent efforts to locate the owners or their successors or heirs of an interment space for a specified period of time if such authority (1) has advertised a notice stating that such authority proposes to acquire such interment space pursuant to this Section, which notice shall be advertised (a) in the case of the twenty-five year period provided herein (i) once a year in each of the first twenty-four years of such period, and (ii) once a month during the last year of such twenty-five year period, and (b) in the case of the one year period provided herein, once a month during such one year period; (2) has posted a notice on the space to the same effect as that specified in clause (1) of this sentence, once a month during the last year of either of such periods of time; and (3) has mailed a registered/certified letter to the last known owners of said interment space which letter shall contain a notice to the same effect as that specified in clause (1) of this statement; provided, however, that the requirement of clause (3) of this sentence shall not be applicable to the extent that the records of the cemetery authority acting pursuant to this Section do not contain the name and address of any owner of said interment space or (4) be determined by a court of competent jurisdiction to have exercised diligent efforts to locate the owners; provided, however, that prior to the initiation of any such legal action the cemetery authority has conformed with the requirements of the one year period of monthly advertisements, postings, and mailings as provided hereinabove and evidence of such notices has been exhibited to the court.

Acts 1974, No. 417, §1. Amended by Acts 1978, No. 747, §1, eff. July 17, 1978; Acts 2011, 1st Ex. Sess., No. 34, §1.



RS 8:308.1 - Franklin; interment space ownership

§308.1. Franklin; interment space ownership

A. If the city of Franklin determines that the ownership of an unused interment space in a cemetery it governs is ambiguous because the right to use the space for interment may have been sold more than one hundred years previously, but no record of such a sale is extant, the city may assume control of and sell the interment space after diligent effort to locate possible current owners by a review of the public records and the procedure established in Subsection B of this Section.

B. The city shall publish a public notice in its official journal, once a month for twelve consecutive months, attempting to locate owners of any such spaces. Such notice shall, at a minimum, provide each of the following:

(1) The identity of the interment spaces, either individually or by description of the general area of the cemetery where multiple spaces are located.

(2) A statement explaining that the right of interment in such a space may have been sold more than one hundred years previously, but the city has no record of such a sale.

(3) An address where a person who can show an ownership interest in such a space may present evidence of such ownership.

(4) A specific date after which the city assumes full ownership of any unclaimed spaces and after which a previous owner has no right, title, or interest in or to such a space.

C. After compliance with Subsection B of this Section, the city shall have full ownership and control of any interment spaces referenced in the notices specified in Subsection B of this Section, if no person files suit or otherwise presents sufficient evidence of an ownership interest on or before the date specified in Paragraph (B)(4) of this Section. However, if a person's claim of ownership is presented on a timely basis but evidence is insufficient to justify a belief therein, the claim for which the person may file suit is subject to a liberative prescription of one year from the date specified in Paragraph (B)(4) of this Section. If the person does not timely file suit as specified in this Subsection, the city may thereafter sell and convey such interment spaces as provided by law.

Acts 2015, No. 73, §1.



RS 8:309 - Execution of conveyances

§309. Execution of conveyances

All conveyances made by a cemetery authority shall be signed by such officer or officers as are authorized by the cemetery authority.

Acts 1974, No. 417, §1.



RS 8:310 - Interment spaces indivisible

§310. Interment spaces indivisible

All interment spaces the use of which has been conveyed by deed or certificate of ownership are indivisible except with the consent of the cemetery.

Acts 1974, No. 417, §1.



RS 8:311 - Commission on sales prohibited

§311. Commission on sales prohibited

It shall be unlawful for a cemetery authority, directly or indirectly, to pay or offer to pay to any person, firm or corporation not licensed under this title, a commission or bonus or rebate or other thing of value for the sale of an interment space. This shall not apply to a person employed by the cemetery authority to make such sales.

Acts 1974, No. 417, §1.



RS 8:312 - Employment of solicitors prohibited

§312. Employment of solicitors prohibited

It shall be unlawful for any person, firm or corporation, directly or indirectly, to pay or cause to be paid or offer to pay to any other person, firm or corporation, except the employee of a cemetery authority or a duly licensed cemetery sales organization, any commission, bonus, rebate or other thing of value in consideration for recommending that a dead human being be disposed of in any crematory or interred in an interment space.

Acts 1974, No. 417, §1.



RS 8:313 - Exemption from seizure and sale; mortgage prohibited

§313. Exemption from seizure and sale; mortgage prohibited

Property dedicated for cemetery purposes, including cemetery spaces and the land on which they stand, shall be exempt from seizure and sale for debt and shall not be susceptible for mortgage or other hypothecation, whether legal or conventional, and it shall be unlawful for any clerk of court or recorder of mortgages to record or certify any mortgage or encumbrance as bearing against any such property.

Acts 1974, No. 417, §1.



RS 8:314 - Record of ownership and transfers

§314. Record of ownership and transfers

A record shall be kept by each cemetery authority of the ownership of each interment space in the cemetery conveyed by it and of all transfers thereof. No transfer of any interment space heretofore or hereafter made, or of any right of interment, shall be complete or effective until actually recorded in the official records of the cemetery authority.

Acts 1974, No. 417, §1.



RS 8:315 - Inspection of records

§315. Inspection of records

The official records of each cemetery authority shall be open to inspection by the owner or duly authorized representative of an interment space during the customary office hours of the cemetery.

Acts 1974, No. 417, §1.



RS 8:316 - Opening of roads, railroads through cemetery; consent required, exception

§316. Opening of roads, railroads through cemetery; consent required, exception

After dedication pursuant to this title, and as long as the property remains dedicated to cemetery purposes, no railroad, street, road, alley, pipe line, pole line or other public thoroughfare or utility shall be laid out, through, over or across any part of it without the consent of the cemetery authority owning and operating it. If said cemetery authority is not in existence or not operating, then the consent of not less than two-thirds of the owners of interment spaces shall be required.

Acts 1974, No. 417, §1.



RS 8:317 - Certain cemetery lands exempt from taxes

§317. Certain cemetery lands exempt from taxes

Property dedicated for cemetery purposes, including cemetery spaces and the land on which they stand, shall be exempt from all taxation to the fullest extent permitted by the constitution and laws of this state.

Acts 1974, No. 417, §1.



RS 8:401 - CEMETERY SALES AND

CHAPTER 6. CEMETERY SALES AND

MANAGEMENT ORGANIZATION

§401. License to engage in business

No person shall engage in the business of a cemetery sales organization or a cemetery management organization except as authorized by this title and without first obtaining a license from the board.

Acts 1974, No. 417, §1.



RS 8:402 - Application for license

§402. Application for license

Any person wishing to establish and operate the business of a cemetery sales organization or a cemetery management organization must operate as a corporation as required by R.S. 8:201 and shall file with the board a written application for a license to operate. The application shall be on a form issued by the board which shall require, as a minimum, that the documents and information submitted to the board shall include:

(1) A statement of the states or other jurisdictions in which the corporation presently is conducting the business activity for which a license is being applied and any adverse order, judgment, or decree entered against the applicant in each jurisdiction or by any court.

(2) The corporation's name, address, the form of its organization, and the address of each of its offices within and without the state.

(3) The name, address, and principal occupation for the past five years of every director and officer of the applicant, and the name, address, and principal occupation for the past five years of every principal owner and principal stockholder. For this purpose, any individual whose interest in the applicant exceeds ten percent shall be considered a principal owner or stockholder.

(4) A copy of the articles of incorporation that establish the legal entity of the applicant.

(5) A narrative description of the promotional plan for the sale of cemetery property and services.

Acts 1974, No. 417, §1. Amended by Acts 1980, No. 428, §1.



RS 8:403 - Application fee; annual fee

§403. Application fee; annual fee

The application shall be accompanied by an initial filing fee of two hundred fifty dollars for each cemetery sales organization and each cemetery management organization. An annual fee of a like amount shall be paid. If ninety percent or more of the applicant is owned by an existing cemetery authority operating under the provisions of this Title, the initial filing fee, as well as the annual fee, shall be one-half of the sums set out herein.

Acts 1974, No. 417, §1; Acts 2015, No. 222, §1.



RS 8:404 - Investigation by board

§404. Investigation by board

Upon receipt of an application, together with the filing fee, the board shall cause an investigation to be made, prior to approval of an applicant, to determine the following:

(1) The legal entity that is to conduct the business of applicant and if said entity is a foreign corporation, whether or not it is qualified to do business in Louisiana; and

(2) The identity of the principal owners, principal stockholders, and of all directors and officers, and the ability, experience, financial stability and integrity of each of said parties to conduct the business stated in the application.

Acts 1974, No. 417, §1.



RS 8:405 - Issuance of license; board's discretion

§405. Issuance of license; board's discretion

The board, after receipt and consideration of the application and investigation report, may issue or refuse to issue the authority to engage in the business requested.

Acts 1974, No. 417, §1.



RS 8:406 - Denial procedure

§406. Denial procedure

If the board intends to deny an application for authority, it shall give written notice thereof to the applicant. The notice shall state a time and a place for hearing before the board and a summary statement of the reasons for the proposed denial. The notice shall be mailed by certified mail to the applicant at the address stated in the application at least fifteen days prior to the scheduled hearing date. The board may require the applicant to pay the costs of such hearing if the proposed denial is sustained. An appeal from the board's decision may be had to the district court of the board's domicile.

Acts 1974, No. 417, §1.



RS 8:407 - Sale or transfer of cemetery sales or cemetery management organization; application for new license; compliance required

§407. Sale or transfer of cemetery sales or cemetery management organization; application for new license; compliance required

Within ten days after the sale or transfer of ownership or control of a cemetery sales or management organization, the transferor organization must return its license to the board. The transferee, within ten days, must apply for a new license and meet all the requirements of this Chapter. Upon the filing of a completed application, the transferee may operate the business until its application is acted upon by the board.

Acts 1974, No. 417, §1. Amended by Acts 1980, No. 428, §1.



RS 8:408 - Penalties

§408. Penalties

Any person, cemetery sales organization or cemetery management organization violating the provisions of this chapter shall be guilty of a misdemeanor punishable by a fine of not less than two hundred dollars nor more than one thousand dollars or by imprisonment of not less than thirty days nor more than one year, or both, and shall be subject to revocation of his or its license to operate.

Acts 1974, No. 417, §1.



RS 8:411 - Definitions

CHAPTER 6-A. ABANDONED CEMETERIES

§411. Definitions

As used in this Chapter, the following terms have the meanings hereinafter ascribed to them:

(1) "Abandoned cemetery" means any cemetery for which the board, in its discretion and after having been provided with the requisite title information establishing the title owner of the property, determines it is impossible or impractical to locate the current owner based upon its findings, including but not limited to a presentation of title history by the applicant for an abandoned cemetery sales and management license.

(2) "Abandoned cemetery sales and management license" means any license issued by the board pursuant to the provisions of this Chapter.

(3) "Board" means the Louisiana Cemetery Board.

(4) "Division" means the division of archaeology of the office of cultural development within the Department of Culture, Recreation and Tourism.

(5) "Licensee" means any person who has been issued an abandoned cemetery sales and management license by the board.

Acts 2016, No. 413, §1, eff. Jan. 1, 2017.



RS 8:412 - Application for license; qualifications; fees

§412. Application for license; qualifications; fees

A. The board may charge an application fee for an abandoned cemetery sales and management license in the amount of two hundred fifty dollars and an annual license renewal fee in the amount of two hundred fifty dollars.

B. An abandoned cemetery sales and management license shall be issued only to a nonprofit juridical person, and the officers and directors of such entities shall serve voluntarily and without compensation for their services.

(1) Any excess funds realized by a licensee shall be deposited into a trust account, and the funds of the account may be used only for the maintenance and upkeep of the cemetery and the cemetery records.

(2) Nothing herein shall restrict a licensee from paying necessary expenses and maintenance costs to contractors.

C. Nonprofit juridical persons whose officers, directors, or members have ancestors within an abandoned cemetery and who meet the qualifications to obtain a cemetery management organization or cemetery sales organization license pursuant to R.S. 8:402 may apply to the board, pursuant to this Chapter, for an abandoned cemetery sales and management license.

D.(1) Prior to the issuance of any license issued pursuant to this Chapter, the board shall consult with the division regarding the reasonableness of the operation of any abandoned cemetery.

(2) The division may impose reasonable conditions and limitations on any license issued by the board relative to a particular abandoned cemetery.

(3) The division shall have a cause of action for specific performance against any licensee who violates the provisions of this Subsection.

Acts 2016, No. 413, §1, eff. Jan. 1, 2017.



RS 8:413 - Licensee authority; restrictions

§413. Licensee authority; restrictions

A. A licensee shall have exclusive authority to operate the cemetery, regardless of any other person who subsequently applies for licensure to operate the same cemetery, for as long as his abandoned cemetery sales and management license is valid.

B. A licensee may do any of the following relative to the cemetery subject to the license:

(1) Sell grave spaces, openings, and closings in the cemetery.

(2) Make and enforce written rules and regulations for the operation and maintenance of the cemetery.

C.(1) A licensee is expressly prohibited from selling merchandise in any manner that would either require monies to be deposited into a trust fund as required by the provisions of Chapter 8 of this Title or otherwise necessitate adherence to any provision of Chapter 8 of this Title.

(2) Any merchandise or service sold by a licensee shall be delivered or performed within one hundred twenty days of entering into the applicable contract with the consumer.

D.(1) The licensee is prohibited from destroying or removing any original grave markers from the premises of the cemetery without obtaining the permission required by R.S. 8:659.

(2) Nothing in this Subsection shall prohibit the licensee from removing trash or other common waste or debris from the cemetery premises.

Acts 2016, No. 413, §1, eff. Jan. 1, 2017.



RS 8:414 - Additional powers of the board

§414. Additional powers of the board

The board may do any of the following:

(1) Refuse issuance of an abandoned cemetery sales and management license if the board finds that ownership of the abandoned cemetery is in dispute.

(2) Revoke or suspend an abandoned cemetery sales and management license if the board finds:

(a) The existence of credible evidence of an ownership dispute for the cemetery subject to the license.

(b) The violation by a licensee of any provision of this Title or any applicable rule or regulation promulgated by the board.

(3) Summarily suspend an abandoned cemetery sales and management license, pursuant to R.S. 49:961, when the board finds that public health, safety, or welfare imperatively requires emergency action.

(4) Impose upon a licensee certain retroactive recordkeeping or record creation requirements, including but not limited to the creation of known interment logs, plats, and maps, and any other documentation reasonably necessary for the cemetery subject to the license to be operated in compliance with the provisions of this Title.

Acts 2016, No. 413, §1, eff. Jan. 1, 2017.



RS 8:415 - Labor by prisoners permitted

§415. Labor by prisoners permitted

A. For the purpose of abating any public health or safety risks, the state or any local political subdivision may, after consultation with the division, use prison labor, subject to the provisions of R.S. 15:708, to clean and maintain abandoned cemeteries.

B.(1) The state or any local political subdivision shall obtain the consent of a licensee prior to using prison labor to perform any work on a cemetery that is subject to an abandoned cemetery sales and management license.

(2) In the event that a licensee consents to the use of prison labor on the abandoned cemetery subject to his license, the licensee shall reimburse the appropriate prison any cost incurred by use of the prison labor.

C. The cost of any use of prison labor on an abandoned cemetery shall be reimbursed to the appropriate prison by the requesting governmental entity except as provided for in Paragraph (B)(2) of this Section.

Acts 2016, No. 413, §1, eff. Jan. 1, 2017.



RS 8:416 - Liability

§416. Liability

A. A licensee shall adhere to all provisions of this Title that would otherwise be applicable to an actual owner of the cemetery.

B.(1) Any liability that results from the unlawful act or inadequate management of a prior owner or operator of a cemetery shall be strictly limited to the prior owner or operator.

(2) No cause or right of action shall be enforceable against a licensee for any unlawful action or inadequate management of a prior owner or operator of the cemetery.

C. Nothing in this Section is intended to relieve a licensee from his own independent liability.

Acts 2016, No. 413, §1, eff. Jan. 1, 2017.



RS 8:417 - Inadvertent discovery

§417. Inadvertent discovery

In the event of an inadvertent discovery of an unknown or unmarked grave by a licensee, the licensee shall document the existence of the grave and close the grave, but he shall neither disturb any human remains therein nor reuse the grave without the authority of those individuals identified in R.S. 8:659.

Acts 2016, No. 413, §1, eff. Jan. 1, 2017.



RS 8:418 - Scope

§418. Scope

No provision within this Chapter shall supersede any other provisions of this Title to the contrary.

Acts 2016, No. 413, §1, eff. Jan. 1, 2017.



RS 8:451 - Corporate operation

CHAPTER 7. CEMETERY CARE FUND

§451. Corporate operation

It shall be unlawful to operate a perpetual or endowed care cemetery in this state except by means of a corporation organized under the laws of this state. This Section, however, shall not apply to any person, firm, or corporation which, prior to August 1, 1962, owned and operated a cemetery in which said persons, firm, or corporation had sold or contracted to sell interment spaces with a provision for perpetual or endowed care, if said person, firm, or corporation has complied with the provisions of R.S. 8:457.

Acts 1974, No. 417, §1; Acts 2001, No. 468, §1.



RS 8:452 - Certification of trust fund in articles of incorporation; amendments

§452. Certification of trust fund in articles of incorporation; amendments

No certificate of authority shall be issued to a corporation organized for the purpose of maintaining and operating a perpetual or endowed care cemetery unless its articles of incorporation provide for the establishment of a trust fund for such care in accordance with the provisions of this Chapter. Prior to commencing business, the corporation shall execute a written instrument establishing the trust fund and the trustee therein designated shall acknowledge in writing receipt of the minimum deposit required by this Chapter. The trust agreement shall be open for inspection and a copy of such agreement and any amendments thereto, as well as the receipt of the trustee, shall be filed with the board for approval within thirty days of execution.

Acts 1974, No. 417, §1. Amended by Acts 1980, No. 428, §1; Acts 1997, No. 921, §1.



RS 8:453 - Cemeteries in existence on August 1, 1962; acts prohibited

§453. Cemeteries in existence on August 1, 1962; acts prohibited

No owner of a cemetery in existence on August 1, 1962 who previously to such date has not sold or contracted to sell any interment space in said cemetery with a provision for perpetual or endowed care shall thereafter advertise or otherwise hold out to the public that said cemetery or any individual interment space therein is entitled to perpetual or endowed care unless the owner has established a trust fund for perpetual or endowed care as provided by this chapter.

Acts 1974, No. 417, §1.



RS 8:454 - Trust funds required

§454. Trust funds required

A. No corporation hereafter organized for the operation of a perpetual or endowed care cemetery and no cemetery authority not operating prior to August 1, 1962 as a perpetual or endowed care cemetery shall advertise or sell interment spaces in said cemetery under the representation that said cemetery or any individual interment space therein is entitled to perpetual or endowed care, until there has been established a trust fund to provide for such care in the sum of fifty thousand dollars in cash, or in lieu thereof securities listed upon a national exchange or obligations of the United States government, any state, parish, county, or municipality, having a fair market value equal to said amount of cash on the date of deposit.

B. The trust fund so created shall be evidenced by an instrument in writing and shall be placed with a designated trustee which shall be a federally insured financial institution or trust company located in Louisiana and authorized to exercise trust or fiduciary powers under the laws of Louisiana or the United States.

Acts 1974, No. 417, §1. Amended by Acts 1980, No. 428, §1; Acts 1992, No. 86, §1; Acts 2001, No. 468, §1; Acts 2003, No. 501, §1, eff. July 1, 2003.



RS 8:454.1 - Administration of trust funds; maintenance; exemption from seizure

§454.1. Administration of trust funds; maintenance; exemption from seizure

A. The principal of the trust fund shall remain permanently intact and only the income therefrom shall be expended. The income shall be used solely for the care of those portions of the cemetery in which interment spaces have been sold with a provision for perpetual or endowed care. It is the intent of this Section that the income of said fund shall be used solely for the care of interment spaces sold with a provision for perpetual or endowed care and for the care of other portions of the cemetery immediately surrounding said spaces as may be necessary to preserve the beauty and dignity of the spaces sold. The fund or its income shall never be used for the development, improvement, or embellishment of unsold portions of the cemetery so as to relieve the cemetery authority of the ordinary cost incurred in preparing such property for sale.

B. The cemetery shall be maintained in a reasonable condition which shall include but not be limited to leveling of grounds where interments have been made, removal of all debris, mowing, and edging, resulting in a well-kept appearance at all times.

C. After the establishment of the trust fund, a minimum of ten percent of the gross sales price received for any interment space sold or transferred under the representation that such interment space shall receive perpetual or endowed care shall be deposited in the trust fund; however, in computing the amount to be deposited therein for property sold after the creation of the fund, the cemetery authority shall be entitled to credit for the amount originally deposited upon creation of the trust fund. For each interment space provided without charge, the deposit shall in no event be less than ten percent of the fair market value of said interment space.

D. Notwithstanding any provision of law to the contrary, the principal of the trust fund and all income therefrom shall be exempt from seizure, under any writ, mandate, or process whatsoever, by the creditors of the beneficiaries, the trustee, and the cemetery authority or any person owning, operating, managing, conducting, or providing perpetual or endowed care to or for, the cemetery for which the trust fund was created.

Acts 2001, No. 468, §1.



RS 8:455 - Annual report by cemeteries

§455. Annual report by cemeteries

All cemeteries subject to the provisions of this chapter shall file with the trustee, as defined herein, not later than ninety days after the close of the business year, a report setting forth the volume and the gross selling price of sales upon which a deposit with the trustee is required by this chapter.

Acts 1974, No. 417, §1.



RS 8:456 - Annual report by trustee; final accounting by trustee required

§456. Annual report by trustee; final accounting by trustee required

A.(1) Not later than sixty days after the receipt of the report required by R.S. 8:455, the trustee shall file with the board, with a copy to the clerk of the district court for the parish in which the cemetery is located, an annual report on a form prescribed by the board setting forth all of the following:

(a) All receipts and disbursements of cash, all receipts and deliveries of other trust property during the regular business year of the cemetery authority, and a detailed list of all items of trust property in the trust at the end of each year.

(b) A statement showing the total amount of the endowment and perpetual care trust funds invested in each of the investments authorized by law, and the amount of cash on hand not invested.

(2) The report shall be verified by the president or vice president and one other officer of the cemetery authority.

B. Within sixty days of the resignation of a trustee and transfer of the trust fund to the successor trustee, the resigning trustee shall file with the board, with a copy to the clerk of the district court for the parish in which the cemetery is located, a final accounting showing in detail all receipts and disbursements of cash and all receipts and deliveries of other trust property, and set forth a detailed list of all items of trust property in the trust from the last reporting period through the date of resignation and transfer of the trust fund to the successor trustee.

Acts 1974, No. 417, §1; Acts 1997, No. 921, §1; Acts 2014, No. 88, §1; Acts 2015, No. 222, §1.



RS 8:456.1 - Resignation of trustee; orderly transfer of trust fund

§456.1. Resignation of trustee; orderly transfer of trust fund

Whenever a trustee resigns, the following documentation shall be filed with the board to insure an orderly transfer of the trust fund from the resigning trustee to the successor trustee:

(1) A written statement from the cemetery authority to the present trustee, requesting it resign as trustee of the trust fund, if the trust agreement permits, or a written statement from the cemetery authority accepting the resigning trustee's resignation.

(2) A written statement from the present trustee stating it will resign as trustee of the trust fund for the cemetery authority or a written statement from the present trustee advising it wishes to resign as trustee of a trust fund, if the trust agreement permits.

(3) A written statement from the successor trustee, qualified under R.S. 8:454(B)(1), accepting the trust fund.

(4) A final accounting from the resigning trustee and a copy of the transmittal letter forwarding the assets of the trust fund to the successor trustee.

(5) A written statement from the successor trustee acknowledging receipt of the assets of the trust fund. A list of the assets should be contained in the statement.

Acts 1997, No. 921, §1.



RS 8:457 - Application of chapter

§457. Application of chapter

A. Any cemetery in existence on August 1, 1962, which, prior to such date, sold or contracted to sell interment spaces with a provision for perpetual or endowed care, qualifies for the exceptions set forth in this Chapter if the owner of said cemetery filed in the office of the recorder of mortgages for the parish in which said cemetery is located, a sworn affidavit executed by said owner, or its principal officer, setting forth the following:

(1) That a care fund was in existence for said cemetery, the principal of which was equal to a minimum of ten percent of the gross sales of interment spaces made by said cemetery since its inception or since January 1, 1961, whichever date is later.

(2) The nature and character of the assets comprising such care fund.

(3) The name of the financial institution or trustees or other entity which had custody and control of such fund.

B. A like affidavit shall be filed at the end of each fiscal year thereafter for the operation of such cemetery.

C. No cemetery in existence on August 1, 1962, which prior to such date had sold or contracted to sell lots in said cemetery with a provision for perpetual or endowed care shall thereafter continue to operate as a perpetual or endowed care cemetery without having filed and without hereafter filing the affidavits required by this section. However, an affidavit filed by a cemetery before July 31, 1974 and recorded in the mortgage records of the parish of its domicile, setting forth that the perpetual care or endowed care fund has been properly and continually maintained since January 1, 1961, shall be considered conclusive proof that the provisions of this section have been complied with and shall place said cemetery authority within the excepted cemeteries.

Acts 1974, No. 417, §1. Acts 1983, No. 525, §1; Acts 2001, No. 468, §1.



RS 8:458 - Prohibited acts; injunctions

§458. Prohibited acts; injunctions

No person or cemetery authority shall offer for sale or sell any interment space in any cemetery with a provision for perpetual or endowed care, or in any manner represent, advertise, or hold out to the public that said cemetery, or any portion thereof, is entitled to perpetual or endowed care unless and until such person or authority has complied with the provisions of this Chapter. The board may institute legal proceedings to enjoin any person or cemetery authority from violating the provisions of this Section.

Acts 1974, No. 417, §1. Amended by Acts 1980, No. 428, §1.



RS 8:459 - Cemeteries exempt

§459. Cemeteries exempt

The provisions of this chapter shall not apply to any family burial ground or religious, fraternal, municipal, state or federal cemetery.

Acts 1974, No. 417, §1.



RS 8:459.1 - Trust fund transfers

§459.1. Trust fund transfers

A. The provisions of R.S. 8:459 notwithstanding, whenever the ownership or management of a cemetery is transferred and by virtue of such transfer becomes a family burial ground or a religious, fraternal, municipal, state, or federal cemetery, the existing perpetual care trust fund of such transferred cemetery shall remain permanently intact and only the income therefrom shall be expended. The income shall be used solely for the upkeep and maintenance of said cemetery.

B. The trustee of any such perpetual care trust fund shall be a federally insured financial institution or trust company located in Louisiana and authorized to exercise trust or fiduciary powers under the laws of Louisiana or the United States.

C. No further contributions to such fund shall be required except for payments on those contracts in existence at the time of such transfer.

D. The provisions of this Chapter shall apply to the use and administration of such funds.

E. The provisions of this Section shall not apply to the transfer of ownership or management of a cemetery from one religious, fraternal, municipal, state, or federal cemetery authority to another religious, fraternal, municipal, state, or federal cemetery authority, where both transferor and transferee are exempt from the provisions of this Chapter as provided in R.S. 8:459.

Acts 1986, No. 113, §1; Acts 2001, No. 468, §1; Acts 2004, No. 67, §1.



RS 8:460 - Penalties

§460. Penalties

Whoever violates any of the provisions of this chapter, shall, upon conviction, be fined not more than one thousand dollars, or imprisoned for not more than six months, or both.

Acts 1974, No. 417, §1.



RS 8:461 - Examination of endowment funds; expenses

§461. Examination of endowment funds; expenses

A. The board shall examine the endowment care funds of each cemetery authority governed by the provisions of this Title, including those organized before and after August 1, 1962, at the following time or times:

(1) Whenever it deems necessary but at least once every three years.

(2) Whenever the cemetery authority or trustee in charge of endowment or perpetual care funds fails to file the reports required by this Chapter.

(3) Whenever the board is requested by verified petition signed by twenty-five individual interment space owners, alleging that the endowment or perpetual care funds are not in compliance with this title, in which case the examination shall be at the expense of the petitioners.

B. The expense of the examination as provided herein shall not exceed two hundred fifty dollars per day for each examiner engaged in the examination, but when the examination requires more than two days, the cost shall be paid by the cemetery authority in an amount not to exceed a total of five hundred dollars, unless irregularities are found, in which case the cemetery authority shall pay the full cost of the examination. The examination shall be privately conducted in the principal office of the cemetery authority or trustee.

Acts 1974, No. 417, §1; Acts 2015, No. 222, §1.



RS 8:462 - Examination expense; effect of refusal to pay; disposition

§462. Examination expense; effect of refusal to pay; disposition

If a cemetery authority refuses to pay examination expenses, the board may refuse it a certificate of authority and may revoke any existing certificate of authority.

Acts 1974, No. 417, §1; Acts 2015, No. 222, §1.



RS 8:463 - Powers, duties, records, concerning examination of funds

§463. Powers, duties, records, concerning examination of funds

In making such examination, the board shall:

(1) Have free access to the books and records relating to the endowment or perpetual care funds, their collection and investment, and the number of interment spaces under endowment or perpetual care. Such books and records shall be made available for examination in the principal office of the cemetery authority or trustee located within the state of Louisiana;

(2) Inspect and examine the endowment or perpetual care funds to determine their condition and the existence of the investments; and

(3) Ascertain if the cemetery authority has complied with all laws applicable to endowment or perpetual care funds.

Acts 1974, No. 417, §1; Acts 1997, No. 921, §1.



RS 8:464 - Action required when authority fails to deposit minimum endowment or perpetual funds

§464. Action required when authority fails to deposit minimum endowment or perpetual funds

A. If an examination made by the board, or any report filed with it, shows that there has not been collected and deposited in the endowment or perpetual care fund the minimum amounts required by this Title, the board shall require such cemetery authority to comply immediately with such requirement.

B.(1) Upon the failure of a cemetery authority to meet the requirements of this Chapter, the board shall have the authority to institute legal proceedings in district court in the parish where the cemetery is physically located for the purpose of recovering from the cemetery authority, and any other responsible party, the amounts necessary to satisfy the deficiencies in the endowment or perpetual care funds.

(2) The board may, in the same or other legal proceedings, recover from the cemetery authority and any other responsible party all reasonable costs, fees, and expenses incurred by the board, including but not limited to the costs of all examinations, audits, accountant and attorney's fees, cost of administrative proceedings and hearings, and any other cost incurred by the board in the enforcement of the provisions of this Title, any other provisions of law notwithstanding.

(3) Notwithstanding any other provisions of law, if the board fails to prove that the cemetery authority or other responsible party is not in compliance with the requirements of this Section, then the board shall not recover any costs, fees, or any expenses incurred by it and shall be responsible for paying all reasonable costs, fees, or expenses incurred by the cemetery authority or responsible party who was accused of not being in compliance.

Acts 1991, No. 430, §1.



RS 8:465 - Order requiring reinvestment in compliance with law; actions for preservation and protection

§465. Order requiring reinvestment in compliance with law; actions for preservation and protection

A. All funds held in trust for perpetual care purposes shall be administered by the trustee with such skill and care as a man of ordinary prudence, discretion, and intelligence would exercise in the management of his own affairs, not in regard to speculation but in regard to the permanent disposition of his funds, considering the probable income as well as the probable safety of his capital, subject to the following restrictions:

(1) No such funds shall hereafter, directly or indirectly, be loaned to or invested with any of the following:

(a) Any officer, director, or employee of the cemetery authority.

(b) Any trustee of said funds.

(c) Anyone related by blood, adoption, or marriage to any individuals included in (a)and (b) above.

(d) The cemetery authority itself.

(e) Any business entity of which a controlling interest is held, directly or indirectly, by any of the foregoing persons or legal entities.

(f) Any other cemetery authority, or mortuary or funeral establishment.

(2) An affidavit from the borrower that, to the best of said borrower's knowledge and belief, the subject loan is not in violation of these restrictions, shall suffice to establish for the trustee a conclusive presumption that such is the case.

(3) It shall be prohibited for:

(a) An endowment or perpetual care trust to make one or more loans to any person or entity the cumulative value of which would constitute more than twenty-five percent of the total investment portfolio of the lending care fund, or to have more than two-thirds of the total assets of such funds invested in loans as described in Subparagraph (4)(h) of this Subsection.

(b) Any person or entity listed in Paragraph (A)(1) of this Section to pay or receive a commission, bonus, rebate, or other thing of value in connection with the loan or investment of such funds.

(4) Investment of such funds shall only be made in any of the following:

(a) Bonds, certificates, notes, or other evidences of indebtedness of the United States, or of the state of Louisiana.

(b) General obligations of any state or political subdivision of a state.

(c) Debentures issued by land banks and federal intermediate credit banks and debentures issued by banks for cooperatives.

(d) The bonds, certificates, notes, and other evidence of indebtedness of any municipality, parish, road, drainage, subdrainage, sewerage, gravity drainage, or school district, or of any authorized public board or commission of Louisiana.

(e) Paving certificates issued by any municipality in Louisiana.

(f) Any other form of security as permitted by R.S. 8:454.

(g) Repealed by Acts 2004, No. 68, §2.

(h) Loans secured by a mortgage or mortgages on improved immovable property situated exclusively in the state of Louisiana for not more than an aggregate of seventy-five percent of the appraised value of the property and for a term amortized over a period not exceeding thirty years; and unless otherwise provided by regulation of the Louisiana Cemetery Board must bear interest at not less than the maximum rate permitted at the time of investment by the Federal Housing Administration for loans to be insured.

(5) Whenever any of the funds of an endowment or perpetual care trust are invested in or secured by a mortgage or whenever such a mortgage represents part of the assets of such a fund, the trustee shall retain in its own or constructive custody and furnish the cemetery authority with the following documents:

(a) The face and reverse side of the mortgage note or notes.

(b) A certified copy of the mortgage and of any corporate resolution or power of attorney authorizing its execution, and evidencing the recordation thereof.

(c) A copy of a survey of the property and its improvements.

(d) An original, or photo copy, of an appraisal current at the time of the mortgage, said appraisal to be made by an appraiser meeting the qualifications of the board, as provided by rule and regulation.

(e) A title opinion of a licensed Louisiana attorney or mortgagee title insurance policy issued by an insurer authorized to do and doing business in Louisiana, on a standard form approved by either the Federal National Mortgage Association or by the American Land Title Association, in an amount not less than the original indebtedness, certifying or insuring the title to be good and merchantable and free of all prior liens and encumbrances.

(f) Policies or certificates of casualty and property insurance by an insurer admitted to and doing business in Louisiana, in such kinds and amounts as required by a financial institution trustee investing or loaning its own funds, covering the current year.

(g) Certificates from the tax collector showing payment of all ad valorem taxes and assessments against the property mortgaged, for the last year for which such taxes were payable and for at least two years prior thereto.

B. Whenever the board finds, after notice and hearing, that any endowment or perpetual care funds have been invested in violation of this title, it shall, by written order mailed to the trustee and to the cemetery authority, require the reinvestment of the funds in conformity with this title within the period specified by it, which shall not be more than six months. Such period may be extended by the board in its discretion.

C. The board may bring actions for the preservation and protection of endowment or perpetual care funds in the district court of the parish in which the cemetery is located, and the court may appoint a substitute trustee or trustees and make any other order necessary for the preservation, protection and recovery of endowment or perpetual care funds whenever a cemetery authority or the trustee of such funds has:

(1) Transferred or attempted to transfer any property to or make any loan from or investment with the endowment or perpetual care funds in violation of Subsection A of this Section.

(2) failed to reinvest endowment or perpetual care funds in accordance with a board order issued under authority of Subsection B of this Section; or,

(3) invested endowment or perpetual care funds in violation of this title; or,

(4) taken action or failed to take action to preserve and protect the endowment or perpetual care funds, evidencing a lack of concern therefor; or,

(5) become financially irresponsible or transferred control of the cemetery authority to any person who, or business entity which, is financially irresponsible; or,

(6) become in danger of insolvency or has gone into bankruptcy or receivership; or,

(7) taken any action in violation of this title or failed to take action required by this title or has failed to comply with lawful rules, regulations and orders of the board.

D. Whenever the board has reason to believe that endowment or perpetual care funds are in danger of being lost or dissipated during the time required for notice and hearing, it may immediately apply to the district court of the parish in which the cemetery is located for any order which appears necessary for the preservation and protection of endowment or perpetual care funds, including but not limited to immediate substitution of trustees.

Acts 1974, No. 417, §1. Amended by Acts 1980, No. 428, §1. Acts 1983, No. 525, §1; Acts 2001, No. 468, §1; Acts 2004, No. 68, §§1, 2.



RS 8:466 - Annual report of cemetery authority; contents; fees

§466. Annual report of cemetery authority; contents; fees

A. Each cemetery authority that has sold interment space subject to endowment or perpetual care, including those cemetery authorities organized before and after August 1, 1962, shall file with the board annually, on or before the thirtieth day of June, a written report on a form prescribed by the board setting forth all of the following:

(1) The number of contracts written in the reporting period for the sale of interment spaces or interment rights.

(2) The amount of gross sales or receipts from contracts of sales of all interment spaces or interment rights and the amount of any discounts.

(3) The amount of gross sales or receipts from perpetual care contracts, if any, sold separately from interment spaces or interment rights.

(4) The fair market value of interment spaces or interment rights provided without charge.

(5) The amount of deposits due the endowment or perpetual care trust fund for the reporting period and the dates the funds were deposited with the trustee.

B. The report shall be verified by the president or vice president and one other officer of the cemetery authority and shall be certified by the accountant or auditor preparing the same.

C. The cemetery authority shall pay to the board a report filing fee of not more than five dollars for each contract subject to endowment or perpetual care entered into in the annual report period, as specified in Subsection A of this Section. Report filing fees shall be due and payable at the time of filing the report and shall be used to cover the board's reasonable and ordinary expenses. Failure to pay report filing fees within six months after the close of the business year shall result in a late charge assessed by the board to the cemetery authority in the amount of one hundred dollars.

Acts 1974, No. 417, §1; Acts 2015, No. 222, §1.



RS 8:467 - Examination of reports

§467. Examination of reports

The board shall examine the reports filed with it as to their compliance with the requirements of the law.

Acts 1974, No. 417, §1.



RS 8:501 - Application

CHAPTER 8. MERCHANDISE TRUST FUND

§501. Application

A. Except as hereinafter provided, no person or legal entity, including a cemetery authority, shall, directly or indirectly, enter into a contract for the sale of personal property or services which may be used in a cemetery in connection with the disposing or commemorating of the memory of a deceased human being, if delivery of such personal property or performance of such services is to be made more than one hundred twenty days after entering into such contract, except as provided in R.S. 8:502(A), 502.1, and 502.2.

B. The provisions of this Chapter shall apply to but not be limited to the sale of burial vaults, grave liners, urns, memorials, vases, foundations, memorial bases, and similar merchandise and related services commonly sold or used in cemeteries, including interment fees. However, the provisions of this Chapter shall not apply to cemetery spaces or the right of use or interment in any cemetery space.

Acts 1974, No. 417, §1; Acts 1997, No. 921, §1; Acts 2012, No. 98, §1, eff. Jan. 1, 2013.



RS 8:502 - Payments to trust; amounts required

§502. Payments to trust; amounts required

A.(1)(a) Any cemetery authority or other entity entering into a contract for the sale of such personal property as described in R.S. 8:501 of this Chapter, when the delivery of the personal property within the meaning of R.S. 8:502.1, is made more than one hundred twenty days after entering into such contract, shall deposit seventy percent of the price charged, less sales taxes, for each item of personal property contracted for, contracted for at a discount, or contracted for without charge into a trust fund established for that purpose.

(b) The deposit shall in no event be less than seventy percent of the price charged for such item or one hundred twenty-five percent of the wholesale cost, whichever is greater.

(c) The board shall establish rules and regulations regarding the method of determining wholesale cost.

(2)(a) Any cemetery authority or other entity entering into a contract for the sale of such services as described in R.S. 8:501, when the delivery of the services is made more than one hundred twenty days after entering into such contract, shall deposit seventy percent of the price charged for each service into a trust fund established for that purpose.

(b) For each service contracted for at a discount or contracted for without charge, the deposit shall in no event be less than seventy percent of the highest price charged for such service during the preceding twelve months.

B. If the contract is financed with or sold to a financial institution or entity other than the seller, the contract shall be considered paid in full, both as to time and amount, and the trust requirements shall be satisfied within twenty days after the close of the month of receipt of funds by the cemetery authority or other entity, except as provided in R.S. 8:502.1 and 502.2.

C. The trust fund shall be administered by a trustee in accordance with a written trust instrument.

D. Each deposit herein required shall be paid into the trust fund so established within twenty days after the close of the month of receipt from the purchaser by the cemetery authority or other entity, except that the entire amount required to be deposited based upon the sales price, less sales taxes, shall be so deposited in trust within seven years from the date of the original sale, regardless of whether or not all amounts due therefor shall have actually been paid.

E. Each deposit into any such trust fund shall be identified by the cemetery authority or other entity by furnishing the trustee with the name of the purchaser, the amount of the retail sales price, and the amount of money required to be deposited, together with a copy of the contract of sale. The cemetery authority or other entity shall allocate, not less than annually, to each separate account its share of the total income earned and reported by the trustee, based upon the proportion that the balance in each such account bears to the total balances in all such accounts. The trustee may commingle the deposits in such trust fund for purposes of the management thereof and the investment of funds therein. The cemetery authority or other entity shall keep detailed records of the amount of money deposited from time to time and the income allocated on each account.

F. The trust shall be operated in conformity with R.S. 8:454(B) and 465(A) with respect to the nature and character of the trust and duties of the trustee.

Acts 1974, No. 417, §1. Acts 1983, No. 525, §1; Acts 2003, No. 502, §1, eff. Jan. 1, 2004; Acts 2004, No. 67, §1; Acts 2012, No. 98, §1, eff. Jan. 1, 2013.



RS 8:502.1 - Determination of personal property delivery

§502.1. Determination of personal property delivery

Personal property shall be delivered within the meaning of R.S. 8:501 when any of the following occur:

(1) Actual delivery of the personal property is made to the contract beneficiary.

(2) Delivery of the personal property is made to the cemetery authority or other entity for the contract beneficiary and the personal property is permanently affixed to real property or a mausoleum.

(3) Delivery of the personal property is made to the cemetery authority or other entity for the contract beneficiary with the storage provided by the cemetery authority or other entity, and the cemetery authority or other entity:

(a) Maintains and submits to the board, not less than annually, a merchandise inventory log of all personal property in storage at the date of such report, including a detailed description of all such personal property with the name of the contract beneficiary.

(b) Submits evidence that all stored personal property is insured against casualty, theft, and any loss normally assumed by a compensated depositary or bailee for hire.

(c) Permits the board or its designee, at any time, to examine all stored personal property and examine any documents pertaining thereto.

(4) The cemetery authority or other entity has paid its supplier for pre-need personal property, and the supplier has caused such personal property to be manufactured and stored and has caused title to such personal property to be transferred to the contract beneficiary, and has agreed to ship such personal property upon his request or the request of the cemetery authority or other entity.

Acts 1997, No. 921, §1; Acts 2012, No. 98, §1, eff. Jan. 1, 2013.



RS 8:502.2 - Suppliers

§502.2. Suppliers

No person, firm, or corporation shall be deemed a supplier for purposes of R.S. 8:502.1 unless it does all of the following:

(1) Permanently and unalterably identifies all such personal property with the name of the contract beneficiary.

(2) Submits to the board not less than annually a report of all personal property which has been purchased through a Louisiana cemetery authority or other entity and which at the date of such report was then in storage.

(3) Permits the board or its designee, at any time, to examine stored personal property which was purchased through a Louisiana cemetery authority or other entity and to examine any document pertaining thereto.

(4) Submits evidence of a bond insuring the existing and good title of any personal property due any contract beneficiary purchased through a Louisiana cemetery authority or other entity.

(5) Submits evidence insuring that all personal property purchased through a Louisiana cemetery authority or other entity and being stored by said supplier is insured for casualty, theft, or other loss normally assumed by a compensated depositary and/or bailee for hire.

Acts 1997, No. 921, §1.



RS 8:502.3 - Trust fund exempt from seizure

§502.3. Trust fund exempt from seizure

Except as otherwise provided in this Chapter, the principal of the trust fund and all income therefrom shall be exempt from seizure, under any writ, mandate, or process whatsoever, by the creditors of the beneficiaries, the trustee, the cemetery authority, or any person or other entity providing cemetery merchandise or services for which the trust fund was created.

Acts 2010, No. 18, §1.



RS 8:503 - Withdrawals from trust

§503. Withdrawals from trust

A. The funds shall be held in trust both as to principal and income earned thereon, and shall remain intact, except that the costs of operation of the trust may be deducted from the income earned thereon, until delivery of the personal property is made or the services are performed by the cemetery authority or other entity or until the death of the person for whose benefit the contract was made. Upon delivery of the personal property or performance of the services, the cemetery authority or other entity shall certify such delivery or performance to the trustee and the amount of money plus income on deposit with trustee to the credit of that particular contract. Upon such certification, or in case of death prior to such certification, and upon submission of documentation as required by rules and regulations promulgated by the board, the amount of money on deposit to the credit of each particular contract, including principal and income earned thereon, shall be forthwith paid to the cemetery authority or other entity. The trustee may rely upon all such certifications herein required to be made and shall not be liable to anyone for such reliance.

B. If for any reason a cemetery authority or other entity that has entered into a contract for the sale of personal property or services and has made the deposit into the trust fund as herein required to be made cannot or does not provide the personal property or perform the services called for by the contract within a reasonable time after request in writing to do so, the purchaser or his heirs or assigns or duly authorized representative shall have the right to provide such personal property or services, and, having done so, shall be entitled to receive the deposit to the credit of that particular contract. Written instructions to the trustee by the cemetery authority or other entity directing the trustee to refund the amount of money on deposit, or an affidavit by either the purchaser or one of his heirs or assigns or duly authorized representative, stating that the personal property or services were not provided, shall be sufficient authority for the trustee to make refund of the funds on deposit to the person submitting the affidavit. The trustee shall not be held responsible for any such refunds made on account of the cemetery authority's or other entity's written direction or an affidavit submitted in accord with this section. However, nothing herein contained shall relieve the cemetery authority or other entity from any liability for nonperformance of the contract terms.

C. If the cemetery authority or other entity cannot deliver the personal property sold because of a national emergency, the provisions of Subsection B shall be suspended for the duration of said emergency and for fifteen days following the termination thereof.

D. If the purchaser defaults in making payments, the cemetery authority or other entity shall have the right to cancel the contract and to withdraw from the trust fund the entire balance to the credit of the defaulting purchaser's account as liquidating damages. In such event, the trustee shall deliver said balance to the cemetery authority or other entity upon its certification, and upon receiving said certification the trustee may rely thereon and shall not be liable to anyone for such reliance.

Acts 1974, No. 417, §1; Acts 2013, No. 77, §1.



RS 8:504 - Payments to purchaser; change of domicile

§504. Payments to purchaser; change of domicile

If after final payment a purchaser moves his domicile to a point that makes delivery of the personal property or services impossible or impractical, the trustee shall refund to the purchaser the principal amount of money on deposit to the credit of that particular contract, less the income earned thereon, which shall be paid to the seller.

Acts 1974, No. 417, §1.



RS 8:505 - Annual reports by trustee, final accounting by trustee required

§505. Annual reports by trustee, final accounting by trustee required

A. Every year after August 15, 1997, the trustee, within ninety days after the close of the cemetery authority's business year, shall file with the board a financial report of the merchandise trust fund, setting forth the principal thereof, the investments and payments made therefrom, and the income earned and disbursed. The board may require the trustee to make such additional financial reports as it deems reasonably advisable.

B. Within sixty days of the resignation of a trustee and transfer of the trust fund to the successor trustee, the resigning trustee shall file with the board a financial report of the merchandise trust fund, setting forth the principal thereof, the investments and payments made therefrom, and the income earned and disbursed from the last reporting period through the date of resignation and transfer of the trust fund to the successor trustee.

Acts 1997, No. 921, §1; Acts 2014, No. 88, §1.



RS 8:505.1 - Annual report by cemeteries or other entities; report filing fee

§505.1. Annual report by cemeteries or other entities; report filing fee

A. Each cemetery authority or other entity subject to the provisions of this Chapter shall file with the board, no later than six months after the close of the business year, a report setting forth the number of contracts written in the reporting period for the sale of personal property or services for future delivery subject to the provisions of R.S. 8:502 and 502.1(3) and (4), the gross sales, and gross receipts from sales of personal property or services for future delivery upon which deposits were made with the trustee pursuant to R.S. 8:502, and a merchandise inventory log detailing all personal property stored pursuant to R.S. 8:502.1(3), along with evidence that all stored personal property is insured against casualty, theft, and any loss normally assumed by a compensated depositary or bailee for hire.

B. For each contract entered into in the reporting period and subject to the provisions of R.S. 8:502 and 502.1(3) and (4), the cemetery authority or other entity shall pay a report filing fee of not more than ten dollars per contract to cover the cost of the board's reasonable and ordinary expenses. Report filing fees shall be due and payable at the time of the filing of the report. Failure to pay the report filing fees within six months after the closure of the business year will result in a late fee of one hundred dollars.

Acts 1997, No. 921, §1; Acts 2012, No. 98, §1, eff. Jan. 1, 2013.



RS 8:505.2 - Resignation of trustee; orderly transfer of trust fund

§505.2. Resignation of trustee; orderly transfer of trust fund

Whenever a trustee resigns, the following documentation must be filed with the board to insure an orderly transfer of the trust fund from the resigning trustee to the successor trustee:

(1) A written statement from the cemetery authority or other entity to the present trustee, requesting it resign as trustee of the trust fund, if the trust agreement permits or a written statement from the cemetery authority or other entity accepting the resigning trustee's resignation.

(2) A written statement from the present trustee stating it will resign as trustee of the trust fund; or a written statement from the present trustee advising it wishes to resign as trustee of the trust fund, if the trust agreement permits.

(3) A written statement from the successor trustee, qualified under R.S. 8:454(B)(1), accepting the trust fund.

(4) A final accounting from the resigning trustee and a copy of the transmittal letter forwarding the assets of the trust fund to the successor trustee.

(5) A written statement from the successor trustee acknowledging receipt of the assets of the trust fund. A list of the assets should be contained in the statement.

Acts 1997, No. 921, §1.



RS 8:506 - Examination by board; expenses

§506. Examination by board; expenses

A. The board may examine the business of any cemetery authority or other entity that is engaged in making contracts for the sale of personal property or services as contemplated in this Chapter at the following time or times:

(1) Whenever it deems necessary but at least once every three years.

(2) Whenever the cemetery authority, other entity, or trustee in charge of merchandise trust funds fails to file the reports required by this Chapter.

(3) Whenever the board is requested by verified petition signed by twenty-five individuals purchasing personal property or services alleging that the cemetery authority or other entity is not in compliance with this Chapter, in which case the examination shall be at the expense of the petitioners.

B. The expense of the examination as provided herein shall not exceed two hundred fifty dollars per day for each examiner engaged in the examination, but when the examination requires more than two days, the cost shall be paid by the cemetery authority or other entity in an amount not to exceed a total of five hundred dollars, unless irregularities are found, in which case the cemetery authority or other entity shall pay the full cost of the examination.

C. In making such examination, the board shall:

(1) Have free access to the books and records relating to the merchandise trust funds; their collection and investment, and individual contracts for the sale of personal property or services as described in this Chapter; said books and records shall be made available for examination in the principal office of the cemetery authority, other entity or trustee located within the state of Louisiana.

(2) Inspect and examine the merchandise trust funds to determine their condition and the existence of the investments.

(3) Ascertain if the cemetery authority or other entity has complied with all laws applicable to merchandise trust funds.

Acts 1974, No. 417, §1; Acts 1997, No. 921, §1; Acts 2012, No. 98, §1, eff. Jan. 1, 2013; Acts 2015, No. 222, §1.



RS 8:506.1 - Failure to make required deposits; action

§506.1. Failure to make required deposits; action

A. If any report filed with, or any examination made by, the board show that the minimum amounts required have not been collected and deposited in the merchandise trust fund, the board shall require the cemetery authority, or other legal entity required to establish a merchandise trust fund, to immediately comply with the requirements of this Title.

B.(1) Upon failure of the cemetery authority, or other legal entity, to comply, the board shall have the authority to institute legal proceedings in the district court, in the parish in which the cemetery is physically located for the purpose of recovering the amounts necessary to satisfy the deficiencies in the merchandise trust fund.

(2) The board may, in addition to the recovery mentioned in Paragraph (1) of this Subsection, recover any and all reasonable costs, fees, and expenses, including but not limited to all examinations, audits, accountant and attorney's fees, administrative proceedings and hearings, and any other costs incurred in the enforcement of the provisions of this Title, and any other provisions of law notwithstanding.

(3) Notwithstanding any other provisions of law, if the board fails to prove that the cemetery authority or other responsible party is not in compliance with the requirements of this Section, then the board shall not recover any costs, fees, or any expenses incurred by it and shall be responsible for paying all reasonable costs, fees, or expenses incurred by the cemetery authority or responsible party who was accused of not being in compliance.

Acts 1991, No. 430, §2.



RS 8:507 - Nonwaiver of provisions of chapter

§507. Nonwaiver of provisions of chapter

Any provision of any contract for the sale of personal property or the performance of services herein contemplated which waives any of the provisions of this Chapter 8 shall be void.

Acts 1974, No. 417, §1.



RS 8:508 - Penalties

§508. Penalties

Any cemetery authority or other entity, as defined in this Chapter 8, failing to make the required deposits to the trust fund or otherwise violating the provisions of this Chapter 8 shall be guilty of a misdemeanor, punishable by fine of not less than two hundred dollars or more than one thousand dollars, or by imprisonment of not less than thirty days nor more than one year, or both, and each violation of this Chapter 8 shall constitute a separate offense.

Acts 1974, No. 417, §1.



RS 8:509 - Trustee's duty of care

§509. Trustee's duty of care

The trust shall be administered in conformity with R.S. 8:465 with respect to the nature and character of the trust investments and the duties of the trustee.

Acts 1974, No. 417, §1. Amended by Acts 1980, No. 428, §1; Acts 2004, No. 67, §1.



RS 8:510 - Exceptions; trust fund transfers

§510. Exceptions; trust fund transfers

A. The provisions of this Chapter shall not apply to any family burial ground or a religious, fraternal, municipal, state, or federal cemetery, except as otherwise provided in R.S. 8:510(B).

B.(1) Whenever the ownership or management of a cemetery authority or other entity which has created a merchandise trust fund pursuant to the provisions of this Chapter is transferred and by virtue of such transfer becomes a family burial ground or a religious, fraternal, municipal, state, or federal cemetery, the existing merchandise trust fund shall be used only for those purposes set forth in the merchandise trust agreement, or as otherwise permitted by law.

(2) The trustee of any such fund shall be a federally insured financial institution or trust company located in Louisiana and authorized to exercise trust or fiduciary powers under the laws of Louisiana or the United States.

(3) The trust shall be administered in conformity with R.S. 8:465 with respect to the nature and character of the trust investments and the duties of the trustee.

(4) No further contributions shall be required except for payments on those contracts in existence at the time of such transfer.

(5) The provisions of R.S. 8:503, 504, 505, and 509 shall apply to the use and administration of such funds.

Acts 1986, No. 113, §1; Acts 2004, No. 67, §1.



RS 8:511 - Nonretroactive effect

§511. Nonretroactive effect

Notwithstanding any other provision of the law to the contrary, the provisions of this Chapter shall apply only to contracts that are entered into subsequent to July 31, 1974.

Acts 1986, No. 113, §1.



RS 8:601 - MAUSOLEUMS OR SIMILAR STRUCTURES

CHAPTER 9. MAUSOLEUMS OR SIMILAR STRUCTURES

§601. Application of chapter

This chapter applies to all structures, including but not limited to mausoleums, tombs, columbariums, niches, lawn crypts and underground crypts used, intended to be used or converted or altered for use for the interment of the remains of two or more persons, whether erected under, above or partially below the surface of the earth.

Acts 1974, No. 417, §1.



RS 8:602 - Standards of construction

§602. Standards of construction

No structure shall be built or altered for use or to be used for interment purposes unless constructed of such material and workmanship as will insure its durability and permanence. The cemetery authority shall have the right to establish and enforce standards of construction for all work done in the cemetery.

Acts 1974, No. 417, §1.



RS 8:603 - Ordinances and specifications to be complied with

§603. Ordinances and specifications to be complied with

Each structure shall comply with the ordinances, specifications, and building codes relating to mausoleums and related structures of the state and of the parish and municipality in which the structure is located.

Acts 1974, No. 417, §1.



RS 8:604 - Improper construction a nuisance; penalty

§604. Improper construction a nuisance; penalty

Every owner or builder of a structure erected or converted in violation of this title shall be guilty of maintaining a public nuisance and, upon conviction, shall be punishable by a fine of not less than five hundred dollars nor more than five thousand dollars or by imprisonment for not less than one month nor more than six months, or both.

Acts 1974, No. 417, §1.



RS 8:605 - Construction in compliance with existing laws

§605. Construction in compliance with existing laws

The penalties of this chapter shall not apply as to any structure that is in existence on July 31, 1974, which at the time of construction was constructed in compliance with the laws then existing, provided its continued use is not in violation of the laws for the protection of the public health.

Acts 1974, No. 417, §1.



RS 8:606 - Commencement and completion requirements; application form; application fee

§606. Commencement and completion requirements; application form; application fee

A.(1) Prior to the first sale of a cemetery space or the right of use or interment in any cemetery space in a structure which has not yet been constructed, the cemetery authority shall submit to the board all of the following:

(a) A copy of the preliminary plans.

(b) A map or plat delineating the sections, blocks, plots, avenues, walks, halls, rooms, corridors, elevations, or other subdivisions, with descriptive name or numbers.

(c) A copy of all sales promotion material.

(d) A copy of the pre-construction sales contract.

(2) The cemetery authority shall submit the information required in this Subsection on an application form prescribed by the board, accompanied by an application fee of two hundred fifty dollars to cover the board's reasonable and ordinary expenses associated with determining compliance with applicable provisions of this Title.

B. A cemetery authority shall be required to commence construction pursuant to the plans filed with the board within forty-eight months after the date of the first sale of each section of the structure in which sales, contracts for sales, or reservations for sales are being made, and the construction of each such section shall be completed within five years after the date of the said first sale. However, extensions not to exceed one year, may be granted by the board for reasonable cause. Further extensions may be granted pursuant to Subsection C of this Section. If the structure is not completed within the time specified herein, all monies paid plus any monetary penalties assessed by the board shall be paid to the purchasers, unless the cemetery authority delivers a completed interment space acceptable to the purchaser in lieu of the interment space purchased.

C. The board, at its discretion, may grant an extension to the time period set forth in Subsection B of this Section based upon the occurrence of a force majeure event. Such an extension shall be granted only for reasonable cause. Each force majeure event shall be treated as a separate incident.

D. Failure to commence or complete a section within the time herein required shall be a misdemeanor punishable by fine of not less than two hundred dollars nor more than one thousand dollars or by imprisonment of not less than thirty days nor more than one year, or both.

Acts 1974, No. 417, §1; Acts 1999, No. 1199, §1; Acts 2004, No. 66, §1; Acts 2010, No. 63, §1; Acts 2015, No. 222, §1.



RS 8:651 - HUMAN REMAINS

CHAPTER 10. HUMAN REMAINS

§651. Interring or cremating

Except in cases of lawful dissection or where a dead body shall rightfully be carried through or removed from the state for the purposes of interment or cremation elsewhere, every dead body of a human being lying within this state, and the remains of any dissected body, after dissection, shall be decently interred or cremated within a reasonable time after death.

Acts 1974, No. 417, §1.



RS 8:652 - Unlawful disposal of remains

§652. Unlawful disposal of remains

A. Except in the case of cremated remains or as otherwise provided by law, it shall be unlawful for any person to dispose of any human remains, except fetal remains, without first obtaining certification of the cause of death by the treating physician, parish coroner, or the authorized representative of the parish coroner. Disposal of such remains shall not be in any place other than a cemetery or a building dedicated exclusively for such purposes, and the remains shall be decently interred within a reasonable time after death.

B. Whoever violates this Section shall be punished by imprisonment for not more than three years, with or without hard labor, or by a fine of not more than one thousand dollars, or both.

Acts 1991, No. 195, §1.



RS 8:653 - Opening graves; stealing body; receiving same

§653. Opening graves; stealing body; receiving same

A. Every person who removes the dead body of a human being or any part thereof from a cemetery space where the same has been interred or is awaiting interment or cremation, without authority of law, with intent to sell the same, or for the purposes of securing a reward for its return, or for dissection, or from malice or wantonness, shall be punished by imprisonment for not more than five years, or by a fine of not more than one thousand dollars, or by both.

B. Whoever purchases or receives, except for interment or cremation, any such dead body or any part thereof, knowing that the same has been removed in violation of this section, shall be punished by imprisonment for not more than three years or by a fine of not more than one thousand dollars, or both.

C. Whoever opens a cemetery space, temporary or otherwise, or a building where a dead body is deposited while awaiting interment or cremation, with intent to remove said body or any part thereof, for the purpose of selling or demanding money or any other thing of value for the same, for dissection, from malice or wantonness, or with intent to sell or remove the coffin or of any part thereof, or anything attached thereto, or any vestment or other article interred or intended to be interred with the body, shall be punishable by imprisonment for not more than three years or by a fine of not more than one thousand dollars, or both.

Acts 1974, No. 417, §1.



RS 8:654 - Mutilating, disinterring human remains; penalty

§654. Mutilating, disinterring human remains; penalty

Whoever mutilates any human remains without authority of law shall be punished by imprisonment for not more than three years or by a fine of not more than one thousand dollars, or both.

Acts 1974, No. 417, §1.



RS 8:655 - Right of disposing of remains; military personnel; limitation of liability

§655. Right of disposing of remains; military personnel; limitation of liability

A. Unless other specific directions have been given or the designation of a specific person to control disposition has been made by the decedent in the form of a notarial testament or a written and notarized declaration, the following persons, in the priority listed, have the right to control and authorize the interment of a deceased person, as defined in R.S. 8:1:

(1) The person designated to control disposition by the decedent in the form of a notarial testament or a written and notarized declaration.

(2) The surviving spouse, if there is no pending petition for divorce filed by either spouse prior to the death of the decedent spouse.

(3) A majority of the surviving adult children of the decedent.

(4) A majority of the surviving adult grandchildren of the decedent.

(5) The surviving parents of the decedent.

(6) A majority of the surviving adult siblings of the decedent.

(7) A majority of the surviving adult persons respectively in the next degrees of kindred as established in Civil Code Article 880 et seq.

B.(1) Notwithstanding the provisions of Subsection A of this Section, if the decedent died in a manner described by 10 U.S.C. §1481 (a)(1) through (8) while serving in any branch of the United States Armed Forces, the United States Reserve Forces, or National Guard, and the decedent executed a United States Department of Defense Record of Emergency Data, known as DD Form 93, or its successor form, the right to control interment for the decedent shall devolve upon the Person Authorized to Direct Disposition, also referred to as the PADD, as indicated on the DD Form 93 or its successor form.

(2) There shall be no liability for a cemetery authority, funeral establishment, funeral director, crematory authority, or the employees or agents of any of them to whom a copy of a DD Form 93 is presented, purportedly executed by the decedent for conduction of the interment or other disposition of the decedent's remains, pursuant to the instructions of the PADD as indicated on the DD Form 93, or for relying on the representation of the PADD that the decedent died in a manner described in Paragraph (1) of this Subsection.

C.(1) In the event that the decedent has made multiple notarial testaments or notarized declarations pursuant to Subsection A of this Section, the testament or declaration, whichever is dated last, shall control.

(2) In the event that the decedent has made one or more notarial testaments or notarized declarations pursuant to Subsection A of this Section, and the decedent executed a DD Form 93 and died in a manner described in Subsection B of this Section, the testament, declaration, or the DD Form 93, whichever is dated last, shall control interment of the decedent's remains.

D. Notwithstanding the provisions of Subsection A of this Section, in the event that the coroner releases the remains of the decedent to an interested person pursuant to R.S. 9:1551(A)(1), such person has the right to control the disposition of the remains of the decedent.

E. In the absence of specific directions given by the decedent, if the authorization of the person or persons with the right to control disposition cannot be obtained, a final judgment of a district court shall be required.

Acts 1991, No. 912, §1; Acts 2001, No. 557, §1; Acts 2014, No. 819, §1; Acts 2015, No. 270, §1, eff. July 1, 2015; Acts 2016, No. 143, §1, eff. May 19, 2016.



RS 8:656 - Effect of authorization

§656. Effect of authorization

Any person signing any authorization for the interment of any remains warrants the truthfulness of any fact set forth in the authorization, the identity of the person whose remains are sought to be interred, and his authority to order the interment. Such person shall be personally liable for all damage occasioned by or resulting from breach of such warranty.

Acts 1974, No. 417, §1; Acts 2003, No. 1243, §1.



RS 8:657 - Right to rely on such authorization

§657. Right to rely on such authorization

The cemetery authority may inter any remains upon the receipt of a written authorization of a person representing himself to be the person who has the prior right to control the disposition of the remains in accordance with R.S. 8:655. A cemetery authority shall not be liable for interring pursuant to such authorization, unless it has actual notice that such representation is untrue.

Acts 1974, No. 417, §1; Acts 2003, No. 1243, §1.



RS 8:658 - Liability for damages; limitation

§658. Liability for damages; limitation

No action shall lie against any cemetery authority relating to the remains of any person which have been left in its possession for a period of sixty days, unless a written contract has been entered into with the cemetery authority for the care of such remains.

Acts 1974, No. 417, §1; Acts 2003, No. 1243, §1.



RS 8:659 - Permission to move remains

§659. Permission to move remains

A. The remains of a deceased person may be moved from a cemetery space to another cemetery space in the same cemetery or to another cemetery with the consent of the cemetery authority and the written consent of one of the following, in the order named, unless other directions in writing have been given by the decedent:

(1) The surviving spouse, if no petition for divorce has been filed by either spouse prior to the death of the decedent spouse.

(2) The surviving adult children of the decedent, not including grandchildren or other more remote descendants.

(3) The surviving parents of the decedent.

(4) The surviving adult brothers and sisters of the decedent.

B. If the required consent cannot be obtained, a final judgment of the district court of the parish where the cemetery is situated shall be required.

Acts 1990, No. 939, §1; Acts 1999, No. 1199, §1; Acts 2006, No. 609, §1.



RS 8:660 - Exceptions

§660. Exceptions

The foregoing Sections shall not apply to or prohibit the following:

(1) The rearrangement of remains within the same cemetery space by or with the consent of the cemetery authority for the purpose of rearrangement or reuse in cemeteries which allow for rearrangement or reuse as defined in R.S. 8:1(36.1).

(2) The removal of remains by a cemetery authority from a cemetery space for which the purchase price or any other legitimate indebtedness to the cemetery authority is past due and unpaid, to some other suitable place.

(3) The disinterment of remains pursuant to an order of a court of competent jurisdiction or of a coroner of the parish in which the cemetery is located.

(4) The removal and transfer of remains to correct an error as provided in R.S. 8:813 provided that written notice shall be sent to the immediate family prior to the removal and transfer.

Acts 1990, No. 939, §1; Acts 1999, No. 1199, §1.



RS 8:661 - Undisposed remains; rules and regulations

§661. Undisposed remains; rules and regulations

Whenever any human remains have been in the lawful possession of any cemetery authority for a period of sixty days or more, and the relatives of or persons interested in the deceased person fail, neglect, or refuse for such periods of time, respectively, to direct the disposition to be made of the body, the body may be disposed of by the cemetery authority having lawful possession thereof, under and in accordance with such rules and regulations, if any, as may be made and promulgated by the governmental authority or authorities having jurisdiction over the matter.

Acts 1974, No. 417, §1; Acts 2003, No. 1243, §1.



RS 8:662 - Record of remains to be kept

§662. Record of remains to be kept

The cemetery authority in charge of any premises on which interments are made shall keep a record of all remains interred on the premises under its charge, in each case stating the name of each deceased person, date of interment, location of interment, and name of the funeral director or funeral home.

Acts 1974, No. 417, §1; Acts 2001, No. 468, §1; Acts 2003, No. 1243, §1.



RS 8:663 - Collection, analysis, and reburial of exposed human skeletal remains

§663. Collection, analysis, and reburial of exposed human skeletal remains

A. The legislature hereby finds that exposed human skeletal remains in cemeteries, while harmless from a public health perspective, are nonetheless disrespectful to those interred in the cemetery and are susceptible to being looted. Accordingly, the legislature finds that the collection and reburial of these remains, in a controlled, scientific, and respectful manner, is in the best interests of the public.

B. This Section shall apply only to municipal cemeteries as defined in R.S. 8:1, and to cemeteries that do not currently hold a certificate of authority under this Title.

C. The words and phrases in this Section shall have the meanings given to them in Chapter 10-A of this Title unless the context clearly indicates otherwise.

D.(1) Upon the identification of human skeletal remains and burial items exposed to the surface in a cemetery subject to this Section, the Louisiana Cemetery Board or the attorney general shall make a reasonable attempt to contact the cemetery and demand that such human skeletal remains and burial items be secured and re-interred.

(2) Upon a failure or refusal of the cemetery authority to comply with a demand made under Paragraph (1) of this Subsection and with the express written permission of the cemetery authority, the attorney general or students and instructors of institutions of higher education from the disciplines of anthropology, archaeology, biology, and mortuary science may undertake the systematic collection of human skeletal remains and burial items that are exposed to the surface and are at risk of being looted from cemeteries within the state.

(3) If written permission of the relevant cemetery authority cannot be reasonably obtained and the exposed human skeletal remains are at risk of being looted, the attorney general may apply to the district court in which the cemetery is located for an order to safeguard the human skeletal remains. Upon the filing of such a petition, the district court shall set the matter for hearing in the manner provided in Code of Civil Procedure Article 3601, et seq.

(4) The attorney general may collect the exposed human skeletal remains or may delegate that authority to a qualified party under this Subsection.

E. The following procedures and protocols shall be followed in undertaking any collection program under this Section:

(1) Prior to any collection activity notification, proof of compliance with this Section shall be provided to the Louisiana Cemetery Board, the Louisiana Division of Archaeology, and the attorney general, in writing.

(2) Any collection activities shall be conducted under the direction of the attorney general or a full-time faculty member from an accredited college or university in the state of Louisiana.

(3) Any collection activities undertaken pursuant to this Section shall be supervised by a person with a minimum education level of a master's degree in one of the enumerated fields of study in Paragraph (D)(2) of this Section.

(4) All human skeletal remains and burial items collected from the surface of a cemetery pursuant to this Section shall be collected in the following manner:

(a) A minimum of two digital photographs of the collected item shall be taken prior to its collection that will allow for a visual demonstration of its original location.

(b) A handheld global positioning system (GPS) device shall be used to document, with as much specificity as the technology permits, the geographic location of the item prior to its collection.

(c) Each item collected shall be separately bagged.

(d) Each collection bag shall be labeled and shall contain a label noting, at a minimum, the date of collection, the name of the cemetery, the GPS coordinates of the item, and the name of the collector.

(5) The following identification procedures shall be undertaken following collection of any human skeletal remains or burial items pursuant to this Section:

(a) There shall be affixed to the item a label sufficient to correlate the item to the documentation collected pursuant to Paragraph (4) of this Subsection.

(b) To the extent possible, all standard metric and non-metric measurements and observations of the human skeletal remains shall be documented pursuant to the Standards for Data Collection from Human Skeletal Remains or other comparable subsequent set of data collection standards.

(c) All human skeletal remains collected pursuant to this Section shall be stored in a secure location at the collecting institution until such time as the cemetery authority undertakes reburials pursuant to this Section.

(d) Copies of any and all documents and photographs generated from the collection activities permitted by this Section shall be lodged with the cemetery authority and the office of the attorney general at the time of re-interment of the human skeletal remains and burial items. These documents and photographs shall constitute public records, subject to the limitations set forth in R.S. 41:1609 and R.S. 44:4(44).

F. The following protocols shall be the responsibility of the cemetery authority:

(1) The cemetery authority shall re-inter, at its own cost, the human skeletal remains and burial items collected pursuant to this Section.

(2) If analysis leads to the positive identification of any human skeletal remains, such remains shall be re-interred by the cemetery authority, at its own cost, in the grave space associated with the identified individual.

(3) In the event that no cemetery authority is identifiable, such human skeletal remains shall be curated by the collecting entity in a manner that conforms to the Louisiana Division of Archaeology curation guidelines. Such human skeletal remains may be re-interred in an unused portion of the subject cemetery pursuant to an order of a court of competent jurisdiction.

G. There shall be no liability on the part of, and no action for damages against, any of the following:

(1) Any institution, or its agents, employees, or students, for any action undertaken or performed by such person pursuant to this Section when such person is acting without malice and in the reasonable belief that the action taken by him is warranted.

(2) Any cemetery owner, cemetery authority, or its agents or employees, for any action undertaken or performed by such person pursuant to this Section when such person is acting without malice and in the reasonable belief that the action taken by him is warranted.

(3) Any person, committee, association, organization, firm, or corporation providing information to an institution, cemetery owner, or cemetery authority conducting or permitting collection activities pursuant to this Section, its agents, employees, or students when such a person, committee, association, organization, firm, or corporation providing such information without malice and in the reasonable belief that such information is accurate shall not be held, by reason of having provided such information, to be liable in damages under any law of the state or any political subdivision thereof.

(4) The Louisiana Cemetery Board, the Louisiana Division of Archaeology, and the attorney general, and their agents or employees, shall not be liable in damages under any law of the state or any political subdivision for their role in administering portions of this Section.

Acts 2012, No. 631, §1.



RS 8:671 - Short title

CHAPTER 10-A. LOUISIANA UNMARKED HUMAN

BURIAL SITES PRESERVATION ACT

§671. Short title

This Chapter shall be known as the "Louisiana Unmarked Human Burial Sites Preservation Act".

Acts 1991, No. 704, §1, eff. Jan. 1, 1992.



RS 8:672 - Legislative declaration of intent

§672. Legislative declaration of intent

The legislature finds that existing state laws do not provide for the adequate protection of unmarked burial sites and of human skeletal remains and burial artifacts in such sites. As a result, there is a real and growing threat to the safety and sanctity of unmarked burial sites, both from economic development of the land and from persons engaged for personal or financial gain in the mining of prehistoric and historic Indian, pioneer, and Civil War and other soldiers' burial sites. Therefore, there is an immediate need for legislation to protect the burial sites of these earlier residents of Louisiana from desecration and to enable the proper archaeological investigation and study when disturbance of a burial site is necessary or desirable. The legislature intends that this Chapter shall assure that all human burial sites shall be accorded equal treatment, protection, and respect for human dignity without reference to ethnic origins, cultural backgrounds, or religious affiliations.

Acts 1991, No. 704, §1, eff. Jan. 1, 1992.



RS 8:673 - Definitions

§673. Definitions

As used in this Chapter, unless the context clearly indicates otherwise, the following terms shall have the meanings indicated:

(1) "Burial artifact" means any item of human manufacture or use that is in an unmarked burial site.

(2) "Disturb" includes excavating, removing, exposing, defacing, mutilating, destroying, molesting, or desecrating in any way any unmarked burial sites or any human skeletal remains, burial artifacts, or burial markers on or in an unmarked burial site without a permit.

(3) "Human skeletal remains" means any part of the body of a deceased human being in any stage of decomposition.

(4) "Secretary" means the secretary of the Department of Culture, Recreation and Tourism or the person designated by the secretary to administer the provisions of this Chapter.

(5) "Unmarked burial site" means the immediate area where one or more human skeletal remains are found in the ground that is not in a recognized and maintained municipal, fraternal, religious, or family cemetery, or a cemetery authorized by the Louisiana Cemetery Board.

Acts 1991, No. 704, §1, eff. Jan. 1, 1992; Acts 2009, No. 438, §6A.



RS 8:674 - Exclusions

§674. Exclusions

This Chapter shall not apply to the following:

(1) A cemetery operated under the authority and regulation of the Louisiana Cemetery Board, or any recognized and maintained municipal, fraternal, religious, or family cemetery.

(2) The use of land for purposes of farming, cattle raising, timber growing, and other similar surface uses that will not result in the disturbance of human skeletal remains through excavation or other activities.

Acts 1991, No. 704, §1, eff. Jan. 1, 1992.



RS 8:675 - Repealed by Acts 2009, No. 438, §6B.

§675. Repealed by Acts 2009, No. 438, §6B.



RS 8:676 - Powers and duties of the secretary

§676. Powers and duties of the secretary

A. The secretary shall have the following powers and duties:

(1) To implement and to enforce this Chapter and the powers and duties assigned to the secretary by law.

(2) To adopt such rules and regulations as are necessary to implement and to enforce this Chapter and the powers and duties assigned to the secretary by law. All rules and regulations shall be adopted in accordance with the Administrative Procedure Act.

(3) To consult with all interested parties on occasions of disturbance of unmarked burial sites to determine a proper course of action.

(4) To institute civil proceedings seeking injunctive or other relief to restrain and to prevent violations of this Chapter or the laws or administrative rules administered or enforced by the secretary.

(5) To institute civil proceedings seeking restitution, payment of costs, or other monetary relief necessary to prevent, restore, or repair damage to unmarked burial sites, human skeletal remains, or burial artifacts from unmarked burial sites, or to retrieve human skeletal remains or burial artifacts removed in violation of this Chapter.

(6) To issue permits for the disinterment and/or for the scientific study of human skeletal remains and burial artifacts found in unmarked burial sites. The secretary may adopt rules and regulations to provide for the issuance of emergency permits by the state archaeologist.

(7) To charge a permit fee not to exceed one hundred dollars for each such permit. The monies collected from the issuance of permits, subject to applicable provisions of law, shall be used as provided for funds from civil damages in Subsection B of this Section.

(8) To issue permits for the special exhibition of human skeletal remains from unmarked burial sites if the secretary determines that the remains are of exceptional scientific or cultural significance.

(9) To issue permits for the use of human skeletal remains which have been legally obtained from unmarked burial sites and are intended strictly for teaching purposes at accredited institutions of higher learning, including but not limited to nonpublic display of human skeletal remains.

B. Civil damages, except for attorney fees, recovered by the secretary, subject to applicable provisions of law, shall be used by the secretary to implement and enforce this Chapter and to fund activities of the division of archaeology in regard to restoration and protection of burial sites, in accordance with regulations adopted by the secretary and other applicable laws. Attorney fees shall be paid to the Louisiana Department of Justice.

C. Provisional permits may be used by the division of archaeology until rules and regulations governing permitting are adopted.

Acts 1991, No. 704, §1, eff. Jan. 1, 1992; Acts 2009, No. 438, §6A.



RS 8:677 - Revocation or suspension of permits

§677. Revocation or suspension of permits

A. The secretary may revoke or suspend any permit issued under the provisions of this Chapter upon a determination that the holder of the permit has violated the provisions of this Chapter or the rules and regulations adopted pursuant thereto, or has failed to meet the professional or occupational standards determined by the secretary, or has failed to ensure that the personnel employed by the holder of the permit meet the professional or occupational standards determined by the secretary.

B. Permits may be revoked or suspended only by a ruling of the secretary based on an adjudicatory hearing held in accordance with the provisions of the Louisiana Administrative Procedure Act.

C. The secretary shall notify each person whose permit has been revoked or suspended, by certified mail, return receipt requested.

D. Each person whose permit has been revoked or suspended shall return the permit to the secretary within fifteen days of the date on which the notice of the revocation or suspension was received.

Acts 1991, No. 704, §1, eff. Jan. 1, 1992; Acts 2009, No. 438, §6A.



RS 8:678 - Unlawful acts

§678. Unlawful acts

A. It is unlawful for any person, entity, or group, to whom the secretary has not issued a permit, to knowingly:

(1) Disturb an unmarked burial site or any human skeletal remains or burial artifacts in an unmarked burial site.

(2) Buy, sell, barter, exchange, give, receive, possess, display, discard, or destroy human skeletal remains from an unmarked burial site or burial artifacts. However, any human skeletal remains or burial artifacts from an unmarked burial site which come into Louisiana from any foreign country or any other state or territory of the United States and are documented to have been obtained lawfully under the laws of the respective country, state, or territory may be given, received, studied, or displayed without violating this Chapter.

(a) Any human remains which were lawfully acquired prior to January 1, 1992, may remain in the possession of the current holder.

(b) Any burial artifacts which were lawfully acquired prior to January 1, 1992, may remain in the possession of and be displayed by the current holder.

(3) Allow any person, entity, or group access to an unmarked burial site, human skeletal remains, or burial artifacts for the purpose of disturbing them.

(4) Provide funds to or for any person, entity, or group for the purpose of disturbing any unmarked burial site, human skeletal remains, or burial artifacts.

B. Each violation of this Section shall be punishable upon conviction of a first offense by a fine of not more than five thousand dollars or imprisonment for not more than one year, or both. Upon conviction of a second or subsequent offense each violation shall be punishable by imprisonment for not more than two years or a fine of not more than ten thousand dollars, or both. Each disturbance of an unmarked burial site, human skeletal remains, or burial artifacts constitutes a separate offense.

Acts 1991, No. 704, §1, eff. Jan. 1, 1992; Acts 2009, No. 438, §6A.



RS 8:679 - Civil remedies

§679. Civil remedies

A. The secretary may institute civil proceedings seeking injunctive relief to restrain and prevent violations of this Chapter or the laws or administrative rules administered or enforced by the secretary.

B. The secretary may also institute civil proceedings seeking civil damages from any person who knowingly violates any provision of R.S. 8:678. Civil damages shall include any or all of the following:

(1) Forfeiture of any and all equipment used in disturbing the unmarked burial site, human skeletal remains, or burial artifacts.

(2) Any and all costs incurred in cleaning, restoring, analyzing, accessioning, and curating the recovered human skeletal remains or burial artifacts.

(3) Any and all costs associated with protecting the unmarked burial site from further damage or in restoring the unmarked burial site to its original condition.

(4) Any and all costs associated with recovery of data, and analyzing, publishing, accessioning, and curating materials when the prohibited activity is so extensive as to preclude the restoration of the unmarked burial site.

(5) Any and all costs associated with the reinterment of the human skeletal remains.

(6) Any and all costs associated with determining and collecting the civil damages, including but not limited to filing fees, attorney fees, court costs, fees associated with discovery and the testimony of expert witnesses, and collection costs.

C. The secretary may bring actions for injunctive relief or civil damages in either the district court for the parish of East Baton Rouge or in the district court where the unmarked burial site, the human skeletal remains, or the burial artifacts are located.

D. The attorney general shall represent the secretary in all matters pertaining to the administration or enforcement of this Chapter, or both, except in those matters in which the secretary has employed special counsel. The secretary may employ and shall fix the compensation of such special counsel with the concurrence of the attorney general and in accordance with the laws and regulations regarding employment of special counsel.

Acts 1991, No. 704, §1, eff. Jan. 1, 1992; Acts 2009, No. 438, §6A.



RS 8:680 - Discovery of unmarked burial sites, human skeletal remains, and burial artifacts

§680. Discovery of unmarked burial sites, human skeletal remains, and burial artifacts

A. Any person who has reason to believe he or she has discovered an unmarked burial site or received human skeletal remains from an unmarked burial site shall notify the law enforcement agency of the jurisdiction where the site or remains are located within twenty-four hours of discovery. Any person who has reason to believe he or she has discovered or received burial artifacts shall notify the secretary through the division of archaeology within seventy-two hours of the discovery. Failure to give notice as required is a misdemeanor punishable by a fine of not less than one hundred dollars nor more than one thousand dollars.

B. Any activity that may disturb the unmarked burial site, human skeletal remains, or burial artifacts associated with the site shall immediately cease on discovery. No activity which will disturb the unmarked burial site shall resume until the secretary has issued a permit governing the disposition of the unmarked burial site, the human skeletal remains, or the burial artifacts. In no event shall the secretary take longer than thirty days to decide on issuance of a permit without the written agreement of all parties.

C. Each law enforcement agency that receives notice of an unmarked burial site or human skeletal remains shall immediately notify the coroner of the parish where the site or remains are found. The law enforcement agency shall also notify the secretary through the division of archaeology within two business days of any discovery unless circumstances indicate that the death or burial is less than fifty years old or that there is need for a criminal investigation or legal inquiry by the coroner.

D. If the coroner finds that the unmarked burial site is over fifty years old and that there is no need for a legal inquiry by his office or for a criminal investigation, the secretary shall have jurisdiction of the site, human skeletal remains, and the burial artifacts.

Acts 1991, No. 704, §1, eff. Jan. 1, 1992; Acts 2009, No. 438, §6A.



RS 8:681 - Disposition of unmarked burial sites, human skeletal remains, and burial artifacts

§681. Disposition of unmarked burial sites, human skeletal remains, and burial artifacts

A. Whenever an unmarked burial site, human skeletal remains from an unmarked burial site, or burial artifacts are reported to the secretary, the disposition of unmarked burial sites, human skeletal remains, or burial artifacts shall proceed as follows:

(1) Every reasonable effort is to be made to restore the unmarked burial site and to avoid disturbing the human skeletal remains or burial artifacts:

(a) If the secretary determines that the burial site has significant scientific value, the secretary may issue a permit for scientific study.

(b) Any agreement by the owner of the property to leave the unmarked burial site undisturbed shall not constitute consent on the owner's part to allow relatives of the deceased or any other interested parties free access to the site without the owner's permission.

(2) The secretary shall make reasonable efforts to identify and locate persons who can establish direct kinship with or descent from the individual whose remains have been found.

(3) If the unmarked burial site or the human skeletal remains can be shown to have ethnic affinity with a living Native American tribe, the secretary shall notify the tribe of the discovery.

(4) If the human skeletal remains must be removed, then control of the disposition of these remains shall be in the following order:

(a) If any direct relations or descendants are found, such person or persons shall have the right to control the disposition of the human skeletal remains in accordance with R.S. 8:659.

(b) If the human skeletal remains can be shown to have ethnic affinity to any living tribe of Native Americans, then the tribe shall have control of the disposition of the human skeletal remains.

(c) If no direct relation or descendant is found or if no ethnic affinity of the human skeletal remains to any living Native American tribe can be shown or if no direct relation or descendant or Native American tribe takes responsibility for the reinterment of the human remains, then the secretary shall determine the proper disposition of the human remains.

B. If a permit has been issued pursuant to R.S. 8:676(A)(6), the cost of disinterment, reinterment, or study of the human skeletal remains shall be paid by the persons or parties requesting the permit. In the event the secretary must reinter the remains, the burial shall be paid in the same manner as an indigent or pauper burial.

C. All burial artifacts found in an unmarked burial site shall become the property of the state and the secretary shall be the custodian thereof. The disposition of the burial artifacts shall be made by the secretary in accordance with regulations. The secretary may donate the burial artifacts to an educational institution, a public museum, or a Native American tribe for display and study purposes. In no event, however, shall the secretary or any recipient sell the burial artifacts.

Acts 1991, No. 704, §1, eff. Jan. 1, 1992; Acts 2009, No. 438, §6A.



RS 8:701 - UNDEVELOPED LAND

CHAPTER 11. UNDEVELOPED LAND

§701. Application

This chapter applies to all undeveloped land of a cemetery authority that is used, intended to be used or converted into use for the interment of human remains.

Acts 1974, No. 417, §1.



RS 8:702 - Standards of construction

§702. Standards of construction

No undeveloped land shall be sold or otherwise disposed of for use for the interment of human remains unless the person, cemetery authority or other entity that intends to sell or otherwise dispose of such land for such use has made reasonable and adequate provisions for the installation of the necessary roadways, walkways, drainage, embellishments, features, landscaping and other facilities that will insure the completion of said undeveloped land into the kind of cemetery that is being or will be represented for sale to the buying public.

Acts 1974, No. 417, §1.



RS 8:703 - Compliance with ordinances and specifications

§703. Compliance with ordinances and specifications

The development of said undeveloped land shall comply with the laws, ordinances, building codes and any and all other lawful requirements of the state, parish and municipality in which the said land is located.

Acts 1974, No. 417, §1.



RS 8:704 - Improper use a nuisance; penalty

§704. Improper use a nuisance; penalty

Every landowner who sells or otherwise disposes of or causes or permits the sale or other disposition of undeveloped land for use for the interment of human remains in violation of this section shall be guilty of maintaining a public nuisance and, upon conviction, shall be punishable by fine of not less than five hundred dollars nor more than five thousand dollars or by imprisonment for not less than one month nor more than six months, or both.

Acts 1974, No. 417, §1.



RS 8:705 - Construction in compliance with existing laws

§705. Construction in compliance with existing laws

The penalties of this title shall not apply as to any land that is being used for the interment of human remains if the continued use of such land is not in violation of the laws for the protection of public health.

Acts 1974, No. 417, §1.



RS 8:705.1 - Commencement requirements; application form; application fee

§705.1. Commencement requirements; application form; application fee

A. Prior to the first sale of a cemetery space or the right of use or interment in any cemetery space in a garden which has not yet been developed, the cemetery authority shall submit to the board all of the following:

(1) A copy of the preliminary plans.

(2) A map or plat delineating the sections, blocks, plots, or other subdivisions with descriptive names or numbers.

(3) A copy of all sales promotion material.

(4) A copy of the pre-construction sales contract.

B. The cemetery authority shall submit the information required in this Subsection on an application form prescribed by the board, accompanied by an application fee of two hundred fifty dollars to cover the board's reasonable and ordinary expenses associated with determining compliance with the applicable provisions of this Title.

Acts 2015, No. 222, §1.



RS 8:706 - Commencement and completion requirements

§706. Commencement and completion requirements

A. A cemetery authority shall commence the installation of the necessary improvements to the undeveloped land in which sales, contracts for sales, or reservations for sales are being made, within twenty-four months after the date of the first such sale. The completion of all such necessary improvements shall be no later than forty-eight months after the date of the first sale. However, extensions for completion, not to exceed six months, may be granted by the board for reasonable cause, but in no event shall any such extension exceed one year, with the exception of extensions provided pursuant to Subsection B of this Section.

B. The board, at its discretion, may grant an extension to the time period set forth in Subsection A of this Section based upon the occurrence of a force majeure event. Such an extension shall be granted only for reasonable cause. Each force majeure event shall be treated as a separate incident.

C. Failure to commence and/or complete development within the time herein required shall be a misdemeanor punishable by fine of not less than two hundred dollars nor more than one thousand dollars or by imprisonment of not less than thirty days nor more than one year, or both.

Acts 1974, No. 417, §1; Acts 2010, No. 63, §1.



RS 8:801 - TITLE TO AND RIGHTS IN CEMETERY SPACES

CHAPTER 12. TITLE TO AND RIGHTS IN CEMETERY SPACES

§801. Recognized owner of title

The person or persons or entity in whose names the official title to a cemetery space appears in the official records of a cemetery authority shall be treated as the owner of said space by the cemetery authority.

Acts 1974, No. 417, §1.



RS 8:802 - Transfer of ownership rights

§802. Transfer of ownership rights

A. In order to insure that at all times the cemetery authority will have complete and accurate records, the sale or transfer of any right of interment or cemetery space, shall not be binding upon a cemetery authority until approved in writing by a duly authorized officer, agent or employee of the cemetery authority and duly recorded in the official records of the cemetery.

B. A cemetery authority may refuse to give its consent to a sale, use, or transfer of, or may refuse to issue a deed or other evidence of title to a cemetery space or the right of interment, so long as there is any indebtedness due on such right of interment or cemetery space.

C. The transfer of any right of interment or cemetery space, whether by conveyance, assignment of a purchase contract, or otherwise, shall be subject to all of the terms, provisions and conditions of the rules and regulations of the cemetery authority, as amended from time to time.

D. All transfers of rights of interment or cemetery space shall be subject to the payment of such reasonable fees and charges as may be established from time to time on a uniform basis by the cemetery authority, and such fees and charges shall be paid before any transfer is approved by and recorded in the records of the cemetery authority.

E. Whenever a cemetery authority makes an interment on the authority of a person who presents the official title to the cemetery space in which the said interment is to be made, the right of the cemetery authority to make said interment shall be conclusively presumed, but it shall have the right to refuse to permit an interment if it receives a written protest from any person who, in the sole judgment of an officer of the cemetery authority, has a reasonable basis for objecting.

F. In dealing with an owner, a cemetery authority may rely upon, for all purposes, the last address of said owner that is on file in the office of the cemetery authority, and any notice forwarded to the owner of record at said address shall be conclusively considered as sufficient and proper legal notification for any and all purposes. If an owner wishes to change his official address, it shall be his duty to notify the cemetery authority, in writing, and when such a notice is received by the cemetery authority, the owner's address shall be promptly changed and, thereafter, said new address shall prevail for all purposes.

Acts 1974, No. 417, §1.



RS 8:803 - Descent of title to cemetery space

§803. Descent of title to cemetery space

Except as herein otherwise provided, every right of interment and cemetery space shall be subject to the laws of Louisiana pertaining to community property, inheritance, including but not limited to the laws of intestacy, donations inter vivos and mortis causa, and successions.

Acts 1974, No. 417, §1.



RS 8:804 - Affidavit as authorization

§804. Affidavit as authorization

In the absence of a formal judgment of possession in the succession of the record owner of a cemetery space or right of interment, an affidavit by a disinterested but informed person of the facts setting forth the fact of the death of the record owner and identifying the spouse and legal heirs of the decedent shall be complete and sufficient authorization for a cemetery authority to permit the use of any unoccupied portion of a cemetery space by the person or persons entitled to the use thereof.

Acts 1974, No. 417, §1.



RS 8:805 - When right of interment or cemetery space is inalienable

§805. When right of interment or cemetery space is inalienable

Subject to the approval of the cemetery authority, any cemetery space in any cemetery may be conveyed by the owner or owners, by proper instrument in a form approved by the cemetery authority, or such conveyance may be so provided in the last will and testament of the owner to the cemetery authority in perpetual trust for its preservation as a place of interment and shall thereafter remain forever inalienable by act of the parties. The right to use the said cemetery space as a place of interment of the dead of the family of the owner and his descendants shall descend from generation to generation, unless the act of conveyance in trust provides that interments in the said space shall be confined to the remains of specified persons, in which case the said space shall be forever preserved for the remains of the persons so specified and shall never be used for any other purpose.

Acts 1974, No. 417, §1.



RS 8:806 - Rights of co-owners

§806. Rights of co-owners

When the record title to a cemetery space or right of interment is in the names of two or more persons, each shall be considered as having a vested right therein and no conveyance or other disposition of said space or right shall be recognized without the written concurrence of each said record owner, but each owner shall have the right of interment in any unoccupied portion of the cemetery space at the time of death.

Acts 1974, No. 417, §1.



RS 8:807 - Co-owners; identification

§807. Co-owners; identification

An affidavit by any informed but disinterested person having knowledge of the facts setting forth the fact of the death of one co-owner and establishing the identity of the surviving co-owner named in the deed to any cemetery space or right of interment, when filed with the cemetery authority, shall constitute complete and sufficient authorization to the cemetery authority to permit the use of one unoccupied portion of said space in accordance with the directions of the surviving co-owner.

Acts 1974, No. 417, §1.



RS 8:808 - Co-owners may designate representative

§808. Co-owners may designate representative

When there are two or more owners of a cemetery space or right of interment, they may designate one or more persons, firms or corporations, trustees or other entities to represent them and, upon filing written notice of designation with the cemetery authority, the cemetery authority in its discretion shall have the right to deal with such representative unless the cemetery authority receives written revocation of the designation executed by all of the co-owners or their heirs or legal representatives.

Acts 1974, No. 417, §1.



RS 8:809 - Waiver of right of interment

§809. Waiver of right of interment

Any surviving spouse, parent, child or heir having a right of interment in an interment space may waive such right in favor of any other relative or spouse of a relative of the deceased record owner. Upon such waiver, the remains of the person in whose favor the waiver is made may be interred in the interment space.

Acts 1974, No. 417, §1.



RS 8:810 - Termination of vested right by waiver

§810. Termination of vested right by waiver

A vested right of interment may be waived and is terminated upon the interment elsewhere of the remains of the person in whom vested.

Acts 1974, No. 417, §1.



RS 8:811 - Limitations on vested rights

§811. Limitations on vested rights

No vested right of interment gives to any person the right to have his remains interred in any interment space in which the remains of any deceased person having a prior vested right of interment have been interred, nor does it give any person the right to have the remains of more than one deceased person interred in a single interment space in violation of the rules and regulations of the cemetery authority of the cemetery in which the interment space is located.

Acts 1974, No. 417, §1.



RS 8:812 - Conveyance of cemetery spaces; formality and recordation

§812. Conveyance of cemetery spaces; formality and recordation

Cemetery authorities that own land destined as places for the interment of human remains may convey portions thereof, or cemetery spaces located therein, for interments. The acts of conveyance shall be passed under the form prescribed by the cemetery authority, and any acts so made shall be equally authentic and impart full proof as if passed before a notary and two witnesses. It shall not be necessary to record such instruments in any public office.

Acts 1974, No. 417, §1.



RS 8:813 - Correction of errors

§813. Correction of errors

A cemetery authority shall have the right to correct any and all errors that may occur in or in connection with the operation of the cemetery, including without limitation those involving or in connection with the making of an interment, disinterment or removal, or the description, transfer, granting the right of use or conveyance of a cemetery space, and in this connection, the cemetery authority shall have the right to substitute, grant the right of use, or convey, in order to correct any such errors, other interment rights, approximately equal in value and location as far as feasible, as selected by said authority; or, in the sole discretion of said authority, the correction of an error may be accomplished by the refunding of the amount of money paid on account of the acquisition or use of a cemetery space. If an error involves an interment, the cemetery authority shall have the right to remove and transfer the remains that are involved.

Acts 1974, No. 417, §1.



RS 8:814 - Repealed by Acts 2010, No. 175, §6.

§814. Repealed by Acts 2010, No. 175, §6.



RS 8:901 - MISCELLANEOUS

CHAPTER 13. MISCELLANEOUS

§901. Unlawful to use, lease or sell for drilling, mining, or prospecting; penalty

A. It shall be unlawful to use, lease or sell any tract of land which is platted, laid out or dedicated for cemetery purposes and in which human bodies are interred, on any part of such tract, for the purpose of prospecting, drilling or mining; provided that the prohibition of leasing contained in this section shall not apply to any oil, gas, or mineral lease that contains a stipulation forbidding drilling or mining operations upon that portion of the leased premises which is included within the cemetery.

B. Whoever violates this section shall be fined not less than one hundred dollars nor more than five hundred dollars, or be imprisoned for not less than thirty days nor more than six months, or both, and each day during which drilling, mining or prospecting is conducted or prosecuted shall be considered a separate offense.

Acts 1974, No. 417, §1.



RS 8:902 - Underground burials; depth

§902. Underground burials; depth

Any cemetery sexton or other person digging graves for underground interments shall dig sufficiently deep to allow for at least two feet of soil to cover the entire area of the casket, unless the said interment is in a burial vault, coping or lawn crypt.

Acts 1974, No. 417, §1.



RS 8:903 - Maintenance of cemetery spaces more than fifty years old; sale of repaired abandoned cemetery spaces

§903. Maintenance of cemetery spaces more than fifty years old; sale of repaired abandoned cemetery spaces

A. Cemetery authorities may renovate and repair but not demolish, at their own cost and/or in conjunction with any private, state, or federal grant or fund, cemetery spaces within their cemeteries that are more than fifty years old and which have deteriorated, when the record owner or his spouse or heirs have neglected to do such renovation within one year after written notice mailed by registered or certified mail to the last known address of the last record owner on the records of the cemetery authority, the posting of notice on each of such cemetery spaces, and advertising in the official journal of the parish or municipality notifying the owner thereof that such renovation and repair will be made, unless the owner thereof objects by written notice to the office of the cemetery authority before the end of the one year period. Upon failing to receive any objections, after due notice has been given, the cemetery authority may proceed with the repairs or renovations with impunity.

B. Cemetery authorities may require the payment of all documented repair and/or renovation costs before any such renovated or repaired interment space may thereafter be used.

C. The repaired space shall revert to the ownership of the cemetery authority in the case of municipal, religious, and nonprofit cemeteries when the cemetery authority has been unable to locate, after diligent efforts, any of the owners or their successors or heirs for a period of three years following the repair or renovation, and such cemetery authority may take possession of such interment spaces and sell and convey same subject to rules and regulations as set forth in R.S. 8:308(A).

Acts 1991, No. 289, §4; Acts 1991, No. 430, §1; Acts 1992, No. 82, §1.



RS 8:903.1 - Cemeteries; maintenance of vaults and wall vaults more than fifty years old; reclamation by authority

§903.1. Cemeteries; maintenance of vaults and wall vaults more than fifty years old; reclamation by authority

A. Cemetery authorities of municipal, religious, and nonprofit cemeteries may renovate, repair, and/or maintain vaults and/or wall vaults in question, at their own cost and/or in conjunction with any private, state, or federal grant or fund, vaults and/or wall vaults over fifty years old or vaults and/or wall vaults located in cemeteries more than one hundred years old, which have deteriorated or are in a ruinous state under the following conditions:

(1) In the event that the cemetery authority has no evidence of ownership or interments in the vault and/or wall vault in question, it may immediately make the repairs, renovations, and maintenance and after same have been completed, publish as part of a general notice in the official journal of the parish or municipality a notice notifying all persons that if no one comes forward to the office of the cemetery authority with written evidence of ownership of the vault and/or wall vault in question within sixty days of the date of publication then the cemetery authority shall have the right to reclaim the ownership of the vault and/or wall vault in question and resell same.

(2) In the event that there is evidence of an interment or interments in the vault and/or wall vault in question, and the cemetery authority has no evidence of ownership, the remains may be immediately removed and temporarily reinterred at another location, and the cemetery authority shall then have the power to immediately make the renovations, repairs, and maintenance necessary, and the same notice procedure set forth in Paragraph (1) shall be followed, except that all persons shall have six months to come forward to the office of the cemetery authority and present written evidence of ownership in the vault and/or wall vault in question, and in the event that anyone fails to do so within the time prescribed, then the vault and/or wall vault may be reclaimed by the cemetery authority and resold.

(3) In the event that records of the cemetery authority indicate that there is a record owner of the vault and/or wall vault in question, the remains, if any, may be immediately removed and temporarily reinterred at another location, and the cemetery authority shall have the right and power to immediately make the necessary renovations, repairs, and maintenance, then the cemetery authority shall attempt to contact the owner by registered or certified mail at his last known address, and also publish as part of a general notice in the official journal of the parish or municipality in question a notice stating that in the event the owner or his heirs fail to come forward to the office of the cemetery authority within six months of the date of the notice and submit written proof of ownership, then the vault and/or wall vault in question may be reclaimed and resold by the cemetery authority.

(4) In addition to the notifications called for in Paragraphs (1), (2), and (3) hereinabove, the cemetery authority shall also post a common or general sign or notice in a conspicuous place in the cemetery informing the public of the above so that claimants may come forward in the manner prescribed herein to assert their rights.

(5) Under no circumstances shall the cemetery authority be prevented from doing repairs, renovations, and maintenance to vaults and/or wall vaults if same are necessary for the preservation of the section of vaults and/or wall vaults in question and/or the beautification of the cemetery. If it becomes necessary to remove remains therefrom, the cemetery authority shall have this right and power as set forth above, but the remains must be kept separate until the herein prescribed time period has elapsed so that they can be identified.

(6) After the renovations, repairs, and maintenance have been completed and the prescribed time period has lapsed, and the cemetery authority has reclaimed the ownership of the vault and/or wall vault in question, then all of the remains removed in accordance with the provisions of this Paragraph, shall be interred in a common burial place, but the cemetery authority shall retain records, tablets, stones, and other information regarding which vaults and/or wall vaults same were removed from and the interments therein, and the names of the deceased persons in question, if they are available.

(7) Under no circumstances shall any of the above be construed in such a fashion as to prevent a cemetery authority from immediately making repairs, renovations, and/or maintenance of wall vaults in the event that same is necessary for the protection of the health and welfare of the general public.

(8) If a person comes forward to the cemetery authority within the time periods prescribed in Paragraphs (1) through (3) hereof with satisfactory written evidence of ownership or title to the vault and/or wall vault in question, the cemetery authority may require that they pay their pro rata share, to be reasonably determined by the cemetery authority, of all actual costs and expenses of repairs, renovations, and maintenance before the said vault and/or wall vault may thereafter be used by them and their title thereto confirmed. If there is some other impediment or objection to reuse of the vault and/or wall vault in question, they must still pay their pro rata share of all costs as set forth hereinabove to confirm their title to same, otherwise ownership or title may be reclaimed by the cemetery authority and the space resold. Under no circumstances shall the owner of the vault and/or wall vault in question be able to object to the repairs, renovations, and maintenance done or to be done if it is necessary for the preservation of the section of vaults, and/or wall vaults in question, or the protection of the health and welfare of the general public.

B. The provisions hereof shall be inapplicable with respect to any tomb, vault, or wall vault placed in perpetual care.

Added by Acts 1982, No. 564, §1. Acts 1991, No. 289, §4; Acts 1992, No. 82, §1.



RS 8:904 - Speculative sales and purchases prohibited; penalties

§904. Speculative sales and purchases prohibited; penalties

A. It is declared to be against the public policy of this state for any person, firm, corporation, association or other legal entity to speculate in interment spaces. Accordingly, it shall be unlawful for any person, firm, corporation, association, or other legal entity, except a licensed cemetery authority, to sell or buy an interment space or spaces for the purpose of resale at a profit.

B. Whoever violates this section shall be fined no more than five hundred dollars or be imprisoned for not more than six months, or both, for each interment space so bought or sold.

Acts 1974, No. 417, §1.



RS 8:905 - Upkeep of cemeteries; local ordinance authorized; penalty; definition of "shareholder"

§905. Upkeep of cemeteries; local ordinance authorized; penalty; definition of "shareholder"

A. Each municipality having a population of twenty-five thousand or less persons according to the latest federal decennial census and having a commission form of government shall be authorized to adopt an ordinance requiring owners or shareholders of a cemetery to insure that the owner or corporation's cemetery is kept neat and orderly.

B. Such a municipality may also adopt as a penalty a fine not to exceed five hundred dollars or imprisonment for not more than six months, or both.

C. As used in this Section, "shareholder" shall mean any person who owns a controlling share or a majority of the stock of the cemetery corporation.

Acts 1984, No. 289, §1.



RS 8:906 - Additional ad valorem tax; Evangeline Parish

§906. Additional ad valorem tax; Evangeline Parish

Notwithstanding the rate limitations of R.S. 8:105 and of R.S. 33:2740.1 but otherwise in accordance with R.S. 8:104 and 105, the governing authority of Evangeline Parish may levy an ad valorem tax not in excess of two mills when the proposed tax is approved by a majority of the qualified electors voting on the proposition at an election held for that purpose and conducted in accordance with the Louisiana Election Code.

Acts 1996, 1st Ex. Sess., No. 27, §1.






TITLE 9 - Civil Code-Ancillaries

RS 9:51 - TITLE 9 CIVIL CODE--ANCILLARIES

TITLE 9

CIVIL CODE--ANCILLARIES

CODE PRELIMINARY TITLE--OF THE GENERAL DEFINITIONS

OF LAW AND OF THE PROMULGATION OF THE LAWS [BLANK]

CODE BOOK I--OF PERSONS

CODE TITLE I--NATURAL AND JURIDICAL PERSONS

CHAPTER 1. WOMEN

PART I. IN GENERAL

§51. Civil rights and duties

Women have the same rights, authority, privileges, and immunities, and shall perform the same obligations and duties as men in the holding of office including the civil functions of tutor, under tutor, curator, under curator, administrator, executor, arbitrator, and notary public.



RS 9:101 - Emancipation from all disabilities and incapacities; obligations

PART II. MARRIED WOMEN

SUBPART A. EMANCIPATION AND POWERS

§101. Emancipation from all disabilities and incapacities; obligations

All married women, including non-residents so far as they are affected by the laws of this state, are fully emancipated from all the disabilities and relieved from all the incapacities to which, as such, they were formerly subject. They may make contracts of all kinds, and assume or stipulate for obligations of all kinds, in any form or manner now permitted, or which may hereafter be permitted, by law for any person, married or unmarried, of either sex, and in no case shall any act, contract, or obligation of a married woman require, for the validity or effectiveness thereof, the authority of her husband or of the judge.



RS 9:102 - Suits, judicial proceedings, and judgments

§102. Suits, judicial proceedings, and judgments

Married women may institute or defend suits, or otherwise appear in judicial proceedings, and stand in judgment, without the authority of their husbands or of the judge.



RS 9:103 - Binding themselves or disposing of or hypothecating property for benefit of husband or community; contracts with husband

§103. Binding themselves or disposing of or hypothecating property for benefit of husband or community; contracts with husband

Married women may obligate themselves personally in any form, or dispose of or hypothecate their property, as security or otherwise, for the benefit of their husbands or of the community between them and their husbands.



RS 9:104 - Repealed by Acts 1974, No. 89, 1

§104. Repealed by Acts 1974, No. 89, §1



RS 9:105 - Laws relating to matrimonial community and separate property not affected

§105. Laws relating to matrimonial community and separate property not affected

Nothing contained in R.S. 9:101, 9:102, and 9:103 is intended to modify or affect the laws relating to the matrimonial community of acquets and gains or the laws prescribing what is deemed the separate property of the spouses.



RS 9:111 - Definition of death

CHAPTER 2. DEATH

§111. Definition of death

A. A person will be considered dead if in the announced opinion of a physician, duly licensed in the state of Louisiana based on ordinary standards of approved medical practice, the person has experienced an irreversible cessation of spontaneous respiratory and circulatory functions. In the event that artificial means of support preclude a determination that these functions have ceased, a person will be considered dead if in the announced opinion of a physician, duly licensed in the state of Louisiana based upon ordinary standards of approved medical practice, the person has experienced an irreversible total cessation of brain function. Death will have occurred at the time when the relevant functions ceased. In any case when organs are to be used in a transplant, then an additional physician, duly licensed in the state of Louisiana not a member of the transplant team, must make the pronouncement of death unless a hospital has adopted a written policy allowing that a single physician, duly licensed in the state of Louisiana, not a member of the transplant team, may make the pronouncement of death. In all cases in which a hospital written policy provides that a single physician makes the pronouncement of death, such policy shall also require an opinion by a second physician, not a member of the transplant team, as to the candidacy of the person for the process of organ donation.

B. The medical pronouncement of death by a coroner may also be based on personal observation, information, or statements obtained from coroner investigators, registered nurses, physician assistants, or emergency medical technicians at the scene who are reporting from firsthand observation of the physical condition of the deceased. The time of death shall be reported as the time that the death was reported or discovered. The name of the personnel that the coroner is relying on shall be noted on the coroner's investigative report.

Added by Acts 1976, No. 233, §1; Acts 2001, No. 317, §1; Acts 2010, No. 937, §1, eff. July 1, 2010; Acts 2015, No. 302, §1.



RS 9:121 - HUMAN EMBRYOS

CHAPTER 3. HUMAN EMBRYOS

§121. Human embryo; definition

A "human embryo" for the purposes of this Chapter is an in vitro fertilized human ovum, with certain rights granted by law, composed of one or more living human cells and human genetic material so unified and organized that it will develop in utero into an unborn child.

Acts 1986, No. 964, §1.



RS 9:122 - Uses of human embryo in vitro

§122. Uses of human embryo in vitro

The use of a human ovum fertilized in vitro is solely for the support and contribution of the complete development of human in utero implantation. No in vitro fertilized human ovum will be farmed or cultured solely for research purposes or any other purposes. The sale of a human ovum, fertilized human ovum, or human embryo is expressly prohibited.

Acts 1986, No. 964, §1.



RS 9:123 - Capacity

§123. Capacity

An in vitro fertilized human ovum exists as a juridical person until such time as the in vitro fertilized ovum is implanted in the womb; or at any other time when rights attach to an unborn child in accordance with law.

Acts 1986, No. 964, §1.



RS 9:124 - Legal status

§124. Legal status

As a juridical person, the in vitro fertilized human ovum shall be given an identification by the medical facility for use within the medical facility which entitles such ovum to sue or be sued. The confidentiality of the in vitro fertilization patient shall be maintained.

Acts 1986, No. 964, §1.



RS 9:125 - Separate entity

§125. Separate entity

An in vitro fertilized human ovum as a juridical person is recognized as a separate entity apart from the medical facility or clinic where it is housed or stored.

Acts 1986, No. 964, §1.



RS 9:126 - Ownership

§126. Ownership

An in vitro fertilized human ovum is a biological human being which is not the property of the physician which acts as an agent of fertilization, or the facility which employs him or the donors of the sperm and ovum. If the in vitro fertilization patients express their identity, then their rights as parents as provided under the Louisiana Civil Code will be preserved. If the in vitro fertilization patients fail to express their identity, then the physician shall be deemed to be temporary guardian of the in vitro fertilized human ovum until adoptive implantation can occur. A court in the parish where the in vitro fertilized ovum is located may appoint a curator, upon motion of the in vitro fertilization patients, their heirs, or physicians who caused in vitro fertilization to be performed, to protect the in vitro fertilized human ovum's rights.

Acts 1986, No. 964, §1.



RS 9:127 - Responsibility

§127. Responsibility

Any physician or medical facility who causes in vitro fertilization of a human ovum in vitro will be directly responsible for the in vitro safekeeping of the fertilized ovum.

Acts 1986, No. 964, §1.



RS 9:128 - Qualifications

§128. Qualifications

Only medical facilities meeting the standards of the American Fertility Society and the American College of Obstetricians and Gynecologists and directed by a medical doctor licensed to practice medicine in this state and possessing specialized training and skill in in vitro fertilization also in conformity with the standards established by the American Fertility Society or the American College of Obstetricians and Gynecologists shall cause the in vitro fertilization of a human ovum to occur. No person shall engage in in vitro fertilization procedures unless qualified as provided in this Section.

Acts 1986, No. 964, §1.



RS 9:129 - Destruction

§129. Destruction

A viable in vitro fertilized human ovum is a juridical person which shall not be intentionally destroyed by any natural or other juridical person or through the actions of any other such person. An in vitro fertilized human ovum that fails to develop further over a thirty-six hour period except when the embryo is in a state of cryopreservation, is considered non-viable and is not considered a juridical person.

Acts 1986, No. 964, §1.



RS 9:130 - Duties of donors

§130. Duties of donors

An in vitro fertilized human ovum is a juridical person which cannot be owned by the in vitro fertilization patients who owe it a high duty of care and prudent administration. If the in vitro fertilization patients renounce, by notarial act, their parental rights for in utero implantation, then the in vitro fertilized human ovum shall be available for adoptive implantation in accordance with written procedures of the facility where it is housed or stored. The in vitro fertilization patients may renounce their parental rights in favor of another married couple, but only if the other couple is willing and able to receive the in vitro fertilized ovum. No compensation shall be paid or received by either couple to renounce parental rights. Constructive fulfillment of the statutory provisions for adoption in this state shall occur when a married couple executes a notarial act of adoption of the in vitro fertilized ovum and birth occurs.

Acts 1986, No. 964, §1.



RS 9:131 - Judicial standard

§131. Judicial standard

In disputes arising between any parties regarding the in vitro fertilized ovum, the judicial standard for resolving such disputes is to be in the best interest of the in vitro fertilized ovum.

Acts 1986, No. 964, §1.



RS 9:132 - Liability

§132. Liability

Strict liability or liability of any kind including actions relating to succession rights and inheritance shall not be applicable to any physician, hospital, in vitro fertilization clinic, or their agent who acts in good faith in the screening, collection, conservation, preparation, transfer, or cryopreservation of the human ovum fertilized in vitro for transfer to the human uterus. Any immunity granted by this Section is applicable only to an action brought on behalf of the in vitro fertilized human ovum as a juridical person.

Acts 1986, No. 964, §1.



RS 9:133 - Inheritance rights

§133. Inheritance rights

Inheritance rights will not flow to the in vitro fertilized ovum as a juridical person, unless the in vitro fertilized ovum develops into an unborn child that is born in a live birth, or at any other time when rights attach to an unborn child in accordance with law. As a juridical person, the embryo or child born as a result of in vitro fertilization and in vitro fertilized ovum donation to another couple does not retain its inheritance rights from the in vitro fertilization patients or a donor of gametes used in the in vitro fertilization process, unless the donor is a person from whom the child could otherwise inherit under laws of succession notwithstanding the in vitro fertilization process.

Acts 1986, No. 964, §1; Acts 2016, No. 495, §2.



RS 9:151 - UNIFORM UNCLAIMED PROPERTY ACT

CODE TITLE III--ABSENT PERSONS

CHAPTER 1. UNIFORM UNCLAIMED PROPERTY ACT

§151. Short title

This Chapter may be cited as the "Uniform Unclaimed Property Act of 1997".

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:152 - Uniformity of application and construction

§152. Uniformity of application and construction

This Chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this Chapter among states enacting it.

Acts 1986, No. 829, §1, eff. July 10, l986; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:153 - Definitions

§153. Definitions

As used in this Chapter:

(1) "Administrator" means the state treasurer.

(2) "Apparent owner" means a person whose name appears on the records of a holder as the person entitled to property held, issued, or owed by the holder.

(3) "Business association" means a corporation, joint stock company, investment company, partnership, unincorporated association, joint venture, limited liability company, business trust, trust company, savings and loan association, building and loan association, savings bank, industrial bank, land bank, safe deposit company, safekeeping depository, bank, banking organization, financial organization, insurance company, mutual fund, credit union, utility, or other business entity consisting of one or more persons, whether or not for profit.

(4) "Domicile" means the state of incorporation of a corporation and the state of the principal place of business of a holder other than a corporation.

(5) "Holder" means a person obligated to hold for the account of, or deliver or pay to, the owner of property that is subject to this Chapter.

(6) "Insurance company" means an association, corporation, or fraternal or mutual benefit organization, whether or not for profit, engaged in the business of providing insurance including accident, burial, casualty, credit life, contract performance, dental, fidelity, fire, health, hospitalization, illness, life insurance, life endowments and annuities, malpractice, marine, mortgage, surety, and wage protection insurance.

(7) "Mineral" means gas, oil, coal, other gaseous liquid and solid hydrocarbons, oil shale, cement material, sand and gravel, road material, building stone, chemical substance, gemstone, fissionable and nonfissionable ores, colloidal and other clay, steam and other geothermal resource, or any other substance defined as a mineral by the law of this state.

(8) "Mineral proceeds" means amounts payable for the extraction, production, or sale of minerals, or, upon the abandonment of those payments, all payments that become payable thereafter. The term includes amounts payable for all of the following:

(a) For the acquisition and retention of a mineral lease, including bonuses, royalties, compensatory royalties, shut-in royalties, minimum royalties, and delay rentals.

(b) For the extraction, production, or sale of minerals, including net revenue interests, royalties, overriding royalties, extraction payments, and production payments.

(c) Resulting from an agreement or option, including a joint operating agreement, unit agreement, pooling agreement, and farm-out agreement.

(9) "Money order" includes an express money order and a personal money order, on which the remitter is the purchaser. The term does not include a bank money order or any other instrument sold by a banking or financial organization if the seller has obtained the name and address of the payee.

(10) "Owner" means a person who has a legal or equitable interest in property subject to this Chapter or the person's legal representative. The term includes a depositor in the case of a deposit, a beneficiary in the case of a trust other than a deposit in trust, and a creditor, claimant, or payee in the case of other property.

(11) "Person" means an individual, business association, estate, trust, partnership, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity.

(12) "Property" means a fixed and certain interest in intangible property that is held, issued, or owed in the course of a holder's business, or by a government or governmental entity, and all income or increments therefrom. The term includes property that is referred to as or evidenced by the following:

(a) Money, a check, draft, deposit, interest, or dividend.

(b) Credit balance, customer's overpayment, gift certificate, security deposit, refund, credit memorandum, unpaid wage, unused ticket, mineral proceeds, or unidentified remittance.

(c) Stock or other evidence of ownership of an interest in a business association.

(d) A bond, debenture, note, or other evidence of indebtedness.

(e) Money deposited to redeem stocks, bonds, coupons, or other securities or to make distributions.

(f) An amount due and payable under the terms of an annuity or insurance policy, including policies providing life insurance, property and casualty insurance, workers' compensation insurance, or health and disability insurance.

(g) An amount distributable from a trust or custodial fund established under a plan to provide health, welfare, pension, vacation, severance, retirement, death, stock purchase, profit sharing, employee savings, supplemental unemployment insurance, or similar benefits.

(h) Any certificate, rebate, coupon, or other instrument issued in connection with a class action judgment or court-approved settlement of a class action proceeding which represents a refund on, or reduction of, the purchase price of an item or services purchased or to be purchased shall not constitute property within the meaning of this statute.

(13) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(14) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or insular possession subject to the jurisdiction of the United States.

(15) "Utility" means a person who owns or operates for public use any plant, equipment, real property, franchise, or license for the transmission of communications or the production, storage, transmission, sale, delivery, or furnishing of electricity, water, steam, or gas.

Acts 1991, No. 209, §1, eff. July 2, 1991; Acts 1997, No. 809, §1, eff. July 10, 1997; Acts 2000, 1st Ex. Sess., No. 135, §2, eff. July 1, 2000.



RS 9:154 - Presumptions of abandonment

§154. Presumptions of abandonment

A. Property is presumed abandoned if it is unclaimed by the apparent owner during the time set forth below for the particular property for the following:

(1) Travelers check, fifteen years after issuance.

(2) Money order, seven years after issuance.

(3)(a) Stock or other interest in a business association, including a debt obligation other than a bearer bond or original issue discount bond, if either of the following applies:

(i) Three years after the earlier of the date of an unpresented instrument issued to pay interest or a dividend or other cash distribution, or the date of issue of an undelivered stock certificate issued as a stock dividend, split, or other distribution.

(ii) If a dividend or other distribution has not been paid on the stock or other interest for three consecutive years, or the stock or other interest is held pursuant to a plan that provides for the automatic reinvestment of dividends or other distributions, three years after the date of the second mailing of a statement of account or other notification or communication that was returned as undeliverable, or after the holder discontinued mailings to the apparent owner, whichever is earlier.

(b) Any dividend, profit, distribution, interest, redemption, payment on principal, or other sum held or owing by a business association for or to a shareholder, certificate holder, member, bond holder, or other security holder, who has not claimed it, or corresponded in writing with the business association concerning it, within three years after the date prescribed for payment or delivery.

(4) A demand, savings, or matured time deposit, including a deposit that is automatically renewable, five years after the earlier of its maturity or the date of the last indication by the owner of interest in the property; however, property that is automatically renewable is deemed matured for purposes of this Section upon its initial date of maturity, unless the owner has consented to a renewal at or about the time of the renewal and the consent is in writing or is evidenced by a memorandum or other record on file with the holder. However, no property under this Paragraph shall be presumed abandoned if a banking or financial organization has forwarded a statement or other written communication to the owner within the preceding ninety days with regard to the property at the owner's last known address and the statement or communication has not been returned to the banking or financial organization as undeliverable or unclaimed by the forwarding agent.

(5) Money or credits owed to a customer as a result of a retail business transaction, three years after the obligation accrued.

(6) Gift certificate, three years after December thirty-first of the year in which the certificate was sold.

(7) Amount owed by an insurer on a life or endowment insurance policy or annuity contract that has matured or terminated, three years after the obligation to pay arose or, in the case of a policy or contract payable upon proof of death, three years after the insured has attained, or would have attained if living, the limiting age under the mortality table on which the reserve is based.

(8) Property distributable by a business association in a course of dissolution, one year after the property becomes distributable.

(9) Property received by a court as proceeds of a class action, and not distributed to members of the class, one year after the distribution date.

(10) Property held by a court, state or other government, governmental subdivision or agency, public corporation, or other public authority, one year after the property becomes distributable, except as provided in R.S. 15:86.1.

(11) Wages or other compensation for personal services, one year after the compensation becomes payable.

(12) Deposit or refund owed to a subscriber by a utility, one year after the deposit or refund becomes payable.

(13) Property in an individual retirement account or other account or plan that is qualified for tax deferral under the income tax laws of the United States, three years after the earliest of the date of the distribution or attempted distribution of the property, the date of the required distribution as stated in the plan or trust agreement governing the plan, or the date, if determinable by the holder, specified in the income tax laws of the United States by which distribution of the property must begin in order to avoid a tax penalty.

(14) Mineral proceeds, two years after the property is payable or distributable.

(15) Funds in an education savings account established in accordance with the Louisiana Student Tuition Assistance and Revenue Trust Program as provided in Chapter 22-A of Title 17, during any five-year period subsequent to the beneficiary's thirty-fifth birthday.

(16) Property distributable in the course of a demutualization, rehabilitation, or related reorganization of an insurance company, two years after the date of the demutualization or other event covered herein if, at the time of the demutualization or other event covered herein, the last known address of the owner on the book and records of the holder is known to be incorrect, or distributions or statements are returned by the post office as undeliverable, and the owner has not communicated in writing with the holder or its agent regarding the interest, or otherwise communicated with the holder regarding the interest as evidenced by a memorandum or other record on file with the holder or its agent.

(17) All other property, five years after the obligation to pay or distribute the property arises.

B. At the time that an interest is presumed abandoned under Paragraph A(3) of this Section, any other property right accrued or accruing to the owner as a result of the interest, and not previously presumed abandoned, shall also be presumed abandoned.

C.(1) Property is unclaimed if, for the applicable period of time set forth in Subsection A of this Section, the apparent owner has not communicated, in writing or by other means reflected in a contemporaneous record prepared by or on behalf of the holder, with the holder concerning the property or the account in which the property is held, and has not otherwise indicated an interest in the property. A communication with an owner by a person other than the holder or its representative who has not in writing identified the property to the owner shall not be an indication of interest in the property by the owner.

(2) Property is unclaimed for purposes of Subsection (A)(15) of this Section if, for the applicable period of time set forth in Subsection (A)(15) of this Section, the education savings account owner has not communicated, in writing or by other means reflected in a contemporaneous record prepared by or on behalf of the holder, with the holder concerning the account in which the funds are held, and has not otherwise indicated an interest in the funds and the beneficiary of the account has not requested a disbursement of any of the funds for qualified higher education expenses. A communication with an owner by a person other than the holder or its representative who has not identified the account in writing to the owner shall not be an indication of interest in the property by the owner.

D. An indication of an owner's interest in property includes the following:

(1) The presentment of a check or other instrument of payment of a dividend or other distribution made with respect to an account or underlying stock or other interest in a business association or, in the case of a distribution made by electronic or similar means, evidence that the distribution has been received.

(2) Owner-directed activity in the account in which the property is held, including a direction by the owner to increase, decrease, or change the amount or type of property held in the account.

(3) The making of a deposit to or withdrawal from a bank account, including any one-time or recurring automatic clearing house transaction, or any other electronic transaction that is owner-directed or otherwise authorized by the account owner.

(4) The payment of a premium with respect to a property interest in an insurance policy; however, the application of an automatic premium loan provision or other nonforfeiture provision contained in an insurance policy does not prevent a policy from maturing or terminating if the insured has died or the insured or the beneficiary of the policy has otherwise become entitled to the proceeds before the depletion of the cash surrender value of a policy by the application of those provisions.

(5) The accessing of a deposit account by the owner through the website or other restricted electronic access point of the banking or financial organization.

E. Property shall be payable or distributable for purposes of this Chapter notwithstanding the owner's failure to make demand or present an instrument or document otherwise required to obtain payment.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1991, No. 209, §1, eff. July 2, 1991; Acts 1992, No. 73, §1, eff. June 5, 1992; Acts 1997, No. 809, §1, eff. July 10, 1997; Acts 2003, No. 221, §1, eff. June 5, 2003; Acts 2004, No. 839, §1; Acts 2006, No. 573, §1; Acts 2015, No. 350, §1, eff. June 29, 2015.



RS 9:154.1 - Compensation for expropriation; ownership; town of Berwick

§154.1. Compensation for expropriation; ownership; town of Berwick

A. Notwithstanding the provisions of R.S. 9:154, monetary funds paid by the town of Berwick into the registry of the court for the expropriation of property and which monetary funds would otherwise be deemed abandoned pursuant to R.S. 9:154, and which monetary funds have not been claimed by any person for a period in excess of twelve years, shall revert to being funds of the town of Berwick, and any such monetary funds held by the administrator shall be returned to the town of Berwick.

B. The administrator who returns the funds to the town of Berwick shall be relieved of all liability which may arise with respect to the funds which have been returned to the town of Berwick.

Acts 2001, No. 836, §1.



RS 9:154.2 - Crescent City Connection; Geaux Pass accounts and deposits; tolls; Geaux Pass Transition Fund; disposition

§154.2. Crescent City Connection; Geaux Pass accounts and deposits; tolls; Geaux Pass Transition Fund; disposition

A. Notwithstanding the provisions of R.S. 9:154 or any other provision of law to the contrary, the provisions of this Section shall apply to account balances and toll tag deposits for all Geaux Pass accounts with the primary designation of the Crescent City Connection Bridge that have had no activity on Louisiana Highway 1 since July 1, 2012, and all tolls paid to cross the Crescent City Connection Bridge for the period beginning January 1, 2013, and continuing through March 5, 2013.

B. On July 1, 2013, any monetary funds remaining in any Geaux Pass account, any monetary funds remaining for toll tag deposits for all Geaux Pass accounts with the primary designation of the Crescent City Connection Bridge that have had no activity on Louisiana Highway 1 on or after July 1, 2012, and any monetary funds paid as a toll to cross the Crescent City Connection Bridge from January 1, 2013, through March 5, 2013, and which monetary funds have not been claimed by any person as of June 15, 2013, shall be deemed abandoned funds for the purposes of treatment as unclaimed property in accordance with the provisions of this Section.

C. Funds that are deemed abandoned funds pursuant to this Section shall be immediately reported and transferred from the Department of Transportation and Development to the state treasurer in his capacity as administrator of the Uniform Unclaimed Property Act. The state treasurer shall deposit these funds into the Geaux Pass Transition Fund as provided in this Section, and shall through June 30, 2014, provide for the return of such funds to their owners in accordance with the Uniform Unclaimed Property Act. The state treasurer shall further provide for the payment of all unexpended and unencumbered funds remaining in the Geaux Pass Transition Fund on June 30, 2014, in accordance with the provisions of this Section.

D.(1) There is hereby created the Geaux Pass Transition Fund as a special fund in the state treasury, hereinafter referred to as the "fund". The source of monies for the fund shall be the monies transferred from the Department of Transportation and Development to the state treasurer in his capacity as administrator of the Uniform Unclaimed Property Act pursuant to the provisions of this Section.

(2) After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, relative to the Bond Security and Redemption Fund, an amount equal to that deposited into the state treasury from the foregoing sources shall be deposited in and credited to the fund. The monies in the fund shall be invested by the treasurer in the same manner as the state general fund, and interest earnings shall be deposited into the fund.

(3) All unexpended and unencumbered monies remaining in the fund on June 30, 2014, shall be appropriated as follows:

(a) An amount not to exceed thirty percent of the monies in the fund shall be appropriated to the Department of Transportation and Development for operational and maintenance costs for the New Orleans ferries, formerly operated by its Crescent City Connection Division.

(b) The balance of the monies in the fund as of June 30, 2014, shall be appropriated to the New Orleans Regional Planning Commission for lighting of the eastbank and westbank approaches to the Crescent City Connection Bridge, including General DeGaulle and the Westbank Expressway approach through ground level, improvements to ingress and egress points, lighting, maintenance, grass cutting, and landscaping of the Westbank Expressway and its connecting arteries.

(c) The state treasurer shall be relieved of all liability which may arise with respect to such distribution of funds.

E. All data associated with funds transferred to the state treasurer pursuant to this Section shall be provided to the Unclaimed Property Division in an electronic format as designated by such division.

F. For the purposes of this Section, holder requirements under R.S. 9:159 shall be deemed waived and the Department of Transportation and Development shall be deemed a holder in good faith pursuant to provisions of the Uniform Unclaimed Property Act.

G. The state treasurer in his capacity as administrator of the Uniform Unclaimed Property Act may establish policies and procedures as necessary to implement the provisions of this Section.

H. All books, papers, and records transferred to the state treasurer pursuant to this Section or as a result of Act No. 247 of the 2013 Regular Session of the Legislature shall be retained for a period of no less than five years following such transfer.

I. The provisions of this Section shall supersede and control to the extent of conflict with any other provision of law.

Acts 2013, No. 247, §1, eff. June 12, 2013.



RS 9:154.3 - Crescent City Connection amnesty program; Crescent City Amnesty Refund Fund; disposition

§154.3. Crescent City Connection amnesty program; Crescent City Amnesty Refund Fund; disposition

A. Notwithstanding the provisions of R.S. 9:154 or any other provision of law to the contrary, the provisions of this Section shall apply to monies collected as a result of the amnesty program provided for in R.S. 47:7019.1 for those persons who failed to pay a toll to cross the Crescent City Connection Bridge, prior to January 1, 2013.

B. Notwithstanding the provisions of R.S. 48:1161.2(D)(c), and prior to appropriation of any monies to the New Orleans Regional Planning Commission, on July 1, 2014, one hundred twenty-eight thousand six hundred eighty-one dollars of monies on deposit in the Crescent City Transition Fund shall be deemed abandoned funds for the purposes of treatment as unclaimed property in accordance with the provisions of this Section.

C. Funds that are deemed abandoned funds pursuant to this Section shall be immediately transferred from the Crescent City Transition Fund by the state treasurer in his capacity as administrator of the Uniform Unclaimed Property Act. The state treasurer shall deposit these funds into the Crescent City Amnesty Refund Fund as provided in this Section, and shall provide for the return of such funds to their owners in accordance with the Uniform Unclaimed Property Act during the term set forth in R.S. 47:7019.2. The state treasurer shall further provide for the payment of all unexpended and unencumbered funds remaining in the Crescent City Amnesty Refund Fund as of July 1, 2015, in accordance with the provisions of this Section.

D.(1) There is hereby created the Crescent City Amnesty Refund Fund as a special fund in the state treasury, hereinafter referred to as the "fund". The source of monies for the fund shall be the monies transferred from the Crescent City Transition Fund as provided for in this Section.

(2) After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, relative to the Bond Security and Redemption Fund, an amount equal to that deposited into the state treasury from the foregoing sources shall be deposited in and credited to the fund. The monies in the fund shall be invested by the treasurer in the same manner as the state general fund, and interest earnings shall be deposited into the fund.

(3) All unexpended and unencumbered monies remaining in the fund on July 1, 2015, shall be appropriated as follows:

(a) An amount not to exceed thirty percent of the monies in the fund shall be appropriated to the Department of Transportation and Development for operational and maintenance costs for the New Orleans ferries, formerly operated by its Crescent City Connection Division.

(b) The balance of the monies in the fund as of July 1, 2015, shall be appropriated to the New Orleans Regional Planning Commission for lighting of the eastbank and westbank approaches to the Crescent City Connection Bridge, including General DeGaulle and the Westbank Expressway approach through ground level, improvements to ingress and egress points, lighting, maintenance, grass cutting, and landscaping of the Westbank Expressway and its connecting arteries.

(4) The state treasurer shall be relieved of all liability which may arise with respect to such distribution of funds.

E. All data associated with monies deposited into the Crescent City Transition Fund that was collected by the Department of Transportation and Development pursuant to R.S. 47:7013.1 shall be transferred by such department to the state treasurer pursuant to this Section and shall be provided by such department to the Unclaimed Property Division in an electronic format as designated by such division.

F. For the purposes of this Section, holder requirements under R.S. 9:159 shall be deemed waived.

G. The state treasurer in his capacity as administrator of the Uniform Unclaimed Property Act may establish policies and procedures as necessary to implement the provisions of this Section.

H. All books, papers, and records transferred to the state treasurer pursuant to this Section shall be retained for a period of no less than five years following such transfer.

I. The provisions of this Section shall supersede and control to the extent of conflict with any other provision of law.

Acts 2014, No. 762, §1, eff. June 19, 2014.



RS 9:155 - Contents of safe deposit box or other safekeeping depository

§155. Contents of safe deposit box or other safekeeping depository

Intangible property held in a safe deposit box or other safekeeping depository in this state in the ordinary course of the holder's business, and proceeds resulting from the sale of the property permitted by other law, shall be presumed abandoned if it remains unclaimed by the owner for more than five years after expiration of the lease or rental period on the box or other depository.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:156 - Rules for taking custody

§156. Rules for taking custody

Unless otherwise provided in this Chapter or by other statute of this state, property that is presumed abandoned, whether located in this or another state, shall be subject to the custody of this state if any of the following applies:

(1) The last known address of the apparent owner, as shown on the records of the holder, is in this state.

(2) The records of the holder do not reflect the identity of the person entitled to the property and it is established that the last known address of the person entitled to the property is in this state.

(3) The records of the holder do not reflect the last known address of the apparent owner and it is established that any of the following applies:

(a) The last known address of the person entitled to the property is in this state.

(b) The holder is a domiciliary or a government or governmental subdivision or agency of this state and has not previously paid or delivered the property to the state of the last known address of the apparent owner or other person entitled to the property.

(4) The last known address of the apparent owner, as shown on the records of the holder, is in a state that does not provide for the escheat or custodial taking of the property and the holder is a domiciliary or a government or governmental subdivision or agency of this state.

(5) The last known address of the apparent owner, as shown on the records of the holder, is in a foreign country and the holder is a domiciliary or a government or governmental subdivision or agency of this state.

(6) The transaction out of which the property arose occurred in this state, the holder is a domiciliary of a state that does not provide for the escheat or custodial taking of the property and the last known address of the apparent owner or other person entitled to the property is unknown or is in a state that does not provide for the escheat or custodial taking of the property.

(7) The property is a traveler's check, cashier's check, teller's check, or other official bank issued check, or money order purchased in this state, or the issuer of the traveler's check, cashier's check, teller's check, or other official bank issued check, or money order has its principal place of business in this state and the issuer's records do not show the state in which the instrument was purchased or show that the instrument was purchased in a state that does not provide for the escheat or custodial taking of the property.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997; Acts 2009, No. 86, §1.



RS 9:157 - Dormancy charge

§157. Dormancy charge

A holder may deduct from property presumed abandoned a charge imposed by reason of the owner's failure to claim the property within a specified time only if there is a valid and enforceable written contract between the holder and the owner pursuant to which the holder may impose the charge and the holder regularly imposes the charge, which is not regularly reversed or otherwise canceled. The amount of the deduction is limited to an amount that is not unconscionable.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1988, No. 1006, §1, eff. Aug. 1, 1988; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:158 - Burden of proof as to property evidenced by record of check or draft

§158. Burden of proof as to property evidenced by record of check or draft

A record of the issuance of a check, draft, or similar instrument is prima facie evidence of an obligation. In claiming property from a holder who is also the issuer, the administrator's burden of proof as to the existence and amount of the property and its abandonment is satisfied by showing issuance of the instrument and passage of the requisite period of abandonment. Defenses of payment, satisfaction, discharge, and want of consideration are affirmative defenses that must be established by the holder.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:159 - Report of abandoned property

§159. Report of abandoned property

A. A holder of property presumed abandoned shall make a report to the administrator concerning the property.

B. The report shall be verified and shall include all of the following:

(1) Except with respect to a traveler's check or money order, the name if known, and last known address, if any, and the social security number or taxpayer identification number, if readily ascertainable, of the apparent owner of property of the value of fifty dollars or more.

(2) An aggregated amount of items valued under fifty dollars each.

(3) In the case of unclaimed money amounting to fifty dollars or more held or owing under any annuity or life or endowment insurance policy the full name and last known address of the insured or annuitant and of the beneficiary.

(4) In the case of tangible property held in a safe deposit box or other safekeeping depository, a description of the property and the place where it is held and where it may be inspected by the administrator, and any amounts owing to the holder.

(5) The date, if any, on which the property became payable, demandable, or returnable, and the date of the last transaction with the apparent owner with respect to the property.

(6) Other information that the administrator by rule prescribes as necessary for the administration of this Chapter.

C. If a holder of property presumed abandoned is a successor to another person who previously held the property for the apparent owner or the holder has changed its name while holding the property, the holder shall file with the report its former names, if any, and the known names and addresses of all previous holders of the property.

D. The report shall be filed before November first of each year and cover the twelve months next preceding July first of that year.

E. The holder of property presumed abandoned shall send written notice to the apparent owner not more than one hundred twenty days nor less than sixty days before filing the report required by this Section, stating that the holder is in possession of property subject to this Chapter if each of the following applies:

(1) The holder has in its records an address for the apparent owner that the holder's records do not disclose to be inaccurate.

(2) The claim of the apparent owner is not barred by the statute of limitations.

(3) The value of the property is fifty dollars or more.

F. Before the date for filing the report, the holder of property presumed abandoned may request the administrator to extend the time for filing the report. The administrator may grant the extension for good cause. The holder, upon receipt of the extension, may make an interim payment on the amount the holder estimates will ultimately be due, which shall terminate the accrual of additional interest on the amount paid.

G. The holder of property presumed abandoned shall file with the report an affidavit stating that the holder has complied with Subsection E of this Section.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:160 - Payment or delivery of abandoned property

§160. Payment or delivery of abandoned property

A. Upon filing the report required by R.S. 9:159, the holder of property presumed abandoned shall pay, transfer, or cause to be paid or transferred to the administrator the property described in the report as unclaimed, but if the property is an automatically renewable deposit, and a penalty or forfeiture in the payment of interest would result, the time for compliance is extended until a penalty or forfeiture would no longer result.

B. If the property reported to the administrator is a security or security entitlement under Chapter 8 of Title 10 of the Louisiana Revised Statutes of 1950, the administrator is an appropriate person to make an endorsement, instruction, or entitlement order on behalf of the apparent owner to invoke the duty of the issuer or its transfer agent or the securities intermediary to transfer or dispose of the security or the security entitlement in accordance with Chapter 8 of Title 10 of the Louisiana Revised Statutes of 1950.

C. If the holder of property reported to the administrator is the issuer of a certificated security, the administrator has the right to obtain a replacement certificate pursuant to R.S. 10:8-405, but an indemnity bond is not required.

D. An issuer, the holder, and any transfer agent or other person acting on behalf of the issuer or holder pursuant to them in accordance with this Section is not liable to the apparent owner and shall be indemnified against claims of any person in accordance with R.S. 9:162.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:161 - Notice and publication of lists of abandoned property

§161. Notice and publication of lists of abandoned property

A. The administrator shall cause a notice to be published not later than November thirtieth of the year following the year in which abandoned property has been paid or delivered to the administrator. The notice shall be published in a newspaper of general circulation in the parish of this state in which is located the last known address of any person named in the notice. If a holder does not report an address for the apparent owner, or the address is outside this state, the notice shall be published in the parish in which the holder has its principal place of business within this state or another parish that the administrator reasonably selects. The advertisement shall be in a form that, in the judgment of the administrator, is likely to attract the attention of the apparent owner of the unclaimed property. The form shall contain the following information:

(1) The name of each person appearing to be the owner of the property, as set forth in the report filed by the holder.

(2) The last known address or location of each person appearing to be the owner of the property, if an address or location is set forth in the report filed by the holder.

(3) A statement explaining that property of the owner is presumed to be abandoned and has been taken into the protective custody of the administrator.

(4) A statement that information about the property and its return to the owner is available to a person having a legal or beneficial interest in the property, upon request to the administrator.

B. The administrator is not required to advertise the name and address or location of an owner of property having a total value less than fifty dollars, or information concerning a traveler's check, money order, or similar written instrument.

C. The administrator shall, not less than thirty days prior to any notice of unclaimed property being published in any newspaper, mail each legislator a list of the names and addresses of all unclaimed property owners by parish of last known residence for the parishes in the legislator's district and the amount of property unclaimed. The administrator shall not send any written communication to any unclaimed property owner until thirty days following the notice required by this Subsection.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997; Acts 2000, 1st Ex. Sess., No. 135, §5, eff. July 1, 2000.



RS 9:162 - Custody by state; recovery by holder; defense of holder

§162. Custody by state; recovery by holder; defense of holder

A. In this Section, payment or delivery is made in "good faith" if all of the following apply:

(1) Payment or delivery was made in a reasonable attempt to comply with this Chapter.

(2) The holder was not then in breach of a fiduciary obligation with respect to the property and had a reasonable basis for believing, based on the facts then known, that the property was presumed abandoned.

(3) There is no showing that the records under which the delivery was made did not meet reasonable commercial standards of practice in the industry.

B. Upon payment or delivery of property to the administrator, the state assumes custody and responsibility for the safekeeping of the property. A holder who pays or delivers property to the administrator in good faith is relieved of all liability arising thereafter with respect to the property. The administrator shall be responsible for taking all reasonable measures to deliver to the owner any property paid or delivered to the administrator.

C. A holder who has paid money to the administrator pursuant to this Chapter may subsequently make payment to a person reasonably appearing to the holder to be entitled to payment. Upon a filing by the holder of proof of payment and proof that the payee was entitled to the payment, the administrator shall promptly reimburse the holder for the payment without imposing a fee or other charge. If reimbursement is sought for a payment made on a negotiable instrument, including a traveler's check or money order, the holder shall be reimbursed upon filing proof that the instrument was duly presented and that payment was made to a person who reasonably appeared to be entitled to payment. The holder shall be reimbursed for payment made even if the payment was made to a person whose claim was barred under R.S. 9:171(A).

D. A holder who has delivered property other than money to the administrator pursuant to this Chapter may reclaim the property if it is still in the possession of the administrator, without paying any fee or other charge, upon filing proof that the apparent owner has claimed the property from the holder.

E. The administrator may accept a holder's affidavit as sufficient proof of the holder's right to recover money and property under this Section.

F. If a holder pays or delivers property to the administrator in good faith and thereafter another person claims the property from the holder or another state claims the money or property under its laws relating to escheat or abandoned or unclaimed property, the administrator, upon written notice of the claim, shall defend the holder against the claim and indemnify the holder against any liability on the claim.

G. Property removed from a safe deposit box or other safekeeping depository is received by the administrator subject to the holder's right to be reimbursed for the cost of the opening and to any valid lien or contract providing for the holder to be reimbursed for unpaid rent or storage charges. The administrator shall reimburse the holder out of the proceeds remaining after deducting the expense incurred by the administrator in selling the property.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997; Acts 1999, No. 206, §1, eff. June 11, 1999.



RS 9:163 - Crediting of dividends, interest, and increments to owner's account

§163. Crediting of dividends, interest, and increments to owner's account

If property other than money is paid, delivered, or transferred to the administrator under this Chapter, the owner is entitled to receive from the administrator any gain realized or accruing on the property at or before liquidation or conversion of the property into money. If the property was interest bearing to the owner on the date of surrender by the holder, the administrator shall pay interest at a rate of five percent a year or any lesser rate the property earned while in the possession of the holder. Interest begins to accrue when the property is delivered to the administrator and ceases on the earlier of the expiration of ten years after delivery or the date on which payment is made to the owner. Interest on interest bearing property is not payable for any period before the effective date of this Chapter, unless authorized by law superseded by this Chapter.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:164 - Public sale of abandoned property

§164. Public sale of abandoned property

A. Except as otherwise provided in this Section, the administrator, within three years after the receipt of abandoned property, may sell it to the highest bidder at public sale at a location in the state which in the judgment of the administrator affords the most favorable market for the property. The administrator may decline the highest bid and reoffer the property for sale if the administrator considers the bid to be insufficient. The administrator need not offer the property for sale if the administrator considers that the probable cost of sale will exceed the proceeds of the sale. A sale held under this Section shall be preceded by a single publication of notice, at least three weeks before sale, in a newspaper of general circulation in the parish in which the property is to be sold.

B. Securities listed on an established stock exchange shall be sold at prices prevailing on the exchange at the time of sale. Other securities may be sold over the counter at prices prevailing at the time of sale or by any other method the administrator considers reasonable.

C. Securities constituting stock or other interest in a business association shall be held for at least three years before being sold and all other securities shall be held for at least one year before being sold, unless the administrator considers an earlier sale to be in the best interest of the state.

D. If securities constituting stock or other interest in a business association are sold by the administrator before the expiration of three years from their delivery to the administrator, a person making a claim under this Chapter before the end of the three-year period is entitled to the proceeds of the sale of the securities or the market value of the securities at the time the claim is made, whichever is greater, plus dividends, interest, or other increments thereon up to the time the claim is made, less any deduction for expenses of sale. A person making a claim under this Chapter after the expiration of the three-year period is entitled to receive the securities delivered to the administrator by the holder, if they still remain in the custody of the administrator, or the net proceeds received from sale, and is entitled to receive any dividends, interest, or other increments thereon occurring after delivery to the administrator.

E. A purchaser of property at a sale conducted by the administrator pursuant to this Chapter takes the property free of all claims of the owner or previous holder and of all persons claiming through or under them. The administrator shall execute all documents necessary to complete the transfer of ownership.

Acts 1988, No. 1006, §1, eff. Aug. 1, 1988; Acts 1992, No. 1119, §1; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:165 - Deposit of funds

§165. Deposit of funds

A. Except as otherwise provided by this Section, the administrator shall promptly deposit in the Bond Security and Redemption Fund of this state all funds received under this Chapter, including the proceeds from the sale of abandoned property under R.S. 9:164. The administrator shall retain in a separate trust fund at least five hundred thousand dollars from which the administrator shall pay claims duly allowed. Before making the deposit, the administrator shall record the name and last known address of each person appearing from the holders' reports to be entitled to the property and the name and last known address of each insured person or annuitant and beneficiary and, with respect to each policy or contract listed in the report of an insurance company, its number, the name of the company, and the amount due.

B. The administrator may deduct an amount equal to the costs incurred for authorized external auditing from total gross collections during any fiscal year, and an amount not to exceed seven percent of the total gross collections during any fiscal year for the remaining costs of administering this Chapter.

C.(1) The Unclaimed Property Leverage Fund is created as a special fund in the state treasury for the deposit of a portion of the funds received by the administrator under this Chapter. The state treasurer shall deposit into the Unclaimed Property Leverage Fund each fiscal year fifteen million dollars.

(a) There is hereby created, as a special account in the Unclaimed Property Leverage Fund, the I-49 North Account. The source of monies in the I-49 North Account shall be fifty percent of the funds deposited in the Unclaimed Property Leverage Fund each fiscal year, any monies appropriated to the fund by the legislature, including federal funds, donations, gifts, or grants, and any other monies as may be provided by law.

(b) There is hereby created, as a special account in the Unclaimed Property Leverage Fund, the I-49 South Account. The source of monies in the I-49 South Account shall be fifty percent of the funds deposited in the Unclaimed Property Leverage Fund each fiscal year, any monies appropriated to the fund by the legislature, including federal funds, donations, gifts, or grants, and any other monies as may be provided by law.

(2) Monies appropriated from the funds shall be expended only in accordance with the provisions of this Paragraph:

(a) For transfer to the State Bond Commission, hereinafter referred to as the "commission", to pay the principal, premium, and interest of unclaimed property bonds issued by the commission pursuant to R.S. 9:165.1 as the bonds become due and payable and to fund such reserves for contingencies, costs, and expenses as may be required by the resolution authorizing the issuance of such bonds as well as pay amounts of ongoing expenses associated with the administration, maintenance, or evaluation of the bonds issued for Interstate 49 North and Interstate 49 South. Proceeds of the bonds, except monies needed to fund reserves and pay costs of issuance, and to the extent not needed to pay debt service or other amounts due under the resolution authorizing the bonds, shall be expended utilizing any or all powers granted to the commission including the funding or securitization of revenue bonds. Monies from the I-49 North Account shall be used exclusively to match federal funds to be used by the Department of Transportation and Development for the costs for and associated with the construction of Interstate 49 North from Interstate 20 in the city of Shreveport to the Louisiana/Arkansas border. Monies from the I-49 South Account shall be used exclusively to match federal funds to be used by the Department of Transportation and Development for the costs for and associated with the construction of Interstate 49 South from Interstate 10 in the city of Lafayette to the West Bank Expressway in the city of New Orleans.

(b) For transfer to the Department of Transportation and Development:

(i) Funds from the I-49 North Account to be used exclusively to match federal funds to be used for the costs for and associated with the construction of Interstate 49 North from Interstate 20 in the city of Shreveport to the Louisiana/Arkansas border; provided, however, that the monies in the fund shall first be applied to that portion of the project from I-220 to the Louisiana/Arkansas border; and

(ii) Funds from the I-49 South Account to be used exclusively to match federal funds to be used for the costs for and associated with the construction of Interstate 49 South from Interstate 10 in the city of Lafayette to the West Bank Expressway in the city of New Orleans.

(3) All unexpended and unencumbered monies in the Unclaimed Property Leverage Fund, the I-49 North Account, and the I-49 South Account at the end of the fiscal year shall remain in the Unclaimed Property Leverage Fund, the I-49 North Account, and the I-49 South Account and interest earned on the investment of these monies shall be credited to the Unclaimed Property Leverage Fund, the I-49 North Account, and the I-49 South Account.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997; Acts 2004, No. 839, §1; Acts 2005, No. 256, §1, eff. June 29, 2005; Acts 2007, No. 320, §1, eff. July 9, 2007; Acts 2011, No. 413, §1.



RS 9:165.1 - Bonds; unclaimed property bonds; completion of I-49

§165.1. Bonds; unclaimed property bonds; completion of I-49

A.(1) Without reference to any provision of the Constitution of Louisiana and the laws of Louisiana, and as a grant of power in addition to any other general or special law, the State Bond Commission, hereinafter "commission", is hereby authorized to issue unclaimed property bonds, hereinafter referred to as "unclaimed property bonds" or "bonds", for the I-49 Project and pledge for the payment of the principal and interest of the unclaimed property bonds monies deposited or to be deposited into the Unclaimed Property Leverage Fund, which pledge shall be subject to the appropriation of funds by the legislature. The commission is further authorized, in its discretion, to pledge all or any part of any gift, grant, donation, or other sum of money, aid, or assistance from the United States, the state, or any political subdivision, thereof, unless otherwise restricted by the terms thereof, all or any part of the proceeds of bonds, credit agreements, instruments, or other money of the commission, from whatever source derived, for the further securing of the payment of the principal and interest of the bonds, including any monies provided to the commission from the Department of Transportation and Development. Any bonds shall be payable solely from revenues and bond proceeds, pending their disbursement and investment income thereon.

(2) The unclaimed property receipts which have been deposited into the Unclaimed Property Leverage Fund shall be applied to pay or provide for the payment of debt service and all related costs and expenses associated therewith on unclaimed property bonds issued by the commission. At no time shall bond payments securitized by unclaimed property receipts in the Unclaimed Property Leverage Fund exceed fifteen million dollars per year.

(3) The resolution or resolutions under which unclaimed property bonds are authorized to be issued may contain any or all of the following:

(a) Provisions respecting custody of the proceeds from the sale of the bonds, including any requirements that such proceeds be held separate from or not be commingled with other funds of the state.

(b) Provisions for the investment and reinvestment of unclaimed property bond proceeds until used to pay the costs of financing such unclaimed property bonds and for the disposition of any excess bond proceeds or investment earnings thereon.

(c) Provisions for the execution of reimbursement agreements or similar agreements in connection with credit facilities, including but not limited to letters of credit or policies of bond insurance, remarketing agreements, and credit enhancement devices, for the purpose of moderating interest rate fluctuations.

(d) Provisions for the collection, custody, investment, reinvestment, and use of the pledged revenues or other receipts, funds, or monies pledged therefor and deposited in the Unclaimed Property Leverage Fund.

(e) Provisions regarding the establishment and maintenance of reserves, sinking funds, and any other funds, and accounts as shall be approved by the commission in such amounts as may be established by the commission, and the regulation and disposition thereof, including requirements that any such funds and accounts be held separate from or not be commingled with other funds.

(f) Covenants for the establishment of pledged revenue coverage requirements for the unclaimed property bonds.

(g) Provisions for the issuance of additional unclaimed property bonds on a parity with unclaimed property bonds theretofore issued, including establishment of coverage requirements with respect thereto.

(h) Provisions or covenants of like or different character from the foregoing which are determined in such proceedings as necessary, convenient, or desirable in order to better secure the unclaimed property bonds, or will tend to make the unclaimed property bonds more marketable, and which are in the best interests of the commission.

B. Bonds issued under the provisions of this Section shall not be deemed to constitute a pledge of the full faith and credit of the state or of any governmental unit thereof. All such bonds shall contain a statement on their face substantially to the effect that neither the full faith and credit of the state nor the full faith and credit of any public entity of the state are pledged to the payment of the principal of or the interest on such bonds. The issuance of bonds under the provisions of this Section shall not directly, indirectly, or contingently obligate the state or any governmental unit of the state to levy any taxes whatever therefor or to make any appropriation for their payment, other than obligations to make payments by the state or any public entity to the commission arising out of contracts, including without limitation the bonds, the bond resolution, and trust indentures authorized under this Section.

C. Bonds shall be authorized by a resolution of the commission and shall be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, including but not limited to fixed, variable, or zero rates, be payable at such time or times, be in such denominations, be in such form, carry such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, be subject to such terms of redemption prior to maturity at such price or prices as determined by the commission, and be entitled to such priority on the revenues as such resolution or resolutions may provide.

D. Bonds shall be sold by the commission at public sale by competitive bid or negotiated by private sale and at such price as the commission may determine to be in the best interest of the commission.

E. The issuance of unclaimed property bonds shall not be subject to any limitations, requirements, or conditions contained in any other law, and bonds may be issued without obtaining the consent of the state or any political subdivision, or of any agency, commission, or instrumentality thereof, except that bonds issued hereunder shall be included in the calculation of "net state tax supported debt" as defined in R.S. 39:1367.

F. For a period of thirty days after the date of publication of a notice of intent to issue bonds in the official journal of the state authorizing the issuance of bonds hereunder, any person in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause, but after that time no one shall have any cause or right of action to contest the legality of the resolution or of the bonds or the security therefor for any cause whatsoever. If no suit, action, or proceeding is begun contesting the validity of the resolution, the bonds or the security therefor within the thirty days herein prescribed, the commission to issue the bonds and to provide for the payment thereof, the legality thereof, and of all of the provisions of the resolution authorizing the issuance of the bonds shall be conclusively presumed to be legal and shall be incontestable. Any notice of intent so published shall set forth in reasonable detail the purpose of the bonds, the security therefor, and the parameters of amount, duration, and interest rates. The commission may designate any paper of general circulation in its geographical jurisdiction to publish the notice of intent or may utilize electronic media available to the general public. Any suit to determine the validity of bonds issued by the commission shall be brought only in accordance with the provisions of R.S. 13:5121 et seq.

G. All bonds issued pursuant to this Section shall have all the qualities of negotiable instruments under the commercial laws of the state.

H. Any pledge of revenues or other monies made by the commission shall be valid and binding from the time when the pledge is made. The revenues or monies so pledged and thereafter received by the commission shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the commission irrespective of whether such parties have notice thereof.

I. Neither the members of the commission nor any person executing the bonds shall be liable personally for the bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

J. Bonds of the commission, their transfer, and the income therefrom shall at all times be exempt from all taxation by the state or any political subdivision thereof, and may or may not be exempt for federal income tax purposes. The bonds issued pursuant to this Section shall be and are hereby declared to be legal and authorized investments for banks, savings banks, trust companies, building and loan associations, insurance companies, fiduciaries, trustees, and guardians. Such bonds shall be eligible to secure the deposit of any and all public funds of the state and any and all public funds of municipalities, parishes, school districts, or other political corporations or subdivisions of the state. Such bonds shall be lawful and sufficient security for the deposits to the extent of their value. When any bonds shall have been issued hereunder, neither the legislature, the commission, nor any other entity may discontinue or decrease the revenues pledged to the payment of the bonds authorized hereunder or permit to be discontinued or decreased the revenues in anticipation of the collection of which such bonds have been issued, or in any way make any change in the allocation and dedication of the revenues which would diminish the amount of the revenues to be received by the commission, until all of such bonds shall have been retired as to principal and interest, and there is hereby vested in the holders from time to time of such bonds a contract right in the provisions of this Section.

K. The commission may provide by resolution for the issuance of refunding bonds pursuant to R.S. 39:1444 et seq.

L. The holders of any bonds issued hereunder shall have such rights and remedies as may be provided in the resolution or trust agreement authorizing the issuance of the bonds, including but not by way of limitation appointment of a trustee for the bondholders and any other available civil action to compel compliance with the terms and provisions of the bonds and the resolution or trust agreement.

M. Subject to the agreements with the holders of bonds, all proceeds of bonds and all revenues pledged under a resolution or trust agreement authorizing or securing such bonds shall be deposited and held in trust in a fund or funds separate and apart from all other funds of the state. Subject to the resolution or trust agreement, the trustee shall hold the same for the benefit of the holders of the bonds for the application and disposition thereof solely to the respective uses and purposes provided in such resolution or trust agreement.

N. The commission is authorized to employ all professionals it deems necessary in the issuance of its bonds.

O. The commission shall be deemed to be a public entity for purposes of Chapters 13, 13-A, 14, 14-A, 14-B, and 15-A of Title 39 of the Louisiana Revised Statutes of 1950, as amended, which statutes shall apply to bonds of the commission, provided that in the event of a conflict with the provisions of this Section, the provisions of this Section shall control.

P.(1) The provisions of this Section shall become null, void, and of no effect on the date that all bonds issued by the commission are paid or deemed paid in full and are no longer considered outstanding or the Interstate 49 project is deemed completed by the Department of Transportation and Development, whichever is later.

(2) If bonds for this project are not sold by December 31, 2013, the provisions of this Section shall become, null, void, and of no effect on January 1, 2014.

Acts 2011, No. 413, §1.



RS 9:165.2 - Designates first I-49 unclaimed property bond project; "Alvin B. Kessler Memorial Highway"

§165.2. Designates first I-49 unclaimed property bond project; "Alvin B. Kessler Memorial Highway"

The first project on I-49 North constructed utilizing financing with unclaimed property bonds shall be named and designated as the "Alvin B. Kessler Memorial Highway". The Department of Transportation and Development shall erect appropriate signage indicating this designation.

Acts 2011, No. 413, §1.



RS 9:166 - Claim of another state to recover property

§166. Claim of another state to recover property

A. After property has been paid or delivered to the administrator under this Chapter, another state may recover the property if any of the following applies:

(1) The property was delivered to the custody of this state because the records of the holder did not reflect a last known location of the apparent owner within the borders of the other state and the other state establishes that the apparent owner or other person entitled to the property was last known to be located within the borders of that state, and under the laws of that state the property has escheated or become subject to a claim of abandonment by that state.

(2) The property was delivered to the custody of this state because the laws of the other state did not provide for the escheat or custodial taking of the property, and under the laws of that state subsequently enacted the property has escheated or become subject to a claim of abandonment by that state.

(3) The records of the holder were erroneous in that they did not accurately identify the owner of the property and the last known location of the owner within the borders of another state, and under the laws of that state the property has escheated or become subject to a claim of abandonment by that state.

(4) The property was subjected to custody by this state under R.S. 9:156(5) and under the laws of the state of domicile of the holder the property has escheated or become subject to a claim of abandonment by that state.

(5) The property is a sum payable on a traveler's check, money order, or similar instrument that was purchased in the other state and delivered into the custody of this state under R.S. 9:156(6), and under the laws of the other state the property has escheated or become subject to a claim of abandonment by that state.

B. A claim of another state to recover escheated or abandoned property shall be presented in a form prescribed by the administrator, who shall decide the claim within ninety days after it is presented. The administrator shall allow the claim upon determining that the other state is entitled to the abandoned property under Subsection A of this Section.

C. The administrator shall require another state, before recovering property under this Section, to agree to indemnify this state and its officers and employees against any liability on a claim to the property.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:167 - Filing claim with administrator; handling of claims by administrator

§167. Filing claim with administrator; handling of claims by administrator

A. A person, excluding another state, claiming an interest in property paid or delivered to the administrator may file a claim on a form prescribed by the administrator and verified by the claimant.

B. Within ninety days after a claim is filed, the administrator shall allow or deny the claim and give written notice of the decision to the claimant. If the claim is denied, the administrator shall inform the claimant of the reasons for the denial and specify what additional evidence is required before the claim will be allowed. The claimant may refile the claim under Subsection A of this Section or maintain an action under R.S. 9:168.

C. Within thirty days after a claim is allowed, the property or the net proceeds of a sale of the property shall be delivered or paid by the administrator to the claimant, together with any additional amount to which the claimant is entitled under R.S. 9:163 and 164.

D. A holder who pays the owner for property that has been delivered to the state and which, if claimed from the administrator by the owner would be subject to an increment under R.S. 9:163 and 164, may recover from the administrator the amount of the increment.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:168 - Action to establish claim

§168. Action to establish claim

A person aggrieved by a decision of the administrator or whose claim has not been acted upon within ninety days after its filing may maintain an action de novo to establish the claim in a court of competent jurisdiction in this state, naming the administrator as a defendant. The action shall be brought within ninety days after the decision of the administrator or, if the administrator has failed to allow or deny the claim, within one hundred eighty days after its filing.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:169 - Election to take payment or delivery

§169. Election to take payment or delivery

A. The administrator may decline to receive property reported under this Chapter that the administrator considers to have a value less than the expenses of notice and sale.

B. A holder, with the written consent of the administrator and upon conditions and terms prescribed by the administrator, may report and deliver property before the property is presumed abandoned. Property so delivered shall be held by the administrator and is not presumed abandoned until it otherwise would be presumed abandoned under this Chapter.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1992, No. 74, §1, eff. June 5, 1992; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:170 - Destruction or disposition of property having no substantial commercial value; immunity from liability

§170. Destruction or disposition of property having no substantial commercial value; immunity from liability

If the administrator determines after investigation that property delivered under this Chapter has no substantial commercial value, the administrator may destroy or otherwise dispose of the property at any time. An action or proceeding may not be maintained against the state or any officer or against the holder for or on account of any acts taken by the administrator under this Section, except for acts constituting intentional misconduct.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1989, No. 12, §1; Acts 1989, No. 532, §1; Acts 1992, No. 74, §1, eff. June 5, 1992; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:171 - Periods of limitation

§171. Periods of limitation

A. The expiration, before or after the effective date of this Chapter, of a period of limitation on the owner's right to receive or recover property, whether specified by contract, statute, or court order, does not preclude the property from being presumed abandoned or affect a duty to file a report or to pay or deliver or transfer property to the administrator as required by this Chapter.

B. An action or proceeding may not be maintained by the administrator to enforce this Chapter more than ten years after the holder specifically identified the property reported to the administrator or gave express notice to the administrator of a dispute regarding the property. In the absence of a report, the period of limitation is tolled. The period of limitation is also tolled by the filing of a report that is fraudulent.

C. Notwithstanding the provisions of this Section or any other law to the contrary, an action or proceeding by the administrator to enforce the provisions of this Chapter shall not be maintained against a federally insured financial institution for any violation that occurred more than six years prior to the most recently completed auditable period which ends on June thirtieth of each year as provided by R.S. 9:159(D).

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997; Acts 2013, No. 247, §2.



RS 9:172 - Requests for reports and examination of records

§172. Requests for reports and examination of records

A. The administrator may require a person who has not filed a report, or a person who the administrator believes has filed an inaccurate, incomplete, or false report, to file a verified report in a form specified by the administrator. The report shall state whether the person is holding property reportable under this Chapter, describe property not previously reported or as to which the administrator has made inquiry, and specifically identify and state the amounts of property that may be in issue.

B. The administrator, at reasonable times and upon reasonable notice, may examine the records of any person to determine whether the person has complied with this Chapter. The administrator may conduct the examination even if the person believes it is not in possession of any property reportable or deliverable under this Chapter. The administrator may contract with any other person to conduct the examination on behalf of the administrator.

C. The administrator at reasonable times may examine the records of an agent, including a dividend disbursing agent or transfer agent, of a business association that is the holder of property presumed abandoned if the administrator has given the notice required by Subsection B of this Section to both the association and the agent at least ninety days before the examination.

D. Documents and working papers obtained or compiled by the administrator, or the administrator's agents, employees, or designated representatives in the course of conducting an examination, are confidential and are not public records but any of the documents and papers may be used for the following:

(1) Used by the administrator in the course of an action to collect unclaimed property or otherwise enforce this Chapter.

(2) Used in joint examinations conducted with or pursuant to an agreement with another state, the federal government, or any other governmental entity.

(3) Produced pursuant to subpoena or court order.

(4) Disclosed to the abandoned property office of another state for that state's use in circumstances equivalent to those described in Paragraphs (1), (2), and (3) of this Subsection, if the other state is bound to keep the documents and papers confidential.

E. If an examination of the records of a person results in the disclosure of property reportable under this Chapter, the administrator may assess the cost of the examination against the holder at the rate of two hundred dollars a day for each examiner, or a greater amount that is reasonable and was actually incurred, but the assessment may not exceed the value of the property found to be reportable. The cost of examination made pursuant to Subsection C of this Section may be assessed only against the business association.

F. If a holder fails after the effective date of this Chapter to maintain the records required by R.S. 9:173 and the records of the holder available for the periods subject to this Chapter are insufficient to permit the preparation of a report, the administrator may require the holder to report and pay the amount the administrator may reasonably estimate on the basis of any available records of the holder or on the basis of any other reasonable method of estimation that the administrator may select.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:173 - Retention of records

§173. Retention of records

A. A holder required to file a report under R.S. 9:159 shall maintain its records containing the information required to be included in the report until the holder files the report and for ten years after the date of filing, unless a shorter time is provided in Subsection B or C of this Section or by rule of the administrator.

B. A business association that sells, issues, or provides to others for sale or issue in this state, traveler's checks, money orders, or similar written instruments other than third-party bank checks, on which the business association is directly liable, shall maintain a record of the instruments while they remain outstanding, indicating the state and date of issue, for three years after the date the property becomes reportable.

C.(1) A federally insured financial institution shall maintain its report filed pursuant to R.S. 9:159 for six years after the date the report is filed.

(2) For purposes of this Chapter, a federally insured financial institution shall maintain its records containing the information required to be included in the report until the holder files the report and for six years after the date of filing.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997; Acts 2013, No. 247, §2.



RS 9:174 - Enforcement

§174. Enforcement

The administrator may maintain an action in this or another state to enforce this Chapter. The court may award reasonable attorney fees to the administrator.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997; Acts 2006, No. 573, §1.



RS 9:175 - Interstate agreements and cooperation; joint and reciprocal actions with other states; confidentiality

§175. Interstate agreements and cooperation; joint and reciprocal actions with other states; confidentiality

A. The administrator may enter into an agreement with another state to exchange information relating to abandoned property or its possible existence. The agreement may permit the other state, or another person acting on behalf of a state, to examine records as authorized in R.S. 9:172. The administrator by rule may require the reporting of information needed to enable compliance with an agreement made under this Section and prescribe the form.

B. The administrator may join with another state to seek enforcement of this Chapter against any person who is or may be holding property reportable under this Chapter.

C. At the request of another state, the attorney general of this state may maintain an action on behalf of the other state to enforce, in this state, the unclaimed property laws of the other state against a holder of property subject to escheat or a claim of abandonment by the other state, if the other state has agreed to pay expenses incurred by the attorney general in maintaining the action.

D. The administrator may request that the attorney general of another state or another attorney commence an action in the other state on behalf of the administrator. With the approval of the attorney general of this state, the administrator may retain any other attorney to commence an action in this state on behalf of the administrator. This state shall pay all expenses, including attorney fees, in maintaining an action under this Subsection. With the administrator's approval, the expenses and attorney fees may be paid from money received under this Chapter. The administrator may agree to pay expenses and attorney fees based in whole or in part on a percentage of the value of any property recovered in the action. Any expenses or attorney fees paid under this Subsection may not be deducted from the amount that is subject to the claim by the owner under this Chapter.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:176 - Interest and penalties

§176. Interest and penalties

A. A holder who fails to report, pay, or deliver property within the time prescribed by this Chapter shall pay to the administrator interest at the annual rate established pursuant to R.S. 13:4202 on the property or value thereof from the date the property should have been reported, paid, or delivered.

B. Except as otherwise provided in Subsection C of this Section, a holder who fails to report, pay, or deliver property within the time prescribed by this Chapter, or fails to perform other duties imposed by this Chapter, shall pay to the administrator, in addition to interest as provided in Subsection A of this Section, a civil penalty of two hundred dollars for each day the report, payment, or delivery is withheld, or the duty is not performed, up to a maximum of five thousand dollars.

C. A holder who willfully fails to report, pay, or deliver property within the time prescribed by this Chapter, or willfully fails to perform other duties imposed by this Chapter, shall pay to the administrator, in addition to interest as provided in Subsection A of this Section, a civil penalty of one thousand dollars for each day the report, payment, or delivery is withheld, or the duty is not performed, up to a maximum of twenty-five thousand dollars, plus twenty-five percent of the value of any property that should have been but was not reported.

D. A holder who renders a fraudulent report shall pay to the administrator, in addition to interest as provided in Subsection A of this Section, a civil penalty of one thousand dollars for each day from the date a report under this Chapter was due, up to a maximum twenty-five thousand dollars, plus twenty-five percent of the value of any property that should have been but was not reported.

E. Upon good cause shown the administrator may waive, in whole or in part, interest and penalties under Subsections B and C of this Section, and shall waive penalties if the holder acted in good faith and without negligence.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:177 - Agreement to locate property

§177. Agreement to locate property

A. An agreement by an owner to pay compensation to locate, deliver, recover, or assist in the recovery of property that is presumed abandoned is void and unenforceable if it was entered into during the period commencing on the date the property was presumed abandoned and extending to a time that is twenty-four months after the date the property is paid or delivered to the administrator.

B. Any agreement by an owner to pay compensation to locate, deliver, recover, or assist in the recovery of property is enforceable only if the agreement is in writing, clearly sets forth the nature of the property and the services to be rendered, is signed by the apparent owner, and states the value of the property before and after the fee or other compensation has been deducted.

C. If an agreement covered by this Section is applicable to mineral proceeds and the agreement contains a provision to pay compensation that includes a portion of the underlying minerals or any production payment, overriding royalty, compensating royalty, or similar payment, the provision is void and unenforceable.

D. Any agreement by an owner to pay compensation to locate, deliver, recover,and assist in the recovery of property which is entered into on a date that is twenty-four months or more after the date the property is paid or delivered to the administrator shall not provide for compensation exceeding ten percent of the value of the recoverable property. An owner who has agreed to pay compensation that is unconscionable, or the administrator on behalf of the owner, may maintain an action to reduce the compensation to a conscionable amount. The court may award reasonable attorney fees to an owner who prevails in the action.

E. An owner may at any time assert that an agreement covered by this Section is otherwise invalid.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:178 - Foreign transactions

§178. Foreign transactions

This Chapter does not apply to property held, due, and owing in a foreign country and arising out of a foreign transaction.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:179 - Applicability of Chapter

§179. Applicability of Chapter

A. An initial report filed under this Chapter for property that was not required to be reported before the effective date of this Chapter but that is subject to this Chapter shall include all items of property that would have been presumed abandoned during the ten-year period next preceding the effective date of this Chapter as if this Chapter had been in effect during that period.

B. This Chapter does not relieve a holder of a duty that arose before the effective date of this Chapter to report, pay, or deliver property. Except as otherwise provided in R.S. 9:171(B), a holder who did not comply with the law in effect before the effective date of this Chapter is subject to the applicable provisions for enforcement and penalties that then existed, that are continued in effect for the purpose of this Section.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:180 - Rules

§180. Rules

The administrator may adopt necessary rules and regulations in accordance with the Administrative Procedure Act to carry out the provisions of this Chapter.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1991, No. 342, §1, eff. July 6, 1991; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:181 - Severability

§181. Severability

If any provision of this Chapter or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or the application of this Chapter that can be given effect without the invalid provision or application, and to this end the provisions of this Chapter are severable.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:182 - United States savings bonds; escheatment procedures

§182. United States savings bonds; escheatment procedures

A. Notwithstanding any contrary provisions of law, United States savings bonds which are unclaimed property and subject to the provisions of this Chapter, shall escheat to the state three years after becoming unclaimed property by virtue of the provisions of this Chapter, and all property rights and legal title to and ownership of such United States savings bonds or proceeds from such bonds, including all rights, powers, and privileges of survivorship of any owner, co-owner or beneficiary, shall vest solely in the state according to the procedure set forth in Subsections B through F of this Section.

B. Within one hundred eighty days after the three years prescribed in Subsection A of this Section, if no claim has been filed in accordance with the provisions of this Chapter for such United States savings bonds, the administrator shall commence a civil action in the Nineteenth Judicial District Court for a determination that such United States savings bonds shall escheat to the state. The administrator may postpone the bringing of such action until sufficient United States savings bonds have accumulated in the custody of the administrator to justify the expense of such proceedings.

C.(1) The administrator shall make service by publication of the proceeding in the Nineteenth Judicial District Court in East Baton Rouge Parish in accordance with R.S. 9:161. The notice shall name any defendant to be served and notify the defendant of the following:

(a) The defendant has been sued in the Nineteenth Judicial District Court.

(b) The defendant shall answer the petition or other pleading or otherwise defend, on or before a specified date, not less than forty-one days after the date the notice is first published.

(c) If the defendant does not answer or otherwise defend, the petition or other pleading will be taken as true and judgment, the nature of which will be stated, will be rendered accordingly.

(2) In addition, before service by publication under this Section can be made, the administrator or the administrator's attorney shall file with the court an affidavit or a declaration stating all of the following facts that apply:

(a) The residences of all named defendants sought to be served, if known, and the names of all defendants whose residences are unknown after reasonable effort to ascertain them and the specific efforts made to ascertain their residences.

(b) The affiant or declarant has made a reasonable but unsuccessful effort to ascertain the names and residences of any defendants sought to be served as unknown parties and the specific efforts made to ascertain the names and residences.

(c) The party seeking service by publication is unable to obtain service of summons on the defendants in this state.

(d) The case is one in which the party with due diligence is unable to serve summons on the defendant in this state and either:

(i) The case relates to or involves immovable or movable property in this state, if any defendant has or claims a lien or interest, vested or contingent, in the property.

(ii) In which the relief demanded consists wholly or partly in excluding the defendant from any interest in the property.

D. If no person shall file a claim or appear at the hearing to substantiate a claim or where the court determines that a claimant is not entitled to the property claimed by such claimant, then the court, if satisfied by evidence that the administrator has substantially complied with state law, shall enter a judgment that the subject United States savings bonds have escheated to the state, and all property rights and legal title to and ownership of such United States savings bonds or proceeds from such bonds, including all rights, powers, and privileges of survivorship of any owner, co-owner, or beneficiary, shall vest solely in the state.

E. The administrator shall redeem such United States savings bonds escheated to the state and the proceeds from such redemption of United States savings bonds shall be deposited in the state treasury to the credit of the state general fund. The administrator shall not deposit the proceeds from the redemption of the United States savings bonds in the Bond Security and Redemption Fund nor in the Unclaimed Property Leverage Fund in accordance with the provisions of R.S. 9:165.

F. Any person making a claim for the United States savings bonds escheated to the state under this Section, or for the proceeds from such bonds, may file a claim in accordance with the provisions of this Chapter. Upon providing sufficient proof of the validity of such person's claim, the administrator may, in his sole discretion, pay such claim in accordance with the provisions of this Chapter.

Acts 2014, No. 588, §1, eff. June 9, 2014.



RS 9:191 - DISPOSITION OF UNCLAIMED

CHAPTER 2. DISPOSITION OF UNCLAIMED

SPECIMENS BY TAXIDERMISTS

§191. Definition

As used in this Chapter, "taxidermist" means a person who, for a consideration, mounts, preserves, or otherwise prepares the body of any bird, animal, or fish, or any part thereof, for display.

Added by Acts 1983, No. 115, §1.



RS 9:192 - Disposition

§192. Disposition

A. Any taxidermist may sell any unclaimed specimen left in his possession in excess of one year, provided that he complies with the following requirements:

(1) Each taxidermist shall receive, upon written request to the Secretary of the Department of Wildlife and Fisheries, a permit to sell an unclaimed specimen. No permit shall be issued by the secretary until receipt by the secretary of proof that the taxidermist has made a reasonable effort to notify the owner of the unclaimed specimen. Such proof shall include a copy of a letter notifying the owner, mailed to him at his last known address by registered or certified mail, and the return receipt of the mailing or, if not delivered, the actual letter and envelope with return receipt attached.

(2) Each taxidermist shall provide the Secretary of the Department of Wildlife and Fisheries with the name, address, and other information as may be required by the secretary relating to the owner of the unclaimed specimen.

(3) Each taxidermist may sell the unclaimed specimen for an amount not to exceed the original price for mounting, preserving, tanning, or otherwise preparing the unclaimed specimen for display.

B. Notwithstanding any provision of this Section to the contrary, any migratory specie or other federally protected animal shall not be sold under the provisions of this Section unless the specimen is accompanied by all the permits required by federal law for disposition or sale of such specie or animal.

Added by Acts 1983, No. 115, §1.



RS 9:195 - THE CARE OF MINOR CHILDREN

CHAPTER 3. THE CARE OF MINOR CHILDREN

§195. Provisional tutor upon death of mother

There shall be appointed for the children a provisional tutor in the manner herein directed, if at the time of the disappearance of the father, the mother should be dead, or if she should die before their attaining the age of majority.

Acts 1990, No. 989, §6, eff. Jan. 1, 1991; Acts 1997, No. 851, §2.



RS 9:196 - Limited tutorship by nature

§196. Limited tutorship by nature

A tutor who is entitled to tutorship by nature pursuant to the provisions of Section 2 of Chapter 1 of Title VIII of Book I of the Civil Code and without qualification may perform or discharge any act affecting any right or interest of the minor which involves not more than ten thousand dollars actually received by the minor, notwithstanding court costs, attorney fees, and other expenses. For purposes of this Section, the natural tutor need not comply with the provisions of Code of Civil Procedure Articles 4061, 4265 through 4268, 4269.1, and 4270 through 4272.

Acts 1997, No. 851, §1; Acts 1997, No. 1243, §1; Acts 2003, No. 600, §1.



RS 9:201 - MARRIAGE: GENERAL PRINCIPLES

CODE TITLE IV - HUSBAND AND WIFE

CHAPTER 1. MARRIAGE: GENERAL PRINCIPLES

PART I. OFFICIANTS

§201. Definition

An officiant is a person authorized by law to perform marriage ceremonies.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988.



RS 9:202 - Authority to perform marriage ceremony

§202. Authority to perform marriage ceremony

A marriage ceremony may be performed by:

(1) A priest, minister, rabbi, clerk of the Religious Society of Friends, or any clergyman of any religious sect, who has attained the age of majority and is authorized by the authorities of his religion to perform marriages, and who is registered to perform marriages;

(2) A state judge or justice of the peace.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988; Acts 1997, No. 73, §1; Acts 2014, No. 651, §1.



RS 9:203 - Officiant; judges and justices of the peace

§203. Officiant; judges and justices of the peace

A. Judges and justices of the peace may perform marriage ceremonies within the following territorial limits:

(1) A justice of the supreme court within the state;

(2) A judge of a court of appeals within the circuit;

(3) A judge of a district court within the district;

(4) A judge of a family court, juvenile court, parish court, city court, or, in Orleans Parish, a municipal or traffic court, within the parish in which the court is situated; and

(5) A justice of the peace within the parish in which the court of that justice of the peace is situated, and in any parish within the same supreme court district, or in a parish that has no justice of the peace court, except for Orleans Parish.

B. A judge's authority to perform marriage ceremonies continues after he retires.

C. A retired justice of the peace who has served a total of eighteen years in that capacity shall retain his authority to perform marriage ceremonies within the territorial limits authorized in Subsection A of this Section provided he registers to perform such ceremonies as required by R.S. 9:204.

D. Notwithstanding the provisions of Paragraph (A)(5) of this Section, a justice of the peace within any of the parishes of DeSoto, Bossier, Caddo, Bienville, Webster, or Red River may perform marriage ceremonies within any of these parishes.

E.(1) A United States District Court judge or magistrate judge of the Eastern District of Louisiana, Middle District of Louisiana, or Western District of Louisiana may perform marriage ceremonies in this state upon the adoption of a court rule, resolution, or standing order by a majority of the judges sitting en banc authorizing judges to perform such ceremonies.

(2) A judge of a court of the United States whose official duty station includes a municipality having a population in excess of one hundred five thousand but less than one hundred thirty thousand persons according to the latest decennial census may perform marriage ceremonies within his official duty station. The authority granted by this Paragraph shall be effective only from August 1, 2012, through September 1, 2012.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988; Acts 1991, No. 710, §1; Acts 1993, No. 105, §1; Acts 1995, No. 212, §1; Acts 1997, No. 73, §2; Acts 2001, No. 341, §1, eff. June 12, 2001; Acts 2001, No. 1103, §1; Acts 2002, 1st Ex. Sess., No. 60, §1; Acts 2003, No. 255, §1, eff. June 6, 2003; Acts 2004, No. 454, §1, eff. June 24, 2004; Acts 2005, No. 4, §1, eff. May 27, 2005; Acts 2007, No. 114, §1; Acts 2008, No. 675, §2, eff. July 1, 2008; Acts 2008, No. 873, §2, eff. July 9, 2008; Acts 2008, No. 879, §3; Acts 2009, No. 15, §1; Acts 2010, No. 199, §1; Acts 2010, No. 237, §1, eff. June 17, 2010; Acts 2012, No. 184, §1; Acts 2012, No. 286, §1; Acts 2014, No. 794, §1.



RS 9:204 - Officiant other than judge; registration

§204. Officiant other than judge; registration

An officiant, other than a judge or justice of the peace, may perform marriage ceremonies only after he registers to do so by depositing with the clerk of court of the parish in which he will principally perform marriage ceremonies, or, in the case of Orleans Parish, with the office of the state registrar of vital records, an affidavit stating his lawful name, denomination, and address.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988.



RS 9:205 - Officiant to require marriage license

§205. Officiant to require marriage license

An officiant may not perform a marriage ceremony until he has received a license authorizing him to perform that marriage ceremony.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988; Acts 1988, No. 978, §1; Acts 1990, No. 81, §§1, 2.



RS 9:211 - Relations of the fourth degree

PART II. COLLATERAL RELATIONS

§211. Relations of the fourth degree

Notwithstanding the provisions of Civil Code Article 90, marriages between collaterals within the fourth degree, fifty-five years of age or older, which were entered into on or before December 31, 1992, shall be considered legal and the enactment hereof shall in no way impair vested property rights.

Acts 1993, No. 7, §1.



RS 9:212 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§212. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:213 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§213. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:214 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§214. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:221 - Authority to issue marriage license

PART III. APPLICATION FOR MARRIAGE LICENSE

SUBPART A. IN GENERAL

§221. Authority to issue marriage license

A license authorizing an officiant to perform a marriage ceremony must be issued by:

(1) The state registrar of vital records, or a judge of the city court, in the Parish of Orleans;

(2) The clerk of court, in any other parish; or

(3) A district judge, if the clerk of court is a party to the marriage.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988.



RS 9:222 - Place of issuance

§222. Place of issuance

A marriage license may be issued in any parish, regardless of where the ceremony is to be performed or the parties reside.

Acts 1990, No. 81, §1.



RS 9:223 - Form

§223. Form

A. An application for a marriage license shall be made on a form provided by Subsection B of this Section.

B. The application form shall be as follows:

Application for Marriage

__________________(Parish), State of Louisiana

Date of Application:

Hour of Application:

GROOM

Last Name of Groom

First Name of Groom

Middle/Second Name of Groom

Address

Is residence inside city limits?

☐ Yes   ☐ No

Parish/County

State

Race

Date of Birth (month-day-year)

State of Birth

Father's Name

State of Birth

Mother's Maiden Name

State of Birth

BRIDE

Last Name of Bride

First Name of Bride

Middle/Second Name of Bride

Maiden Name of Bride

Address

Is residence inside city limits?

☐ Yes   ☐ No

Parish/County

State

Race

Date of Birth (month-day-year)

State of Birth

Father's Name

State of Birth

Mother's Maiden Name

State of Birth

Covenant Marriage

Covenant Marriage☐ Yes☐ NoIf yes, complete the following:

We, ___________________________ and _____________________________

do hereby declare our intent to contract a Covenant Marriage and, accordingly, have executed a declaration of intent attached hereto.

Groom

Has the groom been formerly married?_________

How many times?________

Are you divorced ________?

Bride

Has the bride been formerly married?_________

How many times?________

Are you divorced ________?

SSN

Grooms's Social Security Number

Bride's Social Security Number

I ___________________________ (print name of groom) do swear or affirm that the information contained in this application for marriage is true and correct. I further swear or affirm that this is my ______ (1st, 2nd, etc. number) marriage but that I am not currently married to anyone else, and that I am free to marry under the laws of the state of Louisiana. I further understand and acknowledge that giving any false information or false statement in this application of marriage shall constitute the crime of filing a false public record in violation of the Louisiana Criminal Code (R.S. 14:133).

____________________________

Signature of Groom

Sworn to and subscribed before me this ________ day of __________________, 20___.

___________________ Notary Public/Deputy Clerk/Deputy Registrar

I ___________________________ (print name of bride) do swear or affirm that the information contained in this application for marriage is true and correct. I further swear or affirm that this is my ______ (1st, 2nd, etc. number) marriage but that I am not currently married to anyone else, and that I am free to marry under the laws of the state of Louisiana. I further understand and acknowledge that giving any false information or false statement in this application of marriage shall constitute the crime of filing a false public record in violation of the Louisiana Criminal Code (R.S. 14:133).

____________________________

Signature of Bride

Sworn to and subscribed before me this ________ day of __________________, 20___.

___________________ Notary Public/Deputy Clerk/Deputy Registrar

Acts 1987, No. 886, §3, eff. Jan. 1, 1988; Acts 2015, No. 436, §1, eff. Jan. 1, 2016.



RS 9:224 - Same; information required

§224. Application; information required

A. The application for a marriage license provided by R.S. 9:223, and containing all of the following information, shall be sworn to and signed by both parties before a notary public, deputy clerk, or deputy registrar:

(1) The date and hour of the application.

(2) The full name, residence, race, and age of each party.

(3) The names of the parents of each party.

(4) The number of former marriages of each party, and whether divorced or not.

(5) The relationship of each party to the other.

(6) Each party's social security number, if both parties were born in any state or territory of the United States or are naturalized citizens of the United States.

(a) If a party does not have a social security number issued by the United States Social Security Administration because the party is not a citizen or a lawful permanent resident of the United States, the party shall present either of the following:

(i) A valid and unexpired passport from the country of his birth.

(ii) An unexpired visa accompanied by a Form I-94 issued by the United States.

(b) The state registrar of vital records and the officiant shall maintain confidentiality of social security numbers. Notwithstanding the provisions of R.S. 44:1 et seq. the clerk of court shall maintain the confidentiality of a party's social security number in an application for a marriage license provided a request is made to the clerk in writing by the party at the time of application.

(7) An acknowledgment that each party is free to marry pursuant to Louisiana law, that the information contained in the application is true and correct, and that each party understands that falsification of the application shall constitute the filing of false public records pursuant to R.S. 14:133.

B.(1) Both applicants are not required to execute the application at the same time, provided that each applicant executes the application before a notary public as required by R.S. 9:224(A).

(2) A member of the armed forces of the United States shall not be required to sign the application required by Subsection A of this Section if the co-applicant attaches a copy of the military identification card of the member. If both applicants are members of the armed forces of the United States, only one applicant shall be required to sign the application, but that applicant shall attach a copy of the military identification card of the co-applicant not signing the application.

(3) In the event of extenuating circumstances, and after a finding that the parties have complied with all other requirements, for good cause shown, a judge of the First or Second City Courts of the city of New Orleans, a family court judge, a juvenile court judge, a district court judge, a city court judge, or a justice of the peace may order an issuing official within the territorial jurisdiction of his court to issue a marriage license with the notarized signature of only one of the applicants. The written order shall be attached to the marriage application.

C. In cases wherein the parties intend to contract a covenant marriage, the application for a marriage license must also include the following statement completed by at least one of the two parties:

"We, [name of intended husband] and [name of intended wife], do hereby declare our intent to contract a Covenant Marriage and, accordingly, have executed a declaration of intent attached hereto."

D. Upon request, the state registrar shall provide the information required in this Section to the agency charged with implementing a program of family support in accordance with R.S. 46:236.1.1 et seq., which shall maintain the confidentiality of the information.

E. The failure of the application to contain the signatures of both parties shall not affect the validity of the covenant marriage if the declaration of intent and accompanying affidavit have been signed by the parties.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988; Acts 1997, No. 1380, §2; Acts 1998, 1st Ex. Sess., No. 8, §1, eff. April 24, 1998; Acts 1999, No. 1298, §1; Acts 2015, No. 436, §1, eff. Jan. 1, 2016.



RS 9:225 - Same; attachments

§225. Documents required; attachments

A. An application for a marriage license shall be accompanied by:

(1)(a) A certified copy of each party's birth certificate as provided by R.S. 9:226.

(b) If the applicant does not have a birth certificate, the applicant shall obtain an order signed by a judge waiving the requirement pursuant to R.S. 9:228.

(2) The written consent for a minor to marry, or the court's authorization for the minor to marry, or both, as required by Chapter 6 of Title XV of the Children's Code.

(3) If applicable, the declaration of intent for a covenant marriage, as provided in Part VII of this Chapter.

(4) A valid and unexpired driver's license, a government issued identification card, or a valid and unexpired passport from the country of his birth or an unexpired visa accompanied by Form I-94 as issued by the United States.

B.(1) It shall be unlawful for any officer authorized to issue a marriage license in this state to issue a license to any male or female unless both parties first present and file with the officer a certified copy of their original birth certificate.

(2) A photostatic or photographic reproduction of the certified copy of the birth certificate shall be filed with the officer.

Acts 1988, No. 344, §1; Acts 1988, No. 345, §1, eff. July 7, 1988; Acts 1988, No. 808, §1, eff. July 18, 1988; Acts 1995, No. 415, §1; Acts 1997, No. 1380, §2; Acts 2015, No. 436, §1, eff. Jan. 1, 2016.

NOTE: See Acts 1988, No. 808, §3.



RS 9:226 - Certified copy of birth certificate; translation to English

SUBPART B. BIRTH CERTIFICATE

§226. Certified copy of birth certificate; translation to English

A. A person born in Louisiana shall submit a certified copy of his birth certificate. A short-form birth certification card shall be acceptable as a certified copy of a birth certificate.

B. A person born in a state or territory of the United States other than Louisiana shall submit a copy of his birth certificate under the raised seal or stamp of the vital statistics registration authority of his place of birth.

C. A person born outside of the United States or territory of the United States shall submit a birth certificate under the seal of the United States or shall submit all of the following:

(1)(a) A copy of the person's birth certificate under the raised seal or stamp of the vital statistics registration authority of the person's place of birth.

(b) If the birth certificate is not printed in English, the party shall submit a translated copy in addition to the copy required by Subparagraph (a) of this Paragraph. The translation shall contain a sworn declaration of the translator that he is fluent in the language of the original birth certificate and of the translation, and that the translation is a true and accurate representation of the original.

(2) A valid and unexpired passport or an unexpired visa accompanied by a Form I-94 issued by the United States, verifying that the applicant is lawfully in the United States.

D. A copy of the birth certificate or order issued pursuant to R.S. 9:228 shall be retained by the official recorder of the marriage for a minimum period of sixty days.

Acts 1987, No. 330, §1; Acts 1987, No. 886, §3, eff. Jan. 1, 1988; Acts 1988, No. 344, §2; Acts 1988, No. 345, §2, eff. July 7, 1988; Acts 1988, No. 808, §2, eff. July 18, 1988; Acts 1990, No. 362, §1, eff. Jan. 1, 1991; Acts 1991, No. 462, §1; Acts 2000, 1st Ex. Sess., No. 118, §1, eff. April 19, 2000; Acts 2015, No. 436, §1, eff. Jan. 1, 2016.



RS 9:227 - Certified copy unavailable; other proof

§227. Certified copy unavailable; other proof

A. If no birth certificate is on file for an applicant, a letter signed by the proper registration authority of the state, territory, or country of the place of birth of the applicant, under his raised seal or stamp, shall be submitted in lieu of a birth certificate. The letter must state that a thorough search was made and that no birth record was located for the applicant.

B. The letter issued pursuant to Subsection A of this Section shall be filed with the court conducting the hearing pursuant to R.S. 9:228.

C. The judge issuing the order waiving the birth certificate in order to obtain the marriage license shall demand other proof of birth facts.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988; Acts 2015, No. 436, §1, eff. Jan. 1, 2016.



RS 9:228 - Same; court order waiving birth certificate

§228. Same; court order waiving birth certificate

A. In the event of extenuating circumstances, for good cause shown, and after a hearing, which may be held in camera, finding that the parties have complied with all other requirements, including presentation of the letter required by R.S. 9:227 and other competent evidence that the applicant was born in any state or territory of the United States, a judge of the First or Second City Courts of the city of New Orleans, a family court judge, a juvenile court judge, or any district court judge of a parish may order an issuing official within the territorial jurisdiction of his court to issue a marriage license without the applicant submitting a birth certificate. The order need not state the reasons. The written order shall be attached to the marriage application.

B. In the event of extenuating circumstances, and for good cause shown, and after a hearing, which may be held in camera, finding that the parties have complied with all other requirements, including presentation of the letter required by R.S. 9:227 and other competent evidence that the applicant was born in any state or territory of the United States, a justice of the peace or city court judge may order an issuing official within the parish where his court is situated to issue a marriage license without the applicant submitting a birth certificate. The order need not state the reasons. The written order shall be attached to the marriage application.

Acts 1991, No. 692, §1; Acts 1995, No. 454, §1; Acts 1999, No. 113, §1; Acts 2014, No. 435, §1; Acts 2015, No. 436, §1, eff. Jan. 1, 2016.



RS 9:229 - To 233 Repealed by Acts 1988, No. 345, 2, eff. July 7, 1988; Acts 1988, No. 808, 2, eff. July 18, 1988.

SUBPART C. MEDICAL CERTIFICATE (REPEALED)

§229. §§229 to 233 Repealed by Acts 1988, No. 345, §2, eff. July 7, 1988; Acts 1988, No. 808, §2, eff. July 18, 1988.



RS 9:234 - Time and date; indication of covenant marriage

SUBPART D. ISSUANCE AND TIME

§234. Time and date; indication of covenant marriage

A. The official who issues the marriage license shall show on the face of it the exact time and date of issuance.

B. The official shall also indicate on the marriage license whether the parties intend to enter into a covenant marriage.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988; Acts 1997, No. 1380, §2.



RS 9:235 - Valid for thirty days

§235. Valid for thirty days

A marriage license is valid for thirty days from the date of issuance. No officiant shall perform a marriage after the license has expired.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988.



RS 9:236 - Reissuance

§236. Reissuance

A new license may be issued to the parties if they surrender the expired license to the issuing official.

Acts 1988, No. 345, §1, eff. July 7, 1988; Acts 1988, No. 808, §1, eff. July 18, 1988.

{{NOTE: SEE ACTS 1988, NO. 808, §3.}}



RS 9:237 - Information on matrimonial regime and covenant marriage laws; printed summary

SUBPART E. SUMMARY OF MATRIMONIAL REGIMES LAWS

§237. Information on matrimonial regime and covenant marriage laws; printed summary

A. On receiving an application for a license to marry, the license-issuing officer shall deliver to each prospective spouse, either in person or by registered mail, a printed summary of the then current matrimonial regime laws of this state and the covenant marriage law of this state. These summaries shall be prepared by the attorney general of this state.

B. The summary of matrimonial regime law shall emphasize the possibility of contracting expressly a regime of one's choosing before marriage, that spouses who have not entered into a matrimonial agreement before marriage become subject to the legal regime by operation of law, and the possibility of contracting after marriage to modify the matrimonial regime.

C. The summary of covenant marriage law shall emphasize that premarital counseling is mandatory at which time the necessary documents consisting of the declaration of intent and the affidavit and attestation of the counselor shall be executed, that the couple agrees to take all reasonable steps to preserve their marriage if marital difficulties arise, including marriage counseling, that divorce in a covenant marriage is restricted to fault by a spouse and living separate and apart for two years as provided in R.S. 9:307, that expenses for additional legal and marital counseling may be incurred by the couple in order to obtain a legal termination of a covenant marriage, and that divorce under the general marriage law of this state differs significantly.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988; Acts 2001, No. 561, §1; Acts 2014, No. 360, §1.



RS 9:241 - Premature ceremony prohibited

PART IV. DELAYS AND CEREMONY

SUBPART A. SEVENTY-TWO HOUR DELAY

§241. Premature ceremony prohibited

An officiant may not perform a marriage ceremony until seventy-two hours have elapsed since the issuance of the marriage license.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988.



RS 9:242 - Waiver of delay

§242. Waiver of delay

A. A judge, justice of the peace, or retired justice of the peace authorized to perform the marriage may waive the seventy-two-hour delay upon application of the parties giving serious and meritorious reasons. His certificate authorizing the immediate performance of the ceremony must be attached to the marriage license.

B. Notwithstanding the provisions of R.S. 9:241, an officiant authorized to perform marriage ceremonies in the parish of Orleans may waive the seventy-two-hour delay for nonresident parties upon application of the parties giving serious and meritorious reasons. His certificate authorizing the immediate performance of the ceremony shall be attached to the marriage license. For purposes of this Subsection, "nonresident" shall mean a person domiciled or residing in a jurisdiction other than the state of Louisiana.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988; Acts 2003, No. 255, §1, eff. June 6, 2003; Acts 2014, No. 435, §1.



RS 9:243 - Penalty

§243. Penalty

An officiant who violates R.S. 9:241, other than a judge, justice of the peace or an officiant authorized to perform marriage ceremonies in the parish of Orleans and who is authorized to waive the seventy-two-hour delay pursuant to the provisions of R.S. 9:242(B), may have his authority to perform marriage ceremonies revoked by the state registrar of vital records. The revocation may not exceed one year.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988; Acts 2003, No. 255, §1, eff. June 6, 2003.



RS 9:244 - Witnesses required

SUBPART B. CEREMONY AND MARRIAGE CERTIFICATE

§244. Witnesses required

The marriage ceremony shall be performed in the presence of two competent witnesses of full age.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988.



RS 9:245 - Marriage certificate

§245. Marriage certificate

A.(1) The marriage certificate is the record prepared for every marriage on a form approved by the state registrar of vital records. It shall contain the information prescribed. On the face of the certificate shall appear the certification to the fact of marriage including, if applicable, a designation that the parties entered into a covenant marriage, signed by the parties to the marriage and by the witnesses, and the signature and title of the officiant.

(2) The marriage certificate shall show the place, time, and date of the performance of the ceremony.

B. Every officiant of a marriage ceremony performed in this state shall sign a certificate of marriage in triplicate.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988; Acts 1997, No. 1380, §2.



RS 9:251 - Consolidated form

PART V. RECORD KEEPING

§251. Consolidated form

The application for a marriage license, the authorization to the officiant to perform the marriage ceremony, and the marriage certificate may be incorporated into a single form approved by the state registrar of vital records.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988.



RS 9:252 - Duplicate records of marriage licenses issued; preservation; filing of duplicate copy with state division of vital records; penalty for failure to file

§252. Duplicate records of marriage licenses issued; preservation; filing of duplicate copy with state division of vital records; penalty for failure to file

A. Each officer authorized to issue marriage licenses in this state shall keep a duplicate record of all marriage licenses issued, on which he shall note the date and place of the marriage, and the name of the person who performed the ceremony.

B. One copy shall be kept in a loose-leaf book until it has been filled, at which time it shall be permanently bound, and shall be kept open to the inspection of the public during office hours.

C. The other copy shall be filed with the division of vital records of the Department of Children and Family Services within ten days of the expiration of each month, and the failure, neglect, or refusal to do so shall be punished by a fine of not less than ten dollars nor more than fifty dollars.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988; H.C.R. No. 59, 1999 R.S.



RS 9:253 - Disposition and recordation of marriage certificates

§253. Disposition and recordation of marriage certificates

A. The officiant shall give one copy of the marriage certificate to the married parties. Within ten days after the ceremony, he shall file the other two copies of the certificate of marriage with the officer who issued the marriage license.

B. Upon receipt of these copies, this officer shall sign them and note thereon the date the certificate was recorded by him.

C. He shall forward to the state registrar of vital records, on or before the fifteenth day of each calendar month, one copy of each certificate of marriage filed with him during the preceding calendar month.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988.



RS 9:254 - Penalty for failure to file or complete marriage certificate

§254. Penalty for failure to file or complete marriage certificate

Any person authorized to perform marriages in this state who fails to complete the forms provided by the Department of Children and Family Services, and specifically fails to fill in the date and place the ceremony was performed, or neglects or fails to file the two executed copies with the clerk of court in the parish where the license was issued or, if in Orleans Parish, with the state office of vital records, within ten days after the date of the marriage as provided by law, shall be fined not less than twenty dollars for the first offense, fifty dollars for the second offense, and one hundred dollars for a third offense, and the offender shall be prohibited thereafter from officiating at any marriage in this state.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988; H.C.R. No. 59, 1999 R.S.



RS 9:255 - Tabulation of marriage statistics; annual report

§255. Tabulation of marriage statistics; annual report

The state registrar of vital records shall annually prepare, from the information filed with him under the provisions of R.S. 9:224 and 9:252, abstracts and tabular statements of the facts relating to marriages in each parish, and embody them, with the necessary analysis, in his annual report to the state.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988.



RS 9:256 - Penalties

§256. Penalties

Any person who makes a false entry in a marriage license as to the time and date of the issuance of the license or, in a marriage certificate, as to the time and date of the performance of the marriage, shall be guilty of a misdemeanor and upon conviction shall be fined not more than twenty-five dollars.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988.



RS 9:261 - Opposition to marriage

PART VI. OPPOSITION TO MARRIAGE

§261. Opposition to marriage

In case of an opposition to the marriage, if it be supported by the oath of the party making it, and by reason sufficient in the opinion of the judge to authorize a suspension of the marriage, it shall be notified to the parties, and a day shall be assigned for a hearing.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988.



RS 9:262 - Hearing on opposition

§262. Hearing on opposition

The time fixed for the hearing of the parties and the decision on the opposition shall not exceed ten days from the day on which the opposition was made.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988.



RS 9:263 - Persons entitled to oppose

§263. Persons entitled to oppose

Any person may make opposition to a marriage, but if the opposition be overruled, the party making it shall pay costs.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988.



RS 9:272 - Covenant marriage; intent; conditions to create

PART VII. COVENANT MARRIAGE

§272. Covenant marriage; intent; conditions to create

A. A covenant marriage is a marriage entered into by one male and one female who understand and agree that the marriage between them is a lifelong relationship. Parties to a covenant marriage have received counseling emphasizing the nature and purposes of marriage and the responsibilities thereto. Only when there has been a complete and total breach of the marital covenant commitment may the non-breaching party seek a declaration that the marriage is no longer legally recognized.

B. A man and woman may contract a covenant marriage by declaring their intent to do so on their application for a marriage license, as provided in R.S. 9:224(C), and executing a declaration of intent to contract a covenant marriage, as provided in R.S. 9:273. The application for a marriage license and the declaration of intent shall be filed with the official who issues the marriage license.

C. A covenant marriage terminates only for one of the causes enumerated in Civil Code Article 101. A covenant marriage may be terminated by divorce only upon one of the exclusive grounds enumerated in R.S. 9:307. A covenant marriage agreement may not be dissolved, rescinded, or otherwise terminated by the mutual consent of the spouses.

Acts 1997, No. 1380, §3; Acts 2006, No. 249, §1.



RS 9:273 - Covenant marriage; contents of declaration of intent

§273. Covenant marriage; contents of declaration of intent

A. A declaration of intent to contract a covenant marriage shall contain all of the following:

(1) A recitation signed by both parties to the following effect:

"A COVENANT MARRIAGE

We do solemnly declare that marriage is a covenant between a man and a woman who agree to live together as husband and wife for so long as they both may live. We have chosen each other carefully and disclosed to one another everything which could adversely affect the decision to enter into this marriage. We have received premarital counseling on the nature, purposes, and responsibilities of marriage. We have read the Covenant Marriage Act, and we understand that a Covenant Marriage is for life. If we experience marital difficulties, we commit ourselves to take all reasonable efforts to preserve our marriage, including marital counseling.

With full knowledge of what this commitment means, we do hereby declare that our marriage will be bound by Louisiana law on Covenant Marriages and we promise to love, honor, and care for one another as husband and wife for the rest of our lives."

(2)(a) An affidavit by the parties attesting they have received premarital counseling from a priest, minister, rabbi, clerk of the Religious Society of Friends, any clergyman of any religious sect, or a professional marriage counselor, which counseling shall include a discussion of the seriousness of covenant marriage, communication of the fact that a covenant marriage is a commitment for life, a discussion of the obligation to seek marital counseling in times of marital difficulties, and that they have received and read the informational pamphlet developed and promulgated by the office of the attorney general entitled "Covenant Marriage Act" which provides a full explanation of the terms and conditions of a covenant marriage.

(b) An attestation, signed by the counselor and attached to or included in the parties' affidavit, confirming that the parties were counseled as to the nature and purpose of the marriage.

(3)(a) The signature of both parties witnessed by a notary.

(b) If one or both of the parties are minors, the written consent or authorization of those persons required under the Children's Code to consent to or authorize the marriage of minors.

B. The declaration shall contain two separate documents, the recitation and the affidavit, the latter of which shall include the attestation either included therein or attached thereto. The recitation shall be prepared in duplicate originals, one of which shall be retained by the parties and the other, together with the affidavit and attestation, shall be filed as provided in R.S. 9:272(B).

Acts 1997, No. 1380, §3; Acts 1999, No. 1298, §1.



RS 9:273.1 - Declaration of intent; form

§273.1. Declaration of intent; form

A. The following is suggested as a form for the recitation which may be used by the couple:

"DECLARATION OF INTENT

We do solemnly declare that marriage is a covenant between a man and a woman who agree to live together as husband and wife for so long as they both may live. We have chosen each other carefully and disclosed to one another everything which could adversely affect the decision to enter this marriage. We have received premarital counseling on the nature, purposes, and responsibilities of marriage. We have read the Covenant Marriage Act, and we understand that a Covenant Marriage is for life. If we experience marital difficulties, we commit ourselves to take all reasonable efforts to preserve our marriage, including marital counseling.

With full knowledge of what this commitment means, we do hereby declare that our marriage will be bound by Louisiana law on Covenant Marriages and we promise to love, honor, and care for one another as husband and wife for the rest of our lives."

B. The following is the suggested form of the affidavit which may be used by the parties, notary, and counselor:

STATE OF LOUISIANA

PARISH OF

BE IT KNOWN THAT on this ___ day of _______ , _____, before me the undersigned notary, personally came and appeared:

_____________________________________________________________

(Insert names of the prospective spouses)

who after being duly sworn by me, Notary, deposed and stated that:

Affiants acknowledge that they have received premarital counseling from a priest, minister, rabbi, clerk of the Religious Society of Friends, any clergyman of any religious sect, or a professional marriage counselor, which marriage counseling included:

A discussion of the seriousness of Covenant Marriage;

Communication of the fact that a Covenant Marriage is a commitment for life;

The obligation of a Covenant Marriage to take reasonable efforts to preserve the marriage if marital difficulties arise, and

That the affiants both read the pamphlet entitled "The Covenant Marriage Act" developed and promulgated by the office of the attorney general, which provides a full explanation of a Covenant Marriage, including the obligation to seek marital counseling in times of marital difficulties and the exclusive grounds for legally terminating a Covenant Marriage by divorce or divorce after a judgment of separation from bed or board.

_________________________

(Name of prospective spouse)

_________________________

(Name of prospective spouse)

SWORN TO AND SUBSCRIBED BEFORE ME THIS _____ DAY OF ____________, ________.

________________________________

NOTARY PUBLIC

ATTESTATION

The undersigned does hereby attest that the affiants did receive counseling from me as to the nature and purpose of marriage, which included a discussion of the seriousness of Covenant Marriage, communication of the fact that a Covenant Marriage is for life, and the obligation of a Covenant Marriage to take reasonable efforts to preserve the marriage if marital difficulties arise.

_______________________________

Counselor

Acts 1999, No. 1298, §1.



RS 9:274 - Covenant marriage; other applicable rules

§274. Covenant marriage; other applicable rules

A covenant marriage shall be governed by all of the provisions of Chapters 1 through 4 of Title IV of Book I of the Louisiana Civil Code and the provisions of Code Title IV of Code Book I of this Title.

Acts 1997, No. 1380, §3.



RS 9:275 - Covenant marriage; applicability to already married couples

§275. Covenant marriage; applicability to already married couples

A. On or after August 15, 1997, married couples may execute a declaration of intent to designate their marriage as a covenant marriage to be governed by the laws relative thereto.

B.(1) This declaration of intent in the form and containing the contents required by Subsection C of this Section must be presented to the officer who issued the couple's marriage license and with whom the couple's marriage certificate is filed. If the couple was married outside of this state, a copy of the foreign marriage certificate, which need not be certified, with the declaration of intent attached thereto, shall be filed with the officer who issues marriage licenses in the parish in which the couple is domiciled. The officer shall make a notation on the marriage certificate of the declaration of intent of a covenant marriage and attach a copy of the declaration to the certificate.

(2) On or before the fifteenth day of each calendar month, the officer shall forward to the state registrar of vital records each declaration of intent of a covenant marriage filed with him during the preceding calendar month pursuant to this Section.

C.(1) A declaration of intent to designate a marriage as a covenant marriage shall contain all of the following:

(a) A recitation signed by both parties to the following effect:

"A COVENANT MARRIAGE

We do solemnly declare that marriage is a covenant between a man and a woman who agree to live together as husband and wife for so long as they both may live. We understand the nature, purpose, and responsibilities of marriage. We have read the Covenant Marriage Act, and we understand that a Covenant Marriage is for life. If we experience marital difficulties, we commit ourselves to take all reasonable efforts to preserve our marriage, including marital counseling.

With full knowledge of what this commitment means, we do hereby declare that our marriage will be bound by Louisiana law on Covenant Marriage, and we renew our promise to love, honor, and care for one another as husband and wife for the rest of our lives."

(b)(i) An affidavit by the parties that they have discussed their intent to designate their marriage as a covenant marriage with a priest, minister, rabbi, clerk of the Religious Society of Friends, any clergyman of any religious sect, or a professional marriage counselor, which included a discussion of the obligation to seek marital counseling in times of marital difficulties and that they have received and read the informational pamphlet developed and promulgated by the office of the attorney general entitled "Covenant Marriage Act" which provides a full explanation of the terms and conditions of a Covenant Marriage.

(ii) An attestation signed by the counselor confirming that the parties were counseled as to the nature and purpose of the marriage.

(iii) The signature of both parties witnessed by a notary.

(2) The declaration shall contain two separate documents, the recitation and the affidavit, the latter of which shall include the attestation either included therein or attached thereto. The recitation shall be prepared in duplicate originals, one of which shall be retained by the parties and the other, together with the affidavit and attestation, shall be filed as provided in Subsection B of this Section.

Acts 1997, No. 1380, §3; Acts 1999, No. 1298, §1.



RS 9:275.1 - Declaration of intent; married couples; form

§275.1. Declaration of intent; married couples; form

A. The following is suggested as a form for the recitation which may be used by the couple:

"DECLARATION OF INTENT

We do solemnly declare that marriage is a covenant between a man and a woman who agree to live together as husband and wife for so long as they both may live. We understand the nature, purpose, and responsibilities of marriage. We have read the Covenant Marriage Act, and we understand that a Covenant Marriage is for life. If we experience marital difficulties, we commit ourselves to take reasonable efforts to preserve our marriage, including marital counseling.

With full knowledge of what this commitment means, we do hereby declare that our marriage will be bound by Louisiana law on Covenant Marriage, and we renew our promise to love, honor, and care for one another as husband and wife for the rest of our lives."

B. The following is the suggested form of the affidavit which may be used by the parties, notary, and counselor:

STATE OF LOUISIANA

PARISH OF _________________

BE IT KNOWN THAT on this ____ day of ________, ________, before me the undersigned notary, personally came and appeared:

____________________________________

(Insert names of spouses)

who after being sworn by me, Notary, deposed and stated that:

Affiants acknowledge that they have received counseling from a priest, minister, rabbi, clerk of the Religious Society of Friends, any clergyman of any religious sect, or a professional marriage counselor, which counseling included:

A discussion of the seriousness of Covenant Marriage;

Communication of the fact that a Covenant Marriage is a commitment for life;

The obligation of a Covenant Marriage to take reasonable efforts to preserve the marriage if marital difficulties arise, and

That the affiants both read the pamphlet entitled "The Covenant Marriage Act" developed and promulgated by the office of the attorney general, which provides a full explanation of a Covenant Marriage, including the obligation to seek marital counseling in times of marital difficulties and the exclusive grounds for legally terminating a Covenant Marriage by divorce or divorce after a judgment of separation from bed or board.

____________________________

(Name of Spouse)

____________________________

(Name of Spouse)

SWORN TO AND SUBSCRIBED BEFORE ME THIS _____ DAY OF ___________, _______.

__________________________

NOTARY PUBLIC

ATTESTATION

The undersigned does hereby attest that the affiants did receive counseling from me as to the nature and purpose of marriage, which included a discussion of the seriousness of Covenant Marriage, communication of the fact that a Covenant Marriage is for life, and the obligation of a Covenant Marriage to take reasonable efforts to preserve the marriage if marital difficulties arise.

________________________

Counselor

Acts 1999, No. 1298, §1.



RS 9:276 - Limitation of liability; pastoral counselor

§276. Limitation of liability; pastoral counselor

A. No person shall have a cause of action against any priest, minister, rabbi, clerk of religious society of friends, or any clergyman of any religious sect, for any action taken or statement made in adherence with the provisions for counseling as provided for in this Part.

B. The immunity from liability provided for in Subsection A of this Section, shall not apply to any action or statement by such priest, minister, rabbi, clerk of religious society of friends, or any clergyman of any religious sect, if such action or statement was maliciously, willfully, and deliberately intended to cause harm to, or harass or intimidate those seeking such counseling.

Acts 2003, No. 778, §1.



RS 9:291 - Suits between spouses

CHAPTER 2. INCIDENTS AND EFFECTS OF MARRIAGE

PART I. IN GENERAL

§291. Suits between spouses

Spouses may not sue each other except for causes of action pertaining to contracts or arising out of the provisions of Book III, Title VI of the Civil Code; for restitution of separate property; for divorce or declaration of nullity of the marriage; and for causes of action pertaining to spousal support or the support or custody of a child while the spouses are living separate and apart.

Acts 1990, No. 1009, §6, eff. Jan. 1, 1991; Acts 2004, No. 490, §3.



RS 9:292 - Surname of married person

§292. Surname of married person

Notwithstanding any other law to the contrary, a woman, at her option, may use her maiden name, her present spouse's name, or a hyphenated combination thereof. If widowed, divorced, or remarried, a woman may use her maiden name, the surname of her deceased or former spouse, the surname of her present spouse, or any combination thereof.

Acts 2003, No. 852, §1; Acts 2004, No. 118, §1.



RS 9:293 - Law applicable to spouses in covenant marriage

PART II. SPECIAL INCIDENTS AND EFFECTS OF COVENANT MARRIAGE

§293. Law applicable to spouses in covenant marriage

Spouses in a covenant marriage are subject to all of the laws governing married couples generally and to the special rules governing covenant marriage.

Acts 2004, No. 490, §1.



RS 9:294 - Covenant spouses' love, respect, and community

§294. Covenant spouses' love, respect, and community

Spouses owe each other love and respect and they commit to a community of living. Each spouse should attend to the satisfaction of the other's needs.

Acts 2004, No. 490, §1.



RS 9:295 - Covenant spouses' obligation to live together

§295. Covenant spouses' obligation to live together

Spouses are bound to live together, unless there is good cause otherwise. The spouses determine the family residence by mutual consent, according to their requirements and those of the family.

Acts 2004, No. 490, §1.



RS 9:296 - Right and duty of covenant spouses to manage household

§296. Right and duty of covenant spouses to manage household

The management of the household shall be the right and the duty of both spouses.

Acts 2004, No. 490, §1.



RS 9:297 - Decisionmaking in interest of family

§297. Decisionmaking in interest of family

Spouses by mutual consent after collaboration shall make decisions relating to family life in the best interest of the family.

Acts 2004, No. 490, §1.



RS 9:298 - Obligations to children of the marriage

§298. Obligations to children of the marriage

The spouses are bound to maintain, to teach, and to educate their children born of the marriage in accordance with their capacities, natural inclinations, and aspirations, and shall prepare them for their future.

Acts 2004, No. 490, §1.



RS 9:301 - DIVORCE

CODE TITLE V - DIVORCE

CHAPTER 1. DIVORCE

PART I. IN GENERAL

§301. Court may authorize spouse of military personnel presumed dead to remarry; judgment dissolves marriage

A. The spouse of a person presumed dead, as provided in R.S. 9:1441, may petition the district court of the parish in which the petitioner is domiciled for authority to contract another marriage. Upon the submission of proof that the petitioner is domiciled in the parish, and that the other spouse is presumed dead, the court may authorize petitioner to contract another marriage. The presumption of the death of petitioner's spouse may be proved as provided in R.S. 9:1443.

B. The judgment of court authorizing the petitioner to contract another marriage has the effect of terminating the marriage to the person presumed dead if he is alive at the time.

Acts 1990, No. 1009, §§7, 9, eff. Jan. 1, 1991.



RS 9:302 - Divorce proceedings; hearings in chambers; procedure

§302. Divorce proceedings; hearings in chambers; procedure

A. In addition to any hearing otherwise authorized by law to be held in chambers, the court by local rule, and only in those instances where good cause is shown, may provide that only with mutual consent, civil hearings before the trial court in divorce proceedings may be held in chambers. Such hearings shall include contested and uncontested proceedings and rules for spousal support, child support, visitation, injunctions, or other matters provisional and incidental to divorce proceedings.

B. A motion for hearing in chambers pursuant to this Section may be made by either party or upon the court's own motion.

C. Except for being closed to the public, the hearings held in chambers pursuant to this Section shall be conducted in the same manner as if taking place in open court. The minute clerk and court reporter shall be present if necessary to perform the duties provided by law.

D. The provisions of this Section shall not be construed to repeal or restrict the authority otherwise provided by law for any hearing to be held in chambers.

Acts 1990, No. 1009, §§7, 9, eff. Jan. 1, 1991.



RS 9:303 - Income assignment; new orders; deviation

§303. Income assignment; new orders; deviation

A. In all new child support orders after January 1, 1994, that are not being enforced by the Department of Children and Family Services, the court shall include as part of the order an immediate income assignment unless there is a written agreement between the parties or the court finds good cause not to require an immediate income assignment.

B. For purposes of this Section:

(1) "Written agreement" means a written alternative arrangement signed by both parents, reviewed by the court, and entered into the record of the proceedings.

(2) "Good cause" exists upon a showing by the respondent that any of the following exist:

(a) There has been no delinquency in payment of child support for the six calendar months immediately preceding the filing of the motion for modification of an existing child support order.

(b) The respondent is agreeable to a consent judgment authorizing an automatic ex parte immediate income assignment if he becomes delinquent in child support payments for a period in excess of one calendar month.

(c) The respondent is not likely to become delinquent in the future.

(d) Any other sufficient evidence which, in the court's discretion, constitutes good cause.

C. An income assignment order issued pursuant to this Section shall be payable through the Louisiana state disbursement unit for collection and disbursement of child support payments as provided in R.S. 46:236.11 and shall be governed by the same provisions as immediate income assignment orders that are being enforced by the department, including R.S. 46:236.1.1 et seq. All clerks of court in the state shall provide information to the state disbursement unit on income assignment orders issued pursuant to this Section. The department shall promulgate rules and regulations to implement the provisions of this Section in accordance with the Administrative Procedure Act.

Acts 1993, No. 145, §1; Acts 1997, No. 1121, §1, eff. Oct. 1, 1998; Acts 2010, No. 238, §1.



RS 9:304 - Judgment of divorce; waiting periods; accrual of abandonment period

§304. Judgment of divorce; waiting periods; accrual of abandonment period

A.(1) In the aftermath of Hurricanes Katrina and Rita, the issuance of Executive Orders KBB 2005-32, 48, and 67 shall not affect the calculation of the one hundred eighty-day waiting period required by Civil Code Article 102, the six-month waiting period required by Civil Code Article 103(1), or the one-year, one-year and six months, or two-year waiting periods required by R.S. 9:307.

(2) Any judgment of divorce rendered during the time periods affected by Executive Orders KBB 2005-32, 48, and 67 shall be a good and valid judgment if no appeal or request for new trial has been filed in accordance with the provisions of the Code of Civil Procedure or any applicable law or by January 3, 2006, whichever is later.

B. Notwithstanding Code of Civil Procedure Article 3954, if the two-year abandonment period would have otherwise accrued during the suspension of all legal deadlines as provided in Executive Orders KBB 2005-32, 48, and 67, the parties shall have thirty days from the effective date of this Section to file a rule to show cause as required by Civil Code Article 102.

Acts 2005, 1st Ex. Sess., No. 31, §1, eff. Nov. 29, 2005.



RS 9:304.1 - Court costs; action to make child support executory

§304.1. Court costs; action to make child support executory

A. An action to make past due child support executory may be filed by any plaintiff, who is unable to utilize the provisions of Chapter 5 of Title I of Book IX of the Code of Civil Procedure, without paying the costs of court in advance or as they accrue or furnishing security therefor, if the court is satisfied that the plaintiff because of poverty or lack of means cannot afford to make payment.

B. When the action has been filed without the payment of costs as provided in Subsection A and the plaintiff is not the prevailing party, except for good cause, the court shall order the plaintiff to pay all costs of court.

Acts 1988, No. 603, §1.



RS 9:305 - Repealed by Acts 2006, No. 344, §7 eff. June 13, 2006.

§305. Repealed by Acts 2006, No. 344, §7 eff. June 13, 2006.



RS 9:306 - Seminar for divorcing parents

§306. Seminar for divorcing parents

A. Upon an affirmative showing that the facts and circumstances of the particular case before the court warrant such an order, a court exercising jurisdiction over family matters may require the parties in a custody or visitation proceeding to attend and complete a court-approved seminar designed to educate and inform the parties of the needs of the children.

B. If the court chooses to require participation in such a seminar, it shall adopt rules to accomplish the goals of Subsection A of this Section, which rules shall include but not be limited to the following:

(1) Criteria for evaluating a seminar provider and its instructors.

(2) Criteria to assure selected programs provide and incorporate into the provider's fee structure the cost of services to indigents.

(3) The amount of time a participant must take part in the program, which shall be a minimum of three hours but not exceed four hours nor shall the costs exceed twenty-five dollars per person.

(4) The time within which a party must complete the program.

C. For purposes of this Section, "instructor" means any psychiatrist, psychologist, professional counselor, social worker licensed under state law, or in any parish other than Orleans, means a person working with a court-approved, nonprofit program of an accredited university created for educating divorcing parents with children. All instructors must have received advanced training in instructing co-parenting or similar seminars.

D. The seminar shall focus on the developmental needs of children, with emphasis on fostering the child's emotional health. The seminar shall be informative and supportive and shall direct people desiring additional information or help to appropriate resources. The course content shall contain but not be limited to the following subjects:

(1) The developmental stages of childhood, the needs of children at different ages, and age appropriate expectations of children.

(2) Stress indicators in children adjusting to divorce, the grief process, and avoiding delinquency.

(3) The possible enduring emotional effects of divorce on the child.

(4) Changing parental and marital roles.

(5) Recommendations with respect to visitation designed to enhance the child's relationship with both parents.

(6) Financial obligations of child rearing.

(7) Conflict management and dispute resolution.

E. Nonviolent acts or communications made during the seminar, which are otherwise relevant to the subject matter of a divorce, custody, or visitation proceeding, are confidential, not subject to disclosure, and may not be used as evidence in favor of or against a participant in the pending proceeding. This rule does not require the exclusion of any evidence otherwise discoverable merely because it is presented or otherwise made during the seminar.

Acts 1995, No. 766, §1, eff. July 1, 1995; Acts 1999, No. 276, §1.



RS 9:307 - Divorce or separation from bed and board in a covenant marriage; exclusive grounds

§307. Divorce or separation from bed and board in a covenant marriage; exclusive grounds

A. Notwithstanding any other law to the contrary and subsequent to the parties obtaining counseling, a spouse to a covenant marriage may obtain a judgment of divorce only upon proof of any of the following:

(1) The other spouse has committed adultery.

(2) The other spouse has committed a felony and has been sentenced to death or imprisonment at hard labor.

(3) The other spouse has abandoned the matrimonial domicile for a period of one year and constantly refuses to return.

(4) The other spouse has physically or sexually abused the spouse seeking the divorce or a child of one of the spouses.

(5) The spouses have been living separate and apart continuously without reconciliation for a period of two years.

(6)(a) The spouses have been living separate and apart continuously without reconciliation for a period of one year from the date the judgment of separation from bed and board was signed.

(b) If there is a minor child or children of the marriage, the spouses have been living separate and apart continuously without reconciliation for a period of one year and six months from the date the judgment of separation from bed and board was signed; however, if abuse of a child of the marriage or a child of one of the spouses is the basis for which the judgment of separation from bed and board was obtained, then a judgment of divorce may be obtained if the spouses have been living separate and apart continuously without reconciliation for a period of one year from the date the judgment of separation from bed and board was signed.

B. Notwithstanding any other law to the contrary and subsequent to the parties obtaining counseling, a spouse to a covenant marriage may obtain a judgment of separation from bed and board only upon proof of any of the following:

(1) The other spouse has committed adultery.

(2) The other spouse has committed a felony and has been sentenced to death or imprisonment at hard labor.

(3) The other spouse has abandoned the matrimonial domicile for a period of one year and constantly refuses to return.

(4) The other spouse has physically or sexually abused the spouse seeking the divorce or a child of one of the spouses.

(5) The spouses have been living separate and apart continuously without reconciliation for a period of two years.

(6) On account of habitual intemperance of the other spouse, or excesses, cruel treatment, or outrages of the other spouse, if such habitual intemperance, or such ill-treatment is of such a nature as to render their living together insupportable.

C. The counseling referenced in Subsections A and B of this Section, or other such reasonable steps taken by the spouses to preserve the marriage, as required by the Declaration of Intent signed by the spouses, shall occur once the parties experience marital difficulties. If the spouses begin living separate and apart, the counseling or other intervention should continue until the rendition of a judgment of divorce.

D. Notwithstanding the provisions of Subsection C of this Section, the counseling referenced in Subsections A and B of this Section shall not apply when the other spouse has physically or sexually abused the spouse seeking the divorce or a child of one of the spouses.

Acts 1997, No. 1380, §4; Acts 2004, No. 490, §1.

NOTE: See Acts 2004, No. 490, §2, relative to application.



RS 9:308 - Separation from bed and board in covenant marriage; suit against spouse; jurisdiction, procedure, and incidental relief

§308. Separation from bed and board in covenant marriage; suit against spouse; jurisdiction, procedure, and incidental relief

A. Unless judicially separated, spouses in a covenant marriage may not sue each other except for causes of action pertaining to contracts or arising out of the provisions of Book III, Title VI of the Civil Code; for restitution of separate property; for separation from bed and board in covenant marriages, for divorce, or for declaration of nullity of the marriage; and for causes of action pertaining to spousal support or the support or custody of a child while the spouses are living separate and apart, although not judicially separated.

B.(1) Any court which is competent to preside over divorce proceedings, including the family court for the parish of East Baton Rouge, has jurisdiction of an action for separation from bed and board in a covenant marriage, if:

(a) One or both of the spouses are domiciled in this state and the ground therefor was committed or occurred in this state or while the matrimonial domicile was in this state.

(b) The ground therefor occurred elsewhere while either or both of the spouses were domiciled elsewhere, provided the person obtaining the separation from bed and board was domiciled in this state prior to the time the cause of action accrued and is domiciled in this state at the time the action is filed.

(2) An action for a separation from bed and board in a covenant marriage shall be brought in a parish where either party is domiciled, or in the parish of the last matrimonial domicile.

(3) The venue provided herein may not be waived, and a judgment of separation rendered by a court of improper venue is an absolute nullity.

C. Judgments on the pleadings and summary judgments shall not be granted in any action for separation from bed and board in a covenant marriage.

D. In a proceeding for a separation from bed and board in a covenant marriage or thereafter, a court may award a spouse all incidental relief afforded in a proceeding for divorce, including but not limited to spousal support, claims for contributions to education, child custody, visitation rights, child support, injunctive relief and possession and use of a family residence or community movables or immovables.

Acts 1997, No. 1380, §4.



RS 9:309 - Separation from bed and board in a covenant marriage; effects

§309. Separation from bed and board in a covenant marriage; effects

A.(1) Separation from bed and board in a covenant marriage does not dissolve the bond of matrimony, since the separated husband and wife are not at liberty to marry again; but it puts an end to their conjugal cohabitation, and to the common concerns, which existed between them.

(2) Spouses who are judicially separated from bed and board in a covenant marriage shall retain that status until either reconciliation or divorce.

B.(1) The judgment of separation from bed and board carries with it the separation of goods and effects and is retroactive to the date on which the original petition was filed in the action in which the judgment is rendered, but such retroactive effect shall be without prejudice to the liability of the community for the attorney fees and costs incurred by the spouses in the action in which the judgment is rendered, or to rights validly acquired in the interim between commencement of the action and recordation of the judgment.

(2) Upon reconciliation of the spouses, the community shall be reestablished between the spouses, as of the date of filing of the original petition in the action in which the judgment was rendered, unless the spouses execute prior to the reconciliation a matrimonial agreement that the community shall not be reestablished upon reconciliation. This matrimonial agreement shall not require court approval.

(3) Reestablishment of the community under the provisions of this Section shall be effective toward third persons only upon filing notice of the reestablishment for registry in accordance with the provisions of Civil Code Article 2332. The reestablishment of the community shall not prejudice the rights of third persons validly acquired prior to filing notice of the reestablishment nor shall it affect a prior community property partition between the spouses.

Acts 1997, No. 1380, §4.



RS 9:310 - Retroactivity of spousal support order

§310. Retroactivity of spousal support order

A. An order for spousal support shall be retroactive to the filing date of the petition for spousal support granted in the order.

B. Any support of any kind provided by the judgment debtor from the date the petition for support is filed to the date the support order is issued, to or on behalf of the person for whom support is ordered, shall be credited to the judgment debtor against the amount of the judgment.

C. In the event the court finds good cause for not making the award retroactive, the court may fix the date such award shall become due.

Acts 1984, No. 166, §1; Acts 1993, No. 261, §4, eff. Jan. 1, 1994.



RS 9:311 - Modification of support; material change in circumstances; periodic review by Department of Children and Family Services; medical support

§311. Modification of support; material change in circumstances; periodic review by Department of Children and Family Services; medical support

A.(1) An award for support shall not be modified unless the party seeking the modification shows a material change in circumstances of one of the parties between the time of the previous award and the time of the rule for modification of the award.

(2) The Department of Children and Family Services shall prepare and distribute information, forms, and rules for the modification of support orders, in accordance with this Subsection, and for proceeding in forma pauperis. The information provided by the Department of Children and Family Services shall specifically include what may constitute a material change in circumstances. The clerks of court in all parishes shall make this information available to the public upon request. When the initial support order is entered, either the court or the department, if providing services, shall provide this information to the parties.

B. A judgment for past due support shall not of itself constitute a material change in circumstances of the obligor sufficient to reduce an existing award of support.

C. For purposes of this Section, in cases where the Department of Children and Family Services is providing support enforcement services:

(1) A material change in circumstance exists when a strict application of the child support guidelines, Part I-A of this Chapter, would result in at least a twenty-five percent change in the existing child support award. A material change in circumstance does not exist under this Paragraph if the amount of the award was the result of the court's deviating from the guidelines pursuant to R.S. 9:315.1 and there has not been a material change in the circumstances which warranted the deviation.

(2) Upon request of either party or on its own initiative and if the best interest of the child so requires, the department shall provide for judicial review and, if appropriate, the court may adjust the amount of the existing child support award every three years if the existing award differs from the amount which would otherwise be awarded under the application of the child support guidelines. The review provided hereby does not require a showing of a material change in circumstance nor preclude a party from seeking a reduction or increase under the other provisions of this Section.

D. A material change in circumstance need not be shown for purposes of modifying a child support award to include a court-ordered award for medical support.

E. If the court does not find good cause sufficient to justify an order to modify child support or the motion is dismissed prior to a hearing, it may order the mover to pay all court costs and reasonable attorney fees of the other party if the court determines the motion was frivolous.

F. The provisions of Subsection E of this Section shall not apply when the recipient of the support payments is a public entity acting on behalf of another party to whom support is due.

G. A modified order for support shall be retroactive to the filing date of the rule for modification.

Acts 1985, No. 41, §1; Acts 1993, No. 478, §1; Acts 1997, No. 1245, §1, eff. July 1, 1997; Acts 2001, No. 1082, §1; Acts 2008, No. 886, §1; Acts 2010, No. 913, §3.



RS 9:312 - Child support; accounting; requirements

§312. Child support; accounting; requirements

A. On motion of the party ordered to make child support payments pursuant to court decree, by consent or otherwise, after a contradictory hearing and a showing of good cause based upon the expenditure of child support for the six months immediately prior to the filing of the motion, the court shall order the recipient of the support payments to render an accounting.

B. The accounting ordered by the court after the hearing shall be in the form of an expense and income affidavit for the child with supporting documentation and shall be provided quarterly to the moving party. The order requiring accounting in accordance with this Section shall continue in effect as long as support payments are made or in accordance with the court order.

C. The movant shall pay all court costs and attorney fees of the recipient of child support when the motion is dismissed prior to the hearing, and the court determines the motion was frivolous, or when, after the contradictory hearing, the court does not find good cause sufficient to justify an order requiring the recipient to render such accounting and the court determines the motion was frivolous.

D. The provisions of this Section shall not apply when the recipient of the support payments is a public entity acting on behalf of another party to whom support is due.

Acts 1997, No. 1197, §1; Acts 2001, No. 1082, §1.



RS 9:313 - Divorce and child support proceedings; special requirements

§313. Divorce and child support proceedings; special requirements

A. Each party in a divorce proceeding shall provide the court with his social security number or a statement that a social security number is not available. The social security number or statement shall be an attachment to the pleadings. Notwithstanding the provisions of R.S. 44:1 et seq. the clerk of court shall maintain the confidentiality of a party's social security number in a divorce proceeding, provided a request is made to the clerk in writing by the party at the time of the filing of the original petition for divorce or separation or at any time thereafter.

B.(1) Each party in a child support proceeding shall advise the state case registry of his current address and telephone number, social security number, driver's license number, and the name, address, and telephone number of his current employer and of any change in this information during the pendency of the proceeding and thereafter. If any of this information is unavailable, the party shall submit a statement to this effect with the state case registry. Information submitted pursuant to this Subsection shall be available for inspection by the parties in the proceeding but shall otherwise be confidential except as provided in this Subsection.

(2) Any order entered or judgment rendered shall require the parties to provide the state case registry with any change in the information required by this Section which occurs after the date of the entry or rendering.

(3) Upon entry of an order or upon receipt of any change in this information during the pending proceeding, the clerk of court shall forward this information to the state case registry in accordance with R.S. 46:236.10.

(4) In any subsequent child support proceeding between the parties concerning the same minor child, the court may find that an absent party has received sufficient notice of trial or other matter upon a showing of all of the following:

(a) The moving party has made a diligent effort to locate the absentee.

(b) Notice of the proceeding was attempted by personal or domiciliary service in accordance with law to the most recent residence and employment address submitted to the state case registry in accordance with this Subsection and at any current address of the absentee known by the moving party.

Acts 1998, 1st Ex. Sess., No. 8, §1, eff. April 24, 1998.



RS 9:314 - REPEALED BY ACTS 1993, NO. 261, 9, EFF. JAN. 1, 1994.

§314. REPEALED BY ACTS 1993, NO. 261, §9, EFF. JAN. 1, 1994.



RS 9:315 - Economic data and principles; definitions

PART I-A. CHILD SUPPORT

SUBPART A. GUIDELINES FOR DETERMINATION

OF CHILD SUPPORT

§315. Economic data and principles; definitions

A. Basic principles. The premise of these guidelines as well as the provisions of the Civil Code is that child support is a continuous obligation of both parents, children are entitled to share in the current income of both parents, and children should not be the economic victims of divorce or out-of-wedlock birth. The economic data underlying these guidelines, which adopt the Income Shares Model, and the guideline calculations attempt to simulate the percentage of parental net income that is spent on children in intact families incorporating a consideration of the expenses of the parties, such as federal and state taxes and FICA taxes. While the legislature acknowledges that the expenditures of two-household divorced, separated, or non-formed families are different from intact family households, it is very important that the children of this state not be forced to live in poverty because of family disruption and that they be afforded the same opportunities available to children in intact families, consisting of parents with similar financial means to those of their own parents.

B. Economic data.

(1) The Incomes Shares approach to child support guidelines incorporates a numerical schedule of support amounts. The schedule provides economic estimates of child-rearing expenditures for various income levels and numbers of children in the household. The schedule is composed of economic data utilizing a table of national averages adjusted to reflect Louisiana's status as a low-income state and to incorporate a self-sufficiency reserve for low-income obligors to form the basic child support obligation.

(2) In intact families, the income of both parents is pooled and spent for the benefit of all household members, including the children. Each parent's contribution to the combined income of the family represents his relative sharing of household expenses. This same income sharing principle is used to determine how the parents will share a child support award.

C. Definitions. As used in this Part:

(1) "Adjusted gross income" means gross income, minus:

(a) Amounts for preexisting child support or spousal support obligations owed under an order of support to another who is not a party to the proceedings and

(b) At the court's discretion, amounts paid on behalf of a party's minor child who is not the subject of the action of the court.

(2) "Combined adjusted gross income" means the combined adjusted gross income of both parties.

(3) "Gross income" means:

(a) The income from any source, including but not limited to salaries, wages, commissions, bonuses, dividends, severance pay, pensions, interest, trust income, recurring monetary gifts, annuities, capital gains, social security benefits, workers' compensation benefits, basic and variable allowances for housing and subsistence from military pay and benefits, unemployment insurance benefits, disaster unemployment assistance received from the United States Department of Labor, disability insurance benefits, and spousal support received from a preexisting spousal support obligation;

(b) Expense reimbursement or in-kind payments received by a parent in the course of employment, self-employment, or operation of a business, if the reimbursements or payments are significant and reduce the parent's personal living expenses. Such payments include but are not limited to a company car, free housing, or reimbursed meals; and

(c) Gross receipts minus ordinary and necessary expenses required to produce income, for purposes of income from self-employment, rent, royalties, proprietorship of a business, or joint ownership or a partnership or closely held corporation. "Ordinary and necessary expenses" shall not include amounts allowable by the Internal Revenue Service for the accelerated component of depreciation expenses or investment tax credits or any other business expenses determined by the court to be inappropriate for determining gross income for purposes of calculating child support.

(d) As used herein, "gross income" does not include:

(i) Child support received, or benefits received from public assistance programs, including Family Independence Temporary Assistance Plan, supplemental security income, food stamps, and general assistance.

(ii) Per diem allowances which are not subject to federal income taxation under the provisions of the Internal Revenue Code.

(iii) Extraordinary overtime including but not limited to income attributed to seasonal work regardless of its percentage of gross income when, in the court's discretion, the inclusion thereof would be inequitable to a party.

(iv) Any monetary gift to the domiciliary party when the objective of the gift is to supplement irregular child support payments from the nondomiciliary party.

(v) Any disaster assistance benefits received from the Federal Emergency Management Agency through its Individuals and Households Program or from any other nonprofit organization qualified as a tax-exempt organization under Section 501(c) of the Internal Revenue Code of 1954, as amended.

(4) "Health insurance premiums" means the actual amount paid by a party for providing health insurance on behalf of the child. It does not include any amount paid by an employer or any amounts paid for coverage of any other persons. If more than one dependent is covered by health insurance which is paid through a lump-sum dependent-coverage premium, and not all of such dependents are the subject of the guidelines calculation, the cost of the coverage shall be prorated among the dependents covered before being applied to the guidelines.

(5) "Income" means:

(a) Actual gross income of a party, if the party is employed to full capacity; or

(b) Potential income of a party, if the party is voluntarily unemployed or underemployed. A party shall not be deemed voluntarily unemployed or underemployed if he or she is absolutely unemployable or incapable of being employed, or if the unemployment or underemployment results through no fault or neglect of the party.

(c) The court may also consider as income the benefits a party derives from expense-sharing or other sources; however, in determining the benefits of expense-sharing, the court shall not consider the income of another spouse, regardless of the legal regime under which the remarriage exists, except to the extent that such income is used directly to reduce the cost of a party's actual expenses.

(6) "Medical support" means health insurance and the payment of the medical expenses of the child.

(7) "Net child care costs" means the reasonable costs of child care incurred by a party due to employment or job search, minus the value of the federal income tax credit for child care.

(8) "Ordinary medical expenses" means unreimbursed medical expenses less than or equal to two hundred fifty dollars per child per year. Expenses include but are not limited to reasonable and necessary costs for orthodontia, dental treatment, asthma treatment, physical therapy, chronic health problems, and professional counseling or psychiatric therapy for diagnosed mental disorders not covered by medical insurance. The schedule of support in R.S. 9:315.19 incorporates ordinary medical expenses.

Acts 1989, 2nd Ex. Sess., No. 9, §1, eff. Oct. 1, 1989; Acts 1990, No. 117, §1, eff. June 29, 1990; Acts 1991, No. 854, §1; Acts 1993, No. 95, §1; Acts 1997, No. 1155, §5; Acts 2001, No. 1082, §1; Acts 2003, No. 547, §1; Acts 2004, No. 251, §1; Acts 2005, 1st Ex. Sess., No. 59, §1, eff. Dec. 6, 2005; Acts 2006, No. 315, §1, eff. June 13, 2006; Acts 2006, No. 481, §1, eff. Oct. 1, 2006; Acts 2016, No. 222, §1.



RS 9:315.1 - Rebuttable presumption; deviation from guidelines by court; stipulations by parties

§315.1. Rebuttable presumption; deviation from guidelines by court; stipulations by parties

A. The guidelines set forth in this Part are to be used in any proceeding to establish or modify child support filed on or after October 1, 1989. There shall be a rebuttable presumption that the amount of child support obtained by use of the guidelines set forth in this Part is the proper amount of child support.

B.(1) The court may deviate from the guidelines set forth in this Part if their application would not be in the best interest of the child or would be inequitable to the parties. The court shall give specific oral or written reasons for the deviation, including a finding as to the amount of support that would have been required under a mechanical application of the guidelines and the particular facts and circumstances that warranted a deviation from the guidelines. The reasons shall be made part of the record of the proceedings.

(2) Notwithstanding the provisions of Paragraph (1), as a direct result of either Hurricane Katrina or Rita, the court may deviate from the guidelines set forth in this Part if the application of the guidelines would not be in the best interest of the child or would be unjust, inequitable, or cause undue hardship to the parties. In determining the amount of the child support, the court may also consider that the parties may have been prevented from timely access to the courts for the exercise of their legal rights. However, the amount of the deviation shall not exceed the consideration the court would have given if the party were able to timely access the court.

C. In determining whether to deviate from the guidelines, the court's considerations may include:

(1) That the combined adjusted gross income of the parties is not within the amounts shown on the schedule in R.S. 9:315.19.

(a) If the combined adjusted gross income of the parties is less than the lowest sum shown on the schedule, the court shall determine an amount of child support based on the facts of the case, except that the amount awarded shall not be less than the minimum child support provided in R.S. 9:315.14.

(b) If the combined adjusted gross income of the parties exceeds the highest sum shown on the schedule, the court shall determine an amount of child support as provided in R.S. 9:315.13(B)(1) and may order the placement of a portion of the amount in a trust in accordance with R.S. 9:315.13.

(2) The legal obligation of a party to support dependents who are not the subject of the action before the court and who are in that party's household.

(3) That in a case involving one or more families, consisting of children none of whom live in the household of the noncustodial or nondomiciliary parent but who have existing child support orders (multiple families), the court may use its discretion in setting the amount of the basic child support obligation, provided it is not below the minimum fixed by R.S. 9:315.14, if the existing child support orders reduce the noncustodial or nondomiciliary parent's income below the lowest income level on the schedule contained in R.S. 9:315.19.

(4) The extraordinary medical expenses of a party, or extraordinary medical expenses for which a party may be responsible, not otherwise taken into consideration under the guidelines.

(5) An extraordinary community debt of the parties.

(6) The need for immediate and temporary support for a child when a full hearing on the issue of support is pending but cannot be timely held. In such cases, the court at the full hearing shall use the provisions of this Part and may redetermine support without the necessity of a change of circumstances being shown.

(7) The permanent or temporary total disability of a spouse to the extent such disability diminishes his present and future earning capacity, his need to save adequately for uninsurable future medical costs, and other additional costs associated with such disability, such as transportation and mobility costs, medical expenses, and higher insurance premiums.

NOTE: Paragraph (8) eff. until Aug. 1, 2016. See Acts 2015, No. 379, §3.

(8) Any other consideration which would make application of the guidelines not in the best interest of the child or children or inequitable to the parties.

NOTE: Paragraph (8) as amended by Acts 2015, No. 379, §§1, 3, eff. Aug. 1, 2016.

(8) That support awarded for an adult child with a disability, as defined in R.S. 9:315.22(E), may be a long-term and financially burdensome obligation that warrants the court's special consideration of the circumstances surrounding the manifestation of the disability and the financial burden imposed on the obligor.

NOTE: Paragraph (9) as enacted by Acts 2015, No. 379, §§1, 3, eff. Aug. 1, 2016.

(9) Any other consideration which would make application of the guidelines not in the best interest of the child or children or inequitable to the parties.

D. The court may review and approve a stipulation between the parties entered into after the effective date of this Part as to the amount of child support to be paid. If the court does review the stipulation, the court shall consider the guidelines set forth in this Part to review the adequacy of the stipulated amount and may require the parties to provide the court with the income statements and documentation required by R.S. 9:315.2.

Acts 1989, 2nd Ex. Sess., No. 9, §1, eff. Oct. 1, 1989; Acts 1990, No. 117, §1, eff. June 29, 1990; Acts 1992, No. 123, §1, eff. June 1, 1992; Acts 2001, No. 1082, §1; Acts 2005, 1st Ex. Sess., No. 59, §1, eff. Dec. 6, 2005; Acts 2008, No. 579, §1; Acts 2015, No. 379, §1, eff. Aug. 1, 2016.



RS 9:315.1.1 - Determination of income; evidence

§315.1.1. Determination of income; evidence

A. When a party alleges that income is being concealed or underreported, the court shall admit evidence relevant to establishing the actual income of the party, including but not limited to the following:

(1) Redirected income. (a) Loans to the obligor by a business in which the obligor has an ownership interest and whether the loans will be repaid. There shall be a presumption that such loans are income of the obligor which may be rebutted if the obligor demonstrates there is a history of similar past loans being made and repaid in a timely manner with market interest rates, or the current loan is at market interest rates and is fully paid in accordance with a commercially reasonable time. The amount by which a commercially reasonable repayment amount exceeds the amount actually repaid shall be treated as income.

(b) Payment made by the obligor or by a business in which the obligor has an ownership interest to a person related by blood or affinity in the form of wages or salary. There shall be a presumption that such payments are income of the obligor, which may be rebutted if the obligor demonstrates there is a history of payments preceding the separation of the parties or the filing of an action to establish or modify child support, or that the payments are fair market value for services actually performed.

(2) Deferred income. Recent reductions in distributions of income, such as salary, bonuses, dividends, or management fees as a percentage of gross income of the business of the obligor. There shall be a presumption that past distributions of income will continue, which may be rebutted if the obligor demonstrates business conditions justify a reduction in distributions.

(3) Standard of living and assets. The standard of living and assets of the obligor both prior and subsequent to the establishment of a child support order, to establish the actual income if the amount claimed is inconsistent with his lifestyle.

B. When the income of an obligor cannot be sufficiently established, evidence of wage and earnings surveys distributed by government agencies for the purpose of attributing income to the obligor is admissible.

Acts 2009, No. 378, §1.



RS 9:315.2 - Calculation of basic child support obligation

§315.2. Calculation of basic child support obligation

A. Each party shall provide to the court a verified income statement showing gross income and adjusted gross income, together with documentation of current and past earnings. Spouses of the parties shall also provide any relevant information with regard to the source of payments of household expenses upon request of the court or the opposing party, provided such request is filed in a reasonable time prior to the hearing. Failure to timely file the request shall not be grounds for a continuance. Suitable documentation of current earnings shall include but not be limited to pay stubs or employer statements. The documentation shall include a copy of the party's most recent federal tax return. A copy of the statement and documentation shall be provided to the other party. When an obligor has an ownership interest in a business, suitable documentation shall include but is not limited to the last three personal and business state and federal income tax returns, including all attachments and all schedules, specifically Schedule K-1 and W-2 forms, 1099 forms, and amendments, the most recent profit and loss statements, balance sheets, financial statements, quarterly sales tax reports, personal and business bank account statements, receipts, and expenses. A copy of all statements and documentation shall be provided to the other party.

B. If a party is voluntarily unemployed or underemployed, his or her gross income shall be determined as set forth in R.S. 9:315.11.

C. The parties shall combine the amounts of their adjusted gross incomes. Each party shall then determine by percentage his or her proportionate share of the combined amount. The amount obtained for each party is his or her percentage share of the combined adjusted gross income.

D. The court shall determine the basic child support obligation amount from the schedule in R.S. 9:315.19 by using the combined adjusted gross income of the parties and the number of children involved in the proceeding, but in no event shall the amount of child support be less than the amount provided in R.S. 9:315.14.

E. After the basic child support obligation has been established, the total child support obligation shall be determined as hereinafter provided in this Part.

Acts 1989, 2nd Ex. Sess., No. 9, §1, eff. Oct. 1, 1989; Acts 2001, No. 1082, §1; Acts 2009, No. 378, §1.



RS 9:315.3 - Net child care costs; addition to basic obligation

§315.3. Child care costs; addition to basic obligation

A. Net child care costs shall be added to the basic child support obligation. The net child care costs are determined by applying the Federal Credit for Child and Dependent Care Expenses provided in Internal Revenue Form 2441 to the total or actual child care costs.

B. Reasonable child care expenses incurred by either parent while receiving job training or education necessary to obtain employment or enhance earning potential may be added to the basic child support obligation unless such expenses unreasonably burden the parent paying child support.

Acts 1989, 2nd Ex. Sess., No. 9, §1, eff. Oct. 1, 1989; Acts 2001, No. 1082, §1; Acts 2014, No. 134, §1.



RS 9:315.4 - Health insurance premiums; addition to basic obligation

§315.4. Health insurance premiums; addition to basic obligation

A. In any child support case, the court may order one of the parties to enroll or maintain an insurable child in a health benefits plan, policy, or program. In determining which party should be required to enroll the child or to maintain such insurance on behalf of the child, the court shall consider each party's individual, group, or employee's health insurance program, employment history, and personal income and other resources. The cost of health insurance premiums incurred on behalf of the child shall be added to the basic child support obligation.

B. In any case in which the department is providing support enforcement services, the child support order shall require one or both of the parties to provide medical support for the child in accordance with R.S. 46:236.1.2(L).

Acts 1989, 2nd Ex. Sess., No. 9, §1, eff. Oct. 1, 1989; Acts 1995, No. 236, §1; Acts 2001, No. 1082, §1; Acts 2006, No. 481, §1, eff. Oct. 1, 2006; Acts 2016, No. 253, §1.



RS 9:315.5 - Extraordinary medical expenses; addition to basic obligation

§315.5. Extraordinary medical expenses; addition to basic obligation

By agreement of the parties or order of the court, extraordinary medical expenses incurred on behalf of the child shall be added to the basic child support obligation. Extraordinary medical expenses are unreimbursed medical expenses which exceed two hundred fifty dollars per child per calendar year.

Acts 1989, 2nd Ex. Sess., No. 9, §1, eff. Oct. 1, 1989; Acts 2001, No. 1082, §1; Acts 2004, No. 251, §1; Acts 2008, No. 578, §1.



RS 9:315.6 - Other extraordinary expenses; addition to basic obligation

§315.6. Other extraordinary expenses; addition to basic obligation

By agreement of the parties or order of the court, the following expenses incurred on behalf of the child may be added to the basic child support obligation:

(1) Expenses of tuition, registration, books, and supply fees required for attending a special or private elementary or secondary school to meet the needs of the child.

(2) Any expenses for transportation of the child from one party to the other.

(3) Special expenses incurred for child rearing intended to enhance the health, athletic, social, or cultural development of a child, including but not limited to camp, music or art lessons, travel, and school sponsored extracurricular activities.

Acts 1989, 2nd Ex. Sess., No. 9, §1, eff. Oct. 1, 1989; Acts 2001, No. 1082, §1; Acts 2008, No. 579, §1.



RS 9:315.7 - Deductions for income of the child

§315.7. Deductions for income of the child

A. Income of the child that can be used to reduce the basic needs of the child may be considered as a deduction from the basic child support obligation.

B. The provisions of this Section shall not apply to income earned by a child while a full-time student, regardless of whether such income was earned during a summer or holiday break.

C. The provisions of this Section shall not apply to benefits received by a child from public assistance programs, including but not limited to Family Independence Temporary Assistance Programs (FITAP), food stamps, or any means-tested program.

D. Notwithstanding the provisions of Subsection C of this Section, social security benefits received by a child due to the earnings of a parent shall be credited as child support to the parent upon whose earning record it is based, by crediting the amount against the potential obligation of that parent.

E. In cases where there is a child support arrearage, the court shall grant an evidentiary hearing before any arrearage is reduced based upon any lump sum payments received by the child.

Acts 1989, 2nd Ex. Sess., No. 9, §1, eff. Oct. 1, 1989; Acts 2001, No. 1082, §1; Acts 2006, No. 386, §1.



RS 9:315.8 - Calculation of total child support obligation; worksheet

§315.8. Calculation of total child support obligation; worksheet

A. The total child support obligation shall be determined by adding together the basic child support obligation amount, the net child care costs, the cost of health insurance premiums, extraordinary medical expenses, and other extraordinary expenses.

B. A deduction, if any, for income of the child shall then be subtracted from the amount calculated in Subsection A. The remaining amount is the total child support obligation.

C. Each party's share of the total child support obligation shall then be determined by multiplying his or her percentage share of combined adjusted gross income times the total child support obligation.

D. The party without legal custody or nondomiciliary party shall owe his or her total child support obligation as a money judgment of child support to the custodial or domiciliary party, minus any court-ordered direct payments made on behalf of the child for work-related net child care costs, health insurance premiums, extraordinary medical expenses, or extraordinary expenses provided as adjustments to the schedule.

E. "Joint Custody" means a joint custody order that is not shared custody as defined in R.S. 9:315.9.

(1) In cases of joint custody, the court shall consider the period of time spent by the child with the nondomiciliary party as a basis for adjustment to the amount of child support to be paid during that period of time.

(2) If under a joint custody order, the person ordered to pay child support has physical custody of the child for more than seventy- three days, the court may order a credit to the child support obligation. A day for the purposes of this Paragraph shall be determined by the court; however, in no instance shall less than four hours of physical custody of the child constitute a day.

(3) In determining the amount of credit to be given, the court shall consider the following:

(a) The amount of time the child spends with the person to whom the credit would be applied. The court shall include in such consideration the continuing expenses of the domiciliary party.

(b) The increase in financial burden placed on the person to whom the credit would be applied and the decrease in financial burden on the person receiving child support.

(c) The best interests of the child and what is equitable between the parties.

(4) The burden of proof is on the person seeking the credit pursuant to this Subsection.

(5) Worksheet A reproduced in R.S. 9:315.20, or a substantially similar form adopted by local court rule, shall be used to determine child support in accordance with this Subsection.

Acts 1989, 2nd Ex. Sess., No. 9, §1, eff. Oct. 1, 1989; Acts 1990, No. 757, §1; Acts 2001, No. 1082, §1; Acts 2004, No. 756, §1.



RS 9:315.9 - Effect of shared custodial arrangement

§315.9. Effect of shared custodial arrangement

A.(1) "Shared custody" means that each parent has physical custody of the child for an approximately equal amount of time.

(2) If there is a joint custody order or joint plan for implementation providing for shared custody, or if the court finds by a preponderance of the evidence that shared custody exists, the basic child support obligation shall first be multiplied by one and one-half and then divided between the parents in proportion to their respective adjusted gross incomes.

(3) Each parent's theoretical child support obligation shall then be cross multiplied by the actual percentage of time the child spends with the other party to determine the basic child support obligation based on the amount of time spent with the other party.

(4) Each parent's proportionate share of work-related net child care costs and extraordinary adjustments to the schedule shall be added to the amount calculated under Paragraph (3) of this Subsection.

(5) Each parent's proportionate share of any direct payments ordered to be made on behalf of the child for net child care costs, the cost of health insurance premiums, extraordinary medical expenses, or other extraordinary expenses shall be deducted from the amount calculated under Paragraph (3) of this Subsection.

(6) The court shall order each parent to pay his proportionate share of all reasonable and necessary uninsured ordinary medical expenses as defined in R.S. 9:315(C)(8) which are under two hundred fifty dollars.

(7) The parent owing the greater amount of child support shall owe to the other parent the difference between the two amounts as a child support obligation. The amount owed shall not be higher than the amount which that parent would have owed if he or she were a domiciliary parent.

B. Worksheet B reproduced in R.S. 9:315.20, or a substantially similar form adopted by local court rule, shall be used to determine child support in accordance with this Subsection.

Acts 1989, 2nd Ex. Sess., No. 9, §1, eff. Oct. 1, 1989; Acts 2001, No. 1082, §1, Acts 2002, 1st Ex. Sess., No. 62, §1, eff. June 16, 2002; Acts 2002, 1st Ex. Sess., No. 62, §1; Acts 2004, No. 668, §1, eff. July 5, 2004; Acts 2012, No. 255, §2; Acts 2016, No. 432, §1.



RS 9:315.10 - Effect of split custodial arrangement

§315.10. Effect of split custodial arrangement

A.(1) "Split custody" means that each party is the sole custodial or domiciliary parent of at least one child to whom support is due. Split custody exists where there is a custody order or joint plan of implementation providing for split custody, or the court finds by a preponderance of the evidence that split custody exists.

(2) If split custody exists as set forth in this Section, each parent shall compute a total child support obligation for the child or children in the custody of the other parent, based on a calculation pursuant to this Section.

(3) The amount determined under Paragraph (2) of this Subsection shall be a theoretical support obligation owed to each parent.

(4) The parent owing the greater amount of child support shall owe to the other parent the difference between the two amounts as a child support obligation.

B. Worksheet A reproduced in R.S. 9:315.20, or a substantially similar form adopted by local court rule, shall be used by each parent to determine child support in accordance with this Section.

Acts 1989, 2nd Ex. Sess., No. 9, §1, eff. Oct. 1, 1989; Acts 2001, No. 1082, §1; Acts 2016, No. 432, §1.



RS 9:315.11 - Voluntarily unemployed or underemployed party

§315.11. Voluntarily unemployed or underemployed party

A. If a party is voluntarily unemployed or underemployed, child support shall be calculated based on a determination of income earning potential, unless the party is physically or mentally incapacitated, or is caring for a child of the parties under the age of five years. In determining the party's income earning potential, the court may consider the most recently published Louisiana Occupational Employment Wage Survey. Absent evidence of a party's actual income or income earning potential, there is a rebuttable presumption that the party can earn a weekly gross amount equal to thirty-two hours at a minimum wage, according to the laws of his state of domicile or federal law, whichever is higher.

B. The amount of the basic child support obligation calculated in accordance with Subsection A of this Section shall not exceed the amount which the party paying support would have owed had a determination of the other party's income earning potential not been made.

C. A party shall not be deemed voluntarily unemployed or underemployed if he or she has been temporarily unable to find work or has been temporarily forced to take a lower paying job as a direct result of Hurricane Katrina or Rita.

Acts 1989, 2nd Ex. Sess., No. 9, §1, eff. Oct. 1, 1989; Acts 2001, No. 1082, §1; Acts 2004, No. 156, §1, eff. June 10, 2004; Acts 2005, 1st Ex. Sess., No. 59, §1, eff. Dec. 6, 2005; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2010, No. 238, §1; Acts 2016, No. 218, §1.



RS 9:315.12 - Second jobs and overtime

§315.12. Second jobs and overtime

The court may consider the interests of a subsequent family as a defense in an action to modify an existing child support order when the obligor has taken a second job or works overtime to provide for a subsequent family. However, the obligor bears the burden of proof in establishing that the additional income is used to provide for the subsequent family.

Acts 1989, 2nd Ex. Sess., No. 9, §1, eff. Oct. 1, 1989; Acts 1995, No. 1121, §1; Acts 1997, No. 568, §1; Acts 1999, No. 153, §1; Acts 2001, No. 1082, §1.



RS 9:315.13 - Amounts not set forth in or exceeding schedule

§315.13. Amounts not set forth in or exceeding schedule

A. If the combined adjusted gross income of the parties falls between two amounts shown in the schedule contained in R.S. 9:315.19, the basic child support obligation shall be based on an extrapolation between the two amounts.

B. If the combined adjusted gross income of the parties exceeds the highest level specified in the schedule contained in R.S. 9:315.19, the court:

(1) Shall use its discretion in setting the amount of the basic child support obligation in accordance with the best interest of the child and the circumstances of each parent as provided in Civil Code Article 141, but in no event shall it be less than the highest amount set forth in the schedule; and

(2) May order that a portion of the amount awarded be placed in a spendthrift trust for the educational or medical needs of the child. The trust shall be administered, managed, and invested in accordance with the Louisiana Trust Code. The trust instrument shall name the child as sole beneficiary of the trust, shall name a trustee, shall impose maximum spendthrift restraints, and shall terminate when the child attains twenty-four years of age, unless the parties agree to a later date. The trustee shall furnish security unless the court, in written findings of fact, dispenses with security.

Acts 1989, 2nd Ex. Sess., No. 9, §1, eff. Oct. 1, 1989; Acts 1995, No. 1121, §1; Acts 1997, No. 1009, §1; Acts 2001, No. 1082, §1; Acts 2008, No. 579, §1.



RS 9:315.14 - Mandatory minimum child support award

§315.14. Mandatory minimum child support award

In no event shall the court set an award of child support less than one hundred dollars, except in cases involving shared or split custody as provided in R.S. 9:315.9 and 315.10. In cases when the obligor has a medically documented disability that limits his ability to meet the mandatory minimum, the court may set an award of less than one hundred dollars.

Acts 1991, No. 854, §1; Acts 1999, No. 156, §1; Acts 2001, No. 1082, §1; Acts 2003, No. 1202, §1.



RS 9:315.15 - No change in circumstances intended

§315.15. No change in circumstances intended

The enactment and subsequent amendment of this Part shall not for that reason alone be considered a material change in the circumstances of either party.

Acts 1989, 2nd Ex. Sess., No. 9, §1, eff. Oct. 1, 1989; Acts 2001, No. 1082, §1.



RS 9:315.16 - Review of guidelines

§315.16. Review of guidelines

A. The guidelines set forth in this Part shall be reviewed by the legislature not less than once every four years. A review of the guidelines shall take place in 2012 and every four years thereafter, and it shall be the responsibility of the office of children and family services, child support enforcement section of the Department of Children and Family Services, and the Louisiana District Attorneys Association, in consultation with the child support review committee provided in Subsection B of this Section, to obtain all information required to comply with the provisions of 42 U.S.C. 667(a) and present the same to the legislature sixty days prior to the beginning of the 2008 Regular Session of the Legislature and every four years thereafter.

B. The child support review committee shall serve without compensation, except for the members of the legislature who shall receive a per diem as provided by law, and shall consist of the following members:

(1) The reporter or designee of the Louisiana State Law Institute Marriage and Persons Advisory Committee.

(2) The chairman or designee of the House Committee on Civil Law and Procedure.

(3) The chairman or designee of Senate Committee on Judiciary A.

(4) The president or designee of the Louisiana District Judges Association.

(5) The executive director or a designee of the Louisiana District Attorneys Association.

(6) The president or designee of the Juvenile and Family Court Judges Association.

(7) The chairman or designee of the Louisiana State Bar Association, Family Law Section.

(8) The chairman or designee of the Louisiana Chapter of American Academy of Matrimonial Lawyers.

(9) The secretary or a designee of the Department of Children and Family Services.

(10) The chairman or designee of the Louisiana Children's Cabinet.

(11) The president or designee of the Louisiana Hearing Officers' Association.

Acts 2001, No. 1082, §1; Acts 2004, No. 249, §1; Acts 2008, No. 578, §1; Acts 2012, No. 255, §2; Acts 2016, No. 223, §1.



RS 9:315.17 - Standard of appellate review

§315.17. Standard of appellate review

Deviations by the trial court from the guidelines set forth in this Part shall not be disturbed absent a finding of manifest error.

Acts 2001, No. 1082, §1.



RS 9:315.18 - Schedule; information

§315.18. Schedule; information

A. The amounts set forth in the schedule in R.S. 9:315.19 presume that the custodial or domiciliary party has the right to claim the federal and state tax dependency deductions and any earned income credit. However, the claiming of dependents for federal and state income tax purposes shall be as provided in Subsection B of this Section.

B.(1) The non-domiciliary party whose child support obligation equals or exceeds fifty percent of the total child support obligation shall be entitled to claim the federal and state tax dependency deductions if, after a contradictory motion, the judge finds both of the following:

(a) No arrearages are owed by the obligor.

(b) The right to claim the dependency deductions or, in the case of multiple children, a part thereof, would substantially benefit the non-domiciliary party without significantly harming the domiciliary party.

(2) The child support order shall:

(a) Specify the years in which the party is entitled to claim such deductions.

(b) Require the domiciliary party to timely execute all forms required by the Internal Revenue Service authorizing the non-domiciliary party to claim such deductions.

C. The party who receives the benefit of the exemption for such tax year shall not be considered as having received payment of a thing not due if the dependency deduction allocation is not maintained by the taxing authorities.

D. Repealed by Acts 2004, No. 668, §2, eff. July 5, 2004.

Acts 2001, No. 501, §1; Acts 2001, No. 1082, §1; Acts 2004, No. 668, §§1, 2, eff. July 5, 2004.



RS 9:315.19 - Schedule for support

§315.19. Schedule for support

The schedule of support to be used for determining the basic child support obligation

is as follows:

LOUISIANA CHILD SUPPORT GUIDELINE

SCHEDULE OF BASIC CHILD SUPPORT OBLIGATIONS

COMBINED

ADJUSTED     ONE          TWO           THREE          FOUR           FIVE           SIX

MONTHLY   CHILD      CHILD-         CHILD-         CHILD-       CHILD-      CHILD-

GROSS                            REN              REN              REN             REN           REN    INCOME                      (TOTAL)      (TOTAL)      (TOTAL)     (TOTAL)   (TOTAL)

0- 900                 100             100                100                100               100             100

950                      114             116                117                118               119             121

1000                    151             153                155                156               158             160

1050                    187             189                191                193               195             197

1100                    211             224                226                229               231             234

1150                    220             261                264                267               270             273

1200                    229             296                299                303               306             309

1250                    238             331                334                338               342             345

1300                    247             370                372                376               380             385

1350                    255             395                408                412               416             421

1400                    265             410                445                450               455             460

1450                    273             423                484                486               491             496

1500                    282             436                520                521               527             533

1550                    291             450                552                560               566             572

1600                    300             464                568                598               602             608

1650                    308             476                583                630               635             642

1700                    316             489                600                669               672             679

1750                    324             502                615                685               705             713

1800                    333             515                631                704               748             749

1850                    341             528                646                721               782             783

1900                    349             540                662                738               812             817

1950                    358             554                678                756               832             854

2000                    366             566                694                774               851             926

2050                    374             579                709                791               870             946

2100                    383             593                726                809               890             969

2150                    391             605                741                827               909             989

2200                    400             619                758                845               930            1012

2250                    408             631                774                862               949            1032

2300                    416             644                789                880               968            1053

2350                    425             658                806                898               988            1075

2400                    433             670                821                916              1007           1096

2450                    441             683                836                933              1026           1116

2500                    450             696                853                951              1046           1138

2550                    458             709                868                968              1065           1158

2600                    467             722                884                986              1085           1180

2650                    475             735                900               1003             1103           1200

2700                    484             747                915               1020             1122           1221

2750                    492             761                931               1038             1142           1243

2800                    500             773                946               1055             1161           1263

2850                    509             786                962               1072             1179           1283

2900                    517             799                978               1090             1199           1305

2950                    526             812                993               1107             1218           1325

3000                    534             825               1010              1126             1238           1347

3050                    542             837               1024              1142             1256           1367

3100                    550             849               1038              1158             1273           1385

3150                    558             862               1053              1175             1292           1406

3200                    566             873               1067              1190             1309           1424

3250                    574             885               1081              1206             1326           1443

3300                    582             898               1097              1223             1345           1463

3350                    590             909               1111              1238             1362           1482

3400                    598             922               1126              1255             1381           1502

3450                    606             934               1140              1271             1398           1521

3500                    614             946               1154              1287             1415           1540

3550                    622             958               1169              1304             1434           1560

3600                    630             970               1183              1319             1451           1579

3650                    638             982               1198              1335             1469           1598

3700                    646             995               1214              1354             1489           1620

3750                    654            1008              1229              1370             1507           1640

3800                    663            1021              1245              1389             1527           1662

3850                    671            1034              1260              1405             1546           1682

3900                    679            1046              1275              1422             1564           1702

3950                    687            1058              1291              1439             1583           1722

4000                    694            1069              1303              1453             1599           1739

4050                    701            1080              1316              1468             1615           1757

4100                    709            1091              1331              1484             1632           1776

4150                    716            1102              1344              1498             1648           1793

4200                    724            1114              1358              1514             1665           1812

4250                    730            1124              1370              1528             1681           1829

4300                    737            1134              1382              1541             1695           1844

4350                    743            1144              1394              1554             1710           1860

4400                    749            1152              1405              1566             1723           1874

4450                    755            1161              1415              1578             1736           1888

4500                    761            1171              1427              1591             1750           1904

4550                    767            1180              1438              1603             1763           1919

4600                    774            1190              1450              1616             1778           1935

4650                    780            1199              1460              1628             1791           1949

4700                    786            1208              1471              1640             1804           1963

4750                    792            1218              1483              1653             1819           1979

4800                    798            1227              1493              1665             1832           1993

4850                    804            1235              1504              1677             1845           2007

4900                    810            1245              1516              1690             1859           2023

4950                    816            1254              1527              1702             1872           2037

5000                    822            1263              1537              1714             1885           2051

5050                    826            1269              1544              1721             1894           2060

5100                    830            1275              1551              1729             1902           2069

5150                    835            1281              1558              1738             1911           2080

5200                    839            1287              1565              1745             1920           2089

5250                    843            1293              1572              1753             1928           2098

5300                    848            1300              1580              1761             1937           2108

5350                    852            1306              1586              1769             1946           2117

5400                    856            1312              1594              1777             1955           2127

5450                    860            1318              1601              1785             1963           2136

5500                    864            1324              1607              1792             1972           2145

5550                    869            1331              1615              1801             1981           2155

5600                    873            1337              1622              1808             1989           2164

5650                    877            1343              1629              1816             1998           2173

5700                    881            1349              1636              1824             2007           2183

5750                    884            1353              1641              1830             2013           2190

5800                    888            1358              1647              1837             2020           2198

5850                    891            1363              1652              1842             2027           2205

5900                    894            1367              1658              1848             2033           2212

5950                    897            1372              1663              1855             2040           2220

6000                    900            1377              1669              1861             2047           2227

6050                    903            1381              1674              1866             2053           2234

6100                    906            1386              1680              1873             2060           2241

6150                    909            1391              1685              1879             2067           2248

6200                    912            1396              1691              1885             2074           2256

6250                    915            1400              1696              1891             2080           2263

6300                    918            1404              1701              1897             2087           2270

6350                    922            1409              1707              1903             2094           2278

6400                    925            1414              1712              1909             2100           2285

6450                    928            1418              1718              1915             2107           2292

6500                    931            1423              1723              1922             2114           2300

6550                    934            1428              1729              1927             2120           2307

6600                    937            1433              1735              1934             2127           2315

6650                    940            1437              1740              1940             2134           2322

6700                    943            1441              1745              1946             2140           2329

6750                    947            1447              1751              1952             2147           2336

6800                    950            1452              1757              1959             2155           2345

6850                    954            1457              1764              1967             2163           2354

6900                    958            1463              1771              1975             2172           2363

6950                    961            1469              1778              1982             2180           2372

7000                    965            1475              1785              1990             2189           2382

7050                    969            1480              1791              1997             2197           2390

7100                    972            1486              1798              2004             2205           2399

7150                    977            1492              1805              2013             2214           2409

7200                    980            1497              1811              2020             2222           2417

7250                    984            1502              1818              2027             2230           2426

7300                    988            1508              1825              2035             2239           2436

7350                    991            1514              1832              2042             2246           2444

7400                    995            1520              1839              2050             2255           2454

7450                    999            1525              1845              2058             2263           2463

7500                   1002           1531              1852              2065             2271           2471

7550                   1006           1537              1859              2073             2280           2481

7600                   1010           1542              1866              2080             2288           2489

7650                   1014           1547              1872              2087             2296           2498

7700                   1018           1553              1879              2095             2305           2508

7750                   1021           1559              1886              2103             2313           2516

7800                   1025           1565              1893              2111             2322           2526

7850                   1029           1570              1899              2118             2330           2535

7900                   1032           1576              1906              2125             2338           2543

7950                   1036           1582              1913              2133             2347           2553

8000                   1040           1587              1920              2140             2354           2562

8050                   1043           1592              1926              2148             2362           2570

8100                   1048           1599              1933              2156             2371           2580

8150                   1051           1604              1940              2163             2379           2589

8200                   1054           1608              1945              2168             2385           2595

8250                   1056           1611              1948              2172             2389           2599

8300                   1057           1613              1951              2175             2393           2603

8350                   1059           1616              1954              2179             2397           2608

8400                   1061           1619              1957              2182             2401           2612

8450                   1063           1622              1960              2186             2404           2616

8500                   1065           1624              1963              2189             2408           2620

8550                   1067           1627              1967              2193             2412           2624

8600                   1069           1630              1970              2196             2416           2628

8650                   1071           1632              1973              2200             2420           2632

8700                   1072           1635              1976              2203             2423           2637

8750                   1074           1638              1979              2207             2427           2641

8800                   1076           1641              1982              2210             2431           2645

8850                   1078           1643              1985              2213             2435           2649

8900                   1080           1646              1988              2217             2439           2653

8950                   1079           1644              1986              2215             2436           2650

9000                   1081           1647              1990              2218             2440           2655

9050                   1083           1650              1993              2222             2444           2660

9100                   1085           1653              1996              2226             2449           2664

9150                   1087           1656              2000              2230             2453           2669

9200                   1089           1659              2003              2234             2457           2673

9250                   1091           1662              2007              2237             2461           2678

9300                   1093           1665              2010              2241             2465           2682

9350                   1095           1668              2014              2245             2470           2687

9400                   1097           1671              2017              2249             2474           2691

9450                   1099           1674              2020              2253             2478           2696

9500                   1101           1677              2024              2257             2482           2701

9550                   1103           1680              2027              2260             2486           2705

9600                   1105           1683              2031              2264             2491           2710

9650                   1107           1686              2034              2268             2495           2714

9700                   1112           1693              2043              2278             2505           2726

9750                   1117           1700              2051              2287             2516           2738

9800                   1122           1708              2060              2297             2527           2749

9850                   1126           1715              2069              2307             2538           2761

9900                   1131           1722              2078              2317             2549           2773

9950                   1136           1730              2087              2327             2560           2785

10000                 1141           1737              2096              2337             2570           2797

10050                 1146           1745              2105              2347             2581           2809

10100                 1151           1752              2114              2357             2592           2820

10150                 1156           1759              2122              2366             2603           2832

10200                 1161           1767              2131              2376             2614           2844

10250                 1165           1774              2140              2386             2625           2856

10300                 1170           1781              2149              2396             2636           2868

10350                 1175           1789              2158              2406             2647           2880

10400                 1180           1796              2167              2416             2657           2891

10450                 1185           1803              2176              2426             2668           2903

10500                 1190           1811              2184              2436             2679           2915

10550                 1195           1818              2193              2446             2690           2927

10600                 1200           1826              2202              2455             2701           2939

10650                 1204           1833              2211              2465             2712           2950

10700                 1209           1840              2220              2475             2723           2962

10750                 1214           1848              2229              2485             2734           2974

10800                 1219           1855              2238              2495             2744           2986

10850                 1224           1862              2246              2505             2755           2998

10900                 1229           1870              2255              2515             2766           3010

10950                 1234           1877              2264              2525             2777           3021

11000                 1238           1884              2273              2534             2788           3033

11050                 1242           1889              2279              2541             2795           3041

11100                 1245           1894              2284              2547             2802           3048

11150                 1248           1899              2290              2553             2809           3056

11200                 1251           1904              2296              2560             2816           3063

11250                 1255           1908              2301              2566             2822           3071

11300                 1258           1913              2307              2572             2829           3078

11350                 1261           1918              2313              2578             2836           3086

11400                 1264           1923              2318              2585             2843           3093

11450                 1267           1928              2324              2591             2850           3101

11500                 1271           1932              2329              2597             2857           3109

11550                 1274           1937              2335              2604             2864           3116

11600                 1277           1942              2341              2610             2871           3124

11650                 1280           1947              2346              2616             2878           3131

11700                 1284           1952              2352              2623             2885           3139

11750                 1287           1956              2358              2629             2892           3146

11800                 1290           1961              2363              2635             2899           3154

11850                 1293           1966              2369              2641             2906           3161

11900                 1296           1971              2375              2648             2913           3169

11950                 1300           1976              2380              2654             2920           3176

12000                 1303           1980              2386              2660             2926           3184

12050                 1306           1985              2392              2667             2933           3192

12100                 1309           1990              2397              2673             2940           3199

12150                 1312           1995              2403              2679             2947           3207

12200                 1316           2000              2409              2686             2954           3214

12250                 1319           2004              2414              2692             2961           3222

12300                 1322           2009              2420              2698             2968           3229

12350                 1325           2014              2425              2704             2975           3237

12400                 1328           2018              2430              2709             2980           3243

12450                 1331           2022              2435              2715             2986           3249

12500                 1334           2026              2439              2720             2992           3255

12550                 1337           2030              2444              2725             2997           3261

12600                 1340           2034              2448              2730             3003           3267

12650                 1343           2038              2453              2735             3009           3273

12700                 1346           2043              2458              2740             3014           3279

12750                 1348           2047              2462              2745             3020           3286

12800                 1351           2051              2467              2750             3025           3292

12850                 1354           2055              2471              2755             3031           3298

12900                 1357           2059              2476              2761             3037           3304

12950                 1360           2063              2480              2766             3042           3310

13000                 1363           2067              2485              2771             3048           3316

13050                 1366           2071              2490              2776             3054           3322

13100                 1369           2075              2494              2781             3059           3328

13150                 1371           2079              2499              2786             3065           3334

13200                 1374           2084              2503              2791             3070           3341

13250                 1377           2088              2508              2796             3076           3347

13300                 1380           2092              2513              2802             3082           3353

13350                 1383           2096              2517              2807             3087           3359

13400                 1386           2100              2522              2812             3093           3365

13450                 1389           2104              2526              2817             3099           3371

13500                 1392           2108              2531              2822             3104           3377

13550                 1395           2112              2536              2827             3110           3383

13600                 1397           2116              2540              2832             3115           3390

13650                 1400           2120              2545              2837             3121           3396

13700                 1403           2125              2550              2843             3127           3402

13750                 1406           2130              2556              2850             3135           3411

13800                 1409           2135              2563              2857             3143           3420

13850                 1412           2139              2569              2864             3151           3428

13900                 1415           2144              2575              2872             3159           3437

13950                 1418           2149              2582              2879             3167           3445

14000                 1421           2154              2588              2886             3175           3454

14050                 1424           2159              2595              2893             3183           3463

14100                 1427           2164              2601              2900             3190           3471

14150                 1430           2169              2608              2908             3198           3480

14200                 1433           2174              2614              2915             3206           3488

14250                 1436           2179              2621              2922             3214           3497

14300                 1438           2184              2627              2929             3222           3506

14350                 1441           2189              2633              2936             3230           3514

14400                 1444           2194              2640              2943             3238           3523

14450                 1447           2199              2646              2951             3246           3531

14500                 1450           2203              2653              2958             3254           3540

14550                 1453           2208              2659              2965             3262           3549

14600                 1456           2213              2666              2972             3269           3557

14650                 1459           2218              2672              2979             3277           3566

14700                 1462           2223              2679              2987             3285           3574

14750                 1465           2228              2685              2994             3293           3583

14800                 1468           2233              2691              3001             3301           3592

14850                 1471           2238              2698              3008             3309           3600

14900                 1474           2243              2704              3015             3317           3609

14950                 1477           2248              2711              3023             3325           3617

15000                 1480           2253              2717              3030             3333           3626

15050                 1483           2258              2723              3036             3340           3634

15100                 1486           2263              2728              3042             3346           3641

15150                 1490           2267              2734              3048             3353           3648

15200                 1494           2272              2739              3054             3359           3655

15250                 1497           2277              2744              3060             3366           3662

15300                 1501           2282              2749              3065             3372           3669

15350                 1505           2287              2754              3071             3378           3676

15400                 1508           2292              2760              3077             3385           3683

15450                 1512           2297              2765              3083             3391           3689

15500                 1516           2302              2770              3089             3397           3696

15550                 1519           2307              2775              3094             3404           3703

15600                 1523           2312              2780              3100             3410           3710

15650                 1527           2317              2786              3106             3417           3717

15700                 1530           2322              2791              3112             3423           3724

15750                 1534           2326              2796              3118             3429           3731

15800                 1538           2331              2801              3123             3436           3738

15850                 1541           2336              2806              3129             3442           3745

15900                 1545           2341              2812              3135             3448           3752

15950                 1548           2346              2817              3141             3455           3759

16000                 1552           2351              2822              3146             3461           3766

16050                 1556           2356              2827              3152             3468           3773

16100                 1559           2361              2832              3158             3474           3780

16150                 1563           2366              2838              3164             3480           3787

16200                 1567           2371              2843              3170             3487           3793

16250                 1570           2376              2848              3175             3493           3800

16300                 1574           2381              2853              3181             3499           3807

16350                 1578           2386              2858              3187             3506           3814

16400                 1581           2389              2863              3192             3511           3820

16450                 1583           2392              2866              3195             3515           3824

16500                 1586           2395              2869              3199             3519           3828

16550                 1588           2397              2872              3202             3522           3832

16600                 1590           2400              2875              3206             3526           3837

16650                 1593           2402              2878              3209             3530           3841

16700                 1595           2405              2881              3213             3534           3845

16750                 1598           2407              2884              3216             3538           3849

16800                 1600           2410              2887              3220             3541           3853

16850                 1602           2412              2891              3223             3545           3857

16900                 1605           2415              2894              3226             3549           3861

16950                 1607           2417              2897              3230             3553           3866

17000                 1609           2420              2900              3233             3557           3870

17050                 1612           2423              2903              3237             3561           3874

17100                 1614           2425              2906              3240             3564           3878

17150                 1617           2428              2909              3244             3568           3882

17200                 1619           2430              2912              3247             3572           3886

17250                 1621           2433              2915              3251             3576           3890

17300                 1624           2435              2919              3254             3580           3895

17350                 1626           2438              2922              3258             3583           3899

17400                 1629           2440              2925              3261             3587           3903

17450                 1631           2443              2928              3265             3591           3907

17500                 1633           2446              2931              3268             3595           3911

17550                 1636           2448              2934              3272             3599           3915

17600                 1638           2451              2937              3275             3602           3919

17650                 1641           2453              2940              3278             3606           3924

17700                 1643           2456              2943              3282             3610           3928

17750                 1645           2458              2947              3285             3614           3932

17800                 1648           2461              2950              3289             3618           3936

17850                 1566           2370              2843              3170             3487           3794

17900                 1571           2378              2853              3181             3499           3807

17950                 1577           2387              2863              3192             3511           3820

18000                 1582           2395              2873              3203             3524           3834

18050                 1588           2404              2883              3215             3536           3847

18100                 1594           2412              2893              3226             3549           3861

18150                 1599           2421              2903              3237             3561           3874

18200                 1605           2429              2913              3248             3573           3888

18250                 1611           2438              2923              3260             3586           3901

18300                 1616           2446              2934              3271             3598           3915

18350                 1622           2455              2944              3282             3610           3928

18400                 1628           2463              2954              3293             3623           3942

18450                 1633           2472              2964              3305             3635           3955

18500                 1639           2480              2974              3316             3648           3968

18550                 1645           2489              2984              3327             3660           3982

18600                 1650           2497              2994              3338             3672           3995

18650                 1656           2506              3004              3350             3685           4009

18700                 1662           2514              3014              3361             3697           4022

18750                 1667           2523              3024              3372             3709           4036

18800                 1673           2531              3034              3383             3722           4049

18850                 1679           2540              3045              3395             3734           4063

18900                 1684           2548              3055              3406             3746           4076

18950                 1690           2557              3065              3417             3759           4090

19000                 1696           2565              3075              3428             3771           4103

19050                 1701           2574              3085              3440             3784           4117

19100                 1707           2582              3095              3451             3796           4130

19150                 1713           2591              3105              3462             3808           4143

19200                 1718           2599              3115              3473             3821           4157

19250                 1724           2608              3125              3485             3833           4170

19300                 1729           2616              3135              3495             3845           4183

19350                 1733           2621              3141              3502             3852           4191

19400                 1736           2626              3147              3509             3860           4200

19450                 1740           2631              3153              3516             3868           4208

19500                 1743           2637              3160              3523             3875           4216

19550                 1747           2642              3166              3530             3883           4225

19600                 1750           2647              3172              3537             3890           4233

19650                 1754           2652              3178              3544             3898           4241

19700                 1757           2657              3184              3551             3906           4249

19750                 1760           2663              3191              3558             3913           4258

19800                 1764           2668              3197              3565             3921           4266

19850                 1767           2673              3203              3571             3929           4274

19900                 1771           2678              3209              3578             3936           4283

19950                 1774           2683              3216              3585             3944           4291

20000                 1778           2689              3222              3592             3952           4299

20050                 1781           2694              3228              3599             3959           4308

20100                 1785           2699              3234              3606             3967           4316

20150                 1788           2704              3240              3613             3974           4324

20200                 1791           2709              3247              3620             3982           4333

20250                 1795           2715              3253              3627             3990           4341

20300                 1798           2720              3259              3634             3997           4349

20350                 1802           2725              3265              3641             4005           4357

20400                 1805           2730              3272              3648             4013           4366

20450                 1809           2735              3278              3655             4020           4374

20500                 1812           2741              3284              3662             4028           4382

20550                 1816           2746              3290              3669             4036           4391

20600                 1819           2751              3297              3676             4043           4399

20650                 1823           2756              3303              3683             4051           4407

20700                 1826           2762              3309              3689             4058           4416

20750                 1829           2767              3315              3696             4066           4424

20800                 1833           2772              3321              3703             4074           4432

20850                 1836           2777              3328              3710             4081           4440

20900                 1840           2782              3334              3717             4089           4449

20950                 1843           2788              3340              3724             4097           4457

21000                 1847           2793              3346              3731             4104           4465

21050                 1850           2798              3353              3738             4112           4474

21100                 1854           2803              3359              3745             4120           4482

21150                 1857           2808              3365              3752             4127           4490

21200                 1861           2814              3371              3759             4135           4499

21250                 1864           2819              3377              3766             4142           4507

21300                 1867           2824              3384              3773             4150           4515

21350                 1871           2829              3390              3780             4158           4524

21400                 1874           2834              3396              3787             4165           4532

21450                 1878           2840              3402              3794             4173           4540

21500                 1881           2845              3409              3801             4181           4548

21550                 1885           2850              3415              3807             4188           4557

21600                 1888           2855              3421              3814             4196           4565

21650                 1892           2861              3427              3821             4204           4573

21700                 1895           2866              3433              3828             4211           4582

21750                 1898           2871              3440              3835             4219           4590

21800                 1902           2876              3446              3842             4226           4598

21850                 1905           2881              3452              3849             4234           4607

21900                 1909           2887              3458              3856             4242           4615

21950                 1912           2892              3465              3863             4249           4623

22000                 1916           2897              3471              3870             4257           4632

22050                 1919           2902              3477              3877             4265           4640

22100                 1923           2907              3483              3884             4272           4648

22150                 1926           2913              3489              3891             4280           4656

22200                 1930           2918              3496              3898             4287           4665

22250                 1933           2923              3502              3905             4295           4673

22300                 1936           2928              3508              3912             4303           4681

22350                 1940           2933              3514              3919             4310           4690

22400                 1943           2939              3521              3925             4318           4698

22450                 1947           2944              3527              3932             4326           4706

22500                 1950           2949              3533              3939             4333           4715

22550                 1954           2954              3539              3946             4341           4723

22600                 1957           2959              3546              3953             4349           4731

22650                 1961           2965              3552              3960             4356           4740

22700                 1964           2970              3558              3967             4364           4748

22750                 1968           2975              3564              3974             4371           4756

22800                 1971           2980              3570              3981             4379           4764

22850                 1974           2986              3577              3988             4387           4773

22900                 1978           2991              3583              3995             4394           4781

22950                 1981           2996              3589              4002             4402           4789

23000                 1985           3001              3595              4009             4410           4798

23050                 1988           3006              3602              4016             4417           4806

23100                 1992           3012              3608              4023             4425           4814

23150                 1995           3017              3614              4030             4433           4823

23200                 1999           3022              3620              4037             4440           4831

23250                 2002           3027              3626              4043             4448           4839

23300                 2006           3032              3633              4050             4455           4848

23350                 2009           3038              3639              4057             4463           4856

23400                 2012           3043              3645              4064             4471           4864

23450                 2016           3048              3651              4071             4478           4872

23500                 2019           3053              3658              4078             4486           4881

23550                 2023           3058              3664              4085             4494           4889

23600                 2026           3064              3670              4092             4501           4897

23650                 2030           3069              3676              4099             4509           4906

23700                 2033           3074              3682              4106             4517           4914

23750                 2037           3079              3689              4113             4524           4922

23800                 2040           3084              3695              4120             4532           4931

23850                 2043           3090              3701              4127             4539           4939

23900                 2047           3095              3707              4134             4547           4947

23950                 2050           3100              3714              4141             4555           4956

24000                 2054           3105              3720              4148             4562           4964

24050                 2057           3111              3726              4155             4570           4972

24100                 2061           3116              3732              4161             4578           4980

24150                 2064           3121              3739              4168             4585           4989

24200                 2068           3126              3745              4175             4593           4997

24250                 2071           3131              3751              4182             4601           5005

24300                 2075           3137              3757              4189             4608           5014

24350                 2078           3142              3763              4196             4616           5022

24400                 2081           3147              3770              4203             4623           5030

24450                 2085           3152              3776              4210             4631           5039

24500                 2088           3157              3782              4217             4639           5047

24550                 2092           3163              3788              4224             4646           5055

24600                 2095           3168              3795              4231             4654           5064

24650                 2099           3173              3801              4238             4662           5072

24700                 2102           3178              3807              4245             4669           5080

24750                 2106           3183              3813              4252             4677           5088

24800                 2109           3189              3819              4259             4685           5097

24850                 2113           3194              3826              4266             4692           5105

24900                 2116           3199              3832              4273             4700           5113

24950                 2119           3204              3838              4280             4707           5122

25000                 2123           3209              3844              4286             4715           5130

25050                 2126           3215              3851              4293             4723           5138

25100                 2130           3220              3857              4300             4730           5147

25150                 2133           3225              3863              4307             4738           5155

25200                 2137           3230              3869              4314             4746           5163

25250                 2140           3236              3875              4321             4753           5172

25300                 2144           3241              3882              4328             4761           5180

25350                 2147           3246              3888              4335             4769           5188

25400                 2150           3251              3894              4342             4776           5196

25450                 2154           3256              3900              4349             4784           5205

25500                 2157           3262              3907              4356             4791           5213

25550                 2161           3267              3913              4363             4799           5221

25600                 2164           3272              3919              4370             4807           5230

25650                 2168           3277              3925              4377             4814           5238

25700                 2171           3282              3931              4384             4822           5246

25750                 2175           3288              3938              4391             4830           5255

25800                 2178           3293              3944              4398             4837           5263

25850                 2182           3298              3950              4404             4845           5271

25900                 2185           3303              3956              4411             4853           5280

25950                 2188           3308              3963              4418             4860           5288

26000                 2192           3314              3969              4425             4868           5296

26050                 2195           3319              3975              4432             4875           5304

26100                 2199           3324              3981              4439             4883           5313

26150                 2202           3329              3988              4446             4891           5321

26200                 2206           3335              3994              4453             4898           5329

26250                 2209           3340              4000              4460             4906           5338

26300                 2213           3345              4006              4467             4914           5346

26350                 2216           3350              4012              4474             4921           5354

26400                 2220           3355              4019              4481             4929           5363

26450                 2223           3361              4025              4488             4937           5371

26500                 2226           3366              4031              4495             4944           5379

26550                 2230           3371              4037              4502             4952           5388

26600                 2233           3376              4044              4509             4959           5396

26650                 2237           3381              4050              4516             4967           5404

26700                 2240           3387              4056              4522             4975           5412

26750                 2244           3392              4062              4529             4982           5421

26800                 2247           3397              4068              4536             4990           5429

26850                 2251           3402              4075              4543             4998           5437

26900                 2254           3407              4081              4550             5005           5446

26950                 2257           3413              4087              4557             5013           5454

27000                 2261           3418              4093              4564             5021           5462

27050                 2264           3423              4100              4571             5028           5471

27100                 2268           3428              4106              4578             5036           5479

27150                 2271           3433              4112              4585             5043           5487

27200                 2275           3439              4118              4592             5051           5496

27250                 2278           3444              4124              4599             5059           5504

27300                 2282           3449              4131              4606             5066           5512

27350                 2285           3454              4137              4613             5074           5520

27400                 2289           3460              4143              4620             5082           5529

27450                 2292           3465              4149              4627             5089           5537

27500                 2295           3470              4156              4634             5097           5545

27550                 2299           3475              4162              4640             5104           5554

27600                 2302           3480              4168              4647             5112           5562

27650                 2306           3486              4174              4654             5120           5570

27700                 2309           3491              4181              4661             5127           5579

27750                 2313           3496              4187              4668             5135           5587

27800                 2316           3501              4193              4675             5143           5595

27850                 2320           3506              4199              4682             5150           5604

27900                 2323           3512              4205              4689             5158           5612

27950                 2327           3517              4212              4696             5166           5620

28000                 2330           3522              4218              4703             5173           5628

28050                 2333           3527              4224              4710             5181           5637

28100                 2337           3532              4230              4717             5188           5645

28150                 2340           3538              4237              4724             5196           5653

28200                 2344           3543              4243              4731             5204           5662

28250                 2347           3548              4249              4738             5211           5670

28300                 2351           3553              4255              4745             5219           5678

28350                 2354           3558              4261              4752             5227           5687

28400                 2358           3564              4268              4758             5234           5695

28450                 2361           3569              4274              4765             5242           5703

28500                 2365           3574              4280              4772             5250           5712

28550                 2368           3579              4286              4779             5257           5720

28600                 2371           3585              4293              4786             5265           5728

28650                 2375           3590              4299              4793             5272           5736

28700                 2378           3595              4305              4800             5280           5745

28750                 2382           3600              4311              4807             5288           5753

28800                 2385           3605              4317              4814             5295           5761

28850                 2389           3611              4324              4821             5303           5770

28900                 2392           3616              4330              4828             5311           5778

28950                 2396           3621              4336              4835             5318           5786

29000                 2399           3626              4342              4842             5326           5795

29050                 2402           3631              4349              4849             5334           5803

29100                 2406           3637              4355              4856             5341           5811

29150                 2409           3642              4361              4863             5349           5820

29200                 2413           3647              4367              4870             5356           5828

29250                 2416           3652              4374              4876             5364           5836

29300                 2420           3657              4380              4883             5372           5844

29350                 2423           3663              4386              4890             5379           5853

29400                 2427           3668              4392              4897             5387           5861

29450                 2430           3673              4398              4904             5395           5869

29500                 2434           3678              4405              4911             5402           5878

29550                 2437           3683              4411              4918             5410           5886

29600                 2440           3689              4417              4925             5418           5894

29650                 2444           3694              4423              4932             5425           5903

29700                 2447           3699              4430              4939             5433           5911

29750                 2451           3704              4436              4946             5440           5919

29800                 2454           3710              4442              4953             5448           5928

29850                 2458           3715              4448              4960             5456           5936

29900                 2461           3720              4454              4967             5463           5944

29950                 2465           3725              4461              4974             5471           5952

30000                 2468           3730              4467              4981             5479           5961

30050                 2472           3736              4473              4988             5486           5969

30100                 2475           3741              4479              4994             5494           5977

30150                 2478           3746              4486              5001             5502           5986

30200                 2482           3751              4492              5008             5509           5994

30250                 2485           3756              4498              5015             5517           6002

30300                 2489           3762              4504              5022             5524           6011

30350                 2492           3767              4510              5029             5532           6019

30400                 2496           3772              4517              5036             5540           6027

30450                 2499           3777              4523              5043             5547           6036

30500                 2503           3782              4529              5050             5555           6044

30550                 2506           3788              4535              5057             5563           6052

30600                 2509           3793              4542              5064             5570           6060

30650                 2513           3798              4548              5071             5578           6069

30700                 2516           3803              4554              5078             5586           6077

30750                 2520           3809              4560              5085             5593           6085

30800                 2523           3814              4566              5092             5601           6094

30850                 2527           3819              4573              5099             5608           6102

30900                 2530           3824              4579              5106             5616           6110

30950                 2534           3829              4585              5112             5624           6119

31000                 2537           3835              4591              5119             5631           6127

31050                 2541           3840              4598              5126             5639           6135

31100                 2544           3845              4604              5133             5647           6144

31150                 2547           3850              4610              5140             5654           6152

31200                 2551           3855              4616              5147             5662           6160

31250                 2554           3861              4623              5154             5670           6168

31300                 2558           3866              4629              5161             5677           6177

31350                 2561           3871              4635              5168             5685           6185

31400                 2565           3876              4641              5175             5692           6193

31450                 2568           3881              4647              5182             5700           6202

31500                 2572           3887              4654              5189             5708           6210

31550                 2575           3892              4660              5196             5715           6218

31600                 2579           3897              4666              5203             5723           6227

31650                 2582           3902              4672              5210             5731           6235

31700                 2585           3907              4679              5217             5738           6243

31750                 2589           3913              4685              5224             5746           6252

31800                 2592           3918              4691              5230             5754           6260

31850                 2596           3923              4697              5237             5761           6268

31900                 2599           3928              4703              5244             5769           6276

31950                 2603           3934              4710              5251             5776           6285

32000                 2606           3939              4716              5258             5784           6293

32050                 2610           3944              4722              5265             5792           6301

32100                 2613           3949              4728              5272             5799           6310

32150                 2616           3954              4735              5279             5807           6318

32200                 2620           3960              4741              5286             5815           6326

32250                 2623           3965              4747              5293             5822           6335

32300                 2627           3970              4753              5300             5830           6343

32350                 2630           3975              4759              5307             5838           6351

32400                 2634           3980              4766              5314             5845           6360

32450                 2637           3986              4772              5321             5853           6368

32500                 2641           3991              4778              5328             5860           6376

32550                 2644           3996              4784              5335             5868           6384

32600                 2648           4001              4791              5342             5876           6393

32650                 2651           4006              4797              5348             5883           6401

32700                 2654           4012              4803              5355             5891           6409

32750                 2658           4017              4809              5362             5899           6418

32800                 2661           4022              4816              5369             5906           6426

32850                 2665           4027              4822              5376             5914           6434

32900                 2668           4032              4828              5383             5921           6443

32950                 2672           4038              4834              5390             5929           6451

33000                 2675           4043              4840              5397             5937           6459

33050                 2679           4048              4847              5404             5944           6468

33100                 2682           4053              4853              5411             5952           6476

33150                 2686           4059              4859              5418             5960           6484

33200                 2689           4064              4865              5425             5967           6492

33250                 2692           4069              4872              5432             5975           6501

33300                 2696           4074              4878              5439             5983           6509

33350                 2699           4079              4884              5446             5990           6517

33400                 2703           4085              4890              5453             5998           6526

33450                 2706           4090              4896              5460             6005           6534

33500                 2710           4095              4903              5466             6013           6542

33550                 2713           4100              4909              5473             6021           6551

33600                 2717           4105              4915              5480             6028           6559

33650                 2720           4111              4921              5487             6036           6567

33700                 2724           4116              4928              5494             6044           6576

33750                 2727           4121              4934              5501             6051           6584

33800                 2730           4126              4940              5508             6059           6592

33850                 2734           4131              4946              5515             6067           6600

33900                 2737           4137              4952              5522             6074           6609

33950                 2741           4142              4959              5529             6082           6617

34000                 2744           4147              4965              5536             6089           6625

34050                 2748           4152              4971              5543             6097           6634

34100                 2751           4157              4977              5550             6105           6642

34150                 2755           4163              4984              5557             6112           6650

34200                 2758           4168              4990              5564             6120           6659

34250                 2761           4173              4996              5571             6128           6667

34300                 2765           4178              5002              5578             6135           6675

34350                 2768           4184              5009              5584             6143           6684

34400                 2772           4189              5015              5591             6151           6692

34450                 2775           4194              5021              5598             6158           6700

34500                 2779           4199              5027              5605             6166           6708

34550                 2782           4204              5033              5612             6173           6717

34600                 2786           4210              5040              5619             6181           6725

34650                 2789           4215              5046              5626             6189           6733

34700                 2792           4220              5052              5633             6196           6741

34750                 2796           4225              5058              5639             6203           6749

34800                 2799           4229              5063              5645             6210           6756

34850                 2802           4234              5069              5652             6217           6764

34900                 2805           4239              5074              5658             6224           6771

34950                 2808           4243              5080              5664             6230           6779

35000                 2811           4248              5085              5670             6237           6786

35050                 2814           4252              5091              5676             6244           6793

35100                 2817           4257              5096              5683             6251           6801

35150                 2820           4262              5102              5689             6258           6808

35200                 2823           4266              5108              5695             6264           6816

35250                 2826           4271              5113              5701             6271           6823

35300                 2829           4276              5119              5707             6278           6830

35350                 2833           4280              5124              5713             6285           6838

35400                 2836           4285              5130              5720             6292           6845

35450                 2839           4290              5135              5726             6298           6853

35500                 2842           4294              5141              5732             6305           6860

35550                 2845           4299              5146              5738             6312           6867

35600                 2848           4304              5152              5744             6319           6875

35650                 2851           4308              5157              5751             6326           6882

35700                 2854           4313              5163              5757             6332           6890

35750                 2857           4317              5169              5763             6339           6897

35800                 2860           4322              5174              5769             6346           6904

35850                 2863           4327              5180              5775             6353           6912

35900                 2866           4331              5185              5781             6360           6919

35950                 2869           4336              5191              5788             6366           6927

36000                 2873           4341              5196              5794             6373           6934

36050                 2876           4345              5202              5800             6380           6941

36100                 2879           4350              5207              5806             6387           6949

36150                 2882           4355              5213              5812             6394           6956

36200                 2885           4359              5218              5819             6400           6964

36250                 2888           4364              5224              5825             6407           6971

36300                 2891           4369              5230              5831             6414           6978

36350                 2894           4373              5235              5837             6421           6986

36400                 2897           4378              5241              5843             6428           6993

36450                 2900           4382              5246              5850             6434           7001

36500                 2903           4387              5252              5856             6441           7008

36550                 2906           4392              5257              5862             6448           7015

36600                 2909           4396              5263              5868             6455           7023

36650                 2912           4401              5268              5874             6462           7030

36700                 2916           4406              5274              5880             6468           7038

36750                 2919           4410              5279              5887             6475           7045

36800                 2922           4415              5285              5893             6482           7053

36850                 2925           4420              5291              5899             6489           7060

36900                 2928           4424              5296              5905             6496           7067

36950                 2931           4429              5302              5911             6502           7075

37000                 2934           4433              5307              5918             6509           7082

37050                 2937           4438              5313              5924             6516           7090

37100                 2940           4443              5318              5930             6523           7097

37150                 2943           4447              5324              5936             6530           7104

37200                 2946           4452              5329              5942             6537           7112

37250                 2949           4457              5335              5948             6543           7119

37300                 2952           4461              5340              5955             6550           7127

37350                 2956           4466              5346              5961             6557           7134

37400                 2959           4471              5352              5967             6564           7141

37450                 2962           4475              5357              5973             6571           7149

37500                 2965           4480              5363              5979             6577           7156

37550                 2968           4485              5368              5986             6584           7164

37600                 2971           4489              5374              5992             6591           7171

37650                 2974           4494              5379              5998             6598           7178

37700                 2977           4498              5385              6004             6605           7186

37750                 2980           4503              5390              6010             6611           7193

37800                 2983           4508              5396              6016             6618           7201

37850                 2986           4512              5401              6023             6625           7208

37900                 2989           4517              5407              6029             6632           7215

37950                 2992           4522              5413              6035             6639           7223

38000                 2996           4526              5418              6041             6645           7230

38050                 2999           4531              5424              6047             6652           7238

38100                 3002           4536              5429              6054             6659           7245

38150                 3005           4540              5435              6060             6666           7252

38200                 3008           4545              5440              6066             6673           7260

38250                 3011           4549              5446              6072             6679           7267

38300                 3014           4554              5451              6078             6686           7275

38350                 3017           4559              5457              6085             6693           7282

38400                 3020           4563              5463              6091             6700           7289

38450                 3023           4568              5468              6097             6707           7297

38500                 3026           4573              5474              6103             6713           7304

38550                 3029           4577              5479              6109             6720           7312

38600                 3032           4582              5485              6115             6727           7319

38650                 3036           4587              5490              6122             6734           7326

38700                 3039           4591              5496              6128             6741           7334

38750                 3042           4596              5501              6134             6747           7341

38800                 3045           4601              5507              6140             6754           7349

38850                 3048           4605              5512              6146             6761           7356

38900                 3051           4610              5518              6153             6768           7363

38950                 3054           4614              5524              6159             6775           7371

39000                 3057           4619              5529              6165             6781           7378

39050                 3060           4624              5535              6171             6788           7386

39100                 3063           4628              5540              6177             6795           7393

39150                 3066           4633              5546              6183             6802           7400

39200                 3069           4638              5551              6190             6809           7408

39250                 3072           4642              5557              6196             6815           7415

39300                 3075           4647              5562              6202             6822           7423

39350                 3079           4652              5568              6208             6829           7430

39400                 3082           4656              5573              6214             6836           7437

39450                 3085           4661              5579              6221             6843           7445

39500                 3088           4665              5585              6227             6849           7452

39550                 3091           4670              5590              6233             6856           7460

39600                 3094           4675              5596              6239             6863           7467

39650                 3097           4679              5601              6245             6870           7474

39700                 3100           4684              5607              6251             6877           7482

39750                 3103           4689              5612              6258             6883           7489

39800                 3106           4693              5618              6264             6890           7497

39850                 3109           4698              5623              6270             6897           7504

39900                 3112           4703              5629              6276             6904           7511

39950                 3115           4707              5634              6282             6911           7519

40000                 3119           4712              5640              6289             6917           7526

Acts 2001, No. 1082, §1; Acts 2008, No. 585, §1; Acts 2016, No. 602, §1.



RS 9:315.20 - Worksheets

§315.20. Worksheets

Obligation Worksheet A

(The worksheet for calculation of the total support obligation

under R.S. 9:315.8 and 315.10)

Court _________________________

Case Number ___________________

______________________________

Petitioner

Parish ___________________

Louisiana

Div/CtRm ________________________

_________________________________

Respondent

Children

Date of Birth

______________________________

______________________________

______________________________

Children

Date of Birth

_________________________________

_________________________________

_________________________________

A. Petitioner

B. Respondent

C. Combined

1.

MONTHLY GROSS INCOME (R.S. 9:315.2(A))

a. Preexisting child support payment.

b. Preexisting spousal support payment.

$

-

-

$

-

-

2.

MONTHLY ADJUSTED GROSS INCOME (Line 1 minus 1a and 1b).

$

$

3.

COMBINED MONTHLY ADJUSTED GROSS INCOME (Line 2 Column A plus Line 2 Column B). (R.S. 9:315.2(C))

$

4.

PERCENTAGE SHARE OF INCOME (Line 2 divided by line 3). (R.S. 9:315.2(C))

%

%

5.

BASIC CHILD SUPPORT OBLIGATION (Compare line 3 to Child Support Schedule). (R.S. 9:315.2(D))

$

a.

Child Care Costs (R.S. 9:315.3)

b.

Child's Health Insurance Premium Cost. (R.S. 9:315.4)

c.

Extraordinary Medical Expenses (Uninsured Only). (Agreed to by parties or by order of the court). (R.S. 9:315.5)

d.

Extraordinary Expenses (Agreed to by parties or by order of the court). (R.S. 9:315.6)

e.

Optional. Minus extraordinary adjustments (Child's income if applicable). (R.S. 9:315.7)

+

+

+

+

-

6.

TOTAL CHILD SUPPORT OBLIGATION (Add lines 5, 5a, 5b, 5c, and 5d; Subtract line 5e).(R.S. 9:315.8)

$

7.

EACH PARTY'S CHILD SUPPORT OBLIGATION (Multiply line 4 times line 6 for each parent).

$

$

8.

DIRECT PAYMENTS made by the noncustodial parent on behalf of the child for child care costs, health insurance premiums, extraordinary medical expenses, or extraordinary expenses.

-

9. RECOMMENDED CHILD SUPPORT ORDER (Subtract line 8 from line 7).

$

Comments, calculations, or rebuttals to schedule or adjustments if made under 8 above or if ordering a credit for a joint custodial arrangement:

Prepared by

Date

Obligation Worksheet B

(The worksheet for calculation of the total child support

obligation under R.S. 9:315.9)

Court _________________________

Case Number ___________________

______________________________

Petitioner

Parish ___________________

Louisiana

Div/CtRm ________________________

_________________________________

Respondent

Children

Date of Birth

______________________________

______________________________

______________________________

Children

Date of Birth

_________________________________

_________________________________

_________________________________

A. Petitioner

B. Respondent

C. Combined

1.

MONTHLY GROSS INCOME (R.S. 9:315.2(A))

a. Preexisting child support payment.

b. Preexisting spousal support payment.

$

-

-

$

-

-

2.

MONTHLY ADJUSTED GROSS INCOME (Line 1 minus 1a and 1b).

$

$

3.

COMBINED MONTHLY ADJUSTED GROSS INCOME (Line 2 Column A plus Line 2 Column B) (R.S. 9:315.2(C))

$

4.

PERCENTAGE SHARE OF INCOME (Line 2 divided by line 3) (R.S. 9:315.2(C))

%

%

5.

BASIC CHILD SUPPORT OBLIGATION (Compare line 3 to Child Support Schedule) (R.S. 9:315.2(D))

$

6.

SHARED CUSTODY BASIC OBLIGATION (Line 5 times 1.5) (R.S. 9:315.9(A)(2))

$

7.

EACH PARTY'S THEORETICAL CHILD SUPPORT OBLIGATION (Multiply line 4 times line 6 for each party)(R.S. 9:315.9(A)(2))

$

$

8.

PERCENTAGE with each party (Use actual percentage of time spent with each party, if percentage is not 50%) (R.S. 9:315.9(A)(3))

%

%

9.

BASIC CHILD SUPPORT OBLIGATION FOR TIME WITH OTHER PARTY (Cross Multiply line 7 for each party times line 8 for the other party) (R.S. 9:315.9(A) (3)) (For Line 9 Column A, multiply Line 7 Column A times Line 8 Column B) (For Line 9 Column B, multiply Line 7 Column B times Line 8 Column A)

$

$

a.

Child Care Costs (R.S. 9:315.3)

b.

Child's Health Insurance Premium Cost (R.S. 9:315.4)

c.

Extraordinary Medical Expenses (Uninsured only) (Agreed to by parties or by order of court) (R.S. 9:315.5)

d.

Extraordinary Expenses (Agreed to by parties or by order of the court) (R.S. 9:315.6)

e.

Optional: Minus extraordinary adjustments (Child's income if applicable) (R.S. 9:315.7)

+

+

+

+

-

10.

TOTAL EXPENSES/EXTRAORDINARY ADJUSTMENTS (Add lines 9a, 9b, 9c, and 9d; Subtract line 9e)

$

11.

EACH PARTY'S PROPORTIONATE SHARE of Expenses/Extraordinary Adjustments (Line 4 times line 10) (R.S. 9:315.9(A)(4))

$

$

12.

DIRECT PAYMENTS made by either party on behalf of the child for child care costs, health insurance premiums, extraordinary medical expenses, or extraordinary expenses. Deduct each party's proportionate share of an expense owed directly to a third party. If either parent's proportionate share of an expense is owed to the other parent, enter zero. (R.S. 9:315.9(A)(5))

-

-

13.

EACH PARTY'S CHILD SUPPORT OBLIGATION (Line 9 plus line 11 and minus line 12) (R.S. 9:315.9(A)(4) and (5))

$

$

14.

RECOMMENDED CHILD SUPPORT ORDER (Subtract lesser amount from greater amount in line 13 and place the difference in the appropriate column) (R.S. 9:315.9(A)(6))

$

$

Comments, calculations, or rebuttals to schedule or adjustments:

Prepared by

Date

Acts 2001, No. 1082, §1; Acts 2002, 1st Ex. Sess., No. 62, §1; Acts 2003, No. 617, §1; Acts 2014, No. 134, §1.



RS 9:315.21 - Retroactivity of child support judgment

SUBPART B. OTHER CHILD SUPPORT PROVISIONS

§315.21. Retroactivity of child support judgment

A. Except for good cause shown, a judgment awarding, modifying, or revoking an interim child support allowance shall be retroactive to the date of judicial demand, but in no case prior to the date of judicial demand.

B.(1) A judgment that initially awards or denies final child support is effective as of the date the judgment is signed and terminates an interim child support allowance as of that date.

(2) If an interim child support allowance award is not in effect on the date of the judgment awarding final child support, the judgment shall be retroactive to the date of judicial demand, except for good cause shown, but in no case prior to the date of judicial demand.

C. Except for good cause shown, a judgment modifying or revoking a final child support judgment shall be retroactive to the date of judicial demand, but in no case prior to the date of judicial demand.

D. Child support of any kind, except that paid pursuant to an interim child support allowance award, provided by the judgment debtor from the date of judicial demand to the date the support judgment is signed, to or on behalf of the child for whom support is ordered, shall be credited to the judgment debtor against the amount of the judgment.

E. In the event that the court finds good cause for not making the award retroactive to the date of judicial demand, the court may fix the date on which the award shall commence, but in no case shall this date be a date prior to the date of judicial demand.

F.(1) Notwithstanding any other provision of this Section, if a party has been directly affected by Hurricane Katrina, a judgment modifying a final child support judgment may be made retroactive to August 26, 2005, if judicial demand is made prior to April 15, 2006.

(2) Notwithstanding any other provision of this Section, if a party has been directly affected by Hurricane Rita, a judgment modifying a final child support judgment may be made retroactive to September 20, 2005, if judicial demand is made prior to April 15, 2006.

Acts 1993, No. 261, §7, eff. Jan. 1, 1994; Acts 2001, No. 459, §1; Acts 2005, 1st Ex. Sess., No. 59, §1, eff. Dec. 6, 2005.

NOTE: See Acts 2005, 1st Ex. Sess., No. 59, §2, relative to effectiveness.



RS 9:315.22 - Termination of child support upon majority or emancipation; exceptions

§315.22. Termination of child support upon majority or emancipation; exceptions

A. When there is a child support award in a specific amount per child, the award for each child shall terminate automatically without any action by the obligor upon each child's attaining the age of majority, or upon emancipation relieving the child of the disabilities attached to minority.

B. When there is a child support award in globo for two or more children, the award shall terminate automatically and without any action by the obligor when the youngest child for whose benefit the award was made attains the age of majority or is emancipated relieving the child of the disabilities attached to minority.

C. An award of child support continues with respect to any unmarried child who attains the age of majority, or to a child who is emancipated relieving the child of the disabilities attached to minority, as long as the child is a full-time student in good standing in a secondary school or its equivalent, has not attained the age of nineteen, and is dependent upon either parent. Either the primary domiciliary parent or the major or emancipated child is the proper party to enforce an award of child support pursuant to this Subsection.

D. An award of child support continues with respect to any child who has a developmental disability, as defined in R.S. 28:451.2, until he attains the age of twenty-two, as long as the child is a full-time student in a secondary school. The primary domiciliary parent or legal guardian is the proper party to enforce an award of child support pursuant to this Subsection.

E.(1) An award of child support continues or shall be set with respect to any unmarried child who, whether institutionalized or not, is incapable of self-support and requires substantial care and personal supervision because of an intellectual or physical disability that is manifested before the child attains the age of majority. A disability under this Subsection shall not include substance abuse or addiction.

(2) An action under this Subsection may be filed regardless of the age of the child.

(3) Either the major child or his tutor or curator is the proper party to file an action to establish, modify, or enforce an award of child support pursuant to this Subsection.

(4) Except as otherwise provided in this Subsection, the substantive and procedural rights and remedies in an action relating to the establishment, modification, or enforcement of child support orders for minor children apply to an action filed, and to an award of, child support rendered under this Subsection.

(5) The court shall consider the eligibility of the child for public benefits and services and may make orders necessary to promote the best interest of the child, including ordering the creation of a trust and placing the award in trust.

(6) When the Department of Children and Family Services is providing support enforcement services, those services will continue under this Subsection only if the major child or his tutor or curator obtains and submits to the Department, before the child attains the age of majority, a judgment ordering the continuation of support for the child.

Acts 1993, No. 261, §7, eff. Jan. 1, 1994; Acts 2001, No. 408, §1; Acts 2001, No. 1082, §1; Acts 2015, No. 379, §1, eff. Aug. 1, 2016.



RS 9:315.23 - Suspension or modification of child support obligation; secreting of child

§315.23. Suspension or modification of child support obligation; secreting of child

If one joint custodial parent or his agent is intentionally secreting a child with the intent to preclude the other joint custodial parent from knowing the whereabouts of the child sufficiently to allow him to exercise his rights or duties as joint custodial parent, the latter may obtain from the court an order suspending or modifying his obligation under an order or judgment of child support. However, such circumstances shall not constitute a defense to an action for failure to pay court- ordered child support or an action to enforce past due child support.

Acts 1993, No. 261, §7, eff. Jan. 1, 1994.



RS 9:315.24 - Child support enforcement; revocatory and oblique actions

§315.24. Child support enforcement; revocatory and oblique actions

A. A party to whom child support is owed, including the Department of Children and Family Services when rendering child support enforcement services, may seek enforcement of a child support obligation by any lawful means provided by law, including the use of a revocatory or oblique action brought pursuant to the provisions of Civil Code Article 2036 et seq.

B. In cases wherein the Department of Children and Family Services is providing support enforcement services and has reason to believe that an obligor acted or failed to act in such a way that caused or increased his insolvency, the department shall seek either of the following:

(1) To institute a revocatory or oblique action in a court of competent jurisdiction to annul an act or exercise a right of the obligor which caused or increased the insolvency.

(2) To obtain a settlement in the best interest of the child support obligee.

Acts 1997, No. 1246, §1, eff. July 1, 1997.



RS 9:315.25 - Consideration of custody or visitation matters

§315.25. Consideration of custody or visitation matters

In any proceeding for child support, either party may raise any issue relating to custody of the child, or visitation with the child, or both, and the court may hear and determine that issue if all parties consent. The custody or visitation matter need not be specifically pleaded for the party to raise the issue or for the court to decide the issue.

Acts 1999, No. 447, §1.



RS 9:315.26 - Collection of past due child support

§315.26. Collection of past due child support

A. In addition to any other legal remedies provided by law, any party may seek the collection of past due child support from federal tax refunds by sending notice to the federal secretary of the treasury that a person owes past due support. The party shall comply with all rules and regulations imposed by the secretary of the treasury and by the federal secretary of health and human services, including payment of any fee assessed by the secretary of the treasury for the cost of applying the offset procedure.

B. As used in this Part, "past due child support" means the amount of a delinquency determined under a court order under state law for support and maintenance of a child.

C. A court in a civil proceeding has jurisdiction to render a judgment for past due support which has accrued under a civil court order for support and also has limited jurisdiction to render a judgment for past due support which has accrued under any criminal or juvenile court order for support.

Acts 2006, No. 478, §1, eff. June 22, 2006.



RS 9:315.30 - Family financial responsibility; purpose

SUBPART C. JUDICIAL SUSPENSION OF LICENSE FOR

NONPAYMENT OF CHILD SUPPORT OR CONTEMPT OF COURT

IN CHILD SUPPORT OR PATERNITY PROCEEDINGS

§315.30. Family financial responsibility; purpose

The legislature finds and declares that child support is a basic legal right of the state's parents and children, that mothers and fathers have a legal obligation to provide financial support for their children, and that child support payments can have a substantial impact on child poverty and state welfare expenditures. It is therefore the legislature's intent to facilitate the establishment of paternity and child support orders and encourage payment of child support to decrease overall costs to the state's taxpayers while increasing the amount of financial support collected for the state's children. To this end, the courts of this state are authorized to suspend certain licenses of individuals who are found to be in contempt of court for failure to comply with a subpoena or warrant in a child support or paternity proceeding or who are not in compliance with a court order of child support.

Acts 1995, No. 1078, §1, eff. Jan. 1, 1996; Acts 1997, No. 1249, §1, eff. July 1, 1997.



RS 9:315.31 - Definitions

§315.31. Definitions

As used in this Subpart:

(1) "Board" means any agency, board, commission, or office, public or private, that issues any license for activity specified in Paragraph (6) of this Section.

(2) "Compliance with an order of support" means that the support obligor is no more than ninety days in arrears in making payments in full for current support or in making periodic payments as set forth in a court order of support, and has obtained or maintained health insurance coverage if required by an order of support.

(3) "Contempt of court" means that a person has been found guilty of a direct contempt of court for a contumacious failure to comply with a subpoena, pursuant to Code of Civil Procedure Article 222(5), or a constructive contempt of court for willful disobedience of a lawful order of the court, pursuant to Code of Civil Procedure Article 224(2), in or ancillary to a child support or paternity proceeding.

(4) "Court" means any court exercising jurisdiction over the determination of child support, paternity, or criminal neglect of family proceedings.

(5) "Department" means the Department of Children and Family Services when rendering child support enforcement services in TANF or non-TANF cases.

(6) "License" means any license, certification, registration, permit, approval, or other similar document evidencing admission to or granting authority for any of the following:

(a) To engage in a profession, occupation, business, or industry.

(b) To operate a motor vehicle.

(c) To participate in any sporting activity, including fishing and hunting.

(7) "Licensee" means any individual holding a license, certification, registration, permit, approval, or other similar document evidencing admission to or granting authority to engage in any activity specified in Paragraph (6) hereof. The term "licensee" may be used interchangeably with "obligor".

(8) "Obligee" means any person to whom an award of child support is owed and may include the department.

(9) "Obligor" means any individual legally obligated to support a child or children pursuant to an order of support. The term "obligor" may be used interchangeably with "licensee".

(10) "Order of support" means any judgment or order for the support of dependent children issued by any court of this state or another state, including any judgment or order issued in accordance with an administrative procedure established by state law that affords substantial due process and is subject to judicial review.

(11) "Suspension" means a temporary revocation of a license for an indefinite period of time or the denial of an application for issuance or renewal of a license.

Acts 1995, No. 1078, §1, eff. Jan. 1, 1996; Acts 1997, No. 1249, §1, eff. July 1, 1997.



RS 9:315.32 - Order of suspension of license; noncompliance with support order; contempt of court

§315.32. Order of suspension of license; noncompliance with support order; contempt of court

A.(1)(a) In or ancillary to any action to make past-due child support executory, for contempt of court for failure to comply with an order of support, or a criminal neglect of family proceeding, the court on its own motion or upon motion of an obligee or the department shall, unless the court determines good cause exists, issue an order of suspension of a license or licenses of any obligor who is not in compliance with an order of child support. The court shall give specific written and oral reasons supporting its determination of good cause including a finding as to the particular facts and circumstances that warrant a determination not to suspend a license or licenses of an obligor who is not in compliance with an order of child support. The reasons shall become part of the record of the proceeding.

(b) An order suspending a license to operate a motor vehicle may provide specific time periods for the suspension at the court's discretion.

(2) In or ancillary to any child support or paternity proceeding, the court on its own motion or upon motion of any party or the department may issue an order of suspension of a license of any person who is guilty of contempt of court for failure to comply with a subpoena or warrant. Provided that before the issuance of an order for a suspension of a license of any person in, or ancillary to, any paternity proceeding where paternity has not yet been established, the court shall notify such person by personal service.

B. The order of suspension shall contain the name, address, and social security number of the obligor, if known, and shall indicate whether the suspension is for a particular, specified license, or all licenses which the obligor may possess, or any combination thereof at the discretion of the court.

C. An order of suspension may include a provision whereby the obligor is required to disclose to the court information concerning the types of licenses which the obligor possesses, which written disclosure when attached to the order of suspension becomes a part thereof.

Acts 1995, No. 1078, §1, eff. Jan. 1, 1996; Acts 1997, No. 1249, §1, eff. July 1, 1997; Acts 1999, No. 559, §1, eff. July 1, 1999.



RS 9:315.33 - Suspension of license; notice of suspension from licensing board; temporary license

§315.33. Suspension of license; notice of suspension from licensing board; temporary license

A. Within thirty days of receipt of a certified order of suspension of license for noncompliance with an order of support or contempt of court, sent by first class mail from either the court or the attorney representing the obligee, the board shall suspend all licenses which it issued to the obligor, or other person in contempt, or a particular license as specified in the order.

B. The board shall specify an exact date and hour of suspension, which date shall be within thirty days from the board's receipt of the order of suspension, and shall promptly issue a notice of suspension informing the licensee of all of the following:

(1) His license has been suspended by order of the court, including the suit name, docket number, and court as indicated on the order.

(2) The effective date of the suspension.

(3) To apply for reinstatement, the obligor must obtain an order of compliance from the court.

(4) Any other information prescribed by the board.

C. Upon being presented with a court order of partial compliance and at the request of an obligor whose motor vehicle operator's license, permit, or privilege has been suspended under this Subpart, the office of motor vehicles may issue the obligor a temporary license valid for a period not to exceed one hundred twenty days.

Acts 1995, No. 1078, §1, eff. Jan. 1, 1996; Acts 1997, No. 1249, §1, eff. July 1, 1997.



RS 9:315.34 - Subsequent compliance; order of compliance; order of partial compliance

§315.34. Subsequent compliance; order of compliance; order of partial compliance

A.(1) An obligor is in subsequent compliance with an order of support when all of the following occur:

(a) The obligor is up to date with current child support payments.

(b) All past-due support has been paid or, if periodic payment for past-due support has been ordered by the court, the obligor is making such payments in accordance with the court order.

(c) The obligor has fulfilled the required health insurance provisions, if any, in the order of support.

(2) A person is in subsequent compliance with a subpoena or court order when the court rescinds the order of contempt.

B.(1) Upon motion of an obligor who is in subsequent compliance with an order of support and after a contradictory hearing or upon rescission of an order of contempt, the court shall issue an order of compliance indicating that the obligor is eligible to have all licenses reissued. In cases where the department is providing support enforcement services, the court shall issue an ex parte order of compliance upon filing of written certification by the department that the obligor is in compliance.

(2) At the request of an obligor or other individual for whom an undue financial hardship will occur or has occurred as a result of the loss of his driver's license and upon a showing of good faith, the court may issue an order of partial compliance authorizing the issuance of a temporary license in accordance with R.S. 9:315.33(C).

Acts 1995, No. 1078, §1, eff. Jan. 1, 1996; Acts 1997, No. 1249, §1, eff. July 1, 1997; Acts 1999, No. 559, §1, eff. July 1, 1999.



RS 9:315.35 - Reissuance of license

§315.35. Reissuance of license

A. A board shall issue, reissue, renew, or otherwise extend an obligor's or other individual's license in accordance with the board's rules upon receipt of a certified copy of an order of compliance from the court.

B. After receipt of an order of compliance, the board may waive any of its applicable requirements for issuance, reissuance, renewal, or extension if it determines that the imposition of that requirement places an undue burden on the person and that waiver of the requirement is consistent with the public interest.

Acts 1995, No. 1078, §1, eff. Jan. 1, 1996; Acts 1997, No. 1249, §1, eff. July 1, 1997.



RS 9:315.36 - Suspension of license; pattern of nonpayment

§315.36. Suspension of license; pattern of nonpayment

Notwithstanding any other provisions to the contrary in this Subpart, the court on its own motion or upon motion of an obligee or the department shall issue an order of suspension of a license or licenses of any obligor upon proof of a pattern of nonpayment evidenced by his failure to pay child support on a regular basis, the remittance of payments of support only after continuous requests or legal action by or on behalf of the obligee, or the remittance of a de minimis amount of the child support owed.

Acts 2003, No. 622, §1.



RS 9:315.40 - Definitions

SUBPART D. ADMINISTRATIVE SUSPENSION OF CERTAIN

LICENSES FOR NONPAYMENT OF CHILD SUPPORT

§315.40. Definitions

As used in this Subpart:

(1) "Administrator" means the administrator of the child support enforcement section, office of children and family services, Department of Children and Family Services.

(2) "Compliance with an order of support" means that the support obligor is no more than ninety days in arrears in making payments in full for current support, or in making periodic payments on a support arrearage pursuant to a court order or written agreement with the department, or in making periodic payments as set forth in a court order of support, and has obtained or maintained health insurance coverage if required by an order of support.

(3) "Department" means the Department of Children and Family Services, office of children and family services.

(4) "License" means any license, certification, registration, permit, approval, or other similar document evidencing admission to or granting authority for any of the following:

(a) To engage in a profession, occupation, business, or industry.

(b) To operate a motor vehicle. For purposes of this Subpart, a license to operate a motor vehicle shall also include the license plate for any vehicle registered in the name of any obligor, as well as the registration for such vehicle.

(c) To participate in any sporting activity, including fishing and hunting.

(d) To operate a motorboat, a sailboat, or a trailer.

(5) "Licensee" means any individual holding a license, certificate, registration, permit, approval, or other similar document evidencing admission to or granting authority to engage in any activity specified in Paragraph (4) of this Section. The term "licensee" may be used interchangeably with "obligor".

(6) "Licensing authority" means any state board, commission, department, agency, officer, or other entity which issues, authorizes, or otherwise regulates licenses as defined in Paragraph (4) of this Section.

(7) "Obligor" means any individual legally obligated to support a child or children pursuant to an order of support. The term "obligor" may be used interchangeably with "licensee".

(8) "Order of support" means any judgment or order for the support of dependent children issued by any court of this state or another state, including any judgment or order issued in accordance with an administrative procedure established by state law that affords substantial due process and is subject to judicial review.

(9) "Suspension" means a temporary revocation of a license for an indefinite period of time or the denial of an application for issuance or renewal of a license. With respect to a motor vehicle, personal watercraft, motorboat, sailboat, all-terrain vehicle or trailer, "suspension" includes a temporary suspension of the registration, including the seizure of the vehicle license plate, trailer license plate, or a certificate of identification or registration of a motorboat or sailboat for an indefinite period of time or the denial of an application for issuance or renewal of a registration or license plate.

Acts 1995, No. 751, §1; Acts 2001, No. 612, §1, eff. June 22, 2001; Acts 2003, No. 1068, §1, eff. July 2, 2003; Acts 2004, No. 319, §1; Acts 2004, No. 652, §1; Acts 2012, No. 255, §2.



RS 9:315.41 - Notice of child support delinquency; suspension of license

§315.41. Notice of child support delinquency; suspension of license

A. The department may send by certified mail, return receipt requested, a notice of child support delinquency to an obligor who is not in compliance with an order of support informing the obligor of the department's intention to submit his name to the licensing authority for suspension of his license. If an obligor holds multiple licenses, the department may issue a single notice of its intention to submit multiple suspensions. When the obligor has one or more motor vehicles, personal watercraft, motorboats, sailboats, all-terrain vehicles or trailers registered in his name, the notice shall inform the obligor of the department's intention to suspend the registration of all of them as well. A non-obligor spouse who uses any such vehicle may so inform the department by notarized affidavit, and thereby retain the use of that vehicle and its license.

B. A notice of child support delinquency shall include all of the following:

(1) A summary of the obligor's right to file a written objection to the suspension of his license, including the time within which such objection must be filed and the address where the objection must be filed.

(2) A brief description of the administrative hearing and location of such hearing if the obligor timely files a written objection.

(3) The municipal address and telephone number of the department that issued the notice of child support delinquency.

(4) The docket number and court which issued the order of support.

(5) A statement of the amount of past-due support.

(6) A brief summary of what the obligor must do to come into compliance or to forestall the suspension.

Acts 1995, No. 751, §1; Acts 2001, No. 612, §1, eff. June 22, 2001; Acts 2004, No. 319, §1.



RS 9:315.42 - Objection to suspension of license

§315.42. Objection to suspension of license

A. Within twenty days after receipt of the notice of child support delinquency, the obligor may file a written objection with the department requesting an administrative hearing to determine whether the obligor is in compliance with an order of support.

B. If the obligor does not timely file a written objection or enter into a written agreement with the department to make periodic payments on a support arrearage and he is not in compliance with an order of support, the department shall certify the obligor's noncompliance to the licensing authority for license suspension.

Acts 1995, No. 751, §1; Acts 2001, No. 612, §1, eff. June 22, 2001.



RS 9:315.43 - Administrative hearing

§315.43. Administrative hearing

Upon receipt of a timely written objection, the department shall conduct an administrative hearing in accordance with the Administrative Procedure Act. Such hearing may be conducted telephonically or by means of any other such electronic media. The sole issue at the administrative hearing shall be whether the obligor is in compliance with an order of support.

Acts 1995, No. 751, §1; Acts 2001, No. 612, §1, eff. June 22, 2001.



RS 9:315.44 - Certification of noncompliance

§315.44. Certification of noncompliance

A. The department may certify in writing to the licensing authority that a licensee is not in compliance with an order of support in the event of any of the following:

(1) The obligor has not timely filed an objection to the notice of child support delinquency, he is not in compliance with an order of support, and more than twenty days have passed after service of the notice of child support delinquency.

(2) The obligor has timely filed an objection to the notice of child support delinquency and an adverse decision or order was issued after the administrative hearing, rehearing, or judicial review and all legal delays have lapsed.

(3) The department receives a certified copy of a final judgment in an action to make executory past-due payments under a child support award and the judgment specifically provides for the suspension or revocation of the obligor's license.

(4) The department receives a certified copy of a final judgment or order finding the obligor to be in violation of R.S. 14:74, Criminal neglect of family.

B. An obligor is not entitled to the notice of child support delinquency, required by R.S. 9:315.41, when certification of noncompliance is pursuant to Paragraph A(3) or (4) of this Section.

Acts 1995, No. 751, §1; Acts 2001, No. 612, §1, eff. June 22, 2001.



RS 9:315.45 - Suspension of license; notice of suspension from licensing authority

§315.45. Suspension of license; notice of suspension from licensing authority

A. Within thirty days after receipt of a certification of noncompliance from the department, the licensing authority shall suspend the license of all licensees named therein and notify each licensee that his license has been suspended because of noncompliance with an order of support.

B. The licensing authority shall specify a date of suspension, which date shall be within thirty days from the licensing authority's receipt of the order of suspension and shall promptly issue a notice of suspension informing the licensee of all of the following:

(1) His license has been suspended by administrative order for noncompliance with an order of support, including a copy of the certification of nonsupport. However, the office of motor vehicles is not required to include a copy of the certification of nonsupport in its notice of suspension.

(2) The effective date of the suspension.

(3) To apply for reinstatement, the obligor must obtain a compliance release from the department.

(4) Any other information prescribed by the licensing authority.

C.(1) When the license to be suspended is for the operation of a motor vehicle, except for a Class A, Class B, or Class C license, the department may recommend that the suspension be restricted to specific time periods to allow the obligor to travel to and from his place of employment. Upon receipt of such a recommendation with the certification of noncompliance, the office of motor vehicles shall suspend the license for the specific time periods recommended, as provided in Subsection B of this Section.

(2) When the suspension involves the registration or license plate of a motor vehicle, the licensing authority shall suspend the registration or seize the license plate, in the same manner as suspensions under R.S. 32:863 et seq.

D.(1) In cases wherein the obligor is an attorney licensed to practice law in this state, a judgment or order indicating noncompliance with an order of support shall be mailed to the state supreme court and the Louisiana State Bar Association.

(2) The legislature hereby recognizes the judicial power vested in the state supreme court pursuant to Article V, Section 1 of the Constitution of Louisiana and, accordingly, urges and requests the supreme court to adopt rules and regulations affecting the suspension of licenses to practice law consistent with the provisions of this Chapter.

Acts 1995, No. 751, §1; Acts 2001, No. 612, §1, eff. June 22, 2001; Acts 2003, No. 947, §1.



RS 9:315.46 - Subsequent compliance with support order; compliance and partial compliance releases

§315.46. Subsequent compliance with support order; compliance and partial compliance releases

A. An obligor is in subsequent compliance with an order of support when all of the following occur:

(1) The obligor is up to date with current child support payments.

(2) All past-due support has been paid or either of the following has occurred:

(a) If periodic payment for past-due support has been ordered by the court, the obligor is making such payments in accordance with the court order.

(b) If periodic payment has not been ordered by the court and the obligor is unable to pay all past-due support, the obligor is making periodic payments pursuant to and in accordance with the terms of a written agreement entered into with the department.

(3) The obligor has fulfilled the required health insurance provisions, if any, in the order of support.

B. At the request of an obligor who is in subsequent compliance with an order of support, the department shall issue a compliance release certificate indicating that the obligor is eligible to have his license reissued.

C. At the request of an obligor who provides evidence of his ability to comply with the support order and who enters into a written agreement with the department, the department may issue a certificate of partial compliance requesting that the suspension be lifted or modified. The secretary of the department shall have the authority to promulgate rules and regulations and take such action as may be necessary to implement the provisions of this Section.

Acts 1995, No. 751, §1; Acts 2012, No. 613, §1.



RS 9:315.47 - Reissuance of license

§315.47. Reissuance of license

The licensing authority shall issue, reissue, renew, or otherwise extend an obligor's license, in accordance with any applicable reinstatement fees or applicable rules, upon receipt of a certified copy of a compliance or partial compliance release from the department.

Acts 1995, No. 751, §1; Acts 2001, No. 612, §1, eff. June 22, 2001; Acts 2012, No. 613, §1.



RS 9:315.48 - Repealed by Acts 2001, No. 612, 3, eff. June 22, 2001.

§315.48. Repealed by Acts 2001, No. 612, §3, eff. June 22, 2001.



RS 9:321 - Retroactivity of judgment concerning spousal support

PART II. SPOUSAL SUPPORT

§321. Retroactivity of judgment concerning spousal support

A. Except for good cause shown, a judgment awarding, modifying, or revoking an interim spousal support allowance shall be retroactive to the date of judicial demand.

B.(1) A judgment that initially awards or denies final spousal support is effective as of the date the judgment is rendered and terminates an interim spousal support allowance as of that date.

(2) If an interim spousal support allowance award is not in effect on the date of the judgment awarding final spousal support, the judgment shall be retroactive to the date of judicial demand, except for good cause shown.

C. Except for good cause shown, a judgment modifying or revoking a final spousal support judgment shall be retroactive to the date of judicial demand.

D. Spousal support of any kind, except that paid pursuant to an interim allowance award, provided by the debtor from the date of judicial demand to the date the support judgment is rendered, to or on behalf of the spouse for whom support is ordered, shall be credited to the debtor against the amount of the judgment.

E. In the event that the court finds good cause for not making the award retroactive to the date of judicial demand, the court may fix the date on which the award shall commence.

F. A judgment extinguishing an obligation of spousal support owed to a person who has cohabited with another person of either sex in the manner of married persons shall be retroactive to the date of judicial demand.

Acts 1997, No. 1078, §2, eff. Jan. 1, 1998.



RS 9:322 - Judgment or order for support not to be recorded

§322. Judgment or order for support not to be recorded

It is unlawful for any recorder of mortgages in the state of Louisiana to record a judgment or order for spousal or child support by any court, and if such a judgment or order is recorded, it shall not have the effect of a judicial mortgage and shall be forthwith canceled by the clerk upon demand, in writing, by the party against whom it is rendered, without charge, except as provided in R.S. 13:4291.

Acts 1997, No. 1078, §2, eff. Jan. 1, 1998.



RS 9:323 - Recordation of judgment or order for amount due

§323. Recordation of judgment or order for amount due

A recorder of mortgages shall record, at the request of any person in interest, a judgment or order for spousal or child support for the amount that the court has decreed to be due and executory, which judgment or order shall be a judicial mortgage in the amount only found to be due, together with costs and interest.

Acts 1997, No. 1078, §2, eff. Jan. 1, 1998.



RS 9:324 - Cancellation of record following payment

§324. Cancellation of record following payment

A recorder of mortgages shall forthwith cancel and erase from his records any judgment or order recorded in his office as provided in R.S. 9:323 upon the order of the person in whose favor said judgment or order was rendered or upon proper evidence showing payment in full by the person against whom said judgment or order was rendered.

Acts 1952, No. 488, §1; Acts 1997, No. 1078, §2, eff. Jan. 1, 1998.



RS 9:325 - Collection of past due spousal support

§325. Collection of past due spousal support

A. In addition to any other legal remedies provided by law, any party may seek the collection of past due spousal support from federal tax refunds by sending notice to the federal secretary of the treasury that a person owes past due support. The party shall comply with all rules and regulations imposed by the secretary of the treasury and by the federal secretary of health and human services, including payment of any fee assessed by the secretary of the treasury for the cost of applying the offset procedure.

B. As used in this Part, "past due spousal support" means the amount of a delinquency determined under a court order under state law for support and maintenance of a spouse.

C. A court in a civil proceeding has jurisdiction to render a judgment for past due spousal support which has accrued under a civil court order for support.

Acts 2006, No. 478, §1, eff. June 22, 2006.



RS 9:326 - Determination of income for spousal support; evidence

§326. Determination of income for spousal support; evidence

A. Each party shall provide to the court a verified income statement showing gross income and adjusted gross income, together with documentation of current and past earnings. Suitable documentation of current earnings shall include but not be limited to pay stubs or employer statements. The documentation shall include a copy of the party's most recent federal tax return. A copy of the statement and documentation shall be provided to the other party. When an obligor has an ownership interest in a business, suitable documentation shall include but is not limited to the last three personal and business state and federal income tax returns, including all attachments and all schedules, specifically Schedule K-1 and W-2 forms, 1099 forms, and amendments, the most recent profit and loss statements, balance sheets, financial statements, quarterly sales tax reports, personal and business bank account statements, receipts, and expenses. A copy of all statements and documentation shall be provided to the other party.

B. When a party alleges that income is being concealed or underreported, the court shall admit evidence relevant to establishing the actual income of the party, including but not limited to all of the following:

(1) Redirected income. (a) Loans to the obligor by a business in which the obligor has an ownership interest and whether the loans will be repaid. There shall be a presumption that the loans are income of the obligor which may be rebutted if the obligor demonstrates there is a history of similar past loans being made and repaid in a timely manner with market interest rates, or the current loan is at market interest rates and is fully paid in accordance with a commercially reasonable time. The amount by which a commercially reasonable repayment amount exceeds the amount actually repaid shall be treated as income.

(b) Payment made by the obligor or by a business in which the obligor has an ownership interest to a person related by blood or affinity in the form of wages or salary. There shall be a presumption that the payments are income of the obligor, which may be rebutted if the obligor demonstrates there is a history of payments preceding the separation of the parties or the filing of an action to establish or modify spousal support, or that the payments are fair market value for services actually performed.

(2) Deferred income. Recent reductions in distributions of income, such as salary, bonuses, dividends, or management fees as a percentage of gross income of the business of the obligor. There shall be a presumption that past distributions of income will continue, which may be rebutted if the obligor demonstrates business conditions justify a reduction in distributions.

(3) Standard of living and assets. The current standard of living and assets of the obligor both prior and subsequent to the establishment of a spousal support order, to establish the actual income if the amount claimed is inconsistent with his lifestyle.

C. When the income of an obligor cannot be sufficiently established, evidence of wage and earnings surveys distributed by government agencies for the purpose of attributing income to the obligor is admissible.

Acts 2009, No. 378, §1.



RS 9:327 - Repealed by Acts 1997, No. 1078, 5, eff. Jan. 1, 1998.

§327. Determination of domestic abuse for spousal support

A. In awarding final spousal support pursuant to Civil Code Article 112(B), the court shall consider any criminal conviction of the obligor spouse for an offense committed against the claimant spouse during the course of the marriage.

B. In the absence of a criminal conviction, the court may order an evaluation of both parties that may be used to assist the court in determining the existence and nature of the alleged domestic abuse. The evaluation shall be conducted by an independent court-appointed mental health professional who is an expert in the field of domestic abuse. The mental health professional shall have no family, financial, or prior medical relationship with either party or their attorneys of record. The mental health professional shall provide the court and the parties with a written report of his findings.

Acts 2014, No. 316, §2.



RS 9:331 - Custody or visitation proceeding; evaluation by mental health professional

PART III. CHILD CUSTODY

SUBPART A. EVALUATION AND MEDIATION

§331. Custody or visitation proceeding; evaluation by mental health professional

A. The court may order an evaluation of a party or the child in a custody or visitation proceeding for good cause shown. The evaluation shall be made by a mental health professional selected by the parties or by the court. The court may render judgment for costs of the evaluation, or any part thereof, against any party or parties, as it may consider equitable.

B. The court may order a party or the child to submit to and cooperate in the evaluation, testing, or interview by the mental health professional. The mental health professional shall provide the court and the parties with a written report. The mental health professional shall serve as the witness of the court, subject to cross-examination by a party.

Acts 1993, No. 261, §5, eff. Jan. 1, 1994.



RS 9:331.1 - Drug testing in custody or visitation proceeding

§331.1. Drug testing in custody or visitation proceeding

The court for good cause shown may, after a contradictory hearing, order a party in a custody or visitation proceeding to submit to specified drug tests and the collection of hair, urine, tissue, and blood samples as required by appropriate testing procedures within a time period set by the court. The refusal to submit to the tests may be taken into consideration by the court. The provisions of R.S. 9:397.2 and 397.3(A), (B), and (C) shall govern the admissibility of the test results. The fact that the court orders a drug test and the results of such test shall be confidential and shall not be admissible in any other proceedings. The court may render judgment for costs of the drug tests against any party or parties, as it may consider equitable.

Acts 1999, No. 974, §1.



RS 9:332 - Custody or visitation proceeding; mediation

§332. Custody or visitation proceeding; mediation

A. The court may order the parties to mediate their differences in a custody or visitation proceeding. The mediator may be agreed upon by the parties or, upon their failure to agree, selected by the court. The court may stay any further determination of custody or visitation for a period not to exceed thirty days from the date of issuance of such an order. The court may order the costs of mediation to be paid in advance by either party or both parties jointly. The court may apportion the costs of the mediation between the parties if agreement is reached on custody or visitation. If mediation concludes without agreement between the parties, the costs of mediation shall be taxed as costs of court. The costs of mediation shall be subject to approval by the court.

B. If an agreement is reached by the parties, the mediator shall prepare a written, signed, and dated agreement. A consent judgment incorporating the agreement shall be submitted to the court for its approval.

C. Evidence of conduct or statements made in mediation is not admissible in any proceeding. This rule does not require the exclusion of any evidence otherwise discoverable merely because it is presented in the course of mediation. Facts disclosed, other than conduct or statements made in mediation, are not inadmissible by virtue of first having been disclosed in mediation.

Acts 1993, No. 261, §5, eff. Jan. 1, 1994.



RS 9:333 - Duties of mediator

§333. Duties of mediator

A. The mediator shall assist the parties in formulating a written, signed, and dated agreement to mediate which shall identify the controversies between the parties, affirm the parties' intent to resolve these controversies through mediation, and specify the circumstances under which the mediation may terminate.

B. The mediator shall advise each of the parties participating in the mediation to obtain review by an attorney of any agreement reached as a result of the mediation prior to signing such an agreement.

C. The mediator shall be impartial and has no power to impose a solution on the parties.

Acts 1993, No. 261, §5, eff. Jan. 1, 1994.



RS 9:334 - Mediator qualifications

§334. Mediator qualifications

A. In order to serve as a qualified mediator under the provisions of this Subpart, a person shall meet all of the following criteria:

(1)(a) Possess a four-year college degree and complete a minimum of forty hours of general mediation training and twenty hours of specialized training in the mediation of child custody disputes; or

(b) Possess a four-year college degree and hold a license as an attorney, psychiatrist, psychologist, social worker, marriage and family counselor, professional counselor, or clergyman and complete a minimum of twelve hours of general mediation training and twenty hours of specialized training in the mediation of child custody disputes.

(2) Complete a minimum of eight hours of co-mediation training under the direct supervision of a mediator who is qualified in accordance with the provisions of Paragraph (B)(1) of this Section and who has served a minimum of fifty hours as a dispute mediator.

B.(1) Mediators who prior to August 15, 1997, satisfied the provisions of Paragraph (A)(1) of this Section and served a minimum of fifty hours as a child custody dispute mediator are not required to complete eight hours of co-mediation training in order to serve as a qualified mediator and are qualified to supervise co-mediation training as provided in Paragraph (A)(2) of this Section.

(2) Any person who has served as a Louisiana city, parish, family, juvenile, district, appellate, or supreme court judge for at least ten years, and who is no longer serving as a judge shall be deemed qualified to serve as a mediator if:

(a) The former judge has actually served as a judge in a family court of record or statutory family court for at least three years and completes a minimum of twelve hours of general mediation training; or

(b) The former judge completes at least twenty hours of specialized mediation training in child custody and visitation disputes.

C. The training specified in Paragraph (A)(1) of this Section shall include instruction as to the following:

(1) The Louisiana judicial system and judicial procedure in domestic cases.

(2) Ethical standards, including confidentiality and conflict of interests.

(3) Child development, including the impact of divorce on development.

(4) Family systems theory.

(5) Communication skills.

(6) The mediation process and required document execution.

D. A dispute mediator initially qualified under the provisions of this Subpart shall, in order to remain qualified, complete a minimum of twenty hours of clinical education in dispute mediation every two calendar years.

E. A mediator shall furnish satisfactory evidence of his qualifications upon request.

F. The Louisiana State Bar Association, Alternative Dispute Resolution Section, may promulgate rules and regulations governing dispute mediator registration and qualifications and may establish a fee not to exceed one hundred dollars for registration sufficient to cover associated costs. A person denied listing in the approved register may request a review of that decision by a panel of three members of the Louisiana State Bar Association Alternative Dispute Resolution Section.

G. For the purposes of this Section, an "hour" means a period of at least sixty minutes of actual instruction.

Acts 1995, No. 287, §1; Acts 1997, No. 1144, §1; Acts 1999, No. 713, §1, eff. July 1, 1999; Acts 2004, No. 25, §1; Acts 2006, No. 471, §1; Acts 2008, No. 631, §1.



RS 9:335 - Joint custody decree and implementation order

SUBPART B. JOINT CUSTODY

§335. Joint custody decree and implementation order

A.(1) In a proceeding in which joint custody is decreed, the court shall render a joint custody implementation order except for good cause shown.

(2)(a) The implementation order shall allocate the time periods during which each parent shall have physical custody of the child so that the child is assured of frequent and continuing contact with both parents.

(b) To the extent it is feasible and in the best interest of the child, physical custody of the children should be shared equally.

(3) The implementation order shall allocate the legal authority and responsibility of the parents.

B.(1) In a decree of joint custody the court shall designate a domiciliary parent except when there is an implementation order to the contrary or for other good cause shown.

(2) The domiciliary parent is the parent with whom the child shall primarily reside, but the other parent shall have physical custody during time periods that assure that the child has frequent and continuing contact with both parents.

(3) The domiciliary parent shall have authority to make all decisions affecting the child unless an implementation order provides otherwise. All major decisions made by the domiciliary parent concerning the child shall be subject to review by the court upon motion of the other parent. It shall be presumed that all major decisions made by the domiciliary parent are in the best interest of the child.

C. If a domiciliary parent is not designated in the joint custody decree and an implementation order does not provide otherwise, joint custody confers upon the parents the same rights and responsibilities as are conferred on them by the provisions of Title VII of Book I of the Civil Code.

Acts 1993, No. 261, §5, eff. Jan. 1, 1994; Acts 1993, No. 905, §1; Acts 1995, No. 463, §1.



RS 9:336 - Obligation of joint custodians to confer

§336. Obligation of joint custodians to confer

Joint custody obligates the parents to exchange information concerning the health, education, and welfare of the child and to confer with one another in exercising decision-making authority.

Acts 1993, No. 261, §5, eff. Jan. 1, 1994.



RS 9:337 - Repealed by Acts 2001, No. 1082, 3.

§337. Repealed by Acts 2001, No. 1082, §3.



RS 9:341 - Restriction on visitation

SUBPART C. PROTECTIVE AND REMEDIAL PROVISIONS

§341. Restriction on visitation

A. Whenever the court finds by a preponderance of the evidence that a parent has subjected his or her child to physical abuse, or sexual abuse or exploitation, or has permitted such abuse or exploitation of the child, the court shall prohibit visitation between the abusive parent and the abused child until such parent proves that visitation would not cause physical, emotional, or psychological damage to the child. Should visitation be allowed, the court shall order such restrictions, conditions, and safeguards necessary to minimize any risk of harm to the child. All costs incurred in compliance with the provisions of this Section shall be borne by the abusive parent.

B. When visitation has been prohibited by the court pursuant to Subsection A, and the court subsequently authorizes restricted visitation, the parent whose visitation has been restricted shall not remove the child from the jurisdiction of the court except for good cause shown and with the prior approval of the court.

Acts 1993, No. 261, §5, eff. Jan. 1, 1994.



RS 9:342 - Bond to secure child custody or visitation order

§342. Bond to secure child custody or visitation order

For good cause shown, a court may, on its own motion or upon the motion of any party, require the posting of a bond or other security by a party to insure compliance with a child visitation order and to indemnify the other party for the payment of any costs incurred.

Acts 1993, No. 261, §5, eff. Jan. 1, 1994.



RS 9:343 - Return of child kept in violation of custody and visitation order

§343. Return of child kept in violation of custody and visitation order

A. Upon presentation of a certified copy of a custody and visitation rights order rendered by a court of this state, together with the sworn affidavit of the custodial parent, the judge, who shall have jurisdiction for the limited purpose of effectuating the remedy provided by this Section by virtue of either the presence of the child or litigation pending before the court, may issue a civil warrant directed to law enforcement authorities to return the child to the custodial parent pending further order of the court having jurisdiction over the matter.

B. The sworn affidavit of the custodial parent shall include all of the following:

(1) A statement that the custody and visitation rights order is true and correct.

(2) A summary of the status of any pending custody proceeding.

(3) The fact of the removal of or failure to return the child in violation of the custody and visitation rights order.

(4) A declaration that the custodial parent desires the child returned.

Acts 1993, No. 261, §5, eff. Jan. 1, 1994.



RS 9:344 - Visitation rights of grandparents and siblings

§344. Visitation rights of grandparents and siblings

A. If one of the parties to a marriage dies, is interdicted, or incarcerated, and there is a minor child or children of such marriage, the parents of the deceased, interdicted, or incarcerated party without custody of such minor child or children may have reasonable visitation rights to the child or children of the marriage during their minority, if the court in its discretion finds that such visitation rights would be in the best interest of the child or children.

B. When the parents of a minor child or children live in concubinage and one of the parents dies, or is incarcerated, the parents of the deceased or incarcerated party may have reasonable visitation rights to the child or children during their minority, if the court in its discretion finds that such visitation rights would be in the best interest of the child or children.

C. If one of the parties to a marriage dies or is incarcerated, the siblings of a minor child or children of the marriage may have reasonable visitation rights to such child or children during their minority if the court in its discretion finds that such visitation rights would be in the best interest of the child or children.

D. If the parents of a minor child of the marriage have lived apart for a period of six months, in extraordinary circumstances, the grandparents or siblings of the child may have reasonable visitation rights to the child during his minority, if the court in its discretion finds that such visitation rights would be in the best interest of the child. In determining the best interest of the child the court shall consider the same factors contained in Civil Code Article 136(D). Extraordinary circumstances shall include a determination by a court that a parent is abusing a controlled dangerous substance.

Acts 1993, No. 261, §1; Acts 1999, No. 1352, §1; Acts 2012, No. 763, §2, eff. June 12, 2012.



RS 9:345 - Appointment of attorney in child custody or visitation proceedings

§345. Appointment of attorney in child custody or visitation proceedings

A. In any child custody or visitation proceeding, the court, upon its own motion, upon motion of any parent or party, or upon motion of the child, may appoint an attorney to represent the child if, after a contradictory hearing, the court determines such appointment would be in the best interest of the child. In determining the best interest of the child, the court shall consider:

(1) Whether the child custody or visitation proceeding is exceptionally intense or protracted.

(2) Whether an attorney representing the child could provide the court with significant information not otherwise readily available or likely to be presented to the court.

(3) Whether there exists a possibility that neither parent is capable of providing an adequate and stable environment for the child.

(4) Whether the interests of the child and those of either parent, or of another party to the proceeding, conflict.

(5) Any other factor relevant in determining the best interest of the child.

B. The court shall appoint an attorney to represent the child if, in the contradictory hearing, any party presents a prima facie case that a parent or other person caring for the child has sexually, physically, or emotionally abused the child or knew or should have known that the child was being abused.

C. The order appointing an attorney to represent the child shall serve as his enrollment as counsel of record on behalf of the child.

D. Upon appointment as attorney for the child, the attorney shall interview the child, review all relevant records, and conduct discovery as deemed necessary to ascertain facts relevant to the child's custody or visitation.

E. The appointed attorney shall have the right to make any motion and participate in the custody or visitation hearing to the same extent as authorized for either parent.

F. Any costs associated with the appointment of an attorney at law shall be apportioned among the parties as the court deems just, taking into consideration the parties' ability to pay. When the parties' ability to pay is limited, the court shall attempt to secure proper representation without compensation.

Acts 1993, No. 261, §5, eff. Jan. 1, 1994.



RS 9:346 - Action for failure to exercise or to allow visitation, custody or time rights pursuant to court-ordered schedule; judgment and awards

§346. Action for failure to exercise or to allow visitation, custody or time rights pursuant to court-ordered schedule; judgment and awards

A. An action for the failure to exercise or to allow child visitation, custody or time rights pursuant to the terms of a court-ordered schedule may be instituted against a parent. The action shall be in the form of a rule to show cause why such parent should not be held in contempt for the failure and why the court should not further render judgment as provided in this Section.

B. If the action is for the failure to exercise child visitation, custody or time rights pursuant to the terms of a court-ordered schedule, and the petitioner is the prevailing party, the defendant shall be held in contempt of court and the court shall award to the petitioner:

(1) All costs for counseling for the child which may be necessitated by the defendant's failure to exercise visitation, custody or time rights with the child.

(2) A reasonable sum for any actual expenses incurred by the petitioner by reason of the failure of the defendant to exercise rights pursuant to a court-ordered visitation, custody or time schedule.

(3) A reasonable sum for a caretaker of the child, based upon the hourly rate for caretakers in the community.

(4) All attorney fees and costs of the proceeding.

C. If the action is for the failure to allow child custody, visitation, or time rights pursuant to a court-ordered schedule, and the petitioner is the prevailing party, the defendant shall be held in contempt of court and the court shall award to the petitioner:

(1) A reasonable sum for any actual expenses incurred by the petitioner by the loss of his visitation, custody or time rights.

(2) Additional visitation, custody or time rights with the child equal to the time lost.

(3) All attorney fees and costs of the proceeding.

(4) All costs for counseling for the child which may be necessitated by the defendant's failure to allow visitation, custody, or time rights with the child.

D. The court may award a reasonable penalty to the petitioner against the defendant upon a finding that the failure to allow or exercise visitation, time or custody rights pursuant to the terms of a court-ordered visitation schedule was intended to harass the petitioner.

E. The court may award attorney fees and costs to the defendant if he is the prevailing party, based upon actual expenses incurred.

F. The court may require the prevailing party to submit proof showing the amounts to be awarded pursuant to this Section.

G. It shall be a defense that the failure to allow or exercise child visitation rights pursuant to a court-ordered schedule was by mutual consent, beyond the control of the defendant, or for other good cause shown.

H. A pattern of willful and intentional violation of this Section, without good cause, may be grounds for a modification of a custody or visitation decree.

I. This Section applies to judicial orders involving sole or joint custody.

J. The action authorized by this Section shall be in addition to any other action authorized by law.

Acts 2004, No. 519, §1; Acts 2008, No. 671, §2; Acts 2010, No. 277, §1, eff. June 17, 2010.



RS 9:347 - Repealed by Acts 2008, No. 671, §3.

§347. Repealed by Acts 2008, No. 671, §3.



RS 9:348 - Loss of visitation due to military service; compensatory visitation

§348. Loss of visitation due to military service; compensatory visitation

A. As used in this Section, "active duty" shall mean a military service member under any of the following conditions:

(1) A service member on active duty pursuant to an executive order of the president of the United States, an act of the Congress of the United States, presidential recall, or the provisions of R.S. 29:7.

(2) A service member on orders including but not limited to annual training, active duty special work, or individual duty training.

(3) A service member on drill status.

(4) A service member subject to the Uniform Code of Military Justice or the Louisiana Code of Military Justice.

B.(1) When a service member on active duty is unable due to his military obligations to have visitation with a minor child as authorized by a court order, the service member may request a period of compensatory visitation with the child which shall be granted only if the court determines it is in the best interest of the child. Such compensatory visitation shall be negotiated, on a day-for-day basis for each day missed, for the number of compensatory days requested by the service member, not to exceed the total number of days missed. The custodial or domiciliary parent shall negotiate with the service member to develop an equitable schedule for the requested compensatory visitation.

(2)(a) If the parents cannot establish an equitable arrangement for compensatory visitation as required by this Section, the requesting parent may petition the court having jurisdiction to enforce the judicial order for visitation for a temporary alteration to the current visitation order by making an adjustment to require compensatory visitation for visitation days lost as a result of an obligation of active duty. The court may refer the parent to mediation under the provisions of R.S. 9:332.

(b) The court may render judgment for court costs against either party or may apportion such costs between the parties as it may consider equitable.

C. The provisions of this Section shall not apply if either party has a history of physically or sexually abusing a child.

Acts 2006, No. 110, §1.



RS 9:351 - Access to records of child

SUBPART D. ACCESS TO RECORDS

§351. Access to records of child

Notwithstanding any provision of law to the contrary, access to records and information pertaining to a minor child, including but not limited to medical, dental, and school records, shall not be denied to a parent solely because he is not the child's custodial or domiciliary parent.

Acts 1984, No. 788, §1; Acts 1985, No. 789 §1, eff. July 22, 1985; Acts 1989, No. 188, §2; Acts 1993, No. 261, §5, eff. Jan. 1, 1994.



RS 9:352 - To 356 [Blank].

§352. §§352 to 356 [Blank].



RS 9:355.1 - Definitions

SUBPART E. RELOCATING A CHILD'S RESIDENCE

§355.1. Definitions

As used in this Subpart:

(1) "Principal residence of a child" means:

(a) The location designated by a court to be the primary residence of the child.

(b) In the absence of a court order, the location at which the parties have expressly agreed that the child will primarily reside.

(c) In the absence of a court order or an express agreement, the location, if any, at which the child has spent the majority of time during the prior six months.

(2) "Relocation" means a change in the principal residence of a child for a period of sixty days or more, but does not include a temporary absence from the principal residence.

Acts 1997, No. 1173, §1; Acts 2003, No. 1209, §1; Acts 2012, No. 627, §1.



RS 9:355.2 - Applicability

§355.2. Applicability

A. This Subpart shall apply to an order regarding custody of or visitation with a child issued:

(1) On or after August 15, 1997.

(2) Before August 15, 1997, if the existing custody order does not expressly govern the relocation of the child.

B. This Subpart shall apply to a proposed relocation when any of the following exist:

(1) There is intent to establish the principal residence of a child at any location outside the state.

(2) There is no court order awarding custody and there is an intent to establish the principal residence of a child at any location within the state that is at a distance of more than seventy-five miles from the domicile of the other parent.

(3) There is a court order awarding custody and there is an intent to establish the principal residence of a child at any location within the state that is at a distance of more than seventy-five miles from the principal residence of the child at the time that the most recent custody decree was rendered.

(4) If either no principal residence of a child has been designated by the court or the parties have equal physical custody, and there is an intent to establish the principal residence of a child at any location within the state that is at a distance of more than seventy-five miles from the domicile of a person entitled to object to relocation.

C. To the extent that this Subpart conflicts with an existing custody order, this Subpart shall not apply to the terms of that order that govern relocation.

D. This Subpart shall not apply when either of the following circumstances exist:

(1) The persons required to give notice of and the persons entitled to object to a proposed relocation have entered into an express written agreement for the relocation of the principal residence of the child.

(2) There is in effect an order issued pursuant to Domestic Abuse Assistance, R.S. 46:2131, et seq., Protection from Dating Violence, R.S. 46:2151, Part II of Chapter 28 of Title 46 or the Post-Separation Family Violence Relief Act or Injunctions and Incidental Orders, Parts IV and V of Chapter 1 of Code Title V of Code Book I of Title 9, except R.S. 9:372.1, all of the Louisiana Revised Statutes of 1950, Domestic Abuse Assistance, Chapter 8 of Title XV of the Children's Code, or any other restraining order, preliminary injunction, permanent injunction, or any protective order prohibiting a person from harming or going near or in the proximity of the other person.

Acts 1997, No. 1173, §1; Acts 2012, No. 627, §1.



RS 9:355.3 - Persons authorized to propose relocation of principal residence of a child

§355.3. Persons authorized to propose relocation of principal residence of a child

The following persons are authorized to propose relocation of the principal residence of a child by complying with the notice requirements of this Subpart:

(1) A person designated in a current court decree as the sole custodian.

(2) A person designated in a current court decree as a domiciliary parent in a joint custody arrangement.

(3) A person sharing equal physical custody under a current court decree.

(4) A person sharing equal parental authority under Chapter 5 of Title VII of Book I of the Louisiana Civil Code.

(5) A person who is the natural tutor of a child born outside of marriage.

Acts 1997, No. 1173, §1; Acts 2003, No. 1209, §1; Acts 2008, No. 751, §§1, 2, eff. July 3, 2008; Acts 2012, No. 627, §1.



RS 9:355.4 - Notice of proposed relocation of child; court authorization to relocate

§355.4. Notice of proposed relocation of child; court authorization to relocate

A. A person proposing relocation of a child's principal residence shall notify any person recognized as a parent and any other person awarded custody or visitation under a court decree as required by R.S. 9:355.5.

B. If multiple persons have equal physical custody of a child under a court decree, the person proposing relocation shall notify the other of a proposed relocation of the principal residence of the child as required by R.S. 9:355.5, and before relocation shall obtain either court authorization to relocate, after a contradictory hearing, or the express written consent of the other person.

Acts 1997, No. 1173, §1; Acts 2003, No. 1209, §1; Acts 2012, No. 627, §1.



RS 9:355.5 - Mailing notice of proposed relocation address

§355.5. Mailing notice of proposed relocation address

A. Notice of a proposed relocation of the principal residence of a child shall be given by registered or certified mail, return receipt requested, or delivered by commercial courier as defined in R.S. 13:3204(D), to the last known address of the person entitled to notice under R.S. 9:355.4 no later than any of the following:

(1) The sixtieth day before the date of the proposed relocation.

(2) The tenth day after the date that the person proposing relocation knows the information required to be furnished by Subsection B of this Section, if the person did not know and could not reasonably have known the information in sufficient time to provide the sixty-day notice, and it is not reasonably possible to extend the time for relocation of the child.

B. The following information shall be included with the notice of intended relocation of the child:

(1) The current mailing address of the person proposing relocation.

(2) The intended new residence, including the specific physical address, if known.

(3) The intended new mailing address, if not the same.

(4) The home and cellular telephone numbers of the person proposing relocation, if known.

(5) The date of the proposed relocation.

(6) A brief statement of the specific reasons for the proposed relocation of a child.

(7) A proposal for a revised schedule of physical custody or visitation with the child.

(8) A statement that the person entitled to object shall make any objection to the proposed relocation in writing by registered or certified mail, return receipt requested, within thirty days of receipt of the notice and should seek legal advice immediately.

C. A person required to give notice of a proposed relocation shall have a continuing duty to provide the information required by this Section as that information becomes known.

Acts 1997, No. 1173, §1; Acts 2012, No. 627, §1.



RS 9:355.6 - Failure to give notice of relocation

§355.6. Failure to give notice of relocation

The court may consider a failure to provide notice of a proposed relocation of a child as:

(1) A factor in making its determination regarding the relocation of a child.

(2) A basis for ordering the return of the child if the relocation has taken place without notice or court authorization.

(3) Sufficient cause to order the person proposing relocation to pay reasonable expenses incurred by the person objecting to the relocation.

Acts 1997, No. 1173, §1; Acts 2008, No. 751, §1, eff. July 3, 2008; Acts 2012, No. 627, §1.



RS 9:355.7 - Objection to relocation of child

§355.7. Objection to relocation of child

Except for a person with equal physical custody of a child under a court decree, a person who is entitled to object to a proposed relocation of the principal residence of a child shall make any objection within thirty days after receipt of the notice. The objection shall be made in writing by registered or certified mail, return receipt requested, or delivered by commercial courier as defined in R.S. 13:3204(D), to the mailing address provided for the person proposing relocation in the notice of proposed relocation.

A person with equal physical custody of a child under a court decree need not make an objection under this Section. The rights of persons with equal physical custody are governed by R.S. 9:355.4(B).

Acts 2012, No. 627, §1.



RS 9:355.8 - Limitation on objection by non-parents

§355.8. Limitation on objection by non-parents

A non-parent may object to the relocation only if he has been awarded custody. A non-parent who has been awarded visitation may initiate a proceeding to obtain a revised visitation schedule.

Acts 1997, No. 1173, §1; Acts 2003, No. 1209, §1; Acts 2008, No. 751, §1, eff. July 3, 2008; Acts 2012, No. 627, §1.



RS 9:355.9 - Effect of objection or failure to object to notice of proposed relocation

§355.9. Effect of objection or failure to object to notice of proposed relocation

Except as otherwise provided by R.S. 9:355.4(B), the person required to give notice may relocate the principal residence of a child after providing the required notice unless a person entitled to object does so in compliance with R.S. 9:355.7.

If a written objection is sent in compliance with R.S. 9:355.7, the person proposing relocation of the principal residence of the child shall initiate within thirty days after receiving the objection a summary proceeding to obtain court approval to relocate. Court approval to relocate shall be granted only after a contradictory hearing.

Acts 1997, No. 1173, §1; Acts 2012, No. 627, §1.



RS 9:355.10 - Burden of proof

§355.10. Burden of proof

The person proposing relocation has the burden of proof that the proposed relocation is made in good faith and is in the best interest of the child.

Acts 1997, No. 1173, §1; Acts 2003, No. 1209, §1; Acts 2012, No. 627, §1.



RS 9:355.11 - Court authorization to relocate

§355.11. Court authorization to relocate

If timely objection to a proposed relocation is made by a person entitled to object, the person proposing relocation shall not, absent express written consent of the objecting person, relocate the child pending resolution of the dispute by final order of the court, unless the person proposing relocation obtains a temporary order pursuant to R.S. 9:355.12.

Acts 1997, No. 1173, §1; Acts 2012, No. 627, §1.



RS 9:355.12 - Temporary order

§355.12. Temporary order

A. The court may grant a temporary order allowing relocation.

B. The court, upon the request of the moving party, may hold an expedited preliminary hearing on the proposed relocation but shall not grant authorization to relocate the child on an ex parte basis.

C. If the court issues a temporary order authorizing relocation, the court shall not give undue weight to the temporary relocation as a factor in reaching its final determination.

D. If temporary relocation of a child is permitted, the court may require the person relocating the child to provide reasonable security guaranteeing that the court-ordered physical custody or visitation with the child will not be interrupted or interfered with or that the relocating person will return the child if court authorization for the relocation is denied at trial.

E. An order not in compliance with the provisions of this Section is not enforceable and is null and void.

Acts 1997, No. 1173, §1; Acts 2003, No. 676, §1; Acts 2012, No. 627, §1.



RS 9:355.13 - Priority for trial

§355.13. Priority for trial

A trial on the proposed relocation shall be assigned within sixty days after the filing of the motion to obtain court approval to relocate.

Acts 1997, No. 1173, §1; Acts 2003, No. 676, §1; Acts 2012, No. 627, §1.



RS 9:355.14 - Factors to determine contested relocation

§355.14. Factors to determine contested relocation

A. In reaching its decision regarding a proposed relocation, the court shall consider all relevant factors in determining whether relocation is in the best interest of the child, including the following:

(1) The nature, quality, extent of involvement, and duration of the relationship of the child with the person proposing relocation and with the non-relocating person, siblings, and other significant persons in the child's life.

(2) The age, developmental stage, needs of the child, and the likely impact the relocation will have on the child's physical, educational, and emotional development.

(3) The feasibility of preserving a good relationship between the non-relocating person and the child through suitable physical custody or visitation arrangements, considering the logistics and financial circumstances of the parties.

(4) The child's views about the proposed relocation, taking into consideration the age and maturity of the child.

(5) Whether there is an established pattern of conduct by either the person seeking or the person opposing the relocation, either to promote or thwart the relationship of the child and the other party.

(6) How the relocation of the child will affect the general quality of life for the child, including but not limited to financial or emotional benefit and educational opportunity.

(7) The reasons of each person for seeking or opposing the relocation.

(8) The current employment and economic circumstances of each person and how the proposed relocation may affect the circumstances of the child.

(9) The extent to which the objecting person has fulfilled his financial obligations to the person seeking relocation, including child support, spousal support, and community property, and alimentary obligations.

(10) The feasibility of a relocation by the objecting person.

(11) Any history of substance abuse, harassment, or violence by either the person seeking or the person opposing relocation, including a consideration of the severity of the conduct and the failure or success of any attempts at rehabilitation.

(12) Any other factors affecting the best interest of the child.

B. The court may not consider whether the person seeking relocation of the child may relocate without the child if relocation is denied or whether the person opposing relocation may also relocate if relocation is allowed.

Acts 1997, No. 1173, §1; Acts 2012, No. 627, §1.



RS 9:355.15 - Mental health expert; appointment

§355.15. Mental health expert; appointment

The court, on motion of either party or on its own motion, may appoint an independent mental health expert to render a report to assist the court in determining the best interest of the child.

Acts 1997, No. 1173, §1; Acts 2012, No. 627, §1.



RS 9:355.16 - Application of factors at initial hearing

§355.16. Application of factors at initial hearing

If the issue of relocation is presented at the initial hearing to determine custody of and visitation with a child, the court shall consider also the factors set forth in R.S. 9:355.14 in making its initial determination.

Acts 1997, No. 1173, §1; Acts 2012, No. 627, §1.



RS 9:355.17 - Modification of custody

§355.17. Modification of custody

Providing notice of a proposed relocation does not constitute a change of circumstance warranting a change of custody. Relocating without prior notice if there is a court order awarding custody or relocating in violation of a court order may constitute a change of circumstances warranting a modification of custody.

Any change in the principal residence of a child, including one not meeting the threshold distance set out in R.S. 9:355.2, may constitute a change of circumstances warranting a modification of custody.

Acts 1997, No. 1173, §1; Acts 2012, No. 627, §1.



RS 9:355.18 - Posting security

§355.18. Posting security

If relocation of a child is permitted, the court may require the person relocating the child to provide reasonable security guaranteeing that the court-ordered physical custody or visitation with the child will not be interrupted or interfered with by the relocating party.

Acts 2012, No. 627, §1.



RS 9:355.19 - Sanctions for unwarranted or frivolous proposal to relocate child or objection to relocation

§355.19. Sanctions for unwarranted or frivolous proposal to relocate child or objection to relocation

A. After notice and a reasonable opportunity to respond, the court may impose a sanction on a person proposing or objecting to a proposed relocation of a child if it determines that the proposal or objection was made :

(1) For the purpose of harassing the other person or causing unnecessary delay or needless increase in the cost of litigation.

(2) Without a basis in existing law or on the basis of a frivolous argument.

(3) In violation of Code of Civil Procedure Article 863(B).

B. A sanction imposed under this Section shall be limited to what is sufficient to deter repetition of such conduct. The sanction may consist of reasonable expenses and attorney fees incurred as a direct result of the conduct.

Acts 2012, No. 627, §1.



RS 9:356 - Consideration of child support

SUBPART F. OTHER CHILD CUSTODY PROVISIONS

§356. Consideration of child support

In any proceeding for child custody or visitation, either party may raise any issue relating to child support and the court may hear and determine that issue if all parties consent. The child support matters need not be specifically pleaded for the party to raise the issue, or the court to decide the issue.

Acts 1999, No. 447, §1.



RS 9:357 - Use of technology

§357. Use of technology

The court shall consider ordering persons awarded custody or visitation to use technology, including video calling, telephone, text messaging, Internet communications, or other forms of technology, to facilitate communication with the child when it is in the best interest of the child.

Acts 2012, No. 627, §2.



RS 9:358.1 - Appointment of parenting coordinator; term; costs

SUBPART G. PARENTING COORDINATOR

§358.1. Appointment of parenting coordinator; term; costs

A. On motion of a party or on its own motion, the court may appoint a parenting coordinator in a child custody case for good cause shown if the court has previously entered a judgment establishing child custody, other than an ex parte order. The court shall make the appointment on joint motion of the parties.

B. The initial term of the appointment of the parenting coordinator shall not exceed one year. For good cause shown, the court may extend the appointment of the parenting coordinator for additional one year terms.

C. The court shall order each party to pay a portion of the costs of the parenting coordinator. No parenting coordinator shall be appointed by the court if a party has been granted pauper status or is unable to pay his apportioned cost of the parenting coordinator.

Acts 2007, No. 265, §1.



RS 9:358.2 - No appointment in family violence cases

§358.2. No appointment in family violence cases

Unless good cause is shown, the court shall not appoint a parenting coordinator if it finds that a party has a history of perpetrating family violence.

Acts 2007, No. 265, §1.



RS 9:358.3 - Qualifications

§358.3. Qualifications

A. A person appointed as a parenting coordinator shall meet all of the following qualifications:

(1) Possess a master's, Ph.D., or equivalent degree, in a mental health field, such as psychiatry, psychology, social work, marriage and family counseling, or professional counseling, hold a Louisiana license in the mental health profession, and have no less than three years of related professional post-degree experience.

(2) Be qualified as a mediator under R.S. 9:334.

(3) Complete a minimum of forty hours of specialized training on parent coordination. A maximum of fourteen hours of family mediation training may be used towards the total forty hours.

B. The training specified in Paragraph (A)(3) of this Section shall include instruction on all of the following:

(1) The Louisiana judicial system and judicial procedure in domestic cases.

(2) Ethical standards, including confidentiality and conflicts of interest.

(3) Child development, including the impact of divorce on development.

(4) Parenting techniques.

(5) Parenting plans and time schedules.

(6) Family systems theory.

(7) Communication skills.

(8) Domestic violence and its effects on children and families.

(9) The parenting coordination process and required documentation execution.

C. In order to remain qualified, a parenting coordinator shall complete, every two calendar years, a minimum of twenty hours of continuing education in parenting coordination.

D. A court may accept the initial certification of a parenting coordinator or the maintenance of that certification made by a legal or mental health association whose focus includes resolution of child-related conflicts.

E. Upon request of the court, a parenting coordinator shall furnish satisfactory evidence of his qualifications.

Acts 2007, No. 265, §1.



RS 9:358.4 - Authority and duties of parenting coordinator

§358.4. Authority and duties of parenting coordinator

A. A parenting coordinator shall assist the parties in resolving disputes and in reaching agreements regarding children in their care including, but not limited to, the following types of issues:

(1) Minor changes or clarifications of access schedules from the existing custody plan.

(2) Exchanges of the children including date, time, place, means of transportation, and the transporter.

(3) Health care management including medical, dental, orthodontic, and vision care.

(4) Child-rearing issues.

(5) Psychotherapy or other mental health care including substance abuse or mental health assessment or counseling for the children.

(6) Psychological testing or other assessments of the children.

(7) Education or daycare including school choice, tutoring, summer school, participation in special education testing and programs, or other educational decisions.

(8) Enrichment and extracurricular activities including camps and jobs.

(9) Religious observances and education.

(10) Children's travel and passport arrangements.

(11) Clothing, equipment, and personal possessions of the children.

(12) Communication between the parties about the children.

(13) Means of communication by a party with the children when they are not in that party's care.

(14) Alteration of appearance of the children including hairstyle and ear and body piercing.

(15) Role of and contact with significant others and extended families.

(16) Substance abuse assessment or testing of either or both parties or the child, including access to results.

(17) Parenting classes or referral for other services of either or both parties.

B. A parenting coordinator shall:

(1) Refrain from facilitating an agreement by the parties that would change legal custody from one party to the other or that would change the physical custody or visitation schedule in a way that may result in a change in child support.

(2) Notify the court of a conflict of interest of the parenting coordinator.

(3) Prepare interim and final reports as ordered by the court and other reports when necessary.

C. When the parties are unable to reach an agreement, the parenting coordinator may make a recommendation in a report to the court for resolution of the dispute.

Acts 2007, No. 265, §1.



RS 9:358.5 - Testimony and report

§358.5. Testimony and report

A. The parenting coordinator shall not be called as a witness in the child custody proceeding without prior court approval.

B. The parenting coordinator shall distribute all reports to the court, the parties, and their attorneys.

Acts 2007, No. 265, §1.



RS 9:358.6 - Communication with court

§358.6. Communication with court

The parenting coordinator shall not communicate ex parte with the court, except in an emergency situation.

Acts 2007, No. 265, §1.



RS 9:358.7 - Access to information

§358.7. Access to information

The court shall order the parties to cooperate with the parenting coordinator and to provide relevant non-privileged records and information requested by the parenting coordinator. The parenting coordinator may communicate with the child and other persons not a party to the litigation.

Acts 2007, No. 265, §1.



RS 9:358.8 - Termination of appointment of parenting coordinator

§358.8. Termination of appointment of parenting coordinator

For good cause shown, the court, on its own motion, on motion of a party, or upon request of the parenting coordinator, may terminate the appointment of the parenting coordinator.

Acts 2007, No. 265, §1.



RS 9:358.9 - Limitation of liability

§358.9. Limitation of liability

No parenting coordinator shall be personally liable for any act or omission resulting in damage, injury, or loss arising out of the exercise of his official duties and within the course and scope of his appointment by the court. However, this limitation of liability shall not be applicable if the damage, injury, or loss was caused by the gross negligence or willful or wanton misconduct of the parenting coordinator.

Acts 2007, No. 265, §1.



RS 9:359 - Short title

SUBPART H. MILITARY PARENT AND CHILD CUSTODY PROTECTION ACT

§359. Short title

This Subpart may be cited as the "Military Parent and Child Custody Protection Act".

Acts 2010, No. 739, §1.



RS 9:359.1 - Definitions

§359.1. Definitions

As used in this Subpart, the following terms shall have the following meanings:

(1) "Deploying parent" means a parent of a minor child whose parental rights have not been terminated and whose custody or visitation rights have not been restricted by court order to supervised visitation only, by a court of competent jurisdiction who is deployed or has received written orders to deploy with the United States military or any reserve component thereof.

(2) "Deployment" means military service in compliance with mandatory written orders, unaccompanied by any family member, for combat operations, contingency operations, peacekeeping operations, temporary duty, a remote tour of duty, or other active service.

(3) "Order" means any custody or visitation judgment, decree, or order issued by a court of competent jurisdiction in this state or any judgment of another state which has been made executory in this state.

Acts 2010, No. 739, §1.



RS 9:359.2 - Final order; modification prohibited

§359.2. Final order; modification prohibited

The court shall not enter a final order modifying the existing terms of a custody or visitation order until ninety days after the termination of deployment; however, if the matter was fully tried by a court prior to deployment, the court may enter a final order at any time.

Acts 2010, No. 739, §1.



RS 9:359.3 - Material change in circumstances

§359.3. Material change in circumstances

Deployment or the potential for future deployment alone shall not constitute a material change in circumstances for the permanent modification of a custody or visitation order.

Acts 2010, No. 739, §1.



RS 9:359.4 - Temporary modification

§359.4. Temporary modification

A. An existing order of custody or visitation may be temporarily modified to reasonably accommodate the deployment of a parent. Any such order issued in accordance with the provisions of this Subpart shall be entered as a temporary order by the court.

B. Unless the court determines that it is not in the best interest of the child, a temporary modification order shall grant the deploying parent reasonable custody or visitation during periods of approved military leave if the existing order granted the deploying parent custody or visitation prior to deployment. All restrictions on the custody or visitation in the existing order shall remain in effect in the temporary modification order.

C. A temporary modification order shall specify that deployment is the reason for modification and shall require the other parent to provide the court and the deploying parent with written notice thirty days prior to a change of address or telephone number.

D. The court shall have an expedited hearing on any custody or visitation matters, upon the motion of a parent and for good cause shown, when military duties prevent the deploying parent from personally appearing at a hearing scheduled regularly on the docket.

Acts 2010, No. 739, §1.



RS 9:359.5 - Termination of temporary modification order

§359.5. Termination of temporary modification order

A. A temporary modification order terminates by operation of law upon the completion of deployment, and the prior order shall be reinstated. If the other parent has relocated with the child in accordance with the provisions of R.S. 9:355.1 et seq., custody or visitation shall be exercised where the child resides, pending further orders of the court.

B. Notwithstanding the provisions of Subsection A of this Section, the court may, upon motion alleging immediate danger or irreparable harm to the child, grant an expedited hearing on the termination of the temporary modification order and the reinstatement of the prior order, or the court may grant an ex parte order of temporary custody prior to the reinstatement of the prior order. Any ex parte temporary order shall comply with the provisions of Code of Civil Procedure Article 3945.

Acts 2010, No. 739, §1.



RS 9:359.6 - Delegation of visitation

§359.6. Delegation of visitation

The court may delegate some or all of the deploying parent's visitation, upon motion of the deploying parent, to a family member with a substantial relationship to the child if the court determines it is in the best interest of the child. For the purposes of this Section, the court shall consider Civil Code Article 136 in determining the best interest of the child. Delegated visitation shall not create standing to assert separate visitation rights. Delegated visitation shall terminate by operation of law in accordance with the provisions of R.S. 9:359.5 or upon a showing that the delegated visitation is no longer in the best interest of the child.

Acts 2010, No. 739, §1.



RS 9:359.7 - Testimony; evidence

§359.7. Testimony; evidence

The court shall permit the presentation of testimony and evidence by affidavit or electronic means, upon motion of a parent and for good cause shown, when military duties prevent the deploying parent from personally appearing.

Acts 2010, No. 739, §1.



RS 9:359.8 - Lack of existing order of custody or visitation

§359.8. Lack of existing order of custody or visitation

When an order establishing custody or visitation has not been rendered and deployment is imminent, upon the motion of either parent, the court shall expedite a hearing to establish a temporary order in accordance with this Subpart.

Acts 2010, No. 739, §1.



RS 9:359.9 - Duty to cooperate; disclosure of information

§359.9. Duty to cooperate; disclosure of information

A. When military necessity precludes court adjudication prior to deployment, the parties shall cooperate in custody or visitation matters.

B. Within ten days of receipt, a copy of the deployment orders shall be provided to the other parent. When the deployment date is less than ten days after receipt of the orders, a copy shall immediately be provided.

Acts 2010, No. 739, §1.



RS 9:359.10 - Appointment of counsel

§359.10. Appointment of counsel

When the court declines to grant or extend a stay of proceedings in accordance with the Servicemembers Civil Relief Act, 50 U.S.C. Appendix Section 521-522, upon motion of either parent or upon its own motion, the court shall appoint an attorney to represent the child in accordance with the provisions of R.S. 9:345.

Acts 2010, No. 739, §1.



RS 9:359.11 - Jurisdiction

§359.11. Jurisdiction

When a court of this state has issued a custody or visitation order, the absence of a child from this state during the deployment of a parent shall be a "temporary absence" for the purposes of the Uniform Child Custody Jurisdiction and Enforcement Act and this state shall retain exclusive continuing jurisdiction in accordance with the provisions of R.S. 13:1814. The deployment of a parent may not be used as a basis to assert inconvenience of the forum in accordance with the provisions of R.S. 13:1819.

Acts 2010, No. 739, §1.



RS 9:359.12 - Attorney fees

§359.12. Attorney fees

The court may award attorney fees and costs when either party causes unreasonable delays, fails to provide information required in this Subpart, or in any other circumstance in which the court considers it to be appropriate.

Acts 2010, No. 739, §1.



RS 9:359.13 - Applicability

§359.13. Applicability

The provisions of this Subpart shall not apply to any custody or visitation order requested in a verified petition alleging the applicability of the Domestic Abuse Assistance Act, R.S. 46:2131 et seq., Children's Code Article 1564 et seq., or the Post-Separation Family Violence Relief Act, R.S. 9:361 et seq.

Acts 2010, No. 739, §1.



RS 9:361 - Legislative findings

PART IV. POST-SEPARATION FAMILY VIOLENCE RELIEF ACT

§361. Legislative findings

The legislature hereby reiterates its previous findings and statements of purpose set forth in R.S. 46:2121 and 2131 relative to family violence and domestic violence. The legislature further finds that the problems of family violence do not necessarily cease when the victimized family is legally separated or divorced. In fact, the violence often escalates, and child custody and visitation become the new forum for the continuation of the abuse. Because current laws relative to child custody and visitation are based on an assumption that even divorcing parents are in relatively equal positions of power, and that such parents act in the children's best interest, these laws often work against the protection of the children and the abused spouse in families with a history of family violence. Consequently, laws designed to act in the children's best interest may actually effect a contrary result due to the unique dynamics of family violence.

Acts 1992, No. 1091, §1.



RS 9:362 - Definitions

§362. Definitions

As used in this Part:

(1) "Abused parent" means the parent who has not committed family violence.

(2) "Court" means any district court, juvenile court, or family court having jurisdiction over the parents and/or child at issue.

(3) "Court-monitored domestic abuse intervention program" means a program, comprised of a minimum of twenty-six in-person sessions, that follows a model designed specifically for perpetrators of domestic abuse. The offender's progress in the program shall be monitored by the court. The provider of the program shall have all of the following:

(a) Experience in working directly with perpetrators and victims of domestic abuse.

(b) Experience in facilitating batterer intervention groups.

(c) Training in the causes and dynamics of domestic violence, characteristics of batterers, victim safety, and sensitivity of victims.

(4) "Family violence" includes but is not limited to physical or sexual abuse and any offense against the person as defined in the Criminal Code of Louisiana, except negligent injuring and defamation, committed by one parent against the other parent or against any of the children. Family violence does not include reasonable acts of self-defense utilized by one parent to protect himself or herself or a child in the family from the family violence of the other parent.

(5) "Injunction" means a temporary restraining order or a preliminary or a permanent court ordered injunction, as defined in the Code of Civil Procedure, which prohibits the violent parent from in any way contacting the abused parent or the children except for specific purposes set forth in the injunction, which shall be limited to communications expressly dealing with the education, health, and welfare of the children, or for any other purpose expressly agreed to by the abused parent. All such injunctions shall prohibit the violent parent, without the express consent of the abused parent, from intentionally going within fifty yards of the home, school, place of employment, or person of the abused parent and the children, or within fifty feet of any of their automobiles, except as may otherwise be necessary for court ordered visitation or except as otherwise necessitated by circumstances considering the proximity of the parties' residences or places of employment. Such injunctions shall be issued in the form of a Uniform Abuse Prevention Order and transmitted to the Louisiana Protective Order Registry, as required by this Part.

(6) "Sexual abuse" includes but is not limited to acts which are prohibited by R.S. 14:41, 42, 42.1, 43, 43.1, 43.2, 43.4, 78, 80, 81, 81.1, 81.2, 89 and 89.1.

(7) "Supervised visitation" means face-to-face contact between a parent and a child which occurs in the immediate presence of a supervising person approved by the court under conditions which prevent any physical abuse, threats, intimidation, abduction, or humiliation of either the abused parent or the child. The supervising person shall not be any relative, friend, therapist, or associate of the parent perpetrating family violence. With the consent of the abused parent, the supervising person may be a family member or friend of the abused parent. At the request of the abused parent, the court may order that the supervising person shall be a police officer or other competent professional. The parent who perpetrated family violence shall pay any and all costs incurred in the supervision of visitation. In no case shall supervised visitation be overnight or in the home of the violent parent.

Acts 1992, No. 1091, §1; Acts 1995, No. 888, §1; Acts 1997, No. 1156, §4; Acts 2014, No. 194, §1; Acts 2014, No. 333, §1.



RS 9:363 - Ordered mediation prohibited

§363. Ordered mediation prohibited

Notwithstanding any other provision of law to the contrary, in any separation, divorce, child custody, visitation, child support, alimony, or community property proceeding, no spouse or parent who satisfies the court that he or she, or any of the children, has been the victim of family violence perpetrated by the other spouse or parent shall be court ordered to participate in mediation.

Acts 1992, No. 1091, §1.



RS 9:364 - Child custody; visitation

§364. Child custody; visitation

A. There is created a presumption that no parent who has a history of perpetrating family violence shall be awarded sole or joint custody of children. The court may find a history of perpetrating family violence if the court finds that one incident of family violence has resulted in serious bodily injury or the court finds more than one incident of family violence. The presumption shall be overcome only by a preponderance of the evidence that the perpetrating parent has successfully completed a court-monitored domestic abuse intervention program as defined in R.S. 9:362, is not abusing alcohol and the illegal use of drugs scheduled in R.S. 40:964, and that the best interest of the child or children requires that parent's participation as a custodial parent because of the other parent's absence, mental illness, or substance abuse, or such other circumstances which affect the best interest of the child or children. The fact that the abused parent suffers from the effects of the abuse shall not be grounds for denying that parent custody.

B. If the court finds that both parents have a history of perpetrating family violence, custody shall be awarded solely to the parent who is less likely to continue to perpetrate family violence. In such a case, the court shall mandate completion of a court-monitored domestic abuse intervention program by the custodial parent. If necessary to protect the welfare of the child, custody may be awarded to a suitable third person, provided that the person would not allow access to a violent parent except as ordered by the court.

C. If the court finds that a parent has a history of perpetrating family violence, the court shall allow only supervised child visitation with that parent, conditioned upon that parent's participation in and completion of a court-monitored domestic abuse intervention program. Unsupervised visitation shall be allowed only if it is shown by a preponderance of the evidence that the violent parent has completed a treatment program, is not abusing alcohol and psychoactive drugs, and poses no danger to the child, and that such visitation is in the child's best interest.

D. If any court finds, by clear and convincing evidence, that a parent has sexually abused his or her child or children, the court shall prohibit all visitation and contact between the abusive parent and the children, until such time, following a contradictory hearing, that the court finds, by a preponderance of the evidence, that the abusive parent has successfully completed a treatment program designed for such sexual abusers, and that supervised visitation is in the children's best interest.

Acts 1992, No. 1091, §1; Acts 1995, No. 888, §1; Acts 2014, No. 194, §1.



RS 9:364.1 - Visitation with incarcerated parent

§364.1. Visitation with incarcerated parent

A. If the court authorizes visitation with an incarcerated parent, as part of such visitation order the court shall include restrictions, conditions, and safeguards as are necessary to protect the mental and physical health of the child and minimize the risk of harm to the child.

B. A court considering the supervised visitation of a minor child with an incarcerated parent shall consider the best interest of the child, including but not limited to:

(1) The length and quality of the prior relationship between the child and the parent.

(2) Whether the child is in need of guidance, enlightenment, or tutelage which can best be provided by the parent.

(3) The preference of the child if he is determined to be of sufficient maturity to express a preference.

(4) The willingness of the relative to encourage a close relationship between the child and his parent or parents, including the willingness of the child's custodial parent, caretaker, or legal guardian to voluntarily take the child to the incarcerated parent's place of incarceration for supervised visitation.

(5) The mental and physical health of the child and the parent.

(6) The length of time that the child lived with the parent prior to the parent's incarceration.

(7) The desirability of maintaining the continuity of the relationship between the child and the incarcerated parent.

(8) The costs of travel and other expenses incurred by visitation at the place of incarceration, and who will bear responsibility for such costs.

(9) The effect upon the child of supervised visitation in the place of incarceration and the feasibility, if any, of alternative or additional use of technology for visitation pursuant to R.S. 9:357.

(10) Other testimony or evidence as the court may consider applicable.

Acts 2014, No. 383, §1.



RS 9:365 - Qualification of mental health professional

§365. Qualification of mental health professional

Any mental health professional appointed by the court to conduct a custody evaluation in a case where family violence is an issue shall have current and demonstrable training and experience working with perpetrators and victims of family violence.

Acts 1992, No. 1091, §1.



RS 9:366 - Injunctions

§366. Injunctions

A. All separation, divorce, child custody, and child visitation orders and judgments in family violence cases shall contain an injunction as defined in R.S. 9:362. Upon issuance of such injunction, the judge shall cause to have prepared a Uniform Abuse Prevention Order as provided in R.S. 46:2136.2(C), shall sign such order, and shall immediately forward it to the clerk of court for filing on the day that the order is issued. The clerk of the issuing court shall transmit the Uniform Abuse Prevention Order to the Judicial Administrator's Office, Louisiana Supreme Court, for entry into the Louisiana Protective Order Registry, as provided in R.S. 46:2136.2(A), by facsimile transmission or direct electronic input as expeditiously as possible, but no later than the end of the next business day after the order is filed with the clerk of court. The clerk of the issuing court shall also send a copy of the Uniform Abuse Prevention Order, as provided in R.S. 46:2136.2(C), or any modification thereof, to the chief law enforcement officer of the parish where the person or persons protected by the order reside by facsimile transmission or direct electronic input as expeditiously as possible, but no later than the end of the next business day after the order is filed with the clerk of court. A copy of the Uniform Abuse Prevention Order shall be retained on file in the office of the chief law enforcement officer until otherwise directed by the court.

B. Any violation of the injunction, if proved by the appropriate standard, shall be punished as contempt of court, and shall result in a termination of all court-ordered child visitation.

Acts 1992, No. 1091, §1; Acts 1995, No. 888, §1; Acts 2003, No. 750, §3; Acts 2014, No. 317, §1.



RS 9:367 - Costs

§367. Costs

In any family violence case, all court costs, attorney fees, evaluation fees, and expert witness fees incurred in furtherance of this Part shall be paid by the perpetrator of the family violence, including all costs of medical and psychological care for the abused spouse, or for any of the children, necessitated by the family violence.

Acts 1992, No. 1091, §1.



RS 9:368 - Other remedies not affected

§368. Other remedies not affected

This Part shall in no way affect the remedies set forth in R.S. 46:2131 through 2142, the Criminal Code, the Children's Code, the Civil Code, or elsewhere; however, the court, in any case brought under R.S. 46:2131 et seq., may impose the remedies provided herein.

Acts 1992, No. 1091, §1; Acts 2015, No. 221, §3.



RS 9:369 - Limitations

§369. Limitations

No public funds allocated to programs which provide services to victims of domestic violence shall be used to provide services to the perpetrator of domestic violence.

Acts 1992, No. 1091, §1.



RS 9:371 - Injunction against alienation or encumbrance; spouse's right to demand

PART V. INJUNCTIONS AND INCIDENTAL ORDERS

§371. Injunction against alienation or encumbrance; spouse's right to demand

A. In a proceeding for divorce, a spouse may obtain an injunction restraining or prohibiting the disposition or encumbrance of community property until further order of the court.

B. To be effective against a federally insured financial institution, an injunction granted under the provisions of this Section shall be served in accordance with the provisions of R.S. 6:285(C). An injunction granted pursuant to the provisions of this Section shall be effective only against accounts, safe deposit boxes, or other assets listed or held in the name of the following:

(1) One or both of the spouses named in the injunction.

(2) Another party or business entity specifically named in the injunction.

C. A federally insured financial institution shall not be liable for loss or damages resulting from its actions to comply with the injunction provided that the requirements of this Section have been met.

Acts 1990, No. 1009, §7, eff. Jan. 1, 1991; Acts 2012, No. 582, §1.



RS 9:372 - Injunction against abuse; form; central registry

§372. Injunction against abuse; form; central registry

A. In a proceeding for divorce, a court may grant an injunction prohibiting a spouse from physically or sexually abusing the other spouse or a child of either of the parties.

B. Immediately upon rendering a decision granting relief provided in Subsection A of this Section, the judge shall cause to have prepared a Uniform Abuse Prevention Order, as provided in R.S. 46:2136.2(C), shall sign such order, and shall immediately forward it to the clerk of court for filing on the day that the order is issued.

C. The clerk of the issuing court shall transmit the Uniform Abuse Prevention Order to the Judicial Administrator's Office, Louisiana Supreme Court, for entry into the Louisiana Protective Order Registry, as provided in R.S. 46:2136.2(A), by facsimile transmission or direct electronic input as expeditiously as possible, but no later than the end of the next business day after the order is filed with the clerk of court. The clerk of the issuing court shall also send a copy of the Uniform Abuse Prevention Order, as provided in R.S. 46:2136.2(C), or any modification thereof, to the chief law enforcement officer of the parish where the person or persons protected by the order reside by facsimile transmission or direct electronic input as expeditiously as possible, but no later than the end of the next business day after the order is filed with the clerk of court. A copy of the Uniform Abuse Prevention Order shall be retained on file in the office of the chief law enforcement officer until otherwise directed by the court.

Acts 1990, No. 1009, §7, eff. Jan. 1, 1991; Acts 1997, No. 1156, §4; Acts 2003, No. 750, §3; Acts 2014, No. 317, §1.



RS 9:372.1 - Injunction against harassment

§372.1. Injunction against harassment

In a proceeding for divorce, a court may grant an injunction prohibiting a spouse from harassing the other spouse.

Acts 2003, No. 750, §3.



RS 9:373 - Removal of personal property

§373. Removal of personal property

A. In a proceeding for divorce, a court may grant an ex parte order requiring the sheriff or appropriate law enforcement officer to accompany a spouse to the family residence or another location designated by the court so that personal property specified in the order may be obtained by that spouse.

B. Personal property which may be obtained by a court order issued under this Section includes, but is not limited to, the following:

(1) Items of personal wearing apparel belonging to the petitioning spouse or belonging to any children in the custody of the spouse.

(2) Food and eating utensils necessary for the spouse or any children in the custody of the spouse.

(3) Any other item or items deemed necessary by the court for the safety or well-being of the spouse or any children in the custody of the spouse.

Acts 1990, No. 1009, §7, eff. Jan. 1, 1991.



RS 9:374 - Possession and use of family residence or community movables or immovables

§374. Possession and use of family residence or community movables or immovables

A. When the family residence is the separate property of either spouse, after the filing of a petition for divorce or in conjunction therewith, the spouse who has physical custody or has been awarded temporary custody of the minor children of the marriage may petition for, and a court may award to that spouse, after a contradictory hearing, the use and occupancy of the family residence pending the partition of the community property or one hundred eighty days after termination of the marriage, whichever occurs first. In these cases, the court shall inquire into the relative economic status of the spouses, including both community and separate property, and the needs of the children, and shall award the use and occupancy of the family residence to the spouse in accordance with the best interest of the family. The court shall consider the granting of the occupancy of the family residence in awarding spousal support.

B. When the family residence is community property or is owned by the spouses in indivision, or the spouses own community movables or immovables, after or in conjunction with the filing of a petition for divorce or for separation of property in accordance with Civil Code Article 2374, either spouse may petition for, and a court may award to one of the spouses, after a contradictory hearing, the use and occupancy of the family residence and use of community movables or immovables pending partition of the property or further order of the court, whichever occurs first. In these cases, the court shall inquire into the relative economic status of the spouses, including both community and separate property, and the needs of the children, if any, and shall award the use and occupancy of the family residence and the use of any community movables or immovables to the spouse in accordance with the best interest of the family. If applicable, the court shall consider the granting of the occupancy of the family residence and the use of community movables or immovables in awarding spousal support.

C. A spouse who, in accordance with the provisions of Subsection A or B of this Section, uses and occupies or is awarded by the court the use and occupancy of the family residence, a community immovable occupied as a residence, or a community manufactured home as defined in R.S. 9:1149.2 and occupied as a residence, regardless of whether it has been immobilized, shall not be liable to the other spouse for rental for the use and occupancy, except as hereafter provided. If the court awards use and occupancy to a spouse, it shall at that time determine whether to award rental for the use and occupancy and, if so, the amount of the rent. The parties may agree to defer the rental issue for decision in the partition proceedings. If the parties agreed at the time of the award of use and occupancy to defer the rental issue, the court may make an award of rental retroactive to the date of the award of use and occupancy.

D. The court may determine whether a residence is separate or community property, or owned in indivision, in the contradictory hearing authorized under the provisions of this Section.

E.(1) In a proceeding for divorce or thereafter, a summary proceeding shall be undertaken by the court upon request of either party to allocate the use of community property, including monetary assets, bank accounts, savings plans, and other divisible movable property pending partition.

(2) The court shall determine allocation of community property after considering:

(a) The custody of the children and exclusive use and occupancy of the family residence.

(b) The total community property.

(c) The need of a spouse for funds to maintain a household prior to partition.

(d) The need of a spouse to receive legal representation during the course of the proceedings.

(3) Upon court order, each spouse shall provide the other a complete accounting of all allocated community property to demonstrate compliance with Civil Code Article 2369.3.

Acts 1990, No. 1009, §7, eff. Jan. 1, 1991; Acts 1995, No. 965, §1; Acts 1997, No. 614, §1; Acts 2001, No. 903, §1; Acts 2001, No. 1082, §1; Acts 2004, No. 668, §1, eff. July 5, 2004; Acts 2008, No. 408, §1; Acts 2009, No. 204, §2.



RS 9:375 - Award of attorney's fees

§375. Award of attorney's fees

A. When the court renders judgment in an action to make executory past-due payments under a spousal or child support award, or to make executory past-due installments under an award for contributions made by a spouse to the other spouse's education or training, it shall, except for good cause shown, award attorney's fees and costs to the prevailing party.

B. When the court renders judgment in an action to enforce child visitation rights it shall, except for good cause shown, award attorney's fees and costs to the prevailing party.

Acts 1990, No. 1009, §7, eff. Jan. 1, 1991.



RS 9:376 - REPEALED BY ACTS 1993, NO. 261, 9, EFF. JAN. 1, 1994.

§376. REPEALED BY ACTS 1993, NO. 261, §9, EFF. JAN. 1, 1994.



RS 9:381 - TRANSITIONAL PROVISIONS

CHAPTER 2. TRANSITIONAL PROVISIONS

PART I. DIVORCE

§381. Actions pending on effective date of divorce revision act; law governing

This Act* does not apply to actions for separation from bed and board or divorce or actions for incidental relief commenced before January 1, 1991, or to reconventional demands thereto, whenever filed. Such actions are to be governed by the law in effect prior to January 1, 1991.

Acts 1990, No. 1009, §7, eff. Jan. 1, 1991; Acts 1997, No. 1078, §6, eff. Jan. 1, 1998.

*As appears in Acts 1990, No. 1009.



RS 9:382 - Present effect of judgment of separation from bed and board

§382. Present effect of judgment of separation from bed and board

A judgment of separation from bed and board or divorce rendered before January 1, 1998, or a judgment rendered in an action governed by R.S. 9:381, shall have the same effect that it had prior to January 1, 1998. These effects include but are not limited to:

(1) Spouses who are judicially separated shall retain that status until either reconciliation or divorce.

(2) A judicial determination of fault or freedom from fault made prior to January 1, 1998, shall have the same effect on the right to claim spousal support as it had prior to January 1, 1998.

(3) A judgment of separation or divorce rendered prior to January 1, 1998, without a determination of fault shall not preclude a subsequent adjudication of fault as a bar to spousal support.

Acts 1990, No. 1009, §7, eff. Jan. 1, 1991; Acts 1997, No. 1078, §3, eff. Jan. 1, 1998.



RS 9:383 - Judgment of divorce after judgment of separation

§383. Judgment of divorce after judgment of separation

A. Any person who is judicially separated before January 1, 1991, may obtain a judgment of divorce if there has been no reconciliation between the spouses for a period of six months or more from the date the judgment of separation from bed and board was signed. If an appeal is taken from a judgment of separation from bed and board, a suit for divorce pursuant to this Section may not be commenced until the judgment becomes final and definitive as provided by Articles 2166 and 2167 of the Code of Civil Procedure.

B. This Section shall be effective until January 1, 1992, and thereafter spouses who are judicially separated shall be governed by the provisions of this Act* in obtaining a judgment of divorce.

Acts 1990, No. 1009, §7, eff. Jan. 1, 1991.

*As appears in Acts 1990, No. 1009.



RS 9:384 - Effect of reconciliation on community

§384. Effect of reconciliation on community

A. If spouses who were judicially separated by a judgment signed before January 1, 1991, or by a judgment rendered in an action governed by R.S. 9:381, reconcile after September 6, 1985, their community of acquets and gains shall be reestablished between the spouses, as of the date of filing of the original petition in the action in which the separation judgment was rendered, unless the spouses execute prior to the reconciliation a matrimonial agreement that the community will not be reestablished upon reconciliation. This matrimonial agreement shall not require court approval.

B. Reestablishment of a community property regime under the provisions of this Section shall be effective toward third persons only upon filing notice of the reestablishment for registry in accordance with the provisions of Civil Code Article 2332. The reestablishment of the community shall not prejudice the rights of third persons validly acquired prior to filing notice of the reestablishment nor shall it affect a prior community property partition between the spouses.

Acts 1990, No. 1009, §7, eff. Jan. 1, 1991; Acts 1995, No. 1233, §1.

NOTE: Acts 1995, No. 1233, §2 provides that the provisions of the Act are remedial and shall be applied retroactively.



RS 9:385 - Actions pending on effective date of child custody and support revision act; law governing

PART II. CHILD CUSTODY AND SUPPORT

§385. Actions pending on effective date of child custody and support revision act; law governing

Acts 1993, No. 261 does not apply to actions for separation from bed and board or divorce or actions for incidental relief commenced before January 1, 1994, or to reconventional demands thereto, whenever filed. Such actions are to be governed by the law in effect prior to January 1, 1994.

Acts 1993, No. 261, §8, eff. Jan. 1, 1994; Acts 1997, No. 1078, §6, eff. Jan. 1, 1998.



RS 9:386 - Actions pending on effective date of spousal support revision act; law governing

PART III. SPOUSAL SUPPORT

§386. Actions pending on effective date of spousal support revision act; law governing

Acts 1997, No. 1078 does not apply to actions for separation from bed and board or divorce or actions for incidental relief commenced before January 1, 1998, or to reconventional demands thereto, whenever filed. Such actions are to be governed by the law in effect prior to January 1, 1998.

Acts 1997, No. 1078, §4, eff. Jan. 1, 1998.



RS 9:387 - Spousal support; period of grace after effective date of spousal support revision act

§387. Spousal support; period of grace after effective date of spousal support revision act

A person who is entitled to assert a claim for spousal support, and who is adversely affected by the provisions of Acts 1997, No. 1078, has one year from January 1, 1998, within which to assert a claim under the law in effect prior to that date.

Acts 1997, No. 1078, §4, eff. Jan. 1, 1998.



RS 9:391 - Repealed by Acts 2004, No. 26, §15.

CODE TITLE VI--OF MASTER AND SERVANT [BLANK]

CODE TITLE VII--PARENT AND CHILD

CHAPTER 1. CHILDREN

PART I. LEGITIMATION

§391. Repealed by Acts 2004, No. 26, §15.



RS 9:391.1 - Child conceived after death of husband

§391.1. Child conceived after death of parent

A. Notwithstanding the provisions of any law to the contrary, any child conceived after the death of a decedent, who specifically authorized in writing his surviving spouse to use his gametes, shall be deemed the child of such decedent with all rights, including the capacity to inherit from the decedent, as the child would have had if the child had been in existence at the time of the death of the deceased parent, provided the child was born to the surviving spouse, using the gametes of the decedent, within three years of the death of the decedent.

B. Any heir or legatee of the decedent whose interest in the succession of the decedent will be reduced by the birth of a child conceived as provided in Subsection A of this Section shall have one year from the birth of such child within which to bring an action to disavow paternity.

Acts 2001, No. 479, §1; Acts 2003, No. 495, §1.



RS 9:392 - Acknowledgment; requirements; content

§392. Acknowledgment; requirements; content

A. Prior to the execution of an acknowledgment of paternity, the notary shall apprise in writing and orally, which may include directing them to video or audio presentations, the mother and alleged father making the acknowledgment of the following:

(1) Either party has the right to request a genetic test to determine if the alleged father is the biological father of the child.

(2) The alleged father has the right to consult an attorney before signing an acknowledgment of paternity.

(3) If the alleged father does not acknowledge the child, the mother has the right to file a paternity suit to establish paternity.

(4) After the alleged father signs an acknowledgment of paternity, he has the right to pursue visitation with the child and the right to petition for custody.

(5) Once an acknowledgment of paternity is signed, the father may be obligated to provide support for the child.

(6) Once an acknowledgment of paternity is signed, the child will have inheritance rights and any rights afforded children born in wedlock.

(7)(a) An alleged father who executed an authentic act of acknowledgment may revoke the act, without cause, before the earlier of the following:

(i) Sixty days after the signing of the act, in a judicial hearing for the limited purpose of revoking the acknowledgment.

(ii) A judicial hearing relating to the child, including a child support proceeding, wherein the alleged father who executed the authentic act of acknowledgment is a party to the proceeding.

(b) Thereafter, the acknowledgment of paternity may be voided only upon proof, by clear and convincing evidence, that such act was induced by fraud, duress, material mistake of fact, or error, or that the alleged father who executed the authentic act of acknowledgment is not the biological father.

(c) Except for good cause shown, the court shall not suspend any legal responsibilities or obligations, including a support obligation, of the party or parties during the pendency of the proceeding authorized in this Section.

(8) All parties to the action have any other rights and responsibilities which may be afforded by law now or in the future.

B. In addition to the general requirements of the Civil Code, an acknowledgment of a child born outside of marriage shall include the social security numbers of the father and mother, and, in accordance with the provisions of 42 U.S.C. 652(a)(7) and 42 U.S.C. 666(a)(5)(D), shall include all minimum requirements specified by the secretary of the United States Department of Health and Human Services. Failure to recite a party's social security number as required herein shall not affect the validity of the declaration.

Acts 1997, No. 1243, §1; Acts 1998, 1st Ex. Sess., No. 6, §1, eff. July 1, 1998; Acts 2004, No. 26, §5; Acts 2006, No. 344, §4, eff. June 13, 2006; Acts 2006, No. 470, §1, eff. June 22, 2006; Acts 2010, No. 173, §1.



RS 9:392.1 - Acknowledgment; obligation to support; visitation

§392.1. Acknowledgment; obligation to support; visitation

In child support, custody, and visitation cases, the acknowledgment of paternity by authentic act is deemed to be a legal finding of paternity and is sufficient to establish an obligation to support the child and to establish visitation without the necessity of obtaining a judgment of paternity.

Acts 2006, No. 344, §4, eff. June 13, 2006.



RS 9:393 - Full faith and credit of acknowledgments

§393. Full faith and credit of acknowledgments

Full faith and credit shall be given by Louisiana courts to an affidavit acknowledging paternity executed in any state in accordance with the laws and procedures of that state.

Acts 1997, No. 1243, §1.



RS 9:394 - Evidence of hospital bills and tests in paternity action

§394. Evidence of hospital bills and tests in paternity action

In an action to establish paternity, originals or certified copies of bills for pregnancy, childbirth, and genetic testing shall be admissible as an exception to the hearsay rule and shall be prima facie evidence that the amounts reflected on the bills were incurred for such services or testing on behalf of the child. Extrinsic evidence of authenticity of the bills, or their duplicates, as a condition precedent to admissibility shall not be required.

Acts 1997, No. 1242, §1.



RS 9:395 - Paternity proceedings; special requirements

§395. Paternity proceedings; special requirements

A. Each party in a paternity proceeding shall advise the state case registry of his current address and telephone number, social security number, driver's license number, and the name, address, and telephone number of his current employer and of any change in this information during the pendency of the proceeding and thereafter. If any of this information is unavailable, the party shall submit a statement to this effect with the state case registry. Information submitted pursuant to this Section shall be available for inspection by the parties in the proceeding but shall otherwise be confidential except as provided in this Section.

B. Any order entered or judgment rendered shall require the parties to provide the state case registry with any change in the information required by this Section which occurs after the date of the entry or rendering.

C. Upon entry of an order or upon receipt of any change in this information during the pending proceeding, the clerk of court shall forward this information to the state case registry in accordance with R.S. 46:236.10.

Acts 1998, 1st Ex. Sess., No. 8, §1, eff. April 24, 1998.



RS 9:395.1 - Repealed by Acts 2006, No. 344, §7, eff. June 13, 2006.

§395.1. Repealed by Acts 2006, No. 344, §7, eff. June 13, 2006.



RS 9:396 - Authority for test; ex parte orders; use of results

PART I-A. BLOOD OR TISSUE SAMPLING FOR

DETERMINATION OF PATERNITY

§396. Authority for test; ex parte orders; use of results

A.(1) Notwithstanding any other provision of law to the contrary, in any civil action in which paternity is a relevant fact, or in an action en desaveu, the court may, on its own initiative, or shall, under either of the following circumstances, order the mother, child, and alleged father, or the mother's husband or former husband in an action en desaveu, to submit to the collection of blood or tissue samples, or both, and direct that inherited characteristics in the samples, including but not limited to blood and tissue type, be determined by appropriate testing procedures:

(a) Upon request made by or on behalf of any person whose blood or tissue is involved, provided that such request is supported by a sworn affidavit alleging specific facts which either tend to prove or deny paternity.

(b) Upon motion of any party to the action made at a time so as not to delay the proceedings unduly.

(2) If any party refuses to submit to such tests, the court may resolve the question of paternity against such party or enforce its order if the rights of others and the interests of justice so require.

B.(1) The district attorney, in assisting the Department of Children and Family Services in establishing paternity as authorized by R.S. 46:236.1.1 et seq., may file a motion with a court of proper jurisdiction and venue prior to and without the necessity of filing any other legal proceeding. Upon ex parte motion of the district attorney and sworn affidavit of the party alleging specific facts tending to prove paternity and other facts necessary to establish the jurisdiction and venue of the court, the court shall issue an ex parte order directing the mother, her husband or former husband, child, and alleged father to appear at a certain date and time to submit to the collection of blood or tissue samples, or both, and shall direct that inherited characteristics in the samples, including but not limited to blood and tissue type, be determined by appropriate testing procedures. The order shall be personally served upon the alleged father. If any party refuses to submit to such tests, the court, in a subsequent civil action in which paternity is a relevant fact, may resolve the question of paternity against such party or enforce its order if the rights of others and the interests of justice so require.

(2) If the written report of the results of the initial testing absolves a party from the allegation of paternity, the district attorney and the department shall be enjoined from initiating any subsequent civil action against that party to establish paternity of the same child. If the written report fails to absolve a party from the allegation of paternity, such report may be used by the district attorney or the department as evidence against the alleged father in any subsequent civil action for the establishment of paternity or by the alleged father in any subsequent proceeding in which filiation is an issue.

C.(1) Prior to ordering the alleged father to submit to paternity testing under the provisions of this Section, the court may, upon motion of the alleged father and after a contradictory hearing, order a person presumed to be the father of the child, pursuant to the provisions of the Civil Code, to produce the results of prior blood or tissue testing or to submit to the collection of blood or tissue samples, or both, and direct that inherited characteristics in the samples, including but not limited to blood and tissue type, be determined by appropriate testing procedures. If the written report of the results of the testing negates the presumption that this person is the father of the child, only then may the court order the alleged father to submit to paternity testing.

(2) If a presumed father is unknown by the parties or unavailable to submit to testing, then the court shall resolve the matter in the interest of justice in chambers.

Acts 1990, No. 789, §1; Acts 1992, No. 407, §1; Acts 1998, 1st Ex. Sess., No. 6, §1, eff. July 1, 1998; Acts 1999, No. 922, §1; Acts 2003, No. 1068, §9, eff. July 2, 2003; Acts 2006, No. 344, §4, eff. June 13, 2006.



RS 9:397 - Selection of expert

§397. Selection of expert

The tests shall be conducted by a court appointed expert or experts qualified as examiners of blood or tissue samples for inherited characteristics, including but not limited to blood and tissue type. The number and qualifications of such expert or experts shall be determined by the court.

Acts 1972, No. 521, §2; Acts 1985, No. 38, §1; Acts 1992, No. 407, §1.



RS 9:397.1 - Compensation of expert witnesses and recovery of testing costs

§397.1. Compensation of expert witnesses and recovery of testing costs

A. The costs of the blood or tissue tests conducted by the expert witness appointed by the court shall be fixed at a reasonable amount. The costs shall be advanced by the party who requested that such tests be conducted. If the court orders the blood or tissue tests on its own motion, the petitioner shall advance the costs of the tests. In either case, the court shall tax the costs to the party against whom judgment is rendered. The compensation of each expert witness appointed by the court and called by a party shall be fixed at a reasonable amount. It shall be paid by the party against whom judgment is rendered, which shall be taxed as costs of court.

B. If the state, a political subdivision of the state, or the petitioner pays the initial costs of testing under this Part in a paternity action, the state, political subdivision, or petitioner may recover those costs from an individual only if he is found to be the father of the child in the action. If an income assignment order is issued, the reimbursement for the costs shall be ordered through the income assignment order. If an income assignment order has not been issued, the court shall determine the manner in which the reimbursement for the costs shall be made.

Acts 1988, No. 425, §1; Acts 1992, No. 406, §1; Acts 1992, No. 407, §1; Acts 2008, No. 444, §1.



RS 9:397.2 - Chain of custody of blood or tissue samples

§397.2. Chain of custody of blood or tissue samples

The chain of custody of blood or tissue samples taken under this Part may be established if documentation of the chain of custody is submitted with the expert's report and if such documentation was made at or near the time of the chain of custody and was made in the course of regularly conducted business activity.

Acts 1972, No. 521, §4; Acts 1985, No. 38, §1; Acts 1992, No. 407, §1; Acts 1999, No. 1127, §1.



RS 9:397.3 - Admissibility and effect of test results

§397.3. Admissibility and effect of test results

A.(1) A written report of the results of the initial testing, certified by a sworn affidavit by the expert who supervised the tests, shall be filed in the suit record. The affidavit shall state in substance:

(a) That the affiant is qualified as an examiner of blood or tissue samples for inherited characteristics, including but not limited to blood and tissue types, to administer the test and shall give the affiant's name, address, telephone number, qualifications, education, and experience.

(b) How the tested individuals were identified when the samples were obtained.

(c) Who obtained the samples and how, when, and where the samples were obtained.

(d) The chain of custody of the samples from the time obtained until the tests were completed.

(e) The results of the test and the probability of paternity as calculated by an expert based on the test results.

(f) The procedures performed to obtain the test results.

(2) A notice that the report has been filed shall be mailed by certified mail to all parties by the clerk of court or shall be served in accordance with Code of Civil Procedure Article 1314.

(3) A party may challenge the testing procedure within thirty days of the date of receipt or service of the notice.

B.(1) If the court finds there has been a procedural error in the administration of the tests, the court shall order an additional test made by the same laboratory or expert.

(2)(a) If there is no timely challenge to the testing procedure or if the court finds there has been no procedural error in the testing procedure, the certified report shall be admitted in evidence at trial as prima facie proof of its contents, provided that the party against whom the report is sought to be used may summon and examine those making the original of the report as witnesses under cross-examination. The summons for the individual making the original of the report may be served through his employer's agent for service of process listed with the secretary of state or served pursuant to R.S. 13:3201 et seq.

(b) A certified report of blood or tissue sampling which indicates by a ninety-nine and nine-tenths percentage point threshold probability that the alleged father is the father of the child creates a rebuttable presumption of paternity.

C. Any additional testing ordered by the court pursuant to this Part shall be proved by the testimony of the expert.

D. If the court finds that the conclusions of all the experts as disclosed by the reports, based upon the tests, are that the alleged father is not the father of the child, the question of paternity shall be resolved accordingly. If the experts disagree in their findings or conclusions, the question shall be submitted upon all the evidence.

Acts 1972, No. 521, §5; Acts 1985, No. 38, §1; Acts 1988, No. 298, §1; Acts 1995, No. 1144, §1; Acts 1999, No. 1127, §1.



RS 9:398 - Applicability to criminal actions

§398. Applicability to criminal actions

This part shall apply to criminal cases subject to the following limitations and provisions:

(1) An order for the tests shall be made only upon application of a party or on the court's initiative;

(2) The compensation of the experts shall be paid by the parish of the party's domicile under order of court;

(3) The court may direct a verdict of acquittal upon the conclusions of all the experts under the provisions of R.S. 9:397.3(D), otherwise the case shall be submitted for determination upon all the evidence.

Acts 1972, No. 521, §6.



RS 9:398.1 - Award of attorney's fees in actions to establish paternity

§398.1. Award of attorney's fees in actions to establish paternity

When the court renders judgment in favor of a party seeking to establish paternity, it shall, except for good cause shown, award attorney's fees costs to the prevailing party. However, the provisions of this Section shall not apply to compensation of expert witnesses and recovery of blood or tissue testing costs in accordance with R.S. 9:397.1.

Acts 1991, No. 854, §2; Acts 1992, No. 407, §1.



RS 9:398.2 - Petition for order to submit to blood or tissue tests prior to bringing filiation action

§398.2. Petition for order to submit to blood or tissue tests prior to bringing filiation action

A.(1) Notwithstanding any other provision of law to the contrary, the husband of the mother, prior to filing an action of disavowal of a child born or conceived during his marriage to the mother and prior to the expiration of the time required to file an action of disavowal, may petition a court of proper jurisdiction and venue for an order directing the mother, child, and petitioner to submit to the collection of blood or tissue samples, or both, for determination of paternity for the purpose of exercising rights relating to the child. The filing of the petition suspends the period for bringing the disavowal action for a period of one year from the date the petition is filed.

(2) Notwithstanding any other provision of law to the contrary, the alleged biological father of a child born outside of marriage, prior to filing any action to establish filiation of the child, may petition a court of proper jurisdiction and venue for an order directing the mother, child, and petitioner to submit to the collection of blood or tissue samples, or both, for determination of paternity for the purpose of exercising rights relating to the child.

B. The petition authorized in Paragraphs (1) and (2) of Subsection A of this Section shall name the mother as defendant and shall allege specific facts tending to prove the relationship or the circumstances of any physical relationship with the mother, or facts tending to prove paternity, and other facts necessary to establish the jurisdiction and venue of the court.

C. The court, after contradictory hearing, may order the parties to submit to blood or tissue samples, or both, and direct that inherited characteristics in the samples, including but not limited to blood and tissue type, be determined by appropriate testing procedures as provided in this Part.

D. If the court issues an order directing blood or tissue tests, or both, the provisions of R.S. 9:397 through 397.2 and 397.3(A) and (B) shall be applicable to the selection and compensation of experts, payment of testing costs, establishment of chain of custody, filing of test results in the court record, and authority of the court to order additional tests if it finds there has been a procedural error in the administration of the tests.

E. The court shall not make a determination of paternity based on the test results and conclusions of the experts filed in the record; however, the test results shall be admissible in any subsequent action filed by any of the parties relating to filiation of the child.

F. The provisions of this Section shall not in any manner affect the status of a child whose legal father is the husband of the mother who does not timely disavow paternity of the child nor affect any right that a child may have to file an action of filiation as provided by law.

Acts 1995, No. 1206, §1; Acts 2004, No. 26, §5; Acts 2006, No. 344, §4, eff. June 13, 2006.



RS 9:399 - Establishment of child support; interim order during proceeding; final order following judgment of paternity

PART I-B. ESTABLISHMENT OF CHILD SUPPORT

IN PATERNITY PROCEEDING

§399. Establishment of child support; interim order during proceeding; final order following judgment of paternity

A. In a proceeding for the determination of paternity and upon motion of any party, the court presiding over the paternity issue shall issue an order of interim child support if there is clear and convincing evidence of paternity on the basis of genetic testing or other evidence susceptible of independent verification or corroboration.

B. If no interim child support was ordered pursuant to Subsection A of this Section, a judgment for final child support rendered against a defendant who has acknowledged paternity after a paternity suit has been filed or has been adjudged in a suit to establish paternity to be the parent of the child for whom support is ordered shall be effective from the date on which the paternity suit was filed. In the event the court finds good cause for not making the award retroactive to the date of the filing of the paternity suit, the court may make the award retroactive to a date subsequent to the filing of the paternity suit, but in no event shall the award be fixed later than the date of the rendition of the paternity judgment. Any monetary support provided by the judgment debtor, from the date the petition for support is filed to the date the final support order is issued to or on behalf of the person for whom support is ordered, may be credited to the judgment debtor against the amount of the judgment.

Acts 1985, No. 376, §1; Acts 1997, No. 1247, §1, eff. July 1, 1997.



RS 9:399.1 - Dismissal of final order following judgment of paternity; time periods; procedure; effects

§399.1. Dismissal of final order following judgment of paternity; time periods; procedure; effects

A. Notwithstanding any other provision of law, a judgment establishing paternity may be set aside or vacated by the adjudicated father of a child, the child, the mother of the child, or the legal representative of any of these persons. The proceeding shall be instituted by ordinary process in a court of competent jurisdiction and service shall be made upon the office of children and family services, child support enforcement section of the Department of Children and Family Services, if services are being provided by the department. The burden of proof shall be upon the party seeking to set aside or vacate the judgment of paternity. The proceeding shall be brought within a two-year period commencing with the date on which the adjudicated father knew or should have known of a judgment that established him as the father of the child or commencing with the date the adjudicated father knew or should have known of the existence of an action to adjudicate the issue of paternity, whichever is first.

B. Subsection A of this Section does not apply if the child is presumed to be a child of a marriage between the mother and the legal father.

C. If the court finds there is a substantial likelihood that the adjudicated father is not the biological father, it shall order genetic tests pursuant to R.S. 9:396. Nothing herein shall preclude the introduction of other evidence if it is not possible to conduct genetic testing.

D. The test results certified under oath by an authorized representative of an accredited laboratory shall be filed with the court and shall be admissible on the issue of paternity in accordance with R.S. 9:397.3. If the test results show a statistical probability of paternity of ninety-nine point nine percent or greater, a rebuttable presumption of paternity shall be established. If the adjudicated father is found to be excluded by the tests, the court shall nullify the judgment of paternity.

E. Except for good cause shown, the court shall not suspend, during the pendency of this proceeding, any legal obligations including a support obligation of the adjudicated father.

F.(1) If a judgment of paternity is set aside, vacated, or dismissed, the court shall dismiss any obligation of child support.

(2) A judgment dismissing an established order of support does not affect any child support payment or arrearages paid, due, or owing prior to the date the action to set aside or vacate the judgment of paternity was filed.

(3) The judgment dismissing an established order of support shall be served upon the office of children and family services, child support enforcement section of the Department of Children and Family Services, if services are being provided by the department.

(4) Neither the state of Louisiana, its officers, employees, agents, contractors, nor the office of children and family services, child support enforcement section of the Department of Children and Family Services shall be liable in any case to compensate any person for child support paid or for any other costs as a result of the judgment setting aside or vacating the judgment of paternity or support entered in accordance with this Section.

Acts 2008, No. 533, §1; Acts 2010, No. 173, §1; Acts 2012, No. 255, §2.



RS 9:400 - Putative father registry

PART I-C. PUTATIVE FATHER REGISTRY

§400. Putative father registry

A. The Louisiana Department of Health, office of public health, shall establish a putative father registry which shall record the names and addresses of the following:

(1) Any person adjudicated by a court of this state to be the father of the child.

(2) Repealed by Acts 2006, No. 344, §7, eff. June 13, 2006.

(3) Any person adjudicated by a court of another state or territory of the United States to be the father of an out of wedlock child, where a certified copy of the court order has been filed with the registry by such person or any other person.

(4) Any person who has filed with the registry an acknowledgment by authentic act.

(5) Repealed by Acts 2004, No. 26, §15.

(6) Any person who has filed with the registry a judgment of filiation rendered by a court which recognizes a father as having, either formally or informally, acknowledged a child born outside of marriage and in which the father is adjudged the parent of the child.

B. A person filing a declaration to claim paternity of a child or an acknowledgement of paternity shall include therein his current address and shall notify the registry of any change of address pursuant to procedures prescribed by rules and regulations of the Louisiana Department of Health, office of public health.

C. A declaration to claim paternity of a child may be introduced in evidence by any party, other than the person who filed such notice, in any proceeding in which such fact may be relevant.

D. The Louisiana Department of Health, office of public health, shall, upon request, provide the names and addresses of persons listed with the registry to any court or authorized agency, and such information shall not be divulged to any other person, except upon order of a court for good cause shown.

E. The Louisiana Department of Health, office of public health, shall promulgate all rules and regulations necessary to carry out the purposes of this Part.

Acts 1989, No. 361, §1; Acts 1993, No. 634, §2, eff. June 15, 1993; Acts 2004, No. 26, §§5, 15; Acts 2006, No. 344, §§4 and 7, eff. June 13, 2006; Acts 2013, No. 220, §2, eff. June 11, 2013.



RS 9:400.1 - Repealed by Acts 2006, No. 344, §7, eff. June 13, 2006.

§400.1. Repealed by Acts 2006, No. 344, §7, eff. June 13, 2006.



RS 9:401 - Disavowal action under Civil Code Article 186; parties

PART II. FILIATION

§401. Disavowal action under Civil Code Article 186; parties

A. A person who will be presumed to be the father under Civil Code Article 186 if the plaintiff obtains a judgment of disavowal shall be made a party to the disavowal action and shall be served with process.

B. If the person cannot be served, an attorney shall be appointed to represent him.

Acts 2006, No. 344, §4, eff. June 13, 2006.



RS 9:402 - Effect of disavowal action on prior child support order

§402. Effect of disavowal action on prior child support order

A judgment of disavowal terminates existing child custody and visitation orders in favor of the husband or former husband. The judgment also terminates the obligation to pay child support and revokes any court order enforcing that obligation. However, it does not affect any child support payment or arrearages paid, due, or owing prior to the date the disavowal action was filed.

Acts 2006, No. 344, §4, eff. June 13, 2006.



RS 9:403 - Mother's contestation action; procedure

§403. Mother's contestation action; procedure

A. The mother of the child is the proper party plaintiff and her former husband and present husband are proper party defendants in the contestation action provided for in the Civil Code.

B. The hearing may be closed to the public.

C.(1) A judgment rendered in favor of the mother terminates existing child custody and visitation orders. However, the former husband in extraordinary circumstances may be granted reasonable visitation if the court finds it is in the best interest of the child in accordance with the Civil Code.

(2) A judgment rendered in favor of the mother terminates the obligation of the former husband to pay child support and revokes any court order enforcing that obligation.

(3) A judgment does not affect any child support payment or arrearages paid, due, or owing prior to the date the contestation action was filed.

D. An appeal from a judgment in the contestation action may only be taken within thirty days from the applicable date in accordance with Code of Civil Procedure Article 2087(A). The appeal shall suspend the execution of the judgment.

Acts 2006, No. 344, §4, eff. June 13, 2006.



RS 9:404 - Father's paternity action; time period; exception

§404. Father's paternity action; time period; exception

The peremptive periods in Civil Code Article 198 shall apply to the Department of Children and Family Services when providing services in accordance with 42 U.S.C. 666.

Acts 2006, No. 344, §4, eff. June 13, 2006.



RS 9:405 - Legal effect of acknowledgment

§405. Legal effect of acknowledgment

In child support, custody, and visitation cases, the acknowledgment of paternity by authentic act is deemed to be a legal finding of paternity and is sufficient to establish an obligation to support the child and to establish visitation without the necessity of obtaining a judgment of paternity.

Acts 2006, No. 344, §4, eff. June 13, 2006.



RS 9:406 - Revocation of authentic act; with and without cause; procedure

§406. Revocation of authentic act; with and without cause; procedure

A.(1) A person who executed an authentic act of acknowledgment may, without cause, revoke it within sixty days of the execution of the authentic act of acknowledgment:

(a) Upon the submission of a sworn statement refuting the named father. The state registrar, office of vital records, shall develop and make available a form and may impose a fee for the filing of revocation of the authentic act of acknowledgment. This form shall be filed in a central repository of the office of vital records of the Louisiana Department of Health within sixty days of the date of the execution of the authentic act of acknowledgment. The registrar shall send a copy of the revoked acknowledgment to the other party in the original authentic act of acknowledgment. If the party requesting revocation of the authentic act of acknowledgment has been served with a petition for support for the child who is the subject of the act, the party shall also request that the registrar send a copy of the revoked acknowledgment to the agency charged with implementing a program of family support in accordance with R.S. 46:236.1.2; or

(b) In a judicial hearing for the limited purpose of revoking the acknowledgment or declaration; or

(c) In a judicial hearing relating to the child, including a child support proceeding, wherein the affiant to the authentic act of acknowledgment is a party to the proceeding.

(2) If at any time during the hearing, the court has reasonable cause to believe that a party to the authentic act of acknowledgment is or was unable to understand the effects of executing that act, the court shall orally explain to the individual the effects of the execution and the right to revoke the authentic act of acknowledgment in accordance with this Subsection, and the right to genetic tests to determine paternity in accordance with the provisions of R.S. 9:396 in any proceeding relative to the paternity of the child.

B.(1) If the notarial act of acknowledgment has not been revoked within sixty days in accordance with the provisions of Subsection A of this Section, a person who executed an authentic act of acknowledgment may petition the court to annul the acknowledgment only upon proof, by clear and convincing evidence, that such act was induced by fraud, duress, material mistake of fact or error, or that the person is not the biological parent of the child.

(2) The petitioner shall institute the annulment proceeding by ordinary process in a court of competent jurisdiction upon notice to the other party who executed the notarial act of acknowledgment and other necessary parties including the office of children and family services, child support enforcement section of the Department of Children and Family Services.

(3) If the court finds based upon the evidence presented at the hearing that there is substantial likelihood that fraud, duress, material mistake of fact or error existed in the execution of the act or that the person who executed the authentic act of acknowledgment is not the biological father, then, and only then, the court shall order genetic tests pursuant to R.S. 9:396. Nothing herein shall preclude the petitioner from presenting any other evidence as a substitute for the genetic tests if it is not possible to conduct such tests.

(4) The test results certified under oath by an authorized representative of an accredited laboratory shall be filed with the court and shall be admissible on the issue of paternity pursuant to R.S. 9:397.3. If the test results show a statistical probability of ninety-nine point nine percent or greater, a rebuttable presumption of paternity shall be established. If the acknowledged father is found to be excluded by the tests, an action seeking support or an established order of support shall be dismissed and the acknowledgment of paternity shall be annulled. A judgment dismissing an established order of support does not affect any child support payment or arrearages paid, due or owing prior to the date the annulment was filed.

(5) The burden of proof in this proceeding shall be upon the party seeking to revoke the authentic act of acknowledgment. The testimony of the petitioner shall be corroborated by other evidence.

C.(1) Except for good cause shown, the court shall not suspend during the pendency of this proceeding any legal obligations, including a support obligation, of the person who petitions the court to revoke or annul the authentic act of acknowledgment under this Section.

(2) Neither the state of Louisiana, its officers, employees, agents, contractors, nor the office of children and family services, child support enforcement section of the Department of Children and Family Services shall be liable to compensate any person for child support paid or any other costs as a result of the revocation of any authentic act of acknowledgment or the annulment of any judgment of paternity or support in accordance with this Section.

D.(1) The revocation of the authentic act of acknowledgment pursuant to Subsection A of this Section shall not preclude the initiation of a paternity action against any alleged putative father, or by a man against a mother to establish his paternity.

(2) However, if the voluntary acknowledgment is annulled by order of the court based upon genetic tests conducted in accordance with Subsection B of this Section which excluded a person as a parent and an order of support has not been established, no further action may be initiated against the excluded person.

E.(1) The original form revoking the authentic act of acknowledgment shall be sent by the person revoking it to the state registrar at the office of vital records of the Louisiana Department of Health in accordance with the provisions of this Section. If the revocation is as a result of a judicial hearing, a certified copy of any judgment revoking an authentic act of acknowledgment shall be sent by the clerk of court to the state registrar at the office of vital records of the Louisiana Department of Health.

(2) Upon receipt of the form revoking the authentic act of acknowledgment which was executed and filed with the registrar within the sixty-day period or upon receipt of the judgment which shows that the voluntary acknowledgment has been revoked at the hearing which is held no later than the sixtieth day following the execution of the voluntary acknowledgment, or upon receipt of a certified copy of a judgment with a finding shown clearly in the judgment that the authentic act of acknowledgment was annulled due to fraud, duress, material mistake of fact or error that existed in the execution of the act or that the person who executed the authentic act of acknowledgment is not the biological father, the registrar shall make the appropriate amendments to the birth record of the child who was the subject of the order.

Acts 2006, No. 344, §4, eff. June 13, 2006; Acts 2008, No. 533, §1; Acts 2012, No. 255, §2; Acts 2016, No. 309, §2.



RS 9:407 - Uncontested paternity proceedings; proof by affidavit; adoption of court rules

§407. Uncontested paternity proceedings; proof by affidavit; adoption of court rules

The court vested with jurisdiction may provide, by local rule, that in uncontested proceedings to establish paternity, proof may be submitted by affidavit.

Acts 2015, No. 260, §3, eff. Jan. 1, 2016.



RS 9:408 - Filiation and paternity proceeding; parties

§408. Filiation and paternity proceeding; parties

The child's mother, the husband of the mother, and the biological father, if known, shall be joined in a filiation or paternity proceeding, except that joinder is not required of a person whose parental rights have been terminated, or who is deceased, or whose joinder is determined otherwise not to be feasible.

Acts 2016, No. 309, §2.



RS 9:409 - Filiation judgment; notice

§409. Filiation judgment; notice

A. Before rendition of any filiation judgment, including a judgment of disavowal of paternity, contestation and establishment of paternity, filiation, or paternity, that includes an order to amend a birth certificate, the mover shall send a copy of the pleadings, if any, and the proposed judgment to the state registrar by United States mail or electronic means. If the state registrar is of the opinion that the proposed order to amend the birth certificate is not in conformity with law, he may object to the order on that basis, provided he does so within thirty days of receipt of the pleadings and proposed judgment, after which the court shall rule on the merits of the objection. In the absence of any objection by the state registrar, the court shall grant the order if the mover is so entitled.

B. Nothing in this Section shall prohibit the state registrar from complying with a judgment ordering the amendment of a birth certificate when the order meets all legal requirements except the notification required by Subsection A of this Section.

Acts 2016, No. 434, §2.



RS 9:421 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

PART III. ADOPTION

SUBPART A. MINORS UNDER SEVENTEEN [REPEALED]

§421. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:422 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§422. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:422.1 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§422.1. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:422.2 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§422.2. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:422.3 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§422.3. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:422.4 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§422.4. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:422.5 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§422.5. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:422.6 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§422.6. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:422.7 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§422.7. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:422.8 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§422.8. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:422.9 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§422.9. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:422.10 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§422.10. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:422.11 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§422.11. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:422.12 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§422.12. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:422.13 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§422.13. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:422.14 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§422.14. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:422.15 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§422.15. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:423 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§423. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:424 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§424. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:424.1 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§424.1. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:424.2 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§424.2. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:425 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§425. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:426 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§426. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:427 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§427. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:428 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§428. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:429 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§429. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:430 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§430. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:431 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§431. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:432 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§432. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:433 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§433. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:434 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§434. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:435 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§435. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:436 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§436. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:437 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§437. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:438 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§438. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:439 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§439. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:440 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§440. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:440.1 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§440.1. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:441 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§441. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:461 - Effect of adult adoption by stepparent

SUBPART B. PERSONS OVER SEVENTEEN

§461. Effect of adult adoption by stepparent

In an adoption in accordance with the first paragraph of Civil Code Article 212, if the adoptive parent is married to a parent of the adopted child at the time of the adoption or was married to a parent at the time of the death of the parent, the relationship of that parent and his relatives to the adopted child shall remain unaltered and unaffected by the adoption.

Acts 1983, No. 68, §1; Acts 1984, No. 822, §1; Acts 1985, No. 171, §1; Acts 1988, No. 124, §1, eff. Jan. 1, 1989; Acts 2008, No. 351, §3, eff. Jan. 1, 2009.

NOTE: See Acts 1988, No. 124, §3.



RS 9:462 - Adult adoption; effective date of adoption

§462. Adult adoption; effective date of adoption

Notwithstanding the general provisions of Civil Code Article 214, if the act of adult adoption is filed within five days, exclusive of legal holidays, after the date of the last signature required for validity of the act, the adoption shall be effective as of the date of the last signature.

Acts 2008, No. 351, §3, eff. Jan. 1, 2009.



RS 9:463 - Adult adoption; recordation

§463. Adult adoption; recordation

A. An act of adult adoption executed in accordance with the first paragraph of Civil Code Article 212 shall be filed for registry with the clerk of court of any parish. If court authorization is required by the second paragraph of Civil Code Article 212, the judgment with the act of adoption shall be filed for registry with the clerk of court of any parish.

B. The clerk shall record the acts of adoption in the conveyance records. Within two business days of filing the act of adoption, the clerk shall transmit to the Louisiana Department of Health, office of public health, vital records registry, such information as may be required by the rules of the department for indexing the adoption. The vital records registry shall index the adoption under the name of the adoptive parent or parents and the person being adopted and shall make reference to the day of filing and the parish where the original act of adoption is recorded. The failure of the clerk or the department to comply with the provisions of this Subsection does not affect the adoption.

Acts 2008, No. 351, §3, eff. Jan. 1, 2009.



RS 9:464 - Adult adoption; birth certificate

§464. Adult adoption; birth certificate

If the person who is adopted in an adult adoption was born in a state which requires a court order prior to issuing a new birth certificate, upon petition of the parent, parents, or the person adopted, a court of proper jurisdiction may grant a judgment recognizing the adoption based upon the authentic act of adoption without further proceedings. In this case, the validity and civil effects of the authentic act of adoption are not affected by the court order and shall continue to be governed by the applicable laws.

Acts 2008, No. 351, §3, eff. Jan. 1, 2009.



RS 9:465 - Adult adoption; change of name

§465. Adult adoption; change of name

The name of the adopted person may be changed in the act of adult adoption.

Acts 2008, No. 351, §3, eff. Jan. 1, 2009.



RS 9:551 - To 553 Repealed by Acts 1956, No. 111, 1

PART IV. NEGLECT OR ABUSE

§551. §§551 to 553 Repealed by Acts 1956, No. 111, §1



RS 9:571 - Actions between parent, person having parental authority, or tutor and child

PART V. GENERAL PROVISIONS

§571. Actions between parent, person having parental authority, or tutor and child

A. No parent may sue his unemancipated minor child. No other person having parental authority over the minor may sue him.

B. An unemancipated minor may not sue any person having parental authority over him.

C. An unemancipated minor may not sue his tutor. The tutor may not sue the minor.

Added by Acts 1960, No. 31, §3; eff. Jan. 1, 1961; Acts 2015, No. 260, §3, eff. Jan. 1, 2016.



RS 9:572 - Person having parental authority; acts that may be performed without court approval

§572. Person having parental authority; acts that may be performed without court approval

A person having parental authority may perform the following acts without court approval:

(1) Alienate any movable property of the minor if the sum to be received does not exceed fifteen thousand dollars.

(2) Encumber any property of the minor as security for his obligation if the secured obligation does not exceed fifteen thousand dollars.

(3) Compromise a cause of action of the minor if the sum or value of the property to be paid or received does not exceed fifteen thousand dollars, excluding court costs, attorney fees, and other expenses.

(4) Make usual or customary donations of the corporeal, movable property of the minor, if the value of the minor's property transferred by the donation does not exceed one thousand dollars and the minor's property donated without court approval during parental authority does not exceed a total of fifteen thousand dollars.

(5) Obligate the minor if the obligation does not exceed fifteen thousand dollars.

Acts 1999, No. 524, §1; Acts 2015, No. 260, §3, eff. Jan. 1, 2016.



RS 9:573 - REPEALED BY ACTS 1993, NO. 261, 9, EFF. JAN. 1, 1994.

§573. REPEALED BY ACTS 1993, NO. 261, §9, EFF. JAN. 1, 1994.



RS 9:574 - REPEALED BY ACTS 1993, NO. 261, 9, EFF. JAN. 4, 1994.

§574. REPEALED BY ACTS 1993, NO. 261, §9, EFF. JAN. 4, 1994.



RS 9:575 - Abused parent or grandparent; domestic abuse assistance

§575. Abused parent or grandparent; domestic abuse assistance

A parent or grandparent who is being abused by an adult child or adult grandchild may file a petition in the district court seeking protection pursuant to the laws governing domestic abuse assistance, R.S. 46:2131 et seq.

Acts 1993, No. 402, §1.



RS 9:601 - TUTORSHIP

CODE TITLE VIII--OF MINORS,

OF THEIR TUTORSHIP AND EMANCIPATION

CHAPTER 1. TUTORSHIP

PART I. APPOINTMENT, RECOGNITION, OR CONFIRMATION

SUBPART A. IN GENERAL

§601. Parent's appointment of tutor when spouse insane

If one of the parents is an interdict or notoriously insane, the other may appoint a tutor to the minor children as in the case of the father or mother dying last; however, if the interdicted or notoriously insane parent should be restored to reason, this tutorship by will shall be vacated.



RS 9:602 - Tutor, under tutor, curator, under curator; family meeting dispensed with

§602. Tutor, under tutor, curator, under curator; family meeting dispensed with

The judge shall act, without the convocation of a family meeting, in all matters pertaining to the appointment, recognition, or confirmation of all tutors, under tutors, curators, or under curators for minors or interdicts.



RS 9:603 - Absentee minor or interdict not represented; special representation to effect sale

§603. Absentee minor or interdict not represented; special representation to effect sale

When it is desired to sell the whole property in which a minor or interdict owns an undivided interest, or the undivided interest of a minor or interdict in property, and the minor or interdict is an absentee and not represented by a tutor or curator residing in the state, the court having jurisdiction of the property may appoint, on the petition of any co-owner, a tutor or curator and an under tutor or under curator to serve under oath without bond to represent the absentee in the proceedings. A foreign tutor, curator, or guardian who has been recognized as provided in Article 4431 or 4556 of the Code of Civil Procedure may represent the minor or interdict under this section.

Amended by Acts 1960, No. 31, §2; eff. Jan. 1, 1961.



RS 9:651 - To 653 Repealed by Acts 1960, No. 31, 7, eff. Jan. 1, 1961

PART II. MANAGEMENT AND DISPOSITION OF PROPERTY

SUBPART A. FAMILY MEETING DISPENSED WITH;

PROCEDURE

§651. §§651 to 653 Repealed by Acts 1960, No. 31, §7, eff. Jan. 1, 1961



RS 9:671 - To 674 Repealed by Acts 1960, No. 31, 7, eff. Jan. 1, 1961

SUBPART B. PRIVATE SALE; PROCEDURE

§671. §§671 to 674 Repealed by Acts 1960, No. 31, §7, eff. Jan. 1, 1961



RS 9:675 - Validating provision

§675. Validating provision

Any person or corporation holding or claiming immovable property the title to which is based on a private sale of minor's property under the provisions of Louisiana Act No. 209 of 1932* in which proceeding the written concurrence of the under-tutor was filed in lieu of the issuance of a rule nisi, shall after sixty days from July 26, 1950, be quieted in said title insofar as the failure to obtain a rule nisi in said proceeding is concerned, unless within said period of sixty days, proceedings to annul said private sale of minor's property are instituted, and said title thereafter shall be deemed good and merchantable for all purposes and against all persons including minors and interdicts.

Acts 1950, No. 495, §1.

* See R.S. 9:603, 9:671-9:674 [repealed 1960] 9:691-9:693 [repealed 1952].



RS 9:691 - To 693 Repealed by Acts 1952, No. 321, 5

SUBPART C. SALE TO EFFECT PARTITION; PROCEDURE

§691. §§691 to 693 Repealed by Acts 1952, No. 321, §5



RS 9:711 - To 713 Repealed by Acts 1974, No. 133, 2

SUBPART D. MINERAL LEASES AND CONTRACTS;

PROCEDURE

§711. §§711 to 713 Repealed by Acts 1974, No. 133, §2



RS 9:731 - Sale or lease of right of way

SUBPART E. MISCELLANEOUS PROVISIONS

§731. Sale or lease of right of way

The tutor of a minor or the curator of an interdict may sell or lease a right of way over, across, and through lands owned in whole or in part by his ward in the manner provided by the applicable provisions of Articles 4268, 4271, 4341 and 4566 of the Code of Civil Procedure, for any legitimate purpose including, but not limiting the generality of, irrigation canals, drainage canals, navigation canals, railroads, roads, highways, tramways, power and communication lines, and pipe lines for water, oil, gas, and other hydro-carbon substances.

Amended by Acts 1950, No. 281, §1; Acts 1960, No. 31, §1; eff. Jan. 1, 1961.



RS 9:732 - Ratification of sale during minority of person afterwards interdicted

§732. Ratification of sale during minority of person afterwards interdicted

The curator of an interdict may ratify, under Article 4566, and by proceeding in accordance with Article 4271, of the Code of Civil Procedure, any sale made on behalf of his ward while the latter was a minor, if the sale was one which could have been made legally at that time and was made by order of a court of competent jurisdiction. Sales so ratified are as valid and binding upon the interdict and his heirs as if such sales had been authorized and conducted validly.

Amended by Acts 1960, No. 31, §1; eff. Jan. 1, 1961.



RS 9:733 - Purchase of federal bonds and debentures by tutors and curators

§733. Purchase of federal bonds and debentures by tutors and curators

Federal farm loan bonds issued by federal land banks, debentures issued by federal intermediate credit banks, and debentures issued by banks for cooperatives may be purchased by tutors of minors and by curators of interdicts and absentees with funds under their management or control.

Amended by Acts 1958, No. 201, §1.



RS 9:734 - Investment of funds

§734. Investment of funds

Tutors of minors and curators of interdicts may invest the funds of their wards by depositing them at interest in savings accounts or on time deposit in banks domiciled in this state, in amounts not exceeding the amounts insured under the Acts of Congress by the Federal Deposit Insurance Corporation or insured under any other Act of the Congress of the United States.

Acts 1952, No. 292, §1.



RS 9:735 - To 742 Repealed by Acts 1987, No. 469, 2, eff. Jan. 1, 1988.

§735. §§735 to 742 Repealed by Acts 1987, No. 469, §2, eff. Jan. 1, 1988.



RS 9:751 - Definitions

SUBPART F. UNIFORM TRANSFERS TO MINORS ACT

§751. Definitions

As used in this Subpart:

(1) "Adult" means an individual who has attained the age of eighteen years.

(2) "Benefit plan" means an employer's plan for the benefit of an employee or partner.

(3) "Broker" means a person lawfully engaged in the business of effecting transactions in securities or commodities for the person's own account or for the account of others.

(4) "Court" means a court of competent jurisdiction in the parish of the domicile of the minor.

(5) "Custodial property" means any interest in property transferred to a custodian under this Subpart and the income from and proceeds of that interest in property.

(6) "Custodian" means a person so designated under R.S. 9:759 or a successor or substitute custodian designated under R.S. 9:768.

(7) "Financial institution" means a bank, trust company, savings institution, or credit union, chartered and supervised under state or federal law.

(8) "Legal representative" means an individual's personal representative or tutor.

(9) "Member of the minor's family" means the minor's parent, stepparent, spouse, grandparent, brother, sister, uncle, or aunt, whether of the whole or half blood or by adoption.

(10) "Minor" means an individual who has not attained the age of eighteen years.

(11) "Person" means an individual, corporation, organization, or other legal entity.

(12) "Personal representative" means an executor, administrator, or representative of a decedent's estate or a person legally authorized to perform substantially the same functions.

(13) "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States.

(14) "Transfer" means a transaction that creates custodial property under R.S. 9:759.

(15) "Transferor" means a person who makes a transfer under this Subpart.

(16) "Trust company" means a financial institution, corporation, or other legal entity authorized to exercise general trust powers.

(17) "Tutor" means a person appointed or qualified by a court to act as guardian of a minor's property or a person legally authorized to perform substantially the same functions, including but not limited to a curator.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:752 - Scope

§752. Scope

A. This Subpart applies to a transfer that refers to this Subpart in the designation under R.S. 9:759(A) by which the transfer is made if at the time of the transfer, the transferor, the minor, or the custodian is a resident of this state or the custodial property is located in this state. The custodianship so created remains subject to this Subpart despite a subsequent change in residence of a transferor, the minor, or the custodian, or the removal of custodial property from this state.

B. A person designated as custodian is subject to personal jurisdiction in this state with respect to any matter relating to the custodianship.

C. A transfer that purports to be made and which is valid under the Uniform Transfers to Minors Act, the Uniform Gifts to Minors Act, or a substantially similar act, of another state is governed by the law of the designated state and may be executed and is enforceable in this state if at the time of the transfer, the transferor, the minor, or the custodian is a resident of the designated state or the custodial property is located in the designated state.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:753 - Nomination of custodian

§753. Nomination of custodian

A. A person having the right to designate the recipient of property transferable upon the occurrence of a future event may revocably nominate a custodian to receive the property for a minor beneficiary upon the occurrence of the event by naming the custodian followed in substance by the words: "as custodian for _____________ (name of minor) under the Louisiana Uniform Transfers to Minors Act." The nomination may name one or more persons as substitute custodians to whom the property must be transferred, in the order named, if the first nominated custodian dies before the transfer or is unable, declines, or is ineligible to serve. The nomination may be made in a will, a trust, a deed, or in a writing designating a beneficiary of contractual rights which is registered with or delivered to the payor, issuer, or other obligor of the contractual rights.

B. A custodian nominated under this Section must be a person to whom a transfer of property of that kind may be made under R.S. 9:759(A).

C. The nomination of a custodian under this Section does not create custodial property until the nominating instrument becomes irrevocable or a transfer to the nominated custodian is completed under R.S. 9:759. Unless the nomination of a custodian has been revoked, upon the occurrence of the future event the custodianship becomes effective and the custodian shall enforce a transfer of the custodial property pursuant to R.S. 9:759.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:754 - Transfer by gift

§754. Transfer by gift

A person may make a transfer by irrevocable gift to a custodian for the benefit of a minor pursuant to R.S. 9:759.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:755 - Transfer authorized by will or trust

§755. Transfer authorized by will or trust

A. A personal representative or trustee may make an irrevocable transfer pursuant to R.S. 9:759 to a custodian for the benefit of a minor as authorized in the governing will or trust.

B. If the testator or settlor has nominated a custodian under R.S. 9:753 to receive the custodial property, the transfer shall be made to that person.

C. If the testator or settlor has not nominated a custodian under R.S. 9:753, or all persons so nominated as custodian die before the transfer or are unable, decline, or are ineligible to serve, the personal representative or the trustee, as the case may be, shall designate the custodian from among those eligible to serve as custodian for property of that kind under R.S. 9:759(A).

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:756 - Other transfer by fiduciary

§756. Other transfer by fiduciary

A. Subject to Subsection C of this Section, a personal representative or trustee may make an irrevocable transfer to another adult or trust company as custodian for the benefit of a minor pursuant to R.S. 9:759, in the absence of a will or under a will or trust that does not contain an authorization to do so.

B. Subject to Subsection C of this Section, a curator or tutor may make an irrevocable transfer to another adult or trust company as custodian for the benefit of the minor pursuant to R.S. 9:759.

C. A transfer under Subsections A or B of this Section may be made only if all of the following occur:

(1) The personal representative, trustee, curator, or tutor considers the transfer to be in the best interest of the minor.

(2) The transfer is not prohibited by or inconsistent with provisions of the applicable will, trust agreement, or other governing instrument.

(3) The transfer is authorized by the court, if it exceeds ten thousand dollars in value.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:757 - Transfer by obligor

§757. Transfer by obligor

A. Subject to Subsections B and C of this Section, a person, not subject to the provisions of R.S. 9:755 or 756, who holds property of or owes a liquidated debt to a minor not having a tutor may make an irrevocable transfer to a custodian for the benefit of the minor pursuant to R.S. 9:759.

B. If a person having the right to do so under R.S. 9:753 has nominated a custodian under that Section to receive the custodial property, the transfer shall be made to that person.

C. If no custodian has been nominated under R.S. 9:753, or all persons so nominated as custodian die before the transfer or are unable, decline, or are ineligible to serve, a transfer under this Section may be made to an adult member of the minor's family or to a trust company unless the property exceeds ten thousand dollars in value.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:758 - Receipt for custodial property

§758. Receipt for custodial property

A written acknowledgment of delivery by a custodian constitutes a sufficient receipt and discharge for custodial property transferred to the custodian pursuant to this Subpart.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:759 - Manner of creating custodial property and effecting transfer; designation of initial custodian; control

§759. Manner of creating custodial property and effecting transfer; designation of initial custodian; control

A. Custodial property is created and a transfer is made whenever:

(1) An uncertificated security or a certificated security in registered form is either of the following:

(a) Registered in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words: "as custodian for _________ (name of minor) under the Louisiana Uniform Transfers to Minors Act".

(b) Delivered if in certificated form, or any document necessary for the transfer of an uncertificated security is delivered, together with any necessary endorsement to an adult other than the transferor or to a trust company as custodian, accompanied by an instrument in substantially the form set forth in Subsection B of this Section.

(2) Money is paid or delivered to a broker or financial institution for credit to an account in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for ______ (name of minor) under the Louisiana Uniform Transfers to Minors Act".

(3) The ownership of a life or endowment insurance policy or annuity contract is either of the following:

(a) Registered with the issuer in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for ________ (name of minor) under the Louisiana Uniform Transfers to Minors Act".

(b) Assigned in a writing delivered to an adult other than the transferor or to a trust company whose name in the assignment is followed in substance by the words: "as custodian for _________ (name of minor) under the Louisiana Uniform Transfers to Minors Act".

(4) An irrevocable present right to future payment under a contract is the subject of a written notification delivered to the payor, issuer, or other obligor that the right is transferred to the transferor, an adult other than the transferor, or a trust company, whose name in the notification is followed in substance by the words: "as custodian for ___________ (name of minor) under the Louisiana Uniform Transfers to Minors Act".

(5) An interest in immovable property is recorded in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for ___________ (name of minor) under the Louisiana Uniform Transfers to Minors Act".

(6) A certificate of title issued by a department or agency of a state or of the United States which evidences title to corporeal movable property is either of the following:

(a) Issued in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for ___________ (name of minor) under the Louisiana Uniform Transfers to Minors Act".

(b) Delivered to an adult other than the transferor or to a trust company, endorsed to that person followed in substance by the words: "as custodian for ___________ (name of minor) under the Louisiana Uniform Transfers to Minors Act".

(7) An interest in any property not described in Paragraphs (1) through (6) of this Subsection is transferred to an adult other than the transferor or to a trust company by a written instrument in substantially the form set forth in Subsection B of this Section.

B. An instrument in the following form satisfies the requirements of R.S. 9:759(A)(1)(b) and (7):

"TRANSFER UNDER THE LOUISIANA UNIFORM

TRANSFERS TO MINORS ACT

I, _____________ (name of transferor or name and representative capacity if a fiduciary) hereby transfer to _______________ (name of custodian), as custodian for _____________ (name of minor) under the Louisiana Uniform Transfers to Minors Act, the following: (description of the custodial property sufficient to identify it).

Dated: ____________________

___________________________

(Signature)

____________ (name of custodian) acknowledges receipt of the property described above as custodian for the minor named above under the Louisiana Uniform Transfers to Minors Act.

Dated: ____________________

__________________________"

(Signature of Custodian)

C. A transferor shall place the custodian in control of the custodial property as soon as practicable.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:760 - Single custodianship

§760. Single custodianship

A transfer may be made only for one minor, and only one person may be the custodian. All custodial property held under this Subpart by the same custodian for the benefit of the same minor constitutes a single custodianship.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:761 - Validity and effect of transfer

§761. Validity and effect of transfer

A. The validity of a transfer made in a manner prescribed in this Subpart is not affected by any of the following:

(1) Failure of the transferor to comply with R.S. 9:759(C) concerning possession and control.

(2) Designation of an ineligible custodian, except designation of the transferor in the case of property for which the transferor is ineligible to serve as custodian under R.S. 9:759(A).

(3) Death or incapacity of a person nominated under R.S. 9:753 or designated under R.S. 9:759 as custodian or the disclaimer of the office by that person.

B. A transfer made pursuant to R.S. 9:759 is irrevocable, and the custodial property is indefeasibly vested in the minor, but the custodian has all the rights, powers, duties, and authority provided by this Subpart, and neither the minor nor the minor's legal representative has any right, power, duty, or authority with respect to the custodial property, except as provided in this Subpart.

C. By making a transfer, the transferor incorporates in the disposition all the provisions of this Subpart and grants to the custodian, and to any third person dealing with a person designated as custodian, the respective powers, rights, and immunities provided in this Subpart.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:762 - Care of custodial property

§762. Care of custodial property

A. A custodian shall do all of the following:

(1) Take control of custodial property.

(2) Register or record title to custodial property if appropriate.

(3) Collect, hold, manage, invest, and reinvest custodial property.

B. In dealing with custodial property, a custodian shall observe the standard of care that would be observed by a prudent person dealing with property of another and is not limited by any other statute restricting investments by fiduciaries. If a custodian has a special skill or expertise or is named custodian on the basis of representations of a special skill or expertise, the custodian shall use that skill or expertise. However, a custodian, in the custodian's discretion and without liability to the minor or the minor's estate, may retain any custodial property received from a transferor.

C. A custodian may invest in or pay premiums on life insurance or endowment policies on either of the following:

(1) The life of the minor only if the minor or the minor's estate is the sole beneficiary.

(2) The life of another person in whom the minor has an insurable interest only to the extent that the minor, the minor's estate, or the custodian in the capacity of custodian, is the irrevocable beneficiary.

D. A custodian at all times shall keep custodial property separate and distinct from all other property in a manner sufficient to identify it clearly as custodial property of the minor. Custodial property subject to recordation is so identified if it is recorded, and custodial property subject to registration is so identified if it is either registered, or held in an account designated, in name of the custodian, followed in substance by the words: "as a custodian for __________ (name of minor) under the Louisiana Uniform Transfers to Minors Act".

E. A custodian shall keep records of all transactions with respect to custodial property, including information necessary for the preparation of the minor's tax returns, and shall make them available for inspection at reasonable intervals by a parent or a legal representative of the minor or by the minor, if the minor has attained the age of fourteen years.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:763 - Powers of custodian

§763. Powers of custodian

A. A custodian, acting in a custodial capacity, has all the rights, powers, and authority over custodial property that unmarried adult owners have over their own property, but a custodian may exercise those rights, powers, and authority in that capacity only.

B. This Section does not relieve a custodian from liability for breach of the provisions of R.S. 9:762.

Acts 1987, No. 469, §1, eff. Jan. 1, l988.



RS 9:764 - Use of custodial property

§764. Use of custodial property

A. A custodian may deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the custodian considers advisable for the use and benefit of the minor, without court order and without regard to either of the following:

(1) The duty or ability of the custodian personally or of any other person to support the minor.

(2) Any other income or property of the minor which may be applicable or available for that purpose.

B. On petition of an interested person or the minor, if the minor has attained the age of fourteen years, the court may order the custodian to deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the court considers advisable for the use and benefit of the minor.

C. A delivery, payment, or expenditure under this Section is in addition to, not in substitution for, and does not affect any obligation of a person to support the minor.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:765 - Expenses, compensation, and bond of custodian

§765. Expenses, compensation, and bond of custodian

A. A custodian is entitled to reimbursement from custodial property for reasonable expenses incurred in the performance of the custodian's duties.

B. Except for one who is a transferor under R.S. 9:754, a custodian has a non-cumulative election during each calendar year to charge reasonable compensation for services performed during that year.

C. Except as otherwise provided in R.S. 9:768(F), a custodian need not give a bond.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:766 - Exemption of third person from liability

§766. Exemption of third person from liability

A third person in good faith and without court order may act on the instructions of or otherwise deal with any person purporting to make a transfer or purporting to act in the capacity of a custodian and, in the absence of knowledge, is not responsible for determining any of the following:

(1) The validity of the purported custodian's designation.

(2) The propriety of, or the authority under this Subpart for, any act of the purported custodian.

(3) The validity or propriety, under this Subpart, of any instrument or instructions executed or given either by the person purporting to make a transfer or by the purported custodian.

(4) The propriety of the application of any property of the minor delivered to the purported custodian.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:767 - Liability to third persons

§767. Liability to third persons

A. A claim based on a contract entered into by a custodian acting in a custodial capacity or an obligation arising from the ownership or control of custodial property, or a tort committed during the custodianship, may be asserted against the custodial property by proceeding against the custodian in the custodial capacity, whether or not the custodian or the minor is personally liable therefor.

B. A custodian is not personally liable for either:

(1) A contract properly entered into in the custodial capacity unless the custodian fails to reveal that capacity and to identify the custodianship in the contract.

(2) An obligation arising from control of custodial property or for a tort committed during the custodianship unless the custodian is personally at fault.

C. A minor is not personally liable for an obligation arising from ownership of custodial property or for a tort committed during the custodianship unless the minor is personally at fault.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:768 - Renunciation, resignation, death, or removal of custodian; designation of successor custodian

§768. Renunciation, resignation, death, or removal of custodian; designation of successor custodian

A. A person nominated under R.S. 9:753 or designated under R.S. 9:759 as custodian may decline to serve by delivering a valid disclaimer to the person who made the nomination or to the transferor or the transferor's legal representative. If the event giving rise to a transfer has not occurred and no substitute custodian able, willing, and eligible to serve was nominated under R.S. 9:753, the person who made the nomination may nominate a substitute custodian under R.S. 9:753; otherwise the transferor or the transferor's legal representative shall designate a substitute custodian at the time of the transfer, in either case from among the persons eligible to serve as custodian for that kind of property under R.S. 9:759(A). The custodian so designated has the rights of a successor custodian.

B. A custodian at any time may designate a trust company or an adult other than a transferor under R.S. 9:754 as successor custodian by executing and dating an instrument of designation before a subscribing witness other than the successor. If the instrument of designation does not contain, or is not accompanied by, the resignation of the custodian, the designation of the successor does not take effect until the custodian resigns, dies, becomes incapacitated, or is removed.

C. A custodian may resign at any time by delivering written notice to the minor if the minor has attained the age of fourteen years and to the successor custodian and by delivering the custodial property to the successor custodian.

D. If a custodian is ineligible, dies, or becomes incapacitated without having effectively designated a successor and the minor has attained the age of fourteen years, the minor may designate as successor custodian, in the manner prescribed in Subsection B of this Section, an adult member of the minor's family, a tutor of the minor, or a trust company. If the minor has not attained the age of fourteen years or fails to act within sixty days after the ineligibility, death, or incapacity, the tutor of the minor becomes successor custodian. If the minor has no tutor or the tutor declines to act, the transferor, the legal representative of the transferor or of the custodian, an adult member of the minor's family, or any other interested person may petition the court to designate a successor custodian.

E. A custodian who declines to serve under Subsection A of this Section or resigns under Subsection C of this Section, or the legal representative of a deceased or incapacitated custodian, as soon as practicable, shall put the custodial property and records in the possession and control of the successor custodian. The successor custodian by action may enforce the obligation to deliver custodial property and records and becomes responsible for each item as received.

F. A transferor, the legal representative of a transferor, an adult member of the minor's family, a guardian of the person of the minor, the tutor of the minor, or the minor, if the minor has attained the age of fourteen years, may petition the court to remove the custodian for cause and to designate a successor custodian other than a transferor under R.S. 9:754 or to require the custodian to give appropriate bond.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:769 - Accounting by and liability of custodian

§769. Accounting by and liability of custodian

A. A minor who has attained the age of fourteen years, the minor's guardian of the person or legal representative, an adult member of the minor's family, a transferor, or a transferor's legal representative may petition the court for an accounting by the custodian or the custodian's legal representative; or for a determination of responsibility, as between the custodial property and the custodian personally, for claims against the custodial property, unless the responsibility has been adjudicated in an action under R.S. 9:767 to which the minor or the minor's legal representative was a party.

B. A successor custodian may petition the court for an accounting by the predecessor custodian.

C. The court, in a proceeding under this Subpart or in any other proceeding, may require or permit the custodian or the custodian's legal representative to account.

D. If a custodian is removed under R.S. 9:768(F), the court shall require an accounting and order delivery of the custodial property and records to the successor custodian and the execution of all instruments required for transfer of the custodial property.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:770 - Termination of custodianship

§770. Termination of custodianship

The custodian shall transfer in an appropriate manner the custodial property to the minor or to the minor's estate upon the earlier of the following:

(1) The minor's attainment of eighteen years of age.

(2) The minor's judicial emancipation.

(3) The minor's death.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:771 - Applicability

§771. Applicability

This Subpart applies to a transfer within the scope of R.S. 9:752 made after its effective date if either of the following occur:

(1) The transfer purports to have been made under the Louisiana Gifts to Minors Act.

(2) The instrument by which the transfer purports to have been made uses in substance the designation "as custodian under the Uniform Gifts to Minors Act" or "as custodian under the Uniform Transfers to Minors Act" of any other state, and the application of this Subpart is necessary to validate the transfer.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:772 - Effect on existing custodianship

§772. Effect on existing custodianship

A. Any transfer of custodial property, as now defined in this Subpart, made before January 1, 1988, is validated notwithstanding that there was no specific authority in the Louisiana Gifts to Minors Act for the coverage of custodial property of that kind or for a transfer from that source at the time the transfer was made.

B. This Subpart applies to all transfers made before January 1, 1988, in a manner and form prescribed in the Louisiana Gifts to Minors Act, except insofar as the application impairs constitutionally vested rights.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:773 - Short title

§773. Short title

This Subpart may be cited as the "Louisiana Uniform Transfers to Minors Act".

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:801 - To 804 Repealed by Acts 1960, No. 31, 7, eff. Jan. 1, 1961

PART III. BOND OR SECURITY IN PLACE OF MORTGAGE

§801. §§801 to 804 Repealed by Acts 1960, No. 31, §7, eff. Jan. 1, 1961



RS 9:821 - To 823 Repealed by Acts 1960, No. 31, 7, eff. Jan. 1, 1961

PART IV. SMALL ESTATES

§821. §§821 to 823 Repealed by Acts 1960, No. 31, §7, eff. Jan. 1, 1961



RS 9:841 - Repealed by Acts 1960, No. 31, 7, eff. Jan. 1, 1961

PART V. MISCELLANEOUS PROVISIONS

§841. Repealed by Acts 1960, No. 31, §7, eff. Jan. 1, 1961



RS 9:842 - Repealed by Acts 1979, No. 709, 3, eff. Jan. 1, 1980

§842. Repealed by Acts 1979, No. 709, §3, eff. Jan. 1, 1980



RS 9:901 - EMANCIPATION

CHAPTER 2. EMANCIPATION

PART I. IN GENERAL

§901. Judgments and decrees of other states or District of Columbia given full faith and credit; procedure

Judgments and decrees of judicial emancipation of nonresident minors over the age of eighteen years, rendered by courts of competent jurisdiction of the minor's domicile in the several states and in the District of Columbia, upon being authenticated according to the Acts of Congress shall be given full faith and credit in this state.

A petition to have recognized the foreign judgment or decree, to which is annexed an authenticated copy, shall be presented to the judge of the district court wherein is situated the minor's principal estate and he shall render judgment thereon either in open court or in chambers.



RS 9:951 - Provisional custody by mandate of persons having parental authority; delegation

CHAPTER 3. PROVISIONAL CUSTODY BY MANDATE OF PERSONS

HAVING PARENTAL AUTHORITY

§951. Provisional custody by mandate of persons having parental authority; delegation

A person having parental authority over a child may delegate the provisional custody of that child by written mandate to any natural person.

Acts 1992, No. 304, §2; Acts 1995, No. 235, §1; Acts 2010, No. 171, §1; Acts 2015, No. 260, §3, eff. Jan. 1, 2016.



RS 9:952 - Duration of provisional custody; termination

§952. Duration of provisional custody; termination

A. The mandate of provisional custody shall be effective for the term stipulated, but the stated term shall not exceed one year from the date of execution.

B. Regardless of the term stipulated, the mandate of provisional custody shall terminate:

(1) When revoked by any person having parental authority.

(2) When the mandatary resigns or otherwise renounces the mandate.

(3) Fifteen days after the death of any person having parental authority.

(4) Upon the qualification of a court appointed tutor or provisional tutor.

Acts 1992, No. 304, §2; Acts 1995, No. 235, §1; Acts 2010, No. 171, §1; Acts 2015, No. 260, §3, eff. Jan. 1, 2016.



RS 9:953 - Authority of the mandatary

§953. Authority of the mandatary

A mandate of provisional custody of a child may provide for the health, education and welfare of the child, including the following:

(1) Consenting to and authorizing such medical care, treatment, or surgery as may be deemed necessary for the health, safety, and welfare of the child.

(2) Enrolling the child in such schools or educational institutions as may be necessary for his proper education.

(3) Disciplining the child in such reasonable manner as may be necessary for his proper rearing, supervision, and training.

(4) Doing and performing all other such acts as may be necessary for the shelter, support, and general welfare of the child.

Acts 1992, No. 304, §2; Acts 2015, No. 260, §3, eff. Jan. 1, 2016.



RS 9:954 - Statutory form

§954. Statutory form

The following is a suggested form that may be used by a person having parental authority to delegate the provisional custody of the named child:

PROVISIONAL CUSTODY BY MANDATE

STATE OF LOUISIANA

PARISH OF ___________________

BE IT KNOWN THAT on this ___ day of __________, 20___, before me, the undersigned notary, and in the presence of the competent witnesses hereinafter named and undersigned:

Personally came and appeared:

(affiant's name, marital status, and mailing address), who is the (person(s) having parental authority) of (child(ren)) and who, by these presents makes, names, constitutes, and appoints (mandatary's name and mailing address) and grants provisional custody of each of the above named children, to provide for the health, education, and welfare of each child as provided by the law on Provisional Custody by Mandate, specifically including the authority to:

INITIAL ALL APPLICABLE PROVISIONS:

____ (1) Consent to and authorize such medical care, treatment, or surgery as may be necessary for the health, safety, and welfare of each child.

____ (2) Enroll each child in such schools or educational institutions as may be necessary for his proper education.

____ (3) Discipline each child in such reasonable manner as may be necessary for his proper rearing, supervision, and training.

____ (4) Do and perform all other such acts as may be necessary for the shelter, support, and general welfare of each child.

This Provisional Custody by Mandate will continue to be effective until ___________, 20 __, or one year from date hereof, whichever period is shorter.

I agree that any third party who receives a copy of this document may rely upon the authority granted the mandatary as indicated herein and may act in reliance on such authority. I agree to indemnify and hold harmless the third party for any claims that arise against him because of reliance on this Provisional Custody by Mandate.

The undersigned mandatary does hereby accept the provisional custody of each child named herein.

THUS DONE AND PASSED at _________________, state of ________________, in the presence of the undersigned, competent witnesses, who sign these presents with the appearer(s) and me, notary, after due reading of the whole.

WITNESSES:

_________________________ _______________________________________

(Person having parental authority)

_________________________ _______________________________________

(Other person having parental authority)

_______________________________________

(Mandatary)

_________________________

NOTARY PUBLIC

Acts 1992, No. 304, §2; Acts 1995, No. 235, §1; Acts 2010, No. 171, §1; Acts 2015, No. 260, §3, eff. Jan. 1, 2016.



RS 9:961 - Provisional custody by mandate of a natural tutor or cotutors with custody, but not yet judicially qualified, or a grandparent awarded custody of a child; delegation

CHAPTER 3-A. PROVISIONAL CUSTODY BY MANDATE OF A TUTOR

OR GRANDPARENT WITH CUSTODY

§961. Provisional custody by mandate of a natural tutor or cotutors with custody, but not yet judicially qualified, or a grandparent awarded custody of a child; delegation

A natural tutor or cotutors with custody, but not yet judicially qualified, or a grandparent awarded custody of a child after parental authority terminates, may delegate the provisional custody of that child by written mandate to any natural person, subject to the same rules governing the duration of the mandate and the authority and obligations of the mandatary as those governing the provisional custody by mandate of persons having parental authority.

Acts 2015, No. 260, §3, eff. Jan. 1, 2016.



RS 9:962 - Statutory form

§962. Statutory form

The following is a suggested form that may be used by a natural tutor or cotutors with custody, but not yet judicially qualified, or a grandparent awarded custody of a child to delegate to any natural person the custody of the named child:

THE FOLLOWING FORM IS ALL NEW

PROVISIONAL CUSTODY BY MANDATE

STATE OF LOUISIANA

PARISH OF ___________________

BE IT KNOWN THAT on this ___ day of __________, 20___, before me, the undersigned notary, and in the presence of the competent witnesses hereinafter named and undersigned:

Personally came and appeared:

(affiant's name, marital status, and mailing address), who is the (natural tutor or cotutors with custody, but not yet judicially qualified, or a grandparent awarded custody) of (minor child(ren)) and who, by these presents makes, names, constitutes, and appoints (mandatary's name and mailing address) and grants provisional custody of each of the above named child(ren), to provide for the health, education, and welfare of each child as provided by the law on Provisional Custody by Mandate, specifically including the authority to:

INITIAL ALL APPLICABLE PROVISIONS:

____ (1) Consent to and authorize such medical care, treatment, or surgery as may be necessary for the health, safety, and welfare of each child.

____ (2) Enroll each child in such schools or educational institutions as may be necessary for his proper education.

____ (3) Discipline each child in such reasonable manner as may be necessary for his proper rearing, supervision, and training.

____ (4) Do and perform all other such acts as may be necessary for the shelter, support, and general welfare of each child.

This Provisional Custody by Mandate will continue to be effective until ___________, 20 __, or one year from date hereof, whichever period is shorter.

I agree that any third party who receives a copy of this document may rely upon the authority granted the mandatary as indicated herein and may act in reliance on such authority. I agree to indemnify and hold harmless the third party for any claims that arise against him because of reliance on this Provisional Custody by Mandate.

The undersigned mandatary does hereby accept the provisional custody of each child named herein.

THUS DONE AND PASSED at _________________, state of ________________, in the presence of the undersigned, competent witnesses, who sign these presents with the appearer(s) and me, notary, after due reading of the whole.

WITNESSES:

_________________________     ____________________________________

(Natural tutor or cotutors with custody, but not yet judicially qualified, or a grandparent awarded custody)

_________________________  ____________________________________

(Other Cotutor or Undertutor)

______________________________                                                                         (Mandatary)

_________________________

NOTARY PUBLIC

Acts 2015, No. 260, §3, eff. Jan. 1, 2016.



RS 9:975 - NON-LEGAL CUSTODIAN

CHAPTER 4. NON-LEGAL CUSTODIAN

§975. Non-legal custodian; consent for certain services; affidavit, form

A.(1) A non-legal custodian, who is not a foster parent caring for a child in the custody of the Office of Community Services, shall be authorized to give legal consent for a child in his custody to receive any medical or educational services for which parental consent is usually required by executing the affidavit described in Paragraph (B)(4) of this Section. The affidavit shall not be valid for more than one year after the date on which it is executed.

(2) The decision of a non-legal custodian to consent to or to refuse medical or educational services for a child in his custody shall be superseded by any contravening decision of a parent or a person having legal custody of the child, provided the decision of the legal custodian does not jeopardize the life, health, safety, or welfare of the child.

(3) Nothing in this Section shall apply to, or give authority for, an abortion as provided in R.S. 40:1061.14.

B.(1) No person who acts in good faith reliance on a non-legal custodian properly executed affidavit, having no actual knowledge of any facts contrary to those stated in the affidavit, shall be subject to civil liability or criminal prosecution, or to professional disciplinary procedure, for any action which would have been proper if the facts had been as he believed them to be. This Paragraph shall apply even if medical or educational services are rendered to a child in contravention of the wishes of the parent or legal custodian of that child. However, the person rendering the services must not have actual knowledge of the wishes of the parent or legal custodian.

(2) A person who relies on a properly executed affidavit has no obligation to make further inquiry or investigation. Nothing herein shall relieve any person of responsibility for violations of other provisions of law, rules, or regulations.

(3) If the child ceases to live with the non-legal custodian, the non-legal custodian shall notify all parties to whom he has transmitted the affidavit or to whom he has caused the affidavit to be transmitted.

(4) A non-legal custodian's affidavit shall be invalid unless it substantially contains, in not less than ten-point boldface type, or a reasonable equivalent thereof, the warning statement beginning with the word "warning" specified in this Paragraph. The warning statement shall be enclosed in a box with three-point rule lines. The non-legal custodian's affidavit shall be in substantially the following form:

NON-LEGAL CUSTODIAN'S AFFIDAVIT

Use of this affidavit is authorized by R.S. 9:975.

INSTRUCTIONS: Completion of items 1 through 4 and the signing of the affidavit are sufficient to authorize educational services and school-related medical services for the named child. Completion of items 5 through 8 is additionally required to authorize any other medical services. Please print clearly.

The child named below lives in my home and I am 18 years of age or older.

1. Name of child:

2. Child's date of birth:

3. My name (adult giving authorization):

4. My home address:

5. [ ] I am a non-legal custodian.

6. Check one or both (for example, if one parent was advised and the other cannot be located):

[ ] I have advised the parent(s) or legal custodian(s) of the child of my intent to authorize the rendering of educational or medical services, and have received no objection.

[ ] I am unable to contact the parent(s) or legal custodian(s) of the child at this time, to notify them of my intended authorization.

7. Affiant's date of birth:

8. Affiant's Louisiana driver's license number or identification card number:

WARNING: Do not sign this form if any of the statements above are incorrect, or you will be committing a crime punishable by a fine, imprisonment, or both.

I declare under penalty of perjury under the laws of Louisiana that the foregoing is true and correct.

Signed:                                                      Date:

NOTICES:

1. This declaration does not affect the rights of the child's parent or legal guardian regarding the care, custody, and control of the child, and does not mean that the non-legal custodian has legal custody of the child.

2. A person who relies on this affidavit has no obligation to make any further inquiry or investigation.

3. This affidavit is not valid for more than one year after the date on which it is executed.

ADDITIONAL INFORMATION:

TO NON-LEGAL CUSTODIANS:

1. If the child stops living with you, you are required to notify anyone to whom you have given this affidavit as well as anyone of whom you have actual knowledge who received the affidavit from a third party.

2. If you do not have the information in item 8 (Louisiana driver's license or identification card), you must provide another form of identification such as your social security card number.

TO SCHOOL OFFICIALS:

The school district may require additional reasonable evidence that the non-legal custodian lives at the address provided in Item 4.

TO HEALTH CARE PROVIDERS AND HEALTH CARE SERVICE PLANS:

1. No person who acts in good faith reliance upon a non-legal custodian's affidavit to render educational or medical services, without actual knowledge of facts contrary to those stated in the affidavit, is subject to criminal prosecution or civil liability to any person, or subject to any professional disciplinary action, for such reliance if the applicable portions of the form are completed.

2. This affidavit does not confer dependency for health care coverage purposes.

Acts 2001, No. 410, §1, eff. June 15, 2001.



RS 9:1001 - INTERDICTION

CODE TITLE IX--OF PERSONS INCAPABLE OF ADMINISTERING

THEIR ESTATES, WHETHER ON ACCOUNT OF INSANITY

OR SOME OTHER INFIRMITY, AND OF THEIR INTERDICTION

AND CURATORSHIP

CHAPTER 1. INTERDICTION

PART I. INEBRIATES

§§1001-1004. Repealed by Acts 2000, 1st Ex. Sess., No. 25, §4, eff. July 1, 2001.



RS 9:1002 - Repealed by Acts 2000, 1st Ex. Sess., No. 25, 4, eff. July 1, 2001.

§1002. Repealed by Acts 2000, 1st Ex. Sess., No. 25, §4, eff. July 1, 2001.



RS 9:1003 - Repealed by Acts 2000, 1st Ex. Sess., No. 25, 4, eff. July 1, 2001.

§1003. Repealed by Acts 2000, 1st Ex. Sess., No. 25, §4, eff. July 1, 2001.



RS 9:1004 - Repealed by Acts 2000, 1st Ex. Sess., No. 25, 4, eff. July 1, 2001.

§1004. Repealed by Acts 2000, 1st Ex. Sess., No. 25, §4, eff. July 1, 2001.



RS 9:1021 - Interdiction of veterans in government institutions; manner of service

PART II. MISCELLANEOUS PROVISIONS

§1021. Interdiction of veterans in government institutions; manner of service

Where it is necessary to interdict a person who is the beneficiary of the War Risk Insurance Act or the National Service Life Insurance Act of 1940, and he is not present in the state and is actually incarcerated in an institution maintained by the United States of America for the care of such persons, citation and service of the petition shall be made in the following manner.

A copy of the petition certified by the clerk of the court having jurisdiction, and a citation shall be served on the defendant by and through the officer in charge of the government institution in which he is confined. A certificate signed by such officer to the fact that such service has been made shall be accepted by the court in lieu of a personal service, provided there shall be produced in the trial of the case proof that the defendant is confined to such a government institution, and a certified copy of the records of the medical examination made by the officers of the United States of America is filed in evidence.

This Section applies solely to the cases of soldiers, sailors, marines, and nurses, beneficiaries under the War Risk Insurance Act or the National Service Life Insurance Act of 1940, and does not amend or repeal the laws relative to interdictions generally.



RS 9:1022 - Authorization of curators to continue making donations to descendants

§1022. Authorization of curators to continue making donations to descendants

The court may authorize a curator, in the name and on behalf of the interdict, to make donations inter vivos from the surplus funds or other surplus property of the interdict, of a value annually of not more than the greater of fourteen thousand dollars or the maximum amount that may be excluded from federal gift taxation pursuant to 26 U.S.C. §2503(b), to each of the direct descendants of the interdict, when:

(1) There is no known testamentary disposition to the contrary.

(2) These donations are equal with respect to all descendants of the interdict in the same degree, and will not impinge upon the legitime of any forced heir of the interdict.

(3) The court is satisfied from the evidence presented to it that, prior to his interdiction, the interdict had made donations inter vivos to each of his direct descendants in each of at least four calendar years, not necessarily consecutive, of sums of money amounting to, or of property valued at, three thousand dollars or more.

(4) The curator has obtained the consent of the interdict's spouse and heirs of the first degree.

(5) The proposed donations will not discriminate between descendants of the interdict, will not materially impair the financial condition of the interdict and are not likely to deprive him of sufficient funds to care for his future needs and support. In order to establish that the proposed donations will not deprive the interdict of sufficient funds to provide for his future needs and support, the curator must satisfy the court, from the evidence presented to it, that the total fair market value of the interdict's estate, after subtracting the value of the proposed donations, is not less than a sum amounting to: sixty-five thousand dollars multiplied by the number of years of life expectancy remaining to the interdict at the time of the donation, as determined by his age and the table of life expectancy set out in R.S. 47:2405.

(6) The procedure prescribed by Articles 4271 and 4566 of the Code of Civil Procedure is complied with. When all of the conditions prescribed in Paragraphs (1) through (5) above have been met, the court may authorize such donations to be made to the curator individually, if he is a direct descendant of the interdict, on the recommendation of the undercurator concurred in by an undercurator ad hoc appointed by the court.

(7) If a contrary testamentary disposition is discovered following the interdict's death, the donee shall restore the donated property to the interdict's estate or pay the estate the value of the gift.

Acts 1991, No. 143, §1; Acts 2014, No. 743, §1.



RS 9:1023 - Donation by curator to charitable and nonprofit organizations; conditions; court approval

§1023. Donation by curator to charitable and nonprofit organizations; conditions; court approval

The curator, in the name of and on behalf of the interdict, may make donations inter vivos to charitable and other nonprofit organizations with approval of the court and subject to such conditions or restrictions as the court may direct, if all the following requirements are met:

(1) The court is satisfied from the evidence presented to it that, prior to his interdiction, the interdict had an established history or pattern of donations inter vivos to charitable and other nonprofit organizations.

(2) The donations will not jeopardize the assets of the estate and will not impinge upon the legitime of any forced heir.

(3) The donations will not materially impair the financial condition of the interdict and will not deprive the interdict of sufficient funds to care for his future needs and support, which shall be established in the manner provided in R.S. 9:1022.

Added by Acts 1979, No. 68, §1, eff. June 26, 1979.



RS 9:1024 - Donations by curator to collaterals; court authorization

§1024. Donations by curator to collaterals; court authorization

A. The court may authorize a curator, in the name and on behalf of an interdict who has no direct descendants and no spouse, to make donations inter vivos of money from surplus funds of the interdict to each of the brothers and sisters of the interdict and to each of the direct descendants of the brothers and sisters of the interdict, or to trusts in which they are the only principal and income beneficiaries, provided that there is no known testamentary disposition to the contrary. Annual donations per donee shall not exceed fourteen thousand dollars or the maximum amount that may be excluded from federal gift taxation pursuant to 26 U.S.C. §2503(b), whichever is greater. The total amount donated annually to each of the brothers and sisters of the interdict and to each of the direct descendants of the brothers and sisters of the interdict, or to trusts therefor, shall be equal by roots from the parents of the interdict.

B.(1) The court may authorize such donations only when the procedure prescribed by Code of Civil Procedure Articles 4271 and 4566 is complied with and the proposed donations will not materially impair the financial condition of the interdict and are not likely to deprive him of sufficient funds to care for his future needs and support.

(2) To establish that the proposed donations will not deprive the interdict of sufficient funds to provide for his future needs and support, the curator must satisfy the court that:

(a) Following the proposed donation, the total amount of the difference between the fair market value of the interdict's estate and his total liabilities will exceed six hundred thousand dollars; and

(b) The total fair market value of the interdict's estate, after subtracting the value of the proposed donations, is not less than six hundred thousand dollars.

C. When all of the conditions in Subsections A and B have been met, the court may authorize such donations to be made to the curator individually, if he is a brother or sister or a direct descendant of a brother or sister of the interdict, on the recommendation of the undercurator, concurred in by the undercurator ad hoc appointed by the court.

Acts 1991, No. 299, §1, eff. July 3, 1991; Acts 1995, No. 451, §1; Acts 2014, No. 743, §1.



RS 9:1025 - Removal of a curator

§1025. Removal of a curator

A. Any spouse or relative of an interdict, interested party, or nonprofit organization whose main function it is to serve as an advocate for persons with disabilities, the elderly, or both, may petition a court of competent jurisdiction for the removal of a curator upon a clear showing that neither the curator nor the undercurator are adequately performing their court-appointed duties.

B. A court of competent jurisdiction may remove a curator and appoint a successor, if such removal is deemed to be in the best interest of the interdict, either on its own motion or upon request by any spouse or relative of the interdict, or on the motion of any interested party or nonprofit organization whose main function it is to serve as advocate for persons with disabilities, the elderly, or both, upon contradictory hearing. The court shall consider the following factors in making its ruling:

(1) Whether the curator has, with gross negligence, misapplied, embezzled, or removed from the state, or is about to misapply, embezzle, or remove from the state all or any part of the interdict's property committed to the curator's care.

(2) The curator's failure to render any account required by law.

(3) The curator's failure to obey any proper order of the court having jurisdiction with respect to performance of the curator's duties.

(4) Proof of gross misconduct, or mismanagement in the performance of duties.

(5) Incompetence, incarceration, or any other cause rendering the curator incapable of performing court-appointed duties.

(6) Abuse of the interdict, or failure to educate the interdict or provide the interdict with as much independence as the means of the interdict and the conditions of his estate permit.

C. When the court removes a curator, it may appoint any spouse or relative of the interdict, any interested party, or any nonprofit organization whose main function it is to serve as curator for persons with disabilities, the elderly, or both.

Acts 1993, No. 639, §1, eff. June 15, 1993.



RS 9:1031 - Appointment of nonprofit curatorship services

PART III. NONPROFIT CURATOR AND CONTINUING

TUTOR PROGRAMS

§1031. Appointment of nonprofit curatorship services

A. Notwithstanding any law to the contrary, a nonprofit curatorship service program, organized and operating pursuant to the corporation laws of this state, may be appointed the curator for an indigent adult in need of full or limited interdiction or may be appointed the continuing tutor for an indigent in need of continuing tutorship, if no individual seeks the appointment and meets the qualifications of curator. No appointment of a curator or continuing tutor pursuant to this Part shall confer authority to terminate life support or a pregnancy.

B. Any party to an interdiction or tutorship proceeding, including the state of Louisiana and its political subdivisions, may petition the court to appoint the program as curator or continuing tutor.

C. The court may hear such evidence as it deems necessary in order to determine whether the program is an appropriate entity to serve as curator or continuing tutor, including the sufficiency of a bond secured and maintained by the program. If the court desires to make such an appointment, it shall deliver to the program notice of the prospective appointment and information regarding the person in need of program services.

D. Within ten days from delivery of the notice, the program shall notify the court in writing of the decision to provide or decline the rendering of program services.

E. Upon election of the program to provide program services, the court shall appoint the program as curator or continuing tutor for the person in need of such services.

F. Notwithstanding any law to the contrary, in cases wherein the program is appointed curator or continuing tutor, the appointment of an undercurator or undertutor is not required.

Acts 1992, No. 820, §1, eff. July 8, 1992.



RS 9:1032 - Powers, functions, and duties of curator and continuing tutor

§1032. Powers, functions, and duties of curator and continuing tutor

A. Except as otherwise provided in this Part, the relationship between an interdict and his curator or continuing tutor is the same as that between a minor and his tutor, with respect to the person and property of the interdict.

B. The rules provided in Code of Civil Procedure Articles 4101 and 4102, or a sworn statement that the interdict has no inventory, 4171 and 4172, 4231 through 4235, 4237 through 4342, 4391 through 4464, and 4566, apply likewise to the powers, functions, and duties of a curator or continuing tutor, appointed pursuant to this Part.

C. The executive director of the program or his appointee shall have access to all health records and to all court records of persons receiving program services.

Acts 1992, No. 820, §1, eff. July 8, 1992.



RS 9:1033 - Confidentiality; penalties

§1033. Confidentiality; penalties

A. All communications and records of the program pertaining to persons in need of program services are confidential and may be disclosed only pursuant to a court order by the program in the performance of its program services.

B. Any person who violates the confidentiality of individuals served by the program may be punished by a fine not to exceed one thousand dollars or imprisonment for not more than six months, or both.

Acts 1992, No. 820, §1, eff. July 8, 1992.



RS 9:1034 - Fees and court costs

§1034. Fees and court costs

The program shall be exempt from the payment of filing fees or taxing of court costs in connection with any judicial proceeding related to its performance of program services for indigent adults.

Acts 1992, No. 820, §1, eff. July 8, 1992.



RS 9:1051 - CORPORATIONS; UNAUTHORIZED

CODE TITLE X - OF CORPORATIONS

CHAPTER 1. CORPORATIONS; UNAUTHORIZED

CORPORATIONS; UNINCORPORATED NONPROFIT

ASSOCIATIONS

§1051. Unauthorized corporations; unincorporated nonprofit associations; powers and liabilities

A. Corporations unauthorized by law or by an act of the legislature enjoy no public character, although these corporations may acquire and possess estates and have common interests as well as other private societies.

Unless otherwise provided by its constitution, charter, bylaws, rules, or regulations under which it is organized, governed, and exists, any unincorporated nonprofit association may alienate or encumber title to immovable property to any person. For the purposes of this article, immovable property includes, without limitation, mineral rights, predial servitudes, and predial leases, and a transaction to alienate or encumber shall include, without limitation, transactions to mortgage, hypothecate, donate, or transfer title to immovable property. Any such transaction shall be authorized by resolution adopted by a majority of the members of the association who vote on the resolution at a special meeting called and held for that purpose. The resolution may designate a person or persons to act as agent for the purpose of effectuating the transaction. Notice of the special meeting, including the date, time, and place of the meeting and the substance of the contemplated resolution, shall be published, on two separate days at least fifteen days prior to the date of the meeting, in the official journal of the parish in which a majority of the members reside or, if none, in a newspaper of general circulation in the parish. A copy of the resolution and proof of publication as required herein shall be attached to each act effectuating the transaction.

B. The provisions of this article applicable to transfers of immovable property by unincorporated nonprofit associations shall not apply when the transfers are part of an incorporation of the association in which substantially all of the assets of the unincorporated nonprofit association are transferred to the new corporation. In such cases, R.S. 12:207(C) shall govern the transfer.

Amended by Acts 1977, No. 489, §1; Acts 1978, No. 388, §1; Acts 1978, No. 459, §1; Acts 1979, No. 356, §1; Acts 1980, No. 352, §1; Acts 1987, No. 126, §2.



RS 9:1101 - IMMOVABLES

CODE BOOK II--THINGS AND THE DIFFERENT

MODIFICATIONS OF OWNERSHIP

CODE TITLE I--THINGS

CHAPTER 1. IMMOVABLES

PART I. IN GENERAL

§1101. Ownership of waters and beds of bayous, rivers, streams, lagoons, lakes and bays

The waters of and in all bayous, rivers, streams, lagoons, lakes and bays, and the beds thereof, not under the direct ownership of any person on August 12, 1910, are declared to be the property of the state. There shall never be any charge assessed against any person for the use of the waters of the state for municipal, industrial, agricultural or domestic purposes.

While acknowledging the absolute supremacy of the United States of America over the navigation on the navigable waters within the borders of the state, it is hereby declared that the ownership of the water itself and the beds thereof in the said navigable waters is vested in the state and that the state has the right to enter into possession of these waters when not interfering with the control of navigation exercised thereon by the United States of America. This Section shall not affect the acquisition of property by alluvion or accretion.

All transfers and conveyances or purported transfers and conveyances made by the state of Louisiana to any levee district of the state of any navigable waters and the beds and bottoms thereof are hereby rescinded, revoked and canceled.

This Section is not intended to interfere with the acquisition in good faith of any waters or the beds thereof transferred by the state or its agencies prior to August 12, 1910.

Amended by Acts 1954, No. 443, §1.



RS 9:1102 - Batture in cities and towns; right of riparian owner

§1102. Batture in cities and towns; right of riparian owner

Whenever the riparian owner of any property in incorporated towns or cities is entitled to the right of accretion, and more batture has been formed in front of his land than is necessary for public use, which the corporation withholds from him, he shall have the right to institute action against the corporation for so much of the batture as may not be necessary for public use. If it be determined by the court that any portion of the batture be not necessary for public use, it shall decree that the owner is entitled to the property, and shall compel the corporation to permit him to enjoy the use and ownership of such portion of it.



RS 9:1102.1 - Rights of riparian landowners and their lessees

§1102.1. Rights of riparian landowners and their lessees

A. Riparian owners and their lessees of property on navigable rivers, lakes, or streams within the limits of any deep water port commission of this state or, in the absence of any such commission, within a municipality having a population in excess of five thousand inhabitants, shall have the right to erect and maintain on the batture or banks owned or leased by them and in the bed of the navigable river, lake, or stream adjacent to or adjoining such batture or banks, such wharves, buildings, or improvements as may be required for the purposes of commerce, navigation, or other public purposes. However, where such owners first have obtained the consent of the governing authority of the deep-water port commission, which consent each deep-water port commission is hereby authorized to grant, or of the municipality, as the case may be, to erect such wharves, buildings, or improvements, and same are erected in conformity to plans and specifications which have been approved by such governing authorities, those governing authorities may expropriate said wharves, buildings, or improvements whenever said improvements or the riparian front shall be required for public purposes, and the owners shall be entitled to claim compensation to the full extent of their loss, but where such consent and approval is not obtained, the owners shall be entitled to be paid compensation therefor to the full extent of their loss or required to remove such wharves, buildings, or improvements at their own expense, in the discretion of the governing authority of the deep-water port commission or of the municipality. In all cases, such wharves, buildings, or improvements shall remain subject to the administration and control of the governing authorities with respect to their maintenance and to the fees and charges to be exacted for their use by the public.

B. Nothing herein shall deprive the levee boards of their authority with respect to levees in their respective districts or their right to appropriate, without compensation, such wharves, buildings, or improvements.

Added by Acts 1975, No. 141, §1. Amended by Acts 1981, No. 2, §1, eff. May 18, 1981.



RS 9:1102.2 - Rights and duties of riparian owners and their lessees; joint usage of certain riparian lands

§1102.2. Rights and duties of riparian owners and their lessees; joint usage of certain riparian lands

A.(1)(a) Whenever the governing authority of any port commission, or in the absence of such commission, the governing authority of a municipality having a population in excess of five thousand inhabitants, owns, leases, or otherwise lawfully occupies or uses property on a navigable river, lake, or stream, which is within the territorial limits of such commission or municipality, or the bed of such river, lake, or stream adjacent to such property, and the governing authority in its discretion determines that the needs of commerce, navigation, or other public purposes respecting such property are being satisfied and would not be unduly interfered with, the governing authority may permit and grant to the riparian owner or owners, or their lessees or persons occupying with the riparian owner's consent, the use of such property owned, leased, or otherwise lawfully occupied or used, including the air space above any wharves, buildings, or improvements constructed by the governing authority, for the construction and maintenance of buildings or improvements for any purpose, including residential purposes.

(b) The use and construction of any buildings or improvements on such property by the riparian owner, or owners, or their lessees or persons occupying with the riparian owner's consent, shall be subject to the terms and conditions, including compensation to be paid to the governing authority, which the governing authority in its discretion determines to be appropriate under the circumstances.

(c)(i) These terms and conditions may include arrangements whereby any wharves, buildings, or other improvements made by the governing authority on such property may be made to connect with or provide structural support to buildings or improvements which the riparian owner or owners, or their lessees or persons occupying with the riparian owner's consent, have been granted permission to erect; or

(ii) They may include arrangements whereby separate structural supports may be provided for any building or improvements constructed by the riparian owner or owners, or their lessees or persons occupying with the riparian owner's consent, in the air space over any wharves, buildings, or improvements of the governing authority, whether by extending such supports through the wharves, buildings, or other improvements constructed by the authority, or otherwise.

(d) Unless expressly provided otherwise by the governing authority in writing, any buildings or improvements erected by the owner or owners, or their lessees or persons occupying with the riparian owner's consent, and any use made thereof, or any activity conducted thereupon, shall be the separate property of the owner or owners, or their lessees or persons occupying with the riparian owner's consent.

(e) Any such buildings or improvements erected by the owner or owners, or their lessees or persons occupying with the riparian owner's consent, shall be subject to the administration and control of the governing authority with respect to their maintenance and, should such buildings or improvements be used for purposes of commerce, navigation, or other public purposes, with respect to the fees and charges exacted for their use by the public, and shall also remain subject to expropriation by any such authority should same become required for public purposes.

(2)(a) The governing authority of each port commission of the state shall have the right to lease or sublease any property, whether movable or immovable, that is owned or leased by it, on a long-term basis and without the necessity of public bidding. Any such lease or sublease may be for such purpose or purposes and subject to such terms and conditions, including such compensation to be paid to the governing authority, which the governing authority, in its discretion determines to be in the public interest.

(b) Without limitation, the right herein granted includes the right to lease or sublease for purposes of commerce, navigation or other public purposes, any wharves, buildings, or improvements that are owned or leased by the governing authority that are located on any riparian lands that are subject to the servitude existing in favor of the public for purposes of commerce and navigation.

(3) The provisions of this Subsection shall not be applicable to any river which is part of the Louisiana Natural and Scenic Rivers System as defined in R.S. 56:1841 et seq.

B. Nothing herein shall deprive the levee boards of their authority with respect to levees in their respective districts or their right to appropriate such wharves, buildings, or improvements.

C. The provisions of this Section shall not be applicable in the parish of St. Tammany.

Added by Acts 1981, No. 454, §1, eff. July 18, 1981; Acts 1982, No. 858, §1, eff. Aug. 4, 1982; Acts 1984, No. 498, §1; Acts 2012, No. 388, §1.



RS 9:1103 - Carbon sequestration on surface or water bottom

§1103. Carbon sequestration on surface or water bottom

Any monetary compensation derived from the sequestration of carbon on the surface of land or water bottoms through biological processes, including but not limited to the growth of plants or animals or other natural or induced processes, is the property of the owner of the land or water bottom upon which such sequestration occurs, unless (a) contractually assigned to another party; or (b) the sequestration, uptake, or prevention of emission of greenhouse gases is directly related to the avoided conversion or avoided loss attributable to a project carried out or sponsored by the Coastal Protection and Restoration Authority or the Coastal Protection and Restoration Authority Board, including use of public resources as provided in R.S. 49:214.5.4. In such instance, the monetary compensation is the property of the state.

Acts 2010, No. 193, §1; Acts 2016, No. 430, §1.



RS 9:1104 - Riparian owners, use of surface water; fees prohibited; legislative finding and intent

§1104. Riparian owners, use of surface water; fees prohibited; legislative finding and intent

A. The Legislature of Louisiana finds that waters used in agricultural or aquacultural pursuits are not consumed, rather they are merely used, and the movement of the water ultimately provides value to the resource in several ways as these uses provide for additional pathways for integration of the water into the hydrological cycle. Some of these value-adding processes include recharging aquifers by percolation into the groundwater, entry into the cycle as water vapor through the evaporation from movement of the surface water, from the absorption into crops, providing nourishment to living organisms that indirectly support agriculture and aquaculture, from the hydration of livestock, and also through providing habitat and sustenance for the fish and wildlife resources of the state. The direct and indirect effects that result from these uses bring a positive impact on the resource and the environment that yields a value far in excess of the value of the resource as mere running water, and as such the Legislature of Louisiana specifically finds that there is no prohibited donation by agricultural and aquacultural uses of these sorts. The public purpose served by the enactment and implementation of this Section is the protection and conservation of the water as a resource of the state in such a way that the health, safety, and welfare of the people of the state are protected and benefitted.

B. A riparian owner may assign access rights equal to his own for the surface water adjacent to his riparian land for any agricultural or aquacultural purpose within the state of Louisiana by the non-riparian owner without restriction as to the form of any such agreement to another, provided that the withdrawal of running surface waters is environmentally and ecologically sound and is consistent with the required balancing of environmental and ecological impacts with the economic and social benefits found in Article IX, Section 1 of the Constitution of Louisiana. No riparian owner shall authorize the withdrawal of running waters for non-riparian use where the use of the water would significantly adversely impact the sustainability of the water body, or have undue impacts on navigation, public drinking water supplies, stream or water flow energy, sediment load and distribution, and on the environment and ecology balanced against the social and economic benefits of a contract of sale or withdrawal, or sale of agreement, or right to withdraw running surface water for agricultural and aquacultural purposes.

C. For purposes of this Section, "agricultural or aquacultural purpose" means any use by a riparian owner or an assignee of a riparian owner of running surface waters withdrawn and used for the purpose of directly sustaining life or providing habitat to sustain life of living organisms that are customarily or actually intended to be brought to market for sale.

D. The state shall not charge any fee for the water usage, except where the state, including its political subdivisions, contracts or assigns rights for withdrawal as provided for in Subsection B of this Section.

E. This Section shall become null and of no effect on January 12, 2035.

Acts 2010, No. 994, §1, eff. July 6, 2010.



RS 9:1105 - Repealed by Acts 1974, No. 50, 3, eff. Jan. 1, 1975

§1105. Repealed by Acts 1974, No. 50, §3, eff. Jan. 1, 1975



RS 9:1106 - Storage tanks placed on land by one not owner of land as movable property

§1106. Storage tanks placed on land by one not owner of land as movable property

A. Tanks placed on land whether urban or rural by other than the owner of the land for the storage or use of butane, propane or other liquefied gases, or for the storage or use of anhydrous ammonia or other liquid fertilizer, be and they are declared to be and shall remain movable property, and the ownership of such tank or tanks shall not be affected by the sale, either private or judicial, of the land on which they are placed.

B. This section is intended to and does affect all such tanks presently on such land which were placed thereon by other than the owner of the land.

Acts 1954, No. 49, §§1, 2.



RS 9:1107 - Public policy respecting ownership of navigable waters and beds thereof

§1107. Public policy respecting ownership of navigable waters and beds thereof

It has been the public policy of the State of Louisiana at all times since its admission into the Union that all navigable waters and the beds of same within its boundaries are common or public things and insusceptible of private ownership; that no act of the Legislature of Louisiana has been enacted in contravention of said policy, and that the intent of the Legislature of this state at the time of the enactment of Act No. 62 of the year 1912, now appearing as R.S. 9:5661, and continuously thereafter was and is at this present time to ratify and confirm only those patents which conveyed or purported to convey public lands susceptible of private ownership of the nature and character, the alienation or transfer of which was authorized by law but not patents or transfers which purported to convey or transfer navigable waters and the beds of same.

Acts 1954, No. 727, §1.



RS 9:1108 - Invalidity of patent or transfer purporting to include navigable waters and beds thereof

§1108. Invalidity of patent or transfer purporting to include navigable waters and beds thereof

Any patent or transfer heretofore or hereafter issued or made is null and void, so far as same purports to include such navigable waters and the beds thereof, as having been issued or made in contravention of the public policy of this state and without any prior authorization by law; provided that the provisions of this Section shall not affect the laws of accretion or apply to lands that were susceptible to private ownership on the date of the patent or transfer by the state or a state agency.

Acts 1954, No. 727, §2.



RS 9:1109 - Statutes not to be construed as validating purported transfer of navigable waters or beds thereof

§1109. Statutes not to be construed as validating purported transfer of navigable waters or beds thereof

No statute enacted by the legislature of Louisiana shall be construed as to validate by reason of prescription or peremption any patent or transfer issued by the state of any levee district thereof, so far as the same purports to include navigable or tide waters or the beds of same.

Acts 1954, No. 727, §3.



RS 9:1110 - Ownership of land adjacent to False River

§1110. Ownership of land adjacent to False River

The title of the owners of land adjacent to that body of water in Pointe Coupee Parish known as False River shall extend to a line delineated by the "Map showing survey of the proposed property boundary of the State of Louisiana along False River located in T 4 S - R 10 E & T 5 S - R 10 E Pointe Coupee Parish, Louisiana for The State of Louisiana" completed in June, 2015, with any changes to the map approved by the division of administration and the False River Watershed Council no later than June 30, 2016. If no action has been taken by either the division of administration or the watershed council by June 30, 2016, the line delineated by the map shall be the line that marks the division between land owned by the state and land owned by private persons along the banks of False River.

Added by Acts 1975, No. 285, §1; Acts 2015, No. 402, §1.



RS 9:1111 - Exclusion of certain interests in trust from classification as immovable property

§1111. Exclusion of certain interests in trust from classification as immovable property

Notwithstanding any other provision of law to the contrary, no interest in a trust which has five hundred or more beneficiaries or owners of beneficial interests shall be classified as immovable property in this state provided the trust owns an interest in, or is a beneficiary of, another trust which owns property classified in Louisiana as immovable.

Acts 1986, No. 251, §1.



RS 9:1112 - Immovable property held in common; agreement not to alienate, encumber or lease

§1112. Immovable property held in common; agreement not to alienate, encumber or lease

Persons holding immovable property in common may agree not to alienate, encumber, or lease the property held in common for a specific period of time, not to exceed fifteen years. This agreement must be in writing.

Acts 1987, No. 476, §1.



RS 9:1113 - Partition of immovable property; minority interest; private sale; appraisal

§1113. Partition of immovable property; minority interest; private sale; appraisal

A. If immovable property is susceptible to partition by licitation or private sale pursuant to Civil Code Article 811, and a petition to partition the property is filed by a co-owner or co-owners owning either an aggregate interest of fifteen percent or less of the immovable property or an aggregate interest of twenty percent or less of the immovable property if there was past ownership of the whole by a common ascendant, the court shall allow the remaining co-owners to purchase at private sale the petitioners' shares at a price determined by a court-appointed appraiser.

B.(1) Each remaining co-owner shall only be entitled to purchase a portion of the property being sold equal to his pro rata share. Each remaining co-owner shall have thirty days from the date the last defendant is served with the petition to partition or thirty days from receipt of written notice, sent by certified mail or commercial courier, from a co-owner waiving his right to purchase, whichever is earlier, in which to file a notice to exercise his option to purchase his pro rata share of the property being sold. Where past ownership of the property was by a common ascendant, each remaining co-owner shall have ninety rather than thirty days to file the notice provided by this Paragraph. The filed notice, which shall be served on all parties, shall be considered a fully binding contract to purchase the property.

(2) Upon the lapse of the time in which to file the notice required in Paragraph (1) of this Subsection, any co-owner who has failed to timely exercise his option to purchase the property shall relinquish his right to purchase his pro rata share. The relinquishment of the right to purchase shall enure to the benefit of the remaining purchasing co-owners, who shall then be entitled to purchase, by pro rata share, the shares made available by the co-owner who relinquished his right to purchase. Each remaining purchasing co-owner shall have an additional ten days from the previous deadline to file his notice to purchase the relinquished shares.

(3) The procedures provided in this Subsection shall continue until there are no outstanding forfeited shares; however, the court may use its discretion in rounding the shares of the co-owners to the nearest hundredth share.

(4) The initial calculation of the pro rata share in this Subsection shall be based on the percentage of ownership of potential purchasing co-owners, excluding the petitioning co-owners. When a potential purchasing co-owner relinquishes his right to purchase, the pro rata share shall be recalculated to include only the remaining purchasing co-owners, excluding the relinquishing co-owners. Once a purchasing co-owner relinquishes his right to purchase his pro rata share, he shall not be entitled to file any subsequent notice to purchase in the pending action.

Acts 2003, No. 156, §1, eff. June 2, 2003; Acts 2014, No. 279, §1, eff. May 28, 2014.



RS 9:1115.1 - Declaration of purpose

PART I-A. OWNERSHIP OF BEDS OF

NON-NAVIGABLE WATERS

§1115.1. Declaration of purpose

A. The purpose of this Part is to distinguish the law of Louisiana from the state law upon which the United States Supreme Court based its decision in Phillips Petroleum Co. v. Mississippi, 108 S.Ct. 791 (1988), and thereby quiet titles to lands which have long been owned by private persons but which titles may have been clouded as a result of that decision.

B. Consistent with the Louisiana State Law Institute Advisory Legal Opinion Relative to Non-navigable Water Bottoms to the Louisiana Legislature on or about January 31, 1992, the legislature hereby finds that as to lands not covered by navigable waters including the sea and its shore, which are subject to being covered by water from the influence of the tide and which have been alienated under laws existing at the time of such alienation, the Phillips decision neither reinvests the state, or a political subdivision thereof, with any ownership of such lands nor does the state, or a political subdivision thereof, acquire any new ownership of such property.

C. It is the intent of the legislature by the enactment of this Part to codify and confirm the law of Louisiana as heretofore interpreted by the courts thereof without change and without divesting the state, its agencies, or its political subdivisions of the ownership or rights as to any immovable property and without affecting the provisions of the state Oyster Statutes passed by the legislature since 1886. Furthermore, it is the intent of the legislature by the enactment of this Part that no provision herein shall be interpreted to create, enlarge, restrict, terminate, or affect in any way any right or claim to public access and use of such lands, including but not limited to navigation, crawfishing, shellfishing, and other fishing, regardless of whether such claim is based on existing law, custom and usage, or jurisprudence.

Acts 1992, No. 998, §1.



RS 9:1115.2 - Ownership of inland non-navigable water bottoms

§1115.2. Ownership of inland non-navigable water bottoms

A. Inland non-navigable water bodies are those which are not navigable in fact and are not sea, arms of the sea, or seashore.

B. Inland non-navigable water beds or bottoms are private things and may be owned by private persons or by the state and its political subdivisions in their capacity as private persons.

Acts 1992, No. 998, §1.



RS 9:1115.3 - Interpretation of transfers

§1115.3. Interpretation of transfers

Any act by which the state has transferred or hereafter transfers ownership of immovable property which, at the time of the transfer, encompasses inland non-navigable water beds or bottoms within the boundaries of the property transferred, is presumed to convey to the transferee the ownership of the inland non-navigable water bottoms, unless title thereto has been expressly reserved by the state of Louisiana in the act. Nothing contained in this Part shall be construed as conveying to any person title to any lands that have not previously been conveyed or transferred by the state.

Acts 1992, No. 998, §1.



RS 9:1121.101 - Short title

PART II. LOUISIANA CONDOMINIUM ACT

SUBPART A. GENERAL PROVISIONS

§1121.101. Short title

This Part shall be known as the "Louisiana Condominium Act".

Acts 1979, No. 682, §1.



RS 9:1121.102 - Applicability

§1121.102. Applicability

A. This Part shall apply only to property made subject to it by a condominium declaration duly executed and filed for registry.

B. The provisions of this Part shall be applicable from, and after the effective date of this Part, to existing condominium property regimes created pursuant to the provisions of Act No. 502 of 1974 or Act No. 494 of 1962. This Part shall not affect or impair any right that is guaranteed or protected by the constitutions of this state or the United States nor shall this Part be construed to impair or affect any act done or offense committed or right accruing, accrued or acquired, or liability, penalty, forfeiture or punishment incurred, under Act No. 502 of 1974 or Act No. 494 of 1962. This Part shall not be construed to impair or cast a cloud upon the titles to units of any condominium property regime formed prior to the effective date of this Part, notwithstanding any conflicts which may exist between this Part, Act No. 502 of 1974, or Act No. 494 of 1962.

Acts 1979, No. 682, §1.



RS 9:1121.103 - Definitions

§1121.103. Definitions

As used in this Part:

(1) "Condominium" is the property regime under which portions of immovable property are subject to individual ownership and the remainder thereof is owned in indivision by such unit owners.

(2) "Condominium property" means all interests in land, improvements thereon, and all servitudes and rights attaching to the condominium.

(3) "Unit" means a part of the condominium property subject to individual ownership. A unit may include air space only. A unit includes such accessory rights and obligations as are stipulated in the condominium declaration.

(4) "Unit designation" means the number, letter, or combination thereof or any other official designation identifying a particular unit in the condominium declaration.

(5) "Common elements" means the portion of the condominium property not a part of the individual units.

(6) "Limited common elements" means those common elements reserved in the condominium declaration for the exclusive use of a certain unit or certain units.

(7) "Condominium parcel" means a unit together with the undivided interest in the common elements which is an inseparable component part of the unit.

(8) "Association of unit owners" or "association" means a corporation, or unincorporated association, owned by or composed of the unit owners and through which the unit owners manage and regulate the condominium.

(9) "Common expenses" means:

(a) Expenses of administration, maintenance, repair, and replacement of the common elements.

(b) Expenses declared to be common expenses by provisions of this Part or by the condominium declaration or bylaws.

(c) Expenses agreed upon as common expenses by the unit owners.

(10) "Condominium declaration" or "declaration" means the instrument by which immovable property is made subject to this Part.

(11) "Declarant" means:

(a) If the condominium has not yet been created, any person who offers to dispose of or disposes of his interest in a unit not previously disposed of; or

(b) If the condominium has been created, any person who has executed a declaration, or an amendment to a declaration to add additional property to the condominium regime, other than persons holding interests in the property solely as security for a debt or persons whose interest in the property will not be conveyed to unit owners.

(12) "Leasehold condominium" means a condominium in which all or a portion of the condominium property is subject to a lease the expiration or termination of which will terminate the condominium or reduce its size.

Acts 1979, No. 682, §1.



RS 9:1121.104 - Attorney fees

§1121.104. Attorney fees

Notwithstanding the provisions of R.S. 9:1121.101 and 1122.112 to the contrary, in the event the actions or inactions by the association of unit owners to repair damage to any common element of a unit or portion of a unit which falls under the responsibility of the association, the association of unit owners may be responsible for the payment of any condominium repairs and the court costs and reasonable attorney fees of the individual unit owner incurred during the pendency of a claim when judgment is rendered in favor of the individual unit owner. Any contractual provision that attempts to limit, diminish, or prevent the recovery provided for in this Section shall be prohibited.

Acts 2010, No. 753, §1.



RS 9:1121.105 - Separate taxation

§1121.105. Separate taxation

All kinds of taxes and special assessments authorized by law shall be assessed against each individual condominium parcel. A multi-unit building, the condominium property as a whole, and any of the common elements shall not be deemed to be an individual parcel for tax purposes. Each unit shall be deemed to contain its percentage of undivided interest in the common elements and computation of taxes and special assessments against the unit shall include the percentage of undivided interest. The taxes and special assessments levied against a condominium parcel shall constitute a basis for claiming a lien only upon the individual condominium parcel assessed. There shall be no forfeiture or sale of a multi-unit building or the common elements as a whole for delinquent taxes or assessments on individual units.

Acts 1979, No. 682, §1.



RS 9:1121.106 - Applicability of ordinances, zoning, and building restrictions

§1121.106. Applicability of ordinances, zoning, and building restrictions

A zoning, subdivision, building code, or other land use law, ordinance, or regulation may not prohibit the condominium form of ownership or impose any requirement upon condominium property which it would not impose upon a physically identical development under a different form of ownership. Otherwise, no provision of this Part invalidates or modifies any provision of any zoning, subdivision, building code, or other land use law, ordinance, or regulation.

Acts 1979, No. 682, §1.



RS 9:1121.107 - Expropriation

§1121.107. Expropriation

A. If a unit is acquired by eminent domain, unless the order of taking otherwise provides, that unit's entire common element interest, votes in the association, and proportionate liability for common expense assessments are deemed to be reallocated to the remaining units in proportion to the respective common element interests, voting power, and common expense liabilities of those units prior to the taking, and the association shall promptly prepare, execute, and record an amendment to the declaration reflecting the reallocation.

B. If a portion, but less than all of a unit is acquired by expropriation, and the remaining portion of the unit may be practically or lawfully used for those purposes permitted under the declaration, such unit's ownership in the common elements, votes in the association, and proportionate liability for common expenses shall be reduced in proportion to the reduction in the size of the unit, or on any other basis specified in the declaration, and the portion of the ownership interest in the common elements, voting power, and liability for common expense assessments divested from the partially acquired unit shall be deemed to be reallocated to that unit and the remaining units in proportion to the respective common element ownership interest, voting power, and liability for common expenses of those units prior to the taking, with the partially acquired unit participating in the reallocation on the basis of its reduced size.

C. If a portion of the common elements is acquired by expropriation, the award shall be paid to the association. The association shall divide any portion of the award not used for restoration or repair of the remaining common elements among the unit owners in proportion to their respective ownership interest in the common elements before the taking; any portion of the award attributable to the acquisition of a limited common element shall be equally divided among the owners of the unit to which that limited common element appertains, or in such other manner as the declaration may provide.

Acts 1979, No. 682, §1.



RS 9:1121.108 - Sale of unit; escrow accounts

§1121.108. Sale of unit; escrow accounts

As part of the initial sale of units, the seller, whether that be the condominium developer, the declarant, or a successor-in-interest, shall collect at least two months of assessments from each unit purchaser, which funds are dedicated for the sole purpose of establishing the association's reserve account. Such funds shall be placed in a reserve escrow account separate from the seller's account. Those funds may be used only for the exclusive benefit of the unit owner's association and shall be turned over to the unit owner's association along with the other condominium assets in accordance with the association declaration or bylaws.

Acts 2010, No. 245, §1.



RS 9:1122.101 - Creation of condominium regimes; condominium declaration; recordation

SUBPART B. CREATION, ALTERATION, AND

TERMINATION OF CONDOMINIUMS

§1122.101. Creation of condominium regimes; condominium declaration; recordation

A condominium regime is established by the execution of a condominium declaration by the owner of the immovable property to be conveyed and by every lessor of a lease the expiration and termination of which will terminate the condominium or reduce its size. The condominium declaration and any instrument by which the condominium regime is altered or terminated shall be effective against third parties when filed for registry in the conveyance records in the parish in which the immovable property is located.

Acts 1979, No. 682, §1.



RS 9:1122.102 - Blank

§1122.102. Blank



RS 9:1122.103 - Construction and validity of declaration and bylaws

§1122.103. Construction and validity of declaration and bylaws

A. All provisions of the declaration and bylaws are severable.

B. The effectiveness of the condominium declaration and merchantability of title to a condominium parcel is not affected by reason of an insubstantial failure of the declaration to comply with this Part.

Acts 1979, No. 682, §1.



RS 9:1122.104 - Description of units

§1122.104. Description of units

After the declaration is properly filed for registry, a description of a unit which sets forth the name of the condominium, the place of recordation of the declaration, the parish in which the condominium is located, and the identifying number of the unit, is a sufficient legal description of that unit and its common element interest even if the common element interest is not described or referred to therein.

Acts 1979, No. 682, §1.



RS 9:1122.105 - Contents of the condominium declaration

§1122.105. Contents of the condominium declaration

A. The condominium declaration shall contain or provide for the following matters:

(1) A statement submitting the immovable property to a condominium regime.

(2) The name by which the condominium is to be identified, which name shall include the word "condominium" or be followed by the words "a condominium".

(3) A legal description of the land.

(4) An identification of each unit by letter, name or number, or combination thereof, so that no unit bears the same designation as any other unit.

(5) A written description delineating the precise boundaries of each unit and any limited common element appurtenant thereto.

(6) The undivided shares, stated as percentages or fractions, in the common elements which are a component part of each of the units.

(7) The proportions or percentages and the manner of sharing common expenses and owning common surplus.

(8) The proportionate voting rights of the unit owners in the association.

(9) The method of amendment of the condominium declaration.

(10) A plat of survey of the land and plans of the proposed or existing improvements complying with Section 1122.110.

(11) All matters required by Section 1122.106 in the event the declarant or an individual unit owner intends to reserve the right to change with respect to a unit or units, its percentage interest in the common elements, percentage of sharing of common surplus and common expense, and proportion of voting power in the association of unit owners.

(12) The reconstruction or repair of all or part of the condominium property after casualty and the disposition of the proceeds of casualty insurance required by Section 1123.112 among owners of destroyed or damaged units or to the owners of any common elements destroyed.

(13) The name of the association and the type of legal entity under which it is organized; if the association is not incorporated, the name and residence address of the person designated as agent to receive service of process upon the association, which agent must be a resident of the state of Louisiana; and

(14) The procedure for collecting from the unit owners their respective shares of the common expenses assessed.

B. The condominium declaration may contain other provisions not inconsistent with this Section such as:

(1) Those relating to the withdrawal of damaged or destroyed units from the condominium regime.

(2) The reallocation of the percentage interest in the common elements of the units so withdrawn to the unit owners remaining within the condominium regime, and the basis of the reallocation, and the release of any unit or units so withdrawn from their respective obligations for payment of their percentage share of the common expenses of the condominium property.

(3) The purpose or purposes for which the condominium property and units are intended.

(4) Procedures whereby a unit owner may convey his unit to the association and thereby release himself from any further obligation for the common expenses of the condominium.

(5) Designation of limited common elements.

(6) Responsibility for the maintenance and repair of units.

(7) Use restrictions, and

(8) Limitations upon conveyance, sale, leasing, ownership, and occupancy of units.

C. Whenever additional immovable property is subjected to the condominium regime, an amendment to the condominium declaration shall be executed in accordance with Subsections A and B of this Section and filed for registry in the conveyance records in the parish in which the condominium is located.

Acts 1979, No. 682, §1.



RS 9:1122.106 - Reapportionment among unit owners of the percentage ownership interest in the common elements; percentages of sharing common expenses and common surplus; voting power in the association of unit owners

§1122.106. Reapportionment among unit owners of the percentage ownership interest in the common elements; percentages of sharing common expenses and common surplus; voting power in the association of unit owners

If on the date a condominium regime is created, it is the intention of the declarant to add additional units, common elements, or both, to the condominium regime, the declarant shall have the power to change, with respect to individual units in the condominium property, their respective percentage interest in the common elements, their percentage sharing of the common surplus and common expenses and their respective voting rights in the association of unit owners and to reallocate part of said interest to units actually dedicated at a future date upon providing the following particulars in the condominium declaration:

(1) A statement that the respective percentage interest of an individual unit in the common elements, common surplus and common expenses, and the proportionate voting rights of an individual unit in the association, may be changed in the event the declarant actually dedicates additional units, common elements, or both, to the condominium regime.

(2) A formula indicating the method or manner of determining a particular unit's percentage interest in the common elements, percentage sharing of surplus and common expenses and proportion of voting power in the association, dependent upon the total number of units comprising the entire condominium regime.

(3) The maximum time period, not to exceed a period of seven years subsequent to the date of filing the condominium declaration, during which additional units or common elements or both may be dedicated to the condominium regime.

(4) A description of each parcel of additional immovable property which may be later included in the condominium regime.

(5) If parcels of immovable property may be added to the condominium regime at different times, a statement to that effect, together with (i) either a statement fixing the boundaries of the parcels and regulating the order in which they may be added to the condominium regime or a statement that no assurances are made in those regards, and (ii) a statement as to whether, if any portion of additional immovable property is added to the condominium regime, all or any particular portion of that or any other immovable property must be so added.

(6) A statement of:

(a) The maximum number of condominium units that may be created within any parcel of additional immovable property to be added to the condominium regime, the boundaries of which are fixed pursuant to Paragraph (5).

(b) An indication of those units restricted to residential use.

(c) The maximum number of units per acre that may be created within any such parcels, the boundaries of which are not fixed pursuant to Paragraph (5).

(7) A statement of the extent to which any improvements that may be erected upon each parcel of the additional immovable property which may be added to the condominium regime will be compatible with the existing improvements in the condominium in terms of architectural style, quality of construction, principal materials employed in construction, and size, or a statement that no assurances are made in those regards.

(8) A statement that all covenants in the condominium declaration affecting use, occupancy, and alienation of units will apply to units created within additional parcels of immovable property which may be later added to the condominium regime, or a statement of any differentiations which may be made as to those units.

(9) Any additional common elements that may be included within the condominium in the event additional units are included within the condominium at a later date and specifically indicating what common elements will be added if less than the maximum number of units are later included within the condominium regime, and

(10) A statement of any limitations as to the locations of improvements that may be made within parcels of immovable property to be added to the condominium regime, or a statement that no assurances are made in that regard.

Acts 1979, No. 682, §1.



RS 9:1122.107 - Condominiums established on leased land

§1122.107. Condominiums established on leased land

A. With respect to any lease, the expiration or termination of which may terminate the condominium, or reduce its size, the condominium declaration shall state:

(1) The place of recordation of such lease or statement where the complete lease may be inspected.

(2) The date on which the lease is scheduled to expire.

(3) A legal description of the immovable property subject to the lease.

(4) Any rights of a unit owner or owners upon termination of the lease and the manner whereby those rights may be exercised or a statement that they do not have such rights.

(5) Any right of the unit owners to renew such lease including the conditions of any renewal or statement that they do not have such rights.

B. If the expiration or termination of a lease decreases the number of units in a condominium, then the ownership interest in the common elements, voting rights in the association, and obligation for payment of common expense appurtenant to such units shall be equitably reallocated among the remaining units. Such reallocation shall be effected by an amendment to the condominium declaration duly filed for registry.

Acts 1979, No. 682, §1.



RS 9:1122.108 - Allocation of common element interest, votes, and common expense liabilities

§1122.108. Allocation of common element interest, votes, and common expense liabilities

A. The declaration may provide that different allocations of votes shall be made to the units on particular matters specified in the declaration.

B. Except as provided in Section 1121.107, Section 1122.112, Section 1122.114, or Section 1122.115 or in the event a portion of the condominium property is removed from the provisions of this Part following a casualty loss or expropriation, the percentage of undivided interest of such unit owner in the common elements of the condominium as expressed in the condominium declaration shall be an inseparable component of the ownership of the unit and shall not be altered without the consent of all the unit owners expressed in an amended condominium declaration duly filed for registry.

C. The common elements shall remain undivided and shall not be subject to partition, except with respect to that part or all of the condominium property that has been withdrawn from the provisions of this Part.

Acts 1979, No. 682, §1.



RS 9:1122.109 - Blank

§1122.109. Blank



RS 9:1122.110 - Plats and plans

§1122.110. Plats and plans

A. Each plat shall show:

(1) The name, general location, and horizontal dimensions of the immovable property.

(2) The location and horizontal dimensions of all existing improvements.

(3) The location and dimensions of any immovable property which the declarant has the option to later include within the condominium regime.

(4) The intended location and dimensions of any contemplated improvements to be constructed within the immovable property which may later be added to the condominium regime.

(5) The location and dimensions of all servitudes serving or burdening any portion of the immovable property.

(6) The location and dimensions of any immovable property in which the unit owners will own only an interest as lessee, labeled as "immovable property subject to lease".

(7) The distance between noncontiguous parcels of immovable property comprising the condominiums, and

(8) All other matters customarily shown on land surveys.

B. Plans of every building improvement that contain or comprise all or part of any unit and is located within any portion of the immovable property of the condominium regime other than within the boundaries of any additional immovable property which the declarant has reserved the right to add to the condominium regime at a later date, shall show:

(1) The location and dimensions of the horizontal and vertical boundaries of each unit, with reference to established datum, and that unit's identifying number; and

(2) Any units that may be converted by the declarant to create additional units or common elements, identified appropriately.

C. If additional immovable properties are later included within a condominium regime, the declarant shall record new plats for such immovable property conforming to the requirements of Subsection A and new plans for any buildings on that immovable property conforming to the requirements of Subsection B.

D. If the declarant converts any units into two or more units, common elements, or both, new plans shall be recorded as an amendment to the declaration showing the location of any new units and common elements thus created as well as the location and dimensions of any portions of that space not being converted.

E. Any certification of a plat or plan required by this Section shall be made by a surveyor, architect, or engineer licensed as such in the state of Louisiana.

Acts 1979, No. 682, §1.



RS 9:1122.111 - Blank

§1122.111. Blank



RS 9:1122.112 - Termination; withdrawal

§1122.112. Termination; withdrawal

A. The condominium property or a portion thereof may be withdrawn from the provisions of this Part by the consent of all or a percentage of the unit owners and unit mortgage creditors as provided in the condominium declaration.

B. To withdraw immovable property from a condominium regime, the association shall prepare, execute, and record an amendment to the condominium declaration containing a legally sufficient description of the immovable property being withdrawn and stating the fact of withdrawal. If only a portion of the condominium property is being withdrawn, the amendment shall reallocate the percentages of common element ownership, voting power in the association, and liability for common expenses to any units remaining in the condominium in proportion to the said respective percentages of those units.

C. Upon withdrawal of the condominium property or a portion thereof from the provisions of this Part, the portion so withdrawn shall be deemed to be owned in indivision by the unit owners in the withdrawn premises. The percentage of undivided ownership of a unit owner in the withdrawn property shall be equal to his former percentage of ownership in the common elements divided by the total former percentages of ownership in such common elements of all withdrawing unit owners. Privileges and mortgages upon individual condominium parcels shall, following their withdrawal, be upon the respective undivided shares of the withdrawing owners in the property withdrawn.

D. Condominium property withdrawn from the provisions of this Part shall be subject to partition by action of a unit owner owning a portion of the withdrawn property. The proceeds from any sale of the withdrawn property shall be paid to a unit owner after all claims secured by privileges and mortgages on his share of the withdrawn property have been satisfied.

Acts 1979, No. 682, §1.



RS 9:1122.113 - Alterations of units

§1122.113. Alterations of units

Subject to the provisions of the condominium declaration and other provisions of law, a unit owner:

(1) May make any improvements or alterations to his unit that does not impair the structural integrity or mechanical systems or lessen the support of any portion of the condominium.

(2) May not change the appearance of the common elements, or the exterior appearance of a unit or any portion of the condominium, without permission of the association, and

(3) After acquiring an adjoining unit or an adjoining part of an adjoining unit, may remove or alter any intervening partition or create apertures therein, even if the partition in whole or in part is a common element, provided those acts do not impair the structural integrity or mechanical systems or lessen the support of any portion of the condominium.

Acts 1979, No. 682, §1.



RS 9:1122.114 - Relocation of boundaries between adjoining units

§1122.114. Relocation of boundaries between adjoining units

A. Subject to the provisions of the condominium declaration and other provisions of law, the boundaries between adjoining units may be reallocated by an amendment to the condominium declaration upon written request to the association by the owners of the adjoining units. Such an amendment shall specify the method of reallocation between the adjoining units of their respective percentage interest in the common elements, voting power in the association, and percentage obligations for common expense assessments. Such an amendment shall identify the units involved, shall be executed by the reallocating unit owners, and shall contain words of conveyance between them.

B. The association, upon the request and at the expense of the reallocating unit owners, shall prepare and record plats or plans showing the altered boundaries, their dimensions, and identifying numbers.

Acts 1979, No. 682, §1.



RS 9:1122.115 - Subdivision or conversion of units

§1122.115. Subdivision or conversion of units

A. If the condominium declaration expressly so permits, a unit may be subdivided or converted into two or more units, common elements, or combination of one or more units and common elements. Subject to the provisions of the condominium declaration and other provisions of law, upon written request of a unit owner to subdivide a unit, the condominium association shall prepare, execute and record an amendment to the condominium declaration, including the plats and plans, subdividing that unit.

B. An amendment to the condominium declaration must assign an identifying number to each unit created, and reallocate the common elements interests, votes in the association, and common expense assessment liabilities formerly allocated to the subdivided unit to the new units in any reasonable manner prescribed by the owner of the subdivided unit.

Acts 1979, No. 682, §1.



RS 9:1122.116 - Blank

§1122.116. Blank



RS 9:1122.117 - Blank

§1122.117. Blank



RS 9:1122.118 - Blank

§1122.118. Blank



RS 9:1122.119 - Amendment of declaration

§1122.119. Amendment of declaration

Except in cases of amendments that may be executed by declarant under Sections 1122.110C or 1122.110D, or by the Association under Sections 1121.107, 1122.107B or 1122.114A or 1122.115, the declaration, including the plats and plans, may be amended only by vote or agreement of unit owners of units to which at least sixty-seven percent of the votes of the association are allocated or any other percent of votes which the condominium declaration specifies.

Acts 1979, No. 682, §1.



RS 9:1122.120 - Blank

§1122.120. Blank



RS 9:1122.121 - Blank

§1122.121. Blank



RS 9:1123.101 - Organization of unit owners' association

SUBPART C. MANAGEMENT OF THE CONDOMINIUM

§1123.101. Organization of unit owners' association

A unit owners' association shall be organized no later than the date the condominium is created. The membership of the association at all times shall consist exclusively of all the unit owners or, following termination of the condominium, of all former unit owners entitled to distributions of proceeds under Section 1122.112, or their heirs, successors, or assigns. The association shall be organized as a profit or nonprofit corporation, or as an unincorporated association.

Acts 1979, No. 682, §1.



RS 9:1123.102 - Powers of unit owners' association

§1123.102. Powers of unit owners' association

Subject to the provisions of the declaration, the association, even if unincorporated, may:

(1) Adopt and amend bylaws and rules and regulations.

(2) Adopt and amend budgets for revenues, expenditures, and reserves and make and collect assessments for common expenses from unit owners.

(3) Hire and terminate managing agents and other employees, agents, and independent contractors.

(4) Institute, defend, or intervene in litigation or administrative proceedings in its own name on behalf of itself or two or more unit owners on matters affecting the condominium.

(5) Make contracts and incur liabilities.

(6) Regulate the use, maintenance, repair, replacement, and modification of common elements.

(7) Cause additional improvements to be made as a part of the common elements.

(8) Acquire, hold, encumber, and convey in its own name any right, title, or interest to real or personal property.

(9) Grant easements, leases, licenses, and concessions, through or over the common elements.

(10) Impose and receive any payments, fees, or charges for the use, rental, or operation of the common elements other than limited common elements.

(11) Impose charges for later payment of assessments and, after notice and an opportunity to be heard, levy reasonable fines for violations of the declaration, bylaws, and rules and regulations of the association and, when the violation is a failure to pay for services, interrupt those services until the violation has ceased. No charge for later payment of assessments shall be imposed if the assessment is paid within ten days of the due date. Furthermore, no such charge shall exceed thirty percent of the amount of the monthly assessment. The condominium association shall provide to each unit owner written or electronic notice detailing all of the following:

(a) The amount of the assessment due by the unit owner.

(b) The due date of the assessment due by the unit owner.

(c) Notice that the assessment is due within ten days of the due date.

(12) Impose reasonable charges for the preparation and recordation of amendments to the declaration, resale certificates required by Section 1124.107, or statements of unpaid assessments.

(13) Provide for the indemnification of its officers and executive board and maintain directors' and officers' liability insurance.

(14) Exercise any other powers conferred by the declaration or bylaws.

(15) Exercise all other powers that may be exercised in this state by legal entities of the same type as the association, and

(16) Exercise any other powers necessary and proper for the governance and operation of the association.

Acts 1979, No. 682, §1; Acts 1988, No. 979, §1; Acts 2011, No. 180, §1, eff. June 24, 2011.



RS 9:1123.103 - Blank

§1123.103. Blank



RS 9:1123.104 - Blank

§1123.104. Blank



RS 9:1123.105 - Termination of contracts and leases of declarant

§1123.105. Termination of contracts and leases of declarant

A contract for the maintenance, management, or operation of the condominium property or any lease of recreational or parking facilities entered into by the association while the association is controlled by the developer of the condominium shall be subject to cancellation by the association by vote of not less than a majority of the individual unit owners other than the declarant computed with reference to their respective percentage obligations for common expenses within a one year period immediately following the date on which individual unit owners other than the declarant assume or acquire control of the association.

Acts 1979, No. 682, §1.



RS 9:1123.106 - Bylaws

§1123.106. Bylaws

A. The administration and operation of the condominium shall be governed by the bylaws.

B. The bylaws shall provide for the form and manner of administration of the condominium.

C. The bylaws may include other provisions deemed necessary or desirable for the administration of the condominium property consistent with this Part, including but not limited to the following:

(1) The method of adopting and amending administrative rules and regulations concerning the details of the operation and use of the condominium property.

(2) A procedure for submitting disputes among unit owners arising from the administration of the condominium property to arbitration, and

(3) The establishment of reserves to provide for maintenance, improvements, replacements, working capital, bad debts, obsolescence, and other appropriate purposes.

Acts 1979, No. 682, §1.



RS 9:1123.107 - Upkeep of the condominium

§1123.107. Upkeep of the condominium

Except to the extent provided by the declaration, or Section 1123.112, the association is responsible for maintenance, repair, and replacement of the common elements, and each unit owner is responsible for maintenance, repair and replacement of his unit.

Acts 1979, No. 682, §1.



RS 9:1123.108 - Association records

§1123.108. Association records

The association shall keep financial records sufficiently detailed to enable the association to comply with Section 1124.107. All financial and other records shall be made reasonably available for examination by any unit owner and his authorized agents.

Acts 1979, No. 682, §1.



RS 9:1123.109 - Blank

§1123.109. Blank



RS 9:1123.110 - Blank

§1123.110. Blank



RS 9:1123.111 - Blank

§1123.111. Blank



RS 9:1123.112 - Insurance

§1123.112. Insurance

A. Commencing not later than the time of the first conveyance of a unit to a person other than a declarant, the association shall maintain, to the extent reasonably available:

(1) Property insurance on the common elements and units, exclusive of improvements and betterments installed in units by unit owners, insuring against all risks of direct physical loss commonly insured against. The total amount of insurance after application of any deductibles shall be not less than eighty percent of the actual cash value of the insured property, exclusive of land, excavations, foundations, and other items normally excluded from property policies; and

(2) Comprehensive general liability insurance, including medical payments insurance, in an amount determined by the executive board but not less than any amount specified in the declaration, covering all occurrences commonly insured against for death, bodily injury, and property damage arising out of or in connection with the use, ownership, or maintenance of the common elements.

B. If the insurance described in Subsection A is not maintained, the association promptly shall cause notice of that fact to be hand-delivered or sent prepaid by United States mail to all unit owners. The declaration may require the association to carry any other insurance, and the association in any event may carry any other insurance it deems appropriate to protect the association or the unit owners.

C. Insurance policies carried pursuant to Subsection A must provide that:

(1) Each unit owner is an insured person under the policy with respect to liability arising out of his ownership of an individual interest in the common elements or membership in the association.

(2) The insurer waives its right to subrogation under the policy against any unit owner of the condominium or members of his household.

(3) No act or omission by any unit owner, unless acting within the scope of his authority on behalf of the association, will void the policy or be a condition to recovery under the policy, and

(4) If, at the time of a loss under the policy, there is other insurance in the name of a unit owner covering the same property covered by the policy, the policy is primary insurance not contributing with the other insurance.

D. Any loss covered by the property policy under Subsection A(1) shall be adjusted with the association, but the insurance proceeds for that loss shall be payable to any insurance trustee designated for that purpose, or otherwise to the association, and not to any mortgagee. The insurance trustee or the association shall hold any insurance proceeds in trust for unit owners and lien holders as their interests may appear. Subject to the provisions of Subsection G, the proceeds shall be disbursed first for the repair or restoration of the damaged common elements and units, and unit owners and lien holders are not entitled to receive payment of any portion of the proceeds unless there is a surplus of proceeds after the common elements and units have been completely repaired or restored, or the condominium is terminated.

E. An insurance policy issued to the association does not prevent a unit owner from obtaining insurance for his own benefit.

F. An insurer that has issued an insurance policy to the association under this Section shall issue certificates or memoranda of insurance, upon request, to any unit owner or mortgagee. The insurance may not be canceled until thirty days after notice of the proposed cancellation has been mailed to the association, each unit owner and each mortgagee to whom certificates of insurance have been issued.

G. Any portion of the condominium damaged or destroyed shall be repaired or replaced promptly by the association unless (1) the condominium is terminated, (2) repair or replacement would be illegal under any state or local health or safety statute or ordinance, or (3) eighty percent, or such other percentage provided in the declaration, of the unit owners vote not to rebuild. The cost of repair or replacement in excess of insurance proceeds and reserves is a common expense. If the entire condominium is not repaired or replaced, (1) the insurance proceeds attributable to the damaged common elements shall be used to restore the damaged area to a condition compatible with the remainder of the condominium, (2) the insurance proceeds attributable to units and limited common elements which are not rebuilt shall be distributed to the owners of those units and the owners of the units to which those limited common elements were assigned, and (3) the remainder of the proceeds shall be distributed to all the unit owners in proportion to their common element interest. If the unit owners vote not to rebuild any unit, that unit's entire common element interest, votes in the association, and common expense liability are automatically reallocated upon the vote as if the unit had been condemned under Section 1121.107, and the association promptly shall prepare, execute, and record an amendment to the declaration reflecting the reallocations. Notwithstanding the provisions of this Subsection, Section 1122.120 governs the distribution of insurance proceeds if the condominium is terminated.

Acts 1979, No. 682, §1.



RS 9:1123.113 - Fidelity bond or equivalent form of insurance required

§1123.113. Fidelity bond or equivalent form of insurance required

A. Any unit owners' association collecting assessments for common expenses shall obtain and maintain a blanket fidelity bond or other equivalent form of insurance covering the officers, directors, and persons employed by the unit owners' association, and any managing agent and employees of the managing agent.

B. The bond or equivalent form of insurance shall provide coverage in an amount equal to the lesser of one million dollars or the amount of reserve balances of the unit owners' association plus one-fourth of the aggregate annual assessment of the unit owners' association. The minimum coverage amount shall be ten thousand dollars.

C. Any unit owners' association whose managing agent maintains its own bond or equivalent form of insurance shall be in compliance with this Section, provided that the managing agent's bond or equivalent form of insurance meets the requirements set forth in this Section, and that the association is named as an additional insured under the managing agent's bond or equivalent form of insurance.

D.(1) The unit owners' association or the managing agent shall maintain proof of the bond or equivalent form of insurance required by this Section on the premises of the condominium at all times.

(2) The unit owners' association or the managing agent shall make the proof available for inspection by a member of the condominium unit owners' association upon request of the member.

(3) The unit owners' association or the managing agent shall also provide every member of the unit owners' association with written or electronic notice of the bond or equivalent form of insurance as well as a statement notifying the member that the member has a right to inspect the proof of the bond or equivalent form of insurance required by this Section.

Acts 2011, No. 84, §1; Acts 2012, No. 79, §1.



RS 9:1123.114 - Blank

§1123.114. Blank



RS 9:1123.115 - Privilege on immovables

§1123.115. Privilege on immovables

A.(1) The association shall have a privilege on a condominium parcel for all unpaid or accelerated sums assessed by the association, any fines or late fees in excess of two hundred fifty dollars, and interest thereon at the rate provided in the condominium declaration or, in the absence thereof, at the legal interest rate. This privilege shall also secure reasonable attorney fees incurred by the association incident to the collection of the assessment or enforcement of the privilege. Further, if the unit owner fails to timely pay the assessments for common elements for a period of three months or more during any eight-month period and notice to the delinquent unit owner is provided as set forth in Paragraph (3) of this Subsection, the association may accelerate the assessment on the common elements for a twelve-month period and file a privilege for the accelerated sums. Assessments for common elements are those assessments that are collected on a regular basis by the association for routine expenditures associated with the property.

(2) To be preserved, the privilege shall be evidenced by a claim of privilege, signed and verified by affidavit of an officer or agent of the association, and shall be filed for registry in the mortgage records in the parish in which the condominium is located. The claim of privilege shall include a description of the condominium parcel, the name of its record owner, the amount of delinquent or accelerated assessment, the date on which the assessment became delinquent, and any fines or late fees assessed in excess of two hundred fifty dollars.

(3) The association shall, at least seven days prior to the filing for registry of the privilege, serve upon the delinquent unit owner a sworn detailed statement of its claim for the delinquent or accelerated assessment that includes the date said assessment became delinquent or accelerated, which service shall be effected by personal service, or registered or certified mail.

(4) If the condominium association files a lien pursuant to this Section and the lien is for an amount of the assessment or dues secured by the privilege allowed pursuant hereto that is not owed, in whole or in part, and any owner or interest holder of the condominium unit affected by the privilege files suit to obtain a complete or partial release of such lien or privilege, then in such event the condominium association filing the lien shall be liable to the owner or interest holder in the condominium for the expenses of obtaining the release, in whole or in part, including reasonable attorney fees and all costs associated therewith.

B. A claim of privilege recorded, as set forth in Subsection A of this Section, shall preserve the privilege against the condominium parcel for a period of five years from the date of recordation. The effect of recordation shall cease and the privilege preserved by this recordation shall perempt unless a notice of filing of suit, giving the name of the court, the title and number of the proceedings and date of filing, a description of the condominium parcel and the name of the unit owner, on the claim is recorded within five years from the date of the recordation of the inscription of the claim. Such notice of filing suit shall preserve the privilege until the court in which the suit is filed shall order the cancellation of the inscription of the claim and the notice of filing of suit on the claim or until the claimant authorizes the clerk of court or recorder of mortgages to cancel the inscriptions.

C. A privilege under this Section is superior to all other liens and encumbrances on a unit except (1) privileges, mortgages, and encumbrances recorded before the recordation of the declaration, (2) privileges, mortgages, and encumbrances on the unit recorded before the recordation of the privilege as provided in Subsection B of this Section, (3) immovable property taxes, and (4) governmental assessments in which the unit is specifically described.

Acts 1979, No. 682, §1; Acts 1988, No. 979, §1; Acts 2006, No. 358, §1; Acts 2010, No. 245, §1; Acts 2016, No. 244, §1.



RS 9:1123.116 - Privilege for utility assessments

§1123.116. Privilege for utility assessments

A. In addition to the privilege granted to an association on a condominium parcel for unpaid assessments provided in R.S. 9:1123.115, the association, provided that the association is in good faith regarding the management of the condominium property, shall have a separate privilege on the condominium parcel for that portion of the unpaid assessment which is assessed for the payment of water, sewerage, electrical, or natural gas utilities on behalf of the condominium parcel. This privilege shall be preserved in the same manner as privileges are preserved under R.S. 9:1123.115.

B. Notwithstanding any other provision of law to the contrary, prior to institution of suit by a municipal or parish governing authority or other municipal or parish entity for payment of any tax or fee levied or assessed for providing water, sewerage, electrical, or natural gas services to a condominium property, the authority or entity shall notify the association of its intent to file suit.

C. Upon notification of an intent to file suit for delinquent or past due taxes or fees due, the association shall provide the authority or entity a list of the individual condominium units for which taxes or fees for water, sewerage, electrical, or natural gas services are delinquent or past due. The association shall notify each owner of a condominium unit at the last known address of the owner as reflected in the association records of the fact of institution of suit for payment of past due or delinquent taxes or fees due on the respective unit.

D. If the condominium unit is abandoned property as defined in R.S. 33:4720.12(1), the municipal or parish governing authority may proceed with the sale of the property pursuant to the provisions of Chapter 13-A of Title 33 of the Louisiana Revised Statutes of 1950, relative to the sale of abandoned property.

E.(1) If the condominium unit is determined to be abandoned or blighted housing property as defined in R.S. 33:4720.26(1), the unit may be adjudicated to the municipality or parish for nonpayment of such taxes or assessments.

(2)(a) Abandoned or blighted condominium units which are adjudicated to a municipality or parish may be donated to a nonprofit organization pursuant to R.S. 33:4717.3 or as otherwise provided by law.

(b) In making a donation of abandoned or blighted condominium units the municipality or parish shall offer the association first refusal of the units provided the association forms a nonprofit organization recognized by the Internal Revenue Service as a 501(c)(3) or 501(c)(4) as a nonprofit organization and agrees to renovate and maintain the property until conveyed by the organization.

Acts 2003, No. 770, §1.



RS 9:1123.117 - Blank

§1123.117. Blank



RS 9:1124.101 - Applicability; waiver

SUBPART D. PROTECTION OF PURCHASERS

§1124.101. Applicability; waiver

A. This Subpart applies to all units subject to this Part, except as provided in Subsection B.

B. A public offering statement need not be prepared or delivered in the case of:

(1) A gratuitous transfer of a unit.

(2) A disposition pursuant to court order.

(3) A disposition by foreclosure or giving in payment, or

(4) A transfer to which Section 1124.107 applies.

Acts 1979, No. 682, §1.



RS 9:1124.102 - Public offering statement; general provisions

§1124.102. Public offering statement; general provisions

A. Prior to the initial sale or execution of a contract to purchase a condominium unit, the declarant shall provide a purchaser of a unit with a copy of the public offering statement containing or accurately disclosing:

(1) A copy of the condominium declaration.

(2) A copy of articles of incorporation or other documents creating the association.

(3) A copy of the bylaws of the association.

(4) A copy of any predial lease or sublease relating to the condominium property.

(5) A written statement indicating whether the declarant has entered into or intends to enter into a contract for the management of all or a portion of the condominium property. With respect to any such contract, this statement shall specify the services to be rendered, the amount or estimate of the cost to be incurred thereunder and the duration thereof, including any renewal provisions, and any relationship, whether direct or indirect, between the declarant and the person to perform such management services.

(6) A projected operating budget for the association, for the one year period after the date of the first conveyance of a unit to a purchaser and thereafter the current budget of the association, including full details of the estimated monthly charges for maintenance and management of the condominium, including an indication of the amount, or a statement that there is no amount, included in the budget as a reserve for repairs and replacement, monthly charges for the use of any recreational facilities, and of insurance coverage on the condominium, and the estimated premiums therefor.

(7) A brief narrative description of the significant features of the declaration (other than the plats and plans), the articles of incorporation or other documents creating the association, the bylaws, and rules and regulations.

(8) A diagram or other illustration of the floor plan of the unit.

(9) A written statement indicating whether any units remaining unsold subsequent to the filing of the condominium declaration will be exempted from the payment of all or a portion of the common expenses normally accruing to said unsold units and, if so, the period of time of the exemption.

(10) A statement that within fifteen days of receipt of a public offering statement, a purchaser, before conveyance, may cancel any contract to purchase a unit from the declarant.

(11) The terms of any warranties expressly made or limited by the declarant.

(12) A statement of any unsatisfied judgments against the association, the status of any pending suits to which the association is a party, and the status of any pending suits or claims material to the condominium of which the declarant has actual knowledge, and

(13) A description of the insurance coverage provided for the benefit of unit owners.

B. A declarant shall promptly amend the public offering statement to report any material change in the information required by this Section.

C. A cause of action created or recognized under this Section shall in any event prescribe five years after the date of closing of the act transfer.

Acts 1979, No. 682, §1.



RS 9:1124.103 - Blank

§1124.103. Blank



RS 9:1124.104 - Public offering statement; conversion condominiums

§1124.104. Public offering statement; conversion condominiums

A. The public offering statement of a condominium containing any building that at any time before recording the declaration was occupied wholly or partially by persons other than purchasers and having greater than ten units, must contain, in addition to the information required by Section 1124.102:

(1) A report prepared by a registered architect or engineer, describing the present condition of all structural components, roof, and mechanical and electrical installations material to the use and enjoyment of the condominium.

(2) A statement by the declarant of the estimated remaining useful life of each item reported on in Paragraph (1) or a statement that no representations are made in that regard, and

(3) A statement by the declarant of any outstanding notices of incurred violations of building codes or other municipal regulations, together with the estimated costs of curing those violations.

B. This Section applies only to units that may be occupied for residential use.

Acts 1979, No. 682, §1.



RS 9:1124.105 - Public offering statement; condominium securities

§1124.105. Public offering statement; condominium securities

If an interest in a condominium is currently registered with the Securities and Exchange Commission of the United States, a declarant satisfies all requirements of this Part relating to the preparation of a public offering statement if he delivers to the purchaser a copy of the public offering statement filed with the Securities and Exchange Commission.

Acts 1979, No. 682, §1.



RS 9:1124.106 - Purchaser's right to cancel

§1124.106. Purchaser's right to cancel

A. Unless delivery of a public offering statement is not required a declarant shall provide a purchaser of a unit with a copy of the public offering statement before conveyance of that unit, and not later than the date of any contract of sale. Unless a purchaser is given the public offering statement more than fifteen days before execution of a contract for the purchase of a unit, the purchaser, before conveyance, may cancel the contract within fifteen days after first receiving the public offering statement.

B. If a purchaser elects to cancel a contract pursuant to Subsection A, he may do so by hand delivering notice thereof to the declarant or by mailing notice thereof by prepaid United States mail to the declarant, or to his agent for service of process. Cancellation is without penalty, and all payments made by the purchaser before cancellation shall be refunded promptly.

C. Any person who reasonably relies on a materially false, or materially misleading statement in a public offering statement and deposits money or other things of value toward the purchase of a condominium unit shall, in addition to any other rights provided by law, have a cause of action to rescind the contract to purchase or collect damages from the seller prior to the closing of the act of transfer of the unit. After closing of the act to transfer, the purchaser shall have a cause of action against the declarant for damages for one year subsequent to the date upon which the last of the event described in the following paragraph occurs:

(1) The closing of the act of transfer of the unit; or

(2) Sufficient completion by the seller of construction of the building containing the unit sold to allow lawful occupancy of the unit and completion of all common elements and all recreational facilities, whether or not common elements, which the seller is obligated to complete or provide under the contract to purchase the unit or which the seller is represented that he will provide in a sales brochure or similar material.

D. A cause of action created or recognized under this Section shall in any event prescribe five years after the date of closing of the act of transfer.

Acts 1979, No. 682, §1.



RS 9:1124.107 - Resales of units

§1124.107. Resales of units

A. In the event of a resale of a unit by a unit owner other than a declarant, the unit owner shall furnish to a purchaser before execution of any contract to purchase a unit, or otherwise before conveyance, a copy of the declaration other than plats and plans, the articles of incorporation or documents creating the association, the bylaws, and a certificate containing:

(1) A statement setting forth the amount of any current common expense assessments.

(2) A statement of any capital expenditures approved by the association for the current and two next succeeding fiscal years.

(3) A statement of the amount of any reserves for capital expenditures and of any portions of those reserves designated by the association for any specified projects.

(4) The most recent balance sheet and income and expense statement of the association, if any.

(5) The current operating budget of the association, if any.

(6) A statement of any unsatisfied judgments against the association and the status of any pending suits to which the association is a party.

(7) A statement describing any insurance coverage provided by the association, and

(8) A statement of the remaining term of any ground lease affecting the condominium and provisions governing any extension or renewal thereof.

B. The association, within ten days after a request by a unit owner, shall furnish a certificate containing the information necessary to enable a unit owner to comply with this Section. The unit owner providing a certificate pursuant to Subsection A is not liable to the purchaser for any erroneous information provided by the association and included in the certificate.

C. A unit owner is not liable to a purchaser for the failure or delay of the association to provide the certificate in a timely manner; however, the contract to purchase is voidable by the purchaser until a certificate has been provided and for five days thereafter or until conveyance, whichever first occurs.

Acts 1979, No. 682, §1.



RS 9:1124.108 - Blank

§1124.108. Blank



RS 9:1124.109 - Privileges

§1124.109. Privileges

A. Subsequent to the filing for registry of the condominium declaration, and at all times during which the condominium property remains subject to this Part, no privileges of any nature shall arise or be created against the entire condominium property or the common elements as a whole. During this period a privilege may arise or be created upon or against the individual condominium parcels in the same manner and under the same conditions as a privilege may arise or be created upon or against any other separate parcel of immovable property subject to individual ownership.

B. Labor performed or materials furnished to a unit shall not be the basis for the filing of a claim of privilege pursuant to R.S. 9:4801 through 4820, unless the unit owner expressly requested or consented to the same. Labor performed or materials furnished to the association shall not be the basis for a privilege on the common elements as a whole; however, if the performance of labor or furnishing of materials is expressly authorized by the association, the labor or materials shall be deemed to be performed or furnished with the express consent of each unit owner and shall be the basis for the filing of a claim of privilege against each condominium parcel in the condominium. A single claim of privilege filed against the association shall be deemed to be a separate claim of privilege against each individual unit, but any such claim of privilege against an individual condominium parcel shall be limited in amount to the total charge for the labor performed and materials furnished multiplied by the percentage obligation of the owner of the condominium parcel for common expenses. Each individual owner may thereafter relieve his condominium parcel from any such privilege by payment of the proportionate amount of the claim of privilege attributable to his parcel. Upon such payment, it shall be the duty of the privilege creditor to release the privilege against such condominium parcel.

C. Service or delivery of notices and papers required under R.S. 9:4801 through 4820, on unit owners for or incident to the protection or enforcement of privileges arising from labor performed or materials furnished to the association, may be effected by service on or delivery to an officer of the association.

Acts 1979, No. 682, §1.



RS 9:1124.110 - Blank

§1124.110. Blank



RS 9:1124.111 - Blank

§1124.111. Blank



RS 9:1124.112 - Blank

§1124.112. Blank



RS 9:1124.113 - Blank

§1124.113. Blank



RS 9:1124.114 - Blank

§1124.114. Blank



RS 9:1124.115 - Compliance with condominium declaration, bylaws, and administrative rules and regulations

§1124.115. Compliance with condominium declaration, bylaws, and administrative rules and regulations

A. The condominium declaration and bylaws shall have the force of law between the individual unit owners. The remedies for breach of any obligation imposed on unit owners or the declarant shall be damages, injunctions, or other such remedies as provided by law.

B. The remedies under Subsection A shall be available by ordinary and summary proceedings.

C. For the purposes of this Section, a unit owner shall be considered an occupant of the condominium property and subject to the provisions of Code of Civil Procedure Articles 4701 through 4735 in an action by the association of unit owners.

Acts 1988, No. 979, §1.



RS 9:1124.116 - Blank

§1124.116. Blank



RS 9:1124.117 - Blank

§1124.117. Blank



RS 9:1131.1 - Short title

PART II-A. LOUISIANA TIMESHARING ACT

§1131.1. Short title

This Part shall be known as and may be cited as the Louisiana Timesharing Act.

Added by Acts 1983, No. 552, §1.



RS 9:1131.2 - Definitions

§1131.2. Definitions

As used in this Part:

(1) "Affiliate" means any person who controls, is controlled by, or is under common control with a developer.

(a) A person "controls" a developer if the person:

(i) is a general partner, officer, director, or employer of the developer;

(ii) directly or indirectly or acting in concert with one or more other persons or through one or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing more than twenty percent of, the voting interest in the developer or its general partner;

(iii) controls in any manner the selection of a majority of the directors or the general partner of the developer; or

(iv) has contributed more than twenty percent of the capital of the developer.

(b) A person "is controlled by" a developer if the developer:

(i) is a general partner, officer, director, or employer of the person;

(ii) directly or indirectly or acting in concert with one or more other persons or through one or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing more than twenty percent of, the voting interest in the person;

(iii) controls in any manner the election of a majority of the directors of the person; or

(iv) has contributed more than twenty percent of the capital of the person.

(c) A person is also "controlled by" a developer if such person is a project broker or sales agent for any timeshare property of the developer.

(d) Control does not exist if the powers described in this Paragraph are held solely as security for an obligation and are not exercised.

(2) "Common elements" means all portions of timeshare property other than units.

(3) "Completion of construction" means:

(a)(i) That a certificate of occupancy has been issued for the entire building in which the timeshare interest being sold is located, or for the improvement, or that the equivalent authorization has been issued, by the governmental body having jurisdiction; or

(ii) In a jurisdiction in which no certificate of occupancy or equivalent authorization is issued, that the construction, finishing, and equipping of the building or improvements according to the plans and specifications have been substantially completed; and

(b) That all accommodations of the timeshare unit and facilities of the timeshare plan are available for use in a manner identical in all material respects to the manner portrayed by the promotional material, advertising, and public offering statements filed with the Louisiana Real Estate Commission.

(4) "Conspicuous type" means type in boldfaced capital letters no smaller than the largest type, exclusive of headings, on the page on which it appears and, in all cases, at least 10-point type. Where conspicuous type is required, it must be separated on all sides from other type and print. Conspicuous type may be utilized in purchase contracts or public offering statements only where required by law.

(5) "Contract" includes any agreement conferring the rights and obligations of a timeshare ownership on the purchaser.

(6) "Developer" means the person, or any successor or assignee of such person, who creates the timeshare plan or who is in the business of making sales of timeshare interests which it owns or purports to own.

(7) "Exchange company" means the person operating a program providing any opportunity or procedure for the assignment or exchange of timeshare interests among owners and purchasers in the same or other timeshare plans.

(8) "Lease timeshare interest" means an interest in which a person receives the right to use or occupy, however evidenced or documented, immovable property for a period of time or intervals of time which can be less than a full year during each year, over a period of more than three years.

(9) "Managing entity" means an entity with the duty to manage and operate the timeshare plan and/or the timeshare property.

(10) "Multiple use project" means a project which combines hotel and/or apartment accommodations with timeshare units in which the timeshare interest sold is a lease timeshare interest and the hotel and/or apartment units exceed fifty units in number not subject to a timeshare interest and the timeshare interest units of the development account for less than forty percent of the total square footage of all the units in the project.

(11) "Owner" means any person who owns or is a co-owner of a timeshare interest.

(12) "Ownership timeshare interest" means an interest in which a person receives the right to use or occupy, however evidenced or documented, immovable property for a period of less than a full year during each year, over a period of more than three years, coupled with an ownership interest in immovable property.

(13) "Person" means an individual, partnership, corporation, or other legal entity.

(14) "Project" means immovable property containing more than one unit. "Project" includes but is not limited to condominiums and cooperative housing corporations. A project may include units that are not timeshare units.

(15) "Purchaser" means any person to whom a timeshare interest is offered or who has contracted to purchase a timeshare interest.

(16) "Timeshare association" means a corporation owned by the timeshare interest owners and through which the timeshare interest owners manage and regulate the timeshare property.

(17) "Timeshare declaration" or "declaration" means the instrument by which the timeshare property is made subject to a timeshare plan.

(18) "Timeshare documents" means all of the documents, by whatever names denominated, and any amendments thereto, which establish the timeshare plan, create and govern the rights and relationships of owners, and govern the use and operation of the timeshare property. Such documents include, but are not limited to, the declaration, the articles of incorporation and by-laws of the association, and the rules and regulations for the timeshare plan.

(19) "Timeshare expenses" means any expenditures, fees, charges, or other liabilities for which an owner of a timeshare interest is liable as a result of the ownership of the timeshare interest.

(20) "Timeshare interest" means an ownership "timeshare interest", a lease timeshare interest, a timeshare estate, and a timeshare use unless expressly provided otherwise and includes any of the following:

(a) A "timeshare estate" which is the right to occupy a timeshare property, coupled with present ownership or some right to future ownership in a timeshare property or a specified portion thereof.

(b) A "timeshare use" which is the right to occupy a timeshare property which right is neither coupled with present ownership nor some right to future ownership in a timeshare property or a specified portion thereof.

(c) An "ownership timeshare interest" which is an interest in which a person receives the right to use or occupy immovable property for a period of less than a full year, over a period of more than three years, coupled with an ownership in immovable property.

(d) A "lease timeshare interest" which is an interest in which a person receives the right to use or occupy immovable property for a period of less than a full year, over a period of more than three years.

(21) "Timeshare instrument" means the legal document or documents, by whatever names denominated, that convey a timeshare interest to a purchaser.

(22) "Timeshare plan" means any arrangement, plan, scheme, or similar device, other than an exchange program, whether by membership agreement, sale, lease, license, other act of conveyance, or right-to-use agreement or by any other means, whereby a purchaser, in exchange for consideration, receives ownership rights in or the right to use accommodations for a period of time less than a full year during any given year, but not necessarily for consecutive years. A timeshare plan may be either of the following:

(a) A "single-site timeshare plan" which is the right to use accommodations at a single timeshare property.

(b) A "multisite timeshare plan" which includes either of the following:

(i) A "specific timeshare interest" which is the right to use accommodations at a specific timeshare property together with use rights in accommodations at one or more other component sites created by or acquired through the timeshare plan's reservations system.

(ii) A "nonspecific timeshare interest" which is the right to use accommodations at more than one component site created by or acquired through the timeshare plan's reservation system but including no specific right to use any particular accommodations.

(23) "Timeshare property" means one or more timeshare units subject to the same timeshare plan, together with any common elements or any other immovable property, or rights therein, appurtenant to those units.

(24) "Timeshare unit" means a unit which is the subject of a timeshare plan.

(25) "Unit" means immovable property, or a portion thereof, designated for separate occupancy.

(26) "Use period" means the increments of time into which a timeshare unit or the timeshare property is divided for the purpose of allocating rights of use and occupancy to the owners.

Added by Acts 1983, No. 552, §1. Acts 1984, No. 943, §1, eff. July 20, 1984; Acts 1985, No. 999, §1; Acts 2003, No. 978, §1.

{{NOTE: SEE ACTS 1985, NO. 999, §5.}}



RS 9:1131.3 - Applicability

§1131.3. Applicability and scope

A. This Part shall apply to the sale, offer to sell, or solicitation of persons for the sale of any timeshare interest in immovable property located in Louisiana, and to the sale, offer to sell, or solicitation of persons in Louisiana for the sale of any timeshare interest in immovable property located in Louisiana and outside Louisiana except as otherwise provided by this Part.

B. The provisions of this Part shall be applicable, from and after the effective date of this Part, to existing timeshare interests created prior to the effective date of this Part; however, the developer of existing timeshare interests or the timeshare association of owners of existing timeshare interests shall have until December 1, 1983 to comply with R.S. 9:1131.4 of this Part. The obligation to provide a public offering statement under this Part or contribution to the fund in R.S. 9:1131.17 shall apply only to sales of timeshare interests after the effective date of this Part. This Part shall not affect or impair any right that is guaranteed or protected by the constitutions of Louisiana or the United States, nor shall this Part be construed to impair or affect any act done or right accruing, accrued, or acquired prior to the effective date of this Part. This Part shall not be construed to impair or cast a cloud upon the titles to units of any timeshare property conveyed prior to the effective date of this Part.

C. The provisions of the Louisiana Condominium Act, R.S. 9:1121.101 et seq., shall be applicable to an ownership timeshare interest created in a condominium to the extent that the provisions do not conflict with the provisions of this Part. However, whenever documents must be filed of record or delivered to purchasers under the Louisiana Condominium Act and this Part, they may be combined to avoid duplication.

D. A developer who sells lease timeshare interests in a multiple use project shall be exempt from the requirements and provisions of Sections 1131.4, 1131.5, 1131.6, 1131.8, 1131.20, 1131.21, 1131.22, and 1131.23 of this Part. The developer shall file an abstract of each lease timeshare interest sold in the conveyance records of the parish in which the timeshare interest is located within thirty days from the date of the sale.

E. The Louisiana Real Estate Commission shall not require a developer of a timeshare plan located outside of this state to make changes in any timeshare instrument to conform to the provisions of this Part regarding the structure of the timeshare regime provided it complies with the law of the state in which the plan is located. The Louisiana Real Estate Commission shall have the power to require disclosure of such provisions as the commission determines is necessary to fairly, meaningfully, and effectively disclose all aspects of the timeshare plan.

F. Each timeshare interest constitutes, for purposes of title, a separate interest in property except for taxes on immovable property in Louisiana.

G. The offer or disposition of a timeshare interest in a timeshare plan which satisfies all the requirements of this Part shall not be deemed to constitute the offer and sale of a security under any other Louisiana law.

H. The commission may grant an exemption from this Part to timeshare plans, whether or not an accommodation is located in Louisiana, under which the prospective purchaser's total contractual financial obligation is less than three thousand dollars during the entire term of the timeshare plan.

Added by Acts 1983, No. 552, §1; Acts 2003, No. 978, §1.



RS 9:1131.4 - Creation of a timeshare plan

§1131.4. Creation of a timeshare plan

A.(1) No person shall offer for sale, sell, offer to sell, or attempt to solicit any person located in Louisiana to purchase a timeshare interest in a timeshare property unless:

(a) Such timeshare interest offered by such person for sale is pursuant to a timeshare plan registered with and approved by the Louisiana Real Estate Commission, and

(b) Such person has provided the Louisiana Real Estate Commission with proof of its financial ability to complete the timeshare project in accordance with:

(i) The registered timeshare plan.

(ii) The contractual obligations of such person.

(2) No person shall sell, offer to sell, solicit, or attempt to solicit the purchase of a timeshare interest from any location within the state of Louisiana unless such person, or a related entity, has registered with the Louisiana Real Estate Commission a timeshare plan for a timeshare project located in the state of Louisiana consisting of at least forty completed or proposed units, committed to either an ownership timeshare interest or a lease timeshare interest where the initial rights are or were for a period of not less than twenty years provided however, that:

(a) If the person or related entity has not previously registered a timeshare plan in the state of Louisiana consisting of at least forty completed units with the Louisiana Real Estate Commission, as set forth in this Paragraph, but has registered with the Louisiana Real Estate Commission a proposed timeshare plan located in the state of Louisiana, as set forth in this Paragraph, consisting of at least forty units, such person prior to selling, offering to sell, soliciting, or attempting to solicit a person for the purchase of a timeshare interest in a timeshare plan located in the state of Louisiana, shall provide to the Louisiana Real Estate Commission:

(i) A copy of the contract for construction of the initial fifteen units of the timeshare plan,

(ii) A bond for completion of such construction in an amount satisfactory to the Louisiana Real Estate Commission, and

(iii) All applicable permits required by the appropriate local governmental subdivisions, or

(b) In the event such person, or related entity, intends to sell, offer to sell, solicit, or attempt to solicit the purchase of a timeshare interest in a timeshare plan located outside of the state of Louisiana from a location within the state of Louisiana and if the person, or related entity, has not previously registered a timeshare plan located in the state of Louisiana consisting of at least forty completed units with the Louisiana Real Estate Commission, as set forth in this Paragraph, but has registered with the Louisiana Real Estate Commission a proposed timeshare plan located in the state of Louisiana, as set forth in this Paragraph, consisting of at least forty units, such person, prior to selling, offering to sell, soliciting, or attempting to solicit the purchase of a timeshare interest in a timeshare plan located outside the state of Louisiana from a location within the state of Louisiana shall:

(i) Obtain a certificate from the Louisiana Real Estate Commission certifying that a minimum of fifteen units in such hereinabove required timeshare plan are complete for use and occupancy as a timeshare project in accordance with the timeshare plan, and

(ii) Provide the Louisiana Real Estate Commission with a copy of the contract for construction of the remaining units in the timeshare plan, a bond for the completion of such construction, and certified copies of all required permits from the applicable local governmental subdivision.

(3) All timeshare plans approved by the Louisiana Real Estate Commission after August 15, 2003, shall maintain a one-to-one purchaser to accommodation ratio, which means the ratio of the number of purchasers eligible to use the accommodation of a timeshare plan or project on a given day to the number of accommodations available for use within the plan or project on that day, such that the total number of purchasers eligible to use the accommodations of the timeshare plan or project during a given calendar year shall never exceed the total number of accommodations available for use in the timeshare plan or project during that year. For purposes of calculation, each purchaser shall be counted at least once and no individual accommodation may be counted more than three hundred sixty-five times per each calendar year. For purposes of calculating the one-to-one purchaser to accommodation ratio only, a purchaser who is delinquent in the payment of timeshare plan or project assessments shall continue to be considered eligible to use the accommodations of the timeshare plan or timeshare project without regard as to whether such right of use is suspended due to such delinquency.

B. A timeshare plan is created by the execution and recordation of a timeshare declaration and shall be effective upon approval of and shall have legal force and effect in the state of Louisiana as of the date of its approval by the Louisiana Real Estate Commission. The timeshare declaration shall be filed for registry in the conveyance records in the parish or parishes in which the timeshare property is located.

C. A timeshare declaration shall contain the following information:

(1) A legally sufficient description of the timeshare property and the name or other identification of the project, development, or building, if any, within which the timeshare property is located.

(2) A scale drawing showing the boundaries of all timeshare units, all common elements, and a designation by letter, number, name, or combination thereof of all such timeshare units.

(3) A schedule of use periods identifying the use by letter, number, name, or combination thereof for all use periods available in each timeshare unit or, if there are no timeshare units, in the full timeshare property.

(4) A provision for an annual service period for the timeshare property. If the timeshare property is divided into timeshare units, the service period may be different for different timeshare units and need not be for a specifically designated time period or for consecutive days.

(5) A statement that the timeshare property has or has not been made subject to the Louisiana Condominium Act, R.S. 9:1121.101 et seq., and, if the timeshare property is subject to the Louisiana Condominium Act, the date of filing of the condominium declaration required by R.S. 9:1122.101. A timeshare property otherwise subject to the Louisiana Condominium Act will nonetheless be exempt from the provisions of R.S. 9:1122.106(3).

(6) In registering a timeshare plan, the developer shall be responsible for providing information on the following:

(a) The developer's legal name, any assumed names used by the developer, principal office street address, mailing address, primary contact person, and telephone number.

(b) The name of the developer's authorized or registered agent in the state of Louisiana upon whom claims can be served or service of process be had, the agent's street address in Louisiana, and telephone number.

(c) The name, street address, mailing address, primary contact person, and telephone number of any timeshare plan being registered.

(d) The name, street address, mailing address, and telephone number of the managing entity of the timeshare plan.

(e) A public offering statement which complies with the requirements of R.S. 9:1131.9.2, which includes all of the following:

(i) A scale drawing showing the boundaries of all timeshare units, all common elements, and a designation by letter, number, name, or combination thereof of all such timeshare units.

(ii) If it is an ownership timeshare interest, the nature of the timeshare interest and the method for allocating use periods. If it is a lease timeshare interest, the nature of that lease interest and its duration.

(iii) The percentage of timeshare interest expenses and the voting rights assigned to each timeshare interest.

(iv) The method for amendment of the timeshare instrument.

(f) Such other information regarding the developer, timeshare plan, timeshare interest sales persons, acquisition agents, or managing entities as reasonably required by the Louisiana Real Estate Commission.

(7) - (13) Repealed by Acts 2003, No. 978, §3.

D. A timeshare declaration filed after August 30, 1983, shall also include a bond issued by a surety company authorized to do business in this state in the amount of one thousand dollars for each unit week included in the timeshare plan. This bond shall be filed and maintained with the Louisiana Real Estate Commission in favor of the state for the use, benefit, and indemnity of any person who suffers any damage or loss as a result of any unfair or deceptive practice, breach of a contractual duty, or violation of law in connection with the offer or solicitation of a sale or management of a timeshare interest or in connection with the management of a timeshare plan or project by a developer, its agents, employees, sales persons, and others. Said bond shall be maintained until one year following the date of the last timeshare sale made by the filing developer or until January 1, 2008, whichever occurs first. Beginning January 1, 2004, the amount of the bond shall be reduced in an amount by one-quarter in each of the four years following August 15, 2003. On January 1, 2008, this bonding requirement shall be eliminated for all timeshare projects. Thereafter, the developer shall provide to the Louisiana Real Estate Commission proof of its suitability and financial ability to complete its timeshare projects. The commission, by rule and regulation, adopted and promulgated as prescribed by law, shall provide for the kinds of proof that shall be required to be provided.

E. The timeshare declaration must be accompanied by an affidavit or affidavits signed by the chief executive officer or managing partner of the developer and by any natural person having an ownership interest exceeding ten percent in either the developer or entities which control it. The affidavit or affidavits must state under penalty of perjury that the affiant has read the timeshare declaration, and all attached documents and that they are true and complete. Any person who executes an affidavit required under this Section which is not true, or who fails to correct in said affidavit any false statement, false representation of material fact, or omission of material fact made in the timeshare declaration or in documents required to be attached thereto, is guilty of a felony, and shall be imprisoned for not more than five years with or without hard labor or shall be fined not more than five thousand dollars, or both.

F. A person shall not be required to register as a developer under this Part, provided the person performs only the following acts:

(1) The person is an owner of a timeshare interest who has acquired the timeshare interest for his or her own use and occupancy and who later offers it for resale.

(2) A managing entity or an association that is not otherwise a developer of a timeshare plan in its own right, solely while acting as an association or under a contract with an association to offer or sell a timeshare interest transferred to the association through foreclosure, giving in payment, or gratuitous transfer, if such acts are performed in the regular course, or as an incident to, the management of the association for its own account in the timeshare plan.

(3) Offers a timeshare plan in a national publication or by electronic media which is not directed to or targeted to any person located in Louisiana.

(4) A person is conveyed, assigned, or transferred more than seven timeshare interests from a developer in a single voluntary or involuntary transaction and subsequently conveys, assigns, or transfers all of the timeshare interests received from the developer to a single purchaser in a single transaction, which transaction may occur in stages.

Added by Acts 1983, No. 552, §1; Acts 1985, No. 999, §§1, 3; Acts 2003, No. 978, §§1, 3; Acts 2009, No. 273, §1.

NOTE: SEE ACTS 1985, NO. 999, §5.



RS 9:1131.5 - Construction and validity of declaration

§1131.5. Construction and validity of declaration

A. All provisions of the declaration are severable.

B. The effectiveness of the timeshare declaration and merchantability of title to a timeshare interest are not affected by reason of an insubstantial failure of the declaration to comply with this Part.

Added by Acts 1983, No. 552, §1.



RS 9:1131.6 - Description of timeshare property

§1131.6. Description of timeshare property

A. After the declaration is properly filed for registry, a description of the timeshare property that sets forth the name of the timeshare property, the place of recordation of the declaration, and the parish in which the timeshare property is located is a sufficient legal description of that timeshare property even if the common element interest is not described or referred to therein.

B. The timeshare unit may be legally described by using the identifying designation as set forth in the declaration in conjunction with the legal description of the timeshare property as provided for in this Section.

C. The use period may be legally described by using the identifying designation as set forth in the declaration in conjunction with the legal description of the timeshare property and the timeshare unit as provided in this Section.

Added by Acts 1983, No. 552, §1.



RS 9:1131.7 - Partition

§1131.7. Partition

The timeshare property subject to an ownership timeshare interest shall remain undivided and shall not be subject to partition until the termination of the timeshare plan as provided for in R.S. 9:1131.8(F) or as otherwise provided for in the timeshare documents.

Added by Acts 1983, No. 552, §1.



RS 9:1131.8 - Termination

§1131.8. Termination

A. Except as otherwise provided, a timeshare plan shall terminate at the end of the term of the timeshare plan as set forth in the timeshare declaration, or prior to the end of the term:

(1) As provided in the timeshare documents.

(2) Upon entry of a final judgment by a court of competent jurisdiction brought by an owner or the association declaring that the useful life of the timeshare property1 has ended.

B. Termination of the timeshare plan shall not terminate the association, which shall continue for so long as is necessary to implement the provisions of the timeshare documents.

C. Unless the timeshare documents expressly provide to the contrary, upon termination of the timeshare plan, the association may sell, convey, transfer, or otherwise dispose of the owners' interests in the timeshare property, upon such terms and conditions as the board of directors, in its sole discretion, shall determine. The timeshare property may be conveyed by deed or other appropriate instrument of conveyance executed and acknowledged by two officers of the association, which instrument recites that it is made pursuant to the authority provided by this Section and, if the timeshare documents provide any procedure therefor, that the procedure set forth in the timeshare documents for the disposition of the timeshare property was followed. After such conveyance, it shall be conclusively presumed that a deed or other instrument of conveyance so executed and acknowledged, and containing such recitals, shall vest good and marketable title in the vendee named therein. No action may be instituted by or on behalf of any owner to set aside or invalidate any conveyance so made.

D.(1) Any proceeds remaining after expenses associated with the termination of a timeshare plan that are received by the association in connection with the sale or other disposition of the owner's interest in the timeshare property shall be distributed to owners in accordance with such owner's percentage ownership in the timeshare property, when a timeshare plan is composed of timeshare estates, and in accordance with the applicable owner's pro rata share of timeshare expenses in the case of a timeshare plan composed of timeshare uses.

(2) If the timeshare plan is a lease timeshare interest plan, such proceeds shall be distributed to owners in the same ratio as they share timeshare expense liability.

E. The association shall notify each owner of the right to receive a pro rata share of the proceeds by certified mail, return receipt requested, sent to the owner's last known address listed in the association records. This notice shall state that the owner shall have one hundred twenty days in which to claim the proceeds, the method for making such claim, and the fact that failure to do so within the allowable time period shall result in the termination of the right to receive the proceeds. Any unclaimed proceeds shall be redistributed to owners who make a claim on a pro rata basis under Subsection D of this Section.

F. If the association fails to act pursuant to Subsection C of this Section within one hundred eighty days from the termination of the timeshare plan, any owner may seek partition of the timeshare property in a court of competent jurisdiction.

Added by Acts 1983, No. 552, §1; Acts 2003, No. 978, §1.

1As appears in enrolled bill (should be "plan")



RS 9:1131.9 - Tax assessment and payment

§1131.9. Tax assessment and payment

A. All kinds of taxes and special assessments authorized by law shall be assessed against the timeshare property as a single entity unless the timeshare property is subject to the Louisiana Condominium Act, R.S. 9:1121.101 et seq., in which case the taxes and special assessments shall be assessed as provided in R.S. 9:1121.105. Each owner shall pay the taxes and assessments in the same ratio as they share the timeshare expenses.

B. The association, through its managing entity, shall collect each owner's share of the taxes or special assessments and shall have responsibility for its payment. For purposes of R.S. 9:1131.22, each owner's share of the taxes or special assessments shall be deemed an assessment for a timeshare interest expense.

C. The assessed value of a timeshare unit shall not exceed the assessed value of a comparable apartment, condominium unit, dwelling, or other accommodation owned by a single owner that is not the subject of a timesharing plan.

Added by Acts 1983, No. 552, §1; Acts 2003, No. 978, §1.



RS 9:1131.9.1 - Developer supervisory duties

§1131.9.1. Developer supervisory duties

The developer shall have the duty to supervise, manage, and control all aspects of the offering of the timeshare plan, including but not limited to promotion, advertising, contracting, and closing. The developer shall have responsibility for each timeshare plan approved by the Louisiana Real Estate Commission and for the actions of any timeshare interest sales person utilized by the developer in the offering or selling of any registered timeshare plan. Any violation of this Part which occurs during the offering activities shall be deemed to be a violation by the developer as well as by the timeshare interest salesperson or whoever actually committed such violation.

Acts 2003, No. 978, §1.



RS 9:1131.9.2 - Public offering statement

§1131.9.2. Public offering statement

A.(1) Prior to offering any timeshare interest, the developer shall file a public offering statement with the Louisiana Real Estate Commission for approval. The developer shall fully and accurately disclose those facts concerning the developer and the timeshare plan as hereinafter provided prior to the initial sale of a timeshare interest, and the developer shall furnish each purchaser with a copy of the approved public offering statement. The public offering statement shall be delivered to each prospective purchaser in written format. Written format includes but is not limited to documents delivered on CD-ROM or by other electronic means as approved by the Louisiana Real Estate Commission. The public offering statement shall be dated and shall require the purchaser to certify in writing the receipt thereof. Until the Louisiana Real Estate Commission approves such filing, any contract regarding the sale of the timeshare plan which is subject to the public offering statement is voidable by the purchaser unless otherwise provided by this Section.

(2) The Louisiana Real Estate Commission shall, upon receiving a public offering statement from a developer, mail to the developer an acknowledgment of receipt. The failure of the Louisiana Real Estate Commission to send such acknowledgment will not, however, relieve the developer from the duty of complying with this Section. An applicant for registration under this Act shall submit the necessary information to complete the application, as required by the Louisiana Real Estate Commission, within six months from the date the initial registration application and its supplements were received by the Louisiana Real Estate Commission. If the applicant fails to submit the information necessary to complete the application as required by the Louisiana Real Estate Commission within the six-month period, said application may be voided and a new registration application with applicable fees may be required to be submitted.

(3) All registrations required to be filed with the Louisiana Real Estate Commission under this Act shall be reviewed, and registration shall be effective upon the issuance of a certificate of registration by the Louisiana Real Estate Commission which, in the ordinary course of business, should occur no more than forty-five calendar days after actual receipt by the Louisiana Real Estate Commission of the properly completed application. The Louisiana Real Estate Commission shall provide a list of deficiencies in such application, if any, within thirty calendar days after receipt. If the Louisiana Real Estate Commission fails to either issue a certificate of registration or provide a list of deficiencies within forty-five calendar days after receipt, the registration shall be deemed effective.

(4) Any material change to an approved filing shall be filed with the Louisiana Real Estate Commission for approval as an amendment prior to the changes becoming effective. The Louisiana Real Estate Commission shall have twenty days to approve or cite deficiencies in the proposed amendment. If the Louisiana Real Estate Commission fails to act within twenty days, the amendment will be deemed approved. If the developer fails to file corrections to any deficiency citation within thirty days, the Louisiana Real Estate Commission may reject the amendment.

(5) Upon the filing of a public offering statement, the developer shall pay to the Louisiana Real Estate Commission a filing fee of five hundred dollars or ten dollars for each timeshare unit which is to be part of the proposed timeshare plan, whichever is greater. A developer who files an amendment to a public offering statement already on file with the Louisiana Real Estate Commission shall pay a filing fee of two hundred fifty dollars.

B. Every public offering statement shall contain and accurately disclose the following:

(1) The name of the developer and the principal address of the developer and the name and address of the timeshare plan in which interests are being offered.

(2) A description of the type of timeshare interests being offered.

(3) A general description of the existing and proposed accommodations and amenities of the timeshare plan, including their type and number, personal property furnishing the accommodations, any use restrictions, and any required fees for use.

(4) A description of any accommodations and amenities that are committed to be built, including without limitation:

(a) The developer's schedule of commencement and completion of all accommodations and amenities.

(b) The estimated number of accommodations per site that may become subject to the timeshare plan.

(5) A brief description of the duration, phases, and operation of the timeshare plan.

(6) The current annual budget, if available, or the projected annual budget for the timeshare plan. The budget shall include without limitation:

(a) A statement of the amount included in the budget as a reserve for repairs and replacement.

(b) The projected common expense liability, if any, by category of expenditures for the timeshare plan.

(c) A statement of any services or expenses not reflected in the budget that the developer provides or pays.

(7) Any initial or special fee due from the purchaser at closing, together with a description of the purpose and method of calculating the fee.

(8) A description of any liens, defects, or encumbrances on or affecting the title to the timeshare interests.

(9) A general description of any purchaser financing offered by or available through the developer.

(10) A statement that within seven calendar days after receipt of the public offering statement or after purchase contract execution, whichever is later, a purchaser may cancel any purchase contract for the purchase of a timeshare interest from a developer, together with a statement providing the name and address to which the purchaser should mail any notice of cancellation. However, if by agreement of the parties by and through the purchase contract the purchase contract allows for cancellation of the purchase contract for a period of time exceeding seven calendar days, then a statement that the cancellation of the purchase contract is allowed for that period of time exceeding seven calendar days.

(11) A statement of any pending suits, adjudications, or disciplinary proceedings material to the timeshare plan of which a developer has knowledge.

(12) Any restrictions on alienation of any number or portion of any timeshare interests.

(13) A statement describing liability and casualty insurance for the timeshare property.

(14) Any current or expected fees or charges to be paid by timeshare purchasers for the use of any amenities related to the timeshare property, including but not limited to all assessments for such use or maintenance.

(15) The extent to which financial arrangements have been provided for completion of all promised improvements.

(16) The developer or managing entity must notify the Louisiana Real Estate Commission of the extent to which an accommodation may become subject to a tax or other lien arising out of claims against other purchasers in the same timeshare plan. The Louisiana Real Estate Commission may require the developer or managing entity to notify a prospective purchaser of any such potential tax or lien which would materially and adversely affect the prospective purchaser.

(17) A statement indicating that the developer and timeshare plan are registered with the Louisiana Real Estate Commission.

(18) Copies of the following documents and plans, to the extent they are applicable, shall be included as exhibits:

(a) A declaration of servitude of properties serving the timeshare accommodations or facilities but not owned by purchasers or leased to them or the association.

(b) A statement of condition of the existing building or buildings, if the offering is of timeshare periods in an existing facility being converted to condominium ownership.

(c) A statement of inspection for termite damage and treatment of the existing improvements, if the timeshare property is a condominium conversion.

(d) The form of agreement for sale of timeshare interests.

(e) The executed agreement for escrow of payments made to the developer prior to closing.

(f) Any documents containing any restrictions on use of the property.

(19) If the timeshare plan provides purchasers with the opportunity to participate in an exchange program, a description of the name and address of the exchange company and the method by which a purchaser accesses the exchange program.

(20) Such other information reasonably required by the Louisiana Real Estate Commission and established by administrative rule necessary for the protection of purchasers of timeshare interests in timeshare plans.

(21) Any other information that the developer, with the approval of the Louisiana Real Estate Commission, desires to include in the public offering statement text.

C. A developer offering a multisite timeshare plan shall also fully and accurately disclose the following information, which information may be disclosed in a written, graphic, or tabular form:

(1) A description of each component site including the name and address of each component site.

(2) The number of accommodations and timeshare periods, expressed in periods of seven-day use availability, committed to the multisite timeshare plan and available for use by purchasers.

(3) Each type of accommodation in terms of the number of bedrooms, bathrooms, sleeping capacity, and whether or not the accommodation contains a full kitchen. For purposes of this description, a full kitchen shall mean a kitchen having a minimum of a dishwasher, range, sink, oven, and refrigerator.

(4) A description of amenities available for use by the purchaser at each component site.

(5) A description of the reservation system, which description shall include the following:

(a) The entity responsible for operating the reservation system.

(b) A summary of the rules and regulations governing access to and use of the reservation system.

(c) The existence of and an explanation regarding any priority reservation features that affect a purchaser's ability to make reservations for the use of a given accommodation.

(6) A description of any right to make any additions, substitutions, or deletions of accommodations or amenities and a description of the basis upon which accommodations and amenities may be added, substituted, or deleted from the multisite timeshare plan.

(7) A description of the purchaser's liability for any fees associated with the multisite timeshare plan.

(8) The location and the anticipated relative use demand of each component site in a multisite timeshare plan as well as any periodic adjustment or amendment to the reservation system which may be needed in order to respond to actual purchaser use patterns and changes in purchaser use demand for the accommodations existing at that time within the multisite timeshare plan.

(9) Such other information reasonably required by the Louisiana Real Estate Commission and established by administrative rule necessary for the protection of purchasers of timeshare interests in timeshare plans.

(10) Any other information that the developer, with the approval of the Louisiana Real Estate Commission, desires to include in the public offering statement text.

D. If a developer offers a nonspecific timeshare interest in a multisite timeshare plan, the developer shall disclose the information set forth in Subsection B of this Section as to each component site.

E. A developer shall promptly amend the public offering statement to report any material change in the information required by this Section. In the event amendments are made to a public offering statement provided to a purchaser whose transaction has not closed that materially alter or modify the offering in a material and adverse manner to a purchaser, the amendment shall be provided to the purchaser together with a notice containing a statement in conspicuous type in substantially the following form:

"The public offering statement previously delivered to you, together with the enclosed revisions, has been approved by the Louisiana Real Estate Commission. Accordingly, your cancellation right expires seven calendar days after you sign your purchase contract or seven calendar days after you receive these revisions, whichever is later."

F. A purchaser who does not receive a public offering statement prior to or at the time of the act of sale for a timeshare interest may cancel the act of sale for the timeshare interest within one year after the date of the receipt of the public offering statement without penalty or cost of any kind.

Acts 2003, No. 978, §1.



RS 9:1131.10 - Repealed by Acts 2003, No. 978, §3.

§1131.10. Repealed by Acts 2003, No. 978, §3.



RS 9:1131.10.1 - Contracts for purchase of timeshare interests

§1131.10.1. Contracts for purchase of timeshare interests

No developer of a timeshare interest shall fail to utilize and furnish each purchaser a fully completed copy of a purchase contract pertaining to the sale, which contract shall include the following information:

(1) The actual date the purchase contract is executed by each party.

(2) The names and addresses of the developer, any owner of the underlying real estate, and the timeshare plan.

(3) The total financial obligation of the purchaser, including the initial purchase price and any additional charges to which the purchaser may be subject, including but not limited to financing, reservation, maintenance, management, and recreation charges.

(4) The estimated date of completion of construction of each accommodation in which the timeshare interest is being purchased that is not completed at the time the purchase contract, unless that information is contained in a public offering statement that incorporates the contract by reference, is executed by the developer and purchaser.

(5) A description of the nature and duration of the timeshare interest being sold, including whether any interest in real property is being conveyed and the specific number of years constituting the term of the timeshare plan.

(6) Immediately prior to the space reserved in the purchase contract for the signature of the purchaser, in conspicuous type, substantially the following statements:

YOU MAY CANCEL THIS PURCHASE CONTRACT WITHOUT ANY PENALTY OR OBLIGATION WITHIN SEVEN DAYS FROM THE DATE YOU SIGN THIS PURCHASE CONTRACT, AND UNTIL SEVEN DAYS AFTER YOU RECEIVE THE PUBLIC OFFERING STATEMENT, WHICHEVER IS LATER. IF YOU DECIDE TO CANCEL THIS PURCHASE CONTRACT, YOU MUST NOTIFY THE DEVELOPER IN WRITING OF YOUR INTENT TO CANCEL. YOUR NOTICE OF CANCELLATION SHALL BE EFFECTIVE UPON THE DATE SENT AND SHALL BE SENT TO ...(NAME OF DEVELOPER)... AT ...(ADDRESS OF DEVELOPER)... ANY ATTEMPT TO OBTAIN A WAIVER OF YOUR CANCELLATION RIGHT IS UNLAWFUL.

(7) A statement that, in the event the purchaser cancels the purchase contract during a seven-day cancellation period, the developer will refund to the purchaser the total amount of all payments made by the purchaser under the purchase contract, reduced by the proportion of any contract benefits the purchaser has actually received under the purchase contract prior to the effective date of cancellation. The statement shall further provide that the refund will be made within thirty days after receipt of notice of cancellation or within five days after receipt of funds from the purchaser's cleared check, whichever is later.

(8) Unless the developer is, at the time of offering the interest, the owner of the timeshare property free and clear of all liens and encumbrances, a statement that the developer is not the sole owner of the timeshare property and facilities without liens or encumbrances, which statement shall include:

(a) The names and addresses of all persons or entities having an ownership interest or other interest in the timeshare property; and

(b) The actual interest of the developer in the timeshare property.

(9) If the contract is for the sale or transfer of a timeshare interest in which the timeshare property is subject to a lease, the following statement within the text in conspicuous type: THIS TIMESHARE INTEREST IS SUBJECT TO A LEASE (OR SUBLEASE). A copy of the executed lease shall be attached as an exhibit.

Acts 1985, No. 999, §3; Acts 2003, No. 978, §1.

{{ NOTE: SEE ACTS 1985, NO. 999, §5.}}



RS 9:1131.11 - Public offering statement; when not required

§1131.11. Public offering statement; when not required

A. The developer shall not be required to prepare and distribute a public offering statement if the developer has registered and there has been issued a public offering statement or similar disclosure document which is provided to purchasers under the Securities and Exchange Act of 1933.

B. A public offering statement need not be prepared or delivered in the case of:

(1) Any transfer of timeshare interest by any timeshare interest owner other than the developer or his or her agent.

(2) Any disposition pursuant to court order.

(3) A disposition by a government or governmental agency.

(4) A disposition by foreclosure or deed in lieu of foreclosure.

(5) A gratuitous transfer of a timeshare interest.

Added by Acts 1983, No. 552, §1.



RS 9:1131.12 - Regulations of timeshare advertising

§1131.12. Regulations of timeshare advertising

A.(1) No person shall intentionally, directly or indirectly, authorize, use, direct, or aid in the dissemination, publication, distribution, or circulation of any statement, advertisement, radio broadcast, or telecast concerning a timeshare property, or promotion thereof, that contains any statement or sketch that is false, misleading, or without substantiation at the time the statement is made.

(2) Nothing in this Section shall be construed to hold the publisher or employee of any newspaper, or any job printer, or any broadcaster or telecaster, or any magazine publisher, or any of the employees thereof, liable for any publication herein referred to unless the publisher, employee, or printer has actual knowledge of the falsity thereof.

B. All advertising materials must be substantially in compliance with this Part and in full compliance with the mandatory provisions of this Part. In the event that any such material is not in compliance, the commission may require any developer to correct the deficiency.

C. The term advertising material includes but is not limited to:

(1) Any promotional brochure, pamphlet, advertisement, or other material to be disseminated to the public in connection with the sale of a timeshare plan.

(2) A transcript of any radio or television advertisement.

(3) Any telephone solicitation.

(4) Any lodging or vacation certificate.

(5) A transcript of any standard oral sales presentation or solicitation, if any.

(6) A picture or proof of any billboard or sign posted on or off the premises.

(7) Any photograph, drawing, or artist's representation of accommodations or facilities of a timeshare plan which exists or which will or may exist.

(8) Any paid publication relating to a timeshare plan which exists or which will or may exist.

(9) Any other promotional device or statement related to a timeshare plan, including any prize and gift promotional offer.

D. The following communications are exempt from the provisions of this Section:

(1) Any stockholder communication such as an annual report, interim financial report, proxy material, registration statement, securities prospectus, registration, property report, or other material required to be delivered to a prospective purchaser by an agency of any other state or the Federal Government.

(2) Any communication addressed to and relating to the account of the person who has previously executed a contract for the sale and purchase of a timeshare period in the timeshare plan to which the communication relates, except when directed to the sale of additional timeshare interests.

(3) Any audio, written, or visual publication or material relating to an exchange company or exchange program.

(4) Any audio, written, or visual publication or material relating to the promotion of the availability of any accommodations for transient rental, provided a mandatory sales presentation is not a term or condition of the availability of such accommodations and provided the failure of any transient renter to take a tour of a timeshare property or attend a sales presentation does not result in any reduction in the level of services which would otherwise be available to such transient renter.

(5) Any oral or written statement disseminated by a developer to broadcast or print media, other than paid advertising or promotional material, regarding plans for the acquisition or development of timeshare property. However, any rebroadcast or any other dissemination of such oral statements to a prospective purchaser by a seller in any manner, or any distribution of copies of newspapers, magazine articles, press releases, or any other dissemination of such written statements to a prospective purchaser by a seller in any manner, shall constitute an advertisement.

(6) Any advertisement or promotion, not clearly directed to Louisiana residents, in any medium to the general public if such advertisement or promotion clearly states that it is not an offer in any jurisdiction in which any applicable registration requirements have not been fully satisfied.

(7) Any communication by a developer to encourage a person who has previously acquired a timeshare interest from the developer to acquire additional use or occupancy rights or benefits, or additional timeshare interests, offered by the same developer or in the same timeshare plan.

E. No advertising or oral statement made by any developer, affiliate, or their agents shall:

(1) Misrepresent a fact or create a false or misleading impression regarding the timeshare plan or property or promotion thereof.

(2) Make a prediction of specific or immediate increases in the price or value of timeshare periods.

(3) Contain a statement concerning future price increases which are non-specific or not bona fide.

(4) Contain any asterisk or other reference symbol as a means of contradicting or substantially changing any previously made statement or as a means of obscuring a material fact.

(5) Describe or portray any improvement to the timeshare plan that is not required to be built or that is uncompleted unless the description or portrayal is conspicuously labeled or identified as "NEED NOT BE BUILT," or "UNDER CONSTRUCTION" with the date of promised completion clearly indicated.

(6) Materially misrepresent the size, nature, extent, qualities, or characteristics of any offered accommodations or facilities or property or the amenities available to the occupant of those facilities or properties.

(7) Misrepresent the amount or period of time during which the accommodations or facilities will be available to any purchaser.

(8) Misrepresent the nature or extent of any facilities or services incident to the timeshare plan.

(9) Make any misleading or deceptive representation with respect to the contents of the timeshare instrument, timeshare documents including the public offering statement and the contract or the rights, privileges, benefits, or obligations of the purchaser under these documents or this Part.

(10) Misrepresent the conditions under which a purchaser may exchange the right to use accommodations or facilities in one location for the right to use accommodations or facilities in another location.

(11) Misrepresent the availability of a resale or rental program offered by or on behalf of the developer.

(12) Contain an offer or inducement to purchase which purports to be limited as to quantity or restricted as to time unless the numerical quantity or time limit applicable to the offer or inducement is clearly stated.

(13) Misrepresent or imply that a facility or service is available for the exclusive use of purchasers if the facility or service may actually be shared by others or by the general public.

(14) Repealed by Acts 2003, No. 978, §3.

(15) Misrepresent the source of the advertising or statement by leading a prospective purchaser to believe that the advertising material is mailed by a governmental or official agency, credit bureau, bank, or attorney, if that is not the case.

(16) Misrepresent the nature or value of any prize, gift, or other item to be awarded in connection with any prize and gift promotional offer.

(17) Contain any representation as to the availability of a resale program or rental program offered by or on behalf of the developer or its affiliate, unless the resale program and/or rental program has been made a part of the offering, and substantiation is available at the time of the representation to show that a resale market exists.

(18) Repealed by Acts 2003, No. 978, §3.

(19) Contain any statement that the timeshare interest being offered for sale can be further divided, unless a full disclosure of the legal requirements for further division of the timeshare interest is included.

(20) Misrepresent the conditions under which a purchaser or timeshare interest owner may participate in any exchange program.

(21) Describe any proposed or uncompleted private facilities over which the developer has no control, unless the estimated date of completion is set forth, and completion and operation of the facilities are reasonably assured within the time represented in the advertisement.

F. No written advertising material relating to a timeshare property, including any lodging certificate, gift award, premium, discount, or display booth may be utilized without a disclosure that: "This advertising material is being used for the purpose of soliciting sales of timeshare interests" or a substantially similar disclosure.

G. Prize and gift promotional offers:

(1) As used herein, the term "prize and gift promotional offer" means any advertising material wherein a prospective purchaser may receive goods or services other than the timeshare property itself, either free or at a discount, including, but not limited to, the use of any prize, gift, award, premium, or lodging or vacation certificate.

(2) A developer or other person using a prize and gift promotional offer in connection with the offering of a timeshare interest shall clearly disclose all of the following:

(a) That the purpose of the promotion is to sell timeshare interests, which shall appear in boldface or other conspicuous type.

(b) The name of each developer or other person trying to sell a timeshare interest through the promotion and the name of each person paying for the promotion.

(c) The complete rules of the promotion.

(d) The method of awarding prizes, gifts, vacations, discount vacations, or other benefits under the promotion, a complete and fully detailed description, including approximate retail value of all prizes, gifts, or benefits under the promotion, the quantity of each prize, gift, or benefit to be awarded or conferred, and the date by which each prize, gift, or benefit will be awarded or conferred, and if a game of chance, the odds of winning.

(e) Such other disclosures as provided by rule.

(3) If a person represents that a prize, gift, or benefit will be awarded in connection with a promotion, the prize, gift, or benefit must be awarded or conferred in the manner represented and on or before the date represented.

(4) - (8) Repealed by Acts 2003, No. 978, §3.

Added by Acts 1983, No. 552, §1; Acts 1985, No. 999, §1; Acts 2003, No. 978, §§1 and 3.



RS 9:1131.13 - Cancellation

§1131.13. Cancellation

A. Any purchase contract entered into by and between a developer and a purchaser or any purchase contract utilized pursuant to R.S. 9:1131.10.1 and 1131.18 shall be voidable by either party to the purchase contract, without penalty, within seven calendar days after the receipt of the public offering statement from the developer or the execution of the purchase contract, whichever is later. The purchase contract shall provide notice of the seven-day cancellation period together with the name and mailing address to which any notice of cancellation shall be delivered. If either party elects to cancel a purchase contract pursuant to this Section, either party must do so not later than midnight of the seventh calendar day after the receipt of the public offering statement from the developer or the execution of the purchase contract, whichever is later, by hand delivering a written notice of cancellation or by mailing notice of cancellation by certified mail, return receipt requested, to the other party at an address so noted in the purchase contract. Upon such cancellation, the party holding the funds shall refund to the purchaser all payments made by the purchaser less the amount of any benefits actually received pursuant to the purchase agreement. Such refund shall be made within thirty calendar days after receipt of the notice of cancellation, or receipt of funds from the purchaser's cleared check, whichever occurs later.

B. This right of cancellation may not be waived by any purchaser or by any other person on behalf of the purchaser. However, nothing in this Section precludes the execution of documents in advance for delivery after expiration of the cancellation period.

C. Any notice of cancellation shall be considered given on the date postmarked if mailed, or when transmitted from the place or origin if telegraphed. If given by means of writing transmitted other than by mail or telegraph, the notice of cancellation shall be considered given at the time of actual or constructive delivery to the developer.

D. In the event of a timely cancellation, or in the event the plan is a lease timeshare and at any time the accommodations or facilities are no longer available, the developer shall honor the right of any purchaser to cancel the contract which granted the timeshare purchaser rights in and to the plan. Upon such cancellation, the developer shall refund to the purchaser all payments made by the purchaser which exceed the proportionate amount of benefits made available under the plan, using the number of years of the proposed plan as the base.

E. Upon proper cancellation, the developer shall make a full refund to the purchaser of all monies paid and shall return for cancellation all instruments signed by the purchaser. The refund and return of instruments shall be within thirty days after receipt of the notice of cancellation or after receipt by the developer of notice that the purchaser's check has cleared, whichever is later. In no event shall the refund be made later than sixty days after receipt of notice of cancellation from the purchaser. The cancellation provisions of this Section shall not be waivable.

F. Repealed by Acts 2003, No. 978, §3.

Added by Acts 1983, No. 552, §1; Acts 1985, No. 999, §1; Acts 2003, No. 978, §§1 and 3.

{{NOTE: SEE ACTS 1985, NO. 999, §5.}}



RS 9:1131.14 - Repealed by Acts 2003, No. 978, §3.

§1131.14. Repealed by Acts 2003, No. 978, §3.



RS 9:1131.15 - Repealed by Acts 2003, No. 978, §3.

§1131.15. Repealed by Acts 2003, No. 978, §3.



RS 9:1131.16 - Repealed by Acts 2003, No. 978, §3.

§1131.16. Repealed by Acts 2003, No. 978, §3.



RS 9:1131.16.1 - Escrow of payments; escrow accounts; nondisturbance agreements; interests, liens, and encumbrances; alternative assurances

§1131.16.1. Escrow of payments; escrow accounts; nondisturbance agreements; interests, liens, and encumbrances; alternative assurances

A. Prior to the filing of the public offering statement with the Louisiana Real Estate Commission, the developer shall establish an independent escrow account with an escrow agent for the purpose of protecting the payments of purchasers. No developer or seller nor any officer, director, affiliate, subsidiary, or employee thereof may serve the escrow agent in any of the above capacities. An escrow agent shall maintain the accounts prescribed in this Section in such a manner as to be under the direct supervision and control of the escrow agent. A fiduciary relationship shall exist between the escrow agent and the purchaser. The escrow agent shall retain all affidavits received pursuant to this Section for a period of five years. Should the escrow agent receive conflicting demands for the escrowed funds or property, the escrow agent shall immediately, with the consent of all parties, either submit the matter to arbitration or seek an adjudication of the matter from a court of competent jurisdiction.

B. One hundred percent of all funds or other property constituting the purchase payment which is received from or on behalf of purchasers of timeshare interests prior to the occurrence of events required herein shall be deposited pursuant to an escrow agreement approved by the Louisiana Real Estate Commission. The deposit of such funds shall be evidenced by an executed escrow agreement between the escrow agent and the developer, the provisions of which shall include the following:

(1) Funds may be disbursed to the developer by the escrow agent from the escrow account only after expiration of the purchaser's rescission period and in accordance with the purchase contract, subject to Subsection C of this Section.

(2) If a purchaser properly cancels the purchase contract pursuant to its terms, the funds shall be paid to the purchaser or paid to the developer if the purchaser's funds have been previously refunded by the developer.

C. If a developer contracts to sell a timeshare interest and the construction of any property in which the timeshare interest is located has not been completed, the developer, upon expiration of the rescission period, shall continue to maintain in an escrow account all funds received by or on behalf of the developer from the purchaser under a purchase contract. Funds shall be released from escrow as follows:

(1) If a purchaser properly cancels the purchase contract pursuant to its terms, the funds shall be paid to the purchaser or paid to the developer if the purchaser's funds have been previously refunded by the developer.

(2) If a purchaser defaults in the performance of the purchaser's obligations under the purchase contract, the funds shall be paid to the developer.

(3) If the developer defaults in the performance of the developer's obligations under the purchase contract, the funds shall be paid to the purchaser.

(4) If the funds of a purchaser have not been previously disbursed in accordance with the provisions of this Subsection and if no claim of cancellation or default has been received, the funds may be disbursed to the developer by the escrow agent upon the issuance of acceptable evidence of completion of construction as provided herein.

D. In lieu of the provisions of Subsections B and C of this Section, the Louisiana Real Estate Commission may accept from the developer a surety bond, irrevocable letter of credit, or other financial assurance acceptable to the Louisiana Real Estate Commission including, without limitation, any financial assurance posted in another state or jurisdiction, or as provided by rule. Any acceptable financial assurance must be the lesser of an amount equal to or in excess of the funds which would otherwise be placed in escrow, or in an amount equal to the cost to complete the incomplete property in which the timeshare interest is located.

E. The developer shall provide escrow account information to the Louisiana Real Estate Commission and shall execute in writing an authorization consenting to an audit or examination of the account by the Louisiana Real Estate Commission on forms provided by the Louisiana Real Estate Commission. The developer shall make available documents related to the escrow account or escrow obligation to the Louisiana Real Estate Commission upon the Louisiana Real Estate Commission's request. The developer shall maintain any disputed funds in the escrow account until either of the following occurs:

(1) The developer receives written direction agreed to by signature of all parties.

(2) The funds are deposited with a court of competent jurisdiction in which a civil action regarding the funds has been filed.

F. As used in this Section, independent escrow agent means a financial institution whose accounts are insured by a governmental agency or instrumentality, an attorney, or a licensed title insurance company, in which:

(1) The escrow agent is not a relative or an employee of the developer or managing entity or of any officer, director, affiliate, or subsidiary of the developer or managing entity.

(2) There is no financial relationship, other than the payment of fiduciary fees or as otherwise provided in this Section, between the escrow agent and the developer or managing entity or any officer, director, affiliate, or subsidiary of the developer or managing entity.

(3) Compensation paid by the developer to the escrow agent for services rendered is not paid from funds in the escrow account.

G. For purposes of Subsection F of this Section, an independent escrow agent may not be disqualified to serve as escrow agent solely because of any of the following:

(1) The escrow agent provides the developer or managing entity with routine banking services that do not include construction or receivables financing or any other lending activities.

(2) A nonemployee, attorney-client relationship exists between the developer or managing entity and the escrow agent.

(3) The escrow agent performs closings for the developer or issues owner's or lender's title insurance commitments or policies in connection with such closings.

H. If the developer has previously provided a certified copy of any document required by this Section, the developer may, for all subsequent disbursements, substitute a true and correct copy of the certified copy, provided no changes to the document have been made or are required to be made.

I. In lieu of any escrow provisions required by this Section, the director of the Louisiana Real Estate Commission shall have the discretion to permit deposit of funds or other property in an escrow account as required by the jurisdiction in which the sale took place.

J. In lieu of any escrows required by this Section, the director of the Louisiana Real Estate Commission shall have the discretion to accept other assurances, including but not limited to a surety bond issued by a company authorized and licensed to do business in this state as surety or an irrevocable letter of credit in an amount equal to the escrow requirements of this Section.

K. An escrow agent holding funds escrowed pursuant to this Section may invest such escrowed funds in securities of the United States government, or any agency thereof, or in savings or time deposits in institutions insured by an agency of the United States government. Interest generated by any such investments shall be paid to the party to whom the escrowed funds or property are paid unless otherwise specified by contract.

L. Each escrow agent shall maintain separate books and records for each timeshare plan and shall maintain such books and records in accordance with good accounting practices.

M. Developers, sellers, escrow agents, and their employees and agents have a fiduciary duty to purchasers with respect to funds required to be escrowed under this Section. Any developer, seller, escrow agent, or any employee or agent of a developer, seller, or escrow agent who intentionally fails to comply with the requirements of this Section concerning the establishment of an escrow account, deposits of funds, and property into escrow, or withdrawal therefrom, shall be fined not more than three thousand dollars or shall be imprisoned, with or without hard labor, for not more than ten years, or both. The failure to establish an escrow account or to place funds therein as required in this Section is prima facie evidence of an intentional and purposeful violation of this Section.

N. Excluding any encumbrance placed against the purchaser's timeshare interest securing the purchaser's financing for such purchase, the developer shall not be entitled to the release of any funds escrowed under this Section or release of bond or other acceptable financial assurance with respect to each timeshare interest and any other property or rights to property appurtenant to such timeshare interest, including any amenities represented to the purchaser as being part of the timeshare plan until the developer has provided satisfactory evidence to the Louisiana Real Estate Commission of one of the following:

(1) The timeshare interest together with any other property or rights to property appurtenant to such timeshare interest, including any amenities represented to the purchaser as being part of the timeshare plan, are free and clear of any of the claims of the developer, any owner of immovable property, a mortgagee, judgment creditor, other lienholder, or any other person having an interest in or lien or monetary encumbrance against such timeshare interest or appurtenant property or property rights.

(2) The developer, any owner of immovable property, a mortgagee, judgment creditor, other lienholder, or any other person having an interest in or lien or monetary encumbrance against such timeshare interest or appurtenant property or property rights, including any amenities represented to the purchaser as being part of the timeshare plan, has recorded a subordination and notice to creditors document and recorded it among the appropriate public records in the jurisdiction in which the timeshare interest is located. The subordination document shall expressly and effectively provide that the interest holder's right, lien, or encumbrance shall not adversely affect, and shall be subordinate to, the rights of the owners of the timeshare interests in the timeshare plan regardless of the date of purchase, from and after the effective date of such subordination document.

(3) The developer, any owner of immovable property, a mortgagee, judgment creditor, other lienholder, or any other person having an interest in or lien or monetary encumbrance against such timeshare interest or appurtenant property or property rights, including any amenities represented to the purchaser as being part of the timeshare plan, has transferred the subject accommodations or amenities or all use rights therein to a nonprofit organization or owners' association to be held for the use and benefit of the owners of the timeshare plan. The nonprofit organization or owners' association shall act as a fiduciary to the purchasers, provided that the developer has transferred control of such entity to the owners or does not exercise its voting rights in such entity with respect to the subject accommodations or amenities. Prior to such transfer, any lien or other encumbrance against such accommodation or facility shall be made subject to a subordination and notice to creditors instrument pursuant to Paragraph (2) of this Subsection.

Acts 2003, No. 978, §1.



RS 9:1131.17 - Escrow account; establishment; claims for damages

§1131.17. Escrow account; establishment; claims for damages

A. The developer of a lease timeshare interest in a multiple use project in Louisiana and the developer of each timeshare plan that has timeshare property located in Louisiana or who maintains a sales office in Louisiana for the sale of timeshare interests shall deposit in an interest bearing account established in the name of the developer at a financial institution in the parish where the timeshare property or sales office is located, the sum of fifty dollars for each timeshare interest sold. The deposit shall be made within thirty days after each sale of a timeshare interest. The funds in the escrow account shall be available to pay judgments against the developer resulting from a violation of this Part.

B. The fifty dollar deposit shall remain in the escrow account for a period of one year from the date of deposit. At the end of one year from the date of deposit, the developer shall be entitled to withdraw each fifty dollar deposit together with all interest earned on the deposit unless the executive director of the Louisiana Real Estate Commission certifies that the deposit is required to satisfy an existing judgment or that an action has been filed against the developer which may reasonably require the deposit to satisfy a judgment. If the executive director of the Louisiana Real Estate Commission thereafter determines that the deposit, or any portion thereof, is not reasonably required to satisfy a judgment, the deposit or the unused portion together with all interest earned may be withdrawn by the developer.

C. If a purchaser or timeshare interest owner receives a final money judgment against a developer for a violation of this Part, or files suit under this Part, the purchaser or timeshare interest owner shall file a notification with the executive director of the Louisiana Real Estate Commission. This notification shall include appropriate evidence of the judgment or the filing of the cause of action. Upon receipt of such notification, the executive director of the Louisiana Real Estate Commission shall give notice to the financial institution holding the escrow account of the judgment or filing of a cause of action. Upon receipt of the notice by a financial institution, no funds in the escrow account established by the developer under the provisions of this Section shall be disbursed by the financial institution unless approved by the executive director of the Louisiana Real Estate Commission.

D. The Louisiana Real Estate Commission shall have the right to require a developer to give reasonable evidence of the deposits required under the provisions of this Section. The commission shall have the power to seek an injunction to prohibit any further sales by a developer who fails to give the evidence of deposits required herein.

E. The Louisiana Real Estate Commission may adopt reasonable rules and regulations necessary to implement the provisions of this Section.

F. The provisions of this Section shall in no way limit recovery of damages from a developer's assets under any appropriate remedy provided by law.

G. If the Louisiana Real Estate Commission determines that a developer is in compliance with the escrow requirements of R.S. 9:1131.16, it may notify the developer that it will no longer require deposits under this Section, and will return all deposits existing on the date of such notification within one year of such notification, provided no judgment or action exists which the deposits may reasonably be required to satisfy, and provided the developer continues to comply with R.S. 9:1131.16.

Added by Acts 1983, No. 552, §1; Acts 1985, No. 999, §3.

{{NOTE: SEE ACTS 1985, NO. 999, §5.}}



RS 9:1131.18 - Resales of timeshares

§1131.18. Resales of timeshares

A. Except in the case of a sale where delivery of a public offering statement is required or which is subject to the exemptions of R.S. 9:1131.11 (A) and (B)(2)-(5), a seller of a timeshare interest in timeshare property in Louisiana shall furnish to the purchaser before execution of any contract for the sale or, if there is no contract for sale, before the transfer of the timeshare interest, a copy of the timeshare documents, including any plats or plans, and a certificate containing:

(1) A statement disclosing the effect on the proposed transfer of any right of first refusal or other restraint on transfer of the timeshare interest or any portion thereof.

(2) A statement setting forth the amount of the periodic timeshare interest expense liability applicable to the timeshare interest to be sold, and any unpaid timeshare expense or special assessment or other sums currently due and payable from the seller as to the timeshare interest to be sold.

(3) A statement of any other fees payable by owners.

(4) A statement of any judgments or other matters that are or may become privileges against the timeshare interest or the timeshare property and the status of any pending suits that may result in those privileges.

B. A managing entity, within ten days after a request by an owner, shall furnish a certificate containing the information necessary to enable the timeshare owner to comply with this Section. An owner providing a certificate pursuant to Subsection A of this Section is not liable to the purchaser for any erroneous information provided by the managing entity and included in the certificate, other than for judgment privileges against the timeshare interest or the timeshare property.

C. A purchaser is not liable for any unpaid timeshare expense liability or fee greater than the amount set forth in a certificate prepared by a managing entity. An owner is not liable to a purchaser for the failure or delay of a managing entity to provide the certificate in a timely manner, but the contract to purchase or the transfer of the timeshare interest is voidable by the purchaser until the certificate has been provided.

Added by Acts 1983, No. 552, §1. Acts 1984, No. 943, §1, eff. July 20, 1984.



RS 9:1131.19 - Privileges

§1131.19. Privileges

A. In the case of a sale of a timeshare interest in timeshare property in Louisiana when delivery of a public offering statement is required, a developer shall, before transferring a timeshare interest, record, or furnish to the purchaser, releases of all privileges affecting that timeshare interest that the purchaser does not expressly agree to take subject to or assume, or he shall provide a surety bond or substitute collateral.

B. If a privilege other than a mortgage becomes effective against more than one timeshare interest, any owner is entitled to a release of his timeshare interest from the privilege upon payment of his proportionate liability for the privilege in accordance with timeshare expense liability, unless he or his predecessor in interest agreed otherwise with the holder of the privilege. After payment, the managing entity may not assess or have a privilege against that timeshare interest for any portion of the timeshare expenses incurred in connection with that privilege.

C. If a privilege is to be enforced against all timeshare interests in a timeshare property, service of process upon the managing entity, if any, constitutes service thereof upon all the owners for the purposes of foreclosure or enforcement. The managing entity shall forward promptly, by certified or registered mail, a copy thereof to each owner at the last address known to the managing entity. The cost of forwarding must be advanced by the holder of the privilege and may be taxed as a cost of the enforcement proceeding. Such notice does not suffice for the entry of a deficiency or other personal judgment against any owner.

D. A privilege arising from non-payment of taxes may be enforced as provided in Subsection C, despite the fact that it may only attach to a single timeshare interest.

Added by Acts 1983, No. 552, §1; Acts 1985, No. 999, §3.

{{NOTE: SEE ACTS 1985, NO. 999, §5.}}



RS 9:1131.20 - Management and operation of the timeshare plan

§1131.20. Management and operation of the timeshare plan

A. All timeshare plans having more than twelve timeshare interests shall have an association of owners. If the number of timeshare interests in the timeshare plan is twelve or fewer, the owners may form an association.

B. A required timeshare association shall be organized prior to the first sale of a timeshare interest.

C. The membership of the timeshare association at all times shall include all the timeshare interest owners or, following termination of the timeshare plan, all former timeshare interest owners entitled to distributions of proceeds under R.S. 9:1131.8, or their heirs, successors, or assigns.

D. The timeshare association shall be responsible for and have control over the administration, operation, and maintenance of the timeshare property, except to the extent the timeshare documents vest control of the operation, and maintenance of the common elements in another entity. The timeshare association, through the managing agent, shall assess and collect timeshare expenses and shall establish reserves to provide for maintenance, improvements, replacements, working capital, and other appropriate purposes. The actual management of the timeshare plan and the operation and maintenance of the timeshare property shall be performed by a managing agent or, in the case of a multilocation project, one or more managing agents, selected by the board of directors and engaged by the timeshare association pursuant to a written management agreement. The developer or an affiliate may be a managing agent. Collect and remit all state and local hotel and motel occupancy taxes as those taxes apply to persons renting transient use of accommodations from the association or managing entity.1 Timeshare owners and persons occupying accommodations through an exchange program are not transient guests and are not subject to occupancy taxes for the use of accommodations, and comply with all applicable state and local health and safety regulations.

E. - I. Repealed by Acts 2003, No. 978, §3.

J. Managing entities and their agents shall act in the capacity of a fiduciary to the timeshare owners. In this connection they shall:

(1) Provide each year to all owners an itemized annual budget, which shall include all receipts and expenditures.

(2) Maintain all books and records concerning the timeshare plan and make all such books and records reasonably available for inspection by any owner or the authorized agent of such owner.

(3) Arrange for an annual independent audit of all the books and financial records of the timeshare plan by a certified public accountant in accordance with generally accepted auditing standards. A copy of the audit shall be forwarded to the officers of the association; or, if no association exists, the owner of each timeshare interest shall be notified that such audit is available upon request.

(4) Make available for inspection any books and records of the timeshare plan upon request of the Louisiana Real Estate Commission.

(5) Schedule occupancy of the timeshare units, when owners are not entitled to use specific timeshare periods, so that all owners will be provided the use and possession of the accommodations of the timeshare plan which they have purchased.

(6) Perform any other functions and duties which are necessary and proper to maintain the timeshare property as provided in the timeshare documents.

(7) Any person who willfully misappropriates the property or funds of an association shall be guilty of theft.

K.(1) With regard to timeshare plans located within the state of Louisiana, the contract retaining a management company shall be automatically renewable every five years, beginning with the fifth year after the management company is first retained. If the owner's association wishes to terminate the contract, the association must affirmatively vote to discharge the management company. Such a vote shall be conducted by the board of the owners' association, and the management company shall be discharged only if at least sixty-six percent of the purchasers voting, which shall be at least fifty percent of all votes allocated to purchasers, vote to discharge the management company.

(2) In the event the management company is discharged, the board of the owners' association is responsible for obtaining another managing entity. If the board fails to do so, any timeshare owner may apply to the parish district court within the jurisdiction of which the accommodations lie for the appointment of a receiver to manage the affairs of the association. At least thirty days before applying to the said district court, the timeshare owner shall mail to the association and post in a conspicuous place on the timeshare property a notice describing the intended action, giving the association the opportunity to fill any vacancies on the board. If during such time the association fails to fill the vacancies, the timeshare owner may proceed with the petition. If a receiver is appointed, the association is responsible for payment of the salary of the receiver, court costs, and attorney fees. The receiver shall have all powers and duties of a duly constituted board of administration and shall serve until the association fills vacancies on the board sufficient to constitute a quorum.

(3) The management company of a timeshare plan subject to the provisions of any other law may be discharged pursuant to that law.

Added by Acts 1983, No. 552, §1; Acts 1984, No. 943, §1, eff. July 20, 1984; Acts 1985, No. 999, §3; Acts 2003, No. 978, §§1 and 3.

{{NOTE: SEE ACTS 1985, NO. 999, §5.}}

1As appears in enrolled bill (incomplete sentence).



RS 9:1131.21 - Assessment for timeshare interest expenses

§1131.21. Assessment for timeshare interest expenses

A. Until timeshare expense assessments are made against the timeshare interests, the developer shall pay all timeshare expenses. After any timeshare expense assessment has been made against the owners, timeshare expense assessments must be made at least annually, based on a budget adopted at least annually by the managing entity.

B.(1) Except for assessments under Subsections C, D, and E of this Section, all timeshare expenses must be assessed against all the timeshare interests in accordance with the allocation set forth in the timeshare documents. The allocation of total common expenses set forth in the timeshare documents may vary on any reasonable basis, including but not limited to timeshare unit size, timeshare unit type, timeshare unit location, specific identification, or a combination of these factors, if the percentage interest in the common elements attributable to each timeshare interest equals the share of the total common expenses allocable to that interest. The share of a timeshare interest in the common expenses allocable to the timeshare interest may vary on any reasonable basis if the timeshare interest's share of its parcel's common expense allocation is equal to that timeshare interest's share of the percentage interest in common elements attributable to such interest.

(2) No owner of a timeshare interest may be excused from the payment of its proportional share of the common expenses, except that the developer may be excused from the payment of such common expenses which would have been assessed against those units during a stated period of time during which the developer has guaranteed in writing to each timeshare interest owner or to the association that the expenses for the common elements would not increase over a stated dollar amount. If such a guarantee is given, the developer is obligated to pay any amount of common expenses incurred during the guarantee period, which was not produced by the assessments at the guarantee level from other timeshare interest owners. Any past due assessment or installment thereof bears interest at the rate established by the managing entity or timeshare documents not to exceed twelve percent per annum.

C. Any timeshare expense benefiting fewer than all of the owners must be assessed exclusively against the owners benefited.

D. Repealed by Acts 2003, No. 978, §3.

E. If any timeshare interest expense is caused by the misconduct of any owner, the timeshare association may assess that expense exclusively against that owner's timeshare interest.

F. The provisions of this Section shall apply only to timeshare interests in timeshare property located in Louisiana.

G. No owner of a timeshare interest may be excused from the payment of his share of the common expenses unless all owners are likewise excused. Past due assessments may bear interest at the legal rate or some lesser rate established by the managing entity.

Added by Acts 1983, No. 552, §1; Acts 1984, No. 943, §1, eff. July 20, 1984; Acts 1985, No. 999, §3; Acts 2003, No. 978, §§1 and 3.

{{NOTE: SEE ACTS 1985, NO. 999, §5.}}



RS 9:1131.22 - Privilege for assessments

§1131.22. Privilege for assessments

A. A person who has a duty to make assessments for timeshare expenses has a privilege on a timeshare interest for any assessment levied against that timeshare interest or fines imposed against its owner from the time the assessment or fine becomes due. The privilege may be foreclosed in like manner as a mortgage on immovable property. Unless the timeshare documents otherwise provide, fees, charges, late charges, fines, and interest charged are enforceable as assessments under this Section. If an assessment is payable in installments, the full amount of the assessment is a privilege from the time the first installment thereof becomes due.

B. A privilege under this Section is superior to all other privileges and encumbrances on a timeshare interest except:

(1) Privileges and encumbrances recorded before the privilege under this Section is perfected;

(2) Mortgages on the timeshare interest securing first mortgage holders and recorded before the due date of the assessment or the due date of the first installment payable on the assessment;

(3) Privileges for property taxes and other governmental assessments or charges against the timeshare interest; and

(4) Privileges securing assessments or charges made by a person managing a project of which the timeshare property is a part.

C. The privilege is perfected upon recordation of a claim of privilege in the parish in which the timeshare unit is situated.

D. A privilege for unpaid assessments is prescribed unless proceedings to enforce the privilege are instituted within three years after the assessments become payable.

E. This Section does not prohibit actions or suits to recover sums for which Subsection A of this Section creates a privilege nor preclude resort to any contractual or other remedy permitted by law.

F. A judgment or decree in any action or suit brought under this Section must include costs and reasonable attorney fees for the prevailing party.

G. A person who has a duty to make assessments for timeshare expenses shall furnish to an owner, upon written request, a recordable statement setting forth the amount of unpaid assessments currently levied against his timeshare interest. The statement must be furnished within ten business days after receipt of the request and is binding in favor of persons reasonably relying thereon.

H. The provisions of this Section shall apply only to timeshare interests in timeshare property located in Louisiana.

Added by Acts 1983, No. 552, §1.



RS 9:1131.23 - Insurance

§1131.23. Insurance

A. Commencing not later than the time of the first conveyance of a timeshare interest in timeshare property located in Louisiana to a person other than a developer, the timeshare association shall maintain the following:

(1) Property insurance covering the timeshare property, insuring against all risks of direct physical loss commonly insured against. The total amount of insurance, after application of any deductibles, shall be not less than eighty percent of the actual cash value of the insured property, exclusive of land, excavations, foundations, and other items normally excluded from property insurance policies; and

(2) Comprehensive general liability insurance, including medical payments insurance, in an amount determined by the board of directors of the timeshare association, but not less than any amount specified in the declaration, covering all occurrences commonly insured against for death, bodily injury, and property damage arising out of or in connection with the use, ownership, or maintenance of the timeshare property.

B.(1) If the insurance described in Subsection A is not maintained, the association promptly shall cause notice of that fact to be hand-delivered or sent prepaid by United States mail to all owners.

(2) The declaration may require the timeshare association to carry any other insurance, and the timeshare association in any event may carry any other insurance it deems appropriate, to protect the association or the owners.

C. Insurance policies carried pursuant to Subsection A must provide that:

(1) Each owner is an insured person under the policy with respect to liability arising out of his ownership of a timeshare interest in the timeshare property or his membership in the association.

(2) The insurer waives its right to subrogation under the policy against any owner or members of his household.

(3) No act or omission by any owner, unless acting within the scope of his authority on behalf of the association, will void the policy or be a condition to recovery under the policy.

(4) If, at the time of a loss under the policy, there is other insurance in the name of the owner covering the same property covered by the policy, the policy is primary insurance not contributing with the other insurance.

D. Any loss covered by the property policy under Subsection A(1) of this Section shall be adjusted with the timeshare association, but the insurance proceeds for that loss shall be payable to any insurance trustee designated for that purpose, or otherwise to the timeshare association, and not to any mortgagee. The insurance trustee or the timeshare association shall hold any insurance proceeds in trust for owners and privilege holders as their interest may appear. Subject to the provisions of Subsection G of this Section, the proceeds shall be disbursed first for the repair or restoration of the damaged timeshare property, and owners and privilege holders are not entitled to receive payment of any portion of the proceeds unless there is a surplus of proceeds after the timeshare property has been completely repaired or restored, or the timeshare plan is terminated.

E. An insurance policy issued to the timeshare association does not prevent an owner from obtaining insurance for his own benefit.

F. An insurer that has issued an insurance policy to the timeshare association under this Section shall issue certificates or memoranda of insurance, upon request, to any owner or mortgagee. The insurance may not be cancelled until thirty days after notice of the proposed cancellation has been mailed to the timeshare association, each owner and each mortgagee to whom certificates of insurance have been issued.

G.(1) Any portion of the timeshare property damaged or destroyed shall be repaired or replaced promptly by the timeshare association unless any of the following occur:

(a) The timeshare plan is terminated.

(b) Repair or replacement would be illegal under any state or local health or safety statute or ordinance.

(c) Eighty percent, or such other percentage provided in the declaration, of the owners vote not to rebuild.

(d) The cost of repair or replacement of timeshare property subject to an ownership timeshare interest in excess of insurance proceeds and reserves is a common expense.

(2) In the case of an ownership timeshare interest, if the entire timeshare property is not repaired or replaced:

(a) The insurance proceeds attributable to the damaged timeshare property shall be used to restore the damaged area to a condition compatible with the remainder of the timeshare property.

(b) The insurance proceeds attributable to timeshare property which is not rebuilt shall be distributed to the owners of those timeshare interests and the owners of the timeshare interests to which unrepaired limited common elements were assigned.

(c) The remainder of the insurance proceeds shall be distributed to all the owners in proportion to their interest in the timeshare property.

(3) In the case of a lease timeshare interest, if the entire timeshare property is not repaired or replaced:

(a) The insurance proceeds attributable to the damaged timeshare property shall be used to restore the damaged area to a condition compatible with the remainder of the timeshare property.

(b) The insurance proceeds attributable to the timeshare property which is not rebuilt shall be distributed to the owners of those timeshare interests and the owners of the timeshare interests to which those limited common elements were assigned up to the amount of the owner's purchase price reduced by a sum computed by multiplying the purchase price by a fraction, the numerator of which is the number of years the owner has owned the lease timeshare interest and the denominator of which is the original term of the lease timeshare interests.

(c) The remainder of the proceeds shall be distributed to the developer.

(4) If the owners vote not to rebuild any unit, that unit's entire common element interest, vote in the association, and common expense liability are automatically reallocated upon the vote as if the unit had been condemned. The association promptly shall prepare, execute, and record an amendment to the declaration reflecting the reallocations.

H. The managing entity shall make available for reasonable inspection by purchasers or their authorized agents a copy of each policy of insurance.

Added by Acts 1983, No. 552, §1; Acts 1984, No. 943, §1, eff. July 20, 1984; Acts 1985, No. 999, §3; Acts 2003, No. 978, §1.

NOTE: SEE ACTS 1985, NO. 999, §5.



RS 9:1131.24 - Requirements where developer's interest in the timeshare property is a leasehold interest

§1131.24. Requirements where developer's interest in the timeshare property is a leasehold interest

A. If the interest which the developer holds in the timeshare property is a leasehold interest, the lease, or an amendment or supplement thereto, must contain a purchaser protection clause.

B. The purchaser protection clause shall provide that the lessor cannot terminate the lease by reason of the lessee's default without first giving reasonable notice of the default to the timeshare association and providing the timeshare association with a reasonable opportunity to cure the default.

C. The purchaser protection clause shall also obligate the lessor to enter into a new lease with the association on the same terms and conditions as the old lease so that bankruptcy of the lessee will not disrupt the timeshare interest owner's continued rights of occupancy.

Acts 1984, No. 943, §1, eff. July 20, 1984.



RS 9:1131.25 - Remedies

§1131.25. Remedies

A. The remedies provided herein shall be in addition to any other remedies provided by law.

B. The timeshare declaration and bylaws shall have the force of law between the individual owners. The remedies for breach of any obligation imposed on owners or the developer shall be damages, injunctions, or any other remedies provided by law.

C.(1) No developer shall have any liability arising out of the use, delivery, or publication by the developer of information provided to it by an exchange company; unless the developer knows the information is false.

(2)(a) Except as provided in this Subsection, no exchange company shall have any liability with respect to:

(i) any representation made by the developer relating to a program for the exchange of timeshare interests or an exchange company; or

(ii) the use, delivery, or publication by the developer of any information relating to a program for the exchange of timeshare interests or an exchange company.

(b) An exchange company shall only be liable for written information provided to the developer by the exchange company.

Added by Acts 1983, No. 552, §1.



RS 9:1131.26 - Louisiana Real Estate Recovery Fund; exemption

§1131.26. Louisiana Real Estate Recovery Fund; exemption

The Louisiana Real Estate Recovery Fund, R.S. 37:1461 et seq., is hereby exempt from1 and no claim shall be made against the fund for any damages arising from the sale of a timeshare interest to the extent such claim is a claim for which an escrow account is established under R.S. 9:1131.17.

Added by Acts 1983, No. 552, §1.

1As appears in enrolled act



RS 9:1131.27 - Repealed by Acts 1984, No. 943, 5, eff. July 20, 1984.

§1131.27. Repealed by Acts 1984, No. 943, §5, eff. July 20, 1984.



RS 9:1131.28 - Recordation

§1131.28. Recordation

For timeshare plans located inside and outside the state of Louisiana, the developer shall record the instrument conveying the timeshare interest to the purchaser with the appropriate recording agency within ninety days after the closing of the transaction. Within ninety days after receipt by the developer of the recorded instrument conveying the timeshare interest from the appropriate recording agency, the developer shall mail the recorded instrument bearing its recordation number to the purchaser.

Acts 1984, No. 943, §3, eff. July 20, 1984; Acts 1985, No. 999, §1; Acts 2003, No. 978, §1.

{{NOTE: SEE ACTS 1985, NO. 999, §5.}}



RS 9:1131.29 - Waiver prohibited

§1131.29. Waiver prohibited

The Louisiana Timesharing Act is enacted to protect the public welfare. No person shall solicit any waiver of its provisions which protect the purchaser. Any waiver of its provisions shall be without effect.

Acts 1984, No. 943, §3, eff. July 20, 1984.



RS 9:1131.30 - Preservation of claims and defenses

§1131.30. Preservation of claims and defenses

A. Any cause of action or defense, for which the remedy of rescission of a sale is provided in the Louisiana Condominium Act,* which a purchaser may raise against a timeshare interest seller arising out of a timeshare interest sale is preserved against any assignee or successor to the contract of sale or to any credit contract executed by the purchaser in connection with the timeshare interest sale.

B. Sellers and creditors shall include the following language in promissory notes executed in connection with timeshare interest sales:

NOTICE

ANY HOLDER OF THIS CREDIT CONTRACT IS SUBJECT TO ALL CLAIMS AND DEFENSES FOR WHICH RESCISSION OF THE CONTRACT OF SALE IS PROVIDED IN THE LOUISIANA CONDOMINIUM ACT AND WHICH THE DEBTOR COULD ASSERT AGAINST THE SELLER OF SERVICES OR PROPERTY OBTAINED PURSUANT HERETO OR WITH THE PROCEEDS THEREOF. RECOVERY HEREUNDER BY THE DEBTOR SHALL NOT EXCEED AMOUNTS PAID BY THE DEBTOR HEREUNDER.

Acts 1984, No. 943, §3, eff. July 20, 1984.

*R.S. 9:1121.101.



RS 9:1132 - To 1142 Repealed by Acts 1979, No. 682, 3.

§1132. §§1132 to 1142 Repealed by Acts 1979, No. 682, §3.



RS 9:1141.1 - Short title

PART II-B. LOUISIANA HOMEOWNERS ASSOCIATION ACT

SUBPART A. GENERAL PROVISIONS

§1141.1. Short title

This Part shall be known as the "Louisiana Homeowners Association Act".

Acts 1999, No. 309, §2, eff. June 16, 1999.



RS 9:1141.2 - Definitions

§1141.2. Definitions

As used in this Part, unless the context clearly indicates otherwise:

(1) "Association property" means all the property either held by the association or commonly held by the members of the association, or both, and lots privately held by members of the association.

(2) "Common area" means property owned or otherwise maintained, repaired, or administered by the association for the benefit, use, and enjoyment of its members.

(3) "Community documents" means the articles of incorporation, bylaws, plat, declarations, covenants, conditions, restrictions, rules and regulations, or other written instruments, including any amendment thereto, by which the association has the authority to exercise any of its powers to manage, maintain, or otherwise affect the association property or which otherwise govern the use of association property.

(4) "Declaration" means any instrument, however denominated, that establishes or regulates, or both, a residential planned community, and any amendment thereto.

(5) "Homeowners association" or "association" means a nonprofit corporation, unincorporated association, or other legal entity, which is created pursuant to a declaration, whose members consist primarily of lot owners, and which is created to manage or regulate, or both, the residential planned community.

(6) "Lot" means any plot or parcel of land designated for separate ownership shown on a recorded subdivision plat for a residential development or the boundaries of which are otherwise described in a recorded instrument, other than common area, within the jurisdiction of the residential community as such area is described in the community documents.

(7) "Residential planned community" or "planned community" means a real estate development, used primarily for residential purposes, in which the owners of separately owned lots are mandatory members of an association by virtue of such ownership.

Acts 1999, No. 309, §2, eff. June 16, 1999.



RS 9:1141.3 - Applicability

§1141.3. Applicability

A. The provisions of this Part shall be applicable to existing and future residential planned communities whose declarations have been duly executed and filed for registry. However, this Part shall not be construed to affect the validity or superiority of any provision of a community document. Only to the extent the community documents are silent shall the provisions of this Part apply.

B.(1) This Part shall not apply to condominium property governed by the provisions of Part II of this Chapter.

(2) The provisions of Part II-A of this Chapter shall be applicable to an ownership timeshare interest created in a lot within a planned community to the extent that those provisions do not conflict with the provisions of this Part.

C. This Part shall not impair any right that is guaranteed or protected by the constitution of this state or the United States, nor shall this Part be construed to affect any act done, offense or violation committed, or right accrued.

D. This Part shall not be construed to impair or cast a cloud upon the titles of common areas or lots within a residential planned community.

Acts 1999, No. 309, §2, eff. June 16, 1999.



RS 9:1141.4 - Building restrictions; matters of interpretation

SUBPART B. BUILDING RESTRICTIONS

§1141.4. Building restrictions; matters of interpretation

The existence, validity, or extent of a building restriction affecting any association property shall be liberally construed to give effect to its purpose and intent.

Acts 1999, No. 309, §2, eff. June 16, 1999.



RS 9:1141.5 - Building restrictions; generally, affirmative duty, and common areas

§1141.5. Building restrictions; generally, affirmative duty, and common areas

A. Building restrictions affecting the building standards, specified uses, or improvements of association property may be established, amended, or terminated in accordance with the provisions of this Part.

B. Such building restrictions may include the imposition of an affirmative duty, including the affirmative duty to pay monthly or periodic dues or fees, or assessments for a particular expense or capital improvement, that are reasonable for the maintenance, improvement, or safety, or any combination thereof, of the planned community.

C. Such building restrictions may also regulate the building standards, specified uses, and improvements of common areas of a homeowners association, including but not limited to the regulation of passage, ingress, and egress upon common areas, streets, and street rights-of-way.

Acts 1999, No. 309, §2, eff. June 16, 1999.



RS 9:1141.6 - Establishment, amendment, or termination of building restrictions

§1141.6. Establishment, amendment, or termination of building restrictions

A. Building restrictions affecting association property, including lots or common areas, or those imposing an affirmative duty may be established, amended, or terminated in accordance with the terms of the applicable community document.

B. In the absence of a provision for the establishment, amendment, or termination of such building restrictions in the community documents:

(1) Building restrictions may be established by agreement of three-fourths of the lot owners.

(2) Existing building restrictions may be made more onerous or increased by agreement of two-thirds of the lot owners.

(3) Existing building restrictions may be made less onerous, reduced, or terminated by agreement of more than one-half of the lot owners.

C.(1) Once established, or amended to be more onerous, building restrictions become a charge on the property and affect all current owners and, once recorded in the public records, affect all subsequent owners. Except for building restrictions relating to assessments or common areas, no new or more onerous building restriction shall impose a duty on the current owner to act affirmatively or remove or renovate any existing structure. All new or replacement structures, however, shall be subject to the new or more onerous building restriction.

(2) Once amended to be less onerous, the building restriction constitutes a reduction of the charge on the property, and once terminated, the property is released of its former charge, affecting all current and subsequent owners.

D.(1) When building restrictions are established under the provisions of Subsection B of this Section, rather than by the community documents, an owner may file with the association and the clerk of court a statement declining to be covered by the building restrictions. Such document must be filed within thirty days of the establishment of such building restrictions.

(2) When building restrictions relative to set-backs or minimum square footage requirements are established or made more onerous under the provisions of Subsection B of this Section, rather than the community documents, the owner of an unimproved lot is exempt from complying with such new or more onerous restrictions.

(3) An "owner" under the provisions of this Subsection means the owner or owners at the time the restriction was established or made more onerous and the waivers of compliance provided in this Subsection are personal to that owner.

Acts 1999, No. 309, §2, eff. June 16, 1999.



RS 9:1141.7 - Agreement of owners; voting

§1141.7. Agreement of owners; voting

A. Each lot represents a single vote which can be exercised by the signature or other indication of the registered lot owner or of a single co-owner, the latter of which is presumed to be acting on behalf of the other co-owners. A plot or parcel of unimproved land which is substantially larger than a majority of other lots in the association, however, shall be treated as separate lots, the number of which to be roughly determined by the size of the land in relation to other lots. The ownership interest in common areas, streets, or street rights-of-way does not constitute a voting interest.

B. For purposes of this Subpart, an agreement of lot owners may be obtained by any of the following methods, or a combination thereof:

(1) By a written ballot that states the substance of the issue before the owners and specifies the date by which the return ballot must be received to be counted. The ballot shall be accompanied by the full text of the building restriction being established, amended, or terminated and shall be mailed to the owner by certified mail not less than thirty days prior to the date by which the return ballot must be received.

(2) At a meeting of the owners if written notice of the meeting stating the purpose of the meeting is delivered to each lot owner. The notice shall be accompanied by an agenda of the meeting and the full text of the building restriction being established, amended, or terminated. Such notice shall be mailed to the owner, by certified mail, not less than thirty days prior to the date of the meeting.

Acts 1999, No. 309, §2, eff. June 16, 1999.



RS 9:1141.8 - Community documents; force of law

SUBPART C. ENFORCEMENT

§1141.8. Community documents; force of law

The community documents of residential planned communities shall have the force of law between the homeowners association and the individual lot owners and as between individual lot owners. The remedies for breach of any obligation imposed on lot owners or the association shall include damages, injunctions, or such other remedies as are provided by law.

Acts 1999, No. 309, §2, eff. June 16, 1999.



RS 9:1141.9 - Homeowners association privilege

§1141.9. Homeowners association privilege

In addition to any other remedies provided by law or by the community documents for nonpayment of assessments, a homeowners association as defined in this Part may utilize the provisions of Part III of this Chapter establishing a privilege on lots of delinquent owners for nonpayment of assessments.

Acts 1999, No. 309, §2, eff. June 16, 1999.



RS 9:1145 - Association of owners; privilege; definition

PART III. PRIVILEGES ON IMMOVABLES FOR CHARGES

OR DUES OF ASSOCIATION OF OWNERS

§1145. Association of owners; privilege; definition

Upon the filing of a sworn detailed statement in accordance with this Part, an association of owners of lots in a residential or commercial subdivision shall have a privilege upon the lot and improvements thereon of an owner in the subdivision who fails to pay charges, expenses or dues imposed upon such lot and improvements thereon in accordance with recorded restrictions, servitudes, or obligations affecting such subdivision. An association of owners refers to a nonprofit corporation, partnership, association, or other legal entity whose members are owners of lots in the subdivision, and which maintains certain portions of the land or improvements in such subdivision for the use and benefit of the owners of lots in such subdivision. The privilege shall secure unpaid charges, expenses or dues imposed by the association of owners, together with legal interest from the date due and reasonable attorney's fees.

Added by Acts 1979, No. 583, §1.



RS 9:1146 - Privilege; sworn detailed statement; filing

§1146. Privilege; sworn detailed statement; filing

The sworn detailed statement shall contain the nature and amount of the unpaid charges, expenses, or dues, a description of the lot or lots on which behalf the charges, expenses, or dues have been assessed, shall be signed and verified by an officer or agent of the association, and shall be filed for registry in the mortgage records in the parish in which the residential subdivision is located. The association shall, commensurate with the filing for registry of the privilege, serve upon the delinquent owner a sworn detailed statement of the claim by certified mail, registered mail or personal delivery.

Added by Acts 1979, No. 583, §1.



RS 9:1147 - Privilege; five year period

§1147. Privilege; five year period

A recorded sworn statement shall preserve the privilege against the lot or lots and improvements thereon for a period of five years after the date of recordation. The effect of recordation shall cease and the privilege preserved by this recordation shall perempt unless a suit to enforce the privilege is filed within five years after the date of its recordation and a notice of the filing of such suit is filed in the mortgage records of the parish in which the subdivision is located.

Added by Acts 1979, No. 583, §1.



RS 9:1148 - Privilege; ranking

§1148. Privilege; ranking

The privilege provided in this Part shall be ranked according to its time of recordation.

Added by Acts 1979, No. 583, §1.



RS 9:1149.1 - Short title

PART IV. MANUFACTURED HOME PROPERTY ACT

§1149.1. Short title

This Part shall be known and may be cited as the "Manufactured Home Property Act."

Added by Acts 1982, No. 524, §1, eff. July 22, 1982.



RS 9:1149.2 - Definitions

§1149.2. Definitions

In this Chapter, the following words and phrases shall have the meaning ascribed to them unless the content or subject matter clearly indicates otherwise:

(1) "Person" means any individual, firm, corporation, partnership or association.

(2) "Manufactured home" means a mobile home or residential mobile home.

(3) "Mobile home" means a factory assembled structure or structures transportable in one or more sections, with or without a permanent foundation, and includes the plumbing, heating, air conditioning, and electrical systems contained therein.

(4) "Manufacturer" means any person regularly engaged in the business of assembling manufactured homes, either within or without this state.

(5) "Dealer" means any person engaged in the business of buying, selling, or exchanging manufactured homes which are subject to license under Chapter 4 of the Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

(6) "Commissioner" means the director of public safety or his duly assigned assistants, as provided for in R.S. 40:1301, who, in addition to all other powers, shall have all powers granted and perform such duties as are imposed on the commissioner by this Chapter.

(7) "Vehicle" means mobile homes and residential mobile homes.

(8) "Mortgage" shall include any rights under a retail installment contract, a chattel mortgage, a security agreement under Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.), and mortgages upon immovable property.

(9) "Certificate of title" means a vehicle certificate of title as provided for in R.S. 32:701.

(10) "Residential mobile home" means a manufactured home designed to be used as a dwelling, and may include a mobile home or a residential mobile home that has been declared to be a part of the realty as provided in R.S. 9:1149.4.

(11) "Retail installment contract" means an agreement entered into pursuant to Chapter 10 of Title 6 of the Louisiana Revised Statutes of 1950.

(12) "Manufacturer's certificate of origin" means a certificate on a form to be prescribed by the commissioner, and furnished by the manufacturer, showing the original transfer of a new vehicle from the manufacturer to the original purchaser, and each subsequent transfer between distributor and dealer, dealer and dealer, and dealer to owner, through and including the transfer to the title applicant.

Added by Acts 1982, No. 524, §1, eff. July 22, 1982. Amended by Acts 1989, No. 137, §4, eff. Sept. 1, 1989.



RS 9:1149.3 - Classification

§1149.3. Classification

Except as otherwise provided in R.S. 9:1149.4, when any manufactured home shall be moved to and located in or upon any immovable property, or installed therein or thereon in a manner which, under any law, might make the manufactured home an immovable or component part thereof, the manufactured home shall be and will remain a movable subject to the provisions of Chapter 4 of Title 32 of the Louisiana Revised Statutes of 1950 governing its mortgage or sale and subject to the provisions of Chapter 9 of Title 10 of the Louisiana Revised Statutes and Chapter 10 of Title 6 of the Louisiana Revised Statutes of 1950 and Code Book III, Code Title XII, Chapter 2 of Title 9 of the Louisiana Revised Statutes of 1950 governing its financing. Title to the vehicle shall not pass by the sale of the immovable property to which it has been actually or fictitiously attached, whether such sale be conventional or judicial. No sale or mortgage of or lien upon the immovable property shall in any manner affect or impair the rank or privilege of a chattel mortgage or security interest under Chapter 9 of the Louisiana Commercial Laws on such manufactured home, or the remedies of the holder thereof for its enforcement.

Added by Acts 1982, No. 524, §1, eff. July 22, 1982. Acts 1989, No. 137, §4, eff. Sept. 1, 1989.



RS 9:1149.4 - Immobilization

§1149.4. Immobilization

A. A manufactured home placed upon a lot or tract of land shall be an immovable when there is recorded in the appropriate conveyance or mortgage records of the parish where the said lot or tract of land is situated an authentic act or a validly executed and acknowledged sale or mortgage or sale with mortgage which contains a description of the manufactured home as described in the certificate of title or manufacturer's certificate of origin and a description of the lot or tract of land upon which the manufactured home is placed, and contains a declaration by the owner of the manufactured home and, when applicable, the holder of a mortgage or security interest under Chapter 9 of the Louisiana Commercial Laws on the manufactured home, that it shall remain permanently attached to the lot or tract of land described in the instrument.

B. Upon recordation of the act described above, the manufactured home shall cease to be subject to the application of Chapter 4 of Title 32 of the Louisiana Revised Statutes of 1950 and the taxes applicable to movables and shall thereafter be subject to all laws concerning immovable property; however, nothing herein shall be construed to affect the rights of the holder of a validly recorded chattel mortgage or previously perfected security interest under Chapter 9 of the Louisiana Commercial Laws duly noted on the certificate of title.

C.(1) Notwithstanding any other law to the contrary, no action to collect a tax applicable to movables which is purported to be due or became due on any purchase made on or after September 1, 2005, through December 31, 2006, of any manufactured home used solely as residential housing in the following parishes which have been severely impacted by Hurricanes Katrina and Rita shall be initiated or continued, if the basis of such action is the date upon which the declaration of immovability provided for in Subsection A of this Section is recorded in the conveyance or mortgage records:

(a) The parishes of St. Helena and Cameron.

(b) The parish of West Feliciana.

(c) The parish of St. James.

(d) The parishes of East Feliciana, Point Coupee, and West Baton Rouge.

(e) The parishes of Allen, Assumption, and Sabine.

(f) The parish of Plaquemines.

(g) The parishes of Beauregard, Evangeline, Iberville, and Jefferson Davis.

(h) The parishes of Acadia, Ascension, Iberia, Lafourche, Livingston, St. Bernard, St. Charles, St. John the Baptist, St. Landry, St. Martin, St. Mary, Vermilion, Vernon, and Washington.

(i) The parishes of Tangipahoa and Terrebonne.

(j) The parishes of Calcasieu, Lafayette, and St. Tammany.

(k) The parishes of East Baton Rouge, Jefferson, and Orleans.

(2) With respect to actions to collect a tax applicable to movables which is purported to be due or became due on those manufactured homes specified in Paragraph (1) of this Subsection, if the basis of such action is the date upon which the declaration of immovability was filed, then the date of immobilization shall relate back to the twentieth day of the month following the month of the delivery of the manufactured home.

(3) The purchaser of a manufactured home who formerly lived at a physical address on or after September 1, 2004, within one of the parishes as provided for in Paragraph (1) of this Subsection, who bought a manufactured home on or after September 1, 2005, through December 31, 2006, for use solely as residential housing, shall also be eligible for the relief provided for in this Subsection if the purchaser submits an Affidavit of Displacement to the Department of Revenue attesting that the purchaser resided in one of the parishes as provided for in Paragraph (1) of this Subsection on or after September 1, 2004.

D.(1) Upon recordation of the act of immobilization provided by this Section, the owner of the manufactured home or his agent shall file with the secretary of the Department of Public Safety and Corrections a certified copy of the act. The secretary of the Department of Public Safety and Corrections shall create an Internet accessible searchable database providing a public record of each such filing, indicating the name of the owner of the manufactured home, the date of recording of the act of immobilization in accordance with Subsection A of this Section, the parish where the act is recorded, the year of manufacture, the name of the manufacturer, the dimensions and the vehicle identification number or numbers of the manufactured home, and the date of the secretary's filing of a copy of the act of immobilization.

(2) The secretary shall return to the owner or his agent an acknowledgment that the act has been received and the public record created. This acknowledgment shall contain information sufficient to allow the location of the public record to be ascertained. For creating this public record, the secretary of the Department of Public Safety and Corrections is authorized to charge and collect the fee provided in R.S. 32:412.1(A)(3)(y). The failure of the owner or his agent to file a certified copy of the immobilization as provided in this Subsection shall not impair the validity or enforceability of the act of immobilization as provided by this Section.

Added by Acts 1982, No. 524, §1, eff. July 22, 1982. Acts 1989, No. 137, §4, eff. Sept. 1, 1989; Acts 2008, No. 463, §1, eff. July 1, 2008; Acts 2008, No. 924, §1, eff. Jan. 1, 2009; Acts 2011, 1st Ex. Sess., No. 30, §1.

NOTE: See Acts 2008, No. 463, 2 re retroactivity.



RS 9:1149.5 - Security devices

§1149.5. Security devices

A. Every retail installment contract, chattel mortgage, or security agreement entered into for the purchase or the refinance of a manufactured home or its contents, or both, shall be effective as against third persons and shall take its rank and priority as provided in Chapter 9 of the Louisiana Commercial Laws, R.S. 10:9-101 et seq. A retail installment contract, chattel mortgage, security agreement or a financing statement in the form approved by the commissioner is filed when received provided the receipt is subsequently validated by the office of the commissioner.

B. Validation of the receipt of the retail installment contract or chattel mortgage, security agreement or financing statement by the commissioner shall affect third persons wherever the manufactured home or the contents thereof are located.

Added by Acts 1982, No. 524, §1, eff. July 22, 1982. Acts 1984, No. 574, §1; Acts 1989, No. 137, §4, eff. Sept. 1, 1989; Acts 2004, No. 303, §1.



RS 9:1149.6 - Deimmobilization

§1149.6. Deimmobilization

A. The owner may deimmobilize a manufactured home by detachment or removal. However, to affect third persons, an authentic act or sale or mortgage or sale with mortgage containing a description of the manufactured home as described in the previous certificate of title or manufacturer's certificate of origin, a description of the lot or tract of land upon which the manufactured home has been placed, a statement of intent by the owner that he no longer intends the manufactured home to be an immovable and a description of the document by which the manufactured home was immobilized, including the recording information, must be filed in the appropriate conveyance or mortgage records of the parish where the said lot or tract of land is situated.

B. Thereafter the owner may apply to the commissioner for a certificate of title according to the provisions of Chapter 4 of Title 32 of the Louisiana Revised Statutes of 1950. The commissioner shall issue a certificate of title upon the furnishing of: (a) a certificate of mortgages; (b) a certified copy of the act of deimmobilization as provided in R.S. 9:1149.6(A); and (c) a release of all mortgages previously secured by the manufactured home and/or the immovable property upon which the manufactured home was located.

C. Upon the issuance of a certificate of title by the commissioner, the manufactured home shall be deemed a movable, and shall be subject to all laws concerning movable property.

Added by Acts 1982, No. 524, §1, eff. July 22, 1982.



RS 9:1149.7 - Reference to prior law

§1149.7. Reference to prior law

The provisions of this Part shall replace the provisions of R.S. 32:710(N) and whenever any reference is made in any law to R.S. 32:710(N), said law or laws shall be deemed to refer to the provisions of this Part.

Added by Acts 1982, No. 524, §1, eff. July 22, 1982.



RS 9:1151 - ACCESSION

CODE TITLE II--OWNERSHIP

CHAPTER 1. ACCESSION

§1151. Change in ownership of land or water bottoms as result of action of navigable stream, bay, lake, sea, or arm of the sea; mineral leases

In all cases where a change occurs in the ownership of land or water bottoms as a result of the action of a navigable stream, bay, lake, sea, or arm of the sea, in the change of its course, bed, or bottom, or as a result of accretion, dereliction, erosion, subsidence, or other condition resulting from the action of a navigable stream, bay, lake, sea, or arm of the sea, the new owner of such lands or water bottoms, including the state of Louisiana, shall take the same subject to and encumbered with any oil, gas, or mineral lease covering and affecting such lands or water bottoms, and subject to the mineral and royalty rights of the lessors in such lease, their heirs, successors, and assigns; the right of the lessee or owners of such lease and the right of the mineral and royalty owners thereunder shall be in no manner abrogated or affected by such change in ownership.

Acts 1952, No. 341, §1; Acts 2001, No. 963, §1.



RS 9:1152 - Grant of mineral servitude on lands acquired by the state from agencies or political subdivisions by subsidence or erosion

§1152. Grant of mineral servitude on lands acquired by the state from agencies or political subdivisions by subsidence or erosion

A. With regard to lands previously acquired or which may be acquired hereafter by the state of Louisiana from an agency or political subdivision of the state due to subsidence or erosion or other action of a navigable river, stream, bay, or lake or arm of the sea occurring after the effective date of the Louisiana State Constitution of 1921 and which are not subject to a mineral lease granted by the state of Louisiana on the effective date hereof, and which are subject to a mineral lease granted by such agency or political subdivision, or its governmental predecessor, on the effective date hereof, the state of Louisiana hereby grants to the agency or political subdivision, or its governmental successor, from which it acquired or may acquire such lands an imprescriptible and inalienable mineral servitude affecting all minerals underlying the lands so acquired. Any such servitude shall be treated as having been granted on the date of the change in ownership of such lands and the agency or political subdivision holding such servitude is granted the authority to lease or otherwise manage the mineral rights affected thereby in accordance with law.

B. The boundaries of such servitudes shall be fixed as follows:

(1) The state agency or political subdivision having an interest therein may submit to the secretary of the Department of Natural Resources a certified map or plat of survey prepared by a registered land surveyor showing the exact extent of the servitude area, along with such other proof of the boundaries thereof as the secretary may reasonably require. Upon sufficient showing of the boundaries of the servitude area, the secretary shall indicate his assent thereto on said plat and on his certificate evidencing the boundaries of such servitude.

(2) The office of mineral resources of the Department of Natural Resources and the agency or political subdivision holding such servitude may fix the boundaries of such servitudes or otherwise fix their respective interest with respect to such servitude by written agreement.

(3) In the event the boundaries cannot be fixed in either manner provided for above, then the secretary of the Department of Natural Resources, the office of mineral resources of the Department of Natural Resources, or the agency or political subdivision holding such servitude may institute an action in the parish where the property is located to fix the boundaries of such servitude in accordance with applicable law.

(4) A true and certified copy of any certificates, plats, agreements or judgments fixing the boundaries of such servitudes shall be filed with the secretary of the Department of Natural Resources and shall be recorded in the parish where the affected property is located.

C. Nothing contained herein shall have the effect of modifying or repealing R.S. 9:1151.

Acts 1984, No. 839, §1.



RS 9:1201 - FAMILY HOME

CODE TITLE III--PERSONAL SERVITUDES

CHAPTER 1. FAMILY HOME

§1201. Family home

The rights and obligations of all parties with respect to the family home and contents burdened in whole or in part with a usufruct in favor of the surviving spouse shall be controlled by the provisions of Civil Code Book II, Title III, Personal Servitudes.

Added by Acts 1983, No. 535, §2.



RS 9:1202 - Form of security for legal usufruct of surviving spouse

§1202. Form of security for legal usufruct of surviving spouse

If security is owed to the naked owner by the usufructuary who is the surviving spouse, the court may order the execution of notes, mortgages, or other documents as it deems necessary, or may impose a mortgage or lien on either community or separate property, movable or immovable, as security.

Acts 2003, No. 1207, §1.



RS 9:1251 - GENERAL PROVISIONS

CODE TITLE IV--PREDIAL SERVITUDES

CHAPTER 1. GENERAL PROVISIONS

§1251. Passage to or from waters or recreational sites; servitudes or rights of way or passage not acquired

A. Any other provisions of the laws of this state to the contrary notwithstanding, whenever any land owner voluntarily, whether expressly or tacitly, permits passage through or across his land by certain persons or by the public, solely for the purpose of providing a convenience to such persons in the ingress and egress to and from waters for boating, or for the purpose of ingress and egress to and from any recreational site, neither the public nor any person shall thereby acquire a servitude or right of passage, nor shall such passage become a public road or street by reason of upkeep, maintenance, or work performed thereon by any governing authority.

B. The provisions of this section shall not be construed to:

(1) prohibit land owners from entering into enforceable contracts specifically granting servitudes or rights of way or passage;

(2) prohibit land owners from specifically dedicating roads, streets or passages to the public use;

(3) repeal any laws relative to expropriation or appropriation of land or servitudes or laws authorizing the legislature or governing authorities to open, lay out or appoint public roads or streets; nor

(4) repeal any laws creating servitudes along rivers, streams or other waters.

Acts 1958, No. 463, §1.



RS 9:1252 - Creation of real right for educational, charitable, or historic purposes

§1252. Creation of real right for educational, charitable, or historic purposes

A. The owner of immovable property may create a perpetual real right burdening the whole or any part thereof of that immovable property, including, but not limited to, the facade, exterior, roof, or front of any improvements thereon to any corporation, trust, community chest, fund, or foundation, organized and operated exclusively for religious, scientific, literary, charitable, educational, or historical purposes, no part of the net earnings of which inure to the benefit of any private shareholder or individual, or to the United States, the state of Louisiana, or any political subdivision of any of the foregoing. A real right established pursuant hereto may additionally obligate the owner of the immovable property as is necessary to fully execute the rights granted herein.

B. A real right created pursuant to this Section shall be binding on the grantor, his heirs, successors, assigns, and all subsequent owners of the immovable property, regardless of the fact that the grantee does not own or possess any interest in a neighboring estate or the fact that the real right is granted to the grantee and not to the estate of the grantee, the fact that the real right was not created as a part of a common development or building plan, devised by an ancestor in title of the grantor.

C. A real right created under the authority of this Section shall be granted by authentic act and shall be effective against third parties when filed for registry in the conveyance records of the parish in which the immovable property is located. Any right or obligation imposed on the owner of the immovable property by the real right created pursuant hereto, including any affirmative obligation established therein, shall be enforceable by the grantee through judicial proceeding by actions for injunctions or damages brought by the grantee.

D. A real right granted under authority of this Section shall be non-transferable by the grantee except upon dissolution of the grantee in which case the real right shall be transferred to another similar charitable organization or to the state of Louisiana or any political subdivision thereof.

Added by Acts 1977, No. 234, §1. Amended by Acts 1979, No. 212, §1.



RS 9:1253 - Public transportation servitude

§1253. Public transportation servitude

Any road or street which becomes a public road or street under R.S. 48:491(B) shall be subject to a servitude of public transportation and utility running in favor of the parish or municipality in which the road or street is located. This servitude shall extend directly above and below the surface of the public road or street and shall grant to the governing authority of the parish or municipality and any public utility authorized by such governing authority the right to construct and maintain all public utilities, including but not limited to, the right to lay water lines, natural gas lines, sewerage lines, and electrical, telecommunications, and cable television lines.

Acts 1986, No. 708, §1.

{{NOTE: SEE ACTS 1986, NO. 708, §2.}}



RS 9:1254 - Enclosed estate; right and servitude of passage on certain waterways

§1254. Enclosed estate; right and servitude of passage on certain waterways

A. The owner of an enclosed estate who has no access to his estate other than by way of an existing waterway passing through neighboring property shall have a right and servitude of passage on such waterway. The existing waterway passing through the neighboring property shall be directly accessible from a publicly navigable waterway, and shall have been and shall still be capable of use for navigation by the owner of either the dominant or servient estate at the time of acquisition by act of sale, inheritance, or otherwise, by the owner of the dominant estate.

B. If more than one existing waterway is capable of providing access to the enclosed estate pursuant to Subsection A, the passage shall generally be taken along the shortest route of safe passage from the enclosed estate to the nearest publicly navigable waterway at the location least injurious to the intervening lands and waterways. The owner of the dominant estate shall not be required to traverse open waters which may become hazardous for small watercraft during inclement weather.

C. The provisions of this Section shall supersede any other provision of law to the contrary.

D. The provisions of this Section are interpretative and are intended to clarify Civil Code Articles 689, 692, and 705 and any other existing law as to the right and servitude of passage on waterways to enclosed estates which have no means of access other than by way of water due to the lack of sufficient land on which to feasibly construct a road, and shall have retroactive application.

Acts 2004, No. 813, §1.



RS 9:1255 - Solar collectors; right of use

§1255. Solar collectors; right of use

A. For purposes of this Section, "solar collector" means any device or combination of elements which relies on sunlight as an energy source.

B. No person or entity shall unreasonably restrict the right of a property owner to install or use a solar collector.

C. The provisions of this Section shall not supersede zoning restrictions, servitudes as provided by Civil Code Article 697 et seq., or building restrictions, as provided by Civil Code Article 775 et seq., which require approval prior to the installation or use of solar collectors.

D. The provisions of this Section shall not apply to property or areas which have been identified as historic districts, historical preservations or landmarks by any historic preservation district commission, landmarks commission, or the planning or zoning commission of a governing authority.

Acts 2010, No. 274, §1.



RS 9:1271 - LOUISIANA CONSERVATION SERVITUDE ACT

CHAPTER 2. LOUISIANA CONSERVATION SERVITUDE ACT

§1271. Short title

This Chapter shall be known as and may be cited as the "Louisiana Conservation Servitude Act".

Acts 1986, No. 217, §1, eff. Jan. 1, 1987.



RS 9:1272 - Definitions

§1272. Definitions

As used in this Chapter unless the context otherwise requires:

(1) "Conservation servitude" means a nonpossessory interest of a holder in immovable property imposing limitations or affirmative obligations the purposes of which include retaining or protecting natural, scenic, or open-space values of immovable property, assuring its availability for agricultural, forest, recreational, or open-space use, protecting natural resources, maintaining or enhancing air or water quality, or preserving the historical, archaeological, or cultural aspects of unimproved immovable property.

(2) "Holder" means:

(a) A governmental body empowered to hold an interest in immovable property under the laws of this state or the United States; or

(b) A charitable corporation, charitable association, or charitable trust, the purposes or powers of which include retaining or protecting the natural, scenic, or open-space values of immovable property, assuring the availability of immovable property for agricultural, forest, recreational, or open-space use, protecting natural resources, maintaining or enhancing air or water quality, or preserving the historical, archaeological, or cultural aspects of unimproved immovable property.

(3) "Third party right of enforcement" means a right provided in a conservation servitude to enforce any of its terms granted to a governmental body, charitable corporation, charitable association, or charitable trust, which, although eligible to be a holder, is not a holder.

Acts 1986, No. 217, §1, eff. Jan. 1, 1987.



RS 9:1273 - Creation, conveyance, acceptance and duration

§1273. Creation, conveyance, acceptance and duration

A. Except as otherwise provided in this Chapter, a conservation servitude may be created, conveyed, recorded, assigned, released, modified, terminated, or otherwise altered or affected in the same manner as other servitudes created by contract.

B. No right or duty in favor of or against a holder, and no right in favor of a person having a third party right of enforcement shall arise under a conservation servitude before its acceptance by the holder and a recordation of the acceptance.

C. A conservation servitude is unlimited in duration unless the instrument creating it otherwise provides.

D. Any interest in immovable property in existence at the time a conservation servitude is created is not impaired by the conservation servitude unless the owner of the interest is a party to the conservation servitude or consents to it.

Acts 1986, No. 217, §1, eff. Jan. 1, 1987.



RS 9:1274 - Judicial actions

§1274. Judicial actions

Any action affecting a conservation servitude may be brought by any one of the following:

(1) An owner of an interest in the immovable property burdened by the servitude.

(2) A holder of the servitude.

(3) A person having a third party right of enforcement.

(4) A person otherwise authorized by law.

Acts 1986, No. 217, §1, eff. Jan. 1, 1987.



RS 9:1275 - Applicability

§1275. Applicability

A. This Chapter applies to any interest created after December 31, 1986 which complies with the provisions of this Chapter, whether designated as a conservation servitude or as a covenant, equitable servitude, restriction, or otherwise.

B. This Chapter applies to any interest created before January 1, 1987 if it would have been enforceable had it been created after December 31, 1986 unless retroactive application contravenes the constitution or laws of this state or the United States.

C. This Chapter does not invalidate any interest, whether designated as a conservation or preservation servitude or as a covenant, equitable servitude, restriction, or otherwise, that is enforceable under any other law of this state.

Acts 1986, No. 217, §1, eff. Jan. 1, 1987.



RS 9:1276 - Uniformity of application and construction

§1276. Uniformity of application and construction

A. This Chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this Chapter among states enacting similar provisions of law.

B. The provisions of this Chapter shall supercede any conflicting provisions of Civil Code Article 608.

C. This Chapter shall not be applied or construed to allow or permit the holder or owner of such servitude to obstruct or in any way impede the construction, operation, or maintenance of needed public utility facilities as provided by law on the effective date of this Chapter.

Acts 1986, No. 217, §1, eff. Jan. 1, 1987.



RS 9:1421 - Repealed by Acts 2001, No. 572, 2.

§1421. Repealed by Acts 2001, No. 572, §2.



RS 9:1422 - Certified copies of inventories in Parish of Orleans; admission as proof

§1422. Certified copies of inventories in Parish of Orleans; admission as proof

Certified copies of original inventories of a succession taken in the parish of Orleans may be returned into the court having jurisdiction and when returned may be admitted as proof in the courts.



RS 9:1423 - Fees of experts and appraisers

§1423. Fees of experts and appraisers

The fees allowed to experts, notary publics and appraisers appointed to assist in taking inventories of successions, tutorships, interdictions, and other proceedings requiring the taking of inventories, shall be fixed by the court appointing such experts, notary publics and appraisers, and shall be taxed as costs in those proceedings in which the taking of an inventory is required.

Amended by Acts 1970, No. 508, §1.



RS 9:1424 - Affixing of seals on succession property; preservation

§1424. Affixing of seals on succession property; preservation

On the application of an interested party, or on its own motion, the court may order the affixing of seals on succession property in the manner and to the extent directed by the court, and may take such other action as the court deems necessary for the preservation of the succession property in the interest of the succession, the heirs, and the creditors.

Added by Acts 1960, No. 31, §6; eff. Jan. 1, 1961.



RS 9:1425 - Succession judgments affecting real property in Orleans; attorneys to file with assessor

§1425. Succession judgments affecting real property in Orleans; attorneys to file with assessor

A. Whenever any real property situated in the parish of Orleans is included in a succession judgment, signed upon the presentation of a petition for simple possession and rendered without opposition, a copy of all such succession judgments shall be filed within fifteen days with the assessor for the parish of Orleans by the attorney at law representing the succession, and it shall be the duty of the attorney representing the successful litigant, if such judgments include any real property situated in the parish of Orleans are signed after opposition and litigation, to so file such judgments with the said assessor within fifteen days from the date the judgments become final.

B. Whoever violates the provisions of this Section shall be fined not more than fifty dollars or imprisoned in the parish jail for not more than sixty days, or both.

Added by Acts 1964, No. 43, §§2, 3; Acts 2006, No. 622, §1, eff. Dec. 11, 2006.



RS 9:1426 - Retirement plan; usufruct of surviving spouse

§1426. Retirement plan; usufruct of surviving spouse

A.(1) If a recurring payment is being made from a public or private pension or retirement plan, an annuity policy or plan, an individual retirement account, a Keogh plan, a simplified employee plan, or any other similar retirement plan, to one partner or to both partners of a marriage, and the payment constitutes community property, and one spouse dies, the surviving spouse shall enjoy a legal usufruct over any portion of the continuing recurring payment which was the deceased spouse's share of their community property, provided the source of the benefit is due to payments made by or on behalf of the survivor.

(2) This usufruct shall exist despite any provision to the contrary contained in a testament of the deceased spouse.

B. The usufruct granted by this Section shall be treated as a legal usufruct and is not an impingement upon the legitime and a naked owner shall not have a right to demand security.

Acts 1990, No. 1075, §1, eff. July 27, 1990; Acts 1997, No. 1421, §6, eff. July 1, 1999.



RS 9:1431 - Repealed by Acts 1960, No. 31, 7, eff. Jan. 1, 1961

SUBPART B. SMALL SUCCESSIONS

§1431. Repealed by Acts 1960, No. 31, §7, eff. Jan. 1, 1961



RS 9:1441 - Presumption of death of military personnel

SUBPART C. PRESUMPTIONS

§1441. Presumption of death of military personnel

A person on active duty in one of the armed services of the United States, who has been reported missing under circumstances which have induced the armed service to which he was attached to accept the presumption of his death, shall likewise be presumed dead under the law of this state.

Added by Acts 1960, No. 31, §6; eff. Jan. 1, 1961.



RS 9:1442 - Succession of military personnel presumed dead

§1442. Succession of military personnel presumed dead

A. The succession of a person presumed dead, as provided in R.S. 9:1441, may be opened, administered, and his heirs or legatees sent into absolute possession of his estate, by the district court of the parish where he was domiciled at the time of entering the armed service, and in the same manner as the succession of a deceased person, except as otherwise provided in R.S. 9:1443. His heirs and legatees sent into possession of his property judicially may thereafter deal with such property as the absolute and unconditional owners, and third persons may safely deal with them as such.

B. If it is subsequently discovered that the person presumed dead is alive, and within thirty years of the date of the judgment of possession he demands the return of his property, the persons sent into possession thereof as his heirs or legatees shall return to him all such property which they still own, subject to the mortgages and other encumbrances which they have placed thereon. These persons shall also repay him the value of all property of which they were sent into possession and which they have alienated, and the amount of the mortgages and other encumbrances which they placed on property returned to him. The persons sent into possession as his heirs or legatees shall return to him the annual revenues of his property as follows:

(1) If he reappears within five years, they shall return two-thirds.

(2) If he reappears after five and within seven years, one-half.

(3) But after seven years' absence, the whole of the revenue shall belong to those who shall have been put into possession.

Acts 1960, No. 31, §6; eff. Jan. 1, 1961; Acts 1990, No. 989, §8, eff. Jan. 1, 1991.



RS 9:1443 - Proof of presumption of death of military personnel

§1443. Proof of presumption of death of military personnel

In a proceeding to open the succession of a person presumed dead, as provided in R.S. 9:1441, or in any other action or proceeding whatever in which the presumption of his death is an issue, this presumption may be proved by a certified copy of an official certificate of the armed service to which he was attached, or of pertinent excerpts from his service record, indicating that the armed service has accepted the presumption of his death.

Added by Acts 1960, No. 31, §6; eff. Jan. 1, 1961.



RS 9:1451 - ADMINISTRATION OF SUCCESSIONS

CHAPTER 2. ADMINISTRATION OF SUCCESSIONS

PART I. IN GENERAL

SUBPART A. PRIVATE SALE; PROCEDURE

§1451. §§1451 to 1454 Repealed by Acts 1960, No. 31, §7, eff. Jan. 1, 1961



RS 9:1454.1 - Prescription against informalities of legal procedure

§1454.1. Prescription against informalities of legal procedure

Any and all informalities of legal procedure connected with or growing out of any private sale of any succession property by executors or administrators, pursuant to the provisions of R.S. 9:1451 through 9:1454, inclusive, authorized by an order of the courts of this state, to sell at private sale, shall be prescribed against by those claiming under such sale after the lapse of two years from the date of the sale; provided, that where any such informality of legal procedure has existed for a period of two years prior to July 27, 1960, an action to annul because of such informality must be brought within six months from and after July 27, 1960.

Added by Acts 1960, No. 367, §1.



RS 9:1455 - Repealed by Acts 1960, No. 31, 7, eff. Jan. 1, 1961

§1455. Repealed by Acts 1960, No. 31, §7, eff. Jan. 1, 1961



RS 9:1491 - To 1493 Repealed by Acts 1974, No. 131, 3

SUBPART C. MINERAL LEASES; PROCEDURE

§1491. §§1491 to 1493 Repealed by Acts 1974, No. 131, §3



RS 9:1511 - Option for servitudes or flowage rights; perfecting

SUBPART D. MISCELLANEOUS PROVISIONS

§1511. Option for servitudes or flowage rights; perfecting

In any case where a person had executed in favor of the United States of America an option for the acquisition of servitudes or flowage rights in any of the spillways in the state and dies prior to the execution of the formal deeds, the administrator, executor, or curator, after having first obtained an order of court authorizing him to sign the deed, may effectuate such option, by deed in the form provided by the United States of America.



RS 9:1512 - Repealed by Acts 1960, No. 31, 7, eff. Jan. 1, 1961

§1512. Repealed by Acts 1960, No. 31, §7, eff. Jan. 1, 1961



RS 9:1513 - Payment to surviving spouse without court proceedings

§1513. Payment to surviving spouse without court proceedings

A. Any bank or other depository may pay to the surviving spouse of a depositor a sum not to exceed ten thousand dollars out of the deposits of a decedent or out of deposits of the community between the survivor and the decedent, deposited in the name of decedent or of the survivor or in the name of the decedent jointly with the survivor or otherwise, without any court proceedings, order or judgment authorizing the same or determining whether or not an inheritance tax is due. The surviving spouse shall give to the paying depository an affidavit that the total funds withdrawn do not exceed ten thousand dollars from all depositories.

B. In the event of such payment, the receipt of the surviving spouse to whom it is made is a full release and discharge of the payor bank or other depository for the amount paid and for any inheritance tax determined to be due, and no tax collector, creditor, heir, personal representative, or any other person shall have any right or cause of action against any bank or other depository on account of the payment. R.S. 47:2410 does not apply to such cases.

C. Notwithstanding the provisions of Subsection (A) hereof, in the event a surviving spouse possesses funds which have been deposited in an account listed solely in the name of said surviving spouse, the payor bank or other depository may release such funds in the account of the surviving spouse without liability for any estate, inheritance or succession taxes which may be due the state, provided the payor bank or other depository shall notify the collector of revenue within seven days of the release of any funds in such accounts.

D. Notwithstanding the provisions of this Section or any other provision of law, the provisions of R.S. 6:312 shall establish the exclusive method for payment of funds from an alternative account.

Added by Acts 1952, No. 539, §1. Amended by Acts 1956, No. 559, §1; Acts 1958, No. 126, §1; Acts 1964, No. 194, §2; Acts 1966, No. 235, §2; Acts 1974, No. 20, §1; Acts 1976, No. 316, §1; Acts 1978, No. 153, §1; Acts 1984, No. 54, §1; Acts 1995, No. 1143, §2.



RS 9:1514 - Credit unions; payment to surviving spouse without court proceedings

§1514. Credit unions; payment to surviving spouse without court proceedings

A.(1) Any credit union in Louisiana may pay to the surviving spouse the value of any shares standing in the name of the decedent in the credit union not in excess of ten thousand dollars without any court proceedings, order or judgment authorizing the same and without determining whether the shares belong to the separate estate of decedent or to the community which existed between the decedent and the surviving spouse. The surviving spouse shall give to the paying depository an affidavit that the total funds withdrawn do not exceed ten thousand dollars from all depositories.

(2) The receipt of the surviving spouse for the payment shall constitute a full release and discharge of the credit union for the amount paid. No person, natural or juridical, shall have any right or cause of action against a credit union because of the payment.

(3) In the event such deceased member of the credit union leaves no surviving spouse, the credit union may pay the balance in the deceased member's share account to the major children of the deceased upon presentment of an affidavit that the total funds withdrawn do not exceed ten thousand dollars from all depositories.

(4) The receipt of a major child of the deceased member for the payment shall constitute a full release and discharge of the credit union for the amount paid. No person, natural or juridical, shall have any right or cause of action against a credit union because of the payment.

B.(1) Any credit union may pay to the surviving spouse of a depositor a sum not to exceed ten thousand dollars out of the deposits of a decedent or out of deposits of the community between the survivor and the decedent, deposited in the name of decedent or of the survivor or in the name of the decedent jointly with the survivor or otherwise, without any court proceedings, order or judgment authorizing the same. The surviving spouse shall give the paying depository an affidavit that the total funds withdrawn do not exceed ten thousand dollars from all depositories.

(2) The receipt of the surviving spouse to whom payment is made is a full release and discharge of the payor credit union for the amount paid, and no tax collector, creditor, heir, personal representative, or any other person shall have any right or cause of action against any credit union on account of the payment.

C. Notwithstanding the provisions of this Section or any other provision of law, the provisions of R.S. 6:664 shall establish the exclusive method for payment of funds from a multiple party account.

Acts 1964, No. 166, §1. Amended by Acts 1966, No. 235, §2; Acts 1974, No. 20, §1; Acts 1978, No. 153, §1; Acts 1984, No. 54, §1; Acts 1995, No. 293, §2; Acts 2010, No. 175, §2.



RS 9:1515 - Payment to surviving spouse or children of deceased; last wages due by employers

§1515. Payment to surviving spouse or children of deceased; last wages due by employers

A. Any employer may pay to the surviving spouse of a deceased employee any wages, sick leave, annual leave, or other benefits due to a deceased employee, provided neither spouse has instituted a divorce proceeding. In the event the deceased employee leaves no surviving spouse or if either spouse has instituted a divorce proceeding, the employer may pay the last wages and other benefits to any major child of the deceased employee.

B. Before making such payment to the person requesting same, the employer shall require such person to execute an instrument before two witnesses which shall give the name, address, date and place of death of the deceased employee, the relationship of the person requesting payment to said employee, the name and address of the surviving spouse, or children, if any, of said deceased employee and such other information as the employer may require.

C. The employer may make the payments referred to in this Section, without any court proceedings, order, or judgment authorizing the same and without determining whether or not any inheritance taxes may be due or whether the funds belong to the separate estate of decedent or to the community which existed between the decedent and the surviving spouse, but only if the employer forwards an affidavit stating the name of the deceased, the amount paid, the name of the recipient, and a copy of the release document substantiating the release to the secretary of the Department of Revenue within ten calendar days of the release of the funds.

D. The execution of the instrument referred to in Subsection B and the receipt of such person for such payment shall constitute a full release and discharge of the employer for the amount paid and for all inheritance taxes which may be determined to be due. No person natural or juridical shall have any right or cause of action against such employer because of such payment. R.S. 47:2410 does not apply in such cases.

E. The term "employer" as used in this Section includes the state and any of its political subdivisions which employed such deceased employee and owed him any wages, sick leave, annual leave, or other employment benefits at the time of death.

Added by Acts 1968, No. 253, §1. Amended by Acts 1974, No. 152, §1; Acts 1978, No. 96, §1; Acts 1992, No. 604, §1; Acts 1997, No. 658, §2; Acts 2005, No. 24, §1, eff. June 9, 2005.



RS 9:1516 - Transfer or payment of monetary proceeds of minerals or mineral products, rentals, accrued royalties, and other funds related to minerals or mineral contracts belonging or payable to deceased person; authority; discharge of holder

§1516. Transfer or payment of monetary proceeds of minerals or mineral products, rentals, accrued royalties, and other funds related to minerals or mineral contracts belonging or payable to deceased person; authority; discharge of holder

A. Upon proper authority any holder of monetary proceeds of minerals or mineral products, rentals, accrued royalties or other funds related to minerals or mineral products, belonging or payable to a deceased person, under the terms of a mineral lease or other contract, by operation of law or otherwise, may transfer or pay the same to the decedent's succession representatives, heirs, or the legal representatives of the heirs. The letters of the succession representative or the judgment recognizing and putting the heirs in possession, issued by a Louisiana court of competent jurisdiction, and accompanied by letters of tutorship or curatorship of the heirs who are not sui juris, shall constitute proper authority for making the transfer or payment which when so made shall be full protection to the holder. Conclusive proof to the holder of the letters or judgment and of the jurisdiction of the court rendering them shall result from copies thereof, duly certified.

B. Nothing contained in this section shall be construed as limiting the rights of a holder in making any transfer or payment under the terms and provisions of a mineral lease or other contract, or under existing law.

C. The term "holder" as used in this section means any natural person, corporation, association, partnership, receiver, tutor, curator, executor, administrator, fiduciary, or representative of any kind, in possession of the monetary proceeds of minerals or mineral products, rentals, accrued royalties or other funds related to minerals or mineral contracts, belonging or payable to a deceased person.

D. All laws or parts of laws in conflict herewith are hereby repealed. It is expressly provided however, that R.S. 30:105 through 108 shall not be repealed by the provisions of this section, nor shall this section be construed as altering or affecting the provisions of R.S. 47:2413.

Acts 1970, No. 153, §1.



RS 9:1517 - Certain succession representatives; power of attorney

§1517. Certain succession representatives; power of attorney

Any person confirmed as a testamentary executor, or appointed dative testamentary executor, provisional administrator, or administrator of a succession may, by power of attorney, designate a person to manage in his stead. The mandatary may substitute another person to manage in his stead but only if the procuration empowers him to substitute.

Acts 1985, No. 284, §1.



RS 9:1521 - Public sale of succession property for purposes other than payment of estate debts or legacies

SUBPART E. PUBLIC SALE OF SUCCESSION PROPERTY

§1521. Public sale of succession property for purposes other than payment of estate debts or legacies

A. The property of a succession, movable, immovable, or both, may be sold at public auction for any purpose. There shall be no priority in the order of sale as between movable and immovable property when succession property is sold for any purpose other than the payment of estate debts or legacies.

B. An administrator or executor desiring to sell succession property at public auction for any purpose other than the payment of estate debts or legacies shall petition the court for authority therefor, describing the property and setting forth the reasons for the sale. When it considers the sale to be in the best interest of the succession, heirs, and succession creditors the court shall render an order authorizing the sale of the property at public auction.

C. Except as otherwise provided in this Section, the property shall be sold in the manner provided for the sale of succession property at public auction to pay estate debts or legacies.

Added by Acts 1956, No. 387, §1; Acts 1997, No. 1421, §4, eff. July 1, 1999.



RS 9:1551 - Disposition of remains

PART II. BURIAL OF UNCLAIMED BODIES;

ADMINISTRATION OF SUCCESSIONS OF $500 OR LESS

§1551. Disposition of remains

A.(1) Upon oral or written refusal by the person or persons authorized in R.S. 8:655 to provide for the disposition of the remains of a decedent, the coroner is authorized to immediately release the remains of the decedent to any interested person who will claim the remains and provide for the disposition of the remains.

(2) The coroner shall have and exercise custody over the remains of all persons who die within the parish and whose remains are abandoned, not claimed, or unclaimed by the person or persons authorized in R.S. 8:655, or by the person to whom the coroner has released the remains under the provision of Paragraph (1) of this Subsection, and the remains of persons that are abandoned while in the possession of a funeral establishment as provided in Subsection C of this Section. If the decedent had no known property or assets of a sufficient value to defray the expenses of disposition, the coroner shall make such disposition of the remains of the decedent as is otherwise provided by law for indigents.

B. If a decedent's remains are not claimed, unclaimed, or abandoned, and the decedent had known assets or property of a sufficient value to defray the expenses of disposition, the coroner shall arrange for disposition of the remains within thirty days, preferably by a recognized funeral establishment. The invoices for the expenses of disposition shall be forwarded to the public administrator if there is one in the parish or to the clerk of the district court if there is no public administrator, and the person or official authorized by law to be appointed administrator of the succession of the decedent shall provide for the payment of the disposition expenses out of the assets of the decedent in accordance with the existing provisions of law for the administration of successions and in accordance with the provisions of this Part.

C.(1) If the remains of a decedent in the possession of a funeral establishment have been abandoned, the funeral establishment shall notify by a written, notarized document, the coroner for the parish of the decedent's domicile stating the factual history and circumstances of the abandonment. This document shall include but not be limited to the following information:

(a) All known next of kin, any alleged next of kin or family member, any interested party including organizations, whether government or private, and any other person contacted by the funeral home or healthcare facility regarding the deceased.

(b) Any known assets of the deceased, including but not limited to insurance policies, pending claims whether or not under litigation, any potential unresolved claims, or any other asset of any kind.

(c) Any status of the decedent including but not limited to veteran's status, federal or state employment or retirement status, past or present law enforcement status, religious affiliations of any kind, and last known employment.

(d) All documents and records of any kind in the possession of the funeral establishment or healthcare provider, written or electronic, generated regarding the deceased, including but not limited to any medical records of any kind.

(2) Upon receipt by the coroner of the notarized document, complete with all records attached thereto, the funeral establishment shall transport the human remains of the decedent at their costs to the coroner of the parish of the decedent's domicile, if located in Louisiana, or to the coroner of the parish where the death occurred if the decedent's domicile is not in Louisiana, who shall assume jurisdiction of the case, and accept the remains for future disposition all in accordance with law.

D. For purposes of this Section, remains of a decedent in the possession of a funeral establishment or healthcare facility shall be deemed abandoned if the person or persons authorized in R.S. 8:655 or in Subsection A of this Section to control the disposition refuses orally or in writing to make arrangement or provide for the disposition of the decedent, or fails to make arrangement or to provide for the disposition of the remains of a decedent after death at a healthcare facility or after the remains are in the possession of the funeral establishment.

E. Once coroner jurisdiction over abandoned, not claimed, or unclaimed remains has been established, all rights to control the disposition of the remains as listed in R.S. 8:655(A) are waived and terminated. The coroner shall then take and exercise custody of the remains for disposition pursuant to the provisions in this Section.

F.(1) Notwithstanding any other provision of law to the contrary, the coroner may donate tissue or biological samples to an individual who is affiliated with an established search and rescue dog organization for the purpose of training a dog to search for human remains. Any request for biological sample donation shall be made to the coroner on the letterhead of the requesting organization and signed by the director, manager, or individual overseeing the rescue dog training program. Donations of tissue or biological samples shall not be more than twenty-eight grams per tissue type.

(2) For purposes of this Subsection, a person shall be deemed affiliated with an established search and rescue dog organization if he presents to the coroner a signed letter from his director, manager, or other supervisor authorizing the request for biological samples.

Added by Acts 1963, No. 92, §1; Acts 2001, No. 326, §1; Acts 2010, No. 175, §2; Acts 2015, No. 270, §2, eff. July 1, 2015; Acts 2016, No. 628, §1, eff. June 17, 2016.



RS 9:1552 - Administration of successions of value of five hundred dollars or less

§1552. Administration of successions of value of five hundred dollars or less

A. Upon notification by the coroner of the burial of a person pursuant to the provisions of this Part, the public administrator or the clerk of the district court, as the case may be, shall cause the successions of such persons to be opened judicially in accordance with the existing provisions of law relative to vacant successions if the judicial opening of the succession is required by law and the succession has not been opened judicially by other proceedings within the delays provided by law. If the assets of the succession are of the value of five hundred dollars or less, the person or official who qualifies as administrator of the succession if the succession is opened judicially, or the official authorized by law to be appointed administrator but who does not judicially open the succession when the judicial opening of the succession is not required by law, shall not be entitled to any of the fees or compensation otherwise provided by law for the administration of vacant successions until and unless all expenses of burial have been paid in full and there shall be no costs of court, sheriff's costs, or fees payable out of the assets of the succession other than the costs of advertising when required by law, until and unless all expenses of burial have been paid in full.

B. The administrator of a vacant succession of the value of five hundred dollars or less shall pay the expenses of the burial of the decedent out of the assets of the succession. Any remaining assets of the decedent in such a succession shall be sold in accordance with law and the proceeds delivered by the administrator to the parish coroner to defray the expenses of the office of the coroner in the administration of the provisions of this Part.

C. The officials authorized by law to be appointed administrators of vacant successions shall have authority to administer those successions having assets of a value of five hundred dollars or less, and having no immovable property, in accordance with the procedure in Articles 3431 through 3434 of the Code of Civil Procedure pertaining to small successions. The officials shall execute the affidavits required by Article 3432 of the Code of Civil Procedure for heirs or surviving spouses, setting forth the additional fact that no friends or relatives or heirs of the decedent claimed the body of the decedent and that the decedent's burial was provided by the coroner pursuant to the provisions of this Part. Upon the execution of an affidavit, the official authorized to be appointed administrator of the vacant succession shall have authority to receive all property and funds of the decedent and to execute a receipt and release therefor in accordance with the provisions of Article 3434 of the Code of Civil Procedure applicable to heirs or surviving spouses. No judicial opening of the succession shall be required, and the official authorized hereby to act shall sell any property of the decedent, other than immovables, without inventory, appraisement, advertisement, or judicial authorization at private sale upon the terms and conditions and for a price the official shall determine in his sound discretion. The proceeds of such sales and the funds of the decedent shall be disbursed in accordance with the provisions of this Section.

D. No coroner, public administrator, or clerk of court shall be liable for any good faith acts taken or performed by him or pursuant to his direction in the performance of his duties or in the exercise of his sound discretion pursuant to the provisions of this Part. No bond shall be required of the officials for the faithful performance of the additional duties imposed by this Part.

E. Repealed by Acts 2010, No. 175, §6.

Added by Acts 1963, No. 92, §1; Acts 2010, No. 175, §§2, 6.



RS 9:1553 - To 1557 Repealed by Acts 1960, No. 31, 7, eff. Jan. 1, 1961

§1553. §§1553 to 1557 Repealed by Acts 1960, No. 31, §7, eff. Jan. 1, 1961



RS 9:1581 - Public administrators; appointment; terms; powers and duties

PART III. PUBLIC ADMINISTRATORS

§1581. Public administrators; appointment; terms; powers and duties

The governor shall appoint public administrators for each parish of the state having a population of fifty thousand or more, according to the last census, whose terms of office shall be concurrent with the term of the governor. Except as is otherwise provided, they shall have the same powers and be subject to the same duties as are provided by law for administrators.

Amended by Acts 1960, No. 497, §1; Acts 2003, No. 482, §1.



RS 9:1582 - Bond

§1582. Bond

Before entering upon the duties of his office, each public administrator shall file with the governor a bond with security, to be by him approved for the faithful discharge of his duties. Such bond shall be for not less than ten thousand nor more than fifty thousand dollars, at the discretion of the governor, and shall be for the benefit of and may be sued upon by any person interested in any succession administered by the public administrator. The amount of the bond may be increased at any time on the application of any person interested showing an increase to be necessary.

Amended by Acts 1960, No. 497, §1.



RS 9:1583 - Administrators of intestate succession; when

§1583. Administrators of intestate succession; when

They shall be appointed administrators of all intestate succession in their respective parishes when there is no surviving husband or wife or heir present or represented in the state.

The filing of the application of the public administrator for such appointment shall be advertised three times within ten days in a daily newspaper of general circulation in the parish, with notice to any person who may wish to oppose such application to file his opposition thereto within ten days of the date of the first advertisement. If no such opposition is filed timely, or if an opposition thereto is filed but after the trial thereof the court concludes that the opponent has no prior right to the appointment, the court shall appoint the public administrator as administrator of the intestate succession.

Amended by Acts 1960, No. 497, §1.



RS 9:1584 - Dative testamentary executors; when

§1584. Dative testamentary executors; when

They shall be appointed dative testamentary executors of all testate successions in their respective parishes when, for any cause, the executor cannot discharge the duties of his office and when there is no surviving husband or wife or heir present or represented in the state.

Amended by Acts 1960, No. 497, §1.



RS 9:1585 - Repealed by Acts 1972, No. 146, 2

§1585. Repealed by Acts 1972, No. 146, §2



RS 9:1586 - Curator of vacant succession; disposition of funds

§1586. Curator of vacant succession; disposition of funds

A. They shall administer them until the heirs present themselves and are recognized by the court and placed in possession. If no heir presents himself within one year from the date of the homologation of a final account, the public administrator shall pay the funds realized from the succession into the state treasury.

B. All public administrators shall maintain current records of all transactions involving cash or property. They shall be subject to audit at all times by the legislative auditor and shall furnish the legislative auditor, whenever requested, with statements of all judicial proceedings involving the public administrator and all other information requested by him regarding property received or administered.

Amended by Acts 1960, No. 497, §1; Acts 2001, No. 1102, §1.



RS 9:1587 - Repealed by Acts 1972, No. 146, 2

§1587. Repealed by Acts 1972, No. 146, §2



RS 9:1588 - Power to represent state in court; costs

§1588. Power to represent state in court; costs

Public administrators may appear in court in behalf of the state to assert its claim to any succession in which the state may be interested. They shall not be required to advance or pay any costs of court or sheriff's costs or to give appeal or other bond in any judicial proceeding instituted by or against them in their official capacities.

Amended by Acts 1960, No. 497, §1.



RS 9:1589 - Compensation; employees; expense allowance; cost-of-living increases

§1589. Compensation; employees; expense allowance; cost-of-living increases

A. In parishes of less than four hundred twenty-five thousand population public administrators shall receive as a compensation five percent on all funds administered by them, and all necessary expenses incurred in administering and preserving property subject to administration; provided such expenses, other than attorney's fees are authorized by specific court order before they are incurred.

B. In parishes of more than four hundred twenty-five thousand population public administrators shall receive as a compensation ten percent on all funds administered by them, and all necessary expenses incurred in administering and preserving property subject to administration; provided such expenses, other than attorney fees are authorized by specific court order before they are incurred.

Acts 1991, No. 111, §1; Acts 2001, No. 105, §1.



RS 9:1590 - Exemptions

§1590. Exemptions

R.S. 9:1581 through 9:1586 and R.S. 9:1588 and 9:1589 shall not apply to the parishes of Caddo, Ouachita and Calcasieu.

Added by Acts 1960, No. 497, §1.



RS 9:1611 - Retention instead of sale; administration

PART IV. STATE SUCCEEDING TO IMMOVABLE PROPERTY

§1611. Retention instead of sale; administration

In all cases where the state succeeds to the immovable property of vacant successions, and it shall appear to be advantageous to the state, as determined by the governor, the attorney general, and the executive counsel, or any two of them, for the state to retain the ownership of the property, rather than for the sale thereof to be provoked, these officers, or any two of them, may provide for the administration of the property, upon such terms and conditions as, in their opinion, are in the best interests of the state.



RS 9:1612 - Compromise of rights and claims

§1612. Compromise of rights and claims

These officers, or any two of them, may compromise the rights and claims of the state in relation to any immovable property of any vacant succession, upon such terms as they may deem in the best interest of the state.



RS 9:1613 - Disposition of funds; apportionment and allocation

§1613. Disposition of funds; apportionment and allocation

Any funds realized from any such administration or compromise shall be paid into the state treasury and credited to the treasurer's special fund for the payment of old age assistance, aid to dependent children, aid to the needy blind, health services for mothers and their children, and aid to children with physical disabilities, in accordance with law, and may likewise be used in the work of the state hospital board, any such funds to be apportioned and allocated to such purposes by the governor.

Acts 2014, No. 811, §3, eff. June 23, 2014.



RS 9:1614 - Special counsel; patents for interests

§1614. Special counsel; patents for interests

In any case where the state has, under existing laws, employed special counsel to recover the rights and interest of the state in immovable property of vacant successions belonging to it, and the agreement is that attorneys are to receive a percentage of the property recovered, patents to the attorneys for their interests may be issued in accordance with existing laws, when the rights of the state have been finally determined.



RS 9:1615 - Application of sections

§1615. Application of sections

R.S. 9:1611 through 9:1614 shall not be deemed to repeal the general provisions of the Civil Code nor the laws relating to the public administrator of the Parish of Orleans and shall be effective only where the claim of the state to property of vacant successions is in dispute.



RS 9:1701 - PARTITIONS

CHAPTER 3. PARTITIONS

PART I. IN GENERAL

§1701. Partition of land in which United States has servitude or real right

Whenever the United States, or any branch or agency thereof, has acquired a servitude, easement, or real right of any kind, nature, or description affecting a piece of land, or a portion thereof, which is owned in indivision, and said servitude, easement, or real right was acquired from less than all the co-owners of said tract of land, or whenever the United States, or any branch or agency thereof, has acquired a servitude, easement, or real right of any kind, nature or description affecting a tract of land, or a portion thereof, which is owned in indivision, and said acquisition having been from a co-owner, or a portion of the co-owners, insofar as his or their undivided interest in the tract of land or portion thereof is concerned, a subsequent suit for a partition thereof among the co-owners shall not affect the rights held by the United States, or any branch or agency thereof, in and to the land sought to be partitioned, nor shall the United States be made a party thereto, but said partition shall be made subject to the rights held by the United States, or any branch or agency thereof.

The provisions of this Section shall be considered remedial, retrospective, and retroactive in operation, as well as prospective in operation.



RS 9:1702 - Agreement not to partition by persons holding property in common

§1702. Agreement not to partition by persons holding property in common

Persons holding property in common may agree that there shall not be a partition of the property held in common for a specific period of time, not to exceed fifteen years; however, persons holding in common an electric generating plant or unit, or the site of such plant or unit, located in this state may agree that such plant or unit or site shall not be partitioned for a period of time not to exceed ninety-nine years. Any agreement under the provisions of this Section shall be in writing and shall be valid irrespective of the provisions of Civil Code Article 807.

Acts 1991, No. 349, §2; Acts 2010, No. 221, §1.



RS 9:1721 - LOUISIANA TRUST CODE

CODE TITLE II--OF DONATIONS INTER VIVOS

(BETWEEN LIVING PERSONS) AND

MORTIS CAUSA (IN PROSPECT OF DEATH)

CHAPTER 1. LOUISIANA TRUST CODE

PART I. PRELIMINARY PROVISIONS

§1721. Title

This Chapter shall be known and may be cited as the Louisiana Trust Code.



RS 9:1722 - Express private trusts authorized; application of Code

§1722. Express private trusts authorized; application of Code

Express private trusts are hereby authorized subject to the rules prescribed in this Code.



RS 9:1723 - Dispositions containing substitutions

§1723. Dispositions containing substitutions

A disposition authorized by this Code may be made in trust although it would contain a prohibited substitution if it were made free of trust.



RS 9:1724 - Construction of Code

§1724. Construction of Code

The provisions of this Code shall be accorded a liberal construction in favor of freedom of disposition. Whenever this Code is silent, resort shall be had to the Civil Code or other laws, but neither the Civil Code nor any other law shall be invoked to defeat a disposition sanctioned expressly or impliedly by this Code.



RS 9:1725 - Definitions

§1725. Definitions

Except when the context clearly indicates otherwise, as used in this Code:

(1) "Affiliate" means a person directly or indirectly controlling or controlled by another person, or a person under direct or indirect common control with another person. It includes a person with whom a trustee has an express or implied agreement regarding the purchase of trust investment by each from the other directly or indirectly, except a broker or stock exchange.

(2) "Income beneficiary" means a beneficiary to whom income is payable, presently, conditionally, or in the future, or for whom it is accumulated, or who is entitled to the beneficial use of principal presently, conditionally, or in the future, for a time before its distribution.

(3) "Person" means an individual, a corporation, a partnership, a limited liability company, an association, a joint stock company, a business trust, or two or more persons having a joint or common interest.

(4) "Principal beneficiary" means a beneficiary presently, conditionally, or ultimately entitled to principal.

(5) "Proper court" means the court as determined by the provisions of R.S. 9:2235.

(6) "Relative" means a spouse, ascendant, descendant, brother, or sister.

(7) "Spendthrift trust," when used without other qualifying words, means a trust under which alienation by a beneficiary of an interest in income or principal is restricted to the full extent permitted by this Code.

(8) "Trust instrument" means the written document creating the trust and all amendments and modifications thereof.

Amended by Acts 1972, No. 656, §1; Acts 2010, No. 390, §1; Acts 2016, No. 544, §1.



RS 9:1731 - Trust defined

PART II. CREATION OF THE TRUST

SUBPART A. GENERAL PROVISIONS

§1731. Trust defined

A trust, as the term is used in this Code, is the relationship resulting from the transfer of title to property to a person to be administered by him as a fiduciary for the benefit of another.



RS 9:1732 - Inter vivos and testamentary trusts

§1732. Inter vivos and testamentary trusts

A trust is either testamentary or inter vivos.



RS 9:1733 - Testamentary trust defined

§1733. Testamentary trust defined

A trust is testamentary when it is created by donation mortis causa.



RS 9:1734 - Inter vivos trust defined

§1734. Inter vivos trust defined

All trusts not testamentary are considered inter vivos, regardless of the time of creation.



RS 9:1735 - Gratuitous and onerous trusts

§1735. Gratuitous and onerous trusts

A trust may be gratuitous or onerous. It may be gratuitous as to one beneficiary and onerous as to another.



RS 9:1736 - Conditions

§1736. Conditions

A trust or a disposition in trust may be made subject to any condition not forbidden in this Code and not against public order or good morals.



RS 9:1737 - Dispositions permitted

§1737. Dispositions permitted

A settlor may dispose of property in trust to the same extent that he may dispose of that property free of trust and to any other extent authorized by this Code. A trust containing a substitution authorized by this Code is valid.



RS 9:1751 - Form of testamentary trust

SUBPART B. FORM

§1751. Form of testamentary trust

A testamentary trust may be created only in one of the forms prescribed by the laws regulating donations mortis causa.



RS 9:1752 - Form of inter vivos trust

§1752. Form of inter vivos trust

An inter vivos trust may be created only by authentic act or by act under private signature executed in the presence of two witnesses and duly acknowledged by the settlor or by the affidavit of one of the attesting witnesses.



RS 9:1753 - Technical language not required; interpretation of instrument

§1753. Technical language not required; interpretation of instrument

No particular language is required to create a trust, but it must clearly appear that the creation of a trust is intended.

A trust instrument shall be given an interpretation that will sustain the effectiveness of its provisions if the trust instrument is susceptible of such an interpretation.



RS 9:1754 - Incorporation by reference

§1754. Incorporation by reference

A trust, whether inter vivos or testamentary, may incorporate by reference any or all of the terms of an existing trust. Unless the instrument otherwise provides, all amendments of the existing trust in force on the date of the execution of the instrument creating the new trust shall be deemed incorporated, but neither subsequent modification nor termination of the existing trust shall have any effect on the new trust.



RS 9:1755 - Acceptance by trustee

§1755. Acceptance by trustee

The trustee may accept the trust in the trust instrument or in a separate instrument.



RS 9:1761 - Settlor defined

SUBPART C. THE SETTLOR

§1761. Settlor defined

A settlor is a person who creates a trust. A person who subsequently transfers property to the trustee of an existing trust is not a settlor.



RS 9:1762 - Number of settlors

§1762. Number of settlors

There may be one or more settlors of an inter vivos trust.



RS 9:1763 - Who may be settlor of inter vivos trust

§1763. Who may be settlor of inter vivos trust

A person having capacity to contract by onerous title may be a settlor of an onerous inter vivos trust. A person having capacity to contract by gratuitous title may be a settlor of a gratuitous inter vivos trust.



RS 9:1764 - Who may be settlor of testamentary trust

§1764. Who may be settlor of testamentary trust

A natural person having capacity to make a donation mortis causa may be the settlor of a testamentary trust.



RS 9:1771 - General rule

SUBPART D. THE TRUST PROPERTY

§1771. General rule

Property susceptible of private ownership, and any interest in such property may be transferred in trust.



RS 9:1781 - Trustee defined

SUBPART E. THE TRUSTEE

§1781. Trustee defined

A trustee is a person to whom title to the trust property is transferred to be administered by him as a fiduciary.



RS 9:1782 - Number of trustees

§1782. Number of trustees

There may be one or more trustees of a trust.



RS 9:1783 - Who may be trustee

§1783. Who may be trustee

A. Only the following persons or entities may serve as a trustee of a trust established pursuant to this Code:

(1) A natural person enjoying full capacity to contract who is a citizen or resident alien of the United States, who may be the settlor, the beneficiary, or both.

(2) A federally insured depository institution organized under the laws of Louisiana, another state, or of the United States, or a financial institution or trust company authorized to exercise trust or fiduciary powers under the laws of Louisiana or of the United States.

B. A nonprofit corporation or trust for educational, charitable, or religious purposes that is designated as income or principal beneficiary may serve as trustee of a trust for mixed private and charitable purposes.

Acts 1985, No. 534, §1; Acts 1995, No. 215, §1; Acts 1997, No. 1400, §1, eff. July 15, 1997; Acts 2001, No. 684, §1; Acts 2004, No. 521, §1; Acts 2015, No. 219, §1.



RS 9:1784 - Jurisdiction over the trustee

§1784. Jurisdiction over the trustee

A trustee who accepts a trust established pursuant to this Code submits to the jurisdiction of the courts of this state.

Acts 2001, No. 594, §2.



RS 9:1785 - Manner in which trustee chosen

§1785. Manner in which trustee chosen

An original trustee, an alternate trustee, or a successor trustee may be designated in the trust instrument or chosen by the use of a method provided in the trust instrument, but neither failure of the trust instrument to so provide nor disqualification or removal of the trustee for any reason, incompetence or unwillingness to act of the person so designated or chosen shall invalidate the trust. In such a case, the proper court shall appoint one or more trustees.

Acts 1978, No. 391, §1.



RS 9:1786 - Provisional trustee

§1786. Provisional trustee

The proper court may appoint a provisional trustee if necessary to preserve, safeguard, and administer the trust property. The appointment may be made summarily upon the application of an interested party or upon the court's own motion.



RS 9:1787 - Provisional trustee; security

§1787. Provisional trustee; security

A provisional trustee shall furnish the security deemed necessary by the proper court.



RS 9:1788 - Resignation of trustee

§1788. Resignation of trustee

A trustee may resign at any time by giving written notice of resignation to each of the beneficiaries or by mailing written notice to each at his last known address. The trust instrument may provide another method of resignation and notice.



RS 9:1789 - Removal of trustee

§1789. Removal of trustee

A. A trustee shall be removed in accordance with the provisions of the trust instrument or by the proper court for sufficient cause.

B. Additionally, a corporate trustee shall be removed upon the petition of a settlor or any current beneficiary, if the court determines that removal is in the best interest of the beneficiaries as a whole, another corporate entity that is qualified to be a trustee has agreed to serve as the trustee, and the trust instrument does not forbid such removal.

Acts 2001, No. 594, §2.



RS 9:1790 - Effect of resignation or removal of trustee

§1790. Effect of resignation or removal of trustee

Except as provided in R.S. 9:2069, a trustee who has resigned or who has been removed has no further authority with respect to the trust property. His resignation or removal does not affect his liability for his administration of the trust property.

Acts 1995, No. 358, §1.



RS 9:1791 - Appeal from judgment appointing or removing trustee

§1791. Appeal from judgment appointing or removing trustee

A judgment or an order of court appointing or removing a trustee shall be executed provisionally. An appeal from an order or judgment appointing or removing a trustee must be taken and the security therefor furnished within thirty days from the date of the order or judgment notwithstanding the filing of an application for a rehearing or a new trial. The appeal shall be docketed and heard by preference.



RS 9:1801 - Beneficiary defined

SUBPART F. THE BENEFICIARY

§1801. Beneficiary defined

A beneficiary is a person for whose benefit the trust is created and may be a natural person, corporation, partnership, or other legal entity having the capacity to receive property. A trustee of a trust, in his capacity of trustee, can be the beneficiary of another trust. Neither the heir, legatee, or assignee of a designated beneficiary, nor a beneficiary by reason of a substitution under Subpart B of Part III of this Chapter, is considered a beneficiary for the purpose of fixing the maximum allowable term of the trust.

Acts 1989, No. 110, §1; Acts 1995, No. 414, §1.



RS 9:1802 - Sufficiency of designation

§1802. Sufficiency of designation

A beneficiary must be designated in the trust instrument, except as otherwise provided in this Code. The designation is sufficient if the identity of the beneficiary is objectively ascertainable solely from standards stated in the trust instrument.



RS 9:1803 - Requirement that beneficiary be in being and ascertainable

§1803. Requirement that beneficiary be in being and ascertainable

A beneficiary must be in being and ascertainable on the date of the creation of the trust, except as otherwise provided in this Code. An unborn child is deemed a person in being and ascertainable, if he is born alive.



RS 9:1804 - Settlor as beneficiary

§1804. Settlor as beneficiary

A settlor may be the sole beneficiary of income or principal or both, or one of several beneficiaries of income or principal or both.



RS 9:1805 - One or several beneficiaries; separate beneficiaries

§1805. One or several beneficiaries; separate beneficiaries

There may be one beneficiary or two or more beneficiaries as to income or principal or both. There may be separate beneficiaries of income and principal, or the same person may be a beneficiary of both income and principal, in whole or in part.



RS 9:1806 - Concurrent beneficiaries

§1806. Concurrent beneficiaries

There may be several concurrent beneficiaries of income or principal or both.



RS 9:1807 - Successive income beneficiaries

§1807. Successive income beneficiaries

Several beneficiaries may be designated to enjoy income successively.



RS 9:1808 - Acceptance by beneficiary

§1808. Acceptance by beneficiary

A beneficiary need not accept the benefit conferred on him; his acceptance is presumed.



RS 9:1809 - Representation upon predecease of named principal beneficiary

§1809. Representation upon predecease of named principal beneficiary

When a testamentary trust designates as principal beneficiary a person who is a descendant, a sibling, or a descendant of a sibling of the settlor, and that person does not survive the settlor, the descendants by roots of that person will be principal beneficiaries in his place, unless the trust instrument provides otherwise.

Acts 2003, No. 480, §1.



RS 9:1821 - When testamentary trust created

SUBPART G. EFFECTIVE DATE OF CREATION

§1821. When testamentary trust created

A testamentary trust is created at the moment of the settlor's death.

Acts 2015, No. 219, §1.



RS 9:1822 - When inter vivos trust created

§1822. When inter vivos trust created

An inter vivos trust is created upon execution of the trust instrument.

Acts 2015, No. 219, §1.



RS 9:1823 - Retroactive nature of trustee's acceptance

§1823. Retroactive nature of trustee's acceptance

A trustee's acceptance is retroactive to the date of creation of the trust.



RS 9:1824 - Consequence of trustee's failure to accept

§1824. Consequence of trustee's failure to accept

If the trustee was not a party to the trust instrument, he must accept the trust in writing within a reasonable time after its creation, or the proper court shall appoint a trustee.



RS 9:1831 - Limitations upon stipulated term

SUBPART H. TERM OF THE TRUST

§1831. Limitations upon stipulated term

If the trust instrument stipulates a term and unless an earlier termination is required by the trust instrument, or by the proper court, a trust shall terminate at:

(1) The death of the last surviving income beneficiary or the expiration of twenty years from the death of the settlor last to die, whichever last occurs, if at least one settlor and one income beneficiary are natural persons;

(2) The death of the last surviving income beneficiary or the expiration of twenty years from the creation of the trust, whichever last occurs, if none of the settlors is a natural person but at least one income beneficiary is a natural person;

(3) The expiration of twenty years from the death of the settlor last to die, if at least one settlor is a natural person but none of the income beneficiaries is a natural person;

(4) The expiration of fifty years from the creation of the trust, if none of the settlors and none of the income beneficiaries is a natural person.

Amended by Acts 1968, No. 132, §1; Acts 1987, No. 164, §1, eff. Aug. 1, 1987.

{{NOTE: SEE ACTS 1987, NO. 164, §3.}}



RS 9:1832 - Effect of stipulation of excessive term

§1832. Effect of stipulation of excessive term

A trust instrument that stipulates a longer term than is permitted shall be enforced as though the maximum allowable term had been stipulated.



RS 9:1833 - Term in absence of stipulation

§1833. Term in absence of stipulation

If the trust instrument stipulates no term, the trust shall terminate:

(1) Upon the death of the last income beneficiary who is a natural person; or

(2) At the end of the term prescribed by R.S. 9:1831(3) or 9:1831(4), if the income beneficiaries do not include a natural person.



RS 9:1834 - Exceptions

§1834. Exceptions

The provisions of this Sub-part shall not apply to class trusts, to trusts by employers for the benefit of employees, or to charitable dispositions contained in trusts for mixed private and charitable purposes.



RS 9:1835 - Definitions

§1835. Definitions

For the purpose of this Sub-part, the term "surviving income beneficiary" means a natural person designated in the trust instrument to enjoy a portion of trust income, whether presently or in the future, or even conditionally; a principal beneficiary who is designated also a beneficiary of income, whether presently or in the future, or even conditionally; and also includes a principal beneficiary who becomes entitled to enjoy income because of the termination of the rights of an income beneficiary. It does not include a beneficiary whose interest in income has terminated.



RS 9:1841 - General rule

SUBPART I. THE LEGITIME IN TRUST

§1841. General rule

The legitime or any portion thereof may be placed in trust provided:

(1) The trustee after taking into account all of the other income and support to be received by the forced heir during the year shall distribute to the forced heir, or to the legal guardian of the forced heir, funds from the net income in trust sufficient for the health, maintenance, support, and education of the forced heir.

(2) The forced heir's interest is subject to no charges or conditions except as provided in R.S. 9:1843, 1844, 1891 through 1906 and Subpart B of Part III of this Chapter.

(3) Except as permitted by R.S. 9:1844, the term of the trust, as it affects the legitime, does not exceed the life of the forced heir; and

(4) The principal shall be delivered to the forced heir or his heirs, legatees, or assignees free of trust, upon the termination of the portion of the trust that affects the legitime.

Amended by Acts 1974, No. 126, §1; Acts 1979, No. 160, §1; Acts 1995, No. 414, §1; Acts 1999, No. 967, §1.



RS 9:1842 - Effect of improper stipulation

§1842. Effect of improper stipulation

A provision of a trust instrument that is incompatible with the provisions of this Sub-part shall be reformed to comply herewith.



RS 9:1843 - Stipulation restraining alienation

§1843. Stipulation restraining alienation

A trust instrument may place restraints upon the alienation of the legitime in trust.



RS 9:1844 - Legitime burdened with income interest or usufruct

§1844. Legitime burdened with income interest or usufruct

The legitime in trust may be burdened with an income interest or with a usufruct in favor of a surviving spouse to the same extent and for the same term that a usufruct of the same property could be stipulated in favor of the same person for a like period.

Amended by Acts 1974, No. 126, §1.



RS 9:1845 - Repealed by Acts 1979, No. 160, 2

§1845. Repealed by Acts 1979, No. 160, §2



RS 9:1846 - Repealed by Acts 1979, No. 160, 3

§1846. Repealed by Acts 1979, No. 160, §3



RS 9:1847 - Invasion of principal; legitime affected

§1847. Invasion of principal; legitime affected

A trustee may not pay principal to an income beneficiary if the payment would deprive another beneficiary of all or a part of his legitime, notwithstanding any contrary provision of the trust instrument.



RS 9:1851 - General rule

SUBPART J. MARITAL PORTION IN TRUST

§1851. General rule

The marital portion provided under Article 2432 of the Louisiana Civil Code, whether in full property or usufruct only, or any portion thereof, may be placed in trust, if:

(1) The net income accruing to the surviving spouse therefrom is payable to the surviving spouse not less than once each year;

(2) The surviving spouse's interest is subject to no charges or condition, except that the trust instrument may place restrictions upon the alienation of the marital portion in trust; and

(3) The term of the trust, as it affects the marital portion, does not exceed the life of the surviving spouse.

Added by Acts 1977, No. 67, §1. Amended by Acts 1979, No. 711, §2, eff. Jan. 1, 1980.



RS 9:1852 - Marital portion in full property

§1852. Marital portion in full property

An unconditional principal and income interest in trust, with income payable not less than annually for the life of the beneficiary, satisfies the marital portion to the same extent as would the full ownership not in trust of the same property; however, during the term of the trust, the trustee may pay principal from the trust property for support, maintenance, education, medical expenses, or welfare of the beneficiary and, upon termination of the portion of the trust that affects the marital portion, the principal shall be delivered to the surviving spouse or his heirs, legatees, or assigns free of trust.

Added by Acts 1977, No. 67, §1.



RS 9:1853 - Marital portion in usufruct

§1853. Marital portion in usufruct

A usufruct in trust, or an unconditional income interest in trust, without an interest in principal, payable not less than annually for a term or for the life of the beneficiary satisfies the marital portion to the same extent as would a usufruct not in trust on the same property for the same term.

Added by Acts 1977, No. 67, §1.



RS 9:1854 - Effect of improper stipulation

§1854. Effect of improper stipulation

A provision of a trust instrument that is incompatible with the provisions of this Subpart shall be reformed to comply herewith.

Added by Acts 1977, No. 67, §1.



RS 9:1881 - General rule

SUBPART K. LIFE INSURANCE IN TRUST

§1881. General rule

A settlor may create an inter vivos or a testamentary trust upon the proceeds of life insurance.

If a policy of life insurance is payable to a named beneficiary of the policy as trustee, the trust is an inter vivos trust and the instrument creating the trust shall be in the form required for an inter vivos trust. The trust is an inter vivos trust although the settlor reserves incidents of ownership with respect to the policy, although the settlor reserves the power to revoke or modify the trust, and although the trustee has no active duties to perform until the death of the settlor.

If the policy of life insurance is payable to the settlor or to his succession or his succession representative, or to a testamentary trustee, the trust is testamentary and the instrument creating the trust shall be in the form required for a testamentary trust.

Amended by Acts 1972, No. 658, §1.



RS 9:1891 - Creation of class

SUBPART L. CLASS TRUSTS

A. GENERAL RULES

§1891. Creation of class

A. Notwithstanding the provisions of R.S. 9:1803, R.S. 9:1831 through 1835, and R.S. 9:1841 through 1847, but subject to the restrictions stated in this Subpart, a person may create an inter vivos or testamentary trust in favor of a class consisting of some or all of the children, grandchildren, great grandchildren, nieces, nephews, grandnieces, grandnephews, and great grandnieces and great grandnephews of the settlor or of the settlor's current, former, or predeceased spouse, or any combination thereof, although some members of the class are not yet in being at the time of the creation of the trust, provided at least one member of the class is then in being. Such a trust is called a class trust. If the trust instrument so provides, the interest of each beneficiary in the class shall be held in a separate trust after the class has closed.

B. If the class includes members related to the settlor's current, former, or predeceased spouse who are not also related to the settlor, the interests of those members shall be determined as if they were related to the settlor in the same manner as they are related to the settlor's current, former, or predeceased spouse, unless the trust instrument provides otherwise.

C. Unless the trust instrument provides otherwise, the interests of the class members shall be determined in the following manner:

(1) Before application of R.S. 9:1894, if the class consists solely of descendants of the same degree, the interests of the members of the class shall be determined by roots.

(2) In all other cases, the interests of the members of the class shall be determined by heads.

Amended by Acts 1982, No. 479, §1; Acts 1989, No. 115, §1; Acts 1989, No. 339, §1, eff. June 28, 1989; Acts 1995, No. 274, §1; Acts 1995, No. 324, §1; Acts 1995, No. 1038, §1; Acts 1997, No. 682, §1; Acts 2001, No. 594, §3; Acts 2015, No. 219, §1.

NOTE: See Acts 1989, No. 115, §2, and No. 339, §2.



RS 9:1892 - Class members

§1892. Class members

A class may include those of the relationship whether by blood or adoption.

Acts 1985, No. 582, §1.



RS 9:1893 - Income and principal designations

§1893. Income and principal designations

A class trust may be created with respect to all of or a portion of income or principal, or both, but the members of the class must always be the sole beneficiaries of the portion of the trust of which they are beneficiaries. Subject to R.S. 9:2068, the trustee may invade principal for the benefit of one or more individual income beneficiaries or one or more members of any class of income beneficiaries, even though such income beneficiary may not be a member of the class of principal beneficiaries.

Amended by Acts 1968, No. 133, §1; Acts 1974, No. 127, §1; Acts 2003, No. 480, §1; Acts 2010, No. 390, §1.



RS 9:1894 - Representation

§1894. Representation

If a person dies before the creation of the trust, who would have been a member of the class if he had not died, his descendants shall be considered members of the class by representation unless the instrument otherwise provides. In all cases in which representation is permitted, the division is made by roots. If one root has produced several branches, the subdivision is also made by roots in each branch, and the members of the same branch take by heads.

Acts 1985, No. 582, §1; Acts 2015, No. 219, §1.



RS 9:1895 - Effect of death of class member during the term of the trust

§1895. Effect of death of class member during the term of the trust

A. An interest of a member of the class who dies during the term of the trust vests in his heirs or legatees, unless the trust instrument provides any one of the following:

(1) That the interest of a member of the class who dies intestate and without descendants during the term of the trust vests in the other members of the class.

(2) Except as to the legitime in trust, that the interest of a member of the class who dies without descendants during the term of the trust or at its termination vests in the other members of the class.

(3) Except as to the legitime in trust, that the interest of a member of the class who dies leaving one or more descendants vests in the beneficiary's descendant heirs.

B. For this purpose the term "other members of the class" shall include the successors to the interests of any members of the class who predecease such deceased class member, unless the trust instrument provides otherwise.

Acts 1988, No. 284, §1; Acts 1997, No. 254, §1; Acts 2010, No. 390, §1.



RS 9:1896 - Closing of the class

§1896. Closing of the class

The trust instrument may state a date or a method for defining a date on which the class shall close. Unless the trust instrument provides otherwise, the class shall close when, because of the definition of the class, members may no longer be added to it.

Amended by Acts 1978, No. 706, §1.



RS 9:1897 - Term; general rule

§1897. Term; general rule

A trust created under the provisions of this Sub-part shall not terminate before the closing of the class. The term of the trust thereafter is determined by the rules prescribed by R.S. 9:1899 through 9:1906.



RS 9:1898 - Effect of stipulation of excessive term

§1898. Effect of stipulation of excessive term

The stipulation of an excessive term in a disposition governed by this Sub-part shall not defeat the disposition, but the term shall be reduced to the period allowable under this Sub-part.



RS 9:1899 - Distribution of income; forced heirs

B. RULES GOVERNING WHEN MEMBERS OF A CLASS ARE

BENEFICIARIES OF INCOME ONLY

§1899. Distribution of income; forced heirs

The trust instrument may provide when income shall be distributed, or it may provide that the trustee has discretion to determine the time or frequency of distribution or to accumulate some or all of the income, except as otherwise provided by this Code with respect to the legitime in trust.



RS 9:1900 - Absence of living members before class closes; treatment of income

§1900. Absence of living members before class closes; treatment of income

If the trust instrument contains a survivorship provision and all members of the class of income beneficiaries die before closing of the class, the income of the trust shall be accumulated until there is a member of the class or the class closes. If the class closes and there is no member of the class, the accumulated income shall be distributed to the beneficiaries of principal in proportion to their interests.



RS 9:1901 - Closing of class; members living; effect; termination

§1901. Closing of class; members living; effect; termination

After the class closes, the trust shall continue as to the class until the death of the last surviving member of the class, unless an earlier termination date has been stipulated.



RS 9:1902 - Closing of class; continuation of trust

C. RULES GOVERNING WHEN MEMBERS OF A CLASS ARE

BENEFICIARIES OF PRINCIPAL ONLY

§1902. Closing of class; continuation of trust

When the members of a class are designated beneficiaries of principal only and the beneficiaries of income are not a class as defined in this Sub-part, the trust shall terminate when the class has closed and all interests in income have ceased. The trust instrument may provide that the trust shall continue with respect to the share of a class member for his lifetime.



RS 9:1903 - Class not closed; termination of income interests; effect

§1903. Class not closed; termination of income interests; effect

If all designated beneficiaries of income have died, or the period of their enjoyment has otherwise lapsed before the class that is beneficiary of the trust principal has closed, the income shall be credited and distributed annually to the beneficiaries of the principal until the trust terminates, in proportion to their interests, unless the trust instrument provides otherwise.



RS 9:1904 - General rule

D. RULES GOVERNING WHEN MEMBERS OF ONE CLASS ARE

BENEFICIARIES OF INCOME AND MEMBERS OF A

DIFFERENT CLASS ARE BENEFICIARIES OF PRINCIPAL

§1904. General rule

If the members of one class are designated beneficiaries of income and members of a different class are designated as beneficiaries of principal, the class of beneficiaries of income shall be governed by R.S. 9:1899 through 1901 and the class of beneficiaries of principal shall be governed by R.S. 9:1902 and 1903.

Acts 2015, No. 219, §1.



RS 9:1905 - Interests in income

E. RULES GOVERNING WHEN THE MEMBERS OF THE SAME

CLASS ARE BENEFICIARIES OF BOTH INCOME AND PRINCIPAL

§1905. Interests in income

If members of the same class are designated beneficiaries of both income and principal, interests in income before the class closes shall be governed by R.S. 9:1899 through 1901.

Acts 2015, No. 219, §1.



RS 9:1906 - Term

§1906. Term

The trust shall continue with respect to the share of a class member for his lifetime unless the trust instrument stipulates a shorter term, but the trust shall not terminate with respect to any interest until the class is closed.



RS 9:1921 - General rule

SUBPART M. TRUSTS FOR EMPLOYEES

§1921. General rule

An employer may create a trust for the benefit of employees whether or not the beneficiaries are in being and ascertainable at the time of its creation. Several settlors may join in one trust for the benefit of their respective employees.



RS 9:1922 - Term of trust

§1922. Term of trust

A trust for employees may be created for any term or for an indefinite term.



RS 9:1931 - General rule

SUBPART N. ADDITIONS TO THE TRUST PROPERTY

§1931. General rule

A settlor or any other person may make additions of property to an existing trust by donation inter vivos or mortis causa, with the approval of the trustee. The right to make additions may be restricted or denied by the trust instrument.



RS 9:1932 - Form

§1932. Form

An addition of property to an existing trust must be made and accepted in the form required for such a donation free of trust.

Acts 2001, No. 594, §2.



RS 9:1933 - Rights of person who adds property

§1933. Rights of person who adds property

A person who adds property to an existing trust cannot acquire the rights of a settlor by virtue of the transfer, but the addition is subject to the general law of donations.



RS 9:1934 - Modification, termination, rescission, or revocation of trust to which property added

§1934. Modification, termination, rescission, or revocation of trust to which property added

A trust may be modified, terminated, rescinded, or revoked, as provided by law or the trust instrument, without the consent of a person who has added property to the trust, even though the property that has been added is affected.



RS 9:1935 - When addition by donation inter vivos effected

§1935. When addition by donation inter vivos effected

An addition of property to an existing trust by donation inter vivos is effective upon acceptance by the trustee.



RS 9:1936 - When addition by donation mortis causa effected

§1936. When addition by donation mortis causa effected

An addition of property to an existing trust by donation mortis causa is effective at the moment of the donor's death.



RS 9:1937 - Definition of annual exclusion

§1937. Definition of annual exclusion

When a trust anticipates future annual additions and refers to the annual exclusion from federal gift tax without stipulating a dollar limitation, the dollar limitation shall be the amount of the exclusion in effect in the year in which the donation is made to the trust.

Added by Acts 1982, No. 423, §1.



RS 9:1951 - General rule

SUBPART O. TRUSTS FOR MIXED PRIVATE AND

CHARITABLE PURPOSES

§1951. General rule

A trust may be created for mixed private and charitable purposes. The dispositive provisions of such a trust in favor of private beneficiaries are governed by the provisions of this Code; those in favor of charitable beneficiaries are governed by Parts I through IV of Chapter 2 of Code Title II of Code Book III of this Title. As long as there remains a private beneficiary, the trust shall be administered in accordance with the provisions of this Code.

Amended by Acts 1972, No. 659, §1; Acts 2012, No. 742, §1.



RS 9:1952 - Invasion of principal in mixed trusts

§1952. Invasion of principal in mixed trusts

Invasion of principal in unitrusts and annuity trusts, as defined in the United States Internal Revenue Code, shall be regulated by principles set forth in that Code, unless the trust instrument provides otherwise.

Added by Acts 1972, No. 660, §1.



RS 9:1953 - Assignment of interest in trust and termination of trust for mixed private and charitable purposes

§1953. Assignment of interest in trust and termination of trust for mixed private and charitable purposes

A. Unless the trust instrument provides otherwise or specifically contains a special needs provision, a private beneficiary of a trust for mixed private and charitable purposes may at any time assign to a charitable principal beneficiary of the trust a fraction or all of the private beneficiary's interest in the trust. An interest in a spendthrift trust may be assigned only gratuitously. An interest that is assignable only to a charitable principal beneficiary of the trust shall not be deemed to be subject to voluntary alienation for purposes of R.S. 9:2004.

B. If the trust instrument provides for the termination of the trust at the end of the specified term of the private interests, the trust may be terminated early by the charitable principal beneficiary as to the portion of the trust that, for any reason, no longer has a private beneficiary.

Acts 2012, No. 742, §1; Acts 2015, No. 219, §1.



RS 9:1955 - Power to divide community interests

SUBPART P. COMMUNITY PROPERTY IN TRUST

§1955. Power to divide community interests

If a married couple transfers property to a trustee of a trust they alone have created, or if the trustee of that trust is designated as the beneficiary of a benefit payable upon a spouse's death under a policy or plan, and the transferred property or the spouses' interest in the policy or plan is wholly or partially their community property, the trust instrument may direct the trustee to divide the trust after the termination of the community into two separate shares or trusts according to the spouses' respective ownership interests in the property, or in the policy or plan. The two separate shares or trusts may be governed by different terms and conditions in the trust instrument, even as to the designation of beneficiaries. A "policy or plan" shall include a life insurance or annuity contract, and an employee benefit plan, individual retirement account, or similar benefit.

Acts 1995, No. 1038, §2.



RS 9:1961 - Nature of the interest

PART III. THE INTEREST OF THE BENEFICIARY

SUBPART A. THE INTEREST OF THE INCOME BENEFICIARY

§1961. Nature of the interest

A. An interest in income may be given absolutely or conditionally. It may be given for the life of a beneficiary or for a term, certain or uncertain, not exceeding the life of a beneficiary.

B. A settlor may allocate to a beneficiary of income a portion of income. Any income not allocated to an income beneficiary shall be allocated to principal.

C. Except as otherwise provided with respect to the legitime in trust, a settlor may give a trustee who is not a beneficiary of the trust discretion to allocate income in different amounts among the income beneficiaries or to allocate some or all of the income to principal. The settlor may allow income that is not allocated by the end of the year in which it is received to remain unallocated by the trustee until a future year. Any income unallocated when the trust terminates shall be allocated to principal.

Acts 1997, No. 767, §1; Acts 2001, No. 594, §2.



RS 9:1962 - Distribution of income

§1962. Distribution of income

In the absence of a contrary stipulation, income shall be distributed to the designated beneficiary at least every six months.



RS 9:1963 - Permissible stipulations regulating distribution of income

§1963. Permissible stipulations regulating distribution of income

Except as otherwise provided with respect to class trusts and the legitime in trust, a settlor may stipulate when the income allocated to a beneficiary shall be distributed to him, or may stipulate that the trustee has discretion to determine the time and frequency of distribution. If the trust instrument allows the trust to retain income received in a year of the trust and distribute it in a later year, the income retained at the end of the year is deemed to be accumulated, unless the trust instrument requires the undistributed income to be added to principal. Objective standards are not required for the accumulation of income or for the distribution of accumulated income.

Acts 2003, No. 480, §1.



RS 9:1964 - Termination of income interest; undistributed income

§1964. Termination of income interest; undistributed income

An interest in income terminates upon the death of the designated beneficiary, or at the expiration of the period of his enjoyment if the interest is for a period less than life. At the termination of an income interest, accumulated or undistributed income that has been or is required to be allocated to the beneficiary shall be paid to the beneficiary or his heirs, legatees, assignees, or legal representatives, except as otherwise provided in this Code.

Acts 1997, No. 767, §1.



RS 9:1965 - Effect of termination of interest

§1965. Effect of termination of interest

Unless the trust instrument provides otherwise:

(1) Termination of the interest of the sole income beneficiary prior to the termination of the trust causes each principal beneficiary to become a beneficiary of income in an amount proportionate to his interest in the principal.

(2)(a) Termination of an interest in income of one of several income beneficiaries causes the other income beneficiaries or their successors to become beneficiaries of that interest in income in proportion to their interests in the balance of trust income.

(b) If, however, termination of the income interest is by death, and if descendants of the deceased income beneficiary are the beneficiaries of an interest in trust principal or succeed to such an interest upon the death of the income beneficiary, such descendants shall become beneficiaries of the deceased beneficiary's interest in trust income in proportion to the descendants' interests in their portion of trust principal.

Acts 2003, No. 480, §1.



RS 9:1971 - Time of acquisition of interest

SUBPART B. THE INTEREST OF THE PRINCIPAL BENEFICIARY

§1971. Time of acquisition of interest

The interest of a principal beneficiary is acquired immediately upon the creation of a trust, subject to the exceptions provided in this Code and in Civil Code Article 1521.

Acts 1995, No. 413, §1; Acts 2010, No. 390, §1.



RS 9:1972 - Treatment of interest upon death of principal beneficiary

§1972. Treatment of interest upon death of principal beneficiary

Upon a principal beneficiary's death, his interest vests in his heirs or legatees, subject to the trust. Nevertheless, the trust instrument may provide otherwise by designating substitute principal beneficiaries to the extent permitted by the following Sections of this Subpart and R.S. 9:1895.

Amended by Acts 1974, No. 160, §1; Acts 1995, No. 414, §1; Acts 2016, No. 544, §1.



RS 9:1973 - Shifting interest in principal

§1973. Shifting interest in principal

A.(1) Except as to the legitime in trust, the trust instrument may provide that the interest of an original or a substitute principal beneficiary of an irrevocable trust vests in one or more of his descendants upon the death of the beneficiary either during the term of the trust or at its termination. The trust instrument may provide that the interest vests in another person if the beneficiary dies without descendants.

(2) With respect to the legitime in trust, the trust instrument may provide that the interest of an original or a substitute principal beneficiary vests in another person upon the death of the beneficiary either during the term of the trust or at its termination, only if a beneficiary dies intestate and without descendants.

B. The trust instrument may provide that the interest of a designated principal beneficiary of a revocable trust shifts to another person, if the substitution occurs no later than the date when the trust becomes irrevocable.

Added by Acts 1974, No. 160, §1. Acts 1989, No. 111, §1; Acts 1997, No. 254, §1; Acts 2010, No. 390, §1; Acts 2016, No. 544, §1.



RS 9:1974 - Substitute beneficiary's interest may be conditional

§1974. Substitute beneficiary's interest may be conditional

The interest of a substitute beneficiary may be conditioned upon his surviving the principal beneficiary. The trust instrument may provide for one or more alternative substitute beneficiaries if a substitute beneficiary does not survive the principal beneficiary.

Added by Acts 1974, No. 160, §1.



RS 9:1975 - Requirement that substitute beneficiary be in being and ascertainable

§1975. Requirement that substitute beneficiary be in being and ascertainable

Except as provided in R.S. 9:1978, a substitute beneficiary must be in being and ascertainable on the date of the creation of the trust; provided, however, that a class may be a substitute beneficiary subject to the requirements of R.S. 9:1891 through R.S. 9:1906.

Added by Acts 1974, No. 160, §1. Amended by Acts 1982, No. 455 §1.



RS 9:1976 - Treatment upon death of substitute beneficiary whose interest is not conditioned on survival

§1976. Treatment upon death of substitute beneficiary whose interest is not conditioned on survival

Upon a substitute beneficiary's death, his interest, if not conditioned on survival, vests in his heirs or legatees subject to the trust.

Added by Acts 1974, No. 160, §1.



RS 9:1977 - Class as substitute beneficiary

§1977. Class as substitute beneficiary

If the substitute beneficiary is a class, the interest of a deceased member of the class is determined by the rules governing class trusts.

Added by Acts 1974, No. 160, §1.



RS 9:1978 - Shifting interest in principal if beneficiary is descendant of settlor

§1978. Shifting interest in principal if beneficiary is descendant of settlor

The trust instrument may provide that the substitute beneficiaries under R.S. 9:1973 are one or more of settlor's descendants who are in being and ascertainable on the date of death of the principal beneficiary.

Added by Acts 1982, No. 455, §1; Acts 1997, No. 254, §1.



RS 9:1979 - Status of potential substitute principal beneficiary

§1979. Status of potential substitute principal beneficiary

A person who will be a principal beneficiary of a trust only if a substitution occurs under R.S. 9:1973 is not considered a principal beneficiary until the substitution occurs.

Acts 2003, No. 480, §1.



RS 9:1981 - General Rule

SUBPART C. REFUSAL

§1981. General Rule

A beneficiary, whether of principal or income, may refuse an interest at any time after creation of the trust, provided he does so before accepting any benefit under the trust. A person incapable of contracting cannot refuse an interest in trust, but his representative may refuse for him. The refusal is irrevocable.



RS 9:1982 - Acceptance of interest in inter vivos trust by creditor; effect

§1982. Acceptance of interest in inter vivos trust by creditor; effect

If a beneficiary of a gratuitous inter vivos trust refuses his interest, his creditor cannot accept it in his stead.



RS 9:1983 - Acceptance of interest in testamentary trust by creditor; effect

§1983. Acceptance of interest in testamentary trust by creditor; effect

If a beneficiary of a testamentary trust refuses his interest to the prejudice of his creditors' rights, the creditors may accept in his stead to the extent that their rights have been prejudiced.



RS 9:1984 - Rights of beneficiary who refuses interest in testamentary trust

§1984. Rights of beneficiary who refuses interest in testamentary trust

A beneficiary who refuses his interest in a testamentary trust cannot take the interest in the property free of the trust.



RS 9:1985 - Manner of refusal; effect of conditions

§1985. Manner of refusal; effect of conditions

The refusal of an interest conferred in an inter vivos trust shall be in authentic form unequivocally disclaiming the interest. The refusal of an interest conferred in a testamentary trust shall be by renunciation of the settlor's succession. Conditions attached to the refusal shall be reputed not written.



RS 9:1986 - Retroactive nature of refusal

§1986. Retroactive nature of refusal

A refusal operates retroactively to the date of the creation of the trust, and a beneficiary is considered never to have received an interest.



RS 9:1987 - Effect of refusal upon trustee

§1987. Effect of refusal upon trustee

A refusal is not effective as to a trustee until a copy of the act of refusal has been received by him. Acts performed by a trustee before a beneficiary's refusal becomes effective as to the trustee are not affected by the refusal.



RS 9:1988 - Partial refusal; refusal in another's favor

§1988. Partial refusal; refusal in another's favor

A beneficiary may refuse all or any part of an interest in trust. The designation of the person in whose favor the refusal is to operate constitutes acceptance, but such a designation is subject to any restraint placed upon alienation by the trust instrument.

Acts 1983, No. 79, §1.



RS 9:1989 - Refusal of addition to trust

§1989. Refusal of addition to trust

A beneficiary who has not refused his interest under the trust instrument may refuse an addition of property to the trust.



RS 9:1990 - Effect of refusal upon interest refused

§1990. Effect of refusal upon interest refused

A settlor may stipulate the effect of refusal. Unless the trust instrument otherwise provides, the following rules govern:

(1) Refusal of the entire interest in trust causes the trust to fail.

(2) Refusal by the sole income beneficiary causes principal beneficiaries, other than the refusing beneficiary, to become income beneficiaries, to the extent of the interest refused, in amounts proportionate to their interests or, in the absence of other principal beneficiaries, such a refusal operates as a substitution of the settlor or his heirs or legatees as beneficiaries of the refused income interest.

(3) Except as provided in Paragraph (4), refusal of an interest by one of several income beneficiaries inures in favor of the other beneficiaries or their successors in proportion to their interests in the balance of the trust income.

(4) If one or more descendants of a refusing income beneficiary are the beneficiaries of an interest in trust principal, either by designation in the instrument or by reason of Paragraph (5), those descendants become the beneficiaries of the refused interest, in proportion to their interests in trust principal.

(5) A principal beneficiary of a testamentary trust who refuses his interest and to whom R.S. 9:1809 would have applied had he predeceased the settlor shall be treated as having predeceased the settlor.

(6) Unless Paragraph (5) applies, refusal by the sole principal beneficiary operates a substitution of the settlor or his heirs or legatees as beneficiary of the principal, to the extent of the interest refused, without affecting the interest of the income beneficiary.

(7) Unless Paragraph (5) applies, refusal of an interest by one of several principal beneficiaries inures in favor of the other beneficiaries or their successors in proportion to their interests in the balance of the trust principal.

Acts 1983, No. 79, §1; Acts 2003, No. 480, §1.



RS 9:2001 - General rule

SUBPART D. ALIENATION BY THE BENEFICIARY

§2001. General rule

A beneficiary may transfer or encumber the whole or any part of his interest unless the trust instrument provides to the contrary.



RS 9:2002 - Restraint upon alienation

§2002. Restraint upon alienation

The trust instrument may provide that the interest of a beneficiary shall not be subject to voluntary or involuntary alienation by a beneficiary. A restraint upon voluntary alienation by a beneficiary is valid. But a restraint upon involuntary alienation by a beneficiary is subject to the limitations prescribed by this sub-part.



RS 9:2003 - Form

§2003. Form

Except as otherwise provided by Chapter 9 of the Louisiana Commercial Laws, R.S. 10:9-101 et seq., where applicable, a transfer or an encumbrance by a beneficiary of his interest shall be by authentic act or by act under private signature executed in the presence of two witnesses and duly acknowledged by the beneficiary or by the affidavit of one of the attesting witnesses. Except as otherwise provided by Chapter 9 of the Louisiana Commercial Laws, R.S. 10:9-101 et seq., where applicable, the transfer or encumbrance is not effective as to a trustee until a copy of the authentic act or a copy of the acknowledged act is received by him.

Acts 1991, No. 665, §1.



RS 9:2004 - Seizure by creditor; general rule

§2004. Seizure by creditor; general rule

A creditor may seize only:

(1) An interest in income or principal that is subject to voluntary alienation by a beneficiary.

(2) A beneficiary's interest in income and principal, to the extent that the beneficiary has donated property to the trust, directly or indirectly. A beneficiary will not be deemed to have donated property to a trust merely because he fails to exercise a right of withdrawal from the trust.

Acts 1985, No. 581, §1; Acts 1987, No. 246, §1, eff. July 3, 1987; Acts 1997, No. 253, §1; Acts 2010, No. 390, §1.



RS 9:2005 - Seizure by creditor; special claims

§2005. Seizure by creditor; special claims

Notwithstanding any stipulation in the trust instrument to the contrary, the proper court, in summary proceedings to which the trustee, the beneficiary, and the beneficiary's creditor shall be parties, may permit seizure of any portion of the beneficiary's interest in trust income and principal in its discretion and as may be just under the circumstances if the claim is based upon a judgment for:

(1) Alimony, or maintenance of a person whom the beneficiary is obligated to support;

(2) Necessary services rendered or necessary supplies furnished to the beneficiary or to a person whom the beneficiary is obligated to support; or

(3) Damages arising from a felony criminal offense committed by the beneficiary which results in a conviction or a plea of guilty.

Acts 2004, No. 521, §2; Acts 2010, No. 457, §1.



RS 9:2006 - Exemption from seizure

§2006. Exemption from seizure

Exemptions from seizure accorded by law to any kind of property or interest in property are effective with respect to such property in trust to the same extent as if the property were held free of trust.



RS 9:2007 - Use of words "spendthrift trust"

§2007. Use of words "spendthrift trust"

A declaration in a trust instrument that the interest of a beneficiary shall be held subject to a "spendthrift trust" is sufficient to restrain alienation by a beneficiary of the interest to the maximum extent permitted by this Sub-part.



RS 9:2011 - General rule

SUBPART E. DEFERRED ASCERTAINMENT OF PRINCIPAL

BENEFICIARIES OF REVOCABLE TRUSTS

§2011. General rule

A revocable trust instrument need not designate the beneficiaries upon the creation of the trust but may instead provide a method whereby they are determined at a later date, but no later than the date when the trust becomes irrevocable. A beneficiary thus determined may be a person who is not in being when the trust is created, as long as he is in being when the beneficiaries are determined. If beneficiaries are thus determined, any provision in this Code that refers to persons in existence at the creation of the trust shall be deemed to refer to persons in existence at the time when the beneficiaries are determined under the trust instrument. The interest of the beneficiary may be conditioned upon the beneficiary surviving the settlor for a period of time permitted by Civil Code Article 1521.

Acts 1988, No. 589, §1; Acts 1989, No. 112, §1; Acts 1995, No. 413, §1; Acts 2010, No. 390, §1.



RS 9:2012 - Provisional principal beneficiaries

§2012. Provisional principal beneficiaries

Until the time when the principal beneficiaries are determined, the persons who would be the principal beneficiaries had that time arrived shall be known as the provisional principal beneficiaries. Provisional principal beneficiaries shall be income beneficiaries in the absence of an effectively designated income beneficiary. A provisional principal beneficiary who is not an income beneficiary is not considered a beneficiary for any purposes under this Code.

Acts 1988, No. 589, §1.



RS 9:2013 - Settlor as default principal beneficiary

§2013. Settlor as default principal beneficiary

If the trust instrument fails effectively to designate a principal beneficiary at the time when the principal beneficiary is to be determined, the settlor shall be the principal beneficiary, and upon his death his interest shall vest in his heirs or legatees. Likewise, if at any time no provisional principal beneficiary is identifiable under the terms of the trust instrument, the settlor shall be the provisional principal beneficiary.

Acts 1988, No. 589, §1.



RS 9:2014 - Number of settlors allowed

§2014. Number of settlors allowed

A. Except as provided in Subsection B, the provisions of this Subpart shall apply only if the trust has but one settlor.

B. If a trust is created by two settlors who are married to each other, and the trust instrument divides community property in the manner described in R.S. 9:1955, and the trust becomes irrevocable as to a spouse's share or trust no later than at the death of that spouse, the beneficiaries of such share or trust may be ascertained under the provisions of this Subpart.

Acts 1988, No. 589, §1; Acts 1995, No. 1038, §3.



RS 9:2021 - General rule; modification

PART IV. MODIFICATION, TERMINATION, REVOCATION AND

RESCISSION OF THE TRUST

SUBPART A. MODIFICATION AND TERMINATION

OF THE TRUST

§2021. General rule; modification

The settlor may modify the terms of the trust after its creation only to the extent he expressly reserves the right to do so.



RS 9:2022 - Effect of reservation of right to revoke

§2022. Effect of reservation of right to revoke

Reservation of the right to revoke includes the right to modify the trust.



RS 9:2023 - Effect of reservation of unrestricted right to modify

§2023. Effect of reservation of unrestricted right to modify

If the settlor reserves an unrestricted right to modify the trust, he may change or amend the terms of the trust in any particular, or even revoke or terminate the trust.



RS 9:2024 - Concurrence of settlors in modification

§2024. Concurrence of settlors in modification

All surviving competent settlors must concur in a modification of the trust.



RS 9:2025 - Delegation of right to terminate or to modify administrative provisions

§2025. Delegation of right to terminate or to modify administrative provisions

A settlor may delegate to another person the right to terminate a trust, or to modify the administrative provisions of a trust, but the right to modify other provisions of a trust may not be delegated except as provided in R.S. 9:2031.

Acts 2010, No. 390, §1.



RS 9:2026 - Termination or modification to prevent impairment of trust purposes; termination of small trust

§2026. Termination or modification to prevent impairment of trust purposes; termination of small trust

A. The proper court may order the termination or modification of a trust, in whole or in part, if the continuance of the trust unchanged would defeat or substantially impair the purposes of the trust. In the event of termination of a trust under this Subsection, the proper court shall provide for the distribution of the trust property, including principal and undistributed income, to the beneficiaries in a manner that conforms as nearly as possible to the intention of the settlor.

B. Except as otherwise provided by the terms of the trust, a trustee may terminate a trust after obtaining the consent of all beneficiaries or their legal representatives if the market value of a trust is less than one hundred thousand dollars. A natural tutor, without need for a formal tutorship proceeding and concurrence of an undertutor, may consent to the termination of a trust on behalf of a minor.

C. In the event of the termination or modification of a trust under this Section, the trustee shall not be subject to liability for such termination or modification.

Acts 1991, No. 665, §1; Acts 1997, No. 252, §1; Acts 2001, No. 594, §2; Acts 2015, No. 219, §1.



RS 9:2027 - Accomplishment of purposes becoming impossible or illegal

§2027. Accomplishment of purposes becoming impossible or illegal

The proper court may order the termination or modification of the trust if the purpose for which it is created becomes impossible of accomplishment or illegal.



RS 9:2028 - Concurrence of settlors in termination

§2028. Concurrence of settlors in termination

Except as otherwise provided by law or the trust instrument, the consent of all settlors, trustees, and beneficiaries shall not be effective to terminate the trust or any disposition in trust.

Acts 2015, No. 219, §1.



RS 9:2029 - Effect of termination

§2029. Effect of termination

A termination of a trust causes the dispositive provisions of the trust to achieve their ultimate effect. A partial termination of a trust causes some of the dispositive provisions to achieve their ultimate effect. A beneficiary receiving trust property as a result of the whole or partial termination of a trust shall be personally liable for the obligations and liabilities of the trust existing on the date of termination to the extent of the value of the trust property received by such beneficiary unless, in the case of a partial termination, existing trust property is sufficient to satisfy the obligations and liabilities of the trust.

Acts 1995, No. 344, §3.



RS 9:2029.1 - Termination of trust; immovable property owned by trust

§2029.1. Termination of trust; immovable property owned by trust

If a trust owns immovable property at the time the trust terminates and the date of termination is not discernable on the face of the recorded trust agreement or extract of trust, the termination shall not cause the dispositive provisions of the trust to have their ultimate effect insofar as third persons are concerned until an act evidencing such termination has been recorded in the conveyance records of the clerk of court of the parish in which the immovable property is located.

Acts 2015, No. 225, §1.



RS 9:2030 - Combination and division of trusts

§2030. Combination and division of trusts

A trustee may combine two or more trusts into one trust, or divide a trust into two or more trusts, on written notice to all beneficiaries having a current interest in the trust or trusts, if the combination or division does not impair the rights of any beneficiary or adversely affect the accomplishment of the purposes of the trust or trusts. The division of a trust shall be based on the fair market value of the assets of the trust on the effective date of the division and need not result in a uniform interest in each asset. After the division, discretionary distributions need not be made uniformly from each of the separate trusts. A trust instrument may modify these rules, either to expand or to restrict the trustee's authority to combine or divide a trust.

Acts 1995, No. 344, §2; Acts 2001, No. 594, §2.



RS 9:2031 - Delegation of right to amend

§2031. Delegation of right to modify

A. A trust instrument may authorize a person who is in being on the date of the creation of the trust to modify the provisions of the trust instrument in order to add or remove beneficiaries, or modify their rights, if all of the affected beneficiaries are descendants of the person given the power to modify. A beneficiary added pursuant to this Section may be a person who is not in being when the trust is created, provided the individual is in being at the time the power to add is exercised.

B. As to a class trust, a trust instrument may authorize a person who is in being on the date of the creation of the trust, or a person who is not yet in being but is a member of the class, to modify the provisions of the trust instrument in order to remove beneficiaries or modify their rights or add only those beneficiaries included within the scope of R.S. 9:1891, if all of the affected beneficiaries are descendants of the person given the power to modify.

Acts 2010, No. 390, §1; Acts 2015, No. 219, §1.



RS 9:2041 - General rule; revocation

SUBPART B. REVOCATION AND RESCISSION OF THE TRUST

§2041. General rule; revocation

Except as otherwise provided in this Code, a settlor may revoke a trust in whole or in part only if he has reserved the right to revoke the trust or an unrestricted right to modify the trust.



RS 9:2042 - Effect of reservation of right to revoke

§2042. Effect of reservation of right to revoke

A reservation by the settlor of the right to revoke includes the right to revoke the interest of any beneficiary, unless otherwise limited by the trust instrument.



RS 9:2043 - Revocation or rescission under general law

§2043. Revocation or rescission under general law

An onerous disposition in trust may be rescinded for the causes and under the limitations specified in the general law of contracts. A gratuitous disposition may be revoked for the causes and under the limitations specified in the general law of donations, whether or not the right to revoke has been reserved. For this purpose every disposition in favor of a particular beneficiary shall be treated as a separate donation or contract, as the case may be.



RS 9:2044 - Concurrence of settlors in revocation; effect

§2044. Concurrence of settlors in revocation; effect

Revocation of a trust, or of a disposition in trust, pursuant to a reservation of such a right, requires the concurrence of all surviving competent settlors, in the absence of a contrary stipulation.



RS 9:2045 - Delegation of right to revoke

§2045. Delegation of right to revoke

A settlor who has reserved the right to revoke a trust may delegate the right. The delegation may be accomplished only by an express statement in the trust instrument or in a power of attorney executed by authentic act referring to the trust. The right to amend may not be delegated except as provided in R.S. 9:2025 and 2031.

Acts 2001, No. 594, §2; Acts 2010, No. 390, §1.



RS 9:2046 - Effect of revocation or rescission

§2046. Effect of revocation or rescission

The settlor may stipulate the effect of revocation or rescission of a disposition. Unless the trust instrument otherwise provides, the following rules shall govern:

(1) Revocation or rescission shall cause the trust to fail and the trust property held by the trustee at the time such revocation or rescission takes effect shall revert to the settlor or his heirs, legatees, or assignees;

(2) Revocation or rescission of a disposition affecting an income beneficiary has the same effect as if the beneficiary had died on the effective date of the revocation or rescission;

(3) Revocation or rescission at any time of a disposition in favor of a principal beneficiary operates a substitution of the settlor, or his heirs, legatees, or assignees as the beneficiary of the interest involved, without affecting the interest of the income beneficiaries; if there are two or more settlors, each disposition affecting principal shall be divided into as many separate dispositions as the number of settlors, and each settlor or his heirs, legatees, or assignees shall receive a share in proportion to the amount of his contribution to the trust principal;

(4) Revocation or rescission affects property added to a trust according to the rules of this section.

(5) Acts of the trustee with regard to the trust property shall not be affected by the subsequent revocation or rescission of a disposition in trust. After a trust has been revoked or rescinded, the trustee shall have only those powers necessary to carry out the effects of the revocation or rescission.

(6) A person receiving trust property as a result of the revocation or rescission of the trust shall be personally liable for the obligations and liabilities of the trust existing on the date of revocation or rescission to the extent of the value of the trust property received by such beneficiary unless existing trust property is sufficient to satisfy the obligations and liabilities of the trust.

Amended by Acts 1974, No. 128, §1; Acts 1995, No. 344, §3.



RS 9:2047 - Revocation of inter vivos trusts upon divorce

§2047. Revocation of inter vivos trusts upon divorce

A. A divorce of the settlor revokes every provision that may be revoked or modified by the settlor in an inter vivos trust designating or appointing the settlor's former spouse unless expressly provided otherwise in the trust instrument or in a judgment or a property settlement agreement.

B. A trustee with no actual knowledge of the divorce, judgment, or property settlement agreement is not liable for actions taken in good faith regarding the settlor's former spouse.

Acts 2015, No. 219, §1.



RS 9:2051 - Form

SUBPART C. FORMAL REQUIREMENTS

§2051. Form

A. A modification, division, termination, or revocation of a trust shall be by authentic act or by act under private signature executed in the presence of two witnesses and duly acknowledged by the person who makes the modification, division, or termination or by the affidavit of one of the attesting witnesses. The modification, division, termination, or revocation is not effective as to a trustee until a copy of the authentic act or a copy of the acknowledged act is received by him.

B. A modification, division, termination, or revocation of a trust may also be by testament. Such a modification, division, termination, or revocation is not effective as to a trustee until the trustee receives a copy of the testament and of the order probating it or ordering it filed and executed.

Acts 1995, No. 344, §1; Acts 2003, No. 480, §1.



RS 9:2061 - General rule

PART V. DUTIES AND POWERS OF THE TRUSTEE

SUBPART A. GENERAL DISPOSITIONS

§2061. General rule

The nature and extent of the duties and powers of a trustee are determined from the provisions of the trust instrument, except as otherwise expressly provided in this Code, and, in the absence of any provisions of the trust instrument, by the provisions of this Part and by law.



RS 9:2062 - Limitation of duties by settlor

§2062. Limitation of duties by settlor

A provision of the trust instrument that purports to limit a trustee's duty of loyalty to the beneficiary is ineffective, except to the extent permitted by this Part.



RS 9:2063 - Relief from duties by beneficiary

§2063. Relief from duties by beneficiary

By written instrument delivered to a trustee a competent beneficiary who is acting upon full information may, with respect to himself, and with the trustee's consent, relieve the trustee from duties and restrictions concerning the administration of the trust that are imposed upon the trustee by the trust instrument or by this Code, but no such instrument is effective to the extent that it purports to limit prospectively and in general terms the trustee's duty of loyalty to the beneficiary.



RS 9:2064 - Judicial permission or direction to deviate from administrative provisions of trust instrument

§2064. Judicial permission or direction to deviate from administrative provisions of trust instrument

The proper court may direct or permit a trustee to deviate from a provision of the trust instrument concerning the administration of the trust if compliance would defeat or substantially impair the purposes of the trust.

Acts 1997, No. 252, §1.



RS 9:2065 - Judicial permission to deviate from administrative provisions of this code

§2065. Judicial permission to deviate from administrative provisions of this code

The proper court for cause shown may relieve a trustee from duties and restrictions that otherwise would be placed upon him by the administrative provisions of this Code.



RS 9:2066 - Judicial permission or direction to deviate from investment provisions of trust instrument

§2066. Judicial permission or direction to deviate from investment provisions of trust instrument

The proper court, if convinced that adherence to the investments prescribed by the trust instrument would be likely to affect adversely the best interests of a beneficiary to a serious extent, having due regard for the purposes of the trust, may upon application by a trustee or a beneficiary permit or direct the trustee to invest in securities not prescribed by the trust instrument, but a trustee is under no duty to make such an application to the court.



RS 9:2067 - Invasion of principal; action of court

§2067. Invasion of principal; action of court

The proper court may direct or permit a trustee to pay income or principal from the trust property for the necessary support, maintenance, education, medical expenses, or welfare of a beneficiary before the time he is entitled to the enjoyment of that income or principal, if the interest of no other beneficiary of the trust is impaired thereby.



RS 9:2068 - Invasion of principal; provisions of trust instrument

§2068. Invasion of principal; provisions of trust instrument

A. The trust instrument may direct or permit a trustee to pay principal to an income beneficiary for support, maintenance, education, or medical expenses, or, pursuant to an objective standard, for any other purpose. The trust instrument may direct the trustee to pay all or part of the principal to an income beneficiary upon the request of the beneficiary. The trust instrument may direct the trustee to pay a stipulated amount or percentage to an income beneficiary under any trust, including a unitrust or annuity trust as defined in the United States Internal Revenue Code, even if the payments exceed income. The trust instrument may provide the manner in which and the share of the trust to which the payment shall be charged; if it does not, all payments of principal made for the benefit of an income beneficiary shall be charged against such beneficiary's share in the trust as principal beneficiary, or, if there is no such share, proportionately against the shares of all principal beneficiaries. Except as provided in R.S. 9:1841 through 1847, treating the legitime in trust, a payment under this Subsection A may be made even though the payment impairs the interest of another beneficiary.

B. If the same person is beneficiary of both income and principal, the trust instrument may direct or permit the trustee in the trustee's complete discretion to invade principal held for that beneficiary.

Amended by Acts 1968, No. 133, §1; Acts 1972, No. 661, §1; Acts 1974, No. 158, §1; Acts 1989, No. 113, §1; Acts 1995, No. 220, §1; Acts 2003, No. 480, §1.



RS 9:2069 - Winding-up duty and powers of trustee

§2069. Winding-up duty and powers of trustee

If the trust terminates or is revoked, or if the trustee resigns or is removed, he shall preserve the trust property and deliver it without delay to those persons who are entitled to it. Until he delivers the property, the trustee shall retain the powers that are necessary to preserve and deliver it to those persons who are entitled to it.

Acts 1995, No. 358, §2.



RS 9:2081 - Breach of trust defined

SUBPART B. DUTIES OF THE TRUSTEE

§2081. Breach of trust defined

A violation by a trustee of a duty he owes to a beneficiary as trustee is a breach of trust.



RS 9:2082 - Administration in interest of beneficiary; duty of impartiality

§2082. Administration in interest of beneficiary; duty of impartiality

A. A trustee shall administer the trust solely in the interest of the beneficiary.

B. When there is more than one beneficiary, a trustee shall administer the trust impartially, based on what is fair and reasonable to all of the beneficiaries, except to the extent that the trust instrument manifests an intention that the trustee shall or may favor one or more of the beneficiaries.

Acts 2001, No. 520, §1.



RS 9:2083 - Dealing on own account

§2083. Dealing on own account

A trustee in dealing with a beneficiary on the trustee's own account shall deal fairly with him and communicate to him all material facts in connection with the transaction that the trustee knows or should know.



RS 9:2084 - Loan by trustee to himself

§2084. Loan by trustee to himself

A corporate trustee shall not lend trust funds to itself or an affiliate, or to a director, an officer or an employee of itself or of an affiliate, unless the trust instrument provides otherwise. An individual trustee shall not lend funds to himself, or to his relative, employer, employee, partner, or other business associate, unless the trust instrument provides otherwise.



RS 9:2085 - Sale by trustee to himself

§2085. Sale by trustee to himself

A. A corporate trustee shall not directly or indirectly buy or sell property for the trust from or to itself or an affiliate, or from or to a director, officer, or an employee of itself or an affiliate, unless the trust instrument provides otherwise, or unless specifically authorized by a court of competent jurisdiction, after a contradictory hearing. An individual trustee shall not directly or indirectly buy or sell property for the trust from or to himself or his relative, employer, employee, partner, or other business associate, unless the trust instrument provides otherwise, or unless specifically authorized by a court of competent jurisdiction, after a contradictory hearing.

B. No trustee shall, as trustee of one trust, sell property to himself as trustee of another trust, unless the trust instruments concerned expressly provide otherwise, or unless specifically authorized by a court of competent jurisdiction, after a contradictory hearing, except that bonds, notes, bills, and other obligations issued, or fully guaranteed as to both principal and interest by the United States of America, or interests in time deposits or certificates of deposit or other short term investment instruments may be sold from one trust to another only by corporate trustees at the existing current market value.

Acts 1990, No. 359, §1, eff. July 10, 1990.



RS 9:2086 - Self-dealing by corporate trustee

§2086. Self-dealing by corporate trustee

A. A corporate trustee shall not purchase for a trust shares of its own stock, or its bonds or other securities, or the stock, bonds, or other securities of an affiliate, unless the trust instrument provides otherwise; but the trustee may retain any such securities, together with any rights pertaining thereto, if acquired other than by purchase by that trustee.

B. A corporate trustee may invest or reinvest in the securities of mutual funds registered under the Investment Company Act of 1940, even if the trustee or an affiliate thereof receives compensation with respect to such mutual fund, provided that the compensation is reasonable and the basis for determining the compensation is disclosed to all beneficiaries affected by the investment.

Acts 2001, No. 520, §1.



RS 9:2087 - Delegating performance

§2087. Delegating performance

A. Except as otherwise provided in this Section, a trustee shall not delegate the performance of his duties.

B.(1) A trustee may, by power of attorney, delegate the performance of acts that he could not reasonably be required to perform personally and the performance of ministerial duties.

(2) A power of attorney, granted by a trustee authorizing a mandatary to alienate, acquire, lease, or encumber specifically described property on specific terms, shall be considered the delegation of the performance of a ministerial duty as provided by Paragraph (1) of this Subsection. The recitation by the trustee in a power of attorney that he has approved the specific terms of the transaction shall be sufficient to demonstrate that the trustee has delegated to the mandatary the performance of a ministerial duty.

C. A trustee may delegate the selection of specific investments by acquiring mutual funds registered under the Investment Company Act of 1940, or other pooled funds managed by a third party, so long as the portfolio of such a fund consists substantially of investments not prohibited by the trust instrument.

D.(1) A trustee may delegate investment and asset management functions that a prudent trustee of comparable skills could properly delegate under the circumstances. In connection with such delegation, the trustee has the duty to exercise reasonable care, skill, and caution in selecting the agent and establishing the scope and terms of the delegation consistent with the purposes and terms of the trust instrument, to review periodically the actions of the agent, and, in the event of a breach of the agent's duties discovered by the trustee, to take such action to remedy the breach as is reasonable under the circumstances.

(2) In performing a delegated function, an agent owes a duty to the trustee and to the beneficiaries to exercise reasonable care and skill, considering the scope and terms of the delegation. An agreement to relieve the agent from that duty is contrary to public policy and void.

(3) By accepting delegation from a trustee of a trust established pursuant to this Code, an agent submits to the jurisdiction of the courts of this state in all matters relating to the performance of his duties.

Acts 2001, No. 520, §1; Acts 2010, No. 224, §1; Acts 2014, No. 188, §1; Acts 2015, No. 219, §1.



RS 9:2088 - Accounting

§2088. Accounting

A. A trustee is under a duty to a beneficiary to keep and render clear and accurate accounts of the administration of the trust. If the trust is revocable, the trustee has a duty to account to the settlor only.

B. A trustee shall render to a beneficiary or his legal representative at least once a year a clear and accurate account covering his administration for the preceding year. His first annual account shall relate to the calendar year during which he became responsible for the trust property, or, at his option, the first accounting period of not more than twelve months and shall be rendered within ninety days after the expiration of that calendar year or accounting period. Each annual account shall show in detail all receipts and disbursements of cash and all receipts and deliveries of other trust property during the year, and shall set forth a list of all items of trust property at the end of the year.

C. A trustee upon the termination, revocation, or rescission of the trust, or upon his resignation or removal, shall render to a beneficiary or his legal representative his final account covering the period elapsed since his most recent annual account (or, should the trust have terminated, or have been revoked or rescinded, during the first year, the period elapsed since he became responsible for the trust property), and setting forth the same information required for annual accounts.

D. A written approval by a beneficiary or his legal representative of an account rendered by a trustee shall be conclusive against the beneficiary with respect to all matters disclosed in the account. If a beneficiary or his legal representative fail or refuse to approve in writing an account rendered by a trustee, a trustee may apply to the proper court for an approval contradictorily with a beneficiary. An approval obtained from the proper court is conclusive against a beneficiary with respect to all matters disclosed in the account so approved.

E. A trustee shall not be under a duty, to file his accounts with the court unless he is expressly required to do so by the trust instrument or by the proper court.

Acts 2001, No. 594, §2.



RS 9:2089 - Furnishing of information

§2089. Furnishing of information

A trustee shall give to a beneficiary upon his request at reasonable times complete and accurate information as to the nature and amount of the trust property, and permit him, or a person duly authorized by him, to inspect the subject matter of the trust, and the accounts, vouchers, and other documents relating to the trust.



RS 9:2090 - Prudent administration

§2090. Prudent administration

A. A trustee shall administer the trust as a prudent person would administer it. In satisfying this standard, the trustee shall exercise reasonable care and skill, considering the purposes, terms, distribution requirements, and other circumstances of the trust.

B. A trustee who has special skills or expertise, or has held himself out as having special skills or expertise, has a duty to use those special skills or expertise.

Acts 2001, No. 520, §1.



RS 9:2091 - Control and preservation of trust property

§2091. Control and preservation of trust property

A trustee is under a duty to a beneficiary to take reasonable steps to take, keep control of, and preserve the trust property.



RS 9:2092 - Recordation of instruments

§2092. Recordation of instruments

A. If at any time the trust property of either an inter vivos trust or a testamentary trust includes immovables or other property the title to which must be recorded in order to affect third persons, a trustee shall file the trust instrument, an extract of trust, or a copy of the trust instrument or extract of trust certified by the clerk of court for the parish in which the original trust instrument or extract of trust was filed, for record in each parish in which the property is located. Nevertheless, if the trust instrument contains a transfer of immovable property or other property the title to which must be recorded in order to affect third persons, a trustee shall file the trust instrument for record in the parish in which the property is located.

B.(1) For purposes of recording an extract of a trust instrument, such an extract shall be executed by either the settlor or the trustee and shall include all of the following:

(a) The name of the trust, if any.

(b) A statement as to whether the trust is revocable or irrevocable.

(c) The name of each settlor.

(d) The name of each trustee and name or other description of the beneficiary or beneficiaries.

(e) The date of execution of the trust.

(f) Any limitation or restriction on the power of the trustee to alienate, lease, or encumber immovable property contained in the trust instrument.

(2) When an extract of trust is recorded pursuant to Subsection A of this Section, any limitation or restriction in the trust instrument on the power of the trustee to alienate, lease, or encumber immovable property shall not be effective against third persons unless it is recited in the extract of trust.

(3) The provisions of this Section authorizing the filing of an extract of the trust instrument or a clerk-certified copy of the trust instrument or extract of trust without a description of the property are remedial and shall be applied retroactively to any trust extract or clerk-certified copy of either the trust instrument or extract of trust theretofore filed for record which is in substantial compliance with the provisions of this Subsection, and such extract or clerk-certified copy shall affect third persons as of the date of recordation. If the extract of an inter vivos trust instrument or clerk-certified copy thereof is recorded, the failure of the trust instrument to be in the form required by R.S. 9:1752 shall not be effective against third persons, who shall be immune from claims based on the failure of the trust instrument to be in the form required by R.S. 9:1752.

Acts 1995, No. 257, §1; Acts 2003, No. 731, §1; Acts 2004, No. 491, §1; Acts 2012, No. 740, §1; Acts 2015, No. 225, §1; Acts 2016, No. 544, §1.

NOTE: See Acts 1987, No. 164, §3.



RS 9:2093 - Defense of actions

§2093. Defense of actions

A trustee shall defend actions that may result in a loss to the trust estate, unless under all the circumstances it is reasonable not to make a defense.



RS 9:2094 - Separation of trust property

§2094. Separation of trust property

A trustee shall keep the trust property separate from his individual property, and, so far as reasonable, keep it separate from other property not subject to the trust, and see that the property is designated as property of the trust, unless the trust instrument provides otherwise.



RS 9:2095 - Bank deposits

§2095. Bank deposits

Although a trustee can properly make a general deposit of trust money in a bank, he shall use reasonable care in selecting the bank and properly earmark the deposit as a deposit of trust funds by him as trustee, unless the trust instrument provides otherwise.

A corporate trustee making a general deposit of trust money with an affiliate or its own banking department has a duty to a beneficiary to obtain as security for the deposit readily marketable bonds or other obligations having and maintaining a market value at least equal to the amount of the deposit, unless dispensed from doing so by specific words in the trust instrument, but such a dispensation shall not be construed as preventing a corporate trustee from putting up security for a deposit of trust money if it desires to do so. No security shall be required for any deposit up to the amount insured by the Federal Deposit Insurance Corporation.

Amended by Acts 1982, No. 279, §1.



RS 9:2096 - Co-trustees

§2096. Co-trustees

If two or more trustees have the same powers, each shall participate in the administration of the trust and use reasonable care to prevent a co-trustee from committing a breach of trust and shall compel him to redress a breach of trust.

Acts 2015, No. 219, §1.



RS 9:2097 - Serving as officer of legal entity in which trust funds invested

§2097. Serving as officer of legal entity in which trust funds invested

A. No trustee of any trust created under the laws of this state shall serve as an officer, including without limitation the president, vice president, secretary, treasurer, manager, or managing partner of any legal entity formed after the trust is created, other than a corporate trustee, in which trust funds are invested unless the settlor so authorizes such action in the instrument creating the trust or by a subsequent modification thereof. However, this shall not restrict the investment of trust funds in any bank or savings and loan association with deposits therein insured by the Federal Deposit Insurance Corporation or by any other agency or instrumentality of the federal government.

B. Any trustee who violates the provisions of this section shall be subject to removal for cause by a court of competent jurisdiction. The beneficiary of any such trust may offer proof to the court of competent jurisdiction that a trustee is acting in violation of this section, and upon presentation of such proof, the court shall remove the trustee.

C. All laws or parts of laws in conflict herewith are hereby repealed, but the provisions hereof shall not be construed to repeal R.S. 9:2081 through R.S. 9:2096.

Acts 1968, No. 627, §§1 to 3; Acts 1997, No. 251, §1.



RS 9:2111 - Extent of powers

SUBPART C. POWERS OF THE TRUSTEE

§2111. Extent of powers

Except as stated in R.S. 9:2061 through 9:2066, a trustee shall exercise only those powers conferred upon him by the provisions of the trust instrument or necessary or appropriate to carry out the purposes of the trust and are not forbidden by the provisions of the trust instrument.



RS 9:2112 - Attachment of powers to office

§2112. Attachment of powers to office

All powers of a trustee shall be attached to the office and shall not be personal, unless it is otherwise provided by the trust instrument or by order of the proper court.



RS 9:2113 - Exercise of powers by two trustees

§2113. Exercise of powers by two trustees

If there are two trustees, the powers conferred upon them shall be exercised only by both of them, unless it is otherwise provided by the trust instrument or by order of the proper court.



RS 9:2114 - Three or more trustees; exercise of powers

§2114. Three or more trustees; exercise of powers

A power vested in three or more trustees may be exercised by a majority of the trustees, unless the trust instrument provides otherwise. A trustee who has not joined in exercising a power shall not be liable to the beneficiaries or to others for the consequences of that exercise, nor shall a dissenting trustee be liable for the consequences of an act in which he joins at the direction of the majority of trustees, if he expresses his dissent in writing to his co-trustees at or before the time of the joinder. Nothing in this section shall excuse a co-trustee from liability for inactivity in the administration of the trust nor for failure to attempt to prevent a breach of trust.



RS 9:2114.1 - Allocation of different powers to different trustees

§2114.1. Allocation of different powers to different trustees

A trust instrument may confer different powers upon different trustees, in which case each trustee acts independently with respect to those powers conferred upon him. As to powers not conferred upon him, he shall have no duties or liabilities as to the actions or inactions of the other trustees.

Acts 2015, No. 219, §1.



RS 9:2115 - Control of discretionary powers

§2115. Control of discretionary powers

If discretion is conferred upon a trustee with respect to the exercise of a power, its exercise shall not be subject to control by the court, except to prevent an abuse of discretion by a trustee.



RS 9:2116 - Repealed by Acts 2001, No. 520, 5.

§2116. Repealed by Acts 2001, No. 520, §5.



RS 9:2117 - Expenses that may be incurred

§2117. Expenses that may be incurred

A trustee may incur expenses necessary to carry out the purposes of the trust and not forbidden by the provisions of the trust instrument, and other expenses authorized by the provisions of the trust instrument.



RS 9:2118 - Lease of trust property

§2118. Lease of trust property

Unless the trust instrument provides otherwise, a trustee may enter into leases of trust property, including oil, gas, and mineral leases, either as lessor or lessee, for such periods and with such provisions as are reasonable, whether or not the term of the lease exceeds the term of the trust.

Amended by Acts 1968, No. 134, §1.



RS 9:2119 - Sale of trust property

§2119. Sale of trust property

A trustee may sell trust property unless the sale is forbidden in specific words by the trust instrument or unless it appears from the provisions of the trust instrument that the property is to be retained in kind. A settlor by the provisions of the trust instrument cannot forbid a sale of immovable property for a period beyond fifteen years from his death.



RS 9:2120 - Mortgage or pledge; borrowing

§2120. Mortgage or pledge; borrowing

A trustee may mortgage or pledge trust property, or borrow money on the credit of the trust estate and charge the trust estate therefor, unless the trust instrument provides otherwise.



RS 9:2121 - Compromise, arbitration, and abandonment of claims

§2121. Compromise, arbitration, and abandonment of claims

A trustee may compromise, submit to arbitration, or abandon claims affecting the trust property.



RS 9:2122 - Powers with respect to shares of stock

§2122. Powers with respect to shares of stock

A trustee may exercise all powers of holders of shares of stock or other securities, including the right to vote in person or by proxy.



RS 9:2123 - Stock subscription; incorporator; organizer; partnership; joint venture; limited liability company; other legal entities

§2123. Stock subscription; incorporator; organizer; partnership; joint venture; limited liability company; other legal entities

A trustee may acquire and subscribe for corporate shares, act as an incorporator or organizer, or become a member of a partnership, joint venture, limited liability company, or other legal entity, unless the trust instrument provides otherwise.

Acts 1997, No. 251, §1.



RS 9:2124 - Holding stock in name of nominee

§2124. Holding stock in name of nominee

A trustee owning stock may hold it in the name of a nominee, without mention of the trust in the stock certificate or stock registration book, provided that the trust records and all reports or accounts rendered by a trustee clearly show the ownership of the stock and the facts regarding its holding. A trustee shall be personally liable for any loss to the trust resulting from any act of the nominee in connection with stock so held.



RS 9:2125 - Contractual liability of trust

§2125. Contractual liability of trust

A. If a trustee makes a contract that is within his powers as trustee, or if a predecessor trustee has made such a contract, and if a cause of action arises thereon, the party in whose favor the cause of action has accrued may sue the trustee in his representative capacity. A judgment rendered in the action in favor of the plaintiff shall affect or be satisfied out of the trust property.

B. A beneficiary may intervene in such an action for the purpose of contesting the right of the plaintiff to recover.

C. The plaintiff may also hold a trustee who makes a contract personally liable on the contract, if the contract does not exclude personal liability. The addition of the word "trustee" or the words "as trustee" together with language identifying the trust, after the signature of a trustee to a contract, shall be deemed prima facie evidence of an intent to exclude a trustee from personal liability.



RS 9:2126 - Tort liability of trust

§2126. Tort liability of trust

A. If a trustee or his predecessor has incurred personal liability for a tort committed in the course of administration, the trustee in his representative capacity may be sued and collection had from the trust property, if the court determines in such an action:

(1) That the tort was a common incident of the kind of business activity in which the trustee or his predecessor was properly engaged for the trust; or

(2) That, although the tort was not a common incident of such an activity, neither a trustee nor his predecessor nor an officer or employee of the trustee or his predecessor was guilty of personal fault in incurring the liability; or

(3) That, although the tort does not fall within paragraphs (1) or (2) above, it increased the value of the trust property.

B. If the tort falls within paragraphs (1) or (2) of Sub-section A above, collection may be had of the full amount of damage proved and, if the tort falls within paragraph (3) of Sub-section A above, collection may be had only to the extent of the increase in the value of the trust property.

C. A beneficiary may intervene in such an action for the purpose of contesting the right of the plaintiff to recover.

D. A trustee may also be held personally liable for any tort committed by him or his agents or employees in the course of their employment, subject to the right of exoneration or reimbursement provided in R.S. 9:2191 through 9:2196.



RS 9:2127 - Standard of care in investing and management

§2127. Standard of care in investing and management

Unless the trust instrument provides otherwise, a trustee shall invest and manage trust property as a prudent investor. In satisfying this standard, the trustee shall consider the purposes, terms, distribution requirements, and other circumstances of the trust. A trustee's investment and management decisions are to be evaluated in the context of the trust property as a whole and as part of an overall investment strategy having risk and return objectives reasonably suited to the trust. In investing within the limitations of the foregoing standard, a trustee is authorized to retain and acquire every kind of property.

Acts 1986, No. 178, §1; Acts 1991, No. 665, §2; Acts 2001, No. 520, §1.



RS 9:2128 - Common trust funds

§2128. Common trust funds

A. A trustee may establish common trust funds for the investment of trust funds of which he is trustee or cotrustee and may invest in such common trust funds, if such investment is not prohibited by the trust instrument, and if the trustee procures the consent of his cotrustees to the investment; provided that:

(1) The records, reports, and accounts of each trust having an interest in the fund clearly show the extent of such interest; and

(2) The trustee himself has no interest in such fund; and

(3) The fractional part of the management fee charged by the trustee proportionate to the interest of each beneficiary shall not, when added to any other compensation charged by a trustee to a beneficiary, exceed the total amount of compensation which would have been charged to the beneficiary if no assets of the beneficiary had been invested in the fund; and

(4) The fund is maintained under a written plan that is on file at the office of the trustee and is available for inspection during business hours by any interested party; and

(5) The trustee has had prepared annually by a certified public accountant and placed on file with the trustee, a statement of the investment changes, income, disbursements, and a list of the current investments with a notation as to defaults, for the period since the last such statement. The trustee shall notify each beneficiary that a copy of the annual statement is available and will be furnished to the beneficiary on request; and

(6) Entrances into, and withdrawals from, such common trust fund are permitted only on those days upon which the assets comprising the fund are valued; and

(7) No funds are admitted to the common trust fund at a time when less than forty per centum of the value of the common trust fund is composed of cash or marketable investments for which quotations are readily available; and

(8) The fund is managed in accordance with any regulations pertaining thereto issued from time to time by the office of financial institutions; and

(9) On the termination of a trust interested in the common trust fund, the trustee shall terminate the interest of that trust and shall pay from cash in the common trust fund to the person or persons then entitled to the trust capital the then market value of the interest of the trust in the common trust fund.

B. If the trustee is restricted to certain investments, then he may invest only in common trust funds limited to such investments.

C. A trustee who has established a common trust fund for the investment of trust funds may also invest therein any other funds that he holds as a fiduciary, provided he procures the consent of his co-fiduciaries.

D. For the purpose of this Section, the term "trustee" shall include two or more trustees who are members of the same "affiliated group" as defined in Section 1504 of the Internal Revenue Code of 1954, as amended, with respect to any fund established pursuant to this Section, of which any of such trustee is trustee or cotrustee.

Acts 1986, No. 179, §1.



RS 9:2129 - Corporate trustees; deposit of securities in clearing corporation

§2129. Corporate trustees; deposit of securities in clearing corporation

A. Unless the trust instrument provides otherwise, a corporate trustee may deposit or arrange for deposit in a clearing corporation securities held by it as fiduciary or as agent for a fiduciary or nonfiduciary, provided the records maintained by the corporate trustee with respect to those securities disclose the capacity in which they are held.

B. Securities deposited in a clearing corporation may be registered in the name of either the clearing corporation or its nominee without disclosing the capacity in which they are held.

C. Securities deposited in a clearing corporation may be stored together with other securities of the same class of the same issuer also stored in the clearing corporation, but not the securities of the clearing corporation, and may be combined with such other securities into one or more securities of the same class of the same issuer.

Added by Acts 1983, No. 346, §1.



RS 9:2130 - Transfer of fiduciary accounts

§2130. Transfer of fiduciary accounts

A. Notwithstanding any other provision of this Chapter to the contrary, any two or more banks authorized to exercise fiduciary powers may enter into an agreement under which a bank domiciled in the state of Louisiana is substituted as fiduciary for each existing fiduciary account listed in the agreement. The agreement shall be filed with the commissioner of financial institutions for approval or other disposition within thirty days, and shall be accompanied by a fee to be determined by the commissioner by rule.

B. Following approval by the commissioner and not later than sixty days prior to the effective date of a substitution under this Section, the transferring bank shall send written notice of the substitution of fiduciary to each interested party for each fiduciary account listed in the agreement. For purposes of this Section, an interested party shall include only the following, each as may be appropriate to the respective fiduciary account:

(1) Each adult beneficiary.

(2) Each parent, tutor, or guardian of a minor beneficiary receiving or entitled to receive current distributions of income or principal.

(3) Each co-fiduciary.

(4) Each person who alone or acting in conjunction with others has the power to remove the transferring bank.

(5) Each surviving settlor.

(6) Each issuer of a security for which the transferring bank administers a fiduciary account.

(7) The plan sponsor of each employee benefit plan.

(8) The principal of each agency account.

(9) The curator of the person of each interdict under curatorship.

C. The notice shall be sent by United States mail to the person's current address as shown on the records of the transferring bank. If the transferring bank has no address on its records, the transferring bank shall make a reasonable attempt to ascertain the person's current address. The notice shall disclose the person's rights with respect to objecting to the transfer of the fiduciary account. Intentional failure to send the required notice renders the substitution of fiduciary ineffective, but an unintentional failure to send the required notice shall not impair the validity or effect of the substitution. If a substitution is determined to be ineffective because of a defect in the required notice, the actions taken by the substitute bank before the determination of the invalidity of the substitution shall be valid if the actions would have been valid if performed by the transferring bank.

D. Except as provided by this Subsection, the prospective designation in a will or other instrument of the transferring bank as fiduciary shall be considered designation of the substitute bank. However, the transferring bank and substitute bank may agree in writing to have the designation of the transferring bank as fiduciary of particular fiduciary accounts remain binding, or the creator of the fiduciary account may, by appropriate language in the document creating the fiduciary account, provide that the fiduciary account is not eligible for substitution under this Section.

E. Substitution under this Section shall be effective for all purposes on the effective date stated in the agreement between the two banks unless, not later than fifteen days prior to the effective date:

(1) An interested party entitled to notice under this Section who possesses the lawful authority to designate the trustee or successor trustee sends via certified mail a written objection to the proposed transfer of the particular account. Upon receipt of such objection, the transferring bank shall remove that account from the operation of the agreement. The transferring bank shall, upon the direction of such interested party, transfer the account to a qualified successor.

(2) Any other interested party entitled to notice under this Section files a written petition in a court of competent jurisdiction and venue seeking to have the substitution denied and serves the transferring bank and the substitute bank with a copy of the filed petition. The substitution may be denied if the court, on notice and hearing, determines that the substitution of fiduciary is a material detriment to the account or to the beneficiaries of the account.

F. Subsection E of this Section shall be cumulative to any applicable provisions for removal of a fiduciary or appointment of a successor fiduciary in any other statute or in the instrument creating the fiduciary relationship.

G. On the effective date of the substitution, the substitute bank shall succeed to all rights, title, and interest in all property that the transferring bank holds as fiduciary in the listed accounts, without the necessity of any instrument of transfer or conveyance, and the substitute bank shall, without the necessity of any judicial action or action by the creator of the fiduciary account, become fiduciary and perform all the duties and obligations and exercise all the powers and authority connected with or incidental to the fiduciary capacity in the same manner as if the substitute bank had been originally named or designated fiduciary. However, the transferring bank shall be responsible and liable for all actions taken by it while it acted as fiduciary.

H. A fiduciary account may be removed from the operation of the agreement by an amendment to the agreement filed with the commissioner prior to the effective date stated in the agreement.

Acts 1990, No. 191, §1; Acts 1991, No. 665, §1; Acts 2001, No. 532, §1, eff. June 21, 2001.



RS 9:2131 - Distributions

§2131. Distributions

A trustee may make a distribution of trust property in full ownership or undivided interests, prorata or non-prorata, after taking into account the values and tax attributes of the trust property.

Acts 2003, No. 480, §1.



RS 9:2141 - General rule

SUBPART D. ALLOCATION TO INCOME AND PRINCIPAL

§2141. General rule

A trust shall be administered with due regard to the respective interests of the beneficiaries in the allocation of receipts and expenditures.



RS 9:2142 - Allocation to beneficiaries of income and principal

§2142. Allocation to beneficiaries of income and principal

A trust receipt shall be credited, or an expenditure charged, to income or principal or partly to each:

(1) In accordance with the terms of the trust instrument, including any provision giving the trustee discretion, notwithstanding contrary provisions of this Subpart; or

(2) In accordance with the provisions of this Subpart, in the absence of contrary provisions of the trust instrument; or

(3) If no rule is provided in the trust instrument or this Subpart, entirely to principal.

Acts 1989, No. 114, §1; Acts 2001, No. 520, §2.



RS 9:2143 - Allocation to beneficiaries of usufruct and naked ownership

§2143. Allocation to beneficiaries of usufruct and naked ownership

A trust is administered with due regard to the respective interests of beneficiaries of usufruct and naked ownership in the allocation of receipts and expenditures if a receipt is credited or an expenditure is charged to the beneficiary of usufruct or the beneficiary of naked ownership or partly to each:

(1) In accordance with the terms of the trust instrument and the law regulating usufruct, notwithstanding contrary provisions of this Subpart;

(2) In accordance with the provisions of this Subpart, in the absence of applicable law regulating usufruct and if the trust instrument contains no provisions to the contrary;

(3) If neither of the preceding rules applies, in accordance with what is reasonable and equitable in view of the interests of those who are beneficiaries of usufruct as well as those who are beneficiaries of naked ownership, and in view of the manner in which men of ordinary prudence, discretion, and intelligence would act in the management of their own affairs.



RS 9:2144 - Income and principal distinguished

§2144. Income and principal distinguished

Receipts paid or delivered in return for the use of money or property forming a part of principal are income, unless this Sub-part expressly provides to the contrary.

Receipts paid or delivered as the consideration for the sale or other transfer of property forming a part of principal or as the replacement of property forming a part of principal are principal unless this Sub-part expressly provides to the contrary.



RS 9:2145 - When right to income arises

§2145. When right to income arises

The right of an income beneficiary to income from property in trust arises at the time prescribed in the trust instrument, or, if no time is prescribed and the person receiving the right to income is the first income beneficiary to receive a right to income from the property, then:

(1) At the time the property becomes subject to the trust, with respect to property transferred by inter vivos disposition;

(2) At the time when, under the laws regulating donations mortis causa, the legatee of the same type of legacy free of trust is entitled to receive income from such a legacy, with respect to property transferred by testamentary disposition.



RS 9:2146 - Apportionment of receipts when right to income arises

§2146. Apportionment of receipts when right to income arises

A. In the administration of property transferred in trust:

(1) Receipts due but not paid when the right of the first income beneficiary to receive income from the property arises shall be treated as accruing when due;

(2) Receipts in the form of periodic payments, other than corporate distributions to stockholders, not due when the right of the first income beneficiary to receive income from the property arises, shall be treated as accruing from day to day;

(3) Receipts in the form of corporate distributions to stockholders shall be treated as accruing on the date fixed for the determination of stockholders of record entitled to distribution, or, if no date is fixed, on the date of declaration of the distribution by the corporation;

(4) All other receipts shall be treated as accruing at the time of payment.

B. Receipts treated as accruing after the right of the first income beneficiary to receive income from the property arises, are income if they otherwise are income under the provisions of this Sub-part. Receipts treated as accruing at an earlier time are principal.



RS 9:2147 - Apportionment of receipts when right to income ceases

§2147. Apportionment of receipts when right to income ceases

Upon the termination of an income interest, the income beneficiary whose interest is terminated (or his heirs, legatees, or assignees) is entitled to:

(1) Income undistributed on the date of termination;

(2) Income due but not paid to the trustee on the date of termination;

(3) Income in the form of periodic payments, other than corporate distributions to stockholders, not due on the date of termination, accrued from day to day;

(4) Corporate distributions to stockholders paid as income after the termination of the interest if the date for determination of stockholders of record entitled to distribution is a date before the termination of the interest, or, in the event no date is fixed, if the date of declaration of the distribution by the corporation is a date before termination of the interest.



RS 9:2148 - Succession receipts

§2148. Succession receipts

Succession receipts shall be credited and succession expenditures shall be charged to a legacy in trust in accordance with the laws regulating donations mortis causa.



RS 9:2149 - Corporate distributions

§2149. Corporate distributions

A. Corporate distributions of shares of the distributing corporation, including distributions in the form of a stock split or stock dividend, are principal. A right to subscribe to shares or other securities issued by the distributing corporation accruing to stockholders on account of their stock ownership and the proceeds of any sale of the right are principal.

B. Except to the extent that the corporation indicates that some part of a corporate distribution is a settlement of preferred or guaranteed dividends accrued since the trustee became a stockholder or is in lieu of an ordinary cash dividend, a corporate distribution is principal if the distribution is pursuant to:

(1) A call of shares;

(2) A merger, consolidation, reorganization, or other plan by which assets of the corporation are acquired by another corporation; or

(3) A total or partial liquidation of the corporation, including any distribution that the corporation indicates is a distribution in total or partial liquidation, or any distribution of assets, other than cash, pursuant to a court decree or final administrative order by a government agency ordering distribution of the particular assets.

C. Distributions made from ordinary income by a regulated investment company or by a trust qualifying and electing to be taxed under federal law as a real estate investment trust are income. All other distributions made by the company or trust, including distributions from capital gains, depreciation, or depletion, whether in the form of cash or an option to take new stock or cash or an option to purchase additional shares, are principal.

D. All other corporate distributions are income, including cash dividends, distributions of, or rights to subscribe to, shares, securities, or obligations of corporations other than the distributing corporation, and the proceeds of the rights or of the property distributions, except as Sub-sections A, B, or C above provide otherwise.

E. If the distributing corporation gives a stockholder an option to receive a distribution either in cash or in its own shares, the distribution chosen is income, except as provided in Sub-sections B and C of this section.

F. A trustee may rely upon any statement of the distributing corporation as to any fact relevant under any provision of this Sub-part concerning the source or character of dividends or distributions of corporate assets.



RS 9:2150 - Bonds

§2150. Bonds

A. Bonds or other obligations for the payment of money are principal at their inventory value, except as provided in Sub-section B below. No provision shall be made for amortization of bond premiums or for accumulation for discount. The proceeds of sale, redemption, or other disposition of the bonds or obligations are principal.

B. The increment in value of a bond or other obligation for the payment of money payable at a future time in accordance with a fixed schedule of appreciation in excess of the price at which it was issued is income. The increment in value is distributable at the time provided in R.S. 9:1841 through 9:1847, R.S. 9:1891 through 9:1906, and R.S. 9:1961 through 9:1965, from the first principal cash available to the beneficiary who was the income beneficiary at the time of increment. If unrealized increment is distributed as income but out of principal, the principal shall be reimbursed for the increment when realized.



RS 9:2151 - Business operations

§2151. Business operations

If a trustee uses any part of the principal in the operation of a business of which, as trustee, he is a proprietor or a partner, the proceeds and losses of the business shall be allocated in accordance with what is reasonable and equitable in view of the interests of those entitled to income as well as of those entitled to principal, and in view of the manner in which men of ordinary prudence, discretion, and intelligence would act in the management of their own affairs.



RS 9:2152 - Proceeds of mineral interests

§2152. Proceeds of mineral interests

A. If any part of the principal consists of a right to receive royalties or overriding royalties, production from working interests or production payments, proceeds from net profits interests or payments for the right to extract minerals from immovable property, or other interests in oil, gas, and other minerals, the allocation of the proceeds of such interests shall be made as follows:

(1) If received as a delay rental on a lease, extension of payments on a lease, shut-in royalty, or bonus for the execution of a lease, the proceeds shall be allocated to income;

(2) If received from a production payment, then to the extent of any stated factor for interest or its equivalent, the proceeds shall be allocated to income; the balance of such proceeds shall be apportioned between principal and income by allocating to principal the fraction thereof that the unrecovered cost of the production payment bears to the remaining balance due upon the production payment (excluding any factor for interest or its equivalent) and by allocating the remainder of such proceeds to income;

(3) If received from a royalty, overriding royalty, limited royalty, or working interest, net profits interest, or from any other interest in oil, gas, or other minerals, not specifically covered in this section, such proceeds shall be allocated to principal until such time as the cost for such interest (including both tangible and intangible drilling cost) has been fully recovered; thereafter, such proceeds shall be apportioned between principal and income so that twenty-seven and one-half percent of the gross proceeds (but not to exceed fifty percent of the net proceeds remaining after payment of all expenses, direct and indirect, computed without allowances for depletion) shall be allocated to a reserve for depletion to be added to principal and the balance of the gross proceeds, after payment therefrom of all expenses, direct and indirect, shall be allocated to income.

B. This section is not applicable to timber, water, soil, sod, dirt, turf, mosses, shells, gravel, or other natural resources.



RS 9:2153 - Timber

§2153. Timber

If part of the principal consists of land from which timber may be removed, the receipts from taking the timber from the land shall be allocated in accordance with what is reasonable and equitable in view of the interests of those entitled to income as well as of those entitled to principal, and in view of the manner in which men of ordinary prudence, discretion, and intelligence would act in the management of their own affairs.



RS 9:2154 - Other property subject to depletion

§2154. Other property subject to depletion

Except as provided in R.S. 9:2152 and 9:2153, if the principal consists of property subject to depletion, receipts from the property not in excess of five percent of its inventory value are income, and the balance is principal.



RS 9:2155 - Underproductive property

§2155. Underproductive property

A portion of the net proceeds of sale of any part of principal that has not produced an average net income (including the value of any beneficial use of the property by the income beneficiary) of at least one percent per annum of its inventory value for more than a year shall be treated as delayed income to which the income beneficiary is entitled as provided in this section. The net proceeds of sale are the gross proceeds received, including the value of any property received in substitution for the property disposed of, less expenses, including income taxes, incurred in disposition and less carrying charges accrued while the property was underproductive.

The sum allocated as delayed income is the difference between the net proceeds and the amount that, had it been invested at simple interest at four percent per annum while the property was underproductive, would have produced the net proceeds. That sum, plus any carrying charges and expenses previously charged against income while the property was underproductive, less any income received by the income beneficiary from the property and less the value of any beneficial use of the property by the income beneficiary, is income, and the balance is principal.

Property becomes underproductive at the beginning of the year in which it fails to produce an average net income of at least one percent per annum.

If there are successive income beneficiaries, the delayed income shall be divided among them or their heirs, legatees, or assignees according to the length of the period during which each was entitled to income.

If principal subject to this section is disposed of by conversion into property that cannot be apportioned easily, the income beneficiary is entitled to the net income from the substituted property while it is held. If within five years after the conversion the substituted property has not been further converted into easily apportionable property, no allocation as provided in this section shall be made.

This section does not apply to any period during which the trustee is under an express direction not to sell or dispose of the principal or to any period before the income from a legacy begins to accrue to the benefit of the income beneficiary.



RS 9:2156 - Charges

§2156. Charges

A. The following charges shall be made against income:

(1) Ordinary expenses incurred or accrued in connection with the administration, management, or preservation of the trust property;

(2) A reasonable allowance for depreciation on property subject to depreciation under generally accepted accounting principles, but no allowance shall be made for depreciation of that portion of immovable property used by a beneficiary as a residence;

(3) One-half of court costs, attorney's fees, and other fees on periodic accounting, unless the court directs otherwise;

(4) Court costs, attorney's fees, and other fees on other accountings or judicial proceedings if the matter primarily concerns the income interest, unless the court directs otherwise;

(5) One-half of the trustee's regular compensation, whether based on a percentage of principal or income;

(6) Expenses reasonably incurred by the trustee for the management and application of income;

(7) A tax levied upon receipts defined as income under this Sub-part or the trust instrument and payable by the trustee;

(8) Interest accrued on an indebtedness.

B. If charges against income are of unusual amount, the trustee may by means of reserves or other reasonable means charge them over a reasonable period and withhold from distribution sums sufficient to produce substantial regularity in distributions.

C. The following charges shall be made against principal:

(1) Extraordinary expenses incurred or accrued in connection with the administration, management, or preservation of the trust property;

(2) Expenses incurred in making a capital improvement to principal, including special taxes and assessments;

(3) Expenses incurred in investing and reinvesting principal;

(4) One-half of court costs, attorney's fees, and other fees on periodic accounting, unless the court directs otherwise;

(5) Court costs, attorney's fees, and other fees on other accountings or judicial proceedings if the matter primarily concerns the principal interest, unless the court directs otherwise;

(6) Expenses incurred in maintaining or defending an action to construe the trust or to protect the trust or the trust property;

(7) One-half of the trustee's regular compensation, whether based on a percentage of principal or income;

(8) All the trustee's special compensation;

(9) A tax levied upon profit, gain, or other receipts allocated to principal notwithstanding denomination of the tax as an income tax by the taxing authority;

(10) The amount of an estate tax apportioned to the trust, including interest and penalties;

(11) The principal of an indebtedness;

(12) All other expenses not chargeable to income.

D. If the payment of special taxes and assessments produces an addition to the value of the trust property, the trustee shall reserve out of income and add to principal a reasonable allowance for the depreciation of the improvement under generally accepted accounting principles, although the improvement was not made directly to the trust property.

E. Regularly recurring charges shall be apportioned to the same extent and in the same manner that receipts are apportioned under R.S. 9:2145 through 9:2147.

Acts 2010, No. 175, §2.



RS 9:2157 - Inventory value defined

§2157. Inventory value defined

The term "inventory value," as used in this Subpart, means the cost of property purchased by the trustee and the market value of other property at the time it became subject to the trust, but in the case of a testamentary trust the trustee may use any value finally determined for the purposes of an estate tax.

Acts 2010, No. 175, §2.



RS 9:2158 - Power to adjust

SUBPART E. POWER TO ADJUST

§2158. Power to adjust

A. A trustee may make an adjustment between principal and income when the interest of one or more beneficiaries is defined by reference to the "income" of a trust, and the trustee determines, after taking into account the allocations for the year under Subpart D of this Part, that the adjustment is necessary in order for the trustee to satisfy his duty to be fair and reasonable to all the beneficiaries, taking into account the purposes of the trust.

B. When income is distributed during the year, the income can be determined based on the adjustment to be made for the year. The adjustment to be made for the year can be determined in a way that causes the total amount distributed to the income beneficiary during the year to be equal to a percentage of the value of the trust property at the end of the prior year or at the end of an average of up to three prior years.

C. The authority to make an adjustment under this Section is subject to the limitations set forth hereafter in this Subpart.

Acts 2001, No. 520, §4; Acts 2015, No. 219, §1.



RS 9:2159 - When the power to adjust is denied

§2159. When the power to adjust is denied

A trustee shall not make an adjustment under R.S. 9:2158:

(1) If the existence or exercise of the power to adjust would cause ineligibility for the estate-tax or gift-tax marital deduction or charitable deduction.

(2) That diminishes the value for gift-tax purposes of the income interest in a trust to which a person transfers property with intent to qualify for a gift tax exclusion;

(3) If possessing or exercising the power to make an adjustment causes an individual to be treated as the owner of all or part of the trust for income tax purposes, and the individual would not be treated as the owner if the trustee did not possess the power to make an adjustment; or

(4) If the terms of the trust instrument clearly deny the trustee the power to make adjustments.

Acts 2001, No. 520, §4; Acts 2003, No. 480, §1.



RS 9:2160 - Adjustment benefiting trustee

§2160. Adjustment benefiting trustee

A trustee may not make an adjustment under R.S. 9:2158 that benefits himself, directly or indirectly, unless all of the current beneficiaries consent or the proper court authorizes such adjustment after notice to all current beneficiaries.

Acts 2001, No. 520, §4.



RS 9:2161 - Adjustment beyond percentage limit

§2161. Adjustment beyond percentage limit

A. A court order shall be required in order for the trustee to make an adjustment from principal to income under R.S. 9:2158 if the amount of the adjustment from principal, when added to the amount of the net income of the trust for the year, exceeds five percent of the net fair market value of the assets of the trust at the beginning of the year.

B. A court order shall be required in order for the trustee to make an adjustment from income to principal under R.S. 9:2158 if the amount of the adjustment from income reduces the net income for the year below five percent of the net fair market value of the assets of the trust at the beginning of the year.

Acts 2001, No. 520, §4.



RS 9:2162 - General provisions regarding court orders affecting adjustments

§2162. General provisions regarding court orders affecting adjustments

A trustee may apply for a court order under R.S. 9:2160 or 2161, or to obtain approval from the court of any other decision to adjust or not to adjust under R.S. 9:2158. The following provisions apply to such an action:

(1) The proceeding shall be governed by R.S. 9:2233(A).

(2) All current beneficiaries of the trust must approve the adjustment or be given the opportunity to oppose it.

(3) A trustee's decision to adjust or not to adjust shall be approved by the court if the trustee's petition sets forth the reasons for the adjustment, or decision not to adjust, the facts upon which the trustee relies, and an explanation of how the income and principal beneficiaries will be affected, unless a beneficiary establishes that the adjustment, or decision not to adjust, would be an abuse of the trustee's discretion.

(4) An order may authorize adjustments, or non-adjustments, for future years as well as the current year, subject to the right of a person in a subsequent year who is at that time a current beneficiary of the trust to apply to the proper court to have the order modified or rescinded.

(5) For purposes of this Subpart, the "current beneficiaries" of a trust as of any date are the persons who are then the principal beneficiaries of the trust and the persons to whom the trustee is then required or permitted to distribute the income of the trust.

Acts 2001, No. 520, §4.



RS 9:2163 - Remedies

§2163. Remedies

If a court determines that a trustee has abused his discretion in making or failing to make an adjustment under R.S. 9:2158, the court shall restore the beneficiaries to the positions they would have occupied if the trustee had not abused his discretion, according to the following rules:

(1) When the abuse of discretion has resulted in no distribution to a beneficiary or a distribution that is too small, the court shall require the trustee to distribute from the trust to the beneficiary an amount that the court determines will restore the beneficiary to an appropriate economic position.

(2) When the abuse of discretion has resulted in a distribution to a beneficiary that is too large, the court shall require the trustee to withhold an amount from one or more future distributions to the beneficiary or require the beneficiary to return some or all of the distribution to the trust.

(3) When the court is unable, by means of Paragraphs (1) and (2), to restore the beneficiaries, the trust, or both to the positions they would have occupied if the trustee had not abused his discretion, the court may require the trustee to pay an appropriate amount from his own funds to one or more of the beneficiaries or the trust or both.

Acts 2001, No. 520, §4.



RS 9:2171 - Individual and corporate trustees

SUBPART E. THE TRUSTEE'S BOND

§2171. Individual and corporate trustees

An individual trustee shall furnish security for the faithful performance of his duties, unless the trust instrument dispenses with security. A corporate trustee need not furnish security unless security is required by the trust instrument.

The amount and type of security shall be approved by the proper court if not provided for in the trust instrument.



RS 9:2172 - Security required by court

§2172. Security required by court

On the application of any interested party, the proper court may compel a trustee to furnish security adequate to protect the interests of a beneficiary even if the trustee is not otherwise required to furnish security.



RS 9:2173 - Increasing, diminishing, or dispensing with trustee's security by court

§2173. Increasing, diminishing, or dispensing with trustee's security by court

On the application of any interested party, the proper court may increase, diminish, or dispense with the trustee's security.



RS 9:2181 - General rule

PART VI. COMPENSATION AND INDEMNITY OF THE TRUSTEE

SUBPART A. COMPENSATION OF THE TRUSTEE

§2181. General rule

A trustee is entitled to reasonable compensation from the trust estate for his services as trustee, unless the trust instrument provides otherwise or unless the trustee waives compensation.



RS 9:2182 - Effect of breach of trust upon compensation

§2182. Effect of breach of trust upon compensation

If a trustee commits a breach of trust, the proper court in its discretion may deny him all compensation, allow him a reduced compensation, or allow him full compensation.



RS 9:2191 - Indemnity for expenses properly incurred

SUBPART B. INDEMNITY OF THE TRUSTEE

§2191. Indemnity for expenses properly incurred

A trustee is entitled to indemnity from the trust estate for expenses properly incurred by him in the administration of the trust, unless the trust instrument provides otherwise.



RS 9:2192 - Indemnity for expenses not properly incurred

§2192. Indemnity for expenses not properly incurred

If an expense is not properly incurred in the administration of a trust, a trustee is entitled to indemnity from the trust estate for such an expense to the extent that he has thereby conferred a benefit upon the trust estate, unless the trust instrument provides to the contrary, or unless the circumstances make it inequitable to allow him indemnity.

If an expense is not properly incurred in the administration of a trust, a trustee is entitled to indemnity from the trust estate for the full amount of the expense, if the transaction in which the expense is incurred is of such a character that the beneficiary is in a position either to reject or accept it and he accepts it.



RS 9:2193 - Liability of beneficiary

§2193. Liability of beneficiary

If the trust estate is not sufficient to indemnify a trustee for expenses properly incurred by him in the administration of a trust, a beneficiary shall be personally liable only if the trustee can show an express or implied contract between that beneficiary and himself that would entitle the trustee to indemnity.



RS 9:2194 - Charge on beneficiary's interest

§2194. Charge on beneficiary's interest

If a beneficiary is liable to a trustee as such, his interest in the trust estate is subject to a charge for the amount of his liability; but a trustee is not entitled to a charge on a beneficiary's interest in the trust estate to secure a beneficiary's liability not connected with the administration of the trust, unless the beneficiary contracts to give him such a charge.



RS 9:2195 - Charge on beneficiary's interest; advance or loan of trust money

§2195. Charge on beneficiary's interest; advance or loan of trust money

If a trustee makes an advance or loan of trust money to a beneficiary, the beneficiary's interest is subject to a charge for the repayment of the amount advanced or lent.



RS 9:2196 - Indemnity for tort liability

§2196. Indemnity for tort liability

A. A trustee who has incurred personal liability for a tort committed in the administration of the trust is entitled to indemnity from the trust estate if:

(1) The tort was a common incident of the kind of business activity in which the trustee was properly engaged for the trust, or,

(2) Although the tort was not a common incident of such activity, if neither the trustee nor an officer or employee of the trustee was guilty of personal fault in incurring the liability.

B. If a trustee has committed a tort that has increased the value of the trust property, he is entitled to indemnity from the trust estate to the extent of the increase in value, even though he would not otherwise be entitled to indemnity.



RS 9:2201 - General rule

PART VII. LIABILITIES OF THE TRUSTEE

§2201. General rule

If a trustee commits a breach of trust he shall be chargeable with:

(1) A loss or depreciation in value of the trust estate resulting from a breach of trust; or

(2) A profit made by him through breach of trust; or

(3) A profit that would have accrued to the trust estate if there had been no breach of trust.



RS 9:2202 - Loss not resulting from breach of trust

§2202. Loss not resulting from breach of trust

A trustee is not liable to a beneficiary for a loss or depreciation in value of the trust property, or for a failure to make a profit not resulting from a breach of trust.



RS 9:2203 - Balancing losses against gains

§2203. Balancing losses against gains

A trustee who is liable for a loss occasioned by one breach of trust cannot reduce the amount of his liability by deducting the amount of a gain that has accrued through another distinct breach of trust; but if the two breaches of trust are not distinct, a trustee is accountable only for the net gain or chargeable only for the net loss resulting therefrom.



RS 9:2204 - Liability of successor trustee

§2204. Liability of successor trustee

A trustee shall not be liable to a beneficiary for a breach of trust committed by a predecessor trustee, unless he:

(1) Knows or should know of a situation constituting a breach of trust committed by his predecessor and improperly permits it to continue; or

(2) Neglects to take proper steps to compel the predecessor to deliver the trust property to him; or

(3) Neglects to take proper steps to redress a breach of trust committed by the predecessor.



RS 9:2205 - Liability of co-trustee

§2205. Liability of co-trustee

A trustee shall not be liable to a beneficiary for a breach of trust committed by a co-trustee, unless he:

(1) Participates in a breach of trust committed by his co-trustee;

(2) Delegates improperly the administration of the trust to his co-trustee;

(3) Conceals, approves, or acquiesces in a breach of trust committed by his co-trustee;

(4) Enables his co-trustee to commit a breach of trust by his failure to exercise reasonable care in the administration of the trust; or

(5) Neglects to take proper steps to compel his co-trustee to redress a breach of trust.



RS 9:2206 - Relief from liability by trust instrument

§2206. Relief from liability by trust instrument

A. The trust instrument may relieve the trustee from liability, except as provided in Sub-sections B and C of this section.

B. A provision in the trust instrument is not effective to relieve the trustee from liability for breach of the duty of loyalty to a beneficiary or for breach of trust committed in bad faith.

C. A provision in the trust instrument is not effective to relieve the trustee from liability if it is inserted as a result of an abuse by the trustee of a fiduciary or confidential relationship to the settlor.



RS 9:2207 - Relief from liability by beneficiary

§2207. Relief from liability by beneficiary

A competent beneficiary who is acting with knowledge of the material facts and whose action is not improperly induced by the conduct of a trustee may, by written instrument delivered to a trustee, relieve a trustee from liabilities that otherwise would be imposed upon him. The instrument shall not be effective if it purports to limit a trustee's liability for improperly advancing money or conveying property to a beneficiary of a spendthrift trust or a trust under which a beneficiary's right to alienate is restricted, or if it limits prospectively and in general terms a trustee's liability for breach of the duty of loyalty to a beneficiary, or for breach of trust in bad faith.



RS 9:2208 - Relief from liability by proper court

§2208. Relief from liability by proper court

The proper court for cause shown and upon notice to an interested beneficiary may excuse a trustee wholly or partly from liability for a breach of trust if the trustee acted honestly and reasonably.



RS 9:2221 - Remedies against trustee

PART VIII. REMEDIES OF THE BENEFICIARY

§2221. Remedies against trustee

A beneficiary of a trust may institute an action:

(1) To compel a trustee to perform his duties as trustee;

(2) To enjoin a trustee from committing a breach of trust;

(3) To compel a trustee to redress a breach of trust;

(4) To remove a trustee.



RS 9:2222 - Remedies against third persons

§2222. Remedies against third persons

A trustee is the proper plaintiff to sue to enforce a right of the trust estate, except that a beneficiary may sue to enforce such a right, in order to protect his own interest, in an action against:

(1) A trustee and an obligor, if the trustee improperly refuses, neglects, or is unable for any reason, to bring an action against the obligor; or

(2) An obligor, if there is no trustee or the trustee cannot be subjected to the jurisdiction of the proper court.



RS 9:2231 - Causes of action; procedure

PART IX. ACTIONS

§2231. Causes of action; procedure

If a cause or right of action accrues to a beneficiary against a trustee or a settlor or both, to a trustee against a beneficiary or a settlor or both, or to a settlor against a beneficiary or a trustee or both, the action may be by summary proceeding.



RS 9:2232 - Injunctive relief

§2232. Injunctive relief

If irreparable injury, loss, or damage will otherwise result, the injunctive relief authorized by Articles 3601 through 3613 of the Code of Civil Procedure may be granted to a beneficiary as against a trustee or a settlor or both, to a trustee against a beneficiary or a settlor or both, or to a settlor against a beneficiary or a trustee or both.



RS 9:2233 - Instructions

§2233. Instructions

A. A trustee, a beneficiary, or a settlor in an ordinary or a summary proceeding may apply to the proper court for instructions concerning the trust instrument, the interpretation of the instrument, or the administration of the trust. An order of a proper court issued pursuant to such an application shall be full authority to act in accordance thereunder, and a trustee shall be fully protected from all claims of any person who has or who may subsequently acquire an interest in the trust property.

B. A trustee may apply for instructions in ex parte proceedings. The order issued therein will protect a third party relying on the order, but will not exonerate a trustee from liability to a settlor or a beneficiary.



RS 9:2234 - Prescription

§2234. Prescription

A. An action for damages by a beneficiary against a trustee for any act, omission, or breach of duty shall be brought within two years of the date that the trustee renders, by actual delivery or mail to the beneficiary, or if the beneficiary lacks legal capacity, the beneficiary's legal representative, to the last known address of the beneficiary and that of the legal representative if any, an accounting for the accounting period in which the alleged act, omission, or breach of duty arising out of the matters disclosed therein occurred. However, such actions shall in all events, even as to actions within two years of disclosure, be filed within three years of the date that the trustee renders an accounting for the accounting period in which the alleged act, omission, or breach of duty occurred. If a beneficiary is a minor when a trustee's accounting for the accounting period in which the alleged act, omission, or breach of duty occurred is rendered, the prescriptive period of two years begins to run from the day he reaches the age of eighteen years.

B. Any action by a beneficiary against a trustee other than those described on Subsection A of this Section is prescribed by two years beginning from the date that the trustee renders his final account to the beneficiary.

C. The provisions of this Section are remedial and apply to all causes of action for damages without regard to the date when the alleged act, omission, or breach of duty occurred. The two-year and three-year periods of limitation provided for in this Section are peremptive periods within the meaning of Civil Code Article 3458, and in accordance with Civil Code Article 3461 may not be renounced, interrupted, or suspended. Notwithstanding the foregoing, a beneficiary shall have one year from July 9, 1999, to bring an action for damages against a trustee arising out of an act, omission, or breach of duty for a transaction disclosed in any prior accounting.

D. Notwithstanding any other provision of law, all actions brought in the state against any trustee, the prescriptive and peremptive period shall be governed exclusively by this Section.

Amended by Acts 1980, No. 309, §1; Acts 1999, No. 966, §1, eff. July 9, 1999.



RS 9:2235 - Proper court

§2235. Proper court

The proper court for an action under this Chapter shall be determined as follows:

A.(1) In the case of an inter vivos trust, the proper court shall be the district court of any parish that the trust instrument effectively designates as the proper court.

(2) If the trust instrument fails to designate a proper court for an inter vivos trust, any of the following are proper courts:

(a) The district court of the parish in which a settlor was domiciled when the trust was created.

(b) If the trust has a trustee domiciled in Louisiana, the district court of the parish in which a trustee is domiciled.

(c) If the trust has no trustee domiciled in Louisiana, the district court in which the agent for service of process of any nonresident trustee is domiciled.

(3) If the trust instrument fails to designate a proper court for an inter vivos trust, and none of the courts specified in Paragraph (2) of this Subsection are available, the proper court shall be the Nineteenth Judicial District Court.

B. In the case of a testamentary trust, the proper court shall be the district court of the parish having jurisdiction over the settlor's succession, which shall continue as the proper court unless the settlor in the trust instrument has designated a proper court. In that event, the settlor's designation shall be effective after the trustee is put into possession of the entire legacy.

C. The foregoing notwithstanding, in the case of a testamentary trust after the trustee is put into possession of the entire legacy, and in the case of any inter vivos trust, the proper court shall be any court agreed to by all trustees, beneficiaries, and living settlors.

D. Once a matter regarding an inter vivos trust has been litigated in a district court, that court shall continue as the sole proper court absent the agreement described in Subsection C of this Section.

E. Amendments to a trust instrument that attempt to designate a proper court after institution of an action shall have no effect on the selection of the proper court.

Acts 2010, No. 390, §1.



RS 9:2241 - General rule

PART X. DESIGNATION OF ATTORNEY OR REGISTERED AGENT

§2241. General rule

The trustee shall select the attorney to handle legal matters relating to the trust. The appointment of an attorney in the trust instrument is not binding on the trustee.

Acts 1983, No. 622, §1; Acts 2003, No. 480, §1; Acts 2008, No. 325, §1.



RS 9:2242 - Registered agent for service of process

§2242. Registered agent for service of process

A.(1) Any trust created to provide for the payment of settlement of claims or judgments as provided in R.S. 22:46(9)(b) or to pool liabilities as provided in R.S. 23:1195 may appoint a registered agent for service of process. The registered agent may be an individual who is a resident of this state or a partnership or professional law corporation which is authorized to practice law in this state. Legal process and other notices or demands may be served on the trust by service upon the registered agent and, if the registered agent is a partnership, upon any partner.

(2) Written notice of the full name and post office address of the registered agent and a notarized affidavit of acknowledgment and acceptance signed by the registered agent shall be delivered by hand or United States mail to the secretary of state. The failure to deliver a notarized affidavit of acknowledgment and acceptance as required by this Subsection shall not be a defense to proper service of process on the trust. The address of the registered agent may be changed by the registered agent or trust filing written notice of the change with the secretary of state. A copy of the change of address shall also be filed with the recorder of mortgages of the parish of the domicile of the trust. Notice of the change of the name of a professional law corporation or partnership as registered agent shall be filed in the same manner within thirty days after the change.

(3) A registered agent may resign and his resignation shall be effective when written notice thereof has been given to the trust, the secretary of state, and the recorder of mortgages of the parish in which the trust is domiciled. When the registered agent resigns, or if the trust ceases to maintain a registered agent, a successor registered agent may be appointed by the trust within thirty days after the resignation or other event which terminated the tenure of the former registered agent. The full name and post office address of the successor registered agent shall be certified in writing, signed in the name of the trust by at least one trustee, and filed with the secretary of state and the appropriate recorder of mortgages. Upon compliance with the provisions of this Section, including the requirement of a notarized affidavit of acceptance, the successor registered agent shall be vested with the powers of the registered agent succeeded.

B. The secretary of state and each recorder of mortgages of the parish where the trust is domiciled shall keep, for public inspection, a permanent record of registered agents, showing all changes and the date thereof.

Acts 2008, No. 325, §1.



RS 9:2251 - Severability of provisions of trust instrument

PART XI. VALIDATION

§2251. Severability of provisions of trust instrument

If a provision in the trust instrument is invalid for any reason, the intended trust does not fail, unless the invalid provision cannot be separated from the other provisions without defeating the purpose of the trust.



RS 9:2252 - Saving clause

§2252. Saving clause

Trusts heretofore created and any provisions or dispositions therein made shall be governed by the laws in effect at the time of their creation. Unless otherwise provided in the trust instrument, trusts created prior to the effective date of this Code shall be governed in all administrative and procedural matters by the provisions of this Code and not by laws in effect at the time of creation of such trusts, and trusts created prior to the adoption of any amendment to this Code shall be governed in administrative and procedural matters by the provisions of the amendment.

Amended by Acts 1968, No. 137, §1.



RS 9:2260.1 - Definitions

CHAPTER 1-A. UNIFORM CUSTODIAL TRUST ACT

§2260.1. Definitions

As used in this Chapter:

(1) "Adult" means an individual who has attained the age of eighteen years.

(2) "Beneficiary" means an individual for whom property has been transferred to or held under a declaration of trust by a custodial trustee for the individual's use and benefit under this Chapter.

(3) "Court" means a court of competent jurisdiction.

(4) "Curator" means a person appointed or qualified by a court to manage the estate of an individual or a person legally authorized to perform substantially the same functions.

(5) "Custodial trust property" means an interest in property transferred to or held under a declaration of trust by a custodial trustee under this Chapter and the income from and proceeds of that interest.

(6) "Custodial trustee" means a person designated as trustee of a custodial trust under this Chapter or a substitute or successor to the person designated.

(7) "Incapacitated" means lacking the ability to manage property and business affairs effectively by reason of mental illness, mental deficiency, physical illness or disability, chronic use of drugs, chronic intoxication, confinement, detention by a foreign power, disappearance, minority, or other disabling cause.

(8) "Legal representative" means a personal representative, tutor, or curator.

(9) "Member of the beneficiary's family" means a beneficiary's spouse, descendant, stepchild, parent, stepparent, grandparent, brother, sister, uncle, or aunt, whether of the whole or half blood or by adoption.

(10) "Person" means an individual, corporation, business trust, estate, trust, partnership, joint venture, association, or any other legal or commercial entity.

(11) "Personal representative" means an executor, administrator, or representative of a decedent's estate, a person legally authorized to perform substantially the same functions, or a successor to any of them.

(12) "State" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(13) "Transferor" means a person who creates a custodial trust by transfer or declaration.

(14) "Trust company" means a financial institution, corporation, or other legal entity, authorized to exercise general trust powers.

(15) "Tutor" means a person appointed or qualified by a court to act as guardian of a minor's property or a person legally authorized to perform substantially the same functions.

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.2 - Custodial trust; general

§2260.2. Custodial trust; general

A. A person may create a custodial trust of property by a written transfer of the property to another person, evidenced by registration or by other instrument of transfer, executed in any lawful manner naming as beneficiary an individual, who may be the transferor, in which the transferee is designated, in substance, as custodial trustee under the Louisiana Uniform Custodial Trust Act.

B. A person may create a custodial trust of property by a written declaration, evidenced by registration of the property or by other instrument of declaration executed in any lawful manner, describing the property and naming as beneficiary an individual other than the declarant, in which the declarant as titleholder is designated, in substance, as custodial trustee under the Louisiana Uniform Custodial Trust Act. A registration or other declaration of trust for the sole benefit of the declarant is not a custodial trust under this Chapter.

C. Title to custodial trust property is in the custodial trustee and the beneficial interest is in the beneficiary.

D. Except as provided in Subsection E, a transferor may not terminate a custodial trust.

E. The beneficiary, if not incapacitated, or the curator of an incapacitated beneficiary, may terminate a custodial trust by delivering to the custodial trustee a writing signed by the beneficiary or curator declaring the termination. If not previously terminated, the custodial trust terminates on the death of the beneficiary.

F. Any person may augment existing custodial trust property by the addition of other property pursuant to this Chapter.

G. The transferor may designate or authorize the designation of a successor custodial trustee in the trust instrument.

H. This Chapter does not displace or restrict other means of creating trusts. A trust the terms of which do not conform to this Chapter may be enforceable according to its terms under other law.

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.3 - Custodial trustee for future payment or transfer

§2260.3. Custodial trustee for future payment or transfer

A. A person having the right to designate the recipient of property payable or transferable upon a future event may create a custodial trust upon the occurrence of the future event by designating in writing the recipient, followed in substance by: "as custodial trustee for ___________________ (name of beneficiary) under the Louisiana Uniform Custodial Trust Act".

B. Persons may be designated as substitute or successor custodial trustees to whom the property must be paid or transferred in the order named if the first designated custodial trustee is unable or unwilling to serve.

C. A designation under this Section may be made in a will, a trust, a deed, a multiple-party account, an insurance policy, an instrument exercising a power of appointment, or a writing designating a beneficiary of contractual rights. Otherwise, to be effective, the designation must be registered with or delivered to the fiduciary, payor, issuer, or obligor of the future right.

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.4 - Form and effect of receipt and acceptance by custodial trustee; jurisdiction

§2260.4. Form and effect of receipt and acceptance by custodial trustee; jurisdiction

A. Obligations of a custodial trustee, including the obligation to follow directions of the beneficiary, arise under this Chapter upon the custodial trustee's acceptance, express or implied, of the custodial trust property.

B. The custodial trustee's acceptance may be evidenced by a writing stating in substance:

"CUSTODIAL TRUSTEE'S RECEIPT AND ACCEPTANCE

I, _______________(name of custodial trustee) acknowledge receipt of the custodial trust property described below or in the attached instrument and accept the custodial trust as custodial trustee for _______________(name of beneficiary) under the Louisiana Uniform Custodial Trust Act. I undertake to administer and distribute the custodial trust property pursuant to the Louisiana Uniform Custodial Trust Act. My obligations as custodial trustee are subject to the directions of the beneficiary unless the beneficiary is designated as, is, or becomes incapacitated. The custodial trust property consists of ______________________________.

Dated:_________________________

______________________________

(Signature of Custodial Trustee)"

C. Upon accepting custodial trust property, a person designated as custodial trustee under this Chapter is subject to personal jurisdiction of the court with respect to any matter relating to the custodial trust.

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.5 - Transfer to custodial trustee by fiduciary or obligor; facility of payment

§2260.5. Transfer to custodial trustee by fiduciary or obligor; facility of payment

A. Unless otherwise directed by an instrument designating a custodial trustee pursuant to R.S. 9:2260.3, a person, including a fiduciary other than a custodial trustee, who holds property of or owes a debt to an incapacitated individual not having a curator may make a transfer to an adult member of the beneficiary's family or to a trust company as custodial trustee for the use and benefit of the incapacitated individual. If the value of the property or the debt exceeds twenty thousand dollars, the transfer is not effective unless authorized by the court.

B. A written acknowledgment of delivery, signed by a custodial trustee, is a sufficient receipt and discharge for property transferred to the custodial trustee pursuant to this Section.

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.6 - Multiple beneficiaries; separate custodial trusts; survivorship

§2260.6. Multiple beneficiaries; separate custodial trusts; survivorship

A. Beneficial interests in a custodial trust created for multiple beneficiaries are deemed to be separate custodial trusts of equal undivided interests for each beneficiary. Except in a transfer or declaration for the use and benefit of a husband and wife, for whom survivorship is presumed, a right of survivorship does not exist unless the instrument creating the custodial trust specifically provides for survivorship. For purposes of this Section, "survivorship" means right of accretion.

B. Custodial trust property held under this Chapter by the same custodial trustee for the use and benefit of the same beneficiary may be administered as a single custodial trust.

C. A custodial trustee of custodial trust property held for more than one beneficiary shall separately account to each beneficiary pursuant to R.S. 9:2260.7 and 2260.15 for the administration of the custodial trust.

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.7 - General duties of custodial trustee

§2260.7. General duties of custodial trustee

A. If appropriate, a custodial trustee shall register or record the instrument vesting title to custodial trust property.

B. If the beneficiary is not incapacitated, a custodial trustee shall follow the directions of the beneficiary in the management, control, investment, or retention of the custodial trust property. In the absence of effective contrary direction by the beneficiary while not incapacitated, the custodial trustee shall observe the standard of care that would be observed by a prudent person dealing with property of another and is not limited by any other law restricting investments by fiduciaries. However, a custodial trustee, in the custodial trustee's discretion, may retain any custodial trust property received from the transferor. If a custodial trustee has a special skill or expertise or is named custodial trustee on the basis of representation of special skill or expertise, the custodial trustee shall use that skill or expertise.

C. Subject to Subsection B, a custodial trustee shall take control of and collect, hold, manage, invest, and reinvest custodial trust property.

D. A custodial trustee at all times shall keep custodial trust property of which the custodial trustee has control, separate from all other property in a manner sufficient to identify it clearly as custodial trust property of the beneficiary. Custodial trust property, the title to which is subject to recordation, is so identified if an appropriate instrument so identifying the property is recorded, and custodial trust property subject to registration is so identified if it is registered, or held in an account in the name of the custodial trustee, designated in substance: "as custodial trustee for _______________(name of beneficiary) under the Louisiana Uniform Custodial Trust Act".

E. A custodial trustee shall keep records of all transactions with respect to custodial trust property, including information necessary for the preparation of tax returns, and shall make the records and information available at reasonable times to the beneficiary or legal representative of the beneficiary.

F. The exercise of a durable power of attorney for an incapacitated beneficiary is not effective to terminate or direct the administration or distribution of a custodial trust.

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.8 - General powers of custodial trustee

§2260.8. General powers of custodial trustee

A. A custodial trustee, acting in a fiduciary capacity, has all the rights and powers over custodial trust property which an adult owner has over individually owned property, but a custodial trustee may exercise those rights and powers in a fiduciary capacity only.

B. This Section does not relieve a custodial trustee from liability for a violation of R.S. 9:2260.7.

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.9 - Use of custodial trust property

§2260.9. Use of custodial trust property

A. A custodial trustee shall pay to the beneficiary or expend for the beneficiary's use and benefit so much or all of the custodial trust property as the beneficiary, while not incapacitated, may direct from time to time.

B. If the beneficiary is incapacitated, the custodial trustee shall expend so much or all of the custodial trust property as the custodial trustee considers advisable for the use and benefit of the beneficiary and individuals who were supported by the beneficiary when the beneficiary became incapacitated, or who are legally entitled to support by the beneficiary. Expenditures may be made in the manner, when, and to the extent that the custodial trustee determines suitable and proper, without court order and without regard to other support, income, or property of the beneficiary.

C. A custodial trustee may establish checking, savings, or other similar accounts of reasonable amounts under which either the custodial trustee or the beneficiary may withdraw funds from, or draw checks against, the accounts. Funds withdrawn from, or checks written against, the account by the beneficiary are distributions of custodial trust property by the custodial trustee to the beneficiary.

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.10 - Determination of incapacity; effect

§2260.10. Determination of incapacity; effect

A. The custodial trustee shall administer the custodial trust as for an incapacitated beneficiary in the event of any of the following:

(1) The custodial trust was created under R.S. 9:2260.5.

(2) The transferor has so directed in the instrument creating the custodial trust.

(3) The custodial trustee has determined that the beneficiary is incapacitated.

B. A custodial trustee may determine that the beneficiary is incapacitated in reliance upon any of the following:

(1) Previous direction or authority given by the beneficiary while not incapacitated, including direction or authority pursuant to a durable power of attorney.

(2) The certificate of the beneficiary's physician.

(3) Other persuasive evidence.

C. If a custodial trustee for an incapacitated beneficiary reasonably concludes that the beneficiary's incapacity has ceased, or that circumstances concerning the beneficiary's ability to manage property and business affairs have changed since the creation of a custodial trust directing administration as for an incapacitated beneficiary, the custodial trustee may administer the trust as for a beneficiary who is not incapacitated.

D. On petition of the beneficiary, the custodial trustee, or other person interested in the custodial trust property or the welfare of the beneficiary, the court shall determine whether the beneficiary is incapacitated.

E. Absent a determination of incapacity of the beneficiary under Subsection B or D, a custodial trustee who has reason to believe that the beneficiary is incapacitated shall administer the custodial trust in accordance with the provisions of this Chapter applicable to an incapacitated beneficiary.

F. Incapacity of a beneficiary does not terminate any of the following:

(1) The custodial trust.

(2) Any designation of a successor custodial trustee.

(3) Rights or powers of the custodial trustee.

(4) Any immunities of third persons acting on instructions of the custodial trustee.

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.11 - Exemption of third person from liability

§2260.11. Exemption of third person from liability

A third person in good faith and without a court order may act on instructions of, or otherwise deal with, a person purporting to make a transfer as, or purporting to act in the capacity of, a custodial trustee. In the absence of knowledge to the contrary, the third person is not responsible for determining any of the following:

(1) The validity of the purported custodial trustee's designation.

(2) The propriety of, or the authority under this Chapter for, any action of the purported custodial trustee.

(3) The validity or propriety of an instrument executed or instruction given pursuant to this Chapter either by the person purporting to make a transfer or declaration or by the purported custodial trustee.

(4) The propriety of the application of property vested in the purported custodial trustee.

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.12 - Liability to third person

§2260.12. Liability to third person

A. A claim based on a contract entered into by a custodial trustee acting in a fiduciary capacity, an obligation arising from the ownership or control of custodial trust property, or a tort committed in the course of administering the custodial trust may be asserted by a third person against the custodial trust property by proceeding against the custodial trustee in a fiduciary capacity, whether or not the custodial trustee or the beneficiary is personally liable.

B. A custodial trustee is not personally liable to a third person either:

(1) On a contract properly entered into in a fiduciary capacity unless the custodial trustee fails to reveal that capacity or to identify the custodial trust in the contract.

(2) For an obligation arising from control of custodial trust property or for a tort committed in the course of the administration of the custodial trust unless the custodial trustee is personally at fault.

C. A beneficiary is not personally liable to a third person for an obligation arising from beneficial ownership of custodial trust property or for a tort committed in the course of administration of the custodial trust unless the beneficiary is personally in possession of the custodial trust property giving rise to the liability or is personally at fault.

D. Subsections B and C do not preclude actions or proceedings to establish liability of the custodial trustee or beneficiary to the extent the person sued is protected as the insured by liability insurance.

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.13 - Declination, resignation, incapacity, death, or removal of custodial trustee; designation of successor custodial trustee

§2260.13. Declination, resignation, incapacity, death, or removal of custodial trustee; designation of successor custodial trustee

A. Before accepting the custodial trust property, a person designated as custodial trustee may decline to serve by notifying the person who made the designation, the transferor, or the transferor's legal representative. If an event giving rise to a transfer has not occurred, the substitute custodial trustee designated under R.S. 9:2260.3 becomes the custodial trustee, or, if a substitute custodial trustee has not been designated, the person who made the designation may designate a substitute custodial trustee pursuant to R.S. 9:2260.3. In other cases, the transferor or the transferor's legal representative may designate a substitute custodial trustee.

B. A custodial trustee who has accepted the custodial trust property may resign by means of any of the following:

(1) Delivering written notice to a successor custodial trustee, if any, the beneficiary and, if the beneficiary is incapacitated, to the beneficiary's curator, if any.

(2) Transferring, or registering, or recording an appropriate instrument relating to the custodial trust property, in the name of, and delivering the records to, the successor custodial trustee identified under Subsection C.

C. If a custodial trustee or successor custodial trustee is ineligible, resigns, dies, or becomes incapacitated, the successor designated under R.S. 9:2260.2(G) or 2260.3 becomes custodial trustee. If there is no effective provision for a successor, the beneficiary, if not incapacitated, may designate a successor custodial trustee. If the beneficiary is incapacitated, or fails to act within ninety days after the ineligibility, resignation, death, or incapacity of the custodial trustee, the beneficiary's curator becomes successor custodial trustee. If the beneficiary does not have a curator or the curator fails to act, the resigning custodial trustee may designate a successor custodial trustee.

D. If a successor custodial trustee is not designated pursuant to Subsection C, the transferor, the legal representative of the transferor or of the custodial trustee, an adult member of the beneficiary's family, the tutor or curator of the beneficiary, a person interested in the custodial trust property, or a person interested in the welfare of the beneficiary may petition the court to designate a successor custodial trustee.

E. A custodial trustee who declines to serve or resigns, or the legal representative of a deceased or incapacitated custodial trustee, as soon as practicable, shall put the custodial trust property and records in the possession and control of the successor custodial trustee. The successor custodial trustee may enforce the obligation to deliver custodial trust property and records and becomes responsible for each item as received.

F. A beneficiary, the beneficiary's curator, an adult member of the beneficiary's family, a tutor of the person of the beneficiary, a person interested in the custodial trust property, or a person interested in the welfare of the beneficiary may petition the court to remove the custodial trustee for cause and designate a successor custodial trustee, to require the custodial trustee to furnish a bond or other security for the faithful performance of fiduciary duties, or for other appropriate relief.

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.14 - Expenses, compensation, and bond of custodial trustee

§2260.14. Expenses, compensation, and bond of custodial trustee

Except as otherwise provided in the instrument creating the custodial trust, in an agreement with the beneficiary, or by court order, a custodial trustee:

(1) Is entitled to reimbursement from custodial trust property for reasonable expenses incurred in the performance of fiduciary services.

(2) Has a noncumulative election, to be made no later than six months after the end of each calendar year, to charge a reasonable compensation for fiduciary services performed during that year.

(3) Need not furnish a bond or other security for the faithful performance of fiduciary duties.

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.15 - Reporting and accounting by custodial trustee; determination of liability of custodial trustee

§2260.15. Reporting and accounting by custodial trustee; determination of liability of custodial trustee

A.(1) Upon the acceptance of custodial trust property, the custodial trustee shall provide a written statement describing the custodial trust property and shall thereafter provide a written statement of the administration of the custodial trust property as follows:

(a) Once each year.

(b) Upon request at reasonable times by the beneficiary or the beneficiary's legal representative.

(c) Upon resignation or removal of the custodial trustee.

(d) Upon termination of the custodial trust.

(2) The statements must be provided to the beneficiary or to the beneficiary's legal representative, if any. Upon termination of the beneficiary's interest, the custodial trustee shall furnish a current statement to the person to whom the custodial trust property is to be delivered.

B. A beneficiary, the beneficiary's legal representative, an adult member of the beneficiary's family, a person interested in the custodial trust property, or a person interested in the welfare of the beneficiary may petition the court for an accounting by the custodial trustee or the custodial trustee's legal representative.

C. A successor custodial trustee may petition the court for an accounting by a predecessor custodial trustee.

D. In an action or proceeding under this Chapter or in any other proceeding, the court may require or permit the custodial trustee or the custodial trustee's legal representative to account. The custodial trustee or the custodial trustee's legal representative may petition the court for approval of final accounts.

E. If a custodial trustee is removed, the court shall require an accounting and order delivery of the custodial trust property and records to the successor custodial trustee and the execution of all instruments required for transfer of the custodial trust property.

F. On petition of the custodial trustee or any person who could petition for an accounting, the court, after notice to interested persons, may issue instructions to the custodial trustee or review the propriety of the acts of the custodial trustee or the reasonableness of compensation determined by the custodial trustee for the services of the custodial trustee or others.

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.16 - Limitations of action against custodial trustee

§2260.16. Limitations of action against custodial trustee

A. Except as provided in Subsection C, unless previously barred by adjudication, consent, or prescription, a claim for relief against a custodial trustee for accounting or breach of duty is barred as to a beneficiary, a person to whom custodial trust property is to be paid or delivered, or the legal representative of an incapacitated or deceased beneficiary or payee who either:

(1) Has received a final account or statement fully disclosing the matter unless an action or proceeding to assert the claim is commenced within two years after receipt of the final account or statement; or

(2) Has not received a final account or statement fully disclosing the matter unless an action or proceeding to assert the claim is commenced within three years after the termination of the custodial trust.

B. Except as provided in Subsection C, a claim for relief to recover from a custodial trustee for fraud, misrepresentation, or concealment related to the final settlement of the custodial trust or concealment of the existence of the custodial trust is barred unless an action or proceeding to assert the claim is commenced within five years after the termination of the custodial trust.

C. A claim for relief is not barred by this Section if the claimant:

(1) Is a minor, until the earlier of two years after the claimant becomes an adult or dies.

(2) Is an incapacitated adult, until two years after any of the following, whichever occurs first:

(a) The appointment of a curator.

(b) The removal of the incapacity.

(c) The death of the claimant.

(3) Was an adult, now deceased, who was not incapacitated, until two years after the claimant's death if he died less than five years after termination of the custodial trust.

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.17 - Distribution on termination

§2260.17. Distribution on termination

A. Upon termination of a custodial trust, the custodial trustee shall transfer the unexpended custodial trust property to one of the following:

(1) To the beneficiary, if not incapacitated or deceased.

(2) To the curator or other recipient designated by the court for an incapacitated beneficiary.

(3) Upon the beneficiary's death, in the following order:

(a) As last directed in a writing signed by the deceased beneficiary while not incapacitated and received by the custodial trustee during the life of the deceased beneficiary.

(b) To the survivor of multiple beneficiaries if survivorship, or right of accretion, is provided for pursuant to R.S. 9:2260.6.

(c) As designated in the instrument creating the custodial trust.

(d) To the estate of the deceased beneficiary.

B. If, when the custodial trust would otherwise terminate, the distributee is incapacitated, the custodial trust continues for the use and benefit of the distributee as beneficiary until the incapacity is removed or the custodial trust is otherwise terminated.

C. Death of a beneficiary does not terminate the power of the custodial trustee to discharge obligations of the custodial trustee or beneficiary incurred before the termination of the custodial trust.

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.18 - Methods and forms for creating custodial trusts

§2260.18. Methods and forms for creating custodial trusts

A. If a transaction, including a declaration with respect to or a transfer of specific property, otherwise satisfies applicable law, the criteria of R.S. 9:2260.2 are satisfied by either of the following:

(1) The execution and either delivery to the custodial trustee or recording of an instrument in substantially the following form:

"TRANSFER UNDER THE LOUISIANA

UNIFORM CUSTODIAL TRUST ACT

I, _______________(name of transferor or name and representative capacity if a fiduciary), transfer to _______________(name of trustee other than transferor), as custodial trustee for _______________(name of beneficiary) as beneficiary and _______________as distributee on termination of the trust in absence of direction by the beneficiary under the Louisiana Uniform Custodial Trust Act, the following: (insert a description of the custodial trust property legally sufficient to identify and transfer each item of property).

Dated:____________________

_________________________

(Signature)"

(2) The execution and the recording or giving notice of its execution to the beneficiary of an instrument in substantially the following form:

"DECLARATION OF TRUST UNDER THE LOUISIANA

UNIFORM CUSTODIAL TRUST ACT

I, _______________(name of owner of property), declare that henceforth I hold as custodial trustee for _______________(name of beneficiary other than transferor) as beneficiary and _______________as distributee on termination of the trust in absence of direction by the beneficiary under the Louisiana Uniform Custodial Trust Act, the following: (insert a description of the custodial trust property legally sufficient to identify and transfer each item of property).

Dated:____________________

_________________________

(Signature)"

B. Customary methods of transferring or evidencing ownership of property may be used to create a custodial trust, including any of the following:

(1) Registration of a security in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, designated in substance: "as custodial trustee for _______________(name of beneficiary) under the Louisiana Uniform Custodial Trust Act".

(2) Delivery of a certificated security, or a document necessary for the transfer of an uncertificated security, together with any necessary endorsement, to an adult other than the transferor or to a trust company as custodial trustee, accompanied by an instrument in substantially the form prescribed in Paragraph A(1).

(3) Payment of money or transfer of a security held in the name of a broker or a financial institution or its nominee to a broker or financial institution for credit to an account in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, designated in substance: "as custodial trustee for _______________(name of beneficiary) under the Louisiana Uniform Custodial Trust Act".

(4) Registration of ownership of a life or endowment insurance policy or annuity contract with the issuer in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, designated in substance: "as custodial trustee for _______________(name of beneficiary) under the Louisiana Uniform Custodial Trust Act."

(5) Delivery of a written assignment to an adult other than the transferor or to a trust company whose name in the assignment is designated in substance by the words: "as custodial trustee for _______________(name of beneficiary) under the Louisiana Uniform Custodial Trust Act".

(6) Irrevocable exercise of a power of appointment, pursuant to its terms, in favor of a trust company, an adult other than the donee of the power, or the donee who holds the power if the beneficiary is other than the donee, whose name in the appointment is designated in substance: "as custodial trustee for _______________(name of beneficiary) under the Louisiana Uniform Custodial Trust Act".

(7) Delivery of a written notification or assignment of a right to future payment under a contract to an obligor which transfers the right under the contract to a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, whose name in the notification or assignment is designated in substance: "as custodial trustee for _______________(name of beneficiary) under the Louisiana Uniform Custodial Trust Act".

(8) Execution, delivery, and recordation of a conveyance of an interest in real property in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, designated in substance: "as custodial trustee for _______________(name of beneficiary) under the Louisiana Uniform Custodial Trust Act".

(9) Issuance of a certificate of title by an agency of a state or of the United States which evidences title to tangible personal property which is either:

(a) Issued in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, designated in substance: "as custodial trustee for _______________(name of beneficiary) under the Louisiana Uniform Custodial Trust Act"; or

(b) Delivered to a trust company or an adult other than the transferor or endorsed by the transferor to that person, designated in substance: "custodial trustee for _______________(name of beneficiary) under the Louisiana Uniform Custodial Trust Act".

(10) Execution and delivery of an instrument of gift to a trust company or an adult other than the transferor, designated in substance: "as custodial trustee for _______________(name of beneficiary) under the Louisiana Uniform Custodial Trust Act".

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.19 - Applicable law

§2260.19. Applicable law

A. This Chapter applies to a transfer or declaration creating a custodial trust that refers to this Chapter if, at the time of the transfer or declaration, the transferor, beneficiary, or custodial trustee is a resident of or has its principal place of business in this state or custodial trust property is located in this state. The custodial trust remains subject to this Chapter despite a later change in residence or principal place of business of the transferor, beneficiary, or custodial trustee, or removal of the custodial trust property from this state.

B. A transfer made pursuant to an act of another state substantially similar to this Chapter is governed by the law of that state and may be enforced in this state.

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.20 - Uniformity of application and construction

§2260.20. Uniformity of application and construction

This Chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this Chapter among states enacting it.

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.21 - Short title

§2260.21. Short title

This Chapter may be cited as the "Louisiana Uniform Custodial Trust Act".

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2262.1 - Definitions

CHAPTER 1-B. FOREIGN TRUSTS

§2262.1. Definitions

A. As used in this Chapter, "foreign trust" shall mean any of the following:

(1) A trust which by the terms of the trust instrument is governed by the law of a jurisdiction other than Louisiana.

(2) A trust of which the settlor was domiciled in a jurisdiction other than Louisiana at the time the trust was created.

B. As used in this Chapter, "institutional trustee" shall mean an entity entitled to serve as a trustee pursuant to the provisions of R.S. 9:1783(A)(2) and (B).

Acts 2001, No. 890, §1.



RS 9:2262.2 - Recordation of instruments

§2262.2. Recordation of instruments

A. If at any time the trust property of a foreign trust includes immovables or other property in Louisiana the title to which must be recorded in order to affect third persons, a trustee shall file the trust instrument, an extract of trust, or a copy of the trust instrument or extract of trust certified by the clerk of court for the parish in which the original trust instrument or extract of trust was filed, for record in each parish in which the property is located. Nevertheless, if the trust instrument contains a transfer of immovable property or other property the title to which must be recorded in order to affect third persons, a trustee shall file the trust instrument for record in the parish in which the property is located.

B.(1) For purposes of recording an extract of a trust instrument, such an extract of a trust instrument either shall be in such form and contain such information as may be lawful under the law of the jurisdiction which the parties have expressly chosen to govern the trust, or shall be executed by either the settlor or the trustee and shall include all of the following:

(a) The name of the trust, if any.

(b) A statement as to whether the trust is revocable or irrevocable.

(c) The name of each settlor.

(d) The name of each trustee and name or other description of the beneficiary or beneficiaries.

(e) The date of execution of the trust.

(f) Any limitation or restriction on the power of the trustee to alienate, lease, or encumber immovable property contained in the trust instrument.

(g) Any other provisions of the trust instrument as the party executing the extract deems useful.

(2) When an extract of trust is recorded pursuant to Subsection A of this Section, any limitation or restriction in the trust instrument on the power of the trustee to alienate, lease or encumber immovable property shall not be effective against third persons unless it is recited in the extract of trust.

(3) The provisions of this Section authorizing the filing of an extract of the trust instrument or a clerk-certified copy of the trust instrument or extract of trust without a description of the property are remedial and shall be applied retroactively to any trust extract or clerk-certified copy of either the trust instrument or extract of trust theretofore filed for record which is in substantial compliance with the provisions of this Subsection, and such extract or clerk-certified copy shall affect third persons as of the date of recordation. If the extract of an inter vivos trust instrument or clerk-certified copy thereof is recorded, the failure of the trust instrument to be in the form required by R.S. 9:2262.4 shall not be effective against third persons, who shall be immune from claims based on the failure of the trust instrument to be in the form required by R.S. 9:2262.4.

Acts 2001, No. 890, §1; Acts 2012, No. 740, §1; Acts 2016, No. 544, §1.



RS 9:2262.3 - Authority to convey

§2262.3. Authority to convey

The authority of a trustee of a foreign trust or his representative to execute and deliver a conveyance of immovable property situated in Louisiana may be evidenced in any manner that is lawful under the law which the parties have expressly chosen to govern the trust.

Acts 2001, No. 890, §1.



RS 9:2262.4 - Form

§2262.4. Form

A trust instrument executed outside this state in the manner prescribed by, and in conformity with, the law of the place of its execution, or the law of the settlor's domicile, at the time of its execution shall be deemed to be legally executed and shall have the same force and effect in this state as if executed in the manner prescribed by the laws of this state, provided the trust instrument is in writing and subscribed by the settlor.

Acts 2001, No. 890, §1.



RS 9:2263 - Trust for the care of an animal

CHAPTER 1-C. TRUST FOR THE CARE AND BENEFIT OF AN ANIMAL

§2263. Trust for the care of an animal

A. A trust may be created to provide for the care of one or more animals that are in being and ascertainable on the date of the creation of the trust.

B. The trust instrument may designate a caregiver for each animal. An animal's caregiver will have the custody of the animal and be responsible for its care. If no caregiver is designated or if the designated or appointed caregiver is unable or unwilling to serve, the trustee shall appoint or act as the caregiver.

C. The trust instrument may designate a person to enforce the provisions of the trust. If no person is designated or if the designated person is unable or unwilling to serve, the settlor or any of his successors or a caregiver may enforce the trust.

D. Trust property may be used only for the care of each animal and for reasonable compensation and expenses of the trustee and the caregiver.

E. If the proper court determines that the value of the trust substantially exceeds the amount required to care for each animal and for reasonable compensation and expenses of the trustee and the caregiver, the court may terminate the trust as to the excess portion.

F. The trust shall terminate upon the death of the last surviving animal provided for in the trust instrument.

G. The trust instrument may designate a person to receive the property upon partial or complete termination of the trust. In the absence of a designation, the trust property shall be distributed upon termination to the settlor, if living, or to the settlor's successors.

H. A trust instrument that provides for the care of one or more animals shall be liberally construed to sustain its effectiveness and to fulfill the intent of the settlor.

I. Unless otherwise required by the trust instrument or the proper court, a trustee is not required to post security or provide an accounting.

J. In all matters for which no provision is made in this Section, a trust for the care of an animal shall be governed by the provisions of the Louisiana Trust Code.

Acts 2015, No. 219, §1.



RS 9:2271 - Charitable purpose; beneficiary; conditions,

CHAPTER 2. DONATIONS FOR CHARITABLE PURPOSES

PART I. TRUSTS FOR CHARITABLE PURPOSES

§2271. Charitable purpose; beneficiary; conditions

A charitable trust is created when a person makes a donation inter vivos or mortis causa in trust for the relief of poverty, the advancement of education or religion, the promotion of health, governmental or municipal purposes, or other purposes the achievement of which is beneficial to society. The trust instrument may be specific or general in the statement of its purposes and may include any conditions that are not contrary to law or good morals. The charitable trust may have as its purpose to benefit one or more institutional beneficiaries. An "institutional beneficiary" is a trust, corporation, or other entity that has any of the foregoing purposes and is a current mandatory or discretionary beneficiary. Otherwise, the beneficiaries of the trust shall be selected by the trustee or any other person, pursuant to the terms of the trust instrument.

Acts 2008, No. 637, §1, eff. Jan. 1, 2009.



RS 9:2272 - Trustees

§2272. Trustees

The trust instrument may designate the trustee or trustees or provide a method for their designation, including provision for the appointment of additional trustees and successor trustees. If the trust has no trustee or fewer trustees than the instrument requires, the vacancy shall be filled in the following order: pursuant to the procedures set forth in the trust instrument; or, if no effective procedure is set forth, by a majority of the remaining trustees; or, if a majority cannot agree or the office of trustee is vacant, by agreement of a majority in interest of the institutional beneficiaries; or, if there are no institutional beneficiaries or they cannot agree, by the proper court upon the application of any person. The trustee appointed by the proper court shall be a person described in R.S. 9:2273(2). Notice and an opportunity to be heard shall be given to the trustees, the institutional beneficiaries, and any person appointed to enforce the trust pursuant to R.S. 9:2275. If there are no trustees, institutional beneficiaries, or persons appointed to enforce the trust, notice shall be given to the attorney general.

Acts 2008, No. 637, §1, eff. Jan. 1, 2009.



RS 9:2273 - Who may be trustee

§2273. Who may be trustee

Only the following persons may serve as a trustee of a trust established by this Part:

(1) A natural person enjoying full capacity to contract who is a citizen or resident alien of the United States.

(2) A federally insured depository institution organized under the laws of Louisiana, another state, or of the United States, or a financial institution or trust company authorized to exercise trust or fiduciary powers under the laws of Louisiana or of the United States.

Acts 2003, No. 480, §1; Acts 2008, No. 637, §1, eff. Jan. 1, 2009.



RS 9:2274 - Application of Louisiana Trust Code

§2274. Application of Louisiana Trust Code

Whenever the law pertaining to charitable trusts is silent, the Louisiana Trust Code shall apply, but no provision of the Louisiana Trust Code or other law shall be applied to invalidate a trust or any provision thereof permitted by this Part, or to prevent a charitable tax deduction or to affect adversely the trust's tax-exempt charitable status.

Acts 2008, No. 637, §1, eff. Jan. 1, 2009.



RS 9:2275 - Trust enforcement

§2275. Trust enforcement

A. Any of the following persons may petition the court to enforce the trust:

(1) A settlor or a universal successor of a settlor.

(2) A trustee.

(3) An institutional beneficiary.

(4) A person appointed in the trust instrument for this purpose.

(5) The attorney general.

B. Enforcement of the trust includes but is not limited to actions to accomplish any of the following:

(1) Compel a trustee to perform his duties, such as the duty to render an annual account.

(2) Enjoin a trustee from committing a breach of trust.

(3) Compel a trustee to redress a breach of trust.

(4) Remove a trustee.

Acts 2008, No. 637, §1, eff. Jan. 1, 2009.



RS 9:2276 - Repealed by Acts 2008, No. 637, §2, eff. Jan. 1, 2009.

§2276. Repealed by Acts 2008, No. 637, §2, eff. Jan. 1, 2009.



RS 9:2277 - Repealed by Acts 2008, No. 637, §2, eff. Jan. 1, 2009.

§2277. Repealed by Acts 2008, No. 637, §2, eff. Jan. 1, 2009.



RS 9:2278 - Repealed by Acts 2008, No. 637, §2, eff. Jan. 1, 2009.

§2278. Repealed by Acts 2008, No. 637, §2, eff. Jan. 1, 2009.



RS 9:2279 - Repealed by Acts 2008, No. 637, §2, eff. Jan. 1, 2009.

§2279. Repealed by Acts 2008, No. 637, §2, eff. Jan. 1, 2009.



RS 9:2280 - Repealed by Acts 2008, No. 637, §2, eff. Jan. 1, 2009.

§2280. Repealed by Acts 2008, No. 637, §2, eff. Jan. 1, 2009.



RS 9:2281 - Definition of terms used in R.S. 9:2282

§2281. Definition of terms used in R.S. 9:2282

As used in R.S. 9:2282, the following words and phrases shall have the meanings ascribed to them in this Section:

(1) The term "Trust" shall be limited to express or implied trusts created for educational, charitable or religious purposes where all or a substantial part of the corpus thereof shall have been contributed by the local beneficiaries (as hereinafter defined), or by their predecessor beneficiaries; and where said corpus shall consist of real or personal property situated within the state of Louisiana. R.S. 9:2282 shall have no application to private trusts, either express or implied; to trusts administered by any public governmental authority; to Roman Catholic educational, charitable or religious trusts; or to trusts for educational, charitable or religious purposes where all or a substantial portion of the corpus shall not have been contributed by the local beneficiaries thereof, or by their predecessor beneficiaries.

(2) The term "local beneficiaries" shall mean those persons residing within the state of Louisiana who shall have contributed (or whose predecessor beneficiaries shall have contributed) all or a substantial part of the corpus of the trust, as above defined, and who shall locally, immediately, and directly enjoy the benefits of such trust.

(3) The term "majority of beneficiaries" shall be defined as sixty-six and two-thirds per cent of the adult local beneficiaries residing within the state of Louisiana and enjoying locally and immediately and directly the benefits of such trust.

Acts 1960, No. 346, §1.



RS 9:2282 - Method of transfer of control of educational, charitable or religious trusts; grounds

§2282. Method of transfer of control of educational, charitable or religious trusts; grounds

When a majority of the local beneficiaries of any educational, charitable or religious Trust (all as defined in R.S. 9:2281) shall determine that there exists a deep-seated and irreconcilable hostility or tension between them and any or all of the trustees or others in authority exercising control over the administration of such Trust; then, and in such event, said majority of the local beneficiaries may file a petition in the District Court of the parish wherein any part of the corpus of said Trust is situated, setting forth the grounds for relief as stated herein and praying for a decree of the court discharging all existing trustees and all others in authority exercising control over the administration of such trust (by whatever name designated) and for the appointment of other trustees who shall, upon their appointment and qualification in conformity with the terms of the decree of the court, thereupon become vested with complete control and authority over the corpus of said Trust. All successor-trustees so appointed and qualified shall be citizens of the state of Louisiana, residing within the jurisdiction of the court appointing them, and who shall be a local beneficiary as defined in R.S. 9:2281(2). However, before entering a decree removing the existing trustees and all others in authority exercising control over the administration of such Trust and appointing successor-trustees, the Court shall first find affirmatively that the conditions set forth in this Section as alleged in the petition actually exist. The acting trustees and all others in authority with respect to said Trust shall be made parties defendant to the petition; shall be summoned in the manner provided by law; and shall be afforded every statutory right to plead, answer or except to the petition filed against them, and to appear and be heard in opposition thereto.

Acts 1960, No. 346, §2.



RS 9:2283 - Governing instrument; contents

§2283. Governing instrument; contents

A. Notwithstanding any provision in this Section or in the governing instrument to the contrary (except as provided in Subsection C of this Section), the governing instrument of each trust that is a private foundation described in Section 509 of the Internal Revenue Code1 (including each nonexempt charitable trust described in Section 4947(a)(1) of the Code2 that is treated as a private foundation) and the governing instrument of each nonexempt split-interest trust described in Section 4947(a)(2) of the Code3 (but only to the extent that Section 508(e) of the Code4 is applicable to such nonexempt split-interest trust under Section 4947(a)(2) of the Code) shall be deemed to contain the following provisions: the trust shall make distributions at such time and in such manner as not to subject the trust to tax under Section 4942 of the Code;5 the trust shall not engage in any act of self-dealing that would subject it to tax under Section 4941 of the Code;6 the trust shall not retain any excess business holdings that would subject it to tax under Section 4943 of the Code;7 the trust shall not make any investments that would subject it to tax under Section 4944 of the Code;8 and the trust shall not make any taxable expenditures that would subject it to tax under Section 4945 of the Code.9

B. The trustee of any trust described in Subsection A of this Section (with the consent of the settlor, if then living and competent to give consent) may, without judicial proceedings, amend the governing instrument to expressly include the provisions required by Section 508(e) of the Code by executing a written amendment to the trust.

C. The trustee of any trust described in Subsection A of this Section (with the consent of the settlor, if then living and competent to give consent) may, without judicial proceedings, amend such trust to expressly exclude the application of Subsection A of this Section by executing a written amendment to the trust instrument.

D. All references in this Section to the "Code" are to the United States Internal Revenue Code of 1986, as amended, and all references in this Section to specific sections of the Code include corresponding provisions of any subsequent federal tax laws.

Added by Acts 1971, No. 154, §1; Acts 2008, No. 637, §1, eff. Jan. 1, 2009.

1 26 U.S.C.A. §509.

2 26 U.S.C.A. §4947(a)(1).

3 26 U.S.C.A. §4947(a)(2).

4 26 U.S.C.A. §508(e).

5 26 U.S.C.A. §4942.

6 26 U.S.C.A. §4941.

7 26 U.S.C.A. §4943.

8 26 U.S.C.A. §4944.

9 26 U.S.C.A. §4945.



RS 9:2290 - Perpetual duration

PART II. DURATION OF CHARITABLE TRUSTS

§2290. Perpetual duration

A charitable trust shall have perpetual duration unless the trust instrument provides otherwise.

Acts 2008, No. 637, §1, eff. Jan. 1, 2009.



RS 9:2291 - Termination of small trust

§2291. Termination of small trust

If the value of the assets of a charitable trust is less than one hundred thousand dollars, the trustees may terminate the charitable trust. In such a case, the trustees shall distribute the trust property to the institutional beneficiaries or, if there are no institutional beneficiaries, in a manner that conforms as nearly as possible to the purposes of the trust. The trustees shall incur no liability for the termination of the trust in accordance with the provisions of this Section.

Acts 2008, No. 637, §1, eff. Jan. 1, 2009.



RS 9:2292 - Repealed by Acts 2008, No. 637, §2, eff. Jan. 1, 2009.

§2292. Repealed by Acts 2008, No. 637, §2, eff. Jan. 1, 2009.



RS 9:2293 - Repealed by Acts 2008, No. 637, §2, eff. Jan. 1, 2009.

§2293. Repealed by Acts 2008, No. 637, §2, eff. Jan. 1, 2009.



RS 9:2294 - Repealed by Acts 2008, No. 637, §2, eff. Jan. 1, 2009.

§2294. Repealed by Acts 2008, No. 637, §2, eff. Jan. 1, 2009.



RS 9:2295 - Repealed by Acts 2008, No. 637, §2, eff. Jan. 1, 2009.

§2295. Repealed by Acts 2008, No. 637, §2, eff. Jan. 1, 2009.



RS 9:2321 - Title quieted and perfected by lapse of time

PART III. DONATIONS TO RELIGIOUS ORGANIZATIONS

§2321. Title quieted and perfected by lapse of time

There is hereby quieted and perfected title to real estate donated to church and religious representatives, religious associations or religious corporations, or their successors or religious assigns, where over ten years continuous and uninterrupted possession and use for the purposes intended by the donation have been had and elapsed since the date of the execution of the donation and where the real estate presently is being possessed and used for the purposes intended in the donation and where such donation is of record in the office of the clerk and recorder of the parish in which the donated property is situated.

Acts 1952, No. 462, §1. Amended by Acts 1960, No. 226, §1; Acts 1962, No. 439, §1. Acts 1984, No. 205, §1.



RS 9:2322 - Rights in property after perfection of title

§2322. Rights in property after perfection of title

In all cases the donees or their successors, assigns or representatives may effectively use, mortgage, hypothecate, incumber, alienate and/or dispose of the property donated or any part thereof without regard thereafter to the conditions or changes imposed in the donation, upon declaring the same to have been fully complied with to all intents and purposes by said lapse of time, possession and use in compliance with said conditions or changes, and upon declaring the public policy served thereby to be against restricting property from commerce.

Acts 1952, No. 462, §2. Amended by Acts 1960, No. 226, §2; Acts 1962, No. 439, §1.



RS 9:2331 - Circumstances authorizing application of doctrine; jurisdiction; petitioners

PART IV. CY PRES

§2331. Circumstances authorizing application of doctrine; jurisdiction; petitioners

In any case in which circumstances have changed since the execution or probate of a will containing a trust or conditional bequest for charitable, educational or eleemosynary purposes, or since the death of the donor who during his lifetime established a trust or made a conditional donation for any of such purposes, and the change in circumstances is such as to render impractical, impossible or illegal a literal compliance with the terms thereof, the district court having jurisdiction of the succession of the testator or of the domicile of the donee (and in the parish of Orleans, the civil district court) may, upon petition of a trustee, or of the person or corporation having custody or possession of the property subject to said trust, conditional bequest or donation or of any heir, legatee or donee who in the absence or invalidity of such trust, conditional bequest or donation would have been entitled to any part of the property contained therein, in accordance with the procedure hereinafter set forth, enter a judgment directing that such charitable trust, devise or conditional bequest or donation shall be administered or expended in such manner (either generally or specifically defined) as, in the judgment of said court, will most effectively accomplish as nearly as practicable under existing conditions the general purpose of the trust, will or donation, without regard to and free from any specific restriction, limitation or direction contained therein.

Acts 1954, No. 592, §1. Amended by Acts 1970, No. 43, §1.



RS 9:2332 - Filing of petition; order; notice; service

§2332. Filing of petition; order; notice; service

In the event of the filing of a petition by such trustee or person or corporation having custody or possession of the property, trust or conditional bequest or donation as hereinabove set forth, the court shall thereupon enter an order directing:

(1) That a notice be published stating in general terms the nature of the said trust, devise, conditional bequest or donation and the relief prayed for in said petition, which said notice shall be published in a newspaper of general circulation in the parish once a week for thirty days in the manner provided for judicial advertisements, and

(2) That service of a copy of the petition be made upon any and all persons (including heirs in intestacy of the testator or special or universal legatees or donees) who, in the absence or invalidity of the said trust, devise, conditional bequest or donation would be entitled to the property therein contained; provided, however, that if no heir in intestacy or special or universal legatee or donee is present or can be found within the State of Louisiana, then and in such event such service shall be made upon the attorney general of the State of Louisiana, and in such case proceedings carried on contradictorily with the said attorney general shall, for all purposes, be as fully effective and valid as if the individual heirs in intestacy, legatees or donees had been personally served. In the event such petition has not been brought by the trustee, donee or person or corporation having custody or possession of such property, then service shall also be made upon such trustee, donee or person or corporation having custody or possession of such property. Said order shall further fix a date not less than thirty days subsequent to said order upon which said heir in intestacy, legatee, donee or the attorney general, as the case may be, shall show cause why the prayer in the petition shall not be granted. Service of a certified copy of said petition and order shall be made as aforesaid not later than fifteen days prior to the date set for said hearing.

Acts 1954, No. 592, §2. Amended by Acts 1970, No. 43, §1.



RS 9:2333 - Hearing, evidence

§2333. Hearing, evidence

Upon the date fixed for the said hearing, or upon any adjournment thereof, the district court shall hear evidence:

(1) As to whether or not there are heirs in intestacy or legatees or donees within the State of Louisiana; provided, however, that the court shall not require more than reasonable efforts to determine the existence and presence of such heirs or legatees or donees.

(2) The terms of the original trust, devise, conditional bequest or donation inter vivos.

(3) The facts and circumstances which, in the opinion of petitioners, render impractical, impossible or illegal the literal compliance with the terms of such trust, devise, conditional bequest or donation inter vivos.

(4) The proposed method or methods of administration or expenditure of the property subject to the trust, devise, conditional bequest or donation in a manner which will most effectively accomplish, as nearly as practical under existing conditions, the general purpose thereof, without regard to and free from any specific restriction, limitation or direction contained therein.

Acts 1954, No. 592, §3. Amended by Acts 1970, No. 43, §1.



RS 9:2334 - Judgment

§2334. Judgment

The said district court shall thereupon enter a judgment in the premises and may direct that such trusts or devises or conditional bequests or donations shall be administered or expended in such a manner or manners as will most effectively accomplish, as nearly as practicable under existing conditions, the general purpose of such trust, devise, conditional bequest or donation, without regard to and free from any specific restriction, limitation or direction contained therein; provided, however, that in the absence of a clearly expressed intention to the contrary no such trust, devise, conditional bequest or donation inter vivos for charitable, educational or eleemosynary purposes shall be invalid because the specific method provided by the testator or donor for the accomplishment of the general purpose indicated by him is or becomes, for any reason, impractical, impossible or unlawful; provided, further, that in the event that the heirs, legatees or donees who in the absence or invalidity of said trust, devise, conditional bequest or donation would be entitled to the property contained therein shall have made recommendations as to the use or expenditure of the property subject to such trust, devise, conditional bequest or donation inter vivos, then and in such event the court, in determining the manner or manners which will most effectively accomplish the general purpose of such trust, devise, conditional bequest or donation inter vivos, shall give preference to the recommendations of such heirs, legatees or donees.

Acts 1954, No. 592, §4. Amended by Acts 1970, No. 43, §1.



RS 9:2335 - Immunity of trustee acting pursuant to judgment

§2335. Immunity of trustee acting pursuant to judgment

In the event that a judgment is entered by the district court directing the administration or expenditure of such trust, conditional bequest or donation inter vivos, in the manner provided hereinabove, and such judgment becomes final without appeal, then no trustee, donee or other person or corporation having custody of the property, subject to such trust, conditional bequest or donation inter vivos, who has administered or expended the said property in accordance with the provisions of said judgment shall ever be liable personally to any person whatsoever for failure to administer said trust, conditional bequest or donation in accordance with the literal terms thereof, and upon a proper showing to said district court that the administration or expenditure thereof in accordance with the terms of said judgment shall have been completed, said trustee, donee or other person or corporation having custody or possession of said property shall be fully and finally discharged from all responsibility in the premises.

Acts 1954, No. 592, §5. Amended by Acts 1970, No. 43, §1.



RS 9:2336 - Appeal

§2336. Appeal

No devolutive appeal may be taken from a judgment rendered pursuant to this Part. Any party interested may prosecute a suspensive appeal from such a judgment by filing a petition or motion therefor within thirty days, exclusive of Sundays, from the date of signing of said judgment and posting bond as may be fixed by the court.

Acts 1954, No. 592, §6. Amended by Acts 1970, No. 43, §1.



RS 9:2337 - Application of Part

§2337. Application of Part

The provisions of this Part shall be applicable to any trust, devise, conditional bequest or donation inter vivos now in being or hereafter created.

Acts 1954, No. 592, §7. Amended by Acts 1970, No. 43, §1.



RS 9:2337.1 - Short title

PART V. UNIFORM PRUDENT MANAGEMENT OF

INSTITUTIONAL FUNDS ACT

§2337.1. Short title

This Part may be cited as the "Uniform Prudent Management of Institutional Funds Act."

Added by Acts 1976, No. 410, §1; Acts 2010, No. 168, §1, eff. July 1, 2010.



RS 9:2337.2 - Definitions

§2337.2. Definitions

For the purposes of this Part, the following terms shall have the meanings ascribed to them, unless the context clearly indicates otherwise:

(1) "Charitable purpose" means the relief of poverty, the advancement of education or religion, the promotion of health, the promotion of a governmental purpose, or any other purpose the achievement of which is beneficial to the community.

(2) "Endowment fund" means an institutional fund or part thereof that, under the terms of a gift instrument, is not wholly expendable by the institution on a current basis. The term does not include assets that an institution designates as an endowment fund for its own use.

(3) "Gift instrument" means a record or records, including an institutional solicitation, under which property is granted to, transferred to, or held by an institution as an institutional fund.

(4) "Institution" may mean any of the following:

(a) A person, other than an individual, organized and operated exclusively for charitable purposes.

(b) A government or governmental subdivision, agency, or instrumentality, to the extent that it holds funds exclusively for a charitable purpose.

(c) A trust that had both charitable and noncharitable interests, after all noncharitable interests have terminated.

(5) "Institutional fund" means a fund held by an institution exclusively for charitable purposes. The term does not include any of the following:

(a) Program-related assets.

(b) A fund held for an institution by a trustee that is not an institution.

(c) A fund in which a beneficiary that is not an institution has an interest, other than an interest that could arise upon violation or failure of the purposes of the fund.

(6) "Person" means an individual, any legal or commercial entity, including a corporation, business trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, the trustee of a trust, or the succession representative of a succession.

(7) "Program-related asset" means an asset held by an institution primarily to accomplish a charitable purpose of the institution and not primarily for investment.

(8) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

Added by Acts 1976, No. 410, §1; Acts 2010, No. 168, §1, eff. July 1, 2010.



RS 9:2337.3 - Standard of conduct in managing and investing institutional fund

§2337.3. Standard of conduct in managing and investing institutional fund

A. Subject to the intent of a donor expressed in a gift instrument, an institution, in managing and investing an institutional fund, shall consider the charitable purposes of the institution and the purposes of the institutional fund.

B. In addition to complying with the duty of loyalty imposed by law other than this Part, each person responsible for managing and investing an institutional fund shall manage and invest the fund in good faith and with the care an ordinarily prudent person in a like position would exercise under similar circumstances.

C. In managing and investing an institutional fund, an institution shall be bound by the following obligations:

(1) It may incur only costs that are appropriate and reasonable in relation to the assets, the purposes of the institution, and the skills available to the institution.

(2) It shall make a reasonable effort to verify facts relevant to the management and investment of the fund.

D. An institution may pool two or more institutional funds for purposes of management and investment.

E. Except as otherwise provided by a gift instrument, all of the following rules apply:

(1) In managing and investing an institutional fund, the following factors, if relevant, shall be considered:

(a) General economic conditions.

(b) The possible effect of inflation or deflation.

(c) The expected tax consequences, if any, of investment decisions or strategies.

(d) The role that each investment or course of action plays within the overall investment portfolio of the fund.

(e) The expected total return from income and the appreciation of investments.

(f) Other resources of the institution.

(g) The needs of the institution and the fund to make distributions and to preserve capital.

(h) An asset's special relationship or special value, if any, to the charitable purposes of the institution.

(2) Management and investment decisions about an individual asset must be made not in isolation but rather in the context of the institutional fund's portfolio of investments as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the fund and to the institution.

(3) Except as otherwise provided by law other than this Part, an institution may invest in any kind of property or type of investment consistent with this Section.

(4) An institution shall diversify the investments of an institutional fund unless the institution reasonably determines that, because of special circumstances, the purposes of the fund are better served without diversification.

(5) Within a reasonable time after receiving property, an institution shall make and carry out decisions concerning the retention or disposition of the property or to rebalance a portfolio, in order to bring the institutional fund into compliance with the purposes, terms, and distribution requirements of the institution as necessary to meet other circumstances of the institution and the requirements of this Part.

(6) A person that has special skills or expertise, or is selected in reliance upon the person's representation that the person has special skills or expertise, has a duty to use those skills or that expertise in managing and investing institutional funds.

Added by Acts 1976, No. 410, §1; Acts 2010, No. 168, §1, eff. July 1, 2010.



RS 9:2337.4 - Appropriation for expenditure or accumulation of endowment fund; rules of construction

§2337.4. Appropriation for expenditure or accumulation of endowment fund; rules of construction

A. Subject to the intent of a donor expressed in the gift instrument, an institution may appropriate for expenditure or accumulate so much of an endowment fund as the institution determines is prudent for the uses, benefits, purposes, and duration for which the endowment fund is established. Unless stated otherwise in the gift instrument, the assets in an endowment fund are donor-restricted assets until appropriated for expenditure by the institution. In making a determination to appropriate or accumulate, the institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, and shall consider, if relevant, all of the following factors:

(1) The duration and preservation of the endowment fund.

(2) The purposes of the institution and the endowment fund.

(3) General economic conditions.

(4) The possible effect of inflation or deflation.

(5) The expected total return from income and the appreciation of investments.

(6) Other resources of the institution.

(7) The investment policy of the institution.

B. To limit the authority to appropriate for expenditure or accumulate under Subsection A of this Section, a gift instrument must specifically state the limitation.

C. Terms in a gift instrument designating a gift as an endowment, or a direction or authorization in the gift instrument to use only "income", "interest", "dividends", "usufruct", or "rents, issues, or profits", or "to preserve the principal intact", or "to preserve the naked ownership intact", or words of similar import have the following implications:

(1) Create an endowment fund of permanent duration unless other language in the gift instrument limits the duration or purpose of the fund.

(2) Do not otherwise limit the authority to appropriate for expenditure or accumulate under Subsection A of this Section.

Added by Acts 1976, No. 410, §1; Acts 2010, No. 168, §1, eff. July 1, 2010.



RS 9:2337.5 - Delegation of management and investment functions

§2337.5. Delegation of management and investment functions

A. Subject to any specific limitation set forth in a gift instrument or in law other than this Part, an institution may delegate to an external agent the management and investment of an institutional fund to the extent that an institution could prudently delegate under the circumstances. An institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, in taking any of the following steps:

(1) Selecting an agent.

(2) Establishing the scope and terms of the delegation, consistent with the purposes of the institution and the institutional fund.

(3) Periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the scope and terms of the delegation.

B. In performing a delegated function, an agent owes a duty to the institution to exercise reasonable care to comply with the scope and terms of the delegation.

C. An institution that complies with Subsection A of this Section is not liable for the decisions or actions of an agent to which the function was delegated.

D. By accepting delegation of a management or investment function from an institution that is subject to the laws of this state, an agent submits to the jurisdiction of the courts of this state in all proceedings arising from or related to the delegation or the performance of the delegated function.

E. An institution may delegate management and investment functions to its committees, officers, or employees as authorized by law of this state other than this Part.

Added by Acts 1976, No. 410, §1; Acts 2010, No. 168, §1, eff. July 1, 2010.



RS 9:2337.6 - Release or modification of restrictions on management, investment, or purpose

§2337.6. Release or modification of restrictions on management, investment, or purpose

A. If the donor consents in a record, an institution may release or modify, in whole or in part, a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund. A release or modification shall not allow a fund to be used for a purpose other than a charitable purpose of the institution.

B. The court, upon application of an institution, may modify a restriction contained in a gift instrument regarding the management or investment of an institutional fund if the restriction has become impracticable or wasteful, if it impairs the management or investment of the fund, or if, because of circumstances not anticipated by the donor, a modification of a restriction will further the purposes of the fund. Notification of interested parties shall be made in accordance with R.S. 9:2332. To the extent practicable, any modification shall be made in accordance with the donor's probable intention.

C. If a particular charitable purpose or a restriction contained in a gift instrument on the use of an institutional fund becomes unlawful, impracticable, impossible to achieve, or wasteful, the court, upon application of an institution, may modify the purpose of the fund or the restriction on the use of the fund in a manner consistent with the charitable purposes expressed in the gift instrument. Notification of interested parties shall be made in accordance with R.S. 9:2332.

D. If all of the following occur, the institution, if there is no written objection within sixty days after giving notice as provided in Subsection E of this Section, may release or modify the restriction, in whole or part:

(1) The institutional fund subject to the restriction has a total value of less than one hundred thousand dollars.

(2) More than twenty years have elapsed since the fund was established.

(3) The institution uses the property in a manner consistent with the charitable purposes expressed in the gift instrument.

(4) The institution determines that a restriction contained in the gift instrument on the management, investment, or purpose of the institutional fund is unlawful, impracticable, impossible to achieve, or wasteful.

E. Notice under Subsection D of this Section shall be made by the institution by certified mail upon all existing donors. If there is no existing donor, notice shall be made upon at least one person who has succeeded to any rights that a donor would have had to the return of the property if the donation had failed or upon a conditional donee who would have had any right to the property if the donation had failed. If, after a reasonable effort, the institution is unable to give notice to any existing donor or successor, or to a conditional donee, then notice by certified mail may be made upon the attorney general.

Added by Acts 1976, No. 410, §1; Acts 2010, No. 168, §1, eff. July 1, 2010.



RS 9:2337.7 - Reviewing compliance

§2337.7. Reviewing compliance

Compliance with this Part is determined in light of the facts and circumstances existing at the time a decision is made or action is taken, and not by hindsight.

Added by Acts 1976, No. 410, §1; Acts 2010, No. 168, §1, eff. July 1, 2010.



RS 9:2337.8 - Application to existing institutional funds

§2337.8. Application to existing institutional funds

This Part applies to institutional funds existing on or established after July 1, 2010. As applied to institutional funds existing on the effective date of this Act,* this Part governs only decisions made or actions taken on or after July 1, 2010.

Added by Acts 1976, No. 410, §1; Acts 2010, No. 168, §1, eff. July 1, 2010.

*Acts 2010, No. 168, eff. July 1, 2010.



RS 9:2337.9 - Relation to Electronic Signatures in Global and National Commerce Act

§2337.9. Relation to Electronic Signatures in Global and National Commerce Act

This Part modifies, limits, and supersedes the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but does not modify, limit, or supersede Section 101(c) of that Act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that Act, 15 U.S.C. Section 7003(b).

Acts 2010, No. 168, §1, eff. July 1, 2010.



RS 9:2337.10 - Uniformity of application and construction

§2337.10. Uniformity of application and construction

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

Acts 2010, No. 168, §1, eff. July 1, 2010.



RS 9:2341 - Public trusts authorized; purposes

CHAPTER 2-A. PUBLIC TRUSTS

§2341. Public trusts authorized; purposes

A. Express trusts may be created or amended to issue obligations and to provide funds for the furtherance and accomplishment of any authorized public function or purpose of the state or of any parish, municipality, political or governmental subdivision or any other governmental unit in the state in real or personal property, or either or both, or in any estate or interest in either or both, with the state, or any such governmental units as the beneficiary thereof by and with the: (1) express approval of the governor and two-thirds of the elected members of each house of the legislature if the state of Louisiana or any state agency is the beneficiary; (2) express approval of a majority of the membership of the governing authority of the beneficiary and the State Bond Commission or its successor if a parish or municipality or a political or governmental subdivision thereof is the beneficiary; and (3) express approval of a majority of the membership of the governing authority of the beneficiary and the State Bond Commission or its successor, in all other cases. The beneficiary of any such trust is authorized to utilize the trust to issue obligations to accomplish any of the foregoing authorized public functions or purposes of the beneficiary. Provided, that no funds of said beneficiary derived from sources other than the trust property, or the operation thereof, shall be charged with or expended for property of or the operation of said trust, except by express action of the legislature or the governing authority of the beneficiary, as the case may be, prior to the charging or expending of the funds. The officers or any other governmental agencies or authorities having the custody, management or control of any property, real or personal or both, of the beneficiary of such trust, or of such a proposed trust, which property shall be used for the execution of the trust purposes, are authorized and empowered to lease such property for said purposes in accordance with law, after the acceptance of the beneficial interest therein by the beneficiary.

B.(1) For purposes of this Chapter, authorized public functions or purposes of the state and of any parish, municipality, political or governmental subdivision or any other governmental unit in this state, except as otherwise and to the contrary provided by the laws of this state, shall mean and include but not be limited to:

(a) Hospital, medical, health, nursery care, nursing care, clinical, ambulance, laboratory, and related services and facilities.

(b) Housing, mortgage finance and related services, activities, facilities, and properties.

(c) Penitentiary, rehabilitation, incarceration, and other correctional services and facilities.

(d) Educational services and facilities and related housing and dormitory services and facilities.

(e) Providing, developing, securing, and improving water storage, treatment, supply, and distribution services and facilities.

(f) Sanitary and storm sewer and other liquid and solid waste collection, disposal, treatment, and drainage services and facilities.

(g) Educational or commercial communication equipment and facilities.

(h) Mass transit, commuting and transportation, and parking services, equipment, and facilities.

(i) Cultural and civic facilities, services and activities.

(j) Community development and redevelopment facilities and activities.

(k) Gas, electric, petroleum, coal and other energy collection, recovery, generation, storage, transportation, and distribution facilities and activities.

(l) Industrial, manufacturing, and other economic development facilities and activities.

(m) Antipollution and air, water, ground, and subsurface pollution abatement and control facilities and activities.

(n) Airport and water port and related facilities, services, and activities.

(o) Facilities, property and equipment of any nature for the use or occupancy of the state or the United States, or any agencies or instrumentalities thereof or of any governmental units in the state.

(2) For purposes of this Chapter, authorized public functions or purposes of the state and of any parish, municipality, political or governmental subdivision, or any other governmental unit in this state shall not mean or include casino gaming operations and riverboat gaming operations or any acquisition, construction, demolition, repair, maintenance, or other costs associated directly or indirectly with an official gaming establishment or a riverboat licensed for gaming activities and facilities associated with docking, berthing, or loading and unloading passengers of such riverboats. For purposes of this limitation "casino gaming operations" and "official gaming establishment" shall have the meanings ascribed to them in the Louisiana Economic Development and Gaming Corporation Act, R.S. 27:201 et seq.

C. The trustees of a public trust shall make and adopt bylaws for the due and orderly administration and regulation of the affairs of the public trust. All bylaws of a public trust shall be submitted in writing to the governor of the state of Louisiana, if the state of Louisiana or any state agency is the beneficiary and, in all other cases, the governing authority of the beneficiary. The governor or the governing authority of the beneficiary shall have the power to veto all or part of the proposed bylaws. Failure to approve or veto the proposed bylaws within thirty days shall constitute automatic approval.

D. All public trusts hereafter created or amended under this Chapter shall constitute public corporations of the beneficiary, and as such shall have the powers and duties of such corporations, including the power to incur debt and contract obligations; to sue and be sued; to have a corporate seal; to do and perform all acts in a corporate capacity and in a corporate name. All public trusts created heretofore or hereafter shall be subject to the Public Contracts Law, Public Records Law, Public Meetings Law, Code of Ethics, and the Bond Validation Procedures Law.

E.(1) Upon the application of one or more of the deep-water port commissions or deep-water port, harbor, or terminal districts as defined by Article VI, Section 44 of the Louisiana Constitution of 1974, as authorized by the governing board of such deep-water port commission or deep-water port, harbor, or terminal district, the governor of the state of Louisiana is authorized to create a public trust with the power to issue obligations, to guarantee loans, and to lend money for the purpose of financing and facilitating the import and export of goods, commodities, and services, and the financing of services connected with the import and export of goods, commodities, and services. The beneficiary of such a trust shall be the state of Louisiana. Only one such public trust shall be created in the state by the governor. The trust so created is authorized to issue obligations to accomplish its purposes.

(2)(a) The trust shall have the power and authority to issue and reissue obligations, bonds, notes, or other evidences of indebtedness having a term of fifteen years or less to finance its functions. The functions of the trust shall include but not be limited to: financing and facilitating the import and export of goods, commodities, and services; the financing of services connected with the import and export of goods, commodities, and services; promoting and developing the import and export of goods, commodities, and services; promoting and developing the deep-water ports, harbors, and terminals of the state; guaranteeing loans; and providing funds for the operation, maintenance, and administrative expenses of the trust. All such obligations shall be submitted to and approved by the State Bond Commission prior to the issuance and delivery of such obligations.

(b) All such obligations issued by the trust shall be negotiable instruments, and shall be solely the obligations of the trust and not of the state of Louisiana. The obligations and income thereof shall be exempt from all taxation in the state of Louisiana. The obligations shall be payable out of the income, revenues, and receipts derived or to be derived from the trust properties and facilities maintained and operated by the trust or received by the trust from any other sources whatsoever, including, but not by way of limitation, other monies which, by law or contract, may be made available to the trust. In addition to the pledge of income, revenues, or receipts to secure said obligations, the trust may further secure their payment by any other security authorized in the resolution authorizing the issuance of the obligations. Such obligations shall be authorized and issued by a resolution adopted by a majority vote of the trustees present and voting and shall be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denominations, be in such form, carry such registration and exchangeability privileges, be payable at such place or places, be subject to such terms of redemption and be entitled to such priorities on the income, revenues, and receipts of the trust and contain such other provisions as such resolution may provide. The obligations shall be executed in the name of the trust in the manner provided in the resolution authorizing the issuance of such obligations. Such obligations may be sold in such manner and from time to time as may be determined by the trust to be most beneficial and the trust may pay all expenses and commissions which it may deem necessary or advantageous in connection with the issuance and sale thereof.

(c) Obligations issued hereunder are hereby declared legal investments and are hereby made securities in which all insurance companies and associations and other persons carrying on an insurance business, trust companies, banks, bankers, banking associations, savings banks, and savings associations, including savings and loan associations, credit unions, building and loan associations, investment companies, executors, administrators, trustees, and other fiduciaries, pension, profit-sharing, retirement funds, and other persons carrying on a banking business, and all other persons who are authorized to invest in revenue bonds may properly and legally invest funds, including capital in their control or belonging to them. Such obligations are hereby made securities which may properly and legally be deposited with and received by any state or municipal or public officer or any agency or political subdivisions of the state for any purpose for which the deposit of revenue bonds is authorized by law.

(d) Any resolution authorizing the issuance of obligations shall be published one time in the official journal of the state of Louisiana; however, it shall not be necessary to publish any exhibits to such resolution if the same are available for public inspection and such fact is stated in the publication. For thirty days after the date of publication, any person in interest may contest the legality of the resolution, any provision of the obligations to be issued pursuant to it, the provisions therein made for the security and payment of the obligations, and the validity of all the provisions and proceedings relating to the authorization and issuance of such obligations. After that time, no person may contest the regularity, formality, legality, or effectiveness of the resolution, any provisions of the obligations to be issued pursuant to it, the provisions for the security and payment of the obligations, and the validity of all other provisions and proceedings relating to their authorization and issuance, for any cause whatever. Thereafter, it shall be conclusively presumed that the obligations are legal and that every legal requirement for the issuance of the obligations has been complied with. The bonds shall not be contestable after the thirty days.

(3) The trust shall have the power to lend money at competitive rates of interest, and to guarantee loans, in order to facilitate the functions of the trust set forth in R.S. 9:2341(E)(2).

(4) The governor shall appoint seven trustees, one from each congressional district in the state and the remaining trustee or trustees from the state at large, and the secretary of the Department of Economic Development shall be a trustee, serving in an ex officio capacity. The appointed trustees shall serve six-year staggered terms; however, of the initial trustees appointed after January 13, 1992, three shall serve terms of two years, three shall serve terms of four years, and two shall serve terms of six years, all as designated by the governor.

(5) The governor shall designate one member of the trust to serve as chairman. The trustees shall elect a vice-chairman and a secretary-treasurer from among the members of the trust.

(6) Except as otherwise provided herein the provisions of this Chapter shall be applicable to the public trust created under this Subsection. The provisions of R.S. 9:2347 shall not be applicable to the public trust created under this Subsection; however, all financial advisors fees and any underwriters discount may be approved in writing by the State Bond Commission and the attorney general's office.

(7) Any attorneys' fees in connection with the issuance of any obligations, notes, or other evidences of indebtedness shall be subject to approval of the attorney general.

(8) All obligations, notes, or other evidences of indebtedness issued by the public trust shall be special obligations of the trust and shall be deemed to have been issued on behalf of the beneficiary of the trust.

(9) In no event shall any obligations, notes, or other evidences of indebtedness of the trust constitute an obligation, either special or general, of the state of Louisiana within the meaning of any constitutional or statutory provision whatsoever, and the obligations shall contain a recital to that effect.

F. Each appointment by the governor shall be submitted to the Senate for confirmation.

Acts 1970, No. 135, §1; Amended by Acts 1976, No. 699, §1, eff. Aug. 4, 1976; Acts 1978, No. 778, §1; Acts 1979, No. 524, §1, eff. July 17, 1979; Acts 1984, No. 375, §1, eff. July 6, 1984; Acts 1986, No. 953, §1, eff. July 14, 1986; Acts 1986, No. 897, §1; Acts 1986, 1st Ex. Sess., No. 27, §1, eff. Dec. 24, 1986; Acts 1987, No. 377, §1, eff. July 7, 1987; Acts 1990, No. 457, §1; Acts 1991, No. 189, §1, eff. Jan. 13, 1992; Acts 1993, No. 693, §1, eff. June 21, 1993; Acts 2012, No. 803, §2.

NOTE: SEE ACTS 1984, NO. 375, §2.

NOTE: SEE ACTS 1986, 1ST EX. SESS., NO. 27, §2.

NOTE: SEE ACTS 1990, NO. 457, §2. TERMS OF §2341(E) TRUSTEES EXPIRED SEPT. 7, 1990.

NOTE: See Acts 2005, No. 428, §4, relative to the La. Import and Export Trust Authority.



RS 9:2342 - Mode of creation; acceptance of beneficial interest; amendments

§2342. Mode of creation; acceptance of beneficial interest; amendments

A. Such trusts shall be created, organized, structured and empowered by written instruments or by will. In the case of written instruments, the same shall be subscribed by the settlor or settlors by authentic act or by act under private signature executed in the presence of two witnesses and duly acknowledged by the settlor or settlors or by the affidavit of one of the attesting witnesses and before the same shall become effective the beneficial interest therein shall be accepted by the governor and two-thirds of the elected members of each house of the legislature if the state of Louisiana or any state agency be the beneficiary, or by the governing body of any other beneficiary named therein, which power and authority of acceptance hereby is conferred upon the governor and the legislature and the governing bodies of the parishes, municipalities and other political and governmental units in the state. Thereupon the said instrument or will, together with the written acceptance of the beneficial interest endorsed thereon, shall be recorded in the official records in the office of the clerk of court of each parish wherein is situated any real estate, or any interest therein, belonging to said trust, as well as the parish wherein is located the trust property or wherein are conducted its principal operations. In the case of any trust of which the state of Louisiana or a state agency thereof shall be the beneficiary, a certified copy of such instrument or will and the instrument of acceptance shall be filed with the secretary of state. Upon the acceptance of the beneficial interest by the beneficiary as hereinabove authorized and provided, the same shall be and constitute a binding contract between the state of Louisiana and the settlor or settlors, or the executor of the estate of the settlor, for the acceptance of the beneficial interest in the trust property by the designated beneficiary and the application of the proceeds of the trust property and its operation for the purposes, and in accordance with the stipulations of the trust instrument or will. Such trusts shall have duration for the term as shall be specified in the instrument or will creating said trust.

B. No public trust in which the state of Louisiana, any state agency, any parish or municipality, or any other political or governmental unit in the state is the beneficiary may be amended without a two-thirds vote of approval of the trustees of such trust. Provided further, that any such amendment shall be subject to approval as provided in Subsection (A) of Section 2341 of this Chapter.

Acts 1970, No. 135, §2. Amended by Acts 1976, No. 699, §1, eff. Aug. 4, 1976.



RS 9:2343 - Trustees; appointment; powers; duties; term of office; compliance with Public Bid Law, Public Meetings Law, and Public Records Law; legislative oversight

§2343. Trustees; appointment; powers; duties; term of office; compliance with Public Bid Law, Public Meetings Law, and Public Records Law; legislative oversight

A.(1) Every person becoming a trustee of a public trust shall be subject to the provisions of R.S. 14:138 and 140 and first shall take the oath of office required of public officials. The oaths of office shall be administered by any person authorized to administer oaths in the state and shall be filed with the secretary of state in the case of trusts wherein the state or a state agency is the beneficiary; in the case of trusts wherein a parish, municipality, political or governmental subdivision, or other governmental units in the state is the beneficiary and in all other cases in the official records in the office of the clerk of court of the parish of the beneficiary's situs.

(2) Every trustee, officer, and employee of a public trust who handles funds of a public trust shall furnish a good and sufficient fidelity bond in an amount and with surety as may be specified and approved by a majority of the trustees, such bond to be in a surety company authorized to transact surety business in the state. The trustees may, at their election, purchase good and sufficient fidelity bonds.

(3) Except as inconsistent with the provisions of this Chapter, trustees shall have those additional duties as are provided by the Louisiana Trust Code for trustees appointed pursuant to such code.

(4) Trustees shall serve without compensation, but may receive per diem not to exceed two hundred dollars and be reimbursed for vouchered expenses incurred in the performance of their duties as trustees at the reimbursement rates applicable to state officers as provided by rules and regulations promulgated by the commissioner of administration.

B.(1) Notwithstanding the terms of any instrument creating a public trust in existence on August 15, 1999, or which creates a public trust after such date, any public trust that names the state of Louisiana or any state agency as a beneficiary shall have seven trustees appointed by the governor of the state of Louisiana, with consent of the Senate.

(2) The initial terms of the trustees shall be as follows: one member shall be appointed for a term of one year; two members shall be appointed for a term of two years; one member shall be appointed for a term of three years; two members shall be appointed for a term of four years; and one member shall be appointed for a term of five years. At the expiration of such initial term of each member and of each succeeding member's term, the governor shall appoint a successor who shall serve for a term of five years.

(3) Whenever a vacancy on such trust shall occur by death, resignation, or otherwise, the governor shall fill the same by appointment, and the appointee shall hold office during the remainder of the unexpired term. Each member shall hold office until his successor has been appointed and qualified.

(4) The trustees shall elect a chairman, a vice chairman, and a secretary-treasurer from their own members.

C. Repealed by Acts 1999, No. 1238, §2.

D. Meetings of the trustees of all public trusts shall be open to the public and the records of all public trusts shall be public records to the same extent as is required by law for the beneficiary.

E.(1) All contracts of a public trust for construction, labor, equipment, material, or repairs shall be awarded to the lowest responsible bidder who has bid according to the contract plans and specifications as advertised, in full accordance with the Public Contract Law, Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950.

(2) In addition to the requirements provided for in Paragraph (1) of this Subsection, any public trust whose sole beneficiary is a hospital service district is hereby authorized to utilize the sole source purchasing provisions as provided in R.S. 39:1597.

F.(1) Trustees of any public trust hereafter created, not within the scope of R.S. 9:2343(B) shall be the members of the governing authority of the beneficiary or persons appointed by the governing authority of the beneficiary. However, any member of the legislature, all or a portion of whose district lies within the boundaries of the beneficiary of the public trust, shall be an "ex officio" trustee of that public trust if he consents in writing to be a trustee, whether or not that public trust was created prior to January 1, 1985.

(2) Trustees of any public trust hereafter created may be removed from office for cause, including incompetency, neglect of duty, or malfeasance in office, by a district court having jurisdiction.

(3) In the case of persons appointed by the governing authority of the beneficiary or by the governor, as the case may be, such persons shall be appointed for a term not in excess of six years, and shall be subject to removal for cause, as aforesaid, by or at the will of the beneficiary.

(4) In the event of removal of a trustee under this Section, a successor trustee shall be appointed in the same manner as aforesaid except in the case of trusts subject to R.S. 9:2343(B).

(5) However, in the event a trustee is so removed who is also a member of the governing body of a parish or municipal beneficiary, or a legislator who is an ex officio trustee, the successor trustee shall be appointed by the district court wherein the removal occurred. Said successor trustee shall serve only until the removed trustee ceases to serve as a member of the governing body of the parish or municipal beneficiary or as a member of the legislature and his successor on said governing body or in the legislature has qualified.

G. In the proposed adoption, amendment, or repeal of any rule, as defined in R.S. 49:951(6), or the proposed adoption, increasing, or decreasing of any fee, a public trust of which the state is not the beneficiary shall be subject to legislative oversight pursuant to R.S. 49:968. A public trust of which the state is not the beneficiary shall submit the report required by R.S. 40:600.6(D) to the House Committee on Municipal, Parochial and Cultural Affairs and the Senate Committee on Local and Municipal Affairs.

Acts 1970, No. 135, §3. Amended by Acts 1976, No. 699, §1, eff. Aug. 4, 1976; Acts 1978, No. 778, §1; Acts 1981, No. 239, §1; Acts 1984, No. 722, §1, eff. January 1, 1985; Acts 1992, No. 1062, §1; Acts 1999, No. 1238, §§1,2; Acts 1999, No. 1323, §1; Acts 2005, No. 150, §1.



RS 9:2344 - Liability of trustees and beneficiary

§2344. Liability of trustees and beneficiary

A. No trustee or beneficiary shall be charged personally with any liability whatsoever by reason of any act or omission committed or suffered in the performance of such trust or in the operation of the trust property; but any act, liability for omission or obligation of a trustee or trustees in the execution of such trust, or in the operation of the trust property, shall extend to the whole of the trust estate, or so much thereof as may be necessary to discharge such liability or obligation, and not otherwise.

B. Any obligations issued by a public trust under this Chapter shall not constitute or create any debt or debts, liability or liabilities or a loan of the credit of or a pledge of the faith and credit of the beneficiary of the state or any political or governmental unit thereof but shall be solely the obligation of the public trust.

Acts 1970, No. 135, §4. Amended by Acts 1976, No. 699, §1, eff. Aug. 4, 1976.



RS 9:2345 - Termination of public trusts

§2345. Termination of public trusts

A. The acceptance of the beneficial interest in any public trust heretofore or hereafter created may be terminated by the beneficiary thereof at any time by the following methods, as applicable. Where the state or any state agency is the beneficiary, the acceptance is terminated by law duly enacted or by Concurrent Resolution of the Senate and House of Representatives. Where another governmental unit be the beneficiary, the acceptance is terminated by duly adopted ordinance or resolution of the governing body of the beneficiary as may be applicable.

B. Notwithstanding the provisions of Subsection A of this Section, the acceptance of the beneficial interest in any public trust heretofore or hereafter created shall not be terminated while there exists outstanding any indebtedness or other contractual obligations chargeable against the trust estate. The termination of the acceptance of the beneficial interest by the beneficiary of a public trust shall not prejudice nor affect any valid indebtedness or obligation of the trust; however, upon termination of the acceptance, the trustee or trustees shall have no powers or authority under the provisions of this Chapter, but shall be governed exclusively by the provisions of the Louisiana Trust Code, exclusive of Chapter 2-A of Title 9 of the Louisiana Revised Statutes, and by the laws of this state pertaining to charitable trusts.

Acts 1970, No. 135, §5. Amended by Acts 1976, No. 699, §1, eff. Aug. 4, 1976; Acts 1978, No. 778, §1.



RS 9:2346 - Audits; supervision by legislative auditor; operating budget approval

§2346. Audits; supervision by legislative auditor; operating budget approval

A. Any public trust created hereunder shall be subject to the supervision of the legislative auditor of the state of Louisiana, to the same extent as the beneficiary thereof. Should the beneficiary thereof not be subject to the supervision of the legislative auditor, then provision shall be made in the instrument creating the trust for an annual, independent audit of the trust by a certified public accountant. Any such independent audit shall be subject to the authority of the legislative auditor to prescribe and approve the terms and conditions of such audit as set forth in the provisions of R.S. 24:513(A).

B. Any public trust created hereunder in which the state of Louisiana is the beneficiary shall be audited on an annual basis by the legislative auditor as provided in R.S. 24:513 and such public trusts shall annually provide sworn statements of revenues and expenditures in accordance with R.S. 24:514.

C. No later than sixty days before the beginning of its annual operating year, a public trust in which the state of Louisiana is a beneficiary shall submit its proposed annual operating budget to the Joint Legislative Committee on the Budget for its review and approval. The public trust may submit a proposed modification to its approved annual operating budget to the Joint Legislative Committee on the Budget for its review and approval at any time during the course of the annual operating year. At no time shall the public trust incur any expenditures or obligate itself for items which deviate from its approved annual operating budget.

Acts 1970, No. 135, §6. Amended by Acts 1976, No. 699, §1, eff. Aug. 4, 1976; Acts 1981, No. 238, §1; Acts 1999, No. 915, §1, eff. July 2, 1999.



RS 9:2347 - Bonds of public trust

§2347. Bonds of public trust

A. To provide funds for and to fulfill and achieve its authorized public functions or purposes, a public trust may incur debt and issue bonds, notes or other evidences of indebtedness, hereinafter referred to collectively as "bonds" subject to the following:

(1) If the beneficiary of the public trust is a parish, municipality, or a political or governmental subdivision thereof, and such bonds or other debt obligations are issued for the purpose of providing, constructing, expanding, or altering public facilities which are to be operated, maintained, or administered by any such parish, municipality, or political or governmental subdivision thereof, such bonds shall be approved by a vote of a majority of the qualified electors of the beneficiary who vote in a special election held for that purpose in the manner provided by Chapter 6-A of Title 18 (R.S. 18:1281 et seq.) of the Louisiana Revised Statutes of 1950. Furthermore, in all other cases, if the beneficiary of the trust is a parish, municipality, or a political or governmental subdivision thereof, all bonds and other debt obligations shall be issued only after the trust has adopted an appropriate resolution giving notice of its intention to issue such bonds or other debt obligations, which resolution shall include a general description of the bonds or other debt obligations to be issued and the security therefor, and notice of this intention shall be published once a week for four weeks in a newspaper in the locality of the beneficiary or in the parish where it is located, the first publication to appear at least thirty days before the public meeting of the trust at which the trust will meet in open and public session to hear any objections to the proposed issuance of such bonds or other debt obligations. The notice of intent so published shall state the date, time, and place of the public hearing and shall state, and the law is hereby declared to be, that if at such hearing a petition duly signed by electors of the beneficiary in a number not less than five per cent of the electors of the beneficiary voting at the last special or general election object to the issuance of the proposed bonds or other debt obligations, then such bonds or other debt obligations shall not be issued until approved by a vote of a majority of the qualified electors of the beneficiary who vote in a special election held for the purpose in the manner provided by Chapter 6-A of Title 18 (R.S. 18:1281 et seq.) of the Louisiana Revised Statutes of 1950. Any such petition shall be accompanied by a certificate of the parish registrar of voters certifying that the signers of the petition are qualified electors of the beneficiary and the number of signers amounts to not less than five per cent of the electors in said beneficiary in number, voting at the last special or general election. All bonds and other debt obligations issued hereunder for the purpose of providing, developing, securing and improving the water storage, treatment, supply and distribution services and facilities and sanitary and storm sewer collection, disposal, treatment and drainage services and facilities, shall be issued in accordance with the provisions of Subpart B or C, Part I of Chapter 10, Title 33 of the Louisiana Revised Statutes of 1950, and any and all other laws of the state pertaining to revenue bonds for public utilities.

(2) All such bonds shall be negotiable instruments, and shall be solely the obligations of the trust and not of the state of Louisiana or the beneficiary. The bonds and the income thereof shall be exempt from all taxation in the state of Louisiana. The bonds shall be payable out of the income, revenues and receipts derived or to be derived from the trust properties and facilities maintained and operated by the trust or received by the trust from any other sources whatsoever, including, but not by way of limitation, other monies which, by law or contract, may be made available to the trust. In addition to the pledge of income, revenues or receipts to secure said bonds, the trust may further secure their payment by a conventional mortgage upon any or all of the properties constructed or acquired or to be constructed or acquired by it. Such bonds shall be authorized and issued by resolution adopted by a two-thirds vote of the trustees of the trust and shall be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates not exceeding the maximum rate at which revenue bonds of the beneficiary can be issued and sold, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privileges, be payable at such place or places, be subject to such terms of redemption and be entitled to such priorities on the income, revenues and receipts of the trust as such resolution may provide. The bonds shall be signed by such officers as the trust shall determine and one of such signatures may be facsimile. Coupon bonds shall have attached thereto interest coupons bearing the facsimile signatures of such officer or officers as the trust shall designate. Any such bonds may be issued and delivered, notwithstanding that one or more of the officers signing such bonds or the officer or officers whose facsimile signature or signatures may be on the coupons shall have ceased to be such officer or officers at the time such bonds shall actually have been delivered. Such bonds may be sold in such manner and from time to time as may be determined by the trust to be most beneficial and the trust may pay all expenses and commissions which it may deem necessary or advantageous in connection with the issuance and sale thereof subject to the provisions of Subsection (K) of this Section.

(3) Bonds and notes issued hereunder are hereby declared legal investments and are hereby made securities in which all insurance companies and associations and other persons carrying on an insurance business, trust companies, banks, bankers, banking associations, savings banks and savings associations, including savings and loan associations, credit unions, building and loan associations, investment companies, executors, administrators, trustees and other fiduciaries, pension, profit-sharing, retirement funds and other persons carrying on a banking business, and all other persons who are authorized to invest in revenue bonds may properly and legally invest funds, including capital in their control or belonging to them. Such bonds and notes are hereby made securities which may properly and legally be deposited with and received by any state or municipal or public officer or any agency or political subdivisions of the state for any purpose for which the deposit of revenue bonds is authorized by law. Nothing contained herein shall authorize the investment of public pension or retirement funds in public trust bonds or other obligations.

B. The trust may in any resolution authorizing the issuance of such bonds enter into such covenants with the future holder or holders of the bonds as to the management and operation of the trust properties or facilities, the imposition and collection of fees and charges for services and facilities furnished by the trust, the disposition of such fees and revenues, the issuance of future bonds and the creation of future liens and encumbrances against such facilities and the revenues therefrom, the carrying of insurance on the facilities, the keeping of books and records, and other pertinent matters, as may be deemed proper by the trust to assure the marketability of the bonds, provided such covenants are not inconsistent with the provisions of this Chapter. Any holder of the bonds or of any of the coupons thereto attached may by appropriate legal action compel performance of all duties required of the trust and officials by this Chapter or by the resolution authorizing the issuance of bonds if not inconsistent with the provisions of this Chapter. If any bond issued hereunder is permitted to go into default as to principal or interest, any court of competent jurisdiction may pursuant to the application of the holder of the bond, appoint a receiver for the facilities of the trust, which receiver shall be under the duty of operating the facilities and collecting and distributing the revenues thereof pledged to the payment of the bonds, pursuant to the provisions and requirements of this Chapter and the resolution authorizing the bonds. As hereinbefore provided, such bonds may in the discretion of the trust be additionally secured by mortgage on all or any part of the trust properties or facilities acquired, constructed, extended or improved with the proceeds thereof, and the trust shall have full discretion to make such provisions as it may see fit for the making and enforcement of such mortgage and the provisions to be therein contained.

C. If more than one series of bonds is issued hereunder payable from the revenues of any facility, priority of lien on such revenues shall depend on the time of delivery of the bonds, each series enjoying a lien prior and superior to that enjoyed by any series of bonds subsequently delivered, except that where provision is made in the proceedings authorizing any issue or series of bonds for the issuance of additional bonds in the future on a parity therewith pursuant to procedures or restrictions provided in such proceedings, additional bonds may be issued in the future on a parity with such issue or series in the manner so provided in such proceedings.

D. The trust may issue bonds under this Chapter payable from revenues to be derived from two or more facilities owned and operated by the trust (whether or not such facilities are related or used in conjunction) for the purpose of constructing, acquiring, extending or improving any one or more of the facilities, which bonds may be additionally secured by a mortgage upon such facilities; provided, however, in no event shall the bonds constitute a claim against any property or revenue of the trust not specifically pledged or hypothecated for payment of such bonds.

E. Any resolution authorizing the issuance of bonds hereunder shall provide for the creation of a sinking fund into which shall be paid from the revenues of the trust properties and facilities financed by the proceeds of the bonds, subject only to prior payment of the reasonable and necessary expenses of operating and maintaining such properties and facilities, sums fully sufficient to pay the principal and interest of the bonds as the bonds become due and payable, and to create such reserve for contingencies as may be required by the resolution. The monies in the sinking fund shall be applied to the payment of interest on and principal of the bonds or to the purchase of retirement of the bonds prior to maturity in the manner provided in the resolution.

F. The trust may authorize the issuance of refunding bonds of the trust for the purpose of refunding outstanding bonds issued pursuant to this Chapter. Such refunding bonds may either be sold and the proceeds applied to or deposited in escrow for the retirement of the outstanding bonds, or may be delivered in exchange for the outstanding bonds. The refunding bonds shall be authorized in all respects as original bonds are herein required to be authorized, and the authority in authorizing the refunding bonds shall provide for the security of the bonds, the sources from which the bonds are to be paid and for the rights of the holders thereof in all respects as herein provided for other bonds issued under authority of this Chapter. The trust may also provide that the refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the bonds refunded.

G. It shall be provided in the resolution authorizing any bonds hereunder that such bonds shall recite that they are issued under authority of this Chapter. Such recital shall conclusively import full compliance with all of the provisions of this Chapter and all bonds issued containing such recital shall be incontestable for any cause whatsoever after thirty days from the date of publication of the notice of sale of the bonds as provided for hereinafter.

H. All bond issues of a public trust shall be submitted to and approved by the State Bond Commission prior to the issuance and delivery of said bonds. All bonds of a public trust shall be sold by such public trust except when the state is the beneficiary of the financing. Provided, bonds of a public trust issued in connection with any projects or facilities of the trust for the provisions of industrial, manufacturing, or other economic development facilities and activities shall be sold in accordance with the provisions of R.S. 39:991, et seq., subject to the requirement that a notice of intent to sell such bonds shall be published at least seven days in advance of the sale date. After approval by the State Bond Commission as required herein and at least seven days prior to the sale of such bonds, the public trust shall cause to be published a notice of sale in a newspaper of general circulation in the parish of the beneficiary's situs, or if the state or any state agency be the beneficiary, such publication shall be in the official state journal, and in a financial journal or newspaper containing a section devoted to municipal bond news published in either New Orleans, Louisiana, or New York, New York. This notice of sale shall state if any proposals have been made for the purchase of the bonds and that other proposals will be considered and that the proposal most advantageous to the issuer will be accepted at the time of the sale. After adoption of the resolution or other proceedings authorizing the sale of bonds, the resolution or other proceedings shall be published in a newspaper of general circulation in the parish of the beneficiary's situs, or, if the state or any state agency be the beneficiary, such publication shall be in the official state journal. For a period of thirty days from the date of publication of the notice of sale, any person or persons in interest shall have the right to contest the legality of the notice of sale, resolution or other proceedings authorizing the issuance of the bonds and the legality of the bond issue for any cause, after which time no one shall have any cause or right of action to contest the legality of said resolution or other proceedings or of the bonds authorized thereby for any cause whatsoever If no suit, action or proceedings are begun contesting the validity of the bonds within the thirty days herein prescribed, the authority to issue the bonds and to provide for the payment thereof, the legality thereof and of all of the provisions of the resolution or other proceedings authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters. Such bonds shall have all the qualities of negotiable instruments under the law merchant and the commercial laws of the state of Louisiana.

I. All bonds, notes or other evidences of indebtedness issued by a public trust shall be special obligations of the trust and shall be deemed to have been issued on behalf of the beneficiary of the trust. In no event shall any bonds, notes or other evidences of indebtedness of a trust constitute an obligation, either general or special, of the state of Louisiana or the beneficiary of the trust within the meaning of any constitutional or statutory provision whatsoever, and the bonds shall contain a recital to that effect.

J. If the bond issue of the trust requires the expenditure of any state funds in the acquisition of any facilities or properties for use by the trust or if any contractual obligation is to be undertaken or incurred by the state in excess of one year in connection therewith, a two-thirds vote of both the members of the State Bond Commission and the Joint Legislative Committee on the Budget approving such action shall be required as a condition to such action.

K. The trustee or trustees may employ a financial advisor to furnish services in preparing any bond issues for the issuance and may contract for the payment of his services provided however, no continuing fee arrangement with a financial advisor shall exist after the delivery of any bonds and all bond issues upon which the financial advisor provides services shall be sold only at an advertised public sale. All financial advisors fees and any underwriters discount must be approved in writing by the State Bond Commission and the attorney general's office. Any attorneys fees in connection with the financing and the acquisition or construction of the project to be financed shall be subject to approval of the attorney general. Whoever violates this Subsection shall be subject to the imposition of the penalties provided in R.S. 42:264.

L. All bonds heretofore issued under the provisions of Act 135 of the 1970 Regular Session of the Louisiana Legislature are hereby validated, ratified and confirmed and declared to be valid and binding obligations of the public trust in accordance with the terms of their issuance. All proceedings heretofore had in connection with the issuance of such bonds are hereby ratified, validated and confirmed. However, the provisions of this Chapter shall apply to any new or additional bonds issued by any public trusts in existence at the time of the effective date of this Chapter, notwithstanding that said public trusts may have previously issued and have outstanding any bonds and/or notes.

M. The property of any public trust, having as its beneficiary a parish, municipality, or a political or governmental subdivision thereof which is authorized under its trust indenture to engage in or issue bonds to finance projects for substantially all of the public purposes set forth in R.S. 9:2341(B)(1), acquired or held for one or more of said purposes, is hereby declared to be public property used for essential public and governmental purposes. Accordingly, such public trust, and all of its properties at any time owned by it and the income therefrom and all bonds issued by it and the income therefrom, shall be exempt from all taxes of the parish or municipality, the state, or any political subdivision thereof or any other taxing body, provided, however, that such public trust may require the lessee of each of the projects of the public trust to pay annually to parish or municipal taxing authorities or to any other taxing body, through the normal collecting agency, a sum in lieu of ad valorem taxes to compensate such authorities for any services rendered by them to such projects, which sum shall not be in excess of the ad valorem taxes such lessee would have been obligated to pay to such authorities had it been the owner of such project during the period for which such payment is made. Such payments to be made in lieu of taxes together with any fees and charges of such public trust, to the extent in the aggregate they do not exceed the amount of taxes that would be paid if the lessee were the owner, shall constitute statutory impositions within the meaning of R.S. 47:2128. No provision of this Subsection shall become effective until approved by resolution of the parish, municipality, or a political or governmental subdivision thereof which is the beneficiary of such public trust.

Acts 1970, No. 135, §8; Amended by Acts 1976, No. 699, §1, eff. Aug. 4, 1976; Acts 1978, No. 778, §1; Acts 1986, No. 977, §1, eff. July 14, 1986; Acts 2007, No. 93, §1, eff. June 22, 2007; Acts 2010, No. 1042, §1, eff. July 8, 2010; Acts 2011, No. 344, §1.



RS 9:2351 - DONATIONS INTER VIVOS

CHAPTER 3. DONATIONS INTER VIVOS

PART I. MARRIED PERSON TO SPOUSE

§2351. Donation irrevocable; reservation of right to revoke

Every donation made after twelve o'clock noon, July 29, 1942, by a married person to his or her spouse shall be as irrevocable as if made to a stranger. However, where the donation is made by notarial act the donor may reserve the right of revocation by express stipulation therein. Any right of revocation so reserved unless renounced as provided in R.S. 9:2352, may be exercised at any time during the life of the donor, whether or not the marriage is then in existence, and whether or not the donee is then alive.

Amended by Acts 1950, No. 316, §1.



RS 9:2352 - Renouncing right to revoke

§2352. Renouncing right to revoke

When the donor may revoke a donation previously made to the spouse, either because the donation was made prior to 12 o'clock noon, July 29, 1942, or because the right of revocation was reserved in the act of donation, the donor may renounce this right to revoke, by notarial act, which shall be recorded wherever the act of donation is recorded.



RS 9:2353 - Civil Code Art. 156 unaffected

§2353. Civil Code Art. 156 unaffected

Nothing contained in R.S. 9:2351 and 9:2352 shall be construed to modify in any way the provisions of Civil Code Article 156.



RS 9:2354 - See R.S. 9:2372 and 2373, Acts 1995, No. 402, 1]

§2354. [See R.S. 9:2372 and 2373, Acts 1995, No. 402, §1]



RS 9:2361 - Parent's right of usufruct

PART II. PARENT TO CHILD

§2361. Parent's right of usufruct

No parent of a minor child shall have the right of usufruct with respect to any property acquired by such child by donation inter vivos from his or her father or mother, unless such property shall have been donated by written act executed by the father or mother and the right to such usufruct has been reserved therein.

This Section is intended to and does apply to donations inter vivos heretofore made, but any parent who has heretofore made a donation inter vivos to his or her minor child shall have the right, for a period of six months from the effective date hereof, to preserve such right of usufruct with respect to the property so given as such donor had prior to the effective date hereof by executing a notarial act claiming such right and recording the same in the parish of the donor's domicile and wherever the act of donation is recorded.

Added by Acts 1952, No. 266, §1.



RS 9:2371 - Recordation of donations inter vivos; effect

PART III. EFFECT ON DONEES AND THIRD PARTIES

§2371. Recordation of donations inter vivos; effect

Notwithstanding any provision of law to the contrary, a subsequent alienation or encumbrance of an immovable by a donee shall be considered an acceptance in accordance with the provisions of Civil Code Article 1544, and shall be effective against third persons upon recordation of any act or other document which alienates or encumbers the property, regardless of form, filed in the parish in which the immovable is situated.

Acts 1962, No. 22; Acts 1964, No. 122, §2; Acts 1995, No. 1031, §1 Acts 2005, No. 169, §8, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Acts 2010, No. 225, §1.



RS 9:2372 - Donations inter vivos; exempt from reduction and calculation of succession mass

PART IV. CALCULATION OF MASS, REDUCTION AND

COLLATION

§2372. Donations inter vivos; exempt from reduction and calculation of succession mass

No donation inter vivos which is made at least three years prior to the death of the donor shall be subject to reduction under the provisions of Civil Code Articles 1502 through 1518, nor shall the property transferred by such donation be fictitiously added to the aggregate of all property belonging to the donor in calculating the mass of the donor's succession under the provisions of Civil Code Article 1505, nor in calculating the legitimate portion under Civil Code Article 1234.

Acts 1995, No. 402, §1.

NOTE: Acts 1995, No. 402, §2 provides that the provisions of the Act apply to all donations inter vivos made on or after Jan. 1, 1996.



RS 9:2373 - Donations inter vivos to spouse of previous marriage; exemption from reduction and calculation of succession mass

§2373. Donations inter vivos to spouse of previous marriage; exemption from reduction and calculation of succession mass

No donation inter vivos made by a person to his or her spouse of a previous marriage which was made during the existence of such marriage shall be subject to reduction under the provisions of Civil Code Articles 1502 through 1518, nor shall the property transferred by such donation be fictitiously added to the aggregate of all property belonging to the donor in calculating the mass of the donor's succession under the provisions of Civil Code Article 1505 or in calculating the legitimate portion under Civil Code Article 1234.

Acts 1995, No. 402, §1.

NOTE: Acts 1995, No. 402, §2 provides that the provisions of the Act apply to all donations inter vivos made on or after Jan. 1, 1996.



RS 9:2401 - DONATIONS MORTIS CAUSA

CHAPTER 4. DONATIONS MORTIS CAUSA

PART I. UNIFORM WILLS LAW

§2401. Will executed outside state

A will executed outside this state in the manner prescribed by the law of the place of its execution or by the law of the testator's domicile, at the time of its execution shall be deemed to be legally executed and shall have the same force and effect in this state as if executed in the manner prescribed by the laws of this state, provided the will is in writing and subscribed by the testator.



RS 9:2421 - Will probated outside state may be allowed and recorded

PART II. UNIFORM PROBATE LAW

§2421. Will probated outside state may be allowed and recorded

A will duly proved, allowed, and admitted to probate outside of this state, may be allowed and recorded in the proper court of any parish in this state, in which the testator shall have left any estate.



RS 9:2422 - Filing of will and proceedings thereon

§2422. Filing of will and proceedings thereon

When a copy of the will and probate thereof, duly authenticated, shall be presented by the executor or by any other person interested in the will, with a petition for the probate, the same must be filed and proper proceedings had as required by law on a petition for the original probate of a domestic will.



RS 9:2423 - Admission to probate; force and effect

§2423. Admission to probate; force and effect

If upon the hearing, it appears to the satisfaction of the court that the will has been duly proved, allowed, and admitted to probate outside of this state, and that it was executed according to the law of the place in which the same was made, or in which the testator was at the time domiciled, or in conformity with the laws of this state, it must be admitted to probate, which probate shall have the same force and effect as the original probate of a domestic will.



RS 9:2424 - Probate of will operative under laws of state or country not requiring probate

§2424. Probate of will operative under laws of state or country not requiring probate

When a duly authenticated copy of a will from any state or country where probate is not required by the laws of such state or country, with a duly authenticated certificate of the legal custodian of such original will that the same is a true copy, and that such will has become operative by the laws of such state or country, and when a copy of a notarial will in possession of a notary in a foreign state or country entitled to the custody thereof (the laws of which state or country require that such will remain in the custody of such notary), duly authenticated by such notary, is presented by the executor or other persons interested to the proper court in this state, such court shall probate the same as in case of an original will presented for probate.

If it appears to the court that the instrument ought to be allowed in this state, as the last will and testament of the deceased the copy shall be filed and recorded, and the will shall have the same effect as if originally proved and allowed in the said court.



RS 9:2425 - Short title; interpretation

§2425. Short title; interpretation

This Part may be cited as the Uniform Probate Law, and shall be so interpreted and construed as to effectuate its general purposes to make uniform the laws of the states which enact it.



RS 9:2431 - Definitions

PART II-A. ESTATE TAX APPORTIONMENT LAW

§2431. Definitions

Unless the context clearly indicates otherwise, the following terms have the meaning ascribed to them in this Section:

(1) "Court" means the court having jurisdiction of the succession of the deceased;

(2) "Estate" means the gross estate of a deceased as determined for the purpose of Federal estate tax;

(3) "Fiduciary" means executor, administrator of any description, and trustee;

(4) "Person" means any individual, partnership, association, joint stock company, corporation, government, political subdivision, governmental agency, or local governmental agency;

(5) "Person interested in the estate" means any person entitled to receive, or who has received, from a deceased person or by reason of his death, any property or interest therein included in the estate of the deceased. It includes a personal representative, tutor, curator, and trustee;

(6) "State" means any state, territory, or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico;

(7) "Tax" means the Federal estate tax and the Louisiana estate transfer tax, and includes interest and penalties imposed or accrued thereunder.

Added by Acts 1960, No. 362, §1; Acts 2010, No. 175, §2.



RS 9:2432 - Apportionment of tax liability among persons interested in estate

§2432. Apportionment of tax liability among persons interested in estate

A. If the deceased has made no provision in his testament for the apportionment of the tax among the persons interested in the estate, the tax shall be apportioned among them by the court in the proportion that the value of the interest of each person interested in the estate bears to the total value of the interests of all persons interested in the estate. The values used in determining the tax shall be used for this purpose.

B. If the deceased has provided in his testament for the apportionment of the tax among all the persons interested in the estate, the court shall apportion the tax as directed by the deceased.

C. If the deceased has provided in his testament for the apportionment of the tax of some, but not of all the persons interested in the estate, the amount of the tax which has not been apportioned shall be apportioned by the court among those as to whom no provision has been made, in the same manner as is provided in Subsection A of this Section.

Acts 2011, No. 346, §2.



RS 9:2433 - No apportionment between principal and income beneficiaries of trust and between usufructuaries and naked owners

§2433. No apportionment between principal and income beneficiaries of trust and between usufructuaries and naked owners

No beneficial interest in income from a trust and no usufruct shall be subject to apportionment as between the principal beneficiary in the case of the trust and the naked owner in the case of the usufruct. The tax on the beneficial interest in income from a trust or the usufruct shall be chargeable against the principal of the trust or the naked ownership of the property in the case of the usufruct. The court shall order that portion of the property subject to the usufruct, or that portion of the trust principal subject to the rights of an income beneficiary, to be sold in whole or in part to pay the tax apportioned in accordance with this Section. Thereafter, only the balance of the property remaining after the sale or the balance of the proceeds of the sale not necessary for the payment of the tax shall be subject to the usufruct or the rights of an income beneficiary of a trust. To avoid the sale or other disposition of property which is subject to a usufruct or an income interest in a trust to satisfy the tax liability, the usufructuary and the naked owner, or the principal beneficiary and the income beneficiary, may agree to the method of and responsibility for payment of the tax.

Acts 2011, No. 346, §2.



RS 9:2434 - Fiduciary's right to withhold or recover proportion of tax attributable to persons interested in estate; security by person interested in estate for payment of tax

§2434. Fiduciary's right to withhold or recover proportion of tax attributable to persons interested in estate; security by person interested in estate for payment of tax

A. The fiduciary or other person in possession of the property of the deceased required to pay the tax may withhold from any property distributable to any person interested in the estate, upon its distribution to him, the amount of tax attributable to his interest. If the property in possession of the fiduciary or other person required to pay the tax and distributable to any person interested in the estate is insufficient to satisfy the proportionate amount of the tax determined to be due from the person, the fiduciary or other person required to pay the tax may recover the deficiency from the person interested in the estate. If the property is not in the possession of the fiduciary or other person required to pay the tax, the fiduciary or other person required to pay the tax may recover from any person interested in the estate, in accordance with R.S. 9:2436, the amount of the tax apportioned to that person as provided in R.S. 9:2432.

B. If property is to be distributed prior to final apportionment of the tax, the court may require, upon application of the fiduciary or other person who may be required to pay the tax, any person who is to share in the distribution of the estate to provide a bond or other security for the apportionment liability in the form and amount prescribed by the court. This application shall be made by contradictory motion or rule to show cause.

Acts 2011, No. 346, §2.



RS 9:2435 - Allowance for exemptions, deductions, and credits

§2435. Allowance for exemptions, deductions, and credits

A. In making an apportionment, allowances shall be made for any exemptions granted, any classification made of persons interested in the estate, and for any deductions and credits allowed by the law imposing the tax.

B. Any exemption or deduction allowed by reason of the relationship of any person to the decedent or by reason of the purposes of the gift shall inure to the benefit of the person bearing such relationship or receiving the gift, except when an interest is subject to a prior present interest which is not allowable as a deduction, the tax apportionable against the present interest shall be paid from principal.

C. Any deduction for property previously taxed and any credit for gift taxes or death taxes of a foreign country paid by the decedent or his estate shall inure to the proportionate benefit of all persons liable to apportionment.

D. Any credit for inheritance, succession or estate taxes, or taxes in the nature thereof in respect to property or interests includable in the estate shall inure to the benefit of the persons or interests chargeable with the payment thereof to the extent that or in proportion as the credit reduces the tax.

E. To the extent that property passing to or in trust for a surviving spouse or any charitable, public, or similar gift or bequest does not constitute an allowable deduction for purposes of the tax solely by reason of an inheritance tax imposed upon and deductible from the property, the property shall not be included in the computation provided for in R.S. 9:2432, and to that extent no apportionment shall be made against the property. This Subsection shall not apply where the result will deprive the estate of a deduction otherwise allowable under Section 2053(d) of the Internal Revenue Code of 1954 of the United States, relating to deduction for state death taxes on transfers for public, charitable, or religious uses.

Acts 2011, No. 346, §2.



RS 9:2436 - Action to recover amount of tax or deficiency from person interested in estate; time of filing; liability of fiduciary

§2436. Action to recover amount of tax or deficiency from person interested in estate; time of filing; liability of fiduciary

A. A fiduciary or other person required to pay the tax has a right of action against any person interested in the estate to recover the original amount of the tax apportioned to the person, and any additional amounts based upon the assertion of deficiencies in the amount of the tax, and if the amounts sued for have become uncollectible at the time of the filing of the suit, the tax or the deficiencies shall be equitably apportioned among the other persons interested in the estate and subject to apportionment.

B. This action shall be instituted as an ordinary proceeding. If the action is for the recovery of the original amount of the tax apportioned, it shall be instituted within a reasonable time after the expiration of one year from the date of payment. If the action is for the recovery of a deficiency, it shall be instituted within a reasonable time after the expiration of one year from the date of payment of the deficiency. Unless the action has been timely instituted, the fiduciary or other person required to pay the tax or the deficiency shall not be entitled to reimbursement for any portion of the tax or deficiency which he may have paid or has been required to pay and shall, in addition, be liable to any person interested in the estate for any loss occasioned by the delay.

Acts 2011, No. 346, §2.



RS 9:2437 - Action by nonresident; reciprocity

§2437. Action by nonresident; reciprocity

A. A fiduciary or any other person required to pay the tax due who is domiciled or residing in a jurisdiction other than Louisiana, has a right of action for the proportionate amount (1) of the federal estate tax, (2) of an estate tax payable to another state, or (3) of a death duty due by the estate of a person deceased to another state, against any person interested in the estate domiciled or residing in Louisiana or who owns property in Louisiana subject to attachment or execution. This action shall be brought as an ordinary proceeding in the domicile of the defendant or, if not domiciled or residing in Louisiana, in the court of the parish where the property of the defendant is situated.

B. For the purposes of this action, the apportionment of the tax liability as determined by the court having jurisdiction of the administration of the estate of the deceased in the other state shall be prima facie correct.

C. With respect to the federal tax, this Section applies only if apportionment of the tax is authorized by congress. In all other respects, this Section applies only if the other state or jurisdiction affords a substantially similar remedy to a Louisiana resident.

Acts 2011, No. 346, §2.



RS 9:2438 - Application of provisions

§2438. Application of provisions

R.S. 9:2431 through 2437 shall not apply to taxes due on account of the death of a person dying prior to January 1, 1961.

Acts 2011, No. 346, §2.



RS 9:2439 - Estate tax marital deduction; formula qualifying

§2439. Estate tax marital deduction; formula qualifying

A. In the event of the death of any person after December 31, 1981, if the testament contains a formula expressly providing that the spouse is to receive the maximum amount of property qualifying for the federal estate tax marital deduction allowable by federal law, the formula shall be construed as referring to the federal estate tax marital deduction as allowable by federal law as provided by Section 2056(a) of the Internal Revenue Code as amended by Section 403 of the Economic Recovery Tax Act of 1981.

B. The provisions of this Section shall not apply unless:

(1) The decedent dies after December 31, 1981.

(2) By reason of the death, property is acquired by the decedent's spouse under a formula provided in the testament.

(3) The formula provided in the testament was not amended or otherwise changed as permitted by the laws of this state at any time on or after September 12, 1981, and before the death of the decedent.

C. It is the intention of this Section to allow an increase in the amount of the federal estate tax marital deduction available to certain estates by reason of Section 2056 of the Internal Revenue Code to be conferred upon estates that would have been excluded from the benefits of Section 403 of the Economic Recovery Tax Act of 1981. To the extent necessary, this Section shall be retroactive to January 1, 1982.

D. Nothing contained in the provisions of this Section shall be construed to impinge upon the legitime of a forced heir or to divest the rights of a forced heir to the legitime.

Acts 2011, No. 346, §2.



RS 9:2440 - Continued validity of previously executed testaments

PART III. MISCELLANEOUS PROVISIONS

§2440. Continued validity of previously executed testaments

A testament, testamentary provision, legacy, or other appointment executed prior to January 1, 1998, and valid under the law and jurisprudence prior to that date, when executed, is not invalidated by the passage of Acts 1997, No. 1421.

Acts 1997, No. 1421, §4, eff. July 1, 1999; Acts 2003, No. 74, §1.



RS 9:2441 - Duration of usufruct in previously executed testament

PART III. MISCELLANEOUS PROVISIONS

§2441. Duration of usufruct in previously executed testament

When a testament executed prior to June 18, 1996, leaves a usufruct to the surviving spouse without specifying its duration, the law in effect at the time the testament was executed shall govern the duration of the usufruct.

Acts 1996, 1st Ex. Sess., No. 77, §3.



RS 9:2442 - Repealed by Acts 1997, No. 1421, 8, eff. July 1, 1999.

§2442. Repealed by Acts 1997, No. 1421, §8, eff. July 1, 1999.



RS 9:2443 - Repealed by Acts 1997, No. 1421, 8, eff. July 1, 1999.

§2443. Repealed by Acts 1997, No. 1421, §8, eff. July 1, 1999.



RS 9:2444 - Repealed by Acts 1997, No. 1421, 8, eff. July 1, 1999.

§2444. Repealed by Acts 1997, No. 1421, §8, eff. July 1, 1999.



RS 9:2445 - Repealed by Acts 1997, No. 1421, 8, eff. July 1, 1999.

§2445. Repealed by Acts 1997, No. 1421, §8, eff. July 1, 1999.



RS 9:2446 - Will information registration

§2446. Will information registration

The secretary of state shall establish a registry in which a testator, or his attorney, if authorized by the testator to do so, may register information regarding the execution of the testator's will. Such information shall be kept in strictest confidence until the death of the testator and then it shall be made available to any person who presents a death certificate, or affidavit of death and heirship, or other satisfactory evidence of the death of the testator. Information that may be received, preserved in confidence until death, and reported as indicated is limited to the name, social security or other individual identifying number established by law, address, date, place of birth of the testator, and the intended place of deposit or safekeeping of the instrument pending the death of the testator or the name and address of the attorney or other person having information regarding the place of deposit or safekeeping.

Added by Acts 1981, No. 222, §1, eff. July 1, 1982.



RS 9:2447 - Fees

§2447. Fees

Fees shall be paid to the secretary of state as provided in R.S. 49:222 for the following:

(1) For registering information regarding a will.

(2) For furnishing information regarding a will.

Added by Acts 1981, No. 222, §1, eff. July 1, 1982; Acts 2008, No. 913, §1.



RS 9:2448 - Repealed by Acts 2012, No. 125, §1.

§2448. Repealed by Acts 2012, No. 125, §1.



RS 9:2449 - Individual retirement accounts; payment of benefits

§2449. Individual retirement accounts; payment of benefits

A. Any benefits payable by reason of death from an individual retirement account established in accordance with the provisions of 26 U.S.C. 408, as amended, shall be paid as provided in the individual retirement account agreement to the designated beneficiary of the account. Such payment shall be a valid and sufficient release and discharge of the account holder for the payment or delivery so made and shall relieve the trustee, custodian, insurance company or other account fiduciary from all adverse claims thereto by a person claiming as a surviving or former spouse or a successor to such a spouse.

B. The provisions of this Section shall apply even when the decedent designates a beneficiary by last will and testament.

C. Repealed by Acts 2010, No. 175, §6.

Acts 1986, No. 600, §1; Acts 1987, No. 131, §1, eff. June 18, 1987; Acts 1988, No. 712, §1; Acts 2010, No. 175, §6; Acts 2011, No. 346, §2.



RS 9:2450 - Succession representatives; liability for distributions

§2450. Succession representatives; liability for distributions

A succession representative shall not be liable to the judgment creditor of a successor for any distributions made to the successor, including a distribution of the proceeds of the sale of immovable property as to which the judgment creditor had a judicial mortgage, unless the judgment creditor seized the interest of the successor in the estate before the representative made the distribution.

Acts 1995, No. 313, §1.



RS 9:2501 - OF FORCED HEIRS

CHAPTER 5. OF FORCED HEIRS

§2501. Repealed by Acts 2001, No. 560, §2, eff. June 22, 2001.



RS 9:2502 - Disinherison; retroactivity

§2502. Disinherison; retroactivity

A. If a person dies after June 22, 2001, leaving an instrument in the form of a testament that was executed prior to June 22, 2001, then a disinherison in that instrument that would be valid under the provisions of Civil Code Articles 1617 through 1626 shall be governed by the provisions of those Articles.

B. If the disinherison would not be valid under the provisions of Civil Code Articles 1617 through 1626, the disinherison shall be governed by the law in effect at the time of the execution of the instrument.

Acts 2001, No. 573, §2, eff. June 22, 2001.



RS 9:2503 - Exercise of succession rights; remedial provisions

§2503. Exercise of succession rights; remedial provisions

A. Any alienation, lease, or encumbrance of immovable property made by a successor prior to the date that Civil Code Article 938, as amended and reenacted by House Bill No. 66 of this 2001 Regular Session of the Legislature [Acts 2001, No. 556, eff. June 22, 2001], becomes effective, that would be valid under the provisions of Civil Code Article 938, is valid.

B. An action to annul an alienation, lease, or encumbrance of immovable property owned by a decedent at his death made by a successor prior to the appointment of a succession representative must be brought within a peremptive period of one year from the effective date of this Section.

Acts 2001, No. 556, §2, eff. June 22, 2001.



RS 9:2601 - LOUISIANA UNIFORM ELECTRONIC

CHAPTER 1. LOUISIANA UNIFORM ELECTRONIC

TRANSACTIONS ACT

§2601. Short title

This Chapter may be cited as the "Louisiana Uniform Electronic Transactions Act".

Acts 2001, No. 244, §1, eff. July 1, 2001.



RS 9:2602 - Definitions

§2602. Definitions

As used in this Chapter, unless the context otherwise requires:

(1) "Agreement" means the bargain of the parties in fact, as found in their language or inferred from other circumstances and from rules, regulations, and procedures given the effect of agreements under laws otherwise applicable to a particular transaction.

(2) "Automated transaction" means a transaction conducted or performed, in whole or in part, by electronic means or electronic records, in which the acts or records of one or both parties are not reviewed by an individual in the ordinary course of forming a contract, performing under an existing contract, or fulfilling an obligation required by the transaction.

(3) "Computer program" means a set of statements or instructions to be used directly or indirectly in an information processing system in order to bring about a certain result.

(4) "Contract" means the total legal obligation resulting from the agreement of the parties as affected by this Chapter and other applicable law.

(5) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(6) "Electronic agent" means a computer program or an electronic or other automated means used independently to initiate an action or respond to electronic records or performances in whole or in part without review or action by an individual.

(7) "Electronic record" means a record created, generated, sent, communicated, received, or stored by electronic means.

(8) "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

(9) "Governmental agency" means an executive, legislative, or judicial agency, department, board, commission, authority, institution, unit, or instrumentality of the federal government or of a state or of a county or parish, municipality, or other political subdivision of a state.

(10) "Information" includes data, text, images, sounds, codes, computer programs, software, and databases, or the like.

(11) "Information processing system" means an electronic system for creating, generating, sending, receiving, storing, displaying, or processing information.

(12) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, governmental agency, public corporation, or any other legal or commercial entity.

(13) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(14) "Security procedure" means a procedure employed for the purpose of verifying that an electronic signature, record, or performance is that of a specific person or for detecting changes or errors in the information in an electronic record. The term includes a procedure that requires the use of algorithms or other codes, identifying words or numbers, encryption, or callback or other acknowledgment procedures.

(15) "State" means this state or another state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band, or Alaskan native village, which is recognized by federal law or formally acknowledged by a state.

(16) "Transaction" means an action or set of actions occurring between two or more persons relating to the conduct of business, commercial, or governmental affairs.

Acts 2001, No. 244, §1, eff. July 1, 2001.



RS 9:2603 - Scope

§2603. Scope

A. Except as otherwise provided in Subsection B of this Section, this Chapter applies to electronic records and electronic signatures relating to a transaction.

B. This Chapter shall not apply to:

(1) A transaction to the extent it is governed by a law governing the creation and execution of wills, codicils, or testamentary trusts.

(2) A transaction to the extent it is governed by the provisions of Title 10 of the Louisiana Revised Statutes of 1950, other than R.S. 10:1-107.

(3) (Reserved).

(4)(a) A law governing adoption, divorce, or other matters of family law, with the exception of a temporary restraining order issued pursuant to Domestic Abuse Assistance, R.S. 46:2131 et seq., or Protection from Dating Violence Act, R.S. 46:2151.

(b) Any notice of any of the following:

(i) The cancellation or termination of utility services, including water, heat, and power.

(ii) Default, acceleration, repossession, foreclosure, or eviction, or the right to cure, under a credit agreement secured by, or a rental agreement for, a primary residence of an individual.

(iii) The cancellation or termination of health insurance or benefits or life insurance benefits, excluding annuities.

(iv) Recall of a product, or material failure of a product, that risks endangering health or safety.

(c) Any document required to accompany any transportation or handling of hazardous materials, pesticides, or other toxic or dangerous materials.

(d) Publications required by law to be published in the official journals provided for in Chapter 2, 4, or 5 of Title 43 of the Louisiana Revised Statutes of 1950.

C. This Chapter applies to an electronic record or electronic signature otherwise excluded from the application of this Chapter under Subsection B of this Section to the extent it is governed by a law other than those specified by Subsection B of this Section.

D. A transaction subject to this Chapter is also subject to other applicable substantive law.

Acts 2001, No. 244, §1, eff. July 1, 2001; Acts 2014, No. 606, §2; Acts 2016, No. 409, §1.



RS 9:2603.1 - Electronic applications for all warrants; signatures; electronic judicial records

§2603.1. Electronic applications for all warrants; signatures; electronic judicial records

A. An application for any warrant or signature utilized by the judicial branch of state government shall not be denied legal effect or enforceability solely because it is in electronic form. Any such application, signature or record in electronic form shall have the full effect of law.

B. If a law requires the application for any warrant to be in writing, an electronic record shall satisfy the law.

C. If a law requires a signature, an electronic signature satisfies the law.

D. Any application used to attach a digital signature to any warrant or affidavit must have security procedures in place that insure the authenticity of the digital signature. The application must also be able to keep an electronic record of the warrant or affidavit, including the time and date of when the signature was attached. The application must also include encryption measures to ensure secure access of the application.

E. Unless otherwise agreed to by a sender of a warrant application and the judiciary, an electronic record is received when:

(1) The record enters an information-processing system that the local court rules have designated and approved for the purpose of receiving electronic applications for warrants and from which the recipient is able to retrieve the electronic record.

(2) It is in a form capable of being processed by the system.

F. In any instance where an affidavit is submitted to a judge or magistrate electronically, the electronic signature of the affiant shall satisfy the constitutional requirement that the testimony of the affiant be made under oath, provided that such signature is made under penalty of perjury and in compliance with Subsection D of this Section. If the requirements of Subsection D of this Section are met, it shall not be necessary for the oath to be made orally for the affidavit to have legal effect.

Acts 2009, No. 401, §1; Acts 2010, No. 58, §1.



RS 9:2604 - Prospective application; exemption from preemption

§2604. Prospective application; exemption from preemption

A. This Chapter applies to any electronic record or electronic signature created, generated, sent, communicated, received, or stored on or after July 1, 2001.

B. This Chapter is intended and shall be construed to constitute an enactment or adoption of the Uniform Electronic Transactions Act as approved and recommended for enactment in all states by the National Conference of Commissioners on Uniform State Laws in 1999. If a court of competent jurisdiction finds that any provision of this Chapter is inconsistent with 15 U.S.C. 7002(a)(1) (the Electronic Signatures in Global and National Commerce Act), then any inconsistent provision is intended to comply with 15 U.S.C. 7002(a)(2)(A) and (B).

Acts 2001, No. 244, §1, eff. July 1, 2001.



RS 9:2605 - Use of electronic records and electronic signatures; variation by agreement

§2605. Use of electronic records and electronic signatures; variation by agreement

A. This Chapter does not require a record or signature to be created, generated, sent, communicated, received, stored, or otherwise processed or used by electronic means or in electronic form.

B.(1) This Chapter applies only to transactions between parties, each of which has agreed to conduct transactions by electronic means.

(2) The context and surrounding circumstances, including the conduct of the parties, shall determine whether the parties have agreed to conduct a transaction by electronic means.

C.(1) A party that agrees to conduct a transaction by electronic means may refuse to conduct other transactions by electronic means.

(2) The right granted by this Subsection may not be waived by agreement.

D.(1) Except as otherwise provided in this Chapter, the effect of any of its provisions may be varied by agreement.

(2) The presence in provisions of this Chapter of the words "unless otherwise agreed", or words of similar import, does not imply that the effect of other provisions may not be varied by agreement.

E. Whether an electronic record or electronic signature has legal consequences is determined by this Chapter and other applicable law.

Acts 2001, No. 244, §1, eff. July 1, 2001.



RS 9:2606 - Construction and application

§2606. Construction and application

This Chapter shall be construed and applied as follows:

(1) To facilitate electronic transactions consistent with other applicable law.

(2) To be consistent with reasonable practices concerning electronic transactions and with the continued expansion of those practices.

(3) To effectuate its general purpose to make uniform the law with respect to the subject of this Chapter among states enacting it.

Acts 2001, No. 244, §1, eff. July 1, 2001.



RS 9:2607 - Legal recognition of electronic records, electronic signatures, and electronic contracts

§2607. Legal recognition of electronic records, electronic signatures, and electronic contracts

A. A record or signature may not be denied legal effect or enforceability solely because it is in electronic form.

B. A contract may not be denied legal effect or enforceability solely because an electronic record was used in its formation.

C. If a law requires a record to be in writing, an electronic record satisfies the law.

D. If a law requires a signature, an electronic signature satisfies the law.

Acts 2001, No. 244, §1, eff. July 1, 2001.



RS 9:2608 - Provision of information in writing; presentation of records

§2608. Provision of information in writing; presentation of records

A.(1) If parties have agreed to conduct a transaction by electronic means and a law requires a person to provide, send, or deliver information in writing to another person, the requirement is satisfied if the information is provided, sent, or delivered in an electronic record capable of retention by the recipient at the time of receipt.

(2) An electronic record is not capable of retention by the recipient if the sender or its information processing system inhibits the ability of the recipient to print or store the electronic record.

B. If a law, other than this Chapter, requires a record to be posted or displayed in a certain manner, to be sent, communicated, or transmitted by a specified method, or to contain information that is formatted in a certain manner, the following rules apply:

(1) The record must be posted or displayed in the manner specified in the other law.

(2) Except as otherwise provided in Paragraph (D)(2) of this Section, the record must be sent, communicated, or transmitted by the method specified in the other law.

(3) The record must contain the information formatted in the manner specified in the other law.

C. If a sender inhibits the ability of a recipient to store or print an electronic record, the electronic record is not enforceable against the recipient.

D. The requirements of this Section may not be varied by agreement, but:

(1) To the extent a law other than this Chapter requires information to be provided, sent, or delivered in writing but permits that requirement to be varied by agreement, the requirement under Subsection A of this Section that the information be in the form of an electronic record capable of retention may also be varied by agreement.

(2) A requirement under a law other than this Chapter to send, communicate, or transmit a record by first class mail, postage prepaid, or by regular United States mail, may be varied by agreement to the extent permitted by the other law.

Acts 2001, No. 244, §1, eff. July 1, 2001.



RS 9:2609 - Attribution and effect of electronic record and electronic signature

§2609. Attribution and effect of electronic record and electronic signature

A.(1) An electronic record or electronic signature is attributable to a person if it was the act of the person.

(2) The act of the person may be shown in any manner, including a showing of the efficacy of any security procedure applied to determine the person to which the electronic record or electronic signature was attributable.

B. The effect of an electronic record or electronic signature attributed to a person under Subsection A of this Section is determined from the context and surrounding circumstances at the time of its creation, execution, or adoption, including the agreement of the parties, if any, and otherwise as provided by law.

Acts 2001, No. 244, §1, eff. July 1, 2001.



RS 9:2610 - Effect of change or error

§2610. Effect of change or error

If a change or error in an electronic record occurs in a transmission between parties to a transaction, the following rules apply:

(1) If the parties have agreed to use a security procedure to detect changes or errors and one party has conformed to the procedure but the other party has not, and the nonconforming party would have detected the change or error had that party also conformed, the conforming party may avoid the effect of the changed or erroneous electronic record.

(2) In an automated transaction involving an individual, the individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of another person if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, the individual:

(a) Promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person.

(b) Takes reasonable steps, including steps that conform to the reasonable instructions of the other person, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record.

(c) Has not used or received any benefit or value from the consideration, if any, received from the other person.

(3) If neither Paragraph (1) nor Paragraph (2) of this Section is applicable, the change or error has the effect provided by other law, including the law of error, and the contract of the parties, if any.

(4) Paragraphs (2) and (3) of this Section may not be varied by agreement.

Acts 2001, No. 244, §1, eff. July 1, 2001.



RS 9:2611 - Notarization and acknowledgment

§2611. Notarization and acknowledgment

If a law requires a signature or record to be notarized, acknowledged, verified, or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record.

Acts 2001, No. 244, §1, eff. July 1, 2001.



RS 9:2612 - Retention of electronic records; originals

§2612. Retention of electronic records; originals

A. If a law requires that a record be retained, the requirement is satisfied by retaining an electronic record of the information in the record which:

(1) Accurately reflects the information set forth in the record after it was first generated in its final form as an electronic record or otherwise.

(2) Remains accessible for later reference.

B. A requirement to retain a record in accordance with Subsection A of this Section does not apply to any information the sole purpose of which is to enable the record to be sent, communicated, or received.

C. A person may satisfy Subsection A of this Section by using the services of another person if the requirements of Subsection A of this Section are satisfied.

D. If a law requires a record to be presented or retained in its original form, or provides consequences if the record is not presented or retained in its original form, that law is satisfied by an electronic record retained in accordance with Subsection A of this Section.

E. If a law requires retention of a check, that requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with Subsection A of this Section.

F. A record retained as an electronic record in accordance with Subsection A of this Section satisfies a law requiring a person to retain a record for evidentiary, audit, or like purposes, unless a law enacted after July 1, 2001, specifically prohibits the use of an electronic record for the specified purpose.

G. This Section shall not preclude a governmental agency of this state from specifying additional requirements for the retention of a record subject to the jurisdiction of the agency.

Acts 2001, No. 244, §1, eff. July 1, 2001.



RS 9:2613 - Admissibility in evidence

§2613. Admissibility in evidence

In a proceeding, evidence of a record or signature may not be excluded solely because it is in electronic form.

Acts 2001, No. 244, §1, eff. July 1, 2001.



RS 9:2614 - Automated transaction

§2614. Automated transaction

In an automated transaction, the following rules apply:

(1) A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the actions of the electronic agents or the resulting terms and agreements.

(2) A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and which the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance.

(3) The terms of the contract are determined by the substantive law applicable to it.

Acts 2001, No. 244, §1, eff. July 1, 2001.



RS 9:2615 - Time and place of sending and receipt

§2615. Time and place of sending and receipt

A. Unless otherwise agreed between the sender and the recipient, an electronic record is sent when it:

(1) Is addressed properly or is otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record.

(2) Is in a form capable of being processed by that system.

(3) Enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient which is under the control of the recipient.

B. Unless otherwise agreed between the sender and the recipient, an electronic record is received when it:

(1) Enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record.

(2) Is in a form capable of being processed by that system.

C. Subsection B of this Section applies even if the place where the information processing system is located is different from the place where the electronic record is deemed to be received under Subsection D of this Section.

D. Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the place of business of the sender and to be received at the place of business of the recipient. For purposes of this Subsection, the following rules apply:

(1) If the sender or recipient has more than one place of business, the place of business of that person is the place having the closest relationship to the underlying transaction.

(2) If the sender or the recipient does not have a place of business, the place of business is the residence of the sender or recipient, as the case may be.

E. An electronic record is received under Subsection B of this Section even if no individual is aware of its receipt.

F. Receipt of an electronic acknowledgment from an information processing system described in Subsection B of this Section establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

G.(1) If a person is aware that an electronic record purportedly sent under Subsection A of this Section, or purportedly received under Subsection B of this Section, was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law.

(2) Except to the extent allowed by the other law, the requirements of this Subsection may not be varied by agreement.

Acts 2001, No. 244, §1, eff. July 1, 2001.



RS 9:2616 - Transferable records

§2616. Transferable records

A. In this Section, "transferable record" means an electronic record that:

(1) Would be a note as defined in R.S. 10:3-101 et seq., or a document under R.S. 10:7-101 et seq., if the electronic record were in writing.

(2) The issuer of the electronic record expressly has agreed is a transferable record.

B. A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

C. A system employed for evidencing the transfer of interests in the transferable record satisfies Subsection B of this Section, and a person is deemed to have control of a transferable record, if the transferable record is created, stored, and assigned in such a manner that:

(1) A single authoritative copy of the transferable record exists that is unique, identifiable, and, except as otherwise provided in Paragraphs (4), (5), and (6) of this Subsection, unalterable.

(2) The authoritative copy identifies the person asserting control as:

(a) The person to which the transferable record was issued; or

(b) If the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred.

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian.

(4) Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control.

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy.

(6) Any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

D.(1) Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in R.S. 10:1-201(20), of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under Title 10 of the Louisiana Revised Statutes of 1950, including, if the applicable statutory requirements under R.S. 10:3-302(a), 7-501, or 9-3081 are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated, or a purchaser, respectively.

(2) Delivery, possession, and endorsement are not required to obtain or exercise any of the rights under this Subsection.

E. Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under Title 10 of the Louisiana Revised Statutes of 1950.

F.(1) If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record.

(2) Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.

Acts 2001, No. 244, §1, eff. July 1, 2001.

1See now R.S. 10:9-330, 331.



RS 9:2617 - Creation and retention of electronic records and conversion of written records by governmental agencies in this state

§2617. Creation and retention of electronic records and conversion of written records by governmental agencies in this state

Each governmental agency of this state shall determine whether, and the extent to which, it will create and retain electronic records and convert written records to electronic records.

Acts 2001, No. 244, §1, eff. July 1, 2001.



RS 9:2618 - Acceptance and distribution of electronic records by governmental agencies in this state

§2618. Acceptance and distribution of electronic records by governmental agencies in this state

A. Except as otherwise provided in R.S. 9:2612(F), each governmental agency of this state shall determine whether, and the extent to which, it will send and accept electronic records and electronic signatures to and from other persons and otherwise create, generate, communicate, store, process, use, and rely upon electronic records and electronic signatures.

B. To the extent a governmental agency uses electronic records and electronic signatures under Subsection A of this Section, the governmental agency, giving due consideration to security, may specify the following:

(1) The manner and format in which the electronic records must be created, generated, sent, communicated, received, and stored and the systems established for those purposes.

(2) The electronic records must be signed by electronic means, the type of electronic signature required, the manner and format in which the electronic signature must be affixed to the electronic record, and the identity of, or criteria that must be met by, any third party used by a person filing a document to facilitate the process.

(3) Control processes and procedures as appropriate to ensure adequate preservation, disposition, integrity, security, confidentiality, and audit ability of electronic records.

(4) Any other required attributes for electronic records which are specified for corresponding nonelectronic records or reasonably necessary under the circumstances.

C. Except as otherwise provided in R.S. 9:2612(F), this Chapter does not require a governmental agency of this state to use or permit the use of electronic records or electronic signatures.

Acts 2001, No. 244, §1, eff. July 1, 2001.



RS 9:2619 - Interoperability

§2619. Interoperability

A. The commissioner of administration shall encourage and promote consistency and interoperability with similar requirements adopted by other governmental agencies of this state, other states, the federal government, and nongovernmental persons interacting with governmental agencies of this state.

B. If appropriate, those standards may specify differing levels of standards from which governmental agencies of this state may choose in implementing the most appropriate standard for a particular application.

Acts 2001, No. 244, §1, eff. July 1, 2001.



RS 9:2620 - Severability clause

§2620. Severability clause

The provisions of this Chapter are severable as provided in R.S. 24:175.

Acts 2001, No. 244, §1, eff. July 1, 2001.



RS 9:2621 - Certification of electronic records

§2621. Certification of electronic records

A. Notwithstanding any provision of the law to the contrary, when a governmental agency offers online applications through an Internet interface for any license or permit, and the particular law for such license or permit requires a sworn application for such license or permit, the governmental agency may accept an online certification from the applicant in lieu of the sworn application.

B.(1) The online certification shall require the applicant to certify that all of the information and documentation the applicant submits via the online application through an Internet interface shall be true and correct, and that the applicant has not used a false or fictitious name in such application, and that the applicant has not knowingly made a false statement or has not knowingly concealed any material fact or otherwise committed any fraud in any such application for a license or permit.

(2) Use by a governmental agency of any online certification provisions included in a nationwide online licensing or registration system shall be permissible and deemed in compliance with Paragraph (1) of this Subsection.

C. A governmental agency that elects to accept online applications through an Internet interface, and thus accepting an online certification in lieu of a sworn application, shall promulgate such rules and regulations in accordance with R.S. 9:2619 and the Administrative Procedure Act as are necessary to implement such online certification.

D. The acceptance of an online application with the certification authorized by this Section, in lieu of the sworn application otherwise required by law, shall not result in, or create any liability on the part of the state or the governmental agency.

Acts 2013, No. 176, §1, eff. June 7, 2013.



RS 9:2701 - Judgment in class action concludes all members of class adequately represented

CHAPTER 1-A. OF PRESUMPTIONS

§2701. Judgment in class action concludes all members of class adequately represented

A definitive judgment on the merits rendered in a class action concludes all members of the class, whether joined in the action or not, if the members joined as parties fairly insured adequate representation of all members of the class.

Added by Acts 1960, No. 31, §4; eff. Jan. 1, 1961.



RS 9:2711 - Definitions; withdrawal of consent to agreement

CHAPTER 1-B. REQUISITES FOR A VALID AGREEMENT

§2711. Definitions; withdrawal of consent to agreement

A. For the purposes of this section the following definitions shall apply to the terms used herein:

(1) An "itinerant door-to-door salesman" means as a person who has no fixed place of business and who goes from house to house, or from place to place, selling or offering for sale goods and services.

(2) A "purchase agreement" means a written agreement which obligates a person to accept merchandise or services from another for a stated consideration in excess of one hundred fifty dollars.

B. Any person who signs a purchase agreement with an itinerant door-to-door salesman has a period of three days in which to withdraw his consent to the agreement, the three-day period shall commence on the day following the making of the agreement by the purchaser.

Acts 1970, No. 428, §§1, 2.



RS 9:2711.1 - Consumer's right to cancel noncredit home solicitation sale

§2711.1. Consumer's right to cancel noncredit home solicitation sale

A. For purposes of this Section the following definitions shall apply to the terms used herein:

(1) A "noncredit home solicitation sale" is a consumer sale involving a cash price of twenty-five dollars or more for goods or services or both, in which the seller or a person acting for him engages in a personal solicitation of the sale at any place other than the business establishment of the seller and the purchaser offers to purchase or agrees to the sale at a place other than the business establishment of the seller or his representative. This definition shall also include all telephone solicitations in which the seller has initiated contact regardless of his location, and the consumer's agreement to purchase is made at the consumer's home. It does not include a consumer credit sale as defined in R.S. 9:3516(11), a sale made pursuant to prior negotiations between the parties at a business establishment at a fixed location where goods or services are offered or exhibited for sale, a catalogue sale, a sale that may have been initiated by the consumer by communication, whether by telephone or in person, with the seller at his business establishment, or policies of insurance.

(2) A "consumer sale" is the sale of a thing or services purchased primarily for personal, family, or household purposes and the purchaser is not an organization; however, a consumer sale shall not include the sale of religious periodicals, books, and other religious materials by a bona fide religious association, a motor vehicle, immovable property, farm equipment, farm services, or any transaction made pursuant to the Motor Vehicle Sales Finance Act, R.S. 6:951 et seq. The parties to a contract may contract with one another that a sale shall be a consumer sale for the purposes of this Section, except those sales subject to the Motor Vehicle Sales Finance Act.

B. Each seller or person acting on behalf of a seller, who makes or attempts to make a noncredit home solicitation sale shall comply with the provisions of R.S. 9:3539 and R.S. 9:3540 and shall provide a written agreement or offer to purchase that complies with the requirements of R.S. 9:3539. Each consumer purchasing or agreeing to purchase as the result of a noncredit home solicitation sale, shall have the right to cancel such sale in accordance with the requirements of R.S. 9:3538 through R.S. 9:3541.

C. It shall be an unfair trade practice for a seller or his representative to fail to comply with the provisions of R.S. 9:3539 and R.S. 9:3540 and the failure to so comply shall subject the seller to the penalties and actions found in the Unfair Trade Practices and Consumer Protection Law, R.S. 51:1401 et seq.

Added by Acts 1982, No. 744, §1.



RS 9:2712 - Prohibition; counterletters

§2712. Prohibition; counterletters

The use of counterletters that affect the transfer or encumbrance of any public property, the award of any public contract, or the expenditure or receipt of any public funds is prohibited.

Acts 1986, No. 672, §1.



RS 9:2713 - Repealed

§2713. Repealed by Acts 2015, No. 494, §6.



RS 9:2714 - Chiropractors; certain contractual agreements invalid

§2714. Chiropractors; certain contractual agreements invalid

A. The legislature finds that an inequity is foisted on certain chiropractors by the provisions contained in some agreements pertaining to management consultant services to the extent these provisions encourage, promote, facilitate, or require participation in conduct on the part of the chiropractor contrary to the provisions of Chapter 36, Title 37 of the Louisiana Revised Statutes of 1950, governing the licensing and conduct of chiropractors. It is the intent of the legislature by this Section to declare null and void and against public policy of the state of Louisiana any provision in any agreement which encourages, promotes, facilitates, or requires conduct on the part of a chiropractor that is contrary to the provisions of Chapter 36 of Title 37.

B. Any provision contained in, collateral to, or affecting an agreement pertaining to chiropractic management consultant services that encourages, promotes, facilitates, or requires a chiropractor to engage in conduct contrary to the provisions of Chapter 36 of Title 37 of the Louisiana Revised Statutes of 1950 is void and unenforceable to the extent that it encourages, promotes, facilitates, or requires such conduct on the part of a chiropractor.

C. The term "agreement" as it pertains to chiropractic management consultant services, as used in this Section, means any agreement or understanding, written or oral, concerning the provision of chiropractic management consultant services to chiropractors within the state of Louisiana.

D. Any provision in any agreement regarding the provision of chiropractic management consultant services which would frustrate or circumvent the prohibitions of this Section shall be null and void and of no force and effect.

E. REPEALED BY ACTS 1992, NO. 473, §2.

Acts 1991, No. 1047, §2; Acts 1992, No. 473, §2.



RS 9:2715 - Transfer of structured settlement rights

§2715. Transfer of structured settlement rights

A. As used in this Section, the following terms shall mean:

(1) "Annuity issuer" means an insurer that has issued an annuity contract to be used to fund periodic payments under a structured settlement.

(2) "Discounted present value" means the fair present value of future payments, as determined by discounting payments to the present using the most recently published applicable federal rate for determining the present value of an annuity, as issued by the United States Internal Revenue Service.

(3) "Independent professional advice" means advice of an attorney, certified public accountant, actuary, or other licensed professional adviser:

(a) Who is engaged by a payee to render advice concerning the legal, tax, and financial implications of a transfer of structured settlement payment rights;

(b) Who is not affiliated with or compensated by the transferee of the transfer; and

(c) Whose compensation is not affected by whether a transfer occurs.

(4) "Interested parties" means the payee, each beneficiary designated under the annuity contract to receive payments following the payee's death, the annuity issuer, the structured settlement obligor, and any other party that has continuing rights or obligations under a structured settlement.

(5) "Payee" means an individual who receives damage payments that are not subject to income taxation under a structured settlement and proposes to make a transfer of payment rights.

(6) "Structured settlement" means an arrangement for periodic payment of damages for personal injury established by a settlement or judgment in resolution of a tort claim. "Structured settlement" does not include an arrangement for periodic payment of damages for personal injury established by a judgment of confession.

(7) "Structured settlement agreement" means an agreement, judgment, stipulation, or release embodying the terms of a structured settlement.

(8) "Structured settlement obligor" means a party who has the continuing periodic payment obligation to the payee under a structured settlement agreement or a qualified assignment agreement.

(9) "Structured settlement payment rights" means the rights to receive periodic payments, including lump-sum payments under a structured settlement, whether from the settlement obligor or the annuity issuer, if:

(a) The transferee or payee is domiciled in this state;

(b) The structured settlement agreement was approved by a court in this state; or

(c) The settled claim was pending before a court of this state when the parties entered into the structured settlement agreement.

(10) "Terms of the structured settlement" includes the terms of the structured settlement agreement, the annuity contract, a qualified assignment, and an order or approval of a court or responsible administrative authority authorizing or approving a structured settlement.

(11) "Transfer" means a sale, assignment, pledge, hypothecation, or other form of alienation or encumbrance made by a payee for consideration.

(12) "Transfer agreement" means the agreement providing for the transfer of structured settlement payment rights from a payee to a transferee.

(13) "Transferee" means a person who is receiving or will receive structured settlement payment rights from a payee.

B. The direct or indirect transfer of structured settlement payment rights shall not be effective nor shall a structured settlement obligor or annuity issuer be required to make a payment directly or indirectly to a transferee of structured settlement payment rights unless all of the following requirements are met:

(1) The transfer of structured settlement payment rights has been authorized in advance by ex parte order of a court of competent jurisdiction which had jurisdiction over the original tort or workers' compensation claim resolved by the structured settlement or in which the original tort or workers' compensation claim could have been brought, or in the parish where the payee resides at the time of filing the ex parte petition. At least twenty days prior to the issuance of the order, the transferee shall file a petition for transfer with the caption "Ex Parte Petition for Transfer of Structured Settlement Rights by (name of Transferee)."

(2) The transferee shall include with the petition, a copy of the transferee's application, a copy of the transfer agreement, and a disclosure statement to the payee in bold type, no smaller than 14 points, acknowledged by the payee specifying the following:

(a) The amounts and due dates of the structured settlement payments to be transferred.

(b) The aggregate amount of the payments.

(c) The discounted present value of the payments, together with the discount rate used in determining the discounted present value.

(d) The gross amount payable to the payee in exchange for the payments and an itemized listing of all brokers' commissions, service charges, application fees, processing fees, closing costs, filing fees, referral fees, administrative fees, legal fees, notary fees, and other commissions, fees, costs, expenses, and charges payable by the payee or deductible from the gross amount otherwise payable to the payee.

(e) The net amount payable to the payee after deduction of all commissions, fees, costs, expenses, and charges described in Subparagraph (d) of this Paragraph.

(f) The quotient, expressed as a percentage, obtained by dividing the net payment amount by the discounted present value of the payments, which shall be disclosed in the following statement: "The net amount that you will receive from us in exchange for your future structured settlement payments represents ___% of the estimated current value of the payments".

(g) The effective annual interest rate, which rate shall be disclosed in the following statement: "Based on the net amount that you will receive from us and the amounts and timing of the structured settlement payments that you are turning over to us, you will, in effect, be paying interest to us at a rate of ___% per year".

(h) The amount of any penalty and the aggregate amount of any liquidated damages, including penalties, payable by the payee in the event of a breach of the transfer agreement by the payee.

(i) The transferee has given written notice of the transferee's name, address, and taxpayer identification number to the annuity issuer and the structured settlement obligor.

(j) The transfer agreement provides that if the payee is domiciled in this state, any disputes between the parties will be governed, interpreted, construed, and enforced in accordance with the laws of this state and that the domicile state of the payee is the proper place of venue to bring any cause of action arising out of a breach of the agreement.

C. The court shall enter an order approving the transfer based on a finding of all of the following:

(1) That the payee received independent professional advice regarding the legal, tax, and financial implications of the transfer.

(2) That the transferee disclosed to the payee the discounted present value.

D. All costs of court for filing the petition for transfer of structured settlement rights shall be paid by the transferee.

E. If a transfer of structure settlement payment rights has been authorized under this Section, neither the annuity issuer nor the structured settlement obligor shall have any liability to the payee or to any other party for any payment made to the transferee in accordance with the authorization.

F. The provisions of this Section may not be waived.

G. This Section shall not be construed to authorize a transfer of structured settlement payment rights in contravention of applicable law or to give effect to a transfer of structured settlement payment rights that is invalid under applicable law.

H. A provision in a transfer agreement giving a transferee power to confess judgment against a payee is unenforceable to the extent that the amount of the judgment would exceed the amount paid by the transferee to the payee, less any payments received from the structured settlement obligor or the payee.

I. This Section shall not be construed to authorize any transfer of workers' compensation payment rights in contravention of applicable law or to give effect to any transfer of workers' compensation or other payment rights that is invalid under applicable law.

J. Any person who acquires directly or indirectly structured settlement payment rights in a structured settlement factoring transaction in advance of an order required by this Section may be subject to the tax imposed under the Internal Revenue Code, 26 U.S.C. 5891.

Acts 2001, No. 597, §1; Acts 2003, No. 569, §1.



RS 9:2716 - Contracts with automatic renewal clauses

§2716. Contracts with automatic renewal clauses

A. Any person, firm, or corporation engaged in commerce that sells, leases, or offers to sell or lease, any products or services to a consumer pursuant to a contract, when the contract automatically renews unless the consumer cancels the contract, shall disclose the automatic renewal clause clearly and conspicuously in the contract or contract offer.

B. Any person, firm, or corporation engaged in commerce that sells, leases, or offers to sell or lease, any products or services to a consumer pursuant to a contract, when the contract automatically renews unless the consumer cancels the contract, shall disclose clearly and conspicuously how to cancel the contract in the initial contract, contract offer, or with delivery of products or services.

C. A person, firm, or corporation that fails to comply with the requirements of this Section is in violation of this Section unless the person, firm, or corporation demonstrates all of the following:

(1) It has established and implemented written procedures to comply with this Section and enforces compliance with the procedures.

(2) Any failure to comply with this Section is the result of error.

(3) When an error has caused the failure to comply with this Section, it, as a matter of routine business practice, provides a full refund or credit for all amounts billed to or paid by the consumer from the date of the renewal until the date of the termination of the contract, or the date of the subsequent notice of renewal, whichever occurs first.

D. The provisions of this Section shall not apply to the following:

(1) The Louisiana Rental-Purchase Agreement Act as provided in R.S. 9:3351 through 3362.

(2) Banks, trust companies, savings and loan associations, savings banks, credit unions, finance or credit companies, industrial loan companies, or any other financial institution licensed or organized under the laws of any state or the United States, or any foreign bank maintaining a branch or agency licensed under the laws of the United States, or any subsidiary or affiliate thereof.

(3) Insurers licensed under Title 22 of the Louisiana Revised Statutes of 1950.

(4) A contract entered into before January 1, 2011.

(5) A contract that allows for cancellation by the consumer by written notice within thirty days or within one month, after the initial period has expired.

E. Any contract automatically renewed in violation of this Section shall revert to a thirty day renewal contract in accordance with the same terms.

Acts 2010, No. 906, §1.



RS 9:2717 - Contracts against public policy

§2717. Contracts against public policy

A. Any contract between a political subdivision and a person or entity entered into as a result of fraud, bribery, corruption, or other criminal acts, for which a final conviction has been obtained, shall be absolutely null and shall be void and unenforceable as contrary to public policy.

B. Any person whose conviction causes the nullity of the contract as provided in Subsection A of this Section shall be responsible for payment of all costs, attorney fees, and damages incurred in the rebidding of the contract.

Acts 2010, No. 970, §1.



RS 9:2718 - Purpose and Intent

CHAPTER 1-C. GESTATIONAL CARRIER CONTRACTS

PART I. LEGISLATIVE INTENT AND DEFINITIONS

§2718. Purpose and intent

The purpose and intent of this Part is to regulate gestational surrogacy agreements. The legislature has been guided by, among other things, the best interest of the children who are born as a result of gestational surrogacy. The legislature finds that it is desirable to assure that the intended parents of every child born through the use of assisted reproductive technology be legal and biological parents of the child. Accordingly, in regulating gestational surrogacy agreements by means of this Part, the legislature has restricted the range of enforceable gestational surrogacy agreements to those in which the parties who engage the gestational surrogate not only are married to each other, but also create the child using only their own gametes. These compelling state interests justify provisions for filiation to be recognized by a court upon proof that the child is genetically related to both parents, so that the intended parents can bypass the current need to go through extended proceedings to adopt their own child.

Acts 2016, No. 494, §1.



RS 9:2718.1 - Definition of terms

§2718.1. Definition of terms

As used in this Chapter, the following terms shall have the meanings ascribed to them in this Section unless otherwise provided for or unless the context otherwise indicates:

(1) "Compensation" means a payment of money, objects, services, or anything else having monetary value. Compensation shall not include reimbursement of actual expenses, as provided for in R.S. 9:2720.5(B)(3), to the gestational carrier or payment for goods or services incurred by the intended parents as a result of the pregnancy and that would not have been incurred but for the pregnancy.

(2) "Gamete" means either a sperm or an egg.

(3) "Genetic gestational carrier" means the process by which a woman attempts to carry and give birth to a child using her own gametes and either the gametes of a person who intends to parent the child or donor gametes, when there is an agreement to relinquish the custody of and all rights and obligations to the child.

(4) "Gestational carrier" means a woman who agrees to engage in a process by which she attempts to carry and give birth to a child born as a result of an in utero transfer of a human embryo to which she makes no genetic contribution.

(5) "In utero embryo transfer" means the medical procedure whereby the genetic mother's egg is fertilized with the sperm of the genetic father, with the resulting embryo transferred into the uterus of the gestational carrier.

(6) "Intended parents" means a married couple who each exclusively contribute their own gametes to create their embryo and who enter into an enforceable gestational carrier contract, as defined in this Chapter, with a gestational carrier pursuant to which the intended parents will be the legal parents of the child resulting from an in utero embryo transfer.

Acts 2016, No. 494, §1.



RS 9:2719 - Contract for a genetic gestational carrier; nullity

PART II. GENETIC GESTATIONAL CARRIER

§2719. Contract for a genetic gestational carrier; nullity

A contract for a genetic gestational carrier shall be absolutely null.

Acts 2016, No. 494, §1.



RS 9:2720 - Enforceability of gestational carrier contract

PART III. GESTATIONAL CARRIER

§2720. Enforceability of gestational carrier contract

A. In accordance with the requirements of this Part, an agreement to be known as a gestational carrier contract is enforceable only if it is in writing and signed by the gestational carrier, her spouse if she is married, and both of the intended parents.

B. A gestational carrier contract is enforceable only if approved by a court in advance of in utero embryo transfer, and is in accordance with all of the requirements of this Part.

C. No person shall enter into a gestational carrier contract for compensation as defined in R.S. 9:2718.1 or that is not in compliance with all of the requirements of this Part. Any such contract executed in the state of Louisiana or any other state shall be absolutely null and unenforceable in the state of Louisiana as contrary to public policy.

D. No person shall enter into a gestational carrier contract that requires the gestational carrier to consent to terminate a pregnancy resulting from in utero embryo transfer for any reason, including a prenatal diagnosis of an actual or potential disability, impairment, genetic variation, or any other health condition or a discrimination based on gender, or for the purposes of the reduction of multiple fetuses. Any such provision in a contract executed in the state of Louisiana or any other state shall be absolutely null and unenforceable in the state of Louisiana as contrary to public policy.

Acts 2016, No. 494, §1.



RS 9:2720.1 - Parties to a gestational carrier contract

§2720.1. Parties to a gestational carrier contract

A gestational carrier shall, at the time the gestational carrier contract is executed:

(1) Be at least twenty-five years of age, and no older than thirty-five years of age.

(2) Have given birth to at least one child.

Acts 2016, No. 494, §1.



RS 9:2720.2 - Contractual requirements

§2720.2. Contractual requirements

A. In an enforceable gestational carrier contract, the gestational carrier shall do all of the following:

(1) Agree to become pregnant by means of in utero embryo transfer, using the gametes of the intended parents, and to give birth to the resulting child.

(2) Agree to reasonable medical evaluation and treatment during the term of the pregnancy, to adhere to reasonable medical instructions about prenatal health, and to execute medical records releases under R.S. 40:1165.1 in favor of the intended parents.

(3) Certify that prior to executing the gestational carrier contract she has undergone at least two counseling sessions, separated by at least thirty days, with a licensed clinical social worker, licensed psychologist, medical psychologist, licensed psychiatrist, or licensed counselor, to discuss the proposed gestational carrier.

(4) Certify, along with her spouse if she is married, that she will relinquish all rights and duties as the parents of a child born as a result of in utero embryo transfer.

(5) Agree to attend a minimum of one post-birth counseling session within six months of the birth of the child.

B. In an enforceable gestational carrier contract, the intended parents shall certify in writing that they do all of the following:

(1) Acknowledge that the gestational carrier has sole authority with respect to medical decision-making during the term of the pregnancy consistent with the rights of a pregnant woman carrying her own biological child.

(2) Agree to accept custody of and to assume full parental rights and responsibilities for the child immediately upon the child's birth, regardless of any impairment of the child.

(3) Agree to be recognized as the legal parents of the child.

(4) Have a valid will or succession plan establishing custody of the child should both intended parents predecease the birth of the child.

C. The gestational carrier contract shall include a preliminary estimate of anticipated expenses and their allocation in accordance with R.S. 9:2720.5.

Acts 2016, No. 494, §1.



RS 9:2720.3 - Proceeding to approve gestational carrier contract

§2720.3. Proceeding to approve gestational carrier contract

A. Prior to in utero embryo transfer, the intended parents or the gestational carrier and her spouse, if she is married, may initiate a summary proceeding in the court exercising jurisdiction over the adoption of minors where the intended parents or the gestational carrier reside, seeking to have the court approve a gestational carrier contract.

B. A proceeding to approve a gestational carrier contract shall be maintained only if all of the following occur:

(1) The gestational carrier and each of the intended parents have been domiciled in this state for at least one hundred eighty days.

(2) The intended parents, the gestational carrier, and her spouse, if she is married, are all parties to the proceeding.

(3) A copy of the proposed gestational carrier contract is attached to the motion.

(4) An independent board-certified physician in obstetrics and gynecology or in reproductive endocrinology, who has medically treated the intended mother over a period of time such that the physician is competent to reach medical conclusions about the intended mother's medical condition and submits a signed affidavit certifying that in utero embryo transfer with a gestational carrier is medically necessary to assist in reproduction.

(5) For purposes of this Section, "medically necessary" means that the intended mother has been diagnosed to be infertile, or to have a physical condition such that a pregnancy would create serious risk of death or substantial and irreversible impairment of a major bodily function beyond the risk customary to pregnancy and child birth.

Acts 2016, No. 494, §1.



RS 9:2720.4 - Institution of records check

§2720.4. Institution of records check

A. Upon the initiation of the summary proceeding, the court shall do all of the following:

(1) Order and be entitled to the criminal history record and identification files of the Louisiana Bureau of Criminal Identification and Information on each of the intended parents and the gestational carrier and her spouse, if she is married, as a means of performing background checks on those individuals. The bureau shall, upon request and after receipt of fingerprint cards and other identifying information from the court, make available to the court information contained in the bureau's criminal history record and identification files, which pertains to each of the intended parents and the gestational carrier and her spouse, if she is married. In addition, in order to determine an applicant's suitability, the fingerprints shall be forwarded by the bureau to the Federal Bureau of Investigation for a national criminal history record check. The bureau shall charge a processing fee as provided in R.S. 15:587(B)(1).

(2) Order that the Department of Children and Family Services conduct a records check for validated complaints of child abuse or neglect in this or any other state in which either of the intended parents and the gestational carrier and her spouse, if she is married, has been domiciled since becoming a major.

(3) Order that the judicial administrator's office of the Louisiana Supreme Court conduct a records check for court orders entered into the Louisiana Protective Order Registry involving each of the intended parents and the gestational carrier and her spouse, if she is married.

B. Each order shall state the full name, date of birth, social security number, and former and current state of domicile since becoming a major of each subject of the check.

C. The sheriff or the office of state police, Louisiana Bureau of Criminal Identification and Information, the Department of Children and Family Services, in accordance with the applicable rules and regulations promulgated by the department, and the judicial administrator's office of the Louisiana Supreme Court shall accord priority to these orders and shall provide a certificate to the court indicating all information discovered, or that no information has been found.

Acts 2016, No. 494, §1.



RS 9:2720.5 - Order Preceding Embryo Transfer

§2720.5. Order Preceding Embryo Transfer

A. Within sixty days of the initiation of a proceeding to approve a gestational carrier contract, the court shall set the matter for hearing, and after the hearing may issue an order, known as the Order Preceding Embryo Transfer, approving the gestational carrier contract and declaring that the intended parents shall be recognized as the legal parents of a child born pursuant to the gestational carrier contract.

B. The court shall issue an Order Preceding Embryo Transfer upon finding that all of the following have occurred:

(1) The requirements of R.S. 9:2720-2720.3 have been satisfied and the reports of criminal records, validated complaints of child abuse or neglect, and Louisiana Protective Order Registry checks show that there is no risk of harm to the child or the gestational carrier.

(2) Provisions have been made for all reasonable healthcare and legal expenses associated with the gestational carrier contract until the birth of the child, including responsibility for those expenses if the contract is terminated.

(3) The gestational carrier will receive no compensation other than:

(a) Actual medical expenses, including hospital, testing, nursing, midwifery, pharmaceutical, travel, or other similar expenses, incurred by the gestational carrier for prenatal care and those medical and hospital expenses incurred incident to the birth.

(b) Actual expenses incurred for mental health counseling services provided to the gestational carrier prior to the birth and up to six months after birth.

(c) Actual lost wages of the gestational carrier, not covered under a disability insurance policy, when bed rest has been prescribed for the gestational carrier for some maternal or fetal complication of pregnancy and the gestational carrier, who is employed, is unable to work during the prescribed period of bed rest.

(d) Actual travel costs related to the pregnancy and delivery, court costs, and attorney fees incurred by the gestational carrier.

(e) Payment of a judicially sanctioned settlement or judgment rendered in favor of the gestational carrier or her heirs as a result of her death, loss of reproductive organs or capability, or any other health complication caused by the in utero embryo transfer, pregnancy or resulting childbirth, miscarriage, or termination of pregnancy.

(4) The parties understand the contract and freely give consent.

Acts 2016, No. 494, §1.



RS 9:2720.6 - Multiple embryo transfer attempts

§2720.6. Multiple embryo transfer attempts

If there are multiple attempts at in utero embryo transfer, the gestational carrier contract and the Order Preceding Embryo Transfer shall continue in full force and effect in accordance with the parties' agreement until terminated under R.S. 9:2720.9 or 2720.11, or until a live birth occurs pursuant to the gestational carrier contract.

Acts 2016, No. 494, §1.



RS 9:2720.7 - Confidentiality

§2720.7. Confidentiality

All proceedings governed by this Chapter shall be heard by the judge in chambers or in a closed hearing, and no one shall be admitted to the hearings except the parties in interest, their attorneys, and officers of the court. The court, in its discretion, may grant the request of a petitioner to permit others to be present at the hearing. The court records of these proceedings and the identities of the parties to a gestational carrier contract shall be sealed and are subject to disclosure, release, or inspection only upon application to the court and in conformity with the applicable requirements of confidentiality applicable to adoptions in the Children's Code.

Acts 2016, No. 494, §1.



RS 9:2720.8 - Continuing and exclusive jurisdiction

§2720.8. Continuing and exclusive jurisdiction

Subject to the jurisdictional requirements of the Uniform Child Custody Jurisdiction and Enforcement Act, the court having jurisdiction over the proceeding to approve a gestational carrier contract pursuant to this Part shall have exclusive, continuing jurisdiction of all matters arising out of the gestational carrier contract.

Acts 2016, No. 494, §1.



RS 9:2720.9 - Termination of contract by notice

§2720.9. Termination of contract by notice

A. Before each in utero embryo transfer, the gestational carrier or either of the intended parents may terminate the gestational carrier contract by filing a motion with the court giving notice of termination and serving all other parties with the motion. Upon filing of the motion, the court shall issue an order vacating the Order Preceding Embryo Transfer.

B. Neither a gestational carrier nor her spouse, if she is married, is liable to the intended parents for terminating a gestational carrier contract pursuant to this Section.

C. Absent timely notice of termination by an intended parent or the gestational carrier, no court shall terminate an enforceable gestational carrier contract after issuance of a valid Order Preceding Embryo Transfer except for good cause shown after a hearing. No court shall terminate a gestational carrier contract after a successful in utero embryo transfer.

Acts 2016, No. 494, §1.



RS 9:2720.10 - Remedies

§2720.10. Remedies

After in utero embryo transfer, a failure to perform under the gestational carrier contract does not give rise to the right to dissolution. The parties' rights and responsibilities are otherwise governed by the rules of the Titles on Obligations in General and Conventional Obligations or Contracts.

Acts 2016, No. 494, §1.



RS 9:2720.11 - Termination of contract and effects of divorce, nullity, and death

§2720.11. Termination of contract and effects of divorce, nullity, and death

A judgment of divorce or judicial declaration of nullity of a marriage between the intended parents, entered before in utero embryo transfer, terminates the gestational carrier contract. Upon the filing of a motion notifying the court of the judgment of divorce or declaration of nullity, the court shall issue an order vacating the Order Preceding Embryo Transfer. If an intended parent dies before in utero embryo transfer, the deceased individual is not a parent of the resulting child unless the child was born within three years of the death of the decedent and the deceased agreed in writing that if the in utero embryo transfer were to occur after death, the deceased individual would be a parent of the child and that the child would have all rights, including the capacity to inherit from the decedent.

Acts 2016, No. 494, §1.



RS 9:2720.12 - Effect of subsequent marriage

§2720.12. Effect of subsequent marriage

After the issuance of an Order Preceding Embryo Transfer, subsequent marriage of the gestational carrier does not affect the validity of a gestational carrier contract. The consent of the spouse is not required, and he is not a presumed father of the resulting child, notwithstanding any legal presumption to the contrary.

Acts 2016, No. 494, §1.



RS 9:2720.13 - Post-Birth Order

§2720.13. Post-Birth Order

A. Upon birth of a child to a gestational carrier within three hundred days after in utero embryo transfer, the intended parents or their successors, the gestational carrier, or her spouse shall file a motion requesting issuance of a Post-Birth Order. The motion shall be accompanied by a certified copy of the child's original birth certificate and an affidavit executed by the intended parents containing an accounting of fees and charges paid or agreed to be paid by or on behalf of the intended parents in connection with the gestational carrier contract. The motion shall also be accompanied by verification from the physician that performed the in utero embryo transfer for the intended parents into the gestational carrier that the gestational carrier was not pregnant at the time of the transfer and the transfer resulted in a pregnancy.

B. The court may order a hearing and, after finding that the parties have complied with this Part, shall issue a Post-Birth Order:

(1) Confirming that the intended parents are the legal parents of the child and are financially responsible for the child.

(2) If necessary, ordering that the child be surrendered to the intended parents.

(3) Directing that a new birth certificate be created and that the intended parents be listed on the birth certificate as the parents of the child pursuant to R.S. 40:32 et seq., and that the original birth certificate be sealed and subject to release or inspection only upon application to the court for good cause shown.

Acts 2016, No. 494, §1.



RS 9:2720.14 - DNA testing

§2720.14. DNA testing

If the child is alleged not to be the child of the intended parents, supported by a sworn affidavit alleging specific facts which either tend to prove or deny filiation, the court shall order genetic testing to determine the parentage of the child. If the court finds after a contradictory hearing that the child is the genetic child of the gestational carrier, the court shall issue an order recognizing her as a legal parent of the child. If any party refuses to submit to such tests, the court may resolve the question of filiation against such party or enforce its order if the rights of others and the interests of justice so require.

Acts 2016, No. 494, §1.



RS 9:2720.15 - Finality; time limitations

§2720.15. Finality; time limitations

A. A party to the gestational carrier contract may bring an action to annul a Post-Birth Order. However, except as otherwise provided in this Part, no action to annul a Post-Birth Order may be brought except on the grounds of fraud or duress.

B. An action to annul a Post-Birth Order based upon a claim of fraud or duress perpetrated by:

(1) Anyone other than an intended parent shall be brought within one year from the date of the signing of the final decree or mailing of the notice of the judgment when required.

(2) An intended parent shall be brought within two years from the date of the signing of the final decree or mailing of the notice of the judgment when required.

Acts 2016, No. 494, §1.



RS 9:2721 - Filing in office of parish recorder

CHAPTER 2. REGISTRY OF INSTRUMENTS

AFFECTING IMMOVABLES

PART I. GENERAL PROVISIONS

§2721. Filing in office of parish recorder

A. An act of conveyance of immovable property or attachment thereto filed for registry in the office of the parish recorder shall designate the name of the person responsible for all property taxes and assessments and include the address where property tax and assessment notices are to be mailed. The person responsible for the taxes and assessments of the immovable being transferred shall provide the above information to the tax assessor for the parish in which the immovable property is located for the purpose of issuing tax and assessment notices.

B. Anyone who acquires immovable property in this state, whether by sale, sheriff's sale, giving in payment, or in any other manner, which property is subject to a recorded lease agreement that is not divested by the acquisition, shall take the property subject to all of the provisions of the lease, including any provision for the payment of a commission to a leasing agent or other third party, provided that the lease was recorded prior to the recordation of the document which establishes the rights of the person who acquires the property. Such document shall include but is not limited to a mortgage, option to purchase, or other writing.

Acts 1950, 2nd Ex.Sess., No. 7, §1; Acts 1992, No. 974, §1; Acts 1999, No. 949, §1; Acts 2005, No. 169, §8, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Acts 2016, No. 227, §1.



RS 9:2721.1 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§2721.1. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:2722 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§2722. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:2723 - Operation

§2723. Operation

This Chapter is remedial, and is for the benefit of all such third persons or third parties heretofore as well as those hereafter dealing with immovables or real or personal rights therein on the faith of the public records.

Acts 1950, 2nd Ex.Sess., No. 7, §3.



RS 9:2724 - Liens or privileges not dependent upon recordation for existence or priority

§2724. Liens or privileges not dependent upon recordation for existence or priority

This Chapter shall not derogate from or otherwise affect the existence or priority of any lien or privilege which, under existing law, is not dependent upon recordation for its existence or priority.

Acts 1950, 2nd Ex.Sess., No. 7, §4.



RS 9:2725 - Certificates of redemption under Federal Tax Lien Act; filing and recording

§2725. Certificates of redemption under Federal Tax Lien Act; filing and recording

A. Certificates of redemption under the Federal Tax Lien Act of 1966 (Public Law 89-719 of the United States, Title I, Section 109, Title 26, Section 7425 of the United States Code,1 as it may from time to time be amended), executed by the secretary of the treasury of the United States or his delegate, certifying the redemption by the United States of real or immovable property on which the United States has or claims a lien for taxes, or a title derived from the enforcement of a lien for taxes, which real or immovable property had been sold pursuant to an instrument creating a lien on such property, pursuant to a confession of judgment on the obligation secured by such an instrument, or pursuant to a nonjudicial sale under a statutory lien on such property, may be filed for record in the office of the register of conveyances of the parish in this state in which such real or immovable property is situated, and, when so filed and recorded, shall have effect as of the time of such filing to the same extent as is given by state law to the filing for record and recording, of acts and deeds conveying real or immovable property in this state.

B. The same fees allowed by law for the recording of acts and deeds conveying real or immovable property in this State shall apply to such certificates of redemption.

C. This section is not intended, and shall not be construed, to create or recognize any right of redemption, the validity and effect of any such right or claimed right of redemption being left to other laws or to the absence of other laws.

Acts 1968, No. 154, §§1-3.

126 U.S.C.A. §7425.



RS 9:2726 - Attachment and recordation of plats; definitions; penalty

§2726. Attachment and recordation of plats; definitions; penalty

A. Each person obtaining a servitude or right of way across private property where the servitude or right of way is obtained for the installation of a facility, or facilities, shall attach to the servitude or right of way agreement a plat, sketch or aerial photograph showing the approximate location of the servitude or right of way and the instrument and plat, sketch or aerial photograph shall be recorded in the conveyance records of the parish in which the private property is situated.

B. "Person" as used in this section shall include natural persons, municipalities and parishes and other political subdivisions and agencies and departments thereof, and persons, companies or corporations operating private or public pipelines or private or public utilities.

C. "Facilities" as used in this section include waterways and drainage canals and underground, surface and overhead pipelines, sewerage lines, utility lines and electric power lines.

D. This section shall not apply to any of the following:

(1) public utility servitudes established in a subdivision by the subdivider;

(2) service drop wires.

E. Failure to record the instrument and plat, sketch or aerial photograph herein required shall render the servitude or right of way agreement ineffective except as between grantor and grantee, their heirs, successors and assigns.

F. This section shall apply only to a servitude or right of way obtained after August 1, 1970.

Added by Acts 1970, No. 482, §1.



RS 9:2727 - Attachment and recordation of plats; expropriations

§2727. Attachment and recordation of plats; expropriations

A. The state or its political corporations or subdivisions created for the purpose of exercising any state governmental powers, upon obtaining any immovable property, including servitudes or other rights in or to immovable property for the purpose of constructing and maintaining roads or highways class 1 to 3 as defined by the Louisiana Department of Highways Minimum Design Standards for Rural Highways and Roads, shall attach to the instrument evidencing such acquisition a plat of survey showing the location of the acquisition and the instrument and plat of survey shall be recorded in the conveyance records of the parish in which the property is situated. Where there is a plat of record, reference to same shall satisfy the requirements herein.

B. Failure to record the plat of survey herein required shall not render the instrument evidencing such acquisition ineffective.

C. This Section shall apply only to property obtained after September 12, 1975.

Added by Acts 1975, No. 759, §1.



RS 9:2728 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§2728. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:2729 - Presumption of uniform intent and ownership

§2729. Presumption of uniform intent and ownership

Co-owners are presumed to acquire in equal portions. For the purposes of this presumption, a husband and wife acquiring together for the community property regime are considered one co-owner.

Acts 2003, No. 722, §1.



RS 9:2733 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§2733. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:2736 - Limitation of liability

CHAPTER 2-A. REGISTRY UNDER COMMERCIAL LAWS

§2736. Limitation of liability

A person who serves as the secretary of state, a filing officer, or as any of their respective officers, deputies, or employees shall not be individually liable for damages caused by any error, act, or omission in the performance of the duties provided in R.S. 10:9-101, et seq., except for grossly negligent acts or omissions or acts of willful or wanton misconduct.

Acts 1989, No. 137, §4, eff. Sept. 1, 1989.



RS 9:2737 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§2737. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:2741 - Establishing authenticity

CHAPTER 2-B. REGISTRY

§2741. Establishing authenticity

A. Any interested person may bring an action to:

(1) Establish that a document is an original instrument or that it is a duplicate of an original instrument; or

(2) Obtain the cancellation of a document from the records because it does not bear an original signature and it is not a duplicate of an original instrument.

B. A party who asserts that a recorded document is not an original or a duplicate of an instrument bears the burden of proof.

C.(1) If the court determines that a recorded document is an original instrument or a duplicate of such an instrument, it shall enter a judgment to that effect.

(2) In all other cases, the court shall declare the recordation is without effect and order it cancelled from the records.

Acts 2005, No. 169, §6, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Redesignated from R.S. 44:113 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.



RS 9:2742 - Notice of lease; requirements and effect

§2742. Notice of lease; requirements and effect

A.(1) In lieu of recording a written lease or sublease or any amendment or modification thereof, as provided by Civil Code Article 3338, a party may record a notice of lease or sublease, signed by the lessor and lessee of the lease or sublease.

(2) Recordation of a notice makes the lease or sublease and any subsequent amendment or modification thereof effective as to third persons to the same extent as would recordation of the instrument evidencing it.

(3) The notice of lease must contain the following:

(a) A declaration that the property is leased, and the names and addresses of the lessor and lessee.

(b) A description of the leased property.

(c) The date of the lease, its term, and the provisions of any extensions and renewals of the term provided for in the lease.

(d) A reference to the existence of an option, right of first refusal, or other agreement of the lessor to transfer all or any part of the leased premises.

(e) If of a sublease, the notice shall also contain reference to the recordation information of the primary lease or notice of lease that is subleased; however, the omission of this information does not affect the efficacy of the notice.

B. A notice of lease may also designate a person authorized to certify in writing on behalf of a party the terms of the lease, whether it is in full force and effect, and the extent to which the obligations of the lease have been performed. The certification shall have the same effect that it would have if it were signed by the person on whose behalf it is made.

C.(1) A change in a lease with respect to any matter that is required to be included in a notice of lease is not effective as to a third person unless the parties record a signed amendment to the notice that describes the change.

(2) If the amendment is of a transfer of a party's rights, the notice shall be signed by the transferor and transferee.

(3) If the amendment only designates a different person to certify the matters described in Subsection B of this Section, the amendment need only be signed by the person on behalf of whom the certification is to be made.

D. The effect of recordation of a notice of lease ceases:

(1) Upon recordation of an instrument signed by the parties to the lease or their successors declaring that the lease has terminated; or

(2) On the date that the lease may finally terminate as set forth in the notice of lease.

E. This Section shall apply to mineral leases that are subject to the provisions of the Louisiana Mineral Code. As to mineral leases, in addition to the other requirements provided under this Section, the notice shall include the primary term of the lease, as well as any additional period during which the lease may be maintained by the payment of rentals.

Acts 2005, No. 169, §6, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Acts 2007, No. 8, §1, eff. June 18, 2007; Redesignated from R.S. 44:104 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.



RS 9:2743 - Certificate of encumbrances; procedure; content; liability

§2743. Certificate of encumbrances; procedure; content; liability

A. The recorder shall deliver a certificate of encumbrances to any person who requests it in writing.

B.(1) The certificate shall list all the uncancelled mortgages and instruments evidencing privileges, in the order of their recordation, that appear in the mortgage records and that identify the persons designated in the request as the mortgagor or obligor of the debt secured by the privilege, unless the recorder is supplied with evidence satisfactory to him that such instruments are in fact not those of the person in whose name the certificate is sought.

(2) Satisfactory evidence shall include an affidavit from the Louisiana licensed attorney requesting the certificate, setting forth all of the following information:

(a) A description of the uncancelled mortgages and instruments evidencing privileges.

(b) A statement from the affiant that he or someone under his direction has researched the uncancelled mortgages and instruments evidencing privileges.

(c) A statement that the affiant has determined through due and diligent research that the mortgages and instruments evidencing privileges are not against the person in whose name the certificate is sought.

(d) A statement that the affiant agrees to be personally liable to and indemnify the recorder and any person relying upon the affidavit for any damages they may suffer if the affidavit contains materially false or incorrect statements that cause the recorder to incorrectly list or fail to list instruments in the certificate.

(3) The affidavit provided for in Paragraph (2) of this Subsection shall be recorded in the mortgage records.

C.(1) If no uncancelled mortgage or instrument evidencing a privilege exists, the certificate shall declare that fact.

(2) The certificate shall not list mortgages or privileges arising from the recordation of the ad valorem tax rolls nor shall it list the notices of tax sales filed pursuant to R.S. 47:2180.

D.(1) The recorder is not liable personally or in his official capacity for listing in his certificate an encumbrance in the name of a person who reasonably may be construed to be the person in whose name the certificate is sought.

(2) The recorder is liable in his official capacity for any loss caused by the failure to list a mortgage or privilege in the certificate or by listing a mortgage or privilege that has been cancelled from his records unless the error proceeds from one of the following:

(a) A want of exactness in the description of the property or the name of the mortgagor or obligor of the debt secured by the privilege specifically given to the recorder in the request.

(b) An incorrect statement in an affidavit submitted pursuant to Subsection B of this Section.

Acts 2005, No. 169, §6, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Redesignated from R.S. 44:105 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011; Acts 2012, No. 178, §1.



RS 9:2744 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§2744. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:2745 - Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009, and Acts 2006, No. 730, §2.

§2745. Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009, and Acts 2006, No. 730, §2.



RS 9:2746 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§2746. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:2747 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§2747. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:2748 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§2748. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:2749 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§2749. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:2750 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§2750. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:2751 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§2751. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:2752 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§2752. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:2753 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§2753. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:2754 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§2754. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:2755 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§2755. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:2756 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§2756. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:2757 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§2757. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:2758 - Notarial certified copy of lost original

§2758. Notarial certified copy of lost original

When the original title or record is no longer in being, a copy is good proof, and supplies the want of the original, when it is certified as being conformable to the record, by the notary who has received it, or by one of his successors, or by any other public officer, with whom the record was deposited and who had authority to give certified copies of it, provided the loss of the original be previously proved.

Acts 1984, No. 331, §5.



RS 9:2759 - Lost original, certified copy from public record

§2759. Lost original, certified copy from public record

When an original title, by authentic act, or by private signature duly acknowledged, has been recorded in any public office, by an officer duly authorized, either by the laws of this State, or of the United States, to make such record, the copy of such record, duly authenticated, shall be received in evidence, on proving the loss of the original, or showing circumstances supported by the oath of the party, to render such loss probable.

Acts 1984, No. 331, §5.



RS 9:2771 - PERFORMANCE OF OBLIGATIONS

CHAPTER 3. PERFORMANCE OF OBLIGATIONS

§2771. Non-liability of contractor for destruction or deterioration of work

No contractor, including but not limited to a residential building contractor as defined in R.S. 37:2150.1(9), shall be liable for destruction or deterioration of or defects in any work constructed, or under construction, by him if he constructed, or is constructing, the work according to plans or specifications furnished to him which he did not make or cause to be made and if the destruction, deterioration, or defect was due to any fault or insufficiency of the plans or specifications. This provision shall apply regardless of whether the destruction, deterioration, or defect occurs or becomes evident prior to or after delivery of the work to the owner or prior to or after acceptance of the work by the owner. The provisions of this Section shall not be subject to waiver by the contractor.

Acts 1958, No. 183, §1. Amended by Acts 1960, No. 84, §1; Acts 2001, No. 179, §1.



RS 9:2772 - Peremptive period for actions involving deficiencies in surveying, design, supervision, or construction of immovables or improvements thereon

§2772. Peremptive period for actions involving deficiencies in surveying, design, supervision, or construction of immovables or improvements thereon

A. Except as otherwise provided in this Subsection, no action, whether ex contractu, ex delicto, or otherwise, including but not limited to an action for failure to warn, to recover on a contract, or to recover damages, or otherwise arising out of an engagement of planning, construction, design, or building immovable or movable property which may include, without limitation, consultation, planning, designs, drawings, specification, investigation, evaluation, measuring, or administration related to any building, construction, demolition, or work, shall be brought against any person performing or furnishing land surveying services, as such term is defined in R.S. 37:682, including but not limited to those services preparatory to construction, or against any person performing or furnishing the design, planning, supervision, inspection, or observation of construction or the construction of immovables, or improvement to immovable property, including but not limited to a residential building contractor as defined in R.S. 37:2150.1:

(1)(a) More than five years after the date of registry in the mortgage office of acceptance of the work by owner.

(b) If no such acceptance is recorded within six months from the date the owner has occupied or taken possession of the improvement, in whole or in part, more than five years after the improvement has been thus occupied by the owner.

(c) If, within ninety days of the expiration of the five-year peremptive period described in Subparagraph (a) of this Paragraph, a claim is brought against any person or entity included within the provisions of this Subsection, then such person or entity shall have ninety days from the date of service of the main demand or, in the case of a third-party defendant, within ninety days from service of process of the third party demand, to file a claim for contribution, indemnity or a third-party claim against any other party.

(2) If the person performing or furnishing the land surveying services, as such term is defined in R.S. 37:682, does not render the services preparatory to construction, or if the person furnishing such services or the design and planning preparatory to construction does not perform any inspection of the work, more than five years after he has completed the surveying or the design and planning with regard to actions against that person.

B.(1) The causes which are perempted within the time described above include any action:

(a) For any deficiency in the performing or furnishing of land surveying services, as such term is defined in R.S. 37:682, including but not limited to those preparatory to construction or in the design, planning, inspection, or observation of construction, or in the construction of any improvement to immovable property, including but not limited to any services provided by a residential building contractor as defined in R.S. 37:2150.1(9).

(b) For damage to property, movable or immovable, arising out of any such deficiency.

(c) For injury to the person or for wrongful death arising out of any such deficiency.

(d) Brought against a person for the action or failure to act of his employees.

(2) Deficiency, as used in this Section, includes failure to warn the owner of any dangerous or hazardous condition, regardless of when knowledge of the danger or hazard is obtained or should have been obtained.

(3) Except as otherwise provided in Subsection A of this Section, this peremptive period shall extend to every demand, whether brought by direct action or for contribution or indemnity or by third-party practice, and whether brought by the owner or by any other person.

C. If such an injury to the property or to the person or if such a wrongful death occurs during the fifth year after the date set forth in Subsection A, an action to recover the damages thereby suffered may be brought within one year after the date of the injury, but in no event more than six years after the date set forth in Subsection A, even if the wrongful death results thereafter.

D. Actions for the causes enumerated in Sub-section B of this Section, against the persons enumerated in Sub-section A of this Section, shall prescribe by the applicable prescriptive periods established by law for such actions.

E. The peremptive period provided by this Section shall not be asserted by way of defense by a person in possession or control, as owner, lessor, tenant, or other possessory interest, of such an improvement at the time any deficiency in such an improvement constitutes the proximate cause of the injury, damage, or death sued upon with regard to any cause of action arising out of the alleged delict, quasi delict, or obligation of any such person arising out of his possession or control of the property.

F. Nothing in this Section shall be construed as modifying the liability or responsibility otherwise imposed by law on the owner of an immovable or the possessor, lessor or lessee of an immovable, by reason of the design, planning, supervision, inspection or observation of construction, or construction of improvements to immovable property.

G. Causes of action arising from the performing or furnishing of land surveying services, as such term is defined in R.S. 37:682, if not performed preparatory to construction, which exist prior to September 11, 1981, shall be perempted one year from said date or by the applicable peremptive period established by this Section, whichever is later.

H.(1) The peremptive period provided by this Section shall not apply to an action to recover on a contract or to recover damages against any person enumerated in Subsection A of this Section, whose fraud has caused the breach of contract or damages sued upon. The provisions of this Subsection shall be retroactive.

(2) In any action in which fraud is alleged, that issue shall be decided by trial separate from and prior to the trial of any or all other issues. However, if fraud is alleged in nonresidential contracts in an action commenced after the expiration of the five-year period provided by this Section, and the court determines that the allegation was brought in bad faith and no fraud is found, then the party who made the allegation shall be liable for court costs and attorney fees. If fraud is proven, then the party that has committed the fraud shall be liable for court costs and attorney fees.

(3) Fraud, as used in this Section, shall have the same meaning as provided in Civil Code Article 1953.

I. Nothing in this Section shall be construed as limiting or modifying the non-liability of contractors for destruction or deterioration of, or defects in, any work, as provided in R.S. 9:2771.

Acts 1964, No. 189, §1; Acts 1979, No. 329, §1; Acts 1981, No. 163, §1; Acts 1985, No. 303, §1, eff. July 9, 1985; Acts 1990, No. 712, §1; Acts 1999, No. 1024, §1; Acts 2001, No. 179, §1; Acts 2003, No. 279, §1; Acts 2003, No. 919, §1; Acts 2010, No. 651, §1; Acts 2012, No. 762, §1.



RS 9:2773 - Limitations on the responsibility of agents, contractors and representatives

§2773. Limitations on the responsibility of agents, contractors and representatives

A. It is the public policy of the state that the responsibility which may be imposed on an agent, contractor, or representative by reason of the responsibility of proprietors under Article 667 of the Louisiana Civil Code shall be limited solely to the obligation of such agent, contractor, or representative to act as the surety of such proprietor in the event the proprietor is held to be responsible to his neighbor for damage caused him and resulting from the work of such agent, contractor, or representative, and only in the event the proprietor is unable to satisfy any claim arising out of such damage. The agent, contractor, or representative who is responsible for damages, as limited by this Section, shall have a right of action against the proprietor for any damages, costs, loss or expense which he may suffer in his capacity as the surety of the proprietor.

B. Nothing in this Section shall be construed to relieve a contractor of any liability which he may incur as a result of his own negligence or the improper performance of the work performed under the construction contract.

C. The provisions of this Section shall apply to all construction agreements entered into after the effective date hereof and may be waived by the contractor.

Added by Acts 1975, No. 602, §1.



RS 9:2774 - Guarantees and warranties in construction specifications

§2774. Guarantees and warranties in construction specifications

A. The guarantee and warranty period of all construction contracts shall commence on the date certified by the architect or engineer as the date the prime contract(s) has (have) been substantially completed in accordance with plans and specifications, or beneficially used by the owner, whichever first occurs.

B. The provisions of this Section shall not be subject to waiver by contract.

Added by Acts 1975, No. 675, §1.



RS 9:2775 - Construction projects; equipment and machinery contracts; certain provisions invalid

§2775. Construction projects; equipment and machinery contracts; certain provisions invalid

A. Any provision in a contract for the sale of equipment or machinery to be incorporated in a construction project, as hereinafter defined, which excludes liability for consequential damages is null and void.

B.(1) For the purposes of this Section the term "construction project" shall mean any residential or commercial project for the improvement, construction, modification, or repair of a fixed land based structure, or commercial project.

(2) The term "construction project" shall not include industrial or agricultural projects including but not limited to:

(a) Shipbuilding.

(b) Energy conversion or generation.

(c) Forestry.

(d) Paper production.

(e) Sugar production.

(f) Chemical or petrochemical production.

(g) Fixed platform fabrication.

(h) Mineral extraction, drilling, production, refining, development, transportation, or fabrication.

(i) Any projects constructed at the sites where such activities are being, or are to be conducted.

(j) Public sewerage, water treatment, or pumping facility.

C. "Consequential damages" are defined as loss of revenue, production, profits, use, rental income, or cost of replacement facilities, equipment and/or product, as may be applicable.

Added by Acts 1983, No. 330, §1. Acts 1984, No. 564, §1; Acts 1988, No. 533, §1.



RS 9:2776 - Acceptance of funds to procure legal representation; accounting

§2776. Acceptance of funds to procure legal representation; accounting

Any person who accepts funds to procure representation for another and also owns an interest in the cause of action, upon the written request of any person who advanced funds shall provide that person with a complete accounting in writing within sixty days of receipt of such request.

Acts 1987, No. 565, §1.



RS 9:2778 - Public contracts; certain provisions invalid

§2778. Public contracts; certain provisions invalid

A. The legislature finds that with respect to public contracts involving the state or a political subdivision of the state, provisions in such agreements requiring disputes arising thereunder to be resolved in a forum outside of this state or requiring their interpretation to be governed by the laws of another jurisdiction are inequitable and against the public policy of this state.

B. The legislature hereby declares null, void, unenforceable, and against public policy, any provision in a contract, subcontract, or purchase order, as described in Subsection A, which either:

(1) Requires a suit or arbitration proceeding to be brought in a forum or jurisdiction outside of this state.

(2) Requires interpretation of the agreement according to the laws of another jurisdiction.

C. The provisions of this Section shall apply to public contracts, as described in this Section, entered into on or after June 30, 1992.

Acts 1992, No. 582, §1, eff. June 30, 1992.



RS 9:2779 - Construction contracts, subcontracts, and purchase orders; certain provisions invalid

§2779. Construction contracts, subcontracts, and purchase orders; certain provisions invalid

A. The legislature finds that, with respect to construction contracts, subcontracts, and purchase orders for public and private works projects, when one of the parties is domiciled in Louisiana, and the work to be done and the equipment and materials to be supplied involve construction projects in this state, provisions in such agreements requiring disputes arising thereunder to be resolved in a forum outside of this state or requiring their interpretation to be governed by the laws of another jurisdiction are inequitable and against the public policy of this state.

B. The legislature hereby declares null and void and unenforceable as against public policy any provision in a contract, subcontract, or purchase order, as described in Subsection A, which either:

(1) Requires a suit or arbitration proceeding to be brought in a forum or jurisdiction outside of this state; rather, such actions or proceedings may be pursued in accordance with the Louisiana Code of Civil Procedure or other laws of this state governing similar actions.

(2) Requires interpretation of the agreement according to the laws of another jurisdiction.

C. The provisions of this Section apply to contracts, subcontracts, and purchase orders, as described in Subsection A, entered into on or after September 6, 1991.

D. Notwithstanding any other provisions of law to the contrary, the provisions of this Section shall not apply to negotiated labor contracts.

Acts 1991, No. 217, §1.



RS 9:2780 - Certain indemnification agreements invalid

§2780. Certain indemnification agreements invalid

A. The legislature finds that an inequity is foisted on certain contractors and their employees by the defense or indemnity provisions, either or both, contained in some agreements pertaining to wells for oil, gas, or water, or drilling for minerals which occur in a solid, liquid, gaseous, or other state, to the extent those provisions apply to death or bodily injury to persons. It is the intent of the legislature by this Section to declare null and void and against public policy of the state of Louisiana any provision in any agreement which requires defense and/or indemnification, for death or bodily injury to persons, where there is negligence or fault (strict liability) on the part of the indemnitee, or an agent or employee of the indemnitee, or an independent contractor who is directly responsible to the indemnitee.

B. Any provision contained in, collateral to, or affecting an agreement pertaining to a well for oil, gas, or water, or drilling for minerals which occur in a solid, liquid, gaseous, or other state, is void and unenforceable to the extent that it purports to or does provide for defense or indemnity, or either, to the indemnitee against loss or liability for damages arising out of or resulting from death or bodily injury to persons, which is caused by or results from the sole or concurrent negligence or fault (strict liability) of the indemnitee, or an agent, employee, or an independent contractor who is directly responsible to the indemnitee.

C. The term "agreement," as it pertains to a well for oil, gas, or water, or drilling for minerals which occur in a solid, liquid, gaseous, or other state, as used in this Section, means any agreement or understanding, written or oral, concerning any operations related to the exploration, development, production, or transportation of oil, gas, or water, or drilling for minerals which occur in a solid, liquid, gaseous, or other state, including but not limited to drilling, deepening, reworking, repairing, improving, testing, treating, perforating, acidizing, logging, conditioning, altering, plugging, or otherwise rendering services in or in connection with any well drilled for the purpose of producing or excavating, constructing, improving, or otherwise rendering services in connection with any mine shaft, drift, or other structure intended for use in the exploration for or production of any mineral, or an agreement to perform any portion of any such work or services or any act collateral thereto, including the furnishing or rental of equipment, incidental transportation, and other goods and services furnished in connection with any such service or operation.

D.(1) The provisions of this Section do not affect the validity of any insurance contract, except as otherwise provided in this Section, or any benefit conferred by the worker's compensation laws of this state, and do not deprive a full owner or usufructuary of a surface estate of the right to secure an indemnity from any lessee, operator, contractor, or other person conducting operations for the exploration or production of minerals on the owner's land.

(2) Any language in this Section to the contrary notwithstanding, nothing in this Section shall affect the validity of an operating agreement or farmout agreement, as defined herein, to the extent that the operating agreement or farmout agreement purports to provide for defense or indemnity as defined in Subsection B of this Section. This exception shall not extend to any party who physically performs any activities pursuant to any agreement as defined in Subsection C of this Section. For purposes of this Subsection, operating agreement and farmout agreement shall be defined as follows:

(a) "Operating agreement" means any agreement entered into by or among the owners of mineral rights for the joint exploration, development, operation, or production of minerals.

(b) "Farmout agreement" means any agreement in which the holder of the operating rights to explore for and produce minerals, the "assignor", agrees that it will, upon completion of the conditions of the agreement, assign to another, the "assignee", all or a portion of a mineral lease or of the operating rights.

E. This Section shall have no application to public utilities, the forestry industry, or the sulphur industry, so long as the work being performed is not any of the operations, services, or activities listed in Subsection C above, except to the extent those operations, services, or activities are utilized in the sulphur industry.

F. The provisions of this Section do not apply to loss or liability for damages, or any other expenses, arising out of or resulting from:

(1) Bodily injury or death to persons arising out of or resulting from radioactivity; or

(2) Bodily injury or death to persons arising out of or resulting from the retainment of oil spills and clean-up and removal of structural waste subsequent to a wild well, failure of incidental piping or valves and separators between the well head and the pipelines or failure of pipelines, so as to protect the safety of the general public and the environment; or

(3) Bodily injury or death arising out of or resulting from performance of services to control a wild well so as to protect the safety of the general public or to prevent depletion of vital natural resources.

The term "wild well," as used in this Section, means any well from which the escape of salt water, oil, or gas is unintended and cannot be controlled by the equipment used in normal drilling practices.

G. Any provision in any agreement arising out of the operations, services, or activities listed in Subsection C of this Section of the Louisiana Revised Statutes of 1950 which requires waivers of subrogation, additional named insured endorsements, or any other form of insurance protection which would frustrate or circumvent the provisions of this Section, shall be null and void and of no force and effect.

H. The provisions of this Act do not deprive a person who has transferred land, with a reservation of mineral rights, of the right to secure an indemnity from any lessee, operator, contractor, or other person conducting operations for the exploration or production of minerals in connection with the reserved mineral rights; provided such person does not retain a working interest or an overriding royalty interest convertible to a working interest in any production obtained through activities described in Subsection C of this Section.

I. This Act shall apply to certain provisions contained in, collateral to or affecting agreements in connection with the activities listed in Subsection C which are designed to provide indemnity to the indemnitee for all work performed between the indemnitor and the indemnitee in the future. This specifically includes what is commonly referred to in the oil industry as master or general service agreements or blanket contracts in whatever form and by whatever name. The provisions of this Act shall not apply to a contract providing indemnity to the indemnitee when such contract was executed before the effective date of this Act and which contract governs a specific terminable performance of a specific job or activity listed in Subsection C.

Added by Acts 1981, No. 427, §1. Amended by Acts 1981, Ex.Sess., No. 33, §1; Acts 1982, No. 237, §1; Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1995, No. 240, §1, eff. June 14, 1995.



RS 9:2780.1 - Certain contract provisions invalid; motor carrier transportation contracts; construction contracts

§2780.1. Certain contract provisions invalid; motor carrier transportation contracts; construction contracts

A. For purposes of this Section, the following terms have the meanings ascribed to them by this Subsection, except where the context clearly indicates otherwise:

(1) "Motor carrier transportation contract" shall mean any contract, agreement, or understanding covering the transportation of property, other than agricultural products as defined in R.S. 9:3306 and timber without limitation, for compensation or hire by a motor carrier, entrance upon property by the motor carrier for the purpose of loading, unloading, or transporting property, other than agricultural products as defined in R.S. 9:3306 and timber without limitation, for compensation or hire, or a service incidental to any such activity, including but not limited to storage of property, other than agricultural products as defined in R.S. 9:3306 and timber without limitation, except the Uniform Intermodal Interchange and Facilities Access Agreement administered by the Intermodal Association of North America or other agreements providing for the interchange, use, or possession of intermodal chassis, containers, or other intermodal equipment.

(2)(a) ''Construction contract'' shall mean any agreement for the design, construction, alteration, renovation, repair, or maintenance of a building, structure, highway, road, bridge, water line, sewer line, oil line, gas line, appurtenance, or other improvement to real property, or repair or maintenance of a highway, road, or bridge, including any moving, demolition, or excavation, except that no deed, lease, easement, license, or other instrument granting an interest in or the right to possess property will be deemed to be a construction contract even if the instrument includes the right to design, construct, alter, renovate, repair, or maintain improvements on such real property.

(b) "Construction contract" shall not include any design, construction, alteration, renovation, repair, or maintenance of the following:

(i) Any dirt or gravel road used to access oil and gas wells and associated facilities.

(ii) Oil flow lines or gas gathering lines used in association with the transportation of production from oil and gas wells from the point that oil and gas becomes co-mingled for transportation to oil storage facilities or gas transmission lines.

(3) "Indemnitee" means any named party in the contract to whom indemnification is owed pursuant to the terms of the contract.

(4) "Indemnitor" means any party to the contract who obligates himself to provide indemnification pursuant to the terms of the contract.

(5) "Third party" means any party not subject to the contractual obligations between the indemnitee and indemnitor, excluding, however, any party who has otherwise contracted with the indemnitor or is at the indemnitee's facility at the invitation or direction of the indemnitor.

B. Notwithstanding any provision of law to the contrary and except as otherwise provided in this Section, any provision, clause, covenant, or agreement contained in, collateral to, or affecting a motor carrier transportation contract or construction contract which purports to indemnify, defend, or hold harmless, or has the effect of indemnifying, defending, or holding harmless, the indemnitee from or against any liability for loss or damage resulting from the negligence or intentional acts or omissions of the indemnitee, an agent or employee of the indemnitee, or a third party over which the indemnitor has no control is contrary to the public policy of this state and is null, void, and unenforceable.

C. Notwithstanding any provision of law to the contrary and except as otherwise provided in this Section, any provision, clause, covenant, or agreement contained in, collateral to, or affecting a motor carrier transportation contract or construction contract which purports to require an indemnitor to procure liability insurance covering the acts or omissions or both of the indemnitee, its employees or agents, or the acts or omissions of a third party over whom the indemnitor has no control is null, void, and unenforceable. However, nothing in this Section shall be construed to prevent the indemnitee from requiring the indemnitor to provide proof of insurance for obligations covered by the contract.

D. Notwithstanding any contractual provision to the contrary, this Section shall apply to and govern any construction contract to be performed in this state and any motor carrier transportation contract relative to loading or unloading activities, or any services incidental thereto, which occur in this state. Any provision, covenant, or clause in such contracts which conflicts with the provisions of this Section shall be null, void, and unenforceable.

E. The provisions of this Section are not intended to, nor shall they be judicially interpreted, to alter, add to, subtract from, amend, overlap, or affect the provisions of R.S. 9:2780 or R.S. 38:2195.

F. The provisions of this Section shall not apply to prohibited clauses in any motor carrier transportation contract and any construction contract entered into prior to January 1, 2011.

G. Nothing in this Section shall prohibit a motor vehicle operator from securing uninsured motorist coverage.

H. Nothing in this Section shall prohibit any employee from recovering damages, compensation, or benefits under workers' compensation laws or any other claim or cause of action.

I. Nothing in this Section shall invalidate or prohibit the enforcement of the following:

(1) Any clause in a construction contract containing the indemnitor's promise to indemnify, defend, or hold harmless the indemnitee or an agent or employee of the indemnitee if the contract also requires the indemnitor to obtain insurance to insure the obligation to indemnify, defend, or hold harmless and there is evidence that the indemnitor recovered the cost of the required insurance in the contract price. However, the indemnitor's liability under such clause shall be limited to the amount of the proceeds that were payable under the insurance policy or policies that the indemnitor was required to obtain.

(2) Any clause in a construction contract that requires the indemnitor to procure insurance or name the indemnitee as an additional insured on the indemnitor's policy of insurance, but only to the extent that such additional insurance coverage provides coverage for liability due to an obligation to indemnify, defend, or hold harmless authorized pursuant to Paragraph (1) of this Subsection, provided that such insurance coverage is provided only when the indemnitor is at least partially at fault or otherwise liable for damages ex delicto or quasi ex delicto.

Acts 2010, No. 492, §1; Acts 2012, No. 684, §1, eff. June 7, 2012; Acts 2012, No. 780, §1.



RS 9:2781 - Open accounts; attorney fees; professional fees; open account owed to the state

§2781. Open accounts; attorney fees; professional fees; open account owed to the state

A. When any person fails to pay an open account within thirty days after the claimant sends written demand therefor correctly setting forth the amount owed, that person shall be liable to the claimant for reasonable attorney fees for the prosecution and collection of such claim when judgment on the claim is rendered in favor of the claimant. Citation and service of a petition shall be deemed written demand for the purpose of this Section. If the claimant and his attorney have expressly agreed that the debtor shall be liable for the claimant's attorney fees in a fixed or determinable amount, the claimant is entitled to that amount when judgment on the claim is rendered in favor of the claimant. Receipt of written demand by the person is not required.

B. If the demand is forwarded to the person by first class mail to his last known address, a copy of the demand shall be introduced as evidence of written demand on the debtor.

C. If the demand is made by citation and service of a petition, the person shall be entitled to pay the account without attorney fees by delivering payment to the claimant or the claimant's attorney within ten days after service of the petition in city courts and fifteen days after service of the petition in all other courts.

D. For the purposes of this Section and Code of Civil Procedure Articles 1702 and 4916, "open account" includes any account for which a part or all of the balance is past due, whether or not the account reflects one or more transactions and whether or not at the time of contracting the parties expected future transactions. "Open account" shall include debts incurred for professional services, including but not limited to legal and medical services. For the purposes of this Section only, attorney fees shall be paid on open accounts owed to the state.

E. As used in this Section the following terms shall have the following meanings:

(1) "Person" means natural and juridical persons.

(2) "Reasonable attorney fees" means attorney fees incurred before judgment and after judgment if the judgment creditor is required to enforce the judgment through a writ of fieri facias, writ of seizure and sale, judgment debtor examination, garnishment, or other post-judgment judicial process.

F. If the judgment creditor incurs attorney fees after judgment on the principal demand associated with enforcement of the judgment, the judgment creditor may obtain judgment for those attorney fees and additional court costs by filing a rule to show cause along with an affidavit from counsel for the judgment creditor setting forth the attorney fees incurred. If the judgment debtor does not file with the court a memorandum in opposition at least eight days prior to the hearing on the rule, the court may award the attorney fees and court costs as prayed for without the necessity of an appearance in court by counsel for the judgment creditor. The rule to show cause shall include notice to the judgment debtor of the consequences under this Subsection of not timely filing a memorandum in opposition. The amount of any post-judgment award of attorney fees and costs shall be added to the total to be recovered on the principal demand through any existing writ or garnishment proceedings.

Added by Acts 1976, No. 399, §1; Amended by Acts 1977, No. 647, §1; Acts 1981, No. 463, §1; Acts 1983, No. 311, §1; Acts 1985, No. 701, §1; Acts 1986, No. 689, §1; Acts 1987, No. 485, §1; Acts 2001, No. 1075, §1; Acts 2010, No. 695, §1.



RS 9:2781.1 - Real estate broker privilege on commercial real estate; definition; recordation; ranking; collection of open account

§2781.1. Real estate broker privilege on commercial real estate; definition; recordation; ranking; collection of open account

A. A special privilege affecting the interest of the person with whom he has contracted is hereby granted to a licensed real estate broker for the amount of his commission on all commercial real estate for which he negotiates the sale, exchange, purchase, lease, transfer, or other act of conveyance, pursuant to a written agreement between the broker asserting the privilege and a person having legal capacity to transfer or acquire an interest in the real estate.

B. Valid recorded privileges and all mortgages, whether recorded prior or subsequent to, shall have priority over a broker's privilege, including but not limited to:

(1) Valid materialman's or laborer's liens which are recorded subsequent to the broker's privilege but which related back to a date prior to its recordation.

(2) All mortgages, whether to secure revolving credit, future advances, construction loans, including all renewals thereof, even if the renewals are evidenced by an entirely new mortgage and the old mortgage is cancelled.

(3) All vendor's liens.

C.(1) A notice of broker privilege shall be filed at least five days prior to the sale in the parish in which the commercial real estate is located. Such notice shall also be given to the purchaser by certified mail at least five days prior to the sale.

(2) The person claiming a privilege shall commence proceedings by filing a complaint within one year after the filing of the notice. The failure to do so shall extinguish the lien. No subsequent notice shall be given for the same claim, nor shall that claim be asserted in any proceeding under this Section.

(3) A complaint may be withdrawn by the mutual consent of the person claiming the privilege and any other party or parties to the written agreement specified in Subsection A.

(4) The privilege may be released by the posting of a bond or other assets with the court sufficient in value to cover the full value of the claim. This escrowed amount shall be disbursed by the court upon the finality of a judicial decision and in a manner consistent with the decision.

D. The commission owed a real estate broker as provided in Subsection A of this Section is an "open account" for purposes of R.S. 9:2781.

E. As used in this Section, "commercial real estate" means real estate as defined in R.S. 37:1431(6), but does not include single family residential units such as condominiums, townhouses, or houses in a subdivision when sold, leased, transferred, or otherwise conveyed on a unit by unit basis or in units of six or fewer, real estate on which no building or other structure is permanently attached, real estate classified as farmland for assessment purposes, or residential real estate as defined in the federal Real Estate Settlement Procedures Act.

F. If pursuant to this Section a broker acquires rights and receives prepaid commissions and the transaction which gives rise to the right to receive such commissions fails as a result of the fault of the broker, the broker shall return the unearned prepaid commissions.

Acts 1995, No. 770, §1.



RS 9:2781.2 - Real estate appraiser privilege on commercial real estate; definition; recordation; ranking

§2781.2. Real estate appraiser privilege on commercial real estate; definition; recordation; ranking

A. A special privilege affecting the interest of the person with whom he has contracted is hereby granted to a state-certified real estate appraiser as defined in R.S. 37:3392 for the amount of his fee on all real estate on which he performs an appraisal pursuant to a written agreement between the appraiser asserting the privilege and a person having legal capacity to transfer the real estate or a person having valid title to the real estate as owner.

B. Valid recorded privileges and all mortgages, whether recorded prior or subsequent to, shall have priority over an appraiser's privilege, including but not limited to:

(1) Valid materialman's or laborer's liens which are recorded subsequent to the appraiser's privilege but which relate back to a date prior to its recordation.

(2) All mortgages, whether to secure revolving credit, future advances, construction loans, including all renewals thereof, even if the renewals are evidenced by an entirely new mortgage and the old mortgage is canceled.

(3) All vendor's liens.

C.(1) A notice of appraiser privilege shall be filed at least five days prior to the sale in the parish in which the real estate is located. Such notice shall also be given to the purchaser by certified mail at least five days prior to the sale.

(2) The person claiming a privilege shall commence proceedings by filing a complaint within one year after the filing of the notice. The failure to do so shall extinguish the lien. No subsequent notice shall be given for the same claim, nor shall that claim be asserted in any proceeding under this Section.

(3) A complaint may be withdrawn by the mutual consent of the person claiming the privilege and any other party or parties to the written agreement specified in Subsection A of this Section.

(4) The privilege may be released by the posting of a bond or other assets with the court sufficient in value to cover the full value of the claim. This escrowed amount shall be disbursed by the court upon the finality of a judicial decision and in a manner consistent with the decision.

D. As used in this Section, "real estate" means real estate as defined in R.S. 37:1431(6).

Acts 2003, No. 979, §1.



RS 9:2782 - Nonsufficient fund checks; damages, attorney fees

§2782. Nonsufficient fund checks; damages, attorney fees

A. Whenever any drawer of a check dishonored for nonsufficient funds fails to pay the obligation created by the check within fifteen working days after receipt of written demand for payment thereof delivered by certified or registered mail, the drawer shall be liable to the payee or a person subrogated to the rights of the payee for damages of twice the amount so owing, but in no case less than one hundred dollars plus attorney fees and court costs.

B. The payee, his agent or assignee, or a holder may charge the drawer of the check a service charge not to exceed twenty-five dollars or five percent of the face amount of the check, whichever is greater, when making written demand for payment. The payee shall post a notice indicating the amount to be charged a drawer of a check if the check is returned for nonsufficient funds. Such notice shall be posted on the payee's business premises in a convenient and conspicuous place where persons entering the location will see it.

C.(1) Before any recovery under Subsection A of this Section may be claimed, a written demand in substantially the form which follows shall be sent by certified or registered mail to the drawer of the check at the address shown on the instrument:

"You are hereby notified that a check numbered __________, issued by you on ___________ (date), drawn upon__________, (name of bank), and payable to ___________, has been dishonored. Pursuant to Louisiana law, you have fifteen working days from receipt of this notice to tender payment in full of the amount of the check plus a service charge of twenty-five dollars or five percent of the face amount of the check, whichever is greater, the total amount due being __________. Unless this amount is paid in full within the fifteen-working-day period, the holder of the check may file a civil action against you for two times the amount of the check or one hundred dollars, whichever is greater, plus any court costs and reasonable attorney fees incurred by the payee in taking the action."

(2) Notice mailed by certified or registered mail evidenced by return receipt to the address printed on the check or given at the time of issuance shall be deemed sufficient and equivalent to notice having been received by the person making the check.

(3) It shall be prima facie evidence that the drawer knew that the instrument would not be honored if notice mailed by certified or registered mail is returned to the sender when such notice is mailed within a reasonable time of dishonor to the address printed on the instrument or given by the drawer at the time of issuance of the check.

Acts 1986, No. 996, §1; Acts 1995, No. 486, §1; Acts 1999, No. 690, §1.



RS 9:2782.1 - Posting of nonsufficient fund checks

§2782.1. Posting of nonsufficient fund checks

Whenever a check is dishonored for nonsufficient funds and is returned to anyone who accepted the check from the original maker of the check in exchange for anything of value, the person holding the unpaid check may publicly post the check or a photograph of the maker of the check on the business premises that received the check after six months has elapsed from the date the check was returned dishonored if the check has remained unpaid and the holder of the unpaid check has mailed notice to the maker of the check at the address on the check by registered mail not more than ten days before the elapse of the sixty days that the check remains unpaid and that a copy of the check or a photograph of the maker will be publicly posted on the business premises that received the check.

Acts 1985, No. 577, §1.



RS 9:2782.2 - Stop-payment order on checks; damages, attorney fees

§2782.2. Stop-payment order on checks; damages, attorney fees

A. Whenever any drawer of a check stops payment on the check with the intent to defraud or when there is no justifiable dispute as to the amount owed or the existence of the obligation, the drawer shall be liable to a holder in due course as defined in R.S. 10:3-302, or a person subrogated to the rights of such holder, for damages of twice the amount so owing, but in no case less than one hundred dollars, plus attorney fees and court costs, if the drawer fails to pay the obligation created by the check within thirty days after receipt of written demand for payment thereof substantially in the form provided for in Subsection C which notice is delivered by certified or registered mail.

B. The holder in due course may charge the drawer of the check a service charge not to exceed fifteen dollars or five percent of the face amount of the check, whichever is greater, when making written demand for payment.

C.(1) Before any recovery under Subsection A of this Section may be claimed, a written demand in substantially the form which follows shall be sent by certified or registered mail to the drawer of the check at the address shown on the instrument:

"You are hereby notified a stop payment has been ordered by ___________________ (name of bank) against a check drawn upon such bank, numbered __________ and issued by you on _____________ (date), payable to ___________________ , which has been issued and/or negotiated to ____________________, who is a holder in due course pursuant to R.S. 10:3-302. Pursuant to Louisiana law, you have thirty days from receipt of this notice to tender payment in full of the amount of the check plus a service charge of fifteen dollars or five percent of the face amount of the check, whichever is greater, the total amount due being ______________, to such holder in due course. Unless this amount is paid in full within the thirty-day period, the holder in due course of the check may file a civil action against you for two times the amount of the check or one hundred dollars, whichever is greater, plus any court costs and reasonable attorney fees incurred by such holder in taking the action."

(2) Notice mailed by certified or registered mail evidenced by return receipt to the address printed on the check or given at the time of issuance shall be deemed sufficient and equivalent to notice having been received by the drawer of the check.

(3) It shall be prima facie evidence that the drawer has no defenses to the claim of such holder in due course if notice mailed by certified or registered mail is returned to the sender when such notice is mailed within a reasonable time of the stopped payment to the address printed on the instrument or given by the drawer at the time of issuance of the check.

Acts 1997, No. 1198, §1, eff. July 1, 1997.



RS 9:2783 - Public parking meters; public and private parking lots and garages

§2783. Public parking meters; public and private parking lots and garages

Notwithstanding any provision of law to the contrary, the leaving or parking of a vehicle by any person at a parking meter operated by any municipality or other political subdivision or at any privately or publicly owned parking lot or garage, when such parking lot or garage has signs prominently displayed informing customers that the lot or garage is unattended, and when the driver retains the keys, shall not give rise to a contract of deposit but only to one of hiring or letting out space, and neither the political subdivision nor the parking lot or garage owner shall thereby incur the obligations or the responsibilities of a depositary for losses as a result of theft, vandalism, or damage to property.

Acts 1983, No. 405, §1; Acts 1997, No. 1406, §1.



RS 9:2784 - Late payment by contractors to subcontractors and suppliers; penalties

§2784. Late payment by contractors to subcontractors and suppliers; penalties

A. When a contractor receives any payment from the owner for improvements to an immovable after the issuance of a certificate of payment by the architect or engineer, or when a contractor receives any payment from the owner for improvements to an immovable when no architect or engineer is on the job, the contractor shall promptly pay such monies received to each subcontractor and supplier in proportion to the percentage of work completed prior to the issuance of the certificate of payment by such subcontractor and supplier, or by the owner if no architect or engineer is on the job. Further, whenever a subcontractor receives payment from the contractor, the subcontractor shall promptly pay such monies received to each sub-subcontractor and supplier in proportion to the work completed.

B. If for any reason the contractor receives less than the full payment from the owner, then the contractor shall be obligated to disperse only the funds received on a prorated basis with the contractor, subcontractors, and suppliers each receiving a prorated portion based on the amount due on the payment.

C. If the contractor or subcontractor without reasonable cause fails to make any payment to his subcontractors and suppliers within fourteen consecutive days of the receipt of payment from the owner for improvements to an immovable, the contractor or subcontractor shall pay to the subcontractors and suppliers, in addition to the payment, a penalty in the amount of one-half of one percent of the amount due, per day, from the expiration of the period allowed herein for payment after the receipt of payment from the owner. The total penalty shall not exceed fifteen percent of the outstanding balance due. In addition, the contractor or subcontractor shall be liable for reasonable attorney fees for the collection of the payments due the subcontractors and suppliers. However, any claim which the court finds to be without merit shall subject the claimant to all reasonable costs and attorney fees for the defense against such claim.

D. The provisions of this Section shall not be applicable to improvements to an immovable that is used for residential purposes.

Acts 1984, No. 720, §1; Acts 1986, No. 718, §1; Acts 1986, No. 750, §1; Acts 1987, No. 698, §1.



RS 9:2785 - DEATH OF A PARTY

CHAPTER 4. DEATH OF A PARTY

§2785. Death of either party when obligation personal as to both

An obligation to pay an annuity to a certain person during the life of the obligor,* is personal as to both, and is extinguished by the death of either.

Acts 1984, No. 331, §4.

*Note error in English translation of French text; "obligor" should be "obligee."



RS 9:2786 - Death of legatee before performance of personal obligation imposed on legacy

§2786. Death of legatee before performance of personal obligation imposed on legacy

A merely personal obligation to do, imposed by testament as the condition on which a legacy is to take effect, is void, if the legatee die before performance, or before he has been put in default; but the legacy will take effect.

Acts 1984, No. 331, §4.



RS 9:2787 - Heritable obligations imposed on legacies

§2787. Heritable obligations imposed on legacies

But if what is to be done, be a thing that can as well be done by the heirs of the legatee as by him, the obligation shall be heritable, and they must perform it before the legacy can take effect. The provisions of this and the preceding article relate only to testamentary dispositions.

Acts 1984, No. 331, §4.



RS 9:2788 - INTEREST UPON ACCRUED

CHAPTER 5. INTEREST UPON ACCRUED

INTEREST; EXCEPTIONS

§2788. [Blank] Acts 1986, No. 584, §3, redesignated R.S. 9:2788 as R.S. 9:3509.2.



RS 9:2789 - INTEREST-BEARING DEPOSIT ACCOUNTS

CHAPTER 6. INTEREST-BEARING DEPOSIT ACCOUNTS

§2789. Interest-bearing deposit accounts

No person other than the owner of the monies deposited in any interest-bearing account funded with deposited monies belonging to third persons as identified in accordance with the provisions of R.S. 6:317 may receive the interest earnings, as provided under Civil Code Art. 510, on those monies.

Acts 1991, No. 546, §2.



RS 9:2790.1 - Repealed by Acts 2004, No. 447, §2.

CHAPTER 7. UNIFORM FRAUDULENT TRANSFER ACT

§2790.1. Repealed by Acts 2004, No. 447, §2.



RS 9:2790.2 - Repealed by Acts 2004, No. 447, §2.

§2790.2. Repealed by Acts 2004, No. 447, §2.



RS 9:2790.3 - Repealed by Acts 2004, No. 447, §2.

§2790.3. Repealed by Acts 2004, No. 447, §2.



RS 9:2790.4 - Repealed by Acts 2004, No. 447, §2.

§2790.4. Repealed by Acts 2004, No. 447, §2.



RS 9:2790.5 - Legislative intent

CODE TITLE V--OF QUASI CONTRACTS, AND OF OFFENSES

AND QUASI OFFENSES

CHAPTER 1. DISGORGEMENT

§2790.5. Legislative intent

The purpose of this Chapter is to provide a civil remedy for the state to recover profits obtained through the commission of certain criminal offenses. Offenses committed against the state cause monetary damage to the state and violate the public trust. To prevent unjust enrichment, the state is hereby authorized to bring an action to recover profits, gains, or other benefits obtained through such criminal activity.

Acts 2010, No. 811, §2, eff. Aug. 15, 2011.



RS 9:2790.6 - Disgorgement

§2790.6. Disgorgement

A. The state may bring an action for damages against any person who has been convicted of the provisions of R.S. 14:118, 120, 133, 134, 134.3, 138, or 140 to recover the value of any profits, gains, or other benefits obtained through the commission of these crimes. Damages shall include the payment of legal interest at the rate provided in R.S. 13:4202.

B. For purposes of this Section, "state" means the state of Louisiana, or any parish, municipality, district, or other political subdivision thereof, or any agency, board, commission, department, or institution of the state, parish, municipality, district, or other political subdivision.

Acts 2010, No. 811, §2, eff. Aug. 15, 2011.



RS 9:2790.7 - Repealed by Acts 2004, No. 477, §2.

§2790.7. Repealed by Acts 2004, No. 477, §2.



RS 9:2790.8 - Repealed by Acts 2004, No. 447, §2.

§2790.8. Repealed by Acts 2004, No. 447, §2.



RS 9:2790.9 - Repealed by Acts 2004, No. 447, §2.

§2790.9. Repealed by Acts 2004, No. 447, §2.



RS 9:2790.10 - Repealed by Acts 2004, No. 447, §2.

§2790.10. Repealed by Acts 2004, No. 447, §2.



RS 9:2790.11 - Repealed by Acts 2004, No. 447, §2.

§2790.11. Repealed by Acts 2004, No. 447, §2.



RS 9:2790.12 - Repealed by Acts 2004, No. 447, §2.

§2790.12. Repealed by Acts 2004, No. 447, §2.



RS 9:2791 - Liability of owner or occupant of property not used primarily for commercial recreational purposes

CODE TITLE V--OF QUASI CONTRACTS, AND OF OFFENSES

AND QUASI OFFENSES

CHAPTER 1. OF QUASI CONTRACTS (BLANK)

CHAPTER 2. OF OFFENSES AND QUASI OFFENSES

§2791. Liability of owner or occupant of property not used primarily for commercial recreational purposes

A. An owner, lessee, or occupant of premises owes no duty of care to keep such premises safe for entry or use by others for hunting, fishing, camping, hiking, sightseeing, or boating or to give warning of any hazardous conditions, use of, structure, or activities on such premises to persons entering for such purposes, whether the hazardous condition or instrumentality causing the harm is one normally encountered in the true outdoors or one created by the placement of structures or conduct of commercial activities on the premises. If such an owner, lessee, or occupant gives permission to another to enter the premises for such recreational purposes he does not thereby extend any assurance that the premises are safe for such purposes or constitute the person to whom permission is granted one to whom a duty of care is owed, or assume responsibility for or incur liability for any injury to persons or property caused by any act of person to whom permission is granted.

B. This Section does not exclude any liability which would otherwise exist for deliberate and willful or malicious injury to persons or property, nor does it create any liability where such liability does not now exist. Furthermore the provisions of this Section shall not apply when the premises are used principally for a commercial, recreational enterprise for profit; existing law governing such use is not changed by this Section.

C. The word "premises" as used in this Section includes lands, roads, waters, water courses, private ways and buildings, structures, machinery or equipment thereon.

D. The limitation of liability extended by this Section to the owner, lessee, or occupant of premises shall not be affected by the granting of a lease, right of use, or right of occupancy for any recreational purpose which may limit the use of the premises to persons other than the entire public or by the posting of the premises so as to limit the use of the premises to persons other than the entire public.

Acts 1964, No. 248, §§1-3; Acts 1989, No. 534, §1; Acts 2003, No. 716, §1.



RS 9:2792 - Limitation of liability of member, director, trustee or officer of any public, charitable or nonprofit hospital, institution or organization

§2792. Limitation of liability of member, director, trustee or officer of any public, charitable or nonprofit hospital, institution or organization

A person serving with or without compensation as a member, director, trustee or officer of any public, charitable or nonprofit hospital, institution or organization shall not be individually liable to any person, firm or entity, public or private, receiving benefits from the hospital, institution or organization for any act or omission to act by any employee or other officer of such public, charitable or nonprofit hospital, institution or organization.

Acts 1972, No. 375, §1.



RS 9:2792.1 - Limitation of liability of director, officer, or trustee of nonprofit organization

§2792.1. Limitation of liability of director, officer, or trustee of nonprofit organization

NOTE: AS ENACTED BY ACTS 1987, NO. 578, §1, AND NO. 859, §1.

A person who serves as a director, officer, or trustee of a nonprofit organization qualified as a tax-exempt organization under Section 501(c) of the Internal Revenue Code of 1954, as amended, and who is not compensated for such services on a salary basis shall not be individually liable for any act or omission resulting in damage or injury, arising out of the exercise of his judgment in the formation and implementation of policy while acting as a director, officer, or trustee of that organization, or arising out of the management of the affairs of that organization, provided he was acting in good faith and within the scope of his official functions and duties, unless such damage or injury was caused by his willful or wanton misconduct.

NOTE: AS ENACTED BY ACTS 1987, NO. 460, §1.

A person who serves as a director, officer, or trustee of a nonprofit organization qualified as a tax-exempt organization under Section 501(c) of the Internal Revenue Code of 1954, as amended, and who is not compensated for such services on a salary basis shall not be individually liable for any act or omission resulting in damage or injury, arising out of the exercise of his judgment in the formation and implementation of policy or arising out of the management of the affairs of the organization while acting as a director, officer, or trustee of that organization, provided he was acting in good faith and within the scope of his official functions and duties, unless such damage or injury was caused by the willful or wanton misconduct of such person.

Acts 1987, No. 578, §1; Acts 1987, No. 859, §1; Acts 1987, No. 460, §1.



RS 9:2792.2 - Limitation of liability of board member of downtown development district

§2792.2. Limitation of liability of board member of downtown development district

A. A person who serves as a member of the board of commissioners of a downtown development district shall not be individually liable for any act or omission resulting in damage or injury, arising out of the exercise of his judgment in the formation and implementation of policy while acting as a member of the board of commissioners of that downtown development district, provided he was acting in good faith and within the scope of his official functions and duties, unless such damage or injury was caused by his willful or* wanton misconduct.

B. "Downtown development district" as used herein means a downtown development district created by law or pursuant to law, and includes the downtown development districts created under the provisions of R.S. 33:2740.3, R.S. 33:2740.8, and R.S. 33:2740.15.

Acts 1987, No. 460, §1; Acts 1987, No. 859, §1.

{{*NOTE: THE WORD "AND" IS USED IN ACTS 1987, NO. 460, §1}}.



RS 9:2792.3 - Limitation of liability of director, officer, trustee, or volunteer worker for incorporated and unincorporated nonprofit organizations; civic or historical purpose

§2792.3. Limitation of liability of director, officer, trustee, or volunteer worker for incorporated and unincorporated nonprofit organizations; civic or historical purpose

A person who serves as a director, officer, trustee or volunteer worker for any nonprofit organization, whether incorporated or unincorporated, including but not limited to an organization whether incorporated or not, which sponsors a fair or festival, or any nonprofit historical organization, whether incorporated or not, which is organized for civic or historical purposes, whether he serves with or without compensation for such services shall not be individually liable for any act or omission resulting in damage or injury arising out of the exercise of his judgment in the formation and implementation of policy, or arising out of the management of affairs, while acting as a director, officer, trustee or volunteer worker of that organization, provided he was acting in good faith and within the scope of his official functions and duties, unless such damage or injury was caused by his willful or wanton misconduct.

Acts 1987, No. 568, §1; Acts 1988, No. 565, §1.



RS 9:2792.4 - Limitation of liability of members of boards, commissions, or authorities of political subdivisions

§2792.4. Limitation of liability of members of boards, commissions, or authorities of political subdivisions

A. As used in this Section, a "member of a board, commission or authority of a political subdivision" means a person serving as an elected or appointed director, trustee, or member of a board, commission, or authority of a municipality, ward, parish, or special district, board, or commission of the state, including without limitation, a levee district, school board, parish law enforcement district, downtown development district, tourist commission, port commission, publicly owned railroad board or commission, or any other local board, commission, or authority.

B. A person who serves as a member of a board, commission, or authority of a political subdivision as defined in Subsection A, shall not be individually liable for any act or omission resulting in damage or injury, arising out of the exercise of his judgment in the formation and implementation of policy while acting as a member of a board, commission, or authority of that political subdivision, provided he was acting in good faith and within the scope of his official functions and duties, unless the damage or injury was caused by his willful or wanton misconduct.

Acts 1987, No. 667, §1; Acts 1988, No. 734, §1.



RS 9:2792.5 - Limitation of liability of officer; federal or state credit union

§2792.5. Limitation of liability of officer; federal or state credit union

A person who serves as a director, officer, or committee member of a federally chartered or state chartered credit union, and who is not compensated for such services on a salary basis, shall not be individually liable for any act or omission resulting in damage or injury, arising out of the exercise of his judgment in the formation and implementation of policy while acting as a director, officer, or committee member of that credit union, or arising out of the management of the affairs of that credit union, provided he was acting in good faith and within the scope of his official functions and duties, unless the damage or injury was caused by his willful or wanton misconduct.

Acts 1988, No. 205, §1.



RS 9:2792.6 - Limitation of liability of a trustee of a self-insurance trust fund

§2792.6. Limitation of liability of a trustee of a self-insurance trust fund

A person who serves as a trustee of any self-insurance trust fund, whether he serves with or without compensation for such services, shall not be individually liable for any act or omission resulting in damage or injury arising out of the exercise of his judgment in the formation and implementation of policy while acting as a trustee of that organization, or arising out of the management of the affairs of that organization, provided he was acting in good faith and within the scope of his official functions and duties, unless such damage or injury was caused by his willful or wanton misconduct.

Acts 1989, No. 804, §1.



RS 9:2792.7 - Limitation of liability of director, officer, or trustee of certain homeowners associations

§2792.7. Limitation of liability of director, officer, or trustee of certain homeowners associations

A. A person who serves as a director, officer, or trustee of a homeowners association and who is not compensated for such services on a salary basis shall not be individually liable for any act or omission resulting in damage or injury, arising out of the exercise of his judgment in the formation and implementation of policy while acting as a director, officer, or trustee of that association, or arising out of the management of the affairs of that association, provided he was acting in good faith and within the scope of his official functions and duties, unless such damage or injury was caused by his willful or wanton misconduct.

B. For purposes of this Section, "homeowners association" means any of the following:

(1) A condominium association as defined in the Louisiana Condominium Act, R.S. 9:1121.101 et seq.

(2) A timeshare association as defined in the Louisiana Timesharing Act, R.S. 9:1131.1 et seq.

(3) A homeowners association as defined in the Louisiana Homeowners Association Act, R.S. 9:1141.1 et seq.

(4) An association defined by Section 528(c) of the Internal Revenue Code of 1986, as amended.

Acts 1990, No. 91, §1; Acts 1999, No. 88, §1.



RS 9:2792.8 - Limitation of liability; employees of certain nonprofit organizations supervising or coordinating community services

§2792.8. Limitation of liability; employees of certain nonprofit organizations supervising or coordinating community services

A. As used in this Section:

(1) "Designated nonprofit organization" means a private, nonprofit, tax-exempt organization under Section 501(c)(3), Internal Revenue Code, pursuant to 26 U.S.C. 501(c)(3), which has been designated by the judges of the judicial district or any city or municipal court within which it is located to coordinate or supervise the utilization of the community service of persons sentenced to perform community service as an alternative to incarceration.

(2) "Employee" means a director, officer, trustee, shareholder, or employee of a designated nonprofit organization, whether or not such person is compensated for his services.

(3) "Community service" means work which has been designated by the sentencing judge to be performed as an alternative to incarceration, and which the sentencing judge deems to be worthwhile to the community as a whole.

(4) "Community service workers" means persons convicted of misdemeanors, or felonies under a state or local ordinance not involving violence, and sentenced to perform community service, or persons who have entered a pretrial diversion agreement with a district attorney's office.

B. The state of Louisiana shall hold harmless and indemnify all designated nonprofit organizations for all acts and omissions of any community service worker which result in damage or injury to the same or any other community service worker and for all acts and omissions of any employee of the nonprofit organization which result in damage or injury to any community service worker, unless such damage or injury was caused by the employee's willful or wanton misconduct.

C. An employee of a designated nonprofit organization shall not be individually liable for any act or omission of his own or of any other employee which results in damage or injury to any community service worker, unless such damage or injury was caused by his willful or wanton misconduct, nor shall such employee be liable for any act or omission of any community service worker which results in damage or injury to any other community service worker or any third person whatsoever, unless such damage or injury was caused by the willful or wanton misconduct of such employee.

D. A community service worker shall have no cause of action for damages, except for the payment of medical expenses, against the entity conducting the program or supervising his participation therein, including a municipality, parish, sheriff, or other entity, nor against any official, employee, or agent of such entity, for any injury or loss suffered by him during or arising out of his participation therein, if such injury or loss is a direct result of the lack of supervision or act or omission of the supervisor, unless the injury or loss was caused by the intentional or grossly negligent act or omission of the entity or its official, employee, or agent.

Acts 1991, No. 682, §1; Acts 1996, 1st Ex. Sess., No. 70, §1, eff. May 10, 1996; Acts 2011, No. 229, §1.



RS 9:2792.9 - Limitation of liability of volunteers of area agencies on aging and voluntary councils on the aging; definitions; exceptions

§2792.9. Limitation of liability of volunteers of area agencies on aging and voluntary councils on the aging; definitions; exceptions

A. No volunteer who in good faith and within the scope of his official functions and duties performs services for an area agency on aging or a parish voluntary council on the aging, without compensation, other than reimbursement for actual expenses incurred, shall be liable for any injury, loss, or damage as a result of any act or omission in rendering such service, except when the injury, damage, or loss is caused by the volunteer's willful or wanton misconduct, or the volunteer's gross negligence.

B. Nothing in this Section shall be construed to bar any cause of action against an area agency on aging or a voluntary council on the aging for an act or omission of a volunteer otherwise provided by law.

C. Notwithstanding the provisions of Subsection A of this Section, a person may sue and recover civil damages from a volunteer based upon a negligent act or omission involving the operation of a motor vehicle in performing the volunteer service, except that the amount recovered from the volunteer shall not exceed the limits of applicable insurance coverage maintained by or on behalf of the volunteer with respect to his negligent operation of a motor vehicle. Nothing in this Section shall be construed to limit the right of a person to recover from a policy of uninsured or underinsured motorist coverage available to him as a result of a motor vehicle accident.

D. As used in this Section:

(1) "Area agency on aging" means any area agency on aging designated under the federal Older Americans Act, 42 U.S.C. 3025(a)(2)(A), or a state agency performing the functions of an area agency under the provisions of 42 U.S.C. 3025(b)(5).

(2) "Voluntary council on the aging" means a voluntary council on the aging as designated pursuant to R.S. 46:1601 et seq.

Acts 1995, No. 1288, §1, eff. June 29, 1995.



RS 9:2793 - Gratuitous service at scene of emergency; limitation on liability

§2793. Gratuitous service at scene of emergency; limitation on liability

A. No person who in good faith gratuitously renders emergency care, first aid or rescue at the scene of an emergency, or moves a person receiving such care, first aid or rescue to a hospital or other place of medical care shall be liable for any civil damages as a result of any act or omission in rendering the care or services or as a result of any act or failure to act to provide or arrange for further medical treatment or care for the person involved in the said emergency; provided, however, such care or services or transportation shall not be considered gratuitous, and this Section shall not apply when rendered incidental to a business relationship, including but not limited to that of employer-employee, existing between the person rendering such care or service or transportation and the person receiving the same, or when incidental to a business relationship existing between the employer or principal of the person rendering such care, service or transportation and the employer or principal of the person receiving such care, service or transportation. This Section shall not exempt from liability those individuals who intentionally or by grossly negligent acts or omissions cause damages to another individual.

B. The immunity herein granted shall be personal to the individual rendering such care or service or furnishing such transportation and shall not inure to the benefit of any employer or other person legally responsible for the acts or omissions of such individual, nor shall it inure to the benefit of any insurer.

C. For purposes of this Section, rendering emergency care, first aid, or rescue shall include the use of an automated external defibrillator as defined by R.S. 40:1137.2



RS 9:2793.1 - Immunity from liability for public entities; fire department; law enforcement agency; public emergencies; FBI agents

§2793.1. Immunity from liability for public entities; fire department; law enforcement agency; public emergencies; F.B.I. agents

A. No person shall have a cause of action against a public entity or the officers and employees thereof for damage to property at the site of a crime, accident, or fire, including without limitation the destruction or deterioration of property, caused while the officer or employee was acting within the course and scope of his office or employment and while taking reasonable remedial action which is necessary to abate a public emergency, unless such damage was caused by willful or wanton misconduct or gross negligence.

B.(1) As used in this Section, "public entity" means the state, or a political subdivision thereof which maintains a department responsible for fire protection, and its fire department, or a law enforcement agency, office, or department responsible for the prevention and detection of crime and the enforcement of the criminal laws of this state, and its law enforcement agency, office, or department.

(2) For purposes of this Section, the term "public emergency" includes any emergency in which there is a potential threat to life or property requiring immediate or remedial action, in order to insure the safety and health of persons and property, including an emergency created by apparent violation of the criminal laws of this state or an emergency created by fire.

C. Agents of the Federal Bureau of Investigation may raise the defense of qualified immunity if arresting for felonies in progress under the laws of the state of Louisiana or if assisting a peace officer of the state of Louisiana.

Acts 1989, No. 725, §1; Acts 1997, No. 126, §1.



RS 9:2793.2 - Gratuitous emergency services rendered by American Red Cross volunteers; limitation of liability

§2793.2. Gratuitous emergency services rendered by American Red Cross volunteers; limitation of liability

A. No person who in good faith gratuitously renders any emergency service as a volunteer on behalf of the American Red Cross shall be liable for any civil damages as a result of any act or omission in rendering such care or services or as a result of any act or failure to act or failure to provide or arrange for further services.

B. The limitation of liability provided in Subsection A shall not apply if any of the following exists:

(1) The emergency service provided was inconsistent with or a breach of policies or procedures taught in the current and most advanced national American Red Cross First Aid Training Course or American Red Cross Disaster Nursing Course, or both.

(2) The emergency service provided was not supervised by a duly qualified employee or agent of the American Red Cross, as required by the policy and procedures of the American Red Cross.

(3) The damages were caused by the intentional act or omission or gross negligence or willful or wanton misconduct of the volunteer.

C. As used in this Section:

(1) "Emergency service" means the immediate and temporary care rendered to a victim of injury or sudden illness consistent with the policies and procedures taught in the current and most advanced American Red Cross First Aid Training Course or the American Red Cross Disaster Nursing Course, or both.

(2) "Volunteer" means a person who has successfully completed first aid training by the American Red Cross or other recognized emergency medical training program and whose certification is current.

Acts 1995, No. 1230, §1.



RS 9:2793.3 - Gratuitous services rendered by the United Way; limitation of liability

§2793.3. Gratuitous services rendered by the United Way; limitation of liability

The United Way of America or its licensed member organizations or any officer, employee, or volunteer thereof, who gratuitously renders any evacuation assistance or services of any kind to other persons in advance of a hurricane or tropical storm declared by the United States National Oceanic and Atmospheric Administration's National Weather Service or who gratuitously renders any disaster relief or recovery services following a declared state of emergency, shall not be liable to any person for any injury, death, loss, civil penalty, or damage as a result of any act or omission in rendering assistance, relief, or recovery services or as a result of any act or failure to act or failure to provide or arrange for further services, unless the damage or injury was caused by gross negligence or willful and wanton misconduct.

Acts 2006, No. 836, §1; Acts 2007, No. 331, §1.



RS 9:2793.4 - Gratuitous services rendered by Southern Mutual Help Association; limitation of liability

§2793.4. Gratuitous services rendered by Southern Mutual Help Association; limitation of liability

The Southern Mutual Help Association, Inc., or any officer, employee, or volunteer thereof, who gratuitously renders any evacuation assistance or services of any kind to other persons in advance of a hurricane or tropical storm declared by the United States National Oceanic and Atmospheric Administration's National Weather Service or who gratuitously renders any disaster relief or recovery services following a declared state of emergency, shall not be liable to any person for any injury, death, loss, civil penalty, or damage as a result of any act or omission in rendering assistance, relief, or recovery services or as a result of any act or failure to act or failure to provide or arrange for further services, unless the damage or injury was caused by gross negligence or willful and wanton misconduct.

Acts 2006, No. 836, §1; Acts 2007, No. 331, §1.



RS 9:2793.5 - Gratuitous services rendered by PRC Compassion, Inc.; limitation of liability

§2793.5. Gratuitous services rendered by PRC Compassion, Inc.; limitation of liability

PRC Compassion, Inc., or any officer, employee, or volunteer thereof, who gratuitously renders any evacuation assistance or services of any kind to other persons in advance of a hurricane or tropical storm declared by the United States National Oceanic and Atmospheric Administration's National Weather Service or who gratuitously renders any disaster relief or recovery services following a declared state of emergency, shall not be liable to any person for any injury, death, loss, civil penalty, or damage as a result of any act or omission in rendering assistance, relief, or recovery services or as a result of any act or failure to act or failure to provide or arrange for further services, unless the damage or injury was caused by gross negligence or willful and wanton misconduct.

Acts 2006, No. 836, §1; Acts 2007, No. 331, §1.



RS 9:2793.6 - Gratuitous services rendered by Catholic charities; limitation of liability

§2793.6. Gratuitous services rendered by Catholic charities; limitation of liability

Any entity or any officer, employee, or volunteer thereof, listed in the Official Catholic Directory published by P.J. Kenedy & Sons who gratuitously renders any evacuation assistance or services of any kind to other persons in advance of a hurricane or tropical storm declared by the United States National Oceanic and Atmospheric Administration's National Weather Service or who gratuitously renders any disaster relief or recovery services following a declared state of emergency, shall not be liable to any person for any injury, death, loss, civil penalty, or damage as a result of any act or omission in rendering assistance, relief, or recovery services or as a result of any act or failure to act or failure to provide or arrange for further services, unless the damage or injury was caused by gross negligence or willful and wanton misconduct.

Acts 2006, No. 836, §1; Acts 2007, No. 331, §1.



RS 9:2793.7 - Gratuitous services rendered by the Louisiana Girl Scout Councils; limitation of liability

§2793.7. Gratuitous services rendered by the Louisiana Girl Scout Councils; limitation of liability

The Louisiana Girl Scout Councils or any officer, employee, or volunteer thereof who gratuitously renders any disaster relief or recovery services following a declared state of emergency shall not be liable to any person for any injury, death, loss, civil penalty, or damage as a result of any act or omission in rendering relief or recovery services or as a result of any act or failure to act or failure to provide or arrange for further services, unless the damage or injury was caused by gross negligence or willful and wanton misconduct.

Acts 2006, No. 741, §1.



RS 9:2793.8 - Gratuitous services rendered by National Voluntary Organizations Active in Disaster; limitation of liability

§2793.8. Gratuitous services rendered by National Voluntary Organizations Active in Disaster; limitation of liability

The National Voluntary Organizations Active in Disaster or its member organizations or any officer, employee, or volunteer thereof, who gratuitously renders any evacuation assistance or services of any kind to other persons in advance of a hurricane or tropical storm declared by the United States National Oceanic and Atmospheric Administration's National Weather Service or who gratuitously renders any disaster relief or recovery services following a declared state of emergency, shall not be liable to any person for any injury, death, loss, civil penalty, or damage as a result of any act or omission in rendering assistance, relief, or recovery services or as a result of any act or failure to act or failure to provide or arrange for further services, unless the damage or injury was caused by gross negligence or willful and wanton misconduct.

Acts 2007, No. 109, §1, eff. June 22, 2007.



RS 9:2793.9 - Gratuitous services rendered by religious organizations; limitation of liability

§2793.9. Gratuitous services rendered by religious organizations; limitation of liability

Any religious organization qualified as a nonprofit tax-exempt organization under Section 501(c) of the Internal Revenue Code of 1954, as amended, or any officer, employee, or volunteer thereof, who gratuitously renders any evacuation assistance or recovery services of any kind to other persons in advance of a hurricane or tropical storm declared by the United States National Oceanic and Atmospheric Administration's National Weather Service or who gratuitously renders any disaster relief or recovery services during a declared state of emergency, shall not be liable to any person for whom such services are rendered for any injury, death, loss, civil penalty, or damage as a result of any act or omission in rendering assistance, relief, or recovery services or as a result of any act or failure to act or failure to provide or arrange for further services, unless the damage or injury was caused by gross negligence or willful and wanton misconduct.

Acts 2008, No. 318, §1.



RS 9:2794 - Physicians, dentists, optometrists, and chiropractic physicians; malpractice; burden of proof; jury charge; physician witness expert qualification

§2794. Physicians, dentists, optometrists, and chiropractic physicians; malpractice; burden of proof; jury charge; physician witness expert qualification

A. In a malpractice action based on the negligence of a physician licensed under R.S. 37:1261 et seq., a dentist licensed under R.S. 37:751 et seq., an optometrist licensed under R.S. 37:1041 et seq., or a chiropractic physician licensed under R.S. 37:2801 et seq., the plaintiff shall have the burden of proving:

(1) The degree of knowledge or skill possessed or the degree of care ordinarily exercised by physicians, dentists, optometrists, or chiropractic physicians licensed to practice in the state of Louisiana and actively practicing in a similar community or locale and under similar circumstances; and where the defendant practices in a particular specialty and where the alleged acts of medical negligence raise issues peculiar to the particular medical specialty involved, then the plaintiff has the burden of proving the degree of care ordinarily practiced by physicians, dentists, optometrists, or chiropractic physicians within the involved medical specialty.

(2) That the defendant either lacked this degree of knowledge or skill or failed to use reasonable care and diligence, along with his best judgment in the application of that skill.

(3) That as a proximate result of this lack of knowledge or skill or the failure to exercise this degree of care the plaintiff suffered injuries that would not otherwise have been incurred.

B. Any party to an action shall have the right to subpoena any physician, dentist, optometrist, or chiropractor for a deposition or testimony for trial, or both, to establish the degree of knowledge or skill possessed or degree of care ordinarily exercised as described in Subsection A of this Section without obtaining the consent of the physician, dentist, optometrist, or chiropractor who is going to be subpoenaed only if that physician, dentist, optometrist, or chiropractor has or possesses special knowledge or experience in the specific medical procedure or process that forms the basis of the action. The fee of the physician, dentist, optometrist, or chiropractor called for deposition or testimony, or both, under this Subsection shall be set by the court.

C. In medical malpractice actions the jury shall be instructed that the plaintiff has the burden of proving, by a preponderance of the evidence, the negligence of the physician, dentist, optometrist, or chiropractic physician. The jury shall be further instructed that injury alone does not raise a presumption of the physician's, dentist's, optometrist's, or chiropractic physician's negligence. The provisions of this Section shall not apply to situations where the doctrine of res ipsa loquitur is found by the court to be applicable.

D.(1) In a medical malpractice action against a physician, licensed to practice medicine by the Louisiana State Board of Medical Examiners under R.S. 37:1261 et seq., for injury to or death of a patient, a person may qualify as an expert witness on the issue of whether the physician departed from accepted standards of medical care only if the person is a physician who meets all of the following criteria:

(a) He is practicing medicine at the time such testimony is given or was practicing medicine at the time the claim arose.

(b) He has knowledge of accepted standards of medical care for the diagnosis, care, or treatment of the illness, injury, or condition involved in the claim.

(c) He is qualified on the basis of training or experience to offer an expert opinion regarding those accepted standards of care.

(d) He is licensed to practice medicine by the Louisiana State Board of Medical Examiners under R.S. 37:1261 et seq., is licensed to practice medicine by any other jurisdiction in the United States, or is a graduate of a medical school accredited by the American Medical Association's Liaison Committee on Medical Education or the American Osteopathic Association.

(2) For the purposes of this Subsection, "practicing medicine" or "medical practice" includes but is not limited to training residents or students at an accredited school of medicine or osteopathy or serving as a consulting physician to other physicians who provide direct patient care, upon the request of such other physicians.

(3) In determining whether a witness is qualified on the basis of training or experience, the court shall consider whether, at the time the claim arose or at the time the testimony is given, the witness is board certified or has other substantial training or experience in an area of medical practice relevant to the claim and is actively practicing in that area.

(4) The court shall apply the criteria specified in Paragraphs (1), (2), and (3) of this Subsection in determining whether a person is qualified to offer expert testimony on the issue of whether the physician departed from accepted standards of medical care.

(5) Nothing in this Subsection shall be construed to prohibit a physician from qualifying as an expert solely because he is a defendant in a medical malpractice claim.

Added by Acts 1975, No. 807, §1. Amended by Acts 1979, No. 545, §1; Acts 1985, No. 709, §1; Acts 1995, No. 821, §1; Acts 1997, No. 623, §1, eff. July 3, 1997; Acts 2003, No. 581, §1, eff. June 27, 2003.



RS 9:2795 - Limitation of liability of landowner of property used for recreational purposes; property owned by the Department of Wildlife and Fisheries; parks owned by public entities

§2795. Limitation of liability of landowner of property used for recreational purposes; property owned by the Department of Wildlife and Fisheries; parks owned by public entities

A. As used in this Section:

(1) "Land" means urban or rural land, roads, water, watercourses, private ways or buildings, structures, and machinery or equipment when attached to the realty.

(2) "Owner" means the possessor of a fee interest, a tenant, lessee, occupant or person in control of the premises.

(3) "Recreational purposes" includes but is not limited to any of the following, or any combination thereof: hunting, fishing, trapping, swimming, boating, camping, picnicking, hiking, horseback riding, bicycle riding, motorized, or nonmotorized vehicle operation for recreation purposes, nature study, water skiing, ice skating, roller skating, roller blading, skate boarding, sledding, snowmobiling, snow skiing, summer and winter sports, or viewing or enjoying historical, archaeological, scenic, or scientific sites.

(4) "Charge" means the admission price or fee asked in return for permission to use lands.

(5) "Person" means individuals regardless of age.

B.(1) Except for willful or malicious failure to warn against a dangerous condition, use, structure, or activity, an owner of land, except an owner of commercial recreational developments or facilities, who permits with or without charge any person to use his land for recreational purposes as herein defined does not thereby:

(a) Extend any assurance that the premises are safe for any purposes.

(b) Constitute such person the legal status of an invitee or licensee to whom a duty of care is owed.

(c) Incur liability for any injury to person or property caused by any defect in the land regardless of whether naturally occurring or man-made.

(2) The provisions of this Subsection shall apply to owners of commercial recreational developments or facilities for injury to persons or property arising out of the commercial recreational activity permitted at the recreational development or facility that occurs on land which does not comprise the commercial recreational development or facility and over which the owner has no control when the recreational activity commences, occurs, or terminates on the commercial recreational development or facility.

C. Unless otherwise agreed in writing, the provisions of Subsection B shall be deemed applicable to the duties and liability of an owner of land leased for recreational purposes to the federal government or any state or political subdivision thereof or private persons.

D. Nothing in this Section shall be construed to relieve any person using the land of another for recreational purposes from any obligation which he may have in the absence of this Section to exercise care in his use of such land and in his activities thereon, or from the legal consequences of failure to employ such care.

E.(1) The limitation of liability provided in this Section shall apply to any lands or water bottoms owned, leased, or managed by the Department of Wildlife and Fisheries, regardless of the purposes for which the land or water bottoms are used, and whether they are used for recreational or nonrecreational purposes.

(2)(a) The limitation of liability provided in this Section shall apply to any lands, whether urban or rural, which are owned, leased, or managed as a public park by the state or any of its political subdivisions and which are used for recreational purposes.

(b) The provision of supervision on any land managed as a public park by the state or any of its political subdivisions does not create any greater duty of care which may exist and does not create a duty of care or basis of liability for personal injury or for damage to personal property caused by the act or omission of any person responsible for security or supervision of park activities, except as provided in Subparagraph (E)(2)(d) of this Section.

(c) For purposes of the limitation of liability afforded to parks pursuant to this Section this limitation does not apply to playground equipment or stands which are defective.

(d) The limitation of liability as extended to parks in this Section shall not apply to intentional or grossly negligent acts by an employee of the public entity.

F. The limitation of liability extended by this Section to the owner, lessee, or occupant of premises shall not be affected by the granting of a lease, right of use, or right of occupancy for any recreational purpose which may limit the use of the premises to persons other than the entire public or by the posting of the premises so as to limit the use of the premises to persons other than the entire public.

Acts 1975, No. 615, §§2 to 5; Acts 1986, No. 967, §1; Acts 1986, No. 976, §1; Acts 1989, No. 534, §1; Acts 1995, No. 1092, §3; Acts 1996, 1st Ex. Sess., No. 75, §1; Acts 2001, No. 1199, §1.



RS 9:2795.1 - Limitation of liability of farm animal activity sponsor or professional; exceptions; required warning

§2795.1. Limitation of liability of farm animal activity sponsor or professional; exceptions; required warning

A. As used in this Section, the following terms shall have the following meanings, unless the context requires otherwise:

(1) "Engages in a farm animal activity" means riding, training, providing, or assisting in providing medical treatment of, driving, or being a passenger upon a farm animal, whether mounted or unmounted, or any person assisting a participant or show management. The term "engages in a farm animal activity" does not include being a spectator at a farm animal activity, except in cases where the spectator places himself in an unauthorized area and in immediate proximity to the farm animal activity.

(2) "Farm animal" means one or more of the following animals: horse, pony, mule, donkey, hinny, cow, bull, ox or other bovine, sheep, pig, hog, goat, ratite (ostrich, rhea, emu), and chicken or other fowl.

(3) "Farm animal activity" includes any or all of the following:

(a) A farm animal show, fair, competition, performance, or parade that involves any or all farm animals, including but not limited to any dressage, hunter and jumper horse show, grand prix jumping, three-day event, combined training, rodeo, Courir de Mardi Gras, driving, pulling, cutting, polo, steeplechasing, English and western performance riding, endurance trail riding, and western game and hunting.

(b) Training or teaching activities, or both, involving farm animals.

(c) Boarding a farm animal, including daily care.

(d) Riding, inspecting, or evaluating a farm animal belonging to another, whether or not the owner has received some monetary consideration or other thing of value for the use of the farm animal or is permitting a prospective purchaser of the farm animal to ride, inspect, or evaluate the farm animal.

(e) A ride, trip, hunt, or other farm animal activity of any type, however informal or impromptu, that is sponsored by a farm animal activity sponsor.

(f) Placing or replacing horseshoes or trimming the hooves on a farm animal.

(g) Examining or administering medical treatment to a farm animal by a veterinarian.

(4) "Farm animal activity sponsor" means an individual, group, club, partnership, or corporation, whether or not the sponsor is operating for profit or nonprofit, which sponsors, organizes, or provides the facilities for a farm animal activity, including but not limited to: a pony club; 4-H club; Courir de Mardi Gras association; hunt club; riding club; school and college-sponsored class, program, and activity; therapeutic riding program; bull riding activity; and any operator, instructor, and promoter of a farm animal facility.

(5) "Farm animal facility" means any area used for any farm animal activity, including but not limited to a farm, ranch, riding arena, training stable, barn, pasture, riding trail, show ring, polo field, or other area or facility used or provided by a farm animal activity sponsor or where a participant engages in a farm animal activity.

(6) "Farm animal professional" means a person engaged for compensation in any of the following:

(a) Instructing a participant or renting to a participant a farm animal for the purpose of riding, driving, or being a passenger upon the farm animal.

(b) Renting equipment or tack to a participant in a farm animal activity.

(c) Examining or administering medical treatment to a farm animal as a veterinarian.

(d) Veterinarian or farrier services.

(7) "Inherent risks of farm animal activities" means those dangers or conditions which are an integral part of a farm animal activity, including but not limited to:

(a) The propensity of a farm animal to behave in ways that may result in injury, harm, or death to persons on or around them.

(b) The unpredictability of a farm animal's reaction to such things as sounds, sudden movement, and unfamiliar objects, persons, or other animals.

(c) Certain hazards such as surface and subsurface conditions.

(d) Collisions with other farm animals or objects.

(e) The potential of a participant to act in a negligent manner that may contribute to injury to the participant or others, such as failing to maintain control over the farm animal or not acting within his ability.

(8) "Participant" means any person, whether amateur or professional, who engages in a farm animal activity, whether or not a fee is paid to participate in the farm animal activity.

B. Except as provided in Subsection C of this Section, a farm animal activity sponsor, a farm animal professional, or any other person, which shall include a corporation or partnership, shall not be liable for an injury to or the death of a participant resulting from the inherent risks of a farm animal activity and, except as provided in Subsection C of this Section, no participant or participant's representative shall make any claim against, maintain an action against, or recover from a farm animal activity sponsor, a farm animal professional, or any other person for injury, loss, damage, or death of the participant resulting from any of the inherent risks of farm animal activities.

C. Nothing in Subsection B of this Section shall prevent or limit the liability of a farm animal activity sponsor, a farm animal professional, or any other person if the farm animal activity sponsor, farm animal professional, or person either:

(1) Provided the equipment or tack, and knew or should have known that the equipment or tack was faulty, and such equipment or tack was faulty to the extent that it did cause the injury.

(2) Failed to make reasonable and prudent efforts to determine the ability of the participant to engage safely in the farm animal activity and to safely manage the particular farm animal based on the participant's representations of his ability.

(3) Owns, leases, rents, or otherwise is in lawful possession and control of the land or facility upon which the participant sustained injuries because of a dangerous latent condition which was known or should have been known to the farm animal activity sponsor, farm animal professional, or person and for which warning signs have not been conspicuously posted.

(4) Commits an act or omission that constitutes willful or wanton disregard for the safety of the participant, and that act or omission caused the injury.

(5) Intentionally injures the participant.

D. Nothing in Subsection B of this Section shall prevent or limit the liability of a farm animal activity sponsor or a farm animal professional under liability provisions as set forth in the "Louisiana Products Liability Act", R.S. 9:2800.51 through 2800.59.

E. Every farm animal professional and every farm animal activity sponsor shall post and maintain a sign conspicuously located or provide a written warning which contains the warning notice specified in Subsection F of this Section. The sign shall be placed in a clearly visible location on or near any stable, corral, registration area, staging area, or arena where the farm animal professional or the farm animal activity sponsor conducts a farm animal activity or the written warning shall be given to each participant prior to the commencement of the parade or activities. The warning notice specified in Subsection F of this Section shall appear on the sign in black letters, with each letter to be a minimum of one inch in height or shall appear in the written warning in boldfaced capital letters no smaller than 12-point type. Every written contract entered into by a farm animal professional or by a farm animal activity sponsor for the provision of professional services, instruction, or the rental of equipment or tack or a farm animal to a participant, whether or not the contract involves farm animal activities on or off the location or site of the farm animal professional's or the farm animal activity sponsor's business, shall contain in clearly readable print the warning notice specified in Subsection F of this Section.

F. The signs, written warnings, and contracts described in Subsection E of this Section shall contain the following warning notice: "WARNING Under Louisiana law, a farm animal activity sponsor or farm animal professional is not liable for an injury to or the death of a participant in a farm animal activity resulting from the inherent risks of the farm animal activity, pursuant to R.S. 9:2795.1."

G. Failure to comply with the requirements concerning warning notices provided in this Section shall prevent a farm animal activity sponsor or farm animal professional from invoking the privilege of immunity provided by this Section.

Acts 1992, No. 351, §1; Acts 1999, No. 311, §1; Acts 2001, No. 504, §1; Acts 2003, No. 898, §1.



RS 9:2795.2 - Limitation of liability for the Audubon Commission; the city of New Orleans; other entities operating facilities of the Audubon Commission; exceptions; required warning

§2795.2. Limitation of liability for the Audubon Commission; the city of New Orleans; other entities operating facilities of the Audubon Commission; exceptions; required warning

A. As used in this Section, the following terms shall have the following meanings, unless the context requires otherwise:

(1) "Audubon Commission" means that public body created by Act 191 of 1914, as amended, and as described in the New Orleans Home Rule Charter Section 5-801 et seq.

(2) "Audubon Golf Course" means the golf course located in Audubon Park.

(3) "Audubon Park" means the public park located in the city of New Orleans operated by the Audubon Commission, including, but not limited to, that property located within the Sixth District of the city of New Orleans, which consists of that property, including the former Foucher Plantation as conveyed by act before M.L. Ainsworth, Notary Public, on August 15, 1871, and registered in the Orleans Parish Conveyance Office in COB 100, folio 187 and 181 on August 16, 1871.

(4) "Hurst Walk" shall mean the walk, walkway, path, or area, which has existed through the Audubon Golf Course between the Western Roadway on the West and the lagoon on the East in Audubon Park.

B. Except as hereinafter provided in this Section, and notwithstanding any other law to the contrary, neither the Audubon Commission, the city of New Orleans, nor any other entity which operates any facilities of the Audubon Commission, including, but not limited to, the Audubon Nature Institute, shall be liable for any loss or damage caused by injury to or the death of any person, resulting from the use of the Hurst Walk area except for intentional or grossly negligent acts by an agent or employee of the Audubon Commission, the city of New Orleans, or any other entity which operates any facilities of the Audubon Commission, including but not limited to the Audubon Nature Institute.

C.(1) Nothing in Subsection B of this Section shall prevent or limit the liability of the Audubon Commission, the city of New Orleans, or any other entity operating any facility of the Audubon Commission, including, but not limited to, the Audubon Nature Institute, unless warning signs are posted as provided in this Subsection. The warning signs provided pursuant to this Subsection shall contain the following warning notice: "You are entering an area which is within the Audubon Golf Course. This area may be dangerous and you risk being struck by golf balls or golf carts. The Audubon Commission, the city of New Orleans, or any other entity which operates any facilities of the Audubon Commission, including but not limited to the Audubon Nature Institute, shall not be liable for your injury or death resulting from your use of this area. Proceed at your own risk." The letters of the sign shall be at least four inches high.

(2) This sign shall be conspicuously located and clearly visible at either end of the Hurst Walk.

D. The limited liability provided under the provisions of this Act shall be applicable to the Audubon Commission and others governed by this legislation, including, but not limited to, all employees and agents of the Audubon Commission, the city of New Orleans, and the Audubon Nature Institute.

Acts 2002, 1st Ex. Sess., No. 48, §1.



RS 9:2795.3 - Limitation of liability of equine activity sponsor; exceptions; required warning

§2795.3. Limitation of liability of equine activity sponsor; exceptions; required warning

A. As used in this Section, the following terms shall have the following meanings, unless the context requires otherwise:

(1) "Engages in an equine activity" means riding, training, racing, driving, providing farrier services, providing or assisting in providing medical treatment of, or being a passenger upon an equine, whether mounted or unmounted, or any person assisting a participant or show management. The term "engages in an equine activity" does not include being a spectator at an equine activity, except in cases where the spectator places himself in an unauthorized area and in immediate proximity to the equine activity.

(2) "Equine" means a horse, pony, mule, donkey, or hinny.

(3) "Equine activity" includes any or all of the following:

(a) An equine show, auction, fair, race, competition, performance, parade, or carriage ride that involves any or all breeds of equine and any of the equine disciplines, including but not limited to any dressage, hunter and jumper horse show, grand prix jumping, three-day event, combined training, rodeo, driving, pulling, cutting, polo, steeplechasing, English and western performance riding, endurance trail riding and western game, racing, and hunting.

(b) Equine training or teaching activities, or both.

(c) Boarding equine.

(d) Riding, inspecting, or evaluating an equine belonging to another, whether or not the owner has received some monetary consideration or other thing of value for the use of the equine or is permitting a prospective purchaser of the equine to ride, inspect, or evaluate the equine.

(e) A ride, trip, hunt, or other equine activity of any type however informal or impromptu that are sponsored by an equine activity sponsor.

(f) Providing veterinarian or farrier services.

(4) "Equine activity sponsor" means an individual, group, club, partnership, corporation, or other entity, whether or not the sponsor is operating for profit or nonprofit, which sponsors, organizes, or provides the facilities for an equine activity, including but not limited to a pony club; 4-H club; hunt club; riding club; licensed racetrack; licensed training centers; school and college sponsored class, program, and activity; therapeutic riding program; and any operator, instructor, and promoter of an equine facility, including but not limited to a stable, clubhouse, ponyride string, fair, farm, ranch, and arena at which the activity is held.

(5) "Equine professional" means a person engaged for compensation in any of the following:

(a) Instructing a participant or renting to a participant an equine for the purpose of riding, driving, or being a passenger upon the equine.

(b) Renting equipment or tack to a participant.

(c) Providing veterinarian or farrier services.

(6) "Inherent risks of equine activities" means those dangers or conditions which are an integral part of equine activities, including but not limited to:

(a) The propensity of an equine to behave in ways that may result in injury, harm, or death to persons on or around them.

(b) The unpredictability of an equine's reaction to such things as sounds, sudden movement, and unfamiliar objects, persons, or other animals.

(c) Certain hazards such as surface and subsurface conditions.

(d) Collisions with other equine or objects.

(e) The potential of a participant to act in a negligent manner that may contribute to injury to the participant or others, such as failing to maintain control over the animal or not acting within his ability.

(7) "Participant" means any person, whether amateur or professional, who engages in an equine activity, whether or not a fee is paid to participate in the equine activity, and any equine stabled, training, or running on the racetrack or at a licensed training center and any jockey, exercise person, trainer, owner or employee, agent, or independent contractor of each.

B. Except as provided in Subsection C of this Section, an equine activity sponsor, an equine professional, or any other person, which shall include a corporation or partnership, shall not be liable for an injury to or the death of a participant resulting from the inherent risks of equine activities and, except as provided in Subsection C of this Section, no participant or participant's representative shall make any claim against, maintain an action against, or recover from an equine activity sponsor, an equine professional, or any other person for injury, loss, damage, or death of the participant resulting from any of the inherent risks of equine activities.

C. Nothing in Subsection B of this Section shall prevent or limit the liability of an equine activity sponsor, an equine professional, or any other person if the equine activity sponsor, equine professional, or person either:

(1) Provided the equipment or tack, and knew or should have known that the equipment or tack was faulty, and such equipment or tack was faulty to the extent that it did cause the injury.

(2) Failed to make reasonable and prudent efforts to determine the ability of the participant to engage safely in the equine activity and to safely manage the particular equine based on the participant's representations of his ability.

(3) Owned, leased, rented, or otherwise was in lawful possession and control of the land or facility upon which the participant sustained injuries because of a dangerous latent condition which was known or should have been known to the equine activity sponsor, equine professional, or person and for which warning signs have not been conspicuously posted.

(4) Committed an act or omission that constitutes willful or wanton disregard for the safety of the participant, and that act or omission caused the injury.

(5) Intentionally injured the participant.

D. Nothing in Subsection B of this Section shall prevent or limit the liability of an equine activity sponsor or an equine professional under liability provisions as set forth in the Louisiana Products Liability Act, R.S. 9:2800.51 through 2800.59.

E. Every equine professional and every equine activity sponsor shall post and maintain signs which contain the warning notice specified in Subsection F of this Section. Such signs shall be placed in a clearly visible location on or near any stable, corral, or arena where the equine professional or the equine activity sponsor conducts equine activities. The warning notice specified in Subsection F of this Section shall appear on each sign in black letters, with each letter to be a minimum of one inch in height. Every written contract entered into by an equine professional or by an equine activity sponsor for the providing of professional services, instruction, or the rental of equipment or tack or an equine to a participant, whether or not the contract involves equine activities on or off the location or site of the equine professional's or the equine activity sponsor's business, shall contain in clearly readable print the warning notice specified in Subsection F of this Section.

F. The signs and contracts described in Subsection E of this Section shall contain the following warning notice:

WARNING

Under Louisiana law, an equine activity sponsor or equine professional is not liable for an injury to or the death of a participant in equine activities resulting from the inherent risks of equine activities, pursuant to R.S. 9:2795.3.

G. Failure to comply with the requirements concerning warning notices provided in this Section shall prevent an equine activity sponsor or equine professional from invoking the privilege of immunity provided by this Section.

Acts 2003, No. 898, §1; Acts 2006, No. 136, §1.



RS 9:2795.4 - Limitation of liability; motorized off-road vehicle activities; definitions; exceptions; required warning

§2795.4. Limitation of liability; motorized off-road vehicle activities; definitions; exceptions; required warning

A. As used in this Section, the following terms shall have the following meanings, unless the context requires otherwise:

(1) "Engages in motorized off-road vehicle activity" means rides or drives, or is a passenger upon a motorized off-road vehicle, or is a person assisting a participant or management. The term "engages in a motorized off-road vehicle activity" does not include being a spectator at a motorized off-road vehicle activity, except in cases where the spectator places himself in an unauthorized area and in immediate proximity to the motorized off-road vehicle activity.

(2) "Inherent risks of motorized off-road vehicle activities" means those dangers or conditions which are an integral part of a motorized off-road vehicle activity, including but not limited to:

(a) The propensity of a motorized off-road vehicle to roll over in ways that may result in injury, harm, or death to persons on or around it.

(b) Certain hazards such as surface and subsurface conditions.

(c) Collisions with other motorized off-road vehicles or objects.

(d) The potential of a participant to act in a negligent manner that may contribute to injury to the participant or others, such as failing to maintain control over the motorized off-road vehicle or not acting within his ability.

(3) "Motorized off-road vehicle" means any two- or four-wheeled vehicle powered by a combustible engine or electric motor and weighing eleven thousand five hundred pounds or less, whether or not such vehicle is required to be registered to operate upon the highways of this state.

(4) "Motorized off-road vehicle activity" includes any or all of the following:

(a) A motorized off-road vehicle show, race, competition, or performance that involves any or all motorized off-road vehicles, including but not limited to any dirt track, paved or unpaved race course, or jump.

(b) Training, teaching, or demonstrating activities involving motorized off-road vehicles.

(c) Driving, inspecting, or evaluating a motorized off-road vehicle belonging to another, whether or not the owner has received some monetary consideration or other thing of value for the use of the motorized off-road vehicle at a motorized off-road vehicle facility.

(d) A ride, trip, hunt, or other motorized off-road vehicle activity of any type, however informal or impromptu, that is sponsored by a motorized off-road vehicle activity sponsor.

(5) "Motorized off-road vehicle activity sponsor" means an individual, group, club, partnership, or corporation, whether or not the sponsor is operating for profit or nonprofit, which sponsors, organizes, or provides the facilities for a motorized off-road vehicle activity, including but not limited to a hunting club; riding club; school or college-sponsored class, program, or activity; therapeutic riding program; or any operator, instructor, or promoter of a motorized off-road vehicle facility.

(6) "Motorized off-road vehicle facility" means any area used for any motorized off-road vehicle activity, including but not limited to a farm, ranch, riding arena, barn, pasture, riding trail, paved or unpaved race course, or other area or facility used or provided by a motorized off-road vehicle activity sponsor or where a participant engages in a motorized off-road vehicle activity.

(7) "Motorized off-road vehicle professional" means a person engaged for compensation in any of the following:

(a) Instructing a participant or renting to a participant a motorized off-road vehicle for the purpose of riding, driving, or being a passenger upon the motorized off-road vehicle.

(b) Renting equipment to a participant in a motorized off-road vehicle activity.

(8) "Participant" means any person, whether amateur or professional, who engages in a motorized off-road vehicle activity, whether or not a fee is paid to participate in the motorized off-road vehicle activity.

B. Except as provided in Subsection C of this Section, a motorized off-road vehicle activity sponsor, a motorized off-road vehicle professional, or any other person, which shall include individuals and all forms of business entities, shall not be liable for an injury to or the death of a participant resulting from the inherent risks of a motorized off-road vehicle activity and, except as provided in Subsection C of this Section, no participant or participant's representative shall make any claim against, maintain an action against, or recover from, a motorized off-road vehicle activity sponsor, a motorized off-road vehicle professional, or any other person for injury, loss, damage, or death of the participant resulting from any of the inherent risks of motorized off-road vehicle activities.

C. Nothing in Subsection B of this Section shall prevent or limit the liability of a motorized off-road vehicle activity sponsor, a motorized off-road vehicle professional, or any other person if the motorized off-road vehicle activity sponsor, motorized off-road vehicle professional, or other person either:

(1) Provided the equipment, and knew or should have known that the equipment was faulty, and such equipment was faulty to the extent that it did cause the injury.

(2) Failed to make reasonable and prudent efforts to determine the ability of the participant to engage safely in the motorized off-road vehicle activity.

(3) Owned, leased, rented, or otherwise was in lawful possession and control of the land or facility upon which the participant sustained injuries because of a dangerous latent condition which was known or should have been known to the motorized off-road vehicle activity sponsor, motorized off-road vehicle professional, or other person and for which warning signs have not been conspicuously posted.

(4) Committed an act or omission that constitutes willful or wanton disregard for the safety of the participant, and that act or omission caused the injury.

(5) Intentionally injured the participant.

D. Nothing in Subsection B of this Section shall prevent or limit the liability of a motorized off-road vehicle activity sponsor or a motorized off-road vehicle professional or other person under liability provisions as set forth in the Louisiana Products Liability Act, R.S. 9:2800.51 through 2800.59.

E. Every motorized off-road vehicle professional and every motorized off-road vehicle activity sponsor shall post and maintain a sign conspicuously located or provide a written warning which contains the warning notice specified in Subsection F of this Section. The sign shall be placed in a clearly visible location on or near any registration area, staging area, or arena where the motorized off-road vehicle professional or the motorized off-road vehicle activity sponsor conducts a motorized off-road vehicle activity, or the written warning shall be given to each participant prior to the commencement of the activities. The warning notice specified in Subsection F of this Section shall appear on the sign in black letters, with each letter to be a minimum of one inch in height or shall appear in the written warning in boldfaced capital letters no smaller than twelve-point type. Every written contract entered into by a motorized off-road vehicle professional or by a motorized off-road vehicle activity sponsor for the provision of professional services, instruction, or the rental of equipment or a motorized off-road vehicle to a participant, whether or not the contract involves motorized off-road vehicle activities on or off the location or site of the motorized off-road vehicle professional's or the motorized off-road vehicle activity sponsor's business, shall contain in clearly readable print the warning notice specified in Subsection F of this Section.

F. The signs, written warnings, and contracts described in Subsection E of this Section shall contain the following warning notice: "WARNING Under Louisiana law, a motorized off-road vehicle activity sponsor or motorized off-road vehicle professional is not liable for an injury to or the death of a participant in a motorized off-road vehicle activity resulting from the inherent risks of the motorized off-road vehicle activity, pursuant to R.S. 9:2795.4."

G. Failure to comply with the requirements concerning warning notices provided in this Section shall prevent a motorized off-road vehicle activity sponsor or motorized off-road vehicle professional from invoking the privilege of immunity provided by this Section.

Acts 2003, No. 1011, §1; Acts 2004, No. 912, §1; Acts 2005, No. 51, §1.



RS 9:2795.5 - Limitation of liability; agritourism activities; definitions; exceptions; required warning

§2795.5. Limitation of liability; agritourism activities; definitions; exceptions; required warning

A. As used in this Section, the following terms shall have the following meanings, unless the context requires otherwise:

(1) "Agritourism" means the travel or visit by the general public to, or the practice of inviting the general public to travel to or visit, a working farm, ranch, or other commercial agricultural, aquacultural, horticultural, or forestry operation for the purpose of enjoyment, education, or participation in the activities of the farm, ranch, or other agricultural, aquacultural, horticultural, or forestry operation.

(2) "Agritourism activities" means those activities related to agritourism as defined in rules and regulations adopted by the commissioner of agriculture and forestry in accordance with the Administrative Procedure Act, and which the conduct of any such activity is set forth in a plan of operation approved by the director of the Louisiana Cooperative Extension Service of the Louisiana State University Agricultural Center or his designee.

(3) "Agritourism professional" means any person and his employees or authorized agents who offers or conducts one or more agritourism activities for agritourism purposes.

(4) "Inherent risks of agritourism activity" means those conditions, dangers, or hazards that are an integral part of an agritourism activity, including surface and subsurface conditions of land and water; natural conditions of vegetation; the behavior of wild or domestic animals; those arising from the form or use of structures or equipment ordinarily used on a working farm, ranch, or other commercial agricultural, aquacultural, horticultural, or forestry operation; and the mistakes or negligent acts of a participant that may contribute to injury to the participant or others, including failing to follow instructions given by the agritourism professional or failing to exercise reasonable caution while engaging in the agritourism activity.

(5) "Participant" means any person, other than an agritourism professional, who engages in an agritourism activity, even if that person did not pay to participate in the agritourism activity.

B.(1) Except as provided in Paragraph (2) of this Subsection, an agritourism professional is not liable for injury to or death of a participant resulting from the inherent risks of agritourism activities, so long as the warning contained in Subsection C of this Section is posted as required and, except as provided in Paragraph (2) of this Subsection, no participant or participant's representative can maintain an action against or recover from an agritourism professional for injury, loss, damage, or death of the participant resulting exclusively from any of the inherent risks of agritourism activities. In any action for damages arising out of an agritourism activity against an agritourism professional, the agritourism professional shall plead the provisions of this Section as an affirmative defense.

(2) Nothing contained in Paragraph (1) of this Subsection prevents or limits the liability of an agritourism professional, if the agritourism professional does any one or more of the following:

(a) Commits an act or omission that constitutes willful or wanton disregard for the safety of the participant and that act or omission caused injury, damage, or death to the participant.

(b) Intentionally injures the participant.

(c) Owns, leases, rents, or otherwise is in lawful possession and control of the land or facility upon which the participant sustained injuries because of a dangerous latent condition, including but not limited to the dangerous propensity of a particular animal used in such activity, which was known or should have been known to the agritourism professional and for which warning signs have not been conspicuously posted.

(d) Any limitation on liability provided in Paragraph (1) of this Subsection to an agritourism professional is in addition to any other limitation of liability otherwise provided by law.

(3) Nothing contained in Paragraph (1) of this Subsection shall prevent or limit the liability of an agritourism professional under liability provisions as set forth in the Louisiana Products Liability Act, R.S. 9:2800.51 through 2800.60.

C.(1) Every agritourism professional shall post and maintain signs that contain the warning notice specified in Paragraph (2) of this Subsection and shall be placed in a clearly visible location at the entrance to the agritourism location and at the site of the agritourism activity. The warning notice shall consist of a sign in black letters, with each letter to be a minimum of one inch in height. Every written contract entered into by an agritourism professional for the providing of professional services, instruction, or the rental of equipment to a participant, whether or not the contract involves agritourism activities on or off the location or at the site of the agritourism activity, shall contain in clearly readable print the warning notice specified in Paragraph (2) of this Subsection.

(2) The signs and contracts described in Paragraph (1) of this Subsection shall contain the following notice of warning:

"WARNING

Under Louisiana law, R.S. 9:2795.5, there is no liability for an injury to or death of a participant in an agritourism activity conducted at this agritourism location if such injury or death results from the inherent risks of the agritourism activity. Inherent risks of agritourism activities include, among others, risks of injury inherent to land, equipment, and animals, as well as the potential for you to act in a negligent manner that may contribute to your injury or death. You are assuming the risk of participating in this agritourism activity."

(3) Failure to comply with the requirements concerning warning signs and notices provided in this Subsection shall prevent an agritourism professional from invoking the limitation of liability provided by this Section.

Acts 2008, No. 591, §1.



RS 9:2795.6 - Limitation of liability; nonprofit youth organizations; legislative findings; definitions; duties and liability of providers and participants

§2795.6. Limitation of liability; nonprofit youth organizations; legislative findings; definitions; duties and liability of providers and participants

A. The legislature hereby recognizes that there are inherent risks in various adventure, educational, or recreational activities which should be understood by the participants and which are essentially impossible for nonprofit youth organizations and their providers to completely eliminate. Accordingly, it is the purpose of this Section to define those areas of responsibility and those affirmative acts for which these nonprofit organizations and their providers of adventure, educational, or recreational activities in the Atchafalaya Basin shall be liable, and to further define those risks which the participants expressly acknowledge and for which there can be no recovery.

B. As used in this Section:

(1) "Adventure, educational, or recreational activities" means activities which are: (a) sponsored by a nonprofit youth organization or provider which include but are not limited to any of the following: hunting, fishing, trapping, swimming, boating, camping, picnicking, hiking, horseback riding, bicycle riding, motorized or nonmotorized vehicle operation for recreation purposes, nature study, water skiing, ice skating, roller skating, roller blading, skate boarding, sledding, snowmobiling, snow skiing, summer and winter sports, or viewing or enjoying historical, archaeological, scenic, or scientific sites; and (b) conducted or commenced on a youth adventure center and which may extend to other accessible public or private land or waterways, including transportation to and from such land or waterways.

(2) "Atchafalaya Basin" means the area of land and waterways located within one mile of and all areas within the outermost levees of the Atchafalaya Basin, and bounded on the north by U.S. Highway 190 and on the south by Morgan City.

(3) "Nonprofit youth organization" means any nonprofit organization qualified as a tax-exempt organization under Section 501(c)(3) of the Internal Revenue Code, with a registered membership of at least one thousand persons within the state of Louisiana, including any subsidiary, affiliate, or other related entity within its corporate or other business structure, that has been chartered by the United States Congress, regardless of any requirement to pay dues or tuition in order to become a member of or participate with the organization, and that has established a youth adventure center in an area of at least four hundred contiguous acres within the Atchafalaya Basin in which to provide adventure, educational, or recreational activities for members and participants.

(4) "Participant" means any person engaging in an adventure, educational, or recreational activity sponsored by a nonprofit youth organization or provider.

(5) "Person" means individuals regardless of age.

(6) "Provider" means any individual, sole proprietorship, partnership, association, public or private corporation, the United States or any federal agency, this state or any political subdivision of this state, and any other legal entity which engages, with or without compensation, in organizing, promoting, presenting, providing, or assisting in providing an adventure, educational, or recreational activity sponsored by a nonprofit youth organization, including one that allows the nonprofit youth organization the use of its land for the adventure, educational, or recreational activity.

(7) "Youth adventure center" means land and facilities managed by a nonprofit youth organization or provider for adventure, educational, or recreational activities in order to develop the ability of participants to become more self-sufficient and to learn the value of helping others.

C. Every nonprofit youth organization or provider shall have all of the following duties:

(1) Make reasonable and prudent efforts to determine the ability of a participant to safely engage in an adventure, educational, or recreational activity.

(2) Make known to any participant any dangerous traits or characteristics or any physical impairments or conditions related to a particular adventure, educational, or recreational activity, of which the nonprofit youth organization or provider knows or through the exercise of due diligence should know.

(3) Make known to any participant any dangerous condition as to land or facilities under the lawful possession and control of the nonprofit youth organization or provider, of which the nonprofit youth organization or provider knows or through the exercise of due diligence should know, by advising the participant in writing or by conspicuously posting warning signs upon the premises.

(4) Assure that each participant has or is provided all equipment reasonably necessary for all activities covered by this Section and, in providing equipment to a participant, make reasonable and prudent efforts to inspect such equipment to assure that it is in proper working condition and safe for use in the adventure, educational, or recreational activity.

(5) Prepare and present to each participant or prospective participant, for the participant's inspection and signature, a statement which clearly and concisely explains the liability limitations, restrictions, and responsibilities set forth in this Section, provided that the statement shall not contain nor have the effect of a waiver of a nonprofit youth organization or provider's duties set forth in this Section. For participants under the age of eighteen or of any age who have a legally appointed guardian, the statement shall also require the acknowledgment of their parent or legal guardian.

(6) Make reasonable efforts to provide supervision of participants while engaged in activities under this Section.

D. Each participant shall have all of the following duties:

(1) Acknowledge that the adventure, educational, or recreational activities described in this Section are hazardous to participants, regardless of all feasible safety measures which can be taken.

(2) Expressly acknowledge the risk of and legal responsibility for any injury, loss, or damage to person or property which may result from participation in an adventure, educational, or recreational activity.

(3) Have the individual responsibility for knowing the range of the participant's own ability to participate in a particular adventure, educational, or recreational activity, acting within the limits of the participant's own ability, heeding all posted warnings, acting in accordance with the instructions of any employee of the nonprofit youth organization or provider, performing an adventure, educational, or recreational activity only in an area or facility designated by the nonprofit youth organization or provider, and refraining from acting in a manner which may cause or contribute to the injury of anyone.

(4) Remain in the area or facility where the adventure, educational, or recreational activity took place in the event of an accident causing injury, unless the participant leaves personal identification and contact information, notifies the proper authorities, or obtains assistance when that participant knows or reasonably should know that any other person involved in the accident is in need of medical or other assistance.

(5) Participants under the age of eighteen or of any age who have a legally appointed guardian shall also require the acknowledgment of their parent or legal guardian with regard to their duties under this Section.

E. A nonprofit youth organization or provider shall be liable for any of the following:

(1) Injury, loss, or damage directly resulting from the failure to follow any of the duties set forth in Subsection C of this Section. A nonprofit youth organization or provider shall not be liable for any injury, loss, or damage caused by the negligence of any person who is not an agent or employee of the nonprofit youth organization or provider.

(2) Acts or omissions which constitute gross negligence or willful and wanton conduct which is the direct cause of injury to a participant.

(3) An intentional act by an agent or employee of the nonprofit youth organization or provider which is the direct cause of injury or damages to a participant.

F. Every nonprofit youth organization and any provider for such nonprofit youth organization shall carry liability insurance in limits of no less than one million dollars per person, three million dollars per occurrence, and fifty thousand dollars for property damage with coverage extending to any employee or volunteer of the nonprofit youth organization or provider in the course of their duties as an employee or volunteer. The nonprofit youth organization, its employees, or agents shall not be responsible for any loss or damages in excess of or in addition to the limits of liability insurance coverage required by this Section. The failure to have in effect the insurance required by this Section shall prevent the nonprofit youth organization or provider from relying on the provisions of this Section in any civil action brought by a participant.

Acts 2015, No. 437, §1.



RS 9:2796 - Limitation of liability for loss connected with Mardi Gras parades and festivities; fair and festival parades

§2796. Limitation of liability for loss connected with Mardi Gras parades and festivities; fair and festival parades

A. Notwithstanding any other law to the contrary, no person shall have a cause of action against any krewe or organization, any group traditionally referred to as Courir de Mardi Gras, or any member thereof, which presents Mardi Gras parades, including traditional rural Mardi Gras parades, processions, or runs in which participants ride on horseback, march, walk, or ride on horse-drawn or motordrawn floats, or wheeled beds, or other parades, whether held on a public or private street or waterway, or in a building or other structure, or any combination thereof, connected with pre-Lenten festivities or the Holiday in Dixie Parade, or against any nonprofit organization chartered under the laws of this state, or any member thereof, which sponsors fairs or festivals that present parades or courirs, for any loss or damage caused by any member thereof, during or in conjunction with or related to the parades or courirs presented by such krewe or organization, unless said loss or damage was caused by the deliberate and wanton act or gross negligence of the krewe or organization, or any member thereof as the case may be, or unless said member was operating a motor vehicle within the parade or festival and was a compensated employee of the krewe, organization, or courir. The provisions of this Section shall not be intended to limit the liability of a compensated employee of such krewe or organization for his individual acts of negligence.

B. Any person who is attending or participating in one of the organized parades of floats or persons listed in Subsection A of this Section, when the parade begins and ends between the hours of 6:00 a.m. and 12:00 midnight of the same day, assumes the risk of being struck by any missile whatsoever which has been traditionally thrown, tossed, or hurled by members of the krewe or organization in such parades held prior to the effective date of this Section. The items shall include but are not limited to beads, cups, coconuts, and doubloons unless said loss or damage was caused by the deliberate and wanton act or gross negligence of said krewe or organization.

Added by Acts 1979, No. 361, §1; Acts 1987, No. 392, §1; Acts 1988, No. 877, §1; Acts 1997, No. 397, §1, eff. Jan. 1, 1998; Acts 1999, No. 1264, §1; Acts 2001, No. 504, §1.



RS 9:2796.1 - Limitation of liability for loss connected with St. Patrick's Day parades or any ethnic parade

§2796.1. Limitation of liability for loss connected with St. Patrick's Day parades or any ethnic parade

Notwithstanding any other law to the contrary, no person shall have a cause of action against any organization which presents St. Patrick's Day parades or other street parades connected with any ethnic celebration, or against any nonprofit organization chartered under the laws of this state, or any member thereof, which sponsors fairs or festivals that present parades, for any loss or damage caused by any member thereof or related to the parades presented by such organization, unless said loss or damage was caused by the deliberate and wanton act or gross negligence of the organization. The provisions of this Section shall not be intended to limit the liability of a compensated employee of such organization for his individual acts of negligence.

Acts 1991, No. 30, §1.



RS 9:2796.2 - Limitation of liability for loss connected with festivals, programs, or activities sponsored by an animal sanctuary

§2796.2. Limitation of liability for loss connected with festivals, programs, or activities sponsored by an animal sanctuary

A. Notwithstanding any other law to the contrary, no person shall have a cause of action against any nonprofit organization which operates or maintains an animal sanctuary, qualified as a tax-exempt organization under Section 501(C) of the Internal Revenue Code of 1954, as amended, or an officer, employee, or volunteer thereof, for any injury, death, loss, or damage in connection with the Chimp Haven Festival, Dixie Chimps art contest, Les Boutiques de Noel, SciPort and Chimp Haven events, Run Wild and Have a Field Day, Eye-20 Art Show Gala, Krewe of Barkus and Meow Paws parade, Krewe of Centaur parade, Krewe of Highland parade, garden tour, ChimpStock, and any other educational and public awareness activities in which the organization sponsors or participates, unless the loss or damage was caused by the deliberate and wanton act or gross negligence of the organization or any officer, employee, or volunteer thereof.

B. As used in this Section, a "nonprofit organization which operates or maintains an animal sanctuary" means an organization authorized to provide a sanctuary system for chimpanzees in accordance with 42 U.S.C. 287a-3a.

C. The provisions of this Section shall not apply to the operation of a vehicle on a public highway by officers, employees, or volunteers of a nonprofit organization which operates or maintains an animal sanctuary.

Acts 2003, No. 691, §1.



RS 9:2796.3 - Liability for loss related to bonfire presentations on the Mississippi River levee

§2796.3. Liability for loss related to bonfire presentations on the Mississippi River levee

A. Personal injury, wrongful death, and survivorship actions for damages against a sponsor of a bonfire presentation on the Mississippi River levee in connection with any festival or ethnic or holiday celebration shall be available to the plaintiff if the sponsor of the bonfire failed to obtain and comply with a permit for the bonfire presentation, failed to use only combustible materials approved by the local governing authority, negligently violated an order from the local governing authority, or committed a deliberate and wanton act or gross negligence, and such conduct of the sponsor was the cause in fact of the injury, death, or loss sustained by the plaintiff.

B. Igniting a bonfire by a sponsor prior to receiving specific oral authority from the local governing authority to ignite the bonfire shall constitute the negligent violation of an order of the local governing authority.

C. As used in this Section, the following terms shall have the following meanings, unless the context requires otherwise:

(1) "Bonfire" shall include only those structures which do not exceed a height of twenty feet, a width of twelve feet, and a length of twenty-four feet, and which are roped off by a minimum of twenty-five feet around the entire bonfire structure using nonflammable barricade material.

(2) "Bonfire presentation" means and includes all of the activities of constructing, igniting, and viewing a permitted bonfire on the Mississippi River levee which is being constructed and presented in connection with a festival or ethnic or holiday celebration.

(3) "Sponsor" means any governmental agency, office, or department, or any nonprofit organization, chartered under the laws of this state, or any member thereof, who applies for the bonfire permit or who is specifically listed as a participant on the bonfire permit application.

D. The provisions of this Section provide the exclusive remedies for which a plaintiff may bring a personal injury, wrongful death, or survivorship action against a sponsor of a bonfire presentation.

E. Any action for damages against a sponsor who is covered by the Louisiana Governmental Claims Act shall be subject to the provisions of R.S. 13:5101 et seq. The same limitations on the total amount recoverable provided in R.S. 13:5106(B)(1) and (2) shall be applicable to any action for damages against a nonpublic sponsor.

Acts 2003, No. 1259, §1.



RS 9:2797 - Users of blood or tissue; a medical service

§2797. Users of blood or tissue; a medical service

A. The screening, procurement, processing, distribution, transfusion, or medical use of human blood and blood components of any kind and the transplantation or medical use of any human organ, human tissue, or approved animal tissue by physicians, dentists, hospitals, hospital blood banks, and nonprofit community blood banks is declared to be, for all purposes whatsoever, the rendition of a medical service by each and every physician, dentist, hospital, hospital blood bank, and nonprofit community blood bank participating therein, and shall not be construed to be and is declared not to be a sale. Strict liability and warranties of any kind without negligence shall not be applicable to the aforementioned who provide these medical services.

B. In any action based in whole or in part on the use of blood or tissue by a healthcare provider, to which the provisions of this Section do not apply, the plaintiff shall have the burden of proving all elements of his claim, including defect in the thing sold and causation of his injuries by the defect by a preponderance of the evidence unaided by any presumption.

C. The provisions of Subsections A and B are procedural and apply to all alleged causes of action or other acts, omission, or neglect without regard to the date when the alleged cause of action or other act, omission, or neglect occurred.

D. As used in this Section:

(1) "Healthcare provider" includes all individuals and entities listed in R.S. 9:2797, Civil Code Article 2322.1, R.S. 40:1237.1, and R.S. 40:1231.1, whether or not enrolled with the Patient's Compensation Fund.

(2) "The use of blood or tissue" means the screening, procurement, processing, distribution, transfusion, or any medical use of human blood, blood products, and blood components of any kind and the transplantation or medical use of any human organ, human or approved animal tissue, tissue products, or tissue components by any healthcare provider.

Acts 1990, No. 1091, §2; Acts 1999, No. 539, §1, eff. June 30, 1999.



RS 9:2797.1 - Certified, nonprofit poison control centers; legislative findings; limitation of liability

§2797.1. Certified, nonprofit poison control centers; legislative findings; limitation of liability

A. The Legislature of Louisiana finds that the lack of a statewide poison control center is a health threat to the citizens of Louisiana. The legislature further finds that the availability of the information provided by such centers could save the lives of many citizens of this state, particularly children. The legislature further finds that liability insurance is unavailable for such centers and that this unavailability of insurance will prevent the provision of this vital service to the citizens of Louisiana.

B. No nonprofit organization established primarily to provide poison information and consultation, collect pertinent data, and deliver professional and public education which is certified as a regional poison center by the American Association of Poison Control Centers or any employee or volunteer of any such center, who in good faith provides information or consultation to any person in need thereof, shall be liable for any civil damages as a result of any act or omission by such person in providing such information or consultation, unless the damages were caused by the gross negligence or willful or wanton misconduct of the organization or employee or volunteer.

Acts 1989, No. 528, §1, eff. July 5, 1989.



RS 9:2798 - Limitation of liability of a volunteer athletic coach, manager, team volunteer health care provider, or official; definitions

§2798. Limitation of liability of a volunteer athletic coach, manager, team volunteer health care provider, or official; definitions

A. Except as provided in Subsection B of this Section, no person shall have a cause of action against any volunteer athletic coach, manager, athletic trainer, team volunteer health care provider, or sports team official for any loss or damage caused by any act or omission to act directly related to his responsibilities as a coach, manager, athletic trainer, team volunteer health care provider, or official, while actively conducting, directing, or participating in the sporting activities or in the practice thereof, unless the loss or damage was caused by the gross negligence of the coach, manager, athletic trainer, team volunteer health care provider, or official.

B.(1) The provisions of this Section shall not be applicable unless the volunteer athletic coach, manager, athletic trainer, team volunteer health care provider, or sports team official has participated in a safety orientation and training program established by the league or team with which he is affiliated. Any safety orientation and training program established in compliance with this Subsection may include, as a condition of satisfactory completion, a course in child cardiopulmonary resuscitation. Participation in a safety orientation and training program by a coach, manager, athletic trainer, team volunteer health care provider, or sports team official may be waived by the league prior to the individual's or person's participation in the sporting activities or in the practice thereof upon submission of appropriate documented evidence as to that individual's or person's proficiency in first aid and safety, which may include a current certification in child cardiopulmonary resuscitation.

(2) Any individual or person who has been tested or trained, and sanctioned or admitted by a recognized league or association shall be deemed to be in compliance with this Subsection. However, compliance with the requirements of this Subsection shall not be construed to create or impose on the volunteer any additional liability or higher standard of care based on participation in safety orientation and training or evidence of proficiency in first aid and safety.

C. The receipt of a small stipend or incidental compensation for volunteer services shall not exclude any individual or person, who is otherwise covered, from the limitation of liability provided in Subsection A of this Section.

D. For the purposes of this Section, the following phrases shall have the meanings hereafter ascribed to them:

(1) "Actively conducting, directing, or participating in sporting activities or the practice thereof" means the actual preparation, training, and participation in contests or games of physical skill, including, but not limited to post-practice, post-contest, or post-game treatment and follow-ups at a school facility, pre-season conditioning programs, teaching or other instructional seminars, team meetings, agility drills, and pre-participation fitness evaluations.

(2) "Athletic trainer" means any individual certified pursuant to R.S. 37:3301 et seq.

(3) "Team volunteer health care provider" means any individual or person defined by R.S. 40:1231.1(A) gratuitously providing health care services or treatment to the general membership of a sports team or participants of a sports league or association.

E. Nothing contained in this Section shall extend immunity to any local school system.

Acts 1987, No. 572, §1; Acts 1988, No. 420, §1; Acts 1995, No. 1288, §1, eff. June 29, 1995; Acts 1999, No. 798, §1.



RS 9:2798.1 - Policymaking or discretionary acts or omissions of public entities or their officers or employees

§2798.1. Policymaking or discretionary acts or omissions of public entities or their officers or employees

A. As used in this Section, "public entity" means and includes the state and any of its branches, departments, offices, agencies, boards, commissions, instrumentalities, officers, officials, employees, and political subdivisions and the departments, offices, agencies, boards, commissions, instrumentalities, officers, officials, and employees of such political subdivisions.

B. Liability shall not be imposed on public entities or their officers or employees based upon the exercise or performance or the failure to exercise or perform their policymaking or discretionary acts when such acts are within the course and scope of their lawful powers and duties.

C. The provisions of Subsection B of this Section are not applicable:

(1) To acts or omissions which are not reasonably related to the legitimate governmental objective for which the policymaking or discretionary power exists; or

(2) To acts or omissions which constitute criminal, fraudulent, malicious, intentional, willful, outrageous, reckless, or flagrant misconduct.

D. The legislature finds and states that the purpose of this Section is not to reestablish any immunity based on the status of sovereignty but rather to clarify the substantive content and parameters of application of such legislatively created codal articles and laws and also to assist in the implementation of Article II of the Constitution of Louisiana.

Acts 1985, No. 453, §1; Acts 1995, No. 828, §1, eff. Nov. 23, 1995.



RS 9:2798.2 - Limitation of liability for school volunteers

§2798.2. Limitation of liability for school volunteers

A. No person working as a school volunteer in any elementary or secondary school, who has been approved for school volunteer work by the principal of the school, shall be personally liable for any loss or damage caused by any act or omission directly related to his responsibilities as a school volunteer, unless the loss or damage was caused by the gross negligence or willful or wanton acts of the school volunteer. The limitation of liability under this Section shall be personal to the school volunteer and shall not extend to any other person or entity who is or may be liable, either vicariously or in contract, for damages caused by the volunteer.

B. The school board or other entity having ownership of or jurisdiction over the elementary or secondary school for which the school volunteer is providing volunteer services shall be liable for any acts or omissions of such volunteer.

Acts 1988, No. 789, §1; Acts 1989, No. 288, §1, eff. June 27, 1989.



RS 9:2798.3 - Limitation of liability for school systems

§2798.3. Limitation of liability for school systems

No school board or other entity having jurisdiction over a public elementary or secondary school shall be liable for any acts or omissions of any student who has been assigned to perform public work as defined by R.S. 17:416 as a disciplinary measure.

Acts 1994, 3rd Ex. Sess., No. 45, §1.



RS 9:2798.4 - Immunity from liability; injuries sustained by persons driving under the influence of alcoholic beverages or drugs

§2798.4. Immunity from liability; injuries sustained by persons driving under the influence of alcoholic beverages or drugs

A. Neither the state, a state agency, or a political subdivision of the state nor any person shall be liable for damages, including those available under Civil Code Article 2315.1 or 2315.2, for injury, death, or loss of the operator of a motor vehicle, aircraft, watercraft, or vessel who:

(1) Was operating a motor vehicle, aircraft, watercraft, or vessel while his blood alcohol concentration of 0.08 percent or more by weight based on grams of alcohol per one hundred cubic centimeters of blood; or

(2) Was operating a motor vehicle, aircraft, watercraft, or vessel while he was under the influence of any controlled dangerous substance described in R.S. 14:98(A)(1)(c) or R.S. 40:964.

B. The provisions of this Section shall not apply unless:

(1) The operator is found to be in excess of twenty-five percent negligent as a result of a blood alcohol concentration in excess of the limits provided in R.S. 14:98(A)(1)(b), or the operator is found to be in excess of twenty-five percent negligent as a result of being under the influence of a controlled dangerous substance described in R.S. 14:98(A)(1)(c); and

(2) This negligence was a contributing factor causing the damage.

C. For purposes of this Section, "damages" include all general damages, including those otherwise recoverable in a survival or wrongful death action, which may be recoverable for personal injury, death or loss, or damage to property by the operator of a motor vehicle, aircraft, watercraft, or vessel or the category of persons who would have a cause of action for the operator's wrongful death.

D. The provisions of this Section shall not apply if the operator tests positive for any controlled dangerous substance covered by the provisions of R.S. 14:98(A)(1)(c) or R.S. 40:964 and the operator is taking that substance pursuant to a valid prescription for the identified substance or a health care provider verifies that he has prescribed or furnished the operator with that particular substance.

E. Unless the operator's insurance policy provides otherwise, nothing in this Section shall be construed to preclude the operator from making a claim under his or her own policy for first party indemnity coverages.

Acts 1999, No. 1224, §1, eff. July 9, 1999; Acts 2004, No. 394, §1.



RS 9:2798.5 - Limitation of liability; Louisiana Emergency Response Network

§2798.5. Limitation of liability; Louisiana Emergency Response Network

A. Legislative intent. The provisions of this Section are intended to provide for a limitation of liability for any authorized and duly licensed or certified person or juridical person who specifically acts in accordance with protocols adopted and promulgated by the Louisiana Emergency Response Network Board for the transport of trauma and time-sensitive ill patients. The protocols are developed to facilitate the timely and appropriate delivery of patients to the most appropriate care site for the definitive treatment of injuries.

B. Liability shall not be imposed on any authorized and duly licensed or certified person or juridical person who acts in good faith and within the scope of applicable protocols adopted and promulgated by the Louisiana Emergency Response Network Board (R.S. 40:2842(1)) for the Louisiana Emergency Response Network (R.S. 40:2842(3)), in accordance with the statutory mandates provided in R.S. 40:2842 et seq., for damages from acts or omissions resulting in injury, death, or loss, unless such damage or injury was caused by willful or wanton misconduct or gross negligence.

C. The provisions of this Section shall not supersede the provisions of R.S. 9:2798.1 or apply to claims covered by R.S. 13:5101 et seq., R.S. 40:1237.1 et seq., or R.S. 40:1231.1.

Acts 2007, No. 360, §1; Acts 2008, No. 220, §2, eff. June 14, 2008.



RS 9:2799 - Limitation of liability for damages from donated food

§2799. Limitation of liability for damages from donated food

A.(1) No person shall have a cause of action against a food bank and its designated distributor or against any individual, farmer, food service establishment, school, church, civic organization, manufacturer, processor, packer, restaurant, wholesaler, or retailer of food, or vitamins, who donates to food banks perishable, salvageable, or prepared food for gleaning or for free distribution by food banks, for damages caused by the condition of the food or vitamins, unless the damages result from the intentional act or omission or the gross negligence of the food bank, its designated distributor, or donor.

(2) No person shall have a cause of action against a food bank or its designated distributors, or against the donor of wild game, for any damages arising from or caused by the wild game, including the condition of the wild game, which is distributed directly or for redistribution by a food bank or its designated distributors, to persons who are needy, ill, or have a disability, infants or seniors, or to individuals or families who need emergency food assistance, unless the damages resulted from an intentional act or omission of the food bank, its designated distributor, or donor. For purposes of this Paragraph, "wild game" means all game fish, migratory and resident game birds, and game quadrupeds, as defined in R.S. 56:8.

B. For purposes of this Section, words or phrases used in this Section shall have the following meanings:

(1) "Food bank" means a nonprofit entity which operates as a clearinghouse for the purpose of gathering primarily from the food industry those products which, though edible, nutritious, or saleable, are not marketable for various reasons, and distributing those edible products to designated distributors with on-premises feeding programs that serve persons who are needy, ill, or have a disability, and infants, and to individuals or families who need emergency food assistance rendered in the form of emergency food boxes, provided the entity is inspected and issued permits under the terms of R.S. 40:3 and 5 by the Louisiana Department of Health.

(2) "Vitamin" means an essential low molecular weight organic compound required in trace amounts for normal growth and metabolic processes which usually serve as components of coenzyme systems. Vitamin shall not include any drug which can be obtained only through a prescription ordered by a medical professional or drug classified as a controlled dangerous substance pursuant to the provisions of R.S. 40:961 et seq.

Acts 1988, No. 486, §1, eff. July 9, 1988; Acts 1989, No. 542, §1; Acts 1997, No. 375, §1; Acts 1997, No. 1286, §1; Acts 2001, No. 494, §1, eff. June 21, 2001; Acts 2002, 1st Ex. Sess., No. 34, §1; Acts 2003, No. 475, §1; Acts 2012, No. 423, §1; Acts 2014, No. 811, §3, eff. June 23, 2014.



RS 9:2799.1 - Civil liability for theft of goods from merchant

§2799.1. Civil liability for theft of goods from merchant

A. Any person who unlawfully takes merchandise from a merchant's premises shall be liable to the merchant for the retail value of the merchandise taken, if not recovered in merchantable condition, plus damages of not less than fifty nor more than five hundred dollars.

B. The provisions of this Section shall not be construed to prohibit or limit any other cause of action which a merchant may have against a person who unlawfully takes merchandise from the merchant's premises.

C. Any damages under this Section shall be reduced by the amount recovered from the offender as restitution to the merchant as a condition of sentence.

Acts 1985, No. 533, §1; Acts 2014, No. 384, §1.



RS 9:2799.2 - Institutional vandalism; civil damages

§2799.2. Institutional vandalism; civil damages

A. The act of institutional vandalism is the engaging in any acts defined in R.S. 14:225.

B. Any person who engages in the act of institutional vandalism shall be liable for general or special compensatory damages, including damages for emotional distress, and costs.

Acts 1986, No. 448, §1.



RS 9:2799.3 - Limitation of liability of, restaurants, schools, churches, civic organizations, and certain food donors for damages from donated food

§2799.3. Limitation of liability of restaurants, schools, churches, civic organizations, and certain food donors for damages from donated food

No person shall have a cause of action against a restaurant, church, civic organization, or school, or against any individual, farmer, manufacturer, processor, packer, wholesaler, or retailer of food who donates perishable, salvageable food which is prepared and subsequently donated by the restaurant, church, civic organization, or school to a facility which operates an on-premises feeding program for persons who are needy, ill, or have a disability, infants, or individuals or families in need of assistance for damages caused by the condition of the food, unless the damages result from the intentional act or omission or the negligence of the restaurant or donor.

Acts 1989, No. 698, §1; Acts 2012, No. 423, §1; Acts 2014, No. 811, §3, eff. June 23, 2014.



RS 9:2799.4 - Liability for unauthorized release of certain animals, birds, or aquatic species

§2799.4. Liability for unauthorized release of certain animals, birds, or aquatic species

A. Any person who, without permission from the owner or agent in possession, releases or attempts to release an animal, a bird, or an aquatic species which has been lawfully confined for agriculture, science, research, commerce, public propagation, protective custody, or education shall be liable:

(1) To the owner or agent exercising possession of the animal, bird, or aquatic species for damages and replacement costs, including the cost of restoring the animal, bird, or aquatic species to confinement and to its health prior to being released.

(2) For damages to property caused by the release or attempted release of the animal, bird, or aquatic species.

B. If the release or attempted release causes the failure of an experiment, the person causing the release or attempted release shall be liable for all costs of repeating the experiment, including replacement of the animal, bird, or aquatic species.

Acts 1990, No. 205, §1.



RS 9:2799.5 - Limitation of liability for gratuitous service by a health care provider in a community health care clinic or community pharmacy

§2799.5. Limitation of liability for gratuitous service by a health care provider in a community health care clinic or community pharmacy

A. The Legislature of Louisiana finds that the lack of affordable health care and medication is a health threat to the citizens of Louisiana. The legislature further finds that the rendering of gratuitous services by health care providers in and for community health care clinics and the availability of free medication provide needed medical services and pharmaceuticals which can save the lives of many citizens of this state, particularly children.

B.(1) No health care provider who in good faith gratuitously renders health care services in a community health care clinic or pursuant to an arrangement with a community health care clinic providing that such services will be rendered at the offices of a health care provider shall be liable for any civil damages as a result of any act or omission in rendering such care or services or as a result of any act or failure to act to provide or arrange for further medical treatment or care to any person receiving such services, unless the damages were caused by the gross negligence or willful or wanton misconduct of the health care provider.

(2)(a) The provisions of this Subsection shall be applicable only if the person receiving the health care services receives prior notice from the community health care clinic of the limitation of liability provided for in this Paragraph.

(b) Either at the initial screening of a person or at the time health care services are provided, the community health care clinic or the community health care provider furnishing services shall inform such person of the limitation of liability provided by this Section by: distributing to such person a notice, in a form such person can keep; and have printed and keep posted, at a convenient and conspicuous place where patients entering the clinic will see it, which notice shall read substantially as follows:

"NOTICE - If you are injured here because of things we do or fail to do, you do not have the same legal recourse as you would have against other health care providers."

(c) If the notice is posted, the notice shall be printed in type size sufficient to be easily read by patients upon entering the facility.

(d) Failure to follow notice procedures as provided in this Section negates the limitation of liability provided by this Section.

(3)(a) A community health care clinic or community pharmacy shall conduct a screening to determine whether a prospective patient is enrolled or eligible to be enrolled in a gratuitous medical or dental treatment plan, including enrollment or eligibility to be enrolled for health care benefits in a public entitlement program, including Medicaid, Louisiana Children's Health Insurance Program (LaCHIP), or Medicare.

(b) A community health care clinic or community pharmacy may provide or arrange health care services for a patient who is enrolled or eligible to be enrolled for those services under any gratuitous plan or entitlement program for the immediate or current health condition, illness, injury, or disease and any subsequent medically necessary health care services to diagnose, prevent, treat, cure, or relieve the health condition, illness, injury, or disease. The provision or arrangement for health care services by a community health care clinic or community pharmacy to a patient shall be based on the health care resources of that clinic or pharmacy.

(c) A community health care clinic or community pharmacy shall provide assistance to an eligible patient on enrollment in a gratuitous medical or dental treatment plan or a public entitlement program for which he may qualify within sixty days of screening by the clinic or pharmacy in accordance with Subparagraph (3)(a) of this Subsection.

(d) Nothing in this Section shall be construed to prohibit any individual from receiving health care services provided or arranged by a community health care clinic or community pharmacy.

(4) A community health care clinic that provides or arranges for services at the office of a licensed health care provider after due notice is provided pursuant to Paragraph (2) of this Subsection and appropriate financial screening shall refer a person who is qualified to receive gratuitous health care services to a primary care physician or a general dentist for a medical assessment or examination and treatment, if appropriate, or to determine the necessity to refer such person to a medical or dental specialist for treatment.

C.(1) No pharmacist who gratuitously renders services in a community pharmacy shall be liable for any civil damages as a result of any act or omission in preparing, bottling, or supplying such pharmaceutical products, unless the damages were caused by the gross negligence or willful or wanton misconduct of the pharmacist.

(2) The provisions of this Subsection shall be applicable only if the community pharmacy posts, in a convenient and conspicuous place where persons entering the pharmacy will see it, a notice reading substantially as follows: "NOTICE - If you are harmed by medication which you receive here, you do not have the same legal recourse as you would have against other pharmacies." The notice shall be printed in type size sufficient to be easily read by persons upon entering the facility. Failure to keep such notice posted as provided negates the limitation of liability provided by this Subsection.

D. For purposes of this Section:

(1) "Community health care clinic" means a nonprofit organization qualified or eligible for qualification as a tax-exempt organization under 26 U.S.C. 501, which operates a medical clinic or which provides or arranges for services at the offices of a licensed health care provider solely for educational or charitable purposes, whose principal function is to supply or to make arrangements for the supply of the facilities, volunteer staff, and other support for the rendering of gratuitous medical or dental treatment.

(2) "Community pharmacy" means a nonprofit organization qualified or eligible for qualification as a tax-exempt organization under 26 U.S.C. 501, which operates a pharmacy solely for charitable purposes, whose principal function is to supply gratuitous pharmaceuticals.

(3) "Health care provider" means a clinic, person, corporation, facility, or institution which provides health care or professional services by a physician, clinic, dentist, registered or licensed practical nurse, pharmacist, optometrist, podiatrist, chiropractor, physical therapist, psychologist, or psychiatrist, and any officer, employee, or agent thereof acting in the course and scope of his employment.

(4) "Pharmacist" means a pharmacy, person, corporation, facility, or institution which supplies pharmaceuticals prepared or bottled, or both, by the pharmacists, and otherwise handled by any officer, employee, or agent thereof acting in the course and scope of his service or employment.

E. The provisions of this Section shall not apply to any health care provider rendering services covered by the provisions of R.S. 40:1237.1et seq.

F. Any health care provider who in good faith gratuitously renders health care services during any evacuation assistance or in advance of a hurricane or tropical storm declared by the United States National Oceanic and Atmospheric Administration's National Weather Service, or who gratuitously renders any health care services, disaster relief or recovery services following a declared state of emergency, in a community health care clinic or community pharmacy, or pursuant to an arrangement with a community health care clinic, shall not be liable for any civil damages as a result of any act or omission in rendering such relief or recovery services or health care services or as a result of any act or failure to act to provide or arrange for further medical treatment, health care services, relief or recovery services to any person receiving such services, unless the damage or injury was caused by the gross negligence or willful or wanton misconduct of the health care provider.

Acts 1995, No. 1230, §2; Acts 1997, No. 959, §1; Acts 1999, No. 1351, §1; Acts 2001, No. 577, §1; Acts 2004, No. 405, §1; Acts 2007, No. 331, §1.



RS 9:2799.6 - Limitation of liability for damages from long-term consumption of food and nonalcoholic beverages

§2799.6. Limitation of liability for damages from long-term consumption of food and nonalcoholic beverages

A. Any manufacturer, distributor, or seller of a food or nonalcoholic beverage intended for human consumption shall not be subject to civil liability for personal injury or wrongful death based on an individual's consumption of food or nonalcoholic beverages in cases where liability is premised upon the individual's weight gain, obesity, or a health condition related to weight gain or obesity and resulting from his long-term consumption of a food or nonalcoholic beverage.

B. For purposes of this Section, the term "long-term consumption" shall mean the cumulative effect of the consumption of food or nonalcoholic beverages, and not the effect of a single instance of consumption.

Acts 2003, No. 158, §1, eff. June 2, 2003.



RS 9:2800 - Limitation of liability for public bodies

§2800. Limitation of liability for public bodies

A. A public entity is responsible under Civil Code Article 2317 for damages caused by the condition of buildings within its care and custody.

B. Where other constructions are placed upon state property by someone other than the state, and the right to keep the improvements on the property has expired, the state shall not be responsible for any damages caused thereby unless the state affirmatively takes control of and utilizes the improvement for the state's benefit and use.

C. Except as provided for in Subsections A and B of this Section, no person shall have a cause of action based solely upon liability imposed under Civil Code Article 2317 against a public entity for damages caused by the condition of things within its care and custody unless the public entity had actual or constructive notice of the particular vice or defect which caused the damage prior to the occurrence, and the public entity has had a reasonable opportunity to remedy the defect and has failed to do so.

D. Constructive notice shall mean the existence of facts which infer actual knowledge.

E. A public entity that responds to or makes an examination or inspection of any public site or area in response to reports or complaints of a defective condition on property of which the entity has no ownership or control and that takes steps to forewarn or alert the public of such defective condition, such as erecting barricades or warning devices in or adjacent to an area, does not thereby gain custody, control, or garde of the area or assume a duty to prevent personal injury, wrongful death, property damage, or other loss as to render the public entity liable unless it is shown that the entity failed to notify the public entity which does have care and custody of the property of the defect within a reasonable length of time.

F. A violation of the rules and regulations promulgated by a public entity is not negligence per se.

G.(1) "Public entity" means and includes the state and any of its branches, departments, offices, agencies, boards, commissions, instrumentalities, officers, officials, employees, and political subdivisions and the departments, offices, agencies, boards, commissions, instrumentalities, officers, officials, and employees of such political subdivisions. Public entity also includes housing authorities, as defined in R.S. 40:384(15), and their commissioners and other officers and employees and sewerage and water boards and their employees, servants, agents, or subcontractors.

(2) "Public site or area" means any publicly owned or common thing, or any privately owned property over which the public's access is not prohibited, limited, or restricted in some manner including those areas of unrestricted access such as streets, sidewalks, parks, or public squares.

H. Terminated by Acts 2006, No. 545, §1, eff. Aug. 30, 2008.

Acts 1985, No. 454, §1, eff. July 12, 1985; Acts 1992, No. 581, §1; Acts 1995, No. 828, §1, Nov. 23, 1995; Acts 2003, No. 725, §1; Acts 2003, No. 1077, §1, eff. July 2, 2003; Acts 2006, No. 545, §1.



RS 9:2800.1 - Limitation of liability for loss connected with sale, serving, or furnishing of alcoholic beverages

§2800.1. Limitation of liability for loss connected with sale, serving, or furnishing of alcoholic beverages

A. The legislature finds and declares that the consumption of intoxicating beverages, rather than the sale or serving or furnishing of such beverages, is the proximate cause of any injury, including death and property damage, inflicted by an intoxicated person upon himself or upon another person.

B. Notwithstanding any other law to the contrary, no person holding a permit under either Chapter 1 or Chapter 2 of Title 26 of the Louisiana Revised Statutes of 1950, nor any agent, servant, or employee of such a person, who sells or serves intoxicating beverages of either high or low alcoholic content to a person over the age for the lawful purchase thereof, shall be liable to such person or to any other person or to the estate, successors, or survivors of either for any injury suffered off the premises, including wrongful death and property damage, because of the intoxication of the person to whom the intoxicating beverages were sold or served.

C.(1) Notwithstanding any other law to the contrary, no social host who serves or furnishes any intoxicating beverage of either high or low alcoholic content to a person over the age for the lawful purchase thereof shall be liable to such person or to any other person or to the estate, successors, or survivors of either for any injury suffered off the premises, including wrongful death and property damage, because of the intoxication of the person to whom the intoxicating beverages were served or furnished.

(2) No social host who owns, leases, or otherwise lawfully occupies premises on which, in his absence and without his consent, intoxicating beverages of either high or low alcoholic content are consumed by a person over the age for the lawful purchase thereof shall be liable to such person or to any other person or to the estate, successors, or survivors of either for any injury suffered off the premises, including wrongful death and property damage, because of the intoxication of the person who consumed the intoxicating beverages.

D. The insurer of the intoxicated person shall be primarily liable with respect to injuries suffered by third persons.

E. The limitation of liability provided by this Section shall not apply to any person who causes or contributes to the consumption of alcoholic beverages by force or by falsely representing that a beverage contains no alcohol.

Acts 1986, No. 18, §1, eff. June 6, 1986.



RS 9:2800.2 - Psychologist, psychiatrist, marriage and family therapist, licensed professional counselor, and social worker; limitation of liability

§2800.2. Psychologist, psychiatrist, marriage and family therapist, licensed professional counselor, and social worker; limitation of liability

A. When a patient has communicated a threat of physical violence, which is deemed to be significant in the clinical judgment of the treating psychologist or psychiatrist, or marriage and family therapist, or licensed professional counselor, or social worker, against a clearly identified victim or victims, coupled with the apparent intent and ability to carry out such threat, the psychologist, licensed under R.S. 37:2351 through 2369, the medical psychologist, licensed under R.S. 37:1360.51 through 1360.72, the psychiatrist, licensed under R.S. 37:1261 through 1291, or the social worker, credentialed under R.S. 37:2701 through 2723, treating such patient and exercising reasonable professional judgment, shall not be liable for a breach of confidentiality for warning of such threat or taking precautions to provide protection from the patient's violent behavior.

B. A psychologist's, psychiatrist's, or marriage and family therapist, or licensed professional counselor, or social worker's duty to warn or to take reasonable precautions to provide protection from violent behavior arises only under the circumstance specified in Subsection A of this Section. This duty shall be discharged by the psychologist, psychiatrist, or marriage and family therapist, or licensed professional counselor, or social worker if the treating professional makes a reasonable effort to communicate the threat to the potential victim or victims and to notify law enforcement authorities in the vicinity of the patient's or potential victim's residence.

C. No liability or cause of action shall arise against any psychologist, psychiatrist, or marriage and family therapist, or licensed professional counselor, or social worker based on an invasion of privacy or breach of confidentiality for any confidence disclosed to a third party in an effort to discharge the duty arising under Subsection A of this Section.

Acts 1986, No. 697, §1, eff. July 8, 1986; Acts 1987, No. 397, §1; Acts 1993, No. 764, §1, eff. June 22, 1993; Acts 2003, No. 870, §1; Acts 2009, No. 251, §2, eff. Jan. 1, 2010.

NOTE: SEE ACTS 1986, NO. 697, §2, REGARDING APPLICABILITY TO CAUSES OF ACTION ARISING AFTER JULY 8, 1986.



RS 9:2800.3 - Limitation of liability of persons designing, supervising or performing hazardous waste mitigation, abatement, or cleanup and asbestos removal, abatement, or cleanup services

§2800.3. Limitation of liability of persons designing, supervising or performing hazardous waste mitigation, abatement, or cleanup and asbestos removal, abatement, or cleanup services

A. There shall be no liability on the part of duly authorized personnel of a state approved educational facility or any duly licensed architect or engineer contracting to design or supervise or any contractor engaged in hazardous waste mitigation, abatement, or cleanup services and asbestos removal, abatement, or cleanup services, for any injury to person or property caused by or related to such services, unless it is shown by a preponderance of the evidence that the design, supervision, or removal was either in violation of procedures established in accordance with applicable state or federal laws relative to such services, and was a proximate cause of the injury, or that the performance of such design, supervision, or removal is found, by a preponderance of evidence, to constitute negligence and was a proximate cause of the injury.

B. The provisions of this Section shall not be construed to alter, amend, or repeal R.S. 30:1148 or R.S. 30:1149.46.

Acts 1986, No. 952, §1; Acts 1988, No. 518, §1, eff. July 8, 1988.



RS 9:2800.4 - Limitation of liability of owner of farm or forest land; owner of oil, gas, or mineral property

§2800.4. Limitation of liability of owner of farm or forest land; owner of oil, gas, or mineral property

A. As used in this Section:

(1) "Owner" means the owner and also a tenant, lessee, occupant, or person in control of any farm or forest land or in control of any oil, gas, or mineral property.

(2) "Farm land or forest land" shall mean bona fide agricultural or timberland assessed as such for parish ad valorem taxes.

(3) "Gleaning" means gathering the residue of a crop left in the fields to waste after harvesting is completed.

(4) "Oil, gas, or mineral property" shall mean any land leased for the development and production of oil, gas, or minerals.

B. An owner of farm or forest land shall not be liable to any person, who unlawfully enters upon his farm or forest land, for damages for any injury, death, or loss which occurs while on the farm or forest land of the owner, unless such damage, injury, or death was caused by the intentional act or gross negligence of the owner.

C. An owner of farm or forest land, who allows his land to be used as a landing strip for aerial applications for agricultural purposes, shall not be liable to any person for damages for any injury, death, or loss which occurs during or in connection with such application while on the land of the owner, unless such damage, injury, or death was caused by the intentional act or negligence of the owner.

D. An owner of farm or forest land, who allows his land to be used by a group or individuals for the purpose of gleaning, without compensation to the landowner from the group or individuals, shall not be liable to any person for damages for any injury, death, or loss which occurs during or in connection with such gleaning while on the land of the owner, unless such damage, injury, or death was caused by the intentional act or negligence of the owner.

E. An owner of oil, gas, or mineral property shall not be liable to any person who unlawfully enters upon his oil, gas, or mineral property, for damages for any injury, death, or loss which occurs while on the oil, gas, or mineral property of the owner, unless such damage, injury, or death was caused by the intentional act or gross negligence of the owner.

Acts 1987, No. 580, §1; Acts 1989, No. 119, §1; Acts 1990, No. 828, §1; Acts 1993, No. 889, §1.



RS 9:2800.5 - Immunity from liability for owners of block safe-houses

§2800.5. Immunity from liability for owners of block safe-houses

A. Any owner of a block safe-house shall not be liable for damages for injury, death, or loss to a child using the home under approved guidelines adopted by local authorities as a safe-house or for any act or omission in rendering emergency care, first aid, or rescue, unless such act or omission was intentional or the result of gross negligence.

B. For purposes of this Section, the term "block safe-house" means any residential dwelling which has been designated by the local authorities as a dwelling in which children may seek refuge in time of emergency.

C. For purposes of this Section, the term "owner" includes an owner, tenant, occupant, or person in control of any block safe-house.

Acts 1987, No. 605, §1.



RS 9:2800.6 - Burden of proof in claims against merchants

§2800.6. Burden of proof in claims against merchants

A. A merchant owes a duty to persons who use his premises to exercise reasonable care to keep his aisles, passageways, and floors in a reasonably safe condition. This duty includes a reasonable effort to keep the premises free of any hazardous conditions which reasonably might give rise to damage.

B. In a negligence claim brought against a merchant by a person lawfully on the merchant's premises for damages as a result of an injury, death, or loss sustained because of a fall due to a condition existing in or on a merchant's premises, the claimant shall have the burden of proving, in addition to all other elements of his cause of action, all of the following:

(1) The condition presented an unreasonable risk of harm to the claimant and that risk of harm was reasonably foreseeable.

(2) The merchant either created or had actual or constructive notice of the condition which caused the damage, prior to the occurrence.

(3) The merchant failed to exercise reasonable care. In determining reasonable care, the absence of a written or verbal uniform cleanup or safety procedure is insufficient, alone, to prove failure to exercise reasonable care.

C. Definitions:

(1) "Constructive notice" means the claimant has proven that the condition existed for such a period of time that it would have been discovered if the merchant had exercised reasonable care. The presence of an employee of the merchant in the vicinity in which the condition exists does not, alone, constitute constructive notice, unless it is shown that the employee knew, or in the exercise of reasonable care should have known, of the condition.

(2) "Merchant" means one whose business is to sell goods, foods, wares, or merchandise at a fixed place of business. For purposes of this Section, a merchant includes an innkeeper with respect to those areas or aspects of the premises which are similar to those of a merchant, including but not limited to shops, restaurants, and lobby areas of or within the hotel, motel, or inn.

D. Nothing herein shall affect any liability which a merchant may have under Civil Code Arts. 660, 667, 669, 2317, 2322, or 2695.

Acts 1990, No. 1025, §1, eff. Sept. 1, 1990; Acts 1996, 1st Ex. Sess., No. 8, §1, eff. May 1, 1996.



RS 9:2800.7 - Repealed by Acts 2010, No. 706, §2, eff. Jan. 1, 2012.

§2800.7. Repealed by Acts 2010, No. 706, §2, eff. Jan. 1, 2012.



RS 9:2800.8 - Property adjudicated to local governmental subdivision; liability of owner of record

§2800.8. Property adjudicated to local governmental subdivision; liability of owner of record

The owner of record of property adjudicated to a local governmental subdivision by means of a tax sale shall be liable for damages occurring on or to the property, or arising from or in connection with the possession or use of the property, until the redemptive and peremptive periods applicable to such property have expired. Nothing herein affects the liability of the local governmental subdivision for its activities in connection with its actual use or possession of the property.

Acts 1989, No. 391, §1.



RS 9:2800.9 - Action against a person for abuse of a minor

§2800.9. Action against a person for abuse of a minor

A. An action against a person for sexual abuse of a minor, or for physical abuse of a minor resulting in permanent impairment or permanent physical injury or scarring, is subject to a liberative prescriptive period of ten years. This prescription commences to run from the day the minor attains majority, and this prescription shall be suspended for all purposes until the minor reaches the age of majority. Abuse has the same meaning as provided in Louisiana Children's Code Article 603. This prescriptive period shall be subject to any exception of peremption provided by law.

B. Every plaintiff twenty-one years of age or older at the time the action is filed shall file certificates of merit executed by the attorney for the plaintiff and by a licensed mental health practitioner selected by the plaintiff declaring, respectively, as follows:

(1) That the attorney has reviewed the facts of the case, that the attorney has consulted with at least one licensed mental health practitioner who is licensed to practice and practices in this state and whom the attorney reasonably believes is knowledgeable of the relevant facts and issues involved in the particular action, and that the attorney has concluded on the basis of that review and consultation that there is reasonable and meritorious cause for the filing of the petition. The person consulted may not be a party to the litigation.

(2) That the mental health practitioner consulted is licensed to practice and practices in this state and is not a party to the action, has interviewed the plaintiff and is knowledgeable of the relevant facts and issues involved in the particular action, and has concluded, on the basis of his knowledge of the facts and issues, that in his professional opinion there is a reasonable basis to believe that the plaintiff has been subject to criminal sexual activity or physical abuse during his childhood as defined in this Section.

(3) That the attorney was unable to obtain the consultation required by Paragraph (1) because a statute of limitations would impair the action and that the certificates required by Paragraphs (1) and (2) could not be obtained before the impairment of the action. If a certificate is executed pursuant to this Paragraph, the certificates required by Paragraphs (1) and (2) shall be filed within sixty days after filing the petition.

C. Where certificates are required pursuant to Subsection B of this Section, separate certificates shall be filed for each defendant named in the complaint.

D. A petition filed pursuant to Subsection B of this Section may not name the defendant or defendants until the court has reviewed the certificates of merit filed and has determined, in camera, based solely on those certificates of merit, that there is reasonable and meritorious cause for filing of the action. At that time, the petition may be amended to name the defendant or defendants. The duty to give notice to the defendant or defendants shall not attach until that time.

E. A violation of Subsection B of this Section may constitute unprofessional conduct and may be the grounds for discipline against the attorney.

Acts 1993, No. 694, §1; Acts 1995, No. 503, §1.



RS 9:2800.10 - Immunity from liability for injuries sustained while committing a felony offense

§2800.10. Immunity from liability for injuries sustained while committing a felony offense

A. No person shall be liable for damages for injury, death, or loss sustained by a perpetrator of a felony offense during the commission of the offense or while fleeing the scene of the offense.

B. The provisions of this Section shall apply regardless of whether the injury, death, or loss was caused by an intentional or unintentional act or omission or a condition of property or a building. However, the provisions of this Section shall not apply if injury to or death of a perpetrator results from an intentional act involving the use of excessive force.

C. For purposes of this Section "damages" includes all general and special damages which may be recoverable for personal injury, death, or loss of or damage to property, including those otherwise recoverable in a survival or wrongful death action.

Acts 1996, 1st Ex. Sess., No. 46, §1.



RS 9:2800.11 - Limitation of liability; municipal or parish airport authority; parked aircraft

§2800.11. Limitation of liability; municipal or parish airport authority; parked aircraft

Notwithstanding any other provision of law to the contrary, except in the parishes of Bossier, Caddo, Jefferson, Orleans, Ouachita, and East Baton Rouge, no municipal or parish airport authority shall be liable for any loss or damage to aircraft parked on an aircraft parking ramp that is operated or maintained by the airport authority, provided that the ramp has signs prominently displayed informing customers or persons using the ramp that the ramp is unattended and that the airport authority is not responsible for losses as a result of theft, vandalism, or damage to property. However, this limitation of liability shall not be applicable if the loss or damage was caused by the gross negligence or willful or wanton misconduct of the airport authority.

Acts 1997, No. 574, §1.



RS 9:2800.12 - Liability for termination of a pregnancy

§2800.12. Liability for termination of a pregnancy

A. Any person who performs an abortion is liable to the mother of the unborn child for any damage occasioned or precipitated by the abortion, which action survives for a period of three years from the date of discovery of the damage with a peremptive period of ten years from the date of the abortion.

B. For purposes of this Section:

(1) "Abortion" means the deliberate termination of an intrauterine human pregnancy after fertilization of a female ovum, by any person, including the pregnant woman herself, with an intention other than to produce a live birth or to remove a dead unborn child.

(2) "Damage" includes all special and general damages which are recoverable in an intentional tort, negligence, survival, or wrongful death action for injuries suffered or damages occasioned by the unborn child or mother.

(3) "Unborn child" means the unborn offspring of human beings from the moment of conception through pregnancy and until termination of the pregnancy.

C.(1) The signing of a consent form by the mother prior to the abortion does not negate this cause of action, but rather reduces the recovery of damages to the extent that the content of the consent form informed the mother of the risk of the type of injuries or loss for which she is seeking to recover.

(2) The laws governing medical malpractice or limitations of liability thereof provided in Title 40 of the Louisiana Revised Statutes of 1950 are not applicable to this Section.

Acts 1997, No. 825, §1.



RS 9:2800.13 - Violation of transportation statute or regulation; determination of causation; evidence

§2800.13. Violation of transportation statute or regulation; determination of causation; evidence

In the trial of any action to recover damages for personal injury, death, or property damages sustained by any party, in which action it is alleged that an owner, agent, shipper, transporter, or carrier of material transported by carrier acted in violation or failed to act in accordance with any provision of any state or federal transportation statute or regulation, such violation or alleged violation of any state or federal transportation statute or regulation shall not be prima facie evidence of negligence or fault. The comparative fault laws of Louisiana shall apply in these cases as in all other cases of negligence.

Acts 2003, No. 1151, §1, eff. July 2, 2003.



RS 9:2800.14 - Limitation of liability for damages to oyster leases

§2800.14. Limitation of liability for damages to oyster leases

Oil companies, including drilling, exploration, production, pipeline, and marine contractors, and persons performing related services who cause any loss or damage to oyster leases from exploration, excavation, construction, maintenance, remediation, operations, release and response, or events and activities, which include the transportation of materials or equipment to or from existing or proposed drilling sites, well sites, rights of way, or production, storage, and pumping facilities within a designated water route or navigable waters approved by the Department of Natural Resources shall only be liable for the diminution in market value of the oyster leases. Diminution in market value of the oyster leases shall be calculated in accordance with the method used by the Louisiana Oyster Lease Damage Evaluation Board. This Section shall have no effect as to judgments rendered by a court of competent jurisdiction prior to August 15, 2004.

Acts 2004, No. 792, §1.



RS 9:2800.15 - Limitation of liability for commercial and marine contractors, architects, and engineers, and persons licensed by the Louisiana Manufactured Housing Commission; mold and mold damage

§2800.15. Limitation of liability for commercial and marine contractors, architects, and engineers, and persons licensed by the Louisiana Manufactured Housing Commission; mold and mold damage

A. Unless the parties otherwise agree in writing, no commercial or marine contractor, architect, or engineer licensed under the laws of this state shall be liable for any personal injuries, property damages or any other damages, losses, or claims whatsoever related to mold or mold damage not caused by defects in workmanship or design.

B. The limitation of liability provided in Subsection A of this Section shall also apply to commercially constructed residential dwellings, also referred to as manufactured homes, and to all persons licensed by the Louisiana Manufactured Housing Commission in accordance with R.S. 51:911.21 et seq. and 912.21 et seq.

C. The limitation of liability provided in Subsection A of this Section shall also apply to real estate licensees representing marine or commercial contractors and who are licensed by the Louisiana Real Estate Commission in accordance with R.S. 37:1437 and 1439.

Acts 2004, No. 844, §1.



RS 9:2800.16 - Limitation of liability; Louisiana Public Defender Board members

§2800.16. Limitation of liability; Louisiana Public Defender Board members

No individual Louisiana Public Defender Board member shall be personally liable for any act or omission resulting in damage, injury, or loss arising out of the exercise of his official functions and duties. However, this limitation of liability shall not be applicable if the damage, injury, or loss was caused by the gross negligence or willful or wanton misconduct of a member.

Acts 2006, No. 326, §1; Acts 2007, No. 307, §3.



RS 9:2800.17 - Liability for the diminution in the value of a damaged vehicle

§2800.17. Liability for the diminution in the value of a damaged vehicle

Whenever a motor vehicle is damaged through the negligence of a third-party without being destroyed, and if the owner can prove by a preponderance of the evidence that, if the vehicle were repaired to its preloss condition, its fair market value would be less than its value before it was damaged, the owner of the damaged vehicle shall be entitled to recover as additional damages an amount equal to the diminution in the value of the vehicle. Notwithstanding, the total damages recovered by the owner shall not exceed the fair market value of the vehicle prior to when it was damaged, and the amount paid for the diminution of value shall be considered in determining whether a vehicle is a total loss pursuant to R.S. 32:702.

Acts 2010, No. 725, §1.



RS 9:2800.18 - Limitation of liability for volunteer medical transportation pilots

§2800.18. Limitation of liability for volunteer medical transportation pilots

No person acting as a volunteer pilot for Angel Flight or other similar nonprofit organization providing gratuitous transportation for a child or his family to hospital facilities for medical treatment or evaluation shall be personally liable to the child or his family for any loss or damage related to his responsibilities as a pilot, unless the loss or damage was caused by the gross negligence or willful or wanton acts of the pilot.

Acts 2006, No. 495, §1.



RS 9:2800.19 - Limitation of liability for use of force in defense of certain crimes

§2800.19. Limitation of liability for use of force in defense of certain crimes

A. A person who uses reasonable and apparently necessary or deadly force or violence for the purpose of preventing a forcible offense against the person or his property in accordance with R.S. 14:19 or 20 is immune from civil action for the use of reasonable and apparently necessary or deadly force or violence.

B. The court shall award reasonable attorney fees, court costs, compensation for loss of income, and all expenses to the defendant in any civil action if the court finds that the defendant is immune from suit in accordance with Subsection A of this Section.

Acts 2006, No. 786, §1.



RS 9:2800.20 - Limitation of liability for a nonprofit health care quality improvement corporation; health care providers; health plans; reporting and disclosure of information

§2800.20. Limitation of liability for a nonprofit health care quality improvement corporation; health care providers; health plans; reporting and disclosure of information

A. A nonprofit health care quality improvement corporation which complies and functions in accordance with R.S. 13:3715.6 and its directors, officers, employees, and agents thereof, acting in good faith, shall not be liable to any person for any injury, damage, or loss as a result of the creation, development, or revision of any quality improvement work product or the disclosure of information, in accordance with R.S. 13:3715.6, unless the injury, damage, or loss was caused by willful or wanton misconduct.

B. Any health care provider or health plan and its directors, officers, employees and agents thereof, acting in good faith, who voluntarily reports or discloses information to a nonprofit health care quality improvement corporation which complies and functions in accordance with R.S. 13:3715.6, shall not be liable to any person for any injury, damage, or loss as a result of reporting or disclosing such information, unless the injury, damage, or loss was caused by willful or wanton misconduct.

Acts 2007, No. 359, §1.



RS 9:2800.21 - Limitation of liability for curators and undercurators; acts of interdicts

§2800.21. Limitation of liability for curators and undercurators; acts of interdicts

A curator or an undercurator who performs the duties and obligations of his office without compensation shall not be personally liable for any injury, death, damage, civil penalty, or other loss caused by the interdict in his charge unless the injury, death, damage, civil penalty, or other loss was caused by the gross negligence or willful and wanton misconduct of the curator or undercurator in executing the duties and obligations of his office; however, this Section shall not apply if there is applicable insurance to cover such loss, but any recovery shall be limited to the amount of such insurance.

Acts 2010, No. 465, §1.



RS 9:2800.22 - Limitation of liability for use of school facilities

§2800.22. Limitation of liability for use of school facilities

A. The governing authority of an elementary or secondary school or charter school who enters into a recreational joint-use agreement for use of its facility owes no duty of care to keep such premises safe for entry or use by others, pursuant to a joint-use agreement, outside of regularly scheduled school activities or to give a warning of any hazardous conditions, use of, structure, or activities on the premises. When the governing authority enters into a recreational joint-use agreement, it is not extending any assurance that the premises are safe or a duty of care, or assuming responsibility for or incurring liability for any injury, death, loss, civil penalty, or damages to persons or property caused by any act of a person to whom permission is granted.

B. This Section does not exclude any liability which would otherwise exist for injury or damages caused by gross negligence or willful and wanton misconduct.

C. When entering into a recreational joint-use agreement, the elementary or secondary school or charter school shall require in the agreement that the other entity maintain and provide proof of adequate liability and accident insurance coverage as determined by industry standards.

D. As used in this Section, "recreational joint-use agreement" means a written agreement between the governing authority of an elementary, secondary, or charter school and a public or private entity, authorizing such entity to access the premises of a school under the governing authority's jurisdiction for the purposes of conducting or engaging in recreational activity.

E. The agreement shall set forth the conditions, terms, and requirements under which such authorization and use is granted, including that the entity shall indemnify and hold harmless the governing authority from any liability arising from such use, and that the governing authority may at any time and without cause revoke its authorization to use the premises and terminate the agreement.

Acts 2011, No. 351, §1, eff. June 29, 2011.



RS 9:2800.23 - Limitation of liability for damages caused by persons with developmental disabilities

§2800.23. Limitation of liability for damages caused by persons with developmental disabilities

A. Notwithstanding the provisions of Civil Code Articles 225, 2317, or 2318, a parent, tutor, or curator of a student with developmental disabilities shall not be liable for any damage, injury, or loss caused by that student when all of the following conditions exist at the time the injury or loss occurred:

(1) The school developed and implemented a behavioral intervention plan as part of an Individualized Education Program pursuant to the Individuals with Disabilities Education Improvement Act of 2004.

(2) The parent, tutor, or curator of the student signed the Individualized Education Program.

(3) The parent, tutor, or curator relinquished physical care, custody, and control of the student to the school.

(4) The parent, tutor, or curator was not present or exercising any physical care, custody, or control over the student at the school or school-sanctioned event.

B. The limitation of liability provided by this Section shall not be applicable if the damage, injury, or loss was caused by the negligence of the parent, tutor or curator.

C. The provisions of this Section shall apply only to actions for the recovery of damages, injury, or loss sustained by an employee of the school which developed and implemented the behavioral intervention plan as provided by Paragraph (A)(1) of this Section and where the damages, injury, or loss sustained was caused by a violation of the behavioral intervention plan by an employee of the school.

Acts 2016, No. 226, §1.



RS 9:2800.24 - Limitation of liability for granting voluntary right of passage to enclosed cemetery

§2800.24. Limitation of liability for granting voluntary right of passage to enclosed cemetery

A. The owner of property adjoining an enclosed cemetery who grants a voluntary right of passage to persons who desire to have access to the enclosed cemetery shall not be liable for any injury, death, loss, or damages to persons using the voluntary right of passage to access the enclosed cemetery.

B. The owner of the property granting the voluntary right of passage owes no duty of care to keep such property safe for entry or use by persons using the right of passage to access the enclosed cemetery and is not extending a duty of care or any assurance that the property is safe, or assuming responsibility for or incurring liability for any injury, death, loss, or damages to persons or property caused by any act of a person using the voluntary right of passage.

C. The limitation of liability provided by this Section shall not apply to intentional or grossly negligent acts by the landowner granting the voluntary right of passage.

D. A voluntary right of passage otherwise available by law to visitors and descendants cannot be unreasonably withheld by the owner, but may be limited to reasonable times and durations and may follow a path designated by the owner.

E. For purposes of this Section:

(1) "Adjoining property" means any property, whether contiguous to the enclosed cemetery or not, over which a voluntary right of passage to a public road may be granted.

(2) "Enclosed cemetery" means an historic cemetery as defined in R.S. 25:933, for which a site record form has been filed with and accepted by the Division of Archaeology within the Department of Culture, Recreation and Tourism, and to which there is no access to a public road other than across adjoining property.

(3) "Voluntary right of passage" means a passage of ingress and egress to an enclosed cemetery from a public road which passage is suitable for the kind of traffic, whether pedestrian or vehicular, that is reasonably necessary for access for personal, historic, or other non-commercial purposes. The voluntary right of passage does not include any passage granted in return for payment of any form of consideration to the adjoining landowner.

F. The provisions of this Section shall apply only to an enclosed cemetery located within a parish having a population of more than fifty thousand and less than fifty-two thousand two hundred according to the latest federal decennial census.

Acts 2016, No. 647, §1.



RS 9:2800.51 - LOUISIANA PRODUCTS LIABILITY ACT

CHAPTER 3. LOUISIANA PRODUCTS LIABILITY ACT

§2800.51. Short title

This Chapter shall be known and may be cited as the "Louisiana Products Liability Act."

Acts 1988, No. 64, §1, eff. Sept. 1, 1988.



RS 9:2800.52 - Scope of this Chapter

§2800.52. Scope of this Chapter

This Chapter establishes the exclusive theories of liability for manufacturers for damage caused by their products. A claimant may not recover from a manufacturer for damage caused by a product on the basis of any theory of liability that is not set forth in this Chapter. Conduct or circumstances that result in liability under this Chapter are "fault" within the meaning of Civil Code Article 2315. This Chapter does not apply to the rights of an employee or his personal representatives, dependents or relations against a manufacturer who is the employee's employer or against any principal or any officer, director, stockholder, partner or employee of such manufacturer or principal as limited by R.S. 23:1032, or to the rights of a claimant against the following, unless they assume the status of a manufacturer as defined in R.S. 9:2800.53(1):

(1) Providers of professional services, even if the service results in a product.

(2) Providers of nonprofessional services where the essence of the service is the furnishing of judgment or skill, even if the service results in a product.

(3) Producers of natural fruits and other raw products in their natural state that are derived from animals, fowl, aquatic life, or invertebrates, including but not limited to milk, eggs, honey, and wool.

(4) Farmers and other producers of agricultural plants in their natural state.

(5) Ranchers and other producers of animals, fowl, aquatic life, or invertebrates in their natural state.

(6) Harvesters and other producers of fish, crawfish, oysters, crabs, mollusks, or other aquatic animals in their natural state.

Acts 1988, No. 64, §1, eff. Sept. 1, 1988.



RS 9:2800.53 - Definitions

§2800.53. Definitions

The following terms have the following meanings for the purpose of this Chapter:

(1) "Manufacturer" means a person or entity who is in the business of manufacturing a product for placement into trade or commerce. "Manufacturing a product" means producing, making, fabricating, constructing, designing, remanufacturing, reconditioning or refurbishing a product. "Manufacturer" also means:

(a) A person or entity who labels a product as his own or who otherwise holds himself out to be the manufacturer of the product.

(b) A seller of a product who exercises control over or influences a characteristic of the design, construction or quality of the product that causes damage.

(c) A manufacturer of a product who incorporates into the product a component or part manufactured by another manufacturer.

(d) A seller of a product of an alien manufacturer if the seller is in the business of importing or distributing the product for resale and the seller is the alter ego of the alien manufacturer. The court shall take into consideration the following in determining whether the seller is the alien manufacturer's alter ego: whether the seller is affiliated with the alien manufacturer by way of common ownership or control; whether the seller assumes or administers product warranty obligations of the alien manufacturer; whether the seller prepares or modifies the product for distribution; or any other relevant evidence. A "product of an alien manufacturer" is a product that is manufactured outside the United States by a manufacturer who is a citizen of another country or who is organized under the laws of another country.

(2) "Seller" means a person or entity who is not a manufacturer and who is in the business of conveying title to or possession of a product to another person or entity in exchange for anything of value.

(3) "Product" means a corporeal movable that is manufactured for placement into trade or commerce, including a product that forms a component part of or that is subsequently incorporated into another product or an immovable. "Product" does not mean human blood, blood components, human organs, human tissue or approved animal tissue to the extent such are governed by R.S. 9:2797.

(4) "Claimant" means a person or entity who asserts a claim under this Chapter against the manufacturer of a product or his insurer for damage caused by the product.

(5) "Damage" means all damage caused by a product, including survival and wrongful death damages, for which Civil Code Articles 2315, 2315.1 and 2315.2 allow recovery. "Damage" includes damage to the product itself and economic loss arising from a deficiency in or loss of use of the product only to the extent that Chapter 9 of Title VII of Book III of the Civil Code, entitled "Redhibition," does not allow recovery for such damage or economic loss. Attorneys' fees are not recoverable under this Chapter.

(6) "Express warranty" means a representation, statement of alleged fact or promise about a product or its nature, material or workmanship that represents, affirms or promises that the product or its nature, material or workmanship possesses specified characteristics or qualities or will meet a specified level of performance. "Express warranty" does not mean a general opinion about or general praise of a product. A sample or model of a product is an express warranty.

(7) "Reasonably anticipated use" means a use or handling of a product that the product's manufacturer should reasonably expect of an ordinary person in the same or similar circumstances.

(8) "Reasonably anticipated alteration or modification" means a change in a product that the product's manufacturer should reasonably expect to be made by an ordinary person in the same or similar circumstances, and also means a change arising from ordinary wear and tear. "Reasonably anticipated alteration or modification" does not mean the following:

(a) Alteration, modification or removal of an otherwise adequate warning provided about a product.

(b) The failure of a person or entity, other than the manufacturer of a product, reasonably to provide to the product user or handler an adequate warning that the manufacturer provided about the product, when the manufacturer has satisfied his obligation to use reasonable care to provide the adequate warning by providing it to such person or entity rather than to the product user or handler.

(c) Changes to or in a product or its operation because the product does not receive reasonable care and maintenance.

(9) "Adequate warning" means a warning or instruction that would lead an ordinary reasonable user or handler of a product to contemplate the danger in using or handling the product and either to decline to use or handle the product or, if possible, to use or handle the product in such a manner as to avoid the damage for which the claim is made.

Acts 1988, No. 64, §1, eff. Sept. 1, 1988.



RS 9:2800.54 - Manufacturer responsibility and burden of proof

§2800.54. Manufacturer responsibility and burden of proof

A. The manufacturer of a product shall be liable to a claimant for damage proximately caused by a characteristic of the product that renders the product unreasonably dangerous when such damage arose from a reasonably anticipated use of the product by the claimant or another person or entity.

B. A product is unreasonably dangerous if and only if:

(1) The product is unreasonably dangerous in construction or composition as provided in R.S. 9:2800.55;

(2) The product is unreasonably dangerous in design as provided in R.S. 9:2800.56;

(3) The product is unreasonably dangerous because an adequate warning about the product has not been provided as provided in R.S. 9:2800.57; or

(4) The product is unreasonably dangerous because it does not conform to an express warranty of the manufacturer about the product as provided in R.S. 9:2800.58.

C. The characteristic of the product that renders it unreasonably dangerous under R.S. 9:2800.55 must exist at the time the product left the control of its manufacturer. The characteristic of the product that renders it unreasonably dangerous under R.S. 9:2800.56 or 9:2800.57 must exist at the time the product left the control of its manufacturer or result from a reasonably anticipated alteration or modification of the product.

D. The claimant has the burden of proving the elements of Subsections A, B and C of this Section.

Acts 1988, No. 64, §1, eff. Sept. 1, 1988.



RS 9:2800.55 - Unreasonably dangerous in construction or composition

§2800.55. Unreasonably dangerous in construction or composition

A product is unreasonably dangerous in construction or composition if, at the time the product left its manufacturer's control, the product deviated in a material way from the manufacturer's specifications or performance standards for the product or from otherwise identical products manufactured by the same manufacturer.

Acts 1988, No. 64, §1, eff. Sept. 1, 1988.



RS 9:2800.56 - Unreasonably dangerous in design

§2800.56. Unreasonably dangerous in design

A product is unreasonably dangerous in design if, at the time the product left its manufacturer's control:

(1) There existed an alternative design for the product that was capable of preventing the claimant's damage; and

(2) The likelihood that the product's design would cause the claimant's damage and the gravity of that damage outweighed the burden on the manufacturer of adopting such alternative design and the adverse effect, if any, of such alternative design on the utility of the product. An adequate warning about a product shall be considered in evaluating the likelihood of damage when the manufacturer has used reasonable care to provide the adequate warning to users and handlers of the product.

Acts 1988, No. 64, §1, eff. Sept. 1, 1988.



RS 9:2800.57 - Unreasonably dangerous because of inadequate warning

§2800.57. Unreasonably dangerous because of inadequate warning

A. A product is unreasonably dangerous because an adequate warning about the product has not been provided if, at the time the product left its manufacturer's control, the product possessed a characteristic that may cause damage and the manufacturer failed to use reasonable care to provide an adequate warning of such characteristic and its danger to users and handlers of the product.

B. A manufacturer is not required to provide an adequate warning about his product when:

(1) The product is not dangerous to an extent beyond that which would be contemplated by the ordinary user or handler of the product, with the ordinary knowledge common to the community as to the product's characteristics; or

(2) The user or handler of the product already knows or reasonably should be expected to know of the characteristic of the product that may cause damage and the danger of such characteristic.

C. A manufacturer of a product who, after the product has left his control, acquires knowledge of a characteristic of the product that may cause damage and the danger of such characteristic, or who would have acquired such knowledge had he acted as a reasonably prudent manufacturer, is liable for damage caused by his subsequent failure to use reasonable care to provide an adequate warning of such characteristic and its danger to users and handlers of the product.

Acts 1988, No. 64, §1, eff. Sept. 1, 1988.



RS 9:2800.58 - Unreasonably dangerous because of nonconformity to express warranty

§2800.58. Unreasonably dangerous because of nonconformity to express warranty

A product is unreasonably dangerous when it does not conform to an express warranty made at any time by the manufacturer about the product if the express warranty has induced the claimant or another person or entity to use the product and the claimant's damage was proximately caused because the express warranty was untrue.

Acts 1988, No. 64, §1, eff. Sept. 1, 1988.



RS 9:2800.59 - Manufacturer knowledge, design feasibility and burden of proof

§2800.59. Manufacturer knowledge, design feasibility and burden of proof

A. Notwithstanding R.S. 9:2800.56, a manufacturer of a product shall not be liable for damage proximately caused by a characteristic of the product's design if the manufacturer proves that, at the time the product left his control:

(1) He did not know and, in light of then-existing reasonably available scientific and technological knowledge, could not have known of the design characteristic that caused the damage or the danger of such characteristic; or

(2) He did not know and, in light of then-existing reasonably available scientific and technological knowledge, could not have known of the alternative design identified by the claimant under R.S. 9:2800.56(1); or

(3) The alternative design identified by the claimant under R.S. 9:2800.56(1) was not feasible, in light of then-existing reasonably available scientific and technological knowledge or then-existing economic practicality.

B. Notwithstanding R.S. 9:2800.57(A) or (B), a manufacturer of a product shall not be liable for damage proximately caused by a characteristic of the product if the manufacturer proves that, at the time the product left his control, he did not know and, in light of then-existing reasonably available scientific and technological knowledge, could not have known of the characteristic that caused the damage or the danger of such characteristic.

Acts 1988, No. 64, §1, eff. Sept. 1, 1988.



RS 9:2800.60 - Liability of manufacturers and sellers of firearms

§2800.60. Liability of manufacturers and sellers of firearms

A. The legislature finds and declares that the Louisiana Products Liability Act was not designed to impose liability on a manufacturer or seller for the improper use of a properly designed and manufactured product. The legislature further finds and declares that the manufacture and sale of firearms and ammunition by manufacturers and dealers, duly licensed by the appropriate federal and state authorities, is lawful activity and is not unreasonably dangerous.

B. No firearm manufacturer or seller shall be liable for any injury, damage, or death resulting from any shooting injury by any other person unless the claimant proves and shows that such injury, damage, or death was proximately caused by the unreasonably dangerous construction or composition of the product as provided in R.S. 9:2800.55.

C. Notwithstanding any other provision of law to the contrary, no manufacturer or seller of a firearm who has transferred that firearm in compliance with federal and state law shall incur any liability for any action of any person who uses a firearm in a manner which is unlawful, negligent, or otherwise inconsistent with the purposes for which it was intended.

D. The failure of a manufacturer or seller to insure that a firearm has a device which would: make the firearm useable only by the lawful owner or authorized user of the firearm; indicate to users that a cartridge is in the chamber of the firearm; or prevent the firearm from firing if the ammunition magazine is removed, shall not make the firearm unreasonably dangerous, unless such device is required by federal or state statute or regulation.

E.(1) For the purposes of this Chapter, the potential of a firearm to cause serious injury, damage, or death as a result of normal function does not constitute a firearm malfunction due to defect in design or manufacture.

(2) A firearm may not be deemed defective in design or manufacture on the basis of its potential to cause serious bodily injury, property damage, or death when discharged legally or illegally.

F. Notwithstanding any provision of law to the contrary, no manufacturer or seller of a firearm shall incur any liability for failing to warn users of the risk that:

(1) A firearm has the potential to cause serious bodily injury, property damage, or death when discharged legally or illegally.

(2) An unauthorized person could gain access to the firearm.

(3) A cartridge may be in the chamber of the firearm.

(4) The firearm is capable of being fired even with the ammunition magazine removed.

G. The provisions of this Section shall not apply to assault weapons manufactured in violation of 18 U.S.C. §922(v).

Acts 1999, No. 1299, §1, eff. July 12, 1999.



RS 9:2800.61 - LOUISIANA DRUG DEALER LIABILITY ACT

CHAPTER 4. LOUISIANA DRUG DEALER LIABILITY ACT

§2800.61. Title; legislative intent

A. This Chapter shall be known and may be cited as the "Louisiana Drug Dealer Liability Act".

B. The purpose of this Chapter is to provide a civil remedy for damages to persons in a community injured by an individual's use of illegal controlled substances. It establishes a cause of action against drug dealers for damages for monetary, noneconomic, and physical losses incurred as a result of an individual's use of an illegal controlled substance. This Chapter will shift the cost of the damage caused by the marketing of illegal drugs to those who illegally profit from that market, as well as deter others from entering the illegal drug market by subjecting them to substantial monetary loss. This Chapter will also provide an incentive for individual users to identify illegal drug marketers and recover from them the costs of their own drug treatment.

Acts 1997, No. 719, §1.



RS 9:2800.62 - Definitions

§2800.62. Definitions

As used in this Chapter, unless the context requires otherwise:

(1) "Controlled substance" means a controlled dangerous substance as defined and covered by the Uniform Controlled Dangerous Substances Law, R.S. 40:961 et seq.

(2) "Illegal controlled substance" means cocaine, phencyclidine, heroin, or methamphetamine and any other illegal controlled dangerous substance the possession or distribution of which is a violation of the Uniform Controlled Dangerous Substances Law, R.S. 40:961 et seq.

(3) "Individual user" means the individual whose use of an illegal controlled substance, that is not obtained directly from or pursuant to a valid prescription or order of a licensed physician or practitioner, which is the basis of an action brought under this Chapter.

(4) "Level one offense" means the illegal possession with intent to distribute less than four ounces or the illegal distribution of less than one ounce of an illegal controlled substance.

(5) "Level two offense" means the illegal possession with intent to distribute four ounces or more but less than eight ounces, or the illegal distribution of one ounce or more, but less than two ounces, of an illegal controlled substance.

(6) "Level three offense" means the illegal possession with intent to distribute eight ounces or more but less than sixteen ounces, or the illegal distribution of two ounces or more, but less than four ounces, of an illegal controlled substance.

(7) "Level four offense" means the illegal possession with intent to distribute sixteen ounces or more, or the illegal distribution of four ounces or more, of an illegal controlled substance.

(8) "Marketing of an illegal controlled substance" means the possession with intent to distribute or distribution of a specified illegal controlled substance which is a violation of the Uniform Controlled Dangerous Substances Law, R.S. 40:961 et seq.

(9) "Participate in the marketing of an illegal controlled substance" means to transport, import into this state, possess with intent to distribute, distribute an illegal controlled substance or offer to transport, import into this state, possess with the intent to distribute, or distribute an illegal controlled substance. "Participate in the marketing of an illegal controlled substance" does not include the purchase or receipt of an illegal controlled substance for personal use only.

(10) "Period of illegal use" means, in relation to the individual user of an illegal controlled substance, the time from the individual's first illegal use of an illegal controlled substance to the accrual of the cause of action.

(11) "Person" means a natural person, governmental entity, or corporation, partnership, firm, trust, or incorporated or unincorporated association, existing under or authorized by the laws of this state, another state, or a foreign country.

(12) "Place of illegal activity" means, in relation to the individual user of an illegal controlled substance, each parish in which the individual illegally possesses or uses an illegal controlled substance during the period of the individual's use of an illegal controlled substance.

(13) "Place of participation" means, in relation to a defendant in an action brought under this Chapter, each parish in which the person participates in the marketing of illegal controlled substances during the period of the person's participation in the marketing of illegal controlled substances.

Acts 1997, No. 719, §1.



RS 9:2800.63 - Action for damages by persons other than the individual user

§2800.63. Action for damages by persons other than the individual user

A. Any one or more of the following persons may bring an action for damages caused by an individual's use of an illegal controlled substance against those persons enumerated in Subsection B of this Section:

(1) A parent, legal custodian, child, spouse, or sibling of the individual user.

(2) An individual who was exposed to an illegal controlled substance in utero.

(3) An employer of the individual user.

(4) A medical facility, insurer, employer, governmental entity, or other legal entity that funds a drug treatment program or other employee assistance program for or that otherwise expends money on behalf of the individual user.

(5) A person injured as a result of the willful, reckless, or negligent actions of an individual user.

B. A person entitled to bring an action pursuant to Subsection A of this Section may seek damages from one or more of the following:

(1) A person who sold, administered, or furnished an illegal controlled substance to the individual user.

(2) A person who knowingly participated in the marketing of an illegal controlled substance, if all of the following apply:

(a) The place of illegal activity by the individual user is within the municipality, parish, or unincorporated area of the parish in which the defendant's place of participation is situated.

(b) The defendant's participation in the marketing of illegal controlled substances was connected with the same type of illegal controlled substance used by the individual user, and the defendant has been convicted of an offense for that type of specified illegal controlled substance, which he committed in the same parish as the individual user's place of use.

(c) The defendant participated in the marketing of illegal controlled substances at any time during the period in which the individual user used the illegal controlled substance.

C. As used in Paragraph B(2) of this Section, "knowingly participated in the marketing of an illegal controlled substance" means was convicted of possession with the intent to distribute or distribution of an illegal controlled substance in violation of the Uniform Controlled Dangerous Substances Law, R.S. 40:961 et seq.

D. A person entitled to bring an action under this Section may recover all of the following damages:

(1) Economic damages, including but not limited to the cost of treatment and rehabilitation, medical expenses, loss of economic or educational potential, loss of productivity, absenteeism, support expenses, accidents or injury, and any other pecuniary loss proximately caused by the use of an illegal controlled substance.

(2) Noneconomic damages, including but not limited to physical and emotional pain and suffering, physical impairment, emotional distress, mental anguish, disfigurement, loss of enjoyment, loss of companionship, services, and consortium, and other nonpecuniary losses proximately caused by an individual's use of an illegal controlled substance.

(3) Exemplary damages.

(4) Reasonable attorney fees.

(5) Costs of suit, including but not limited to reasonable expenses for expert testimony.

Acts 1997, No. 719, §1.



RS 9:2800.64 - Action by individual users

§2800.64. Action by individual users

A. An individual user is entitled to bring an action for damages caused by the use of an illegal controlled substance only if all of the following conditions are met:

(1) Not less than six months before filing the action, the individual personally discloses to narcotics enforcement authorities all of the information known to the individual regarding the individual's sources of illegal controlled substances.

(2) The individual has not used an illegal controlled substance within thirty days before filing the action.

(3) The individual does not use an illegal controlled substance during the pendency of the action.

B. The individual user entitled to bring an action under this Section may recover only the following damages:

(1) Economic damages, including but not limited to the cost of treatment, rehabilitation, and medical expenses, loss of economic or educational potential, loss of productivity, absenteeism, accidents or injury, and any other pecuniary loss proximately caused by the person's use of an illegal controlled substance.

(2) Reasonable attorney fees.

(3) Costs of suit, including but not limited to reasonable expenses for expert testimony.

C. The individual user entitled to bring an action under this Section may seek damages only from a person who distributed or possessed with the intent to distribute the illegal controlled substance actually used by the individual user.

Acts 1997, No. 719, §1.



RS 9:2800.65 - Third parties not liable; nonassignment of cause of action

§2800.65. Third parties not liable; nonassignment of cause of action

A. A third party shall not pay damages awarded under this Chapter or provide a defense or the cost of a defense, on behalf of an insured under an obligation of insurance or indemnification.

B. A cause of action authorized by this Chapter shall not be assigned, either expressly, by subrogation, or by any other means, directly or indirectly, to any public or publicly funded agency or institution.

Acts 1997, No. 719, §1.



RS 9:2800.66 - Level of offense; amount of liability

§2800.66. Level of offense; amount of liability

Any person, whose participation in the marketing of illegal controlled substances constitutes the following level of offense, shall be subject to a rebuttable presumption of responsibility in the following amounts:

(1) For a level one offense, twenty-five percent of the damages.

(2) For a level two offense, fifty percent of the damages.

(3) For a level three offense, seventy-five percent of the damages.

(4) For a level four offense, one hundred percent of the damages.

Acts 1997, No. 719, §1.



RS 9:2800.67 - Joinder of actions

§2800.67. Joinder of actions

A. Two or more persons may join in one action under this Chapter as plaintiffs if their respective actions have at least one market for illegal controlled dangerous substances in common and if any portion of the period of use of an illegal controlled dangerous substance is concurrent with the period of use of an illegal controlled dangerous substance for every other plaintiff.

B. Two or more persons may be joined in one action under this Chapter as defendants, if those persons are liable to at least one plaintiff.

C. A plaintiff need not participate in obtaining and a defendant need not participate in defending against all of the relief demanded. Judgment may be given for one or more plaintiffs according to their respective rights to relief and against one or more defendants according to their respective liabilities.

Acts 1997, No. 719, §1.



RS 9:2800.68 - Comparative fault

§2800.68. Comparative fault

A. An action by an individual user pursuant to R.S. 9:2800.64 is governed by the application of comparative fault as provided in Civil Code Article 2323. Comparative fault attributable to the individual user shall not bar recovery but shall reduce the award of compensatory damages proportionally, according to the amount of fault attributable to the individual user.

B. The defendant shall have the burden of proving the comparative fault of the plaintiff, which shall be shown by clear and convincing evidence.

C. Comparative fault shall not be attributable to a plaintiff who is not an individual user, unless that plaintiff intentionally gave the individual user money for the purchase of the illegal controlled substance.

Acts 1997, No. 719, §1.



RS 9:2800.69 - Contribution by tortfeasors

§2800.69. Contribution by tortfeasors

A person subject to liability under this Chapter has a right of action for contribution against another person subject to liability under this Chapter. Contribution may be enforced either in the original action or by a separate action brought for that purpose. A person may seek recovery in accordance with this Chapter and as otherwise provided by law against a person against whom a defendant has asserted a right of contribution.

Acts 1997, No. 719, §1.



RS 9:2800.70 - Proof of liability

§2800.70. Proof of liability

A. Proof of liability in an action brought pursuant to this Chapter shall be by clear and convincing evidence. Except as otherwise provided in this Chapter, other elements of the cause of action shall be shown by a preponderance of the evidence.

B.(1) A person against whom recovery is sought who has been convicted of the distribution of an illegal controlled dangerous substance under state law or under the Comprehensive Drug Abuse Prevention and Control Act of 1970, 21 U.S.C. 801 et seq., is precluded from denying participation in the marketing of an illegal controlled dangerous substance. Except as provided in Paragraph (2) of this Subsection, the provisions of this Subsection shall not affect a person's burden of proving the elements required by R.S. 9:2800.63(B)(2)(a) through (c).

(2) A conviction specified in Paragraph (1) of this Subsection shall also be prima facie evidence of the defendant's participation in the marketing of an illegal controlled substance used by the individual user, where the conviction was based upon the person's marketing of that same type of illegal controlled substance.

C. The absence of a criminal conviction of a person pursuant to Paragraph B(1) of this Section against whom recovery is sought does not bar an action against that person in an action pursuant to R.S. 9:2800.63(B)(1) or R.S. 9:2800.64.

Acts 1997, No. 719, §1.



RS 9:2800.71 - Defense; exclusion

§2800.71. Defense; exclusion

A. It is a defense to any action brought pursuant to this Chapter that the person who possessed with the intent to distribute or distributed a controlled substance did so under the authority of law as a licensed physician or practitioner, as an ultimate user of the controlled substance pursuant to a lawful prescription, or as a person otherwise authorized by law.

B. A law enforcement officer or agency, the state, or any person acting at the direction of a law enforcement officer or agency or the state is not liable for participating in the marketing of an illegal controlled substance, if the participation is in furtherance of an official investigation.

Acts 1997, No. 719, §1.



RS 9:2800.72 - Writ of attachment

§2800.72. Writ of attachment

A person authorized to file an action under this Chapter may seek a writ of attachment pursuant to the provisions of Code of Civil Procedure Articles 3501 et seq. against all assets of a defendant sufficient to satisfy a potential award, except an asset named in or seized pursuant to a forfeiture action by the state or federal agency before a plaintiff commences an action pursuant to this Chapter, unless the asset is released by the agency that seized it.

Acts 1997, No. 719, §1.



RS 9:2800.73 - Prescription

§2800.73. Prescription

A. Except as otherwise provided in this Subsection, a cause of action prescribes in one year after a defendant furnishes the illegal substance. A cause of action accrues under this Chapter when a person who may recover has reason to know of the harm from the use of an illegal controlled substance that is the basis for the cause of action and has reason to know that the use of an illegal controlled substance is the cause of the harm.

B. Prescription against a defendant is suspended until one year after the individual potential defendant is convicted of a criminal offense involving an illegal controlled dangerous substance or as otherwise provided by law.

Acts 1997, No. 719, §1.



RS 9:2800.74 - Stay of action by governmental entity

§2800.74. Stay of action by governmental entity

A. On motion by a governmental entity involved in an investigation or prosecution involving an illegal controlled dangerous substance, an action brought under this Chapter shall be continued until the completion of the criminal investigation or prosecution that gave rise to the motion for a continuance of the action.

B. Discovery of investigative reports of the state or law enforcement agency shall be available only at the conclusion of the state's prosecution or action against any party in a criminal or civil proceeding, and thereafter only in accordance with R.S. 44:3 et seq.

C. No intelligence file or information regarding illegal drug activity accumulated by a law enforcement agency or the district attorney that does not result in an arrest and bill of information or indictment shall be subject to discovery pursuant to this Chapter.

Acts 1997, No. 719, §1.



RS 9:2800.75 - Actions between spouses

§2800.75. Actions between spouses

The provisions of this Chapter are not intended to amend, supersede, or repeal the provisions of R.S. 9:291.

Acts 1997, No. 719, §1.



RS 9:2800.76 - Exemplary damages

§2800.76. Exemplary damages

In addition to general and special damages that may be awarded under this Chapter, exemplary damages may be awarded upon proof that the sale or distribution of an illegal controlled substance or participation in the marketing of an illegal controlled substance was in wanton or reckless disregard for the rights, health, and safety of others.

Acts 1997, No. 719, §1.



RS 9:2801 - Partition of community property and settlement of claims arising from matrimonial regimes and co-ownership of former community property

CODE TITLE VI--MATRIMONIAL REGIMES

CHAPTER 1. PARTITION OF COMMUNITY PROPERTY

§2801. Partition of community property and settlement of claims arising from matrimonial regimes and co-ownership of former community property

A. When the spouses are unable to agree on a partition of community property or on the settlement of the claims between the spouses arising either from the matrimonial regime, or from the co-ownership of former community property following termination of the matrimonial regime, either spouse, as an incident of the action that would result in a termination of the matrimonial regime or upon termination of the matrimonial regime or thereafter, may institute a proceeding, which shall be conducted in accordance with the following rules:

(1)(a) Within forty-five days of service of a motion by either party, each party shall file a sworn detailed descriptive list of all community property, the fair market value and location of each asset, and all community liabilities. For good cause shown, the court may extend the time period for filing a detailed descriptive list. If a party fails to file a sworn detailed descriptive list timely, the other party may file a rule to show cause why its sworn detailed descriptive list should not be deemed to constitute a judicial determination of the community assets and liabilities. At the hearing of the rule to show cause, the court may either grant the request or, for good cause shown, extend the time period for filing a sworn detailed descriptive list. If the court grants the request, no traversal shall be allowed.

(b) Each party shall affirm under oath that the detailed descriptive list filed by that party contains all of the community assets and liabilities then known to that party. Amendments to the descriptive lists shall be permitted. No inventory shall be required.

(2) Within sixty days of the date of service of the last filed detailed descriptive list, each party shall either traverse or concur in the inclusion or exclusion of each asset and liability and the valuations contained in the detailed descriptive list of the other party. For good cause shown, the court may extend the time period for a party to traverse or concur in the detailed descriptive list of the other party. The trial of the traverses may be by summary procedure. At the trial of the traverses, the court shall determine the community assets and liabilities; the valuation of assets shall be determined at the trial on the merits. The court, in its discretion, may by ordinary procedure try and determine at one hearing all issues, including those raised in the traverses.

(3) The court may appoint such experts pursuant to Articles 192 and 373 of the Louisiana Code of Civil Procedure as it deems proper to assist the court in the settlement of the community and partition of community property, including the classification of assets as community or separate, the appraisal of community assets, the settlement of the claims of the parties, and the allocation of assets and liabilities to the parties.

(4) The court shall then partition the community in accordance with the following rules:

(a) The court shall value the assets as of the time of trial on the merits, determine the liabilities, and adjudicate the claims of the parties.

(b) The court shall divide the community assets and liabilities so that each spouse receives property of an equal net value.

(c) The court shall allocate or assign to the respective spouses all of the community assets and liabilities. In allocating assets and liabilities, the court may divide a particular asset or liability equally or unequally or may allocate it in its entirety to one of the spouses. The court shall consider the nature and source of the asset or liability, the economic condition of each spouse, and any other circumstances that the court deems relevant. As between the spouses, the allocation of a liability to a spouse obligates that spouse to extinguish that liability. The allocation in no way affects the rights of creditors.

(d) In the event that the allocation of assets and liabilities results in an unequal net distribution, the court shall order the payment of an equalizing sum of money, either cash or deferred, secured or unsecured, upon such terms and conditions as the court shall direct. The court may order the execution of notes, mortgages, or other documents as it deems necessary, or may impose a mortgage or lien on either community or separate property, movable or immovable, as security.

(e) In the event that the allocation of an asset, in whole or in part, would be inequitable to a party, the court may order the parties to draw lots for the asset or may order the private sale of the asset on such terms and conditions as the court deems proper, including the minimum price, the terms of sale, the execution of realtor listing agreements, and the period of time during which the asset shall be offered for private sale.

(f) Only in the event that an asset cannot be allocated to a party, assigned by the drawing of lots, or sold at private sale, shall the court order a partition thereof by licitation. The court may fix the minimum bids and other terms and conditions upon which the property is offered at public sale. In the event of a partition by licitation, the court shall expressly state the reasons why the asset cannot be allocated, assigned by the drawing of lots, or sold at private sale.

B. Those provisions of a domestic relations order or other judgment which partitions retirement or other deferred work benefits between former spouses shall be considered interlocutory until the domestic relations order has been granted "qualified" status from the plan administrator and/or until the judgment has been approved by the appropriate federal or state authority as being in compliance with applicable laws. Amendments to this interlocutory judgment to conform to the provisions of the plan shall be made with the consent of the parties or following a contradictory hearing by the court which granted the interlocutory judgment. The court issuing the domestic relations order or judgment shall maintain continuing jurisdiction over the subject matter and the parties until final resolution.

C. In the absence of an agreement between the parties for an extension of time or the granting by the court of an extension for good cause, if a party fails to comply with any time limit provided in this Section, upon motion of the other party or upon its own motion, the court may award reasonable attorney fees and court costs to the other party for the filing of or the response to the motion. If the court rules, pursuant to Subparagraph (A)(1)(a) of this Section, that the other party's sworn detailed descriptive list be deemed to constitute the assets and liabilities of the community, then the court shall not award attorney fees and court costs to the other party.

Added by Acts 1982, No. 439, §1; Acts 1986, No. 225, §1; Acts 1992, No. 825, §1; Acts 1993, No. 28, §1; Acts 1995, No. 433, §2; Acts 1995, No. 1008, §1; Acts 1997, No. 35, §2; Acts 2001, No. 493, §1; Acts 2005, No. 415, §1.

NOTE: SEE ACTS 1986, NO. 225, §5.



RS 9:2801.1 - Community property; allocation and assignment of ownership

§2801.1. Community property; allocation and assignment of ownership

When federal law or the provisions of a statutory pension or retirement plan, state or federal, preempt or preclude community classification of property that would have been classified as community property under the principles of the Civil Code, the spouse of the person entitled to such property shall be allocated or assigned the ownership of community property equal in value to such property prior to the division of the rest of the community property. Nevertheless, if such property consists of a spouse's right to receive social security benefits or the benefits themselves, then the court in its discretion may allocate or assign other community property equal in value to the other spouse.

Acts 2001, No. 642, §1; Acts 2003, No. 1036, §1.



RS 9:2801.2 - Community property; valuation of goodwill

§2801.2. Community property; valuation of goodwill

In a proceeding to partition the community, the court may include, in the valuation of any community-owned corporate, commercial, or professional business, the goodwill of the business. However, that portion of the goodwill attributable to any personal quality of the spouse awarded the business shall not be included in the valuation of a business.

Acts 2003, No. 837, §1; Acts 2004, No. 177, §1.



RS 9:2802 - Rendition of judgment of partition; prerequisite

§2802. Rendition of judgment of partition; prerequisite

An action seeking partition of community property and settlement of claims arising from matrimonial regimes, when asserted as an incident of an action which would result in termination of the matrimonial regime, shall not be deemed premature solely for the reason that the matrimonial regime has not been terminated. No judgment of partition shall be rendered unless rendered in conjunction with, or subsequent to, the judgment which has the effect of terminating the matrimonial regime.

Acts 1986, No. 225, §3.

{{NOTE: SEE ACTS 1986, NO. 225, §5.}}



RS 9:2821 - Repealed by Acts 1978, No. 627, 8, eff. Jan. 1, 1980; Acts 1979, No. 709, 3, eff. Jan. 1, 1980

§2821. §§2821, 2822 Repealed by Acts 1978, No. 627, §8, eff. Jan. 1, 1980; Acts 1979, No. 709, §3, eff. Jan. 1, 1980



RS 9:2831 - MATRIMONIAL REGIMES (REPEALED)

CHAPTER 2. MATRIMONIAL REGIMES (REPEALED)

§2831. §§2831 to 2856 Repealed by Acts 1979, No. 709, §5, eff. Jan. 1, 1980



RS 9:2901 - Payment of taxes prior to transfer of real property

CODE TITLE VII. OF SALE

CHAPTER 1. SALES IN GENERAL

PART I. RESEARCH CERTIFICATES

SUBPART A. TAX CERTIFICATES; NEW ORLEANS EXCEPTED

§2901. Payment of taxes prior to transfer of real property

Any party to an act conveying real property located in this state outside the limits of the city of New Orleans may obtain a certificate showing whether the state, parish, municipal, and levee district taxes due thereon, except those for the year in which the conveyance takes place, have been paid.

Amended by Acts 1978, No. 651, §1; Acts 2011, 1st Ex. Sess., No. 30, §1.



RS 9:2902 - Receipt or certificate of collector

§2902. Receipt or certificate of collector

Payment shall be shown by the receipt or the certificate of the officer having charge of the collection of the taxes or by the certificate of the state auditor, city controller, or other officer having charge of the accounts.



RS 9:2903 - Certificate annexed to act; evidence of payment; officer exonerated for nonpayment

§2903. Certificate annexed to act; evidence of payment; officer exonerated for nonpayment

The certificates so annexed to the act shall be conclusive evidence of the payment of all taxes therein certified to have been paid.

Amended by Acts 1978, No. 651, §1.



RS 9:2904 - Repealed by Acts 1978, No. 651, 3.

§2904. Repealed by Acts 1978, No. 651, §3.



RS 9:2921 - Payment of taxes and past due charges for local improvement assessments prior to transfer of real property

SUBPART B. TAX, LOCAL IMPROVEMENT ASSESSMENT, AND

NONALIENATION CERTIFICATES; NEW ORLEANS

§2921. Payment of taxes and past due charges for local improvement assessments prior to transfer of real property

No public officer shall execute, pass, or acknowledge any act conveying real property located within the limits of the city of New Orleans unless the state, parish, municipal, and levee district taxes due thereon and the past due charges for local improvement assessments due thereon are paid.

Acts 2011, 1st Ex. Sess., No. 30, §1.



RS 9:2922 - Receipt or certificate of collector

§2922. Receipt or certificate of collector

Payment shall be shown by the receipt or the certificate of the officer having charge of the collection of the taxes or charges or by the certificate of the state auditor, state tax collector, city controller, or other officer having charge of the accounts.



RS 9:2923 - Content of certificate

§2923. Content of certificate

When preparing a certificate as provided in R.S. 9:2922, the certifying officer shall examine and report the condition of the tax rolls for thirty years prior to January first of the year in which the certificate is applied for and in the case of local improvement assessments, for ten years prior to January first of the year and for future years during which installments for such charges may become due, reserving to the municipal corporation recourse against its collectors and deputy collectors and their bondsmen for any losses it may sustain by reason of any errors made in the certificate.

The tax certificates shall indicate whether or not the current taxes have been paid, and shall indicate for each separate year the method by which the taxes have been paid or considered paid, whether by the tax debtor, by tax sale, or by any other manner.

The municipal corporation shall fix by ordinance the price to be charged for research certificate.

Amended by Acts 1954, No. 596, §1.



RS 9:2924 - Certificate annexed to act; evidence of payment; officer exonerated for nonpayment

§2924. Certificate annexed to act; evidence of payment; officer exonerated for nonpayment

The certificates shall be annexed to the act, shall be conclusive evidence of the payment of all taxes or past due charges therein certified to have been paid, and shall exonerate the public officer from liability for nonpayment thereof.



RS 9:2925 - Assumption by transferee of taxes for current year

§2925. Assumption by transferee of taxes for current year

The taxes for the year in which the transfer takes place may be assumed by the transferee if they cannot be paid on the date the act is executed because the collecting officer is not prepared to receive them and to issue an official receipt therefor.



RS 9:2926 - Assumption by transferee of local improvement assessment charges maturing in future

§2926. Assumption by transferee of local improvement assessment charges maturing in future

Nothing contained in R.S. 9:2921 pertaining to the local improvement assessments shall prevent the execution, passing, or acknowledgment of any act conveying real property if the act contains a specific assumption of the installment charges which are to mature in the future.



RS 9:2927 - Penalty for violation; act prima facie proof

§2927. Penalty for violation; act prima facie proof

Any public officer who violates R.S. 9:2921 shall be fined not less than one hundred dollars nor more than two hundred dollars. The act offered in evidence shall be prima facie proof of the violation.



RS 9:2928 - Nonalienation certificate; penalty for violation

§2928. Nonalienation certificate; penalty for violation

No notary or sheriff of the Parish of Orleans shall pass any act conveying real property located in the Parish of Orleans without first obtaining from the register of conveyances a certificate showing that the vendor has not alienated the property. The certificate shall contain a description of the property and shall be annexed to the act.

Any notary or sheriff of the Parish of Orleans who violates this Section shall be fined not less than two hundred and fifty dollars nor more than five hundred dollars.



RS 9:2941 - CONVENTIONAL SALES

CHAPTER 2. CONVENTIONAL SALES

PART I. BOND FOR DEED CONTRACTS

§2941. "Bond for deed" defined

A bond for deed is a contract to sell real property, in which the purchase price is to be paid by the buyer to the seller in installments and in which the seller after payment of a stipulated sum agrees to deliver title to the buyer.



RS 9:2941.1 - Recordation; subsequent filings; interest prohibited; cancellation of mortgage records

§2941.1. Recordation; subsequent filings; interest prohibited; cancellation of mortgage records

A. Upon the recordation in the mortgage and conveyance records of a bond for deed contract as defined in R.S. 9:2941, any sale, contract, counterletter, lease, or mortgage executed by the bond for deed seller, and any lien, privilege, or judgment relating to or purporting to affect immovable property that has not been filed previously for registry or recorded in the mortgage records shall be subject to the rights created by the bond for deed contract.

B. Following registry of the sale by bond for deed seller to the bond for deed purchaser, his successors or assigns, any such instrument or writing that was filed in the mortgage records after the filing of the bond for deed contract shall be cancelled by the clerk of court or the recorder of mortgages upon request by affidavit of any interested party, but only insofar as it affects the property described in the bond for deed and subsequent sale, after the note holder or lien holder has been given thirty days written notice and fails to execute a release. A copy of the sale by the bond for deed seller to the bond for deed purchaser or his successors or assigns, containing relevant recordation information, shall be attached to the request.

C. The provisions of this Section shall not apply to tax sales or redemptions as provided for by R.S. 47:2171, et seq.

Acts 2006, No. 582, §1; Acts 2010, No. 386, §1.



RS 9:2942 - Unlawful to sell encumbered real property by bond for deed without guarantee to release on payment

§2942. Unlawful to sell encumbered real property by bond for deed without guarantee to release on payment

It shall be unlawful to sell by bond for deed contract, any real property which is encumbered by mortgage or privilege without first obtaining a written guarantee from the mortgage and privilege holders to release the property upon payment by the buyer of a stipulated mortgage release price, with which agreement the secured notes shall be identified. The agreement shall be recorded in the mortgage records of the parish where the property is situated before any part of the property is offered for sale under bond for deed contracts. The provisions of this Part likewise shall apply to any property offered for sale by bond for deed contract which may be subsequently mortgaged or encumbered by a privilege.



RS 9:2943 - Method of payment

§2943. Method of payment

All payments by the buyers under bond for deed contracts of property then or thereafter burdened with a mortgage or privilege, shall be made to some bank authorized to do business in this state, which shall have been designated as the escrow agent for all parties interested in the contract. The payments shall be distributed by the escrow agent between the seller and the holder of the mortgage or privilege, in such proportion as the secured obligation shall bear to the purchase price in order to insure the buyer an unencumbered title when all payments have been made as provided in the bond for deed contract.



RS 9:2944 - Timely payment of installments precludes foreclosure; change of description upon foreclosure

§2944. Timely payment of installments precludes foreclosure; change of description upon foreclosure

The payment as they fall due of all installments by buyers under bond for deed contracts, shall preclude the holder of any secured notes from foreclosure, but the failure of the buyers to make payments as they fall due, shall secure to the holder of the notes the right to foreclose when the notes become due and are unpaid. In the event of a foreclosure under such circumstances, the description as contained in the act of mortgage may be changed so as to leave unaffected those lots or tracts of land on which payments have been kept up and so as to affect and adjudicate under the foreclosure only such lots as may be in default of payments and other lots not sold under bond for deed contracts.



RS 9:2945 - Cancellation of bond for deed upon default

§2945. Cancellation of bond for deed upon default

A. If the buyer under a bond for deed contract shall fail to make the payments in accordance with its terms and conditions, the seller, at his option, may have the bond for deed cancelled by proper registry in the conveyance records, provided he has first caused the escrow agent to serve notice upon the buyer, by registered or certified mail, return receipt requested, at his last known address, that unless payment is made as provided in the bond for deed within forty-five days from the mailing date of the notice, the bond for deed shall be cancelled.

B. Where there is no mortgage or privilege existing upon the property, and the buyer shall be in default, the seller shall exercise the right of cancellation in the same manner.

C. The fee of the clerk of court for the registry of the cancellation shall not exceed the legal rate per hundred words fixed for conveyance registries.1

Acts 1999, No. 517, §1.

1As appears in enrolled bill.



RS 9:2946 - Unlawful to require mortgage notes when property encumbered; act of sale

§2946. Unlawful to require mortgage notes when property encumbered; act of sale

It shall be unlawful for any seller in a bond for deed contract to require promissory notes to represent the purchase price or any portion thereof, if the property should be encumbered with a mortgage or privilege. Upon the payment to the escrow agent of the sum necessary to release the property, the seller shall execute a deed to the buyer and may then exact one or more mortgage notes to represent any portion of the unpaid purchase price. Should the property not be encumbered with a mortgage or privilege, and a note has been executed to represent all or a part of the price under the bond for deed contract, when the buyer shall become entitled to demand a deed, the seller shall execute an authentic sale and the notary passing it shall require the production of the note or notes and shall cancel them at the time of passing the sale.



RS 9:2947 - Penalty for violations

§2947. Penalty for violations

Any person who sells by bond for deed contract any real property encumbered by mortgage or privilege without first obtaining and recording the guarantee required by R.S. 9:2942, shall be fined not more than one thousand dollars, or imprisoned for not more than six months, or both.

Any seller in a bond for deed contract of property encumbered with a mortgage or privilege, who requires promissory notes to represent the purchase price or any portion thereof, shall be fined not more than one thousand dollars, or imprisoned for not more than six months, or both.



RS 9:2948 - Bond for deed buyer deemed owner for purposes of homestead exemption

§2948. Bond for deed buyer deemed owner for purposes of homestead exemption

Notwithstanding any other provisions of law to the contrary, the buyer under a bond for deed contract shall be deemed, for purposes of the homestead exemption only, to own any immovable property he has purchased and is occupying under bond for deed, and may be eligible for the homestead exemption provided in Article VII, Section 20(A) of the Constitution of Louisiana if otherwise qualified. The buyer under a bond for deed contract shall apply for the homestead exemption each year.

Acts 1993, No. 1030, §1.



RS 9:2949 - Blank - See C.C. Art. 477(B)]

§2949. [Blank - See C.C. Art. 477(B)]



RS 9:2961 - Limited availability of revocatory action

PART II. SALES OF MOTOR VEHICLE DEALERSHIPS

§2961. Limited availability of revocatory action

A. A revocatory action may not be brought in connection with the sale of a motor vehicle dealership if the requirements of this Part are met.

B. The transferor and the transferee shall, at least ten days before the completion of any such transfer or the payment of any consideration therefor, make a full and detailed inventory showing the quantity and, so far as possible with the exercise of reasonable diligence, the cost price to the transferor of each article to be included in the sale.

C. The transferee shall demand of and receive from the transferor, or if the transferor be a corporation, then from the president, vice president, secretary, or managing agent thereof, a written statement, sworn to substantially as hereinafter provided, of the names and addresses of all of the creditors of the transferor to whom the transferor may be indebted, together with the amount of indebtedness due and owing, and to become due and owing by the transferor to each of the creditors. The transferor shall furnish to the transferee such statement, which shall be verified by an oath to the following effect: State of Louisiana Parish of

Before me __________personally appeared ________(transferor or agent) who, being by me first duly sworn upon his oath, deposed and said that the foregoing statement contains the names of all the creditors of _______(name of transferor), together with their addresses, and that the amount set opposite each of their respective names is the amount now due and owing and which shall become due and owing by _________(transferor) to such creditors, and that there are not creditors holding claims due or which shall become due for or on account of goods, wares, merchandise, or fixtures, or equipment used or to be used in the display, manufacture, care, or delivery of any goods, wares, or merchandise, including movable store and office fixtures, vehicles, or other goods and chattels of the transferor's business purchased upon credit or on account of money borrowed to carry on the business of which the property is a part other than as set forth in said statement, and that the facts set out in this affidavit are within the personal knowledge of the affiant.

_____________________________

Sworn and subscribed to before me

this ___________day of_______, 19___.

_____________________________

Title of officer taking oath

D. The transferee shall, at least ten days before the completion of the transfer or the payment of any consideration therefor, notify personally, by registered mail, or by certified mail, every creditor listed or of whom he has knowledge or can, with reasonable diligence, acquire knowledge, of the time set for the transfer of the property and a copy of the statement of creditors. The transferee shall at least seven days before the completion of the transfer advertise in the official journal of the parish where the motor vehicle dealership is located giving the date, place, and time of the sale. Any creditor whose name has been omitted from the statement may give written notice of his claim to the transferee and shall thereafter be entitled to share equally with the other creditors entitled to the benefits of this Part as to the proceeds of such sale or transfer as are then held by the transferee.

E. No provision of this Part shall be construed as in any way compromising the rights of secured creditors, validly acquired, and their respective rankings as opposed to unsecured creditors, as it relates to their claims against the proceeds of a sale or transfer conducted in conformity with the Part.

F. A buyer of an automobile dealership who complies with the requirements of this Part shall be deemed to have acquired clear title to all of the assets of the acquired dealership, once the proceeds of the sale have been distributed in conformity with the requirements and provisions of this Part.

Acts 1992, No. 961, §1.



RS 9:2962 - REPEALED BY ACTS 1991, NO. 377, 8, EFF. JAN. 1, 1992.

§2962. REPEALED BY ACTS 1991, NO. 377, §8, EFF. JAN. 1, 1992.



RS 9:2963 - REPEALED BY ACTS 1991, NO. 377, 8, EFF. JAN. 1, 1992.

§2963. REPEALED BY ACTS 1991, NO. 377, §8, EFF. JAN. 1, 1992.



RS 9:2964 - REPEALED BY ACTS 1991, NO. 377, 8, EFF. JAN. 1, 1992.

§2964. REPEALED BY ACTS 1991, NO. 377, §8, EFF. JAN. 1, 1992.



RS 9:2965 - REPEALED BY ACTS 1991, NO. 377, 8, EFF. JAN. 1, 1992.

§2965. REPEALED BY ACTS 1991, NO. 377, §8, EFF. JAN. 1, 1992.



RS 9:2966 - REPEALED BY ACTS 1991, NO. 377, 8, EFF. JAN. 1, 1992.

§2966. REPEALED BY ACTS 1991, NO. 377, §8, EFF. JAN. 1, 1992.



RS 9:2967 - REPEALED BY ACTS 1991, NO. 377, 8, EFF. JAN. 1, 1992.

§2967. REPEALED BY ACTS 1991, NO. 377, §8, EFF. JAN. 1, 1992.



RS 9:2968 - REPEALED BY ACTS 1991, NO. 377, 8, EFF. JAN. 1, 1992.

§2968. REPEALED BY ACTS 1991, NO. 377, §8, EFF. JAN. 1, 1992.



RS 9:2971 - Presumption of grant of all interest; exceptions

PART III. TRANSFER OF LANDS FRONTING WATERWAYS,

HIGHWAYS, ETC.

§2971. Presumption of grant of all interest; exceptions

It shall be conclusively presumed that any transfer, conveyance, surface lease, mineral lease, mortgage or any other contract, or grant affecting land described as fronting on or bounded by, or as described pursuant to a survey or using a metes and bounds description that shows that it actually fronts on or is bounded by a waterway, canal, highway, road, street, alley, railroad, or other right-of-way, shall be held, deemed and construed to include all of grantor's interest in and under such waterway, canal, highway, road, street, alley, railroad, or other right-of-way, whatever that interest may be, in the absence of any express provision therein particularly excluding the same therefrom; provided, that where the grantor at the time of the transfer or other grant holds as owner the title to the fee of the land situated on both sides thereof and makes a transfer or other grant affecting the land situated on only one side thereof, it shall then be conclusively presumed, in the absence of any express provision therein particularly excluding the same therefrom, that the transfer or other such grant thereof shall include the grantor's interest to the center of such waterway, canal, highway, road, street, alley, railroad, or other right-of-way; provided further, however, that no then existing valid right-of-way upon, across or over said property so transferred or conveyed or so presumed to be conveyed and no warranties with respect thereto shall be in any manner or to any extent impaired, prejudiced, or otherwise affected by any of the terms and provisions of this Part or because of the failure of such grantor or transferor to therein make special reference to such right-of-way or to include or exclude same therefrom.

Acts 1956, No. 555, §1; Acts 2003, No. 723, §1.



RS 9:2972 - Nature of Part

§2972. Nature of Part

This Part is remedial and is for the benefit of all persons heretofore as well as hereafter acquiring by or under such a transfer or other grant affecting such property, without express exception or reference in the description of such land, rights of way or other property therein set forth.

Acts 1956, No. 555, §2.



RS 9:2973 - Preservation of rights

§2973. Preservation of rights

Any person who has made a transfer or other grant affecting land so described, their heirs or assigns, whose rights may be affected hereby, shall have a period of one year from August 1, 1956, within which to preserve and protect such rights, by: (a) filing suit in each parish where such land is situated, asserting such rights, or (b) by recording a notarized declaration asserting such rights in the conveyance records of each parish where such land is situated within such one year period; and in case neither said method of preserving such rights is followed within one year from August 1, 1956, said rights shall be forever barred.

Acts 1956, No. 555, §3.



RS 9:2981 - Presumption of grant of interest in abandoned road

PART IV. TRANSFER OF LANDS ABUTTING ABANDONED

ROADS, STREETS OR ALLEYS

§2981. Presumption of grant of interest in abandoned road

It shall be conclusively presumed that any transfer, grant, sale or mortgage of land and property abutting or contiguous to an abandoned road, street or alley, the dedication of which has been revoked, shall be held, deemed and construed to include all of grantor's or mortgagor's interest in and to said abandoned road, street, or alley, in the absence of any express provision therein particularly excluding the abandoned property therefrom; provided further, however, that no then existing valid servitude or rights of third parties in or on the abandoned property shall be in any manner or to any extent impaired, prejudiced, or otherwise affected by any of the terms and provisions of this Part.

Acts 1958, No. 528, §1.



RS 9:2982 - Part remedial

§2982. Part remedial

This Part is remedial and is for the benefit of all persons heretofore as well as hereafter acquiring, or holding mortgages, affecting such property, without express exception or reference to the abandoned road, street, or alley in the description of the property set forth in the instrument of sale, transfer, or mortgage.

Acts 1958, No. 528, §2.



RS 9:2983 - Preservation of rights

§2983. Preservation of rights

Any person who has made a transfer, grant, sale or mortgage affecting land so described, their heirs or assigns, whose rights may be affected hereby, shall have a period of one year from July 30, 1958 within which to preserve and protect such rights, by (1) filing suit in each parish where such land is situated, asserting such rights, or (2) by recording a notarized declaration asserting such rights in the conveyance records of each parish where such land is situated within such one year period; and in case neither said method of preserving such rights is followed within one year from July 30, 1958, said rights shall be forever barred.

Acts 1958, No. 528, §3.



RS 9:2984 - Construction

§2984. Construction

Nothing in this Part shall be construed to conflict with, affect, or repeal any of the provisions of Act 555 of 1956 and incorporated as R.S. 9:2971, 2972 and 2973.

Acts 1958, No. 528, §5.



RS 9:2989 - Dual contracts; definition; violations; penalties

PART V. DUAL OR FRAUDULENT CONTRACTS

§2989. Dual contracts; definition; violations; penalties

A. As used in this Part the term "dual contracts" means two written contracts entered into between identical contracting parties in identical capacities concerning the same parcel of real property, one of which states the true and actual purchase price and one of which states a purchase price in excess of the true and actual purchase price and is used as an inducement for mortgage investors to make a loan commitment on such real property in reliance upon the stated inflated value.

B. A fraudulent instrument is any paper, document or other form in writing that is intentionally used as a subterfuge or device to induce the making of a loan or the extension of credit as a part of a transaction whereby either the title to real property is transferred or valuable improvements are placed on real property in this state, whether for the benefit of the inducer or another.

C. No person, firm or corporation, or any agent or employee of any such firm or corporation shall, with intent to defraud:

(1) Make or issue a dual contract for the purchase of real property, or

(2) Substitute one instrument in writing for another and by such means cause the making of a loan or the extension of credit, with respect to transactions whereby either the title to real property is transferred or valuable improvements are placed on real property in this state, whether for the benefit of the inducer or another;

(3) Induce by any fraudulent instrument in writing the making of a loan or the extension of credit as a part of a transaction whereby either the title to real property is transferred or valuable improvements are placed on real property in this state, whether for the benefit of the inducer or another.

D. Whoever violates any provision of this Subsection shall be fined not more than one thousand dollars. For the second and all following violations the penalty shall be a fine of not less than one thousand dollars nor more than five thousand dollars.

E. Anything contained herein to the contrary notwithstanding, the provisions of this section shall not apply to loans made by mortgage investors who rely on an independent appraisal of the property in granting such loan.

Added by Acts 1968, No. 415, §1.



RS 9:2991.1 - Title

PART VI. SALE OF MINERAL RIGHTS BY MAIL SOLICITATION

§2991.1. Title

This Part shall be known and may be cited as the "Sale of Mineral Rights by Mail Solicitation Act".

Acts 2016, No. 179, §1, eff. May 19, 2016.



RS 9:2991.2 - Sale of mineral rights by mail solicitation defined

§2991.2. Sale of mineral rights by mail solicitation defined

For purposes of this Part, a sale of mineral rights by mail solicitation is the creation or transfer of a mineral servitude or mineral royalty, or the granting of an option, right of first refusal, or contract to create or to transfer a mineral servitude or mineral royalty, that is contracted pursuant to an offer that is received by the transferor through the mail or by common carrier and is accompanied by any form of payment. As used in this Part, the term "mineral rights" does not include a mineral lease.

Acts 2016, No. 179, §1, eff. May 19, 2016.



RS 9:2991.3 - Exclusion of contracts initiated through personal contact

§2991.3. Exclusion of contracts initiated through personal contact

This Part does not apply to a sale of mineral rights by mail solicitation contracted subsequent to a prior personal contact that included a meaningful exchange between the transferor and the transferee.

Acts 2016, No. 179, §1, eff. May 19, 2016.



RS 9:2991.4 - Form

§2991.4. Form

A sale of mineral rights by mail solicitation shall be made by authentic act or by act under private signature signed by the transferor. The acceptance of any form of payment by the transferor or any action whereby the transferor otherwise manifests assent to the sale shall not satisfy the requirement of the transferor's signature.

Acts 2016, No. 179, §1, eff. May 19, 2016.



RS 9:2991.5 - Required disclosure; form notice of rescission

§2991.5. Required disclosure; form notice of rescission

An instrument evidencing a sale of mineral rights by mail solicitation shall contain on the first page, under the caption "The Seller's Right to Cancel", the following disclosure, or one substantially similar, in conspicuous and legible type that is not smaller than fourteen-point font and is in contrast by typography, layout, or color with any other printing on the instrument, with all relevant information provided by the transferee:

"THIS IS A [SALE] [CONTRACT REQUIRING THE SALE] OF YOUR VALUABLE MINERAL RIGHTS. If you sign and return this agreement, you may cancel it by mailing a notice to the buyer. You may use any written statement that indicates your intention to cancel, or you may sign and return the notice provided below.

Your notice must be mailed, no later than 60 days after you signed the agreement, to the following: [insert name and mailing address of the transferee]. Within 60 days after mailing your notice, you must return any payment you have received from the buyer, and the buyer must return your mineral rights and any royalties and other payments received since the sale. You may lose important rights if you do not file your notice in the conveyance records of the parish where the property is located within 90 days after this agreement is filed in the conveyance records.

NOTICE OF CANCELLATION

I, [insert name of transferor], wish to cancel the sale or contract requiring the sale of my mineral rights to [insert name of transferee]. The affected mineral rights are all mineral rights that I transferred to the transferee in the following lands: [insert legal description of land].

_________________________                      ______________________

Transferor's SignatureDate"

Acts 2016, No. 179, §1, eff. May 19, 2016.



RS 9:2991.6 - Right to rescind; time for rescission

§2991.6. Right to rescind; time for rescission

A. When an instrument evidencing a sale of mineral rights by mail solicitation contains the disclosure required by this Part, the transferor may rescind the agreement within a period of sixty days after the date on which the transferor signs it.

B. When an instrument evidencing a sale of mineral rights by mail solicitation does not contain the disclosure required by this Part, the transferor may rescind the agreement within a peremptive period of three years after the date on which the transferor signs it.

C. The timely rescission of a sale of mineral rights by mail solicitation that is an option, right of first refusal, or contract to sell also rescinds any act of transfer subsequently executed pursuant to such contract.

Acts 2016, No. 179, §1, eff. May 19, 2016.



RS 9:2991.7 - Rescission; method of making; effects as to third persons

§2991.7. Rescission; method of making; effects as to third persons

A. Rescission of a sale of mineral rights by mail solicitation must be made by written notice to the transferee and is effective between the parties when the notice of rescission is transmitted.

B. If the instrument evidencing a sale of mineral rights by mail solicitation contains the disclosure required by this Part, a third person acquiring an interest in mineral rights from the transferee is subject to the effect of a notice of rescission filed within ninety days after the date of the filing of the instrument. In all other cases, rescission may not impair the rights of any third person who acquired an interest in the mineral rights prior to the time that the notice of rescission was filed for registry.

C. A notice of rescission is without effect as to third persons unless it contains the name of the transferee and the transferor.

Acts 2016, No. 179, §1, eff. May 19, 2016.



RS 9:2991.8 - Rescission; parties obligated to make payments

§2991.8. Rescission; parties obligated to make payments

Rescission shall not be effective against a party obligated to make or in fact making royalty or other payments until sixty days after that party is furnished with a certified copy of the notice of rescission.

Acts 2016, No. 179, §1, eff. May 19, 2016.



RS 9:2991.9 - Effects of rescission

§2991.9. Effects of rescission

A. A transferor who exercises the right to rescind under this Part shall return to the transferee within sixty days after rescission any payments made by the transferee. A transferor's failure to return such payments gives rise to a cause of action for return of the payments but does not prevent rescission.

B. A transferee against whom the right to rescind is exercised under this Part shall pay to the transferor within sixty days after rescission any royalties and other payments received by the transferee plus interest on those royalties and other payments from the date received by the transferee.

C. When an instrument evidencing a sale of mineral rights by mail solicitation does not contain the disclosure required by this Part, a transferee against whom the right to rescind is exercised shall be liable for attorney fees and court costs. In such a case, in addition to restoring any royalties or other payments due to the transferor, a court may further award as damages an amount up to twice the sum of royalties and other payments received by the transferee.

Acts 2016, No. 179, §1, eff. May 19, 2016.



RS 9:2991.10 - Prohibited terms

§2991.10. Prohibited terms

The following provisions, if included in or accompanying an instrument evidencing a sale of mineral rights by mail solicitation, are absolutely null:

(1) A provision requiring the agreement to be governed or interpreted by the laws of another jurisdiction or requiring a suit to be brought in a forum or jurisdiction outside of this state.

(2) A provision stipulating any venue to the extent inconsistent with the applicable provisions of the Code of Civil Procedure.

(3) A provision requiring the transferor to indemnify the transferee for any loss related to the transferor's right to rescind.

(4) A provision authorizing the transferee to act as a mandatary of the transferor.

(5) A provision that excludes, limits, waives, or otherwise modifies the obligations of the transferee described in this Part.

Acts 2016, No. 179, §1, eff. May 19, 2016.



RS 9:2991.11 - Reservation

§2991.11. Reservation

Nothing in this Part shall be construed to limit any other remedies or grounds for rescission provided by law.

Acts 2016, No. 179, §1, eff. May 19, 2016.



RS 9:3001 - JUDICIAL SALES

CHAPTER 3. JUDICIAL SALES

PART I. IN GENERAL

§3001. Persons authorized to make judicial sales

Judicial sales may be made by the sheriff, by an auctioneer of the parish or city in which the sale is to be made, or by the legal representative of the succession, minor, interdict, or insolvent property owner. In cases where the sale is not to be made by the legal representative, the judge ordering the sale shall direct that it be made by an auctioneer who has been agreed upon by the parties, or if the parties do not agree, by the sheriff or an auctioneer designated by the judge.



RS 9:3002 - Sales on credit; notes; security

§3002. Sales on credit; notes; security

The sheriff, or other person making sales of succession property on credit terms, shall be authorized to receive for the price the notes of the purchasers, and identify them by description in the adjudication. The security on the notes shall in all cases be approved by the vendor or the party representing him.



RS 9:3003 - Notes or bonds to be identified with sales

§3003. Notes or bonds to be identified with sales

On the registering of proces verbals of sales in the office of the recorder or register of conveyances of the parish where the property so adjudicated may be situated, the recorder or register shall be authorized to identify with the sales the notes or bonds received, by his paraph, in order that he may cancel the mortgage when they shall have been paid.



RS 9:3051 - ASSIGNMENT OR TRANSFER OF CREDITS OR

CHAPTER 4. ASSIGNMENT OR TRANSFER OF CREDITS OR

OTHER INCORPOREAL RIGHTS

PART I. IN GENERAL

§3051. Transfer of claims for collection

When several parties have claims against the same defendant or defendants, arising out of a common transaction, such as claims of laborers for their wages, they, or any of them, may transfer their claims to any person or persons for collection by suit or otherwise. The transfer need not be supported by a valuable consideration but it shall be sufficient that it be in writing.



RS 9:3101 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

PART II. LOUISIANA ASSIGNMENT OF ACCOUNTS

RECEIVABLE ACT

§3101. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:3102 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§3102. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:3103 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§3103. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:3104 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§3104. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:3105 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§3105. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:3106 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§3106. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:3107 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§3107. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:3108 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§3108. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:3109 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§3109. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:3110 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§3110. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:3111 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§3111. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:3112 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§3112. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:3121 - Crop financing; assignment of interest by agricultural producer

PART III. ASSIGNMENT OF PROCEEDS OF CROP FINANCING

§3121. Crop financing; assignment of interest by agricultural producer

A. When an agricultural producer, as defined in R.S. 3:3402, obtains financing for the production of a crop, and the total amount of the proceeds of that financing has not been disbursed, the agricultural producer may assign his interest in the undisbursed proceeds of financing for the current crop year to one or more vendors of supplies, materials, or services used in the production or processing of that crop in that crop year. The vendor to whom the assignment is made shall notify the lending institution of the existence of the assignment. The notice shall be transmitted by certified mail, return receipt requested, or by actual delivery receipted for by the lending institution. Upon receipt of the notice, the lending institution shall make any future payments of the undisbursed proceeds jointly, or payable jointly, to the agricultural producer and the vendor until the total amount of the assignment has been paid by such joint payments.

B. The notice of assignment shall contain the following information:

(1) The name and address of the agricultural producer.

(2) The name and address of the lending institution.

(3) The total amount of the proceeds which are assigned.

(4) A description of the crop or crops and the location thereof as furnished to the vendor by the agricultural producer.

(5) The types and amounts of supplies, materials, or services purchased.

(6) The date on which the supplies, materials, or services were purchased.

(7) A copy of the invoice or purchase order for the supplies, materials, or services.

(8) A copy of the contract of assignment.

C. No assignment shall be made for less than one thousand dollars.

D. If the agricultural producer makes multiple assignments, the assignments shall rank in the order they are received by the lending institution.

E. The vendor may terminate an assignment by written instrument transmitted by certified mail, return receipt requested, or by actual delivery receipted for by the lending institution.

F. The assignment shall not abridge or affect any right of offset or compensation which the lending institution may have with respect to any undisbursed proceeds.

G. No lending institution shall incur any liability as a result of compliance with the provisions of this Section.

Acts 1986, No. 233, §1.



RS 9:3131 - Legislative intent

CHAPTER 4-A. CORPOREAL IMMOVABLES

§3131. Legislative intent

The legislature finds and declares that the public policy of this state favors the marketability of immovables and the transferability of interests in immovables free of title defects or unreasonable restraints on alienation. The legislature further finds and declares that private transfer fee obligations violate this public policy by impairing the marketability and transferability of immovables and by constituting an unreasonable restraint on alienation regardless of the duration of the obligation to pay a private transfer fee, the amount of a private transfer fee, or the method by which any private transfer fee is created or imposed. Thus, the legislature finds and declares that a private transfer fee obligation shall not create real rights and shall not be binding on subsequent owners of immovables or other third parties, whether or not evidenced by a recorded instrument.

Acts 2010, No. 938, §1, eff. July 2, 2010.



RS 9:3132 - Definitions

§3132. Definitions

As used in this Chapter:

(1) "Private transfer fee" means a fee or charge required by a private transfer fee obligation and payable upon the transfer of an interest in an immovable, or payable for the right to make or accept such transfer, regardless of whether the fee or charge is a fixed amount or is determined as a percentage of the value of the immovable, the purchase price, or other consideration given for the transfer. "Private transfer fee" shall not include the following:

(a) Any consideration payable by the buyer to the seller for the interest in the immovable being transferred, including any subsequent additional consideration for the immovable payable by the buyer based upon any subsequent appreciation, development, or sale of the immovable, provided such additional consideration is payable on a one-time basis only and the obligation to make such payment does not bind successors in title to the immovable.

(b) Any commission payable to a licensed real estate broker for the transfer of an immovable pursuant to an agreement between the broker and the seller or the buyer, including any subsequent additional commission for that transfer payable by the seller or the buyer based upon any subsequent appreciation, development, or sale of the immovable.

(c) Any interest, charges, fees, or other amounts payable by a borrower to a lender pursuant to a loan secured by a mortgage against an immovable, including but not limited to any fee payable to the lender for consenting to an assumption of the loan or a transfer of the immovable subject to the mortgage, any fees or charges payable to the lender for estoppel letters or certificates, and any shared appreciation interest or profit participation or other consideration payable to the lender in connection with the loan.

(d) Any rent, reimbursement, charge, fee, or other amount payable by a lessee to a lessor under a lease, including but not limited to any fee payable to the lessor for consenting to an assignment, subletting, encumbrance, or transfer of the lease.

(e) Any consideration payable to the holder of an option to purchase an interest in an immovable or the holder of a right of first refusal or first offer to purchase an interest in an immovable for waiving, releasing, or not exercising the option or right upon the transfer of the immovable to another person.

(f) Any tax, fee, charge, assessment, fine, or other amount payable to or imposed by a governmental authority.

(g) Any fee, charge, assessment, fine, or other amount authorized under Louisiana Condominium Act, R.S. 9:1121.101 et seq.; the Louisiana Timesharing Act, R.S. 9:1131.1 et seq.; or the Louisiana Homeowners Association Act, R.S. 9:1141.1 et seq.

(2) "Private transfer fee obligation" means any obligation arising under any recorded or unrecorded declaration or agreement, whether or not purporting to create a servitude, building restriction or other real right, to pay a private transfer fee to a party to the declaration or agreement, or his successors or assigns, or a third person upon a subsequent transfer of an interest in the immovable.

(3) "Transfer" means the sale, donation, conveyance, assignment, inheritance, or other transfer of an ownership interest in an immovable located in this state.

Acts 2010, No. 938, §1, eff. July 2, 2010.



RS 9:3133 - Private transfer fee; prohibition

§3133. Private transfer fee; prohibition

A private transfer fee obligation does not constitute a real right and is not effective or enforceable against third persons, whether or not the declaration or agreement under which it arises is recorded.

Acts 2010, No. 938, §1, eff. July 2, 2010.



RS 9:3134 - Violations; liability

§3134. Violations; liability

Any natural or juridical person who records or enters into an agreement imposing a private transfer fee obligation in their favor after July 2, 2010, shall be liable for:

(1) Any and all damages resulting from the imposition of the transfer fee obligation on a transfer of an interest in an immovable, including without limitation the amount of any transfer fee paid by a party to the transfer.

(2) All attorney fees, expenses, and costs incurred by a party to the transfer or mortgagee of the immovable to recover any transfer fee paid or in connection with an action to quiet title or to declare the private transfer fee unenforceable. Where a mandatary acts on behalf of a principal to record or enforce a private transfer fee obligation, both the principal and the mandatary shall be solidarily liable.

Acts 2010, No. 938, §1, eff. July 2, 2010.



RS 9:3135 - Disclosure

§3135. Disclosure

A seller of an immovable shall furnish to any purchaser a written statement disclosing the existence of any private transfer fee obligation. This written statement shall include a description of the private transfer fee obligation and include a statement that private transfer fee obligations are subject to certain prohibitions under this Chapter.

Acts 2010, No. 938, §1, eff. July 2, 2010.



RS 9:3136 - Existing transfer fee obligations; notice requirements

§3136. Existing transfer fee obligations; notice requirements

A. For a private transfer fee obligation imposed prior to July 2, 2010, the person entitled to receive the fee shall record, prior to December 31, 2010, a separate document in the conveyance records of the parish in which the immovable is located that contains all of the following:

(1) A title labeling the document as "Notice of Private Transfer Fee Obligation" in at least fourteen-point boldface type.

(2) The amount, if the fee is a flat amount, or the percentage of the sales price constituting the cost of the transfer fee, or such other basis by which the transfer fee is to be calculated.

(3) If the immovable includes a residential use, actual dollar-cost.

(4) The date or circumstances under which the private transfer fee obligation expires, if any.

(5) The purpose for which the funds from the private transfer fee obligation will be used.

(6) The name of the person or entity to which funds are to be paid and specific contact information regarding where the funds are to be sent.

(7) The acknowledged signature of the person filing the notice.

(8) The legal description of the immovable purportedly burdened by the private transfer fee obligation and the name of the current owner of the immovable.

B. The person or entity to which the transfer fee is to be paid may file an amendment to the notice of transfer fee containing new contact information, but such amendment shall contain the recording information of the notice of transfer fee which it amends and the legal description of the immovable burdened by the private transfer fee obligation.

C. In the absence of timely compliance with Subsection A of this Section, any effect that private transfer fee obligations might otherwise have had against third persons shall cease and shall not be susceptible of revival by a later filing.

D. If the payee fails to provide a written statement of the transfer fee payable within thirty days of the date of a written request for the same sent to the address shown in the notice of transfer fee, then the seller, on recording of the affidavit required under Subsection E of this Section, may convey any interest in the immovable to any buyer without payment of the transfer fee and shall not be subject to any further obligations under the private transfer fee obligation. In such event, the immovable shall be conveyed free and clear of the transfer fee and private transfer fee obligation.

E. An affidavit stating the facts enumerated under Subsection F of this Section shall be recorded in the conveyance records of the parish in which the immovable is located. An affidavit filed under this Subsection shall state that the affiant has actual knowledge of, and is competent to testify to, the facts in the affidavit and shall include the legal description of the immovable burdened by the private transfer fee obligation, the name of the person or entity appearing by the record to be the owner of such corporeal immovable at the time of the signing of such affidavit, and a reference to the instrument of record containing the private transfer fee obligation.

F. When recorded, an affidavit, as described in Subsection E of this Section, shall constitute prima facie evidence that:

(1) A request for the written statement of the transfer fee payable in order to obtain a release of the fee imposed by the private transfer fee obligation was sent to the address shown in the notification.

(2) The person or entity listed on the notice of transfer fee failed to provide the written statement of the transfer fee payable within thirty days of the date of the notice sent to the address shown in the notification.

G. This Section shall apply only to private transfer fee obligations arising under a declaration or agreement entered into prior to July 2, 2010, whether or not recorded; however, neither the provisions of this Section nor compliance by any person with its requirements shall be construed to validate or authorize private transfer fee obligations that were purportedly created prior to July 2, 2010, or to make such private transfer restrictions enforceable against third persons.

Acts 2010, No. 938, §1, eff. July 2, 2010.



RS 9:3137.1 - Short title

CHAPTER 4-B. LOUISIANA EXCHANGE SALE OF RECEIVABLES ACT

§3137.1. Short title

This Part shall be known and may be cited as the "Louisiana Exchange Sale of Receivables Act".

Acts 2010, No. 958, §1, eff. July 6, 2010.



RS 9:3137.2 - Legislative intent

§3137.2. Legislative intent

A. It is the intent of the legislature to encourage and promote businesses to offer sellers the ability to sell their receivables to qualified buyers over electronic and other types of exchanges located in this state, thereby availing themselves of Louisiana civil law principles not found in common law jurisdictions, and further availing themselves of the true sale provisions of this Part and R.S. 10:9-109(e).

B. The legislature declares the following actions to be the public policy of this state.

(1) All sales of receivables over exchanges located in Louisiana shall be subject to Louisiana law, and specifically subject to this Part and to R.S. 10:9-109(e).

(2) Such sales shall result in true sales for all purposes and not be limited to a bankruptcy context.

(3) Such sales shall not be subject to recharacterization as a simulated sale or as a loan, extension of credit, or other credit accommodation by the buyer to the seller, notwithstanding that the seller may be obligated to repurchase the receivable, or the buyer may have other recourse against the seller, if the receivable is not timely paid, and further notwithstanding that the seller may be entitled to receive a portion of the collection proceeds.

C. This Part and R.S. 10:9-109(e) specifically reject common law legal theories under which recourse sales of receivables have been recharacterized as loans or credit accommodations, as being contrary to Louisiana civil law principles that apply to sales of receivables over exchanges located in this state.

Acts 2010, No. 958, §1, eff. July 6, 2010.



RS 9:3137.3 - Definitions

§3137.3. Definitions

A. For the purposes of this Part, the following terms shall have the following meanings unless the context clearly indicates otherwise.

(1) "Buyer" means the person buying a receivable over an exchange located in this state.

(2) "Collection proceeds" means any amounts received or otherwise collected from the person owing the receivable, including the account debtor or a guarantor of the payment obligation.

(3) "Consummate" means to complete all agreements, steps and actions necessary for a sale of receivables to be deemed to be complete under Louisiana law, with ownership of the purchased receivable passing from the seller to the buyer.

(4) "Exchange" means an electronic or other marketplace over which sellers may offer and sell their receivables to qualified buyers.

(5) "Operational employees" means and refers to employees whose work responsibilities are primarily devoted to performing operations-related functions related to the exchange and persons transacting business over the exchange, as compared to employees whose primary work responsibilities are devoted to managerial, marketing, sales, internal accounting and other non-operational functions.

(6) "Receivable" means an account, general intangible, payment intangible, chattel paper or instrument as defined under the UCC. Receivables shall also include third-party payment obligations that are not subject to the UCC. Receivables shall not be limited to United States domestic payment obligations, and shall include receivables owed by non-United States persons and entities as well as receivables originating out of non-United States transactions.

(7) "Seller" means the person offering a receivable for sale over an exchange located in this state.

(8) "True sale" means a consummated sale of all rights, title and interests that the seller may have in a receivable sold over an exchange located in this state, with the buyer acquiring all of the seller's rights and interests, and with the seller not retaining a legal or equitable interest in the receivables sold.

(9) "UCC" means the Uniform Commercial Code of any state and the comparable laws of foreign non-United States jurisdictions. In Louisiana, "UCC" means and refers to Chapter 9 of the Louisiana Uniform Commercial Code, R.S. 10:9-101, et seq.

B. All terms used, but not defined in this Part, shall have the meanings found in the UCC, the Louisiana Revised Statutes of 1950, and the Civil Code.

Acts 2010, No. 958, §1, eff. July 6, 2010.



RS 9:3137.4 - Scope

§3137.4. Scope

A. This Part shall apply to all sales of receivables over exchanges located in this state irrespective of whether the buyer or the seller of the receivable is a Louisiana resident, business organization or other entity, provided that the buyer and the seller contractually agree that such sales shall be deemed to be consummated in Louisiana subject to Louisiana law, and contractually agree that the sales of receivables result in true sales for all purposes.

B. An exchange shall be conclusively deemed to be located in this state when the exchange is owned and operated by a Louisiana business organization having fifty percent or more of its operational employees located in this state, and such Louisiana business organization declares in an affidavit filed in the conveyance office of the parish in which the organization has its principal place of business, that the affiant maintains its principal place of business in that parish. An exchange owner or operator located in this state may have additional sales and other offices, as well as managerial, sales, marketing, accounting and other operational and non-operational employees located in other jurisdictions, so long as the company has fifty percent or more of its operational employees in Louisiana. In the case of an electronic exchange conducting exchange business over the Internet or other electronic media, the servers and electronic interchanges of the company need not be physically located in Louisiana.

Acts 2010, No. 958, §1, eff. July 6, 2010.



RS 9:3137.5 - True sales of receivables; not subject to recharacterization; simulation articles not applicable

§3137.5. True sales of receivables; not subject to recharacterization; simulation articles not applicable

A. All sales of receivables over exchanges subject to the scope of this Part as provided by R.S. 9:3137.4(A) shall conclusively result in consummated true sales for all purposes, and not be limited to a bankruptcy context, with the buyer acquiring all of the seller's rights, title and interests in and to the traded receivables and the collection proceeds thereof, and with the seller retaining no vestiges of legal or equitable interest in the receivables sold.

B. As true sales, sales of receivables over exchanges located in this state shall not be subject to recharacterization as loans, extensions of credit, or other credit accommodations by the seller to the buyer, notwithstanding that the seller may be obligated to repurchase the receivable, or the buyer may otherwise have recourse against the seller if the receivable is not paid when due, and further notwithstanding that the seller may be entitled to receive a portion of the collection proceeds. Furthermore, sales of receivables over exchanges located in this state shall not be construed, under any circumstance, to be a simulated sale under the simulation articles of the Civil Code.

C.(1) The seller's written agreement in the underlying documents that the seller absolutely, unconditionally, and irrevocably intends that sales of the seller's receivables over an exchange located in this state result in true sales of such receivables for all purposes, shall be definitive and binding on the seller, and may not be subsequently disavowed or refuted by any of the following persons:

(a) The seller.

(b) The seller's successors or assigns, or any person acquiring rights from or through the seller, including the buyer.

(c) Past and future owners, directors, officers, employees, agents, representatives and attorneys of the seller, or of its successors or assigns, or any person acquiring rights from or through the seller.

(d) The account debtor or any other person obligated to pay the receivable.

(e) All other third persons.

(2) Any person, including anyone listed in Paragraph (1) of this Subsection, attempting to recharacterize a sale of a receivable over an exchange located in this state as anything other than a true sale under Louisiana law, shall be personally liable and obligated by operation of law to reimburse the buyer and the buyer's agents for attorney fees, court costs, arbitration costs, expert fees, and out-of-pocket expenses, including but not limited to travel expenses, expended in defense of the status of such sale as a true sale under Louisiana law.

Acts 2010, No. 958, §1, eff. July 6, 2010.



RS 9:3137.6 - Binding effectiveness of Louisiana law

§3137.6. Binding effectiveness of Louisiana law

A. Louisiana law, and specifically this Part and R.S. 10:9-109(e), shall apply to all sales of receivables over exchanges located in this state irrespective of the domicile or other location of the buyer or the seller.

B.(1) The seller's written agreement and choice of law covenant in the underlying documents that Louisiana law shall apply to all sales of the seller's receivables over an exchange located in this state, shall be definitive for all purposes, and shall be absolutely, unconditionally and irrevocably binding on the seller, and shall not be subsequently disavowed or refuted by any of the following persons:

(a) The seller.

(b) The seller's successors or assigns, or anyone acquiring rights from or through the seller, including the buyer.

(c) Past and future owners, directors, officers, employees, agents, representatives and attorneys of the seller, or of its successors or assigns, or anyone acquiring rights from or through the seller.

(d) The account debtor or person obligated to pay the receivable.

(e) All other third persons.

(2) Any person, including anyone listed in Paragraph (1) of this Subsection, attempting to contest the applicability of Louisiana law and to apply the laws of another state or jurisdiction to the sale of the seller's receivables over an exchange located in this state, shall be personally liable and obligated by operation of law to reimburse the buyer and the buyer's agents for all attorney fees, court costs, arbitration costs, expert fees, and out-of-pocket expenses, including but not limited to travel expenses expended in defense of the status of such a sale as a true sale under Louisiana law.

C. For the further purpose of applying relevant conflicts of law principles, the legislature declares that Louisiana public policy shall be most seriously impaired to the extent that the laws of another state or jurisdiction might be applied to sales of receivables over exchanges located in Louisiana. As sales of receivables take place in Louisiana over Louisiana-based exchanges, Louisiana shall be deemed to have the most significant contact with the underlying sales transaction.

Acts 2010, No. 958, §1, eff. July 6, 2010.



RS 9:3137.7 - Buyer ownership rights; evidence of ownership

§3137.7. Buyer ownership rights; evidence of ownership

A. The buyer shall be deemed for all purposes, and not be limited to a bankruptcy context, to be the owner of a receivable purchased over an exchange located in this state, with the buyer having the right to all of the following actions:

(1) To collect the receivable from the account debtor or other obligated person.

(2) To resell the receivable to a subsequent buyer.

(3) To pledge or otherwise grant a security interest in the receivable in favor of the buyer's creditor.

(4) To reflect the receivable as an asset on the buyer's books and records.

B. To the extent that the owner or operator of an exchange located in this state maintains records of sales of receivables over the exchange, such records shall serve as the single authoritative record evidencing buyer ownership of traded receivables for all purposes.

Acts 2010, No. 958, §1, eff. July 6, 2010.



RS 9:3137.8 - Relationship to the UCC

§3137.8. Relationship to the UCC

A. This Part supplements R.S. 10:9-109(e), and shall not be construed to implicitly amend or repeal any provision of the UCC, including but not limited to R.S. 10:1-201(35), 9-102(72)(D), 9-109(e), 9-301, 9-307, 9-310(a), 9-312(a), 9-317 through 9-339, 9-406, 9-501, and 9-607(a)(1).

B. This Part and R.S. 10:9-109(e) provide for and define the true sale status and the state property ownership rights of buyers of receivables purchased over exchanges located in this state, and shall not independently provide for rules governing perfection, the effects of perfection or nonperfection, or the priority rights of buyers of receivables purchased over Louisiana based exchanges within the context of R.S. 10:9-301.

Acts 2010, No. 958, §1, eff. July 6, 2010.



RS 9:3137.9 - Prohibition of actions

§3137.9. Prohibition of actions

A seller shall not maintain an action or have any claim against an owner or operator of an exchange located in this state, or against a buyer of the receivables, unless there is an agreement in writing setting forth the relevant terms and conditions, and the agreement is signed by the seller and the owner or operator on its own behalf and as agent for the buyer.

Acts 2010, No. 958, §1, eff. July 6, 2010.



RS 9:3141 - NEW HOME WARRANTY ACT

CHAPTER 5. NEW HOME WARRANTY ACT

§3141. Purpose

The legislature finds a need to promote commerce in Louisiana by providing clear, concise, and mandatory warranties for the purchasers and occupants of new homes in Louisiana and by providing for the use of homeowners' insurance as additional protection for the public against defects in the construction of new homes. This need can be met by providing a warranty for a new home purchaser defining the responsibility of the builder to that purchaser and subsequent purchasers during the warranty periods provided herein. The warranty, which is mandatory in most cases, shall apply whether or not building code regulations are in effect in the location of the structure, thereby promoting uniformity of defined building standards. Additionally, all provisions of this Chapter shall apply to any defect although there is no building standard directly regulating the defective workmanship or materials.

Acts 1986, No. 676, §1; Acts 1999, No. 649, §1.



RS 9:3142 - Short title

§3142. Short title

This Chapter shall be known and may be cited as the "New Home Warranty Act."

Acts 1986, No. 676, §1.



RS 9:3143 - Definitions

§3143. Definitions

For purposes of this Chapter the following words, phrases, and terms shall be defined and construed as follows:

(1) "Builder" means any person, corporation, partnership, limited liability company, joint venture, or other entity which constructs a home, or addition thereto, including a home occupied initially by its builder as his residence. A person, corporation, partnership, limited liability company, joint venture, or other entity which constructs a home, or any addition thereto, is a "builder", whether or not the consumer purchased the underlying real estate with the home.

(2) "Building standards" means the standards contained in the building code, mechanical-plumbing code, and electrical code in effect in the parish, city, or other local political subdivision where a home is to be located, at the time construction of that home is commenced, or, if the parish, city, or other local political subdivision has not adopted such codes, the Standard Building Code, together with any additional performance standards, if any, which the builder may undertake to be in compliance.

(3) "Home" means any new structure designed and used only for residential use, together with all attached and unattached structures, constructed by the builder whether or not the land was purchased from the builder. Such term includes structures containing multiple family dwellings or residences.

(4) "Initial purchaser" means any person for whom a home is built or the first person to whom a home is sold upon completion of construction.

(5) "Major structural defect" means any actual physical damage to the following designated load-bearing portions of a home caused by failure of the load-bearing portions which affects their load-bearing functions to the extent the home becomes unsafe, unsanitary, or is otherwise unlivable:

(a) Foundation systems and footings.

(b) Beams.

(c) Girders.

(d) Lintels.

(e) Columns.

(f) Walls and partitions.

(g) Floor systems.

(h) Roof framing systems.

(6) "Owner" means the initial purchaser of a home and any of his successors in title, heirs, invitees, or assigns to a home during the time the warranties provided under this Chapter are in effect.

(7) "Warranty commencement date" means the date that legal title to a home is conveyed to its initial purchaser or the date the home is first occupied, whichever occurs first.

Acts 1986, No. 676, §1; Acts 1997, No. 987, §1; Acts 1999, No. 649, §1; Acts 2003, No. 333, §1.



RS 9:3144 - Warranties; exclusions

§3144. Warranties; exclusions

A. Subject to the exclusions provided in Subsection B of this Section, every builder warrants the following to the owner:

(1) One year following the warranty commencement date, the home will be free from any defect due to noncompliance with the building standards or due to other defects in materials or workmanship not regulated by building standards.

(2) Two years following the warranty commencement date, the plumbing, electrical, heating, cooling, and ventilating systems exclusive of any appliance, fixture, and equipment will be free from any defect due to noncompliance with the building standards or due to other defects in materials or workmanship not regulated by building standards.

(3) Five years following the warranty commencement date, the home will be free from major structural defects due to noncompliance with the building standards or due to other defects in materials or workmanship not regulated by building standards.

B. Unless the parties otherwise agree in writing, the builder's warranty shall exclude the following items:

(1) Fences, landscaping, including but not limited to sodding, seeding, shrubs, existing and new trees, and plantings, as well as off-site improvements, all driveways and walkways, or any other improvement not a part of the home itself.

(2) After the first year, the concrete floor of a basement and the concrete floor of an attached or unattached garage that is built separate from a foundation wall or other structural element of the home.

(3) Damage to real property which is not part of the home covered by the warranty and which is not included in the purchase price of the home.

(4) Any damage to the extent it is caused or made worse by any of the following:

(a) Negligence, improper maintenance, neglect or improper operation by anyone other than the builder or any employee, agent, or subcontractor of the builder.

(b) Failure by anyone other than the builder or any employee, agent, or subcontractor of the builder to comply with the warranty requirements of manufacturers of appliances, equipment, or fixtures.

(c) Failure by the owner to give written notice by registered or certified mail to the builder of any defect within the time set forth in R.S. 9:3145. However, the provisions of this Subparagraph shall not be construed to change either the warranty periods enumerated in Subsection A of this Section or the notice requirements provided by R.S. 9:3145.

(d) Any change of the grading of the ground by anyone other than the builder, or any employee, agent, or subcontractor of the builder.

(e) Any change, alteration, or addition made to the home by anyone after the initial occupancy by the owner, except any change, alteration, or addition performed by the builder, or any employee, agent, or subcontractor of the builder.

(f) Dampness, condensation, or other damage due to the failure of the owner to maintain adequate ventilation or drainage.

(5) Any loss or damage which the owner has not taken timely action to minimize.

(6) Any defect in, or any defect caused by, materials or work supplied by anyone other than the builder, or any employee, agent, or subcontractor of the builder.

(7) Normal wear and tear or normal deterioration.

(8) Loss or damage which does not constitute a defect in the construction of the home by the builder, or any employee, agent, or subcontractor of the builder.

(9) Loss or damage resulting from war, accident, riot and civil commotion, water escape, falling objects, aircraft, vehicles, acts of God, lightning, windstorm, hail, flood, mudslide, earthquake, volcanic eruption, wind driven water, and changes in the level of the underground water table which are not reasonably foreseeable.

(10) Any damage caused by soil movement which is covered by other insurance.

(11) Insect damage.

(12) Any loss or damage which arises while the home is being used primarily for a nonresidential purpose.

(13) Any condition which does not result in actual physical damage to the home.

(14) Bodily injury or damage to personal property.

(15) Any cost of shelter, transportation, food, moving, storage, or other incidental expense related to relocation during repair.

(16) Any defect not reported in writing by registered or certified mail to the builder or insurance company, as appropriate, prior to the expiration of the period specified in Subsection A of this Section for such defect plus thirty days.

(17) Consequential damages.

(18) Any loss or damage to a home caused by soil conditions or soil movement if the home is constructed on land owned by the initial purchaser and the builder obtains a written waiver from the initial purchaser for any loss or damage caused by soil conditions or soil movement.

(19) Mold and mold damage.

C. The provisions of Subsection A of this Section establish minimum required warranties and shall not be waived by the owner or reduced by the builder provided the home is a single or multiple family dwelling to be occupied by an owner as his home.

Acts 1986, No. 676, §1; Acts 1997, No. 987, §1; Acts 1999, No. 649, §1; Acts 2001, No. 179, §1; Acts 2003, No. 333, §1; Acts 2004, No. 45, §1.



RS 9:3145 - Required notice

§3145. Required notice

A. Before undertaking any repair himself or instituting any action for breach of warranty, the owner shall give the builder written notice, by registered or certified mail, within one year after knowledge of the defect, advising him of all defects and giving the builder a reasonable opportunity to comply with the provisions of this Chapter.

B. The builder shall give the owner written notice of the requirements of this Chapter at the time of the closing between the builder and the owner, or if there is no such closing, at the time of the execution of the construction contract between the builder and the owner. The Louisiana State Licensing Board for Contractors shall adopt and promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Subsection.

Acts 1986, No. 676, §1; Acts 1997, No. 987, §1; Acts 2008, No. 387, §1.



RS 9:3146 - Peremption

§3146. Peremption

Any action to enforce any warranty provided in this Chapter shall be subject to a peremptive period of thirty days after the expiration of the appropriate time period provided in R.S. 9:3144.

Acts 1986, No. 676, §1; Acts 2001, No. 179, §1.



RS 9:3147 - Insurance

§3147. Insurance

All or part of the builder's obligation under any warranty required in this Chapter may be insured by the builder for the benefit of the purchaser through an insurance company authorized to transact business in this state.

Acts 1986, No. 676, §1.



RS 9:3148 - Transfer of warranty and insurance

§3148. Transfer of warranty and insurance

Any warranty imposed under the provisions of this Chapter and any insurance benefit shall automatically transfer without charge, to a subsequent owner who acquires title to the home. Any transfer of the home shall not extend the duration of any warranty or insurance coverage.

Acts 1986, No. 676, §1.



RS 9:3149 - Violations; limitations

§3149. Violations; limitations

A. If a builder violates this Chapter by failing to perform as required by the warranties provided in this Chapter, any affected owner shall have a cause of action against the builder for actual damages, including attorney fees and court costs, arising out of the violation. The damages with respect to a single defect shall not exceed the reasonable cost of repair or replacement necessary to cure the defect, and damages with respect to all defects in the home shall not exceed the original purchase price of the home.

B. The parties may provide for the arbitration of any claim in dispute. Any arbitration shall comply with, and may be binding only to the extent provided in R.S. 9:4201 et seq.

Acts 1986, No. 676, §1.



RS 9:3150 - Exclusiveness

§3150. Exclusiveness

This Chapter provides the exclusive remedies, warranties, and peremptive periods as between builder and owner relative to home construction and no other provisions of law relative to warranties and redhibitory vices and defects shall apply. Nothing herein shall be construed as affecting or limiting any warranty of title to land or improvements.

Acts 1986, No. 676, §1; Acts 2003, No. 333, §1.



RS 9:3151 - AUCTION SALES, JUDICIAL SALES,

CHAPTER 6. AUCTION SALES, JUDICIAL SALES,

AND EXPROPRIATION

PART I. AUCTION SALES

§3151. Sale by auction, definition

The sale by auction is that which takes place when the thing is offered publicly to be sold to whoever will give the highest price.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3152 - Voluntary or forced sale

§3152. Voluntary or forced sale

This sale is either voluntary or forced: voluntary when the owner himself offers his property for sale in this manner; forced, when the law prescribes this mode of sale for certain property, such as that of minors.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3153 - Auction sale by officers of justice

§3153. Auction sale by officers of justice

The sale by auction, as it is made by officers of justice, is treated of separately, under the chapter on judicial sales.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3154 - General rules governing sales by auction

§3154. General rules governing sales by auction

The sale by auction, whether made at the will of the seller, or by direction of the law, is subjected to the rules hereafter mentioned.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3155 - Sale through public officer

§3155. Sale through public officer

It can not be made directly by the seller himself, but must be made through the ministry of a public officer, appointed for that purpose.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3156 - Announcement of conditions of sale and demand for bids.

§3156. Announcement of conditions of sale and demand for bids.

This officer, after having received in writing, from the seller, the conditions of the sale, must proclaim them, in a loud and audible voice,* and afterwards propose that a bid shall be made for the property thus offered.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.

*English translation of French text incomplete; should include "to all the persons present."



RS 9:3157 - Adjudication to highest bidder

§3157. Adjudication to highest bidder

When the highest price offered has been cried long enough to make it probable that no higher will be offered, he who has made the offer is publicly declared to be the purchaser, and the thing sold is adjudicated to him.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3158 - Adjudication as completion of sale

§3158. Adjudication as completion of sale

This adjudication is the completion of the sale; the purchaser becomes the owner of the article adjudged, and the contract is, from that time, subjected to the same rules which govern the ordinary contract of sale.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3159 - Payment of price before delivery

§3159. Payment of price before delivery

If the adjudication be made on condition that the price shall be paid in cash, the auctioneer may require the price immediately, before delivering possession of the thing sold.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3160 - Sale of immovable, retention of price until execution of act

§3160. Sale of immovable, retention of price until execution of act

If the object adjudged is an immovable for which the law requires that the act of sale shall be passed in writing, the purchaser may retain the price, and the seller the possession of the thing, until the act be passed.

This act ought to be passed within twenty-four hours after the adjudication, if one of the parties require it; he who occasions a further delay is responsible to the other in damages.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3161 - Resale for non-compliance with bid; adjudicatee's liability for deficiency

§3161. Resale for non-compliance with bid; adjudicatee's liability for deficiency

In all cases of sale by auction, whether of movables or immovables, if the person to whom adjudication is made, does not pay the price at the time required, agreeably to the two preceding articles, the seller at the end of ten days, and after the customary notices, may again expose to public sale the thing sold, as if the first adjudication had never been made; and if at the second crying, the thing is adjudged for a smaller price than that which had been offered by the person to whom the first adjudication was made, the latter remains a debtor to the vendor, for the deficiency and for all the expenses incurred subsequent to the first sale. But if a higher price is offered for the thing than that for which it was first adjudged, the first purchaser has no claim for the excess.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3162 - Resale, bid by first adjudicatee prohibited

§3162. Resale, bid by first adjudicatee prohibited

At this second crying, the first purchaser can not be allowed to bid, either directly or through the intervention of another person.

Resignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3163 - Rejection of indorser of purchase price notes, effect on adjudication

§3163. Rejection of indorser of purchase price notes, effect on adjudication

When a thing is exposed to public sale, with notice that the buyer shall give indorsed notes for the price, he is bound, immediately after the sale, if required, to acquaint the auctioneer or the seller with the name of the person whom he offers for indorser, and if this indorser does not suit the seller, or in his absence the auctioneer, the adjudication is considered as not having been made.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3164 - Liability of seller refusing to accept solvent indorser

§3164. Liability of seller refusing to accept solvent indorser

The refusal by the seller to receive the indorser whom the purchaser offers, renders him responsible in damages to the latter, if it be proved that the indorser proposed is good and solvent.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3165 - Liability for unauthorized bidding in name of another

§3165. Liability for unauthorized bidding in name of another

The adjudication can only be made to a bidder present, or properly represented. The person who bids in the name of another, without sufficient authority to bind him, is considered as having bought on his own account, and is answerable for all the consequences of the adjudication.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3166 - Kinds of judicial sales

PART II. JUDICIAL SALES

SUBPART A. IN GENERAL

§3166. Kinds of judicial sales

Sales which are made by authority of law are of two kinds:

1. Those which take place when the property of a debtor has been seized by order of a court, to be sold for the purpose of paying the creditor.

2. Those which are ordered in matters of succession or partition.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3167 - General rules for judicial sales

§3167. General rules for judicial sales

Judicial sales are subject to the rules laid down above for public sales in general, in all such things as are not contrary to the formalities expressly prescribed for such sales, and with the modifications contained hereafter.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3168 - Execution sale, persons authorized to make

SUBPART B. SEIZURE OR EXECUTION

§3168. Execution sale, persons authorized to make

The sale on seizure is made at public auction by the sheriff or other officer charged with the execution of the judgment.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3169 - Rescission for fraud or nullity; redhibition not permitted

§3169. Rescission for fraud or nullity; redhibition not permitted

Whatever may be the vices of the thing sold on execution, they do not give rise to the redhibitory action; but the sale may be set aside in the case of fraud, and declared null in cases of nullity.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3170 - Rights acquired at execution sale

§3170. Rights acquired at execution sale

This sale on execution transfers the property of the thing to the purchaser as completely as if the owner had sold it himself; but it transfers only the rights of the debtor such as they are.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3171 - Rights of buyer in case of eviction

§3171. Rights of buyer in case of eviction

The purchaser evicted from property purchased under execution shall have his recourse for reimbursement against the debtor and creditor, as provided in Article 2379 of the Code of Civil Procedure.

Amended by Acts 1960, No. 30, §1, eff. Jan. 1, 1961; Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3172 - Authority to order succession sale; persons authorized to sell

SUBPART C. SUCCESSION PROPERTY

§3172. Authority to order succession sale; persons authorized to sell

The judicial sale of succession property is ordered by the judge of the court to which this jurisdiction is specially confided.

Representatives of successions shall have the right to cause sales of the property administered by them to be made either by the sheriff or an auctioneer, or to make it themselves, but in the event of making the sales themselves, they shall receive no commission therefor.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3173 - Transfer of title

§3173. Transfer of title

The adjudication made and recorded by the sheriff, auctioneer or representative of the succession, is a complete title to the purchaser, and needs not be followed by an act passed before a notary.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3174 - Warranties

§3174. Warranties

All the warranties to which private sales are subject exist against the heir in judicial sales of the property of successions.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3175 - Purchase of property by heirs of succession

§3175. Purchase of property by heirs of succession

Heirs may purchase the property of the succession to the amount of their proportion, and are not obliged to pay the purchase money, until a liquidation is had, by which it is ascertained what balance there is in their favor or against them.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3176 - Repealed by Acts 2012, No. 702, §2.

PART III. EXPROPRIATION

§3176. Repealed by Acts 2012, No. 702, §2.



RS 9:3177 - Repealed by Acts 2012, No. 702, §2.

§3177. Repealed by Acts 2012, No. 702, §2.



RS 9:3178 - Repealed by Acts 2012, No. 702, §2.

§3178. Repealed by Acts 2012, No. 702, §2.



RS 9:3179 - Repealed by Acts 2012, No. 702, §2.

§3179. Repealed by Acts 2012, No. 702, §2.



RS 9:3180 - Repealed by Acts 2012, No. 702, §2.

§3180. Repealed by Acts 2012, No. 702, §2.



RS 9:3181 - Repealed by Acts 2012, No. 702, §2.

§3181. Repealed by Acts 2012, No. 702, §2.



RS 9:3182 - Repealed by Acts 2012, No. 702, §2.

§3182. Repealed by Acts 2012, No. 702, §2.



RS 9:3183 - Repealed by Acts 2012, No. 702, §2.

§3183. Repealed by Acts 2012, No. 702, §2.



RS 9:3184 - Repealed by Acts 2012, No. 702, §2.

§3184. Repealed by Acts 2012, No. 702, §2.



RS 9:3185 - Repealed by Acts 2012, No. 702, §2.

§3185. Repealed by Acts 2012, No. 702, §2.



RS 9:3186 - Repealed by Acts 2012, No. 702, §2.

§3186. Repealed by Acts 2012, No. 702, §2.



RS 9:3187 - Repealed by Acts 2012, No. 702, §2.

§3187. Repealed by Acts 2012, No. 702, §2.



RS 9:3188 - Repealed by Acts 2012, No. 702, §2.

§3188. Repealed by Acts 2012, No. 702, §2.



RS 9:3189 - Repealed by Acts 2012, No. 702, §2.

§3189. Repealed by Acts 2012, No. 702, §2.



RS 9:3190 - Repealed by Acts 2012, No. 702, §2.

§3190. Repealed by Acts 2012, No. 702, §2.



RS 9:3191 - Repealed by Acts 2012, No. 702, §2.

§3191. Repealed by Acts 2012, No. 702, §2.



RS 9:3191.1 - Thirty-year prescription; return of expropriated residential property

§3191.1. Thirty-year prescription; return of expropriated residential property

A. If residential property expropriated by the state or a political subdivision of the state remains in the possession of and is maintained by the original owner or his heir for a period of more than thirty years, the expropriated property shall be transferred back to the original owner or his heir upon payment of the fair market value of the property.

B. Upon expiration of the thirty-year period as provided by Subsection A of this Section, the original owner or his heir may tender payment of the fair market value of the property and deliver an act of transfer of ownership to the state or political subdivision of the state that expropriated the residential property. Within thirty days of receipt of the act of transfer of ownership and payment of the fair market value of the property, the state or political subdivision of the state that expropriated the residential property shall execute and return the act of transfer of ownership without additional cost to the original owner or his heir.

C. The state or political subdivision of the state that expropriated the residential property may oppose the act of transfer of ownership by filing an action for injunction within thirty days of receipt of the tendered payment and the act of transfer of ownership in the district court where the property is located.

(1) If the court finds that the original owner or his heir failed to tender fair market value of the property, retain possession of the property, or maintain the property for the requisite thirty-year period, the court shall grant the injunction and the state or political subdivision of the state shall not be required to execute the act of transfer of ownership.

(2) If the court finds that the original owner or his heir tendered the fair market value of the property, retained possession of the property, and maintained the property for the requisite thirty-year period, the court shall order the state or political subdivision of the state to execute the act of transfer of ownership and shall award court costs and attorney fees to the original owner or his heir.

D.(1) The provisions of this Section shall not apply to property expropriated for construction, operation, or maintenance of levees, levee systems, flood control, drainage, hurricane or storm surge protection, or integrated coastal protection.

(2) The provisions of this Section shall not apply to property expropriated by the Department of Transportation and Development.

Acts 2012, No. 445, §1.



RS 9:3192 - RELATIONSHIP BETWEEN THE CIVIL CODE

CHAPTER 7. RELATIONSHIP BETWEEN THE CIVIL CODE

TITLE ON SALE AND THE COMMERCIAL LAWS

§3192. Rule governing conflict between sale and commercial laws

In case of conflict between the provisions of Title VII of Book III of the Civil Code, governing sales and any provisions of any special legislation, such as those contained in Titles 9 and 10 of the Louisiana Revised Statutes of 1950 and the Louisiana Lease of Movables Act, the latter shall prevail with regard to transactions subject thereto.

Acts 1995, No. 342, §1; Acts 1995, No. 1201, §2.



RS 9:3196 - Definitions

CHAPTER 8. RESIDENTIAL PROPERTY DISCLOSURE

§3196. Definitions

As used in this Chapter, the following terms shall have the meanings hereinafter ascribed to them:

(1) "Known defect" means a condition found within the property that was actually known by the seller and that results in any of the following:

(a) Has a substantial adverse effect on the value of the property.

(b) Significantly impairs the health or safety of future occupants of the property.

(c) If not repaired, removed, or replaced, significantly shortens the expected normal life of the premises.

(2) "Property disclosure document" means a document in a form prescribed by the Louisiana Real Estate Commission, or a form that contains at least the minimum language prescribed by the commission, which is presented by the seller to the purchaser in the manner set forth in R.S. 9:3198(B) and which discloses, at a minimum, known defects in the residential real property.

(3) "Purchaser" means a transferee or prospective transferee in any of the types of transactions described in R.S. 9:3197(A).

(4) "Real estate contract" means any written agreement, entered into prior to the perfection of the contract of sale or contract to lease or otherwise with an option to purchase, which relates to the sale, offer for sale, purchase, offer to purchase, lease with option to purchase, offer to lease with option to purchase, any other option to purchase, or any other offer which includes an option to purchase any residential real property or improvements thereon.

(5) "Residential real property" means real property consisting of one or not more than four residential dwelling units, which are buildings or structures each of which are occupied or intended for occupancy as single family residences.

(6) "Seller" means an owner of residential real property, whether an individual, partnership, corporation, or trust, who sells or attempts to sell residential real property in a manner described in R.S. 9:3197(A).

Acts 2003, No. 308, §1, eff. June 13, 2003.



RS 9:3197 - Applicability; exemptions

§3197. Applicability; exemptions

A. On and after July 1, 2004, the provisions of this Chapter shall apply to the transfer of any interest in residential real property, whether by sale, exchange, bond for deed, lease with option to purchase, or any other option to purchase, including transactions in which the assistance of a real estate licensee is utilized and those in which such assistance is not utilized.

B. The provisions of this Chapter shall not apply to any of the following:

(1) Transfers ordered by a court, including but not limited to a transfer ordered by a court in the administration of an estate, a transfer pursuant to a writ of execution, a transfer by any foreclosure sale, a transfer by a trustee in bankruptcy, a transfer by eminent domain, and any transfer resulting from a decree of specific performance.

(2) Transfers to a mortgagee by a mortgagor or successor in interest who is in default.

(3) Transfers by a mortgagee who has acquired the residential real property at a sale conducted pursuant to a power of sale under a mortgage or a sale pursuant to decree of foreclosure, or who has acquired the residential property by a deed in lieu of foreclosure.

(4) Transfers by a fiduciary in the course of administration of a decedent's estate, guardianship, conservatorship, or trust.

(5) Transfers of newly constructed residential real property, which has never been occupied.

(6) Transfers from one or more co-owners solely to one or more of the remaining co-owners.

(7) Transfers pursuant to testate or intestate succession.

(8) Transfers of residential real property that will be converted by the purchaser into a use other than residential use.

(9) Transfers of residential real property to a spouse or relative in the line of consanguinity.

(10) Transfers between spouses resulting from a judgment of divorce or a judgment of separate maintenance or from a property settlement agreement incidental to such a judgment.

(11) Transfers or exchanges to or from any governmental entity.

(12) Transfers from an entity that has acquired title or assignment of a real estate contract to a piece of residential real property to assist the prior owner in relocating, as long as the entity makes available to the purchaser a copy of the property disclosure statement, any inspection reports if any furnished to the entity by the prior owner, or both.

(13) Transfers to an inter vivos trust.

(14) Acts that, without additional consideration and without changing ownership or ownership interest, confirm, correct, modify, or supplement a deed or conveyance previously recorded.

Acts 2003, No. 308, §1, eff.June 13 2003.



RS 9:3198 - Duties of the seller; delivery of property disclosure document; termination of real estate contract; information contained in document and inaccuracies; required disclosure of information relative to homeowners' associations; liability of seller

§3198. Duties of the seller; delivery of property disclosure document; termination of real estate contract; information contained in document and inaccuracies; required disclosure of information relative to homeowners' associations; liability of seller

A.(1) The seller of residential real property shall complete a property disclosure document in a form prescribed by the Louisiana Real Estate Commission or a form that contains at least the minimum language prescribed by the commission. The promulgation of this form shall be conducted in accordance with the Administrative Procedure Act no later than April 1, 2004.

(2)(a) Included with the property disclosure documents required by this Section shall be a statement of notification to the purchaser as to whether or not he is obligated to be a member of a homeowners' association as a homeowner in the community in which he is purchasing property.

(b) Included with the property disclosure documents required by this Section shall be a statement of acknowledgment as to whether or not an illegal laboratory for the production or manufacturing of methamphetamine was in operation on the purchasing property.

(c) Included with the property disclosure documents required by this Section shall be a statement of acknowledgment as to whether or not a cavity created within a salt stock by dissolution with water lies underneath the property and whether or not the purchasing property is within two thousand six hundred forty feet of a solution mining injection well.

(3) The statement shall inform the purchaser that the information included in the disclosure statement relative to any homeowners' association is summary in nature and that the covenants and association governing documents are a matter of public record. The statement shall further inform the purchaser how such documents can be obtained.

(4) As used in this Subsection, "homeowners' association" or "association" means a nonprofit corporation, unincorporated association, or other legal entity which is created pursuant to a declaration whose members consist primarily of lot owners, and which is created to manage, maintain, or otherwise affect the association property or which otherwise governs the use of association property.

(5) Forms used for compliance with Paragraph (1) of this Subsection on and after April 1, 2005, shall also include a clause for the seller to indicate whether the property has been zoned commercial or industrial.

B.(1) The seller shall complete the property disclosure document in good faith to the best of the seller's belief and knowledge as of the date the disclosure is completed and signed by the seller. If the seller has no knowledge or information required by the disclosure document, the seller shall so indicate on the disclosure statement and shall be in compliance with this Chapter.

(2) The seller shall deliver or cause to be delivered the completed and signed property disclosure document to the purchaser no later than the time the purchaser makes an offer to purchase, exchange, or option the property or exercises the option to purchase the property pursuant to a lease with an option to purchase.

(3)(a) If the property disclosure document is delivered to the purchaser after the purchaser makes an offer, the purchaser may terminate any resulting real estate contract or withdraw the offer no later than seventy-two hours, excluding federal and state holidays and weekends, after receipt of the property disclosure document. Notwithstanding any other agreement between the purchaser and seller, if the purchaser terminates a real estate contract or withdraws an offer in accordance with this Chapter, the termination or withdrawal of offer is without penalty to the purchaser and any deposit or earnest money shall be promptly returned to the purchaser.

(b) Any rights of the purchaser to terminate the real estate contract provided by this Chapter are waived if not exercised prior to transfer of title or occupancy, whichever is earlier, by the purchaser in the case of a sale or exchange, or prior to the transfer of title in the case of a purchase pursuant to a lease with option to purchase.

(c) A transfer subject to this Chapter is not invalidated solely due to the failure of any person to comply with this Chapter.

(d) The provisions of this Chapter shall not affect any other rights of a purchaser to terminate a real estate contract for reasons other than those set forth in this Chapter.

C. If information disclosed in accordance with this Chapter becomes inaccurate as a result of any action, occurrence, or agreement after delivery of the property disclosure document, the resulting inaccuracy does not constitute a violation of this Chapter.

D.(1) A property disclosure document shall not be considered as a warranty by the seller. The information contained within the property disclosure document is for disclosure purposes only and is not intended to be a part of any contract between the purchaser and seller.

(2) The property disclosure document may not be used as a substitute for any inspections or warranties that the purchaser or seller may obtain. Nothing in this Chapter precludes the rights or duties of a purchaser to inspect the physical condition of the property.

E. A seller shall not be liable for any error, inaccuracy, or omission of any information required to be delivered to the purchaser in a property disclosure document if either of the following conditions exists:

(1) The error, inaccuracy, or omission was not a willful misrepresentation according to the best of the seller's information, knowledge, and belief.

(2) The error, inaccuracy, or omission was based on information provided by a public body or by another person with a professional license or special knowledge who provided a written or oral report or opinion that the seller reasonably believed to be correct and which was transmitted by the seller to the purchaser.

Acts 2003, No. 308, §1, eff. June 13, 2003; Acts 2004, No. 452, §1, eff. July 1, 2005; Acts 2004, No. 546, §1; Acts 2008, No. 681, §1; Acts 2013, No. 369, §1.



RS 9:3198.1 - Duties of governmental entities; contaminated property

§3198.1. Duties of governmental entities; contaminated property

A. Whenever a state or local law enforcement agency becomes aware that residential real property has been contaminated by its use as a clandestine methamphetamine drug lab, the agency shall report the contamination to the Department of Environmental Quality, hereinafter referred to as the "department", and to the local sheriff's office.

B. The department shall maintain a listing of residential real property that has been reported as contaminated, and the list shall be made available to the public through a website.

C. If property that is listed as contaminated on the department's website is subsequently seized and sold at a sheriff's sale, the sheriff shall provide notice to all bidders present at the time the sheriff's sale is conducted.

D. The department may promulgate rules and regulations in order to adopt standards for remediating properties contaminated by clandestine methamphetamine drug labs.

E. Upon confirmation by the department that property has been properly remediated to its established standards, the department shall remove the property from the list required in Subsection B of this Section. The department shall provide written notification to the local sheriff and the property owner of record when the documentation shows that the property has been properly remediated.

F. Notwithstanding any other provision of law to the contrary, once the property has been removed from the list required in Subsection B of this Section, the property owner is not required to report or otherwise disclose the past contamination as required in R.S. 9:3198(A)(2)(b).

G. Failure to comply with the provisions of this Section shall not create a cause of action against a governmental entity or the property owner, the owner's agent, the mortgagee, or other person with an interest in the property.

Acts 2008, No. 681, §1.



RS 9:3199 - Duty of real estate licensees; liability

§3199. Duty of real estate licensees; liability

A. A real estate licensee representing a seller of residential real property shall inform the seller of the duties and rights under this Chapter. A real estate licensee representing a buyer of residential real property shall inform the buyer of the duties and rights under this Chapter.

B. A person representing a seller in the transaction is not liable under this Chapter for any error, inaccuracy, or omission in a property disclosure document, unless the person has actual knowledge of the error, inaccuracy, or omission by the seller.

Acts 2003, No. 308, §1, eff. June 13, 2003.



RS 9:3200 - Other statutory disclosure obligations

§3200. Other statutory disclosure obligations

This Chapter shall not limit or modify any obligation between buyers and sellers created by any other statute or that may exist in law.

Acts 2003, No. 308, §1, eff. June 13, 2003.



RS 9:3201 - LEASES

CODE TITLE VIII--OF EXCHANGE

[BLANK]

CODE TITLE IX--OF LEASE

CHAPTER 1. LEASES

PART I. LIABILITY FOR DAMAGES

§3201. Abandonment or failure to cultivate land

Any lessee for cultivation of land, who takes possession of the property leased and fails to cultivate the land or abandons it after the contract has been entered into, is liable to the lessor for damages in an amount equal to the market value of the average crop that could have been grown on the land or on like land located in the immediate vicinity.



RS 9:3202 - Assisting and enticing lessee to violate lease

§3202. Assisting and enticing lessee to violate lease

Any person who assists and entices a lessee in violating a contract of lease under R.S. 9:3201 and thereby causes damage to the lessor is liable in solido with the lessee to the lessor.



RS 9:3203 - Refusal to permit lessee to occupy or cultivate property

§3203. Refusal to permit lessee to occupy or cultivate property

Any lessor of property to be cultivated who fails to permit the lessee to occupy or cultivate the property leased, is liable to the lessee in an amount equal to the market value of the average crop that could have been grown on the land or on like land located in the immediate vicinity.



RS 9:3204 - Lessor's part of crop considered his property; disposition; penalty

§3204. Lessor's part of crop considered his property; disposition; penalty

In a lease of land for part of the crop, that part which the lessor is to receive is considered at all times the property of the lessor.

The lessee or any person acting with his consent who sells or disposes of the part of the crop belonging to the lessor shall be fined not more than one thousand dollars, or imprisoned for not more than one year, or both.



RS 9:3221 - Assumption of responsibility by lessee; liability of owner

PART II. LIABILITY FOR INJURIES

§3221. Assumption of responsibility by lessee; liability of owner

Notwithstanding the provisions of Louisiana Civil Code Article 2699, the owner of premises leased under a contract whereby the lessee assumes responsibility for their condition is not liable for injury caused by any defect therein to the lessee or anyone on the premises who derives his right to be thereon from the lessee, unless the owner knew or should have known of the defect or had received notice thereof and failed to remedy it within a reasonable time.

Acts 2004, No. 821, §3, eff. Jan. 1, 2005.



RS 9:3241 - Limitation on lessor's privilege upon failure or death of lessee

PART III. LESSOR'S PRIVILEGE

§3241. Limitation on lessor's privilege upon failure or death of lessee

The lessor's privilege and right of pledge under any lease, on any building used wholly or in part for mercantile purposes, entered into after August 31st, 1926, shall not extend, in the case of the failure or death of the lessee, to secure rent for a term of more than six months after death or failure. Nothing herein shall be construed to deprive the landlord of his privilege upon the effects on the leased premises, belonging to the purchaser of the lease for the unexpired term, at succession, sheriff's, or syndic's sale, except in the case of the insolvency or death of the purchaser. In such case, the provisions of this Section shall apply in full force.



RS 9:3251 - Lessee's deposit to secure lease; retention by lessor; conveyance of leased premises; itemized statement by lessor

PART IV. LESSEE'S DEPOSIT

§3251. Lessee's deposit to secure lease; retention by lessor; conveyance of leased premises; itemized statement by lessor

A. Any advance or deposit of money furnished by a tenant or lessee to a landlord or lessor to secure the performance of any part of a written or oral lease or rental agreement shall be returned to the tenant or lessee of residential or dwelling premises within one month after the lease shall terminate, except that the landlord or lessor may retain all or any portion of the advance or deposit which is reasonably necessary to remedy a default of the tenant or to remedy unreasonable wear to the premises. If any portion of an advance or deposit is retained by a landlord or lessor, he shall forward to the tenant or lessee, within one month after the date the tenancy terminates, an itemized statement accounting for the proceeds which are retained and giving the reasons therefor. The tenant shall furnish the lessor a forwarding address at the termination of the lease, to which such statements may be sent.

B. In the event of a transfer of the lessor's interest in the leased premises during the term of a lease, the transferor shall also transfer to his successor in interest the sum deposited as security for performance of the lease and the transferor shall then be relieved of further liability with respect to the security deposit. The transferee shall be responsible for the return of the lessee's deposit at the termination of the lease, as set forth in Subsection A of this Section.

C. Paragraph A of this Section shall not apply when the tenant abandons the premises, either without giving notice as required or prior to the termination of the lease.

Added by Acts 1972, No. 696, §1. Amended by Acts 1974, No. 697, §1; Acts 1981, No. 499 §1; Acts 1985, No. 578, §1.



RS 9:3252 - Damages; venue

§3252. Damages; venue

A. The willful failure to comply with R.S. 9:3251 shall give the tenant or lessee the right to recover actual damages or two hundred dollars, whichever is greater, from the landlord or lessor, or from the lessor's successor in interest. Failure to remit within thirty days after written demand for a refund shall constitute willful failure.

B. An action for the recovery of such damages may be brought in the parish of the lessor's domicile or in the parish where the property is situated.

Added by Acts 1972, No. 696, §1; Amended by Acts 1981, No. 499, §1; Acts 1987, No. 352, §1.



RS 9:3253 - Costs and attorney's fees

§3253. Costs and attorney's fees

In an action brought under R.S. 9:3252, the court may in its discretion award costs and attorney's fees to the prevailing party.

Added by Acts 1972, No. 696, §1.



RS 9:3254 - Waiver of tenant's rights prohibited

§3254. Waiver of tenant's rights prohibited

Any waiver of the right of a tenant under this part shall be null and void.

Added by Acts 1972, No. 696, §1.



RS 9:3258 - Lessor's right to own, control, use, enjoy, protect and dispose of property and things

PART V. LESSORS' RIGHTS

§3258. Lessor's right to own, control, use, enjoy, protect and dispose of property and things

Every lessor, in accordance with the provisions of Article I, Section 4 of the Louisiana Constitution of 1974, shall have the right to the ownership, control, use, enjoyment, protection and right to dispose of private property including any alienation thereof by lease or otherwise, where a person by law or contract has a legal right to give to another the enjoyment of a thing or property for a valid consideration; which said rights shall include all rights granted to lessors by Title IX of the Louisiana Civil Code dealing with lease, and which said rights shall not be altered, abridged or diminished except by state law, and which said rights are subject to the reasonable exercise of the police power.

Added by Acts 1977, No. 655, §1, eff. July 20, 1977.



RS 9:3259 - Unpaid rent; attorney fees

§3259. Unpaid rent; attorney fees

A. Whenever any lessee of any apartment building, house, motel, hotel, or other such dwelling fails to pay rent that has become due and delinquent, within twenty days after delivery of written demand therefor made in accordance with the provisions of this Section, correctly setting forth the amount of rent due and owing, the lessee shall be liable for reasonable attorney fees for the prosecution and collection of such claim when judgment on the claim is rendered in favor of the claimant.

B. Delivery of written demand for purposes of this Section may be accomplished by mailing the written demand by certified mail to the last known address of the lessee, by personal delivery to the lessee or by tacking the written demand on the door of the leased premises.

C. The provisions of this Section shall apply to oral leases only.

Added by Acts 1978, No. 478, §1.



RS 9:3259.1 - Unpaid rent; mobile homes or manufactured housing; notification by lessor

§3259.1. Unpaid rent; mobile homes or manufactured housing; notification by lessor

A. As used in this Section the following terms shall have the following meanings:

(1) "Lessor" shall mean the owner of the unsubdivided immovable property on which three or more lots are available for rent for locating a mobile home or manufactured housing.

(2) "Lessee" shall mean the person leasing the immovable property on which a mobile home or manufactured housing is located.

(3) "Mobile home" and "manufactured housing" means a structure, transportable in one or more sections, which, in the traveling mode, is eight body feet or more in width or forty body feet or more in length or, when erected on site, is three hundred twenty or more square feet and which, is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities and includes the plumbing, heating, and air conditioning, and electrical systems contained therein; except that such term shall include any structure which meets all the requirements of this Paragraph except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the fire marshal and complies with the standards established by this Part. The terms "mobile home" and "manufactured housing" shall include a manufactured home, a modular home, and a residential mobile home that is no longer declared to be a part of the realty pursuant to R.S. 9:1149.6.

(4) "Mortgagor" shall mean the person executing the security device as the obligor or the transferee if the mobile home or manufactured housing has been transferred and the obligations under the security device assumed by another person with written consent of the holder of the security device.

(5) "Secured party" shall mean the holder of a security interest under Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.) or a chattel mortgage, the pledgee or assignee of a chattel mortgage or security agreement, or the agent of the holder, assignee, or pledgee of a chattel mortgage or security agreement, or the holder of a promissory note executed for the sale of a mobile home or manufactured housing if that note is sold with recourse against the holder of the note, or the vendor of a retail installment contract as defined in R.S. 6:951 when such retail installment contract is sold with recourse against the vendor.

(6) "Security device" means a security interest under Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.), a chattel mortgage, or a promissory note executed for the sale of a mobile home or for manufactured housing or a retail installment contract entered into pursuant to Chapter 10 of Title 6 of the Louisiana Revised Statutes of 1950 for the sale of a mobile home or for manufactured housing.

B. When the rental payments for immovable property on which a mobile home or manufactured housing is located are sixty days past the due date for the payment, the lessor shall notify the secured parties and the mortgagor, if the mortgagor is not the lessee or occupant of the mobile home or manufactured housing, in writing by mail that the rental payments are sixty days past the due date. The notice shall include the following information if known or readily available to the lessor or if available from the office of motor vehicles of the Department of Public Safety and Corrections:

(1) The lessor's name.

(2) The lessee's name.

(3) The mortgagor's name.

(4) The location of the mobile home or manufactured housing.

(5) The number of days that the rental payments are overdue, the monthly rental payment, and the total amount past due.

(6) The vehicle identification number of the mobile home or manufactured housing.

(7) A description of the mobile home or manufactured housing including the make, model, year, dimensions, and any identification numbers or marks.

C. Notwithstanding any provision of the law to the contrary, failure of the lessor to provide such notification within thirty days after the rental payments are sixty days past due shall limit the lessor's privilege or right of pledge for rent to the amount of rental payments past due for ninety days.

D. The lessor shall be entitled to collect a fee of twenty-five dollars from the lessee or mortgagor in addition to the rental payments due and any additional fees or charges due the lessor when such notification is made and the lessee or mortgagor subsequently pays the rental payments due.

E. The lessor shall be entitled to collect a fee of twenty-five dollars from the secured parties in addition to all rental or storage payments due at the time the mobile home or manufactured housing is repossessed when such notification is made and the secured party subsequently obtains possession of the mobile home or manufactured housing.

F. The office of motor vehicles in the Department of Public Safety and Corrections shall maintain a record of all mobile homes and manufactured housing for which a vehicle certificate of title has been issued pursuant to Chapter 4 of Title 32 of the Louisiana Revised Statutes of 1950 and which is subject to a security device for a period of ten years or for the period stated for the termination of the security device. The record shall include, if available:

(1) The name and address of the mortgagor or vendee of the mobile home or manufactured housing.

(2) The names and addresses of the primary secured party and any secondary secured party on any security device.

(3) The vehicle identification number of the mobile home or manufactured housing.

(4) A description of the mobile home or manufactured housing including the make, model, year, dimensions, and any identification numbers.

Acts 1985, No. 531, §1; Acts 1989, No. 137, §4, eff. Sept. 1, 1989.



RS 9:3259.2 - Application for or receipt of government funds not a defense to action to evict

§3259.2. Application for or receipt of government funds not a defense to action to evict

The application for or the receipt of entitlements or funds, under any federal or state rent subsidy program or rent subsidy assistance, shall not be considered payment of rent and shall not be a defense to an action to evict the lessee.

Acts 2004, No. 821, §3, eff. Jan. 1, 2005.



RS 9:3260 - Premises rendered uninhabitable; mitigation of damages

PART VI. OBLIGATIONS AND RIGHTS OF THE LESSEE

§3260. Premises rendered uninhabitable; mitigation of damages

When a lessee or tenant of commercial, residential, or dwelling premises has been constructively evicted from the premises, and when the premises are rendered uninhabitable through no fault of the lessee or tenant, the landlord or lessor shall be required to mitigate his damages.

Acts 1993, No. 906, §1.



RS 9:3260.1 - Lessee's right to notification of foreclosure action

§3260.1. Lessee's right to notification of foreclosure action

A. During, and prior to entering into, a lease agreement for a residential dwelling, the lessor shall disclose in writing to the lessee and any prospective lessee any pending foreclosure action to which the residential dwelling is subject and the right of the lessee to receive a notification of a foreclosure action pursuant to this Section.

B. Within seven calendar days after being served pursuant to Code of Civil Procedure Article 2293 with a notice of seizure in a foreclosure action, a lessor of a residential dwelling subject to a notice of seizure in a foreclosure action shall provide written notice of the seizure to all lessees of the premises.

C. The written disclosure required in Subsection B of this Section shall be signed by the lessor and shall include the name of the district court in which the foreclosure action is pending, the case name and docket number and the following statement: "This is not a notice to vacate the premises. This notice does not mean ownership of the building has changed. All lessees are still responsible for payment of rent and other obligations under the rental agreement. The lessor is still responsible for his obligations under the rental agreement. You will receive additional notice if there is a change in owner."

D. If a lessee in a civil legal proceeding against an owner or lessor establishes that a violation of this Section occurred, the lessee shall be entitled to recover two hundred dollars in damages, in addition to any other damages or remedies and costs to which the lessee may also be entitled.

E. The requirements of this Section shall apply to all lessors in residential leases, including lessors who are leasing residential dwellings subject to a federally-related mortgage loan, as defined in 12 U.S.C. 2602, or who have entered into a housing assistance payments contract with the public housing agency to receive housing subsidies on behalf of a lessee pursuant to Section 8 of the United States Housing Act of 1937, and to all lessees in residential leases, including such lessees receiving vouchers or housing assistance pursuant to Section 8 of the United States Housing Act of 1937.

F. The requirements of this Section shall not apply to a federally insured financial institution that is asserting its rights as an assignee of a lessor whose property is under foreclosure or as a mortgage holder.

Acts 2013, No. 354, §1.



RS 9:3261 - Rights of military personnel to terminate lease

§3261. Rights of military personnel to terminate lease

A. Any active or reserve member of the armed forces of the United States, including the National Guard and the United States Coast Guard, or their husband or wife as provided by Title IV of Book I of the Louisiana Civil Code, may terminate their residential lease agreement, pursuant to Subsection B of this Section, if any of the following occur:

(1) The member has received initial or permanent change of station orders to depart thirty-five miles or more from the location of the dwelling unit.

(2) The member has received initial or temporary duty orders in excess of three months duration to depart thirty-five miles or more from the location of the dwelling unit.

(3) The member is discharged, released, or retires.

(4) The member is ordered to reside in government-supplied quarters.

(5) The member is notified of the availability of government-supplied quarters which were not available to the member at the time the lease was executed, provided that the member notifies the lessor in writing that the member has a pending request or application for government-supplied quarters at the time the lease is entered into.

(6) The member is injured incidental to his service in the uniformed services, which requires hospitalization for more than fifteen days.

(7) The member has been killed incidental to his service in the uniform services.

B. Lessees who qualify to terminate a rental agreement pursuant to Paragraphs (A)(1) through (5) of this Section shall do so by serving on the lessor a written notice of termination to be effective on a date stated therein, such date to be not less than thirty days after the date the notice is served on the lessor. The termination shall be no more than sixty days prior to the date of departure necessary to comply with the official orders or any supplemental instructions for interim training or duty prior to the transfer. Prior to the termination date, the lessee shall furnish the lessor with a copy of the official notification of orders, or a signed letter confirming the orders from the lessee's commanding officer, or a statement signed by the housing officer certifying that no government-supplied quarters were available at the time the lease was executed.

C. Lessees who qualify to terminate a rental agreement pursuant to Paragraph (A)(6) of this Section shall do so by serving upon the lessor a written notice of termination to be effective on a date stated therein, such date to be not less than thirty days after the date the notice is served on the lessor. Prior to the termination date, the lessee shall furnish the lessor with clear and convincing evidence of the hospitalization or death of the service member, including but not limited to any of the following documents:

(1) Hospitalization records or death certificate for the service member.

(2) A statement from a casualty assistance office from the United States Department of Defense, branch of the United States Armed Forces, or the Louisiana National Guard.

(3) A statement from the service member's commanding officer.

(4) A media release from the United States Department of Defense, branch of service, or military installation.

D. In consideration of early termination of the lease, the lessee shall not be liable for more than one month's rent if, as of the effective date of the termination, the lessee has completed less than six months of the lease agreement or one-half of the rent for one month if the lessee has completed at least six months of the lease agreement. The lessee shall be entitled to the full return of any security deposit, if such member has otherwise complied with the requirements of the lease.

E. The provisions of this Section may not be waived or modified by the agreement of the parties under any circumstances.

F. If a lessee in a civil legal proceeding against an owner or lessor establishes that a violation of this Section occurred, the lessee shall be entitled to recover two hundred dollars in damages, in addition to any other damages or remedies and costs to which the lessee may also be entitled.

Acts 1999, No. 714, §1; Acts 2001, No. 790, §1; Acts 2014, No. 252, §1.



RS 9:3261.1 - Lease agreements for certain residential dwellings; domestic abuse victims

§3261.1. Lease agreements for certain residential dwellings; domestic abuse victims

A. This Section shall apply only to a lease agreement for a residential dwelling within a building or structure consisting of six or more separate residential dwellings. The provisions of this Section shall not apply when the structure consists of ten or fewer units and one of the units is occupied by the owner or lessor.

B. Definitions

(1) "Accommodation" means the granting by the lessor to a domestic abuse victim the right to execute, renew, or terminate a lease, as applicable under the circumstances, pursuant to the requirements of this Section.

(2) "Domestic abuse" means domestic abuse battery as defined in R.S. 14:35.3 provided that the domestic abuse was committed on the leased premises.

(3) "Domestic abuse offender" means a lessee or household member who has been named as a defendant in a Uniform Abuse Prevention Order or has been identified as a perpetrator of domestic abuse in a Certification of Domestic Abuse.

(4) "Domestic abuse victim" means a lessee or household member who has been named as a petitioner in a Uniform Abuse Prevention Order or has completed a Certification of Domestic Abuse.

(5) "Household member" means a household member as defined in R.S. 14:35.3.

(6) "Qualified third party" means the executive director, program director, or another employee of a community-based shelter contracted with the Department of Children and Family Services pursuant to R.S. 46:2124, provided the employee is a Licensed Clinical Social Worker (LCSW) or possesses a masters degree in Social Work (MSW).

(7) "Reasonable documentation" shall be exclusively confined to mean any of the following documents:

(a) A completed Certification of Domestic Abuse form as set forth in this Section, signed under oath by a qualified third party as defined in this Section.

(b) A Uniform Abuse Prevention Order.

C.(1) No lease agreement shall:

(a) Limit the lessee's right to summon, or any other person's right to summon, a law enforcement officer or other emergency assistance in response to an emergency or following an incident of domestic abuse on the leased premises.

(b) Assess monetary penalties or other penalties under the lease for the lessee summoning, or for any other person summoning, a law enforcement officer or other emergency assistance in response to an emergency or following an incident of domestic abuse on the leased premises.

(2) A lease provision prohibited under this Subsection shall be null, void, and unenforceable.

D.(1) A lessor shall not:

(a) Refuse to enter into the lease agreement solely on the basis that an applicant, or that applicant's household member, is or has been a victim of domestic abuse, or, except as provided by Subparagraph (b) of this Paragraph, on the basis of activity directly related to domestic abuse, if that applicant provides reasonable documentation and otherwise qualifies to enter into a lease agreement. The provisions of this Subparagraph shall not apply to an applicant who has previously been evicted by the lessor for any reason.

(b) Terminate the lease agreement, fail to renew the lease agreement, or issue an eviction notice or notice to vacate on the basis that an act of domestic abuse or activity directly related to domestic abuse has occurred on the leased premises and the victim is a lessee or a lessee's household member. However, if the continued presence of a domestic abuse offender in, or in close proximity to, the lessee's residential dwelling or apartment results in one or more additional violent disturbances or altercations and those disturbances or altercations pose a threat to the safety or peaceable possession of the premises by the lessee or other residents, then the lessor may evict the lessee, even if the presence of the domestic abuse offender is uninvited or unwelcome by the lessee. In such evictions, at the lessor's sole discretion, the lessor may permit the lessee to relocate to a different residential dwelling or apartment, provided that another residential dwelling or apartment is available and the lessee otherwise meets the lessor's qualification standards.

(2) An applicant, lessee, or any household member of an applicant or lessee who is or was the victim of domestic abuse, and who seeks protection under this Section, shall produce to the lessor reasonable documentation of the domestic abuse on or before the date of the lease application, lease termination, lease nonrenewal, or before the judgment or order of eviction is rendered. Failure of the applicant, lessee, or household member of any applicant or lessee to timely produce such reasonable documentation shall preclude and act as a complete bar to that applicant, lessee, or household member asserting claims or causes of action against the lessor for violation of this Subsection.

(3)(a) A lessor who has not yet been given reasonable documentation of the abuse by the lessee and who issues an eviction notice or a notice to vacate to any lessee for any reason allowed under an existing lease agreement, including damage to leased premises, shall not be penalized under this Section.

(b) However, if the sole reason the eviction notice or notice to vacate was issued was a single act of domestic abuse and not an additional act of domestic abuse under Paragraph (D)(1), no breach of the lease has been alleged, and the lessor receives reasonable documentation of domestic abuse before the judgment or order of eviction is rendered, then the lessor shall rescind the eviction notice or notice to vacate.

E. Only a lessee or a household member of the lessee's residential dwelling unit may be considered a domestic abuse victim such that the lessee may request an accommodation under this Section. In order for a lessee to receive an early termination as provided in this Section, the lessee shall do all of the following:

(1) Assert in writing to the lessor that the lessee, or the lessee's household member, is a domestic abuse victim and that the lessee seeks the particular accommodation afforded under Subsection F of this Section.

(2) Provide to the lessor reasonable documentation that the lessee seeking an accommodation, or that lessee's household member, was a victim of an act of domestic abuse on the leased premises within the past thirty days.

(3) Assert in writing that the lessee seeking the accommodation will not knowingly voluntarily permit the domestic abuse offender further access to, visitation on, or occupancy of the lessee's residential dwelling unit and acknowledging that any violation of this Section may result in eviction or termination of the lease.

(4) Otherwise meet or agree to fulfill all requirements of a lessee under the lease agreement.

(5) If requested by the lessor, provide in writing the name and address of the person named as the defendant, perpetrator or abuser in a Uniform Abuse Prevention Order or Certification of Domestic Abuse form.

F. If a lessee fulfills all of the requirements of Subsection E of this Section, the lessor shall grant the lessee the requested early termination of the lease, as provided by this Subsection:

(1) If the lessee requests early termination of the lease agreement, the lessor shall terminate the lease agreement as a matter of law on a mutually agreed-upon date within thirty days of the written request for accommodation. The lessee requesting the accommodation shall vacate the residential dwelling by that date to avoid liability for future rent.

(2) In such cases, the lessee requesting the accommodation is liable only for rent paid through the early termination date of the lease and any previous obligations to the lessor outstanding on that date. The amount due from the lessee shall be paid to the lessor on or before the date the lessee vacates the dwelling. The lessor may withhold the lessee's security deposit only for any reason permitted under R.S. 9:3251. If the lessee or an additional lessee is a domestic abuse offender named on reasonable documentation presented to the lessor in a lessee's request for an accommodation under this Section, the lessor shall be entitled to an immediate eviction of the domestic abuse offender upon presenting the court with reasonable documentation of the abuse.

(3) When there are multiple lessees who are parties to a lease agreement for which the accommodation of early termination is requested by one or more lessees, and upon the lessee's timely providing to the lessor reasonable documentation of the abuse as required in this Section, the entire lease shall terminate on the mutually agreed-upon date, and the lessor shall be entitled to an immediate eviction of all lessees upon presenting the court with reasonable documentation of the abuse.

G. Nothing in this Section shall be construed to limit a lessor's right to refuse to enter into a lease agreement, terminate a lease agreement, fail to renew a lease agreement, or issue an eviction notice or notice to vacate to a lessee or tenants pursuant to Code of Civil Procedure Article 4701 et seq., for actions unrelated to the act of domestic abuse. Further, a lessor shall be entitled to an immediate eviction of the domestic abuse offender upon presenting the court with reasonable documentation of the abuse, and nothing in this Section shall limit a lessee's obligation as required by a lease agreement between the lessor and lessee.

H. A Certification of Domestic Abuse form as provided for in this Section shall read substantially the same as follows:

(Name of qualified third party and, if applicable, the name of their shelter, office or agency)

I and/or my (family or household member) have suffered domestic abuse as defined in R.S. 9:3261.1.

Briefly describe the incident giving rise to the claim of domestic abuse:

The incident(s) that I rely on in support of this declaration occurred on the following date(s) and time(s): and at the following location(s): .

The incident(s) that I rely on in support of this declaration was/were committed by the following person(s), if known: .

I state under penalty of perjury under the laws of the state of Louisiana that the foregoing is true and correct. By submitting this statement I do not waive any legally recognized privilege protecting any communications that I may have with the agency or representative whose name appears below or with any other person or entity. I understand that my obligation to pay rent does not end until the early termination date of my lease as decided by the lessor or until I vacate the premises upon receiving agreement by the lessor to terminate my obligations under the lease early. I understand that my lessor may keep my security deposit or other amounts as permitted under law.

Dated at , Louisiana, this day of 20 .

(Signature of Lessee or Lessee's family or household member)

PRINTED NAME

I verify under penalty of perjury under the laws of the state of Louisiana that I have provided services to the person whose signature appears above and that, based on information communicated to me by the person whose signature appears above, the individual or his or her family or household member has suffered domestic abuse as defined by R.S. 9:3261.1, and that the individual informed me of the name of the alleged perpetrator of the actions, giving rise to the claim, if known. This verification does not waive any legally recognized privilege that I, my agency, or any of its representatives have with the person whose signature appears above.

Dated this day of , 20 .

(Signature of qualified third party)

PRINTED NAME

(License number or organizational tax identification number)

(Organization name)

(Printed address)

I. A civil action for enforcement of rights granted pursuant to this Section may be commenced in state district court by a domestic abuse victim within one year of an alleged violation of this Section. In the civil action, the court may only grant as relief any permanent or temporary injunction, temporary restraining order, or other similar order, as the court deems appropriate.

J. Upon motion of the defendant or upon the court's own motion, if the court determines that a civil action brought under this Section is frivolous, the court shall award appropriate sanctions pursuant to Code of Civil Procedure Article 863.

K. No civil action may be commenced under this Section if the plaintiff or the plaintiff's household member has knowingly voluntarily permitted the domestic abuse offender access to, visitation on, or occupancy of the lessee's residential dwelling unit at any time after having requested an accommodation from the lessor under this Section.

L. Notwithstanding 24 Code of Federal Regulations Part 5.2011 and any other provision of law to the contrary, the provisions of this Section shall not supersede 24 CFR Part 5 Subpart L, as amended from time to time, including the programs provided for in 24 CFR Part 5.2009.

M. Lessors or owners of residential dwellings who institute eviction proceedings against domestic abuse offenders under this Section shall be immune from any and all lawsuits, claims, demands, or causes of action filed by or on behalf of domestic abuse offenders for wrongful eviction, breach of contract, termination of the lease in violation of this Section, discrimination under state or federal law, or any other claims or causes of actions arising in any way out of the eviction.

Acts 2015, No. 456, §1.



RS 9:3301 - LEASES OF MOVABLES

CHAPTER 2. LEASES OF MOVABLES

PART I. IN GENERAL

§3301. Short title

This Chapter shall be known and may be cited as the Louisiana Lease of Movables Act.

Acts 1985, No. 592, §1, eff. July 13, 1985.



RS 9:3302 - Declaration of policy

§3302. Declaration of policy

It is declared to be the policy of this state to encourage and foster the leasing of movable property to individuals and businesses, thus promoting economic growth and development. To this end, financed leases, which have previously been construed as conditional sales transactions, are hereby recognized as valid and enforceable in this state.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1.

{{NOTE: SEE ACTS 1986, NO. 213, §2.}}



RS 9:3303 - Scope

§3303. Scope

A. This Chapter shall apply to all leases of movable property located in this state, whether the property is initially leased in Louisiana or subsequently moved into this state.

B. Subject to the provisions of R.S. 9:3303 (D), (E), and (F), a lease agreement affecting movable property located or to be located in Louisiana may provide that the transaction will be governed under the substantive laws of the state in which the lease is entered into or governed under the substantive laws of the state of the lessor's residence, principal office, or incorporation or governed under the substantive laws of any other state having significant contacts with the transaction. As a limited exception to the foregoing, the substantive laws of the chosen forum that would characterize the lease as a type of secured financing transaction under the Uniform Commercial Code shall not apply to a financed lease, provided that the transaction was entered into prior to the time Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.) became effective. Such a lease shall retain the legal effects of a "financed lease" under this Chapter notwithstanding the fact that the lease may be contractually subject to the substantive laws of another state and may otherwise be classified as a type of secured financing transaction under the Uniform Commercial Code or other laws of the chosen forum. It shall furthermore not be necessary under these limited circumstances for the lessor to perfect any type of security interest on the leased equipment located in Louisiana, again provided that such a financed lease was entered into prior to the time Chapter 9 of the Louisiana Commercial Laws became effective.

C. This Chapter shall not affect the amount of taxes owed to the state of Louisiana, or to any political subdivision, on the purchase, importation, use, storage, lease, or rental of tangible personal property. Tax obligations owed to the state and its political subdivisions shall be levied and collected as provided by law.

D. Whenever a lessor seeks to enforce remedies under any lease of movable property, no matter where consummated, following the lessee's default and the leased property is then located in this state, the lessor shall comply with the remedy provisions under Part IV of this Chapter, notwithstanding that the lease agreement may provide that the transaction is to be governed under the laws of another state and further notwithstanding the state of the lessee's residence, domicile, or incorporation.

E. Whenever an action is brought in this state to enforce any rights arising from a lease of movable property located in this state at the time of the lessee's default, the lessor shall, where applicable, reduce the charges sought to be collected from the lessee so that they do not exceed the charges provided in Part III of this Chapter.

F. The following agreements by Louisiana lessees are invalid with respect to leases of movable property, or any modifications thereof, to which this Chapter applies:

(1) Agreements in which the lessee consents to the jurisdiction of another state.

(2) Agreements that fix venue.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1; Acts 1989, No. 137, §4, eff. Sept. 1, 1989; Acts 1990, No. 1079, §3, eff. Sept. 1, 1990.

{{NOTE: SEE ACTS 1986, NO. 213, §2.}}



RS 9:3304 - Exclusions

§3304. Exclusions

A. This Chapter shall not apply to leases of immovable property. This Chapter shall, however, continue to apply to leases of movable property which subsequently becomes a component part of an immovable or which are immobilized by declaration as provided under Articles 466 and 467 of the Louisiana Civil Code, in which case the lessor shall retain all legal rights to and ownership of the leased equipment notwithstanding its immobilization. This Chapter shall also continue to apply to leases of equipment which are subsequently incorporated into other movable property not otherwise subject to the lease, in which case the lessor shall retain all legal rights to and ownership of the leased equipment notwithstanding Article 510 of the Louisiana Civil Code.

B. This Chapter shall not apply to leases of incorporeal movables or licenses of contractual or proprietary rights, such as licenses for the use of computer software, trade names, copyrights, or franchises.

C. R.S. 9:3312, 3331 and 3332 shall not apply to short term leases.

D. R.S. 9:3312 and 3339 through 3341 shall not apply to leases of movable property by or to government or any governmental agency or instrumentality.

E. R.S. 9:3312, 3313, 3314, 3331, 3332, and 3339 through 3341 shall not apply to equipment leases by public utilities, common carriers, or cable television or communication companies if a subdivision or agency of this state or of any municipality or of the United States regulates, approves, or consents to the charges for the services involved.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1.

{{NOTE: SEE ACTS 1986, NO. 213, §2.}}



RS 9:3305 - Waiver; agreement to forego rights

§3305. Waiver; agreement to forego rights

A consumer lessee may not waive or agree to forego any rights or benefits under this Chapter except that a claim, if disputed in good faith, may be settled by compromise or agreement.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1.



RS 9:3306 - Definitions

§3306. Definitions

(1) "Adjusted capitalized cost" means the capitalized cost of the leased equipment less any capitalized cost reduction payments made by the lessee at the inception of the lease.

(2) "Agricultural purpose" means a purpose related to the production, harvest, exhibition, marketing, transportation, processing, or manufacture of agricultural products by a natural person who cultivates, plants, propagates, or nurtures the agricultural products. "Agricultural products" includes products such as horticultural and dairy products, livestock, wildlife, poultry, bees, forest products, fish and shell fish, and any products thereof, including processed and manufactured products, and any and all products raised or produced on farms and any processed or manufactured products thereof.

(3) "Base term" or "base lease term" of lease means the initial term of the lease as provided under the lease agreement. If a lease is cancelled or terminated for any reason during a renewal period as provided under the lease agreement, "base term" shall mean that renewal period.

(4) "Capitalized cost" means the cost of the leased equipment which is taken into consideration by the lessor in pricing the lease to the lessee.

(5) "Capitalized cost reduction payments" mean any payment or payments made by the lessee at the inception of the lease to reduce the capitalized cost of the leased equipment and therefore to reduce the amount of rental payments which would otherwise be charged under the lease.

(6) "Commercial lease" means a lease to a natural person, corporation, partnership, government, governmental agency or instrumentality, or any other type of entity, primarily for a business, commercial, or agricultural purpose.

(7) "Conditional sale" means a legal arrangement under which a seller sells goods or movable property to a purchaser on a deferred payment or credit basis, with the seller retaining legal title and ownership of the property until such time as the purchase price is paid in full.

(8) "Consumer" means a natural person entering into a lease primarily for a personal, family, or household purpose.

(9) "Consumer lease" means a lease to a consumer as defined in R.S. 9:3306(8), provided that total compensation under the lease over the base lease term does not exceed twenty-five thousand dollars. Where total compensation under the lease exceeds twenty-five thousand dollars, the lease shall be considered a commercial lease for purposes of this Chapter. A lease provided through an employer-sponsored lease program shall not be considered a consumer lease for the purposes of this Chapter.

(10) "Equipment" means movable property.

(11) "Estimated end of term residual value" means the estimated value of the leased property at the end of the base lease term as specified by the lessor at the time the lease is entered into.

(12)(a) "Financed lease" means a lease entered into prior to January 1, 1990, under which:

(i) The lessee is obligated to pay total compensation over the base lease term which is substantially equivalent to or which exceeds the initial value of the leased property; and

(ii) The lessee is obligated to become, or has the option of becoming, the owner of the leased property upon termination of the lease for no additional consideration or for nominal consideration.

(b) After January 1, 1990, a "financed lease" for purposes of this Chapter means a lease entered into on or after that effective date that is classified as a security interest as provided under R.S. 10:1-201(35).

(13) "Initial value" of leased equipment means the price for which the lessee could purchase the leased equipment from the lessor, where appropriate, on an all cash basis in the ordinary course of business. "Initial value" includes the cost of the leased equipment to the lessor plus, where applicable, any increase or markup by the lessor prior to consummation of the lease.

(14) "Interest rate charges" mean interest, time-price differential or time-value of money charges which are capitalized into equipment leases as compensation to the lessor for deferred payment under the lease. Interest rate charges generally represent the difference between (a) total compensation payable to the lessor over the base lease term, less (b) the adjusted capitalized cost of the leased equipment.

(15) "Lease" means a contract or agreement of lease of any movable property, whether for a fixed term or for an indefinite period.

(16) "Lessee" means the lessee under a lease as defined above or his sublessee or assignee.

(17) "Lessor" means the lessor in a lease as defined above, his assignee or designee, or sublessor, assignee, or designee.

(18) "Mandatory purchase price" means the purchase price of the leased equipment which the lessee is obligated to pay at the conclusion of the base lease term, exclusive of official fees and taxes.

(19) "Movable property" or "movables" means corporeal movables, as provided under Civil Code Article 471.

(20) "Nominal consideration" means a sum which is less than twenty-five percent of the fair market value of the leased equipment upon conclusion of the base term of the lease.

(21) "Optional purchase price" of leased equipment means the price for which the lessee has the option to purchase the leased equipment from the lessor at the conclusion of the base term of the lease.

(22) "Property" means any movable subject to a lease.

(23) "Realized value" means:

(a) The price received by the lessor for the leased property at disposition,

(b) The highest offer received for the leased property at disposition, or

(c) The fair market value of the leased property at the conclusion of the lease.

(24) "Short-term lease" means a lease for a term not exceeding four months. Any lease of less than four months containing a provision whereby the term of the lease may be automatically extended or reconducted beyond a period of four months shall not be deemed a short-term lease.

(25) "Total compensation" under the lease means the sum of any capitalized cost reduction payments made at the inception of the lease, plus the total of rental payments payable over the base lease term, exclusive of additional lease related charges, early termination charges, end of lease charges, late charges, deferral charges, and the optional purchase price of the leased equipment as defined herein. Where the lessee is obligated to purchase the leased equipment at the conclusion of the lease term, the mandatory purchase price of the equipment shall be included in the total compensation under the lease.

(26)(a) "True lease" means a lease entered into before January 1, 1990, under which:

(i) The lessee has no obligation to pay total compensation over the base lease term which is substantially equivalent to or in excess of the initial value of the leased property; or

(ii) The lessee does not have the option or obligation to become the owner of the leased property upon termination of the lease for no or nominal consideration.

(b) A true lease also means a lease entered into after January 1, 1990, that is not classified as a security interest as provided under R.S. 10:1-201(35).

(c) Consistent with R.S. 10:9-505, the filing of a financing statement by a lessor under a true lease shall not of itself result in such a lease being classified as a financed lease for purposes of this Chapter or otherwise.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1; Acts 1989, No. 137, §4, eff. Sept. 1, 1989; Acts 2001, No. 128, §4, eff. July 1, 2001; Acts 2006, No. 533, §2; Acts 2012, No. 626, §1, eff. June 7, 2012.



RS 9:3307 - Terms

§3307. Terms

Whenever applicable in this Chapter, use of the masculine includes the feminine and use of the plural includes the singular and vice versa.

Acts 1985, No. 592, §1, eff. July 13, 1985.



RS 9:3308 - Construction against implicit repeal

§3308. Construction against implicit repeal

This Chapter being a general act is intended as a unified coverage of the subject matter. No part of this Chapter shall be deemed impliedly repealed by subsequent legislation if such construction can be reasonably avoided.

Acts 1985, No. 592, §1, eff. July 13, 1985.



RS 9:3309 - True leases

PART II. CIVIL CODE

§3309. True leases

Except as specifically provided in this Chapter, true leases are subject to Title IX of Book III of the Civil Code entitled "Of Lease."

Acts 1985, No. 592, §1, eff. July 13, 1985.



RS 9:3310 - Financed leases

§3310. Financed leases

A. Except as specifically provided in this Chapter, financed leases are subject to Title IX of Book III of the Civil Code entitled "Lease." Financed leases entered into after Chapter 9 of the Louisiana Commercial Laws becomes effective are a type of secured transaction in favor of the lessor, and thus are additionally subject to R.S. 10:9-101, et seq.

B. Notwithstanding the fact that a financed lease creates a security interest under Chapter 9 of the Louisiana Commercial Laws, the lessor under a properly perfected financed lease shall retain full legal and equitable title and ownership in and to the leased equipment until such time as the lessee exercises his option or complies with his obligation to purchase the leased equipment from the lessor as provided under the lease agreement. The provisions of this Chapter shall further not affect present taxation of financed leases.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1989, No. 137, §4, eff. Sept. 1, 1989.



RS 9:3310.1 - Constructive delivery and possession in sale/lease-back situations

§3310.1. Constructive delivery and possession in sale/lease-back situations

When equipment is sold to, and is contemporaneously leased under a true or financed lease by the vendee/lessor back to the vendor/lessee, the filing of a financing statement as provided in R.S. 9:3342(B) suffices for the transfer of ownership of the equipment as against third persons.

Acts 1989, No. 137, §4, eff. Sept. 1, 1989.



RS 9:3311 - Interest rate charges; true leases

PART III. CHARGES

§3311. Interest rate charges; true leases

Interest rate charges capitalized into both consumer and commercial purpose true leases are unregulated and are not subject to conventional interest rate or usury limitations.

Acts 1985, No. 592, §1, eff. July 13, 1985.



RS 9:3312 - Interest rate charges; financed leases

§3312. Interest rate charges; financed leases

A. Maximum interest rate charges capitalized into consumer purpose financed leases shall be limited as follows:

(1) The total of:

(a) Twenty-four percent per year on that part of the adjusted capitalized cost under the lease which is not in excess of one thousand seven hundred fifty dollars; and

(b) Eighteen percent per year on that part of the adjusted capitalized cost under the lease which is more than one thousand seven hundred fifty dollars but not in excess of five thousand dollars; and

(c) Twelve percent per year on that part of the adjusted capitalized cost under the lease which is more than five thousand dollars; or

(2) Eighteen percent per year on the adjusted capitalized cost under the lease; or

(3) Any other method of computation which would not yield greater interest rate charges than those computed under Paragraphs (1) or (2) of this Subsection.

B. Interest rate charges capitalized into commercial purpose financed leases are unregulated and are not subject to conventional interest rate or usury limitations.

C. This Section does not limit or restrict the manner of contracting for interest rate charges, whether by way of add-on or otherwise, so long as the rate in connection with consumer purpose financed leases does not exceed that permitted by R.S. 9:3312(A). Interest rates may be calculated on the assumption that all scheduled rental payments will be made when due and the effects of prepayment are governed under the provisions of rebate as provided under R.S. 9:3319(B).

D. For purposes of this Section, the term of a consumer financed lease commences on the date the lease agreement is executed. Differences in lengths of months may be disregarded and a day may be counted as one-thirtieth of a month. Subject to classifications and differentiations, the lessor may reasonably establish a part of a month in excess of fifteen days to be treated as a full month if periods of fifteen days or less are disregarded and if that procedure is not consistently used to obtain a greater yield than would otherwise be permitted under R.S. 9:3312(A).

E. A lessor shall not divide a consumer financed lease into multiple agreements for the purpose of obtaining higher interest rate charges than would otherwise be permitted by R.S. 9:3312(A).

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1.



RS 9:3313 - Additional lease related charges

§3313. Additional lease related charges

A. Both true and financed lease agreements, whether for consumer or commercial purposes, may contractually provide for the assessment, imposition, and collection of the following additional lease related charges:

(1) Taxes, including but not limited to sales, lease, use, excise, and personal property taxes.

(2) Reasonable excess mileage or use charges.

(3) License, title, and registration fees.

(4) Fees for preparation of lease agreements and other documents related to the transaction.

(5) Notarial fees.

(6) Recordation fees.

(7) Repair, maintenance and other fees incident to the use of the leased equipment by the lessee.

(8) Refundable security deposits.

(9) Voluntary credit life and credit accident and disability insurance as provided under R.S. 9:3332.

(10) Property insurance as provided under R.S. 9:3333.

(11) Early termination charges as provided under R.S. 9:3316.

(12) Reasonable excess wear and tear charges.

(13) Reasonable attorney's fees not to exceed twenty-five percent of the total amount payable under the lease.

(14) NSF check charges as provided under R.S. 9:3529.

(15) Late charges as provided under R.S. 9:3314.

(16) Deferral charges as provided under R.S. 9:3315.

(17) Such additional related charges as may be contractually agreed to by the lessee.

B. Such additional lease related charges shall not be considered interest and are exempt from conventional interest rate and usury limitations as well as the limitations of R.S. 9:3312(A).

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1.



RS 9:3314 - Late charges

§3314. Late charges

A. Lessees under both true and financed consumer lease agreements may contractually agree to pay late charges on any one or more rental payments which are not paid in full within ten days after the scheduled or deferred due dates, in an amount not to exceed five percent of the unpaid amount of such delinquent rental payment, or twenty-five dollars, whichever is greater.

B. Lessees under both true and financed commercial lease agreements may contractually agree to pay late charges in any amount or at any rate on any one or more delinquent rental payments which are not paid in full on the scheduled or deferred due dates.

C. Late charges under R.S. 9:3314(A) may be collected only once on a delinquent rental payment however long it remains in default. No such late charge may be collected on a rental payment that is paid in full within ten days after its scheduled due date for consumer leases, even though an earlier maturing rental payment or a late charge on an earlier rental payment may not have been paid in full. For purposes of this Subsection, payments are deemed to be applied first to current rentals and then to delinquent rentals and then to late charges.

D. No late charge may be collected on a consumer lease payment which has been deferred and a deferral charge has been paid or incurred, provided that the deferred payment is paid within ten days of its deferral date with regard to consumer leases.

E. Late charges may be collected at the time they accrue or at any time thereafter. The lessor is not required to notify the lessee of the assessment of late charges.

F. Late charges may be assessed in addition to interest rate charges as provided under R.S. 9:3311 and 3312.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1.



RS 9:3315 - Deferral charges

§3315. Deferral charges

A. The parties to a true or financed consumer lease may agree, verbally or in writing, before or after default, to a deferral of all or part of one or more unpaid rental payments in consideration for which the lessor may assess, impose, and collect a deferral charge computed by applying a deferral charge rate not to exceed a maximum rate of twenty-five percent per annum, to the amount deferred over the period of deferral, calculated without regard to differences and lengths of months, but proportionately for a part of a month, counting each day as one-thirtieth of a month.

B. The parties to a true or financed commercial lease may agree, verbally or in writing, before or after default, to a deferral of all or part of one or more unpaid rental payments in consideration for which the lessor may assess, impose, and collect a deferral charge computed by applying a deferral charge rate to the amount deferred over the period of deferral, calculated without regard to differences and lengths of months, but proportionately for a part of a month, counting each day as one-thirtieth of a month. For purposes of this Subsection, deferral charges assessed in connection with commercial leases shall be unregulated and exempt from conventional interest rate and usury limitations.

C. A true or financed lease agreement, including in connection with both consumer leases and commercial leases, may provide that if any one or more rental payments are not paid within the time periods specified under the agreement, the lessor may unilaterally grant a deferral of such payments and assess deferral charges as provided in this Section. Deferral charges may not be assessed after the lessor elects to cancel the lease following the lessee's default as provided in R.S. 9:3318(A)(2).

D. A lessor, in addition to deferral charges, may assess appropriate charges for insurance for the extended period. The amount of these additional insurance charges which are not paid in cash may be added to the amount deferred for the purpose of calculating the deferral charge.

E. Deferral charges may be assessed in addition to interest rate charges as provided under R.S. 9:3311 and 3312.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1.



RS 9:3316 - Early termination charges

§3316. Early termination charges

A. Both true and financed lease agreements, whether for consumer or commercial purposes, may contractually provide for the assessment, imposition, and collection of reasonable early termination charges, including but not limited to:

(1) An early termination fee in a fixed amount as contractually agreed to by the lessee.

(2) Excess mileage or use charges as provided under the lease agreement.

(3) Reasonable excess wear and tear charges as provided under the lease agreement.

(4) The difference between (i) the original adjusted capital cost of the leased equipment, less (ii) accumulated depreciation calculated in accordance with the lessor's standard depreciation formula through the date of termination, less (iii) the realized value of the leased equipment following termination of the lease.

(5) Official fees and taxes imposed in connection with termination of the lease.

(6) Current or delinquent rental payments and other charges under the lease which are then due and payable.

(7) Additional reasonable early termination charges which may be contractually provided for under the lease agreement.

B. Early termination charges may be assessed in addition to interest rate charges as provided under R.S. 9:3311 and 3312.

C. Any refundable security deposit held by the lessee may be retained and shall be credited against the lessee's liability for early termination charges.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1.



RS 9:3317 - End of lease charges

§3317. End of lease charges

A. Both true and financed lease agreements, whether in connection with consumer or commercial purpose leases, may contractually provide for the assessment, imposition, and collection of reasonable end of lease charges, including but not limited to:

(1) End of lease fees in a fixed amount as may be agreed to by the lessee.

(2) Excess mileage or use charges as provided under the lease agreement.

(3) Reasonable excess wear and tear charges as provided under the lease agreement.

(4) The difference between (i) the estimated end of term residual value of the leased equipment and (ii) the actual realized value of the leased equipment following termination of the lease.

(5) Official fees and taxes imposed in connection with termination of the lease.

(6) Current or delinquent rental payments and other charges under the lease which are then due and payable.

(7) Any additional reasonable end of lease charges which may be contractually provided for under the lease agreement.

B. End of lease charges may be assessed in addition to interest rate charges as provided under R.S. 9:3311 and 3312.

C. Any refundable security deposit held by the lessor may be retained and shall be credited against the lessee's liability for end of lease charges.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1.



RS 9:3318 - Options of lessor following lessee's default

PART IV. REMEDIES FOLLOWING LESSEE'S DEFAULT

§3318. Options of lessor following lessee's default

A.(1) In the event of default by the lessee under a true lease, or under a financed lease entered into prior to the time Chapter 9 of the Louisiana Commercial Laws becomes effective, the lessor may do any one of the following:

(a) He may file an appropriate collection action against the lessee to recover accelerated rental payments and additional amounts that are then due and outstanding and that will become due in the future over the full base term of the lease, as provided under R.S. 9:3319.

(b) He may cancel the lease, recover possession of the leased property and recover such additional amounts and liquidated damages as may be contractually provided under the lease agreement, as provided under R.S. 9:3320 through 3328.

(2) The above remedies following the lessee's default are not cumulative in nature. The lessor may not seek to collect accelerated rental payments under the lease and also to cancel the lease and recover possession of the leased equipment.

B. In the event of default by the lessee under a financed lease entered into after Chapter 9 of the Louisiana Commercial Laws becomes effective, the lessor may at his option:

(1) Exercise such rights and remedies following default as are provided under this Chapter; or

(2) Exercise such rights and remedies following default as are provided under Chapter 9 of the Louisiana Commercial Laws.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1989, No. 137, §4, eff. Sept. 1, 1989.



RS 9:3319 - Accelerated rental payments

§3319. Accelerated rental payments

A. If the lessor under either a true or financed lease elects to recover accelerated future rental payments and additional amounts that are then due and owing under the lease following the lessee's default, as provided under R.S. 9:3318(A)(1), the lessor shall commence an ordinary collection proceeding against the lessee as provided under the Louisiana Code of Civil Procedure. Any refundable security deposit held by the lessor may be retained and shall be credited against lessee's liability for accelerated rental payments. The lessor under a consumer lease shall not seek to recover full accelerated rental payments from the lessee, but shall grant the lessee an appropriate rebate of unearned interest rate charges capitalized into the lease as required under R.S. 9:3319(B).

B. If the lessor under a consumer lease elects to accelerate future rental payments following the lessee's default, the lessor shall grant the lessee an appropriate rebate of unearned interest rate charges originally capitalized into the lease. This rebate shall represent at least as great a proportion of interest rate charges, after first deducting from those charges a prepayment charge of not more than twenty-five dollars, as the sum of the monthly time balances beginning one month after the month in which payment is accelerated, bears to the sum of all monthly time balances under the schedule of payments under the lease, which method of rebate, upon acceleration, is commonly referred to as the "Rule of 78's" or the "sum of digits" rebate method. If more than one-half of the term of the lease has elapsed, the rebate shall be computed without deducting a prepayment charge. For the purposes of rebate upon acceleration, unearned deferral charges shall be rebated on the same basis as interest rate charges. Following acceleration of rental payments and the filing of suit against the lessee, any unpaid amounts due and owing by the lessee to the lessor shall bear interest at the rate of twenty-five percent per annum until paid in full.

C. If the lessee pays accelerated future rental payments to the lessor, the lessor must permit the lessee to remain in peaceable possession of the leased equipment over the remaining lease term subject to the lessor's rights under R.S. 9:3319(D).

D. If the lessee fails to satisfy a final judgment for accelerated rental payments, the lessor may at any time thereafter judicially seize and sell the lessee's possessory rights to the leased property, as provided under the Louisiana Code of Civil Procedure, in order to satisfy such a final judgment.

E. Prior to obtaining a judgment against the lessee for accelerated future rental payments, the lessor may elect to convert his claim into an action seeking to cancel the lease and to recover possession of the leased property as provided in R.S. 9:3320 through 3324.

Acts 1985, No. 592, §1, eff. July 13, 1985.



RS 9:3320 - Cancellation of lease following lessee's default

§3320. Cancellation of lease following lessee's default

A. If the lessor elects to cancel the lease following the lessee's default as provided in R.S. 9:3318(A)(1)(b), the lessor shall forward a written notice to the lessee to that effect, which notice may either be personally delivered to the lessee or mailed to him by registered or certified mail at his address as shown in the lease agreement or at the address mutually agreed upon in writing by the parties, or if there is no such address, then at the lessee's last known address.

B. If the leased property has been subleased or the lease assigned by the lessee and the lessor has been notified in writing of the sublease or assignment, then all notices required under this Section shall also be sent to each known, authorized sublessee or assigned in the same manner as provided for notice to the prime lessee.

Acts 1985, No. 592, §1, eff. July 13, 1985.



RS 9:3321 - Surrender of leased property after notice

§3321. Surrender of leased property after notice

Within five days after receipt of the notice of cancellation or within five days after its mailing, whichever is earlier, or if the lease agreement provides for a longer period, then within such longer period, the lessee shall surrender possession of the leased property to the lessor.

Acts 1985, No. 592, §1, eff. July 13, 1985.



RS 9:3322 - Summary proceeding for surrender of property; rule to show cause; judgment

§3322. Summary proceeding for surrender of property; rule to show cause; judgment

A. If the lessee fails or refuses to surrender the leased property to the lessor within the delays provided in R.S. 9:3321, the lessor may cause the lessee to be cited summarily by a court of competent jurisdiction to show cause why he should not be ordered to surrender possession of the leased property to the lessor, in accordance with the provisions of this Section.

B.(1) The court shall make the rule returnable within five calendar days after the date of the order, at which hearing the court shall try the rule and hear any defense that is made.

(2) When the object of the rule to show cause to surrender possession is to obtain possession of the leased movable from a lessee or sublessee in default of the lease or a third party in possession of the movable, an affidavit by the lessor or his agent shall be prima facie proof of the lessor's entitlement to the relief sought.

(3) The affidavit shall state factual grounds on which the lessee's default is based and shall be accompanied by legible copies of the lease agreement, evidence of ownership of the leased movable, and documents or exhibits which show the mover's right to possession of the leased movable.

(4) The affidavit and exhibits annexed thereto which contain facts to establish a prima facie case shall be admissible and self-authenticating.

(5) The court may, under the circumstances of the case, require additional evidence in the form of oral testimony or documentary evidence before entering judgment on the rule.

C. A hearing in open court shall not be required unless the judge, in his discretion, directs such a hearing to be held. The mover shall submit to the court the proof required by this Section, a certificate indicating the type of service made on the defendant and the date of service, and the original and not less than one copy of the proposed final judgment. The minute clerk shall make an entry showing the dates of receipt of proof, review of the record, and rendition of the judgment. A certified copy of the signed judgment shall be sent to the mover by the clerk of court.

D. If the court finds the lessor entitled to the relief sought, the court shall render immediately a judgment ordering the lessee to surrender possession of the leased property to the lessor.

E. If the lessee does not comply with the judgment within twenty-four hours after its rendition, the clerk of the court that rendered the judgment shall issue, upon written request, a writ of possession directed to and commanding the sheriff, constable, or marshal of any parish where the movable property may be located to seize and deliver possession of the leased property to the lessor.

Acts 1990, No. 344, §1.



RS 9:3323 - Appeal from judgment on rule

§3323. Appeal from judgment on rule

A suspensive appeal shall not be granted unless the lessee has answered the rule under oath, pleading an affirmative defense entitling him to retain possession of the leased movable, and the appeal has been applied for and the appeal bond filed within twenty-four hours after the rendition of the judgment. The amount of the suspensive appeal bond shall be determined by the court in an amount sufficient to protect the appellee against all such damage as he may sustain as a result of the appeal.

Acts 1985, No. 592, §1, eff. July 13, 1985.



RS 9:3324 - Ordinary proceedings in addition to summary proceedings

§3324. Ordinary proceedings in addition to summary proceedings

In addition to the summary proceeding provided above, the lessor may at its option, commence an ordinary proceeding against the lessee to cancel the lease, to recover possession of the leased property or to collect such liquidated damages as may be contractually provided under the lease agreement and as further provided under R.S. 9:3325. The pendency of the summary proceeding permitted above shall not preclude the filing of such ordinary proceeding, nor shall the pendency of an ordinary proceeding preclude the filing of the summary proceeding.

Acts 1985, No. 592, §1, eff. July 13, 1985.



RS 9:3325 - Recovery of liquidated damages

§3325. Recovery of liquidated damages

A. The lessor may commence an ordinary proceeding against the lessee, as provided in R.S. 9:3324, to recover amounts then due and owing under the lease as well as such liquidated damages as may be provided under the lease agreement. Any refundable security deposit held by the lessor may be retained and shall be credited against the lessee's liability for liquidated damages and other amounts owed the lessor.

B. The court shall award liquidated damages to the lessor only if it finds the amount thereof to be reasonable. If the court finds the amount of liquidated damages to be unreasonable, or if there is no such stipulation, then the court may, in its discretion, award liquidated damages to the lessor.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1.



RS 9:3326 - Sequestration in ordinary proceedings

§3326. Sequestration in ordinary proceedings

In an ordinary proceeding, the lessor may also have the leased movable sequestered as provided by the Louisiana Code of Civil Procedure and by furnishing security in an amount determined by the court to be sufficient to protect the lessee against all damage he may sustain.

Acts 1985, No. 592, §1, eff. July 13, 1985.



RS 9:3327 - Release to lessee of sequestered property

§3327. Release to lessee of sequestered property

The court shall permit the release to the lessee of the sequestered leased property on the lessee's furnishing security in an amount deemed by the court sufficient to protect the rights of the lessor.

Acts 1985, No. 592, §1, eff. July 13, 1985.



RS 9:3328 - Release of sequestered property to lessor

§3328. Release of sequestered property to lessor

If the lessee does not obtain the release of the sequestered leased property within ten days of its seizure, the court may permit its release to the lessor, without his furnishing additional security unless application for such additional security is made by the lessee and the court finds such additional security to be necessary.

Acts 1985, No. 592, §1, eff. July 13, 1985.



RS 9:3329 - Prohibition against self-help repossession

§3329. Prohibition against self-help repossession

A. Except as provided in R.S. 9:3330, a lessor is prohibited from attempting to recover possession of the leased property following the lessee's default under any form of self-help repossession.

B. It shall be unlawful for lessors of movable property to enter into, or to cause others to enter into, the premises of any person to whom such property has been leased under the assumption that the lessee has, by agreement, given the right of entry and removal.

C. Any person guilty of entering and removing any property in violation of this Section shall be fined not more than two hundred dollars or imprisoned for not more than three months, or both. Nothing in this Section shall deprive the party injured of his civil action in damages.

D. Nothing in this Section shall be construed to prevent a seizing officer from entering and taking possession of leased property pursuant to proper legal process.

Acts 1985, No. 592, §1, eff. July 13, 1985.



RS 9:3330 - Lessor's right to protect and preserve leased property

§3330. Lessor's right to protect and preserve leased property

A. Notwithstanding the prohibition against self-help repossession in R.S. 9:3329 and under other applicable Louisiana laws, a lessor shall have the right to take possession of leased property wherever it may be found if all of the following conditions are satisfied:

(1) The lessor has knowledge or has the reasonable belief that the lessee has breached his obligations under the lease to maintain insurance on the leased property, or to keep the leased property constantly repaired and in good working order, or to protect and preserve the leased property, or to use the leased property in a proper and lawful manner, and the leased property is then placed in a position of jeopardy of loss, damage, destruction, or seizure.

(2) The lessee is in default under his payment or non-monetary obligations under the lease.

(3) The lessor has commenced a summary proceeding against the lessee before a court of competent jurisdiction seeking an ex parte order authorizing the lessor to proceed pursuant to this Section. The judge shall sign such an ex parte order only after the lessor has completed all of the following:

(a) Posted a bond.

(b) Executed an affidavit under oath attesting to the facts required under R.S. 9:3330(A)(1) and (A)(2).

(c) Presented to the court all documents necessary to prove that the plaintiff is the lessor and owner of the leased property. Presentation of a certified copy of the lease agreement or an extract of the lease that has been recorded in the manner provided under R.S. 9:3342, shall be sufficient proof for purposes of this Section.

B. If all conditions of R.S. 9:3330(A) are satisfied, the lessor or the lessor's agent or agents may take possession of the leased property, as well as any of the lessee's personal property contained therein or attached thereto, wherever the property may be found, provided the possession is obtained in a peaceable manner without breach of the peace.

C. A lessor who has taken possession of leased property pursuant to R.S. 9:3330(B) shall immediately give notice of the taking to the lessee at such address as specified in the lease or at the lessee's last known address, if different, by registered or certified mail, return receipt requested.

D. Within forty-eight hours after repossession of the leased property, the lessor shall deposit the property into the registry of the court through the sheriff of the parish in which suit is brought.

E. The lessee shall have twenty-one calendar days from the date of the lessor's taking possession of the leased property to reclaim any of the lessee's personal property contained therein or attached thereto.

F. Within seven calendar days following delivery of the leased property to the sheriff, the lessor shall elect between the two remedies provided in R.S. 9:3318(A).

G. If the lessor elects not to cancel the lease and to collect accelerated future rental payments and other charges due and owing under the lease, as provided under R.S. 9:3319, the sheriff shall retain possession of the leased property until such time as:

(1) The lessee satisfies his obligations in full to pay accelerated future rental payments and other amounts due and owing under the lease to the lessor, or

(2) The court shall release the leased property to the lessee on the lessee's furnishing security in an amount deemed by the court sufficient to protect the rights of the lessor.

H. If the lessor elects to cancel the lease as provided under R.S. 9:3320 through 3322, the sheriff shall retain the leased property until such time as the lessor obtains a final judgment against the lessee, as provided under R.S. 9:3322.

I. If the lessor elects to cancel the lease as provided in R.S. 9:3330(H) the lessor shall have an additional right to commence an ordinary proceeding against the lessee to recover liquidated damages and other amounts due and owing under the lease, as provided in R.S. 9:3325.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1.



RS 9:3331 - Requirement of insurance

PART V. INSURANCE

§3331. Requirement of insurance

A. In any lease transaction made under the authority of this Chapter, including both true leases and financed leases, and whether such leases are entered into for consumer or commercial purposes, the lessor may request or require the lessee to provide credit life insurance and credit health and accident insurance as additional security for such contract or agreement.

B. The cost of such insurance, if required by the lessor in connection with a consumer purpose financed lease, shall be deemed a portion of the interest rate charge imposed under the lease for purpose of computing maximum rates under R.S. 9:3312(A).

C. More than one policy of credit life insurance or policy of health and accident insurance, or both, on any one lessee may be enforced with respect to any one contract or agreement at any time; however, the aggregate coverage of credit life insurance or credit health and accident insurance, or both, on any one lessee with respect to any one contract or agreement cannot exceed the original amount due under such lease.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1.

{{NOTE: SEE ACTS 1986, NO. 213, §2.}}



RS 9:3332 - Credit life and credit health and accident insurance

§3332. Credit life and credit health and accident insurance

A. On all consumer lease transactions, including both consumer purpose true leases and financed leases, the premium rate for declining balance credit life insurance shall not exceed one dollar per one hundred dollars per annum. The premium rate for joint credit life insurance shall not exceed one dollar and fifty cents per one hundred dollars per annum. The premium rate for level term credit life insurance shall not exceed two dollars per one hundred dollars per annum. The premium rate for joint level term credit life insurance shall not exceed three dollars per one hundred dollars per annum. The amount of credit life insurance issued pursuant to a consumer lease transaction shall not exceed the total sum payable under the lease. Credit life insurance in the amount of the total amount payable not to exceed maximum limits for each individual otherwise provided by law, may be issued on the lives of individuals who are co-obligors with respect to that consumer lease transaction.

B. No policy of health and accident insurance may be issued pursuant to a consumer lease transaction other than seven day, fourteen day, or thirty day retroactive health and accident insurance. The premium rates for retroactive accident and health insurance issued pursuant to a consumer lease transaction shall not exceed the rate set forth in the schedule listed in R.S. 9:3542(C).

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1.



RS 9:3333 - Property insurance

§3333. Property insurance

A lessor may request or require a lessee to insure the leased property against loss, damage, destruction, and other contingencies, as well as require the lessee to obtain comprehensive liability insurance with regard to use of the leased property and the lessor's related business activities. The cost of such insurance may also be included at the lessee's option as a separate charge in a lease contract or agreement. Any insurance and the premiums or charges thereon shall bear a reasonable relationship to the amount, term, and condition of the lease contract or agreement, the existing hazards or risks of loss, damage, or destruction, and shall not provide for unusual or exceptional risks or coverages which are not ordinarily included in policies issued to the general public.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1.



RS 9:3334 - Choice of insurer

§3334. Choice of insurer

A. When insurance is required in connection with a consumer lease made under this Chapter, the lessor shall furnish the lessee with a statement which clearly and conspicuously states that such insurance is required in connection with the lease, and that the lessee has the option of furnishing the required insurance either through existing policies of insurance coverage or through any insurance company authorized to transact business in Louisiana.

B. The lessee shall have the privilege at the time of execution of the lease agreement of purchasing any required insurance from an agent or broker of his own selection and of selecting an insurance company acceptable to the lessor but, in such cases, the inclusion of the insurance premium in the lease contract or agreement shall be at the option of the lessor.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1.



RS 9:3335 - Limitations on insurance rates; contract requirements

§3335. Limitations on insurance rates; contract requirements

A. Any insurance provided, sold, or obtained through a lessor pursuant to this Chapter shall be written at lawful rates and in accordance with the provisions of the Louisiana Insurance Code by a company authorized to do business in this state but, such insurance may be written in accordance with R.S. 22:432 through 444 if those provisions are applicable.

B. The contract or agreement must briefly indicate the kind, coverage, term, and amount of premium for the insurance.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 9:3336 - Conditions applying to insurance provided by the lessor

§3336. Conditions applying to insurance provided by the lessor

If a lessor under a consumer lease agrees with the lessee to obtain or provide insurance, then such insurance shall be evidenced by an individual policy or certificate of insurance delivered to the lessee, or sent to him at his address as stated by him, within forty-five days after the term of the insurance commences, or the lessor shall promptly notify the lessee of any failure or delay in providing or obtaining the insurance, individual policy, or certificate of insurance.

Acts 1985, No. 592, §1, eff. July 13, 1985.



RS 9:3337 - Cancellation of insurance; refund or credit upon cancellation

§3337. Cancellation of insurance; refund or credit upon cancellation

A. When a consumer lease is cancelled or terminated for any reason, any credit life or credit accident and health insurance paid by the lessee and provided, sold, or obtained through the lessor in connection therewith shall be cancelled. This provision shall not apply where the lessee requests that such insurance remain in force beyond the provision of this Section.

B. When insurance paid by the lessee is cancelled or terminated for any reason, the refund for unearned insurance premiums received by the lessor shall, at the lessor's option, be applied towards payment of the premium for insurance to replace the coverage cancelled, adjusted, or terminated, or towards payment of any unpaid amounts then owing or to be owing in the future under the lease agreement. The order of applying these unearned premiums shall be inverse to the order in which rental payments under the lease agreement are payable according to their terms, beginning with rental payments due on the final due dates and not to the next ensuing rental payment or payments which shall remain payable as originally scheduled. The remaining balance of unearned insurance premiums shall be refunded to the lessee; however, no cash refund shall be required if the amount thereof is less than one dollar.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1.



RS 9:3338 - Gain from insurance

§3338. Gain from insurance

Any gain, or advantage to the lessor, or any employee, officer, director, agent, general agent, affiliate or associate from such an insurance or its provisions or sale shall not be considered as a further charge nor a further interest rate or markup charge in violation of R.S. 9:3312(A) in connection with any consumer purpose financed lease made under this Chapter.

Acts 1985, No. 592, §1, eff. July 13, 1985.



RS 9:3339 - Referrals

PART VI. MISCELLANEOUS

§3339. Referrals

With respect to a consumer lease transaction, the lessor may not give or offer to give a rebate or discount or otherwise pay or offer to pay value to the lessee as an inducement for lease in consideration of his giving to the lessor the names of prospective purchasers or lessees, or otherwise aiding the lessor in making a sale or lease to another person, if the earning of the rebate, discount, or other value is contingent upon the person referred actually purchasing or leasing property from the lessor.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1.



RS 9:3340 - Unauthorized collection practices

§3340. Unauthorized collection practices

The unauthorized collection practices provisions of R.S. 9:3562 shall apply to consumer lease transactions subject to this Chapter.

Acts 1985, No. 592, §1, eff. July 13, 1985.



RS 9:3341 - Violations

§3341. Violations

A. Unintentional violations of this Chapter by lessors shall be corrected within thirty days following receipt of written notice from the lessee or the attorney general advising of the violation. Each written notice shall specify violations of this Chapter alleged and shall be mailed, certified mail, postage prepaid, to the lessor's designated agent for service of process in this state. Any corrective action by the lessor shall include, but shall not be limited to appropriate revisions to the lease agreement and refunds of any charges in excess of those permitted under this Chapter. For purposes of this Section, unintentional violations shall include good faith errors of fact as well as of law.

B. Intentional violations of this Chapter by lessors shall constitute an unfair or deceptive trade practice subject to R.S. 51:1401 through 1418. Failure to correct an unintentional violation under R.S. 9:3341(A) within thirty days following receipt of the appropriate written notice, shall constitute an intentional violation under this Subsection.

Acts 1985, No. 592, §1, eff. July 13, 1985.



RS 9:3342 - Recordation of leases of movables

§3342. Recordation of leases of movables

A.(1) Leases of movables entered into before Chapter 9 of the Louisiana Commercial Laws becomes effective may be recorded in the manner provided under this Subsection. The lease may be recorded by either the lessor or the lessee at their option. There is no requirement that a lease, including a financed lease entered into before the effective date of Chapter 9 of the Louisiana Commercial Laws, be recorded in order to be valid and enforceable as between the lessor and the lessee or with regard to third persons.

(2) A multiple original or photostatic copy of the lease or an extract of the lease may be recorded in the conveyance records of the parish in which the leased property is or will be initially located as well as, where applicable, in the parish in which the lessee is domiciled or maintains its principal or registered office in this state as reflected in the records of the secretary of state at the time the lease is recorded.

(3) For purposes of recording an extract of the lease, such an extract shall include:

(a) The name of the lessor;

(b) The name of the lessee;

(c) The date of the lease;

(d) The base term of the lease;

(e) A brief description of the leased property; and

(f) The location or locations at which the leased property is or will be initially located or kept when not in use elsewhere as provided in the lease.

(4) The extract of the lease shall be executed by a proper officer of the lessor and need not be signed by the lessee or certified before a notary public.

(5) Recorders of conveyances may assess fees for recordation of equipment leases in the same amount as assessed in connection with the recordation of leases of immovable property. Recorders of conveyances are bound to deliver to all persons who may demand it a certificate of recorded leases still in effect which have been filed. If there are none, the certificate shall declare this fact. The cost of the certificate charged by the recorder of conveyances shall be the same as charged for mortgage certificates.

B. Leases of movables entered into after January 1, 1990, may be filed as follows:

(1) Financed leases are subject to the perfection and filing rules as provided in R.S. 10:9-101 et seq.

(2) Other than as provided in R.S. 9:3310.1, there is no requirement that the lessor under a true lease make any type of filing in order for such a true lease to be valid and enforceable as between the lessor and the lessee or with regard to third persons. Notwithstanding this fact, the lessor may at his sole option and discretion choose to file a financing statement with regard to such a true lease in the manner otherwise provided under R.S. 10:9-501 et seq.

(3) Consistent with R.S. 10:9-505, the filing of a financing statement in connection with a true lease not intended for security and not otherwise subject to Chapter 9 of the Louisiana Commercial Laws shall not of itself result in such a lease being classified as a financed lease for purposes of this Chapter or otherwise.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1; Acts 1989, No. 137, §4, eff. Sept. 1, 1989; Acts 2001, No. 128, §4, eff. July 1, 2001.

{{NOTE: SEE ACTS 1986, NO. 213, §2.}}



RS 9:3351 - RENTAL-PURCHASE AGREEMENTS

CHAPTER 3. RENTAL-PURCHASE AGREEMENTS

§3351. Short title

This Chapter shall be known as and may be cited as the "Louisiana Rental-Purchase Agreement Act".

Acts 1991, No. 204, §1, eff. Jan. 1, 1992.



RS 9:3352 - Definitions

§3352. Definitions

As used in this Chapter:

(1) "Advertisement" means a commercial message in any medium that aids, promotes, or assists, directly or indirectly, a rental-purchase agreement.

(2) "Cash price" means the price at which the lessor would have sold the property to the consumer for cash on the date of the rental-purchase agreement.

(3) "Consumer" means a natural person who rents personal property under a rental-purchase agreement to be used primarily for personal, family, or household purposes.

(4) "Consummation" means the time when a consumer becomes contractually obligated on a rental-purchase agreement.

(5) "Lessor" means a person who regularly provides the use of property through rental-purchase agreements and to whom rental payments are initially payable on the face of the rental-purchase agreement.

(6) "Rental-purchase agreement" means an agreement for the use of personal property by a natural person primarily for personal, family, or household purposes for an initial period of four months or less, that is automatically renewable with each payment after the initial period, but that does not obligate or require the consumer to continue renting or using the property beyond the initial period, and that permits the consumer to become the owner of the property.

Acts 1991, No. 204, §1, eff. Jan. 1, 1992.



RS 9:3353 - Inapplicability of other laws; exempted transactions

§3353. Inapplicability of other laws; exempted transactions

A. Rental-purchase agreements which comply with this Chapter shall not be governed by the laws relating to the following:

(1) A consumer credit sale as defined in R.S. 9:3516(12) of the Louisiana Consumer Credit Law.

(2) A consumer credit transaction as defined in R.S. 9:3516(13) of the Louisiana Consumer Credit Law.

(3) A consumer loan as defined in R.S. 9:3516(14) of the Louisiana Consumer Credit Law.

(4) A consumer lease as defined in R.S. 9:3306(9) of the Louisiana Lease of Movables Act.

(5) A financed lease as defined in R.S. 9:3306(12) of the Louisiana Lease of Movables Act.

(6) A true lease as defined in R.S. 9:3306(26) of the Louisiana Lease of Movables Act.

(7) A conditional sale as defined in R.S. 9:3306(7) of the Louisiana Lease of Movables Act.

(8) A lease intended for security as defined in R.S. 10:1-201(35) of the Louisiana Commercial Laws.

B. This Chapter shall not apply to the following:

(1) Rental-purchase agreements primarily for business, commercial, or agricultural purposes, or those made with governmental agencies or instrumentalities, or with organizations.

(2) A lease of a safe deposit box.

(3) A lease or bailment of personal property which is incidental to the lease of real property, and which provides that the consumer has no option to purchase the rented property.

(4) A lease of an automobile, van, or truck of less than one ton.

Acts 1991, No. 204, §1, eff. Jan. 1, 1992; Acts 2006, No. 533, §2.



RS 9:3354 - General requirements of disclosure

§3354. General requirements of disclosure

A. The lessor shall disclose to the consumer the information required by this Chapter. In a transaction involving more than one lessor, only one lessor shall make the disclosures, but all lessors shall be bound by such disclosures.

B. The disclosures shall be made at or before consummation of the rental-purchase agreement.

C. The disclosures shall be made clearly and conspicuously in writing, and a copy of the rental-purchase agreement shall be provided to the consumer. The disclosures required under R.S. 9:3355 shall be made on the face of the contract above the line for the signature of the consumer.

D. If a disclosure becomes inaccurate as the result of any act, occurrence, or agreement by the consumer after delivery of the required disclosures, the resulting inaccuracy shall not be a violation of this Chapter.

Acts 1991, No. 204, §1, eff. Jan. 1, 1992.



RS 9:3355 - Disclosures

§3355. Disclosures

For each rental-purchase agreement, the lessor shall disclose in the agreement the following items, as applicable:

(1) The total number, total amount, and timing of all payments necessary to acquire ownership of the property.

(2) A statement that the consumer will not own the property until the consumer has made the total amount of payments necessary to acquire ownership.

(3) A statement that the consumer is responsible for the fair market value of the property if and as of the time that it is lost, stolen, damaged, or destroyed.

(4) A brief description of the rented property, sufficient to identify the property to the consumer and the lessor, including an identification number, if applicable, and a statement indicating whether the property is new or previously rented. However, a statement that indicates new property is previously rented shall not be a violation of this Chapter.

(5) A statement of the cash price of the property. When the agreement involves two or more items as a set, in one agreement, a statement of the aggregate cash price of all items shall satisfy this requirement.

(6) The total of initial payments paid or required at or before consummation of the agreement or delivery of the property, whichever is later.

(7) A statement that the total of payments does not include other charges, such as late payment, default, pickup, and reinstatement fees, which charges shall be separately disclosed in the contract.

(8) A statement clearly summarizing the terms of the option of the consumer to purchase, including a statement that the consumer has the right to exercise an early purchase option, and the price, formula, or method for determining the price at which the property may be so purchased.

(9) A statement identifying the party responsible for maintaining or servicing the property while it is being rented, together with a description of that responsibility, and a statement that if any part of an express warranty of a manufacturer covers the rented property at the time that the consumer acquires ownership of the property, it shall be transferred to the consumer, if allowed by the terms of the warranty.

(10) The date of the transaction and the identities of the lessor and consumer.

(11) A statement that the consumer may terminate the agreement without penalty by voluntarily surrendering or returning the property in good repair upon expiration of any rental term along with any past due rental payments.

(12) Notice of the right to reinstate an agreement as provided in R.S. 9:3357.

Acts 1991, No. 204, §1, eff. Jan. 1, 1992.



RS 9:3356 - Prohibited practices

§3356. Prohibited practices

A rental-purchase agreement shall not contain any of the following:

(1) A confession of judgment.

(2) A negotiable instrument.

(3) A security interest or any other claim of a property interest in any goods except those goods delivered by the lessor pursuant to the rental-purchase agreement.

(4) A wage assignment.

(5) A waiver by the consumer of claims or defenses.

(6) A provision authorizing the lessor or a person acting on behalf of the lessor to enter upon the premises of the consumer without contemporaneous permission by the consumer, or to commit any breach of the peace in repossession of goods.

(7) A provision requiring the purchase of insurance or waiver of liability from the lessor for damage to or destruction or loss of the property; however, the lessor may offer to the consumer any such insurance or waiver of liability if it is clearly disclosed to be optional. Nothing in this Chapter shall be construed to prohibit the lessor from requiring the consumer to provide proof of insurance or other similar property protection for the property.

Acts 1991, No. 204, §1, eff. Jan. 1, 1992.



RS 9:3357 - Reinstatement

§3357. Reinstatement

A. A consumer who fails to make a timely rental payment may reinstate the agreement, within five days of the renewal date if the consumer pays monthly, or within two days of the renewal date if the consumer pays more frequently than monthly, without losing any rights or options which exist under the agreement, by the payment of all of the following:

(1) All past due rental charges.

(2) If the property has been picked up, the reasonable costs of pickup and redelivery.

(3) Any applicable late fee.

B. In the case of a consumer who has paid less than two-thirds of the total of payments necessary to acquire ownership and when the consumer has returned or voluntarily surrendered the property, other than through judicial process, during the applicable reinstatement period set forth in Subsection A of this Section, the consumer may reinstate the agreement during a period of not less than twenty-one days after the date of the return of the property.

C. In the case of a consumer who has paid two-thirds or more of the total payments necessary to acquire ownership and when the consumer has returned or voluntarily surrendered the property, other than through judicial process, during the applicable reinstatement period set forth in Subsection A of this Section, the consumer may reinstate the agreement during a period of not less than forty-five days after the date of the return of the property.

D. Nothing in this Section shall prevent a lessor from attempting to repossess property during the reinstatement period, but such a repossession shall not affect the right of the consumer to reinstatement. Upon reinstatement, the lessor shall provide the consumer with the same property or substitute property of comparable quality and condition.

Acts 1991, No. 204, §1, eff. Jan. 1, 1992.



RS 9:3358 - Receipts and accounts

§3358. Receipts and accounts

A lessor shall provide the consumer a written receipt for each payment made by cash or money order.

Acts 1991, No. 204, §1, eff. Jan. 1, 1992.



RS 9:3359 - Renegotiations and extensions

§3359. Renegotiations and extensions

A. A renegotiation shall occur when an existing rental-purchase agreement is satisfied and replaced by a new agreement undertaken by the same lessor and consumer. A renegotiation shall be considered a new agreement requiring new disclosures. However, events such as the following shall not be treated as renegotiations:

(1) The addition or return of property in a multiple-item agreement or the substitution of the rented property, if in either case the average payment allocable to a payment period is not changed by more than twenty-five months.

(2) A deferral or extension of one or more periodic payments, or portions of a periodic payment.

(3) A reduction in charges in the rental-purchase agreement.

(4) A rental-purchase agreement involved in a court proceeding.

B. No disclosures shall be required for any extension of a rental-purchase agreement.

Acts 1991, No. 204, §1, eff. Jan. 1, 1992.



RS 9:3360 - Advertising

§3360. Advertising

A. If an advertisement for a rental-purchase agreement refers to or states the dollar amount of any payment and the right to acquire ownership for any one specific item, the advertisement shall also clearly and conspicuously state the following items, as applicable:

(1) That the transaction advertised is a rental-purchase agreement.

(2) The total amount of payments necessary to acquire ownership.

(3) That the consumer acquires no ownership rights if the total amount necessary to acquire ownership is not paid.

B. Any owner or personnel of any medium in which an advertisement appears or through which it is disseminated shall not be liable under this Section.

C. The provisions of Subsection A of this Section shall not apply to an advertisement which does not refer to or state the amount of any payment, an advertisement on radio, or an advertisement which is published in the yellow pages of a telephone directory or in any similar directory of business.

Acts 1991, No. 204, §1, eff. Jan. 1, 1992.



RS 9:3361 - Enforcement; penalties

§3361. Enforcement; penalties

Any violation of this Chapter shall constitute a prohibited practice under the Unfair Trade Practices and Consumer Protection Act, R.S. 51:1401 et seq., and shall be subject to the enforcement provisions of that Act.

Acts 1991, No. 204, §1, eff. Jan. 1, 1992.



RS 9:3362 - Taxes

§3362. Taxes

Rental-purchase agreements, as defined by R.S. 9:3352, shall be deemed to be sales for state and local tax purposes only. The tax due on such transactions shall be payable in equal monthly installments over the entire term of the rental-purchase agreement, rather than at the inception of the agreement.

Acts 1991, No. 204, §1, eff. Jan. 1, 1992.



RS 9:3371 - SALE/LEASE-BACK COMMERCIAL TRANSACTIONS

CHAPTER 4. SALE/LEASE-BACK COMMERCIAL TRANSACTIONS

§3371. Validity of sale/lease-back commercial transactions

Sale/lease-back commercial transactions involving immovable or movable property with a fair market value in excess of twenty-five thousand dollars and located within this state are hereby declared to be valid and enforceable. Such transaction shall produce and result in the legal consequences described in the written sale/lease-back agreement between the parties and shall not be presumed to be a simulation.

Acts 2001, No. 866, §1.



RS 9:3372 - Sale/lease-back defined

§3372. Sale/lease-back defined

As used in this Chapter, a sale/lease-back is a commercial transaction consisting of a contemporaneous sale of property to a person who contemporaneously leases the property back to the vendor, with the original vendor-lessee retaining physical possession of the property at all times pertinent to the transaction.

Acts 2001, No. 866, §1.



RS 9:3391 - Terminated by Acts 2005, 1st Ex. Sess., No. 56, eff. June 30, 2006.

CHAPTER 5. REMOVAL AND PRESERVATION OF PROPERTY

DURING EMERGENCIES AND DISASTERS

§3391. Terminated by Acts 2005, 1st Ex. Sess., No. 56, eff. June 30, 2006.



RS 9:3401 - Central registry; creation

CODE TITLE XI-PARTNERSHIP

CHAPTER I. CENTRAL REGISTRY FOR CONTRACTS OF PARTNERSHIP

§3401. Central registry; creation

A. The secretary of state is hereby directed to create a Central Registry for Contracts of Partnership.

B. For the purposes of Chapters 1 through 4 of this Code Title, any document required to be filed with the secretary of state shall be deemed filed when it is received either physically or electronically in any office designated by the secretary of state for the receipt of such documents.

NOTE: Subsection C as enacted by Acts 2015, No. 398, §§1, 5, eff. Oct. 5, 2015.

C.(1) A person may reserve a specified partnership name by filing a signed application with the secretary of state.

(2) If the secretary of state finds that the name is available for use by a partnership, he shall reserve the name for the exclusive use of the applicant for a nonrenewable period of one hundred twenty days.

(3) The exclusive right to use a reserved name may be transferred to another person or partnership by filing with the secretary of state a notice of the transfer that specifies the name and address of the transferee and is signed by the applicant for whom the name was reserved.

Acts 1980, No. 151, §1, eff. Jan. 1, 1981; Acts 1999, No. 342, §4; Acts 2015, No. 398, §1, eff. Oct. 5, 2015.



RS 9:3402 - Filing

§3402. Filing

A. The contract of partnership or a multiple original thereof, duly executed by the partners, or a certified copy thereof, or statements submitted by foreign partnerships in accordance with R.S. 9:3421 et seq., shall be filed for registry with the secretary of state in accordance with the provisions of this Chapter to affect third persons as provided by Civil Code Articles 2806 and 2841 or when the parties choose to comply with the provisions of this Chapter.

NOTE: Paragraph (B) eff. until Jan. 1, 2018. See Acts 2016, No. 554, §1.

B.(1) The secretary of state may accept any filing authorized by this Title by electronic or facsimile transmission. All electronic filings authorized by this Title shall include an electronic or digital signature.

(2) "Digital signature" means a type of electronic signature that transforms a message using an asymmetric crypt system such that a person having the initial message and the signer's public key can accurately determine:

(a) Whether the transformation was created using the private key that corresponds to the signer's public key.

(b) Whether the initial message has been altered since the transformation was made.

(3) "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

NOTE: Paragraph (B) as amended by Acts 2016, No. 554, §1, eff. Jan. 1, 2018.

B.(1) The secretary of state may accept any filing authorized by this Title by electronic, online, or facsimile transmission. All online filings authorized by this Title shall include an electronic signature.

(2) "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

(3) "Online" means through the secretary of state's commercial online computer system.

C. A facsimile filing, the process of transmitting printed documents by electronic method to the secretary of state, is deemed to be properly signed when the document received by a facsimile machine in the commercial division, office of the secretary of state, purports to be a copy of the original document, and contains the signatures required by this Section.

D.(1) Notwithstanding the provisions of this Section, any filing that the secretary of state has the capability to accept online shall be filed only online. If a document is required by law to be filed or recorded with an entity or official other than the secretary of state, the filing of the document with the secretary of state shall not satisfy any provision of law requiring the filing or recordation of the document with the other entity or official.

(2) Notwithstanding any contrary provision of this Title, until the secretary of state has the capability to accept filings online, any filing with the secretary of state pursuant to this Title which has the effect of changing the name of a designated or registered agent or changing the name of a principal officer of the corporation shall be accompanied by a resolution signed by each member of the corporation's board of directors in order for the change to be deemed validly filed.

(3) Notwithstanding the provisions of this Section, any filing filed by an individual from a parish with a population of one hundred thousand or less according to the latest federal decennial census may be filed by facsimile transmission or mail.

Acts 1980, No. 151, §1, eff. Jan. 1, 1981; Acts 1999, No. 342, §4; Acts 2001, No. 1032, §3; Acts 2016, No. 554, §1, eff. Jan. 1, 2018.



RS 9:3403 - Contract of partnership; required content

§3403. Contract of partnership; required content

A contract of partnership filed for registry with the secretary of state shall contain the name and taxpayer identification number of the partnership, the municipal address of its principal place of business in this state, and the name and the municipal address of each partner, including partners in commendam, if any. The failure to include the taxpayer identification number of the partnership shall not invalidate nor cause the secretary of state to reject the contract.

Acts 1990, No. 745, §1.



RS 9:3404 - Contract amendment

§3404. Contract amendment

An amendment to a contract of partnership shall be filed for registry in the same manner as an original contract of partnership. Until filed for registry, such amendment shall not be effective as to third persons. An amendment to a contract of partnership that is not registered with the secretary of state shall be accompanied by an original copy of the contract of partnership, or a certified copy, and all previous amendments.

Acts 1980, No. 151, §1, eff. Jan. 1, 1981.



RS 9:3405 - Registration; endorsement; issuance of certificate; effect

§3405. Registration; endorsement; issuance of certificate; effect

When all fees have been paid, the secretary of state shall register the contract of partnership, or a certified copy, or the statement of a foreign partnership, in the Central Registry for Contracts of Partnership created for that purpose, endorse on all documents delivered the month, day, year, and hour of filing, and shall issue a certificate of registry certifying that the contract of partnership or statement of the foreign partnership is filed and registered. The certificate of registry shall be conclusive evidence of due registration. A contract, statement, or amendment that is duly registered is deemed registered as of the time of filing.

Acts 1980, No. 151, §1, eff. Jan. 1, 1981; Acts 1999, No. 342, §4.



RS 9:3406 - Recorder of mortgages; filings

§3406. Recorder of mortgages; filings

A multiple original of the contract of partnership, or a copy certified by the secretary of state, and a copy of the certificate of registry, shall be filed for registry with the recorder of mortgages of the parish in which the partnership maintains its principal place of business. Failure to file these documents with the recorder of mortgages as provided by this Section shall not affect the title of immovable property as being in the partnership or the status of a partner in commendam, or a limited partner.

Acts 1980, No. 151, §1, eff. Jan. 1, 1981.



RS 9:3407 - Delivery in advance of effective date

§3407. Delivery in advance of effective date

Prior to its effective date, a contract of partnership or a statement of a foreign partnership may be delivered to the secretary of state for filing and registration on any specified month, day, year, and hour on or before the thirtieth day after the day of delivery.

Acts 1980, No. 151, §1, eff. Jan. 1, 1981.



RS 9:3408 - Filing within five days of execution; effect

§3408. Filing within five days of execution; effect

A contract of partnership or a statement of a foreign partnership filed for registry with the secretary of state within five days of execution, exclusive of legal holidays, is deemed filed for registry on the month, day, year, and hour of execution.

Acts 1980, No. 151, §1, eff. Jan. 1, 1981.



RS 9:3409 - Annual report

§3409. Annual report

A. Each year on or before the anniversary date of registration with the secretary of state, any partner shall make and sign in the partnership name a report to the secretary of state, stating:

(1) The municipal address, which shall not be a post office box only, of its principal place of business in this state.

(2) The names and municipal addresses, which shall not be post office boxes only, for each partner.

(3) The taxpayer identification number of the partnership. The failure to include the taxpayer identification number of the partnership shall not invalidate nor cause the secretary of state to reject the report.

B. Any partnership registered with the secretary of state prior to August 15, 1997, shall file an annual report on the next anniversary date of registration.

C. The provisions of this Section shall not apply to a partnership which does not have a written agreement.

Acts 1997, No. 989, §1.



RS 9:3410 - Filing and copying fees

§3410. Filing and copying fees

A. The secretary of state shall be paid fees as provided in R.S. 49:222 in advance, for the use and benefit of the state, by every registered partnership:

(1) For filing a contract of partnership.

(2) For certified copies.

(3) For additional certificates.

(4) For filing an annual report.

B. The secretary of state shall be paid fees as provided in R.S. 49:222 in advance, for the use and benefit of the state, by every registered foreign partnership:

(1) For filing partnership registration statements and amended registration statements.

(2) For termination of registration.

(3) For filing an annual report.

Acts 1997, No. 989, §1; Acts 2001, No. 1186, §1; Acts 2008, No. 913, §1.



RS 9:3421 - QUALIFICATION OF FOREIGN PARTNERSHIPS

CHAPTER 2. QUALIFICATION OF FOREIGN PARTNERSHIPS

§3421. Foreign partnership; definition

A foreign partnership is a partnership formed under the laws of any state of the United States, country, territory, possession, province, or commonwealth, other than the state of Louisiana.

Added by Acts 1980, No. 152, §1, eff. Jan. 1, 1981.



RS 9:3422 - Registration

§3422. Registration

A.(1) For a foreign partnership to enjoy the rights, privileges and juridical status of a Louisiana partnership, it must file for registry with the secretary of state in the Central Registry for Contracts of Partnership created by R.S. 9:3401 a statement containing the following information:

(a) The name and taxpayer identification number of the partnership;

(b) The jurisdiction of its formation;

(c) The designation of an agent for service of process within this state, including his name and municipal address;

(d) The name and municipal address of at least one of its general partners who gives consent under R.S. 9:3424;

(e) The municipal address of its principal place of business outside of this state;

(f) The municipal address of its principal place of business in this state. If the partnership does not have a principal place of business in this state, then the location at the municipal address of the agent for service of process is deemed to be the partnership's principal place of business in this state;

(g) Whether or not the partnership intends to own immovable property in Louisiana in the partnership name;

(h) If any of the partners are to have limited liability recognized in Louisiana; and

(i) An affidavit executed by a general partner who certifies the correctness of the information and that he has the authority to make the certification.

(2) The articles of partnership shall not be filed with the registration statement; however, by registering the partnership, the partnership agrees to furnish a true copy of its articles of partnership to the secretary of state within thirty days of his written request.

B. If material information contained in the statement was inaccurate when made or if the facts described have changed making the statement inaccurate in any material respect, the foreign partnership shall promptly file with the secretary of state an amended or supplemental statement correcting the inaccurate information.

C. Repealed by Acts 1986, No. 338, §2.

Added by Acts 1980, No. 152, §1, eff. Jan. 1, 1981; Acts 1986, No. 338, §§1, 2; Acts 1990, No. 745, §1.



RS 9:3423 - Ownership of immovable property; limitation of liability

§3423. Ownership of immovable property; limitation of liability

To own immovable property in this state or to have the limited liability of any partners of a limited partnership recognized, a foreign partnership must be registered in accordance with R.S. 9:3422.

Added by Acts 1980, No. 152, §1, eff. Jan. 1, 1981; Acts 1987, No. 479, §1, eff. July 9, 1987.

{{NOTE: SEE ACTS 1987, NO. 479, §2.}}



RS 9:3424 - Service of process

§3424. Service of process

A. A foreign partnership registered in accordance with R.S. 9:3422 and the general partner who certified the documents as required by R.S. 9:3422 consent to be served with process in this state through the designated agent for service of process for any purpose permitted by law.

B. Failure to maintain a designated agent for service of process shall constitute appointment of the secretary of state of this state as the designated agent for service of process. Upon receipt of service of process the secretary of state shall ascertain the domiciliary post office address of the foreign partnership, and shall send the original papers served to the foreign partnership by registered or certified mail, or by commercial courier as defined in R.S. 13:3204(D), when the person to be served is located outside of this state. The secretary of state shall retain in his office true copies of these papers, on which he shall note the date, the manner and other particulars of the service, and of the disposition made of the original papers.

Added by Acts 1980, No. 152, §1, eff. Jan. 1, 1981; Acts 1987, No. 479, §1, eff. July 9, 1987; Acts 1999, No. 395, §1; Acts 2012, No. 544, §1.

{{NOTE: SEE ACTS 1987, NO. 479, §2.}}



RS 9:3425 - Effect of registry

§3425. Effect of registry

The organization, internal affairs, and liability of limited partners of a foreign partnership that is duly registered under this Chapter shall be governed by the laws of the state under which it is organized. A foreign partnership may not be denied registration by reason of any difference between those laws and the laws of this state.

Added by Acts 1980, No. 152, §1, eff. Jan. 1, 1981; Acts 1995, No. 847, §2, eff. June 27, 1995.



RS 9:3426 - Amendment of statement

§3426. Amendment of statement

A foreign partnership duly registered under this Chapter shall amend its filings in this state to reflect changes in its certificate of partnership by complying with R.S. 9:3422(A). Until the registration form is filed for registry, such changes or amendments shall not be effective as to third persons.

Added by Acts 1980, No. 152, §1, eff. Jan. 1, 1981; Acts 1986, No. 340, §1.



RS 9:3427 - Termination

§3427. Termination

A duly registered foreign partnership may terminate its registration by written notification to the secretary of state by a person who certifies that he is a partner of the partnership and has the authority to terminate the registration.

Added by Acts 1980, No. 152, §1, eff. Jan. 1, 1981.



RS 9:3428 - Annual report

§3428. Annual report

A. Each year on or before the anniversary date of registration with the secretary of state, a partner shall make and sign in the partnership name a report to the secretary of state, stating:

(1) The municipal address of its principal place of business outside of this state.

(2) The name and municipal address, which shall not be a post office box only, of the agent for service of process within this state.

(3) The name and municipal address of the partner who has the authority of the partnership to make this report.

(4) The taxpayer identification number of the partnership.

B. Any foreign partnership registered with the secretary of state prior to August 15, 1997, shall file an annual report on the next anniversary date of registration.

C. The provisions of this Section shall not apply to a partnership which does not have a written agreement.

Acts 1997, No. 989, §1.



RS 9:3431 - REGISTERED LIMITED LIABILITY PARTNERSHIPS 3431. Nature of partner's liability in ordinary partnership and in registered limited liability partnership

CHAPTER 3. REGISTERED LIMITED LIABILITY PARTNERSHIPS

§3431. Nature of partner's liability in ordinary partnership and in registered limited liability partnership

A. Notwithstanding any other provisions of law to the contrary contained in Civil Code Article 2817, a partner in a registered limited liability partnership shall not be individually liable for the liabilities and obligations of the partnership arising from errors, omissions, negligence, incompetence, malfeasance, or willful or intentional misconduct committed in the course of the partnership business by another partner or a representative of the partnership.

B. Nothing in this Section shall be construed as being in derogation of any rights which any person may have by law against a partner in a registered limited liability partnership because of any fraud practiced upon him, or because of any breach of professional duty or other negligent or wrongful act by such partner, or in derogation of any right which the registered limited liability partnership may have against any such partner because of any fraud practiced upon it by him.

C. Subsection A of this Section shall not affect the liability of a partner for his virile share of liabilities and obligations of the partnership arising from any cause other than those specified in said Subsection A.

D. Subsection A of this Section shall not affect the liability of partnership assets for partnership liabilities and obligations.

E. A partner, which by reason of Subsection A of this Section is not subject to liability, is not a proper party to a proceeding by or against a registered limited liability partnership, the object of which is to enforce the liabilities and obligations described in Subsection A of this Section.

Acts 1992, No. 780, §1, eff. July 7, 1992; Acts 1993, No. 475, §3, eff. June 9, 1993.



RS 9:3432 - Registered limited liability partnerships

§3432. Registered limited liability partnerships

A. To become a registered limited liability partnership, a partnership shall file with the secretary of state an application stating the name of the partnership, the address of its principal office, the number of partners, and a brief statement of the business in which the partnership engages.

B. The application shall be executed by a majority in interest of the partners or by one or more partners authorized by a majority in interest of the partners.

C. The application shall be accompanied by a fee as provided in R.S. 49:222 made payable to the secretary of state.

D. The secretary of state shall register or renew any partnership that submits a completed application with the required fee.

E. Registration is effective for one year after the date the registration is filed, unless voluntarily withdrawn by filing with the secretary of state a written withdrawal notice executed by a majority in interest of the partners or by one or more partners authorized by a majority in interest of the partners.

F. The secretary of state may provide forms for application for or renewal of registration.

Acts 1992, No. 780, §1, eff. July 7, 1992; Acts 2008, No. 913, §1.



RS 9:3433 - Name of registered limited liability partnership

§3433. Name of registered limited liability partnership

A registered limited liability partnership's name shall contain the words "registered limited liability partnership" or the abbreviation "L.L.P." as the last words or letters of its name.

Acts 1992, No. 780, §1, eff. July 7, 1992.



RS 9:3434 - Restrictions on distributions

§3434. Restrictions on distributions

A partner that is not liable under R.S. 9:3431(A) shall not be individually liable for the return of a distribution from the partnership to satisfy the liabilities and obligations described in said Subsection A except to the extent that the partner is required to return the distribution in a revocatory action brought in accordance with Chapter 12 of Title IV of Book III of the Civil Code.

Acts 1993, No. 475, §3, eff. June 9, 1993.



RS 9:3435 - Provisions applicable to registered limited liability partnerships

§3435. Provisions applicable to registered limited liability partnerships

A registered limited liability partnership is a partnership as defined in Article 2801 of the Civil Code, and the provisions of Title XI of Book III of the Civil Code apply to registered limited liability partnerships to the extent that they are consistent with the provisions of this Chapter. Upon lapse or termination of registration, the affected registered limited liability partnership shall continue as a partnership under Title XI of Book III of the Civil Code, but without application of this Chapter.

Acts 1993, No. 475, §3, eff. June 9, 1993.



RS 9:3441 - MERGER OR CONSOLIDATION

CHAPTER 4. MERGER OR CONSOLIDATION

§3441. Terms defined

As used in this Chapter, unless the context requires otherwise:

(1) "Constituent entity" means each entity that is a party to a merger or consolidation under this Chapter.

(2) "New entity" means the entity into which constituent entities consolidate, as identified in the agreement or certificate of consolidation provided for in this Chapter.

(3) "Surviving entity" means the constituent entity surviving a merger, as identified in the agreement or certificate of merger provided for in this Chapter.

Acts 1992, No. 780, §1, eff. July 7, 1992.



RS 9:3442 - Merger or consolidation

§3442. Merger or consolidation

Any one or more domestic partnerships or partnerships in commendam may merge or consolidate with or into a domestic business or nonprofit corporation, limited liability company, partnership, or partnership in commendam. Any one or more domestic limited liability companies, or businesses or nonprofit corporations, may merge or consolidate with or into a domestic partnership or partnership in commendam.

Acts 1992, No. 780, §1, eff. July 7, 1992; Acts 1995, No. 847, §2, eff. June 27, 1995.



RS 9:3443 - Agreement of merger or consolidation

§3443. Agreement of merger or consolidation

Each constituent entity shall enter into a written agreement of merger or consolidation. The agreement shall state:

(1) The name and state or country of organization of each partnership, partnership in commendam, corporation, or limited liability company which is a constituent entity in the merger or consolidation and the name of the surviving entity into which each other constituent entity proposes to merge or the new entities into which each constituent entity proposes to consolidate.

(2) The terms and conditions of the merger or consolidation.

(3) The manner and basis of converting the interests or shares of stock in each partnership, partnership in commendam, corporation, or limited liability company which is a constituent entity in the merger or consolidation into interests, shares, or other securities or obligations, as the case may be, of the surviving entity or the new entity, or of any other partnership, partnership in commendam, corporation, limited liability company, or other entity, or, in whole or in part, into cash or other property.

(4) In the case of a merger, such amendments to the articles or agreement of partnership or partnership in commendam, articles or certificate of incorporation, or articles of organization, as the case may be, of the surviving entity, as are desired to be effected by the merger, or that no such changes are desired.

(5) In the case of a consolidation, all of the statements required to be set forth in the articles or agreement of partnership or partnership in commendam, articles or certificate of incorporation, or articles of organization, as the case may be, of the new entity.

(6) Such other provisions relating to the proposed merger or consolidation as are deemed necessary or desirable.

Acts 1992, No. 780, §1, eff. July 7, 1992.



RS 9:3444 - Approval of merger or consolidation

§3444. Approval of merger or consolidation

A. The agreement required by R.S. 9:3443 shall be authorized and approved in the manner provided by this Section:

(1) A domestic partnership party to a proposed merger or consolidation shall have the agreement of merger or consolidation authorized and approved by all of the partners, unless otherwise provided in the articles or agreement of partnership.

(2) A domestic partnership in commendam party to a proposed merger or consolidation shall have the agreement of merger or consolidation approved by all general partners and by the limited partners who own more than a majority of the then current percentage or other interest in the profits of the partnership in commendam owned by all of the limited partners, unless otherwise provided in the articles or agreement of limited partnership.

(3) A domestic corporation party to a proposed merger or consolidation shall have the agreement of merger or consolidation approved in the manner provided in Chapter 1 or 2 of Title 12 of the Louisiana Revised Statutes of 1950.

(4) A domestic limited liability company party to a proposed merger or consolidation shall have the agreement of merger or consolidation approved in the manner provided in R.S. 12:1359.

(5) Each constituent entity formed under the laws of a jurisdiction other than this state shall have the proposed agreement of merger or consolidation approved in accordance with the laws of such other jurisdiction.

B. The fact that the agreement has been authorized and approved in accordance with this Section shall be certified on the agreement on behalf of each constituent entity:

(1) In the case of any domestic partnership or partnership in commendam, by any general partner.

(2) In the case of any domestic corporation, in the manner provided in Chapter 1 or 2 of Title 12 of the Louisiana Revised Statutes of 1950.

(3) In the case of any domestic limited liability company, in the manner provided in R.S. 12:1359.

(4) In the case of any constituent entity formed under the laws of any jurisdiction other than this state, in accordance with the laws of such other jurisdiction.

C. After the agreement is authorized and approved, unless the agreement of merger or consolidation provides otherwise, and at any time before the agreement or certificate of merger or consolidation is filed, as provided for in R.S. 9:3445, the agreement of merger or consolidation may be abandoned, subject to any contractual rights, in accordance with the procedure set forth in the agreement of merger or consolidation or, if none is set forth, as follows:

(1) By the partners of each domestic partnership or partnership in commendam that is a constituent entity, in accordance with its articles or agreement of partnership or partnership in commendam, as the case may be.

(2) By each domestic limited liability company that is a constituent entity, in the manner provided in R.S. 12:1359.

(3) By each domestic corporation that is a constituent entity, in the manner provided in Chapter 1 or 2 of Title 12 of the Louisiana Revised Statutes of 1950.

(4) By each constituent entity formed under the laws of any jurisdiction other than this state, in accordance with the laws of such other jurisdiction.

Acts 1992, No. 780, §1, eff. July 7, 1992.



RS 9:3445 - Certificate of merger or consolidation

§3445. Certificate of merger or consolidation

A. After an agreement of merger or consolidation has been authorized, approved, and certified in accordance with R.S. 9:3444, the surviving or new entity shall file the agreement with the secretary of state or, in lieu thereof, the surviving or new entity shall file a certificate of merger or consolidation, duly executed, setting forth:

(1) The name and state or country of organization of each of the constituent entities.

(2) The effective date, and time if desired, of the merger or consolidation if later than the date of filing of the certificate of merger or consolidation.

(3) That an agreement of merger or consolidation has been authorized and approved by each of the constituent entities in accordance with R.S. 9:3444.

(4) The name of the surviving or new entity.

(5) In the case of a merger, such amendments or changes to the certificate, articles or agreement of partnership, partnership in commendam, or limited partnership, articles or certificate of incorporation, or articles of organization, as the case may be, of the surviving entity, as are desired to be effected by the merger, or, if no such amendments or changes are desired, a statement that the certificate, articles or agreement of partnership, partnership in commendam, or limited partnership, articles or certificate of incorporation, or articles of organization, as the case may be, of the surviving entity, shall be its certificate, articles or agreement of partnership, partnership in commendam, or limited partnership, articles or certificate of incorporation, or articles of organization, as the case may be.

(6) In the case of a consolidation, that the certificate, articles or agreement of partnership, partnership in commendam, or limited partnership, articles or certificate of incorporation, or articles of organization, as the case may be, of the new entity shall be as set forth in an attachment to the certificate.

(7) That the executed agreement of merger or consolidation is on file at the principal place of business of the surviving or new entity, stating the address thereof.

(8) That a copy of the agreement of merger or consolidation will be furnished by the surviving or new entity, on request and without cost, to any partner, shareholder, or member of any entity that is a party to the merger or consolidation.

B.(1) The secretary of state, after all taxes, fees, and charges have been paid as required by law, shall record the agreement, or certificate in lieu thereof, in his office, endorse thereon the date and, if requested, the hour of filing thereof with him, and issue a certificate of merger or consolidation, which shall recite the names of all of the merging and consolidating constituent entities, the name of the state or country under the laws of which each was formed, whether a merger or consolidation is involved, the name of the surviving or new entity, the name of the state or country under the laws of which the new entity is formed, the date, and, if endorsed on the agreement or certificate, the hour of filing of the agreement or certificate with him, and the effective date and time of the merger or consolidation, if stated in the agreement or certificate.

(2) The agreement or certificate may be delivered to the secretary of state in advance for filing as of any specified date and, if specified upon such delivery, as of any given time on such date, within thirty days after the date of delivery. A duplicate original of the certificate of merger or consolidation issued by the secretary of state shall, within thirty days after issuance of the certificate, be filed for record in the conveyance records of each parish in this state in which any of the constituent entities has immovable property, title to which will be transferred as a result of the merger or consolidation.

C. A merger or consolidation shall be effective when the agreement or certificate of merger or consolidation has been recorded by the secretary of state and when the requirements for effectiveness of the laws under which any constituent entity was formed have been met, as of the time of filing of the agreement or certificate with the secretary of state. However, if the agreement or certificate was filed within five days, exclusive of legal holidays, after acknowledgment thereof, the merger or consolidation shall be effective as of the time of such acknowledgment, and the merger or consolidation may be made effective as of any later effective date and time if desired, not later than thirty days after the date of such filing, stated in the agreement or certificate of merger or consolidation.

Acts 1992, No. 780, §1, eff. July 7, 1992; Acts 1993, No. 475, §3, eff. June 9, 1993.



RS 9:3446 - Effects of merger or consolidation

§3446. Effects of merger or consolidation

A. Consummation of a merger or consolidation has the effects provided in this Section:

(1) The constituent entities party to the agreement of merger or consolidation shall be a single entity which, in the case of a merger, shall be the entity designated in the agreement of merger as the surviving entity and, in the case of a consolidation, shall be the new entity provided for in the agreement of consolidation.

(2) The separate existence of each constituent entity, except the surviving entity or the new entity, shall cease.

(3) The surviving or new entity shall thereupon and thereafter possess all the rights, privileges, immunities, powers, and franchises possessed by each of the constituent entities and shall be subject to all the restrictions, disabilities, and duties of each of such constituent entities to the extent such rights, privileges, immunities, powers, franchises, restrictions, disabilities, and duties are applicable to the form of existence of the surviving entity or the new entity.

(4) All of the property and assets of whatsoever kind or description of each of the constituent entities, and all debts due on whatever account to any of them, including subscriptions for shares, promises to make capital contributions, and all other choses in action, belonging to any of them, shall be taken and be deemed to be transferred to and vested in the surviving or new entity without further act or deed.

(5) The title to all immovables and any interest therein vested in any such constituent entity shall not revert or be in any way impaired by reason of such merger or consolidation.

(6) The surviving or new entity shall thenceforth be responsible and liable for all liabilities and obligations of each of the constituent entities so merged or consolidated. Any claim existing or action or proceeding pending by or against any such constituent entity may be prosecuted as if such merger or consolidation had not taken place, or the surviving or new entity may be substituted in the action.

(7) Neither the rights of creditors nor any liens on the property of any constituent entity shall be impaired by the merger or consolidation.

(8) In the case of a merger, the certificate, articles or agreement of partnership, partnership in commendam, or limited partnership, articles or certificate of incorporation, or articles of organization, as the case may be, of the surviving entity shall be amended to the extent provided in the certificate of merger.

(9) In the case of a consolidation, the statements set forth in the certificate of consolidation and which are required or permitted to be set forth in the certificate, articles or agreement of partnership, partnership in commendam, or limited partnership, articles or certificate of incorporation, or articles of organization, as the case may be, of the new entity shall be deemed to be the original certificate, articles or agreement of partnership, partnership in commendam, or limited partnership, articles or certificate of incorporation, or articles of organization, as the case may be, of the new entity.

(10) The interests in a partnership, partnership in commendam, or limited partnership, shares or other interests in a corporation, or membership interests in a limited liability company that is a constituent entity, as the case may be, that are to be converted or exchanged into interests, shares, or other securities, cash, obligations, or other property under the terms of the agreement of merger or consolidation shall be so converted. The former holders thereof shall be entitled only to the rights provided in the agreement of merger or consolidation or the rights otherwise provided by law.

B. Nothing in this Chapter shall abridge or impair any dissenter's or appraisal rights that may otherwise be available to the members or shareholders or other holders of an interest in any constituent entity.

Acts 1992, No. 780, §1, eff. July 7, 1992.



RS 9:3447 - Merger or consolidation with foreign entity

§3447. Merger or consolidation with foreign entity

A. Any one or more domestic partnerships or partnerships in commendam may merge or consolidate with or into a foreign partnership, limited partnership, limited liability company, or corporation, and any one or more foreign partnerships, limited partnerships, limited liability companies, or corporations may merge or consolidate with or into a domestic partnership or partnership in commendam, if:

(1) The merger or consolidation is permitted by the law of the state or country under whose laws each foreign constituent entity is organized or formed, and each foreign constituent entity complies with that law in effecting the merger or consolidation.

(2) The foreign constituent entity complies with R.S. 9:3445 if it is the surviving entity or the new entity.

(3) Each domestic partnership and partnership in commendam complies with the applicable provisions of R.S. 9:3443 and 3444, and if it is the surviving entity or the new entity complies with R.S. 9:3445.

B. If the surviving entity or new entity is to be governed by the laws of any state other than this state or of a foreign country, then, upon the effectiveness of a merger or consolidation, the surviving entity or new entity shall be subject to service of process in this state in any proceeding for enforcement of any obligation of any constituent entity party to the merger or consolidation that was organized under the laws of this state and for enforcement of any obligation of the surviving entity or new entity arising from the merger or consolidation.

C. The effect of such merger or consolidation shall be as provided in R.S. 9:3446, if the surviving entity or new entity is to be governed by the laws of this state. If the surviving entity or new entity is to be governed by the laws of any jurisdiction other than this state, the effect of such merger or consolidation shall be the same as provided in R.S. 9:3446 except insofar as the laws of such other jurisdiction provide otherwise.

Acts 1992, No. 780, §1, eff. July 7, 1992; Acts 1995, No. 847, §2, eff. June 27, 1995.



RS 9:3500 - Rates of legal and conventional interest; usury

§3500. Rates of legal and conventional interest; usury

A. Interest is either legal or conventional.

B. Legal interest is fixed at the following rates, to wit:

(1) At the rate fixed in R.S. 13:4202 on all sums which are the object of a judicial demand, whence this is called judicial interest; and

(2) On sums discounted at banks at the rate established by their charters.

C.(1) The amount of the conventional interest cannot exceed twelve percent per annum. The same must be fixed in writing; testimonial proof of it is not admitted in any case.

(2) Except in the cases herein provided, if any person shall pay on any contract a higher rate of interest than the above, as discount or otherwise, the same may be sued for and recovered within two years from the time of such payment.

(3)(a) The owner or discounter of any note or bond or other written evidence of debt for the payment of money, payable to order or bearer or by assignment, shall have the right to claim and recover the full amount of such note, bond, or other written evidence of debt and all interest not beyond twelve percent per annum interest that may accrue thereon, notwithstanding that the rate of interest or discount at which the same may be or may have been discounted has been beyond the rate of twelve percent per annum interest or discount.

(b) This provision shall not apply to the banking institutions of this state in operation under existing laws or to a consumer credit transaction as defined by the Louisiana Consumer Credit Law.

(4)(a) The owner of any promissory note, bond, or other written evidence of debt for the payment of money to order or bearer or transferable by assignment shall have the right to collect the whole amount of such promissory note, bond, or other written evidence of debt for the payment of money, notwithstanding such promissory note, bond, or other written evidence of debt for the payment of money may include a greater rate of interest or discount than twelve percent per annum; such obligation shall not bear more than twelve percent per annum after maturity until paid.

(b) This provision shall not apply to a consumer credit transaction as defined by the Louisiana Consumer Credit Law.

(c) Where usury is a defense to a suit on a promissory note or other contract of similar character, it is permissible for the defendant to show the usury whether same was given by way of discount or otherwise, by any competent evidence.

D. The provisions of this Article shall not apply to a loan made for commercial or business purposes or deferring payment of an obligation for commercial or business purposes.

Amended by Acts 1908, No. 68; Acts 1970, No. 315, §1; Acts 1972, No. 454, §9; Acts 1980, No. 402, §2; Acts 1981, No. 574, §1; Acts 1981, No. 639, §1; Acts 1982, No. 142, §1; Acts 1984, No. 458, §1; Acts 1987, No. 883, §1; Acts 1989, No. 52, §1; Acts 1989, No. 774, §1, eff. July 9, 1989; Acts 1992, No. 1090, §1, eff. Oct. 1, 1992; Acts 1997, No. 275, §1, eff. June 17, 1997; Acts 1997, No. 1476, §2, eff. Sept. 6, 1998; Acts 2004, No. 743, §2, eff. Jan. 1, 2005.

NOTE: See Acts 1997, No. 1476, §5(D)(2). The rate reduction day was the date on which the judgment in the lawsuit became final, May 8, 1998. Sections 2 through 4 became effective 120 days thereafter, Sept. 6, 1998.



RS 9:3501 - INTEREST

CODE TITLE XII--OF LOAN

CHAPTER 1. INTEREST

PART I. IN GENERAL

§3501. Forfeiture of interest

Any contract for the payment of interest in excess of that authorized by law shall result in the forfeiture of the entire interest so contracted.



RS 9:3502 - Statement of policy

§3502. Statement of policy

It is declared to be the public policy of this state to encourage the free flow of money into Louisiana; to allow this state to compete in the national money market; to promote and stimulate residential construction and to allow those retirement systems who desire it to continue to invest in first mortgage loans.

Acts 1969, No. 28, §1.



RS 9:3503 - Maximum rate of conventional interest on certain loans

§3503. Maximum rate of conventional interest on certain loans

Unless otherwise provided, the amount of simple conventional interest on obligations bearing interest from date and secured in whole or in part, directly or indirectly, by a mortgage on immovable property, shall not exceed twelve percent per annum. The same must be fixed in writing. Testimonial proof of it is not admitted in any case.

Acts 1969, No. 28, §2. Amended by Acts 1979, No. 205, §1, eff. July 6, 1979; Acts 1995, No. 1184, §2.



RS 9:3504 - Certain types of transactions exempt from the application of the laws on usury and interest upon interest; adjustable rate mortgage loan

§3504. Certain types of transactions exempt from the application of the laws on usury and interest upon interest; adjustable rate mortgage loan

A. Notwithstanding any other law to the contrary, particularly but not exclusively R.S. 9:3500, an obligation secured directly or indirectly, in whole or in part, by a mortgage on immovable property and guaranteed by the Veterans Administration pursuant to the provisions of Public Law 85-857,* including any amendments or supplements thereto, or insured by the Federal Housing Administration pursuant to the provisions of Subchapter II of Chapter 13 of Title 12** of the United States Code,** including any amendments or supplements thereto, may bear such rate of interest or be discounted at such rate as the parties may agree upon in writing within the maximum limitations permitted under the regulations promulgated from time to time by the Federal Housing Administration or the Veterans Administration. The interest rate may be in excess of the maximum rate of conventional interest authorized by law, and as to any such obligation, the claim or defense of usury, or of the taking of interest in excess of the maximum rate of conventional interest, by the obligor or by any guarantor or endorser of the obligation, is prohibited.

B. Notwithstanding any other law to the contrary, particularly but not exclusively Article 1939 of the Louisiana Civil Code and R.S. 9:3500, an obligation secured directly or indirectly, in whole or in part, by a mortgage on immovable property of the form commonly known as a "wrap-around" mortgage shall be exempt from the application of the laws on usury and interest upon interest if the nominal interest of the wrap-around mortgage is not greater than the rate of interest lawfully allowed in a conventional mortgage. For the purposes of this Subsection, the following definitions shall apply:

(1) "Wrap-around mortgage" means any second or lower ranked mortgage that (a) has a face amount that represents not only sums of money advanced by the wrap-around mortgagee but also outstanding balances on mortgages ranked higher than the wrap-around mortgage with respect to the immovable property subject to the wrap-around mortgage, or (b) incorporates provisions for the debt servicing and any other matters relating to the higher ranked mortgages which unpaid balances and charges are represented in the face amount of the wrap-around mortgage.

(2) "Nominal interest" is the interest rate applied to the face amount of the wrap-around mortgage.

C. Notwithstanding any other law to the contrary, particularly but not exclusively Civil Code Art. 1939 and R.S. 9:3500, an obligation secured directly or indirectly, in whole or in part, by a mortgage on immovable property of the form commonly known as "graduated payment" mortgage shall be exempt from the application of the laws on usury and interest upon interest if the nominal interest of the graduated payment mortgage is not greater than the rate of interest lawfully allowed in a conventional mortgage and if the unpaid principal balance does not increase as a result of the addition of deferred interest, exclusive of taxes, insurance, and other nonfinance charges that might be added to the unpaid balance, to an amount greater than one hundred fifty percent of the original face amount of the note and the mortgage. For the purposes of this Subsection, the following definitions shall apply:

(1) "Graduated payment mortgage" means a mortgage which provides for the amortization of the loan by periodic payments which increase one or more times during the term of the mortgage and which provides for the deferring of interest by adding accrued but unpaid interest to the unpaid principal balance.

(2) "Nominal interest" means the interest rate applied to the unpaid principal balance of the graduated payment mortgage.

D. To further promote the objectives of R.S. 9:3502, to encourage the flow of money into Louisiana for homebuilding, home financing, real estate financing, and business development and to assist the citizens of Louisiana in obtaining needed financing at affordable terms and cost, adjustable rate mortgage loans are authorized in accordance with the following terms:

(1) An adjustable rate mortgage loan is any loan of money, credit sale, or extension of credit which provides that the rate of simple interest charged on the unpaid balance may be adjusted from time to time during the term of the loan in accordance with the method of adjustment set forth in the promissory note or other documents evidencing the loan, and which is secured, in whole or in part, directly or indirectly, by a mortgage on leasehold improvements, a mobile home, residential mobile home, or immovable property located in this state.

(2) When the adjustable rate mortgage loan is made for the purpose of financing or refinancing a mobile home, residential mobile home or a one-to-four family dwelling and when applicable to the transaction, either the promissory note or other evidence of the loan shall set forth the following:

(a) The contractual index formula or other basis agreed upon, and any alternate or substitute therefor, upon which changes in the simple interest rate will be based.

(b) The frequency of allowable interest rate adjustments.

(c) Any contractual limitations on interest rate adjustments, such as maximum or minimum interest rates.

(d) The manner and method by which the unpaid balance and, if the loan is to be repaid in installments, the manner and method by which installments will be adjusted periodically to reflect adjustments in the interest rate and the effect, if any, on the number of installments or maturity date of the loan.

(e) The agreement of the parties as to the method by which any changes in the contractual index which are not reflected in a rate adjustment may be carried over to subsequent rate adjustment periods, and be implemented to the extent not offset by opposite movement in the index.

(3) Adjustments in the interest rate shall be based upon changes in the contractual index formula or other basis agreed upon as set forth in either the promissory note or other evidence of the loan. While the parties may agree that the increases in the interest rate caused by increases in the contractual index formula will be made at the option of the lender, notwithstanding any agreement to the contrary, decreases in the interest rate caused by decreases in the contractual index formula shall be implemented at the succeeding adjustment date; provided that no increase or decrease shall be made which would affect any contractual limitations on interest rate adjustments including maximum or minimum interest rates to which the parties have agreed. The parties may agree to use as an index any measurement of interest rates described in either the promissory note or other evidence of the loan, including, but not limited to, the prime or base lending rate of any national or state bank as fixed from time to time by its board of directors or management; the federal reserve discount rate in effect from time to time at any federal reserve bank; the average yield to maturity on United States Treasury obligations of any stipulated terms; or any standard or measurement which may be authorized or permitted in any regulation or statute, or both, for residential mortgage loans by the Federal Home Loan Bank Board or by the Office of the Comptroller of the Currency, Department of the Treasury, or any other federal department, agency, or board.

(4) The provisions of a promissory note evidencing an adjustable rate mortgage loan meeting the requirements of this Subsection shall not impair or destroy the negotiability of the promissory note, nor shall such provisions be deemed potestative conditions.

(5) An adjustable rate mortgage loan shall rank from the date the mortgage is recorded as required by statute, and the priority of the mortgage and all amounts secured thereby shall not be affected by adjustments in the interest rate, or by the effects of such adjustments.

(6) Proof of changes in the interest rate may be made by affidavit of the lender or the holder of the promissory note or other evidence of the loan, or by any officer, partner, or employee of the lender or the holder, if the lender or the holder is not a natural person. Any such affidavit may refer to the contents of an official government publication. In the event of foreclosure by executory process of an adjustable rate mortgage loan, such affidavit shall be authentic evidence of the facts recited therein. Whenever appropriate, proof may also be made by corporate resolution, or by other written instrument. The taking of testimony concerning the content of any affidavit, official government publication, corporate resolution, or other written instrument shall be permitted and shall not be considered a violation of the provisions of R.S. 9:3500 or 3503 relative to the taking of testimonial proof of the rate of interest.

(7) The provisions of Louisiana Civil Code Art. 1939 shall not apply to adjustable rate loans.

(8) Except as otherwise provided in either the promissory note or other evidence of the loan, upon the filing of suit for payment of an adjustable rate mortgage loan, the interest rate in effect on the date suit is filed shall be fixed as the interest rate on the loan thereafter and no further adjustment in the rate shall be made; provided that, if the loan is thereafter reinstated, the interest rate may thereafter be adjusted as if no judicial demand had been made.

(9) Nothing herein shall be construed as impairing the validity or enforceability of adjustable rate loans made prior to the effective date hereof. All adjustable rate loans made prior to the effective date of this Act which are not otherwise specifically prohibited by law shall be valid and enforceable.

(10) Except as otherwise provided herein, the provisions of this Subsection shall only be applicable to the types of mortgage loan transactions defined in Paragraph (1) of this Subsection, including, but not limited to, loan transactions made pursuant to the Louisiana Consumer Credit Law R.S. 9:3510, et seq. and the Louisiana Motor Vehicle Sales Finance Act R.S. 6:951, et seq.

E. Notwithstanding any law to the contrary, particularly but not exclusively R.S. 9:3500, an obligation secured by a mortgage on immovable property where the mortgagee is the former owner of said property, may bear such rate of interest or be discounted at such rate as the parties may agree upon in writing within the maximum limitations permitted to be charged by federally insured financial institutions under federal law or regulation. The interest rate may be in excess of the maximum rate of conventional interest authorized by law, and as to any such obligation, the claim or defense of usury, or the taking of interest in excess of the maximum rate of conventional interest, by the obligor or by any guarantor or endorser of the obligation, is prohibited. However, in no instance shall the interest rate exceed seventeen percent.

Acts 1969, No. 28, §3. Amended by Acts 1978, No. 621, §1; Acts 1979, No. 764, §1; Acts 1982, No. 261, §1; Acts 1982, No. 424, §1, eff. July 21, 1982; Acts 1982, No. 767, §1; Acts 1985, No. 984, §1; Acts 2004, No. 743, §3, eff. Jan. 1, 2005.

*38 U.S.C.A. §101 et seq.

**12 U.S.C.A. §1707 et seq.



RS 9:3505 - Items or charges not considered interest

§3505. Items or charges not considered interest

Notwithstanding any other law to the contrary, particularly but not exclusively R.S. 9:3500, and in addition to those fees, charges, costs and expenses ordinarily not considered interest and not included in the calculation of interest, the following charges, fees, costs and expenses shall not be considered interest on any conventional obligation covered by R.S. 9:3502-9:3506:

(1) Charges for the pre-payment of the loan, or any installment or part thereof, prior to the time fixed for the payment of same;

(2) Charges assessed because of the nonpayment of the loan or any installment or part thereof after said loan or any installment of principal or interest thereof has become delinquent and is not timely paid, including cost of collecting and a reasonable attorney's fee, provided that such charges or the methods of fixing same are provided in writing in either the note or the mortgage securing same;

(3) Brokerage fees, discount fees, service fees, origination fees, commitment fees, warehousing fees, lender's fees, or other similar fees or charges paid by anyone on a loan secured directly or indirectly, in whole or in part, by a mortgage on immovable property;

(4) Fees or charges paid by the borrower to a mortgage broker or agent retained by the borrower to obtain a loan for the borrower from a lender, even though the loan may be closed in the name of such mortgage agent or broker;

(5) Fees, taxes, charges and other expenses incurred in making the loan which are collected from or paid by the borrower or on his behalf, if such fees, taxes, charges and other expenses are actually paid to or are payable to persons other than the lender or the person making the loan or any employee of such lender or person making the loan;

(6) Charges or premiums for credit life insurance actually written on the life of any borrower or endorser;

(7) The listing herein of certain fees and charges shall not be construed as exclusive, but shall be in addition to any fees, charges, costs and expenses not ordinarily considered interest.

Acts 1969, No. 28, §4; Acts 2004, No. 743, §3, eff. Jan. 1, 2005.



RS 9:3506 - Application

§3506. Application

The provisions of R.S. 9:3502-9:3506 shall apply only to conventional obligations bearing simple interest from date on the unpaid balance and shall not apply to or affect precomputed interest or discount loans; nor shall it affect the enforceability or collectibility of notes or obligations as provided in R.S. 9:3500. Notwithstanding the twelve percent simple interest rate limitations under R.S. 9:3503, the provisions of R.S. 9:3504 and 3505 shall apply to federally related mortgage loans subject to 12 U.S.C. §1735f-5 that bear simple interest at rates in excess of twelve percent per annum.

Acts 1969, No. 28, §5; Acts 1986, No. 584, §2, eff. July 2, 1986; Acts 2004, No. 743, §3, eff. Jan. 1, 2005.



RS 9:3506.1 - Time for accrual of interest; penalties

§3506.1. Time for accrual of interest; penalties

A. Notwithstanding the provisions of R.S. 9:3506 or any other law to the contrary, interest on the principal obligation of a promissory note, evidencing a closed-end loan secured by a mortgage on immovable property, including any improvements thereon, shall not commence to accrue prior to the date upon which the loan proceeds have been made available for disbursement. In such case, when funds are to be disbursed to or for the account of a vendor, borrower, or purchaser, the lending institution shall make the loan proceeds available to the notary public or licensed title company for disbursement at the time of execution of the act of sale or act of mortgage.

B. The provisions of Subsection A of this Section shall not apply (a) if the loan proceeds are paid or made available, as the case may be, in cash or by check, cashier's check, share draft, traveler's check, or money order issued by, or drawn on, a financial institution, the accounts of which are insured by an agency or instrumentality of the United States, and which has an office in this state from which payment shall be obtained, or (b) if the notary public or licensed title company fails to comply with the lending institution's written closing instructions. The provisions of Subsection A of this Section also shall not apply to open-end lines of credit, including without limitation, revolving loan accounts, subject to the Louisiana Consumer Credit Law.

C. The provisions of Subsection A of this Section shall not apply to any transaction in which a right of rescission applies pursuant to the provisions of Regulation Z, specifically 12 CFR Section 226.15 and 12 CFR Section 226.23, issued pursuant to the Truth in Lending Act, 15 U.S.C. 1601 et seq.

D. If a lending institution fails to comply with the provisions of Subsection A of this Section, the offending lending institution shall, upon written demand of the borrower, vendor, or purchaser, pay a penalty of one thousand dollars to the borrower, vendor, or purchaser. If a lending institution fails to comply with the provisions of this Subsection within thirty days after receipt of the written demand, the lending institution shall be liable for reasonable attorney fees for the prosecution of the borrower's, vendor's, or purchaser's claim, either amicably or in a judicial proceeding. In the event that a lending institution is liable for the payment of any penalties or attorney fees due to the failure of the notary public or licensed title company to comply with the lending institution's written closing instructions, the notary public or licensed title company shall be liable for any penalties or attorney fees which may be owed to the vendor, borrower, or purchaser.

Acts 1986, No. 972, §1; Acts 1987, No. 806, §1; Acts 1995, No. 674, §1; Acts 1995, No. 1184, §2.



RS 9:3506.2 - REPEALED BY ACTS 1993, NO. 458, 2, EFF. JULY 1, 1993.

§3506.2. REPEALED BY ACTS 1993, NO. 458, §2, EFF. JULY 1, 1993.



RS 9:3507 - Maximum interest rate on assessments for public improvements on benefited properties

§3507. Maximum interest rate on assessments for public improvements on benefited properties

A. It is the intent and purpose of the legislature in enacting this law to authorize governing bodies of political subdivisions, as herein defined, to provide that local or special assessments for public improvements imposed on benefited properties under laws enacted under authority of Article VI, Section 36 of the Louisiana Constitution of 1974 or prior constitutional provisions, or imposed on benefited properties under the provisions of a home rule charter, may bear such rates of interest as the governing body of such political subdivision may determine, and to provide for the manner and circumstances under which such authority may be exercised.

B. As used in this Section, the words "political subdivision" shall mean parishes, municipalities and other political subdivisions or public corporations, such as, but not limited to sewerage and sub-sewerage districts, waterworks and sub-waterworks districts, and drainage and sub-drainage districts.

C. Any political subdivision authorized to impose local or special assessments on benefited properties under laws enacted under the authority of Article VI, Section 36 of the Constitution of the State of Louisiana of 1974 or prior constitutional provisions, or imposed on benefited properties under the provisions of a home rule charter may, in accordance with the procedure and subject to the limitations provided in the constitution or law or home rule charter authorizing the imposition of such assessments, provide that the maximum interest rate such assessments shall bear shall be the maximum interest rate set forth in the ordinance or instrument levying such assessments or in any ordinance or instrument amendatory thereto, notwithstanding that such law or home rule charter may provide for a lower maximum rate of interest.

D. The right, power and authority conferred herein shall be in addition to any other right, power and authority now conferred upon political subdivisions with reference to the imposition of local or special assessments.

Acts 1970, No. 278, §§1 to 4, emerg. eff. July 13, 1970, at 2:36 P.M. Amended by Acts 1976, No. 633, §1, eff. Aug. 4, 1976; Acts 1980, No. 217, §1, eff. July 11, 1980.



RS 9:3508 - Federal Housing Administration insured obligations; interest clause; enforceability

§3508. Federal Housing Administration insured obligations; interest clause; enforceability

A clause requiring the payment of interest in any obligation secured directly or indirectly, in whole or in part, by a mortgage on immovable property insured by the Federal Housing Administration pursuant to the provisions of Section 245 of the National Housing Act (including any amendments or supplements thereto), or although eligible to be insured by the Federal Housing Administration pursuant to Section 245 of the National Housing Act (including any amendments thereto), but such insurance therefor has been denied by the Federal Housing Administration for reasons other than the rate of interest charged or the manner of collecting such interest, shall be fully enforceable notwithstanding any other law to the contrary.

Added by Acts 1979, No. 582, §1.



RS 9:3509 - Rate of interest paid for commercial, business, or agricultural loans; rate upon default

§3509. Rate of interest paid for commercial, business, or agricultural loans; rate upon default

A. Notwithstanding any other provisions of the law of this state to the contrary, any debtor that is a domestic corporation, a limited liability company formed pursuant to the laws of this or any other state, a foreign corporation, a partnership in commendam formed pursuant to the laws of this state, a registered limited liability partnership formed pursuant to the laws of this or any other state, a foreign limited partnership, or a partnership in which all of the partners are either corporations, limited liability companies formed pursuant to the laws of this or any other state, foreign limited partnerships, partnerships in commendam, or partnerships comprised of corporations, foreign limited partnerships, or partnerships in commendam, or registered limited liability partnerships formed pursuant to the laws of this or any other state, or ordinary partnership or any other person or individual borrowing funds for commercial, business, or agricultural purposes or deferring payment of an obligation for commercial, business, or agricultural purposes, may agree to pay interest in excess of the maximum rate of conventional interest authorized by the laws of this state, whether in connection with unsecured or secured indebtedness and whether the secured indebtedness is secured, in whole or in part, directly or indirectly, by a real estate mortgage or chattel mortgage on property in this state or is otherwise secured, and as to any such agreement such debtor shall be prohibited from asserting a claim or defense of usury or of the taking of interest in excess of the maximum rate of conventional interest, and any person whatsoever signing as co-maker, guarantor, or endorser for such debtor shall also be prohibited from asserting any such claim or defense. The term "foreign limited partnership", as used hereinabove, shall mean any partnership domiciled in any state of the United States, other than Louisiana or the District of Columbia, which shall have been formed and is existing pursuant to the limited partnership law or Uniform Limited Partnership Law of any such state, and such partnership need not qualify as a partnership in commendam under the laws of this state.

B.(1) Notwithstanding the provisions of Subsection A of this Section, and unless otherwise agreed in writing after the default, a lender may not prospectively increase the simple interest rate under a commercial, business, or agricultural purpose loan following declaration of the obligor's default except as follows:

(a) With respect to obligations having an original principal balance of two hundred fifty thousand dollars or less, the fixed simple interest rate shall not be prospectively increased to a rate greater than eighteen percent per annum or three percentage points over the original, fixed contract rate in effect prior to default, whichever is greater.

(b) With respect to obligations having an original principal balance in excess of two hundred fifty thousand dollars, the fixed simple interest rate shall not be prospectively increased to a rate greater than twenty-one percent per annum or three percentage points over the original, fixed contract rate in effect prior to default, whichever is greater.

(2) This Subsection shall apply only to fixed rate, simple interest commercial, business, and agricultural purpose loans, promissory notes, and other obligations entered into on or after September 7, 1990, which provide for a prospective increase in the interest rate following the obligee's declaration of an obligor's default. This Subsection shall not apply to consumer credit transactions or other consumer obligations, or to loans, notes, or other obligations that do not bear interest at a fixed rate and on a simple interest basis prior to a declaration of default. This Subsection shall also not apply to commercial, business, or agricultural purpose loans, notes, or other obligations which are contractually subject to the laws of another state notwithstanding the fact that the obligor may be located or have facilities in Louisiana or that loan proceeds or a portion thereof may be utilized in Louisiana.

(3) The exclusive remedy that may be asserted against a lender or other obligee for a violation of this Subsection is the return of any excessive post-default interest that may have been assessed and collected. Specifically, the obligor shall have no rights under R.S. 9:3501.

Acts 1990, No. 734, §1; Acts 1990, No. 847, §1; Acts 1991, No. 697, §1; Acts 1995, No. 782, §1; Acts 1997, No. 1295, §1.



RS 9:3509.1 - Adjustable rate loans for commercial, business, or agricultural purposes

§3509.1. Adjustable rate loans for commercial, business, or agricultural purposes

A. Notwithstanding any other provisions of law to the contrary, any person borrowing funds for commercial, business, or agricultural purposes, or deferring payment of an obligation for commercial, business, or agricultural purposes, may agree that the interest rate that is charged on the indebtedness may vary from time to time in accordance with the provisions of either the promissory note or other evidence of the indebtedness. Such conditions in either the promissory note or other evidence of the indebtedness shall not be deemed to rely on the whim of the obligor so as to render them null nor shall such conditions destroy the negotiability of the promissory note or other evidence of the indebtedness.

B. All debts created pursuant to the provisions of this Section shall comply with the provisions of R.S. 9:3504(D)(3) through (7) and (9), and the provisions contained therein shall be applicable to all transactions created pursuant to this Section.

C. All adjustable rate loans made prior to September 3, 1984 shall be valid and enforceable.

Acts 1984, No. 495, §1; Acts 1990, No. 847, §1; Acts 1991, No. 697, §1.



RS 9:3509.2 - Interest upon accrued interest; exceptions

§3509.2. Interest upon accrued interest; exceptions

The general prohibition against the recovery of interest upon accrued interest, as expressed in Civil Code Article 2001, is subject to the following exceptions:

(1) As provided by the Louisiana Consumer Credit Law, or as specifically provided by law.

(2) In transactions entered into for commercial, business, or agricultural purposes.

(3) In matters preempted by federal law or by rules and regulations of federal agencies, including but not limited to the Federal Home Loan Bank, Comptroller of the Currency, and the Federal Deposit Insurance Corporation.

(4) As provided in rules and regulations promulgated by the commissioner of financial institutions for supervised financial organizations as provided by R.S. 6:242(A)(2).

Acts 1986, No. 584, §3, eff. July 2, 1986.



RS 9:3509.3 - Prepayment of loan

§3509.3. Prepayment of loan

In the absence of federal law, rules and regulations of federal agencies, and contractual provisions by the parties to the contrary, including provisions relative to the terms and conditions of prepayment, the debtor in any loan may prepay in full at any time the unpaid balance of all sums due and owing at that point in time. The provisions of this Section shall not be construed to supersede other provisions of law regulating the prepayment of loans.

Acts 1987, No. 670, §1.



RS 9:3509.4 - Deferment of loan payments during declared disaster

§3509.4. Deferment of loan payments during declared disaster

Notwithstanding any other provision of law to the contrary, when the governor declares a state of disaster or emergency pursuant to R.S. 29:721 et seq., and the federal financial regulatory bodies issue guidelines to financial institutions regarding their response thereto, the commissioner of the Office of Financial Institutions is authorized to expend funds in the utilization of all reasonably efficient means of communication to encourage and facilitate communication between Louisiana citizens and their particular financial institution and to inform and educate Louisiana citizens of their potential options under such guidelines. If a lender requires full payment of the deferred principal and interest upon termination of the deferment period, then the lender shall obtain written approval from the borrower prior to the acceptance of the deferment.

Acts 2006, No. 475, §1, eff. June 22, 2006.



RS 9:3510 - LOUISIANA CONSUMER CREDIT LAW

CHAPTER 2. LOUISIANA CONSUMER CREDIT LAW

PART I. GENERAL PROVISIONS AND DEFINITIONS

§3510. Short title

This chapter shall be known and may be cited as the Louisiana Consumer Credit Law.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973.



RS 9:3511 - Scope

§3511. Scope

A. Subject to the provisions of R.S. 9:3511(B), the parties to a consumer credit transaction may agree that the law of the place wherein the consumer credit transaction was entered into or the law of the residence of the buyer or debtor shall apply. For the purposes of this Chapter the residence of a buyer or debtor is the address given by him as his residence in any writing signed by him in connection with a consumer credit transaction. Until he notifies the creditor of a new or different address, the given address is presumed to be unchanged.

B. Whenever an action is brought in this state to enforce rights arising from consumer credit transactions wherever made the creditor shall, where applicable, reduce the charges so that they do not exceed those provided in Part II and/or III of this chapter.

C. Except as otherwise provided herein, the following agreements by a consumer are invalid with respect to consumer credit transactions, or modifications thereof, to which this chapter applies:

(1) by which the consumer consents to the jurisdiction of another state; and

(2) that fix venue.

D. All fees and charges authorized under this Chapter, whether or not such fees and charges constitute or are considered to be loan finance charges, shall be deemed to be "material to the determination of the interest rate" for purposes of exportation to borrowers residing in other states under the most favored lender doctrine of federal law.

E. All consumer credit transactions shall comply with federal Regulation Z of the Board of Governors of the Federal Reserve System. Failure to comply with Regulation Z is a violation of this Chapter.

F. The Louisiana S.A.F.E. Residential Mortgage Lending Act, R.S. 6:1081, et seq., is the primary law governing residential mortgage loans as defined in the Louisiana S.A.F.E. Residential Mortgage Lending Act. A residential mortgage lender, broker, and a natural person who is a residential mortgage loan originator shall comply with the licensing provisions of the Louisiana S.A.F.E. Residential Mortgage Lending Act, R.S. 6:1081, et seq., unless otherwise exempt by the Act. Notwithstanding any other law to the contrary, parties to a consumer loan, as defined in this Part, which is secured by a mortgage, deed of trust, or other equivalent consensual security interest on a dwelling as defined in 15 U.S.C. 1602(v), or on residential immovable property upon which is constructed or intended to be constructed a dwelling, whether or not such a loan includes any additional security interest in movable property, may agree by contract that such a loan shall be governed by the Louisiana Consumer Credit Law, provided the lenders, brokers, and originators are properly licensed under this Part and the Louisiana S.A.F.E. Residential Mortgage Lending Act or otherwise exempt under R.S. 6:1081 et seq.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973; Acts 1985, No. 592, §2, eff. July 13, 1985; Acts 1988, No. 629, §1; Acts 1999, No. 1315, §1, eff. Jan. 1, 2000; Acts 2007, No. 13, §1, eff. June 18, 2007; Acts 2009, No. 522, §2, eff. July 31, 2009.



RS 9:3512 - Exclusions

§3512. Exclusions

This law does not apply to:

(1) Extensions of credit to organizations, including government or governmental agencies or instrumentalities.

(2) The sale of insurance by an insurer, except as otherwise provided in the part on insurance; however, this law shall apply to the sale of insurance by an insurance agent in which such agent charges a credit service charge and the insured is permitted to defer all or part of the amount due such agent in two or more installments excluding the down payment, and which otherwise constitutes a "consumer credit sale".

(3) Transactions under public utility or common carrier tariffs if a subdivision or agency of this state or of the United States regulates, approves, or consents to the charges for the services involved, the charges for delayed payment, and any discount allowed for early payment.

(4) Motor vehicle credit transactions, including refinancings, subject to the Motor Vehicle Sales Finance Act, R.S. 6:969.1 et seq.

(5) Federally chartered and state chartered credit unions and transactions between credit unions and the members thereof.

(6) Pawn brokerage services.

(7) Credit transactions involving extensions of credit for business, commercial, or agricultural purposes.

(8) Federally related mortgage loans. This exclusion does not apply to loans secured by residential property made specifically subject to the Louisiana Consumer Credit Law by contract.

Acts 1972, No. 454, §1, eff. Jan. 1, 1973; Acts 1974, No. 466, §2; Acts 1974, No. 144, §1; Acts 1980, No. 694, §1; Acts 1983, No. 365, §1; Acts 1986, No. 584, §1, eff. July 2, 1986; Acts 1990, No. 847, §1; Acts 2001, No. 877, §2; Acts 2003, No. 340, §1; Acts 2006, No. 213, §1.



RS 9:3513 - Waiver, agreement to forego rights

§3513. Waiver, agreement to forego rights

A consumer may not waive or agree to forego rights or benefits under this chapter except that a claim, if disputed in good faith, may be settled by compromise or agreement.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973.



RS 9:3514 - Agreement to contract; disclosures of the contract

§3514. Agreement to contract; disclosures of the contract

A. The parties to a transaction other than a consumer credit transaction may contract with one another that such transaction shall be subject to the provisions of this Chapter, in which event the transaction shall be a consumer credit transaction within the provisions of this Chapter. Notwithstanding the foregoing, the parties to a consumer credit transaction otherwise subject to the Motor Vehicle Sales Finance Act, R.S. 6:969.1 et seq. may not contract to become subject to the provisions of this Chapter. Unless a creditor is exempt from the licensing requirements of this Chapter under R.S. 9:3560, a creditor may not contract more than four transactions under the provisions of this Chapter over any calendar year without first complying with the licensing requirements under Part IX of this Chapter.

B. Written credit contracts and agreements shall accurately reflect the actual terms, conditions, applicable amount of fees, and repayment schedule agreed to by the parties. If a loan is to be repaid on demand, in a lump sum, or at undefined intervals of time, interest on the loan shall be computed by the actuarial or simple interest method when allocating payments made on the loan.

Acts 1988, No. 244, §2; Acts 1995, No. 1184, §2; Acts 1999, No. 1315, §1, eff. Jan. 1, 2000; Acts 2001, No. 877, §2; Acts 2003, No. 340, §1; Acts 2010, No. 668, §1.



RS 9:3515 - Conduct of certain business other than making consumer loans prohibited

§3515. Conduct of certain business other than making consumer loans prohibited

A.(1)(a) A licensed lender shall not engage in the business of making sales of goods at any location where consumer loans are made. The sale and financing of a home protection plan, thrift and buying club memberships, auto club memberships, insurance authorized by the Louisiana Insurance Code, similar consumer benefit club memberships, or financial and tax services, including the use of stored value cards or electronic cash for loan disbursement, shall not be deemed a violation of this Chapter. The word "location" as used in this Section means the entire space in which consumer loans are made, and said location must be separated from any location in which merchandise is sold or displayed by walls that may be broken only by a passageway to which the public is not admitted.

(b) In addition, the cost of any home protection plan, club membership, insurance, or service offered pursuant to this Section may, at the option of the consumer, be payable from the proceeds of consumer loans and included on the amount financed, provided that:

(i) The sale of a home protection plan, club membership, or service is not a factor in the approval and this fact is clearly disclosed in writing to the consumer.

(ii) In order to obtain a home protection plan, club membership, insurance, or service, the consumer gives a specific affirmative written indication of his desire to purchase it after receiving written disclosure of the cost.

(2) Nothing contained herein shall be construed to prohibit a licensed lender from conducting the business of making consumer loans under this Chapter on the same premises where a person, not an affiliate of said licensed lender, is engaged in the business of making sales of goods, provided that such licensed lender is not an affiliate.

B. A sale of goods or services made with the use of a seller credit card or lender credit card or other credit arrangement at a location other than that of the licensee does not violate this section. Formal application for a loan must be made at the location of the licensed lender; however, when a loan application is taken by persons not employed by the licensed lender, such application shall not be deemed a violation of this section.

C. An occasional sale of property used in the ordinary course of the business of the licensee does not violate this section.

D. A sale of property seized or legally recovered by the licensed lender does not violate this Section.

E. No licensed lender shall conduct the business of making consumer loans under this Chapter under any name and from or at any place of business within this state, other than that stated in the license. The closing of a consumer loan on immovable property in the office of a notary public shall not violate this Section. Loans made by mail where credit approval is given at the location of the lender and loans made with the use of a lender credit card shall not violate this Section. Loans governed by R.S. 9:3550 that are closed at an insurance agent/broker's location shall not violate this Section provided the loan shall be accepted by a licensed lender.

F. The commissioner may issue a permit to persons licensed and regulated by the Office of Financial Institutions under the provisions of R.S. 37:1781 through 1808 to conduct the sale of goods and services at a location where consumer loans are made pursuant to the provisions of this Chapter. The commissioner shall have the authority to deny the permit or suspend or terminate the permit for violations of this Chapter. The commissioner may adopt rules to implement the provisions of this Subsection. Such rules shall require the commissioner to grant or deny the permit within thirty days from the date the application for a permit is filed with the Office of Financial Institutions.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973. Amended by Acts 1974, No. 466, §1; Acts 1980, No. 694, §1; Acts 1986, No. 584, §1, eff. July 2, 1986; Acts 1991, No. 693, §1; Acts 1992, No. 218, §1; Acts 1995, No. 1184, §2; Acts 2003, No. 578, §1; Acts 2004, No. 346, §1; Acts 2004, No. 347, §1; Acts 2005, No. 101, §1; Acts 2006, No. 213, §1.



RS 9:3516 - Definitions

§3516. Definitions

(1) "Affiliate", as used in this Chapter, means a specific person who is directly or indirectly, through one or more intermediaries, controlled by, or controls, or is under common control with the person specified.

(2) "Agricultural purpose" means a purpose related to the production, harvest, exhibition, marketing, transportation, processing, or manufacture of agricultural products by a natural person who cultivates, plants, propagates or nurtures the agricultural products. "Agricultural products" includes products such as horticultural, and dairy products, livestock, wildlife, poultry, bees, forest products, fish and shell fish, and any products thereof, including processed and manufactured products, and any and all products raised or produced on farms and any processed or manufactured products thereof.

(3) "Amount deferred" means the cash price, subtracting any down payment, under a consumer credit sale, revolving charge or seller credit card account, plus any other charges, fees and closing costs authorized by law, that are financed by the creditor under the transaction or included in or added to the balance of the consumer's indebtedness subject to credit service charges.

(4) "Amount financed" means the amount borrowed under a consumer loan, revolving loan or lender credit card account, plus any other charges, fees, and closing costs authorized by law, that are financed by the creditor under the transaction, or included in or added to the balance of the consumer's indebtedness subject to loan finance charges. Amount financed also includes premiums payable for insurance procured in lieu of perfecting a security interest otherwise required by the creditor in connection with the sale, lease, or loan if the premiums do not exceed the fees and charges which would otherwise be payable, and premiums payable for any insurance authorized by the Louisiana Insurance Code purchased by the consumer, at rates set forth herein or, when no rate is specified herein, at lawful rates in accordance with the provisions of the Louisiana Insurance Code.

(5) "Billing period" or "billing cycle" means the time interval between regular periodic billing statement dates. Such intervals may be considered equal intervals of time unless a billing date varies more than four days from the regular date.

(5.1) "Cash advance" means an advance of cash or a cash equivalent under a lender credit card account including but not limited to the purchase of a money order, wire transfer services, or the use of a convenience check to purchase goods or services.

(6) "Cash price" of goods and services means the price for which the seller would have sold to the consumer and the consumer would have bought from the seller, the thing that is the subject matter of the consumer credit transaction, if such sale had been a sale for cash instead of a consumer credit transaction. The cash price may include any taxes and charges for delivery, installation, servicing, processing, repairs, alterations or improvements.

(7) "Check" means any check, draft, item, orders or requests for payment of money, negotiable orders, withdrawal or any other instrument used to pay a debt or transfer money from one to another.

(8) "Closing costs" with respect to a debt secured by a mortgage, lien, or privilege on immovable property includes:

(a) Fees or premiums for title examination, title curative expenses, title insurance, or similar purposes including surveys, and essential public certificates,

(b) Fees for preparation of an act, settlement statement, or other documents,

(c) Escrows for future payments of taxes and insurance,

(d) Notarial fees,

(e) Recording fees,

(f) Appraisal fees, and

(g) Credit reports.

(9) "Commissioner" means the commissioner of financial institutions.

(10) "Consumer" means a natural person who purchases goods, services, or movable or immovable property or rights therein, for a personal, family, or household purpose and includes a purchaser or buyer in a consumer credit sale or transaction made with the use of a seller credit card or otherwise, or a borrower or debtor in a consumer loan, revolving loan account, or a lender credit card.

(11) "Consumer credit insurance" means insurance, other than insurance on property, by which the satisfaction of debt in whole or in part is a benefit provided, but does not include

(a) insurance issued as an isolated transaction on the part of the insurer not related to an agreement or plan for insuring debtors of the creditor; or

(b) insurance indemnifying the creditor against loss due to the debtor's default.

(12) A "consumer credit sale" is the sale of a thing, other than the sale of religious periodicals, books, and other religious materials by bona fide religious associations, or immovable property, in which a credit service charge is charged and the purchaser is permitted to defer all or part of the purchase price or other consideration in two or more installments excluding the down payment when the thing is purchased primarily for personal, family, or household purposes, and the purchaser is a person other than an organization. "Consumer credit sale" shall not include a lease of movable property under which the lessee agrees to pay as compensation for use a sum substantially equivalent to, or in excess of, the initial value of the leased property and under which the lessee will become, or has the option to become, for no additional consideration or for nominal consideration, the owner of the leased property upon compliance with the agreement.

(13) "Consumer credit transaction" means a consumer loan or a consumer credit sale but does not include a motor vehicle credit transaction made pursuant to R.S. 6:969.1 et seq.

(14) "Consumer loan" means a loan of money or its equivalent made by a supervised financial organization, a licensed lender, or lender in which the debtor is a consumer, and the loan is entered into primarily for personal, family, or household purposes and includes debts created by the use of a lender credit card, revolving loan account, or similar arrangement, as well as insurance premium financing.

(15) "Credit card" means any card, plate, coupon book, or other single credit device that may be used from time to time to obtain credit.

(16)(a) "Credit service charge" means the sum of the following:

(i) All charges payable directly or indirectly by the consumer and imposed directly or indirectly by the seller as an incident to the extension of credit, including any of the following types of charges that are applicable: time price differential; service; carrying or other charge, however denominated; premium or other charge for any guarantee or insurance protecting the seller against the consumer's default or other credit loss; and

(ii) Charges paid by the consumer for investigating the collateral or credit worthiness of the consumer or for commissions or brokerage for obtaining the credit, irrespective of the person to whom the charges are paid or payable, unless the seller had no notice of the charges when the credit was granted.

(b) The term does not include default charges, delinquency charges, deferral charges, N.S.F. check charges as set forth in R.S. 9:3529, origination fees as set forth in R.S. 9:3530, or any of the items enumerated in R.S. 9:3516(3).

(17) "Down payment" means an amount, including the value of any property used as a trade-in, paid to a seller to reduce the cash price of goods or services purchased under a consumer credit sale.

(18) The term "extender of credit" or "creditor" as used in this Chapter includes a seller in a consumer credit sale, revolving charge account, or transaction made with the use of a seller credit card or otherwise, or a lender in a consumer loan, a revolving loan account, or a lender credit card transaction. "Creditor" also includes a subsequent assignee or transferee of the consumer's obligation, but does not include a bona fide pledgee.

(19) "Federally related mortgage loan"as used in this Chapter shall have the same meaning as defined in the Residential Mortgage Lending Act, specifically R.S. 6:1083(3.1).

(19.1) "Home protection plan" means a contract between the homeowner and a warranty or service company wherein the company is obligated to pay or reimburse the cost to repair or replace the covered built-in appliances or major mechanical systems of the consumer's home in the event of a breakdown.

(20) A "home solicitation sale" is a consumer credit sale of goods or services or both, other than motor vehicles, farm equipment, or services, in which the seller or a person acting for him engages in a personal solicitation of the sale at any place other than the business establishment of the seller and consumer's agreement or offer to purchase is there given to the seller or a person acting for him. This definition shall also include all telephone sales in which the seller has initiated contact regardless of his location, and the consumer's agreement to purchase is made at the consumer's home. It does not include a sale made pursuant to a preexisting revolving charge account, a catalogue credit sale, a preexisting consumer credit sale agreement providing for a series of sales, or a sale made pursuant to prior negotiations between the parties at a business establishment at a fixed location where goods or services are offered or exhibited for sale, or a sale that may have been initiated by the consumer by communication with the seller at his business establishment.

(21) "Lender credit card" means a revolving loan account that may be accessed by use of a credit card. For limited purposes of R.S. 9:3516(23)(b), 3517(B), 3524(D), 3527, 3529, and 3530, a "lender credit card" includes a travel and entertainment credit card account that is not subject to loan finance charges or credit service charges.

(22) "Licensed lender" means a person licensed by the commissioner to make consumer loans pursuant to this Chapter.

(23)(a) "Loan finance charge" means the sum of the following:

(i) All charges payable directly or indirectly by the consumer and imposed directly or indirectly by the lender as a requirement of the extension of credit, including any of the following types of charges that are applicable: interest or any amount payable under a point, discount, or other system of charges, however denominated; and

(ii) Charges paid by the consumer for investigating the collateral or credit worthiness of the consumer.

(b) The term does not include default charges, deferral charges, delinquency charges, N.S.F. check charges as set forth in R.S. 9:3529, reasonable membership charges in connection with an open-end credit plan, origination and other fees as set forth in R.S. 9:3530, any of the items enumerated in Subparagraph (8)(b) of this Section, or other fees and charges that are not considered to be a finance charge under the Federal Truth in Lending Act and Regulation Z of the Board of Governors of the Federal Reserve System.

(24) "Organization" means corporation, government or governmental subdivision or agency, trust, estate, partnership, cooperative, or association.

(24.1) "Person" as used in this Chapter means an individual or corporation, partnership, trust, association, joint venture pool, syndicate, sole proprietorship, unincorporated organization, or any other form of entity not specifically listed herein.

(25) "Precomputed consumer credit transaction" means a consumer credit transaction under which loan finance charges or credit service charges are computed in advance over the entire scheduled term of the transaction and capitalized into the face amount of the debtor's promissory note or other evidence of indebtedness.

(26) "Prepaid finance charge" in connection with a simple interest transaction means any loan finance charge or credit service charge paid separately in cash or by check before or at consummation of the transaction, or withheld from the proceeds of the transaction at any time. Prepaid finance charges may be funded under the loan at the borrower's request by increasing the original amount financed or amount deferred under the borrower's note, with such increased amount, including prepaid finance charges, being subject to simple interest over the loan term.

(27) "Principal" means the amount financed or amount deferred under a consumer credit transaction.

(28) "Pro rata" as used in this chapter refers to a method of computing deferral charges by dividing the precomputed loan finance charge or precomputed credit service charge by the total number of days in the contract and multiplying the sum by the number of days that are deferred.

(29) "Revolving charge account" means an arrangement between a seller or issuer of a seller credit card honored by the seller and a consumer pursuant to which:

(a) The creditor permits the consumer to purchase goods or services on a preauthorized basis;

(b) The creditor reasonably contemplates repeated transactions;

(c) The creditor may impose a credit service charge from time to time on the outstanding unpaid balance of the consumer's account;

(d) The amount of credit that may be extended to the consumer, up to any limit set by the creditor, is generally made available to the extent that any outstanding balance is repaid; and

(e) No credit service charges may be imposed upon the consumer for a billing period if the account is paid in full within a period of twenty-five days from the billing date.

(30)(a) "Revolving loan account" means an arrangement between a lender and a consumer pursuant to which:

(i) The creditor may permit the consumer to obtain consumer loan advances on a preauthorized basis;

(ii) The creditor reasonably contemplates repeated transactions;

(iii) The creditor may impose a loan finance charge from time to time on the outstanding unpaid balance of the consumer's account; and

(iv) The amount of credit that may be extended to the consumer under the account, up to any limit set by the creditor, is generally made available to the extent that any unpaid balance is repaid.

(b) The amount borrowed under a revolving loan account may include, if required by the creditor, an amount not greater than ninety-nine dollars and ninety-nine cents exceeding the draft or similar order if said amount is immediately credited to the consumer's deposit account with the creditor or with the creditor's agent.

(31) "Seller credit card" means a revolving charge account that may be accessed by use of a credit card.

(32) "Simple interest transaction" means a consumer credit transaction under which loan finance charges or credit service charges are assessed by application of a contractual simple interest rate or rates to the unpaid balance of the debtor's promissory note, account or other evidence of indebtedness.

(33) "Supervised financial organization" means either of the following:

(a) A banking or similar organization organized, certified, and supervised by an agency of either the United States of America or the state of Louisiana or any other state pursuant to the banking, currency, and related laws of the United States of America or of the state of Louisiana or any other state.

(b) An organization which is an approved lender under the rules and regulations of the Federal Housing Administration, the Veterans Administration, or the Federal Home Loan Mortgage Corporation.

(34) Repealed by Acts 1995, No. 1184, §4.

(35) "Thing" as used in the chapter is as defined by law and includes movable and immovable property and rights therein, goods, or services.

(36) "Unconscionable". A contract or clause is unconscionable when at the time the contract is entered into it is so onerous, oppressive or one-sided that a reasonable man would not have freely given his consent to the contract or clause thereof in question; provided, however, for the purposes of this chapter, an agreement, clause, charge or practice expressly permitted by this chapter or any other law or regulation of this state or of the United States or subdivision of either, or an arrangement, clause, charge or practice necessarily implied as being permitted by this chapter or any other law or regulation of this state or the United States or any subdivision of either is not unconscionable.

(37) "Unpaid debt" as used in this Chapter means the total of the amount financed, loan finance charges, default charges, and delinquency charges including the amount due at the time of default plus all interest which may accrue from the time of default until the entire balance is paid.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973. Amended by Acts 1974, No. 466, §1; Acts 1978, No. 636, §1; Acts 1978, No. 761, §1; Acts 1980, No. 502, §1, eff. July 22, 1980; Acts 1980, No. 694, §1; Acts 1980, 2nd Ex.Sess., No. 16, §1, eff. Sept. 16, 1980; Acts 1981, No. 473, §1; Acts 1982, No. 258, §1; Acts 1982, No. 434, §1; Acts 1983, No. 365, §1. Acts 1984, No. 384, §1; Acts 1985, No. 592, §§2 and 6, eff. July 13, 1985; Acts 1985, No. 808, §1; Acts 1988, No. 629, §1. eff. July 22, 1985; Acts 1986, No. 584, §§1, 4, eff. July 2, 1986; Acts 1987, No. 870, §1; Acts 1988, No. 629, §1; Acts 1990, No. 709, §2, eff. July 20, 1990; Acts 1991, No. 480, §1; Acts 1991, No. 697, §1; Acts 1992, No. 100, §1; Acts 1995, No. 1184, §§2, 4; Acts 1997, No. 1033, §1; Acts 2000, 1st Ex. Sess., No. 34, §2, eff. April 14, 2000; Acts 2001, No. 877, §2; Acts 2005, No. 101, §1; Acts 2007, No. 13, §1, eff. June 18, 2007; Acts 2008, No. 50, §1, eff. Jan. 1, 2009.



RS 9:3517 - Terms; construction; additional fees and charges

§3517. Terms; construction; additional fees and charges

A. Wherever applicable in this Chapter, use of the masculine includes the feminine and use of the plural includes the singular and vice versa.

B. As a general rule of construction, persons may look to comparable rules, definitions, and principles under the Federal Real Estate Settlement Procedures Act and Regulation X of the Office of the Secretary of the Department of Housing and Urban Development, the Federal Truth in Lending Act, and Regulation Z of the Board of Governors of the Federal Reserve System for guidance in further defining and interpreting terms and concepts that are not otherwise defined or specified under the provisions of this Chapter. For example, those fees and charges that are not classified as or considered to be finance charges for Federal Truth in Lending purposes are not considered to be loan finance charges for purposes of this Chapter. In addition, nothing contained in the provisions of this Chapter shall be construed to prohibit the imposition of fees and charges which are otherwise permissible under R.S. 6:548.

C. The commissioner shall prescribe, by rule not inconsistent with the provisions of this Chapter, additional fees and charges which may be imposed and collected by an extender of credit if such fees and charges have been contractually provided for in the consumer's promissory note, or credit contract or agreement.

Acts 1988, No. 629, §1; Acts 1995, No. 1184, §2; Acts 1999, No. 1315, §1, eff. Jan. 1, 2000.



RS 9:3518 - Construction against implicit repeal

§3518. Construction against implicit repeal

This chapter being a general act intended as a unified coverage of its subject matter, no part of it shall be deemed impliedly repealed by subsequent legislation if such construction can reasonably be avoided.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973.



RS 9:3518.1 - Records of the Office of Financial Institutions

§3518.1. Records of the Office of Financial Institutions

A. Except as otherwise provided, all records of the office of financial institutions shall be kept strictly confidential within the office, and such records and reports shall not be subject to subpoena or other legal process.

B. The commissioner, in his sole discretion, when requested in writing, may disclose or cause the employees of the office of financial institutions to disclose records of the office of financial institutions concerning any person governed by this Chapter when such records are requested by another state or federal agency having authority to investigate or license such person governed by this Chapter, or are requested by a bankruptcy trustee or any law enforcement agency in connection with an investigation to recover assets of a current or former licensee.

C. Confidential records of either the office of financial institutions or of one of its supervised entities licensed under this Chapter, produced by discovery or introduced into evidence as part of a public hearing conducted under the Louisiana Administrative Procedure Act shall remain confidential and not be deemed public.

D. Notwithstanding any provision of law to the contrary, except for documents or information of other federal or state regulatory or law enforcement agencies in the possession of the office of financial institutions, any federal or state district court within Louisiana may order the office of financial institutions to disclose information and produce documents belonging to the office of financial institutions which are relevant to claims or issues at dispute in a lawsuit subject to the following conditions:

(1) The requesting party shall file the appropriate motion in the proper federal or state court setting forth the documents or information requested with sufficient specificity and the basis for such request.

(2) The requesting party shall provide the office of financial institutions with a copy of any such filing prior to any scheduled proceeding designed to resolve the motion to allow the office a reasonable period of time within which to respond to such filing in an adequate manner, but in no event fewer than ten days prior to such scheduled hearing date.

(3) When no other source for such information requested is available, and upon a showing by the requesting party of good cause and substantial need, the court may require the disclosure of all or a part of the information requested subject to a protective order. The contents and terms of such protective order shall be determined solely by the office of financial institutions with the approval of the court.

E. Notwithstanding any other provision of law to the contrary, including but not limited to R.S. 49:956(8)(c), there shall be no liability on the part of, and no cause of action shall rise against, the Office of Financial Institutions or its agents or employees for any good faith release or disclosure of information or for statements made in good faith in any administrative hearings or in any reports or communications concerning regulatory issues and the supervision and regulation of all entities under the jurisdiction of the Office of Financial Institutions.

Acts 1997, No. 366, §2; Acts 2004, No. 587, §2, eff. June 29, 2004.



RS 9:3518.2 - Credit cards; unsolicited delivery or mailing prohibited; penalty

§3518.2. Credit cards; unsolicited delivery or mailing prohibited; penalty

A. As used in this Section, "credit card" means any credit card as defined in R.S. 9:3516(15) and any other document or device intended or adopted for the purpose of establishing the identity and credit of any person in connection with the purpose of renting on credit goods or services, or obtaining loans.

B.(1) Except as provided in Subsection C of this Section, it shall be unlawful for any financial institution, retail merchant, or other person to mail or otherwise deliver any credit card in this state.

(2) Whoever violates this Subsection may, upon conviction, be sentenced to pay a fine of not more than one thousand dollars per occurrence.

C. This Section shall not apply to any credit card when mailed or otherwise delivered either:

(1) In response to a request or application for a credit card.

(2) As a replacement for a credit card previously issued to the person to whom the credit card is shipped or mailed.

D. If any credit card is issued to a person who has not requested or accepted by use the issuance of such credit card, the issuer shall be liable to the person whose name appears on the credit card for any damages and expenses or either, including attorney fees, which the person incurs due to the use of such credit card without permission of the person to whom it is issued.

Acts 1999, No. 664, §1.



RS 9:3518.3 - Credit cards; printing of accounting numbers on sales receipts; liability

§3518.3. Credit cards; printing of accounting numbers on sales receipts; liability

A. As used in this Section, the following terms shall have the following meanings:

(1) "Cardholder" means the person named on the face of a credit card to whom or for whose benefit the credit card is issued by an issuer and shall include any employee or other agent or authorized user of the card.

(2) "Credit card" means any instrument or device, whether known as a credit card, credit plate, bank service card, bank card, check guarantee card, debit card, or by any other name, including an account number, issued with or without fee by an issuer for the use of a cardholder in obtaining money, goods, services, or anything else of value or for use in an automated banking device to obtain any of the services offered through the device.

(3) "Issuer" means the financial institution or other business organization which issues a credit card or its duly authorized agent.

(4) "Person" means an individual or corporation, partnership, trust association, joint venture pool, syndicate, sole proprietorship, unincorporated organization, or any other legal entity.

(5) "Provider" means a person who furnishes money, goods, services, or anything else of value upon presentation, whether physically, in writing, verbally, electronically, or otherwise of a credit card by the cardholder, or any agent or employee of such person.

B. Except as otherwise provided in this Section, no provider shall print or otherwise produce or reproduce, or permit the printing or other production or reproduction of either of the following:

(1) Any part of the credit card account number, other than the last five digits or other characters on any receipt provided or made available to the cardholder.

(2) The credit card expiration date on any receipt provided or made available to the cardholder.

C.(1) This Section shall not apply to a credit card transaction in which the sole means available to the provider of recording the credit card account number is by handwriting or by imprint of the card.

(2) This Section shall not apply to receipts issued for transactions on the electronic benefits transfer card system in accordance with 7CFR 274.12(g)(3).

D. Any provider who violates the provisions of this Section shall be liable to the cardholder and the issuer for any damages or expenses, or both, including attorney fees, which the cardholder or issuer incurs due to the use of the cardholder's credit card without the permission of the cardholder.

E.(1) The provisions of this Section shall become operative on January 1, 2004, with respect to any cash register or other machine or device that electronically prints receipts for credit card transactions that is in use prior to January 1, 2002.

(2) The provisions of this Section shall become operative on January 1, 2002, with respect to any cash register or other machine or device that electronically prints receipts for credit card transactions that is first put into use on or after January 1, 2002.

Acts 2001, No. 584, §1.



RS 9:3518.4 - Contract validity; consumer credit transactions; deferred presentment transactions

§3518.4. Contract validity; consumer credit transactions; deferred presentment transactions

A.(1) A consumer credit transaction as defined by R.S. 9:3516(13) or deferred presentment transaction as defined by R.S. 9:3578.3(2) shall be null, void, unenforceable, and uncollectible as being contrary to the policy of this state if the creditor has not obtained a license, if required by this Chapter or R.S. 9:3578.1 et seq., at the time the transaction is made.

(2) The creditor shall forfeit all loans or transactions proceeds, fees, charges, and other amounts paid in association with the transaction or loan.

(3) Upon request of the borrower, the creditor shall return any property taken as collateral within thirty days of the request. If the collateral property has been disposed of at the time of the request, the creditor shall reimburse the borrower an amount equal to the current value of the collateral as determined by any recognized market for the type of collateral or, if there is no recognized market, the fair market value of any such property as determined by commercially reasonable standards.

B. Any person who attempts to enforce or collect pursuant to the agreements nullified by this Section shall be subject to fines, penalties, assessments, and applicable administrative and legal actions at the discretion of the commissioner within the powers granted to him under this Chapter.

C. The provisions of this Section shall not apply to creditors exempt from the consumer loan licensing requirements pursuant to R.S. 9:3560, any non-recourse consumer financial transaction, or any other creditor not required to obtain a license from the Office of Financial Institutions.

Acts 2014, No. 636, §1, eff. Jan. 1, 2015.



RS 9:3519 - Consumer loans

PART II. MAXIMUM CHARGES

§3519. Consumer loans

A. The maximum loan finance charge for any consumer loan other than one made with a lender credit card that may be charged, contracted for or received by a licensed lender or supervised financial organization may equal but not exceed:

(a) Thirty-six percent per year for that portion of the unpaid principal amount of the loan not exceeding one thousand four hundred dollars;

(b) Twenty-seven percent per year for that portion of the unpaid principal amount of the loan exceeding one thousand four hundred dollars and not exceeding four thousand dollars;

(c) Twenty-four percent per year for that portion of the unpaid principal amount on the loan exceeding four thousand dollars and not exceeding seven thousand dollars; and

(d) Twenty-one percent per year for that portion of the unpaid principal amount of the loan exceeding seven thousand dollars.

B. This Section does not limit or restrict the manner of contracting for loan finance charges under a consumer loan, whether by way of precomputed interest, simple interest, or otherwise, so long as the annualized loan finance charge rate computed on an actuarial or U.S. Rule basis over the entire scheduled term of the transaction, assuming that all payments will be made when due and disregarding the possible effects of early prepayment or acceleration of maturity, does not exceed the maximum rates permitted in this Chapter. Demand loans shall have presumed term of five years.

C. For the purposes of this section, the term of a loan commences with the date the loan is made. Differences in the lengths of months are disregarded and a day may be counted as one-thirtieth of a month. Subject to classifications and differentiations the lender may reasonably establish, a part of a month in excess of fifteen days may be treated as a full month if periods of fifteen days or less are disregarded and if that procedure is not consistently used to obtain a greater yield than would otherwise be permitted.

D. With respect to a consumer loan made pursuant to a revolving loan account

(1) the loan finance charge shall be deemed not to exceed the maximum annual rates if the loan finance charge contracted for and received does not exceed a charge in each monthly billing cycle which is one-twelfth of the maximum annual rates computed on an amount no greater than

(a) the average daily balance of the debt;

(b) the unpaid balance of the debt on the 1st day of the billing cycle, or,

(c) the median amount within a specified range within which the average daily balance or the unpaid balance of the debt, on the first day of the billing cycle, is included; for the purposes of this subparagraph and subparagraph (b), a variation of not more than four days from month to month is "the first day of the billing cycle";

(2) if the billing cycle is not monthly, the loan finance charge shall be deemed not to exceed the maximum annual rates if the loan finance charge contracted for and received does not exceed a percentage which bears the same relation to the maximum annual rates as the number of days in the billing cycle bears to 360.

E. Notwithstanding any provision of Subsection A the extender of credit may contract for and receive a minimum loan finance charge of not more than fifteen dollars when the amount advanced does not exceed two hundred dollars or twenty-five dollars when the amount advanced exceeds two hundred dollars; such charge shall be in lieu of all other finance charges.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973. Amended by Acts 1974, No. 466, §2; Acts 1980, No. 501, §1, eff. July 22, 1980; Acts 1980, No. 694, §1; Acts 1986, No. 584, §1, eff. July 2, 1986.



RS 9:3520 - Consumer credit sale

§3520. Consumer credit sale

A. Except as otherwise provided by R.S. 9:3521, the maximum credit service charge for any consumer credit sale other than one made pursuant to a revolving charge account, may not exceed the equivalent of the greater of any of the following:

(1) the total of

(a) twenty-four percent per year on that part of the unpaid balances of the amount deferred which is not in excess of $1,750.00; and

(b) eighteen percent per year on that part of the unpaid balances of the amount deferred which is more than $1,750.00 and not exceeding $5,000.00;

(c) twelve percent per year on that part of the unpaid balance of the amount deferred which is more than $5,000.00; or

(2) eighteen percent per year on the unpaid balances of the amount deferred; or

(3) any other method of computation which would not yield a greater credit service charge than (1) or (2) of this section.

B. Notwithstanding Subsection A, the seller may contract for and receive a minimum credit service charge of not more than five dollars when the amount deferred does not exceed seventy-five dollars, or seven dollars and fifty cents when the amount deferred exceeds seventy-five dollars.

C. This Section does not limit or restrict the manner of contracting for credit service charges under a consumer credit sale, whether by way of precomputed interest, simple interest, or otherwise, so long as the annualized credit service charge rate computed on an actuarial or U.S. Rule basis over the entire scheduled term of the transaction, assuming that all payments will be made when due and disregarding the possible effects of early prepayment or acceleration of maturity, does not exceed the maximum rates permitted in this Chapter.

D. It shall be unlawful for a seller to charge a consumer a fee for sending an initial billing statement; however, the seller may charge a fee for any additional billing statement sent at the request of the consumer.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973; Acts 1986, No. 584, §1, eff. July 2, 1986; Acts 1997, No. 327, §1.



RS 9:3521 - Maximum charges after negotiations

§3521. Maximum charges after negotiations

A. The obligation arising out of any consumer credit sale, including a revolving charge account, may be evidenced by a written agreement which may provide for a credit service charge not in excess of the maximum loan finance charge which could be charged, contracted for, or received by a supervised financial organization, lender who files notification pursuant to R.S. 9:3564, or licensed lender in a consumer loan transaction where the principal is the same as the amount financed and the term is a corresponding term.

B. Such written agreement must be transferred or assigned to a supervised financial organization, lender who files notification pursuant to R.S. 9:3564, or a licensed lender within thirty-five days from the date of making. If such written agreement is not so transferred or assigned within the said time limit, the seller or holder shall:

(1) Notify the maker that the written agreement was not transferred or assigned.

(2) Credit the obligation with any amounts contracted for in excess of the credit service charge authorized by R.S. 9:3520 and 9:3521. Such computation shall be made as of the date of making and the debtor shall be notified of such credit.

(3) Provide the debtor, prior to the first installment due date, with a new payment schedule reflecting the change in terms.

(4) Notify the debtor of the address where payments are to be made if such address is different from the address previously given to the debtor.

Acts 1990, No. 685, §1; Acts 1999, No. 1315, §1, eff. Jan. 1, 2000.



RS 9:3522 - Maximum charges after maturity

§3522. Maximum charges after maturity

In the case of a precomputed consumer credit transaction which is unpaid at contractual maturity, the rate of the loan finance charge or the credit service charge for the period beginning as of contractual maturity until payment in full may not exceed the rate of the loan finance charge or the credit service charge previously agreed to by the extender of credit and the debtor at the time the consumer credit transaction was entered into. Provided however, beginning one year after contractual maturity, the rate shall not exceed 18% per annum.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973. Amended by Acts 1980, No. 694, §1.



RS 9:3523 - Credit service charge for revolving charge accounts

§3523. Credit service charge for revolving charge accounts

On a revolving charge account, the extender of credit, issuer of a seller credit card honored by the extender of credit, or their assignee, may charge and collect a credit service charge in each billing period at a rate

(1) not in excess of one and one-half percent per month computed on (a) the average daily balance of the account or (b) the balance of the account on the first day of each billing period without regard to transactions affecting the account during the billing period; provided, however, that a minimum credit service charge not in excess of fifty cents per month may be charged and collected; and provided further that no credit service charge shall be charged unless the bill is mailed no later than ten days (Saturdays, Sundays and legal holidays excluded) after the billing date stated on the bill; or

(2) any other method of computation which would not yield a greater credit service charge than subsection (1) of this section.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973.



RS 9:3524 - Loan finance charge on lender credit card accounts

§3524. Loan finance charge on lender credit card accounts

A.(1) On a revolving loan account made with a lender credit card, an extender of credit or an assignee or a transferee thereof may receive or contract to receive and collect a loan finance charge in an amount not in excess of one and one-half percent per month computed in accordance with the following:

(a) For the period ending December 31, 1974, on either:

(i) The average daily unpaid balance of the principal of the debt during the billing period; or

(ii) The balance of the account on the first day of each billing period without regard to transactions affecting the account during the billing period.

(b) Commencing January 1, 1975 and thereafter:

(i) On the average daily unpaid balance of the principal of the debt during the billing period; or

(ii) Any method of loan finance charge computation which may produce yield not in excess of the average daily balance method of loan finance charge calculation as provided for in (1)(b)(i) above.

(2) For purposes of the foregoing computation, a month shall be deemed as any time of thirty consecutive days, or alternatively, any calendar month.

(3) An extender of credit may impose such a loan finance charge from the date that goods, property, or services are purchased or cash advances are obtained under a lender credit card plan; however, an extender of credit may not impose or collect a loan finance charge on goods, property, or services purchased under a lender credit card plan for the first twenty-five days of any billing cycle when the borrowing consumer pays the entire billed balance of his account within said initial twenty-five day period.

B. Repealed by Acts 1988, No. 629, §2.

C. If the billing period is more frequent than monthly, the maximum loan finance charge for such billing period shall be the percentage which bears the same relation to the monthly percentage provided for in Subsection A of this section as the number of days in the billing period bears to thirty.

D. In addition to the loan finance charge provided for in Subsection A of this section, extenders of credit under a lender credit card plan may lawfully receive, contract for and collect a fee for the privilege of receiving cash advances under such a lender credit card plan. The fee shall not exceed four percent of the amount of the cash advance.

E. Where an account has the attributes of both a revolving loan account and a lender credit card account, the creditor may elect to treat such an account as either a revolving loan account subject to R.S. 9:3519(D), or as a lender credit card account subject to this Section. Examples of such accounts include, without limitation:

(1) Overdraft lines of credit that may be accessed by use of an automated teller machine.

(2) An independent line of credit issued by a supervised financial organization in conjunction with a travel and entertainment credit card account offered by a third party creditor.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973. Amended by Acts 1974, No. 466, §1; Acts 1986, No. 584, §1, eff. July 2, 1986; Acts 1988, No. 629, §2; Acts 1990, No. 709, §2, eff. July 20, 1990.



RS 9:3525 - Leap years

§3525. Leap years

The effects of a leap year may be disregarded for purposes of determining whether the annualized loan finance charge rate or credit service rate under a consumer credit transaction exceeds the maximum rate limitations provided in this Part.

Acts 1986, No. 584, §1, eff. July 2, 1986.



RS 9:3526 - Variable rates

§3526. Variable rates

A. Licensed lenders and supervised financial organizations may enter into variable rate consumer credit transactions under this Chapter in the manner provided under R.S. 6:242(A)(2) and regulations issued by the commissioner.

B. Licensed lenders and supervised financial organizations may also enter into graduated payment mortgage loans and adjustable rate mortgage loans under this Chapter in the manner provided under R.S. 9:3504(C) and 3504(D), respectively.

Acts 1986, No. 584, §1, eff. July 2, 1986.



RS 9:3527 - Maximum delinquency charges; notice of conversion

§3527. Maximum delinquency charges; notice of conversion

A. The parties to a consumer credit transaction may contract for the payment of a delinquency charge on any installment or other regular payment not paid in full within ten days after its scheduled or deferred due date in either one of the following amounts:

(1) Five percent of the unpaid amount of the delinquent installment, or ten dollars, whichever is greater.

(2) The deferral charge that would be permitted to defer the unpaid amount of the installment or other regular payment for the period that it is delinquent.

B. The parties to a revolving loan account or lender credit card account may contract for the payment of a delinquency charge not to exceed fifteen dollars on any regularly scheduled payment not paid in full within ten days of the payment due date.

C.(1) A delinquency charge may be collected only once on an installment or other payment however long it remains delinquent. No such delinquency charge may be collected if the installment or other payment has been deferred and a deferral charge has been paid or incurred, provided that the deferred payment is paid within ten days of its deferred date. Such a delinquency charge may be collected at the time it accrues or at any time thereafter.

(2) No such delinquency charge may be collected on an installment or other regular payment that is paid in full within ten days after its scheduled due date even though an earlier maturing installment, other payment, or delinquency charge on an earlier installment or other payment may not have been paid in full. For purposes of determining delinquency, payments are deemed to be applied first to current installments or other payments due and then to delinquent installments or other payments and then to delinquent and other charges.

(3) An extender of credit is prohibited from levying or collecting any delinquency charge on a payment when the only delinquency is attributable to late fees or delinquency charges assessed on earlier installments, and the payment is otherwise a full payment for the applicable period and is paid on its due date or within an applicable grace period.

(4) Nothing in this Subsection shall be construed to prohibit the extender of credit from assessing and collecting a finance charge on any delinquency or deferral charges not paid when due. Such finance charges shall not exceed the contract rate charged on the consumer transaction.

D. If two installments or other regular payments or parts thereof of a precomputed consumer credit transaction are in default for ten days or more, the extender of credit may, upon first giving the consumer written notice, elect to convert the precomputed consumer credit transaction into a simple interest transaction. The notice must state the exact date on which the conversion will occur, the interest rate to be charged under the simple interest transaction, the balance due on the loan at the time of the conversion, and whether or not there will be a balloon payment. In this event he shall make a rebate pursuant to the provisions on rebate upon prepayment as of the maturity date of a delinquent installment or other regular payment, and thereafter may make a loan finance charge or credit service charge as authorized by this Part. The amount of the rebate shall not be reduced by the amount of any minimum loan finance charge or minimum credit service charge as provided in R.S. 9:3519(E) and 3520(B); however, the extender of credit may deduct a prepayment charge as provided in R.S. 9:3532.

E. A creditor may contractually reserve the right to prospectively increase the simple interest rate under a consumer loan transaction upon or at any time following the borrower's default. However, such a default interest rate shall not exceed the loan finance charge rate or rates authorized under R.S. 9:3519(A).

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973. Amended by Acts 1980, No. 694, §1; Acts 1982, No. 370, §1; Acts 1986, No. 584, §1, eff. July 2, 1986; Acts 1988, No. 629, §1; Acts 1993, No. 726, §1; Acts 1995, No. 1184, §2; Acts 1997, No. 227, §1; Acts 1997, No. 1033, §1; Acts 2003, No. 337, §2; Acts 2004, No. 763, §1, eff. July 6, 2004.



RS 9:3528 - Maximum deferral charges

§3528. Maximum deferral charges

A.(1) With respect to a precomputed consumer credit transaction payable in more than one installment, the parties before or after default may agree in writing to a deferral of all or part of one or more unpaid installments, and the extender of credit may make and collect a charge not exceeding the rate previously stated to the consumer calculated without regard to differences in the lengths of months, but proportionately for a part of a month, counting each day as one-thirtieth of a month. A deferral charge may be collected at the time it is assessed or at any time thereafter. Deferral charges on a precomputed consumer credit transaction may be computed on a pro rata basis or any other method of calculation that does not yield a greater sum than the maximum rates permitted in this Chapter.

(2) In lieu of a deferral charge, the entire unpaid balance of the transaction may be deferred by charging an amount equal to the rate previously stated to the consumer times the balance at the time of deferral for the period of deferral. In such a case, the transaction maturity date will be extended by the number of months that the balance is deferred.

B. The parties may agree in writing at the time of a precomputed consumer credit transaction that if an installment is not paid within ten days after its due date, the extender of credit may unilaterally grant a deferral and make charges as provided in this Section, provided the transaction consists of more than one installment. No deferral charge may be made for a period after the date that the extender of credit elects to accelerate the maturity of the agreement. A delinquency charge made by the extender of credit on an installment may not be retained if a deferral charge is made pursuant to this Section with respect to the period of delinquency.

C. In addition to the lawful rate of loan finance charges that may be assessed on the outstanding balance of a simple interest consumer credit transaction, the parties may before or after default agree in writing to a deferral of all or part of one or more unpaid installments, and the extender of credit may make and collect an additional deferral charge in an amount not to exceed twenty-five dollars. This deferral charge may be collected at the time it is assessed or at any time thereafter. Whether accrued interest is designated as "loan finance charges" or "interest to date", payment of interest shall not constitute payment of a deferral charge.

D. The extender of credit, in addition to the deferral charge, may make appropriate charges for insurance for the extended period and the amount of these charges which is not paid in cash may be added to the amount for the purpose of calculating the deferral charge.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973. Amended by Acts 1974, No. 466, §1; Acts 1991, No. 697, §1; Acts 1995, No. 1184, §2; Acts 1997, No. 67, §1; Acts 1997, No. 1033, §1; Acts 1999, No. 1315, §1, eff. Jan. 1, 2000.



RS 9:3529 - Installment of consumer credit transaction returned; additional charge to account

§3529. Installment of consumer credit transaction returned; additional charge to account

The parties in a consumer credit transaction may contract for an additional charge to be assessed against the consumer's account if the consumer tenders a check or makes an electronic debit in payment on such account and such check or electronic debit is returned from any bank, savings and loan association, thrift institution, or credit union or any other organization or institution authorized by the state of Louisiana or the United States to issue checks, drafts, or similar negotiable instruments or payments by electronic means, due to insufficient credit or funds in the account for payment of such check or electronic payment in full upon its presentation, or due to account closure, stop payment, drawn on uncollected funds, or any other reason for which the instrument or electronic payment is not paid. The additional charge shall not exceed twenty-five dollars or five percent of the amount of the check or electronic payment, whichever is greater. The charge shall be in addition to any delinquency charge assessed under the provisions of R.S. 9:3527. For the purposes of this Section, the phrase "due to insufficient credit or funds" means a check or electronic payment returned unpaid for any reason.

Added by Acts 1981, No. 473, §1; Acts 1999, No. 690, §1; Acts 2004, No. 65, §2; Acts 2005, No. 132, §1; Acts 2008, No. 476, §2.



RS 9:3530 - Fees; origination; notary, documentation; over-the-credit-limit fee

§3530. Fees; origination; notary, documentation; over-the-credit-limit fee

A.(1) A lender may charge an origination fee that does not exceed fifty dollars on a consumer loan or revolving loan account.

(2) The origination fee may be charged only once in connection with a single loan to one borrower over any consecutive thirty-day period, regardless of the number of renewals or refinances during the same thirty-day period. An origination fee may be charged on any new loan made during a prior loan's consecutive thirty-day period provided the new loan is not a renewal, refinance, or rollover of the prior loan. When a loan is paid in full, an origination fee may be charged on any subsequent new loan without regard to the prior loan's consecutive thirty-day period.

(3) Notwithstanding any other law to the contrary, an origination fee shall not be considered a loan finance charge and shall not be subject to refund upon prepayment or acceleration of maturity.

(4) Repealed by Acts 2003, No. 633, §2.

B. Non-real estate related notary fees assessed in connection with consumer credit transactions subject to this Chapter are limited to a maximum of fifteen dollars.

C.(1) A lender may charge a documentation fee in an amount not to exceed one-half of the amount authorized in Paragraph (4) of this Subsection, in connection with a non-real estate consumer loan transaction.

(2) Notwithstanding any other law to the contrary, a documentation fee shall not be considered as interest nor shall it be included in the calculation of interest.

(3) An insurance premium finance company may not charge a documentation fee under this Subsection.

(4) In lieu of the documentation fee provided in Paragraph (1) of this Subsection, a lender may charge a documentation fee , not to exceed twenty dollars, in connection with any non-real estate consumer loan not subject to R.S. 9:3578.1 through 3578.8.

D. A lender upon entering into a revolving loan or lender credit card account that is secured by a collateral mortgage or equivalent security interest on immovable (real) property, may assess an origination fee in an amount not to exceed two percent of the consumer's established credit limit. Such origination fees may be assessed in addition to permissible loan finance charges and are not subject to rebate upon cancellation or termination of the consumer's account.

E.(1) A lender may contract for and receive reasonable over-the-credit-limit fees in connection with revolving loan, lender credit card, revolving charge and seller credit card accounts that are payable whenever the consumer exceeds the credit limit established for the account.

(2) A lender shall cease the assessment of over-the-credit-limit fees in connection with lender credit card and seller credit card accounts upon termination of the contract.

F.(1) A lender may charge the consumer the convenience fee authorized by R.S. 47:532.1(C) for services performed by a public license tag agent as well as any E.L.T. fees pursuant to R.S. 32:707.2. Such fees shall not be charged to the consumer more than once.

(2) Notwithstanding any other law to the contrary, the convenience fee authorized by R.S. 47:532.1(C) as well as any E.L.T. fees shall not be considered as interest, nor shall they be included in the calculation of interest.

G. Notwithstanding the limitations set in this Section or any other law to the contrary, a federally insured depository institution entering into a consumer credit transaction as defined in R.S. 9:3516(13) may contract for and receive the types of fees provided for in Subsections A, C, and D of this Section in any amount agreed to in a written agreement signed by the consumer. Fees charged under this Subsection by a federally insured depository institution shall not be considered loan finance charges or credit service charges under this Chapter.

Acts 1986, No. 584, §1, eff. July 2, 1986; Acts 1987, No. 498, §1; Acts 1988, No. 629, §1; Acts 1995, No. 153, §1; Acts 1995, No. 1184, §2; Acts 1999, No. 514, §1; Acts 1999, No. 1315, §1, eff. Jan. 1, 2000; Acts 2003, No. 633, §2; Acts 2004, No. 89, §1; Acts 2005, No. 123, §1, eff. June 22, 2005; Acts 2007, No. 31, §1; Acts 2010, No. 96, §1; Acts 2010, No. 668, §1; Acts 2011, No. 115, §1.



RS 9:3531 - Right to prepay

PART III. PREPAYMENT OF CONSUMER CREDIT

TRANSACTIONS

§3531. Right to prepay

A. Notwithstanding any contrary provision of a consumer credit transaction, the consumer may prepay in full the unpaid balance at any time. An extender of credit may within its discretion accept the amount tendered by the consumer to be a prepayment in full of a simple interest loan if the amount tendered is within one dollar, or to the extent provided by federal law, more or less, of the amount actually owed. Under such circumstances, the extender of credit may retain any excess amount tendered by the consumer provided that the amount tendered does not exceed the amount actually owed by more than one dollar, or to the extent provided by federal law.

B.(1) The extender of credit shall provide the consumer, within five days of the date a written request is received from the consumer, with the amount necessary to prepay the account in full; and if the amount disclosed includes an amount which is required to be refunded under this Section with respect to such prepayment, the amount of such refund.

(2) A consumer shall be entitled to receive one such disclosure of information statement each year without charge. Thereafter, the extender of credit may impose a reasonable fee to cover the cost of providing an additional disclosure statement; however, the charge imposed must be disclosed to the consumer before furnishing such disclosure statement.

Acts 1991, No. 697, §1; Acts 1997, No. 237, §1; Acts 1999, No. 1315, §1, eff. Jan. 1, 2000.



RS 9:3532 - Rebate upon prepayment

§3532. Rebate upon prepayment

A. Upon prepayment in full of a precomputed consumer credit transaction, the extender of credit shall refund unearned loan finance charges or credit service charges and such refund shall represent at least as great a proportion of the loan finance charge or credit service charge after first deducting from such charge a prepayment charge of not more than twenty-five dollars as the sum of the monthly time balances beginning one month after the month in which prepayment is made, bears to the sum of all the monthly time balances under the schedule of payments in the contract; this method of rebate upon prepayment is commonly referred to as the "Rule of 78's" or the "Sum of Digits" rebate method. If more than one-half of the term of the installment contract has elapsed, the rebate shall be computed without deducting a prepayment charge. For the purposes of rebate upon prepayment, deferral charges are not required to be rebated. No rebate less than one dollar, or to the extent provided for by federal law is required.

B.(1) There is no requirement that prepaid finance charges be rebated upon prepayment in full of a simple interest transaction prior to maturity, provided that all of the following conditions are satisfied:

(a) The original amount financed under the transaction was ten thousand dollars or more.

(b) The original scheduled term of the transaction was thirty-six months or longer.

(c) Prepaid finance charges assessed under the transaction did not exceed five percent of the original amount financed or amount deferred.

(2) Where any one or more of the foregoing conditions are not satisfied, prepaid finance charges shall be subject to rebate upon prepayment in full of a simple interest transaction under the same method in Subsection A of this Section.

C. Compliance with the provisions of this Section shall constitute compliance with the provisions of R.S. 9:3519.

Acts 1972, No. 454, §1, eff. Jan. 1, 1973; Acts 1978, No. 761, §1; Acts 1986, No. 584, §1, eff. July 2, 1986; Acts 1990, No. 685, §1; Acts 1990, No. 796, §1; Acts 1995, No. 1184, §2; Acts 1997, No. 237, §1.



RS 9:3532.1 - Prepayment penalties in connection with simple interest real estate secured loans

§3532.1. Prepayment penalties in connection with simple interest real estate secured loans

A. As a condition of the consumer's being permitted to prepay a consumer loan secured by a mortgage on immovable property in full prior to the loan's maturity, an extender of credit may contract for and receive a prepayment penalty in an amount not to exceed:

(1) Five percent of the unpaid principal balance if the loan is prepaid in full during the first year of its term.

(2) Four percent of the unpaid principal balance if the loan is prepaid in full during the second year of its term.

(3) Three percent of the unpaid principal balance if the loan is prepaid in full during the third year of its term.

(4) Two percent of the unpaid principal balance if the loan is prepaid in full during the fourth year of its term.

(5) One percent of the unpaid principal balance if the loan is prepaid in full during the fifth year of its term.

B. No prepayment penalties shall be assessed if the loan is prepaid in full after the fifth year of its term. Prepayment penalties may be assessed under this Section only with respect to consumer real estate secured loans that bear simple interest, and that have an original principal balance of twenty-five thousand dollars or more, and that are payable over a term of seven years or longer.

C. Notwithstanding any other provision of law to the contrary, no prepayment penalty or similar fee or charge shall be due, assessed, charged, collected, paid, held in escrow, or contracted to be paid if all or part of a prepayment of all or part of an outstanding loan balance is made from proceeds paid in full or partial satisfaction of a claim or claims made under a policy or policies of insurance insuring against casualty, flood, or other loss or damage to property securing the loan being prepaid in connection with a gubernatorially declared disaster.

Acts 1995, No. 1184, §2; Acts 2006, No. 188, §2.



RS 9:3533 - Rebate after acceleration of maturity

§3533. Rebate after acceleration of maturity

Except as provided in R.S. 9:3527, if the maturity of a consumer credit transaction is accelerated for any reason and suit is filed, the obligation shall be credited with the same rebate required under R.S. 9:3532(A) or (B), as applicable, as if prepayment in full had been made as of the date the maturity of the obligation is accelerated at the creditor's election, except that any credit life insurance and health and accident insurance in force at such time shall not be rebated until payment is made in full; thereafter the obligation sued upon shall be deemed to bear a loan finance charge or credit service charge on the amount due at the annualized rate previously agreed to by the consumer until the transaction is paid in full.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973. Acts 1983, No. 365, §1; Acts 1986, No. 584, §1, eff. July 2, 1986.



RS 9:3534 - Fees; attorney, collection agency

PART IV. LIMITATIONS ON AGREEMENTS AND PRACTICES

§3534. Fees; attorney, collection agency

A. Any consumer credit transaction agreement may provide for the payment by the consumer of attorney's fees not in excess of twenty-five per cent of the unpaid debt after default and referral to an attorney for collection.

B. An extender of credit may not contract with a consumer for the reimbursement of fees paid to a collection agency employed to collect the consumer's indebtedness.

Acts 1986, No. 584, §1, eff. July 2, 1986.



RS 9:3534.1 - Collection agent; registration; assignment of debt to collector

§3534.1. Collection agent; registration; assignment of debt to collector

A. For purposes of this Section, "collection agency" and "debt collector" are synonymous and interchangeable terms and mean any person, other than a licensed Louisiana attorney, who uses any instrumentality of intrastate or interstate commerce or the mails in any business the principal purpose of which is the collection of any debts, or who regularly collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be owed or due another, and relative to Louisiana clients, notwithstanding the fact that such person has no employees, offices, equipment, or other physical facilities in this state, or any person who regularly attempts to collect, directly or indirectly, debts owed or due, or asserted to be owed or due another, and who is located in the state regardless of whether the person has Louisiana clients.

B. Any collection agency or debt collector doing business in this state shall register with the secretary of state. The secretary of state shall promulgate rules and regulations necessary to provide for the registration required by this Section.

C. In any suit brought by a collection agency or debt collector to collect a debt acquired from a client or customer via assignment, an agreement in writing by the such collector to expend time, effort, money, or other resources in pursuit of such debt, and to pay the credit grantor a net percentage of the amount collected on the debt shall be deemed a valid and enforceable assignment pursuant to this Section, and all other applicable laws of Louisiana.

D. When such collector attempts the collection of a debt owed a credit grantor, the representation of the credit grantor by such collector shall in all instances be deemed as an assignment and authorization for the purpose of allowing such collector to bring legal action to collect the debt. When such legal action is brought through an attorney licensed to practice law by the Supreme Court of Louisiana it shall not be a violation of any state law, rule, or regulation including but not limited to R.S. 37:212.

E. In any suit brought by a collection agency or debt collection to collect the debt of a client or customer, the formal assignment of the debt to such collector shall be presumed valid if a copy of the assignment is filed in court with the petition. If the defendant fails to object to the validity of the assignment prior to the filing of an answer, then the assignment shall be conclusively presumed valid.

F. Subsections C and D of this Section shall apply in all instances whether or not the debt is assigned for valuable consideration; whether or not the services performed by the attorney were for the collector alone; whether or not the collector hired the attorney; and whether or not the collector's fees are contingent upon the amount collected by the attorney.

Acts 2006, No. 534, §1, eff. June 22, 2006.



RS 9:3535 - Use of multiple agreements

§3535. Use of multiple agreements

An extender of credit shall not divide a consumer credit transaction into multiple agreements for the purpose of obtaining a higher credit service charge, loan finance charge, or any other additional fee or charge permitted by this Chapter.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973; Acts 1997, No. 50, §1.



RS 9:3536 - Referral sales

§3536. Referral sales

With respect to a consumer credit transaction, the extender of credit may not give or offer to give a rebate or discount or otherwise pay or offer to pay value to the consumer as an inducement for a sale in consideration of his giving to the extender of credit the names of prospective purchasers or otherwise aiding the extender of credit in making a sale to another person, if the earning of the rebate, discount or other value is contingent upon the occurrence of an event subsequent to the time the consumer agrees to buy. If a consumer is induced by a violation of this Section to enter into a consumer credit transaction, the agreement is unenforceable by the extender of credit and the consumer, at his option, may rescind the agreement or retain the goods delivered and the benefit of any services performed, without any obligation to pay for them.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973; Acts 1985, No. 592, §2, eff. July 13, 1985.



RS 9:3537 - Repealed by Acts 1980, No. 694, 2.

§3537. Repealed by Acts 1980, No. 694, §2.



RS 9:3538 - Consumer's right to cancel

PART V. HOME SOLICITATION SALES

§3538. Consumer's right to cancel

A. Except as provided in subsection (E) of this section, in addition to any right otherwise to revoke an offer, the consumer has the right to cancel a home solicitation sale until midnight of the third business day after the day on which the consumer signs an agreement or offer to purchase.

B. Cancellation occurs when the consumer gives written notice of cancellation to the seller at the address stated in the agreement or offer to purchase.

C. Notice of cancellation, if given by mail, is given when it is deposited in a mailbox properly addressed and postage prepaid.

D. Notice of cancellation given by the consumer need not take a particular form and is sufficient if it indicates by any form of written expression the intention of the consumer not to be bound by the home solicitation sale.

E. The consumer may not cancel a home solicitation sale if the consumer requests the seller to provide goods or services without delay because of an emergency, and

(1) the seller in good faith makes a substantial beginning of performance of the contract before the consumer gives notice of cancellation, and

(2) in the case of goods, the goods cannot be returned to the seller in substantially as good condition as when received by the consumer.

F. The term "home solicitation sale" as used in this Part, shall be defined as provided in R.S. 9:2711.1 and R.S. 9:3516(20).

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973. Amended by Acts 1982, No. 744, §1.



RS 9:3539 - Form of agreement or offer; statement of consumer's right; compliance

§3539. Form of agreement or offer; statement of consumer's right; compliance

A. In a home solicitation sale, unless the consumer requests the seller to provide goods or services without delay in an emergency, the seller must present to the consumer and obtain his signature to a written agreement or offer to purchase that designates as the date of the transaction the date on which the consumer actually signs and contains a statement of the consumer's rights that complies with subsection B of this section.

B. The statement must

(1) appear under the conspicuous caption: "CONSUMER'S RIGHT TO CANCEL", and

(2) read as follows: "If this agreement was solicited at your residence and you do not want the goods or services, you may cancel this agreement by mailing a notice to the seller. The notice must say that you do not want the goods or services and must be mailed before midnight of the third business day after you sign this agreement. The notice must be mailed to: (Insert name and mailing address of seller). If you cancel, the seller must return all of your cash down payment."

C. Until the seller has complied with this section the consumer may cancel the home solicitation sale by notifying the seller in any manner and by any means of his intention to cancel.

D. Compliance with the notice requirements of the consumer's right to cancel a home solicitation sale of the Code of Federal Regulations Title 12, Part 226, commonly known as Regulation Z of the Consumer Credit Protection Act, 15 United States Code, Sections 1601 through 1681 or the Federal Trade Commission trade regulation providing for a cooling-off period for door-to-door sales of the Code of Federal Regulations, Title 16, Part 429 shall constitute compliance with this Section.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973. Amended by Acts 1974, No. 466, §1; Acts 1978, No. 373, §1.



RS 9:3540 - Restoration of down payment; retention of cancellation fee

§3540. Restoration of down payment; retention of cancellation fee

A. Except as provided in this section, within ten days after a home solicitation sale has been cancelled or an offer to purchase revoked the seller must tender to the consumer any payments made by the consumer and any note or other evidence of indebtedness.

B. If the down payment includes goods traded in, the goods must be tendered in substantially as good condition as when received by the seller. If the seller fails to tender the goods as provided by this section, the consumer may elect to recover an amount equal to the trade-in allowance stated in the agreement.

C. The seller may retain as a cancellation fee five percent of the cash price but not exceeding the amount of the cash down payment. If the seller fails to comply with an obligation imposed by this section, or if the consumer avoids the sale on any ground independent of his right to cancel provided by the provisions on the consumer's right to cancel (R.S. 9:3538) or revokes his offer to purchase, the seller is not entitled to retain a cancellation fee.

D. Until the seller has complied with the obligations imposed by this section the consumer may retain possession of goods delivered to him by the seller and has a privilege on the goods in his possession or control for any recovery to which he is entitled.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973.



RS 9:3541 - Duty of consumer; no compensation for services prior to cancellation

§3541. Duty of consumer; no compensation for services prior to cancellation

A. Except as provided by the provisions on retention of goods by the consumer (R.S. 9:3540(D)), within a reasonable time after a home solicitation sale has been cancelled or an offer to purchase revoked, the consumer upon demand must tender to the seller any goods delivered by the seller pursuant to the sale but he is not obligated to tender at any place other than his residence. If the seller fails to demand possession of goods within a reasonable time after cancellation or revocation, the goods become the property of the consumer without obligation to pay for them. For the purpose of this section, forty days is presumed to be a reasonable time.

B. The consumer has a duty to take reasonable care of the goods in his possession before cancellation or revocation and for a reasonable time thereafter, during which time the goods are otherwise at the seller's risk.

C. If the seller has performed any services pursuant to a home solicitation sale prior to its cancellation, the seller is entitled to no compensation except the cancellation fee provided in this part.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973.



RS 9:3541.1 - Consumer's right to cancel mail and check solicitation sales

§3541.1. Consumer's right to cancel mail and check solicitation sales

A.(1) In addition to any right otherwise to revoke an offer, a consumer shall have the right to cancel a mail and check solicitation sale, except when the sale is made to and accepted by a customer who has an existing loan, revolving account, or other line of credit with the party making the mail and check solicitation sale.

(2) For purposes of this Section, a "mail and check solicitation sale" means a consumer credit sale of a thing or service, a consumer credit transaction, a revolving loan account, or a credit card, if such sale, transaction, loan, or the use of such credit card is contracted:

(a) Pursuant to a solicitation received by the consumer through the mail.

(b) Through the cashing of a check by the consumer that was sent to him with the solicitation.

B. The consumer has the right to cancel such mail and check solicitation sale for at least sixty days and receive a refund for the return of unused and undamaged goods or cancellations of unused services.

C.(1) Cancellation occurs when the consumer gives notice of cancellation to the person making such solicitation.

(2)(a) Notice of cancellation given by the consumer need not take a particular form and is sufficient if it indicates by any form of expression the intention of the consumer not to be bound by the check and mail solicitation sale.

(b) Notice of cancellation, if given by mail, is given when it is deposited in a mailbox properly addressed and postage prepaid.

D. The cancellation of the mail and check solicitation sale shall occur even if the consumer has cashed the check or utilized the credit, loan account, or credit card.

E. In addition, such a check shall contain the following language as a conspicuous caption: "WARNING: THE CASHING OF THIS CHECK WILL ENROLL YOU IN A PROGRAM OR A LOAN, OR WILL CAUSE YOU TO BE BOUND TO REPAY THE LOAN OR PURCHASE GOODS OR SERVICES WHICH MAY COST YOU ADDITIONAL MONEY."

Acts 1999, No. 67, §1; Acts 2001, No. 1038, §1.



RS 9:3541.21 - Definitions

PART V-A. HOME SOLICITATION OF

PERSONS WHO ARE AGED

§3541.21. Definitions

In this Part, the following words and terms have these meanings:

(1) "Consumer" means a natural person who purchases goods, services, or movable or immovable property or rights therein, for a personal, family, household, or agricultural purpose and includes a purchaser or buyer in a consumer credit sale or transaction made with the use of a seller credit card or otherwise, or a borrower or debtor in a consumer loan, revolving loan account, or a lender credit card.

(2) "Goods" means tangible objects bought or leased for use primarily for a personal, family, or household purpose, including certificates or coupons exchangeable for these goods which, at the time of the sale or subsequently, are to be so affixed to immovable property as to become a part of the immovable property whether or not severable therefrom.

(3) A "home solicitation sale" is a consumer credit sale of goods or services or both, other than motor vehicles, farm equipment, or services, in which the seller or a person acting for him engages in a personal solicitation of the sale at any place other than the business establishment of the seller and a consumer's agreement or offer to purchase is given to the seller or a person acting for him. This definition shall include all telephone sales in which the seller has initiated contact regardless of his location, and the consumer's agreement to purchase is made at the consumer's home. It does not include a sale made pursuant to a preexisting revolving charge account, a catalogue credit sale, a preexisting consumer credit sale agreement providing for a series of sales, or a sale made pursuant to prior negotiations between the parties at a business establishment at a fixed location where goods or services are offered or exhibited for sale, or a sale that may have been initiated by the consumer by communication with the seller at his business establishment.

(4) "Person" means an individual, partnership, corporation, limited liability company, association, or other group, however organized.

(5) "Person who is aged" means a natural person who is sixty-five years of age or older.

(6) "Person with a disability" means a natural person who has a physical or mental impairment which substantially limits one or more major life activities.

(7) "Services" means work, labor, and services for other than a commercial or business and including services furnished in connection with the sale or repair of goods.

(8) "Transaction" means an agreement between a consumer and any other person, whether or not the agreement is a contract enforceable by action, and includes the making of, and the performance pursuant to, that agreement.

Acts 1997, No. 194, §1; Acts 2014, No. 811, §3, eff. June 23, 2014.



RS 9:3541.22 - Prohibited practices

§3541.22. Prohibited practices

A. The home solicitation of any consumer where a loan is made encumbering the primary residence of that consumer for the purposes of paying for home improvements and where the transaction is part of a pattern or practice in violation of either Subsection (h) or (i) of Section 1639 of Title 15 of the United States Code or Subsection (e) of Section 226.32 of Title 12 of the Code of Federal Regulations is prohibited.

B. A third party holder in due course of a loan made in violation of Subsection A of this Section shall not be in violation of the prohibitions in this Section unless there was an agency relationship between the person who engaged in home solicitation and the third party holder, or the third party holder had actual knowledge of or participated in the transaction.

Acts 1997, No. 194, §1; Acts 2003, No. 514, §1.



RS 9:3542 - Requirement of insurance

PART VI. INSURANCE

§3542. Requirement of insurance

A. In any consumer credit transaction made under the authority of this Chapter, other than insurance premium financing, an extender of credit may request or require a consumer to provide credit life insurance, credit dismemberment insurance, and credit health and accident insurance as additional security for such contract or agreement. If the extender of credit provides credit life insurance, credit dismemberment insurance, or credit health and accident insurance to a consumer, he shall disclose to the consumer at the time of contracting his option to purchase such insurance coverage or shall make such disclosures as are required by Regulation Z of the Board of Governors of the Federal Reserve System, 12 C.F.R. 226.1 et seq. The cost of such insurance, if required by the extender of credit, is deemed to be a portion of the credit service charge or loan finance charge for the purpose of computing maximum rates. More than one policy of credit life insurance, policy of credit dismemberment insurance, or policy of credit health and accident insurance, or any combination thereof, on any one consumer may be in force with respect to any one contract or agreement at any one time; however, the coverage of credit life insurance, credit dismemberment insurance, or credit health and accident insurance on any one consumer with respect to any one contract or agreement may not exceed the total sum payable under such contract including all loan finance charges and credit service charges.

B.(1) On all consumer credit transactions, entered into on or after January 1, 1998, the premium rates shall be as follows:

(a) The premium rate for declining balance credit life insurance shall not exceed ninety cents per one hundred dollars per annum.

(b) The premium rate for joint credit life insurance coverage shall not exceed one dollar and thirty-five cents per one hundred dollars per annum.

(c) The premium rate for level term credit life insurance shall not exceed one dollar and eighty cents per one hundred dollars per annum.

(d) The premium rate for joint level term credit life insurance shall not exceed two dollars and seventy cents per one hundred dollars per annum.

(2) Beginning on or after January 1, 1999, on all consumer credit transactions entered into, the premium rates shall be as follows:

(a) The premium rate for declining balance credit life insurance shall not exceed eighty cents per one hundred dollars per annum.

(b) The premium rate for level term credit life insurance shall not exceed one dollar and sixty cents per one hundred dollars per annum.

(c) The premium rate for joint credit life insurance shall not exceed one dollar and twenty cents per one hundred dollars per annum.

(d) The premium rate for joint level term credit life insurance shall not exceed two dollars and forty cents per one hundred dollars per annum.

(3) The amount of credit life insurance issued pursuant to a consumer credit transaction shall not exceed the total sum payable under such contract including all loan finance and credit service charges. However, credit life insurance in the amount of the total amount payable not to exceed the maximum limits for each individual otherwise provided by law, may be issued on each of the lives of individuals who are co-obligors with respect to that consumer credit transaction.

(4) The premium rate for credit dismemberment insurance shall not exceed twenty-five cents per one hundred dollars per annum.

C. No policy of health and accident insurance may be issued pursuant to a consumer credit transaction other than seven day, fourteen day or thirty day retroactive health and accident insurance. The premium rates for retroactive accident and health insurance issued pursuant to a consumer credit transaction shall not exceed the rates set forth in the following schedule:

Amount per $100.00

Months

7-Day Retro

14-Day Retro

30-Day Retro

0-6

$ 1.75

$1.10

$ .85

more than 6 through 12

3.50

2.20

1.70

more than 12 through 24

4.30

3.00

2.50

more than 24 through 36

5.10

3.80

3.30

more than 36 through 48

5.60

4.60

4.10

more than 48 through 60

6.00

5.40

4.90

more than 60 through 72

6.80

6.20

5.70

more than 72 through 84

7.60

7.00

6.50

more than 84 through 96

8.40

7.80

7.30

more than 96 through 108

9.20

8.60

8.10

more than 108 through 120

10.00

9.40

8.90

D. An extender of credit may offer credit life insurance in connection with a revolving loan account, lender credit card account, revolving charge account, or seller credit card account. The premium rate for individual credit life insurance offered in connection with such accounts shall not exceed .154 dollars per one hundred dollars, or portion thereof, per thirty day billing period that coverage is afforded. The premium rate for joint credit life insurance offered in connection with such accounts shall not exceed .231 dollars per one hundred dollars, or portion thereof, per thirty day billing period that the coverage is afforded. The charge for the revolving credit life insurance premium for each billing period shall not be due and payable until the end of the billing period that it insures.

E. An extender of credit may offer any credit insurance authorized by the Louisiana Insurance Code in connection with a revolving loan account, lender credit card account, revolving charge account, or seller credit card account. The premium rate for these insurances shall not exceed the actuarial equivalent of the maximum rates allowed by law. Such rates shall have prior approval by the appropriate state agency. The charge for the revolving credit insurance premium for each billing period shall not be due and payable until the end of the billing period that it insures.

F. In connection with a single consumer credit transaction, an extender of credit may not request or require a consumer to provide any credit insurance that provides duplicate or substantially the same protection against a single peril or loss as that furnished by any other credit insurance provided in connection with the same consumer credit transaction.

G. Notwithstanding any other provision of law to the contrary, an extender of credit may offer any credit insurance authorized by the Louisiana Insurance Code in connection with any extension of credit authorized by this Chapter.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973. Amended by Acts 1974, No. 466, §2; Acts 1980, No. 694, §1; Acts 1982, No. 630, §1; Acts 1986, No. 584, §1, eff. July 2, 1986; Acts 1987, No. 288, §1; Acts 1987, No. 908, §2; Acts 1988, No. 629, §1; Acts 1991, No. 480, §1; Acts 1991, No. 697, §1; Acts 1992, No. 1013, §1, eff. July 13, 1992; Acts 1992, No. 1087, §1, eff. July 14, 1992; Acts 1993, No. 726, §2; Acts 1995, No. 1184, §2; Acts 1997, No. 143, §1, eff. Jan. 1, 1998.



RS 9:3543 - Property insurance

§3543. Property insurance

A. An extender of credit may, in addition, request or require a consumer to insure property, all or part of which is involved in a contract or agreement, made under the authority of this Chapter, and include the cost of the insurance as a separate charge in the contract or agreement. The property shall be described so as to readily identify it and such description shall be included as part of the contract or agreement. This insurance and the premiums or charges thereon shall bear a reasonable relationship to the amount, term, and conditions of the contract or agreement, and to the existing hazards or risk of loss, damage, or destruction. This insurance and the premiums or charges thereon shall also bear a reasonable relationship to the character and value of the property insured or to be insured, when, in the event of loss, such insurance policy does not pay off the entire balance of the loan. Such insurance shall not provide for unusual or exceptional risks or coverages which are not ordinarily included in policies issued to the general public.

B. Where a consumer fails to maintain required property insurance or fails to provide the creditor with timely notice of the purchase or renewal of such insurance coverage, the creditor may, after notice to the consumer and expiration of a fifteen day curative period from the mailing of said notice, purchase insurance on the customer's property, including insurance protecting only the creditor's interest in such property. Such insurance premiums may be added to the outstanding balance of the customer's indebtedness and made subject to additional loan finance charges or credit service charges at the rate previously agreed to by the consumer.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973; Acts 1985, No. 554, §1; Acts 1986, No. 584, §1, eff. July 2, 1986; Acts 1992, No. 146, §1; Acts 1999, No. 1315, §1, eff. Jan. 1, 2000.



RS 9:3544 - Existing insurance

§3544. Existing insurance

When consumer credit insurance is required in connection with such a contract or agreement made under this chapter, the extender of credit shall furnish the consumer a statement which shall clearly and conspicuously state that consumer credit insurance is required in connection with the contract, and that the consumer shall have the option of furnishing the required insurance either through existing policies of insurance coverages through any insurance company authorized to transact business in Louisiana.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973.



RS 9:3545 - Limitations on insurance rates; contract requirements

§3545. Limitations on insurance rates; contract requirements

Any insurance provided, sold, or obtained through an extender of credit shall be written at lawful rates and in accordance with the provisions of the Louisiana Insurance Code by a company authorized to do business in this state which is not under a court-ordered rehabilitation, conservation, liquidation, or dissolution; provided, however, that such insurance may be written in accordance with R.S. 22:432 through 444 if the provisions thereof are applicable. Any extender of credit which writes insurance in compliance with the preceding requirements shall not be liable to any insured as a result of the insurer's inability to pay any claim to an insured due to insolvency, or pursuant to any court-ordered rehabilitation, conservation, liquidation, or dissolution. The contract or agreement must briefly indicate the kind, coverage, term, and amount of premium of such insurance.

Acts 1991, No. 697, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 9:3546 - Choice of insurer

§3546. Choice of insurer

The consumer shall have the privilege at the time of execution of the contract or agreement of purchasing any required or requested insurance from an agent or broker of his own selection and of selecting an insurance company acceptable to the extender of credit but, in such cases, the inclusion of the insurance premium in the contract or agreement shall be optional with the extender of credit. However, any licensed admitted property and casualty insurer possessing a valid certificate of authority to transact property and liability insurance coverage in the state of Louisiana shall be deemed to be an acceptable insurer for the provisions of this Chapter. The extender of credit may refuse any otherwise acceptable insurer which is under court-ordered rehabilitation, conservation, liquidation, or dissolution.

Acts 1990, No. 692, §2, eff. July 20, 1990.



RS 9:3547 - Conditions applying to insurance provided by the extender of credit

§3547. Conditions applying to insurance provided by the extender of credit

If a creditor agrees with a debtor to obtain or provide insurance

(1) the insurance shall be evidenced by an individual policy or certificate of insurance delivered to the debtor, or sent to him at his address as stated by him, within forty-five days after the term of the insurance commences; or

(2) the creditor shall promptly notify the debtor of any failure or delay in providing or obtaining the insurance, individual policy or certificate of insurance.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973.



RS 9:3548 - Cancellation of insurance; refund or credit upon cancellation

§3548. Cancellation of insurance; refund or credit upon cancellation

A. When a consumer credit transaction is paid in full for any reason, the insurance paid by the debtor and provided, sold, or obtained through the extender of credit in connection therewith shall be cancelled; however, this provision shall not apply to credit life insurance and property insurance other than contents insurance which is the subject of a specific written request by the consumer requesting that such insurance remain in force beyond the provision of this Section.

B. When insurance paid by the debtor is canceled, or terminated for any reason, the refund for unearned insurance premiums received by the extender of credit shall, at the extender's option, be applied toward payment of the premium for insurance to replace the coverage canceled, adjusted, or terminated, or toward payment of the unpaid balance of the consumer credit transaction. The order of applying said unearned premium shall be inverse to the order in which the installments of the consumer credit transaction are payable according to its terms, beginning with the installment due on the final due dates and not to the next ensuing installment which shall remain payable as originally scheduled. The remaining balance of unearned insurance premiums, if any, shall be refunded to the consumer; however, no cash refund shall be required if the amount thereof is less than one dollar, or to the extent provided for by federal law.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973. Amended by Acts 1980, No. 694, §1; Acts 1995, No. 1184, §2; Acts 1997, No. 237, §1.



RS 9:3549 - Gain from insurance

§3549. Gain from insurance

Any gain, or advantage to the extender of credit, or any employee, officer, director, agent, general agent, affiliate or associate from such insurance or its provisions or sale shall not be considered as a further charge nor a further credit service charge or loan finance charge in violation of this chapter in connection with any contract or agreement made under this part.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973.



RS 9:3550 - Insurance premium finance companies

§3550. Insurance premium finance companies

A. This Section shall apply to any person engaged in the business of financing insurance premiums for consumers entering into premium finance agreements or otherwise acquiring premium finance agreements.

B. For purposes of this Section:

(1) "Insurance premium finance company" means a person engaged in the business of entering into premium finance agreements.

(2) "License" means an insurance premium finance company holding a license issued under this Section.

(3) "Person" includes an individual, limited liability company, partnership, association, business corporation, nonprofit corporation, common law trust, joint-stock company, or any other group of individuals however organized.

(4) "Premium finance agreement" means an agreement by which an insured or prospective insured promises to pay to an insurance premium finance company the amount advanced or to be advanced under the agreement to an insurer or to an insurance agent or broker in payment of premiums on an insurance contract together with a service charge as authorized and limited by this Section. With respect to qualified homeowners' insurance policies, a premium finance agreement may also include a separate loan agreement with the policyholder for wind mitigation retrofits to the insured property. In order to qualify, the homeowners' insurance policy shall be issued to a homeowner who has financed the cost of wind mitigation retrofits with a consumer finance company licensed pursuant to this Chapter, in part, for the purpose of obtaining wind mitigation and other credits on his homeowners' insurance policy. Upon cancellation, expiration, or nonrenewal of the qualifying homeowners' insurance policy, the wind mitigation loan agreement shall continue to be administered pursuant to its terms until paid in full and any cancellation, expiration, or nonrenewal of the qualifying homeowners' insurance policy shall not accelerate the due date of such wind mitigation loan. A premium finance agreement shall not include an agreement on the part of an extender of credit to finance credit life, credit disability, and credit property insurance coverage as an incident to a consumer credit transaction subject to this Chapter or subject to any other applicable provision of Louisiana or federal law.

C.(1) No person, unless otherwise exempt from the licensing requirement of this Chapter, shall engage in the business of financing insurance premiums in this state or out of this state with Louisiana consumers, enter into premium finance agreements, or otherwise acquire premium finance agreements subject to the Louisiana Consumer Credit Law, without first having obtained a license as an insurance premium finance company from the commissioner as provided in Subsection A of this Section.

(2) The commissioner may in his discretion give prior written approval for an unlicensed person to acquire insurance premium finance agreements in connection with securitized financing arrangements.

(3) The commissioner may issue insurance premium finance licenses for a temporary period, or subject to any restrictions or conditions he deems necessary. The application, license, examination, survey, renewal, and change of name or location fees shall be the same as those for a licensed lender as provided in R.S. 9:3561.1.

D.(1) Premium finance agreements shall:

(a) Be dated and signed by the insured or by its agent under a validly executed power of attorney.

(b) Contain the name and place of business of the insurance agent who negotiated the related insurance contract, and a brief description of the insurance contract involved.

(c) Include, either as part of the insurance premium finance agreement or refer to a separate document which shall be made a part of the insurance premium finance agreement by reference, an itemized listing of the premium cost, and each charge, fee, or other amount that is part of the total cost of obtaining the insurance coverage sought by the insured.

(d) Contain the address of the insured and other persons who are entitled to receive all notices required under this Chapter. The address may be in the form of an electronic address or a physical address.

(2) Upon accepting, funding, or declining a premium finance agreement of a related insurance contract primarily for personal, family, or household use, when the premiums were paid or were to be paid to the providing insurance agent, the premium finance company shall deliver or mail accountable written or electronic notification within five business days advising the insurer, managing general agent, or general agent of its action to accept, fund, or decline the premium finance agreement. The notification shall state the insured's full name and address, the producing insurance agent's full name and address, the total policy cost, and the premiums that were paid to the producing insurance agent, or that the payment of premium was declined. With respect to commercial policies, the insurer, managing general agent, or general agent receiving notification shall deliver or mail accountable written or electronic notification within ten business days advising the premium finance company that an insurance contract or contracts or endorsements listed in and related to the premium finance agreement was not issued.

E. An insurance premium finance company shall not charge, contract for, receive, or collect a loan finance charge or credit service charge, or any other fee or charge other than as provided in this Subsection or in Subsection F:

(1) The loan finance charge or credit service charge shall be computed on the balance of the premium due, less the down payment made by the insured in accordance with the premium finance agreement. Loan finance charges or credit service charges accrue from the effective date of the insurance coverage for which the premiums are being advanced to and including the date when the final installment of the premium finance agreement is paid.

(2) The loan finance charge or credit service charge shall not exceed the charges permitted under this law. The loan finance charge or credit service charge permitted by this Subsection anticipates repayment in consecutive monthly installments equal in amount for a period of one year. For repayment in greater or lesser periods or in unequal, irregular, or other than monthly installments, the credit service charge may be computed at an equivalent effective rate having due regard for the installments as scheduled.

(3) Notwithstanding the provisions of any premium finance agreement, any insured may prepay the obligation in full at any time. In such an event he shall receive a refund credit consisting of precomputed finance charges or credit service charges that shall represent at least as great a proportion of the loan finance charge or credit service charge as the sum of the periodic balances after the month in which prepayment is made bears to the sum of all periodic balances under the schedule of installments in the agreement. Where the amount of the refund credit is less than one dollar, or to the extent provided for by federal law, no refund need be made.

F. A premium finance agreement may provide for the payment by the insured of the delinquency charge in accordance with R.S. 9:3527, the N.S.F. check charge in accordance with R.S. 9:3529, an origination fee in accordance with R.S. 9:3530(A), attorney collection fees in accordance with R.S. 9:3534, and any charges as provided in this Subsection and in Subsection E. If the nonpayment by the consumer results in default and subsequently, results in cancellation of any insurance contract listed in the agreement, the agreement may provide for the payment by the insured of a cancellation charge not to exceed twenty-five dollars, which need not be rebated or credited to the consumer in the event that the premium finance agreement is subsequently reinstated.

G. Insurance contracts may be canceled upon default as follows:

(1) When a premium finance agreement contains a power of attorney enabling the insurance premium finance company to cancel any insurance contract, or contracts, or endorsements listed in the agreement, the insurance contract, or contracts, or endorsements shall not be canceled by the insurance premium finance company unless such cancellation is effectuated in accordance with this Subsection.

(2) Upon default of the insurance premium finance agreement by the debtor, the premium finance company shall mail or send an electronic notice of cancellation to the insured, at his last known mailing or electronic address as shown on the records of the insurance premium finance company. In the event the default is timely cured, the premium finance company shall, within three business days from the time the default was cured, mail or send electronic notice of rescission of the cancellation notice to the insured, at his last known mailing or electronic address as shown on the records of the premium finance company and to all other parties who had previously been sent notice of cancellation. In the event the default is not timely cured as provided herein and the insurance policy is canceled pursuant to the terms of the insurance premium finance agreement, a copy of the notice of cancellation of the insurance contract shall also be sent to the insurance agent negotiating the related insurance contract whose name and place of business appears on the insurance premium finance agreement. Such notice of cancellation shall also state the name of any governmental agency, holder of a security interest in the insured property, or third party also requiring notice of cancellation as shown on the insurance premium finance agreement.

(3)(a) Ten days after notice of cancellation has been mailed to the insured, if the default has not been cured, the insurance premium finance company may thereafter effect cancellation of such insurance contract, or contracts, or endorsements by sending to the insurer, by depositing in the mail or with a private carrier, or via electronic mail, within five business days after the date of cancellation, except when the payment has been returned uncollected, a copy of the notice of cancellation together with a statement certifying that:

(i) The premium finance agreement contains a valid power of attorney as provided in Paragraph (1) of this Subsection.

(ii) The premium finance agreement is in default and the default has not been timely cured.

(iii) Upon default, a notice of cancellation was sent to the insured as provided in Paragraph (2) of this Subsection, specifying the date of sending by the premium finance company to the insured.

(iv) Copies of the notice of cancellation were sent to all persons shown by the premium finance agreement to have an interest in any loss which may occur thereunder, specifying the names and addresses of any governmental agencies, holders of a security interest in the insured property, or third parties to whom the insurance premium finance company has sent notice of cancellation.

(b)(i) Upon receipt of such notice of cancellation and statement from the premium finance company, the insurer shall consider that cancellation of the insurance contract or contracts has been requested by the insured but without requiring the return of the insurance contract or contracts and the insurer may proceed to cancel such contract or contracts as provided in R.S. 22:885. The effective date of cancellation shall be as of 12:01 a.m. on the tenth day after the date of sending of the notice of cancellation as shown in said statement furnished to the insurer by the premium finance company.

(ii) The time period between the date of the late notice and notice of cancellation was sent shall commence upon the date the late notice is sent.

(iii) Payment of an insurance premium installment by the insured, or on behalf of the insured, with a check or other instrument, which is returned to the premium finance company by the financial institution or other entity upon which it is drawn for insufficient funds available in the account, lack of credit, closed account, stopped payment, or for any other reason, shall be deemed grounds for the premium finance company to cancel the insurance policy pursuant to the terms of the power of attorney from the date the insurance policy could have been canceled upon default for nonpayment.

(c) The receipt of such notice of cancellation and statement by the insurer shall create a conclusive presumption that the facts stated in said notice and statement are correct, that the insurer is entitled to rely on such facts and that the cancellation of the insurance contract or contracts is concurred in and authorized by the insured. No liability of any nature whatsoever either in favor of the insured, any governmental agency, holder of a security interest in the insured property, or third party shall be imposed upon the insurer as a result of any misstatement of fact contained in said notice of cancellation or statement furnished by the insurance premium finance company to the insurer, or as a result of failure by the insured, any governmental agency, holder of a security interest in the insured property, or third party to receive the notice of cancellation required by Paragraph (2) of this Subsection, or as a result of failure of the insurance premium finance company to comply with any of the requirements of this Subsection. Upon mailing of any unearned premium and unearned commission to the insurance premium finance company as soon as practicable following such cancellation, the insurer shall be fully discharged from all liability under the insurance contract or contracts for any loss occurring subsequent to the effective date of cancellation.

(4) Upon receipt of the notice of cancellation, the insurer shall give notice to any governmental agency, holder of a security interest in the insured property, or other third party as shown in the records of the insurer requiring statutory, regulation, or contractual notice and which were not given by the premium finance company as provided in Paragraph (3) of this Subsection. The insurer shall give the prescribed notice on behalf of itself or the insured to any governmental agency, holder of a security interest in the insured property, or third party on or before the fifth business day after the day it receives a copy of the notice of cancellation from the insurance premium finance company and shall determine the effective date of cancellation taking into consideration the number of days notice required to complete the cancellation if such notice is given by the insurer, otherwise the effective date of cancellation shall be calculated from the date the premium finance company sent the notice to such governmental agency, holder of a security interest in the insured property, or other third party taking into consideration the number of days notice required to complete the cancellation.

H. Whenever the financed insurance contract, or contracts, or endorsements are canceled, the insurer shall return whatever unearned premiums and unearned commissions that are due under the insurance contract to the insurance premium finance company for the account of the insured or insureds as soon as reasonably possible but in no event shall the period for payment exceed sixty days after the effective date of cancellation. In the event that the crediting of return premiums and commissions to the account of the insured results in a surplus over the amount due from the insured, the insurance premium finance company shall refund such excess to the insured within sixty days of receipt of the proceeds from the insurer unless the commissioner grants, upon a showing of good cause, an extension pursuant to a request for additional time, provided that no such refund shall be required if it amounts to less than one dollar, or to the extent provided by federal law. The parties to an insurance premium finance agreement may agree that the unearned premiums and unearned commissions may be retained by or paid to the insurance company in order to purchase continued coverage under the insurance contract. In such event, the insurance premium finance company shall only retain the funds necessary to pay the amount required to pay the insurance premium finance agreement in full and shall transfer such excess funds to the insurance company in a timely manner to assure that the insurance coverage is not terminated. When the insurance agent provides proof that any check, money order, bank draft, or other means of payment used to pay the down payment was returned by the financial institution for whatever reason, the refund of surplus funds shall be made from the lender to the agent. The refund shall be made payable to both the agent and the insured.

I. No filing of the premium finance agreement shall be necessary to perfect the validity of such agreement as a secured transaction as against creditors, subsequent purchasers, pledges, encumbrances, successors, or assigns.

J. No insurer or its agent may refuse to issue a policy of insurance solely because the premiums therefor have been advanced by a premium finance company licensed in Louisiana. Nor shall any insurer or its agent discriminate, intimidate, or retaliate against a producing agent/broker who uses premium financing by denying him the same rights accorded agents/brokers whose insureds pay their policies in a different manner.

Added by Acts 1980, No. 694, §1; Acts 1985, No. 808, §1, eff. July 22, 1985; Acts 1985, No. 333, §1, eff. July 9, 1985; Acts 1986, No. 584, §4, eff. July 2, 1986; Acts 1988, No. 629, §1; Acts 1988, No. 629, §2; Acts 1991, No. 697, §1; Acts 1992, No. 354, §1; Acts 1992, No. 355, §1; Acts 1995, No. 1184, §2; Acts 1997, No. 237, §1; Acts 1999, No. 941, §1; Acts 2003, No. 633, §1; Acts 2003, No. 645, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2010, No. 1016, §1; Acts 2014, No. 359, §1; Acts 2016, No. 202, §1.



RS 9:3551 - Unconscionability

PART VII. REMEDIES AND PENALTIES

§3551. Unconscionability

With respect to a consumer credit transaction, if the court as a matter of law finds the agreement or any clause of the agreement to have been unconscionable at any time it was made the court may refuse to enforce the agreement, or it may enforce the remainder of the agreement without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result; provided, however, for the purposes of this chapter, an agreement, clause, charge or practice expressly permitted by this chapter or any other law or regulation of this state or of the United States or subdivision of either, or an agreement, clause, charge or practice necessarily implied as being permitted by this chapter or any other law or regulation of this state or the United States or any subdivision of either is not unconscionable.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973.



RS 9:3552 - Effect of violations on rights of parties

§3552. Effect of violations on rights of parties

A. Violations discovered as a result of written consumer complaint

(1) Intentional violations or violations not caused by good faith errors.

(a) If the court finds that the extender of credit has intentionally or as a result of error not in good faith violated the provisions of this chapter, the consumer is entitled to a refund of all loan finance charges or credit service charges and has the right to recover three times the amount of such loan finance charge or credit service charge together with reasonable attorney's fees. The right to recover the civil penalty under this subsection accrues only after

(i) written notice is given to the extender of credit by certified mail addressed to the extender of credit's place of business in which the consumer credit transaction arose;

(ii) a copy of such notice is mailed to the extender of credit's agent for service of process; and

(iii) thirty days have elapsed since receipt of such notice by the extender of credit, and the violation has not been corrected.

(b) Except as otherwise provided herein, if the notices provided for in Subsection A(1)(a) of this section have been given by the consumer, the following acts by the extender of credit shall be presumed to be an intentional violation or a violation not resulting from good faith error:

(i) Failure to return or give credit for an overcharge in the loan finance charge or credit service charge or, failure to return a deficiency in the rebate within the time period set forth in Subsection A(1)(a)(iii) of this section when such overcharge or deficiency exceeds the greater of (1) ten percent of such loan finance charge, credit service charge or rebate; or (2) fifteen dollars.

(c) If the extender of credit fails to return or give credit for an overcharge or deficiency as provided in Subsection A(1)(b) of this section, in addition to the penalties in Subsection A(1)(a) of this section, the consumer executing the consumer credit transaction and giving the required notices shall be entitled to collect from the extender of credit up to one hundred dollars of his actual documented out-of-pocket expenses incurred as a direct result of such failure to act.

(d) In the case of multiple violations involving an overcharge in the loan finance charge, credit service charge or rebate of the size described in Subsection A(1)(b)(i) of this section, the extender of credit must notify the commissioner of the existence of such multiple violation and must give the commissioner a reasonable description of such multiple violation within thirty days after the receipt of the written notice from the complaining consumer, and the extender of credit must correct such multiple violation as to each consumer affected thereby within thirty days of the receipt of the written notice from the complaining consumer. Upon good cause shown, the commissioner may grant up to two thirty day extensions within which the extender of credit must correct the violation. If the extender of credit fails to give the commissioner the required notice or fails to correct such multiple violation as required herein, then from such failure it shall be presumed that such multiple violation was intentional or not in good faith.

(2) Unintentional violations or violations caused by good faith errors.

(a) If a violation of this chapter is not intentional or is made in good faith on the part of the extender of credit the court may require the extender of credit to correct the violation, but the consumer is not entitled to the civil remedies granted by this section; provided however the provisions hereof shall not protect the extender of credit if the provisions of Subsections A(1)(b) and A(1)(d) of this section are applicable.

(b) If the complaining consumer gives the extender of credit written notice as provided in Subsections A(1)(a)(i) and A(1)(a)(ii) of this section of an alleged violation of the provisions of this chapter, although such violation was unintentional or resulted from good faith error or did not in fact exist, the extender of credit must give the complaining consumer a reasonable response to the complaint in writing within thirty days of the receipt of written notice from the complaining consumer. If the extender of credit fails to give such response timely, the complaining consumer shall be entitled to collect from the extender of credit up to one hundred dollars of his actual documented out-of-pocket expenses incurred as a direct result of the failure of the extender of credit to comply with the provisions hereof.

B. Self-discovered violations

(1) An extender of credit has no liability for the civil remedies granted by this section in all instances other than multiple violations and whether intentional or resulting from good faith error or not, if: (a) within fifteen days after discovering a violation and prior to receipt of written notice of such violation from a consumer, or (b) within fifteen days after the occurrence of such violation, regardless of receipt of such notice from a consumer, the extender of credit gives written notice to the consumer or his designated agent of the violation and corrects the violation. If the violation consists of a prohibited agreement, giving the consumer a corrected copy of the writing containing the violation is sufficient notification and correction. If the violation consists of an excess charge, correction shall be made by an adjustment or refund.

(2) In the case of all self discovered multiple violations whether intentional or resulting from good faith error or not, the extender of credit shall have no liability for the civil remedies granted by this section if: (a) within fifteen days after discovering such violations the commissioner is notified of the existence of such multiple violation and given a reasonable description thereof, and (b) such violations are corrected as to each consumer affected thereby within thirty days after discovering such violations. Upon good cause shown the commissioner may grant up to two thirty day extensions within which the extender of credit may correct the violation. If a consumer delivers written notice of such violation at any time after the commissioner is notified by the extender of credit, it shall not affect the rights of the extender of credit to be relieved of liability as provided herein.

C. No act done or omitted in conformity with any advisory opinion or interpretation issued by the office of financial institutions at the time of the act or omission or subsequent to the act or omission shall constitute a violation of this Chapter, notwithstanding that after such act or omission has occurred, such advisory opinion or interpretation is amended, rescinded, or determined by judicial or other authority to be invalid for any reason. Advisory opinions and interpretations of the office of financial institutions shall not be considered rules requiring compliance with the rulemaking process of the Louisiana Administrative Procedure Act. The commissioner and the employees of the office of financial institutions shall have no liability to any person with respect to an advisory opinion or interpretation issued in connection with this Chapter.

D. Except as otherwise provided herein, any written notice required in this section may be mailed by registered, certified, first class, or air mail at the sender's option. Proof of receipt by the extender of credit may consist of a return receipt executed by an employee of the extender of credit. Proof of receipt by the consumer may be a return receipt executed by the consumer. Proof of mailing any written notice may be a postmarked registered mail receipt, a postmarked certified mail receipt, or a post office certificate of mailing.

The written notice shall identify the contract, state the names of the extender of credit and the consumer, and shall include the date and a reasonable description of the violation.

In any case where the extender of credit must respond in writing to a complaining consumer, the written notice or other required written response shall be mailed to the last address contained in the extender of credit's file on that consumer, unless the consumer specifies a different address in his written notice sent to the extender of credit.

E. Any civil action under this section must be brought within sixty days of final payment of the consumer credit contract, or in the case of a revolving loan or revolving charge account, within one year of the date of the violation.

F. Definitions of terms used in this section:

(1) The term "civil remedies" as used herein shall include civil penalties, attorney's fees and out-of-pocket expenses.

(2) The term "good faith error" as used herein shall include errors of law as well as errors of fact.

(3) The term "multiple violation" as used herein means a violation which has recurred more than one hundred times as a result of a common error.

G. Attorney fees shall be measured by the time reasonably expended by the consumer's attorney and not by the amount of recovery.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973; Acts 1995, No. 1184, §2; Acts 2000, 1st Ex. Sess., No. 34, §2, eff. April 14, 2000.



RS 9:3553 - Criminal penalties

§3553. Criminal penalties

A.(1) An extender of credit and any individual directly involved in the extension of credit who willfully makes charges in excess of those permitted by the provisions of this chapter is guilty of a misdemeanor and upon conviction may be sentenced to pay a fine not less than two hundred fifty dollars or more than five thousand dollars, or to imprisonment not exceeding one year, or both.

(2) A person, other than a supervised financial organization, who willfully engages in the business of making or taking assignments of consumer loans without a license in violation of the provisions of this Chapter applying to authority to make consumer loans is guilty of a misdemeanor and upon conviction may be sentenced to pay a fine not less than two hundred fifty dollars nor more than five thousand dollars, or to imprisonment not exceeding one year, or both.

(3) A person who willfully engages in the business of making consumer credit transactions, or of taking assignments of rights against consumers arising therefrom and undertakes direct collection of payments or enforcement of these rights, without complying with the provisions of this Chapter concerning notification (R.S. 9:3563-3565), is guilty of a misdemeanor and upon conviction may be sentenced to pay a fine not exceeding one thousand dollars, or to imprisonment not exceeding four months, or both.

(4) A person who willfully engages in the business of consumer loan brokering without complying with the provisions of this Chapter concerning registration (R.S. 9:3572.1 et seq.) is guilty of a misdemeanor, and upon conviction may be sentenced to pay a fine not exceeding five thousand dollars, or to imprisonment not exceeding one year, or both.

B. When the extender of credit is a corporation, its officers, directors or stockholders who are not personally involved in violations of this Chapter shall not be subject to the criminal penalties of this Section.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973; Acts 1992, No. 147, §1; Acts 1995, No. 1184, §2.



RS 9:3554 - Powers of commissioner

PART VIII. ADMINISTRATION

§3554. Powers of commissioner

A. In addition to other powers granted by this Chapter, the commissioner within the limitations provided by law may:

(1) Receive and act on complaints, take action designed to obtain voluntary compliance with this Chapter, including entering into voluntary consent or compliance agreements with persons conducting activities regulated by this Chapter without the necessity of a hearing or order, or commence proceedings on his own initiative.

(2) Counsel persons and groups on their rights and duties under this Chapter.

(3) Establish programs for the education of consumers with respect to credit practices and problems.

(4) Make studies appropriate to effectuate the purposes and policies of this Chapter and make the results available to the public.

(5) Adopt, amend, and repeal substantive rules when specifically authorized by this Chapter, and adopt, amend, and repeal procedural rules to carry out the provisions of this Chapter.

(6) Collect and compile information and data from all licensees concerning the operation, function, and extent of all consumer loan activities. The information and data collected by the commissioner from the licensee shall include, for the preceding year, the following:

(a) The total number and dollar amount of consumer loans originated including installment, insurance premium finance, deferred presentment, and any other type of loan as may be applicable.

(b) The total number and dollar amount of consumer loans outstanding including installment, insurance premium finance, deferred presentment, and any other types of loans as may be applicable.

(c) The aggregate amount of fees earned including interest, service charges, late fees, origination fees, documentation fees, and insufficient funds fees.

(d) The total number of consumer loans in default or collection status and the balance of those loans as of the reporting date.

(e) The total number of consumer loans reduced to judgment and the principal amount of those judgments.

B. The commissioner shall have the power to promulgate rules and regulations necessary for the enforcement of but not inconsistent with this chapter. Such rules and regulations shall be referenced to the sections or subsections which they interpret or apply. Copies of rules and regulations shall be sent to all persons who have filed notification with the commissioner at least thirty days prior to the effective date of the rule or regulation.

C.(1) The commissioner is hereby authorized to request and obtain from any other department or agency of the state and such are hereby authorized to furnish to the commissioner any records or information relevant to any consumer complaint or consumer credit transaction investigation or hearing by the commissioner, but excluding records or information otherwise provided by law to be privileged. The commissioner, in his sole discretion, when requested in writing, may disclose or cause the employees of the office of financial institutions to disclose records of the office of financial institutions concerning any person governed by Title 9, when such records are requested by another state or federal agency having authority to investigate or license such person governed by Title 9, or are requested by a bankruptcy trustee or any law enforcement agency in connection with an investigation to recover assets of a current or former licensee.

(2) If the lender's records are located outside the state, the lender, at the commissioner's option, shall make those records available to the commissioner at a location within the state convenient to the commissioner, or pay the reasonable and necessary expenses for the commissioner or his representatives to examine them at the place where they are maintained. The commissioner may designate representatives, including comparable officials of the state in which the records are located, to inspect them on his behalf.

D. The commissioner shall have the power to subpoena any person for the purpose of discovering violations of this chapter.

E. The commissioner may, upon notice to a person regulated by this Chapter and reasonable opportunity to be heard at an administrative hearing, revoke or suspend the license, notification, or registration if:

(1) The person has violated any provisions of this Chapter or any rule or order lawfully made by the commissioner under this Chapter.

(2) The person has violated any provisions of a voluntary consent or compliance agreement which has been entered into with the commissioner.

(3)(a) The person has intentionally or knowingly provided or caused to be made any false or fraudulent information or financial statements to the commissioner.

(b) The person has intentionally or knowingly failed to state in any application for a license, registration, or notification any material fact which is required to be stated therein.

(c) The commissioner finds any fact or condition exists which, if it had existed at the time of the original application for licensure, notification, or registration, would have warranted the refusal of its issuance.

(4) The person fails to maintain records as required by the commissioner by rule, after being given written notice and thirty days within which to correct the failure to maintain such records. Upon good cause shown, the commissioner may grant up to two thirty-day extensions within which the recordkeeping violations may be corrected.

(5) The person violates any provision of a regulatory or prohibitory statute, and has been found to have violated such statute by the governmental agency responsible for determining such violations.

(6) The person engages in fraudulent conduct, including a finding of civil fraud.

(7) The person has been permanently or temporarily enjoined by any court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the business of making loans.

(8) A license, notification, or registration the person holds in any other state to engage in the business of making consumer loans or consumer credit sales is revoked or suspended for acts or practices which also violate the provisions of this Chapter.

(9) The person violates the written restrictions or conditions under which his license, registration, or notification was issued.

(10) The person transfers consumer loans to an unlicensed or non-exempt person, without the prior written approval of the commissioner, except in accordance with the provisions of this Chapter or any rule pursuant thereto.

(11) The person has abandoned the physical location for which the license, registration, or notification was issued, has not applied for a change of location, and fails to respond within thirty days to a certified mail notice sent to his registered agent for service of process and to his mailing address.

(12) A person which is a business entity is used as a means of furthering a criminal act or a civil fraud.

(13) Another consumer loan license held by the same person or his parent company is revoked for serious and repeated violations of the Louisiana Consumer Credit Law.

(14) A person fails, after notice and without lawful excuse, to obey an order or subpoena issued by the commissioner.

F. The commissioner may, if he finds that the public safety or welfare requires emergency action, order an immediate suspension of a license, registration, or notification under this Chapter, or order a person to immediately cease and desist from an act or practice regulated by this Chapter and to take affirmative action to prevent the continuance of such act or practice pending a hearing, whenever it appears that any person has engaged in or is engaging in any act or practice which is prohibited by this Chapter, or by any rule, regulation, or order promulgated or issued thereunder, or any person has failed to act under any affirmative duty imposed by this Chapter, or rule or regulations promulgated or issued thereunder, subject to the right of such person to a hearing as provided in the Administrative Procedure Act. Such order shall become effective upon service upon such person and shall provide for a hearing and opportunity to be heard within ten days of the order, unless extended by mutual consent of the parties. An order of immediate suspension shall be temporary and shall expire automatically if the commissioner fails to afford notice and an opportunity for hearing pursuant to the Administrative Procedure Act. Such temporary order shall remain effective and enforceable pending the completion of such administrative proceedings or until such time as the commissioner shall dismiss the charges specified in such notice.

G. The commissioner shall conduct a hearing for the purpose of revoking or suspending the license of a licensed lender when three aggrieved parties not related by marriage to each other have filed affidavits stating facts reasonably showing that the licensed lender has engaged in fraudulent conduct.

H. The commissioner may, upon notice to a person engaging in activities regulated under this Chapter and a reasonable opportunity to be heard at an administrative hearing, do one or more of the following:

(1) Place permanent or temporary restrictions upon a person's exercise of any of the privileges granted by this Chapter, if the person is found to have violated any of the provisions of this Chapter or of any rule promulgated by the commissioner.

(2) Issue and serve upon a person an order requiring such person to cease and desist and take corrective action whenever the commissioner finds that such person is violating or has violated any provisions of this Chapter, any rule or order adopted under this Chapter, or any written agreement entered into with the office of financial institutions.

(3) Issue a public reprimand.

I.(1) The commissioner may remove from office any individual with power to direct the management or policies of a person regulated by this Chapter, including but not limited to any officer, director, or manager, if any such individual is convicted of, pleads guilty to, or is found guilty after a plea of nolo contendere, of any felony under any state or federal law, or of a misdemeanor of which fraud is an essential element or which involves any aspect of the business of making loans. Prior to such removal, the commissioner shall serve written notice upon such individual and upon the person regulated by this Chapter, of his intent to remove such individual from office. If such individual remains in office thirty days after such written notice, the commissioner may revoke the license or other privileges granted by this Chapter without any further notification or a hearing.

(2) The commissioner may, upon notice to an individual with the power to direct the management or policies of a person regulated by this Chapter, including but not limited to any officer, director, or manager, and after reasonable opportunity to be heard at an administrative hearing, remove the individual from participating in the affairs of a licensee if that individual has been prohibited, temporarily or permanently, by any other state or federal regulator from participating in activities for which he is licensed under this Chapter.

J. If it is found, after an administrative hearing, that consumers who have done business with the extender of credit have been aggrieved by an improper loan finance charge, credit service charge, deferral charge, delinquency charge, or improper rebate, or the inclusion of an improper item in the amount financed, the commissioner may institute a civil action on behalf of such consumers in any form which he deems appropriate to effectuate the provisions of this Subsection, in order to recover any such money improperly exacted from the consumer by the extender of credit, provided that sixty days have passed after giving notice by certified mail of his intentions. All monies recovered shall be returned to the aggrieved consumer in a manner deemed to be reasonable and which shall assure prompt and expeditious payment to the consumer, in whole or in part, and is calculated to minimize the expenses associated with the distribution of such monies.

K. Whenever an alleged violation has occurred under this Section which necessitates action on the part of the commissioner, and the person has arbitrarily refused to cooperate with the commissioner after due notice, the commissioner may send an investigator to investigate the alleged violation.

(1) The commissioner, after investigation of a complaint and after a proper opportunity for hearing and after finding that a provision of this Chapter has been violated, may issue an order to cease and desist from further violations of a like nature; or

(2) The commissioner, upon notice to the extender of credit and after reasonable opportunity to be heard, provided that he finds that the extender has willfully failed to comply with the provisions of this Chapter to an extent to warrant belief that the business will not be operated honestly and fairly within the purposes of this Chapter, may revoke the privileges granted under this Chapter.

L. The commissioner shall have authority to examine the books, records, and accounts of all persons regulated under or making loans subject to the Louisiana Consumer Credit Law. Such examination shall not occur more frequently than once a year unless there arises the necessity for an additional examination based on a probable cause.

M. If any part of the regulations promulgated is declared invalid, all parts that are severable from the invalid parts shall remain in effect.

N. The information and data collected by the commissioner pursuant to this Section shall be reported by the licensee, by March first of each year, through the Nationwide Mortgage Licensing System and Registry or in a format deemed acceptable by the commissioner as required by the licensing system or in a format prescribed by the commissioner. Upon request from the commissioner, all licensees shall submit any requested documentation to validate the information contained in the report in a format prescribed by the commissioner. Any licensee failing to adhere to the reporting requirements by filing untimely, inaccurate, or fraudulent reports may be subject to the assessment of penalties, remedies, or enforcement measures provided in this Part.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973. Amended by Acts 1974, No. 466, §2; Acts 1991, No. 700, §1, eff. July 18, 1991; Acts 1992, No. 139, §1; Acts 1992, No. 149, §1; Acts 1992, No. 150, §1, eff. June 5, 1992; Acts 1999, No. 261, §2; Acts 1999, No. 1315, §1, eff. Jan. 1, 2000; Acts 2014, No. 293, §1.



RS 9:3554.1 - Commissioner's powers; unlicensed persons

§3554.1. Commissioner's powers; unlicensed persons

A. For the purpose of discovering violations of this Chapter or securing information lawfully required by it hereunder, the commissioner may at any time investigate the loans and business and examine the books, accounts, records, and files used therein of every person engaged in or believed to be engaged in any business regulated by this Chapter, whether such person shall act or claim to act as principal or agent or within or without the authority of this Chapter. For such purpose the commissioner shall have free access to the offices and places of business, books, accounts, papers, records, files, safes, and vaults of such persons. The commissioner may require the attendance of and examine under oath all persons, may administer oaths or affirmations, and, upon his own motion or upon request of any party, may subpoena witnesses, compel their attendance, adduce evidence, and require the production of any matter which is relevant to the investigation, including the existence, description, nature, custody, condition, and location of any books, documents, or other tangible things and the identity and location of persons having knowledge of relevant facts, or any other matter reasonably calculated to lead to the discovery of admissible evidence.

B. No person, except as authorized by the provisions of this Chapter, shall, directly or indirectly, charge, contract for or receive any interest, charge, or consideration upon the loan, use, or forbearance of money or credit for a consumer purpose.

C. If any individual without lawful excuse fails to obey a subpoena or to give testimony when directed to do so by the commissioner or obstructs the proceedings by any means, whether or not in the presence of the commissioner that individual is guilty of contempt. The commissioner may file a complaint in a district court setting forth the facts constituting the contempt and requesting an order returnable in not less than two days or more than five days, directing the alleged offender to show cause before the court why he should not be punished for contempt. If the court determines that the respondent has committed any alleged contempt, the court shall punish the offender for contempt.

D. If an investigation or examination by the commissioner shall disclose that any person has violated the provisions of this Chapter relative to licensing requirements other than as a result of a bona fide error, the costs of such investigation or examination shall be borne by the person investigated or examined and the commissioner may maintain an action in any court to recover such costs.

E. Whenever the commissioner has reasonable cause to believe that any person is violating, is threatening to violate, or is about to violate any provision of this Chapter relative to licensing, notification, or registration requirements, he may in addition to all actions provided for in this Chapter, and without prejudice thereto, order such person to cease and desist from such violation, and/or may order such person to cease collecting or enforcing such consumer loans subject to the Louisiana Consumer Credit Law, unless and until such person is licensed to make consumer loans pursuant to this Chapter. An action may be brought by the commissioner or by the attorney general of Louisiana to enjoin such person from engaging in or continuing such violation or from doing any act or acts in furtherance thereof. In any such action an order or judgment may be entered awarding such preliminary or final injunction as may be deemed proper. In addition to all other means provided by law for the enforcement of a restraining order or injunction, the court in which such action is brought shall have power and jurisdiction to impound, and to appoint a receiver for the property and business of the defendant, including books, papers, documents, and records pertaining thereto or so much thereto as the court may deem reasonably necessary to prevent violations of the licensing, notification, or registration provisions of this Chapter through or by means of the use of said property and business. Such receiver, when appointed and qualified, shall have such powers and duties as to custody, collection, administration, winding up, and liquidation of such property and business as shall from time to time be conferred upon him by the court.

F. In addition to any other authority conferred, the commissioner may impose a fine or penalty not exceeding one thousand dollars upon any person required to be licensed under this Chapter who, at an administrative proceeding is determined to have violated the licensing provisions of this Chapter. Such fines may be imposed by a court in which the commissioner has brought an action authorized by this Section. For the purposes of this Section, each day that an unlicensed person engages in the activities regulated by this Chapter shall constitute a separate violation.

Acts 1992, No. 1013, §1, eff. July 13, 1992; Acts 1992, No. 1112, §1, eff. July 14, 1992.



RS 9:3554.2 - Reapplication after revocation of a license

§3554.2. Reapplication after revocation of a license

A. Any person whose licensure under this Chapter has been revoked for any reason may not reapply for a license under this Chapter until after at least five years from the date of the order of suspension or revocation unless the commissioner, in his sole discretion, prescribes an earlier or later date.

B. For purposes of this Section:

(1) The term "order" shall mean the commissioner's notification of revocation of the person's license.

(2) The term "person" shall include the applicant, its owners, and its members if the applicant is a limited liability company, its partners if the applicant is a partnership, its officers and directors if the applicant is a corporation, and any other person determined by the commissioner, in his sole discretion, to be closely related to the person.

Acts 2006, No. 213, §1.



RS 9:3554.3 - Cost of appeal; effect of final decision

§3554.3. Cost of appeal; effect of final decision

A. Subject to the provisions of R.S. 13:4521 and 4581, all estimated costs of appeal, including those involved in preparation of the administrative record for appeal, taken by a person in connection with an adverse ruling of an administrative law judge in connection with a hearing held pursuant to this Chapter and the Administrative Procedure Act, shall be paid by that person within sixty days of the filing of the petition for appeal in the district court. Failure to pay such estimated costs within the time specified herein shall result in said appeal being dismissed with prejudice and without the necessity of any further action being taken by any party.

B. Any final and definitive decision of an administrative law judge, or in the case such decision is appealed, a final and definitive judgment of an appellate court, issued in connection with any hearing held pursuant to this Chapter and the Administrative Procedure Act shall be considered a valid and final judgment that may be made executory by the commissioner in accordance with the Code of Civil Procedure.

Acts 2006, No. 213, §1.



RS 9:3555 - Injunctions; investigations; enforcement actions; civil penalties; costs

§3555. Injunctions; investigations; enforcement actions; civil penalties; costs

A. The commissioner may bring a suit in a court of competent jurisdiction and venue to restrain and enjoin an extender of credit or a person acting on his behalf or both from engaging in future violations of this Chapter or from engaging in a course of fraudulent conduct in inducing consumers to enter into fraudulent consumer credit transactions or in the collection of debts in violation of law.

B. If the court finds that there is reasonable cause to believe that the respondent is engaging in or is likely to engage in fraudulent conduct or in conduct that violates this Chapter, it may grant injunctive relief as otherwise provided by law but without the furnishing of a bond by the commissioner.

C. If an investigation or examination conducted by the commissioner discloses that any person has violated an order of the commissioner under the provisions of this Chapter, or has violated a consent agreement entered into with the commissioner, other than as a result of a bona fide error, the cost of such investigation or examination shall be borne by the person investigated or examined. If the commissioner is granted an injunction pursuant to this Section, or is granted a court order enforcing an order of the commissioner or enforcing any provision of a consent agreement, the commissioner may recover from the defendant or defendants costs and reasonable attorney fees incurred in bringing such action.

D. Civil penalties paid to the commissioner, and overcharge violations of five dollars or less per consumer ordered by the commissioner to be refunded, and paid to the commissioner, shall be deposited in the state treasury and, after compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund shall be designated as self-generated revenues of the agency.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973; Acts 1992, No. 138, §1, eff. June 5, 1992; Acts 1995, No. 1184, §2; Acts 1999, No. 1315, §1, eff. Jan. 1, 2000; Acts 2001, No. 1182, §1, eff. July 1, 2001.



RS 9:3556 - Method of procedure

§3556. Method of procedure

A. The commissioner may, in his discretion, conduct such investigations and hearings as he deems necessary to ascertain possible violations of this Chapter or any rule or order promulgated or issued hereunder. Such hearings may be private, if the commissioner, in his sole discretion, so determines after considering the interests of the person afforded the hearing and the need to protect the public interest. If a public hearing is held and any confidential records of the office of financial institutions are produced by discovery or introduced into evidence at the hearing, such records shall not become public but shall be sealed.

B. The Louisiana Administrative Procedure Act shall supplement this Chapter for the purpose of administrative hearings.

Acts 1991, No. 700, §1, eff. July 18, 1991.



RS 9:3556.1 - Records; rules

§3556.1. Records; rules

A. Each person regulated by this Part shall maintain records of its consumer credit sales or loans as required by the commissioner or by rule. Persons who make consumer credit sales and do not transfer or assign their agreements to a supervised financial organization, a lender who files notification pursuant to R.S. 9:3564, or a licensed lender within thirty-five days, as provided by R.S. 9:3521, shall comply with the Records Retention Rule for licensed lenders, and shall promptly notify the commissioner that such person is collecting or otherwise enforcing consumer sales agreements or consumer loans and shall further retain copies of all such documents and contracts on file for examination by the commissioner.

B. Any records to be retained pursuant to this Section or regulations promulgated hereunder may be reproduced by any photographic, photostatic, microfilm, microcard, or miniature or microphotographic process, or by any mechanical or electronic recording or re-recording electronic or optical imaging, chemical process, or other process or technique which accurately reproduces the original or forms or creates a durable medium for accurately reproducing the original record.

C. Each reproduction shall be treated for all purposes as if it were the original record, item, or instrument.

D. The commissioner may promulgate such rules and regulations in accordance with the Administrative Procedure Act as he deems necessary to effect the purposes of this Part.

Acts 1995, No. 1184, §2; Acts 1997, No. 63, §1; Acts 1999, No. 1315, §1, eff. Jan. 1, 2000.



RS 9:3556.2 - Guidance by commissioner; advisory opinions

§3556.2. Guidance by commissioner; advisory opinions

A. Advisory opinions and interpretations of the office shall not be considered rules requiring compliance with the rulemaking process under the Louisiana Administrative Procedure Act.

B. This Section shall only have prospective application.

Acts 1997, No. 58, §2.



RS 9:3556.3 - Violations; penalties

§3556.3. Violations; penalties

A person subject to this Part who violates a provision of this Chapter may be fined up to one thousand dollars for each violation. The commissioner may maintain a civil action in a court of competent jurisdiction to recover such fines, together with his costs and attorney fees incident to such action.

Acts 1997, No. 63, §1.



RS 9:3557 - Authority to make consumer loans

PART IX. LICENSING PROVISIONS

§3557. Authority to make consumer loans

A. Unless a person has first obtained a license from the commissioner as provided under this Part, he shall not engage in the business of:

(1) Making consumer loans; or

(2) Making loans with the use of a lender credit card or similar arrangement.

B. A creditor may not take assignments of and undertake direct collection of payments from or enforce rights against consumers arising from consumer loans, without first having obtained a license from the commissioner as provided under this Part. A creditor may, however, collect and enforce consumer loan obligations of which he has taken assignment for three months without a license if he notifies the commissioner in writing of his intention to take assignments of consumer loans, including the name and address of the proposed assignee and assignor, the number of loans assigned, the dollar amount of the assignment, and other information the commissioner requires at least ten days prior to the time the assignment is made, and the commissioner has not objected, and such creditor promptly applies for a license and his application has not been denied.

C. Any person licensed under this Part shall not engage in the business of originating, lending, or brokering any loan primarily for personal, family, or household use that is secured by a mortgage, deed of trust, or other equivalent consensual security interest on a dwelling as defined in 15 U.S.C. §1602(v) or on residential immovable property upon which is constructed or intended to be constructed a dwelling, unless such person has also obtained a license pursuant to the Louisiana S.A.F.E. Residential Mortgage Lending Act, R.S. 6:1081 et seq.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973; Acts 1986, No. 584, §1, eff. July 2, 1986; Acts 1992, No. 370, §1; Acts 1995, No. 1184, §2; Acts 2009, No. 522, §2, eff. July 31, 2009; Acts 2014, No. 636, §1, eff. Jan. 1, 2015.



RS 9:3558 - License to make consumer loans

§3558. License to make consumer loans

A. The commissioner shall receive and act on all applications for licenses to make consumer loans under this Chapter. Applications shall be filed in the manner prescribed by the commissioner and shall contain the information the commissioner requires to make an evaluation of the financial responsibility, character, and fitness of the applicant.

B. No license shall be issued unless the commissioner, upon investigation, finds that the financial responsibility, character and fitness of the applicant, and of the members thereof (if the applicant is a partnership or association) and of the officers and directors thereof (if the applicant is a corporation), are such as to warrant belief that the business will be operated honestly and fairly within the purposes of this chapter.

C. Upon written request, the applicant is entitled to a hearing on the question of his qualifications for a license if (1) the commissioner has notified the applicant in writing that his application has been denied, or (2) the commissioner has not issued a license within sixty days after the application for the license was filed. A request for a hearing may not be made more than fifteen days after the commissioner has mailed a written notice to the applicant notifying him that the application has been denied and stating in substance the commissioner's findings supporting denial of the application.

D. The commissioner may grant restricted or conditional licenses. Violation of such restrictions or conditions by the licensee may constitute grounds for suspension or revocation of such license.

E.(1) Any person whose application or renewal application for licensure under this Chapter has been denied for any reason may not reapply for a license under this Chapter until after at least three years from the date of the order of denial, unless the commissioner, in his sole discretion, prescribes an earlier or later date.

(2) For purposes of this Subsection:

(a) The term "order" shall mean the date of the commissioner's notification of denial of the person's application.

(b) The term "person" shall include the applicant, its owners, and its members if the applicant is a limited liability company, its partners if the applicant is a partnership, its officers and directors if the applicant is a corporation, and any other person determined by the commissioner, in his sole discretion, to be closely related to the person.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973; Acts 1992, No. 370, §2; Acts 1995, No. 1184, §2; Acts 2006, No. 213, §1.



RS 9:3559 - Continuation of licensing

§3559. Continuation of licensing

A. All persons licensed or otherwise authorized under the provisions of the Louisiana Small Loan Act (R.S. 6:571-593), the Motor Vehicle Sales Finance Act or Direct Vehicle Loan Companies Act (R.S. 6:951-964; R.S. 6:970-976) and who have an occupational license to make loans not regulated by the above acts on January 1, 1973, are licensed to make consumer loans, and the commissioner shall, upon request, within forty-five days, deliver evidence of licenses to the person so previously licensed or authorized.

B. All persons previously licensed as set forth in Subsection A of this section desiring to become licensed lenders pursuant to this provision shall file notice of such intent with the commissioner within thirty days after the effective date of this chapter and shall be deemed a licensed lender within the meaning of this chapter from January 1, 1973, provided that notice is timely filed. Failure to file notice within the allotted time shall constitute a waiver of the rights granted under this section.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973; Acts 1997, No. 38, §1.



RS 9:3559.1 - Regulation of former licensees

§3559.1. Regulation of former licensees

A. A licensed lender whose license has been revoked, suspended, or canceled may, with the prior written consent of the commissioner, continue to collect payments on or enforce such loans without a license so long as it complies with each of the following:

(1) The record keeping requirements for licensed lenders.

(2) All other provisions of this Chapter.

(3) Pays the commissioner's costs for conducting compliance examinations or investigations of its records.

(4) The terms of any valid order of the commissioner or of a court relative to provisions of this Chapter.

(5) All consent agreements entered into with the commissioner.

B. The commissioner may require such unlicensed persons to enter into a consent agreement containing the provisions of this Section* and may require additional restrictions and conditions therein, as determined by the commissioner, as a condition to the former licensee's continued collection or enforcement of consumer loans.

C. The commissioner may assess civil money penalties of up to one thousand dollars per violation for violations of this Section. Such penalties may be recovered by the commissioner in a civil action brought in a court of competent jurisdiction, together with reasonable attorney fees and costs incurred in bringing such action.

Acts 1992, No. 148, §1, eff. June 5, 1992.

*AS APPEARS IN ENROLLED BILL.



RS 9:3560 - Licenses not required

§3560. Licenses not required

A. Notwithstanding R.S. 9:3557, the following persons are exempt from the consumer loan licensing requirements under this Part:

(1)(a) A bank, savings bank, savings and loan association, or similar financial institution organized, certified, and supervised, or chartered, by an agency of the United States of America, the state of Louisiana, any other state or territory of the United States of America, or the District of Columbia pursuant to the banking, currency, and related laws of the United States of America, the state of Louisiana, any other state or territory of the United States of America, or the District of Columbia.

(b) A subsidiary of any state-chartered or federally chartered entity described in Subparagraph (a) of this Paragraph in which eighty percent or more of the ownership rests with such parent entity.

(2) A trust administered by a bank or a bank trust department.

(3) A governmental agency, instrumentality, or public entity organized by act of congress or the Legislature of Louisiana.

(4) An insurance company when entering into a life insurance loan to a policyholder.

(5) A qualified pension plan when entering into an extension of credit to a plan participant.

(6) A bona fide pledgee of a consumer credit transaction to secure a bona fide loan thereon.

(7) A seller or other creditor refinancing a retail installment transaction subject to the Motor Vehicle Sales Finance Act.

(8) Unless otherwise provided by rule or regulation of the commissioner, persons whose lending activities pertain to federally related mortgage loans, and who are subject to licensing, supervision or auditing by the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Government National Mortgage Association, the United States Department of Veterans Affairs, or the United States Department of Housing and Urban Development. Such lenders may also make loans secured by a second or junior lien or mortgage on owner-occupied one-to-four family residential immovable property made contemporaneously with federally related mortgage loans or as part of a mortgage revenue bond loan program, or sold on the secondary market to the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, or the Government National Mortgage Association, and the entity sells ten or fewer of such loans over any calendar year.

(9) Repealed by Acts 2014, No. 636, §2, eff. Jan. 1, 2015.

(10) Repealed by Acts 2009, No. 522, §3, eff. July 31, 2009.

B. The commissioner is authorized to waive the consumer loan licensing and examination requirements for a subsidiary of an entity as described in Subparagraph (A)(1)(a) of this Section where the holding company thereof has one or more state-chartered subsidiaries. In lieu of such licensure and examination, the commissioner may review relevant reports or portions thereof prepared by any subsidiary agency described in Subparagraph (A)(1)(a) of this Section.

C. The commissioner may enter into a supervisory agreement with any supervisory agency described in Subparagraph (A)(1)(a) of this Section where such supervisory agency agrees to periodically examine the entity which is subject to its jurisdiction for compliance with this Chapter. Where such an agreement has been entered into, the commissioner may accept relevant reports or portions thereof prepared by such supervisory agency in lieu of the licensing and examination requirements of this Chapter.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973; Acts 1986, No. 584, §1, eff. July 2, 1986; Acts 1988, No. 629, §1; Acts 1995, No. 1184, §2; Acts 1997, No. 1432, §1; Acts 2000, 1st Ex. Sess., No. 34, §2, eff. April 14, 2000; Acts 2001, No. 617, §2, eff. June 22, 2001; Acts 2009, No. 522, §3, eff. July 31, 2009; Acts 2014, No. 636, §§1, 2, eff. Jan. 1, 2015; Acts 2016, No. 48, §1.



RS 9:3561 - Single place of business; additional licenses

§3561. Single place of business; additional licenses

NOTE: Subsection A eff. until Jan. 1, 2015. See Acts 2014, No. 636, §1.

A. Each licensee shall maintain a place of business in the state and, unless otherwise provided by rule, shall maintain records of its consumer loans at that location. Not more than one place of business shall be maintained under the same license, but the commissioner shall issue additional licenses to the same licensed lender upon his compliance with all the provisions of this Part governing issuance of a license.

NOTE: Subsection A as amended by Acts 2014, No. 636, §1, eff. Jan. 1, 2015.

A. Each licensee making consumer loans to Louisiana residents shall maintain records of its consumer loans at the location stated on its license. Not more than one place of business shall be maintained under the same license, but the commissioner shall issue additional licenses to the same licensed lender upon his compliance with all the provisions of this Part governing issuance of a license.

B. A licensed lender may change the location of the business only after written approval of the commissioner. The application to change the location shall be filed at least thirty days prior to the proposed relocation date. Upon receipt of the application, the commissioner may cause a survey to be made to determine if the proposed location meets the requirements imposed for a new licensed location. If the requirements are met, the application shall be approved.

C. A license to make consumer loans may not be sold or otherwise transferred. However, all accounts and other assets may be sold or transferred to another licensed lender, upon prior written approval of the commissioner. After the sale or transfer of all accounts, the license of the selling or transferring licensee shall be surrendered to the commissioner as cancelled.

D.(1) No person shall acquire or control a consumer loan license through the acquisition or control of more than fifty percent of the ownership interest in a licensee without first having obtained written approval from the commissioner, pursuant to an application for a change of control in ownership of the licensee filed in the manner and on a form prescribed by the commissioner and accompanied by a fee of three hundred dollars. Any person who acquires controlling interest in a licensee without first having filed an application for change of control with the commissioner shall be deemed to be operating without proper authority under this Chapter and is subject to the penalties of R.S. 9:3554.1.

(2) For the purposes of this Section, a person acquires or controls the licensee when the person directly or acting through one or more other persons owns a majority interest in the licensee, or exercises a controlling influence over the management or the policies of the licensee as determined by the commissioner after notice and an opportunity for an informal meeting, not subject to the Administrative Procedure Act, regardless of whether the acquisition or control occurs incrementally over a period of time or as one transaction.

(3) Any person who acquires or anticipates acquiring a seventy-five percent interest in a licensee shall file for a new license prior to acquiring ownership of said interest either incrementally over a period of time or as one transaction.

E. A licensed lender may change its name only after written application to and approval by the commissioner.

F.(1) Unless prior written approval is obtained from the commissioner, a licensed lender may not assign or otherwise transfer ownership of consumer loans, including insurance premium financing agreements, to a person who is not a licensed lender, or who has not complied with R.S. 9:3557(B), or who is not exempt from the licensing requirements as provided in R.S. 9:3560.

(2) A licensee shall keep a record or list of all consumer loans which it has purchased, sold, assigned, or otherwise transferred or acquired. The records shall include the name and address of the persons from which the loans were acquired or to whom the notes were transferred, indicate any affiliation between the seller and buyer, the date and dollar amount of each such transaction, and account names and numbers.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973. Amended by acts 1974, No. 466, §1; Acts 1985, No. 808, §1, eff. July 22, 1985; Acts 1991, No. 215, §1, eff. July 2, 1991; Acts 1991, No. 697, §1; Acts 1992, No. 370, §3; Acts 1993, No. 458, §1, eff. July 1, 1993; Acts 1995, No. 1184, §2; Acts 2003, No. 1233, §1; Acts 2006, No. 213, §1; Acts 2014, No. 636, §1, eff. Jan. 1, 2015.



RS 9:3561.1 - License; examination; renewal fees; records

§3561.1. License; examination; renewal fees; records

A. The initial application, survey, and license fee for a license to make consumer loans shall be six hundred fifty dollars payable in a form acceptable to the commissioner when the application is filed. Such application, survey, and license fee shall be nonrefundable. If the license is not issued for any reason, upon written request of the applicant, the fee shall be applied to the submission of a new application.

B. The annual renewal fee, including examination, shall be five hundred dollars, payable on or before December thirty-first of each year.

C.(1) The survey fee for an application to change the location of a licensed lender shall be one hundred dollars. If the change in location is approved by the commissioner of financial institutions, no additional fee shall be required for the transfer of the existing license to the new location.

(2) The fee to change the name or the mailing address of a licensed lender that does not involve the relocation of the lender shall be fifty dollars.

(3) However, a fee of fifty dollars shall be assessed if a licensed lender changes locations without complying with the provisions of R.S. 9:3561(B) or changes its name without complying with the provisions of R.S. 9:3561(E). Whenever the commissioner learns that a licensed lender has changed locations or name without complying with the provisions of R.S. 9:3561(B) or (E), he shall notify the licensed lender by certified mail, return receipt requested, that the fee has been assessed.

D. If the commissioner has not received the assessed fee within thirty days after the date the licensed lender received his notification of assessment, he shall revoke the licensed lender's license without hearing or further notification. The license shall not be reinstated. However, the former licensee may apply for a new license.

E. No fee shall be prorated.

F.(1) If the commissioner has not received the annual renewal fee from a licensed lender on or before December thirty-first, he shall notify the licensed lender and assess a late fee of one hundred dollars.

(2) If the commissioner has not received the annual renewal fee and late fee before March first of the following year, the license to make consumer loans and insurance premium finance loans shall lapse without a hearing or notification, and the license shall not be reinstated; however, the person whose license has lapsed may apply for a new license.

G.(1) If the lender's records are located outside this state, the lender, at the commissioner's option, shall make them available in a format deemed by the commissioner to be acceptable to include physical reproductions and digital electronically imaged records. The lender shall make these available to the commissioner at a location within this state convenient to the commissioner, or via electronic transmittal or delivery of optical imaging disc containing electronic copies of the records, or pay the reasonable and necessary expenses for the commissioner or his representatives to examine them at the place where they are maintained. The method of examination and delivery of records will be at the sole discretion of the commissioner. The commissioner may designate representatives, including comparable officials of the state in which the records are located, to inspect them on his behalf.

(2) The commissioner shall have the authority to examine the books, records, and accounts of any former licensed lender or other permit holder which is being liquidated or is engaging in the collection or enforcement of consumer loans.

(3) Persons regulated by this Chapter, including persons engaged in the collection or enforcement of consumer loans who have not paid an examination fee for any reason, including revocation, suspension, cancellation, relinquishment, or non-renewal of permit, shall, upon examination, pay an examination fee to the commissioner of fifty dollars per hour per examiner. If the examination fee is not paid within thirty days after its assessment, the person examined is subject to an administrative penalty of not more than one hundred dollars each day that it is late. The penalty, together with the amount due, may be recovered by the commissioner in a civil action brought in any court of competent jurisdiction.

H. The commissioner may promulgate rules or regulations to reduce the fees described in Subsections A and B of this Section with respect to their application to automated loan machines.

I. Any person required to be licensed by this Chapter shall pay all applicable fees to utilize any electronic database licensing system as described in R.S. 6:121.8.

Acts 1985, No. 808, §1, eff. July 22, 1985; Acts 1988, No. 936, §1; Acts 1990, No. 227, §1, eff. July 3, 1990; Acts 1992, No. 114, §1, eff. June 5, 1992; Acts 1992, No. 145, §1; Acts 1995, No. 1184, §2; Acts 1997, No. 284, §1; Acts 1997, No. 1432, §1; Acts 1999, No. 1315, §1, eff. Jan. 1, 2000; Acts 2003, No. 1233, §1; Acts 2010, No. 33, §1, eff. May 26, 2010; Acts 2012, No. 220, §2, eff. May 22, 2012; Acts 2014, No. 636, §1, eff. Jan. 1, 2015; Acts 2015, No. 207, §1.



RS 9:3561.2 - Registration of licensees with the secretary of state

§3561.2. Registration of licensees with the secretary of state

Any person required to be licensed pursuant to this Chapter shall, prior to application for licensure, be duly registered with the Louisiana secretary of state and be in possession of a certificate of authority to transact business pursuant to R.S. 12:304 or 1345 or R.S. 9:3422, as applicable.

Acts 2014, No. 636, §1, eff. Jan. 1, 2015.



RS 9:3562 - Unauthorized collection practices

PART X. COLLECTION PRACTICES

§3562. Unauthorized collection practices

Except as otherwise provided by law or this section, the creditor, including, but not limited to the creditor in a consumer credit transaction, shall not contact any person other than an extender of credit or credit reporting agency who is not living, residing, or present in the household of the debtor regarding the debtor's obligation to pay a debt.

(1) Notwithstanding R.S. 9:3513 the debtor may waive the benefits of this section at any time by giving consent, provided such consent is given at a time subsequent to the date the debt arises.

(2) The creditor may contact any person without the debtor's consent:

(a) To ascertain information bearing on a debtor's credit worthiness, credit standing, credit capacity, character, general reputation, personal characteristics or mode of living which is used or expected to be used or collected in whole or in part for the purpose of serving as a factor in establishing the debtor's eligibility for credit or insurance provided such contacts are not designed to collect a delinquent debt, or

(b) To ascertain the whereabouts of the debtor when the creditor has reason to believe the debtor has changed his employment or has moved from his last known address.

(3) If the debtor has defaulted on his promise to pay, and if he has given specific notice in writing by registered or certified mail, instructing the creditor to cease further contacts with the debtor in regard to the indebtedness, the creditor shall thereafter limit mail contacts to one notice per month so long as the notice is not designed to threaten action not otherwise permitted by law. If the debtor has instructed the creditor to cease further contact, as heretofore provided, the creditor may make a maximum of four personal contacts with the debtor for the purpose of settling the obligation provided such contacts are not designed to threaten action not otherwise permitted by law.

(4) This section shall not prohibit the extender of credit from

(a) contacting any person in order to discover property belonging to the debtor that may be seized to satisfy a debt that has been reduced to judgment;

(b) making amicable demand and filing suit on the debt; or

(c) contacting persons related to the debtor if permission is specifically given in writing at the time the debt arises or at any time thereafter, provided that such contacts are reasonable.

(5) This section shall not limit a debtor's right to bring an action for damages provided by Article 2315 of the Louisiana Civil Code.

(6) Notwithstanding the provisions of Paragraph (3), when the extender of credit has filed suit and obtained judgment he shall be permitted to resume contacts with the consumer against whom judgment has been obtained.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973. Amended by Acts 1974, No. 466, §2.



RS 9:3563 - Applicability

PART XI. NOTIFICATION AND FEES

§3563. Applicability

This Part applies to a person engaged in this state in making consumer credit sales or consumer loans and to a person who takes assignments of and undertakes direct collection of payments from or enforcement of rights against debtors arising from these sales or loans. This Part shall not apply to a licensed lender or to any person whose only act of extending credit is the making of a sale to a consumer by honoring a credit card issued by a supervised financial organization subject to regulation, supervision, or auditing by any state or federal agency, and where such seller receives payment for the sale from the credit card issuer and retains neither an interest in the extension of the credit nor a right of recourse against the buyer in the event of nonpayment of the account.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973. Amended by Acts 1974, No. 466, §1; Acts 1985, No. 808, §2, eff. July 22, 1985; Acts 1985, No. 592, §2, eff. July 13, 1985; Acts 1986, No. 584, §1, eff. July 2, 1986; Acts 1992, No. 366, §1.



RS 9:3563.1 - Financial institutions exempt

§3563.1. Financial institutions exempt

Notwithstanding the provisions of R.S. 9:3563, banks, savings and loan associations, savings banks, credit unions, and any nonpublic elementary and secondary schools that finance their tuition, shall be exempt from the notification filing requirements under this Part. Such institutions, except as provided in R.S. 9:3512, shall be subject to the provisions of this Chapter on all consumer credit transactions made by the institution. "Consumer credit transactions" is as defined in R.S. 9:3516(13).

Acts 1993, No. 932, §2, eff. Sept. 1, 1993; Acts 1995, No. 255, §1; Acts 1995, No. 292, §1; Acts 2003, No. 372, §1.



RS 9:3564 - Notification

§3564. Notification

A. Persons subject to this Part shall file notification with the commissioner within thirty days after commencing business in this state, and thereafter, on or before April first of each year. The notification shall state:

(1) The name of the person.

(2) The name in which business is transacted if different from (1).

(3) The address of the principal office, which may be located outside this state.

(4) The address of each office or retail store in this state, if any, at which consumer credit sales or consumer loans are made. If a person takes assignments of obligations, the notification shall state the offices or places of business within this state at which business is transacted.

(5) If consumer credit sales or consumer loans are made otherwise than at an office or retail store in this state, a brief description of the manner in which they are made.

(6) The address of the designated agent upon whom service of process may be made in this state.

(7) Whether or not consumer loans are made.

(8) Any other information that may be required by the commissioner.

B. If information in a notification becomes inaccurate after filing, the filer shall correct the inaccurate information within sixty days by written notice to the commissioner.

C. Each branch or location of a business shall be considered as a separate entity, notification shall be filed for each entity.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973. Amended by Acts 1974, No. 466, §§1, 2; Acts 1980, No. 694, §1; Acts 1984, No. 383, §1; Acts 1984, No. 385, §1; Acts 1985, No. 592, §2, eff. July 13, 1985; Acts 1985, No. 808, §2, eff. July 22, 1985; Acts 1986, No. 584, §1, eff. July 2, 1986; Acts 1992, No. 366, §§1 and 2; Acts 1997, No. 38, §1.



RS 9:3565 - Notification fee

§3565. Notification fee

A. Each entity required to file notification with the commissioner shall remit with that notification a fee as set forth in Subsection B of this Section.

B.(1) The notification fee for each entity engaged in making consumer credit sales shall be as follows:

(a) An entity with a preceding calendar year consumer credit sales total of not more than five hundred thousand dollars shall pay seventy-five dollars.

(b) An entity with a preceding calendar year consumer credit sales total of more than five hundred thousand but less than one million dollars shall pay one hundred fifty dollars.

(c) An entity with a preceding calendar year consumer credit sales total of more than one million but less than two million dollars shall pay three hundred seventy-five dollars.

(d) An entity with a preceding calendar year consumer credit sales total of more than two million dollars shall pay seven hundred fifty dollars.

(2) REPEALED BY ACTS 1992, NO. 282, §1.

(3) REPEALED BY ACTS 1986, NO. 584, §4.

(4) Each entity that takes assignments and undertakes direct collection of payments from or enforcement of rights against debtors arising from consumer credit sales or loans shall pay seventy-five dollars.

C. If the required notification and notification fee are not received by the commissioner, postmarked by April sixteenth of each year, a late fee of fifty dollars shall be assessed. If the required notification, notification fee, and late fee are not received by the commissioner, postmarked by May thirtieth of that year, the commissioner shall notify the person that if the notification and fees are not received by the commissioner, postmarked by June sixteenth of that year, the person shall forfeit his right to engage in the privileges provided for in this Part.

D. A person shall not be authorized to engage in the activities regulated by this Part unless such person has complied with the notification provisions of this Part and the notification filing has not been suspended or revoked by the commissioner as provided for in this Chapter.

E. No new license shall be issued upon the filing of a new application by any person against whom any penalty or fee has been imposed unless and until such penalty or fee previously accrued under this Section has been paid.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973. Amended by Acts 1974, No. 466, §§1, 2; Acts 1985, No. 592, §2, eff. July 13, 1985; Acts 1985, No. 808, §2, eff. July 22, 1985; Acts 1986, No. 584, §4, eff. July 2, 1986; Acts 1992, No. 282, §1; Acts 1992, No. 366, §§1 and 2; Acts 1997, No. 284, §1; Acts 2001, No. 620, §1, eff. June 22, 2001.



RS 9:3566 - Repealed by Acts 1997, No. 48, 1.

§3566. Repealed by Acts 1997, No. 48, §1.



RS 9:3567 - Repealed by Acts 1997, No. 63, 3.

§3567. Repealed by Acts 1997, No. 63, §3.



RS 9:3568 - Identity theft

PART XII. IDENTITY THEFT

§3568. Identity theft

A. Police reports. Notwithstanding the fact that jurisdiction may lie elsewhere for investigation and prosecution of a crime of identity theft, victims of identity theft may file police reports about the identity theft with the Louisiana Department of Justice, office of the attorney general, or in the municipality or parish in which the victim is domiciled, or both. The Louisiana Department of Justice, office of the attorney general, or the municipal police department or sheriff's office shall receive and file any report of identity theft filed by victims as authorized under this Subsection. For the purposes of this Subsection, "police report" means a loss or other similar report filed with the Louisiana Department of Justice, office of the attorney general, or the municipal police department, or with a sheriff's department, or with a similar law enforcement agency.

B. Creditors to make information available. (1) Each creditor who grants credit as a result of information which was obtained through an identity theft shall make available to the victim of the identity theft application information and transactional information, such as a copy of one or more complete monthly billing statements prepared in the regular course of business by a financial institution, in the possession of the creditor which the victim needs to undo the effects of the identity theft. Prior to providing information to the victim, the creditor or its representative may require the victim to submit a written statement, dated and signed by the victim of identity theft, which (a) provides information sufficient to verify the identity of the victim and the existence of an identity crime, including a copy of the police report and a copy of the victim's state-issued identification card, and (b) states that the consumer authorizes disclosure of the information, and (c) identifies the information the victim requests to be disclosed.

(2) No creditor may be held liable for an action taken in good faith to provide information regarding potential or actual violations of this Part to other financial information repositories, financial service providers, merchants, law enforcement authorities, victims, or any person alleging to be a victim who complies with Paragraph (1) of this Subsection, or to assist a victim in recovery of fines, restitution, and rehabilitation of the victim's credit, or such other relief as may be appropriate.

C. Security alerts. (1) A person who receives notification of a security alert under R.S. 9:3571.1 in connection with a request for a consumer report for the approval of a credit-based application, including an application for a new extension of credit, a purchase, lease, or rental agreement for goods, or for an application for a noncredit-related service, shall not lend money, extend credit, or authorize an application without taking reasonable steps to verify the consumer's identity. For the purposes of this Section, "extension of credit" does not include an increase in an existing open-end credit plan, as defined in Regulation Z of the Federal Reserve System (12 C.F.R. 226.2), or any change to or review of an existing credit account.

(2) If a consumer has included with a security alert a specified telephone number to be used for identity verification purposes, a person who receives that number with a security alert shall contact the consumer using that number or take reasonable steps to verify the consumer's identity and confirm that the application for an extension of credit is not the result of financial theft before lending money, extending credit, or completing any purchase, lease, or rental of goods, or approving any noncredit-related services.

(3) If a person uses a consumer report to facilitate the extension of credit or for any other transaction on behalf of a subsidiary, affiliate, agent, assignee, or prospective assignee, that person, rather than the subsidiary, affiliate, agent, assignee, or prospective assignee, may verify the consumer's identity.

D. Damages. Effective January 1, 2004, each creditor, potential creditor, credit reporting agency, or other entity which violates the provisions of this Part shall be liable to the victim of an identity theft for all of the documented out-of-pocket expenses caused by such creditor, potential creditor, credit reporting agency, or other entity and suffered by the victim as a result of the identity theft, plus reasonable attorney fees.

Acts 2003, No. 934, §1.



RS 9:3571 - Dissemination of specific credit information; subpoena of records; requirements; penalties

PART XIII. DISCLOSURE OF PERSONAL CREDIT INFORMATION

§3571. Dissemination of specific credit information; subpoena of records; requirements; penalties

A savings bank, a savings and loan association, a company issuing credit cards, or a business offering credit shall disclose financial records of its customers only pursuant to R.S. 6:333.

Acts 1976, No. 252, §1; Acts 1980, No. 806, §1; Acts 1989, No. 157, §1; Acts 1989, No. 779, §2, eff. July 9, 1989; Acts 1990, No. 694, §1, eff. July 20, 1990; Acts 1993, No. 1018, §1; Acts 1997, No. 44, §§2, 3.



RS 9:3571.1 - Credit reporting agency information and reports; consumer access to files; right of correction; dissemination or maintenance of untrue or misleading credit information by credit reporting agency; investigation; right to recovery

§3571.1. Credit reporting agency information and reports; consumer access to files; right of correction; dissemination or maintenance of untrue or misleading credit information by credit reporting agency; investigation; right to recovery

A.(1) Each credit reporting agency shall, within five business days of receipt of a written request from a consumer, mail, first class, to that consumer a copy of his credit report, including the nature and substance of any information being provided to credit reporting agency customers of the agency.

(2) Any consumer appearing in person during normal business hours at the office of a full service credit reporting agency location which offers customer service shall, upon presentation of clear and proper identification, be immediately given a copy of his report unless the agency has reason to believe the requestor is an impostor.

(3) The credit reporting agency may charge the consumer a fee not to exceed eight dollars for each requested copy of his credit report, whether the request is made in person or in writing. The eight dollar fee maximum may be increased each year on August twenty-first by an amount not to exceed the annual percentage increase in the retail Consumer Price Index in the preceding year. Such annual adjustment shall be rounded to the nearest half-dollar.

B. Any credit reporting agency doing business in this state shall maintain reasonable procedures to comply with the federal Fair Credit Reporting Act, the Consumer Credit Protection Act, and all provisions of this Section. Each credit reporting agency shall use reasonable care to insure the maximum possible accuracy of the credit reports it disseminates.

C. Upon written notification by the affected consumer disputing the completeness or accuracy of any item so maintained or disseminated, a credit reporting agency shall initiate an investigation of the disputed item. Within forty-five calendar days of receipt of such written notification, the credit reporting agency shall either promptly correct the disputed item or shall provide a written update of the current status of the disputed file items after investigation of said items. When the consumer provides evidence substantiating his claim, the credit reporting agency shall consider such information. If the investigation does not resolve the dispute, the consumer may file a brief statement setting forth the nature of the dispute. The credit reporting agency may limit such statements to not more than one hundred words if it provides the consumer with assistance in writing a clear summary of the dispute. Whenever a dispute statement is filed, unless there are compelling grounds to believe such dispute is frivolous or irrelevant, the credit reporting agency shall in any subsequent report containing the information in question clearly note that it is disputed and provide either the consumer's statement or a clear and accurate summary thereof.

D. Any consumer who is denied credit, insurance, or employment on the whole or partial basis of information provided by a credit reporting agency shall be entitled to a copy of his credit report without charge, provided that he requests such report in writing from the agency within sixty days of being denied credit by a third party. The third party shall upon request by the consumer provide the name of the credit reporting agency which provided information used in the credit denial decision.

E. Each credit reporting agency shall maintain a record of the recipients of any credit report which was furnished for employment consideration purposes in the two years preceding the request, and such agency shall also maintain a record of the recipients of a report requested for any other purpose during the six-month period preceding the request.

F. Any person damaged by an intentional or negligent violation of Subsections A through E may bring an action for and shall be entitled to recovery of actual damages, plus reasonable attorney fees, court costs, and other reasonable costs of prosecution of the suit.

G.(1) Any person who is denied credit, insurance, or employment on the basis of erroneous or inaccurate information furnished by a credit reporting agency is entitled to the recovery from such agency of his actual damages, plus reasonable attorney fees and court costs, if both of the following exist:

(a) The erroneous or inaccurate information was a significant material cause of the denial of credit, insurance, or employment.

(b) The credit reporting agency failed to use ordinary care in obtaining or amassing the information or failed to exercise due diligence in discovering such error.

(2) Any person who is required to have erroneous or inaccurate information removed from his credit report as a condition to having his credit, insurance, or employment application approved is entitled to the recovery of his actual damages, plus reasonable attorney fees and court costs, if both of the following exist:

(a) The erroneous or inaccurate information was a significant material cause of the request for the removal of such information.

(b) The credit reporting agency failed to use ordinary care in obtaining or amassing the information or failed to exercise due diligence in discovering such error.

(3) For purposes of this Subsection, the failure to use ordinary care or exercise due diligence shall mean the failure to comply with the federal Fair Credit Reporting Act, the Consumer Credit Protection Act, or any provision of this Section. Such failure to comply shall be presumptive evidence that the credit reporting agency failed to use ordinary care or exercise due diligence.

H. For the purposes of this Section:

(1) "Clear and proper identification" means information generally deemed sufficient to identify a person.

(2) "Credit report" means any written, oral, or other communication of any credit information by a credit reporting agency, as defined in the federal Fair Credit Reporting Act, which operates or maintains a database of consumer credit information bearing on a consumer's credit worthiness, credit standing, or credit capacity.

(3) "Credit reporting agency" means any person who, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties, and who uses any means or facility of interstate commerce for the purpose of preparing or furnishing consumer reports. For the purposes of this Section, "Credit Reporting Agency" shall not mean a check acceptance service which provides check approval and guarantees services to merchants.

(4) "Security alert" means a notice placed on a consumer file, at the request of the consumer, that is sent to a recipient of a consumer report involving that consumer file, signifying the fact that the consumer's identity may have been used without the consumer's consent to fraudulently obtain goods or services in the consumer's name.

(5) "Security freeze" means a notice placed on a consumer file, at the request of the consumer and subject to certain exceptions, that prohibits a credit reporting agency from releasing the consumer's credit report or credit score without the express authorization of the consumer.

I. Upon a request by a consumer in writing or by telephone, with proper identification provided by the consumer, a consumer reporting agency shall place a security alert on the consumer's file not later than five business days after the date the agency receives the request. The security alert must remain in effect for not less than ninety days after the date the agency places the security alert on file. There is no limit on the number of security alerts a consumer may request. At the termination of the security alert, upon written request or telephone authorization by the consumer, and with proper identification provided by the consumer, the agency shall provide the consumer with a copy of the consumer's file.

J. A consumer reporting agency shall send an alert to each person who requests a consumer report if a security alert is in effect for the consumer file involved regardless of whether a full credit report, or summary report is requested.

K. A consumer reporting agency that compiles and maintains files on a nationwide basis, as defined by 15 U.S.C. §1681a(p) shall maintain a toll-free telephone number that will accept security alert requests from consumers twenty-four hours a day, seven days a week, subject to reasonable maintenance, or service outages beyond the control of the consumer reporting agency.

L. The following persons are not required to place a security alert or a security freeze on a credit report in accordance with this Part:

(1) A check services or fraud prevention services company, which issues reports on incidents of fraud or authorizations for the purpose of approving or processing negotiable instruments, electronic funds transfers, or similar methods of payments.

(2) A deposit account information service company, which issues reports regarding account closures due to fraud, substantial overdrafts, ATM abuse, or similar negative information regarding a consumer, to inquiring banks or other financial institutions for use only in reviewing a consumer request for a deposit account at the inquiring bank or financial institution.

(3) A reseller of credit information that assembles or merges information contained in the database of another consumer reporting agency or multiple consumer reporting agencies, and does not maintain a permanent database of credit information from which new consumer reports are produced.

(4) Any database or file which consists solely of any information adverse to the interests of the consumer, including but not limited to criminal record information, which is used for fraud prevention or detection, tenant screening, employment screening, or any purpose permitted by the federal Fair Credit Reporting Act, 15 U.S.C. §1681b.

(5) A person to the extent such person offers fraud prevention services that issues reports on incidents of fraud or reports used primarily in the detection or prevention of fraud.

(6) A bank, as defined in 12 U.S.C. 1813(a) and Title 6 of the Louisiana Revised Statutes of 1950.

M.(1) A consumer may elect to place a security freeze on his credit report by any of the following methods:

(a) By written request, sent by standard or certified mail, that includes clear and proper identification, to a credit reporting agency.

(b) Telephone call.

(c) Electronically by secure website.

(2) A credit reporting agency shall place a security freeze on a consumer's credit report no later than five business days after receiving a written request for the security freeze from the consumer by mail. A credit reporting agency that receives such a request electronically by secure website or by telephone shall comply with the request within twenty-four hours of receiving the request.

(3) When a security freeze is in place, information from a consumer's credit report shall not be released to a third party without prior express authorization from the consumer. This Subsection does not prevent a credit reporting agency from advising a third party that a security freeze is in effect with respect to the consumer's credit report.

N. The credit reporting agency shall, no later than five business days after the date the agency receives the request for a security freeze, provide the consumer with a unique personal identification number or password to be used by the consumer when providing authorization for the access to his credit file for a specific period of time. In addition, the credit reporting agency shall simultaneously provide to the consumer in writing the process of placing, removing, and temporarily lifting a security freeze and the process for allowing access to information from the consumer's credit file for a specific period while the security freeze is in effect.

O. A consumer may request a replacement personal identification number or password. The request shall comply with the requirements for requesting a security freeze under Subsection M of this Section. The credit reporting agency shall, not later than the fifth business day after the date the agency receives the request for a replacement personal identification number or password, provide the consumer with a new, unique personal identification number or password to be used by the consumer instead of the number or password that was provided under Subsection N of this Section.

P. A credit reporting agency shall notify a person who requests a consumer report or score if a security freeze is in effect for the consumer file involved in that report or score.

Q. If a third party requests access to a consumer credit report on which a security freeze is in effect, and this request is in connection with an application for credit or any other use, and the consumer does not allow his credit report to be accessed for that specific period of time, the third party must treat the application as incomplete.

R. If the consumer wishes to allow his credit report or score to be accessed for a specific period of time while a freeze is in place, he shall contact the credit reporting agency by a method provided for in Subsection M of this Section and request that the freeze be temporarily lifted, and provide the following:

(1) Clear and proper identification.

(2) The unique personal identification number or password provided by the credit reporting agency pursuant to Subsection N or O.

(3) The proper information regarding the time period for which the report shall be available to users of the credit report.

S. A credit reporting agency that receives a request by mail from a consumer to temporarily lift a freeze on a credit report pursuant to Subsection R of this Section shall comply with the request no later than three business days after receiving the request. A credit reporting agency that receives such a request electronically by secure website or by telephone shall comply with the request within twenty-four hours of receiving the request.

T. A credit reporting agency shall remove or temporarily lift a freeze placed on a consumer's credit report only in the following cases:

(1) Upon consumer request as provided in this Section.

(2) If the consumer's credit report was frozen due to a material misrepresentation of fact by the consumer. If a credit reporting agency intends to remove a freeze upon a consumer's credit report pursuant to this Paragraph, the credit reporting agency shall notify the consumer in writing prior to removing the freeze on the consumer's credit report.

U. A security freeze shall remain in place until the consumer requests that the security freeze be temporarily lifted for a specific period of time or removed. A credit reporting agency shall remove a security freeze within three business days of receiving a written request for removal from the consumer or within twenty-four hours of receiving an electronic request by secure website or telephonic request for removal from the consumer, who provides both of the following:

(1) Clear and proper identification.

(2) The unique personal identification number or password provided by the credit reporting agency.

V. A security freeze does not apply to a consumer report provided to:

(1) A federal, state, or local governmental entity, including a law enforcement agency, or court, or their agents or assigns.

(2) A private collection agency for the sole purpose of assisting in the collection of an existing debt of the consumer who is the subject of the credit report requested.

(3) A person or entity, or a subsidiary, affiliate, or agent of that person or entity, or an assignee of a financial obligation owing by the consumer to that person or entity, or a prospective assignee of a financial obligation owing by the consumer to that person or entity in conjunction with the proposed purchase of the financial obligation, with which the consumer has or had prior to assignment an account or contract, including a demand deposit account, or to whom the consumer issued a negotiable instrument, for the purposes of reviewing the account or collecting the financial obligation owing for the account, contract, or negotiable instrument. For purposes of this Paragraph, "reviewing the account" includes activities related to account maintenance, monitoring, credit line increases, and account upgrades and enhancements.

(4) A subsidiary, affiliate, agent, assignee, or prospective assignee of a person to whom access has been granted under Subsection R for the purposes of facilitating the extension of credit.

(5) A person, for the purposes of prescreening as provided by the federal Fair Credit Reporting Act.

(6) A credit reporting agency for the purposes of providing a consumer with a copy of his own report on his request.

(7) A child support enforcement agency.

(8) A credit reporting agency that acts only as a reseller of credit information by assembling and merging information contained in the database of another credit reporting agency or multiple credit reporting agencies and does not maintain a permanent database of credit information from which new credit reports are produced. However, a credit reporting agency acting as a reseller shall honor any security freeze placed on a credit report by another credit reporting agency.

(9) A check services or fraud prevention services company, which issues reports on incidents of fraud or authorizations for the purpose of approving or processing negotiable instruments, electronic funds transfers, or similar methods of payments.

(10) A deposit account information service company, which issues reports regarding account closures due to fraud, substantial overdrafts, ATM abuse, or similar negative information regarding a consumer, to inquiring banks or other financial institutions for use only in reviewing a consumer request for a deposit account at the inquiring bank or financial institution.

W. A credit reporting agency may impose a reasonable charge on a consumer for initially placing a security freeze on a consumer file. The amount of the charge may not exceed ten dollars. The charge to temporarily lift the security freeze may not exceed eight dollars per request. At no time shall the consumer be charged for revoking the freeze. On January first of each year, a credit reporting agency may increase the charge for placing a security alert based proportionally on changes to the Consumer Price Index of All Urban Consumers as determined by the United States Department of Labor with fractional changes rounded to the nearest twenty-five cents. An exception shall be allowed whereby the consumer will be charged zero dollars by the consumer reporting agency placing the security freeze if any of the following applies:

(1) If the consumer is a victim of identity theft and, upon the request of the consumer reporting agency, provides the credit reporting agency with a police report described in R.S. 9:3568.

(2) If the consumer is sixty-two years of age or older.

X. If a security freeze is in place, a credit reporting agency shall not change any of the following official information in a consumer credit report without sending a written confirmation of the change to the consumer within thirty days of the change being posted to the consumer's file: name, date of birth, social security number, and address. Written confirmation is not required for technical modifications of a consumer's official information, including name and street abbreviations, complete spellings, or transposition of numbers or letters. In the case of an address change, the written confirmation shall be sent to both the new address and to the former address.

Y. Any consumer damaged by an intentional or negligent violation of Subsections M through U may bring an action for and shall be entitled to recovery of actual damages, plus reasonable attorney fees, court costs, and other reasonable costs of prosecution of the suit.

Z. A credit reporting agency is not required to place, remove, or temporarily lift a security freeze within the time periods provided in this Section, only for such time as the occurrences prevent compliance, if any of the following occurrences apply:

(1) The consumer fails to provide information required by this Section or commits or attempts to commit a fraud or misrepresentation.

(2) The credit reporting agency's ability to place, remove, or temporarily lift the security freeze is prevented by any of the following circumstances:

(a) An act of God, including fire, earthquakes, hurricanes, storms, or similar natural disaster or phenomena.

(b) Unauthorized or illegal acts by a third party, including terrorism, sabotage, riot, vandalism, labor strikes or disputes disrupting operations, or similar occurrence.

(c) Operational interruption, including electrical failure, unanticipated delay in equipment or replacement part delivery, computer hardware or software failures inhibiting response time, or similar disruption.

(d) Governmental action, including emergency orders or regulations, judicial or law enforcement action, or similar directives.

(e) Regularly scheduled maintenance, during other than normal business hours, of, or updates to, the credit reporting agency's systems.

(f) Commercially reasonable maintenance of, or repair to, the credit reporting agency's systems that is unexpected or unscheduled.

Acts 1990, No. 671, §1; Acts 1992, No. 592, §1; Acts 1993, No. 243, §1; Acts 2003, No. 934, §1; Acts 2004, No. 766, §1, eff. July 1, 2005; Acts 2010, No. 998, §1.



RS 9:3571.2 - Limitations on use of consumer's credit report

§3571.2. Limitations on use of consumer's credit report

A. No motor vehicle dealer shall request, obtain, or review a consumer's credit report in connection with the following activities unless, prior to the activity, the dealer has received an application from the consumer to lease or finance a motor vehicle or a written authorization from the consumer for such request or review:

(1) A request to test drive or the test driving of a motor vehicle.

(2) A request for information concerning pricing or financing.

(3) Negotiating with a consumer.

B. Whoever violates the provisions of this Section shall be subject to civil penalties not to exceed two thousand five hundred dollars per violation.

Acts 1999, No. 1239, §1.



RS 9:3571.3 - Security freezes for protected persons

§3571.3. Security freezes for protected persons

A. In this Section, the following words have the meanings indicated:

(1) "Credit report" has the same meaning as in R.S. 9:3571.1(H)(2).

(2) "Credit reporting agency" has the same meaning as in R.S. 9:3571.1(H)(3).

(3) "Protected person" means an individual who is either of the following:

(a) Under the age of sixteen years at the time a request for the placement of a security freeze is made.

(b) An interdicted person for whom a curator has been appointed, or an incapacitated person or a protected person for whom a guardian or conservator has been appointed.

(4) "Protected person security freeze" means either of the following:

(a) If a credit reporting agency does not have a credit report pertaining to a protected person, a restriction that meets each of the following criteria:

(i) Is placed on the protected person's record in accordance with this Section.

(ii) Prohibits the credit reporting agency from releasing the protected person's record except as provided in this Section.

(b) If a credit reporting agency has a credit report pertaining to the protected person, a restriction that meets each of the following criteria:

(i) Is placed on the protected person's credit report in accordance with this Section.

(ii) Prohibits the credit reporting agency from releasing the protected person's credit report or any information derived from the protected person's credit report, except as provided in this Section.

(5) "Record" means a compilation of information that meets all of the following:

(a) Identifies a protected consumer.

(b) Is created by a credit reporting agency solely for the purpose of complying with this Section.

(c) Is not created or used to consider the protected consumer's credit worthiness, credit standing, credit capacity, character, general reputation, personal characteristics, or mode of living.

(6) "Representative" means a person who provides to a credit reporting agency sufficient proof of authority to act on behalf of a protected person.

(7) "Sufficient proof of authority" means documentation that shows a representative has authority to act on behalf of a protected person. "Sufficient proof of authority" includes any of the following:

(a) An order issued by a court of law.

(b) A lawfully executed and valid power of attorney.

(c) A written, notarized statement signed by a representative that expressly describes the authority of the representative to act on behalf of a protected person.

(8) "Sufficient proof of identification" means information or documentation that identifies a protected person or a representative of a protected person. "Sufficient proof of identification" includes any of the following:

(a) A social security number or a copy of a social security card issued by the Social Security Administration.

(b) A certified or official copy of a birth certificate issued by the entity authorized to issue the birth certificate.

(c) A copy of a driver's license, an identification card issued by the office of motor vehicles, or any other government-issued identification.

(d) A copy of a bill, including a bill for telephone, sewer, septic tank, water, electric, oil, or natural gas services, that shows a name and home address.

B. This Section shall not apply to the use of a protected person's credit report or record by any of the following:

(1) A person administering a credit report monitoring subscription service to which:

(a) The protected person has subscribed.

(b) The representative of the protected person has subscribed on behalf of the protected person.

(2) A person providing the protected person or the protected person's representative with a copy of the protected person's credit report on request of the protected person or the protected person's representative.

(3) An entity or person listed in R.S. 9:3571.1(L).

C. A credit reporting agency shall place a protected person security freeze on the credit report of a protected person if the protected person's representative does all of the following to request a protected person security freeze pursuant to this Section:

(1) Submits the request for a protected person security freeze to the credit reporting agency at the address or other point of contact in the manner specified by the credit reporting agency.

(2) Provides to the credit reporting agency sufficient proof of identification of the protected person and the representative.

(3) Provides to the credit reporting agency sufficient proof of authority to act on behalf of the protected person.

(4) Pays to the credit reporting agency a fee as provided in Subsection I of this Section.

D. If a credit reporting agency does not have a credit report pertaining to a protected person when the credit reporting agency receives a request for a protected person security freeze under Subsection C of this Section, the credit reporting agency shall create a record for the protected person.

E.(1) Within thirty days after receiving a request for a protected person security freeze that meets the requirements of Subsection C of this Section, a credit reporting agency shall place a protected person security freeze on the protected person's credit report.

(2) A protected person security freeze placed pursuant to this Subsection shall remain in effect until either of the following:

(a) The protected person or the protected person's representative requests the credit reporting agency to remove the protected person security freeze in accordance with Subsection G of this Section.

(b) The protected person security freeze is removed in accordance with Subsection J of this Section.

F. Unless a protected person security freeze is removed in accordance with Subsection G or J of this Section, a credit reporting agency may not release the protected person's credit report, any information derived from the protected person's credit report, or any record created for the protected person.

G. If a protected person or a protected person's representative wishes to remove a protected person security freeze, the protected person or the protected person's representative shall submit a request for the removal of the protected person security freeze to the credit reporting agency at the address or other point of contact in the manner specified by the credit reporting agency.

(1) In the case of a request by the protected person, the protected person shall provide both of the following:

(a) Documentation that the sufficient proof of authority for the protected person's representative to act on behalf of the protected person is no longer valid, including documentation that the protected person has reached the age of sixteen years or is no longer incapacitated.

(b) Sufficient proof of identification of the protected person.

(2) In the case of a request by the representative of a protected person, the representative of the protected person shall provide all of the following:

(a) Sufficient proof of identification of the protected person and the representative.

(b) Sufficient proof of authority to act on behalf of the protected person.

(c) Payment to the credit reporting agency a fee as provided in Subsection I of this Section.

H. Within thirty days after receiving a request that meets the requirements of Subsection G of this Section, the credit reporting agency shall remove the protected person security freeze.

I.(1) A credit reporting agency may charge a reasonable fee, not exceeding ten dollars, for each placement or removal of a protected person security freeze pursuant to this Section.

(2) Notwithstanding Paragraph (1) of this Subsection, a credit reporting agency may not charge any fee pursuant to this Section if either of the following apply:

(a) The protected person's representative does both of the following:

(i) Obtains a report of alleged identity fraud against the protected person.

(ii) Provides a copy of the report to the credit reporting agency.

(b) A request for the placement or removal of a protected person security freeze is for a protected person who is under the age of sixteen years at the time of the request and the credit reporting agency has a credit report pertaining to the protected person.

J. A credit reporting agency may remove a protected person security freeze or delete a record of a protected person if the protected person security freeze was placed or the record was created based on a material misrepresentation of fact by the protected person or the protected person's representative.

K. Any consumer damaged by an intentional or negligent violation of this Section may bring an action for and shall be entitled to recovery of actual damages, plus reasonable attorney fees, court costs, and other reasonable costs of prosecution of the suit.

Acts 2014, No. 201, §1, eff. Jan. 1, 2015.



RS 9:3572.1 - Loan broker defined

PART XIV. LOAN BROKERS

§3572.1. Loan broker defined

A "loan broker" is defined as any person who, for compensation or the expectation of compensation, obtains or offers to obtain a consumer loan from a third party either for another person domiciled in Louisiana, or for another person wherever domiciled, if the broker is operating in Louisiana.

Acts 1986, No. 729, §1; Acts 1992, No. 353, §1, eff. June 17, 1992; Acts 1997, No. 1419, §1; Acts 2006, No. 213, §1.



RS 9:3572.2 - Exemptions; licensing and bonding; loan broker

§3572.2. Exemptions; licensing and bonding; loan broker

A. The following shall be excepted from the licensing and bonding provisions of this Part:

(1) A supervised financial organization that is exempt from the requirement of licensure as a licensed lender.

(2) A lender licensed by the commissioner of financial institutions to make consumer loans pursuant to the Louisiana Consumer Credit Law.

(3) An officer, director, or employee of the entities listed in Paragraph (1) or (2) of this Subsection when such person is acting within the scope of his duties to that supervised financial organization or licensed lender.

(4) Persons subject to licensing, supervision, or auditing by the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Government National Mortgage Association, the Veterans Administration, or the United States Department of Housing and Urban Development as an approved seller, servicer, or issuer, provided that all brokered loans comply with a program administered by a federal agency in which the broker is approved, licensed, supervised, or audited and provided further that all broker's1 loans are subject to oversight by the approving federal agency.

B. The following shall be excepted from the definition of a loan broker:

(1) An attorney licensed to practice law in the state of Louisiana when such attorney is not actively engaged in the business of brokering consumer loans or federally related mortgage loans and when the brokering is incidental to the provision of other legal services.

(2) A person licensed by the Louisiana Real Estate Commission who arranges financing in the normal course of representation of a client for the purchase, sale, lease, or rental of real estate.

(3) A person licensed as an insurance agent or broker by the Louisiana Department of Insurance who arranges for the financing of insurance premiums with a financial institution or licensed insurance premium finance company, when the compensation received or expected to be received is paid only by the financial institution or insurance premium finance company.

(4) Any real estate broker or a real estate salesman who is not actively and principally engaged in negotiating, placing, or finding mortgage loans when rendering professional services.

(5) Any real estate investment trust.

(6) Any securities broker-dealer registered with the federal Securities and Exchange Commission and the securities law division of the office of financial institutions, and the registered agents of the broker-dealer, when such persons are not principally engaged in negotiating, placing, or finding mortgage loans when rendering professional services.

(7) Any manufactured home dealer licensed pursuant to the provisions of R.S. 51:911.24 who arranges or assists in arranging for a customer a direct or indirect consumer of federally related mortgage loan secured in whole or in part by a manufactured home, when such dealer's business is not primarily that of a consumer loan broker.

(8) Any person who is licensed pursuant to the Residential Mortgage Lending Act and whose primary business is that of a mortgage broker, mortgage lender, or both.

(9) An income tax preparer who is an authorized Internal Revenue Service e-file provider and whose only brokering activity is facilitating refund anticipation loans. For purposes of this Paragraph, "refund anticipation loan" means a loan whereby the creditor arranges to be repaid directly by the Internal Revenue Service from the anticipated proceeds of the debtor's income tax refund.

Acts 1986, No. 729, §1; Acts 1992, No. 353, §1, eff. June 17, 1992; Acts 1997, No. 1419, §1; Acts 1999, No. 704, §1; Acts 1999, No. 1160, §1; Acts 2000, 1st Ex. Sess., No. 34, §2, eff. April 14, 2000; Acts 2003, No. 665, §2, eff. June 27, 2003.

1As appears in enrolled bill.



RS 9:3572.3 - Licensure required

§3572.3. Licensure required

A.(1) Unless a person has first been licensed by the commissioner as provided in this Part, he shall not engage in the business of loan brokering, and shall not advertise or solicit, whether in print, by letter, in person, or otherwise in Louisiana, that he will find lenders for consumer loans or federally related mortgage loans. The initial license and annual renewal fee shall be five hundred dollars. However, a natural person through whom a corporation brokers loans pursuant to R.S. 9:3572.4 shall pay an initial license and annual renewal fee of one hundred dollars. No portion of the fee shall be refunded if the application is denied.

(2) The annual renewal application and fee are due on or before January first of each year. The form and content of renewal applications shall be determined by the commissioner of financial institutions, and a renewal application may be denied upon the same grounds as would justify denial of an initial application, or may be denied if administrative proceedings to suspend or revoke the license have begun. If the commissioner has not received the annual renewal application and fee postmarked on or before January sixteenth, he shall notify the loan broker by United States mail and assess a late fee of one hundred dollars.

(3) If the commissioner has not received the annual renewal application, renewal fee and late fee postmarked on or before March thirty-first, the license shall automatically lapse without a hearing or notification, and any consumer loan or federally related mortgage loan brokered after that date shall be a violation and punishable pursuant to R.S. 9:3572.12(B).

B.(1) In the event that a broker wishes to change its name, location, or mailing address, it shall notify the commissioner by written notice within thirty days prior to such change and submit a fee of fifty dollars. If the broker fails to notify the commissioner or remit the required fee within the required thirty days, the commissioner may assess the licensee one hundred dollars as a penalty.

(2) If any information furnished by the broker becomes inaccurate after its filing, the broker shall correct the inaccuracy by written notice to the commissioner within thirty days after the information becomes inaccurate. No additional fee shall be required.

Acts 1986, No. 729, §1; Acts 1992, No. 353, §1, eff. June 17, 1992; Acts 1997, No. 1419, §1; Acts 1999, No. 1124, §2.



RS 9:3572.4 - Corporation

§3572.4. Corporation

A corporation that is a loan broker shall be licensed and shall act as a loan broker only through natural persons who are licensed loan brokers.

Acts 1986, No. 729, §1; Acts 1997, No. 1419, §1.



RS 9:3572.5 - Application form

§3572.5. Application form

A. The commissioner of financial institutions shall provide an application form that requires at least the following information which shall be given by the applicant:

(1) For a natural person:

(a) Full name.

(b) Date of birth.

(c) Place of birth.

(d) Business address.

(e) Home address.

(f) Name and address of employer.

(g) Names and addresses of the lenders through which the principal amount of the consumer loans or federally related mortgage loans are brokered.

(h) Number of consumer loans or federally related mortgage loans brokered in the past one-year period.

(i) A certified copy of the bond or of the formal notification by the depository of the establishment of the trust account required by R.S. 9:3572.8.

(2) For a corporation:

(a) Name.

(b) Copy of the certificate of incorporation if a Louisiana corporation.

(c) Copy of certificate authorizing the corporation to do business in Louisiana, if a foreign corporation.

(d) Address of the corporation in Louisiana.

(e) Address of the main corporate office, if outside of Louisiana.

(f) Name and address of president, secretary, and treasurer of the corporation.

(g) Name of each licensed loan broker through which it will conduct business.

(h) Names and addresses of the lenders through which the principal amount of consumer loans or federally related mortgage loans are brokered.

(i) Number of consumer loans or federally related mortgage loans brokered in the past one-year period.

(j) A certified copy of the bond or of the formal notification by the depository of the establishment of the trust account required by R.S. 9:3572.8.

B.(1) The commissioner may deny an application if he finds that the financial responsibility, character, and fitness of the applicant and its principals, owners, officers, directors, partners, and members, and the character and fitness of its managers are such as to warrant a belief that the business will not be operated honestly and fairly within the purposes of this Part.

(2) Upon written request, the applicant is entitled to a hearing on the question of his qualifications for a loan broker license if either of the following occurs:

(a) The commissioner has notified the applicant in writing that his application has been denied.

(b) The commissioner has not issued a permit within sixty days after the application therefor was filed.

(3) A request for a hearing may not be made more than fifteen days after the commissioner has mailed a written notice to the applicant notifying him that the application has been denied and stating in substance the commissioner's findings supporting denial of the application.

Acts 1986, No. 729, §1; Acts 1992, No. 353, §1, eff. June 17, 1992; Acts 1997, No. 1419, §1.



RS 9:3572.6 - Restrictions; records

§3572.6. Restrictions; records

A. A loan broker shall broker a consumer loan or federally related mortgage loan only to a lender licensed by the office of financial institutions, or to a supervised financial organization or a lender that is exempt from licensure.

B.(1) Each loan broker shall maintain a copy of all Federal Disclosure Statements from each loan that he brokers and a copy of the signed "Loan Brokerage Agreement and Disclosure Statement" given to each person pursuant to R.S. 9:3572.11, which shall be available for inspection.

(2) If the records of the loan broker are located outside this state, the broker shall, at the option of the commissioner, make such records available to the commissioner at a specified location within this state convenient to the commissioner, or the broker shall pay the reasonable and necessary expenses for the commissioner to examine the records at the location specified in the records of the office. The commissioner may designate representatives from his office or, if available and more practical, officials serving in similar capacity in the state in which the records are located to inspect them on his behalf.

C. Except as specified by this Part, no loan broker may assess, contract for, or receive any type of fee, interest, or other charge in advance, except for expense deposits under conditions specified in this Subsection, from a potential borrower for the procurement of a loan. A loan broker may accept an advance expense deposit, but such deposit shall not exceed the good faith estimate of the actual cost of any appraisal, title search, credit reports performed by an independent person and required by the originating lender for the evaluation of the potential borrower's loan application, or the actual cost of any charge of no more than twenty-five dollars assessed to a loan broker by Fannie Mae for "Desktop Underwriter" or Freddie Mac for "Loan Prospector". Any expense deposit that exceeds the actual cost of any appraisal, title search, credit reports, or charge assessed to a loan broker by Fannie Mae for "Desktop Underwriter" or Freddie Mac for "Loan Prospector" must be promptly refunded to the borrower or credited to the borrower's account at the time of the loan closing.

Acts 1986, No. 729, §1; Acts 1992, No. 353, §1, eff. June 17, 1992; Acts 1997, No. 1419, §1; Acts 1999, No. 1160, §1; Acts 2003, No. 924, §2.



RS 9:3572.7 - Examination; rules

§3572.7. Examination; rules

A. The commissioner of financial institutions, through his employees, may examine the records of a loan broker at any time during normal business hours without prior notice.

B. The commissioner may issue rules and regulations to implement this Part and may require that additional information be disclosed in the licensure form.

Acts 1986, No. 729, §1; Acts 1997, No. 1419, §1.



RS 9:3572.8 - Bond or trust account required

§3572.8. Bond or trust account required

A. Every loan broker, except those loan brokers employed by a corporation with a valid loan broker's license, must obtain a surety bond issued by a surety company authorized to do business in Louisiana, or establish a trust account with a federally insured bank or savings institution located in Louisiana. The amount of the bond or trust account shall be twenty-five thousand dollars. The bond or trust account shall be in favor of the state of Louisiana. Any person damaged by the loan broker's breach of contract or of any obligation arising therefrom, or by any violation of law, or the attorney general seeking additional relief from R.S. 51:1408, may bring an action against the bond or trust account to recover monies therefrom. The aggregate liability of the surety or trustee shall be only for actual damages or additional relief under R.S. 51:1408 and in no event shall exceed the amount of the bond or trust account.

B. The term of the bond shall be continuous, but it shall be subject to termination by the surety upon giving sixty days written notice to the principal and to the commissioner. The bond shall continue in effect during the sixty-day period.

C. A copy of said bond shall be conspicuously posted at any business location of the broker near the location where payments are received.

D. It shall be unlawful for any loan broker or its agent or employee to post an expired bond or a bond which does not meet the requirements of this Section.

Acts 1986, No. 729, §1; Acts 1997, No. 1419, §1.



RS 9:3572.9 - Rebate upon prepayment

§3572.9. Rebate upon prepayment

Whenever a lender that funded a brokered consumer loan or federally related mortgage loan is required to rebate unearned loan finance charges or credit service charges to the consumer due to prepayment or the acceleration of maturity, the loan broker shall refund to the lender the proportion of the broker's fee that must be rebated by the lender. This refund shall be made within seven days of the lender's furnishing proof to the broker of the required rebate.

Acts 1986, No. 729, §1; Acts 1997, No. 1419, §1.



RS 9:3572.10 - Right of cancellation

§3572.10. Right of cancellation

An applicant for a consumer or federally related mortgage loan shall have the right to cancel a "Loan Brokerage Agreement and Disclosure Statement" required by R.S. 9:3572.11 within five business days of signing such agreement. The applicant may exercise the right to cancel until midnight of the fifth business day following his signing of such statement. The applicant borrower shall have been considered to have exercised his right of cancellation when written notification has been postmarked or otherwise delivered to the loan broker's designated place of business within the prescribed time.

Acts 1986, No. 729, §1; Acts 1997, No. 1419, §1; Acts 1999, No. 1160, §1.



RS 9:3572.11 - Loan brokerage statement; disclosure statement required

§3572.11. Loan brokerage statement; disclosure statement required

A.(1) Each application for a consumer or federally related mortgage loan in which a loan broker is involved shall be accompanied by a written "Loan Brokerage Agreement and Disclosure Statement" which shall be signed by all contracting parties. A copy of the signed agreement shall be presented to the applicant at the time of signing.

(2) The initial paragraph of the "Loan Brokerage Agreement and Disclosure Statement" shall be entitled in at least ten point bold-face capital letters "DISCLOSURE REQUIRED BY LOUISIANA LAW". Under this title shall appear the statement in at least ten point type that "The state of Louisiana does not approve or disapprove any loan brokerage contract. The information contained in this disclosure has not been verified by the state. If you have any questions see an attorney before you sign a contract agreement."

B. The "Loan Brokerage Agreement and Disclosure Statement" shall contain the following information:

(1) The name of the loan broker; whether the loan broker is doing business as an individual, partnership, limited liability company, or corporation; the names under which the loan broker has done, is doing, or intends to do business; and the name of any parent or affiliated companies providing a settlement service.

(2) Repealed by Acts 1999, No. 1160, §2.

(3) The length of time the loan broker has conducted business as a loan broker.

(4) A full and detailed description of the actual services that the loan broker undertakes to perform for the prospective borrower.

(5) One of the following statements, whichever is appropriate:

(a) "As required by Louisiana law, this loan broker has secured a bond by ___________, a surety authorized to do business in this state. A certified copy of this bond is filed with the commissioner of financial institutions. Before signing a contract with this loan broker, you should check with the surety company to determine the bond's current status.", or

(b) "As required by Louisiana law, this loan broker has established a trust account (number of account) with (name/address of bank or savings institution). Before signing a contract with this loan broker you should check with the bank or savings institution to determine the current status of the trust account."

Acts 1986, No. 729, §1; Acts 1997, No. 1419, §1; Acts 1999, No. 1160, §§1, 2.



RS 9:3572.12 - Violations; penalties

§3572.12. Violations; penalties

A. A loan made in violation of this Part shall not be invalid solely for that reason.

B. A person who violates a provision of this Part may be assessed a civil penalty of not more than one thousand dollars for each violation. The commissioner may maintain a civil action in a court of competent jurisdiction to recover such a civil penalty, together with his costs and attorney fees incident to such action.

C.(1) The commissioner may, after a hearing pursuant to the Administrative Procedure Act, suspend or revoke the license of a loan broker, upon a finding that any fact or condition exists which, if it had existed at the time of the original application for licensure, would have warranted the denying of its issuance.

(2) The commissioner may, after a hearing pursuant to the Administrative Procedure Act, suspend or revoke the license of a loan broker, upon a finding that the loan broker violated a provision of this Part or a rule or regulation of the commissioner issued pursuant thereto, or that the loan broker willfully, either orally or in writing, misrepresented the terms, benefits, privileges, or provisions of any service contract issued or to be issued by the loan broker or by any lender.

D. The contracting to receive any fee, interest, or other charge in violation of this Chapter shall result in forfeiture by the loan broker to the benefit of the aggrieved person of the entire fee, plus damages in the amount of twice the fee. In case the fee has been paid, the person by whom it has been paid may recover from the loan broker the amount of the fee thus paid, plus damages in the amount of twice the fee.

E. Whenever it shall appear to the commissioner, either upon complaint or otherwise, that any person has engaged in, is engaging in, or is about to engage in any act, practice, or transaction which is prohibited by this Part or by any order of the commissioner issued pursuant to any Section of this Part, or which is declared to be illegal in this Part, the commissioner may, in his discretion:

(1) Issue any order, including but not limited to cease and desist orders, which he deems necessary or appropriate in the public interest or for the protection of the public. Any person aggrieved by an order issued pursuant to this Subsection may request a hearing before the commissioner if such request is made within ten days after receipt of the order. Any such hearing or appeal therefrom shall be held in accordance with the Administrative Procedure Act.

(2) Apply to the district court of any parish in this state for an injunction restraining such person and the agents, employees, partners, officers, and directors of such person from continuing such act, practice, or transaction or engaging therein or doing any acts in furtherance thereof, and for such other and further relief as he deems necessary.

Acts 1986, No. 729, §1; Acts 1992, No. 353, §1, eff. June 17, 1992; Acts 1997, No. 1419, §1; Acts 1999, No. 1160, §1.



RS 9:3573.1 - Short title; purpose

PART XV. CREDIT REPAIR SERVICES ORGANIZATIONS ACT

§3573.1. Short title; purpose

A. This Part shall be known and may be cited as the "Credit Repair Services Organizations Act".

B. The Legislature of Louisiana recognizes the right of the citizens of the state to utilize the services of qualified credit repair organizations for advice and assistance in improving their credit matters. The Legislature of Louisiana does hereby declare that it is in the best interest of the citizens of the state to protect consumers in their efforts to improve their credit record, history, and rating. The purpose of this Part is to promote the safety and welfare of the people of this state by providing a statutory structure in an area in which unqualified or unscrupulous individuals may injure or mislead the public.

Acts 1992, No. 345, §1; Acts 2003, No. 1027, §1, eff. Dec. 31, 2003; Acts 2006, No. 190, §1; Acts 2008, No. 858, §1, eff. July 9, 2008.



RS 9:3573.2 - Definitions; exemptions

§3573.2. Definitions; exemptions

A. As used in this Part, the following terms shall have the following meanings:

(1) "Buyer" means an individual who is solicited to purchase or who purchases the services of a credit repair services organization.

(2) "Consumer reporting agency" shall have the meaning assigned by Section 603(f), Fair Credit Reporting Act (15 U.S.C. Section 1681 et seq.).

(3) "Credit repair services organization" means a person who, with respect to a buyer, in return for the payment of money or other valuable consideration, directly or indirectly, provides or represents that he can or will, directly or indirectly, provide any of the following services:

(a) Improving a buyer's credit record, history, or rating.

(b) Advice or assistance to a buyer with regard to improving a buyer's credit record, history, or rating, including the sale of a self-help instructional guide.

(4) "Person" means an individual, corporation, partnership, trust, association, joint venture pool, syndicate, sole proprietorship, unincorporated organization, or any other form of entity not specifically listed herein.

B. The following are exempt from this Part:

(1) Repealed by Acts 2004, No. 79, §2, eff. May 28, 2004.

(2) A licensed lender or other person authorized to make or broker loans or extensions of credit under the laws of this state or the United States who is subject to regulation and supervision by this state or the United States, or a lender approved by the United States Secretary of Housing and Urban Development for participation in a mortgage insurance program under the National Housing Act (12 U.S.C. Section 1701 et seq.), provided the credit repair service is in connection with a loan and no additional fee is charged.

(3) A bank or savings association whose deposits or accounts are federally insured or a wholly-owned subsidiary of such a bank or savings association.

(4) A credit union doing business in this state.

(5) A person licensed to practice law in this state while acting within the course and scope of the person's practice as an attorney, and when such attorney is not actively and principally engaged as a credit repair services organization and such attorney's credit repair services are ancillary to the providing of other legal services. The exemption provided for in this Paragraph does not apply when an attorney is paid a fee by a client solely for the purposes of providing services, directly or indirectly, as a credit repair services organization as defined in Paragraph(A)(4) of this Section.

(6) A consumer reporting agency.

(7) Certified public accountants licensed to practice their profession in the state of Louisiana, while acting within the course and scope of their practice as a certified public accountant, and when such certified public accountant is not actively and principally engaged as a credit repair services organization and such certified public accountant's credit repair services are ancillary to the providing of other accounting services. The exemption provided for in this Paragraph does not apply when a certified public accountant is paid a fee by a client solely for the purposes of providing services, directly or indirectly, as a credit repair services organization defined in Paragraph(A)(4) of this Section.

Acts 1992, No. 345, §1; Acts 1995, No. 332, §1; Acts 2003, No. 1027, §1, eff. Dec. 31, 2003; Acts 2004, No. 79, §2, eff. May 28, 2004; Acts 2006, No. 190, §1; Acts 2008, No. 858, §1, eff. July 9, 2008.



RS 9:3573.3 - Prohibited conduct

§3573.3. Prohibited conduct

A credit repair services organization or a salesperson, agent, or representative of a credit repair services organization, who sells or attempts to sell the services of a credit repair services organization shall not:

(1) Charge a buyer or receive from a buyer money or other valuable consideration unless the credit repair services organization has obtained, in accordance with R.S. 9:3573.4, a surety bond issued by a surety company authorized to do business in this state.

(2) Make or use a false or misleading representation in the offer or sale of the services of a credit repair services organization, including guaranteeing to "erase bad credit" or words to that effect unless the representation clearly discloses that this can be done only if the credit history is inaccurate or obsolete.

(3) Engage, directly or indirectly, in a fraudulent or deceptive act, practice, or course of dealing in connection with the offer or sale of the services of a credit repair services organization.

(4) Make or advise a buyer to make a statement with respect to a buyer's credit worthiness, credit standing, or credit capacity that is false or misleading or that should be known by the exercise of reasonable care to be false or misleading to a consumer reporting agency or to a person who has extended credit to a buyer.

(5) Advertise or cause to be advertised, in any manner whatsoever, the services of a credit repair services organization without filing a registration statement with the attorney general, unless otherwise provided by this Part.

(6) Make nonessential requests for credit information relating to a buyer from any source providing such information for no cost.

(7) Repealed by Acts 2008, No. 858, §2, eff. July 9, 2008.

(8) Structure a transaction with a buyer in such a manner as to attempt to circumvent the provisions of this Part.

(9) Divide a transaction into multiple transactions, such as by attempting to sell or selling any publication, including but not limited to any book, pamphlet, or electronic or computer guide, related in any way to improving a buyer's credit record, history, or rating, to a buyer and, directly or indirectly, through any affiliate, subsidiary, related person, or otherwise, providing services to the buyer to assist him in utilizing or implementing the information or directions contained therein, unless all charges and fees related to such sale and service combined do not exceed the bona fide costs for publishing the copy of such publication.

(10) Violate any provision of the federal Credit Repair Organizations Act, 15 U.S.C. 1679 et seq., as amended. Any violation of such Act shall constitute a violation of state law.

Acts 1992, No. 345, §1; Acts 1995, No. 332, §1; Acts 2003, No. 1027, §1, eff. Dec. 31, 2003; Acts 2008, No. 858, §§1, 2, eff. July 9, 2008; Acts 2009, No. 76, §1.



RS 9:3573.4 - Bond; trust account

§3573.4. Bond; trust account

A. All credit repair services organizations shall obtain a surety bond issued by a company licensed to do business in Louisiana.

B. The bond shall be filed with the attorney general of Louisiana.

C. The bond must be in favor of the state of Louisiana for the benefit of any person who is damaged by any violation of this Part.

D. Any persons claiming against the bond for a violation of this Part may maintain an action at law against the credit repair services organization and against the surety or trustee. The surety or trustee shall be liable only for damages awarded under R.S. 9:3573.10 and not the punitive damages permitted under that Section. The aggregate liability of the surety or trustee to all persons damaged by a credit repair services organization's violation of this Part shall not exceed the amount of the bond or trust account.

E. The bond shall be in the amount of one hundred thousand dollars.

F. The credit repair services organization shall notify the attorney general in writing within thirty days after it has ceased to do business in this state.

G. The failure to obtain or file the bond as required by this Section shall constitute a violation of this Part for purposes of civil or criminal remedies or penalties.

Acts 1992, No. 345, §1; Acts 2003, No. 1027, §1, eff. Dec. 31, 2003; Acts 2004, No. 79, §1, eff. May 28, 2004; Acts 2006, No. 190, §1; Acts 2008, No. 858, §1, eff. July 9, 2008; Acts 2009, No. 76, §1.



RS 9:3573.5 - Repealed by Acts 2006, No. 190, §2.

§3573.5. Repealed by Acts 2006, No. 190, §2.



RS 9:3573.6 - Disclosure statement

§3573.6. Disclosure statement

A. Before executing a contract or agreement with a buyer or receiving money or other valuable consideration, a credit repair services organization shall provide the buyer with a statement in writing, containing:

(1) A complete and detailed description of the services to be performed by the credit repair services organization for the buyer and the total cost of the services.

(2) A statement explaining the buyer's right to proceed against the bond required by R.S. 9:3573.4.

(3) The name and address of the surety company that issued the bond or the name and address of the depository and the trustee and the account number of the trust account.

(4) A complete and accurate statement of the buyer's right to review any file on the buyer maintained by a consumer reporting agency, as provided by the Fair Credit Reporting Act (15 U.S.C. Sec. 1681 et seq.).

(5) A statement that the buyer's file is available for review from the consumer reporting agency at no charge, under certain circumstances, if requested by the consumer within thirty days of receiving notice of a denial of credit and as provided in the federal Fair Credit Reporting Act.

(6) A complete and accurate statement of the buyer's right to dispute directly with the consumer reporting agency the completeness or accuracy of an item contained in a file on the buyer maintained by that consumer reporting agency.

(7) A statement that accurate information cannot be permanently removed from the files of a consumer reporting agency.

(8) A complete and accurate statement of when consumer information becomes obsolete and of when consumer reporting agencies are prevented from issuing reports containing obsolete information.

(9) A complete and accurate statement of the availability of nonprofit credit counseling services.

B. The credit repair services organization shall maintain on file, for a period of four years after the date the statement is provided, an exact copy of the statement, signed by the buyer, acknowledging receipt of the statement.

Acts 1992, No. 345, §1; Acts 2008, No. 858, §1, eff. July 9, 2008; Acts 2009, No. 76, §1.



RS 9:3573.7 - Form and terms of contract

§3573.7. Form and terms of contract

A. Each contract between the buyer and a credit repair services organization for the purchase of the services of the credit repair services organization must be in writing, dated, signed by the buyer, and must include:

(1) A statement in type that is boldfaced, capitalized, underlined, or otherwise set out from surrounding written materials so as to be conspicuous, in immediate proximity to the space reserved for the signature of the buyer, as follows: "You, the buyer, may cancel this contract at any time before midnight of the fifth day after the date of the transaction. See the attached notice of cancellation form for an explanation of this right."

(2) The terms and conditions of payment, including the total of all payments to be made by the buyer, whether to the credit repair services organization or to another person.

(3) A full and detailed description of the services to be performed by the credit repair services organization for the buyer, including all guarantees and all promises of full or partial refunds, and the estimated length of time, not to exceed one hundred eighty days, for performing the services.

(4) The address of the credit repair services organization's principal place of business and the name and address of its agent in the state authorized to receive service of process.

B. The contract must have attached two easily detachable copies of a notice of cancellation. The notice must be in boldfaced type and in the following form:

"Notice of Cancellation

You may cancel this contract, without any penalty or obligation, within five days after the date the contract is signed.

If you cancel, any payment made by you under this contract will be returned within ten days after the date of receipt by the seller of your cancellation notice.

To cancel this contract, send by registered or certified mail, return receipt requested, or deliver in person, a signed dated copy of this cancellation notice, or other written notice to:

(Name of seller)
at
(address of seller) (place of business)
not later than midnight
(date)
.

I hereby cancel this transaction.

(date)
(purchaser's signature)
"

C. The credit repair services organization shall give to the buyer a copy of the completed contract and all other documents the credit repair services organization requires the buyer to sign at the time they are signed.

D. The breach by a credit repair services organization of a contract under this Part, or of any obligation arising from a contract under this Part, is a violation of this Part.

Acts 1992, No. 345, §1.



RS 9:3573.8 - Waiver

§3573.8. Waiver

A. A credit repair services organization shall not attempt to cause a buyer to waive a right under this Part.

B. A waiver by a buyer of any part of this Part is void.

Acts 1992, No. 345, §1.



RS 9:3573.9 - Repealed by Acts 2008, No. 858, §2, eff. July 9, 2008.

§3573.9. Repealed by Acts 2008, No. 858, §2, eff. July 9, 2008.



RS 9:3573.10 - Action for damages

§3573.10. Action for damages

A. A buyer injured by a violation of this Part or by a credit repair services organization's breach of contract subject to this Part may maintain an action in a court of competent jurisdiction for recovery of actual damages plus costs of suit and reasonable attorney fees, which shall be measured by the time reasonably expended by the consumer's attorney and not by the amount of recovery. In case of an action brought by a buyer, actual damages shall not be less than the amount paid by the buyer to the credit repair services organization.

B. In the event of a willful violation by a credit repair services organization of this Part or of a contract subject to this Part, a person who is injured thereby shall be awarded, in addition to the damages allowable under Subsection A of this Section, an additional amount equal to twice the actual damages awarded under Subsection A of this Section.

C. A person who is entitled to recover damages, costs, or attorney fees from a credit repair services organization may petition the attorney general of Louisiana for relief under any surety bond established pursuant to R.S. 9:3573.4.

Acts 1992, No. 345, §1; Acts 2003, No. 1027, §1, eff. Dec. 31, 2003; Acts 2008, No. 858, §1, eff. July 9, 2008.



RS 9:3573.11 - Orders, injunctions, and publication

§3573.11. Orders, injunctions, and publication

A. A buyer may bring an action in a court to enjoin a violation of this Part.

B. The attorney general may, in his discretion, conduct such investigations as he deems necessary to ascertain possible violations of this Part. Any person who is engaged in or is engaging in or is about to engage in any act or practice which is prohibited by this Part or any rule, regulation, or order promulgated or issued pursuant to this Chapter, or any person who has failed to act or is failing to act or is about to fail to act under any affirmative duty imposed by this Part, shall be subject to appropriate action by the attorney general. Such action shall include but shall not be limited to the issuance of orders to cease and desist, entering into compliance agreements, seeking injunctive relief from a court of competent jurisdiction, or any combination thereof.

C. Repealed by Acts 2009, No. 76, §2.

Acts 1992, No. 345, §1; Acts 2003, No. 1027, §1, eff. Dec. 31, 2003; Acts 2006, No. 190, §1; Acts 2008, No. 858, §1, eff. July 9, 2008; Acts 2009, No. 76, §§1, 2.



RS 9:3573.12 - Statute of limitations

§3573.12. Statute of limitations

An action shall not be brought under R.S. 9:3573.10 or 3573.11 after four years after the date of the execution of the contract for services to which the action relates.

Acts 1992, No. 345, §1.



RS 9:3573.13 - Criminal penalty

§3573.13. Criminal penalty

A. A person who willfully violates any provision of this Part is guilty of a misdemeanor and upon conviction may be sentenced to pay a fine of not less than two hundred fifty dollars nor more than five thousand dollars, or to imprisonment not exceeding one year, or both.

B. The attorney general through an administrative action, or the district attorney of any judicial district may maintain an action to enjoin violations of this Part.

C. Costs and reasonable attorney fees shall be awarded to the attorney general or a district attorney in all injunctive actions where the attorney general or district attorney successfully enforces this Part.

Acts 1992, No. 345, §1; Acts 2008, No. 858, §1, eff. July 9, 2008.



RS 9:3573.14 - Burden of proving exemption

§3573.14. Burden of proving exemption

A. In an action under this Part, the burden of proving an exemption under R.S. 9:3573.2(B) shall be on the person claiming the exemption.

B. Repealed by Acts 2004, No. 79, §2, eff. May 28, 2004.

Acts 1992, No. 345, §1; Acts 2003, No. 1027, §1, eff. Dec. 31, 2003; Acts 2004, No. 79, §2, eff. May 28, 2004.



RS 9:3573.15 - Remedies cumulative

§3573.15. Remedies cumulative

The remedies provided by this Part are in addition to any other remedies provided by law.

Acts 1992, No. 345, §1.



RS 9:3573.16 - Civil money penalties

§3573.16. Civil money penalties

A person who violates a provision of this Part may be fined up to one thousand dollars for each violation. The attorney general may maintain a civil action in a court of competent jurisdiction to recover such fines, together with his costs and attorney fees incident to such action.

Acts 1992, No. 345, §1; Acts 2008, No. 858, §1, eff. July 9, 2008.



RS 9:3573.17 - Repealed by Acts 2008, No. 858, §2, eff. July 9, 2008.

§3573.17. Repealed by Acts 2008, No. 858, §2, eff. July 9, 2008.



RS 9:3574.1 - Short title

PART XVI. ADVANCE FEE LOANS

§3574.1. Short title

This Part shall be known and may be cited as the "Louisiana Advance Fee Loan Law".

Acts 1992, No. 346, §1, eff. June 17, 1992.



RS 9:3574.2 - Definitions

§3574.2. Definitions

As used in this Part, unless the context otherwise requires:

(1) "Advance fee" means any consideration which is assessed or collected prior to the issuance of a written commitment to make a loan that is binding on the lender, provided that certain conditions precedent are satisfied.

(2) "Borrower" means a person obtaining or desiring to obtain a loan of money, a credit card, or a line of credit.

(3) "Loan originator or broker" means any person, except any regulated or supervised financial organization, credit union, licensed commercial or consumer lender, insurance company, consumer loan broker, or mortgage broker or lender, provided that the person excepted is licensed or registered with and subject to regulation or supervision by an agency of the United States or any state and is acting within the scope of the license, charter, or other permit, who:

(a) For, or in expectation of, consideration paid by the borrower, directly or indirectly arranges or attempts to arrange, or offers to fund or make a loan of money, a credit card, or a line of credit.

(b) For, or in expectation of, consideration paid by the borrower, assists or advises a borrower, wherever located, in obtaining or attempting to obtain a loan of money, a credit card, a line of credit, or a related guarantee, enhancement, or collateral of any kind or nature.

(c) Acts for, or on behalf of, a loan broker for the purpose of soliciting borrowers.

(d) Holds himself out as a loan broker.

(4) "Office" means the Office of Financial Institutions in the office of the governor.

(5) "Person" means an individual or corporation, partnership, trust, association, joint venture pool, syndicate, sole proprietorship, unincorporated organization, or any other form of entity not specifically listed herein. A "person" shall not include an agency or instrumentality established or chartered under the laws of the United States.

(6) "Principal" means any officer, director, owner, sole proprietor, partner, member, joint venturer, manager, or other person with similar managerial or supervisory responsibilities for a person who makes or offers to make or broker loans, whatever his job title.

Added by Acts 1992, No. 346, §1, eff. June 17, 1992. Amended by Acts 1993, No. 283, §1, eff. July 1, 1993; Acts 2001, No. 8, §4, eff. July 1, 2001; Acts 2001, No. 9, §2, eff. July 1, 2001.



RS 9:3574.3 - Advance fees; prohibited acts

§3574.3. Advance fees; prohibited acts

No loan originator or broker shall:

(1) Assess or collect an advance fee from a borrower to provide services as a loan originator or broker. Notwithstanding the foregoing, a person who originates or brokers commercial loans may accept from a potential borrower an advance expense deposit for commercial loans, but such deposit shall not exceed the good faith estimate of the actual cost of any appraisal, title search, or credit reports performed by a person independent of the loan originator or broker, and required by the originating lender for the evaluation of the potential borrower's commercial loan application. Any expense deposit which exceeds the actual cost of any appraisal, title search, or credit reports shall be promptly refunded to the borrower or credited to the borrower's account at the time of the commercial loan closing. For purposes of this Part, a "commercial loan" means any loan the purpose of which is not for personal, family, or household use.

(2) Make or use any false or misleading representations or omit any material fact in the offer or sale of his services, or engage, directly or indirectly, in any act that operates or would operate as fraud or deception upon any person in connection with the offer or sale of the services of a loan originator or broker, notwithstanding the absence of reliance by the buyer.

(3) Make or use any false or deceptive representation in its business dealings.

(4) Make or use any false or deceptive representation to the office or conceal a material fact from the office.

Acts 1992, No. 346, §1, eff. June 17, 1992.



RS 9:3574.4 - Responsibility of principals

§3574.4. Responsibility of principals

Each principal of a loan originator or broker may be sanctioned for actions by the loan originator or broker, including its agents or employees, engaged in during the course of business of the loan originator or broker.

Acts 1992, No. 346, §1, eff. June 17, 1992.



RS 9:3574.5 - Investigations; cease and desist orders; administrative fines

§3574.5. Investigations; cease and desist orders; administrative fines

A. The office may investigate the actions of any person for compliance with this Part.

B. The office may order a person to cease and desist whenever the office determines that the person has violated, is violating, or will violate any provision of this Part, any rule or order promulgated by the office, or any written agreement entered into with the office.

C. The office may impose and collect an administrative fine against any person found to have violated any provision of this Part, any rule or order promulgated by the office, or any written agreement entered into with the office in an amount not to exceed five thousand dollars for each such violation. Each loan originated or brokered may be considered a separate violation. All fines collected hereunder shall be deposited in the Louisiana Consumer Credit Education Fund, provided such fund is in existence at the time of payment of the fine.

Acts 1992, No. 346, §1, eff. June 17, 1992.



RS 9:3574.6 - Investigations; examinations; subpoenas; hearings; witnesses

§3574.6. Investigations; examinations; subpoenas; hearings; witnesses

A. The office may make investigations and examinations upon reasonable suspicion, within or outside of this state as it deems necessary, to determine whether a person has violated or is about to violate any provision of this Part, or any rule or order promulgated thereunder.

B. The office may gather evidence in the matter in any legally appropriate manner. The office may administer oaths, examine witnesses, and issue subpoenas.

C. Subpoenas for witnesses whose evidence is deemed material to any investigation or examination may be issued by the office under the seal of the office commanding such witnesses to appear before the office at a time and place to be therein named, and to bring such books, records, and documents as may be specified, or to submit such books, records, and documents to inspection. Such subpoenas may be served by an authorized representative of the office.

D.(1) In the event of substantial noncompliance with a subpoena or subpoena duces tecum issued by the office, the office may petition the district court of the parish in which the person subpoenaed resides or has its principal place of business for an order requiring the person to appear and fully comply with the subpoena. The court may grant injunctive relief restraining the violation of this Part and may grant such other relief including, but not limited to, the restraint, by injunction or appointment of a receiver, of any transfer, pledge, assignment, or other disposition of such person's assets or any concealment, alteration, destruction, or other disposition of subpoenaed books, records, or documents, as the court deems appropriate, until such person has fully complied with such subpoena or subpoena duces tecum and the office has completed its investigation or examination. The office is entitled to use summary proceedings as provided in the Louisiana Code of Civil Procedure, and the court shall advance the cause on its calendar. Costs incurred by the office to obtain an order granting, in whole or in part, such petition for enforcement of a subpoena or subpoena duces tecum shall be taxed against the subpoenaed person, and failure to comply with such order shall be a contempt of court.

(2) When it shall appear to the office that the compliance with a subpoena or subpoena duces tecum issued by the office is essential to an investigation or examination, the office, in addition to the other remedies provided for in this Part, may, by verified petition setting forth the facts, apply to the district court of the parish in which the subpoenaed person resides or has its principal place of business for any and all appropriate writs. The court may thereupon direct the issuance of the appropriate writ against the subpoenaed person requiring sufficient bond conditioned on compliance with the subpoena or subpoena duces tecum. The court shall cause to be endorsed on the writ a suitable amount of bond on payment of which the person named in the writ shall be freed, having a due regard to the nature of the case.

E. Witnesses shall be entitled to the same fees and mileage as they may be entitled to by law for attending as witnesses in the district court, except where such examination or investigation is held at the place of business or residence of the witness.

F. The material compiled by the office in an investigation or examination under this Part is confidential and not subject to the Public Records Act until the investigation or examination is complete. The investigation or examination is not deemed complete if the office has submitted the material or any part of it to any law enforcement agency or other regulatory agency for further investigation, or for the filing of criminal or civil prosecution, and such investigation and prosecution have not been completed or become inactive.

Acts 1992, No. 346, §1, eff. June 17, 1992.



RS 9:3574.7 - Injunction to restrain violations

§3574.7. Injunction to restrain violations

A. Whenever the office determines, from evidence satisfactory to it, that any person has engaged, is engaged, or is about to engage in an act or practice constituting a violation of this Part, or a rule or order promulgated thereunder, the office may bring action in the name and on behalf of the state against such person and any other person concerned in or in any way participating in or about to participate in such practice, or engaging therein, or doing any act or acts in furtherance thereof or in violation of this Part to enjoin the person or persons from continuing the violation or acts in furtherance thereof. In such court proceedings, the office may apply for, and on due showing be entitled to have issued, the court's subpoena requiring the appearance of any defendant and his employees or agents, and the production of documents, books, and records that may appear necessary for the hearing of such petition, to testify or give evidence concerning the acts or conduct or things complained of in such application for injunction.

B. In addition to all other means provided by law for the enforcement of any temporary restraining order, temporary injunction, or permanent injunction issued in such court proceedings, the court shall have the power and jurisdiction, upon application of the office, to impound and to appoint a receiver or administrator for the property, assets, and business of the loan originator or broker, including but not limited to the books, records, documents, and papers appertaining thereto. Such receiver or administrator, when appointed and qualified, shall have all powers and duties as to custody, collection, administration, winding up, and liquidation of said property and business as shall from time to time be conferred upon him by the court. In such action, the court may issue orders and decrees staying all pending suits and enjoining any further suits affecting the receiver's or administrator's custody or possession of the said property, assets, and business or, in its discretion, may, with the consent of the presiding judge of the district, require that all such suits be assigned to the district court judge appointing the said receiver or administrator.

C. In addition to any other remedies provided by this Part, the office may apply to the court hearing this matter for an order of restitution whereby the defendants in such action shall be ordered to make restitution of those sums shown by the office to have been obtained by them in violation of any of the provisions of this Part. Such restitution shall, at the option of the court, be payable to the administrator or receiver appointed pursuant to this Section or directly to the persons whose assets were obtained in violation of this Part.

Acts 1992, No. 346, §1, eff. June 17, 1992.



RS 9:3574.8 - Criminal penalties

§3574.8. Criminal penalties

Whoever violates any provision of this Part commits a felony and shall be fined not more than fifty thousand dollars, or imprisoned with or without hard labor for not more than ten years, or both.

Acts 1992, No. 346, §1, eff. June 17, 1992.



RS 9:3574.9 - Actions for damages

§3574.9. Actions for damages

A. Any borrower injured by a violation of this Part may bring an action for recovery of damages. Judgment shall be entered for actual damages, but in no case less than the amount paid by the borrower to the loan originator or broker, plus reasonable attorney fees and costs. A penalty not to exceed three times the amount of actual damages may also be assessed the loan originator or broker and be awarded to the borrower.

B. Any borrower injured by a violation of this Part may bring an action against the surety bond or trust account, if any, of the loan originator or broker.

C. The remedies provided under this Part are in addition to any other procedures or remedies for any violation or conduct provided for in any other law.

Acts 1992, No. 346, §1, eff. June 17, 1992.



RS 9:3574.10 - Duties and powers of the office

§3574.10. Duties and powers of the office

A. The office shall be responsible for the administration and enforcement of this Part. The attorney general for the state of Louisiana may assist and cooperate in and have coordinate investigation and enforcement powers in actions seeking to remedy violations of this Part.

B. The office may adopt such rules as it may deem necessary in the administration of this Part and not inconsistent therewith.

Acts 1992, No. 346, §1, eff. June 17, 1992.



RS 9:3575.1 - Repealed by Acts 1997, No. 798, 1.

PART XVII. REFUND ANTICIPATION LOANS

§3575.1. Repealed by Acts 1997, No. 798, §1.



RS 9:3575.2 - Repealed by Acts 1997, No. 798, 1.

§3575.2. Repealed by Acts 1997, No. 798, §1.



RS 9:3575.3 - Repealed by Acts 1997, No. 798, 1.

§3575.3. Repealed by Acts 1997, No. 798, §1.



RS 9:3575.4 - Repealed by Acts 1997, No. 798, 1.

§3575.4. Repealed by Acts 1997, No. 798, §1.



RS 9:3575.5 - Repealed by Acts 1997, No. 798, 1.

§3575.5. Repealed by Acts 1997, No. 798, §1.



RS 9:3575.6 - Repealed by Acts 1997, No. 789, 1.

§3575.6. Repealed by Acts 1997, No. 789, §1.



RS 9:3575.7 - Repealed by Acts 1997, No. 798, 1.

§3575.7. Repealed by Acts 1997, No. 798, §1.



RS 9:3575.8 - Repealed by Acts 1997, No. 798, 1.

§3575.8. Repealed by Acts 1997, No. 798, §1.



RS 9:3575.9 - Repealed by Acts 1997, No. 798, 1.

§3575.9. Repealed by Acts 1997, No. 798, §1.



RS 9:3575.10 - Repealed by Acts 1997, No. 798, 1.

§3575.10. Repealed by Acts 1997, No. 798, §1.



RS 9:3576.1 - Repealed by Acts 2003, No. 638, §1.

PART XVIII. COLLECTION AGENCY REGULATION ACT

SUBPART A. GENERAL PROVISIONS

§3576.1. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.2 - Repealed by Acts 2003, No. 638, §1.

§3576.2. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.3 - Repealed by Acts 2003, No. 638, §1.

§3576.3. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.4 - Repealed by Acts 2003, No. 638, §1.

§3576.4. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.5 - Repealed by Acts 2003, No. 638, §1.

§3576.5. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.6 - Repealed by Acts 2003, No. 638, §1.

§3576.6. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.7 - Repealed by Acts 2003, No. 638, §1.

§3576.7. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.8 - Repealed by Acts 2003, No. 638, §1.

SUBPART B. LICENSING, BONDING,

REGULATION, LITIGATION, PENALTIES

§3576.8. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.9 - Repealed by Acts 2003, No. 638, §1.

§3576.9. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.10 - Repealed by Acts 2003, No. 638, §1.

§3576.10. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.11 - Repealed by Acts 2003, No. 638, §1.

§3576.11 Repealed by Acts 2003, No. 638, §1.



RS 9:3576.12 - Repealed by Acts 2003, No. 638, §1.

§3576.12. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.13 - Repealed by Acts 2003, No. 638, §1.

§3576.13. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.14 - Repealed by Acts 2003, No. 638, §1.

§3576.14. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.15 - Repealed by Acts 2003, No. 638, §1.

§3576.15. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.16 - Repealed by Acts 2003, No. 638, §1.

§3576.16. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.17 - Repealed by Acts 2003, No. 638, §1.

§3576.17. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.18 - Repealed by Acts 2003, No. 638, §1.

§3576.18. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.19 - Repealed by Acts 2003, No. 638, §1.

§3576.19. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.20 - Repealed by Acts 2003, No. 638, §1.

§3576.20. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.21 - Repealed by Acts 2003, No. 638, §1.

§3576.21. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.22 - Repealed by Acts 2003, No. 638, §1.

§3576.22. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.23 - Repealed by Acts 2003, No. 638, §1.

§3576.23. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.24 - Repealed by Acts 2003, No. 638, §1.

§3576.24. Repealed by Acts 2003, No. 638, §1.



RS 9:3577.1 - Short title

PART XIX. COLLEGE CAMPUS CREDIT CARD

SOLICITATION LAW

§3577.1. Short title

This Part may be cited as the "College Campus Credit Card Solicitation Act".

Acts 1999, No. 1110, §1.



RS 9:3577.2 - Definitions

§3577.2. Definitions

The following words and phrases when used in this Part shall have the meanings ascribed to them below:

(1) "College campus" means the premises and grounds of an institution of postsecondary education.

(2) "Commissioner" means the commissioner of financial institutions.

(3) "Credit card" means a writing, number, or other evidence of an undertaking to pay for property or services delivered or rendered to or upon the order of a designated person or bearer.

(4) "Institution of postsecondary education" means any institution under the management of the Board of Supervisors for the University of Louisiana System, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors of Southern University and Agricultural and Mechanical College, and the Board of Supervisors of Community and Technical Colleges or any private or accredited college in the state.

(5) "Solicitation" means an act of asking, enticing, or requesting a student to read, review, or consider materials relating to an application for a credit card or to complete an application for a credit card.

(6) "Student" means a person who is under twenty-one years of age and who attends an institution of postsecondary education, whether enrolled on a full-time or part-time basis.

Acts 1999, No. 1110, §1.



RS 9:3577.3 - Registration prior to solicitation; inducements prohibited

§3577.3. Registration prior to solicitation; inducements prohibited

A. Prior to engaging in the solicitation of a student on a college campus, a credit card issuer shall register its intent to solicit the student for that purpose with an appropriate official of the institution of postsecondary education.

B. The registration shall include the principal place of business of the credit card issuer and shall be in such form as required by regulation of the commissioner.

C. It shall be unlawful for any credit card issuer to give or offer to give, directly or indirectly, orally or in writing, any gratuity or other thing of value, or advertise the offering of such as an inducement for a student to read, review, or consider materials relating to an application for a credit card or to complete an application for a credit card, unless the student has been provided a credit card debt education brochure.

Acts 1999, No. 1110, §1; Acts 2003, No. 1010, §1.



RS 9:3577.4 - Debt collection against parent or guardian prohibited

§3577.4. Debt collection against parent or guardian prohibited

It shall be unlawful for a credit card issuer to take any debt collection action, including but not limited to telephone calls or demand letters against the parent or legal guardian of a student for whom a credit card has been issued, unless the parent or legal guardian has agreed in writing to be liable for the debts of the student under the credit card agreement.

Acts 1999, No. 1110, §1.



RS 9:3577.5 - Violations; penalties

§3577.5. Violations; penalties

A person who violates any provision of this Part may be fined up to one thousand dollars for each violation. The commissioner may maintain a civil action in a court of competent jurisdiction to recover such fines, together with his costs and attorney fees incident to such action.

Acts 1999, No. 1110, §1.



RS 9:3578.1 - Short title

CHAPTER 2-A. LOUISIANA DEFERRED PRESENTMENT

AND SMALL LOAN ACT

§3578.1. Short title

This Chapter shall be known and may be cited as the "Louisiana Deferred Presentment and Small Loan Act".

Acts 1999, No. 1315, §§1, 2, eff. Jan. 1, 2000.



RS 9:3578.2 - Legislative intent

§3578.2. Legislative intent

It is the intent of the legislature to regulate deferred presentment transactions and small loans. These loans meet a legitimate credit need for many consumers; however, in order to protect consumers from excessive charges, it is the intent of the legislature to put certain restrictions on lenders who make these loans.

Acts 1999, No. 1315, §§1, 2, eff. Jan. 1, 2000.



RS 9:3578.3 - Definitions

§3578.3. Definitions

As used in this Chapter, the following terms have the following meanings ascribed to them:

(1) "Commissioner" means the commissioner of the office of financial institutions.

(2) "Deferred presentment transaction" means a transaction made pursuant to a written agreement whereby a licensee:

(a) Accepts a check from the issuer dated as of the date it was written;

(b) Agrees to hold the check for a period of time not to exceed thirty days prior to negotiation or presentment; and

(c) Pays to the issuer of the check the amount of the check less the fee permitted in R.S. 9:3578.4(A). The amount paid to the issuer of the check may not exceed three hundred fifty dollars.

(3) "Licensee" means a person licensed pursuant to this Chapter that offers deferred presentment transactions or small loans, or both.

(4) "Partial payment" means a payment of fifty dollars or more on a deferred presentment transaction or small loan.

(5) "Prepayment" means payment in full of the deferred presentment transaction or small loan amount prior to the end of the term of that transaction or loan.

(6) "Small loan" means a consumer loan, as defined in R.S. 9:3516(14), of three hundred fifty dollars or less, made for a term of sixty days or less.

Acts 1999, No. 1315, §§1, 2, eff. Jan. 1, 2000.



RS 9:3578.4 - Finance charge and fees

§3578.4. Finance charge and fees

A.(1) In conjunction with a deferred presentment transaction or small loan, a licensee may charge a fee not to exceed sixteen and seventy-five one hundredths percent of the face amount of the check issued or in the case of a small loan, the equivalent rate of interest, provided however that such fee or interest does not exceed forty-five dollars, regardless of the name or type of charge.

NOTE: Paragraph (A)(2) eff. until Jan. 1, 2015. See Acts 2014, No. 636, §1.

(2) However, if the loan remains unpaid at contractual maturity, the licensee may charge one of the following:

(a) An amount equal to the rate of thirty-six percent per annum for a period not to exceed one year and beginning one year after contractual maturity, the rate shall not exceed eighteen percent per annum.

(b) A one-time delinquency charge as authorized in R.S. 9:3527(A)(1).

NOTE: Paragraph (A)(2) as amended by Acts 2014, No. 636, §1, eff. Jan. 1, 2015.

(2) If the loan remains unpaid at contractual maturity, the licensee may charge an amount equal to the rate of thirty-six percent per annum for a period not to exceed one year and beginning one year after contractual maturity, the rate shall not exceed eighteen percent per annum.

B. A licensee may contract with the borrower for reimbursement of the actual fee assessed to the licensee by the licensee's depository institution as a result of a borrower's check being returned for any reason. The fee shall be reimbursed to the licensee only once per check, regardless of the number of times the check was returned by the depository institution.

C. Except for reasonable attorney fees and costs awarded by a court, and fees allowed under R.S. 9:3529 and 3530(C), no other fees or charges may be assessed or collected on a deferred presentment transaction or small loan, including any other fees as may be provided for under Chapter 2 of this Code Title or any other law.

Acts 1999, No. 1315, §§1, 2, eff. Jan. 1, 2000; Acts 2003, No. 1283, §1; Acts 2010, No. 668, §1; Acts 2014, No. 636, §1, eff. Jan. 1, 2015.



RS 9:3578.4.1 - Extended payment plan; terms; conditions

§3578.4.1. Extended payment plan; terms; conditions

A.(1) A consumer who is unable to repay either a deferred presentment transaction or small loan when due to a licensee may elect once in any twelve-month period to repay the licensee the amount due under the deferred presentment transaction or small loan by means of installments, referred to as an extended payment plan in this Section.

(2) A consumer is ineligible for an extended payment plan if the consumer previously obtained an extended payment plan from the licensee within the preceding twelve months. The twelve-month period shall be measured from the date that the extended payment plan is executed between the licensee and the consumer.

B.(1) To be eligible for an extended payment plan, the consumer shall request to enter into the plan before the due date of the outstanding deferred presentment transaction or small loan.

(2) If a consumer is unable to request to enter into the plan prior to the due date of the outstanding deferred presentment transaction or small loan because of incapacitation that results in or from hospitalization, upon the consumer's presentation of proof of hospitalization, the lender shall allow the consumer to request to enter into the plan within seventy-two hours from the discharge of the consumer from the hospital.

(3) The licensee and consumer shall execute an agreement, in writing, that modifies the terms of the outstanding small loan or deferred presentment transaction and establishes the terms of the extended payment plan.

C.(1) The terms of the extended payment plan shall provide for the following:

(a) Allow the consumer to repay the outstanding deferred presentment transaction or small loan, including any fees due prior to entering into the plan, in at least four substantially equal installments.

(b) Allow the consumer to prepay sums due pursuant to an extended payment plan in full at any time without penalty.

(c) Prohibit the licensee from charging the consumer any interest or additional charges or fees during the term of the plan.

(d) Require that the first plan installment shall be due no sooner than thirty days following the execution of the plan, unless a shorter period of time is agreed to by the consumer and licensee based on when the consumer receives income. The dollar amount of each installment shall be substantially the same and the installment due dates shall be spread out substantially evenly over the term of the extended payment plan.

(2) The terms of the extended payment plan may permit the licensee to do either of the following:

(a) With each payment under the plan by a consumer, provide for the return of the consumer's previously held check and require a new check for the remaining balance under the plan.

(b) Require the consumer to provide multiple checks, one for each of the installments in the amounts of each installment at the time the plan is executed.

D. A licensee shall immediately provide consumer receipts, signed and dated by the licensee, for any payments made in connection with the extended payment plan. The receipts shall also state the balance due under the extended payment plan after each payment.

E.(1) If the consumer fails to pay any extended payment plan installment when due, the consumer shall be in default of the extended payment plan, and the licensee may immediately accelerate payment on only the remaining balance of the extended payment plan.

(2) Upon default, the licensee may take action to collect only the amount outstanding on the extended payment plan. A licensee is prohibited from collecting any amount on an extended payment plan other than what the consumer owes pursuant to the plan on the date of default.

F. If a consumer enters into an extended payment plan, the consumer and licensee are prohibited from entering into a subsequent deferred presentment transaction or small loan until repayment in full of the extended payment plan.

G.(1) At each licensed location or on the homepage of a licensee's website, the licensee shall prominently post a notice visible to the public and all those visiting the website stating that if a consumer is unable to repay either a deferred presentment transaction or small loan when due, the consumer may enter into one extended payment plan for either a deferred presentment transaction or small loan if he notifies the licensee as required by Paragraph (B)(1) of this Section before the payment is due of his inability to make payment.

(2)(a) A licensee shall also notify a person of his right to enter into an extended payment plan by including the following statement, in at least sixteen-point bold type, on the first page of each deferred presentment or small loan agreement: "IF YOU CANNOT MAKE PAYMENT WHEN DUE, YOU CAN ASK TO ENTER INTO AN EXTENDED PAYMENT PLAN ONCE IN A TWELVE-MONTH PERIOD, BUT THE REQUEST MUST BE MADE BEFORE PAYMENT IS DUE. REQUESTS MUST BE IN WRITING AND MAY BE MADE IN PERSON, BY EMAIL, OR FACSIMILE (LICENSEE/LENDER TO INSERT NAME, EMAIL ADDRESS, PHONE NUMBER, AND FACSIMILE NUMBER HERE). IF (LICENSEE/LENDER TO INSERT NAME HERE) REFUSES TO ENTER INTO AN EXTENDED PAYMENT PLAN UPON YOUR REQUEST BEFORE THE DUE DATE, CONTACT THE OFFICE OF FINANCIAL INSTITUTIONS AT 1-888-525-9414."

(b) In addition, a consumer shall sign the following statement acknowledging that he has been informed of the extended payment plan. The statement shall be in at least twelve-point bold type, on the first page of each deferred presentment transaction or small loan agreement below the statement required by Subparagraph (a) of this Paragraph:

"I acknowledge that I understand that I may be eligible to enter into an extended payment plan if I cannot make payment when due. In order to be potentially eligible for an extended payment plan, I understand that it is my responsibility to notify my lender that I cannot make payment before payment is due. I have asked any questions I have about the extended payment plan and my lender (licensee) answered all questions to my satisfaction."

[SIGNATURE BLOCK]

[DATE]

Acts 2014, No. 636, §1, eff. Jan. 1, 2015; Acts 2016, No. 200, §1.



RS 9:3578.5 - Rebate upon prepayment

§3578.5. Rebate upon prepayment

Upon the prepayment in full of a deferred presentment transaction or small loan, during the first five days of the term of such transaction or loan only, the licensee shall refund any and all unearned charges by a method no less favorable to the consumer than the actuarial method, less twenty dollars of the original fee, which shall be considered earned and shall not be subject to refund. Should the consumer make prepayment after the first five days of the term of the transaction or loan, the licensee shall not be required to make any refund.

Acts 1999, No. 1315, §§1, 2, eff. Jan. 1, 2000.



RS 9:3578.6 - Prohibited acts

§3578.6. Prohibited acts

A. A licensee shall not:

(1) Except for reasonable attorney fees and costs awarded by a court, charge, contract for, receive, or collect a loan finance charge or credit service charge, or any other fee or charge other than as provided in R.S. 9:3578.4.

(2) Sell any goods when those goods are financed with the proceeds of the loan or sell insurance in connection with a deferred presentment transaction or small loan. The sale and financing of services, including but not limited to utility payment services, financial or tax services, or the sale of prepaid telephone services and telephone-related products which are not financed with the proceeds of the loan, shall not be deemed a violation of this Chapter.

(3) Refuse a partial loan payment of fifty dollars or greater.

(4) Divide a deferred presentment transaction or small loan into multiple agreements for the purpose of obtaining a higher fee or charge.

(5) Threaten any customer with prosecution or refer for prosecution any check accepted as payment of a deferred presentment transaction and returned by the lender's depository institution for reason of insufficient funds.

(6) Structure the repayment of a loan in such a manner as to attempt to circumvent the provisions of this Chapter.

(7) Renew or roll over a deferred presentment transaction or small loan. However, a licensee may accept a partial payment of twenty-five percent of the amount advanced plus fees charged and enter into a new deferred presentment transaction or renew the small loan for the remaining balance owed. Once a deferred presentment transaction or small loan has been completed, a consumer may enter into a new transaction or loan with the licensee. A deferred presentment transaction or small loan shall be considered completed when the amount advanced has been paid in full by the consumer.

(8) Take any direct or indirect interest, possessory or otherwise, whether perfected or unperfected, in any property in connection with a small loan, or a deferred presentment transaction.

B. It shall be unlawful for any small loan lender, for any reason and by any means, including but not limited to direct deposit and personal tender, to accept as payment, offer to accept as payment, or require for use as security any check issued pursuant to the federal Social Security Act. In addition, it shall be unlawful for any lender making small loans to act as a depository institution for the acceptance of any check issued pursuant to the federal Social Security Act, unless such lender is a federally insured financial institution.

Acts 1999, No. 542, §1; Acts 1999, No. 1315, §§1, 2, eff. Jan. 1, 2000; Acts 2003, No. 1272, §1; Acts 2003, No. 1283, §1; Acts 2005, No. 99, §1.



RS 9:3578.7 - Posting of notice; toll-free number

§3578.7. Posting of notice; toll-free number

The commissioner may provide a notice, which includes a toll-free number to the commissioner's office, which shall be posted, along with the fees as allowed under this Chapter, in a conspicuous place and manner by the licensee at the lending location or on the homepage of the website of the licensee, or both if the licensee has a physical location in the state and a website.

Acts 1999, No. 1315, §§1, 2, eff. Jan. 1, 2000; Acts 2014, No. 636, §1, eff. Jan. 1, 2015.



RS 9:3578.8 - Powers of the commissioner; adoption of rules and regulations

§3578.8. Powers of the commissioner; adoption of rules and regulations

A. The commissioner may apply the provisions of Parts I, VII, VIII, IX, and X of Chapter 2 of this Code Title, the Louisiana Consumer Credit Law, for purposes of administering and regulating the activities of licensees and the provisions of this Chapter.

B. The commissioner may adopt rules and regulations as he deems necessary to implement the purposes and provisions of this Chapter.

C.(1) Beginning January 1, 2013, for a period of one year, the commissioner shall collect and compile information and data from licensees concerning the operation, function, and customers of deferred presentment transactions and small loan businesses.

(2) The information and data collected by the commissioner from a licensee shall include but not be limited to the following:

(a) The number of deferred presentment transactions and small loans issued quarterly.

(b) The fees collected quarterly on deferred presentment transactions and small loans.

(c) The location of the licensee's business.

(d) The number of checks returned unpaid for any reason and the amount of the fee charged by the licensee for such checks.

D. The commissioner shall compile and submit to the legislature, in an aggregate format, the information and data collected by April 1, 2014.

Acts 1999, No. 1315, §§1, 2, eff. Jan. 1, 2000; Acts 2012, No. 234, §1.



RS 9:3579.1 - Short title

CHAPTER 2-B. LOUISIANA TAX REFUND ANTICIPATION LOAN ACT

§3579.1. Short title

This Chapter shall be known and may be cited as the "Louisiana Tax Refund Anticipation Loan Act".

Acts 2010, No. 975, §1, eff. Jan. 1, 2011.



RS 9:3579.2 - Definitions

§3579.2. Definitions

(1) "Borrower" means an individual who receives the proceeds of a refund anticipation loan.

(2) "Facilitator" means a person who, for compensation from a borrower or any other person, assists the borrower in applying for or obtaining a refund anticipation loan. "Facilitator" does not include a lender that makes a refund anticipation loan, an affiliate that is a servicer for such a lender, or any person who does not have direct contact with a borrower in connection with applying for or obtaining a refund anticipation loan. For the purposes of this Chapter, a "facilitator" shall also mean the individual or entity that signs the tax return on which the refund anticipation loan is based.

(3) "Lender" means a person who extends credit to a borrower in the form of a refund anticipation loan.

(4) "Refund anticipation loan" means a loan obtained by a taxpayer based on the taxpayer's anticipated federal income tax refund.

(5) "Refund anticipation loan fee" means a fee imposed or other consideration required by the facilitator or the lender for a refund anticipation loan. The term does not include a fee usually imposed or other consideration usually required by the facilitator in the ordinary course of business for services not related to the making of loans, including a fee imposed for tax return preparation or for the electronic filing of a tax return.

Acts 2010, No. 975, §1, eff. Jan. 1, 2011.



RS 9:3579.3 - Restriction on acting as facilitator

§3579.3. Restriction on acting as facilitator

A. A person may not, individually or in conjunction or cooperation with another person, act as a facilitator unless he complies with all of the following requirements:

(1) Is engaged in the business of preparing tax returns, or employed by a person engaged in the business of preparing tax returns.

(2) Is primarily involved in financial services or tax preparations.

(3) Is authorized by the Internal Revenue Service as an e-file provider.

B. This Chapter shall not apply to any of the following entities:

(1) Federally insured financial institution.

(2) An affiliate that is a servicer of an entity described in Paragraph (1) of this Subsection, operating under the name of that entity.

(3) Any person or entity that acts solely as an intermediary and does not interact directly with a taxpayer in the making of the refund anticipation loan.

Acts 2010, No. 975, §1, eff. Jan. 1, 2011.



RS 9:3579.4 - Disclosure requirements

§3579.4. Disclosure requirements

A. A facilitator shall discuss with and clearly disclose to a borrower, after the borrower's tax return has been prepared and before the loan is closed, all of the following items:

(1) The refund anticipation loan fee schedule.

(2) A written statement disclosing all of the following items:

(a) That a refund anticipation loan is a loan and is not the borrower's actual income tax refund.

(b) That the taxpayer may file an income tax return electronically without applying for a refund anticipation loan.

(c) That the borrower is responsible for repayment of the loan and related fees if the tax refund is not paid or is insufficient to repay the loan.

(d) Any fee that will be charged if the loan is not approved.

(e) The average time, as published by the Internal Revenue Service, within which a taxpayer can expect to receive a refund for an income tax return filed by either of the following methods:

(i) Electronically, and the refund is delivered by either of the following methods:

(aa) Deposited directly into the taxpayer's bank account.

(bb) Mailed to the taxpayer.

(ii) By mail, and the refund is delivered by either of the following methods:

(aa) Deposited directly into the taxpayer's financial institution account.

(bb) Mailed to the taxpayer.

(f) That the Internal Revenue Service does not make either of the following guarantees:

(i) Payment of the full amount of the anticipated refund.

(ii) A specific date on which it will mail a refund or deposit the refund into a taxpayer's financial institution account.

(g) The estimated time within which the proceeds of the refund anticipation loan will be paid to the borrower if the loan is approved.

(3) All of the following information, specific to the borrower:

(a) The estimated total fees for the loan.

(b) The estimated annual percentage rate for the loan, calculated using the guidelines established under the Truth in Lending Act, 15 U.S.C. 1601 et seq.

B. A refund anticipation loan fee schedule required by Paragraph (A)(1) of this Section, shall be a listing or table of refund anticipation loan fees charged by the lender for refund anticipation loan amounts. The schedule shall include all of the following:

(1) Each fee imposed related to the making of a refund anticipation loan listed separately.

(2) The total amount of fees imposed related to the making of a refund anticipation loan.

(3) For each stated loan amount, the estimated annual percentage rate for the loan, calculated using the guidelines established under the Truth in Lending Act, 15 U.S.C. 1601 et seq.

C. Tax preparers who facilitate refund anticipation loans shall post the schedule of fees imposed by the facilitator for making refund anticipation loans in a conspicuous manner at the tax preparer's location.

Acts 2010, No. 975, §1, eff. Jan. 1, 2011.



RS 9:3581 - LOUISIANA EQUAL CREDIT OPPORTUNITY LAW

CHAPTER 3. LOUISIANA EQUAL CREDIT OPPORTUNITY LAW

§3581. Short title

This Act shall be known and may be cited as the Louisiana Equal Credit Opportunity Law.

Added by Acts 1975, No. 705, §1.



RS 9:3582 - Scope

§3582. Scope

The provisions of this Chapter shall apply to all loans or extensions of credit made or executed in the state of Louisiana between any natural person and any extender of credit.

Added by Acts 1975, No. 705, §1.



RS 9:3583 - Discrimination prohibited

§3583. Discrimination prohibited

It shall be unlawful for any extender of credit to refuse to extend credit to any major or emancipated minor solely because of that person's race, color, religion, national origin, sex, or marital status.

It shall also be unlawful for any extender of credit to require any major or emancipated minor to meet credit qualification standards not required of other persons similarly situated.

Added by Acts 1975, No. 705, §1. Amended by Acts 1978, No. 161, §1.



RS 9:3584 - Repealed by Acts 1979, No. 709, 3, eff. Jan. 1, 1980

§§3584, 3585. Repealed by Acts 1979, No. 709, §3, eff. Jan. 1, 1980



RS 9:3590 - CONFESSION OF JUDGMENT

CHAPTER 4. CONFESSION OF JUDGMENT

PART I. IN GENERAL

§3590. Limitations on confession of judgment

Except for the purposes of executory process, confessions of judgment, prior to the maturity of the obligation sued on, are hereby prohibited.

Added by Acts 1978, No. 518, §1.



RS 9:3601 - DEPOSIT IN GENERAL

CODE TITLE XIII--OF DEPOSIT AND SEQUESTRATION

CHAPTER 1. DEPOSIT IN GENERAL

§3601. Payment of interest by newspapers on deposits required of their distributors or dealers

Whenever any person or corporation engaged in the newspaper business shall demand of its distributors or dealers a cash security to protect the furnisher of the newspapers from loss by reason of extending to such dealers or distributors credit on papers advanced for sale, the furnisher shall pay to that distributor or dealer, interest at the rate of four per cent per annum upon the amount of the deposit so long as it continues to hold or exact the deposit. The balance of the deposit together with earned interest shall be returned to the depositor, within ninety days after termination of the dealership or distributorship whenever the dealership or distributorship is discontinued, and any refusal or neglect to return the balance shall subject the furnisher of said newspapers to the penalty of paying the dealer or distributor 20 per cent per annum interest upon the deposit not returned to the depositor within said ninety days.

Acts 1960, No. 490, §1.



RS 9:3801 - UNIFORM FIDUCIARIES LAW

CODE TITLE XIV--OF ALEATORY CONTRACTS

[BLANK]

CODE TITLE XV--OF MANDATE

CHAPTER 1. UNIFORM FIDUCIARIES LAW

§3801. Definitions

For the purposes of this Chapter, unless the context or subject matter otherwise requires:

(1) "Bank" includes any person or association of persons, whether incorporated or not, carrying on the business of banking.

(2) "Fiduciary" includes a trustee under any trust, expressed, implied, resulting or constructive, executor, administrator, guardian, conservator, curator, receiver, trustee in bankruptcy, assignee for the benefit of creditors, partner, agent, officer of a corporation, public or private, public officer, or any other persons acting in a fiduciary capacity for any person, trust or estate.

(3) "Person" includes a corporation, partnership, or other association, or two or more persons having a joint or common interest.

(4) "Principal" includes any person to whom a fiduciary as such owes an obligation.

(5) A thing is done "in good faith" within the meaning of this Chapter when it is in fact done honestly, whether it be done negligently or not.



RS 9:3802 - Payment or transfer to fiduciary; responsibility for proper application

§3802. Payment or transfer to fiduciary; responsibility for proper application

A person who in good faith pays or transfers to a fiduciary any money or other property which the fiduciary as such is authorized to receive, is not responsible for the proper application thereof by the fiduciary; and any right or title acquired from the fiduciary in consideration of such payment or transfer is not invalid in consequence of a misapplication by the fiduciary.



RS 9:3803 - Repealed by Acts 1960, No. 444, 2

§3803. Repealed by Acts 1960, No. 444, §2



RS 9:3804 - Endorsement of negotiable instrument; duty and liability of endorsee

§3804. Endorsement of negotiable instrument; duty and liability of endorsee

If any negotiable instrument payable or endorsed to a fiduciary as such is endorsed by the fiduciary, or if any negotiable instrument payable or endorsed to his principal is endorsed by a fiduciary empowered to endorse such instrument, on behalf of his principal, the endorsee is not bound to inquire whether the fiduciary is committing a breach of his obligation as fiduciary in endorsing or delivering the instrument and is not chargeable with notice that the fiduciary is committing a breach of his obligation as fiduciary unless he takes the instrument with actual knowledge of such breach or with knowledge of such facts that his action in taking the instrument amounts to bad faith. If, however, such instrument is transferred by the fiduciary in payment of or as security for a personal debt of the fiduciary to the actual knowledge of the creditor, or is transferred in any transaction known by the transferee to be for the personal benefit of the fiduciary, the creditor or other transferee is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in transferring the instrument.



RS 9:3805 - Payee of check or bill of exchange; duties and liability

§3805. Payee of check or bill of exchange; duties and liability

If a check or other bill of exchange is drawn by a fiduciary as such or in the name of his principal by a fiduciary empowered to draw such instrument in the name of his principal, the payee is not bound to inquire whether the fiduciary is committing a breach of his obligation as fiduciary in drawing or delivering the instrument and is not chargeable with notice that the fiduciary is committing a breach of his obligation as fiduciary unless he takes the instrument with actual knowledge of such breach or with knowledge of such facts that his action in taking the instrument amounts to bad faith. If, however, such instrument is payable to a personal creditor of the fiduciary and delivered to the creditor in payment of, or as security for, a personal debt of the fiduciary, to the actual knowledge of the creditor, or is drawn and delivered in any transaction known by the payee to be for the personal benefit of the fiduciary, the creditor or other payee is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in drawing or delivering the instrument.



RS 9:3806 - Check or bill of exchange payable to, or transferred to, fiduciary; duties and liability of transferee

§3806. Check or bill of exchange payable to, or transferred to, fiduciary; duties and liability of transferee

If a check or other bill of exchange is drawn by a fiduciary as such, or in the name of his principal by a fiduciary empowered to draw such instrument in the name of his principal, payable to the fiduciary personally, or payable to a third person and by him transferred to the fiduciary, and is thereafter transferred by the fiduciary, whether in payment of a personal debt of the fiduciary or otherwise, the transferee is not bound to inquire whether the fiduciary is committing a breach of his obligation as fiduciary in transferring the instrument and is not chargeable with notice that the fiduciary is committing a breach of his obligation as fiduciary, unless he takes the instrument with actual knowledge of such breach, or with the knowledge of such facts that his action in taking the instrument amounts to bad faith.



RS 9:3807 - Bank paying check; liability of

§3807. Bank paying check; liability of

If a deposit is made in a bank to the credit of the fiduciary as such, the bank is authorized to pay the amount of the deposit or any part thereof, upon the check of the fiduciary, signed with the name in which such deposit is entered, without being liable to the principal, unless the bank pays the check with actual knowledge that the fiduciary is committing a breach of his obligation as fiduciary in drawing the check, or with the knowledge of such facts that its action in paying the check amounts to bad faith. If, however, such check is payable to the drawee bank and is delivered to it in payment of, or as, security for a personal debt of the fiduciary to it, the bank is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in drawing or delivering the check.



RS 9:3808 - Check upon principal's account; liability of bank paying

§3808. Check upon principal's account; liability of bank paying

If a check is drawn upon the account of his principal in a bank by a fiduciary who is empowered to draw checks upon his principal's account the bank is authorized to pay any such check without being liable to the principal, unless the bank pays the check with actual knowledge that the fiduciary is committing a breach of his obligation as fiduciary in drawing such check, or with the knowledge of such facts that its action in paying the check amounts to bad faith. If, however, such a check is payable to the drawee bank and is delivered to it in payment of, or as security for, a personal debt of the fiduciary to it, the bank is liable to the principal, if the fiduciary in fact commits a breach of his obligation as fiduciary in drawing or delivering the check.



RS 9:3809 - Deposit by fiduciary to his personal credit; duties and liabilities of bank

§3809. Deposit by fiduciary to his personal credit; duties and liabilities of bank

If a fiduciary makes a deposit in a bank to his personal credit of checks drawn by him upon an account in his own name as fiduciary or of checks payable to him as fiduciary, or of checks drawn by him upon an account in the name of his principal if he is empowered to draw checks thereon, or of checks payable to his principal and endorsed by him, if he is empowered to endorse such checks, or if he otherwise makes a deposit of funds held by him as fiduciary, the bank receiving such deposit is not bound to inquire whether the fiduciary is committing thereby a breach of his obligation as fiduciary; and the bank is authorized to pay the amount of the deposit or any part thereof upon the personal check of the fiduciary without being liable to the principal, unless, the bank receives the deposit or pays the check with actual knowledge that the fiduciary is committing a breach of his obligation as fiduciary in making such deposit or in drawing such check, or with knowledge of such facts that its action in receiving the deposit or paying the checks amounts to bad faith.



RS 9:3810 - Check upon deposit in name of two or more trustees; duties of bank and holder

§3810. Check upon deposit in name of two or more trustees; duties of bank and holder

When a deposit is made in a bank in the name of two or more persons as trustees and a check is drawn upon the trust account, by any trustee or trustees, authorized by the other trustee or trustees to draw checks upon the trust account, neither the payee nor other holder, nor the bank, is bound to inquire whether it is a breach of trust to authorize such trustee or trustees to draw checks upon the trust account, and is not liable unless the circumstances be such that the action of the payee or other holder or the bank amounts to bad faith.



RS 9:3811 - Transactions prior to January 1, 1925

§3811. Transactions prior to January 1, 1925

The provisions of this Chapter shall not apply to transactions taking place prior to January 1, 1925.



RS 9:3812 - Cases not provided for; rules applicable

§3812. Cases not provided for; rules applicable

In any case not provided for in this Chapter the rules of law and equity, including the law merchant and those rules of law and equity relating to trusts, agency, negotiable instruments and banking, shall continue to apply.



RS 9:3813 - Uniform construction

§3813. Uniform construction

This Chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.



RS 9:3814 - Short title

§3814. Short title

This Chapter may be cited as the Uniform Fiduciaries Law.



RS 9:3831 - UNIFORM LAW FOR SIMPLIFICATION

CHAPTER 2. UNIFORM LAW FOR SIMPLIFICATION

OF FIDUCIARY SECURITY TRANSFERS

§3831. Definitions

In this Chapter, unless the context otherwise requires:

(1) "Assignment" includes any written stock power, bond power, bill of sale, deed, declaration of trust or other instrument of transfer;

(2) "Claim of beneficial interest" includes a claim of any interest by a decedent's legatee, distributee, heir or creditor, a beneficiary under a trust, a ward, a beneficial owner of a security registered in the name of a nominee, or a minor owner of a security registered in the name of a custodian, or a claim of any similar interest, whether the claim is asserted by the claimant or by a fiduciary or by any other authorized person on his behalf, and includes a claim that the transfer would be in breach of fiduciary duties;

(3) "Corporation" means a private or public corporation, association or trust issuing a security;

(4) "Fiduciary" means an executor, administrator, trustee, guardian, committee, conservator, curator, tutor, custodian or nominee;

(5) "Person" includes an individual, a corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, two or more persons having a joint or common interest, or any other legal or commercial entity;

(6) "Security" includes any share of stock, bond, debenture, note or other security issued by a corporation which is registered as to ownership on the books of the corporation;

(7) "Transfer" means a change on the books of a corporation in the registered ownership of a security;

(8) "Transfer agent" means a person employed or authorized by a corporation to transfer securities issued by the corporation.

Added by Acts 1960, No. 444, §1.



RS 9:3832 - Registration in the name of a fiduciary

§3832. Registration in the name of a fiduciary

A corporation or transfer agent registering a security in the name of a person who is a fiduciary or who is described as a fiduciary is not bound to inquire into the existence, extent, or correct description of the fiduciary relationship, and thereafter the corporation and its transfer agent may assume without inquiry that the newly registered owner continues to be the fiduciary until the corporation or transfer agent receives written notice that the fiduciary is no longer acting as such with respect to the particular security.

Added Acts 1960, No. 444, §1.



RS 9:3833 - Assignment by a fiduciary

§3833. Assignment by a fiduciary

Except as otherwise provided in this Chapter, a corporation or transfer agent making a transfer of a security pursuant to an assignment by a fiduciary

(1) may assume without inquiry that the assignment, even though to the fiduciary himself or to his nominee, is within his authority and capacity and is not in breach of his fiduciary duties;

(2) may assume without inquiry that the fiduciary has complied with any controlling instrument and with the law of the jurisdiction governing the fiduciary relationship, including any law requiring the fiduciary to obtain court approval of the transfer; and

(3) is not charged with notice of and is not bound to obtain or examine any court record or any recorded or unrecorded document relating to the fiduciary relationship or the assignment, even though the record or document is in its possession.

Added by Acts 1960, No. 444, §1.



RS 9:3834 - Evidence of appointment or incumbency

§3834. Evidence of appointment or incumbency

A corporation or transfer agent making a transfer pursuant to an assignment by a fiduciary who is not the registered owner shall obtain the following evidence of appointment or incumbency:

(1) In the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of that court or an officer thereof and dated within sixty days before the transfer; or

(2) In any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by the corporation or transfer agent to be responsible or, in the absence of such a document or certificate, other evidence reasonably deemed by the corporation or transfer agent to be appropriate. Corporations and transfer agents may adopt standards with respect to evidence of appointment or incumbency under this paragraph (2) provided such standards are not manifestly unreasonable. Neither the corporation nor transfer agent is charged with notice of the contents of any document obtained pursuant to this paragraph (2) except to the extent that the contents relate directly to the appointment or incumbency.

Added by Acts 1960, No. 444, §1.



RS 9:3835 - Adverse claims

§3835. Adverse claims

A. A person asserting a claim of beneficial interest adverse to the transfer of a security pursuant to an assignment by a fiduciary may give the corporation or transfer agent written notice of the claim. The corporation or transfer agent is not put on notice unless the written notice identifies the claimant, the registered owner and the issue of which the security is a part, provides an address for communications directed to the claimant and is received before the transfer. Nothing in this Chapter relieves the corporation or transfer agent of any liability for making or refusing to make the transfer after it is so put on notice, unless it proceeds in the manner authorized in Sub-section B of this Section.

B. As soon as practicable after the presentation of a security for transfer pursuant to an assignment by a fiduciary, a corporation or transfer agent which has received notice of a claim of beneficial interest adverse to the transfer may send notice of the presentation by registered or certified mail to the claimant at the address given by him. If the corporation or transfer agent so mails such a notice it shall withhold the transfer for thirty days after the mailing and shall then make the transfer unless restrained by a court order.

Added by Acts 1960, No. 444, §1.



RS 9:3836 - Non-liability of corporation and transfer agent

§3836. Non-liability of corporation and transfer agent

A corporation or transfer agent incurs no liability to any person by making a transfer or otherwise acting in a manner authorized by this Chapter.

Added by Acts 1960, No. 444, §1.



RS 9:3837 - Non-liability of third persons

§3837. Non-liability of third persons

A. No person who participates in the acquisition, disposition, assignment or transfer of a security by or to a fiduciary including a person who guarantees the signature of the fiduciary is liable for participation in any breach of fiduciary duty by reason of failure to inquire whether the transaction involves such a breach unless it is shown that he acted with actual knowledge that the proceeds of the transaction were being or were to be used wrongfully for the individual benefit of the fiduciary or that the transaction was otherwise in breach of duty.

B. If a corporation or transfer agent makes a transfer pursuant to an assignment by a fiduciary, a person who guaranteed the signature of the fiduciary is not liable on the guarantee to any person to whom the corporation or transfer agent incurs no liability by reason of this Chapter.

C. This Section does not impose any liability upon the corporation or its transfer agent.

Added by Acts 1960, No. 444, §1.



RS 9:3838 - Territorial application

§3838. Territorial application

A. The rights and duties of a corporation and its transfer agents in registering a security in the name of a fiduciary or in making a transfer of a security pursuant to an assignment by a fiduciary are governed by the law of the jurisdiction under whose laws the corporation is organized.

B. This Chapter applies to the rights and duties of a person other than the corporation and its transfer agents with regard to acts and omissions in Louisiana in connection with the acquisition, disposition, assignment or transfer of a security by or to a fiduciary and of a person who guarantees in Louisiana the signature of a fiduciary in connection with such a transaction.

Added by Acts 1960, No. 444, §1.



RS 9:3839 - Tax obligations

§3839. Tax obligations

This Chapter does not affect any obligation of a corporation or transfer agent with respect to taxes imposed by the laws of Louisiana.

Added by Acts 1960, No. 444, §1; Acts 2010, No. 175, §2.



RS 9:3840 - Uniformity of interpretation; short title

§3840. Uniformity of interpretation; short title

This Chapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it, and it may be cited as the Uniform Law for Simplification of Fiduciary Security Transfers.

Added by Acts 1960, No. 444, §1.



RS 9:3850 - Express mandate between spouses; revocation

§3850. Express mandate between spouses; revocation

An express mandate from one spouse to another authorizing transactions with a specified creditor may be revoked only by delivery of written revocation to the creditor.

Added by Acts 1978, No. 511, §1.



RS 9:3851 - Who may file; petition contents; service; venue

CHAPTER 2-A. ACTION TO REVIEW THE ACTS OF A MANDATARY

§3851. Who may file; petition contents; service; venue

A. When a principal is a natural person for whom a curator with appropriate authority has not qualified, any of the following persons may petition a court on behalf of the principal to review the acts of the principal's mandatary and to grant relief authorized by this Chapter:

(1) A person authorized to make healthcare decisions for the principal.

(2) A spouse, a parent, or a descendant of the principal.

(3) A presumptive heir or legatee of the principal.

(4) A person named as a beneficiary to receive any real or personal right upon the death of the principal.

(5) A trustee or beneficiary of an inter vivos or testamentary trust created by or for the principal.

(6) A caregiver of the principal.

(7) Any other person with sufficient interest in the welfare of the principal.

B. The petition shall be verified and shall name as defendants the principal, the mandatary, and any other person against whom relief is sought. The petition shall state with particularity the facts establishing the petitioner's right to bring the action, the reasons that a review of the acts of the mandatary is needed, and the relief sought.

C. The principal shall be personally served with the citation and petition. Service on the principal through a mandatary shall not be effective.

D. The action shall be filed in the parish where the principal is domiciled, where the principal resides if without a domicile in this state, or where the principal is physically present or where immovable property of the principal is located if the principal is without either a domicile or a residence in this state.

E. On motion of any interested person or on its own motion, the court may review the acts of a mandatary and for good cause, grant any relief provided in R.S. 9:3854 or Code of Civil Procedure Article 3605. Good cause shall include but not be limited to a violation of Civil Code Article 2995.

Acts 2014, No. 356, §1; Acts 2016, No. 110, §3, eff. May 19, 2016.



RS 9:3852 - Dismissal upon motion to dismiss filed by the principal

§3852. Dismissal upon motion to dismiss filed by the principal

A. If the principal files a motion to dismiss the action, the principal shall testify in person at the hearing on the motion or, with the agreement of the parties or for good cause shown, by visual remote technology or by deposition.

B. The court shall grant the principal's motion to dismiss the action if it finds that the principal is able to comprehend generally the nature and consequences of the acts of the mandatary and that the mandatary's authority to act is not the result of fraud, duress, or undue influence.

Acts 2014, No. 356, §1.



RS 9:3853 - Substitution

§3853. Substitution

Upon the interdiction or death of the principal, the court shall allow a curator with appropriate authority or the principal's legal successor to be substituted for the plaintiff.

Acts 2014, No. 356, §1.



RS 9:3854 - Substitution

§3854. Relief

A. If the court finds that a mandatary has violated a duty or failed to perform any obligation as a mandatary, the court may:

(1) Grant any relief to which the principal is entitled.

(2) Enjoin the mandatary from exercising all or some of the powers granted by the mandate.

B. While the action is pending, the court may do any of the following:

(1) Order an accounting from the mandatary.

(2) Order, without first holding a contradictory hearing, a financial institution, a healthcare provider, or any other person to provide the financial, medical, or other information of any defendant to the action.

(3) Appoint a qualified person to investigate the allegations of the petition and to report the findings.

(4) On its own motion, order other appropriate discovery.

(5) Enjoin the mandatary from exercising all or some of the powers granted by the mandate during the pendency of the action.

(6) Appoint a person to exercise some or all of the authority granted by the mandate, including authority to perform routine financial transactions and to make healthcare decisions, if there is no successor or substitute mandatary named in the mandate who is able or willing to serve, or if no law otherwise provides a person to act.

C. In reaching its decision, the court shall consider the mandate and may consider any other relevant factors, including any of the following:

(1) The expressed wishes of the principal.

(2) The known or reasonable expectations of the principal.

(3) The best interests of the principal.

(4) Any will, trust, or beneficiary designation executed by the principal.

(5) The principal's history or pattern of donations inter vivos.

(6) Physical, financial, or psychological abuse of the principal.

(7) Fraud, duress, or undue influence.

(8) The principal's regular contact with family and friends other than the mandatary.

(9) The ability of the principal to comprehend generally the nature and consequences of the acts of the mandatary.

(10) The donee's knowledge or imputed knowledge that a donation was not for the benefit or gratification of the principal.

(11) The good or bad faith of a defendant.

D. Unauthorized acts by or with the consent of a mandatary are subject to injunctive relief without a showing of irreparable injury.

Acts 2014, No. 356, §1.



RS 9:3855 - Payment of costs and attorney fees

§3855. Payment of costs and attorney fees

The court may render judgment for costs and attorney fees, or any part thereof, against any party. Nevertheless, costs or attorney fees shall not be awarded to a petitioner when the petition is dismissed on the merits.

Acts 2014, No. 356, §1.



RS 9:3856 - Applicability

§3856. Applicability

A. This Chapter applies to a procuration and a representative in the same manner as it applies to a mandate and a mandatary, respectively, and allows an action against a representative for violating any duty or failing to fulfill any obligation in the procuration.

B. This Chapter does not apply to a mandate to the extent that the mandate is irrevocable as provided by law.

Acts 2014, No. 356, §1.



RS 9:3861 - LOUISIANA MILITARY POWERS OF ATTORNEY

CHAPTER 3. LOUISIANA MILITARY POWERS OF ATTORNEY

§3861. Application; military personnel

A. The military power of attorney provided in this Chapter may be executed by:

(1) Military personnel.

(2) Other persons eligible for legal assistance under the provisions of 10 U.S.C. 1044 or regulations of the Department of Defense.

B. "Military personnel" shall apply to members of any of the branches of the armed forces of the United States as defined by 10 U.S.C. 101(a)(4), the reserve components of the armed forces of the United States as defined by 10 U.S.C. 10101, or the Louisiana National Guard.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1; Acts 1997, No. 849, §1; Acts 1999, No. 227, §1.



RS 9:3862 - Illustrative form; military power of attorney

§3862. Illustrative form; military power of attorney

The following is an illustrative form of a military power of attorney suggested for use by military personnel or other eligible persons who reside or own immovable property in the state of Louisiana:

LOUISIANA'S MILITARY

POWER OF ATTORNEY

STATE OF LOUISIANA

PARISH OF _______________________

This is a MILITARY POWER OF ATTORNEY prepared pursuant to Title 10, United States Code, Section 1044b and executed by a person authorized to receive legal assistance from the military services. Federal law exempts this power of attorney from any requirement of form, substance, formality, or recording that is prescribed for powers of attorney under the laws of a state, the District of Columbia, or a territory, commonwealth, or possession of the United States. Federal law specifies that this power of attorney shall be given the same legal effect as a power of attorney prepared and executed in accordance with the laws of the jurisdiction where it is presented.

Additionally, this form is specifically designed for use under Louisiana law, including transactions involving immovable property. It is suggested for use by any person authorized to receive legal assistance from the military service in accordance with federal or state law, who by these presents represents and warrants that he is so eligible. Any person to whom this form is presented may conclusively rely on the authority purportedly granted hereunder.

BE IT KNOWN THAT on this _______ day of _________________ in the year of our Lord nineteen hundred and _____________________, before me, Notary Public in and for said parish and state, duly commissioned and qualified as such, personally came and appeared _________________________________, who declared that he is a member of the __________________________, a branch of the military designated in R.S. 9:3861, or is otherwise included thereunder, and did execute and sign the following Military Power of Attorney.

NOTICE: THE POWERS GRANTED BY THIS DOCUMENT ARE BROAD AND SWEEPING. THEY ARE EXPLAINED IN THE LOUISIANA MILITARY POWERS OF ATTORNEY ACT, R.S. 9:3861 ET SEQ. IF YOU HAVE ANY QUESTIONS ABOUT THESE POWERS, OBTAIN COMPETENT LEGAL ADVICE. THIS DOCUMENT DOES NOT AUTHORIZE ANYONE TO MAKE MEDICAL AND OTHER HEALTH-CARE DECISIONS FOR YOU, BUT IT MAY AUTHORIZE YOUR AGENT TO MAKE MEDICAL DECISIONS ON BEHALF OF YOUR MINOR CHILD. YOU MAY REVOKE THIS POWER OF ATTORNEY IF YOU LATER WISH TO DO SO.

I,_________________________________________________

(YOUR NAME AND ADDRESS)

appoint___________________________________________________

(NAME AND ADDRESS OF THE PERSON APPOINTED, OR OF EACH PERSON APPOINTED IF YOU WANT TO DESIGNATE MORE THAN ONE)

as my agent (attorney-in-fact) to act for me in any lawful way with respect to the following initialed subjects:

I. GENERAL POWERS

TO GRANT OR WITHHOLD ANY OF THE FOLLOWING POWERS, INITIAL THE LINE IN FRONT OF IT IN THE APPROPRIATE COLUMN ("YES" OR "NO"). (THE GRANTING OF POWERS AFFECTING IMMOVABLE PROPERTY IS PROVIDED IN A SEPARATE SECTION.)

YES

NO

____

____

(A)

Tangible personal property transactions.

____

____

(B)

Stock and bond transactions.

____

____

(C)

Commodity and option transactions.

____

____

(D)

Banking and other financial institution transactions.

____

____

(E)

Business operating transactions.

____

____

(F)

Insurance and annuity transactions.

____

____

(G)

Estate, trust, and other beneficiary transactions.

____

____

(H)

Claims and litigation.

____

____

(I)

Personal and family maintenance.

____

____

(J)

Care, custody, and control of a minor child.

____

____

(K)

Benefits from social security, Medicare, Medicaid, or other governmental programs, or civil or military service.

____

____

(L)

Retirement plan transactions.

____

____

(M)

Tax matters.

____

____

(N)

ALL OF THE POWERS LISTED ABOVE.

YOU NEED NOT INITIAL ANY OTHER LINES IF YOU INITIAL IN THE APPROPRIATE COLUMN ("YES" OR "NO") OF LINE (N).

II. POWERS AFFECTING IMMOVABLE PROPERTY

TO GRANT THE POWER TO AFFECT IMMOVABLE OR REAL PROPERTY WHICH YOU OWN, SUCH AS SELL, LEASE, OR MORTGAGE REAL ESTATE, INITIAL IN THE APPROPRIATE COLUMN ("YES" OR "NO") OF LINE (P) AND PROVIDE LOCATION OF PROPERTY.

YES

NO

____

____

(P) Real property transactions affecting the following

property: _____________________________________

______________________________________________

III. SPECIAL INSTRUCTIONS

ON THE FOLLOWING LINES YOU MAY GIVE SPECIAL INSTRUCTIONS LIMITING OR EXTENDING THE POWERS GRANTED TO YOUR AGENT.

________________________________________________________

________________________________________________________

UNLESS YOU DIRECT OTHERWISE ABOVE, THIS POWER OF ATTORNEY IS EFFECTIVE IMMEDIATELY AND WILL CONTINUE UNTIL IT IS REVOKED.

This power of attorney will:

________ Continue to be effective even though I become incapacitated.

________ Terminate when I become incapacitated.

EXERCISE OF POWER OF ATTORNEY WHERE MORE THAN ONE AGENT DESIGNATED

If I have designated more than one agent, the agents are to act:

____ separately or ____ jointly.

I agree that any third party who receives a copy of this document may act under it. I agree that any transaction entered into by any third party in reliance on this document shall be binding upon me and I hereby waive all rights I may have to challenge the authority of the named agent, except to recover against him. Revocation of the power of attorney is not effective as to a third party until the third party has actual knowledge of the revocation.

_____________________________________________________

(Signature)

(SSN - optional)

Done and passed at the Parish of ________________, Louisiana, on the day and date first above written, in the presence of _________________________ and ____________________________, competent witnesses, (two witnesses preferred, but only required if line (P) is initialed) who sign with appearer and me, officer, after due reading of the whole.

WITNESSES:

_______________________________________________________

(address)

_______________________________________________________

(address)

NOTARY SEAL

________________________________________

(SIGNATURE OF NOTARY PUBLIC)

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1993, No. 24, §1, eff. May 18, 1993; Acts 1995, No. 1131, §1.



RS 9:3863 - Requirements for legally sufficient power of attorney; federal preemption

§3863. Requirements for legally sufficient power of attorney; federal preemption

A. In accordance with 10 U.S.C. 1044b, a military power of attorney is exempt from any requirement of form, substance, formality, or recording that is provided for powers of attorney under the laws of Louisiana or any other state. Any such military power of attorney shall be given the same legal effect as a power of attorney prepared and executed in accordance with the laws of the state of Louisiana.

B. For purposes of this Chapter, a military power of attorney is any general or special power of attorney that:

(1) Contains a statement that sets forth the provisions of Subsection A.

(2) Is notarized in accordance with 10 U.S.C. 1044a or other applicable state or federal law.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3864 - Initialed lines on form or designation as general or special; no limitation of powers

§3864. Initialed lines on form or designation as general or special; no limitation of powers

A. If the line in front of (N) of the statutory form under R.S. 9:3862 is initialed, an initial on the line in front of any other power does not limit the powers granted by line (N).

B. The designation of any section or powers as "general" or "special" are not used to correspond to any provision of the Louisiana Civil Code, Code of Civil Procedure, or the Louisiana Revised Statutes of 1950, nor does it limit or expand the powers listed thereunder or the technical requirements thereof.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1993, No. 24, §1, eff. May 18, 1993; Acts 1995, No. 1131, §1.



RS 9:3865 - Repealed by Acts 1995, No. 1131, 2.

§3865. Repealed by Acts 1995, No. 1131, §2.



RS 9:3867 - Additional form of power of attorney; application of this Chapter

§3867. Additional form of power of attorney; application of this Chapter

A. Nothing in this Chapter affects or limits the use of:

(1) Any other military power of attorney prepared and executed in accordance with the provisions of 10 U.S.C. 1044b, regardless of form, substance, formality, or recording.

(2) Any other form for a power of attorney authorized by Civil Code Articles 2985 through 3034.

B. Any form that complies with the requirements of any law other than the provisions of this Chapter may be used in lieu of the form set forth in R.S. 9:3862, except that none of the provisions of this Chapter apply if such other form is used. This Chapter provides an additional form for granting a power of attorney and is governed by the provisions contained herein and does not affect, limit, or invalidate any other form or requirements for a power of attorney provided in Civil Code Articles 2985 through 3034 or any other provision of law.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3868 - Short title

§3868. Short title

This Chapter may be cited as the "Louisiana Military Power of Attorney Act".

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3869 - Application and construction of Chapter

§3869. Application and construction of Chapter

This Chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this Chapter among states enacting it.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991.



RS 9:3870 - Powers granted

§3870. Powers granted

By executing a military power of attorney with respect to a subject listed in R.S. 9:3862, the principal, except as limited or extended by the principal in the power of attorney, empowers the agent, for that subject, to do all of the following:

(1) Demand, receive, and obtain by litigation or otherwise, money or other thing of value to which the principal is, may become, or claims to be entitled, and conserve, invest, disburse, or use anything so received for the purposes intended.

(2) Contract in any manner with any person, on terms agreeable to the agent, to accomplish a purpose of a transaction, and perform, rescind, reform, release, or modify the contract or another contract made by or on behalf of the principal.

(3) Execute, acknowledge, seal, and deliver a sale, transfer, assignment, revocation, mortgage, lease, notice, check, release, security agreement, or other instrument the agent considers desirable to accomplish a purpose of a transaction.

(4) Prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to, a claim existing in favor of or against the principal or intervene in litigation relating to the claim.

(5) Seek on the principal's behalf the assistance of a court to carry out an act authorized by the power of attorney.

(6) Engage, compensate, and discharge an attorney, accountant, expert witness, or other assistant.

(7) Keep appropriate records of each transaction, including an accounting of receipts and disbursements.

(8) Prepare, execute, and file a record, report, or other document the agent considers desirable to safeguard or promote the principal's interest under a statute or governmental regulation.

(9) Reimburse the agent for expenditures properly made by the agent in exercising the powers granted by the power of attorney.

(10) In general, do any other lawful act with respect to the subject.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3871 - Tangible personal property transactions; powers granted

§3871. Tangible personal property transactions; powers granted

In a military power of attorney, the language granting power with respect to tangible personal property transactions empowers the agent to do all of the following:

(1) Accept as a gift or as security for a loan, reject, demand, buy, receive, or otherwise acquire ownership or possession of tangible personal property or an interest in tangible personal property.

(2) Sell, exchange, convey with or without covenants, release, surrender, mortgage, encumber, pledge, hypothecate, create a security interest in, pawn, grant options concerning, lease, sublease to others, or otherwise dispose of tangible personal property or an interest in tangible personal property.

(3) Release, assign, satisfy, or enforce by litigation or otherwise, a mortgage, security interest, encumbrance, lien, or other claim on behalf of the principal, with respect to tangible personal property or an interest in tangible personal property.

(4) Do an act of management or conservation with respect to tangible personal property or an interest in tangible personal property on behalf of the principal, including all of the following:

(a) Insuring against casualty, liability, or loss.

(b) Obtaining or regaining possession, or protecting the property or interest, by litigation or otherwise.

(c) Paying, compromising, or contesting taxes or assessments or applying for and receiving refunds in connection with taxes or assessments.

(d) Moving from place to place.

(e) Storing for hire or on a gratuitous bailment.

(f) Using, altering, and making repairs or alterations.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3872 - Stock and bond transactions; powers granted

§3872. Stock and bond transactions; powers granted

In a military power of attorney, the language granting power with respect to stock and bond transactions empowers the agent to do all of the following:

(1) Buy, sell, and exchange stocks, bonds, mutual funds, and all other types of securities and financial instruments except commodity futures contracts and call and put options on stocks and stock indexes.

(2) Receive certificates and other evidence of ownership with respect to securities.

(3) Exercise voting rights with respect to securities in person or by proxy, enter into voting trusts, and consent to limitations on the right to vote.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3873 - Commodity and option transactions; powers granted

§3873. Commodity and option transactions; powers granted

In a military power of attorney, the language granting power with respect to commodity and option transactions empowers the agent to do all of the following:

(1) Buy, sell, exchange, assign, settle, and exercise commodity futures contracts and call and put options on stocks and stock indexes traded on a regulated option exchange.

(2) Establish, continue, modify, and terminate option accounts with a broker.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3874 - Banking and other financial institution transactions; powers granted

§3874. Banking and other financial institution transactions; powers granted

In a military power of attorney, the language granting power with respect to banking and other financial institution transactions empowers the agent to do all of the following:

(1) Continue, modify, and terminate an account or other banking arrangement made by or on behalf of the principal.

(2) Establish, modify, and terminate an account or other banking arrangement, including any investment, annuity, or other financial product or service, with or through a bank, trust company, savings and loan association, credit union, thrift company, industrial loan company, brokerage firm, or other financial institution selected by the agent.

(3) Hire or close a safe deposit box or space in a vault.

(4) Contract to procure other services available from a financial institution as the agent considers desirable.

(5) Withdraw by check, order, or otherwise money or property of the principal deposited with or left in the custody of a financial institution.

(6) Receive bank statements, vouchers, notices, and similar documents from a financial institution and act with respect to them.

(7) Enter a safe deposit box or vault and withdraw or add to the contents.

(8) Borrow money at an interest rate and on such terms and conditions as may be agreeable to the agent in his or her sole discretion, and may grant a security interest in or mortgage or other security device upon any property of the principal necessary in order to borrow, pay, renew, or extend the time of payment of a debt of the principal, provided the principal has initialed line (P) of the power of attorney authorizing the agent to so act and the power of attorney includes a reasonable description of the affected property.

(9) Make, assign, draw, endorse, discount, guarantee, and negotiate promissory notes, checks, drafts, and other nonnegotiable paper of the principal, or payable to the principal or the principal's order, receive the cash or other proceeds of those transactions, and accept a draft drawn by a person upon the principal and pay it when due.

(10) Receive for the principal and act upon a sight draft, warehouse receipt, or other negotiable or nonnegotiable instrument.

(11) Apply for and receive letters of credit, credit cards, and traveler's checks from a financial institution, and give an indemnity or other agreement in connection with letters of credit.

(12) Consent to an extension of the time of payment with respect to commercial paper or a financial transaction with a financial institution.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3875 - Business operating transactions; powers granted

§3875. Business operating transactions; powers granted

In a military power of attorney, the language granting power with respect to business operating transactions empowers the agent to do all of the following:

(1) Operate, buy, sell, enlarge, reduce, and terminate a business interest.

(2) To the extent that an agent is permitted by law to act for a principal and subject to the terms of the partnership agreement:

(a) Perform a duty or discharge a liability and exercise a right, power, privilege, or option that the principal has, may have, or claims to have, under a partnership agreement, whether or not the principal is a partner.

(b) Enforce the terms of a partnership agreement by litigation or otherwise.

(c) Defend, submit to arbitration, settle, or compromise litigation to which the principal is a party because of membership in the partnership.

(3) Exercise in person or by proxy, or enforce by litigation or otherwise, a right, power, privilege, or option the principal has or claims to have as the holder of a bond, share, or other instrument of similar character, and defend, submit to arbitration, settle, or compromise litigation to which the principal is a party because of a bond, share, or similar instrument.

(4) With respect to a business owned solely by the principal:

(a) Continue, modify, renegotiate, extend, and terminate a contract made with an individual or a legal entity, firm, association, or corporation by or on behalf of the principal with respect to the business before execution of the power of attorney.

(b) Determine the policy of the business as to:

(i) The location of its operation.

(ii) The nature and extent of its business.

(iii) The methods of manufacturing, selling, merchandising, financing, accounting, and advertising employed in its operation.

(iv) The amount and types of insurance carried.

(v) The mode of engaging, compensating, and dealing with its accountants, attorneys, and other agents and employees.

(c) Change the name or form of organization under which the business is operated and enter into a partnership agreement with other persons or organize a corporation to take over all or part of the operation of the business.

(d) Demand and receive money due or claimed by the principal or on the principal's behalf in the operation of the business, and control and disburse the money in the operation of the business.

(5) Put additional capital into a business in which the principal has an interest.

(6) Join in a plan or reorganization, consolidation, or merger of the business.

(7) Sell or liquidate a business or part of it at the time and upon the terms the agent considers desirable.

(8) Represent the principal in establishing the value of a business under a buy-out agreement to which the principal is a party.

(9) Prepare, sign, file, and deliver reports, compilations of information, returns, or other papers with respect to a business which are required by a governmental agency or instrumentality or which the agent considers desirable, and make related payments.

(10) Pay, compromise, or contest taxes or assessments and do any other act which the agent considers desirable to protect the principal from illegal or unnecessary taxation, fines, penalties, or assessments with respect to a business, including attempts to recover in any manner permitted by law, money paid before or after the execution of the power of attorney.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3876 - Insurance and annuity transactions; powers granted

§3876. Insurance and annuity transactions; powers granted

In a military power of attorney, the language granting power with respect to insurance and annuity transactions empowers the agent to do all of the following:

(1) Continue, pay the premium or assessment on, modify, rescind, release, or terminate, a contract procured by or on behalf of the principal which insures or provides an annuity to either the principal or another person, whether or not the principal is a beneficiary under the contract.

(2) Procure new, different, and additional contracts of insurance and annuities for the principal and the principal's spouse, children, and other dependents, and select the amount, type of insurance of annuity, and mode of payment.

(3) Pay the premium or assessment on, modify, rescind, release, or terminate a contract of insurance or annuity procured by the agent.

(4) Designate the beneficiary of the contract, but the agent may be named a beneficiary of the contract, or an extension, renewal, or substitute for it, only to the extent the agent was named as a beneficiary under a contract procured by the principal before executing the power of attorney.

(5) Apply for and receive a loan on the security of the contract of insurance or annuity.

(6) Surrender and receive the cash surrender value.

(7) Exercise an election.

(8) Change the manner of paying premiums.

(9) Change or convert the type of insurance contract or annuity as to any insurance contract or annuity with respect to which the principal has or claims to have a power described in this Section.

(10) Change the beneficiary of a contract of insurance of annuity, but the agent may not be designated a beneficiary except to the extent permitted by Paragraph (4).

(11) Apply for and procure government aid to guarantee or pay premiums of a contract of insurance on the life of the principal.

(12) Collect, sell, assign, hypothecate, borrow upon, or pledge the interest of the principal in a contract of insurance or annuity.

(13) Pay from proceeds or otherwise, compromise or contest, and apply for refunds in connection with, a tax or assessment levied by a taxing authority with respect to a contract of insurance or annuity or its proceeds or liability accruing by reason of the tax or assessment.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3877 - Estate, trust, and other beneficiary transactions; powers granted

§3877. Estate, trust, and other beneficiary transactions; powers granted

In a military power of attorney, the language granting power with respect to estate, trust, and other beneficiary transactions, empowers the agent to act for the principal in all matters that affect a trust, probate estate, guardianship, conservatorship, escrow, custodianship, or other fund from which the principal is, may become, or claims to be entitled, as a beneficiary, to a share of payment, including the power to do all of the following:

(1) Accept, reject, disclaim, receive, receipt for, sell, assign, release, pledge, exchange, or consent to a reduction in or modification of a share in or payment from the fund.

(2) Demand or obtain by litigation or otherwise money or other thing of value to which the principal is, may become, or claims to be entitled by reason of the fund.

(3) Initiate, participate in, and oppose litigation to ascertain the meaning, validity, or effect of a deed, will, declaration of trust, or other instrument or transaction affecting the interest of the principal.

(4) Initiate, participate in, and oppose litigation to remove, substitute, or surcharge a fiduciary.

(5) Conserve, invest, disburse, and use anything received for an authorized purpose.

(6) Transfer an interest of the principal in real or immovable property, stocks, bonds, accounts with financial institutions, insurance, and other property, to the trustee of a revocable trust created by the principal as settlor.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3878 - Claims and litigations; powers granted

§3878. Claims and litigations; powers granted

In a military power of attorney, the language with respect to claims and litigation empowers the agent to do all of the following:

(1) Assert and prosecute before a court or administrative agency a claim, claim for relief, cause of action, counterclaim, cross-complaint, or offset, and defend against an individual, a legal entity, or government, including suits to recover property or other thing of value, to recover damages sustained by the principal, to eliminate or modify tax liability, or to seek an injunction, specific performance, or other relief.

(2) Bring an action to determine adverse claims, intervene in litigation, and act as amicus curiae.

(3) In connection with litigation:

(a) Procure an attachment, garnishment, libel, order of arrest, or other preliminary, provisional, or intermediate relief and use any available procedure to effect, enforce, or satisfy a judgment, order, or decree.

(b) Perform any lawful act, including acceptance of tender, offer of judgment, admission of facts, submission of a controversy on an agreed statement of facts, consent to examination before trial, and binding the principal in litigation.

(4) Submit to arbitration, settle, and propose or accept a compromise with respect to a claim of litigation.

(5) Waive the issuance and service of process upon the principal, accept service of process, appear for the principal, designate persons upon whom process directed to the principal may be served, execute and file or deliver stipulations on the principal's behalf, verify pleadings, seek appellate review, procure and give surety and indemnity bonds, contract and pay for the preparation and printing of records and briefs, receive and execute and file or deliver a consent, waiver, release, confession of judgment, satisfaction of judgment, notice, agreement, or other instrument in connection with the prosecution, settlement, or defense of a claim of litigation.

(6) Act for the principal with respect to bankruptcy or insolvency proceedings, whether voluntary or involuntary, concerning the principal or some other persons, or with respect to reorganization proceedings, or with respect to an assignment for the benefit of creditors, receivership, or application for the appointment of a receiver or trustee which affects an interest of the principal in property or other thing of value.

(7) Pay a judgment against the principal or a settlement made in connection with litigation and receive and conserve money or other thing of value paid in settlement of or as proceeds of a claim or litigation.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3879 - Personal and family maintenance; powers granted

§3879. Personal and family maintenance; powers granted

In a military power of attorney, the language granting power with respect to personal and family maintenance empowers the agent to do all of the following:

(1) Do the acts necessary to maintain the customary standard of living of the principal, the principal's spouse, children, and other individuals customarily or legally entitled to be supported by the principal, including providing living quarters by purchase, lease, or other contract, or paying the operating costs, including interest, amortization payments, repairs, and taxes on premises owned by the principal and occupied by those individuals.

(2) Provide for the individuals described in Paragraph (1) all of the following:

(a) Normal domestic help.

(b) Usual vacations and travel expenses.

(c) Funds for shelter, clothing, food, appropriate education, and other current living costs.

(3) Pay for the individuals described in Paragraph (1) necessary medical, dental, and surgical care, hospitalization, and custodial care.

(4) Continue any provision made by the principal, for the individuals described in Paragraph (1), for automobiles or other means of transportation, including registering, licensing, insuring, and replacing them.

(5) Maintain or open charge accounts for the convenience of the individuals described in Paragraph (1) and open new accounts the agent considers desirable to accomplish a lawful purpose.

(6) Continue payments incidental to the membership or affiliation of the principal in a church, club, society, order, or other organization and continue contributions to those organizations.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3879.1 - Care, custody, and control of minor child

§3879.1. Care, custody, and control of minor child

In a military power of attorney, the language granting power with respect to the care, custody, and control of a minor child empowers the agent to do all of the following:

(1) The general functions, powers, and duties accorded to tutors pursuant to Chapter 8 of Title VI of Book VII of the Code of Civil Procedure, except those that require court approval.

(2) Consenting to and authorizing such medical care, treatment, or surgery as may be deemed necessary for the health, safety, and welfare of the child or children.

(3) Enrolling the child or children in such schools or educational institutions as may be deemed necessary for his due and proper education.

(4) Disciplining the child in such reasonable manner as may be necessary for his proper rearing, supervision, and training.

Acts 1993, No. 24, §1, eff. May 18, 1993; Acts 1995, No. 1131, §1.



RS 9:3880 - Social security; civil or military benefits; powers granted

§3880. Social security; civil or military benefits; powers granted

In a military power of attorney, the language granting power with respect to benefits from social security, Medicare, Medicaid or other governmental programs, or civil or military service, empowers the agent to do all of the following:

(1) Execute vouchers in the name of the principal for allowances and reimbursements payment by the United States or a foreign government or by a state or subdivision of a state to the principal, including allowances and reimbursements for transportation of the individuals described in R.S. 9:3879(1), and for shipment of their household effects.

(2) Take possession and order the removal and shipment of property of the principal from a post, warehouse, depot, dock, or other place of storage or safekeeping, either governmental or private, and execute and deliver a release, voucher, receipt, bill of lading, shipping ticket, certificate, or other instrument for that purpose.

(3) Prepare, file, and prosecute a claim of the principal to a benefit or assistance, financial or otherwise, to which the principal claims to be entitled, under a statute or governmental regulation.

(4) Prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to any benefits the principal may be entitled to receive.

(5) Receive the financial proceeds of a claim of the type described in this Section, conserve, invest, disburse, or use anything received for a lawful purpose.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3881 - Retirement plan transactions; powers granted

§3881. Retirement plan transactions; powers granted

In a military power of attorney, the language granting power with respect to retirement plan transactions empowers the agent to do all of the following:

(1) Select payment options under any retirement plan in which the principal participates, including plans for self-employed individuals.

(2) Designate beneficiaries under those plans and change existing designations.

(3) Make voluntary contributions to those plans.

(4) Exercise the investment powers available under any self-directed retirement plan.

(5) Make rollovers of plan benefits into other retirement plans.

(6) If authorized by the plan, borrow from, sell assets to, and purchase assets from the plan.

(7) Waive the right of the principal to be a beneficiary of a joint or survivor annuity if the principal is a spouse who is not employed.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3882 - Tax matters; powers granted

§3882. Tax matters; powers granted

In a military power of attorney, the language granting power with respect to tax matters empowers the agent to do all of the following:

(1) Prepare, sign, and file federal, state, local, and foreign income, gift, payroll, Federal Insurance Contributions Act returns, and other tax returns, claims for refunds, requests for extension of time, petitions regarding tax matters, and any other tax-related documents, including receipts, offers, waivers, consents (including consents and agreements under Internal Revenue Code Section 2032A or any successor section), closing agreements, and any power of attorney required by the Internal Revenue Service or other taxing authority with respect to a tax year upon which the statute of limitations has not run and to the tax year in which the power of attorney was executed and any subsequent tax year.

(2) Pay taxes due, collect refunds, post bonds, receive confidential information, and contest deficiencies determined by the Internal Revenue Service or other taxing authority.

(3) Exercise any election available to the principal under federal, state, local, or foreign tax law.

(4) Act for the principal in all tax matters for all periods before the Internal Revenue Service and any other taxing authority.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3882.1 - Real or immovable property transactions; powers granted

§3882.1. Real or immovable property transactions; powers granted

In a military power of attorney, the language granting power with respect to real or immovable property transactions empowers the agent to do all of the following:

(1) Accept as a gift or as security for a loan, reject, demand, buy, lease, receive, or otherwise acquire an interest in real property or a right incidental to real or immovable property.

(2) Sell, exchange, convey with or without covenants, quitclaim, release, surrender, mortgage, encumber, partition, consent to partitioning, subdivide, apply for zoning, rezoning, or other governmental permits, plat or consent to platting, develop, grant options concerning, lease, sublease, give in payment, or otherwise dispose of an interest in real or immovable property or a right incidental to real or immovable property.

(3) Release, assign, satisfy, and enforce by litigation or otherwise a mortgage, deed of trust, encumbrance, lien, or other claim to real or immovable property which exists or is asserted.

(4) Do any act of management or of conservation with respect to an interest in real or immovable property, or a right incidental to real or immovable property, owned or claimed to be owned, by the principal, including all of the following:

(a) Insuring against a casualty, liability, or loss.

(b) Obtaining or regaining possession, or protecting the interest or right, by litigation or otherwise.

(c) Paying, compromising, or contesting taxes or assessments, or applying for and receiving refunds in connection with them.

(d) Purchasing supplies, hiring assistance or labor, and making repairs or alterations in the real or immovable property.

(5) Use, develop, alter, replace, remove, erect, or install structures or other improvements upon real or immovable property in or incidental to which the principal has, or claims to have, an interest or right.

(6) Participate in a reorganization with respect to real or immovable property or a legal entity that owns an interest in or right incidental to real or immovable property and receive and hold shares of stock or obligations received in a plan of reorganization, and act with respect to them, including all of the following:

(a) Selling or otherwise disposing of them.

(b) Exercising or selling an option, conversion, or similar right with respect to them.

(c) Voting them in person or by proxy.

(7) Change the form of title of an interest in or right incidental to real or immovable property.

(8) Dedicate to public use, with or without consideration, servitudes, easements, or other rights or interests in and to real or immovable property in which the principal has, or claims to have, an interest or right.

Acts 1995, No. 1131, §1.



RS 9:3883 - After-acquired property; state where property is located or where power is executed

§3883. After-acquired property; state where property is located or where power is executed

The powers described in this Chapter are exercisable equally with respect to an interest the principal has when the military power of attorney is executed or acquires later, whether or not the property is located in this state, and whether or not the powers are exercised or the power of attorney is executed in this state.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3884 - Trust instruments; power to modify or revoke

§3884. Trust instruments; power to modify or revoke

A military power of attorney under this Chapter does not empower the agent to modify or revoke a trust created by the principal unless that power is expressly granted by the power of attorney. If a military power of attorney under this Chapter empowers the agent to modify or revoke a trust created by the principal, the trust may be modified or revoked by the agent only as provided in the trust instrument.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3885 - Liability of person acting in good faith reliance upon power of attorney

§3885. Liability of person acting in good faith reliance upon power of attorney

A. Any person, firm, corporation, financial institution, or other entity who acts in good faith reliance upon a military power of attorney is not liable to the principal or to any other person for so acting if all of the following requirements are satisfied:

(1) The power of attorney is presented to the person by the attorney in fact named in the power of attorney.

(2) The power of attorney appears on its face to be valid.

(3) The power of attorney includes either:

(a) A notary public's certificate of acknowledgment.

(b) The signature of any person acting as notary, together with the title of that person's office, provided he is authorized to perform a notarial act pursuant to 10 U.S.C. 1044a.

B. Nothing in this Section is intended to create an implication that a person is liable for acting in reliance upon a power of attorney under circumstances where the requirements of Subsection A are not satisfied. Nothing in this Section affects any immunity that may otherwise exist apart from this Section.

C. A military power of attorney appears on its face to be valid if it contains the language provided by R.S. 9:3862, and all signature spaces thereon including those for the principal, notary public, and witnesses, where applicable, have been completed.

D. Any banking institution or other third person acting in good faith may conclusively rely on the power apparently conferred under a military power of attorney executed in accordance with the provisions of this Chapter or military power of attorney as defined in 10 U.S.C. 1044b and all acts or transactions by any banking institution or other third person in reliance on such military power of attorney shall be valid, binding, and of full force and effect as entered into for any and all purposes. No cause of action shall lie against any banking institution or third person which relies in good faith on such military power of attorney, nor shall any transaction entered into by any person in reliance on a military power of attorney be subject to attack for any reason as a result of the reliance placed upon such military power of attorney, and the sole recourse by the principal shall be a claim for damages against the agent.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3886 - Application of power of attorney to all or portion of property of principal; description of items or parcels

§3886. Application of power of attorney to all or portion of property of principal; description of items or parcels

A. A military power of attorney may by its terms apply to all or a portion of the personal or movable property of the principal, whether owned by the principal at the time of the giving of the power of attorney or thereafter acquired, whether located in this state or elsewhere, without the need for a description of each item of property.

B. A military power of attorney conferring power to act with respect to immovable (real) property of the principal located in Louisiana must contain a reasonable description of the property with respect to which the agent is authorized to act, but need not be accompanied by a detailed legal description of such property.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3887 - Acceptance of military power of attorney

§3887. Acceptance of military power of attorney

A. No state bank, trust company, national bank, savings bank, federal mutual savings bank, savings and loan association, federal savings and loan association, federal mutual savings and loan association, credit union or federal credit union or branch of a foreign banking corporation, or any other supervised financial organization or licensed lender as provided in R.S. 9:3516, each of the foregoing referred to in this Section as "banking institution", located in this state shall refuse to honor a military power of attorney properly executed in accordance with R.S. 9:3862 or a military power of attorney as defined in 10 U.S.C. 1044b.

B. The failure of a banking institution to honor a properly executed military power of attorney executed in accordance with R.S. 9:3862 or a military power of attorney as defined in 10 U.S.C. 1044b, shall be deemed unlawful.

C. No banking institution receiving and retaining a military power of attorney presented to it as provided in Subsection A of this Section nor any officer, agent, or employee of such institution shall incur any liability by reason of acting upon the authority thereof unless the institution shall have actually received, at the office where the account is located, written notice of the revocation or termination of such power of attorney.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3890 - Conditional procuration

CHAPTER 3-A. CONDITIONAL PROCURATION

§3890. Conditional procuration

A. The term "conditional procuration" means a written document stating that the procuration becomes effective upon the disability of the principal.

B. In a conditional procuration, the disability of a principal shall be established by an authentic act as described in Subsection C, stating that due to any infirmity, the principal is unable consistently to make or to communicate reasoned decisions regarding the care of the principal's person or property.

C. The authentic act shall be signed by two physicians licensed to practice medicine by the Louisiana Sate Board of Medical Examiners who have personally examined the principal. However, if the executed conditional procuration so provides, the authentic act may be signed by the attending physician who is licensed to practice medicine by the Louisiana State Board of Medical Examiners and the agent appointed in the conditional procuration.

D. A conditional procuration which has been entered into under the provisions of this Section and which has become effective as provided in this Section, shall have the same effectiveness as any other procuration.

E. Except as otherwise specifically provided in this Chapter, a conditional procuration which becomes effective upon a determination of disability shall be subject to all of the provisions of the Louisiana Civil Code and all other provisions of law which govern procuration.

Acts 1999, No. 1083, §1.



RS 9:3891 - Definitions

CHAPTER 4. AGENCY RELATIONS IN

REAL ESTATE TRANSACTIONS

§3891. Definitions

(1) "Agency" means a relationship in which a real estate broker or licensee represents a client by the client's consent, whether express or implied, in an immovable property transaction.

(2) "Broker" means any person licensed by the Louisiana Real Estate Commission as a real estate broker.

(3) "Brokerage agreement" means an agreement for brokerage services to be provided to a person in return for compensation or the right to receive compensation from another.

(4) "Client" means one who engages the professional advice and services of a licensee as his agent.

(5) "Commission" means the Louisiana Real Estate Commission.

(6)(a) "Confidential information" means information obtained by a licensee from a client during the term of a brokerage agreement that was made confidential by the written request or written instruction of the client or is information the disclosure of which could materially harm the position of the client, unless at any time any of the following occurs:

(i) The client permits the disclosure by word or conduct.

(ii) The disclosure is required by law or would reveal serious defect.

(iii) The information becomes public from a source other than the licensee.

(b) Confidential information shall not be considered to include material information about the physical condition of the property.

(c) Confidential information can be disclosed by a designated agent to his broker for the purpose of seeking advice or assistance for the benefit of the client.

(7) "Customer" means a person who is not being represented by a licensee but for whom the licensee is performing ministerial acts.

(8) "Designated agency" means the agency relationship that shall be presumed to exist when a licensee engaged in any real estate transaction, except as otherwise provided in this Chapter, is working with a client, unless there is a written agreement providing for a different relationship.

(9) "Designated agent" means a licensee who is the agent of a client.

(10) "Dual agency" means an agency relationship in which a licensee is working with both buyer and seller or both landlord and tenant in the same transaction. However, such a relationship shall not constitute dual agency if the licensee is the seller of property that he owns or if the property is owned by a real estate business of which the licensee is the sole proprietor and agent. A dual agency relationship shall not be construed to exist in a circumstance in which the licensee is working with both landlord and tenant as to a lease which does not exceed a term of three years and the licensee is the landlord.

(11) "Licensee" means any person who has been issued a license by the commission as a real estate salesperson or a real estate broker.

(12) "Ministerial acts" means those acts that a licensee may perform for a person that are informative in nature. Examples of these acts include but are not limited to:

(a) Responding to phone inquiries by persons as to the availability and pricing of brokerage services.

(b) Responding to phone inquiries from a person concerning the price or location of property.

(c) Conducting an open house and responding to questions about the property from a person.

(d) Setting an appointment to view property.

(e) Responding to questions from persons walking into a licensee's office concerning brokerage services offered or particular properties.

(f) Accompanying an appraiser, inspector, contractor, or similar third party on a visit to a property.

(g) Describing a property or the property's condition in response to a person's inquiry.

(h) Completing business or factual information for a person represented by another licensee on an offer or contract to purchase.

(i) Showing a person through a property being sold by an owner on his or her own behalf.

(j) Referral to another broker or service provider.

(13) "Person" means and includes individuals and any and all business entities, including but not limited to corporations, partnerships, trusts and limited liability companies, foreign or domestic.

(14) "Substantive contact" means that point in any conversation where confidential information is solicited or received. This includes any specific financial qualifications of the consumer or the motives or objectives in which the consumer may divulge any confidential, personal, or financial information, which, if disclosed to the other party to the transaction, could harm the party's bargaining position. This includes any electronic contact, electronic mail, or any other form of electronic transmission.

Acts 1997, No. 31, §1, eff. March 1, 1998; Acts 1999, No. 452, §1; Acts 2010, No. 247, §1.



RS 9:3892 - Relationships between licensees and persons

§3892. Relationships between licensees and persons

Notwithstanding the provisions of Civil Code Articles 2985 through 3032 or any other provisions of law, a licensee engaged in any real estate transaction shall be considered to be representing the person with whom he is working as a designated agent unless there is a written agreement between the broker and the person providing that there is a different relationship or the licensee is performing only ministerial acts on behalf of the person.

Acts 1997, No. 31, §1, eff. March 1, 1998.



RS 9:3893 - Duties of licensees representing clients

§3893. Duties of licensees representing clients

A. A licensee representing a client shall:

(1) Perform the terms of the brokerage agreement between a broker and the client.

(2) Promote the best interests of the client by:

(a) Seeking a transaction at the price and terms stated in the brokerage agreement or at a price and upon terms otherwise acceptable to the client.

(b) Timely presenting all offers to and from the client.

(c) Timely accounting for all money and property received in which the client has, may have, or should have had an interest.

(3) Exercise reasonable skill and care in the performance of brokerage services.

B. A licensee representing a client does not breach a duty or obligation to the client by showing alternative properties to prospective buyers or tenants or by showing properties in which the client is interested to other prospective buyers or tenants.

C. A licensee representing a buyer or tenant client does not breach a duty or obligation to that client by working on the basis that the licensee shall receive a higher fee or compensation based on a higher selling price.

D. A licensee shall not be liable to a client for providing false information to the client if the false information was provided to the licensee by a customer unless the licensee knew or should have known the information was false.

E. Nothing in this Section shall be construed as changing a licensee's legal duty as to negligent or fraudulent misrepresentation of material information.

F. Nothing in this Chapter or in Chapter 17 of Title 37 of the Louisiana Revised Statutes of 1950 shall be construed as to require agency disclosure with regard to a lease that does not exceed a term of three years and under which no sale of the subject property to the lessee is contemplated.

Acts 1997, No. 31, §1, eff. March 1, 1998; Acts 1999, No. 452, §1; Acts 2015, No. 24, §1.



RS 9:3894 - Licensee's relationship with customers

§3894. Licensee's relationship with customers

A. Licensees shall treat all customers honestly and fairly and when representing a client in a real estate transaction may provide assistance to a customer by performing ministerial acts. Performing those ministerial acts shall not be construed in a manner that would violate the brokerage agreement with the client, and performing those ministerial acts for the customer shall not be construed in a manner as to form a brokerage agreement with the customer.

B. A licensee shall not be liable to a customer for providing false information to the customer if the false information was provided to the licensee by the licensee's client or client's agent and the licensee did not have actual knowledge that the information was false.

Acts 1997, No. 31, §1, eff. March 1, 1998.



RS 9:3895 - Termination of agency relationship

§3895. Termination of agency relationship

Except as may be provided in a written agreement between the broker and the client, neither a broker nor any licensee affiliated with the broker owes any further duties to the client after termination, expiration, or completion of performance of the brokerage agreement, except to account for all monies and property relating to the transaction and to keep confidential all confidential information received during the course of the brokerage agreement.

Acts 1997, No. 31, §1, eff. March 1, 1998.



RS 9:3896 - Compensation; agency relationship

§3896. Compensation; agency relationship

The payment or promise of payment of compensation to a broker is not determinative of whether an agency relationship has been created.

Acts 1997, No. 31, §1, eff. March 1, 1998.



RS 9:3897 - Dual agency

§3897. Dual agency

A. A licensee may act as a dual agent only with the informed written consent of all clients. Informed consent shall be presumed to have been given by any client who signs a dual agency disclosure form prepared by the commission pursuant to its rules and regulations. The form prepared by the commission shall include the following language:

"What a licensee shall do for clients when acting as a dual agent:

(1) Treat all clients honestly.

(2) Provide information about the property to the buyer or tenant.

(3) Disclose all latent material defects in the property that are known to the licensee.

(4) Disclose financial qualification of the buyer or tenant to the seller or landlord.

(5) Explain real estate terms.

(6) Help the buyer or tenant to arrange for property inspections.

(7) Explain closing costs and procedures.

(8) Help the buyer compare financing alternatives.

(9) Provide information about comparable properties that have sold so both clients may make educated decisions on what price to accept or offer."

B. A licensee shall not disclose to clients when acting as a dual agent:

(1) Confidential information that the licensee may know about either of the clients, without that client's permission.

(2) The price the seller or landlord will take other than the listing price without the permission of the seller or landlord.

(3) The price the buyer or tenant is willing to pay without the permission of the buyer or tenant.

C. The written consent required in Subsection A of this Section shall be obtained by a licensee from the client at the time the brokerage agreement is entered into or at any time before the licensee acts as a dual agent.

D. No cause of action shall arise on behalf of any person against a dual agent for making disclosures allowed or required by this Section, and the dual agent does not terminate any agency relationship by making the allowed or required disclosures.

E. In the case of dual agency, each client and licensee possess only actual knowledge and information. There shall be no imputation of knowledge or information among or between the clients, brokers, or their affiliated licensees.

F. In any transaction, a licensee may without liability withdraw from representing a client who has not consented to a disclosed dual agency. The withdrawal shall not prejudice the ability of the licensee to continue to represent the other client in the transaction or limit the licensee from representing the client in other transactions. When a withdrawal occurs, the licensee shall not receive a referral fee for referring a client to another licensee unless written disclosure is made to both the withdrawing client and the client that continues to be represented by the licensee.

G. A licensee shall not be considered as acting as a dual agent if the licensee is working with both buyer and seller, if the licensee is the seller of property he owns, or if the property is owned by a real estate business of which the licensee is the sole proprietor and agent. A dual agency shall not be construed to exist in a circumstance in which the licensee is working with both landlord and tenant as to a lease which does not exceed a term of three years and the licensee is the landlord.

Acts 1997, No. 31, §1, eff. March 1, 1998; Acts 1999, No. 452, §1.



RS 9:3898 - Subagency

§3898. Subagency

Subagency can only be created by a written agreement. A licensee is not considered to be a subagent of a client or another broker solely by reason of membership or other affiliation by the broker in a multiple listing service or other similar information source.

Acts 1997, No. 31, §1, eff. March 1, 1998.



RS 9:3899 - Vicarious liability

§3899. Vicarious liability

A client shall not be liable for the acts or omissions of a licensee in providing brokerage services for or on behalf of the client.

Acts 1997, No. 31, §1, eff. March 1, 1998.



RS 9:3901 - SURETYSHIP

CODE TITLE XVI--OF SURETYSHIP

CHAPTER 1. SURETYSHIP

PART I. IN GENERAL

§3901. Premium on bond, expense of administration

Any executor, administrator, curator, tutor, liquidator, receiver, syndic, or other similar officer appointed or confirmed by any court of the state who is required to give bond, may charge among the expenses of his administration the premium paid therefor to any surety company authorized to do business in this state, provided that the amount of the premium does not exceed one-half of one per centum upon the amount of the bond.



RS 9:3902 - Failure of surety to pay; recovery of attorney's fees

§3902. Failure of surety to pay; recovery of attorney's fees

If the surety on a bond fails to pay his obligation and it becomes necessary for the creditor to sue thereon, the latter shall be entitled to ten per cent attorney's fees on the amount recovered, provided he has employed an attorney for the purpose, has made written amicable demand on the principal and surety and thirty days have elapsed from their receipt thereof without payment being made, and the full amount claimed in the demand is recovered.

This Section shall not affect the right to recover interest and costs as otherwise provided by law.



RS 9:3903 - Subrogation in favor of surety on twelve months' bond

§3903. Subrogation in favor of surety on twelve months' bond

Whenever a person bound as surety upon a twelve months' bond has paid the same, he shall be subrogated to all the rights which the original creditor had at the time such bond was given, or at the time the bond is paid by such surety. This section shall only apply where the property has been adjudicated to the defendant in the judgment, and he is the principal upon such twelve months' bond.



RS 9:3904 - Agreement with surety as to deposit of moneys

§3904. Agreement with surety as to deposit of moneys

It shall be lawful for any party of whom a bond, undertaking or other obligation is required, to agree with his surety or sureties for the deposit of any or all moneys and assets for which he and his surety or sureties are or may be held responsible, with a bank, savings bank, safe-deposit or trust company, authorized by law to do business as such, or with other depository approved by the court or a judge thereof, if such deposit is otherwise proper, for the safekeeping thereof, and in such manner as to prevent the withdrawal of such money or assets or any part thereof, without the written consent of such surety or sureties, or an order of court, or a judge thereof, made on such notice to such surety or sureties as such court or judge may direct; provided, however, that such agreement shall not in any manner release from or change the liability of the principal or sureties as established by the terms of the said bond.

Added by Acts 1958, No. 356, §1.



RS 9:3911 - Withdrawal of surety from bond of administrator, executor, curator or tutor

PART II. SURETY FOR LEGAL REPRESENTATIVE

§3911. Withdrawal of surety from bond of administrator, executor, curator or tutor

Sureties on the bond of any administrator, executor, curator or tutor, shall have the right to be released from any further liability on such bond, by causing their principal to be cited into the court having jurisdiction over the appointment of such administrator, curator, executor or tutor, by petition, setting forth their fears that such administrator, curator, executor or tutor is mismanaging the property under his charge, and that they are in danger of being injured seriously by his conduct, and praying that he shall be required to give new security.

Acts 1987, No. 409, §3, eff. Jan. 1, 1988.



RS 9:3912 - Procedure for release of judicial surety

§3912. Procedure for release of judicial surety

On due proof being made of maladministration by any curator, administrator, executor or tutor cited, the court shall require him to give a new bond, with other sufficient security, for the faithful administration of the property; and upon failure to do so within three days after such order, he shall be forthwith removed from the administration thereof, and the judge shall proceed at once to the appointment of another curator, administrator, executor or tutor, who shall be required to give security in manner and form as now required by law; and this being done, the former sureties on the bond shall be released from all liability for any maladministration of such administrator, curator, executor or tutor, from and after execution of the new bond with security as aforesaid.

Acts 1987, No. 409, §3, eff. Jan. 1, 1988.



RS 9:3921 - TRANSACTION OR COMPROMISE

CODE TITLE XVII--OF TRANSACTION OR COMPROMISE

CHAPTER 1. TRANSACTION OR COMPROMISE

§3921. Remission, transaction, compromise, or other conventional discharge of obligations

A. Notwithstanding any provision in Title III of Code Book III of Title 9 of the Louisiana Revised Statutes of 1950 to the contrary, every master or employer is answerable for the damage occasioned by his servant or employee in the exercise of the functions in which they are employed. Any remission, transaction, compromise, or other conventional discharge in favor of the employee, or any judgment rendered against him for such damage shall be valid as between the damaged creditor and the employee, and the employer shall have no right of contribution, division, or indemnification from the employee nor shall the employer be allowed to bring any incidental action under the provisions of Chapter 6 of Title I of Book II of the Louisiana Code of Civil Procedure against such employee.

B. The provisions of this Section are remedial and shall be applied retrospectively and prospectively to any cause of action for damages arising prior to, on, or after the effective date of this Section.

Added by Acts 1982, No. 803, §1. Acts 1984, No. 331, §10, eff. July 2, 1984; Acts 1988, No. 401, §1.



RS 9:4101 - LOUISIANA MEDIATION ACT

CODE TITLE XVIII--OF RESPITE

[BLANK]

CODE TITLE XIX--OF ALTERNATIVE

DISPUTE RESOLUTION

CHAPTER 1. LOUISIANA MEDIATION ACT

§4101. Short title; purpose; definitions

A. This Chapter shall be known and may be referred to as the "Louisiana Mediation Act".

B. The purpose of this Chapter is to provide encouragement and support for the use of mediation to promote settlement of legal disputes.

C. For purposes of this Chapter:

(1) "ADR Section" means the Louisiana State Bar Association, Alternative Dispute Resolution Section.

(2) "Approved register" means the register of qualified mediators prepared and maintained by the ADR Section.

(3) "Cost of mediation" includes the mediator's fee, administrative fees, and expenses.

(4) "Mediation" is a procedure in which a mediator facilitates communication between the parties concerning the matters in dispute and explores possible solutions to promote reconciliation, understanding, and settlement.

(5) "MCLE Committee" means the Louisiana State Bar Association, Mandatory Continuing Legal Education Committee.

Acts 1997, No. 1451, §1.



RS 9:4102 - Discussion of mediation with clients

§4102. Discussion of mediation with clients

Counsel are encouraged to discuss with their clients the appropriateness of using mediation in any civil case pending in the courts.

Acts 1997, No. 1451, §1.



RS 9:4103 - Referral of a case for mediation; exceptions

§4103. Referral of a case for mediation; exceptions

A. On motion of any party, a court may order the referral of a civil case for mediation. Upon filing of an objection to mediation by any party within fifteen days after receiving notice of the order, the mediation order shall be rescinded.

B. The following types of proceedings shall not be referred to mediation pursuant to this Chapter:

(1) Actions brought pursuant to the Post Separation Family Violence Relief Act, R.S. 9:361 et seq., or the Domestic Abuse Assistance Act, R.S. 46:2131 et seq.

(2) Actions for child custody or visitation, which are subject to mediation pursuant to the provisions of R.S. 9:332 et seq.

(3) Actions governed by the Code of Criminal Procedure or the Children's Code.

Acts 1997, No. 1451, §1; Acts 1999, No. 952, §1.



RS 9:4104 - Selection of mediator

§4104. Selection of mediator

A. Once an order referring a case for mediation has been signed, the parties are encouraged to mutually agree upon a person to be appointed as the mediator. Upon submission of the chosen person's name to the court, the court shall issue an order making such appointment.

B. If the parties do not agree on a mediator within fifteen days after the signing of the referral order, each party shall submit to the opposing party or parties a list of four names of mediators from the approved register, and each party may strike any names on this list. The parties shall then submit the lists to the court. If any names remain after the parties have exercised their strikes, the court shall appoint a mediator from the names not struck. If all names are stricken, the court shall appoint a mediator from the approved register, excluding any person whose name was previously stricken by any party.

C. After an order referring a case for mediation has been signed in a complicated or complex case, a court may appoint as mediator a person who has professional training or experience in the subject matter of the dispute and in dispute resolution procedures.

D. A person appointed pursuant to Subsection A or C hereof need not be listed on the approved register of mediators nor possess the qualifications of a mediator, as required pursuant to R.S. 9:4105 and 4106, respectively, and for purposes of this Chapter, is considered a "mediator" during the tenure of his appointment.

Acts 1997, No. 1451, §1.



RS 9:4105 - Approved register of mediators

§4105. Approved register of mediators

A. The ADR Section shall prepare and maintain a register of those persons qualified under criteria established pursuant to R.S. 9:4106. A mediator denied listing in the approved register may request a review of that decision by a panel of three members of the ADR Section.

B. The ADR Section shall make available to participating courts and parties the approved register of mediators and a summary of their professional qualifications.

C. The ADR Section may assess such reasonable fees as are necessary to perform the functions associated with administering the provisions of this Chapter and creating and maintaining the approved register of qualified mediators.

Acts 1997, No. 1451, §1.



RS 9:4106 - Qualifications of mediators

§4106. Qualifications of mediators

A. To qualify for appointment as a mediator under this Chapter:

(1)(a) A person must have completed a minimum of forty classroom hours of training in mediation in a course conducted by an individual or organization approved by the MCLE Committee or the ADR Section and must be licensed to practice law in any state for not less than five years. Any previous mediation training approved by the MCLE Committee can be used to satisfy the requirements of this Section; or

(b) A person, whether or not licensed to practice law, must have completed a minimum of forty classroom hours of training in mediation in a course conducted by an organization or individual approved by the MCLE Committee or the ADR Section, and must have mediated more than twenty-five disputes or must have engaged in more than five hundred hours of dispute resolutions. The ADR Section shall determine the proper method by which to certify the requirements hereof.

(2) A person must have served as a Louisiana district, appellate, or supreme court judge for at least ten years and no longer be serving as a judge.

B. In order to maintain a listing in the approved register of qualified mediators, a mediator must be willing to accept two annual pro bono appointments and participate in ten hours of training in alternative dispute resolutions in a continuing education course approved by the MCLE Committee or the ADR Section every two years.

Acts 1997, No. 1451, §1; Acts 1999, No. 713, §1, eff. July 1, 1999; Acts 1999, No. 997, §1.



RS 9:4107 - Standard of conduct; disclosure

§4107. Standard of conduct; disclosure

A. The Standards of Conduct for Mediators adopted by the American Arbitration Association, the American Bar Association, and the Society of Professionals in Dispute Resolution shall apply to the professional conduct of mediators appointed under this Chapter unless the ADR Section adopts an alternative code of conduct.

B. Upon receiving notice of appointment as a mediator in a particular proceeding, the mediator shall make available to all parties a list of his professional qualifications, curriculum vitae, and fee schedule and disclose to the parties all past or present conflicts or relationships with the parties or their counsel.

Acts 1997, No. 1451, §1.



RS 9:4108 - Required attendance and participation in mediation

§4108. Required attendance and participation in mediation

A. A court order referring a case to mediation may require any or all of the following:

(1) Attendance of parties, including those persons with authority to negotiate and enter into binding settlement agreements.

(2) Advance submission to other parties and the mediator of a position paper and relevant documents or information.

(3) Minimal meaningful participation by parties and their counsel during the procedure.

B. Mediation shall be completed within ninety days of notice of appointment of the mediator, unless extended by agreement of all parties.

Acts 1997, No. 1451, §1.



RS 9:4109 - Cost of mediation

§4109. Cost of mediation

A. The cost of mediation shall be agreed in writing by the parties and the mediator prior to commencement of mediation. If there is no agreement on such cost, the court shall rescind the appointment and the selection of a mediator shall commence anew.

B.(1) Unless otherwise ordered by the court in its referral order or unless the parties agree to some other allocation of cost:

(a) The cost of mediation shall be taxed as costs of court, to be shared equally by the parties.

(b) If the case is not settled by mediation, the costs of mediation shall be taxed as costs of court upon rendition of a final judgment.

(2) No later than the conclusion of the mediation, whether or not successful, the parties shall pay the cost of mediation, unless the parties and the mediator have agreed otherwise. The mediator may intervene in any pending civil case between the parties to the mediation to enforce payment of the cost of the mediation. An intervention to enforce payment of the cost of the mediation shall be disposed of as a summary proceeding.

C. Any court filings by the mediator appointed under this Chapter shall be accepted by the clerk of court without a filing fee.

Acts 1997, No. 1451, §1.



RS 9:4110 - Nonbinding effect

§4110. Nonbinding effect

Mediation procedures are nonbinding unless all the parties specifically agree otherwise in writing.

Acts 1997, No. 1451, §1.



RS 9:4111 - Written settlement agreements

§4111. Written settlement agreements

A. If, as a result of a mediation, the parties agree to settle and execute a written agreement disposing of the dispute, the agreement is enforceable as any other transaction or compromise and is governed by the provisions of Title XVII of Book III of the Civil Code, to the extent not in conflict with the provisions of this Chapter.

B. The court in its discretion may incorporate the terms of the agreement in the court's final decree disposing of the case.

Acts 1997, No. 1451, §1.



RS 9:4112 - Confidentiality

§4112. Confidentiality

A. Except as provided in this Section, all oral and written communications and records made during mediation, whether or not conducted under this Chapter and whether before or after the institution of formal judicial proceedings, are not subject to disclosure, and may not be used as evidence in any judicial or administrative proceeding.

B.(1) The parties, counsel, and other participants therein shall not be required to testify concerning the mediation proceedings and are not subject to process or subpoena, issued in any judicial or administrative procedure, which requires the disclosure of any communications or records of the mediation, except with respect to the following:

(a) Reports made by the mediator to a court, pursuant to that court's order, only as to whether the parties appeared as ordered, whether the mediation took place, and whether a settlement resulted therein.

(b) In connection with a motion for sanctions made by a party to the mediation based on a claim of a party's noncompliance with the court's order to participate in the mediation proceedings; however, the disclosure of any communications and records made during the course of the mediation shall be strictly limited to the issue of noncompliance with the court's order.

(c) A judicial determination of the meaning or enforceability of an agreement resulting from a mediation procedure if the court determines that testimony concerning what occurred in the mediation proceeding is necessary to prevent fraud or manifest injustice.

(2) The mediator is not subject to subpoena and cannot be required to make disclosure through discovery or testimony at trial except in a judicial or administrative procedure with respect to Subparagraph B(1)(a) of this Section.

C. The confidentiality provisions of this Section do not extend to statements, materials and other tangible evidence, or communications that are otherwise subject to discovery or are otherwise admissible, merely because they were presented in the course of mediation, if they are based on proof independent of any communication or record made in mediation.

D. If this Section conflicts with other legal requirements for disclosure of communications or materials, the issue of confidentiality may be presented to the court having jurisdiction of the proceedings to determine, in camera, whether the facts, circumstances, and context of the communications or materials sought to be disclosed warrant a protective order or whether the communications or materials are subject to disclosure.

E. Confidentiality, in whole or in part, may be waived when all parties and the mediator specifically agree in writing.

Acts 1997, No. 1451, §1.



RS 9:4201 - LOUISIANA BINDING ARBITRATION LAW

CHAPTER 2. LOUISIANA BINDING ARBITRATION LAW

§4201. Validity of arbitration agreements

A provision in any written contract to settle by arbitration a controversy thereafter arising out of the contract, or out of the refusal to perform the whole or any part thereof, or an agreement in writing between two or more persons to submit to arbitration any controversy existing between them at the time of the agreement to submit, shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the revocation of any contract.

Acts 1997, No. 1451, §2.



RS 9:4202 - Stay of proceedings brought in violation of arbitration agreement

§4202. Stay of proceedings brought in violation of arbitration agreement

If any suit or proceedings be brought upon any issue referable to arbitration under an agreement in writing for arbitration, the court in which suit is pending, upon being satisfied that the issue involved in the suit or proceedings is referable to arbitration under such an agreement, shall on application of one of the parties stay the trial of the action until an arbitration has been had in accordance with the terms of the agreement, providing the applicant for the stay is not in default in proceeding with the arbitration.



RS 9:4203 - Remedy in case of default; petition and notice; hearing and proceedings

§4203. Remedy in case of default; petition and notice; hearing and proceedings

A. The party aggrieved by the alleged failure or refusal of another to perform under a written agreement for arbitration, may petition any court of record having jurisdiction of the parties, or of the property, for an order directing that the arbitration proceed in the manner provided for in the agreement. Five days' written notice of the application shall be served upon the party in default. Service shall be made in the manner provided by law for the service of a summons.

B. The court shall hear the parties, and upon being satisfied that the making of the agreement for arbitration or the failure to comply therewith is not an issue, the court shall issue an order directing the parties to proceed to arbitration in accordance with the terms of the agreement. If the making of the arbitration agreement or the failure or refusal to perform is an issue, the court shall proceed summarily to the trial thereof.

C. If no jury trial is demanded, the court shall hear and determine the issue. Where such an issue is raised, either party may, on or before the return day of the notice of application, demand a jury trial of the issue, and upon such demand the court shall issue an order referring the issue or issues to a jury called and empanelled in the manner provided by law.

D. If the jury finds that no agreement in writing for arbitration was made or that there is no default in proceeding thereunder, the proceeding shall be dismissed. If the jury finds that an agreement for arbitration was made in writing and that there is a default in proceeding thereunder, the court shall issue an order summarily directing the parties to proceed with the arbitration in accordance with the terms thereof.

E. Failure to pay within ten business days any deposit, fee, or expense required under the arbitration process shall constitute default in the arbitration proceeding. A party aggrieved by the default shall be entitled to remove the matter under arbitration in its entirety to a court of competent jurisdiction and shall be entitled to attorney fees and costs in addition to other remedies as provided in this Section.

Acts 2010, No. 545, §1



RS 9:4204 - Appointment of arbitrators

§4204. Appointment of arbitrators

If, in the agreement, provision is made for a method of naming or appointing an arbitrator or arbitrators or an umpire, this method shall be followed. If no method is provided or if a method is provided and a party thereto fails to avail himself of the method or if for any other reason there shall be a lapse in the naming of an arbitrator or arbitrators or an umpire, or in filling a vacancy, then, upon the application of either party to the controversy, the court aforesaid or the court in and for the parish in which the arbitration is to be held shall designate and appoint an arbitrator or arbitrators or umpire, as the case may require, who shall act under the agreement with the same force and effect as if he or they had been specifically named therein. Unless otherwise provided in the agreement, the arbitration shall be by a single arbitrator.



RS 9:4205 - Application heard as motion

§4205. Application heard as motion

Any application to the court under this Chapter shall be made and heard in the manner provided by law for the making and hearing of motions, except as otherwise herein expressly provided.



RS 9:4206 - Witnesses; summoning; compelling attendance; evidence

§4206. Witnesses; summoning; compelling attendance; evidence

A. When more than one arbitrator is agreed to, all the arbitrators shall sit at the hearing of the case unless, by consent in writing, all parties agree to proceed with the hearing with a less number. The arbitrators, selected either as prescribed in this Chapter or otherwise, or a majority of them, may, at the request of a party or independently, summon in writing any person to attend before them or any of them as a witness and in a proper case to bring with him or them any book, record, document, or paper which may be deemed material as evidence in the case. The fees for attendance shall be the same as the fees of witnesses in courts of general jurisdiction.

B. The summons shall issue in the name of the arbitrator or arbitrators, or a majority of them, and shall be signed by the arbitrator, arbitrators, or a majority of them, and shall be directed to the person and shall be served in the same manner as subpoenas to appear and testify before the court. If any person or persons summoned to testify refuses or neglects to obey the summons, upon petition, the court in and for the parish in which the arbitrators are sitting may compel the attendance or punish the person or persons for contempt in the same manner provided by law for securing the attendance of witnesses or their punishment for neglect or refusal to attend in the courts of this state.

C.(1) The parties to the arbitration may offer evidence as is relevant and material to the dispute and shall produce evidence as the arbitrator may deem necessary to an understanding and determination of the dispute. Strict conformity to the Code of Evidence shall not be required, except for laws pertaining to testimonial privileges.

(2) The arbitrator shall determine the admissibility, relevance, and materiality of the evidence offered, including the admissibility of expert evidence, and may exclude evidence deemed by the arbitrator to be cumulative or irrelevant.

Acts 2010, No. 545, §1.



RS 9:4207 - Depositions

§4207. Depositions

Upon petition, approved by the arbitrators or by a majority of them, any court of record in and for the parish in which the arbitrators are sitting may direct the taking of depositions to be used as evidence before the arbitrators, in the same manner and for the same reasons provided by law for the taking of depositions in suits or proceedings pending in the courts of record in this state.



RS 9:4208 - Award

§4208. Award

The award shall be in writing and shall be signed by the arbitrators or by a majority of them.



RS 9:4209 - Motion to confirm award; jurisdiction; notice

§4209. Motion to confirm award; jurisdiction; notice

At any time within one year after the award is made any party to the arbitration may apply to the court in and for the parish within which the award was made for an order confirming the award and thereupon the court shall grant such an order unless the award is vacated, modified, or corrected as prescribed in R.S. 9:4210 and 9:4211. Notice in writing of the application shall be served upon the adverse party or his attorney five days before the hearing thereof.



RS 9:4210 - Motion to vacate award; grounds; rehearing

§4210. Motion to vacate award; grounds; rehearing

In any of the following cases the court in and for the parish wherein the award was made shall issue an order vacating the award upon the application of any party to the arbitration.

A. Where the award was procured by corruption, fraud, or undue means.

B. Where there was evident partiality or corruption on the part of the arbitrators or any of them.

C. Where the arbitrators were guilty of misconduct in refusing to postpone the hearing, upon sufficient cause shown, or in refusing to hear evidence pertinent and material to the controversy, or of any other misbehavior by which the rights of any party have been prejudiced.

D. Where the arbitrators exceeded their powers or so imperfectly executed them that a mutual, final, and definite award upon the subject matter submitted was not made.

Where an award is vacated and the time within which the agreement required the award to be made has not expired, the court may, in its discretion, direct a rehearing by the arbitrators.



RS 9:4211 - Motion to modify or correct award; grounds

§4211. Motion to modify or correct award; grounds

In any of the following cases the court in and for the parish wherein the award was made shall issue an order modifying or correcting the award upon the application of any party to the arbitration.

A. Where there was an evident material miscalculation of figures or an evident material mistake in the description of any person, thing, or property referred to in the award.

B. Where the arbitrators have awarded upon a matter not submitted to them unless it is a matter not affecting the merits of the decision upon the matters submitted.

C. Where the award is imperfect in matter of form not affecting the merits of the controversy.

The order shall modify and correct the award so as to effect the intent thereof and promote justice between the parties.



RS 9:4212 - Judgment upon award

§4212. Judgment upon award

Upon the granting of an order confirming, modifying, or correcting an award, judgment may be entered in conformity therewith in the court wherein the order was granted.



RS 9:4213 - Notice of motions; when made; service; stay of proceedings

§4213. Notice of motions; when made; service; stay of proceedings

Notice of a motion to vacate, modify, or correct an award shall be served upon the adverse party or his attorney within three months after the award is filed or delivered, as prescribed by law for service of a motion in an action. For the purposes of the motion any judge, who might issue an order to stay the proceedings in an action brought in the same court may issue an order, to be served with the notice of motion, staying the proceedings of the adverse party to enforce the award.



RS 9:4214 - Record; filing; judgment; effect and enforcement

§4214. Record; filing; judgment; effect and enforcement

Any party to a proceeding for an order confirming, modifying, or correcting an award shall, at the time the order is filed with the clerk for the entry of judgment thereon, also file the following papers with the clerk:

(1) The agreement, the selection or appointment, if any, of an additional arbitrator or umpire, and each written extension of the time, if any, within which to make the award.

(2) The award.

(3) Each notice, affidavit, or other paper used upon an application to confirm, modify, or correct the award, and a copy of each order of the court upon such an application.

The judgment shall be docketed as if it were rendered in an action.

The judgment so entered shall have the same force and effect, in all respects, as, and be subject to all the provisions of law relating to, a judgment in an action, and it may be enforced as if it had been rendered in an action in the court in which it is entered.



RS 9:4215 - Appeals

§4215. Appeals

An appeal may be taken from an order confirming, modifying, correcting, or vacating an award, or from a judgment entered upon an award, as from an order or judgment in an action.



RS 9:4216 - Limitation of application of Chapter

§4216. Limitation of application of Chapter

Nothing contained in this Chapter shall apply to contracts of employment of labor or to contracts for arbitration which are controlled by valid legislation of the United States or to contracts made prior to July 28, 1948.



RS 9:4217 - Short title

§4217. Short title

This Chapter may be referred to as the "Louisiana Arbitration Law."



RS 9:4230 - ARBITRATION OF MEDICAL AND DENTAL

CHAPTER 3. ARBITRATION OF MEDICAL AND DENTAL

SERVICES OR SUPPLIES CONTRACTS

§4230. Definitions

As used in this Chapter, the terms listed below shall mean the following:

(1) "Medical practitioner" means anyone issued a permit or licensed to practice under the provisions of Chapters 11, 13, or 15 of Title 37, when engaged in such practice, and shall include professional medical corporations and partnerships, pharmacists, optometrists, podiatrists, chiropractors, physical therapists, and psychologists.

(2) "Dental practitioner" means anyone issued a permit or licensed to practice under the provisions of Chapter 9 of Title 37, when engaged in such practice, and shall include professional dental corporations and partnerships.

(3) "Medical institution" means any hospital as defined in R.S. 40:2102; any nursing home or home as defined in R.S. 40:2009.2; or any physician's or dentist's offices or clinics containing facilities for the examination, diagnosis, treatment, or care of human illnesses.

(4) "Medical contract" means a) with respect to employment for services entered into by a patient and a medical practitioner, any written agreement, a sample of which is provided in R.S. 9:4231 below b) with respect to agreement between a medical institution and a patient, any contract of employment for services (including all equipment, supplies or personnel employed in connection therewith) described or regulated by Chapters 11, 13, and 15 of Title 37 or Chapter 11 of Title 40, whether entered into directly or indirectly by the patient, on the one hand, and the medical institution, on the other hand.

(5) "Dental contract" means any employment for services including all equipment, supplies or personnel employed in connection therewith described or regulated by Chapter 9 of Title 37, whether entered into directly or indirectly by the patient, on the one hand, and the dental practitioner or medical institution, on the other hand.

(6) "Professional corporation" means any professional medical corporation created under the provisions of R.S. 12:901, any professional dental corporation created under the provisions of R.S. 12:981.

Added by Acts 1975, No. 371, §1; Acts 1997, No. 1451, §3.



RS 9:4231 - Voluntary arbitration; medical or dental practitioner and patient

§4231. Voluntary arbitration; medical or dental practitioner and patient

The decisions to enter into a medical or dental contract shall be voluntary on the part of the patient, and on the part of the medical or dental practitioner. If both parties voluntarily agree to enter such a contract, the following but not necessary or exclusive provisions of such contract shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the revocation of any contract. The following contract is merely a sample and the provisions therein are not required as a matter of law to be included in arbitration agreements under this Chapter.

ARBITRATION AGREEMENT

______________, hereinafter called "Patient", engages ______________, hereinafter called "Medical or Dental Practitioner", to render medical care and service. For and in partial consideration of the rendition of any and all present and future medical care and service, the patient agrees that in the event of any controversy arising out of claims based on negligence or medical malpractice, between patient, whether a minor or an adult, or the heirs at law or personal representatives of a patient, as the case may be, and medical or dental practitioner, including his agents or employees, the same shall be submitted to arbitration. Within fifteen days after any of the above named parties shall give notice to the other of demand for arbitration of said controversy, the parties to the controversy shall each appoint an arbitrator and give notice of such appointment to the other. Within fifteen days after such notices have been given, the two arbitrators so selected shall select a neutral arbitrator who is an attorney, licensed to practice in the state of Louisiana, and give notice of the selection thereof to the parties. The arbitrators shall hold a hearing within ninety days of the date of notice of selection of the neutral arbitrator. All notices or other papers required to be served shall be served by certified United States mail. Except as herein provided, the arbitration shall be conducted and governed by the provisions of the Louisiana Arbitration Law, R.S. 9:4201 et seq. The taking of testimony and presentation of evidence at the arbitration hearing shall be governed by the general rules of evidence applied in the courts of Louisiana.

This agreement shall become effective on the ______ day of ________ 20___, and expire five years thereafter. Nevertheless, any dispute arising from an act or omission occurring during the term of this contract shall be resolved in accordance with this contract regardless of when the dispute arises. This agreement applies to the rendition of all present and future medical or dental care and service by medical or dental practitioner within the term of this contract.

______________, 20___                                                   By ___________________________________

Medical or Dental Practitioner ______________, 20___                                                                                           By ___________________________________

Patient

By ___________________________________

Parent or Guardian

if patient is a Minor

Added by Acts 1975, No. 371, §1.



RS 9:4232 - Voluntary arbitration; patient and medical institution

§4232. Voluntary arbitration; patient and medical institution

A provision in any medical contract between a patient and medical institution, under which the parties agree to settle by arbitration a controversy thereafter arising out of the contract, or out of the refusal to perform the whole or any part thereof, or a provision to submit to arbitration any controversy existing between them at the time of the agreement to submit, shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the revocation of any contract, and except as herein provided.

Added by Acts 1975, No. 371, §1.



RS 9:4233 - Selection of arbitrators; qualifications; restrictions

§4233. Selection of arbitrators; qualifications; restrictions

If an arbitration contract contains a provision which permits a physician, dentist, or medical institution to appoint one or more arbitrators, then the contract shall also provide that the patient shall have the right to appoint an equal number of arbitrators. There shall be no restriction in the arbitration agreement as to whom the patient can appoint as an arbitrator and specifically the arbitration agreement shall not require the patient to appoint a physician or dentist as members of the arbitration panel. If the agreement provided for the appointment of one or more neutral arbitrators by arbitrators chosen by the parties and said arbitrators cannot agree on the neutral arbitrators, then the neutral arbitrators shall be appointed by the court in accordance with the provisions of R.S. 9:4204.

Any agreement under this Chapter is voidable by either party or parties within thirty days from the date of execution of said contract, provided, however, that if an act or acts of negligence and/or medical malpractice is committed by the medical or dental practitioner or medical institution prior to the revocation date, the contract shall be binding as to that act.

Added by Acts 1975, No. 371, §1.



RS 9:4234 - Arbitration procedure; controversies involving medical contracts and dental contracts

§4234. Arbitration procedure; controversies involving medical contracts and dental contracts

Proceedings in arbitration of controversies involving medical contracts and dental contracts shall be governed by the provisions of the Louisiana Arbitration Law, R.S. 9:4201 et seq.

Added by Acts 1975, No. 371, §1.



RS 9:4235 - Notification to patient

§4235. Notification to patient

Prior to obtaining a patient's signature on an arbitration agreement, the medical or dental practitioner or medical institution shall inform the patient in writing that:

(1) the patient has the right to void the agreement within thirty days of execution thereof, and that

(2) if an act or acts of negligence and/or medical malpractice is committed prior to the revocation date the arbitration agreement shall be binding with respect to said act or acts, and that

(3) notification of revocation of the said arbitration agreement must be in writing and mailed by certified mail, return receipt requested.

Added by Acts 1975, No. 371, §1.



RS 9:4236 - Expiration of contract

§4236. Expiration of contract

A medical or dental contract provided in this Chapter shall expire no later than five years from the date of inception. Nevertheless any dispute arising from an act or omission occurring during the term of this contract shall be resolved in accordance with the contract regardless of when the dispute arises. This contract shall neither extend or reduce the prescriptive period provided by law.

Added by Acts 1975, No. 371, §1.



RS 9:4241 - Scope of application

CHAPTER 4. INTERNATIONAL COMMERCIAL ARBITRATION ACT

§4241. Scope of application

A. This Chapter applies to international commercial arbitration, subject to any agreement in force between the United States and any other country or countries.

B. The provisions of this Chapter, except R.S. 9:4248, 4249, 4275, and 4276, apply only if the place of arbitration is in the territory of this state.

C. An arbitration is international if:

(1) The parties to an arbitration agreement have, at the time of the conclusion of that agreement, their places of business in different countries; or

(2) One of the following places is situated outside the country in which the parties have their places of business:

(a) The place of arbitration if determined in, or pursuant to, the arbitration agreement;

(b) Any place where a substantial part of the obligations of the commercial relationship is to be performed or the place with which the subject matter of the dispute is most closely connected; or

(3) The parties have expressly agreed that the subject matter of the arbitration agreement relates to more than one country.

D. For the purposes of Subsection C of this Section:

(1) If a party has more than one place of business, the place of business is that which has the closest relationship to the arbitration agreement.

(2) If a party does not have a place of business, reference is to be made to his habitual residence.

E. This Chapter shall not affect any other law of this state by virtue of which certain disputes may not be submitted to arbitration or may be submitted to arbitration only according to provisions other than those of this Chapter.

Acts 2006, No. 795, §1.



RS 9:4242 - Definitions and rules of interpretation

§4242. Definitions and rules of interpretation

A. For the purposes of this Chapter:

(1) "Arbitration" means any arbitration whether or not administered by a permanent arbitral institution.

(2) "Arbitral tribunal" means a sole arbitrator or a panel of arbitrators.

(3) "Court" means a body or organ of the judicial system of a country.

B. When a provision of this Chapter, except R.S. 9:4268, leaves the parties free to determine a certain issue, that freedom includes the right of the parties to authorize a third party, including an institution, to make that determination.

C. When a provision of this Chapter refers to the fact that the parties have agreed or that they may agree or in any other way refers to an agreement of the parties, the agreement includes any arbitration rules referenced in that agreement.

D. When a provision of this Chapter, other than R.S. 9:4265(A) and 4272(B)(1), refers to a claim, it also applies to a counterclaim, and when it refers to a defense, it also applies to a defense to a counterclaim.

Acts 2006, No. 795, §1.



RS 9:4243 - Receipt of written communications

§4243. Receipt of written communications

A. Unless otherwise agreed by the parties:

(1) Any written communication is deemed to have been received if it is delivered to the addressee personally or if it is delivered at his place of business, habitual residence, or mailing address. If none of these locations can be found after making a reasonable inquiry, a written communication is deemed to have been received if it is sent to the addressee's last known place of business, habitual residence, or mailing address by registered letter or any other means which provides a record of the attempt to deliver it.

(2) Any written communication is deemed to have been received on the day it is delivered.

B. The provisions of this Section do not apply to communications in court proceedings.

Acts 2006, No. 795, §1.



RS 9:4244 - Waiver of right to object

§4244. Waiver of right to object

A party who knows that any provision of this Chapter from which the parties may derogate or any requirement under the arbitration agreement has not been complied with and yet proceeds with the arbitration without stating his objection to the noncompliance without undue delay or, if a time limit is provided therefor, within the period of time, shall be deemed to have waived his right to object.

Acts 2006, No. 795, §1.



RS 9:4245 - Extent of court intervention

§4245. Extent of court intervention

In matters governed by this Chapter, no court shall intervene except when provided for in this Chapter.

Acts 2006, No. 795, §1.



RS 9:4246 - Court; functions of arbitration assistance and supervision

§4246. Court; functions of arbitration assistance and supervision

The procedures provided in R.S. 9:4251(C) and (D), 4253(C), 4254, 4256(C), and 4274(B) shall be performed by a state or federal district court in this state with jurisdiction over civil actions in which the arbitral tribunal sits.

Acts 2006, No. 795, §1.



RS 9:4247 - Definition and form of arbitration agreement

§4247. Definition and form of arbitration agreement

A. An arbitration agreement is an agreement by the parties to submit to arbitration all or certain disputes which have arisen or which may arise between them in respect of a defined legal relationship, whether contractual or not. An arbitration agreement may be in the form of an arbitration clause in a contract or in the form of a separate agreement.

B. The arbitration agreement shall be in writing. An agreement is in writing if it is contained in a document signed by the parties or in an exchange of letters, telex, telegrams, or other means of telecommunication which provide a record of the agreement, or in an exchange of statements of claim and defense in which the existence of an agreement is alleged by one party and not denied by another. The reference in a contract to a document containing an arbitration clause constitutes an arbitration agreement provided that the contract is in writing and the reference makes that clause part of the contract.

Acts 2006, No. 795, §1.



RS 9:4248 - Arbitration agreement and substantive claim before court

§4248. Arbitration agreement and substantive claim before court

A. A court before which an action is brought in a matter which is the subject of an arbitration agreement shall, if a party so requests not later than when submitting his first statement on the substance of the dispute, refer the parties to arbitration unless it finds that the agreement is null and void, inoperative, or incapable of being performed.

B. When an action referred to in Subsection A of this Section has been brought, arbitral proceedings may nevertheless be commenced or continued, and an award may be made while the issue is pending before the court.

Acts 2006, No. 795, §1.



RS 9:4249 - Arbitration agreement and interim measures by court

§4249. Arbitration agreement and interim measures by court

It is not incompatible with an arbitration agreement for a party to request, before or during arbitral proceedings, from a court an interim measure of protection and for a court to grant the measure.

Acts 2006, No. 795, §1.



RS 9:4250 - Number of arbitrators

§4250. Number of arbitrators

The parties are free to determine the number of arbitrators. However, if they do not make a determination, the number of arbitrators shall be three.

Acts 2006, No. 795, §1.



RS 9:4251 - Appointment of arbitrators

§4251. Appointment of arbitrators

A. No person shall be precluded by reason of his nationality from acting as an arbitrator, unless otherwise agreed by the parties.

B. The parties are free to agree on a procedure of appointing the arbitrator or arbitrators, subject to the provisions of Subsections D and E of this Section.

C. Failing an agreement:

(1) In an arbitration with three arbitrators, each party shall appoint one arbitrator, and the two arbitrators thus appointed shall appoint the third arbitrator; if a party fails to appoint the arbitrator within thirty days of receipt of a request to do so from the other party, or if the two arbitrators fail to agree on the third arbitrator within thirty days of their appointment, the appointment shall be made, upon request of a party, by the court.

(2) In an arbitration with a sole arbitrator, if the parties are unable to agree on the arbitrator, he shall be appointed, upon request of a party, by the court.

D. When, under an appointment procedure agreed upon by the parties:

(1) A party fails to act as required; or

(2) The parties, or two arbitrators, are unable to reach an agreement expected of them; or

(3) A third party, including an institution, fails to perform any function entrusted to it, any party may request the court to take the necessary measure, unless the agreement on the appointment procedure provides other means for securing the appointment.

E. A decision on a matter entrusted to the court by Subsections C and D of this Section shall be subject to no appeal. The court, in appointing an arbitrator, shall have due regard to any qualifications required of the arbitrator by the agreement of the parties and to the considerations as are likely to secure the appointment of an independent and impartial arbitrator and, in the case of a sole or third arbitrator, shall take into account as well the advisability of appointing an arbitrator of a nationality other than those of the parties.

Acts 2006, No. 795, §1.



RS 9:4252 - Grounds for challenge

§4252. Grounds for challenge

A. When a person is approached in connection with his possible appointment as an arbitrator, he shall disclose any circumstances likely to give rise to justifiable doubts as to his impartiality or independence. An arbitrator, from the time of his appointment and throughout the arbitral proceedings, shall without delay disclose any circumstances to the parties unless they have already been informed of them by him.

B. An arbitrator may be challenged only if circumstances exist that give rise to justifiable doubts as to his impartiality or independence or if he does not possess qualifications agreed to by the parties. A party may challenge an arbitrator appointed by him, or in whose appointment he has participated, only for reasons of which he becomes aware after the appointment has been made.

Acts 2006, No. 795, §1.



RS 9:4253 - Challenge procedure

§4253. Challenge procedure

A. The parties are free to agree on a procedure for challenging an arbitrator, subject to the provisions of Subsection C of this Section.

B. Failing an agreement, a party who intends to challenge an arbitrator shall, within fifteen days after becoming aware of the constitution of the arbitral tribunal or after becoming aware of any circumstance provided in R.S. 9:4252(B), send a written statement of the reasons for the challenge to the arbitral tribunal. Unless the challenged arbitrator withdraws from his office or the other party agrees to the challenge, the arbitral tribunal shall decide on the challenge.

C. If a challenge under any procedure agreed upon by the parties or the procedure of Subsection B of this Section is not successful, the challenging party may request, within thirty days after having received notice of the decision rejecting the challenge, the court to decide on the challenge, which decision shall be subject to no appeal. While a request is pending, the arbitral tribunal, including the challenged arbitrator, may continue the arbitral proceedings and make an award.

Acts 2006, No. 795, §1.



RS 9:4254 - Failure or impossibility to act

§4254. Failure or impossibility to act

A. If an arbitrator becomes de jure or de facto unable to perform his functions or for other reasons fails to act without undue delay, his mandate terminates if he withdraws from his office or if the parties agree on the termination. Otherwise, if a controversy remains concerning any of these grounds, any party may request the court to decide on the termination of the mandate, which decision shall be subject to no appeal.

B. If, in accordance with this Section or R.S. 9:4253(B), an arbitrator withdraws from his office or a party agrees to the termination of the mandate of an arbitrator, this does not imply acceptance of the validity of any ground referred to in accordance with this Section or R.S. 9:4252(B).

Acts 2006, No. 795, §1.



RS 9:4255 - Appointment of substitute arbitrator

§4255. Appointment of substitute arbitrator

When the mandate of an arbitrator terminates in accordance with R.S. 9:4253 or 4254 or because of his withdrawal from office for any other reason or because of the revocation of his mandate by agreement of the parties or in any other case of termination of his mandate, a substitute arbitrator shall be appointed according to the rules that were applicable to the appointment of the arbitrator being replaced.

Acts 2006, No. 795, §1.



RS 9:4256 - Competence of arbitral tribunal to rule on its jurisdiction

§4256. Competence of arbitral tribunal to rule on its jurisdiction

A. The arbitral tribunal may rule on its own jurisdiction, including any objections with respect to the existence or validity of the arbitration agreement. For that purpose, an arbitration clause which forms part of a contract shall be treated as an agreement independent of the other terms of the contract. A decision by the arbitral tribunal that the contract is null and void shall not entail ipso jure the invalidity of the arbitration clause.

B. A plea that the arbitral tribunal does not have jurisdiction shall be raised not later than the submission of the statement of defense. A party is not precluded from raising a plea by the fact that he has appointed, or participated in the appointment of, an arbitrator. A plea that the arbitral tribunal is exceeding the scope of its authority shall be raised as soon as the matter alleged to be beyond the scope of its authority is raised during the arbitral proceedings. The arbitral tribunal may, in either case, admit a later plea if it considers the delay justified.

C. The arbitral tribunal may rule on a plea in Subsection B of this Section either as a preliminary question or in an award on the merits. If the arbitral tribunal rules as a preliminary question that it has jurisdiction, any party may request, within thirty days after having received notice of that ruling, the court in accordance with R.S. 9:4246, to decide the matter and that decision shall be subject to no appeal; while a request is pending, the arbitral tribunal may continue the arbitral proceedings and make an award.

Acts 2006, No. 795, §1.



RS 9:4257 - Power of arbitral tribunal to order interim measures

§4257. Power of arbitral tribunal to order interim measures

Unless otherwise agreed by the parties, the arbitral tribunal may, at the request of a party, order any party to take interim measures of protection as the arbitral tribunal may consider necessary in respect of the subject matter of the dispute. The arbitral tribunal may require any party to provide appropriate security in connection with the measure.

Acts 2006, No. 795, §1.



RS 9:4258 - Equal treatment of parties

§4258. Equal treatment of parties

The parties shall be treated with equality and each party shall be given a full opportunity of presenting his case.

Acts 2006, No. 795, §1.



RS 9:4259 - Determination of rules of procedure

§4259. Determination of rules of procedure

A. Subject to the provisions of this Chapter, the parties are free to agree on the procedure to be followed by the arbitral tribunal in conducting the proceedings.

B. Failing an agreement, the arbitral tribunal may, subject to the provisions of this Chapter, conduct the arbitration in a manner it considers appropriate. The power conferred upon the arbitral tribunal includes the power to determine the admissibility, relevance, materiality, and weight of any evidence.

Acts 2006, No. 795, §1.



RS 9:4260 - Place of arbitration

§4260. Place of arbitration

A. The parties are free to agree on the place of arbitration. Failing an agreement, the place of arbitration shall be determined by the arbitral tribunal having regard to the circumstances of the case, including the convenience of the parties.

B. Notwithstanding the provisions of Subsection A of this Section, the arbitral tribunal may, unless otherwise agreed by the parties, meet at any place it considers appropriate for consultation among its members, for hearing witnesses, experts, or the parties, or for inspection of goods, other property, or documents.

Acts 2006, No. 795, §1.



RS 9:4261 - Commencement of arbitral proceedings

§4261. Commencement of arbitral proceedings

Unless otherwise agreed by the parties, the arbitral proceedings in respect of a particular dispute commence on the date on which a request for that dispute to be referred to arbitration is received by the respondent.

Acts 2006, No. 795, §1.



RS 9:4262 - Language

§4262. Language

A. The parties are free to agree on the language or languages to be used in the arbitral proceedings. Failing an agreement, the arbitral tribunal shall determine the language or languages to be used in the proceedings. This agreement or determination, unless otherwise specified therein, shall apply to any written statement by a party, any hearing and any award, decision, or other communication by the arbitral tribunal.

B. The arbitral tribunal may order that any documentary evidence shall be accompanied by a translation into the language or languages agreed upon by the parties or determined by the arbitral tribunal.

Acts 2006, No. 795, §1.



RS 9:4263 - Statements of claim and defense

§4263. Statements of claim and defense

A. Within the period of time agreed by the parties or determined by the arbitral tribunal, the claimant shall state the facts supporting his claim, the points at issue and the relief or remedy sought, and the respondent shall state his defense in respect of these particulars, unless the parties have otherwise agreed as to the required elements of the statements. The parties may submit with their statements all documents they consider to be relevant or may add a reference to the documents or other evidence they will submit.

B. Unless otherwise agreed by the parties, either party may amend or supplement his claim or defense during the course of the arbitral proceedings, unless the arbitral tribunal considers it inappropriate to allow an amendment having regard to the delay in making it.

Acts 2006, No. 795, §1.



RS 9:4264 - Hearings and written proceedings

§4264. Hearings and written proceedings

A. Subject to any contrary agreement by the parties, the arbitral tribunal shall decide whether to hold oral hearings for the presentation of evidence or for oral argument or whether the proceedings shall be conducted on the basis of documents and other materials. However, unless the parties have agreed that no hearings shall be held, the arbitral tribunal shall hold hearings at an appropriate stage of the proceedings, if so requested by a party.

B. The parties shall be given sufficient advance notice of any hearing and of any meeting of the arbitral tribunal for the purposes of inspection of goods, other property, or documents.

C. All statements, documents, or other information supplied to the arbitral tribunal by one party shall be communicated to the other party. Also any expert report or evidentiary document on which the arbitral tribunal may rely in making its decision shall be communicated to the parties.

Acts 2006, No. 795, §1.



RS 9:4265 - Default of a party

§4265. Default of a party

Unless otherwise agreed by the parties, if, without showing sufficient cause:

(1) The claimant fails to communicate his statement of claim in accordance with R.S. 9:4263(A), the arbitral tribunal shall terminate the proceedings.

(2) The respondent fails to communicate his statement of defense in accordance with R.S. 9:4263(A), the arbitral tribunal shall continue the proceedings without treating the failure in itself as an admission of the claimant's allegations.

(3) Any party fails to appear at a hearing or to produce documentary evidence, the arbitral tribunal may continue the proceedings and make the award on the evidence before it.

Acts 2006, No. 795, §1.



RS 9:4266 - Expert appointed by arbitral tribunal

§4266. Expert appointed by arbitral tribunal

A. Unless otherwise agreed by the parties, the arbitral tribunal:

(1) May appoint one or more experts to report to it on specific issues to be determined by the arbitral tribunal.

(2) May require a party to give the expert any relevant information or to produce, or to provide access to, any relevant documents, goods, or other property for his inspection.

B. Unless otherwise agreed by the parties, if a party so requests or if the arbitral tribunal considers it necessary, the expert shall, after delivery of his written or oral report, participate in a hearing where the parties have the opportunity to put questions to him and to present expert witnesses in order to testify on the points at issue.

Acts 2006, No. 795, §1.



RS 9:4267 - Court assistance in taking evidence

§4267. Court assistance in taking evidence

The arbitral tribunal or a party with the approval of the arbitral tribunal may request from a competent court of this state assistance in taking evidence. The court may execute the request within its competence and according to its rules on taking evidence.

Acts 2006, No. 795, §1.



RS 9:4268 - Rules applicable to substance of dispute

§4268. Rules applicable to substance of dispute

A. The arbitral tribunal shall decide the dispute in accordance with the rules of law as chosen by the parties as applicable to the substance of the dispute. Any designation of the law or legal system of a given country shall be construed, unless otherwise expressed, as directly referring to the substantive law of that country and not to its conflict of law rules.

B. Failing any designation by the parties, the arbitral tribunal shall apply the law determined by the conflict of law rules which it considers applicable.

C. The arbitral tribunal shall decide ex aequo et bono or as amiable compositeur only if the parties have expressly authorized it to do so.

D. In all cases, the arbitral tribunal shall decide in accordance with the terms of the contract and shall take into account the usages of the trade applicable to the transaction.

Acts 2006, No. 795, §1.



RS 9:4269 - Decisionmaking by panel of arbitrators

§4269. Decisionmaking by panel of arbitrators

In arbitral proceedings with more than one arbitrator, any decision of the arbitral tribunal shall be made, unless otherwise agreed by the parties, by a majority of all its members. However, questions of procedure may be decided by a presiding arbitrator, if so authorized by the parties or all members of the arbitral tribunal.

Acts 2006, No. 795, §1.



RS 9:4270 - Settlement

§4270. Settlement

A. If, during arbitral proceedings, the parties settle the dispute, the arbitral tribunal shall terminate the proceedings and, if requested by the parties and not objected to by the arbitral tribunal, record the settlement in the form of an arbitral award on agreed terms.

B. An award on agreed terms shall be made in accordance with R.S. 9:4271 and shall state that it is an award. An award has the same status and effect as any other award on the merits of the case.

Acts 2006, No. 795, §1.



RS 9:4271 - Form and contents of award

§4271. Form and contents of award

A. The award shall be made in writing and shall be signed by the arbitrators. In arbitral proceedings with more than one arbitrator, the signatures of the majority of all members of the arbitral tribunal shall suffice, provided that the reason for any omitted signature is stated.

B. The award shall state the reasons upon which it is based, unless the parties have agreed that no reasons are to be given or the award is an award on agreed terms in accordance with R.S. 9:4270.

C. The award shall state its date and the place of arbitration as determined in accordance with R.S. 9:4260(A). The award shall be deemed to have been made at that place.

D. After the award is made, a copy signed by the arbitrators in accordance with Subsection A of this Section shall be delivered to each party.

Acts 2006, No. 795, §1.



RS 9:4272 - Termination of proceedings

§4272. Termination of proceedings

A. The arbitral proceedings are terminated by the final award or by an order of the arbitral tribunal in accordance with Subsection B of this Section.

B. The arbitral tribunal shall issue an order for the termination of the arbitral proceedings when:

(1) The claimant withdraws his claim, unless the respondent objects thereto and the arbitral tribunal recognizes a legitimate interest on his part in obtaining a final settlement of the dispute.

(2) The parties agree on the termination of the proceedings.

(3) The arbitral tribunal finds that the continuation of the proceedings has for any other reason become unnecessary or impossible.

C. The mandate of the arbitral tribunal terminates with the termination of the arbitral proceedings, subject to the provisions of R.S. 9:4273 and 4274(D).

Acts 2006, No. 795, §1.



RS 9:4273 - Correction and interpretation of award; additional award

§4273. Correction and interpretation of award; additional award

A. Within thirty days of receipt of the award, unless another period of time has been agreed upon by the parties:

(1) A party, with notice to the other party, may request the arbitral tribunal to correct in the award any errors in computation, any clerical or typographical errors, or any errors of similar nature.

(2)(a) A party, with notice to the other party, may request the arbitral tribunal to give an interpretation of a specific point or part of the award.

(b) If the arbitral tribunal considers the request to be justified, it shall make the correction or give the interpretation within thirty days of receipt of the request. The interpretation shall form part of the award.

B. The arbitral tribunal may correct any error of the type referred to in Paragraph (A)(1) of this Section on its own initiative within thirty days of the date of the award.

C. Unless otherwise agreed by the parties, a party, with notice to the other party, may request, within thirty days of receipt of the award, the arbitral tribunal to make an additional award as to claims presented in the arbitral proceedings but omitted from the award. If the arbitral tribunal considers the request to be justified, it shall make the additional award within sixty days.

D. The arbitral tribunal may extend, if necessary, the period of time within which it shall make a correction, interpretation, or an additional award in accordance with Subsections A and C of this Section.

E. The provisions of R.S. 9:4271 shall apply to a correction or interpretation of the award or to an additional award.

Acts 2006, No. 795, §1.



RS 9:4274 - Application for setting aside as exclusive recourse against arbitral award

§4274. Application for setting aside as exclusive recourse against arbitral award

A. Recourse to a court against an arbitral award may be made only by an application for setting aside in accordance with Subsections B and C of this Section.

B. An arbitral award may be set aside by the court specified in R.S. 9:4246 only if:

(1) The party making the application furnishes proof that:

(a) A party to the arbitration agreement in accordance with R.S. 9:4247 was under some incapacity; or the agreement is not valid under the law to which the parties have subjected it or, failing any indication thereon, under the law of this state; or

(b) The party making the application was not given proper notice of the appointment of an arbitrator or of the arbitral proceedings or was otherwise unable to present his case; or

(c) The award deals with a dispute not contemplated by or not falling within the terms of the submission to arbitration, or contains decisions on matters beyond the scope of the submission to arbitration, provided that, if the decisions on matters submitted to arbitration can be separated from those not so submitted, only that part of the award which contains decisions on matters not submitted to arbitration may be set aside; or

(d) The composition of the arbitral tribunal or the arbitral procedure was not in accordance with the agreement of the parties, unless the agreement was in conflict with a provision of this Chapter from which the parties cannot derogate, or, failing an agreement, was not in accordance with this Chapter; or

(2) The court finds that:

(a) The subject matter of the dispute is not capable of settlement by arbitration under the law of this state or of the United States of America; or

(b) The award is in conflict with the public policy of this state.

C. An application for setting aside may not be made after three months have elapsed from the date on which the party making that application had received the award or, if a request had been made in accordance with R.S. 9:4273, from the date on which that request had been disposed of by the arbitral tribunal.

D. The court, when asked to set aside an award, may, where appropriate and so requested by a party, suspend the setting aside proceedings for a period of time determined by it in order to give the arbitral tribunal an opportunity to resume the arbitral proceedings or to take other action as in the arbitral tribunal's opinion will eliminate the grounds for setting aside.

Acts 2006, No. 795, §1.



RS 9:4275 - Recognition and enforcement

§4275. Recognition and enforcement

A. An arbitral award, irrespective of the country in which it was made, shall be recognized as binding and, upon application in writing to the competent court, shall be enforced in accordance with this Section and R.S. 9:4276.

B. The party relying on an award or applying for its enforcement shall supply the duly authenticated original award or a duly certified copy thereof, and the original arbitration agreement provided for in R.S. 9:4247 or a duly certified copy thereof. If the award or agreement is not made in the English language, the party shall supply a duly certified translation thereof into that language.

Acts 2006, No. 795, §1.



RS 9:4276 - Grounds for refusing recognition or enforcement

§4276. Grounds for refusing recognition or enforcement

A. Recognition or enforcement of an arbitral award, irrespective of the country in which it was made, may be refused only:

(1) At the request of the party against whom it is invoked, if that party furnishes to the competent court where recognition or enforcement is sought proof that:

(a) A party to the arbitration agreement provided in R.S. 9:4247 was under some incapacity; or the agreement is not valid under the law to which the parties have subjected it or, failing any indication thereon, under the law of the country where the award was made; or

(b) The party against whom the award is invoked was not given proper notice of the appointment of an arbitrator or of the arbitral proceedings or was otherwise unable to present his case; or

(c) The award deals with a dispute not contemplated by or not falling within the terms of the submission to arbitration, or it contains decisions on matters beyond the scope of the submission to arbitration, provided that, if the decisions on matters submitted to arbitration can be separated from those not so submitted, that part of the award which contains decisions on matters submitted to arbitration may be recognized and enforced; or

(d) The composition of the arbitral tribunal or the arbitral procedure was not in accordance with the agreement of the parties or, failing an agreement, was not in accordance with the law of the country where the arbitration took place; or

(e) The award has not yet become binding on the parties or has been set aside or suspended by a court of the country in which, or under the law of which, that award was made; or

(2) If the court finds that:

(a) The subject matter of the dispute is not capable of settlement by arbitration under the law of this state; or

(b) The recognition or enforcement of the award would be contrary to the public policy of this state.

B. If an application for setting aside or suspension of an award has been made to a court provided in Subparagraph (A)(1)(e) of this Section, the court where recognition or enforcement is sought may, if it considers it proper, adjourn its decision and may also, on the application of the party claiming recognition or enforcement of the award, order the other party to provide appropriate security.

Acts 2006, No. 795, §1.



RS 9:4301 - PLEDGES

CODE TITLE XX--OF PLEDGE

CHAPTER 1. PLEDGES

PART I. RIGHTS UNDER MINERAL LEASES

AND CONTRACTS (REPEALED)

§4301. REPEALED BY ACTS 1989, No. 137, §19, EFF. SEPT. 1, 1989.



RS 9:4302 - REPEALED BY ACTS 1989, NO. 137, 19, EFF. SEPT. 1, 1989.

§4302. REPEALED BY ACTS 1989, NO. 137, §19, EFF. SEPT. 1, 1989.



RS 9:4303 - REPEALED BY ACTS 1989, NO. 137, 19, EFF. SEPT. 1, 1989.

§4303. REPEALED BY ACTS 1989, NO. 137, §19, EFF. SEPT. 1, 1989.



RS 9:4304 - REPEALED BY ACTS 1989, NO. 137, 19, EFF. SEPT. 1, 1989.

§4304. REPEALED BY ACTS 1989, NO. 137, §19, EFF. SEPT. 1, 1989.



RS 9:4321 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

PART II. INCORPOREAL RIGHTS NOT EVIDENCED IN WRITING

§4321. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4322 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§4322. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4323 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§4323. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4323.1 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§4323.1. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4324 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

PART II-A. DISPOSITION OF PLEDGED

INCORPOREAL BY PLEDGOR

§4324. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4330 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

PART II-B. SECURITIZED FINANCINGS

§4330. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4331 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§4331. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4331.1 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§4331.1. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4332 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§4332. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4333 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§4333. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4334 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§4334. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4341 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

PART III. CROP PLEDGES

SUBPART A. IN GENERAL

§4341. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4342 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§4342. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4343 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§4343. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4361 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

SUBPART B. RECORDATION

§4361. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4363 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§4363. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4381 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

SUBPART C. LIABILITY FOR VIOLATIONS

§4381. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4382 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§4382. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4391 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

SUBPART D. RELATION TO CHAPTER 9 OF THE

LOUISIANA COMMERCIAL LAWS

§4391. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4401 - Conditional or collateral assignment of leases or rents

CODE TITLE XX - SECURITY

* * *

CODE TITLE XX-A - PLEDGE

CHAPTER 1. PLEDGES

PART IV. PLEDGE OF LEASES AND RENTS OF AN IMMOVABLE

§4401. Pledge of the lessor's rights in the lease of an immovable and its rents

Any obligation may be secured by a pledge of the rights of a lessor or sublessor in the lease or sublease of an immovable and its rents made in accordance with Chapter 2 of Title XX-A of Book III of the Civil Code. The rights of the lessee under a lease, or of a sublessee under a sublease, are not susceptible of pledge.

Added by Acts 1980, No. 321, §1; Acts 1985, No. 592, §5, eff. July 13, 1985; Acts 1987, No. 130, §1, eff. June 18, 1987; Acts 1989, No. 137, §4, eff. Sept. 1, 1989; Acts 1990, No. 1079, §3, eff. Sept. 1, 1990; Acts 1995, No. 1087, §3; Acts 2014, No. 281, §2, eff. Jan. 1, 2015.



RS 9:4402 - Right of pledgee to cash proceeds of rent

§4402. Right of pledgee to cash proceeds of rent

A. Unless otherwise agreed, a pledge of the lessor's interest in the rents of an immovable encumbers any identifiable cash proceeds of rent, such as money, checks, deposit accounts, or the like.

B. The right of a pledgee to proceeds of rent deposited into a deposit account maintained with a financial institution are subject to the rights of the following persons:

(1) The financial institution with which the deposit account is maintained.

(2) A transferee of funds from the deposit account, unless the transferee acts in collusion with the pledgor in violating the rights of the pledgee.

(3) A secured party holding a security interest perfected by control of the deposit account in accordance with R.S. 10:9-104.

(4) Another pledgee holding a superior pledge of the rent.

C. Notwithstanding Subsection B of this Section, the right of a pledgee to collections of rent deposited into a deposit account maintained by him or for his benefit is superior to the right of another pledgee to those collections, unless the pledgee who collected the rent has an obligation to account for the collections to the other pledgee under Civil Code Article 3173.

Acts 2014, No. 281, §2, eff. Jan. 1, 2015.



RS 9:4403 - Transitional filing rules for assignments of leases and rents recorded prior to January 1, 2015

§4403. Transitional filing rules for assignments of leases and rents recorded prior to January 1, 2015

A. An assignment of leases and rents that was recorded prior to January 1, 2015, shall be subject to the reinscription requirements of Chapter 2 of Title XXII-A of Book III of the Civil Code, with the modifications provided in this Section.

B. Except as otherwise provided in Subsection C of this Section, the effect of recordation of an assignment of leases and rents that was recorded in the conveyance records prior to January 1, 2015, and that remained effective against third persons on that date shall continue, without the necessity of recordation in the mortgage records, until the date that filing of a notice of reinscription is required under Chapter 2 of Title XXII-A of Book III of the Civil Code or December 31, 2024, whichever first occurs. On that date, the effect of recordation of the assignment shall cease unless a notice of reinscription of the assignment has been filed in the mortgage records, as provided in Article 3362 of the Civil Code. This Subsection shall not apply to assignments contained in an act of mortgage filed in the mortgage records.

C. The effect of recordation of an assignment of leases and rents that was recorded on or before August 31, 1990, or was made effective against third persons on or before that date in another manner permitted by the law then in effect, and that remained effective against third persons on January 1, 2015, shall continue, without the necessity of recordation in the mortgage records, until the date that the effect of recordation would cease under the law in effect at the time the assignment was first made effective against third persons or until December 31, 2024, whichever first occurs. On that date, the effect of recordation of the assignment shall cease unless a notice of reinscription of the assignment has been filed in the mortgage records, as provided in Article 3362 of the Civil Code.

D. The effect of recordation of an assignment of leases and rents as to which a notice of reinscription is filed in the mortgage records shall continue for ten years from the date on which the notice of reinscription is filed, and the assignment may be reinscribed thereafter from time to time as provided in Article 3362 of the Civil Code.

E. The filing of a notice of reinscription in the conveyance records on or after January 1, 2015, is neither necessary nor effective to continue the effect of recordation of an assignment of leases and rents, regardless of whether the assignment or a previous notice of reinscription was filed in the conveyance records.

F. Unless filed in the conveyance records before January 1, 2015, an instrument releasing, transferring, amending or otherwise modifying an assignment of leases and rents shall be without effect as to third persons until filed in the mortgage records. Filing the instrument in the conveyance records on and after January 1, 2015, is neither necessary nor effective to cause the instrument to have effect against third persons, regardless of whether the original assignment or any previous transfer, amendment, or other modification was filed in the conveyance records.

G. An assignment of leases and rents that was recorded in the mortgage records within the period of ten years prior to January 1, 2015, shall be given the effect of recordation, without further action, on January 1, 2015, as if it were first filed on that date. This Subsection shall not apply to assignments that were also filed in the conveyance records prior to January 1, 2015, nor to assignments contained in an act of mortgage.

Acts 2014, No. 281, §2, eff. Jan.1, 2015.



RS 9:4421 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

PART V. PLEDGE OR ASSIGNMENT

OF SECURED INSTRUMENTS

§4421. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4422 - Obligations secured by mortgages or privileges; signatures and writings deemed authentic for purposes of foreclosure

§4422. Obligations secured by mortgages or privileges; signatures and writings deemed authentic for purposes of foreclosure

The following shall apply when foreclosure by executory process is instituted by the transferee, assignee, or pledgee of any promissory note, whether negotiable or not, and any negotiable instrument:

(1) All signatures of the following persons or entities are presumed to be genuine and no further evidence is required of those signatures for the purposes of executory process: endorsers, guarantors, and other persons whose signatures appear on or are affixed to such instrument secured by the mortgage or privilege.

(2) The assignment, pledge, negotiation, or other transfer of any obligation secured by a mortgage or privilege may be proven by any form of private writing, and such writing shall be deemed authentic for the purposes of executory process.

(3) The holder of any promissory note, whether negotiable or not, and any negotiable instrument under this Section may enforce the mortgage or privilege securing such instrument without authentic evidence of the signatures, assignment, pledge, negotiation, or transfer thereof.

Acts 1989, No. 292, §1; Acts 2012, No. 400, §1.



RS 9:4501 - PRIVILEGES ON MOVABLES

CODE TITLE XXI--OF PRIVILEGES

CHAPTER 1. PRIVILEGES ON MOVABLES

PART I. MAKING AND REPAIRING MOVABLES

§4501. Repairman's privilege on automobiles and other machinery

A. Any person operating a garage or other place where automobiles or other machinery are repaired, or parts therefor are made or furnished, has a privilege upon the automobile or other machinery for the amount of the cost of repairs made, parts made or furnished, and labor performed. If an estimate was given by the repairman for the repairs, then in order for the amount of the privilege to exceed the amount of the estimate, the repairman must secure authorization to exceed the amount of the estimate. This privilege is effective for a period of one hundred twenty days from the last day on which materials were furnished or labor was performed if the thing affected by such privilege is removed from the place of business where such labor was performed or materials were furnished; provided that if the thing affected by such privilege remains in the place of business of the person who furnished such materials or performed such labor, such privilege continues as long as such thing remains in such place of business. For the purposes of this Section, it is immaterial where the automobile or other machinery may have been located at the time or by whom the parts may have been attached.

B. This privilege may be enforced by the writ of sequestration, without the repairman having to furnish security therefor; and the exemptions from seizure granted by R.S. 13:3881 shall not be applicable to objects or property subject to this privilege for purposes of enforcing the privilege. This privilege is superior to all other privileges except for a vendor's privilege, a chattel mortgage previously recorded, a previously perfected security interest under Chapter 9 of Louisiana Commercial Laws, or against a bona fide purchaser to whom possession has been delivered and who has paid the purchase price without previous notice of the existence of the privilege.

C. If the automobile or other machinery is seized and sold by the holder of a vendor's privilege or previously recorded chattel mortgage, then any proceeds over and above the balance due on the vendor's privilege and previously recorded chattel mortgage, plus costs of court including costs of the sheriff, constable, or marshal, shall be paid to the garage or repairman, not to exceed the amount of the repairman's privilege.

Amended by Acts 1960, No. 31, §1; eff. Jan. 1, 1961. Acts 1976, No. 102, §1; Acts 1977, No. 369, §1; Acts 1979, No. 93, §1; Acts 1983, No. 359, §1; Acts 1988, No. 949, §1; Acts 1989, No. 137, §4, eff. Sept. 1, 1989.



RS 9:4502 - Privilege for making or repairing movable goods, commodities, equipment, merchandise, machinery, and other movable objects

§4502. Privilege for making or repairing movable goods, commodities, equipment, merchandise, machinery, and other movable objects

A.(1) Any person engaged in the making or repairing of movable goods, furniture, upholstery, commodities, equipment, merchandise, machinery, marine vessels, trailers used in transporting marine vessels, equipment or motors used on marine vessels, or movable objects or movable property of any type or description, has a privilege on the thing for the debt due him for materials furnished or labor performed. This privilege is effective for a period of one hundred twenty days from the last day on which materials were furnished or labor was performed, if the thing affected by such privilege is removed from the place of business where such labor was performed or materials furnished; provided that if the thing affected by such privilege remains in the place of business of the person who furnished such materials or performed such labor, such privilege continues as long as such thing remains in such place of business.

(2) This privilege is effective for a period of twelve months from the last day on which materials were furnished or labor was performed on any farm equipment or machinery, if said thing affected by such privilege is removed from the place of business where such labor was performed or materials furnished; provided, further, that this special farm privilege shall not be effective for more than one hundred twenty days as against third parties who purchase the equipment or machinery, or who lend money secured by the equipment or machinery, in good faith without knowledge of the existence of any privilege.

B. This privilege may be enforced by the writ of sequestration, without the necessity of the creditor furnishing security therefor, if the debtor is first given ten days' written notice by registered mail, and the exemptions from seizure granted by R.S. 13:3881 shall not be applicable to objects or property subject to this privilege for purposes of enforcing this privilege. This privilege is inferior to a vendor's privilege, a chattel mortgage previously recorded, a previously perfected security interest under Chapter 9 of the Louisiana Commercial Laws, or against a bona fide purchaser to whom possession has been delivered and who has paid the purchase price without previous notice of the existence of the privilege.

C. In addition to the remedy above granted, when the thing affected by the privilege remains in the place of business of the person having such privilege and the debt due thereon remains unpaid for more than ninety days from the date on which the last labor was performed or last material was furnished, the holder of such privilege may sell such property at private sale and without appraisement, after advertising such property for ten days as provided by law in case of judicial sales of movables. If the thing affected by such privilege and subject to such sale is of a value of ten dollars or less, to be shown by written estimate made and signed by two disinterested appraisers, then it shall not be necessary to advertise such property for sale, but in lieu thereof the privilege holder shall, at least ten days prior to such sale, mail by registered mail to the owner or apparent owner at his last known address a notice stating the intention to sell such property and giving the date, time and place of the sale. From the proceeds of any such sale, the amount of the debt secured by such privilege shall be satisfied, including all reasonable charges for registered notices, advertisement or charges for appraisers and costs of the sale; and the balance, if any, shall be held for the benefit of the owner for a period of six months, after which time, if it remains unclaimed it shall be paid to the state treasury.

D. This Section shall not be construed as repealing any of the provisions of R.S. 9:4501 or of any other law which grants a privilege, or grants another remedy for the enforcement thereof. However, the remedy granted by Subsection C of this Section is not available to any person who is granted a remedy for the enforcement of his privilege under any other Section of this Title. When property to which the privilege granted by R.S. 9:4501 does not apply, but for which a certificate of title from the office of motor vehicles of the Department of Public Safety is required, is sold at private sale pursuant to Subsection C, the office of motor vehicles shall issue a new certificate of title to the purchaser, if the application therefor is accompanied by an authentic act of sale and proof of compliance with the advertisement or notice requirement, as the case may be.

Amended by Acts 1952, No. 427, §§1, 2; Acts 1960, No. 31, §1, eff. Jan. 1, 1961; Acts 1972, No. 518, §1; Acts 1979, No. 94, §1; Acts 1981, No. 252, §1; Acts 1983, No. 359, §1; Acts 1989, No. 137, §4, eff. Sept. 1, 1989; Acts 2004, No. 179, §1.



RS 9:4511 - Privilege; aircraft

PART I-A. AIRCRAFT

§4511. Privilege; aircraft

Any person who repairs, restores, performs maintenance work or other services to or on an aircraft, or provides fuel or materials in connection therewith has the privilege on the aircraft for either of the following:

(1) The amount due under the contract for the repairs or maintenance performed and the fuel or materials in connection therewith.

(2) If no amount is specified by contract, an amount that is reasonable under the circumstances.

Acts 2001, No. 899, §1.



RS 9:4512 - Notice of privilege

§4512. Notice of privilege

A.(1) Any person claiming a privilege on an aircraft under R.S. 9:4511 may record the privilege on the aircraft by filing a notice or a claim with the Federal Aviation Administration - Aircraft Registry not later than the ninetieth day after the labor, services, fuel, and materials were furnished.

(2) Any privilege claimed on an aircraft under R.S. 9:4511 is enforceable when a verified notice of privilege has been recorded with the recorder of mortgages for the parish where the aircraft was located at the time of labor, services, fuel, or materials were last furnished.

(3) The notice shall state the names of the person asserting the privilege, the name of the owner of the aircraft, a description of the aircraft upon which the person is asserting the privilege, the amount expended for labor, services, fuel, or material for which the privilege is being claimed, and the date the repairs or changes were furnished.

(4) The privilege may be enforced by writ of sequestration, without the necessity of the creditor furnishing security therefor, if the debtor is first given fifteen days written notice by registered mail. This privilege is inferior to a vendor's privilege, a chattel mortgage, or security interest recorded prior to the commencement of work or services on the aircraft or the provision of fuel and materials in connection therewith, or against the bona fide purchaser to whom possession has been delivered and who has paid the purchase price without previous notice of the existence of the privilege. Recordation of the notice of privilege in any manner provided for in this Section shall constitute the requisite notice to prospective purchasers of the aircraft.

B. In addition to the remedy provided in this Section, when the aircraft remains in the possession of the privilege holder, and the debt due thereon remains unpaid for more than ninety days from the date on which the last labor was performed or last fuel or material was furnished, the holder of such privilege may sell such property at private sale and without appraisement, after advertising such property for ten days as provided by law in case of judicial sale of movables. From the proceeds of any such sale, the amount of the debts secured by such privilege shall be satisfied, including all reasonable charges for registered notices, advertisement or charges for appraisers and cost of the sale, including reasonable attorney fees incurred by the privilege holder in connection therewith; and the balance, if any, shall be held for the benefit of the owner for a period of six months, after which time, if it remains unclaimed, it shall be paid to the clerk of court for the parish in which the sale took place.

C. The privilege holder may retain possession of the aircraft subject to the privilege until the amount due is paid in full.

D. Upon payment of the debt owed to the privilege holder by or on behalf of the registered owner of the aircraft or other property subject to the privilege, or by the customer, the privilege holder shall cause to be filed with the Federal Aviation Administration-Aircraft Registry a notice of cancellation of the privilege. The filing of this notice of cancellation shall terminate all interest of the privilege holder. The privilege holder shall not be foreclosed from asserting an additional privilege against the aircraft for the payment of amounts owed for work or services performed, or fuel materials furnished to the aircraft after the cancellation.

Acts 2001, No. 899, §1.



RS 9:4513 - Privilege; storage of aircraft

§4513. Privilege; storage of aircraft

A. Any person who stores an aircraft, whether or not in connection with the performance of repairs, restoration, or maintenance work on said aircraft, has a privilege on the aircraft for either of the following:

(1) The amount due under the contract for storage.

(2) If no amount was specified by contract, the reasonable and usual compensation for the storage.

B. The rights and remedies provided to the privilege holder under this provision shall be identical to those provided in R.S. 9:4511 and R.S. 9:4512 with the exception that the amount due to the privilege holder under this provision shall include storage costs or fees up to the day judgment is obtained, the aircraft is sold, or the possession of the aircraft is relinquished, whichever first occurs. However, in the event the aircraft remains in the possession of the privilege holder, the privilege holder shall not be precluded from asserting the same privilege for any subsequent storage fees or costs incurred.

Acts 2001, No. 899, §1.



RS 9:4521 - Repealed by Acts 2010, No. 378, §4.

PART II. CROPS

§4521. Repealed by Acts 2010, No. 378, §4.



RS 9:4522 - Water furnished to grow crops

§4522. Water furnished to grow crops

Any person who furnishes water to another for the purpose of assisting him in growing or maturing a crop has a privilege coequal with the privilege for supplies upon the crop to secure the payment of the agreed compensation therefor.



RS 9:4522.1 - Water furnished under crop share agreement; exempt

§4522.1. Water furnished under crop share agreement; exempt

In all cases where an agreement exists for the supplying of irrigation water to any farmer in consideration for a share of the crop, the portion of the crop which the water supplier is to receive under the terms of such agreement shall be considered at all times the property of the water supplier and no privilege for any debt of the farmer shall affect the agreed share of the water supplier.

Added by Acts 1972, No. 202, §1.



RS 9:4523 - Threshermen's, combinemen's, and grain drier's privilege

§4523. Threshermen's, combinemen's, and grain drier's privilege

Threshermen, combinemen and grain driers have a privilege for services rendered on the crop which they have threshed, combined or dried.

Amended by Acts 1950, No. 170, §1.



RS 9:4524 - Repealed by Acts 2010, No. 378, §4.

§4524. Repealed by Acts 2010, No. 378, §4.



RS 9:4541 - Seller of agricultural products in chartered cities and towns

PART III. VENDOR'S PRIVILEGE

SUBPART A. IN GENERAL

§4541. Seller of agricultural products in chartered cities and towns

Any person who sells agricultural products of the United States in any chartered city or town of this state has a privilege thereon to secure the payment of the purchase money for five days after the day of delivery, within which time the vendor may seize the same in whatever hands or place it may be found, and his claim for the purchase money has preference over any warehouse privilege or claim for warehouse charges, or any privilege or claim by the holder of any warehouse receipt. If the vendor gives a written order for the delivery of any such produce and says therein that it is to be delivered without vendor's privilege, then no privilege attaches thereto.

Acts 1991, No. 539, §2, eff. Jan. 1, 1992.



RS 9:4542 - Seller of cotton seed on manufactured products

§4542. Seller of cotton seed on manufactured products

In addition to the other privileges accorded by law, the seller of cotton seed to any manufacturer has a privilege for the amount of the unpaid purchase price of the cotton seed on all the cotton seed products manufactured by the purchaser during the season to the amount of the value of the cotton seed sold. This privilege bears upon the products as long as they remain upon the premises where manufactured.

This privilege is concurrent in favor of all unpaid vendors of cotton seed and is next in rank to the laborer's privilege.



RS 9:4543 - Seller of sugar cane on manufactured products

§4543. Seller of sugar cane on manufactured products

In addition to the other privileges accorded by law, the seller of sugar cane to any manufacturer of sugar has a privilege for the amount of the unpaid purchase price on the syrup, sugar, and molasses manufactured during the season by the purchaser to the amount of the product of the cane sold, which quantity is fixed as that portion of the products of the season which bears the same proportion to the entire product of the season as the cane sold and unpaid for bears to the entire quantity of cane manufactured during the season. This privilege exists as long as the said syrup, sugar, and molasses remain in the possession and custody of the manufacturer.

This privilege is concurrent in favor of all unpaid sellers of sugar cane during the season and is next in rank to the laborer's privilege given by R.S. 9:4721.



RS 9:4544 - Vegetables, seafood, and other perishable items

§4544. Vegetables, seafood, and other perishable items

No vendor's privilege or lien shall be applicable to any fresh or frozen vegetables, seafood, or other perishable food products.

Added by Acts 1978, No. 609, §1.



RS 9:4561 - Sewing machines and pianos subject to seizure

SUBPART B. SEWING MACHINES AND PIANOS

§4561. Sewing machines and pianos subject to seizure

Sewing machines and pianos may be seized to enforce the vendor's privilege thereon.



RS 9:4562 - Repealed by Acts 1985, No. 592, 6, effective July 13, 1985.

§4562. Repealed by Acts 1985, No. 592, §6, effective July 13, 1985.



RS 9:4563 - Entry and removal of property

§4563. Entry and removal of property

It is unlawful for the vendors or transferors of any movable property exempt from general seizure to enter the premises of any person to whom such property has been sold or transferred with the object of removing the property under the assumption that the buyer or transferee has by agreement given the right of entry or removal.



RS 9:4564 - Penalty for violation

§4564. Penalty for violation

Any person guilty of entering and removing any property in violation of R.S. 9:4563 shall be fined not more than two hundred dollars or imprisoned for not more than three months or both. Nothing in this Section shall deprive the party injured of his civil action in damages. Nothing in R.S. 9:4561 through 9:4563 shall be construed to prevent the seizing officer from entering and taking under proper legal process, property not exempt from seizure, and which, although exempt from general seizure, is liable to be levied on for the enforcement of the vendor's privilege when existing.



RS 9:4581 - Holder of vendor's privilege on property destroyed by fire, privilege on insurance

SUBPART C. PAYMENTS UNDER POLICIES OF INSURANCE

§4581. Holder of vendor's privilege on property destroyed by fire, privilege on insurance

The holder of a vendor's privilege on movable property which is destroyed by fire has a privilege to the amount of the unpaid portion of the purchase price on the claim or money due the owner or vendee under policies of insurance covering that property. This privilege has the rank of a vendor's privilege on the thing sold and is superior in rank to any privilege growing out of the attachment, garnishment, or seizure of the claim or money.



RS 9:4582 - Notice to insurer and to assured; deposit in court

§4582. Notice to insurer and to assured; deposit in court

In order to protect the privilege provided in R.S. 9:4581, the vendor, his heirs, or assigns shall give, at any time prior to the payment of the amount due under the policies, written notice to the insurer of the existence of the claim and state under oath the amount thereof. On the receipt of this notice the insurer shall give written notice to the assured of the filing of the vendor's claim, and in the event of a dispute between the vendor and his vendee, or of any one claiming adverse interest under oath, the insurer shall deposit, subject to the right of all parties in interest, the amount due under the policies in the registry of the court having jurisdiction in any suit that may be brought on the policies to recover the amount due thereunder. Having made the deposit, the insurer shall be relieved of further responsibility.



RS 9:4601 - Hauling or trucking

PART IV. CARRIER'S CHARGES

§4601. Hauling or trucking

A. Any person engaged in the business of hauling has a privilege on the property hauled for the charges or labor performed in connection therewith for a period of one hundred eighty days from the last day of hauling or performing such labor.

B. This privilege may be enforced by the writ of sequestration, without the necessity of furnishing security therefor. This privilege is inferior to a vendor's privilege, a chattel mortgage previously recorded, a previously perfected security interest under Chapter 9 of the Louisiana Commercial Laws, or against a bona fide purchaser to whom possession has been delivered and who has paid the purchase price without previous notice of the existence of the privilege.

Amended by Acts 1960, No. 31, §1; eff. Jan. 1, 1961; Acts 1985, No. 296, §1; Acts 1989, No. 137, §4, eff. Sept. 1, 1989.



RS 9:4621 - Logs and products manufactured therefrom

PART V. LOGS AND LUMBER

§4621. Logs and products manufactured therefrom

The debts which are privileged on logs and on products manufactured therefrom, are the following:

(1) The debt due any land owner or stumpage owner for the price, on the logs sold and on the poles and cross ties manufactured therefrom.

(2) The debt due any person for money advanced or supplies furnished to enable another to deaden, cut, load, or transport any logs or to manufacture poles or cross ties, on the logs and on the poles and cross ties manufactured therefrom.

(3) The debt due any person for the price of his labor or services in deadening, cutting, loading, or transporting any logs, staves, poles, or cross ties, or in manufacturing poles, cross ties, lumber, staves, hoops, boxes, shingles, doors, blinds, or window sashes, as well as the debt due any person cooking for persons so engaged, on the logs and on the poles, ties, lumber, and other manufactured products.



RS 9:4622 - Effective period; rank; sequestration

§4622. Effective period; rank; sequestration

The privileges conferred by R.S. 9:4621 are effective for a period of ninety days from the maturity of the debt, are concurrent, and may be enforced by the writ of sequestration, without the necessity of furnishing security therefor. These privileges have no effect against a bona fide purchaser to whom possession has been delivered and who has paid the purchase price without previous notice of the existence of the privilege. In no event shall the seizing officer seize more than is sufficient to satisfy the claim and all probable costs.

Amended by Acts 1960, No. 31, §1; eff. Jan. 1, 1961.



RS 9:4641 - Laborers and furnishers of supplies

PART VI. MOSS

§4641. Laborers and furnishers of supplies

Laborers engaged in gathering, saving, and preparing moss for market, have a privilege on the moss for their wages. Persons advancing money or furnishing supplies to enable another to gather, save, and prepare moss for market, have a privilege on the moss for the advances and supplies.

The laborer's privilege ranks first and that of the furnisher of supplies second.



RS 9:4661 - Feed, medicine, and veterinary services for horses

PART VII. HORSES

§4661. Feed, medicine, and veterinary services for horses

Any person who furnishes feed or medicines for a horse or horses, or any licensed veterinarian who furnishes medical services for a horse or horses, to or upon the order of the owner, has a privilege for the unpaid portion of the price thereof upon the horse or horses of the owner, which received the feed, medicine, or medical services. This privilege is effective for a period of six months from the dates of the respective deliveries and may be enforced by the writ of sequestration. This privilege is superior to all claims, privileges, and mortgages, whether recorded or unrecorded, which theretofore may have been or thereafter may be created against such horse or horses, and to the claims of any and all purchasers thereof.

Acts 1988, No. 838, §1.



RS 9:4681 - Carpets and rugs, cleaning and storage

PART VIII. RUGS, CARPETS, CLOTHING,

AND HOUSEHOLD GOODS

§4681. Carpets and rugs, cleaning and storage

Any person conducting the business of cleaning carpets and rugs and storing them at his place of business after cleaning until delivery to the owner, has a privilege upon the carpets and rugs for all lawful charges for services rendered in the cleaning, storage, and preservation of the goods, as well as for all lawful claims for money advanced, interest, insurance, transportation, labor, and other charges and expenses in relation to the goods, and also for all reasonable charges and expenses in advertisements of sale and for the sale of the goods where default has been made in satisfying the privilege.



RS 9:4682 - Loss of privilege

§4682. Loss of privilege

The privilege holder loses the privilege by surrendering possession of the goods, or by refusing to deliver them when demand is made with which he is bound to comply under the provisions of R.S. 9:4686. However, he may refuse to deliver the goods until the privilege is satisfied.



RS 9:4683 - Other remedies

§4683. Other remedies

Whether or not the person has a privilege upon the goods, he is entitled to all remedies allowed by law for the collection from the depositor of all charges and advances which the depositor has expressly or impliedly contracted with him to pay.



RS 9:4684 - Satisfaction of privilege; procedure; sale

§4684. Satisfaction of privilege; procedure; sale

Whenever any carpets or rugs are left for cleaning and storage until delivery, with any person engaged in the business of cleaning carpets and rugs, and the charges which have accrued thereon are due and unpaid for a period of six months, the person in whose custody the rugs or carpets are deposited for cleaning and storage, may satisfy the privilege as follows: By giving written notice to the person on whose account the goods are held, either by delivery in person or by registered letter addressed to his last known place of business or residence. This notice shall contain:

(1) An itemized statement of the claim, showing the sum due at the time of the notice and the date or dates when it became due.

(2) A demand, that the amount of the claim as stated in the notice, and of such further claim as shall accrue shall be paid on or before a day mentioned, not less than ten days from the delivery of the notice if it is personally delivered, or from the time when the notice should reach its destination according to the due course of the mails, if the notice is sent by mail.

(3) A statement that unless the claim is paid within the time specified, the goods will be sold.

In accordance with the terms of the notice, the goods may then be sold to satisfy any valid claim for which there may be a privilege, either at private sale or public auction, at the option of the privilege holder, without appraisement, and without limit or reserve.

If the sale should be at public auction, it may be cried by the privilege holder.



RS 9:4685 - Proceeds, disposition of

§4685. Proceeds, disposition of

From the proceeds of the sale, the amount of the privilege shall be satisfied, including all reasonable charges of notice, advertisement, and sale. The balance if any, shall be credited on the books of the seller to the person who deposited the goods for storing and cleaning.



RS 9:4686 - Claimant may pay charges and acquire possession

§4686. Claimant may pay charges and acquire possession

Any time before the goods are sold, any person claiming the right of property or possession therein may pay the amount necessary to satisfy the privilege, including reasonable expenses incurred in serving notice, advertising, and preparing for the sale up to the time of payment. Upon tender of this amount, the goods shall be delivered to the person making the demand, if he should be entitled to the possession, upon payment of the charges. Otherwise, the goods shall be retained according to the terms of the original contract, and shall be sold as specified.



RS 9:4687 - Clothing or household goods; procedures for sale

§4687. Clothing or household goods; procedures for sale

A. As used in this Section, the term "person" means a natural person, partnership, corporation or other legal entity.

B. Any garment, clothing, wearing apparel or household goods which have been repaired, altered, dyed, cleaned, pressed, glazed or laundered, which remain in the possession of a person for a period of ninety days or more, may be sold to pay reasonable or agreed charges, together with any costs or expenses provided for in this Section; provided, however, that the person to whom such charges are due and payable shall first notify the owner or owners of the proposed sale of the articles belonging to them and the amount of the charges due thereon, and provided, further, that no property that is to be placed in storage after any of the services or labors mentioned herein have been performed shall be subject to sale under the provisions of this Subsection.

C. All garments, clothing, wearing apparel or household goods placed in storage or on which any of the services or labors mentioned in Subsection B of this Section have been performed and which then are placed in storage by agreement which remain in the possession of a person without the reasonable or agreed charges having been paid for a period of twelve months, may be sold to pay said charges, provided, however, that the person with whom any of these is stored first shall notify the owner or owners thereof of the time and place of such sale, and provided, further, that the provisions of this Subsection shall not apply to any person operating as a warehouse or warehouseman.

D. Where any of the articles listed in the Subsection B of this Section are in possession of any person on July 27, 1966, for the purpose of being repaired, altered, dyed, cleaned, pressed, glazed or laundered, and such services have been performed and the charges therefor have become due and are unpaid and the possession thereof for that purpose has continued or shall continue for ninety days or more, and where, on July 27, 1966, such articles are in the possession of any person for the purposes stated in Subsection C, and such services have been performed and the charges therefor have become due and are unpaid, and such possession has continued or shall continue for a period of twelve months or more, then the person so holding such articles may, after ninety days from July 27, 1966 in the case of those articles already held for the periods above prescribed, and after ninety days from the time such periods shall expire in each case as above prescribed, proceed to give the notices and to sell such articles for the purposes and pursuant to the terms and provisions of this Section, and dispose of the proceeds of such sales as provided in R.S. 9:4688.

E. The mailing by United States mail of a letter, with a return address marked thereon, addressed to the owner or owners at their address given at the time of delivery of such articles to the person shall constitute notice under the provisions of this Section. Said notice shall be mailed at least ten days before the articles belonging to the owner or owners may be sold for charges due thereon. The cost of mailing said letter shall be added to the charges.

If the chattel or chattels are not redeemed prior to the date set for the sale, the person may sell such articles on the day and at the time and place specified in such letter. Such sales may be made either at public auction or by private sale.

F. All persons taking advantage of the provisions of this Section must keep posted at all times, in a prominent place in their receiving office or offices, two notices which shall read as follows: "All articles cleaned, pressed, glazed, laundered, washed, altered, dyed or repaired, and not called for in ninety days, will be sold to pay charges," and "All articles which are stored by agreement and upon which the charges are not paid for twelve months, will be sold to pay charges."

G. The purpose and intent of this Section is to provide an inexpensive means of enforcing liens for small amounts, and to that end the provisions of this Section shall be deemed to create a lien in addition to, but shall not exclude, any liens which may exist by virtue of any other statute of the State of Louisiana.

Amended by Acts 1966, No. 43, §1.



RS 9:4688 - Proceeds, disposition of

§4688. Proceeds, disposition of

The proceeds of the sale in excess of the charges and necessary expenses of the procedure required by this Section, shall be held by the person for a period of six months, and if not reclaimed by the owner thereof within that time shall escheat to the parish and shall be paid over to the parish treasurer and shall be placed by him in the general fund of the parish in which the sale was held.

Amended by Acts 1966, No. 43, §1.



RS 9:4689 - Clothing or household goods; disposition of other than by sale

§4689. Clothing or household goods; disposition of other than by sale

Any unclaimed garments, clothing, wearing apparel or household goods which the person holding them feels could not be sold for an amount sufficient to pay the charges and expenses involved in the procedure for sale provided for in R.S. 9:4687 and 9:4688 of this Part plus the amount owed to the cleaning or laundry establishment may be given by the person holding them to any charitable organization willing to accept them.

Added by Acts 1966, No. 43, §1.



RS 9:4701 - Private sale of unclaimed goods of less than $10

PART IX. JEWELRY, GEMS, AND WATCHES

§4701. Private sale of unclaimed goods of less than $10

Whenever any goods, jewelry, gems, precious stones, watches, or any other article or articles usually handled, sold, or made by jewelers, jewelry manufacturers, watchmakers, and dealers are deposited with any person so engaged for repairing, cleaning, inspection, or appraisement, and are repaired, cleaned, inspected, or appraised and are not claimed by their owners within six months from the date of deposit, the person with whom they are deposited may offer by private sale any or all of the unclaimed goods for a price of not less than the amount due for the services, provided the goods are appraised at less than ten dollars by two sworn disinterested appraisers.



RS 9:4702 - Notice to owner

§4702. Notice to owner

The person with whom the goods are deposited shall first notify the apparent owner by registered mail at his last known address that the unclaimed goods are to be placed on sale. The notice shall be given at least thirty days prior to the sale and shall set forth the date, time, and place of the sale.



RS 9:4703 - Proceeds, disposition of

§4703. Proceeds, disposition of

All money derived from such sales shall be placed in separate accounts and the seller shall only deduct the amount due him for his services, labor, and materials used in repairing, cleaning, inspecting, and appraising the particular article or goods sold. Any balance shall be credited on the books of the seller to the former owner. If unclaimed after the expiration of one year, from the date of sale the amount shall be paid into the state treasury.



RS 9:4721 - Sugar refinery and mill employees

PART X. SUGAR, SYRUP, AND MOLASSES

§4721. Sugar refinery and mill employees

All managers, mechanics, or laborers employed in sugar refineries, sugar mills, or syrup mills have a privilege on all sugar, syrup, or molasses manufactured during the season by the refineries or mills where they are employed for the payment of their salaries or wages for a period of thirty days from the maturity of the debt.

This privilege may be enforced by the writ of sequestration, without the necessity of furnishing security therefor. This privilege has no effect against bona fide purchasers, but it is superior to the privilege granted by R.S. 9:4543 to unpaid vendors of sugar cane during the season.

Amended by Acts 1960, No. 31, §1; eff. Jan. 1, 1961.



RS 9:4741 - Canal toll fees

PART XI. SHIPS AND OTHER VESSELS

§4741. Canal toll fees

The owners of private canals within the state have a privilege on all vessels for the payment of the toll or canal fees. This privilege is of equal rank with those granted by Civil Code Article 3237.

This privilege exists for six months from the date the toll becomes due.



RS 9:4751 - Definitions

PART XII. PROCEEDS RECOVERED BY INJURED PERSON

§4751. Definitions

As used in this Part:

(1) "Ambulance service" means any person who through the use of one or more ambulances and certified emergency medical technicians as defined in R.S. 40:1131, provides transportation of sick or injured persons as a part of a regular course of conduct or business.

(2) "Health care provider" means a person, partnership, corporation, facility, or institution licensed by this state to provide health care or professional services as a physician, dentist, chiropractor, podiatrist, optometrist, pharmacist, dietician, physical therapist, occupational therapist, or psychologist.

(3) "Hospital" means an institution licensed as such by the state of Louisiana.

(4) "Person" means any individual, partnership, association, corporation, government, political subdivision, or governmental agency.

Acts 1990, No. 792, §1; Acts 1995, No. 886, §1; Acts 2001, No. 288, §1; Acts 2003, No. 444, §1.



RS 9:4752 - Privilege on net proceeds collected from third party in favor of medical providers for services and supplies furnished injured persons

§4752. Privilege on net proceeds collected from third party in favor of medical providers for services and supplies furnished injured persons

A health care provider, hospital, or ambulance service that furnishes services or supplies to any injured person shall have a privilege for the reasonable charges or fees of such health care provider, hospital, or ambulance service on the net amount payable to the injured person, his heirs, or legal representatives, out of the total amount of any recovery or sum had, collected, or to be collected, whether by judgment or by settlement or compromise, from another person on account of such injuries, and on the net amount payable by any insurance company under any contract providing for indemnity or compensation to the injured person. The privilege of an attorney shall have precedence over the privilege created under this Section.

Acts 1990, No. 792, §1.



RS 9:4753 - Written notice

§4753. Written notice

A. The privilege created by R.S. 9:4752 shall become effective if, prior to the payment of insurance proceeds, or to the payment of any judgment, settlement, or compromise on account of injuries, a written notice containing the name and address of the injured person and the name and location of the interested health care provider, hospital, or ambulance service is delivered by certified mail, return receipt requested, or by facsimile transmission with proof of receipt of transmission by the interested health care provider, hospital, or ambulance services, or the attorney or agent for the interested health care provider, hospital, or ambulance service, to the injured person, to his attorney, to the person alleged to be liable to the injured person on account of the injuries sustained, to any insurance carrier which has insured such person against liability, and to any insurance company obligated by contract to pay indemnity or compensation to the injured person. This privilege shall be effective against all persons given notice according to the provisions of this Section and shall not be defeated nor rendered ineffective as against any person that has been given the required notice because of failure to give the notice to all those persons named in this Subsection.

B. If delivery of the notice required by this Section is made by facsimile transmission, and the sender fails to obtain a signed proof or receipt within seven days, then delivery shall be made by certified mail, return receipt requested, and costs of mailing shall be taxed as court costs.

Acts 1990, No. 792, §1; Acts 1995, No. 886, §1; Acts 2003, No. 873, §1; Acts 2003, No. 979, §2; Acts 2008, No. 611, §1.



RS 9:4754 - Failure to pay over monies after notice

§4754. Failure to pay over monies after notice

Any person who, having received notice in accordance with the provisions hereof, pays over any monies subject to the privilege created herein, to any injured person, or to the attorney, heirs, or legal representatives of any injured person, shall be liable to the licensed health care provider, hospital, or ambulance service having such privilege for the amount thereof, not to exceed the net amount paid.

Acts 1990, No. 792, §1.



RS 9:4755 - Itemized statements

§4755. Itemized statements

A. Upon receipt of a written request, mailed by certified mail, return receipt requested, from any person who has been given notice, the licensed health care provider, hospital, or ambulance service having the privilege shall, within thirty days after receipt of such request, furnish an itemized statement of all charges having reference to the injured person.

B. If such licensed health care provider, hospital, or ambulance service fails to comply with the provisions of this Section, the privilege created shall be dissolved and ineffective.

Acts 1990, No. 792, §1.



RS 9:4756 - Short title

PART XIII. SELF-SERVICE STORAGE FACILITIES

§4756. Short title

This Act shall be known as the "Self-Service Storage Facility Act."

Added by Acts 1981, No. 506, §1.



RS 9:4757 - Definitions

§4757. Definitions

As used in this Part, unless the context clearly requires otherwise:

(1) "Electronic mail" means an electronic message that is transmitted between two or more telecommunications devices, computers, or electronic devices capable of receiving electronic messages, whether or not the message is converted to printed format after receipt or is viewed upon transmission or stored for later retrieval. "Electronic mail" includes electronic messages that are transmitted through a local, regional, or global computer network.

(2) "Electronic mail address" means a destination, commonly expressed as a string of characters, to which electronic mail can be sent or delivered. An "electronic mail address" may include a user name or mailbox and a reference to an Internet domain.

(3) "Last known address" means the mailing address or the electronic mail address provided by the lessee in the latest rental agreement or the mailing address or the electronic mail address provided by the lessee in a subsequent written notice of a change of address.

(4) "Lessee" means a person, his sublessee, successor, or assign, entitled to the use of storage space at a self-service storage facility under a rental agreement, to the exclusion of others.

(5) "Owner" means the owner, operator, lessor, or sublessor of a self-service storage facility, his agent, or any other person authorized by him to manage the facility or to receive rent from a lessee under a rental agreement.

(6) "Rental agreement" means any agreement or lease, written or oral, entered into between the owner and a lessee, that establishes or modifies the terms, conditions, rules, or any other provisions concerning the use of self-service storage facility.

(7) "Self-service storage facility" means any real property designed and used for the purpose of renting or leasing individual storage space to lessees who are to have access to such for the purpose of storing and removing movable property. No lessee shall use a self-service storage facility for residential purposes. A self-service storage facility shall not be considered as a warehouse subject to the provisions of Title 10 of the Louisiana Revised Statutes; however, if an owner issues any warehouse receipt, bill of lading, or other document of title for the movable property stored, the owner and the lessees shall be subject to the provisions of Title 10 of the Louisiana Revised Statutes and the provisions of this Part shall not apply.

(8) "Verified mail" means any method of mailing that is offered by the United States Postal Service or a private delivery service that provides evidence of mailing.

Added by Acts 1981, No. 506, §1; Acts 2016, No. 167, §1, eff. May 19, 2016.



RS 9:4758 - Privilege

§4758. Privilege

The owner of a self-service storage facility, his heirs, executors, administrators, successors, and assigns has a privilege upon all movable property stored at a self-service storage facility for the debt due him for rent, and for all reasonable charges and expenses necessary for the preservation of movable property stored at a self-service storage facility, and for expenses reasonably incurred in the enforcement of this privilege, including, but not limited to, the cost of removing and replacing any locks, preparing a brief and general description of the movable property upon which the privilege is claimed, sending notices, and advertising, by sale of movable property or other disposition pursuant to this Part. The privilege granted herein attaches as of the date the movable property is brought to the self-service storage facility. This privilege is superior to and shall take priority over any other privileges or security interests, except the privilege shall be inferior to a vendor's privilege, or a chattel mortgage previously issued and recorded in the manner provided by law, or a previously perfected security interest under Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.). The exemption from seizure granted by R.S. 13:3881 shall not be applicable to property subject to this privilege.

Added by Acts 1981, No. 506, §1. Acts 1989, No. 137, §4, eff. Sept. 1, 1989.



RS 9:4759 - Options of owner upon lessee's default

§4759. Options of owner upon lessee's default

In the event of default by the lessee, the owner of a self-service storage facility has the option to enforce judicially all of his rights under the rental agreement, including, if the agreement so provides, his right to accelerate all rentals that will become due in the future for the full term of the lease or to cancel the lease and enforce his privilege for the debt due him, as follows:

(1) Upon default by the lessee, the owner shall be authorized to remove any lock on the rented self-service storage space in order to compile a brief and general description of the movable property upon which a privilege is claimed and shall be entitled to place his own lock upon such space until his privilege is satisfied.

(2) The lessee shall be notified of the owner's intention to enforce his privilege.

(3) The notice shall be delivered in person to the lessee or sent by verified mail to the last known address of the lessee, and electronic mail if the email address is provided by the lessee in the rental agreement.

(4) The notice shall include:

(a) An itemized statement of the owner's claim, showing the sum due at the time of the notice and the date when the sum became due.

(b) Notification that the lessee has been or shall be denied access to the movable property, if such denial is permitted under the terms of the rental agreement, with the name, street address, and telephone number of the owner or his designated agent whom the lessee may contact to respond to the notice.

(c) A demand for payment within a specified time not less than ten days after the date of mailing or delivery of the notice.

(d) A statement that the contents of the lessee's rented space are subject to the owner's privilege and that, unless the claim is paid within the time stated in the notice, the movable property is to be advertised for sale or other disposition and to be sold or otherwise disposed of to satisfy the owner's privilege for rent due and other charges at a specified time and place.

(5)(a) Actual receipt of the notice made pursuant to this Section shall not be required. At least ten days after its mailing, or at least ten days after the date by which payment is demanded, whichever is later, an advertisement of the sale or other disposition of movable property subject to the privilege shall be published on at least one occasion in a newspaper of general circulation where the self-service storage facility is located and the owner of a self-service storage facility may publish an advertisement of the sale on a publicly accessible website that conducts personal property auctions.

(b) The advertisement shall include:

(i) A brief and general description of the movable property reasonably adequate to permit its identification by the lessee, except that any container, including but not limited to a trunk, valise, or box that is locked, fastened, sealed, or tied in a manner which deters immediate access to its contents, may be described as such without describing its contents.

(ii) The address of the self-service storage facility and the number, if any, of the space where the movable property is located and the name of the lessee.

(iii) The time, place, and manner of the sale or other disposition.

(6) The sale or other disposition of movable property shall take place not sooner than ten days following publication as required herein.

(7) Any sale or other disposition of the movable property shall conform to the terms of the notification as provided for in this Section.

(8) Any sale or other disposition of the movable property shall be held at the self-service storage facility, at the nearest suitable place to where the movable property is held or stored, as indicated in the notice required herein, or on a publicly accessible website that conducts personal property auctions. The owner shall sell the movable property to the highest bidder, if any. If there are no bidders, the owner may purchase the movable property for a price at least sufficient to satisfy his claim for rent due and all other charges, or he may donate the movable property to charity.

(9) If the property upon which the lien is claimed is a motor vehicle, watercraft, or trailer, and rent and other charges remain unpaid for sixty days, the owner may have the property towed in lieu of foreclosing on the lien. If a motor vehicle, watercraft, or trailer is towed pursuant to the provisions of this Paragraph, the owner shall not be liable for the motor vehicle, watercraft, or trailer or for any damages to the motor vehicle, watercraft, or trailer once the tower takes possession of the property. Any tower shall be licensed pursuant to the Louisiana Towing and Storage Act, R.S. 32:1711 et seq.

(10) Prior to any sale or other disposition of movable property to enforce the privilege granted by this Section, the lessee may pay the amount necessary to satisfy the privilege, including all reasonable expenses incurred under this Section, and thereby redeem the movable property. Upon receipt of such payment, the owner shall have no liability to any person with respect to such movable property.

(11) A purchaser in good faith of movable property sold by an owner to enforce the privilege granted herein takes the property free of any claims or rights of persons against whom the privilege was valid, despite noncompliance by the owner with the requirements of this Section.

(12) In the event of a sale held pursuant to this Section, the owner may satisfy his privilege from the proceeds of the sale, but shall hold the balance, if any, as a credit in the name of the lessee whose property was sold. The lessee may claim the balance of the proceeds within two years of the date of sale, without any interest thereon, and if unclaimed within the two-year period, the credit shall become the property of the owner, without further recourse by the lessee. If the sale or other disposition of movable property made pursuant to this Part does not satisfy the owner's claim for rent due and other charges, the owner may proceed by ordinary proceedings to collect the balance owed.

(13) A reasonable late fee may be imposed and collected by an owner for each period that a lessee does not pay rent when due under the rental agreement, provided the amount of the late fee and the conditions for imposing such fee are stated in the rental agreement or in an addendum to that agreement. For purposes of this Paragraph, a late fee of twenty dollars or twenty percent of the monthly rent, whichever is greater, shall be deemed reasonable and shall not constitute a penalty. Any reasonable expense incurred as a result of rent collection or lien enforcement by an owner may be charged to the lessee in addition to late fees.

(14) If the rental agreement contains a limit on the value of property stored in the lessee's storage space, such limit shall be deemed to be the maximum value of the property stored in that space and the lessor shall not be liable for any claims in excess of any such stated value.

Added by Acts 1981, No. 506, §1; Acts 2016, No. 167, §1, eff. May 19, 2016.



RS 9:4760 - Supplemental nature of act

§4760. Supplemental nature of act

Nothing in this Part shall be construed as in any manner impairing or affecting the right of parties to create additional privileges by special contract or agreement, nor shall it in any manner affect or impair other privileges created by any other law of this state.

Added by Acts 1981, No. 506, §1.



RS 9:4770 - Conflicts with Chapter 9 of the Uniform Commercial Code

PART XIV. RELATION TO

UNIFORM COMMERCIAL CODE

§4770. Conflicts with Chapter 9 of the Uniform Commercial Code

A. This Code Title (Code Title XXI of Code Book III, R.S. 9:4501 et seq.), Part 8 of Chapter 7 of the Louisiana Mineral Code (R.S. 31:146 through 148), and Title XXI of Book III of the Louisiana Civil Code (Arts. 3182 through 3277) shall be interpreted and applied in a manner consistent with Chapter 9 of the Uniform Commercial Code. Any conflict between the priority ranking of privileges under this Title, Part 8 of Chapter 7 of the Louisiana Mineral Code, or Title XXI of Book III of the Louisiana Civil Code with the priority rules of Chapter 9 of the Uniform Commercial Code shall be resolved by application of the priority rules of Chapter 9 of the Uniform Commercial Code.

B. The rights of a vendor under Civil Code Articles 2561, 3217(7), and 3227 or of a lessor under Civil Code Article 2707 or Mineral Code Article 146 are subordinate to the rights of a secured party with a security interest under Chapter 9 of the Uniform Commercial Code except as otherwise provided by R.S. 10:9-322(g).

Acts 1991, No. 539, §2, eff. Jan. 1, 1992; Acts 1993, No. 948, §2, eff. Jan. 1, 1994; Acts 1997, No. 1295, §1; Acts 2006, No. 533, §2; Acts 2010, No. 378, §2.



RS 9:4780 - Short title

PART XV. MARINA AND BOATYARD STORAGE FACILITIES

§4780. Short title

This Act shall be known as the "Marina and Boatyard Storage Act".

Acts 2003, No. 840, §1, eff. July 1, 2003.



RS 9:4781 - Definitions

§4781. Definitions

For the purposes of this Part, the following terms shall have the following meanings unless the context clearly requires otherwise:

(1) "Default" means the failure to pay obligations incurred by the storage of a boat, boat motor, boat trailer, or any other accessories thereto.

(2) "Last known address" means that address provided by the lessee in the most recent rental agreement or the address provided by the lessee in a subsequent written notice of a change of address.

(3) "Lessee" means a person, his sub-lessee, successor, or assign, entitled to the use of a space in a marina under a rental agreement, to the exclusion of others.

(4) "Lienholder" means a person who claims an interest in or privilege on the property pursuant to a mortgage properly recorded in the parish wherein the marina is located.

(5) "Marina" means a marina, boatyard, or marine repair yard that provides, as part of its commercial operation, the storage of boats, boat motors, or boat trailers.

(6) "Owner" means the owner, operator lessor, or sub-lessor of a marina, his agent, or any other person authorized by him to manage the facility or to receive rent from a lessee under a rental agreement.

(7) "Property" means a boat, boat motor, boat trailer, or any other boat accessories in storage at a marina.

(8) "Rental agreement" means any written agreement or lease, entered into between the marina owner and a lessee that establishes or modifies the terms, conditions, rules, or any other provisions concerning use of the marina.

Acts 2003, No. 840, §1, eff. July 1, 2003; Acts 2012, No. 752, §1.



RS 9:4782 - Privilege

§4782. Privilege

A. Privilege created. A marina owner has a privilege on property stored at that marina for rent, labor, or other charges and for expenses reasonably incurred in the sale of that property under the provisions of this Part.

B. Exclusion. This Part does not create a privilege on a documented vessel subject to a preferred ship mortgage or other preferred maritime privilege pursuant to 46 U.S.C. Chapter 131.

Acts 2003, No. 840, §1, eff. July 1, 2003.



RS 9:4783 - Notice of privilege

§4783. Notice of privilege

A. A property owner must be notified of the privilege created by this Part before enforcement of the privilege by a marina owner. Notification of the privilege created by this Part is satisfied by:

(1) Written storage agreement. A written rental agreement signed by the property owner that includes a notice of the privilege created by this Part; or

(2) Written notice of privilege. Written notification of the privilege sent by the marina owner to the property owner.

B. A marina owner who does not have a written rental agreement that includes a notice of the privilege created by this Part may not initiate an enforcement action under R.S. 9:4784 until thirty days after the written notice of a privilege required by Paragraph (A)(2) of this Section is delivered to the property owner.

Acts 2003, No. 840, §1, eff. July 1, 2003; Acts 2012, No. 752, §1.



RS 9:4784 - Enforcement of privilege

§4784. Enforcement of privilege

A. A marina owner may enforce a privilege created by this Part only if the property owner has been notified of the privilege as required by R.S. 9:4783.

(1) Sale; use of proceeds. If a property owner is in default for a period of more than one hundred eighty days, a marina owner may enforce a privilege by selling the stored property at a commercially reasonable public sale for cash. As used in this Section, "commercially reasonable" has the same meaning as in the Commercial Laws, R.S. 10:1-101 through 9-710. The proceeds of the sale must be applied in the following order:

(a) To the reasonable expenses of the sale incurred by the marina owner including, to the extent not prohibited by law, reasonable attorney's fees and legal expenses.

(b) To the satisfaction of all superior mortgages on the property held by mortgage holders of record to be paid in the order of priority.

(c) To the satisfaction of the privilege created by this Part.

(d) To the satisfaction of all other mortgages and privileges on the property held by all lienholders of record to be paid in the order of priority.

(e) To the extent that the proceeds of sale exceed the sum of the foregoing, the surplus must be paid by the marina owner to the property owner.

(2) If proceeds of the sale are not sufficient to satisfy the property owner's outstanding obligations to the marina owner or any lienholder of record, the property owner remains liable to the marina owner or lienholder for the deficiency.

B. Advertisement; notice of default. Before conducting a sale under this Section, the marina owner shall:

(1) Send a notice of default to the property owner. The marina owner shall provide a copy of the notice to each lienholder of record. The notice must include:

(a) A statement that the property is subject to a privilege held by the marina owner.

(b) A statement of the marina owner's claim indicating the charges due on the date of the notice, the amount of any additional charges that will become due before the date of sale, and the date those additional charges will become due.

(c) A demand for payment of the charges due within a specified time not less than thirty days after the date the notice is delivered to the property owner.

(d) A statement that unless the claim is paid within the time stated, the property will be sold, specifying the time and place of the sale.

(e) The name, street address, and telephone number of the marina owner, or the marina owner's designated agent, whom the property owner may contact to respond to the notice.

(2) After the expiration of the thirty day period set forth in Subparagraph (1)(c) of this Subsection, publish an advertisement of the sale once a week for two consecutive weeks in a newspaper of general circulation in the area where the sale is to be held. The advertisement must include a general description of the property, the name of the property owner, and the time and place of the sale. The date of the sale must be more than fifteen days after the date the first advertisement of the sale is published.

C. Location of sale. A sale under this Part must be held at the marina or at the nearest suitable location.

D. Purchasers. A purchaser of property sold at a commercially reasonable sale pursuant to this Part takes the property free and clear of any rights of persons against whom the privilege was valid and all other lienholders of record. The purchase of a boat sold pursuant to this Part shall require a notarized bill of sale signed by the buyer and a representative of the marina, clearly identifying the marina as the seller, and shall state that the boat was sold pursuant to the Marina and Boatyard Storage Act. The marina shall attach to the bill of sale the proof of notice and sale requirements, including proof of all publications.

E. Marina owner liability. If the marina owner complies with the provisions of this Part, the marina owner's liability is as follows:

(1) To a lienholder of record, the marina owner's liability is limited to payment from the net proceeds received from the sale of the property.

(2) To the property owner, the marina owner's liability is limited to the net proceeds received from the sale of the property after payment in full of all lienholders of record.

F. Denying access to marina. A marina owner may deny a property owner who has been notified under Subsection B of this Section access to the marina, except that the property owner is entitled to access to the marina during normal business hours for the purpose of satisfying the privilege or viewing and verifying the condition of the property.

G. Notices. Except as otherwise provided, all notices required by this Part must be sent by registered or certified mail, return receipt requested, or by commercial courier as defined by R.S. 13:3204(D). Notices sent to a marina owner must be sent to the owner's business address or to the address of the owner's designated representative. Notices to a property owner must be sent to the property owner at the property owner's last known address. Notices to a lienholder of record must be sent to the address of the lienholder as provided in the public record that serves to perfect the lienholder's interest in the property. Notices are considered delivered on either of the following dates:

(1) The date the recipient of the notice signs the return receipt or, if the notice is undeliverable, the date the post office last attempts to deliver the notice.

(2) The date of delivery as indicated on the signed receipt of delivery obtained by the commercial courier.

Acts 2003, No. 840, §1, eff. July 1, 2003; Acts 2012, No. 752, §1.



RS 9:4785 - Cessation of enforcement actions

§4785. Cessation of enforcement actions

A marina owner shall cease enforcement actions immediately if:

(1) Payment by owner. The property owner pays the marina owner the full amount necessary to satisfy the privilege. At any time before the conclusion of a sale conducted under this Part, the property owner may redeem the property by paying the full amount necessary to satisfy the privilege; or

(2) Payment by other lienholders. A person other than the marina owner who has a lien on the property pays the marina owner the full amount necessary to satisfy the privilege held by the marina owner. Upon payment by a lienholder of record, the marina owner shall hold the property for the benefit of and at the direction of that lienholder and may not deliver possession of the property to the property owner. Unless the marina owner and the lienholder enter into a new rental agreement, the lienholder shall arrange removal of the property from the marina.

Acts 2003, No. 840, §1, eff. July 1, 2003.



RS 9:4790 - Child support arrearages; privilege on motor vehicles

PART XVI. OTHER PRIVILEGES ON MOVABLES

§4790. Child support arrearages; privilege on motor vehicles

An obligee who has a judgment ordering the payment of past due child support may file the judgment with the office of motor vehicles in accordance with R.S. 32:708.1 and subject to the provisions of R.S. 13:3881. The judgment, when filed, shall operate as privilege on any titled motor vehicle, as defined in R.S. 10:9-102(d)(19), owned by the support obligor at the time deficient child support judgment is filed with the office of motor vehicles, and shall not affect liens, privileges, chattel mortgages, or security interests as provided in R.S. 10:9-101 et seq. or mortgages already affecting or encumbering the motor vehicle at the date of the filing. The motor vehicle shall be subject to seizure and sale for the payment of the judgment according to the preference and rank of the privilege securing its payment. The privilege for child support shall be legally subordinate to motor vehicle purchase money security interests.

Acts 2006, No. 772, §1.



RS 9:4791 - Short title

PART XVII. TOWED AND STORED VESSEL ACT

§4791. Short title

This Part shall be known as the "Towed and Stored Vessel Act".

Acts 2012, No. 752, §1.



RS 9:4792 - Definitions

§4792. Definitions

For the purposes of this Part, the following terms shall have the following meanings:

(1) "Department" means the Department of Wildlife and Fisheries.

(2) "Licensed storage facility" means a lot, yard, or other storage, parking, or repair facility licensed by the Department of Public Safety and Corrections, office of state police, to store towed vehicles as provided by R.S. 32:1714.

(3) "Tow truck" means any motor vehicle equipped with a boom or booms, winches, slings, tilt beds, or similar equipment designed for the towing or recovery of vehicles and other objects which cannot operate under their own power or for other reason is required to be transported by means of towing and licensed by the Department of Public Safety and Corrections pursuant to R.S. 32:1711 et seq.

(4) "Towed vessel" means any vessel titled under the Vessel and Motor Titling Act, R.S. 34:852.1 et seq., or required to be registered pursuant to R.S. 34:851.1 et seq., towed by a tow truck and being held at a licensed storage facility. "Towed vessel" does not include any vessel with a valid or expired registration number awarded pursuant to federal law or a federally approved numbering system of another state, unless subsequently registered in Louisiana.

Acts 2012, No. 752, §1.



RS 9:4793 - Privilege

§4793. Privilege

A licensed storage facility has a privilege on a vessel, including any inboard or outboard motor attached to the vessel, towed and stored at that facility for the towing charges and storage fees. However, this Part shall not create a privilege on a documented vessel subject to a preferred ship mortgage or other preferred maritime privilege pursuant to 46 U.S.C. Chapter 313.

Acts 2012, No. 752, §1.



RS 9:4794 - Vessel owner information

§4794. Vessel owner information

The licensed storage facility shall provide the department or its authorized agent, within three business days of the vessel being towed and stored, the vessel's registration numbers, hull identification number (HIN), motor serial number, and any other identifying factors requested by the department. The department or its authorized agent shall provide to a licensed storage facility holding a towed vessel the name and address of the last registered owner of the vessel and lienholders as listed in the official records of the agency.

Acts 2012, No. 752, §1.



RS 9:4795 - Notice of privilege and default

§4795. Notice of privilege and default

A. The towed vessel owner and any lienholders shall be notified of the privilege created by this Part before enforcement of the privilege by the licensed storage facility. Notification of the privilege created by this Part shall be satisfied by the following:

(1) For owners and lienholders identified by the department pursuant to R.S. 9:4794, written notification of the privilege sent by the licensed storage facility, using a certificate of mailing within ten business days from the date the department or its authorized agent sends the owner and lienholder information of the stored vessel to the licensed storage facility. If the department or its authorized agent sends the information electronically, the licensed storage facility shall send notice within five business days.

(2) After compliance with R.S. 9:4794, for those vessels for which no records exist in the official records of the department, publishing notification of the privilege in the official newspaper of the parish in which the towed vessel was towed on two separate occasions.

B. Notification shall include the following:

(1) As applicable, registration numbers, a general description of the towed vessel, including the make, length, type of vessel, whether inboard or outboard motors, and make and horsepower, registration numbers, motor serial number, and hull identification number (HIN).

(2) The date and location where the vessel was found, the present location, charges due on the date of the notice, and name, street address, and telephone number of the licensed storage facility, which the owner may contact to respond to the notice.

(3) A statement that the vessel is subject to the privilege held by the licensed storage facility and that the vessel owner is in default.

(4) A statement that unless the claim is paid within the time stated the property will be sold at a commercially reasonably public sale, and the location and date of the sale, which shall not be earlier than thirty days after the date notice is mailed to the owner or thirty days after the last date of notification as provided in this Section. As used in this Part, "commercially reasonably" has the same meaning as in the Commercial Laws, R.S. 10:1-101 through 9-710.

Acts 2012, No. 752, §1.



RS 9:4796 - Advertisement: Enforcement of Privilege

§4796. Advertisement: enforcement of privilege

After the expiration of the thirty-day period set forth in R.S. 9:4795(B)(4), the licensed storage facility shall publish an advertisement of the sale once a week for two consecutive weeks in the official newspaper of the parish where the sale is to be held. The date of the sale shall be more than fifteen days after the date of the first advertisement of the sale is published. The advertisement shall include the following:

(1) The name of the last registered owner of the vessel, if known.

(2) The date and location where the vessel was found.

(3) As applicable, the registration numbers, a general description of the towed vessel, including the make, length, type of vessel, whether inboard or outboard motors, and make and horsepower, outboard motor serial number, and hull identification number (HIN).

Acts 2012, No. 752, §1.



RS 9:4797 - Sale and purchasers

§4797. Sale and purchasers

A. A sale under this Part shall be held at the location of the licensed storage facility or at the nearest suitable location.

B. The vessel shall be sold to the highest bidder and shall require a notarized bill of sale signed by the buyer and a representative of the licensed storage facility, clearly identifying the licensed storage facility as the seller, and shall state the boat was sold pursuant to this Part. The licensed storage facility shall attach to the bill of sale the proof of notice and sale requirements, including proof of all publications, without which the bill of sale shall be null and void.

C. The proceeds of the sale shall be applied in the following order:

(1) To the reasonable expenses of the sale including, to the extent not prohibited by law, reasonable attorney fees and legal expenses.

(2) To the satisfaction of all superior mortgages on the vessel held by holders of record to be paid in order of priority.

(3) To the satisfaction of the privilege created by this Part.

(4) To the satisfaction of all other mortgages and privileges on the vessel held by all lienholders of record to be paid in the order of priority.

(5) To the extent the proceeds of the sale exceed the sum of the foregoing, the surplus shall be paid to the owner of the vessel. However, if the funds so credited are not claimed by the owner within six months from the date of the sale, the funds shall be transferred to the administrator of the Uniform Unclaimed Property Act of 1997 as unclaimed property.

(6) If proceeds of the sale are not sufficient to satisfy the vessel owner's outstanding obligations to the licensed storage facility or any lienholder of record, the vessel owner remains liable to the licensed storage facility for the deficiency.

D. A purchaser of the vessel sold at a commercially reasonable sale pursuant to this Part takes the vessel free and clear of any rights of persons against whom the privilege was valid and all other lienholders of record.

E. The vessel owner shall be entitled access to the licensed storage facility during normal business hours for the purpose of satisfying the privilege or viewing and verifying the condition of the vessel.

F. Except as otherwise provided, all notices required by this Part shall be sent by certificate of mailing. Notices sent to the licensed storage facility shall be sent to the business address or to the address of the designated representative. Notices to the vessel owner shall be sent to the vessel owner's address as identified in the official records of the department. Notices to a lienholder of record shall be sent to the address of the lienholder as provided in the public record that serves to perfect the lienholder's interest in the vessel.

Acts 2012, No. 752, §1.



RS 9:4798 - Regulations

§4798. Regulations

The department may promulgate rules and regulations to implement the provisions of this Part.

Acts 2012, No. 752, §1.



RS 9:4801 - PRIVILEGES ON IMMOVABLES

CHAPTER 2. PRIVILEGES ON IMMOVABLES

PART I. PRIVATE WORKS ACT

SUBPART A. LIABILITY OF OWNERS AND CONTRACTORS

FOR THE IMPROVEMENT OF AN IMMOVABLE

§4801. Improvement of immovable by owner; privileges securing the improvement

The following persons have a privilege on an immovable to secure the following obligations of the owner arising out of a work on the immovable:

(1) Contractors, for the price of their work.

(2) Laborers or employees of the owner, for the price of work performed at the site of the immovable.

(3) Sellers, for the price of movables sold to the owner that become component parts of the immovable, or are consumed at the site of the immovable, or are consumed in machinery or equipment used at the site of the immovable.

(4) Lessors, for the rent of movables used at the site of the immovable and leased to the owner by written contract.

(5) Registered or certified surveyors or engineers, or licensed architects, or their professional subconsultants, employed by the owner, for the price of professional services rendered in connection with a work that is undertaken by the owner. A "professional subconsultant" means a registered or certified surveyor or engineer or licensed architect employed by the prime professional, as described in this Paragraph. In order for the privilege of the professional subconsultant to arise, the subconsultant must give notice to the owner within thirty days after the date that the subconsultant enters into a written contract of employment. The notice shall include the name and address of the subconsultant, the name and address of his employer, and the general nature of the work to be performed by the subconsultant.

Acts 1981, No. 724, §1, eff. Jan. 1, 1982; Acts 1987, No. 685, §1; Acts 1988, No. 713, §1.



RS 9:4802 - Improvement of immovable by contractor; claims against the owner and contractor; privileges securing the improvement

§4802. Improvement of immovable by contractor; claims against the owner and contractor; privileges securing the improvement

A. The following persons have a claim against the owner and a claim against the contractor to secure payment of the following obligations arising out of the performance of work under the contract:

(1) Subcontractors, for the price of their work.

(2) Laborers or employees of the contractor or a subcontractor, for the price of work performed at the site of the immovable.

(3) Sellers, for the price of movables sold to the contractor or a subcontractor that become component parts of the immovable, or are consumed at the site of the immovable, or are consumed in machinery or equipment used at the site of the immovable.

(4) Lessors, for the rent of movables used at the site of the immovable and leased to the contractor or a subcontractor by written contract.

(5) Prime consultant registered or certified surveyors or engineers, or licensed architects, or their professional subconsultants, employed by the contractor or a subcontractor, for the price of professional services rendered in connection with a work that is undertaken by the contractor or subcontractor.

(a) A "professional subconsultant" means a registered or certified surveyor or engineer, or licensed architect employed by the prime consultant.

(b) For the privilege under this Subsection to arise, a prime consultant or professional subconsultant shall give written notice to the owner within thirty working days after the date that the prime consultant or professional subconsultant is employed. The notice shall include the name and address of the prime consultant or professional subconsultant, the name and address of his employer, and the general nature of the work to be performed by the prime consultant or professional subconsultant.

B. The claims against the owner shall be secured by a privilege on the immovable on which the work is performed.

C. The owner is relieved of the claims against him and the privileges securing them when the claims arise from the performance of a contract by a general contractor for whom a bond is given and maintained as required by R.S. 9:4812 and when notice of the contract with the bond attached is properly and timely filed as required by R.S. 9:4811.

D. Claims against the owner and the contractor granted by this Part are in addition to other contractual or legal rights the claimants may have for the payment of amounts owed them.

E. A claimant may assert his claim against either the contractor, his surety, or the owner without the joinder of the others. The claim shall not be subject to a plea of discussion or division.

F. A contractor shall indemnify the owner for claims against the owner arising from the work to be performed under the contract. A subcontractor shall indemnify the owner, the contractor, and any subcontractor from or through whom his rights are derived, for amounts paid by them for claims under this part arising from work performed by the subcontractor.

G.(1) For the privilege under this Section or R.S. 9:4801(4) to arise, the lessor of the movables shall deliver notice to the owner and to the contractor not more than ten days after the movables are first placed at the site of the immovable for use in a work. The notice shall contain the name and mailing address of the lessor and lessee and a description sufficient to identify the movable property placed at the site of the immovable for use in a work. The notice shall state the term of rental and terms of payment and shall be signed by the lessor and lessee.

(2) For the privilege under this Section or R.S. 9:4801(3) to arise, the seller of movables shall deliver a notice of nonpayment to the owner at least ten days before filing a statement of his claim and privilege. The notice shall be served by registered or certified mail, return receipt requested, and shall contain the name and address of the seller of movables, a general description of the materials provided, a description sufficient to identify the immovable property against which a lien may be claimed, and a written statement of the seller's lien rights for the total amount owed, plus interest and recordation fees. The requirements of this Paragraph (G)(2) shall apply to a seller of movables sold for use or consumption in work on an immovable for residential purposes.

(3) In addition to the other provisions of this Section, if the seller of movables has not been paid by the subcontractor and has not sent notice of nonpayment to the general contractor and the owner, then the seller shall lose his right to file a privilege or lien on the immovable property. The return receipt indicating that certified mail was properly addressed to the last known address of the general contractor and the owner and deposited in the U.S. mail on or before seventy-five days from the last day of the month in which the material was delivered, regardless of whether the certified mail was actually delivered, refused, or unclaimed satisfies the notice provision hereof or no later than the statutory lien period, whichever comes first. The provisions of this Paragraph shall apply only to disputes arising out of recorded contracts.

Acts 1981, No. 724, §1, eff. Jan. 1, 1982; Acts 1989, No. 41, §1, eff. June 15, 1989; Acts 1991, No. 1024, §1, eff. Jan. 1, 1992; Acts 1999, No. 1134, §1; Acts 2013, No. 357, §1.



RS 9:4803 - Amounts secured by claims and privileges

§4803. Amounts secured by claims and privileges

A. The privileges granted by R.S. 9:4801 and the claims granted by R.S. 9:4802 secure payment of:

(1) The principal amounts of the obligations described in R.S. 9:4801 and R.S. 9:4802(A), interest due thereon, and fees paid for filing the statement required by R.S. 9:4822.

(2) Expenses incurred by the claimant or other person having a privilege, for the cost of delivering movables that become component parts of the immovable, or are consumed at the site of the immovable, or are consumed in machinery or equipment used at the site of the immovable, if the amounts are owed by the owner, contractor, or subcontractor to the claimant or person having the privilege.

(3) Amounts owed under collective bargaining agreements with respect to a laborer's or employee's wages or other compensation for which a claim or privilege is granted and which are payable to other persons for vacation, health and welfare, pension, apprenticeship and training, supplemental unemployment benefits, and other fringe benefits considered as wages by the secretary of labor of the United States in determining prevailing wage rates, unless the immovable upon which the work is performed is designed or intended to be occupied primarily as a residence by four families or less. Trustees, trust funds, or other persons to whom the employer is to make such payments may assert and enforce claims for the amounts in the same manner and subject to the same procedures provided for other amounts due laborers or employees granted a claim or privilege under this Part.

B. The claim or privilege granted the lessor of a movable by R.S. 9:4801(4) or R.S. 9:4802(A)(4) is limited to and secures only that part of the rentals accruing during the time the movable is located at the site of the immovable for use in a work. A movable shall be deemed not located at the site of the immovable for use in a work after:

(1) The work is substantially completed or abandoned; or

(2) A notice of termination of the work is filed; or

(3) The lessee has abandoned the movable, or use of the movable in a work is completed or no longer necessary, and the owner or contractor gives written notice to the lessor of abandonment or completion of use.

Acts 1981, No. 724, §1, eff. Jan. 1, 1982.



RS 9:4806 - Owner defined; interest affected

SUBPART B. DEFINITIONS

§4806. Owner defined; interest affected

A. An owner, co-owner, naked owner, owner of a predial or personal servitude, possessor, lessee, or other person owning or having the right to the use or enjoyment of an immovable or having an interest therein shall be deemed to be an owner.

B. The claims against an owner granted by R.S. 9:4802 are limited to the owner or owners who have contracted with the contractor or to the owner or owners who have agreed in writing to the price and work of the contract of a lessee, wherein such owner or owners have specifically agreed to be liable for any claims granted by the provisions of R.S. 9:4802. If more than one owner has contracted each shall be solidarily liable for the claims.

C. The privilege granted by R.S. 9:4801 and 4802 affects only the interest in or on the immovable enjoyed by the owner whose obligation is secured by the privilege.

D. The privilege granted by this Part upon a lessee's rights in the lease or buildings and structures shall be inferior and subject to all of the rights of, or obligations owed to, the lessor, including the right to resolve the lease for nonperformance of its obligations, to execute upon the lessee's rights and to sell them in satisfaction of the obligations free of the privilege. If a sale of the lease is made in execution of the claims of the lessor, the privilege attaches to that portion of the sale proceeds remaining after satisfaction of the claims of the lessor.

Acts 1981, No. 724, §1, eff. Jan. 1, 1982; Acts 1985, No. 903, §1.



RS 9:4807 - Contractor, general contractor, subcontractor defined

§4807. Contractor, general contractor, subcontractor defined

A. A contractor is one who contracts with an owner to perform all or a part of a work.

B. A general contractor is a contractor:

(1) Who contracts to perform all or substantially all of a work; or

(2) Who is deemed to be a general contractor by R.S. 9:4808(B).

C. A subcontractor is one who, by contract made directly with a contractor, or by a contract that is one of a series of contracts emanating from a contractor, is bound to perform all or a part of a work contracted for by the contractor.

Acts 1981, No. 724, §1, eff. Jan. 1, 1982.



RS 9:4808 - Work defined

§4808. Work defined

A. A work is a single continuous project for the improvement, construction, erection, reconstruction, modification, repair, demolition, or other physical change of an immovable or its component parts.

B. If written notice of a contract with a proper bond attached is properly filed within the time required by R.S. 9:4811, the work to be performed under the contract shall be deemed to be a work separate and distinct from other portions of the project undertaken by the owner. The contractor, whose notice of contract is so filed, shall be deemed a general contractor.

C. The clearing, leveling, grading, test piling, cutting or removal of trees and debris, placing of fill dirt, leveling of the land surface, demolition of existing structures, or performance of other work on land for or by an owner or the owner's contractor, in preparation for the construction or erection of a building or other construction thereon to be substantially or entirely built or erected by a contractor, shall be deemed a separate work to the extent the preparatory work is not a part of the contractor's work for the erection of the building or other construction. The privileges granted by this Part for the work described in this Subsection shall have no effect as to third persons acquiring rights in, to, or on the immovable before the statement of claim or privilege is filed.

D. This Part does not apply to:

(1) The drilling of any well or wells in search of oil, gas, or water, or other activities in connection with such a well or wells for which a privilege is granted by R.S. 9:4861.

(2) The construction or other work on the permanent bed and structures of a railroad for which a privilege is granted by R.S. 9:4901.

(3) Public works performed by the state or any state board or agency or political subdivision of the state.

Acts 1981, No. 724, §1, eff. Jan. 1, 1982; Acts 2003, No. 729, §1.



RS 9:4811 - Notice of a contract with a general contractor to be filed

SUBPART C. WORK PERFORMED BY GENERAL CONTRACTORS

§4811. Notice of a contract with a general contractor to be filed

A. Written notice of a contract between a general contractor and an owner shall be filed as provided in R.S. 9:4831 before the contractor begins work, as defined by R.S. 9:4820, on the immovable. The notice:

(1) Shall be signed by the owner and contractor.

(2) Shall contain the legal property description of the immovable upon which the work is to be performed and the name of the project.

(3) Shall identify the parties and give their mailing addresses.

(4) Shall state the price of the work or, if no price is fixed, describe the method by which the price is to be calculated and give an estimate of it.

(5) Shall state when payment of the price is to be made.

(6) Shall describe in general terms the work to be done.

B. A notice of contract is not improperly filed because of an error in or omission from the notice in the absence of a showing of actual prejudice by a claimant or other person acquiring rights in the immovable. An error or omission of the identity of the parties or their mailing addresses or the improper identification of the immovable shall be prima facie proof of actual prejudice.

C. A notice of contract is not improperly filed because a proper bond is not attached.

D. A general contractor shall not enjoy the privilege granted by R.S. 9:4801 if the price of the work stipulated or reasonably estimated in his contract exceeds twenty-five thousand dollars unless notice of the contract is timely filed.

E. If a notice of contract is mutually released by the owner and contractor, then the contract will have no effect, provided no work has begun on the land or materials placed on the site. The recorder of mortgages shall immediately cancel the contract upon the filing of the mutual release and an affidavit made by a registered or certified engineer or surveyor, licensed architect, or building inspector employed by the city or parish or by a lending institution chartered under federal or state law, that states he inspected the immovable at a specified time subsequent to the filing of the contract and work had not been commenced and no materials placed at the site. If the contract, or a certified copy, is then refiled, the refiling date shall become the effective date for privilege for work done pursuant to the contract in accordance with R.S. 9:4820(A)(1).

Acts 1988, No. 685, §1, eff. Jan. 1, 1989; Acts 2003, No. 729, §1.



RS 9:4812 - Bond required; terms and conditions

§4812. Bond required; terms and conditions

A. To be entitled to the benefits of the provisions of R.S. 9:4802(C), every owner shall require a general contractor to furnish and maintain a bond of a solvent, legal surety for the work to be performed under the contract. The bond shall be attached to the notice of the contract when it is filed.

B. The amount of the bond shall not be less than the following amounts or percentages of the price of the work stipulated or estimated in the contract:

(1) If the price is not more than ten thousand dollars the amount of the bond shall be one hundred percent of the price.

(2) If the price is more than ten thousand dollars but not more than one hundred thousand dollars the amount of the bond shall be fifty percent of the price, but not less than ten thousand dollars.

(3) If the price is more than one hundred thousand dollars but not more than one million dollars the amount of the bond shall be thirty-three and one-third percent of the price, but not less than fifty thousand dollars.

(4) If the price is more than one million dollars the amount of the bond shall be twenty-five percent of the price, but not less than three hundred thirty-three thousand three hundred thirty-three dollars.

C. The condition of the bond shall be that the surety guarantees:

(1) To the owner and to all persons having a claim against the contractor, or to whom the contractor is conventionally liable for work done under the contract, the payment of their claims or of all amounts owed them arising out of the work performed under the contract to which it is attached or for which it is given.

(2) To the owner, the complete and timely performance of the contract unless such guarantee is expressly excluded by the terms of the bond.

D. The bond of a legal surety attached to and filed with the notice of contract of a general contractor shall be deemed to conform to the requirements of this part notwithstanding any provision of the bond to the contrary, but the surety shall not be bound for a sum in excess of the total amount expressed in the bond.

E. The bond given in compliance with this Part shall be deemed to include the following conditions:

(1) Extensions of time for the performance of the work shall not extinguish the obligation of the surety but the surety who has not consented to the extensions has the right of indemnification under the original terms of the contract as provided by Article 3057 of the Civil Code.

(2) No other amendment to the contract, or change or modification to the work, or impairment of the surety's rights of subrogation made without the surety's consent shall extinguish the obligations of the surety, but if the change or action is materially prejudicial to the surety, the surety shall be relieved of liability to the owner, and shall be indemnified by the owner, for any loss or damage suffered by the surety.

(3) A payment by the owner to the contractor before the time required by the contract shall not extinguish the obligation of the surety, but the surety shall be relieved of liability to the owner, and shall be indemnified by the owner for any loss or damage suffered by the surety.

Acts 1981, No. 724, §1, eff. Jan. 1, 1982.



RS 9:4813 - Liability of the surety

§4813. Liability of the surety

A. The surety is liable without benefit of discussion or division.

B. If the total amount owed to persons to whom the surety is liable exceeds the total amount of the bond, the surety's liability shall be discharged in the following order:

(1) First, and pro rata, to persons who preserve their claims in the manner required by R.S. 9:4822.

(2) Second, and in the order in which they present their obligations to the surety, to persons who do not preserve their claims as required by R.S. 9:4822 but to whom the contractor is otherwise liable.

(3) Third, to the owner.

C. The liability of the surety is not extinguished by a deficiency in the amount of the bond, the failure to attach the bond to the notice of contract, or the failure to file the notice as required by R.S. 9:4811.

D. An action shall not be brought against a surety, other than by the owner, before the expiration of the time specified by R.S. 9:4822 for claimants to file statements of their claims, unless a statement of the claim in the form required by R.S. 9:4822(G) is delivered to the surety at least thirty days prior to the institution of the action.

E. The surety's liability, except as to the owner, is extinguished as to all persons who fail to institute an action asserting their claims or rights against the owner, the contractor, or the surety within one year after the expiration of the time specified in R.S. 9:4822 for claimants to file their statement of claim or privilege.

Acts 1981, No. 724, §1, eff. Jan. 1, 1982.



RS 9:4814 - Contractors; misapplication of payments prohibited; civil penalties; payment of claims, attorney fees and costs

§4814. Contractors; misapplication of payments prohibited; civil penalties; payment of claims, attorney fees and costs

A. No contractor, subcontractor, or agent of a contractor or subcontractor, who has received money on account of a contract for the construction, erection, or repair of a building, structure, or other improvement, including contracts and mortgages for interim financing, shall knowingly fail to apply the money received as necessary to settle claims to sellers of movables or laborers due for the construction or under the contract. Any seller of movables or laborer whose claims have not been settled may file an action for the amount due, including reasonable attorney fees and court costs, and for civil penalties as provided in this Section.

B. When the amount misapplied is one thousand dollars or less, the civil penalties shall be not less than two hundred fifty dollars nor more than seven hundred fifty dollars.

C. When the amount misapplied is greater than one thousand dollars, the civil penalties shall be not less than five hundred dollars nor more than one thousand dollars, for each one thousand dollars in misapplied funds.

D. A contractor, subcontractor, or agent of a contractor or subcontractor who is found by the court to have knowingly failed to apply construction contract payments as required in Subsection A shall be ordered by the court to pay to plaintiff the penalties provided in Subsection B or C, as may be applicable, and the amount due to settle the claim, including reasonable attorney fees and court costs.

Acts 1997, No. 861, §1.



RS 9:4815 - Escrow of funds due under contract; procedures

§4815. Escrow of funds due under contract; procedures

A. When, under the provisions of this Part, a contract in the amount of fifty thousand dollars or more is entered into between an owner and a contractor and if in accordance with the terms of such contract funds earned by the contractor are withheld as retainage by the owner from periodic payments due to the contractor then such funds shall be deposited by the owner into an interest bearing escrow account. The provisions of this Section shall not apply to a contract for a single family residence or double family residence. The provisions of this Section also shall not apply to a contract for the construction or improvement of the following types of industrial facilities that are, or will be, engaged in activities defined or classified under one or more of the following subsectors, industry groups, or industries of the 1997 North American Industry Classifications System (NAICS):

(1) 22111 electric power generation.

(2) 321 wood products manufacturing.

(3) 322 paper manufacturing.

(4) 324 petroleum and coal products manufacturing.

(5) 325 chemical manufacturing.

(6) 326 plastics and rubber products manufacturing.

(7) 331 primary metals manufacturing.

(8) 562211/562212 hazardous and solid waste landfills.

(9) 422710 bulk stations and materials.

(10) 486110 crude oil pipelines.

(11) 486910 refined petroleum products pipelines.

(12) 486210 natural gas pipelines.

(13) 486990 other pipelines.

(14) 211112 natural gas processing plants.

B. An escrow account under the provisions of this Section shall be located at a qualified financial institution and shall be under the control of an escrow agent. The escrow account and escrow agent shall be selected by mutual agreement between the owner and the contractor.

C. Upon completion of the work that is the subject of the contract, the funds, including any interest located in the escrow account shall be released from escrow under the following conditions:

(1) If there are no existing claims by the owner, the whole amount shall be paid to the contractor within three business days upon receipt by the escrow agent of a written release signed by the contractor and the owner.

(2) If there is a dispute between the owner and contractor and the contract does not provide for binding arbitration of such dispute:

(a) Undisputed amounts shall be released by the escrow agent within three business days of receipt of a notarized request of the contractor.

(b) Disputed amounts that are the subject of a judicial proceeding shall be released by the escrow agent within three business days of the receipt of a final order by the court. Upon receipt of the order of the court, the escrow agent shall pay the contractor or owner such amounts as are determined by the court.

(3) If there is a dispute between the owner and contractor and the contract provides for binding arbitration of such dispute, the following shall occur:

(a) Undisputed amounts shall be released by the escrow agent within three business days of receipt of a notarized request of the contractor.

(b) Disputed amounts that are the subject of binding arbitration under the contract shall be released by the escrow agent within three business days of the receipt of a final order by the arbitrator who has been selected by mutual agreement between the owner and the contractor. Upon receipt of the order of the arbitrator, the escrow agent shall pay the contractor or owner such amounts as are determined by the arbitrator under the rules as defined in the contract between the owner and the contractor.

D. Receipt by the escrow agent or the qualified financial institution in which the escrow account is maintained of what purports to be a written release signed by the contractor and owner, or an order by a court or arbitrator, shall be a full release and discharge of the escrow agent for transfer of funds to the contractor. Neither the escrow agent nor the qualified financial institution in which the escrow account is maintained shall be held liable to any party based on any claim that the written release is unauthorized, forged, or otherwise fraudulent.

E. Neither the escrow agent nor the qualified financial institution in which the escrow account is maintained pursuant to the provisions of this Section shall have any liability to the owner, contractor, or any other person when complying with the provisions of this Section.

Acts 2010, No. 638, §1.



RS 9:4820 - Privileges; effective date

SUBPART D. CLAIMS AND PRIVILEGES; EFFECTIVENESS;

PRESERVATION; RANKING; EXTINGUISHMENT

§4820. Privileges; effective date

A. The privileges granted by this Part arise and are effective as to third persons when:

(1) Notice of the contract is filed as required by R.S. 9:4811; or

(2) The work is begun by placing materials at the site of the immovable to be used in the work or conducting other work at the site of the immovable the effect of which is visible from a simple inspection and reasonably indicates that the work has begun. For these purposes, services rendered by a surveyor, architect, or engineer, or the driving of test piling, cutting or removal of trees and debris, placing of fill dirt, demolition of existing structures, or leveling of the land surface shall not be considered, nor shall the placing of materials having an aggregate price of less than one hundred dollars on the immovable be considered. For these purposes, the site of the immovable is defined as the area within the boundaries of the property.

B. If the work is for the addition, modification, or repair of an existing building or other construction, that part of the work performed before a third person's rights become effective shall, for the purposes of R.S. 9:4821, be considered a distinct work from the work performed after such rights become effective if the cost of the work done, in labor and materials, is less than one hundred dollars during the thirty-day period immediately preceding the time such third person's rights become effective as to third persons.

C. A person acquiring or intending to acquire a mortgage, privilege, or other right, in or on an immovable may conclusively rely upon an affidavit made by a registered or certified engineer or surveyor, licensed architect, or building inspector employed by the city or parish or by a lending institution chartered under federal or state law, that states he inspected the immovable at a specified time and work had not then been commenced nor materials placed at its site, provided the affidavit is filed within four business days after the execution of the affidavit, and the mortgage, privilege, or other document creating the right is filed before or within four business days of the filing of the affidavit. The correctness of the facts recited in the affidavit may not be controverted to affect the priority of the rights of the person to whom or for whom it is given, unless actual fraud by such person is proven. A person who gives a false or fraudulent affidavit shall be responsible for any loss or damage suffered by any person whose rights are adversely affected.

D. A person acquiring or intending to acquire a mortgage, privilege, or other right under Subsection C of this Section shall have priority in accordance with R.S. 9:4821, regardless of whether work has begun or materials were delivered to the job site after the effective date and time of the affidavit, but prior to the recordation of the mortgage, privilege, or other right, provided that the document creating the right was filed before or within four business days of the filing of the affidavit.

Acts 1981, No. 724, §1, eff. Jan. 1, 1982; Acts 1986, No. 424, §1; Acts 1988, No. 904, §1; Acts 1988, No. 999, §1; Acts 1991, No. 370, §1; Acts 1995, No. 666, §1; Acts 2003, No. 729, §1; Acts 2012, No. 425, §1.

{{NOTE: SEE ACTS 1988, NO. 999, §1.}}



RS 9:4821 - Ranking of privileges

§4821. Ranking of privileges

A. The privileges granted by R.S. 9:4801 and 4802 rank among themselves and as to other mortgages and privileges in the following order of priority:

(1) Privileges for ad valorem taxes or local assessments for public improvements against the property, liens, and privileges granted in favor of parishes for reasonable charges imposed on the property under R.S. 33:1236, liens and privileges granted in favor of municipalities for reasonable charges imposed on property under R.S. 33:4752, 4753, 4754, 4766, 5062, and 5062.1, and liens and privileges granted in favor of a parish or municipality for reasonable charges imposed on the property under R.S. 13:2575 are first in rank and concurrent regardless of the dates of recordation or notation of such liens and privileges in any public record, public office, or public document.

(2) Privileges granted by R.S. 9:4801(2) and 4802(A)(2) rank next and equally with each other.

(3) Bona fide mortgages or vendor's privileges that are effective as to third persons before the privileges granted by this Part are effective rank next and in accordance with their respective rank as to each other.

(4) Privileges granted by R.S. 9:4801(3) and (4) and 4802(A)(1), (3), and (4) rank next and equally with each other.

(5) Privileges granted by R.S. 9:4801(1) and (5) rank next and equally with each other.

(6) Other mortgages or privileges rank next and in accordance with their respective rank as to each other.

B. A person acquiring or intending to acquire a mortgage, privilege, or other right under R.S. 9:4820(D) shall have priority in accordance with the provisions of this Section, regardless of whether work has begun or materials were delivered to the jobsite after the effective date and time of the affidavit, but prior to the recordation of the mortgage, privilege, or other right, provided that the document creating the right was filed before or within four business days of the filing of the affidavit.

Acts 1990, No. 952, §1; Acts 1991, No. 353, §1; Acts 1995, No. 31, §2; Acts 1995, No. 1155, §1, eff. June 29, 1995; Acts 2004, No. 209, §1, eff. June 14, 2004; Acts 2012, No. 425, §1.



RS 9:4822 - Preservation of claims and privileges

§4822. Preservation of claims and privileges

A. If a notice of contract is properly and timely filed in the manner provided by R.S. 9:4811, the persons to whom a claim or privilege is granted by R.S. 9:4802 shall within thirty days after the filing of a notice of termination of the work:

(1) File a statement of their claims or privilege.

(2) Deliver to the owner a copy of the statement of claim or privilege. If the address of the owner is not given in the notice of contract, the claimant is not required to deliver a copy of his statement to the owner.

B. A general contractor to whom a privilege is granted by R.S. 9:4801 of this Part, and whose privilege has been preserved in the manner provided by R.S. 9:4811, shall file a statement of his privilege within sixty days after the filing of the notice of termination or substantial completion of the work.

C. Those persons granted a claim and privilege by R.S. 9:4802 for work arising out of a general contract, notice of which is not filed, and other persons granted a privilege under R.S. 9:4801 or a claim and privilege under R.S. 9:4802 shall file a statement of their respective claims and privileges within sixty days after:

(1) The filing of a notice of termination of the work; or

(2) The substantial completion or abandonment of the work, if a notice of termination is not filed.

D.(1) Notwithstanding the other provisions of this Part, the time for filing a statement of claim or privilege to preserve the privilege granted by R.S. 9:4801(5) expires sixty days after the latter of:

(a) The filing of a notice for termination of the work that the services giving rise to the privilege were rendered; or,

(b) The substantial completion or abandonment of the work if a notice of termination is not filed. This privilege shall have no effect as to third persons acquiring rights in, to, or on the immovable before the statement of claim or privilege is filed.

(2) Notwithstanding the provisions of this Part, the seller of movables sold for use or consumption in work on an immovable for residential purposes, if a notice of contract is not filed, shall file a statement of claim or privilege within seventy days after:

(a) The filing of a notice of termination of the work; or

(b) The substantial completion or abandonment of the work, if a notice of termination is not filed.

E. A notice of termination of the work:

(1) Shall reasonably identify the immovable upon which the work was performed and the work to which it relates. If the work is evidenced by notice of a contract, reference to the notice of contract as filed or recorded, together with the names of the parties to the contract, shall be deemed adequate identification of the immovable and work.

(2) Shall be signed by the owner or his representative, who contracted with the contractor, or, if the owner has conveyed the immovable, then it may also be signed by the new owner, or his representative.

(3) Shall certify that:

(a) The work has been substantially completed; or

(b) The work has been abandoned by the owner; or

(c) A contractor is in default under the terms of the contract.

(4) Shall be conclusive of the matters certified if it is made in good faith by the owner, his representative, or his successor.

F. A notice of termination or substantial completion may be filed from time to time with respect to a specified portion or area of work. In that case, the time for preserving privileges or claims as specified in Subsection A or C of this Section shall commence with the filing of the notice of termination or substantial completion as to amounts owed and arising from the work done on that portion or area of the work described in the notice of termination. This notice shall identify the portion or area of the land and certify that the work performed on that portion of the land is substantially completed or has been abandoned. Once the period for preserving claims and privileges has expired and no liens have been timely filed, the portion or area of work described in the notice of termination shall be free of the claims and privileges of those doing work on the area described in the notice of termination, as well as those doing work elsewhere on the immovable being improved.

G. A statement of a claim or privilege:

(1) Shall be in writing.

(2) Shall be signed by the person asserting the same or his representative.

(3) Shall reasonably identify the immovable with respect to which the work was performed or movables or services were supplied or rendered and the owner thereof.

(4) Shall set forth the amount and nature of the obligation giving rise to the claim or privilege and reasonably itemize the elements comprising it including the person for whom or to whom the contract was performed, material supplied, or services rendered. The provisions of this Paragraph shall not require a claimant to attach copies of unpaid invoices unless the statement of claim or privilege specifically states that the invoices are attached.

H. A work is substantially completed when:

(1) The last work is performed on, or materials are delivered to the site of the immovable or to that portion or area with respect to which a notice of partial termination is filed; or

(2) The owner accepts the improvement, possesses or occupies the immovable, or that portion or area of the immovable with respect to which a notice of partial termination is filed, although minor or inconsequential matters remain to be finished or minor defects or errors in the work are to be remedied.

I. A work is abandoned by the owner if he terminates the work and notifies persons engaged in its performance that he no longer desires to continue it or he otherwise objectively and in good faith manifests the abandonment or discontinuance of the project.

J. Before any person having a direct contractual relationship with a subcontractor, but no contractual relationship with the contractor, shall have a right of action against the contractor or surety on the bond furnished by the contractor, he must record his claim as provided in this Section and give written notice to the contractor within thirty days from the recordation of notice of termination of the work, stating with substantial accuracy the amount claimed and the name of the party to whom the material was furnished or supplied or for whom the labor or service was done or performed. Such notice shall be served by mailing the same by registered or certified mail, postage prepaid, in an envelope addressed to the contractor at any place he maintains an office in the state of Louisiana.

K.(1) Any person to whom a privilege is granted by R.S. 9:4802 may give notice to the owner of an obligation to that person arising out of the performance of work under the contract. The notice shall be given prior to:

(a) The filing of a notice of termination of the work; or

(b) The substantial completion or abandonment of the work, if a notice of termination is not filed.

(2) The method of notice shall be under R.S. 9:4842(A). The notice shall set forth the nature of the work or services performed by the person to whom the obligation is owed and shall include his mailing address.

L.(1) When notice under Subsection K has been given by a person to the owner, the owner shall notify that person as required by R.S. 9:4842(A) within three days of:

(a) Filing a notice of termination of the work; or

(b) The substantial completion or abandonment of the work, if a notice of termination is not filed.

(2) The owner who fails to give notice to the person under the provisions of this Subsection within ten days of commencement of the period for preservation of claims and privileges shall be liable for all costs and attorney's fees for the establishment and enforcement of the claim or privilege.

M.(1) The contractor may elect to furnish at the contractor's cost and without offset of the cost against the retainage amount a retainage bond equal to and in lieu of the amount of the retainage required by the contract whenever a contract between an owner and a contractor for the construction, alteration, or repair of any work requires the withholding of sums for retainage until after the recordation of formal acceptance of such work, or notice of default by the contractor or subcontractor, or substantial completion, or final payment exclusive of nonconforming work.

(2) If the contractor elects to furnish a retainage bond, it shall be in a form designated by the contracting agency from a surety, within their underwriting limits, with at least an A- rating in the latest printing of the A.M. Best's Key Rating Guide.

Acts 1988, No. 685, §1, eff. Jan. 1, 1989; Acts 1991, No. 1024, §1, eff. Jan. 1, 1992; Acts 2001, No. 1105, §1, eff. June 28, 2001; Acts 2003, No. 729, §1; Acts 2010, No. 601, §1; Acts 2013, No. 277, §1; Acts 2014, No. 791, §4.

NOTE: See Acts 2001, No. 1105, §2.



RS 9:4823 - Extinguishment of claims and privileges

§4823. Extinguishment of claims and privileges

A. A privilege provided by R.S. 9:4801, a claim against the owner and the privilege securing it provided by R.S. 9:4802, or a claim against the contractor provided by R.S. 9:4802 is extinguished if:

(1) The claimant or holder of the privilege does not preserve it as required by R.S. 9:4822; or

(2) The claimant or holder of the privilege does not institute an action against the owner for the enforcement of the claim or privilege within one year after filing the statement of claim or privilege to preserve it; or

(3) The obligation which it secures is extinguished.

B. A claim against a contractor granted by R.S. 9:4802 is not extinguished by the failure to file a statement of claim or privilege as required by R.S. 9:4822 if a statement of the claim or privilege is delivered to the contractor within the period allowed for its filing by R.S. 9:4822. The failure to file an action against the owner as required by R.S. 9:4823(A)(2) shall not extinguish a claim against a contractor if an action for the enforcement of the claim is instituted against the contractor or his surety within one year after the expiration of the time given by R.S. 9:4822 for filing the statement of claim or privilege to preserve it.

C. The extinguishment of a claim or privilege shall not affect other rights the claimant or privilege holder may have against the owner, the contractor, or the surety.

D. A privilege granted by this Part is extinguished if a bond is filed by the owner as provided by R.S. 9:4835.

E. A claim against the owner and the privilege securing it granted by this Part are extinguished if a bond is filed by the contractor as provided by R.S. 9:4835.

F. In a concursus proceeding brought under R.S. 9:4841, the joinder of the owner and a person who has a privilege or a claim against the owner, or the joinder of the contractor or surety and a person who has a claim against the contractor constitutes the institution of an action for the enforcement of the claim or privilege against the owner, contractor, or surety as the case may be.

Acts 1981, No. 724, §1, eff. Jan. 1, 1982; Acts 2012, No. 394, §2, eff. August 1, 2013.



RS 9:4831 - Filing; place of filing; contents

SUBPART E. FILING; CANCELLATION; PEREMPTION

§4831. Filing; place of filing; contents

A. The filing of a notice of contract, notice of termination, statement of a claim or privilege, or notice of pendency of action required or permitted to be filed under the provisions of this Part is accomplished when it is filed for registry with the recorder of mortgages of the parish in which the work is to be performed. The recorder of mortgages shall inscribe all such acts in the mortgage records.

B. For purposes of this Part, the recorder of mortgages includes the office of the clerk of court and ex officio recorder of mortgages.

C. Each filing made with the recorder of mortgages pursuant to this Part which contains a reference to immovable property shall contain a description of the property sufficient to clearly and permanently identify the property. A description which includes the lot and/or square and/or subdivision or township and range shall meet the requirement of this Subsection. Naming the street or mailing address without more shall not be sufficient to meet the requirements of this Subsection.

Acts 1981, No. 724, §1, eff. Jan. 1, 1982. Acts 1983, No. 589, §1; Acts 2012, No. 394, §2.



RS 9:4832 - Cancellation of notice of contract

§4832. Cancellation of notice of contract

A. The recorder of mortgages shall cancel from his records a notice of contract upon written request of any person made more than thirty days after the filing of a notice of termination of work performed under the contract if:

(1) A statement of claim or privilege with respect to the work was not filed within the thirty day period; and

(2) The request contains or has attached to it the written concurrence of the contractor or a written receipt from the contractor acknowledging payment in full of all amounts due under the contract.

B. If the request for cancellation of a notice of contract does not contain or is not accompanied by the written concurrence or receipt of the contractor, but a statement of claim or privilege was not filed within the thirty day period, the recorder of mortgages shall cancel the notice of contract as to all claims and privileges except that of the contractor. The recorder of mortgages shall completely cancel the notice of contract from his records upon written request of any person if:

(1) The request is made more than sixty days after the filing of the notice of termination and the contractor did not file a statement of his claim or privilege within that time; or

(2) The request contains or is accompanied by the written concurrence of or a written receipt from the contractor acknowledging payment in full of all amounts due under the contract.

Acts 1981, No. 724, §1, eff. Jan. 1, 1982.



RS 9:4833 - Request to cancel the inscription of claims and privileges; cancellation; notice of pendency of action

§4833. Request to cancel the inscription of claims and privileges; cancellation; notice of pendency of action

A. If a statement of claim or privilege is improperly filed or if the claim or privilege preserved by the filing of a statement of claim or privilege is extinguished, an owner or other interested person may require the person who has filed a statement of the claim or privilege to give a written request for cancellation in the manner provided by law directing the recorder of mortgages to cancel the statement of claim or privilege from his records. The request shall be delivered within ten days after a written request for it is received by the person filing the statement of claim or privilege.

B. One who, without reasonable cause, fails to deliver a written request for cancellation in proper form to cancel the claim or privilege as required by Subsection A of this Section shall be liable for damages suffered by the owner or person requesting the authorization as a consequence of the failure and for reasonable attorney fees incurred in causing the statement to be cancelled.

C. A person who has properly requested a written request for cancellation shall have an action pursuant to R.S. 44:114 against the person required to deliver the written request to obtain a judgment declaring the claim or the privilege extinguished and directing the recorder of mortgages to cancel the statement of claim or privilege if the person required to give the written request fails or refuses to do so within the time required by Subsection A of this Section. The plaintiff may also seek recovery of the damages and attorney fees to which he may be entitled under this Section.

D. The recorder of mortgages shall cancel a statement of a claim or privilege from his records upon the filing with him by any person of a written request for cancellation in proper form or when he is ordered to do so by judgment of the court.

E. The effect of filing for recordation of a statement of claim or privilege and the privilege preserved by it shall cease as to third persons unless a notice of pendency of action in accordance with Article 3752 of the Code of Civil Procedure, identifying the suit required to be filed by R.S. 9:4823 is filed within one year after the date of filing the statement of claim or privilege. In addition to the requirements of Article 3752 of the Code of Civil Procedure, the notice of pendency of action shall contain a reference to the notice of contract, if one is filed, or a reference to the recorded statement of claim or privilege if a notice of contract is not filed.

Acts 1981, No. 724, §1, eff. Jan. 1, 1982; Acts 1985, No. 711, §1; Acts 2005, No. 169, §4, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Acts 2012, No. 394, §2.



RS 9:4834 - Notice of contract; cessation of effect, reinscription

§4834. Notice of contract; cessation of effect, reinscription

The effect of filing a notice of contract ceases five years after it is filed, unless a written request for its reinscription, in the manner provided for the reinscription of mortgages, is properly and timely made by an interested person to the recorder of mortgages in whose office the notice of contract is filed. A request for reinscription may not be made after the effect of the filing of the notice of the contract has ceased. The effect of reinscription shall cease five years after the request for reinscription is filed.

Acts 1981, No. 724, §1, eff. Jan. 1, 1982; Acts 2005, No. 169, §4, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.



RS 9:4835 - Filing of bond or other security; cancellation of statement of claim or privilege or notice of pendency of action

§4835. Filing of bond or other security; cancellation of statement of claim or privilege or notice of pendency of action

A. If a statement of claim or privilege or a notice of pendency of action is filed, any interested party may deposit with the recorder of mortgages either a bond of a lawful surety company authorized to do business in the state, cash, or certified funds to guarantee payment of the obligation secured by the privilege or that portion as may be lawfully due together with interest, costs, and attorney fees to which the claimant may be entitled up to a total amount of one hundred twenty-five percent of the principal amount of the claim as asserted in the statement of claim or privilege or such a suit. A surety shall not have the benefit of division or discussion.

B. If the recorder of mortgages finds the amount of the cash or certified funds, or the terms and amount of a bond deposited with him to be in conformity with this Section, he shall note his approval on the bond and make note of either the bond or of the cash or certified funds in the margin of the statement of claim or privilege or notice of pendency of action as it is recorded in the mortgage records and cancel the statement of claim or privilege or the notice of pendency of action from his records by making an appropriate notation in the margin of the recorded statement or notice. The bond shall not be recorded but shall be retained by the recorder of mortgages as a part of his records.

C. Any party who files a bond or other security to guarantee payment of an obligation secured by a privilege in accordance with the provisions of R.S. 9:4835(A) shall give notice to the owner of the immovable, the holder of the lien, and the contractor of the improvements to the immovable by certified mail to the address of the immovable or to the lienholder's address in the case of notice to the lienholder.

Acts 1981, No. 724, §1, eff. Jan. 1, 1982. Acts 1984, No. 388, §1; Acts 1985, No. 556, §1; Acts 2012, No. 394, §2; Acts 2014, No. 182, §1.



RS 9:4841 - Enforcement of claims and privileges; concursus

SUBPART F. PROCEDURE FOR ENFORCEMENT;

BURDEN OF PROOF

§4841. Enforcement of claims and privileges; concursus

A. After the period provided by R.S. 9:4822 for the filing of statements of claims or privileges has expired, the owner or any other interested party may convoke a concursus and shall cite all persons who have preserved their claims against the owner or their privileges on the immovable, and shall cite the owner, the contractor and the surety if they are not otherwise parties to establish the validity and rank of their claims and privileges.

B. The owner who convokes or is made a party to the concursus may deposit into the registry of the court the amounts owed by him to the contractor.

C. The owner may by rule order the other parties to the action to show cause why a judgment should not be entered discharging and cancelling their claims and privileges or discharging the owner from further responsibility to them. The rule shall be tried and appealed separately from the main cause of action and shall be limited to a consideration of the following matters:

(1) Whether the proper amounts have been deposited by the owner into the registry of the court.

(2) Whether the asserted claims or privileges have been properly preserved.

(3) Whether a notice of the contract and a bond for the work were properly and timely filed as required by R.S. 9:4811 and R.S. 9:4812.

(4) Whether the bond complies with the requirements of this Part.

D. If the court determines that the owner has properly deposited all sums owed by him to the contractor; that the owner has complied with this Part by properly and timely filing notice of a contract and bond as required by R.S. 9:4811 and R.S. 9:4812; that the bond complies with the requirements of this Part, or if it finds that any of the claims or privileges have not been preserved, it shall render a judgment on the rule directing the claims or privileges to be cancelled by the recorder and declaring the owner discharged from further liability for such claims or limiting the claims and privileges to the amounts as may be owed by the owner or otherwise granting such relief to the owner as may be proper.

E. The surety who convokes a concursus proceeding shall deposit into the registry of the court an amount equal to the lesser of:

(1) The full amount of the bond; or

(2) One hundred and twenty-five percent of the total amount claimed by persons who have filed a timely statement of claim or privilege for work arising out of the contract for which the bond is given.

After answer by or judgment of default against all claimants, the surety, upon motion and order may withdraw from the registry of the court any sums so deposited to the extent they exceed one hundred twenty-five percent of the aggregate amount of the claims then asserted against the contractor and surety by such claimants.

F. The attorney for the owner, who convokes a concursus under this Section, or the attorney for a claimant or privilege holder who convokes the concursus where more than ninety days have elapsed from the expiration of the time given by R.S. 9:4822 for claimants or privilege holders to file statements of their claim and such a concursus has not been convoked, shall be entitled to recover from the contractor and his surety a reasonable fee for his services in convoking the concursus. The fees awarded may be paid out of the funds deposited into the registry of the court but only after satisfaction of all valid claims and privileges.

G. The costs of the concursus taxable to the person who convokes it shall be paid in preference to other claims asserted.

Acts 1981, No. 724, §1, eff. Jan. 1, 1982.



RS 9:4842 - Delivery of notice or other documents and materials; burden of proof

§4842. Delivery of notice or other documents and materials; burden of proof

A. A notice required or permitted to be given by this Part or any document required or permitted to be delivered by this Part shall be deemed to have been given or delivered when it is delivered to the person entitled to receive it, or when the notice or document is properly deposited in the United States mail for delivery by certified or registered mail to that person. The mailing may be addressed to an owner, contractor, or surety at the address given in a notice of contract or attached bond filed in accordance with this Part, or to a claimant at the address given in the statement of claim or privilege filed by the claimant or a notice given by the claimant under the provisions of R.S. 9:4822.

B. Proof of delivery at the site of the immovable by a claimant asserting a claim or privilege under the provisions of R.S. 9:4801(3) or R.S. 9:4802(3) is prima facie evidence that the movables became component parts of the immovable, or were used on the immovable, or in machinery or equipment used at the site of the immovable in performing the work.

Acts 1981, No. 724, §1, eff. Jan. 1, 1982; Acts 1988, No. 685, §1, eff. Jan. 1, 1989.



RS 9:4851 - Scope; definition

SUBPART G. RESIDENTIAL TRUTH IN CONSTRUCTION ACT

§4851. Scope; definition

A. The provisions of this Subpart and the notice required to be given herein shall be nonwaivable and shall be applicable to all residential home improvements and shall be read and construed in pari materia with the other provisions of this Part.

B. For the purposes of this Subpart, residential home improvements shall include all improvements or construction which enhance the value or enjoyment of any real property occupied by the owner thereof principally as a single-family dwelling or residence if such works would entitle any person to lien rights against the property under the provisions of R.S. 9:4801 through 9:4842.

Added by Acts 1976, No. 237, §1.



RS 9:4852 - Notice

§4852. Notice

A. Prior to or at the time of entering into a contract for residential home improvements under the provision of this Subpart, the contractor shall deliver to the owner or his authorized agent, for such owner's or agent's signature, written notice in substantially the following form:

NOTICE OF LIEN RIGHTS

Delivered this ______ day of ________, 19___, by ______________, Contractor.

I, the undersigned owner of residential property located at
(street address)
in the city of ____________________, parish of __________________, Louisiana, acknowledge that the abovenamed contractor has delivered this notice to me, the receipt of which is accepted, signifying my understanding that said contractor is about to begin improving my residential property according to the terms and conditions of a contract, and that in accordance with the provisions of law in Part I of Chapter 2 of Code Title XXI of Title 9 of the Louisiana Revised Statutes of 1950, R.S. 9:4801, et seq.:

(1) A right to file a lien against my property and improvements is granted to every contractor, subcontractor, architect, engineer, surveyor, mechanic, cartman, truckman, workman, laborer, or furnisher of material, machinery or fixtures, who performs work or furnishes material for the improvement or repair of my property, for the payment in principal and interest of such work or labor performed, or the materials, machinery or fixtures furnished, and for the cost of recording such privilege.

(2) That when a contract is unwritten and/or unrecorded, or a bond is not required or is insufficient or unrecorded, or the surety therefor is not proper or solvent, I, as owner, shall be liable to such subcontractors, materialmen, suppliers or laborers for any unpaid amounts due them pursuant to their timely filed claims to the same extent as is the hereinabove designated contractor.

(3) That the lien rights granted herein can be enforced against my property even though the contractor has been paid in full if said contractor has not paid the persons who furnished the labor or materials for the improvement.

(4) That I may require a written contract, to be recorded, and a bond with sufficient surety to be furnished and recorded by the contractor in an amount sufficient to cover the cost of such improvements, thereby relieving me, as owner, and my property, of liability for any unpaid sums remaining due and owing after completion to subcontractors, journeymen, cartmen, workmen, laborers, mechanics, furnishers of material or any other persons furnishing labor, skill, or material on the said work who record and serve their claims in accordance with the requirements of law.

I have read the above statement and fully understand its contents.

_____________________________________

Owner or Agent

______________________________________

Date

B. The notice herein required shall not be considered a condition of the construction contract.

Added by Acts 1976, No. 237, §1.



RS 9:4853 - Copies of notice

§4853. Copies of notice

A. A copy of the signed notice shall be given to the owner or agent who has affixed his signature thereto.

B. Every person who may be entitled to lien rights against the residential property for work to be done or material to be furnished pursuant to this Subpart shall be furnished a copy of the signed notice by the contractor upon request.

Added by Acts 1976, No. 237, §1.



RS 9:4854 - Lien rights unaffected

§4854. Lien rights unaffected

Nothing contained in this Subpart shall abrogate or interfere with the lien rights of any person otherwise entitled thereto pursuant to the provisions of this Part.

Added by Acts 1976, No. 237, §1.



RS 9:4855 - Penalty for violation

§4855. Penalty for violation

In the event any liens are perfected under the provisions of this Part against any immovable property for work or improvements covered under the provisions of this Subpart and the contractor has failed to comply with the provisions of this Subpart, or, if having technically complied with this Subpart, has willfully, knowingly, and unlawfully falsified any statements or fraudulently obtained the signature of the owner or his agent, such owner shall have a civil cause of action therefor, and shall be entitled to reasonable damages and attorney fees. The penalty provided for herein shall not apply if the contractor or subcontractor obtains a bond from a good and solvent surety in favor of the owner of the property on which the lien is placed pursuant to R.S. 9:4841, or reimburses the property owner in an amount sufficient to satisfy the lien, either in the form of a deduction from the original contract price or other refund and the owner so acknowledges receipt in writing.

Added by Acts 1976, No. 237, §1.



RS 9:4861 - Definitions

PART II. OIL, GAS, AND WATER WELLS

SUBPART A. IN GENERAL

§4861. Definitions

For purposes of this Part:

(1) A "claimant" is a person who is owed an obligation secured by the privilege established by R.S. 9:4862.

(2) "Hydrocarbons" are oil and gas occurring naturally in the earth and any other valuable liquid or gaseous substance found and produced in association with them.

(3) A "well" is one that is intended to:

(a) Explore for or produce hydrocarbons.

(b) Inject or dispose of substances, whether useful or not, produced from a well that is intended to explore for or produce hydrocarbons.

(c) Inject hydrocarbons or other substances into the earth to enhance or facilitate the production of hydrocarbons.

(d) Produce water for use in the operations of a well that is intended to explore for or produce hydrocarbons.

(4)(a) "Operations" are every activity conducted by or for a lessee on a well site for the purpose of:

(i) Drilling, completing, testing, producing, reworking, or abandoning a well.

(ii) Saving, treating, or disposing of hydrocarbons or other substances produced from a well.

(iii) Injecting substances into the earth to produce or enhance the production of hydrocarbons.

(b) "Operations" do not include an activity conducted for the purpose of transporting, handling, processing, treating, or otherwise dealing with:

(i) Liquid hydrocarbons produced or separated at the well site after being removed from a leasehold tank and delivered into a truck, barge, pipeline, or other facility for transportation away from the well site.

(ii) Hydrocarbons produced in gaseous form, or produced in association with those produced in gaseous form and not separated at the well site, after being delivered into a pipeline for transportation away from the well site or delivered to a plant at the well site for processing or manufacturing.

(iii) Salt water or another waste substance produced in association with hydrocarbons, after it is placed in a truck, rail-car, pipeline, or other means of transportation for disposal away from the well site.

(5)(a) An "operating interest" is a mineral lease or sublease of a mineral lease, or an interest in a lease or sublease that gives the lessee, either singly or in association with others, the right to conduct the operations giving rise to the claimant's privilege.

(b) A mineral lease or sublease or an interest in the lease or sublease, is not an operating interest if an owner has divested himself of the right to conduct the operations giving rise to the claimant's privilege by assignment, sublease, or another form of mineral right before the claimant's privilege is established.

(c) A contract, such as one which commonly is referred to in the industry as a "farm-out" or "farm-in", by which a lessee agrees to sublease or transfer all or part of his rights in a lease to another person, commonly referred to as a "farmee", upon the drilling of a well or completion of some other operations, but which does not then vest such interest in the farmee, is not an operating interest until the sublease or transfer is made, and until then the farmee is a contractor of the lessee for the purposes of this Part.

(6) A "lessee" is a person who owns an operating interest.

(7) An "operator" is a lessee who is personally bound by contract to the claimant or to a contractor from whom the claimant's activities giving rise to the privilege emanate.

(8) A "participating lessee" is a lessee who is not the operator, but who is personally bound by contract to the operator to pay or reimburse the operator for any part of the obligation secured by the privilege or for any part of the price of the contract of the contractor from whom the operations giving rise to the claimant's privilege emanate.

(9) A "non-participating lessee" is a lessee who is neither an operator nor a participating lessee. A non-participating lessee does not become a participating lessee because an operator, contractor, or the claimant has the right to recover all or part of the obligation secured by the privilege out of hydrocarbons attributable to the interest of the lessee in the operating interest or from the lessee's share of the proceeds derived from such hydrocarbons, or out of other property of the lessee.

(10) A "contractor" is a person, other than a lessee, who contracts with an operator to perform the operations giving rise to the claimant's privilege or who, by subcontract with a contractor of the operator or through a series of subcontracts emanating from such a contractor, contracts to perform all or part of the operations contracted for by the operator.

(11) A "third person" is a person, including a lessee or operator, who is not contractually bound to the claimant for the obligation secured by a privilege or who has not expressly assumed the obligation.

(12) A "well site" is the area covered by:

(a) The operating interest.

(b) A unit in which the operating interest participates.

(c) A tract of land or the area covered by a servitude or predial lease of the lessee on which is located a well drilled to, producing from, or injecting substances into the area covered by the operating interest.

Acts 1984, No. 949, §1; Acts 1995, No. 962, §1.



RS 9:4861.1 - Blank]

§4861.1. [Blank]



RS 9:4861.2 - Blank]

§4861.2. [Blank]



RS 9:4862 - Privilege for labor, services, or supplies

§4862. Privilege for labor, services, or supplies

A. The following persons have a privilege over the property described in R.S. 9:4863 to secure the following obligations incurred in operations:

(1) A contractor for the price of his contract for operations.

(2) A contractor for the price of his contract for providing services or facilities to persons performing labor or services on a well site located in the waters of the state.

(3) A laborer or employee of an operator or contractor, for the price of his labor performed at the well site.

(4) A person who performs trucking, towing, barging, or other transportation services for an operator or contractor, for the price of transporting movables to the well site.

(5) A person who transports, to or from a well site located in the waters of the state, persons who are employed in rendering labor or services on the well site, for the price of transporting those persons.

(6) A seller for the price of a movable sold to an operator or contractor that is:

(a) Incorporated in a well or in a facility located on the well site.

(b) Consumed in operations.

(c) Consumed at the well site by a person performing labor or services on a well site located in the waters of the state.

(7) A lessor for the rent of a movable leased to an operator or contractor used in operations and that accrues while the movable is located on the well site.

B. The privilege created by this Part is accessory to and secures only the following:

(1) The amount of the obligation described in Subsection A of this Section.

(2) Interest due on the amount of the obligation.

(3) The cost of preparing and filing the statement of privilege and notice of pendency of action authorized by this Part.

(4) The amount of reasonable attorney fees not to exceed ten percent if an attorney is employed to enforce obligations.

Acts 1983, No. 374, §1; Acts 1986, No. 191, §1; Acts 1989, No. 137, §5, eff. Sept. 1, 1989; Acts 1990, No. 1079, §3, eff. Sept. 1, 1990; Acts 1995, No. 962, §1; Acts 2012, No. 394, §2.



RS 9:4863 - Property subject to the privilege

§4863. Property subject to the privilege

A. Except as limited by Subsections B, C, and D of this Section, the privilege given by R.S. 9:4862 is established over:

(1) The operating interest under which the operations giving rise to the claimant's privilege are conducted together with the interest of the lessee of such interest in a:

(a) Well, building, tank, leasehold pipeline, and other construction or facility on the well site.

(b) Movable on a well site that is used in operations, other than a movable that is only transiently on the well site for repair, testing, or other temporary use.

(c) Tract of land, servitude, and lease described in R.S. 9:4861(12)(c) covering the well site of the operating interest.

(2) Drilling or other rig located at the well site of the operating interest if the rig is owned by the operator or by a contractor from whom the activities giving rise to the privilege emanate.

(3) The interest of the operator and participating lessee in hydrocarbons produced from the operating interest and the interest of a non-participating lessee in hydrocarbons produced from that part of his operating interest subject to the privilege.

(4) The proceeds received by, and the obligations owed to, a lessee from the disposition of hydrocarbons subject to the privilege.

B. The privilege that results from operations on a voluntary or compulsory unit affects only that part of a non-participating lessee's interest in the operating interest located within the boundaries of the unit and only insofar as the unit covers and affects the unitized zone or formation. The privilege affects only the interest of the non-participating lessee in the other property described in Subsection (A)(1) and (2) of this Section that is used in the operations of the unit well.

C. The privilege does not affect:

(1) That part of hydrocarbons produced from an operating interest that is owned by a lessor, sublessor, overriding royalty owner, or other person who is not a lessee of the operating interest.

(2) The obligations or proceeds arising from the disposition of such hydrocarbons that are owned by or payable to such persons.

D. The lien and privilege provided for in this Subpart shall not attach or apply to any rigs, machinery, appurtenances, appliances, equipment, or other related equipment moved onto the lease for the purpose of plugging and abandoning the well or wells and closing associated pits thereon in compliance with an order issued by the commissioner of conservation after public hearing in accordance with the provisions of R.S. 30:1 et seq. Additionally, the lien and privilege provided for in this Subpart shall not attach or apply to any casing, tubing, pipe, and other tubular goods recovered from the drill hole as a result of such plugging and abandoning operations.

Acts 1995, No. 962, §1; Acts 1997, No. 533, §1.



RS 9:4864 - When the privilege is established and when it is extinguished

§4864. When the privilege is established and when it is extinguished

A. The privilege in favor of a claimant is established and is effective as to a third person when:

(1) The claimant, who is a contractor, laborer, or employee begins rendering services at the well site.

(2) Movables sold by the claimant to an operator or contractor are delivered to the well site.

(3) The claimant begins transporting movables to, or persons to or from, the well site.

(4) Property leased by the claimant to an operator or contractor is placed on the well site for use in operations.

B. The privilege is extinguished:

(1) Upon extinction of the obligation it secures.

(2) By written consent of the claimant.

(3) As otherwise provided in this Part.

C. All obligations owed to a claimant arising from operations on the same operating interest, without a lapse of more than ninety consecutive days between an activity or event that establishes the privilege as described in Subsection A of this Section, are secured by a single privilege whether or not such activities are performed or events occur at different times and under several contracts with different operators or contractors. If more than ninety consecutive days elapse between such activities or events, the privileges established before and those established after such time are separate.

Acts 1995, No. 962, §1.



RS 9:4865 - Cessation of effect as to certain third persons

§4865. Cessation of effect as to certain third persons

A. A privilege ceases to have effect against a third person one hundred-eighty days after the last activity or event which gives rise to the privilege unless:

(1) The property subject to the privilege is not a drilling or other rig and the claimant files a statement of privilege in the mortgage records of the parish where the operating interest subject to the privilege is located; or

(2) The property subject to the privilege is a drilling or other rig and the claimant files, in the place specified in R.S. 10:9-501, a financing statement conforming to the requirements of R.S. 10:9-502. Notwithstanding R.S. 10:9-509(a), the claimant may file such a financing statement without the debtor's authorization so long as the claimant holds the privilege at the time of filing and the financing statement covers only a rig covered by the claimant's privilege.

B. A privilege shall also cease to have effect against a third person unless the claimant institutes an action for the enforcement of the privilege within one year after the date of the filing of the statement of privilege or financing statement.

C. The privilege shall also cease to have effect against third persons who are not parties to the action instituted pursuant to the provisions of Subsection B of this Section unless the claimant files a notice of pendency of action in the mortgage records of the parish where the property is located or lawfully seizes the property subject to the privilege within thirty days after institution of the action unless the property subject to the privilege is a drilling or other rig.

Acts 1986, No. 191, §1; Acts 1995, No. 962, §1; Acts 2001, No. 128, §4, eff. July 1, 2001; Acts 2012, No. 394, §2.



RS 9:4866 - Extinction as to movable property

§4866. Extinction as to movable property

A privilege, if not otherwise extinguished, is extinguished as to movable property other than hydrocarbons, the obligations and proceeds derived from the disposition of hydrocarbons, and drilling or other rigs, when the property is transferred by an onerous transaction to a third person who is in good faith and it is removed from the well site.

Amended by Acts 1960, No. 31, §1; eff. Jan. 1, 1961; Acts 1995, No. 962, §1.



RS 9:4867 - Notice to operator

§4867. Notice to operator

A. A privilege is extinguished over the property upon which it is established, other than a drilling or other rig not owned by the operator, unless a statement of the claimant's privilege is delivered to the operator within the time specified in R.S. 9:4865(A) for the filing of a statement of privilege or unless the operator is contractually bound to the claimant for the obligation secured by the privilege.

B. A privilege established over a drilling or other rig, not owned by the operator, is extinguished at the time specified in R.S. 9:4865(A) for the filing of a statement of privilege unless a statement of the claimant's privilege is delivered to the owner of the rig within that time or unless the owner of the rig is contractually bound to the claimant for the obligation secured by the privilege.

Added by Acts 1968, No. 523, §1; Acts 1985, No. 519, §1; Acts 1995, No. 962, §1.



RS 9:4868 - Statement of privilege; form and content

§4868. Statement of privilege; form and content

A. A statement of privilege must be in writing, signed by or on behalf of the claimant, and contain all of the following information:

(1) The name and address of the claimant.

(2) The amount and nature of the obligation for which the privilege is claimed.

(3) The name and address of the person owing such amount.

(4) The name of the operator of the well as shown by the records of the commissioner of conservation.

(5) A description of the operating interest upon which the privilege is claimed, or of the well with respect to which the operations giving rise to the claimant's privilege were performed.

B.(1) A well is adequately identified if the statement of privilege gives the name and serial or other identification number of the well and the name of the field where it is located as these are designated by the records of the commissioner of conservation.

(2) A notice is properly delivered to the operator if it is delivered to the operator who is properly identified in the statement of privilege.

C. A notice is delivered when:

(1) It is mailed by certified or registered mail properly addressed with sufficient postage affixed.

(2) If not mailed by certified or registered mail when either:

(a) It is received by the person to whom it is sent.

(b) It is received at the office of the person to whom it is addressed.

D. A return receipt, indicating delivery to a person or to his place of business, of a U.S. Postal Service registered or certified letter transmitting a notice, is prima facie proof of its mailing. A proof of mailing issued by the U.S. Postal Service is prima facie proof of mailing of the document to which it relates. The burden of proving that the notice was not received by the person or at the time and place indicated by the return receipt is upon the person denying it.

E. A statement of privilege is not invalid if it fails to contain all of the information required by Subsection A of this Section, but fairly apprises the recipient or person against whom the privilege is asserted of the privilege claimed and of the operating interest, hydrocarbons, or other property upon which the privilege is claimed.

Acts 1995, No. 962, §1.



RS 9:4869 - Purchaser of hydrocarbons; effect of privilege and notices required

§4869. Purchaser of hydrocarbons; effect of privilege and notices required

A. The privilege established by R.S. 9:4863(A)(3) and (4) over hydrocarbons, the amount due for their price, and their proceeds is extinguished or becomes ineffective as to a third person in the manner provided in R.S. 9:4864, 4865, and 4867, and also in the following ways:

(1)(a) The privilege is extinguished as to hydrocarbons that are sold or otherwise transferred in a bona fide onerous transaction by the lessee or other person who severed or owned them at severance if the transferee pays for them before he is notified of the privilege by the claimant.

(b) After the transferee is notified of the privilege, the claimant may either enforce his privilege against hydrocarbons in the hands of the transferee or against the amount owed for their price, as he so elects.

(2) The privilege over hydrocarbons is extinguished when the hydrocarbons have become so commingled with, processed with, or transformed into other hydrocarbons or substances not subject to the privilege as to no longer be reasonably identifiable.

(3) The privilege over the proceeds from the disposition of hydrocarbons attributable to an interest of the lessee is extinguished when the proceeds have become so commingled with other funds not subject to the privilege as to no longer be reasonably identifiable.

B. A purchaser of hydrocarbons who is notified of the claim to a privilege over them may retain the amounts owed for them without liability to the claimant or the transferor from whom he received them until he is:

(l) Directed in writing by the claimant to release them or is advised by the claimant that the claimant no longer asserts a privilege over them.

(2) Directed in writing to deliver them to the claimant by the person to whom the purchaser owes the obligation.

(3) Directed in writing by the claimant and the person to whom the purchaser owes the obligation to deliver them to a third person or otherwise to dispose of them.

(4) Ordered to make some disposition of them by the judgment of a court in an action in which the claimant and the person to whom the purchaser owes the obligation are parties.

Acts 1995, No. 962, §1.



RS 9:4870 - Ranking of privileges

§4870. Ranking of privileges

A. The privileges given by this Part are of equal rank and priority, except that the privilege of a contractor is inferior to that of a person to whom the contractor is contractually bound or to whom a contractor or subcontractor of such a contractor is bound.

B. The privileges granted by this Part are superior in rank and priority to all other privileges, security interests, or mortgages against the property they encumber except the following which are of superior rank and priority:

(1) Privileges for ad valorem taxes against the property subject to the privilege.

(2) Mortgages and vendor's privileges on the operating interest and other property affected by such mortgages or privileges that are effective as to a third person before the privilege is established.

(3) Security interests in collateral subject to the privilege that are perfected before the privilege is established or that are perfected by a financing statement covering the collateral filed before the privilege is established if there is no period thereafter when there is neither filing nor perfection.

(4) The lien and privilege of the commissioner of conservation as provided in R.S. 30:32, 74(A)(3), and 91(B)(2).

Acts 1995, No. 962, §1; Acts 1997, No. 532, §1; Acts 2001, No. 128, §4, eff. July 1, 2001; Acts 2004, No. 303, §1.



RS 9:4871 - Enforcement of claims and privileges

§4871. Enforcement of claims and privileges

A claimant may enforce his privilege by a writ of sequestration, without the necessity of furnishing security.

Acts 1995, No. 962, §1.



RS 9:4872 - Filing of bond or other security; cancellation of statement of privilege or notice of pendency of action

§4872. Filing of bond or other security; cancellation of statement of privilege or notice of pendency of action

A. If a statement of privilege or a notice of pendency of action is filed, any interested person may deposit with the recorder of mortgages of the parish where the operating interest is located a bond of a lawful surety company authorized to do business in the state or cash, certified funds, or a federally insured certificate of deposit. The bond or deposit shall be not less than one hundred twenty-five percent of the principal amount of the obligation claimed in the notice and shall guarantee payment up to such amount of the claimant's obligations secured by the privilege or such portion thereof as is lawfully due.

B. If the recorder of mortgages finds that the terms and amount of the bond or deposit is in conformity with this Section, he shall note his approval of the bond or of the deposit, in the margin of the claimant's statement of privilege and in the margin of the notice of pendency of action where they are recorded and shall then cancel them from his records by making an appropriate notation in the margins of their recordation. A bond deposited with the recorder shall not be recorded but shall be retained by the recorder of mortgages as a part of his records.

C. A claimant's privilege is extinguished upon acceptance and approval by the recorder of the bond or deposit given for it.

Acts 1995, No. 962, §1; Acts 2012, No. 394, §2.



RS 9:4873 - Delivery of movables to well site; burden of proof

§4873. Delivery of movables to well site; burden of proof

Proof of delivery of movables to a well site by a claimant asserting a privilege under the provisions of R.S. 9:4862(A)(5) is prima facie evidence that the movables were incorporated in a well or in a facility located on the well site, or were consumed on the well site.

Acts 1995, No. 962, §1.



RS 9:4881 - Definitions

SUBPART B. PRIVILEGES AND OTHER RIGHTS OF

OPERATORS AND NON-OPERATORS

§4881. Definitions

For purposes of this Subpart:

(1) The terms defined in R.S. 9:4861 have the same meaning in this Subpart, unless they are differently defined in this Section.

(2) A "non-operator" is a lessee other than the operator.

(3) An "operator" is a lessee who is conducting operations with respect to a well.

Acts 1997, No. 1040, §1.



RS 9:4882 - Privilege of the operator and non-operator

§4882. Privilege of the operator and non-operator

A. The operator has a privilege over the property described in R.S. 9:4883 to secure payment of all obligations incurred in the conduct of operations which the non-operator is personally bound to pay or reimburse.

B. A non-operator has a privilege over the property described in R.S. 9:4883 to secure payment of all obligations owed to him by the operator from the sale or other disposition of hydrocarbons of the non-operator produced from the well.

Acts 1997, No. 1040, §1.



RS 9:4883 - Property subject to the privilege

§4883. Property subject to the privilege

A. A privilege given by this Subpart is established over the interest of the operator or non-operator in the following property:

(1) The operating interests under which the operations are conducted.

(2) A well, building, tank, leasehold pipeline, and other construction or facility on the well site.

(3) A movable on a well site that is used in the operations, other than a movable that is only transiently on the well site for repair, testing, or other temporary use.

(4) A tract of land, servitude, and lease described in R.S. 9:4861(12)(c) covering the well site of the operating interest.

(5) The hydrocarbons produced from the well site.

(6) The proceeds received by, and the obligations owed to, the operator or non-operator from the disposition of hydrocarbons subject to the privilege.

B. The privilege given by this Subpart does not affect:

(1) The hydrocarbons produced from the well site that are owned by the lessor, sublessor or overriding royalty owner.

(2) The obligations or proceeds arising from the disposition of such hydrocarbons that are owned by or payable to such persons.

Acts 1997, No. 1040, §1.



RS 9:4884 - When the privilege is established and when it is extinguished

§4884. When the privilege is established and when it is extinguished

A. A privilege given by this Subpart is established and is effective as to a third person when the obligation it secures is incurred.

B. The privilege is extinguished:

(1) Upon extinction of the obligation it secures.

(2) By written consent of the person in whose favor the privilege exists.

(3) As otherwise provided in this Subpart.

Acts 1997, No. 1040, §1.



RS 9:4885 - Cessation of effect as to certain third persons

§4885. Cessation of effect as to certain third persons

A. A privilege given by this Subpart ceases to have effect against a third person to the extent it secures an obligation due more than one hundred eighty days or incurred more than one year before a statement of privilege is filed in the mortgage records of the parish where the operating interest subject to the privilege is located. The filing of the statement of privilege preserves the effect as to a third person for all obligations incurred thereafter.

B. The privilege ceases to have effect against a third person unless the creditor institutes an action for the enforcement of the privilege within one year after the date of the filing of the statement of privilege.

C. The privilege ceases to have effect against a third person who is not a party to the action instituted pursuant to the provisions of Subsection B of this Section unless the creditor files a notice of pendency of action in the mortgage records of the parish where the property is located or lawfully seizes the property subject to the privilege within thirty days after institution of the action.

D. The provisions of R.S. 9:4869 apply to the privileges given by this Subpart.

Acts 1997, No. 1040, §1; Acts 2012, No. 394, §2.



RS 9:4886 - Extinction as to movable property

§4886. Extinction as to movable property

A privilege given by this Subpart is extinguished as to movable property other than hydrocarbons and the obligations and proceeds derived from the disposition of hydrocarbons when the property is transferred by an onerous transaction to a third person who is in good faith and it is removed from the well site.

Acts 1997, No. 1040, §1.



RS 9:4887 - Statement of privilege; form and content

§4887. Statement of privilege; form and content

A. A statement of privilege given by this Subpart must be in writing, signed by or on behalf of the creditor, and contain all of the following information:

(1) The name and address of the creditor and whether he is filing as an operator or non-operator.

(2) The amount of the obligation due as of the date of the statement.

(3) The name and address of the person owing such amount.

(4) The name of the operator of the well as shown by the records of the commissioner of conservation.

(5) A description of the operating interest over which the privilege is claimed.

B. The statement of privilege is not invalid if it fails to contain all of the information required by Subsection A of this Section, but fairly apprises the person against whom the privilege is asserted of the privilege claimed and of the operating interest, hydrocarbons, or other property upon which the privilege is claimed.

Acts 1997, No. 1040, §1.



RS 9:4888 - Ranking of privileges

§4888. Ranking of privileges

A. The privileges given by this Subpart are of equal rank.

B. The privileges given by this Subpart are superior in rank to all other privileges, security interests, or mortgages against the property they encumber except the following which are of superior rank:

(1) Privileges for ad valorem taxes against the property subject to the privilege and the privileges provided in R.S. 30:32, 74(A)(3), and 91(B)(2).

(2) Privileges given by Subpart A of this Part.

(3) Mortgages and vendor's privileges on the operating interest and other property affected by such mortgages or privileges that are effective as to a third person before the privilege is established.

(4) Security interests in collateral subject to the privilege that are perfected before the privilege is established or that are perfected by a financing statement covering the collateral filed before the privilege is established if there is no period thereafter when there is neither filing nor perfection.

Acts 1997, No. 1040, §1; Acts 2001, No. 128, §4, eff. July 1, 2001; Acts 2004, No. 303, §1.



RS 9:4889 - Enforcement of privileges

§4889. Enforcement of privileges

The provisions of R.S. 9:4871 and 4872 apply, for purposes of enforcement, to the privileges given by this Subpart.

Acts 1997, No. 1040, §1.



RS 9:4901 - Railroad tracks, road-beds, etc., privilege for material or labor

PART III. RAILROADS

SUBPART A. IN GENERAL

§4901. Railroad tracks, road-beds, etc., privilege for material or labor

Any person who furnishes supplies, materials, or labor which enters into the construction, maintenance, or repair of the permanent road bed and structures of a railroad, has a privilege upon the road beds, tracks, rights of way, and franchises of the railroad for the amount due for the supplies, materials, or labor.



RS 9:4902 - Recordation unnecessary; effective period

§4902. Recordation unnecessary; effective period

This privilege exists without the necessity of recordation, and is effective for a period of twelve months from the date upon which the materials or supplies are delivered or the labor is performed. In case of a running account of twelve months, the period is calculated from the date of the delivery or performance of the last item upon the account.



RS 9:4903 - Rank

§4903. Rank

The privilege is a first privilege upon the road-beds, tracks, rights of way, and franchises of the railroad, and has priority over all other mortgages or encumbrances and shall be paid by preference out of the proceeds of the sale of the road-beds, tracks, rights of way, and franchises of the railroad, under foreclosure or otherwise.



RS 9:4921 - Feed for livestock used on public works; filing claims for

PART IV. PUBLIC WORKS

SUBPART A. IN GENERAL

§4921. Feed for livestock used on public works; filing claims for

Any person, to whom any money is due on account of having furnished feed for mules or other livestock used by any contractor or subcontractor in the construction, erection, alteration, or repair of any public roads or other public works, under a contract in excess of five hundred dollars at the expense of the state or any parish, city, town, village, public board or body, may file with the authority having the work done and record in the office of the recorder of mortgages of the parish in which the work is being done any time after the maturity of his claim, a sworn statement of the amount due him. Any payments made thereafter by the authority without deducting the amount of the claim so served on it shall be at its own risk.



RS 9:4922 - Statement of amount due

§4922. Statement of amount due

Any person, to whom any money is due on account of having supplied and furnished feed for mules or other livestock used by any contractor or subcontractor in the construction, erection, alteration, or repair of such roads or public works shall, within forty five days after the acceptance of the work by the state, parish, city, town, village, public board or body, or within forty five days after the default of the contractor or subcontractor, file with the authority a sworn statement of the amount due and record a sworn statement thereof with the recorder of mortgages of the parish in which the work is done or being done. The forty five days does not begin to run until the authorities record in the mortgage office an acceptance of the work or notice of the default of the contractor.



RS 9:4923 - Feed claims have same rights as those for labor or materials

§4923. Feed claims have same rights as those for labor or materials

Any person, who furnishes feed to mules or other livestock under the provisions of this Sub-part has the same rights and privileges as those accorded by law to any laborer or furnisher of material in the construction, erection, alteration, or repair of any public building, public road, public work or public improvement.



RS 9:4941 - Contractor may bond claims

SUBPART B. BONDING CLAIMS

§4941. Contractor may bond claims

When any contractor shall have entered into a contract to perform public works under the laws of this state governing the letting and awarding of such contracts and in conformity with the requirements thereof, the contractor shall have the right to bond any claim or claims which may be filed or recorded against said work by depositing with the clerk of court of the parish in which such claims are filed or recorded a bond with surety signed by any surety company authorized to do business in the state for an amount equal to the claim plus one-fourth. The bond shall be approved by the clerk of court conditioned that in the event the legality of such claim or claims is established by suit or otherwise, the bond shall remain in full force and effect to protect the interest of the claimant in the premises.



RS 9:4961 - Attorney's fees, limitation for recordation of lien

PART V. MISCELLANEOUS

§4961. Attorney's fees, limitation for recordation of lien

When, under any provision of this chapter there is authority for ten percent attorney's fees in the event it becomes necessary to employ an attorney to enforce collection, the fee shall be limited to five hundred dollars when the services of the attorney are limited to recording the lien.

This section shall not apply when it is necessary to institute judicial action to enforce the lien.

Added by Acts 1960, No. 217, §1.



RS 9:4962 - To 4965 Repealed by Acts 1950, No. 200, 2

§4962. §§4962 to 4965 Repealed by Acts 1950, No. 200, §2



RS 9:5001 - PRIVILEGES ON MOVABLES AND IMMOVABLES

CHAPTER 3. PRIVILEGES ON MOVABLES AND IMMOVABLES

PART I. PRIVILEGE FOR ATTORNEY FEES

§5001. Privilege for fees

A. A special privilege is hereby granted to attorneys at law for the amount of their professional fees on all judgments obtained by them, and on the property recovered thereby, either as plaintiff or defendant, to take rank as a first privilege thereon superior to all other privileges and security interests under Chapter 9 of the Louisiana Commercial Laws.

B. The term "professional fees", as used in this Section, means the agreed upon fee, whether fixed or contingent, and any and all other amounts advanced by the attorney to or on behalf of the client, as permitted by the Rules of Professional Conduct of the Louisiana State Bar Association.

Acts 1989, No. 78, §1, eff. June 16, 1989; Acts 2001, No. 128, §4, eff. July 1, 2001.



RS 9:5011 - Privilege of succession creditor and particular legatee

PART II. PRIVILEGES TO EFFECT SEPARATION OF PATRIMONY

§5011. Privilege of succession creditor and particular legatee

A creditor of the succession of a deceased person has a privilege on all of the property left by the deceased, if the heirs or legatees have accepted the succession without an administration thereof. The creditor enjoys this privilege whether his claim is demandable or not, and whether it is liquidated or not.

A particular legatee who has not received the delivery of his legacy has a privilege on all of the property left by the deceased, if the residuary heirs or legatees have accepted the succession without an administration thereof.

The privileges provided by this section entitle the succession creditor to be paid out of the proceeds of the judicial sale of the property left by the deceased, and the particular legatee to compel the delivery of his legacy, with preference over the creditors of the heirs or legatees.

Added by Acts 1960, No. 31, §5, eff. Jan. 1, 1961.



RS 9:5012 - Privilege of creditor of heir or legatee

§5012. Privilege of creditor of heir or legatee

A creditor of an heir or residuary legatee who has accepted the succession of a deceased person without an administration thereof has a privilege on all of the property owned by the heir or legatee which was not acquired through the succession. The creditor enjoys this privilege whether his claim is demandable or not, and whether it is liquidated or not.

The privilege provided by this section entitles the creditor of the heir or residuary legatee to be paid out of the proceeds of the judicial sale of the property affected thereby, with preference over the succession creditors.

Added Acts 1960, No. 31, §5, eff. Jan 1, 1961.



RS 9:5013 - Effect of privileges

§5013. Effect of privileges

A. The privilege provided by R.S. 9:5011 or R.S. 9:5012, for a period of three months after the death of the deceased and whether recorded or not, shall affect the movables owned by the heirs or legatees at, but shall be subordinate to any mortgage granted or other privilege existing thereon prior to, the time the privilege to effect a separation of patrimony is sought to be enforced.

B. If the succession creditor, particular legatee, or creditor of the heir or legatee, as the case may be, files an affidavit of his claim for recordation in the mortgage office of the parish where the immovable property is situated within three months of the death of the deceased:

(1) The privileges provided by R.S. 9:5011 shall affect all immovables left by the deceased, including those alienated by the heirs or legatees, as provided by R.S. 9:5014; and

(2) The privilege provided by R.S. 9:5012 shall affect immovables not acquired through the succession and owned by the heir or legatee at, but shall be subordinate to any mortgage granted or other privilege existing thereon prior to, the time the privilege to effect a separation of patrimony is sought to be enforced.

Added by Acts 1960, No. 31, §5, eff. Jan. 1, 1961.



RS 9:5014 - Enforcement of privilege on immovables alienated by heirs or legatees

§5014. Enforcement of privilege on immovables alienated by heirs or legatees

If an affidavit of his claim of privilege under R.S. 9:5011 has been filed for recordation as provided by R.S. 9:5013, a succession creditor or a particular legatee may enforce the privilege claimed against the immovable left by the deceased and alienated within three months of the death of the deceased, by a suit filed prior to the peremption of the inscription of his privilege against the then owner of the immovable and the heirs or legatees who have accepted the succession of the deceased.

Added by Acts 1960, No. 31, §5, eff. Jan. 1, 1961.



RS 9:5015 - Peremption of inscription of privilege of succession creditor or particular legatee

§5015. Peremption of inscription of privilege of succession creditor or particular legatee

If no suit has been filed to enforce the privilege before, the inscription of either of the privileges provided by R.S. 9:5011 perempts three months from the date of any judgment of possession rendered without an administration of the succession of the deceased, or three months after the recordation of the privilege if the succession has not been opened judicially.

Added by Acts 1960, No. 31, §5, eff. Jan. 1, 1961.



RS 9:5016 - Peremption of inscription of privilege of creditor of heir or legatee

§5016. Peremption of inscription of privilege of creditor of heir or legatee

Unless the creditor institutes a suit to enforce his claim before, the inscription of the privilege provided by R.S. 9:5012 perempts three months after the date of any judgment of possession rendered without an administration of the succession of the deceased, or three months after the recordation of the privilege if the succession has not been opened judicially.

Added by Acts 1960, No. 31, §5, eff. Jan. 1, 1961.



RS 9:5021 - Privilege on assets of purchaser when purchaser becomes insolvent or bankrupt

PART III. PRIVILEGE FOR PRODUCERS OF

AGRICULTURAL AND DAIRY PRODUCTS

§5021. Privilege on assets of purchaser when purchaser becomes insolvent or bankrupt

When any corporation formed under the provisions of the laws of the State of Louisiana, or any corporation doing business in this state, or any partnership, firm or individual doing business in this state, becomes insolvent or bankrupt, the producers of agricultural and dairy products, including cooperative marketing associations of such producers, shall have a special privilege upon the assets, whether immovable, movable, or mixed, of such corporation, partnership, firm or individual for the amount of payments for agricultural and dairy products due them, not exceeding six months payments for such products which shall have accrued prior to the adjudication of the insolvency or bankruptcy of such corporation, partnership, firm or individual, which privilege shall rank ahead of all other privileges, debts, charges, or claims against said corporation, partnership, firm or individual, except: (1) those arising out of taxes due the United States government or the State of Louisiana, and (2) bona fide vendor's privileges or mortgages if the vendor's privileges or mortgages exist and have been recorded before the purchase of the agricultural and dairy products for which payment is due, and, (3) laborer's privileges, and (4) lessor's privileges; provided, however, that the privilege of producers of agricultural and dairy products shall take effect and its rank or order of priority established only from the date and time that an affidavit asserting such indebtedness and privilege is recorded in the mortgage records of the parish in which the bankrupt or insolvent debtor is domiciled, if domiciled in the State of Louisiana, or in the parish where the bankrupt or insolvent debtor has its principal place of business in Louisiana, if its domicile is out of the State of Louisiana.

Added by Acts 1968, No. 461, §1.



RS 9:5031 - Preservation of rights of lien or privilege holder in sales held in certain proceedings

PART IV. RIGHTS OF LIEN OR PRIVILEGE HOLDER

§5031. Preservation of rights of lien or privilege holder in sales held in certain proceedings

No lien or privilege shall be cancelled, removed from the public records, or in any manner affected by any public or private sale of property subject thereto in any succession, liquidation, insolvency, receivership, bankruptcy, or partition proceeding. However, the provisions of this Section shall not apply to the execution of judgments governed by Book IV of the Louisiana Code of Civil Procedure, Article 2251 et seq., or to judicial sales in executory proceedings under the Louisiana Code of Civil Procedure, Articles 2631 et seq.

Added by Acts 1980, No. 356, §1. Amended by Acts 1981, No. 894, §1.



RS 9:5101 - MORTGAGES IN GENERAL

CODE TITLE XXII--OF MORTGAGES

CHAPTER 1. MORTGAGES IN GENERAL

PART I. PROPERTY SUBJECT TO MORTGAGE

SUBPART A. IN GENERAL

§5101. Repealed by Acts 1974, No. 50, §3, eff. Jan. 1, 1975; Acts 1974, No. 546, §2, eff. Jan. 1, 1975



RS 9:5102 - REPEALED BY ACTS 1991, NO. 652, 4, EFF. JAN. 1, 1992.

§5102. REPEALED BY ACTS 1991, NO. 652, §4, EFF. JAN. 1, 1992.



RS 9:5103 - Newspaper plant, equipment, name, and good will

§5103. Newspaper plant, equipment, name, and good will

Any person engaged in the publication and circulation of a newspaper may issue bonds, notes, or other evidences of debt and secure them by the hypothecation of the plant and equipment of the newspaper and the name and good will of its business.

The act of mortgage shall be made in the form provided by law for other acts of mortgage, shall have the same legal effects, and shall be recorded in the mortgage records of the parish in which the newspaper is published. The foreclosure and sale of the property shall be made as is provided by law for the foreclosure and sale of mortgaged immovables.



RS 9:5104 - Repealed by Acts 1978, No. 728, 3, eff. Jan. 1, 1979

§5104. Repealed by Acts 1978, No. 728, §3, eff. Jan. 1, 1979



RS 9:5105 - Repealed by Acts 1978, No. 728, 3, eff. Jan. 1, 1979

§5105. Repealed by Acts 1978, No. 728, §3, eff. Jan. 1, 1979



RS 9:5121 - To 5126 Repealed by Acts 1978, No. 728, 3, eff. Jan. 1, 1979

SUBPART B. HOME APPLIANCES AND EQUIPMENT

§5121. §§5121 to 5126 Repealed by Acts 1978, No. 728, §3, eff. Jan. 1, 1979



RS 9:5131 - Appointment by court

SUBPART C. MINERAL MORTGAGES--APPOINTMENT OF KEEPER

§5131. Appointment by court

If a mineral right affected by a mortgage executed under the provisions of R.S. 31:203 is seized as an incident to an action for the enforcement of such mortgage, the court issuing the order under which the seizure is to be effected shall direct the sheriff or other officer making the seizure to appoint as keeper of the mineral right such person as the parties may have designated as herein provided.

Added by Acts 1974, No. 546, §1 eff. Jan. 1, 1975.



RS 9:5132 - Designation in mortgage

§5132. Designation in mortgage

The parties to a mortgage of a mineral right may designate the keeper of property to be appointed as provided by R.S. 9:5131 by expressly naming or identifying the person who is to serve as keeper or by describing the method by which he is to be selected. The parties may designate the mortgagee or his agent as the keeper or permit the mortgagee to name the keeper at the time the seizure is effected.

Added by Acts 1974, No. 546, §1, eff. Jan. 1, 1975.



RS 9:5133 - Powers, duties and compensation

§5133. Powers, duties and compensation

A keeper appointed under the provisions of R.S. 9:5131 through 9:5135 shall have full powers of administration and may operate the mineral right and all wells or facilities located thereon covered by the mortgage in the ordinary course of business and produce and dispose of minerals accruing to such interest without further or express authority. All revenues or other amounts received by the keeper during the course of his administration shall be first applied to the costs and expenses incurred by him in the administration or preservation of the property and the balance, if any, shall be applied to the debt secured by the mortgage. The keeper shall render an accounting of his administration at such time or times as the court before whom the proceedings are pending may direct and all costs and expenses necessarily incurred by him in the course of his administration shall be taxed as a part of the costs of the proceedings to the extent they have not been satisfied out of revenues previously received by the keeper. Costs and expenses of administration shall not include any compensation to a keeper appointed under the provisions of R.S. 9:5131 through 9:5135 for his services unless he was particularly identified by the parties in the act of mortgage and the manner of determining such compensation is therein agreed to. The mortgagee or any employee of the mortgagee shall not be entitled to compensation as keeper, even if he is expressly designated in the mortgage to act as keeper. The court may reduce the amount of compensation of the keeper as fixed by the terms of the mortgage if the court determines the amount to be unreasonable in light of the services actually rendered by him.

Added by Acts 1974, No. 546, §1, eff. Jan. 1, 1975.



RS 9:5134 - Security

§5134. Security

No bond shall be required of the keeper of the person provoking the seizure beyond that which may otherwise be required by law in such proceedings. The sheriff or other officer seizing the property shall have no responsibility for the property seized or the actions of the keeper after custody of the property has been delivered to the keeper.

Added by Acts 1974, No. 546, §1, eff. Jan. 1, 1975.



RS 9:5135 - Requests to court for instructions

§5135. Requests to court for instructions

If the keeper or the mortgagor or the mortgagee is of the opinion that some action, beyond the ordinary course of administration of the property, is required to preserve or protect the property or if in the event the mortgagor or mortgagee believes the keeper is acting beyond his authority or is failing to act in accordance with his authority, such party may apply to the court before whom the proceedings are pending in a summary proceeding with notice to the mortgagor and mortgagee if they are not a party to such application, for instructions as to the proper course that should be taken by the keeper and the court may issue orders or instructions deemed necessary or appropriate for the protection of the property and the interests of the parties therein. An order of the proper court issued pursuant to such an application shall be full authority for the keeper to act in accordance therewith and he shall be fully protected from all claims of any person as a result thereof.

Added by Acts 1974, No. 546, §1, eff. Jan. 1, 1975.



RS 9:5136 - Designation in mortgage or other instrument of keeper of property

SUBPART D. CONVENTIONAL MORTGAGES,

APPOINTMENT OF RECEIVER OR KEEPER

§5136. Designation in mortgage or other instrument of keeper of property

The parties to a mortgage of either immovable property or movable property, or both, or the parties to a security agreement under Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.), may designate a keeper of the property to be appointed pursuant to R.S. 9:5137 by expressly naming or identifying in the mortgage or security agreement the person who is to serve as keeper or by describing the method by which he is to be selected. The parties may designate the mortgagee, or secured party, or his agent as the keeper or may permit the mortgagee or secured party to name the keeper at the time the seizure is effected. If the designation of the keeper by the parties to the mortgage or security agreement is not made in the original instrument, it may be made by any other instrument executed by them, either concurrently with or subsequent to the act of mortgage or security agreement, which in the case of a mortgage on immovable property shall be by an instrument duly acknowledged by the parties in the presence of a notary public and two witnesses.

Added by Acts 1976, No. 315, §1. Amended by Acts 1977, No. 226, §1; Acts 1986, No. 974, §1; Acts 1989, No. 137, §5, eff. Sept. 1, 1989.



RS 9:5137 - Appointment of person designated by parties

§5137. Appointment of person designated by parties

A. If any immovable or any movable property, or both immovable and movable property, affected by a mortgage is seized as an incident to an action for the recognition or the enforcement of the mortgage, whether by executory process, writ of fieri facias, sequestration, or otherwise, the court issuing the order under which the seizure is to be effected shall, if such order is petitioned for by the seizing creditor, direct the sheriff or other officer making the seizure to appoint as keeper of the seized property such person as the parties may have designated as herein provided. The designation of a keeper of the property in accordance with the provisions of R.S. 9:5136 is for the benefit of the seizing creditor, but such designation shall not be deemed to require the seizing creditor to provoke the appointment of any such keeper.

B. If the parties have not designated a keeper of the property in accordance with the provisions of R.S. 9:5136, and if the sheriff or other officer making the seizure fails, refuses, or declines to operate or administer the seized property or for any reason wishes to have the court appoint a keeper, then upon application of either the seizing creditor, the mortgagor, or the sheriff and in a summary proceeding, with notice to the mortgagor, the mortgagee, and the sheriff or other officer making the seizure if they are not party to such application, the court before whom the proceedings are pending shall direct the sheriff or other officer making the seizure to appoint as keeper of the property a person whom the court designates.

Added by Acts 1976, No. 315, §1.



RS 9:5138 - Powers, duties, and compensation

§5138. Powers, duties, and compensation

A. The keeper or receiver shall perform his duties as a prudent administrator, and neither the keeper nor the seizing creditor shall be liable to the mortgagor or the owner of the seized property or any other person for any financial or pecuniary loss or damage claimed to have been suffered by the mortgagor or owner of the seized property or any other person by reason of the administration or management of the property by the keeper or receiver acting as a prudent administrator. A keeper appointed under the provisions of R.S. 9:5136 through 5140.2 shall have full powers of management and administration of the property and may operate the property seized, whether immovable, movable, or both, in the ordinary course of business.

B. All revenues or other amounts received by the keeper during his administration first shall be applied to the costs and expenses incurred by him in the administration or preservation of the property, including meeting any obligations the owner might have to provide services, amenities, or other obligations as provided in the prior recorded existing leases of the tenants or lessees of the property, and any balance shall be applied to the debt secured by the mortgage.

C. The keeper shall render an accounting of his administration at such time or times as the court before whom the proceedings are pending may direct, and all costs and expenses necessarily incurred by him in the course of his administration shall be taxed as a part of the costs of the proceedings to the extent they have not been satisfied out of revenues previously received by the keeper. Costs and expenses of administration shall not include any compensation to a keeper appointed under R.S. 9:5136 through 5140.2 for his services, unless he was particularly identified by the parties in the act of mortgage and the manner of determining such compensation is therein agreed to, or unless the keeper was appointed by the court pursuant to the provisions of R.S. 9:5137(B).

Added by Acts 1976, No. 315, §1; Acts 1992, No. 972, §1.



RS 9:5139 - Security

§5139. Security

A. No bond shall be required of the keeper appointed pursuant to R.S. 9:5137(A) by the person provoking the seizure other than any bond otherwise required by law in such proceedings.

B. The keeper appointed pursuant to R.S. 9:5137(B) shall give such bond for the faithful performance of his duties as the court may fix, which shall be at such reasonable sum as the nature of the case justifies.

C. The sheriff or other officer seizing property shall have no responsibility for the property seized or the actions of the keeper after custody of the property has been delivered to the keeper, and shall not be entitled to receive any commission on the rents, revenues, or other fruits of the property delivered to the keeper.

Added by Acts 1976, No. 315, §1.



RS 9:5140 - Requests to court for instructions

§5140. Requests to court for instructions

If the keeper or the mortgagor or the mortgagee is of the opinion that some action beyond the ordinary course of administration or management of the property is required to preserve or protect the property, or if, in the event the mortgagor or mortgagee believes the keeper is acting beyond his authority or is failing to act in accordance with his authority, such party may apply to the court before whom the proceedings are pending, in a summary proceeding with notice to the mortgagor and mortgagee if they are not a party to such application, for instructions as to the proper course that should be taken by the keeper. The court may issue orders or instructions deemed necessary or appropriate for the protection of the property and the interests of the parties therein. An order of the proper court issued pursuant to such an application shall be full authority for the keeper to act in accordance therewith, and he shall be fully protected from all claims of any person as a result thereof.

Added by Acts 1976, No. 315, §1.



RS 9:5140.1 - Effect of Subpart on other provisions of law

§5140.1. Effect of Subpart on other provisions of law

Nothing in this Subpart shall affect or be construed to affect any rights conferred by R.S. 9:5131 through R.S. 9:5135 and R.S. 6:826(D).

Added by Acts 1976, No. 315, §1.

§5140.2. Security interests under Chapter 9 of Louisiana Commercial Laws

The provisions of this Subpart shall apply to security interests subject to Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.).

Acts 1989, No. 137, §5, eff. Sept. 1, 1989.



RS 9:5140.2 - Security interests under Chapter 9 of Louisiana Commercial Laws

§5140.2. Security interests under Chapter 9 of Louisiana Commercial Laws

The provisions of this Subpart shall apply to security interests subject to Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.).

Acts 1989, No. 137, §5, eff. Sept. 1, 1989.



RS 9:5141 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

PART II. DUTIES OF RECORDERS

SUBPART A. INSCRIPTION

§5141. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:5142 - Parish wherein state capitol is located, special mortgages

§5142. Parish wherein state capitol is located, special mortgages

In the parish wherein the state capitol is located in the inscription of special mortgages on real estate, including building and loan and homestead association mortgages and federal savings and loan association mortgages, but excluding railroad mortgages, it shall be sufficient to inscribe the following:

(1) The date of execution;

(2) The name and domicile of the notary, if an authentic act;

(3) The full appearance of the mortgagor, giving his name, marital status and residence;

(4) The name of the mortgagee;

(5) The amount of the mortgage and a concise statement of the payments;

(6) Complete description of the mortgaged property with its acquisition by the mortgagor, if stated in the act;

(7) The following clause shall be inserted in the inscription of the act by the recorder, "For the balance of this act see the original (recorded as Original __________ Bundle __________)"

(8) The closing paragraph of the mortgage;

(9) Copy of the signatures of the parties as signed to the act, including the names of the witnesses and the name of the notary as written in the act.

Acts 1950, No. 279, §1.



RS 9:5143 - Parish wherein state capitol is located, vendor's mortgages or sales with mortgage.

§5143. Parish wherein state capitol is located, vendor's mortgages or sales with mortgage.

In the parish wherein the state capitol is located in the inscription both in the conveyance and in the mortgage records of vendor's mortgages or sales with mortgage, including building and loan and homestead association mortgages and federal savings and loan association mortgages, it shall be sufficient to inscribe the following portions thereof only, to-wit:

(1) The date of execution;

(2) The name and domicile of the notary, if an authentic act;

(3) The full appearance of the vendor and of the purchaser with their full names, marital status and residence;

(4) The clause containing warranty, substitution and subrogation as written in the act;

(5) Complete description of the property conveyed with acquisition, as stated in the act;

(6) The purchase price with a concise statement of the payments;

(7) The following clause shall be inserted in the inscription of the act by the recorder, "For the balance of this act see the original; recorded as Original __________ Bundle __________;"

(8) The closing paragraph of the sale;

(9) Copy of the signatures of the parties as signed to the act; including the names of the witnesses and the name of the notary, as written in the act.

Acts 1950, No. 279, §2.



RS 9:5161 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

SUBPART B. ERASURE OR CANCELLATION

§5161. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:5162 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§5162. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:5163 - United States agencies mortgagees of record; no cancellation or subordination without notice

§5163. United States agencies mortgagees of record; no cancellation or subordination without notice

Mortgages and the recordation in which any agency or instrumentality of the United States, lending on mortgages secured by real estate is the mortgagee of record, cannot be cancelled, removed from the public records, or in any manner affected, by any sale in any succession, liquidation, insolvency, receivership, or partition proceeding, in any court, unless previous to the application or petition for sale, written notice thereof is given to the agency or instrumentality of the United States, the mortgagee of record. The notice unless waived in writing by the agency or instrumentality of the United States, the mortgagee of record, before or after the sale, must be filed in the proceeding, and a certified copy thereof served on the agency or instrumentality, the mortgagee of record, not less than ten days previous to the filing of the petition or application for the sale. In no event shall the mortgage held by the agency or instrumentality be made secondary to, or ranked or primed by any costs or fees in the proceedings, with the exception of the costs immediately and directly incident to the advertising and selling of the property.



RS 9:5164 - Service of notice

§5164. Service of notice

The notice to be given to the agency or instrumentality of the United States shall be served by the sheriff, or other appropriate officer, on an agent resident in the state, designated for the service of notice by the agency or instrumentality, and the agency or instrumentality shall record in the mortgage records of each parish wherein mortgages are recorded in which it is the mortgagee of record, the name and address in the state of the agent designated by the agency or instrumentality for service of the notice, and upon failure of the agency or instrumentality to record the name and address of the agent, service of the notice shall be made upon the agency or instrumentality by serving same on the Secretary of State or someone in his office during his absence he may designate.

Amended by Acts 1954, No. 141, §1.



RS 9:5165 - Issuance of release of mortgage by current mortgagee

§5165. Issuance of release of mortgage by current mortgagee

A. The provisions of this Section shall apply only to residential mortgages, where a mortgage has been granted by a consumer on a one-to-four family residential immovable property, including a mortgage to finance the initial construction of the one-to-four family residential immovable property. The provisions of this Section shall apply only to mortgages recorded on and after January 1, 2012.

B.(1) Upon extinction of the mortgage in accordance with Civil Code Article 3319, the mortgagor, his successor in ownership or settlement agent may submit a written request, signed by the mortgagor to the mortgagee, to issue a written act of release directing the appropriate recorder of mortgages to cancel the inscription of the mortgage from the mortgage records. The written request that the mortgage be cancelled shall extinguish any obligation on the part of the mortgagee and all additional lenders, on whose behalf the mortgagee may be representing or acting for the benefit of, to make any further loan or advance that would be secured by the mortgage.

(2) If the mortgagee has assigned, transferred, or delegated the servicing rights to a third party, then the duties and liabilities of the mortgagee pursuant to this Section shall apply solely to the third party.

(3) The written request shall be delivered to the mortgagee at the address designated by the mortgagee to be used for such written requests. If the request is accompanied by a payoff check from a settlement agent, the written request shall be delivered to the same address where the payoff check is delivered.

(4) The mortgagee shall issue within forty-five days after receipt from the mortgagor or settlement agent of a written request for cancellation of the mortgage accompanied by the fees required by Paragraph (5) of this Subsection, the act of release along with a request for cancellation that complies with Civil Code Article 3366.

(5) The mortgagee shall submit the act of release of the mortgage directly to the settlement agent if a written request was received by the mortgagee from a settlement agent. The written request to issue an act of release of the mortgage shall be accompanied by sufficient payment to the mortgagee to pay the mortgagee a fee for this service. The mortgagee may charge a fee to the mortgagor or his agent for all services and costs to prepare and execute the act of release and request for cancellation that complies with Civil Code Article 3366, in an amount not to exceed forty dollars, plus postage. Any fees charged by the mortgagee pursuant to this Subsection shall be clearly itemized to the requesting mortgagor or settlement agent in the payoff letter or statement or other communication.

(6) If the mortgagee receives a signed written request, in accordance with Paragraph (1) of this Subsection, directly from the mortgagor or the successor in ownership, and there is no settlement agent involved in forwarding the request, and the required fees in an amount not to exceed one hundred dollars are received by the mortgagee for all services and costs to prepare, execute, and deliver the act of release and request for cancellation that complies with Civil Code Article 3366, along with the appropriate cancellation fees for the recorder of mortgages, then the mortgagee shall, within forty-five days of receiving such request and fees, prepare and submit to the appropriate recorder of mortgages an act of release along with the request for cancellation that complies with Civil Code Article 3366.

(7) A mortgagor may obtain a complimentary copy of the act of release from the mortgagee when there is no settlement agent involved.

C. Upon receipt of the act of release and request for cancellation, the settlement agent shall file them with the appropriate recorder of mortgages within forty-five days.

(1) The mortgagee shall not be liable for damages, fees, or costs caused by the failure of the settlement agent to timely file the act of release and request for cancellation, if the act of release and request for cancellation are in compliance with the law and sufficient to cancel the inscription of the mortgage from the mortgage records.

(2) If the settlement agent fails to timely file the release, he shall be liable for the statutory and actual damages, costs, and fees provided for in Subsection E of this Section.

D. In the event either the mortgagee or settlement agent has failed to comply with the requirements of this Section, the mortgagee and settlement agent shall be provided with written notice of noncompliance identifying the mortgage at issue and the explanation of how they failed to comply with the requirements of this Section, and then the mortgagee and settlement agent shall be given an opportunity to prepare and submit an act of release of mortgage and request for cancellation to the appropriate recorder of mortgages within fifteen days of receiving the notice before any rights accrue pursuant to Subsection E of this Section.

E. If the mortgagee fails to perform the duty required by this Section, the mortgagor or his successor in ownership may, by summary proceedings instituted against the mortgagee, in the parish where the mortgaged property is located, obtain a judgment ordering the mortgage inscription to be cancelled from the records and for the costs, reasonable attorney fees, statutory damages in the amount of five hundred dollars, and actual damages he has suffered from the failure to comply with this Section. Any judgment for damages may be awarded individually, but not in a representative capacity. The rights to recover damages provided by this Section are personal to the mortgagor or his successor in ownership of the property and may not be assigned.

F. A mortgagee complying with the provisions of this Section shall not be subject to the requirements of R.S. 9:5167.2.

Acts 2011, No. 342, §1, eff. Jan. 1, 2012.



RS 9:5166 - Cancellation of mortgage and vendor's lien inscriptions; uniform cancellation affidavit; requirements and effects

§5166. Cancellation of mortgage and vendor's lien inscriptions; uniform cancellation affidavit; requirements and effects

A. A uniform cancellation affidavit as provided in this Section may be used to cancel a mortgage or vendor's lien inscription, except for judgments or legal mortgages. The uniform cancellation affidavit may be in lieu of any other affidavit otherwise required by law, and no additional affidavit shall be necessary for cancellation.

B. The uniform cancellation affidavit shall:

(1) Contain the information required by this Section.

(2) Recite the statutory authorization for the cancellation, any other recitations as may be required by law for cancellation, and a declaration that the affiant has complied with all requirements of law for the cancellation.

(3) Be sworn to and subscribed in the presence of a notary public or other properly authorized official, but shall not be required to be an authentic or witnessed act.

C. The filing with the clerk of court and ex officio recorder of mortgages of a uniform cancellation affidavit containing a request to cancel, together with any additional documents as may otherwise be required by law, shall operate as a release and authorization to the clerk of court and ex officio recorder of mortgages to cancel and erase from the mortgage records any mortgage or vendor's lien inscription described in the uniform cancellation affidavit.

D. Liability

(1) The clerk of court as ex officio recorder of mortgages shall not be liable for any damages resulting to any person or entity as a consequence of canceling a mortgage in reliance upon a uniform cancellation affidavit complying with this Section.

(2) The affiant shall be liable to and indemnify the clerk of court as ex officio recorder of mortgages and any person relying upon the cancellation for any claims or damages suffered if the uniform cancellation affidavit contains materially false or incorrect statements.

(3) The preparing, signing, or filing of a uniform cancellation affidavit with the knowledge that it contains materially false or incorrect statements shall subject the offender to civil and criminal liability under Louisiana law, including R.S. 9:5174, R.S. 14:125, and R.S. 14:133.

E. The provisions of this Section shall not be construed to invalidate, prohibit, restrict or limit the use of any other method or form otherwise authorized by law for the cancellation of a mortgage or vendor's lien inscription.

F. A uniform cancellation affidavit shall satisfy the requirements of this Section if it provides all the information set forth in the following form:

UNIFORM CANCELLATION AFFIDAVIT

(FOR MORTGAGES AND VENDOR'S LIENS)

STATE OF ______________________________________

PARISH OF _____________________________________

BE IT KNOWN THAT before me, the undersigned Notary Public, appeared:

(Name)________________(Corporate Title and Name of Entity if Applicable)_______,

its duly authorized agent hereinafter referred to as affiant, who after first being sworn declares that affiant is:

CHECK ONE BOX ONLY:

[ ] A notary public requesting cancellation under R.S. 9:5167(A)(1), herein declaring that affiant or someone under his direction did satisfy the promissory note, and that the affiant or someone under his direction (1) received the note marked "Paid in Full" from the last holder of the note, and that the note was lost or destroyed while in the affiant's custody; or (2) has confirmed that the last holder of the paraphed note received payment in full and sent the note but the note was never received, and that the affiant has made a due and diligent search for the note, the note cannot be located, and sixty days have elapsed since payment or satisfaction of the note.

[ ] A duly authorized officer of a Louisiana licensed title insurer as defined in R.S. 22:46 of the Louisiana Insurance Code, requesting cancellation under R.S. 9:5167(B)(1), herein declaring that all obligations secured by the mortgage or vendor's privilege have been satisfied, and that affiant has made a due and diligent search for the lost or destroyed instrument which was sufficient to cause a cancellation of the mortgage or vendor's privilege, that the lost or destroyed instrument cannot be located, and that sixty days have elapsed since payment or satisfaction of the secured obligation.

[ ] An authorized officer of a title insurance business, the closing notary public, or the attorney for the person or entity which made the payment requesting cancellation under R.S. 9:5167.1, herein declaring on behalf of the mortgagor or an owner of the property encumbered by the mortgage that the mortgagee provided a payoff statement with respect to the loan secured by the mortgage and that the mortgagee has received payment of the loan secured by the mortgage in accordance with the payoff statement, as evidenced by (1) a bank check, certified check, or escrow account check which has been negotiated by or on behalf of the mortgagee, or (2) other documentary evidence of the receipt of payment by the mortgagee, including but not limited to verification that the funds were wired to the mortgagee, that more than sixty days have elapsed since the date payment was received by the mortgagee and that the mortgagee has not returned documentary authorization for cancellation of the mortgage; and that the mortgagee has been given at least fifteen days notice in writing of the intention to execute and record an affidavit in accordance with R.S. 9:5167.1, with a copy of the proposed affidavit attached to the written notice. Affiant declares that he has attached all evidence required by law.

[ ] An obligee of record requesting cancellation under R.S. 9:5168, herein declaring that affiant is the obligee of record of the mortgage or vendor's privilege securing a paraphed promissory note and that the note has been lost or destroyed and cannot be presented; that the note is paid, forgiven, or otherwise satisfied; and that affiant has not sold, transferred, or assigned the note to any other person or entity. If affiant is not the Original Obligee of Record, but an Obligee of Record by recorded Assignment of the inscription to be cancelled, a list of recorded assignments is attached.

[ ] An obligee of record requesting release under R.S. 9:5169, declaring that affiant is herein acknowledging the satisfaction, releasing or acknowledging the extinction of the mortgage or privilege. If affiant is not the Original Obligee of Record, but an Obligee of Record by recorded Assignment of the inscription to be cancelled, affiant has attached a list of recorded assignments. JUDGMENTS OR LEGAL MORTGAGES MAY NOT BE CANCELLED USING THIS FORM.

[ ] An affiant requesting cancellation under R.S. 9:5170, herein declaring that he is attaching herewith

______ The paraphed obligation marked "PAID" or "CANCELLED"; or

______ An authentic act of release conforming to the requirements of R.S. 9:5170(A)(2).

[ ] A duly authorized officer of a Licensed Financial Institution under R.S. 9:5172, herein declaring that the institution was the obligee or the authorized agent of the obligee of the obligation secured by the mortgage or privilege when the obligation was extinguished and that the secured obligation has been paid or otherwise satisfied or extinguished; or that the institution is the obligee or authorized agent of the obligee of the secured obligation and that it releases the mortgage or privilege and directs the recorder to cancel its recordation.

AFFIANT HEREBY EXPRESSLY REQUESTS, AUTHORIZES, AND DIRECTS, in accordance with the provisions of the applicable statute indicated by the checked box above and in accordance with the provisions of Civil Code Article 3366, that the Clerk of Court and ex officio Recorder of Mortgages for the Parish of ______________________ to [ ] FULLY CANCEL, or [ ] PARTIALLY CANCEL the following:

A mortgage or Vendor's privilege:

Granted/Made by:________________________________________________________

In favor of:______________________________________________________________

Instrument dated_____________________ Recorded in _________________ Parish;

Recorded in MOB _________ FOLIO ________, INSTRUMENT NO. ___________;

[LEGAL DESCRIPTION OF PROPERTY: SEE ATTACHMENT HERETO MADE A PART HEREOF.]

AFFIANT DECLARES that he has attached property descriptions as required by law, and that he is aware that if no property description is attached, this Affidavit will be rejected.

AFFIANT FURTHER DECLARES that if this Affidavit is intended to cancel related inscriptions, such as assignments or subordinations, in a parish where the clerk allows such cancellations, he has attached a separate list of related inscriptions.

AFFIANT WARRANTS that affiant has complied with all requirements of applicable law, including full or partial discharge of the obligation where the law requires.

AFFIANT AGREES to be liable to and to indemnify the Clerk of Court as ex officio recorder of mortgages and any person relying upon the cancellation by this affidavit for any claims or damages suffered as a consequence of such reliance if this affidavit contains materially false or incorrect statements.

AFFIANT ACKNOWLEDGES BY HIS SIGNATURE BELOW that the contents of this affidavit are true and correct to the best of his knowledge, information, and belief, and further that he is aware that knowingly preparing, signing, or filing a uniform cancellation affidavit containing materially false or incorrect statements shall subject the affiant to civil and criminal liability under Louisiana law, including the provisions of R.S. 9:5174, R.S. 14:125, and R.S. 14:133.

Affiant's Signature: ______________________Printed Name: _____________________

Company Name:__________________________Title:___________________________

(Its duly authorized agent)

Mailing Address: _________________________________________________________

City: ______________________ State : __________________ ZIP: ________________

Telephone #:_______________________________ Email: ________________________

SWORN TO AND SUBSCRIBED before me this__________day of__________, 20________.

Notary Signature and Seal:

Printed Name of Notary: ________________________

State of Appointment : _____________

Notary or Bar No.: _____________________

Commission expires:___________________

FILER: Fill out below if filer is NOT the affiant:

REQUEST TO CANCEL

In accordance with the provisions of Civil Code Article 3366, the undersigned filer requests the Clerk of Court and ex officio Recorder of Mortgages to file this Uniform Cancellation Affidavit and hereby requests the cancellation referenced therein.

Signature:_____________________________

Printed Name: ___________________________

Company: _______________________________

Title:________________________________

(Its duly authorized agent)

Mailing Address: _____________________________

City: ________________ State : ______ ZIP: _______

Telephone #:__________________________Email: _____________________________

Acts 2011, No. 124, §1.



RS 9:5167 - Cancellation of mortgage or vendor's privilege by affidavit of notary or title insurer where paraphed note or other evidence is lost or destroyed

§5167. Cancellation of mortgage or vendor's privilege by affidavit of notary or title insurer where paraphed note or other evidence is lost or destroyed

A.(1) When a promissory note paraphed for identification with a mortgage or act creating a vendor's privilege on immovable property has been lost or destroyed after receipt by the notary public who satisfied the promissory note out of the proceeds of an act of sale or mortgage executed before him, or with funds given to him for that purpose, the clerk of court or recorder of mortgages may cancel the mortgage or vendor's privilege upon receipt of an affidavit from the notary public. The affidavit shall set forth all of the following:

(a) The name of the mortgagor or obligor of the privilege as it appears in the recorded mortgage or vendor's privilege and recordation information.

(b) A description of the paraphed promissory note and the property.

(c) A statement that the affiant or someone under his direction did satisfy the promissory note.

(d) That the affiant or someone under his direction:

(i) Received the note marked "Paid in Full" from the last holder of the note, and that the note was lost or destroyed while in the affiant's custody; or

(ii) Has confirmed that the last holder of the paraphed note received payment in full and sent the note and the note was never received.

(e) That the affiant agrees to be personally liable to and indemnify the recorder of mortgages and any person relying upon the cancellation by affidavit for any damages that they may suffer as a consequence of such reliance if the recorded affidavit contains materially false or incorrect statements that cause the recorder to incorrectly cancel the recordation of a mortgage or privilege.

(f) A statement that the affiant has made a due and diligent search for the note, the note cannot be located, and sixty days have elapsed since payment or satisfaction of the note.

(2) No mandamus proceeding is required to use the provisions of this Subsection.

(3) A person who signed an affidavit that is provided to the recorder of mortgages pursuant to this Subsection and that contains materially false or incorrect statements causing the recorder to incorrectly cancel the recordation of a mortgage or privilege is liable to and shall indemnify the recorder and any person relying upon the cancellation for any damages that they may suffer as a consequence of such reliance.

(4) The recorder of mortgages shall not be liable for any damages resulting to any person or entity as a consequence of canceling a mortgage or vendor's privilege pursuant to an affidavit which complies with this Subsection.

B.(1) When a paraphed promissory note or other evidence sufficient to cause a cancellation of a mortgage or vendor's privilege is lost or destroyed, and all obligations secured by the mortgage or vendor's privilege have been satisfied, the recorder of mortgages shall cancel the mortgage or vendor's privilege upon receipt of an affidavit from an officer of a licensed title insurer that has issued or issues a title insurance policy covering the immovable property encumbered by the mortgage or vendor's privilege. The affidavit shall set forth all of the following:

(a) A description of the instrument that was lost or destroyed and an affirmative statement that the instrument has been lost or destroyed.

(b) The name of the mortgagor or obligor of the privilege as it appears in the recorded mortgage or vendor's privilege, and recordation number or other appropriate recordation information.

(c) A statement that all obligations secured by the mortgage or vendor's privilege have been satisfied.

(d) A declaration that the title insurer agrees to be liable to and indemnify the recorder of mortgages and any person relying upon the cancellation by affidavit for any damages that they may suffer as a consequence of such reliance if the recorded affidavit contains materially false or incorrect statements that cause the recorder to incorrectly cancel the recordation of a mortgage or privilege.

(e) A statement that the affiant has made a due and diligent search for the lost or destroyed instrument, the lost or destroyed instrument cannot be located, and sixty days have elapsed since payment or satisfaction of the secured obligation.

(2) No mandamus proceeding is required to use the provisions of this Subsection.

(3) A title insurer whose officer has signed an affidavit that is provided to the recorder of mortgages pursuant to this Subsection and that contains materially false or incorrect statements causing the recorder to incorrectly cancel the recordation of a mortgage or privilege is liable to and shall indemnify the recorder and any person relying upon the cancellation for any damages that they may suffer as a consequence of such reliance.

(4) The recorder of mortgages shall not be liable for any damages resulting to any person or entity as a consequence of canceling a mortgage or vendor's privilege pursuant to an affidavit which complies with this Subsection.

Acts 1988, No. 986, §1; Acts 2005, No. 169, §8, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Acts 2007, No. 337, §1.



RS 9:5167.1 - Cancellation of mortgage inscription by affidavit; penalties

§5167.1. Cancellation of mortgage inscription by affidavit; penalties

A. A mortgagee shall execute and deliver sufficient acceptable documentation, as required by the clerk of court and ex officio recorder of mortgages for the cancellation of a mortgage, to the mortgagor or the mortgagor's designated agent within sixty days after the date of receipt of full payment of the balance owed on the debt secured by the mortgage in accordance with a payoff statement. The payoff statement shall be furnished by the mortgagee or its mortgage servicer. If the mortgagee fails to execute and deliver acceptable documentation, an authorized officer of a title insurance business, the closing notary public, or the notary public for the person or entity which made the payment may, on behalf of the mortgagor or an owner of the property encumbered by the mortgage, execute an affidavit that complies with the requirements of this Section and record the affidavit in the mortgage records of each parish in which the mortgage was recorded.

B. An affidavit executed under this Section shall state that:

(1) The affiant is an authorized officer of a title insurance business, the closing notary public, or the attorney for the person or entity which made the payment.

(2) The affidavit is made on behalf of the mortgagor or an owner of the property encumbered by the mortgage.

(3) The mortgagee provided a payoff statement with respect to the loan secured by the mortgage.

(4) The affiant has ascertained that the mortgagee has received payment of the loan secured by the mortgage in accordance with the payoff statement, as evidenced by:

(a) A bank check, certified check, or escrow account check which has been negotiated by or on behalf of the mortgagee; or

(b) Other documentary evidence of the receipt of payment by the mortgagee, including but not limited to verification that the funds were wired to the mortgagee.

(5) More than sixty days have elapsed since the date payment was received by the mortgagee and the mortgagee has not returned documentary authorization for cancellation of the mortgage.

(6) The mortgagee has been given at least fifteen days notice in writing of the intention to execute and record an affidavit in accordance with this Section, with a copy of the proposed affidavit attached to the written notice.

C. The affidavit shall include the names of the mortgagor and the mortgagee, the date of the mortgage, and the book and page, or folio, or clerk's file number of the immovable property records where the mortgage is recorded, together with similar information for a recorded assignment of the mortgage.

D. The affiant shall attach to the affidavit the documentary evidence that payment has been received by the mortgagee including a copy of the payoff statement. Evidence of payment may include a copy of the canceled check indicating endorsement by the mortgagee or other documentary evidence described in Subsection B.

E. An affidavit executed and recorded as provided by this Section shall constitute a release of and an authority to cancel the mortgage described in the affidavit. The clerk of court and ex officio recorder of mortgages may rely on the sworn statements contained within the affidavit and has no duty to traverse the contents thereof.

F. The clerk of court and ex officio recorder of mortgages shall index the affidavit in the names of the original mortgagee and the last assignee of the mortgage appearing of record as the grantors and in the name of the mortgagor as grantee, and shall cancel the inscription of the mortgage and assignments from the mortgage records.

G. The intentional falsification of information by the affiant in an affidavit filed in the office of the recorder of mortgages is subject to the provisions of R.S. 14:132, governing the crime of injuring public records. The affiant shall also be liable for any damages, attorney fees, and expenses occasioned by a fraudulently executed affidavit.

H. As used in this Section:

(1) "Attorney for the person or entity making payment" is an attorney licensed to practice law in this state who certifies in the affidavit that he is authorized to make the affidavit on behalf of the person or entity making payment.

(2) "Closing" shall have the same meaning as provided in R.S. 22:512(2) and (15).

(3) "Closing notary public" is the duly commissioned notary public who executes the required documents or performs notarial functions at the closing.

(4) "Payoff statement" is the statement of the following:

(a) The unpaid balance of a loan secured by a mortgage, including principal, interest, and other charges properly assessed under the loan documentation of the mortgage.

(b) The interest on a per diem basis for the unpaid balance.

(5) "Title insurance business" shall have the same meaning as provided in R.S. 22:512(17).

Acts 1999, No. 869, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 9:5167.2 - Cancellation of mortgage inscription

§5167.2. Cancellation of mortgage inscription

A. A mortgagee servicing agent or any holder of the note shall execute and deliver sufficient acceptable documentation, including the original note or notes, and instructions regarding the cancellation of mortgage inscriptions to the mortgagor or the mortgagor's designated agent within sixty days after the date of receipt of full payment of the balance owed on the debt secured by the mortgage in accordance with a payoff statement. The payoff statement shall be furnished by the mortgagee or its mortgage servicer.

B. The provisions of this Section shall apply only to residential mortgages, where a mortgage has been granted by a consumer on one-to-four family residential immovable property, including a mortgage to finance the initial construction of the one-to-four family residential immovable property.

C. This Section shall not apply to collateral mortgages as defined in R.S. 9:5550 nor to mortgages to secure future advances as defined in Civil Code Article 3298.

Acts 2003, No. 494, §1; Acts 2004, No. 294, §1.



RS 9:5168 - Promissory notes; loss or destruction; proof by affidavit

§5168. Promissory notes; loss or destruction; proof by affidavit

A. When a promissory note paraphed for identification with a mortgage or act creating a vendor's privilege on immovable property has been lost or destroyed, the maker of such note or any other interested party may prove its payment by presentation of the sworn affidavit of the obligee of record of the mortgage or vendor's privilege specifically attesting to and testifying as to the truth of all of the allegations required by this Section.

B. The affidavit shall set forth all of the following:

(1) The name of the mortgagor or obligor of the privilege as it appears in the recorded mortgage or vendor's privilege and the recordation information.

(2) A description of the paraphed promissory note and the encumbered immovable property.

(3) The affiant is the obligee of record of the paraphed promissory note.

(4) The note has been lost or destroyed and cannot be presented.

(5) The note is paid, forgiven, or otherwise satisfied.

(6) The affiant authorizes the clerk of court and ex officio recorder of mortgages to cancel the inscription of the mortgage or vendor's privilege.

(7) The affiant has not sold, transferred, or assigned the note to any other person or entity.

(8) The affiant agrees to be personally liable to and indemnify the clerk of court and ex officio recorder of mortgages and any person relying upon the cancellation by affidavit for any damages that they may suffer as a consequence of such reliance if the recorded affidavit contains incorrect statements that cause the recorder to incorrectly cancel the recordation of a mortgage or privilege.

C. An affidavit executed according to the provisions of this Section may be substituted for the original paraphed note as is otherwise required in R.S. 9:5170. No mandamus proceeding is required to use the provisions of this Section. Neither the clerk of court and ex officio recorder of mortgages nor his surety on his official bond shall have any liability for any damages resulting to any person or entity as a consequence of canceling the inscription of a mortgage or vendor's privilege pursuant to an affidavit which complies with this Section.

D. The clerk of court and ex officio recorder of mortgages shall not refuse to accept an affidavit which complies with this Section and shall not require the filing of a mandamus proceeding as a condition of canceling the inscription of a mortgage or vendor's privilege.

E. Any person in whose favor a cancelled inscription was recorded shall have a cause of action against the affiant in the event the note was not paid, forgiven, or otherwise satisfied and the mortgage or vendor's privilege cancelled from the mortgage records was legally enforceable. The cause of action created by this Subsection shall prescribe on the same date that the cause of action to enforce the underlying mortgage or vendor's privilege prescribes.

F. An affiant who has signed an affidavit that is provided to the clerk of court or the recorder of mortgages pursuant to this Section and that contains incorrect statements causing the recorder to incorrectly cancel the inscription of a mortgage or privilege from his certificate is liable to and shall indemnify the clerk of court or the recorder of mortgages, the sheriff, and any person relying upon the cancellation for any damages that they may suffer as a consequence of such reliance.

Acts 2008, No. 651, §1.



RS 9:5169 - Cancellation of mortgages and privileges not securing paraphed obligations

§5169. Cancellation of mortgages and privileges not securing paraphed obligations

A. If a mortgage or privilege does not secure a note or other written obligation that is paraphed for identification with it, the request for cancellation shall have attached to it an act executed before a notary public or duly acknowledged before a notary public with or without witnesses or any act that is otherwise self-proving under the provisions of Code of Evidence Article 902(1), (2), (3), or (8), signed by the obligee of record of the mortgage or privilege that acknowledges the satisfaction or extinction of the secured obligation, releases or acknowledges the extinction of the mortgage or privilege, or directs the recorder to cancel its recordation.

B. A request for cancellation by an assignee must also provide the name of the mortgagor or obligor of the privilege as it appears in the recorded instrument and registry number or other appropriate recordation information of the instrument.

Acts 2005, No. 169, §6, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Acts 2007, No. 337, §2; Redesignated from R.S. 44:106 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.



RS 9:5169.1 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§5169.1. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:5170 - Cancellation of mortgages and privileges securing paraphed obligations

§5170. Cancellation of mortgages and privileges securing paraphed obligations

A. If a mortgage or privilege secures a note or other written obligation paraphed for identification with it, there shall be attached to the request for cancellation:

(1) The paraphed obligation duly marked "paid" or "cancelled"; or

(2) An authentic act describing the paraphed obligation with sufficient particularity to reasonably identify it as the one paraphed for identification with the act of mortgage or privilege and containing:

(a) The appearer's declaration that he is the holder and owner of the paraphed obligation and that he releases or acknowledges extinction of the mortgage or privilege or directs the recorder to cancel its recordation; and

(b) A declaration by the notary that the appearer presented him with the paraphed obligation and that he paraphed it for identification with his act.

B. When a person requests cancellation and the original paraphed obligation is attached to the request or is presented to the recorder with it, the recorder shall, upon that person's request, make a duplicate of the original paraphed obligation, attach it to the request for cancellation, and note upon it that it is a duplicate of the paraphed obligation that was presented. The recorder shall then paraph the original obligation for identification with the request for cancellation and return it to the person presenting the request.

Acts 2005, No. 169, §6, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Redesignated from R.S. 44:107 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.



RS 9:5171 - Cancellation; certified copy of order, decree or other instrument

§5171. Cancellation; certified copy of order, decree or other instrument

If a cancellation is to be effected pursuant to a certificate by a sheriff, marshal, or other officer as a consequence of a judicial sale, or other decree or action, the request for cancellation shall have attached to it a certified copy of the order, decree, or other instrument evidencing the extinction or directing the cancellation.

Acts 2005, No. 169, §6, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Redesignated from R.S. 44:108 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.



RS 9:5172 - Cancellation; licensed financial institution

§5172. Cancellation; licensed financial institution

A. In lieu of complying with the provisions of R.S. 9:5169, 5170, and 5171, a request for cancellation may have attached to it the signed, written act of a licensed financial institution executed before a notary public or duly acknowledged before a notary public with or without witnesses or any act that is otherwise self-proving under the provisions of Code of Evidence Article 902(1), (2), (3), or (8), declaring that the obligee is a licensed financial institution as defined in Subsection C of this Section and that the institution:

(1) Was the obligee or the authorized agent of the obligee of the obligation secured by the mortgage or privilege when the obligation was extinguished and that the secured obligation has been paid or otherwise satisfied or extinguished; or

(2) Is the obligee or authorized agent of the obligee of the secured obligation and that it releases the mortgage or privilege and directs the recorder to cancel its recordation.

B. When a request for cancellation is made by the licensed financial institution, in lieu of attaching a separate act of release, the financial institution may include the information required by R.S. 9:5169, 5170, and 5171 if the request is in authentic or authenticated form.

C. For purposes of this Section, a "licensed financial institution" is any person licensed or regulated by the Louisiana Office of Financial Institutions, or any bank, credit union, lending agency, or other person conducting such a business that is licensed or regulated by another state or the United States.

Acts 2005, No. 169, §6, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Acts 2007, No. 337, §2; Redesignated from R.S. 44:109 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.



RS 9:5173 - Mortgage or privilege cancellation by financial institution-standard form

§5173. Mortgage or privilege cancellation by financial institution-standard form

A financial institution seeking to cancel a mortgage or privilege inscription pursuant to R.S. 9:5172 may use, and the recorder of mortgages for each and every parish in the state of Louisiana shall accept, the following form as fully compliant as a request for cancellation and act of release. The form contained in this Section is not the exclusive form to be accepted for filing, and any other form meeting the requirements of R.S.9:5172 may be used and filed for canceling the recordation of a mortgage or privilege:

R.S. 9:5172 FORM:

REQUEST FOR CANCELLATION OF MORTGAGE OR PRIVILEGE AND RELEASE BY LICENSED FINANCIAL INSTITUTION

PURSUANT TO R.S. 9:5172

State of ____________________

Parish or County of ______________________

BE IT KNOWN THAT on this _______day of _____________, 20____, before me, the undersigned Notary Public, appeared ____________________ (name of financial institution) herein represented by its undersigned duly authorized representative, which declared that it is a licensed financial institution as defined in R.S. 9:5172 et seq. and that one of the following statements is true and correct:

(1) The institution was the obligee or the authorized agent of the obligee of the obligation secured by the mortgage or privilege described below when the obligation was extinguished, and the secured obligation has been paid or otherwise satisfied or extinguished; or

(2) The institution is the obligee or authorized agent of the obligee of the secured obligation, and it releases the mortgage or privilege described below.

The Clerk of Court and Ex-Officio Recorder of Mortgages for the Parish identified below is hereby expressly requested, authorized, and directed to cancel the recordation of the mortgage or privilege described as follows:

A mortgage or privilege granted by:

In favor of:

Date of Instrument:

Parish of Recordation:

Recording Data:

Legal description is as follows or is hereby attached as Exhibit "A":
.

(3) The recorder of mortgages shall not be liable for any damages resulting to any person or entity as a consequence of canceling a mortgage or vendor's privilege pursuant to this form.

THUS DONE AND PASSED before me, Notary Public, on the date set forth above.

_______________________________________________

Name of officer and title

Name of financial institution

Requested mailing address

City, state, and zip code

Notary Public

(Printed name of notary and bar roll or notary number)

Acts 2007, No. 337, §2; Redesignated from R.S. 44:109.1 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.



RS 9:5174 - Liability for incorrect or false request for cancellation

§5174. Liability for incorrect or false request for cancellation

A. Any person who requests the recorder to cancel recordation of a mortgage or privilege and who knows or should have known that an act or declaration that he provided to the recorder pursuant to this Title contains materially false or incorrect statements that cause the recorder to incorrectly cancel the recordation of a mortgage or privilege is personally liable to and shall indemnify the recorder and any person relying upon the cancellation for any damages suffered as a consequence of such reliance.

B. Any person signing any act or declaration that is presented to the recorder pursuant to this Title containing materially false or incorrect statements causing the recorder to incorrectly cancel the recordation of a mortgage or privilege is personally liable to and shall indemnify the recorder and any person relying upon the cancellation for any damages suffered as a consequence of such reliance.

C. Any person who knowingly provides or executes the materially false or incorrect statement is also guilty of false swearing under the provisions of R.S. 14:125.

Acts 2005, No. 169, §6, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Acts 2007, No. 337, §2; Redesignated from R.S. 44:110 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.



RS 9:5175 - Order of discharge in bankruptcy; effect

§5175. Order of discharge in bankruptcy; effect

A. A judgment debtor in whose favor a United States Bankruptcy Court has entered an order of discharge, or any person whose rights are or may be affected by the order, may bring an action in accordance with the provisions of R.S. 44:114, against the recorder of mortgages of a parish in which the judgment is recorded to declare the judicial mortgage created by its recordation extinguished and order the recordation of the judgment cancelled from the records of the parish and any other parish in which the judgment is recorded.

B.(1) Upon proof of the order of discharge, and that the judgment is for a claim that has been discharged, the court shall declare extinguished the judicial mortgage evidenced by the recordation of the judgment and order the recordation of the judgment cancelled unless the judgment creditor, or any other party to the action whose rights are or may be adversely affected by the cancellation, proves that the judgment creditor or such other person possesses equity in property as a result of the judicial mortgage over and above superior liens, in which case the order of cancellation shall expressly exclude its effect as to that property.

(2) If a bankruptcy court order authorizing the sale of property free and clear of all judgments, mortgages, and privileges does not specify the discharged judgments, mortgages, or privileges to be cancelled, the trustee or former trustee in the proceedings, or his attorney of record, may specify by affidavit which discharged judgments, mortgages, or privileges are to be partially cancelled as to the particular property subject to the order. The affidavit and a Request to Cancel shall be filed with the bankruptcy court order. The affidavit shall contain all of the following information:

(a) A statement that the debtor filed a petition under the United States Bankruptcy Code.

(b) The name of the court where the bankruptcy proceeding was filed.

(c) The date on which the petition was filed.

(d) A statement that the debt or debts upon which the judgment, mortgage, or privilege is based were listed in the bankruptcy proceeding.

(e) A description of the particular property to be released and a statement that the property is free and clear of all judgments, mortgages, or privileges.

(f) A listing of the judgments, mortgages, or privileges, including the clerk's office identification by instrument number, book, or folio.

(g) A certified copy of the bankruptcy court order.

C.(1) A judgment debtor may obtain a partial cancellation of the inscription of a judgment as it affects property not owned by the judgment debtor on the date of his filing a petition under Chapter 7 or Chapter 13 of the United States Bankruptcy Code upon the filing of an affidavit in accordance with this Subsection.

(2) The affidavit shall contain all of the following:

(a) A statement that the judgment debtor filed a petition under Chapter 7 or Chapter 13 of the United States Bankruptcy Code.

(b) The name of the court where the bankruptcy proceeding was filed.

(c) The date on which the petition was filed.

(d) A statement that the debt or debts upon which the judgment is based were listed in the bankruptcy proceeding and that the debtor was subsequently released from personal liability on the debt or debts by virtue of a discharge in bankruptcy.

(e) A description of any particular property to be partially released and a statement that the property was not owned by the debtor at the time of filing the bankruptcy proceeding.

(f) A copy of the schedule or schedules listing the debt.

(g) A copy of the discharge order.

(3) Upon the filing of an affidavit in compliance with this Subsection, the recorder shall partially cancel the judgment insofar as it affects the property described in the affidavit and any property that may have been acquired after the date stated in Subparagraph (2)(c) of this Subsection that the debtor filed his petition for bankruptcy.

(4) For purposes of this Subsection, a debtor is deemed to own inherited property as of the date of death of the decedent from whom he inherited the property.

Acts 2005, No. 169, §6, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Redesignated from R.S. 44:111 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011; Acts 2012, No. 179, §1; Acts 2016, No. 88, §1.



RS 9:5176 - Extinction of certain rights; acknowledgment by owner or holder

§5176. Extinction of certain rights; acknowledgment by owner or holder

A. Within thirty days after receipt of a written request from the owner of an immovable to do so, the following persons shall deliver to the owner a written instrument, in proper form, acknowledging that the rights of that person are extinguished:

(1) The lessee of an immovable or the owner of a predial or personal servitude, servitude of right-of-use, or usufruct of an immovable whose rights have become extinguished by the expiration of their term, from the happening of a resolutory or other condition, or from the failure to timely renew, extend, or otherwise modify them according to their terms.

(2) A person who had an option, right of first refusal, or other contractual or legal right to acquire an immovable, a right in or over it, or the lease of an immovable and whose rights have become extinguished by virtue of the expiration of their term, the failure to exercise them timely, or the happening of a condition or other occurrence.

B. If the person required to deliver an acknowledgment fails or refuses to do so, or if he cannot be located after diligent effort, the owner of the immovable may bring an action to declare that the rights are extinguished or ineffective and to direct the recorder to record in his records the judgment so rendered.

C. A return receipt showing delivery by registered or certified mail of a letter addressed to the person required to give the acknowledgment shall be presumptive evidence of receipt of the notice. Proof that the person to whom the notice is to be given could not be located after a diligent search shall suffice in lieu of the giving of the notice and an attorney shall be appointed to represent the absent defendant.

D. The prevailing party in an action pursuant to this Section may be awarded reasonable attorney fees in addition to the costs of the action from the person who demanded or refused delivery of the written acknowledgment.

E. This Section shall not apply to mineral rights or to a petitory or possessory action.

Acts 2005, No. 169, §6, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Redesignated from R.S. 44:112 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.



RS 9:5177 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§5177. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:5178 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§5178. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:5179 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§5179. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:5180 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§5180. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:5180.1 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§5180.1. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:5180.2 - Repealed by Acts 1995, No. 1087, 5.

§5180.2. Repealed by Acts 1995, No. 1087, §5.



RS 9:5180.3 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§5180.3. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:5180.4 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§5180.4. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:5181 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

SUBPART C. CERTIFICATES

§5181. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:5182 - Repealed by Acts 1992, No. 1132, §3, eff. Jan. 1, 1993.

§5182. Repealed by Acts 1992, No. 1132, §3, eff. Jan. 1, 1993.



RS 9:5183 - Repealed by Acts 1978, No. 651, 3

§5183. Repealed by Acts 1978, No. 651, §3



RS 9:5201 - Repealed by Acts 1997, No. 584, 1.

SUBPART D. NOTICE OF TAX SALES

§5201. Repealed by Acts 1997, No. 584, §1.



RS 9:5202 - Repealed by Acts 1997, No. 584, 1.

§5202. Repealed by Acts 1997, No. 584, §1.



RS 9:5203 - Repealed by Acts 1997, No. 584, 1.

§5203. Repealed by Acts 1997, No. 584, §1.



RS 9:5206 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

SUBPART E. THE OFFICE OF MORTGAGES

§5206. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:5207 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§5207. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:5208 - Registers kept by recorder of mortgages in Orleans Parish

§5208. Registers kept by recorder of mortgages in Orleans Parish

The recorder of mortgages for the parish of Orleans has his office in the city of New Orleans, and must keep two registers:

(1) The first, to record all acts from which there results a conventional, judicial or legal mortgage, or privilege.

(2) The second, to record all donations which have to undergo that formality.

Redesignated from C.C. Art. 3388 by Acts 1992, No. 1132, §4, eff. Jan. 1, 1993.



RS 9:5209 - Authentication of registers in Orleans Parish

§5209. Authentication of registers in Orleans Parish

These registers shall be numbered at each page and signed ne varietur on the first and last page, by one of the judges or a justice of the peace for the parish of Orleans.

Redesignated from C.C. Art. 3389 by Acts 1992, No. 1132, §4, eff. Jan. 1, 1993.



RS 9:5210 - Registers and authentication outside Orleans Parish

§5210. Registers and authentication outside Orleans Parish

The parish recorders must keep the same number of registers as the recorder of mortgages for the parish of Orleans, and shall number their pages, and have them signed ne varietur on the first and last page by the parish judge of their parish or two justices of the peace for their parish.

Redesignated from C.C. Art. 3390 by Acts 1992, No. 1132, §4, eff. Jan. 1, 1993.



RS 9:5211 - Register with title of acts and time of filing

§5211. Register with title of acts and time of filing

A. Besides the registers above mentioned, the recorder of mortgages, and the parish recorders performing the same duties in the different parishes, shall keep a separate register, in which they shall set down from day to day, and according to their date, the title of the different acts transmitted to them to be recorded, for the purpose of establishing with exactness the time of such transmission.

B. This register shall be open to the inspection of all persons who may wish to examine it, during the hours at which the office is kept open, but it can not be removed.

Redesignated from C.C. Art. 3391 by Acts 1992, No. 1132, §4, eff. Jan. 1, 1993.



RS 9:5212 - Prompt recordation and certificate of encumbrances

§5212. Prompt recordation and certificate of encumbrances

Except as provided in R.S. 35:12(D), in no case can the recorder of mortgages and the parish recorders fulfilling the same duties refuse or delay the recording of the acts which are presented to them for that purpose, or the delivery of the certificates which are required of them, as hereafter stated.

Redesignated from C.C. Art. 3392 by Acts 1992, No. 1132, §4, eff. Jan. 1, 1993. Amended by Acts 2004, No. 62, §1.



RS 9:5213 - Method of recordation; certificate of encumbrances

§5213. Method of recordation; certificate of encumbrances

These officers shall record on their register the acts which are presented to them, in the order of their date, and without leaving any intervals or blank space between them; and they are bound also to deliver to all persons who may demand them, a certificate of the mortgages, privileges or donations, which they may have thus recorded; if there be none, their certificate shall declare that fact.

Redesignated from C.C. Art. 3393 by Acts 1992, No. 1132, §4, eff. Jan. 1, 1993.



RS 9:5214 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§5214. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:5215 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§5215. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:5216 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§5216. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:5217 - Recorder's fees for multiple indebtedness mortgages; form

§5217. Recorder's fees for multiple indebtedness mortgages; form

A. The uniform filing fee that a recorder in any parish of this state is authorized to charge for the filing and recordation of a multiple indebtedness mortgage executed in accordance with Civil Code Article 3298 is twenty-five dollars, plus ten dollars for each subsequent page, and five dollars for each name after the first name that is required to be indexed. Notwithstanding the provisions of R.S. 13:844, R.S. 44:234, or any similar provision or any other law to the contrary, the provisions of this Section establish the sole and exclusive method of determining the filing and recordation fee for a multiple indebtedness mortgage executed in accordance with Civil Code Article 3298, regardless of the length of such mortgage.

B. For purposes of establishing the recordation fee, every multiple indebtedness mortgage filed for recordation shall be captioned as a "multiple indebtedness mortgage" or "multiple obligations mortgage" on the first page, and shall have on the first page a margin of two inches at the top and one inch at the bottom and on each side, and all subsequent pages shall have a margin requirement of one inch on all sides. In addition, the type size shall be not less than eight point.

C. For any document not in compliance with the requirements of Subsection B there shall be an additional noncompliance fee of ten dollars per document.

Acts 1997, No. 1474, §1; Acts 2001, No. 770, §1.



RS 9:5251 - Preservation of rights of mortgage holder in sales held in certain proceedings

PART III. RIGHTS OF MORTGAGE HOLDER

§5251. Preservation of rights of mortgage holder in sales held in certain proceedings

Except as otherwise provided in Civil Code Articles 813 and 815, no conventional or judicial mortgage, or chattel mortgage, or security interest under Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101 et seq.), shall be cancelled, removed from the public records, or in any manner affected by any public or private sale of property subject thereto in any succession, liquidation, insolvency, receivership, bankruptcy, or partition proceeding. The provisions of this Section shall not apply to the execution of judgments governed by Book IV of the Louisiana Code of Civil Procedure, Article 2251 et seq., or to judicial sales in executory proceedings under the Louisiana Code of Civil Procedure, Article 2631 et seq.

Added by Acts 1980, No. 356, §1. Amended by Acts 1981, No. 894, §1; Acts 1989, No. 137, §5, eff. Sept. 1, 1989; Acts 1995, No. 768, §1.



RS 9:5301 - CONVENTIONAL MORTGAGES

CHAPTER 2. CONVENTIONAL MORTGAGES

PART I. MORTGAGES SECURING SEVERAL OBLIGATIONS

§5301. Conventional mortgage to secure several obligations

A conventional mortgage may be given to secure the payment of the principal and interest of two or more notes, bonds, or other obligations of the mortgagor or of any third person.



RS 9:5302 - Fiduciary as mortgagee in trust for creditors

§5302. Fiduciary as mortgagee in trust for creditors

A fiduciary for the holders of the obligations secured by the mortgage may be named in the act as mortgagee in trust for the benefit of the creditors. He shall be irrevocably appointed special attorney-in-fact for the holders of the obligations and vested with full power in their behalf to effect and enforce the mortgage for their benefit.



RS 9:5303 - Creditors' interests under mortgage

§5303. Creditors' interests under mortgage

The interest of the holders of the obligations shall be in common and indivisible, and in case of the enforcement of the mortgage, the holders shall be entitled to participate pro rata in the proceeds of the mortgaged property.



RS 9:5304 - Enforcement of mortgage; limitations

§5304. Enforcement of mortgage; limitations

In case of default, the mortgage may be enforced by seizure and sale or otherwise, as the fiduciary shall deem expedient for the protection of the debt. However, the act of mortgage may provide that in the event of default, the fiduciary shall not be obliged to proceed to sell the property unless the holders of a designated portion of the obligations secured shall request the fiduciary to enforce the mortgage and agree to indemnify him against all costs and expenses incurred. The mortgagor may restrict the right of the fiduciary to foreclose or sell in the event of default.



RS 9:5305 - Paraph unnecessary; proviso

§5305. Paraph unnecessary; proviso

The notes, bonds, or other obligations secured by the mortgage need not be paraphed if the act of mortgage identifies them by date, number, amount, and date when payable.



RS 9:5306 - Act of mortgage may include pledge

§5306. Act of mortgage may include pledge

The act of mortgage may include a pledge of incorporeal movables and may provide for the deposit thereof with the fiduciary.



RS 9:5307 - Substitutions, fidei commissa, or trust dispositions; laws not applicable

§5307. Substitutions, fidei commissa, or trust dispositions; laws not applicable

The laws relative to substitutions, fidei commissa, or trust dispositions shall not apply to or in any manner affect conventional mortgages executed in conformity with the provisions of this Part, and all laws or parts of laws conflicting with the provisions of this Part are repealed insofar as regards the purposes of this Part, but not otherwise.



RS 9:5321 - Definitions

PART II. MORTGAGES ON RURAL PROPERTY

§5321. Definitions

As used in this Part:

(1) "Instrument" means any instrument, whether or not negotiable, which evidences the indebtedness of one or more persons.

(2) "Rural Property" means a tract of land which is at least forty acres in area and from which at least seventy-five percent of the income derived is from agricultural or livestock purposes or mineral income and which is not located within the territorial limits of any incorporated municipality.

Added by Acts 1977, No. 251, §1.



RS 9:5322 - Repealed by Acts 1995, No. 1201, 6.

§5322. Repealed by Acts 1995, No. 1201, §6.



RS 9:5323 - Repealed by Acts 1995, No. 1201, 6.

§5323. Repealed by Acts 1995, No. 1201, §6.



RS 9:5324 - Schedule of penalties

§5324. Schedule of penalties

No penalty for the prepayment of any indebtedness evidenced by an instrument which is secured by a mortgage on rural property may exceed:

(1) five percent of the unpaid principal balance if prepaid during the first year from the date of the instrument;

(2) four percent of the unpaid principal balance if prepaid during the second year from the date of the instrument;

(3) three percent of the unpaid principal balance if prepaid during the third year from the date of the instrument;

(4) two percent of the unpaid principal balance if prepaid during the fourth year from the date of the instrument;

(5) one percent of the unpaid principal balance if prepaid during the fifth year from the date of the instrument;

(6) no prepayment penalty shall be assessed if prepaid more than five years from the date of the instrument.

Added by Acts 1977, No. 251, §1.



RS 9:5325 - Exclusions

§5325. Exclusions

The provisions of this Part shall not apply to any instrument which is secured by a conventional mortgage on rural property if that instrument provides that it is a consumer credit transaction within the provisions of the Louisiana Consumer Credit Law, R.S. 9:3510 through R.S. 9:3568.

Added by Acts 1977, No. 251, §1.



RS 9:5326 - Repealed by Acts 1995, No. 1184, 4; Acts 1995, No. 1201, 6.

§5326. Repealed by Acts 1995, No. 1184, §4; Acts 1995, No. 1201, §6.



RS 9:5351 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

PART III. CHATTEL MORTGAGES

§5351. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5351.1 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5351.1. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5352 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5352. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5352.1 - Repealed by Acts 1988, No. 920, 2, eff. July 26, 1988.

§5352.1. Repealed by Acts 1988, No. 920, §2, eff. July 26, 1988.



RS 9:5353 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5353. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5354 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5354. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5354.1 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5354.1. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5354.2 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5354.2. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5355 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5355. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5356 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5356. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5357 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5357. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5358 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5358. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5359 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5359. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5360 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5360. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5361 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5361. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5362 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5362. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5363 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5363. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5363.1 - Abandoned mobile homes; secured parties

§5363.1. Abandoned mobile homes; secured parties

A. Definitions

(1) "Mobile home" means a structure, transportable in one or more sections, which is eight body feet or more in width and is thirty-two body feet or more in length, designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air conditioning, and electrical systems contained therein. The term "mobile home" shall include a modular home, a mobile home, and a residential mobile home that is no longer declared to be part of the realty pursuant to R.S. 9:1149.6.

(2) "Abandoned" or "abandonment" shall mean that the secured party has been notified by the mortgagor or by the owner of the immovable property on which the mobile home is located that the mortgagor no longer intends to remain in the mobile home, or when a reasonable person would conclude that the mobile home is no longer being occupied and from all appearances substantially all of the mortgagor's personal belongings have been removed from the mobile home.

(3) "Mortgagor" shall mean the person executing the chattel mortgage or security agreement under Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.) or, if the mobile home has been transferred and the chattel mortgage or security interest under Chapter 9 of the Louisiana Commercial Laws assumed by a new purchaser with written consent of the holder of the chattel mortgage or security agreement, the transferee.

(4) "Secured party" shall mean the holder of the chattel mortgage or security interest under Chapter 9 of Louisiana Commercial Laws, the pledgee or assignee of the chattel mortgage or security interest, or the agent of the holder, assignee, or pledgee of the chattel mortgage or security interest.

B.(1) In addition to those remedies provided in R.S. 9:5363, the holder of a chattel mortgage enforceable against third parties pursuant to Chapter 4 of Title 32 of the Louisiana Revised Statutes of 1950 or pursuant to this Part or the secured party under a perfected security interest subject to Chapter 9 of Louisiana Commercial Laws, shall have the right to take possession of the mobile home on default if all of the following criteria are met:

(a) The mobile home has been abandoned.

(b) The mortgagor has not paid a minimum of two consecutive monthly payments on the date due pursuant to the terms of the chattel mortgage or security agreement.

(c) A petition has been filed in a court of competent jurisdiction seeking an ex parte order authorizing the secured party to proceed pursuant to this Section. The judge shall sign the order only after the secured party has completed the following:

(i) Posted a bond in an amount fixed by the judge, which shall be the amount stated in the suit;

(ii) Executed an affidavit stating that the mobile home has been abandoned;

(iii) Presented to the court all documents necessary to prove that the secured party is the holder of the first mortgage on the mobile home.

(2) If the above criteria are satisfied the holder or holder's agent may take possession of the mobile home only after a ten day period following the placing of written notice on the front door of the mobile home by the sheriff, or his designee. The written notice shall contain the name of the debtor, the fact that the secured party shall take possession of the mobile home in accordance with the provisions of R.S. 9:5363.1, the citation and docket number of the case wherein a court authorized the secured party to proceed in accordance with this Section, and the name and telephone number of the secured party or his agent. In addition, the secured party shall also advertise once in the official publication or newspaper in the parish in which the mobile home is located at the time that the secured party takes possession. The advertisement only need state the names of the debtors, the fact that the secured party shall take possession of the mobile home, and the name and telephone number of the individual to contact for further information. The sheriff shall be paid a fee of twenty-five dollars for the placing of the written notice as provided by this Paragraph.

(3) When the mortgagor has notified the secured party in writing that he no longer intends to occupy the mobile home and has requested that the secured party retake possession thereof, the judge may issue an order waiving the provisions of this Section and may issue an order directing the Department of Public Safety to issue a new certificate of title to the secured party or any other person that purchases the abandoned mobile home at a private sale. When such an order is granted by the judge, the entire indebtedness shall be cancelled.

C. A secured party who has taken possession of a mobile home pursuant to Subsection B of this Section shall immediately give notice to the debtor at such address as specified in the chattel mortgage and at the debtor's last known address, if different, by registered or certified mail, return receipt requested.

D. The debtor shall have twenty-one calendar days from the date of the secured party's taking possession to reclaim any personal property contained in the mobile home or to redeem the mobile home by the paying to the secured party in cash the entire amount of delinquent payments, all interest and late charges due pursuant to the chattel mortgage, all costs of transporting and housing the mobile home, and all advertisement costs. Nothing herein shall prevent the secured party from reinstating the promissory note and chattel mortgage or security agreement for a lesser amount at the sole option of the secured party.

E. After the expiration of the twenty-one calendar days from the date of taking possession provided for in Subsection D of this Section:

(1) The secured party may sell the mobile home at public or private sale and apply the proceeds to the indebtedness. If there are mortgages or other security interests superior to that held by the secured party, the proceeds of the sale shall be paid first to those superior security interests; then the remaining balance, if any, shall be applied to the secured creditor's debt. Any funds received which are in excess of the indebtedness and superior security interests, including principal, interest, costs of repossession, and costs of sale, as each is provided for in the chattel mortgage or note, shall be delivered to the debtor, or if he cannot be found, shall be deposited with the clerk of court of the parish in which the mobile home was located prior to the secured party obtaining possession of the mobile home.

(2) The secured party shall obtain two appraisals of the mobile home from two qualified appraisers, and the average of both appraisals shall be the established value of the mobile home.

(3) If the amount of the entire indebtedness due pursuant to the chattel mortgage or security agreement which shall be deemed accelerated at the time of the sale plus the costs of transporting and storing the mobile home and advertisement costs exceeds the established value of the mobile home, the secured party shall have the right to bid at any public sale, without paying cash, up to the amount of the total indebtedness including the costs of transporting and storing the mobile home and advertisement costs or sell the mobile home to itself for the amount of said indebtedness.

(4) A secured party that sells the mobile home subject to a chattel mortgage entered into prior to the time Chapter 9 of the Louisiana Commercial Laws becomes effective at either public or private sale shall not have the right to seek a deficiency judgment from any debtor or other person, including any guarantor, liable on the promissory note or chattel mortgage. Provided, that nothing herein shall be construed to affect any agreement between the mortgagee and the selling dealer.

F. A debtor or a third party seeking to recover for damages occasioned by a reclaiming of a mobile home in violation of this Section shall be entitled to recover from the seizing secured party all costs and expenses incurred in the prosecution of such action, including reasonable attorney's fees as determined by the court. If such an action for damages is dismissed by the court, the court may grant reasonable attorney's fees to the creditor.

G. After the secured party has fulfilled the requirements of this Section and has taken possession of the mobile home, the court that issued the ex parte order provided for in Subparagraph (c) of Paragraph B(1) of this Section shall order the Department of Public Safety to issue a new certificate of title to the party that purchases the abandoned mobile home at the sale provided for by this Section.

Added by Acts 1983, No. 367, §1; Amended by Acts 1985, No. 715, §1; Acts 1989, No. 137, §5, eff. September 1, 1989; Acts 2001, No. 128, §19.



RS 9:5364 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5364. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5365 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5365. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5366 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5366. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5366.1 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5366.1. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5366.2 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5366.2. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5367 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

PART IV. MORTGAGE OF MOVABLES USED IN

COMMERCIAL OR INDUSTRIAL ACTIVITY

§5367. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5368 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5368. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5369 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5369. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5370 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5370. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5371 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5371. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5372 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5372. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5373 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5373. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5381 - Ships and other vessels, hypothecation and conveyance; record; effect

PART V. MISCELLANEOUS PROVISIONS

§5381. Ships and other vessels, hypothecation and conveyance; record; effect

In addition to the conveyances and securities otherwise allowed by law, all hypothecations and conveyances of ships, steamboats, and other vessels, or parts thereof, made in good faith and for a valuable consideration, shall be valid, and the record thereof, if of vessels of the United States, according to the laws of the United States, or if of a foreign state, according to the laws of such state, shall be notice to all persons.



RS 9:5382 - Right of mortgage holder to recover for disposal or conversion of property

§5382. Right of mortgage holder to recover for disposal or conversion of property

The holder of a conventional mortgage shall have the same rights, privileges, and actions as the mortgagor land owner to recover against any person who, without the written consent of the mortgagee, buys, sells, cuts, removes, holds, disposes of, changes the form of, or otherwise converts to the use of himself or another, any trees, buildings, or other immovables covered by the mortgage.

Recovery by the mortgagee may not be for more than the unpaid portion of the secured indebtedness, plus interest, advances, court costs, and attorney's fees, provided such recovery may be had severally or jointly with the mortgagor land owner.

Amended by Acts 1980, No. 107, §1.



RS 9:5383 - Transfers of more than one parcel of immovable property

§5383. Transfers of more than one parcel of immovable property

In a transfer of more than one parcel of immovable property, no assumption in globo is created by the assumption by a purchaser of more than one vendor's privilege and/or mortgage, unless the contrary is expressed in said transfer. In such cases, whenever separate parcels of immovable property are transferred to a purchaser who expressly assumes the payment of the vendors' privileges and/or mortgages bearing against the immovable property purchased, each vendor's privilege and/or mortgage shall be deemed to have each been assumed separately and distinctly as if only one parcel of immovable property had been transferred, and each such vendor's privilege and/or mortgage shall continue to affect and bear against only the specific immovable property described in the instrument by which the vendor's privilege and/or mortgage was originally created. Likewise, unless the contrary is expressed in said transfer, any resolutory condition or right to rescind arising in favor of the vendor as a result of the failure to pay any of the vendors' privileges and/or mortgages shall be deemed to apply only to the immovable property affected by its respective vendor's privilege and/or mortgage.

Added by Acts 1976, No. 338, §1; Acts 1999, No. 875, §1.



RS 9:5384 - Assumption of a mortgage on immovable property by a third person

§5384. Assumption of a mortgage on immovable property by a third person

An original vendor's privilege or first mortgage, or both, is not extinguished nor is its ranking subordinated to any other mortgage, lien, privilege, or encumbrance when the obligation it secures is assumed by a new obligor, notwithstanding the release of the original obligor.

Added by Acts 1980, No. 585, §1.



RS 9:5385 - Satisfaction of mortgage; production of promissory note or release for cancellation; liability

§5385. Satisfaction of mortgage; production of promissory note or release for cancellation; liability

A. When the obligation secured by a mortgage has been fully satisfied, the mortgagee, the servicing agent, or any holder of the note shall, within thirty days of receipt of written demand by the person providing full satisfaction, produce the satisfied promissory note or an instrument of release in a form sufficient to bring about the cancellation of the inscription of the recorded mortgage to the person providing full satisfaction. However, if the note is held by a federal agency or instrumentality, or a federally sponsored or supported lender, or any nonoriginating secondary mortgage market lender domiciled outside the state of Louisiana, the holder of the note shall, within sixty days after receipt of notice of the satisfaction from the servicing agent, produce the satisfied promissory note or an instrument of release to the servicing agent.

B. If the mortgagee, the servicing agent, or any holder of the note fails to produce the satisfied promissory note or an instrument of release in a form sufficient to bring about cancellation of the mortgage within thirty days after receipt of written demand by the person providing full payment of the balance of the note, the mortgagee and the servicing agent or the mortgagee and any holder of the note shall be liable in solido to the person providing full satisfaction for all damages and costs resulting therefrom, including reasonable attorney fees. However, if the note is held by a federal agency or instrumentality, or a federally sponsored or supported lender, or any nonoriginating secondary mortgage market lender domiciled outside the state of Louisiana, the servicing agency shall, within thirty days of receipt of the satisfied promissory note or an instrument of release from the holder of the note, produce the note or instrument to the person providing full satisfaction.

C. For purposes of this Section, "person" shall include the mortgagor acting in his own behalf, or a notary public or any person, firm, or corporation acting in place of or on behalf of the mortgagor.

Acts 1986, No. 974, §1; Acts 1987, No. 705, §1; Acts 1992, No. 647, §1; Acts 1995, No. 1087, §3.



RS 9:5386 - Mortgage including collateral assignment and pledge of certain incorporeal rights

§5386. Mortgage including pledge of mortgagor's rights to insurance

A. A mortgage of an immovable may contain a pledge of the mortgagor's rights under policies of insurance covering the immovable. In that event, the pledge has effect as to third persons when the act of mortgage is recorded in the manner prescribed by law, without the necessity of notice to the insurer, and continues to have that effect for so long as the mortgage is given the effect of recordation.

B. The rights of the mortgagee against the insurer shall be subject to any dealing by the insurer with the mortgagor, any other assignee or pledgee, or other successor in interest of the mortgagor until the insurer receives written notice from or on behalf of the mortgagee or the mortgagor of the collateral assignment or pledge of the right to receive the insurance proceeds. In any case in which an insurer is not notified in writing of the assignment or pledge of the right to receive insurance proceeds made in compliance with the provisions of this Section and, in good faith, makes payment of the insurance proceeds attributable to the loss of the mortgaged property in whole or in part to the mortgagor, any other assignee or pledgee, or other successor in interest of the mortgagor, then, to the extent of payment, the insurer shall be exonerated of liability to make payment to the mortgagee; however, the person to whom payment was made shall be accountable and liable to the mortgagee for the sums received. The pledge of the mortgagor's rights to insurance does not modify the obligations of the insurer under any simple or standard or other loss payee clause of its insurance policy.

C. A pledge of the mortgagor's rights under policies of insurance covering an immovable shall not be invalid, ineffective, or fraudulent against other creditors by reason of the mortgagor's freedom to use, commingle, or dispose of proceeds of the insurance, or by reason of the mortgagee's failure to require the mortgagor to account for the proceeds.

Acts 1990, No. 1079, §3, eff. Sept. 1, 1990; Acts 2014, No. 281, §2, eff. Jan. 1, 2015.



RS 9:5387 - REPEALED BY ACTS 1990, NO. 1079, 8, EFF. SEPT. 1, 1990.

§5387. REPEALED BY ACTS 1990, NO. 1079, §8, EFF. SEPT. 1, 1990.



RS 9:5388 - Authority to carry out and enforce rights

§5388. Authority to carry out and enforce rights

A mortgage or security agreement may contain provisions granting the mortgagee or secured party and its agents the power to carry out and enforce all or any specified portion of the incorporeal rights collaterally assigned or pledged by the mortgagor or on which the mortgagor/debtor has granted a security interest under Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.). The grant of authority may be phrased in the form of a mandate or power of attorney, coupled with an interest or otherwise. The grant of authority may not be revoked by the mortgagor or debtor so long as the mortgage or security interest remains in effect.

Acts 1988, No. 985, §1; Acts 1989, No. 137, §5, eff. Sept. 1, 1989.

{{NOTE: SEE ACTS 1988, NO. 985, §2.}}



RS 9:5389 - Additional funds advanced under mortgage or security agreement

§5389. Additional funds advanced under mortgage or security agreement

A. A mortgage or security interest shall secure additional funds that may be advanced by the mortgagee or secured party for the protection, preservation, repair, or recovery of the mortgaged or encumbered property, or the protection and preservation of the mortgagee's mortgage or secured party's security interest thereunder. A mortgage or security agreement may provide that the mortgagee or secured party may, at its sole election, purchase insurance or pay taxes on the mortgaged or encumbered property should the mortgagor or debtor fail to comply with its contractual obligations to do so.

B. Unless the mortgage or security agreement provides otherwise, all additional sums advanced by the mortgagee or secured party under the provisions of Subsection A are deemed to bear interest at the rate provided under the mortgage note or other secured indebtedness from the date of each such advance until repaid in full by the mortgagor or debtor.

C. Unless the mortgage or security agreement provides otherwise, the mortgage or security interest is deemed without further action to secure additional funds advanced by the mortgagee or secured party under the provisions of Subsection A, together with interest thereon.

Acts 1988, No. 985, §1; Acts 1989, No. 137, §5, eff. Sept. 1, 1989; Acts 1991, No. 377, §3, eff. Jan. 1, 1992.

{{NOTE: SEE ACTS 1988, NO. 985, §2.}}



RS 9:5390 - Amendment, renewal, or refinancing of mortgage and mortgage note

§5390. Amendment, renewal, or refinancing of mortgage and mortgage note

A. The effectiveness, validity, enforceability, and priority of a conventional mortgage, conventional chattel mortgage, or security agreement are not adversely affected by a change in the terms of the note or notes secured thereby, including but not limited to such changes as an extension of the maturity of the note or notes, an increase or decrease of the interest rate stipulated in the note or notes, or the agreement that the unpaid accrued interest of the note or notes would be converted to principal and thereafter bear interest. It shall not be necessary to amend the mortgage or security agreement to reflect such changes in the terms of the note or notes secured thereby in order to foreclose thereunder through executory process or otherwise. However, if the mortgage or security agreement is amended to reflect such changes, the effectiveness, validity, enforceability, and priority thereof shall not be adversely affected.

B. When the mortgage so provides, a conventional mortgage or conventional chattel mortgage automatically secures payment of a renewal or refinancing note or notes delivered in substitution for the note or notes then secured by the mortgage even though the renewal or refinancing note or notes reflect a change in the terms of such note or notes, including but not limited to such changes as an extension of the maturity of the note or notes, an increase or decrease of the interest rate stipulated in such note or notes, or the fact that the unpaid accrued interest under the note or notes has been converted to principal and will thereafter bear interest, and the effectiveness, validity, enforceability, and priority of the mortgage shall not be affected by the delivery of such renewal or refinancing note or notes. To the extent that the renewal or refinancing note or notes evidence an increase in the secured principal indebtedness (other than the increase that results from the conversion of unpaid accrued interest to principal), the mortgage with respect to the increase in the secured principal indebtedness shall rank from the date of the filing of an amendment to the mortgage reflecting the execution and delivery of such renewal or refinancing note or notes.

Acts 1988, No. 985, §1; Acts 1989, No. 137, §6, eff. June 22, 1989; Acts 2001, No. 541, §1.

{{NOTE: SEE ACTS 1988, NO. 985, §2.}}



RS 9:5391 - Additions, accessions, and natural increases subject to mortgage

§5391. Additions, accessions, and natural increases subject to mortgage

A mortgage of immovable property without further action attaches to present and future component parts thereof and accessions thereto, without further description and without the necessity of subsequently amending the mortgage agreement.

Acts 1990, No. 1079, §3, eff. Sept. 1, 1990.



RS 9:5392 - Continuation of mortgage after judgment

§5392. Continuation of mortgage after judgment

A mortgage shall continue when the mortgagee has reduced to judgment any obligation thereby secured, and shall secure such judgment without interruption, whether it expressly recognizes the mortgage, except to the extent that the judgment expressly provides to the contrary.

Acts 1991, No. 377, §3, eff. Jan. 1, 1992.



RS 9:5393 - Combination forms

§5393. Combination forms

A. A mortgage note and mortgage or a promissory note and security agreement under Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.) may be combined under a single form, with the maker/mortgagor or debtor signing in one location on the face of the form, agreeing to the note and mortgage or security agreement covenants on the face and reverse sides thereof.

B. When one form combines the mortgage and mortgage note under the provisions of Subsection A, it is not necessary to paraph the mortgage note "Ne Varietur" for identification with the mortgage.

C. The combining of the mortgage note and mortgage or the note and security agreement under one form, with only one combined signature by the maker/mortgagor/debtor, has no effect on the validity or enforceability of the note or the mortgage or security agreement, or on the mortgagee's or secured party's rights to foreclose under the mortgage or security agreement by means of executory process.

Acts 1988, No. 985, §1; Acts 1989, No. 137, §7, eff. Sept. 1, 1989.



RS 9:5394 - Applicability

§5394. Applicability

To the extent not otherwise governed under Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.), R.S. 9:5386 through R.S. 9:5393 shall apply to all mortgages and security interests, including collateral mortgages, chattel mortgages, and collateral chattel mortgages, and further including without limitation, blanket equipment collateral chattel mortgages previously subject to R.S. 9:5367, et seq., Louisiana ship mortgages subject to R.S. 9:5521, et seq., and motor vehicle chattel mortgages and floor plan collateral chattel mortgages subject to R.S. 32:710. The provisions of R.S. 9:5388 also apply to other types of security agreements, including pledge agreements and collateral assignments.

Acts 1988, No. 985, §1; Acts 1989, No. 137, §7, eff. Sept. 1, 1989.



RS 9:5395 - Protection of mortgage lenders and fiduciaries from state environmental liability; parity with federal law

§5395. Protection of mortgage lenders and fiduciaries from state environmental liability; parity with federal law

It is the intent of the legislature that financial institutions, fiduciaries, and other secured lenders shall have no greater exposure to environmental liability and financial responsibility under state law than they would under federal law, in any way arising from or associated with property on which they hold any mortgage, lien, or privilege, or in which they may have any security interest, or which they hold or administer in a fiduciary capacity. Therefore, notwithstanding any other law to the contrary, to the extent that financial institutions and other secured lenders may be exempt, excluded, made immune, or otherwise protected from liability or financial responsibility under federal law or regulation for environmental conditions or events with respect to property on or in which they may have any mortgage, lien, privilege, or security interest, or other similar interest, or which they hold or administer in a fiduciary capacity, or with respect to borrowers to whom they may extend credit or who may be otherwise indebted or obligated to them, financial institutions and other secured lenders shall be entitled to the same exemptions, exclusions, immunities, and protections from environmentally related liability and financial responsibility under the laws of this state.

Acts 1995, No. 1087, §3; Acts 1997, No. 1295, §1.



RS 9:5396 - Maintenance of abandoned mortgaged property

§5396. Maintenance of abandoned mortgaged property

A. If a mortgagee or loan servicer receives a notice from a governing authority in accordance with R.S. 33:5062 or R.S. 33:5065 et seq., identifying certain maintenance required on the mortgaged property, the mortgagee and loan servicer shall have the right to directly or through third parties enter onto the property to perform maintenance.

B. If any abandoned residential property, as defined by R.S. 33:5066, affected by a mortgage is unoccupied or abandoned, the mortgagee and loan servicer shall each have the legal right, directly or through third parties, to enter onto the property and to perform maintenance to protect and preserve the property until it can be sold at private sale or sheriff's sale.

C. The mortgagee, loan servicer, and any third parties hired by them to perform maintenance on the property, as defined by R.S. 33:5066, shall not be liable to the mortgagor or the owner of the seized property or any other person for any financial or pecuniary loss or damage claimed to have been suffered by the mortgagor or owner of the property or any other person by reason of the maintenance of the property.

D. Any costs and expenses incurred by the mortgagee or loan servicer for maintaining the property may be added to any loan balance secured by the mortgage and recoverable from proceeds received from a sale of the property.

Acts 2012, No. 692, §1, eff. Oct. 1, 2012.



RS 9:5501 - LEGAL MORTGAGES

CHAPTER 3. LEGAL MORTGAGES

PART I. IN GENERAL

§5501. Affidavit of distinction; acknowledgment; contents; damages

A.(1) An owner of immovable property with a name similar to that of a debtor against whom a judgment has been obtained and recorded may execute an affidavit of distinction before a notary public or before any authorized employee of the clerk of court's office on a form provided by the clerk of court to clarify that he is not the same person as named in the judgment. The affidavit shall be duly recorded and thereafter the judgment shall not affect title to any property the person may own or acquire.

(2) The notary public or clerk of court or any employee of the clerk shall be immune from civil or criminal liability as a result of providing the affidavit, assisting in the completion of the affidavit, or recording of the affidavit form as prescribed in R.S. 9:5501.1.

B. The judgment creditor shall sign the acknowledgment in the affidavit of distinction as provided in R.S. 9:5501.1 within ten days after the date of receipt of the affidavit, after ascertaining that the affiant is not the debtor named in the judgment. The judgment creditor shall be liable for any damages, attorney fees, and expenses arising out of his failure to sign the acknowledgment without good cause. The affiant shall be liable for any damages, attorney fees, and expenses occasioned by a fraudulently executed affidavit of distinction.

C. The procedure established in this Section for executing an affidavit of distinction shall not be the exclusive means of clarifying that an owner of immovable property with a name similar to that of a judgment debtor is not the same person as such judgment debtor.

Acts 1985, No. 839, §1; Acts 1997, No. 1200, §1.



RS 9:5501.1 - Sworn affidavit; form

§5501.1. Sworn affidavit; form

A. Notwithstanding the provisions of R.S. 13:841 et seq. the clerks of the several district courts shall provide to any person who makes a request the following affidavit and acknowledgment form and shall notarize and record the affidavit subject to a fee to be established by the clerk or the recorder of mortgages.

B. The affidavit and the acknowledgment concerning the distinction or identity of a person shall comply with the requirements of R.S. 9:5501 and 5503 if it provides all the information required or set forth in the following form:

STATE OF LOUISIANA

PARISH OF

AFFIDAVIT

Before me, the undersigned authority
,

personally came and appeared:

(Affiant)
,
(marital status and mailing address
), who after being duly sworn, deposed as follows:

I,
(Affiant)
, being of sound mind acknowledge and understand that any intentional falsification of information I am about to provide shall subject me to penalties for the crime of injuring public records and false swearing.

My full name is
. I am
years old and I was born on
(Month) (Day) (Year)
at
(City, Parish/County and State of Birth)
. My social security number is
. I presently reside at
and my previous addresses for the preceding 10 years were
,
. Name and address of my employer
; Name and address of location of employment
; Occupation
; Marital status
, If married full name of spouse
(Maiden name if applicable)
; spouse's social security number
.

I HEREBY AFFIRM AND ATTEST, under penalty of law, that I am not the same person as the debtor or debtors named in the following described recorded judgments, liens, privileges, or mortgages:

(1) (Identification of recorded judgments, liens, privileges, or mortgages.)

I HEREBY FURTHER AFFIRM AND ATTEST, that on the ____ day of _____________,______, I mailed a copy of the affidavit to each judgment creditor listed in the affidavit at his last known address by registered mail and hereby submit proof of said certified mailing.

I HEREBY FURTHER AFFIRM AND ATTEST, that the Judgment Creditor has failed to comply with R.S. 9:5501 and I hereby execute this affidavit of identity to establish that I am not the same person identified as the debtor in the said recorded judgments, liens, privileges, mortgages or other such documents itemized above.

Thus done, read and signed at ____________________, State of Louisiana, this ______day of __________, _______.

WITNESSES:

_________________

______________________

_________________

Affiant

________________________

Notary Public

Acknowledgment

I,(we),
(Name of Judgment Creditor )
hereby acknowledge that the above named affiant is not the same person identified or named in the above identified or described
(judgment, lien, privilege, or mortgage)
and that the property of the affiant is not subject to the judicial mortgage resulting from the judgment.

Thus done, read and signed at
, State of Louisiana, this
day of the month of
,
.

Judgment Creditor

Notary Public

Acts 1997, No. 1200, §1.



RS 9:5502 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§5502. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:5503 - Affidavit of identity; content; effect; penalty for falsifying

§5503. Affidavit of identity; content; effect; penalty for falsifying

A. If the judgment creditor cannot be located or does not comply with R.S. 9:5501, any person may execute before a notary public or any authorized employee of the clerk's office on a form provided by the clerk of court and file for record in the office of clerk of court or the office of the recorder of mortgages an affidavit of identity as set forth in R.S. 9:5501.1 to establish that he is not the same person identified as the debtor in one or more recorded judgments, liens, privileges, mortgages, or other such documents.

B. The affiant shall mail a copy of the affidavit to each judgment creditor listed in the affidavit at his last known address by registered mail. The clerk of court or recorder of mortgages shall not record the affidavit unless the affiant can show proof of mailing.

C. The intentional falsification of information by the affiant in an affidavit of identity filed in the office of a recorder of mortgages constitutes the crime of injuring public records. The affiant shall also be liable for any damages, attorney fees, and expenses occasioned by a fraudulently executed affidavit of identity.

D. The procedure established in this Section for executing the affidavit of identity shall not be the exclusive means of clarifying that an individual with a name similar to that of a judgment debtor is not the same person as such judgment debtor.

E. The clerk of court or recorder of mortgages may not charge more than eighteen dollars to prepare and record the first page of the affidavit filed by a single affiant including the acknowledgment returned by those judgment creditors designated by the affiant, executed pursuant to R.S. 9:5501 or this Section, plus six dollars for each subsequent page, and three dollars for each name after the first name that is required to be indexed.

Acts 1991, No. 559, §1; Acts 1997, No. 1200, §1.



RS 9:5504 - Privileges and liens in favor of state, parish, or municipal bodies

§5504. Privileges and liens in favor of state, parish, or municipal bodies

Liens and privileges against property granted in favor of parishes or municipalities for assessments for public improvements or for reasonable charges imposed on property pursuant to the provisions of R.S. 33:1236, 4752, 4753, 4754, 4766, 5062, or 5062.1, or R.S. 13:2575 are not effective against third parties until filed in the mortgage records. If the liens or privileges are placed on the ad valorem property tax bill, the sheriff shall remove them upon request of an interested party whose interest in the property was acquired prior to the recording of the lien in the mortgage records.

Acts 2010, No. 279, §1.



RS 9:5521 - SHIP MORTGAGE LAW

CHAPTER 4. SHIP MORTGAGE LAW

§5521. Short title

This Chapter shall be known and may be cited as the Ship Mortgage Law.

Added by Acts 1975, No. 368, §1.



RS 9:5522 - Definitions

§5522. Definitions

In this Chapter unless the context otherwise requires:

(a) "Contract" means a written agreement for the construction of a ship.

(b) "Ship" means a tug, pushboat, pullboat, barge, dredge, or other vessel or watercraft of more than fifty tons gross weight to be constructed within the state of Louisiana.

(c) "Work" means in the case of a ship having a keel, the keel, and in the case of a ship not having a keel, the bottom plates, and all materials, machinery, equipment, components, and fabrications forming a part of the ship when permanently installed in place.

(d) "Builder" means the person undertaking or contracting to build a ship pursuant to a contract or otherwise.

(e) "Purchaser" means the person for whom a ship is to be constructed pursuant to a contract.

(f) "Person" includes an individual, corporation, trust, partnership, joint venture, or other organization.

(g) "Materials" means all materials (other than piping, cables, fittings, and other materials taken out of builder's stock), all items of machinery, and all items of equipment (other than equipment taken out of builder's stock) which are purchased or acquired for use in the construction of the ship, which will, when so used, form a part of the ship and which have been delivered to the shipyard.

(h) "Components" means all parts and components of a ship which are fabricated by the builder for use in the construction of the ship, which will, when so used, form a part of the ship and the fabrication of which is commenced at the shipyard.

(i) "Hull Number" means the number assigned to a ship by the builder.

(j) "Shipyard" means the shipyard or place of business where a ship is to be constructed.

Added by Acts 1975, No. 368, §1. Amended by Acts 1976, No. 374, §1.



RS 9:5523 - Identifying numbers

§5523. Identifying numbers

A. Every builder shall assign a hull number to each ship to be constructed by such builder.

B. The builder shall affix a plaque showing the name of the builder, the hull number, and the parish in which the ship is to be constructed, to the keel of the ship, if the ship has a keel, or to the bottom plates, if the ship does not have a keel, when laid, so as to be clearly visible at all times during the performance of the work and until the decking is laid. At such time as the decking is laid, the aforementioned plaque shall be removed and permanently affixed to the weather deck so as to be clearly visible at all times during continuance of the work and after completion.

C. The builder shall mark or stamp on all materials, title to which is in the purchaser, and all materials, title to which is in the builder and on which the builder has granted a mortgage pursuant to this Chapter, the hull number of the ship of which such materials will form a part, upon the delivery of such materials to the shipyard, or alternatively, maintain records which will identify with certainty all such materials with the hull number of the ship under construction.

D. The builder shall mark or stamp on all components, title to which is in the purchaser, and all components, title to which is in the builder and on which the builder has granted a mortgage pursuant to this Chapter, the hull number of the ship of which such components will form a part, upon commencement of the fabrication thereof, or alternatively, maintain records which will identify with certainty all such components with the hull number of the ship under construction.

E. Each contract shall state the hull number of the ship to be constructed pursuant to the contract.

Added by Acts 1975, No. 368, §1. Amended by Acts 1976, No. 374, §2.



RS 9:5524 - Title to work; materials and components

§5524. Title to work; materials and components

A. Whenever a contract provides that the purchaser shall be the owner of the ship to be constructed pursuant to the contract and title to the work shall vest in the purchaser as and when performed, the work shall be deemed to have been delivered to, and title to the work shall be vested in, the purchaser as and when performed, and title to the ship shall be vested in the purchaser upon completion thereof.

B. If the contract provides that the purchaser shall be the owner of the ship to be constructed pursuant to the contract and title to the work shall vest in the purchaser as and when performed, and provides that title to the materials shall vest in the purchaser as and when delivered to the shipyard, the materials shall be deemed to have been delivered to the purchaser and title thereto shall vest in the purchaser as and when delivered to the shipyard.

C. If the contract provides that the purchaser shall be the owner of the ship to be constructed pursuant to the contract and title to the work shall vest in the purchaser as and when performed, and provides that title to the components shall vest in the purchaser as and when fabricated, the components shall be deemed to have been delivered to the purchaser and title thereto shall vest in the purchaser as and when fabricated.

D. No other person shall acquire any rights in the work, materials, components, or completed ship, title to which is vested in the purchaser, by purchase from the builder and no such work, materials, components, or ship shall be liable to seizure and attachment in behalf of the creditors of the builder, but nothing contained in this Chapter shall affect any rights or privileges granted by law to sellers, laborers, and suppliers of materials in the construction of the ship or to the builder.

E. If a contract does not provide that the purchaser shall be the owner of the ship to be constructed pursuant to the contract or if there is no contract for the construction of the ship, the purchaser shall not acquire any title to the work or any materials or components or the completed ship prior to the completion of the ship and the delivery thereof to the purchaser, notwithstanding any agreement or arrangement to the contrary.

Added by Acts 1975, No. 368, §1.



RS 9:5525 - Mortgage of ships; materials and components

§5525. Mortgage of ships; materials and components

A. Whenever a contract provides that the purchaser shall be the owner of the ship to be constructed pursuant to the contract and title to the work shall vest in the purchaser as and when performed, it shall be lawful for the purchaser, by complying with the provisions of this Chapter, to mortgage, and after Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.) becomes effective, to grant a security interest on the ship, either before construction thereof has commenced or during the construction thereof, to secure the performance of any obligation, including future advances, and such mortgage or security interest under Chapter 9 of the Louisiana Commercial Laws shall attach to the work, and to any and all materials and components title to which is vested in the purchaser, as and when the title thereto vests in the purchaser, and to the ship upon completion.

B. If a contract does not provide that the purchaser shall be the owner of the ship to be constructed pursuant to the contract and title to the work shall vest in the purchaser as and when performed, or if there is no contract for the construction of the ship, it shall be lawful for the builder, by complying with the provisions of this Chapter, to mortgage, and after the time Chapter 9 of the Louisiana Commercial Laws becomes effective, to grant a security interest on the ship, either before the construction thereof has commenced or during the construction thereof, to secure the performance of any obligation, including future advances, and such mortgage or security interest under Chapter 9 of the Louisiana Commercial Laws shall attach to the work as and when performed, the materials as and when delivered to the shipyard and the components as and when fabricated, and to the ship upon completion. However, the mortgage or security interest shall not attach to any materials or components expressly excluded from the mortgage or security agreement.

Added by Acts 1975, No. 368, §1; Acts 1989, No. 137, §7, eff. Sept. 1, 1989.



RS 9:5526 - Mortgage to be in writing; description and content

§5526. Mortgage to be in writing; description and content

Every mortgage of a ship subject to this Chapter entered into prior to the time Chapter 9 of the Louisiana Commercial Laws becomes effective shall be in writing and shall state the hull number of the mortgaged ship, and the location of the shipyard at which the mortgaged ship will be or is being constructed. The obligation secured by the mortgage shall be described, the exact sum secured thereby shall be stated or, if the same is to secure future advances, then the maximum amount thereof shall be stated, and there shall also be stated whether the sum is payable on demand or at which fixed or determinable future time. Every security agreement affecting a ship subject to this Chapter entered into after Chapter 9 of the Louisiana Commercial Laws becomes effective shall comply with the requirements otherwise applicable under Chapter 9.

Added by Acts 1975, No. 368, §1. Acts 1989, No. 137, §7, eff. Sept. 1, 1989.



RS 9:5527 - Authentication; filing; fee

§5527. Authentication; filing; fee

In order to affect third persons, every mortgage of a ship subject to this Chapter entered into prior to the time Chapter 9 of the Louisiana Commercial Laws becomes effective shall be by authentic act, or by private act, duly authenticated in any manner provided by law. A multiple original of every such act of mortgage shall be filed in the office of the recorder of mortgages of the parish where the mortgaged ship is to be constructed according to the terms of the mortgage instrument and also in the office of the recorder of mortgages for the parish of the mortgagor's domicile, if the mortgagor is domiciled in the state. If the mortgagor is not domiciled in the state, filing in the office of the recorder of mortgages of the parish where the ship is to be constructed according to the terms of the mortgage instrument will be sufficient. Upon receipt of the instrument the recorders of mortgages shall note thereon the date, hour, and minute of receiving it and shall record it in their respective offices. The recorder of mortgages immediately shall cause to be endorsed on the instrument his certificate of recordation. For these services each recorder of mortgages shall receive two dollars. Every security interest affecting a ship subject to this Chapter entered into after Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.) becomes effective shall be created and perfected in the manner provided under Chapter 9.

Added by Acts 1975, No. 368, §1. Acts 1989, No. 137, §7, eff. Sept. 1, 1989.



RS 9:5528 - Effect of filing; rights and privileges retained

§5528. Effect of filing; rights and privileges retained

Every mortgage of a ship shall be effective as against third persons from the time of filing in the proper offices, and the filing shall be notice to all parties of the existence of the mortgage, which shall be superior in rank to any privilege or preference arising subsequent thereto, but nothing contained in this Chapter shall affect any rights or privileges granted by law to sellers, laborers, and suppliers of materials in the construction of the ship or to the builder.

Added by Acts 1975, No. 368, §1.



RS 9:5529 - Ship mortgage book; form

§5529. Ship mortgage book; form

For the purposes of this Chapter, it shall be sufficient for the recorders of mortgages each to keep a book to be known as the ship mortgage book, which shall be ruled off into columns, with the headings as follows:

Time of filing for Recordation; Name of Mortgagor; Name of Mortgagee; Date of Instrument; Amount secured; When Due; Hull number of Ship mortgaged; Builder; Remarks.

Added by Acts 1975, No. 368, §1.



RS 9:5530 - Cancellation; reinscription; fee

§5530. Cancellation; reinscription; fee

A. When any mortgage of a ship under this Chapter shall have been fully paid or satisfied the mortgage may be cancelled in any manner provided by law for the cancellation of mortgages on immovable property. The effect of a mortgage of a ship shall cease if the inscription thereof has not been renewed in the same manner in which it was first made by the recorder of mortgages within one year after the date of the last installment provided for in such mortgage or within five years after the date of execution of the act of mortgage, whichever is later. Reinscription shall renew the effect of the mortgage for the amount unpaid for a period of two years from the date of the reinscription and further renewals may be made thereafter from time to time, the effect of each new reinscription being for two years from its date. The recorder of mortgages shall each receive one dollar for each cancellation and two dollars for each reinscription of a mortgage under this Chapter.

B. Recorders of mortgages may destroy the records of mortgages of ships in their respective offices two years after the date of the last installment provided for in such mortgage or six years after the date of execution of the act of mortgage, whichever is later, unless they have been reinscribed in the form and manner herein provided.

Added by Acts 1975, No. 368, §1.



RS 9:5531 - Failure to affix hull number; removal of hull number; penalty

§5531. Failure to affix hull number; removal of hull number; penalty

If the builder shall fail to affix a plaque or to mark or stamp any materials or components, or fail to maintain records as an alternative to marking or stamping any materials or components, as provided in R.S. 9:5523, or if any person removes, other than for the purpose of repair of the ship, obliterates or defaces, or having removed for the purpose of repair of the ship fails to promptly replace a plaque affixed as provided in R.S. 9:5523, or if any person removes, obliterates or defaces the hull number marked or stamped on any materials or components as provided in R.S. 9:5523, prior to the time such materials are incorporated into the work or the components or the components are incorporated into the work, as the case may be, he shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Added by Acts 1975, No. 368, §1. Amended by Acts 1976, No. 374, §3.



RS 9:5532 - Mortgaging with fraudulent intent; penalty

§5532. Mortgaging with fraudulent intent; penalty

If any person shall fraudulently give or attempt to give a mortgage or a security interest under Chapter 9 of the Louisiana Commercial Laws on a ship subject to this Chapter without being the owner thereof or without having the proper authority to represent the owner thereof or if any person shall fraudulently give a mortgage or security interest on a ship subject to this Chapter without fully disclosing in writing or causing to be written into the act of mortgage the description and the amount, if known, of any existing liens, privileges, or encumbrances on the ship mortgaged, he shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Added by Acts 1975, No. 368, §1. Acts 1989, No. 137, §7, eff. Sept. 1, 1989.



RS 9:5533 - Disposal of mortgaged ship with fraudulent intent; penalty

§5533. Disposal of mortgaged ship with fraudulent intent; penalty

Any person who, having executed a mortgage or security agreement under Chapter 9 of the Louisiana Commercial Laws on a ship subject to this Chapter, sells, assigns, exchanges, injures, destroys, conceals, or otherwise disposes of the work or the completed ship with fraudulent intent to defeat the mortgage or security interest, or removes the work or the completed ship from the location designated in the act of mortgage or security agreement at which the ship is to be constructed without the written consent of the mortgagee or secured party and with fraudulent intent to defeat the mortgage or security interest, shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Added by Acts 1975, No. 368, §1. Acts 1989, No. 137, §7, eff. Sept. 1, 1989.



RS 9:5534 - Acceleration of maturity date, grounds for

§5534. Acceleration of maturity date, grounds for

The obligation secured by the act of mortgage shall, at the option of the creditor or holder of the mortgage note, forthwith mature and become due and payable and the mortgagee shall be entitled to enforce the collection of the obligation secured by the mortgage immediately and in the manner provided, in any case where the mortgagor shall have committed any of the practices denounced by R.S. 9:5531, R.S. 9:5532, and R.S. 9:5533. These provisions for acceleration of the mortgage debt shall not be construed as excluding the operation of any other statutory provision, or any lawful stipulation between the parties, accelerating the maturity of the obligation secured by the mortgage.

Added by Acts 1975, No. 368, §1.



RS 9:5535 - Fraudulent release of mortgage; penalty

§5535. Fraudulent release of mortgage; penalty

If any mortgagee named in a mortgage of a ship, and not being at the time the owner and holder of the debt secured, shall fraudulently execute a release or satisfaction of said mortgage, he shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Added by Acts 1975, No. 368, §1.



RS 9:5536 - Remedies of creditors

§5536. Remedies of creditors

All laws and rules and all remedies and processes now or hereafter made available to creditors for the protection or enforcement of their rights under mortgages affecting immovables shall be available to creditors of obligations secured by mortgages affecting ships; the right of executory process is hereby specifically granted to all creditors on work, materials, and components and completed ships as hereinabove set forth whether their rights shall arise under the terms of authentic act or acts under private signature duly acknowledged.

Added by Acts 1975, No. 368, §1.



RS 9:5537 - Ship mortgage certificates; fee

§5537. Ship mortgage certificates; fee

When so requested recorders of mortgages shall furnish a certificate in the name or names requested showing all uncancelled mortgages on a ship which operate upon the ship described in the request, and shall receive as a fee therefor the sum of three dollars for the first name and the sum of one dollar for each additional name. Whenever said certificate contains more than one hundred fifty words, he shall charge thirty-five cents for each additional one hundred words or fraction thereof.

Added by Acts 1975, No. 368, §1.



RS 9:5538 - Relation to Chapter 9 of the Louisiana Commercial Laws

§5538. Relation to Chapter 9 of the Louisiana Commercial Laws

A. This Chapter shall apply to Louisiana ship mortgages that were entered into prior to the time Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.) became effective, including without limitation those continuing mortgages that affect a property acquired after the effective date and those mortgages that may secure future obligations, lines of credit and other ongoing credit facilities.

B. The provisions of R.S. 9:5522, 5523, 5524, 5525, 5531, 5532, 5533, and 5534 shall continue to apply to the security interests and agreements concerning ships under construction that are entered into under Chapter 9 of the Louisiana Commercial Laws.

Acts 1989, No. 137, §7, eff. Sept. 1, 1989.



RS 9:5550 - COLLATERAL MORTGAGES AND

CHAPTER 5. COLLATERAL MORTGAGES AND

VENDOR'S PRIVILEGES: EFFECTIVE DATE OF

COLLATERAL MORTGAGES, RELATIONSHIP OF

COLLATERAL MORTGAGES TO CHAPTER 9 OF THE LOUISIANA

COMMERCIAL LAWS AND DEFENSES TO ENFORCEMENT

§5550. Definitions

The following words, phrases, and terms as used in this Part shall be defined and construed as follows:

(1) "Collateral mortgage" shall mean a mortgage that is given to secure a written obligation, such as a collateral mortgage note, negotiable or nonnegotiable instrument, or other written evidence of debt, that is issued, pledged, or otherwise used as security for another obligation. A collateral mortgage or collateral chattel mortgage may provide on its face that the mortgage is granted in favor of a designated mortgagee and any future holder or holders of the collateral mortgage note.

(2) "Vendor's privilege" shall mean a vendor's lien or vendor's privilege on immovable property that secures a written obligation, such as a collateral mortgage note, negotiable or nonnegotiable instrument, or other written evidence of debt.

Acts 1989, No. 137, §7, eff. Sept. 1, 1989; Acts 1991, No. 377, §3, eff. Jan. 1, 1992.



RS 9:5551 - Effective date of a collateral mortgage

§5551. Effective date of a collateral mortgage

A. A collateral mortgage becomes effective as to third parties, subject to the requirements of registry of the collateral mortgage, when a security interest is perfected in the obligation secured by the collateral mortgage in accordance with the provisions of Chapter 9 of the Louisiana Commercial Laws, R.S. 10:9-101 et seq.

B. A collateral mortgage takes its rank and priority from the time it becomes effective as to third parties. Once it becomes effective, as long as the effects of recordation continues in accordance with Articles 3328 through 3334 of the Civil Code, a collateral mortgage remains effective as to third parties (notwithstanding any intermediate period when the security interest in the secured obligation becomes unperfected) as long as the secured party or his agent or his successor retains possession of the collateral mortgage note or other written obligation, or the obligation secured by the mortgage otherwise remains enforceable according to its terms, by the secured party or his successor.

C. As long as the effects of registry of the collateral mortgage continue, in accordance with Articles 3328 through 3334 of the Civil Code, if there is a termination, remission, or release of possession of the written obligation, a collateral mortgage takes its rank and priority from the time a new security interest is perfected in the written obligation, regardless of whether the secured party is the original secured party, his successor, or a new or different secured party.

D. The provisions of this Section shall become effective on January 1, 1990.

Acts 1989, No. 137, §7, eff. Sept. 1, 1989; Acts 1989, No. 598, §1, eff. Sept. 1, 1989; Acts 1990, No. 1079, §3, eff. Sept. 1, 1990; Acts 1991, No. 377, §3, eff. Jan. 1, 1992; Acts 1995, No. 1087, §3; Acts 2001, No. 128, §4, eff. July 1, 2001.



RS 9:5552 - Defenses to enforcement of a collateral mortgage

§5552. Defenses to enforcement of a collateral mortgage

A. If the obligor of the written obligation that the collateral mortgage secures does not raise the following defenses or claim the extinction of the collateral mortgage, then the mortgagor may not raise as a defense to the enforcement or claim the extinction of the collateral mortgage for any cause, other than forged signatures, based on the invalidity or unenforceability of the written obligation, or the extinction of the written obligation.

B. If neither the obligor of the written obligation that the collateral mortgage secures nor the mortgagor raises the following defenses or claims the extinction of the collateral mortgage, then, as long as the effects of registry continue in accordance with Article 3369 of the Civil Code, third persons may not raise as a defense to the enforcement or claim the extinction of the collateral mortgage for any cause, other than forged signatures, based on the invalidity or unenforceability of the written obligation, or the extinction of the written obligation.

Acts 1989, No. 137, §7, eff. Sept. 1, 1989.



RS 9:5553 - Defenses to enforcement of a vendor's privilege

§5553. Defenses to enforcement of a vendor's privilege

If the obligor of the written obligation that the vendor's privilege secures does not raise the following defenses or claim the extinction of the vendor's privilege, then, as long as the effects of recordation continue in accordance with Articles 3328 through 3334 of the Civil Code, third persons may not raise as a defense to the enforcement or claim the extinction of the vendor's privilege for any cause, other than forged signatures, based on: the invalidity of the written obligation; the extinction of the written obligation; or the lack of registry or any deficiency in registry of any transfer, assignment, or pledge of the written obligation from the original vendee.

Acts 1989, No. 137, §7, eff. Sept. 1, 1989; Acts 1989, No. 598, §1, eff. Sept. 1, 1989; Acts 1995, No. 1087, §3.



RS 9:5554 - No requirement of registry of transfer, assignment, pledge, or security interest in or of the written obligation, collateral mortgage, or vendor's privilege

§5554. No requirement of registry of transfer, assignment, pledge, or security interest in or of the written obligation, collateral mortgage, or vendor's privilege

There is no requirement that there be registry of:

(1) Any evidence of pledge of the written obligation secured by a collateral mortgage or a vendor's privilege.

(2) Any transfer or assignment of the written obligation secured by a collateral mortgage or a vendor's privilege, or of the collateral mortgage or vendor's privilege.

(3) Any security interest in a collateral mortgage or vendor's privilege or written obligation secured by either.

Acts 1989, No. 137, §7, eff. Sept. 1, 1989; Acts 1990, No. 1079, §3, eff. Sept. 1, 1990.



RS 9:5555 - Executory process in the case of notes or other obligations not paraphed for identification with the mortgage

§5555. Executory process in the case of notes or other obligations not paraphed for identification with the mortgage

A. In accordance with Code of Civil Procedure Article 2636(8), there is no requirement that a note or other written obligation secured by a mortgage be paraphed for identification with the mortgage in order for the mortgagee to have the right to foreclose under the mortgage utilizing Louisiana executory process procedures. For purposes of executory process, the existence, amount, terms, and maturity of the note or other written obligation not evidenced by an instrument paraphed for identification with the act of mortgage or privilege may be proved by affidavit or verified petition.

B. The affidavit or verified petition may be based upon personal knowledge or upon information and belief derived from the records kept in the ordinary course of business of the mortgagee, the creditor whose claim is secured by the privilege, or any other person. The affidavit or verified petition need not particularize or specifically identify the records or date upon which such knowledge, information or belief is based.

C. The affidavit shall be deemed to provide authentic evidence of the existence, amount, terms, and maturity of the obligation for executory process purposes.

Acts 1991, No. 652, §2, eff. Jan. 1, 1992; Acts 1993, No. 948, §2, eff. Jan. 1, 1994; Acts 1995, No. 1087, §3.



RS 9:5556 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§5556. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:5557 - Obligation to grant release of mortgage

§5557. Obligation to grant release of mortgage

A. The provisions of this Section shall apply only to mortgages recorded prior to January 1, 2012.

B. Upon extinction of the mortgage, the mortgagor or his successor may request the mortgagee to provide a written act of release directing the recorder to erase the mortgage from his records. The mortgagee shall deliver the act of release to the mortgagor within sixty days of receiving the request. If the mortgagee fails to deliver the act timely and in a form susceptible of recordation, the mortgagor may, by summary proceedings instituted against the mortgagee in the parish where the mortgaged property is located, obtain a judgment ordering the mortgage to be erased from the records and for the costs, reasonable attorneys fees, and any damages he has suffered from the mortgagee's default.

C. This Section does not apply to a mortgage insofar as it secures payment of a note or other instrument paraphed for identification with the act of mortgage by the notary before whom it is executed.

Acts 1991, No. 652, §2, eff. Jan. 1, 1992; Acts 2011, No. 342, §1, eff. Jan. 1, 2012.



RS 9:5601 - PRESCRIPTION

CODE TITLE XXIII--OCCUPANCY AND POSSESSION

(BLANK)

CODE TITLE XXIV--PRESCRIPTION

CHAPTER 1. PRESCRIPTION

PART I. PERIODS OF PRESCRIPTION

SUBPART A. ONE YEAR

§5601. Crops; injury, destruction, or loss of profits; non-delivery or non-acceptance

The following actions are prescribed by one year:

(1) That for damages for the injury to or destruction of or the profits lost on a crop, in whole or in part, reckoning from the day the act occurred, or from the day the cause ceased if the cause was a continuing one.

(2) That for damages for the value of the whole or a portion of a crop contracted to be sold, resulting from the non-delivery or non-acceptance of the crops, reckoning from the day by which the crops were to have been delivered or accepted, or from the last day of the period, if the crops were to have been delivered or accepted over a period.



RS 9:5602 - Contracts for work and labor; New Orleans

§5602. Contracts for work and labor; New Orleans

The following actions are prescribed by one year:

(1) Those for the enforcement of any contract entered into with the municipal corporation of New Orleans for work and labor to be performed, reckoning from the expiration of the time within which the contract was required to be performed.

(2) Those for the recovery of damages in favor of the contractors for breach of any such contract on the part of such municipal corporation, reckoning from the day the damages are alleged to have arisen.



RS 9:5603 - Public ways; damages due to grading

§5603. Public ways; damages due to grading

Actions for the recovery of damages to person or property by reason of the grading of any public way by any municipality are prescribed by one year, reckoning from the time the damage was sustained.



RS 9:5604 - Actions for professional accounting liability

§5604. Actions for professional accounting liability

A. No action for damages against any accountant duly licensed under the laws of this state, or any firm as defined in R.S. 37:71, whether based upon tort, or breach of contract, or otherwise, arising out of an engagement to provide professional accounting service shall be brought unless filed in a court of competent jurisdiction and proper venue within one year from the date of the alleged act, omission, or neglect, or within one year from the date that the alleged act, omission, or neglect is discovered or should have been discovered; however, even as to actions filed within one year from the date of such discovery, in all events such actions shall be filed at the latest within three years from the date of the alleged act, omission, or neglect.

B. The provisions of this Section are remedial and apply to all causes of action without regard to the date when the alleged act, omission, or neglect occurred. However, with respect to any alleged act, omission, or neglect occurring prior to September 7, 1990, actions must, in all events, be filed in a court of competent jurisdiction and proper venue on or before September 7, 1993, without regard to the date of discovery of the alleged act, omission, or neglect. The one-year and three-year periods of limitation provided in Subsection A of this Section are peremptive periods within the meaning of Civil Code Article 3458 and, in accordance with Civil Code Article 3461, may not be renounced, interrupted, or suspended.

C. Notwithstanding any other law to the contrary, in all actions brought in this state against any accountant duly licensed under the laws of this state, or any firm as defined in R.S. 37:71, whether based on tort or breach of contract or otherwise arising out of an engagement to provide professional accounting service, the prescriptive and peremptive period shall be governed exclusively by this Section and the scope of the accountant's duty to clients and nonclients shall be determined exclusively by applicable Louisiana rules of law, regardless of the domicile of the parties involved.

D. The provisions of this Section shall apply to all persons whether or not infirm or under disability of any kind and including minors and interdicts.

E. The peremptive period provided in Subsection A of this Section shall not apply in cases of fraud, as defined in Civil Code Article 1953.

F. The peremptive periods provided in Subsections A and B of this Section shall not apply to any proceedings initiated by the State Board of Certified Public Accountants of Louisiana.

Acts 1990, No. 683, §1; Acts 1992, No. 611, §1; Acts 1995, No. 190, §1.



RS 9:5605 - Actions for legal malpractice

§5605. Actions for legal malpractice

A. No action for damages against any attorney at law duly admitted to practice in this state, any partnership of such attorneys at law, or any professional corporation, company, organization, association, enterprise, or other commercial business or professional combination authorized by the laws of this state to engage in the practice of law, whether based upon tort, or breach of contract, or otherwise, arising out of an engagement to provide legal services shall be brought unless filed in a court of competent jurisdiction and proper venue within one year from the date of the alleged act, omission, or neglect, or within one year from the date that the alleged act, omission, or neglect is discovered or should have been discovered; however, even as to actions filed within one year from the date of such discovery, in all events such actions shall be filed at the latest within three years from the date of the alleged act, omission, or neglect.

B. The provisions of this Section are remedial and apply to all causes of action without regard to the date when the alleged act, omission, or neglect occurred. However, with respect to any alleged act, omission, or neglect occurring prior to September 7, 1990, actions must, in all events, be filed in a court of competent jurisdiction and proper venue on or before September 7, 1993, without regard to the date of discovery of the alleged act, omission, or neglect. The one-year and three-year periods of limitation provided in Subsection A of this Section are peremptive periods within the meaning of Civil Code Article 3458 and, in accordance with Civil Code Article 3461, may not be renounced, interrupted, or suspended.

C. Notwithstanding any other law to the contrary, in all actions brought in this state against any attorney at law duly admitted to practice in this state, any partnership of such attorneys at law, or any professional law corporation, company, organization, association, enterprise, or other commercial business or professional combination authorized by the laws of this state to engage in the practice of law, the prescriptive and peremptive period shall be governed exclusively by this Section.

D. The provisions of this Section shall apply to all persons whether or not infirm or under disability of any kind and including minors and interdicts.

E. The peremptive period provided in Subsection A of this Section shall not apply in cases of fraud, as defined in Civil Code Article 1953.

Acts 1990, No. 683, §1; Acts 1992, No. 611, §1.



RS 9:5605.1 - Theft of client funds; prescription

§5605.1. Theft of client funds; prescription

A. Notwithstanding the provisions of R.S. 9:5605, prescription of a claim of theft or misappropriation of funds of a client by the client's attorney shall be interrupted by the filing of a complaint with the Office of Disciplinary Counsel, Louisiana Attorney Disciplinary Board, by the client alleging the theft or misappropriation of the funds of the client.

B. The record of the hearing of the Office of Disciplinary Counsel, Louisiana Attorney Disciplinary Board, held to review the claim of theft or misappropriation of the funds of the client may be admissible as evidence in the civil action brought to recover the stolen or misappropriated funds, and in such action, the court may award reasonable attorney fees to the client.

Acts 2003, No. 1154, §1.



RS 9:5606 - Actions for professional insurance agent liability

§5606. Actions for professional insurance agent liability

A. No action for damages against any insurance agent, broker, solicitor, or other similar licensee under this state, whether based upon tort, or breach of contract, or otherwise, arising out of an engagement to provide insurance services shall be brought unless filed in a court of competent jurisdiction and proper venue within one year from the date of the alleged act, omission, or neglect, or within one year from the date that the alleged act, omission, or neglect is discovered or should have been discovered. However, even as to actions filed within one year from the date of such discovery, in all events such actions shall be filed at the latest within three years from the date of the alleged act, omission, or neglect.

B. The provisions of this Section shall apply to all persons whether or not infirm or under disability of any kind and including minors and interdicts.

C. The peremptive period provided in Subsection A of this Section shall not apply in cases of fraud, as defined in Civil Code Article 1953.

D. The one-year and three-year periods of limitation provided in Subsection A of this Section are peremptive periods within the meaning of Civil Code Article 3458 and, in accordance with Civil Code Article 3461, may not be renounced, interrupted, or suspended.

Acts 1991, No. 764, §1; Acts 1999, No. 905, §1.



RS 9:5607 - Actions against a professional engineer, surveyor, professional interior designer, architect, real estate developer; peremptive periods

§5607. Actions against a professional engineer, surveyor, professional interior designer, architect, real estate developer; peremptive periods

A. No action for damages against any professional engineer, surveyor, engineer intern, surveyor intern, or licensee as defined in R.S. 37:682, or any professional architect, landscape architect, architect intern, or agent as defined in R.S. 37:141, or professional interior designer, or licensee as defined in R.S. 37:3171,1 or other similar licensee licensed under the laws of this state, or real estate developer relative to development plans which have been certified by a professional engineer or professional architect, whether based upon tort, or breach of contract, or otherwise arising out of an engagement to provide any manner of movable or immovable planning, construction, design, or building, which may include but is not limited to consultation, planning, designs, drawings, specifications, investigation, evaluation, measuring, or administration related to any building, construction, demolition, or work, shall be brought unless filed in a court of competent jurisdiction and proper venue at the latest within five years from:

(1) The date of registry in the mortgage office of acceptance of the work by owner; or

(2) The date the owner has occupied or taken possession of the improvement, in whole or in part, if no such acceptance is recorded; or

(3) The date the person furnishing such services has completed the services with regard to actions against that person, if the person performing or furnishing the services, as described herein, does not render the services preparatory to construction, or if the person furnishes such services preparatory to construction but the person furnishing such services does not perform any inspection of the work.

B. The provisions of this Section shall apply to all persons whether or not infirm or under disability of any kind and including minors and interdicts.

C. The five-year period of limitation provided for in Subsection A of this Section is a peremptive period within the meaning of Civil Code Article 3458 and in accordance with Civil Code Article 3461, may not be renounced, interrupted, or suspended.

D. The provisions of this Section shall take precedence over and supersede the provisions of R.S. 9:2772 and Civil Code Articles 2762 and 3545.

E. The peremptive period provided in Subsection A of this Section shall not apply in cases of fraud, as defined in Civil Code Article 1953.

F. The peremptive periods provided in Subsections A and B of this Section shall not apply to any proceedings initiated by the Louisiana Professional Engineering and Land Surveying Board or the State Board of Architectural Examiners.

Acts 2003, No. 854, §1; Acts 2006, No. 732, §1.

1As appears in enrolled bill.



RS 9:5608 - Actions against home inspectors

§5608. Actions against home inspectors

A. No action for damages against any home inspector duly licensed under the laws of this state or against any home inspection company, whether based in tort, breach of contract, or otherwise, arising out of a home inspection or report performed or prepared by the home inspector shall be brought unless filed in a court of competent jurisdiction and proper venue within one year from the date the act, omission, or neglect is alleged to have occurred.

B. The prescriptive period provided in Subsection A of this Section shall not apply in cases of fraud, as defined in Civil Code Article 1953.

C. The prescriptive period provided in Subsection A of this Section shall not apply to any proceedings initiated by the Louisiana State Board of Home Inspectors.

D. The provisions of this Section shall not apply to the inspection of new homes which are subject to the provisions of R.S. 9:3141 et seq.

Acts 2004, No. 437, §1.



RS 9:5609 - Contracts to buy or sell; peremption of the effect of recordation; prescription for actions

§5609. Contracts to buy or sell; peremption of the effect of recordation; prescription for actions

A. The effect of recording in the conveyance records of a contract to buy or sell an immovable shall cease one year from the date of its recordation, unless prior thereto one of the parties to the contract causes it to be reinscribed in the same manner as the reinscription of a mortgage as provided by Article 3362 of the Civil Code. Such a reinscription shall continue the effect of recordation for one year and its effect may be renewed from time to time thereafter in the same manner. Except as provided in Paragraph B, the effect of recordation shall thereafter cease upon the lapse of any continuous twelve-month period during which the contract is not reinscribed.

B. The filing of a notice of lis pendens of a suit to enforce a recorded contract to buy or sell the immovable that is then effective as provided in Paragraph A shall continue the effect of recordation in the manner and to the extent prescribed by Articles 3751 through 3753 of the Code of Civil Procedure, and reinscription of the contract shall thereafter not be required or have effect.

C. A contract recorded pursuant to Paragraph A shall be canceled from the records by the recorder upon the written request of any person after the effect of its inscription has ceased as herein provided or as provided by Article 3753 of the Code of Civil Procedure.

Acts 2006, No. 701, §1, eff. Aug. 15, 2007.



RS 9:5621 - Acts of succession representative

SUBPART B. TWO YEARS

§5621. Acts of succession representative

Actions against any person who has served as curator of a vacant succession or as administrator, testamentary executor, or dative testamentary executor of a succession in this state, or against the surety on his bond, arising out of any act the succession representative, as such, may have done or failed to do, are prescribed by two years, reckoning from the day of the judgment homologating the final account.

This prescription shall not be suspended or interrupted because of the incapacity of the person who might bring the action, reserving to him his recourse against his tutor or curator.

This prescription does not apply to actions for the recovery of any funds or other property misappropriated by the succession representative nor to actions for any amount not paid in accordance with the proposed payments shown on the final account.



RS 9:5622 - Informalities in auction sales, two and five year prescription.

§5622. Informalities in auction sales, two and five year prescription.

All informalities of legal procedure connected with or growing out of any sale at public auction or at private sale of real or personal property made by any sheriff of the Parishes of this State, licensed auctioneer, or other persons authorized by an order of the courts of this State, to sell at public auction or at private sale, shall be prescribed against by those claiming under such sale after the lapse of two years from the time of making said sale, except where minors or interdicted persons were owners or part owners at the time of making it, and in the event of such ownership or part ownership by said minors or interdicted persons, the prescription thereon shall accrue after five years from the date of public adjudication or private sale thereof.

Amended by Acts 1932, No. 231; Acts 1960, No. 407, §1. Acts 1983, No. 173, §2, eff. January 1, 1984.



RS 9:5623 - Acts of sheriff; overpayments

§5623. Acts of sheriff; overpayments

The following actions against sheriffs and their sureties are prescribed by two years, reckoning from the day of the act of omission or commission:

(1) Those for the recovery of damages arising out of any act of misfeasance or nonfeasance by the sheriff.

(2) Repealed by Acts 1978, No. 710, §1.

(3) Those for the recovery of costs overpaid to the sheriff.



RS 9:5624 - Actions for damages to property damaged for public purposes

§5624. Actions for damages to property damaged for public purposes

When private property is damaged for public purposes any and all actions for such damages are prescribed by the prescription of two years, which shall begin to run after the completion and acceptance of the public works.

Added by Acts 1950, No. 421, §1; Acts 1987, No. 339, §1.



RS 9:5625 - Violation of zoning restriction, building restriction, or subdivision regulation

§5625. Violation of zoning restriction, building restriction, or subdivision regulation

A.(1) All actions civil or criminal, created by statute, ordinance, or otherwise, except those actions created for the purpose of amortization of nonconforming signs and billboards enacted in conformity with the provisions of R.S. 33:4722, which may be brought by parishes, municipalities, or their instrumentalities or by any person, firm, or corporation to require enforcement of and compliance with any zoning restriction, building restriction, or subdivision regulation, imposed by any parish, municipality, or an instrumentality thereof, and based upon the violation by any person, firm, or corporation of such restriction or regulation, must be brought within five years from the first act constituting the commission of the violation.

(2) Where a violation has existed for a period of two years prior to August 1, 1956, except those actions created for the purpose of amortization of nonconforming signs and billboards enacted in conformity with the provisions of R.S. 33:4722, the action must be brought within one year from and after August 1, 1956.

(3) With reference to violations of use regulations all such actions, civil or criminal, except those actions created for the purpose of amortization of nonconforming signs and billboards in conformity with the provisions of R.S. 33:4722, must be brought within five years from the date the parish, municipality, and the properly authorized instrumentality or agency thereof if such agency has been designated, first had been actually notified in writing of such violation.

(4) Except as relates to nonconforming signs and billboards, any prescription heretofore accrued by the passage of two years shall not be interrupted, disturbed, or lost by operation of the provisions of this Section.

B. In all cases where the prescription provided for herein has accrued, the particular property involved in the violation of the zoning restriction, building restriction or subdivision regulation shall enjoy the same legal status as land uses, construction features of buildings or subdivisions made nonconforming by the adoption of any zoning restriction, building restriction or subdivision regulation. However, the governing authority may provide for the removal of nonconforming signs and billboards in accord with the provisions of R.S. 33:4722.

C. Notwithstanding the provisions of Subsection A of this Section, the following provisions shall be applicable only to the parishes of East Baton Rouge and Jefferson or their instrumentalities. All actions, civil or criminal, created by statute, ordinance, or otherwise, except those actions created for the purpose of amortization of nonconforming signs and billboards enacted in conformity with the provisions of R.S. 33:4722, which may be brought by such parishes or their instrumentalities or by any person, firm, or corporation to require enforcement of and compliance with any zoning restriction, building restriction, or subdivision regulation, imposed by any such parish or their instrumentalities, and based upon the violation by any person, firm, or corporation of such restriction or regulation, must be brought within three years from the date such parish or its properly authorized instrumentality or agency, if such agency has been designated, received actual notice in writing of such violation, and except for violations of use regulations, all such actions, civil or criminal, must be brought within five years from the date of the first act constituting the commission of the violation. However, in the parish of East Baton Rouge, and municipalities included within such parish, all actions, civil or criminal, for violations of use regulations must be brought within five years from the date of the first act constituting the commission of the violation.

D. In the parishes of East Baton Rouge and Jefferson, in cases where the parish or its instrumentality, after receiving notification of violation, institutes an investigation or other administrative or judicial proceeding in order to seek a cessation of the violation and during the course of such investigation or proceeding makes the determination that the violation has in fact ceased, prescription shall be interrupted and if any recurrence or new violation commences thereafter, prescription will begin to accrue anew upon the date the parish or its properly authorized instrumentality or agency, if such agency has been designated, receives actual notice in writing of such recurrence or new violation. Except for violations of use regulations, all such actions, civil or criminal, must be brought within five years from the date of the recurrence or new act constituting the commission of the violation. However, in the parish of East Baton Rouge, and municipalities included within such parish, all actions, civil or criminal, for violations of use regulations must be brought within five years from the date of the first act constituting the commission of the violation.

E. The provisions of this Section shall supersede any other provisions of law inconsistent herewith.

F. The provisions of Subsections C and D of this Section shall not apply in the parish of Orleans or the city of New Orleans.

G.(1) The provisions of this Section shall not apply to property or areas which have been identified as historic districts, historical preservations or landmarks by any historic preservation district commission, landmarks commission, or the planning or zoning commission of a governing authority; however, the prescriptive period within which to bring an action to enforce a zoning restriction or regulation or a violation thereof shall be ten years from the first act constituting the commission of the violation.

(2) The provisions of this Subsection shall apply only to zoning or planning restrictions made by a municipality or parish, or other municipal or parish entity responsible for zoning, planning, or building restrictions.

(3)(a) Notwithstanding the provisions of Paragraph (1) of this Subsection, the prescriptive period set forth therein regarding any action to enforce a zoning restriction or regulation or a violation thereof in the Vieux Carre section of the city of New Orleans shall begin to run on the date the properly authorized agency of the city actually receives written notice of the violation.

(b) The provisions of Subparagraph (a) of this Paragraph shall not divest a person of any right obtained as a result of prescription that accrued prior to August 15, 2007.

Acts 1956, No. 455, §§1, 2. Amended by Acts 1962, No. 415, §1; Acts 1972, No. 54, §1; Acts 1993, No. 1025, §1, eff. June 27, 1993; Acts 1997, No. 491, §1, eff. July 3, 1997; Acts 1997, No. 1146, §1; Acts 2001, No. 871, §1; Acts 2007, No. 263, §1; Acts 2011, 1st Ex. Sess., No. 30, §1.



RS 9:5626 - Actions and claims for lands and improvements used or destroyed for levees or levee drainage purposes

§5626. Actions and claims for lands and improvements used or destroyed for levees or levee drainage purposes

Notwithstanding any other law to the contrary, when lands are appropriated for levees or levee drainage purposes all claims and actions for payment for lands and improvements thereon actually used or destroyed for levees or levee drainage purposes shall prescribe within two years from the date on which the property was actually occupied and used or destroyed for construction of levees or levee drainage works. This prescription shall run against all those persons otherwise excepted by law.

Added by Acts 1958, Ex.Sess., No. 11, §1; Acts 1999, No. 739, §1, eff. July 2, 1999.



RS 9:5627 - Building encroaching on public way

§5627. Building encroaching on public way

A. A building that merely encroaches on a public way without preventing its use and which cannot be removed without causing substantial damage to its owner shall be permitted to remain. If it is demolished from any cause the owner shall be bound to restore to the public the part of the way upon which the building stood.

All actions to remove such a building shall be barred by prescription two years from the date of the commencement of said building or six months from the effective date of this Section, whichever occurs later; provided that all actions to remove such a building which became barred by prescription under Act No. 684 of 1970 shall remain barred.

B. This Section shall not apply where the encroachment is on public servitudes of drainage, levees, waterways, or on rights-of-way for public highways.

Added by Acts 1979, No. 350, §1, eff. July 10, 1979.



RS 9:5628 - Actions for medical malpractice

§5628. Actions for medical malpractice

A. No action for damages for injury or death against any physician, chiropractor, nurse, licensed midwife practitioner, dentist, psychologist, optometrist, hospital or nursing home duly licensed under the laws of this state, or community blood center or tissue bank as defined in R.S. 40:1231.1(A), whether based upon tort, or breach of contract, or otherwise, arising out of patient care shall be brought unless filed within one year from the date of the alleged act, omission, or neglect, or within one year from the date of discovery of the alleged act, omission, or neglect; however, even as to claims filed within one year from the date of such discovery, in all events such claims shall be filed at the latest within a period of three years from the date of the alleged act, omission, or neglect.

B. The provisions of this Section shall apply to all persons whether or not infirm or under disability of any kind and including minors and interdicts.

C. The provisions of this Section shall apply to all healthcare providers listed herein or defined in R.S. 40:1231.1 regardless of whether the healthcare provider avails itself of the protections and provisions of R.S. 40:1231.1 et seq., by fulfilling the requirements necessary to qualify as listed in R.S. 40:1231.2 and 1231.4.

Acts 1975, No. 808, §1; Acts 1976, No. 214, §1; Acts 1987, No. 915, §1, eff. Sept. 1, 1987; Acts 1990, No. 501, §1; Acts 1995, No. 818, §1; Acts 1995, No. 983, §1, eff. June 29, 1995; Acts 2001, No. 95, §1.



RS 9:5628.1 - Actions for liability from the use of blood or tissue

§5628.1. Actions for liability from the use of blood or tissue

A. No action for damages against any healthcare provider as defined in this Section, whether based upon negligence, products liability, strict liability, tort, breach of contract, or otherwise, arising out of the use of blood or tissue as defined in this Section shall be brought unless filed in a court of competent jurisdiction within one year from the date of the alleged cause of action or other act, omission, or neglect, or within one year from the date that the alleged cause of action or other act, omission, or neglect is discovered or should have been discovered; however, except as provided in Subsection B, even as to actions filed within one year from the date of such discovery, in all events such actions shall be filed at the latest within three years from the date of the act, omission, or neglect.

B. The provisions of this Section are remedial and apply to all causes of action without regard to the date when the alleged cause of action or other act, omission, or neglect occurred. However, with respect to any cause of action or other act, omission, or neglect occurring prior to July 1, 1997, actions against any healthcare provider as defined in this Section, must, in all events, be filed in a forum of competent jurisdiction on or before July 1, 2000. The three-year period of limitation provided in Subsection A of this Section is a peremptive period within the meaning of Civil Code Article 3458 and, in accordance with Civil Code Article 3461, shall not be renounced, interrupted, or suspended.

C. Notwithstanding any other law to the contrary, in all actions brought in this state against any healthcare provider as defined in this Section, whether based on strict liability, products liability, tort, breach of contract or otherwise arising out of the use of blood or tissue as defined in this Section, the prescriptive and peremptive periods shall be governed exclusively by this Section.

D. The provisions of this Section shall apply to all persons whether or not infirm or under disability of any kind and including minors and interdicts.

E. The peremptive period provided in Subsection A of this Section shall not apply in cases of intentional fraud or willful concealment.

F. As used in this Section:

(1) "Healthcare provider" includes those individuals and entities provided for in R.S. 9:2797, Civil Code Article 2322.1, R.S. 40:1237.1, and R.S. 40:1231.1 whether or not enrolled with the Patient's Compensation Fund.

(2) "The use of blood or tissue" means the screening, procurement, processing, distribution, transfusion, or any medical use of human blood, blood product and blood components of any kind and the transplantation or medical use of any human organ, human or approved animal tissue, tissue products or tissue components by any healthcare provider.

Acts 1999, No. 539, §3, eff. June 30, 1999.



RS 9:5629 - Uninsured motorist insurance claims

§5629. Uninsured motorist insurance claims

Actions for the recovery of damages sustained in motor vehicle accidents brought pursuant to uninsured motorist provisions in motor vehicle insurance policies are prescribed by two years reckoning from the date of the accident in which the damage was sustained.

Added by Acts 1977, No. 444, §1, eff. July 1, 1978.



RS 9:5630 - Actions by unrecognized successor against third persons

§5630. Actions by unrecognized successor against third persons

A. An action by a person who is a successor of a deceased person, and who has not been recognized as such in the judgment of possession rendered by a court of competent jurisdiction, to assert an interest in an immovable formerly owned by the deceased, against a third person who has acquired an interest in the immovable by onerous title from a person recognized as an heir or legatee of the deceased in the judgment of possession, or his successors, is prescribed in two years from the date of the finality of the judgment of possession.

B. This Section establishes a liberative prescription, and shall be applied both retrospectively and prospectively; however, any person whose rights would be adversely affected by this Section, shall have one year from the effective date of this Section* within which to assert the action described in Subsection A of this Section and if no such action is instituted within that time, such claim shall be forever barred.

C. "Third person" means a person other than one recognized as an heir or legatee of the deceased in the judgment of possession.

D. For the purposes of this Section, after thirty years from the date of recordation of a judgment of possession there shall be a conclusive presumption that the judgment was rendered by a court of competent jurisdiction.

Added by Acts 1981, No. 721, §1. Amended by Acts 1982, No. 37, §1. Acts 1984, No. 394, §1, eff. July 6, 1984; Acts 1988, No. 312, §1.

*As appears in enrolled Act.



RS 9:5631 - Minors, interdicts, and posthumous children

§5631. Minors, interdicts, and posthumous children

The prescription herein provided shall accrue against all persons including minors, interdicts, and posthumous children.

Added by Acts 1981, No. 721, §1.



RS 9:5632 - Actions against succession representatives, tutors, and curators; defect in private sales or mortgages

§5632. Actions against succession representatives, tutors, and curators; defect in private sales or mortgages

A. When the legal procedure is defective or does not comply with the requisites of law in the alienation, encumbrance, or lease of movable or immovable property made by a legal representative of a succession, minor, or interdict, provided an order of court has been entered authorizing such alienation, encumbrance, or lease, any action shall be prescribed against by those claiming such defect or lack of compliance after the lapse of two years from the time of making such alienation, encumbrance, or lease.

B. This Section shall be applied both retrospectively and prospectively, however, any person whose rights would be adversely affected by this Section, shall have six months from July 10, 1990 within which to assert the action described in Subsection A of this Section and if no such action is instituted within that time, such claim shall be forever barred.

Acts 1990, No. 374, §1, eff. July 10, 1990.



RS 9:5633 - Blighted property; acquisitive prescription

SUBPART B-1. THREE YEARS

§5633. Blighted property; acquisitive prescription

A. Ownership of an immovable may be acquired by the prescription of three years without the need of just title or possession in good faith. The requirements for the acquisitive prescription of three years are as follows:

(1) The land and all improvements thereon shall be located in a municipality having a population of three hundred thousand or more, according to the latest federal decennial census, and shall have been declared or certified blighted after an administrative hearing, pursuant to R.S. 13:2575 or 2576.

(2) The following shall be filed in the conveyance records for the parish where the immovable property is situated:

(a) An affidavit by the possessor stating the name and address of the possessor, stating the intention of the possessor to take corporeal possession of the immovable property for the possessor's own account in accordance with this Section, stating that such corporeal possession shall commence no sooner than sixty calendar days from the date of filing of the affidavit and giving a short legal description of the immovable property intended to be possessed; and

(b) There shall be annexed to and filed with the affidavit described in Subparagraph (A)(2)(a) of this Section a certified copy of the judgment declaring or certifying the property as blighted and the following certificate or proof:

(i) In the event an appeal has not been timely filed in the district court appealing the judgment or declaration of blight, a certificate of the clerk of court of the district court showing that thirty days have elapsed since the date of the judgment or declaration of blight and certifying that an appeal has not been filed in the district court appealing the judgment or declaration of blight; or

(ii) In the event an appeal has been timely filed in the district court appealing the judgment or declaration of blight, a certificate of the clerk of court certifying that the district court has affirmed the judgment declaring or certifying the property as blighted or the case has been abandoned and showing that more than sixty days have elapsed from either:

(aa) The expiration of the delay for applying for a new trial or judgment notwithstanding the verdict, as provided by Code of Civil Procedure Articles 1974 and 1811, and certifying that such application was not filed within such delays as allowed by law, or

(bb) The date of the mailing of notice of the refusal of the district court to grant a timely application for a new trial or judgment notwithstanding the verdict as provided by Code of Civil Procedure Article 1914, in the event an application for a new trial or judgment notwithstanding the verdict was timely filed as provided by Code of Civil Procedure Articles 1974 and 1811; and further certifying that no order has been rendered or signed by such district court allowing an appeal from such judgment of the district court to the respective appellate court of this state.

(iii) If, within the time allowed by Code of Civil Procedure Article 2087 or 2123, an order is rendered or signed by such district court allowing an appeal from the judgment of the district court to the respective appellate court of this state, a certificate of the clerk of the court of appeal certifying either that the appeal has been abandoned, or that the judgment of the court of appeal affirming the district court has become final and definitive in accordance with Code of Civil Procedure Article 2166 may be filed in lieu of the certificate required by Item (A)(2)(b)(i) or (ii) of this Section.

(iv) In the event the Supreme Court of Louisiana grants an application for certiorari to review such judgment of the court of appeal, written proof that the Supreme Court of Louisiana has affirmed such judgment of the court of appeal and that a writ of certiorari to the United States Supreme Court has not been made within the time allowed for such application may be filed in lieu of the certificates required by Item (A)(2)(b)(i) or (ii) of this Section.

(v) In the event an application for certiorari to review such judgment of the Supreme Court of Louisiana is timely filed, proof that such application was denied may be filed in lieu of the certificates required by Item (A)(2)(b)(i) or (ii) of this Section.

(vi) In the event the United States Supreme Court grants an application for certiorari to review such judgment of the Supreme Court of Louisiana, written proof that the United States Supreme Court has affirmed such judgment of the Supreme Court of Louisiana may be filed in lieu of the certificates required by Item (A)(2)(b)(i) or (ii) of this Section.

(vii) In the event the clerk of the district court fails or refuses to issue any certificates required by this Section within ten days following a written request for same, the requesting party may cause the clerk of court to be cited summarily by a court of competent jurisdiction to show good cause why the certificate has not been issued. If the court shall deem that good cause has not been shown, the clerk of court shall pay all reasonable attorney fees and costs incurred by the party bringing such rule.

(c) An affidavit by the New Orleans Redevelopment Authority stating that all appeals and appeal delays have run, and that the judgment declaring or certifying the property as blighted is final, filed together with a copy of the judgment declaring or certifying the property as blighted prior to August 29, 2005, shall satisfy the requirements of Subparagraph (A)(2)(b) and Paragraph (A)(11) of this Section. However, any property acquired pursuant to this Subparagraph by the New Orleans Redevelopment Authority and which is still in its possession on or after January 1, 2010, shall again become subject to the provisions of Paragraph (A)(11) of this Section.

(3) Within one week after the judgment, certificate or proof and affidavit are filed as described in Paragraph (A)(2) of this Section, said judgment, certificate or proof and affidavit shall be sent certified mail, return receipt requested, to the address of the owner shown on the tax rolls of the assessor, to the addresses of owners of immovable property having common boundaries with the immovable shown on the tax rolls of the assessor and to all parties having an interest in the immovable, as shown by the mortgage and conveyance records, at the address of each party as may be reasonably ascertained.

(4) Within one week after the judgment, certificate or proof and affidavit are filed as described in Paragraph (A)(2) of this Section, a notice shall be affixed in a prominent location on the immovable, stating the name and address of the possessor, stating that the possessor intends to take corporeal possession of the immovable for the possessor's own account and stating the date that the notice is so affixed.

(5) An owner of immovable property having common boundaries with the immovable shall have a first right of possession to such immovable. In the event more than one owner of immovable property having common boundaries with the immovable files the judgment, certificate or proof and affidavit as described in Paragraph (A)(2) of this Section, the owner of property having common boundaries who first files the judgment, certificate or proof, and affidavit as described in Paragraph (A)(2) of this Section shall secure the first right to assert possession of the immovable. An owner of immovable property having common boundaries with the immovable may, within the earlier of thirty days of receipt or forty-five days of mailing of the notice required by Paragraph(A)(3) of this Section, file the judgment, certificate or proof and affidavit as described in Paragraph (A)(2) of this Section, fulfill all requirements of Paragraphs (A)(3) and (4) and notify the intended possessor of his own intent to possess the immovable in writing by certified mail, return receipt requested. The owner of immovable property having common boundaries with the immovable shall adhere to the time restraints of the provisions of this Section, and the original intended possessor's time limits shall be suspended during the time the owner of immovable property having common boundaries with the immovable is attempting to assert possession. If the owner of immovable property having common boundaries with the immovable does not comply with the provisions of this Section, then the original party who filed the judgment, certificate or proof and affidavit as described in Paragraph(A)(2) of this Section shall exclusively have thirty days from the failure of the owner of immovable property having common boundaries with the immovable to comply to reassert his intention to possess the immovable by complying with all provisions of this Section, except that notice to the owners of property having common boundaries with the immovable property shall not be again required. After this exclusive thirty-day period has elapsed, any interested party may avail themselves of the provisions of this Section.

(6) Within ninety calendar days after the date on which the affidavit described in Subparagraph (A)(2)(a) of this Section is filed in the conveyance records as required by Paragraph (A)(2) of this Section, the possessor shall request from the recorder of mortgages a mortgage certificate, setting forth the full legal description of the immovable property, to be run in the name of the owner of the immovable property for a period of time commencing with the date of the acquisition of the immovable property by the said owner and ending sixty days following the date of the filing of the affidavit described in Subparagraph (A)(2)(a) of this Section.

(7) The possessor shall take corporeal possession peaceably and no sooner than the date the mortgage certificate described in Paragraph (A)(6) of this Section is generated by the recorder of mortgages and no later than sixty calendar days following the date of such generation.

(8) The following shall be filed in the conveyance records for the parish where the immovable property is situated within ten days after the possessor has taken corporeal possession of the immovable property:

(a) An affidavit by the possessor stating the name and address of the possessor, stating that the possessor has taken corporeal possession of the immovable for the possessor's own account, stating the date that the possessor took corporeal possession, stating the acts taken by the possessor to effect corporeal possession, and giving a short legal description of the immovable; and

(b) There shall be annexed to and filed with the affidavit described in Subparagraph (A)(8)(a) of this Section the mortgage certificate of the recorder of mortgages described in Paragraph (A)(6) of this Section, showing that sixty days have elapsed from the date of the filing of the affidavit described in Subparagraph (A)(2)(a) of this Section and showing that no notice of lis pendens has been filed against the immovable property and that the immovable property has not been seized under a writ of fieri facias or seizure and sale.

(9) Within one week after the affidavit and certificate are filed as described in Paragraph (A)(8) of this Section, said affidavit and certificate shall be sent certified mail, return receipt requested, to the address of the owner shown on the tax rolls of the assessor and to all parties having an interest in the immovable, as shown by the mortgage and conveyance records, at the address of each party as may be reasonably ascertained.

(10) Within one week after the affidavit and certificate are filed as described in Paragraph (A)(8) of this Section, a notice shall be affixed in a prominent location on the immovable, stating the name and address of the possessor, stating that the possessor has taken corporeal possession of the immovable for the possessor's own account, and stating the date that the possessor took corporeal possession.

(11) All ad valorem taxes, interest, and penalties due and payable shall be paid in full.

(12) If there are any improvements on the immovable, they shall be demolished or certificates of use and occupancy shall be obtained within two hundred seventy calendar days after the date that corporeal possession was taken.

B. In the event a judgment is rendered finding that a violation of any public health, housing, fire code, environmental or historic district ordinance of the municipality where the property is situated has occurred with respect to the immovable after the date that the possessor took corporeal possession, or should any possessor seeking to acquire hereunder fail to satisfy any of the requisites for acquisitive prescription listed in Subsection A of this Section, then possession and the running of prescription and the effect of the affidavits hereunder shall cease, and all rights which may have accrued thereunder shall be null and void ab initio. The fact that there has been no judgment rendered finding that any such violation has occurred on the immovable after the date that the possessor took corporeal possession may be established by an affidavit of a hearing officer appointed pursuant to R.S. 13:2575 or 2576.

C. The possessor may not demolish any structure on the immovable unless the hearing officer appointed pursuant to R.S. 13:2575 or 2576 finds the structure to be a public nuisance and unless the possessor obtains all permits required by law. Any garage, shed, barn, house, building, or structure shall be deemed to be a public nuisance if:

(1) By reason of being dilapidated, decayed, unsafe or unsanitary, it is detrimental to health, morals, safety, public welfare, and the well-being of the community, endangers life or property or is conducive to ill health, delinquency, and crime.

(2) It is a fire hazard.

(3) By reason of the conditions which require its continued vacancy, it and its surrounding grounds are not reasonably or adequately maintained, thereby causing deterioration and creating a blighting influence or condition on nearby properties and thereby depreciating the value, use, and enjoyment to such an extent that is harmful to the public health, welfare, morals, safety, and the economic stability of the area, community, or neighborhood in which such a public nuisance is located.

D. If the possessor has met the requisites listed in Subsection A of this Section, the possessor shall not be liable to the owner of the immovable for any tortious act related to the possession of the possessor which may have occurred on or after the date that corporeal possession was taken, including but not limited to trespass and demolition of the improvements, and such possessor shall not be subject to criminal prosecution for trespass upon the immovable or for demolition of the improvements. However, nothing provided in this Subsection shall prevent the owner from instituting and prosecuting a real action against the possessor pursuant to Code of Civil Procedure Article 3651 et seq.

E.(1) In the event that the owner is successful in bringing a real action against the possessor pursuant to Code of Civil Procedure Article 3651 et seq., the owner shall reimburse the possessor for all monies advanced by the possessor for attorney fees and costs, tax statements or researches, mortgage or conveyance certificates, title abstracts, filing fees, postage, copies, printing, the payment or satisfaction of mortgages, judgments, liens, and other encumbrances, plus costs and expenses for cancellation thereof, and for all ad valorem taxes, interest, and penalties paid by the possessor on the immovable, the value of the improvements made or done on the immovable by the possessor after the date that corporeal possession was taken, and the cost or value of any repairs, rehabilitation, maintenance, removal, or demolition to the extent not otherwise included in the value of the improvements and for any other reasonable costs incurred or work done by the possessor in connection with the acquisitive prescription provided for in this Section.

(2) In addition to the foregoing reimbursements, all monies advanced by the possessor shall earn, and the possessor shall be entitled to receive, conventional interest at the highest rate allowed pursuant to Civil Code Article 2924(C).

(3) To prove the cost or value of repairs, rehabilitation, maintenance, removal, or demolition made or done on the immovable, the possessor shall provide written receipts for the payments of said costs from the persons who performed the work or from whom the materials were purchased or affidavits establishing the hourly rate generally charged for such work in the parish in which the immovable subject to possession pursuant to this Section is located and the number of hours spent on such work.

(4) In the event that the owner contests the validity of such documentation, appraisers shall be appointed and shall proceed in the manner set forth in R.S. 47:2223 to determine the cost or value of said repairs, rehabilitation, maintenance, removal, or demolition.

F. If the possessor has met the requirements set forth in Subsection A of this Section, all expenses and monies itemized in Subsection E of this Section advanced by the possessor, plus all accrued interest as provided by Subsection E of this Section, shall be secured by a first lien and privilege on the immovable property described in the affidavit filed under Subparagraph (A)(2)(a) of this Section, which lien shall be superior in rank to all prior and subsequent recorded mortgages, judgments, liens, privileges and security interests. Such lien shall be in favor of the possessor and, as such, it may be pledged or assigned to secure any loan or loans made to the possessor for the purpose of financing the acquisition of the immovable property by the acquisitive prescription provided for in this Section or for the rehabilitation, demolition or for the construction of improvements on or to the immovable property, or both.

G.(1) If the possessor or possessors of any immovable property possessed pursuant to this Section have met the requirements of Paragraphs (A)(1) through (A)(10) of this Section, the holder or holders of any mortgage, lien, privilege, judgment, or security interest encumbering the immovable property described in the affidavit provided for in Subparagraph (A)(2)(a) of this Section, may not enforce such mortgage, lien, privilege, judgment, or security interest by seizure and sale or other in rem action against such immovable property, and such mortgage, lien, privilege, judgment, or other security interest shall have no effect whatsoever against such immovable property, the possessor thereof under this Section, or any other third party while the possessor or possessors are in corporeal or civil possession of the immovable, and the effect of recordation of the document creating the security interest shall cease as to the immovable upon the possessor acquiring the property by the acquisitive prescription described in this Section. Notwithstanding the foregoing, if the possessor does not comply with the requisites of Paragraphs (A)(11) and (12) of this Section or if a judgment described in Subsection B of this Section is rendered, the enforcement of a security interest shall no longer be prohibited.

(2) Paragraph (G)(1) of this Section shall not apply to liens imposed by or in favor of the municipality or parish in which the immovable property is located.

(3) Upon presentation of evidence to the clerk of court or the recorder of mortgages attached to or made part of an affidavit of any interested party that a possessor under this Section has met all the requirements of this Section and has acquired immovable property pursuant to this Section, the clerk of court or the recorder of mortgages shall cancel and erase all mortgages, judgments, liens, privileges, and security interests, from the records of his office, except liens imposed by or in favor of the municipality or parish in which the immovable property is located.

H. The provisions governing acquisitive prescription of ten years and of thirty years apply to the prescription of three years to the extent that their application is consistent with the prescription of three years.

I. Notwithstanding the provisions of Subsection A of this Section, in the event that the possessor rehabilitates or constructs a residential or commercial structure in accordance with Paragraph (A)(12) of this Section, ownership of the immovable may be acquired by prescription without the need of just title or possession in good faith on the date that a certificate of use and occupancy shall be obtained by the possessor. For the purposes of this Subsection, "residential or commercial structure" shall not include garages, sheds, barns, or other outbuildings.

J. In the event that the possessor does not comply with the provisions of Subsection A of this Section or if a judgment described in Subsection B of this Section is rendered, any interested party may execute and file in the conveyance records an affidavit describing the instance or instances of the possessor's failure to comply with the provisions of Subsection A of this Section or may file in the mortgage records a certified copy of the notice of the judgment described in Subsection B of this Section. Said filed affidavit or filed certified notice of judgment shall be conclusive evidence of the failure of the possessor to comply with the requirements necessary to acquire the immovable by the prescription provided for in this Section and shall act to nullify the filed affidavit of intent to possess described in Paragraph (A)(2) of this Section and the filed affidavit of possession described in Paragraph (A)(8) of this Section as if the said affidavits were never filed, without any need to have said affidavits canceled or released of record.

K. The filing or depositing in the conveyance or mortgage records of any forged affidavit, notice of judgment, certificate or proof, or mortgage certificate described herein, wrongfully altered affidavit, notice of judgment, certificate or proof, or mortgage certificate described herein, or any affidavit, notice of judgment, certificate or proof, or mortgage certificate described herein containing a false statement or false representation of a material fact, shall be a felony pursuant to R.S. 14:133 and shall be actionable under Civil Code Article 2315. Notwithstanding the foregoing, a possessor may not file an action against a third person who has acquired an interest in an immovable by onerous title from a person who has acquired the immovable by the acquisitive prescription provided by this Section based upon an executed or filed false affidavit, notice of judgment, certificate or proof, or mortgage certificate described herein.

Acts 2001, No. 1226, §1; Acts 2003, No. 1188, §1, eff. July 3, 2003; Acts 2006, 1st Ex. Sess., No. 30, §1; Acts 2011, 1st Ex. Sess., No. 30, §1.



RS 9:5641 - Sale under attachment against foreign corporation

SUBPART C. FIVE YEARS

§5641. Sale under attachment against foreign corporation

Any action to set aside a public sale of land made under attachment proceedings against a foreign corporation as record title holder, instituted in the court of the parish where the land is situated and maintained by judgment of that court, is prescribed by five years, reckoning from the day the act of sale was recorded in the conveyance records.



RS 9:5642 - Sheriffs' deeds

§5642. Sheriffs' deeds

Actions to set aside sheriffs' deeds are prescribed by five years, reckoning from their date. This prescription applies only where the owner knew that the sheriff was proceeding to sell his property and where the purchaser or those claiming under him went into possession under the deed and remained in actual, open, and peaceable possession as owner for five years, and where the purchaser paid consideration for the property which was then paid over by the sheriff to the creditors of the real owner of the property.

This prescription does not apply to any attempted sale of property, not belonging to the defendant in execution, nor does it apply to minors and interdicts.



RS 9:5643 - Right to probate testament

§5643. Right to probate testament

The right to probate a purported testament in a succession proceeding shall prescribe five years after the date of the judicial opening of the succession of the deceased.

Added by Acts 1960, No. 31, §6, eff. Jan. 1, 1961. Amended by Acts 1981, No. 316, §2, eff. Sept. 1, 1983.



RS 9:5644 - Prescription of actions involving asbestos abatement

§5644. Prescription of actions involving asbestos abatement

A. Asbestos abatement shall include any of the following:

(1) The removal of asbestos or materials containing asbestos from any building.

(2) Any other measures taken to detect, correct, or ameliorate any problem related to asbestos in a building.

(3) Reimbursement for the removal, correction, or amelioration of asbestos or materials containing asbestos.

B. Notwithstanding any other provision of law to the contrary, any time limitation or prescriptive period which may be applicable to any action to recover for asbestos abatement work shall not apply or expire until five years after the date on which the party seeking to recover has completed the abatement work or discovered the identity of the manufacturer of the materials which require abatement, whichever is later.

C. Any person who has an action to recover for asbestos abatement work under the provisions of this Section but whose action is barred by the prescriptive period provided in R.S. 9:5644* shall have one year from the effective date of this Act within which to bring an action or be forever barred.

D. Nothing in this Section is intended to nor shall it have the effect of changing in any respect the applicable prescription periods fixed by law for benefits under the worker's compensation law for claims for damages due to asbestos related injury or disease.

Acts 1985, No. 728, §1.

*NOTE: AS APPEARS IN ENROLLED BILL.



RS 9:5645 - Prescription of actions involving contract to sell or transfer immovable property

§5645. Prescription of actions involving contract to sell or transfer immovable property

An action for the breach or other failure to perform a contract for the sale, exchange, or other transfer of an immovable is prescribed in five years.

Acts 2006, No. 701, §1, eff. Aug. 15, 2007.



RS 9:5646 - Sale of immovable property by domestic or foreign corporation or unincorporated association

§5646. Sale of immovable property by domestic or foreign corporation or unincorporated association

A.(1) Any action to set aside a sale, transfer, lease, mortgage, encumbrance, or any other document by any legal entity or unincorporated association affecting any immovable property located in this state on the ground that the officer, agent, or other representative of the legal entity or unincorporated association signing the document was without authority to do so is prescribed by five years, reckoning from the day the document was recorded in the mortgage or conveyance records, or both, as applicable, of the parish in which the immovable property is located. Nothing contained in this Section shall be construed to limit or to establish a prescriptive period as to any proceeding which may arise between the legal entity or unincorporated association and the person acting in a representative position.

(2) Any action to set aside a sale, transfer, or other conveyance to or from any legal entity or unincorporated association affecting any immovable property located in this state on the ground that the documents establishing or evidencing the legal entity or unincorporated association have not been filed for registry as otherwise required by law is prescribed in five years, reckoning from the day the document was recorded in the conveyance or mortgage records, or both, as applicable, of the parish in which the immovable property is located. Nothing contained in this Section shall be construed to limit or to establish a prescriptive period as to any proceeding which may arise between the legal entity or unincorporated association and any person acting in a representative capacity of the legal entity or unincorporated association.

B. As used herein, "legal entity" means and includes any corporation, partnership, limited liability company, trust, or any other legal entity, whether public or private, whether business or nonprofit, and whether domestic or foreign.

C. The prescriptive period established by this Section shall run whether or not any resolution or other evidence of authority to act in a representative capacity is attached to the document or is otherwise previously or subsequently filed of record, and whether or not, even if such authorization is attached or filed of record, that authorization is invalid or is defective.

D. The prescriptive periods established in Subsection A of this Section shall be retroactive and shall apply to all such documents whether recorded prior to or after August 15, 2008; however, as to any documents as to which prescription has not already run and become final, this prescriptive period shall not become final and complete until ten years from the date the document was recorded or August 15, 2013, whichever occurs first.

E. Upon the expiration of the prescriptive period established by Paragraph A(2) of this Section and the filing of an affidavit by the then current owner of the property or as of the date of the affidavit, it shall be conclusively presumed that any sale, transfer, or other conveyance to or from the legal entity or unincorporated association shall have vested title in and to or from the legal entity or unincorporated association as of the date of recordation of the sale, transfer, or other conveyance in the office of the clerk and recorder for the parish in which the immovable property is located.

Amended by Acts 1979, No. 595, §1; Acts 1995, No. 1087, §3; Acts 1999, No. 1133, §1; Acts 2008, No. 367, §1.



RS 9:5647 - Power of attorney; action to set aside under certain conditions

§5647. Power of attorney; action to set aside under certain conditions

A. Any action to set aside a document or instrument on the ground that the party executing the document or instrument under authority of a power of attorney was without authority to do so, or that the power of attorney was not valid, is prescribed by five years, beginning from the date on which the document or instrument is recorded in the conveyance records, or the mortgage records if appropriate. Nothing contained in this Section shall be construed to limit or prescribe any action or proceeding which may arise between a principal and the person acting under authority of a power of attorney.

B. The prescriptive period established by Subsection A of this Section shall be retroactive and shall apply to all such documents whether recorded prior to or after August 15, 2008; however, as to any documents recorded prior to August 15, 2008, as to which prescription has not already run and become final, the prescriptive period established by Subsection A of this Section shall become final and complete ten years from the date the document was recorded or August 15, 2013, whichever occurs first.

Added by Acts 1982, No. 481, §1; Acts 2008, No. 371, §1, 2; Acts 2010, No. 196, §1.



RS 9:5661 - Land patents

SUBPART D. SIX YEARS

§5661. Land patents

Actions, including those by the State of Louisiana, to annul any patent issued by the state, duly signed by the governor and the register of the state land office, and of record in the state land office, are prescribed by six years, reckoning from the day of the issuance of the patent.



RS 9:5683 - Repealed by Acts 1981, No. 721, 2

§5683. Repealed by Acts 1981, No. 721, §2



RS 9:5684 - Repealed by Acts 1981, No. 721, 2

§5684. Repealed by Acts 1981, No. 721, §2



RS 9:5685 - Prescription against the state

SUBPART E. TEN YEARS

§5685. Prescription against the state

A. All judgments in favor of the state against all persons and the effect of recordation thereof shall be prescribed by the lapse of ten years from the date of the signing of the judgment if rendered by a trial court or from its rendition if rendered by an appellate court. Nevertheless, only a political subdivision or municipality, as defined in Louisiana Constitution Article VI, Section 44, may reinscribe the judgment as provided by law.

B. All liens and privileges in favor of the state securing a claim and the effect of recordation thereof shall be prescribed by the lapse of ten years from the date of recordation of such privilege or lien or by the lapse of a shorter prescriptive period applicable to the claim secured by the lien or privilege. Nevertheless, the liens and privileges may be reinscribed only by a political subdivision or municipality, as defined in Louisiana Constitution Article VI, Section 44, in the same manner as an instrument creating a mortgage in accordance with Civil Code Article 3362.

C. As used in Subsections A and B of this Section, "state" shall include departments, agencies, and political subdivisions of the state. "Political subdivision" shall have the same meaning as provided in Louisiana Constitution Article VI, Section 44(2), and "municipality" as used in that definition shall have the same meaning as provided in Louisiana Constitution Article VI, Section 44(3).

Added by Acts 1974, No. 386, §1. Amended by Acts 1977, No. 311, §1. Acts 1984, No. 407, §1; Acts 2008, No. 848, §1.



RS 9:5701 - Debts due charitable or educational institution or fund

SUBPART F. THIRTY YEARS

§5701. Debts due charitable or educational institution or fund

A. Except as provided in Subsection B of this Section, actions for debts including student loans, stipends, or benefits due to any charitable or educational institution in the state or to any fund bequeathed for charitable or educational purposes, or educational obligations owed to the state or its agencies, other than obligations created under the Federal Family Education Loan Program, are prescribed by thirty years, provided the debt is evidenced in writing.

B. Actions for debts, due to public institutions of higher education in this state, other than student loans, stipends, or benefits are prescribed by ten years, provided the debt is evidenced in writing.

Acts 1999, No. 1011, §1; Acts 2003, No. 184, §1, eff. June 5, 2003.



RS 9:5801 - Involuntary dismissal; failure to timely request service of citation

PART II. INTERRUPTION AND PRESCRIPTION

§5801. Involuntary dismissal; failure to timely request service of citation

Notwithstanding the provisions of Civil Code Article 2324(C), interruption is considered never to have occurred as to a person named as a defendant who is dismissed from a suit because service of citation was not timely requested and the court finds that the failure to timely request service of citation was due to bad faith. Nonetheless, as to any other defendants or obligors, an interruption of prescription, as provided in Civil Code Article 3463, shall continue.

Acts 1997, No. 518, §3, eff. Jan. 1, 1998.



RS 9:5802 - Fugitive from justice

§5802. Fugitive from justice

Prescription does not run against the action of a citizen of this state against a former citizen or resident of this state who is a fugitive from justice and is without a representative in this state upon whom judicial process may be served.

Prescription begins to run from the day the fugitive returns to the state or from the day his power of attorney appointing a representative upon whom judicial process may be served is filed in the office of the clerk of court of the parish of his former residence.



RS 9:5803 - Property adjudicated to state for non-payment of taxes

§5803. Property adjudicated to state for non-payment of taxes

In all cases where immovable property has been, or may be, adjudicated or forfeited to the state for non-payment of taxes and has been or is subsequently redeemed by a purchaser in good faith and by just title, or by the heirs or assigns of such purchaser, prescription shall not be interrupted or suspended during the period that title is vested in the state. This Section shall not apply to or affect the three-year prescription provided by law for tax privileges, and in all cases where immovable property has been adjudicated to the state for non-payment of taxes, such property shall only be redeemed upon paying the amounts provided by law.



RS 9:5804 - Immovable property of municipal corporation

§5804. Immovable property of municipal corporation

Any municipal corporation owning alienable immovable property may prevent the running of prescription acquirendi causa against it in favor of any third possessor, by recording a notice with the clerk of court of the parish where the property is situated, or with the register of conveyances in the Parish of Orleans insofar as property in that parish is concerned. This notice shall contain a description of the property and a declaration that it is public property belonging to the municipality and the recording shall suspend the running of prescription during the time the ownership of the property shall remain vested in the name of the municipality.

The recordation of the written act by which a municipal corporation shall acquire alienable immovable property likewise shall be deemed sufficient notice in order to suspend the term of prescription.



RS 9:5805 - Minerals, mineral or royalty rights; liberative prescription not suspended by minority or other disability

§5805. Minerals, mineral or royalty rights; liberative prescription not suspended by minority or other disability

The accrual of the liberative prescription against the ownership, use, or development of minerals, or mineral or royalty rights shall not be suspended or interrupted because of the minority or other legal disability of any owner.

This Section is intended to and does affect presently existing mineral or royalty rights; however, any minor or other person under legal disability, whose rights are affected hereby, shall have a period of one year from the effective date hereof within which to exercise such rights.

Amended by Acts 1950, No. 510, §1.



RS 9:5806 - Repealed by Acts 1974, No. 50, 3, eff. Jan. 1, 1975

§5806. Repealed by Acts 1974, No. 50, §3, eff. Jan. 1, 1975



RS 9:5807 - Interruption of prescription on pledged obligations by payment on obligation secured by pledge

§5807. Interruption of prescription on pledged obligations by payment on obligation secured by pledge

A payment by a debtor of interest or principal of an obligation shall constitute an acknowledgement of all other obligations including promissory notes of such debtor or his codebtors in solido pledged by the debtor or his codebtors in solido to secure the obligation as to which payment is made. In all cases the party claiming an interruption of prescription of such pledged obligation including a promissory note as a result of such acknowledgement shall have the burden of proving all of the elements necessary to establish the same. For purposes of this Section, a "pledged obligation" shall include any obligation, including a promissory note, in which a security interest has been granted under Chapter 9 of the Louisiana Commercial Laws or the corresponding provisions of the Uniform Commercial Code as adopted in any other state, to the extent applicable.

Acts 1991, No. 377, §3, eff. Jan. 1, 1992.



RS 9:5811 - Prescription of action of revendication

PART III. ALTERATION OF PRESCRIPTIVE PERIODS

§5811. Prescription of action of revendication

A. The changes in the action of revendication of an immovable arising out of the obligation of collation provided in Civil Code Articles 1264, 1270, 1281, 1516, 1517, and 1518, as amended by Act No. 739 of the 1981 Regular Session of the Legislature of Louisiana are hereby made retroactive in application from the effective date of that Act No. 739.

B. A person who has a right to exercise an action of revendication which is not prescribed or otherwise extinguished or barred on September 10, 1982 and who is adversely affected by the provisions of this Section shall have one year from September 10, 1982 to initiate proceedings on the action or otherwise be forever barred from exercising such right or cause of action.

Added by Acts 1982, No. 535, §1.



RS 9:5821 - Purpose; ratification

PART IV. SUSPENSION OR EXTENSION OF PRESCRIPTION,

PEREMPTION, AND OTHER LEGAL DEADLINES DURING

HURRICANES KATRINA AND RITA

§5821. Purpose; ratification

A. The legislature finds that Hurricanes Katrina and Rita created a statewide emergency disrupting and forcing the closure of certain courts and public offices and further resulting in the displacement of courts, offices, clients, and counsel. This Chapter is enacted for the benefit and protection of the state as a whole and its citizens, and to prevent injustice, inequity, and undue hardship to persons who were prevented by these hurricanes from timely access to courts and offices in the exercise of their legal rights, including the filing of documents and pleadings as authorized or required by law. Therefore, this Chapter shall be liberally construed to effect its purposes.

B. The action of the governor of this state in issuing Executive Orders KBB 2005-32, 48, and 67 is hereby approved, ratified, and confirmed subject to the provisions of R.S. 9:5822 through 5825.

Acts 2005, 1st Ex. Sess., No. 6, §1, eff. Nov. 23, 2005.



RS 9:5822 - Suspension and extension of prescription and peremption; exceptions

§5822. Suspension and extension of prescription and peremption; exceptions

A. All prescriptions, including liberative, acquisitive, and the prescription of nonuse, and all peremptive periods shall be subject to a limited suspension and/or extension during the time period of August 26, 2005, through January 3, 2006; however, the suspension and/or extension of these periods shall be limited and shall apply only if these periods would have otherwise lapsed during the time period of August 26, 2005, through January 3, 2006. This limited suspension and/or extension shall terminate on January 3, 2006, and any right, claim, or action which would have expired during the time period of August 26, 2005, through January 3, 2006, shall lapse on January 4, 2006.

B. The provisions of Subsection A shall not apply to any matter concerning the prescription of nonuse applicable to mineral servitudes, mineral royalty interests, and executive rights and shall be governed by the Louisiana Mineral Code and are not subject to the suspension provisions in this Section.

Acts 2005, 1st Ex. Sess., No. 6, §1, eff. Nov. 23, 2005.



RS 9:5823 - Suspension of legal deadlines; extension of legal deadlines; contradictory hearing

§5823. Suspension of legal deadlines; extension of legal deadlines; contradictory hearing

A. All deadlines in legal proceedings, which were suspended by Executive Orders KBB 2005-32, 48, and 67, shall be subject to a limited suspension and/or extension during the time period of November 25, 2005, through January 3, 2006; however, the suspension and/or extension of these deadlines shall be limited and shall apply only if these deadlines would have otherwise lapsed during the time period of November 25, 2005, through January 3, 2006. This limited suspension and/or extension shall terminate on January 3, 2006, and any deadline in legal proceedings which would have expired during the time period of November 25, 2005, through January 3, 2006, shall lapse on January 4, 2006.

B. Notwithstanding the provisions of Subsection A and to the extent that deadlines in legal proceedings were not suspended by Executive Orders KBB 2005-48 and 67, if a deadline in a legal proceeding lapsed during the time period of October 25, 2005, through November 25, 2005, a party shall have the right to seek an extension or suspension of that deadline by contradictory motion or declaratory judgment. The party seeking the extension shall bear the burden of proving that either the party or his attorney was adversely affected by Hurricane Katrina or Rita and but for the catastrophic effects of Hurricane Katrina or Rita, the legal deadline would have been timely met. For good cause shown, the court shall extend the deadline in the legal proceeding, but in no instance shall the extension be later than January 3, 2006.

Acts 2005, 1st Ex. Sess., No. 6, §1, eff. Nov. 23, 2005.



RS 9:5824 - Purpose; certain courts; suspension and extension of prescription and peremption and other legal deadlines

§5824. Purpose; certain courts; suspension and extension of prescription and peremption and other legal deadlines

A. The legislature finds that Hurricanes Katrina and Rita created a statewide emergency which affected the entire judicial system in this state and all legal communities, and prohibited the court system from functioning as required by law. The legislature acknowledges that the proper functioning of this state's judicial system is essential to the administration of justice for all citizens. The legislature also recognizes that the courts in Cameron, Orleans, Plaquemines, St. Bernard, Jefferson, and Vermilion, the legal communities, and the citizens were so severely devastated and although the courts may be open on a limited basis, the massive destruction of these areas continues to endanger and infringe upon the normal functioning of the judicial system, the ability of persons to avail themselves of the judicial system and the ability of litigants or others to have access to the courts or to meet schedules or time deadlines imposed by court order or rule or statute. The majority of residents and attorneys domiciled in these areas have been displaced and numerous client files, witnesses, evidence, records and documents have been lost, damaged, or destroyed. The legislature hereby declares that there is a compelling governmental interest in protecting the rights, claims, or actions of parties and the attorneys who represent them by granting additional time and access to these courts provided in this Section.

B.(1) Notwithstanding the provisions of R.S. 9:5822 or 5823, a party who is domiciled within the parishes of Cameron, Orleans, Plaquemines, St. Bernard, Jefferson, or Vermilion, or whose cause of action arose within such parishes or whose attorney is domiciled within or has a law office within such parishes, may seek in any court of competent jurisdiction in this state a limited suspension and/or extension of prescription or peremption periods or other legal deadlines, beyond the termination dates provided in R.S. 9:5822 and 5823, by contradictory motion or declaratory judgment. The party seeking an additional suspension and/or extension, in accordance with the provisions of this Section, shall bear the burden of proving by a preponderance of the evidence that the motion was filed at the earliest time practicable and but for the catastrophic effects of Hurricane Katrina or Rita, the legal deadline would have been timely met. If the court grants the motion, the prescription or peremptive period or other legal deadline shall be suspended or extended for a period not to exceed thirty days from the date of the granting of the motion. This limited suspension or extension shall terminate on June 1, 2006, and any right, claim, or action which would have expired during the time period of January 4, 2006, through May 31, 2006, shall lapse on June 1, 2006.

(2) The failure to file the motion authorized in Paragraph (1) of this Subsection shall not preclude a party from using the basis of the motion as a defense to an exception of prescription.

Acts 2005, 1st Ex. Sess., No. 6, §1, eff. Nov. 23, 2005.



RS 9:5825 - Applicability

§5825. Applicability

Notwithstanding any other provision of law, R.S. 9:5822 through 5824 shall not apply to landlord-tenant disputes, evictions proceedings, and lease disputes regarding immovable property, provided the proceedings are carried out in accordance with Executive Order KBB 2005-67.

Acts 2005, 1st Ex. Sess., No. 6, §1, eff. Nov. 23, 2005.



RS 9:6001 - Application of foreign law

CODE BOOK IV - CONFLICT OF LAWS

CODE TITLE I - OF FOREIGN LAW

CHAPTER 1. APPLICATION OF FOREIGN LAW

§6001. Application of foreign law

A. "Foreign law" means any law, rule, or legal code or system established and used or applied in a jurisdiction outside of the states or territories of the United States.

B. The legislature finds that it shall be the public policy of this state to protect its citizens from the application of foreign laws when the application of a foreign law will result in the violation of a right guaranteed by the constitution of this state or of the United States, including but not limited to due process, freedom of religion, speech, or press, and any right of privacy or marriage as specifically defined by the constitution of this state.

C. A court, arbitrator, administrative agency, or other adjudicative, mediation, or enforcement authority shall not enforce a foreign law if doing so would violate a right guaranteed by the constitution of this state or of the United States.

D. If any contractual provision or agreement provides for the choice of a foreign law to govern its interpretation or the resolution of any dispute between the parties, and if the enforcement or interpretation of the contractual provision or agreement would result in a violation of a right guaranteed by the constitution of this state or of the United States, the agreement or contractual provision shall be modified or amended to the extent necessary to preserve the constitutional rights of the parties.

E. If any contractual provision or agreement provides for the choice of venue or forum outside of the states or territories of the United States, and if the enforcement or interpretation of the contract or agreement applying that choice of venue or forum provision would result in a violation of any right guaranteed by the constitution of this state or of the United States, that contractual provision or agreement shall be interpreted or construed to preserve the constitutional rights of the person against whom enforcement is sought. Similarly, if a natural person subject to personal jurisdiction in this state seeks to maintain litigation, arbitration, agency, or similarly binding proceedings in this state, and if a court of this state finds that granting a claim of forum non conveniens or a related claim violates or would likely lead to the violation of the constitutional rights of the nonclaimant in the foreign forum with respect to the matter in dispute, the claim shall be denied.

F. Any contractual provision or agreement incapable of being modified or amended in order to preserve the constitutional rights of the parties pursuant to the provisions of this Section shall be null and void.

G. Without prejudice to any other legal right, the provisions of this Section shall not apply when a juridical person as defined by Civil Code Article 24 is a party to the contract or agreement.

H. The public policies expressed in the provisions of this Section shall apply only to actual or foreseeable violations of the constitutional rights of a person caused by the application of the foreign law.

Acts 2010, No. 714, §1.






TITLE 10 - Commercial Laws

RS 10:1-101 - Short titles

CHAPTER 1. GENERAL PROVISIONS

PART 1. GENERAL PROVISIONS

§1-101. Short titles

(a) This Title may be cited as the Uniform Commercial Code.

(b) This Chapter may be cited as Uniform Commercial Code--General Provisions.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975; Acts 2006, No. 533, §1.



RS 10:1-102 - Scope of Chapter

§1-102. Scope of Chapter

This Chapter applies to a transaction to the extent that it is governed by another Chapter of this Title.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975 ; Acts 2006, No. 533, §1.



RS 10:1-103 - Construction of Uniform Commercial Code to promote its purposes and policies; applicability of supplemental principles of law

§1-103. Construction of Uniform Commercial Code to promote its purposes and policies; applicability of supplemental principles of law

(a) This Title shall be liberally construed and applied to promote its underlying purposes and policies, which are:

(1) to simplify, clarify, and modernize the law governing commercial transactions;

(2) to permit the continued expansion of commercial practices through custom, usage, and agreement of the parties; and

(3) to promote uniformity of the law among the various jurisdictions.

(b) Unless displaced by the particular provisions of this Title, the other laws of Louisiana supplement its provisions.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975 ; Acts 2006, No. 533, §1.



RS 10:1-104 - Construction against implied repeal

§1-104. Construction against implied repeal

This Title being a general law intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975; Acts 2006, No. 533, §1.



RS 10:1-105 - Reserved

§1-105. [Reserved.]



RS 10:1-106 - Reserved.

§1-106. [Reserved.]



RS 10:1-107 - Reserved.

§1-107. [Reserved.]



RS 10:1-108 - Relation to Electronic Signatures in Global and National Commerce Act

§1-108. Relation to Electronic Signatures in Global and National Commerce Act

This Chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., except that nothing in this Chapter modifies, limits, or supersedes Section 7001(c) of that Act or authorizes electronic delivery of any of the notices described in Section 7003(b) of that Act.

Acts 2006, No. 533, §1.



RS 10:1-201 - General definitions

PART 2. GENERAL DEFINITIONS AND PRINCIPLES

OF INTERPRETATION

§1-201. General definitions

(a) Unless the context otherwise requires, words or phrases defined in this Section, or in the additional definitions contained in other Chapters of this Title that apply to particular Chapters or Parts thereof, have the meanings stated.

(b) Subject to definitions contained in other Chapters of this Title that apply to particular Chapters or parts thereof:

(1) [Reserved.]

(2) [Reserved.]

(3) [Reserved.]

(4) "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company.

(5) "Bearer" means a person in control of a negotiable electronic document of title or a person in possession of a negotiable instrument, negotiable tangible document of title, or certificated security that is payable to bearer or endorsed in blank.

(6) "Bill of lading" means a document of title evidencing the receipt of goods for shipment issued by a person engaged in the business of directly or indirectly transporting or forwarding goods. The term does not include a warehouse receipt.

(7) "Branch" includes a separately incorporated foreign branch of a bank.

(8) "Burden of establishing" a fact means the burden of persuading the trier of fact that the existence of the fact is more probable than its nonexistence.

(9) "Buyer in ordinary course of business" means a person that buys goods in good faith, without knowledge that the sale violates the rights of another person in the goods, and in the ordinary course from a person, other than a pawnbroker, in the business of selling goods of that kind. A person buys goods in the ordinary course if the sale to the person comports with the usual or customary practices in the kind of business in which the seller is engaged or with the seller's own usual or customary practices. A person that sells oil, gas, or other minerals at the wellhead or minehead is a person in the business of selling goods of that kind. A buyer in ordinary course of business may buy for cash, by exchange of other property, or on secured or unsecured credit, and may acquire goods or documents of title under a preexisting contract for sale. Only a buyer that takes possession of the goods or has a right to obtain delivery of the goods from the seller may be a buyer in ordinary course of business. "Buyer in ordinary course of business" does not include a person that acquires goods in a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(10) "Conspicuous," with reference to a term, means so written, displayed, or presented that a reasonable person against which it is to operate ought to have noticed it. Whether a term is "conspicuous" or not is a question of law for the court. Conspicuous terms include the following:

(A) a heading in capitals equal to or greater in size than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same or lesser size; and

(B) language in the body of a record or display in larger type than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same size, or set off from surrounding text of the same size by symbols or other marks that call attention to the language.

(11) "Consumer" means an individual who enters into a transaction primarily for personal, family, or household purposes.

(12) [Reserved.]

(13) "Creditor" includes a general creditor, a secured creditor, a lien creditor, and any representative of creditors, including an assignee for the benefit of creditors, a trustee in bankruptcy, and a receiver.

(14) [Reserved.]

(15) "Delivery", with respect to an electronic document of title means voluntary transfer of control and with respect to an instrument, a tangible document of title, or chattel paper, means voluntary transfer of possession.

(16) "Document of title" means a record (i) that in the regular course of business or financing is treated as adequately evidencing that the person in possession or control of the record is entitled to receive, control, hold, and dispose of the record and the goods the record covers and (ii) that purports to be issued by or addressed to a bailee and to cover goods in the bailee's possession which are either identified or are fungible portions of an identified mass. The term includes a bill of lading, transport document, dock warrant, dock receipt, warehouse receipt, and order for delivery of goods. An electronic document of title means a document of title evidenced by a record consisting of information stored in an electronic medium. A tangible document of title means a document of title evidenced by a record consisting of information that is inscribed on a tangible medium. Under this Subsection, "bailee" means a person having possession of goods belonging to another.

(17) [Reserved.]

(18) "Fungible goods" means:

(A) goods of which any unit, by nature or usage of trade, is the equivalent of any other like unit; or

(B) goods that by agreement are treated as equivalent.

(19) "Genuine" means free of forgery or counterfeiting.

(20) "Good faith", except as otherwise provided in R.S. 10:1-304 and in Chapter 5, means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(21) "Holder" means:

(A) the person in possession of a negotiable instrument that is payable either to bearer or to an identified person that is the person in possession;

(B) the person in possession of a negotiable tangible document of title if the goods are deliverable either to bearer or to the order of the person in possession; or

(C) the person in control of a negotiable electronic document of title.

(22) "Insolvency proceeding" includes an assignment for the benefit of creditors or other proceeding intended to liquidate or rehabilitate the estate of the person involved.

(23) "Insolvent" means:

(A) having generally ceased to pay debts in the ordinary course of business other than as a result of bona fide dispute;

(B) being unable to pay debts as they become due; or

(C) being insolvent within the meaning of federal bankruptcy law.

(24) "Money" means a medium of exchange currently authorized or adopted by a domestic or foreign government. The term includes a monetary unit of account established by an intergovernmental organization or by agreement between two or more countries.

(25) "Organization" means a person other than an individual.

(26) "Party", as distinguished from "third party", means a person that has engaged in a transaction or made an agreement subject to this Title.

(27) "Person" means an individual, or any legal or commercial entity, including a corporation, business trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, or public corporation.

(28) "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain by use of either an interest rate specified by the parties if that rate is not manifestly unreasonable at the time the transaction is entered into or, if an interest rate is not so specified, a commercially reasonable rate that takes into account the facts and circumstances at the time the transaction is entered into.

(29) "Purchase" means taking by sale, lease, discount, negotiation, mortgage, pledge, lien, security interest, issue or reissue, gift, or any voluntary transaction creating an interest in property.

(30) "Purchaser" means a person that takes by purchase.

(31) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(32) "Remedy" means any remedial right to which an aggrieved party is entitled with or without resort to a tribunal.

(33) "Representative" means a person empowered to act for another, including an agent, an officer of a corporation or association, and a trustee, executor, or administrator of an estate.

(34) "Right" includes remedy.

(35) "Security interest" means an interest in personal property or fixtures, created by contract, which secures payment or performance of an obligation. "Security interest" includes any interest of a consignor and a buyer of accounts, chattel paper, a payment intangible, or a promissory note in a transaction that is subject to Chapter 9. The right of a seller or lessor of goods to retain or acquire possession of the goods is not a "security interest," but a seller or lessor may also acquire a "security interest" by complying with Chapter 9. The retention or reservation of title by a seller of goods notwithstanding perfection of the sale is limited in effect to a reservation of a "security interest." A lien or privilege created by operation of law is not a "security interest." Whether a transaction in the form of a lease creates a "security interest" is determined pursuant to R.S. 10:1-203.

(36) "Send" in connection with a record or notice means:

(A) to deposit in the mail or deliver for transmission by any other usual means of communication with postage or cost of transmission provided for and properly addressed and, in the case of an instrument, to an address specified thereon or otherwise agreed, or if there be none to any address reasonable under the circumstances; or

(B) in any other way to cause to be received any record or notice within the time it would have arrived if properly sent under Subparagraph A.

(37) "Signed" includes using any symbol executed or adopted with present intention to adopt or accept a writing.

(38) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(39) "Surety" includes a guarantor or other secondary obligor.

(40) "Term" means a portion of an agreement that relates to a particular matter.

(41) "Unauthorized signature" means a signature made without actual, implied, or apparent authority. The term includes a forgery.

(42) "Warehouse receipt" means a document of title issued by a person engaged in the business of storing goods for hire.

(43) "Writing" includes printing, typewriting, or any other intentional reduction to tangible form. "Written" has a corresponding meaning.

Acts 1988, No. 306, §1; Acts 1989, No. 135, §1, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1992, No. 1133, §2, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994; Acts 2001, No. 128, §5, eff. July 1, 2001 ; Acts 2006, No. 533, §1; Acts 2009, No. 207, §1, eff. Jan. 1, 2010.



RS 10:1-202 - Notice; knowledge

§1-202. Notice; knowledge

(a) Subject to Subsection (f), a person has "notice" of a fact if the person:

(1) has actual knowledge of it;

(2) has received a notice or notification of it; or

(3) from all the facts and circumstances known to the person at the time in question, has reason to know that it exists.

(b) "Knowledge" means actual knowledge. "Knows" has a corresponding meaning.

(c) "Discover," "learn," or words of similar import refer to knowledge rather than to reason to know.

(d) A person "notifies" or "gives" a notice or notification to another person by taking such steps as may be reasonably required to inform the other person in ordinary course, whether or not the other person actually comes to know of it.

(e) Subject to Subsection (f), a person "receives" a notice or notification when:

(1) it comes to that person's attention; or

(2) it is duly delivered in a form reasonable under the circumstances at the place of business through which the contract was made or at another location held out by that person as the place for receipt of such communications.

(f) Notice, knowledge, or a notice or notification received by an organization is effective for a particular transaction from the time it is brought to the attention of the individual conducting that transaction and, in any event, from the time it would have been brought to the individual's attention if the organization had exercised due diligence. An organization exercises due diligence if it maintains reasonable routines for communicating significant information to the person conducting the transaction and there is reasonable compliance with the routines. Due diligence does not require an individual acting for the organization to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975 ; Acts 2006, No. 533, §1.



RS 10:1-203 - Lease distinguished from security interest

§1-203. Lease distinguished from security interest

(a) Whether a transaction in the form of a lease creates a lease or security interest is determined by the facts of each case.

(b) A transaction in the form of a lease creates a security interest if the consideration that the lessee is to pay the lessor for the right to possession and use of the goods is an obligation for the term of the lease and is not subject to termination by the lessee, and:

(1) the original term of the lease is equal to or greater than the remaining economic life of the goods;

(2) the lessee is bound to renew the lease for the remaining economic life of the goods or is bound to become the owner of the goods;

(3) the lessee has an option to renew the lease for the remaining economic life of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease; or

(4) the lessee has an option to become the owner of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease.

(c) A transaction in the form of a lease does not create a security interest merely because:

(1) the present value of the consideration the lessee is obligated to pay the lessor for the right to possession and use of the goods is substantially equal to or is greater than the fair market value of the goods at the time the lease is entered into;

(2) the lessee assumes risk of loss of the goods;

(3) the lessee agrees to pay, with respect to the goods, taxes, insurance, filing, recording, or registration fees, or service or maintenance costs;

(4) the lessee has an option to renew the lease or to become the owner of the goods;

(5) the lessee has an option to renew the lease for a fixed rent that is equal to or greater than the reasonably predictable fair market rent for the use of the goods for the term of the renewal at the time the option is to be performed; or

(6) the lessee has an option to become the owner of the goods for a fixed price that is equal to or greater than the reasonably predictable fair market value of the goods at the time the option is to be performed.

(d) Additional consideration is nominal if it is less than the lessee's reasonably predictable cost of performing under the lease if the option is not exercised. Additional consideration is not nominal if:

(1) when the option to renew the lease is granted to the lessee, the rent is stated to be the fair market rent for the use of the goods for the term of the renewal determined at the time the option is to be performed; or

(2) when the option to become the owner of the goods is granted to the lessee, the price is stated to be the fair market value of the goods determined at the time the option is to be performed.

(e) The "remaining economic life of the goods" and "reasonably predictable" fair market rent, fair market value, or cost of performing under the lease must be determined with reference to the facts and circumstances at the time the transaction is entered into.

Acts 1988, No. 306, §1 ; Acts 2006, No. 533, §1.



RS 10:1-204 - Value

§1-204. Value

Except as otherwise provided in Chapters 3, 4, and 5, a person gives value for rights if the person acquires them:

(1) in return for a binding commitment to extend credit or for the extension of immediately available credit, whether or not drawn upon and whether or not a charge-back is provided for in the event of difficulties in collection;

(2) as security for, or in total or partial satisfaction of, a preexisting claim;

(3) by accepting delivery under a preexisting contract for purchase; or

(4) in return for any consideration sufficient to support a simple contract.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975 ; Acts 2006, No. 533, §1.



RS 10:1-205 - Reasonable time; seasonableness

§1-205. Reasonable time; seasonableness

(a) Whether a time for taking an action required by this Title is reasonable depends on the nature, purpose, and circumstances of the action.

(b) An action is taken seasonably if it is taken at or within the time agreed or, if no time is agreed, at or within a reasonable time.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975 ; Acts 2006, No. 533, §1.



RS 10:1-206 - Presumptions

§1-206. Presumptions

Whenever this Title creates a "presumption" with respect to a fact, or provides that a fact is "presumed," the trier of fact must find the existence of the fact unless and until evidence is introduced that supports a finding of its nonexistence.

Acts 2006, No. 533, §1.



RS 10:1-301 - Territorial applicability; parties' power to choose applicable law

PART 3. TERRITORIAL APPLICABILITY AND GENERAL RULES

§1-301. Territorial applicability; parties' power to choose applicable law

(a) [Reserved]

(b) This section applies to a transaction to the extent that it is governed by another Chapter of this Title.

(c) Except as otherwise provided in this Section:

(1) [Reserved.]

(2) The effectiveness of an agreement by parties to a transaction that any or all of their rights and obligations are to be determined by the law of this state or of another state or country is governed by the provisions of Book IV of the Louisiana Civil Code.

(d) In the absence of an agreement effective under Subsection (c), and except as provided in Subsection (g), the rights and obligations of the parties are determined by the law that would be selected by application of Book IV of the Louisiana Civil Code.

(e) [Reserved.]

(f) [Reserved.]

(g) To the extent that this Title governs a transaction, if one of the following provisions of this Title specifies the applicable law, that provision governs and a contrary agreement is effective only to the extent permitted by the law so specified:

(1) [Reserved.]

(2) [Reserved.]

(3) R.S. 10:4-102;

(4) R.S. 10:4A-507;

(5) R.S. 10:5-116;

(6) [Reserved.]

(7) R.S. 10:8-110;

(8) R.S. 10:9-301 through 9-307.

Acts 2006, No. 533, §1.



RS 10:1-302 - Variation by agreement

§1-302. Variation by agreement

(a) Except as otherwise provided in Subsection (b) or elsewhere in this Title, the effect of provisions of this Title may be varied by agreement.

(b) The obligations of good faith, diligence, reasonableness, and care prescribed by this Title may not be disclaimed by agreement. The parties, by agreement, may determine the standards by which the performance of those obligations is to be measured if those standards are not manifestly unreasonable. Whenever this Title requires an action to be taken within a reasonable time, a time that is not manifestly unreasonable may be fixed by agreement.

(c) The presence in certain provisions of this Title of the phrase "unless otherwise agreed", or words of similar import, does not imply that the effect of other provisions may not be varied by agreement under this Section.

Acts 2006, No. 533, §1.



RS 10:1-303 - Course of performance, course of dealing, and usage of trade

§1-303. Course of performance, course of dealing, and usage of trade

(a) A "course of performance" is a sequence of conduct between the parties to a particular transaction that exists if:

(1) the agreement of the parties with respect to the transaction involves repeated occasions for performance by a party; and

(2) the other party, with knowledge of the nature of the performance and opportunity for objection to it, accepts the performance or acquiesces in it without objection.

(b) A "course of dealing" is a sequence of conduct concerning previous transactions between the parties to a particular transaction that is fairly to be regarded as establishing a common basis of understanding for interpreting their expressions and other conduct.

(c) A "usage of trade" is any practice or method of dealing having such regularity of observance in a place, vocation, or trade as to justify an expectation that it will be observed with respect to the transaction in question. The existence and scope of such a usage must be proved as facts. If it is established that such a usage is embodied in a trade code or similar record, the interpretation of the record is a question of law.

(d) A course of performance or course of dealing between the parties or usage of trade in the vocation or trade in which they are engaged or of which they are or should be aware is relevant in ascertaining the meaning of the parties' agreement, may give particular meaning to specific terms of the agreement, and may supplement or qualify the terms of the agreement. A usage of trade applicable in the place in which part of the performance under the agreement is to occur may be so utilized as to that part of the performance.

(e) Except as otherwise provided in Subsection (f), the express terms of an agreement and any applicable course of performance, course of dealing, or usage of trade must be construed whenever reasonable as consistent with each other. If such a construction is unreasonable:

(1) express terms prevail over course of performance, course of dealing, and usage of trade;

(2) course of performance prevails over course of dealing and usage of trade; and

(3) course of dealing prevails over usage of trade.

(f) A course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.

(g) Evidence of a relevant usage of trade offered by one party is not admissible unless that party has given the other party notice that the court finds sufficient to prevent unfair surprise to the other party.

Acts 2006, No. 533, §1.



RS 10:1-304 - Obligation of good faith

§1-304. Obligation of good faith

Every contract or duty within this Title imposes an obligation of good faith in its performance and enforcement. Under this Section, "good faith" has the meaning with which that term is used in the title on "Conventional Obligations or Contracts" in the Louisiana Civil Code.

Acts 2006, No. 533, §1.



RS 10:1-305 - Remedies to be liberally administered

§1-305. Remedies to be liberally administered

(a) The remedies provided by this Title shall be liberally administered to the end that the aggrieved party may be put in as good a position as if the other party had fully performed.

(b) [Reserved.]

Acts 2006, No. 533, §1.



RS 10:1-306 - Reserved

§1-306. [Reserved.]



RS 10:1-307 - Prima facie evidence by third-party documents

§1-307. Prima facie evidence by third-party documents

A document in due form purporting to be a bill of lading, policy or certificate of insurance, official weigher's or inspector's certificate, consular invoice, or any other document authorized or required by a contract to be issued by a third party is prima facie evidence of its own authenticity and genuineness and of the facts stated in the document by the third party.

Acts 2006, No. 533, §1.



RS 10:1-308 - Performance or acceptance under reservation of rights

§1-308. Performance or acceptance under reservation of rights

(a) A party that with explicit reservation of rights performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved. Such words as "without prejudice", "under protest", or the like are sufficient.

(b) Subsection (a) does not apply to an accord and satisfaction.

Acts 2006, No. 533, §1.



RS 10:1-309 - Option to accelerate at will

§1-309. Option to accelerate at will

A term providing that one party or that party's successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or "when the party deems itself insecure" or words of similar import, means that the party has power to do so only if that party in good faith believes that the prospect of payment or performance is impaired. The burden of establishing lack of good faith is on the party against which the power has been exercised.

Acts 2006, No. 533, §1.



RS 10:1-310 - Subordinated obligations

§1-310. Subordinated obligations

An obligation may be issued as subordinated to performance of another obligation of the person obligated, or a creditor may subordinate its right to performance of an obligation by agreement with either the person obligated or another creditor of the person obligated. Subordination does not create a security interest as against either the common debtor or a subordinated creditor.

Acts 2006, No. 533, §1.



RS 10:3-101 - Short title

CHAPTER 3. NEGOTIABLE INSTRUMENTS

PART 1. GENERAL PROVISIONS AND DEFINITIONS

§3-101. Short title

This Chapter may be cited as Uniform Commercial Code -- Negotiable Instruments.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994; Acts 2006, No. 533, §3.



RS 10:3-102 - Subject matter

§3-102. Subject matter

(a) This Chapter applies to negotiable instruments. It does not apply to money, to payment orders governed by Chapter 4A, or to securities governed by Chapter 8.

(b) If there is conflict between this Chapter and Chapter 4 or 9, Chapters 4 and 9 govern.

(c) Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this Chapter to the extent of the inconsistency.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-103 - Definitions

§3-103. Definitions

(a) In this Chapter:

(1) "Acceptor" means a drawee who has accepted a draft.

(2) "Drawee" means a person ordered in a draft to make payment.

(3) "Drawer" means a person who signs or is identified in a draft as a person ordering payment.

(4) (Reserved)

(5) "Maker" means a person who signs or is identified in a note as a person undertaking to pay.

(6) "Order" means a written instruction to pay money signed by the person giving the instruction. The instruction may be addressed to any person, including the person giving the instruction, or to one or more persons jointly or in the alternative but not in succession. An authorization to pay is not an order unless the person authorized to pay is also instructed to pay.

(7) "Ordinary care" in the case of a person engaged in business means observance of reasonable commercial standards, prevailing in the area in which the person is located, with respect to the business in which the person is engaged. In the case of a bank that takes an instrument for processing for collection or payment by automated means, reasonable commercial standards do not require the bank to examine the instrument if the failure to examine does not violate the bank's prescribed procedures and the bank's procedures do not vary unreasonably from general banking usage not disapproved by this Chapter or Chapter 4.

(8) "Party" means a party to an instrument.

(9) "Promise" means a written undertaking to pay money signed by the person undertaking to pay. An acknowledgment of an obligation by the obligor is not a promise unless the obligor also undertakes to pay the obligation.

(10) "Prove" with respect to a fact means to meet the burden of establishing the fact (R.S. 10:1-201(b)(8)).

(11) "Remitter" means a person who purchases an instrument from its issuer if the instrument is payable to an identified person other than the purchaser.

(b) Other definitions applying to this Chapter and the sections in which they appear are:

"Acceptance"

R.S. 10:3-409

"Accommodated party"

R.S. 10:3-419

"Accommodation party"

R.S. 10:3-419

"Alteration"

R.S. 10:3-407

"Anomalous indorsement"

R.S. 10:3-205

"Blank indorsement"

R.S. 10:3-205

"Cashier's check"

R.S. 10:3-104

"Certificate of deposit"

R.S. 10:3-104

"Certified check"

R.S. 10:3-409

"Check"

R.S. 10:3-104

"Consideration"

R.S. 10:3-303

"Draft"

R.S. 10:3-104

"Holder in due course"

R.S. 10:3-302

"Incomplete instrument"

R.S. 10:3-115

"Indorsement"

R.S. 10:3-204

"Indorser"

R.S. 10:3-204

"Instrument"

R.S. 10:3-104

"Issue"

R.S. 10:3-105

"Issuer"

R.S. 10:3-105

"Negotiable instrument"

R.S. 10:3-104

"Negotiation"

R.S. 10:3-201

"Note"

R.S. 10:3-104

"Payable at a definite time"

R.S. 10:3-108

"Payable on demand"

R.S. 10:3-108

"Payable to bearer"

R.S. 10:3-109

"Payable to order"

R.S. 10:3-109

"Payment"

R.S. 10:3-602

"Person entitled to enforce"

R.S. 10:3-301

"Presentment"

R.S. 10:3-501

"Reacquisition"

R.S. 10:3-207

"Special indorsement"

R.S. 10:3-205

"Teller's check"

R.S. 10:3-104

"Transfer of instrument"

R.S. 10:3-203

"Traveler's check"

R.S. 10:3-104

"Value"

R.S. 10:3-303

(c) The following definitions in other Chapters apply to this Chapter:

"Bank"

R.S. 10:4-105

"Banking day"

R.S. 10:4-104

"Clearing house"

R.S. 10:4-104

"Collecting bank"

R.S. 10:4-105

"Depositary bank"

R.S. 10:4-105

"Documentary draft"

R.S. 10:4-104

"Intermediary bank"

R.S. 10:4-105

"Item"

R.S. 10:4-104

"Payor bank"

R.S. 10:4-105

"Suspends payments"

R.S. 10:4-104

(d) In addition, Chapter 1 contains general definitions and principles of construction and interpretation applicable throughout this Chapter.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994; Acts 2006, No. 533, §3.



RS 10:3-104 - Negotiable instrument

§3-104. Negotiable instrument

(a) Except as provided in Subsections (c) and (d), "negotiable instrument" means an unconditional promise or order to pay a fixed amount of money, with or without interest or other charges described in the promise or order, if it:

(1) is payable to bearer or to order at the time it is issued or first comes into possession of a holder;

(2) is payable on demand or at a definite time; and

(3) does not state any other undertaking or instruction by the person promising or ordering payment to do any act in addition to the payment of money, but the promise or order may contain (i) an undertaking or power to give, maintain, or protect collateral to secure payment, (ii) an authorization or power to the holder to confess judgment or realize on or dispose of collateral, or (iii) a waiver of the benefit of any law intended for the advantage or protection of an obligor.

(b) "Instrument" means a negotiable instrument.

(c) An order that meets all of the requirements of Subsection (a), except Paragraph (1), and otherwise falls within the definition of "check" in Subsection (f) is a negotiable instrument and a check.

(d) A promise or order other than a check is not an instrument if, at the time it is issued or first comes into possession of a holder, it contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by this Chapter.

(e) An instrument is a "note" if it is a promise and is a "draft" if it is an order. If an instrument falls within the definition of both "note" and "draft," a person entitled to enforce the instrument may treat it as either.

(f) "Check" means (i) a draft, other than a documentary draft, payable on demand and drawn on a bank or (ii) a cashier's check or teller's check. An instrument may be a check even though it is described on its face by another term, such as "money order".

(g) "Cashier's check" means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.

(h) "Teller's check" means a draft drawn by a bank (i) on another bank, or (ii) payable at or through a bank.

(i) "Traveler's check" means an instrument that (i) is payable on demand, (ii) is drawn on or payable at or through a bank, (iii) is designated by the term "traveler's check" or by a substantially similar term, and (iv) requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the instrument.

(j) "Certificate of deposit" means an instrument containing an acknowledgment by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money. A certificate of deposit is a note of the bank.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-105 - Issue of instrument

§3-105. Issue of instrument

(a) "Issue" means the first delivery of an instrument by the maker or drawer, whether to a holder or nonholder, for the purpose of giving rights on the instrument to any person.

(b) An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance is a defense. An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but failure of the condition or special purpose to be fulfilled is a defense.

(c) "Issuer" applies to issued and unissued instruments and means a maker or drawer of an instrument.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-106 - Unconditional promise or order

§3-106. Unconditional promise or order

(a) Except as provided in this Section, for the purposes of R.S. 10:3-104(a), a promise or order is unconditional unless it states (i) an express condition to payment, (ii) that the promise or order is subject to or governed by another writing, or (iii) that rights or obligations with respect to the promise or order are stated in another writing. A reference to another writing does not of itself make the promise or order conditional.

(b) A promise or order is not made conditional (i) by a reference to another writing for a statement of rights with respect to collateral, prepayment, or acceleration, or (ii) because payment is limited to resort to a particular fund or source.

(c) If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of R.S. 10:3-104(a). If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.

(d) If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of R.S. 10:3-104(a); but if the promise or order is an instrument, there cannot be a holder in due course of the instrument.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-107 - Instrument payable in foreign money

§3-107. Instrument payable in foreign money

Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank-offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-108 - Payable on demand or at definite time

§3-108. Payable on demand or at definite time

(a) A promise or order is "payable on demand" if it (i) states that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder, or (ii) does not state any time of payment.

(b) A promise or order is "payable at a definite time" if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order is issued, subject to rights of (i) prepayment, (ii) acceleration, (iii) extension at the option of the holder, or (iv) extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.

(c) If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-109 - Payable to bearer or to order

§3-109. Payable to bearer or to order

(a) A promise or order is payable to bearer if it:

(1) states that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment;

(2) does not state a payee; or

(3) states that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person.

(b) A promise or order that is not payable to bearer is payable to order if it is payable (i) to the order of an identified person or (ii) to an identified person or order. A promise or order that is payable to order is payable to the identified person.

(c) An instrument payable to bearer may become payable to an identified person if it is specially indorsed pursuant to R.S. 10:3-205(a). An instrument payable to an identified person may become payable to bearer if it is indorsed in blank pursuant to R.S. 10:3-205(b).

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-110 - Identification of person to whom instrument is payable

§3-110. Identification of person to whom instrument is payable

(a) The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.

(b) If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

(c) A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office, or account number. For the purpose of determining the holder of an instrument, the following rules apply:

(1) If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.

(2) If an instrument is payable to:

(i) a trust, an estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named;

(ii) a person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative;

(iii) a fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or

(iv) an office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.

(d) If an instrument is payable to two or more persons alternatively, it is payable to any of them and may be negotiated, discharged, or enforced by any or all of them in possession of the instrument. If an instrument is payable to two or more persons not alternatively, it is payable to all of them and may be negotiated, discharged, or enforced only by all of them. If an instrument payable to two or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-111 - Place of payment

§3-111. Place of payment

Except as otherwise provided for items in Chapter 4, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-112 - Interest

§3-112. Interest

(a) Unless otherwise provided in the instrument, (i) an instrument is not payable with interest, and (ii) interest on an interest-bearing instrument is payable from the date of the instrument.

(b) Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-113 - Date of instrument

§3-113. Date of instrument

(a) An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in R.S. 10:4-401(c), an instrument payable on demand is not payable before the date of the instrument.

(b) If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-114 - Contradictory terms of instrument

§3-114. Contradictory terms of instrument

If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-115 - Incomplete instrument

§3-115. Incomplete instrument

(a) "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

(b) Subject to Subsection (c), if an incomplete instrument is an instrument under R.S. 10:3-104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under R.S. 10:3-104, but, after completion, the requirements of R.S. 10:3-104 are met, the instrument may be enforced according to its terms as augmented by completion.

(c) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under R.S. 10:3-407.

(d) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-116 - Joint and several liability; contribution

§3-116. Joint and several liability; contribution

(a) Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who indorse as joint payees, or anomalous indorsers are jointly and severally liable in the capacity in which they sign.

(b) Except as provided in R.S. 10:3-419(e) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

(c) Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under Subsection (b) of a party having the same joint and several liability to receive contribution from the party discharged.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-117 - Other agreements affecting instrument

§3-117. Other agreements affecting instrument

Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified only by a separate written agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this Section, the agreement is a defense to the obligation.

Acts 1992, No. 1133, §3, eff. July 1, 1993. Amended by Acts 1993, No. 948, §3, eff. Jan. 1, 1994.



RS 10:3-118 - Prescription

§3-118. Prescription

(a) Except as provided in Subsection (e), an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within five years after the due date or dates stated in the note or, if a due date is accelerated, within five years after the accelerated due date.

(b) Except as provided in Subsection (d) or (e), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within five years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of five years.

(c) Except as provided in Subsection (d), an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three years after dishonor of the draft or five years after the date of the draft, whichever period expires first.

(d) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check, or traveler's check must be commenced within three years after demand for payment is made to the acceptor or issuer, as the case may be.

(e) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within five years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the five-year period begins when a demand for payment is in effect and the due date has passed.

(f) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced (i) within five years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time, or (ii) within five years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(g) Unless governed by other law regarding claims for indemnity or contribution, an action (i) for money had and received, (ii) for breach of warranty, or (iii) to enforce an obligation, duty, or right arising under this Chapter and not governed by this Section must be commenced within three years after the cause of action accrues.

Acts 1992, No. 1133, §3, eff. July 1, 1993. Amended by Acts 1993, No. 948, §3, eff. Jan. 1, 1994.



RS 10:3-119 - REPEALED BY ACTS 1993, NO. 948, 7, EFF. JAN. 1, 1994.

§3-119. REPEALED BY ACTS 1993, NO. 948, §7, EFF. JAN. 1, 1994.



RS 10:3-201 - NEGOTIATION, TRANSFER, AND INDORSEMENT

PART 2. NEGOTIATION, TRANSFER, AND INDORSEMENT

§3-201. Negotiation

(a) "Negotiation" means a transfer of possession, whether voluntary or involuntary, of an instrument by a person other than the issuer to a person who thereby becomes its holder.

(b) Except for negotiation by a remitter, if an instrument is payable to an identified person, negotiation requires transfer of possession of the instrument and its indorsement by the holder. If an instrument is payable to bearer, it may be negotiated by transfer of possession alone.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-202 - Negotiation subject to rescission

§3-202. Negotiation subject to rescission

(a) Negotiation is effective even if obtained (i) from an infant, a corporation exceeding its powers, or a person without capacity, (ii) by fraud, duress, or mistake, or (iii) in breach of duty or as part of an illegal transaction.

(b) To the extent permitted by other law, negotiation may be rescinded or may be subject to other remedies, but those remedies may not be asserted against a subsequent holder in due course or a person paying the instrument in good faith and without knowledge of facts that are a basis for rescission or other remedy.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-203 - Transfer of instrument; rights acquired by transfer

§3-203. Transfer of instrument; rights acquired by transfer

(a) An instrument is transferred when it is delivered by a person other than its issuer for the purpose of giving to the person receiving delivery the right to enforce the instrument.

(b) Transfer of an instrument, whether or not the transfer is a negotiation, vests in the transferee any right of the transferor to enforce the instrument, including any right as a holder in due course, but the transferee cannot acquire rights of a holder in due course by a transfer, directly or indirectly, from a holder in due course if the transferee engaged in fraud or illegality affecting the instrument.

(c) Unless otherwise agreed, if an instrument is transferred for value and the transferee does not become a holder because of lack of indorsement by the transferor, the transferee has a specifically enforceable right to the unqualified indorsement of the transferor, but negotiation of the instrument does not occur until the indorsement is made.

(d) If a transferor purports to transfer less than the entire instrument, negotiation of the instrument does not occur. The transferee obtains no rights under this Chapter and has only the rights of a partial assignee.

(e) Donations inter vivos of instruments shall be governed by the provisions of this Chapter notwithstanding any other provision of the Louisiana Civil Code or of any other law of this state, relative to the form of donations inter vivos, to the contrary.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994; Acts 1995, No. 249, §1; Acts 1995, No. 1201, §3, eff. June 29, 1995.



RS 10:3-204 - Indorsement

§3-204. Indorsement

(a) "Indorsement" means a signature, other than that of a signer as maker, drawer, or acceptor, that alone or accompanied by other words is made on an instrument for the purpose of (i) negotiating the instrument, (ii) restricting payment of the instrument, or (iii) incurring indorser's liability on the instrument, but regardless of the intent of the signer, a signature and its accompanying words is an indorsement unless the accompanying words, terms of the instrument, place of the signature, or other circumstances unambiguously indicate that the signature was made for a purpose other than indorsement. For the purpose of determining whether a signature is made on an instrument, a paper affixed to the instrument is a part of the instrument.

(b) "Indorser" means a person who makes an indorsement.

(c) For the purpose of determining whether the transferee of an instrument is a holder, an indorsement that transfers a security interest in the instrument is effective as an unqualified indorsement of the instrument.

(d) If an instrument is payable to a holder under a name that is not the name of the holder, indorsement may be made by the holder in the name stated in the instrument or in the holder's name or both, but signature in both names may be required by a person paying or taking the instrument for value or collection.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-205 - Special indorsement; blank indorsement; anomalous indorsement

§3-205. Special indorsement; blank indorsement; anomalous indorsement

(a) If an indorsement is made by the holder of an instrument, whether payable to an identified person or payable to bearer, and the indorsement identifies a person to whom it makes the instrument payable, it is a "special indorsement." When specially indorsed, an instrument becomes payable to the identified person and may be negotiated only by the indorsement of that person. The principles stated in R.S. 10:3-110 apply to special indorsements.

(b) If an indorsement is made by the holder of an instrument and it is not a special indorsement, it is a "blank indorsement." When indorsed in blank, an instrument becomes payable to bearer and may be negotiated by transfer of possession alone until specially indorsed.

(c) The holder may convert a blank indorsement that consists only of a signature into a special indorsement by writing, above the signature of the indorser, words identifying the person to whom the instrument is made payable.

(d) "Anomalous indorsement" means an indorsement made by a person who is not the holder of the instrument. An anomalous indorsement does not affect the manner in which the instrument may be negotiated.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-206 - Restrictive indorsement

§3-206. Restrictive indorsement

(a) An indorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.

(b) An indorsement stating a condition to the right of the indorsee to receive payment does not affect the right of the indorsee to enforce the instrument. A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.

(c) If an instrument bears an indorsement (i) described in R.S. 10:4-201(b), or (ii) in blank or to a particular bank using the words "for deposit," "for collection," or other words indicating a purpose of having the instrument collected by a bank for the indorser or for a particular account, the following rules apply:

(1) A person, other than a bank, who purchases the instrument when so indorsed converts the instrument unless the amount paid for the instrument is received by the indorser or applied consistently with the indorsement.

(2) A depositary bank that purchases the instrument or takes it for collection when so indorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the indorser or applied consistently with the indorsement.

(3) A payor bank that is also the depositary bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the indorser or applied consistently with the indorsement.

(4) Except as otherwise provided in Paragraph (3), a payor bank or intermediary bank may disregard the indorsement and is not liable if the proceeds of the instrument are not received by the indorser or applied consistently with the indorsement.

(d) Except for an indorsement covered by Subsection (c), if an instrument bears an indorsement using words to the effect that payment is to be made to the indorsee as agent, trustee, or other fiduciary for the benefit of the indorser or another person, the following rules apply:

(1) Unless there is notice of breach of fiduciary duty as provided in R.S. 10:3-307, a person who purchases the instrument from the indorsee or takes the instrument from the indorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the indorsee without regard to whether the indorsee violates a fiduciary duty to the indorser.

(2) A subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the indorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty.

(e) The presence on an instrument of an indorsement to which this Section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under Subsection (c) or has notice or knowledge of breach of fiduciary duty as stated in Subsection (d).

(f) In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an indorsement to which this Section applies and the payment is not permitted by this Section.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-207 - Reacquisition

§3-207. Reacquisition

Reacquisition of an instrument occurs if it is transferred to a former holder, by negotiation or otherwise. A former holder who reacquires the instrument may cancel indorsements made after the reacquirer first became a holder of the instrument. If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument. An indorser whose indorsement is canceled is discharged, and the discharge is effective against any subsequent holder.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-301 - ENFORCEMENT OF INSTRUMENTS

PART 3. ENFORCEMENT OF INSTRUMENTS

§3-301. Person entitled to enforce instrument

"Person entitled to enforce" an instrument means (i) the holder of the instrument, (ii) a nonholder in possession of the instrument who has the rights of a holder, or (iii) a person not in possession of the instrument who is entitled to enforce the instrument pursuant to R.S. 10:3-309 or 10:3-418(d). A person may be a person entitled to enforce the instrument even though the person is not the owner of the instrument or is in wrongful possession of the instrument.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-302 - Holder in due course

§3-302. Holder in due course

(a) Subject to Subsection (c) and R.S. 10:3-106(d), "holder in due course" means the holder of an instrument if:

(1) the instrument when issued or negotiated to the holder does not bear such apparent evidence of forgery or alteration or is not otherwise so irregular or incomplete as to call into question its authenticity; and

(2) the holder took the instrument (i) for value, (ii) in good faith, (iii) without notice that the instrument is overdue or has been dishonored or that there is an uncured default with respect to payment of another instrument issued as part of the same series, (iv) without notice that the instrument contains an unauthorized signature or has been altered, (v) without notice of any claim to the instrument described in R.S. 10:3-306, and (vi) without notice that any party has a defense or claim in recoupment described in R.S. 10:3-305(a).

(b) Notice of discharge of a party, other than discharge in an insolvency proceeding, is not notice of a defense under Subsection (a), but discharge is effective against a person who became a holder in due course with notice of the discharge. Public filing or recording of a document does not of itself constitute notice of a defense, claim in recoupment, or claim to the instrument.

(c) Except to the extent a transferor or predecessor in interest has rights as a holder in due course, a person does not acquire rights of a holder in due course of an instrument taken (i) by legal process or by purchase in an execution, bankruptcy, or creditor's sale or similar proceeding, (ii) by purchase as part of a bulk transaction not in ordinary course of business of the transferor, or (iii) as the successor in interest to an estate or other organization.

(d) If, under R.S. 10:3-303(a)(1), the promise of performance that is the consideration for an instrument has been partially performed, the holder may assert rights as a holder in due course of the instrument only to the fraction of the amount payable under the instrument equal to the value of the partial performance divided by the value of the promised performance.

(e) If (i) the person entitled to enforce an instrument has only a security interest in the instrument and (ii) the person obliged to pay the instrument has a defense, claim in recoupment, or claim to the instrument that may be asserted against the person who granted the security interest, the person entitled to enforce the instrument may assert rights as a holder in due course only to an amount payable under the instrument which, at the time of enforcement of the instrument, does not exceed the amount of the unpaid obligation secured.

(f) To be effective, notice must be received at a time and in a manner that gives a reasonable opportunity to act on it.

(g) This Section is subject to any law limiting status as a holder in due course in particular classes of transactions.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-303 - Value and consideration

§3-303. Value and consideration

(a) An instrument is issued or transferred for value if:

(1) the instrument is issued or transferred for a promise of performance, to the extent the promise has been performed, or the holder has in good faith changed his position in reliance on it, in which case he is deemed to have given full value for the instrument;

(2) the transferee acquires a security interest or other lien in the instrument other than a lien obtained by judicial proceeding;

(3) the instrument is issued or transferred as payment of, or as security for, an antecedent claim against any person, whether or not the claim is due;

(4) the instrument is issued or transferred in exchange for a negotiable instrument; or

(5) the instrument is issued or transferred in exchange for the incurring of an irrevocable obligation to a third party by the person taking the instrument.

(b) "Consideration" means any consideration sufficient to support a simple contract. The drawer or maker of an instrument has a defense if the instrument is issued without consideration. If an instrument is issued for a promise of performance, the issuer has a defense to the extent performance of the promise is due and the promise has not been performed. If an instrument is issued for value as stated in Subsection (a), the instrument is also issued for consideration.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-304 - Overdue instrument

§3-304. Overdue instrument

(a) An instrument payable on demand becomes overdue at the earliest of the following times:

(1) on the day after the day demand for payment is duly made;

(2) if the instrument is a check, 90 days after its date; or

(3) if the instrument is not a check, when the instrument has been outstanding for a period of time after its date which is unreasonably long under the circumstances of the particular case in light of the nature of the instrument and usage of the trade.

(b) With respect to an instrument payable at a definite time the following rules apply:

(1) If the principal is payable in installments and a due date has not been accelerated, the instrument becomes overdue upon default under the instrument for nonpayment of an installment, and the instrument remains overdue until the default is cured.

(2) If the principal is not payable in installments and the due date has not been accelerated, the instrument becomes overdue on the day after the due date.

(3) If a due date with respect to principal has been accelerated, the instrument becomes overdue on the day after the accelerated due date.

(c) Unless the due date of principal has been accelerated, an instrument does not become overdue if there is default in payment of interest but no default in payment of principal.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-305 - Defenses and claims in recoupment

§3-305. Defenses and claims in recoupment

(a) Except as stated in Subsection (b), the right to enforce the obligation of a party to pay an instrument is subject to the following:

(1) a defense of the obligor based on (i) infancy of the obligor to the extent it is a defense to a simple contract, (ii) duress, lack of legal capacity, or illegality of the transaction which, under other law, nullifies the obligation of the obligor, (iii) fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms, or (iv) discharge of the obligor in insolvency proceedings;

(2) a defense of the obligor stated in another Section of this Chapter or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract; and

(3) a claim in recoupment of the obligor against the original payee of the instrument if the claim arose from the transaction that gave rise to the instrument; but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing on the instrument at the time the action is brought.

(b) The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to defenses of the obligor stated in Subsection (a)(1), but is not subject to defenses of the obligor stated in Subsection (a)(2) or claims in recoupment stated in Subsection (a)(3) against a person other than the holder.

(c) Except as stated in Subsection (d), in an action to enforce the obligation of a party to pay the instrument, the obligor may not assert against the person entitled to enforce the instrument a defense, claim in recoupment, or claim to the instrument (R.S. 10:3-306) of another person, but the other person's claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument. An obligor is not obliged to pay the instrument if the person seeking enforcement of the instrument does not have rights of a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.

(d) In an action to enforce the obligation of an accommodation party to pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under Subsection (a) that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy, and lack of legal capacity.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-306 - Claims to an instrument

§3-306. Claims to an instrument

A person taking an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds. A person having rights of a holder in due course takes free of the claim to the instrument.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-307 - Notice of breach of fiduciary duty

§3-307. Notice of breach of fiduciary duty

(a) In this Section:

(1) "Fiduciary" means an agent, trustee, partner, corporate officer or director, or other representative owing a fiduciary duty with respect to an instrument.

(2) "Represented person" means the principal, beneficiary, partnership, corporation, or other person to whom the duty stated in Paragraph (1) is owed.

(b) If (i) an instrument is taken from a fiduciary for payment or collection or for value, (ii) the taker has knowledge of the fiduciary status of the fiduciary, and (iii) the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply:

(1) Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person.

(2) In the case of an instrument payable to the represented person or the fiduciary as such, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

(3) If an instrument is issued by the represented person or the fiduciary as such, and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty.

(4) If an instrument is issued by the represented person or the fiduciary as such, to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-308 - Proof of signatures and status as holder in due course

§3-308. Proof of signatures and status as holder in due course

(a) In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or incompetent at the time of trial of the issue of validity of the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under R.S. 10:3-402(a).

(b) If the validity of signatures is admitted or proved and there is compliance with Subsection (a), a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under R.S. 10:3-301, unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course which are not subject to the defense or claim.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-309 - Enforcement of lost, destroyed, or stolen instrument

§3-309. Enforcement of lost, destroyed, or stolen instrument

(a) A person not in possession of an instrument is entitled to enforce the instrument if (i) the person was in possession of the instrument and entitled to enforce it when loss of possession occurred, (ii) the loss of possession was not the result of a transfer by the person or a lawful seizure, and (iii) the person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(b) A person seeking enforcement of an instrument under Subsection (a) must prove the terms of the instrument and the person's right to enforce the instrument. If that proof is made, R.S. 10:3-308 applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-310 - Effect of instrument on obligation for which taken

§3-310. Effect of instrument on obligation for which taken

(a) Unless otherwise agreed, if a certified check, cashier's check, or teller's check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an indorser of the instrument.

(b) Unless otherwise agreed and except as provided in Subsection (a), if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:

(1) In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.

(2) In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment.

(3) Except as provided in Paragraph (4), if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a third person which is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.

(4) If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen, or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee's rights against the obligor are limited to enforcement of the instrument.

(c) If an instrument other than one described in Subsection (a) or (b) is taken for an obligation, the effect is (i) that stated in Subsection (a) if the instrument is one on which a bank is liable as maker or acceptor, or (ii) that stated in Subsection (b) in any other case.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-311 - Accord and satisfaction by use of instrument

§3-311. Accord and satisfaction by use of instrument

(a) If a person against whom a claim is asserted proves that (i) that person in good faith tendered an instrument to the claimant as full satisfaction of the claim, (ii) the amount of the claim was unliquidated or subject to a bona fide dispute, and (iii) the claimant obtained payment of the instrument, the following Subsections apply.

(b) Unless Subsection (c) applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

(c) Subject to Subsection (d), a claim is not discharged under Subsection (b) if either of the following applies:

(1) The claimant, if an organization, proves that (i) within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office, or place, and (ii) the instrument or accompanying communication was not received by that designated person, office, or place.

(2) The claimant, whether or not an organization, proves that within 90 days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted. This Paragraph does not apply if the claimant is an organization that sent a statement complying with Paragraph (1)(i).

(d) A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-312 - Lost, destroyed, or stolen cashier's check, teller's check, certified check, or money order

§3-312. Lost, destroyed, or stolen cashier's check, teller's check, certified check, or money order

(a) In this Section:

(1) "Check" means a cashier's check, teller's check, certified check, or money order.

(2) "Claimant" means a person who claims the right to receive the amount of a cashier's check, teller's check, certified check, or money order that was lost, destroyed, or stolen.

(3) "Declaration of loss" means a written statement, made under penalty of perjury, to the effect that (i) the declarer lost possession of a check, (ii) the declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's check, teller's check, or money order, (iii) the loss of possession was not the result of a transfer by the declarer or a lawful seizure, and (iv) the declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(4) "Obligated bank" means the issuer of a cashier's check, teller's check, or money order, or the acceptor of a certified check.

(b) A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if (i) the claimant is the drawer or payee of a certified check or the remitter or payee of a cashier's check, teller's check, or money order, (ii) the communication contains or is accompanied by a declaration of loss of the claimant with respect to the check, (iii) the communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid, and (iv) the claimant provides reasonable identification if requested by the obligated bank. Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration. If a claim is asserted in compliance with this Subsection, the following rules apply:

(1) The claim becomes enforceable at the later of (i) the time the claim is asserted, or (ii) the ninetieth day following the date of the check, in the case of a cashier's check, teller's check, or money order, or the ninetieth day following the date of the acceptance, in the case of a certified check.

(2) Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller's check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.

(3) If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check.

(4) When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to R.S. 10:4-302(a)(1), payment to the claimant discharges all liability of the obligated bank with respect to the check.

(c) If the obligated bank pays the amount of a check to a claimant under Subsection (b)(4) and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to (i) refund the payment to the obligated bank if the check is paid, or (ii) pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

(d) If a claimant has the right to assert a claim under Subsection (b) and is also a person entitled to enforce a cashier's check, teller's check, certified check, or money order which is lost, destroyed, or stolen, the claimant may assert rights with respect to the check either under this Section or R.S. 10:3-309.

Acts 1992, No. 1133, §3, eff. July 1, 1993. Amended by Acts 1993, No. 948, §3, eff. Jan. 1, 1994.



RS 10:3-401 - LIABILITY OF PARTIES

PART 4. LIABILITY OF PARTIES

§3-401. Signature

(a) A person is not liable on an instrument unless (i) the person signed the instrument, or (ii) the person is represented by an agent or representative who signed the instrument and the signature is binding on the represented person under R.S. 10:3-402.

(b) A signature may be made (i) manually or by means of a device or machine, and (ii) by the use of any name, including a trade or assumed name, or by a word, mark, or symbol executed or adopted by a person with present intention to authenticate a writing.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-402 - Signature by representative

§3-402. Signature by representative

(a) If a person acting, or purporting to act, as a representative signs an instrument by signing either the name of the represented person or the name of the signer, the represented person is bound by the signature to the same extent the represented person would be bound if the signature were on a simple contract. If the represented person is bound, the signature of the representative is the "authorized signature of the represented person" and the represented person is liable on the instrument, whether or not identified in the instrument.

(b) If a representative signs the name of the representative to an instrument and the signature is an authorized signature of the represented person, the following rules apply:

(1) If the form of the signature shows unambiguously that the signature is made on behalf of the represented person who is identified in the instrument, the representative is not liable on the instrument.

(2) Subject to Subsection (c), if (i) the form of the signature does not show unambiguously that the signature is made in a representative capacity or (ii) the represented person is not identified in the instrument, the representative is liable on the instrument to a holder in due course that took the instrument without notice that the representative was not intended to be liable on the instrument. With respect to any other person, the representative is liable on the instrument unless the representative proves that the original parties did not intend the representative to be liable on the instrument.

(c) If a representative signs the name of the representative as drawer of a check without indication of the representative status and the check is payable from an account of the represented person who is identified on the check, the signer is not liable on the check if the signature is an authorized signature of the represented person.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-403 - Unauthorized signature

§3-403. Unauthorized signature

(a) Unless otherwise provided in this Chapter or Chapter 4, an unauthorized signature is ineffective except as the signature of the unauthorized signer in favor of a person who in good faith pays the instrument or takes it for value. An unauthorized signature may be ratified for all purposes of this Chapter.

(b) If the signature of more than one person is required to constitute the authorized signature of an organization, the signature of the organization is unauthorized if one of the required signatures is lacking.

(c) The civil or criminal liability of a person who makes an unauthorized signature is not affected by any provision of this Chapter which makes the unauthorized signature effective for the purposes of this Chapter.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-404 - Impostors; fictitious payees

§3-404. Impostors; fictitious payees

(a) If an impostor, by use of the mails or otherwise, induces the issuer of an instrument to issue the instrument to the impostor, or to a person acting in concert with the impostor, by impersonating the payee of the instrument or a person authorized to act for the payee, an indorsement of the instrument by any person in the name of the payee is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) If (i) a person whose intent determines to whom an instrument is payable (R.S. 10:3-110(a) or (b)) does not intend the person identified as payee to have any interest in the instrument, or (ii) the person identified as payee of an instrument is a fictitious person, the following rules apply until the instrument is negotiated by special indorsement:

(1) Any person in possession of the instrument is its holder.

(2) An indorsement by any person in the name of the payee stated in the instrument is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(c) Under Subsection (a) or (b), an indorsement is made in the name of a payee if (i) it is made in a name substantially similar to that of the payee or (ii) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to that of the payee.

(d) With respect to an instrument to which Subsection (a) or (b) applies, if a person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from payment of the instrument, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-405 - Employer's responsibility for fraudulent indorsement by employee

§3-405. Employer's responsibility for fraudulent indorsement by employee

(a) In this Section:

(1) "Employee" includes an independent contractor and employee of an independent contractor retained by the employer.

(2) "Fraudulent indorsement" means (i) in the case of an instrument payable to the employer, a forged indorsement purporting to be that of the employer, or (ii) in the case of an instrument with respect to which the employer is the issuer, a forged indorsement purporting to be that of the person identified as payee.

(3) "Responsibility" with respect to instruments means authority (i) to sign or indorse instruments on behalf of the employer, (ii) to process instruments received by the employer for bookkeeping purposes, for deposit to an account, or for other disposition, (iii) to prepare or process instruments for issue in the name of the employer, (iv) to supply information determining the names or addresses of payees of instruments to be issued in the name of the employer, (v) to control the disposition of instruments to be issued in the name of the employer, or (vi) to act otherwise with respect to instruments in a responsible capacity. "Responsibility" does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are part of incoming or outgoing mail, or similar access.

(b) For the purpose of determining the rights and liabilities of a person who, in good faith, pays an instrument or takes it for value or for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent indorsement of the instrument, the indorsement is effective as the indorsement of the person to whom the instrument is payable if it is made in the name of that person. If the person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from the fraud, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

(c) Under Subsection (b), an indorsement is made in the name of the person to whom an instrument is payable if (i) it is made in a name substantially similar to the name of that person or (ii) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to the name of that person.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-406 - Negligence contributing to forged signature or alteration of instrument

§3-406. Negligence contributing to forged signature or alteration of instrument

(a) A person whose failure to exercise ordinary care substantially contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) Under Subsection (a), if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.

(c) Under Subsection (a), the burden of proving failure to exercise ordinary care is on the person asserting the preclusion. Under Subsection (b), the burden of proving failure to exercise ordinary care is on the person precluded.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-407 - Alteration

§3-407. Alteration

(a) "Alteration" means (i) an unauthorized change in an instrument that purports to modify in any respect the obligation of a party, or (ii) an unauthorized addition of words or numbers or other change to an incomplete instrument relating to the obligation of a party.

(b) Except as provided in Subsection (c), an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. No other alteration discharges a party, and the instrument may be enforced according to its original terms.

(c) A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value, in good faith and without notice of the alteration, may enforce rights with respect to the instrument (i) according to its original terms, or (ii) in the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-408 - Drawee not liable on unaccepted draft

§3-408. Drawee not liable on unaccepted draft

A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts it.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-409 - Acceptance of draft; certified check

§3-409. Acceptance of draft; certified check

(a) "Acceptance" means the drawee's signed agreement to pay a draft as presented. It must be written on the draft and may consist of the drawee's signature alone. Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

(b) A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue, or has been dishonored.

(c) If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

(d) "Certified check" means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in Subsection (a) or by a writing on the check which indicates that the check is certified. The drawee of a check has no obligation to certify the check, and refusal to certify is not dishonor of the check.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-410 - Acceptance varying draft

§3-410. Acceptance varying draft

(a) If the terms of a drawee's acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.

(b) The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

(c) If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and indorser that does not expressly assent to the acceptance is discharged.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-411 - Refusal to pay cashier's checks, teller's checks, and certified checks

§3-411. Refusal to pay cashier's checks, teller's checks, and certified checks

(a) In this Section, "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer.

(b) If the obligated bank wrongfully (i) refuses to pay a cashier's check or certified check, (ii) stops payment of a teller's check, or (iii) refuses to pay a dishonored teller's check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

(c) Expenses or consequential damages under Subsection (b) are not recoverable if the refusal of the obligated bank to pay occurs because (i) the bank suspends payments, (ii) the obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument, (iii) the obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument, (iv) payment is prohibited by law, or (v) R.S. 10:3-312 is applicable.

Acts 1992, No. 1133, §3, eff. July 1, 1993. Amended by Acts 1993, No. 948, §3, eff. Jan. 1, 1994.



RS 10:3-412 - Obligation of issuer of note or cashier's check

§3-412. Obligation of issuer of note or cashier's check

The issuer of a note or cashier's check or other draft drawn on the drawer is obliged to pay the instrument (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in R.S. 10:3-115 and 10:3-407. The obligation is owed to a person entitled to enforce the instrument or to an indorser who paid the instrument under R.S. 10:3-415.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-413 - Obligation of acceptor

§3-413. Obligation of acceptor

(a) The acceptor of a draft is obliged to pay the draft (i) according to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms, (ii) if the acceptance varies the terms of the draft, according to the terms of the draft as varied, or (iii) if the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in R.S. 10:3-115 and 10:3-407. The obligation is owed to a person entitled to enforce the draft or to the drawer or an indorser who paid the draft under R.S. 10:3-414 or 10:3-415.

(b) If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If (i) the certification or acceptance does not state an amount, (ii) the amount of the instrument is subsequently raised, and (iii) the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-414 - Obligation of drawer

§3-414. Obligation of drawer

(a) This Section does not apply to cashier's checks or other drafts drawn on the drawer.

(b) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in R.S. 10:3-115 and 10:3-407. The obligation is owed to a person entitled to enforce the draft or to an indorser who paid the draft under R.S. 10:3-415.

(c) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

(d) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an indorser under R.S. 10:3-415(a) and (c).

(e) If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable under Subsection (b) to pay the draft if the draft is not a check. A disclaimer of the liability stated in Subsection (b) is not effective if the draft is a check.

(f) If (i) a check is not presented for payment or given to a depositary bank for collection within 30 days after its date, (ii) the drawee suspends payments after expiration of the 30-day period without paying the check, and (iii) because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-415 - Obligation of indorser

§3-415. Obligation of indorser

(a) Subject to Subsections (b), (c), and (d) and to R.S. 10:3-419(d), if an instrument is dishonored, an indorser is obliged to pay the amount due on the instrument (i) according to the terms of the instrument at the time it was indorsed, or (ii) if the indorser indorsed an incomplete instrument, according to its terms when completed, to the extent stated in R.S. 10:3-115 and 10:3-407. The obligation of the indorser is owed to a person entitled to enforce the instrument or to a subsequent indorser who paid the instrument under this Section.

(b) If an indorsement states that it is made "without recourse" or otherwise disclaims liability of the indorser, the indorser is not liable under Subsection (a) to pay the instrument.

(c) If notice of dishonor of an instrument is required by R.S. 10:3-503 and notice of dishonor complying with that Section is not given to an indorser, the liability of the indorser under Subsection (a) is discharged.

(d) If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under Subsection (a) is discharged.

(e) If an indorser of a check is liable under Subsection (a) and the check is not presented for payment, or given to a depositary bank for collection, within 30 days after the day the indorsement was made, the liability of the indorser under Subsection (a) is discharged.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-416 - Transfer warranties

§3-416. Transfer warranties

(a) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by indorsement, to any subsequent transferee that:

(1) the warrantor is a person entitled to enforce the instrument;

(2) all signatures on the instrument are authentic and authorized;

(3) the instrument has not been altered;

(4) the instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor; and

(5) the warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) A person to whom the warranties under Subsection (a) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(c) The warranties stated in Subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under Subsection (b) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(d) A cause of action for breach of warranty under this Section accrues when the claimant has reason to know of the breach.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-417 - Presentment warranties

§3-417. Presentment warranties

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(1) the warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) the draft has not been altered; and

(3) the warrantor has no knowledge that the signature of the drawer of the draft is unauthorized.

(b) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this Subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this Subsection.

(c) If a drawee asserts a claim for breach of warranty under Subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under R.S. 10:3-404 or 10:3-405 or the drawer is precluded under R.S. 10:3-406 or 10:4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other instrument is presented for payment to a party obliged to pay the instrument, and (iii) payment is received, the following rules apply:

(1) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(2) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in Subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under Subsection (b) or (d) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this Section accrues when the claimant has reason to know of the breach.

Acts 1992, No. 1133, §3, eff. July 1, 1992; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-418 - Payment or acceptance by mistake

§3-418. Payment or acceptance by mistake

(a) Except as provided in Subsection (c), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that (i) payment of the draft had not been stopped pursuant to R.S. 10:4-403 or (ii) the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this Subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b) Except as provided in Subsection (c), if an instrument has been paid or accepted by mistake and the case is not covered by Subsection (a), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, (i) recover the payment from the person to whom or for whose benefit payment was made or (ii) in the case of acceptance, may revoke the acceptance.

(c) The remedies provided by Subsection (a) or (b) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This Subsection does not limit remedies provided by R.S. 10:3-417 or 10:4-407.

(d) Notwithstanding R.S. 10:4-215, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under Subsection (a) or (b), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-419 - Instruments signed for accommodation

§3-419. Instruments signed for accommodation

(a) If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation."

(b) An accommodation party may sign the instrument as maker, drawer, acceptor, or indorser and, subject to Subsection (d), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in R.S. 10:3-605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if (i) execution of judgment against the other party has been returned unsatisfied, (ii) the other party is insolvent or in an insolvency proceeding, (iii) the other party cannot be served with process, or (iv) it is otherwise apparent that payment cannot be obtained from the other party.

(e) An accommodation party who pays the instrument is entitled to reimbursement, subrogation, contribution, and indemnification in accordance with the rules dealing with these matters found in the Civil Code Articles on suretyship, and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-420 - Conversion of instrument

§3-420. Conversion of instrument

(a) An instrument is converted when

(i) a drawee to whom it is delivered for acceptance refuses to return it on demand; or

(ii) any person to whom it is delivered for payment refuses on demand either to pay or to return it; or

(iii) it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment.

(b) An action for conversion of an instrument may not be brought by (i) the issuer or acceptor of the instrument or (ii) a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or co-payee or (iii) by the drawer.

(c) In an action under Subsection (a), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(d) A representative other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

(e) Nothing in this Section prevents the owner of an instrument that has been wrongfully taken from him and not negotiated from requiring the drawer or maker to issue a substitute for it.

(f) Any action for conversion or an action for replacement under Subsection (e) prescribes in one year.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-501 - DISHONOR

PART 5. DISHONOR

§3-501. Presentment

(a) "Presentment" means a demand made by or on behalf of a person entitled to enforce an instrument (i) to pay the instrument made to the drawee or a party obliged to pay the instrument or, in the case of a note or accepted draft payable at a bank, to the bank, or (ii) to accept a draft made to the drawee.

(b) The following rules are subject to Chapter 4, agreement of the parties, and clearing-house rules and the like:

(1) Presentment may be made at the place of payment of the instrument and must be made at the place of payment if the instrument is payable at a bank in the United States; may be made by any commercially reasonable means, including an oral, written, or electronic communication; is effective when the demand for payment or acceptance is received by the person to whom presentment is made; and is effective if made to any one of two or more makers, acceptors, drawees, or other payors.

(2) Upon demand of the person to whom presentment is made, the person making presentment must (i) exhibit the instrument, (ii) give reasonable identification and, if presentment is made on behalf of another person, reasonable evidence of authority to do so, and (iii) sign a receipt on the instrument for any payment made or surrender the instrument if full payment is made.

(3) Without dishonoring the instrument, the party to whom presentment is made may (i) return the instrument for lack of a necessary indorsement, or (ii) refuse payment or acceptance for failure of the presentment to comply with the terms of the instrument, an agreement of the parties, or other applicable law or rule.

(4) The party to whom presentment is made may treat presentment as occurring on the next business day after the day of presentment if the party to whom presentment is made has established a cut-off hour not earlier than 2 p.m. for the receipt and processing of instruments presented for payment or acceptance and presentment is made after the cut-off hour.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-502 - Dishonor

§3-502. Dishonor

(a) Dishonor of a note is governed by the following rules:

(1) If the note is payable on demand, the note is dishonored if presentment is duly made to the maker and the note is not paid on the day of presentment.

(2) If the note is not payable on demand and is payable at or through a bank or the terms of the note require presentment, the note is dishonored if presentment is duly made and the note is not paid on the day it becomes payable or the day of presentment, whichever is later.

(3) If the note is not payable on demand and Paragraph (2) does not apply, the note is dishonored if it is not paid on the day it becomes payable.

(b) Dishonor of an unaccepted draft other than a documentary draft is governed by the following rules:

(1) If a check is duly presented for payment to the payor bank otherwise than for immediate payment over the counter, the check is dishonored if the payor bank makes timely return of the check or sends timely notice of dishonor or nonpayment under R.S. 10:4-301 or 10:4-302, or becomes accountable for the amount of the check under R.S. 10:4-302.

(2) If a draft is payable on demand and Paragraph (1) does not apply, the draft is dishonored if presentment for payment is duly made to the drawee and the draft is not paid on the day of presentment.

(3) If a draft is payable on a date stated in the draft, the draft is dishonored if (i) presentment for payment is duly made to the drawee and payment is not made on the day the draft becomes payable or the day of presentment, whichever is later, or (ii) presentment for acceptance is duly made before the day the draft becomes payable and the draft is not accepted on the day of presentment.

(4) If a draft is payable on elapse of a period of time after sight or acceptance, the draft is dishonored if presentment for acceptance is duly made and the draft is not accepted on the day of presentment.

(c) Dishonor of an unaccepted documentary draft occurs according to the rules stated in Subsection (b)(2), (3), and (4), except that payment or acceptance may be delayed without dishonor until no later than the close of the third business day of the drawee following the day on which payment or acceptance is required by those Paragraphs.

(d) Dishonor of an accepted draft is governed by the following rules:

(1) If the draft is payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and the draft is not paid on the day of presentment.

(2) If the draft is not payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and payment is not made on the day it becomes payable or the day of presentment, whichever is later.

(e) In any case in which presentment is otherwise required for dishonor under this Section and presentment is excused under R.S. 10:3-504, dishonor occurs without presentment if the instrument is not duly accepted or paid.

(f) If a draft is dishonored because timely acceptance of the draft was not made and the person entitled to demand acceptance consents to a late acceptance, from the time of acceptance the draft is treated as never having been dishonored.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-503 - Notice of dishonor

§3-503. Notice of dishonor

(a) The obligation of an indorser stated in R.S. 10:3-415(a) and the obligation of a drawer stated in R.S. 10:3-414(d) may not be enforced unless (i) the indorser or drawer is given notice of dishonor of the instrument complying with this Section or (ii) notice of dishonor is excused under R.S. 10:3-504(b).

(b) Notice of dishonor may be given by any person; may be given by any commercially reasonable means, including an oral, written, or electronic communication; and is sufficient if it reasonably identifies the instrument and indicates that the instrument has been dishonored or has not been paid or accepted. Return of an instrument given to a bank for collection is sufficient notice of dishonor.

(c) Subject to R.S. 10:3-504(c), with respect to an instrument taken for collection by a collecting bank, notice of dishonor must be given (i) by the bank before midnight of the next banking day following the banking day on which the bank receives notice of dishonor of the instrument, or (ii) by any other person within 30 days following the day on which the person receives notice of dishonor. With respect to any other instrument, notice of dishonor must be given within 30 days following the day on which dishonor occurs.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-504 - Excused presentment and notice of dishonor

§3-504. Excused presentment and notice of dishonor

(a) Presentment for payment or acceptance of an instrument is excused if (i) the person entitled to present the instrument cannot with reasonable diligence make presentment, (ii) the maker or acceptor has repudiated an obligation to pay the instrument or is dead or in insolvency proceedings, (iii) by the terms of the instrument presentment is not necessary to enforce the obligation of indorsers or the drawer, (iv) the drawer or indorser whose obligation is being enforced has waived presentment or otherwise has no reason to expect or right to require that the instrument be paid or accepted, or (v) the drawer instructed the drawee not to pay or accept the draft or the drawee was not obligated to the drawer to pay the draft.

(b) Notice of dishonor is excused if (i) by the terms of the instrument notice of dishonor is not necessary to enforce the obligation of a party to pay the instrument, or (ii) the party whose obligation is being enforced waived notice of dishonor. A waiver of presentment is also a waiver of notice of dishonor.

(c) Delay in giving notice of dishonor is excused if the delay was caused by circumstances beyond the control of the person giving the notice and the person giving the notice exercised reasonable diligence after the cause of the delay ceased to operate.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-505 - Evidence of dishonor

§3-505. Evidence of dishonor

(a) The following are admissible as evidence and create a presumption of dishonor and of any notice of dishonor stated:

(1) a document regular in form as provided in Subsection (b) which purports to be a protest;

(2) a purported stamp or writing of the drawee, payor bank, or presenting bank on or accompanying the instrument stating that acceptance or payment has been refused unless reasons for the refusal are stated and the reasons are not consistent with dishonor;

(3) a book or record of the drawee, payor bank, or collecting bank, kept in the usual course of business which shows dishonor, even if there is no evidence of who made the entry.

(b) A "protest" is a certificate of dishonor made by a United States consul or vice consul, or a notary public or other person authorized to administer oaths by the law of the place where dishonor occurs. It may be made upon information satisfactory to that person. The protest must identify the instrument and certify either that presentment has been made or, if not made, the reason why it was not made, and that the instrument has been dishonored by nonacceptance or nonpayment. The protest may also certify that notice of dishonor has been given to some or all parties.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-601 - DISCHARGE AND PAYMENT

PART 6. DISCHARGE AND PAYMENT

§3-601. Discharge and effect of discharge

(a) The obligation of a party to pay the instrument is discharged as stated in this Chapter or by an act or agreement with the party which would discharge an obligation to pay money under a simple contract.

(b) Discharge of the obligation of a party is not effective against a person acquiring rights of a holder in due course of the instrument without notice of the discharge.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-602 - Payment

§3-602. Payment

(a) Subject to Subsection (b), an instrument is paid to the extent payment is made (i) by or on behalf of a party obliged to pay the instrument, and (ii) to a person entitled to enforce the instrument. To the extent of the payment, the obligation of the party obliged to pay the instrument is discharged even though payment is made with knowledge of a claim to the instrument under R.S. 10:3-306 by another person.

(b) The obligation of a party to pay the instrument is not discharged under Subsection (a) if:

(1) a claim to the instrument under R.S. 10:3-306 is enforceable against the party receiving payment and (i) payment is made with knowledge by the payor that payment is prohibited by injunction or similar process of a court of competent jurisdiction, or (ii) in the case of an instrument other than a cashier's check, teller's check, or certified check, the party making payment accepted, from the person having a claim to the instrument, indemnity against loss resulting from refusal to pay the person entitled to enforce the instrument; or

(2) the person making payment knows that the instrument is a stolen instrument and pays a person it knows is in wrongful possession of the instrument.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-603 - Tender of payment

§3-603. Tender of payment

(a) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument, the effect of tender is governed by principles of law applicable to tender of payment under a simple contract.

(b) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument and the tender is refused, there is discharge, to the extent of the amount of the tender, of the obligation of an indorser or accommodation party having a right of recourse with respect to the obligation to which the tender relates.

(c) If tender of payment of an amount due on an instrument is made to a person entitled to enforce the instrument, the obligation of the obligor to pay interest after the due date on the amount tendered is discharged. If presentment is required with respect to an instrument and the obligor is able and ready to pay on the due date at every place of payment stated in the instrument, the obligor is deemed to have made tender of payment on the due date to the person entitled to enforce the instrument.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-604 - Discharge by cancellation or renunciation

§3-604. Discharge by cancellation or renunciation

(a) A person entitled to enforce an instrument, with or without consideration, may discharge the obligation of a party to pay the instrument (i) by an intentional voluntary act, such as surrender of the instrument to the party, destruction, mutilation, or cancellation of the instrument, cancellation or striking out of the party's signature, or the addition of words to the instrument indicating discharge, or (ii) by agreeing not to sue or otherwise renouncing rights against the party by a signed writing.

(b) Cancellation or striking out of an indorsement pursuant to Subsection (a) does not affect the status and rights of a party derived from the indorsement.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-101 - Short title

CHAPTER 4. BANK DEPOSITS AND COLLECTIONS

PART 1. GENERAL PROVISIONS AND DEFINITIONS

§4-101. Short title

This Chapter may be cited as Uniform Commercial Code -- Bank Deposits and Collections.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994; Acts 2006, No. 533, §4.



RS 10:4-102 - Applicability

§4-102. Applicability

(a) To the extent that items within this Chapter are also within Chapters 3 and 8, they are subject to those Chapters. If there is conflict, this Chapter governs Chapter 3, but Chapter 8 governs this Chapter.

(b) The liability of a bank for action or non-action with respect to an item handled by it for purposes of presentment, payment, or collection is governed by the law of the place where the bank is located. In the case of action or non-action by or at a branch or separate office of a bank, its liability is governed by the law of the place where the branch or separate office is located.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-103 - Variation by agreement; measure of damages; action constituting ordinary care

§4-103. Variation by agreement; measure of damages; action constituting ordinary care

(a) The effect of the provisions of this Chapter may be varied by agreement, but the parties to the agreement cannot disclaim a bank's responsibility for its lack of good faith or failure to exercise ordinary care or limit the measure of damages for the lack or failure. However, the parties may determine by agreement the standards by which the bank's responsibility is to be measured if those standards are not manifestly unreasonable.

(b) Federal Reserve regulations and operating circulars, clearing-house rules, and the like have the effect of agreements under Subsection (a), whether or not specifically assented to by all parties interested in items handled.

(c) Action or non-action approved by this Chapter or pursuant to Federal Reserve regulations or operating circulars is the exercise of ordinary care and, in the absence of special instructions, action or non-action consistent with clearing-house rules and the like or with a general banking usage not disapproved by this Chapter, is prima facie the exercise of ordinary care.

(d) The specification or approval of certain procedures by this Chapter is not disapproval of other procedures that may be reasonable under the circumstances.

(e) The measure of damages for failure to exercise ordinary care in handling an item is the amount of the item reduced by an amount that could not have been realized by the exercise of ordinary care. If there is also bad faith it includes any other damages the party suffered as a proximate consequence.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-104 - Definitions and index of definitions

§4-104. Definitions and index of definitions

(a) In this Chapter, unless the context otherwise requires:

(1) "Account" means any deposit or credit account with a bank, including a demand, time, savings, passbook, share draft, or like account, other than an account evidenced by a certificate of deposit;

(2) "Afternoon" means the period of a day between noon and midnight;

(3) "Banking day" means the part of a day on which a bank is open to the public for carrying on substantially all of its banking functions;

(4) "Clearing house" means an association of banks or other payors regularly clearing items;

(5) "Customer " means a person having an account with a bank or for whom a bank has agreed to collect items, including a bank that maintains an account at another bank;

(6) "Documentary draft" means a draft to be presented for acceptance or payment if specified documents, certificated securities (R.S. 10:8-102) or instructions for uncertificated securities (R.S. 10:8-308), or other certificates, statements, or the like are to be received by the drawee or other payor before acceptance or payment of the draft;

(7) "Draft" means a draft as defined in R.S. 10:3-104 or an item, other than an instrument, that is an order.

(8) "Drawee" means a person ordered in a draft to make payment.

(9) "Item" means an instrument or a promise or order to pay money handled by a bank for collection or payment. The term does not include a payment order governed by Chapter 4A or a credit or debit card slip;

(10) "Midnight deadline" with respect to a bank is midnight on its next banking day following the banking day on which it receives the relevant item or notice or from which the time for taking action commences to run, whichever is later;

(11) "Settle" means to pay in cash, by clearing-house settlement, in a charge or credit or by remittance, or otherwise as agreed. A settlement may be either provisional or final.

(12) "Suspends payments" with respect to a bank means that it has been closed by order of the supervisory authorities, that a public officer has been appointed to take it over, or that it ceases or refuses to make payments in the ordinary course of business.

(b) Other definitions applying to this Chapter and the Sections in which they appear are:

"Agreement for electronic presentment"

R.S. 10:4-110

"Bank"

R.S. 10:4-105

"Collecting bank"

R.S. 10:4-105

"Depositary bank"

R.S. 10:4-105

"Intermediary bank"R.S. 10:4-105

"Payor bank"

R.S. 10:4-105

"Presenting bank"

R.S. 10:4-105

"Presentment notice"

R.S. 10:4-110

(c) "Control" as provided in R.S. 10:7-106 and the following definitions in other Chapters apply to this Chapter:

"Acceptance"

R.S. 10:3-409

"Alteration"

R.S. 10:3-407

"Cashier's check"

R.S. 10:3-104

"Certificate of deposit"

R.S. 10:3-104

"Certified check"

R.S. 10:3-409

"Check"

R.S. 10:3-104

"Holder in due course"

R.S. 10:3-302

"Instrument"

R.S. 10:3-104

"Notice of dishonor"

R.S. 10:3-503

"Order"

R.S. 10:3-103

"Ordinary care"

R.S. 10:3-103

"Person entitled to enforce"

R.S. 10:3-301

"Presentment"

R.S. 10:3-501

"Promise"

R.S. 10:3-103

"Prove"

R.S. 10:3-103

"Teller's check"

R.S. 10:3-104

"Unauthorized signature"

R.S. 10:3-403

(d) In addition, Chapter 1 contains general definitions and principles of construction and interpretation applicable throughout this Chapter.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994; Acts 2009, No. 207, §2, eff. Jan. 1, 2010.



RS 10:4-105 - Bank"; "depositary bank"; "payor bank"; "intermediary bank"; "collecting bank"; "presenting bank"

§4-105. "Bank"; "depositary bank"; "payor bank"; "intermediary bank"; "collecting bank"; "presenting bank"

In this Chapter:

(1) "Bank" means a person engaged in the business of banking, including a savings bank, savings and loan association, credit union, or trust company;

(2) "Depositary bank" means the first bank to take an item even though it is also the payor bank, unless the item is presented for immediate payment over the counter;

(3) "Payor bank" means a bank that is the drawee of a draft;

(4) "Intermediary bank" means a bank to which an item is transferred in course of collection except the depositary or payor bank;

(5) "Collecting bank" means a bank handling an item for collection except the payor bank;

(6) "Presenting bank" means a bank presenting an item except a payor bank.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-106 - Payable through or payable at bank; collecting bank

§4-106. Payable through or payable at bank; collecting bank

(a) If an item states that it is "payable through" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(b) If an item states that it is "payable at" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(c) If a draft names a nonbank drawee and it is unclear whether a bank named in the draft is a co-drawee or a collecting bank, the bank is a collecting bank.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-107 - Separate office of bank

§4-107. Separate office of bank

A branch or separate office of a bank is a separate bank for the purpose of computing the time within which and determining the place at or to which action may be taken or notice or orders must be given under this Chapter and under Chapter 3.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-108 - Time of receipt of items

§4-108. Time of receipt of items

(a) For the purpose of allowing time to process items, prove balances, and make the necessary entries on its books to determine its position for the day, a bank may fix an afternoon hour of 2 P.M. or later as a cutoff hour for the handling of money and items and the making of entries on its books.

(b) An item or deposit of money received on any day after a cutoff hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-109 - Delays

§4-109. Delays

(a) Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank, and with or without the approval of any person involved, may waive, modify,or extend time limits imposed or permitted by this Title for a period not exceeding two additional banking days without discharge of drawers or indorsers or liability to its transferor or a prior party.

(b) Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by this Title or by instructions is excused if (i) the delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment, or other circumstances beyond the control of the bank, and (ii) the bank exercises such diligence as the circumstances require.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-110 - Electronic presentment

§4-110. Electronic presentment

(a) "Agreement for electronic presentment" means an agreement, clearing-house rule, or Federal Reserve regulation or operating circular, providing that presentment of an item may be made by transmission of an image of an item or information describing the item ("presentment notice") rather than delivery of the item itself. The agreement may provide for procedures governing retention, presentment, payment, dishonor, and other matters concerning items subject to the agreement.

(b) Presentment of an item pursuant to an agreement for presentment is made when the presentment notice is received.

(c) If presentment is made by presentment notice, a reference to "item" or "check" in this Chapter means the presentment notice unless the context otherwise indicates.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-111 - Prescription

§4-111. Prescription

An action to enforce an obligation, duty, or right arising under this Chapter must be commenced within three years after the cause of action accrues.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-201 - COLLECTION OF ITEMS: DEPOSITARY

PART 2. COLLECTION OF ITEMS: DEPOSITARY

AND COLLECTING BANKS

§4-201. Status of collecting bank as agent and provisional status of credits; applicability of Chapter; item indorsed "pay any bank"

(a) Unless a contrary intent clearly appears and before the time that a settlement given by a collecting bank for an item is or becomes final, the bank, with respect to the item, is an agent or sub-agent of the owner of the item and any settlement given for the item is provisional. This provision applies regardless of the form of indorsement or lack of indorsement and even though credit given for the item is subject to immediate withdrawal as of right or is in fact withdrawn; but the continuance of ownership of an item by its owner and any rights of the owner to proceeds of the item are subject to rights of a collecting bank, such as those resulting from outstanding advances on the item and rights of recoupment or setoff. If an item is handled by banks for purposes of presentment, payment, collection, or return, the relevant provisions of this Chapter apply even though action of the parties clearly establishes that a particular bank has purchased the item and is the owner of it.

(b) After an item has been indorsed with the words "pay any bank" or the like, only a bank may acquire the rights of a holder until the item has been:

(1) returned to the customer initiating collection; or

(2) specially indorsed by a bank to a person who is not a bank.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-202 - Responsibility for collection or return; when action timely

§4-202. Responsibility for collection or return; when action timely

(a) A collecting bank must exercise ordinary care in:

(1) presenting an item or sending it for presentment;

(2) sending notice of dishonor or nonpayment or returning an item other than a documentary draft to the bank's transferor after learning that the item has not been paid or accepted, as the case may be;

(3) settling for an item when the bank receives final settlement; and

(4) notifying its transferor of any loss or delay in transit within a reasonable time after discovery thereof.

(b) A collecting bank exercises ordinary care under Subsection (a) by taking proper action before its midnight deadline following receipt of an item, notice, or settlement. Taking proper action within a reasonably longer time may constitute the exercise of ordinary care, but the bank has the burden of establishing timeliness.

(c) Subject to Subsection (a)(1), a bank is not liable for the insolvency, neglect, misconduct, mistake, or default of another bank or person or for loss or destruction of an item in the possession of others or in transit.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-203 - Effect of instructions

§4-203. Effect of instructions

Subject to Chapter 3 concerning conversion of instruments (R.S. 10: 3-420) and restrictive indorsements (R.S. 10:3-206), only a collecting bank's transferor can give instructions that affect the bank or constitute notice to it, and a collecting bank is not liable to prior parties for any action taken pursuant to the instructions or in accordance with any agreement with its transferor.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-204 - Methods of sending and presenting; sending directly to payor bank

§4-204. Methods of sending and presenting; sending directly to payor bank

(a) A collecting bank shall send items by a reasonably prompt method, taking into consideration relevant instructions, the nature of the item, the number of those items on hand, the cost of collection involved, and the method generally used by it or others to present those items.

(b) A collecting bank may send:

(1) an item directly to the payor bank;

(2) an item to a nonbank payor if authorized by its transferor; and

(3) an item other than documentary drafts to a nonbank payor, if authorized by Federal Reserve regulation or operating circular, clearing-house rule, or the like.

(c) Presentment may be made by a presenting bank at a place where the payor bank or other payor has requested that presentment be made.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-205 - Depositary bank holder of unindorsed item

§4-205. Depositary bank holder of unindorsed item

If a customer delivers an item to a depositary bank for collection:

(1) the depositary bank becomes a holder of the item at the time it receives the item for collection if the customer at the time of delivery was a holder of the item, whether or not the customer indorses the item, and, if the bank satisfies the other requirements of R.S. 10:3-302, it is a holder in due course; and

(2) the depositary bank warrants to collecting banks, the payor bank or other payor, and the drawer that the amount of the item was paid to the customer or deposited to the customer's account.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-206 - Transfer between banks

§4-206. Transfer between banks

Any agreed method that identifies the transferor bank is sufficient for the item's further transfer to another bank.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-207 - Transfer warranties

§4-207. Transfer warranties

(a) A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants to the transferee and to any subsequent collecting bank that:

(1) the warrantor is a person entitled to enforce the item;

(2) all signatures on the item are authentic and authorized;

(3) the item has not been altered;

(4) the item is not subject to a defense or claim in recoupment (R.S. 10:3-305(a)) of any party that can be asserted against the warrantor; and

(5) the warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item (i) according to the terms of the item at the time it was transferred, or (ii) if the transfer was of an incomplete item, according to its terms when completed as stated in R.S. 10:3-115 and 10:3-407. The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A transferor cannot disclaim its obligation under this Subsection by an indorsement stating that it is made "without recourse" or otherwise disclaiming liability.

(c) A person to whom the warranties under Subsection (a) are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.

(d) The warranties stated in Subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(e) A cause of action for breach of warranty under this Section accrues when the claimant has reason to know of the breach.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-208 - Presentment warranties

§4-208. Presentment warranties

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee that pays or accepts the draft in good faith that:

(1) the warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) the draft has not been altered; and

(3) the warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized.

(b) A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this Subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft (i) breach of warranty is a defense to the obligation of the acceptor, and (ii) if the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this Subsection.

(c) If a drawee asserts a claim for breach of warranty under Subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under R.S. 10:3-404 or 10:3-405 or the drawer is precluded under R.S. 10:3-406 or 10:4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other item is presented for payment to a party obliged to pay the item, and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in Subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this Section accrues when the claimant has reason to know of the breach.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-209 - Encoding and retention warranties

§4-209. Encoding and retention warranties

(a) A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.

(b) A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

(c) A person to whom warranties are made under this Section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-210 - Security interest of collecting bank in items, accompanying documents and proceeds

§4-210. Security interest of collecting bank in items, accompanying documents and proceeds

(a) A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either:

(1) in case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied;

(2) in case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge-back; or

(3) if it makes an advance on or against the item.

(b) If credit given for several items received at one time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents or the proceeds of either. For the purpose of this Section, credits first given are first withdrawn.

(c) Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents, and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or possession or control of the accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to Chapter 9, but:

(1) no security agreement is necessary to make the security interest enforceable (R.S. 10:9-203(b)(3)(A));

(2) no filing is required to perfect the security interest; and

(3) the security interest has priority over conflicting perfected security interests in the item, accompanying documents, or proceeds.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994; Acts 2001, No. 128, §6, eff. July 1, 2001; Acts 2009, No. 207, §2, eff. Jan. 1, 2010.



RS 10:4-211 - When bank gives value for purposes of holder in due course

§4-211. When bank gives value for purposes of holder in due course

For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of R.S. 10:3-302 on what constitutes a holder in due course.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-212 - Presentment by notice of item not payable by, through, or at a bank; liability of drawer or indorser

§4-212. Presentment by notice of item not payable by, through, or at a bank; liability of drawer or indorser

(a) Unless otherwise instructed, a collecting bank may present an item not payable by, through, or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under R.S. 10:3-501 by the close of the bank's next banking day after it knows of the requirement.

(b) If presentment is made by notice and payment, acceptance, or request for compliance with a requirement under R.S. 10:3-501 is not received by the close of business on the day after maturity or, in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or indorser by sending it notice of the facts.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-213 - Medium and time of settlement by bank

§4-213. Medium and time of settlement by bank

(a) With respect to settlement by a bank, the medium and time of settlement may be prescribed by Federal Reserve regulations or circulars, clearing-house rules, and the like, or agreement. In the absence of such prescription:

(1) the medium of settlement is cash or credit to an account in a Federal Reserve bank of or specified by the person to receive settlement; and

(2) the time of settlement, is:

(i) with respect to tender of settlement by cash, a cashier's check, or teller's check, when the cash or check is sent or delivered;

(ii) with respect to tender of settlement by credit in an account in a Federal Reserve Bank, when the credit is made;

(iii) with respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

(iv) with respect to tender of settlement by a funds transfer, when payment is made pursuant to R.S. 10:4A-406(a) to the person receiving settlement.

(b) If the tender of settlement is not by a medium authorized by Subsection (a) or the time of settlement is not fixed by Subsection (a), no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

(c) If settlement for an item is made by cashier's check or teller's check and the person receiving settlement, before its midnight deadline:

(1) presents or forwards the check for collection, settlement is final when the check is finally paid; or

(2) fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

(d) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-214 - Right of charge-back or refund; liability of collecting bank; return of item

§4-214. Right of charge-back or refund; liability of collecting bank; return of item

(a) If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank, or otherwise to receive settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer's account, or obtain refund from its customer, whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge back, and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

(b) A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or pursuant to its instructions.

(c) A depositary bank that is also the payor may charge back the amount of an item to its customer's account or obtain refund in accordance with the Section governing return of an item received by a payor bank for credit on its books (R.S. 10:4-301).

(d) The right to charge back is not affected by:

(1) previous use of a credit given for the item; or

(2) failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

(e) A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

(f) If credit is given in dollars as the equivalent of the value of an item payable in foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-215 - Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal

§4-215. Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal

(a) An item is finally paid by a payor bank when the bank has first done any of the following:

(1) paid the item in cash;

(2) settled for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement; or

(3) made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing-house rule, or agreement.

(b) If provisional settlement for an item does not become final, the item is not finally paid.

(c) If provisional settlement for an item between the presenting and payor banks is made through a clearing house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the items by the payor bank.

(d) If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

(e) Subject to (i) applicable law stating a time for availability of funds and (ii) any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:

(1) if the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time;

(2) if the bank is both the depositary bank and the payor bank, and the item is finally paid, at the opening of the bank's second banking day following receipt of the item.

(f) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-216 - Insolvency and preference

§4-216. Insolvency and preference

(a) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank's customer.

(b) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(c) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(d) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-301 - COLLECTION OF ITEMS: PAYOR BANKS

PART 3. COLLECTION OF ITEMS: PAYOR BANKS

§4-301. Deferred posting; recovery of payment by return of items; time of dishonor; return of items by payor bank

(a) If a payor bank settles for a demand item other than a documentary draft presented otherwise than for immediate payment over the counter before midnight of the banking day of receipt, the payor bank may revoke the settlement and recover the settlement if, before it has made final payment and before its midnight deadline, it

(1) returns the item; or

(2) sends written notice of dishonor or nonpayment if the item is unavailable for return.

(b) If a demand item is received by a payor bank for credit on its books, it may return the item or send notice of dishonor and may revoke any credit given or recover the amount thereof withdrawn by its customer, if it acts within the time limit and in the manner specified in Subsection (a).

(c) Unless previous notice of dishonor has been sent, an item is dishonored at the time when for purposes of dishonor it is returned or notice sent in accordance with this Section.

(d) An item is returned:

(1) as to an item presented through a clearing house, when it is delivered to the presenting or last collecting bank or to the clearing house or is sent or delivered in accordance with clearing-house rules; or

(2) in all other cases, when it is sent or delivered to the bank's customer or transferor or pursuant to instructions.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-302 - Payor bank's responsibility for late return of item

§4-302. Payor bank's responsibility for late return of item

(a) If an item is presented to and received by a payor bank, the bank is accountable for the amount of:

(1) a demand item, other than a documentary draft, whether properly payable or not, if the bank, in any case in which it is not also the depositary bank, retains the item beyond midnight of the banking day of receipt without settling for it or, whether or not it is also the depositary bank, does not pay or return the item or send notice of dishonor until after its midnight deadline; or

(2) any other properly payable item unless, within the time allowed for acceptance or payment of that item, the bank either accepts or pays the item or returns it and accompanying documents.

(b) The liability of a payor bank to pay an item pursuant to Subsection (a) is subject to defenses based on breach of a presentment warranty (R.S. 10:4-208) or proof that the person seeking enforcement of the liability presented or transferred the item for the purpose of defrauding the payor bank.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-303 - When items subject to notice, stop-payment order, legal process, or setoff; order in which items may be charged or certified

§4-303. When items subject to notice, stop-payment order, legal process, or setoff; order in which items may be charged or certified

(a) Any knowledge, notice, or stop-payment order received by, legal process served upon, or setoff exercised by a payor bank comes too late to terminate, suspend, or modify the bank's right or duty to pay an item or to charge its customer's account for the item if the knowledge, notice, stop-payment order, or legal process is received or served and a reasonable time for the bank to act thereon expires or the setoff is exercised after the earliest of the following:

(1) accepted or certified the bank accepts or certifies the item;

(2) the bank pays the item in cash;

(3) the bank settles for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement;

(4) the bank becomes accountable for the amount of the item under R.S. 10:4-302 dealing with the payor bank's responsibility for late return of items; or

(5) with respect to checks, a cutoff hour no earlier than one hour after the opening of the next banking day after the banking day on which the bank received the check and no later than the close of that next banking day or, if no cutoff hour is fixed, the close of the next banking day after the banking day on which the bank received the check.

(b) Subject to Subsection (a), items may be accepted, paid, certified, or charged to the indicated account of its customer in any order.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-401 - RELATIONSHIP BETWEEN PAYOR

PART 4. RELATIONSHIP BETWEEN PAYOR

BANK AND ITS CUSTOMERS

§4-401. When bank may charge customer's account

(a) A bank may charge against the account of a customer an item that is properly payable from that account even though the charge creates an overdraft. An item is properly payable if it is authorized by the customer and is in accordance with any agreement between the customer and bank.

(b) (Reserved)

(c) A bank may charge against the account of a customer a check that is otherwise properly payable from the account, even though payment was made before the date of the check, unless the customer has given notice to the bank of the postdating describing the check with reasonable certainty. The notice is effective for the period stated in R.S. 10:4-403(b) for stop-payment orders, and must be received at such time and in such manner as to afford the bank a reasonable opportunity to act on it before the bank takes any action with respect to the check described in R.S. 10:4-303. If a bank charges against the account of a customer a check before the date stated in the notice of postdating, the bank is liable for damages proximately caused by its act. Such liability may include damages for dishonor of subsequent items under R.S. 10:4-402.

(d) A bank that in good faith makes payment to a holder may charge the indicated account of its customer according to:

(1) the original terms of the altered item; or

(2) the terms of the completed item, even though the bank knows the item has been completed unless the bank has notice that the completion was improper.

Acts 1992, No. 1133, §4, eff. July 1, 1993. Amended by Acts 1993, No. 948, §3, eff. Jan. 1, 1994.



RS 10:4-402 - Bank's liability to customer for wrongful dishonor; time of determining insufficiency of account

§4-402. Bank's liability to customer for wrongful dishonor; time of determining insufficiency of account

(a) Except as otherwise provided in this Chapter, a payor bank wrongfully dishonors an item if it dishonors an item that is properly payable, but a bank may dishonor an item that would create an overdraft unless it has agreed to pay the overdraft.

(b) A payor bank is liable to its customer for damages proximately caused by the wrongful dishonor of an item.

(c) A payor bank's determination of the customer's account balance on which a decision to dishonor for insufficiency of available funds is based may be made at any time between the time the item is received by the payor bank and the time that the payor bank returns the item or gives notice in lieu of return, and no more than one determination need be made. If, at the election of the payor bank, a subsequent balance determination is made for the purpose of reevaluating the bank's decision to dishonor the item, the account balance at that time is determinative of whether a dishonor for insufficiency of available funds is wrongful.

Acts 1992, No. 1133, §4, eff. July 1, 1993. Amended by Acts 1993, No. 948, §3, eff. Jan. 1, 1994.



RS 10:4-403 - Customer's right to stop payment; burden of proof of loss

§4-403. Customer's right to stop payment; burden of proof of loss

(a) A customer or any person authorized to draw on the account if there is more than one person may stop payment of any item drawn on the customer's account or close the account by an order to the bank describing the item or account with reasonable certainty received at a time and in a manner that affords the bank a reasonable opportunity to act on it before any action by the bank with respect to the item described in R.S. 10:4-303. If the signature of more than one person is required to draw on an account, any of these persons may stop payment or close the account.

(b) A stop-payment order is effective for six months, but it lapses after 14 calendar days if the original order was oral and was not confirmed in writing within that period. A stop-payment order may be renewed for additional six-month periods by a writing given to the bank within a period during which the stop-payment order is effective.

(c) The burden of establishing the fact and amount of loss resulting from the payment of an item contrary to a stop-payment order or order to close an account is on the customer. The loss from payment of an item contrary to a stop-payment order may include damages for dishonor of subsequent items under R.S. 10:4-402.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-404 - Bank not obliged to pay check more than six months old

§4-404. Bank not obliged to pay check more than six months old

A bank is under no obligation to a customer having a checking account to pay a check, other than a certified check, which is presented more than six months after its date, but it may charge its customer's account for a payment made thereafter in good faith.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-405 - Death or interdiction of customer

§4-405. Death or interdiction of customer

(a) A payor or collecting bank's authority to accept, pay, or collect an item or to account for proceeds of its collection, if otherwise effective, is not rendered ineffective by interdiction of a customer of either bank existing at the time the item is issued or its collection is undertaken if the bank has not received written notice, addressed to the bank, of an adjudication of interdiction. Neither death nor interdiction of a customer revokes such authority to accept, pay, collect, or account until receipt of a notice by the bank, addressed to the bank in writing, of the fact of death or of an adjudication of interdiction and the bank has reasonable opportunity to act on it.

(b) Even following the receipt of such notice, a bank may for ten days after the date of death pay or certify checks drawn on or before that date unless ordered to stop payment by a person claiming an interest in the account.

Acts 1992, No. 1133, §4, eff. July 1, 1993. Amended by Acts 1993, No. 948, §3, eff. Jan. 1, 1994.



RS 10:4-406 - Customer's duty to discover and report unauthorized signature or alteration

§4-406. Customer's duty to discover and report unauthorized signature or alteration

(a) A bank that sends or makes available to a customer a statement of account showing payment of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer reasonably to identify the items paid. The statement of account provides sufficient information if the item is described by item number, amount, and date of payment.

(b) If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of seven years after receipt of the items. A customer may request an item from the bank that paid the item, and that bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item.

(c) If a bank sends or makes available a statement of account or items pursuant to Subsection (a), the customer must exercise reasonable promptness in examining the statement or the items to determine whether any payment was not authorized because of an alteration of an item or because a purported signature by or on behalf of the customer was not authorized. If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer must promptly notify the bank of the relevant facts.

(d) If the bank proves that the customer failed, with respect to an item, to comply with the duties imposed on the customer by Subsection (c), the customer is precluded from asserting against the bank:

(1) the customer's unauthorized signature or any alteration on the item, if the bank also proves that it suffered a loss by reason of the failure; and

(2) the customer's unauthorized signature or alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding thirty days, in which to examine the item or statement of account and notify the bank.

(e) If Subsection (d) applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that the failure substantially contributed to loss, the loss is allocated between the customer precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with Subsection (c) and the failure of the bank to exercise ordinary care contributed to the loss. If the customer proves that the bank did not pay the item in good faith, the preclusion under Subsection (d) does not apply.

(f) Without regard to care or lack of care of either the customer or the bank, a customer who does not within one year after the statement or items are made available to the customer (Subsection (a)) discover and report the customer's unauthorized signature on or any alteration on the item is precluded from asserting against the bank the unauthorized signature or alteration. If there is a preclusion under this Subsection, the payor bank may not recover for breach of warranty under R.S. 10:4-208 with respect to the unauthorized signature or alteration to which the preclusion applies.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-407 - Payor bank's right to subrogation on improper payment

§4-407. Payor bank's right to subrogation on improper payment

If a payor bank has paid an item over the order of the drawer or maker to stop payment, or after an account has been closed, or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank is subrogated to the rights

(1) of any holder in due course on the item against the drawer or maker;

(2) of the payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose; and

(3) of the drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-501 - COLLECTION OF DOCUMENTARY DRAFTS

PART 5. COLLECTION OF DOCUMENTARY DRAFTS

§4-501. Handling of documentary drafts; duty to send for presentment and to notify customer of dishonor

A bank that takes a documentary draft for collection shall present or send the draft and accompanying documents for presentment and, upon learning that the draft has not been paid or accepted in due course, shall seasonably notify its customer of the fact even though it may have discounted or bought the draft or extended credit available for withdrawal as of right.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-502 - Presentment of "on arrival" drafts

§4-502. Presentment of "on arrival" drafts

If a draft or the relevant instructions require presentment "on arrival", "when goods arrive" or the like, the collecting bank need not present until in its judgment a reasonable time for arrival of the goods has expired. Refusal to pay or accept because the goods have not arrived is not dishonor; the bank must notify its transferor of the refusal but need not present the draft again until it is instructed to do so or learns of the arrival of the goods.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-503 - Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case of need

§4-503. Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case of need

Unless otherwise instructed and except as provided in Chapter 5, a bank presenting a documentary draft:

(1) must deliver the documents to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment; and

(2) upon dishonor, either in the case of presentment for acceptance or presentment for payment, may seek and follow instructions from any referee in case of need designated in the draft or, if the presenting bank does not choose to utilize the referee's services, it must use diligence and good faith to ascertain the reason for dishonor, must notify its transferor of the dishonor and of the results of its effort to ascertain the reasons therefor, and must request instructions. However the presenting bank is under no obligation with respect to goods represented by the documents except to follow any reasonable instructions seasonably received; it has a right to reimbursement for any expense incurred in following instructions and to prepayment of or indemnity for those expenses.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-504 - Privilege of presenting bank to deal with goods; security interest for expenses

§4-504. Privilege of presenting bank to deal with goods; security interest for expenses

(a) A presenting bank that, following the dishonor of a documentary draft, has seasonably requested instructions but does not receive them within a reasonable time may store, sell, or otherwise deal with the goods in any reasonable manner.

(b) For its reasonable expenses incurred by action under Subsection (a), the presenting bank has a lien upon the goods or their proceeds which may be foreclosed in the same manner as an unpaid seller's lien.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4A-101 - Short Title

CHAPTER 4-A. FUNDS TRANSFERS

PART 1. SUBJECT MATTER AND DEFINITIONS

§4A-101. Short Title

This Chapter may be cited as Uniform Commercial Code -- Funds Transfers.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 2006, No. 533, §4.



RS 10:4A-102 - Subject Matter

§4A-102. Subject Matter

Except as otherwise provided in R.S. 10:4A-108, this Chapter applies to funds transfers defined in R.S. 10:4A-104.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-103 - Payment Order - Definitions

§4A-103. Payment Order - Definitions

(a) In this Chapter:

(1) "Payment order" means an instruction of a sender to a receiving bank, transmitted orally, electronically, or in writing, to pay, or to cause another bank to pay, a fixed or determinable amount of money to a beneficiary if:

(i) the instruction does not state a condition to payment to the beneficiary other than time of payment,

(ii) the receiving bank is to be reimbursed by debiting an account of, or otherwise receiving payment from, the sender, and

(iii) the instruction is transmitted by the sender directly to the receiving bank or to an agent, funds-transfer system, or communication system for transmittal to the receiving bank.

(2) "Beneficiary" means the person to be paid by the beneficiary's bank.

(3) "Beneficiary's bank" means the bank identified in a payment order in which an account of the beneficiary is to be credited pursuant to the order or which otherwise is to make payment to the beneficiary if the order does not provide for payment to an account.

(4) "Receiving bank" means the bank to which the sender's instruction is addressed.

(5) "Sender" means the person giving the instruction to the receiving bank.

(b) If an instruction complying with Subsection (a)(1) is to make more than one payment to a beneficiary, the instruction is a separate payment order with respect to each payment.

(c) A payment order is issued when it is sent to the receiving bank.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-104 - Funds Transfer - Definitions

§4A-104. Funds Transfer - Definitions

In this Chapter:

(a) "Funds transfer" means the series of transactions, beginning with the originator's payment order, made for the purpose of making payment to the beneficiary of the order. The term includes any payment order issued by the originator's bank or an intermediary bank intended to carry out the originator's payment order. A funds transfer is completed by acceptance by the beneficiary's bank of a payment order for the benefit of the beneficiary of the originator's payment order.

(b) "Intermediary bank" means a receiving bank other than the originator's bank or the beneficiary's bank.

(c) "Originator" means the sender of the first payment order in a funds transfer.

(d) "Originator's bank" means (i) the receiving bank to which the payment order of the originator is issued if the originator is not a bank, or (ii) the originator if the originator is a bank.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-105 - Other definitions

§4A-105. Other definitions

(a) In this Chapter:

(1) "Authorized account" means a deposit account of a customer in a bank designated by the customer as a source of payment of payment orders issued by the customer to the bank. If a customer does not so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account.

(2) "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company. A branch or separate office of a bank is a separate bank for purposes of this Chapter.

(3) "Customer" means a person, including a bank, having an account with a bank or from whom a bank has agreed to receive payment orders.

(4) "Funds-transfer business day" of a receiving bank means the part of a day during which the receiving bank is open for the receipt, processing, and transmittal of payment orders and cancellations and amendments of payment orders.

(5) "Funds-transfer system" means a wire transfer network, automated clearing house, or other communication system of a clearing house or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed.

(6) [Reserved.]

(7) "Prove" with respect to a fact means to meet the burden of establishing the fact (R.S. 10:1-201(b)(8)).

(b) Other definitions applying to this Chapter and the Sections in which they appear are:

"Acceptance"

R.S. 10:4A-209

"Beneficiary"

R.S. 10:4A-103

"Beneficiary's bank"

R.S. 10:4A-103

"Executed"

R.S. 10:4A-301

"Execution date"

R.S. 10:4A-301

"Funds transfer"

R.S. 10:4A-104

"Funds-transfer system rule"

R.S. 10:4A-501

"Intermediary bank"

R.S. 10:4A-104

"Originator"

R.S. 10:4A-104

"Originator's bank"

R.S. 10:4A-104

"Payment by beneficiary's bank

to beneficiary

R.S. 10:4A-405

"Payment by originator to beneficiary"

R.S. 10:4A-406

"Payment by sender to receiving bank"

R.S. 10:4A-403

"Payment date"

R.S. 10:4A-401

"Payment order"

R.S. 10:4A-103

"Receiving bank"

R.S. 10:4A-103

"Security procedure"

R.S. 10:4A-201

"Sender"

R.S. 10:4A-103

(c) The following definitions in Chapter 4 apply to this Chapter:

"Clearing house"

R.S. 10:4-104

"Item"

R.S. 10:4-104

"Suspends payments"

R.S. 10:4-104

(d) In addition Chapter 1 contains general definitions and principles of construction and interpretation applicable throughout this Chapter.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990. Amended by Acts 1993, No. 948, §3, eff. Jan. 1, 1994; Acts 2006, No. 533, §4.



RS 10:4A-106 - Time payment order is received

§4A-106. Time payment order is received

(a) The time of receipt of a payment order or communication cancelling or amending a payment order is determined by the rules applicable to receipt of a notice stated in R.S. 10:1-202. A receiving bank may fix a cut-off time or times on a funds-transfer business day for the receipt and processing of payment orders and communications cancelling or amending payment orders. Different cut-off times may apply to payment orders, cancellations, or amendments, or to different categories of payment orders, cancellations, or amendments. A cut-off time may apply to senders generally or different cut-off times may apply to different senders or categories of payment orders. If a payment order or communication cancelling or amending a payment order is received after the close of a funds-transfer business day or after the appropriate cut-off time on a funds-transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds-transfer business day.

(b) If this Chapter refers to an execution date or payment date or states a day on which a receiving bank is required to take action, and the date or day does not fall on a funds-transfer business day, the next day that is a funds-transfer business day is treated as the date or day stated, unless the contrary is stated in this Chapter.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 2006, No. 533, §4.



RS 10:4A-107 - Federal reserve regulations and operating circulars

§4A-107. Federal reserve regulations and operating circulars

Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this Chapter to the extent of the inconsistency.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-108 - Relationship to the federal Electronic Fund Transfer Act

§4A-108. Relationship to the federal Electronic Fund Transfer Act

(a) Except as provided in Subsection (b) of this Section, this Chapter does not apply to a funds transfer any part of which is governed by the Electronic Fund Transfer Act of 1978 (Title XX, Public Law 95-630, 92 Stat. 3728, 15 U.S.C. §1693 et seq.) as amended from time to time.

(b) This Chapter applies to a funds transfer that is a remittance transfer as defined in the Electronic Fund Transfer Act (15 U.S.C. §1693o-1) as amended from time to time, unless the remittance transfer is an electronic fund transfer as defined in the Electronic Fund Transfer Act (15 U.S.C. §1693a) as amended from time to time.

(c) In a funds transfer to which this Chapter applies, in the event of an inconsistency between an applicable provision of this Chapter and an applicable provision of the Electronic Fund Transfer Act, the provision of the Electronic Fund Transfer Act governs to the extent of the inconsistency.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 2014, No. 520, §1.



RS 10:4A-201 - ISSUE AND ACCEPTANCE OF PAYMENT ORDER

PART 2. ISSUE AND ACCEPTANCE OF PAYMENT ORDER

§4A-201. Security procedure

"Security procedure" means a procedure established by agreement of a customer and a receiving bank for the purpose of (i) verifying that a payment order or communication amending or cancelling a payment order is that of the customer, or (ii) detecting error in the transmission or the content of the payment order or communication. A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, callback procedures, or similar security devices. Comparison of a signature on a payment order or communication with an authorized specimen signature of the customer is not by itself a security procedure.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-202 - Authorized and verified payment orders

§4A-202. Authorized and verified payment orders

(a) A payment order received by the receiving bank is the authorized order of the person identified as sender if that person authorized the order or is otherwise bound by it under the law of agency.

(b) If a bank and its customer have agreed that the authenticity of payment orders issued to the bank in the name of the customer as sender will be verified pursuant to a security procedure, a payment order received by the receiving bank is effective as the order of the customer, whether or not authorized, if (i) the security procedure is a commercially reasonable method of providing security against unauthorized payment orders, and (ii) the bank proves that it accepted the payment order in good faith and in compliance with the security procedure and any written agreement or instruction of the customer restricting acceptance of payment orders issued in the name of the customer. The bank is not required to follow an instruction that violates a written agreement with the customer or notice of which is not received at a time and in a manner affording the bank a reasonable opportunity to act on it before the payment order is accepted.

(c) Commercial reasonableness of a security procedure is a question of law to be determined by considering the wishes of the customer expressed to the bank, the circumstances of the customer known to the bank, including the size, type, and frequency of payment orders normally issued by the customer to the bank, alternative security procedures offered to the customer, and security procedures in general use by customers and receiving bank similarly situated. A security procedure is deemed to be commercially reasonable if (i) the security procedure was chosen by the customer after the bank offered, and the customer refused, a security procedure that was commercially reasonable for that customer, and (ii) the customer expressly agreed in writing to be bound by any payment order, whether or not authorized, issued in its name and accepted by the bank in compliance with the security procedure chosen by the customer.

(d) The term "sender" in this Chapter includes the customer in whose name a payment order is issued if the order is the authorized order of the customer under Subsection (a), or it is effective as the order of the customer under Subsection (b).

(e) This Section applies to amendments and cancellations of payment orders to the same extent it applies to payment orders.

(f) Except as provided in this Section and in R.S. 10:4A-203(a)(1), rights and obligations arising under this Section or R.S. 10:4A-203 may not be varied by agreement.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-203 - Unenforceability of certain verified payment orders

§4A-203. Unenforceability of certain verified payment orders

(a) If an accepted payment order is not, under R.S. 10:4A-202(a), an authorized order of a customer identified as sender, but is effective as an order of the customer pursuant to R.S. 10:4A-202(b), the following rules apply:

(1) By express written agreement, the receiving bank may limit the extent to which it is entitled to enforce or retain payment of the payment order.

(2) The receiving bank is not entitled to enforce or retain payment of the payment order if the customer proves that the order was not caused, directly or indirectly, by a person (i) entrusted at any time with duties to act for the customer with respect to payment orders or the security procedure, or (ii) who obtained access to transmitting facilities of the customer or who obtained, from a source controlled by the customer and without authority of the receiving bank, information facilitating breach of the security procedure, regardless of how the information was obtained or whether the customer was at fault. Information includes any access device, computer software, or the like.

(b) This Section applies to amendments of payment orders to the same extent it applies to payment orders.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-204 - Refund of payment and duty of customer to report with respect to unauthorized payment order

§4A-204. Refund of payment and duty of customer to report with respect to unauthorized payment order

(a) If a receiving bank accepts a payment order issued in the name of its customer as sender which is (i) not authorized and not effective as the order of the customer under R.S. 10:4A-202, or (ii) not enforceable, in whole or in part, against the customer under R.S. 10:4A-203, the bank shall refund any payment of the payment order received from the customer to the extent the bank is not entitled to enforce payment and shall pay interest on the refundable amount calculated from the date the bank received payment to the date of the refund. However, the customer is not entitled to interest from the bank on the amount to be refunded if the customer fails to exercise ordinary care to determine that the order was not authorized by the customer and to notify the bank of the relevant facts within a reasonable time not exceeding ninety days after the date the customer received notification from the bank that the order was accepted or that the customer's account was debited with respect to the order. The bank is not entitled to any recovery from the customer on account of a failure by the customer to give notification as stated in this Section.

(b) Reasonable time under Subsection (a) may be fixed by agreement as stated in R.S. 10:1-302(b), but the obligation of a receiving bank to refund payment as stated in Subsection (a) may not otherwise be varied by agreement.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 2006, No. 533, §4.



RS 10:4A-205 - Erroneous payment orders

§4A-205. Erroneous payment orders

(a) If an accepted payment order was transmitted pursuant to a security procedure for the detection of error and the payment order (i) erroneously instructed payment to a beneficiary not intended by the sender, (ii) erroneously instructed payment in an amount greater than the amount intended by the sender, or (iii) was an erroneously transmitted duplicate of a payment order previously sent by the sender, the following rules apply:

(1) If the sender proves that the sender or a person acting on behalf of the sender pursuant to R.S. 10:4A-206 complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obliged to pay the order to the extent stated in Paragraphs (2) and (3).

(2) If the funds transfer is completed on the basis of an erroneous payment order described in clause (i) or (iii) of Subsection (a), the sender is not obliged to pay the order and the receiving bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(3) If the funds transfer is completed on the basis of a payment order described in clause (ii) of Subsection (a), the sender is not obliged to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender. In that case, the receiving bank is entitled to recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution.

(b) If (i) the sender of an erroneous payment order described in Subsection (a) is not obliged to pay all or part of the order, and (ii) the sender receives notification from the receiving bank that the order was accepted by the bank or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care, on the basis of information available to the sender, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time, not exceeding ninety days, after the bank's notification was received by the sender. If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, but the liability of the sender may not exceed the amount of the sender's order.

(c) This Section applies to amendments to payment orders to the same extent it applies to payment orders.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-206 - Transmission of payment order through funds-transfer or other communication

§4A-206. Transmission of payment order through funds-transfer or other communication

(a) If a payment order addressed to a receiving bank is transmitted to a funds-transfer system or other third-party communication system for transmittal to the bank, the system is deemed to be an agent of the sender for the purpose of transmitting the payment order to the bank. If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system. This Section does not apply to a funds-transfer system of the Federal Reserve Banks.

(b) This Section applies to cancellations and amendments of payment orders to the same extent it applies to payment orders.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-207 - Misdescription of beneficiary

§4A-207. Misdescription of beneficiary

(a) Subject to Subsection (b), if, in a payment order received by the beneficiary's bank, the name, bank account number, or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order cannot occur.

(b) If a payment order received by the beneficiary's bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply:

(1) Except as otherwise provided in Subsection (c), if the beneficiary's bank does not know that the name and number refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order. The beneficiary's bank need not determine whether the name and number refer to the same person.

(2) If the beneficiary's bank pays the person identified by the name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary's bank if that person was entitled to receive payment from the originator of the funds transfer. If no person has rights as beneficiary, acceptance of the order cannot occur.

(c) If (i) a payment order described in Subsection (b) is accepted, (ii) the originator's payment order described the beneficiary inconsistently by name and number, and (iii) the beneficiary's bank pays the person identified by number as permitted by Subsection (b)(1), the following rules apply:

(1) If the originator is a bank, the originator is obliged to pay its order.

(2) If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator's bank proves that the originator, before acceptance of the originator's order, had notice that payment of a payment order issued by the originator might be made by the beneficiary's bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary. Proof of notice may be made by any admissible evidence. The originator's bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(d) In a case governed by Subsection (b)(1), if the beneficiary's bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:

(1) If the originator is obliged to pay its payment order as stated in Subsection (c), the originator has the right to recover.

(2) If the originator is not a bank and is not obliged to pay its payment order, the originator's bank has the right to recover.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-208 - Misdescription of intermediary bank or beneficiary's bank

§4A-208. Misdescription of intermediary bank or beneficiary's bank

(a) This Subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank only by an identifying number.

(1) The receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank and need not determine whether the number identifies a bank.

(2) The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(b) This Subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank both by name and an identifying number if the name and number identify different persons.

(1) If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank if the receiving bank, when it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank. The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(2) If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary's bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by Subsection (b)(1), as though the sender were a bank. Proof of notice may be made by any admissible evidence. The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(3) Regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiary's bank if the receiving bank, at the time it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person.

(4) If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender's payment order is a breach of the obligation stated in R.S. 10:4A-302(a)(1).

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-209 - Acceptance of payment order

§4A-209. Acceptance of payment order

(a) Subject to Subsection (d), a receiving bank other than the beneficiary's bank accepts a payment order when it executes the order.

(b) Subject to Subsections (c) and (d), a beneficiary's bank accepts a payment order at the earliest of the following times:

(1) when the bank (i) pays the beneficiary as stated in R.S. 10:4A-405(a) or 4A-405(b), or (ii) notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that the funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order.

(2) when the bank receives payment of the entire amount of the sender's order pursuant to R.S. 10:4A-403(a)(1) or 4A-403(a)(2); or

(3) the opening of the next funds-transfer business day of the bank following the payment date of the order if, at that time, the amount of the sender's order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within (i) one hour after that time, or (ii) one hour after the opening of the next business day of the sender following the payment date if that time is later. If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

(c) Acceptance of a payment order cannot occur before the order is received by the receiving bank. Acceptance does not occur under Subsection (b)(2) or (b)(3) if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive credits for the beneficiary's account.

(d) A payment order issued to the originator's bank cannot be accepted until the payment date if the bank is the beneficiary's bank, or the execution date if the bank is not the beneficiary's bank. If the originator's bank executes the originator's payment order before the execution date or pays the beneficiary of the originator's payment order before the payment date and the payment order is subsequently cancelled pursuant to R.S. 10:4A-211(b), the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution.

(e) If a receiving bank accepts a payment order and that receiving bank is also the originator's bank for the payment order, that bank may not assess a fee on the payment order's beneficiary solely because the beneficiary does not have an authorized account with the receiving bank.

(f) The originator's bank shall not charge the beneficiary a fee for making payment pursuant to the originator's instructions; however, the bank may charge the originator a fee for processing the payment.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1997, No. 102, §1, eff. June 11, 1997; Acts 1997, No. 226, §1.



RS 10:4A-210 - Rejection of payment order

§4A-210. Rejection of payment order

(a) A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically, or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order, (i) any means complying with the agreement is reasonable and (ii) any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

(b) This Subsection applies if a receiving bank other than the beneficiary's bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is cancelled pursuant to R.S. 10:4A-211(d) or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

(c) If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.

(d) Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-211 - Cancellation and amendment of payment order

§4A-211. Cancellation and amendment of payment order

(a) A communication of the sender of a payment order cancelling or amending the order may be transmitted to the receiving bank orally, electronically, or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

(b) Subject to Subsection (a), a communication by the sender cancelling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

(c) After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank.

(1) With respect to a payment order accepted by a receiving bank other than the beneficiary's bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

(2) With respect to a payment order accepted by the beneficiary's bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order (i) that is a duplicate of a payment order previously issued by the sender, (ii) that orders payment to a beneficiary not entitled to receive payment from the originator, or (iii) that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator. If the payment order is cancelled or amended, the beneficiary's bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(d) An unaccepted payment order is cancelled by operation of law at the close of the fifth funds-transfer business day of the receiving bank after the execution date of payment date of the order.

(e) A cancelled payment order cannot be accepted. If an accepted payment order is cancelled, the acceptance is nullified and no person has any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

(f) Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bank's agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney's fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

(g) A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

(h) A funds-transfer system rule is not effective to the extent it conflicts with Subsection (c)(2).

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-212 - Liability and duty of receiving bank regarding unaccepted payment order

§4A-212. Liability and duty of receiving bank regarding unaccepted payment order

If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this Chapter, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this Chapter or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in R.S. 10:4A-209, and liability is limited to that provided in this Chapter. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in this Chapter or by express agreement.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-301 - EXECUTION OF SENDER'S PAYMENT ORDER

PART 3. EXECUTION OF SENDER'S PAYMENT ORDER

BY RECEIVING BANKS

§4A-301. Execution and execution date

(a) A payment order is "executed" by the receiving bank when it issues a payment order intended to carry out the payment order received by the bank. A payment order received by the beneficiary's bank can be accepted but cannot be executed.

(b) "Execution date" of a payment order means the day on which the receiving bank may properly issue a payment order in execution of the sender's order. The execution date may be determined by instruction of the sender but cannot be earlier than the day the order is received and, unless otherwise determined, is the day the order is received. If the sender's instruction states a payment date, the execution date is the payment date or an earlier date on which execution is reasonably necessary to allow payment to the beneficiary on the payment date.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-302 - Obligations of receiving bank in execution of payment order

§4A-302. Obligations of receiving bank in execution of payment order

(a) Except as provided in Subsections (b) through (d), if the receiving bank accepts a payment order pursuant to R.S. 10:4A-209(a), the bank has the following obligations in executing the order:

(1) The receiving bank is obliged to issue, on the execution date, a payment order complying with the sender's order and to follow the sender's instructions concerning (i) any intermediary bank or funds-transfer system to be used in carrying out the funds transfer, or (ii) the means by which payment orders are to be transmitted in the funds transfer. If the originator's bank issues a payment order to an intermediary bank, the originator's bank is obliged to instruct the intermediary bank according to the instruction of the originator. An intermediary bank in the funds transfer is similarly bound by an instruction given to it by the sender of the payment order it accepts.

(2) If the sender's instruction states that the funds transfer is to be carried out telephonically or by wire transfer or otherwise indicates that the funds transfer is to be carried out by the most expeditious means, the receiving bank is obliged to transmit its payment order by the most expeditious available means, and to instruct any intermediary bank accordingly. If a sender's instruction states a payment date, the receiving bank is obliged to transmit its payment order at a time and by means reasonably necessary to allow payment to the beneficiary on the payment date or as soon thereafter as is feasible.

(b) Unless otherwise instructed, a receiving bank executing a payment order may (i) use any funds-transfer system if use of that system is reasonable in the circumstances, and (ii) issue a payment order to the beneficiary's bank or to an intermediary bank through which a payment order conforming to the sender's order can expeditiously be issued to the beneficiary's bank if the receiving bank exercises ordinary care in the selection of the intermediary bank. A receiving bank is not required to follow an instruction of the sender designating a funds-transfer system to be used in carrying out the funds transfer if the receiving bank, in good faith, determines that it is not feasible to follow the instruction or that following the instruction would unduly delay completion of the funds transfer.

(c) Unless Subsection (a)(2) applies or the receiving bank is otherwise instructed, the bank may execute a payment order by transmitting its payment order by first class mail or by any means reasonable in the circumstances. If the receiving bank is instructed to execute the sender's order by transmitting its payment order by a particular means, the receiving bank may issue its payment order by means stated or by any means as expeditious as the means stated.

(d) Unless instructed by the sender, (i) the receiving bank may not obtain payment of its charges for services and expenses in connection with the execution of the sender's order by issuing a payment order in an amount equal to the amount of the sender's order less the amount of the charges, and (ii) may not instruct a subsequent receiving bank to obtain payment of its charges in the same manner.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-303 - Erroneous execution of payment order

§4A-303. Erroneous execution of payment order

(a) A receiving bank that (i) executes the payment order of the sender by issuing a payment order in an amount greater than the amount of the sender's order, or (ii) issues a payment order in execution of the sender's order and then issues a duplicate order, is entitled to payment of the amount of the sender's order under R.S. 10:4A-402(c) if that Subsection is otherwise satisfied. The bank is entitled to recover from the beneficiary of the erroneous order the excess payment received to the extent allowed by the law governing mistake and restitution.

(b) A receiving bank that executes the payment order of the sender by issuing a payment order in an amount less than the amount of the sender's order is entitled to payment of the amount of the sender's order under R.S. 10:4A-402(c) if (i) that Subsection is otherwise satisfied and (ii) the bank corrects its mistake by issuing an additional payment order for the benefit of the beneficiary of the sender's order. If the error is not corrected, the issuer of the erroneous order is entitled to receive or retain payment from the sender of the order it accepted only to the extent of the amount of the erroneous order. This Subsection does not apply if the receiving bank executes the sender's payment order by issuing a payment order in an amount less than the amount of the sender's order for the purpose of obtaining payment of its charges for services and expenses pursuant to instruction of the sender.

(c) If a receiving bank executes the payment order of the sender by issuing a payment order to a beneficiary different from the beneficiary of the sender's order and the funds transfer is completed on the basis of that error, the sender of the payment order that was erroneously executed and all previous senders in the funds transfer are not obliged to pay the payment orders they issued. The issuer of the erroneous order is entitled to recover from the beneficiary of the order the payment received to the extent allowed by the law governing mistake and restitution.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-304 - Duty of sender to report erroneously executed payment order

§4A-304. Duty of sender to report erroneously executed payment order

If the sender of a payment order that is erroneously executed as stated in R.S. 10:4A-303 receives notification from the receiving bank that the order was executed or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care to determine, on the basis of information available to the sender, that the order was erroneously executed and to notify the bank of the relevant facts within a reasonable time not exceeding ninety days after the notification from the bank was received by the sender. If the sender fails to perform that duty, the bank is not obliged to pay interest on any amount refundable to the sender under R.S. 10:4A-402(d) for the period before the bank learns of the execution error. The bank is not entitled to any recovery from the sender on account of a failure by the sender to perform the duty stated in this Section.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-305 - Liability for late or improper execution or failure to execute payment order

§4A-305. Liability for late or improper execution or failure to execute payment order

(a) If a funds transfer is completed but execution of a payment order by the receiving bank in breach of R.S. 10:4A-302 results in delay in payment to the beneficiary, the bank is obliged to pay interest to either the originator or the beneficiary of the funds transfer for the period of delay caused by the improper execution. Except as provided in Subsection (c), additional damages are not recoverable.

(b) If execution of a payment order by a receiving bank in breach of R.S. 10:4A-303 results in (i) noncompletion of the funds transfer, (ii) failure to use an intermediary bank designated by the originator, or (iii) issuance of a payment order that does not comply with the terms of the payment order of the originator, the bank is liable to the originator for its expenses in the funds transfer and for incidental expenses and interest losses, to the extent not covered by Subsection (a), resulting from the improper execution. Except as provided in Subsection (c), additional damages are not recoverable.

(c) In addition to the amounts payable under Subsections (a) and (b), damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.

(d) If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for its expenses in the transaction and for incidental expenses and interest losses resulting from the failure to execute. Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank, but are not otherwise recoverable.

(e) Reasonable attorney's fees are recoverable if demand for compensation under Subsection (a) or (b) is made and refused before an action is brought on the claim. If a claim is made for breach of an agreement under Subsection (d) and the agreement does not provide for damages, reasonable attorney's fees are recoverable if demand for compensation under Subsection (d) is made and refused before an action is brought on the claim.

(f) Except as stated in this Section, the liability of a receiving bank under Subsections (a) and (b) may not be varied by agreement.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-401 - PAYMENT

PART 4. PAYMENT

§4A-401. Payment date

"Payment date" of a payment order means the day on which the amount of the order is payable to the beneficiary by the beneficiary's bank. The payment date may be determined by instruction of the sender but cannot be earlier than the day the order is received by the beneficiary's bank and, unless otherwise determined, is the day the order is received by the beneficiary's bank.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-402 - Obligation of sender to pay receiving bank

§4A-402. Obligation of sender to pay receiving bank

(a) This Section is subject to R.S. 10:4A-205 and 4A-207.

(b) With respect to a payment order issued to the beneficiary's bank, acceptance of the order by the bank obliges the sender to pay the bank the amount of the order, but payment is not due until the payment date of the order.

(c) This Subsection is subject to Subsection (e) and to R.S. 10:4A-303. With respect to a payment order issued to a receiving bank other than the beneficiary's bank, acceptance of the order by the receiving bank obliges the sender to pay the bank the amount of the sender's order. Payment by the sender is not due until the execution date of the sender's order. The obligation of that sender to pay its payment order is excused if the funds transfer is not completed by acceptance by the beneficiary's bank of a payment order instructing payment to the beneficiary of that sender's payment order.

(d) If the sender of a payment order pays the order and was not obliged to pay all or part of the amount paid, the bank receiving payment is obliged to refund payment to the extent the sender was not obliged to pay. Except as provided in R.S. 10:4A-204 and 4A-304, interest is payable on the refundable amount from the date of payment.

(e) If a funds transfer is not completed as stated in Subsection (c) and an intermediary bank is obliged to refund payment as stated in Subsection (d) but is unable to do so because not permitted by applicable law or because the bank suspends payments, a sender in the funds transfer that executed a payment order in compliance with an instruction, as stated in R.S. 10:4A-302(a)(1), to route the funds transfer through that intermediary bank is entitled to receive or retain payment from the sender of the payment order that it accepted. The first sender in the funds transfer that issued an instruction requiring routing through that intermediary bank is subrogated to the right of the bank that paid the intermediary bank to refund as stated in Subsection (d).

(f) The right of the sender of a payment order to be excused from the obligation to pay the order as stated in Subsection (c) or to receive refund under Subsection (d) may not be varied by agreement.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-403 - Payment by sender to receiving bank

§4A-403. Payment by sender to receiving bank

(a) Payment of the sender's obligation under R.S. 10:4A-402 to pay the receiving bank occurs as follows:

(1) If the sender is a bank, payment occurs when the receiving bank receives final settlement of the obligation through a Federal Reserve Bank or through a funds-transfer system.

(2) If the sender is a bank and the sender (i) credited an account of the receiving bank with the sender, or (ii) caused an account of the receiving bank in another bank to be credited, payment occurs when the credit is withdrawn or, if not withdrawn, at midnight of the day on which the credit is withdrawable and the receiving bank learns of that fact.

(3) If the receiving bank debits an account of the sender with the receiving bank, payment occurs when the debit is made to the extent the debit is covered by a withdrawable credit balance in the account.

(b) If the sender and receiving bank are members of a funds-transfer system that nets obligations multilaterally among participants, the receiving bank receives final settlement when settlement is complete in accordance with the rules of the system. The obligation of the sender to pay the amount of a payment order transmitted through the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against the sender's obligation the right of the sender to receive payment from the receiving bank of the amount of any other payment order transmitted to the sender by the receiving bank through the funds-transfer system. The aggregate balance of obligations owed by each sender to each receiving bank in the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against that balance the aggregate balance of obligations owed to the sender by other members of the system. The aggregate balance is determined after the right of setoff stated in the second sentence of this Subsection has been exercised.

(c) If two banks transmit payment orders to each other under an agreement that settlement of the obligations of each bank to the other under R.S. 10:4A-402 will be made at the end of the day or other period, the total amount owed with respect to all orders transmitted by one bank shall be set off against the total amount owed with respect to all orders transmitted by the other bank. To the extent of the setoff, each bank has made payment to the other.

(d) In a case not covered by Subsection (a), the time when payment of the sender's obligation under R.S. 10:4A-402(b) or 4A-402(c) occurs is governed by applicable principles of law that determine when an obligation is satisfied.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-404 - Obligation of beneficiary's bank to pay and give notice to beneficiary

§4A-404. Obligation of beneficiary's bank to pay and give notice to beneficiary

(a) Subject to R.S. 10:4A-211(e), 4A-405(d), and 4A-405(e), if a beneficiary's bank accepts a payment order, the bank is obliged to pay the amount of the order to the beneficiary of the order. Payment is due on the payment date of the order, but if acceptance occurs on the payment date after the close of the funds-transfer business day of the bank, payment is due on the next funds-transfer business day. If the bank refuses to pay after demand by the beneficiary and receipt of notice of particular circumstances that will give rise to consequential damages as a result of nonpayment, the beneficiary may recover damages resulting from the refusal to pay to the extent the bank had notice of the damages, unless the bank proves that it did not pay because of a reasonable doubt concerning the right of the beneficiary to payment.

(b) If a payment order accepted by the beneficiary's bank instructs payment to an account of the beneficiary, the bank is obliged to notify the beneficiary of receipt of the order before midnight of the next funds-transfer business day following the payment date. If the payment order does not instruct payment to an account of the beneficiary, the bank is required to notify the beneficiary only if notice is required by the order. Notice may be given by first class mail or any other means reasonable in the circumstances. If the bank fails to give the required notice, the bank is obliged to pay interest to the beneficiary on the amount of the payment order from the day notice should have been given until the day the beneficiary learned of receipt of the payment order by the bank. No other damages are recoverable. Reasonable attorney's fees are also recoverable if demand for interest is made and refused before an action is brought on the claim.

(c) The right of a beneficiary to receive payment and damages as stated in Subsection (a) may not be varied by agreement or a funds-transfer system rule. The right of a beneficiary to be notified as stated in Subsection (b) may be varied by agreement of the beneficiary or by a funds-transfer system rule if the beneficiary is notified of the rule before initiation of the funds transfer.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-405 - Payment by beneficiary's bank to beneficiary

§4A-405. Payment by beneficiary's bank to beneficiary

(a) If the beneficiary's bank credits an account of the beneficiary of a payment order, payment of the bank's obligation under R.S. 10:4A-404(a) occurs when and to the extent (i) the beneficiary is notified of the right to withdraw the credit, (ii) the bank lawfully applies the credit to a debt of the beneficiary, or (iii) funds with respect to the order are otherwise made available to the beneficiary by the bank.

(b) If the beneficiary's bank does not credit an account of the beneficiary of a payment order, the time when payment of the bank's obligation under R.S. 10:4A-404(a) occurs is governed by principles of law that determine when an obligation is satisfied.

(c) Except as stated in Subsections (d) and (e), if the beneficiary's bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition to payment or agreement is not enforceable.

(d) A funds-transfer system rule may provide that payments made to beneficiaries of funds transfers made through the system are provisional until receipt of payment by the beneficiary's bank of the payment order it accepted. A beneficiary's bank that makes a payment that is provisional under the rules is entitled to refund from the beneficiary if (i) the rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated, (ii) the beneficiary, the beneficiary's bank and the originator's bank agreed to be bound by the rules, and (iii) the beneficiary's bank did not receive payment of the payment order that it accepted. If the beneficiary is obliged to refund payment to the beneficiary's bank, acceptance of the payment order by the beneficiary's bank is nullified and no payment by the originator of the funds transfer to the beneficiary occurs under R.S. 10:4A-406.

(e) This Subsection applies to a funds transfer that includes a payment order transmitted over a funds-transfer system that (i) nets obligations multilaterally among participants, and (ii) has in effect a loss-sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one or more participants that do not meet their settlement obligations. If the beneficiary's bank in the funds transfer accepts a payment order and the system fails to complete settlement pursuant to its rules with respect to any payment order in the funds transfer, (i) the acceptance by the beneficiary's bank is nullified and no person has any right or obligation based on the acceptance, (ii) the beneficiary's bank is entitled to recover payment from the beneficiary, (iii) no payment by the originator to the beneficiary occurs under R.S. 10:4A-406, and (iv) subject to R.S. 10:4A-402(e), each sender in the funds transfer is excused from its obligation to pay its payment order under R.S. 10:4A-402(c) because the funds transfer has not been completed.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-406 - Payment by originator to beneficiary; discharge of underlying obligation

§4A-406. Payment by originator to beneficiary; discharge of underlying obligation

(a) Subject to R.S. 10:4A-211(e), 4A-405(d), and 4A-405(e), the originator of a funds transfer pays the beneficiary of the originator's payment order (i) at the time a payment order for the benefit of the beneficiary is accepted by the beneficiary's bank in the funds transfer and (ii) in an amount equal to the amount of the order accepted by the beneficiary's bank, but not more than the amount of the originator's order.

(b) If payment under Subsection (a) is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless (i) the payment under Subsection (a) was made by a means prohibited by the contract of the beneficiary with respect to the obligation, (ii) the beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiary's bank, notified the originator of the beneficiary's refusal of the payment, (iii) funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary, and (iv) the beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract. If payment by the originator does not result in discharge under this Section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiary's bank under R.S. 10:4A-404(a).

(c) For the purpose of determining whether discharge of an obligation occurs under Subsection (b), if the beneficiary's bank accepts a payment order in an amount equal to the amount of the originator's payment order less charges of one or more receiving banks in the funds transfer, payment to the beneficiary is deemed to be in the amount of the originator's order unless upon demand by the beneficiary the originator does not pay the beneficiary the amount of the deducted charges.

(d) Rights of the originator or of the beneficiary of a funds transfer under this Section may be varied only by agreement of the originator and the beneficiary.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-501 - MISCELLANEOUS PROVISIONS

PART 5. MISCELLANEOUS PROVISIONS

§4A-501. Variation by agreement and effect of funds-transfer system rule

(a) Except as otherwise provided in this Chapter, the rights and obligations of a party to a funds transfer may be varied by agreement of the affected party.

(b) "Funds-transfer system rule" means a rule of an association of banks (i) governing transmission of payment orders by means of a funds-transfer system of the association or rights and obligations with respect to those orders, or (ii) to the extent the rule governs rights and obligations between banks that are parties to a funds transfer in which a Federal Reserve Bank, acting as an intermediary bank, sends a payment order to the beneficiary's bank. Except as otherwise provided in this Chapter, a funds-transfer system rule governing rights and obligations between participating banks using the system may be effective even if the rule conflicts with this Chapter and indirectly affects another party to the funds transfer who does not consent to the rule. A funds-transfer system rule may also govern rights and obligations of parties other than participating banks using the system to the extent stated in R.S. 10:4A-404(c), 4A-405(d), and 4A-507(c).

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-502 - Creditor process served on receiving bank; setoff by beneficiary's bank

§4A-502. Creditor process served on receiving bank; setoff by beneficiary's bank

(a) As used in this Section, "creditor process" means levy, attachment, garnishment, notice of lien, sequestration, or similar process issued by or on behalf of a creditor or other claimant with respect to an account.

(b) This Subsection applies to creditor process with respect to an authorized account of the sender of a payment order if the creditor process is served on the receiving bank. For the purpose of determining rights with respect to the creditor process, if the receiving bank accepts the payment order the balance in the authorized account is deemed to be reduced by the amount of the payment order to the extent the bank did not otherwise receive payment of the order, unless the creditor process is served at a time and in a manner affording the bank a reasonable opportunity to act on it before the bank accepts the payment order.

(c) If a beneficiary's bank has received a payment order for payment to the beneficiary's account in the bank, the following rules apply:

(1) The bank may credit the beneficiary's account. The amount credited may be set off against an obligation owed by the beneficiary to the bank or may be applied to satisfy creditor process served on the bank with respect to the account.

(2) The bank may credit the beneficiary's account and allow withdrawal of the amount credited unless creditor process with respect to the account is served at a time and in a manner affording the bank a reasonable opportunity to act to prevent withdrawal.

(3) If creditor process with respect to the beneficiary's account has been served and the bank has had a reasonable opportunity to act on it, the bank may not reject the payment order except for a reason unrelated to the service of process.

(d) Creditor process with respect to a payment by the originator to the beneficiary pursuant to a funds transfer may be served only on the beneficiary's bank with respect to the debt owed by that bank to the beneficiary. Any other bank served with the creditor process is not obliged to act with respect to the process.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-503 - Injunction or restraining order with respect to funds transfer

§4A-503. Injunction or restraining order with respect to funds transfer

For proper cause and in compliance with applicable law, a court may restrain (i) a person from issuing a payment order to initiate a funds transfer, (ii) an originator's bank from executing the payment order of the originator, or (iii) the beneficiary's bank from releasing funds to the beneficiary or the beneficiary from withdrawing the funds. A court may not otherwise restrain a person from issuing a payment order, paying or receiving payment of a payment order, or otherwise acting with respect to a funds transfer.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-504 - Order in which items and payment orders may be charged to account; order of withdrawals from account

§4A-504. Order in which items and payment orders may be charged to account; order of withdrawals from account

(a) If a receiving bank has received more than one payment order of the sender or one or more payment orders and other items that are payable from the sender's account, the bank may charge the sender's account with respect to the various orders and items in any sequence.

(b) In determining whether a credit to an account has been withdrawn by the holder of the account or applied to a debt of the holder of the account, credits first made to the account are first withdrawn or applied.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-505 - Preclusion of objection to debit of customer's account

§4A-505. Preclusion of objection to debit of customer's account

If a receiving bank has received payment from its customer with respect to a payment order issued in the name of the customer as sender and accepted by the bank, and the customer received notification reasonably identifying the order, the customer is precluded from asserting that the bank is not entitled to retain the payment unless the customer notifies the bank of the customer's objection to the payment within one year after the notification was received by the customer.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-506 - Rate of interest

§4A-506. Rate of interest

(a) If, under this Chapter, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined (i) by agreement of the sender and receiving bank, or (ii) by a funds-transfer system rule if the payment order is transmitted through a funds-transfer system.

(b) If the amount of interest is not determined by an agreement or rule as stated in Subsection (a), the amount is calculated by multiplying the applicable Federal Funds rate by the amount on which interest is payable, and then multiplying the product by the number of days for which interest is payable. The applicable Federal Funds rate is the average of the Federal Funds rates published by the Federal Reserve Bank of New York for each of the days for which interest is payable divided by 360. The Federal Funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate. If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-507 - Choice of law

§4A-507. Choice of law

(a) The following rules apply unless the affected parties otherwise agree or Subsection (c) applies:

(1) The rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located.

(2) The rights and obligations between the beneficiary's bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary's bank is located.

(3) The issue of when payment is made pursuant to a funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary's bank is located.

(b) If the parties described in each Paragraph of Subsection (a) have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.

(c) A funds-transfer system rule may select the law of a particular jurisdiction to govern (i) rights and obligations between participating banks with respect to payment orders transmitted or processed through the system, or (ii) the rights and obligations of some or all parties to a funds transfer any part of which is carried out by means of the system. A choice of law made pursuant to clause (i) is binding on participating banks. A choice of law made pursuant to clause (ii) is binding on the originator, other sender, or a receiving bank having notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system when the originator, other sender, or receiving bank issued or accepted a payment order. The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system. The law of a jurisdiction selected pursuant to this Subsection may govern, whether or not that law bears a reasonable relation to the matter in issue.

(d) In the event of inconsistency between an agreement under Subsection (b) and a choice-of-law rule under Subsection (c), the agreement under Subsection (b) prevails.

(e) If a funds transfer is made by use of more than one funds-transfer system and there is inconsistency between choice-of-law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:5-101 - Short title

CHAPTER 5. LETTERS OF CREDIT

§5-101. Short title

This Chapter shall be known and may be cited as Uniform Commercial Code -- Letters of Credit.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975; Acts 1999, No. 171, §1, eff. Jan. 1, 2000; Acts 2006, No. 533, §5.



RS 10:5-102 - Definitions

§5-102. Definitions

(a) As used in this Chapter:

(1) "Adviser" means a person who, at the request of the issuer, a confirmor, or another adviser, notifies, or requests another adviser to notify, the beneficiary that a letter of credit has been issued, confirmed, or amended.

(2) "Applicant" means a person at whose request or for whose account a letter of credit is issued. The term includes a person who requests an issuer to issue a letter of credit on behalf of another if the person making the request undertakes an obligation to reimburse the issuer.

(3) "Beneficiary" means a person who under the terms of a letter of credit is entitled to have its complying presentation honored. The term includes a person to whom drawing rights have been transferred under a transferable letter of credit.

(4) "Confirmor" means a nominated person who undertakes, at the request or with the consent of the issuer, to honor a presentation under a letter of credit issued by another.

(5) "Dishonor" of a letter of credit means failure timely to honor or to take an interim action, such as acceptance of a draft, that may be required by the letter of credit.

(6) "Document" means a draft or other demand, document of title, investment security, certificate, invoice, or other record, statement, or representation of fact, law, right, or opinion (i) which is presented in a written or other medium permitted by the letter of credit, or unless prohibited by the letter of credit, by the standard practice referred to in R.S. 10:5-108(e), and (ii) which is capable of being examined for compliance with the terms and conditions of the letter of credit. A document may not be oral.

(7) "Good faith" means honesty in fact in the conduct or transaction concerned.

(8) "Honor" of a letter of credit means performance of the issuer's undertaking in the letter of credit to pay or deliver an item of value. Unless the letter of credit otherwise provides, "honor" occurs:

(i) Upon payment,

(ii) If the letter of credit provides for acceptance, upon acceptance of a draft and, at maturity, its payment, or

(iii) If the letter of credit provides for incurring a deferred obligation, upon incurring the obligation and, at maturity, its performance.

(9) "Issuer" means a financial institution or other person that issues a letter of credit, but does not include an individual who makes an engagement for personal, family, or household purposes.

(10) "Letter of credit" means a definite undertaking that satisfies the requirements of R.S. 10:5-104 by an issuer to a beneficiary at the request or for the account of an applicant or, in the case of a financial institution, to itself or for its own account, to honor a documentary presentation by payment or delivery of an item of value.

(11) "Nominated person" means a person whom the issuer (i) designates or authorizes to pay, accept, negotiate, or otherwise give value under a letter of credit and (ii) undertakes by agreement or custom and practice to reimburse.

(12) "Presentation" means delivery of a document to an issuer or nominated person for honor or giving of value under a letter of credit.

(13) "Presenter" means a person making a presentation as or on behalf of a beneficiary or nominated person.

(14) "Record" means information that is inscribed on a tangible medium, or that is stored in an electronic or other medium and is retrievable in perceivable form.

(15) "Successor of a beneficiary" means a person who succeeds to substantially all of the rights of a beneficiary by operation of law, including a corporation with or into which the beneficiary has been merged or consolidated, an administrator, executor, personal representative, trustee in bankruptcy, debtor in possession, liquidator, and receiver.

(b) Definitions in other Chapters applying to this Chapter and the Sections in which they appear are:

"Accept" or "Acceptance"

R.S. 10:3-409

"Value"

R.S. 10:3-303, 4-211

(c) Chapter 1 contains certain additional general definitions and principles of construction and interpretation applicable throughout this Chapter.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975; Acts 1999, No. 171, §1, eff. Jan. 1, 2000; Acts 2006, No. 533, §§5, 9.



RS 10:5-103 - Scope

§5-103. Scope

(a) This Chapter applies to letters of credit and to certain rights and obligations arising out of transactions involving letters of credit.

(b) The statement of a rule in this Chapter does not by itself require, imply, or negate application of the same or a different rule to a situation not provided for, or to person not specified, in this Chapter.

(c) With the exception of this Subsection, Subsections (a) and (d), R.S. 10:5-102(a)(9) and (10), 5-106(d), and 5-114(d), and except to the extent prohibited in R.S. 10:1-302 and 5-117(d), the effect of this Chapter may be varied by agreement or by a provision stated or incorporated by reference in an undertaking. A term in an agreement or undertaking generally excusing liability or generally limiting remedies for failure to perform obligations is not sufficient to vary obligations prescribed by this Chapter.

(d) Rights and obligations of an issuer to a beneficiary or a nominated person under a letter of credit are independent of the existence, performance, or nonperformance of a contract or arrangement out of which the letter of credit arises or which underlies it, including contracts or arrangements between the issuer and the applicant and between the applicant and the beneficiary.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975. Acts 1989, No. 135, §4, eff. Jan. 1, 1990; Acts 1999, No. 171, §1, eff. Jan. 1, 2000 Acts 2006, No. 533, §5.



RS 10:5-104 - Formal requirements

§5-104. Formal requirements

A letter of credit, confirmation, advice, transfer, amendment, or cancellation may be issued in any form that is a record and is authenticated (i) by a signature or (ii) in accordance with the agreement of the parties or the standard practice referred to in R.S. 10:5-108(e).

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975; Acts 1999, No. 171, §1, eff. Jan. 1, 2000.



RS 10:5-105 - Consideration

§5-105. Consideration

Consideration is not required to issue, amend, transfer, or cancel a letter of credit, advice, or confirmation.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975; Acts 1999, No. 171, §1, eff. Jan. 1, 2000.



RS 10:5-106 - Issuance, amendment, cancellation, and duration

§5-106. Issuance, amendment, cancellation, and duration

(a) A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary. A letter of credit is revocable only if it so provides.

(b) After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmor, and issuer are not affected by an amendment or cancellation to which that person has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.

(c) If there is no stated expiration date or other provision that determines its duration, a letter of credit expires one year after its stated date of issuance or, if none is stated, after the date on which it is issued.

(d) A letter of credit that states that it is perpetual expires five years after its stated date of issuance or, if none is stated, after the date on which it is issued.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975; Acts 1999, No. 171, §1, eff. Jan. 1, 2000.



RS 10:5-107 - Confirmor, nominated person, and adviser

§5-107. Confirmor, nominated person, and adviser

(a) A confirmor is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation. The confirmor also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmor had issued the letter of credit at the request and for the account of the issuer.

(b) A nominated person who is not a confirmor is not obligated to honor or otherwise give value for a presentation.

(c) A person requested to advise may decline to act as an adviser. An adviser that is not a confirmor is not obligated to honor or give value for a presentation. An adviser undertakes to the issuer and to the beneficiary accurately to advise the terms of the letter of credit, confirmation, amendment, or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the request to advise. Even if the advice is inaccurate, the letter of credit, confirmation, or amendment is enforceable as issued.

(d) A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment, or advice has the rights and obligations of an adviser under Subsection (c). The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment, or advice received by the person who so notifies.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975; Acts 1999, No. 171, §1, eff. Jan. 1, 2000.



RS 10:5-108 - Issuer's rights and obligations

§5-108. Issuer's rights and obligations

(a) Except as otherwise provided in R.S. 10:5-109, an issuer shall honor a presentation that, as determined by the standard practice referred to in Subsection (e), appears on its face strictly to comply with the terms and conditions of the letter of credit. Except as otherwise provided in R.S. 10:5-113 and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear so to comply.

(b) An issuer has a reasonable time after presentation, of at least three days, but not beyond the end of the seventh business day of the issuer after the day of its receipt of documents:

(1) to honor,

(2) if the letter of credit provides for honor to be completed more than seven business days after presentation, to accept a draft or incur a deferred obligation, or

(3) to give notice to the presenter of discrepancies in the presentation.

(c) Except as otherwise provided in Subsection (d), an issuer is precluded from asserting as a basis for dishonor any discrepancy if timely notice is not given, or any discrepancy not stated in the notice if timely notice is given.

(d) Failure to give the notice specified in Subsection (b) or to mention fraud, forgery, or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor fraud or forgery as described in R.S. 10:5-109(a) or expiration of the letter of credit before presentation.

(e) An issuer shall observe standard practice of financial institutions that regularly issue letters of credit. Determination of the issuer's observance of the standard practice is a matter of interpretation for the court. The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.

(f) An issuer is not responsible for:

(1) the performance or nonperformance of the underlying contract, arrangement, or transaction,

(2) an act or omission of others, or

(3) observance or knowledge of the usage of a particular trade other than the standard practice referred to in Subsection (e).

(g) If an undertaking constituting a letter of credit under R.S. 10:5-102(a)(10) contains nondocumentary conditions, an issuer shall disregard the nondocumentary conditions and treat them as if they were not stated.

(h) An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.

(i) An issuer that has honored a presentation as permitted or required by this Chapter:

(1) is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds;

(2) takes the documents free of claims of the beneficiary or presenter;

(3) is precluded from asserting a right of recourse on a draft under R.S. 10:3-414 and 3-415;

(4) except as otherwise provided in R.S. 10:5-110 and 5-117, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender which are apparent on the face of the presentations; and

(5) is discharged to the extent of its performance under the letter of credit unless the issuer honored a presentation in which a required signature of a beneficiary was forged.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975; Acts 1999, No. 171, §1, eff. Jan. 1, 2000.



RS 10:5-109 - Fraud and forgery

§5-109. Fraud and forgery

(a) If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:

(1) the issuer shall honor the presentation, if honor is demanded by (i) a nominated person who has given value in good faith and without notice of forgery or material fraud, (ii) a confirmor who has honored its confirmation in good faith, (iii) a holder in due course of a draft drawn under the letter of credit which was taken after acceptance by the issuer or nominated person, or (iv) an assignee of the issuer's or nominated person's deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and

(2) the issuer, acting in good faith, may honor or dishonor the presentation in any other case.

(b) If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that:

(1) the relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer;

(2) a beneficiary, issuer, or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted;

(3) all of the conditions to entitle a person to the relief under the law of this state have been met; and

(4) on the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under Subsection (a)(1).

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975; Acts 1999, No. 171, §1, eff. Jan. 1, 2000.



RS 10:5-110 - Warranties

§5-110. Warranties

(a) If its presentation is honored, the beneficiary warrants:

(1) to the issuer, any other person to whom presentation is made, and the applicant that there is no fraud or forgery of the kind described in R.S. 10:5-109(a); and

(2) to the applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.

(b) The warranties in Subsection (a) are in addition to warranties arising under Chapters 3, 4, 7, and 8 because of the presentation or transfer of documents covered by any of those Chapters.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975; Acts 1999, No. 171, §1, eff. Jan. 1, 2000.



RS 10:5-111 - Remedies

§5-111. Remedies

(a) If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor, or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer's obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant's election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover foreseeable damages for pecuniary loss but not unforeseeable damages, exemplary damages, or damages for nonpecuniary loss. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this Subsection. If, although not obligated to do so, the claimant avoids damages, the claimant's recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation the claimant need not present any document.

(b) If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover foreseeable damages for pecuniary loss resulting from the breach, but not unforeseeable damages, exemplary damages, or damages for nonpecuniary loss less any amount saved as a result of the breach.

(c) If an adviser or nominated person other than a confirmor breaches an obligation under this Chapter or an issuer breaches an obligation not covered in Subsection (a) or (b), a person to whom the obligation is owed may recover foreseeable damages for pecuniary loss resulting from the breach, but not unforeseeable damages, exemplary damages, or damages for nonpecuniary loss, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmor has the liability of an issuer specified in this Subsection and Subsections (a) and (b).

(d) An issuer, nominated person, or adviser who is found liable under Subsection (a), (b), or (c) shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.

(e) Reasonable attorney fees and other expenses of litigation must be awarded to the prevailing party in an action in which a remedy is sought under this Chapter.

(f) Damages that would otherwise be payable by a party for breach of an obligation under this Chapter may be stipulated by agreement or undertaking, unless the damages stipulated are so manifestly unreasonable as to be contrary to public policy.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975. Acts 1989, No. 135, §4, eff. Jan. 1, 1990; Acts 1999, No. 171, §1, eff. Jan. 1, 2000.



RS 10:5-112 - Transfer of letter of credit

§5-112. Transfer of letter of credit

(a) Except as otherwise provided in R.S. 10:5-113, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

(b) Even if a letter of credit provides that it is transferrable, the issuer may refuse to recognize or carry out a transfer if:

(1) the transfer would violate applicable law; or

(2) the transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in R.S. 10:5-108(e) or is otherwise reasonable under the circumstances.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975; Acts 1999, No. 171, §1, eff. Jan. 1, 2000.



RS 10:5-113 - Transfer by operation of law

§5-113. Transfer by operation of law

(a) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

(b) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in Subsection (e), an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in R.S. 10:5-108(e) or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

(c) An issuer is not obligated to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

(d) Honor of a purported successor's apparently complying presentation under Subsection (a) or (b) has the consequences specified in R.S. 10:5-108(i) even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary1 or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary1 are forged documents for the purposes of R.S. 10:5-109.

(e) An issuer whose rights of reimbursement are not covered by Subsection (d) or substantially similar law and any confirmor or nominated person may decline to recognize a presentation under Subsection (b).

(f) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this Section.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975. Amended by Acts 1979, No. 48, §1; Acts 1999, No. 171, §1, eff. Jan. 1, 2000.

1As appears in enrolled bill.



RS 10:5-114 - Assignment of proceeds

§5-114. Assignment of proceeds

(a) In this Section, "proceeds of a letter of credit" means the cash, check, accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

(b) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

(c) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

(d) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

(e) Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.

(f) Neither the rights recognized by this Section between an assignee and an issuer, transferee beneficiary, or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary, or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by Chapter 9 of this Title or other law. Against persons other than the issuer, transferee beneficiary, or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary's right to proceeds and its perfection are governed by Chapter 9 of this Title or other law.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975. Acts 1989, No. 135, §4, eff. Jan. 1, 1990; Acts 1999, No. 171, §1, eff. Jan. 1, 2000.



RS 10:5-115 - Statute of limitations

§5-115. Statute of limitations

An action to enforce a right or obligation arising under this Chapter must be commenced within one year after the expiration date of the relevant letter of credit or one year after the cause of action accrues, whichever occurs later, except an action to enforce an issuer's right of reimbursement under R.S. 10:5-108 must be commenced within five years of the date of its payment of funds. A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975; Acts 1999, No. 171, §1, eff. Jan. 1, 2000.



RS 10:5-116 - Choice of law and forum

§5-116. Choice of law and forum

(a) The liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in R.S. 10:5-104 or by a provision in the person's letter of credit, confirmation, or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

(b) Unless Subsection (a) applies, the liability or an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this Subsection.

(c) Except as otherwise provided in this Subsection, the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation, or other undertaking is expressly made subject. If (i) this Chapter would govern the liability of an issuer, nominated person, or adviser under Subsection (a) or (b); (ii) the relevant undertaking incorporates rules of custom or practice; and (iii) there is conflict between this Chapter and those rules as applied to that undertaking, those rules govern except to the extent of any conflict with the nonvariable provisions specified in R.S. 10:5-103(c).

(d) If there is conflict between this Chapter and Chapter 3, 4, 4A, or 9 of this Title, this Chapter governs.

(e) The forum for settling disputes arising out of an undertaking within this Chapter may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with Subsection (a).

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975. Acts 1989, No. 135, §4, eff. Jan. 1, 1990; Acts 1999, No. 171, §1, eff. Jan. 1, 2000.



RS 10:5-117 - Subrogation of issuer, applicant, and nominated person

§5-117. Subrogation of issuer, applicant, and nominated person

(a) An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligation owed to the applicant.

(b) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in Subsection (a).

(c) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(1) the issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(2) the beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(3) the applicant to same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(d) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in Subsections (a) and (b) do not arise until the issuer honors the letter of credit or otherwise pays and the rights in Subsection (c) do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person, and the applicant do not derive under this Section present or prospective rights forming the basis of a claim, defense, or excuse.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975; Acts 1999, No. 171, §1, eff. Jan. 1, 2000.



RS 10:5-118 - Security interest of issuer or nominated person

§5-118. Security interest of issuer or nominated person

(a) An issuer or nominated person has a security interest in a document presented under a letter of credit and any identifiable proceeds of the collateral to the extent that the issuer or nominated person honors or gives value for the presentation.

(b) Subject to subsection (c), as long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest under subsection (a), the security interest continues and is subject to Chapter 9, but:

(1) a security agreement is not necessary to make the security interest enforceable under R.S. 10:9-203(b)(3); and

(2) the security interest is perfected and has priority over conflicting security interests in the collateral or its proceeds.

(c) A security interest that arises under this section is subject to the rights of a subsequent purchaser under R.S. 10:9-330 or 9-331 or a transferee under R.S. 10:9-332.

Acts 2001, No. 128, §7, eff. July 1, 2001.



RS 10:7-101 - Short title

CHAPTER 6. BLANK

CHAPTER 7. DOCUMENTS OF TITLE

PART 1. GENERAL

§7-101. Short title

This Chapter may be cited as Uniform Commercial Code -- Documents of Title.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2006, No. 533, §6; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-102 - Definitions and index of definitions

§7-102. Definitions and index of definitions

(a) In this Chapter, unless the context otherwise requires:

(1) "Bailee" means a person that by a warehouse receipt, bill of lading, or other document of title acknowledges possession of goods and contracts to deliver them. "Bailor" means a person that delivers possession of goods to a bailee.

(2) "Carrier" means a person that issues a bill of lading.

(3) "Consignee" means a person named in a bill of lading to which or to whose order the bill promises delivery.

(4) "Consignor" means a person named in a bill of lading as the person from which the goods have been received for shipment.

(5) "Delivery order" means a record that contains an order to deliver goods directed to a warehouse, carrier, or other person that in the ordinary course of business issues warehouse receipts or bills of lading.

(6) [Reserved.]

(7) "Goods" means all things that are treated as movable for the purposes of a contract for storage or transportation.

(8) "Issuer" means a bailee that issues a document of title or, in the case of an unaccepted delivery order, the person that orders the possessor of goods to deliver. The term includes a person for which an agent or employee purports to act in issuing a document if the agent or employee has real or apparent authority to issue documents, even if the issuer did not receive any goods, the goods were misdescribed, or in any other respect the agent or employee violated the issuer's instructions.

(9) "Person entitled under the document" means the holder, in the case of a negotiable document of title, or the person to which delivery of the goods is to be made by the terms of, or pursuant to instructions in a record under, a nonnegotiable document of title.

(10) [Reserved.]

(11) "Sign" means, with present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) To attach to or logically associate with the record an electronic sound, symbol, or process.

(12) "Shipper" means a person that enters into a contract of transportation with a carrier.

(13) "Warehouse" means a person engaged in the business of storing goods for hire.

(b) In this Chapter:

(1) "Contract for sale" means both a present sale of goods and a contract to sell goods at a future time.

(2) "Lessee in ordinary course of business" means a person that becomes a lessee of goods in good faith, without knowledge that the lease violates the rights of another person in the goods, and in the ordinary course from a person, other than a pawnbroker, in the business of selling or leasing goods of that kind. A lessee in the ordinary course of business may lease for cash, or by exchange of other property, or on secured or unsecured credit, and may acquire goods or documents of title under a preexisting lease.

(3) "Receipt of goods" means taking physical possession of the goods.

(c) In addition, Chapter 1 contains general definitions and principles of construction and interpretation applicable throughout this Chapter.

(d) In this Chapter, "lien" means a privilege on movable property created by operation of law in favor of a creditor.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §5, eff. Jan. 1, 1990; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-103 - Relation of Chapter to treaty or statute

§7-103. Relation of Chapter to treaty or statute

(a) This Chapter is subject to any treaty or statute of the United States or regulatory statute of this state to the extent the treaty, statute, or regulatory statute is applicable.

(b) This Chapter shall not modify or repeal any law prescribing the form or content of a document of title or the services or facilities to be afforded by a bailee, or otherwise regulating a bailee's business in respects not specifically treated in this Chapter. However, violation of such a law does not affect the status of a document of title that otherwise is within the definition of a document of title.

(c) This Chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. Section 7001, et seq.) but shall not modify, limit, or supersede Section 101(c) of that act (15 U.S.C. Section 7001(c)) or authorize electronic delivery of any of the notices described in Section 103(b) of that act (15 U.S.C. Section 7003(b)).

(d) To the extent there is a conflict between the Louisiana Uniform Electronic Transactions Act (R.S. 9:2601 et seq.) and this Chapter, this Chapter governs.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-104 - Negotiable and nonnegotiable document of title

§7-104. Negotiable and nonnegotiable document of title

(a) Except as otherwise provided in Subsection (c) of this Section, a document of title is negotiable if by its terms the goods are to be delivered to bearer or to the order of a named person.

(b) A document of title other than one described in Subsection (a) of this Section is nonnegotiable. A bill of lading that states that the goods are consigned to a named person is not made negotiable by a provision that the goods are to be delivered only against an order in a record signed by the same or another named person.

(c) A document of title is nonnegotiable if, at the time it is issued, the document has a conspicuous legend, however expressed, that it is nonnegotiable.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-105 - Reissuance in alternative medium

§7-105. Reissuance in alternative medium

(a) Upon request of a person entitled under an electronic document of title, the issuer of the electronic document may issue a tangible document of title as a substitute for the electronic document if:

(1) The person entitled under the electronic document surrenders control of the document to the issuer; and

(2) The tangible document when issued contains a statement that it is issued in substitution for the electronic document.

(b) Upon issuance of a tangible document of title in substitution for an electronic document of title in accordance with Subsection (a) of this Section:

(1) The electronic document ceases to have any effect or validity; and

(2) The person that procured issuance of the tangible document warrants to all subsequent persons entitled under the tangible document that the warrantor was a person entitled under the electronic document when the warrantor surrendered control of the electronic document to the issuer.

(c) Upon request of a person entitled under a tangible document of title, the issuer of the tangible document may issue an electronic document of title as a substitute for the tangible document if:

(1) The person entitled under the tangible document surrenders possession of the document to the issuer; and

(2) The electronic document when issued contains a statement that it is issued in substitution for the tangible document.

(d) Upon issuance of an electronic document of title in substitution for a tangible document of title in accordance with Subsection (c) of this Section:

(1) The tangible document ceases to have any effect or validity; and

(2) The person that procured issuance of the electronic document warrants to all subsequent persons entitled under the electronic document that the warrantor was a person entitled under the tangible document when the warrantor surrendered possession of the tangible document to the issuer.

Added by Act 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-106 - Control of electronic document of title

§7-106. Control of electronic document of title

(a) A person has control of an electronic document of title if a system employed for evidencing the transfer of interests in the electronic document reliably establishes that person as the person to which the electronic document was issued or transferred.

(b) A system satisfies Subsection (a) of this Section, and a person is deemed to have control of an electronic document of title, if the document is created, stored, and assigned in such a manner that:

(1) A single authoritative copy of the document exists which is unique, identifiable, and, except as otherwise provided in Paragraphs (4), (5), and (6) of this Subsection, unalterable;

(2) The authoritative copy identifies the person asserting control as:

(A) The person to which the document was issued; or

(B) If the authoritative copy indicates that the document has been transferred, the person to which the document was most recently transferred;

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) Copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-201 - Person that may issue a warehouse receipt; storage under bond

PART 2.

WAREHOUSE RECEIPTS:

SPECIAL PROVISIONS

§7-201. Person that may issue a warehouse receipt; storage under bond

(a) A warehouse receipt may be issued by any warehouse.

(b) If goods, including distilled spirits and agricultural commodities, are stored under a statute requiring a bond against withdrawal or a license for the issuance of receipts in the nature of warehouse receipts, a receipt issued for the goods is deemed to be a warehouse receipt even if issued by a person that is the owner of the goods and is not a warehouse.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-202 - Form of warehouse receipt; effect of omission

§7-202. Form of warehouse receipt; effect of omission

(a) A warehouse receipt need not be in any particular form.

(b) Unless a warehouse receipt contains each of the following, the warehouse is liable for damages caused to a person injured by its omission:

(1) A statement of the location of the warehouse facility where the goods are stored;

(2) The date of issue of the receipt;

(3) The unique identification code of the receipt;

(4) A statement whether the goods received will be delivered to the bearer, to a named person, or to a named person or its order;

(5) The rate of storage and handling charges, unless goods are stored under a field warehousing arrangement, in which case a statement of that fact is sufficient on a nonnegotiable receipt;

(6) A description of the goods or the packages containing them;

(7) The signature of the warehouse or its agent;

(8) If the receipt is issued for goods that the warehouse owns, either solely or in indivision with others, a statement of the fact of that ownership; and

(9) A statement of the amount of advances made and of liabilities incurred for which the warehouse claims a lien or security interest, unless the precise amount of advances made or liabilities incurred, at the time of the issue of the receipt, is unknown to the warehouse or to its agent that issued the receipt, in which case a statement of the fact that advances have been made or liabilities incurred and the purpose of the advances or liabilities is sufficient.

(c) A warehouse may insert in its receipt any terms that are not contrary to this Title and do not impair its obligation of delivery under R.S. 10:7-403 or its duty of care under R.S. 10:7-204. Any contrary provision is ineffective.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §5, eff. Jan. 1, 1990; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-203 - Liability for nonreceipt or misdescription

§7-203. Liability for nonreceipt or misdescription

A party to or purchaser for value in good faith of a document of title, other than a bill of lading, that relies upon the description of the goods in the document may recover from the issuer damages caused by the nonreceipt or misdescription of the goods, except to the extent that:

(1) The document conspicuously indicates that the issuer does not know whether all or part of the goods in fact were received or conform to the description, such as a case in which the description is in terms of marks or labels or kind, quantity, or condition, or the receipt or description is qualified by "contents, condition and quality unknown", "said to contain", or words of similar import, if the indication is true; or

(2) The party or purchaser otherwise has notice of the nonreceipt or misdescription.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-204 - Duty of care; contractual limitation of warehouse's liability

§7-204. Duty of care; contractual limitation of warehouse's liability

(a) A warehouse is liable for damages for loss of or injury to the goods caused by its failure to exercise care with regard to the goods that a reasonably careful person would exercise under similar circumstances. Unless otherwise agreed, the warehouse is not liable for damages that could not have been avoided by the exercise of that care.

(b) Damages may be limited by a term in the warehouse receipt or storage agreement limiting the amount of liability in case of loss or damage beyond which the warehouse is not liable. Such a limitation is not effective with respect to the warehouse's liability for misappropriation to its own use. On request of the bailor in a record at the time of signing the storage agreement or within a reasonable time after receipt of the warehouse receipt, the warehouse's liability may be increased on part or all of the goods covered by the storage agreement or the warehouse receipt. In this event, increased rates may be charged based on an increased valuation of the goods.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the storage may be included in the warehouse receipt or storage agreement.

(d) This Section does not validate a provision that is null under Civil Code Article 2004.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-205 - Title under warehouse receipt defeated in certain cases

§7-205. Title under warehouse receipt defeated in certain cases

A buyer in ordinary course of business of fungible goods sold and actually delivered by a warehouse that is also in the business of buying and selling such goods takes the goods free of any claim under a warehouse receipt even if the receipt is negotiable and has been duly negotiated.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-206 - Termination of storage at warehouse's option

§7-206. Termination of storage at warehouse's option

(a) A warehouse, by giving notice to the person on whose account the goods are held and any other person known to claim an interest in the goods, may require payment of any charges and removal of the goods from the warehouse at the termination of the period of storage fixed by the document of title or, if a period is not fixed, within a stated period not less than thirty days after the warehouse gives notice. If the goods are not removed before the date specified in the notice, the warehouse may sell them pursuant to R.S. 10:7-210.

(b) If a warehouse in good faith believes that the goods are about to deteriorate or decline in value to less than the amount of its lien within the time provided in Subsection (a) of this Section and R.S. 10:7-210, the warehouse may specify in the notice given under such Subsection (a) any reasonable shorter time for removal of the goods and, if the goods are not removed, may sell them at public sale held not less than one week after a single advertisement or posting.

(c) If, as a result of a quality or condition of the goods of which the warehouse did not have notice at the time of deposit, the goods are a hazard to other property, the warehouse facilities, or other persons, the warehouse may sell the goods at public or private sale without advertisement or posting on reasonable notification to all persons known to claim an interest in the goods. If the warehouse, after a reasonable effort, is unable to sell the goods, it may dispose of them in any lawful manner and does not incur liability by reason of that disposition.

(d) A warehouse shall deliver the goods to any person entitled to them under this Chapter upon due demand made at any time before sale or other disposition under this Section.

(e) A warehouse may satisfy its lien from the proceeds of any sale or disposition under this Section but shall hold the balance for delivery on the demand of any person to which the warehouse would have been bound to deliver the goods.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-207 - Goods must be kept separate; fungible goods

§7-207. Goods must be kept separate; fungible goods

(a) Unless the warehouse receipt provides otherwise, a warehouse shall keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods. However, different lots of fungible goods may be commingled.

(b) If different lots of fungible goods are commingled, the goods are owned in indivision by the persons entitled thereto and the warehouse is severally liable to each owner for that owner's share. If, because of overissue, a mass of fungible goods is insufficient to meet all the receipts the warehouse has issued against it, the persons entitled include all holders to which overissued receipts have been duly negotiated.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-208 - Altered warehouse receipts

§7-208. Altered warehouse receipts

If a blank in a negotiable tangible warehouse receipt has been filled in without authority, a good-faith purchaser for value and without notice of the lack of authority may treat the insertion as authorized. Any other unauthorized alteration leaves any tangible or electronic warehouse receipt enforceable against the issuer according to its original tenor.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-209 - Lien of warehouse

§7-209. Lien of warehouse

(a) A warehouse has a lien against the bailor on the goods covered by a warehouse receipt or storage agreement or on the proceeds thereof in its possession for charges for storage or transportation, including demurrage and terminal charges, insurance, labor, or other charges, present or future, in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law. If the person on whose account the goods are held is liable for similar charges or expenses in relation to other goods whenever deposited, and it is stated in the warehouse receipt or storage agreement that a lien is claimed for charges and expenses in relation to other goods, the warehouse also has a lien on the goods covered by the warehouse receipt or storage agreement or on the proceeds thereof in its possession for those charges and expenses, whether or not the other goods have been delivered by the warehouse. However, as against a person to which a negotiable warehouse receipt is duly negotiated, a warehouse's lien is limited to charges in an amount or at a rate specified in the warehouse receipt or, if no charges are so specified, to a reasonable charge for storage of the specific goods covered by the receipt subsequent to the date of the receipt.

(b) A warehouse may also reserve a security interest against the bailor for the maximum amount specified on the receipt for charges other than those specified in Subsection (a) of this Section, such as for money advanced and interest. The security interest is governed by Chapter 9.

(c) A warehouse's lien for charges and expenses under Subsection (a) of this Section or a security interest under Subsection (b) of this Section is also effective against any person that entrusted the bailor with possession of the goods. However, the lien or security interest is not effective against a person that before issuance of a document of title had a legal interest or a perfected security interest in the goods and that did not:

(1) Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(A) Actual or apparent authority to ship, store, or sell;

(B) Power to obtain delivery under R.S. 10:7-403; or

(C) Power of disposition under R.S. 10:9-320 or 9-321(c) or other statute; or

(2) Acquiesce in the procurement by the bailor or its nominee of any document.

(d) A warehouse's lien on household goods for charges and expenses in relation to the goods under Subsection (a) of this Section is also effective against all persons if the bailor was the legal possessor of the goods at the time of deposit. In this Subsection, "household goods" means furniture, furnishings, or personal effects used by the bailor in a dwelling.

(e) A warehouse loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §5, eff. Jan. 1, 1990; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-210 - Enforcement of warehouse's lien

§7-210. Enforcement of warehouse's lien

(a) Except as otherwise provided in Subsection (b) of this Section, a warehouse's lien may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the warehouse is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The warehouse sells in a commercially reasonable manner if the warehouse sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence. A disclaimer or modification of warranty in a warehouse's disposition of goods is commercially reasonable.

(b) A warehouse may enforce its lien on goods other than goods stored by a merchant in the course of its business only if the following requirements are satisfied:

(1) All persons known to claim an interest in the goods must be notified.

(2) The notification must include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than ten days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place.

(3) The sale must conform to the terms of the notification.

(4) The sale must be held at the nearest suitable place to where the goods are held or stored.

(5) After the expiration of the time given in the notification, an advertisement of the sale must be published once a week for two weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement must include a description of the goods, the name of the person on whose account the goods are being held, and the time and place of the sale. The sale must take place at least fifteen days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least ten days before the sale in not fewer than six conspicuous places in the neighborhood of the proposed sale.

(c) Before any sale pursuant to this Section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this Section. In that event the goods may not be sold, but must be retained by the warehouse subject to the terms of the receipt and this Chapter.

(d) A warehouse may buy at any public sale held pursuant to this Section.

(e) A purchaser in good faith of goods sold to enforce a warehouse's lien takes the goods free of any rights of persons against which the lien was valid, despite the warehouse's noncompliance with this Section.

(f) A warehouse may satisfy its lien from the proceeds of any sale pursuant to this Section but shall hold the balance, if any, for delivery on demand to any person to which the warehouse would have been bound to deliver the goods.

(g) The rights provided by this Section are in addition to all other rights allowed by law to a creditor against a debtor.

(h) If a lien is on goods stored by a merchant in the course of its business, the lien may be enforced in accordance with Subsection (a) or (b) of this Section.

(i) A warehouse is liable for damages caused by failure to comply with the requirements for sale under this Section, and in case of willful violation, is liable for misappropriation.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-301 - Liability for nonreceipt or misdirection; "said to contain"; "shipper's weight, load, and count"; improper handling

PART 3.

BILLS OF LADING: SPECIAL PROVISIONS

§7-301. Liability for nonreceipt or misdirection; "said to contain"; "shipper's weight, load, and count"; improper handling

(a) A consignee of a nonnegotiable bill of lading which has given value in good faith, or a holder to which a negotiable bill has been duly negotiated, relying upon the description of the goods in the bill or upon the date shown in the bill, may recover from the issuer damages caused by the misdating of the bill or the nonreceipt or misdescription of the goods, except to the extent that the bill indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, such as in a case in which the description is in terms of marks or labels or kind, quantity, or condition or the receipt or description is qualified by "contents or condition of contents of packages unknown", "said to contain", "shipper's weight, load, and count" or words of similar import, if that indication is true.

(b) If goods are loaded by the issuer of a bill of lading:

(1) The issuer shall count the packages of goods if shipped in packages and ascertain the kind and quantity if shipped in bulk; and

(2) Words such as "shipper's weight, load, and count" or words of similar import indicating that the description was made by the shipper are ineffective except as to goods concealed in packages.

(c) If bulk goods are loaded by a shipper that makes available to the issuer of a bill of lading adequate facilities for weighing those goods, the issuer shall ascertain the kind and quantity within a reasonable time after receiving the shipper's request in a record to do so. In that case "shipper's weight" or words of similar import are ineffective.

(d) The issuer of a bill of lading, by including in the bill the words "shipper's weight, load, and count" or words of similar import, may indicate that the goods were loaded by the shipper, and, if that statement is true, the issuer is not liable for damages caused by the improper loading. However, omission of such words does not imply liability for damages caused by improper loading.

(e) A shipper guarantees to an issuer the accuracy at the time of shipment of the description, marks, labels, number, kind, quantity, condition, and weight, as furnished by the shipper, and the shipper shall indemnify the issuer against damage caused by inaccuracies in those particulars. This right of indemnity does not limit the issuer's responsibility or liability under the contract of carriage to any person other than the shipper.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-302 - Through bills of lading and similar documents of title

§7-302. Through bills of lading and similar documents of title

(a) The issuer of a through bill of lading, or other document of title embodying an undertaking to be performed in part by a person acting as its agent or by a performing carrier is liable to any person entitled to recover on the bill or other document for any breach by the other person or the performing carrier of its obligation under the bill or other document. However, to the extent that the bill or other document covers an undertaking to be performed overseas or in territory not contiguous to the continental United States or an undertaking including matters other than transportation, this liability for breach by the other person or the performing carrier may be varied by agreement of the parties.

(b) If goods covered by a through bill of lading or other document of title embodying an undertaking to be performed in part by a person other than the issuer are received by that person, the person is subject, with respect to its own performance while the goods are in its possession, to the obligation of the issuer. The person's obligation is discharged by delivery of the goods to another person pursuant to the bill or other document and does not include liability for breach by any other person or by the issuer.

(c) The issuer of a through bill of lading or other document of title described in Subsection (a) of this Section is entitled to recover from the performing carrier, or other person in possession of the goods when the breach of the obligation under the bill or other document occurred:

(1) The amount it may be required to pay to any person entitled to recover on the bill or other document for the breach, as may be evidenced by any receipt, judgment, or transcript of judgment; and

(2) The amount of any expense reasonably incurred by the issuer in defending any action commenced by any person entitled to recover on the bill or other document for the breach.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-303 - Diversion; reconsignment; change of instructions

§7-303. Diversion; reconsignment; change of instructions

(a) Unless the bill of lading otherwise provides, a carrier may deliver the goods to a person or destination other than that stated in the bill or may otherwise dispose of the goods, without liability for misdelivery, on instructions from:

(1) The holder of a negotiable bill;

(2) The consignor on a nonnegotiable bill even if the consignee has given contrary instructions;

(3) The consignee on a nonnegotiable bill in the absence of contrary instructions from the consignor, if the goods have arrived at the billed destination or if the consignee is in possession of the tangible bill or in control of the electronic bill; or

(4) The consignee on a nonnegotiable bill if the consignee is entitled as against the consignor to dispose of the goods.

(b) Unless instructions described in Subsection (a) of this Section are included in a negotiable bill of lading, a person to which the bill is duly negotiated may hold the bailee according to the original terms.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-304 - Tangible bills of lading in a set

§7-304. Tangible bills of lading in a set

(a) Except as customary in international transportation, a tangible bill of lading may not be issued in a set of parts. The issuer is liable for damages caused by violation of this Subsection.

(b) If a tangible bill of lading is lawfully issued in a set of parts, each of which contains an identification code and is expressed to be valid only if the goods have not been delivered against any other part, the whole of the parts constitutes one bill.

(c) If a tangible negotiable bill of lading is lawfully issued in a set of parts and different parts are negotiated to different persons, the title of the holder to which the first due negotiation is made prevails as to both the document of title and the goods even if any later holder may have received the goods from the carrier in good faith and discharged the carrier's obligation by surrendering its part.

(d) A person that negotiates or transfers a single part of a tangible bill of lading issued in a set is liable to holders of that part as if it were the whole set.

(e) The bailee shall deliver in accordance with Part 4 of this Chapter against the first presented part of a tangible bill of lading lawfully issued in a set. Delivery in this manner discharges the bailee's obligation on the whole bill.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 1993, No. 948, §3, eff. Jan. 1, 1994; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-305 - Destination bills

§7-305. Destination bills

(a) Instead of issuing a bill of lading to the consignor at the place of shipment, a carrier, at the request of the consignor, may procure the bill to be issued at destination or at any other place designated in the request.

(b) Upon request of any person entitled as against a carrier to control the goods while in transit and on surrender of possession or control of any outstanding bill of lading or other receipt covering the goods, the issuer, subject to R.S. 10: 7-105, may procure a substitute bill to be issued at any place designated in the request.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-306 - Altered bills of lading

§7-306. Altered bills of lading

An unauthorized alteration or filling in of a blank in a bill of lading leaves the bill enforceable according to its original tenor.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-307 - Lien of carrier

§7-307. Lien of carrier

(a) A carrier has a lien on the goods covered by a bill of lading or on the proceeds thereof in its possession for charges after the date of the carrier's receipt of the goods for storage or transportation, including demurrage and terminal charges, and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law. However, against a purchaser for value of a negotiable bill of lading, a carrier's lien is limited to charges stated in the bill or the applicable tariffs or, if no charges are stated, a reasonable charge.

(b) A lien for charges and expenses under Subsection (a) of this Section on goods that the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to those charges and expenses. Any other lien under such Subsection (a) is effective against the consignor and any person that permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked authority.

(c) A carrier loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-308 - Enforcement of carrier's lien

§7-308. Enforcement of carrier's lien

(a) A carrier's lien on goods may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The carrier sells goods in a commercially reasonable manner if the carrier sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence. A disclaimer or modification of warranty in a carrier's disposition of goods is commercially reasonable.

(b) Before any sale pursuant to this Section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this Section. In that event, the goods may not be sold but must be retained by the carrier subject to the terms of the bill of lading and this Chapter.

(c) A carrier may buy at any public sale pursuant to this Section.

(d) A purchaser in good faith of goods sold to enforce a carrier's lien takes the goods free of any rights of persons against which the lien was valid, despite the carrier's noncompliance with this Section.

(e) A carrier may satisfy its lien from the proceeds of any sale pursuant to this Section but shall hold the balance, if any, for delivery on demand to any person to which the carrier would have been bound to deliver the goods.

(f) The rights provided by this Section are in addition to all other rights allowed by law to a creditor against a debtor.

(g) A carrier's lien may be enforced pursuant to either Subsection (a) or the procedure set forth in R.S. 10:7-210(b).

(h) A carrier is liable for damages caused by failure to comply with the requirements for sale under this Section and, in case of willful violation, is liable for misappropriation.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-309 - Duty of care; contractual limitation of carrier's liability

§7-309. Duty of care; contractual limitation of carrier's liability

(a) A carrier that issues a bill of lading, whether negotiable or nonnegotiable, shall exercise the degree of care in relation to the goods which a reasonably careful person would exercise under similar circumstances. This Subsection does not affect any statute or regulation, that imposes liability upon a common carrier for damages not caused by its negligence.

(b) Damages may be limited by a term in the bill of lading or in a transportation agreement that the carrier's liability may not exceed a value stated in the bill or transportation agreement if the carrier's rates are dependent upon value and the consignor is afforded an opportunity to declare a higher value and the consignor is advised of the opportunity. However, such a limitation is not effective with respect to the carrier's liability for misappropriation to its own use.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the shipment may be included in a bill of lading or a transportation agreement.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-401 - Irregularities in issue of receipt or bill or conduct of issuer

PART 4.

WAREHOUSE RECEIPTS AND BILLS OF LADING:

GENERAL OBLIGATIONS

§7-401. Irregularities in issue of receipt or bill or conduct of issuer

The obligations imposed by this Chapter on an issuer apply to a document of title even if:

(1) The document does not comply with the requirements of this Chapter or of any other statute, rule, or regulation regarding its issuance, form, or content;

(2) The issuer violated laws regulating the conduct of its business;

(3) The goods covered by the document were owned by the bailee when the document was issued; or

(4) The person issuing the document is not a warehouse but the document purports to be a warehouse receipt.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-402 - Duplicate receipt or bill; overissue

§7-402. Duplicate document of title; overissue

A duplicate or any other document of title purporting to cover goods already represented by an outstanding document of the same issuer does not confer any right in the goods, except as provided in the case of tangible bills of lading in a set of parts, overissue of documents for fungible goods, substitutes for lost, stolen, or destroyed documents, or substitute documents issued pursuant to R.S. 10:7-105. The issuer is liable for damages caused by its overissue or failure to identify a duplicate document by a conspicuous notation.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-403 - Obligation of bailee to deliver; excuse

§7-403. Obligation of bailee to deliver; excuse

(a) A bailee shall deliver the goods to a person entitled under a document of title if the person complies with Subsections (b) and (c), unless and to the extent that the bailee establishes any of the following:

(1) Delivery of the goods to a person whose receipt was rightful as against the claimant;

(2) Damage to or delay, loss, or destruction of the goods for which the bailee is not liable;

(3) Previous sale or other disposition of the goods in lawful enforcement of a lien or on a warehouse's lawful termination of storage;

(4) The exercise by a seller or a lessor of a right to stop delivery;

(5) A diversion, reconsignment, or other disposition pursuant to R.S. 10:7-303;

(6) Release, satisfaction, or any other personal defense against the claimant; or

(7) Any other lawful excuse.

(b) A person claiming goods covered by a document of title shall satisfy the bailee's lien if the bailee so requests or if the bailee is prohibited by law from delivering the goods until the charges are paid.

(c) Unless a person claiming the goods is a person against which the document of title does not confer a right under R.S. 10:7-503(a):

(1) The person claiming under a document shall surrender possession or control of any outstanding negotiable document covering the goods for cancellation or indication of partial deliveries; and

(2) The bailee shall cancel the document or conspicuously indicate in the document the partial delivery or the bailee is liable to any person to which the document is duly negotiated.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-404 - No liability for good faith delivery pursuant to document of title

§7-404. No liability for good faith delivery pursuant to document of title

A bailee that in good faith has received goods and delivered or otherwise disposed of the goods according to the terms of a document of title or pursuant to this Chapter is not liable for the goods even if:

(1) The person from which the bailee received the goods did not have authority to procure the document or to dispose of the goods; or

(2) The person to which the bailee delivered the goods did not have authority to receive the goods.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-501 - Form of negotiation and requirements of "due negotiation"

PART 5.

WAREHOUSE RECEIPTS AND BILLS OF LADING:

NEGOTIATION AND TRANSFER

§7-501. Form of negotiation and requirements of "due negotiation"

(a) The following rules apply to a negotiable tangible document of title:

(1) If the document's original terms run to the order of a named person, the document is negotiated by the named person's endorsement and delivery. After the named person's endorsement in blank or to bearer, any person may negotiate the document by delivery alone.

(2) If the document's original terms run to bearer, it is negotiated by delivery alone.

(3) If the document's original terms run to the order of a named person and it is delivered to the named person, the effect is the same as if the document had been negotiated.

(4) Negotiation of the document after it has been endorsed to a named person requires endorsement by the named person and delivery.

(5) A document is duly negotiated if it is negotiated in the manner stated in this Subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves receiving the document in settlement or payment of a monetary obligation.

(b) The following rules apply to a negotiable electronic document of title:

(1) If the document's original terms run to the order of a named person or to bearer, the document is negotiated by delivery of the document to another person. Endorsement by the named person is not required to negotiate the document.

(2) If the document's original terms run to the order of a named person and the named person has control of the document, the effect is the same as if the document had been negotiated.

(3) A document is duly negotiated if it is negotiated in the manner stated in this Subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves taking delivery of the document in settlement or payment of a monetary obligation.

(c) Endorsement of a nonnegotiable document of title neither makes it negotiable nor adds to the transferee's rights.

(d) The naming in a negotiable bill of lading of a person to be notified of the arrival of the goods does not limit the negotiability of the bill or constitute notice to a purchaser of the bill of any interest of that person in the goods.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-502 - Rights acquired by due negotiation

§7-502. Rights acquired by due negotiation

(a) Subject to R.S. 10:7-205 and R.S. 10:7-503, a holder to which a negotiable document of title has been duly negotiated acquires thereby:

(1) Title to the document;

(2) Title to the goods;

(3) All rights accruing under the law of representation or estoppel, including rights to goods delivered to the bailee after the document was issued; and

(4) The direct obligation of the issuer to hold or deliver the goods according to the terms of the document free of any defense or claim by the issuer except those arising under the terms of the document or under this Chapter, but in the case of a delivery order, the bailee's obligation accrues only upon the bailee's acceptance of the delivery order and the obligation acquired by the holder is that the issuer and any endorser will procure the acceptance of the bailee.

(b) Subject to R.S. 10:7-503, title and rights acquired by due negotiation are not defeated by any stoppage of the goods represented by the document of title or by surrender of the goods by the bailee and are not impaired even if:

(1) The due negotiation or any prior due negotiation constituted a breach of duty;

(2) Any person has been deprived of possession of a negotiable tangible document or control of a negotiable electronic document by misrepresentation, fraud, accident, mistake, duress, loss, theft, or misappropriation; or

(3) A previous sale or other transfer of the goods or document has been made to a third person.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-503 - Document of title to goods defeated in certain cases

§7-503. Document of title to goods defeated in certain cases

(a) A document of title confers no right in goods against a person that before issuance of the document had a legal interest or a perfected security interest in the goods and that did not:

(1) Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(A) Actual or apparent authority to ship, store, or sell;

(B) Power to obtain delivery under R.S. 10:7-403; or

(C) Power of disposition under R.S. 10:9-320 or R.S. 10:9-321(c) or other statute; or

(2) Acquiesce in the procurement by the bailor or its nominee of any document.

(b) Title to goods based upon an unaccepted delivery order is subject to the rights of any person to which a negotiable warehouse receipt or bill of lading covering the goods has been duly negotiated. That title may be defeated under R.S. 10:7-504 to the same extent as the rights of the issuer or a transferee from the issuer.

(c) Title to goods based upon a bill of lading issued to a freight forwarder is subject to the rights of any person to which a bill issued by the freight forwarder is duly negotiated. However, delivery by the carrier in accordance with Part 4 of this Chapter pursuant to its own bill of lading discharges the carrier's obligation to deliver.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §5, eff. Jan. 1, 1990; Acts 2001, No. 128, §8, eff. July 1, 2001; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-504 - Rights acquired in absence of due negotiation; effect of diversion; stoppage of delivery

§7-504. Rights acquired in absence of due negotiation; effect of diversion; stoppage of delivery

(a) A transferee of a document of title, whether negotiable or nonnegotiable, to which the document has been delivered but not duly negotiated, acquires the title and rights that its transferor had or had actual authority to convey.

(b) In the case of a transfer of a nonnegotiable document of title, until but not after the bailee receives notice of the transfer, the rights of the transferee may be defeated:

(1) By those creditors of the transferor which could treat the transfer as void or ineffective, under the law of the state of location of the goods, on account of the retention of possession by the transferor;

(2) By a buyer from the transferor in ordinary course of business if the bailee has delivered the goods to the buyer or received notification of the buyer's rights;

(3) By a lessee from the transferor in ordinary course of business if the bailee has delivered the goods to the lessee or received notification of the lessee's rights; or

(4) As against the bailee, by good-faith dealings of the bailee with the transferor.

(c) A diversion or other change of shipping instructions by the consignor in a nonnegotiable bill of lading which causes the bailee not to deliver the goods to the consignee defeats the consignee's title to the goods if the goods have been delivered to a buyer in ordinary course of business or a lessee in ordinary course of business and, in any event, defeats the consignee's rights against the bailee.

(d) Delivery of the goods pursuant to a nonnegotiable document of title may be stopped by a seller or a lessor under law other than this Chapter. A bailee that honors the seller's or lessor's instructions is entitled to be indemnified by the seller or lessor against any resulting loss or expense.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-505 - Endorser not a guarantor for other parties

§7-505. Endorser not a guarantor for other parties

The endorsement of a tangible document of title issued by a bailee does not make the endorser liable for any default by the bailee or previous endorsers.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-506 - Delivery without endorsement; right to compel endorsement

§7-506. Delivery without endorsements; right to compel endorsement

The transferee of a negotiable tangible document of title has a specifically enforceable right to have its transferor supply any necessary endorsement, but the transfer becomes a negotiation only as of the time the endorsement is supplied.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-507 - Warranties on negotiation or delivery of document of title

§7-507. Warranties on negotiation or delivery of document of title

If a person negotiates or delivers a document of title for value, otherwise than as a mere intermediary under R.S. 10:7-508, unless otherwise agreed, the transferor, in addition to any warranty made in selling or leasing the goods, warrants to its immediate purchaser only that:

(1) The document is genuine;

(2) The transferor does not have knowledge of any fact that would impair the document's validity or worth; and

(3) The negotiation or delivery is rightful and fully effective with respect to the title to the document and the goods it represents.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-508 - Warranties of collecting bank as to documents of title

§7-508. Warranties of collecting bank as to documents of title

A collecting bank or other intermediary known to be entrusted with documents of title on behalf of another or with collection of a draft or other claim against delivery of documents' warrants by the delivery of the documents only its own good faith and authority even if the collecting bank or other intermediary has purchased or made advances against the claim or draft to be collected.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-509 - Adequate compliance with commercial contract

§7-509. Adequate compliance with commercial contract

Whether a document of title is adequate to fulfill the obligations of a contract for sale, a contract for lease, or the conditions of a letter of credit is determined by law other than this Chapter.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-601 - Lost, stolen, or destroyed documents of title

PART 6.

WAREHOUSE RECEIPTS AND BILLS OF LADING:

MISCELLANEOUS PROVISIONS

§7-601. Lost, stolen, or destroyed documents of title

(a) If a document of title is lost, stolen, or destroyed, a court may order delivery of the goods or issuance of a substitute document and the bailee may without liability to any person comply with the order. If the document was negotiable, a court may not order delivery of the goods or issuance of a substitute document without the claimant's posting security unless it finds that any person that may suffer loss as a result of nonsurrender of possession or control of the document is adequately protected against the loss. If the document was nonnegotiable, a court may require security. The court may also order payment of the bailee's reasonable costs and attorney fees in any action under this Subsection.

(b) A bailee that, without a court order, delivers goods to a person claiming under a missing negotiable document of title is liable to any person injured thereby. If the delivery is not in good faith, the bailee is liable for all damages, foreseeable or not, that are a direct consequence of the bailee's actions. The bailee is liable only for the damages that were foreseeable at the time the document of title was issued if the bailee was in good faith in making delivery and if the claimant posts security with the bailee in an amount at least double the value of the goods at the time of posting to indemnify any person injured by the delivery which files a notice of claim within one year after the delivery.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-602 - Judicial process against goods covered by negotiable document of title

§7-602. Judicial process against goods covered by negotiable document of title

Unless a document of title was originally issued upon delivery of the goods by a person that did not have power to dispose of them, a lien does not attach by virtue of any judicial process to goods in the possession of a bailee for which a negotiable document of title is outstanding unless possession or control of the document is first surrendered to the bailee or the document's negotiation is enjoined. The bailee may not be compelled to deliver the goods pursuant to process until possession or control of the document is surrendered to the bailee or to the court. A purchaser of the document for value without notice of the process or injunction takes free of the lien imposed by judicial process.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-603 - Conflicting claims; concursus

§7-603. Conflicting claims; concursus

If more than one person claims title to or possession of the goods, the bailee is excused from delivery until the bailee has a reasonable time to ascertain the validity of the adverse claims or to commence an action for concursus. The bailee may assert a concursus either in defending an action for nondelivery of the goods or by original action.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-604 - Fraud through the use of a document of title

§7-604. Fraud through the use of a document of title

The offense of fraud through the use of a document of title is defined as:

(1)(a) Issuing or aiding in issuing a warehouse receipt knowing that the goods for which the receipt is issued have not been actually received by the issuer, or are not under his actual control at the time of issuing such receipt.

(b) Issuing or aiding in issuing a duplicate or additional negotiable warehouse receipt for goods knowing that a former negotiable receipt for the same goods or any part of them is outstanding and uncancelled, without plainly placing upon the face thereof the word "duplicate" except in the case of a lost or destroyed receipt after proceeding as provided in R.S. 10:7-601(a).

(c) Issuing or aiding in issuing a bill of lading knowing that all or any part of the goods for which such bill is issued have not been received by the issuer, or by an agent of the issuer or by a connecting carrier, or are not under the issuer's control at the time of issuing such bill; or

(d) Issuing, with intent to defraud, a duplicate or additional negotiable bill of lading for goods in violation of the provisions of R.S. 10:7-402, knowing that a former negotiable bill for the same goods or any part of them is outstanding and uncancelled.

(e) Whoever commits the offense of fraud through the use of a document of title as defined in Subsection (1) of this Section shall, for each offense, be fined not more than ten thousand dollars, or imprisoned with or without hard labor not more than ten years or both. At least twelve months of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence.

(2)(a) Issuing or aiding in issuing a document of title knowing that it contains any false statement.

(b) Depositing goods to which the depositor has no title, or upon which there is a mortgage, privilege, or lien, and taking for such goods a negotiable document of title which he afterwards negotiates for value with intent to deceive and without disclosing his want of title or existence of the mortgage, privilege, or lien.

(c) Issuing or aiding in issuing a negotiable warehouse receipt for goods, which the issuer owns, either solely or in indivision with others, without stating such ownership on the receipt.

(d) Delivering goods knowing that a negotiable warehouse receipt, the negotiation of which would transfer the right to possession of such goods, is outstanding and uncancelled, without obtaining the possession of such receipt at or before the time of such delivery or without complying with the provisions of R.S. 10:7-601.

(e) Negotiating or transferring for value a bill of lading knowing that any or all of the goods which by the terms of such bill appear to have been received for transportation by the issuer, are not in the possession or control of the issuer or of a connecting carrier, without disclosing this fact.

(f) Inducing an agent of a carrier to cause to be issued a bill of lading by intentionally misleading him to believe that the goods described in the bill as received for transportation have been received by the carrier, its agent, or a connecting carrier, when in fact none or less than all of such goods were so received; or

(g) Issuing or aiding in issuing, with intent to defraud, a nonnegotiable bill of lading without the words "not negotiable" placed plainly upon the face thereof.

(h) Whoever commits the offense of fraud through the use of a document of title as defined in Subsection (2) of this Section shall, for each offense, be fined not more than five thousand dollars, or imprisoned with or without hard labor not more than five years or both. At least six months of the sentence imposed shall be served without parole, probation, or suspension of sentence.

Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:8-101 - INVESTMENT SECURITIES

CHAPTER 8. INVESTMENT SECURITIES

PART 1. SHORT TITLE AND GENERAL MATTERS

§8-101. Short title

This Chapter may be cited as Uniform Commercial Code--Investment Securities.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-102 - Definitions

§8-102. Definitions

(a) In this Chapter:

(1) "Adverse claim" means a claim that a claimant has a property interest in a financial asset and that it is a violation of the rights of the claimant for another person to hold, transfer, or deal with the financial asset.

(2) "Bearer form," as applied to a certificated security, means a form in which the security is payable to the bearer of the security certificate according to its terms but not by reason of an indorsement.

(3) "Broker" means a person defined as a broker or dealer under the federal securities laws, but without excluding a bank acting in that capacity.

(4) "Certificated security" means a security that is represented by a certificate.

(5) "Clearing corporation" means:

(i) a person that is registered as a "clearing agency" under the federal securities laws;

(ii) a federal reserve bank; or

(iii) any other person that provides clearance or settlement services with respect to financial assets that would require it to register as a clearing agency under the federal securities laws but for an exclusion or exemption from the registration requirement, if its activities as a clearing corporation, including promulgation of rules, are subject to regulation by a federal or state governmental authority.

(6) "Communicate" means to:

(i) send a signed writing; or

(ii) transmit information by any mechanism agreed upon by the persons transmitting and receiving the information.

(7) "Entitlement holder" means a person identified in the records of a securities intermediary as the person having a security entitlement against the securities intermediary. If a person acquires a security entitlement by virtue of R.S. 10:8-501(b)(2) or (3), that person is the entitlement holder.

(8) "Entitlement order" means a notification communicated to a securities intermediary directing transfer or redemption of a financial asset to which the entitlement holder has a security entitlement.

(9) "Financial asset," except as otherwise provided in R.S. 10:8-103, means:

(i) a security;

(ii) an obligation of a person or a share, participation, or other interest in a person or in property or an enterprise of a person, which is, or is of a type, dealt in or traded on financial markets, or which is recognized in any area in which it is issued or dealt in as a medium for investment; or

(iii) any property that is held by a securities intermediary for another person in a securities account if the securities intermediary has expressly agreed with the other person that the property is to be treated as a financial asset under this Chapter. As context requires, the term means either the interest itself or the means by which a person's claim to it is evidenced, including a certificated or uncertificated security, a security certificate, or a security entitlement.

(10) [Reserved.]

(11) "Indorsement" means a signature that alone or accompanied by other words is made on a security certificate in registered form or on a separate document for the purpose of assigning, transferring, or redeeming the security or granting a power to assign, transfer, or redeem it.

(12) "Instruction" means a notification communicated to the issuer of an uncertificated security which directs that the transfer of the security be registered or that the security be redeemed.

(13) "Registered form," as applied to a certificated security, means a form in which:

(i) the security certificate specifies a person entitled to the security; and

(ii) a transfer of the security may be registered upon books maintained for that purpose by or on behalf of the issuer, or the security certificate so states.

(14) "Securities intermediary" means:

(i) a clearing corporation; or

(ii) a person, including a bank or broker, that in the ordinary course of its business maintains securities accounts for others and is acting in that capacity.

(15) "Security," except as otherwise provided in R.S. 10:8-103, means an obligation of an issuer or a share, participation, or other interest in an issuer or in property or an enterprise of an issuer:

(i) which is represented by a security certificate in bearer or registered form, or the transfer of which may be registered upon books maintained for that purpose by or on behalf of the issuer;

(ii) which is one of a class or series or by its terms is divisible into a class or series of shares, participations, interests, or obligations; and

(iii) which:

(A) is, or is of a type, dealt in or traded on securities exchanges or securities markets; or

(B) is a medium for investment and by its terms expressly provides that it is a security governed by this Chapter.

(16) "Security certificate" means a certificate representing a security.

(17) "Security entitlement" means the rights and property interest of an entitlement holder with respect to a financial asset specified in Part 5.

(18) "Uncertificated security" means a security that is not represented by a certificate.

(b) Other definitions applying to this Article and the sections in which they appear are:

Appropriate person

R.S. 10:8-107

Control

R.S. 10:8-106

Delivery

R.S. 10:8-301

Investment company security

R.S. 10:8-103

Issuer

R.S. 10:8-201

Overissue

R.S. 10:8-210

Protected purchaser

R.S. 10:8-303

Securities account

R.S. 10:8-501

(c) In addition, Chapter 1 of this Title contains general definitions and principles of construction and interpretation applicable throughout this Chapter.

(d) The characterization of a person, business, or transaction for purposes of this Chapter does not determine the characterization of the person, business, or transaction for purposes of any other law, regulation, or rule.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996; Acts 2006, No. 533, §7.



RS 10:8-103 - Rules for determining whether certain obligations and interests are securities or financial assets

§8-103. Rules for determining whether certain obligations and interests are securities or financial assets

(a) A share or similar equity interest issued by a corporation, business trust, joint stock company, or similar entity is a security.

(b) An "investment company security" is a security. "Investment company security" means a share or similar equity interest issued by an entity that is registered as an investment company under the federal investment company laws, an interest in a unit investment trust that is so registered, or a face-amount certificate issued by a face-amount certificate company that is so registered. Investment company security does not include an insurance policy or endowment policy or annuity contract issued by an insurance company.

(c) An interest in a partnership or limited liability company is not a security unless it is dealt in or traded on securities exchanges or in securities markets, its terms expressly provide that it is a security governed by this Chapter, or it is an investment company security. However, an interest in a partnership or limited liability company is a financial asset if it is held in a securities account.

(d) A writing that is a security certificate is governed by this Chapter and not by Chapter 3 of this Title, even though it also meets the requirements of that Chapter. However, a negotiable instrument governed by Chapter 3 is a financial asset if it is held in a securities account.

(e) An option or similar obligation issued by a clearing corporation to its participants is not a security, but is a financial asset.

(f) A commodity contract, as defined in R.S. 10:9-102(a)(15), is not a security or a financial asset.

(g) A document of title is not a financial asset unless R.S. 10:8-102(a)(9)(iii) applies.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996; Acts 2001, No. 128, §9, eff. July 1, 2001; Acts 2009, No. 207, §4, eff. Jan. 1, 2010.



RS 10:8-104 - Acquisition of security or financial asset or interest therein

§8-104. Acquisition of security or financial asset or interest therein

(a) A person acquires a security or an interest therein, under this Chapter, if:

(1) the person is a purchaser to whom a security is delivered pursuant to R.S. 10:8-301; or

(2) the person acquires a security entitlement to the security pursuant to R.S. 10:8-501.

(b) A person acquires a financial asset, other than a security, or an interest therein, under this Chapter, if the person acquires a security entitlement to the financial asset.

(c) A person who acquires a security entitlement to a security or other financial asset has the rights specified in Part 5, but is a purchaser of any security, security entitlement, or other financial asset held by the securities intermediary only to the extent provided in R.S. 10:8-503.

(d) Unless the context shows that a different meaning is intended, a person who is required by other law, regulation, rule, or agreement to transfer, deliver, present, surrender, exchange, or otherwise put in the possession of another person a security or financial asset satisfies that requirement by causing the other person to acquire an interest in the security or financial asset pursuant to subsection (a) or (b).

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-105 - Notice of adverse claim

§8-105. Notice of adverse claim

(a) A person has notice of an adverse claim if:

(1) the person knows of the adverse claim;

(2) the person is aware of facts sufficient to indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim; or

(3) the person has a duty, imposed by statute or regulation, to investigate whether an adverse claim exists, and the investigation so required would establish the existence of the adverse claim.

(b) Having knowledge that a financial asset or interest therein is or has been transferred by a representative imposes no duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim. However, a person who knows that a representative has transferred a financial asset or interest therein in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim.

(c) An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than:

(1) one year after a date set for presentment or surrender for redemption or exchange; or

(2) six months after a date set for payment of money against presentation or surrender of the certificate, if money was available for payment on that date.

(d) A purchaser of a certificated security has notice of an adverse claim if the security certificate:

(1) whether in bearer or registered form, has been indorsed "for collection" or "for surrender" or for some other purpose not involving transfer; or

(2) is in bearer form and has on it an unambiguous statement that it is the property of a person other than the transferor, but the mere writing of a name on the certificate is not such a statement.

(e) Filing of a financing statement under Chapter 9 of this Title is not notice of an adverse claim to a financial asset.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-106 - Control

§8-106. Control

(a) A purchaser has "control" of a certificated security in bearer form if the certificated security is delivered to the purchaser.

(b) A purchaser has "control" of a certificated security in registered form if the certificated security is delivered to the purchaser, and:

(1) the certificate is indorsed to the purchaser or in blank by an effective indorsement; or

(2) the certificate is registered in the name of the purchaser, upon original issue or registration of transfer by the issuer.

(c) A purchaser has "control" of an uncertificated security if:

(1) the uncertificated security is delivered to the purchaser; or

(2) the issuer has agreed that it will comply with instructions originated by the purchaser without further consent by the registered owner.

(d) A purchaser has "control" of a security entitlement if:

(1) the purchaser becomes the entitlement holder;

(2) the securities intermediary has agreed that it will comply with entitlement orders originated by the purchaser without further consent by the entitlement holder; or

(3) another person has control of the security entitlement on behalf of the purchaser or, having previously acquired control of the security entitlement, acknowledges that it has control on behalf of the purchaser.

(e) If an interest in a security entitlement is granted by the entitlement holder to the entitlement holder's own securities intermediary, the securities intermediary has control.

(f) A purchaser who has satisfied the requirements of subsection (c) or (d) has control, even if the registered owner in the case of subsection (c) or the entitlement holder in the case of subsection (d) retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or securities intermediary, or otherwise to deal with the uncertificated security or security entitlement.

(g) An issuer or a securities intermediary may not enter into an agreement of the kind described in subsection (c)(2) or (d)(2) without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even though the registered owner or entitlement holder so directs. An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996; Acts 2001, No. 128, §9, eff. July 1, 2001.



RS 10:8-107 - Whether indorsement, instruction, or entitlement order is effective

§8-107. Whether indorsement, instruction, or entitlement order is effective

(a) "Appropriate person" means:

(1) with respect to an indorsement, the person specified by a security certificate or by an effective special indorsement to be entitled to the security;

(2) with respect to an instruction, the registered owner of an uncertificated security;

(3) with respect to an entitlement order, the entitlement holder;

(4) if the person designated in paragraph (1), (2), or (3) is deceased, the designated person's successor taking under other law or the designated person's personal representative acting for the estate of the decedent; or

(5) if the person designated in paragraph (1), (2), or (3) lacks capacity, the designated person's guardian, conservator, or other similar representative who has power under other law to transfer the security or financial asset.

(b) An indorsement, instruction, or entitlement order is effective if:

(1) it is made by the appropriate person;

(2) it is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under R.S. 10:8-106(c)(2) or (d)(2); or

(3) the appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness.

(c) An indorsement, instruction, or entitlement order made by a representative is effective even if:

(1) the representative has failed to comply with a controlling instrument or with the law of the State having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or

(2) the representative's action in making the indorsement, instruction, or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.

(d) If a security is registered in the name of or specially indorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an indorsement, instruction, or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.

(e) Effectiveness of an indorsement, instruction, or entitlement order is determined as of the date the indorsement, instruction, or entitlement order is made, and an indorsement, instruction, or entitlement order does not become ineffective by reason of any later change of circumstances.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-108 - Warranties in direct holding

§8-108. Warranties in direct holding

(a) A person who transfers a certificated security to a purchaser for value warrants to the purchaser, and an indorser, if the transfer is by indorsement, warrants to any subsequent purchaser, that:

(1) the certificate is genuine and has not been materially altered;

(2) the transferor or indorser does not know of any fact that might impair the validity of the security;

(3) there is no adverse claim to the security;

(4) the transfer does not violate any restriction on transfer;

(5) if the transfer is by indorsement, the indorsement is made by an appropriate person, or if the indorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(6) the transfer is otherwise effective and rightful.

(b) A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:

(1) the instruction is made by an appropriate person, or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person;

(2) the security is valid;

(3) there is no adverse claim to the security; and

(4) at the time the instruction is presented to the issuer:

(i) the purchaser will be entitled to the registration of transfer;

(ii) the transfer will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction;

(iii) the transfer will not violate any restriction on transfer; and

(iv) the requested transfer will otherwise be effective and rightful.

(c) A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:

(1) the uncertificated security is valid;

(2) there is no adverse claim to the security;

(3) the transfer does not violate any restriction on transfer; and

(4) the transfer is otherwise effective and rightful.

(d) A person who indorses a security certificate warrants to the issuer that:

(1) there is no adverse claim to the security; and

(2) the indorsement is effective.

(e) A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:

(1) the instruction is effective; and

(2) at the time the instruction is presented to the issuer the purchaser will be entitled to the registration of transfer.

(f) A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment, or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary indorsement.

(g) If a person acts as agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered, and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.

(h) A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under subsection (g).

(i) Except as otherwise provided in subsection (g), a broker acting for a customer makes to the issuer and a purchaser the warranties provided in subsections (a) through (f). A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in subsection (a) or (b), and has the rights and privileges of a purchaser under this section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer.

Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-109 - Warranties in indirect holding

§8-109. Warranties in indirect holding

(a) A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:

(1) the entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(2) there is no adverse claim to the security entitlement.

(b) A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in R.S. 10:8-108(a) or (b).

(c) If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in R.S. 10:8-108(a) or (b).

Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-110 - Applicability; choice of law

§8-110. Applicability; choice of law

(a) The local law of the issuer's jurisdiction, as specified in subsection (d), governs:

(1) the validity of a security;

(2) the rights and duties of the issuer with respect to registration of transfer;

(3) the effectiveness of registration of transfer by the issuer;

(4) whether the issuer owes any duties to an adverse claimant to a security; and

(5) whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security.

(b) The local law of the securities intermediary's jurisdiction, as specified in subsection (e), governs:

(1) acquisition of a security entitlement from the securities intermediary;

(2) the rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;

(3) whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and

(4) whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

(c) The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

(d) "Issuer's jurisdiction" means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of that jurisdiction, the law of another jurisdiction specified by the issuer. An issuer organized under the law of this State may specify the law of another jurisdiction as the law governing the matters specified in subsection (a)(2) through (5).

(e) The following rules determine a "securities intermediary's jurisdiction" for purposes of this section:

(1) If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary's jurisdiction for purposes of this Part, this Chapter, or this Title, that jurisdiction is the securities intermediary's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the securities intermediary and its entitlement holder expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(4) If none of the preceding paragraphs apply, the securities intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder's account is located.

(5) If none of the preceding paragraphs apply, the securities intermediary's jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

(f) A securities intermediary's jurisdiction is not determined by the physical location of certificates representing financial assets, or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement, or by the location of facilities for data processing or other record keeping concerning the account.

Acts 1995, No. 884, §1, eff. Jan. 1, 1996; Acts 2001, No. 128, §9, eff. July 1, 2001.



RS 10:8-111 - Clearing corporation rules

§8-111. Clearing corporation rules

A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with this Chapter or provision of Chapter 9 of this Title that affect this Chapter and affects another party who does not consent to the rule.

Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-112 - Creditor's legal process

§8-112. Creditor's legal process

(a) The interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy, except as otherwise provided in subsection (d). However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

(b) The interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States, except as otherwise provided in subsection (d).

(c) The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in subsection (d).

(d) The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

(e) A creditor whose debtor is the owner of a certificated security, uncertificated security, or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security, or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.

Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-113 - Statute of frauds inapplicable

§8-113. Statute of frauds inapplicable

A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making.

Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-114 - Evidentiary rules concerning certificated securities

§8-114. Evidentiary rules concerning certificated securities

The following rules apply in an action on a certificated security against the issuer:

(1) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary indorsement is admitted.

(2) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

(3) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

(4) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.

Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-115 - Securities intermediary and others not liable to adverse claimant

§8-115. Securities intermediary and others not liable to adverse claimant

A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:

(1) took the action after it had been served with an injunction, restraining order, or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(2) acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(3) in the case of a security certificate that has been stolen, acted with notice of the adverse claim.

Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-116 - Securities intermediary as purchaser for value

§8-116. Securities intermediary as purchaser for value

A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.

Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-201 - ISSUE AND ISSUER

PART 2. ISSUE AND ISSUER

§8-201. Issuer

(a) With respect to an obligation on or a defense to a security, an "issuer" includes a person that:

(1) places or authorizes the placing of its name on a security certificate, other than as authenticating trustee, registrar, transfer agent, or the like, to evidence a share, participation, or other interest in its property or in an enterprise, or to evidence its duty to perform an obligation represented by the certificate;

(2) creates a share, participation, or other interest in its property or in an enterprise, or undertakes an obligation, that is an uncertificated security;

(3) directly or indirectly creates a fractional interest in its rights or property, if the fractional interest is represented by a security certificate; or

(4) becomes responsible for, or in place of, another person described as an issuer in this section.

(b) With respect to an obligation on or defense to a security, a guarantor is an issuer to the extent of its guaranty, whether or not its obligation is noted on a security certificate.

(c) With respect to a registration of a transfer, issuer means a person on whose behalf transfer books are maintained.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-202 - Issuer's responsibility and defenses; notice of defect or defense

§8-202. Issuer's responsibility and defenses; notice of defect or defense

(a) Even against a purchaser for value and without notice, the terms of a certificated security include terms stated on the certificate and terms made part of the security by reference on the certificate to another instrument, indenture, or document or to a constitution, statute, ordinance, rule, regulation, order, or the like, to the extent the terms referred to do not conflict with terms stated on the certificate. A reference under this subsection does not of itself charge a purchaser for value with notice of a defect going to the validity of the security, even if the certificate expressly states that a person accepting it admits notice. The terms of an uncertificated security include those stated in any instrument, indenture, or document or in a constitution, statute, ordinance, rule, regulation, order, or the like, pursuant to which the security is issued.

(b) The following rules apply if an issuer asserts that a security is not valid:

(1) A security other than one issued by a government or governmental subdivision, agency, or instrumentality, even though issued with a defect going to its validity, is valid in the hands of a purchaser for value and without notice of the particular defect unless the defect involves a violation of a constitutional provision. In that case, the security is valid in the hands of a purchaser for value and without notice of the defect, other than one who takes by original issue.

(2) Paragraph (1) applies to an issuer that is a government or governmental subdivision, agency, or instrumentality only if there has been substantial compliance with the legal requirements governing the issue or the issuer has received a substantial consideration for the issue as a whole or for the particular security and a stated purpose of the issue is one for which the issuer has power to borrow money or issue the security.

(c) Except as otherwise provided in R.S. 10:8-205, lack of genuineness of a certificated security is a complete defense, even against a purchaser for value and without notice.

(d) All other defenses of the issuer of a security, including nondelivery and conditional delivery of a certificated security, are ineffective against a purchaser for value who has taken the certificated security without notice of the particular defense.

(e) This section does not affect the right of a party to cancel a contract for a security "when, as and if issued" or "when distributed" in the event of a material change in the character of the security that is the subject of the contract or in the plan or arrangement pursuant to which the security is to be issued or distributed.

(f) If a security is held by a securities intermediary against whom an entitlement holder has a security entitlement with respect to the security, the issuer may not assert any defense that the issuer could not assert if the entitlement holder held the security directly.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-203 - Staleness as notice of defect or defense

§8-203. Staleness as notice of defect or defense

After an act or event, other than a call that has been revoked, creating a right to immediate performance of the principal obligation represented by a certificated security or setting a date on or after which the security is to be presented or surrendered for redemption or exchange, a purchaser is charged with notice of any defect in its issue or defense of the issuer, if the act or event:

(1) requires the payment of money, the delivery of a certificated security, the registration of transfer of an uncertificated security, or any of them on presentation or surrender of the security certificate, the money or security is available on the date set for payment or exchange, and the purchaser takes the security more than one year after that date; or

(2) is not covered by paragraph (1) and the purchaser takes the security more than two years after the date set for surrender or presentation or the date on which performance became due.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-204 - Effect of issuer's restriction on transfer

§8-204. Effect of issuer's restriction on transfer

A restriction on transfer of a security imposed by the issuer, even if otherwise lawful, is ineffective against a person without knowledge of the restriction unless:

(1) the security is certificated and the restriction is noted conspicuously on the security certificate; or

(2) the security is uncertificated and the registered owner has been notified of the restriction.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-205 - Effect of unauthorized signature on security certificate

§8-205. Effect of unauthorized signature on security certificate

An unauthorized signature placed on a security certificate before or in the course of issue is ineffective, but the signature is effective in favor of a purchaser for value of the certificated security if the purchaser is without notice of the lack of authority and the signing has been done by:

(1) an authenticating trustee, registrar, transfer agent, or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates, or the immediate preparation for signing of any of them; or

(2) an employee of the issuer, or of any of the persons listed in paragraph (1), entrusted with responsible handling of the security certificate.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-206 - Completion or alteration of security certificate

§8-206. Completion or alteration of security certificate

(a) If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in any other respect:

(1) any person may complete it by filling in the blanks as authorized; and

(2) even if the blanks are incorrectly filled in, the security certificate as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness.

(b) A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-207 - Rights and duties of issuer with respect to registered owners

§8-207. Rights and duties of issuer with respect to registered owners

(a) Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications, and otherwise exercise all the rights and powers of an owner.

(b) This Article does not affect the liability of the registered owner of a security for a call, assessment, or the like.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-208 - Effect of signature of authenticating trustee, registrar, or transfer agent

§8-208. Effect of signature of authenticating trustee, registrar, or transfer agent

(a) A person signing a security certificate as authenticating trustee, registrar, transfer agent, or the like, warrants to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect, that:

(1) the certificate is genuine;

(2) the person's own participation in the issue of the security is within the person's capacity and within the scope of the authority received by the person from the issuer; and

(3) the person has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue.

(b) Unless otherwise agreed, a person signing under subsection (a) does not assume responsibility for the validity of the security in other respects.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-209 - Issuer's lien

§8-209. Issuer's lien

A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate.

Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-210 - Overissue

§8-210. Overissue

(a) In this section, "overissue" means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

(b) Except as otherwise provided in subsections (c) and (d), the provisions of this Article which validate a security or compel its issue or reissue do not apply to the extent that validation, issue, or reissue would result in overissue.

(c) If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

(d) If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person's demand.

Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-301 - TRANSFER OF CERTIFICATED

PART 3. TRANSFER OF CERTIFICATED

AND UNCERTIFICATED SECURITIES

§8-301. Delivery

(a) Delivery of a certificated security to a purchaser occurs when:

(1) the purchaser acquires possession of the security certificate;

(2) another person, other than a securities intermediary, either acquires possession of the security certificate on behalf of the purchaser or, having previously acquired possession of the certificate, acknowledges that it holds for the purchaser; or

(3) a securities intermediary acting on behalf of the purchaser acquires possession of the security certificate, only if the certificate is in registered form and is (i) registered in the name of the purchaser, (ii) payable to the order of the purchaser, or (iii) specially indorsed to the purchaser by an effective indorsement and has not been indorsed to the securities intermediary or in blank.

(b) Delivery of an uncertificated security to a purchaser occurs when:

(1) the issuer registers the purchaser as the registered owner, upon original issue or registration of transfer; or

(2) another person, other than a securities intermediary, either becomes the registered owner of the uncertificated security on behalf of the purchaser or, having previously become the registered owner, acknowledges that it holds for the purchaser.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996; Acts 2001, No. 128, §9, eff. July 1, 2001.



RS 10:8-302 - Rights of purchaser

§8-302. Rights of purchaser

(a) Except as otherwise provided in subsections (b) and (c), a purchaser of a certificated or uncertificated security acquires all rights in the security that the transferor had or had power to transfer.

(b) A purchaser of a limited interest acquires rights only to the extent of the interest purchased.

(c) A purchaser of a certificated security who as a previous holder had notice of an adverse claim does not improve its position by taking from a protected purchaser.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996; Acts 2001, No. 128, §9, eff. July 1, 2001.



RS 10:8-303 - Protected purchaser

§8-303. Protected purchaser

(a) "Protected purchaser" means a purchaser of a certificated or uncertificated security, or of an interest therein, who:

(1) gives value;

(2) does not have notice of any adverse claim to the security; and

(3) obtains control of the certificated or uncertificated security.

(b) In addition to acquiring the rights of a purchaser, a protected purchaser also acquires its interest in the security free of any adverse claim.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-304 - Indorsement

§8-304. Indorsement

(a) An indorsement may be in blank or special. An indorsement in blank includes an indorsement to bearer. A special indorsement specifies to whom a security is to be transferred or who has power to transfer it. A holder may convert a blank indorsement to a special indorsement.

(b) An indorsement purporting to be only of part of a security certificate representing units intended by the issuer to be separately transferable is effective to the extent of the indorsement.

(c) An indorsement, whether special or in blank, does not constitute a transfer until delivery of the certificate on which it appears or, if the indorsement is on a separate document, until delivery of both the document and the certificate.

(d) If a security certificate in registered form has been delivered to a purchaser without a necessary indorsement, the purchaser may become a protected purchaser only when the indorsement is supplied. However, against a transferor, a transfer is complete upon delivery and the purchaser has a specifically enforceable right to have any necessary indorsement supplied.

(e) An indorsement of a security certificate in bearer form may give notice of an adverse claim to the certificate, but it does not otherwise affect a right to registration that the holder possesses.

(f) Unless otherwise agreed, a person making an indorsement assumes only the obligations provided in R.S. 10:8-108 and not an obligation that the security will be honored by the issuer.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-305 - Instruction

§8-305. Instruction

(a) If an instruction has been originated by an appropriate person but is incomplete in any other respect, any person may complete it as authorized and the issuer may rely on it as completed, even though it has been completed incorrectly.

(b) Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by R.S. 10:8-108 and not an obligation that the security will be honored by the issuer.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-306 - Effect of guaranteeing signature, indorsement, or instruction

§8-306. Effect of guaranteeing signature, indorsement, or instruction

(a) A person who guarantees a signature of an indorser of a security certificate warrants that at the time of signing:

(1) the signature was genuine;

(2) the signer was an appropriate person to indorse, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person; and

(3) the signer had legal capacity to sign.

(b) A person who guarantees a signature of the originator of an instruction warrants that at the time of signing:

(1) the signature was genuine;

(2) the signer was an appropriate person to originate the instruction, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty; and

(3) the signer had legal capacity to sign.

(c) A person who specially guarantees the signature of an originator of an instruction makes the warranties of a signature guarantor under subsection (b) and also warrants that at the time the instruction is presented to the issuer:

(1) the person specified in the instruction as the registered owner of the uncertificated security will be the registered owner; and

(2) the transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction.

(d) A guarantor under subsections (a) and (b) or a special guarantor under subsection (c) does not otherwise warrant the rightfulness of the transfer.

(e) A person who guarantees an indorsement of a security certificate makes the warranties of a signature guarantor under subsection (a) and also warrants the rightfulness of the transfer in all respects.

(f) A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under subsection (c) and also warrants the rightfulness of the transfer in all respects.

(g) An issuer may not require a special guaranty of signature, a guaranty of indorsement, or a guaranty of instruction as a condition to registration of transfer.

(h) The warranties under this section are made to a person taking or dealing with the security in reliance on the guaranty, and the guarantor is liable to the person for loss resulting from their breach. An indorser or originator of an instruction whose signature, indorsement, or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of breach of the warranties of the guarantor.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-307 - Purchaser's right to requisites for registration of transfer

§8-307. Purchaser's right to requisites for registration of transfer

Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the transfer of the security, but if the transfer is not for value, a transferor need not comply unless the purchaser pays the necessary expenses. If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-401 - REGISTRATION

PART 4. REGISTRATION

§8-401. Duty of issuer to register transfer

(a) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security, the issuer shall register the transfer as requested if:

(1) under the terms of the security the person seeking registration of transfer is eligible to have the security registered in its name;

(2) the indorsement or instruction is made by the appropriate person or by an agent who has actual authority to act on behalf of the appropriate person;

(3) reasonable assurance is given that the indorsement or instruction is genuine and authorized (R.S. 10:8-402);

(4) any applicable law relating to the collection of taxes has been complied with;

(5) the transfer does not violate any restriction on transfer imposed by the issuer in accordance with R.S. 10:8-204;

(6) a demand that the issuer not register transfer has not become effective under R.S. 10:8-403, or the issuer has complied with R.S. 10:8-403(b) but no legal process or indemnity bond is obtained as provided in R.S. 10:8-403(d); and

(7) the transfer is in fact rightful or is to a protected purchaser.

(b) If an issuer is under a duty to register a transfer of a security, the issuer is liable to a person presenting a certificated security or an instruction for registration or to the person's principal for loss resulting from unreasonable delay in registration or failure or refusal to register the transfer.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-402 - Assurance that indorsement or instruction is effective

§8-402. Assurance that indorsement or instruction is effective

(a) An issuer may require the following assurance that each necessary indorsement or each instruction is genuine and authorized:

(1) in all cases, a guaranty of the signature of the person making an indorsement or originating an instruction including, in the case of an instruction, reasonable assurance of identity;

(2) if the indorsement is made or the instruction is originated by an agent, appropriate assurance of actual authority to sign;

(3) if the indorsement is made or the instruction is originated by a fiduciary pursuant to R.S. 10:8-107(a)(4) or (a)(5), appropriate evidence of appointment or incumbency;

(4) if there is more than one fiduciary, reasonable assurance that all who are required to sign have done so; and

(5) if the indorsement is made or the instruction is originated by a person not covered by another provision of this subsection, assurance appropriate to the case corresponding as nearly as may be to the provisions of this subsection.

(b) An issuer may elect to require reasonable assurance beyond that specified in this section.

(c) In this section:

(1) "Guaranty of the signature" means a guaranty signed by or on behalf of a person reasonably believed by the issuer to be responsible. An issuer may adopt standards with respect to responsibility if they are not manifestly unreasonable.

(2) "Appropriate evidence of appointment or incumbency" means:

(i) in the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of the court or an officer thereof and dated within 60 days before the date of presentation for transfer; or

(ii) in any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by an issuer to be responsible or, in the absence of that document or certificate, other evidence the issuer reasonably considers appropriate.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-403 - Demand that issuer not register transfer

§8-403. Demand that issuer not register transfer

(a) A person who is an appropriate person to make an indorsement or originate an instruction may demand that the issuer not register transfer of a security by communicating to the issuer a notification that identifies the registered owner and the issue of which the security is a part and provides an address for communications directed to the person making the demand. The demand is effective only if it is received by the issuer at a time and in a manner affording the issuer reasonable opportunity to act on it.

(b) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security after a demand that the issuer not register transfer has become effective, the issuer shall promptly communicate to (i) the person who initiated the demand at the address provided in the demand and (ii) the person who presented the security for registration of transfer or initiated the instruction requesting registration of transfer a notification stating that:

(1) the certificated security has been presented for registration of transfer or the instruction for registration of transfer of the uncertificated security has been received;

(2) a demand that the issuer not register transfer had previously been received; and

(3) the issuer will withhold registration of transfer for a period of time stated in the notification in order to provide the person who initiated the demand an opportunity to obtain legal process or an indemnity bond.

(c) The period described in subsection (b)(3) may not exceed thirty days after the date of communication of the notification. A shorter period may be specified by the issuer if it is not manifestly unreasonable.

(d) An issuer is not liable to a person who initiated a demand that the issuer not register transfer for any loss the person suffers as a result of registration of a transfer pursuant to an effective indorsement or instruction if the person who initiated the demand does not, within the time stated in the issuer's communication, either:

(1) obtain an appropriate restraining order, injunction, or other process from a court of competent jurisdiction enjoining the issuer from registering the transfer; or

(2) file with the issuer an indemnity bond, sufficient in the issuer's judgment to protect the issuer and any transfer agent, registrar, or other agent of the issuer involved from any loss it or they may suffer by refusing to register the transfer.

(e) This section does not relieve an issuer from liability for registering transfer pursuant to an indorsement or instruction that was not effective.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-404 - Wrongful registration

§8-404. Wrongful registration

(a) Except as otherwise provided in R.S. 10:8-406, an issuer is liable for wrongful registration of transfer if the issuer has registered a transfer of a security to a person not entitled to it, and the transfer was registered:

(1) pursuant to an ineffective indorsement or instruction;

(2) after a demand that the issuer not register transfer became effective under R.S. 10:8-403(a) and the issuer did not comply with R.S. 10:8-403(b);

(3) after the issuer had been served with an injunction, restraining order, or other legal process enjoining it from registering the transfer, issued by a court of competent jurisdiction, and the issuer had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(4) by an issuer acting in collusion with the wrongdoer.

(b) An issuer that is liable for wrongful registration of transfer under subsection (a) on demand shall provide the person entitled to the security with a like certificated or uncertificated security, and any payments or distributions that the person did not receive as a result of the wrongful registration. If an overissue would result, the issuer's liability to provide the person with a like security is governed by R.S. 10:8-210.

(c) Except as otherwise provided in subsection (a) or in a law relating to the collection of taxes, an issuer is not liable to an owner or other person suffering loss as a result of the registration of a transfer of a security if registration was made pursuant to an effective indorsement or instruction.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-405 - Replacement of lost, destroyed, or wrongfully taken security certificate

§8-405. Replacement of lost, destroyed, or wrongfully taken security certificate

(a) If an owner of a certificated security, whether in registered or bearer form, claims that the certificate has been lost, destroyed, or wrongfully taken, the issuer shall issue a new certificate if the owner:

(1) so requests before the issuer has notice that the certificate has been acquired by a protected purchaser;

(2) files with the issuer a sufficient indemnity bond; and

(3) satisfies other reasonable requirements imposed by the issuer.

(b) If, after the issue of a new security certificate, a protected purchaser of the original certificate presents it for registration of transfer, the issuer shall register the transfer unless an overissue would result. In that case, the issuer's liability is governed by R.S. 10:8-210. In addition to any rights on the indemnity bond, an issuer may recover the new certificate from a person to whom it was issued or any person taking under that person, except a protected purchaser.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-406 - Obligation to notify issuer of lost, destroyed, or wrongfully taken security certificate

§8-406. Obligation to notify issuer of lost, destroyed, or wrongfully taken security certificate

If a security certificate has been lost, apparently destroyed, or wrongfully taken, and the owner fails to notify the issuer of that fact within a reasonable time after the owner has notice of it and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under R.S. 10:8-404 or a claim to a new security certificate under R.S. 10:8-405.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-407 - Authenticating trustee, transfer agent, and registrar

§8-407. Authenticating trustee, transfer agent, and registrar

A person acting as authenticating trustee, transfer agent, registrar, or other agent for an issuer in the registration of a transfer of its securities, in the issue of new security certificates or uncertificated securities, or in the cancellation of surrendered security certificates has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions.

Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-501 - SECURITY ENTITLEMENTS

PART 5. SECURITY ENTITLEMENTS

§8-501. Securities account; acquisition of security entitlement from securities intermediary

(a) "Securities account" means an account to which a financial asset is or may be credited in accordance with an agreement under which the person maintaining the account undertakes to treat the person for whom the account is maintained as entitled to exercise the rights that comprise the financial asset.

(b) Except as otherwise provided in subsections (d) and (e), a person acquires a security entitlement if a securities intermediary:

(1) indicates by book entry that a financial asset has been credited to the person's securities account;

(2) receives a financial asset from the person or acquires a financial asset for the person and, in either case, accepts it for credit to the person's securities account; or

(3) becomes obligated under other law, regulation, or rule to credit a financial asset to the person's securities account.

(c) If a condition of subsection (b) has been met, a person has a security entitlement even though the securities intermediary does not itself hold the financial asset.

(d) If a securities intermediary holds a financial asset for another person, and the financial asset is registered in the name of, payable to the order of, or specially indorsed to the other person, and has not been indorsed to the securities intermediary or in blank, the other person is treated as holding the financial asset directly rather than as having a security entitlement with respect to the financial asset.

(e) Issuance of a security is not establishment of a security entitlement.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-502 - Assertion of adverse claim against entitlement holder

§8-502. Assertion of adverse claim against entitlement holder

An action based on an adverse claim to a financial asset, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who acquires a security entitlement under R.S. 10:8-501 for value and without notice of the adverse claim.

Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-503 - Property interest of entitlement holder in financial asset held by securities intermediary

§8-503. Property interest of entitlement holder in financial asset held by securities intermediary

(a) To the extent necessary for a securities intermediary to satisfy all security entitlements with respect to a particular financial asset, all interests in that financial asset held by the securities intermediary are held by the securities intermediary for the entitlement holders, are not property of the securities intermediary, and are not subject to claims of creditors of the securities intermediary, except as otherwise provided in R.S. 10:8-511.

(b) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) is a pro rata property interest in all interests in that financial asset held by the securities intermediary, without regard to the time the entitlement holder acquired the security entitlement or the time the securities intermediary acquired the interest in that financial asset.

(c) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) may be enforced against the securities intermediary only by exercise of the entitlement holder's rights under R.S. 10:8-505 through 8-508.

(d) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) may be enforced against a purchaser of the financial asset or interest therein only if:

(1) insolvency proceedings have been initiated by or against the securities intermediary;

(2) the securities intermediary does not have sufficient interests in the financial asset to satisfy the security entitlements of all of its entitlement holders to that financial asset;

(3) the securities intermediary violated its obligations under R.S. 10:8-504 by transferring the financial asset or interest therein to the purchaser; and

(4) the purchaser is not protected under subsection (e).

The trustee or other liquidator, acting on behalf of all entitlement holders having security entitlements with respect to a particular financial asset, may recover the financial asset, or interest therein, from the purchaser. If the trustee or other liquidator elects not to pursue that right, an entitlement holder whose security entitlement remains unsatisfied has the right to recover its interest in the financial asset from the purchaser.

(e) An action based on the entitlement holder's property interest with respect to a particular financial asset under subsection (a), whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against any purchaser of a financial asset or interest therein who gives value, obtains control, and does not act in collusion with the securities intermediary in violating the securities intermediary's obligations under R.S. 10:8-504.

Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-504 - Duty of securities intermediary to maintain financial asset

§8-504. Duty of securities intermediary to maintain financial asset

(a) A securities intermediary shall promptly obtain and thereafter maintain a financial asset in a quantity corresponding to the aggregate of all security entitlements it has established in favor of its entitlement holders with respect to that financial asset. The securities intermediary may maintain those financial assets directly or through one or more other securities intermediaries.

(b) Except to the extent otherwise agreed by its entitlement holder, a securities intermediary may not grant any security interests in a financial asset it is obligated to maintain pursuant to subsection (a).

(c) A securities intermediary satisfies the duty in subsection (a) if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to obtain and maintain the financial asset.

(d) This section does not apply to a clearing corporation that is itself the obligor of an option or similar obligation to which its entitlement holders have security entitlements.

Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-505 - Duty of securities intermediary with respect to payments and distributions

§8-505. Duty of securities intermediary with respect to payments and distributions

(a) A securities intermediary shall take action to obtain a payment or distribution made by the issuer of a financial asset. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution.

(b) A securities intermediary is obligated to its entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary.

Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-506 - Duty of securities intermediary to exercise rights as directed by entitlement holder

§8-506. Duty of securities intermediary to exercise rights as directed by entitlement holder

A securities intermediary shall exercise rights with respect to a financial asset if directed to do so by an entitlement holder. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-507 - Duty of securities intermediary to comply with entitlement order

§8-507. Duty of securities intermediary to comply with entitlement order

(a) A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized, and the securities intermediary has had reasonable opportunity to comply with the entitlement order. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.

(b) If a securities intermediary transfers a financial asset pursuant to an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it, and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer. If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages.

Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-508 - Duty of securities intermediary to change entitlement holder's position to other form of security holding

§8-508. Duty of securities intermediary to change entitlement holder's position to other form of security holding

A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible, or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-509 - Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder

§8-509. Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder

(a) If the substance of a duty imposed upon a securities intermediary by R.S. 10:8-504 through 8-508 is the subject of other statute, regulation, or rule, compliance with that statute, regulation, or rule satisfies the duty.

(b) To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation, or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

(c) The obligation of a securities intermediary to perform the duties imposed by R.S. 10:8-504 through 8-508 is subject to:

(1) rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and

(2) rights of the securities intermediary under other law, regulation, rule, or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

(d) R.S. 10:8-504 through 8-508 do not require a securities intermediary to take any action that is prohibited by other statute, regulation, or rule.

Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-510 - Rights of purchaser of security entitlement from entitlement holder

§8-510. Rights of purchaser of security entitlement from entitlement holder

(a) In a case not covered by the priority rules in Chapter 9 or the rules stated in subsection (c), an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim, and obtains control.

(b) If an adverse claim could not have been asserted against an entitlement holder under R.S. 10:8-502, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.

(c) In a case not covered by the priority rules in Chapter 9 of this Title, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control. Except as otherwise provided in subsection (d), purchasers who have control rank according to priority in time of:

(1) the purchaser's becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under R.S. 10:8-106(d)(1);

(2) the securities intermediary's agreement to comply with the purchaser's entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under R.S. 10:8-106(d)(2); or

(3) if the purchaser obtained control through another person under R.S. 10:8-106(d)(3), the time on which priority would be based under this subsection if the other person were the secured party.

(d) A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.

Acts 1995, No. 884, §1, eff. Jan. 1, 1996; Acts 2001, No. 128, §9, eff. July 1, 2001.



RS 10:8-511 - Priority among security interests and entitlement holders

§8-511. Priority among security interests and entitlement holders

(a) Except as otherwise provided in subsections (b) and (c), if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

(b) A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary's entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

(c) If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.

Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:9-101 - SECURED TRANSACTIONS

CHAPTER 9. SECURED TRANSACTIONS

PART 1. GENERAL PROVISIONS

SUBPART 1. SHORT TITLE, DEFINITIONS, AND

GENERAL CONCEPTS

§9-101. Short title

This Chapter may be cited as Uniform Commercial Code -- Secured Transactions.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-102 - Definitions and index of definitions

§9-102. Definitions and index of definitions

(a) Chapter 9 definitions. In this Chapter:

(1) "Accession" means goods that are physically united with other goods in such a manner that the identity of the original goods is not lost.

(2) "Account," except as used in "account for," means a right to payment of a monetary obligation, whether or not earned by performance, (i) for property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of, (ii) for services rendered or to be rendered, (iii) for a policy of insurance issued or to be issued, (iv) for a secondary obligation incurred or to be incurred, (v) for energy provided or to be provided, (vi) for the use or hire of a vessel under a charter or other contract, (vii) arising out of the use of a credit or charge card or information contained on or for use with the card, or (viii) as winnings in a lottery or other game of chance operated or sponsored by a state, governmental unit of a state, or person licensed or authorized to operate the game by a state or governmental unit of a state. The term includes health-care-insurance receivables. The term further includes any right to payment that is payable out of or measured by production of oil, gas, or other minerals, or is otherwise attributable to a mineral right, whether or not the payment is classified as rent under the Mineral Code, except that the term does not include bonuses, delay rentals, royalties, or shut-in payments payable to a landowner or mineral servitude owner under a mineral lease, nor does the term include other payments to them that are classified as rent under the Mineral Code. The term does not include (i) rights to payment evidenced by chattel paper or an instrument, (ii) tort claims, (iii) deposit accounts, (iv) investment property, (v) letter-of-credit rights or letters of credit, (vi) rights to payment for money or funds advanced or sold, other than rights arising out of the use of a credit or charge card or information contained on or for use with the card, (vii) life insurance policies or rights to payment or claims thereunder, or (viii) judgments or rights to payment represented thereby.

(3) "Account debtor" means a person obligated on an account, chattel paper, or general intangible. The term does not include persons obligated to pay a negotiable instrument, even if the instrument constitutes part of chattel paper.

(4) "Accounting", except as used in "accounting for", means a record:

(A) authenticated by a secured party;

(B) indicating the aggregate unpaid secured obligations as of a date not more than thirty-five days earlier or thirty-five days later than the date of the record; and

(C) identifying the components of the obligations in reasonable detail.

(5) "Agricultural lien" means a lien on farm products:

(A) which secures payment or performance of an obligation for:

(i) goods or services furnished in connection with a debtor's farming operation; or

(ii) rent on leased real property used by a debtor in connection with its farming operation;

(B) which is created by statute in favor of a person that:

(i) furnished goods or services to a debtor in connection with a debtor's farming operation; or

(ii) leased real property used by a debtor in connection with the debtor's farming operation; and

(C) whose effectiveness does not depend on the person's possession of the personal property.

(6) "As-extracted collateral" means:

(A) oil, gas, or other minerals that are subject to a security interest that:

(i) is created by a debtor having a mineral right that provides the debtor an interest in such minerals when the minerals are reduced to possession; and

(ii) attaches to the minerals as severed by being reduced to possession; or

(B) accounts arising out of the sale at the wellhead or minehead of oil, gas, or other minerals attributable to a mineral right held by the debtor such that the debtor's interest in the minerals arises when the minerals are reduced to possession.

(7) "Authenticate" means:

(A) to sign; or

(B) with present intent to adopt or accept a record, to attach to or logically associate with the record an electronic sound, symbol, or process.

(8) "Bank" means an organization that is engaged in the business of banking. The term includes savings banks, savings and loan associations, credit unions, and trust companies.

(9) "Cash proceeds" means proceeds that are money, checks, deposit accounts, or the like.

(10) "Certificate of title" means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. The term includes another record maintained as an alternative to a certificate of title by the governmental unit that issues certificates of title if a statute permits the security interest in question to be indicated on the record as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral.

(11) "Chattel paper" means a record or records that evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and software used in the goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods, or a lease of specific goods and license of software used in the goods. In this Paragraph, "monetary obligation" means a monetary obligation secured by the goods or owed under a lease of the goods and includes a monetary obligation with respect to software used in the goods. The term does not include (i) charters or other contracts involving the use or hire of a vessel or (ii) records that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card. If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper.

(12) "Collateral" means the property subject to a security interest or agricultural lien. The term includes:

(A) proceeds to which a security interest attaches;

(B) accounts, chattel paper, payment intangibles, and promissory notes that have been sold; and

(C) goods that are the subject of a consignment.

(13) [Reserved.]

(14) "Commodity account" means an account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer.

(15) "Commodity contract" means a commodity futures contract, an option on a commodity futures contract, a commodity option, or another contract if the contract or option is:

(A) traded on or subject to the rules of a board of trade that has been designated as a contract market for such a contract pursuant to federal commodities laws; or

(B) traded on a foreign commodity board of trade, exchange, or market, and is carried on the books of a commodity intermediary for a commodity customer.

(16) "Commodity customer" means a person for which a commodity intermediary carries a commodity contract on its books.

(17) "Commodity intermediary" means a person that:

(A) is registered as a futures commission merchant under federal commodities law; or

(B) in the ordinary course of its business provides clearance or settlement services for a board of trade that has been designated as a contract market pursuant to federal commodities law.

(18) "Communicate" means:

(A) to send a written or other tangible record;

(B) to transmit a record by any means agreed upon by the persons sending and receiving the record; or

(C) in the case of transmission of a record to or by a filing office, to transmit a record by any means prescribed by filing-office rule.

(19) "Consignee" means a merchant to which goods are delivered in a consignment.

(20) "Consignment" means a transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and:

(A) the merchant:

(i) deals in goods of that kind under a name other than the name of the person making delivery;

(ii) is not an auctioneer; and

(iii) is not generally known by its creditors to be substantially engaged in selling the goods of others;

(B) with respect to each delivery, the aggregate value of the goods is one thousand dollars or more at the time of delivery;

(C) the goods are not consumer goods immediately before delivery; and

(D) the transaction does not create a security interest that secures an obligation.

(21) "Consignor" means a person that delivers goods to a consignee in a consignment.

(22) "Consumer debtor" means a debtor in a consumer transaction.

(23) "Consumer goods" means goods that are used or bought for use primarily for personal, family, or household purposes.

(24) "Consumer-goods transaction" means a consumer transaction in which:

(A) an individual incurs an obligation primarily for personal, family, or household purposes; and

(B) a security interest in consumer goods secures the obligation.

(25) "Consumer obligor" means an obligor who is an individual and who incurred the obligation as part of a transaction entered into primarily for personal, family, or household purposes.

(26) "Consumer transaction" means a transaction in which (i) an individual incurs an obligation primarily for personal, family, or household purposes, (ii) a security interest secures the obligation, and (iii) the collateral is held or acquired primarily for personal, family, or household purposes. The term includes consumer-goods transactions.

(27) "Continuation statement" means an amendment of a financing statement which:

(A) identifies, by its file number, the initial financing statement to which it relates; and

(B) indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement.

(28) "Debtor" means:

(A) a person having an interest, other than a security interest or lien, in the collateral, whether or not the person is an obligor;

(B) a seller of accounts, chattel paper, payment intangibles, or promissory notes; or

(C) a consignee.

(29) "Deposit account" means a demand, time, savings, passbook, or similar account maintained with a bank. The term does not include investment property or accounts evidenced by an instrument.

(30) "Document" means a document of title or a receipt of the type described in R.S. 10:7-201(b).

(31) "Electronic chattel paper" means chattel paper evidenced by a record or records consisting of information stored in an electronic medium.

(32) "Encumbrance" means a right, other than an ownership interest, in real property. The term includes mortgages and privileges on real property. "Encumbrancer" means a person holding an encumbrance.

(33) "Equipment" means goods other than inventory, farm products, or consumer goods.

(34) "Farm products" means goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and which are:

(A) crops grown, growing, or to be grown, and whether harvested or unharvested, including grains, beans, vegetables, grasses, legumes, melons, tobacco, cotton, flowers, shrubbery, plants, and fruits, nuts, berries and other similar products, including:

(i) crops produced on trees, vines, and bushes; and

(ii) aquatic goods produced in aquacultural operations; and

(iii) any other type of agricultural commodity or product of every type and description;

(B) livestock, born or unborn, including cattle, hogs, sheep, horses, bees, rabbits, poultry, and aquatic goods produced in aquacultural operations, including oysters, crabs, crawfish, prawns, shrimp, alligators, turtles, and fish;

(C) supplies used or produced in a farming operation; or

(D) products of crops or livestock in their unmanufactured states, including seed, ginned cotton, wool-clip, honey, syrup, meat, milk, eggs, and cut or harvested timber, but not standing timber.

(35) "Farming operation" means raising, cultivating, propagating, fattening, grazing, or any other farming, livestock, or aquacultural operation.

(36) "File number" means the number assigned to an initial financing statement pursuant to R.S. 10:9-519(a).

(37) "Filing office" means an office designated in R.S. 10:9-501 as the place to file a financing statement.

(38) "Filing-office rule" means a rule adopted pursuant to R.S. 10:9-526.

(39) "Financing statement" means a record or records composed of an initial financing statement and any filed record relating to the initial financing statement.

(40) "Fixture filing" means the filing of a financing statement covering goods, other than consumer goods and manufactured homes, that are to become fixtures and satisfying R.S. 10:9-502(a) and (b), made before the goods become fixtures.

(41) "Fixtures" means goods, other than consumer goods and manufactured homes, that after placement on or incorporation in an immovable have become a component part of such immovable as provided in Civil Code Articles 463, 465, and 466, or that have been declared to be a component part of an immovable under Civil Code Article 467.

(42) "General intangible" means any personal property, including things in action, other than accounts, chattel paper, tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, life insurance policies, and money. The term includes payment intangibles and software.

(43) [Reserved.]

(44) "Goods" means all things that are movable when a security interest attaches. The term includes (i) fixtures but only if they were movable when a fixture filing covering them was made, (ii) the interest of a debtor other than a landowner in standing timber that is to be cut and removed under a recorded timber conveyance, (iii) the unborn young of animals, (iv) crops grown, growing, or to be grown, even if the crops are produced on trees, vines, or bushes, and (v) manufactured homes. The term also includes a computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if (i) the program is associated with the goods in such a manner that it customarily is considered part of the goods, or (ii) by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods. The term does not include a computer program embedded in goods that consist solely of the medium in which the program is embedded. The term also does not include accounts, chattel paper, tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter-of-credit rights, letters of credit, money, or oil, gas, or other minerals before extraction by being reduced to possession.

(45) "Governmental unit" means a subdivision, agency, department, county, parish, municipality, or other unit of the government of the United States, a State, or a foreign country. The term includes an organization, including a public trust, having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States. The term further includes all public entities as defined in R.S. 39:1421(2).

(46) "Health-care-insurance receivable" means an interest in or claim under a policy of insurance which is a right to payment of a monetary obligation for health-care goods or services provided or to be provided.

(47) "Instrument" means a negotiable instrument or any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease, and is of a type that in ordinary course of business is transferred by delivery with any necessary indorsement or assignment. The term includes a collateral mortgage note and a negotiable certificate of deposit. The term does not include (i) investment property, (ii) letters of credit, or (iii) writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.

(48) "Inventory" means goods, other than farm products, which:

(A) are leased by a person as lessor;

(B) are held by a person for sale or lease or to be furnished under a contract of service;

(C) are furnished by a person under a contract of service; or

(D) consist of raw materials, work in process, or materials used or consumed in a business.

(49) "Investment property" means a security, whether certificated or uncertificated, security entitlement, securities account, commodity contract, or commodity account. The term does not include a collateral mortgage note.

(50) "Jurisdiction of organization", with respect to a registered organization, means the jurisdiction under whose law the organization is formed or organized.

(51) "Letter-of-credit right" means a right to payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance. The term does not include the right of a beneficiary to demand payment or performance under a letter of credit.

(52) "Lien creditor" means:

(A) a creditor that has acquired a lien on the property involved by attachment, sequestration, seizure, levy, or the like;

(B) an assignee for benefit of creditors from the time of assignment;

(C) a trustee in bankruptcy from the date of the filing of the petition; or

(D) a receiver in equity from the time of appointment.

(53) "Manufactured home" means a manufactured home as defined in R.S. 9:1149.1 et seq.

(54) [Reserved.]

(55) "Mortgage" means a nonpossessory right created over real property, which secures payment or other performance of an obligation. The term includes a vendor's privilege on real property.

(56) "New debtor" means a person that becomes bound as debtor under R.S. 10:9-203(d) by a security agreement previously entered into by another person.

(57) "New value" means (i) money, (ii) money's worth in property, services, or new credit, or (iii) release by a transferee of an interest in property previously transferred to the transferee. The term does not include an obligation substituted for another obligation.

(58) "Noncash proceeds" means proceeds other than cash proceeds.

(59) "Obligor" means a person that, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral, (i) owes payment or other performance of the obligation, (ii) has provided property other than the collateral to secure payment or other performance of the obligation, or (iii) is otherwise accountable in whole or in part for payment or other performance of the obligation. The term does not include issuers or nominated persons under a letter of credit.

(60) "Original debtor", except as used in R.S. 10:9-310(c), means a person that, as debtor, entered into a security agreement to which a new debtor has become bound under R.S. 10:9-203(d).

(61) "Payment intangible" means a general intangible under which the account debtor's principal obligation is a monetary obligation.

(62) "Person related to", with respect to an individual, means:

(A) the spouse of the individual;

(B) a brother, brother-in-law, sister, or sister-in-law of the individual;

(C) an ancestor or lineal descendant of the individual or the individual's spouse; or

(D) any other relative, by blood or marriage, of the individual or the individual's spouse, who shares the same home with the individual.

(63) "Person related to", with respect to an organization, means:

(A) a person directly or indirectly controlling, controlled by, or under common control with the organization;

(B) an officer or director of, or a person performing similar functions with respect to, the organization;

(C) an officer or director of, or a person performing similar functions with respect to, a person described in Subparagraph (A);

(D) the spouse of an individual described in Subparagraph (A), (B), or (C); or

(E) an individual who is related by blood or marriage to an individual described in Subparagraph (A), (B), (C), or (D) and shares the same home with the individual.

(64) "Proceeds" means the following property:

(A) whatever is acquired upon the sale, lease, license, exchange, or other disposition of collateral;

(B) whatever is collected on, or distributed on account of, collateral;

(C) rights arising out of collateral;

(D) to the extent of the value of collateral, claims arising out of the loss, nonconformity, or interference with the use of, defects or infringement of rights in, or damage to, the collateral; or

(E) to the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, the collateral.

(65) "Promissory note" means an instrument that evidences a promise to pay a monetary obligation, does not evidence an order to pay, and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds.

(66) "Proposal" means a record authenticated by a secured party which includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures pursuant to R.S. 10:9-620, 9-621, and 9-622.

(67) "Public-finance transaction" means a secured transaction in connection with which:

(A) debt securities are issued;

(B) all or a portion of the securities issued have an initial stated maturity of at least twenty years; and

(C) the debtor, obligor, secured party, account debtor or other person obligated on collateral, assignor or assignee of a secured obligation, or assignor or assignee of a security interest is a State or a governmental unit of a State.

(68) "Public organic record" means a record that is available to the public for inspection and is:

(A) a record consisting of the record initially filed with or issued by a state or the United States to form or organize an organization and any record filed with or issued by the state or the United States which amends or restates the initial record;

(B) an organic record of a business trust consisting of the record initially filed with a state and any record filed with the state which amends or restates the initial record, if a statute of the state governing business trusts requires that the record be filed with the state; or

(C) a record consisting of legislation enacted by the legislature of a state or the Congress of the United States which forms or organizes an organization, any record amending the legislation, and any record filed with or issued by the state or the United States which amends or restates the name of the organization.

(69) "Pursuant to commitment", with respect to an advance made or other value given by a secured party, means pursuant to the secured party's obligation, whether or not a subsequent event of default or other event not within the secured party's control has relieved or may relieve the secured party from its obligation.

(70) "Record", except as used in "for record", "of record", "record or legal title", and "record owner", means information that is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form.

(71) "Registered organization" means an organization formed or organized solely under the law of a single State or the United States by the filing of a public organic record with, the issuance of a public organic record by, or the enactment of legislation by the state or the United States. The term includes a business trust that is formed or organized under the law of a single state if a statute of the state governing business trusts requires that the business trust's organic record be filed with the state. A Louisiana corporation, limited liability company, partnership in commendam (limited partnership), or registered limited liability partnership that is registered with the Louisiana secretary of state is a registered organization.

(72) "Secondary obligor" means a guarantor, surety, or other obligor to the extent that:

(A) the obligor's obligation is secondary; or

(B) the obligor has a right of recourse with respect to an obligation secured by collateral against the debtor, another obligor, or property of either.

(73) "Secured party" means:

(A) a person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding;

(B) a person that holds an agricultural lien;

(C) a consignor;

(D) a person to which accounts, chattel paper, payment intangibles, or promissory notes have been sold;

(E) a trustee, indenture trustee, agent, collateral agent, or other representative in whose favor a security interest or agricultural lien is created or provided for; or

(F) a person that holds a security interest arising under R.S. 10:4-210 or 5-118.

(74) "Security agreement" means an agreement that creates or provides for a security interest.

(75) "Send", in connection with a record or notification, means:

(A) to deposit in the mail, deliver for transmission, or transmit by any other usual means of communication, with postage or cost of transmission provided for, addressed to any address reasonable under the circumstances; or

(B) to cause the record or notification to be received within the time that it would have been received if properly sent under Subparagraph (A).

(76) "Software" means a computer program and any supporting information provided in connection with a transaction relating to the program. The term does not include a computer program that is included in the definition of goods.

(77) "State" means a State of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(78) "Supporting obligation" means a letter-of-credit right or secondary obligation that supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument, or investment property.

(79) "Tangible chattel paper" means chattel paper evidenced by a record or records consisting of information that is inscribed on a tangible medium.

(80) "Termination statement" means an amendment of a financing statement which:

(A) identifies, by its file number, the initial financing statement to which it relates; and

(B) indicates either that it is a termination statement or that the identified financing statement is no longer effective.

(81) "Transmitting utility" means a person primarily engaged in the business of:

(A) operating a railroad, subway, street railway, or trolley bus;

(B) transmitting communications electrically, electromagnetically, or by light;

(C) transmitting goods by pipeline or sewer;

(D) transmitting or producing and transmitting electricity, steam, gas, or water; or

(E) a combination of any of the foregoing.

(b) Definitions in other Chapters. "Control" as provided in R.S. 10:7-106 and the following definitions in other Chapters apply to this Chapter:

"Applicant"                                                                 R.S. 10:5-102.

"Beneficiary"                                                              R.S. 10:5-102.

"Broker"                                                                     R.S. 10:8-102.

"Certificated security"                                                R.S. 10:8-102.

"Check"                                                                      R.S. 10:3-104.

"Clearing corporation"                                               R.S. 10:8-102.

"Customer"                                                                 R.S. 10:4-104.

"Entitlement holder"                                                   R.S. 10:8-102.

"Financial asset"                                                         R.S. 10:8-102.

"Holder in due course"                                               R.S. 10:3-302.

"Issuer" (with respect to a letter of credit

or letter-of-credit right)                                              R.S. 10:5-102.

"Issuer" (with respect to a security)                           R.S. 10:8-201.

"Issuer" (with respect to documents of title)              R.S. 10:7-102.

"Letter of credit"                                                        R.S. 10:5-102.

"Negotiable instrument"                                             R.S. 10:3-104.

"Nominated person"                                                   R.S. 10:5-102.

"Note"                                                                         R.S. 10:3-104.

"Proceeds of a letter of credit"                                   R.S. 10:5-114.

"Prove"                                                                       R.S. 10:3-103.

"Securities account"                                                   R.S. 10:8-501.

"Securities intermediary"                                           R.S. 10:8-102.

"Security"                                                                   R.S. 10:8-102.

"Security certificate"                                                  R.S. 10:8-102.

"Security entitlement"                                                R.S. 10:8-102.

"Uncertificated security"                                            R.S. 10:8-102.

(c) Chapter 1 definitions and principles. Chapter 1 contains general definitions and principles of construction and interpretation applicable throughout this Chapter.

(d) Additional definitions. In this Chapter:

(1) "Agricultural laborer" means an individual holding an agricultural lien securing payment of wages due him for labor he performed as a worker, thresherman, combineman, grain drier, or overseer.

(2) "Bailee" means a person having possession of the personal property belonging to another. "Bailor" means the owner of the personal property.

(3) "Collateral mortgage note" means an instrument that is secured by a collateral mortgage on real property located in this state and executed for the purpose of being issued, pledged, or otherwise used as security for another obligation.

(4) "Intangible" means incorporeal.

(5) "Lease" means a contract by which one person gives to another the right of enjoyment and use of goods for a term in return for a stipulated price. But a usufruct or a sale, including a sale on approval or a sale or return, or a sale on view or trial, or retention or creation of a security interest, is not a lease. Unless the context clearly indicates otherwise, the term includes a sublease.

(6) "Leasehold interest" means the interest of the lessee under a lease.

(7) "Lessee" means a person to whom a lease is granted. Unless the context clearly indicates otherwise, the term includes a sublessee.

(8) "Lessee in ordinary course of business" means a person that becomes a lessee of goods in good faith, without knowledge that the lease violates the rights of another person in the goods, and in the ordinary course from a person, other than a pawnbroker, in the business of selling or leasing goods of that kind. A lessee in the ordinary course of business may lease for cash, or by exchange of other property, or on secured or unsecured credit, and may acquire goods or documents of title under a preexisting lease.

(9) "Lessor" means a person that grants a lease. Unless the context clearly indicates otherwise, the term includes a sublessor.

(10) "Lien" means a privilege on personal property created by operation of law that entitles the privileged creditor to be preferred before other creditors.

(11) "Lienholder" means a person that holds a lien.

(12) "Local law" means the law of a jurisdiction not including that jurisdiction's law of conflict of laws.

(13) "Merchant" means a person who deals in goods of the kind, or otherwise by his occupation holds himself out as having knowledge or skill particular to the practices or goods, involved in the transaction, or to whom such knowledge or skill may be attributed by his employment of an agent, broker, or other intermediary who by his occupation holds himself out as having such knowledge or skill.

(14) "Mineral rights" means a real right governed by Title 31 of the Louisiana Revised Statutes of 1950, including mineral servitudes, mineral leases, mineral royalties, overriding royalties, production payments, and net profits interests.

(15) "Personal property" means movable property.

(16) "Real property" means immovable property and real rights therein, including standing timber, mineral rights, and leases of immovables.

(17) "Recorded timber conveyance" means a written contract:

(A) by which standing timber is conveyed to, or upon cutting will become owned by, an identified person other than an owner of the land upon which the timber is standing.

(B) which is executed by a record owner of the land.

(C) which has been recorded in the conveyance records of the parish in which the land is situated.

(D) which contains a legal description of the land that would be sufficient for purposes of making a conveyance of the land effective against third persons.

(18) "Sale" means a contract whereby a person transfers ownership of property to another person for a price in money.

(19) "Tangible" means corporeal.

(20) "Titled motor vehicle" means a vehicle subject to R.S. 32:701, et seq., which is required to have a certificate of title issued by the Department of Public Safety and Corrections, office of motor vehicles.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1991, No. 539, §3, eff. Jan. 1, 1992; Acts 1997, No. 1295, §3; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2004, No. 303, §2; Acts 2006, No. 533, §8; Acts 2009, No. 207, §5, eff. Jan. 1, 2010; Acts 2010, No. 378, §3; Acts 2012, No. 450, §1, eff. July 1, 2013; Acts 2014, No. 281, §3, eff. Jan. 1, 2015.



RS 10:9-103 - Purchase-money security interest; application of payments; burden of establishing purchase-money security interest

§9-103. Purchase-money security interest; application of payments; burden of establishing purchase-money security interest

(a) Definitions. In this Section:

(1) "purchase-money collateral" means goods or software that secures a purchase-money obligation incurred with respect to that collateral; and

(2) "purchase-money obligation" means an obligation of an obligor incurred as all or part of the price of the collateral or for value given to enable the debtor to acquire rights in or the use of the collateral if the value is in fact so used.

(b) Purchase-money security interest in goods. A security interest in goods is a purchase-money security interest:

(1) to the extent that the goods are purchase-money collateral with respect to that security interest;

(2) if the security interest is in inventory that is or was purchase-money collateral, also to the extent that the security interest secures a purchase-money obligation incurred with respect to other inventory in which the secured party holds or held a purchase-money security interest; and

(3) also to the extent that the security interest secures a purchase-money obligation incurred with respect to software in which the secured party holds or held a purchase-money security interest.

(c) Purchase-money security interest in software. A security interest in software is a purchase-money security interest to the extent that the security interest also secures a purchase-money obligation incurred with respect to goods in which the secured party holds or held a purchase-money security interest if:

(1) the debtor acquired its interest in the software in an integrated transaction in which it acquired an interest in the goods; and

(2) the debtor acquired its interest in the software for the principal purpose of using the software in the goods.

(d) Consignor's inventory purchase-money security interest. The security interest of a consignor in goods that are the subject of a consignment is a purchase-money security interest in inventory.

(e) Application of payment. If the extent to which a security interest is a purchase-money security interest depends on the application of a payment to a particular obligation, the payment must be applied:

(1) in accordance with any reasonable method of application to which the parties agree;

(2) in the absence of the parties' agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or

(3) in the absence of an agreement to a reasonable method and a timely manifestation of the obligor's intention, in the following order:

(A) to obligations that are not secured; and

(B) if more than one obligation is secured, to obligations secured by purchase-money security interests in the order in which those obligations were incurred.

(f) No loss of status of purchase-money security interest. A purchase-money security interest does not lose its status as such, even if:

(1) the purchase-money collateral also secures an obligation that is not a purchase-money obligation;

(2) collateral that is not purchase-money collateral also secures the purchase-money obligation; or

(3) the purchase-money obligation has been renewed, refinanced, consolidated, or restructured.

(g) Burden of proof. A secured party claiming a purchase-money security interest has the burden of establishing the extent to which the security interest is a purchase-money security interest.

(h) [Reserved.]

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1995, No. 884, §2, eff. Jan. 1, 1996; Acts 1999, No. 171, §3, eff. Jan. 1, 2000; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-104 - Control of deposit account

§9-104. Control of deposit account

(a) Requirements for control. A secured party has control of a deposit account if:

(1) the secured party is the bank with which the deposit account is maintained;

(2) the debtor, secured party, and bank have agreed in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the deposit account without further consent by the debtor; or

(3) the secured party becomes the bank's customer with respect to the deposit account.

(b) Debtor's right to direct disposition. A secured party that has satisfied Subsection (a) has control, even if the debtor retains the right to direct the disposition of funds from the deposit account.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1989, No. 598, §2, eff. Jan. 1, 1990; Acts 1990, No. 1041, §2, eff. Dec. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1991, No. 377, §4, eff. Jan. 1, 1992; Acts 1995, No. 1201, §3, eff. June 29, 1995; Acts 1999, No. 171, §3, eff. Jan. 1, 2000; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-105 - Control of electronic chattel paper

§9-105. Control of electronic chattel paper

(a) General rule: control of electronic chattel paper. A secured party has control of electronic chattel paper if a system employed for evidencing the transfer of interests in the chattel paper reliably establishes the secured party as the person to which the chattel paper was assigned.

(b) Specific facts giving control. A system satisfies Subsection (a) if the record or records comprising the chattel paper are created, stored, and assigned in such a manner that:

(1) a single authoritative copy of the record or records exists which is unique, identifiable and, except as otherwise provided in Paragraphs (4), (5), and (6), unalterable;

(2) the authoritative copy identifies the secured party as the assignee of the record or records;

(3) the authoritative copy is communicated to and maintained by the secured party or its designated custodian;

(4) copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the secured party;

(5) each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1991, No. 377, §4, eff. Jan. 1, 1992; Acts 1991, No. 539, §3, eff. Jan. 1, 1992; Acts 1995, No. 884, §2, eff. Jan. 1, 1996; Acts 1995, No. 1201, §3, eff. June 29, 1995; Acts 1997, No. 1295, §2; Acts 1999, No. 171, §3, eff. Jan. 1, 2000; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2012, No. 450, §1, eff. July 1, 2013.



RS 10:9-106 - Control of investment property

§9-106. Control of investment property

(a) Control under R.S. 10:8-106. A person has control of a certificated security, uncertificated security, or security entitlement as provided in R.S. 10:8-106.

(b) Control of commodity contract. A secured party has control of a commodity contract if:

(1) the secured party is the commodity intermediary with which the commodity contract is carried; or

(2) the commodity customer, secured party, and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.

(c) Effect of control of securities account or commodity account. A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1991, No. 377, §4, eff. Jan. 1, 1992; Acts 1995, No. 884, §2, eff. Jan. 1, 1996; Acts 1999, No. 171, §3, eff. Jan. 1, 2000; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-107 - Control of letter-of-credit right

§9-107. Control of letter-of-credit right

A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under R.S. 10:5-114(c) or otherwise applicable law or practice.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-107.1 - Control over life insurance policy

§9-107.1. Control over life insurance policy

(a) Requirements for control. A secured party has control over a life insurance policy:

(1) if the secured party is the insurer that issued the policy; or

(2) if the secured party is not also the insurer, the insurer authenticates a record acknowledging notice of the granting of a security interest to the secured party in the policy.

(b) Additional requirement: consent of beneficiary. If the beneficiary of a life insurance policy taken as collateral is not the insured or his estate, a security interest does not attach with respect to rights under the policy until the policy beneficiary authenticates a record evidencing the beneficiary's consent to the security interest. This requirement does not apply when the beneficiary may be changed upon the sole request of the insured or when the policy itself provides that it may be pledged or assigned without the beneficiary's consent.

Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2004, No. 303, §2.



RS 10:9-107.2 - Control conditioned on default

§9-107.2. Control conditioned on default

A secured party that has satisfied R.S. 10:9-104, 9-105, 9-106, 9-107 or 9-107.1 has control with respect to such collateral even if the secured party has agreed not to exercise such control until a default by the debtor or obligor or other unfulfilled condition is met.

Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2004, No. 303, §2.



RS 10:9-108 - Sufficiency of description

§9-108. Sufficiency of description

(a) Sufficiency of description. Except as otherwise provided in Subsections (c), (d), and (e), a description of personal property is sufficient, whether or not it is specific, if it reasonably identifies what is described.

(b) Examples of reasonable identification. Except as otherwise provided in Subsection (d), a description of collateral reasonably identifies the collateral if it identifies the collateral by:

(1) specific listing;

(2) category;

(3) except as otherwise provided in Subsection (e), a type of collateral defined in this Title;

(4) quantity;

(5) computational or allocational formula or procedure; or

(6) except as otherwise provided in Subsection (c), any other method, if the identity of the collateral is objectively determinable.

(c) Supergeneric description not sufficient. A description of collateral as "all the debtor's assets" or "all the debtor's personal property" or using words of similar import does not reasonably identify the collateral.

(d) Investment property. Except as otherwise provided in Subsection (e), a description of a security entitlement, securities account, or commodity account is sufficient if it describes:

(1) the collateral by those terms or as investment property; or

(2) the underlying financial asset or commodity contract.

(e) When description by type insufficient. A description only by type of collateral defined in this Title is an insufficient description of:

(1) a tort claim other than as a form of proceeds under R.S. 10:9-315;

(2) in a consumer transaction, consumer goods, a security entitlement, a securities account, or a commodity account;

(3) a life insurance policy;

(4) a judgment, other than as a form of proceeds under R.S. 10:9-315;

(5) a beneficial interest in a trust;

(6) an interest in an estate; or

(7) a collateral mortgage note.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-109 - Scope

§9-109. Scope

(a) General scope of Chapter. Except as otherwise provided in Subsections (c) and (d), this Chapter applies to:

(1) a transaction, regardless of its form, that creates by contract a security interest in any type of personal property, standing timber that constitutes goods, or fixtures, but as to fixtures only if the security interest has been perfected by a fixture filing when the goods become fixtures;

(2) an agricultural lien;

(3) a sale of accounts, chattel paper, payment intangibles, or promissory notes;

(4) a consignment; and

(5) [Reserved.]

(6) a security interest arising under R.S. 10:4-210 or 5-118.

(b) Security interest in secured obligation. The application of this Chapter to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this Chapter does not apply.

(c) Extent to which Chapter does not apply. This Chapter does not apply to the extent that:

(1) a statute, regulation, or treaty of the United States preempts this Chapter;

(2) another statute or the constitution of this State expressly governs the creation, perfection, priority, or enforcement of a security interest created by this State or a governmental unit of this State;

(3) a statute of another State, a foreign country, or a governmental unit of another State or a foreign country, other than a statute generally applicable to security interests, expressly governs creation, perfection, priority, or enforcement of a security interest created by the State, country, or governmental unit;

(4) the rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under R.S. 10:5-114;

(5) the rights of a successor in an estate are interests in real property;

(6) R.S. 45:1226 through 1236, the Louisiana Electric Utility Storm Recovery Securitization Act, expressly governs the creation, perfection, priority, or enforcement of a security interest in storm recovery property as defined therein or any interest or right in any storm recovery property, but except to the extent contrary to express provisions in said Act:

(A) Part 5 of this Chapter applies with respect to financing statements pertaining to storm recovery property.

(B) This Chapter applies to perfection, the effect of perfection or nonperfection, and the priority of a security interest held by a secured party having control of a deposit account or securities account as original collateral.

(C) This Chapter applies to the enforcement of security interests in storm recovery property; or

(7) R.S. 45:1251 through 1261, the Louisiana Electric Utility Investment Recovery Securitization Act, expressly governs the creation, perfection, priority, or enforcement of a security interest in investment recovery property as defined therein or any interest or right in any investment recovery property, but, except to the extent contrary to express provisions in said Act, the following provisions of this Chapter nonetheless do apply:

(A) Part 5 of this Chapter applies with respect to financing statements pertaining to investment recovery property.

(B) This Chapter applies to perfection, the effect of perfection or nonperfection, and the priority of a security interest held by a secured party having control of a deposit account or securities account as original collateral.

(C) This Chapter applies to the enforcement of security interests in investment recovery property.

(d) Inapplicability of Chapter. This Chapter does not apply to:

(1) a landlord's lien, other than an agricultural lien, but R.S. 10:9-322(h) applies with respect to priority of the lien;

(2) a lien, other than an agricultural lien, given by statute for services or materials, but R.S. 10:9-322(h) and 9-333 apply with respect to priority of the lien;

(3) an assignment of a claim for wages, salary, or other compensation of an employee to the extent that such an assignment is governed by special statute;

(4) a sale of accounts, chattel paper, payment intangibles, or promissory notes as part of a sale of the business out of which they arose;

(5) an assignment of accounts, chattel paper, payment intangibles, or promissory notes which is for the purpose of collection only;

(6) an assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract;

(7) an assignment of a single account, payment intangible, or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;

(8) a transfer of an interest in or an assignment of a claim under a policy of insurance, other than life insurance and other than an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment, but R.S. 10:9-315 and 9-322 apply with respect to proceeds and priorities in proceeds;

(9) [Reserved.]

(10) a right of recoupment, compensation, or set-off, but:

(A) R.S. 10:9-340 applies with respect to the effectiveness of rights of recoupment, compensation, or set-off against deposit accounts;

(B) R.S. 10:9-404 applies with respect to defenses or claims of an account debtor; or

(11) the creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for:

(A) liens on real property in R.S. 10:9-203 and 9-308;

(B) fixtures in R.S. 10:9-334;

(C) fixture filings in R.S. 10:9-501, 9-502, and 9-519;

(D) security agreements covering personal and real property in R.S. 10:9-604;

(E) payments due under certain mineral rights to the extent characterized as accounts under R.S. 10:9-102(a)(2); and

(F) security interests in standing timber that constitutes goods.

(12) [Reserved.]

(13) [Reserved.]

(e) Certain sales. The application of this Chapter to the sale of accounts, chattel paper, payment intangibles, or promissory notes is not intended and shall not be used to recharacterize that sale as a transaction to secure indebtedness, but is intended to protect purchasers of those assets by providing a notice filing system. For all purposes, in the absence of fraud or intentional misrepresentation, the parties' characterization of a transaction as a sale of accounts, chattel paper, payment intangibles, or promissory notes shall be conclusive that the transaction is a true sale and is not a secured transaction and that title has passed to the party characterized as the purchaser, regardless of whether the purchaser (secured party) has any recourse against the seller (debtor), whether the seller is entitled to any surplus, whether the purchaser has possession of the note, contract, account agreement, invoice, or other evidence of indebtedness, or any other term of the parties' agreement.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1991, No. 539, §3, eff. Jan. 1, 1992; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2004, No. 303, §2; Acts 2006, No. 64, §1, eff. May 22, 2006; Acts 2010, No. 988, §1, eff. July 6, 2010.



RS 10:9-201 - General effectiveness of security agreement

PART 2. EFFECTIVENESS OF SECURITY AGREEMENT;

ATTACHMENT OF SECURITY INTEREST; RIGHTS OF

PARTIES TO SECURITY AGREEMENT

SUBPART 1. EFFECTIVENESS AND ATTACHMENT

§9-201. General effectiveness of security agreement

(a) General effectiveness. Except as otherwise provided in this Title, a security agreement is effective according to its terms between the parties, against purchasers of the collateral, and against creditors.

(b) Applicable consumer laws and other law. A transaction subject to this Chapter is subject to any applicable statute or regulation that establishes a different rule for consumers and any other statute or regulation that regulates the rates, charges, agreements, and practices for loans or other extensions of credit.

(c) Other applicable law controls. In case of conflict between this Chapter and a consumer protection statute or regulation described in Subsection (b), the consumer protection statute or regulation controls. Failure to comply with a statute or regulation described in Subsection (b) has only the effect the statute or regulation specifies.

(d) Further deference to other applicable law. This Chapter does not:

(1) validate any rate, charge, agreement, or practice that violates a statute or regulation described in Subsection (b); or

(2) extend the application of the statute or regulation to a transaction not otherwise subject to it.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1995, No. 1201, §3, eff. June 29, 1995; Acts 1997, No. 1295, §2; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-202 - Title to collateral immaterial

§9-202. Title to collateral immaterial

Except as otherwise provided with respect to consignments or sales of accounts, chattel paper, payment intangibles, or promissory notes, the provisions of this Chapter with regard to rights and obligations apply whether title to collateral is in the secured party or the debtor.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-203 - Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites

§9-203. Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites

(a) Attachment. A security interest attaches to collateral when it becomes enforceable against the debtor with respect to the collateral, unless an agreement expressly postpones the time of attachment.

(b) Enforceability. Except as otherwise provided in Subsections (c) through (i) of this Section, a security interest is enforceable against the debtor and third parties with respect to the collateral only if:

(1) value has been given;

(2) the debtor has rights in the collateral or the power to transfer rights in the collateral to a secured party; and

(3) one of the following conditions is met:

(A) the debtor has authenticated a security agreement that provides a description of the collateral and, if the security interest covers a life insurance policy, the condition specified in R.S. 10:9-107.1(b) is met, and, if the security interest covers timber to be cut, a description of the land concerned;

(B) the collateral is not a certificated security and is in the possession of the secured party under R.S. 10:9-313 pursuant to the debtor's security agreement;

(C) the collateral is a certificated security in registered form and the security certificate has been delivered to the secured party under R.S. 10:8-301 pursuant to the debtor's security agreement; or

(D) the collateral is deposit accounts, electronic chattel paper, investment property, letter-of-credit rights, electronic documents, or a life insurance policy, and the secured party has control under R.S. 10:7-106, 9-104, 9-105, 9-106, 9-107, or 9-107.1 pursuant to the debtor's security agreement.

(c) Other provisions of this Title. Subsection (b) is subject to R.S. 10:4-210 on the security interest of a collecting bank, R.S. 10:5-118 on the security interest of a letter-of-credit issuer or nominated person, and R.S. 10:9-206 on security interests in investment property.

(d) When person becomes bound by another person's security agreement. A person becomes bound as debtor by a security agreement entered into by another person if, by operation of law other than this Chapter or by contract:

(1) the security agreement becomes effective to create a security interest in the person's property; or

(2) the person becomes generally obligated for the obligations of the other person, including the obligation secured under the security agreement, and acquires or succeeds to all or substantially all of the assets of the other person.

(e) Effect of new debtor becoming bound. If a new debtor becomes bound as debtor by a security agreement entered into by another person:

(1) the agreement satisfies Subsection (b)(3) with respect to existing or after-acquired property of the new debtor to the extent the property is described in the agreement; and

(2) another agreement is not necessary to make a security interest in the property enforceable.

(f) Proceeds and supporting obligations. The attachment of a security interest in collateral gives the secured party the rights to proceeds provided by R.S. 10:9-315 and also includes the rights to a supporting obligation for the collateral.

(g) Lien securing right to payment. The attachment of a security interest in a right to payment or performance secured by a security interest, mortgage, or lien on personal or real property also includes the rights to the security interest, mortgage, or lien.

(h) Security entitlement carried in securities account. The attachment of a security interest in a securities account is also attachment of a security interest in the security entitlements carried in the securities account.

(i) Commodity contracts carried in commodity account. The attachment of a security interest in a commodity account is also attachment of a security interest in the commodity contracts carried in the commodity account.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1995, No. 884, §3, eff. Jan. 1, 1996; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2009, No. 207, §5, eff. Jan. 1, 2010.



RS 10:9-204 - After-acquired property; future advances

§9-204. After-acquired property; future advances

(a) After-acquired collateral. Except as otherwise provided in Subsection (b), a security agreement may create or provide for a security interest in after-acquired collateral.

(b) When after-acquired property clause not effective. A security interest does not attach under a term constituting an after-acquired property clause to:

(1) consumer goods, other than an accession when given as additional security, unless the debtor acquires rights in them within ten days after the secured party gives value;

(2) a tort claim;

(3) a judgment;

(4) a life insurance policy;

(5) a beneficial interest in a trust;

(6) an interest in an estate; or

(7) a collateral mortgage note.

(c) Future advances and other value. A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles, or promissory notes are sold in connection with, future advances or other value, whether or not the advances or value are given pursuant to commitment.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-205 - Use or disposition of collateral permissible

§9-205. Use or disposition of collateral permissible

(a) When security interest not invalid or fraudulent. A security interest is not invalid or fraudulent against creditors solely because:

(1) the debtor has the right or ability to:

(A) use, commingle, or dispose of all or part of the collateral, including returned or repossessed goods;

(B) collect, compromise, enforce, or otherwise deal with collateral;

(C) accept the return of collateral or make repossessions; or

(D) use, commingle, or dispose of proceeds; or

(2) the secured party fails to require the debtor to account for proceeds or replace collateral.

(b) Requirements of possession not relaxed. This Section does not relax the requirements of possession if attachment, perfection, or enforcement of a security interest depends upon possession of the collateral by the secured party.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-206 - Security interest arising in purchase or delivery of financial asset

§9-206. Security interest arising in purchase or delivery of financial asset

(a) Security interest when person buys through securities intermediary. A security interest in favor of a securities intermediary attaches to a person's security entitlement if:

(1) the person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and

(2) the securities intermediary credits the financial asset to the buyer's securities account before the buyer pays the securities intermediary.

(b) Security interest secures obligation to pay for financial asset. The security interest described in Subsection (a) secures the person's obligation to pay for the financial asset.

(c) Security interest in payment against delivery transaction. A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if:

(1) the security or other financial asset:

(A) in the ordinary course of business is transferred by delivery with any necessary indorsement or assignment; and

(B) is delivered under an agreement between persons in the business of dealing with such securities or financial assets; and

(2) the agreement calls for delivery against payment.

(d) Security interest secures obligation to pay for delivery. The security interest described in Subsection (c) secures the obligation to make payment for the delivery.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-207 - Rights and duties of secured party having possession or control of collateral

SUBPART 2. RIGHTS AND DUTIES

§9-207. Rights and duties of secured party having possession or control of collateral

(a) Duty of care when secured party in possession. Except as otherwise provided in Subsection (d), a secured party shall use reasonable care in the custody and preservation of collateral in the secured party's possession. In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.

(b) Expenses, risks, duties, and rights when secured party in possession. Except as otherwise provided in Subsection (d), if a secured party has possession of collateral:

(1) reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use, or operation of the collateral are chargeable to the debtor and are secured by the collateral;

(2) the risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage;

(3) the secured party shall keep the collateral identifiable, but fungible collateral may be commingled; and

(4) the secured party may use or operate the collateral:

(A) for the purpose of preserving the collateral or its value;

(B) as permitted by an order of a court having competent jurisdiction; or

(C) except in the case of consumer goods, in the manner and to the extent agreed by the debtor.

(c) Duties and rights when secured party in possession or control. Unless otherwise agreed by the parties and except as otherwise provided in Subsection (d), a secured party having possession of collateral or control of collateral under R.S. 10:7-106, 9-104, 9-105, 9-106, 9-107, or 9-107.1:

(1) may hold as additional security any proceeds, except money or funds, received from the collateral;

(2) shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor; and

(3) may create a security interest in the collateral subject to and on terms that do not impair the debtor's right to redeem it.

(d) Buyer of certain rights to payment. If the secured party is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or is a consignor:

(1) Subsection (a) does not apply unless the secured party is entitled under an agreement:

(A) to charge back uncollected collateral; or

(B) otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and

(2) Subsections (b) and (c) do not apply.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2009, No. 207, §5, eff. Jan. 1, 2010.



RS 10:9-208 - Additional duties of secured party having control of collateral

§9-208. Additional duties of secured party having control of collateral

(a) Applicability of section. This Section applies to cases in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Duties of secured party after receiving demand from debtor. Within ten days after receiving an authenticated demand by the debtor:

(1) a secured party having control of a deposit account under R.S. 10:9-104(a)(2) shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party;

(2) a secured party having control of a deposit account under R.S. 10:9-104(a)(3) shall:

(A) pay the debtor the balance on deposit in the deposit account; or

(B) transfer the balance on deposit into a deposit account in the debtor's name;

(3) a secured party, other than a buyer, having control of electronic chattel paper under R.S. 10:9-105 shall:

(A) communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

(B) if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party;

(4) a secured party having control of investment property under R.S. 10:8-106(d)(2) or 9-106(b) shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party;

(5) a secured party having control of a letter-of-credit right under R.S. 10:9-107 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party;

(6) a secured party having control of an electronic document shall:

(A) give control of the electronic document to the debtor or its designated custodian;

(B) if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic document is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party; and

(7) a secured party having control of a life insurance policy under R.S. 10:9-107.1(a)(2) shall send to the insurer that issued the policy an authenticated record that releases both the security interest and the insurer's acknowledgment.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2009, No. 207, §5, eff. Jan. 1, 2010.



RS 10:9-209 - Duties of secured party if account debtor has been notified of assignment

§9-209. Duties of secured party if account debtor has been notified of assignment

(a) Applicability of Section. Except as otherwise provided in Subsection (c), this Section applies if:

(1) there is no outstanding secured obligation; and

(2) the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Duties of secured party after receiving demand from debtor. Within ten days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under R.S. 10:9-406(a) an authenticated record that releases the account debtor from any further obligation to the secured party.

(c) Inapplicability to sales. This Section does not apply to an assignment constituting the sale of an account, chattel paper, or payment intangible.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-210 - Request for accounting; request regarding list of collateral or statement of account

§9-210. Request for accounting; request regarding list of collateral or statement of account

(a) Definitions. In this Section:

(1) "Request" means a record of a type described in Paragraph (2), (3), or (4).

(2) "Request for an accounting" means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.

(3) "Request regarding a list of collateral" means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.

(4) "Request regarding a statement of account" means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

(b) Duty to respond to requests. Subject to Subsections (c), (d), (e), and (f), a secured party, other than a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor, shall comply with a request within fourteen days after receipt:

(1) in the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

(2) in the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

(c) Request regarding list of collateral; statement concerning type of collateral. A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within fourteen days after receipt.

(d) Request regarding list of collateral; no interest claimed. A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and claimed an interest in the collateral at an earlier time shall comply with the request within fourteen days after receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the collateral; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the collateral.

(e) Request for accounting or regarding statement of account; no interest in obligation claimed. A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request, and claimed an interest in the obligations at an earlier time shall comply with the request within fourteen days after receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the obligations; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the obligations.

(f) Charges for responses. A debtor is entitled without charge to one response to a request under this Section during any six-month period. The secured party may require payment of a charge not exceeding twenty-five dollars for each additional response.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-211 - Repealed by Acts 2006, 1st Ex. Sess., No. 14, §2, eff. Feb. 23, 2006, and Acts 2006, 1st Ex. Sess., No. 21, §2, eff. April 1, 2006.

§9-211. Repealed by Acts 2006, 1st Ex. Sess., No. 14, §2, eff. Feb. 23, 2006, and Acts 2006, 1st Ex. Sess., No. 21, §2, eff. April 1, 2006.



RS 10:9-301 - Law governing perfection and priority of security interests

PART 3. PERFECTION AND PRIORITY

SUBPART 1. LAW GOVERNING PERFECTION AND PRIORITY

§9-301. Law governing perfection and priority of security interests

Except as otherwise provided in R.S. 10:9-303 through 9-306, the following rules determine the law governing perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral:

(1) Except as otherwise provided in this Section, while a debtor is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral.

(2) Except as provided in Paragraph (5),while collateral is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a possessory security interest in that collateral.

(3) Except as otherwise provided in Paragraphs (4) and (5) of this Section, while tangible negotiable documents, goods, instruments, money, or tangible chattel paper is located in a jurisdiction, the local law of that jurisdiction governs:

(A) perfection of a security interest in the goods by filing a fixture filing;

(B) perfection of a security interest in timber to be cut; and

(C) the effect of perfection or nonperfection and the priority of a nonpossessory security interest in the collateral.

(4) The local law of the jurisdiction in which the wellhead or minehead is located governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in as-extracted collateral.

(5) The local law of this State governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a collateral mortgage note.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1995, No. 884, §4, eff. Jan. 1, 1996; Acts 1995, No. 1201, §4, eff. June 29, 1995; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2009, No. 207, §5, eff. Jan. 1, 2010.



RS 10:9-302 - Law governing perfection and priority of agricultural liens

§9-302. Law governing perfection and priority of agricultural liens

While farm products are located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of an agricultural lien on the farm products.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1991, No. 539, §3, eff. Jan. 1, 1992; Acts 1995, No. 884, §4, eff. Jan. 1, 1996; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-303 - Law governing perfection and priority of security interests in goods covered by a certificate of title

§9-303. Law governing perfection and priority of security interests in goods covered by a certificate of title

(a) Applicability of Section. This Section applies to goods covered by a certificate of title, even if there is no other relationship between the jurisdiction under whose certificate of title the goods are covered and the goods or the debtor.

(b) When goods covered by certificate of title. Goods become covered by a certificate of title when a valid application for the certificate of title and the applicable fee are delivered to the appropriate authority. Goods cease to be covered by a certificate of title at the earlier of the time the certificate of title ceases to be effective under the law of the issuing jurisdiction or the time the goods become covered subsequently by a certificate of title issued by another jurisdiction.

(c) Applicable law. The local law of the jurisdiction under whose certificate of title the goods are covered governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in goods covered by a certificate of title from the time the goods become covered by the certificate of title until the goods cease to be covered by the certificate of title.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-304 - Law governing perfection and priority of security interests in deposit accounts

§9-304. Law governing perfection and priority of security interests in deposit accounts

(a) Law of bank's jurisdiction governs. The local law of a bank's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a deposit account maintained with that bank.

(b) Bank's jurisdiction. The following rules determine a bank's jurisdiction for purposes of this Part:

(1) If an agreement between the bank and its customer governing the deposit account expressly provides that a particular jurisdiction is the bank's jurisdiction for purposes of this Part, this Chapter, or this Title, that jurisdiction is the bank's jurisdiction.

(2) If Paragraph (1) does not apply and an agreement between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(3) If neither Paragraph (1) nor Paragraph (2) applies and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(4) If none of the preceding Paragraphs applies, the bank's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customer's account is located.

(5) If none of the preceding Paragraphs applies, the bank's jurisdiction is the jurisdiction in which the chief executive office of the bank is located.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1991, No. 377, §4, eff. Jan. 1, 1992; Acts 1995, No. 884, §4, eff. Jan. 1, 1996; Acts 1999, No. 171, §3, eff. Jan. 1, 2000; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2004, No. 303, §2.



RS 10:9-305 - Law governing perfection and priority of security interests in investment property

§9-305. Law governing perfection and priority of security interests in investment property

(a) Governing law: general rules. Except as otherwise provided in Subsection (c), the following rules apply:

(1) While a security certificate is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in the certificated security represented thereby.

(2) The local law of the issuer's jurisdiction as specified in R.S. 10:8-110(d) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in an uncertificated security.

(3) The local law of the securities intermediary's jurisdiction as specified in R.S. 10:8-110(e) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a security entitlement or securities account.

(4) The local law of the commodity intermediary's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a commodity contract or commodity account.

(b) Commodity intermediary's jurisdiction. The following rules determine a commodity intermediary's jurisdiction for purposes of this Part:

(1) If an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediary's jurisdiction for purposes of this Part, this Chapter, or this Title, that jurisdiction is the commodity intermediary's jurisdiction.

(2) If Paragraph (1) does not apply and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(3) If neither Paragraph (1) nor Paragraph (2) applies and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(4) If none of the preceding Paragraphs apply, the commodity intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customer's account is located.

(5) If none of the preceding Paragraphs apply, the commodity intermediary's jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located.

(c) When perfection governed by law of jurisdiction where debtor located. The local law of the jurisdiction in which the debtor is located governs:

(1) perfection of a security interest in investment property by filing;

(2) automatic perfection of a security interest in investment property created by a broker or securities intermediary; and

(3) automatic perfection of a security interest in a commodity contract or commodity account created by a commodity intermediary.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1991, No. 377, §4, eff. Jan. 1, 1992; Acts 1995, No. 884, §4, eff. Jan. 1, 1996; Acts 1995, No. 1201, §3, eff. June 29, 1995; Acts 1999, No. 171, §3, eff. Jan. 1, 2000; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-306 - Law governing perfection and priority of security interests in letter-of-credit rights

§9-306. Law governing perfection and priority of security interests in letter-of-credit rights

(a) Governing law: issuer's or nominated person's jurisdiction. Subject to Subsection (c), the local law of the issuer's jurisdiction or a nominated person's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a letter-of-credit right if the issuer's jurisdiction or nominated person's jurisdiction is a State.

(b) Issuer's or nominated person's jurisdiction. For purposes of this Part, an issuer's jurisdiction or nominated person's jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in R.S. 10:5-116.

(c) When Section not applicable. This Section does not apply to a security interest that is perfected only under R.S. 10:9-308(d).

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1995, No. 884, §4, eff. Jan. 1, 1996; Acts 1995, No. 1201, §3, eff. June 29, 1995; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-307 - Location of debtor

§9-307. Location of debtor

(a) "Place of business." In this section, "place of business" means a place where a debtor conducts its affairs.

(b) Debtor's location: general rules. Except as otherwise provided in this section, the following rules determine a debtor's location:

(1) A debtor who is an individual is located at the individual's principal residence.

(2) A debtor that is an organization and has only one place of business is located at its place of business.

(3) A debtor that is an organization and has more than one place of business is located at its chief executive office.

(c) Limitation of applicability of Subsection (b). Subsection (b) applies only if a debtor's residence, place of business, or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording, or registration system as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. If Subsection (b) does not apply, the debtor is located in the District of Columbia.

(d) Continuation of location: cessation of existence, etc. A person that ceases to exist, have a residence, or have a place of business continues to be located in the jurisdiction specified by Subsections (b) and (c).

(e) Location of registered organization organized under State law. A registered organization that is organized under the law of a State is located in that State.

(f) Location of registered organization organized under federal law; bank branches and agencies. Except as otherwise provided in Subsection (i), a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a State are located:

(1) in the State that the law of the United States designates, if the law designates a State of location;

(2) in the State that the registered organization, branch, or agency designates, if the law of the United States authorizes the registered organization, branch, or agency to designate its state of location, including by designating its main office, home office, or other comparable office; or

(3) in the District of Columbia, if neither Paragraph (1) nor Paragraph (2) applies.

(g) Continuation of location: change in status of registered organization. A registered organization continues to be located in the jurisdiction specified by Subsection (e) or (f) notwithstanding:

(1) the suspension, revocation, forfeiture, or lapse of the registered organization's status as such in its jurisdiction of organization; or

(2) the dissolution, winding up, or cancellation of the existence of the registered organization.

(h) Location of United States. The United States is located in the District of Columbia.

(i) Location of foreign bank branch or agency if licensed in only one state. A branch or agency of a bank that is not organized under the law of the United States or a State is located in the State in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one State.

(j) Location of foreign air carrier. A foreign air carrier under the Federal Aviation Act of 1958, as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

(k) Section applies only to this Part. This Section applies only for purposes of this Part.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2012, No. 450, §1, eff. July 1, 2013.



RS 10:9-308 - When security interest or agricultural lien is perfected; continuity of perfection

SUBPART 2. PERFECTION

§9-308. When security interest or agricultural lien is perfected; continuity of perfection

(a) Perfection of security interest. Except as otherwise provided in this Section and R.S. 10:9-309, a security interest is perfected if it has attached and all of the applicable requirements for perfection in R.S. 10:9-310 through 9-316 have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

(b) Perfection of agricultural lien. An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in R.S. 10:9-309 or 9-310 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

(c) Continuous perfection; perfection by different methods. A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under this Chapter and is later perfected by another method under this Chapter, without an intermediate period when it was unperfected.

(d) Supporting obligation. Perfection of a security interest in collateral also includes the rights to a supporting obligation for the collateral.

(e) Lien securing right to payment. Perfection of a security interest in a right to payment or performance also includes the rights to a security interest, mortgage, or lien on personal or real property securing the right.

(f) Security entitlement carried in securities account. Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

(g) Commodity contract carried in commodity account. Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2010, No. 378, §3.



RS 10:9-309 - Security interest perfected upon attachment

§9-309. Security interest perfected upon attachment

The following security interests are perfected when they attach:

(1) a purchase-money security interest in consumer goods, except as otherwise provided in R.S. 10:9-501(a)(1) with respect to titled motor vehicles and R.S. 10:9-311(b) with respect to consumer goods that are subject to a statute or treaty described in R.S. 10:9-311(a) and R.S. 10:9-501(a)(3) with respect to a titled vessel or outboard motor;

(2) an assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor's outstanding accounts or payment intangibles;

(3) a sale of a payment intangible;

(4) a sale of a promissory note other than a collateral mortgage note;

(5) a security interest created by the assignment of a health-care-insurance receivable to the provider of the health-care goods or services;

(6) [Reserved.]

(7) a security interest of a collecting bank arising under R.S. 10:4-210;

(8) a security interest of an issuer or nominated person arising under R.S. 10:5-118;

(9) a security interest arising in the delivery of a financial asset under R.S. 10:9-206(c);

(10) a security interest in investment property created by a broker or securities intermediary;

(11) a security interest in a commodity contract or a commodity account created by a commodity intermediary;

(12) an assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder; and

(13) An agricultural lien in favor of an agricultural laborer upon crops and upon their proceeds to the extent subject to the agricultural lien.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1995, No. 884, §4, eff. Jan. 1, 1996; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2004, No. 303, §2; Acts 2007, No. 319, §1, eff. July 1, 2008; Acts 2009, No. 508, §1, eff. Jan. 1, 2011; Acts 2010, No. 378, §3.



RS 10:9-310 - When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply

§9-310. When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply

(a) General rule: perfection by filing. Except as otherwise provided in Subsection (b) and R.S. 10:9-312(b), a financing statement must be filed to perfect all security interests and agricultural liens.

(b) Exceptions: filing not necessary. The filing of a financing statement is not necessary to perfect a security interest:

(1) that is perfected under R.S. 10:9-308(d), (e), (f), or (g);

(2) that is perfected under R.S. 10:9-309 when it attaches;

(3) in property subject to a statute, regulation, or treaty described in R.S. 10:9-311(a);

(4) in goods in possession of a bailee when the security interest is perfected under R.S. 10:9-312(d)(1) or (2);

(5) in certificated securities, documents, goods, or instruments other than collateral mortgage notes which is perfected without filing, control, or possession under R.S. 10:9-312(e), (f), or (g);

(6) in collateral including a collateral mortgage note in the secured party's possession under R.S. 10:9-313;

(7) in a certificated security when the security interest is perfected by delivery of the security certificate to the secured party under R.S. 10:9-313;

(8) in deposit accounts, electronic chattel paper, electronic documents, investment property, letter-of-credit rights, or life insurance policies when the security interest is perfected by control under R.S. 10:9-314;

(9) in proceeds which is perfected under R.S. 10:9-315; or

(10) that is perfected under R.S. 10:9-316.

(c) Assignment of perfected security interest. If a secured party assigns a perfected security interest or agricultural lien, a filing under this Chapter is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1995, No. 1201, §3, eff. June 29, 1995; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2009, No. 207, §5, eff. Jan. 1, 2010.



RS 10:9-311 - Perfection of security interests in property subject to certain statutes, regulations, and treaties

§9-311. Perfection of security interests in property subject to certain statutes, regulations, and treaties

(a) Security interest subject to other law. Except as otherwise provided in Subsection (d) of this Section, the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(1) a statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt R.S. 10:9-310(a);

(2) R.S. 3:3651 et seq. pertaining to central registry of security interests and liens affecting farm products or standing timber;

(3) a statute of another jurisdiction which provides for a security interest to be indicated on a certificate of title as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.

(b) Compliance with other law. Compliance with the requirements of a statute, regulation, or treaty described in Subsection (a) for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this Chapter. Except as otherwise provided in Subsection (d) and R.S. 10:9-313 and 9-316(d) and (e) for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in Subsection (a) may be perfected only by compliance with those requirements, and a security interest in a titled motor vehicle may be perfected only by compliance with R.S. 10:9-501(a)(1) and R.S. 32:701 et seq., and a security interest in a titled vessel transferred for the first time on or after July 1, 2008, valued in excess of two thousand five hundred dollars and required to be numbered, or an outboard motor voluntarily titled pursuant to the Vessel and Motor Titling Act and transferred for the first time on or after January 1, 2011, and such vessel or motor is to be principally operated on the waters of this state, and not held as inventory for sale or lease may be perfected only by compliance with R.S. 10:9-501(a)(3) and R.S. 34:852.1 et seq., and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(c) Duration and renewal of perfection. Except as otherwise provided in Subsection (d) and R.S. 10:9-316(d) and (e), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in Subsection (a) are governed by the statute, regulation, or treaty. In other respects, the security interest is subject to this Chapter.

(d) Inapplicability to certain inventory. During any period in which collateral subject to R.S. 32:701 et seq. or R.S. 34:852.1 et seq. is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling or leasing goods of that kind, this Section does not apply to a security interest in that collateral created by that person.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2004, No. 303, §2; Acts 2007, No. 319, §1, eff. July 1, 2008; Acts 2009, No. 508, §1, eff. Jan. 1, 2011; Acts 2012, No. 450, §1, eff. July 1, 2013.



RS 10:9-312 - Perfection of security interests in chattel paper, deposit accounts, documents, goods covered documents, instruments, investment property, letter-of-credit rights, money, life insurance policies, and collateral mortgage notes; perfection by permissive filing; temporary perfection without filing or transfer of possession

§9-312. Perfection of security interests in chattel paper, deposit accounts, documents, goods covered documents, instruments, investment property, letter-of-credit rights, money, life insurance policies, and collateral mortgage notes; perfection by permissive filing; temporary perfection without filing or transfer of possession

(a) Perfection by filing permitted. A security interest in chattel paper, negotiable documents, instruments other than collateral mortgage notes, or investment property may be perfected by filing.

(b) Control or possession of certain collateral. Except as otherwise provided in R.S. 10:9-315(c) and (d) for proceeds:

(1) a security interest in a deposit account may be perfected only by control under R.S. 10:9-314;

(2) and except as otherwise provided in R.S. 10:9-308(d), a security interest in a letter-of-credit right may be perfected only by control under R.S. 10:9-314;

(3) a security interest in money may be perfected only by the secured party's taking possession under R.S. 10:9-313;

(4) a security interest in a collateral mortgage note may be perfected only by the secured party's taking possession under R.S. 10:9-313; and

(5) a security interest in a life insurance policy may be perfected only by control under R.S. 10:9-314.

(c) Goods covered by negotiable document. While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(1) a security interest in the goods may be perfected by perfecting a security interest in the document; and

(2) a security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

(d) Goods covered by nonnegotiable document. While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

(1) issuance of a document in the name of the secured party;

(2) the bailee's receipt of notification of the secured party's interest; or

(3) filing as to the goods.

(e) Temporary perfection: new value. A security interest in certificated securities, negotiable documents, or instruments other than collateral mortgage notes is perfected without filing or the taking of possession or control for a period of twenty days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

(f) Temporary perfection: goods or documents made available to debtor. A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for twenty days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(1) ultimate sale or exchange; or

(2) loading, unloading, storing, shipping, transshipping, manufacturing, processing, or otherwise dealing with them in a manner preliminary to their sale or exchange.

(g) Temporary perfection: delivery of security certificate or instrument to debtor. A perfected security interest in a certificated security or instrument other than a collateral mortgage note remains perfected for twenty days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(1) ultimate sale or exchange; or

(2) presentation, collection, enforcement, renewal, or registration of transfer.

(h) Expiration of temporary perfection. After the twenty-day period specified in Subsection (e), (f), or (g) expires, perfection depends upon compliance with this Chapter.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1989, No. 598, §2, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1991, No. 539, §3, eff. Jan. 1, 1992; Acts 1992, No. 819, §1, eff. Jan. 1, 1993; Acts 1995, No. 884, §4, eff. Jan. 1, 1996; Acts 1995, No. 1201, §3, eff. June 29, 1995; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2009, No. 207, §5, eff. Jan. 1, 2010.



RS 10:9-313 - When possession by or delivery to secured party perfects security interest without filing

§9-313. When possession by or delivery to secured party perfects security interest without filing

(a) Perfection by possession or delivery. Except as otherwise provided in Subsection (b) of this Section, a secured party may perfect a security interest in tangible negotiable documents, goods, instruments including collateral mortgage notes, money, or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under R.S. 10:8-301.

(b) Goods covered by certificate of title. With respect to goods covered by a certificate of title issued by this State, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in R.S. 10:9-316(d).

(c) Collateral in possession of person other than debtor. With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when:

(1) the person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party's benefit; or

(2) the person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party's benefit.

(d) Time of perfection by possession; continuation of perfection. If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(e) Time of perfection by delivery; continuation of perfection. A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under R.S. 10:8-301 and remains perfected by delivery until the debtor obtains possession of the security certificate.

(f) Acknowledgment not required. A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.

(g) Effectiveness of acknowledgment; no duties or confirmation. If a person acknowledges that it holds possession for the secured party's benefit:

(1) the acknowledgment is effective under Subsection (c) or R.S. 10:8-301(a), even if the acknowledgment violates the rights of a debtor; and

(2) unless the person otherwise agrees or law other than this Chapter otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(h) Secured party's delivery to person other than debtor. A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(1) to hold possession of the collateral for the secured party's benefit; or

(2) to redeliver the collateral to the secured party.

(i) Effect of delivery under Subsection (h); no duties or confirmation. A secured party does not relinquish possession, even if a delivery under Subsection (h) violates the rights of a debtor. A person to which collateral is delivered under Subsection (h) does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this Chapter otherwise provides.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1991, No. 377, §4, eff. Jan. 1, 1992. Amended by Acts 1993, No. 948, §3, eff. Jan. 1, 1994; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2009, No. 207, §5, eff. Jan. 1, 2010.



RS 10:9-314 - Perfection by control

§9-314. Perfection by control

(a) Perfection by control. A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper, electronic documents, or a life insurance policy may be perfected by control of the collateral under R.S. 10:7-106, 9-104, 9-105, 9-106, 9-107, or 9-107.1.

(b) Specified collateral: time of perfection by control; continuation of perfection. A security interest in deposit accounts, electronic chattel paper, electronic documents, a life insurance policy, or letter-of-credit rights is perfected by control under R.S. 10:7-106, 9-104, 9-105, 9-107, or 9-107.1 when the secured party obtains control and remains perfected by control only while the secured party retains control.

(c) Investment property: time of perfection by control; continuation of perfection. A security interest in investment property is perfected by control under R.S. 10:9-106 from the time the secured party obtains control and remains perfected by control until:

(1) the secured party does not have control; and

(2) one of the following occurs:

(A) if the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(B) if the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(C) if the collateral is a security entitlement, the debtor is or becomes the entitlement holder.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2009, No. 207, §5, eff. Jan. 1, 2010.



RS 10:9-315 - Secured party's rights on disposition of collateral and in proceeds

§9-315. Secured party's rights on disposition of collateral and in proceeds

(a) Disposition of collateral: continuation of security interest; proceeds. Except as otherwise provided in this Chapter:

(1) a security interest continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest;

(2) a security interest attaches to any identifiable proceeds of collateral; and

(3) a purchaser of collateral incurs no personal liability on account of an unauthorized transfer unless he has failed to act in good faith.

(b) When commingled proceeds identifiable. Proceeds that are commingled with other property are identifiable proceeds:

(1) if the proceeds are goods, to the extent provided by R.S. 10:9-336; and

(2) if the proceeds are not goods, to the extent that the secured party identifies the proceeds by an acceptable method of tracing.

(c) Perfection of security interest in proceeds. A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(d) Continuation of perfection. A perfected security interest in proceeds becomes unperfected on the twenty-first day after the security interest attaches to the proceeds unless:

(1) the following conditions are satisfied:

(A) a filed financing statement covers the original collateral;

(B) the proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(C) the proceeds are not acquired with cash proceeds;

(2) the proceeds are identifiable cash proceeds; or

(3) the security interest in the proceeds is perfected other than under Subsection (c) when the security interest attaches to the proceeds or within twenty days thereafter.

(e) When perfected security interest in proceeds becomes unperfected. If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under Subsection (d)(1) becomes unperfected at the later of:

(1) when the effectiveness of the filed financing statement lapses under R.S. 10:9-515 or is terminated under R.S. 10:9-513; or

(2) the twenty-first day after the security interest attaches to the proceeds.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2010, No. 378, §3.



RS 10:9-316 - Continued perfection of security interest following change in governing law

§9-316. Continued perfection of security interest following change in governing law

(a) General rule: effect on perfection of change in governing law. A security interest perfected pursuant to the law of the jurisdiction designated in R.S. 10:9-301(1) or 9-305(c) remains perfected until the earliest of:

(1) the time perfection would have ceased under the law of that jurisdiction;

(2) the expiration of four months after a change of the debtor's location to another jurisdiction; or

(3) the expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b) Security interest perfected or unperfected under law of new jurisdiction. If a security interest described in Subsection (a) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that Subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c) Possessory security interest in collateral moved to new jurisdiction. A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1) the collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2) thereafter the collateral is brought into another jurisdiction; and

(3) upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d) Goods covered by certificate of title from this state. Except as otherwise provided in Subsection (e), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this State remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e) When Subsection (d) security interest becomes unperfected against purchasers. A security interest described in Subsection (d) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under R.S. 10:9-311(b) or 9-313 are not satisfied before the earlier of:

(1) the time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this State; or

(2) the expiration of four months after the goods had become so covered.

(f) Change in jurisdiction of bank, issuer, nominated person, securities intermediary, or commodity intermediary. A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(1) the time the security interest would have become unperfected under the law of that jurisdiction; or

(2) the expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(g) Subsection (f) security interest perfected or unperfected under law of new jurisdiction. If a security interest described in Subsection (f) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that Subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

NOTE: Subsections (h) and (i) as enacted by Acts 2012, No. 450, §1, eff. July 1, 2013.

(h) Effect on filed financing statement of change in governing law. The following rules apply to collateral to which a security interest attaches within four months after the debtor changes its location to another jurisdiction:

(1) A financing statement filed before the change pursuant to the law of the jurisdiction designated in R.S. 10:9-301(1) or 9-305(c) is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed its location.

(2) If a security interest perfected by a financing statement that is effective under Paragraph (1) of this Subsection becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in R.S. 10:9-301(1) or 9-305(c) or the expiration of the four-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(i) Effect of change in governing law on financing statement filed against original debtor. If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in R.S. 10:9-301(1) or 9-305(c) and the new debtor is located in another jurisdiction, the following rules apply:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under R.S. 10:9-203(d), if the financing statement would have been effective to perfect a security interest in the collateral had the collateral been acquired by the original debtor.

(2) A security interest perfected by the financing statement and which becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in R.S. 10:9-301(1) or 9-305(c) or the expiration of the four-month period remains perfected thereafter. A security interest that is perfected by the financing statement but which does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2012, No. 450, §1, eff. July 1, 2013.



RS 10:9-317 - Interests that take priority over or take free of security interest or agricultural lien

SUBPART 3. PRIORITY

§9-317. Interests that take priority over or take free of security interest or agricultural lien

(a) Conflicting security interests and rights of lien creditors. A security interest or agricultural lien is subordinate to the rights of:

(1) a person entitled to priority under R.S. 10:9-322; and

(2) except as otherwise provided in Subsection (e), a person that becomes a lien creditor before the earlier of the time:

(A) the security interest or agricultural lien is perfected; or

(B) one of the conditions specified in R.S. 10:9-203(b)(3) is met and a financing statement covering the collateral is filed.

(b) Buyers that receive delivery. Except as otherwise provided in Subsection (e) of this Section, a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral before it is perfected.

(c) Lessees that receive delivery. Except as otherwise provided in Subsection (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral before it is perfected.

(d) Licensees and buyers of certain collateral. A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest if the licensee or buyer gives value before it is perfected.

(e) Purchase-money security interest. Except as otherwise provided in R.S. 10:9-320 and 9-321, if a person files a financing statement with respect to a purchase-money security interest before or within twenty days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2009, No. 207, §5, eff. Jan. 1, 2010; Acts 2012, No. 450, §1, eff. July 1, 2013.



RS 10:9-318 - No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers

§9-318. No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers

(a) Seller retains no interest. A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain an ownership interest in the collateral sold.

(b) Deemed rights of debtor if buyer's security interest unperfected. For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-319 - Rights and title of consignee with respect to creditors and purchasers

§9-319. Rights and title of consignee with respect to creditors and purchasers

(a) Consignee has consignor's rights. Except as otherwise provided in Subsection (b), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b) Applicability of other law. For purposes of determining the rights of a creditor of, or purchaser of goods from, a consignee, while goods are in the consignee's possession, law other than this Chapter determines the rights and title of a consignee if, under this Part, a perfected security interest held by the consignor would have priority over the rights of the creditor or purchaser.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-320 - Buyer of goods

§9-320. Buyer of goods

(a) Buyer in ordinary course of business. Except as otherwise provided in Subsection (e), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b) Buyer of consumer goods. Except as otherwise provided in Subsection (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1) [Reserved.]

(2) for value;

(3) primarily for the buyer's personal, family, or household purposes; and

(4) before the filing of a financing statement covering the goods.

(c) Effectiveness of filing for Subsection (b). To the extent that it affects the priority of a security interest over a buyer of goods under Subsection (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by R.S. 10:9-316(a) and (b).

(d) [Reserved.]

(e) Possessory security interest not affected. Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under R.S. 10:9-313.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-321 - Licensee of general intangible and lessee of goods in ordinary course of business

§9-321. Licensee of general intangible and lessee of goods in ordinary course of business

(a) "Licensee in the ordinary course of business." In this Section, "licensee in ordinary course of business" means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b) Rights of licensee in ordinary course of business. A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c) Rights of lessee in ordinary course of business. A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-322 - Priorities among conflicting security interests in and agricultural liens on same collateral

§9-322. Priorities among conflicting security interests in and agricultural liens on same collateral

(a) General priority rules. Except as otherwise provided in this Section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens in the same collateral rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien in the same collateral.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) Time of perfection: proceeds and supporting obligations. For the purposes of Subsection (a)(1):

(1) the time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) the time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Special priority rules: proceeds and supporting obligations. Except as otherwise provided in Subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under R.S. 10:9-327, 9-328, 9-329, 9-329.1, 9-330, or 9-331 also has priority over a conflicting security interest in:

(1) any supporting obligation for the collateral; and

(2) proceeds of the collateral if:

(A) the security interest in proceeds is perfected;

(B) the proceeds are cash proceeds or of the same type as the collateral; and

(C) in the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d) First-to-file priority rule for certain collateral. Subject to Subsection (e) and except as otherwise provided in Subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Applicability of Subsection (d). Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f) Limitations on Subsections (a) through (e). Subsections (a) through (e) are subject to all of the following:

(1) the other provisions of this Part;

(2) R.S. 10:4-210 with respect to a security interest of a collecting bank;

(3) R.S. 10:5-118 with respect to a security interest of an issuer or nominated person;

(4) [Reserved.]

(5) R.S. 9:5551 with respect to collateral mortgages.

(6) Repealed by Acts 2010, No. 378, §4.

(g) Priority of agricultural liens and security interests affecting crops. Agricultural liens and security interests affecting crops and their proceeds rank according to the following order of priority:

(1) Agricultural liens in favor of agricultural laborers, with equal rank among themselves.

(2) Perfected agricultural liens securing payment of rent due to a person that has leased real property on which the crops are growing or from which they were produced.

(3) Other perfected agricultural liens and perfected security interests, with priority among themselves as provided in this Section and Part.

(4) Unperfected agricultural liens securing payment of rent due to a person who has leased real property on which the crops are growing or from which they were produced.

(5) Other unperfected agricultural liens and unperfected security interests, with priority among themselves in the order in which they become effective or attach.

(h) Liens. A security interest has priority over a conflicting lien, other than an agricultural lien, in the same collateral except as otherwise provided in this Chapter or except to the extent the lien is created by a statute that expressly provides that the lien has priority over the security interest.

Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2010, No. 378, §§3, 4.



RS 10:9-323 - Future advances

§9-323. Future advances

(a) When priority based on time of advance. Except as otherwise provided in Subsection (c), for purposes of determining the priority of a perfected security interest under R.S. 10:9-322(a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) is made while the security interest is perfected only:

(A) under R.S. 10:9-309 when it attaches; or

(B) temporarily under R.S. 10:9-312(e), (f), or (g); and

(2) is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under R.S. 10:9-309 or 9-312(e), (f), or (g).

(b) Lien creditor. Except as otherwise provided in Subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than forty-five days after the person becomes a lien creditor unless the advance is made:

(1) without knowledge of the lien creditor's claim; or

(2) pursuant to a commitment entered into without knowledge of the lien creditor's claim.

(c) Buyer of receivables. Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d) Buyer of goods. Except as otherwise provided in Subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the buyer's purchase; or

(2) forty-five days after the purchase.

(e) Advances made pursuant to commitment: priority of buyer of goods. Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the forty-five-day period.

(f) Lessee of goods. Except as otherwise provided in Subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the lease; or

(2) forty-five days after the lease becomes enforceable.

(g) Advances made pursuant to commitment: priority of lessee of goods. Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the forty-five-day period.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-324 - Priority of purchase-money security interests

§9-324. Priority of purchase-money security interests

(a) General rule: purchase-money priority. Except as otherwise provided in Subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock has priority over a conflicting security interest in the same goods, and, except as otherwise provided in R.S. 10:9-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within twenty days thereafter.

(b) Inventory purchase-money priority. Subject to Subsection (c) and except as otherwise provided in Subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in R.S. 10:9-330, and, except as otherwise provided in R.S. 10:9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Holders of conflicting inventory security interests to be notified. Subsections (b)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under R.S. 10:9-312(f), before the beginning of the twenty-day period thereunder.

(d) Livestock purchase-money priority. Subject to Subsection (e) and except as otherwise provided in Subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in R.S. 10:9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Holders of conflicting livestock security interests to be notified. Subsections (d)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under R.S. 10:9-312(f), before the beginning of the twenty-day period thereunder.

(f) Software purchase-money priority. Except as otherwise provided in Subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in R.S. 10:9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this Section.

(g) Conflicting purchase-money security interests. If more than one security interest qualifies for priority in the same collateral under Subsection (a), (b), (d), or (f):

(1) a security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) in all other cases, R.S. 10:9-322(a) applies to the qualifying security interests.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-325 - Priority of security interests in transferred collateral

§9-325. Priority of security interests in transferred collateral

(a) Subordination of security interest in transferred collateral. Except as otherwise provided in Subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person, if:

(1) the debtor acquired the collateral subject to the security interest created by the other person;

(2) the security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) there is no period thereafter when the security interest is unperfected.

(b) Limitation of Subsection (a) subordination. Subsection (a) subordinates a security interest only if the security interest otherwise would have priority solely under R.S. 10:9-322(a) or 9-324.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-326 - Priority of security interests created by new debtor

§9-326. Priority of security interests created by new debtor

(a) Subordination of security interest created by new debtor. Subject to Subsection (b) of this Section, a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of R.S. 10:9-316(i)(1) or 9-508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) Priority under other provisions; multiple original debtors. The other provisions of this Part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in Subsection (a) of this Section. However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2012, No. 450, §1, eff. July 1, 2013.



RS 10:9-327 - Priority of security interests in deposit account

§9-327. Priority of security interests in deposit account

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under R.S. 10:9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in Paragraphs (3) and (4), security interests perfected by control under R.S. 10:9-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in Paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under R.S. 10:9-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-328 - Priority of security interests in investment property

§9-328. Priority of security interests in investment property

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under R.S. 10:9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in Paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under R.S. 10:9-106 rank according to priority in time of:

(A) if the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a securities account and:

(i) if the secured party obtained control under R.S. 10:8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under R.S. 10:8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under R.S. 10:8-106(d)(3), the time on which priority would be based under this Paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in R.S. 10:9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under R.S. 10:9-313(a) and not by control under R.S. 10:9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under R.S. 10:9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by R.S. 10:9-322 and 9-323.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-329 - Priority of security interests in letter-of-credit right

§9-329. Priority of security interests in letter-of-credit right

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under R.S. 10:9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under R.S. 10:9-314 rank according to priority in time of obtaining control.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-329.1 - Priority of security interest in a life insurance policy

§9-329.1. Priority of security interest in a life insurance policy

The following rules govern priority among conflicting security interests in the same life insurance policy:

(1) A security interest held by an insurer has priority over a conflicting security interest held by another secured party.

(2) A secured party that has control over the life insurance policy has priority over a conflicting security interest held by a secured party without control.

(3) Except as otherwise provided in Paragraph (1), security interests perfected by control under R.S. 10:9-314 rank according to priority in time of obtaining control.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-330 - Priority of purchase of chattel paper or instrument

§9-330. Priority of purchase of chattel paper or instrument

(a) Purchaser's priority: security interest claimed merely as proceeds. A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under R.S. 10:9-105; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority: other security interests. A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under R.S. 10:9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds. Except as otherwise provided in R.S. 10:9-327, a purchaser having priority in chattel paper under Subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) R.S. 10:9-322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. Except as otherwise provided in R.S. 10:9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase-money security interest gives new value. For purposes of Subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge. For purposes of Subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-331 - Priority of rights of purchasers of instruments, documents, and securities under other Chapters; priority of interests in financial assets and security entitlements under Chapter 8

§9-331. Priority of rights of purchasers of instruments, documents, and securities under other Chapters; priority of interests in financial assets and security entitlements under Chapter 8

(a) Rights under Chapters 3, 7, and 8 not limited. This Chapter does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Chapters 3, 7, and 8.

(b) Protection under Chapter 8. This Chapter does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of an adverse claim under Chapter 8.

(c) Filing not notice. Filing under this Chapter does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in Subsections (a) and (b).

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-332 - Transfer of money; transfer of funds from deposit account

§9-332. Transfer of money; transfer of funds from deposit account

(a) Transferee of money. A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-333 - Priority of certain liens arising by operation of law

§9-333. Priority of certain liens arising by operation of law

(a) "Possessory lien." In this section, "possessory lien" means a lien other than an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by operation of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-334 - Priority of security interests in fixtures and crops

§9-334. Priority of security interests in fixtures and crops

(a) Security interest in fixtures under this Chapter. A security interest under this Chapter may not be created or perfected in goods after they become fixtures. Except as otherwise provided in this Subsection, a security interest in goods that become fixtures continues in the fixtures if the security interest was perfected by a fixture filing when the goods become fixtures. Except for manufactured homes, a security interest does not exist under this Chapter in consumer goods that become component parts of real property. A security interest does not exist under this Chapter in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real-property law. This Chapter does not prevent the creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. In cases not governed by Subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. Except as otherwise provided in Subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures.

(e) Priority of security interest in fixtures over interests in real property. A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this Chapter and the fixtures are readily removable:

(A) factory or office machines; or

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) [Reserved.]

(3) the conflicting interest is a lien on the real property obtained by legal proceedings after the security interest was perfected by any method permitted by this Chapter.

(4) [Reserved.]

(f) Priority based on consent, disclaimer, or right to remove. A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of Subsection (f) priority. The priority of the security interest under Subsection (f)(2) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land. Except as otherwise provided in Subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in the real property.

(j) [Reserved.]

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-335 - Accessions

§9-335. Accessions

(a) Creation of security interest in accession. A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. Except as otherwise provided in Subsection (d), the other provisions of this Part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under R.S. 10:9-311(b).

(e) Removal of accession after default. After default, subject to Part 6, a secured party may require the debtor to remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. A secured party that requires the debtor to remove an accession from other goods under Subsection (e) shall promptly reimburse any holder of a security interest or lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-336 - Commingled goods

§9-336. Commingled goods

(a) "Commingled goods." In this Section, "commingled goods" means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under Subsection (c) is perfected.

(e) Priority of security interest. Except as otherwise provided in Subsection (f), the other provisions of this Part determine the priority of a security interest that attaches to the product or mass under Subsection (c).

(f) Conflicting security interests in product or mass. If more than one security interest attaches to the product or mass under Subsection (c), the following rules determine priority:

(1) A security interest that is perfected under Subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under Subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-337 - Priority of security interests in goods covered by certificate of title

§9-337. Priority of security interests in goods covered by certificate of title

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under R.S. 10:9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-338 - Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information

§9-338. Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in R.S. 10:9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2009, No. 207, §5, eff. Jan. 1, 2010.



RS 10:9-339 - Priority subject to subordination

§9-339. Priority subject to subordination

This Chapter does not preclude subordination by agreement by a person entitled to priority.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-340 - Effectiveness of right of compensation, recoupment, or set-off against deposit account

SUBPART 4. RIGHTS OF BANK

§9-340. Effectiveness of right of compensation, recoupment, or set-off against deposit account

(a) Exercise of compensation, recoupment, or set-off. Except as otherwise provided in Subsection (c), a bank with which a deposit account is maintained may exercise any right of compensation, recoupment, or set-off against a secured party that holds a security interest in the deposit account.

(b) Compensation, recoupment, or set-off not affected by security interest. Except as otherwise provided in Subsection (c), the application of this Chapter to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under R.S. 10:9-104(a)(3), if the set-off is based on a claim against the debtor.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-341 - Bank's rights and duties with respect to deposit account

§9-341. Bank's rights and duties with respect to deposit account

Except as otherwise provided in R.S. 10:9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-342 - Bank's right to refuse to enter into or disclose existence of control agreement

§9-342. Bank's right to refuse to enter into or disclose existence of control agreement

This Chapter does not require a bank to enter into an agreement of the kind described in R.S. 10:9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-343 - Control agreement not automatic subordination

§9-343. Control agreement not automatic subordination

An agreement of the kind specified in R.S. 10:9-104(a)(2) does not constitute a waiver or subordination of a security interest in favor of the bank unless it specifically so provides.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-344 - RIGHTS OF LIFE INSURANCE COMPANIES

SUBPART 5. RIGHTS OF LIFE INSURANCE COMPANIES

§9-344. Life insurance companies

(a) This Chapter does not require an insurer to enter into an acknowledgment of the kind described in R.S. 10:9-107.1(a)(2), even if its customer so requests or directs.

(b) If an insurer acknowledges the creation of a security interest in a life insurance policy issued by it, the insurer does not owe any duty to the secured party unless the insurer otherwise agrees or to the extent law other than this Chapter otherwise provides, and the insurer is not required to confirm the acknowledgment to another person unless requested to do so by its customer.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-401 - Alienability of debtor's rights

PART 4. RIGHTS OF THIRD PARTIES

§9-401. Alienability of debtor's rights

(a) Other law governs alienability; exceptions. Except as otherwise provided in Subsection (b) and R.S. 10:9-406, 9-407, 9-408, and 9-409, whether a debtor's rights in collateral may be voluntarily or involuntarily transferred is governed by law other than this Chapter.

(b) Agreement does not prevent transfer. An agreement between the debtor and secured party which prohibits a transfer of the debtor's rights in collateral or makes the transfer a default does not prevent the transfer from taking effect.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-402 - Secured party not obligated on contract of debtor or in tort

§9-402. Secured party not obligated on contract of debtor or in tort

The existence of a security interest, agricultural lien, or authority given to a debtor to dispose of or use collateral, without more, does not subject a secured party to liability in contract or tort for the debtor's acts or omissions.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1991, No. 377, §4, eff. Jan. 1, 1992; Acts 1992, No. 646, §1, eff. July 2, 1992; Acts 1995, No. 1201, §3, eff. June 29, 1995; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-403 - Agreement not to assert defenses against assignee

§9-403. Agreement not to assert defenses against assignee

(a) "Value." In this Section, "value" has the meaning provided in R.S. 10:3-303(a).

(b) Agreement not to assert claim or defense. Except as otherwise provided in this Section, an agreement between an account debtor and an assignor not to assert against an assignee any claim or defense that the account debtor may have against the assignor is enforceable by an assignee that takes an assignment:

(1) for value;

(2) in good faith;

(3) without notice of a claim of a property or possessory right to the property assigned; and

(4) without notice of a defense or claim in compensation, set-off, or recoupment of the type that may be asserted against a person entitled to enforce a negotiable instrument under R.S. 10:3-305(a).

(c) When Subsection (b) not applicable. Subsection (b) does not apply to defenses of a type that may be asserted against a holder in due course of a negotiable instrument under R.S. 10:3-305(b).

(d) Omission of required statement in consumer transaction. In a consumer transaction, if a record evidences the account debtor's obligation, law other than this Chapter requires that the record include a statement to the effect that the rights of an assignee are subject to claims or defenses that the account debtor could assert against the original obligee, and the record does not include such a statement:

(1) the record has the same effect as if the record included such a statement; and

(2) the account debtor may assert against an assignee those claims and defenses that would have been available if the record included such a statement.

(e) Rule for individual under other law. This Section is subject to law other than this Chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(f) Other law not displaced. Except as otherwise provided in Subsection (d), this Section does not displace law other than this Chapter which gives effect to an agreement by an account debtor not to assert a claim or defense against an assignee.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1041, §2, eff. Dec. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1991, No. 377, §4, eff. Jan. 1, 1992; Acts 1995, No. 1201, §3, eff. June 29, 1995; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-404 - Rights acquired by assignee; claims and defenses against assignee

§9-404. Rights acquired by assignee; claims and defenses against assignee

(a) Assignee's rights subject to terms, claims, and defenses; exceptions. Unless an account debtor has made an enforceable agreement not to assert defenses or claims, and subject to Subsections (b) through (e), the rights of an assignee are subject to:

(1) all terms of the agreement between the account debtor and assignor and any defense or claim arising from the transaction that gave rise to the contract; and

(2) any other defense or claim of the account debtor against the assignor which accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee.

(b) Account debtor's claim reduces amount owed to assignee. Subject to Subsection (c) and except as otherwise provided in Subsection (d), the claim of an account debtor against an assignor may be asserted against an assignee under Subsection (a) only to reduce the amount the account debtor owes.

(c) Rule for individual under other law. This Section is subject to law other than this Chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) Omission of required statement in consumer transaction. In a consumer transaction, if a record evidences the account debtor's obligation, law other than this Chapter requires that the record include a statement to the effect that the account debtor's recovery against an assignee with respect to claims and defenses against the assignor may not exceed amounts paid by the account debtor under the record, and the record does not include such a statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record included such a statement.

(e) Inapplicability to health-care-insurance receivable. This Section does not apply to an assignment of a health-care-insurance receivable.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1995, No. 1201, §3, eff. June 29, 1995; Acts 2001, No. 128, §1, eff. July 1, 2001.

{{NOTE: SEE ACTS 1988, NO. 528, §5.}}



RS 10:9-405 - Modification of assigned contract

§9-405. Modification of assigned contract

(a) Effect of modification on assignee. A modification of or substitution for an assigned contract is effective against an assignee if made in good faith. The assignee acquires corresponding rights under the modified or substituted contract. The assignment may provide that the modification or substitution is a breach of contract by the assignor. This Subsection is subject to Subsections (b) through (d).

(b) Applicability of Subsection (a). Subsection (a) applies to the extent that:

(1) the right to payment or a part thereof under an assigned contract has not been fully earned by performance; or

(2) the right to payment or a part thereof has been fully earned by performance and the account debtor has not received notification of the assignment under R.S. 10:9-406(a).

(c) Rule for individual under other law. This Section is subject to law other than this Chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) Inapplicability to health-care-insurance receivable. This Section does not apply to an assignment of a health-care-insurance receivable.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1991, No. 377, §4, eff. Jan. 1, 1992. Amended by Acts 1993, No. 948, §3, eff. Jan. 1, 1994; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-406 - Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffectiveineffective

§9-406. Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffective

(a) Discharge of account debtor; effect of notification. Subject to Subsections (b) through (i) and R.S. 10:9-411, an account debtor on an account, chattel paper, or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.

(b) When notification ineffective. Subject to Subsection (h), notification is ineffective under Subsection (a):

(1) if it does not reasonably identify the rights assigned;

(2) to the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor's duty to pay a person other than the seller and the limitation is effective under law other than this Chapter; or

(3) at the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

(A) only a portion of the account, chattel paper, or payment intangible has been assigned to that assignee;

(B) a portion has been assigned to another assignee; or

(C) the account debtor knows that the assignment to that assignee is limited.

(c) Proof of assignment. Subject to Subsection (h), if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under Subsection (a).

(d) Term restricting assignment generally ineffective. Except as otherwise provided in Subsection (e) and R.S. 10:9-407 and R.S. 10:9-410, and subject to Subsection (h), a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:

(1) prohibits, restricts, or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account, chattel paper, payment intangible, or promissory note; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account, chattel paper, payment intangible, or promissory note.

(e) Inapplicability of Subsection (d) of this Section to certain sales. Subsection (d) of this Section does not apply to the sale of a payment intangible or promissory note, other than a sale pursuant to a disposition under R.S. 10:9-610 or an acceptance of collateral under R.S. 10:9-620.

(f) Legal restrictions on assignment generally ineffective. Subject to Subsections (h) and (i), a statute or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the statute or regulation:

(1) prohibits, restricts, or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in the account or chattel paper; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account or chattel paper.

(g) Subsection (b)(3) not waivable. Subject to Subsection (h), an account debtor may not waive or vary its option under Subsection (b)(3).

(h) Rule for individual under other law. This Section is subject to law other than this Chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(i) Inapplicability. This Section does not apply to an assignment of a health-care-insurance receivable. This Section further does not apply to an assignment of any pension, disability, annuity, retirement or other benefit, distribution or allowance right or payment from any governmental retirement system or pension fund or any other governmental unit, workers' compensation claims or payments, unemployment compensation benefits, public assistance payments, crime victim reparations, or lottery payments.

(j) Section prevails over specified inconsistent law. This Section prevails over any inconsistent provisions of Civil Code Article 2653.

(k) Subsections (d) and (f) do not apply to the assignment or transfer of or creation of a security interest in:

(1) a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. 104(a)(1) or (2), as amended; or

(2) a claim or right to receive benefits under a special needs trust as described in 42 U.S.C. 1396p(d)(4), as amended.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2004, No. 303, §2; Acts 2012, No. 450, §1, eff. July 1, 2013.

NOTE: See Acts 1988, No. 528, §5.



RS 10:9-407 - Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest

§9-407. Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest

(a) Term restricting assignment generally ineffective. Except as otherwise provided in Subsection (b), a term in a lease is ineffective to the extent that it:

(1) prohibits, restricts, or requires the consent of a party to the lease to the creation, attachment, perfection, or enforcement of a security interest in an interest of a party under the lease or in the lessor's residual interest in the goods; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the lease.

(b) Effectiveness of certain terms. A term described in Subsection (a)(2) is effective to the extent that there is:

(1) a transfer by the lessee of the lessee's right of possession or use of the goods in violation of the term; or

(2) a delegation of a material performance of either party to the lease in violation of the term.

(c) [Reserved.]

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1991, No. 377, §4, eff. Jan. 1, 1992; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-408 - Restrictions on assignment of promissory notes, health-care-insurance receivables, and certain general intangibles ineffective

§9-408. Restrictions on assignment of promissory notes, health-care-insurance receivables, and certain general intangibles ineffective

(a) Term restricting assignment generally ineffective. Except as otherwise provided in Subsections (b) and (f) and R.S. 10:9-410, a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license, or franchise, and which term prohibits, restricts, or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment, or perfection of a security interest in, the promissory note, health-care-insurance receivable, or general intangible, is ineffective to the extent that the term:

(1) would impair the creation, attachment, or perfection of a security interest; or

(2) provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

NOTE: Subsection (b) eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(b) Applicability of Subsection (a) to sales of certain rights to payment. Subject to Subsection (f), Subsection (a) applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note.

NOTE: Subsection (b) as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(b) Applicability of Subsection (a) of this Section to sales of certain rights to payment. Subject to Subsection (f) of this Section, Subsection (a) of this Section applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note, other than a sale pursuant to a disposition under R.S. 10:9-610 or an acceptance of collateral under R.S. 10:9-620.

(c) Legal restrictions on assignment generally ineffective. Subject to Subsection (f), a statute, governmental rule or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, person obligated on a promissory note, or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable, or general intangible, including a contract, permit, license, or franchise between an account debtor and a debtor, is ineffective to the extent that the statute or regulation:

(1) would impair the creation, attachment, or perfection of a security interest; or

(2) provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(d) Limitation on ineffectiveness under Subsections (a) and (c). To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or general intangible or statute or regulation described in Subsection (c) would be effective under law other than this Chapter but is ineffective under Subsection (a) or (c), the creation, attachment, or perfection of a security interest in the promissory note, health-care-insurance receivable, or general intangible:

(1) is not enforceable against the person obligated on the promissory note or the account debtor;

(2) does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

(3) does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;

(4) does not entitle the secured party to use or assign the debtor's rights under the promissory note, health-care-insurance receivable, or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable, or general intangible;

(5) does not entitle the secured party to use, assign, possess, or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

(6) does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable, or general intangible.

(e) Section prevails over specified inconsistent law. This Section prevails over any inconsistent provisions of Civil Code Article 2653.

(f) Inapplicability. This Section does not apply to an assignment of any pension, disability, annuity, retirement or other benefit, distribution or allowance right or payment from any governmental retirement system or pension fund or any other governmental unit, workers' compensation claims or payments, unemployment compensation benefits, public assistance payments, crime victim reparations, or lottery payments.

(g) Subsections (a) and (c) do not apply to the assignment or transfer or creation of a security interest in:

(1) a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. 104(a)(1) or (2), as amended; or

(2) a claim or right to receive benefits under a special needs trust as described in 42 U.S.C. 1396p(d)(4), as amended.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2004, No. 303, §2; Acts 2012, No. 450, §1, eff. July 1, 2013.



RS 10:9-409 - Restrictions on assignment of letter-of-credit rights ineffective

§9-409. Restrictions on assignment of letter-of-credit rights ineffective

(a) Term or law restricting assignment generally ineffective. A term in a letter of credit or a statute, regulation, custom, or practice applicable to the letter of credit which prohibits, restricts, or requires the consent of an applicant, issuer, or nominated person to a beneficiary's assignment of or creation of a security interest in a letter-of-credit right is ineffective to the extent that the term or statute, regulation, custom, or practice:

(1) would impair the creation, attachment, or perfection of a security interest in the letter-of-credit right; or

(2) provides that the assignment or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the letter-of-credit right.

(b) Limitation on ineffectiveness under Subsection (a). To the extent that a term in a letter of credit is ineffective under Subsection (a) but would be effective under law other than this Chapter or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit, or to the assignment of a right to proceeds of the letter of credit, the creation, attachment, or perfection of a security interest in the letter-of-credit right:

(1) is not enforceable against the applicant, issuer, nominated person, or transferee beneficiary;

(2) imposes no duties or obligations on the applicant, issuer, nominated person, or transferee beneficiary; and

(3) does not require the applicant, issuer, nominated person, or transferee beneficiary to recognize the security interest, pay or render performance to the secured party, or accept payment or other performance from the secured party.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2004, No. 303, §2.



RS 10:9-410 - Relation to the Louisiana Trust Code

§9-410. Relation to the Louisiana Trust Code

Nothing under this Chapter shall supersede the provisions of the Louisiana Trust Code that prohibit a beneficiary from alienating or encumbering a beneficial interest in the trust if the trust instrument so provides.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-411 - Judgments and litigious rights

§9-411. Judgments and litigious rights

(a) Judicial mortgages. Law other than this Chapter governs the rights of third persons with respect to real property burdened by a judicial mortgage created by filing a judgment, including the effect of releases of the judicial mortgage by the mortgagee of record.

(b) Enforcement. After notification, the secured party has the rights established under R.S. 13:3864 through 13:3868.

(c) Litigious rights. Civil Code Article 2652 shall not apply to the creation of a security interest in a litigious right or to the foreclosure or other sale in enforcement thereof.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-412 - Discharge of tortfeasor; notification and filing of assignment

§9-412. Discharge of tortfeasor; notification and filing of assignment

(a) Discharge of tortfeasor. Subject to Subsections (b) through (c), a person obligated on a tort claim may discharge its obligation by paying the debtor until, but not after, the person receives a notification, authenticated by the debtor or the secured party, that the amount due has been assigned and that payment is to be made to the secured party. After receipt of the notification, the person may discharge its obligation by paying the secured party and may not discharge the obligation by paying the debtor.

(b) When notification ineffective. Notification is ineffective under Subsection (a) if it does not reasonably identify the rights assigned.

(c) Proof of security interest. If requested by the person obligated on the tort claim, a secured party shall seasonably furnish to the person reasonable proof that the assignment of the tort claim has been made. Unless the secured party complies, the person may discharge its obligation by paying the debtor, even if the person has received a notification under Subsection (a).

(d) Enforcement. After notification, the secured party has the rights established under R.S. 13:3864 through 13:3868.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-501 - Filing office

PART 5. FILING

SUBPART 1. FILING OFFICE; CONTENTS AND

EFFECTIVENESS OF FINANCING STATEMENT

§9-501. Filing office

(a) Filing offices. If the local law of this state governs perfection of a security interest, the office in which to file a financing statement to perfect the security interest is:

(1) The Department of Public Safety and Corrections, office of motor vehicles, if the collateral is a titled motor vehicle not held as inventory for sale or lease.

(2) Repealed by Acts 2010, No. 378, §4, eff. Jan. 1, 2011.

(3) The Department of Wildlife and Fisheries, if the collateral is a titled vessel valued in excess of two thousand five hundred dollars and required to be numbered, or a titled outboard motor, and such vessel or motor is to be principally operated on the waters of this state, not held as inventory for sale or lease, and transferred for the first time on or after July 1, 2008.

(4) The clerk of court of any parish, in all other cases, including when the collateral is as-extracted collateral or goods that are to become fixtures and the financing statement is filed as a fixture filing.

(b) [Reserved.]

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1992, No. 235, §2, eff. Jan. 1, 1993; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2004, No. 303, §2; Acts 2007, No. 319, §1, eff. July 1, 2008; Acts 2009, No. 508, §1, eff. Jan. 1, 2011; Acts 2010, No. 378, §§3, 4, eff. Jan. 1, 2011.



RS 10:9-502 - Contents of financing statement; time of filing financing statement

§9-502. Contents of financing statement; time of filing financing statement

(a) Sufficiency of financing statement. Subject to Subsection (b), a financing statement is sufficient only if it:

(1) provides the name of the debtor;

(2) provides the name of the secured party or a representative of the secured party; and

(3) indicates the collateral covered by the financing statement.

(b) Real-property-related financing statements. To be sufficient, a financing statement that covers as-extracted collateral or standing timber that constitutes goods, or that is filed as a fixture filing and covers goods that are to become fixtures, must satisfy Subsection (a) and also:

(1) indicate that it covers this type of collateral;

(2) [Reserved.]

(3) provide a description of the real property to which the collateral is related sufficient to cause the mortgage to be effective against third persons if the description were contained in a mortgage of real property filed for registry; and

(4) if the debtor does not have an interest of record in the real property, provide the name of a record owner.

(c) [Reserved.]

(d) Filing before security agreement or attachment. A financing statement may be filed before a security agreement is made or a security interest otherwise attaches.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-503 - Name of debtor and secured party

§9-503. Name of debtor and secured party

(a) Sufficiency of debtor's name. A financing statement sufficiently provides the name of the debtor:

(1) except as otherwise provided in Paragraph (3) of this Subsection, if the debtor is a registered organization or the collateral is held in a trust that is a registered organization, only if the financing statement provides the name that is stated to be the registered organization's name on the public organic record most recently filed with or issued or enacted by the registered organization's jurisdiction of organization which purports to state, amend, or restate the registered organization's name;

(2) subject to Subsection (f) of this Section, if the collateral is being administered by the personal representative of a decedent, only if the financing statement provides, as the name of the debtor, the name of the decedent and, in a separate part of the financing statement, indicates that the collateral is being administered by a personal representative;

(3) if the collateral is held in a trust that is not a registered organization, only if the financing statement:

(A) provides, as the name of the debtor:

(i) if the organic record of the trust specifies a name for the trust, the name specified; or

(ii) if the organic record of the trust does not specify a name for the trust, the name of the settlor or testator; and

(B) in a separate part of the financing statement:

(i) if the name is provided in accordance with Item (A)(i) of this Paragraph, indicates that the collateral is held in a trust; or

(ii) if the name is provided in accordance with Item (A)(ii) of this Paragraph, provides additional information sufficient to distinguish the trust from other trusts having one or more of the same settlors or the same testator and indicates that the collateral is held in a trust, unless the additional information so indicates;

(4) subject to Subsection (g) of this Section, if the debtor is an individual to whom this state has issued a driver's license that has not expired, only if the financing statement provides the name of the individual which is indicated on the driver's license;

(5) if the debtor is an individual to whom Paragraph (4) of this Subsection does not apply, only if the financing statement provides the individual name of the debtor or the surname and first personal name of the debtor; and

(6) in other cases:

(A) if the debtor has a name, only if the financing statement provides the organizational name of the debtor; and

(B) if the debtor does not have a name, only if it provides the names of the partners, members, associates, or other persons comprising the debtor, in a manner that each name provided would be sufficient if the person named were the debtor.

(b) Additional debtor-related information. A financing statement that provides the name of the debtor in accordance with Subsection (a) of this Section is not rendered ineffective by the absence of:

(1) a trade name or other name of the debtor; or

(2) unless required under Subparagraph (a)(6)(B) of this Section, names of partners, members, associates, or other persons comprising the debtor.

(c) Debtor's trade name insufficient. A financing statement that provides only the debtor's trade name does not sufficiently provide the name of the debtor.

(d) Representative capacity. Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.

(e) Multiple debtors and secured parties. A financing statement may provide the name of more than one debtor and the name of more than one secured party.

(f) Name of decedent. The name of the decedent indicated on the order appointing the personal representative of the decedent issued by the court having jurisdiction over the collateral is sufficient as the "name of the decedent" under Paragraph (a)(2) of this Section.

(g) Multiple driver's licenses. If this state has issued to an individual more than one driver's license of a kind described in Paragraph (a)(4) of this Section, the one that was issued most recently is the one to which Paragraph (a)(4) of this Section refers.

(h) Definition. In this Section, the "name of the settlor or testator" means:

(1) if the settlor is a registered organization, the name that is stated to be the settlor's name on the public organic record most recently filed with or issued or enacted by the settlor's jurisdiction of organization which purports to state, amend, or restate the settlor's name; or

(2) in other cases, the name of the settlor or testator indicated in the trust's organic record.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1995, No. 884, §5, eff. Jan. 1, 1996; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2012, No. 450, §1, eff. July 1, 2013.



RS 10:9-504 - Indication of collateral

§9-504. Indication of collateral

A financing statement sufficiently indicates the collateral that it covers if the financing statement provides:

(1) a description of the collateral pursuant to R.S. 10:9-108;

(2) an indication that the financing statement covers all assets or all personal property; or

(3) the year of manufacture, make, model, body style, and manufacturer's serial or other identification number, in the case of a titled motor vehicle not held as inventory for sale or lease.

(4) the hull identification number, vessel length, model year or year built, name of manufacturer or model, vessel type, propulsion type, and principal material of hull construction in the case of a titled vessel not held as inventory for sale or lease.

(5) Serial number, year manufactured, name of manufacturer or model, in the case of a titled outboard motor not held as inventory for sale or lease.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2007, No. 319, §1, eff. July 1, 2008; Acts 2009, No. 508, §1, eff. Jan. 1, 2011.



RS 10:9-505 - Filing and compliance with other statutes and treaties for consignments, leases, other bailments, and other transactions

§9-505. Filing and compliance with other statutes and treaties for consignments, leases, other bailments, and other transactions

(a) Use of terms other than "debtor" and "secured party." A consignor, lessor, or bailor of goods, a licensor, or a buyer of a payment intangible or promissory note may file a financing statement, or may comply with a statute or treaty described in R.S. 10:9-311(a), using the terms "consignor", "consignee", "lessor", "lessee", "bailor", "bailee", "licensor", "licensee", "owner", "registered owner", "buyer", "seller", "lienholder", or words of similar import, instead of the terms "secured party" and "debtor".

(b) Effect of financing statement under Subsection (a). This Part applies to the filing of a financing statement under Subsection (a) and, as appropriate, to compliance that is equivalent to filing a financing statement under R.S. 10:9-311(b), but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner, or buyer which attaches to the collateral is perfected by the filing or compliance.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1991, No. 377, §4, eff. Jan. 1, 1992; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-506 - Effect of errors or omissions

§9-506. Effect of errors or omissions

(a) Minor errors and omissions. A financing statement substantially satisfying the requirements of this Part is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.

(b) Financing statement seriously misleading. Except as otherwise provided in Subsection (c), a financing statement that fails sufficiently to provide the name of the debtor in accordance with R.S. 10:9-503(a) is seriously misleading.

(c) Financing statement not seriously misleading. If a search of the records of the office of the secretary of state or the Department of Public Safety and Corrections, office of motor vehicles, or of the records of the Department of Wildlife and Fisheries, as applicable, under the debtor's correct name, using that office's standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with R.S. 10:9-503(a), the name provided does not make the financing statement seriously misleading.

(d) "Debtor's correct name." For purposes of R.S. 10:9-508(b), the "debtor's correct name" in Subsection (c) means the correct name of the new debtor.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2007, No. 319, §1, eff. July 1, 2008.



RS 10:9-507 - Effect of certain events on effectiveness of financing statement

§9-507. Effect of certain events on effectiveness of financing statement

(a) Disposition. A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed, or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

(b) Information becoming seriously misleading. Except as otherwise provided in Subsection (c) and R.S. 10:9-508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under R.S. 10:9-506.

(c) Change in debtor's name. If the name that a filed financing statement provides for a debtor becomes insufficient as the name of the debtor under R.S. 10:9-503(a) so that the financing statement becomes seriously misleading under R.S. 10:9-506:

(1) the financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four months after, the filed financing statement becomes seriously misleading; and

(2) the financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four months after the filed financing statement becomes seriously misleading, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within four months after the financing statement became seriously misleading.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2012, No. 450, §1, eff. July 1, 2013.



RS 10:9-508 - Effectiveness of financing statement if new debtor becomes bound by security agreement

§9-508. Effectiveness of financing statement if new debtor becomes bound by security agreement

(a) Financing statement naming original debtor. Except as otherwise provided in this Section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

(b) Financing statement becoming seriously misleading. If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under Subsection (a) to be seriously misleading under R.S. 10:9-506:

(1) the financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under R.S. 10:9-203(d); and

(2) the financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than four months after the new debtor becomes bound under R.S. 10:9-203(d) unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

(c) When Section not applicable. This Section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under R.S. 10:9-507(a).

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 493, §1; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1992, No. 235, §2, eff. Jan. 1, 1993; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-509 - Persons entitled to file a record

§9-509. Persons entitled to file a record

(a) Person entitled to file record. A person may file an initial financing statement, amendment that adds collateral covered by a financing statement, or amendment that adds a debtor to a financing statement only if:

(1) the debtor authorizes the filing in an authenticated record or pursuant to Subsection (b) or (c); or

(2) the person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

(b) Security agreement as authorization. By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

(1) the collateral described in the security agreement; and

(2) property that becomes collateral under R.S. 10:9-315(a)(2), whether or not the security agreement expressly covers proceeds.

(c) Acquisition of collateral as authorization. By acquiring collateral in which a security interest or agricultural lien continues under R.S. 10:9-315(a)(1), a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under R.S. 10:9-315(a)(2).

(d) Person entitled to file certain amendments. A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

(1) the secured party of record authorizes the filing; or

(2) the amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by R.S. 10: 9-513(a) or (c), the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.

(e) Multiple secured parties of record. If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under Subsection (d).

Acts 1991, No. 539, §3, eff. Jan. 1, 1992; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-510 - Effectiveness of filed record

§9-510. Effectiveness of filed record

(a) Filed record effective if authorized. A filed record is effective only to the extent that it was filed by a person that may file it under R.S. 10:9-509.

(b) Authorization by one secured party of record. A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

(c) Continuation statement not timely filed. A continuation statement that is not filed within the six-month period prescribed by R.S. 10:9-515(d) is ineffective.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-511 - Secured party of record

§9-511. Secured party of record

(a) Secured party of record. A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under R.S. 10:9-514(a), the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

(b) Amendment naming secured party of record. If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under R.S. 10:9-514(b), the assignee named in the amendment is a secured party of record.

(c) Amendment deleting secured party of record. A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-512 - Amendment of financing statement

§9-512. Amendment of financing statement

(a) Amendment of information in financing statement. Subject to R.S. 10:9-509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to Subsection (e), otherwise amend the information provided in, a financing statement by filing an amendment in the filing office where the financing statement was originally filed, that:

(1) identifies, by its file number, the initial financing statement to which the amendment relates; and

(2) if the amendment relates to an initial financing statement filed in a filing office described in R.S. 10:9-501(a)(1), provides the information specified in R.S. 10:9-504.

(b) Period of effectiveness not affected. Except as otherwise provided in R.S. 10:9-515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

(c) Effectiveness of amendment adding collateral. A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(d) Effectiveness of amendment adding debtor. A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

(e) Certain amendments ineffective. An amendment is ineffective to the extent it:

(1) purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(2) purports to delete all secured parties of record and fails to provide the name of a new secured party of record.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-513 - Termination statement

§9-513. Termination statement

(a) Consumer goods. A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(1) there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) the debtor did not authorize the filing of the initial financing statement. However, if the financing statement was filed in the filing office described in R.S. 10:9-501(a)(1), the secured party instead shall release the security interest in the manner provided by R.S. 32:701 et seq. If the financing statement was filed in the filing office described in R.S. 10:9-501(a)(3), the secured party instead shall release the security interest in the manner provided by R.S. 34:852.1 et seq.

(b) Time for compliance with Subsection (a). To comply with Subsection (a), a secured party shall cause the secured party of record to file the termination statement in the filing office where the financing statement was originally filed:

(1) within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) if earlier, within twenty days after the secured party receives an authenticated demand from a debtor.

(c) Other collateral. In cases not governed by Subsection (a), within twenty days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office where the financing statement was originally filed if:

(1) except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

(2) the financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(3) the financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or

(4) the debtor did not authorize the filing of the initial financing statement.

(d) Effect of filing termination statement. Except as otherwise provided in R.S. 10:9-510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in R.S. 10:9-510, for purposes of R.S. 10:9-519(g), R.S. 10:9-522(a), and R.S. 10:9-523(c), the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.

Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2004, No. 303, §2; Acts 2007, No. 319, §1, eff. July 1, 2008.



RS 10:9-514 - Assignment of powers of secured party of record

§9-514. Assignment of powers of secured party of record

(a) Assignment reflected on initial financing statement. An initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(b) Assignment of filed financing statement. A secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office where the financing statement was originally filed an amendment of the financing statement which:

(1) identifies, by its file number, the initial financing statement to which it relates;

(2) provides the name of the assignor; and

(3) provides the name and mailing address of the assignee.

(c) [Reserved.]

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-514.1 - Master assignments and master amendments

§9-514.1. Master assignments and master amendments

(a) Master assignment. A secured party of record may assign all of its rights under twenty or more financing statements filed in a parish by filing with the filing office where the financing statements were originally filed a statement of master assignment in the form prescribed by the secretary of state, setting forth:

(1) the initial financing statement to which each relates, by each file number;

(2) the name of the assignor; and

(3) the name and mailing address of the assignee.

(b) Master amendment. A secured party of record may amend to change its name and mailing address twenty or more financing statements filed in a parish by filing with the filing office where the financing statements were originally filed a statement of master amendment in the form prescribed by the secretary of state, setting forth:

(1) by each file number, the initial financing statement to which each relates;

(2) the name of the secured party;

(3) the information that is being amended.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-515 - Duration and effectiveness of financing statement; effect of lapsed financing statement

§9-515. Duration and effectiveness of financing statement; effect of lapsed financing statement

(a) Five-year effectiveness. Except as otherwise provided in Subsections (b), (e), (f), and (g) a filed financing statement is effective for a period of five years after the date of filing.

(b) Public-finance transaction. Except as otherwise provided in Subsections (e), (f), and (g), an initial financing statement filed in connection with a public-finance transaction is effective for a period of thirty years after the date of filing if it indicates that it is filed in connection with a public-finance transaction.

(c) Lapse and continuation of financing statement. The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to Subsection (d). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d) When and where continuation statement may be filed. A continuation statement must be filed in the same filing office where the financing statement was originally filed. A continuation statement may be filed only within six months before the expiration of the five-year period specified in Subsection (a) or the thirty-year period specified in Subsection (b), whichever is applicable.

(e) Effect of filing continuation statement. Except as otherwise provided in R.S. 10:9-510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in Subsection (c), unless, before the lapse, another continuation statement is filed pursuant to Subsection (d). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f) Transmitting utility financing statement. If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g) [Reserved.]

(h) Financing statement covering titled motor vehicle. A financing statement filed with the Department of Public Safety and Corrections, office of motor vehicles, covering a titled motor vehicle not held as inventory for sale or lease is effective until a termination statement is filed.

(i) Financing statement covering titled vessel or outboard motor. A financing statement filed with the Department of Wildlife and Fisheries covering a titled vessel not held as inventory for sale or lease is effective until a termination statement is filed.

Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2007, No. 319, §1, eff. July 1, 2008; Acts 2009, No. 508, §1, eff. Jan. 1, 2011; Acts 2012, No. 450, §1, eff. July 1, 2013.



RS 10:9-516 - What constitutes filing; effectiveness of filing

§9-516. What constitutes filing; effectiveness of filing

(a) What constitutes filing. (1) Except as otherwise provided in Subsection (a)(2), acceptance of the record by the filing office constitutes filing.

(2) A financing statement covering a titled motor vehicle not held as inventory for sale or lease is filed when received provided the receipt is subsequently validated by the secretary of the Department of Public Safety and Corrections, office of motor vehicles.

(3) A financing statement covering a titled vessel or outboard motor not held as inventory for sale or lease is filed when received provided the receipt is subsequently validated by the Department of Wildlife and Fisheries.

(b) Refusal to accept record; filing does not occur. A filing office may refuse to accept a record for filing only because:

(1) the record is not communicated by a method or medium of communication authorized by the filing office;

(2) an amount equal to or greater than the applicable filing fee is not tendered;

(3) (A) in the case of an initial financing statement, the record does not provide a name for the debtor;

(B) in the case of an amendment or information statement, the record:

(i) does not identify the initial financing statement as required by R.S. 10:9-512 or 9-518, as applicable; or

(ii) identifies an initial financing statement whose effectiveness has lapsed under R.S. 10:9-515; or

(C) in the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's surname.

(D) [Reserved.]

(4) in the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5) in the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(A) provide a mailing address for the debtor; or

(B) indicate whether the name provided as the name of the debtor is the name of an individual or an organization;

(6) in the case of an assignment reflected in an initial financing statement under R.S. 10:9-514(a) or an amendment filed under R.S. 10:9-514(b), the record does not provide a name and mailing address for the assignee; or

(7) in the case of a continuation statement, the record is not filed within the six-month period prescribed by R.S. 10:9-515(d).

(c) Rules applicable to Subsection (b). For purposes of Subsection (b):

(1) a record does not provide information if the filing office is unable to read or decipher the information; and

(2) a record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by R.S. 10:9-512, 9-514, or 9-518, is an initial financing statement.

(d) [Reserved.]

Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2004, No. 303, §2; Acts 2007, No. 319, §1, eff. July 1, 2008; Acts 2009, No. 508, §1, eff. Jan. 1, 2011; Acts 2012, No. 450, §1, eff. July 1, 2013.



RS 10:9-517 - Effect of indexing errors

§9-517. Effect of indexing errors

The failure of the filing office to transmit or the secretary of state to index a record correctly does not affect the effectiveness of the filed record.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-518 - Claim concerning inaccurate or wrongfully filed record

§9-518. Claim concerning inaccurate or wrongfully filed record

(a) Statement with respect to record indexed under person's name. A person may file in the filing office where the financing statement was originally filed an information statement with respect to a record indexed under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(b) Contents of statement under Subsection (a) of this Section. An information statement under Subsection (a) of this Section must:

(1) identify the record to which it relates by the file number assigned to the initial financing statement to which the record relates;

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c) Statement by secured party of record. A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under R.S. 10:9-509(d).

(d) Contents of statement under Subsection (c) of this Section. An information statement under Subsection (c) of this Section must:

(1) identify the record to which it relates by the file number assigned to the initial financing statement to which the record relates;

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the person that filed the record was not entitled to do so under R.S. 10:9-509(d).

(e) Record not affected by information statement. The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2012, No. 405, §1, eff. July 1, 2013.



RS 10:9-519 - Numbering, maintaining, and indexing records; communicating information provided in records

SUBPART 2. DUTIES AND OPERATION OF FILING OFFICE

§9-519. Numbering, maintaining, and indexing records; communicating information provided in records

(a) Filing office duties. For each record filed in a filing office, the filing office shall:

(1) assign a unique number to the filed record;

(2) create a record that bears the number assigned to the filed record and the date and time of filing;

(3) maintain the filed record for public inspection.

(4) electronically transmit to the secretary of state information required by the rules of the secretary of state for indexing the record.

(b) [Reserved.]

(c) Indexing: general. The secretary of state shall maintain a master index of information transmitted to the secretary of state under Subsection (a)(4), and shall be entitled to such fees as provided under R.S. 10:9-525. Within two business days following receipt of such information, the secretary of state shall:

(1) index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d) Indexing: real-property-related financing statement. If a financing statement is filed as a fixture filing or covers as extracted collateral or standing timber that constitutes goods, the secretary of state shall index it under the names of the debtor and of each owner of record of the real property shown on the financing statement and transmitted to the secretary of state pursuant to Subsection (a)(4).

(e) [Reserved.]

(f) Retrieval and association capability. The secretary of state shall maintain a capability:

(1) to retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and

(2) to associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g) Removal of debtor's name. The secretary of state may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under R.S. 10:9-515 with respect to all secured parties of record.

(h) Timeliness of filing office performance. The filing office shall perform the acts required by Subsection (a) within two business days after the filing office receives the record in question.

(i) Inapplicability to Department of Public Safety and Corrections and Department of Wildlife and Fisheries. Subsections (a)(4) and (c) through (f) do not apply to the Department of Public Safety and Corrections, office of motor vehicles, or to the Department of Wildlife and Fisheries.

Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2007, No. 319, §1, eff. July 1, 2008.



RS 10:9-520 - Acceptance and refusal to accept record

§9-520. Acceptance and refusal to accept record

(a) Refusal to accept record. A filing office may refuse to accept a record for filing only for a reason set forth in R.S. 10:9-516(b).

(b) Notice of refusal. If a filing office refuses to accept a record for filing, it shall inform the person that presented the record the fact of and reason for the refusal within two business days after the filing office receives the record.

(c) When filed financing statement effective. A filed financing statement satisfying R.S. 10:9-502(a) and (b) is effective, even if the filing office is permitted to refuse to accept it for filing under Subsection (a). However, R.S. 10:9-338 applies to a filed financing statement providing information described in R.S. 10:9-516(b)(5) which is incorrect at the time the financing statement is filed.

(d) Separate application to multiple debtors. If a record communicated to a filing office provides information that relates to more than one debtor, this Part applies as to each debtor separately.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-521 - Uniform form of written financing statement and amendment

§9-521. Uniform form of written financing statement and amendment

(a) Initial financing statement form. A filing office that accepts written records may not refuse to accept a written initial financing statement in any form or format approved by the secretary of state, except for a reason set forth in R.S. 10:9-516(b):

(b) Amendment form. A filing officer that accepts written records may not refuse to accept a written record in any form approved by the secretary of state, except for a reason set forth in R.S. 10:9-516(b).

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-522 - Maintenance and destruction of records

§9-522. Maintenance and destruction of records

(a) Post-lapse maintenance and retrieval of information. The secretary of state and the filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under R.S. 10:9-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.

(b) Destruction of written records. Except to the extent that a statute governing disposition of public records provides otherwise, the secretary of state and the filing office immediately may destroy any written record evidencing a financing statement. However, if the secretary of state or the filing office destroys a written record, it shall maintain another record of the financing statement which complies with Subsection (a).

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-523 - Information from filing office; sale or license of records

§9-523. Information from filing office; sale or license of records

(a) Acknowledgment of filing written record. If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to R.S. 10:9-519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) note upon the copy the number assigned to the record pursuant to R.S. 10:9-519(a)(1) and the date and time of the filing of the record; and

(2) send the copy to the person.

(b) Acknowledgment of filing other record. If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) the information in the record;

(2) the number assigned to the record pursuant to R.S. 10:9-519(a)(1); and

(3) the date and time of the filing of the record.

(c) Communication of request information. The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) whether there is included in the secretary of state's master index as of the date and time specified therein any financing statement that:

(A) designates a particular debtor;

(B) has not lapsed under R.S. 10:9-515 with respect to all secured parties of record; and

(C) if the request so states, has lapsed under R.S. 10:9-515 and a record of which is maintained by the filing office under R.S. 10:9-522(a);

(2) the date and time of filing of each financing statement; and

(3) the information available in the secretary of state's master index with respect to each financing statement.

(d) Medium for communicating information. In complying with its duty under Subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this State without extrinsic evidence of its authenticity.

(e) Timeliness of filing office performance. The filing office shall perform the acts required by Subsections (a) through (d), within two business days after the filing office receives the request.

(f) [Reserved.]

(g) Certification. The secretary of state shall, within two business days following receipt of information transmitted under R.S. 10:9-519(a)(4), send written acknowledgment confirming such receipt and reflecting all information received and included in the master index to the secured party of record, and to the person whose name and address is listed in the record for such acknowledgment. The secretary of state is excused from sending the acknowledgment to a secured party of record or a person filing the record whose address is not provided in the record.

(h) Limited obligation of filing office. Under Subsection (c), the filing office of a parish is required only to provide information about records included in the secretary of state's master index, and is not required to provide information from the real property records of the parish.

Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2012, No. 450, §1, eff. July 1, 2013.



RS 10:9-524 - Delay by filing office

§9-524. Delay by filing office

Delay by the secretary of state or the filing office beyond a time limit prescribed by this Part is excused if:

(1) the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the secretary of state or the filing office; and

(2) the secretary of state or the filing office exercises reasonable diligence under the circumstances.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-525 - Fees

§9-525. Fees

(a) Fees charged by filing offices. The following fees apply to filings and searches made under this Chapter, other than filings with the Department of Public Safety and Corrections, office of motor vehicles subject to Subsection (b):

SCHEDULE OF FEES

To Be

To Be

Retained by

Remitted to

The Filing

The Secretary

Officer

of State

(1) A $25 fee for an initial filing,

an amendment a continuation, an

assignment, or a debtor correction

$15

$10

(2) A $5 fee for each additional name

$ 3

$ 2

(3) A $5 additional fee for an initial

filing disclosing an assignment

$ 3

$ 2

(4) A $15 nonstandard form penalty

$15

$-0-

(plus $5 per page for each page in excess

of 10 pages)

$ 5

$-0-

(5) A $35 initial filing fee for as

extracted collateral or fixture filings

$25

$10

(6) A $200 initial filing fee for

transmitting utility filings

$183

$17

(7) A $35 initial filing fee for crops

and farm products

$30

$ 5

(8) A $5 fee per affected financing

statement for a master amendment or a

master assignment

$ 3

$ 2

(9) A $5 fee for a termination

(payable in advance)

$ 5

$-0-

(10) A $5 fee for each additional

name on a termination

$ 5

$-0-

(11) A $30 certificate fee (plus $1

for each listing more than ten)

$20

$10

(12) A $100 initial filing fee for

public finance transactions

$75

$25

(13) With respect to master assignments and master amendments subject to R.S. 10:9-514.1, a $5.00 fee for each of the financing statements to be assigned or amended.

(b) Fees charged by Department of Public Safety and Corrections. The following fees apply to filings made with the Department of Public Safety and Corrections, office of motor vehicles:

(1) A $15 fee for initial filing.

(2) A $15 fee for an amendment.

(c) Remittance to secretary of state. On or before the tenth day of each month, the filing office in R.S. 10:9-502(a)(2) shall remit to the secretary of state that portion of the aforementioned fee allocable to the secretary of state which was received by the filing office during the preceding month.

(d) Method of payment. Notwithstanding any other provision of law to the contrary, the secretary of state and all filing officers are hereby authorized to establish any method of payment for such fees, including but not limited to payment by charge account or credit card.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-526 - Filing-office rules

§9-526. Filing-office rules

(a) Adoption of filing-office rules. The secretary of state, the secretary of the Department of Public Safety and Corrections, and the secretary of the Department of Wildlife and Fisheries may adopt and publish rules to implement this Chapter. The filing-office rules must be:

(1) consistent with this Chapter; and

(2) adopted and published in accordance with the Administrative Procedure Act.

(b) Harmonization of rules. To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this Part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this Part, the secretary of state, so far as is consistent with the purposes, policies, and provisions of this Chapter, in adopting, amending, and repealing filing-office rules shall:

(1) consult with filing offices in other jurisdictions that enact substantially this Part; and

(2) consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization;

(3) take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this Part; and

(4) consult with the clerks of court of this state.

Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2007, No. 319, §1, eff. July 1, 2008; Acts 2008, No. 220, §3, eff. June 14, 2008.



RS 10:9-601 - Rights after default; judicial enforcement; consignor or buyer of accounts, chattel paper, payment intangibles, or promissory notes

PART 6. DEFAULT

SUBPART 1. DEFAULT AND ENFORCEMENT OF

SECURITY INTEREST

§9-601. Rights after default; judicial enforcement; consignor or buyer of accounts, chattel paper, payment intangibles, or promissory notes

(a) Rights of secured party after default. After default, a secured party has the rights provided in this Part and, except as otherwise provided in R.S. 10:9-602, those provided by agreement of the parties. A secured party:

(1) may reduce a claim to judgment, foreclose, execute upon, or otherwise enforce the claim, security interest, or agricultural lien by any available judicial procedure; and

(2) if the collateral is documents, may proceed either as to the documents or as to the goods they cover.

(b) Rights and duties of secured party in possession or control. A secured party in possession of collateral or control of collateral under R.S. 10:7-106, 9-104, 9-105, 9-106, 9-107, or 9-107.1 has the rights and duties provided in R.S. 10:9-207.

(c) Rights cumulative; simultaneous exercise. The rights under Subsections (a) and (b) are cumulative and may be exercised simultaneously.

(d) Rights of debtor and obligor. Except as otherwise provided in Subsection (g) and R.S. 10:9-605, after default, a debtor and an obligor have the rights provided in this Part and by agreement of the parties.

(e) Continuation of security interest after judgment. The security interest shall continue when the secured party has reduced its claim to judgment and shall secure the judgment without interruption whether or not the security interest is expressly recognized in the judgment, except to the extent the judgment expressly provides to the contrary.

(f) Judicial sale. A judicial sale pursuant to a judgment or by executory process is a foreclosure of the security interest or agricultural lien by judicial procedure within the meaning of this Section. A secured party may purchase at the sale and thereafter hold the collateral free of any other requirements of this Chapter.

(g) Consignor or buyer of certain rights to payment. Except as otherwise provided in R.S. 10:9-607(c), this Part imposes no duties upon a secured party that is a consignor or is a buyer of accounts, chattel paper, payment intangibles, or promissory notes.

Acts 1989, No. 135, §8, eff. Jan. 1, 1990; Acts 1990, No. 1041, §2, eff. Dec. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2009, No. 207, §5, eff. Jan. 1, 2010.



RS 10:9-602 - Waiver and variance of rights and duties

§9-602. Waiver and variance of rights and duties

Except as otherwise provided in R.S. 10:9-624, to the extent that they give rights to a debtor or obligor and impose duties on a secured party, the debtor or obligor may not waive or vary the rules stated in the following listed sections:

(1) R.S. 10:9-207(b)(4)(C), which deals with use and operation of the collateral by the secured party;

(2) R.S. 10:9-210, which deals with requests for an accounting and requests concerning a list of collateral and statement of account;

(3) R.S. 10:9-607(c), which deals with collection and enforcement of collateral;

(4) R.S. 10:9-608(a) and 9-615(c) to the extent that they deal with application or payment of noncash proceeds of collection, enforcement, or disposition;

(5) R.S. 10:9-608(a) and 9-615(d) to the extent that they require accounting for or payment of surplus proceeds of collateral;

(6) R.S. 10:9-609 to the extent that it prohibits a secured party from taking possession of collateral;

(7) R.S. 10:9-610(b), 9-611, 9-613, and 9-614, which deal with disposition of collateral;

(8) R.S. 10:9-615(f), which deals with calculation of a deficiency or surplus when a disposition is made to the secured party, a person related to the secured party, or a secondary obligor;

(9) R.S. 10:9-616, which deals with explanation of the calculation of a surplus or deficiency;

(10) R.S. 10:9-620, 9-621, and 9-622, which deal with acceptance of collateral in satisfaction of obligation;

(11) R.S. 10:9-623, which deals with redemption of collateral;

(12) R.S. 10:9-624, which deals with permissible waivers; and

(13) R.S. 10:9-625 and 9-626, which deal with the secured party's liability for failure to comply with this Chapter.

Acts 1989, No. 135, §8, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-603 - Agreement on standards concerning rights and duties

§9-603. Agreement on standards concerning rights and duties

(a) Agreed standards. The parties may determine by agreement the standards measuring the fulfillment of the rights of a debtor or obligor and the duties of a secured party under a rule stated in R.S. 10:9-602 if the standards are not manifestly unreasonable.

(b) [Reserved.]

Acts 1989, No. 135, §8, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-604 - Procedure if security agreement covers real property or fixtures

§9-604. Procedure if security agreement covers real property or fixtures

(a) Enforcement: personal and real property. If a security agreement covers both personal and real property, a secured party may proceed:

(1) under this Part as to the personal property without prejudicing any rights with respect to the real property; or

(2) as to both the personal property and the real property in accordance with the rights with respect to the real property, in which case the other provisions of this Part do not apply.

(b) [Reserved.]

(c) Removal of fixtures. Subject to the other provisions of this Part, if a secured party holding a security interest in fixtures has priority over all owners and encumbrancers of the real property, the secured party, after default, may exercise any of the rights the secured party has with respect to the fixtures consistent with this Part.

(d) Injury caused by removal. A secured party that removes or causes the removal of fixtures shall promptly reimburse any encumbrancer or owner of the real property, other than the debtor, for the cost of repair of any physical injury caused by the removal. The secured party need not reimburse the encumbrancer or owner for any diminution in value of the real property caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

(e) Separate appraisal. A secured party may demand separate appraisal of the fixtures to fix its interest in the receipts of the sale thereof in any proceeding in which the real property is sold pursuant to execution upon it by a mortgagee or other encumbrancer.

Acts 1989, No. 135, §8, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-605 - Unknown debtor or secondary obligor

§9-605. Unknown debtor or secondary obligor

A secured party does not owe a duty based on its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-606 - Time of default for agricultural lien

§9-606. Time of default for agricultural lien

For purposes of this Part, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-607 - Collection and enforcement by secured party

§9-607. Collection and enforcement by secured party

(a) Collection and enforcement generally. If so agreed, and in any event after default, a secured party:

(1) may notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

(2) may take any proceeds to which the secured party is entitled under R.S. 10:9-315;

(3) may enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;

(4) if it holds a security interest in a deposit account perfected by control under R.S. 10:9-104(a)(1), may apply the balance of the deposit account to the obligation secured by the deposit account; and

(5) if it holds a security interest in a deposit account perfected by control under R.S. 10:9-104(a)(2) or (3), may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

(b) [Reserved.]

(c) Commercially reasonable collection and enforcement. A secured party shall proceed in a commercially reasonable manner if the secured party:

(1) undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

(2) is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

(d) Expenses of collection and enforcement. A secured party may deduct from the collections made pursuant to Subsection (c) reasonable expenses of collection and enforcement, including reasonable attorney's fees and legal expenses incurred by the secured party.

(e) Duties to secured party not affected. This Section does not determine whether an account debtor, bank, or other person obligated on collateral owes a duty to a secured party.

(f) Summary process. A secured party may proceed by summary process against the debtor to obtain any instrument, contract, receipt, or other document in order to exercise its rights under this Chapter or to obtain the endorsement of the debtor to any instrument or other document.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-608 - Application of proceeds of collection or enforcement; liability for deficiency and right to surplus

§9-608. Application of proceeds of collection or enforcement; liability for deficiency and right to surplus

(a) Application of proceeds, surplus, and deficiency if obligation secured. If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:

(1) A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under R.S. 10:9-607 in the following order to:

(A) the reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(B) the satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

(C) the satisfaction of obligations secured by any subordinate security interest in or lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed.

(2) If requested by a secured party, a holder of a subordinate security interest or lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder complies, the secured party need not comply with the holder's demand under Paragraph (1)(C).

(3) A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under R.S. 10:9-607 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(4) A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.

(b) No surplus or deficiency in sales of certain rights to payment. If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-609 - Secured party's right to take possession after default

§9-609. Secured party's right to take possession after default

(a) Possession. After default, a secured party may take possession of the collateral only:

(1) after the debtor's abandonment, or the debtor's surrender to the secured party, of the collateral;

(2) with the debtor's consent given after or in contemplation of default;

(3) pursuant to judicial process; or

(4) in those cases expressly provided by law other than this Chapter.

(b) [Reserved.]

(c) [Reserved.]

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-610 - Disposition of collateral after default

§9-610. Disposition of collateral after default

(a) Disposition after default. After default, a secured party may sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.

(b) Commercially reasonable disposition. Every aspect of a disposition of collateral, including the method, manner, time, place, and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms. A disclaimer or modification of warranties in a secured party's disposition of collateral is commercially reasonable.

(c) Purchase by secured party. A secured party may purchase collateral:

(1) at a public disposition; or

(2) at a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations, or if the secured party, or a person related to the secured party, is obligated by statute to purchase or repurchase the collateral from the debtor.

(d) Warranties on disposition. A sale, lease, license, or other disposition includes the warranties which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

(e) Disclaimer of warranties. A secured party may disclaim or modify warranties under Subsection (d):

(1) in a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition.

(2) [Reserved.]

(f) [Reserved.]

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-611 - Notification before disposition of collateral

§9-611. Notification before disposition of collateral

(a) "Notification date." In this Section, "notification date" means the earlier of the date on which:

(1) a secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

(2) the debtor and any secondary obligor waive the right to notification.

(b) Notification of disposition required. Except as otherwise provided in Subsection (d), a secured party that disposes of collateral under R.S. 10:9-610 shall send to the persons specified in Subsection (c) a reasonable authenticated notification of disposition.

(c) Persons to be notified. To comply with Subsection (b), the secured party shall send an authenticated notification of disposition to:

(1) the debtor;

(2) any secondary obligor; and

(3) if the collateral is other than consumer goods:

(A) any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

(B) any other secured party or lienholder that, ten days before the notification date, held a security interest in or lien on the collateral perfected by the filing of a financing statement that:

(i) identified the collateral;

(ii) was indexed under the debtor's name as of that date; and

(iii) was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

(C) any other secured party that, ten days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in R.S. 10:9-311(a).

(d) Subsection (b) inapplicable: perishable collateral; recognized market. Subsection (b) does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

(e) Compliance with Subsection (c)(3)(B). A secured party complies with the requirement for notification prescribed by Subsection (c)(3)(B) if:

(1) not later than twenty days or earlier than thirty days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in Subsection (c)(3)(B); and

(2) before the notification date, the secured party:

(A) did not receive a response to the request for information; or

(B) received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-612 - Timeliness of notification before disposition of collateral

§9-612. Timeliness of notification before disposition of collateral

(a) Reasonable time is question of fact. Except as otherwise provided in Subsection (b) and (c), whether a notification is sent within a reasonable time is a question of fact.

(b) Ten-day period sufficient in non-consumer transaction. In a transaction other than a consumer transaction, a notification of disposition sent after default and ten days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.

(c) Twenty-one-day period sufficient in consumer transaction. In a consumer transaction, a notification of disposition sent after default and twenty-one days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-613 - Contents and form of notification before disposition of collateral: general

§9-613. Contents and form of notification before disposition of collateral: general

Except in a consumer-goods transaction, the following rules apply:

(1) The contents of a notification of disposition are sufficient if the notification:

(A) describes the debtor and the secured party;

(B) describes the collateral that is the subject of the intended disposition;

(C) states the method of intended disposition;

(D) states that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(E) states the time and place of a public disposition or the time after which any other disposition is to be made.

(2) Whether the contents of a notification that lacks any of the information specified in Paragraph (1) are nevertheless sufficient is a question of fact.

(3) The contents of a notification providing substantially the information specified in Paragraph (1) are sufficient, even if the notification includes:

(A) information not specified by that Paragraph; or

(B) minor errors that are not seriously misleading.

(4) A particular phrasing of the notification is not required.

(5) The following form of notification and the form appearing in R.S. 10:9-614(3), when completed, each provides sufficient information:

NOTIFICATION OF DISPOSITION OF COLLATERAL

To: [Name of debtor, obligor, or other person to which the notification is sent]

From:

[Name, address, and telephone number of secured party]

Name of Debtor(s): [Include only if debtor(s) are not an addressee]

[For a public disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] to [the highest qualified bidder] in public as follows:

Day and Date:

Time:

Place:

[For a private disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] privately sometime after [day and date].

You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell [or lease or license, as applicable] [for a charge of $ ]. You may request an accounting by calling us at [telephone number]

[End of Form]

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-614 - Contents and form of notification before disposition of collateral: consumer-goods transaction

§9-614. Contents and form of notification before disposition of collateral: consumer-goods transaction

In a consumer-goods transaction, the following rules apply:

(1) A notification of disposition must provide the following information:

(A) the information specified in R.S. 10:9-613(1);

(B) a description of any liability for a deficiency of the person to which the notification is sent;

(C) a telephone number from which the amount that must be paid to the secured party to redeem the collateral under R.S. 10:9-623 is available; and

(D) a telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

(2) A particular phrasing of the notification is not required.

(3) The following form of notification, when completed, provides sufficient information:

NOTICE OF OUR PLAN TO SELL PROPERTY

[Name and address of any obligor who is also a debtor]

Subject: [Identification of Transaction]

We have your [describe collateral], because you broke promises in our agreement.

[For a public disposition:]

We will sell [describe collateral] at public sale. A sale could include a lease or license. The sale will be held as follows:

Date:

Time:

Place:

You may attend the sale and bring bidders if you want.

[For a private disposition:]

We will sell [ describe collateral] at private sale sometime after [date]. A sale could include a lease or license.

The money that we get from the sale (after paying our costs) will reduce the amount you owe. If we get less money than you owe, you [will or will not, as applicable] still owe us the difference. If we get more money than you owe, you will get the extra money, unless we must pay it to someone else.

You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses. To learn the exact amount you must pay, call us at [telephone number].

If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at [telephone number] [or write us at [secured party's address]] and request a written explanation. [We will charge you $______ for the explanation if we sent you another written explanation of the amount you owe us within the last six months.]

If you need more information about the sale call us at [telephone number] [or write us at [secured party's address] ].

We are sending this notice to the following other people who have an interest in [describe collateral] or who owe money under your agreement:

[Names of all other debtors and obligors, if any]

[End of Form]

(4) A notification in the form of Paragraph (3) is sufficient, even if additional information appears at the end of the form.

(5) A notification in the form of Paragraph (3) is sufficient, even if it includes errors in information not required by Paragraph (1), unless the error is misleading with respect to rights arising under this Chapter.

(6) If a notification under this Section is not in the form of Paragraph (3), law other than this Chapter determines the effect of including information not required by Paragraph (1).

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-615 - Application of proceeds of disposition; liability for deficiency and right to surplus

§9-615. Application of proceeds of disposition; liability for deficiency and right to surplus

(a) Application of proceeds. A secured party shall apply or pay over for application the cash proceeds of disposition under R.S. 10:9-610 in the following order to:

(1) the reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(2) the satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(3) the satisfaction of obligations secured by any subordinate security interest in or subordinate lien on the collateral if:

(A) the secured party receives from the holder of the subordinate security interest or lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(B) in a case in which a consignor has an interest in the collateral, the subordinate security interest or lien is senior to the interest of the consignor; and

(4) a secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b) Proof of subordinate interest. If requested by a secured party, a holder of a subordinate security interest or lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder's demand under Subsection (a)(3).

(c) Application of noncash proceeds. A secured party need not apply or pay over for application noncash proceeds of disposition under R.S. 10:9-610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d) Surplus or deficiency if obligation secured. If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by Subsection (a) and permitted by Subsection (c):

(1) unless Subsection (a)(4) requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2) the obligor is liable for any deficiency.

(e) No surplus or deficiency in sales of certain rights to payment. If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes:

(1) the debtor is not entitled to any surplus; and

(2) the obligor is not liable for any deficiency.

(f) Calculation of surplus or deficiency in disposition to person related to secured party. The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this Part to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:

(1) the transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

(2) the amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(g) Cash proceeds received by junior secured party. A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(1) takes the cash proceeds free of the security interest or lien;

(2) is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or lien; and

(3) is not obligated to account to or pay the holder of the security interest or lien for any surplus.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-616 - Explanation of calculation of surplus or deficiency

§9-616. Explanation of calculation of surplus or deficiency

(a) Definitions. In this Section:

(1) "Explanation" means a writing that:

(A) states the amount of the surplus or deficiency;

(B) provides an explanation in accordance with Subsection (c) of how the secured party calculated the surplus or deficiency;

(C) states, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and

(D) provides a telephone number or mailing address from which additional information concerning the transaction is available.

(2) "Request" means a record:

(A) authenticated by a debtor or consumer obligor;

(B) requesting that the recipient provide an explanation; and

(C) sent after disposition of the collateral under R.S. 10:9-610.

(b) Explanation of calculation. In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under R.S. 10:9-615, the secured party shall:

(1) send an explanation to the debtor or consumer obligor, as applicable after the disposition and:

(A) before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(B) within fourteen days after receipt of a request; or

(2) in the case of a consumer obligor who is liable for a deficiency, within fourteen days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(c) Required information. To comply with Subsection (a)(1)(B), a writing must provide the following information in the following order:

(1) the aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(A) if the secured party takes or receives possession of the collateral after default, not more than thirty-five days before the secured party takes or receives possession; or

(B) if the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than thirty-five days before the disposition;

(2) the amount of proceeds of the disposition;

(3) the aggregate amount of the obligations after deducting the amount of proceeds;

(4) the amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney's fees secured by the collateral which are known to the secured party and relate to the current disposition;

(5) the amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in Paragraph (1); and

(6) the amount of the surplus or deficiency.

(d) Substantial compliance. A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of Subsection (a) is sufficient, even if it includes minor errors that are not seriously misleading.

(e) Charges for responses. A debtor or consumer obligor is entitled without charge to one response to a request under this Section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to Subsection (b)(1). The secured party may require payment of a charge not exceeding twenty-five dollars for each additional response.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-617 - Rights of transferee of collateral

§9-617. Rights of transferee of collateral

(a) Effects of disposition. A secured party's disposition of collateral after default:

(1) transfers to a transferee for value all of the debtor's rights in the collateral;

(2) discharges the security interest under which the disposition is made; and

(3) discharges any subordinate security interest or subordinate lien.

(b) Rights of good-faith transferee. A transferee that acts in good faith takes free of the rights and interests as described in Subsection (a), even if the secured party fails to comply with the requirements of this Chapter or the requirements of any judicial proceeding.

(c) Rights of other transferee. If a transferee does not take free of the rights and interests as described in Subsection (a), the transferee takes the collateral subject to:

(1) the debtor's rights in the collateral;

(2) the security interest or agricultural lien under which the disposition is made; and

(3) any other security interest or lien.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-618 - Rights and duties of certain secondary obligors

§9-618. Rights and duties of certain secondary obligors

(a) Rights and duties of secondary obligor. A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1) receives an assignment of a secured obligation from the secured party;

(2) receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3) is subrogated to the rights of a secured party with respect to collateral.

(b) Effect of assignment, transfer, or subrogation. An assignment, transfer, or subrogation described in Subsection (a):

(1) is not a disposition of collateral under R.S. 10:9-610; and

(2) relieves the secured party of further duties under this Chapter.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-619 - Transfer of record or legal title

§9-619. Transfer of record or legal title

(a) "Transfer statement." In this Section, "transfer statement" means a record authenticated by a secured party stating:

(1) that the debtor has defaulted in connection with an obligation secured by specified collateral;

(2) that the secured party has exercised its post-default remedies with respect to the collateral;

(3) that, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4) the name and mailing address of the secured party, debtor, and transferee.

(b) Effect of transfer statement. A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1) accept the transfer statement;

(2) promptly amend its records to reflect the transfer; and

(3) if applicable, issue a new appropriate certificate of title in the name of the transferee.

(c) Transfer not a disposition; no relief of secured party's duties. A transfer of the record or legal title to collateral to a secured party under Subsection (b) or otherwise is not of itself a disposition of collateral under this Chapter and does not of itself relieve the secured party of its duties under this Chapter.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-620 - Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral

§9-620. Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral

(a) Conditions to acceptance in satisfaction. A secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1) the debtor consents to the acceptance under Subsection (c);

(2) the secured party does not receive, within the time set forth in Subsection (d), a notification of objection to the proposal authenticated by:

(A) a person to which the secured party was required to send a proposal under R.S. 10:9-621; or

(B) any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3) if the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4) Subsection (e) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to R.S. 10:9-624.

(b) Purported acceptance ineffective. A purported or apparent acceptance of collateral under this Section is ineffective unless:

(1) the secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2) the conditions of Subsection (a) are met.

(c) Debtor's consent. For purposes of this Section:

(1) a debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) a debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A) sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) in the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C) does not receive a notification of objection authenticated by the debtor within twenty days after the proposal is sent.

(d) Effectiveness of notification. To be effective under Subsection (a)(2), a notification of objection must be received by the secured party:

(1) in the case of a person to which the proposal was sent pursuant to R.S. 10:9-621, within twenty days after notification was sent to that person; and

(2) in other cases:

(A) within twenty days after the last notification was sent pursuant to R.S. 10:9-621; or

(B) if a notification was not sent, before the debtor consents to the acceptance under Subsection (c).

(e) Mandatory disposition of consumer goods. A secured party that has taken possession of collateral shall dispose of the collateral pursuant to R.S. 10: 9-610 or alternatively shall execute upon the security interest within the time specified in Subsection (f) if:

(1) sixty percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2) sixty percent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

(f) Compliance with mandatory disposition requirement. To comply with Subsection (e), the secured party shall dispose of the collateral or alternatively institute judicial proceedings to execute upon the security interest:

(1) within ninety days after taking possession; or

(2) within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) [Reserved.]

(h) Partial satisfaction in consumer transaction. In a consumer transaction in which a secured party accepts collateral in partial satisfaction of the obligation it secures, the terms agreed to by the debtor under Subsection (c)(1) shall include a writing that:

(1) states that the debtor will still owe the deficiency even though the secured party accepts the collateral and reduces the debt;

(2) states the amount of the deficiency;

(3) provides an explanation in accordance with Subsection (i) of how the secured party calculated the deficiency; and

(4) states, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the deficiency.

(i) Required information. To comply with Subsection (h)(3), a writing must provide the following information in the following order:

(1) the aggregate amount of obligations secured by the collateral proposed to be accepted in partial satisfaction, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date not more than thirty-five days before the debtor's consent;

(2) the amount of partial satisfaction of the obligations;

(3) the aggregate amount of the obligations after deducting the amount of partial satisfaction;

(4) the amount, in the aggregate or by type, and types of credit, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in Paragraph (i)(1); and

(5) the amount of the deficiency.

(j) Substantial compliance. A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of Subsection (h) is sufficient, even if it includes minor errors that are not seriously misleading.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-621 - Notification of proposal to accept collateral

§9-621. Notification of proposal to accept collateral

(a) Persons to which proposal to be sent. A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1) any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) any other secured party or lienholder that, ten days before the debtor consented to the acceptance, held a security interest in or lien on the collateral perfected by the filing of a financing statement that:

(A) identified the collateral;

(B) was indexed under the debtor's name as of that date; and

(C) was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) any other secured party that, ten days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in R.S. 10:9-311(a).

(b) Proposal to be sent to secondary obligor in partial satisfaction. A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in Subsection (a).

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-622 - Effect of acceptance of collateral

§9-622. Effect of acceptance of collateral

(a) Effect of acceptance. A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) discharges the obligation to the extent consented to by the debtor;

(2) transfers to the secured party all of a debtor's rights in the collateral;

(3) discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or subordinate lien; and

(4) terminates any other subordinate interest.

(b) Discharge of subordinate interest notwithstanding noncompliance. A subordinate interest is discharged or terminated under Subsection (a), even if the secured party fails to comply with this Chapter.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-623 - Right to redeem collateral

§9-623. Right to redeem collateral

(a) Persons that may redeem. A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b) Requirements for redemption. To redeem collateral, a person shall tender:

(1) fulfillment of all obligations secured by the collateral; and

(2) the reasonable expenses and attorney's fees described in R.S. 10:9-615(a)(1).

(c) When redemption may occur. A redemption may occur at any time before a secured party:

(1) has collected collateral under R.S. 10:9-607;

(2) has disposed of collateral or entered into a contract for its disposition under R.S. 10:9-610; or

(3) has accepted collateral in full or partial satisfaction of the obligation it secures under R.S. 10:9-622.

(d) Redemption in judicial proceeding. If collateral has been seized in a judicial proceeding, a redemption may occur at any time before the judicial sale. To redeem collateral in such circumstances, a person shall also tender the costs of the proceeding.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-624 - Waiver

§9-624. Waiver

(a) Waiver of disposition notification. A debtor or secondary obligor may waive the right to notification of disposition of collateral under R.S. 10:9-611 only by an agreement to that effect entered into and authenticated after default.

(b) Waiver of mandatory disposition. A debtor may waive the right to require disposition of collateral under R.S. 10:9-620(e) only by an agreement to that effect entered into and authenticated after default.

(c) Waiver of redemption right. Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under R.S. 10:9-623 only by an agreement to that effect entered into and authenticated after default.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-625 - Remedies for secured party's failure to comply with Chapter

SUBPART 2. NONCOMPLIANCE WITH CHAPTER

§9-625. Remedies for secured party's failure to comply with Chapter

(a) Judicial orders concerning noncompliance. If it is established that a secured party is not proceeding in accordance with this Chapter, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Damages for noncompliance. Subject to Subsections (c), (d), and (f), a person is liable for actual damages in the amount of any loss caused by a failure to comply with this Chapter. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing. Punitive or exemplary damages may not be recovered under this Chapter.

(c) Persons entitled to recover damages. Except as otherwise provided in R.S. 10:9-628:

(1) a person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or lien on the collateral may recover actual damages individually but not in a representative capacity in a class action proceeding under Subsection (b) for its loss.

(2) [Reserved.]

(d) Recovery when deficiency eliminated or reduced. A debtor whose deficiency is eliminated under R.S. 10:9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under R.S. 10:9-626 may not otherwise recover under Subsection (b) for noncompliance with the provisions of this Part relating to collection, enforcement, disposition, or acceptance.

(e) Statutory damages: noncompliance with specified provisions. In addition to any actual damages recoverable under Subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover five hundred dollars in each case from a person that:

(1) fails to comply with R.S. 10:9-208;

(2) fails to comply with R.S. 10:9-209;

(3) files a record that the person is not entitled to file under R.S. 10:9-509(a);

(4) fails to cause the secured party of record to file or send a termination statement as required by R.S. 10:9-513(a) within the time specified by R.S. 10:9-513(b)(2), or as required by R.S. 10:9-513(c);

(5) fails to comply with R.S. 10:9-616(b)(1) within the time specified by R.S. 10:9-616(b)(1)(B), or fails to comply with R.S. 10:9-620(h), and in either case whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) fails to comply with R.S. 10:9-616(b)(2).

(f) Statutory damages: noncompliance with R.S. 10:9-210. A debtor or consumer obligor may recover actual damages under Subsection (b) and, in addition, five hundred dollars in each case from a person that, without reasonable cause, fails to comply with a request under R.S. 10:9-210. A recipient of a request under R.S. 10:9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that Section has a reasonable excuse for failure to comply with the request within the meaning of this Subsection.

(g) Limitation of security interest: noncompliance with R.S. 10:9-210. If a secured party fails to comply with a request regarding a list of collateral or a statement of account under R.S. 10:9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-626 - Action in which deficiency or surplus is in issue

§9-626. Action in which deficiency or surplus is in issue

(a) Applicable rules if amount of deficiency or surplus in issue. In an action arising from a transaction, including a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this Part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor pleads the secured party's noncompliance in its petition, answer, or in connection with a motion for summary judgment.

(2) If the secured party's noncompliance is so pleaded, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this Part.

(3) Except as otherwise provided in R.S. 10:9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this Part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) the proceeds of the collection, enforcement, disposition, or acceptance; or

(B) the amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this Part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of Paragraph (3)(B), in a consumer transaction the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5) [Reserved.]

(b) [Reserved.]

(c) Deficiency Judgment Act inapplicable. The provisions of R.S. 13:4106 and 13:4107 do not apply to enforcement of a security interest or agricultural lien governed by this Chapter.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-627 - Determination of whether conduct was commercially reasonable

§9-627. Determination of whether conduct was commercially reasonable

(a) Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness. The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) Dispositions that are commercially reasonable. A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) in the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of the disposition; or

(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) Approval by court or on behalf of creditors. A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) in a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under Subsection (c) not necessary; absence of approval has no effect. Approval under Subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-628 - Nonliability and limitation on liability of secured party; liability of secondary obligor

§9-628. Nonliability and limitation on liability of secured party; liability of secondary obligor

(a) Limitation of liability of secured party for noncompliance with Chapter. Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this Chapter; and

(2) the secured party's failure to comply with this Chapter does not affect the liability of the person for a deficiency.

(b) Limitation of liability based on status as secured party. A secured party is not liable because of its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

(c) Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction. A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) [Reserved.]

(e) [Reserved.]

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-629 - Judicial proceedings; authentic evidence

SUBPART 3. JUDICIAL PROCEEDINGS

§9-629. Judicial proceedings; authentic evidence

(a) Foreclosure. For purposes of executory or ordinary process seeking enforcement of a security interest and the obligation it secures:

(1) An authenticated record that contains a confession of judgment shall be deemed to be authentic for purposes of executory process.

(2) The negotiation, assignment, pledge, or other transfer in whole or in part of an obligation or of any right therein or thereto secured by a security interest may be proven by any record authenticated by the secured party or any person entitled to effect such a transfer, and such record shall be deemed authentic for purposes of executory process.

(3) The signatures of all debtors, makers, purchasers, payees, sellers, secondary obligors, or any other persons whose signatures purport to appear upon or be affixed to a written security agreement, instrument, negotiable document, chattel paper, general intangible, or other writing evidencing a security interest, or an obligation secured by a security interest, and the signatures of all secondary obligors, endorsers, assignors, pledgors or others whose signatures purport to appear upon or be affixed to any writing transferring rights in or to such a written security agreement, instrument, negotiable document, chattel paper, general intangible, or other security interest or obligation, are presumed to be genuine if the verified petition, or an affidavit attached thereto, for executory or ordinary process with which they are filed or in which they are identified, alleges or affirms that they are genuine to the best of the information, knowledge, or the belief of the plaintiff or affiant and no further evidence shall be required of such signatures for the purposes of executory or ordinary process.

(4) The authority and capacity of persons who purport to sign any written document or instrument described in Subsections (a)(1) and (a)(2), in a representative capacity, shall be presumed if such persons' signatures are presumed genuine in accordance with the provisions of Subsection (a)(3), or are proven in any other manner permitted by law and no further evidence of such authority or capacity is required for executory or ordinary process.

(5) The amount of any advances made, whether in written form or otherwise, or of other obligations secured by any security interest or agricultural lien, the terms of such obligations, insofar as they are relevant, the amount thereof due and unpaid, and the fact of the debtors' default may be proven by affidavit or verified petition.

(6) The affidavits or verified petitions referred to in Subsections (a)(3), (a)(4), and (a)(5) may be based upon a plaintiff's or affiant's personal knowledge or upon information and belief based upon the records of the secured party, any assignee, or any other person that are kept or obtained in the ordinary course of business. The petition or affidavit need not particularize or specifically identify the records or data upon which such knowledge, information or belief is founded.

(b) Provisions not exclusive. The provisions of this Section are cumulative and shall not preclude proof in any other manner permitted by law of any fact for purposes of executory, ordinary, or other process seeking enforcement of security interests and agricultural liens, and the obligations they secure.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-701 - Effective date

PART 7. TRANSITION

§9-701. Effective date

This Chapter takes effect on July 1, 2001.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-702 - Savings clause

§9-702. Savings clause

(a) Pre-effective-date transactions or liens. Except as otherwise provided in this Part, this Chapter applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before July 1, 2001.

(b) Continuing validity. Except as otherwise provided in Subsection (c) and R.S. 10:9-703 through 9-710;

(1) transactions and liens that were not governed by former Chapter 9, were validly entered into or created before July 1, 2001, and would be subject to this Chapter if they had been entered into or created on or after July 1, 2001, and the rights, duties, and interests flowing from those transactions and liens, remain valid on and after July 1, 2001; and

(2) the transactions and liens may be terminated, completed, consummated, and enforced as required or permitted by this Chapter or by the law that otherwise would apply if this Chapter had not taken effect, including law repealed by this Act.

(c) Pre-effective-date proceedings. This Chapter does not affect an action, case, or proceeding commenced before July 1, 2001.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-703 - Security interest perfected before July 1, 2001

§9-703. Security interest perfected before July 1, 2001

(a) Continuing priority over lien creditor: perfection requirements satisfied. A security interest that is enforceable immediately before July 1, 2001 and would have priority over the rights of a person that becomes a lien creditor at that time is a perfected security interest under this Chapter if, on July 1, 2001, the applicable requirements for enforceability and perfection under this Chapter are satisfied without further action.

(b) Continuing priority over lien creditor: perfection requirements not satisfied. Except as otherwise provided in R.S. 10:9-705, if, immediately before July 1, 2001, a security interest is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but the applicable requirements for enforceability or perfection under this Chapter are not satisfied on July 1, 2001, the security interest:

(1) is a perfected security interest for one year after July 1, 2001;

(2) remains enforceable thereafter only if the security interest becomes enforceable under R.S. 10:9-203 before the year expires; and

(3) remains perfected thereafter only if the applicable requirements for perfection under this Chapter are satisfied before the year expires.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-704 - Security interest unperfected before July 1, 2001

§9-704. Security interest unperfected before July 1, 2001

A security interest that is enforceable immediately before July 1, 2001 but which would be subordinate to the rights of a person that becomes a lien creditor at that time:

(1) remains an enforceable security interest for one year after July 1, 2001;

(2) remains enforceable thereafter if the security interest becomes enforceable under R.S. 10:9-203 on July 1, 2001 or within one year thereafter; and

(3) becomes perfected:

(A) without further action, on July 1, 2001 if the applicable requirements for perfection under this Chapter are satisfied before or at that time; or

(B) when the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-705 - Effectiveness of action taken before July 1, 2001

§9-705. Effectiveness of action taken before July 1, 2001

(a) Pre-effective date action; one-year perfection period unless reperfected. If action other than the filing of a financing statement, is taken before July 1, 2001 and the action would have resulted in priority of a security interest over the rights of a person that becomes a lien creditor had the security interest become enforceable before July 1, 2001, the action is effective to perfect a security interest that attaches under this Chapter within one year after July 1, 2001. Except as otherwise provided in Subsection (g), an attached security interest becomes unperfected one year after July 1, 2001 unless the security interest becomes a perfected security interest under this Chapter before the expiration of that period.

(b) Pre-effective date filing. The filing of a financing statement before July 1, 2001 is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this Chapter.

(c) Pre-effective date filing in jurisdiction formerly governing perfection. This Chapter does not render ineffective an effective pre-effective-date financing statement that, before July 1, 2001, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in R.S. 10:9-103 of former Chapter 9. However, except as otherwise provided in Subsections (d) and (e) and R.S. 10:9-706, the pre-effective date financing statement ceases to be effective at the earlier of:

(1) the time the pre-effective date financing statement would have ceased to be effective under the law of the jurisdiction in which it is filed; or

(2) June 30, 2006.

(d) Continuation statement. The filing of a continuation statement on or after July 1, 2001 does not continue the effectiveness of a pre-effective-date financing statement. However, upon the timely filing of a continuation statement on or after July 1, 2001 and in accordance with the law of the jurisdiction governing perfection as provided in Part 3, the effectiveness of a pre-effective-date financing statement filed in the same office in that jurisdiction continues for the period provided by the law of that jurisdiction.

(e) Application of Subsection (c)(2) to transmitting utility financing statement. Subsection (c)(2) applies to a financing statement that, before July 1, 2001, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in R.S. 10:9-103 of former Chapter 9 only to the extent that Part 3 provides that the law of a jurisdiction other than jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(f) Application of Part 5. A financing statement that includes a pre-effective-date financing statement and a continuation statement filed on or after July 1, 2001 is effective only to the extent that it satisfies the requirements of Part 5 for an initial financing statement.

(g) Security interests under certain mortgages. If a security interest under R.S. 12:702, R.S. 12:704, R.S. 9:5357 through 5366.2, or R.S. 9:5367 through 5373 both immediately before January 1, 1990, was enforceable and would have had priority over the rights of a person that became a lien creditor at that time, and immediately before July 1, 2001, is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but the applicable requirements for enforceability or perfection under this Chapter are not satisfied on July 1, 2001, the security interest:

(1) is a perfected security interest until the earlier of the time the effect of recordation of the mortgage or chattel mortgage ceases or June 30, 2006;

(2) remains enforceable thereafter only if the security interest becomes enforceable under R.S. 10:9-203 before the expiration of the time specified in Subsection (g)(1); and

(3) remains perfected thereafter only if the applicable requirements for perfection under this Chapter are satisfied before the expiration of the time specified in Subsection (g)(1).

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-706 - When initial financing statement suffices to continue effectiveness of financing statement

§9-706. When initial financing statement suffices to continue effectiveness of financing statement

(a) Initial financing statement in lieu of continuation statement. The filing of an initial financing statement in the office specified in R.S. 10:9-501 continues the effectiveness of a pre-effective-date financing statement if:

(1) the filing of an initial financing statement in that office would be effective to perfect a security interest under this Chapter;

(2) the pre-effective-date financing statement was filed in an office in another State; and

(3) the initial financing statement satisfies Subsection (c).

(b) Period of continued effectiveness. The filing of an initial financing statement under Subsection (a) continues the effectiveness of the pre-effective-date financing statement:

(1) if the initial financing statement is filed before July 1, 2001, for the period provided in R.S. 10:9-403 of former Chapter 9 with respect to a financing statement; and

(2) if the initial financing statement is filed on or after July 1, 2001, for the period provided in R.S. 10:9-515 with respect to an initial financing statement.

(c) Requirements for initial financing statement under Subsection (a). To be effective for purposes of Subsection (a), an initial financing statement must:

(1) satisfy the requirements of Part 5 for an initial financing statement;

(2) identify the pre-effective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3) indicate that the pre-effective-date financing statement remains effective.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-707 - Amendment of pre-effective date financing statement

§9-707. Amendment of pre-effective date financing statement

(a) [Reserved.]

(b) Applicable law. On or after July 1, 2001, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Part 3. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Method of amending: general rule. Except as otherwise provided in Subsection (d), if the law of this State governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended on or after July 1, 2001 only if:

(1) the pre-effective-date financing statement and an amendment are filed in the office specified in R.S. 10:9-501;

(2) an amendment is filed in the office specified in R.S. 10:9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies R.S. 10:9-706(c); or

(3) an initial financing statement that provides the information as amended and satisfies R.S. 10:9-706(c) is filed in the office specified in R.S. 10:9-501.

(d) Method of amending: continuation. If the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under R.S. 10:9-705(d) and (f) or 9-706.

(e) Method of amending: additional termination rule. Whether or not the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this State may be terminated on or after July 1, 2001 by filing a termination statement in the office in which the pre-effective date financing statement is filed, unless an initial financing statement that satisfies R.S. 10:9-706(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Part 3 as the office in which to file a financing statement.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-708 - Persons entitled to file initial financing statement or continuation statement

§9-708. Persons entitled to file initial financing statement or continuation statement

A person may file an initial financing statement or a continuation statement under this Part if:

(1) the secured party of record authorizes the filing; and

(2) the filing is necessary under this Part:

(A) to continue the effectiveness of a pre-effective-date financing statement; or

(B) to perfect or continue the perfection of a security interest.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-709 - Priority

§9-709. Priority

(a) Law governing priority. This Chapter and other law that remains effective after July 1, 2001 determine the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before July 1, 2001, former Chapter 9 and other law in effect prior to that date determine priority.

(b) Priority if security interest becomes enforceable under R.S. 10:9-203. For purposes of R.S. 10:9-322(a), the priority of a security interest that becomes enforceable under R.S. 10:9-203 of this Chapter dates from July 1, 2001 if the security interest is perfected under this Chapter by the filing of a financing statement before July 1, 2001 which would not have been effective to perfect the security interest under former Chapter 9. This Subsection does not apply to conflicting security interests each of which is perfected by the filing of such a financing statement.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-710 - Definitions; filing under repealed laws

§9-710. Definitions; filing under repealed laws

(a) "Former Chapter 9." In this Part, "former Chapter 9" means Chapter 9 of Revised Statutes Title 10 that was in effect prior to July 1, 2001.

(b) "Pre-effective-date financing statement." In this Part, "pre-effective-date financing statement" means a financing statement filed before July 1, 2001. The term includes financing statements and continuation statements filed in the office specified in R.S. 10:9-501 under the former Louisiana Assignment of Accounts Receivable Act (R.S. 9:3101 et seq.) and former R.S. 9:5351 through 5366.2 and R.S. 9:5367 through 5373 (Louisiana chattel mortgage statutes).

(c) Continuation statements under former laws. Continuation statements described in Subsection (b) shall not be rendered ineffective by this Chapter, nor be found to fail to satisfy the applicable requirements for perfection under R.S. 10:9-705(c), for lack of signature by the debtor. Continuation statements described in Subsection (b) satisfying the applicable requirements for perfection under law other than former Chapter 9 in effect before July 1, 2001, are effective pre-effective date financing statements under R.S. 10:9-705(c).

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-801 - Definition of "Act"; effective date

PART 8. EFFECTIVENESS

§9-801. Definition of "Act"; effective date

In this Part, "Act" means the Act that originated as House Bill No. 369 of the 2012 Regular Session of the Legislature1 which enacted this Part 8 and amended other provisions of law in other Parts of this Chapter. The Act takes effect on July 1, 2013.

Acts 2012, No. 450, §2, eff. July 1, 2013.

1Acts 2012, No. 450.



RS 10:9-802 - Savings clause

§9-802. Savings clause

(a) Pre-effective-date transactions or liens. Except as otherwise provided in this Part, the Act applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before the Act takes effect.

(b) Pre-effective-date proceedings. The Act does not affect an action, case, or proceeding commenced before the Act takes effect.

Acts 2012, No. 450, §2, eff. July 1, 2013.



RS 10:9-803 - Security interest perfected before effective date

§9-803. Security interest perfected before effective date

(a) Continuing perfection: perfection requirements satisfied. A security interest that is a perfected security interest immediately before the Act takes effect is a perfected security interest under Chapter 9 as amended by the Act if, when the Act takes effect, the applicable requirements for attachment and perfection under Chapter 9 as amended by the Act are satisfied without further action.

(b) Continuing perfection: perfection requirements not satisfied. Except as otherwise provided in R.S. 10:9-805, if, immediately before the Act takes effect, a security interest is a perfected security interest, but the applicable requirements for perfection under Chapter 9 as amended by the Act are not satisfied when the Act takes effect, the security interest remains perfected thereafter only if the applicable requirements for perfection under Chapter 9 as amended by the Act are satisfied within one year after the Act takes effect.

Acts 2012, No. 450, §2, eff. July 1, 2013.



RS 10:9-804 - Security interest unperfected before effective date

§9-804. Security interest unperfected before effective date

A security interest that is an unperfected security interest immediately before the Act takes effect becomes a perfected security interest:

(1) without further action, when the Act takes effect if the applicable requirements for perfection under Chapter 9 as amended by the Act were satisfied before or at that time and remained satisfied at that time; or

(2) when the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.

Acts 2012, No. 450, §2, eff. July 1, 2013.



RS 10:9-805 - Effectiveness of action taken before effective date

§9-805. Effectiveness of action taken before effective date

(a) Pre-effective-date filing effective. The filing of a financing statement before the Act takes effect is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under Chapter 9 as amended by the Act.

(b) When pre-effective-date filing becomes ineffective. The Act does not render ineffective an effective financing statement that, before the Act takes effect, is filed, and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in Chapter 9 as it existed before amendment by the Act; however, except as otherwise provided in Subsections (c) and (d) of this Section and R.S. 10:9-806, the financing statement ceases to be effective:

(1) if the financing statement is filed in this state, at the time the financing statement would have ceased to be effective had the Act not taken effect; or

(2) if the financing statement is filed in another jurisdiction, at the earlier of:

(A) the time the financing statement would have ceased to be effective under the law of that jurisdiction; or

(B) June 30, 2018.

(c) Continuation statement. The filing of a continuation statement after the Act takes effect does not continue the effectiveness of a financing statement filed before the Act takes effect; however, upon the timely filing of a continuation statement after the Act takes effect and in accordance with the law of the jurisdiction governing perfection as provided in Chapter 9 as amended by the Act, the effectiveness of a financing statement filed in the same office in that jurisdiction before the Act takes effect continues for the period provided by the law of that jurisdiction.

(d) Application of Subparagraph (b)(2)(B) of this Section to transmitting utility financing statement. Subparagraph (b)(2)(B) of this Section applies to a financing statement that, before the Act takes effect, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in Chapter 9 as it existed before amendment by the Act, only to the extent that Chapter 9 as amended by the Act provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(e) Application of Part 5. A financing statement that includes a financing statement filed before the Act takes effect and a continuation statement filed after the Act takes effect is effective only to the extent that it satisfies the requirements of Part 5 as amended by the Act for an initial financing statement. A financing statement that indicates that the debtor is a decedent's estate indicates that the collateral is being administered by a personal representative within the meaning of R.S. 10:9-503(a)(2) as amended by the Act. A financing statement that indicates that the debtor is a trust or is a trustee acting with respect to property held in trust indicates that the collateral is held in a trust within the meaning of R.S. 10:9-503(a)(3) as amended by the Act.

Acts 2012, No. 450, §2, eff. July 1, 2013.



RS 10:9-806 - When initial financing statement suffices to continue effectiveness of financing statement

§9-806. When initial financing statement suffices to continue effectiveness of financing statement

(a) Initial financing statement in lieu of continuation statement. The filing of an initial financing statement in the office specified in R.S. 10:9-501 continues the effectiveness of a financing statement filed before the Act takes effect if:

(1) the filing of an initial financing statement in that office would be effective to perfect a security interest under Chapter 9 as amended by the Act;

(2) the pre-effective-date financing statement was filed in an office in another state; and

(3) the initial financing statement satisfies Subsection (c) of this Section.

(b) Period of continued effectiveness. The filing of an initial financing statement under Subsection (a) of this Section continues the effectiveness of the pre-effective-date financing statement:

(1) if the initial financing statement is filed before the Act takes effect, for the period provided in unamended R.S. 10:9-515 with respect to an initial financing statement, and

(2) if the initial financing statement is filed after the Act takes effect, for the period provided in R.S. 10:9-515 as amended by the Act with respect to an initial financing statement.

(c) Requirements for initial financing statement under Subsection (a) of this Section. To be effective for purposes of Subsection (a) of this Section, an initial financing statement must:

(1) satisfy the requirements of Part 5 as amended by the Act for an initial financing statement;

(2) identify the pre-effective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3) indicate that the pre-effective-date financing statement remains effective.

Acts 2012, No. 450, §2, eff. July 1, 2013.



RS 10:9-807 - Amendment of pre-effective-date financing statement

§9-807. Amendment of pre-effective-date financing statement

(a) "Pre-effective-date financing statement". In this Section and in R.S. 10:9-806, "pre-effective-date financing statement" means a financing statement filed before the Act takes effect.

(b) Applicable law. After the Act takes effect, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Chapter 9 as amended by the Act; however, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Method of amending: general rule. Except as otherwise provided in Subsection (d) of this Section, if the law of this state governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after the Act takes effect only if:

(1) the pre-effective-date financing statement and an amendment are filed in the office specified in R.S. 10:9-501;

(2) an amendment is filed in the office specified in R.S. 10:9-512(a) concurrently with, or after the filing in that office of, an initial financing statement that satisfies R.S. 10:9-806(c); or

(3) an initial financing statement that provides the information as amended and satisfies R.S. 10:9-806(c) is filed in the office specified in R.S. 10:9-501.

(d) Method of amending: continuation. If the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under R.S. 10:9-805(c) and (e) or 9-806.

(e) Method of amending: additional termination rule. Whether or not the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this state may be terminated after the Act takes effect by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies R.S. 10:9-806(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Chapter 9 as amended by the Act as the office in which to file a financing statement.

Acts 2012, No. 450, §2, eff. July 1, 2013.



RS 10:9-808 - Person entitled to file initial financing statement or continuation statement

§9-808. Person entitled to file initial financing statement or continuation statement

A person may file an initial financing statement or a continuation statement under this Part if:

(1) the secured party of record authorizes the filing; and

(2) the filing is necessary under this Part:

(A) to continue the effectiveness of a financing statement filed before the Act takes effect; or

(B) to perfect or continue the perfection of a security interest.

Acts 2012, No. 450, §2, eff. July 1, 2013.



RS 10:9-809 - Priority

§9-809. Priority

Chapter 9 as amended by the Act determines the priority of conflicting claims to collateral; however, if the relative priorities of the claims were established before the Act takes effect, Chapter 9 as it existed before amendment determines priority.

Acts 2012, No. 450, §2, eff. July 1, 2013.






TITLE 11 - Consolidated Public Retirement

RS 11:1 - TITLE 11 CONSOLIDATED PUBLIC RETIREMENT SYSTEMS

TITLE 11

CONSOLIDATED PUBLIC RETIREMENT SYSTEMS

SUBTITLE I. GENERAL AND PRELIMINARY PROVISIONS

CHAPTER 1. PRELIMINARY PROVISIONS

§1. Short title

This Title shall be known as the "Louisiana Public Retirement Law".

Acts 1988, No. 81, §2, eff. July 1, 1989.



RS 11:2 - Purpose of Title

§2. Purpose of Title

The purpose of this Title is to consolidate public retirement law in order to effectively comply with the mandate of Article X, Section 29(E) of the Constitution of Louisiana to maintain public retirement systems on a sound actuarial basis.

Acts 1988, No. 81, §2, eff. July 1, 1989.



RS 11:3 - Conflicts; provisions of Title to control

§3. Conflicts; provisions of Title to control

Except as is specifically otherwise provided, the provisions of this Title do not repeal comparable provisions contained within separate laws governing state and statewide public retirement systems. However, the provisions of this Title shall be controlling in case of conflict with the separate laws. The separate laws shall continue to be operable to the extent they are not in conflict with the provisions of this Title.

Acts 1988, No. 81, §2, eff. July 1, 1989.



RS 11:4 - Classifications of public retirement systems; state systems; statewide systems

§4. Classifications of public retirement systems; state systems; statewide systems

As used in this Title, unless the context clearly indicates otherwise, the following terms shall have the meanings ascribed to them:

A.(1) The term "state retirement system", "state system", or "state pension or retirement system, plan, or fund" shall mean one of the following:

(a) Louisiana State Employees' Retirement System.

(b) Teachers' Retirement System of Louisiana.

(c) Louisiana School Employees' Retirement System.

(d) Louisiana State Police Retirement System.

(2) The term "state retirement systems", "state systems", or "state pension or retirement systems, plans, or funds" shall mean the four state systems listed in Paragraph (1) of this Subsection and no other system or systems.

B.(1) The term "statewide retirement system", "statewide system", or "statewide pension or retirement system, plan, or fund" shall mean one of the following:

(a) Assessors' Retirement Fund.

(b) Clerks' of Court Retirement and Relief Fund.

(c) District Attorneys' Retirement System.

(d) Firefighters' Retirement System.

(e) Municipal Employees' Retirement System of Louisiana.

(f) Municipal Police Employees' Retirement System of Louisiana.

(g) Parochial Employees' Retirement System of Louisiana.

(h) Registrars of Voters Employees' Retirement System.

(i) Sheriffs' Pension and Relief Fund.

(2) The term "statewide retirement systems", "statewide systems", or "statewide pension or retirement systems, plans, or funds" shall mean the nine statewide systems listed in Paragraph (1) of this Subsection and no other system or systems.

C. Any public pension or retirement system, plan, or fund not listed in Subsection A or B of this Section shall not be considered a state or statewide retirement system.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2012, No. 227, §1.



RS 11:11 - REQUIRED CONTRIBUTIONS

CHAPTER 2. REQUIRED CONTRIBUTIONS

PART I. GENERAL

§11. Purpose of Chapter

The purpose of this Chapter is to serve as a depositary for legislation involved in a continuing process of consolidation of law relative to required contributions to public retirement systems to achieve and maintain those systems on a sound actuarial basis.

Acts 1988, No. 81, §2, eff. July 1, 1989.



RS 11:21 - Purpose of Subpart

PART II. CONTRIBUTION PROVISIONS

SUBPART A. ACTUARIAL VALUATION METHODS

§21. Purpose of Subpart

The purpose of this Subpart is to comply with the requirements of Article X, Section 29(E)(1) of the Constitution of Louisiana that the legislature establish for each state or statewide public retirement system, a particular method of actuarial valuation to be employed.

Acts 1988, No. 81, §2, eff. July 1, 1989.



RS 11:22 - Methods of actuarial valuation established

§22. Methods of actuarial valuation established

A. The provisions of this Section govern the funding methods utilized by state and statewide public retirement systems to determine actuarially required contributions.

B. The following funding methods shall be utilized to determine actuarially required contributions:

(1) Assessors' Retirement Fund: frozen attained age normal.

(2) Clerks' of Court Retirement and Relief Fund: frozen attained age normal.

(3) District Attorneys' Retirement System: aggregate.

(4) Firefighters' Retirement System: entry age normal.

(5) Louisiana School Employees' Retirement System: entry age normal.

(6) Louisiana State Employees' Retirement System: entry age normal.

(7) Municipal Police Employees' Retirement System: entry age normal.

(8) Municipal Employees' Retirement System of Louisiana:

(a) Plan A: frozen attained age normal.

(b) Plan B: frozen attained age normal.

(9) Parochial Employees' Retirement System of Louisiana:

(a) Plan A: frozen attained age normal.

(b) Plan B: aggregate.

(c) Plan C: entry age normal.

(10) Registrars of Voters Employees' Retirement System: aggregate.

(11) Sheriffs' Pension and Relief Fund: frozen attained age normal.

(12) Louisiana State Police Retirement System: entry age normal.

(13) Teachers' Retirement System of Louisiana: entry age normal.

C. For any of the systems set forth in Subsection B of this Section which have established excess benefit plans, the present value of benefits shall for funding purposes include the present value of any credits granted to employers for contributions to such excess benefit plans.

D. For any system set forth in Subsection B of this Section that is funded utilizing the frozen attained age normal method, the actuarial valuation method of the system shall be converted to the aggregate funding method in the system's first valuation in which the frozen unfunded actuarial accrued liability is fully amortized.

Acts 1988, No. 81, §2, eff. July 1, 1989; Acts 1988, 2nd Ex. Sess., No. 6, §2, eff. Oct. 31, 1988; Acts 1989, No. 501, §1, eff. July 1, 1989; Acts 1992, No. 165, §1, eff. July 1, 1992; Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 1999, No. 34, §1; Acts 2012, No. 225, §1, eff. June 30, 2012; Acts 2012, No. 227, §1; Acts 2013, No. 220, §3, eff. June 11, 2013; Acts 2014, No. 571, §§1 and 2, eff. for LASERS and TRSL on the date the Public Retirement Systems' Actuarial Committee adopts a valuation for the system using the entry age normal valuation method.

NOTE: See Acts 2014, No. 571, §2, regarding eff. date.

NOTE: Relative to Acts 2014, No. 571, the Public Retirement Systems' Actuarial Committee adopted valuations for TRSL and LASERS utilizing the Entry Age Normal valuation method on Nov. 19, 2014.



RS 11:23 - Funded percentage; state systems

§23. Funded percentage; state systems

Except as otherwise provided in this Title, "funded percentage" for each state public retirement system shall mean the valuation assets used to determine the actuarially required contributions pursuant to R.S. 11:102 divided by the accrued liability of the system determined by utilizing the funding method established in R.S. 11:22.

Acts 2016, No. 95, §1, eff. June 30, 2016.



RS 11:41 - Purpose of Subpart

SUBPART B. AMORTIZATION OF UNFUNDED

ACCRUED LIABILITIES

§41. Purpose of Subpart

The purpose of this Subpart is to initiate compliance with the requirements of Article X, Section 29(E)(2)(c) and (3) of the Constitution of Louisiana that the legislature provide with respect to the amortization of the unfunded accrued liabilities of state and statewide public retirement systems.           Acts 1988, No. 81, §2, eff. July 1, 1989.



RS 11:42 - Unfunded accrued liabilities; amortization

§42. Unfunded accrued liabilities; amortization

A. The provisions of this Section govern the amortization of unfunded accrued liabilities of the state and statewide public retirement systems referenced in Subsection B hereof, as provided by said Subsection B.

B. The provisions of this Subsection shall be implemented and accomplished by the governing authorities of the state and statewide public retirement systems as follows:

(1) Assessors' Retirement Fund. The unfunded accrued liability, as of September 30, 1989, determined under the funding method specified in R.S. 11:22(B)(1), shall be amortized over a forty-year period, commencing with fiscal year 1989-1990, with payments forming an annuity increasing at three and one-half percent annually.

(2) Clerks' of Court Retirement and Relief Fund. The unfunded accrued liability, as of June 30, 1989, determined under the funding method specified in R.S. 11:22(B)(2), shall be amortized over a forty-year period, commencing with Fiscal Year 1989-1990, with payments forming an annuity increasing at four and three-quarters percent annually. However, effective for the June 30, 2016 valuation and beginning July 1, 2016, the outstanding balance of this unfunded accrued liability shall be amortized over the remaining thirteen-year period, commencing with Fiscal Year 2016-2017, with annual level-dollar payments.

(3) Firefighters' Retirement System. The unfunded accrued liability, as of June 30, 1989, determined under the funding method specified in R.S. 11:22(B)(4), shall be amortized over a thirty-year period, commencing with fiscal year 1989-1990, with level dollar payments annually.

(4) Louisiana School Employees' Retirement System. The unfunded accrued liability or surplus, as of June 30, 1988, determined under the funding method specified in R.S. 11:22(B)(5), shall be amortized over a forty-year period, commencing with Fiscal Year 1989-1990, with level dollar payments annually.

(5)(a) Louisiana State Employees' Retirement System. The unfunded accrued liability, as of June 30, 1988, determined under the funding method specified in R.S. 11:22(B)(6), shall be amortized over a forty-year period, commencing with Fiscal Year 1989-1990. The outstanding balance of the unfunded accrued liability as of July 1, 1992, shall be amortized over the remaining thirty-seven-year period with payments forming an annuity increasing at four and one-half percent annually.

(b) Effective for the June 30, 2009, valuation and beginning July 1, 2010, the outstanding balance of this unfunded accrued liability shall be consolidated with other amortization bases and credits as provided in R.S. 11:102.1, and that consolidated total shall be amortized over the remaining constitutionally-mandated period with annual payments beginning in Fiscal Year 2010-2011. The final payment shall be made in Fiscal Year 2028-2029.

(6) Municipal Police Employees' Retirement System. The unfunded accrued liability or surplus, as of June 30, 1989, determined under the funding method specified in R.S. 11:22(B)(7), shall be amortized over a forty-year period, commencing with fiscal year 1989-1990, with level dollar payments annually.

(7) Municipal Employees' Retirement System of Louisiana.

(a) Plan A. The unfunded accrued liability, as of June 30, 1989, determined under the funding method specified in R.S. 11:22(B)(8)(a), shall be amortized over a forty-year period, commencing with fiscal year 1989-1990, with payments forming an annuity increasing at four and one-quarter percent annually.

(b) Plan B. The unfunded accrued liability, as of June 30, 1989, determined under the funding method specified in R.S. 11:22(B)(8)(b), shall be amortized over a forty-year period, commencing with fiscal year 1989-1990, with payments forming an annuity decreasing at two percent annually.

(8) Parochial Employees' Retirement System of Louisiana.

(a) Plan A. The unfunded accrued liability, as of December 31, 1989, determined under the funding method specified in R.S. 11:22(B)(9)(a), shall be amortized over a forty-year period, commencing with fiscal year 1989-1990, with payments forming an annuity increasing at four percent annually.

(b) Plan C. The unfunded accrued liability as of December 31, 1998, shall be amortized over a fifteen-year period with level dollar payments annually.

(9) Sheriffs' Pension and Relief Fund. The unfunded accrued liability, as of June 30, 1989, determined under the funding method specified in R.S. 11:22(B)(11), shall be amortized over a forty-year period, commencing with fiscal year 1989-1990, with payments forming an annuity increasing at three and one-half percent annually.

(10) Louisiana State Police Retirement System. The unfunded accrued liability, as of June 30, 1988, determined under the funding method specified in R.S. 11:22(B)(12), shall be amortized over a twenty year period, commencing with the fiscal year 1989-1990, with level dollar payments annually.

(11)(a) Teachers' Retirement System of Louisiana. The unfunded accrued liability, as of June 30, 1988, determined under the funding method specified in R.S. 11:22(B)(13), shall be amortized over a forty-year period, commencing with the Fiscal Year 1989-1990. The outstanding balance of the unfunded accrued liability as of July 1, 1992, shall be amortized over the remaining thirty-seven-year period with payments forming an annuity increasing at four and one-half percent annually.

(b) Effective for the June 30, 2009, valuation and beginning July 1, 2010, the outstanding balance of this unfunded accrued liability shall be consolidated with other amortization bases and credits as provided in R.S. 11:102.2, and that consolidated total shall be amortized over the remaining constitutionally-mandated period with annual payments beginning in Fiscal Year 2010-2011. The final payment shall be made in Fiscal Year 2028-2029.

Acts 1988, No. 81, §2, eff. July 1, 1989; Acts 1988, 2nd Ex. Sess., No. 6, §2, eff. Oct. 31, 1988; Acts 1989, No. 499, §1, eff. July 1, 1989; Acts 1989, No. 502, §1, eff. July 1, 1989; Acts 1992, No. 257, §1, eff. July 1, 1992; Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 2009, No. 497, §1, eff. June 30, 2009; Acts 2010, No. 861, §4; Acts 2012, No. 227, §1; Acts 2016, No. 650, §1, eff. June 17, 2016.

NOTE: See Acts 2009, No. 497, §2, eff. June 30, 2009, relative to conflicts with previous Acts and §4 relative to affect on contribution rates.



RS 11:61 - Purpose of Subpart

SUBPART C. EMPLOYEE CONTRIBUTIONS

§61. Purpose of Subpart

The purpose of this Subpart is to comply with the requirements of Article X, Section 29(E)(2)(a) and (3) of the Constitution of Louisiana that the legislature determine and set all required contributions to be made by members of state and statewide public retirement systems.

Acts 1988, No. 81, §2, eff. July 1, 1989.



RS 11:62 - Employee contribution rates established

§62. Employee contribution rates established

Employee contributions to state and statewide public retirement systems shall be paid at the following rates, except as otherwise provided by law:

(1) Assessors' Retirement Fund - 8%.

(2) Clerks' of Court Retirement and Relief Fund - 8.25%.

(3) Firefighters' Retirement System :

(a) Any member whose earnable compensation is less than or equal to the most recently issued poverty guidelines issued by the United States Department of Health and Human Services according to the size of the member's family unit - 8%.

(b) For employee contributions due and payable July 1, 2011, or thereafter, any member whose earnable compensation is more than the most recently issued poverty guidelines issued by the United States Department of Health and Human Services according to the size of the member's family unit:

If the total contribution for the fiscal

year expressed as a percentage of

payroll after applying all required tax                        The employee contribution

contributions is:                                                          shall be:

25.0% or below                                                          8.0%

25.01% to 25.75%                                                      8.25%

25.76% to 26.5%                                                        8.5%

26.51% to 27.25%                                                      8.75%

27.26% to 28.0%                                                        9.0%

28.01% to 28.75%                                                      9.25%

28.76% to 29.5%                                                        9.5%

29.51% to 30.25%                                                      9.75%

30.26% or above                                                        10.0%

(4) Louisiana School Employees' Retirement System:

(a) Employees whose first employment making them eligible for membership in one of the state systems occurred on or before June 30, 2010 - 7.5%.

(b) Employees whose first employment making them eligible for membership in one of the state systems occurred on or after July 1, 2010 - 8%.

(5) Louisiana State Employees' Retirement System:

(a) Judges, court officers, the governor, lieutenant governor and legislators:

(i) Employees whose first employment making them eligible for membership in one of the state systems occurred on or before December 31, 2010 - 11.5%.

(ii) Employees, other than judges in Item (iii) of this Subparagraph, whose first employment making them eligible for membership in one of the state systems occurred on or after January 1, 2011 - 8%.

(iii) Judges holding positions specified in R.S. 11:553(1), (3) through (5), (7), and (10) through (15) whose first employment making them eligible for membership in one of the state systems occurred on or after January 1, 2011 - 13%.

(b) Public safety service employees referred to as "member" or "members" in R.S. 11:601(B); peace officers employed by the Department of Public Safety and Corrections, office of state police, other than state troopers, as provided in R.S. 11:444(A)(2)(b); and personnel employed by the Department of Revenue, office of alcohol and tobacco control, as provided in R.S. 11:444(A)(2)(c) - 9%.

(c) Clerk and sergeant at arms of the House of Representatives and Secretary and sergeant at arms of the Senate:

(i) Employees whose first employment making them eligible for membership in one of the state systems occurred on or before December 31, 2010 - 9.5%.

(ii) Employees whose first employment making them eligible for membership in one of the state systems occurred on or after January 1, 2011 - 8%.

(d) Wildlife Agents - 9.5%.

(e) All others:

(i) Employed on or before June 30, 2006 - 7.5%

(ii) Employed on or after July 1, 2006 - 8%

(f) Bridge Police - 8.5% for those employees eligible for the benefit provided by R.S. 11:441(F).

(g) "Members" of the Hazardous Duty Services Plan, as defined in R.S. 11:612 - 9.5%.

(h) Repealed by Acts 2010, No.1004, §2, eff. July 1, 2010.

(6) Municipal Police Employees' Retirement System:

(a) For members hired prior to January 1, 2013, and for members of the Hazardous Duty Subplan:

(i) Any member whose earnable compensation is less than or equal to the most recently issued poverty guidelines issued by the United States Department of Health and Human Services according to the size of the member's family unit - 7.5%.

(ii) For employee contributions due and payable July 1, 2011, or thereafter, any member whose earnable compensation is more than the most recently issued poverty guidelines issued by the United States Department of Health and Human Services according to the size of the member's family unit:

If the total contribution for the fiscal year expressed

as a percentage of payroll after

applying all required tax                                            The employee contribution

contributions is:                                                          shall be:

25.0% or below                                                          7.5%

25.01% to 25.75%                                                      7.75%

25.76% to 26.5%                                                        8.0%

26.51% to 27.25%                                                      8.25%

27.26% to 28.0%                                                        8.5%

28.01% to 28.75%                                                      8.75%

28.76% to 29.5%                                                        9.25%

29.51% to 30.25%                                                      9.5%

30.26% to 31.0%                                                        9.75%

31.0% or above                                                          10.0%

(b) For members of the Non-Hazardous Duty Subplan – 8%, or equal to the rate established in Item (a)(ii) of this Paragraph if less than 8%.

(7) Municipal Employees' Retirement System of Louisiana.

(a) Plan A - Not less than 9.25% nor more than 10% as determined by the board of trustees.

(b) Plan B - Not less than 5% nor more than 6% as determined by the board of trustees.

(8) Parochial Employees' Retirement System of Louisiana:

(a) Plan A - Not less than 8% nor more than 11%, as determined by the board of trustees in consultation with the actuary for the system.

(b) Plan B - Not less than 3% nor more than 5%, as determined by the board of trustees in consultation with the actuary for the system.

(c) Plan C - 5%.

(9) Sheriffs' Pension and Relief Fund - Not less than 9.8% nor more than 10.25%, as determined by the board of trustees in consultation with the actuary for the fund.

(10) Louisiana State Police Retirement System:

(a) Employees whose first employment making them eligible for membership in one of the state systems occurred on or before December 31, 2010 - 8.5%.

(b) Employees whose first employment making them eligible for membership in one of the state systems occurred on or after January 1, 2011 - 9.5%.

(11) Teachers' Retirement System of Louisiana:

(a) School lunch Plan A - 9.1%.

(b) School lunch Plan B - 5%.

(c) All others - 8%.

(12) District Attorneys' Retirement System - 8%.

(13) Registrars of Voters Employees' Retirement System - not less than 7% nor more than 9% as determined by the board in consultation with the actuary for the system.

Acts 1988, No. 81, §2, eff. July 1, 1989; Acts 1988, 2nd Ex. Sess., No. 6, §2, eff. Oct. 31, 1988; Acts 1989, No. 145, §2, eff. July 1, 1989; Acts 1990, No. 340, §1, eff. Sept. 1, 1990; Acts 1991, No. 345, §1, eff. Jan. 1, 1992; Acts 1991, No. 397, §1, eff. July 1, 1991; Acts 1992, No. 248, §1, eff. July 1, 1992; Acts 1992, No. 253, §1, eff. July 1, 1992; Acts 1995, No. 1117, §1, eff. June 30, 1995; Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 1997, No. 1277, §1, eff. July 1, 1997; Acts 1999, No. 496, §1, eff. June 30, 1999; Acts 1999, No. 1320, §1, eff. July 12, 1999; Acts 2001, No. 695, §1, eff. Jan. 1, 2002; Acts 2001, No. 703, §1, eff. July 1, 2001; Acts 2001, No. 746, §1, eff. Dec. 31, 2001; Acts 2001, No. 897, §1, eff. July 1, 2001; Acts 2001, No. 911, §1, eff. July 1, 2001; Acts 2003, No. 703, §1, eff. July 1, 2003; Acts 2004, No. 782, §1, eff. July 1, 2004; Acts 2005, No. 75, §1, eff. July 1, 2005; Acts 2006, No. 835, §1, eff. July 1, 2006; Acts 2007, No. 353, §1, eff. June 30, 2007; Acts 2009, No. 480, §1, eff. Oct. 1, 2009; Acts 2010, No. 94, §1, eff. July 1, 2010; Acts 2010, No. 318, §1, eff. July 1, 2010; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2010, No. 996, §1, eff. Jan. 1, 2011; Acts 2010, No. 1004, §1, eff. July 1, 2010; Acts 2011, No. 238, §1, eff. June 30, 2011; Acts 2011, No. 368, §1, eff. July 1, 2011; Acts 2012, No. 227, §1; Acts 2012, No. 483, §1, declared unconstitutional by La. Supreme Court; Acts 2012, No. 515, §1, eff. Jan. 1, 2013; Acts 2012, No. 522, §1; Acts 2012, No. 717, §1, eff. July 1, 2012; Acts 2013, No. 71, §1, eff. June 30, 2013; HCR 2 of the 2013 R.S., eff. May 23, 2013.

NOTE: See Acts 2001, No. 703, §§5 & 6, relative to effectiveness and applicability of Act.

NOTE: See Acts 2004, No. 782, §2, relative to the Sheriffs' Pension and Relief Fund increasing the employee contribution rate to cover one-half of costs of additional benefits provided by Acts 2004, Nos. 854, 855, and 866.

NOTE: See Acts 2004, No. 7, §6, providing that the Act shall not affect or change any law relative to retirement or retirement or survivor benefits of employees of the Dept. of Public Safety and Corrections.

NOTE: Acts 2012, No. 483, which amended R.S. 11:62(4)(introductory paragraph), (5)(introductory paragraph), and (11)(introductory paragraph) and enacted R.S. 11:62(4.1), (5.1), and (11.1) was held unconstitutional by the state Supreme Court in Retired State Employees Association, et al. v State of Louisiana No. 2013-CA-0499 (La. 6/28/13); 2013 Westlaw 3287132.

NOTE: See HCR 2 of the 2013 R.S. relative to suspension of Act 483 of the 2012 R.S. and application and intent regarding provisions of the Act not suspended by the resolution.



RS 11:81 - Purpose of Subpart

SUBPART D. TAX CONTRIBUTIONS

§81. Purpose of Subpart

The purpose of this Subpart is to comply with the requirements of Article X, Section 29(E)(3) of the Constitution of Louisiana that the legislature shall determine dedicated taxes for statewide public retirement systems not covered by the provisions of Article X, Section 29(A) or (B) of the Constitution of Louisiana.

Acts 1988, No. 81, §2, eff. July 1, 1989.



RS 11:82 - Ad valorem tax contributions established

§82. Ad valorem tax contributions established

A. Ad valorem tax contributions to state and statewide public retirement systems shall be as follows:

(1) Assessors' Retirement Fund. Dedicated funds are .25% (1% for Orleans Parish) of aggregate taxes shown to be collectible by the tax rolls of each parish.

(2) Clerks' of Court Retirement and Relief Fund. Dedicated funds are .25% (.5% for Orleans Parish) of aggregate taxes shown to be collectible by the rolls of each parish.

(3) Municipal Employees' Retirement System of Louisiana. Dedicated funds are .25% of aggregate taxes shown to be collectible by the tax rolls of each parish except Orleans; funds collected from the parish of East Baton Rouge are to be distributed pursuant to R.S. 11:1862. These amounts are split between Plan A and Plan B based on active member payroll.

(4) Parochial Employees' Retirement System of Louisiana. Dedicated funds are .25% of aggregate taxes shown to be collectible by the tax rolls of each parish except Orleans and East Baton Rouge. These amounts are split between Plan A and Plan B based on active member payroll.

(5) Sheriffs' Pension and Relief Fund. Dedicated funds are .5% of aggregate taxes shown to be collectible by the tax rolls of each parish.

(6) District Attorneys' Retirement System. Dedicated funds are .2% of aggregate taxes shown to be collectible by the tax rolls of each parish.

(7) Registrars' of Voters Employees' Retirement System. Dedicated funds are .0625% of aggregate taxes shown to be collectible by the tax rolls of each parish.

(8)(a) Teachers' Retirement System of Louisiana. Dedicated funds are one percent of aggregate taxes shown to be collectible by the tax rolls of each parish except Orleans.

(b) Effective with the 2004 tax roll payment, the Teachers' Retirement System of Louisiana shall credit each city, parish, or other local public school system located completely within East Baton Rouge Parish with an amount equal to one percent of the aggregate taxes shown to be collectible by the tax rolls for any millage levied by that school system plus an amount equal to the percentage of the total aggregate taxes collected by that school system of all aggregate taxes collected by all school systems within the parish of one percent of the aggregate taxes shown to be collectible by the tax rolls for any millage levied by an entity other than a school board remitted to the system from East Baton Rouge Parish.

(c) Within thirty days after the effective date of Subparagraph (b) of this Paragraph, the East Baton Rouge Parish School Board, the Baker City School Board, and the Zachary Community School Board shall file with the Teachers' Retirement System of Louisiana and the assessor for East Baton Rouge Parish a formula to be used to calculate the amount to be credited to each school board.

B. Provided, however, in the event the employer contributions become zero and employee contributions and dedicated taxes prescribed in this Section provide more than the total actuarially required contribution to any system, then the Public Retirement Systems' Actuarial Committee shall determine the amount of the aggregate taxes shown on the tax rolls of each parish that shall be remitted to such retirement system.

Acts 1988, No. 81, §2, eff. July 1, 1989; Acts 1989, No. 145, §1, eff. July 1, 1989; Acts 1990, No. 623, §1, eff. July 1, 1990; Acts 2005, No. 244, §1, eff. June 29, 2005.



RS 11:101 - Purpose of Subpart

SUBPART E. EMPLOYER CONTRIBUTIONS

§101. Purpose of Subpart

The purpose of this Subpart is to provide mechanisms to implement compliance with the requirements of Article X, Section 29(E)(2)(b) and (c) and (3) of the Constitution of Louisiana that the legislature provide with respect to employer funding of state and statewide public retirement systems.

Acts 1988, No. 81, §2, eff. July 1, 1989.



RS 11:102 - Employer contributions; determination; state systems

§102. Employer contributions; determination; state systems

A. The provisions of this Section are applicable with respect to the state public retirement systems, whose benefits are guaranteed by Article X, Section 29(A) and (B) of the Constitution of Louisiana.

B.(1) Except as provided in R.S. 11:102.1, 102.2, 102.3, 102.4, and 102.5 and in Paragraph (5) of this Subsection, for each fiscal year, commencing with Fiscal Year 1989-1990, for each of the public retirement systems referenced in Subsection A of this Section, the legislature shall set the required employer contribution rate for each system or plan equal to the actuarially required employer contribution, as determined pursuant to the provisions of this Section, divided by the total projected payroll of all active members of each particular system or plan for the fiscal year. Each entity funding a portion of a member's salary shall also fund the employer's contribution on that portion of the member's salary at the employer contribution rate specified in this Section.

(2)(a) At the end of each fiscal year, the difference between the actuarially required employer contribution for the fiscal year, as determined pursuant to the provisions of this Section, and the amount of employer contributions actually received for the fiscal year, excluding any amounts received for the extraordinary purchase of additional benefits or service, shall be determined.

(b) If the amount of employer contributions received for the fiscal year is less than the actuarially required employer contribution for the fiscal year due to the failure of the legislature to appropriate funds at the required employer contribution rate, the difference shall be paid by the state treasurer from the state general fund upon warrant from the governing authority of the retirement system.

(c) At the end of each fiscal year, the difference between the minimum employer contribution, as required by the Constitution of Louisiana, and the actuarially required employer contribution for the fiscal year, as determined pursuant to the provisions of this Section, shall be determined and applied in accordance with the following provisions:

(i) The amount, if any, by which the actuarially required contribution for a system exceeds the constitutionally required minimum contribution for that system shall be accumulated in an employer credit account which shall be adjusted annually to reflect any gain or loss attributable to the balance in the account at the actuarial rate of return earned by the system.

(ii) Except as provided in Paragraph (5) of this Subsection, annual contributions required in accordance with this Section, or the constitutional minimum if greater, may be funded in whole or in part from the employer credit account, provided the employee contribution rate or rates for the system as set forth in R.S. 11:62 has or have been reduced to an amount equal to or less than fifty percent of the annual normal cost for the system or the plan rounded to the nearest one-quarter percent.

(d) Except as provided in R.S. 11:102.1 and 102.2, differences occurring for any other reason shall be added to or subtracted from the following fiscal year's actuarially required employer contribution in accordance with the provisions of this Section.

(3) With respect to each state public retirement system, the actuarially required employer contribution for each fiscal year, commencing with Fiscal Year 1989-1990, shall be that dollar amount equal to the sum of:

(a) The employer's normal cost for that fiscal year, computed as of the first of the fiscal year using the system's actuarial funding method as specified in R.S. 11:22 and taking into account the value of future accumulated employee contributions and interest thereon, such employer's normal cost rate multiplied by the total projected payroll for all active members to the middle of that fiscal year. For the Louisiana State Employees' Retirement System, effective for the June 30, 2010 system valuation and beginning with Fiscal Year 2011-2012, the normal cost shall be determined in accordance with Subsection C of this Section. For the Teachers' Retirement System of Louisiana, effective for the June 30, 2011 system valuation and beginning with Fiscal Year 2012-2013, the normal cost shall be determined in accordance with Subsection D of this Section.

(b) That fiscal year's payment, computed as of the first of that fiscal year and projected to the middle of that fiscal year at the actuarially assumed interest rate, taking into account consolidation with other amortization bases, if any, as provided in R.S. 11:42, 102.1, and 102.2, and using the system's amortization method specified in R.S. 11:42, necessary to amortize the unfunded accrued liability as of June 30, 1988, such unfunded accrued liability computed using the system's actuarial funding method as specified in R.S. 11:22.

(c) Except as provided in R.S. 11:102.1 and 102.2, that fiscal year's payment, computed as of the first of that fiscal year and projected to the middle of that fiscal year at the actuarially assumed interest rate, necessary to amortize the prior year's over or underpayment as a level dollar amount over a period of five years.

(d) That fiscal year's payment, computed as of the first of that fiscal year and projected to the middle of that fiscal year at the actuarially assumed interest rate, necessary to amortize changes in actuarial liability due to:

(i) Actuarial gains and losses, if appropriate for the funding method used by the system as specified in R.S. 11:22, for each fiscal year beginning after June 30, 1988, such payments to be computed as provided in Subsection C, D, E, or F of this Section.

(ii) Changes in the method of valuing of assets, such payments to be computed as provided in Subsection C, D, E, or F of this Section.

(iii) Changes in actuarial assumptions or actuarial funding methods, excluding changes in methods of valuing of assets, such payments to be computed as provided in Subsection C, D, E, or F of this Section.

(iv) Changes in actuarial accrued liability, computed using the actuarial funding method as specified in R.S. 11:22, due to legislation changing plan provisions, such payments to be computed in the manner and over the time period specified in the legislation creating the change or, if not specified in such legislation, as provided in Subsection C, D, E, or F of this Section.

(v) - (viii) Repealed by Acts 2016, No. 95, §2, eff. June 30, 2016.

(e) Beginning in the first fiscal year in which the projected aggregate employer contribution rate, calculated without regard to any changes in the board-approved actuarial valuation rate, will not increase, the projected noninvestment-related administrative expenses for the fiscal year.

(4) At the end of the fiscal year during which the assets of a system, excluding the outstanding balance due to Subparagraph (B)(3)(c) of this Section, exceed the actuarial accrued liability of that system, the amortization schedules calculated pursuant to Subparagraphs (B)(3)(b) and (d) and Subsection C, D, E, or F of this Section shall be fully liquidated and assets in excess of the actuarial accrued liability shall be amortized as a credit in accordance with the provisions of Subparagraph (B)(3)(d) and Subsection C, D, E, or F of this Section.

(5)(a) Notwithstanding any other provision of this Section to the contrary, the gross employer contribution rate for the Louisiana State Employees' Retirement System and the Teachers' Retirement System of Louisiana shall not be less than fifteen and one-half percent per year until such time as the unfunded accrued liability that existed on June 30, 2004, is fully funded.

(b) At the end of each fiscal year, the difference, if any, by which the amount of contributions received from payment of all employer contributions at the fixed minimum employer contribution rate established pursuant to this Paragraph exceeds the greater of the minimum employer contribution required by Article X, Section 29 of the Constitution of Louisiana or the statutory minimum employer contribution calculated according to the methodology provided for in Subparagraph (3)(d) of this Subsection or in Subsection C or D of this Section shall be accumulated in an employer credit account for the respective system.

(c) The employer credit account shall be adjusted annually to reflect any gain or loss attributable to the balance in the account at the actuarial rate of return earned by the system.

(d)(i) Except as provided in R.S. 11:102.1 and 102.2, the employer credit account of a system shall be used exclusively to reduce any unfunded accrued liability of that system created before July 1, 2004, and shall not be debited for any other purpose.

(ii) Effective for the June 30, 2009 system valuation and beginning July 1, 2010, any funds in the system's employer credit account shall be applied to the remaining balance of the original amortization base or the experience account amortization base established in accordance with and as further provided by R.S. 11:102.1 or 102.2.

C.(1) The provisions of this Subsection shall apply to the Louisiana State Employees' Retirement System.

(2)(a) Except as provided in Subparagraph (b) of this Paragraph and in R.S. 11:102.5, effective July 1, 2004, and beginning with Fiscal Year 1998-1999, the amortization period for the changes, gains, or losses of the system provided in Items (B)(3)(d)(i) through (iv) of this Section shall be thirty years from the year in which the change, gain, or loss occurred. The outstanding balances of amortization bases established pursuant to Items (B)(3)(d)(i) through (iv) of this Section before Fiscal Year 1998-1999, shall be amortized as a level-dollar amount from July 1, 2004, through June 30, 2029. Beginning with Fiscal Year 2003-2004, and for each fiscal year thereafter, the outstanding balances of amortization bases established pursuant to Items (B)(3)(d)(i) through (iv) of this Section shall be amortized as a level-dollar amount. Effective for the June 30, 2010 system valuation and beginning with Fiscal Year 2011-2012, amortization payments for changes in actuarial liability shall be determined in accordance with this Subsection.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, effective for the June thirtieth valuation following the fiscal year in which the system first attains a funded percentage of seventy or more pursuant to R.S. 11:542 and for every year thereafter, the amortization period for the changes, gains, or losses of the system provided in Items (B)(3)(d)(i) through (iv) of this Section occurring in that year or thereafter shall be twenty years from the year in which the change, gain, or loss occurred.

(c) Effective for the first system valuation following June 30, 2015, in which an allocation is made to the system's experience account and for each valuation thereafter, actuarial gains allocated to the experience account shall be amortized as a loss with level payments over a ten-year period.

(3) The provisions of this Paragraph and Paragraphs (4) through (9) of this Subsection shall be effective for the June 30, 2010 system valuation and beginning Fiscal Year 2011-2012. For purposes of this Subsection, "plan" or "plans" shall mean a subgroup within the system characterized by the following employee classifications:

(a) Rank-and-file members of the system.

(b) Full-time law enforcement personnel, supervisors, or administrators who are employed with the Department of Revenue or office of alcohol and tobacco control and who are P.O.S.T. certified, have the power to arrest, and hold a commission from such office.

(c) Peace officers, as defined by R.S. 40:2402(3)(a), employed by the Department of Public Safety and Corrections, office of state police, other than state troopers.

(d) Judges and court officers to whom Subpart A of Part VII of Chapter 1 of Subtitle II of this Title is applicable.

(e) Wildlife agents to whom Subpart B of Part VII of Chapter 1 of Subtitle II of this Title is applicable.

(f) Wardens, correctional officers, probation and parole officers, and security personnel employed by the Department of Public Safety and Corrections who are members of the secondary component pursuant to Subpart C of Part VII of Chapter 1 of Subtitle II of this Title.

(g) Correctional officers, probation and parole officers, and security personnel employed by the Department of Public Safety and Corrections who are members of the primary component.

(h) Legislators, the governor, and the lieutenant governor.

(i) Employees of the bridge police section of the Crescent City Connection Division of the Department of Transportation and Development.

(j) Hazardous duty plan members as provided pursuant to R.S. 11:611 et seq.

(k) Judges as provided pursuant to R.S. 11:62(5)(a)(iii) and 444(A)(1)(a)(ii).

(l) Harbor Police Retirement Plan members as provided pursuant to R.S. 11:631.

(m) Any other specialty retirement plan provided for a subgroup of system members. If the legislation enacting such a plan is silent as to the application of this Subsection, the Public Retirement Systems' Actuarial Committee shall provide for the application to such plan.

(4) Effective for the June 30, 2010 system valuation and beginning with Fiscal Year 2011-2012, the normal cost calculated pursuant to Subparagraph (B)(3)(a) of this Section, shall be calculated separately for each particular plan within the system. An employer shall pay employer contributions for each employee at the rate applicable to the plan of which that employee is a member.

(5) Effective for the June 30, 2010 system valuation and beginning with Fiscal Year 2011-2012, changes in actuarial liability due to legislation, changes in governmental organization, or reclassification of employees or positions shall be calculated individually for each particular plan within the system based on each plan's actuarial experience as further provided in Subparagraph (6)(c) of this Subsection.

(6) For each plan referenced in Paragraph (3) of this Subsection, the legislature shall set the required employer contribution rate equal to the sum of the following:

(a) The particularized normal cost rate. The normal cost rate for each fiscal year shall be the employer's normal cost for the plan computed by applying the method specified in R.S. 11:102(B)(1) and (3)(a) to the plan.

(b) The shared unfunded accrued liability rate. (i) Except as provided in Item (ii) of this Subparagraph, a single rate shall be computed for each fiscal year, applicable to all plans for actuarial changes, gains, and losses existing on June 30, 2010, or occurring thereafter, including experience and investment gains and losses, which are independent of the existence of the plans listed in Paragraph (3) of this Subsection, the payment and rate therefor shall be calculated as provided in this Subsection and Paragraphs (B)(1) and (3) of this Section.

(ii) The shared unfunded accrued liability rate applicable to the Harbor Police Retirement System shall not include any unfunded accrued liability incurred on or before July 1, 2015, until the earlier of:

(aa) July 1, 2022.

(bb) The date that all sums payable by the Port of New Orleans to the board of trustees of the Louisiana State Employees' Retirement System pursuant to the terms and conditions of a cooperative endeavor agreement between the board of trustees of the Louisiana State Employees' Retirement System, the board of commissioners of the Port of New Orleans, and the board of trustees of the Harbor Police Retirement System regarding the merger of the Harbor Police Retirement System into the Louisiana State Employees' Retirement System have been paid in full.

(c) The particularized unfunded accrued liability rate. For actuarial changes, gains, and losses, excluding experience and investment gains and losses, first recognized in the June 30, 2010 valuation or in any later valuation, attributable to one or more, but not all, plans listed in Paragraph (3) of this Subsection or to some new plan or plans, created, implemented, or enacted after July 1, 2010, a particularized contribution rate shall be calculated as provided in this Subsection and Paragraphs (B)(1) and (3) of this Section.

(d) The shared gross employer contribution rate difference. The gross employer contribution rate difference shall be the difference between the minimum gross employer contribution rate provided in Paragraph (B)(5) of this Section and the aggregate employer contribution rate calculated pursuant to the provisions of Subsection B of this Section.

(7) Each entity funding a portion of the member's salary shall also fund the employer's contribution on that portion of the member's salary at the employer contribution rate specified in this Subsection.

(8) For purposes of Paragraph (B)(2) of this Section the actuarially required employer contributions and the employer contributions actually received for all plans shall be totaled and treated as a single contribution.

(9) If provisions of this Section cover matters not specifically addressed by the provisions of this Subsection, then those provisions shall be applicable.

D.(1) The provisions of this Subsection shall apply to the Teachers' Retirement System of Louisiana.

(2)(a) Except as provided in Subparagraph (b) of this Paragraph and in R.S. 11:102.5, effective July 1, 2004, and beginning with Fiscal Year 2000-2001, the amortization period for the changes, gains, or losses of the system provided in Items (B)(3)(d)(i) through (iv) of this Section shall be thirty years from the year in which the change, gain, or loss occurred. The outstanding balances of amortization bases established pursuant to Items (B)(3)(d)(i) through (iv) of this Section before Fiscal Year 2000-2001, shall be amortized as a level-dollar amount from July 1, 2004, through June 30, 2029. Beginning with Fiscal Year 2003-2004, and for each fiscal year thereafter, the outstanding balances of amortization bases established pursuant to Items (B)(3)(d)(i) through (iv) of this Section shall be amortized as a level-dollar amount. Effective for the June 30, 2011 system valuation and beginning with Fiscal Year 2012-2013, amortization payments for changes in actuarial liability shall be determined in accordance with this Subsection.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, effective for the June thirtieth valuation following the fiscal year in which the system first attains a funded percentage of seventy or more pursuant to R.S. 11:883.1 and for every year thereafter, the amortization period for the changes, gains, or losses of the system provided in Items (B)(3)(d)(i) through (iv) of this Section occurring in that year or thereafter shall be twenty years from the year in which the change, gain, or loss occurred.

(c) Effective for the first system valuation following June 30, 2015, in which an allocation is made to the system's experience account and for each valuation thereafter, actuarial gains allocated to the experience account shall be amortized as a loss with level payments over a ten-year period.

(3) The provisions of this Paragraph and Paragraphs (4) through (9) of this Subsection shall be effective for the June 30, 2011 system valuation and beginning Fiscal Year 2012-2013. For purposes of this Subsection, "plan" or "plans" shall mean a subgroup within the system characterized by the following employee classifications:

(a) Employees of an institution of postsecondary education, the Board of Regents, or a postsecondary education management board who are not employed for the sole purpose of providing instruction or administrative services at the primary or secondary level, including at any lab school and the Louisiana School for Math, Science, and the Arts.

(b) Any other specialty retirement plan provided for a subgroup of system members. If the legislation enacting such a plan is silent as to the application of this Subsection, the Public Retirement Systems' Actuarial Committee shall provide for the application to such plan.

(c) All other teachers, as defined in R.S. 11:701(33), including members paid from school food service funds as provided in R.S. 11:801 and 811.

(4) Effective for the June 30, 2011 system valuation and beginning with Fiscal Year 2012-2013, the normal cost calculated pursuant to Subparagraph (B)(3)(a) of this Section, shall be calculated separately for each particular plan within the system. An employer shall pay employer contributions for each employee at the rate applicable to the plan of which that employee is a member.

(5) Effective for the June 30, 2011 system valuation and beginning with Fiscal Year 2012-2013, changes in actuarial liability due to legislation, changes in governmental organization, or reclassification of employees or positions shall be calculated individually for each particular plan within the system based on each plan's actuarial experience as further provided in Subparagraph (6)(c) of this Subsection.

(6) For each plan referenced in Paragraph (3) of this Subsection, the legislature shall set the required employer contribution rate equal to the sum of the following:

(a) The particularized normal cost rate. The normal cost rate for each fiscal year shall be the employer's normal cost for employees in the plan computed by applying the method specified in Paragraph (B)(1) and Subparagraph (B)(3)(a) of this Section to the plan.

(b) The shared unfunded accrued liability rate. A single rate shall be computed for each fiscal year, applicable to all plans for actuarial changes, gains, and losses existing on June 30, 2011, or occurring thereafter, including experience and investment gains and losses, which are independent of the existence of the plans listed in Paragraph (3) of this Subsection, the payment and rate therefor shall be calculated as provided in this Subsection and Paragraphs (B)(1) and (3) of this Section.

(c) The particularized unfunded accrued liability rate. For actuarial changes, gains, and losses, excluding experience and investment gains and losses, first recognized in the June 30, 2011 valuation or in any later valuation, attributable to one or more, but not all, plans listed in Paragraph (3) of this Subsection or to some new plan or plans, created, implemented, or enacted after July 1, 2011, a particularized contribution rate shall be calculated as provided in this Subsection and Paragraphs (B)(1) and (3) of this Section.

(d) The shared gross employer contribution rate difference. The gross employer contribution rate difference shall be the difference between the minimum gross employer contribution rate provided in Paragraph (B)(5) of this Section and the aggregate employer contribution rate calculated pursuant to the provisions of Subsection B of this Section.

(7) Each entity funding a portion of the member's salary shall also fund the employer's contribution on that portion of the member's salary at the employer contribution rate specified in this Subsection.

(8) For purposes of Paragraph (B)(2) of this Section the actuarially required employer contributions and the employer contributions actually received for all plans shall be totaled and treated as a single contribution.

(9) If provisions of this Section cover matters not specifically addressed by the provisions of this Subsection, then those provisions shall be applicable.

E.(1) Except as provided in Paragraphs (2) and (3) of this Subsection and in R.S. 11:102.5, effective July 1, 2004, and beginning with Fiscal Year 2000-2001, the amortization period for the changes, gains, or losses of the Louisiana School Employees' Retirement System provided in Items (B)(3)(d)(i) through (iv) of this Section shall be thirty years from the year in which the change, gain, or loss occurred. The outstanding balances of amortization bases established pursuant to Items (B)(3)(d)(i) through (iv) of this Section before Fiscal Year 2000-2001, shall be amortized as a level-dollar amount from July 1, 2004, through June 30, 2029. Beginning with Fiscal Year 2003-2004, and for each fiscal year thereafter, the outstanding balances of amortization bases established pursuant to Items (B)(3)(d)(i) through (iv) of this Section shall be amortized as a level-dollar amount.

(2)(a) All outstanding amortization bases in existence on June 30, 2014, including outstanding balances established pursuant to Subparagraph (B)(3)(c) of this Section, shall be consolidated and reamortized over the period ending June 30, 2044, with level-dollar payments, effective with the June 30, 2014 valuation. This Paragraph shall not apply to amortization bases established after June 30, 2014.

(b) After payment of a permanent benefit increase pursuant to the provisions of R.S. 11:1145.1, the unused portion of the June 30, 2013 experience account balance shall be credited in an amortization conversion account from which annual contributions required pursuant to Subparagraph (a) of this Paragraph shall be funded in whole or in part for the years July 1, 2014, through June 30, 2019. Effective June 30, 2019, all funds remaining in the amortization conversion account shall be amortized as a gain in accordance with the provisions of this Subsection.

(3) Notwithstanding the provisions of Paragraph (1) of this Subsection, effective for the June thirtieth valuation following the fiscal year in which the system first attains a funded percentage of seventy-two or more pursuant to R.S. 11:1145.1 and for every year thereafter, the amortization period for the changes, gains, or losses of the system provided in Items (B)(3)(d)(i) through (iv) of this Section occurring in that year or thereafter shall be twenty years from the year in which the change, gain, or loss occurred.

(4) Effective for the first system valuation following June 30, 2015, in which an allocation is made to the system's experience account and for each valuation thereafter, actuarial gains allocated to the experience account shall be amortized as a loss with level payments over a ten-year period.

F.(1) Except as provided in Paragraph (2) of this Subsection and in R.S. 11:102.5, effective July 1, 2009, and beginning with Fiscal Year 1992-1993, the amortization period for the changes, gains, or losses of the Louisiana State Police Retirement System provided in Items (B)(3)(d)(i) through (iv) of this Section shall be thirty years from the year in which the change, gain, or loss occurred. The outstanding balances of amortization bases established pursuant to Items (B)(3)(d)(i) through (iv) of this Section before Fiscal Year 2008-2009 shall be amortized as a level-dollar amount from July 1, 2009, through June 30, 2029. Beginning with Fiscal Year 2008-2009, and for each fiscal year thereafter, the outstanding balances of amortization bases established pursuant to Items (B)(3)(d)(i) through (iv) of this Section shall be amortized as a level-dollar amount.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, effective for the June thirtieth valuation following the fiscal year in which the system first attains a funded percentage of seventy or more pursuant to R.S. 11:1332 and for every year thereafter, the amortization period for the changes, gains, or losses of the system provided in Items (B)(3)(d)(i) through (iv) of this Section occurring in that year or thereafter shall be twenty years from the year in which the change, gain, or loss occurred.

(3) Effective for the first system valuation following June 30, 2015, in which an allocation is made to the system's experience account and for each valuation thereafter, actuarial gains allocated to the experience account shall be amortized as a loss with level payments over a ten-year period.

Acts 1988, No. 81, §2, eff. July 1, 1989; Acts 1989 1st Ex. Sess., No. 4, §1, eff. July 1, 1989; Acts 1990, No. 470, §1, eff. July 1, 1990; Acts 1992, No. 257, §1, eff. July 1, 1992; Acts 1993, No. 734, §1, eff. July 1, 1993; Acts 1999, No. 1331, §1; Acts 2000, 1st Ex. Sess., No. 14, §1, eff. April 14, 2000; Acts 2004, No. 588, §1, eff. June 30, 2004; Acts 2008, No. 852, §1, eff. July 1, 2008; Acts 2009, No. 497, §1, eff. June 30, 2009; Acts 2010, No. 1026, §1, eff. July 1, 2010; Acts 2010, No. 861, §4, eff. August 15, 2010; Acts 2012, No. 483, §1, declared unconstitutional by La. Supreme Court; Acts 2012, No. 716, §1, eff. June 11, 2012; Acts 2012, No. 227, §1, eff. August 1, 2012; HCR 2 of the 2013 R.S., eff. May 23, 2013; Acts 2014, No. 23, §1, eff. June 30, 2014; Acts 2014, No. 399, §1, eff. June 30, 2014; Acts 2014, No. 478, §1, eff. June 30, 2014; Acts 2014, No. 648, §2, see Act for effective date; Acts 2016, No. 94, §1, eff. June 10, 2016; Acts 2016, No. 95, §§1, 2, eff. June 30, 2016.

NOTE: See Acts 2004, No. 588, §2, relative to balances in the Employee Experience Account of the La. State Employees' Retirement System and the Teachers' Retirement System of La. on June 30, 2004.

NOTE: See Acts 2009, No. 497, §2, eff. June 30, 2009, relative to conflicts with previous Acts and §4 relative to effect on contribution rates.

NOTE: Acts 2012, No. 483, which amended R.S. 11:102(B)(1) and (3)(a) and (d)(v), (vi), and (vii) and enacted R.S. 11:102(C)(1)(m) was held unconstitutional by the state Supreme Court in Retired State Employees Association, et al. v State of Louisiana, 2013-CA-0499 (La. 6/28/13); 119 So. 3d 568.

NOTE: See HCR 2 of the 2013 R.S. relative to suspension of Act 483 of the 2012 R.S. and application and intent regarding provisions of the Act not suspended by the resolution.

NOTE: See Acts 2014, No. 399, §2, relative to the determination of excess returned for the June 30, 2014, system valuations.

NOTE: See Acts 2014, No. 852, relative to calculation and payment of UAL for probation and parole officers in LASERS.

NOTE: See Acts 2014, No. 648, §6(B), regarding contingent effective date.



RS 11:102.1 - Amortization payment schedules; priority excess return allocations; Louisiana State Employees' Retirement System

§102.1. Amortization payment schedules; priority excess return allocations; Louisiana State Employees' Retirement System

A.(1) For the Louisiana State Employees' Retirement System, effective for the June 30, 2009 system valuation and with payments beginning July 1, 2010, all amortization bases existing on July 1, 2008, shall be consolidated as provided in this Section.

(2) There shall be two consolidated amortization bases calculated and amortized as provided in this Section. Any existing amortization base not included in a consolidated base pursuant to this Section shall remain separate and continue to be amortized and funded as otherwise provided by law.

(3) Beginning with Fiscal Year 2008-2009 and for each fiscal year thereafter, that year's changes, gains, and losses shall be calculated and payments therefor determined as provided in R.S. 11:102, except as otherwise specified in this Section.

(4) For purposes of this Section, the following shall apply:

(a) "Primary priority amount" shall mean the maximum amount of system returns in excess of the system's actuarially assumed rate of return that may be applied to the original amortization base, regardless of whether actual returns that equal or exceed the maximum are available, and shall equal:

(i) For the June 30, 2015 valuation, fifty million dollars.

(ii) For each valuation thereafter, the prior year's primary priority amount increased by the percentage increase in the system's actuarial value of assets for the prior year, if any.

(b) "Primary allocation" shall mean the actual returns available for application to the original amortization base.

(c) "Secondary priority amount" shall mean the maximum amount of system returns in excess of the system's actuarially assumed rate of return that may be applied to the experience account amortization base, regardless of whether actual returns that equal or exceed the maximum are available, and shall equal:

(i) For the June 30, 2015 valuation, fifty million dollars.

(ii) For each valuation thereafter, before the original amortization base is liquidated, the prior year's secondary priority amount increased by the percentage increase in the system's actuarial value of assets for the prior year, if any.

(iii) For the valuation in which the original amortization base is liquidated, that year's secondary priority amount calculated pursuant to Item (ii) of this Subparagraph plus any money from that year's primary priority amount remaining after liquidation of the original amortization base.

(iv) For the first valuation after the original amortization base is liquidated, the portion of the prior year's primary priority amount that was necessary to liquidate the original amortization base plus the prior year's secondary priority amount, both increased by the percentage increase in the system's actuarial value of assets for the prior year, if any.

(v) For the second valuation after the original amortization base is liquidated and for each valuation thereafter, the prior year's secondary priority amount increased by the percentage increase in the system's actuarial value of assets for the prior year, if any.

(d) "Secondary allocation" shall mean the actual returns available for application to the experience account amortization base.

(e) "Residual priority amount" shall mean the maximum amount of system returns in excess of the system's actuarially assumed rate of return that may be applied to the oldest outstanding positive amortization base after liquidation of the experience account amortization base, regardless of whether actual returns that equal or exceed the maximum are available, and shall equal:

(i) For the valuation in which the experience account amortization base is liquidated, the money from that year's secondary allocation remaining after liquidation of the experience account amortization base, if any.

(ii) For the first valuation after the experience account amortization base is liquidated, the prior year's secondary priority amount, increased by the percentage increase in the system's actuarial value of assets for the prior year, if any.

(iii) For the second valuation after the experience account amortization base is liquidated and for each valuation thereafter, the prior year's residual priority amount increased by the percentage increase in the system's actuarial value of assets for the prior year, if any.

(f) "Residual allocation" shall mean the actual returns available for application to the oldest outstanding positive amortization base after liquidation of the experience account amortization base.

(g) In no event shall the total of one year's priority amounts be less than the total of the previous year's priority amounts.

(h) Notwithstanding the provisions of Subparagraph (i) of this Paragraph, effective for the June thirtieth valuation following the fiscal year in which the system first attains a funded percentage of eighty or more pursuant to R.S. 11:542 and for each valuation thereafter, the net remaining liability of the amortization base to which the funds are applied shall be reamortized with annual level-dollar payments calculated as provided in R.S. 11:102 over the remainder of the amortization period originally established for that amortization base.

(i) Beginning with Fiscal Year 2019-2020 and every fifth fiscal year thereafter, the remaining liability net of all payments made since the last reamortization shall be reamortized over the remainder of the amortization period originally established for that amortization base with annual payments calculated as provided for in this Section.

(j) Except as provided in Subparagraphs (h) and (i) of this Paragraph and in Item (B)(3)(a)(iv) of this Section, the net remaining liability of the amortization base to which the funds are applied shall not be reamortized after such application.

B. Original amortization base.

(1) The remaining balances of outstanding amortization bases in excess of twenty years for the years 1993 through 1995, 1997 and 1998, and 2005 through 2007, excluding the amortization base for liability created by Act No. 414 of the 2007 Regular Session of the Legislature, as specified in the June 30, 2008, system valuation adopted by the Public Retirement Systems' Actuarial Committee on February 5, 2009, shall be consolidated into a single amortization base effective for the June 30, 2009, system valuation with payments beginning on July 1, 2010.

(2)(a) To this base shall be applied any monies in the separate fund known alternatively as the "Texaco Account" or the "Initial Unfunded Accrued Liability Account" on June 30, 2010, and any appropriation provided in the 2009 Regular Session of the Legislature.

(b) The balance in this account as of June 30, 2008, exclusive of any subaccount balance, shall be credited with interest at the system's actuarially assumed interest rate until the funds in the account are applied as provided in this Subsection.

(3)(a) This consolidated amortization base shall be known as the "original amortization base" and shall be amortized with annual payments calculated as follows:

(i) For Fiscal Year 2010-2011, the projected payment shall be the amount specified in the June 30, 2009 system valuation adopted by the Public Retirement Systems' Actuarial Committee pursuant to R.S. 11:127. The actuarially required contribution shall be determined in accordance with the provisions of R.S. 11:102 in the June 30, 2010 system valuation adopted by the committee.

(ii) Payments thereafter shall form an annuity increasing at six and one-half percent for one year, at five and one-half percent annually for the following four years, and at five percent annually for the following two years.

(iii) Beginning in Fiscal Year 2018-2019, the payments shall be amortized over the remaining period with payments forming an annuity increasing at two percent annually.

(iv) Notwithstanding any provision of this Section to the contrary, the net remaining liability shall be reamortized over the remainder of the amortization period ending in 2029 in the first valuation after Fiscal Year 2019-2020 for which this reamortization results in annual level-dollar payments that do not exceed the payment otherwise required for that year's valuation.

(b) The first payment after this consolidation shall be made in Fiscal Year 2010-2011 and the final payment shall be made no later than Fiscal Year 2028-2029.

(4) Except as provided in Paragraph (6) of this Subsection, in any year in which the system exceeds its actuarially assumed rate of return, the primary allocation shall be applied to the remaining balance of the original amortization base established in this Subsection.

(5) Notwithstanding the provisions of R.S. 11:102(B)(3)(c) and (5) or any other provision of law to the contrary, in any year through Fiscal Year 2016-2017 in which the system receives an overpayment of employer contributions as determined pursuant to R.S. 11:102(B)(2) and in any year through Fiscal Year 2016-2017 in which the system receives additional contributions pursuant to R.S. 11:102(B)(5), the amount of such overpayment or additional contribution shall be applied to the remaining balance of the original amortization base established pursuant to this Subsection.

(6) For the June 30, 2014 valuation, if the system exceeds its actuarially assumed rate of return, the excess returns, up to the first twenty-five million dollars, shall be applied to the remaining balance of the original amortization base established in this Subsection, without reamortization of such base.

C. Experience account amortization base.

(1) The remaining balances of outstanding amortization bases for the years 1996, 1999 through 2004, and 2008, as specified in the system valuation adopted by the Public Retirement Systems' Actuarial Committee on February 5, 2009, shall be consolidated into a single amortization base, effective for the June 30, 2009, system valuation with payments beginning on July 1, 2010.

(2) To this shall be applied the balance in the experience account or the balance in the subaccount of the Texaco Account created pursuant to R.S. 11:542.

(3) This consolidated amortization base shall be known as the "experience account amortization base" and shall be amortized with annual payments over a thirty-year period beginning in Fiscal Year 2010-2011 as follows:

(a) For Fiscal Year 2010-2011, the projected payment shall be the amount specified in the June 30, 2009 system valuation adopted by the Public Retirement Systems' Actuarial Committee pursuant to R.S. 11:127. The actuarially required contribution shall be determined in accordance with the provisions of R.S. 11:102 in the June 30, 2010 system valuation adopted by the committee.

(b) Payments thereafter shall form an annuity increasing at six and one-half percent for one year, five and one-half percent for the following four years, and five percent for the following two years.

(c) Beginning in Fiscal Year 2018-2019, the outstanding balance shall be amortized over the remaining period with annual level-dollar payments.

(4) Except as provided in Paragraph (6) of this Subsection, in any year before the liquidation of the original amortization base in which the excess returns of the system exceed the primary priority amount, the secondary allocation shall be applied to the experience account amortization base established in this Subsection. In the year in which the original amortization base is liquidated and for each year thereafter until the experience account amortization base is liquidated, the secondary allocation shall be applied to the experience account amortization base.

(5) Notwithstanding the provisions of R.S. 11:102(B)(3)(c) and (5) or any other provision of law to the contrary, in any year from Fiscal Year 2017-2018 through Fiscal Year 2039-2040 in which the system receives an overpayment of employer contributions as determined pursuant to R.S. 11:102(B)(2) and in any year from Fiscal Year 2017-2018 through Fiscal Year 2039-2040 in which the system receives additional contributions pursuant to R.S. 11:102(B)(5), the amount of such overpayment or additional contribution shall be applied to the remaining balance of the experience account amortization base established pursuant to this Subsection.

(6) For the June 30, 2014 valuation, if the excess returns of the system exceed the amount applied to the original amortization base pursuant to Paragraph (B)(6) of this Section, the remaining excess returns, up to the next twenty-five million dollars, shall be applied to the remaining balance of the experience account amortization base established in this Subsection, without reamortization of such base.

D.(1) If both the original amortization base and the experience account amortization base have been liquidated, the residual allocation shall be applied to the system's oldest outstanding positive amortization base, excluding any liability established pursuant to R.S. 11:102(B)(2)(a) or (3)(c) or (C)(6)(c) until all such bases are completely liquidated. After the final base is completely liquidated, the assets shall be treated as provided in R.S. 11:102(B)(4).

(2) If there are multiple positive bases of the same age and the same duration, all such bases shall be collapsed into a single base for purposes of this Subsection.

(3) If there are multiple positive bases of the same age but of different durations, the oldest outstanding positive amortization base with the shortest remaining amortization period shall be treated as the "oldest" for purposes of this Subsection.

Acts 2009, No. 497, §1, eff. June 30, 2009; Acts 2014, No. 399, §1, eff. June 30, 2014; Acts 2016, No. 95, §1, eff. June 30, 2016.

NOTE: See Acts 2009, No. 497, §2, eff. June 30, 2009, relative to conflicts with previous Acts and §4 relative to affect on contribution rates.



RS 11:102.2 - Amortization payment schedules; priority excess return allocations; Teachers' Retirement System of Louisiana

§102.2. Amortization payment schedules; priority excess return allocations; Teachers' Retirement System of Louisiana

A.(1) For the Teachers' Retirement System of Louisiana, effective for the June 30, 2009, system valuation and with annual payments beginning July 1, 2010, all amortization bases existing on July 1, 2008, shall be consolidated as provided in this Section.

(2) There shall be two consolidated amortization bases calculated and amortized as provided in this Section.

(3) Beginning with Fiscal Year 2008-2009 and for each fiscal year thereafter, that year's changes, gains, and losses shall be calculated and payments therefor determined as provided in R.S. 11:102, except as otherwise specified in this Section.

(4) For purposes of this Section, the following shall apply:

(a) "Primary priority amount" shall mean the maximum amount of system returns in excess of the system's actuarially assumed rate of return that may be applied to the original amortization base, regardless of whether actual returns that equal or exceed the maximum are available, and shall equal:

(i) For the June 30, 2015 valuation, one hundred million dollars.

(ii) For each valuation thereafter, the prior year's primary priority amount increased by the percentage increase in the system's actuarial value of assets for the prior year, if any.

(b) "Primary allocation" shall mean the actual returns available for application to the original amortization base.

(c) "Secondary priority amount" shall mean the maximum amount of system returns in excess of the system's actuarially assumed rate of return that may be applied to the experience account amortization base, regardless of whether actual returns that equal or exceed the maximum are available, and shall equal:

(i) For the June 30, 2015 valuation, one hundred million dollars.

(ii) For each valuation thereafter, before the original amortization base is liquidated, the prior year's secondary priority amount increased by the percentage increase in the system's actuarial value of assets for the prior year, if any.

(iii) For the valuation in which the original amortization base is liquidated, that year's secondary priority amount calculated pursuant to Item (ii) of this Subparagraph plus any money from that year's primary priority amount remaining after liquidation of the original amortization base.

(iv) For the first valuation after the original amortization base is liquidated, the portion of the prior year's primary priority amount that was necessary to liquidate the original amortization base plus the prior year's secondary priority amount, both increased by the percentage increase in the system's actuarial value of assets for the prior year, if any.

(v) For the second valuation after the original amortization base is liquidated and for each valuation thereafter, the prior year's secondary priority amount increased by the percentage increase in the system's actuarial value of assets for the prior year, if any.

(d) "Secondary allocation" shall mean the actual returns available for application to the experience account amortization base.

(e) "Residual priority amount" shall mean the maximum amount of system returns in excess of the system's actuarially assumed rate of return that may be applied to the oldest outstanding positive amortization base after liquidation of the experience account amortization base, regardless of whether actual returns that equal or exceed the maximum are available, and shall equal:

(i) For the valuation in which the experience account amortization base is liquidated, the money from that year's secondary allocation remaining after liquidation of the experience account amortization base, if any.

(ii) For the first valuation after the experience account amortization base is liquidated, the prior year's secondary priority amount, increased by the percentage increase in the system's actuarial value of assets for the prior year, if any.

(iii) For the second valuation after the experience account amortization base is liquidated and for each valuation thereafter, the prior year's residual priority amount increased by the percentage increase in the system's actuarial value of assets for the prior year, if any.

(f) "Residual allocation" shall mean the actual returns available for application to the oldest outstanding positive amortization base after liquidation of the experience account amortization base.

(g) In no event shall the total of one year's priority amounts be less than the total of the previous year's priority amounts.

(h) Notwithstanding the provisions of Subparagraph (i) of this Paragraph, effective for the June thirtieth valuation following the fiscal year in which the system first attains a funded percentage of eighty or more pursuant to R.S. 11:883.1 and for each valuation thereafter, the net remaining liability of the amortization base to which the funds are applied shall be reamortized with annual level-dollar payments calculated as provided in R.S. 11:102 over the remainder of the amortization period originally established for that amortization base.

(i) Beginning with the 2019-2020 Fiscal Year and every fifth fiscal year thereafter, the remaining liability net of all payments made since the last reamortization shall be reamortized over the remainder of the amortization period originally established for that amortization base with annual payments calculated as provided for in this Section.

(j) Except as provided in Subparagraphs (h) and (i) of this Paragraph and in Item (B)(3)(a)(iv) of this Section, the net remaining liability of the amortization base to which the funds are applied shall not be reamortized after such application.

B. Original amortization base.

(1) The remaining balances of outstanding amortization bases for the years 1993 through 1996, 1998 through 2000, and 2005 through 2008, as specified in the June 30, 2008 system valuation adopted by the Public Retirement Systems' Actuarial Committee on February 5, 2009 shall be consolidated into a single amortization base effective for the June 30, 2009 system valuation with payments beginning on July 1, 2010.

(2)(a) To this base shall be applied any monies in the separate fund known alternatively as the "Texaco Account" or the "Initial Unfunded Accrued Liability Account"on June 30, 2010, and any appropriation provided in the 2009 Regular Session of the Legislature. The balance in this account as of June 30, 2008, exclusive of any subaccount balance, shall be credited with interest at the system's actuarially assumed interest rate until the funds in the account are applied as provided in this Subsection.

(b) To this base shall also be applied any monies in the employer credit account on June 30, 2010.

(3)(a) This consolidated amortization base shall be known as the "original amortization base" and shall be amortized with annual payments calculated as follows:

(i) For Fiscal Year 2010-2011, the projected payment shall be the amount specified in the June 30, 2009 system valuation adopted by the Public Retirement Systems' Actuarial Committee pursuant to R.S. 11:127. The actuarially required contribution shall be determined in accordance with the provisions of R.S. 11:102 in the June 30, 2010 system valuation adopted by the committee.

(ii) Payments thereafter shall form an annuity increasing at seven percent annually for three years and at six and one-half percent annually for the following four years.

(iii) Beginning in Fiscal Year 2018-2019, the payments shall be amortized over the remaining period with payments forming an annuity increasing at two percent annually.

(iv) Notwithstanding any provision of this Section to the contrary, the net remaining liability shall be reamortized over the remainder of the amortization period ending in 2029 in the first valuation after Fiscal Year 2019-2020 for which this reamortization results in annual level-dollar payments that do not exceed the payment otherwise required for that valuation.

(b) The first payment shall be made in Fiscal Year 2010-2011 and the final payment shall be made no later than Fiscal Year 2028-2029.

(4) Except as provided in Paragraph (5) of this Subsection, in any year in which the system exceeds its actuarially assumed rate of return, the primary allocation shall be applied to the remaining balance of the original amortization base established in this Subsection.

(5) For the June 30, 2014 valuation, if the system exceeds its actuarially assumed rate of return, the excess returns, up to the first fifty million dollars, shall be applied to the remaining balance of the original amortization base established in this Subsection, without reamortization of such base.

C. Experience account amortization base.

(1) The remaining balances of outstanding amortization bases for the years 1997, 2001 through 2004, and 2008, as specified in the system valuation adopted by the Public Retirement Systems' Actuarial Committee on February 5, 2009, shall be consolidated into a single amortization base, effective for the June 30, 2009 system valuation with payments beginning on July 1, 2010.

(2) To this shall be applied the balance in the experience account or the balance in the subaccount of the Texaco Account created pursuant to R.S. 11:883.1.

(3) This consolidated amortization base shall be known as the "experience account amortization base" and shall be amortized with annual payments over a thirty-year period beginning in Fiscal Year 2010-2011 as follows:

(a) For Fiscal Year 2010-2011, the projected payment shall be the amount specified in the June 30, 2009 system valuation adopted by the Public Retirement Systems' Actuarial Committee pursuant to R.S. 11:127. The actuarially required contribution shall be determined in accordance with the provisions of R.S. 11:102 in the June 30, 2010 system valuation adopted by the committee.

(b) Payments thereafter shall form an annuity increasing at seven percent annually for three years and at six and one-half percent annually for the following four years.

(c) Beginning in Fiscal Year 2018-2019, the outstanding balance shall be amortized over the remaining period with annual level-dollar payments.

(4) Except as provided in Paragraph (6) of this Subsection, in any year before the liquidation of the original amortization base in which the excess returns of the system exceed the primary priority amount, the secondary allocation shall be applied to the experience account amortization base established in this Subsection. In the year in which the original amortization base is liquidated and for each year thereafter until the experience account amortization base is liquidated, the secondary allocation shall be applied to the experience account amortization base.

(5) Notwithstanding the provisions of R.S. 11:102(B)(3)(c) and (5) or any other provision of law to the contrary, in any year from Fiscal Year 2009-2010 through Fiscal Year 2039-2040 in which the system receives an overpayment of employer contributions as determined pursuant to R.S. 11:102(B)(2) and in any year from Fiscal Year 2009-2010 through Fiscal Year 2039-2040 in which the system receives additional contributions pursuant to R.S. 11:102(B)(5), the amount of such overpayment or additional contribution shall be applied to the remaining balance of the experience account amortization base established pursuant to this Subsection.

(6) For the June 30, 2014 valuation, if the excess returns of the system exceed the amount applied to the original amortization base pursuant to Paragraph (B)(5) of this Section, the remaining excess returns, up to the next fifty million dollars, shall be applied to the remaining balance of the experience account amortization base established in this Subsection, without reamortization of such base.

D.(1) If both the original amortization base and the experience account amortization base have been liquidated, the residual allocation shall be applied to the system's oldest outstanding positive amortization base, excluding any liability established pursuant to R.S. 11:102(B)(2)(a) or (3)(c) or (D)(6)(c), until all such bases are completely liquidated. After the final base is completely liquidated, the assets shall be treated as provided in R.S. 11:102(B)(4).

(2) If there are multiple positive bases of the same age and the same duration, all such bases shall be collapsed into a single base for purposes of this Subsection.

(3) If there are multiple positive bases of the same age but of different durations, the oldest outstanding positive amortization base with the shortest remaining amortization period shall be treated as the "oldest" for purposes of this Subsection.

Acts 2009, No. 497, §1, eff. June 30, 2009; Acts 2014, No. 399, §1, eff. June 30, 2014; Acts 2016, No. 95, §1, eff. June 30, 2016.

NOTE: See Acts 2009, No. 497, §2, eff. June 30, 2009, relative to conflicts with previous Acts and §4 relative to affect on contribution rates.



RS 11:102.3 - Priority excess return allocations; Louisiana School Employees' Retirement System

§102.3. Priority excess return allocations; Louisiana School Employees' Retirement System

A. For purposes of this Section, the following shall apply:

(1) "Priority amount" shall mean the maximum amount of system returns in excess of the system's actuarially assumed rate of return that may be applied to the oldest outstanding positive amortization base, regardless of whether actual returns that equal or exceed the maximum are available, and shall equal:

(a) For the June 30, 2015 valuation, fifteen million dollars.

(b) For each valuation thereafter, the prior year's priority amount increased by the percentage increase in the system's actuarial value of assets for the prior year, if any.

(2) "Priority allocation" shall mean the actual returns available for application to the oldest outstanding positive amortization base.

(3) For any valuation in which the oldest outstanding positive amortization base is liquidated without using the full amount of the priority allocation, the remaining amount from that year's priority allocation after liquidation of the oldest base shall be applied to the next oldest base.

(4) In no event shall one year's priority amount be less than the previous year's priority amount.

(5) Notwithstanding the provisions of Paragraph (6) of this Subsection, effective for the June thirtieth valuation following the fiscal year in which the system first attains a funded percentage of eighty or more pursuant to R.S. 11:1145.1 and for each valuation thereafter, the net remaining liability of the amortization base to which the funds are applied shall be reamortized with annual level-dollar payments calculated as provided in R.S. 11:102 over the remainder of the amortization period originally established for that amortization base.

(6) Beginning with Fiscal Year 2019-2020 and every fifth fiscal year thereafter, the remaining liability net of all payments made since the last reamortization shall be reamortized with annual level-dollar payments calculated as provided in R.S. 11:102 over the remainder of the amortization period originally established for that amortization base.

(7) Except as provided in Paragraphs (5) and (6) of this Subsection, the net remaining liability of the amortization base to which the funds are applied shall not be reamortized after such application.

B.(1) Effective for the June 30, 2015 valuation and for each valuation thereafter, if the system's investment experience for the fiscal year exceeds the system's actuarially assumed rate of return, the system shall apply the priority allocation to the oldest outstanding positive amortization base of the system, excluding any amortization base established to amortize a liability pursuant to R.S. 11:102(B)(2)(a) or (3)(c) until all such bases are completely liquidated. After the final base is completely liquidated, the assets shall be treated as provided in R.S. 11:102(B)(4).

(2) If there are multiple positive bases of the same age and the same duration, all such bases shall be collapsed into a single base for purposes of this Subsection.

(3) If there are multiple positive bases of the same age but of different durations, the oldest outstanding positive amortization base with the shortest remaining amortization period shall be treated as the "oldest" for purposes of this Subsection.

C. Effective for the June 30, 2014 valuation, if the system's investment experience for the fiscal year exceeds the system's actuarially assumed rate of return, the system shall apply the excess investment experience returns, up to a maximum of the first seven and one-half million dollars, to the oldest outstanding positive amortization base of the system, excluding any amortization base established to amortize a liability pursuant to R.S. 11:102(B)(2)(a) or (3)(c) without reamortization of such base.

Acts 2014, No. 399, §1, eff. June 30, 2014; Acts 2016, No. 95, §1, eff. June 30, 2016.



RS 11:102.4 - Priority excess return allocations; State Police Retirement System

§102.4. Priority excess return allocations; State Police Retirement System

A. For purposes of this Section, the following shall apply:

(1) "Priority amount" shall mean the maximum amount of system returns in excess of the system's actuarially assumed rate of return that may be applied to the oldest outstanding positive amortization base, regardless of whether actual returns that equal or exceed the maximum are available, and shall equal:

(a) For the June 30, 2015 valuation, five million dollars.

(b) For each valuation thereafter, the prior year's priority amount increased by the percentage increase in the system's actuarial value of assets for the prior year, if any.

(2) "Priority allocation" shall mean the actual returns available for application to the oldest outstanding positive amortization base.

(3) For any valuation in which the oldest outstanding positive amortization base is liquidated without using the full amount of the priority allocation, the remaining amount from that year's priority allocation after liquidation of the oldest base shall be applied to the next oldest base.

(4) In no event shall one year's priority amount be less than the previous year's priority amount.

(5) Notwithstanding the provisions of Paragraph (6) of this Subsection, effective for the June thirtieth valuation following the fiscal year in which the system first attains a funded percentage of eighty or more pursuant to R.S. 11:1332 and for each valuation thereafter, the net remaining liability of the amortization base to which the funds are applied shall be reamortized with annual level-dollar payments calculated as provided in R.S. 11:102 over the remainder of the amortization period originally established for that amortization base.

(6) Beginning with Fiscal Year 2019-2020 and every fifth fiscal year thereafter, the remaining liability net of all payments made since the last reamortization shall be reamortized with annual level-dollar payments calculated as provided in R.S. 11:102 over the remainder of the amortization period originally established for that amortization base.

(7) Except as provided in Paragraphs (5) and (6) of this Subsection, the net remaining liability of the amortization base to which the funds are applied shall not be reamortized after such application.

B.(1) Effective for the June 30, 2015 valuation and for each valuation thereafter, if the system's investment experience for the fiscal year exceeds the system's actuarially assumed rate of return, the system shall apply the priority allocation to the oldest outstanding positive amortization base of the system, excluding any amortization base established to amortize a liability pursuant to R.S. 11:102(B)(2)(a) or (3)(c) until all such bases are completely liquidated. After the final base is completely liquidated, the assets shall be treated as provided in R.S. 11:102(B)(4).

(2) If there are multiple positive bases of the same age and the same duration, all such bases shall be collapsed into a single base for purposes of this Subsection.

(3) If there are multiple positive bases of the same age but of different durations, the oldest outstanding positive amortization base with the shortest remaining amortization period shall be treated as the "oldest" for purposes of this Subsection.

C. Effective for the June 30, 2014 valuation, if the system's investment experience for the fiscal year exceeds the system's actuarially assumed rate of return, the system shall apply the excess investment experience returns, up to a maximum of the first two and one-half million dollars, to the oldest outstanding positive amortization base of the system, excluding any amortization base established to amortize a liability pursuant to R.S. 11:102(B)(2)(a) or (3)(c), and without reamortization of such base.

Acts 2016, No. 95, §1, eff. June 30, 2016.



RS 11:102.5 - State systems' 2014 valuation amortization period

§102.5. State systems' 2014 valuation amortization period

Notwithstanding any provision of R.S. 11:102 or any other law to the contrary, for the June 30, 2014 valuation the amortization period for investment gains of the Louisiana State Employees' Retirement System, the Teachers' Retirement System of Louisiana, the Louisiana School Employees' Retirement System, and the State Police Retirement System not allocated to an amortization base pursuant to R.S. 11:102.1, 102.2, 102.3, or 102.4 and not credited to the experience account shall be five years.

Acts 2016, No. 95, §1, eff. June 30, 2016.



RS 11:102.6 - Review of volatility

§102.6. Review of volatility

Following the close of Fiscal Year 2016-2017, the future volatility of the then-existing schedules of each state system shall be reexamined by staff of each system and of the legislature, including actuaries for both. The results of this reexamination, which may identify issues to be resolved and include recommendations for plan amendments, shall be reported to the Public Retirement Systems' Actuarial Committee by November 1, 2017. The committee shall review the results and determine what changes to the system plan provisions, if any, are advisable. If appropriate, the committee shall make a recommendation to the legislature by December 15, 2017, on whether and what type of legislation is warranted.

Acts 2016, No. 95, §1, eff. June 30, 2016.



RS 11:103 - Employer contributions; determination; statewide systems

§103. Employer contributions; determination; statewide systems

A. The provisions of this Section are applicable with respect to the statewide public retirement systems, whose benefits are not guaranteed by Article X, Section 29(A) and (B) of the Louisiana Constitution.

B.(1) Except as provided in Subsection C of this Section, for each fiscal year beginning with Fiscal Year 1989-1990, for each statewide retirement system, the employer contribution rate shall equal the actuarially required employer contribution as determined under Paragraph (3) of this Subsection, divided by the total projected payroll of all active members of the particular system for the fiscal year. Active member payroll shall include participants in the Deferred Retirement Option Plan, but only if direct employer contributions are made based on salaries for such participants.

(2) At the end of each fiscal year, the difference between the actuarially required employer contribution for the fiscal year, as determined under Paragraph (3) of this Subsection by the most recent actuarial valuation, and the amount of employer contributions actually received for the fiscal year, excluding any amounts received for the extraordinary purchase of additional benefits or service, shall be determined to be that fiscal year's short fall amount.

(3) The actuarially required employer contribution for each fiscal year shall be that dollar amount equal to the sum of:

(a) The employer's normal cost for that fiscal year, computed as of the first of the fiscal year using the system's actuarial funding method as specified in R.S. 11:22 and taking into account the value of employee contributions, including interest thereon, such employer's normal cost projected to the middle of the fiscal year at the assumed actuarial interest rate.

(b) The projected noninvestment related administrative expenses for the fiscal year.

(c) That fiscal year's payment, computed at the first of that fiscal year and projected to the middle of that fiscal year, at the actuarially assumed interest rate necessary to amortize previous years' shortfall amounts, if any, in the same manner as provided in Subsection (B)(3)(e)(i) of this Section if an immediate gain funding method is used; otherwise, amortized over the future working lifetime of current participants.

(d) That fiscal year's payment, computed as of the first of that fiscal year using that system's amortization method specified in R.S. 11:42, necessary to amortize the unfunded accrued liability as of the end of Fiscal Year 1988-1989, such unfunded accrued liability computed using the system's actuarial funding method as specified in R.S. 11:22, such payment projected to the middle of that fiscal year at the actuarially assumed interest rate.

(e) That fiscal year's payment, calculated as of the first of that fiscal year and projected to the middle of that fiscal year at the actuarially assumed interest rate, necessary to amortize changes in actuarial liability due to:

(i)(aa) Except as otherwise provided by this Item, actuarial gains and losses, if appropriate for the funding method used by the system as specified in R.S. 11:22, for each fiscal year such payments to be calculated as level dollar amounts over a period of fifteen years from the fiscal year of occurrence of each such actuarial gain or loss, such gains and losses to include any increases in actuarial liability due to governing authority granted cost-of-living increases.

(bb) Repealed by Acts 2014, No. 402, §2, eff. June 4, 2014.

(cc) With regard to the Firefighters' Retirement System, for each fiscal year commencing July 1, 2009, or thereafter, the payments required by this Subparagraph are to be calculated as level dollar amounts over a period of twenty years from the fiscal year of occurrence of each such actuarial gain or loss. For actuarial gains and losses accruing on or after July 1, 2010, the amortization period shall decrease by one numerical year each fiscal year thereafter until attaining a fifteen year amortization period. Such gains and losses shall include any increases in actuarial liability resulting from the governing authority granting any cost-of-living increases.

(ii) Changes in actuarial assumptions or the method of valuing of assets, such payments to be computed as level dollar amounts over a period of fifteen years from the year of occurrence of the change.

(iii) Changes in actuarial funding methods, excluding changes in methods of valuing of assets, such payments to be computed as level dollar amounts over a period of thirty years from the year of occurrence of the change.

(iv) Changes in actuarial accrued liability, computed using the actuarial funding method as specified in R.S. 11:22, due to legislation changing plan provisions, such payments to be computed in the manner and over the time period specified in the legislation creating the change or, if not specified in such legislation, as level dollar amounts over a period of fifteen years from the year of occurrence of the change.

(4) At the end of the fiscal year during which the assets, excluding the outstanding balance due to Subparagraph (B)(3)(c) of this Section, exceed the actuarial accrued liability, the amortization schedules contained in Subparagraphs (B)(3)(d) and (e) of this Section shall be fully liquidated and assets in excess of the actuarial accrued liability shall be amortized as a credit in accordance with the provisions of Subparagraph (B)(3)(e) of this Section.

C. The net direct actuarially required employer contribution for each fiscal year, beginning with Fiscal Year 1996-1997, shall be that dollar amount equal to the contribution rate specified in Subparagraph (2)(b) of this Subsection, if any, increased by the cost itemized in Paragraph (1) of this Subsection, reduced by the contributions itemized in Paragraph (2) of this Subsection, rounded to the nearest one-quarter percent:

(1) The gross required employer contribution as provided in Paragraph (B)(1) of this Section.

(2) Elements of the gross employer contributions:

(a) Dedicated ad valorem taxes and revenue sharing funds.

(b) Targeted portion of the net direct employer's contributions, which shall be treated as a fixed rate unless a higher or lower rate results from application of the provisions of this Section in its entirety:

(i) Firefighters' Retirement System -- 9%

(ii) Municipal Police Employees' Retirement System -- 9%

(iii) Sheriffs' Pension and Relief Fund -- 7%

(c) Dedicated assessments against insurers. Such amounts, excluding amounts paid for funding of mergers, to be the lesser of available funds or cost stated in Paragraph (1) of this Subsection reduced by contributions stated in Subparagraphs (a) and (b) of this Paragraph but in no event shall be less than zero.

D. For the Firefighters' Retirement System of Louisiana, effective with the June 30, 2002, valuation, all outstanding amortization bases in existence on June 30, 2002, exclusive of merger bases, shall be combined, offset, and reamortized over the period ending June 30, 2029, with level dollar payments. This Subsection shall not apply to amortization bases established after June 30, 2002.

E. For the Municipal Police Employees' Retirement System, for the fiscal year commencing July 1, 2014, all amortization credit and charge bases existing as of June 30, 2014, shall be combined, offset, and reamortized over a twenty-year period with level payments commencing July 1, 2014.

Acts 1988, No. 81, §2, eff. July 1, 1989; Acts 1990, No. 470, §1, eff. July 1, 1990; Acts 1991, No. 397, §1, eff. July 1, 1991; Acts 1993, No. 734, §1, eff. July 1, 1993; Acts 1995, No. 1117, §1, eff. June 30, 1995; Acts 1997, No. 792, §1, eff. July 1, 1997; Acts 1997, No. 1293, §1, eff. July 15, 1997; Acts 2001, No. 911, §1, eff. July 1, 2001; Acts 2003, No. 620, §1, eff. June 27, 2003; Acts 2003, No. 1079, §1, eff. July 2, 2003; Acts 2005, No. 448, §1, eff. July 1, 2005; Acts 2009, No. 422, §1, eff. July 1, 2009; Acts 2010, No. 861, §4; Acts 2014, No. 402, §§1 and 2, eff. June 4, 2014.



RS 11:104 - Employer contributions; determination date; notification

§104. Employer contributions; determination date; notification

A. The employer contribution rate as referred to in this Subpart shall be determined by the Public Retirement Systems' Actuarial Committee as soon as practicable after the first day of January but no later than the last Monday in February of each year for those systems that have a fiscal year ending on the thirtieth day of June.

B. Within ten business days after the determination of a rate pursuant to this Section, the chairman of the Public Retirement Systems' Actuarial Committee shall notify each employer or retirement system that the referenced rate shall be recommended to the legislature for approval, or that the given rate shall be used by the employer or retirement system, whichever is appropriate under the provisions contained in R.S. 11:102 and 103.

Acts 1991, No. 1038, §1; Acts 1992, No. 958, §1; Acts 2010, No. 874, §1, eff. July 1, 2010.



RS 11:105 - Employer contributions; maintaining rates

§105. Employer contributions; maintaining rates

A. The provisions of this Section shall apply to the following statewide public retirement systems or funds, hereinafter referred to in this Section as "systems":

(1) The Assessors' Retirement Fund.

(2) The Clerks' of Court Retirement and Relief Fund.

(3) The Municipal Employees' Retirement System of Louisiana.

(4) The Parochial Employees' Retirement System of Louisiana.

(5) Repealed by Acts 2015, No. 136, §2, eff. June 30, 2015.

(6) The Registrars of Voters Employees' Retirement System.

(7) The Firefighters' Retirement System.

B. Notwithstanding the provisions of R.S. 11:103 and 104, in any fiscal year during which the net direct employer contribution rates would otherwise be decreased for any retirement system or fund referenced in Subsection A of this Section, the board of trustees of any such system or fund is hereby authorized to maintain the net direct employer contribution rate in effect at the time that the decrease would otherwise occur according to R.S. 11:103.

C. If the board of trustees of any retirement system or fund referenced in Subsection A of this Section elects, pursuant to Subsection B of this Section, to maintain the net direct employer contribution rate in effect at the time that a decrease would otherwise occur according to R.S. 11:103, any excess funds resulting from maintaining the contribution rate shall be combined with any contribution surplus, or offset by any contribution shortfall, and the resulting balance, if greater than zero, shall be applied, until exhausted, exclusively for and in the order of the following purposes:

(1) To reduce the frozen unfunded accrued liability, if any; however, the future payments on the frozen unfunded accrued liability shall continue to be made according to the original amortization schedule established to initiate compliance with the requirements of Article X, Section 29(E)(3) of the Constitution of Louisiana until the outstanding balance is fully liquidated.

(2) To reduce the outstanding amortization charge base or bases with the greatest number of outstanding payments; however, the future payments on the base or bases shall continue to be made according to the original amortization schedule until the outstanding balance is fully liquidated.

(3) To establish a contribution surplus amortization base or add to the otherwise established contribution surplus base for the fiscal year if an immediate gain funding method is used, or to reduce the present value of future employer normal costs if a spread gain funding method is used.

D.(1) Notwithstanding the provisions of Subsection C of this Section, beginning with the employer contributions required for Fiscal Year 2006-2007, to the extent that the board of trustees of the Clerks' of Court Retirement and Relief Fund has previously maintained the net direct employer contribution rate pursuant to Subsection B of this Section, thereby having accelerated the amortization of the frozen unfunded accrued liability, the board shall be authorized to reamortize the remaining liability such that the amortization is completed in the same manner and over the remaining period provided for in R.S. 11:42(B).

(2) The Public Retirement Systems' Actuarial Committee is authorized to meet and adopt a valuation for the system as of June 30, 2005, consistent with the provisions of this Subsection.

Acts 1997, No. 347, §1, eff. July 1, 1997; Acts 2001, No. 911, §1, eff. July 1, 2001; Acts 2006, No. 532, §1, eff. July 1, 2006; Acts 2009, No. 296, §1, eff. June 30, 2009; Acts 2010, No. 861, §4; Acts 2015, No. 136, §2, eff. June 30, 2015; Acts 2016, No. 208, §1, eff. July 1, 2016.



RS 11:106 - Additional employer contributions; increasing rates

§106. Additional employer contributions; increasing rates

A. The provisions of this Section shall apply to the following statewide public retirement systems or funds:

(1) The Assessors' Retirement Fund.

(2) The Clerks' of Court Retirement and Relief Fund.

(3) The Municipal Employees' Retirement System of Louisiana.

(4) The Registrars of Voters Employees' Retirement System.

B. Notwithstanding the provisions of R.S. 11:103, 104, and 105, the board of trustees of any retirement system or fund to which this Section applies is authorized to require a net direct contribution rate of up to three percent more than the rate determined under R.S. 11:103.

C. If the board of trustees of any retirement system or fund referenced in Subsection A of this Section elects, pursuant to Subsection B of this Section, to increase the net direct employer contribution rate determined under R.S. 11:103, any excess funds resulting from increasing the contribution rate shall be combined with any contribution surplus, or offset by any contribution shortfall, and the resulting balance, if greater than zero, shall be applied, until exhausted, exclusively for and in the order of the following purposes:

(1) To reduce the frozen unfunded accrued liability, if any; however, the future payments on the frozen unfunded accrued liability shall continue to be made according to the original amortization schedule established to initiate compliance with the requirements of Article X, Section 29(E)(3) of the Constitution of Louisiana until the outstanding balance is fully liquidated.

(2) To reduce the outstanding amortization charge base or bases with the greatest number of outstanding payments; however, the future payments on the base or bases shall continue to be made according to the original amortization schedule until the outstanding balance is fully liquidated.

(3) To establish a contribution surplus amortization base or add to the otherwise established contribution surplus base for the fiscal year, if an immediate gain funding method is used, or to reduce the present value of future employer normal costs, if a spread gain funding method is used.

Acts 2001, No. 703, §2, eff. July 1, 2001; Acts 2004, No. 263, §1; Acts 2008, No. 445, §1, eff. June 30, 2008; Acts 2009, No. 296, §1, eff. June 30, 2009; Acts 2010, No. 861, §4.

NOTE: See Acts 2004, No. 263, §2, declaring that Act is remedial, curative, and procedural and providing for retroactive application to July 1, 2001.



RS 11:107 - Additional employer contributions; reducing rate decreases

§107. Additional employer contributions; reducing rate decreases

A. The provisions of this Section shall apply to the following statewide public retirement systems or funds:

(1) The Assessors' Retirement Fund.

(2) The Clerks' of Court Retirement and Relief Fund.

(3) The Municipal Employees' Retirement System of Louisiana.

(4) The Parochial Employees' Retirement System of Louisiana.

(5) The Registrars of Voters Employees' Retirement System.

(6) The Firefighters' Retirement System.

B. Notwithstanding the Provisions of R.S. 11:103, 104, 105(B), in any fiscal year during which the net direct employer contribution rates would otherwise be decreased for any retirement system or fund to which this Section applies, the board of trustees of that system or fund is hereby authorized to set the employer contribution rate at any point between the previous year's employer contribution rate and the decreased rate that would otherwise occur pursuant to R.S. 11:103 and 104. Any excess funds resulting from the additional contributions shall be applied as provided in R.S. 11:105(C).

Acts 2004, No. 631, §1, eff. July 5, 2004; Acts 2008, No. 445, §1, eff. June 30, 2008; Acts 2009, No. 296, §1, eff. June 30, 2009; Acts 2016, No. 208, §1, eff. July 1, 2016.



RS 11:107.1 - Funding deposit account

§107.1. Funding deposit account

A. The provisions of this Section shall apply to the following statewide public retirement systems or funds, hereinafter referred to in this Section as "systems":

(1) The Assessors' Retirement Fund.

(2) The Clerks' of Court Retirement and Relief Fund.

(3) The Municipal Employees' Retirement System of Louisiana.

(4) The Parochial Employees' Retirement System of Louisiana.

(5) The Registrars of Voters Employees' Retirement System.

(6) The Firefighters' Retirement System.

B.(1) There shall be established a funding deposit account for each system to which this Section applies. Such account shall be credited and charged solely as provided in this Section.

(2) The balance in the account shall be set equal to zero as of December thirty-first of the year immediately preceding the date the account is established.

(3) Notwithstanding any provision of this Subpart to the contrary, for any fiscal year ending on or after December 31, 2008, in which the board of trustees of a system elects or previously elected to set the net direct employer contribution rate higher than the minimum recommended rate pursuant to this Subpart, all surplus funds collected by the system shall be credited to the system's funding deposit account.

C. The funds in the account shall earn interest annually at the board-approved actuarial valuation interest rate, and such interest shall be credited to the account at least once a year.

D. Notwithstanding any provisions of law to the contrary, the board of trustees of each system may in any fiscal year direct that funds from the account be charged for the following purposes:

(1) To reduce the unfunded accrued liability as prescribed in this Subpart.

(2) To reduce the present value of future normal costs for systems using an aggregate funding method.

(3) To pay all or a portion of any future net direct employer contributions.

(4)(a) Except as provided in Subparagraph (c) of this Paragraph, to provide for cost-of-living increases, in accordance with applicable law.

(b) Notwithstanding the provisions of R.S. 11:243(G)(1), in order to exercise the authority to grant an increase pursuant to the provisions of Subparagraph (a) of this Paragraph, an increase shall satisfy the requirements of R.S. 11:243(G)(3).

(c) Notwithstanding any provision of law to the contrary, the Firefighters' Retirement System shall not provide for cost-of-living increases with funds charged from the account.

E. In no event shall the funds charged from the account exceed the outstanding account balance.

F. If the board of trustees of a system elects to charge funds from the funding deposit account pursuant to Paragraph (D)(3) of this Section, the percent reduction in the minimum recommended employer contribution rate otherwise applicable shall be determined by dividing the interest-adjusted value of the charges from the funding deposit account by the projected payroll for the fiscal year for which the contribution rate is to be reduced.

G. For funding purposes, any asset value utilized in the calculation of the actuarial value of assets of a system shall exclude the funding deposit account balance as of the asset determination date for such calculation.

H. For all purposes other than funding, the funds in the account shall be considered assets of the system.

Acts 2009, No. 296, §1, eff. June 30, 2009; Acts 2015, No. 370, §1, eff. June 30, 2015; Acts 2016, No. 208, §1, eff. July 1, 2016.



RS 11:107.2 - Employer contributions; maintaining rates; reducing rate decreases; Municipal Police Employees' Retirement System

§107.2. Employer contributions; maintaining rates; reducing rate decreases; Municipal Police Employees' Retirement System

A. The provisions of this Section apply to the Municipal Police Employees' Retirement System, hereinafter referred to in this Section as "system".

B. Notwithstanding the provisions of R.S. 11:103 and 104, in any fiscal year during which the recommended net direct employer contribution rate would otherwise be decreased for the system, the board of trustees is hereby authorized to either:

(1) Maintain the previous fiscal year's net direct employer contribution rate at the time that the decrease would otherwise occur according to R.S. 11:103.

(2) Set the employer contribution rate at any point between the previous year's net direct employer contribution rate and the recommended net direct employer contribution rate that would otherwise occur pursuant to R.S. 11:103.

C. Any excess funds resulting from the board's exercise of its authority pursuant to Subsection B of this Section shall be combined with any contribution surplus, or offset by any contribution shortfall, and the resulting balance, if greater than zero, shall be applied, until exhausted, exclusively for and in the order of the following purposes:

(1) To reduce the outstanding balance of any unfunded accrued liability existing as of the end of Fiscal Year 1988-1989, if any; however, the future payments for such unfunded accrued liability shall continue to be made according to the original amortization schedule established in compliance with the requirements of Article X, Section 29(E)(3) of the Constitution of Louisiana until the outstanding balance is fully liquidated.

(2) To reduce the outstanding amortization charge base or bases with the greatest number of outstanding payments; however, the future payments on the base or bases shall continue to be made according to the original amortization schedule until the outstanding balance is fully liquidated.

D. The board's exercise of its authority pursuant to Subsection B of this Section shall not cause the employer contribution rate to exceed fifteen percent in any fiscal year.

Acts 2011, No. 238, §1, eff. June 30, 2011; Acts 2016, No. 208, §1, eff. July 1, 2016.



RS 11:108 - Repealed by Acts 2013, No. 184, §5.

§108. Repealed by Acts 2013, No. 184, §5.



RS 11:121 - Creation; purpose

CHAPTER 3. PUBLIC RETIREMENT SYSTEMS'

ACTUARIAL COMMITTEE

§121. Creation; purpose

A. The Public Retirement Systems' Actuarial Committee is hereby created within the Department of the Treasury, effective July 1, 1988.

B. The legislature recognizes that the fiscal integrity of the state and statewide public retirement and pension systems, plans, and funds is a priority and is necessitated by the current financial condition of the systems, plans, and funds. This actuarial committee is created with the intent that a plan can be developed to insure orderly and consistent strategies for continuing development and growth that will attain and maintain the soundness of the systems, plans, and funds. The purpose of this Chapter is to provide an entity to advise and coordinate this ongoing process and to report to the House and Senate committees on retirement and the Joint Legislative Committee on the Budget all findings and recommendations.

Acts 1988, No. 81, §2, eff. July 1, 1988; Acts 2010, No. 874, §1, eff. July 1, 2010.



RS 11:122 - Committee; membership

§122. Committee; membership

The actuarial committee shall consist of the following voting members:

(1) The state treasurer, ex officio, or his designee, as a voting member.

(2) The commissioner of administration, ex officio, or his designee, as a voting member.

(3) The legislative auditor, ex officio, or his designee, as a voting member.

(4) An actuary who represents the state retirement systems, selected by a majority of the directors of the state retirement systems, as a voting member.

(5) An actuary who represents the statewide retirement systems, selected by a majority of the directors of the statewide retirement systems, as a voting member.

(6) The president of the Senate, ex officio, or his designee, as a voting member.

(7) The speaker of the House of Representatives, ex officio, or his designee, as a voting member.

Acts 1988, No. 81, §2, eff. July 1, 1988; Acts 1989, No. 145, §1, eff. July 1, 1989; Acts 1991, No. 1038, §1; Acts 1993, No. 342, §1; Acts 2001, No. 154, §§1 and 2, eff. July 1, 2001; Acts 2010, No. 874, §1, eff. July 1, 2010.



RS 11:123 - Compensation and expenses

§123. Compensation and expenses

The members of the committee shall serve without compensation, except for the legislative members, who shall receive their per diem as for attendance at any other legislative meeting, and from the same source.

Acts 1988, No. 81, §2, eff. July 1, 1988; Acts 1991, No. 1038, §1; Acts 1997, No. 1435, §1; Acts 2001, No. 154, §1, eff. July 1, 2001; Acts 2010, No. 874, §1, eff. July 1, 2010.



RS 11:124 - Quorum

§124. Quorum

Six voting members of the committee shall constitute a quorum for the transaction of official business. All official actions of the committee shall require the approval of a majority of the members present and voting unless a greater number is specified by statute.

Acts 1988, No. 81, §2, eff. July 1, 1988; Acts 1991, No. 1038, §1; Acts 1993, No. 342, §1; Acts 2001, No. 154, §1, eff. July 1, 2001; Acts 2003, No. 953, §1, eff. July 1, 2003; Acts 2010, No. 874, §1, eff. July 1, 2010.



RS 11:125 - Meetings

§125. Meetings

The committee shall meet as necessary, and shall assist and report to the House and Senate committees on retirement and the Joint Legislative Committee on the Budget.

Acts 1988, No. 81, §2, eff. July 1, 1988; Acts 1991, No. 1038, §1; Acts 2010, No. 874, §1, eff. July 1, 2010.



RS 11:126 - Officers

§126. Officers

The members shall elect biennially from their membership, a chair and a vice chair, and such other officers as the committee may deem advisable. No member shall serve as chair for more than four consecutive years.

Acts 1988, No. 81, §2, eff. July 1, 1988; Acts 2010, No. 874, §1, eff. July 1, 2010.



RS 11:127 - Duties

§127. Duties

A. The committee shall review and study, on a continuing basis, actuarial assumptions, funding methods, the unfunded liability determined by those methods, the amortization methods to reduce such unfunded liability, and such other matters as the committee deems appropriate. It shall make recommendations, subject to the unanimous approval of the committee, to the retirement systems, plans, and funds and to the House and Senate committees on retirement and the Joint Legislative Committee on the Budget.

B. The committee shall adopt, each year, an official valuation of each state or statewide public retirement system which shall be derived and revised only as provided in this Section.

C. The actuaries for the public retirement systems, plans, and funds and for the legislative auditor shall submit annual actuarial valuations to the committee. The committee shall review and analyze all the assumptions and valuations submitted. The committee shall, with the consent of a majority of members present and voting, approve a single valuation for each public retirement system, plan, or fund. Once consent of the members is obtained, the actuarial valuations in the form of the official valuations adopted by the committee shall be submitted to the House and Senate committees on retirement and the Joint Legislative Committee on the Budget.

D. Each agency represented by a member of the committee shall provide clerical staff and clerical support as requested by any member of the committee in fulfillment of the duties of the committee.

Acts 1988, No. 81, §2, eff. July 1, 1988; Acts 1991, No. 1038, §1; Acts 1993, No. 342, §1; Acts 2001, No. 154, §1, eff. July 1, 2001; Acts 2010, No. 874, §1, eff. July 1, 2010.



RS 11:131 - PROVISIONS AFFECTING MORE

CHAPTER 4. PROVISIONS AFFECTING MORE

THAN ONE SYSTEM

PART I. SPECIAL PROVISIONS RELATING TO AGE

§131. Repealed by Acts 1995, No. 682, §2.



RS 11:132 - Scope of application and precedence

§132. Scope of application and precedence

The provisions of R.S. 11:131 shall take precedence over and supersede the provisions of any other law to the extent that such provisions are inconsistent with the provisions thereof.

Redesignated from R.S. 42:672 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:133 - Compulsory retirement prohibited; exceptions

§133. Compulsory retirement prohibited; exceptions

A. Except as provided in Subsection B of this Section, in accordance with the provisions of the federal Age Discrimination in Employment Act, no employee of the state of Louisiana, or any political subdivision thereof, or of any district, board, commission, or other agency of either, or of any other such public entity shall be separated from the public service by his appointing authority because of the employee having attained any particular age following employment by the appointing authority.

B.(1) Notwithstanding the provisions of Subsection A of this Section, as allowed by the federal Age Discrimination in Employment Act, law enforcement personnel and firefighters employed by the state or any political subdivision thereof, except elected officials and department heads appointed by the governor who shall remain covered by the provisions of Subsection A of this Section, who shall have attained the age of sixty-five years shall be separated from public service by the appointing authority. However, in any case in which the appointing authority certifies that the continuance in service of the employee who shall have attained the age of sixty-five years or over would be advantageous to the public service by reason of his expert knowledge and qualifications, such employee may be continued in public service by his appointing authority beyond the age of sixty-five years for periods of one year.

(2) In accordance with the federal Age Discrimination in Employment Act, the provisions of Paragraph (1) of this Subsection shall terminate on December 31, 1993.

Acts 1958, No. 54, §§1, 2. Amended by Acts 1978, No. 160, §1, eff. June 29, 1978; Acts 1987, No. 264, §1, eff. July 5, 1987; Redesignated from R.S. 42:691 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:141 - Retention of credits

PART II. GENERAL PROVISIONS

SUBPART A. CREDITS, CREDITABLE SERVICE, RECIPROCITY

§141. Retention of credits

Any person who is a member of any actuarially funded system paid for in whole or part from public funds, other than the State Employees' Retirement System of Louisiana, the Louisiana School Employees' Retirement System of Louisiana, and the Teachers' Retirement System of Louisiana, and who transfers to other public employment where he is no longer eligible for membership in the original retirement system but becomes a member of another actuarially funded system paid for in whole or part from public funds and who has creditable service in the first system for at least ten years, shall have the right to retain membership in the first system, and in the event he becomes eligible for retirement under this second system he shall be entitled to receive a pro rata benefit from each system, each such benefit to be calculated on the years of creditable service and the formula in use in the system from which the benefit is paid.

Acts 1968, No. 525, §1; Redesignated from R.S. 42:696 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:142 - Reciprocal recognition of credited service in state, parochial, and municipal systems

§142. Reciprocal recognition of credited service in state, parochial, and municipal systems

A. A member of any state, municipal, or parochial retirement system with membership service credit in any other state, municipal, or parochial retirement system, or an eligible survivor of a member, shall have the option of combining all service for which the member has credit in every such retirement system in order that eligibility for regular retirement, disability retirement, and survivor's benefits may be acquired, subject to the limitations of this Section; however, such other credited service shall not be recognized until and unless the member has earned at least six months service credit in the member's current system.

B. To exercise such option, a member shall make application to the system in which he is currently contributing or to which he last contributed if he is not actively contributing to any system at the time of application, or an eligible survivor shall make application to the system in which the member last contributed. The application shall contain the name of all other retirement systems in which the member claims membership service credit and any other necessary information. When the system receives the application it shall forward a copy thereof to each other retirement system in which the member claims credit. Each such application shall contain such information as is mutually agreed upon by the retirement systems involved. Each retirement system receiving the application shall certify to each other retirement system in which the member claims membership service credit the official membership service credit in that retirement system, including specific dates of such service, provided that certification of such agreements for reciprocal service shall be approved by the board of trustees of each such system when application is made by a survivor.

C. Each of the retirement systems shall keep and retain complete, permanent records on each member, and also shall retain and maintain all contributions and liabilities for service performed by the member in that retirement system.

D. Eligibility for disability or regular retirement, or for survivor's benefits, shall require the member to meet the highest age and years of service requirements of each system in which he has membership service credit; however, service in any one system sufficient to meet the eligibility requirements of that system shall qualify the member for benefits from that system, but, for the purposes of benefits under this Section, no member shall be eligible to receive benefits from any system so long as he is contributing to another system.

E. The retirement system in which a member covered by this Section is currently active or in which the member had last actively contributed shall be responsible for coordinating with other retirement systems in which credit is held by promptly notifying each such system when a covered member ceases to be an active member due to resignation, or by death in service, or by application for service or disability retirement or when an inactive member becomes eligible for benefits by reason of attainment of age.

F. Each system in which a member has membership service credit shall compute the benefits due from that system using its benefit formula in effect on the date of retirement, or on the date of death while in service, and in addition, the following provisions shall apply:

(1) Only the compensation and years of service actually earned or credited while in that system shall be used in this computation.

(2) If the benefit computation of any system requires the use of a minimum number of years, and the member has credit in the system for fewer than the minimum number of years, the benefit shall be a pro rata portion, based upon the membership service actually to his credit in this system, of what the benefit would be if he had credit for the minimum required years of membership service.

(3) If two or more systems provide a lump sum benefit as part of the formula benefit, as in the Louisiana State Employees' Retirement System, the Teachers' Retirement System of Louisiana, and the School Employees' Retirement System of Louisiana, but not limited to these systems, each such system shall pay only that percentage of the additional lump sum benefit that credited service in that system represents of total credited service with respect to all of the systems which provide an additional lump sum benefit; however, in no instance shall the total additional lump sum benefit payable by all of the systems be less than the greatest lump sum benefit payable by any of them, and if the total benefit payable as above provided is less than such greatest lump sum benefit, the system having the greatest lump sum benefit shall pay the difference.

(4) Each system shall notify each other system in which the member has membership service credit of the amount of benefits payable by it and show the computation of such benefit.

(5) All of the retirement systems involved may agree that benefit payments will be made by one system, and that each other system will make appropriate reimbursement to the system making the payment of the amount attributable to it.

G. No more than one year of membership service shall be credited for any one calendar or fiscal year, and there shall be no duplication of membership service credit for any period, including military service. No more than a total of four years of military service shall be credited unless five years of such credit has been obtained under the rules applicable in a system, in which instance a maximum of five years shall be credited. In the event of duplication of military service credit in more than one system or a total credit for military service in excess of five years, the retirement systems involved shall mutually agree on an appropriate procedure to assure that maximum credit in all systems does not exceed five years.

H.(1) The total benefits payable from all systems, plus primary employee social security benefits then available by reason of the fact that social security is a part of any of the retirement systems involved, shall not exceed:

(a) One hundred percent of the highest average compensation on which benefits are based, computed in accordance with Subsection F above.

(b) The highest benefit that any one of the systems would provide if all service had been credited in that system.

(2) If the total computation exceeds either (a) or (b) above, then each retirement system shall reduce the benefits to be paid by it in the proportion its benefits represent of total computed benefits.

I. Membership in any state, municipal, or parochial retirement system for which his employment makes him eligible for membership shall not be denied any employee by reason of attained age if his credited service in another state, municipal, or parochial retirement system, together with his prospective employment in that system until normal retirement age, would make him eligible for regular retirement benefits.

J. A board of trustees shall have the right to modify or terminate any transfer agreement it has entered into with another system where necessary to comply with this or any future law, or to reflect a policy of the board which is in compliance with laws enacted by the legislature and each board shall adopt such rules and regulations as are necessary to carry out the provisions and intent of this Section. Each board of trustees shall adopt such rules and regulations and establish such records and procedures of proof, not in conflict herewith, as are necessary to carry out the provisions and intent of this Section.

K. In those retirement systems where thirty-six months or three years is used in the computation of average compensation, the average salary shall be computed on the actual time in the retirement system when the person has less than thirty-six months of service but eighteen or more months of service credit.

L. Prior to retirement from any system, a member may cancel an application for reciprocal recognition of service credit by notifying in writing each system in which he has credit of his cancellation of his application.

Added by Acts 1970, No. 36, §2. Amended by Acts 1971, No. 167, §1; Acts 1972, No. 46, §1; Acts 1975, No. 548, §1; Acts 1976, No. 416, §1, eff. Jan. 1, 1977; Acts 1978, No. 344, §1; Acts 1979, No. 103, §1; Acts 1985, No. 620, §1; Acts 1990, No. 50, §1; Redesignated from R.S. 42:697 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 209, §1; Acts 1997, No. 932, §1, eff. retroactive to Oct. 24, 1995.

{{ NOTE: SEE ACTS 1984, No. 733, §2.}}



RS 11:143 - Transfers between systems

§143. Transfers between systems

A. As provided in Subsection G of this Section, any person who is in active service and is a member of any public retirement or pension system, fund, or plan maintained primarily for officers and employees of the state of Louisiana or of any political subdivision thereof, or of any district, board, commission, or other agency of either, or of any other such public entity who has been a member of such system, fund, or plan for at least six months and who has membership credit in or who transferred service credit from any other such system, fund, or plan shall have the option of transferring all of his credit from every such system, fund, or plan to the system, fund, or plan he is currently contributing to or to the system to which he last contributed.

B. All credit that the employee had in the system, fund, or plan from which he is transferring, whether regular service credit, prior service credit, military service credit, or other credit, shall be transferred, except as provided below:

(1) In the event that the member has six months or more of concurrent service in the transferring and receiving systems, the concurrent service in the transferring system and the funds attributable to such service shall remain in the transferring system.

(2) In the event that the member has less than six months of concurrent service in the transferring and receiving systems, the concurrent service in the transferring system shall be canceled and the funds attributable to such service shall be transferred to the receiving system.

C. Except as provided in Paragraph (D)(6) of this Section and notwithstanding any provision of law to the contrary, the system, fund, or plan from which the person transfers such credit shall transfer to the receiving system, fund, or plan an amount which is the lesser of the following:

(1) The greater of, the actuarial cost to the receiving system for the service transferred, or all employee contributions from the transferring system.

(2) All employee contributions, all employer contributions, provided that in any system, fund, or plan, where the employer contribution is not a fixed percentage of the employee's earnings, an employer contribution which is equal to the employee contribution, in addition to a sum, representing interest, equal to the board-approved actuarial valuation rate of the transferring system, fund, or plan compounded annually, of all contributions per annum for each year of contribution to the date of transfer.

D.(1) In the event that the amount of funds transferred is less than the actuarial cost of the service transferred in the receiving system, the person transferring, except as provided for herein, shall pay the deficit or difference including the interest thereon at the board-approved actuarial valuation rate of the receiving system.

(2) In lieu of paying the deficit or difference plus interest, the person may at his option, but only at the time of transfer, be granted an amount of credit in the receiving system, fund, or plan which is based on the amount of funds actually transferred by the transferring system, fund, or plan plus any additional funds less than the deficit paid by the member.

(3) If the person transferring had any free service credit in the transferring system, he may transfer said service to the receiving system, but only upon payment of the employer and employee contributions that would have been paid if he had been a member of the receiving system at the time of service, plus interest thereon at the board approved actuarial valuation rate of the receiving system from date of such service until paid.

(4) Except as provided in Paragraph (5) of this Subsection, in the event that a person completes a transfer under the provisions of this Section, the retirement percentage factor of the transferring system shall be used to calculate his retirement benefit based on the number of years transferred.

(5) If the accrual rate of the receiving system is greater than the accrual rate of the transferring system, a person executing a transfer pursuant to the provisions of this Section may elect to purchase the accrual rate of the receiving system applicable to the member on the date of such purchase for the purpose of applying that accrual rate to the transferred service credit by paying an amount calculated on an actuarial basis which totally offsets the increase in accrued liability of the receiving system resulting from the accrual rate adjustment.

(6) Any member of the Louisiana judiciary who took office prior to July 1, 1986, and who transfers service credit from the District Attorneys' Retirement System to another retirement system shall not be required to pay the actuarial cost for such transfer between systems, and the actuarial cost of such transfer shall be paid from the interest earnings of the receiving system which exceed the actuarially projected interest earnings in the fiscal years following such transfer.

E. After the date on which the transfer is completed, the system, fund, or plan from which the member transfers shall have no future liability with respect to the person who transferred.

F.(1)(a) Except as provided in Paragraph (2) of this Subsection, any member who transfers credit to the system, fund, or plan to which he last contributed shall be subject to the provisions of this Paragraph.

(b) A member shall be allowed to execute a reverse transfer only one time, and the transfer must be executed immediately prior to retirement from the receiving system.

(c) The request for a reverse transfer shall be accompanied by the member's application for retirement from the receiving system. On the day of the transfer, the member must terminate employment that made him eligible to be a member of the transferring system, and the member's date of retirement shall be made effective on the next business day following the transfer.

(d) The member shall be allowed to apply such transferred credit toward attainment of the retirement eligibility requirements of the receiving system.

(e) Any member who would not be eligible to retire from the receiving system after the transfer shall not be eligible to execute such a transfer under the provisions of this Paragraph.

(f) Any member who executes a reverse transfer and is reemployed by an employer who is covered by the transferring system shall be ineligible for membership in the transferring system after the effective date of the transfer.

(g) After the transfer is executed, the member who is transferring credit shall be ineligible for active contributing membership in the receiving system, unless the member is both:

(i) Employed in a capacity which would require membership in the receiving system as a condition of employment.

(ii) Compliant with all applicable provisions of law regarding the reemployment of a retiree.

(h) A reverse transfer shall be subject to the provisions of Subsection D of this Section.

(2)(a) The provisions of this Paragraph shall apply only to persons who are not state employees and only to applications for transfer submitted to the receiving system on or before December 31, 2013.

(b) Any person to whom this Section applies may execute a reverse transfer from the retirement system to which he is currently contributing to any other system to which he previously contributed if at the time he began contributing to the current system he was legally permitted to elect instead to remain a contributing member of the previous system.

(c) The member shall be allowed to apply such transferred credit toward attainment of the retirement eligibility requirements of the receiving system.

(d) After the transfer is complete, the member shall be an active, contributing member of the receiving system.

G.(1) Each board of trustees or other such governing board shall adopt such rules and regulations, not in conflict herewith, as are necessary to carry out the provisions and intent of this Section and to prevent any duplication of credit.

(2) No governing authority shall approve a transfer in which the transferred amount is less than one hundred percent of the increase in accrued liability to the receiving system created by such transfer; however, the person can pay the difference in the assets to be transferred and the actuarial cost to the receiving system.

(3) The transfer of service credit and funds out of a system shall be at the sole option of the member.

H.(1) A member of a receiving system, fund, or plan must make a written application to the receiving system, fund, or plan requesting a transfer under this Section.

(2)(a) In the event that a member dies after a written application for a transfer under this Section is received in the office of a receiving system, fund, or plan which normally accepts such transfers, such system, fund, or plan shall complete the transfer, and it shall be considered as completed the day before the death of the member.

(b) A survivor, heir, or the estate of a deceased person or member shall not be allowed to request a transfer under this Section.

Acts 1984, No. 733, §1; Acts 1985, No. 462, §1; Acts 1987, No. 725, §1; Acts 1988, No. 749, §1; Acts 1990, No. 233, §1; Redesignated from R.S. 42:697.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 1112, §1; Acts 1997, No. 582, §1, eff. Jan. 1, 1999; Acts 1997, No. 1201, §1, eff. July 15, 1997; Acts 2001, No. 1079, §2, eff. July 1, 2001; Acts 2013, No. 220, §3, eff. June 11, 2013; Acts 2013, No. 365, §§1 and 2, eff. June 30, 2013.

{{ NOTE: See Acts 1984, No. 733, §2.}}

NOTE: See Acts 2013, No. 365, §2 regarding certain transfers of service credit from the New Orleans Fire Fighters' Pension and Relief Fund to the Firefighters' Retirement System.



RS 11:144 - Repayment of refunded contributions

§144. Repayment of refunded contributions

A. For purposes of R.S. 11:142 and 143, a member of any state, parochial, or municipal retirement system having credit for at least six months in any such system may repay refunded contributions, plus compounded interest at the board-approved actuarial valuation rate thereon from date of refund until paid, to any other state, parochial, or municipal retirement system in order to reestablish such credited service.

B. In lieu of repaying refunded contributions to reestablish credit in the system to which he previously belonged, a member of the Louisiana State Employees' Retirement System who has received a refund of contributions from the Employees' Retirement System of Baton Rouge may purchase directly from the Louisiana State Employees' Retirement System all or a portion of the service he had accrued in the municipal system. The member shall pay to the system for the service credit to be purchased all actuarial costs of such purchase calculated on an actuarial basis in accordance with R.S. 11:158(C), and the member shall be granted an amount of service credit in the system based on such payment.

Added by Acts 1972, No. 47, §1. Amended by Acts 1976, No. 416, §1, eff. Jan. 1, 1977; Acts 1979, No. 103, §1; Acts 1984, No. 733, §1; Acts 1989, No. 213, §1; Acts 1990, No. 104, §1, eff. June 29, 1990; Redesignated from R.S. 42:697.2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2003, No. 1234, §1.



RS 11:144.1 - Repayment of refunded contributions; merged retirement systems

§144.1. Repayment of refunded contributions; merged retirement systems

Any person who: (1) was a member of a public retirement system, and (2) who terminated his membership in such system and received a refund of contributions, and (3) who thereafter becomes a member of a state or statewide public retirement system shall be eligible to repay the refunded contributions to the system in which he is an active contributing member, provided the system from which the member received the refund has been merged into his current system and the former system is not in existence with respect to receiving the repayment of refunds. Any such repayment of refunds, and the credit granted relative thereto, shall be on an actuarial basis and in compliance with all other pertinent laws governing the repayment of refunds to the extent that such laws do not conflict with the provisions set forth in this Section.

Acts 1995, No. 1234, §1.



RS 11:145 - Creditable service of certain elected officials

§145. Creditable service of certain elected officials

A. Notwithstanding any other provision of law to the contrary, any person who is now or who hereafter is elected to public office and who is now or hereafter becomes a member of the Louisiana State Employees' Retirement System or any other retirement system for public employees which is supported in whole or in part out of funds of the state of Louisiana or of any parish, municipality, or other political subdivision thereof and who loses any one or more months of creditable service in such system or systems by reason of the adoption of Act 569 of 1966 or any other legislation heretofore or hereafter enacted which shortens or has the effect of shortening a term of office to which such person is elected shall be granted a credit in such retirement system or systems equal to the creditable service lost for such cause. In order to obtain such credit the member shall make application therefor to the board of trustees of the retirement system of which he is a member and shall submit evidence of the period for which he seeks credit and the reason or reasons therefor. In addition, the member shall pay into the system employee and employer contributions equal to the amount of such contributions that would have been paid had he not lost said period of service in the manner hereinabove specified.

B. Any member of the legislature who transferred service credit from the Parochial Employees' Retirement System into this system shall be eligible to transfer such service credit from this system to the Parochial Employees' Retirement System, provided such service credit is transferred on an actuarial basis.

Added by Acts 1978, No. 727, §10, eff. Jan. 1, 1979. Amended by Acts 1981, No. 476, §1; Redesignated from R.S. 42:697.3 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 1112, §1.



RS 11:146 - Credit for certain Louisiana State University service

§146. Credit for certain Louisiana State University service

A. Any person who is now and has been a contributing member for at least eighteen months of any actuarially funded retirement system in this state which is supported in whole or in part with public funds shall be eligible to obtain credit in the system of which he is a member for all service rendered with Louisiana State University during that period of time when the university had a nonfunded university retirement plan, or during that period of time when the member was in a retirement system for federal employees, if such person had at least eighteen months of service with Louisiana State University during such time or at least eighteen months in a retirement system for federal employees, provided the member pays into the system an amount which on an actuarial basis, totally offsets the increase in accrued liability of the system resulting from the purchase of the service credit. The amount payable shall be calculated by use of the actuarial funding method, assumptions, and tables in use by the system at the time of the purchase of the service credit. However, the service hereby purchased shall not include military service credit.

B. In order to receive such credit, the member shall make application to the governing authority of the system in which he seeks to obtain the credit and shall furnish a detailed statement of all service for which credit is claimed, in such form as the board requires.

C. Credit obtained under the provisions of this Section shall be usable solely for purposes of meeting the eligibility requirements for retirement from the system of which the person is a member.

Added by Acts 1978, No. 712, §1; Acts 1990, No. 239, §1; Redesignated from R.S. 42:697.4 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:147 - Elected public officials serving less than a full term of office because of the 1974 Constitution of Louisiana

§147. Elected public officials serving less than a full term of office because of the 1974 Constitution of Louisiana

Notwithstanding any other provision of law to the contrary, but in accordance with applicable laws relative to the receipt of service credit which are not in conflict herewith, any elected public official who was elected to and served a full term of office, but whose term of office was less than a full normal period as a result of the adoption of the 1974 Constitution of Louisiana, shall receive, without the necessity of additional contributions therefor, service credit in the applicable public retirement system of which he is a member, for the full number of years which he would have served during such term but for the adoption of the 1974 Constitution of Louisiana.

Added by Acts 1979, No. 128, §1; Redesignated from R.S. 42:697.5 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:148 - Membership age limitations

§148. Membership age limitations

A.(1)(a) The purpose of this Section is to provide uniform membership age limitations for public retirement systems and pension funds.

(b) The provisions of this Section are applicable with respect to all retirement systems and pension funds maintained basically for public officers and employees of the state, its agencies, and political subdivisions.

(c) The provisions of this Section take precedence over any conflicting provisions contained within the laws governing the retirement systems and pension funds referenced in Subparagraph (b) of this Paragraph, provided that the restrictions contained herein shall be inapplicable with respect to elected public officials.

(2) Except as provided in Subsection B of this Section, any person under the age of sixty years, who is otherwise eligible, shall, as a condition of employment, belong to the retirement system or pension fund referenced in Subparagraph (b) of Paragraph (1), which is applicable to his employment.

B. The provisions of Subsection A of this Section shall be inapplicable with respect to any employee whose retirement would be governed by the Louisiana State Police Retirement System, the Municipal Police Employees' Retirement System or any other public retirement system or plan maintained for law enforcement personnel or firefighters, the Sheriffs' Pension and Relief Fund, the provisions within the Louisiana State Employees' Retirement System governing employees of the Department of Public Safety and Corrections or the provisions within the Louisiana Employees' Retirement System governing wildlife and fisheries agents, R.S. 11:581 et seq.

C.(1) Any person who on September 7, 1979, is over sixty years of age and who is not a member of a system or fund referenced in Subparagraph (b) of Paragraph (1) solely by reason of being over the former applicable age limit for membership at the time of employment, but who was less than sixty years of age at said time of employment, may, at his option, become a member of such system or fund if it is possible for him to gain a minimum of ten years credit by the end of the fiscal year in which he attains the age of seventy years.

(2) Any person who becomes a member under authority of this Subsection may receive credit in his system or fund for such service rendered prior to becoming a member. In order to receive this credit, there shall be paid into the system or fund, within one year of becoming a member, a sum equal to the employee and employer contributions that could have been paid had such person been a member at the time the service was rendered, based on contribution rates in effect at the time of application for credit, plus five percent interest thereon, compounded annually from date of service until paid. The employer shall pay the employer contributions plus interest thereon, but only if the employer did not pay social security or any other type of retirement on behalf of the employee.

D. The mandatory membership requirements set forth in this Section shall be inapplicable with respect to any person who on September 7, 1979, was publicly employed and who on said date was under the age of sixty years but who was over the membership age limitation at the time of employment, for so long as such person continues in public employment covered by the retirement system which was applicable to his employment on September 7, 1979. Continued membership after September 7, 1979, for any such person shall be optional with such person. If an election is made to withdraw, it shall be irrevocable. If an election is made to withdraw on or before September 12, 1981, the retirement system shall return to any such person an amount equal to his employee contributions.

Added by Acts 1979, No. 567, §1. Amended by Acts 1980, No. 836, §1; Acts 1982, No. 194, §1; Redesignated from R.S. 42:697.6 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2006, No. 770, §1, eff. June 30, 2006; Acts 2012, No. 227, §1.

NOTE: See Acts 2004, No. 7, §6, providing that the Act shall not affect or change any law relative to retirement or retirement or survivor benefits of employees of the Dept. of Public Safety and Corrections.



RS 11:149 - Reemployment of retirees

§149. Reemployment of retirees

A. Notwithstanding any other provision of law to the contrary, any person who retires from employment with a department of state government as defined in Title 36 of the Louisiana Revised Statutes of 1950, shall, upon reemployment by the same department of state government, be governed, with respect to retirement, by the laws governing the retirement system from which he retired.

B. Any person who retires under any early retirement incentive plan of the state of Louisiana for state employees shall not be reemployed by any department of state government for two years after the effective date of their retirement. The provisions of this Subsection shall not apply to seasonal fire fighting personnel employed by the office of forestry in the Department of Agriculture and Forestry, and election-related personnel in the Department of State. Reemployment of election personnel shall not exceed six weeks prior to an election and two weeks following an election.

Added by Acts 1980, No. 811, §1; Acts 1987, No. 487, §1; Redesignated from R.S. 42:697.7 by Acts 1991, No. 74, §3, eff. June 25, 1991. Acts 2001, No. 451, §6, eff. Jan. 12, 2004.



RS 11:150 - Reciprocal recognition; applicability

§150. Reciprocal recognition; applicability

As used in R.S. 11:142 and 144 with respect to reciprocal recognition of retirement credit, the phrase "any state, municipal, or parochial retirement system" includes any public retirement system, plan or fund created or authorized to be created by any law of the state of Louisiana or by any law governing any political subdivision thereof, and specifically includes the city of New Orleans Employees' Retirement System and any other retirement system, plan or fund created under authority of the Home Rule Charter of the City of New Orleans for public employees. The provisions of this Section are retroactive to January 1, 1977.

Added by Acts 1980, No. 798, §2, eff. Aug. 1, 1980. Amended by Acts 1980, No. 836, §1; Redesignated from R.S. 42:697.8 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:151 - Worker's compensation benefits; employee and employer contributions to continue

§151. Worker's compensation benefits; employee and employer contributions to continue

A. Beginning September 1, 1989, whenever any member of the Louisiana State Employees' Retirement System is receiving worker's compensation benefits while an employee and is not receiving normal service credit in the system, that member shall receive service credit for eligibility determination purposes, however this service shall not be used for computation of the retirement benefit.

B. Whenever any member of the Teachers' Retirement System of Louisiana, or the Louisiana School Employees' Retirement System is receiving worker's compensation benefits, but has not retired for disability the employee may pay contributions based on a salary not to exceed the greater of his worker's compensation benefit received from his employer or his salary at the time of qualification for worker's compensation benefits. He shall only receive pro rata service credit during any period in which the employee contributions are less than that which would have been contributed if based on the salary at the time of qualification for worker's compensation benefits. The employer shall pay the employer's contribution based on the amount on which the employee's contributions are based.

Added by Acts 1981, No. 416, §1; Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1987, No. 600, §1, eff. July 1, 1987; Acts 1988, No. 683, §1; Acts 1989, No. 582, §1; Redesignated from R.S. 42:697.9 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:152 - Military service credit

§152. Military service credit

A. The provisions of this Section are applicable to persons who become members of the public retirement systems listed in Subsection B of this Section after January, 1982.

B. The provisions of this Section shall be applicable to all public state, parochial, and municipal retirement systems established by state law.

C. If credit for military service is otherwise allowed by a retirement system set forth in Subsection B of this Section, it shall only be allowable for members who leave employment covered by the retirement system to which they belong to enter the military service, and who return to employment covered by a system set forth in Subsection B within one year after release from such military service. In other respects, the terms and conditions of the receipt of such credit shall be controlled by the law governing each particular retirement system.

Added by Acts 1981, No. 889, §1, eff. Jan. 1, 1982. Amended by Acts 1982, No. 769, §2; Redesignated from R.S. 42:697.10 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:153 - Credit for military service

§153. Credit for military service

A. Any member of a state or statewide public retirement system shall be eligible to purchase credit for regular or nonregular military service, subject to the provisions of this Section.

B. For purposes of this Section:

(1) Regular military service shall mean any state or federal full-time active duty military service.

(2) Nonregular military service shall mean any state or federal military service, which is not regular service, for which retirement points are assigned for participation in such service, and shall include but not be limited to duty served in the state national guard, coast guard, or any reserve component of the United States armed forces.

C.(1)(a) Any member shall be entitled to purchase credit for up to four years of either regular or nonregular military service, or a combination of both not exceeding four years total, provided an application is filed with the appropriate retirement system, together with proof of the inclusive dates of military service performed.

(b) Credit for regular service shall be based on one day of retirement credit for each day of full-time active duty service.

(c)(i) Credit for nonregular service shall be based on one day of retirement credit for each one of the member's accrued retirement points.

(ii) Any member seeking to purchase credit for nonregular military service shall also submit with his application to purchase such credit an official copy of the record of his retirement points as maintained by the member's respective military branch.

(2) In order to purchase such credit for military service, the member shall pay into the system the amount required under the provisions of R.S. 11:158. The amount to be paid shall be paid in one lump sum or in such installments as shall be agreed upon by the member and the system's board of trustees, but such amount shall be paid in full within three years after the date of application for such credit.

D.(1) No member shall be entitled to purchase credit for military service if he has previously received credit for such service in any other public retirement system domiciled in this state if he is receiving any form of retirement benefits from that system.

(2)(a)(i) Except as provided in Subparagraph (b) of this Paragraph, no member shall be entitled to purchase credit for military service if he has previously received credit for such service in any retirement system for members of the armed forces of the United States from which plan the member is drawing a regular retirement benefit.

(ii) The restriction set forth in this Subparagraph shall not apply to members who are drawing disability benefits based on twenty-five percent or less disability received as a result of military service.

(b) Any member who is receiving retirement benefits pursuant to the provisions of Chapter 1223 of Title 10 of the United States Code shall be eligible to purchase credit for military service pursuant to the provisions of this Section, and any such service being purchased may be regular or nonregular service, provided that the service being purchased was rendered prior to the initial date of employment which made him eligible to participate in the applicable Louisiana state or statewide public retirement system.

E.(1)(a) Except as otherwise provided in this Paragraph, military service shall not be used for purposes of acquiring eligibility for disability or survivor's benefits and shall only be used for purposes of acquiring eligibility for normal retirement benefits.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph or any other provision of law to the contrary, any retiree who has earned benefits equal to one hundred percent of his average compensation shall be eligible to purchase credit on an actuarial basis under the provisions of this Section, but only for the limited purpose of using such credit for survivor benefits.

(2) In those systems which authorize retirement with twenty or more years of service at any age, or twenty or more years of service at age fifty, military service credit shall not be computed until after the completion of twenty full years of service. In addition, such military service credit shall not be used to meet the minimum eligibility requirement of any regular retirement of less than twenty years.

F. Military service credit shall not be used as the highest thirty-six successive months, or as the highest thirty-six joined months of employment where interruption of service occurred, in computing the average compensation for retirement benefit computation.

G. No member who has been released or discharged from service under less than honorable conditions shall be eligible to purchase credit for military service pursuant to the provisions of this Section.

H. Notwithstanding any provision of law to the contrary, a member of either the Municipal Police Employees' Retirement System or the Sheriffs' Pension and Relief Fund shall be entitled to purchase or receive credit for military service pursuant to this Section regardless of whether he has previously received credit for such service in any retirement plan for members of the armed forces of the United States, from which plan the member is drawing a regular retirement benefit, based on age and service.

I. Each state and statewide public retirement system shall cause to be promulgated such regulations as are necessary for the administration of purchases made pursuant to this Section.

J.(1) All purchases of credit for regular military service and service in the state national guard or reserve forces of the United States that were transacted on or before June 30, 1999, shall be governed by the provisions of R.S. 11:153 as that law was in force and effect on the date of the purchase.

(2) All purchases of credit for service in the state national guard, coast guard, or reserve forces, which are or were transacted between July 1, 1999 and June 30, 2001, both inclusive, shall be governed by the provisions of R.S. 11:153.1 as that law was in force and effect on the date of the purchase.

(3) The provisions of this Section shall apply to all purchases of credit for any military service transacted on and after July 1, 2001.

K. Notwithstanding the provision of this Section or any other provision of the law to the contrary, military service shall be used for the purpose of acquiring eligibility for normal benefits for those members in the Teachers Retirement System of Louisiana with twenty years of service at age sixty-five who are veterans of the Korean Conflict employed by a public school system in a parish with a population of four hundred twenty-five thousand or more and who retired between June first and June fifteenth, 2000, and who received written correspondence from the system during the month of July, 2000, regarding the system's incorrect calculation of benefits, and as to those members the prohibition against computing the military service credit until after completion of twenty full years of service shall not apply.

L. Terminated on June 30, 2005, by Acts 2003, No. 1183, §2, eff. July 1, 2003.

Added by Acts 1982, No. 769, §1; Acts 1985, No. 858, §1, eff. July 23, 1985; Acts 1991, No. 205, §1; Acts 1991, No. 607, §1; Redesignated from R.S. 42:697.11 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 255, §1; Acts 1995, No. 131, §1; Acts 1997, No. 348, §1, eff. June 20, 1997; Acts 2001, No. 419, §1, eff. July 1, 2001; Acts 2001, No. 1035, §1; Acts 2001, No. 1039, §1; Acts 2003, No. 1183, §1, eff. July 1, 2003.



RS 11:153.1 - Repealed by Acts 2001, No. 419, 2, eff. July 1, 2001.

§153.1. Repealed by Acts 2001, No. 419, §2, eff. July 1, 2001.



RS 11:154 - Tax sheltering of employee contributions to retirement

§154. Tax sheltering of employee contributions to retirement

A. The provisions of this Section shall be applicable to the following public retirement systems and pension funds:

(1) Louisiana State Employees' Retirement System.

(2) Louisiana State Police Retirement System.

(3) Louisiana School Employees' Retirement System.

(4) Louisiana School Lunch Employees' Retirement System.

(5) Louisiana Teachers' Retirement System.

(6) Assessors' Retirement Fund.

(7) Clerks' of Court Retirement and Relief Fund.

(8) District Attorneys' Retirement System.

(9) Municipal Employees' Retirement System of Louisiana.

(10) Parochial Employees' Retirement System of Louisiana.

(11) Registrar of Voters Employees' Retirement System.

(12) Sheriffs' Pension and Relief Fund.

(13) Municipal Police Employees' Retirement Systems.

(14) Firefighters' Retirement System.

(15) Harbor Police Retirement System (Port of New Orleans).

B. Each board may adopt a plan whereby the employee's contributions to the retirement system shall not be included in the employee's gross income for computation of the taxes under the provisions of the United States Internal Revenue Code. The plan shall provide that the employer pay the employee's share of the contributions directly to the retirement system. The contributions shall be treated as employer contributions only for the purposes of the Internal Revenue Code.

C. After the adoption of the plan by the board, the employer shall pay the amount of the contribution by a reduction in the salary of the employee or an offset against future salary or a combination of both. These funds shall be paid from the same source of funds which is used in paying earnings to the employee. The employee's participation in the plan shall not be optional.

D. Repealed by Acts 1997, No. 689, §2, retroactive to Jan. 1, 1993.

E. Any deductions from an employee's gross income, during the highest thirty-six consecutive months of employment prior to retirement, for purposes of tax sheltering said deductions under the provisions of this Section shall be included in the base from which retirement benefits are to be computed for the purposes of ascertaining an employee's average compensation.

Added by Acts 1982, No. 843, §1, eff. Aug. 4, 1982; Redesignated from R.S. 42:697.12 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 689, §2, retroactive to Jan. 1, 1993; Acts 1998, 1st Ex. Sess., No. 97, §1, eff. May 5, 1998; Acts 2012, No. 227, §1.



RS 11:155 - Receipt of benefits

§155. Receipt of benefits

Notwithstanding any other provisions of law to the contrary and specifically the laws governing all public, state, municipal, or parochial retirement systems, allowing "optional allowances", no member, retiree, beneficiary, or survivor shall be entitled to receive his benefit in a lump sum, or actuarial equivalent lump sum, or a lump sum of equivalent actuarial value and shall only receive his benefit in equal monthly benefits payable throughout life or the legally allowed time if a shorter time is specified by the laws governing the specific retirement system, except as provided in R.S. 11:446, 783, 1150, or 1307. This Section shall not apply to the return of accumulated contributions without interest if a person terminates employment and requests such a refund under the laws applicable to the systems.

Added by Acts 1982, No. 681, §1; Redesignated from R.S. 42:697.13 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 1110, §1, eff. Jan. 1, 1996.



RS 11:156 - Deduction of employee benefit contributions from retiree benefit checks

§156. Deduction of employee benefit contributions from retiree benefit checks

Notwithstanding any other provision of law to the contrary, the employee contributions for accident and health and life insurance coverage to be payable by any member, retiree, beneficiary, or survivor participating in the Office of Group Benefits programs pursuant to Chapter 12 of Title 42, R.S. 42:801 et seq., who receives a recurring benefit payment from any public, state, municipal, or parochial retirement system shall be deducted from the retirement benefit payment. Such deductions shall be effected by the use of computer tapes prepared and furnished by the Office of Group Benefits in a form processible by the computer facility which prepares the monthly benefit payment. The retirement system shall remit such deductions directly to the Board of Trustees of the State Employees Group Benefits Program.

Added by Acts 1983, No. 259, §1; Redesignated from R.S. 42:697.14 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 1178, §1, eff. June 29, 2001.



RS 11:157 - Firefighters' Retirement System; Municipal Police Employees' Retirement System; optional membership; refund of employee contributions; irrevocable election; reenrollment

§157. Firefighters' Retirement System; Municipal Police Employees' Retirement System; optional membership; refund of employee contributions; irrevocable election; reenrollment

A. Notwithstanding any other provision of law to the contrary, any employee as defined in R.S. 11:2213 or 2252 who is employed by any municipality, parish, or fire protection district of this state which has its employees covered under the federal Social Security program and which has not previously and specifically excluded its police officers or firefighters from coverage under this federal program, may elect not to be or elect not to become a member of either retirement system. Any member of either retirement system who elects not to be a member shall be refunded his employee contributions which have been received by the system, without interest for the period for which he contributed to the system.

B. However, if it is subsequently determined by the state of Louisiana and the federal Department of Health and Human Services that these employees are not eligible for coverage under the Social Security program or if their coverage is otherwise terminated, they shall, if they are otherwise eligible for membership, join the Firefighters' Retirement System or the Municipal Police Employees' Retirement System, whichever is applicable to their employment.

C.(1) Any member who elects not to become a member of either retirement system set forth in Subsection A of this Section shall, before such election can become valid, execute and file with the retirement system an affidavit stating that his election not to be a member is of his own free will and is his own voluntary act and deed.

(2) Any member who files such an affidavit shall not be eligible to rejoin the system while he is employed by the same municipality, parish, or fire protection district unless he repays his previously refunded employee contributions, within sixty days of reenrollment in the system, in one lump sum, plus interest at the board-approved actuarial valuation rate in effect at the time of such repayment, calculated from the date of the refund until the date of repayment.

Added by Acts 1983, No. 141, §1, June 24, 1983. Acts 1984, No. 32, §1; Acts 1991, No. 643, §1, eff. July 1, 1991; Redesignated from R.S. 42:697.15 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 758, §1, eff. June 22, 1993; Acts 1999, No. 604, §1; Acts 2016, No. 79, §1, eff. May 11, 2016.



RS 11:158 - Purchase of service credit in public retirement systems; price

§158. Purchase of service credit in public retirement systems; price

A.(1) Effective July 1, 1986, the provisions of this Section shall govern the payment required with respect to the otherwise authorized purchase of service credit in the public retirement or pension systems, funds, and plans referenced in Subsection B of this Section.

(2) This Section does not repeal provisions relative to the purchase of service credit contained within the laws governing the covered systems, or which are otherwise applicable thereto, but it is to be controlling in cases of conflict as to the payment required in order to receive the credit.

(3) This Section is inapplicable with respect to the purchase of service credit which is in the form of a repayment of a refund.

B. The provisions of this Section are applicable to the following public retirement or pension systems, funds, and plans:

(1) Assessors Retirement Fund.

(2) Clerks' of Court Retirement and Relief Fund.

(3) District Attorneys' Retirement System.

(4) Firefighters' Pension and Relief Fund in the City of New Orleans.

(5) Firefighters' Retirement System.

(6) Louisiana School Employees' Retirement System.

(7) Louisiana State Employees' Retirement System.

(8) Municipal Employees' Retirement System of Louisiana.

(9) Municipal Police Employees' Retirement System.

(10) Parochial Employees' Retirement System of Louisiana.

(11) Registrars of Voters Employees' Retirement System.

(12) Sheriffs' Pension and Relief Fund.

(13) Louisiana State Police Retirement System.

(14) Teachers' Retirement System of Louisiana.

C.(1) In order for a purchase of service credit, which is otherwise authorized, to be effective, there shall be paid into the applicable retirement or pension system, fund, or plan the greater of either:

(a) An amount which, on an actuarial basis, totally offsets the increase in accrued liability of the system resulting from the purchase of the credit.

(b) The employee and employer contributions that would have been paid to the applicable system, fund, or plan, plus interest thereon, compounded annually from the time the contributions would have been paid, at the assumed actuarial valuation rate of interest of the system, fund, or plan in which the credit is being purchased.

(2)(a) The amount payable shall be calculated based on the actuarial funding method, assumptions, and tables in use by the system at the time of application for credit.

(b) The actuary may modify the assumptions utilized to reflect the effects of anti-selection.

D. Repealed by Acts 1991, No. 205, §2; ACTS 1991, No. 607, §2.

Acts 1986, No. 609, §1, eff. July 1, 1986; Acts 1991, No. 205, §2; Acts 1991, No. 607, §2; Redesignated from R.S. 42:697.16 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 850, §1; Acts 1995, No. 753, §1; Acts 1995, No. 1112, §1; Acts 2008, No. 498, §1; Acts 2012, No. 227, §1.



RS 11:159 - State superintendent of education; commissioner of higher education; participation

§159. State superintendent of education; commissioner of higher education; participation

The state superintendent of education and the commissioner of higher education shall not be required to participate in any public retirement system; however, they shall have the option of retaining membership in any state or statewide public retirement system for which they are eligible provided that their retirement benefit computation shall be in accordance with R.S. 11:231(B).

Acts 1988, No. 914, §1; Redesignated from R.S. 42:697.17 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 961, §1, eff. June 17, 1995.



RS 11:160 - Members employed in other public employment

§160. Members employed in other public employment

Any person who is a member of the Louisiana State Employees' Retirement System, who has creditable membership service of at least ten years in this system, and who becomes an employee of a political subdivision where he is no longer eligible, through transfer of his employing agency, for membership in this system, but is eligible for membership in some other public retirement system, shall have the right to remain a member of this system in lieu of membership in the other retirement system by filing a notice of election to remain in this system, in writing, with the board of trustees within thirty days after the effective date of employment, or September 7, 1990, whichever is later. Such election shall be irrevocable. The non-participating employer shall contribute to the Louisiana State Employees' Retirement System as if it were a participating employer.

Acts 1990, No. 7, §1; Redesignated from R.S. 42:697.18 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:161 - Members employed in other state or public employment

§161. Members employed in other state or public employment

Notwithstanding any provision of law to the contrary, when a state employee who is in the classified service is granted an unpaid leave of absence for the purpose of allowing that employee to accept another position of state employment, that employee shall remain a member of the retirement system in which the employee was a member while serving in the classified service. Such election shall be irrevocable. The employer shall transmit both the employee and employer contributions to the appropriate retirement system on behalf of the state employee.

Acts 1991, No. 499, §1, eff. July 15, 1991; Redesignated from R.S. 42:697.19 by Acts 1991, No. 74, §5, eff. June 25, 1991.



RS 11:162 - Classes of employees not eligible for membership

§162. Classes of employees not eligible for membership

A. The provisions of this Section shall apply to the Louisiana State Employees' Retirement System, the Teachers' Retirement System of Louisiana, the Louisiana State Police Retirement System, and the Louisiana School Employees' Retirement System.

B. Any other provision of law notwithstanding, as of July 1, 1991, any employee who is a part-time, seasonal, or temporary employee as defined in 26 CFR 31:3121(b)(7)-2, or in any successor regulation, shall not be or become a member of any system to which this Section applies, except as provided for in Subsection C of this Section.

C.(1) Except as provided in this Subsection, membership shall be required for a part-time, seasonal, or temporary employee as defined in 26 CFR 31:3121(b)(7)-2, or in any successor regulation, who on July 1, 1991, or thereafter, has or earns ten or more years of creditable service in his current system.

(2)(a) For purposes of this Paragraph, the Board of Elementary and Secondary Education shall promulgate rules in conformity with the Administrative Procedure Act, R.S. 49:950 et seq., to be reviewed by the House and Senate Committees on Retirement, defining "classroom teacher".

(b) Membership shall be required for a part-time, seasonal, or temporary classroom teacher who has or earns five or more years of creditable service in the Teachers' Retirement System of Louisiana.

D. Repealed by Acts 2014, No. 680, §2, June 30, 2014.

E.(1) Notwithstanding any provision of law to the contrary, no person employed in a position in an unclassified health care professional employee pool established pursuant to R.S. 17:1519.16 shall be or become a member of any system to which this Section applies.

(2) The employer shall notify each person being employed in a position in an unclassified health care professional employee pool of his ineligibility for membership in any system to which this Section applies. Each person employed in a position in an unclassified health care professional employee pool shall sign an affidavit acknowledging his ineligibility for membership in any such system and stating that he has full knowledge that he is never to receive any retirement service credit for time worked in a position in an unclassified health care professional employee pool.

Acts 1991, 3rd Ex. Sess, No. 6, §1, eff. July 1, 1991; Redesignated from R.S. 42:697.19 by Acts 1991, No. 74, §5, eff. June 25, 1991; Acts 1992, No. 91, §1; Acts 1992, No. 267, §1; Acts 1997, No. 104, §1, eff. July 1, 1997; Acts 2003, No. 640, §1, eff. July 1, 2003; Acts 2005, No. 223, §1, eff. July 1, 2005; Acts 2012, No. 227, §1; Acts 2014, No. 680, §2, eff. June 30, 2014.



RS 11:163 - Credit for involuntary furlough; credit for leave without pay

§163. Credit for involuntary furlough; credit for leave without pay

A.(1) Any member of a state or statewide public retirement system who is involuntarily furloughed without pay due to the temporary closure of his employer or involuntarily furloughed or placed on leave without pay due to a gubernatorially declared disaster or emergency shall be entitled to purchase service and salary credit for each day of service that he was furloughed or on such leave if such service was not credited to his account. There shall be no duplication of credit under the provisions of this Section.

(2)(a) Any member of a state or statewide public retirement system who is involuntarily furloughed without pay or placed on leave without pay on or after August 29, 2005, due to a gubernatorially declared disaster or emergency shall be entitled to purchase service and salary credit for each day of service during the period beginning on August 29, 2005, and ending on June 30, 2006, that he was furloughed or on such leave if such service was not credited to his account.

(b) There shall be no duplication of credit under the provisions of this Section.

(c) Any service and salary credit purchased pursuant to this Paragraph shall be subject to the following conditions and limitations:

(i) The purchased service and salary credit may not be used for the purpose of meeting the minimum service requirements for disability retirement.

(ii) Compensation on which the required contributions for purchase of service and salary credit are based shall be the rate of compensation in effect for the last full pay period ending on or before August 29, 2005.

(iii) The right to purchase service and salary credit pursuant to this Paragraph shall not apply to routine personnel actions or separations which are not the direct result of a gubernatorially declared disaster or emergency.

(iv) Any dispute arising under the limitations of this Paragraph shall be resolved in the sole and exclusive discretion of the board of trustees of the retirement system.

(d) The board of trustees of each state and statewide retirement system may adopt rules to implement the provisions of this Paragraph and Paragraph (C)(2) of this Section.

(e) All payment for service purchased pursuant to this Paragraph shall be remitted to the system on or before December 31, 2006.

B. Any member of the Louisiana State Employees' Retirement System who is placed on or who voluntarily takes leave without pay shall be entitled to purchase service for credit for each day that he was on leave without pay, provided there is no duplication of service credit created by such purchase.

C.(1) Except as provided in Paragraph (2) of this Subsection, any purchase of credit made pursuant to this Section shall be made by paying to the system an amount sufficient to offset any liability to the system, calculated on an actuarial basis in accordance with R.S. 11:158.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, a member who purchases service and salary credit pursuant to Paragraph (A)(2) of this Section shall pay to the system or to his employer the employee and employer contributions which would be remitted to the system by his employer if not for the involuntary furlough or leave without pay. Such contributions, if paid to the employer, shall be remitted by the employer to the system. The member shall remit the contributions in either of the following ways:

(a) At the same time and in the same amount as such contributions would be due to the system if paid by the employer. Should the employee be delinquent in remitting such contributions, his delinquent payment shall be treated in the same manner as a delinquent payment from the employer pursuant to the provisions of R.S. 11:281; however, any such contributions from a member which would have been due before December 6, 2005 shall be considered to have been made timely if received by the system on or before the date on which contributions for service and salary credit for December 2005 are due.

(b) In a lump sum payment within thirty days of the member's return to work; however, any payment made pursuant to the provisions of this Subparagraph shall be remitted to the system on or before December 31, 2006. A delinquent payment shall be treated in the same manner as a delinquent payment from the employer pursuant to the provisions of R.S. 11:281.

Acts 1992, No. 209, §1; Acts 2003, No. 866, §1, eff. July 1, 2003; Acts 2005, 1st Ex. Sess., No. 45, §1, eff. Dec. 6, 2005.

NOTE: See Acts 2005, 1st Ex. Sess., No. 45, §2, relative to retroactive application.



RS 11:163.1 - Voluntary or involuntary furlough; service credit; continuation of contributions

§163.1. Voluntary or involuntary furlough; service credit; continuation of contributions

A. The provisions of this Section shall apply to the following state retirement systems:

(1) Louisiana State Employees' Retirement System.

(2) Teachers' Retirement System of Louisiana.

B. Any member of a system enumerated in Subsection A of this Section who is employed at a public college or university or by the governing board or management board of a public college or university and who is involuntarily furloughed without pay, or who voluntarily participates in such a furlough plan implemented as a result of budget reductions shall have the option of accruing service credit for any period of such furlough. The service credit accrued pursuant to this Section shall be used for calculation of benefits and for purposes of obtaining eligibility for retirement. The member shall pay the employee contributions to his employer at least monthly, and as otherwise provided by law, which the employer shall send to the system, and the employer shall pay to the system the contributions that would have been otherwise required. The amounts remitted by the employee and employer shall be based upon the amount the member's earned compensation would have been if not for the furlough. The earned compensation shall be taken into account for purposes of determining the member's average compensation.

C. Any service credit accrued pursuant to Subsection B of this Section together with any service credit purchased pursuant to R.S. 11:163 or 429 shall not exceed five years of service credit.

D. Any participant in the Optional Retirement Plan of the Teachers' Retirement System of Louisiana who is employed at a public college or university or by the governing board or management board of a public college or university and who is involuntarily furloughed without pay, or who voluntarily participates in such a furlough plan implemented as a result of budget reductions shall have the option of having remitted the employee and employer contributions which would have been remitted to the system as provided in R.S. 11:927 if not for the furlough. Both the employee and employer shall remit the required contributions pursuant to R.S. 11:927 based upon the amount the participant's earned compensation would have been if not for the furlough.

E. Any member to whom this Section applies and who avails himself of the provisions of this Section shall file an application for the continuation of contributions with the system. The system shall notify the employer of such application, and the employer shall provide any information requested by the system regarding the member's furloughed status and the duration of such furlough.

F. The provisions of this Section shall not apply to furloughs which have been mandated as a result of a declaration of financial exigency or force majeure.

G. The total number of furlough days to which this Section applies shall not exceed thirty days in any fiscal year.

Acts 2009, No. 301, §1, eff. July 1, 2009.



RS 11:164 - Part-time public officials

§164. Part-time public officials

A. Except as provided in Subsection B of this Section, the following elected or appointed officials are hereby deemed to be part-time public servants who, based on such part-time service, shall not participate in, or receive credit for service in, any public retirement system, fund, or plan sponsored by the state of Louisiana or any instrumentality or political subdivision thereof:

(1) Any legislator or any member of a school board, levee board, police jury, or parish council.

(2) Any member of a city council, city-parish council, or town council or any alderman or any constable.

(3) Any member of a board or commission established by the state of Louisiana or any instrumentality or political subdivision thereof.

B.(1) The provisions of Subsection A of this Section shall not apply to any person who is serving on January 1, 1997, in any elected or appointed position set forth in Subsection A of this Section and who is also a member on January 1, 1997, of a retirement system covering that position.

(2)(a) For any person to whom Paragraph (1) of this Subsection applies and who is elected to the legislature on or after July 1, 2011, the accrual rate shall be two percent for any creditable service earned as a legislator on or after that date. Furthermore, the additional one percent accrual rate provided pursuant to R.S. 24:36(A) shall not apply to any such person.

(b) The provisions of this Paragraph shall not apply to any person serving in the legislature on June 30, 2011.

(c) The provisions of this Paragraph shall not apply to any person to whom R.S. 11:191(C) applies. For such persons, no service credit shall accrue for service as an elected member of the legislature.

C. The provisions of Subsection A of this Section shall not apply to participation in the Louisiana Public Employees Deferred Compensation Plan, or its successor.

Acts 1996, 1st Ex. Sess., No. 59, §1, eff. Jan. 1, 1997; Acts 2011, No. 377, §1, eff. June 30, 2011.



RS 11:165 - Funds or benefits payable to a succession

§165. Funds or benefits payable to a succession

When funds or benefits are payable to the succession of a deceased member or retiree of a state or statewide retirement system, the retirement system shall be considered an employer for purposes of R.S. 9:1515, and the funds or benefits may be paid to the surviving spouse or major child in accordance with that statute, regardless of whether the funds or benefits were payable to the deceased member or retiree himself, or only to his succession.

Acts 1997, No. 8, §1, eff. July 1, 1997.



RS 11:166 - Secretaries of appointed or elected chiefs of police; membership

§166. Secretaries of appointed or elected chiefs of police; membership

A. It is hereby recognized that on and before August 29, 1986, all secretaries to appointed or elected chiefs of police were members of the Municipal Employees' Retirement System, sometimes hereafter referred to as the "old system"; and that Act No. 605 of the 1986 Regular Session, effective August 30, 1986, caused such secretaries to become eligible for membership in the Municipal Police Employees' Retirement System, sometimes hereafter referred to as the "new system"; and that, because of such eligibility, each covered secretary had ninety days according to R.S. 11:1752(C), to either provide written notice to remain in the old system or transfer to the new system. It is further recognized that Act No. 605 also allowed covered secretaries to transfer their service credit from the old system to the new system, but only upon first paying the actuarial cost of the transaction. It is further recognized that some secretaries believed, in good faith, that they could remain in the old system without taking any action to affirm that option; and, therefore, some have remained enrolled in the old system, without providing the requisite ninety-day notice, although they should have been transferred to the new system. It is further recognized that the failure to transfer such secretaries may lead to their eventual disqualification from membership in the old system and subsequent enrollment in the new system; and that such enrollment may deprive each such secretary of the most efficient use of service credit in either the old system or the new system.

B. Any secretary to an appointed or elected chief of police who remained enrolled in the Municipal Employees' Retirement System after the enactment of Act No. 605 of the 1986 Regular Session, but without submitting the written notice required by R.S. 11:1752(C), is hereby deemed to have provided such notice. Any such secretary shall have the option of remaining a member of the Municipal Employees' Retirement System or transferring membership and credit to the Municipal Police Employees' Retirement System, and any such transfer shall be subject to the provisions of R.S. 11:143.

Acts 1999, No. 712, §1.



RS 11:171 - Submission of reports to legislature

SUBPART B. ACTUARIAL STATEMENTS AND REPORTS

§171. Submission of reports to legislature

A. Each actuarially funded state, municipal, parochial, or other retirement system as supported in whole or in part by public funds shall submit to the chairmen of the standing committees on retirement of the House of Representatives and the Senate, at least thirty days prior to the beginning of each regular session of the legislature, a copy of the most recent official actuarial report prepared by the system's fully accredited actuarial firm, together with a financial statement of the system for the fiscal year immediately preceding each such session of the legislature. The actuarial report shall include but not be limited to an actuarial evaluation of the assets and liabilities of the system; actuarial assumptions and considerations; cost of living adjustment evaluations, where applicable; and a five-year projection of cash flow requirements, with the number of retirees and amounts of benefits based on an annual basis.

B. Each state, municipal, parochial and other retirement system supported in whole or in part by public funds which is not actuarially funded shall submit to the chairman of the standing committees on retirement of the House of Representatives and the Senate, at least thirty days prior to the beginning of each regular session of the legislature, a certified statement of the condition of the system for the fiscal year immediately preceding each session of the legislature. The certified statement of condition shall include but not be limited to a statement of the assets and liabilities of the retirement system; cost of living adjustments, where applicable; and an estimated five-year projection of cash flow requirements with the number of retirees and amounts of benefits listed on an annual basis.

Added by Acts 1970, No. 38, §1; Redesignated from R.S. 42:698 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:172 - Submission of annual report; penalty

§172. Submission of annual report; penalty

Each reporting agency or parish or city school board shall submit to their respective state, municipal, or parochial retirement system an annual sworn statement of all enrolled employees, the amount of their earnings, and all employee and employer deductions within thirty days after the close of the fiscal or accounting year. Should the reporting agency or parish or city school board fail to submit the reports within thirty days after the close of the fiscal or accounting year, the report shall be delinquent. If any errors are found in the annual report by the retirement system, such errors shall be corrected within fifteen days after notification, or the report shall be delinquent. The board of trustees of the retirement system may certify to the state treasurer or the Department of Education, whichever is applicable, that the report is delinquent. The state treasurer or the Department of Education may withhold all monies from state funds due such reporting agency or parish or city school board. Upon submission of the report, the board of trustees of the retirement system shall notify the state treasurer or the Department of Education that the report has been submitted, whereupon the state treasurer or the Department of Education shall disburse the monies due the reporting agency or parish or city school board.

Added by Acts 1981, No. 423, §1; Redesignated from R.S. 42:698.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:173 - Audit reports; certified public accountants

§173. Audit reports; certified public accountants

A. This Section shall be applicable to the following public retirement systems:

(1) Louisiana State Employees' Retirement System.

(2) Louisiana State Police Retirement System.

(3) Louisiana School Employees' Retirement System.

(4) Teachers' Retirement System of Louisiana.

(5) Assessors' Retirement Fund.

(6) Clerks' of Court Retirement and Relief Fund.

(7) District Attorneys' Retirement System.

(8) Municipal Employees' Retirement System of Louisiana.

(9) Parochial Employees' Retirement System of Louisiana.

(10) Registrar of Voters Employees' Retirement System.

(11) Sheriffs' Pension and Relief Fund.

(12) Municipal Police Employees' Retirement System.

(13) Firefighters' Retirement System.

B. The board of trustees of each of the retirement systems enumerated in Subsection A shall have an annual audit of the system performed by a certified public accountant at the expense of the system or performed in accordance with R.S. 24:513. A copy of the report shall be forwarded to the chairman of the House Committee on Retirement and the chairman of the Senate Committee on Retirement.

Added by Acts 1983, No. 139, §1. Acts 1988, No. 483, §2; Redesignated from R.S. 42:698.2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2012, No. 227, §1.



RS 11:174 - Death reports

§174. Death reports

A. By the tenth day of each month, the secretary of the Louisiana Department of Health shall send to each retirement system and pension fund enumerated in Subsection B hereof, a report, certified as correct over his signature or the signature of his authorized representative, containing the name, date of birth, date of death, address, and sex of each person who died in the state within the preceding calendar month.

B. The provisions of Subsection A shall be applicable to the following public retirement systems and pension funds:

(1) Louisiana State Employees' Retirement System.

(2) Louisiana State Police Retirement System.

(3) Louisiana School Employees' Retirement System.

(4) Teachers' Retirement System of Louisiana.

(5) Assessors' Retirement Fund.

(6) Clerks' of Court Retirement and Relief Fund.

(7) District Attorneys' Retirement System.

(8) Municipal Employees' Retirement System of Louisiana.

(9) Parochial Employees' Retirement System of Louisiana.

(10) Registrar of Voters Employees' Retirement System.

(11) Sheriffs' Pension and Relief Fund.

(12) Municipal Police Employees' Retirement System.

(13) Firefighters' Retirement System.

(14) Social Security Administration.

(15) Louisiana School Lunch Employees' Retirement System.

(16) United States Railroad Retirement Board.

(17) Employees' Retirement System of the City of Shreveport.

C. The director of the system shall have the custody and control of these reports. Such reports shall be confidential and shall not be considered as public records under R.S. 44:1, et seq. The information received by the retirement systems and pension funds listed herein shall be used for statistical and administrative purposes only and shall not be divulged to any person or persons for any reason, except that the department may authorize the Social Security Administration to share information on name, date of death, place of death, sex, race, and date of birth as necessary with federal and state agencies for the sole purpose of identifying payments erroneously issued to beneficiaries after their deaths.

Added by Acts 1981, No. 410, §1; Amended by Acts 1981, No. 608, §1. Acts 1984, No. 357, §1; Acts 1985, No. 585, §1; Acts 1987, No. 345, §1; Acts 1989, No. 138, §1; Redesignated from R.S. 42:699 by Acts 1991, No. 74, §3, eff. June 25, 1991; H.C.R. No. 59, 1999 R.S; Acts 2012, No. 277, §1.



RS 11:175 - Membership information; public access

§175. Membership information; public access

A. In addition to the public records that are made accessible pursuant to the provisions of R.S. 44:16, any person of the age of majority shall be eligible to inspect, copy or reproduce, or obtain a reproduction of the following information from the records of any public retirement system, plan, or fund regarding any active member of the system, plan, or fund:

(1) The name of the employing agency or agencies and the dates of any employment of the member in which the member has been eligible for membership in the system, plan, or fund.

(2) The salary reported by the member's employer or employers for the purpose of determining contributions paid or payable to the system and the number of years of service credited to the member's account.

(3) The amount of benefits paid or payable to the member's Deferred Retirement Option Plan account, if any.

B. Any information requested pursuant to this Section shall be provided by the system in accordance with the laws relative to public records, R.S. 44:1 et seq.

Acts 2001, No. 843, §1, eff. June 26, 2001.



RS 11:176 - Operating budget approval

§176. Operating budget approval

A. Each state and statewide public retirement system shall submit its proposed annual operating budget to the Joint Legislative Committee on the Budget for its review.

B. The operating budgets of state public retirement systems shall be subject to the approval of the Joint Legislative Committee on the Budget. At no time shall a state public retirement system make any expenditures or obligate itself for items which deviate from its approved operating budget.

C.(1) A state public retirement system may submit a proposed modification to its approved annual operating budget to the Joint Legislative Committee on the Budget for its review and approval at any time during the course of the fiscal year.

(2) A statewide public retirement system shall submit any modification to its annual operating budget proposed at any time during the course of the fiscal year to the Joint Legislative Committee on the Budget for its review.

Acts 2004, No. 275, §1, eff. June 15 , 2004.



RS 11:181 - Composition of governing boards of state and statewide systems; per diem and expenses

SUBPART C. RETIREMENT BOARDS

§181. Composition of governing boards of state and statewide systems; per diem and expenses

A. Notwithstanding any other provision of law contained in any of the laws governing the state retirement systems listed in this Subsection, or any other laws to the contrary, a member of the House Committee on Retirement appointed by the speaker of the House of Representatives and the chairman of the Senate Committee on Retirement, ex officio, or their designees, shall serve as voting members of the governing boards of each of the following state retirement systems:

(1) The Louisiana State Employees' Retirement System.

(2) The Teachers' Retirement System of Louisiana.

(3) The Louisiana School Employees' Retirement System.

(4) The Louisiana State Police Retirement System.

B. Notwithstanding any other provision of law contained in any of the laws governing the statewide retirement systems or funds listed in this Subsection, or any other laws to the contrary, a member of the House Committee on Retirement appointed by the speaker of the House of Representatives and the chairman of the Senate Committee on Retirement, ex officio, or their designees, shall serve as voting members of the governing boards of each of the following statewide retirement systems or funds:

(1) The Assessors' Retirement Fund.

(2) The Clerks of Court Retirement and Relief Fund.

(3) The District Attorneys' Retirement System.

(4) The Firefighters' Retirement System.

(5) The Municipal Employees' Retirement System of Louisiana.

(6) The Municipal Police Employees' Retirement System of Louisiana.

(7) The Parochial Employees' Retirement System of Louisiana.

(8) The Registrars of Voters Employees' Retirement System.

(9) The Sheriffs' Pension and Relief Fund.

C. A majority of the members shall constitute the quorum necessary for meetings of these governing boards unless a greater number is specified by statute.

D. Except as provided in Subsection E of this Section, the members of the governing boards of the above enumerated retirement systems or the designees of members for whom designees are authorized shall receive for attendance at meetings of the boards or committees thereof a per diem of seventy-five dollars per day plus the normal expense allowance allowed state employees by the division of administration, provided funds are available for this purpose. There shall be no such per diem payment for those meetings in excess of the number allowed by law.

E. The member of the House Committee on Retirement appointed by the speaker of the House of Representatives and the chairman of the Senate Committee on Retirement, or their designees if members of the legislature, shall receive for attendance at meetings of the governing boards of the above enumerated retirement systems the same per diem and expenses as they receive for attendance at legislative committee meetings, and from the same sources.

Added by Acts 1976, No. 682, §1. Amended by Acts 1977, No. 167, §1; Redesignated from R.S. 42:700 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 6, §1, eff. May 9, 1997; Acts 1997, No. 1217, §1, eff. July 1, 1997; Acts 1997, No. 1227, §1, eff. July 1, 1997; Acts 2001, No. 204, §1; Acts 2003, No. 476, §1, eff. June 20, 2003; Acts 2003, No. 953, §1, eff. July 1, 2003; Acts 2012, No. 227, §1; Acts 2016, No. 621, §1, eff. June 17, 2016.



RS 11:182 - Boards of trustees of state and statewide public retirement systems; per diem and expenses

§182. Boards of trustees of state and statewide public retirement systems; per diem and expenses

A.(1) Notwithstanding any other provisions of law to the contrary, the members of the boards of trustees of the Louisiana State Employees' Retirement System, the Teachers' Retirement System of Louisiana, the Louisiana School Employees' Retirement System, the Municipal Police Employees' Retirement System, the Louisiana State Police Retirement System, the Parochial Employees' Retirement System of Louisiana, the Municipal Employees' Retirement System of Louisiana, the Firefighters' Retirement System, the Assessors' Retirement Fund, the Clerks' of Court Retirement and Relief Fund, the Registrars of Voters Employees' Retirement System, the Sheriffs' Pension and Relief Fund, and the District Attorneys' Retirement System shall receive for attendance at meetings of the boards a per diem of seventy-five dollars per meeting plus the normal expense allowance, provided funds are available for this purpose.

(2) If more than one board meeting occurs during any seven calendar day period, members shall receive per diems only for such board meetings which exceed three hours in duration. However, at least one per diem shall be paid for such seven calendar day period in which there occurs at least one board meeting. No more than one per diem shall be paid for more than one board meeting in one calendar day. Mileage expenses for attendance at board meetings shall not be allowed when travel to such meetings takes place in a governmentally owned vehicle, nor shall more than one member be reimbursed for mileage when more than one member travels to a board meeting in the same vehicle.

B. The boards as enumerated herein shall receive per diem for each meeting required by law. There shall be no such per diem payments for those meetings above and beyond the number required by law.

Added by Acts 1982, No. 774, §1, eff. July 1, 1982. Acts 1988, No. 914, §1; Acts 1991, No. 55, §1, eff. July 1, 1991; Redesignated from R.S. 42:700.2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2012, No. 227, §1.



RS 11:183 - Board members subject to Code of Governmental Ethics

§183. Board members subject to Code of Governmental Ethics

Any member of a state or statewide retirement system board of trustees who does not hold an office by virtue of an election conducted pursuant to the Louisiana Election Code shall be deemed a public employee for purposes of compliance with Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950.

Acts 2003, No. 953, §1, eff. July 1, 2003.



RS 11:184 - Meetings of state and statewide retirement boards and committees

§184. Meetings of state and statewide retirement boards and committees

By December first of each calendar year, the board of trustees of each state and statewide retirement system shall submit to the House and Senate committees on retirement a proposed schedule of all board and committee meetings for the following calendar year. The proposed schedule shall be subject to review by the committees, and the chairman of either committee may request changes in the proposed schedule of any system in order to avoid conflicting meetings or for any other purpose.

Acts 2003, No. 953, §1, eff. July 1, 2003.



RS 11:185 - Educational requirements for members of retirement system boards of trustees

§185. Educational requirements for members of retirement system boards of trustees

A. The provisions of this Section shall apply to the following state retirement systems:

(1) The Louisiana State Employees' Retirement System.

(2) The Teachers' Retirement System of Louisiana.

(3) The Louisiana School Employees' Retirement System.

(4) The Louisiana State Police Retirement System.

B. The provisions of this Section shall apply to the following statewide retirement systems:

(1) The Assessors' Retirement Fund.

(2) The Clerks of Court Retirement and Relief Fund.

(3) The District Attorneys' Retirement System.

(4) The Firefighters' Retirement System.

(5) The Municipal Employees' Retirement System.

(6) The Municipal Police Employees' Retirement System.

(7) The Parochial Employees' Retirement System.

(8) The Registrars of Voters Employees' Retirement System.

(9) The Sheriffs' Pension and Relief Fund.

C. The provisions of this Section shall apply to the following local retirement system: Harbor Police Retirement System.

D.(1) For purposes of this Section "actuarial science" means the application of mathematical and statistical methods to estimate future payment for benefits, to set forth an orderly and convenient way to provide the funds necessary to make those future payments, to determine the effects of asset and liability experience on pension fund costs, and to study the demographics of plan members, particularly in relation to long-term risk assessments, mortality, and morbidity.

(2) For each system to which the provisions of this Section apply, each member of the board of trustees and each designee of a member shall complete continuing education or professional development training during each twelve-month period from September first to August thirty-first as provided in this Subsection. By October fifteenth of each year, the board of trustees of each system to which this Section applies shall submit to the House and Senate committees on retirement a letter stating whether or not each member of that board has met the requirements of this Section in the previous twelve-month period and giving the date or dates upon which the required training hours were completed by each member.

(3) Each year, any member to whom this Section applies shall attend at least eight hours of investment training, four hours of actuarial science information education, two hours of education regarding the laws, rules, and regulations applicable to his system, and two hours of instruction on fiduciary duty and ethics. These training hours may be conducted by the staff of the respective retirement systems or by outside experts. Two or more systems may combine any such training. Any member who is elected or appointed to the board for the first time on or after June first shall be required to comply only with the provisions of Paragraph (4) of this Subsection.

(4) Except as otherwise provided by the constitution or in R.S. 42:3.1, no board member to whom this Section applies shall receive per diem during any calendar year unless and until he has completed the fiduciary and ethics requirement and at least one hour each of investment, actuarial science, and legal education in the current twelve-month cycle. The system shall submit evidence of training in compliance with this Paragraph to the speaker of the House of Representatives and the president of the Senate within fourteen days after the completion thereof.

(5) Additionally, no new board member to whom this Section applies shall be permitted to vote on any matter until he has completed the fiduciary and ethics requirement and one hour of education in each of the other required areas.

Acts 2003, No. 953, §1, eff. July 1, 2003; Acts 2004, No. 207, §1, eff. June 14, 2004; Acts 2011, No. 399, §1, eff. July 1, 2011; Acts 2012, No. 227, §1; Acts 2012, No. 718, §1, eff. August 31, 2012.



RS 11:186 - Authorization for staff to attend executive sessions

§186. Authorization for staff to attend executive sessions

A. As ex officio members of each of the state and statewide retirement system boards, the chairman of the House Committee on Retirement and the chairman of the Senate Committee on Retirement may each independently authorize legislative staff to attend any executive session of any board meeting or committee meeting of any state or statewide retirement system board or committee.

B.(1) An authorization made pursuant to the provisions of this Section shall be made in writing, specifically name the legislative staff member or members authorized to attend such executive sessions, and be submitted to the director of the state or statewide retirement system board whose executive sessions staff shall be authorized to attend. Such authorization shall be valid for one calendar year from the date of submission, unless modified or revoked as provided in Paragraph (2) of this Subsection.

(2) The chairman of the House Committee on Retirement and the chairman of the Senate Committee on Retirement are authorized to revoke or modify any written authorization made pursuant to this Section at any time by providing written notice to the director of the affected board. A revocation shall immediately terminate the authorization made pursuant to this Section. A modification shall act as a new written authorization and shall be valid for one calendar year from the date submitted.

C. Any information or communication which, pursuant to the provisions of this Section, is provided to or presented in the presence of authorized staff shall be subject to the same rights, duties, and privileges which apply to the chairmen as members of the board, including the attorney-client privilege.

D. A legislative staff member authorized to attend meetings pursuant to the provisions of this Section shall not be considered a "designee" as provided in R.S. 11:181 or R.S. 42:1124.2.1 and shall not be allowed to vote.

Acts 2012, No. 224, §1, eff. May 22, 2012.



RS 11:191 - Dual employment

SUBPART D. DUAL EMPLOYMENT; DUAL MEMBERSHIP

§191. Dual employment

A. Any person who is employed in more than one public employment within this state, except as provided in Subsection C of this Section and who, by reason of such employment is eligible, as a condition of such employment, to be a member of the public retirement system or fund applicable to employees in each of such public employments, shall be a contributing member of each such retirement system or fund during the term of his employment. In no event shall such person be allowed to earn more than one year of service credit in any one year. Service credit earned in more than one retirement system or fund in any one year shall not be transferred or recognized reciprocally to attain more than one year of service credit in any one system in any one year.

B. Any person who is a member of any public retirement system or fund on September 6, 1991, who has been employed in any public employment within the state and who has not been allowed to become a member of and to make contributions to the retirement system or fund applicable to employees in such public employment shall be allowed to purchase the service credit to which he would have been entitled in the system had he been an active contributing member of the retirement system or fund during the full term of his employment, by paying to the retirement system or fund an amount that totally offsets the actuarial cost of the receipt of the service credit. The employer for that employment may pay one-half of the actuarial cost of the receipt of the service credit; however, if the employer pays one-half of the actuarial cost for one employee, the employer shall pay one-half of the actuarial cost for all employees purchasing service credit under this Section provided the respective retirement system has a policy, in effect prior to August 15, 1995, for purchase of such service credit. If a retirement system does not have a policy for purchase of service credit as provided in this Subsection, then the employee shall pay the entire actuarial cost of the receipt of service credit provided in this Section.

C.(1) For any member of a state or statewide retirement system elected to the legislature for a term commencing on or after July 1, 2011, and who holds another position of public office or employment within this state making him eligible for membership in such system, the earnable or earned compensation, or its equivalent, upon which his retirement benefit is calculated, shall not include any compensation for his service in the legislature occurring on or after July 1, 2011. Furthermore, no service credit shall accrue for such service as an elected member of the legislature. Neither employee nor employer contributions shall be remitted on the compensation received for such elected service in the legislature.

(2) The provisions of this Subsection shall not apply to any member serving in the legislature on June 30, 2011.

Added by Acts 1977, No. 672, §1. Acts 1986, No. 109, §1, eff. Jan. 1, 1987; Acts 1991, No. 413, §1; Redesignated from R.S. 42:701 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 250, §1, eff. July 1, 1992; Acts 1995, No. 753, §1; Acts 2011, No. 377, §1, eff. June 30, 2011.



RS 11:192 - Overpayment of benefits; corrections; repayment

§192. Overpayment of benefits; corrections; repayment

Whenever any state, parochial, or municipal retirement system or pension fund pays any sum of money or benefits to a retiree, beneficiary, or survivor which is not due them, the board of trustees shall adjust the amount payable to the correct amount, and the board is hereby authorized to recover any overpayment by reducing the corrected benefit such that the overpayment will be repaid within a reasonable number of months. The board shall notify the beneficiary, or survivor, of the amount of overpayment in benefits and the amount of the adjustment in benefits, thirty days prior to any reduction from the benefit amount without the overpayment.

Added by Acts 1981, No. 266, §1; Redesignated from R.S. 42:701.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:201 - Repealed by Acts 2008, No. 784, §2, eff. July 1, 2008.

SUBPART E. DISABILITY RETIREMENT

§201. Repealed by Acts 2008, No. 784, §2, eff. July 1, 2008.



RS 11:202 - District Attorneys' Retirement System

§202. District Attorneys' Retirement System

A member who acquires a disability, and who files for disability benefits while in service, and who upon medical examination and certification, as provided for elsewhere in this Subpart, is found to have a total disability for any cause, shall be entitled to disability benefits under the provisions of R.S. 11:1634(B) provided the member has at least ten years of creditable service and provided that the disability was incurred while the member was an active contributing member in active service. However, if the application for disability benefits is not filed while the member is in service, it shall be presumed that the disability was not incurred while the member was an active contributing member in active service. This presumption may be overcome only by clear, competent, and convincing evidence that the disability was incurred while the member was an active contributing member in active service.

Redesignated from R.S. 42:702(B) by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:203 - Teachers' Retirement System

§203. Teachers' Retirement System

A. A member who acquires a disability, and who files for disability benefits while in service, and who upon medical examination and certification, as provided for elsewhere in this Subpart, is found to have a total disability for any cause, shall be entitled to disability benefits under the provisions of R.S. 11:778 and 779, provided that the disability was incurred while the member was an active contributing member in active service. However, if the application for disability benefits is not filed while the member is in service, it shall be presumed that the disability was not incurred while the member was an active contributing member in active service. Such presumption may be overcome only by clear, competent, and convincing evidence that the disability was incurred while the member was an active contributing member in active service.

B.(1) A person whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, applying for a disability benefit shall have five years of actual credited service in order to qualify for a disability benefit.

(2) A person whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011, applying for a disability benefit shall have ten years of actual credited service in order to qualify for a disability benefit. Such member shall not use credit earned while receiving workers' compensation in order to meet the minimum ten-year eligibility requirement.

C. A member covered by R.S. 11:801 of this system, who acquires a disability, and who files for disability benefits while in service, and who upon medical examination and certification as provided for elsewhere in this Subpart, is found to have a total disability for any cause, shall be entitled to disability benefits under the provisions of R.S. 11:805, provided the member has at least five years of creditable service, and provided that the disability was incurred while the member was an active contributing member in active service. However, if the application for disability benefits is not filed while the member is in service, it shall be presumed that the disability was not incurred while the member was an active contributing member in active service. Such presumption may be overcome only by clear, competent, and convincing evidence that the disability was incurred while the member was an active contributing member in active service.

Redesignated from R.S. 42:702(C) by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2011, No. 368, §1, eff. July 1, 2011; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:204 - School Employees' Retirement System

§204. School Employees' Retirement System

A. A member who acquires a disability, and who files for disability benefits while in service, and who upon medical examination and certification, as provided for elsewhere in this Subpart, is found to have a total disability for any cause, shall be entitled to disability benefits under the provisions of R.S. 11:1147(C), provided that the disability was incurred while the member was an active contributing member in active service. However, if the application for disability benefits is not filed while the member is in state service, it shall be presumed that the disability was not incurred while the member was an active contributing member in active service. Such presumption may be overcome only by clear, competent, and convincing evidence that the disability was incurred while the member was an active contributing member in active service.

B.(1) A person whose system membership began on or before June 30, 2006, applying for a disability benefit shall have five years of actual credited service in order to qualify for a disability benefit. Such member shall not use credit earned while receiving workers' compensation in order to meet the minimum five-year eligibility requirement; however, any member receiving workers' compensation prior to January 1, 1991, shall be allowed to use credit earned while receiving workers' compensation to meet the minimum five-year eligibility requirement.

(2) A person whose system membership began on or after July 1, 2006, applying for a disability benefit shall have ten years of actual credited service in order to qualify for a disability benefit. Such member shall not use credit earned while receiving workers' compensation in order to meet the minimum ten-year eligibility requirement.

Redesignated from R.S. 42:702(D) by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2006, No. 578, §1, eff. July 1, 2006; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:205 - Repealed by Acts 2003, No. 478, §1, eff. July 1, 2003.

§205. Repealed by Acts 2003, No. 478, §1, eff. July 1, 2003.



RS 11:206 - Registrars of Voters Employees' Retirement System

§206. Registrars of Voters Employees' Retirement System

A member who acquires a disability, and who files for disability benefits while in service, and who upon medical examination and certification, as provided for elsewhere in this Subpart, is found to have a total disability for any cause, shall be entitled to disability benefits under the provisions of R.S. 11:2074(B), provided the member has at least ten years of creditable service, and provided that the disability was incurred while the member was an active contributing member in active service. However, if the application for disability benefits is not filed while the member is in service, it shall be presumed that the disability was not incurred while the member was an active contributing member in active service. Such presumption may be overcome only by clear, competent, and convincing evidence that the disability was incurred while the member was an active contributing member in active service.

Redesignated from R.S. 42:702(G) by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:207 - Sheriffs' Pension and Relief Fund

§207. Sheriffs' Pension and Relief Fund

A. A member who acquires a disability, and who files an application for disability benefits while in service, and who upon medical examination and certification as provided for elsewhere in this Subpart, is found to have a total disability solely as the result of injuries sustained in the performance of his official duties, shall be entitled to disability benefits under the provisions of R.S. 11:2178(B)(1).

B. A member who acquires a disability, and who files for disability benefits while in service, and who upon medical examination and certification as provided for elsewhere in this Subpart, is found to have a total disability for any cause other than injuries sustained in the performance of his official duties, provided the member has at least ten years of creditable service, and provided that the disability was incurred while the member was an active contributing member in active service, shall be entitled to disability benefits under the provisions of R.S. 11:2178(B)(3).

C. If the application for disability benefits is not filed while the member is in service, it shall be presumed that the disability was not incurred while the member was an active contributing member in active service. Such presumption may be overcome only by clear, competent, and convincing evidence that the disability was incurred while the member was an active contributing member in active service.

Redesignated from R.S. 42:702(H) by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2012, No. 528, §1, eff. June 30, 2012; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:208 - Municipal Police Employees' Retirement System

§208. Municipal Police Employees' Retirement System

A member who acquires a disability, and who files for disability benefits while in service, and who upon medical examination and certification as provided for elsewhere in this Subpart is found to have a total disability solely as the result of injuries sustained in the performance of his official duties, or for any cause if the member has at least ten years of creditable service, provided that the disability was incurred while the member was an active contributing member in active service, shall be entitled to disability benefits under the provisions of R.S. 11:2223(B). However, if the application for disability benefits is not filed while the member is in service, it shall be presumed that the disability was not incurred while the member was an active contributing member in active service. Such presumption may be overcome only by clear, competent, and convincing evidence that the disability was incurred while the member was an active contributing member in active service.

Redesignated from R.S. 42:702(I) by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2008, No. 110, §1, eff. July 1, 2008; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:209 - Parochial Employees' Retirement System

§209. Parochial Employees' Retirement System

A. A member covered by Plan A of this system, who acquires a disability, and who files for disability benefits while in service, and who upon medical examination and certification, as provided for elsewhere in this Subpart, is found to have a total disability for any cause, shall be entitled to disability benefits under the provisions of R.S. 11:1943 and 1944, provided the member has at least five years of creditable service, and provided that the disability was incurred while the member was an active contributing member in active service. However, if the application for disability benefits is not filed while the member is in service, it shall be presumed that the disability was not incurred while the member was an active contributing member in active service. This presumption may be overcome only by clear, competent, and convincing evidence that the disability was incurred while the member was an active contributing member in active service.

B. A member covered by Plan B of this system who acquires a disability, and who files for disability benefits while in service, and who upon medical examination and certification, as provided for elsewhere in this Subpart, is found to have a total disability for any cause, shall be entitled to disability benefits under the provisions of R.S. 11:1963 and 1964, provided the member has at least five years of creditable service, and provided that the disability was incurred while the member was an active contributing member in active service. However, if the application for disability benefits is not filed while the member is in service, it shall be presumed that the disability was not incurred while the member was an active contributing member in active service. This presumption may be overcome only by clear, competent, and convincing evidence that the disability was incurred while the member was an active contributing member in active service.

C. A member covered by Plan C of this system who acquires a disability, and who files for disability benefits while in service, and who upon medical examination and certification, as provided for elsewhere in this Subpart, is found to have a total disability for any cause, shall be entitled to disability benefits under the provisions of R.S. 11:1973 and 1974, provided the member has at least five years of creditable service, and provided that the disability was incurred while the member was an active contributing member in active service. However, if the application for disability benefits is not filed while the member is in service, it shall be presumed that the disability was not incurred while the member was an active contributing member in active service. This presumption may be overcome only by clear, competent, and convincing evidence that the disability was incurred while the member was an active contributing member in active service.

Redesignated from R.S. 42:702(J) by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 2001, No. 695, §1, eff. Jan. 1, 2002; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:210 - Municipal Employees' Retirement System

§210. Municipal Employees' Retirement System

A. A member covered by Plan A of this system, who acquires a disability, and who files for disability benefits while in service, and who upon medical examination and certification, as provided for elsewhere in this Subpart, is found to have a total disability for any cause, shall be entitled to disability benefits under the provisions of R.S. 11:1784, provided the member has at least five years of creditable service, and provided that the disability was incurred while the member was an active contributing member in active service. However, if the application for disability benefits is not filed while the member is in service, it shall be presumed that the disability was not incurred while the member was an active contributing member in active service. This presumption may be overcome only by clear, competent, and convincing evidence that the disability was incurred while the member was an active contributing member in active service.

B. A member covered by Plan B of this system, who acquires a disability, and who files for disability benefits while in service, and who upon medical examination and certification as provided for elsewhere in this Subpart, is found to have a total disability for any cause, shall be entitled to disability benefits under the provisions of R.S. 11:1804, provided the member has at least ten years of creditable service, and provided that the disability was incurred while the member was an active contributing member in active service. However, if the application for disability benefits is not filed while the member is in service, it shall be presumed that the disability was not incurred while the member was an active contributing member in active service. This presumption may be overcome only by clear, competent, and convincing evidence that the disability was incurred while the member was an active contributing member in active service.

Redesignated from R.S. 42:702(K) by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:211 - Repealed

§211. Repealed by Acts 2016, No. 322, §2, eff. June 30, 2016.



RS 11:212 - Louisiana State Employees' Retirement System

§212. Louisiana State Employees' Retirement System

A. A member who becomes disabled, and who is not eligible for regular retirement, and who files for disability benefits while in service, and who upon medical examination and certification, as provided for elsewhere in this Subpart, is found to be totally disabled for any cause, shall be entitled to disability benefits under the provisions of R.S. 11:461(B), provided the member has at least ten years of creditable service, and provided that the disability was incurred while the member was an active contributing member in active state service.

B.(1) Subject to the appropriation of funds for this purpose, a member of the Louisiana State Employees' Retirement System whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, who is a correction officer, probation or parole officer, or security officer of the Department of Public Safety and Corrections, and who, upon medical examination and certification as provided in this Subpart, is found to be either totally disabled or partially disabled or incapacitated solely as the result of injuries sustained in the official performance of official duties of a hazardous nature, shall be entitled to disability benefits under the provisions of R.S. 11:461(B) regardless of the number of years of service, provided the member has been a correction officer, probation or parole officer, or a security officer of the Department of Public Safety and Corrections.

(2) Any member whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011, who is employed as a correction officer, probation or parole officer, or security officer of the Department of Public Safety and Corrections and who, upon medical examination and certification as provided in this Subpart, is found to be totally and permanently disabled solely as the result of injuries sustained in the official performance of official duties of a hazardous nature, or totally disabled other than in the performance of his duties, shall be entitled to disability benefits under the provisions of R.S. 11:617.

C. If the application for disability benefits is not filed while the member is in state service, it shall be presumed that the disability was not incurred while the member was an active contributing member in active service. Such presumption may be overcome only by clear, competent, and convincing evidence that the disability was incurred while the member was an active contributing member in active service.

Redesignated from R.S. 42:702(M) by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 864, §1, eff. July 1, 1995; Acts 2010, No. 992, §1, eff. Jan. 1, 2011.

NOTE: See Acts 2004, No. 7, §6, providing that the Act shall not affect or change any law relative to retirement or retirement or survivor benefits of employees of the Dept. of Public Safety and Corrections.



RS 11:213 - Assessors' Retirement Fund

§213. Assessors' Retirement Fund

A. A member who acquires a disability, and who files for disability benefits while in service, and who upon medical examination and certification as provided for elsewhere in this Subpart, is found to have a total disability solely as the result of injuries sustained in the performance of his official duties, or for any cause, provided the member has at least twelve years of creditable service, and provided that the disability was incurred while the member was an active contributing member in active service, shall be entitled to disability benefits under the provisions of R.S. 11:1432. However, if the application for disability benefits is not filed while the member is in service, it shall be presumed that the disability was not incurred while the member was an active contributing member in active service. This presumption may be overcome only by clear, competent, and convincing evidence that the disability was incurred while the member was an active contributing member in active service.

B. A member with twenty years creditable service, who after having withdrawn from service prior to reaching retirement age becomes totally and permanently disabled for any cause, is also eligible for disability benefits under the provisions of R.S. 11:1432.

Redesignated from R.S. 42:702(N) by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:214 - Employees of the enforcement division in the Department of Wildlife and Fisheries

§214. Employees of the enforcement division in the Department of Wildlife and Fisheries

A.(1) A member of the Louisiana State Employees' Retirement System whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, who is an employee of the enforcement division in the Department of Wildlife and Fisheries, and who upon medical examination and certification as provided for elsewhere in this Subpart, is found to be either totally disabled solely as the result of injuries sustained in the official performance of his official duties, or partially disabled or incapacitated for any reason, provided the member has been an employee of the enforcement division for at least ten years, and provided that the disability was incurred while the member was an active contributing member in active service, shall be entitled to disability benefits under the provisions of R.S. 11:583(B).

(2) Any member whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011, who is employed by the enforcement division in the Department of Wildlife and Fisheries, who becomes disabled and who files for disability benefits while in service, and who upon medical examination and certification as provided for elsewhere in this Subpart is found to be totally and permanently disabled solely as the result of injuries sustained in the performance of his official duties, or totally disabled for any cause, provided the member has at least ten years of creditable service, shall be entitled to disability benefits under the provisions of R.S. 11:617.

B. If the application for disability benefits is not filed while the member is in state service, it shall be presumed that the disability was not incurred while the member was an active contributing member in active service. Such presumption may be overcome only by clear, competent, and convincing evidence that the disability was incurred while the member was an active contributing member in active service.

Redesignated from R.S. 42:702(O) by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:215 - Firefighters' Retirement System

§215. Firefighters' Retirement System

A. A member who acquires a disability, and who files for disability benefits while in service, and who upon medical examination and certification as provided for elsewhere in this Subpart, is found to have a total disability solely as the result of injuries sustained in the performance of his official duties, or for any cause, provided the member has at least five years of creditable service and provided that the disability was incurred while the member was an active contributing member in active service, shall be entitled to disability benefits under the provisions of R.S. 11:2258(B).

B. An application for disability benefits shall be filed within thirty days after the exhaustion of all sick and annual leave for which the applicant is eligible. Disability benefits shall accrue from the filing date of the application for disability retirement.

C. If the application for disability benefits is not filed while the member is in service, it shall be presumed that the disability was not incurred while the member was an active contributing member in active service. Such presumption may be overcome only by clear, competent, and convincing evidence that the disability was incurred while the member was an active contributing member in active service.

Redesignated from R.S. 42:702(P) by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:216 - Preexisting conditions

§216. Preexisting conditions

Any disability claimed by a member of a state or statewide retirement system must have been incurred after commencement of service in the system with which the claim is filed. Disability claims shall not be honored in the case of preexisting conditions.

Redesignated from R.S. 42:702(Q) by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:217 - Disability vesting

§217. Disability vesting

Any member of a state or statewide retirement system who has completed twenty years of creditable service, and who has withdrawn from active service prior to the age at which he is eligible to begin receiving retirement benefits, shall be eligible in the event of total and permanent disability, for the lesser of all nonservice related disability benefits provided by his retirement system, or the normal vested retirement benefit. Upon attaining the normal vested retirement age, his disability benefit shall cease and he shall receive his full vested regular retirement.

Added by Acts 1978, No. 727, §10, eff. Jan. 1, 1979. Amended by Acts 1978, No. 787, §1, eff. July 17, 1978, Acts 1980, No. 808, §1; Redesignated from R.S. 42:702.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 89, §1, eff. July 1, 2001.



RS 11:218 - Application and examination procedures; certification of disability

§218. Application and examination procedures; certification of disability

A. Any eligible member of a state or statewide retirement system listed in this Subpart who acquires a disability may apply for disability benefits to the board of trustees of the retirement system of which he is a member. The board of trustees shall require the supervisor of the applicant to submit to the board a report which shall include a brief history of the case and the supervisor's opinion as to the applicant's present ability to perform the normal duties required of him.

B. The applicant's disability case history shall be examined either by that member of the State Medical Disability Board whose area of specialty most closely relates to the nature of the claimed disability or by an outside physician designated by the board. The examining physician shall either conduct a medical examination of the applicant, or waive the medical examination if obvious and overwhelming medical evidence of disability exists to his satisfaction. The cost of the examination, including costs of laboratory tests, X-rays, and other such direct examination procedures shall be borne by the applicant's retirement system; however, all nondirect costs such as hospital room and board charges and other such expenses shall be borne by the applicant. The initial examination shall be completed within six weeks of the date of the applicant's filing for benefits.

C. The examining physician shall submit to the appropriate board of trustees an in-depth report which shall include a medical evaluation and his conclusions as to the applicant's claimed disability. Each member of the State Medical Disability Board and any board designated physician shall have full authority to certify total disability in those applicants whom he examines. An applicant shall be considered certified as having a total disability if in the in-depth report submitted by the examining physician to the board of trustees, the physician declares the applicant to be totally incapacitated for the further performance of his normal duties and states that such incapacity is likely to be permanent. In the case of partial disability, the physician shall indicate the degree of incapacity.

D.(1) Should the examining physician's final certification decision be contested by either the applicant or the applicant's board of trustees, the contesting party shall have the right to a second medical examination if a written appeal is filed within thirty days of notification of the certification decision. This second examination shall be performed by a member of the State Medical Disability Board, or by a board designated physician and shall be at the expense of the requesting party. The second physician shall also submit an in-depth report to the applicant's board of trustees which shall include his medical evaluation and conclusions as to the applicant's claimed disability.

(2) If the second examining physician concurs in the findings and recommendations of the first physician, the first physician's original decision on certification shall stand as final and binding and shall not be subject to further appeal other than through the courts.

(3) If the second examining physician disagrees with the findings and recommendations of the first physician, the two physicians shall select a third specialist to conduct another examination and prepare and file a third report in the same manner as provided for above. The majority opinion of the three examining physicians shall be final and binding and not subject to further appeal other than through the courts. The cost of the third medical examination shall be borne by the retirement system of the applicant if he is certified as having a disability, or by the applicant if his disability claim is denied.

E. The board of trustees of a state or statewide retirement system shall receive a final and binding disability certification from a member of the State Medical Disability Board, or a board designated physician, and retire an eligible disability applicant within one hundred and twenty days of the applicant's date of filing for disability retirement. Disability benefits shall accrue from the filing date of the application for disability retirement, or from the day following the exhaustion of all sick leave or annual leave claimed by the applicant, whichever is the later.

Added by Acts 1978, No. 727, §10, eff. Jan. 1, 1979; Redesignated from R.S. 42:703 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:219 - State Medical Disability Board

§219. State Medical Disability Board

A. The State Medical Disability Board shall be composed of physicians appointed by the board of trustees of each state and statewide retirement system, with each physician serving at the pleasure of the board of trustees that appointed him. Each medical board member shall, according to the provisions of R.S. 11:218, be responsible for either reviewing the medical case histories of or conducting medical examinations of members of any state and statewide retirement systems who apply for disability benefits and for submitting his findings and recommendations to the appropriate boards of trustees.

B. The board of trustees of the appropriate system may, at their discretion or upon recommendation of a physician on the State Medical Disability Board, call upon physicians in any area of medical specialty and from any area of the state either to review case histories or to conduct regular or appeal examinations of disability retirement applicants. These alternate physicians shall follow the same procedures and have the same authority as regular members of the medical board under the provisions of R.S. 11:218(D).

Added by Acts 1983, No. 21, §1; Redesignated from R.S. 42:703.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 361, §1.



RS 11:220 - Certification of continuing eligibility for disability benefits

§220. Certification of continuing eligibility for disability benefits

A. Once each year during the first five years following retirement of a member of a state or statewide retirement system on a disability retirement allowance, and once in every three-year period thereafter, the appropriate board of trustees may require any disability beneficiary who has not yet attained the equivalent age of regular retirement to undergo a medical examination, at the beneficiary's expense, such examination to be made at the place of residence of said beneficiary if he is immovable or other place mutually agreed upon, by a physician on the State Medical Disability Board or a board designated specialist. The examining physician shall submit a report to the board of trustees recommending either the continuation or cessation of the beneficiary's disability status. A contested decision shall be appealed under the procedures described in R.S. 11:218.

B. Should any disability beneficiary who has not yet attained the equivalent age of regular retirement refuse to submit to at least one medical examination in any such year by a medical board physician designated by the board of trustees, his allowance shall be discontinued until his withdrawal of such refusal, and should his refusal continue for one year all his rights in and to his disability pension shall be revoked by the board of trustees.

C. The board of trustees, upon receipt of a final and binding report from a member of the State Medical Disability Board declaring a beneficiary's total disability to have ceased, shall order the discontinuation of the disability allowance.

D. Neither the former receipt of, nor the involuntary termination of disability benefits shall affect the right of any person to any regular retirement benefits based upon age or service to which he is eligible.

Added by Acts 1978, No. 727, §10, eff. Jan. 1, 1979; Redesignated from R.S. 42:704 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:221 - Authority of retirement boards to modify benefits; earnings statements

§221. Authority of retirement boards to modify benefits; earnings statements

A.(1) Should the board of trustees of a state or statewide retirement system determine that a disability beneficiary is engaged in a gainful occupation paying more than the difference between his retirement allowance and his average final compensation, and should the board of trustees concur in such report, then the amount of his pension shall be reduced to an amount, which, together with his annuity and the amount earnable by him, shall equal the amount of his average final compensation. Should his earning capacity be later changed, the amount of his pension shall be further modified; however, the new pension shall not exceed the amount of the pension originally granted nor an amount, which, when added to the amount earnable by the beneficiary together with his annuity, equals the amount of his average final compensation.

(2) Notwithstanding the provisions of this Subsection, any disability retiree of the Municipal Police Employees' Retirement System who has attained the age of sixty-two years, or any member of the Municipal Police Employees Retirement System who was a full-time police officer, who is a disability beneficiary, and whose disability was caused while the police officer suffered a bilateral knee injury disability while the police officer was in the discharge of his duties shall not have his benefit reduced as a result of any earned income attributable to gainful employment. Such earned income shall not be considered or included in any calculation otherwise required by Paragraph (1) of this Subsection. No funds derived from the assessments against insurers pursuant to R.S. 22:1476 shall be used to pay any increased costs or increase in liability of the system resulting from inclusion of disability retirees who have attained the age of sixty-two in the provisions of this Paragraph.

B. For the purposes of this Section, there shall be an annual cost-of-living adjustment to the average final compensation figure used in the modification computations. This cost-of-living adjustment shall be based upon and directly reflect the annual percentage increase or decrease in the Consumer Price Index for the preceding calendar year.

C.(1) Every disability beneficiary of a state or statewide retirement system shall submit to the board of trustees by May first of every year a notarized annual earnings statement detailing his earned income from employment in the previous tax year. Should a beneficiary refuse to submit such an earnings statement by May first, his allowance may be discontinued, without retroactive reimbursement, until the statement is filed. Should his refusal continue for the remainder of the calendar year, all his rights in and to his disability pension may be revoked by the board of trustees.

(2) Every disability retiree of the Municipal Police Employees' Retirement System who has attained the age of sixty-two years shall be exempt from the provisions of this Subsection. No funds derived from the assessments against insurers pursuant to R.S. 22:1476 shall be used to pay any increased costs or increase in liability of the system resulting from the provisions of this Paragraph.

D.(1) Any disability retirement allowance, including that received under authority of R.S. 11:217, shall be modified by the board of trustees when the sum of a whole life annuity equivalent of the benefits or financial awards which accrue to a disability retiree solely as a result of his disability and the disability pension to which the retiree is entitled exceeds the amount of his average final compensation, in such a matter that the sum of the above equals the amount of average final compensation. Should these outside benefits or awards be reduced, exhausted, or terminated, the board of trustees may increase the disability pension then being received by retirees so that the sum of the pension benefits and the outside benefits equals the amount of average final compensation; but in no case shall the disability pension be increased to an amount greater than that to which the beneficiary was originally entitled when he retired.

(2) Individual private insurance settlements and separate private retirement accounts and other similar nonsystem resources, including disability benefits from the Social Security Administration and the Veterans Administration, other than worker's compensation, shall be specifically exempted from consideration in any of the above computations. Social security shall not be deducted if the retirement system in which the member is vested provides for joint participation and benefits with social security.

(3) For the purposes of this Subsection, there shall be an annual cost-of-living adjustment to the average final compensation figure used in the modification computations. This cost-of-living adjustment shall be based upon and directly reflect the annual percentage increased or decreased in the Consumer Price Index for the preceding calendar year.

(4) Notwithstanding any other law to the contrary, any member who retires while in service on a disability retirement and who has credit for the years of service required for normal retirement shall, upon attainment of the age required for normal retirement, be eligible to receive full normal retirement benefits. To receive such benefits, the member shall file an application with the board of trustees of the retirement system. Upon commencement of regular retirement benefits, disability benefits shall cease.

E. The provisions of this Section, as applied to the Teachers' Retirement System, shall be applied in conjunction with R.S. 11:780, if applicable.

Added by Acts 1978, No. 727, §10, eff. Jan. 1, 1979. Amended by Acts 1980, No. 808, §1; Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1987, No. 828, §1; Acts 1990, No. 171, §1, eff. July 1, 1990; Redesignated from R.S. 42:705 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2000, 1st Ex. Sess., No. 94, §1, eff. April 17, 2000; Acts 2000, 1st Ex. Sess., No. 115, §1, eff. July 1, 2000; Acts 2001, No. 89, §1, eff. July 1, 2001; Acts 2003, No. 606, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 11:222 - Exemption from restrictions on other income for persons confined to a wheelchair; state police; municipal police; sheriffs

§222. Exemption from restrictions on other income for persons confined to a wheelchair; state police; municipal police; sheriffs

A. Any disability beneficiary of the Louisiana State Police Retirement System or of the Municipal Police Employees' Retirement System receiving disability benefits as a result of an injury sustained in the line of duty, who, as a result of his disability, is permanently and completely confined to a wheelchair for movement of person, or is permanently and legally blind as a result of injury suffered in the line of duty, shall be exempt from the provisions of R.S. 11:221 or any other provision of law which provides for reduction of disability benefits if the recipient, subsequent to his disability, becomes gainfully employed.

B. Any disability beneficiary of the Sheriffs' Pension Fund receiving disability benefits as a result of an injury sustained in the line of duty, who is permanently and completely confined to a wheelchair for movement of person as a result of injury sustained in the line of duty, shall be exempt from the provisions of R.S. 11:221 or any other provision of law which provides for reduction of disability benefits, if the recipient subsequent to the disability becomes gainfully employed.

Acts 1986, No. 615, §1; Acts 1991, No. 457, §1, eff. July 1, 1991; Acts 1991, No. 646, §1; Redesignated from R.S. 42:705.1 by Acts 1991, No. 74, §§3, 5, eff. June 25, 1991; Acts 2012, No. 227, §1.



RS 11:223 - Exemption from restrictions on other income for amputees; state police; municipal police

§223. Exemption from restrictions on other income for amputees; state police; municipal police

Any disability beneficiary of the Louisiana State Police Retirement System or of the Municipal Police Employees' Retirement System receiving disability benefits as a result of an injury sustained in the line of duty, who, as a result of his injury, is an amputee to a degree that he would be disqualified from serving as a state trooper or as a municipal policeman, shall be exempt from the provisions of R.S. 11:221 or any other provision of law which provides for reduction of disability benefits if the recipient, subsequent to his disability, becomes gainfully employed.

Acts 1988, No. 73, §1; Acts 1991, No. 457, §1, eff. July 1, 1991; Redesignated from R.S. 42:705.2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2012, No. 227, §1.



RS 11:224 - Restoration to active service

§224. Restoration to active service

If any disability retiree of a state or statewide retirement system who is under the age of sixty years is restored to active service, his retirement allowance shall cease, he shall again become a member of the retirement system, and he shall contribute thereafter at the current rate in effect at the time he is restored to service, and if he contributes for at least three years, the period of time on disability shall be counted as accredited service for purposes of establishing retirement eligibility, but not for computation of benefits. Any prior service certificate on which his service was computed at the time of his retirement shall be restored to full force and effect and, in addition, upon his subsequent retirement he shall be credited with all his service as a member. This Section shall apply to all disability retirees, regardless of the date they qualified for a disability retirement benefit.

Added by Acts 1978, No. 727, §10, eff. Jan. 1, 1979. Amended by Acts 1982, No. 172, §1; Redesignated from R.S. 42:706 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:225 - Restoration to active service; trial period

§225. Restoration to active service; trial period

Notwithstanding the provisions of R.S. 11:224 or any other provision of law to the contrary, any disability retiree of the Louisiana State Employees' Retirement System may return to active service for a trial period of not more than six months with no effect other than the suspension of the retirement allowance during the period of reemployment. If he does not work more than six months, the retirement allowance shall be reinstated without the necessity of any reapplication for disability retirement or medical examination, or related matters. In addition, during this temporary period of employment no changes shall occur with respect to the Office of Group Benefits coverage. He shall be treated as if he were still receiving his retirement benefit except that deductions shall be made from his compensation rather than from his retirement allowance.

Acts 1991, No. 499, §2, eff. July 15, 1991; Redesignated from R.S. 42:707 by Acts 1991, No. 74, §5, eff. June 25, 1991; Acts 2001, No. 1178, §1, eff. June 29, 2001; Acts 2004, No. 267, §1, eff. June 15, 2004.

NOTE: See Acts 1991, No. 500, §3, relative to retroactive effect of this Section enacted by that Act.



RS 11:231 - Average compensation

SUBPART F. RETIREMENT BENEFIT COMPUTATION

§231. Average compensation

A. Notwithstanding any other provisions of law to the contrary, the provisions of this Section shall be applicable, unless specifically exempted in Subsection C of this Section, to all members of the following public retirement systems:

(1) Assessors' Retirement Fund.

(2) Repealed by Acts 2010, No. 273, §2, eff. Jan. 1, 2011.

(3) Repealed by Acts 2013, No. 220, §27, eff. June 11, 2013.

(4) Repealed by Acts 2011, No. 238, §2, eff. June 30, 2011.

(5) Registrars of Voters Employees' Retirement System.

(6) Repealed by Acts 2013, No. 231, §2, eff. June 30, 2013.

(7) Repealed by Acts 2011, No. 238, §2, eff. June 30, 2011.

B. For purposes of retirement benefit computation, average compensation, or its equivalent, shall be based on the thirty-six highest successive months of employment, or on the highest thirty-six successive joined months of employment where interruption of service occurred. The earnings to be considered for the thirteenth through the twenty-fourth month shall not exceed one hundred twenty-five percent of the earnings of the first through the twelfth month. The earnings to be considered for the final twelve months shall not exceed one hundred twenty-five percent of the earnings of the thirteenth through the twenty-fourth month. Nothing in this Subsection, however, shall change the method of determining the amount of earned compensation received.

C.(1) This Section shall not apply to members of the following retirement systems whose first employment making them eligible for system membership began on or after July 1, 2006:

(a) Clerks' of Court Retirement and Relief Fund.

(b) Repealed by Acts 2011, No. 238, §2, eff. June 30, 2011.

(c) Registrars of Voters Employees' Retirement System.

(d) Repealed by Acts 2013, No. 231, §2, eff. June 30, 2013.

(2) This Section shall not apply to members of the Parochial Employees' Retirement System whose first employment making them eligible for system membership began on or after January 1, 2007.

(3) This Section shall not apply to members of the Assessors' Retirement Fund whose first employment making them eligible for system membership began on or after October 1, 2006.

Added by Acts 1978, No. 632, §1, eff. Aug. 15, 1978. Acts 1986, No. 367, §1, eff Jan. 1, 1987; Acts 1990, No. 570, §2, eff. July 1, 1993; Redesignated from R.S. 42:710 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 577, §2, eff. July 1, 1995; Acts 2005, No. 75, §1, eff. July 1, 2005; Acts 2006, No. 563, §1, eff. June 23, 2006; Acts 2006, No. 578, §1, eff. July 1, 2006; Acts 2006, No. 579, §1, eff. June 23, 2006; Acts 2006, No. 584, §2, eff. July 1, 2006; Acts 2006, No. 647, §1, eff. July 1, 2006; Acts 2006, No. 780, §1, eff. June 30, 2006; Acts 2010, No. 273, §2, eff. Jan. 1, 2011; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2011, No. 238, §2, eff. June 30, 2011; Acts 2013, No. 220, §27, eff. June 11, 2013; Acts 2013, No. 231, §2, eff. June 30, 2013.

NOTE: See Acts 1986, No. 367, §2.

NOTE: See Acts 2006, No. 584, §3, relative to Act superceding conflicting Acts of the 2006 R.S.



RS 11:232 - Repealed by Acts 2001, No. 436, 1, eff. July 1, 2001.

§232. Repealed by Acts 2001, No. 436, §1, eff. July 1, 2001.



RS 11:233 - Earnable compensation

§233. Earnable compensation

A. The provisions of this Section shall apply to the following public retirement or pension systems, funds, and plans:

(1) Firefighters' Retirement System.

(2) Sheriffs' Pension and Relief Fund.

(3) Parochial Employees' Retirement System of Louisiana.

(4) Assessors Retirement Fund.

B.(1) Except as provided in Paragraph (4) of this Subsection, and without repealing comparable provisions contained within the individual laws governing retirement or pension systems, funds, and plans referenced in Subsection A hereof but superseding any such provisions which conflict with the provisions of this Section, for purposes of calculation of the amount of contributions payable by an employer and employee and for computation of average compensation, earnings or earned or earnable compensation, or its equivalent, shall mean the full amount earned by an employee for a given pay period.

(2) Earnings or earned or earnable compensation shall not include:

(a) Overtime unless it is required to be worked in the employee's regular tour of duty;

(b) Operating expenses;

(c) Use of automobile or motor vehicles;

(d) The cost of any insurance paid by the employer;

(e) Any allowance for expenses incurred as an incident of employment;

(f) Payments made in lieu of unused annual or sick leave; and

(g) Bonuses, terminal pay, severance pay, deferred salary, or any other type of irregular or nonrecurring payment.

(3) Notwithstanding the provisions of Subparagraph (2)(g) of this Subsection amounts deducted for deferred salary shall be included to calculate the amount of contributions payable by an employer and employee and to compute average compensation with respect to the Firefighters' Retirement System, the Sheriffs' Pension and Relief Fund, and the Parochial Employees' Retirement System of Louisiana.

(4)(a) To the extent there is a conflict between the provisions of this Subsection and R.S. 11:1902 as to "earnings", the provisions of R.S. 11:1902 shall prevail.

(b) To the extent there is a conflict between the provisions of this Subsection and R.S. 11:2252 as to "earnable compensation", the provisions of R.S. 11:2252 shall prevail.

C. Contributions required to be made by the employer shall not be considered as part of the employee's rate of pay or compensation.

D.(1) In addition to other applicable limitations set forth in the plan, and notwithstanding any other provision of the plan to the contrary, for plan years beginning on or after January 1, 1994, the annual compensation of each employee taken into account under the plan shall not exceed the annual compensation limit provided in Internal Revenue Code Section 401(a)(17), of one hundred fifty thousand dollars, as adjusted by the Commissioner of Internal Revenue for increases in the cost-of-living in accordance with Internal Revenue Code Section 401(a)(17)(B). The cost-of-living adjustment in effect for a calendar year applies to any period, not exceeding twelve months, over which compensation is determined (determination period) beginning in such calendar year. If a determination period consists of fewer than twelve months, the annual compensation limit provided in Internal Revenue Code Section 401(a)(17) will be multiplied by a fraction, the numerator of which is the number of months in the determination period, and the denominator of which is twelve.

(2)(a) For plan years beginning on or after January 1, 1994, any reference in this plan to the limitation under Internal Revenue Code Section 401(a)(17) shall mean the annual compensation limit of Internal Revenue Code Section 401(a)(17) as set forth in this Subsection.

(b) If the compensation for a prior determination period is taken into account in determining an employee's benefits accruing in the current plan year, the compensation for that prior determination period is subject to the annual compensation limit provided in Internal Revenue Code Section 401(a)(17) in effect for that prior determination period. For this purpose, for determination periods beginning before the first day of the first plan year beginning on or after January 1, 1994, the annual compensation limit provided in Internal Revenue Code Section 401(a)(17) is one hundred fifty thousand dollars.

(c) Effective for plan years beginning before January 1, 1997, the annual compensation limit provided in Internal Revenue Code Section 401(a)(17) shall apply in the aggregate to highly compensated employees and family members, and the allocation of compensation among such family members as spouses and children under age of nineteen years, shall be made in proportion to their compensation before the application of this Section, except that family members who are not eligible to participate in the plan, who participate but are not eligible to share in the benefit accrual because such persons are not members of the eligible class of employees or have completed fewer than the requisite number of hours of service or have terminated employment with the employer, shall not be allocated any portion of the Internal Revenue Code Section 401(a)(17) compensation limit for the year. The aggregation of compensation among family members shall not apply for plan years beginning on or after January 1, 1997.

Acts 1986, No. 1059, §1; Acts 1987, No. 911, §1; Redesignated from R.S. 42:710.2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 691, §1, eff. July 1, 1997; Acts 2006, No. 508, §1, eff. June 22, 2006; Acts 2008, No. 261, §1, eff. June 17, 2008.



RS 11:234 - Survivor benefits

§234. Survivor benefits

A. The provisions of this Section shall be applicable to all members of the following public retirement systems:

(1) Assessors' Retirement Fund.

(2) Clerks of Court Retirement and Relief Fund.

(3) District Attorneys' Retirement System.

(4) Firefighters' Retirement System.

(5) Louisiana School Employees' Retirement System.

(6) Louisiana State Employees' Retirement System.

(7) Municipal Employees' Retirement System of Louisiana.

(8) Municipal Police Employees' Retirement System.

(9) Parochial Employees' Retirement System of Louisiana.

(10) Registrars of Voters Employees' Retirement System.

(11) Sheriffs' Pension and Relief Fund.

(12) Louisiana State Police Retirement System.

(13) Teachers' Retirement System of Louisiana.

B. Notwithstanding any other provision of law to the contrary, any person who, after June 22, 1993, is receiving survivor benefits or becomes eligible to receive survivor benefits shall not have their benefits discontinued upon remarriage if such remarriage occurs after their attaining age fifty-five.

Acts 1993, No. 774, §1, eff. June 22, 1993; Acts 2012, No. 227, §1.



RS 11:235 - SURVIVING MINOR'S BENEFIT

SUBPART F-1. SURVIVING MINOR'S BENEFIT

PLACED IN TRUST

§235. Minor's benefit placed in trust; payable under trust instrument

A. If a state or statewide retirement system provides for payment of benefits to the minor child of a deceased member, when there is no surviving spouse or when the surviving spouse does not have legal custody of the minor child, then, notwithstanding any other provision of law to the contrary, benefits shall be paid to such minor child in accordance with the law of the respective state or statewide retirement system except as provided in Subsection B of this Section.

B. If a trust has been created under Louisiana law by the deceased member for the benefit of the child, the terms of the instrument creating the trust so provide, and the respective system has been provided with a certified copy of the trust document, then the survivor benefit due the minor child shall be paid to the trustee for addition to the trust property. If the trust is contested by any party, the respective retirement system shall withhold all survivor benefit payments or deposit them in the registry of the court if a concursus proceeding is filed, until there is a final binding legal agreement or judgment regarding the proper payment of the survivor benefits.

Acts 1995, No. 54, §1, eff. June 12, 1995.



RS 11:241 - Purpose; formula for distribution

SUBPART G. COST-OF-LIVING ADJUSTMENTS

§241. Purpose; formula for distribution

A. The purpose of this Subpart is to provide with respect to a system of cost-of-living adjustments for retirees of public retirement systems, funds, and plans as specified herein. The provisions of this Subpart do not repeal provisions relative to cost-of-living adjustments contained within the individual laws governing the systems, funds, and plans affected by the Subpart; however, the provisions of this Subpart are to be controlling in cases of conflicts with the individual laws.

B. Any increase of benefits granted by the legislature or by a state or statewide public retirement system shall be distributed in accordance with the provisions of this Subsection, if the legislature or system does not otherwise specify the terms for such distribution. Any such increase shall be a monthly increase in the benefit of each recipient determined in accordance with the formula "X(A + B)",1 where "A" is equal to the number of years of credited service accrued at retirement or at death of the member or retiree, "B" is equal to the number of years since retirement or since death of the member or retiree to June thirtieth of the initial year of such increase, and "X" is equal to one dollar. If there are not sufficient funds to fund "X" at the level of one dollar, then "X" shall be a variable value in accordance with the amount of funds that are available to fund the cost-of-living adjustment.

Added by Acts 1980, No. 798, §1, eff. Aug. 1, 1980; Redesignated from R.S. 42:711 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 1017, §1, eff. June 29, 1995.

1As appears in enrolled bill.



RS 11:242 - Cost-of-living adjustments; permanent benefit increases; restrictions

§242. Cost-of-living adjustments; permanent benefit increases; restrictions

A. The provisions of this Section do not repeal provisions relative to cost-of-living adjustments contained within the individual laws governing the systems, funds, and plans set forth in Subsection B of this Section. However, the provisions of this Section are to be controlling in cases of conflicts with the individual laws.

B. The power of the respective governing authorities to amend the respective retirement systems to provide cost-of-living adjustments for each of the following public retirement systems:

(1) The Assessors' Retirement Fund.

(2) The Clerks' of Court Retirement and Relief Fund.

(3) The District Attorneys' Retirement System.

(4) The Municipal Employees' Retirement System of Louisiana.

(5) The Parochial Employees' Retirement System of Louisiana.

(6) The Registrars of Voters Employees' Retirement System.

(7) The Sheriffs' Pension and Relief Fund.

(8) The Municipal Police Employees' Retirement System.

(9) The Firefighters' Retirement System.

shall only be effective in calendar years during which the legislature fails to enact legislation granting cost-of-living adjustments, unless in the legislation granting a cost-of-living adjustment, the legislature specifically authorized the aforementioned systems to amend the respective retirement systems to provide an additional cost-of-living adjustment to retirees or survivors of retired public employees of particular systems, funds, and plans set forth in this Subsection.

C. The governing authorities of the systems, funds, and plans set forth in Subsection B of this Section shall not amend the respective retirement systems to provide a cost-of-living adjustment to any retiree, beneficiary, or survivor during any calendar year prior to the final adjournment of the regular session of the legislature and shall not do so during the same year within which the legislature has granted a cost-of-living adjustment, unless in the legislation granting a cost-of-living adjustment, the legislature specifically authorizes the governing bodies of the aforementioned systems to amend the respective retirement systems to provide an additional cost-of-living adjustment to a particular system, plan, or fund. The restrictions contained in this Subsection shall be inapplicable with respect to any system, fund, or plan relative to which the legislature has failed to grant a cost-of-living adjustment.

D. Disability retirees and surviving children or surviving spouses shall not be subject to the restrictions set forth in this Section.

E. Notwithstanding any other provision of law to the contrary, commencing at the end of the retirement system's 1985-1986 fiscal year, unless thereafter specifically provided for by the legislature, any public retirement or pension system, fund, or plan covered by this Section shall not provide a cost-of-living adjustment or permanent benefit increase during any fiscal year until the lapse of at least one-half of the fiscal year, and unless either the funds for such increase are provided as authorized from a credit balance in that system's funding deposit account or the actuary for the system and the legislative auditor certify that the funded ratio of the system, fund, or plan as of the end of the previous fiscal year equals or exceeds the target ratio as of that date for that system, fund, or plan. If the legislative auditor disagrees with the determination of the system's actuary, the matter shall be determined by majority vote of the Louisiana Public Retirement Systems' Actuarial Committee. For purposes of this Subsection, the funded ratio and target ratio are as defined below:

(1) The "funded ratio" as of any fiscal year end shall be the ratio of the actuarial value of assets to the actuarial accrued liability under the funding method prescribed by the office of the legislative auditor. The actuarial value of assets and actuarial accrued liability for a system shall be those amounts reported to the office of the legislative auditor in the Annual Report for Public Retirement Systems.

(2) The "target ratio" as of any fiscal year end shall be the lesser of (a) or (b) below:

(a) One hundred percent.

(b) The sum of (i), (ii), (iii), and (iv) below:

(i) The funded ratio as of the 1986 fiscal year end.

(ii) The number of fiscal years elapsed since the 1986 fiscal year end multiplied by one-thirtieth of the difference between one-hundred percent and the funded ratio of the system as of the 1986 fiscal year end.

(iii) The amount of each change in funded ratio due to mergers or changes in actuarial methods or assumptions occurring after the fiscal 1986 year end.

(iv) For each change in funded ratio due to mergers or changes in actuarial methods or assumptions occurring after the 1986 fiscal year end, an amount of opposite arithmetic sign from such change in funded ratio equal in absolute value to the number of fiscal years since the change in funded ratio multiplied by one-thirtieth of the original change in funded ratio due to the merger or change in actuarial methods or assumptions.

F. The power of the governing authority of a system listed in Subsection B of this Section to grant benefit increases pursuant to the provisions of this Section shall cease when the governing authority makes an irrevocable election pursuant to R.S. 11:243(B)(1) to have future benefit increases for retirees, survivors, and beneficiaries governed by R.S. 11:243.

Added by Acts 1982, No. 774, §1, eff. July 1, 1982; Acts 1983, No. 674, §3; Acts 1986, No. 256, §1, eff. June 28, 1986; Redesignated from R.S. 42:711.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1999, No. 402, §1, eff. July 1, 1999; Acts 2007, No. 333, §1, eff. July 1, 2007; Acts 2012, No. 721, §1, eff. July 1, 2012; Acts 2013, No. 170, §1, eff. June 30, 2013.



RS 11:243 - Cost-of-living adjustments; permanent benefit increases; restrictions; funding criteria

§243. Cost-of-living adjustments; permanent benefit increases; restrictions; funding criteria

A. The provisions of this Section shall apply to the following retirement systems:

(1) The Assessors' Retirement Fund.

(2) The Clerks' of Court Retirement and Relief Fund.

(3) The District Attorneys' Retirement System.

(4) The Municipal Employees' Retirement System of Louisiana.

(5) The Parochial Employees' Retirement System of Louisiana.

(6) The Registrars of Voters Employees' Retirement System.

(7) The Sheriffs' Pension and Relief Fund.

(8) The Municipal Police Employees' Retirement System.

(9) The Firefighters' Retirement System.

B.(1) On or before December 31, 2013, the governing authority of each of the retirement systems listed in Subsection A of this Section shall, in a public meeting, make an irrevocable election to have future benefit increases for retirees, survivors, and beneficiaries governed by R.S. 11:242 or this Section. If the governing authority takes no action by the specified date, the provisions of this Section shall not apply, and the benefit increases of that system shall continue to be subject to the provisions of R.S. 11:242.

(2) After the governing authority has made its election, the board of trustees shall inform the speaker of the House of Representatives, the president of the Senate, and the Louisiana State Law Institute of its election in writing.

C. The provisions of this Section do not repeal provisions relative to cost-of-living adjustments or permanent benefit increases contained within the laws governing the systems listed in Subsection A of this Section. However, the provisions of this Section are to be controlling in case of any conflict with such laws.

D. The power of the governing authority of a system covered by this Section to provide a cost-of-living adjustment or permanent benefit increase shall be effective in a particular calendar year only if the legislature fails to enact legislation granting a cost-of-living adjustment, unless in the legislation granting the cost-of-living adjustment, the legislature specifically authorizes the governing authority to provide an additional cost-of-living adjustment to retirees, beneficiaries, or survivors of retired public employees of that system.

E. No governing authority to which this Section applies shall provide a cost-of-living adjustment or permanent benefit increase to any retiree, beneficiary, or survivor during any calendar year prior to the final adjournment of the regular session of the legislature or do so during the same year within which the legislature has granted an increase, unless in the legislation granting the increase, the legislature specifically authorizes the governing body to provide an additional increase to retirees, beneficiaries, and survivors of that system. The restrictions contained in this Subsection shall be inapplicable with respect to any system for which the legislature has failed to grant an increase.

F. Disability retirees and surviving children or surviving spouses shall not be subject to the restrictions set forth in this Section.

G.(1) Notwithstanding any other provision of law to the contrary, no system covered by this Section shall provide a cost-of-living adjustment or permanent benefit increase during any fiscal year until the lapse of at least one-half of the fiscal year, and unless either the funds for such increase are provided as authorized from a credit balance in that system's funding deposit account or the actuary for the system and the legislative auditor certify that the funded ratio of the system meets the requirements of one or more of the Subparagraphs in Paragraph (3) of this Subsection. If the legislative auditor disagrees with the determination of the system's actuary, the matter shall be determined by majority vote of the Public Retirement Systems' Actuarial Committee.

(2) For purposes of this Subsection, a system's "funded ratio" as of any fiscal year end shall be the ratio of the actuarial value of assets to the actuarial accrued liability under the funding method prescribed by the office of the legislative auditor. The actuarial value of assets and actuarial accrued liability for a system shall be those amounts reported to the office of the legislative auditor in the Annual Report for Public Retirement Systems.

(3) The governing authority of a system covered by this Subsection may grant a benefit increase to retirees, survivors, and beneficiaries if any of the following apply:

(a) The system has a funded ratio of ninety percent or more and has not granted a benefit increase to retirees, survivors, and beneficiaries in the most recent fiscal year.

(b) The system has a funded ratio of eighty percent or more and has not granted a benefit increase to retirees, survivors, and beneficiaries in either of the two most recent fiscal years.

(c) The system has a funded ratio of seventy percent or more and has not granted a benefit increase to retirees, survivors, and beneficiaries in any of the three most recent fiscal years.

Acts 2013, No. 170, §1, eff. June 30, 2013; Acts 2014, No. 791, §5.



RS 11:244 - Repealed by Acts 1999, No. 402, 2, eff. July 1, 1999.

§244. Repealed by Acts 1999, No. 402, §2, eff. July 1, 1999.



RS 11:245 - Repealed by Acts 1999, No. 402, 2, eff. July 1, 1999.

§245. Repealed by Acts 1999, No. 402, §2, eff. July 1, 1999.



RS 11:246 - Additional cost-of-living adjustments; retirees and beneficiaries over age sixty-five

§246. Additional cost-of-living adjustments; retirees and beneficiaries over age sixty-five

A. Notwithstanding any other provision of law to the contrary, the provisions of this Section shall apply to the following public retirement systems:

(1) Assessors' Retirement Fund.

(2) Clerks' of Court Retirement and Relief Fund.

(3) District Attorneys' Retirement System.

(4) Municipal Employees' Retirement System of Louisiana.

(5) Parochial Employees' Retirement System.

(6) Registrar of Voters Employees' Retirement System.

(7) Sheriffs' Pension and Relief Fund.

(8) Municipal Police Employees' Retirement System.

(9) Firefighters' Retirement System.

B. In addition to any other cost-of-living increases which the systems and funds enumerated in Subsection A are authorized by law to provide, the board of trustees may provide, on July 1, 1981 and thereafter, from interest income from investments, a supplemental cost-of-living adjustment to all retirees and beneficiaries who are sixty-five years of age or over, which shall consist of an amount equal to two percent of the benefit being received on October 1, 1977, or on the date the benefit is originally received if retirement commenced after October 1, 1977. No board shall provide such additional increases unless the board has received a rate of return in excess of the valuation interest rate based on the actuarial value of assets for the current fiscal year and the cost-of-living increase provided therein shall be payable only from the investment income in excess of that determined by the application of the valuation interest rate to the actuarial value of assets.

Added by Acts 1981, No. 605, §1, eff. July 20, 1981. Amended by Acts 1982, No. 682, §1; Redesignated from R.S. 42:712.2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 1276, §1; Acts 2001, No. 817, §1, eff. June 26, 2001; Acts 2007, No. 333, §1, eff. July 1, 2007.



RS 11:247 - Automatic cost-of-living adjustments

§247. Automatic cost-of-living adjustments

A.(1) Upon application for retirement or participation in the Deferred Retirement Option Plan, any member of a state or statewide retirement system may elect to receive an actuarially reduced retirement allowance plus an annual two and one-half percent cost-of-living adjustment. Such an election shall be irrevocable after the effective date of retirement or after the beginning date of participation in the Deferred Retirement Option Plan. The retirement allowance together with the cost-of-living adjustment shall be certified by the system actuary to be actuarially equivalent to the member's maximum or optional retirement allowance and shall be approved by the system's board of trustees.

(2) The annual cost-of-living adjustment of such retirees shall be based on the retirement allowance received pursuant to the retirement plan option selected by the member and the monthly benefit being paid pursuant thereto on the effective date of the increase, inclusive of cost-of-living adjustments paid pursuant to this Section, but exclusive of cost-of-living adjustments or permanent benefit increases paid pursuant to any other provision of law.

(3)(a) The annual cost-of-living adjustment of any Deferred Retirement Option Plan participant shall be credited to the participant's Deferred Retirement Option Plan subaccount during the participation period.

(b) Following participation in the Deferred Retirement Option Plan, the annual cost-of-living adjustment shall be applied to the monthly benefit allowance amount determined by the retirement plan option selected, inclusive of cost-of-living adjustments paid pursuant to this Section, but exclusive of cost-of-living adjustments or permanent benefit increases paid pursuant to any other provision of law. The monthly benefit allowance upon retirement shall reflect the annual benefit adjustments set forth in this Paragraph.

(c) Upon retirement of a Deferred Retirement Option Plan participant, the annual cost-of-living adjustment shall also be applied to any supplemental benefit earned after the participation period in accordance with applicable law.

(d) The provisions of this Section shall not apply to any participant in a Back-Deferred Retirement Option Plan or Program.

(4) If a retiree or Deferred Retirement Option Plan participant has chosen an optional retirement allowance wherein a spouse who has been designated as beneficiary will receive a continuing benefit upon the retiree's or Deferred Retirement Option Plan participant's death, the spouse's cost-of-living adjustment shall be payable based on the spouse's allowance on the effective date of the increase.

B. The annual cost-of-living adjustment authorized by Subsection A of this Section shall be effective annually on the retirement anniversary date of the retiree and shall be payable to any retiree who is age fifty-five or older and not before the retiree would have attained such age if his spouse is receiving the retirement allowance as his designated beneficiary.

C. Additional cost-of-living adjustments or permanent benefit increases granted by the system's board of trustees, as otherwise provided by law, shall be computed on the basis of the retiree's benefit amount on the date such cost-of-living adjustment or permanent benefit increase is granted. If an additional cost-of-living adjustment or permanent benefit increase is scheduled to be effective on the same day as the annual cost-of-living adjustment, the annual cost-of-living adjustment shall be calculated first.

D. Upon application for retirement or participation in the Deferred Retirement Option Plan and upon certifying that he is contemplating availing himself of the provisions of this Section, a member of a state or statewide retirement system may request that the system provide actuarial estimates of the benefits that such member would receive pursuant to Subsection A of this Section for the fifth, tenth, and fifteenth year following the member's anticipated retirement date. The system shall provide such actuarial estimates to the member upon request.

E. This Section shall not be applicable to recipients of disability retirement benefits pursuant to R.S. 11:461 et seq. All other persons receiving disability retirement benefits pursuant to the provisions of this Title shall be eligible to elect this retirement option upon conversion to a service retirement, if applicable, under the provisions of this Title for each state or statewide retirement system.

Acts 2009, No. 270, §1, eff. July 1, 2009; Acts 2010, No. 861, §4.



RS 11:248 - Surviving spouses of police officers

§248. Surviving spouses of police officers

A. Any local retirement or pension system, plan, or fund may grant a cost-of-living adjustment to any surviving spouse currently receiving death, surviving spouse, or widows' benefits based on the death of a spouse who was a police officer, provided that:

(1) The death occurred while the officer was in the discharge of his duties, or resulted from immediate effects of an injury received while he was engaged in the discharge of his duties;

(2) The death occurred on or before January 1, 1960; and

(3) The surviving spouse is at least eighty years of age on July 1, 2006.

B. The increase granted pursuant to the provisions of this Section shall not be more than four hundred dollars per month.

Acts 2006, No. 649, §1, eff. July 1, 2006.



RS 11:251 - Legal counsel, certified public accountants, professional investment personnel

SUBPART H. PROFESSIONAL PERSONNEL

§251. Legal counsel, certified public accountants, professional investment personnel

Notwithstanding any other provisions of law to the contrary, the boards of trustees of the Louisiana State Employees' Retirement System, the Teachers' Retirement System of Louisiana, the Louisiana School Employees' Retirement System, the Municipal Police Employees' Retirement System, the Louisiana State Police Retirement System, the Parochial Employees' Retirement System of Louisiana, the Municipal Employees' Retirement System of Louisiana, the Firefighters Retirement System, the Assessors' Retirement Fund, the Clerks of Court Retirement and Relief Fund, the Registrars of Voters Employees' Retirement System, the Sheriffs' Pension and Relief Fund, and the District Attorneys' Retirement System are hereby authorized, jointly or otherwise, to at their option either employ or appoint at their own cost and expense legal counsel, certified public accountants, and professional investment personnel who shall be full-time in-house staff members of said systems, who may be members of the appropriate public retirement system, and who may participate in the state's group life, health, and hospitalization insurance program, or to retain legal counsel to represent said systems who shall not be a member of any of the above systems.

Acts 1991, No. 675, §1; Redesignated from R.S. 42:714 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 758, §1, eff. June 22, 1993; Acts 2012, No. 227, §1.



RS 11:261 - Purpose

SUBPART I. FIDUCIARY AND INVESTMENT RESPONSIBILITIES

§261. Purpose

The legislature recognizes that the fiscal integrity of various governments of and within this state and the financial security of employees and citizens of these various governments require that the public retirement or pension systems, funds, and plans maintained primarily for officers and employees of the governments be maintained on a sound actuarial basis. It is further recognized that the fiduciary responsibilities and the investment practices of these systems, funds, and plans are an integral part of such maintenance. It is also recognized that the legislative branch of state government bears a responsibility with respect to this maintenance. Accordingly, the purpose of this Subpart is to provide for the governing of fiduciary responsibilities and investments by public retirement or pension systems, funds, and plans.

Added by Acts 1983, No. 456, §1. Acts 1984, No. 867, §1; Redesignated from R.S. 42:715 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 1046, §1, eff. July 1, 1993.



RS 11:262 - Applicability

§262. Applicability

The provisions of this Subpart are applicable to the following public retirement or pension systems, funds, and plans:

(1) Assessors' Retirement Fund.

(2) Clerks of Court Retirement and Relief Fund.

(3) District Attorneys' Retirement System.

(4) Firefighters' Retirement System.

(5) Louisiana School Employees' Retirement System.

(6) Louisiana State Employees' Retirement System.

(7) Municipal Employees' Retirement System of Louisiana.

(8) Municipal Police Employees' Retirement System.

(9) Parochial Employees' Retirement System of Louisiana.

(10) Registrars of Voters Employees' Retirement System.

(11) Sheriffs' Pension and Relief Fund.

(12) Louisiana State Police Retirement System.

(13) Teachers' Retirement System of Louisiana.

(14) Harbor Police Retirement System.

Acts 1984, No. 867, §1; Redesignated from R.S. 42:716 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2003, No. 1255, §1, eff. July 7, 2003; Acts 2012, No. 227, §1.



RS 11:263 - Prudent-man rule; investments; reporting

§263. Prudent-man rule; investments; reporting

A. The prudent-man rule shall be applied by the systems, funds, and plans governed by this Subpart.

B. The prudent-man rule shall require each fiduciary of a retirement system and each board of trustees acting collectively on behalf of each system to act with the care, skill, prudence, and diligence under the circumstances prevailing that a prudent institutional investor acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims.

C. This standard requires the exercise of reasonable care, skill, and caution, and is to be applied to investments not in isolation, but in the context of the trust portfolio, and as part of an overall investment strategy, which shall include an asset allocation study and plan for implementation thereof, incorporating risk and return objectives reasonably suitable to that trust. The asset allocation study and implementation plan shall include the examination of market value risk, credit risk, interest rate risk, inflation risk, counterparty risk, and concentration risk. The investment policy of each system, plan, or fund shall preserve and enhance principal over the long term and provide adequate liquidity and cash flow for the payment of benefits. The investments shall be diversified to minimize the risk of significant losses unless it is clearly prudent not to do so.

D.(1) Notwithstanding the prudent-man rule, no governing authority of any system or fund governed by this Subpart shall invest more than fifty-five percent of the total portfolio in equities, except as provided in Paragraph (2) of this Subsection.

(2) The governing authority of any system may invest more than fifty-five percent of the total portfolio in equities, so long as not more than sixty-five percent of the total portfolio is invested in equities and at least ten percent of the total equity portfolio is invested in one or more index funds which seek to replicate the performance of the chosen index or indices.

(3) When contemplating any investment, action, or asset allocation the following factors shall be given weight:

(a) The availability of public pricing to value each investment.

(b) The ability to liquidate each investment at a fair market price within a reasonable time frame for the size of investment that is being considered.

(c) The degree of transparency that accompanies each investment.

(d) The risk of fluctuations in currency that may accompany each investment.

(e) The experience of the professionals who will manage each investment and the financial soundness of the business entity employing such professionals.

(f) The degree of diversification which exists within each investment and that such investment itself may provide relative to the other existing investments in the system's portfolio.

(g) Whether leverage is involved.

(h) The potential for unrelated business taxable income as defined in Section 512 of the Internal Revenue Code.

(i) The jurisdiction of the laws that govern each investment.

(j) The net return that is expected relative to the risk that is associated with each investment.

E. Repealed by Acts 2010, No. 1004, §2, eff. July 1, 2010.

F. Notwithstanding the prudent-man rule, a system board of trustees may but is not required to divest itself of any holding in a company having facilities or employees or both located in a prohibited nation as that term is defined in R.S. 11:312(B)(2).

G.(1) Each system, plan, or fund governed by this Subpart shall submit to the House and Senate committees on retirement and to each other state and statewide retirement system electronically transmitted quarterly reports beginning with the quarter ending June 30, 2010, which shall be submitted no later than thirty calendar days after the end of the quarter.

(2) Each report submitted pursuant to this Subsection shall contain, at a minimum, the following:

(a) The investment return net of investment fees and expenses expressed as a percentage return and dollar amount.

(b) The amount of administrative expenses.

(c) The board-approved target asset allocation.

(d) The current actual asset allocation of the system portfolio.

(3) Investment returns reported pursuant to this Subsection shall be by total fund and particular asset class over the quarter reported, fiscal year-to-date, one year, three year, five year, and ten year periods.

Acts 1984, No. 867, §1; Acts 1987, No. 49, §1; Acts 1989, No. 216, §1; Acts 1990, No. 214, §1; Redesignated from R.S. 42:717 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 1046, §§1 and 2, eff. July 1, 1993; Acts 1997, No. 1301, §1, eff. June 30, 1997; Acts 2003, No. 788, §1, eff. July 1, 2003; Acts 2004, No. 850, §1, eff. July 12, 2004; Acts 2005, No. 9, §1, eff. May 27, 2005; Acts 2010, No. 1004, §§1, 2, eff. July 1, 2010.

NOTE: See Acts 2004, No. 850, §3, relative to phasing in of indexing and relative to deadline for compliance by La. Assessors' Retirement Fund.



RS 11:264 - Fiduciary relationships

§264. Fiduciary relationships

With respect to the systems, plans, and funds governed by this Subpart, each of the following persons shall be deemed to be in a fiduciary relationship with the respective funds:

(1) Any person who exercises any discretionary authority or discretionary control with respect to the management of system funds or assets.

(2) Any person who renders investment advice or services for compensation, direct or indirect, with respect to system funds or assets.

Acts 1989, No. 64, §1; Redesignated from R.S. 42:718 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2005, No. 9, §1, eff. May 27, 2005.



RS 11:264.1 - Liabilities; discretionary control

§264.1. Liabilities; discretionary control

Legislators, state officials, system attorneys, accountants, and actuaries shall not be considered fiduciaries unless they exercise discretionary control over the management or administration of the system or some authority or control over system assets.

Acts 1992, No. 1046, §1, eff. July 1, 1993.



RS 11:264.2 - Fiduciary restriction; felony conviction

§264.2. Fiduciary restriction; felony conviction

Any person who has been convicted of a felony offense shall be restricted from serving as a system fiduciary for a period of five years after the conviction or after the end of imprisonment, whichever is later.

Acts 1992, No. 1046, §1, eff. July 1, 1993.



RS 11:264.3 - Basic fiduciary duty

§264.3. Basic fiduciary duty

The basic duty of a fiduciary is to discharge his duties with respect to the system in the exclusive interest of the members and beneficiaries.

Acts 1992, No. 1046, §1, eff. July 1, 1993.



RS 11:264.4 - Exclusive interest rule

§264.4. Exclusive interest rule

A fiduciary must discharge his duties within the law solely in the interest of system members and beneficiaries for the exclusive purpose of providing benefits to participants and beneficiaries and paying the expenses of administering the plan.

Acts 1992, No. 1046, §1, eff. July 1, 1993; Acts 2005, No. 9, §1, eff. May 27, 2005.



RS 11:264.5 - Breach of fiduciary duty

§264.5. Breach of fiduciary duty

A. Any person who is a fiduciary with respect to a plan who breaches any of the responsibilities, obligations, or duties imposed upon fiduciaries by this Subpart shall be personally liable to make good to such plan any losses to the plan resulting from each such breach, and to restore to such plan any profits of such fiduciary which have been made through use of assets of the plan by the fiduciary, and shall be subject to such other equitable or remedial relief as the court may deem appropriate, including removal of such fiduciary.

B. No fiduciary shall be liable with respect to a breach of fiduciary duty under this Subpart if such breach was committed before he became a fiduciary or after he ceased to be a fiduciary.

C. It shall not be a breach of fiduciary duty for a board of trustees or any member of such a board to take action to divest the system of any holding in a company having facilities or employees or both located in a prohibited nation as that term is defined in R.S. 11:312(B)(2); however, nothing in this Subsection shall require a board to divest itself of any such holding.

Acts 1992, No. 1046, §1, eff. July 1, 1993; Acts 2005, No. 9, §1, eff. May 27, 2005.



RS 11:264.6 - Cofiduciary liability

§264.6. Cofiduciary liability

A. Any fiduciary who participates in a breach committed by a cofiduciary, or who tries to conceal a cofiduciary's breach, shall be held liable jointly for breach of fiduciary duty. Cofiduciary liability also results from a fiduciary's failure to use reasonable care to prevent a cofiduciary from committing a breach.

B. Any fiduciary who has knowledge of a cofiduciary's breach has a duty to remedy the breach.

Acts 1992, No. 1046, §1, eff. July 1, 1993.



RS 11:264.7 - Remedies; jurisdiction; authority; attorney fees

§264.7. Remedies; jurisdiction; authority; attorney fees

A. A member, beneficiary, or survivor who can demonstrate a personal interest in a retirement system may bring a civil action to enforce the provisions of this Subpart. In any enforcement proceeding the plaintiff may seek and the court may grant any appropriate form of relief, including but not limited to the following:

(1) A writ of mandamus.

(2) Injunctive relief.

(3) A declaratory judgment.

(4) A judgment rendering certain actions of the board of trustees as void.

(5) A judgment awarding civil damages.

(6) A judgment requiring payment of the amounts in R.S. 11:269.

B. Exclusive original jurisdiction for proceedings under this Subpart shall be in the Nineteenth Judicial District Court of Louisiana. In any enforcement proceeding the court has jurisdiction and authority to issue all necessary orders to require compliance with, or to prevent noncompliance with, or to declare the rights of parties under the provisions of this Subpart. Any noncompliance with the orders of the court may be punished as contempt of court.

C. If a person who brings an enforcement proceeding prevails, he shall be awarded reasonable attorney fees and other costs of litigation. If such person prevails in part, the court may award him reasonable attorney fees or an appropriate portion thereof. If the court finds that the proceeding was of a frivolous nature and was brought with no substantial justification, it may award reasonable attorney fees to the prevailing party.

Acts 1992, No. 1046, §1, eff. July 1, 1993; Acts 2005, No. 9, §1, eff. May 27, 2005.



RS 11:264.8 - System policy regarding breach of fiduciary duty

§264.8. System policy regarding breach of fiduciary duty

No retirement system may submit a proposed regulation, or approve any internal policy to relieve a fiduciary from responsibility for breach of fiduciary duty. However, a system may purchase insurance to cover liability or losses due to acts or omissions of fiduciaries. Any such insurance shall maintain the insurance company's right of subrogation. A fiduciary may purchase insurance to cover his own liability, without condition.

Acts 1992, No. 1046, §1, eff. July 1, 1993.



RS 11:265 - Compensation of investment advisors

§265. Compensation of investment advisors

Each board of trustees of the various public retirement systems, plans, or funds is hereby authorized, in requesting proposals for investment advisory services, to require that fees shall be quoted as a fixed fee, a fee based on market value of assets, or a performance fee.

Acts 1990, No. 172, §1; Redesignated from R.S. 42:717.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:266 - Investment performance standards

§266. Investment performance standards

A. The provisions of this Section shall be applicable to all Louisiana public retirement or pension systems, funds, and plans, and shall not apply to any investment manager or investment advisor who does not have an office for investment managers or investment advisors domiciled in the United States.

B. Investment performance reports submitted by any investment manager or investment advisor of any entity covered by Subsection A of this Section shall be in compliance with the current Performance Presentation Standards as amended and published by the Association for Investment Management and Research or any successor entity.

C.(1) Investment performance composite data submitted in response to a request for proposal or any other solicitation or selection process used by any system, fund, or plan covered by this Section for hiring an investment manager or investment advisor shall be in compliance with the current Performance Presentation Standards as amended and published by the Association for Investment Management and Research or any successor entity.

(2) Each such system, plan, or fund shall require, at least annually, the investment managers or investment advisors employed or otherwise retained by such system, plan, or fund to submit investment performance composite data, which contains such systems, plans, or funds portfolio that is subject to a Level I verification as defined in the Performance Presentation Standards as amended and published by the Association for Investment Management and Research or any successor entity.

D. The Investment Performance Standards required in Subsections B and C of this Section shall not be required for investments in limited partnerships, limited liability partnerships, private placements, and natural resource portfolios.

Acts 1995, No. 866, §1, eff. Dec. 31, 1995; Acts 2005, No. 9, §1, eff. May 27, 2005.



RS 11:266.1 - Investment through Louisiana incorporated and domiciled broker-dealer

§266.1. Investment through Louisiana incorporated and domiciled broker-dealer

A. The provisions of this Section shall be applicable to every state public retirement or pension system, plan, or fund.

B. Each state public retirement or pension system, plan, or fund shall direct at least ten percent of the commissions on all trades of domestic equities in separately, actively managed portfolios and shall direct at least ten percent of all trades of domestic investment grade fixed income investments in separately managed accounts through broker-dealers selected on a best bid and offer basis who have been incorporated and domiciled in or who have had their principal trading operations in Louisiana for at least two years, who are registered and in good standing with the Financial Industry Regulatory Authority, and who have demonstrated the ability to execute institutional domestic equity and fixed income transactions. The broker-dealers defined in this Subsection shall negotiate commission recapture agreements with the systems. The commissions recaptured under any such agreement shall not be a majority of the total value of the commissions required to be directed to the broker-dealers pursuant to the provisions of this Section.

C. All trades shall be subject to best efforts and best executions as defined by the Securities and Exchange Commission and the Financial Industry Regulatory Authority.

D. The provisions of Subsections A, B, C, and D of this Section shall be implemented as a temporary pilot program and shall be null, void, and of no effect after June 30, 2010. An interim cost analysis of the provisions of this Section shall be performed by the systems and shall be presented to the speaker of the House of Representatives, the president of the Senate, the chairmen of the House of Representatives and Senate committees on retirement, the Public Retirement Systems' Actuarial Committee, and the Commission on Public Retirement at least fourteen days before the convening of the regular legislative session in 2007, and again at least fourteen days before the convening of the regular legislative session in 2010.

E. Each system to which this Section applies shall submit to the House and Senate committees on retirement quarterly and annual progress reports detailing the system's investments which comport with the provisions of this Section. Such reports shall continue notwithstanding the June 30, 2010, expiration of Subsections A, B, C, and D of this Section and shall be submitted as follows:

(1) An annual report for the year ending June 30, 2004, to be submitted on or before July 30, 2004.

(2) Quarterly reports beginning with the quarter ending September 30, 2004, to be submitted no more than thirty days after the end of the quarter.

(3) Annual reports beginning with the year ending June 30, 2005, to be submitted no more than thirty days after the end of the year.

Acts 2003, No. 788, §1, eff. July 1, 2003; Acts 2004, No. 851, §1, eff. July 12, 2004; Acts 2005, No. 427, §1, eff. July 11, 2005; Acts 2007, No. 367, §1, eff. July 1, 2007; Acts 2010, No. 7, §1, eff. May 19, 2010.

NOTE: See Acts 2003, No. 788, §2, relative to extension of pilot program.



RS 11:267 - Repealed by Acts 2010, No. 1004, §2, eff. July 1 , 2010.

§267. Repealed by Acts 2010, No. 1004, §2, eff. July 1 , 2010.



RS 11:268 - Repealed by Acts 2010, No. 1004, §2, eff. July 1 , 2010.

§268. Repealed by Acts 2010, No. 1004, §2, eff. July 1 , 2010.



RS 11:269 - Disclosure; consultants; money managers

§269. Disclosure; consultants; money managers

A.(1) Consultants and money managers shall provide full disclosure to the sponsor of each Louisiana public retirement or pension system, plan, or fund of conflicts of interest, including non-pension sponsor sources of revenue. Consultants also shall provide full disclosure of any payments they receive from money managers, in hard or soft dollars, for any services they provide, including but not limited to performance measurement, business consulting, and education.

(2) Each consultant and money manager shall submit a written disclosure report semiannually to each system beginning July 1, 2005. A report shall be submitted regardless of whether the consultant or money manager has any conflict or payment to report. Should a reportable agreement be confected during any reporting period, the consultant or money manager shall notify the system of the agreement within seven business days.

B.(1) Any consultant or money manager found to be in violation of Subsection A of this Section shall pay to the system, plan, or fund an amount of money equal to the value of the revenue or payments he failed to disclose together with any damages caused by the failure to disclose. Additionally, if the failure to disclose is intentional, the consultant or money manager shall pay to the system an amount equal to three times the value of the revenue or payment he failed to disclose as a penalty, in addition to any damages actually caused by the failure to disclose.

(2) If the consultant or money manager provides services for more than one Louisiana public retirement or pension system, plan, or fund, the amounts in Paragraph (1) of this Subsection shall be paid to each such system to which he fails to make the required disclosure.

Acts 2004, No. 686, §1, eff. July 5, 2004; Acts 2005, No. 9, §1, eff. May 27, 2005.



RS 11:271 - Purpose; elimination of unfunded accrued liability

SUBPART J. UNFUNDED ACCRUED LIABILITY

§271. Purpose; elimination of unfunded accrued liability

A. It is recognized that the legislative and executive branches of state government bear a responsibility with respect to the fiscal integrity of the state; that, in connection therewith, it is imperative that the public retirement systems of the state be maintained on a sound actuarial basis, and that such maintenance requires that the unfunded accrued liability of these systems be eliminated. The purpose of this Section is to provide for the furnishing of accurate actuarial data in order to facilitate the effective execution of this responsibility.

B. The provisions of this Section are applicable to the following public retirement systems:

(1) Assessors' Retirement Fund.

(2) Clerks of Court Retirement and Relief Fund.

(3) District Attorneys' Retirement System.

(4) Firefighters' Retirement System.

(5) Louisiana School Employees' Retirement System.

(6) Louisiana State Employees' Retirement System.

(7) Municipal Employees' Retirement System of Louisiana.

(8) Municipal Police Employees' Retirement System.

(9) Parochial Employees' Retirement System of Louisiana.

(10) Registrars of Voters Employees' Retirement System.

(11) Sheriffs' Pension and Relief Fund.

(12) Louisiana State Police Retirement System.

(13) Teachers' Retirement System of Louisiana.

C.(1) On an annual fiscal year basis, at least ninety days prior to the convening of the legislature in regular session, using calculation methods and forms prescribed by the legislative auditor, the governing authority of each public retirement system referenced in Subsection B hereof shall submit to the legislative auditor the amount of funding, stated as a percentage of payroll, which is necessary to meet the system's normal cost and to amortize, at the valuation rate of interest, the system's unfunded accrued liability over a thirty-year period.

(2) The legislative auditor shall review, and, when necessary, revise, and submit same to the governor and the legislature, along with his certification of the correctness thereof, and a report detailing the financial and actuarial history of the system and his recommendations relative thereto.

Acts 1984, No. 307, §1; Redesignated from R.S. 42:719 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2012, No. 227, §1.



RS 11:272 - Early retirement eligibility

§272. Early retirement eligibility

A. Notwithstanding any other provision of law to the contrary, the provisions of this Section shall be applicable to all members of the following public retirement systems:

(1) Louisiana State Employees' Retirement System,

(2) Louisiana State Police Retirement System,

(3) Louisiana School Employees' Retirement System,

(4) Teachers' Retirement System of Louisiana,

(5) Assessors' Retirement Fund,

(6) Clerks' of Court Retirement and Relief Fund,

(7) District Attorneys' Retirement System,

(8) Municipal Employees' Retirement System of Louisiana,

(9) Municipal Police Employees' Retirement System,

(10) Firefighters' Retirement System,

(11) Parochial Employees' Retirement System of Louisiana,

(12) Registrar of Voters Employees' Retirement System, and

(13) Sheriffs' Pension and Relief Fund.

B. Any member who, on September 1, 1985, has earned sufficient service credit to be eligible for a normal retirement on or before August 31, 1995, but has not, on September 1, 1985, attained the normal retirement age, shall, during the ten year period from September 1, 1985, through August 31, 1995, be eligible for an early retirement, regardless of age, with benefits reduced to a level which would be actuarially equivalent to a retirement at the normal retirement age using the normal retirement formula.

C. The actuary for each of the systems specified in Subsection A of this Section shall develop reduction factors for use in computing the reduced benefit applicable to early retirement. However, in no event shall such benefit reduction be less than one percent for each calendar quarter by which the effective date of retirement is advanced before normal retirement eligibility.

D. Any member who, on January 1, 1982, had earned ten years of service credit, shall be eligible for an early retirement, regardless of age, with benefits reduced to a level which would be actuarially equivalent to a retirement at the normal retirement age using the normal retirement formula and subject to the provisions contained in Subsection C of this Section.

E. Notwithstanding any provision of law to the contrary, service credit originally earned on or before September 1, 1985, in a retirement system named in Subsection A of this Section shall be utilized to determine applicability of the provisions of Subsection B of this Section, even if the member received a refund of contributions for such service, provided that the member has repaid the refund prior to application for retirement.

Acts 1985, No. 154, §1, eff. July 6, 1985; Redesignated from R.S. 42:720 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 132, §1; Acts 2012, No. 227, §1; Acts 2012, No. 479, §1, eff. Dec. 10, 2012.



RS 11:281 - Failure to timely remit contributions; effect

SUBPART K. DELINQUENT CONTRIBUTIONS

§281. Failure to timely remit contributions; effect

A. Notwithstanding any other provisions of law to the contrary, the provisions of this Section shall be applicable to all members of the following public retirement systems:

(1) Louisiana State Employees' Retirement System.

(2) Louisiana School Employees' Retirement System.

(3) Teachers' Retirement System of Louisiana.

(4) Assessors' Retirement Fund.

(5) Clerks' of Court Retirement and Relief Fund.

(6) District Attorneys' Retirement System.

(7) Firefighters' Retirement System.

(8) Municipal Employees' Retirement System of Louisiana.

(9) Municipal Police Employees' Retirement System.

(10) Parochial Employees' Retirement System of Louisiana.

(11) Registrars of Voters Employees' Retirement System.

(12) Sheriffs' Pension and Relief Fund.

B.(1) Except as provided in Paragraph (2) of this Subsection, all payments of employers' contributions and employees' contributions, including any payments due from the state of Louisiana which are paid after becoming delinquent, shall include interest to be paid to the retirement system at the rate of legal interest computed from the date the payment became delinquent.

(2) For any employer who is unable to make the required contributions on a timely basis as a consequence of Hurricane Katrina or Rita, or both, no interest shall be assessed or payable on contributions which were due for August or September 2005, for the first two months of delinquency.

Acts 1988, No. 301, §1; Redesignated from R.S. 42:720.30 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 758, §1, eff. June 22, 1993; Acts 2005, 1st Ex. Sess., No. 44, §1, eff. Dec. 6, 2005.

NOTE: See Acts 2005, 1st Ex. Sess., No. 44, §2, relative to retroactive application.



RS 11:291 - Community property interest

SUBPART L. APPLICABILITY OF CERTAIN

LEGAL DETERMINATIONS

§291. Community property interest

A. Notwithstanding any other provision of law to the contrary, any benefit or a return of employee contributions shall be subject to a temporary restraining order or injunction issued by a court in connection with an action which would result in a termination of the community property regime or partition of community assets and liabilities after such termination, which order or injunction involves a member or retiree of a state or statewide retirement system and his/her spouse or former spouse, and provides that community assets not be disbursed, disposed of, alienated, or otherwise incumbered, but only after a certified copy of such order or judgment is received by the retirement system.

B. Notwithstanding any other provision of law to the contrary, any benefit or a return of employee contributions shall be subject to a court order issued by a court upon or after termination of a community property regime, which order recognizes the community interest of a spouse or former spouse of a member or retiree of the retirement system and provides that a benefit or a return of employee contributions be divided by the retirement system with the spouse or former spouse, but only after a certified copy of such order has been received by the retirement system and has been determined by the retirement system to be in compliance with applicable laws, rules, and regulations governing the retirement system.

C. Repealed by Acts 1995, No. 592, §2, eff. July 1, 1995.

D. In connection with Subsection B of this Section, each state or statewide retirement system may promulgate rules establishing requirements with which a court order must comply.

E. In those instances in which no certified copy of an injunction, temporary restraining order, or court order for division of a benefit or a return of employee contributions has been received and/or approved as required by this Section, a state or statewide retirement system shall pay the entire amount of any benefit or return of employee contributions to the member, retiree, designated beneficiary, survivor benefit recipient, or the estate of a deceased member and payment so made shall constitute a release of all accrued rights of every kind and nature against the retirement system, including but not limited to community property rights of a spouse or former spouse and any rights of an heir or legatee of such spouse or former spouse.

F. In those instances in which the spouse or former spouse with whom a retirement system is to divide a benefit or a return of employee contributions under the provisions of this Section dies, the retirement system shall pay the entire amount of the benefit or return of employee contributions to the member, retiree, designated beneficiary, survivor benefit recipient, or the estate of a deceased member and payment so made shall constitute a release of all accrued rights of every kind and nature against the retirement system including but not limited to any rights of an heir or legatee of the spouse or former spouse.

G. A state or statewide retirement system shall not pay any funds to any persons until such funds normally become payable as provided by the laws governing the retirement system.

Acts 1989, No. 67, §1; Redesignated from R.S. 42:720.40 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 723, §1, eff. July 1, 1993; Acts 1995, No. 592, §§1, 2, eff. July 1, 1995; Acts 2012, No. 479, §1, eff. Dec. 10, 2012.



RS 11:292 - Seizure for child support; garnishment or seizure related to felony convictions

§292. Seizure for child support; garnishment or seizure related to felony convictions

A. Notwithstanding any other provision of law to the contrary, any retirement allowance, benefit, or refund of accumulated contributions paid to any member, former member, or retiree under the provisions of any public retirement system, or the portion of a retirement allowance, benefit, or refund of accumulated contributions paid to a spouse or former spouse under the provisions of R.S. 11:291, shall be subject to garnishment or court-ordered assignment to pay child support.

B.(1) Notwithstanding any other provision of law to the contrary, any pension, retirement allowance, or benefit, or any refund of accumulated contributions payable to any member, former member, or retiree under the provisions of any public pension or retirement system, plan, or fund shall be subject to garnishment under a writ of fieri facias to pay any court-ordered restitution or fine, or any costs of incarceration, probation, or parole, imposed on such member, former member, or retiree as a result of a conviction of or a plea of guilty or nolo contendere to the commission of a felony for misconduct associated with such person's service as an elected official or public employee for which credit in the system, plan, or fund was earned or accrued, the commission of which felony occurred on or after July 1, 2010.

(2) Notwithstanding any other provision of law to the contrary, a garnishment authorized pursuant to this Subsection shall not impinge on the community property interest of a spouse or former spouse not subject to the garnishment.

(3) Notwithstanding any other provision of law to the contrary, a garnishment authorized pursuant to this Subsection may be continuing in nature as necessary to pay the court-ordered restitution or fine in full.

Acts 1986, No. 767, §9; Redesignated from R.S. 42:720.21 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2004, No. 706, §1, eff. July 6, 2004; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:293 - Forfeiture of retirement benefits; public corruption crimes

§293. Forfeiture of retirement benefits; public corruption crimes

A. As used in this Section, the following words or phrases shall have the following meanings:

(1) "Conviction" or "convicted" means a criminal conviction, guilty plea, or plea of nolo contendere that is final, and all appellate review of the original trial court proceedings is exhausted.

(2) "Public corruption crime" means a state or federal felony committed on or after January 1, 2013, in which the sentencing judge finds the public servant acted willfully and in the course and scope of his official capacity and the evidence establishes either of the following:

(a) The public servant realized or attempted to realize a financial profit or a financial gain for himself or for a third party.

(b) The public servant committed any criminal sexual act with or upon the person of a minor, and there was a direct association between the public servant and the minor related to the public servant's employment.

(3) "Public retirement system" means any state, statewide, or any local public retirement system, plan, or fund.

(4) "Public servant" means a public employee or an elected official as defined in R.S. 42:1102 who is a member, former member, deferred retirement option plan participant, or retiree under the provisions of any public retirement system and who meets any of the following criteria:

(a) His first employment making him eligible for membership in a public retirement system began on or after January 1, 2013.

(b) He was employed in a position making him eligible for membership in a public retirement system prior to January 1, 2013, but he terminated his service prior to that date and is reemployed in such a position on or after that date.

(c) He assumes an elective office on or after January 1, 2013, and by virtue of that service or previous public service he is eligible for membership in a public retirement system.

B.(1) Following the conviction of a public corruption crime, the sentencing court shall determine if the conviction warrants forfeiture as provided in this Subsection or garnishment as provided in R.S. 11:292. In order to determine the appropriate remedy the sentencing court shall review the following factors:

(a) The nature of the offense.

(b) The prior service of the public servant and the appropriateness of any mitigating factors.

(2)(a) If the court determines that forfeiture is appropriate, the court may order the forfeiture of the public servant's right to receive any benefit or payment of any kind under this Title except a return of the amount contributed by the public servant to the retirement system without interest, subject to Subparagraph (b) of this Paragraph.

(b) If the court orders the public servant to make restitution to the state or any political subdivision of the state for monetary loss incurred as a result of the public corruption crime for which he is convicted, the court may order restitution to be paid from the amount contributed by the public servant to the retirement system.

(c) Subject to the requirements of Paragraph (3) of this Subsection, the court may award to the member's spouse, dependent, or former spouse, as an alternate payee, some or all of the amount that, but for the order of forfeiture under Subparagraph (a) of this Paragraph, may otherwise be payable. Upon order of the court, the retirement system shall provide information concerning the member's membership that the court considers relevant to the determination of the amount of an award under this Subparagraph. The system shall also calculate the spousal share of the public servant's benefit for the sentencing court in accordance with existing community property law. Any dependent's share shall be calculated in the same manner as a spousal share. In determining the award, the court shall consider the totality of the circumstances, including but not limited to:

(i) The role, if any, of the member's spouse, dependent, or former spouse in connection with the crime.

(ii) The degree of knowledge, if any, possessed by the member's spouse, dependent, or former spouse in connection with the crime.

(3) An award ordered under Subparagraph (2)(c) of this Subsection may not require the retirement system to:

(a) Provide a type or form of benefit or an option not otherwise provided by the retirement system.

(b) Provide increased benefits determined on the basis of actuarial value.

(c) Take an action contrary to the system's governing laws or plan provisions other than the direct payment of the benefit awarded to the spouse, dependent, or former spouse.

(4) All of the convicted public servant's service credit attributable to employer contributions and interest on those contributions that are not otherwise assigned pursuant to Subparagraph (2)(c) of this Subsection shall be forfeited, and any dollar amount of such employer contributions and interest, together with any funds in the individual's deferred retirement option plan account, shall be applied to reducing the balance of the unfunded accrued liability of the system in a manner determined by the system's board of trustees. If the system has no unfunded accrued liability, the employer contributions and interest shall revert to the system's trust.

C. Notwithstanding the provisions of Subsection B of this Section, survivor benefits being received by the surviving unmarried spouse, the surviving minor child, or the surviving child with a physical or mental disability who is entitled to a survivor benefit of a deceased public servant convicted of a public corruption crime shall be based solely on the amount of the public servant's benefit forfeited to the retirement system and shall not be based on any amount remitted to the public servant.

D. No provision of this Section shall impinge on any judicially recognized community property interest of a current or former spouse.

E. Each public retirement system shall create an attestation form explaining the provisions of this Section and shall provide such attestation form to each employing agency. Each employing agency shall provide every public servant with such attestation form and such public servant shall be required to sign the form indicating that he has read it and understands the contents thereof.

F.(1) A parish prosecutor shall inform the secretary of the Department of Public Safety and Corrections in writing when a conviction for a state public corruption crime is entered against a person who the prosecutor knows, or has reason to believe, is a member of a public retirement system and who is subject to the provisions of this Section. The secretary shall compile such information and transmit it to the appropriate public retirement system.

(2) The secretary of state, upon being notified by a United States attorney of a felony conviction for a federal public corruption crime, whether or not such conviction qualifies as a conviction as defined by this Section, shall promptly transmit to each public retirement system information pertaining to such conviction.

G. The provisions of this Section shall apply only to benefits earned on or after January 1, 2013.

Acts 2012, No. 479, §1, eff. Dec. 10, 2012; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:301 - Repealed by Acts 2011, No. 207, §1.

SUBPART M. COMMISSION ON PUBLIC RETIREMENT

§301. Repealed by Acts 2011, No. 207, §1.



RS 11:302 - Repealed by Acts 2011, No. 207, §1.

§302. Repealed by Acts 2011, No. 207, §1.



RS 11:303 - Repealed by Acts 2011, No. 207, §1.

§303. Repealed by Acts 2011, No. 207, §1.



RS 11:304 - Repealed by Acts 2011, No. 207, §1.

§304. Repealed by Acts 2011, No. 207, §1.



RS 11:305 - Repealed by Acts 2011, No. 207, §1.

§305. Repealed by Acts 2011, No. 207, §1.



RS 11:306 - Repealed by Acts 2011, No. 207, §1.

§306. Repealed by Acts 2011, No. 207, §1.



RS 11:307 - Repealed by Acts 2011, No. 207, §1.

§307. Repealed by Acts 2011, No. 207, §1.



RS 11:308 - Repealed by Acts 2011, No. 207, §1.

§308. Repealed by Acts 2011, No. 207, §1.



RS 11:309 - Repealed by Acts 2011, No. 207, §1.

§309. Repealed by Acts 2011, No. 207, §1.



RS 11:311 - Purpose

SUBPART N. INVESTMENTS IN PROHIBITED NATIONS

§311. Purpose

The purpose of this Subpart is to assure the members and retirees of the state and statewide retirement systems, the state and her political subdivisions as employers, and the taxpayers of Louisiana that the monies held in trust for the benefit of public employees are not used directly or indirectly to support terrorist activities.

Acts 2005, No. 9, §1, eff. May 27, 2005.



RS 11:312 - Application, definitions

§312. Application, definitions

A. The provisions of this Subpart shall apply to the following public retirement or pension systems, plans, or funds:

(1) Assessors' Retirement Fund.

(2) Clerks' of Court Retirement and Relief Fund.

(3) District Attorneys' Retirement System.

(4) Firefighters' Retirement System.

(5) Louisiana School Employees' Retirement System.

(6) Louisiana State Employees' Retirement System.

(7) Municipal Police Employees' Retirement System.

(8) Municipal Employees' Retirement System of Louisiana.

(9) Parochial Employees' Retirement System of Louisiana.

(10) Registrars of Voters Employees' Retirement System.

(11) Sheriffs' Pension and Relief Fund.

(12) Louisiana State Police Retirement System.

(13) Teachers' Retirement System of Louisiana.

B. As used in this Subpart, the following terms shall have the following meanings, unless a different meaning is clearly required by context:

(1) "Company" means any foreign domiciled or based entity, real or juridical, which is not a subsidiary of nor owned in whole or in part by any domestic company, and which is engaged in an enterprise for financial gain.

(2) "Prohibited nation" means Iran, North Korea, Sudan, or Syria.

C.(1) Each system or fund to which this Subpart applies shall provide semiannual written reports to the House of Representatives and Senate committees on retirement regarding any investments of that system in any company having facilities or employees or both located in a prohibited nation. The report shall include the name of each such company, the asset allocation class and sector to which it belongs pursuant to the board's asset allocation policy, and the amount of system funds invested therein.

(2) The first report shall be due October 31, 2005, and shall contain information for the six-month period ending September 15, 2005. The second report shall be due August 15, 2006, and shall contain information for the period from September 16, 2005 through June 30, 2006. Beginning February 15, 2007, and thereafter, reports shall be due by the fifteenth day of February, containing information for the six-month period ending December thirty-first, and by the fifteenth of August, containing information for the six-month period ending June thirtieth in each calendar year.

(3) Each system's money managers shall be responsible for supplying to the system all information necessary to complete the reports in a timely manner as required by this Subsection.

D. Each system shall adopt rules necessary to implement the provisions of this Subpart, including the provisions of Paragraph (C)(3) of this Section.

Acts 2005, No. 9, §1, eff. May 27, 2005; Acts 2007, No. 352, §1; Acts 2012, No. 227, §1.



RS 11:313 - Prudent-man rule; investments

§313. Prudent-man rule; investments

Notwithstanding the prudent-man rule, a system board of trustees may but is not required to divest itself of any holding in a company having facilities or employees, or both, located in a prohibited nation as that term is defined in R.S. 11:312(B)(2).

Acts 2007, No. 352, §1.



RS 11:314 - Constructive engagement; direct ownership of securities

§314. Constructive engagement; direct ownership of securities

A. Each system, plan, or fund, referred to in this Section as "system", to which this Subpart applies shall adopt and implement a corporate governance strategy of constructive engagement of each company, in which the system has a direct ownership of securities, having facilities or employees or both located in a prohibited nation. Such corporate governance strategy of constructive engagement shall contain a plan of system action to cause any such company to remove facilities, employees, or both from any prohibited nation. Such plan of system action shall be implemented by not later than one hundred twenty days after August 15, 2007. The system shall continue to implement such plan of system action with respect to a particular company for the period of time that the system continues to possess an ownership interest in the company. As part of each system's corporate governance strategy of constructive engagement, the system shall make its best efforts to identify all such companies. Such efforts shall include all of the following:

(1) Reviewing and analyzing publicly available information regarding companies having facilities or employees or both located in a prohibited nation, including information provided by but not limited to nonprofit organizations, research firms, international organizations, and government entities.

(2) Contacting and obtaining information from asset managers contracted by the systems who invest on behalf of the system in companies having facilities or employees or both located in a prohibited nation.

(3) Contacting and obtaining information from other institutional investors, including other public pension systems, that have divested themselves of investments in companies having facilities or employees or both located in a prohibited nation.

B. Such corporate governance strategy of each system to which this Section applies shall require the system to form strategic shareholder alliances, whether formal or informal, with other public pension systems that have a common ownership interest with the system in any company having facilities or employees or both in a prohibited nation for the purpose of effecting change in the company's policy so as to cause the company to remove its facilities, employees, or both from any prohibited nation. In pursuing such shareholder alliances, the following provisions shall apply:

(1) The systems to which this Section applies shall semiannually provide to each other a list of companies in which the system invests that have facilities or employees or both located in a prohibited nation. If any systems to which this Subpart applies possess common ownership interests in such companies, those systems shall form a strategic shareholder alliance, whether formal or informal, for the purpose of influencing such companies to cease having facilities or employees or both located in a prohibited nation.

(2) Each system to which this Section applies shall, separately or jointly with another system that is a member of a strategic shareholder alliance under this Section, submit semiannually, to each such company having facilities or employees or both located in a prohibited nation, a notice that provides for all of the following:

(a) Informs such company of the requirements of this Subpart and of the company's status as having facilities or employees or both located in a prohibited nation.

(b) Requests that such company refrain from continuing to have facilities or employees or both located in a prohibited nation.

(c) Details the nature of any strategic shareholder alliance of which the system is a member pursuant to this Section, which notice shall include a list of systems, whether this Subpart applies to those systems or not, making up such alliance.

(d) Details the percentage of shares that each member of the strategic shareholder alliance possesses.

(e) Informs such company that it may become subject to divestment by the systems in the shareholder alliance if such company continues having facilities or employees or both located in a prohibited nation.

C. Each system to which this Section applies shall adopt rules necessary to implement the provisions of this Section.

D. Each system to which this Section applies shall report compliance with this Section to the House of Representatives and Senate committees on retirement as part of the report submitted pursuant to R.S. 11:312(C).

Acts 2007, No. 352, §1.



RS 11:315 - Constructive engagement; securities held in a collective fund

§315. Constructive engagement; securities held in a collective fund

A. Each system, plan, or fund, referred to in this Section as "system", to which this Subpart applies shall adopt and implement a corporate governance strategy of constructive engagement of any collective fund investment manager or advisor, requesting such manager or advisor to constructively engage each company having facilities or employees or both located in a prohibited nation in which the system possesses an indirect ownership interest through investment in any such collective fund, excluding private equities and hedge funds. Such corporate governance strategy of constructive engagement shall contain a plan of system action to cause any such collective fund to in turn cause any such company to remove facilities, employees, or both from any prohibited nation. Such plan of system action shall be implemented by not later than one hundred twenty days after August 15, 2007. The system shall continue to implement such plan of system action with respect to a particular collective fund for the period of time that the system continues to possess an indirect ownership interest in the company through the collective fund investment. As part of each system's corporate governance strategy of constructive engagement, the system shall make its best efforts to identify all such companies. Such efforts shall include:

(1) Reviewing and analyzing publicly available information regarding companies having facilities or employees or both located in a prohibited nation, including information provided by but not limited to nonprofit organizations, research firms, international organizations, and government entities.

(2) Contacting and obtaining information from asset managers contracted by the systems who invest on behalf of the system in companies having facilities or employees or both located in a prohibited nation.

(3) Contacting and obtaining information from other institutional investors, including other public pension systems, that have divested themselves of investments in companies having facilities or employees or both located in a prohibited nation.

B. Such corporate governance strategy of each system to which this Section applies shall require the system to form strategic alliances, whether formal or informal, with other public pension systems that have a common ownership interest with the system in any company having facilities or employees or both in a prohibited nation through participation in the same collective fund, excluding private equities or hedge funds, for the purpose of effecting change in the company's policy so as to cause the company to remove its facilities, employees, or both from any prohibited nation. In pursuing such alliances, the following provisions shall apply:

(1) The systems to which this Section applies shall semiannually provide to each other a list of companies that have facilities or employees or both located in a prohibited nation in which the system invests through participation in the same collective fund, excluding private equities or hedge funds. If any systems to which this Subpart applies possess such common ownership interests in such companies, those systems shall form a strategic alliance, whether formal or informal, for the purpose of influencing such companies to cease having facilities or employees or both located in a prohibited nation.

(2) Each system to which this Section applies shall, separately or jointly with another system that is a member of a strategic alliance under this Section, submit semiannually to the investment manager or advisor of any collective fund, requesting any such collective fund manager or advisor to submit to each such company having facilities or employees or both located in a prohibited nation, a notice that provides for all of the following:

(a) Informs such company of the requirements of this Subpart and of the company's status as having facilities or employees or both located in a prohibited nation.

(b) Requests that such company refrain from continuing to have facilities or employees or both located in a prohibited nation.

(c) Details the nature of any strategic alliance of which the system is a member pursuant to this Section, which notice shall include a list of systems, whether this Subpart applies to those systems or not, making up such alliance.

(d) Details the percentage of shares that each member of the strategic alliance possesses.

(e) Informs such company that it may become subject to divestment by the systems in the strategic alliance if such company continues having facilities or employees or both located in a prohibited nation.

C. Each system to which this Section applies shall adopt rules necessary to implement the provisions of this Section.

D. Each system to which this Section applies shall report compliance with this Section to the House of Representatives and Senate committees on retirement as part of the report submitted pursuant to R.S. 11:312(C).

Acts 2007, No. 352, §1; Acts 2008, No. 220, §4, eff. June 14, 2008.



RS 11:316 - Terror-free index fund

§316. Terror-free index fund

A. As used in this Section, the following terms shall have the following meaning unless a different meaning is clearly required by the context:

(1) "Screened equities" means stocks or other ownership interest in a company identified as having facilities or employees or both located in a prohibited nation, which equities are excluded from the terror-free index fund.

(2) "Terror-free equities" means equities in companies not identified as having facilities or employees or both located in a prohibited nation.

(3) "Terror-free index fund" means an international index fund which identifies equities in companies having facilities or employees or both located in a prohibited nation and excludes them from the fund.

B. Each system or fund to which this Subpart applies that has an investment strategy which includes allocation to international markets shall, within sixty days after August 15, 2007, communicate with investment managers with international investment experience for the establishment of an international terror-free index fund which identifies and excludes from the fund companies having facilities or employees or both in a prohibited nation. The communication shall stipulate that, as part of managing such fund, the manager will replace the screened equities with comparable equities or will adjust the weighting of remaining equities held in a system's portfolio. Each system having an investment strategy which includes allocation to international markets shall, within one hundred eighty days after August 15, 2007, allocate a portion of its international investments to such terror-free index.

C. If a system having an investment strategy which includes allocation to international markets does not possess sufficient assets to meet the minimum investment required by the manager to create a terror-free index fund on the system's behalf alone, such system shall join an existing terror-free index fund established pursuant to this Section, or shall join with another system to meet such minimum investment requirements for the purpose of establishing a terror-free index fund common to those systems.

D. Each system shall adopt rules necessary to implement the provisions of this Section.

E. Each system shall report compliance with this Section to the House of Representatives and Senate committees on retirement as part of the report submitted pursuant to R.S. 11:312(C).

F. Nothing in this Section shall require a system to invest in international markets or to utilize collective funds or index funds for such purpose unless otherwise part of the investment strategy adopted by the system. If a system invests in international markets and utilizes collective funds or index funds for such purpose, this Section shall apply.

Acts 2007, No. 352, §1; Acts 2008, No. 220, §4, eff. June 14, 2008.



RS 11:321 - Withdrawal of funds from Deferred Retirement Option Plan accounts by active employees; Hurricane Katrina

SUBPART O. DISASTER RELIEF

§321. Withdrawal of funds from Deferred Retirement Option Plan accounts by active employees; Hurricane Katrina

A. For purposes of this Section, "retirement system" shall mean any public retirement system in the state.

B. Notwithstanding any other provision of law to the contrary, an individual who is participating or who has participated in the Deferred Retirement Option Plan (DROP) or comparable plan of his retirement system and who is still employed in a position covered by that system shall be allowed to withdraw up to one hundred thousand dollars of all or part of the funds in his DROP account under the provisions of this Section.

C. Such an individual may withdraw funds from his DROP account provided all of the following requirements are met:

(1) On August 28, 2005, the individual was domiciled in a parish which has been designated under the Robert T. Stafford Disaster Relief and Emergency Assistance Act as eligible for individual assistance or individual assistance and public assistance.

(2) The individual sustained an economic loss by reason of Hurricane Katrina.

(3) The aggregate amount of such distributions from the account does not exceed one hundred thousand dollars.

(4) Any distribution is made on or after August 25, 2005, and on or before December 31, 2006.

D.(1) If, pursuant to this Section, an individual receives a qualified Hurricane Katrina distribution, the amount of such distribution shall be included in income by the retirement system, generally ratable over the year of the distribution and the following two years in accordance with the Katrina Emergency Tax Relief Act of 2005, referred to in this Section as the "Act", unless the individual elects in writing not to have the ratable distribution apply for any taxable year.

(2) The individual shall be responsible for filing an amended return or returns to claim a refund of the tax attributable to the amount previously included in income if the individual so qualifies under the Act.

(3) Each retirement system shall advise each individual receiving a Hurricane Katrina distribution pursuant to this Section of potential state and federal tax consequences.

E. Each retirement system shall promulgate any rules necessary to implement the provisions of this Section.

F. The provisions of this Section shall supersede any provision of law to the contrary, including but not limited to R.S. 11:449(C), 450(B), 789(B), 1152(H), 1312(J), 1456(I)(2), 1530(J)(2), 1642(B), 1763(J), 1938(J)(2), 2144(I), 2221(J)(1), 2257(J)(2), 3005.1(J)(1)(c), 3039.1(J)(2), 3200(12), 3232(K), 3294(G), 3385.1(K)(2), 3551, and 3685(B)(10)(b).

Acts 2005, 1st Ex. Sess., No. 50, §1, eff. Dec. 6, 2005.



RS 11:322 - Withdrawal of funds from Deferred Retirement Option Plan accounts by active employees; Hurricane Rita

§322. Withdrawal of funds from Deferred Retirement Option Plan accounts by active employees; Hurricane Rita

A. For purposes of this Section, "retirement system" shall mean any public retirement system in the state.

B. Notwithstanding any other provision of law to the contrary, an individual who is participating or who has participated in the Deferred Retirement Option Plan (DROP) or comparable plan of his retirement system and who is still employed in a position covered by that system shall be allowed to withdraw up to one hundred thousand dollars of all or part of the funds in his DROP account under the provisions of this Section.

C. Such an individual may withdraw funds from his DROP account provided all of the following requirements are met:

(1) On September 22, 2005, the individual was domiciled in a parish which has been designated under the Robert T. Stafford Disaster Relief and Emergency Assistance Act as eligible for individual assistance or individual assistance and public assistance.

(2) The individual sustained an economic loss by reason of Hurricane Rita.

(3) The aggregate amount of such distributions from the account does not exceed one hundred thousand dollars.

(4) Any distribution is made on or after September 19, 2005, and on or before December 31, 2006.

D.(1) If, pursuant to this Section, an individual receives a qualified Hurricane Rita distribution, the amount of such distribution shall be included in income by the retirement system, generally ratable over the year of the distribution and the following two years, unless the individual elects in writing not to have the ratable distribution apply for any taxable year.

(2) The individual shall be responsible for filing an amended return or returns to claim a refund of the tax attributable to the amount previously included in income if the individual so qualifies.

(3) Each retirement system shall advise each individual receiving a Hurricane Rita distribution pursuant to this Section of potential state and federal tax consequences.

E. Each retirement system shall promulgate any rules necessary to implement the provisions of this Section.

F. The provisions of this Section shall supersede any provision of law to the contrary, including but not limited to R.S. 11:449(C), 450(B), 789(B), 1152(H), 1312(J), 1456(I)(2), 1530(J)(2), 1642(B), 1763(J), 1938(J)(2), 2144(I), 2221(J)(1), 2257(J)(2), 3005.1(J)(1)(c), 3039.1(J)(2), 3200(12), 3232(K), 3294(G), 3385.1(K)(2), 3551, and 3685(B)(10)(b).

Acts 2005, 1st Ex. Sess., No. 61, §1, eff. Dec. 6, 2005.



RS 11:323 - Deferred Retirement Option Plan participation; members terminated due to hurricanes

§323. Deferred Retirement Option Plan participation; members terminated due to hurricanes

A. The provisions of this Section shall apply to the following state and statewide retirement systems:

(1) The Louisiana School Employees' Retirement System, and

(2) The Teachers' Retirement System of Louisiana, and

(3) The Louisiana State Employees' Retirement System, and

(4) The Assessors' Retirement Fund, and

(5) The Clerks' of Court Retirement and Relief Fund, and

(6) The District Attorneys' Retirement System, and

(7) The Municipal Employees' Retirement System of Louisiana, and

(8) The Parochial Employees' Retirement System of Louisiana, and

(9) The Registrars of Voters Employees' Retirement System, and

(10) The Municipal Police Employees' Retirement System, and

(11) The Firefighters' Retirement System.

B. Notwithstanding any provision of law to the contrary, any employee who is a member of a retirement system to which this Section applies, who has not retired, whose participation in the Deferred Retirement Option Plan of that system was interrupted or ceased upon his being terminated due to a reduction-in-force necessitated by Hurricane Katrina or Hurricane Rita or both, shall have the time period applicable to his plan participation adjusted upon his reemployment and resumption of membership in the retirement system to which he belonged before being terminated. The time period applicable to his plan participation shall be calculated as provided in this Section. However, in no case shall this Section be applicable to anyone who becomes reemployed more than one year after being furloughed or terminated, whichever occurs first, or to anyone reemployed on or after December 31, 2006.

C. Any person to whom this Section applies who began participation on or before September 24, 2005, but who had not completed his specified participation period shall reenter the plan upon reemployment and his participation period shall resume. The total duration of the person's participation in the plan before termination and after reentry shall not exceed the plan participation period he specified upon initial entry into the plan. Any interest credited to the person's plan account during the period between furlough or termination and reemployment shall be forfeited.

D. The provisions of this Section shall supersede any provision of law to the contrary, including but not limited to R.S. 11:447(C), 786(B), 1152(C), 1456(C) and (D), 1530(C) and (D), 1639(B), 1763(C) and (D), 1938(C) and (D), 2144(C) and (D), 2221(C) and (D), and 2257(C) and (D), to the extent there is any conflict.

Acts 2006, 1st Ex. Sess., No. 17, §1, eff. Feb. 23, 2006; Acts 2006, No. 678, §1, eff. June 29, 2006.



RS 11:401 - LOUISIANA STATE EMPLOYEES'

SUBTITLE II. STATE SYSTEMS

CHAPTER 1. LOUISIANA STATE EMPLOYEES'

RETIREMENT SYSTEM

PART I. GENERAL PROVISIONS

§401. Establishment of retirement system

There shall be a retirement system which shall be under the management of a board of trustees for the purpose of providing retirement allowances and other benefits under the provisions of this chapter for state officers and employees and their beneficiaries.

Acts 1972, No. 135, §1, eff. July 26, 1972; Redesignated from R.S. 42:541 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:402 - Name of system

§402. Name of system

The system established by R.S. 11:401 shall be a state agency and shall have the power and privileges of a corporation. It shall be known as the "Louisiana State Employees' Retirement System" or as "Lasers". It shall be authorized to transact business and to invest in, hold, and sell cash, securities, property, and other assets in its own name or in such nominee names as the board of trustees may authorize from time to time. All records covering the contributions of the employer and the members shall be maintained by the board of trustees.

Acts 1972, No. 135, §1, eff. July 26, 1972. Amended by Acts 1989, No. 217, §1; Redesignated from R.S. 42:542 by Acts 1991, No. 74, §3, eff. June 25, 1991. Amended by Acts 1991, No. 863, §1.



RS 11:403 - Definitions

§403. Definitions

The following words and phrases used in this Chapter shall have the following meanings, unless a different meaning is clearly required by the context:

(1) "Accumulated contributions" means the sum of all amounts paid by a member, excluding interest paid on the repayment of a refund, and credited to his individual account in the employee's savings account, together with regular interest credited prior to July 1969.

(2) "Actuarial equivalent" means a benefit of equivalent value to the accumulated contributions, annuity or benefits and regular interest, as the case may be, computed on the basis of the following assumptions:

(a) Interest shall be compounded annually at a rate established by the board and adopted by the Public Retirement Systems' Actuarial Committee.

(b) Annuity rates shall be determined on the basis of the 1971 Group Annuity Tables adjusted on a unisex table basis; however, no optional benefit which accrued prior to September 3, 1984, shall be less than the benefits would be as converted under the definition of actuarial equivalent as provided herein.

(3) "Actuarial tables" means the tables of mortality and rates of interest adopted by the board.

(4) "Agency" means any governmental body employing persons and includes departments, agencies, boards, commissions, and courts.

(5)(a)(i) "Average compensation", for a member whose first employment making him eligible for membership in the system began on or before June 30, 2006, and for any person who receives an additional benefit pursuant to R.S. 11:444(A)(2)(b) or (c), 557, 582, or 602 or R.S. 24:36 whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, means the average annual earned compensation of a state employee for the thirty-six highest months of successive employment, or for the highest thirty-six successive joined months of employment where interruption of service occurred; however, average compensation for part-time employees who do not use thirty-six months of full-time employment for average compensation purposes shall be based on the base pay the part-time employee would have received had he been employed on a full-time basis.

(ii) The earnings to be considered for the thirteenth through the twenty-fourth month shall not exceed one hundred twenty-five percent of the earnings of the first through the twelfth month. The earnings to be considered for the final twelve months shall not exceed one hundred twenty-five percent of the earnings of the thirteenth through the twenty-fourth month. Nothing in this Subparagraph, however, shall change the method of determining the amount of earned compensation received.

(b)(i) "Average compensation", for a member whose first employment making him eligible for membership in the system began on or after July 1, 2006, and subject to the limitations provided in this Subparagraph, means the average annual earned compensation of a state employee for the sixty highest months of successive employment or for the highest sixty successive joined months of employment where interruption of service occurred; however, average compensation for part-time employees who do not use sixty months of full-time employment for average compensation purposes shall be based on the base pay the part-time employee would have received had he been employed on a full-time basis. This Item shall also be applicable to any judge, court officer, governor, lieutenant governor, clerk or sergeant-at-arms of the House of Representatives, secretary or sergeant-at-arms of the Senate, or state treasurer whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011.

(ii) The earnings to be considered for persons to whom Item (i) of this Subparagraph applies for the thirteenth through the twenty-fourth month shall not exceed one hundred fifteen percent of the earnings of the first through the twelfth month. The earnings to be considered for the twenty-fifth through the thirty-sixth month shall not exceed one hundred fifteen percent of the earnings of the thirteenth through the twenty-fourth month. The earnings to be considered for the thirty-seventh through the forty-eighth month shall not exceed one hundred fifteen percent of the earnings of the twenty-fifth through the thirty-sixth month. The earnings for the final twelve months shall not exceed one hundred fifteen percent of the earnings of the thirty-seventh through the forty-eighth month. The limitations on the computation of average compensation contained in this Item shall not apply to any twelve-month period during which compensation increased by more than fifteen percent over the previous twelve-month period solely because of an increase in compensation by a uniform systemwide increase adopted by the state Department of Civil Service and approved by the governor or because of a pay adjustment enacted by the legislature. This Item shall also be applicable to any judge, court officer, member of the Louisiana Legislature, governor, lieutenant governor, clerk or sergeant-at-arms of the House of Representatives, secretary or sergeant-at-arms of the Senate, or state treasurer whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011.

(iii) The provisions of this Subparagraph shall not apply to any person who receives an additional benefit pursuant to R.S. 11:444(A)(2)(b) or (c), 557, 582, or 602 or R.S. 24:36 whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011.

(6) "Base pay" means prescribed compensation for a specific position on a full-time basis, but does not include overtime, per diem, differential pay, payment in kind, premium pay, or any other allowance for expense authorized and incurred as an incident to employment, except supplemental pay for certain members as provided by Article X, Section 10(A)(1) of the Louisiana Constitution of 1974. Employees who work biweekly eighty-hour schedules shall have their earned compensation for such regularly scheduled work considered as part of base pay even if some of these hours are defined as overtime for the purpose of the Fair Labor Standards Act.

(7) "Beneficiary" means any person designated by the member or legally entitled to receive a retirement allowance, an annuity, or other benefit.

(8) "Board" means the Board of Trustees of the Louisiana State Employees' Retirement System.

(9) "Creditable service" means prior service plus membership service for which credit is allowable as provided in this Chapter.

(10) "Earned compensation" means the base pay earned by an employee for a given pay period as reported to the system on a monthly basis by the agency which shall include the cash value of any emolument of office in the form of paid compensation in lieu of salary which is subject to federal and state payroll taxes and includes the full amount earned by an employee, overtime, and per diem earned by an employee of the House of Representatives, the Senate, or an agency of the legislature, and expense allowances and per diem paid to members of the legislature, the clerk, or sergeant at arms of the House of Representatives and president and secretary or sergeant at arms of the Senate.

(11) "Employee" means any person legally occupying a position in the state service.

(12) "Employer" means the state of Louisiana or any of its boards, commissions, departments, agencies, and courts which are contributing members of the Louisiana State Employees' Retirement System.

(13) "Fiscal year" means the period beginning July first of any year and ending June thirtieth of the next succeeding year.

(14) "Intermittent employee" means an employee working an indefinite schedule on an "as needed" basis.

(15) "Job appointment" means employment for a fixed period not to exceed two years.

(16) "Medical board" shall mean the State Medical Disability Board.

(17) "Member" means any person included in the membership of the system.

(18) "Membership service" means service after July 1, 1947 as an employee while a member of the system.

(19) "Minor child" means an unmarried child under the age of eighteen years or an unmarried student under the age of twenty-three years who is the issue of a marriage of a member of this system, the legally adopted child of a member of this system, a child born outside of marriage of a female member of this system, or the child of a male member of this system if acknowledged or filiated pursuant to the provisions of the Civil Code.

(20) "Part-time employee" means any employee who is a part-time, seasonal, or temporary employee as defined in 26 CFR 31:3121(b)(7)-2, or in any successor regulations.

(21) "Position" means any office or any employment in the state service.

(22) Repealed by Acts 2001, No. 679, §2, eff. June 25, 2001.

(23) "Refund" means the withdrawal of all accumulated contributions at least thirty days after termination from the state service, or with respect to members having the option of belonging to the system, withdrawal of all accumulated contributions at least thirty days after receipt by the system of written notice of withdrawal.

(24) "Retirement" means termination of active service, with a retirement allowance granted under the provisions of this Chapter.

(25) "Retirement allowance or benefit" means an annuity for life paid in equal monthly installments.

(26) "Spouse" means a person who is legally married to a member of this system.

(27) "State" means the state of Louisiana.

(28) "State service"means the type of agency service performed by its employees, elected officials, and appointed officials who are members of the system or the type of agency service established in accordance with R.S. 11:412.

(29) "Student" means a person enrolled in a high school, a vocational-technical school, or a college or university, in a sufficient number of courses and classes in such institution to be classified as a full-time regular student under the criteria used by the institution in which he is enrolled. In addition, the person must actually attend at least eighty percent of the total number of classes in which he is enrolled.

(30) "System" means the Louisiana State Employees' Retirement System.

(31) "Terminal leave payment" is the amount paid to an employee upon termination of state service for the value of accrued annual leave to his credit at the time of termination under such limitations as established by the State Civil Service Commission.

(32) "Termination" means complete cessation of employment with the state.

(33) "Vested right" means when a member obtains retirement eligibility as to age and service in accordance with the provisions of this Chapter.

Acts 1972, No. 135, §1, eff. July 26, 1972. Amended by Acts 1976, No. 239, §1; Acts 1978, No. 67, §1; Acts 1978, No. 727, §7, eff. Jan. 1, 1979; Acts 1982, No. 190, §1; Acts 1983, No. 674, §3; Acts 1984, No. 473, §1; Acts 1987, No. 184, §1; Acts 1988, No. 657, §1, eff. July 15, 1988; Acts 1989, No. 76, §1; Acts 1989, No. 217, §1; Redesignated from R.S. 42:543 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 518, §2, eff. June 26, 1992; Acts 1995, No. 1025, §1, eff. July 1, 1995; Acts 1997, No. 1201, §1, eff. July 15, 1997; Acts 1999, No. 42, §1, eff. May 28, 1999; Acts 2001, No. 679, §§1 and 2, eff. June 25, 2001; Acts 2004, No. 26, §6; Acts 2005, No. 75, §1, eff. July 1, 2005; Acts 2006, No. 835, §1, eff. July 1, 2006; Acts 2007, No. 353, §1, eff. June 30, 2007; Acts 2010, No. 95, §1, eff. July 1, 2010; Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:404 - Falsification of records

§404. Falsification of records

Whoever knowingly makes any false statement or falsifies or permits to be falsified any record or records of this system in an attempt to defraud the system shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 1972, No. 135, §1, eff. July 26, 1972; Redesignated from R.S. 42:544 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:405 - Exemption from execution; exception

§405. Exemption from execution; exception

Any annuity, retirement allowance or benefit, or refund of contributions, or any optional benefit or any other benefit paid or paid to any person under the provisions of this Chapter is exempt from any state or municipal tax and is exempt from levy and sale, garnishment, attachment, or any other process whatsoever, except as provided in R.S. 11:292, and is unassignable.

Acts 1972, No. 135, §1, eff. July 26, 1972. Acts 1986, No. 767, §7; Redesignated from R.S. 42:545 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:406 - Amendments; cost-of-living adjustment

§406. Amendments; cost-of-living adjustment

The provisions of the retirement system established by R.S. 11:401 may be amended by action of the legislature, in the same manner as any other statute may be amended by the legislature. In addition, action of the board with respect to the payment of cost-of-living adjustments, as provided in R.S. 11:491, and with respect to the payment of employee contributions, as provided in R.S. 11:154 shall be considered amendments to the provisions of the retirement system.

Added by Acts 1983, No. 674, §3; Redesignated from R.S. 42:546 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:407 - Correction of administrative error

§407. Correction of administrative error

Except as expressly provided otherwise in this Chapter, the director may, upon written documentation that an administrative error has occurred in the administration of this system, which documentation shall be submitted to the board of trustees at the next board meeting, whether such administrative error was committed by this system or otherwise, correct such administrative error and may make all adjustments relative to such correction.

Acts 1989, No. 214, §1; Redesignated from R.S. 42:547 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:408.1 - Use of electronic signature on retirement records

PART I-A. ELECTRONIC SIGNATURES AND RECORDS

§408.1. Use of electronic signature on retirement records

A. A record or signature utilized by the Louisiana State Employees' Retirement System may not be denied legal effect or enforceability solely because it is in electronic form. Any such signature or record in electronic form shall have the full effect of law.

B. If a law requires a record to be in writing, an electronic record satisfies the law.

C. If a law requires a signature, an electronic signature satisfies the law.

D. Unless otherwise agreed between a sender and the system, an electronic record is received when:

(1) It enters an information-processing system that the retirement system has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record.

(2) It is in a form capable of being processed by the system.

Acts 2001, No. 234, §1, eff. June 1, 2001.



RS 11:408.2 - Establishment of procedures for the use of electronic signatures and records

§408.2. Establishment of procedures for the use of electronic signatures and records

A. To the extent that a reporting member agency uses electronic records and electronic signatures under this Part, the agency shall report in accordance with procedures established by the system in accordance with the Administrative Procedure Act and the system shall give due consideration to security and shall specify:

(1) The manner and format in which the electronic records must be created, generated, sent, communicated, received, and stored and the systems established for those purposes.

(2) If electronic records must be signed by electronic means, the type of electronic signature required, the manner and format in which the electronic signature must be affixed to the electronic record, and the identity of, or criteria that must be met by, any third party used by a person filing a document to facilitate the process.

(3) Control processes and procedures as appropriate to ensure adequate preservation, disposition, integrity, security, confidentiality, and auditability of electronic records.

(4) Any other required attributes for electronic records which are specified for corresponding nonelectronic records or reasonably necessary under the circumstances.

B. Nothing in this Part shall require an agency of this state to use or permit the use of electronic records or electronic signatures if that agency cannot comply with the established requirements.

Acts 2001, No. 234, §1, eff. June 1, 2001.



RS 11:408.3 - Electronic records as originals

§408.3. Electronic records as originals

If a statute, regulation, or other rule of law requires a contract, agreement, or record to be provided, available, or retained in its original form, or provides results if the contract, agreement, or record is not provided, available, or retained in its original form, that statute, regulation, or rule of law is satisfied by an electronic record that complies with this Part. Once an electronic record with an electronic signature is accepted by the system, it shall be admissible into evidence in a court of law for all purposes that an original paper document would be admissible.

Acts 2001, No. 234, §1, eff. June 1, 2001.



RS 11:408.4 - Ability to contest signatures

§408.4. Ability to contest signatures

Nothing in this Part shall be construed to limit or otherwise affect the rights of any person to assert that an electronic signature is a forgery, is used without authority, has been altered after the signature was applied to the electronic document, or otherwise is invalid for reasons that would invalidate the effect of a signature in written form.

Acts 2001, No. 234, §1, eff. June 1, 2001.



RS 11:408.5 - Definitions

§408.5. Definitions

For purposes of this Part:

(1) "Electronic" means of or relating to technology having electrical, digital, magnetic, optical, electromagnetic, or similar capabilities regardless of medium.

(2) "Electronic agent" means a computer program or an electronic or other automated means used independently to initiate an action or respond to electronic records in whole or in part without review by an individual at the time of the action or response.

(3) "Electronic record" means a writing, document, or other record created, stored, generated, received, or communicated by electronic means.

(4) "Electronic signature" means information or data in electronic form, attached to or logically associated with an electronic record, and executed or adopted by a person or an electronic agent of a person, with the intent to sign a contract, agreement, or record.

(5) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

Acts 2001, No. 234, §1, eff. June 1, 2001.



RS 11:411 - Eligibility for membership

PART II. MEMBERSHIP

§411. Eligibility for membership

The membership of this system shall be as follows:

(1) Each person who becomes an employee in the state service, except those specifically excluded or as to whom an option or election is provided in this Section, shall become a member of the system as a condition of employment.

(2) Any person who becomes an employee in the state service who is a contributing member in any other retirement system shall become a member of this system unless he elects at the time of his employment to remain a contributing member of such other system for which he remains eligible for membership.

(3) Employees on educational leave with stipend.

(4) Membership shall be optional for elected officials and for those officials appointed by the governor whose appointment is subject to confirmation by the Senate and who are not ineligible under R.S. 11:413.

(5) Any state, municipal, or parochial employee transferred to this system, pursuant to any provision of this Chapter authorizing such transfer.

(6) The person who is director for the Louisiana State University Laboratory School on July 11, 2005. His membership in the system shall become effective July 1, 2005. Such person shall be classified as an employee of an Office of Group Benefits participating employer and not as a retiree pursuant to R.S. 42:808(A)(2).

(7)(a) Membership shall be optional for those persons sixty years of age or older at the time of employment and for those persons fifty-five years of age or older who have credit for at least forty quarters in the Social Security system. This shall not apply to rehired retirees.

(b) Membership shall be optional for any person who is receiving retirement benefits from any Louisiana public retirement system, other than this system, at the time the person becomes an employee in the state service.

(8) Employees of any primary health center established under the Public Health Service Act as set forth in Subpart I of Part D of Title 42 of the United States Code, provided that any person covered by this Paragraph who is eligible for membership in any other state or federal public retirement system based on employment with a primary health center shall not be eligible for membership in this system.

(9) Employees of the Amite River Basin Commission. Any such employee who has service as an employee of the commission prior to July 1, 1999, may purchase credit for such service, provided the purchase is transacted in accordance with R.S. 11:158, and further provided that such purchase is transacted prior to the effective date of any such employee's retirement.

(10) Repealed by Acts 2002, 1st Ex. Sess., No. 102, §1, eff. April 18, 2002.

(11) Employees of the Lafitte Area Independent Levee District.

NOTE: Pursuant to Acts 2016, No. 160, §3, Paragraphs (12) is effective beginning July 1, 2016, and remains effective if a resolution is adopted on or before Sept. 30, 2016, pursuant to Acts 2016, No. 160, §3. If the resolution is not adopted on or before Sept. 30, 2016, Act No. 160 states that the provisions of Paragraph (12), as enacted by Acts 2016, No. 160, shall be null and void.

(12) Employees of the Chenier Plain Coastal Restoration and Protection Authority.

NOTE: Pursuant to Acts 2016, No. 161, §3, Paragraphs (13) is effective beginning July 1, 2016, and remains effective if a resolution is adopted on or before Sept. 30, 2016, pursuant to Acts 2016, No. 161, §3. If the resolution is not adopted on or before Sept. 30, 2016, Act No. 161 states that the provisions of Paragraph (13), as enacted by Acts 2016, No. 161, shall be null and void.

(13) Employees of the Iberia Parish Levee, Hurricane, and Conservation District.

Acts 1972, No. 135, §1, eff. July 26, 1972. Amended by Acts 1976, No. 239, §1; Acts 1989, No. 737, §1; Redesignated from R.S. 42:551 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 518, §1, eff. June 26, 1992; Acts 1992, No. 843, §1, eff. July 8, 1992; Acts 1993, No. 356, §1; Acts 1995, No. 610, §3, eff. July 1, 1995; Acts 1999, No. 42, §1, eff. May 28, 1999; Acts 1999, No. 130, §1, eff. July 1, 1999; Acts 1999, No. 281, §1; Acts 2001, No. 404, §1, eff. July 1, 2001; Acts 2002, 1st Ex. Sess., No. 102, §1, eff. April 18, 2002; Acts 2005, No. 455, §1, eff. July 11, 2005; Acts 2012, No. 346, §1, eff. July 1, 2012; Acts 2016, No. 160, §1, eff. July 1, 2016; Acts 2016, No. 161, §1, eff. July 1, 2016.

NOTE: See Acts 2002, 1st Ex. Sess., No. 102, §2, relative to intent of Act.



RS 11:412 - Membership service eligibility

§412. Membership service eligibility

For purposes of determining eligibility for membership in this system, the legislature shall provide by law whether or not the types of agency service performed by employees, elected officials, and appointed officials of new agencies are within the scope of the provisions of this Chapter.

Acts 1972, No. 135, §1, eff. July 26, 1972; Acts 1990, No. 575, §1, eff. July 1, 1991; Redesignated from R.S. 42:552 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:413 - Classes of employees not eligible

§413. Classes of employees not eligible

The following classes of employees and officers shall not be or become members of this system:

(1) Elected or appointed officials or employees of this state who are contributing members of any other state retirement system, or any retirement system covering employees of any political subdivisions of the state, unless by transfer in accordance with the provisions of the optional reciprocal transfer agreement provided for by this Chapter.

(2) Public officials and state employees who receive a per diem allowance in lieu of earned compensation.

(3) Persons employed on or after July 1, 1991, on a part-time, intermittent, temporary, emergency, or job appointment basis, except those employees who have ten or more years of creditable service in the system.

(4) Patient or inmate help in state charitable, penal, or correctional institutions.

(5) Students, interns, and resident physicians at any state educational institutions who are employed by any agency of the state for temporary, part-time, or intermittent work, except those on educational leave.

(6) Independent contractors pursuing an independent business or profession pursuant to a contract for a specific price to perform a specific task.

(7) Repealed by Acts 1992, No. 843, §2, eff. July 8, 1992.

(8) Retirees of this system, who return to state employment within the same benefit class of the system except as provided in R.S. 11:416.

(9) Judges and court officers in office on October 2, 1976, who did not timely exercise their option to become members.

(10) Full-time career civilian employees of any federal facility which is or was on or after November 1, 1981, absorbed in whole or in part by the state of Louisiana or any of its subsidiaries, agencies, or boards, who on the day preceding the absorption are within five years of meeting the age and service requirements for retirement eligibility in the Federal Civil Service Retirement and Disability Fund and who are permitted by federal law to retain membership in that federal retirement fund, and if the arrangement for transfer provides that the state entity to which the federal facility is transferred shall make the legally required contributions to that federal fund.

(11) Repealed by Acts 1992, No. 249, §1.

(12) Repealed by Acts 2005, No. 223, §4, eff. July 1, 2005.

(13) Unclassified, temporary seasonal income tax rush employees, and unclassified work-as-needed (WAE) employees at the Department of Revenue excluding the Louisiana Tax Commission.

(14)(a) Employees of the New Orleans City Park Improvement Association.

(b)(i) The New Orleans City Park Improvement Association and its board of commissioners were transferred to the Department of Culture, Recreation and Tourism and were duly authorized to exercise and perform their powers, duties, functions, and responsibilities, all pursuant to Act No. 865 of the 1982 Regular Session of the Legislature.

(ii) This Item is an expression of contemporaneous legislative intent in that it is hereby resolved that the employees covered by Subparagraph (a) of this Paragraph were not meant to be members of this system on or after the effective date of the New Orleans City Park Improvement Association's transfer to the Department of Culture, Recreation and Tourism, or on any date prior to that transfer.

(15)(a) Employees of any political subdivision with a parishwide jurisdiction created, as authorized by state law, by local services agreement and intergovernmental contract for the purpose of stimulating and encouraging the development of an industrial air park for economic development in Calcasieu Parish whose employment commences on or after July 1, 2004, shall not be eligible to become members of the Louisiana State Employees' Retirement System.

(b) Any employee who, on or before June 30, 2004, has at least ten years of creditable service credit in the Louisiana State Employees' Retirement System and who continues employment with such political subdivision must, no later than thirty days from July 6, 2004, make an irrevocable election to either transfer to another qualified retirement plan or remain in the system. Any employee who elects to transfer from the system must sign a hold harmless agreement with the system releasing the system from any claims arising out of, or relating to, such employee's withdrawal from the system, and the system shall transfer all employee contributions made by that employee to the system and any employer contributions attributable to the normal cost of that employee as established by the system's actuary. Such funds shall be rolled over to another qualified plan or IRA by a Trustee to Trustee transfer. If no such transfer is available, the funds, as defined above, shall be returned to the political subdivision for distribution in a manner determined by the political subdivision. Any member having ten or more years of creditable service in the Louisiana State Employees' Retirement System on or before June 30, 2004, who elects to remain in the system shall continue to have contributions remitted at the employee and employer contribution rates as established by law until or unless the employee terminates employment with the political subdivision. After termination of employment the member may elect to leave the account inactive until the member becomes eligible to collect his retirement benefit. Any member may, at any time after termination of the system covered employment, request a refund of employee contributions in accordance with applicable law.

(c) Those employees who have less than ten years of creditable service in the system on or before June 30, 2004, shall be ineligible to remain in the system and shall be removed from the system effective July 1, 2004. These members shall be eligible to receive all employee contributions made by that employee to the Louisiana State Employees' Retirement System and any employer contributions attributable to the normal cost of that employee as established by the system's actuary. Such funds shall be rolled over to another qualified plan or IRA by a Trustee to Trustee transfer. If no such transfer is available, the funds, as defined above, shall be returned to the political subdivision for distribution in a manner determined by the political subdivision.

Acts 1972, No. 135, §1, eff. July 26, 1972. Amended by Acts 1976, No. 239, §1; Acts 1978, No. 67, §2; Acts 1982, No. 190, §1; Acts 1982, No. 878, §1; Acts 1982, No. 879, §1; Acts 1985, No. 472, §1; Acts 1989, No. 69, §1, eff. June 16, 1989; Redesignated from R.S. 42:553 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 249, §1; Acts 1992, No. 518, §1, eff. June 26, 1992; Acts 1992, No. 843, §2, eff. July 8, 1992; Acts 1997, No. 658, §2; Acts 1997, No. 1201, §1, eff. July 15, 1997; Acts 1999, No. 42, §1, eff. May 28, 1999; Acts 2001, No. 120, §1, eff. May 25, 2001; Acts 2004, No. 727, §1, eff. July 6, 2004; Acts 2005, No. 223, §4, eff. July 1, 2005; Acts 2010, No. 861, §4; Acts 2011, 1st Ex. Sess., No. 15, §1, eff. June 12, 2011.



RS 11:414 - Transfers with federal civil service retirement system

§414. Transfers with federal civil service retirement system

The board may negotiate and effect transfers with the United States Civil Service Retirement System.

Acts 1972, No. 135, §1, eff. July 26, 1972; Redesignated from R.S. 42:555 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:415 - Termination of membership

§415. Termination of membership

Membership in this system ceases when a member withdraws his accumulated contributions, or when a member withdraws from active service with a retirement allowance, or when a member dies.

Acts 1972, No. 135, §1, eff. July 26, 1972; Redesignated from R.S. 42:556 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:416 - Employment of retirees

§416. Employment of retirees

A. Regardless of age, if a retiree of the system is engaged or hereafter engages in employment which otherwise would render him eligible for membership in the system, he shall choose one of the following irrevocable options:

(1)(a) Option 1. Any person on regular retirement under the Louisiana State Employees' Retirement System may be employed in any position covered by the system during any fiscal year, provided that his earnings in such employment do not exceed fifty percent of his annual retirement benefit for such fiscal year. For the purposes of this Section, there shall be an annual cost-of-living adjustment to the annual retirement benefit figure used in these computations. This cost-of-living adjustment shall be based upon and directly reflect the annual percentage increase or decrease in the Consumer Price Index for all Urban Consumers for the preceding year. The retiree may continue to receive his benefit until he earns more than fifty percent of his annual retirement benefit as defined herein, during any fiscal year, after which his retirement benefits shall be reduced so that the total reduction equals the amount earned in excess of fifty percent of his annual retirement benefit as adjusted under this Section. Retirees choosing this option shall not become contributing members of this system.

(b) Notwithstanding the provisions of this Section or any other provision of law to the contrary, any retiree of the system who has at least thirty years of service credited to his account and is at least age seventy shall be exempt from any suspension or reduction of benefits received from this system as the result of reemployment.

(2)(a) Option 2. The retiree may regain membership by repaying all retirement benefits received from the system, plus interest thereon at the actuarial rate approved by the board of trustees of the system compounded annually from date of receipt until paid. In addition, the retiree shall pay into the system an amount equal to the employee and employer contributions which would have been paid had the retiree become a member at the commencement of the resumption of covered employment, plus interest thereon at the actuarial rate compounded annually from date of service until paid. Upon such regaining of membership, he shall have restored to his credit all service standing to his credit at the time of retirement and shall receive service credit for all service rendered since becoming so reemployed and thereafter shall be subject to the same conditions as are other members of the system which are not in conflict herewith. Except as provided in Subparagraph (b) of this Paragraph, reemployment pursuant to this Paragraph shall not be available to any member who participated in the system's Deferred Retirement Option Plan or initial benefit option plan or any early retirement provision applicable to the system.

(b) Any member of this system who retired pursuant to an early retirement provision on or after August 31, 2005, and on or before June 30, 2006, whose last employment making him eligible for system membership was with the state or an agency thereof located in a parish designated under the Robert T. Stafford Disaster Relief and Emergency Assistance Act as eligible for individual assistance, or individual assistance and public assistance following Hurricane Katrina or Rita, and whose reemployment date occurs on or before December 31, 2008, may elect to be reemployed pursuant to the provisions of Subparagraph (a) of this Paragraph.

(3)(a) Option 3. The retiree may request immediate suspension of his benefit and become a member of this system, effective on the first day of reemployment. Upon such regaining of membership, he shall contribute thereafter at the current contribution rate as applicable to his position. Upon subsequent retirement, his suspended retirement allowance shall be restored to full force and effect. In addition, if he has worked and contributed for at least thirty-six months, his retirement allowance shall be increased by an amount attributable to his service and average compensation since reemployment based on the computation formula in effect at the time of subsequent retirement. If he has been reemployed for a period less than thirty-six months, upon termination of reemployment the contributions paid by the retiree since his reemployment shall, upon application, be refunded to the retiree. In no event shall the member receive duplicate credit for unused sick and annual leave that had been included in the computation of his original retirement allowance. Any supplemental benefit shall be based on reemployment service credit only and shall not include any other specific amount which may otherwise be provided in the regular retirement benefit computation formula. In the event of the member's death prior to subsequent retirement, payment of benefits to the designated beneficiary or survivor shall be in accordance with the option selected by the member at the time of his original retirement. No change in the option originally selected by the member shall be permitted except as provided in R.S. 11:446(C). In no event shall the supplemental benefit exceed an amount which, when combined with the original benefit, equals one hundred percent of the average compensation figure used to compute the supplemental benefit. Under no circumstances shall any person who has regained membership pursuant to the provisions of this Paragraph be allowed to purchase service credit for any period employed in the state service during which he continued to draw his retirement allowance.

(b) Notwithstanding the provisions of this Section or any other provision of law to the contrary, any retiree of the system who has at least thirty years of service credited to his account, has been retired for at least one year, is eligible to receive his full retirement benefits, and has been appointed by the governor to fill an unclassified civil service position shall be exempt from any increase, suspension or reduction of benefits received from this system as the result of reemployment.

(c) Notwithstanding the provisions of this Section or any other provision of law to the contrary, any retiree of the system who has been retired for at least one year, is eligible to receive his full retirement benefits, and has been appointed by the secretary of state to fill the position of commissioner of elections shall be exempt from any increase, suspension, or reduction in benefits received from this system as the result of reemployment; however, he shall not be eligible to rejoin the system, nor shall his retirement benefits be enhanced by such reemployment.

(d) Notwithstanding the provisions of this Section or any other provision of law to the contrary, any retiree of the Harbor Police Retirement System who has been retired for at least one year as of July 1, 2014, and is employed in a position making him eligible for membership in this system on July 1, 2015, shall be exempt from any increase, suspension, or reduction of benefits received from this system until the employee's subsequent retirement.

B. The retiree and the appointing authority of the employer agency covered by the system shall immediately notify the system of the retiree's date of employment, the option selected for reemployment purposes, the amount of his starting salary, any subsequent changes in salary, the estimated duration of employment, and the date of termination of employment.

C. Should any employer covered by the system employ a retiree and fail to submit the report required by Subsection B of this Section, the retiree shall be considered as returning to active service under the provisions of Option 3 above. His retirement benefit shall be suspended during such active service and he shall be governed by the provisions of this Section. Employers and employees failing to submit the report required by Subsection B of this Section shall be liable for the repayment of contributions due from the date of reemployment.

Added by Acts 1978, No. 67, §2. Acts 1985, No. 472, §1; Redesignated from R.S. 42:557 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 610, §1, eff. July 1, 1995; Acts 1997, No. 1201, §1, eff. July 15, 1997; Acts 1997, No. 1468, §1, eff. July 15, 1997; Acts 1999, No. 1334, §1; Acts 2001, No. 455, §1, eff. June 30, 2001; Acts 2002, 1st Ex. Sess., No. 165, §1, eff. May 9, 2002; Acts 2003, No. 1234, §1; Acts 2004, No. 690, §1, eff. July 6, 2004; Acts 2006, No. 770, §1, eff. June 30, 2006; Acts 2007, No. 252, §1, eff. July 1, 2007; Acts 2014, No. 648, §2, see Act for effective date.

NOTE: See Acts 2002, 1st Ex. Sess., No. 165, §§2 and 3, relative to implementation and applicability of the Act, severability of provisions, and effect of a holding that application of the Act to certain persons is invalid.



RS 11:416.1 - Reemployment of retirees under Act No. 455 of the 2001 Regular Session

§416.1. Reemployment of retirees under Act No. 455 of the 2001 Regular Session

A retiree who retired under the provisions of Act No. 455 of the 2001 Regular Session1 and was rehired prior to the effective date of this Section in employment which otherwise would render him eligible for membership in the system shall choose one of the following irrevocable options:

(1) Option 1 as provided in R.S. 11:416(A).

(2) Option 2 as provided in R.S. 11:416(A).

(3) Option 3 as provided in R.S. 11:416(A).

(4) Option 4. At the request of the retiree his retirement benefits shall be suspended for twelve months following the effective date of his retirement or until his reemployment ends, whichever occurs first. The retiree shall receive his retirement benefits after such suspension, but he shall accrue no additional service credit during reemployment. Under this option, neither the retiree nor the employer shall make any contribution to the system.

Acts 2002, 1st Ex. Sess., No. 165, §1, eff. May 9, 2002.

1Acts 2001, No. 455, amended R.S. 11:416.

NOTE: See Acts 2002, 1st Ex. Sess., No. 165, §§2 and 3, relative to implementation and applicability of the Act, severability of provisions, and effect of a holding that application of the Act to certain persons is invalid.



RS 11:417 - Members employed in other state or public employment

§417. Members employed in other state or public employment

A. Any person who is a member of the Louisiana State Employees' Retirement System, who has creditable membership service of at least five years in this system, and who becomes employed in other state or public employment where he is no longer eligible for membership in this system, but is eligible for membership in the Louisiana School Employees' Retirement System, the Louisiana State Police Retirement System, the Teachers' Retirement System of Louisiana, or the Municipal Police Employees' Retirement System shall have the right to remain a member of this system in lieu of membership in the other state or statewide retirement system by filing a notice of election to remain in this system, in writing, with the board of trustees within thirty days after the effective date of employment. Such election shall be irrevocable.

B. Repealed by Acts 2006, No. 770, §2, eff. June 30, 2006.

C. Any person who is a member of the Louisiana State Employees' Retirement System, who becomes employed in other state or public employment where he is no longer eligible for membership in this system as a result of official actions over which the member has no control, who is eligible for membership in the Louisiana School Employees' Retirement System, the Louisiana State Police Retirement System, the Teachers' Retirement System of Louisiana, or the Municipal Employees' Retirement System, and who has at least one year of creditable service in this system, shall have the right to remain a member of this system in lieu of membership in the other state or statewide retirement system, by filing a notice of election to remain in the system, in writing, with the board of trustees within thirty days after the effective date of the change in employment. The election shall be irrevocable.

Acts 1990, No. 723, §1, eff. June 1, 1990; Redesignated from R.S. 42:558 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 843, §1, eff. July 8, 1992; Acts 1993, No. 341, §1; Acts 2006, No. 770, §2, eff. June 30, 2006; Acts 2012, No. 227, §1.



RS 11:421 - Computation of service

PART III. SERVICE

§421. Computation of service

A. In the computation of all full-time service performed prior to January 1, 1973, the following schedule shall govern on a fiscal year basis:

(1) Fifteen to eighty-nine days shall constitute a quarter of a year service.

(2) Ninety to one hundred seventy-nine days shall constitute one-half year of service.

(3) One hundred eighty to two hundred sixty-nine days shall constitute three-quarters of a year of service.

(4) Two hundred seventy days shall constitute one year of service.

B. In the computation of all part-time service performed prior to January 1, 1973, a member shall receive credit based upon the ratio of his actual earnings during the fiscal year to the total earnings he would have received had he been employed in this position on a full-time basis for the full fiscal year, based on the following schedule:

(1) Earnings of less than twenty-five percent: no credit.

(2) Earnings equal to twenty-five percent but less than fifty percent: one-quarter of a year of credit.

(3) Earnings equal to fifty percent but less than seventy-five percent: one-half of a year of credit.

(4) Earnings equal to seventy-five percent but less than one hundred percent: three-quarters of a year of credit.

C. In the computation of service, commencing January 1, 1973, and thereafter, a member shall receive credit based on the ratio of his earned compensation during the calendar year to the total base pay he would have received had he been employed in the same position on a full-time basis for the full calendar year. Any fractional part of the ratio shall be rounded off to the next highest one-tenth of a year but not to exceed one hundred percent of a year.

D. In no case shall credit be allowed for any period of absence without compensation. A member shall not receive more than one year of credit within any fiscal year prior to January 1, 1973, or within any calendar year after January 1, 1973.

E. Credit between July 1, 1972 and December 31, 1972, will be limited to one-half year total. However, any member who retires between December 31, 1972 and March 31, 1973 shall receive at least three-quarters of a year service for the period July 1, 1972 to March 31, 1973.

F. A statement of service will be issued to modify or correct membership or prior service, detailing a recapitulation of all service to the close of the last year.

G. A member may not receive credit for service which is credited in any other retirement system except where there has been a transfer under the reciprocal transfer agreement provided for by this chapter.

H. In the computation of any retirement allowance, annuity or benefit, any fractional period of service of less than one year shall be taken into account and a proportionate amount of such retirement allowance, annuity or benefit shall be granted for any such fractional period of service.

Acts 1972, No. 135, §1, eff. July 26, 1972; Redesignated from R.S. 42:561 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:422 - State service for which credit has not been received

§422. State service for which credit has not been received

A. Notwithstanding any other provision of law to the contrary, any member shall be entitled to receive credit for any full-time state service for which the member has not received credit, except for service specifically excluded in this Section. Credit shall not be allowable for employment when per diem allowances were paid in lieu of earned compensation, except for legislative service; for part-time service not authorized under R.S. 11:162(C) or contractual employment; employment as patient or inmate help in a state charitable, penal, or correctional institution; employment as a student, medical intern, or resident physician; employment as a teacher in an educational institution of this state; employment while a member of any other retirement system established by law; and employment with any state agency or governing body whose employees are not contributing members of this retirement system.

B. The appointing authority or personnel officer of the agency wherein the service was performed must certify the inclusive dates of employment, the salary earned by the member during these inclusive dates, that this was full-time state service, and that this service was not performed under any category of employment where credit is prohibited in this Section, or the member shall submit such other evidence in lieu thereof as shall be requested by the board.

C. Creditable full-time state service may be purchased, at the option of the member, by paying the greater of the amount calculated in accordance with the actuarial cost provisions of R.S. 11:158 or the employee and employer contributions plus interest based on the member's current salary that totally offsets the increase in accrued liability of the system resulting from the receipt of the credit by the member. The amount payable shall be calculated by use of the actuarial funding method, assumptions, and tables in use by the system at the time of the member's application for credit. No credit shall be given until and unless this amount is paid in full.

Acts 1972, No. 135, §1, eff. July 26, 1972. Amended by Acts 1976, No. 240, §1; Acts 1985, No. 774, §2; Acts 1986, No. 212, §1; Redesignated from R.S. 42:562 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 679, §1, eff. June 25, 2001; Acts 2006, No. 770, §1, eff. June 30, 2006.



RS 11:423 - State service for which credit has not been received due to administrative error

§423. State service for which credit has not been received due to administrative error

A. Notwithstanding any other provision of law to the contrary, but in accordance with applicable laws relative to determining whether such state service is or was creditable, any person who was denied membership in the system for any state employment rendered in a position that should have made membership mandatory as a condition of employment, but was not so enrolled due to an administrative error on the part of the agency where so employed, shall be entitled to receive service credit for the period denied.

B. The appointing authority or personnel officer of the agency wherein the service was performed shall certify the inclusive dates of employment, the base pay and earned compensation of the employee during the period, whether the employment was full-time or part-time, whether the employment was performed on a job appointment, intermittent or emergency basis, and the reason the member was not enrolled in the system at the time of employment.

C. State service previously denied to the member and deemed as creditable by the board may be purchased, provided application is filed with the retirement system as outlined in Subsection B of this Section. In addition, the member shall pay into the system an amount equal to the current employee contributions based on the member's earned compensation at the time the service was performed, plus compound interest at the current board-approved actuarial valuation rate from date of service until paid, and the employing agency where such service was denied (or its successor agency) shall pay into the system an amount equal to the greater of actuarial cost to the system of any additional retirement benefits payable as a result of the receipt of service credit as authorized by this Section or the sum of the employer contributions which would have been due plus interest thereon at the board-approved actuarial valuation rate, minus the amount to be paid by the member. No service credit shall be allowed until both the employee and employer have paid in full and prior to retirement the amounts described above.

Acts 1985, No. 730, §1; Acts 1990, No. 423, §1; Redesignated from R.S. 42:562.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:424 - Conversion of annual and sick leave to retirement credit; payment

§424. Conversion of annual and sick leave to retirement credit; payment

A.(1) Except as hereinafter provided, all unused accumulated annual leave and sick leave accrued by a state employee in accordance with the leave accrual rates established by the State Civil Service Commission and for which payment cannot be made in accordance with law at the time of retirement, shall be credited at the time of retirement to the member on the following basis:

Days

Percentage

of a Year

1- 26

10

27- 52

20

53- 78

30

79-104

40

105-130

50

131-156

60

157-182

70

183-208

80

209-234

90

235-260

100

(2) Unused sick leave and annual leave may be converted to retirement credit in accordance with the provisions of Paragraph (1) of this Subsection, but the conversion shall not cause the member's total annual retirement benefit, as computed in accordance with R.S. 11:444, to exceed his final average compensation. No member, survivor, or beneficiary shall use any accumulated unused sick and annual leave to attain eligibility for any benefits provided by this Chapter.

B. The agency must submit to the board a report of unused sick and annual leave, computed in days only, plus unreported earnings and contributions immediately after the member retires.

C. When extending credit for unused leave, fractional days of one-half or more shall be granted as one day and less than one-half day shall be disregarded. A member retiring out of state service shall not be allowed to use unused sick and annual leave to extend service credit unless he had a vested right thereto at the time he terminated his state service. Any member who had previously terminated his employment for any period of time but who later becomes reemployed as an active contributing member shall have contributed to the system for not less than eighteen months subsequent to his reemployment date before using converted unused sick and annual leave for purposes of benefit computation. Additional membership service for unused sick and annual leave shall not be used in computation of average compensation.

D. The provisions of this Section shall be applicable to all officers and employees in state service except as follows:

(1) Those officials appointed by the governor whose appointment must be confirmed by the Senate, and except that the provisions of this Section shall apply to such officials who are classified state employees participating in the Senior Executive Exchange Program pursuant to rules promulgated by the Department of State Civil Service.

(2) All elected officials.

E. A member may, at the time the application for retirement is filed, request in writing that in lieu of the foregoing conversion of annual leave and sick leave to retirement credit, he be paid for such leave in a lump sum for the amount of leave that could otherwise be converted to retirement credit. Additionally, a member who has annual leave and sick leave that if converted to retirement credit would exceed one hundred percent of the member's average compensation, shall be entitled to be paid for such leave at its actuarial value as if it were converted to retirement credit without regard to the one hundred percent cap. The amount paid shall be the actuarial value of such leave if converted to retirement credit as determined by the retirement system's actuary. The cost for such actuarial determination shall be paid by the member. Payment shall be made only upon retirement. The provisions of this Subsection shall not be applicable to a member requesting retirement pursuant to the disability retirement provisions of this Title.

Acts 1972, No. 135, §1, eff. July 26, 1972. Amended by Acts 1978, No. 67, §3; Acts 1986, No. 414, §1; Redesignated from R.S. 42:563 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 343, §1; Acts 1999, No. 42, §1, eff. May 28, 1999; Acts 2000, 1st Ex. Sess., No. 115, §1, eff. July 1, 2000; Acts 2006, No. 770, §1, eff. June 30, 2006.

{{NOTE: SEE ACTS 1986, NO. 414, §2 - S.B. 243 FAILED TO PASS.}}



RS 11:425 - Repealed by Acts 2004, No. 340, §2, eff. July 1, 2004.

§425. Repealed by Acts 2004, No. 340, §2, eff. July 1, 2004.



RS 11:426 - Repealed by Acts 2004, No. 340, §2, eff. July 1, 2004.

§426. Repealed by Acts 2004, No. 340, §2, eff. July 1, 2004.



RS 11:427 - Repealed by Acts 2004, No. 340, §2, eff. July 1, 2004.

§427. Repealed by Acts 2004, No. 340, §2, eff. July 1, 2004.



RS 11:428 - Credit for certain federal service

§428. Credit for certain federal service

A. Any active, contributing member of the system who has credit in the system for at least one year of service shall be eligible to obtain credit in this system for all service rendered during any period of time in which the member was contributing to a retirement plan for federal employees, as further provided in this Section.

B.(1) In order to receive such credit, the member shall make application to the system and shall furnish a statement of all service for which credit is to be purchased, including the dates of such service, in such form as the board requires.

(2) The member shall pay to the system the amount calculated in accordance with the actuarial cost provisions of R.S. 11:158.

(3) The amount to be paid shall be paid in one lump sum, whether by the member or through a direct rollover, and no service credit shall be given to the member unless the amount is paid in full.

(4) No member shall receive service credit pursuant to this Section if he has service credit in a retirement plan for federal employees which duplicates the credit being purchased pursuant to this Section.

C. Any service credit purchased pursuant to this Section shall be used for purposes of attaining eligibility for retirement as well as for calculation of benefits.

Acts 2011, No. 355, §1, eff. July 1, 2011.



RS 11:429 - Purchase of service credit

§429. Purchase of service credit

A. Notwithstanding any other provision of law to the contrary, any member of the system who has credit in the system for at least one year of service shall be eligible to obtain credit for up to five years of service credit in one-year increments provided that he shall apply to the system for such credit on or before June 30, 2005, and pay to the system by June 30, 2006, the greater of the amount calculated in accordance with the actuarial cost provisions of R.S. 11:158 or the employee and employer contributions plus interest based on the member's current salary, which totally offsets the increase in accrued liability of the system resulting from the receipt of the credit by the member. The amount to be paid shall be paid in one lump sum, and no service credit shall be given to the member until or unless the amount is paid in full.

B.(1) Notwithstanding any other provision of law to the contrary, any member of the system who has credit in the system for at least five years of service shall be eligible to obtain credit for up to five years of service credit in one-year increments provided that he shall apply to the system for such credit and pay to the system the greater of the amount calculated in accordance with the actuarial cost provisions of R.S. 11:158, excluding R.S. 11:158(C)(1)(b), or the employee contributions for each additional year of service credit being obtained based upon the greater of the member's current salary or the member's current final average compensation. The amount to be paid shall be paid in one lump sum, and no service credit shall be given to the member until or unless the amount is paid in full. Any credit purchased pursuant to this Paragraph shall be used for calculation of benefits only and shall not be used for purposes of attaining eligibility for retirement except as otherwise authorized in this Subsection.

(2) Notwithstanding any other provision of law to the contrary, any member of the system who has credit in the system for at least five years of service shall be eligible to obtain credit for purposes of attaining eligibility for retirement and calculation of benefits for up to five years of service credit in one-year increments provided that he shall apply to the system for such credit and pay the greater of the amount calculated in accordance with the actuarial cost provisions of R.S. 11:158, excluding R.S. 11:158(C)(1)(b), or the employee contributions for each additional year of service credit being obtained based upon the greater of the member's current salary or the member's current final average compensation. The amount to be paid shall be paid in one lump sum, and no service credit shall be given to the member until or unless the amount is paid in full.

(3) Notwithstanding any other provision of law to the contrary, any member of the system who has purchased service credit under the provisions of Paragraph (1) of this Subsection shall be eligible to upgrade all or a portion of the service credit previously purchased for calculation of benefits to service credit for attaining eligibility and benefit calculation in one-year increments provided that he shall apply to the system for such credit and pay to the system the actuarial cost of such upgrade calculated in accordance with the actuarial cost provisions of R.S. 11:158, excluding R.S. 11:158(C)(1)(b). The amount to be paid shall be paid in one lump sum, and no service credit shall be given to the member until or unless the amount is paid in full.

(4) Notwithstanding any other provision of law to the contrary, the premiums for health insurance coverage paid by any retiree participating in the Office of Group Benefits program who has purchased service credit pursuant to Paragraph (2) or (3) of this Subsection, and who retires earlier than he would otherwise have been eligible for regular retirement without such purchased credit, shall be increased by an amount sufficient to pay for any increase in the employer's premiums that results from such retirement. Such increase in the retiree's premium shall be deducted from the retiree's monthly benefit and remitted to the Office of Group Benefits to offset the employer's premium payments by such amount. The premium payments made pursuant to this Paragraph shall cease when the retiree attains the age at which his earned creditable service, not including service purchased pursuant to this Subsection, would have been sufficient to meet eligibility requirements for regular retirement.

Acts 1992, No. 289, §1; Acts 2004, No. 340, §1, eff. July 1, 2004; Acts 2005, No. 75, §1, eff. July 1, 2005; Acts 2011, No. 322, §1, eff. July 1, 2011.



RS 11:430 - Repealed by Acts 2004, No. 340, §2, eff. July 1, 2004.

§430. Repealed by Acts 2004, No. 340, §2, eff. July 1, 2004.



RS 11:431 - Repealed by Acts 2004, No. 340, §2, eff. July 2, 2004.

§431. Repealed by Acts 2004, No. 340, §2, eff. July 1, 2004.



RS 11:432 - Repealed by Acts 2004, No. 340, §2, eff. July 2, 2004.

§432. Repealed by Acts 2004, No. 340, §2, eff. July 1, 2004.



RS 11:441 - Eligibility for retirement

PART IV. RETIREMENT AND RETIREMENT BENEFITS

SUBPART A. REGULAR RETIREMENT

§441. Eligibility for retirement

A.(1) Any member hired on or before June 30, 2006, or any member who receives a benefit calculated pursuant to R.S. 11:444(A)(2)(b) and whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, shall be eligible for retirement if he has:

(a) Thirty years or more of service, at any age.

(b) Twenty-five years or more of service, at age fifty-five or thereafter.

(c) Ten years or more of service, at age sixty or thereafter.

(d) Twenty years of service credit at any age, exclusive of military service and unused annual and sick leave, but any person retiring under this Subparagraph shall have his benefit, inclusive of military service credit and allowable unused annual and sick leave, actuarially reduced. Any member retiring under this Subparagraph who is in state service at the time of his retirement shall have his benefit actuarially reduced from the earliest age that he would normally become eligible for a regular retirement benefit under Subparagraph (a), (b), or (c) of this Paragraph if he had continued in service to that age. Any member retiring under this Subparagraph who is out of state service at the time of his retirement shall have his benefit actuarially reduced from the earliest age that he would normally become eligible for a regular retirement benefit under Subparagraph (a), (b), or (c) of this Paragraph based upon his years of service as of the date of retirement. Any employee who elects to retire under the provisions of this Subparagraph shall not be eligible to participate in the Deferred Retirement Option Plan provided by R.S. 11:447 or the Initial Benefit Option provided by R.S. 11:446(A)(5).

(2)(a) Any member hired on or after July 1, 2006, shall be eligible for retirement if he has:

(i) Five years or more of service, at age sixty or thereafter.

(ii) Twenty years of service credit at any age, exclusive of military service and unused annual and sick leave; however, any person retiring under this Item shall have his benefit, inclusive of military service credit and allowable unused annual and sick leave, actuarially reduced from the earliest age that he would normally become eligible for a regular retirement benefit under Item (i) of this Subparagraph if he had continued in service to that age. Any employee who elects to retire under the provisions of this Item shall not be eligible to participate in the Deferred Retirement Option Plan provided by R.S. 11:447 or the Initial Benefit Option provided by R.S. 11:446.

(b) Except for members of the Hazardous Duty Services Plan, as defined in R.S. 11:612, any member whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011, and on or before June 30, 2015, including any judge, court officer, governor, lieutenant governor, clerk or sergeant-at-arms of the House of Representatives, secretary or sergeant-at-arms of the Senate, or state treasurer, shall be eligible for retirement if he has:

(i) Five years or more of service, at age sixty or thereafter.

(ii) Twenty years of service credit at any age, exclusive of military service and unused annual and sick leave, but any person retiring under this Item shall have his benefit, inclusive of military service credit and allowable unused annual and sick leave, actuarially reduced from the earliest age that he would normally become eligible for a regular retirement benefit under Item (i) of this Subparagraph if he had continued in service to that age. Any employee who elects to retire under the provisions of this Item shall not be eligible to participate in the Deferred Retirement Option Plan provided by R.S. 11:447 or the Initial Benefit Option provided by R.S. 11:446.

(c) Except for members of the Hazardous Duty Services Plan, as defined in R.S. 11:612, any member whose first employment making him eligible for membership in one of the state systems occurred on or after July 1, 2015, including any judge, court officer, governor, lieutenant governor, clerk or sergeant-at-arms of the House of Representatives, secretary or sergeant-at-arms of the Senate, or state treasurer, shall be eligible for retirement if he has:

(i) Five years or more of service, at age sixty-two or thereafter.

(ii) Twenty years of service credit at any age, exclusive of military service and unused annual and sick leave, but any person retiring under this Item shall have his benefit, inclusive of military service credit and allowable unused annual and sick leave, actuarially reduced from the earliest age that he would normally become eligible for a regular retirement benefit under Item (i) of this Subparagraph if he had continued in service to that age. Any employee who elects to retire under the provisions of this Item shall not be eligible to participate in the Deferred Retirement Option Plan provided by R.S. 11:447 or the Initial Benefit Option provided by R.S. 11:446.

(3) Any full-time law enforcement personnel, supervisor, or administrator who is employed with the Department of Revenue, office of alcohol and tobacco control, on June 30, 2007, or thereafter, whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, who is P.O.S.T.-certified, who has the power to arrest, and who holds a commission from such office shall be eligible to retire if he has:

(a) Twenty-five years or more of service, at any age.

(b) Ten years or more of service, at age sixty or thereafter.

(c) Twenty years of service credit at any age, exclusive of military service and unused annual and sick leave, but any person retiring under this Subparagraph shall have his benefit, inclusive of military service credit and allowable unused annual and sick leave, actuarially reduced from the earliest age that he would normally become eligible for a regular retirement benefit under Subparagraph (a) or (b) of this Paragraph if he had continued in service to that age. Any employee who elects to retire under the provisions of this Subparagraph shall not be eligible to participate in the Deferred Retirement Option Plan provided by R.S. 11:447 or the Initial Benefit Option provided by R.S. 11:446(A)(5).

B. For purposes of acquiring eligibility for regular retirement, disability retirement and survivor's benefits only, a part-time employee shall count every year in which he works on a part-time basis for at least eleven months as a full year of retirement credit but for eligibility only.

C. Retirement eligibility shall not be cancelled after it is earned except by refund requested by the member.

D.(1) Notwithstanding the provisions of Subsection A hereof, correctional officers and security personnel employed by the Department of Public Safety and Corrections shall be eligible for retirement at any age upon attaining twenty or more years of service, at least ten of which were served immediately prior to application for retirement in a security capacity with the Department of Public Safety and Corrections.

(2) Notwithstanding any other provision to the contrary, in addition to being subject to the foregoing provisions, correctional officers and security personnel employed by the Department of Public Safety and Corrections after August 15, 1986, shall not be able to retire or begin to receive regular benefits until attaining the age of fifty years, regardless of the number of years of service. If a member who becomes employed as a correctional officer or as security personnel after August 15, 1986, has creditable service other than that as a correctional officer or as security personnel, then only two-thirds of that noncorrectional officer or nonsecurity personnel service shall be counted toward meeting the twenty-year service requirement for correctional officers and security personnel.

(3) Notwithstanding any other provision of law to the contrary, effective July 1, 1999, correction officers, probation and parole officers, and security personnel employed by the Department of Public Safety and Corrections shall be eligible for retirement at any age upon attaining twenty-five or more years of service, at least ten of which were served immediately prior to application for retirement in a position with the Department of Public Safety and Corrections.

(4) For purposes of this Subsection, Department of Public Safety and Corrections includes predecessor and successor agencies to such department.

E.(1) Notwithstanding the provisions of Subsection A hereof, probation and parole officers employed by the Department of Public Safety and Corrections shall be eligible for retirement at any age upon attaining twenty or more years of service, at least ten of which were served immediately prior to application for retirement as a probation and parole officer with the Department of Public Safety and Corrections.

(2) Notwithstanding any other provision to the contrary, in addition to being subject to the foregoing provisions probation and parole officers employed by the Department of Public Safety and Corrections after August 15, 1986, shall not be able to retire or begin to receive regular benefits until attaining the age of fifty years, regardless of the number of years of service. If a member who becomes employed as a probation and parole officer after August 15, 1986, has creditable service other than that as a probation and parole officer, then only two-thirds of that nonprobation and parole officer service shall be counted toward meeting the twenty-year minimum service requirement for probation and parole officers.

(3) For purposes of this Subsection, Department of Public Safety and Corrections includes predecessor and successor agencies to such department.

F. Notwithstanding the provisions of Subsection A of this Section or any other provision of law to the contrary, employees of the bridge police section of the Crescent City Connection Division of the Department of Transportation and Development whose first employment making them eligible for membership in one of the state systems occurred on or before December 31, 2010, who are members of the system shall be eligible for retirement at any age upon attaining twenty-five or more years of service credit, at least ten of which were served immediately prior to application for retirement in a position with the bridge police section of the Crescent City Connection Division of the Department of Transportation and Development.

G. Notwithstanding any other provision to the contrary, the rights of all members to benefits shall be nonforfeitable to the extent required by Internal Revenue Code Section 411 and the regulations thereunder, as amended from time to time.

Acts 1972, No. 135, §1, eff. July 26, 1972. Amended by Acts 1975, No. 373, §1; Acts 1978, No. 67, §3. Acts 1984, No. 660, §§1-9, eff. July 12, 1984; Acts 1985, No. 796, §1; Redesignated from R.S. 42:571 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 305, §1, eff. Dec. 31, 1995; Acts 1995, No. 570, §1, eff. Jan. 1, 1996; Acts 1997, No. 1277, §1, eff. July 1, 1997; Acts 1999, No. 1320, §1, eff. July 12, 1999; Acts 1999, No. 1348, §1, eff. July 1, 1999; Acts 2001, No. 267, §1, eff. June 1, 2001; Acts 2001, No. 844, §§1-6, eff. June 26, 2001; Acts 2005, No. 75, §1, eff. July 1, 2005; Acts 2006, No. 835, §1, eff. July 1, 2006; Acts 2007, No. 353, §1, eff. June 30, 2007; Acts 2007, No. 414, §1, eff. June 30, 2007; Acts 2008, No. 740, §1; Acts 2010, No. 99, §1, eff. July 1, 2010; Acts 2010, No. 102, §1, eff. July 1, 2010; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2014, No. 226, §1, eff. June 30, 2014.

NOTE: See Acts 1984, No. 660, §§1-9, regarding an early retirement incentive program.

NOTE: See Acts 2001, No. 884, §§1-6 regarding early retirement and payroll reduction (Early Retirement and Payroll Reduction Act).

NOTE: See Acts 2004, No. 194, §§1-9, regarding early retirement and payroll reduction (Early Retirement and Payroll Reduction Act).

NOTE: See Acts 2004, No. 7, §6, providing that the Act shall not affect or change any law relative to retirement or retirement or survivor benefits of employees of the Dept. of Public Safety and Corrections.



RS 11:441.1 - Early Retirement and Payroll Reduction Act of 2006

§441.1. Early Retirement and Payroll Reduction Act of 2006

A. Purpose. This Section shall be known as the Early Retirement and Payroll Reduction Act of 2006. Its purpose is to permanently reduce the number of state employees, thereby reducing payroll costs, in a manner which furthers the fiscal soundness of the state and which is fair and equitable to the employees of the state. The Act is intended to accomplish this purpose by encouraging voluntary early retirement by the temporary reduction of retirement eligibility requirements and by restricting the hiring of new employees.

B. Eligibility Requirements for Early Retirement. Any member of the Louisiana State Employees' Retirement System may retire pursuant to the provisions of this Section, and he shall receive the benefits set forth in Subsection C of this Section if he submits an application for retirement during the period beginning January 1, 2007, and extending through December 31, 2008, with the effective date of his retirement occurring during that same period and further provided that on or before December 31, 2008, he has attained at least age fifty and has at least ten years of service credited to his retirement account, exclusive of any military service credit.

C. Retirement Benefits. Any person who retires pursuant to the provisions of this Section shall receive an annual retirement allowance consisting of an actuarially reduced benefit. The annual benefit shall be calculated in accordance with the provisions of R.S. 11:444(A). However, the benefit of any such person shall be actuarially reduced to account for early retirement. In no event shall the annual retirement allowance exceed one hundred percent of average compensation as specified by R.S. 11:231. Any person who retires pursuant to the provisions of this Section shall not be eligible to participate in the Deferred Retirement Option Plan or the Initial Benefit Option as set forth in R.S. 11:446(A)(5).

D. Application of Other Early Retirement Provisions. If any person is eligible for early retirement under the provisions of this Section or under the early retirement provisions of R.S. 11:441(A)(1)(d), such person may retire under the applicable provision; however, the restrictions on refilling employee positions as set forth in Subsection E of this Section shall also apply to positions vacated by early retirement under R.S. 11:441(A)(1)(d) during the period beginning on January 1, 2007, and extending through December 31, 2008. Any such person who retires pursuant to the provisions of this Section or pursuant to the provisions of R.S. 11:441(A)(1)(d) shall not be eligible for reemployment by the state of Louisiana or any agency thereof for a period of two years from the date of such retirement.

E. Restrictions on Employee Positions and Payroll.

(1) It is the intention of this Act to effect a permanent and substantial reduction in the number of state employees and in the state payroll. Accordingly, any position which becomes vacant as a result of a person's retirement pursuant to the provisions of this Section, including positions vacated by early retirement under R.S. 11:441(A)(1)(d) during the period beginning on January 1, 2007, and extending through December 31, 2008, shall be abolished and shall only be reestablished upon the authorization, jointly by the commissioner of administration and the director of the Department of State Civil Service with respect to the executive branch, the Legislative Budgetary Control Council with respect to the legislative branch, or the Judicial Budgetary Control Board with respect to the judicial branch. In no event shall more than ten percent of the positions in each respective branch of state government which have become vacated as a result of retirements made pursuant to the provisions of this Section, including positions vacated by early retirement under R.S. 11:441(A)(1)(d), be reestablished over any five-year period. In addition, no more than one-third of the positions abolished pursuant to this Section in each branch of state government in any one fiscal year may be reestablished during that fiscal year.

(2) The limitations set forth in Paragraph (1) of this Subsection shall be inapplicable with respect to specific individual cases whenever, as to the executive branch of state government, either the commissioner of administration or the governor act together with the director of the Department of State Civil Service to certify jointly that an emergency need exists; as to the legislative branch of state government, the Legislative Budgetary Control Council certifies that an emergency need exists and such need is also so certified and approved jointly by the president of the Senate and the speaker of the House of Representatives; and as to the judicial branch of state government, the Judicial Budgetary Control Board certifies that an emergency need exists and such need is also certified and approved by the chief justice of the Louisiana Supreme Court.

(3) Positions which are reestablished shall be filled only by appointment of existing employees from within the same agency whenever such agency has qualified personnel to fill such positions. Positions becoming vacant by such appointment of existing employees shall be abolished, subject to the same reestablishment conditions.

(4) Whenever a position is abolished, the appointing authority of the agency in which the position is funded shall notify the state treasurer of the unspent portion of state general funds appropriated to pay for that position. The state treasurer shall withhold from that agency's state general fund appropriation an amount equal to the unspent state general fund appropriation, including employer retirement contributions, for the position abolished. If the position is reestablished, the state treasurer shall return to the agency's state general fund appropriation an amount sufficient to pay for the position from the date of reestablishment to the end of the fiscal year in the proportion and to the extent the position is to be funded from the state general fund.

(5) Notwithstanding any other provision of law to the contrary, no position which is vacated as a result of retirement pursuant to the provisions of this Section or of R.S. 11:441(A)(1)(d) during the period beginning on January 1, 2007, and extending through December 31, 2008, shall be filled by the state of Louisiana unless such position is reestablished as provided in this Subsection and such hiring is authorized:

(a) Jointly by the commissioner of administration and the director of the Department of State Civil Service with respect to the executive branch of state government. The commissioner of administration shall provide the initial approval.

(b) By the Legislative Budgetary Control Council with respect to the legislative branch of state government.

(c) By the Judicial Budgetary Control Board with respect to the judicial branch of state government.

F. Notwithstanding any other provision of law or of this Section to the contrary, the provisions of this Section which eliminate vacated positions shall not be applicable to any positions of the Department of Children and Family Services, office of children and family services, child support enforcement section; or to Department of Public Safety and Corrections security officers or probation and parole officers; or to any positions of the LSU health care services division.

G.(1) Except as provided in Paragraph (2) of this Subsection, the provisions of the Early Retirement and Payroll Reduction Act of 2001 (Act No. 844 of the 2001 Regular Session of the Legislature) and the Early Retirement and Payroll Reduction Act of 2004 (Act. No. 194 of the 2004 Regular Session of the Legislature) are not affected by this Section and the provisions of those Acts and particularly Section 5 thereof, remain in effect.

(2) The provisions of Subsection D of this Section and of Section 4 of the Early Retirement and Payroll Reduction Act of 2004 which prohibit any person retiring pursuant to the provisions thereof or of R.S. 11:441(A)(1)(d) from being reemployed by the state of Louisiana or any agency thereof for a period of two years from the date of his retirement shall not apply to any person retiring on or after August 31, 2005, and on or before June 30, 2006, and whose last employment making him eligible for system membership was with the state or an agency thereof located in a parish designated under the Robert T. Stafford Disaster Relief and Emergency Assistance Act as eligible for individual assistance, or individual assistance and public assistance following Hurricane Katrina or Rita.

H. It is the express intent of the legislature in enacting this Act that the provisions of Subsection E are severable from the remaining Subsections of this Section. Further, it is the intent of the legislature in enacting this Section that any declaration, legal opinion, or court ruling declaring Subsection E of this Section unconstitutional shall not in and of itself cause the remaining Subsections to be deemed void, unenforceable, or unconstitutional.

Acts 2006, No. 672, §1, eff. June 29, 2006; Acts 2007, No. 252, §1, eff. July 1, 2007; Acts 2012, No. 255, §3.

NOTE: See also Acts 2001, No. 844 and Acts 2004, No. 194 for similar provisions applicable to earlier time periods and for prohibitions (which remain effective) on filling of positions vacated pursuant thereto.



RS 11:442 - Application for retirement; effective date; cancellation; suspension of benefits

§442. Application for retirement; effective date; cancellation; suspension of benefits

A. An application for retirement shall be considered officially filed with the board when received in the office of the director.

B. Retirement benefits shall become effective as of the date the application for retirement is filed in the office of the director or the day after the member terminates from the state service, whichever is later.

C. Any member may cancel his application for retirement prior to the effective date of said retirement. However, a member cannot cancel his application for retirement on or after the effective date of retirement.

D.(1)(a) A retiree may request immediate suspension of his retirement benefit effective upon the date of his retirement or thereafter. In such case, membership in the system shall cease effective upon the date of retirement; however, the system shall pay the retiree no retirement benefit for the period of suspension of benefits. The retiree may request the termination of such a suspension of benefits and the system shall pay the retiree a retirement benefit effective beginning on the date of such termination of suspension of benefits.

(b) In order for a suspension of benefits under this Paragraph to be effective, the system may require a spousal waiver of benefits which holds the system harmless for such suspension of benefits.

(2) A retiree whose benefits have been suspended, upon termination of suspension of benefits as authorized in Paragraph (1) of this Subsection, may engage in employment which otherwise would render him eligible for membership in the system, subject to the provisions of R.S. 11:416. However, if such a retiree is reemployed under Option 2 as provided in R.S. 11:416, the retiree shall not be required to pay the system an amount equal to suspended benefits or any interest thereon.

Acts 1972, No. 135, §1, eff. July 26, 1972; Redesignated from R.S. 42:573 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2007, No. 252, §1, eff. July 1, 2007.



RS 11:443 - Repealed by Acts 1995, No. 610, 3, eff. July 1, 1995.

§443. Repealed by Acts 1995, No. 610, §3, eff. July 1, 1995.



RS 11:444 - Computation of retirement benefit

§444. Computation of retirement benefit

A.(1)(a)(i) A member who retires effective on or after July 1, 1973, shall receive a maximum retirement allowance equal to two and one-half percent of average compensation, as determined under R.S. 11:231, for every year of creditable service, plus three hundred dollars.

(ii) Any member whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011, shall receive an additional benefit equal to one percent times the number of years of creditable service as a judge in a position specified in R.S. 11:553(1), (3) through (5), (7), and (10) through (15) times his average compensation.

(b) The additional sum of three hundred dollars referenced in Subparagraph (a) of this Paragraph shall only apply to a person who became a member prior to July 1, 1986.

(2)(a) Public safety service employees as those employees are referred to as "member" or "members" in R.S. 11:601(B) whose first employment making them eligible for membership in one of the state systems occurred on or before December 31, 2010, shall receive a retirement allowance computed in accordance with R.S. 11:602.

(b) Peace officers, as defined by R.S. 40:2402(3)(a), employed by the Department of Public Safety and Corrections, office of state police, other than state troopers, whose first employment making them eligible for membership in one of the state systems occurred on or before December 31, 2010, shall receive a maximum retirement allowance in accordance with the following:

(i)(aa) Any person employed as a peace officer by the Department of Public Safety and Corrections on or before June 30, 2006 shall receive a benefit equal to three and one-third percent of average compensation, for every year of creditable service in the retirement system whether or not such service was rendered as a peace officer, not to exceed one hundred percent of the member's average compensation.

(bb) Any person employed as a peace officer by the Department of Public Safety and Corrections as determined under R.S. 11:231, on or before June 30, 2006, who was participating in the Deferred Retirement Option Plan on June 30, 2007, or who had continued in employment as of such date after completion of plan participation shall have his base benefit recalculated to reflect the increase in benefits provided pursuant to Subitem (aa) of this Item. The balance in his plan account and any subsequent contributions to such account shall be increased to reflect such benefit increase.

(ii) Any person first employed as a peace officer by the Department of Public Safety and Corrections after June 30, 2006, whose first employment making them eligible for membership in one of the state systems occurred on or before December 31, 2010, shall receive a benefit equal to three and one-third percent of average compensation for every year of creditable service as a peace officer employed by the Department of Public Safety and Corrections not to exceed one hundred percent of the member's average compensation.

(iii) Any peace officer to whom this Subparagraph applies who continues in employment after participation in the Deferred Retirement Option Plan shall receive a supplemental benefit pursuant to R.S. 11:450(D) for such continued employment calculated using the accrual rate of three and one-third percent.

(c)(i) Full-time law enforcement personnel, supervisors, and administrators who are employed with the Department of Revenue, office of alcohol and tobacco control, on June 30, 2007, who are P.O.S.T.-certified, who have the power to arrest, and who hold a commission from such office shall receive a maximum retirement allowance equal to three and one-third percent of average compensation for:

(aa) Every year of creditable service in the retirement system earned on or before June 30, 2007, as a peace officer as defined in R.S. 40:2402(3)(a) in compliance with the certification requirements applicable when such credit was earned, whether or not such service was rendered as such a commissioned alcohol and tobacco control officer, and

(bb) Every year of creditable service earned thereafter as such a commissioned alcohol and tobacco control officer.

(ii) Full-time law enforcement personnel, supervisors, and administrators who become employed by the Department of Revenue, office of alcohol and tobacco control, on or after July 1, 2007, whose first employment making them eligible for membership in one of the state systems occurred on or before December 31, 2010, who are P.O.S.T.-certified, who have the power to arrest, and who hold a commission from such office shall receive a maximum retirement allowance equal to three and one-third percent of average compensation for every year of creditable service in the retirement system earned as such a commissioned alcohol and tobacco control officer.

(d)(i) Probation and parole officers in the office of adult services of the Department of Public Safety and Corrections who were employed on or before December 31, 2001, who did not join the secondary component of this system pursuant to R.S. 11:605(A), and who retire or begin participation in the Deferred Retirement Option Plan on or after July 1, 2014, shall receive a maximum retirement allowance equal to three percent of average compensation, as determined pursuant to R.S. 11:403(5), for every year of creditable service in the retirement system before July 1, 2014, and three and one-third percent of average compensation, as determined by R.S. 11:403(5), for every year of creditable service in the retirement system on or after July 1, 2014.

(ii) A probation and parole officer to whom this Subparagraph otherwise applies, but who entered the Deferred Retirement Option Plan before July 1, 2014, and who continues in employment after participation in the plan shall receive a supplemental benefit pursuant to R.S. 11:450(D) for such continued employment. Such supplemental benefit shall be calculated using the accrual rate of three percent for post-participation employment before July 1, 2014, and three and one-third percent for such employment on or after July 1, 2014.

(iii) Nothing in this Subparagraph shall be construed to allow recalculation of benefits for any retiree, or of base benefits as defined in R.S. 11:450(D) for any Deferred Retirement Option Plan participant, or for any person who continued in employment after completing participation in such plan.

(3) In computing retirement allowances, any fractional period of service shall be taken into account and a proportionate amount of such retirement allowance, annuity, or benefit shall be granted. The retirement benefits provided pursuant to the provisions of this Chapter shall not exceed one hundred percent of the member's average compensation.

B.(1) The normal retirement benefit of any member of the retirement system who is a qualified participant cannot exceed the greater of: the accrued benefit at retirement of the member as if such benefit were computed under R.S. 11:444(A) as in effect on October 14, 1987, or the limitation provided in R.S. 11:444(C) as if the qualified participant were not a qualified participant. Any election made by the member after October 14, 1987, which would have had the effect of reducing such benefit, such as an election under I.R.C. §125 or I.R.C. §457, shall be considered as not reducing the accrued benefit referred to in the preceding sentence.

(2) "Qualified participant" shall mean a member of the system who first became a member before January 1, 1990. In the case of the merger of, or transfer of assets and benefits of a member or members from, another plan maintained by an employer which joins this system, the accrued benefit under such predecessor plan shall be the accrued benefit referred to above, and the member shall be considered a qualified participant if his participation in such predecessor or merged plan commenced on or before January 1, 1990.

(3) All employers contributing to the system on behalf of their employees, and all employers who may join the system, as a condition of such joining, shall elect, and such election is hereby implemented, to have the limitations of Section 415(b) of the Internal Revenue Code other than the Paragraph (2)(G) thereof applied, which limitations are set forth in Subsection C of this Section. Such limitations shall apply to all members who are not qualified participants as described herein.

C. The retirement benefit of any member of this system who is not a qualified participant, as defined in Paragraph (B)(2) of this Section, when expressed as an annual benefit may not exceed the lesser of either the annual benefit authorized by Section 415(d) of the United States Internal Revenue Code or one hundred percent of such member's average compensation for his highest three years. For purposes of determining whether a member's benefit exceeds the limitations of this Subsection, the following shall apply:

(1) Adjustment if benefit not single life annuity. (a) If the normal form of benefit is other than a single life annuity, such form shall be adjusted actuarially to the equivalent of a single life annuity. This single life annuity shall not exceed the maximum dollar or percent limitations outlined in the Introductory Paragraph of this Subsection.

(b) No adjustment is required for the following: qualified joint and survivor annuity benefits; pre-retirement disability benefits; pre-retirement death benefits; and post-retirement medical benefits.

(2) Adjustment if benefit commences before age sixty-two. (a) If benefit distribution commences before age sixty-two, the actual retirement benefit shall not exceed the lesser of one hundred percent of the member's average compensation or the adjusted dollar limitation. The adjusted dollar limitation shall be the equivalent, determined in a manner consistent with reduction of benefits for early retirement under Section 415 of the Internal Revenue Code and related federal regulations, of one hundred sixty thousand dollars, as of January 1, 2002, adjusted annually pursuant to Section 415(d) of the Internal Revenue Code, commencing at age sixty-two. For purposes of this adjustment, survivor benefits, that portion of a joint and survivor annuity which is the survivor benefit, and any other ancillary benefits shall not be taken into account.

(b) No adjustment is required for a member with at least fifteen years of creditable service as a full-time employee of any police department or fire department which is organized and operated to provide police protection, firefighting services, or emergency medical services.

(3) Adjustment if benefit commences after age sixty-five. If benefit distribution commences after age sixty-five, the dollar limitation shall be increased, as provided for in Section 415 of the Internal Revenue Code and related federal regulations, to the equivalent of one hundred sixty thousand dollars, as of January 1, 2002, adjusted annually pursuant to Section 415(d) of the Internal Revenue Code, commencing at age sixty-five.

(4) Interest assumption. The interest rate used for adjusting the maximum limitations above shall be:

(a) For benefits commencing before age sixty-two and for forms of benefit other than straight life annuity, the greater of:

(i) Five percent.

(ii) The rate used to determine actuarial equivalence for other purposes of this retirement system.

(b) For benefits commencing after age sixty-five, the lesser of:

(i) Five percent.

(ii) The rate used to determine actuarial equivalence for other purposes under this retirement system.

(5) Adjustment for less than ten years of participation or service. (a) If retirement benefits are payable under this retirement system to a member who has less than ten years of participation in the retirement system, the dollar limitation referred to in the Introductory Paragraph of this Subsection will be multiplied by a fraction, the numerator of which is the member's number of years of participation in the system, and the denominator of which is ten.

(b) If retirement benefits are payable under this retirement system to a member who has less than ten years of service with the employer, the percentage limitation referred to in the Introductory Paragraph of this Subsection and the dollar limitation referred to in Paragraph (8) of this Subsection will be multiplied by a fraction, the numerator of which is the member's number of years of service with the employer and the denominator of which is ten.

(6) Annual adjustment. The annual benefit limitation, which is based on Section 415(d) of the United States Internal Revenue Code, as provided in this Subsection, shall be adjusted annually to the maximum dollar limits allowable by the secretary of the Treasury of the United States under Section 415(d) of the Internal Revenue Code. Such adjustments shall not take effect until the first day of each fiscal year following December 31, 1987. The adjustment shall not exceed the adjustment in effect for the calendar year in which the fiscal year of the system begins.

(7) Member or participant in more than one plan. If a member is a member or participant in more than one defined benefit pension plan maintained by the state, its agencies, or its political subdivisions, then such member's benefit, considered in the aggregate after taking into account the benefits provided by all such retirement plans, shall not exceed the limits provided in this Subsection.

(8) Total annual benefits not in excess of ten thousand dollars. Notwithstanding the provisions of this Subsection, the benefits payable with respect to a participant under any defined benefit plan shall be deemed not to exceed the limitations of this Subsection if both of the following apply:

(a) The retirement benefits payable with respect to such participant under such plan and under all other defined benefit plans of the employer do not exceed ten thousand dollars for the plan year, or for any prior plan year.

(b) The employer has not at any time maintained a defined contribution plan in which the participant participated.

(9) Average compensation. (a) For purposes of Subsection A of this Section, average compensation shall include any amounts properly considered as the regular rate of pay of the member, as defined in R.S. 11:231 and unreduced by amounts excluded from income for federal income tax purposes by reason of Section 414(h), Section 125, or Section 457 of the Internal Revenue Code or any other provision of federal law of similar effect.

(b) For purposes of this Subsection, average compensation shall include total compensation payable by the employer and included in the employee's income for federal income tax purposes and shall exclude amounts not includable in the member's gross income by reason of Section 414(h) of the Internal Revenue Code. A member's highest three years shall be the period of three consecutive calendar years during which the member both was an active participant in the plan and had the greatest aggregate compensation from the employer.

(10) Annual compensation limitation for determination of benefits. Unless otherwise provided in this Chapter, the accrued benefit of each "Section 401(a)(17) employee", as that term is defined in this Paragraph, shall be the greater of the following:

(a) The employee's accrued benefit determined with respect to the benefit formula applicable for the plan year beginning on or after January 1, 1996, as applied to the employee's total years of service taken into account for purposes of benefit accruals.

(b) The sum of:

(i) The employee's accrued benefit as of the last day of the last plan year beginning before January 1, 1996, frozen in accordance with the provisions of 26 CFR 1.401(a)(4) through (13).

(ii) The employee's accrued benefit determined under the benefit formula applicable for the plan year beginning on or after January 1, 1996, as applied to the employee's years of service credited to the employee for plan years beginning on or after January 1, 1996, for purposes of benefit accruals.

(c)(i) For purposes of this Paragraph, a "Section 401(a)(17) employee" shall mean an employee whose current accrued benefit as of a date on or after the first day of the first plan year beginning on or after January 1, 1996, is based on compensation for a year beginning prior to the first day of the first plan year beginning on or after January 1, 1996, that exceeded one hundred fifty thousand dollars.

(ii) If an employee is not a Section 401(a)(17) employee, his accrued benefit in this system shall not be based upon compensation in excess of the annual limit provided for in Section 401(a)(17) of the United States Internal Revenue Code, as amended and revised.

Acts 1972, No. 135, §1, eff. July 26, 1972. Amended by Acts 1973, No. 4, §1; Acts 1983, No. 674, §3; Acts 1986, No. 608, §2, eff. July 1, 1986; Acts 1988, No. 664, §1, eff. July 15, 1988; Acts 1989, No. 220, §1; Redesignated from R.S. 42:575 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 1112, §1; Acts 1999, No. 42, §1, eff. May 28, 1999; Acts 2001, No. 746, §1, eff. Dec. 31, 2001; Acts 2005, No. 75, §1, eff. July 1, 2005; Acts 2006, No. 835, §1, eff. July 1, 2006; Acts 2007, No. 353, §1, eff. June 30, 2007; Acts 2007, No. 414, §1, eff. June 30, 2007; Acts 2008, No. 312, §1, eff. June 17, 2008; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2010, No. 1004, §1, eff. July 1, 2010; Acts 2014, No. 852, §1, eff. June 30, 2014.

NOTE: See Acts 2004, No. 7, §6, providing that the Act shall not affect or change any law relative to retirement or retirement or survivor benefits of employees of the Dept. of Public Safety and Corrections.



RS 11:445 - Payment of benefit; guaranteed return of accumulated contributions

§445. Payment of benefit; guaranteed return of accumulated contributions

A. The retirement allowance, annuity or benefit shall be paid in equal monthly installments for life and shall not be increased, decreased, revoked, or repealed except for error or where otherwise specifically provided by law.

B. Each member or retiree shall be guaranteed the refund or return of an amount equal to his accumulated contributions either in a monthly benefit or a lump sum refund, or both, paid to his named beneficiary or estate.

Acts 1972, No. 135, §1, eff. July 26, 1972; Redesignated from R.S. 42:576 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:446 - Mode of payment where option elected

§446. Mode of payment where option elected

A. Upon application for retirement any member may elect to receive his benefit in a retirement allowance payable throughout his life, or he may elect at that time to receive the actuarial equivalent of his retirement allowance in a reduced retirement allowance payable throughout life, with the provision that:

(1) Option 1. If he dies before he has received in annuity payments the value of the member's annuity as it was at the time of his retirement, the balance shall be paid to his legal representatives or to the person he nominates by written designation duly acknowledged and filed with the board; or

(2)(a) Option 2-A. Upon his death his reduced retirement allowance shall be continued throughout the life of and paid to the person he nominated by written designation duly acknowledged and filed with the board of trustees at the time of his retirement; or

(b) Option 2-B. Upon his death his reduced retirement allowance shall be continued throughout the life of and paid to the person he nominated by written designation and, upon the death of that designated person, his reduced benefit shall be continued throughout the life of the deceased member's mentally handicapped child or children, but such benefits shall be paid to the guardian of such child or children except as provided in Subsection G of this Section. The written designation provided for in this Subparagraph shall be duly acknowledged and filed with the board of trustees at the time of the member's retirement.

(c) Unless otherwise specified, any reference in law to this Paragraph or to Option 2, without reference to a particular Subparagraph or to Option 2-A or Option 2-B shall mean Subparagraph (a) of this Paragraph or Option 2-A.

(3) Option 3. Upon his death one-half of his reduced retirement allowance shall be continued throughout the life of and be paid to the person he nominated by written designation duly acknowledged and filed with the board of trustees at the time of his retirement; or

(4) Option 4. Some other benefit or benefits shall be paid either to the member or to the person or persons he nominated, provided the other benefit or benefits, together with the reduced retirement allowance, shall be certified by the actuary to be of equivalent actuarial value to his retirement allowance and shall be approved by the board.

(5) Initial Benefit Option. (a) The initial benefit option provided in this Paragraph is available to a member who has not participated in the Deferred Retirement Option Plan provided in this Chapter and who selects the maximum benefit or one of the options in Paragraphs (2), (3), or (4) of this Subsection and, if this initial benefit option is selected, the person shall thereafter be ineligible to participate in the Deferred Retirement Option Plan under this Chapter.

(b) If a member selects the initial benefit option provided in this Paragraph, the member may receive an initial benefit plus a reduced monthly retirement allowance, provided the initial benefit together with the reduced monthly retirement allowance shall be actuarially equivalent to his maximum retirement allowance.

(c) The amount of the initial benefit, as determined by the member, shall not exceed an amount equal to thirty-six payments of the member's maximum retirement allowance.

(d) The initial benefit shall, at the option of the member, be paid as a lump-sum payment or shall be placed in an account in accordance with R.S. 11:449 with interest credited in accordance therewith and payments from the account shall be made in accordance with R.S. 11:450(A)(1).

(e) The monthly retirement benefit received by the retiree and the beneficiary/survivor shall be based on the amount otherwise payable under the retirement option selected that is actuarially reduced by an amount calculated to offset the cost of the initial benefit.

(f) If a member elects the initial benefit option and retires under the provisions of R.S. 11:558 or 582, the monthly benefit of the retiree and the survivors payable under the provisions of R.S. 11:562 or 591 shall be actuarially reduced under the provisions of Subparagraphs (b) and (e) of this Paragraph.

(g) If a change in option selection is allowed under the provisions of Subsection D or E of this Section, the monthly benefit payable under those provisions shall be actuarially reduced in accordance with the provisions of this Paragraph.

(h) A person who retires under the provisions of disability retirement may not select the initial benefit option.

(i) A person who selects this option and subsequently returns to state employment shall be governed by the reemployment after retirement provisions of R.S. 11:416(A)(1) and (3).

(j) Cost-of-living adjustments or permanent benefit increases granted by the board of trustees to retirees who select the initial benefit option shall be computed on the basis of each retiree's regular monthly retirement benefit or on the basis of each beneficiary/survivor's benefit based on the option selected as reduced and shall not be computed on the initial benefit received either as a lump-sum or paid pursuant to R.S. 11:450(A)(1).

(6) Annual Cost-of-Living Adjustment Option. In addition to any of the above options, upon application for retirement or participation in the Deferred Retirement Option Plan, any member may make an election, which is irrevocable after the effective date of retirement or the beginning date of participation in the Deferred Retirement Option Plan, to receive an actuarially reduced retirement allowance plus an annual two and one-half percent cost-of-living adjustment pursuant to R.S. 11:247.

B. A retiree cannot change the designation of beneficiary unless the retirement was approved under Option 1.

C. No change in the option elected by the member, other than to correct administrative error, shall be permitted after the application has been officially filed with the board.

D. If the beneficiary dies at any time before the death of the retiree, the benefits payable to the retiree shall be increased to the amount the retiree would have received had the retiree selected the maximum benefit, and the retiree's reduced benefit shall change to the maximum benefit effective on the first day of the next month following the death of the designated beneficiary. It shall be the responsibility of the retiree to notify the system of the death of the beneficiary and to furnish the beneficiary's death certificate.

E. If an option of Subsection A of this Section hereof was selected, and the retiree's spouse was designated as the beneficiary, and a judgment of divorce is rendered with respect to the retiree and the spouse, and, in connection therewith, the spouse, irrevocably, by court order, relinquishes the spouse's survivorship rights under the option originally selected by the retiree, the originally selected option shall be considered revoked and the retiree shall be considered as retired under the maximum benefit, subject to reduction as hereinafter set forth, and without affording the retiree the right to select an option under which the retiree could designate a new beneficiary, and the benefits payable to the retiree shall be increased to the amount the retiree would have received had the retiree selected the maximum benefit, adjusted for any cost-of-living increase or permanent benefit increase granted to the retiree, less any amount required as a result of such change in retirement status to render the new benefit to be the actuarial equivalent of the maximum benefit. The retiree shall be required to reimburse the system, by way of a one-time deduction from the retiree's next benefit check, the reasonable costs incurred by the system to have these calculations made. The retiree shall be required to contractually hold the system harmless in the event that the former spouse ever successfully asserts a property right relative hereto which has any adverse effect upon the system. It shall be the responsibility of the retiree to notify the system of these circumstances, to present satisfactory evidence of same, and to request the recomputation of benefits. Adjustment of benefits under this Subsection shall not be retroactive, and shall be effective on the first day of the next month following official approval of the application for recomputation of benefits.

F. If the member is married, the designated beneficiary for a qualified joint and survivor annuity and any Deferred Retirement Option Plan benefits payable in accordance with law shall be his spouse, unless such spouse has consented to the contrary in writing before a notary public, or such spouse cannot be located and the member submits an original affidavit signed by him before a notary public which evidences good faith efforts to locate the spouse. If the member does not select a joint and survivor annuity option and fails to provide such a spousal consent at the time of his retirement, then for the purposes of a retirement benefit option the system shall establish the benefit as if the member had selected the Option 3 joint and survivor annuity as provided in Paragraph (A)(3) of this Section. For purposes of this Paragraph, "spouse" shall mean that person who is married to the member under a legal regime of community of acquets and gains on his effective date of retirement or effective date of participation in the Deferred Retirement Option Plan, whichever is earlier.

G.(1) If a retiree designates a child as a beneficiary under Option 1, Option 2-A, Option 2-B, Option 3, or Option 4 as provided in Subsection A of this Section, or if a retiree designates children as beneficiaries under Option 2-B as provided in Subsection A of this Section, and a trust is created under law by the retiree for the benefit of the child designated as a beneficiary under Option 1, Option 2-A, Option 2-B, Option 3, or Option 4 as provided in Subsection A of this Section, or for the benefit of the children designated as beneficiaries under Option 2-B as provided in Subsection A of this Section, if the terms of the trust so provide, and if the system is provided with a certified copy of the trust document, then the optional retirement allowance payable to a beneficiary pursuant to this Subsection upon the death of the retiree shall be paid to the trust for addition to the trust property.

(2) If the trust is contested by any party, the system shall withhold all benefit payments or deposit them in the registry of the court if a concursus proceeding is filed until there is a final binding legal agreement or judgment regarding the proper payment of benefits.

(3) If the trust terminates under the terms of the trust prior to the death of a designated beneficiary, then any optional retirement allowance payable after the date of termination of the trust shall be paid as provided for in Subsection A of this Section.

(4) The trustee of the trust shall immediately notify the system in writing of the death of a beneficiary. Upon the death of a beneficiary, benefit payments from the system to the trust on behalf of the deceased beneficiary shall cease.

(5) For purposes of this Subsection only, the term "child" shall mean a minor or major child, regardless of age, who is the issue of a marriage of a member of this system, the legally adopted child of a member of this system, a child born outside of marriage of a female member of this system, or the child of a male member of this system if acknowledged or filiated pursuant to the provisions of the Civil Code.

Acts 1972, No. 135, §1, eff. July 26, 1972. Amended by Acts 1975, No. 455, §1; Acts 1982, No. 399, §1; Acts 1989, No. 218, §1; Acts 1991, No. 404, §2, eff. Jan. 1, 1992; Acts 1991, No. 529, §2, eff. Jan. 1, 1992; Redesignated from R.S. 42:577 by Acts 1991, No. 74, §§3, 5, eff. June 25, 1991; Acts 1995, No. 1110, §1, eff. Jan. 1, 1996; Acts 2001, No. 412, §1, eff. June 15, 2001; Acts 2004, No. 266, §1, eff. July 1, 2004; Acts 2006, No. 770, §1, eff. June 30, 2006; Acts 2008, No. 260, §1, eff. June 17, 2008; Acts 2009, No. 270, §1, eff. July 1, 2009; Acts 2010, No. 861, §4; Acts 2010, No. 951, §1; Acts 2014, No. 851, §1, eff. Jan. 1, 2015; Acts 2014, No. 852, §1, eff. June 30, 2014.



RS 11:447 - Deferred Retirement Option Plan

§447. Deferred Retirement Option Plan

A. In lieu of terminating employment and accepting a retirement allowance, any member of this system who is eligible for regular retirement may elect to participate in the Deferred Retirement Option Plan subject to the provisions of R.S. 11:447 through 454.

B. For purposes of participation in the Deferred Retirement Option Plan, "regular retirement" shall not include retirement under any early retirement incentive plan.

C. An election to participate in the plan under Subsection A of this Section may be made only once, for a specified period not to exceed three years. The three-year period begins within sixty calendar days after the member first becomes eligible for regular retirement under the retirement provisions applicable to the member. The participation period must end not more than three years and sixty calendar days from the date the member first becomes eligible for regular retirement, and in no case shall the actual participation in the plan exceed three years. Once specified, the period of participation shall not be extended. A member participating in the plan shall not terminate participation in this plan prior to the end of the selected duration without terminating employment.

D. For purposes of this plan, sick and annual leave shall not be converted for purposes of establishing eligibility.

E. A retiree who has been rehired under the provisions of R.S. 11:416(A)(3) shall not be eligible to participate in the Deferred Retirement Option Plan.

Acts 1990, No. 14, §1, eff. Jan. 1, 1991; Redesignated from R.S. 42:578.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 167, §1; Acts 1993, No. 229, §1, eff. July 1, 1993; Acts 1995, No. 82, §1; Acts 1995, No. 566, §1; Acts 1995, No. 610, §1, eff. July 1, 1995; Acts 1995, No. 1110, §1, (Subsection A eff. June 30, 1995; Subsection C eff. Jan. 1, 1995); Acts 2003, No. 818, §1, eff. Jan. 1, 2004.



RS 11:448 - Plan participation

§448. Plan participation

A. Upon the effective date of commencement of participation in the plan and during the period of participation in the plan, neither the employee nor the employer contributions shall be payable, and the participant in the plan shall be considered as a Deferred Retirement Option Plan participant, and except as provided in R.S. 11:447 through 454, the Deferred Retirement Option Plan participant shall be treated as a member of the system.

B. For purposes of this Section, final average compensation and creditable service shall remain fixed as they existed on the date of commencement of participation in the plan. Creditable service shall not include conversion of sick and annual leave.

(1) Any person who has completed participation in the Deferred Retirement Option Plan and continued employment such that he was employed by a member agency of the Louisiana State Employees' Retirement System on or after July 1, 2003, who makes application for retirement to the system and leaves service on or before December 31, 2003, and is still a contributing member of the Louisiana State Employees' Retirement System on August 15, 2003, may upgrade all or a portion of service credit earned prior to entry into the Deferred Retirement Option Plan by purchase made pursuant to R.S. 11:158. The balance in the employee's Deferred Retirement Option Plan account and any contribution made to the Deferred Retirement Option Plan account shall be unaffected by the recalculation of the retirement benefit.

(2) Final average compensation for service credit earned prior to entry into the Deferred Retirement Option Plan shall include the cash value of any emolument of office granted in lieu of salary, provided the member who makes application for retirement to the system and leaves service on or before December 31, 2003, pays, at the time of the application for service credit, the total actuarial cost as provided in R.S. 11:158, which cost shall completely offset the liability to the system for benefits attributed to the retirement credit for the emolument received.

C. Retirement benefits based on final average compensation and creditable service as established under Subsection B of this Section and which otherwise would have been due the participant shall, during the period of participation in the plan, be credited to the participant's Deferred Retirement Option Plan subaccount.

D. Individuals who participate in the plan shall not receive the benefit of any cost-of-living adjustments granted while employed and for a period of one year following termination of employment and then such cost-of-living adjustment shall only be granted in accordance with R.S. 11:542.

Acts 1990, No. 14, §1, eff. Jan. 1, 1991; Redesignated from R.S. 42:578.2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 308, §1, eff. June 6, 2001; Acts 2003, No. 818, §1, eff. Jan. 1, 2004; Acts 2003, No. 1234, §1.



RS 11:449 - Deferred Retirement Option Plan

§449. Deferred Retirement Option Plan

A. The system shall establish a Deferred Retirement Option Plan which shall be a part of the system fund. While participating in the plan, participants' contributions shall be credited to subaccounts as established in this Section.

(1) The contributing period shall mean that time period when funds are being credited to the participant's subaccount maintained by the system.

(2) After the contributing period ends, the balance of the subaccount shall then be transferred to the self-directed subaccount, which shall be known as the investment period.

B. Both subaccounts shall be within the Deferred Retirement Option Plan established pursuant to this Section. Management of the funds shall be by the system during the contributing period. When the funds are transferred to the self-directed subaccount for the investment period, the system is authorized to hire a third-party provider who shall be an agent of the system for purposes of investing balances in the self-directed subaccounts of the participants.

C. The system or the third party provider shall maintain the subaccounts within this plan reflecting the credits attributed to each participant in the plan during the contributing or investment period. All monies in the subaccounts, while the participant is employed, shall remain a part of the fund, regardless of in which subaccount the monies are maintained, until disbursed to a participant in accordance with the plan provisions upon termination of employment.

D. Interest shall not be credited to a participant's subaccount during the contributing period. All amounts which remain credited to the individual's subaccount after termination of participation in the plan and employment shall be disbursed as provided in R.S. 11:450.

E. Any retiree who received a qualified hurricane distribution prior to January 1, 2007, pursuant to the Katrina Emergency Tax Relief Act of 2005 or the Gulf Opportunity Zone Act of 2005, may contribute all or part of such qualified hurricane distribution within three years from the date on which such qualified hurricane distribution was received, but only to the extent that such qualified hurricane distribution was eligible for tax-free rollover treatment.

Acts 1990, No. 14, §1, eff. Jan. 1, 1991; Redesignated from R.S. 42:578.3 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2003, No. 818, §1, eff. Jan. 1, 2004; Acts 2003, No. 962, §1, eff. Jan. 1, 2004; Acts 2007, No. 50, §1, eff. June 18, 2007; Acts 2008, No. 714, §1, eff. July 1, 2009, or sixty days after a final judgment, whichever is later; Acts 2013, No. 220, §28, eff. June 11, 2013; Acts 2014, No. 791, §5.

NOTE: See Acts 2003, No. 962, §3, relative to applicability of provisions relative to LASERS and Acts 2003, No. 818, superceding conflicting provisions of Act No. 962. (Affects Subsection D as so designated in Act No. 818.)



RS 11:450 - Termination of participation

§450. Termination of participation

A. Upon termination of participation in both the plan and employment, a participant shall:

(1) At the participant's option, receive either a lump sum payment from the account equal to the amount then credited to his individual subaccount; or systematic disbursements based on his individual subaccount in any manner approved by the board; and

(2) Begin to receive regular monthly retirement benefits based on the option selected at the time of election to participate in the plan, as adjusted pursuant to Subsection D of this Section.

(3) For the purposes of this Section, a termination of employment shall not mean a termination from one position covered by the system to take another position covered by the system, as long as there is no break in service.

B. Upon termination of participation in the plan but not employment, credits to the account shall cease and no retirement benefits shall be paid to the participant until employment is terminated. The balance in the participant's subaccount shall be placed in a self-directed subaccount in the name of the participant as provided for in R.S. 11:451.1, and the participant shall then be bound by the provisions of that Section. No payment shall be made based on credits in the subaccount until employment is terminated as defined in this Section. The participant may continue employment after termination of participation in the plan for the sole purpose of accruing a supplemental benefit, and employer and employee contributions shall resume. Participants who have ended their participation in the Deferred Retirement Option Plan but not employment shall make contributions at the rate established in R.S. 11:62.

C. If the participant dies, whether still participating in the Deferred Retirement Option Plan or after participation but while still employed, his credits and benefits, if any, that are due to his beneficiaries shall be payable as if he had retired immediately prior to death and his retirement was in accordance with R.S. 11:441 through 446 for a regular member, R.S. 11:562 and 562.1 for judges and court officers, and R.S. 11:591 for wildlife agents.

D. Monthly retirement benefits payable to a participant after termination of participation in the plan and employment shall be calculated as follows:

(1) There shall be a "base benefit" which shall equal the participant's monthly credit to the account as calculated at the time of the participant's entry into the plan.

(2) If the participant does not continue employment after termination of participation in the plan, his monthly retirement benefit shall equal his base benefit.

(3)(a) Except as provided in Subparagraph (b) of this Paragraph, if the participant continues employment after termination of participation in the plan for a period of less than thirty-six months, his monthly retirement benefit shall equal his base benefit plus a supplemental benefit based upon the service credit for the additional employment, based upon the final average compensation used to calculate the monthly credit. If the employment is for less than three months, then the service credit shall be rounded to the nearest tenth.

(b) For a participant whose final average compensation period is more than thirty-six months, if the participant continues employment after termination of participation in the plan for a period of less than his final average compensation period, his monthly retirement benefit shall equal his base benefit plus a supplemental benefit based upon the service credit for the additional employment, based upon the final average compensation used to calculate the monthly credit. If the employment is for less than three months, then the service credit shall be rounded to the nearest tenth.

(4)(a) Except as provided in Subparagraph (b) of this Paragraph, if the participant continues employment after termination of participation in the plan for a period of thirty-six months or more, his monthly retirement benefit shall equal his base benefit plus a supplemental benefit based upon the service credit for the additional employment, based upon the final average compensation for the period of employment after termination of participation in the plan.

(b) For a participant whose final average compensation period is more than thirty-six months, if the participant continues employment after termination of participation in the plan for a period equal to or longer than his final average compensation period, his monthly retirement benefit shall equal his base benefit plus a supplemental benefit based upon the service credit for the additional employment, based upon the final average compensation for the period of employment after termination of participation in the plan.

(5) The amount of unused sick and annual leave at the time of termination may be converted to retirement credit under the provisions of R.S. 11:424. If a participant continues employment for less than three years after termination of participation in the plan, then unused sick and annual leave shall be used to compute a supplemental benefit using the member's final average compensation as provided in Paragraph (D)(1) of this Section. If a participant continues employment for more than three years after termination of participation in the plan, then unused sick and annual leave shall be used to compute a supplemental benefit using the member's final average compensation as provided in Paragraph (D)(4) of this Section.

(6) In no instance shall a supplemental benefit and a base benefit, added together, exceed one hundred percent of the applicable final average compensation.

Acts 1990, No. 14, §1, eff. Jan. 1, 1991; Redesignated from R.S. 42:578.4 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 1110, §1, eff. Jan. 1, 1996; Acts 1997, No. 525, §1, eff. July 3, 1997, retroactive to Jan. 1, 1991; Acts 1999, No. 1320, §1, eff. July 12, 1999; Acts 2001, No. 308, §1, eff. June 6, 2001; Acts 2003, No. 818, §1, eff. Jan. 1, 2004; Acts 2006, No. 835, §1, eff. July 1, 2006; Acts 2007, No. 353, §1, eff. June 30, 2007; Acts 2008, No. 714, §1, eff. July 1, 2009, or sixty days after a final judgment, whichever is later; Acts 2011, No. 368, §1, eff. July 1, 2011; Acts 2013, No. 220, §28, eff. June 11, 2013; Acts 2014, No. 791, §5; Acts 2014, No. 851, §1, eff. Jan. 1, 2015; Acts 2014, No. 852, §1, eff. June 30, 2014.

NOTE: See Acts 2004, No. 7, §6, providing that the Act shall not affect or change any law relative to retirement or retirement or survivor benefits of employees of the Dept. of Public Safety and Corrections.



RS 11:450.1 - Deferred Retirement Option Plan participation; termination due to hurricanes

§450.1. Deferred Retirement Option Plan participation; termination due to hurricanes

A. Notwithstanding any provision of law to the contrary, any member whose participation in the Deferred Retirement Option Plan has ended but who remained employed until such employment was interrupted or ceased upon his being terminated due to a reduction-in-force necessitated by Hurricane Katrina or Hurricane Rita, or both, shall have the time period applicable to his employment after participation in the plan adjusted upon his reemployment and resumption of membership in the system as though his employment had not ceased. The time period applicable to his continued employment after termination of plan participation, for purposes of this Section, shall be calculated as provided in R.S. 11:450(D)(3) and (4). However, such adjustment shall not include the period during which the member was not employed. Such adjustment shall be for an uninterrupted span of employment from reemployment through July 9, 2007. In no case shall this Section be applicable to anyone who became reemployed more than one year after being furloughed or terminated, whichever occurred first, or to anyone reemployed on or after December 31, 2006.

B. Any person seeking to avail himself of the provisions of this Section shall first repay all funds received from the system upon termination plus interest thereon charged at the board-approved actuarial valuation rate compounded annually from the date of payment of funds by the system to the date of repayment.

C. This Section shall apply only to retirees who elected to return to employment pursuant to Option 3 as provided in R.S. 11:416(A)(3).

Acts 2007, No. 326, §1, eff. July 9, 2007.



RS 11:451 - Irrevocability of election

§451. Irrevocability of election

Once participation in the plan commences, the election to participate is irrevocable and the term of participation may not be extended. Only one period of participation is permitted. Final average compensation and election of option, if any, are fixed upon commencement of participation and may not be changed after entering the Deferred Retirement Option Plan.

Acts 1990, No. 14, §1, eff. Jan. 1, 1991; Redesignated from R.S. 42:578.5 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 1110, §1, eff. Jan. 1, 1996; Acts 2003, No. 818, §1, eff. Jan. 1, 2004.



RS 11:451.1 - Self-direct Deferred Retirement Option Plan participants' subaccounts

§451.1. Self-direct Deferred Retirement Option Plan participants' subaccounts

A. Each participant who at his option continues employment after participation in the contribution portion of the Deferred Retirement Option Plan may have the balance of his subaccount as of the end of the contribution period transferred to a subaccount to be managed by a third-party provider selected in accordance with R.S. 11:451.2 in accordance with the agreement entered into by the system and the third-party provider. Each participant who terminates employment, as defined herein, after the contribution period may at his option participate in the self-directed plan under the same conditions.

B. Each participant in the self-directed portion of this plan agrees that the benefits payable to participants are not the obligations of the state of Louisiana or the Louisiana State Employees' Retirement System and that any returns and other rights of the plan are the sole liability and responsibility of the participant and the designated provider to which contributions have been made. Furthermore, each such participant, in accordance with this provision, shall expressly waive his rights set forth in Article X, Section 29(A) and (B) of the Louisiana Constitution as it relates to his subaccount in the self-directed portion of the plan.

C. By participating in the self-directed portion of the plan, the participant agrees that he and the provider shall be responsible for complying with all applicable provisions of the Internal Revenue Code, and if any violation of that code occurs as a result of the participant's participation in this portion of the plan, it will be the responsibility and liability of the participant and the provider and not the Louisiana State Employees' Retirement System.

D. There shall be no liability on the part of, and no cause of action of any nature shall arise against, the Louisiana State Employees' Retirement System, or its agents or employees, for any action taken by the participants for choices the participants make in relationship to the funds they chose to place in their subaccount balance.

Acts 2003, No. 818, §1, eff. Jan. 1, 2004; Acts 2008, No. 714, §1.



RS 11:451.2 - Selection of providers

§451.2. Selection of providers

The Board of Trustees of the Louisiana State Employees' Retirement System shall select a provider which will be authorized to place the Deferred Retirement Option Plan participant's subaccount balance, after the Deferred Retirement Option Plan participation ends, in products that shall be selected by the participant. In selecting a provider, the board shall consider, among other things, the following:

(1) The tax status of the products.

(2) The portability of the products offered by the provider.

(3) The types and diversity of products offered by the provider.

(4) The ability of the designated provider to provide the rights and benefits under the products.

(5) At a minimum, one short-term fixed income option.

(6) At least one of the fund providers shall maintain an office in the state of Louisiana.

Acts 2003, No. 818, §1, eff. Jan. 1, 2004.



RS 11:451.3 - Vested participants

§451.3. Vested participants

Those individuals who have entered the Deferred Retirement Option Plan prior to the effective date of the self-directed portion of the plan will have the option to participate in the self-directed plan or remain in the plan as it existed when the participant entered the Deferred Retirement Option Plan, whether the participant terminated employment or remained employed.

Acts 2003, No. 818, §1, eff. Jan. 1, 2004.



RS 11:451.4 - Rules and regulations

§451.4. Rules and regulations

The system is authorized to adopt regulations under the Administrative Procedure Act to implement this plan.

Acts 2003, No. 818, §1, eff. Jan. 1, 2004.



RS 11:452 - Renunciation; retirement benefit or allowance

§452. Renunciation; retirement benefit or allowance

The Louisiana State Employees' Retirement System is hereby authorized to promulgate rules and regulations in accordance with the Administrative Procedure Act to permit the irrevocable renunciation of a retirement benefit or allowance. If such rules and regulations are adopted, any renunciation thereunder shall be deemed to be made pursuant to this Section. The provisions of this Section shall have retroactive effect.

Acts 1993, No. 433, §1.



RS 11:453 - Repealed by Acts 2006, No. 770, §2, eff. June 30, 2006.

§453. Repealed by Acts 2006, No. 770, §2, eff. June 30, 2006.



RS 11:454 - Excess benefit arrangement

§454. Excess benefit arrangement

A. A separate, nonqualified, unfunded excess benefit arrangement is hereby created outside the trust fund of the retirement system. This excess benefit arrangement shall be administered as a governmental excess benefit arrangement under Section 415(m) of the Internal Revenue Code of 1986. The purpose of the excess benefit arrangement is to pay to retirees of the retirement system benefits otherwise payable by the retirement system that exceed the limitations on benefits imposed by Section 415(b)(1)(A) of the Internal Revenue Code of 1986.

B. The board of trustees shall be responsible for the administration of the arrangement provided for in this Section. Except as otherwise provided by this Section, the board has the same rights, duties, and responsibilities concerning the excess benefit arrangement as it has to the trust fund and may adopt rules and regulations necessary to administer this arrangement in accordance with the Administrative Procedure Act and in compliance with Section 415(m) of the Internal Revenue Code of 1986.

C. Benefits under this Section are exempt from execution to the same extent as provided by R.S. 11:405, subject to the exceptions in R.S. 11:291 and 292, and the benefits are completely unassignable. Contributions to this arrangement are not held in trust and may not be commingled with other funds of the retirement system.

D. A retiree is entitled to a monthly benefit under this Section in an amount equal to the amount by which the benefit otherwise payable by the retirement system has been reduced by the limitation on benefits imposed by Section 415(b)(1)(A) of the Internal Revenue Code of 1986. The benefit payable by this arrangement is payable at the time and in the form that the benefit payable under the trust fund is paid.

E. The benefit payable under this Section shall be paid from contributions that otherwise would be made to the trust fund under this Title. In lieu of deposit in the trust account, an amount determined by the retirement system to be necessary to pay benefits under this Section shall be paid monthly to the credit of a separately dedicated account maintained only for the excess benefit arrangement. The account may include amounts needed to pay reasonable and necessary expenses of administering this arrangement. The monthly amount to be paid to the credit of the account shall be transferred to the account prior to the date of a monthly disbursement under this Section.

F. The board reserves the right to amend, terminate, or reestablish the arrangement at any time. Such amendment or termination may be retroactive to the extent that the board deems such action necessary to maintain the tax-qualified status of the pension plan or the status of this arrangement as an excess benefit arrangement or to avoid jeopardizing the funded status of the pension plan. In addition, the arrangement may be amended or terminated to eliminate all benefits with respect to any member or other person who has not become eligible to participate in an excess benefit plan arrangement as of the date of such amendment or termination.

Acts 1999, No. 26, §1, eff. May 21, 1999.



RS 11:461 - Eligibility; certification

SUBPART B. DISABILITY RETIREMENT

§461. Eligibility; certification

A. Eligibility for disability benefits, procedures for application for disability benefits, procedures for the certification of continuing eligibility for disability benefits, the authority of the board of trustees to modify disability benefits, and procedures governing the restoration to active service of a formerly disabled employee are specifically described and provided for in R.S. 11:212 through 225.

B. The board of trustees shall award disability benefits to eligible members who have been officially certified as disabled by the State Medical Disability Board. The disability benefit shall be determined as follows:

(1) Except as otherwise provided in this Section, a member shall receive a maximum disability retirement benefit which shall be equivalent to the regular retirement formula without reduction by reason of age.

(2) Subject to the appropriation of funds for this purpose, a corrections officer, probation or parole officer, or a security officer of the Louisiana Department of Public Safety and Corrections who becomes disabled solely as a result of disabilities sustained in the official performance of official duties of a hazardous nature shall receive a maximum disability benefit of sixty percent of average compensation. The agency shall certify that the disability was sustained while the member was performing official duties while on active status and the disability must be certified by a physician on the State Medical Disability Board. Any such officer whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011, shall be subject to provisions of R.S. 11:617.

(3)(a) For any person whose employment first making him eligible for membership in the system occurred on or before June 30, 2006, or who has attained the age of sixty regardless of hire date, or anyone who receives an additional benefit pursuant to R.S. 11:444(A)(2)(b) or (c) or 557 or R.S. 24:36 whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, the disability retiree may retire under any regular retirement plan which applies to him.

(b) Any person who has not attained the age of sixty and whose employment first making him eligible for membership in the system occurred on or after July 1, 2006, and on or before June 30, 2015, shall receive a disability benefit equal to two and one-half percent of average compensation for every year of creditable service. When the disability retiree attains the age of sixty, he shall receive his regular retirement benefit upon making application therefor to the board. The provisions of this Subparagraph shall not apply to any person who receives an additional benefit pursuant to R.S. 11:444(A)(2)(b) or (c) or 557 or R.S. 24:36 whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010.

(c) Any person who has not attained the age of sixty-two and whose first employment making him eligible for membership in one of the state systems occurred on or after July 1, 2015, shall receive a disability benefit equal to two and one-half percent of average compensation for every year of creditable service. When the disability retiree attains the age of sixty-two, he shall receive his regular retirement benefit upon making application therefor to the board.

(4) Selection of retirement option shall be made when application is filed. Upon the death of a disability retiree, his benefit shall be payable in accordance with the option selected at the time of application for disability retirement. Accumulated annual leave for which payment cannot be made upon retirement and unused sick leave accumulated upon retirement shall be credited to the extension of service in the computation of disability retirement benefits.

Acts 1972, No. 135, §1, eff. July 26, 1972. Amended by Acts 1978, No. 727, §7, eff. Jan. 1, 1979; Redesignated from R.S. 42:581 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 864, §1, eff. July 1, 1995; Acts 2001, No. 679, §1, eff. June 25, 2001; Acts 2005, No. 75, §1, eff. July 1, 2005; Acts 2006, No. 835, §1, eff. July 1, 2006; Acts 2007, No. 353, §1, eff. June 30, 2007; Acts 2008, No. 262, §1, eff. June 17, 2008; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2014, No. 226, §1, eff. June 30, 2014.

NOTE: See Acts 2004, No. 7, §6, providing that the Act shall not affect or change any law relative to retirement or retirement or survivor benefits of employees of the Dept. of Public Safety and Corrections.



RS 11:462 - Repealed by Acts 2001, No. 678, 2, eff. June 25, 2001.

§462. Repealed by Acts 2001, No. 678, §2, eff. June 25, 2001.



RS 11:463 - Certification of continuing eligibility for disability benefits; paid by the Louisiana State Employees' Retirement System

§463. Certification of continuing eligibility for disability benefits; paid by the Louisiana State Employees' Retirement System

A. Notwithstanding the provisions of R.S. 11:220(A), whenever the board of trustees requires any disability retiree who has not yet attained the equivalent age of regular retirement to undergo a medical examination to determine continued eligibility to receive a disability retirement benefit, the cost of such examination shall be paid by the Louisiana State Employees' Retirement System.

B. A contested decision as to continued eligibility for disability benefits as a result of the required examination shall be appealed in accordance with R.S. 11:218. Any further medical examinations shall be at the expense of the party as set forth in R.S. 11:218.

Acts 1999, No. 19, §1, eff. May 21, 1999.



RS 11:471 - Survivors' benefits; members hired on or before December 31, 2010

SUBPART C. SURVIVORS' BENEFITS

§471. Survivors' benefits; members hired on or before December 31, 2010

A. Surviving minor children. Benefits for the surviving children of members whose first employment making them eligible for membership in one of the state systems occurred on or before December 31, 2010, shall be calculated as set forth in this Section. The benefit or benefits shall be based on the average compensation of the member. A benefit shall be payable to surviving unmarried minor children of a member who had at least five years of creditable service, at least two years of which was earned immediately prior to death, and was in state service at the time of death or had twenty years or more of service credit regardless of when earned and whether the deceased member was in the state service at the time of death.

B. Surviving handicapped children. (1) The surviving totally physically handicapped or mentally disabled child or children of a deceased member, whether under or over the age of eighteen years, shall be entitled to the same benefits, payable in the same manner, as are provided by this Section for minor children, if the child was totally physically handicapped or mentally disabled at the time of the death of the member and is dependent upon the surviving spouse or other legal guardian.

(2) The applicant shall provide adequate proof of handicap or mental disability of such surviving child or children and shall notify the board of any subsequent changes in the child's condition to such an extent that the child is no longer dependent upon the surviving spouse or legal guardian and any changes in the assistance being received from other state agencies. The board may require a certified statement of the child's eligibility status at the end of each calendar year.

C. Surviving spouse. A benefit shall be payable to the surviving spouse of a member who had at least ten years of creditable service, at least two years of which was earned immediately prior to death, and was in state service at the time of death or had twenty years or more of service credit regardless of when earned and whether the deceased member was in the state service at the time of death. The surviving spouse must have been married to the deceased member for at least one year prior to the death of the member. The benefit shall be based on the average compensation of the member as set forth in Subsection D of this Section.

D. Benefit. Surviving spouses, minor children, handicapped children, and mentally disabled children who qualify under this Section shall be eligible for benefits as follows:

(1) A minor or handicapped child, or mentally disabled child, when there is no surviving spouse, shall receive the greater of seventy-five percent of the deceased member's average compensation or three hundred dollars.

(2) A surviving spouse, with no surviving minor or handicapped child, or mentally disabled child, shall receive the greater of fifty percent of the deceased member's average compensation or two hundred dollars.

(3) A surviving spouse who has custody of a minor or handicapped child, or mentally disabled child shall receive the greater of twenty-five percent of the deceased member's average compensation or one hundred dollars, and the surviving minor or handicapped child shall receive the greater of fifty percent of the deceased member's average compensation or two hundred dollars.

(4) A surviving minor or handicapped child or mentally disabled child not in the custody of a surviving spouse shall receive the greater of fifty percent of the deceased member's average compensation or three hundred dollars, and the surviving spouse shall receive the greater of twenty-five percent of the deceased member's average compensation or one hundred dollars.

E. Limitations and application. (1) In the event the deceased member is survived by more than one minor child, handicapped child, or mentally disabled child, such children shall share equally in the benefit.

(2) In no event shall the survivors of a member receive benefits which, in total, exceed seventy-five percent of the deceased member's average monthly compensation.

(3) Qualifying survivor's benefits are payable upon application therefor and become effective as of the day following the death of the member.

Acts 1972, No. 135, §1, eff. July 26, 1972; Acts 1988, No. 132, §1, eff. June 29, 1988; Redesignated from R.S. 42:601 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 1109, §1, eff. July 14, 1997; Acts 1999, No. 1330, §1, eff. July 12, 1999; Acts 2003, No. 195, §1, eff. June 5, 2003; Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:471.1 - Survivors' benefits; members hired on or after January 1, 2011

§471.1. Survivors' benefits; members hired on or after January 1, 2011

A. Survivors benefits shall be due and payable by the system effective the first day of the next month following the death of a member whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011, but shall not be paid until a properly completed and acceptable application is received by the system and all proper certifications have been received by the system.

B.(1) A surviving spouse with a minor or handicapped child, or mentally disabled child, or children shall be paid per month, for so long as one or more children remain eligible for benefits under Subsection C of this Section, fifty percent of the benefit to which the member would have been entitled if he had retired on the date of his death using the member's applicable accrual rate regardless of years of service or age, or six hundred dollars per month, whichever is greater, provided the deceased member was an active member at the time of death and had five or more years of service credit, at least two years of which were earned immediately prior to death or provided the deceased member had twenty or more years of service credit regardless of when earned or whether the deceased member was in active service at the time of death.

(2)(a) Benefits shall cease upon remarriage, and the surviving spouse shall be liable to the system for repayment of any survivor benefits received subsequent to his remarriage. The surviving spouse shall notify the system in writing within thirty days of his remarriage. Failure to provide such notice shall constitute fraud for purposes of R.S. 11:543.

(b) Benefits shall resume upon a subsequent divorce from or death of a new spouse.

(c) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, if the member was eligible to retire on the date of his death, benefits shall not cease upon remarriage.

(3) When all surviving children cease to be eligible for benefits under Subsection C of this Section, the surviving spouse shall cease to receive benefits provided by this Subsection and thereafter, if eligible, shall receive benefits in accordance with the provisions of Subsection D of this Section.

C.(1) In addition to the amount payable in accordance with Subsection B of this Section, for the benefit of the surviving minor child, or children, there shall be paid for each such child, subject to a maximum of two children, per month fifty percent of the benefit to which a spouse would be entitled under Subsection B of this Section. Benefits shall be payable to such children even if no spouse is eligible for survivor benefits, provided the member had at least five years of service credit. Benefits for a child shall cease when the child is no longer a minor child as defined by this Chapter. No surviving minor child shall receive more than one survivor's benefit at any one time. If two benefits are applicable, only the larger shall be paid.

(2)(a) In addition to the amount payable in accordance with Subsection B of this Section, the surviving totally physically handicapped or mentally disabled child or children of a deceased member, whether under or over the age of eighteen years, shall be entitled to the same benefits, payable in the same manner, as are provided by this Section for minor children, if the child was totally physically handicapped or mentally disabled at the time of the death of the member and is dependent upon the surviving spouse or other legal guardian.

(b) The surviving spouse or legal guardian shall provide adequate proof of handicap or mental disability of such surviving child or children and shall notify the board of any subsequent changes in the child's condition which cause the child to no longer be dependent upon the surviving spouse or legal guardian and any changes in the assistance being received from other state agencies. The board may require a certified statement of the child's eligibility status at the end of each calendar year.

D.(1) A surviving spouse without a minor or handicapped child, or mentally disabled child, or children shall be paid per month, for the remainder of his life, the Option 2-A equivalent of the benefit amount based on years of service that the member had earned to the date of his death using the applicable accrual rate, or six hundred dollars per month, whichever is greater, provided the surviving spouse had been married to the deceased member for at least one year prior to death, and provided the deceased member was an active member at the time of death and had ten or more years of service credit, at least two years of which were earned immediately prior to death or provided the deceased member had twenty or more years of service credit regardless of when earned or whether the deceased member was in active service at the time of death.

(2)(a) Benefits shall cease upon remarriage, and the surviving spouse shall be liable to the system for repayment of any survivor benefits received subsequent to his remarriage. The surviving spouse shall notify the system in writing within thirty days of his remarriage. Failure to provide such notice shall constitute fraud for purposes of R.S. 11:543.

(b) Benefits shall resume upon a subsequent divorce from or death of a new spouse.

(c) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, if the member was eligible to retire on the date of his death, benefits shall not cease upon remarriage.

E. The accumulated contributions of a deceased member shall be paid in a lump sum refund to the natural person or persons that he designated as his beneficiary, or to his succession if there is no designated beneficiary, but only if no benefits under Subsection A, B, C, D, F, or G of this Section are payable. Payment of accumulated contributions shall be made only upon receipt of the deceased member's death certificate. Said payment to the named beneficiary or the estate cancels all liability of the system to the deceased member, his named beneficiary, or his estate.

F. In the event of death of a member leaving a surviving spouse and dependent children, the total of the benefits payable under Subsections B and C of this Section shall not be less each month than the amount that would have been payable under Subsection D of this Section for as long as both spouse and children are eligible to receive benefits under Subsection B and C of this Section.

G. If a member dies, even after retirement, eligible children shall receive the benefits under Subsection C of this Section.

H. The benefits payable under Subsection C of this Section shall be paid to the person having legal custody of the property of the child, except in those cases when a trust created under law has been created by the deceased member for the benefit of the child, the terms of the instrument creating the trust so provide and the system has been provided with a certified copy of the trust document, then the survivor benefit shall be paid to the trust for addition to the trust property. In the event that the trust is contested by any party, the system shall withhold all benefit payments or deposit them in the registry of the court if a concursus proceeding is filed, until there is a final binding legal agreement or judgment regarding the proper payment of benefits. If the trust terminates under the terms of the trust prior to the death of the child, then benefits shall be payable as otherwise provided under this Subsection. The trustee of the trust shall immediately notify the system in writing of the death of the child.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2011, No. 368, §1, eff. July 1, 2011; Acts 2014, No. 851, §1, Jan. 1, 2015; Acts 2014, No. 852, §1, eff. June 30, 2014.



RS 11:472 - Manner of payment

§472. Manner of payment

Benefits for a surviving spouse, a surviving handicapped child over the age of eighteen years, a surviving unmarried emancipated minor, and a surviving unmarried minor child who is a full-time student over the age of eighteen years but under the age of twenty-three years shall be paid directly to them. Benefits for surviving minor children shall be paid in the name of the child and to the care of the person who has legal custody of the child, or, in those instances where a trust has been established which includes this benefit as property of the trust, the benefit shall be paid to the trustee of that trust.

Acts 1972, No. 135, §1, eff. July 26, 1972; Redesignated from R.S. 42:602 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 1109, §1, eff. July 14, 1997.



RS 11:473 - Surviving spouse and adult children

§473. Surviving spouse and adult children

A. When a married member has major children of both a current marriage and a prior marriage but no minor children of either marriage, the member and nonmember spouse may by written agreement jointly elect to direct the retirement system in writing to divide the benefit established in R.S. 11:471 between the member's current spouse, the children of the present marriage, and the children of the prior marriage, in any agreed proportions, provided the proportionate amounts are clearly set forth in the agreement. Either spouse may revoke the agreement by providing the system with a written revocation prior to the death of the member. The agreement shall be automatically revoked by operation of law in the event that the party spouses become divorced.

B. When a married member has major children of a prior marriage and no minor children of the present marriage, that member may unilaterally elect to direct the retirement system in writing to divide the benefit established in R.S. 11:471 between the member's current spouse and the children of the prior marriage on a pro rata basis, provided there is no pending joint election made pursuant to Subsection A of this Section. The interest of the current spouse shall be based on the ratio of the length of the current marriage to the total state service of the member.

C. The elections set forth in Subsections A and B of this Section may be made even if the member has minor children of the current or prior marriage at the time the election is made, but the election shall not become effective until there are no longer any children of either marriage who are eligible for benefits based on being a minor or a student. The retirement system shall distribute the benefits in accordance with the written election made pursuant to either Subsection A or B of this Section, provided the election is received by the system prior to the member's death.

D. The benefit that is established pursuant to R.S. 11:471 and that is payable pursuant to this Section shall be based on the age and mortality of the surviving spouse and shall cease being paid upon the death of the surviving spouse.

Acts 1972, No. 135, §1, eff. July 26, 1972. Amended by Acts 1978, No. 67, §4; Acts 1988, No. 6, §1, eff. June 2, 1988; Redesignated from R.S. 42:603 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 1109, §1, eff. July 14, 1997; Acts 2001, No. 405, §1, eff. June 15, 2001.



RS 11:474 - Proof of entitlement to benefits

§474. Proof of entitlement to benefits

Each survivor benefit recipient shall be required to establish proof annually or at such other times as the board of trustees may deem necessary that they are still legally entitled to the survivor benefits provided in this Subpart. The board of trustees shall have the right to suspend or cancel any survivor benefit wherein the recipient fails to provide proper certification of eligibility.

Acts 1972, No. 135, §1, eff. July 26, 1972. Amended by Acts 1978, No. 67, §4; Acts 1987, No. 282, §1; Redesignated from R.S. 42:604 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 1109, §1, eff. July 14, 1997.



RS 11:475 - Survivor refund

§475. Survivor refund

The retirement system shall pay a lump sum refund equal to the difference between the total monthly survivor benefits paid and the total accumulated contributions of the member, to the beneficiaries or the estate of the beneficiaries if the total monthly benefits are not equal to the accumulated contributions of the member. This refund shall not be paid until all eligible monthly benefits have ceased.

Acts 1972, No. 135, §1, eff. July 26, 1972; Redesignated from R.S. 42:605 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 31, §1; Acts 1997, No. 1109, §1, eff. July 14, 1997.



RS 11:476 - Payment to named beneficiary in lieu of survivor's benefits; effect

§476. Payment to named beneficiary in lieu of survivor's benefits; effect

A. The accumulated contributions of a deceased member shall be paid in a lump sum refund to his named beneficiary or estate if no survivor's benefits are payable.

B. Payment of accumulated contributions shall be made only upon receipt of the deceased member's death certificate. Said payment to the named beneficiary or the estate cancels all liability of the system to the deceased member, his named beneficiary, or his estate.

Acts 1972, No. 135, §1, eff. July 26, 1972. Amended by Acts 1976, No. 239, §1; Redesignated from R.S. 42:606 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 587, §1; Acts 1997, No. 1109, §1, eff. July 14, 1997.



RS 11:477 - Limitations on payment of benefits

§477. Limitations on payment of benefits

A. The payment of benefits made under R.S. 11:446 or under this Subpart shall be subject to the limitations of this Section. The payment of benefits shall commence not later than April first of the year following the calendar year in which the later of the following occurs: the member retires, or the member reaches the age of seventy years and six months.

B.(1) Unless the member has elected otherwise on or before December 31, 1983, the entire benefit of a member shall be distributed over a period not longer than the longest of the following periods:

(a) The member's life.

(b) If the member is married, the life of the member's designated beneficiary.

(c) The member's life expectancy.

(d) The joint life and last survivor life expectancy of the member and his designated beneficiary.

(2) If the member is married and his spouse survives him, the designated beneficiary for at least a qualified joint and survivor annuity and fifty percent of his Deferred Retirement Option Plan Account shall be his spouse, unless such spouse has consented to the contrary in writing before a notary public, or such spouse cannot be located and the member submits an original affidavit signed by him before a notary public and evidencing good faith efforts to locate the spouse. For purposes of this Paragraph, "spouse" means that person who is married to the member under a legal regime of community of acquets and gains on his effective date of retirement or effective date of participation in the Deferred Retirement Option Plan, whichever is earlier.

C.(1) If the member dies before his benefit has commenced, the remainder of such interest shall be distributed to the member's beneficiary within five years after the date of such member's death.

(2) Paragraph (1) of this Subsection shall not apply to any portion of a member's benefit which is payable to or for the benefit of a designated beneficiary, over the life of or over the life expectancy of such beneficiary, so long as such distributions begin not later than one year after the date of the member's death, or, in the case of the member's surviving spouse, the date the member would have attained the age of seventy years and six months. If the designated beneficiary is the member's surviving spouse and if the surviving spouse dies before the distribution of benefits commences, then Paragraph (1) of this Subsection shall be applied as if the surviving spouse were the member. If the designated beneficiary is a child of the member, for purposes of satisfying the requirement of Paragraph (1) of this Subsection, any amount paid to such child shall be treated as if paid to the member's surviving spouse if such amount would become payable to such surviving spouse (if alive) upon the child's reaching age eighteen or, if later, upon the child's completing a designated event. For purposes of this Paragraph a designated event shall be the later of the date the child is no longer disabled or the date the child ceases to be a full-time student (or attains age twenty-three, if earlier).

(3) Paragraph (1) of this Subsection shall not apply if the distribution of the member's interest has commenced and is for a term certain over a period permitted in Subsection B.

(4) Paragraph (1) of this Subsection shall not apply if the member has elected otherwise on or before December 31, 1983, (or such later date to which such election period shall be subject under Internal Revenue Code Sec. 401(a)).

D. As to any benefit payable by the retirement system which is not optional as of December 31, 1983, the member shall be considered to have made the election referred to in Subsections B and C, if he were a member on or before such time.

E. If by operation of the provisions of law or by action of the board of trustees, a survivor benefit is payable to a specified person or persons, the member shall be considered to have designated such person as an alternate beneficiary hereunder. If there is more than one such person, then the youngest such person shall be considered to have been so designated.

F. This Section shall be effective for members of the system who complete any service under the system on or after July 1, 1987, with employers contributing to the system.

Acts 1972, No. 135, §1, eff. July 26, 1972; Redesignated from R.S. 42:607 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 1109, §1, eff. July 14, 1997.



RS 11:478 - Benefits payable to certain members killed in the line of duty; survivor benefits; corrections officers hired on or before December 31, 2010

§478. Benefits payable to certain members killed in the line of duty; survivor benefits; corrections officers hired on or before December 31, 2010

A. Notwithstanding any other provision of law to the contrary, if a correctional officer, probation or parole officer, or a security officer of the Louisiana Department of Public Safety and Corrections, whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, is killed in the line of duty while serving in his official capacity, survivor benefits shall be payable to qualified survivors as provided for in accordance with this Section, except that a surviving spouse shall be eligible for benefits under this Section, without regard to the amount of time that the surviving spouse was married to the deceased officer and without regard to the amount of time that the deceased officer was a member of this system. This benefit is payable only if the member dies as a direct result of injuries sustained in the official performance of his official duties while on active duty status.

B. When there is a surviving minor, handicapped, or mentally incapacitated child or children, the amount of the total benefit shall equal:

(1) Seventy-five percent of the member's average compensation if the member had five or more years of service credit.

(2) Sixty percent of the member's average compensation if the member had less than five years of service credit.

C. When there is a surviving spouse and no surviving child or children, the total benefit shall equal:

(1) Seventy-five percent of the member's average compensation if the member had twenty-five or more years of service credit.

(2) Sixty percent of the member's average compensation if the member had less than twenty-five years of service credit.

D. If there is a surviving spouse and a surviving child or children, one-third of the benefit shall be designated to the spouse and two-thirds shall be designated to the minor, handicapped, or mentally incapacitated child or children.

E. The provisions of this Section shall be applied retroactively to July 1, 1996.

Acts 1972, No. 135, §1, eff. July 26, 1972; Redesignated from R.S. 42:608 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 107, §1; Acts 2010, No. 992, §1, eff. Jan. 1, 2011.

NOTE: See Acts 2004, No. 7, §6, providing that the Act shall not affect or change any law relative to retirement or retirement or survivor benefits of employees of the Dept. of Public Safety and Corrections.



RS 11:491 - Repealed by Acts 1999, No. 402, 2, eff. July 1, 1999.

SUBPART D. COST-OF-LIVING ADJUSTMENT

§491. Repealed by Acts 1999, No. 402, §2, eff. July 1, 1999.



RS 11:501 - Supplemental benefits

SUBPART E. SUPPLEMENTAL BENEFITS

§501. Supplemental benefits

A. The board shall provide, commencing October 1, 1977 and thereafter, a supplementary monthly benefit of twenty-five dollars to each member who retired prior to July 1, 1973, and to each beneficiary of a deceased retired member who retired prior to July 1, 1973, under option 2, option 3, or option 4, and to any survivor of a member who died prior to July 1, 1973 and prior to retirement who is receiving survivor benefits in accordance with the provisions of this Chapter.

B. Nothing in this Section shall be construed to affect in any manner any other benefits, including cost-of-living benefits, provided by this Chapter.

C. Beginning January 1, 1978, and in each succeeding year thereafter, the board shall inform the legislature of the amount required to pay the supplementary benefits provided herein for the ensuing fiscal year. Funds appropriated therefor shall be paid to the system and placed in a supplementary benefits account, and the supplementary benefits paid as provided herein shall be charged only to this account.

Added by Acts 1977, No. 637, §1; Redesignated from R.S. 42:625 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:502 - Creation of optional retirement plan

SUBPART F. OPTIONAL RETIREMENT PLAN

§502. Creation of optional retirement plan

A. There is created an optional retirement plan for certain state employees who would otherwise be eligible to become members of the Louisiana State Employees' Retirement System. Those eligible employees who select this optional benefit shall not be considered eligible for any benefits provided by the defined benefit plan and cannot maintain any service credit in the defined benefit plan once this option is elected.

B.(1) Notwithstanding Subsection A of this Section, anyone who elected to participate in the optional retirement plan in lieu of the defined benefit plan before December 31, 2007, may regain membership in the defined benefit plan by complying with the provisions of this Subsection.

(2)(a) Any optional retirement plan member electing to return to the defined benefit plan in accordance with the provisions of this Subsection shall transfer all credit in the optional retirement plan to the defined benefit plan and shall not have credit in both systems.

(b) All monies contributed to the optional retirement plan by or on behalf of the member together with any earnings attributable thereto shall be transferred to the defined benefit plan and applied to the payments required by this Subsection. Any deficiency in the amounts due shall be paid by the member, and no service shall be credited to the member until the system has received the total amount due.

(3) If the member transferred any monies from the defined benefit plan into the optional retirement plan in accordance with R.S. 11:502.2, he may reestablish that credit in the defined benefit plan by complying with the provisions of R.S. 11:537(D), except that the repayment may be made at any time before retirement or entry into the Deferred Retirement Option Plan.

(4) The member shall receive credit for service for the time he participated in the optional retirement plan by paying to the system an amount, calculated in accordance with the provisions of R.S. 11:158, sufficient to totally offset any increase in liability of the system caused by the member receiving such credit.

Acts 1999, No. 1320, §1, eff. July 12, 1999; Acts 2001, No. 454, §1, eff. July 1, 2001; Acts 2004, No. 923, §1, eff. July 1, 2004; Acts 2012, No. 718, §1, eff. Aug. 31, 2012.

NOTE: See Acts 1999, No. 1320, §2(B), relative to termination of the optional retirement plan. Also see Acts 2001, No. 454, §2 which amends these provisions.

NOTE: Also see Acts, 2001, No. 454, §3 (an exception to Acts 1999, No. 1320, §2(B)) relative to enrollment of Executive Career Service members in the Optimal Retirement Plan.



RS 11:502.1 - Selection of providers

§502.1. Selection of providers

The Board of Trustees of the Louisiana State Employees' Retirement System shall select no more than three providers with which participants will be authorized to place their contributions in products that shall be selected by the board. In selecting the providers, the board shall consider, among other things, the following:

(1) The tax status of the product.

(2) The portability of the products offered by the providers.

(3) The types of products offered by the providers.

(4) The relation of the costs and benefits as relates to the amount of the contributions to be made pursuant to the provisions of this Subpart.

(5) The ability of the designated provider or providers to provide the rights and benefits under the products.

Acts 1999, No. 1320, §1, eff. July 12, 1999.

NOTE: See Acts 1999, No. 1320, §2(B), relative to termination of the optimal retirement plan.



RS 11:502.2 - Eligibility; irrevocable election

§502.2. Eligibility; irrevocable election

A.(1) The following state employees shall be eligible to make an irrevocable election to participate in this optional retirement plan:

(a)(i) Any unclassified state employee who is appointed by a statewide elected official and whose appointment is subject to confirmation by the Louisiana Senate.

(ii) Any unclassified state employee who is a member of the immediate staff of any such employee described in Item (i) of this Subparagraph.

(b) The chief executive officer of the State Group Benefits Program.

(c) Any member of the Executive Career Service established by the State Civil Service Commission.

(2)(a) Such election shall be made in writing and filed with the Louisiana State Employees' Retirement System within sixty days after such appointment.

(b) Any employee who either enrolled in or transferred into the optional retirement plan effective on or before June 30, 2004, who does not elect to regain membership in the defined benefit plan pursuant to R.S. 11:502(B) shall continue participation therein in accordance with the provisions of law applicable thereto.

(3) Elections shall be effective as of the date of appointment. If an eligible employee fails to make the election timely, he shall become a member of the retirement system's defined benefit plan as of the date of appointment.

B.(1)(a) Except as provided in Subparagraphs (b) and (c) of this Paragraph, any participating member of the defined benefit plan who would otherwise be eligible to participate in the optional retirement plan under the provisions of Subsection A of this Section and who was appointed to the position which makes him eligible for participation in the optional retirement plan after December 7, 2003, may irrevocably elect to participate in this optional retirement plan under the provisions of this Subpart, but any such election shall be filed in writing with the Louisiana State Employees' Retirement System on or before August 31, 2004, or the member shall remain in the defined benefit plan.

(b) Any member of the Executive Career Service established by the State Civil Service Commission who is a participating member of the defined benefit plan shall have sixty days following the effective date of such member's appointment to the Executive Career Service to make and file the election set forth in Subparagraph (a) of this Paragraph.

(c) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, any unclassified state employee who meets the criterion established in Subparagraph (A)(1)(a) of this Section may irrevocably elect to participate in this optional retirement plan if such employee files his election to participate in the optional retirement plan with the system in writing not later than the sixtieth day following the effective date of his appointment to the position which makes him eligible for participation in the optional retirement plan. Notwithstanding any provision of law to the contrary, no employee who is appointed after December 7, 2007, to a position which would otherwise make him eligible to participate in the optional retirement plan pursuant to this Subparagraph shall be permitted to enroll in the optional retirement plan.

(2) If, pursuant to this Subsection, an election is made by a current member of the defined benefit plan to participate in the optional retirement plan, then the employee contributions that were made on behalf of such member in the defined benefit plan shall be transferred to the participant's optional retirement plan.

(3) Any otherwise eligible employee who has service credit in the defined benefit plan shall be ineligible to participate in the optional retirement plan, unless such employee transfers all such credit from the defined benefit plan to this optional retirement plan in accordance with this Subsection.

Acts 1999, No. 1320, §1, eff. July 12, 1999; Acts 2001, No. 454, §1, eff. July 1, 2001; Acts 2002, 1st Ex. Sess., No. 136, §1, eff. May 1, 2002; Acts 2004, No. 923, §1, eff. July 1, 2004.

NOTE: See Acts 1999, No. 1320, §2(B), relative to termination of the optional retirement plan. Also see Acts 2001, No. 454, §2 which amends these provisions.

NOTE: Also see Acts 2001, No. 454, §3 (an exception to Acts 1999, No. 1320, §2(B)) relative to enrollment of Executive Career Service members in the Optimal Retirement Plan.

NOTE: Acts 2002, 1st Ex. Sess., No. 136, §2, repeals Acts 1999, No. 1320, §2(B), as amended by Acts 2001, No. 454.



RS 11:502.3 - Contributions

§502.3. Contributions

A.(1)(a) Each participant in this optional retirement plan shall contribute monthly the same amount that would have been contributed to the defined benefit plan, as if the participant were a member of that plan.

(b) The entirety of each participant's contribution, less any monthly fee established by the Board of Trustees for the Louisiana State Employees' Retirement System to cover the cost of administration and maintenance of the optional retirement plan, shall be remitted to the applicable designated provider or providers for application to the participant's account or accounts.

(2) Participant's contributions may be made by employer pick-up in accordance with the provisions of Section 414(h)(2) of the United States Internal Revenue Code or any amendment thereto.

B.(1) Each employer agency, institution, or board shall contribute to the Louisiana State Employees' Retirement System on behalf of each participant in this optional retirement plan the same amount that would have been contributed to the defined benefit plan.

(2)(a) Upon receipt of this contribution, the Louisiana State Employees' Retirement System shall promptly pay over to the appropriate designated provider or providers an amount equal to the employer's portion of the normal cost contribution as set forth in the actuarial valuation of the retirement system which is approved annually by the Public Retirement Systems' Actuarial Committee. That amount shall be credited to the participant's account or accounts, subject to any other applicable provisions of this Section.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, the Louisiana State Employees' Retirement System shall retain and apply to the unfunded accrued liability the amount if any, of the employer contributions paid on behalf of any optional retirement plan participant which exceeds the employer's portion of the normal cost contribution.

(3)(a) In addition to the amount retained pursuant to Paragraph (2) of this Subsection, an additional contribution shall be retained by the system, subject to the following procedures. The annual actuarial valuation presented to the Public Retirement Systems' Actuarial Committee pursuant to R.S. 11:127(C) shall identify any adverse actuarial impact occurring on and after July 1, 2000, as the result of participation of the employees set forth in this Subpart. Then, the system actuary shall identify and recommend the additional amount of the employer's portion of the normal cost contributions made on behalf of optional retirement plan participants that is necessary to be retained to offset such adverse actuarial impact, if any.

(b) Any additional amount of the employer's portion of the normal cost contributions recommended to be retained pursuant to Subparagraph (a) of this Paragraph, shall be retained from such employer contributions that are made in the then current plan year. That amount shall be increased or decreased annually thereafter according to the same procedures in the amount needed to offset such adverse actuarial impact to the system, if any.

(4) The process of retaining contributions, as identified in Paragraphs (2) and (3) of this Subsection shall continue until the unfunded accrued liability of the retirement system is fully amortized.

C. Notwithstanding the provisions of Subsections A and B of this Section, the Louisiana State Employees' Retirement System shall not remit any funds or contributions to any provider or providers from an employer agency, institution, or board until the correct and total amount to be remitted to the Louisiana State Employees' Retirement System under Subsections A and B of this Section is received each month from the employer agency, institution, or board.

D. Under no circumstances shall the contributions made pursuant to this Section exceed the limitation on contributions as set by Section 415(c) of the Internal Revenue Code or any amendment thereto.

Acts 1999, No. 1320, §1, eff. July 12, 1999; Acts 2010, No. 102, §1, eff. July 1, 2010.

NOTE: See Acts 1999, No. 1320, §2(B), relative to termination of the optimal retirement plan.



RS 11:502.4 - Limitations; unclassified employees

§502.4. Limitations; unclassified employees

Any eligible employee who elects to participate in this optional retirement plan shall always be ineligible for membership in the defined benefit plan, even if he is employed in a position covered by the defined benefit plan and shall only be entitled to those benefits set out in this Subpart. If any such optional retirement plan participant assumes a new position covered by the retirement plan, then he shall continue to participate in the optional retirement plan, notwithstanding the provisions of R.S. 11:417. If any such optional retirement plan participant assumes a new position in state service not covered by the defined benefit plan, he must at that time begin membership in the retirement system which provides benefits for that position in state service.

Acts 1999, No. 1320, §1, eff. July 12, 1999; Acts 2001, No. 454, §1, eff. July 1, 2001.

NOTE: See Acts 1999, No. 1320, §2(B), relative to termination of the optimal retirement plan. Also see Acts 2001, No. 454, §2 which amends these provisions.

NOTE: Also see Acts, 2001, No. 454, §3 (an exception to Acts 1999, No. 1320, §2(B)) relative to enrollment of Executive Career Service members in the Optimal Retirement Plan.



RS 11:502.5 - Benefits not obligation of the state; unclassified employees

§502.5. Benefits not obligation of the state; unclassified employees

A. Any eligible employee who elects to participate in this optional retirement plan shall agree that the benefits payable to participants are not the obligations of the state of Louisiana or the Louisiana State Employees' Retirement System and that such benefits and other rights of the optional retirement plan are the sole liability and responsibility of the designated provider or providers to which contributions have been made. Furthermore, each such participant shall in accordance with this agreement expressly waive his or her rights set forth in Article X, Section 29(A) and (B) of the Louisiana Constitution.

B.(1) Benefits shall be payable to such optional retirement plan participants or their beneficiaries by the designated provider or providers and not by the Louisiana State Employees' Retirement System, in accordance with the contract types provided by the providers selected and the contracts approved for use in the optional retirement plan by the board.

(2) Additionally, the board may approve direct transfers by and between providers.

(3) Participants in the optional retirement plan shall not be entitled to any benefits to which members in the defined benefit plan are entitled, including but not limited to disability benefits, survivor benefits, participation in the Deferred Retirement Option Plan, and any cost of living adjustments granted to retirees of the defined benefit plan.

(4) Participants in the optional retirement plan shall specifically acknowledge and do hereby waive any of the benefits that accrue to members in the defined benefit plan.

C. Any such optional retirement plan participant receiving retirement benefits under Subsection B of this Section shall be eligible to participate in the Office of Group Benefits programs in accordance with its laws and regulations.

D. By participating in the optional retirement plan, the participant and the provider shall be responsible for complying with all applicable provisions of the Internal Revenue Code, and if any violation of that Code occurs as a result of the participant's participation in the optional retirement plan, it will be the responsibility and liability of the participant and the provider and not the Louisiana State Employees' Retirement System.

E. There shall be no liability on the part of and no cause of action of any nature shall arise against the Louisiana State Employees' Retirement System, or its agents or employees, for any action taken in the performance of the duties under this Subsection.

Acts 1999, No. 1320, §1, eff. July 12, 1999; Acts 2001, No. 1178, §1, eff. June 29, 2001.

NOTE: See Acts 1999, No. 1320, §2(B), relative to termination of the optimal retirement plan.



RS 11:502.6 - Implementation

§502.6. Implementation

The Board of Trustees of the Louisiana State Employees' Retirement System shall implement the optional retirement plan no later than July 1, 2000, and the employer agencies, institutions, and boards shall implement the optional retirement plan on July 1, 2000.

Acts 1999, No. 1320, §1, eff. July 12, 1999.

NOTE: See Acts 1999, No. 1320, §2(B), relative to termination of the optimal retirement plan.



RS 11:503 - Payment by electronic funds transfer

SUBPART G. ELECTRONIC FUNDS TRANSFER

§503. Payment by electronic funds transfer

A. Subject to the provisions of Subsection B of this Section and notwithstanding any other provision of law to the contrary, any benefit payable under this Part by the Louisiana State Employees' Retirement System, for which a member or beneficiary becomes eligible on or after January 1, 2000, shall be paid through an electronic funds transfer.

B. Any person may seek an exception to this payment method if he or she, or the legal guardian of the recipient, certifies in writing to the board of trustees that he or she does not have an account with a financial institution, or that payment by electronic funds transfer would impose a hardship due to a physical disability or geographic barrier, or would impose a financial hardship. The board of trustees may grant other waivers to the electronic funds transfer requirement in accordance with rules and regulations adopted in accordance with the Administrative Procedure Act.

Acts 1999, No. 21, §1, eff. May 21, 1999.



RS 11:511 - Composition of board of trustees

PART V. BOARD OF TRUSTEES

§511. Composition of board of trustees

The board of trustees shall consist of the following members:

(1) A member of the House Committee on Retirement appointed by the speaker of the House of Representatives, or the member's designee.

(2) The chairman of the Retirement Committee of the Senate, ex officio, or his designee.

(3) The treasurer of the state of Louisiana, ex officio, or his designee. Notwithstanding the provisions of R.S. 49:307.1, the treasurer may name any person as his designee to this board.

(4) The commissioner of administration, ex officio, or his designee.

(5) Six trustees who shall be active employees and members of the system with at least ten years of creditable service and who shall be elected by the members of the system for a term of four years to succeed members whose terms expire under rules and regulations adopted by the board to govern the elections. However, those trustees whose terms begin on or after January 1, 1998, shall be eligible to serve only three consecutive four-year terms, to include any term served as an active or retired member. Upon the completion of the third consecutive four-year term, the trustee shall be ineligible for a fourth consecutive term of office. An active member who retires while serving on the board shall be allowed to remain on the board for the remainder of the term for which elected. The director, assistant directors, chief investment officer, and other employees of the staff of the system shall be ineligible for membership on the board, and no member of the board elected under this Section shall be eligible for one of these positions for a period of two years after the termination of their service on the board. No department in the executive branch of state government, as more particularly described in Title 36 of the Louisiana Revised Statutes of 1950, as amended and revised, may have more than two trustees serving on the board at the same time. The candidate or candidates who have received the highest and next highest vote tallies, and who do not violate the prohibition against more than two trustees serving from the same department, shall be declared the elected trustee or trustees.

(6) Three trustees who are retired members of the system and who shall represent the retired members of the system. The retired trustees shall be elected by the retired members of the system for a term of four years. However, those trustees whose terms begin on or after January 1, 1998, shall be eligible to serve only three consecutive four-year terms, to include any term served as an active or retired member. Upon the completion of the third consecutive four-year term, the trustee shall be ineligible for a fourth consecutive term of office. The election shall be held in accordance with the rules adopted by the board to govern the elections of trustees. Vacancies shall be filled in accordance with R.S. 11:512.

Acts 1972, No. 135, §1, eff. July 26, 1972. Amended by Acts 1974, No. 224, §1; Acts 1983, No. 23, §1; Acts 1983, No. 683, §1; Acts 1987, No. 200, §1, eff. July 1, 1987; Acts 1987, No. 930, §1, eff. Jan. 1, 1988; Redesignated from R.S. 42:641 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 556, §1; Acts 1997, No. 6, §1, eff. May 9, 1997; Acts 1997, No. 25, §1, eff. July 1, 1997; Acts 1999, No. 737, §1, eff. Jan. 1, 2001; Acts 2012, No. 113, §1, eff. June 30, 2012; Acts 2016, No. 621, §1, eff. June 17, 2016.



RS 11:512 - Vacancies

§512. Vacancies

Any vacancy on the board of trustees shall be filled by the board of trustees for the unexpired term of office, provided that if the unexpired term is for a period of more than two years, the appointment shall be for the period intervening until January first following the next regular election, at which election a member shall be elected to fill the unexpired portion of the term in accordance with the provisions of this Part. The above does not apply to the trustee who is a retired member of the system, as his successor would be appointed by the executive board of the retired state employees association.

Acts 1972, No. 135, §1, eff. July 26, 1972. Amended by Acts 1974, No. 224, §1; Redesignated from R.S. 42:643 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:513 - Officers; meetings; quorum; minutes; reports; compensation

§513. Officers; meetings; quorum; minutes; reports; compensation

A. At its first meeting held in January of each year the board shall elect one of its members chairman to serve until a new chairman is elected. In the event of a vacancy in the office of the chairman, the board shall elect a new chairman to serve until the first meeting in the following January. If the chairman is not present at a meeting, the board shall designate an acting chairman to preside at that meeting.

B. Regular meetings of the board shall be held monthly at the time and place determined by the Board, provided that with notice to each member, the chairman or a majority of the board may call special meetings or cancel regular meetings. Meetings of the board shall be conducted in accordance with Roberts Rules of Order unless the board prescribes a different procedure. All meetings and hearings of the board are open to the public.

C. A majority of the members of the board shall constitute a quorum for the transaction of business, and four votes shall be necessary for a decision.

D. The director shall act as secretary of the board and shall keep records and minutes of its business and official actions. The minutes of the proceedings of the board shall be prepared and maintained by the director on behalf of and subject to the approval of the board.

E. The board shall have the accounts of the system audited annually by the legislative auditor and shall publish as of the end of each fiscal year a report showing the fiscal transactions of the system for the preceding fiscal year, the amount of the accumulated cash and securities of the system, a statement of income and expenditures and a balance sheet showing the financial condition of the system by means of an actuarial valuation of its assets and liabilities. It shall also publish a synopsis of the report.

F.(1) The members of the board shall receive for attendance at meetings of the board a per diem of seventy-five dollars per day plus the normal expense allowance allowed state employees by the Division of Administration, if funds are available for this purpose. The board shall receive per diem for each meeting required by law. There shall be no such per diem payment for those meetings above and beyond the number required by law.

(2) The chairman of the Retirement Committee of the House of Representatives and the chairman of the Retirement Committee of the Senate of the Louisiana Legislature, or their designees if members of the legislature, shall receive for attendance at meetings of the board the same per diem and expenses as they receive for attendance at legislative committee meetings, and from the same source.

Acts 1972, No. 135, §1, eff. July 26, 1972; Acts 1983, No. 23, §1; Redesignated from R.S. 42:644 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2003, No. 198, §1, eff. June 5, 2003.



RS 11:514 - Domicile

§514. Domicile

The official domicile of the board of trustees shall be at the state capitol in Baton Rouge.

Acts 1972, No. 135, §1, eff. July 26, 1972; Redesignated from R.S. 42:645 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:515 - Powers and duties

§515. Powers and duties

The board of trustees shall have the following powers and duties:

(1) To appoint the director, assistant directors, and chief investment officer, to fix their salaries, and to designate the powers and duties of these officials.

(2) To make, alter, amend and promulgate rules and otherwise provide for the establishment and maintenance of the system, which by terms of the law are under the jurisdiction of the board as authorized by the retirement law.

(3) To prepare and submit to the Joint Legislative Committee on the Budget and the state budget officer with recommendations, a budget covering the estimated costs of administering the system for each succeeding fiscal year. This annual budget shall be subject to approval by the Joint Legislative Committee on the Budget.

(4) To hear appeals from members who claim their rights under the laws and/or the rules of the system have been violated, and to issue appropriate orders in such cases.

(5) To appoint an actuary and adopt mortality and service tables.

(6) To designate a medical board composed of five physicians who are not members of the system to serve on the State Medical Disability Board, or as alternate physicians to the medical board, pursuant to R.S. 11:219.

(7) To designate a depository for operating monies, which shall be fully guaranteed.

(8) To designate a custodian of bonds and securities.

(9) To make rules and regulations governing election of board members, not inconsistent with law.

(10) To underwrite life insurance for employees of the state, with approval of the commissioner of administration, at any time that current coverage to members or retirees is either reduced or deleted, or cost of coverage is substantially increased.

Acts 1972, No. 135, §1, eff. July 26, 1972; Acts 1987, No. 200, §1, eff. July 1, 1987; Acts 1988, No. 83, §2; Redesignated from R.S. 42:646 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 361, §1; Acts 2004, No. 802, §1, eff. July 8, 2004.



RS 11:516 - Joint administration with other systems

§516. Joint administration with other systems

The board of trustees may take such actions as it deems necessary or appropriate to provide for the joint administration of the retirement system and the Louisiana State Police Retirement System; however, no action shall be taken which would impair the integrity of the board of trustees of each of the systems or the integrity of funds and investments of each of the systems. The boards may, pursuant to the authority herein, appoint the same secretary-treasurer or secretary-manager, any other provision of law to the contrary notwithstanding. Funds appropriated for the administration of each system shall be used for such purpose and in the category of expenditures appropriated but otherwise may be transferred to accomplish the purposes of this Section without the necessity of additional approval by the legislature, the Legislative Budget Committee, or its successor, or the division of administration or its commissioner.

Added by Acts 1978, No. 743, §2; Redesignated from R.S. 42:646.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2012, No. 227, §1.



RS 11:517 - Investments

§517. Investments

The board may invest available funds and may hold, purchase, sell, assign, transfer, and dispose of any of the securities of the system, in the name of the system or a nominee name, provided the action is taken in compliance with the rules and regulations established by the board and in accordance with the provisions of R.S. 11:263.

Acts 1984, No. 867, §2; Acts 1991, No. 863, §1; Redesignated from R.S. 42:647 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:531 - Monthly retirement report; employer and employee contributions

PART VI. FINANCING-ACCOUNTING

§531. Monthly retirement report; employer and employee contributions

A.(1) Each agency employing members of the system shall submit a certified monthly retirement report to the board of trustees containing the following information:

(a) The earned compensation of each employee who was paid during the period reported.

(b) The monthly base pay of the employee as of the date of the report.

(c) The individual employee contributions equal to the percentage of the earned compensation of the employee as established by R.S. 11:62(5) for the appropriate employee, which the employer shall cause to be deducted from the salary of each member on each and every payroll of the employee for each and every payroll period. This amount shall conform to Article X, Section 29(E)(2)(a) of the Constitution of Louisiana.

(2) The total employer contributions as established by Subpart E of Part II of Chapter 2 of Subtitle I of this Title of the total earned compensation reported shall also be remitted for all employees covered herein.

(3) Terminal leave payments shall not be subject to employee or employer contributions.

B.(1) The monthly retirement report and the payments due representing employee and employer contributions shall be considered delinquent when not received in the office of the director within fifteen days after the close of each calendar month.

(2) Delinquent payments may be recovered through the following actions. Upon a certification to the state treasurer by the director that an agency's monthly report and payment of contributions is delinquent, the state treasurer shall deduct the amount of the delinquent contributions from any monies then available for distribution to or for the benefit of that agency and shall transmit said amount directly to the board of trustees of the retirement system. Upon making such a deduction, the state treasurer shall immediately notify the agency that the deduction has been made and that the funds available for distribution to it are reduced accordingly. In a like manner, the director of the system, upon receipt of said funds, shall credit such funds to the proper account affected thereby and shall notify the agency thereof.

Acts 1972, No. 135, §1, eff. July 26, 1972. Amended by Acts 1973, No. 4, §1; Acts 1975, No. 373, §2; Acts 1975, No. 648, §1. Acts 1984, No. 469, §1; Acts 1988, No. 301, §2; Redesignated from R.S. 42:651 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2003, No. 197, §1, eff. June 5, 2003.



RS 11:532 - Employees' Savings Account

§532. Employees' Savings Account

A. The Employees' Savings Account shall be credited as follows:

1. Employee contributions.

2. Interest credited to employee contributions prior to July, 1970.

B. The Employees' Savings Account shall be charged as follows:

1. Refunds paid to terminated members.

2. Refunds paid to beneficiary or estate of deceased member where no monthly survivors' benefits are payable.

3. Members' accumulated contributions transferred upon retirement or payment of survivor's benefits.

4. Members' accumulated contributions transferred to another system upon transfer of service.

Acts 1972, No. 135, §1, eff. July 26, 1972; Acts 1989, No. 65, §1; Redesignated from R.S. 42:652 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:533 - Employers' Accumulation Account

§533. Employers' Accumulation Account

A. The Employers' Accumulation Account shall be credited as follows:

1. Employer contributions.

2. Interest paid by the agency on purchase of state service, military service, and educational leave and training.

3. Interest paid by the member to purchase state service, military service, educational leave and training, and repayment of refunds.

4. Interest, dividends, profits, and other income derived from investment of the system's funds.

5. All transactions not covered by other accounts.

B. The Employers' Accumulation Account shall be charged as follows:

1. Amount determined by Actuary transferred at end of each fiscal year to Retiree's Annuity Reserve.

2. Amount required for payment of cost-of-living increases for retirees shall be transferred to Retiree's Annuity Reserve at the beginning of each fiscal year.

3. All transactions not covered by other accounts.

4. Employers' accumulated contributions transferred to another system upon transfer of employee service credit.

Acts 1972, No. 135, §1, eff. July 26, 1972; Acts 1989, No. 65, §1; Redesignated from R.S. 42:653 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:534 - Retiree's Annuity Reserve

§534. Retiree's Annuity Reserve

A. The Retiree's Annuity Reserve shall be credited as follows:

1. The employees' accumulated contributions shall be credited immediately upon retirement or payment of survivor's benefits.

2. Amount determined by Actuary transferred at end of fiscal year from Employer's Savings Account.

3. Amount required for payment of cost-of-living increases for retirees transferred from Employers' Accumulation Account at the beginning of each fiscal year.

B. The Retiree's Annuity Reserve shall be charged as follows:

1. Retirements paid to retirees and beneficiaries.

2. Survivor's benefits paid to eligible survivors.

3. Refunds paid to survivors or the estates of members whereby monthly benefits do not equal total accumulated contributions.

4. Cost-of-living adjustments for retirees, beneficiaries and survivor's benefits recipients.

5. Reestablished service.

Amended by Acts 1970, No. 37, §1; Acts 1972, No. 135, §1, eff. July 26, 1972; Acts 1989, No. 65, §1; Redesignated from R.S. 42:654 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:535 - Expense account

§535. Expense account

The expense account is the fund from which the expenses of the administration of the system shall be paid. The board shall determine annually the amount required to defray the expenses for the ensuing fiscal year. The amount required, as determined by the board, shall be paid into the expense account from the interest earnings of the system.

Acts 1972, No. 135, §1, eff. July 26, 1972. Amended by Acts 1976, No. 240, §1; Redesignated from R.S. 42:655 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:536 - Bank accounts

§536. Bank accounts

For the purpose of meeting disbursements for retirement allowances, annuities, and other payments there may be kept available cash, not exceeding the requirements of the system for a period of ninety days, on deposit in one or more banks or trust companies of the state organized under the laws of Louisiana or of the United States; however, the sum on deposit in any one bank or trust company shall never exceed twenty-five percent of the paid-up capital and surplus of the bank or trust company.

Acts 1972, No. 135, §1, eff. July 26, 1972; Redesignated from R.S. 42:656 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:537 - Refund of contributions; application, payment, effect, repayment to system; restoration of service

§537. Refund of contributions; application, payment, effect, repayment to system; restoration of service

A. Any member who withdraws from service under the provisions hereof may apply for and obtain a refund of the amount of his accumulated contributions credited to him in the employees' savings account. A refund shall not be paid unless an application form furnished by the system has been completed by the member, certified by the appointing authority or personnel officer of the agency, and filed with the system no earlier than the day after separation from state service, or with respect to a member who has an option of being in the system, as provided in Subsection B.

B. Refunds of accumulated contributions will not be made until the requesting member has separated from all state service and has remained out of state service for a period of thirty calendar days and until all contributions for the member have been submitted by his agency, unless such member has the option of being a member of the system in which event he shall be allowed to withdraw from membership in the system and his contributions shall be refunded at least thirty calendar days after receipt by the system of written notice of withdrawal. Refunds of accumulated contributions may be made in less than thirty calendar days for emergencies as provided by the board of trustees if the member signs an agreement indemnifying the system against overpayments and holding the system harmless for underpayments due to receipt of accumulated contributions from the agency after the date of refund.

C. Acceptance of a refund of accumulated contributions automatically cancels all rights in the system. In addition, a member forfeits all prior service and military service as well as membership service credits for the period refunded.

D. A member may repay a refund to the system upon returning to state service and contributing to the system for eighteen months, whether full time or part time, provided such repayment is made prior to retirement. Repayment of a refund shall include the amount refunded plus interest thereon charged at the board-approved actuarial valuation rate compounded annually from the date of refund to the date of repayment. All repayments of refund shall be made in lump sum only.

E. All creditable service forfeited upon refund shall be restored upon repayment of the refund plus interest. No service credit forfeited by reason of a refund to a member shall be restored upon repayment of a refund if the member receives the same service under a special provision of another law or if another law sets a limit on service credit that will be violated by the restoration.

F.(1) Any member who receives a refund of contributions shall, at the member's option, be eligible to repay all or any part of such refund, without regard to the provision of Subsection D of this Section requiring lump sum repayments. Any member who elects to partially repay a refund shall be restored only that service credit which is commensurate with such repayment.

(2) The system shall promulgate such rules and regulations as are necessary for the management of partial repayment of refunds, all in accordance with the Administrative Procedure Act.

Acts 1972, No. 135, §1, eff. July 26, 1972. Amended by Acts 1976, No. 239, §1; Acts 1983, No. 22, §1; Acts 1984, No. 804, §1, eff. Jan. 1, 1985; Acts 1986, No. 367, §3, eff. Jan. 1, 1987; Acts 1987, No. 731, §1, eff. July 1, 1987; Acts 1988, No. 657, §1, eff. July 15, 1988; Acts 1989, No. 213, §1; Acts 1991, No. 831, §1; Redesignated from R.S. 42:657 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1999, No. 256, §1, eff. June 11, 1999; Acts 2003, No. 196, §1, eff. June 5, 2003.



RS 11:538 - Termination of contributions; benefits

§538. Termination of contributions; benefits

The retirement benefits provided by this Part shall not exceed the limits provided in R.S. 11:444(B). When a member has earned benefits equal to one hundred percent of his average compensation, no further contributions shall be required of him. The State shall continue to pay to the system the employer's contribution.

Added by Acts 1976, No. 240, §2; Acts 1983, No. 674, §3; Redesignated from R.S. 42:658 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:538.1 - Rollover of distributions

§538.1. Rollover of distributions

A. If the distributee of any eligible rollover distribution under this plan elects to have such distribution paid directly to an eligible retirement plan and specifies the eligible retirement plan to which such distributions are to be paid, such distribution shall be made in the form of a direct trustee-to-trustee transfer to the eligible retirement plan so specified.

B. For the purposes of this Section, the term "eligible retirement plan" shall be given the same definition provided for in Section 401(a)(31)(E) of the Internal Revenue Code and the regulations thereunder.

C. For the purposes of this Section, the term "eligible rollover distribution" shall be given the same definition provided for in Section 401(a)(31)(D) of the Internal Revenue Code and the regulations thereunder.

Acts 2010, No. 102, §1, eff. July 1, 2010.



RS 11:538.2 - Notice of rollover distributions

§538.2. Notice of rollover distributions

A. The Louisiana State Employees' Retirement System shall, within a reasonable period of time before making an eligible rollover distribution, provide a written explanation to the recipient of such distribution explaining the following:

(1) The provisions under which the recipient may have the distribution directly transferred to an eligible retirement plan and that the automatic distribution by direct transfer applies to certain distributions in accordance with Section 401(a)(31)(B) of the Internal Revenue Code.

(2) The provision which requires the withholding of tax on the distribution if it is not directly transferred to an eligible retirement plan.

(3) The provisions under which the distribution will not be subject to tax if transferred to an eligible retirement plan within sixty days after the date on which the recipient received the distribution.

(4) The provisions under which distributions from the eligible retirement plan receiving the distribution may be subject to restrictions and tax consequences which are different from those applicable to distributions from the plan making such distribution.

B. For the purposes of Subsection A of this Section, the term "reasonable period of time" shall have the meaning assigned to it under Section 401(a)(31) of the Internal Revenue Code and the regulations thereunder.

Acts 2010, No. 102, §1, eff. July 1, 2010.



RS 11:539 - Reversion of funds prohibited

§539. Reversion of funds prohibited

A.(1) At no time shall it be possible for the plan assets to be used for, or diverted to, any person other than for the exclusive benefit of the members and their beneficiaries, except that contributions made by the employer may be returned to the employer if the contribution was made due to a mistake of fact and the contribution is returned within six months of the mistaken payment of the contribution.

(2) The amount of the contribution returned may not exceed the difference between the amount actually contributed and the amount which would have been contributed had there been no mistake of fact and may not include the earnings attributable to such contribution. The amount of the contributions returned must be reduced by any losses attributable to the contribution, and no participant may have his benefit payable hereunder reduced by the return of the contribution to less than such benefit would have been had the returned contribution never been made.

B. Notwithstanding the above, if the system shall be terminated and all obligations under the system are fully funded and provided for, then any excess funds held by the system shall be returned to the employer.

Added by Acts 1983, No. 674, §3; Redesignated from R.S. 42:659 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 102, §1, eff. July 1, 2010.



RS 11:540 - Unclaimed funds, checks, and property; retention by system

§540. Unclaimed funds, checks, and property; retention by system

A. Any unclaimed employee contributions, other funds, checks, or any other property held by the Louisiana State Employees' Retirement System that could be claimed by a member or prior member, the member's beneficiary, heirs, or estate shall never be presumed abandoned and shall continuously be held by the retirement system in the proper account for the benefit of the member, prior member, the member's beneficiary, heirs, or estate, except as provided for in Subsection B of this Section.

B. Any credit or debit to a member's account in the amount of twenty-five dollars or less which has remained unclaimed or unpaid for a period of three years or more, and which the retirement system has made reasonable efforts to collect or pay pursuant to rules adopted by the board of trustees, may be written off by the retirement system and any funds so held shall be credited to the Retiree's Annuity Reserve Account.

C. Any funds credited to the Retiree's Annuity Reserve pursuant to Subsection B of this Section may be claimed by the member, prior member, the member's beneficiary, heirs, or estate upon presentation of proof of entitlement which is deemed sufficient by the board of trustees. Only the principal sum may be recovered and no interest or earnings will be paid on the principal sum.

Acts 1984, No. 804, §1, eff. Jan. 1, 1985; Redesignated from R.S. 42:660 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 548, §1.



RS 11:541 - Payment of contributions; delinquency; agreement to deductions

§541. Payment of contributions; delinquency; agreement to deductions

When any political subdivision or agency of the state is delinquent in its payments to the Louisiana State Employees' Retirement System, the system is hereby authorized to certify to the state treasurer that the political subdivision or agency is delinquent, and the amount of such delinquency, and the treasurer upon receipt of such certification is hereby authorized and directed to deduct such amount from any monies then available for distribution to or for the benefit of that political subdivision or agency and to transmit such amount directly to the system.

Acts 1991, No. 687, §1; Redesignated from R.S. 42:651.1 by Acts 1991, No. 74, §5, eff. June 25, 1991.



RS 11:542 - Experience account

§542. Experience account

A.(1) Effective July 1, 2004, the balance in the experience account shall be zero.

(2) Effective June 30, 2009, the balance in the experience account shall be zero. Any funds in the experience account on June 29, 2009, shall be allocated in the following order:

(a) To provide for any net investment loss attributable to the balance in the account as provided in Subparagraph (B)(3)(a) of this Section.

(b) To fund any permanent benefit increase or minimum benefit pursuant to Act 144 of the 2009 Regular Session of the Legislature.

(c) To apply to the experience account amortization base as provided in R.S. 11:102.1(C)(2); however, as of June 30, 2009, these funds shall be transferred to the system's Texaco Account and retained in a subaccount of that account until that account is applied as provided in R.S. 11:102.1. The subaccount shall continue to be credited and debited as provided in this Section until such application.

B.(1) Effective for the June 30, 2015 valuation, the system's funded percentage for purposes of this Section shall be determined before any allocation to the experience account.

(2) The experience account shall be credited as follows:

(a) To the extent permitted by Subparagraph (c) of this Paragraph and after allocation to the amortization bases as provided in R.S. 11:102.1, an amount not to exceed fifty percent of the remaining balance of the prior year's net investment experience gain as determined by the system's actuary.

(b) To the extent permitted by Subparagraph (c) of this Paragraph, an amount not to exceed that portion of the system's net investment income attributable to the balance in the experience account during the prior year.

(c) In no event shall a credit be made to the account that would cause the balance in the experience account to exceed the reserve necessary to grant:

(i) Two permanent benefit increases determined pursuant to Subsection D of this Section if the system is at least eighty percent funded.

(ii) One permanent benefit increase as determined pursuant to Subsection D of this Section if the system is less than eighty percent funded.

(d) If the system is less than eighty percent funded and the account has reserves in excess of the amounts provided for in Item (c)(ii) of this Paragraph, no amount shall be credited to the account.

(3) The experience account shall be debited as follows:

(a) An amount equal to that portion of the system's net investment loss attributable to the balance in the experience account during the prior year.

(b) An amount sufficient to fund a permanent benefit increase granted pursuant to the provisions of this Section.

(c) In no event shall the amount in the experience account fall below zero.

C. In accordance with the provisions of this Section, the board of trustees may recommend to the president of the Senate and the speaker of the House of Representatives that the system be permitted to grant a permanent benefit increase to retirees, survivors, and beneficiaries whenever the conditions in this Section are satisfied. The board of trustees shall not grant a permanent benefit increase unless such permanent benefit increase has been approved by the legislature.

D.(1) No increase shall be granted if one or more of the following apply:

(a) The system is less than fifty-five percent funded.

(b) The system is at least fifty-five percent funded but less than eighty-five percent funded and the legislature granted a benefit increase in the preceding fiscal year.

(c) The system is less than eighty percent funded and the system fails to earn an actuarial rate of return which exceeds the board-approved actuarial valuation rate.

(2) Any increase granted pursuant to the provisions of this Section shall begin on the July first following legislative approval, shall be payable annually, and shall equal the amount required pursuant to Subparagraph (a) or (b) of this Paragraph. If the balance in the experience account is not sufficient to fully fund that sum on an actuarial basis as determined by the system actuary in agreement with the legislative auditor's actuary, no increase shall be granted. The increase shall be an amount equal to the lesser of:

(a) The increase in the consumer price index, U.S. city average for all urban consumers (CPI-U), as prepared by the U.S. Department of Labor, Bureau of Labor Statistics, for the twelve-month period ending on the system's valuation date, if any.

(b)(i) Three percent, if the system is at least eighty percent funded and the system earns an actuarial rate of return of at least eight and one-quarter percent interest on the investment of the system's assets.

(ii) Two and one-half percent if all of the following apply:

(aa) The system is at least seventy-five percent funded but less than eighty percent funded.

(bb) The system earns an actuarial rate of return of at least eight and one-quarter percent interest on the investment of the system's assets.

(cc) The legislature has not granted a benefit increase in the preceding fiscal year.

(iii) Two percent, if either of the following applies:

(aa) The system is at least sixty-five percent funded but less than seventy-five percent funded and the legislature has not granted a benefit increase in the preceding fiscal year.

(bb) The system is at least seventy-five percent funded and the system does not earn an actuarial rate of return of at least eight and one-quarter percent interest on the investment of the system's assets.

(iv) One and one-half percent if the system is at least fifty-five percent funded but less than sixty-five percent funded and the legislature has not granted a benefit increase in the preceding fiscal year.

(3) The percentage of each recipient's permanent benefit increase shall be based on the benefit being paid to the recipient on the effective date of the increase; however, any such permanent benefit increase granted on or before June 30, 2015, shall be limited to and shall be payable based only on an amount not to exceed seventy thousand dollars of the retiree's annual benefit. Additionally, any such permanent benefit increase granted on or after July 1, 2015, shall be limited to and shall be payable based only on an amount not to exceed sixty thousand dollars of the retiree's annual benefit. Effective for years after July 1, 1999, and on or before June 30, 2015, the seventy-thousand-dollar limit shall be increased each year in an amount equal to any increase in the CPI-U for the preceding year. Effective on or after July 1, 2015, the sixty-thousand-dollar limit shall be increased each year in an amount equal to any increase in the CPI-U for the twelve-month period ending on the system's valuation date.

(4)(a) Notwithstanding any provision of this Section to the contrary, in a year in which the experience account balance is insufficient to fund the amount required pursuant to Paragraph (2) of this Subsection, the board may make the recommendation provided in Subsection C of this Section if all of the following conditions are satisfied:

(i) No benefit increase was granted in the preceding fiscal year.

(ii) The experience account balance established in the system valuation for the preceding fiscal year reached its maximum reserve permitted pursuant to Subparagraph (B)(2)(c) of this Section applicable to the system valuation for that valuation year.

(iii) The experience account balance established in the system valuation for the current fiscal year is insufficient to fund the increase permitted pursuant to Paragraph (2) of this Subsection applicable to the system valuation for the preceding fiscal year.

(iv) All of the insufficiency in the account is attributable to the following:

(aa) The growth of the cost of the increase, but only if that growth was produced solely by either or both of these events:

(I) Changes in the pool of the eligible recipients.

(II) The growth in the benefit amount to which the increase applies due to the application of the CPI-U pursuant to the provisions of Paragraph (3) of this Subsection.

(bb) The insufficiency of credits to the account, if any, to cover the growth in the cost of the increase.

(b) The amount of the increase shall be equal to the amount that the balance in the experience account will fully fund rounded to the nearest lower one-tenth of one percent.

E.(1)(a) Except as provided in Subparagraph (c) of this Paragraph, in order to be eligible for any permanent benefit increase payable on or before June 30, 2009, there must be the funds available in the experience account to pay for such an increase, and a retiree:

(i) Shall have received a benefit for at least one year.

(ii) Shall have attained at least age fifty-five.

(b) Except as provided in Subparagraph (c) of this Paragraph, a nonretiree beneficiary shall be eligible for the permanent benefit increase payable on or before June 30, 2009:

(i) If benefits had been paid to the retiree or the beneficiary, or both combined, for at least one year.

(ii) In no event before the retiree would have attained age fifty-five.

(c) The provisions of Items (a)(ii) and (b)(ii) of this Paragraph shall not apply to any person who receives disability benefits from this system, or who receives benefits based on the death of a disability retiree of this system.

(2)(a) Except as provided in Subparagraph (c) of this Paragraph, in order to be eligible for any permanent benefit increase payable on or after July 1, 2009, there shall be the funds available in the experience account to pay for such an increase, and a retiree:

(i) Shall have received a benefit for at least one year.

(ii) Shall have attained at least age sixty.

(b) Except as provided in Subparagraph (c) of this Paragraph, a nonretiree beneficiary shall be eligible for the permanent benefit increase payable on or after July 1, 2009:

(i) If benefits had been paid to the retiree or the beneficiary, or both combined, for at least one year.

(ii) In no event before the retiree would have attained age sixty.

(c) The provisions of Items (a)(ii) and (b)(ii) of this Paragraph shall not apply to any person who receives disability benefits from this system, or who receives benefits based on the death of a disability retiree of this system.

F.(1) The first normal permanent benefit increase shall be effective July 1, 1999.

(2) The actuarial cost of implementing the provisions of Act No. 1162 of the 2001 Regular Session of the Legislature shall be paid by debiting the experience account which shall have the funds available in the experience account to pay for such an increase.

(3) Effective September 1, 2001, any retiree receiving a retirement benefit shall be entitled to receive, as a permanent benefit increase, a minimum retirement benefit amounting to not less than thirty dollars per month for each year of creditable service of the retiree or the maximum benefit earned in accordance with the applicable benefit formula selected by the retiree at the time of retirement, whichever is greater.

(a) For any retiree who selected or selects an early retirement, an initial benefit option, or a retirement option allowing the payment of benefits to a beneficiary, there shall be a comparison of both the minimum benefit provided for in this Paragraph and the maximum benefit and both such benefits shall be actuarially reduced based upon the option selected by the retiree and the current board-approved actuarial assumptions prior to the comparison and for the purpose of determining which of the two benefit amounts results in the greater amount and the greater amount shall be paid to the retiree.

(b) In order for the minimum benefit provided for in this Paragraph to be compared to the annuity being paid to a retiree's named beneficiary, the minimum benefit shall be reduced based on the option in effect and the current board-approved actuarial assumptions. After reducing the minimum benefit provided for in this Subparagraph, the reduced minimum benefit shall be compared to the beneficiary's annuity, and the beneficiary shall be paid the greater of the beneficiary's reduced minimum benefit or the amount of the beneficiary's annuity being paid at the time of the comparison.

(c) The minimum benefits provided for in this Paragraph shall apply to all retired members and beneficiaries receiving annuity payments or benefits on September 1, 2001, and to all members retiring on and after September 1, 2001, and to all beneficiaries receiving annuity payments on and after September 1, 2001, and all such payments shall be funded by debiting the experience account.

G. Repealed by Acts 2016, No. 95, §2, eff. June 30, 2016.

Acts 1992, No. 572, §1; Acts 1999, No. 402, §1; Acts 2001, No. 900, §1, eff. July 1, 2001; Acts 2001, No. 1016, §1, eff. June 30, 2001; Acts 2001, No. 1162, §1, eff. July 1, 2001; Acts 2004, No. 588, §1, eff. July 6, 2004; Acts 2009, No. 497, §§1 & 3, eff. June 30, 2009; Acts 2012, No. 483, §1, declared unconstitutional by La. Supreme Court; HCR 2 of the 2013 R.S., eff. May 23, 2013; Acts 2014, No. 399, §1, eff. June 30, 2014; Acts 2016, No. 95, §§1, 2, eff. June 30, 2016.

NOTE: See Acts 2001, No. 900, §2 relative to accountability for implementation of the Act and reports thereof.

NOTE: See Acts 2004, No. 588, §2, relative to balances in the employee experience account of the La. State Employees' Retirement System on June 30, 2004.

NOTE: See Acts 2009, No. 497, §2, eff. June 30, 2009, relative to conflicts with previous Acts and §4 relative to affect on contribution rates.

NOTE: Acts 2012, No. 483, which amended R.S. 11:542(A)(2)(a) and enacted R.S. 11:542(C)(4)(iii) and e(iii) was held unconstitutional by the state Supreme Court in Retired State Employees Association, et al. v State of Louisiana No. 2013-CA-0499, (La. 6/28/13); 119 So. 3d 568.

NOTE: See HCR 2 of the 2013 R.S. relative to suspension of Act 483 of the 2012 R.S. and application and intent regarding provisions of the Act not suspended by the resolution.

NOTE: See Acts 2014, No. 102, eff. 6/30/14 granted a PBI in accordance with the provisions of this Section.



RS 11:542.1 - Supplemental cost-of-living increase for 2007; payment from experience account

§542.1. Supplemental cost-of-living increase for 2007; payment from experience account

A. The legislature hereby acknowledges that providing generous retirement benefits for our state employees is an important element of the complete compensation package the state offers such employees for their public service. In order to maintain the purchasing power of a retiree's benefit, periodic increases in the benefit amount are necessary to offset the increases in the cost of ordinary living expenses. When the timing of such increases is infrequent or erratic, it becomes difficult for such increases to protect the retiree from falling behind financially.

B. The legislature recognizes that while providing periodic cost-of-living increases is necessary to preserve the standard of living of our retired state employees, such increases have a price which is ultimately paid by the taxpayers through allocation of employer contributions to the system. Increases should therefore be limited to a reasonable level to prevent the expense of such increases from causing an undue burden on the state fisc and, by extension, on the taxpayers. Additionally, such increases are not meant to function as pay raises but merely to maintain the standard of living of the recipients, keeping pace with the Consumer Price Index for All Urban Consumers, U.S. city average for all items (CPI-U).

C.(1) The legislature has provided for an employee experience account, a mechanism for determining each year whether a cost-of-living increase may be granted and the amount of any such increase that is permitted. The provisions of R.S. 11:542 prohibit any cost-of-living increase paid from experience account funds from being in excess of three percent, helping to limit the expense of granting each such increase to a reasonable level. Additionally, if the growth in the CPI-U for the preceding calendar year is less than three percent, then the statutorily permissible increase from the experience account is also of this lesser percent.

(2) For an increase payable on July 1, 2007, the application of the experience account mechanism results in a determination that, if the system properly complies with all other requirements of the experience account statute and subject to the approval of the legislature, the board of trustees of the Louisiana State Employees' Retirement System may grant an increase to eligible retirees, survivors, and beneficiaries equal to the CPI-U for the 2006 calendar year of two and one-half percent.

D.(1) Considering the factual and policy statements in Subsections A, B, and C of this Section, and taking into account that retired state employees did not receive a cost-of-living increase for three consecutive years due to market conditions and the deficit in the experience account, the legislature finds that, for the July 1, 2007, cost-of-living increase payable pursuant to the experience account statute, permitting the board to grant the maximum three-percent increase allowable pursuant to the provisions of the experience account statute without regard to the CPI-U helps preserve the purchasing power of retired state employees, their survivors, and beneficiaries without creating an undue financial burden on the state or the taxpayers.

(2) Notwithstanding the provisions of R.S. 11:542(B)(2) and (C)(1) and (2) limiting any increase granted from experience account funds and payable July 1, 2007, to two and one-half percent, the board of trustees of the Louisiana State Employees' Retirement System is authorized to grant from the funds in the experience account a supplemental cost-of-living increase of one-half of one percent, which may be paid beginning July 1, 2007, provided all other requirements of R.S. 11:542 are met and the total level of the increase granted does not exceed three percent.

E. Except for the authority to grant a supplemental one-half of one percent increase payable July 1, 2007, nothing in this Section shall be construed to grant the board of trustees of the Louisiana State Employees' Retirement System any additional authority to grant or to recommend to the legislature that it be permitted to grant a cost-of-living increase greater than the increase as calculated pursuant to the provisions of R.S. 11:542 as they exist on June 30, 2007.

Acts 2007, No. 67, §1, eff. June 30, 2007; Acts 2008, No. 220, §4, eff. June 14, 2008.



RS 11:542.1.1 - Minimum benefit increase; payment from experience account

§542.1.1. Minimum benefit increase; payment from experience account

A. A monthly minimum benefit increase shall be payable to:

(1) Each retiree of the system who, on June 30, 2009, meets all of the following criteria:

(a) The retiree has thirty or more years of service credit, exclusive of unused leave.

(b) The retiree has been retired for fifteen years or more.

(c) The retiree receives a monthly retirement benefit of less than one thousand two hundred dollars.

(d) The retiree is at least sixty years of age.

(e) The retiree has neither participated in the Deferred Retirement Option Plan pursuant to R.S. 11:447 nor chosen an Initial Benefit Option pursuant to R.S. 11:446(A)(5).

(2) Each nonretiree beneficiary receiving a benefit on June 30, 2009, who, as of June 30, 2009, meets all of the following criteria:

(a) The deceased member had thirty or more years of service credit exclusive of unused leave.

(b) The retiree and nonretiree beneficiary, or both combined, have received a benefit for at least fifteen years.

(c) The nonretiree beneficiary receives a monthly retirement benefit of less than one thousand two hundred dollars.

(d) The deceased member would be at least sixty years of age had he lived.

(e) The deceased member neither participated in the Deferred Retirement Option Plan pursuant to R.S. 11:447 nor chose an Initial Benefit Option pursuant to R.S. 11:446(A)(5).

(3) Any unmarried surviving spouse, any surviving minor child, or any surviving totally physically handicapped or mentally disabled child of a deceased member which survivor is receiving a monthly retirement benefit pursuant to R.S. 11:471 of less than one thousand two hundred dollars if, on June 30, 2009, all of the following apply to the deceased member:

(a) The deceased member had at least thirty years of service credit, exclusive of unused leave.

(b) The deceased member has been deceased for fifteen years or more.

(c) The deceased member would have been at least age sixty.

(d) The deceased member had not participated in the Deferred Retirement Option Plan pursuant to R.S. 11:447 and had not chosen an Initial Benefit Option pursuant to R.S. 11:446(A)(5).

B. Each person to whom this Section applies, except as provided in Subsection C of this Section, shall have his current monthly retirement benefit amount increased by the lesser of:

(1) Three hundred dollars.

(2) The difference between one thousand two hundred dollars and his current monthly benefit amount.

C.(1) Notwithstanding Subsection B of this Section, if any nonretiree beneficiary to whom this Section applies is receiving a monthly benefit amount based upon an optional allowance pursuant to R.S. 11:446(A)(1) through (4), which amount is less than that received by the retiree while alive, the amount of the increase that would otherwise be payable pursuant to Subsection B of this Section shall be prorated based upon the option selected.

(2) Notwithstanding Subsection B of this Section, if a survivor to whom Paragraph (A)(3) of this Section applies is the sole survivor receiving a benefit pursuant to R.S. 11:471, he shall have his current monthly retirement benefit increased by the lesser of three hundred dollars or the difference between one thousand two hundred dollars and his current monthly benefit amount. If there are multiple survivors to whom Paragraph (A)(3) of this Section applies, such survivors shall share equally a monthly benefit increase of three hundred dollars.

D. The provisions of this Section shall not apply to any retiree, nonretiree beneficiary, or survivor receiving a benefit pursuant to a reciprocal agreement recognized by the system.

E. The actuarial cost of implementing the provisions of this Section shall be paid from the experience account.

F. The increase provided pursuant to this Section shall begin on July 1, 2009.

Acts 2009, No. 144, §1, eff. July 1, 2009; Acts 2010, No. 861, §4.



RS 11:542.2 - Permanent benefit increase; payable beginning July 1, 2016

§542.2. Permanent benefit increase; payable beginning July 1, 2016

A. Notwithstanding any provision of R.S. 11:542 to the contrary, the board of trustees of the Louisiana State Employees' Retirement System may pay a permanent benefit increase, payable beginning July 1, 2016, to the following retirees and beneficiaries:

(1) Any retiree, other than a disability retiree, who has attained at least age sixty and who has received a benefit for at least one year.

(2) Any nonretiree beneficiary whose receipt of benefits is not based on the death of a disability retiree, if benefits had been paid to the retiree or the beneficiary, or both combined, for at least one year and if the retiree would have attained age sixty.

(3) Any disability retiree or a person who receives benefits from the system based on the death of a disability retiree, if benefits have been paid to the retiree or the beneficiary, or both combined, for at least one year.

B. Any benefit increase paid pursuant to the provisions of this Section shall be paid from the funds in the system experience account.

C. The amount of the increase authorized by this Section shall be an amount determined by the system's actuary that is supported by the funds in the experience account up to a maximum payment of one and one-half percent of the benefit amount. The funds in the account shall be sufficient to fund such benefit fully on an actuarial basis. If the legislative auditor's actuary disagrees with the determination of the system's actuary, a permanent benefit increase shall not be granted.

D. The increase provided for in this Section shall be payable only on the first sixty thousand dollars of a retiree or beneficiary's benefit.

Acts 2016, No. 93, §1, eff. June 30, 2016; Acts 2016, No. 512, §1, eff. June 30, 2016.



RS 11:543 - Collection of benefits not due

§543. Collection of benefits not due

The board of trustees shall use all reasonable means to collect benefits paid by the system to an individual who was not due the benefit. The right to collect any benefit paid to an individual to whom the benefit was not due shall prescribe after a period of three years has elapsed from the date of the payment, except in case of fraud. If the individual receiving the payment committed a fraud against the system, then the collection of such fraudulent payment shall prescribe after a period of ten years from the date of payment.

Acts 2006, No. 770, §1, eff. June 30, 2006.



RS 11:544 - Department of Revenue Alcohol and Tobacco Control Officers Fund

§544. Department of Revenue Alcohol and Tobacco Control Officers Fund

A. There is hereby established in the state treasury a special fund to be known as the "Department of Revenue Alcohol and Tobacco Control Officers Fund", hereinafter referred to as the "fund".

B.(1) At the close of the 2006-2007 Fiscal Year, after allocation of money to the Bond Security and Redemption Fund as provided in Article VII, Section 9(B) of the Constitution of Louisiana, the treasurer shall deposit in and credit to the fund any unexpended monies previously allocated to the Tobacco Regulation Enforcement Fund, pursuant to R.S. 47:841(F), for the use of the Department of Revenue, office of alcohol and tobacco control.

(2) The treasurer shall deposit in and credit to the fund any amount appropriated to the fund or otherwise made available thereto by the legislature. Such deposit shall be made on the effective date of any such appropriation or upon such amount being otherwise made available to the fund.

(3)(a) Beginning with the 2007-2008 Fiscal Year and for each fiscal year thereafter, and after allocation of money to the Bond Security and Redemption Fund as provided in Article VII, Section 9(B) of the Constitution of Louisiana and until the actuarially accrued liability referenced in Subsection D of this Section has been fully satisfied, the treasurer shall deposit in and credit to the fund on a monthly basis a sum which would otherwise be allocated to the Tobacco Regulation Enforcement Fund, pursuant to R.S. 47:841(F), for the use of the Department of Revenue, office of alcohol and tobacco control.

(b) The monthly amount of such sum as provided for in Subparagraph (a) of this Paragraph shall be the lesser of:

(i) Twenty percent of the sum which would otherwise be allocated to the Tobacco Regulation Enforcement Fund for the use of the Department of Revenue, office of alcohol and tobacco control.

(ii) Fourteen thousand dollars.

C. Monies in the fund shall be invested in the same manner as the state general fund monies. Interest earned on the investment of monies in the fund, after being credited to the Bond Security and Redemption Fund pursuant to Article VII, Section 9(B) of the Constitution of Louisiana, shall be credited to the fund. Except as otherwise provided in this Section, all unexpended and unencumbered monies and earnings remaining in the fund at the end of the fiscal year shall remain in the fund and shall be available for allocation in the next fiscal year in the same manner and for the same purposes as provided in this Section.

D. The monies in the fund shall be used for funding retirement benefits for full-time law enforcement personnel, supervisors, and administrators who are employed with the Department of Revenue, office of alcohol and tobacco control, who are P.O.S.T-certified, who have the power to arrest, and who hold a commission from such office. Any monies in the fund not used for retirement benefits as provided in this Section may be reallocated to the Tobacco Regulation and Enforcement Fund to provide support for the operations of the office; however, until any unfunded actuarially accrued liability for retirement benefits for commissioned alcohol and tobacco control officers created pursuant to Act No. 353 of the 2007 Regular Session of the Legislature which enacted this Section and Act No. 740 of the 2008 Regular Session of the Legislature has been fully funded, the monies in the fund shall be used exclusively for the purpose of providing funding for such unfunded actuarially accrued liability.

E. On October first of each fiscal year, beginning with the 2007-2008 Fiscal Year, the treasurer shall allocate and distribute to the system from the fund the amount of any payment approved by the Public Retirement Systems' Actuarial Committee to be paid from the fund for that fiscal year; however, in no case shall the allocation and distribution to the system provided in this Subsection exceed the balance in the fund. Any unpaid portion of an amortization payment for a particular fiscal year shall be paid directly by the Department of Revenue, office of alcohol and tobacco control, or from the funds in the Tobacco Regulation Enforcement Fund which are otherwise available to such office.

F. When the actuarially accrued liability referenced in Subsection D of this Section has been fully satisfied, as determined by the Public Retirement Systems' Actuarial Committee, the fund shall be abolished. Any excess amounts in the fund shall revert to the Tobacco Regulation Enforcement Fund.

Acts 2007, No. 353, §1., eff. June 30, 2007; Acts 2008, No. 740, §1.



RS 11:545 - Department of Public Safety Peace Officers Fund

§545. Department of Public Safety Peace Officers Fund

A. There is hereby established in the state treasury a special fund to be known as the "Department of Public Safety Peace Officers Fund" hereinafter referred to as the "fund".

B.(1) At the close of the 2006-2007 Fiscal Year, after allocation of money to the Bond Security and Redemption Fund as provided in Article VII, Section 9(B) of the Constitution of Louisiana, the treasurer shall deposit in and credit to the fund:

(a) An amount equal to one-half of the sum collected for the temporary permit fee charged pursuant to R.S. 47:511.1(A) during the 2006-2007 Fiscal Year; and

(b) Any monies previously allocated to the Department of Public Safety and Corrections Police Officer Fund created by Act No. 728 of the 2006 Regular Session of the Legislature.

(2) The treasurer shall deposit in and credit to the fund any amount appropriated to the fund or otherwise made available thereto by the legislature. Such deposit shall be made on the effective date of any such appropriation or upon such amount being otherwise made available to the fund.

(3) Beginning with the 2007-2008 Fiscal Year and for each fiscal year thereafter, and after allocation of money to the Bond Security and Redemption Fund as provided in Article VII, Section 9(B) of the Constitution of Louisiana, the treasurer shall deposit in and credit to the fund on a monthly basis an amount equal to one-half of the sum collected for the temporary permit fee charged pursuant to R.S. 47:511.1(A).

C. Monies in the fund shall be invested in the same manner as the state general fund monies. Interest earned on the investment of monies in the fund, after being credited to the Bond Security and Redemption Fund pursuant to Article VII, Section 9(B) of the Constitution of Louisiana, shall be credited to the fund. All unexpended and unencumbered monies and earnings remaining in the fund at the end of the fiscal year shall remain in the fund and shall be available for allocation in the next fiscal year in the same manner and for the same purposes as provided in this Section.

D. The monies in the fund shall be used for funding retirement benefits for peace officers, as defined in R.S. 40:2402(3)(a), employed by the Department of Public Safety and Corrections, office of state police, other than state troopers. Any monies in the fund not used for retirement benefits as provided in this Section may be used for special law enforcement initiatives and to support the operations of the Department of Public Safety and Corrections, Capitol Complex Police Force.

E. On October first of each fiscal year, beginning with the 2007-2008 Fiscal Year, the treasurer shall allocate and distribute to the system from the fund the amount of any amortization payment calculated by the system actuary and contained in the system's valuation for the previous fiscal year approved by the Public Retirement Systems' Actuarial Committee to be paid from the fund; however, in no case shall the allocation and distribution to the system provided in this Subsection exceed the balance in the fund. Any unpaid portion of an amortization payment for a particular fiscal year shall be treated as an underpayment pursuant to R.S. 11:102(B)(2)(c) and shall be included in the calculation of the actuarially required contribution for all employers of the system for the following fiscal year.

Acts 2007, No. 414, §1, eff. June 30, 2007; Acts 2014, No. 524, §1.



RS 11:546 - Adult Probation and Parole Officer Retirement Fund

§546. Adult Probation and Parole Officer Retirement Fund

A. There is hereby established in the state treasury a special fund to be known as the Adult Probation and Parole Officer Retirement Fund, hereafter in this Section, the "fund".

B. Beginning with the 2009-2010 Fiscal Year and for each fiscal year thereafter, and after allocation of money to the Bond Security and Redemption Fund as provided in Article VII, Section 9(B) of the Constitution of Louisiana, the treasurer shall deposit in and credit to the fund on a monthly basis an amount equal to the sum collected for the processing fee charged pursuant to R.S. 15:574.4.2 less any decrease from other parole and probation fees collected in Fiscal Year 2008-2009 and the amount of such fees collected in the current fiscal year, if there is any decrease in the collection of such fees.

C. Monies in the fund shall be invested in the same manner as the state general fund monies. Interest earned on the investment of monies in the fund, after being credited to the Bond Security and Redemption Fund pursuant to Article VII, Section 9(B) of the Constitution of Louisiana, shall be credited to the fund. All unexpended and unencumbered monies and earnings remaining in the fund at the end of the fiscal year shall remain in the fund.

D.(1) Until any actuarially accrued liability for retirement benefits for probation and parole officers in the office of adult services of the Department of Public Safety and Corrections created pursuant to Acts 2014, No. 852 has been fully funded, the monies in the fund shall be used exclusively for the purpose of providing funding for such actuarially accrued liability, and for payment of any normal cost increase caused by Acts 2014, No. 852.

(2) After such actuarially accrued liability has been fully funded, all monies in the fund shall be available to the Department of Public Safety and Corrections to help defray the costs of supervision of persons on probation or parole, including the normal cost of retirement benefits for employees of the department who are members of this system.

E.(1) On March 30, 2015, the treasurer shall allocate and distribute to the system from the fund an initial payment of one million dollars. This payment shall be used first to fund the first year's normal cost increase. The balance shall be applied to the amortization of the unfunded accrued liability, if any, created by enactment of R.S. 11:444(A)(2)(d). The June 30, 2014, system valuation shall account for this initial payment.

(2) On April 1, 2016, and on April first of each year thereafter, the treasurer shall allocate and distribute to the system from the fund the amount of any amortization and normal cost payments to be paid from the fund as calculated by the system actuary and contained in the system's valuation for the previous fiscal year and approved by the Public Retirement Systems' Actuarial Committee; however, the allocation and distribution to the system provided for in this Paragraph shall not exceed the balance in the fund.

(3) In addition to the payment required by Paragraph (2) of this Subsection, on April first of each year, the treasurer shall allocate and distribute to the system from the fund any amount over fifty thousand dollars of the balance remaining in the fund after the payment required by Paragraph (2) of this Subsection has been made. Thereafter, not less than quarterly, the treasurer shall allocate and distribute to the system any balance remaining in the fund exceeding fifty thousand dollars. The system shall hold these allocations and distributions in a separate account to be used only for the following purposes:

(a) Funding the next fiscal year's payment for actuarially accrued liability and normal cost payable pursuant to Paragraph (2) of this Subsection, if the balance in the fund is insufficient to fully finance that fiscal year's payment.

(b) To make an additional payment toward the actuarially accrued liability created by Acts 2014, No. 852.

(4) Any unpaid portion of an amortization or normal cost payment for a particular fiscal year shall be included in the next year's system valuation as part of an individualized calculation pursuant to R.S. 11:102(C)(3) and (4).

Acts 2009, No. 299, §1, eff. July 1, 2009; Acts 2014, No. 852, §1, eff. June 30, 2014.



RS 11:551 - Eligibility for membership

PART VII. PROVISIONS RELATING TO OTHER GROUPS

SUBPART A. JUDGES AND OFFICERS OF THE COURT

§551. Eligibility for membership

A. Notwithstanding anything in R.S. 11:413 to the contrary, the judges and court officers set forth in R.S. 11:553 who take office on and after July 1, 1983, shall become members of the Louisiana State Employees' Retirement System and be eligible to obtain credit in and transfer credit to the system, as set forth herein. Judges and court officers in office prior to July 1, 1983, shall continue to be governed by the law applicable to them prior to July 1, 1983.

B. Beginning January 1, 2011, the provisions of this Subpart shall not be applicable to judges or court officers to whom R.S. 11:553 would otherwise apply but whose first employment making them eligible for membership in one of the state systems occurred on or after such date. Such persons shall continue to be members of the Louisiana State Employees' Retirement System but shall be subject to the provisions of this Chapter otherwise applicable to system members.

Added by Acts 1976, No. 518, §1. Acts 1983, No. 674, §1; Redesignated from R.S. 13:11 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2010, No. 1004, §1, eff. July 1, 2010.



RS 11:552 - Effect of failure to exercise option

§552. Effect of failure to exercise option

A. Any judge or court officer enumerated in R.S. 11:553 who is in office on August 2, 1976, and who does not avail himself of the provisions of this Subpart by timely exercising the option hereinafter provided, and their surviving spouses, shall retain the right to receive those benefits provided for judges and their surviving spouses in accordance with the constitution and the statutes of this state or by local laws pertaining to the respective political subdivisions of the state heretofore provided.

B. No judge or court officer described in R.S. 11:553 who takes office after August 2, 1976, but prior to July 1, 1983, who does not avail himself of the provisions hereof by timely exercising the option hereinafter provided, shall be eligible thereafter to receive any retirement or pension benefits from the state of Louisiana pursuant to or provided by the authority of Section 16 of Article XIV of the Constitution of Louisiana.

Added by Acts 1976, No. 518, §1. Amended by Acts 1977, No. 630, §1. Acts 1983, No. 674, §1; Redesignated from R.S. 13:12 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:553 - Eligible judges and court officers

§553. Eligible judges and court officers

This Subpart shall apply to judges and court officers enumerated in this Section whose first employment making them eligible for membership in one of the state systems occurred on or before December 31, 2010:

(1) Justices of the Louisiana Supreme Court.

(2) The judicial administrator of the supreme court and his deputy or deputies.

(3) Judges of the courts of appeal.

(4) Judges of the district courts.

(5) Judges of the Civil District Court for the Parish of Orleans.

(6) Commissioners of the Civil District Court for the Parish of Orleans.

(7) Judges of the Criminal District Court for the Parish of Orleans.

(8) Magistrates of the magistrate section of the Criminal District Court for the Parish of Orleans.

(9) Commissioners of the magistrate section of the Criminal District Court for the Parish of Orleans.

(10) Judges of the juvenile courts for the parishes of East Baton Rouge, Orleans, Jefferson, and Caddo.

(11) Judges of the family court for the parish of East Baton Rouge.

(12) Judges of the first and second parish courts for the parish of Jefferson.

(13) Judges of the first and second city courts of New Orleans, Municipal Court of New Orleans and traffic courts of New Orleans.

(14) Judges of the various city courts now existing or hereafter created in this state.

(15) Judges of any parish court now existing or hereafter created in this state.

(16) The judicial administrator of the Criminal District Court for the Parish of Orleans and his deputy or deputies.

(17) The judicial administrator of the traffic courts for the parish of Orleans and each deputy of the administrator.

(18) The judicial administrator of the Fourth Judicial District Court for the parishes of Morehouse and Ouachita and his deputy or deputies.

Acts 1976, No. 518, §1; Acts 1990, No. 158, §1, eff. July 1, 1990; Redesignated from R.S. 13:13 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 786, §1; Acts 2002, 1st Ex. Sess., No. 10, §1; Acts 2003, No. 953, §1, eff. July 1, 2003; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2010, No. 1004, §1, eff. July 1, 2010.



RS 11:554 - Exercise of option

§554. Exercise of option

A. Each judge and court officer described in R.S. 11:553 who is in office on August 2, 1976, is hereby granted the option to become a member of the Louisiana State Employees' Retirement System for a period of one hundred twenty days from said date by electing to avail himself within said time of all the benefits, emoluments, and conditions of said system as presently provided by R.S. 11:131 through 174 and R.S. 11:401 through 504, and of all benefits, emoluments, and conditions otherwise applicable to said system by the statutory laws of Louisiana, including the provisions of this Subpart.

B. For a period of one hundred twenty days after taking the oath of office, each of the judges and court officers who assume such offices after August 2, 1976, but prior to July 1, 1983, shall have the same option as herein provided for those in office on said date. Credit for service rendered prior to the exercise of said option shall be governed by the provisions of R.S. 11:563(A).

C. The option granted herein shall be exercised by addressing a letter to the board of trustees of the Louisiana State Employees' Retirement System advising said board that the judge or court officer exercising the option accepts membership in the system in accordance with the provisions of this Subpart.

D. Notwithstanding any provision of law to the contrary, any judge of any parish court whose salary or compensation is not paid, in whole or in part, with state funds shall not be required to become or remain a member of the Louisiana State Employees' Retirement System, if that person is eligible to become a member of any other funded retirement plan for parish court judges. Should a judge of a parish court as described in this Subsection decline to become a member of or withdraw from the Louisiana State Employees' Retirement System, that judge may subsequently be allowed to become a member of the Louisiana State Employees' Retirement System plan for judges only upon application and payment to the Louisiana State Employees' Retirement System of an amount equal to the actuarial cost to the system as determined by the board of trustees of any additional benefits payable as a result of any purchase or repurchase of service as a parish court judge as described in this Subsection.

Added by Acts 1976, No. 518, §1. Amended by Acts 1977, No. 630, §1. Acts 1983, No. 674, §1; Acts 1985, No. 840, §2; Redesignated from R.S. 13:14 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:555 - Membership and credit; additional

§555. Membership and credit; additional

Notwithstanding any other provisions of law to the contrary, any judge enumerated in R.S. 11:553 who is in office on September 7, 1979 and who failed to timely exercise his option to be governed by this Subpart shall be eligible to become a member and receive credit for all service rendered as a judge. In order to receive such membership and credit any such judge shall on or before the lapse of one hundred twenty days after September 7, 1979 apply to the board of trustees for such membership and credit. In addition, any such judge shall pay into the system an amount equal to the employers and the employee contributions which would have been paid on and after October 1, 1976 had this system been applicable to his service as a judge since October 1, 1976, plus five percent interest thereon, compounded annually from the dates of such service until paid. The employer or employers may pay into the system an amount equal to the employee contributions which would have been paid since October 1, 1976 plus five percent interest thereon, compounded annually from date of service until paid. The judge and/or the employer or employers will make such payments within one hundred twenty days after the judge makes application to the board of trustees.

Added by Acts 1979, No. 519, §1; Redesignated from R.S. 13:14.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:556 - Exercise of option; additional time granted

§556. Exercise of option; additional time granted

Notwithstanding any other provisions of law to the contrary, any person enumerated in R.S. 11:553 who is in office on September 6, 1985, and who failed to timely exercise his option to be governed by this Subpart shall be eligible to become a member, transfer creditable service, and receive credit for all service rendered as provided by this Subpart, particularly R.S. 11:563. In order to receive such membership and credit, any such person shall on or before the lapse of one hundred twenty days after September 6, 1985, apply to the board of trustees in a form as required by the board for such membership and credit. In addition, there shall be paid into the system a sum equal to the present value of the retirement benefit payable on account of the membership and credit should the member retire at the time membership and credit is established if he is eligible to retire at the time he establishes the membership and credit, or an amount which, if invested at regular interest, as set by the board of trustees, would accumulate to an amount equal to the present value of the retirement benefit payable on account of the membership and credit should the member continue until the earliest date he is eligible to retire if he is not eligible to retire at the time he establishes the membership and credit. Of this sum, the member shall pay an amount equal to the employee contributions which would have been paid on and after October 1, 1976, had this system been applicable to the service as a judge or court officer since October 1, 1976, plus seven percent interest thereon, compounded annually from the date of service until paid, and the state shall pay the difference. This option shall only be effective upon payment by both the state and the judge or court officer. If agreed to by the board of trustees, and under terms and conditions set by the board, the required payments may be paid in installments, but in any case, the payments shall be paid in full prior to the date of application for retirement.

Acts 1985, No. 264, §1; Redesignated from R.S. 13:14.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:557 - Additional benefits

§557. Additional benefits

A. Any person covered by this Subpart who becomes a member of the Louisiana State Employees' Retirement System shall receive an additional benefit equal to one percent times the number of years of service as a judge or court officer times his average compensation.

B. Any person covered by this Subpart who has not severed employment on July 6, 2004, and who was eligible to participate in the Deferred Retirement Option Plan on March 1, 1999, who entered the plan but who did not participate in the plan for the maximum time period allowed pursuant to this Chapter may elect to resume participation in the plan. The member shall notify the system on or before December 31, 2004, of his intention to resume participation and the date on which he would like to resume participation. For a time period not longer than the portion of the maximum participation period during which the member did not participate in the plan, and beginning on the date selected by the member, the system shall treat the member in the same manner as it treats any other participant in the plan. The rights, duties, and responsibilities of the system and of the member shall be governed by the provisions of this Chapter pertaining to the Deferred Retirement Option Plan. In no event shall the total of the time period the member originally participated in the plan and the time period during which the member resumes participation exceed the statutory maximum plan participation period.

Added by Acts 1976, No. 518, §1. Acts 1983, No. 674, §1; Redesignated from R.S. 13:15 by Acts 1991, No. 74, §3, eff. June 25, 1991 Acts 2004, No. 727, §1, eff. July 6, 2004.



RS 11:558 - Eligibility for retirement

§558. Eligibility for retirement

Eligibility for retirement under this Part shall be as follows:

A.(1) Any person covered by this Part who becomes a member of the Louisiana State Employees' Retirement System and who prior to application for service retirement has accumulated a total of at least eighteen years of creditable service as a judge or court officer shall be entitled to retire without regard to the age he has attained at the time he makes application for retirement.

(2) Upon attaining a total of twenty years of creditable service, at least twelve years of which were as a judge or court officer, any such person shall be entitled to retire if he has attained the age of fifty years.

(3) Upon attaining a total of at least twelve years of creditable service as a judge or court officer, any such person shall be entitled to retire when he attains the age of fifty-five years.

(4) Upon attaining a total of at least ten years of creditable service as a judge or court officer, any such person shall be entitled to retire when he attains the age of sixty-five years.

(5) Upon attaining the age of seventy years any such person shall be entitled to retire hereunder without regard to the number of years of creditable service as a judge or court officer; however, nothing in this Title shall be construed as prohibiting a judge from remaining in office beyond his seventieth birthday so long as remaining in office is constitutionally permissible.

(6)(a)(i) Any judge, whether covered by this Subpart or R.S. 11:1351 through 1358, whose judicial division or position was not precleared by the United States Department of Justice prior to July 30, 1991, holding office on the initial effective date of this Paragraph by appointment or otherwise, and any judge currently serving in a court which has been held by a federal court to be in violation of the Voting Rights Act or currently serving in a court which is restructured by federal court order, shall be allowed to retire at the end of his service in office, regardless of his age and years of service, provided that such judge does not seek reelection to his current judicial office nor seek election to another judicial office.

(ii) The judge shall receive as a base annual benefit that proportion of his annual judicial pay, as it exists on the date of his retirement, which his number of years served on a court of record bears to twenty-five. As a supplemental benefit, a judge covered by R.S. 11:1351 through 1358 shall receive a sum equal to three and one-half percent of his annual judicial pay, as it exists on the date of his retirement, for each year, not to exceed four years, that he served in the armed forces of the United States, a sum equal to three and one-half percent of such pay for each year that he served as a member of the legislature of this state, and a sum equal to two and one-half percent of such pay for each year that he served in a prosecutorial capacity with an office of district attorney or any other political subdivision or agency of this state. As a supplemental benefit, a judge covered by the provisions of this Subpart shall receive a sum equal to what would otherwise be payable to him, as a retirement benefit by the Louisiana State Employees' Retirement System, assuming he was otherwise eligible for retirement thereunder, disregarding any age and years of service requirements, on account of his service in the armed forces of the United States, his service as a member of the legislature of this state, and his service rendered in a prosecutorial capacity with an office of district attorney or any other political subdivision or agency of this state, provided credit and benefits relative thereto are established in accordance with the otherwise applicable laws concerning same governing the Louisiana State Employees' Retirement System. However, in no case shall the total of benefits paid to any judge exceed one hundred percent of his judicial pay, as it exists on the date of his retirement.

(b) Any judge seeking to avail himself of the provisions of this Paragraph shall make application for such retirement before November 21, 1993, and such application shall be irrevocable.

(c) The supreme court for the state of Louisiana has the authority to continue the pay and benefits for those judges whose seats were not precleared by the United States Department of Justice until the effective retirement date for such judges; or until the lawsuits challenging those judgeships are finally resolved, including all appeals.

B. Any person who retires under the provisions of Subsection A hereof shall receive the full retirement benefit, without reduction of any percentage which may be provided in the laws pertaining to the retirement system for retirement before the normal retirement age, if such person has not previously received a refund of his accumulated contributions.

C. The retirement benefits provided by this Subpart shall not exceed the limitation provided in R.S. 11:444(B). When a member has earned benefits equal to one hundred percent of his average compensation, no further contribution shall be required of him. The state, its agencies and political subdivisions shall continue to pay to the system the employer's contribution.

D. For purposes of computing retirement benefits for persons covered by this Subpart, "average compensation" means the average annual earned compensation of the member for any three years of creditable service during which such earned compensation was the highest.

E. For purposes of this Section, a court officer shall include a law clerk of a judge or justice of an appellate court.

Added by Acts 1976, No. 518, §1. Amended by Acts 1977, No. 630, §1; Acts 1983, No. 674, §1; Acts 1991, No. 1063, §1, eff. July 30, 1991; Redesignated from R.S. 13:16 by Acts 1991, No. 74, §§3, 5, eff. June 25, 1991; Acts 1993, No. 264 , §1; Acts 1995, No. 1175, §1; Acts 2003, No. 1025, §1, eff. July 1, 2003; Acts 2003, No. 1189, §1.



RS 11:558.1 - Credit resulting from certain delays

§558.1. Credit resulting from certain delays

A. Any judge currently serving in a court who was delayed by a federal court from assuming the duties of his judicial division pending the resolution of a dispute involving the Voting Rights Act, or pending judicial restructuring by federal court order, shall be eligible to purchase service credit for the period of such delay in accordance with the provisions of this Section.

B. The employer and employee shall make all such contributions that would have been made if there had been no delay and any additional amounts as required by the provisions of R.S. 11:158.

C. The member shall not be credited with such service until all payments due and owing are received by this system. Credit purchased under this Section shall be applicable toward retirement eligibility and the calculation of benefits.

D.(1) Any judge who had service credited to his account in any Louisiana public retirement system, during the time that he was delayed from assuming the duties of his judicial division, shall be eligible to transfer such credit to this system, provided he pays any actuarial cost attributable thereto.

(2) Any credit transferred under Paragraph (1) shall be subject to the benefit accrual rate applicable to judges under this system and shall be applicable to the attainment of eligibility for retirement and the calculation of benefits.

Acts 1993, No. 855, §1.



RS 11:558.2 - District court judges' benefits; service credit; calculation

§558.2. District court judges' benefits; service credit; calculation

A. Any member of this system who is or was a judge of a civil district court or a criminal district court in a parish that has separate civil and criminal district courts shall be eligible for retirement benefits, calculated in accordance with Subsection B of this Section, provided all of the following apply:

(1) The judge was serving in a court of record on June 30, 1995.

(2) The judge was eligible for retirement under the provisions of R.S. 11:558(A)(1), (2), (3), or (4), on or before December 31, 1996.

(3) The division or section of the civil district court or the criminal district court in which the judge was serving is situated within the geographic jurisdiction of a state circuit court of appeal of which a member was certified by the judicial administrator of the Louisiana Supreme Court to be covered by the provisions of R.S. 11:558(A)(5), with such certification being based on an application submitted by a member before December 21, 1993.

B. That portion of benefits based on service rendered on and before December 31, 1996, by a member of this system who meets the specifications of Subsection A of this Section, shall be calculated in accordance with R.S. 11:558(A)(5)(a)(ii).

C. The provisions of this Section shall have retroactive application to December 31, 1996.

Acts 2000, 1st Ex. Sess., No. 17, §1; Acts 2000, 2d Ex. Sess., No. 25, §1.



RS 11:559 - Transfer of creditable service; purchase of credit for service

§559. Transfer of creditable service; purchase of credit for service

Any judge or court officer enumerated in R.S. 11:553 who is a member of the Louisiana State Employees' Retirement System shall have the option of any or all of the following:

(1) Transferring to the Louisiana State Employees' Retirement System all of his credit from any public retirement or pension system, fund, or plan maintained primarily for officers and employees of the state of Louisiana or any political subdivision thereof, provided that he is not receiving a regular or disability benefit from the transferring retirement or pension system, fund, or plan. All transfers of creditable service authorized by this Section shall be made in accordance with the provisions of R.S. 11:143.

(2) Purchasing credit for service as a special investigator or prosecutor of any Louisiana court, provided such purchase does not cause a duplication of credit for such service. Any purchase made pursuant to this Section shall be made in accordance with the provisions of R.S. 11:158.

(3) Upgrading credit for services other than judicial service to credit for judicial service by purchase made in accordance with the provisions of R.S. 11:158.

Added by Acts 1976, No. 518, §1. Acts 1983, No. 674, §1. Acts 1986, No. 440, §1; Redesignated from R.S. 13:17 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 1177, §1; Acts 2002, 1st Ex. Sess., No. 10, §1.



RS 11:560 - Contributions

§560. Contributions

In addition to the regular employee contribution required by law to be paid into the Louisiana State Employees' Retirement System by its members, each person covered by this Subpart who becomes a member of that system thereafter shall contribute to the system an amount equal to four percent of all salary or compensation received by him for service as a judge or as a court officer, regardless of the source of such salary or compensation. The state of Louisiana and any political subdivision or agency thereof that pays, contributes to or supplements the salary or compensation of each such person, through the office of its treasurer or other appropriate official or authority, thereafter shall contribute to the system an amount equal to nine percent of the salary or compensation paid to each person becoming a member of this system in accordance with the provisions of this Subpart.

Added by Acts 1976, No. 518, §1. Acts 1983, No. 674, §1; Redesignated from R.S. 13:18 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:561 - Disability retirement pay

§561. Disability retirement pay

Notwithstanding any contrary provision of law, any person who becomes a member of the Louisiana State Employees' Retirement System in accordance with the provisions of this Subpart and who thereafter becomes physically or mentally incapacitated to perform his duties shall be retired and, upon application to the board of trustees of the system and meeting the conditions for establishing such disability set forth in Subpart C of Part IV of Chapter 1 of Subtitle II of Title 11, R.S. 11:461, of the Louisiana Revised Statutes of 1950, as amended, shall be paid disability retirement benefits equal to fifty percent of the salary being received immediately preceding such retirement or an amount equal to the maximum retirement allowance provided for in R.S. 11:444 plus an additional one percent for each year of creditable service as a judge or court officer, whichever is greater.

Added by Acts 1976, No. 518, §1. Amended by Acts 1978, No. 533, §1; Redesignated from R.S. 13:19 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:562 - Survivor benefits

§562. Survivor benefits

A. Benefits for the surviving spouse, minor children, and handicapped or mentally retarded children of any deceased person enumerated in R.S. 11:553 who becomes a member of the Louisiana State Employees' Retirement System shall be paid in accordance with the provisions of law applicable to survivors of members of the system. However, the benefits paid to any such surviving spouse shall not be less than one-third of the salary or compensation which was being paid to the deceased person at the time of death or retirement, or an amount equal to one-half of the retirement pay which such person was entitled to receive or was receiving prior to his death, or the amount provided for the surviving spouse of any judge who otherwise may have qualified under the provisions of R.S. 11:1381, whichever is the greater. In addition, the minimum benefit for a surviving spouse shall be paid without regard to the number of years of creditable service accumulated in the system by the decedent.

B. Notwithstanding any other provision of law to the contrary, the provisions of this Section shall be applicable only to survivors of members actively serving in those positions provided for in R.S. 11:553 and survivors of those who have retired pursuant to R.S. 11:558. These provisions shall not apply to survivors of members who retire pursuant to R.S. 11:441 and R.S. 24:36(C).

C. Notwithstanding the provisions of R.S. 11:471(C), or any other provision of law to the contrary, a benefit shall be payable to the surviving spouse of any member who dies on or after June 1, 2003, without regard to the length of time married prior to the death of the member, of a member who had at least seventeen years of creditable service which was earned immediately prior to death, and was in state service at the time of death.

Added by Acts 1976, No. 518, §1. Amended by Acts 1978, No. 533, §1; Acts 1983, No. 674, §1; Acts 1991, No. 670, §1; Redesignated from R.S. 13:20 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2003, No. 1025, §1, eff. July 1, 2003.

NOTE: See Acts 2003, No. 1025, §2, relative to remedial nature of Subsection C as amended and effectiveness on and after June 1, 2003.



RS 11:562.1 - Continued eligibility for survivor benefits of minor children and handicapped or mentally retarded children

§562.1. Continued eligibility for survivor benefits of minor children and handicapped or mentally retarded children

Participation in the Deferred Retirement Option Plan, pursuant to R.S. 11:447, shall not terminate membership in the Louisiana State Employees’ Retirement System for those persons enumerated in R.S. 11:553 for the purposes of survivor benefits as provided by law for minor children and handicapped or mentally retarded children. In no event shall the total yearly benefit provided under R.S. 11:471 through 480 and R.S. 11:562 exceed seventy-five percent of the member's final average compensation.

Acts 1995, No. 1107, §1, eff. July 1, 1995.

NOTE: Section 2 of Acts 1995, No. 1107 provides: "This Act shall take effect and become operative only if funds to provide for survivor benefits authorized herein are appropriated in the Act which originated as House Bill No. 2271 of the 1995 Regular Session of the Legislature." Act 1107 is not specifically provided for in Act 1225 (HB 2271).



RS 11:563 - Additional creditable service

§563. Additional creditable service

A. Notwithstanding any other provisions of law to the contrary, any person who becomes a member of the Louisiana State Employees' Retirement System shall be eligible to receive credit in the system for service rendered as a judge of any court in this state or as a court officer prior to becoming a member or for any service creditable in the Louisiana State Employees' Retirement System. Any such person in office on October 1, 1976 shall receive the creditable service for time served as a judge or court officer without contribution therefor on his part. Credit for any service creditable shall be in accordance with applicable provisions of Chapter 1 of Title 11 of the Louisiana Revised Statutes of 1950 provided that the prior employing agency may pay the employer contributions required, plus interest applicable thereto; provided, any person who was eligible to take advantage of this Subpart, shall receive any prior service in and shall be eligible to reestablish and transfer any employee and employer contributions, if any, to any retirement system of which he is presently a member. Other such persons who take office after August 2, 1976, shall receive the credit in accordance with the provisions of Chapter 1 of Title 11 of the Louisiana Revised Statutes of 1950.

B. The provisions of this Section shall not apply to any person who retains credit for such additional creditable service in any other public retirement system.

Added by Acts 1976, No. 518, §1. Amended by Acts 1977, No. 630, §1; Acts 1979, No. 519, §1; Acts 1983, No. 674, §1; Redesignated from R.S. 13:21 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:564 - Credit for service with indigent defender program

§564. Credit for service with indigent defender program

Notwithstanding any other provision of law to the contrary, any person who is a member of the retirement plan maintained for judges and officers of the court within the Louisiana State Employees' Retirement System shall be eligible to receive judicial credit for all service rendered in the program, under the Indigent Defender Board as established in Acts 1976, No. 653, if at any time he was employed as chief indigent defender or an assistant. In order to obtain this credit, the member shall make application therefor on or before January 1, 1999, and furnish to the board of trustees a detailed statement of all service for which credit is claimed in such form as the board may require. In addition, there shall be paid into the system an amount which, on an actuarial basis, totally offsets the increase in accrued liability of the system resulting from the receipt of the credit. The amount payable shall be calculated by use of the actuarial funding method, assumptions, and tables in use by the system at the time of application for credit. Such amount shall be paid in one lump sum or in such installments as shall be agreed upon between the member and the board of trustees.

Acts 1986, No. 614, §1, eff. July 6, 1986; Redesignated from R.S. 13:21.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 497, §1.



RS 11:565 - Credit for service with Legal Aid Bureau

§565. Credit for service with Legal Aid Bureau

Notwithstanding any other provision of law to the contrary, any person who is a participant in the retirement plan maintained for judges and officers of the court within the Louisiana State Employees' Retirement System shall be eligible to receive nonjudicial credit for all service rendered as a full-time employee of either the Legal Aid Bureau of New Orleans, Louisiana, or the Capital Area Legal Services Corporation of Baton Rouge, Louisiana. In order to obtain this credit, the member shall make application therefor on or before January 1, 2003, and furnish to the board of trustees a detailed statement of all service for which credit is claimed in such form as the board may require. In addition, there shall be paid into the system an amount calculated in accordance with the provisions of R.S. 11:158. Such amount shall be paid in one lump sum or in such installments as shall be agreed upon between the member and the board of trustees.

Acts 1987, No. 910, §1, eff. July 1, 1987; Redesignated from R.S. 13:21.2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 746, §1, eff. Dec. 31, 2001.



RS 11:565.1 - Credit for service as full-time law clerk

§565.1. Credit for service as full-time law clerk

Notwithstanding any other provision of law to the contrary, any person who is a participant in the retirement plan maintained for judges and officers of the court within the Louisiana State Employees' Retirement System shall be eligible to receive nonjudicial credit for all service rendered as a full-time law clerk for a judge or justice of any district court or appellate court of record in this state. In order to obtain this credit, the member shall make application therefor on or before January 1, 1998, and furnish to the board of trustees a detailed statement of all service for which credit is claimed in such form as the board may require. In addition, there shall be paid into the system, if not previously paid, an amount calculated in accordance with the provisions of R.S. 11:158. Such amounts shall be paid in one lump sum.

Acts 1995, No. 1175, §1; Acts 1997, No. 490, §1.



RS 11:566 - Assigned judges

§566. Assigned judges

A. For purposes of Article V, Section 5 of the Constitution of Louisiana with respect to the assignment of judges, a retired judge shall be an individual formerly elected to the office of judge, who is not currently serving, whether or not vested in the retirement system.

B. Notwithstanding any contrary provision of law, and particularly R.S. 11:416, any judge who, following service retirement under the provisions of this Subpart, is assigned to sit as a judge of any court of record for a specified time shall continue to receive the retirement pay being paid to him at the time of such assignment; however, the amount so received as retirement pay for any month shall be deducted from the salary payable to the judge as an assigned judge.

Acts 1990, No. 437, §1; Redesignated from R.S. 13:22 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 610, §1, eff. July 1, 1995.



RS 11:567 - Existing members of system

§567. Existing members of system

Any person covered by this Subpart who on August 2, 1976, is a member of the Louisiana State Employees' Retirement System shall have the option to avail himself of the provisions of this Subpart as though he were not such a member.

Added by Acts 1976, No. 518, §1; Redesignated from R.S. 13:23 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:568 - Vesting

§568. Vesting

Any person covered by this Subpart who becomes a member of the Louisiana State Employees' Retirement System shall be immediately vested with all the benefits, emoluments, and conditions of the system and also with the additional benefits provided by this Subpart.

Added by Acts 1976, No. 518, §1. Acts 1983, No. 674, §1; Redesignated from R.S. 13:24 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:569 - Payment of benefits, source

§569. Payment of benefits, source

Benefits payable pursuant to this Subpart shall be paid by the Louisiana State Employees' Retirement System, with respect to any judge or court officer described in R.S. 11:553.

Added by Acts 1976, No. 518, §1; Redesignated from R.S. 13:25 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 328, §1, eff. July 1, 1993.



RS 11:570 - Exemption from execution

§570. Exemption from execution

Any annuity, retirement allowance or benefit, or refund of contributions, or any optional benefit or any other benefit paid or payable to any person under the provisions of this Subpart is exempt from state or municipal tax, and is exempt from levy and sale, garnishment, attachment or any other process whatsoever, except as provided in R.S. 11:292, and is unassignable.

Acts 1985, No. 29, §1; Redesignated from R.S. 13:25.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:571 - Applicability of other law

§571. Applicability of other law

Except as otherwise provided in this Subpart the provisions of Chapter 1 of Subtitle II of Title 11 of the Louisiana Revised Statutes of 1950 shall be applicable to persons covered by this Subpart.

Added by Acts 1976, No. 518, §1; Redesignated from R.S. 13:26 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:581 - Application; definitions

SUBPART B. WILDLIFE AGENTS

§581. Application; definitions

A. Any other provisions of Chapter 1 of Subtitle II of Title 11 or any other laws to the contrary notwithstanding, the retirement of wildlife agents employed by the enforcement division of the Louisiana Wildlife and Fisheries Commission whose first employment making them eligible for membership in one of the state systems occurred on or before December 31, 2010, who are members of Louisiana State Employees' Retirement System, and all benefits accruing from such membership, shall be governed by the provisions of this Subpart; provided that with respect to matters not specifically covered by the provisions of this Subpart, reference shall be made to applicable provisions of Chapter 1 of Subtitle II of Title 11. Beginning January 1, 2011, the provisions of this Subpart shall not be applicable to wildlife agents whose first employment making them eligible for membership in one of the state systems occurred on or after such date.

B. For purposes of this Subpart:

(1) The words "member", "members", "employee", or "employees" shall mean wildlife agents of the enforcement division of the Louisiana Department of Wildlife and Fisheries, whose first employment making them eligible for membership in one of the state systems occurred on or before December 31, 2010, who are members of the Louisiana State Employees' Retirement System and shall not include any other members of said retirement system or members of any other retirement system to which the state makes contribution or otherwise.

(2) The term "board of trustees" shall mean and refer to the board of trustees of the Louisiana State Employees' Retirement System created and provided for by Chapter 1 of Subtitle II of Title 11 of the Louisiana Revised Statutes of 1950.

Added by Acts 1972, No. 135, §2, eff. July 26, 1972; Redesignated from R.S. 56:681 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2003, No. 703, §1, eff. July 1, 2003; Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:582 - Eligibility; benefits

§582. Eligibility; benefits

A.(1) A member who has been employed as a wildlife agent with the enforcement division of the Louisiana Department of Wildlife and Fisheries for at least ten years immediately before application for retirement shall be eligible to apply for retirement if:

(a) He was hired before July 1, 2003, and he has attained the age of fifty-five years; or

(b) He was hired on or after July 1, 2003, and he has attained the age of sixty years; or

(c) He was hired before July 1, 2003, and he has twenty years of service credit regardless of age; or

(d) He was hired on or after July 1, 2003, and he has twenty-five years of service credit regardless of age.

(2) Upon application to the board of trustees, a member shall receive a monthly benefit equal to the sum of:

(a) Three percent of his average compensation for each year of service credit earned for all years before July 1, 2003, and

(b) Three and one-third percent of his average compensation for each year of service credit earned for all years beginning on or after July 1, 2003.

(3) A member shall receive a retirement benefit for service credit resulting from conversion of leave in accordance with R.S. 11:424 at a rate of three and one-third percent of his average compensation provided the member's monthly benefit shall not exceed one hundred percent of his average compensation.

(4) The retirement benefits provided by this Section shall not exceed the limitation provided in R.S. 11:444(B).

B. However, no member shall be eligible to retire unless he is employed by the enforcement division of the Louisiana Wildlife and Fisheries Commission for at least ten years prior to his application for retirement, except as provided in this Subsection. With less than ten years service he shall be eligible to retire on two and one-half percent of the average compensation for the actual number of years served with the said enforcement division.

C.(1) For purposes of election to participate in the Deferred Retirement Option Plan as provided in R.S. 11:447(C), a member shall be eligible to participate when he has accrued twenty-five years of service credit at any age or ten years at age sixty, of which at least ten years is within the enforcement division immediately before joining the plan. Any member who continues employment after participation in the Deferred Retirement Option Plan shall accrue an additional annual benefit equal to the sum of three percent of his average compensation for each continued year of service before July 1, 2003, and three and one-third percent of average compensation for each continued year of service on or after July 1, 2003, computed in accordance with R.S. 11:447 through 451 and not to exceed one hundred percent of the member's average compensation. Any member who participated in the Deferred Retirement Option Plan before July 1, 1999, shall not be eligible for additional participation therein after attaining twenty-five years of service credit.

(2) Nothing in this Section shall be construed to allow recalculation of benefits for any retiree or of base benefits as defined in R.S. 11:450(D) for any Deferred Retirement Option Plan participant or any person who continued in employment after completing participation in the plan; however, calculation of a supplemental benefit amount based upon the service credit for additional employment after termination in the plan shall be governed by R.S. 11:450(D).

Added by Acts 1972, No. 135, §2, eff. July 26, 1972. Amended by Acts 1975, No. 648, §2; Acts 1983, No. 674, §4; Redesignated from R.S. 56:682 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1999, No. 22, §1, eff. July 1, 1999; Acts 2003, No. 703, §1, eff. July 1, 2003.



RS 11:583 - Disability retirement

§583. Disability retirement

A. Eligibility for disability benefits, procedures for application for disability benefits, procedures for the certification of continuing eligibility for disability benefits, the authority of the board of trustees to modify disability benefits, and procedures governing the restoration to active service of a formerly disabled employee are specifically described and provided for in R.S. 11:201 through 224.

B. The board of trustees shall award disability benefits to eligible members who have been officially certified as disabled by the State Medical Disability Board. The disability benefit shall be determined as follows:

(1) Any member who has become partially disabled or incapacitated because of continued illness or as a result of an injury received, even though not in line of duty, but is not eligible for retirement under the provisions of R.S. 11:582 may apply for retirement under the provisions of this Subsection. The employee shall be retired on seventy-five percent of the retirement benefit to which he would be entitled under R.S. 11:582 if he were eligible thereunder.

(2) In case of total disability of any member resulting from injury received in line of duty, a monthly pension of sixty percent of his average compensation shall be paid to the disabled member under the provisions of this Subpart.

Added by Acts 1972, No. 135, §2, eff. July 26, 1972. Amended by Acts 1978, No. 727, §9, eff. Jan. 1, 1979; Redesignated from R.S. 56:683 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:583.1 - Continuation of benefit

§583.1. Continuation of benefit

Notwithstanding the provisions of R.S. 11:583 or any other provision of law to the contrary, any employee of the Department of Wildlife and Fisheries who was awarded disability benefits by action of the board of trustees after November 1, 1984, but before December 31, 1984, shall, regardless of whether such award was valid, continue to receive benefits under and subject to any restrictions in this Subpart.

Acts 1992, No. 419, §1.



RS 11:584 - Forced retirement

§584. Forced retirement

Any member who has become partially disabled or incapacitated because of continued illness or as a result of an injury received in or out of the line of duty and for any such reason is unable to perform the duties required of him or any member whose services have become unsatisfactory to the secretary of the Louisiana Department of Wildlife and Fisheries, shall, when requested to do so and if eligible under the provisions of this Subpart, make application for retirement. If the employee refuses to voluntarily retire, the secretary may request of the board that this employee be retired. Upon the board's receipt of this request, the employee shall automatically be retired by the board and thereafter shall receive the monthly retirement benefit to which he is entitled under the provisions of this Subpart.

Added by Acts 1972, No. 135, §2, eff. July 26, 1972. Amended by Acts 1981, No. 736, §1; Redesignated from R.S. 56:684 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:585 - Death benefits of surviving spouse

§585. Death benefits of surviving spouse

The surviving spouse of any member with twenty-five years or more of service with the department, or commission, whose death results from injury received in line of duty, shall be pensioned at seventy-five percent of his average compensation and on sixty percent of his average compensation if said employee had credit for less than twenty-five years of service with the department, or commission; provided, however, that said pension shall be paid only so long as she is eligible under the provisions of this Subpart.

Added by Acts 1972, No. 135, §2, eff. July 26, 1972; Redesignated from R.S. 56:686 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:586 - Death benefits of minor children

§586. Death benefits of minor children

A. If there is no surviving spouse to receive the pension due a widow of any member under R.S. 11:585, minor children of the deceased member shall receive a monthly pension in the proportions set out as follows:

(1) Four or more such children--sixty percent of the average compensation of the deceased member, equally divided among them.

(2) Three such children--fifty percent of the average compensation of the deceased member, equally divided among them.

(3) Two such children--forty percent of the average compensation of the deceased member, equally divided among them.

(4) One such child--thirty percent of the average compensation of the deceased member.

B. When a child no longer meets the definition of minor child as provided in R.S. 11:403, he shall receive no further benefits and the monthly pension shall be reduced by the amount previously paid to him.

Added by Acts 1972, No. 135, §2, eff. July 26, 1972; Redesignated from R.S. 56:687 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2015, No. 44, §1, eff. June 5, 2015.



RS 11:587 - Death benefits of parents

§587. Death benefits of parents

If there is no surviving spouse and no minor children, a monthly pension of twenty-five percent of the average compensation of the deceased member shall be paid to the parent or parents of the deceased member, if they, or either of them, derived their main support from the member.

Added by Acts 1972, No. 135, §2, eff. July 26, 1972; Redesignated from R.S. 56:688 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2015, No. 44, §1, eff. June 5, 2015.



RS 11:588 - Death not in performance of duty

§588. Death not in performance of duty

The surviving spouse or heirs of any member whose death occurs other than in the performance of his duties shall receive the same pension rights to which said member would have been entitled had he at the time of his death retired on the basis of service and age as provided in R.S. 11:582.

Added by Acts 1972, No. 135, §2, eff. July 26, 1972; Redesignated from R.S. 56:689 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:589 - Death before age fifty-five

§589. Death before age fifty-five

The surviving spouse, the minor children, or the dependent parents of any member who dies prior to attaining age fifty-five and whose death occurs other than in the line of duty, but who at the time of death had at least fifteen years of service credit, shall be entitled to the same pension rights to which said member would have been entitled had he, at the time of death, retired in accordance with the provisions of R.S. 11:582, but computed solely on the basis of the number of years of service to his credit and without regard to his attained age at time of death.

Added by Acts 1972, No. 135, §2, eff. July 26, 1972; Redesignated from R.S. 56:690 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2015, No. 44, §1, eff. June 5, 2015.



RS 11:590 - Forfeiture for remarriage

§590. Forfeiture for remarriage

A. If the surviving spouse of a deceased member remarries while receiving the widow's pension under the provisions of this Subpart, she thereupon forfeits all rights to the widow's pension.

B. If there are minor children, the pension previously paid to the widow, or the portion thereof to which the deceased member's minor children are entitled under the provisions of this Subpart, shall be paid to the children in the same manner and for the same length of time as provided in R.S. 11:586 for the payment of pensions to children.

C. If there are no minor children, the parent or parents of the deceased member who derived their main support from him shall receive the pension provided for them under the provisions of R.S. 11:587.

Added by Acts 1972, No. 135, §2, eff. July 26, 1972; Redesignated from R.S. 56:691 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2015, No. 44, §1, eff. June 5, 2015.



RS 11:591 - Death of retired member

§591. Death of retired member

A. The surviving spouse, the minor children, or the dependent parents of any retired member who dies shall receive as a pension seventy-five percent of the monthly retirement pay which was being paid to the member prior to his death, in the following order of priority:

(1) The surviving spouse.

(2) The minor children of the deceased member, in the same manner and for the same length of time as provided in R.S. 11:588.

(3) The parents of the deceased, if they furnish to the board satisfactory proof that they were deriving their main support from the deceased member.

B. Remarriage of the surviving spouse acts as a forfeiture of her right to receive any further benefits hereunder.

Added by Acts 1972, No. 135, §2, eff. July 26, 1972; Redesignated from R.S. 56:692 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2015, No. 44, §1, eff. June 5, 2015.



RS 11:592 - Retirement; purchase of firearm

§592. Retirement; purchase of firearm

Any member of the system who is a commissioned member of the Louisiana Department of Wildlife and Fisheries law enforcement division who has at least twenty years of active service and who retires under the provisions of R.S. 11:582 shall be entitled to purchase his firearm at fair market value, upon retirement, subject to the approval of the chief of the law enforcement division.

Acts 1999, No. 911, §1.



RS 11:601 - Application; definitions

SUBPART C. PUBLIC SAFETY SERVICES

§601. Application; definitions

A.(1) There is hereby created a retirement component for public safety services which is a component of the Louisiana State Employees' Retirement System.

(a) The provisions of Chapter 1 of Subtitle II of Title 11 of the Louisiana Revised Statutes of 1950, excluding this Subpart, shall be referred to as the "primary component".

(b) The provisions of this Subpart shall be referred to as the "secondary component".

(2) Notwithstanding any other provision of law to the contrary, and specifically the provisions of the primary component, the retirement of public safety services employees shall be governed by the provisions of the secondary component provided that, with respect to matters not specifically covered by the provisions of the secondary component, the applicable provisions of the primary component shall prevail.

B. For purposes of the secondary component, the words "member" or "members" shall mean wardens, correctional officers, probation and parole officers, and security personnel who are employed by the Department of Public Safety and Corrections whose first employment making them eligible for membership in one of the state systems occurred on or before December 31, 2010, and who are or who upon enrollment as an employee would be members of the primary component, but shall not include any other members of the primary component or members of any other retirement system to which the state makes contributions. The provisions of this Subpart shall not apply to wardens, correctional officers, probation and parole officers, and security personnel employed by the Department of Public Safety and Corrections whose first employment making them eligible for membership in one of the state systems occurred on or after January 1, 2011.

Acts 2001, No. 746, §1, eff. Dec. 31, 2001; Acts 2010, No. 992, §1, eff. Jan. 1, 2011.

NOTE: See Acts 2004, No. 7, §6, providing that the Act shall not affect or change any law relative to retirement or retirement or survivor benefits of employees of the Dept. of Public Safety and Corrections.



RS 11:602 - Eligibility for retirement; benefit calculation

§602. Eligibility for retirement; benefit calculation

A. A member shall be eligible for retirement if he has:

(1) Attained at least twenty-five years of service, regardless of age.

(2) Attained at least ten years of service, at age sixty or thereafter.

B. A member shall receive a maximum retirement allowance equal to three and one-third percent of average compensation for every year of creditable service, not to exceed one hundred percent of the member's average compensation.

Acts 2001, No. 746, §1, eff. Dec. 31, 2001; Acts 2008, No. 259, §1, eff. June 17, 2008; Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:603 - In line of service disability

§603. In line of service disability

A. Upon approval of a member's retirement based upon a total and permanent disability resulting solely from injuries sustained in the performance of his official duties, a member shall receive a disability benefit equal to forty percent of his average compensation regardless of years of service.

B. If a member would have otherwise been eligible for a disability retirement under R.S. 11:461, then he shall receive the greater of either:

(1) Forty percent of his average compensation; or

(2) The amount that he would have received under the regular disability provisions of the primary component, except the accrual rate of the secondary component shall apply to the member's eligible earned service credit.

C. The procedures that apply to members of the primary component when applying for disability benefits as a result of an injury which occurred in the line of duty, the procedures for certifying the continuing eligibility for such benefits, the authority of the board of trustees to modify such benefits, and the procedures governing the restoration to active service of a formerly disabled employee, all as provided in the primary component, shall also be applicable to members of the secondary component.

D. If a member's disability occurs for reasons other than in the performance of his duties, then the member shall be entitled to the same rights and benefits to which he would have been entitled if he had been a member of the primary component, except the accrual rate of the secondary component shall apply to the member's eligible earned service credit.

Acts 2001, No. 746, §1, eff. Dec. 31, 2001.



RS 11:604 - Survivor's benefit for members killed in the line of duty

§604. Survivor's benefit for members killed in the line of duty

A. If a member's death occurs in the line of duty or is a direct result of an injury sustained while in the line of duty, then survivor benefits shall be payable to qualified survivors as provided for in this Section, except that a survivor shall be eligible for benefits under this Section without regard to the amount of time that the surviving spouse was married to the deceased officer and without regard to the amount of time that the deceased officer was a member of this system. This benefit is only payable if the injury or injuries were sustained while on active duty status.

B. When there is a surviving minor, handicapped, or mentally incapacitated child or children, the amount of the total benefit shall equal:

(1) Seventy-five percent of the member's average compensation if the member had twenty-five or more years of service credit.

(2) Sixty percent of the member's average compensation if the member had less than twenty-five years of service credit.

C. When there is a surviving spouse and no surviving child or children, the total benefit shall equal:

(1) Seventy-five percent of the member's average compensation if the member had twenty-five or more years of service credit.

(2) Sixty percent of the member's average compensation if the member had less than twenty-five years of service credit.

D. If there is a surviving spouse and a surviving child or children, one-third of the benefit shall be designated to the spouse and two-thirds shall be designated to the minor, handicapped, or mentally incapacitated child or children.

E. The surviving spouse or children of any member whose death occurs other than in the performance of his duties shall have the same pension rights as provided for survivors of members of the primary component.

Acts 2001, No. 746, §1, eff. Dec. 31, 2001.



RS 11:605 - Transfer of other service credit

§605. Transfer of other service credit

A. Any member of the primary component who would otherwise be eligible for benefits from the secondary component, except that he was employed prior to January 1, 2002, shall have the right to irrevocably elect to become a member of the secondary component by submitting an application to the board of trustees in the same manner as members who transfer from another retirement system.

B.(1) Any member who elects to transfer from the primary component to the secondary component pursuant to Subsection A of this Section shall have the option of transferring his service credit on an actuarial basis as if he was transferring service from another retirement system in accordance with R.S. 11:143 or he shall be given the option to transfer the service credit at the accrual rate earned in the primary component prior to the transfer and, thereafter, to begin earning the accrual rate and contributing at the employee contribution rate established for the secondary component, but only applicable to the years credited to his account after the transfer.

(2)(a) Anyone who becomes a member of the secondary component, whether or not by actuarial transfer, shall be eligible to retire pursuant to the provisions of R.S. 11:602, if he is otherwise eligible, and based on the service credit acquired. However, the retirement benefit will be calculated on the applicable accrual rate if the service credit is not actuarially transferred.

(b) A member shall be eligible to upgrade any service credit that was not actuarially transferred by paying the greater of the amount calculated in accordance with the actuarial cost provisions of R.S. 11:158 or the employee and employer contributions plus interest based on the member's current salary, that totally offsets the actuarial cost to upgrade any such service credit to the accrual rate established in the secondary component anytime prior to submitting an application to retire.

C. An employee who would otherwise be eligible to become a member of the secondary component by virtue of accepting a position which would otherwise qualify him for such membership after January 1, 2002, may irrevocably elect, in writing, not to participate in the secondary component as a result of the employee having service credit in the primary component or another state or statewide system. The employee may only elect to remain a member of that system in which he has existing service credit.

D. Notwithstanding the provisions of Subparagraph (B)(2)(a) of this Section, any member who is a probation and parole officer in the office of adult services of the Department of Public Safety and Corrections, who was employed on or before December 31, 2001, who elected to transfer from the primary component to the secondary component but who opted not to transfer his primary component service credit on an actuarial basis, who has not upgraded his service credit as permitted pursuant to Subparagraph (B)(2)(b) of this Section, and who retires or begins participation in the Deferred Retirement Option Plan on or after July 1, 2014, shall receive a benefit calculated using a three percent accrual rate for all creditable service in the system earned before the date the member transferred to the secondary component.

Acts 2001, No. 746, §1, eff. Dec. 31, 2001; Acts 2006, No. 770, §1, eff. June 30, 2006; Acts 2014, No. 852, §1, eff. June 30, 2014.



RS 11:606 - Deferred Retirement Option Plan participation

§606. Deferred Retirement Option Plan participation

A. A member cannot transfer into the secondary component while participating in the Deferred Retirement Option Plan, but must complete his participation in the Deferred Retirement Option Plan under the conditions existing at the time he commenced his Deferred Retirement Option Plan participation and will not have the option to upgrade any service that was credited to his account prior to his commencement of participation in the Deferred Retirement Option Plan.

B.(1) If the member terminates his participation in the Deferred Retirement Option Plan on or after January 1, 2002, then his supplemental benefit shall accrue at the rate established in the secondary component at the employee contribution rate established for members of the secondary component.

(2) If a member has completed his participation in the Deferred Retirement Option Plan prior to January 1, 2002, then that member will have the same option that a member has under R.S. 11:605, but only as to the service credited to his account after his participation in the Deferred Retirement Option Plan. A member of the secondary component who makes application for retirement to the system and leaves service on or before December 31, 2003, has the option of upgrading all or a portion of any service that was credited to the member's account prior to entering into the Deferred Retirement Option Plan by purchase made pursuant to R.S. 11:158, to upgrade any such service credit to the accrual rate established in the secondary component anytime prior to retirement. The payment shall completely offset any liability to the system for benefits attributed to the upgrade of the service credit. The balance in the Deferred Retirement Option Plan account and any contribution being made to the Deferred Retirement Option Plan account shall be unaffected by the recalculation of the retirement benefit.

Acts 2001, No. 746, §1, eff. Dec. 31, 2001; Acts 2003, No. 1234, §1.



RS 11:607 - Repealed by Acts 2007, No. 414, §2, eff. June 30, 2007.

§607. Repealed by Acts 2007, No. 414, §2, eff. June 30, 2007.



RS 11:608 - Retirement; purchase of firearm

§608. Retirement; purchase of firearm

Any member of the State Employees' Retirement System who is a commissioned officer of the Louisiana Department of Public Safety and Corrections, division of probation and parole, who has at least twenty years of active service and who retires under the provisions of R.S. 11:441 or 602, as may be applicable, shall be entitled to purchase his firearm at fair market value upon retirement, subject to the approval of the director of the division of probation and parole.

Acts 2008, No. 281, §1.



RS 11:609 - Purchase of firearm; retired peace officer

§609. Purchase of firearm; retired peace officer

Any peace officer, as defined by R.S. 40:2402(1)(a), who is employed by the Department of Public Safety and Corrections, office of state police, other than state troopers, has at least twenty years of active service, and retires under the provisions of R.S. 11:441 shall be entitled to purchase his firearm at fair market value, upon retirement, subject to the approval of the deputy secretary of public safety services of the Department of Public Safety and Corrections.

Acts 2009, No. 173, §1.



RS 11:611 - Creation of Hazardous Duty Services Plan

SUBPART D. HAZARDOUS DUTY SERVICES PLAN

§611. Creation of Hazardous Duty Services Plan

A. The Hazardous Duty Services Plan is created within the Louisiana State Employees' Retirement System for persons whose first employment making them eligible for membership in a state system occurred on or after January 1, 2011, in hazardous duty positions as defined in this Subpart. Each member of an existing hazardous duty plan within the system may retain membership in that plan.

B. Any other provisions of this Chapter or any other laws to the contrary notwithstanding, the retirement of hazardous duty services employees shall be governed by the provisions of this Subpart; however, if provisions of this Chapter cover matters not specifically addressed by the provisions of this Subpart or if any of the provisions of this Chapter are made applicable in this Subpart, then those provisions shall apply to members governed by this Subpart.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:612 - Application; definitions

§612. Application; definitions

Terms not specifically defined in this Section but defined in R.S. 11:403 shall have the meanings provided in R.S. 11:403 unless a different meaning is clearly required by the context. For purposes of this Subpart:

(1) "Average compensation" means the average annual earned compensation of a member for the sixty highest months of successive employment, or for the highest sixty successive joined months of employment where interruption of service occurred; however, average compensation for part-time employees who do not use sixty months of full-time employment for average compensation purposes shall be based on the base pay the part-time employee would have received had he been employed on a full-time basis. The earnings to be considered for the thirteenth through the twenty-fourth month shall not exceed one hundred fifteen percent of the earnings of the first through the twelfth month. The earnings to be considered for the twenty-fifth through the thirty-sixth month shall not exceed one hundred fifteen percent of the earnings of the thirteenth through the twenty-fourth month. The earnings to be considered for the thirty-seventh through the forty-eighth month shall not exceed one hundred fifteen percent of the earnings of the twenty-fifth through the thirty-sixth month. The earnings for the final twelve months shall not exceed one hundred fifteen percent of the earnings of the thirty-seventh through the forty-eighth month. The limitations on the computation of average compensation contained in this Paragraph shall not apply to any twelve-month period during which compensation increased by more than fifteen percent over the previous twelve-month period solely because of an increase in compensation by a uniform systemwide increase adopted by the state Department of Civil Service and approved by the governor or because of a pay adjustment enacted by the legislature.

(2) "Member" or "members" shall include the following persons whose first employment making them eligible for membership in one of the state systems occurred on or after January 1, 2011:

(a) Wildlife agents of the enforcement division of the Department of Wildlife and Fisheries.

(b) Wardens, correctional officers, security personnel, and probation and parole officers employed by the Department of Public Safety and Corrections.

(c) Employees of the bridge police section of the Crescent City Connection Division of the Department of Transportation and Development.

(d) Full-time law enforcement personnel, supervisors, and administrators who are employed with the Department of Revenue, office of alcohol and tobacco control, who are P.O.S.T.-certified, who have the power to arrest, and who hold a commission from such office.

(e) Peace officers, as defined by R.S. 40:2402(3)(a), employed by the Department of Public Safety and Corrections, office of state police, other than state troopers.

(f) Arson investigators employed by the office of state fire marshal who are P.O.S.T.-certified, who have the power to arrest, and who hold a commission from such office.

(g) Park rangers employed by the Department of Culture, Recreation and Tourism, office of state parks, who are P.O.S.T.-certified, who have the power to arrest, and who hold a commission from such office.

(h) Campus police officers employed by any institution of postsecondary education who are P.O.S.T.-certified, who have the power to arrest, and who hold a commission as required for employment as such officers.

(i) Hospital security officers employed by Louisiana State University Health Sciences Center, who are P.O.S.T.-certified, who have the power to arrest, and who hold a commission as required for employment as such officers.

(j) Investigators of the Department of Justice who are employed in positions required to be P.O.S.T.-certified.

(k) Investigators of the office of state inspector general who are employed in positions required to be P.O.S.T.-certified.

(l) All personnel employed in positions required to be P.O.S.T.-certified, who have the power to arrest, who hold a commission as required for employment in such positions, who are otherwise members of the Louisiana State Employees' Retirement System, and who are not members of any other retirement system.

(2.1) In addition to the definition provided in Paragraph (2) of this Section, the term "member" shall include any commissioned employee of the Harbor Police Department of the Port of New Orleans first hired on or after July 1, 2014.

(3) "Plan" means the Hazardous Duty Services Plan created by this Subpart for certain hazardous duty services employees within the Louisiana State Employees' Retirement System.

(4) "Qualified survivors" means a surviving spouse married to the decedent for at least two years prior to the decedent's death, a minor child as defined in R.S. 11:403, and a handicapped or mentally incapacitated child.

(5) "System" means the Louisiana State Employees' Retirement System.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2014, No. 648, §1, eff. June 30, 2014.



RS 11:613 - Eligibility for plan membership

§613. Eligibility for plan membership

A. Each person who becomes an employee in state service in one of the positions defined in R.S. 11:612(2) or (2.1) shall become a member of the Hazardous Duty Services Plan of the system as a condition of employment.

B. Notwithstanding the provisions of Subsection A of this Section, no person who participated in the Deferred Retirement Option Plan as a member of any other retirement plan in this system or who retired under the provisions of any other retirement plan in this system who is reemployed under Option 1 or Option 3 as provided in R.S. 11:416 shall be eligible for membership in the Hazardous Duty Services Plan.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2011, No. 368, §1, eff. July 1, 2011; Acts 2014, No. 648, §1, eff. June 30, 2014.



RS 11:614 - Eligibility for retirement

§614. Eligibility for retirement

A. Any member of this plan shall be eligible for retirement if he has:

(1) Twenty-five years or more of service, at any age.

(2) Twelve years or more of service, at age fifty-five or thereafter.

(3) Twenty years of service credit at any age, exclusive of military service and unused annual and sick leave, but any person retiring under this Paragraph shall have his benefit, inclusive of military service credit and allowable unused annual and sick leave, actuarially reduced. Any member retiring under this Paragraph who is in state service at the time of his retirement shall have his benefit actuarially reduced from the earliest age that he would normally become eligible for a regular retirement benefit under Paragraph (1) or (2) of this Subsection if he had continued in service to that age. Any member retiring under this Paragraph who is out of state service at the time of his retirement shall have his benefit actuarially reduced from the earliest age that he would normally become eligible for a regular retirement benefit under Paragraph (1) or (2) of this Subsection based upon his years of service as of the date of retirement. Any employee who elects to retire under the provisions of this Paragraph shall not be eligible to participate in the Deferred Retirement Option Plan provided by R.S. 11:447 or the Initial Benefit Option provided by R.S. 11:446(A)(5).

B.(1) Notwithstanding the provisions of R.S. 11:441(A)(2)(b) or any other provision of law to the contrary, any member of this plan who is not eligible for retirement under Subsection A of this Section may elect to retire under the provisions of R.S. 11:441(A)(2)(b)(i) with five years or more of service credit at age sixty or thereafter.

(2)(a) The retirement benefit and survivor benefit provisions of this Subpart, including but not limited to R.S. 11:615 and 621, shall not apply to any member of this plan who elects to retire under the provisions of R.S. 11:441(A)(2)(b)(i).

(b) Any member of this plan who elects to retire under the provisions of R.S. 11:441(A)(2)(b)(i) shall receive a retirement benefit equal to two and one-half percent of his average compensation for every year of creditable service.

(c) Retirement benefits for any member of this plan who elects to retire under the provisions of R.S. 11:441(A)(2)(b)(i) shall be paid in accordance with R.S. 11:446.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2011, No. 368, §1, eff. July 1, 2011.



RS 11:615 - Retirement benefit calculation

§615. Retirement benefit calculation

A. Except as provided in Subsection B of this Section, a member shall receive a retirement benefit equal to three and one-third percent of average compensation for every year of creditable service in the Hazardous Duty Services Plan, not to exceed one hundred percent of the member's average compensation.

B. If the member's last ten years of creditable service were not accrued exclusively in one of the hazardous duty positions defined in R.S. 11:612(2) or (2.1), he shall receive a retirement benefit equal to two and one-half percent of his average compensation for the actual number of years of creditable service earned in a hazardous duty position.

C. Retirement benefits for members who had service in nonhazardous duty or service under existing plans prior to entering the Hazardous Duty Services Plan shall upon retirement eligibility receive a retirement benefit for that prior service based on the applicable accrual rate when earned.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2014, No. 648, §1, eff. June 30, 2014.



RS 11:616 - Deferred Retirement Option Plan; Initial Benefit Option; Annual Cost-of-Living Adjustment Option

§616. Deferred Retirement Option Plan; Initial Benefit Option; Annual Cost-of-Living Adjustment Option

A. A member who is eligible for regular retirement may elect to participate in the Deferred Retirement Option Plan in accordance with the provisions of R.S. 11:447 through 454, or the Initial Benefit Option provided by R.S. 11:446(A)(5).

B. Any member of this plan may elect to participate in the Annual Cost-of-Living Adjustment Option provided by R.S. 11:446(A)(6).

Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2011, No. 368, §1, eff. July 1, 2011.



RS 11:617 - Disability retirement

§617. Disability retirement

A. Upon approval of a member's retirement based upon a total and permanent disability resulting solely from injuries sustained in the performance of his official duties, a member shall receive a disability benefit equal to seventy-five percent of his average compensation regardless of years of service. This benefit is payable only if the injury or injuries were sustained while on active duty status.

B. If a member's disability occurs for reasons other than in the performance of his duties and the member has earned at least ten years of hazardous duty service credit, then the member shall be entitled to disability benefits under the provisions of R.S. 11:461(B)(1).

C. The disability retirement procedures contained in R.S. 11:216 through 225 which are not in conflict with this Section shall apply to members.

D. The provisions of R.S. 11:461(B)(4) shall apply to members.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:618 - Survivors' benefits for members killed in the line of duty

§618. Survivors' benefits for members killed in the line of duty

A. If a member's death occurs in the line of duty or is a direct result of an injury sustained while in the line of duty, survivor benefits shall be payable to qualified survivors as provided for in this Section, except that a survivor shall be eligible for benefits under this Section without regard to the amount of time that the surviving spouse was married to the deceased member and without regard to the amount of time that the deceased was a member of this plan. This benefit is payable only if the injury or injuries were sustained while on active duty status.

B. If the member has a surviving spouse, minor, or handicapped or mentally incapacitated child or children, the amount of the total benefit shall equal eighty percent of the member's average compensation. The benefit shall be shared equally by the surviving spouse and children. When a child who is not handicapped or mentally incapacitated no longer meets the definition of minor child under R.S. 11:403, his benefit shall cease, and the remaining beneficiaries shall have their shares adjusted accordingly.

C. The provisions of R.S. 11:472 through 477 concerning procedures for payment of survivor benefits which are not in conflict with this Section shall apply to members.

D. The provisions of this Section shall not apply to any member of this plan who:

(1) Has participated in the Deferred Retirement Option Plan; or

(2) Is a retiree of the system who is reemployed under Option 1 or Option 3 as provided in R.S. 11:416.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2011, No. 368, §1, eff. July 1, 2011.



RS 11:619 - Survivors' benefits for death other than in the line of duty

§619. Survivors' benefits for death other than in the line of duty

A. The surviving spouse or children of any active member whose death occurs other than in the performance of his duties shall receive benefits as provided in R.S. 11:471.1.

B. The provisions of R.S. 11:472 through 477 concerning procedures for payment of survivor benefits which are not in conflict with this Section shall apply to survivors of plan members.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:620 - Transfer of other service credit

§620. Transfer of other service credit

A. Any member of this system or of another state or statewide system, who would otherwise be eligible for benefits under the plan except that his first employment making him eligible for membership in any state system occurred on or before December 31, 2010, and who has not participated in the Deferred Retirement Option Plan in the system of which he is a member and who is not a reemployed retiree of his system or a retiree of this system reemployed under Option 1 or Option 3 as provided in R.S. 11:416, shall have the right to irrevocably elect to become a member of the plan by submitting an application to the board of trustees to be effective on or after January 1, 2011.

B. Any member who elects to join the Hazardous Duty Services Plan from an existing system or plan shall have the option of:

(1)(a) Maintaining prior service credit in the existing system or plan pursuant to the provisions of that system or plan and accruing service credit and benefits in the Hazardous Duty Services Plan after the date he joins the plan.

(b) For any member who joins the Hazardous Duty Services Plan after July 1, 2011, if such member elects to maintain prior service credit in his existing system or plan and that election results in an actuarial cost to this system, then the member shall pay the system the amount of such actuarial cost prior to his retirement.

(2)(a) An internal actuarial transfer from plan to plan in accordance with the provisions of R.S. 11:143(C) and (D) in which the member transfers all of his service credit from each other system or plan and maintains prior service credit at the accrual rate at which it was earned in the existing system or plan prior to joining the Hazardous Duty Services Plan. In the event that the amount of funds transferred is less than the actuarial cost of the service transferred to the plan, the member transferring, except as otherwise provided in this Section, shall pay the deficit or difference including the interest thereon at the board-approved actuarial valuation rate of the system.

(b) In lieu of paying the deficit or difference plus interest, the member may at his option, but only at the time of transfer, be granted an amount of credit in the plan which is based on the amount of funds actually transferred plus any additional funds less than the deficit paid by the member.

(c) Except as otherwise provided in Subparagraph (d) of this Paragraph, a member who completes a transfer under the provisions of this Section shall have his retirement benefit calculated using the accrual rate of the system or plan from which he transferred based on the number of years transferred.

(d) A member choosing an internal actuarial transfer shall be eligible to upgrade the service credit that was actuarially transferred pursuant to this Subsection to the accrual rate of the Hazardous Duty Services Plan by paying an amount that totally offsets the increase in actuarial liability resulting from the upgrade in accordance with R.S. 11:158.

C.(1) An employee who is a contributing member of any other plan in this or another state or statewide system who would otherwise be required to become a member of this plan as a condition of employment in a position which would otherwise qualify him for such membership on or after January 1, 2011, may elect at the time of his employment in such position to remain a contributing member of the last plan in this system of which he was a member or of such other system for which he remains eligible for membership.

(2) For an employee who elects to remain a member of a plan in this system, applicable to members employed in hazardous duty positions, which plan was in existence on or before December 31, 2010, service credit earned on or after January 1, 2011, in one of the hazardous duty positions defined in R.S. 11:612(2) shall be deemed as service credit earned in a position covered by such plan.

D. A member whose first employment making him eligible for membership in a state retirement system occurred on or before December 31, 2010, who elects to join this plan shall thereafter for purposes of all state retirement systems be treated as an employee whose first eligibility for membership occurred on or after January 1, 2011.

E. Notwithstanding any other provision of law to the contrary, the premiums for health insurance coverage paid by any retiree participating in the Office of Group Benefits program who has transferred service credit to this plan from another plan in this or any other state system and has retired pursuant to R.S. 11:614(A)(1) or (2) shall be increased by an amount sufficient to pay for any increase in the employer's premiums resulting from his retirement pursuant to these provisions. Such increase in the retiree's premium shall be deducted from the retiree's monthly benefit and remitted to the Office of Group Benefits. The Office of Group Benefits shall offset the employer's premium payments by such amount.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2011, No. 368, §1, eff. July 1, 2011.



RS 11:620.1 - Transfer of other service credit; Harbor Police Retirement Plan employees

§620.1. Transfer of other service credit; Harbor Police Retirement Plan employees

A. Any member of the Harbor Police Retirement Plan who would otherwise be eligible for benefits under this plan except that his first employment making him eligible for membership in the Harbor Police Retirement Plan occurred on or before June 30, 2014, and who has not participated in the Deferred Retirement Option Plan in the Harbor Police Retirement Plan shall have the right to irrevocably elect to become a member of this plan by submitting an application to the board of trustees to become effective on or after July 1, 2015.

B. Any eligible member who elects to transfer to the Hazardous Duty Services Plan from the Harbor Police Retirement Plan shall have the option of:

(1) Maintaining prior service credit in the Harbor Police Retirement Plan pursuant to the provisions of that plan and accruing service credit and benefits in the Hazardous Duty Services Plan after the date he joins the plan. If such election results in an actuarial cost to this system, the member shall pay the system the amount of such actuarial cost prior to his retirement.

(2)(a) An internal actuarial transfer from the Harbor Police Retirement Plan to this plan in accordance with the provisions of R.S. 11:143(C) and (D) in which the member transfers all of his service credit from the Harbor Police Retirement Plan and maintains prior service credit at the accrual rate at which it was earned in such plan prior to joining the Hazardous Duty Services Plan. If the amount of funds transferred is less than the actuarial cost of the service transferred, the member transferring, except as otherwise provided in this Section, shall pay the deficit or difference, including the interest thereon at the board-approved actuarial valuation rate of the system.

(b) In lieu of paying the deficit or difference plus interest, the member may, at his option but only at the time of transfer, be granted an amount of credit in this plan which is based on the amount of funds actually transferred plus any additional funds less than the deficit paid by the member.

(c) A member who completes a transfer under the provisions of this Paragraph shall have his retirement benefit calculated using the accrual rate of the plan from which he transferred based on the number of years transferred.

C. A member whose first employment making him eligible for membership in the Harbor Police Retirement Plan occurred on or before June 30, 2015, who elects to join this plan shall thereafter for purposes of all state retirement systems be treated as an employee whose membership is governed by the provisions of Act No. 992 of the 2010 Regular Session of the Legislature.

Acts 2014, No. 648, §2, see Act for effective date.

NOTE: See Acts 2014, No. 648, §6(B), regarding contingent eff. date.



RS 11:621 - Survivors' benefits for former or retired members

§621. Survivors' benefits for former or retired members

A. The surviving spouse of a deceased former member shall receive a benefit in an amount equal to fifty percent of the monthly retirement benefit that would have been payable to the decedent, provided all of the following conditions exist:

(1) The decedent had terminated employment covered by this system prior to attaining the requisite age for retirement eligibility.

(2) The decedent has credit for at least twelve years of service in this system and has contributions credited to his account.

B. The surviving spouse of a deceased retired member or Deferred Retirement Option Plan participant shall receive a benefit in an amount equal to seventy-five percent of the monthly retirement benefit that was being paid to the decedent on the date of death.

C.(1) If there is no surviving spouse eligible to receive benefits pursuant to Subsection A or B of this Section, the children of the decedent shall be entitled to benefits as provided in R.S. 11:471.1.

(2) As each minor child attains age eighteen, or age twenty-three if a student, he shall receive no further benefits payable pursuant to this Subsection.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2011, No. 368, §1, eff. July 1, 2011.



RS 11:631 - Administration of the Harbor Police Retirement Plan

SUBPART E. HARBOR POLICE RETIREMENT PLAN

§631. Administration of the Harbor Police Retirement Plan

A. With the exception of payment of permanent benefit increases, membership and benefits for the Harbor Police Retirement Plan shall be in accordance with the provisions of Subpart G of Part II of Chapter 3 of Subtitle IV of Title 11 of the Louisiana Revised Statutes of 1950; however, if provisions of this Chapter cover matters not specifically addressed by the provisions of Subpart G of Part II of Chapter 3 of Subtitle IV of Title 11 of the Louisiana Revised Statutes of 1950, the provisions of this Chapter shall apply to that plan. The provisions of Subpart G of Part II of Chapter 3 of Subtitle IV of Title 11 of the Louisiana Revised Statutes of 1950 are hereby made a part of this system. Eligibility for and payment of permanent benefit increases for members of the plan shall be governed by the laws and rules of this system.

B. Notwithstanding any provision of law to the contrary, upon the merger of the Harbor Police Retirement System with this system, the assets of the Harbor Police Retirement System shall become part of the Louisiana State Employees' Retirement System trust and shall be managed in accordance with the laws governing this system.

Acts 2014, No. 648, §2, see Act for effective date.

NOTE: See Acts 2014, No. 648, §6(B), regarding contingent eff. date.



RS 11:701 - Definitions

CHAPTER 2. TEACHERS' RETIREMENT SYSTEM

OF LOUISIANA

PART I. GENERAL PROVISIONS

§701. Definitions

As used in this Chapter, the following words and phrases have the meanings ascribed to them in this Section unless a different meaning is plainly required by the context:

(1) "Accumulated Contributions" means the sum of all the amounts deducted from the compensation of a member plus any interest which has been credited to his individual account in the annuity savings fund plus amounts credited to his account.

(2) "Actuarial equivalent" means a benefit of equivalent value to the accumulated contributions, annuity, or benefits, as the case may be, computed on the basis of interest and mortality assumptions adopted in accordance with the provisions of R.S. 11:834.

(3) "Annuity" means payments for life derived from the "accumulated contributions" of a member. All annuities shall be payable in equal monthly installments.

(4) "Annuity Reserve" means the present value of all payments to be made on account of any annuity or benefit in lieu of any annuity computed upon the basis of mortality tables adopted by the board of trustees, and regular interest.

(5)(a) "Average compensation" subject to the other provisions of this Paragraph, for any teacher whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, means the average earnable compensation of a teacher for the three highest successive years of employment, or the highest three successive joined years of employment where interruption of service occurred. For any teacher whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011, "average compensation" means his average earnable compensation for the five highest successive years of employment, or the highest five successive joined years where interruption of service occurred. The computation of such average compensation shall be in accordance with the following guidelines:

(i) The amount for the first through the twelfth month shall not exceed the compensation for the immediately preceding twelve months by more than ten percent for a teacher whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, or by more than fifteen percent for a teacher whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011.

(ii) The amount for the thirteenth through the twenty-fourth month shall not exceed the lesser of the maximum allowable compensation amount or the actual compensation amount for the first through twelfth month by more than ten percent for a teacher whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, or by more than fifteen percent for a teacher whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011.

(iii) The amount for the twenty-fifth through the thirty-sixth month shall not exceed the lesser of the maximum allowable compensation amount or the actual compensation amount for the thirteenth through twenty-fourth month by more than ten percent for a teacher whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, or by more than fifteen percent for a teacher whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011.

(iv) The amount for the thirty-seventh through the forty-eighth month shall not exceed the lesser of the maximum allowable compensation amount or the actual compensation amount for the twenty-fifth through the thirty-sixth month by more than fifteen percent.

(v) The amount for the final twelve months shall not exceed the lesser of the maximum allowable compensation amount or the actual compensation amount for the thirty-seventh through the forty-eighth month by more than fifteen percent.

(b) The thirty-six or sixty months used for average compensation, as the case may be, cannot cover a period when the member receives more than three years or five years of service credit respectively.

(c)(i) The limitations on the computation of average compensation in this Paragraph shall not apply to any of the twelve-month periods where compensation increased by more than the amount allowable in Subparagraph (a) of this Paragraph over the previous twelve-month period solely because of an increase in compensation by legislative act, by city/parish systemwide salary increase, or by a systemwide increase at a college or university.

(ii) Any active member or retiree whose average compensation includes or would include earnable compensation received between June 30, 1995 and June 30, 1997, as the result of a legislative act, a city/parish systemwide salary increase, or a systemwide increase at a college or university shall have his average compensation calculated without regard to the limitations on the computation of average compensation imposed in this Paragraph for that period. The provisions of this Item shall only apply to any such member or retiree whose employer filed with this system on or before July 1, 1998, a written request or application for coverage under this Subparagraph.

(iii) Any retiree to whom Item (ii) of this Subparagraph applies, whose benefits are based, or by reason of Item (ii) of this Subparagraph would be based, on a calculation of average compensation which includes earnable compensation between June 30, 1995, and June 30, 1997, shall have his benefits recalculated in accordance with this Subparagraph and, if an increase in benefits results, the retiree shall be paid such an amount to restore any prior benefits that would have been paid if the benefits had originally been calculated in accordance with this Subparagraph.

(d) Provided, however, in any case where a classroom teacher changes employment to that of a classroom teacher in another parish, the amount for the twelve months of earnings in the position of a classroom teacher in the second parish of employment shall not exceed the compensation for the immediately preceding twelve months by more than twenty-five percent.

(e) Notwithstanding any other provision of law to the contrary, "average compensation" shall not include any amount in excess of the limitation provided in R.S. 11:785.1.

(6) "Beneficiary" means the eligible recipient of a pension, annuity, retirement allowance, or other benefit provided in this Chapter. A beneficiary shall be a natural person or the succession of a natural person, except as provided in R.S. 11:762(J).

(7) "Board of Trustees" means the board provided for in Part V of this Chapter to administer the retirement system.

(8) "Conduit individual retirement account" means an account which is covered by the provisions of Section 408(a) of the United States Internal Revenue Code, provided the account only contains assets rolled over to the account as an eligible rollover distribution from a qualified plan, plus earnings on those assets, but does not contain any other assets.

(9) "Creditable Service" means "Prior Service" plus "Membership Service" for which credit is allowable as provided in Part III of this Chapter. A person may not obtain more than one year of service credit during any fiscal year.

(10) "Earnable compensation" means the compensation earned by a member during the full normal working time as a teacher. Earnable compensation shall include any differential wage payment as defined by 26 U.S.C. 3401(h)(2) that is made by an employer to any individual performing qualified military service. Earnable compensation shall not include per diem, post allowances, payment in kind, hazardous duty pay, or any other allowance for expense authorized and incurred as an incident to employment, nor payments in lieu of unused sick or annual leave, nor retroactive salary increases unless such an increase was granted by legislative Act or by a city or parish systemwide salary increase, nor payment for discontinuation of contractual services, unless the payment is made on a monthly basis. If a member is granted an official leave and he makes contributions for the period of leave, earnable compensation shall not include compensation paid for other employment which would not have been possible without the leave. The board of trustees shall determine whether or not any other payments are to be classified as earnable compensation.

(11) "Employer" means the state of Louisiana, any city, parish, or other local school board, the State Board of Elementary and Secondary Education, any board created by Article VIII of the Constitution of Louisiana, or any other agency of and within the state or a political subdivision by which a teacher is paid.

(12) "Eligible rollover distribution" means a distribution as defined in R.S. 11:792(B).

(13) "Excess benefit participant" means any member whose retirement benefit as determined on the basis of all qualified plans of the employer without regard to the limitations of R.S. 11:784.1 and comparable provisions of other qualified plans of the employer would exceed the maximum benefit permitted under Section 415 of the Internal Revenue Code.

(14) "Fiscal year" means the period beginning July first of any year and ending June thirtieth of the next succeeding year. Teachers employed by year-round schools shall receive a full year of service credit if they work all available days of the fiscal year.

(14.1) "Internal Revenue Code" means the United States Internal Revenue Code of 1986, as amended.

(15) "Maximum benefit" means the retirement benefit a member is entitled to receive from the system set forth in Part IV of this Chapter in any month after giving effect to R.S. 11:784.1 and any similar provisions of any other qualified plans of the employer designed to conform to Section 415 of the Internal Revenue Code.

(16) "Medical board" shall mean the State Medical Disability Board.

(17) "Member" means any teacher included in the membership of the system as provided in Part II of this Chapter.

(18) "Membership Service" means service as a teacher rendered while a member of the retirement system.

(19) "Minor child" means an unmarried child under the age of twenty-one years or an unmarried student under the age of twenty-three years who is the issue of a marriage of a member of this system, the legally adopted child of a member of this system, a child born outside of marriage of a female member of this system, or the child of a male member of this system if a court of competent jurisdiction has, pursuant to the provisions of the Civil Code rendered a judgment of filiation declaring the paternity of such member for the child. An unmarried child who acquires a mental disability or a total and permanent physical disability prior to age twenty-one, as certified by the medical board, shall be considered a "minor child" for the purposes of the benefit provisions of this Chapter and shall remain a "minor child" provided the medical board certifies he has a mental disability or a total and permanent disability and provided he remains unmarried.

(20) "Natural person" means a human being.

(21) "Pensions" means payments for life. All pensions shall be payable in equal monthly installments.

(22) "Pension Reserve" means the present value of all payments to be made on account of any pension or benefit in lieu of any pension computed upon the basis of mortality tables adopted by the board of trustees, and regular interest.

(22.1) "Plan Year" means the fiscal year.

(23) "Prior Service" means service rendered prior to the date of establishment of the retirement system for which credit is allowable under Part III of this Chapter.

(24) "Public School" means any school conducted within the state under the authority and supervision of a city, parish, or other local school board and any educational institution supported by and under the control of the state.

(25) "Qualified plan" means a trust which is covered by the provisions of Section 401(a) of the United States Internal Revenue Code.

(26) "Regular Interest" means interest compounded annually at such a rate as shall be determined by the board of trustees in accordance with R.S. 11:851.

(27) "Retirement" means withdrawal from active service with a retirement allowance granted under the provisions of this Chapter.

(28) "Retirement allowance" means the sum of the annuity and the pensions or any optional benefit payable in lieu thereof. These benefits are paid in advance on the first of the month that they are due.

(29) "Retirement System" means the Teachers' Retirement System of Louisiana as defined in R.S. 11:702.

(30) "Service" means service as a teacher within the meaning of Paragraph (33) of this Section.

(31) "Spouse" shall mean a person who is legally married to a member of this system and shall not include a person who is legally separated from a member of this system by a judgment of separation, unless such person has voluntarily reconciled with the member and which reconciliation is established by a court of competent jurisdiction.

(32) "Student" means a person who satisfies all of the provisions of this Paragraph.

(a) The student must be enrolled in a high school, vocational-technical school, or a college or university, any of which must be duly accredited or approved by the appropriate educational agency of the state in which it is located.

(b) The student must be enrolled in a sufficient number of courses and classes in such institution to be classified as a full-time regular student under the criteria used by the institution in which he is enrolled. The educational institution shall provide written notification to the retirement system that the student is in full-time status.

(33)(a) "Teacher", except as provided in Subparagraph (b) of this Paragraph, shall mean any of the following:

(i) Any employee of a city, parish, or other local school board, any parish, city, or other local superintendent, or any assistant superintendent of public schools.

(ii)(aa) Any president, vice president, dean, teacher, guidance counselor, or unclassified employee at any state college or university or any vocational-technical school or institution or special school under the control of the State Board of Elementary and Secondary Education, or any educational institution supported by and under the control of the state or any city, parish, or other local school board.

(bb) Notwithstanding the provisions of Subitem (aa) of this Item, the person who is the director for the Louisiana State University Laboratory School on the effective date of this Subitem shall not be included in this definition.

(iii) Any full-time unclassified employees of boards created by Article VIII of the Constitution of Louisiana who became employed on or after July 1, 1991, provided that such persons employed on and after July 1, 1991, who are members of the Louisiana State Employees' Retirement System shall remain members of the Louisiana State Employees' Retirement System.

(iv) The president and staff of the Louisiana Federation of Teachers who were members of the Teachers' Retirement System prior to such employment.

(v)(aa) The president or secretary and staff of the Louisiana Association of Educators.

(bb) Notwithstanding the provisions of this Item or any other provision of law to the contrary, any non-bargaining employee whose initial effective date of employment occurred on or before June 30, 2001, shall be eligible to irrevocably elect to terminate his membership in this system, provided such election to terminate membership is exercised on or before September 30, 2001. Any non-bargaining employee whose initial effective date of employment occurs on or after July 1, 2001, shall have the irrevocable option to not participate in this system, provided that such option to not participate must be made within sixty days after the effective date of his employment and any such employee who fails to exercise the option not to participate shall become a participating member of this system. For purposes of this Subitem, the phrase "non-bargaining employee" shall mean any employee of the Louisiana Association of Educators whose employment is not covered by a collective bargaining agreement.

(cc) Notwithstanding any other provision of law to the contrary, any non-bargaining employee who retires from the Teachers' Retirement System and later is reemployed in a position covered by the provisions of this Chapter shall not have his retirement benefits reduced or suspended during such reemployment.

(vi) The employees of the Teachers' Retirement System of Louisiana, provided that persons employed by the Teachers' Retirement System on and after July 1, 1991, who are members of the Louisiana State Employees' Retirement System shall remain members of the Louisiana State Employees' Retirement System.

(vii) The director and staff of the Associated Professional Educators of Louisiana.

(viii)(aa) Except as otherwise provided in this Item, the director, secretary, staff members, or any other individual employed by the Louisiana High School Athletic Association on or before June 30, 2011.

(bb) Notwithstanding the provisions of this Item or any other provision of law to the contrary, any director, secretary, staff member, or any other individual employed by the Louisiana High School Athletic Association on or after July 1, 2000, and on or before June 30, 2011, who does not have a valid Louisiana teacher's certificate shall not be required to participate in the system.

(cc) Any individual employed by the Louisiana High School Athletic Association on or before June 30, 2011, who has a valid Louisiana teacher's certificate shall be required to participate in the system provided the person satisfies all other eligibility criteria set forth in this Chapter.

(ix) For purposes hereof, staff personnel involved in the administration of a health and welfare program for the benefit of employees of a school board, which program is coordinated by the school board and a teacher association, and which staff personnel are so designated by the school board, shall be considered to be employees of the school board provided that such employees were previously members of this system.

(x) The director and staff of the Louisiana Resource Center for Educators.

(xi) An alien holding a J-1 visa who is teaching in a Louisiana public school through a J-1 exchange visitor program.

(xii) All nonclassified employees of the state who are administrators, faculty members, or other professional employees at the New Orleans Center for Creative Arts.

(xiii) Any person who has retained membership in the system pursuant to R.S. 11:723.

(xiv) In all cases of doubt, the board of trustees shall determine whether any person is a teacher within the scope of the definition set forth in this Paragraph.

(b) "Teacher" shall not include any of the following:

(i) Any employee of a city, parish, or other local school board who is employed as a school bus driver, school janitor, school custodian, or school maintenance employee, school bus aide, monitor, or attendant, or anyone who actually works on a school bus helping with the transportation of school children.

(ii)(aa) Any classified state employee at any state college, university, vocational-technical school, or institution or special school under the control of the State Board of Elementary and Secondary Education, or any educational institution supported by and under the control of the state.

(bb) The person who is director for the Louisiana State University Laboratory School on July 11, 2005.

(iii) Any employees of the State Department of Education except that persons employed by the State Department of Education on and after July 1, 1991, who are members of this system shall remain members of this system.

(iv) Board members and employees of any board created by Article VIII of the Constitution of Louisiana, except as provided in Subparagraph (33)(a) of this Section.

(v) Aliens who teach in Louisiana based on J and F visas, except as provided in Item (a)(xi) of this Paragraph.

(c) Repealed by Acts 2010, No. 861, §22.

(34) "Unrestricted benefit" means the monthly retirement benefit a member, or the spouse or child of a member, would have received under the terms of all qualified plans of the employer, except for the restrictions of R.S. 11:784.1 and any similar provisions of any other qualified plans designed to conform to Section 415 of the Internal Revenue Code.

Acts 1971, No. 5, §1; Acts 1972, No. 589, §1; Acts 1975, No. 339, §1; Acts 1975, Ex.Sess., No. 3, §2, eff. June 1, 1975; Acts 1978, No. 648, §1, eff. July 13, 1978; Acts 1978, No. 727, §3, eff. Jan. 1, 1979; Acts 1982, No. 174, §1; Acts 1982, No. 579, §1, eff. July 22, 1982; Acts 1983, No. 17, §1, eff. July 1, 1983; Acts 1984, No. 34, §1; Acts 1984, No. 471, §1; Acts 1985, No. 652, §1; Acts 1986, No. 786, §1; Acts 1986, No. 439, §1; Acts 1987, No. 591, §1; Acts 1988, No. 930, §1, eff. July 26, 1988; Acts 1989, No. 279, §1; Acts 1990, No. 631, §1, eff. July 1, 1990; Acts 1991, No. 216, §1, eff. July 1, 1991; Redesignated from R.S. 17:571 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 160, §1, eff. June 5, 1992; Acts 1992, No. 212, §1, eff. July 1, 1992; Acts 1993, No. 597, §1, eff. July 1, 1993; Acts 1993, No. 739, §1; Acts 1995, No. 571, §1, eff. July 1, 1995; Acts 1995, No. 577, §1, eff. July 1, 1995; Acts 1995, No. 592, §1, eff. July 1, 1995; Acts 1995, No. 1268, §1, eff. June 29, 1995; Acts 1997, No. 78, §1, eff. July 1, 1997; Acts 1997, No. 812, §1, eff. July 1, 1997; Acts 1997, No. 1353, §1, eff. July 1, 1997; Acts 1999, No. 40, §1, eff. July 1, 1999; Acts 1999, No. 47, §1, eff. July 1, 1999; Acts 1999, No. 356, §1, eff. July 1, 1999; Acts 1999, No. 943, §1, eff. July 9, 1999; Acts 1999, No. 1330, §1, eff. July 12, 1999; Acts 2000, 1st Ex. Sess., No. 60, §1, eff. July 1, 2000; Acts 2001, No. 1046, §1, eff. June 28, 2001; Acts 2001, No. 1172, §1, eff. July 1, 2001; Acts 2001, No. 1174, §1, eff. July 1, 2001; Acts 2003, No. 536, §1, eff. July 1, 2003; Acts 2003, No. 559, §1, eff. June 27, 2003; Acts 2004, No. 26, §6; Acts 2005, No. 455, §1, eff. July 11, 2005; Acts 2009, No. 412, §1; Acts 2010, No. 525, §1, eff. June 24, 2010; Acts 2010, No. 637, §§1, 2, eff. July 1, 2010; Acts 2010, No. 861, §4; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2010, No. 999, §§1, 3; Acts 2011, No. 75, §1, eff. July 1, 2011; Acts 2012, No. 298, second §2; Acts 2012, No. 510, §1, eff. July 1, 2012; Acts 2013, No. 220, §3, eff. June 11, 2013; Acts 2014, No. 727, §1, eff. July 1, 2014; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: SEE ACTS 1990, NO. 355.

NOTE: SEE ACTS 1990, NO. 631, §2.

NOTE: See Acts 1999, No. 943, §2, relative to remedial nature of Act and retroactive application to July 1, 1995.

NOTE: See Acts 2001, No. 1172, §2 (2nd) relative to funding and accountability and see Acts 2001, No. 1172, §3 relative to nonseverability.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:702 - Name and establishment of retirement system

§702. Name and establishment of retirement system

A. A retirement system is established with all the powers and privileges pertaining to corporations, under the management of the board of trustees for the purpose of providing retirement allowances and other benefits under the provisions of this Chapter for teachers of the state of Louisiana. The retirement system so created shall be established as of August 1, 1936. The retirement system is established as a qualified defined benefit plan under Title 11 of the Louisiana Revised Statutes of 1950, known as the "Louisiana Public Retirement Law", as amended from time to time, pursuant to Sections 401(a) and 414(d) of the Internal Revenue Code, other applicable provisions of the Internal Revenue Code, applicable Treasury regulations, and other guidance.

B. This system shall be known as the "Teachers' Retirement System of Louisiana", and by such name or its nominee name, which is hereby established as "TRSL", all of its business shall be transacted, all of its funds invested, and all of its cash and securities and other property held, except as provided in Subsection C of this Section.

C. The board of trustees may form a corporation or partnership for the purpose of trading in its nominee name. The state treasurer, the secretary-treasurer, and the assistant secretary-treasurer of the system shall be members of any such corporation or partnership. Other members of the corporation or partnership may be appointed by the board of trustees from among its membership. Each member of such corporation or partnership shall have the same fiduciary responsibility as do the trustees of the system.

Amended by Acts 1977, No. 743, §1; Acts 1983, No. 19, §1, eff. June 9, 1983; Redesignated from R.S. 17:572 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 727, §1, eff. July 1, 2014.



RS 11:703 - Domicile of board; meetings

§703. Domicile of board; meetings

A. The system and its board of trustees shall be domiciled in the parish of East Baton Rouge.

B. The board of trustees shall meet in regular session at least ten times each calendar year. The chairman may call special meetings and shall call a special meeting upon the request of a majority of the total members of the board.

Added by Acts 1977, No. 743, §1; Redesignated from R.S. 17:572.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2016, No. 159, §1, eff. June 30, 2016.



RS 11:704 - Exemption of pension and other rights from levy and other process

§704. Exemption of pension and other rights from levy and other process

The right of a person to a pension, an annuity, or a retirement allowance, to the return of contributions, the pension, annuity, or retirement allowance itself, any optional benefit or any other right accrued or accruing to any person under the provisions of this Chapter, and the monies in the various funds created by this Chapter are exempt from any state or municipal tax, all state income tax, and exempt from levy and sale, garnishment, attachment, or any other process whatsoever, except as provided in R.S. 11:291 and 292 and shall be unassignable except as otherwise specifically provided in this Chapter. The exemption provided herein is also applicable to cases filed under any operative chapter of the United States Bankruptcy Code (11 U.S.C.).

Amended by Acts 1952, No. 418, §1; Acts 1986, No. 767, §3; Acts 1991, No. 70, §1, eff. July 1, 1991; Redesignated from R.S. 17:573 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 592, §1, eff. July 1, 1995.



RS 11:705 - False statements or falsification of records; penalty; correction of errors; adjustments

§705. False statements or falsification of records; penalty; correction of errors; adjustments

A. Any person who knowingly makes any false statement or falsifies or permits to be falsified any record or records of this retirement system in any attempt to defraud such system shall be fined not more than five hundred dollars, or imprisoned for not more than twelve months, or both.

B. Should any change or error in the records result in any member or beneficiary receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, the board of trustees shall correct such error, and as far as practicable, shall adjust the payment in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.

Redesignated from R.S. 17:574 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:706 - Application of other laws

§706. Application of other laws

No other provision of law which provides wholly or partly at the expense of the State of Louisiana for pensions or retirement benefits for teachers, their widows, or other dependents, shall apply to members or beneficiaries of the retirement system established by this Chapter, their widows or other dependents.

Redesignated from R.S. 17:575 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:707 - Repealed by Acts 2001, No. 1173, 3, eff. July 1, 2002.

§707. Repealed by Acts 2001, No. 1173, §3, eff. July 1, 2002.



RS 11:707.1 - Repealed by Acts 2001, No. 1173, 3, eff. July 1, 2002.

§707.1. Repealed by Acts 2001, No. 1173, §3, eff. July 1, 2002.



RS 11:708 - Repealed by Acts 2001, No. 1173, 3, eff. July 1, 2002.

§708. Repealed by Acts 2001, No. 1173, §3, eff. July 1, 2002.



RS 11:709 - Retirees employed by Department of Education

§709. Retirees employed by Department of Education

Notwithstanding any other provision of law to the contrary, any person who retires from the Teachers' Retirement System of Louisiana and who becomes employed or reemployed by or within the Department of Education as defined in Title 36 of the Louisiana Revised Statutes of 1950, shall, upon such employment or reemployment, be governed, with respect to retirement, by the laws governing the Teachers' Retirement System of Louisiana.

Added by Acts 1982, No. 173, §1, eff. July 1, 1982; Redesignated from R.S. 17:578 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:710 - Employment of retirees

§710. Employment of retirees

A. Definitions.

As used in this Section, the following words and phrases shall have the following meanings, unless a different meaning is clearly required by the context:

(1) "Adjunct professor" means any part-time faculty, including any instructor, assistant professor, associate professor, or professor, assigned the professional activities of instructing pupils or conducting research at a public institution of postsecondary education. Instruction may be provided in person or through an approved medium such as television, radio, computer, Internet, multimedia telephone, or correspondence and may be delivered inside or outside the classroom or in other teacher-student settings.

(2) "Classroom teacher" means any employee, whose position of employment requires a valid Louisiana teaching certificate and who is assigned the professional activities of instructing pupils in courses in classroom situations for which daily pupil attendance figures for the school system are kept or is assigned to proctor admission, evaluation, or assessment testing; however, such proctoring shall not be considered a subject area for the purposes of Paragraph (3) of this Subsection. Such classroom situations may include teaching in school classrooms or in other settings such as homes or hospitals or other learning situations including cocurricular activities. Instruction may be provided in person or through an approved medium such as television, radio, computer, Internet, multimedia telephone, or correspondence and may be delivered inside or outside the classroom or in other teacher-student settings.

(3) "Critical shortage" means any situation where there exists a shortage of certified teachers in a certain subject area or a shortage of certified speech therapists, speech pathologists, audiologists, educational diagnosticians, school social workers, or school counselors, as further provided in this Section.

(4) "Reemployment-eligible critical shortage position" or "critical shortage position" means any of the following:

(a) A position for a full-time or part-time classroom teacher who teaches any student in kindergarten through twelfth grade in a school where a critical shortage exists.

(b) A position for a full-time certified speech therapist, speech pathologist, audiologist, educational diagnostician, school social worker, or school counselor whose position of employment requires a valid Louisiana ancillary certificate approved and issued by the state Department of Education in a school district where a critical shortage exists.

(5) "Reemployment-eligible position" means any of the following:

(a) A position for a substitute classroom teacher who teaches any student in pre-kindergarten through twelfth grade.

(b) A position assigned to the professional activities of instructing adults through an adult education or literacy program administered through a public institution of elementary or secondary education, provided the retiree has a valid Louisiana teaching certificate.

(c) A position for an adjunct professor.

(6) "Reemployment-eligible retiree" means any of the following:

(a) A member who was retired on or before June 30, 2010.

(b) A retiree who holds an advanced degree in speech therapy, speech pathology, or audiology.

(7) "Retired teacher" means any of the following:

(a) A person reemployed in a reemployment-eligible position as defined in Paragraph (4) or (5) of this Subsection.

(b) A reemployment-eligible retiree as defined in Paragraph (6) of this Subsection.

(8) "Substitute classroom teacher" means any classroom teacher employed in a temporary capacity to fill the position of another classroom teacher who is unavailable to teach or to proctor tests for any reason.

B.(1)(a) Any retired teacher who returns to active service covered by the provisions of this Chapter within the twelve-month period immediately following the effective date of such retirement shall have his retirement benefits suspended for the duration of such active service or the lapse of twelve months from the effective date of his retirement, whichever occurs first, even if such service is based on employment by contract or corporate contract.

(b) The earnings of any retiree returning to active service in a reemployment-eligible position shall not exceed twenty-five percent of his benefit during any fiscal year. If actual earnings exceed this amount in any fiscal year, the benefits payable to the retiree shall be reduced by the amount in excess of twenty-five percent of his benefit.

(c) If any retiree returns to active service in a position defined in more than one subparagraph of Paragraph (A)(5) of this Section providing for earnings limitations, the most restrictive earnings limitation shall apply to the total earnings of the retiree for all such positions in a fiscal year.

(d) If the reemployment of a retired teacher is based on an agreement between the retired teacher and his employer where such agreement was perfected prior to the retiree's effective date of retirement and where the agreement allows for the retiree to become reemployed within twelve months immediately following the effective date of his retirement, the retiree shall not be eligible to receive retirement benefits for the twelve-month period immediately following the effective date of such reemployment, regardless of whether such agreement is express or implied. The provisions of this Subparagraph shall be applied prospectively beginning on July 1, 2001.

(2) No person who retires based on a disability shall be authorized to return to service pursuant to the provisions of this Section. Disability retirees shall be covered by the provisions of this Chapter applicable to disability retirees.

C.(1) During the period of his return to active service, the retired teacher and his employer shall make contributions to the retirement system as provided by this Chapter, but the retiree shall receive no additional service credit and shall not accrue any additional retirement benefits in the retirement system. Upon termination of active service, the retired teacher shall, upon application, be refunded the employee contributions paid since reemployment. The refund shall be without interest. The retirement system shall retain the employer contributions.

(2) Any retired member not considered a retired teacher as defined in Paragraph (A)(7) of this Section who returns to active service with an employer covered by the provisions of this Chapter shall have his benefit suspended for the duration of his period of reemployment even if such reemployment is based on employment by contract or corporate contract. The retiree and his employer shall not make contributions to the system during such time, and he shall receive no additional service credit and shall not accrue any additional retirement benefits.

D. When any retiree returns to active service with an employer covered by the provisions of this Chapter, the employing agency shall, within thirty days thereafter, notify the board of trustees in writing of such employment, the date on which employment commenced, and a determination by the employer as to whether such person is a "retired teacher" pursuant to Paragraph (A)(7) of this Section. Upon termination, the agency shall provide the same notice. In addition, the employing agency shall also report to the retirement system within forty-five days after June thirtieth of each year, the names of all persons being paid by the employing agency and all persons having received a benefit pursuant to the provisions of this Section, along with such individuals' social security numbers, their positions, their designations as part-time or full-time, and the amount of their earnings during the previous fiscal year ending on June thirtieth of the reporting year. Additionally, the employing agency shall transmit a monthly contributions report pursuant to R.S. 11:888(A). Such monthly reports shall be transmitted within thirty days of the last day of each month and shall include the salary paid to each individual identified as a "retired teacher" pursuant to Paragraph (A)(7) of this Section. Should failure to give notice of return to active service or failure to report any other information required by this Section result in any payment being made in violation of this Section, the employing agency shall be liable to the system for the repayment of such amounts.

E.(1) The salary of any retired teacher who is reemployed pursuant to the provisions of this Section shall be based on the salary schedule which accounts for all prior years of teaching service and pertinent experience.

(2) The status of any retired teacher who is reemployed pursuant to the provisions of this Section shall be the same as a full-time active employee and shall be governed by the applicable rules, procedures, policies, and statutes that apply to all such full-time active employees.

F. A retiree who is employed in a critical shortage position shall not receive a benefit during the period of his reemployment as provided in this Section unless and until the Board of Elementary and Secondary Education and the board of trustees of this system have received certification that a critical shortage exists. Prior to making such certification for any full-time critical shortage position, the employer shall cause to be advertised in the official journal of the employer's governing authority, on two separate occasions, notice that a shortage of certified teachers exists and the positions sought to be filled. Additionally, the employer shall cause notice to be posted at the career development office, or similar such entity, of every post-secondary institution within a one hundred twenty-mile radius of the employer's governing authority. If a certified applicant who is not a retiree applies for an advertised position, such person shall be hired before any certified retiree is employed, unless fewer than three applicants have applied for the position each of whom is certified in the critical shortage area being filled.

(1) On an annual basis, the superintendent and personnel director of the school employing a retiree who returns to active service in a position defined in Subparagraph (A)(4)(a) of this Section shall certify a critical shortage area to the Board of Elementary and Secondary Education and the board of trustees of this system.

(2) On an annual basis, the employing school board for a retiree who returns to active service in a position defined in Subparagraph (A)(4)(b) of this Section shall certify to the Board of Elementary and Secondary Education and the board of trustees of this system that a critical shortage of speech therapists, speech pathologists, audiologists, educational diagnosticians, school social workers, or school counselors exists in the school district.

Acts 2001, No. 1173, §1, eff. July 1, 2001; Acts 2003, No. 605, §1, eff. June 27, 2003; Acts 2010, No. 921, §1, eff. July 1, 2010; Acts 2011, No. 347, §1, eff. July 1, 2011; Acts 2012, No. 228, §1, eff. July 1, 2012; Acts 2012, No. 297, §§1, 2, eff. July 1, 2012; Acts 2015, No. 149, §1, eff. June 30, 2015.



RS 11:711 - Teaching personnel; Department of Corrections

§711. Teaching personnel; Department of Corrections

Any person becoming employed by the Department of Corrections as teaching personnel, including but not limited to classroom teachers, principals, and vocational-technical instructors, after the effective date of this Section shall be members of this system, if otherwise eligible.

Added by Acts 1983, No. 479, §1; Redesignated from R.S. 17:579 by Acts 1991, No. 74, §3, eff. June 25, 1991.

NOTE: See Acts 2004, No. 7, §6, providing that the Act shall not affect or change any law relative to retirement or retirement or survivor benefits of employees of the Dept. of Public Safety and Corrections.



RS 11:721 - Eligibility requirement for membership

PART II. MEMBERSHIP

§721. Eligibility requirement for membership

All teachers shall become members of this system as a condition of their employment.

Acts 1988, No. 11, §1; Redesignated from R.S. 17:591 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 555, §§1 and 2, eff. July 1, 1992; Acts 1995, No. 572, §1, eff. July 1, 1995.

{{NOTE: SEE ACTS 1992, No. 555, §1, EFF. JULY 1, 1992 FOR UNCODIFIED SUBSTANTIVE PROVISIONS.}}



RS 11:721.1 - Option to participate in system

§721.1. Option to participate in system

A. Notwithstanding any other provision of law to the contrary, the superintendent of the Orleans or Jefferson Parish school system is not required to participate in the Teachers' Retirement System of Louisiana; however, he shall have the option of retaining membership in the Teachers' Retirement System of Louisiana if he is eligible, provided that his retirement benefit computation shall be in accordance with the provisions of this Chapter.

B. Notwithstanding the provisions of R.S. 11:701(33)(a) or any other provision of law to the contrary, no director or individual staff member of the Associated Professional Educators of Louisiana or the Louisiana Resource Center for Educators shall be required to participate in the Teachers' Retirement System of Louisiana; however, such person shall have a one-time irrevocable option of membership in the Teachers' Retirement System of Louisiana if he is eligible, provided that his retirement benefit computation shall be in accordance with the provisions of this Chapter. Any employee who has retired from the Teachers' Retirement System of Louisiana shall be governed by all laws applicable to retirees returning to work.

C.(1) Notwithstanding any provision of law to the contrary, any person who has a doctorate degree and who was employed by the State Board of Elementary and Secondary Education for at least five years and who is or was employed by the East Baton Rouge Parish School System for at least ten years and who is employed by that system at any time during 1999 as supervisor of social studies teachers shall not have their retirement benefits reduced or suspended during such employment.

(2) The provisions of Subparagraph (a) of this Paragraph shall be effective July 1, 1998, and shall be applied retroactively to that date. Funds not paid to the retiree because of a reduction of benefits by the system as a result of employment on or after July 1, 1998, shall be retained by the system; however, on and after April 30, 2000, benefits shall not be reduced by the system based on employment occurring on or after July 1, 1998.

Acts 1993, No. 582, §1, eff. June 15, 1993; Acts 1997, No. 1133, §1, eff. July 1, 1997; Acts 1999, No. 1348, §1, eff. July 1, 1999; Acts 2000, 1st Ex. Sess., No. 114, §1, eff. April 19, 2000; Acts 2003, No. 559, §1, eff. June 27, 2003; Acts 2011, 1st Ex. Sess., No. 15, §1, eff. June 12, 2011.



RS 11:722 - Enrollment applications

§722. Enrollment applications

Each employer reporting agency who hires a person who is eligible for membership in this retirement system shall file a completed enrollment application with the employee's correct social security number in the office of the retirement system within sixty days of hiring the employee.

Acts 1986, No. 268, §1; Redesignated from R.S. 17:592 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 1174, §1, eff. July 1, 2001.



RS 11:723 - Members employed in other state employment

§723. Members employed in other state employment; exception

A.(1) Notwithstanding any enrollment error occurring prior to January 1, 1992, and except as provided in Subsection C of this Section, any person who is a member of the Teachers' Retirement System of Louisiana, who has creditable membership service of at least five years in this system and who becomes employed in other state or public employment where he is no longer eligible for membership in this system but is eligible for membership in another state or statewide retirement system, shall have the right to remain a member of this system in lieu of membership in the other retirement system by filing a notice, in writing, with the board of trustees within sixty days after the effective date of employment. Such election shall be irrevocable.

(2) If a member is not informed of his right to remain a member of the Teachers' Retirement System of Louisiana, the system, upon satisfactory proof, including a written verification by the member's new employer that he was not properly informed of his right to retain membership in the system, may allow such member to retain his membership in the Teachers' Retirement System of Louisiana. Any contributions due the Teachers' Retirement System of Louisiana shall be accepted and processed only in accordance with the provisions of R.S. 11:888.

B. Repealed by Acts 2014, No. 727, §2, eff. July 1, 2014.

C. The provisions of this Section shall not be applicable to employees covered by the Parochial Employees' Retirement System of Louisiana.

Acts 1987, No. 903, §1; Acts 1991, No. 644, §1, eff. July 1, 1991; Redesignated from R.S. 17:593 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 843, §1, eff. July 8, 1992; Acts 1993, No. 362, §1, eff. June 3, 1993; Acts 1997, No. 1353, §1, eff. July 1, 1997; Acts 2003, No. 536, §1, eff. July 1, 2003; Acts 2004, No. 631, §1, eff. July 5, 2004; Acts 2014, No. 727, §§1, 2, eff. July 1, 2014.



RS 11:723.1 - Actuarial purchase of credit for certain service performed under contract

§723.1. Actuarial purchase of credit for certain service performed under contract

A. Notwithstanding any other provision of law to the contrary, any person who was a member of the system for at least fifteen years and who terminated his employment, but was subsequently retained on a contractual basis with the office of receiverships within the Louisiana Department of Insurance, shall be eligible to purchase credit for service performed during the existence of such contract.

B. Any purchase of credit pursuant to this Section shall be executed on or before December 31, 2005, and shall be in an amount sufficient to offset any liability to the system caused by such purchase, calculated in accordance with the provisions of R.S. 11:158(C).

Acts 2001, No. 457, §1; Acts 2003, No. 1117, §1, eff. July 2, 2003.



RS 11:724 - Teachers temporarily employed or partly compensated by state; denial of membership; refund to federal civil service employees

§724. Teachers temporarily employed or partly compensated by state; denial of membership; refund to federal civil service employees

A. The board of trustees may deny the right to become members to any class of teachers whose compensation is only partly paid by the state or who are serving on a temporary or other than per annum basis, and it may, also in its discretion, make optional with members in any such class their individual entrance into system.

B. The board of trustees, upon the application of a member who because of his employment is required to become a member of the United States Civil Service Retirement System, shall release from membership in this system said member and shall refund his accumulated contributions.

Redesignated from R.S. 17:595 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:725 - L.S.U. personnel; option to terminate membership and withdraw contributions

§725. L.S.U. personnel; option to terminate membership and withdraw contributions

A. Any member of this system who now or hereafter is employed at Louisiana State University and Agricultural and Mechanical College may cease to be a member of this system and withdraw therefrom his accumulated contributions; provided, however, that any person desiring to exercise the option herein granted shall notify the board of trustees of his desire to terminate membership in this system within one year after the date of his employment at Louisiana State University.

B. The board of trustees shall adopt rules and regulations to govern termination of membership and withdrawal of accumulated contributions as provided by this Section.

Added by Acts 1964, No. 196, §1. Amended by Acts 1975, Ex.Sess., No. 3, §2, eff. June 1, 1975; Redesignated from R.S. 17:595.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:726 - Termination of membership; withdrawal from service after five years; regular retirement

§726. Termination of membership; withdrawal from service after five years; regular retirement

A. Membership in this system shall cease when a member having less than twenty years of service under this system:

(1) Absents himself from service for more than five years in any period of six consecutive years.

(2) Withdraws his accumulated contributions.

(3) Retires.

(4) Dies.

B.(1) However, any member whose first employment making him eligible for membership in one of the state systems occurred on or before June 30, 2015, who has credit for five or more years of service may withdraw from service and elect to leave his accumulated contributions in the system and, upon reaching age sixty, he shall receive a retirement allowance based on the credits he had at the time of his withdrawal from service.

(2) Any member whose first employment making him eligible for membership in one of the state systems occurred on or after July 1, 2015, who has credit for five or more years of service may withdraw from service and elect to leave his accumulated contributions in the system and, upon reaching age sixty-two, he shall receive a retirement allowance based on the credits he had at the time of his withdrawal from service.

Amended by Acts 1952, No. 236, §1; Acts 1975, Ex.Sess., No. 3, §2, eff. June 1, 1975; Redesignated from R.S. 17:596 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 1055, §1, eff. July 1, 2001; Acts 2014, No. 226, §1, eff. June 30, 2014.



RS 11:727 - Reciprocity of credits

§727. Reciprocity of credits

The board of trustees may provide for reciprocity of credits between this system and any other state, parish or city retirement system of Louisiana supported partly or wholly by public funds.

Redesignated from R.S. 17:597 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:728 - Prior service credit

§728. Prior service credit

A. Any member of the Teachers' Retirement System of Louisiana may receive credit for service as a teacher, as the term "teacher" is defined in R.S. 11:701, and/or for service in any agency in Louisiana, provided he meets the requirements set forth below, and provided the application for such purchase is received by the Teachers' Retirement System of Louisiana prior to the date of retirement or the beginning date of the Deferred Retirement Option Plan participation and the purchase is finalized before the retirement or Deferred Retirement Option Plan participation date:

(1) Credit for teaching service canceled by the withdrawal of accumulated contributions by a member may be restored by the payment to the system of the amount withdrawn plus interest from the date withdrawn until paid.

(2) Service prior to the 1936-37 school year is considered prior service and credit as to teacher and/or for state service shall be allowed without cost to the member for such service.

(3) In order to purchase and receive credit for teaching service or other state service, or both, where such service is rendered subsequent to July 1, 1936, except for restoration of teaching service canceled by the withdrawal of accumulated contributions the purchase of such service credit shall be under the provisions of R.S. 11:158.

(4) Payments to be made under the provisions of this Section shall be made in a lump sum. Effective January 1, 2002, payment for service credit under this Section shall be allowed by a trustee-to-trustee transfer of funds from a Code Section 403(b) annuity or a Code Section 457 plan to the system; provided that no purchase of service credit under this Section shall be allowed by a trustee-to-trustee transfer of funds from a Code Section 403(b) annuity or a Code Section 457 plan to the pension after December 31, 2010.

(5) As used herein, interest means the interest at board-approved actuarial valuation rate.

B.(1)(a) Notwithstanding any other provisions of this Chapter or any other provision of law, any member of the system shall be eligible to obtain credit for teaching service rendered in the public school system of any other state or possession or territory of the United States if he satisfies all of the following criteria:

(i) He does not have credit in another public retirement system or fund for such teaching service.

(ii) The retirement system or fund he was in while employed as a teacher in another state or possession or territory of the United States certifies that the person no longer has any service credit in that system.

(b)(i) To obtain credit for the service set forth in Subparagraph (a) of this Paragraph, the member shall apply to the board of trustees of the system for such credit and shall furnish such detailed statement of all such service for which credit is being claimed as the board may require.

(ii) Additionally, there shall be paid to the system an amount calculated in accordance with the provisions of R.S. 11:158. Amounts paid to establish credit for teaching service in another state or possession or territory of the United States shall be credited to the member's account in the Annuity Savings Fund. Such amounts purchased shall be paid in one lump sum.

(2) The board of trustees shall fix and determine by appropriate rules and regulations the amount of service in any one year which shall be equivalent to one year of service, but in no case shall more than one year of service be credited for all service rendered in any one fiscal year.

C.(1)(a) Notwithstanding any other provision of this Chapter or of any other law to the contrary, any person who is a member of this system shall be eligible to obtain credit in this system for teaching service rendered in any charter school, nonpublic college or university in Louisiana, or state approved elementary or secondary nonpublic or parochial school in Louisiana.

(b)(i) To obtain credit for the service set forth in Subparagraph (a) of this Paragraph, the member shall, prior to the date of the member's application for retirement, submit an application to the board of trustees for such credit and shall furnish a detailed statement of all service for which credit is claimed in such form as the board may require.

(ii) In addition, if the member is eligible to retire at the time he establishes credit for such service, there shall be paid into the system an amount equal to the present value of the additional retirement benefit payable on account of his service in charter schools or nonpublic or parochial schools or colleges should he retire at the time credit for such service is established.

(iii) If the member is not eligible to retire at the time he establishes credit for service in charter schools or nonpublic or parochial schools or colleges, there shall be paid into the system an amount which, if invested at regular interest, would accumulate to an amount equal to the present value of the additional retirement benefit payable on account of his service in charter schools or nonpublic or parochial schools or colleges should the member continue until the earliest date he is eligible to retire.

(2)(a) In determining the present value of the additional benefit payable on account of service in charter schools or nonpublic or parochial schools or colleges and the amounts to be paid for credit for such service, regular interest, salary scales used to project future salary increases, and the tables of the system as adopted by the board of trustees shall be utilized.

(b) Amounts paid to establish credit for teaching service in charter schools or nonpublic or parochial schools or colleges shall be credited to the member's account in the Annuity Savings Fund. Such amounts shall be paid in one lump sum.

D. Repealed by Acts 1999, No. 47, §2, eff. July 1, 1999.

E. Notwithstanding any other provision of law to the contrary, any person who is a member of this system and who has rendered service as a member of a school board shall be eligible to obtain creditable service in this system for service rendered as a member of a school board, for which he does not have credit in this or any other public retirement system, excluding social security. In order to obtain such credit, the member shall make application to the board of trustees for such credit and shall furnish a detailed statement of all service for which credit is claimed in such form as the board may require. In addition, there shall be paid into the system a sum equal to the present value of the additional retirement benefit payable on account of his prior service should the member retire at the time credit for such service is established if he is eligible to retire at the time he establishes credit for the service, or an amount which, if invested at an interest rate as set by the board of trustees, would accumulate to an amount equal to the present value of the additional retirement benefit payable on account of his prior service should the member continue until the earliest date he is eligible to retire if he is not eligible to retire at the time he establishes credit for the service. Of this sum, the member shall pay an amount equal to the employee contributions which would have been paid during the period for which credit is claimed had this system been applicable to the service during the time for which credit is claimed, plus interest thereon, as set by the board of trustees, annually, from the date of service until paid, and the school board of which the member is a member may pay the difference. In the event that any school board opts to pay the difference between the present value of any additional retirement benefit payable and the amount to be paid by any member making such application as described above, the school board shall also pay the described amount for all persons who make similar application. If agreed to by the board of trustees, and under terms and conditions set by the board, the required payments may be paid in installments, but in any case, the payments shall be paid in full prior to the date of application for retirement.

F.(1) Notwithstanding any other provision of law to the contrary, any person who is a member of this system and who has taught the equivalent of kindergarten through high school classes at any United States dependent school shall be eligible to obtain credit in this system for such service rendered during that period, for which credit has not otherwise been given. In order to obtain this credit, the member shall make application therefor and furnish to the board of trustees a detailed statement of all service for which credit is claimed, in such form as the board may require. The board shall determine whether the facility at which such classes were taught is a United States dependent school.

(2)(a) If the member is eligible to retire at the time he establishes credit for such service, there shall be paid into the system an amount equal to the present value of the additional retirement benefit payable on account of the purchase of such service should he retire at the time credit for such service is established.

(b) If the member is not eligible to retire at the time he establishes credit for such service, there shall be paid into the system an amount which, if invested at regular interest, would accumulate to an amount equal to the present value of the additional retirement benefit payable on account of the purchase of such service should the member continue until the earliest date he is eligible to retire.

(3) In determining the present value of the additional benefit payable on account of the purchase of such service and the amounts to be paid for such service, regular interest, salary scales used to project future salary increases, and the tables of the system as adopted by the board of trustees shall be employed. Amounts paid to establish credit for such service shall be credited to the member's account in the Annuity Savings Fund. Such contributions shall be paid in one lump sum prior to the date of application for retirement.

Added by Acts 1954, No. 3, §1; Amended by Acts 1956, No. 224, §1; Acts 1958, No. 520, §1; Acts 1959, No. 116, §1; Acts 1960, No. 179, §1; Acts 1962, No. 242, §1; Acts 1963, No. 86, §1; Acts 1963, No. 88, §§1, 2; Acts 1964, No. 181, §1; Acts 1964, No. 328, §1; Acts 1964, No. 391, §1; Acts 1964, No. 394, §1; Acts 1965, No. 117, §1; Acts 1970, No. 493, §1; Acts 1971, No. 111, §1; Acts 1972, No. 525, §1; Acts 1972, No. 620, §1; Acts 1975, Ex. Sess., No. 3, §2, eff. June 1, 1975; Acts 1977, No. 743, §1; Acts 1983, No. 136, §1; Acts 1985, No. 956, §2, eff. July 23, 1985; Acts 1985, No. 676, §1; Acts 1987, No. 531, §1, eff. July 9, 1987; Redesignated from R.S. 17:600 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 371, §1; Acts 1993, No. 597, §1, eff. July 1, 1993; Acts 1997, No. 1202, §1, eff. July 1, 1997; Acts 1997, No. 1353, §1, eff. July 1, 1997; Acts 1999, No. 47, §§1, 2, eff. July 1, 1999; Acts 2001, No. 1174, §1, eff. July 1, 2001; Acts 2003, No. 199, §1, eff. July 1, 2003; Acts 2003, No. 536, §1, eff. July 1, 2003; Acts 2010, No. 637, §1, eff. July 1, 2010; Acts 2010, No. 999, §1; Acts 2012, No. 298, §1, eff. July 1, 2012.



RS 11:729 - Repealed by Acts 1999, No. 47, 2, eff. July 1, 1999.

§729. Repealed by Acts 1999, No. 47, §2, eff. July 1, 1999.



RS 11:730 - Transfer of credit and contributions

§730. Transfer of credit and contributions

A. Notwithstanding any other provision of law to the contrary, particularly R.S. 11:701, any person who was employed as a teacher's aide or teachers' aides classified as tutors during the period 1970 to 1975, by a parish school board and who is presently a contributing member of the Louisiana School Employees' Retirement System, and who has not withdrawn his employee contributions, shall be entitled to receive as creditable service in this system all of such service and shall be entitled to transfer to this system the employee and employer contributions standing to the account of the member in the Louisiana School Employees' Retirement System, plus interest, at the Louisiana School Employees' Retirement System board-approved actuarial valuation rate, compounded annually, on all contributions for each year of contribution until transferred.

B. The member shall make application to this system for the establishment of credit in this system for all such service. This system shall promptly make application to the Louisiana School Employees' Retirement System for the transfer of all such creditable service and contributions standing to the credit of the member, plus interest, and the Louisiana School Employees' Retirement System shall transfer all creditable service, contributions, and funds to this system.

C. If the amount transferred from the Louisiana School Employees' Retirement System is less than the employee and employer contributions which would have been required had the person been a member of the Teachers' Retirement System of Louisiana, plus interest at the Teachers' Retirement System of Louisiana board-approved actuarial valuation rate, compounded annually, the member shall be required to pay this difference in order to complete the transfer. Interest shall be calculated from the date of commencement of service until the date of transfer.

D. After the transfer of funds and payment of the interest due thereon, the member shall be prohibited from claiming credit for membership service in the Louisiana School Employees' Retirement System and shall be a contributing member of this system.

Acts 1984, No. 470, §1, eff. July 6, 1984; Acts 1991, No. 344, §1; Redesignated from R.S. 17:600.2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 861, §1.



RS 11:731 - School nurses; transfer of credit and contributions

§731. School nurses; transfer of credit and contributions

A.(1) Notwithstanding any other provision of law to the contrary, any person who is employed as a school nurse by a city or parish school board and who is presently a contributing member of the Louisiana School Employees' Retirement System, and who has not withdrawn his employee contributions, shall be entitled to receive as creditable service in the Teachers' Retirement System of Louisiana all of such service and shall be entitled to transfer to the Teachers' Retirement System of Louisiana the employee and employer contributions standing to the account of the member in the Louisiana School Employees' Retirement System, plus interest, at the Louisiana School Employees' Retirement System board-approved actuarial valuation rate, compounded annually, on all contributions for each year of contribution until transferred.

(2) The member shall make application to the Teachers' Retirement System of Louisiana for the establishment of credit in the Teachers' Retirement System of Louisiana for all such service. The Teachers' Retirement System of Louisiana shall promptly make application to the Louisiana School Employees' Retirement System for the transfer of all such creditable service and contributions standing to the credit of the member, plus interest, and the Louisiana School Employees' Retirement System shall transfer all creditable service, contributions, and funds to the Teachers' Retirement System of Louisiana.

(3) If the amount transferred from the Louisiana School Employees' Retirement System is less than the employee and employer contributions which would have been required had the person been a member of the Teachers' Retirement System of Louisiana, plus interest at the Teachers' Retirement System of Louisiana board-approved actuarial valuation rate, compounded annually, the member shall be required to pay this difference in order to complete the transfer. Interest shall be calculated from the date of commencement of service until the date of transfer.

(4) After the transfer of funds and payment of the interest due thereon, the member shall be prohibited from claiming credit for membership service in the Louisiana School Employees' Retirement System and shall be a contributing member of the Teachers' Retirement System of Louisiana.

B. On or after September 11, 1982, all school nurses who are employed or become employed by a city or parish school board shall become members of the Teachers' Retirement System of Louisiana.

Added by Acts 1982, No. 662, §1; Acts 1991, No. 344, §1; Redesignated from R.S. 17:600.3 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 861, §1.



RS 11:732 - Prior purchase of military service credit

§732. Prior purchase of military service credit

The employer of any active, contributing member of the Teachers' Retirement System of Louisiana, who purchased up to four years of military service credit with the system under the provisions of Acts 1972, No. 526,* is hereby authorized to pay the employer's contribution plus any interest by reimbursing said employee for not more than the amount of the employer's contribution plus interest that the employee paid to the system to purchase such military service credit. In the event that the employer of a member decides to reimburse the member for payment by the member of the employer's contribution pursuant to this Section, then the employer shall reimburse all other members who make similar application.

Acts 1985, No. 721, §1, eff. July 16, 1985; Redesignated from R.S. 17:600.4 by Acts 1991, No. 74, §3, eff. June 25, 1991.

{{*NOTE: SEE ACTS 1982, NO. 769, §3 AND R.S. 11:153.}}



RS 11:733 - Transfers of out-of-state service

§733. Transfers of out-of-state service

A. Any member of this system who has service credit in a public retirement system of another state which was granted based on teaching service in that state in its public school system shall be allowed to transfer such regular service credit to this system in accordance with this Section.

B. The out-of-state public retirement system must agree and pay to this system all employee and employer contributions and other funds in its possession which are held for the member's account to this system.

C. In the event that the amount of funds transferred is less than the increase in the actuarial present value of benefits, computed using the actuarial assumptions used in the most recent actuarial valuation of this system, created by the transfer of the additional service credit, the member transferring the service credit, except as provided for herein, shall pay the difference.

D. In lieu of paying the difference the member may, at his option, but only at the time of the transfer of the funds, be granted an amount of service credit in this system which is based on the amount of funds actually received by this system for the transfer.

E. In order for such a transfer to be effective the system from which the funds are transferred must certify under oath that the member will no longer have any regular service credit remaining in that system.

Acts 1988, No. 807, §1; Redesignated from R.S. 17:600.5 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:734 - Teaching credit based on legislative service

§734. Teaching credit based on legislative service

Notwithstanding any other provision of law to the contrary, any member of the legislature who is not employed as a teacher but is a member of this system by virtue of having been so employed, may, at his option, contribute to the system the percentage set by R.S. 11:62(11)(c) of his legislative salary and expense allowance, plus the four percent that he contributes as a member of the legislature in accordance with R.S. 24:36. If he elects to so contribute, the house of the legislature of which he is a member shall contribute to the system a percentage of his legislative salary and expense allowance which is equal to the employer contribution rate for the Teachers' Retirement System. If he elects to so contribute, he shall receive credit in the system for one year of teaching service for each year of legislative service rendered. Upon the member paying the employee contributions to the system which he could have paid if this Section had been in effect, plus interest at the board-approved actuarial valuation rate thereon from the date of service until paid, the provisions of this Section shall be applicable with respect to legislative service rendered prior to October 1, 1976. If the member elects to contribute to such prior service, the appropriate house of the legislature shall contribute to the system the employer contributions which would have been paid if this Section had been in effect and the member had elected to contribute the employee contributions, plus interest at the board-approved actuarial valuation rate thereon from date of service until paid.

Added by Acts 1976, No. 601, §1; Redesignated from R.S. 17:601 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 597, §1, eff. July 1, 1993.



RS 11:735 - Contributions and benefits of legislators

§735. Contributions and benefits of legislators

A.(1) Notwithstanding the provisions of R.S. 24:36 or of any other laws to the contrary, which are, for purposes of this Section, superseded, but only insofar as they are in conflict herewith, any member of this system who is initially elected to the legislature after September 9, 1977, shall have the option, which once exercised shall be irrevocable, of contributing, while a member of the legislature, as the employee contribution to this system, the percentage set by R.S. 11:62(11)(c) plus the four percent that he contributes as a member of the legislature in accordance with R.S. 24:36 of any of the following:

(a) His salary as a teacher.

(b) His salary and expense allowance as a member of the legislature.

(c) His salary and expense allowance as a member of the legislature combined with such an amount of his teaching salary that makes his level of salary for which contributions are paid equal to the full amount of his salary that he would ordinarily receive for the full normal working year as a teacher.

(2) Upon retirement, he shall receive a retirement allowance equal to the sum of three and one-half percent of average final compensation for each year of legislative service, and a percentage determined in accordance with R.S. 11:768 of average final compensation for every other year for which he has credit in this system. For purposes of this Section, average final compensation shall mean the average annual earnable compensation on which employee contributions as above provided were made for any three years of service during which said earnable compensation was the highest. Benefits shall not exceed one hundred percent of average final compensation.

B. Any person covered by this Section on July 1, 1991, shall have until December 31, 1992, to change the previously selected contribution amount to any one of the contribution amounts provided in Paragraph (1) of Subsection A of this Section. Any change made pursuant to this Section shall be irrevocable after December 31, 1992. All employer contributions shall be paid based upon the salary which is attributable to each employer.

Added by Acts 1977, No. 743, §1; Redesignated from R.S. 17:601.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 212, §1, eff. July 1, 1992; Acts 1992, No. 518, §1, eff. July 1, 1992; Acts 1993, No. 597, §1, eff. July 1, 1993.



RS 11:736 - Restoration of credit for service previously cancelled by withdrawal of accumulated contributions; interest

§736. Restoration of credit for service previously cancelled by withdrawal of accumulated contributions; interest

Whenever any person is restored to membership and, under authority of R.S. 11:728 or any other provision of law, is permitted to repay contributions previously refunded on account of withdrawal from membership and thus to restore credit lost by reason of such refund of contributions, interest on the amount to be so repaid shall be charged and paid at the prevailing rate as determined by the board of trustees compounded annually.

Added by Acts 1971, No. 5, §2. Amended by Acts 1972, No. 16, §1; Redesignated from R.S. 17:601.3 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:737 - Repealed by Acts 2001, No. 1173, 3, eff. July 1, 2002.

§737. Repealed by Acts 2001, No. 1173, §3, eff. July 1, 2002.



RS 11:738 - Regaining of membership by retirees

§738. Regaining of membership by retirees

A. Regardless of age, if a retiree of this system is engaged or hereafter engages in employment that otherwise would render him eligible for membership in this system, he may regain membership in this system at his option upon returning all retirement benefits received from this system, plus compound interest per annum at the board-approved actuarial valuation rate thereon from date of receipt until paid. In addition, he shall pay into the system an amount equal to the employee and employer contributions that would have been paid had he become a member at the commencement of the resumption of covered employment, plus compound interest per annum at the board-approved actuarial valuation rate thereon from date of service until paid.

B. Upon such regaining of membership, he shall receive service credit for all service rendered since becoming so reemployed and thereafter shall be subject to the same conditions as are other members of the system that are not in conflict herewith.

C. Upon regaining of membership, the member shall be required to remain in active service for at least six years before being eligible for a retirement benefit recomputation. If the member does not remain in active service as a contributing member for six years, the employee contributions he contributed since regaining membership, without interest thereon, shall be returned to him, and the original benefit he was receiving shall be resumed and shall include any applicable cost of living adjustment that he would have received.

Added by Acts 1983, No. 678, §1; Redesignated from R.S. 17:601.5 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 597, §1, eff. July 1, 1993.



RS 11:739 - Purchase of creditable service; eligible rollovers

§739. Purchase of creditable service; eligible rollovers

A member may cause to be paid to this system an eligible rollover distribution from a qualified plan or conduit individual retirement account for the purpose of purchasing creditable service as authorized by this Chapter and the board of trustees, in the time and manner prescribed by the board of trustees.

Acts 1999, No. 40, §1, eff. July 1, 1999.



RS 11:751 - Rounding of service credit at the time of retirement

PART III. CREDITABLE SERVICE

§751. Rounding of service credit at the time of retirement

At the time of retirement or beginning participation in the Deferred Retirement Option Plan, any fractional part of a year of the member's total service credit shall be rounded to the closest one-tenth of a year but shall not exceed one hundred percent of a year.

Acts 1997, No. 105, §1, eff. July 1, 1997; Acts 1997, No. 1353, §1, eff. July 1, 1997; Acts 2001, No. 1174, §1, eff. July 1, 2001.



RS 11:752 - Conversion of sick leave to membership service

§752. Conversion of sick leave to membership service

A. When a member retires or dies while still a member and before retirement leaving a surviving spouse or dependent or both who are entitled to benefits under this Chapter his unused accumulated sick leave shall be added to his membership service. The additional membership service set forth in this Section shall not be included in the service on which average final compensation is determined.

B. For the purpose of determining the amount of unused sick leave to be added to the member's membership service only, the retirement system shall determine the amount of sick leave earned, but for retirement system purposes only, on the following basis. Nine-month employees earn ten days per year and ten-month employees earn eleven days per year. If the nine-month or ten-month employee works extra during the summer he will receive one day or a portion thereof for each month or portion thereof that he works. Eleven-month and twelve-month employees earn twelve days per year during the first three years, fifteen days per year for the next seven years, and eighteen days per year for each year over ten years. The system shall deduct the actual days of sick leave used by the member from the amount of sick leave earned for retirement purposes. Sick leave last earned shall be used first. The balance of unused sick leave for retirement purposes shall be added to his membership service on the basis of the conversion tables in Subsections C and D of this Section.

C. All unused sick leave credit days earned for membership service credit only under Subsection B of this Section on or before June 30, 1988, shall be converted to years based on the following table:

25

-

45

days

=

.25

year

46

-

90

days

=

.50

year

91

-

135

days

=

.75

year

136

-

180

days

=

1.00

year

181

-

225

days

=

1.25

years

226

-

270

days

=

1.50

years

271

-

315

days

=

1.75

years

316

-

360

days

=

2.00

years

361

-

405

days

=

2.25

years

406

-

450

days

=

2.50

years

451

-

495

days

=

2.75

years

496

-

540

days

=

3.00

years

541

-

585

days

=

3.25

years

586

-

630

days

=

3.50

years

631

-

675

days

=

3.75

years

676

-

720

days

=

4.00

years

D. All unused sick leave credit days earned for membership service credit only under Subsection B of this Section after June 30, 1988, less the number of days for which the employer pays upon the member's retirement, shall be converted to years based upon the following table for the member's type of employment at the time of retirement. Eleven-month and twelve-month employees in Subsection B of this Section shall receive twelve days per year during the first ten years of service and eighteen days per year for each year thereafter.

Nine

Ten

Eleven

Twelve

Months

Months

Months

Months

Accumulated

Accumulated

Accumulated

Accumulated

Credit

Sick Days

Sick Days

Sick Days

Sick Days

.1 year

10-18

11-20

12-22

13-24

.2 year

19-36

21-40

23-44

25-48

.3 year

37-54

41-60

45-66

49-72

.4 year

55-72

61-80

67-88

73-96

.5 year

73-90

81-100

89-110

97-120

.6 year

91-108

101-120

111-132

121-144

.7 year

109-126

121-140

133-154

145-168

.8 year

127-144

141-160

155-176

169-192

.9 year

145-162

161-180

177-198

193-216

1 year

163-180

181-200

199-220

217-240

E. All unused sick leave credit days earned under Subsections B and D of this Section which are convertible under Subsection D of this Section and which are earned after June 30, 1990, and which are in excess of an amount which would convert to one year of service credit may only be added to the member's membership service if purchased and paid as provided in this Subsection. In order to purchase the unused sick leave as service credit the member shall pay to the retirement system an amount which, on an actuarial basis, totally offsets the increase in accrued liability of the system resulting from the receipt of the credit. The amount payable shall be calculated by use of the actuarial funding method, assumptions, and tables in use by the system at the time of purchase. Any leave purchased under this Section cannot be used to attain eligibility for any benefits and cannot be used in the computation of average compensation. The employer institution, in its discretion, may pay not more than fifty percent of the purchase price. However, if it makes such a payment, it shall then make such payment, in the same percentage, with respect to all employees who make application.

Acts 1988, No. 717, §1; Acts 1990, No. 625, §1, eff. July 1, 1990; Redesignated from R.S. 17:623.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 1353, §1, eff. July 1, 1997.



RS 11:753 - Student employment service credit

§753. Student employment service credit

A. No person shall receive credit in the Teachers' Retirement System of Louisiana for student aid or student employment in a college or university or for other part-time employment of a similar kind or nature. In all cases of doubt, the board of trustees shall determine whether service is creditable within the scope of this Section or within the definitions set forth in R.S. 11:701(22) and (23).

B. Notwithstanding any provision of law to the contrary, any person who is a member of the Teachers' Retirement System of Louisiana who on August 21, 1992, has creditable membership service of at least ten years in this system and who through an administrative error was improperly enrolled in the Teachers' Retirement System of Louisiana as a graduate assistant and who currently has such credit in the Teachers' Retirement System of Louisiana shall be allowed to keep such service credit in the system.

Added by Acts 1973, No. 157, §2; Redesignated from R.S. 17:623.2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 290, §1.



RS 11:754 - Conversion of annual leave to membership service; payment

§754. Conversion of annual leave to membership service; payment

A. When a member retires, if he earned annual leave and it was accrued under established leave regulations and an attendance record has been maintained on the employee, he may purchase his unused accumulated annual leave for which he is not entitled to payment and shall receive one day of service credit for each eight hours of unused annual leave purchased. In order to purchase the unused annual leave as service credit he shall pay to the retirement system an amount which, on an actuarial basis, totally offsets the increase in accrued liability of the system resulting from the receipt of the credit. The amount payable shall be calculated by use of the actuarial funding method, assumptions, and tables in use by the system at the time of purchase. Any leave purchased under this Section cannot be used to attain eligibility for any benefits and cannot be used in the computation of average compensation. The employing agency, in its discretion, may pay not more than fifty percent of the purchase price. However, if it makes such a payment, it shall then make such payment, in the same percentage, with respect to all employees who make application.

B.(1) This Section shall apply to all members who are not employees of the state or a state agency and who are not covered by the provisions of R.S. 42:421.

(2) This Section shall also apply to all members who are employees of the state or a state agency who were not eligible for a service retirement on June 30, 1990, but only to unused annual leave earned after June 30, 1990. Annual leave last earned shall be first used.

Acts 1988, No. 14, §§1, 2; Acts 1990, No. 625, §1, eff. July 1, 1990; Redesignated from R.S. 17:623.3 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:755 - Service on sabbatical leave as active service

§755. Service on sabbatical leave as active service

A. Members of the system who are granted a sabbatical leave with pay by their employer shall have all of the rights and privileges pertaining to their membership in the retirement system as if they had remained in active service. Sabbatical leave shall count as active service for purposes of retirement and employee and employer contributions to the retirement system shall be continued.

B. However, a member shall not be allowed credit in the retirement system for more than one-half year of sabbatical leave for every three years of creditable service in the retirement system.

Acts 1989, No. 549, §1; Redesignated from R.S. 17:623.4 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:761 - Retirement benefits; application; eligibility requirements; effective date; cancellation; errors and omissions

PART IV. BENEFITS

SUBPART A. GENERAL PROVISIONS

§761. Retirement benefits; application; eligibility requirements; effective date; cancellation; errors and omissions

A.(1) Any person who became a member prior to July 1, 1999, may retire upon written application to the board of trustees, if at the time of application the member:

(a) Has attained the age of sixty years; and

(b) Has credit for five years of accredited service or has twenty years or more of creditable teaching service regardless of age.

(2)(a) Any person who became a member on or after July 1, 1999, may retire upon written request to the board of trustees, if the member:

(i) Has attained the age of sixty years and has credit for five years of accredited service; or

(ii) Has attained the age of fifty-five years and has credit for twenty-five or more years of accredited service; or

(iii) At any age with thirty or more years of accredited service.

(b) The accredited service referenced in Subparagraph (a) of this Paragraph shall not include unused accumulated sick leave and unused accumulated annual leave.

(3) Any person whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011, and on or before June 30, 2015, may retire upon written application to the board of trustees, if at the time of application the member:

(a) Has attained the age of sixty years and has credit for five years of accredited service.

(b) Has twenty years of service credit at any age, exclusive of unused annual and sick leave and military service other than qualified military service as provided in 26 U.S.C. 414(u) earned on or after December 12, 1994, but any person retiring under this Subparagraph shall have his benefit, inclusive of military service credit and allowable unused annual and sick leave, actuarially reduced from the earliest age that he would normally become eligible for a regular retirement benefit under Subparagraph (a) of this Paragraph if he had continued in service to that age. Any member who elects to retire under the provisions of this Subparagraph shall not be eligible to participate in the Deferred Retirement Option Plan provided by R.S. 11:786 or the Initial Lump-Sum Benefit option provided by R.S. 11:783.

(4) Any person whose first employment making him eligible for membership in one of the state systems occurred on or after July 1, 2015, may retire upon written application to the board of trustees, if at the time of application the member:

(a) Has attained the age of sixty-two years and has credit for five years of accredited service.

(b) Has twenty years of service credit at any age, exclusive of unused annual and sick leave and military service other than qualified military service as provided in 26 U.S.C. 414(u) earned on or after December 12, 1994, but any person retiring under this Subparagraph shall have his benefit, inclusive of military service credit and allowable unused annual and sick leave, actuarially reduced from the earliest age that he would normally become eligible for a regular retirement benefit under Subparagraph (a) of this Paragraph if he had continued in service to that age. Any member who elects to retire under the provisions of this Subparagraph shall not be eligible to participate in the Deferred Retirement Option Plan provided by R.S. 11:786 or the Initial Lump-Sum Benefit option provided by R.S. 11:783.

(5)(a) A properly executed application for retirement shall be considered as officially filed when received by the board of trustees of this system. Retirement benefits shall become effective as of the date a properly executed application for retirement is received by the board of trustees of this system or the day after the member terminates from teaching service, whichever is later.

(b) A member may cancel his application for retirement only prior to negotiating, cashing, or depositing any benefit check including an estimated benefit check.

B. Notwithstanding the provisions of Subsection A of this Section, in the event a member of this system files a properly executed application for regular retirement with his employer which is a reporting agency and thereafter terminates his employment with said employer and through error the application is not promptly sent to this retirement system, upon receipt of the application by this system the board of trustees is hereby authorized upon satisfactory proof to it, to pay the retirement benefit based on an effective date of retirement not more than ninety days prior to the actual receipt of the application for retirement in the office of the system, but in no event prior to the date of termination of employment.

Amended by Acts 1956, No. 5, §1; Acts 1962, No. 186, §1; Acts 1965, No. 6, §1; Acts 1970, No. 28, §2; Acts 1970, No. 505, §1; Acts 1971, No. 5, §3; Acts 1978, No. 648, §3, eff. July 13, 1978; Acts 1980, No. 636, §1, eff. July 24, 1980; Acts 1986, No. 273, §1; Acts 1987, No. 47, §1; Redesignated from R.S. 17:631 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 981, §1, eff. July 1, 1997; Acts 2001, No. 1055, §1, eff. July 1, 2001; Acts 2001, No. 1174, §1, eff. July 1, 2001; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2012, No. 510, §1, eff. July 1, 2012; Acts 2014, No. 226, §1, eff. June 30, 2014.



RS 11:762 - Survivor benefits

§762. Survivor benefits

A. Survivor benefits shall be due and payable by the system effective the first day of the next month following the death of the member, but shall not be paid until a properly completed and acceptable application is received by the system and all proper certifications have been received by the system.

B.(1)(a) This Subparagraph shall apply to all benefits paid under this Subsection to a surviving spouse as the result of a death which occurred prior to July 1, 1997. A surviving spouse with a minor child or children shall be paid per month, for so long as one or more children remain eligible for benefits under Subsection C hereof, fifty percent of the benefit to which the member would have been entitled upon retirement at the age of sixty years had he continued in service to the age of sixty years without further change in compensation and using a factor of two and one-half percent regardless of years of service or age, or six hundred dollars per month, whichever is greater, provided the deceased member was an active member at the time of death and had five or more years of service credit, at least two years of which were earned immediately prior to death or provided the deceased member had twenty or more years of service credit regardless of when earned or whether the deceased member was in active service at the time of death.

(b) This Subparagraph shall apply to all benefits paid under this Subsection to a surviving spouse as the result of a death which occurred on or after July 1, 1997. A surviving spouse with a minor child or children shall be paid per month, for so long as one or more children remain eligible for benefits under Subsection C of this Section, fifty percent of the benefit to which the member would have been entitled if he had retired on the date of his death using a factor of two and one-half percent regardless of years of service or age, or six hundred dollars per month, whichever is greater, provided the deceased member was an active member at the time of death and had five or more years of service credit, at least two years of which were earned immediately prior to death or provided the deceased member had twenty or more years of service credit regardless of when earned or whether the deceased member was in active service at the time of death.

(2) Benefits shall cease upon remarriage and shall resume upon a subsequent divorce or death of a new spouse; however, if the member was eligible to retire on the date of his death, benefits shall not cease upon remarriage.

(3) Whenever all surviving children cease to be eligible for benefits under Subsection C hereof, the surviving spouse shall cease to receive benefits provided by this Subsection and thereafter, if eligible, shall receive benefits in accordance with the provisions of Subsection D hereof.

C. For the benefit of the surviving minor children there shall be paid, for each minor child, subject to a maximum of two children, per month fifty percent of the benefit to which a spouse would be entitled under Subsection B of this Section. Benefits shall be payable to such children even where no spouse eligible for survivor benefits is present, provided the member had at least five years of service credit. Benefits for a child shall cease when the child is no longer a minor child as defined by this Chapter. No surviving minor child shall receive more than one survivor's benefit at any one time. If two benefits are applicable, only the larger shall be paid.

D.(1) A surviving spouse without minor children shall be paid per month, for the remainder of his life, the Option 2 equivalent of the benefit amount based on years of service that the member had earned to the date of his death using the two and one-half percent benefit formula; or six hundred dollars per month, whichever is greater, provided the surviving spouse had been married to the deceased member for at least one year prior to death, and provided the deceased member was an active member at the time of death and had ten or more years of service credit, at least two years of which were earned immediately prior to death or provided the deceased member had twenty or more years of service credit regardless of when earned or whether the deceased member was in active service at the time of death.

(2) Benefits shall cease upon remarriage and shall resume upon a subsequent divorce or death of the new spouse; however, if the member was eligible to retire on the date of his death, benefits shall not cease upon remarriage.

E. Each survivor benefit recipient shall be required to establish proof annually or at such other times as the board of trustees may deem necessary that they are still legally entitled to the survivor benefits provided in this Section. The board of trustees shall have the right to suspend or cancel any survivor benefit wherein the recipient fails to provide proper certification of eligibility.

F. The accumulated contributions of a deceased member shall be paid in a lump sum refund to the natural person or persons that he designated as his beneficiary, or to his succession if there is no designated beneficiary, but only if no benefits under Subsection A, B, C, D, H, or I of this Section are payable.

G. Payment of accumulated contributions shall be made only upon receipt of the deceased member's death certificate. Said payment to the named beneficiary or the estate cancels all liability of the system to the deceased member, his named beneficiary or his estate.

H. In the event of death of a member leaving a surviving spouse and dependent children, the total of the benefits payable under Subsections B and C of this Section shall not be less each month than what would have been payable under Subsection D of this Section for as long as both spouse and children are eligible to receive benefits under Subsection B and C of this Section.

I. If a member dies, even after retirement, eligible minor children shall receive the benefits under Subsection C of this Section.

J. The benefits payable under Subsection C of this Section shall be paid to the person having legal custody of the property of the child, except in those cases when a trust created under Louisiana law has been created by the deceased member for the benefit of the child, the terms of the instrument creating the trust so provide and the system has been provided with a certified copy of the trust document, then the survivor benefit shall be paid to the trust under the terms of the trust for addition to the trust property. In the event that the trust is contested by any party, the Teachers' Retirement System of Louisiana shall withhold all survivor benefit payments or deposit them in the registry of the court if a concursus proceeding is filed, until there is a final binding legal agreement or judgment regarding the proper payment of the survivor benefits.

Added by Acts 1956, No. 457, §§1, 3. Amended by Acts 1963, No. 133, §1; Acts 1965, No. 87, §1; Acts 1969, No. 81, §1; Acts 1970, No. 411, §1; Acts 1971, No. 5, §4; Acts 1974, No. 351, §1; Acts 1978, No. 648, §4, eff. July 13, 1978; Acts 1981, No. 234, §1; Acts 1983, No. 233, §1; Acts 1984, No. 449, §1; Redesignated from R.S. 17:631.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 721, §1, eff. July 1, 1993; Acts 1995, No. 571, §1, eff. July 1, 1995; Acts 1995, No. 592, §1, eff. July 1, 1995; Acts 1997, No. 188, §1, eff. July 1, 1997; Acts 1997, No. 812, §1, eff. July 1, 1997; Acts 1999, No. 47, §1, eff. July 1, 1999; Acts 2001, No. 1172, §1, eff. March 1, 2002.

NOTE: See Acts 2001, No. 1172, §4, relative to effective date.

NOTE: See Acts 2001, No. 1172, §2 (2nd) relative to funding and accountability and see Acts 2001, No. 1172, §3 relative to nonseverability.



RS 11:763 - Payment of benefits to surviving children who are emancipated or over eighteen

§763. Payment of benefits to surviving children who are emancipated or over eighteen

The Teachers' Retirement System of Louisiana is hereby authorized in any case where the system is paying survivor benefits on behalf of surviving children based on Act No. 133 of the 1963 Regular Session of the Legislature as amended through Act No. 351 of the 1974 Regular Session of the Legislature, and said surviving child or children are emancipated or eighteen years of age or older, to pay the benefit or portion of the benefit which is for said surviving child or children directly to said child or children.

Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:764 - Extension of option exercise

§764. Extension of option exercise

Notwithstanding any other provision of the law to the contrary, any member of the State Teachers' Retirement System who failed to exercise by September 30, 1962 the option granted under the provisions of R.S. 17:631, as amended by Act 186 of the 1962 regular session of the legislature, to a member for his retirement benefits to be based additionally on salaries in excess of seven thousand five hundred dollars per annum, may exercise said option on or before September 30, 1971, by giving written notice to the board of trustees of the intention so to do and by payment of the employee's contribution of six percent, with interest, on all prior salary earned in excess of seven thousand five hundred dollars per annum, if the failure to exercise the option by September 30, 1962 was by reason of lack of knowledge of said option and such lack of knowledge is evidenced by the fact that there is no record in the files of the system of a reply from the member to the option statement mailed by the system to all members. The employers of members who are entitled to and who exercise the option provided in this Section shall pay to the system on or before December 31, 1971, the employer's contribution on all prior salary in excess of seven thousand five hundred dollars per annum for the period.

Added by Acts 1971, No. 117, §1; Redesignated from R.S. 17:631.3 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:765 - Withdrawal from service after five years; retirement at age sixty

§765. Withdrawal from service after five years; retirement at age sixty

A.(1) Any member whose first employment making him eligible for service in one of the state systems occurred on or before June 30, 2015, who has credit for five or more years of service may withdraw from service and elect to leave his accumulated contributions in the system and, upon reaching age sixty, he shall receive a retirement allowance based on the credits he had at the time of his withdrawal from service.

(2) Any member whose first employment making him eligible for membership in one of the state systems occurred on or after July 1, 2015, who has credit for five or more years of service may withdraw from service and elect to leave his accumulated contribution in the system and, upon reaching age sixty-two, he shall receive a retirement allowance based on the credits he had at the time of his withdrawal from service.

B.(1) The retirement allowance under this Section shall be due and payable by the system effective the first day of the month following the attainment of the age required pursuant to Subsection A of this Section, but shall not be paid until a written application for retirement is executed and filed with the system.

(2) Any member who withdraws from service and elects to take advantage of this Section shall be provided a written commitment by the system concerning his future retirement rights.

C. This Section shall become effective September 12, 1980, and shall not be retroactive and shall not apply to any other type of retirement.

Added by Acts 1976, No. 613, §2. Amended by Acts 1980, No. 221, §1; Redesignated from R.S. 17:632 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 1055, §1, eff. July 1, 2001; Acts 2014, No. 226, §1, eff. June 30, 2014.



RS 11:766 - Part-time employees; creditable service; benefit eligibility; computation of benefits

§766. Part-time employees; creditable service; benefit eligibility; computation of benefits

A. Any member of the Teachers' Retirement System of Louisiana who is employed on a part-time basis shall, with respect to such part-time employment, be governed by the provisions of this Section.

B. For purposes of acquiring eligibility for regular retirement, disability retirement and survivor's benefits only, a part-time employee shall count every year in which he works on a part-time basis for the full normal working year as a full year of retirement credit but for eligibility purposes only.

C. In the computation of part-time service a member shall receive credit based upon the ratio of his actual earnings during the fiscal year to the earnings he would have received had he been employed in the same position on a full-time basis for the full normal working year.

D. Average compensation for part-time employees who do not use thirty-six months of full-time employment for average compensation purposes shall be based on the earnings the part-time employee would have received had he been employed on a full-time basis. However, any member who has more than one-half of his computed service credit by virtue of part-time employment shall have his average compensation limited to his average compensation as a part-time employee and shall not be allowed to use any compensation as a full-time employee in the computation of his average compensation.

Added by Acts 1983, No. 677, §1; Redesignated from R.S. 17:633 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:767 - Repealed by Acts 1995, No. 592, 2, eff. July 1, 1995.

§767. Repealed by Acts 1995, No. 592, §2, eff. July 1, 1995.



RS 11:768 - Retirement allowances

§768. Retirement allowances

A.(1) Upon service retirement, a person who became a member prior to July 1, 1999, who retires on or after July 1, 1997, shall receive an annual benefit which provides a total allowance equal to two percent of his average earnable compensation multiplied by the number of years of creditable service, plus the sum of three hundred dollars. The referenced additional sum of three hundred dollars shall only be applicable with respect to persons becoming members prior to July 1, 1986.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, any member who retires on or after July 1, 1997, who became a member prior to July 1, 1999, and who has attained the age of sixty-five years and has credit for at least twenty years of creditable service, exclusive of unused accumulated sick leave, unused accumulated annual leave, and military service other than qualified military service as provided in 26 U.S.C. 414(u) earned on or after December 12, 1994, or who has attained the age of fifty-five years and has credit for at least twenty-five years of creditable service, exclusive of unused accumulated sick leave and unused accumulated annual leave, or who has credit for at least thirty years of creditable service at any age, exclusive of unused accumulated sick leave and unused accumulated annual leave, shall receive an annual benefit which provides an allowance equal to two and one-half percent of his average earnable compensation, multiplied by the number of years of creditable service, plus a sum of three hundred dollars. The referenced additional sum of three hundred dollars shall be applicable only with respect to persons becoming members prior to July 1, 1986.

B.(1) Upon service retirement, a person who became a member on or after July 1, 1999, shall receive an annual benefit which provides a total allowance equal to two and one-half percent of his average earnable compensation multiplied by the number of years of creditable service.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, any person who became a member on or after July 1, 1999, whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, having twenty years of service credit, exclusive of unused annual and sick leave and military service other than qualified military service as provided in 26 U.S.C. 414(u) earned on or after December 12, 1994, but who is less than sixty years of age, may retire but he shall have his maximum benefit inclusive of military service credit and allowable unused annual and sick leave actuarially reduced from the earlier of the following:

(a) The date he would reach sixty years of age.

(b) The earliest age that he would first become eligible for a retirement benefit as provided in Paragraph (A)(2) of this Section, if he had continued in service to that age and without regard to the date he became a member.

C. The benefits provided in this Section shall not exceed one hundred percent of the retired member's average earnable compensation.

D.(1) Notwithstanding the provisions of R.S. 11:701(5) and (9) and except as provided in Paragraphs (2) and (3) of this Subsection, average earnable compensation shall not include compensation received pursuant to R.S. 17:3601 et seq.

(2) With respect to each member of this system who has successfully completed at least three years of one program as defined in R.S. 17:3602(5), average earnable compensation shall specifically include compensation received pursuant to R.S. 17:3601 et seq. as follows: if the member has completed at least three years, sixty percent of such earnings shall be included; after completion of four years, the factor shall be eighty percent; and after completion of five years, the factor shall be one hundred percent; however, if the member has completed at least two years and subsequently acquires a disability, he shall receive forty percent of such earnings, and if the member has completed at least one year and subsequently acquires a disability, he shall receive twenty percent of such earnings. The provisions of this Paragraph shall be retroactive to May 1, 1983. Any person who has retired from this system shall be entitled to have his benefits recomputed pursuant to the provisions of this Paragraph; however, in order to include compensation received pursuant to R.S. 17:3601 et seq. in average compensation for computation of disability retirement purposes only or for recomputation of such, all employee and employer contributions on such earnings shall be paid to the system.

(3) With respect to each member of this system who successfully completes the educational requirements for the fifth year of his program as defined in R.S. 17:3602(5), average earnable compensation shall specifically include all compensation received pursuant to R.S. 17:3601 et seq. but only if the member pays the employee and employer contributions that would have been paid if he had continued to work for the entire fifth year of his program plus he shall pay a percentage of interest on the contributions for each month prior to the end of the fifth year of his program. The interest plus any other amount shall be determined by the actuary for the system and shall be computed to preclude any actuarial cost to the system. The amount to be paid by the member shall also be approved by the legislative auditor.

Amended by Acts 1959, No. 54, §3; Acts 1962, No. 186, §1; Acts 1962, No. 390, §1; Acts 1963, No. 104, §1; Acts 1963, No. 122, §1; Acts 1964, No. 70, §1; Acts 1964, No. 322, §1; Acts 1965, No. 6, §1; Acts 1966, No. 51, §1; Acts 1969, No. 104, §1; Acts 1970, No. 28, §3; Acts 1971, No. 5, §5; Acts 1975, Ex.Sess., No. 3, §1, eff. June 1, 1975; Acts 1975, No. 809, §1; Acts 1981, No. 935, §1, eff. July 1, 1981; Acts, 1983, No. 606, §1; Acts 1984, No. 833, §1; Acts 1985, No. 713, §1; Acts 1986, No. 608, §1, eff. July 1, 1986; Redesignated from R.S. 17:635 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 981, §1, eff. July 1, 1997; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2012, No. 510, §1, eff. July 1, 2012; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:769 - Payment of employee's accumulated contributions guaranteed

§769. Payment of employee's accumulated contributions guaranteed

In no case shall the system pay total benefits of an amount less than the total of the employee's accumulated contributions. Where the sum of the regular benefits, Deferred Retirement Option Plan payments, and survivor benefits is less than the employee's total contributions, the difference shall be paid to the estate of the deceased member.

Acts 2004, No. 747, §1, eff. July 6, 2004.



RS 11:770 - Repealed by Acts 1999, No. 402, 2, eff. July 1, 1999.

§770. Repealed by Acts 1999, No. 402, §2, eff. July 1, 1999.



RS 11:771 - Repealed by Acts 1999, No. 402, 2, eff. July 1, 1999.

§771. Repealed by Acts 1999, No. 402, §2, eff. July 1, 1999.



RS 11:772 - Repealed by Acts 1999, No. 402, 2, eff. July 1, 1999.

§772. Repealed by Acts 1999, No. 402, §2, eff. July 1, 1999.



RS 11:773 - Repealed by Acts 1999, No. 402, 2, eff. July 1, 1999.

§773. Repealed by Acts 1999, No. 402, §2, eff. July 1, 1999.



RS 11:774 - Repealed by Acts 1999, No. 402, 2, eff. July 1, 1999.

§774. Repealed by Acts 1999, No. 402, §2, eff. July 1, 1999.



RS 11:775 - Repealed by Acts 1999, No. 402, §2, eff. July 1, 1999.

§775. Repealed by Acts 1999, No. 402, §2, eff. July 1, 1999.



RS 11:776 - Repealed by Acts 1999, No. 402, §2, eff. July 1, 1999.

§776. Repealed by Acts 1999, No. 402, §2, eff. July 1, 1999.



RS 11:777 - Repealed by Acts 1999, No. 402, §2, eff. July 1, 1999.

§777. Repealed by Acts 1999, No. 402, §2, eff. July 1, 1999.



RS 11:778 - Disability retirement

§778. Disability retirement

A. Eligibility for disability benefits, procedures for application for disability benefits, procedures for the certification of continuing eligibility for disability benefits, the authority of the board of trustees to modify disability benefits, and procedures governing the restoration to active service of an employee who formerly had a disability are specifically described and provided for in R.S. 11:201 through 224.

B. The board of trustees shall award disability benefits to eligible members who have been officially certified as having a disability by the State Medical Disability Board.

C. Upon the application of a member in service or of his employer, any member whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, and who has five or more years of creditable service may be retired by the board of trustees, not less than thirty nor more than ninety days following the date of filing such application, on a disability retirement allowance, provided that the medical board, after a medical examination of the member, certifies that the member is mentally or physically incapacitated for the further performance of the duties currently being performed, that the incapacity is likely to be total and permanent, and that the member should be retired. Any member whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011, shall be eligible for disability benefits if he has ten or more years of creditable service.

D. Disability retirees whose first employment making them eligible for membership in one of the state systems occurred on or before December 31, 2010, and who had at least fifteen years of service prior to being certified as having a disability and who have been receiving disability benefits for at least ten years and who have attained at least age fifty shall be eligible to convert from disability benefits to regular retirement benefits, provided that any such retiree's regular retirement benefits shall be based on the number of years actually credited to the member's account, and provided that such conversion does not produce a benefit that creates an actuarial cost to the system.

E. Notwithstanding the provisions of Section 2 of Act No. 572 of the 1995 Regular Session, any member who received an estimate of disability benefits from the system during the period between August 1, 1995 and August 31, 1995, both inclusive, and who applied for such benefits on June 21, 1996, shall be paid benefits based on the estimate received from the system, and the disability benefits shall be recalculated according to R.S. 11:779 as that provision existed on June 30, 1995.

Amended by Acts 1978, No. 648, §5, eff. July 13, 1978; Acts 1978, No. 727, §3, eff. Jan. 1, 1979; Redesignated from R.S. 17:637 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 678, §1, eff. June 25, 2001; Acts 2001, No. 794, §1, eff. June 26, 2001; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:779 - Allowance on disability retirement; members hired on or before December 31, 2010

§779. Allowance on disability retirement; members hired on or before December 31, 2010

A. The provisions of this Section shall apply to members whose first employment making them eligible for membership in one of the state systems occurred on or before December 31, 2010.

B.(1) Upon retirement for disability, a member shall receive a disability retirement allowance equal to two and one-half percent of his average compensation multiplied by his years of creditable service, but not more than fifty percent of his average compensation. In no event shall such disability retirement allowance be less than the lesser of forty percent of the state minimum salary for a beginning teacher with a bachelor's degree, or seventy-five percent of his average compensation. Such retiree shall not be allowed an optional allowance.

(2) In addition to the benefit provided by Paragraph (1) of this Subsection, if a disability retiree has a minor child, the disability retiree shall be paid an added benefit equal to fifty percent of his disability benefit for so long as he has a minor child, provided that the total benefit payable to the disability retiree does not exceed seventy-five percent of his average compensation.

C.(1) If a disability retiree dies and leaves a surviving spouse who had been married to the deceased disability retiree for at least two years before the death of the disability retiree and there are no minor children or there are minor children who are the children of both the disability retiree and the surviving spouse, the surviving spouse shall receive a survivor's benefit equal to seventy-five percent of the benefit being received by the disability retiree at the time of his death, and no benefits shall be paid under R.S. 11:762.

(2) If a disability retiree dies and leaves a surviving spouse who had been married to the deceased disability retiree for at least two years before the death of the disability retiree and there are surviving minor children of the deceased disability retiree who are not the children of the surviving spouse, the surviving spouse shall receive a survivor's benefit equal to thirty-seven and one-half percent of the benefit being received by the disability retiree at the time of his death. Benefits equal to a total of thirty-seven and one-half percent of the benefit being received by the disability retiree at the time of his death shall be divided equally among the minor children who are not the children of the surviving spouse for the duration of their minority, and no benefits shall be paid under R.S. 11:762. When there are no longer any minor children of the deceased disability retiree who are not the children of the surviving spouse, the spousal benefit shall revert to seventy-five percent of the benefit being received by the disability retiree at the time of his death.

(3) If a disability retiree dies and leaves a surviving spouse who had been married to the deceased disability retiree for at least two years before the death of the disability retiree and there are minor children of the deceased disability retiree who are not the children of the surviving spouse and also minor children of both the deceased disability retiree and the surviving spouse, the surviving spouse shall receive a survivor's benefit equal to fifty percent of the benefit being received by the disability retiree at the time of his death, and the minor children of the deceased disability retiree who are not the children of the surviving spouse shall receive and divide equally twenty-five percent of the benefit being received by the disability retiree at the time of his death for the duration of their minority, and no benefits shall be paid under R.S. 11:762. When there are no longer minor children of the deceased disability retiree who are not the children of the surviving spouse, the spousal benefit shall revert to seventy-five percent of the benefit being received by the disability retiree at the time of his death.

(4) If a disability retiree dies and does not leave a surviving spouse, or the surviving spouse dies after the death of the disability retiree, and there is a minor child or children of the disability retiree, the minor child or children shall be entitled to a total benefit equal to fifty percent of the benefit being received by the disability retiree at the time of his death for so long as there is a minor child, and no benefits shall be paid under R.S. 11:762.

D. A disability retiree, upon attainment of the earliest age that he would have become eligible for a retirement benefit, if he had continued in service without further change in compensation, shall become a regular retiree using only his years of creditable service; however, his maximum benefit shall not be less than his disability benefit as provided by Paragraph (B)(1) of this Section and shall not include the benefit provided by Paragraph (B)(2) of this Section. The benefit provided by Paragraph (B)(2) of this Section shall continue, but only be paid to the retiree and only for so long as the retiree has a minor child. The years that he is on disability retirement shall not be used in the computation of his regular retirement benefit. If a member dies after converting from disability retiree to regular retiree and leaves a minor child or children, the applicable benefits provided by Paragraph (B)(2) of this Section shall be paid on behalf of the minor child or children, and no benefits shall be paid under R.S. 11:762 and 783(B).

Amended by Acts 1962, No. 186, §1; Acts 1978, No. 648, §5, eff. July 13, 1978; Acts 1978, No. 727, §3, eff. Jan. 1, 1978. Acts 1984, No. 449, §1; Acts 1986, No. 266, §1; Acts 1987, No. 723, §1; Acts 1988, No. 975, §1, eff. Jan. 1, 1989; Redesignated from R.S. 17:638 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 572, §1, eff. July 1, 1995; Acts 1997, No. 812, §1, eff. July 1, 1997; Acts 2003, No. 689, §1, eff. July 1, 2003; Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:779.1 - Allowance on disability retirement; members hired on or after January 1, 2011

§779.1. Allowance on disability retirement; members hired on or after January 1, 2011

Any member whose first employment making him eligible for membership in one of the state systems occurred began on or after January 1, 2011, shall receive a maximum disability retirement benefit which shall be equivalent to the regular retirement formula without reduction by reason of age. Selection of a retirement option shall be made when application for disability is filed. If the disability retiree dies, the option selected upon disability retirement shall be applied to his disability retirement benefit.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:780 - Reexamination of disability retirees; modification of benefits; restoration to active service

§780. Reexamination of disability retirees; modification of benefits; restoration to active service

A. Once each year during the first five years following any retirement of a member on a disability retirement allowance and once in every three-year period thereafter, the board of trustees shall require any disability retiree whose first employment making him eligible for membership in one of the state systems occurred on or before June 30, 2015, who has not yet attained the age of sixty years and any disability retiree whose first employment making him eligible for membership in one of the state systems occurred on or after July 1, 2015, who has not yet attained the age of sixty-two to undergo a medical examination at the retiree's expense, to be made at the place of residence of the retiree or other place mutually agreed upon, by a physician or physicians designated by the board of trustees. The periodic reexaminations may be discontinued upon advice of the medical board that the retiree's condition is either terminal or that chances of recovery are highly improbable. If any such disability retiree refuses to submit to at least one medical examination in any such year by a physician or physicians designated by the board of trustees, his allowance may be discontinued until his withdrawal of such refusal; but if his refusal continues for one year, all of his rights in and to his pension may be revoked by the board of trustees.

B. Every disability retiree except a disability retiree who had no earnings and is determined by the Teachers' Retirement System of Louisiana to be incapacitated or who is residing in a nursing home shall submit to the board of trustees by May first of every year, a notarized annual earnings statement detailing his earned income from employment in the previous tax year. Should a retiree refuse to submit such an earnings statement by May first, his allowance may be discontinued without retroactive reimbursement, until the statement is filed. Should his refusal continue for the remainder of the calendar year, all his rights in and to his disability pension may be revoked by the board of trustees.

C.(1) Notwithstanding the provisions of R.S. 11:221, if the medical board reports and certifies to the board of trustees that a disability retiree is able to engage in a gainful occupation paying more than the difference between his retirement allowance and the average final compensation, and if the board of trustees concurs in this report, then, except as provided in either Paragraph (2) or (3) of this Subsection, the amount of his pension shall be reduced to an amount which, together with his annuity and the amount earnable by him, shall equal the amount of his average final compensation. If his earning capacity is later changed, the amount of his pension may be further modified; however, the new pension shall not exceed the amount of the pension originally granted nor an amount which, when added to the amount earnable by the retiree together with his annuity, equals the amount of his average final compensation.

(2)(a) The pay which is used to reduce benefits pursuant to Paragraph (1) of this Subsection shall not include the amount equal to the difference between the retiree's total annual benefit and the poverty threshold for a family unit of one person under age sixty-five as determined by the United States Bureau of the Census for the year in which such pay is earned.

(b) Any disability retiree who is engaged in a gainful occupation shall provide such information or documentation as may be requested by the system to implement the provisions of this Paragraph.

(3)(a) If, pursuant to the provisions of this Subsection, the board of trustees reduces the pension of any disability retiree of this system who retired pursuant to a reciprocal agreement between this system and any other state or statewide public retirement system, the reduction shall be subject to Subparagraph (b) of this Paragraph, provided the retiree satisfies all of the following provisions of this Subparagraph:

(i) The vocational rehabilitation program within the Department of Children and Family Services furnishes the retiree with durable medical equipment for use, subject to a requirement that the retiree be engaged in a gainful occupation for at least twenty hours per week.

(ii) The retiree furnishes any documentation as may be requested by the Teachers' Retirement System of Louisiana.

(b) Any income earned while working the twenty hours required by the vocational rehabilitation program in order to use such durable medical equipment shall not be included in the pay which is used to implement Paragraph (1) of this Subsection. Any income which is derived from the same employment, but which is derived from work in excess of the twenty hours required in relation to such equipment shall be included for purposes of implementing Paragraph (1) of this Subsection.

D. For the purposes of this Section, there shall be an annual cost-of-living adjustment to the average final compensation figure used in the modification computations. This cost-of-living adjustment shall be based upon and directly reflect the annual percentage increase or decrease in the Consumer Price Index for the preceding calendar year.

E. If any disability retiree is restored to active service, his retirement allowance shall cease, he shall again become a member of the retirement system, and he shall contribute thereafter at the current rate in effect at the time he is restored to service, and if he contributes for at least three years, the period of time on disability shall be counted as accredited service for purposes of establishing retirement eligibility, but not for computation of benefits. Any prior service certificate on the basis of which his service was computed at the time of his retirement shall be restored to full force and effect and, in addition, upon his subsequent retirement he shall be credited with all his service as a member.

Amended by Acts 1968, Ex.Sess., No. 37, §1; Acts 1972, No. 730, §1; Acts 1976, No. 613, §1; Acts 1978, No. 648, §5, eff. July 13, 1978; Acts 1986, No. 267, §1; Redesignated from R.S. 17:639 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 718, §1, eff. July 1, 1993; Acts 1995, No. 592, §1, eff. July 1, 1995; Acts 1997, No. 812, §1, eff. July 1, 1997; Acts 2000, 1st Ex. Sess., No. 94, §1, eff. April 17, 2000; Acts 2000, 1st Ex. Sess., No. 115, §1, eff. July 1, 2000; Acts 2014, No. 226, §1, eff. June 30, 2014.



RS 11:780.1 - Employment; termination of benefits

§780.1. Employment; termination of benefits

If a disability retiree from the Teachers' Retirement System of Louisiana becomes employed in any employment in the field of education, whether public or private, his disability benefit shall terminate.

Acts 1992, No. 552, §1, eff. July 1, 1992.



RS 11:781 - Refund of contributions

§781. Refund of contributions

A.(1) If a member ceases to be a teacher prior to participation in the Deferred Retirement Option Plan, except by death or retirement, under the provisions of this Chapter or as provided in R.S. 11:765 and 766, he shall be paid the total amount of the accumulated contributions standing to the credit of his individual account in the annuity savings fund, after proper request and certification, plus any accrued interest thereon as of June 30, 1971; however, if such member is a member of the legislature, he shall be paid the total amount of the accumulated contributions standing to the credit of his individual account in the annuity savings fund, after proper request and certification, but he shall receive no interest thereon.

(2) No interest will be credited to any individual accounts after August 30, 1986.

(3)(a) The accumulated contributions of a member whose death occurs prior to retirement or participation in the Deferred Retirement Option Plan shall be paid in a lump sum refund to the natural person or persons that he designated as his beneficiary or to his succession if there is no designated beneficiary, but only if no survivor's benefits are payable.

(b) The payment and acceptance of any such refund to a member of the retirement system who has withdrawn from service, or the payment and acceptance of any such refund to the member's designated beneficiary, if any, or the succession of a deceased member shall discharge all obligations of the retirement system on account of any creditable service rendered by the member prior to payment of the refund, and shall constitute a release of all accrued rights of every kind and nature against the retirement system.

(c) No application for payment or refund of contributions by any person who has withdrawn from active service shall be certified by the employer until ninety days after resignation or termination, and no payment shall be made until ninety days after the effective date of termination or resignation.

B. Any member whose employment is terminated as a teacher as defined in R.S. 11:701(33), and who, due to such termination, applies to withdraw the accumulated contributions standing to his account, shall not be entitled to receive a refund of said funds if he has been employed again by an employer as a teacher defined in R.S. 11:701(33) prior to the processing of his refund request by the retirement system. Such a member shall be considered as being an active member of the retirement system and shall not be entitled to withdraw his accumulated contributions.

C. In conformity with Section 401(a)(8) of the Internal Revenue Code, any forfeitures of benefits by members or former members of the plan shall not be used to pay benefit increases. However, such forfeitures may be used to reduce employer contributions.

Amended by Acts 1956, No. 457, §2; Acts 1971, No. 5, §5; Acts 1978, No. 648, §7, eff. July 13, 1978; Acts 1986, No. 275, §1; Redesignated from R.S. 17:640 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 571, §1, eff. July 1, 1995; Acts 1995, No. 592, §1, eff. July 1, 1995; Acts 1999, No. 47, §1, eff. July 1, 1999; Acts 2014, No. 727, §1, eff. July 1, 2014.



RS 11:782 - Refund of contributions to members out of service for five years

§782. Refund of contributions to members out of service for five years

Whenever a member has been out of service for five years without having applied for a refund of contributions, the retirement system shall transmit to him by certified mail, return receipt requested, to his last known address, a notification of his rights with respect to the refund of contributions. If the retirement system does not receive any response to the notification within ninety days of mailing, the contributions to which the member is entitled shall be placed to the credit of the pension accumulation fund. Upon a valid request for a refund of contributions, such refund will be made from the pension accumulation fund.

Added by Acts 1980, No. 175, §1; Redesignated from R.S. 17:640.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:783 - Selection of option for method of payment after death of member

§783. Selection of option for method of payment after death of member

A.(1) No optional election shall be effective when a retiree or participant in the Deferred Retirement Option Plan dies within thirty days after the effective date of retirement or the effective date of participation in the Deferred Retirement Option Plan, and such a retiree or participant in the Deferred Retirement Option Plan shall be considered as an active member at the time of death.

(2) Upon retirement or participation in the Deferred Retirement Option Plan any member may make an election which is irrevocable after the effective date of retirement or the effective date of participation in the Deferred Retirement Option Plan to receive his benefit in a retirement allowance payable throughout life, or he may make an election which is irrevocable after the effective date of retirement or the effective date of participation in the Deferred Retirement Option Plan to receive the actuarial equivalent of his retirement allowance in a reduced retirement allowance payable throughout life with the provisions that:

Option 1. If he dies before he has received in annuity payments the present value of his annuity as it was at the time of his retirement, the balance shall be paid to his succession or to any person he shall designate in a written instrument acknowledged and filed with the board of trustees.

Option 2. Upon his death, his reduced retirement allowance shall be continued throughout the life of and paid to a natural person he shall irrevocably designate in a written instrument acknowledged and filed with the board of trustees at the time the election is made; or

Option 2A. Upon his death, his reduced retirement allowance shall be continued throughout the life of and paid to a natural person he shall irrevocably designate in a written instrument acknowledged and filed with the board of trustees at the time the election is made, provided that if the designated beneficiary predeceases the retiree, the retiree's reduced benefit shall change to the maximum benefit effective on the first day of the next month following the death of the designated beneficiary.

Option 3. Upon his death, one-half of his reduced retirement allowance shall be continued throughout the life of and paid to a natural person he shall irrevocably designate in a written instrument acknowledged and filed with the board of trustees at the time the election is made; or

Option 3A. Upon his death, one-half of his reduced retirement allowance shall be continued throughout the life of and paid to a natural person he shall irrevocably designate in a written instrument acknowledged and filed with the board of trustees at the time the election is made, provided that if the designated beneficiary predeceases the retiree, the retiree's reduced benefit shall change to the maximum benefit effective on the first day of the next month following the death of the designated beneficiary.

Option 4. Upon his death, some other benefit which shall not exceed the Option 2 benefit amount, designated by him at the time the election is made, shall be paid throughout the life of and to a natural person he shall irrevocably designate in a written instrument acknowledged and filed with the board of trustees at the time the election is made, provided such other benefit, together with the reduced retirement allowance shall be certified by the actuary to be of equivalent actuarial value to his retirement allowance, and approved by the board of trustees; or

Option 4A. Upon his death, some other benefit which shall not exceed the Option 2 benefit amount, designated by him at the time the election is made shall be paid throughout the life of and to a natural person he shall irrevocably designate in a written instrument acknowledged and filed with the board of trustees at the time the election is made, provided such other benefit, together with the reduced retirement allowance, shall be certified by the actuary to be of equivalent actuarial value to his retirement allowance, and approved by the board of trustees, provided that if the designated beneficiary predeceases the retiree, the retiree's reduced benefit shall change to the maximum benefit effective on the first day of the next month following the death of the designated beneficiary.

(3) Initial Lump-Sum Benefit. (a) If a member has not participated in the Deferred Retirement Option Plan provided by the provisions of this Chapter, he shall be eligible to select an initial lump-sum benefit. The initial lump-sum benefit shall be available to any member of the system whose first employment making him eligible for membership in one of the state retirement systems occurred on or before December 31, 2010, and who has thirty years of creditable service, or is at least age fifty-five and has twenty-five years of creditable service, or is at least age sixty and has ten years of creditable service. Any member of the system whose first employment making him eligible for membership in one of the state retirement systems occurred on or after January 1, 2011, and on or before June 30, 2015, may select the initial lump-sum benefit if he is at least age sixty and has five years of service. Any member of the system whose first employment making him eligible for membership in one of the state retirement systems occurred on or after July 1, 2015, may select the initial lump-sum benefit if he is at least age sixty-two and has five years of service. If the maximum benefit, Option 2, 2A, 3, 3A, 4, or 4A above is chosen, then the member may further elect to receive a reduced retirement allowance plus an initial benefit. The creditable service referenced in this Paragraph shall not include unused accumulated sick leave and unused accumulated annual leave.

(b) The initial benefit, together with the reduced retirement allowance, shall be certified by the actuary to be actuarially equivalent to the member's maximum or optional retirement allowance and shall be approved by the board of trustees.

(c) The amount of the initial benefit, as determined by the member, shall not exceed an amount equal to the member's maximum monthly retirement allowance times thirty-six and shall, at the option of the member, be paid in accordance with plan provisions under R.S. 11:788, or as a lump-sum payment.

(d) The amount of the initial benefit shall be placed in an account in accordance with R.S. 11:788 and interest will be paid on any balance in the account in accordance with R.S. 11:788.

(e) Cost-of-living adjustments or permanent benefit increases granted by the board of trustees to retirees who select this Initial Lump-Sum Benefit shall be computed on the basis of each retiree's regular monthly retirement benefit or on the basis of each beneficiary/survivor's benefit based on the option selected as reduced and shall not be computed on the initial benefit received either as a lump-sum or paid pursuant to R.S. 11:789(A)(1).

(f) Repealed by Acts 2003, No. 193, § 2, eff. July 1, 2003.

(4) Annual Cost-of-Living Adjustment Option. In addition to any of the above options, upon application for retirement or participation in the Deferred Retirement Option Plan, any member may make an election, which is irrevocable after the effective date of retirement or the beginning date of participation in the Deferred Retirement Option Plan, to receive an actuarially reduced retirement allowance plus an annual two and one-half percent cost-of-living adjustment pursuant to R.S. 11:247.

B. Provided further, that if the beneficiary of the retiree is not the spouse of said retiree and the retiree dies with an eligible surviving minor child or children, the selection of the optional beneficiary shall be void and the minor child or children shall receive the benefits under Subsection C of R.S. 11:762.

C. Whenever a retiree who has selected Option 4 or 4A dies, the specific benefit payable to his beneficiary shall immediately be increased by the total percentage that the retiree's benefits have been increased by all of the cost-of-living adjustments or permanent benefit increases received by the retiree.

D.(1)(a) If Option 2, 2A, 3, 3A, 4, or 4A of Subsection A of this Section was selected, and the retiree's spouse was designated as the beneficiary, and a judgment of divorce is rendered with respect to the retiree and the spouse, and, in connection therewith, the spouse, irrevocably, by court order, relinquishes the spouse's survivorship rights under the option originally selected by the retiree, the originally selected option shall be considered revoked.

(b)(i) A retiree covered by Subparagraph (a) of this Paragraph shall be considered as retired under the maximum benefit, subject to the reduction set forth in this Subsection, and without affording the retiree the right to select an option under which the retiree could designate a new beneficiary.

(ii) The benefits payable to the retiree shall be increased to the amount the retiree would have received had the retiree selected the maximum benefit, adjusted for any cost-of-living adjustments or permanent benefit increases granted to the retiree, less any amount required as a result of such change in retirement status to render the new benefit to be the actuarial equivalent of the maximum benefit.

(iii) The retiree shall be required to reimburse the system, by way of a one-time deduction from the retiree's next benefit check, the reasonable costs incurred by the system to calculate any change in the retiree's benefits made pursuant to the provisions of this Paragraph.

(2) The retiree shall be required to contractually hold the system harmless in the event that the former spouse ever successfully asserts a property right relative to the provisions of this Subsection which has any adverse effect upon the system.

(3) It shall be the responsibility of the retiree to notify the system of the occurrence of the circumstances set forth in Subparagraph (1)(a) of this Subsection, and to present satisfactory evidence of same, and to request any applicable recomputation of benefits.

(4) Adjustment of benefits under this Subsection shall not be retroactive, and shall be effective on the first day of the next month following official approval of the application for recomputation of benefits.

E. If an option of Subsection A hereof was selected, and the retiree's spouse was designated as the beneficiary, and the retiree's benefit was further actuarially reduced to allow the retiree's benefit to be increased in the event that the spouse predeceased the retiree, and the marriage between the retiree and the beneficiary is invalid, the benefits payable to the retiree shall be increased to the amount the retiree would have received had the retiree selected the maximum benefit. The retiree shall be required to contractually hold the system harmless in the event that the former beneficiary ever successfully asserts a property right in the pension benefit or rights which has any adverse effect upon the system. It shall be the responsibility of the retiree to notify the system of these circumstances, to present satisfactory evidence of same, and to request the recomputation of benefits. Adjustment of benefits under this Subsection shall not be retroactive, and shall be effective on the first day of the next month following official approval of the application for recomputation of benefits. Subject to appropriate actuarial reduction of benefits, the retiree may, at the time of application for recomputation, also designate a new beneficiary.

F. Any adjustments to benefits for cost-of-living adjustments or permanent benefit increases made by formal action of the board of trustees in accordance with Subsection C of this Section shall be considered amendments to the provisions of the retirement system. If made by formal action of the board of trustees, such changes must be disclosed to members of the retirement system.

G.(1)(a) Notwithstanding any other provision of law to the contrary, if Option 2, 2A, 3, 3A, 4, 4A, or the Initial Lump-Sum Benefit of Subsection A of this Section was selected, and the retiree's designated beneficiary, who is not the spouse of the retiree, is officially certified as having a permanent disability by the State Medical Disability Board, the originally selected option shall be considered revoked.

(b)(i) A retiree covered by the provisions of Subparagraph (a) of this Paragraph shall be considered as retired under the maximum benefit, subject to reduction as set forth in this Subsection, and without affording the retiree the right to select an option under which the retiree could designate a new beneficiary.

(ii) The benefits payable to the retiree shall be increased to the amount the retiree would have received had the retiree selected the maximum benefit, adjusted for any cost-of-living adjustment or permanent benefit increase granted to the retiree, less any amount required as a result of such change in retirement status to render the new benefit to be the actuarial equivalent of the maximum benefit.

(iii) The retiree shall be required to reimburse the system, by way of a one-time deduction from the retiree's next benefit check, the reasonable costs incurred by the system to calculate any change in the retiree's benefits made pursuant to the provisions of this Paragraph and those reasonable expenses incurred under the provisions of this Section by the State Medical Disability Board.

(2) It shall be the responsibility of the retiree to notify the system of the occurrence of the circumstances set forth in Subparagraph (1)(a) of this Subsection, and to present satisfactory evidence of same, and to request the recomputation of benefits.

(3) Adjustment of benefits under this Subsection shall not be retroactive, and shall be effective on the first day of the next month following official approval of the application for recomputation of benefits.

H. If a retiree or a participant in the Deferred Retirement Option Plan dies more than thirty days after the effective date of retirement or more than thirty days after his effective date of participation in the Deferred Retirement Option Plan, but before the retirement system has received his Affidavit of Retirement Plan Election and leaves a surviving spouse, he shall be retired under Option 2 of Subsection A of this Section as of his effective date of retirement and the surviving spouse shall be paid Option 2 beneficiary benefits; however, if he does not leave a surviving spouse but does leave an eligible surviving minor child or children, only the benefits provided under R.S. 11:762(C) shall be payable; and provided that if he does not leave a surviving spouse, he shall be retired under Option 1 of Subsection A of this Section as of his effective date of retirement and his latest named beneficiary including any beneficiary named on his retirement application received by the retirement system shall be paid the Option 1 beneficiary benefit. Any benefits owed to a retiree who participated in the Deferred Retirement Option Plan shall be paid to his plan account and any benefit owed to a retiree who was not participating in the Deferred Retirement Option Plan shall be paid to his estate.

I.(1)(a) Notwithstanding any other provision of law to the contrary, if Option 2, 2A, 3, 3A, 4, 4A, or the Initial Lump-Sum Benefit of Subsection A of this Section was selected, and the retiree's designated beneficiary, who is not the spouse of the retiree, is officially certified as having an intellectual disability by the State Medical Disability Board, the originally selected option shall be considered revoked if such selection or receipt of benefits would cause the designated beneficiary to become ineligible for federal benefits of greater value.

(b)(i) A retiree covered by the provisions of Subparagraph (a) of this Paragraph shall be considered as retired under the maximum benefit, subject to reduction as set forth in this Subsection, and without affording the retiree the right to select an option under which the retiree could designate a new beneficiary.

(ii) The benefits payable to the retiree shall be increased to the amount the retiree would have received had the retiree selected the maximum benefit, adjusted for any cost-of-living adjustment or permanent benefit increase granted to the retiree, less any amount required as a result of such change in retirement status to render the new benefit to be the actuarial equivalent of the maximum benefit.

(iii) The retiree shall be required to reimburse the system, by way of a one-time deduction from the retiree's next benefit check, the reasonable costs incurred by the system to calculate any change in the retiree's benefits made pursuant to the provisions of this Paragraph and those reasonable expenses incurred under the provisions of this Section by the State Medical Disability Board.

(2) It shall be the responsibility of the retiree to notify the system of the occurrence of the circumstances set forth in Subparagraph (1)(a) of this Subsection, and to present satisfactory evidence of same, and to request the recomputation of benefits.

(3) Adjustment of benefits under this Subsection shall not be retroactive, and shall be effective on the first day of the next month following official approval of the application for recomputation of benefits.

J. Repealed by Acts 2001, No. 1174, § 3, eff. July 1, 2001.

K.(1) If both an optional benefit under Subsection A of this Section and a survivor benefit under R.S. 11:762(C) and/or (I) are applicable, only the larger benefit shall be owed and paid. Notwithstanding any other provision of law to the contrary, if one of the Options 2 through 4A of Subsection A of this Section was selected, and the retiree's designated beneficiary is not the spouse of the retiree, and the child has a total and permanent disability and the mental or physical incapacity is certified by the State Medical Disability Board, the optional benefit, when it becomes payable, shall be paid to the person having legal custody of the property of the child.

(2) However, in those cases when a trust has been created under Louisiana law by the deceased member for the benefit of the child, the terms of the instrument creating the trust so provide, and the system has been provided with a certified copy of the trust document, then the optional benefit shall be paid to the trust under the terms of the trust for addition to the trust property. In the event that the trust is contested by any party, the Teachers' Retirement System of Louisiana shall withhold all optional benefit payments or deposit them in the registry of the court if a concursus proceeding is filed, until there is a final binding legal agreement or judgment regarding the proper payment of the optional benefit. Any payments made to an optional beneficiary or trust shall constitute a release of all accrued rights of every kind and nature against the retirement system, including but not limited to any rights of a spouse or former spouse, or an heir or legatee of a spouse or former spouse.

Acts 1990, No. 1059, §1, eff. July 1, 1990. Acts 1991, No. 356, §1, eff. July 1, 1991; Acts 1991, No. 404, §1, eff. Jan. 1, 1992; Acts 1991, No. 529, §1, eff. Jan. 1, 1992; Acts 1991, No. 726, §1, eff. July 1, 1991; Redesignated from R.S. 17:641 by Acts 1991, No. 74, §§3, 5, eff. June 25, 1991; Acts 1992, No. 284, §1; Acts 1993, No. 716, §1, eff. July 1, 1993; Acts 1993, No. 338, §1, eff. July 3, 1993; Acts 1995, No. 571, §1, eff. July 1, 1995; Acts 1995, No. 592, §1, eff. July 1, 1995; Acts 1995, No. 665, §1, eff. June 21, 1995; Acts 1995, No. 1110, §1, eff. Jan.1, 1996; Acts 1997, No. 136, §1, eff. July 1, 1997; Acts 1997, No. 1394, §1; Acts 1999, No. 47, §1; Acts 2001, No. 1174, §§1 & 3, eff. July 1, 2001; Acts 2003, No. 193, §§1 & 2, eff. July 1, 2003; Acts 2003, No. 536, §1, eff. July 1, 2003; Acts 2009, No. 270, §1, eff. July 1, 2009; Acts 2010, No. 637, §1, eff. July 1, 2010; Acts 2010, No. 861, §4, eff. August 15, 2010; Acts 2011, No. 368, §1, eff. July 1, 2011; Acts 2014, No. 226, §1, eff. June 30, 2014; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Subsections D and E retroactive, see §3 of Acts 404 and 529 and §2 of Act 726 of 1991.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:784 - Payment of benefits

§784. Payment of benefits

A. The retirement system shall pay all benefits in accordance with a good faith interpretation of the requirements of Section 401(a)(9) of the Internal Revenue Code as applicable to a governmental plan within the meaning of Section 414(d) of the Internal Revenue Code. The payment of benefits to or on behalf of a member shall commence not later than April first following the calendar year in which the member retires, or attains age seventy and one-half years, whichever is later.

B.(1) Unless the member has elected otherwise on or before December 31, 1983, the entire benefit of a member shall be distributed over a period not longer than the longest of the following periods:

(a) The member's life.

(b) The life of the member's designated beneficiary.

(c) The member's life expectancy.

(d) The joint life and last survivor life expectancy of the member and his designated beneficiary.

(2) If the member is married and his spouse survives him, the designated beneficiary for at least a qualified joint and survivor annuity and fifty percent of his Deferred Retirement Option Plan Account shall be his spouse, unless such spouse has consented to the contrary in writing before a notary public, or such spouse cannot be located and the member submits an original affidavit signed by him before a notary public and evidencing good faith efforts to locate the spouse. For purposes of this Paragraph, "spouse" shall mean that person who is married to the member under a legal regime of community of acquets and gains on his effective date of retirement or effective date of participation in the Deferred Retirement Option Plan, whichever is earlier.

(3) If the member was a member on or before December 31, 1983, he shall be deemed to have made the election referred to herein. If a member dies after the commencement of his benefits, the remaining portion of his benefit shall be distributed at least as rapidly as before his death. Payment of survivor benefits shall not be considered to violate this provision.

C.(1) If the member dies before his benefit has commenced, the remainder of such interest shall be distributed to the member's beneficiary within five years after the date of such member's death.

(2) Paragraph (1) of this Subsection shall not apply to any portion of a member's benefit which is payable to or for the benefit of a designated beneficiary or beneficiaries, over the life of or over the life expectancy of such beneficiary, so long as such distributions begin not later than December thirty-first of the calendar year immediately following the calendar year of the member's death, or, in the case of the member's surviving spouse, December thirty-first of the calendar year in which the member would have attained the age of seventy and one-half years. If the designated beneficiary is the member's surviving spouse and if the surviving spouse dies before the distribution of benefits commences, then Paragraph (1) of this Subsection shall be applied as if the surviving spouse were the member. If the designated beneficiary is a child of the member, for purposes of satisfying the requirement of Paragraph (1) of this Subsection, any amount paid to such child shall be treated as if paid to the member's surviving spouse if such amount would become payable to such surviving spouse, if alive, upon the child's reaching age eighteen or, if later, upon the child's completing a designated event. For purposes of the preceding sentence, a designated event shall be the later of the date the child no longer has a disability or the date the child ceases to be a full-time student, or attains age twenty-three, if earlier.

(3) Paragraph (1) shall not apply if the distribution of the member's interest has commenced and is for a term certain over a period permitted in Subsection B.

(4) Paragraph (1) shall not apply if the member has elected otherwise on or before December 31, 1983 (or such later date to which such election period shall be subject under Internal Revenue Code Section 401(a)).

D. As to any benefit payable by the retirement system which is not optional as of December 31, 1983, the member shall be considered to have made the election referred to in B and C above, if he were a member on or before such time.

E. If by operation of law or by action of the board of trustees a survivor benefit is payable to a specified person or persons, the member shall be considered to have designated such person as an alternate beneficiary hereunder. If there is more than one such person, then the youngest child with a disability shall be considered to have been so designated, or, if none, then the youngest person entitled to receive a survivor benefit shall be considered to have been so designated. The designation of a designated beneficiary hereunder shall not prevent payment to multiple beneficiaries but shall only establish the permitted period of payments.

F. Notwithstanding any other provision of this Section or the provisions of the Treasury Regulations, any benefit option may continue so long as the option satisfies Section 401(a)(9) of the Internal Revenue Code based on a reasonable and good faith interpretation of that section.

G. This Section shall be effective for members of the system who complete any service under the system on or after July 1, 1988, with employers contributing to the system.

Acts 1987, No. 591, §1; Acts 1989, No. 203, §1; Acts 1991, No. 356, §1, eff. July 1, 1991; Redesignated from R.S. 17:643 by Acts 1991, No. 74, §§3, 5, eff. June 25, 1991; Acts 1995, No. 586, §1, eff. July 1, 1995; Acts 2014, No. 727, §1, eff. July 1, 2014; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:784.1 - Maximum benefits

]

§784.1. Maximum benefits

A.(1) Notwithstanding any other provision of this system to the contrary, the member contributions paid to and retirement benefits paid from the plan shall be limited to such extent as may be necessary to conform to the requirements of Section 415 of the Internal Revenue Code for a qualified pension plan.

(2) Basic 415(b) limitation. (a) Before January 1, 1995, a member shall not receive an annual benefit that exceeds the limits specified in Section 415(b) of the Internal Revenue Code, subject to the applicable adjustments in that Section. On and after January 1, 1995, a member shall not receive an annual benefit that exceeds the dollar amount specified in Section 415(b)(1)(A) of the Internal Revenue Code, subject to the applicable adjustments in Section 415(b) of the Internal Revenue Code and subject to any additional limits that may be specified in the retirement system. In no event shall a member's annual benefit payable under the plan in any limitation year be greater than the limit applicable at the annuity starting date, as increased in subsequent years pursuant to Section 415(d) of the Internal Revenue Code and the regulations thereunder.

(b) For purposes of Section 415(b) of the Internal Revenue Code, "annual benefit" means a benefit payable annually in the form of a straight life annuity with no ancillary benefits without regard to the benefit attributable to after-tax employee contributions, except pursuant to Section 415(n) of the Internal Revenue Code, and to rollover contributions, as defined in Section 415(b)(2)(A) of the Internal Revenue Code. The "benefit attributable" shall be determined in accordance with Treasury regulations.

B. Adjustments in 415(b) limitation. (1) If the annual benefit begins before the member attains age sixty-two, the limit prescribed by this Section, as adjusted, shall be reduced in accordance with Treasury regulations pursuant to the provisions of Section 415(b) of the Internal Revenue Code, so that such limit, as so reduced, equals an annual straight life benefit when such retirement income benefit begins that is equivalent to a one hundred sixty thousand dollar annual benefit, as adjusted, beginning at age sixty-two. The reduction provided for in this Paragraph shall not be applicable:

(a) In the event the member's benefit is based on fifteen years of military service; or

(b) To pre-retirement disability benefits or pre-retirement death benefits.

(2) Effect of cost-of-living adjustments. (a) The annual adjusted limit, set forth in Paragraph A(2) of this Section, is effective as of January first of each calendar year and is applicable to benefits commencing during that calendar year. As a result of a cost-of-living increase to the limit under Section 415(d) of the Internal Revenue Code, a benefit that had been limited by the provisions of this Section in a previous year may be increased with respect to future payments to the lesser of the new limit or the amount of benefit that would have been payable from this system without regard to the provisions of this Section.

(b) Effective on and after January 1, 2009, for purposes of applying the limits under Section 415(b) of the Internal Revenue Code, referred to in this Paragraph as the "Limit", to a member with no lump sum benefit, the following shall apply:

(i) A member's applicable Limit shall be applied to the member's annual benefit in the member's first limitation year without regard to any cost-of-living adjustments granted under the plan;

(ii) To the extent that the member's annual benefit equals or exceeds the Limit, the member shall no longer be eligible for cost-of-living adjustments until such time as the benefit plus the accumulated increases are less than the Limit; and

(iii) Thereafter, in any subsequent limitation year, a member's annual benefit, including any cost-of-living adjustments granted under the plan, shall be tested under the then-applicable benefit Limit including any adjustment to the Section 415(b)(1)(A) of the Internal Revenue Code dollar limit under Section 415(d) of the Internal Revenue Code, and the regulations thereunder.

(c) Effective on and after January 1, 2009, with respect to a member who receives a portion of the member's annual benefit in a lump sum, a member's applicable Limit will be applied taking into consideration cost-of- living adjustments as required by Section 415(b) of the Internal Revenue Code and applicable Treasury regulations.

(3) Annual benefits may not be paid in an amount greater than the accrued benefit under the plan. The maximum benefit limit, set forth in Paragraph A(1) of this Section, shall apply to a single-life annuity. If the benefit is payable in a form other than a single-life annuity, the maximum limit shall apply to the pension that is the actuarial equivalent of such single-life annuity, using an applicable interest rate and mortality table as prescribed by the Internal Revenue Service.

C. (1) Ten Thousand Dollar Limit. The retirement benefit payable with respect to a member shall be deemed not to exceed the limit under Section 415 of the Internal Revenue Code if the benefits payable, with respect to such member under this plan and under all other qualified defined benefit pension plans to which the member's employer contributes, do not exceed ten thousand dollars for the applicable limitation year and for any prior limitation year and the employer has not at any time maintained a qualified defined contribution plan in which the member participated.

(2) Less than Ten Years of Participation or Service Adjustment for 415(b) Limitations. The maximum retirement benefits payable to any member who has completed less than ten years of service shall be the amount determined under Paragraph A(2) of this Section, as adjusted under Subsection B of this Section, multiplied by a fraction, the numerator of which is the number of the member's years of participation and the denominator of which is ten. The limit under Paragraph C(1) of this Section, concerning the ten thousand dollar limit, shall be similarly reduced for any member who has accrued less than ten years of service, except the fraction shall be determined with respect to years of service instead of years of participation. The reduction provided by this Paragraph shall not reduce the maximum benefit below ten percent of the limit determined without regard to this Paragraph. The reduction provided for in this Paragraph cannot be applicable to pre-retirement disability benefits or pre-retirement death benefits.

D.(1) If a member is or has been a participant in one or more defined contribution plans maintained by the employer, the sum of the annual additions under such defined contribution plan or plans may not exceed the limit under Section 415(c) of the Internal Revenue Code.

(2) The 415(b) limit with respect to any member who at any time has been a member in any other defined benefit plan as defined in Section 414(j) of the Internal Revenue Code maintained by the member's employer shall apply as if the total benefits payable under all such defined benefit plans in which the member has been a member were payable from one plan.

(3) Effective on and after January 1, 2000, the limit under Section 415(e) of the Internal Revenue Code shall no longer apply.

E.(1) If the United States Congress or the United States Internal Revenue Service, or both, later cause to be amended, any laws, regulations, or other guidelines pertaining to Section 415 of the United States Internal Revenue Code in order to permit higher service retirement benefits, then, for any retired member who had previously had a benefit reduced because it exceeded the limits set forth in this Section, the board shall recalculate the retired member's benefit to be the smaller of either:

(a) The unreduced benefit based on this system's service retirement benefit formula in effect on the date the member retired.

(b) The maximum permissible benefit calculated under such amended laws or regulations.

(2) If a retroactive change is permissible, the board shall pay the retired member in a single payment an amount equal to the difference between the adjusted higher monthly benefit and the reduced benefit for the number of months the member has received the reduced benefit. However, no member shall receive any benefit under this Section to the extent that he has received a distribution with respect to such benefit from an excess benefit plan as set forth in Part IX of this Chapter.

F. The board of trustees shall make no actuarial adjustment under this Section by reason of the member's retirement after normal retirement age.

G. The board of trustees shall adopt rules for the administration of the limits provided in this Section and the limitations under Section 415 of the Internal Revenue Code, including adjustments in the annual dollar limitation to reflect cost-of-living adjustments authorized by the Internal Revenue Service.

Acts 1999, No. 356, §1, eff. July 1, 1999; Acts 2010, No. 637, §1, eff. July 1, 2010; Acts 2014, No. 727, §1, eff. July 1, 2014.



RS 11:785 - Compliance with certain federal and state provisions relating to qualified military service

§785. Compliance with certain federal and state provisions relating to qualified military service

A. Notwithstanding any other provision of law to the contrary, effective December 12, 1994, contributions, benefits, and service credit in this system with respect to qualified military service shall be governed by the Uniformed Services Employment and Reemployment Rights Act of 1994, 26 U.S.C. 414(u), and Part VI of Chapter 2 of Title 29 of the Louisiana Revised Statutes of 1950.

B. Effective January 1, 2007, 26 U.S.C. 401(a)(37), as enacted by the Heroes Earnings Assistance and Relief Tax Act of 2008, is hereby adopted as part of the retirement system law.

C. Effective January 1, 2009, 26 U.S.C. 3401(h)(2), as enacted by the Heroes Earnings Assistance and Relief Tax Act of 2008, is hereby adopted as part of the retirement system law.

Acts 2012, No. 510, §1, eff. July 1, 2012.



RS 11:785.1 - Annual compensation limitation for determination of benefits

§785.1. Annual compensation limitation for determination of benefits

A. Unless otherwise provided in this Chapter, the accrued benefit of each "Section 401(a)(17) employee" as that term is defined below shall be the greater of the following:

(1) The employee's accrued benefit determined with respect to the benefit formula applicable for the plan year beginning on or after January 1, 1996, as applied to the employee's total years of service taken into account for purposes of benefit accruals.

(2) The sum of:

(a) The employee's accrued benefit as of the last day of the last plan year beginning before January 1, 1996, frozen in accordance with the provisions of Sections 1.401(a)(4)-1 through 1.401(a)(4)-13 of the Treasury regulations; and

(b) The employee's accrued benefit determined under the benefit formula applicable for the plan year beginning on or after January 1, 1996, as applied to the employee's years of service credited to the employee for plan years beginning on or after January 1, 1996, for purposes of benefit accruals.

B. A "Section 401(a)(17) employee" shall mean any employee whose current accrued benefit, as of a date on or after the first day of the first plan year beginning on or after January 1, 1996, is based on compensation for a year beginning prior to the first day of the first plan year beginning on or after January 1, 1996, that exceeded one hundred fifty thousand dollars.

C. If an employee is not a "Section 401(a)(17) employee", his accrued benefit in this system shall not be based upon compensation in excess of the annual limit of Section 401(a)(17) of the Internal Revenue Code, as amended and revised, subject to the following provisions:

(1) Effective with respect to plan years beginning on and after July 1, 1996, and before July 1, 2002, the annual compensation of a plan member which exceeds one hundred fifty thousand dollars, as adjusted for cost-of-living increases under Section 401(a)(17)(B) of the Internal Revenue Code, shall be disregarded for purposes of computing employee and employer contributions to or benefits due from the retirement system. Effective only for the 1996 plan year, in determining the compensation of an employee eligible for consideration under this Paragraph, the rules of Section 414(q)(6) of the Internal Revenue Code shall apply, except that in applying such rules, the term "family" shall include only the spouse of the member and any lineal descendants of the employee who have not attained age nineteen before the close of the year.

(2) Effective with respect to plan years beginning on and after July 1, 2002, the annual compensation of a plan member which exceeds two hundred thousand dollars, as adjusted for cost-of-living increases in accordance with Section 401(a)(17)(B) of the Internal Revenue Code, may not be taken into account in determining benefits or contributions due for any plan year. Annual compensation means compensation during the plan year or such other consecutive twelve month period, hereinafter the "determination period", over which compensation is otherwise determined under the plan. The cost-of-living adjustment in effect for a calendar year applies to annual compensation for the determination period that begins with or within such calendar year. If the determination period consists of fewer than twelve months, the annual compensation limit is an amount equal to the otherwise applicable annual compensation limit multiplied by a fraction, the numerator of which is the number of months in the short determination period, and the denominator of which is twelve. If the compensation for any prior determination period is taken into account in determining a plan member's contributions or benefits for the current plan year, the compensation for such prior determination period is subject to the applicable annual compensation limit in effect for that prior period.

Acts 1995, No. 586, §1, eff. July 1, 1995; Acts 2014, No. 727, §1, eff. July 1, 2014.



RS 11:786 - Deferred Retirement Option Plan

§786. Deferred Retirement Option Plan

A.(1) In lieu of terminating employment and accepting a retirement allowance, any member of this system whose first employment making him eligible for membership in one of the state retirement systems occurred on or before December 31, 2010, and who is not covered by R.S. 11:801 and who has thirty years of service credit at any age, twenty-five years of service credit and is at least age fifty-five, or has twenty years of service credit exclusive of military service other than qualified military service as provided in 26 U.S.C. 414(u) earned on or after December 12, 1994, and is at least age sixty-five may elect to participate in the Deferred Retirement Option Plan. A member with ten years of service credit exclusive of military service other than qualified military service as provided in 26 U.S.C. 414(u) earned on or after December 12, 1994, and who is at least age sixty may elect to participate in the plan, but all benefits payable at any time shall be calculated using only a two percent benefit formula.

(2) Any member of this system whose first employment making him eligible for membership in one of the state retirement systems occurred on or after January 1, 2011, and on or before June 30, 2015, and who is not covered by R.S. 11:801 and who has five years of service credit and is at least age sixty may elect to participate in the Deferred Retirement Option Plan.

(3) Any member of this system whose first employment making him eligible for membership in one of the state retirement systems occurred on or before June 30, 2015, who is covered by the provisions of R.S. 11:801 who has thirty years of service credit and is at least age fifty-five or has ten years of service credit and is at least age sixty may elect to participate in the Deferred Retirement Option Plan.

(4) Any member of this system whose first employment making him eligible for membership in one of the state retirement systems occurred on or after July 1, 2015, who has at least five years of service credit and is at least age sixty-two may elect to participate in the Deferred Retirement Option Plan.

B. An election to participate in the plan may be made only once, for a specified period not to exceed three years. The three-year period begins within sixty calendar days after the first time the member reaches one of the eligibility requirements of Subsection A of this Section. The participation period must end not more than three years and sixty calendar days from the date the member first becomes eligible under any of the eligibility requirements of Subsection A of this Section, and in no case may the actual participation in the plan exceed three years. Once specified, the period of participation may not be extended. A member participating in the plan may not terminate participation prior to the end of the selected duration without terminating employment. A member who chooses to participate in the plan shall elect a retirement plan option at the beginning of the participation period and such election shall be irrevocable once the participation period begins.

C. For purposes of this plan, sick and annual leave may not be converted for purposes of establishing eligibility.

D. Any member of this system who meets one of the eligibility requirements of Subsection A of this Section by January 1, 1994, may choose a participation period under Subsection B of this Section; however, if such member does not choose to participate under Subsection B of this Section or is beyond the participation period limits of Subsection B of this Section, he shall be allowed a participation period not to exceed two years, but interest shall not be credited to such participant's subaccount during such period of participation.

E. Notwithstanding any other provision of law to the contrary, any member who is participating in the three-year Deferred Retirement Option Plan, as set forth in Subsection B of this Section, may continue to participate in the plan for an additional period of time which equals the difference between the actual participation of that member in that plan and the three-year maximum term of participation, provided the member satisfies all of the following:

(1) On January 1, 1994, the member was not eligible for the full three-year period, because of years of service credit or age requirements, or both.

(2) The member chose to participate in the three-year plan for the maximum period available.

(3) The member is participating in the three-year plan on June 30, 1995.

(4) The member furnishes written notice to the system prior to December 31, 1995, or the end of the participation period that the member initially selected, whichever date occurs first.

Acts 1991, No. 62, §1, eff. July 1, 1992; Redesignated from R.S. 17:645 by Acts 1991, No. 74, §5, eff. June 25, 1991; Acts 1992, No. 950, §1, eff. July 1, 1992; Acts 1993, No. 973, §1, eff. Jan. 1, 1994; Acts 1995, No. 592, §1, eff. July 1, 1995; Acts 1995, No. 1110, §1, eff. June 30, 1995; Acts 2011, No. 368, §1, eff. July 1, 2011; Acts 2012, No. 510, §1, eff. July 1, 2012; Acts 2014, No. 226, §1, eff. June 30, 2014.

{{NOTE: SEE §2 OF ACT 62 OF 1991.}}



RS 11:787 - Plan participation

§787. Plan participation

A.(1) During participation in the plan, although the member shall remain a member of this retirement system, neither regular member nor employer contributions to the regular plan shall be payable.

(2) Notwithstanding any other provision of law to the contrary, any member who is a participant of the deferred retirement option plan shall not be subject to any change in his seniority status or other related benefits to which he is entitled as a condition of employment.

B. For purposes of this Section, average compensation and creditable service shall remain fixed as they existed on the date of commencement of participation in the plan. Creditable service shall not include conversion of sick and annual leave.

C. Retirement benefits based on average compensation and creditable service as established under Subsection B of this Section and which otherwise would have been due the participant shall, during the period of participation in the plan, be credited to the Deferred Retirement Option Plan Account.

D. Individuals who participate in the plan shall not receive the benefit of any cost-of-living adjustments granted during participation while employed and for a period of one year following termination of employment.

Acts 1991, No. 62, §1, eff. July 1, 1992; Redesignated from R.S. 17:645.1 by Acts 1991, No. 74, §5, eff. June 25, 1991; Acts 1992, No. 559, §1.



RS 11:788 - Deferred Retirement Option Plan Account

§788. Deferred Retirement Option Plan Account

A. The system shall establish a Deferred Retirement Option Plan Account which shall be a part of the system fund. This account shall not be subject to any fees, costs, or expenses of any kind.

B.(1) The system shall maintain subaccounts within this account reflecting the credits attributed to each participant in the plan, but the monies in the account shall remain a part of the fund until disbursed to a participant in accordance with the plan provisions.

(2) Any retiree who received a qualified hurricane distribution prior to January 1, 2007, pursuant to the Katrina Emergency Tax Relief Act of 2005 or the Gulf Opportunity Zone Act of 2005, may contribute all or part of such qualified hurricane distribution within three years from the date on which such qualified hurricane distribution was received, but only to the extent that such qualified hurricane distribution was eligible for tax-free rollover treatment.

(3) Repealed by Acts 2007, No. 50, §2, eff. June 18, 2007.

C. Interest shall not be credited to a participant's subaccount during the period of participation. With respect to any individual who was eligible to participate in the Deferred Retirement Option Plan prior to January 1, 2004, all amounts which remain credited to the individual's subaccount after termination of participation in the plan shall be credited with interest after the end of each fiscal year at a rate equal to the realized return on the system's portfolio for that fiscal year as certified by the system actuary in his actuarial report, less one-half of one percent. With respect to any individual who becomes eligible to participate in the Deferred Retirement Option Plan on or after January 1, 2004, all amounts which remain credited to the individual's subaccount after termination of participation in the plan shall be placed in liquid asset money market investments at the discretion of the board of trustees. Such subaccounts may be credited with interest at the actual rate of return earned on such subaccount investments less one-fourth of one percent per annum; or at the option of the system, the funds may be credited to subaccounts as herein established:

(1) The contributing period shall mean that time period when funds are being credited to the participant's subaccount which is maintained by the system.

(2) After the contributing period ends the balance of the subaccount then may be transferred to a self-directed subaccount, which shall be known as the investment period. Both subaccounts shall be within the Deferred Retirement Option Plan established herein. Management of the funds shall be by the system during the contributing period. When the funds are transferred to the self-directed subaccount for the investment period, the system is authorized to hire a third party provider. The third party provider shall act as an agent of the system for purposes of investing balances in the self-directed subaccounts of the participant as directed by the participant. The participant shall be given such options that comply with federal law for self-directed plans.

(3) The participant in the self-directed portion of this plan agrees that the benefits payable to the participant are not the obligations of the state or the system, and that any returns and other rights of the plan are the sole liability and responsibility of the participant and the designated provider to which contributions have been made. Furthermore, each participant, in accordance with this provision, shall expressly waive his rights as set forth in Article X, Section 29(A) and (B) of the Louisiana Constitution as it relates to his subaccount in the self-directed portion of the plan. By participating in the self-directed portion of the plan, the participant agrees that he and the provider shall be responsible for complying with all applicable provisions of the Internal Revenue Code. The participant also agrees that if any violation of the Internal Revenue Code occurs as a result of the participant's participation in the self-directed portion of the plan, it shall be the sole responsibility and liability of the participant and the provider, not the state or the system. There shall be no liability on the part of and no cause of action of any nature shall arise against the state, the system, or its agents or employees, for any action taken by the participant for choices the participant makes in relationship to the funds in which he chooses to place his subaccount balance.

Acts 1991, No. 62, §1, eff. July 1, 1992; Redesignated from R.S. 17:645.2 by Acts 1991, No. 74, §5, eff. June 25, 1991; Acts 1993, No. 973, §1, eff. Jan. 1, 1994; Acts 2001, No. 959, §1, eff. June 27, 2001; Acts 2001, No. 1172, §1, eff. July 1, 2001; Acts 2003, No. 962, §1, eff. Jan. 1, 2004; Acts 2007, No. 50, §§1, 2, eff. June 18, 2007; Acts 2008, No. 714, §1, eff. July 1, 2009, or sixty days after a final judgment, whichever is later; Acts 2013, No. 220, §28, eff. June 11, 2013.

NOTE: See Acts 2001, No. 959, §2 and Acts 2001, No. 1172, §2 (1st) relative to implementation of these Acts.

NOTE: See Acts 1999, No. 943, §2, relative to remedial nature of Act and retroactive application to July 1, 1995.

NOTE: See Acts 2001, No. 1172, §2 (2nd) relative to funding and accountability and see Acts 2001, No. 1172, §3 relative to nonseverability.



RS 11:789 - Termination of participation

§789. Termination of participation

A. Upon termination of participation in both the plan and employment, a participant shall:

(1) At the participant's option, receive either a lump sum payment from the account equal to the amount then credited to his individual subaccount or systematic disbursements based on his individual subaccount in any manner approved by the board.

(2) Begin to receive monthly retirement benefits based on the option selected at the time of election to participate in the plan, as adjusted pursuant to Subsection D of this Section.

B. Upon termination of participation in the plan but not employment, credits to the account shall cease, and no retirement benefits shall be paid to the participant until employment is terminated. No payment shall be made based on credits in the account until employment is terminated. Employer and employee contributions shall resume.

C. If a participant dies while still employed, his credits and benefits, if any, shall be payable in accordance with R.S. 11:783.

D. Monthly retirement benefits payable to a participant after termination of participation in the plan and employment shall be calculated as follows:

(1) There shall be a "base benefit" which shall equal the participant's monthly credit to the account plus conversion of sick and annual leave, if any, based on the average compensation rate used to calculate the monthly credit.

(2) If the participant does not continue employment after termination of participation in the plan, his monthly retirement benefit shall equal his base benefit.

(3)(a) Except as provided in Subparagraph (b) of this Paragraph, if the participant continues employment after termination of participation in the plan for a period of less than thirty-six months, his monthly retirement benefit shall equal his base benefit plus an amount based upon the service credit for the additional employment, together with conversion of the net amount of sick and annual leave accumulated during that period of employment, based upon the average compensation used to calculate the monthly credit.

(b) For a participant whose average compensation period is more than thirty-six months, if the participant continues employment after termination of participation in the plan for a period of less than his average compensation period, his monthly retirement benefit shall equal his base benefit plus an amount based upon the service credit for the additional employment, together with conversion of the net amount of sick and annual leave accumulated during that period of employment, based upon the average compensation used to calculate the monthly credit.

(4)(a) Except as provided in Subparagraph (b) of this Paragraph, if the participant continues employment after termination of participation in the plan for a period of thirty-six months or more, his monthly retirement benefit shall equal his base benefit plus an amount based upon the service credit for the additional employment, together with conversion of the net amount of sick and annual leave accumulated during that period of employment, based upon the average compensation for the period of employment after termination of participation in the plan.

(b) For a participant whose average compensation period is more than thirty-six months, if the participant continues employment after termination of participation in the plan for a period equal to or longer than his average compensation period, his monthly retirement benefit shall equal his base benefit plus an amount based upon the service credit for the additional employment, together with conversion of the net amount of sick and annual leave accumulated during that period of employment, based upon the average compensation for the period of employment after termination of participation in the plan.

Acts 1991, No. 62, §1, eff. July 1, 1992; Redesignated from R.S. 17:645.3 by Acts 1991, No. 74, §5, eff. June 25, 1991; Acts 1993, No. 716, §1, eff. July 1, 1993; Acts 1995, No. 1110, §1, eff. Jan. 1, 1996; Acts 2011, No. 368, §1, eff. July 1, 2011.



RS 11:790 - Irrevocability of election

§790. Irrevocability of election

Once participation in the plan commences, the election to participate is irrevocable and the term of participation may not be extended. Only one period of participation is permitted. Average compensation and election of option, if any, are fixed upon commencement of participation.

Acts 1991, No. 62, §1, eff. July 1, 1992; Redesignated from R.S. 17:645.4 by Acts 1991, No. 74, §5, eff. June 25, 1991; Acts 1995, No. 1110, §1, eff. Jan. 1, 1996.



RS 11:791 - Repealed by Acts 2001, No. 1173, 3, eff. July 1, 2002.

§791. Repealed by Acts 2001, No. 1173, §3, eff. July 1, 2002.



RS 11:792 - Direct rollover

§792. Direct rollover

A. The provisions of this Section shall apply to all eligible distributions by the system made on or after January 1, 1993, for purposes of compliance with Section 401(a)(31) of the Internal Revenue Code. Notwithstanding any other provision of law to the contrary that would otherwise limit a distributee's election under this Section, a distributee may elect, at the time and in the manner prescribed by the board of trustees, to have any portion of an "eligible rollover distribution", as specified by the distributee, paid directly to an "eligible retirement plan", as those terms are defined below.

B. An "eligible rollover distribution" is any distribution of all or any portion of the balance to the credit of a distributee. Effective January 1, 2002, the definition of eligible rollover distribution shall also include a distribution to a surviving spouse, or to a former spouse with whom a benefit or a return of employee contributions is to be divided pursuant to R.S. 11:291(B) and who is an alternate payee under a domestic relations order. An eligible rollover distribution shall not include:

(1) Any distribution that is one of a series of substantially equal periodic payments, not less frequently than annually, made for the life or life expectancy of the distributee, or the joint lives or joint life expectancies of the distributee and the distributee's designated beneficiary, or for a specified period of ten years or more.

(2) Any distribution to the extent that such distribution is required under Section 401(a)(9) of the Internal Revenue Code.

(3) The portion of any distribution that is not includible in gross income; provided, however, effective January 1, 2002, a portion of a distribution shall not fail to be an eligible rollover distribution merely because the portion consists of after-tax employee contributions that are not includible in gross income, but such portion may be transferred only:

(a) To an individual retirement account or annuity described in Section 408(a) or (b) of the Internal Revenue Code or to a qualified defined contribution plan described in Section 401(a) of the Internal Revenue Code that agrees to separately account for amounts so transferred and earnings thereon, including separately accounting for the portion of the distribution that is includible in gross income and the portion of the distribution that is not so includible;

(b) On or after January 1, 2007, to a qualified defined benefit plan described in Section 401(a) of the Internal Revenue Code or to an annuity contract described in Section 403(b) of the Internal Revenue Code, that agrees to separately account for amounts so transferred and earnings thereon, including separately accounting for the portion of the distribution that is includible in gross income and the portion of the distribution that is not so includible; or

(c) On or after January 1, 2008, to a Roth IRA described in Section 408A of the Internal Revenue Code.

(4) Any other distribution which the Internal Revenue Service does not consider eligible for rollover treatment, such as certain corrective distributions necessary to comply with the provisions of Section 415 of the Internal Revenue Code or any distribution that is reasonably expected to total less than two hundred dollars during the year.

C. An "eligible retirement plan" shall mean any of the following that accepts the distributee's eligible rollover distribution:

(1) An individual retirement account described in Section 408(a) of the Internal Revenue Code.

(2) An individual retirement annuity described in Section 408(b) of the Internal Revenue Code.

(3) An annuity plan described in Section 403(a) of the Internal Revenue Code.

(4) A qualified trust as described in Section 401(a) of the Internal Revenue Code.

(5) Effective January 1, 2002, an eligible deferred compensation plan described in Section 457(b) of the Internal Revenue Code that is maintained by an eligible governmental employer, provided the plan contains provisions to account separately for amounts transferred into such plan.

(6) Effective January 1, 2002, an annuity contract described in Section 403(b) of the Internal Revenue Code.

(7) Effective January 1, 2008, a Roth IRA described in Section 408A of the Internal Revenue Code.

D. A "distributee" as provided for in this Section shall include:

(1) A member or former member.

(2) The member's or former member's surviving spouse, or the member's or former member's former spouse with whom a benefit or a return of employee contributions is to be divided pursuant to R.S. 11:291(B) and who is the alternate payee under a domestic relations order, with reference to an interest of the member or former spouse.

(3) Effective January 1, 2010, the member's or former member's non-spouse beneficiary, provided the specified distribution is to an eligible retirement plan as defined in Paragraphs (C)(1) and (2) of this Section established for the purpose of receiving the distribution, and the account or annuity will be treated as an "inherited" individual retirement account or annuity.

(4) Any other beneficiary as authorized under the Internal Revenue Code and as required to maintain governmental plan tax qualification status.

E. A "direct rollover" shall mean a payment by the system to the eligible retirement plan specified by the distributee.

F. Repealed by Acts 2010, No. 637, §2, effective July 1, 2010.

Acts 1995, No. 586, §1, eff. July 1, 1995; Acts 2010, No. 637, §§1, 2, eff. July 1, 2010; Acts 2014, No. 727, §1, eff. July 1, 2014.



RS 11:793 - Renunciation; retirement benefit or allowance

§793. Renunciation; retirement benefit or allowance

The Teachers' Retirement System of Louisiana is hereby authorized to promulgate rules and regulations in accordance with the Administrative Procedure Act to permit the irrevocable renunciation of a retirement benefit or allowance. If such rules and regulations are adopted, any renunciation thereunder shall be deemed to be made pursuant to this Section.

Acts 1995, No. 142, §1, eff. July 1, 1995.



RS 11:794 - Change of beneficiary

§794. Change of beneficiary

A change of beneficiary for a member or retiree of the Teachers' Retirement System of Louisiana shall not be effective until a properly executed, original change of beneficiary form is received by the Teachers' Retirement System of Louisiana, and such form must be received prior to the death of the member.

Acts 2001, No. 1174, §1, eff. July 1, 2001.



RS 11:801 - Eligibility

SUBPART B. EMPLOYEES PAID FROM SCHOOL FOOD

SERVICE FUNDS

§801. Eligibility

Any member of the Teachers' Retirement System who is paid from school food service funds and whose employer has not terminated its agreement with the Department of Health, Education and Welfare, or its successor, for such employees, shall be governed by the provisions of R.S. 11:802 through 808, with respect to retirement eligibility, computation of regular, survivor, and disability retirement, and employee and employer contributions.

Added by Acts 1982, No. 718, §1; Redesignated from R.S. 17:642 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:802 - Eligibility for regular retirement

§802. Eligibility for regular retirement

A. Any member covered by R.S. 11:801 whose first employment making him eligible for membership in one of the state systems occurred on or before June 30, 2015, shall be eligible to retire if he has at least:

(1) Thirty years of creditable service, and is at least age fifty-five.

(2) Five years of creditable service, and is at least age sixty.

B. Any member covered by R.S. 11:801 whose first employment making him eligible for membership in a state system occurred on or after July 1, 2015, shall be eligible to retire if he has at least:

(1) Five years of creditable service, and is at least age sixty-two.

(2) Twenty years of service credit at any age, exclusive of unused annual and sick leave and military service other than qualified military service as provided in 26 U.S.C. 414(u) earned on or after December 12, 1994, but any person retiring under this Paragraph shall have his benefit, inclusive of military service credit and allowable unused annual and sick leave, actuarially reduced from the earliest age that he would normally become eligible for a regular retirement benefit under Paragraph (1) of this Subsection if he had continued in service to that age. Any member who elects to retire under the provisions of this Paragraph shall not be eligible to participate in the Deferred Retirement Option Plan provided by R.S. 11:786 or the Initial Lump-Sum Benefit option provided by R.S. 11:783.

Added by Acts 1982, No. 718, §1; Redesignated from R.S. 17:642.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 1055, §1, eff. July 1, 2001; Acts 2014, No. 226, §1, eff. June 30, 2014.



RS 11:803 - Computation of regular retirement allowance

§803. Computation of regular retirement allowance

A. The yearly amount of the retirement allowance for any member covered by R.S. 11:801 shall be equal to two percent of the member's average final compensation multiplied by his years of creditable service.

B. The benefits provided by this Section shall not exceed one hundred percent of average compensation.

Added by Acts 1982, No. 718, §1; Acts 1983, No. 37, §1, eff. July 1, 1983; Redesignated from R.S. 17:642.2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 577, §1, eff. July 1, 1995.



RS 11:804 - Eligibility for disability retirement

§804. Eligibility for disability retirement

An active contributing member covered by R.S. 11:801, who becomes disabled, and who files for disability benefits while in service, and who upon medical examination and certification as provided for in R.S. 11:201 through 224, is found to have a total disability for any cause, shall be entitled to disability benefits under the provisions of R.S. 11:805, provided the member has at least five years of creditable service.

Added by Acts 1982, No. 718, §1; Redesignated from R.S. 17:642.3 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:805 - Computation of disability benefits

§805. Computation of disability benefits

A. Eligibility for disability retirement, procedures for application for disability benefits, procedures for the certification of continuing eligibility for disability benefits, the authority of the board of trustees to modify disability benefits, and procedures governing the restoration to active service of an employee who formerly had a disability are specifically described and provided for in R.S. 11:201 through 224.

B. The retirement system shall award disability benefits to eligible members who have been officially certified as having a disability by the State Medical Disability Board. The disability benefit shall be determined as follows.

C. Upon retirement for disability, a member covered by R.S. 11:801 shall receive a normal retirement allowance under R.S. 11:803 if he is eligible therefor; otherwise, he shall receive a disability benefit which shall consist of any amount equal to two percent of the member's average final compensation multiplied by his years of creditable service; however, such amount shall not be less than thirty percent, nor more than seventy-five percent of average final compensation, in the event no optional selection is made.

Added by Acts 1982, No. 718, §1; Redesignated from R.S. 17:642.4 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:806 - Eligibility for survivor benefits

§806. Eligibility for survivor benefits

A. Any member covered by R.S. 11:801 with twenty or more years of creditable service and not eligible for normal retirement at the time of his death, who leaves a surviving spouse who is not eligible for Social Security survivorship or retirement benefits on his account and who has been married to the member for not less than twelve months immediately preceding his death, shall be deemed to have exercised Option 2 benefits on behalf of his surviving spouse, who shall be paid such benefits until he becomes eligible for Social Security survivorship or retirement benefits on his account, or until he remarries; however, no such benefit shall be paid until the surviving spouse attains the age of fifty. Any surviving spouse who meets the above qualifications, except for survivorship benefits due to minor children, shall become eligible for benefits under this Section when he ceases to receive Social Security benefits due to ineligibility. The method of calculating such retirement benefits shall be on the same basis as provided in this Part.

B. Any member who is eligible for normal retirement at the time of his death and who leaves a surviving spouse shall be deemed to have exercised Option 2 benefits on behalf of his surviving spouse, who shall be paid such benefits just as though the member had retired and elected Option 2 benefits prior to his death.

Added by Acts 1982, No. 718, §1; Redesignated from R.S. 17:642.5 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:807 - Employee contributions

§807. Employee contributions

Each member covered by R.S. 11:801 shall contribute an amount equal to five percent of his earnable compensation to the retirement system as the employee contribution.

Added by Acts 1982, No. 718, §1; Redesignated from R.S. 17:642.6 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:808 - Employer contributions

§808. Employer contributions

The state of Louisiana shall annually appropriate an amount equal to six and one-tenth percent of each and every member's earnable compensation, such annual appropriation to be paid to the system through the state treasurer's office in twelve equal installments beginning on July first and ending on June first of each fiscal year. Should the amount appropriated be less than the amount required, the state shall pay the difference to the system. Should the amount appropriated be more than the amount required, the system shall return the excess to the office of the state treasurer.

Added by Acts 1982, No. 718, §1; Redesignated from R.S. 17:642.7 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:809 - Termination of Social Security coverage

§809. Termination of Social Security coverage

Any member who is covered by R.S. 11:801, whose employer withdraws its employees from Social Security coverage, shall, upon the effective date of withdrawal be governed by the laws otherwise governing the Teachers' Retirement System; however, the service credit earned while paying Social Security shall be governed by the provisions of R.S. 11:803(A).

Added by Acts 1982, No. 718, §1; Redesignated from R.S. 17:642.8 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:810 - Conflict with other law

§810. Conflict with other law

Any member of the Teachers' Retirement System of Louisiana who is paid from school food service funds and whose employer has not terminated its agreement with the Department of Health, Education and Welfare, or its successor, for such employees, shall be governed by all of the laws, policies, rules and regulations which govern the Teachers' Retirement System of Louisiana except where they are in conflict with the specific provisions of R.S. 11:802 through 808 and in which case said specific provisions shall govern.

Added by Acts 1982, No. 718, §1; Redesignated from R.S. 17:642.9 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:811 - Transferees from Plan A of the School Lunch Employees' Retirement System; termination of Social Security coverage prior to July 1, 1985

§811. Transferees from Plan A of the School Lunch Employees' Retirement System; termination of Social Security coverage prior to July 1, 1985

A. Any member of the Teachers' Retirement System of Louisiana who is paid from school food service funds and who is transferred from Plan A of the School Lunch Employees' Retirement System on July 1, 1983 and any member who is governed by the provisions of R.S. 11:801 whose employer has withdrawn and terminated its employees from Social Security coverage prior to July 1, 1985 shall be governed by the provisions of this Section.

B. Each member of the system who is included in Subsection A of this Section shall contribute an amount equal to nine and one-tenth percent of his earnable compensation to the retirement system as the employee contribution and each employer of a member who is included in Subsection A of this Section shall contribute an amount equal to five and eighty-five one hundredths percent of each and every member's earnable compensation, and the state of Louisiana shall annually appropriate an amount equal to four and six-tenths percent of each and every member's earnable compensation, such annual appropriation to be paid to the system through the state treasurer's office in twelve equal installments beginning on July first and ending on June first of each fiscal year. Should the amount appropriated be less than the amount required, the state shall pay the difference to the system. Should the amount appropriated be more than the amount required, the system shall return the excess to the office of the state treasurer.

C. Each member of the system who is included in Subsection A of this Section shall be governed by all of the laws, policies, rules and regulations which govern the Teachers' Retirement System of Louisiana except when they are in conflict with the specific provisions of this Section and in which case the specific provisions of this Section shall govern.

D. In the computation of all benefits that may become payable to a member included in Subsection A of this Section or his beneficiaries or survivors, for the period of time that the member is covered by this Section, a percentage rate of three percent for each year of creditable service shall be used and no lump sum amount shall be used in any such benefit computation.

E. No member included in Subsection A of this Section shall be eligible for a normal or regular service retirement unless he has at least thirty years of creditable service, regardless of age or twenty-five years of creditable service and is at least age fifty-five or five years of creditable service and is at least age sixty; however, any member included in Subsection A of this Section who was covered by the provisions of R.S. 17:1260.1 shall continue to be covered by said provisions.

Added by Acts 1982, No. 718, §1; Redesignated from R.S. 17:642.10 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 1055, §1, eff. July 1, 2001.



RS 11:812 - Board of trustees; membership; term of office; compensation; vacancies; meetings; termination as advisory board

§812. Board of trustees; membership; term of office; compensation; vacancies; meetings; termination as advisory board

A. There shall be a board of trustees authorized and empowered to advise the board member of the Teachers' Retirement System of Louisiana who represents employee members who are paid by school food service funds. The advisory board shall consist of the five district members in office on July 1, 1983, who shall serve until the advisory board ceases to exist. The trustees shall receive a per diem of fifty dollars per day for each board meeting and shall be reimbursed for all necessary expenses they may incur through service on the board. The board shall meet quarterly, with the option of calling additional meetings if required, not to exceed twelve meetings per year. The chairman of the advisory board shall be a member of the board of trustees of the Teachers' Retirement System of Louisiana.

B. On January 1, 1990, the advisory board of trustees authorized by this Section shall cease to exist and the member of the board of trustees of the Teachers' Retirement System who represents members paid by school food service funds shall be elected prior to January 1, 1990, by said members under rules and regulations prescribed by the board of trustees of the Teachers' Retirement System in the same manner as other elected board members.

Acts 1982, No. 718, §1; Acts 1989, No. 74, §1; Redesignated from R.S. 17:642.11 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:813 - Appropriations for members not otherwise covered

§813. Appropriations for members not otherwise covered

For each member of the Teachers' Retirement System of Louisiana who is paid from school food service funds and who is not covered by the provisions of R.S. 11:801 through 811, the legislature shall annually appropriate an amount equal to three and forty-five one-hundredths percent of each and every such member's earnable compensation, such annual appropriation to be paid to the system through the state treasurer's office in twelve equal installments beginning on July first and ending on June first of each fiscal year. Should the amount appropriated be less than the amount required, the legislature shall appropriate the difference to the system. Should the amount appropriated be more than the amount required, the system shall return the excess to the office of the state treasurer.

Acts 1984, No. 462, §1, eff. July 1, 1984; Redesignated from R.S. 17:642.12 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:815 - Payment by electronic funds transfer

SUBPART C. ELECTRONIC FUNDS TRANSFER

§815. Payment by electronic funds transfer

A. Subject to the provisions of Subsection B of this Section and notwithstanding any other provision of law to the contrary, any benefit payable by this system pursuant to the provisions of this Part on or after January 1, 2002, shall be paid through an electronic funds transfer.

B. Any person may seek an exception to this method of paying benefits if the recipient or the legal guardian of the recipient certifies in writing to the board of trustees that the recipient or guardian does not have an account with a financial institution, or that payment by electronic funds transfer would impose a hardship due to a physical disability or geographic barrier, or would impose a financial hardship. The board of trustees may grant other waivers to the electronic funds transfer requirement in accordance with rules and regulations promulgated in accordance with the Administrative Procedure Act.

Acts 2001, No. 263, §1, eff. July 1, 2001.



RS 11:821 - Board of trustees; administrative powers in general

PART V. ADMINISTRATION

§821. Board of trustees; administrative powers in general

The general administration and responsibility for the proper operation of the retirement system and for making effective the provisions of this Chapter are vested in a board of trustees which shall be organized immediately after a majority of the trustees provided for in this Part shall have qualified and taken the oath of office.

Redesignated from R.S. 17:651 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:822 - Members of board of trustees; appointment or election; terms of office; vacancies; compensation

§822. Members of board of trustees; appointment or election; terms of office; vacancies; compensation

A. The board shall consist of such trustees as follows:

(1) The state superintendent of education, ex officio, or his designee.

(2) One voting member representing the members paid by school food service funds shall be elected by a majority of the members for a four-year term.

(3) The state treasurer, ex officio, or his designee. Notwithstanding the provisions of R.S. 49:307.1, the treasurer may name any person as his designee to this board.

(4) The commissioner of administration, ex officio, or his designee.

(5) A member of the House Committee on Retirement appointed by the speaker of the House of Representatives, or the member's designee.

(6) The chairman of the Retirement Committee of the Senate of the Louisiana Legislature, ex officio, or his designee.

(7) One voting member representing the state colleges and universities at large shall be elected by a majority of the members of the Teachers' Retirement System of Louisiana employed by the colleges and universities of the state for a four-year term.

(8) One voting member from and to represent each of seven districts, to be elected by a majority of the members employed in the respective districts to a four-year term, except those members who are employed by the state colleges and universities and who elect a representative under Paragraph (7) of this Subsection and those members paid by school food service funds and who elect a representative under Paragraph (2) of this Subsection and who shall not be a parish or city superintendent of schools. The seven districts shall be composed of parishes as follows:

(a) District 1: Ascension, St. James, St. John the Baptist, St. Charles, Jefferson, Plaquemines, St. Bernard.

(b) District 2: Washington, St. Tammany, Orleans.

(c) District 3: East Baton Rouge, Iberville, Assumption, Lafourche, Terrebonne.

(d) District 4: Caddo, Bossier, Webster, Claiborne, DeSoto, Red River, Bienville, Lincoln, Sabine, Natchitoches.

(e) District 5: Union, Morehouse, West Carroll, East Carroll, Jackson, Ouachita, Richland, Madison, Caldwell, Franklin, Tensas, Catahoula, Concordia, West Feliciana, East Feliciana, St. Helena, Livingston, Tangipahoa.

(f) District 6: Winn, Grant, LaSalle, Vernon, Rapides, Avoyelles, Beauregard, Allen, Evangeline, St. Landry, Pointe Coupee, Jefferson Davis, St. Martin, West Baton Rouge.

(g) District 7: Calcasieu, Acadia, Cameron, Vermilion, Lafayette, Iberia, St. Mary.

(9) Two voting members to represent the retired teachers shall be elected by a majority of those voting retired members of the Teachers' Retirement System of Louisiana for a four-year term.

(10) One voting member, who shall be a parish or city superintendent of schools, shall be elected by all parish and city superintendents of schools in Louisiana, for a four-year term.

B. There shall be no restriction as to type of employment or position held as a qualification for any member seeking election under Paragraphs (A)(7) through (9) of this Section; however, an elected member of the board who has served at least twelve months of his term shall be eligible to continue as a member of the board following the effective date of his retirement from the system, until the expiration of the term for which he was elected; however, no elected member of the board shall be eligible to continue as a member of the board after December thirty-first following any change in his principal residence, employment, or status which would otherwise render him ineligible to become a candidate for the position to which he was previously elected.

C. If a vacancy occurs in the office of a trustee, the board of trustees may fill the vacancy by appointment of a person who is otherwise qualified and eligible to hold that particular office which is vacant. When a vacancy occurs in the office of a trustee and the unexpired portion of the term exceeds one year, the vacancy shall be filled for the unexpired term in the same manner as the board of trustees has adopted for regular elections, and the appointment shall be effective only until a successor takes office. Vacancies in ex officio positions shall be filled as required by law.

D. Members of the board of trustees shall receive for attendance at meetings of the board a per diem of fifty dollars plus the normal expense allowance allowed state employees by the division of administration provided funds are available for this purpose.

E. In order to be certified as a candidate for election to membership on the board of trustees, a member must qualify as a candidate prior to May first of the year in which the election is to be held to fill the position on the board and the qualification must be in compliance with the rules and regulations adopted by the board for qualifications. If the election is to fill an unexpired term on the board, the board of trustees may set any other date by which a person must qualify in order to be certified as a candidate for election to fill the unexpired term. At least thirty days before the election of trustees, the board of trustees shall cause to be transmitted to each member, election information which has been approved by the board of trustees and reviewed by the chairmen of the House of Representatives and Senate committees on retirement.

Acts 1964, No. 202, §1; Acts 1972, No. 144, §1; Acts 1975, Ex.Sess., No. 3, §2, eff. June 1, 1975; Acts 1977, No. 743, §1; Acts 1978, No. 648, §8, eff. July 13, 1978; Acts 1980, No. 176, §1; Acts 1981, No. 233, §1; Acts 1982, No. 718, §1; Acts 1986, No. 404, §1; Acts 1988, No. 141, §1; Acts 1989, No. 74, §1; Acts 1990, No. 631, §1, eff. July 1, 1990; Acts 1991, No. 73, §1, eff. Jan. 13, 1992; Redesignated from R.S. 17:652 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 598, §1, eff. July 1, 1993; Acts 1993, No. 722, §1, eff. July 1, 1993; Acts 2003, No. 688, §1, eff. July 1, 2003; Acts 2003, No. 820, §1, eff. July 1, 2003; Acts 2012, No. 113, §1, eff. June 30, 2012; Acts 2016, No. 621, §1, eff. June 17, 2016.

{{NOTE: SEE §2 OF ACT 73 OF 1991.}}



RS 11:823 - Restriction on election of parish or city superintendent

§823. Restriction on election of parish or city superintendent

No parish or city superintendent of schools shall henceforth be elected to any vacancy or recurring term of any position provided in R.S. 11:822(A)(7) on the Board of Trustees of the Teachers' Retirement System of Louisiana.

Added by Acts 1978, No. 111, §1; Redesignated from R.S. 17:652.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:824 - Trustees' oath of office

§824. Trustees' oath of office

Each trustee shall, within thirty days after his appointment or election, take an oath of office that, so far as it devolves upon him he will diligently and honestly administer the affairs of the board, and that he will not knowingly violate or willingly permit to be violated any of the provisions of law applicable to the retirement system. This oath shall be subscribed to by the member making it, and certified by the officer before whom it is taken and immediately filed in the office of the secretary of state.

Redesignated from R.S. 17:653 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:825 - Voting powers of trustees; quorum

§825. Voting powers of trustees; quorum

Each trustee shall be entitled to one vote in the board. A majority of the members of the board shall constitute a quorum.

Amended by Acts 1991, No. 73, §1; Redesignated from R.S. 17:654 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:826 - Rules and regulations

§826. Rules and regulations

Subject to the limitations of this Part the board of trustees shall, from time to time, establish rules and regulations for the administration of the funds created by this Chapter and for the transaction of its business. The board shall prepare and submit to the Joint Legislative Committee on the Budget an annual budget for estimated costs of operating the system for each succeeding fiscal year. This budget shall be subject to approval by the Joint Legislative Committee on the Budget. The board of trustees shall adopt rules and regulations which are appropriate or necessary to maintain the qualified status of the plan.

Redesignated from R.S. 17:655 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2004, No. 802, §1, eff. July 8, 2004; Acts 2014, No. 727, §1, eff. July 1, 2014.



RS 11:827 - Office of Group Benefits

§827. Office of Group Benefits

A. With respect to the Office of Group Benefits, R.S. 42:801 et seq., the office shall collect applicable insurance premiums by deduction from retirement benefits relative to those retirees, or their eligible surviving spouses or children, of the system who are eligible to participate in the Office of Group Benefits programs as provided for in R.S. 42:821 and R.S. 42:851 and transmit these premiums to the Office of Group Benefits; however, only those retirees, or their eligible surviving spouses or children, who were last employed prior to retirement by employing agencies which are not participating in or seeking state funds from the Office of Group Benefits may so participate in the program through the board of trustees. All other eligible retirees, or their eligible surviving spouses or children shall participate throughout the agency from which the retiree was last employed prior to retirement, except as provided in Subsection B hereof.

B. The board of trustees is authorized and empowered, in its discretion, to collect insurance premiums and similar charges by deductions from retirement benefits relative to those retirees, or their eligible surviving spouses or children, of the system who are not covered by Subsection A hereof, who are eligible to participate in the Office of Group Benefits programs as provided for in R.S. 42:821 and R.S. 42:851 and to transmit these premiums to the Office of Group Benefits or other appropriate authority.

C. Retirees who are not participating in the Office of Group Benefits programs as provided for in R.S. 42:821 and R.S. 42:851 shall be eligible for participation, without limitation, in the insurance program or self-insurance or self-funded program of the agency from which the retiree was last employed prior to retirement.

D. The board of trustees shall be responsible only for making the deductions authorized by the retirees, or their eligible surviving spouses or children, in writing, and transmitting same to the appropriate authority; the agency from which the retiree was last employed prior to retirement shall be responsible for all other aspects of the implementation of this Section.

E. The board of trustees shall establish such rules and procedures necessary for the collection and transmittal of premiums as specified by this Section.

Added by Acts 1980, No. 397, §1, eff. July 18, 1980; Redesignated from R.S. 17:655.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 1178, §1, eff. June 29, 2001.



RS 11:828 - Deduction of employee benefit contributions from retiree benefit checks

§828. Deduction of employee benefit contributions from retiree benefit checks

Notwithstanding any other provision of law to the contrary, the employee contributions for accident and health and life insurance coverage to be paid by any member, retiree, beneficiary, or survivor participating in the Office of Group Benefits programs pursuant to R.S. 42:801 et seq., who receives a recurring benefit payment from this system shall be deducted from the retirement benefit payment. Such deductions shall be effected by the use of computer tapes prepared and furnished by the Office of Group Benefits in a form processible by the computer facility that prepares the monthly benefit payment. This system shall remit such deductions directly to the Office of Group Benefits.

Added by Acts 1983, No. 650, §1; Redesignated from R.S. 17:655.2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 1178, §1, eff. June 29, 2001.



RS 11:829 - Deduction of employee benefit contributions from retiree checks

§829. Deduction of employee benefit contributions from retiree checks

Notwithstanding any other provision of law to the contrary, the retiree contributions for accident and health and life insurance coverage to be paid by any retiree, beneficiary, or survivor participating in a group insurance plan who receives a recurring benefit payment from this system may be deducted from the benefit payment if the deduction is made for all retirees and their survivors from that agency. Such deduction shall only be effected by the use of magnetic media prepared and furnished by the participating city or parish school board or other reporting agency not participating in the Office of Group Benefits programs in a form processible by the retirement system's computer facility and approved by the board of trustees. The retirement system shall remit such deductions directly to the participating agency in periodic lump sums. Such deductions may be made only after approval by the board of trustees of the Teachers' Retirement System and only when the system has adequate facilities and staff to make the deductions and only if no additional costs are imposed upon the retirement system.

Acts 1989, No. 75, §1; Redesignated from R.S. 17:655.3 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 1178 , §1, eff. June 29, 2001.



RS 11:830 - Officers and employees of board of trustees; compensation

§830. Officers and employees of board of trustees; compensation

The board of trustees shall elect from its membership a chairman and shall by a majority vote of all its members appoint a director and assistant directors. The board of trustees shall engage such actuarial and other service as shall be required to transact the business of the retirement system. The compensation of all persons engaged by the board of trustees and all other expenses of the board necessary for the operation of the retirement system shall be paid at such rates and in such amounts as the board of trustees shall approve.

Acts 1990, No. 631, §1, eff. July 1, 1990; Redesignated from R.S. 17:656 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:831 - Joint administration with other systems

§831. Joint administration with other systems

The board of trustees shall take such actions as it deems necessary or appropriate to provide for the joint administration of the retirement system and the Louisiana School Employees' Retirement System and the Louisiana State School Lunch Employees' Retirement System; however, no action shall be taken which would impair the integrity of the board of trustees of each of the systems or the integrity of the funds and investments of each of the systems. The boards may, pursuant to the authority herein, appoint the same secretary-treasurer or secretary manager, any other provision of law to the contrary notwithstanding. Funds appropriated for the administration of each system shall be used for such purpose and in the category of expenditures appropriated but otherwise may be transferred to accomplish the purposes of this Section without the necessity of additional approval by the legislature, the Legislative Budget Committee, or its successor, or the division of administration or its commissioner.

Added by Acts 1978, No. 390, §1; Redesignated from R.S. 17:656.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:832 - Records and other information; board's duty to keep

§832. Records and other information; board's duty to keep

A. The board of trustees shall keep in convenient form such data as shall be necessary for actuarial valuation of the various funds of the retirement system, and for checking the experience of the system.

B. The board of trustees shall keep a record of all of its proceedings which shall be open to public inspection. It shall publish annually a report showing the fiscal transactions of the retirement system for the preceding school year, the amount of the accumulated cash and securities of the system, and the last balance sheet showing the financial condition of the system by means of an actuarial valuation of the assets and liabilities of the retirement system.

Redesignated from R.S. 17:657 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:833 - Medical board; appointment; duties and powers

§833. Medical board; appointment; duties and powers

The board of trustees shall designate a medical board to be composed of three physicians not eligible to participate in the retirement system. If required, other physicians may be employed to report on special cases. The medical board shall arrange for and pass upon all medical examinations required under the provisions of this Chapter, and shall investigate all essential statements and certificates by or on behalf of a member in connection with an application for disability retirement, and shall report in writing to the board of trustees its conclusion and recommendations upon all the matters referred to it.

Redesignated from R.S. 17:659 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:834 - Actuary; appointment; duties and powers; assets; fiduciary responsibility of trustees; portfolio control manager; actuarial assumptions

§834. Actuary; appointment; duties and powers; assets; fiduciary responsibility of trustees; portfolio control manager; actuarial assumptions

A.(1) The board of trustees shall designate an actuary who shall be the technical adviser of the board of trustees on matters regarding the operation of the funds created by the provisions of this Chapter, and shall perform such other duties as are required in connection therewith.

(2) In the year nineteen hundred thirty-eight, and at least once in each five-year period thereafter, the actuary shall make an actuarial investigation into the mortality, service and compensation experience of the members and beneficiaries of the retirement system, and shall make a valuation of the assets and liabilities of the funds of the system, and taking into account the result of such investigation and valuation, the board of trustees shall:

(a) Adopt for the retirement system such mortality, service and other tables as shall be deemed necessary.

(b) Certify the rates of contribution payable by the state of Louisiana on account of new entrants at various ages.

(3) On the basis of such tables as the board of trustees shall adopt, the actuary shall make an annual valuation of the assets and liabilities of the funds of the system created by this Part.

(4) Any new tables and interest assumptions adopted in accordance with Subparagraph (2)(a) above shall only be applicable with respect to persons who are members on the date of adoption. Tables in effect on the date of retirement shall remain applicable with respect to persons who retire prior to the adoption of new tables.

B. The assets of this system shall be held in trust by the board of trustees, which board shall have exclusive authority and discretion to manage and control such assets. The assets of the system shall be held for the exclusive purpose of providing benefits to members of the system and their beneficiaries and defraying reasonable expenses of administering the system.

C. The board of trustees may employ or appoint a portfolio control manager as an employee, at its own cost and expense without the approval of the governor.

D.(1) Unless different actuarial assumptions are formally adopted and disclosed, as provided herein, the following assumptions shall determine the actuarial equivalents as used in this retirement system:

(a) Interest shall be compounded annually at the rate of seven percent per annum.

(b) Annuity rates shall be determined on the basis of the 1971 Group Annuity Mortality Tables.

(2) The board of trustees may authorize the use of interest and mortality rates in determining the actuarial equivalents which are different from the actuarial assumptions used for other purposes hereunder. Any change in such actuarial assumptions shall be considered a part of this retirement system and shall be considered an amendment to the provisions of this Section. In order to be effective, such change must be formally adopted by the board of trustees and disclosed to members of the retirement system.

Amended by Acts 1978, No. 648, §10, eff. July 13, 1978; Acts 1987, No. 591, §1; Redesignated from R.S. 17:660 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:835 - Recall of member of board of trustees

§835. Recall of member of board of trustees

A. Whenever the recall of any member of the board of trustees is sought, a petition shall be directed to the secretary-treasurer of the system. The petition shall be confined to the request that an election be called and held within the voting class and area for the purpose of recalling the trustee. No recall petition shall seek an election for the recall of more than one trustee, individually, in the same recall petition.

B. The petition shall be signed by a number of the members of the retirement system of the voting class and area as will in number equal not less than thirty-three and one-third percent of the number of total members of the voting class and area wherein and for which a recall election is petitioned.

C. The secretary-treasurer of the board of trustees of the retirement system shall certify on the recall petition, within ten days after presented to him for that purpose, the number of names appearing thereon, the number of persons who are members of the retirement system in the voting class and area, and the total number of members of the voting class and area, as of the date of execution of the certificate. He shall also indicate on the petition the names appearing thereon who are not members in the voting class and area.

D. If fifteen days after a petition for recall election is presented to the secretary-treasurer the required number of members have signed the petition, the secretary-treasurer shall issue an order calling an election for the purpose of deciding upon the issue of recalling the trustee, with such election to be held within sixty days from the issuance of the secretary-treasurer order.

E. The voting class and area for an election to recall a trustee is that class and area set forth in R.S. 11:822, from which the trustee sought to be recalled was last elected.

F. At least forty-five days prior to the recall election the secretary-treasurer shall have transmitted to each employer election information which shall consist of the name of the trustee subject to recall, the election rules and regulations, and the official ballot for the recall election of the trustee. At least thirty days prior to the election, the employer shall distribute this information to each of its employees, and shall certify to the secretary-treasurer that this information was so distributed.

G. The recall election shall be conducted subject to the limitations of this Part and pursuant to such rules and regulations as the board of trustees shall establish.

H. When the majority of the votes cast is in favor of the recall, the trustee is, ipso facto, recalled and removed from the office, the office is declared vacant, and the office shall be filled as in the case of ordinary vacancies and according to R.S. 11:822(C).

I. In case any election is called and held for the purpose of deciding upon whether or not any trustee shall be recalled, and at the election the effort to recall fails, then no election shall be held to recall the same trustee within eighteen months from date of election at which the recall failed to carry.

Added by Acts 1978, No. 648, §11, eff. July 13, 1978; Redesignated from R.S. 17:661 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:836 - Amendment

§836. Amendment

A. The provisions of the retirement system established by R.S. 11:702 may be amended by action of the legislature in the same manner as any other statute may be amended by the legislature. In addition, action of the board with respect to the payment of cost-of-living adjustments, as provided in R.S. 11:771, 774, and 775; with respect to the payment of employee contributions, as provided in R.S. 11:872 or R.S. 11:154; and with respect to actuarial assumptions, as provided in R.S. 11:834, shall be considered amendments to the provisions of the retirement system.

B. No amendment to this retirement system shall operate to deprive any member of a benefit to which he is already entitled. In the case of any merger or consolidation with, or transfer of assets or liabilities to, any other retirement system, each member in the retirement system would (if the retirement system is then terminated) receive a benefit immediately after the merger, consolidation, or transfer which is equal to or greater than the benefit he would have been entitled to receive immediately before the merger, consolidation, or transfer (if the retirement system had then terminated).

C. Upon the termination or partial termination of the retirement system or upon the discontinuance of contributions by the employer without formal termination of the retirement system, the board of trustees shall reevaluate and redetermine the benefit of each member, and the entire benefit of each member may be paid or commence to be paid and distributed to such member, or in the case of his death before such distribution, to the beneficiary or beneficiaries designated by such member, or may be held until payment otherwise due under the provisions of the retirement system. A member's right to his benefit is not conditioned upon a sufficiency of plan assets in the event of termination.

Acts 1987, No. 591, §1; Redesignated from R.S. 17:662 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:837 - Overpayment of benefits; collection

§837. Overpayment of benefits; collection

A. Effective January 1, 2006, the right to collect any benefit paid to an individual to whom the benefit was not due resulting from an administrative error by the system shall apply only to amounts paid during the thirty-six-month period immediately preceding the date notice of such error is sent to the member, except in the case of fraud.

B. Notwithstanding the provisions of Subsection A of this Section, if the individual receiving the payment committed a fraud against the system, the right to collect such fraudulent payment shall extend to the entire amount of overpayment obtained through fraud.

C. Repayment of any amount paid to an individual to whom the benefit was not due collected as provided in this Section shall be in accordance with the provisions of R.S. 11:192.

Acts 2006, No. 501, §1, eff. June 22, 2006.



RS 11:851 - Investment of funds; limitations and restrictions; interest

PART VI. MANAGEMENT AND EXPENDITURE OF FUNDS

§851. Investment of funds; limitations and restrictions; interest

A. The board of trustees shall be the trustees of the several funds created by R.S. 11:871 and shall have full power to invest and reinvest available funds and to hold, purchase, sell, assign, transfer, and dispose of any of the securities and investments of the system in the name of the system or its nominee name provided the action is taken in compliance with the rules and regulations established by the board of trustees in accordance with the provisions of R.S. 11:263.

B. All interest derived from investments and any gains from the sale or exchange of investments shall be credited to the account of the system.

C. In every situation where interest is due and payable to the retirement system, the rate of interest shall be compounded interest at the board-approved actuarial valuation rate, except in those cases where the interest is specifically set by statute.

Acts 1968, No. 578, §1; Acts 1970, No. 225, §1; Acts 1971, No. 5, §5; Acts 1974, No. 411, §1; Acts 1980, No. 417, §1; Acts 1984, No. 867, §2; Acts 1990, No. 631, §1, eff. July 1, 1990; Redesignated from R.S. 17:671 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:852 - Secretary-treasurer as custodian of funds; bond

§852. Secretary-treasurer as custodian of funds; bond

The secretary-treasurer of the board of trustees shall be the custodian of the several funds. All payments from these funds shall be made by him or the assistant secretary-treasurer only upon vouchers signed by two persons designated by the board of trustees. The secretary-treasurer and assistant secretary-treasurer of the board of trustees shall furnish said board a surety bond in a company authorized to do business in Louisiana in such an amount as shall be required by the board, the premium to be paid from the expense fund.

Amended by Acts 1978, No. 648, §12, eff. July 13, 1978; Redesignated from R.S. 17:672 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:853 - Cash deposits; limitations

§853. Cash deposits; limitations

For the purpose of meeting disbursements for pensions, annuities, and other payments, cash may be kept available not exceeding ten percent of the total amount in the several funds of the retirement system. This money shall be kept on deposit in one or more banks or trust companies of the state of Louisiana organized under the laws of the state of Louisiana or of the United States, provided, that the sum on deposit in any one bank or trust company shall not exceed twenty-five percent of the paid up capital and surplus of such bank or trust company.

Redesignated from R.S. 17:673 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:854 - Fiscal agents; selection by board of trustees

§854. Fiscal agents; selection by board of trustees

The board of trustees shall select fiscal agency banks for the deposit of the funds and securities of the Teachers' Retirement System in the same manner as fiscal agent banks are selected by the Board of Liquidation of the State Debt of Louisiana. The banks selected shall be required to conform to the law governing fiscal agent banks selected by the state. The funds and properties of the Teachers' Retirement System held in any bank of the state shall be safeguarded by a fidelity and surety bond, the amount to be determined by the board of trustees.

Redesignated from R.S. 17:674 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:855 - Private interest of trustees and employees in financial operation of system prohibited

§855. Private interest of trustees and employees in financial operation of system prohibited

Except as otherwise herein provided, no trustee and no employee of the board of trustees shall have any direct interest in the gains or profits of any investment made by the board of trustees, nor as such receive any pay or emolument for his service. No trustee or employee of the board shall, directly or indirectly, for himself or as an agent in any manner use the same, except to make such current and necessary payments as are authorized by the board of trustees; nor shall any trustee or employee of the board of trustees become an endorser or surety or in any manner an obligor for moneys loaned or borrowed from the board of trustees.

Redesignated from R.S. 17:675 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:856 - Reversion of funds prohibited

§856. Reversion of funds prohibited

A. At no time shall it be possible for the plan assets to be used for, or diverted to, any person other than for the exclusive benefit of the members and their beneficiaries, except that contributions made by the employer may be returned to the employer if the contribution was made due to a mistake of fact.

B. The amount of any contribution returned may not exceed the difference between the amount actually contributed and the amount which would have been contributed had there been no mistake of fact and may not include the earnings attributable to such contribution. The amount of the contributions returned must be reduced by any losses attributable to the contribution, and no participant may have his benefit payable hereunder reduced by the return of the contribution to less than such benefit would have been had the returned contribution never been made.

C. Notwithstanding the above, if the system shall be terminated and all obligations under the system are fully funded and provided for, then any excess funds held by the system shall be returned to the employer.

Acts 1987, No. 591, §1; Redesignated from R.S. 17:676 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 1174, §1, eff. July 1, 2001.



RS 11:857 - Compensation of investment advisors

§857. Compensation of investment advisors

The board of trustees of the Teachers' Retirement System of Louisiana is hereby authorized, in requesting proposals for investment advisory services, to require that fees shall be quoted as a fixed fee, a fee based on market value of assets, or a performance fee.

Acts 1989, No. 221, §1; Redesignated from R.S. 17:677 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:871 - Funds to which assets credited

PART VII. METHOD OF FINANCING

§871. Funds to which assets credited

All of the assets of the retirement system shall be credited according to the purpose for which they are held to one of five funds, namely, the annuity savings fund, the employee experience account, the pension accumulation fund, the pension reserve fund, and the expense fund.

Redesignated from R.S. 17:691 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 1031, §1, eff. July 1, 1992.



RS 11:872 - Contributions when compensation is reduced or not paid

§872. Contributions when compensation is reduced or not paid

In the event the daily compensation paid to a member of this system is reduced by an amount paid to a substitute, the employee and employer contributions to the system shall be the same amount as if no deduction was made from the member's salary for the substitute. In the event the total daily compensation of a member of the system is not paid by the employer, even if a substitute is paid by the employer, no employee or employer contribution shall be deducted or paid to the retirement system by the employer for days that no compensation is paid. When no compensation is paid and the employer does not place the employee on official leave without pay, the employee shall be entitled to purchase such time and the cost may be paid by either the employee or employer, or both. If an employer does pay for all or a portion of such purchase price, the employer shall pay the same percentage on behalf of all of its employees that are similarly situated.

Acts 1984, No. 123, §1; Redesignated from R.S. 17:692.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 744, §1.



RS 11:873 - Annuity savings fund; description; contributions to and payment from fund, how made; amount of employees' contributions

§873. Annuity savings fund; description; contributions to and payment from fund, how made; amount of employees' contributions

The annuity savings fund shall be a fund in which shall be accumulated contributions from the compensation of members to provide for their annuities. Contributions to and payments from the annuity savings fund shall be made as follows:

(1)(a) Each employer shall cause to be deducted from the total salary or compensation of each person who is or becomes a member on each and every payroll of such employer for each and every payroll period, eight percent of his total earnable compensation. However, in the event the employer's contribution to the retirement system as approved, funded, and appropriated by the legislature is less than eleven and eight-tenths percent of the total earnable compensation of each member, each employer shall cause to be deducted from the total salary or compensation of each person who is or becomes a member, on each and every payroll period, seven percent of his total earnable compensation. In determining the amount earnable by a member in a payroll period, the board of trustees may consider the rate of annual compensation payable to such member on the first day of the payroll period as continuing throughout such payroll period.

(b) With respect to each member of this system who is a participant in the Louisiana Educational Employees' Professional Improvement Program, upon retirement or termination for any cause, if such member has not completed at least three years of one program, as defined in R.S. 17:3602(5), any deductions made on compensation received pursuant to R.S. 17:3601 et seq. prior to retirement or termination for any cause, shall be returned to the member without interest. Members of this system who complete at least three years of one program, as defined in R.S. 17:3602(5), shall not receive a return of any employee deductions upon retirement.

(2) The deductions provided for herein shall be made notwithstanding that the minimum compensation provided for by law for any member shall be reduced thereby. Every member shall be deemed to consent and agree to the deductions made and shall receipt for his full salary or compensation, and payment of salary or compensation less the deduction shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such person during the period covered by such payment, except as to the benefits provided under this Part. The employer shall certify to the board of trustees on each and every payroll or in such other manner as the board of trustees may prescribe, the amounts to be deducted; and each of said amounts shall be deducted, and when deducted shall be paid into said annuity savings fund, and shall be credited to the individual account of the member from whose compensation the deduction was made.

Amended by Acts 1959, No. 54, §4; Acts 1962, No. 186, §1; Acts 1965, No. 6, §1; Acts 1966, No. 51, §1; Acts 1969, No. 104, §1; Acts 1970, No. 28, §4; Acts 1981, No. 935; §1, eff. July 1, 1981; Acts 1983, No. 606, §1; Acts 1987, No. 724, §1; Redesignated from R.S. 17:692 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 812, §1, eff. July 1, 1997.



RS 11:874 - Repealed by Acts 1995, No. 592, 2, eff. July 1, 1995.

§874. Repealed by Acts 1995, No. 592, §2, eff. July 1, 1995.



RS 11:875 - Pension accumulation fund; description and composition of funds; normal and accrued liability contributions; determination

§875. Pension accumulation fund; description and composition of funds; normal and accrued liability contributions; determination

The pension accumulation fund shall be the fund in which shall be accumulated all reserves for the payment of all pensions and other benefits payable from contributions made by employers and, in applicable cases, from the proceeds of one-half of one percent of taxes collectible in all parishes except the parish of Orleans. Contributions to and payments from the pension accumulation fund shall be made as follows:

(1) On account of each member there shall be paid annually into the pension accumulation fund by employers from the preceding fiscal year an amount equal to a certain percentage of the earnable compensation of each member to be known as the "normal contribution", and an additional amount equal to a percentage of his earnable compensation, to be known as the "accrued liability contribution". The percentage rate of such contributions shall be fixed on the basis of the liabilities of the retirement system as shown by actuarial valuation; provided, however, that the total percentage rate of such contributions shall not be less than eleven and eight-tenths percent.

(2) On the basis of regular interest and of such mortality and other tables as shall be adopted by the board of trustees, the actuary engaged by the board to make each valuation during the period over which the accrued liability contribution is payable, immediately after making such valuation, shall determine the uniform and constant percentage of the earnable compensation of the average new entrant, which if contributed on the basis of compensation of such new entrant throughout his entire period of active service would be sufficient to provide for the payment of any pension payable on his account. The percentage rate so determined shall be known as the "normal contribution" rate. After the accrued liability contribution has ceased to be payable, the normal contribution rate shall be the percentage rate of the earnable salary of all members obtained by deducting from the total liabilities of the pension accumulation fund the amount of the funds in hand to the credit of that fund and dividing the remainder by one percent of the present value of the prospective future salaries of all members as computed on the basis of the mortality and service tables adopted by the board of trustees and regular interest. The normal rate of contribution shall be determined by the actuary after each valuation.

(3) Immediately succeeding the first valuation the actuary shall compute the percentage rate of the total annual compensation of all members which is equivalent to four percent of the amount of the total pension liability on account of all members and beneficiaries which is not dischargeable by the aforesaid normal contribution made on account of such members during the remainder of their active service. The percentage rate originally so determined shall be known as the "accrued liability contribution" rate.

(4)(a) In addition to the contributions to be made to and payments to be made from the pension accumulation fund in accordance with the provisions of Paragraphs (1), (2) and (3) of this Section on account of each member who contributes to the fund on the basis of total salary, there shall be paid into the pension accumulation fund an amount which shall equal one-half of one percent of the aggregate amount of the taxes shown to be collectible by the tax rolls of each respective parish except the parish of Orleans, which amount shall be deducted by the sheriff and ex officio tax collector for each of such parishes and turned over to the board of trustees periodically at the same time as said sheriff disburses funds to the tax recipient bodies of his respective parish. The first deductions required to be made under this provision shall commence with the collection from the 1962 tax roll and shall be made annually thereafter.

(b) If at any time the amount thus required to be deducted and paid over to the board of trustees results in a larger or smaller aggregate amount than the amount required for the purposes for which such funds are to be used, as provided by this Chapter, then the board of trustees of the system shall instruct the sheriffs and ex officio tax collectors of the parishes to deduct for this retirement system a smaller or larger percentage than is herein provided not to exceed a total deduction of more than one percent.

(c) The percentage rate of the contribution to be made to the system in accordance with this Paragraph (4) which shall be credited in the pension accumulation fund to "normal contribution" and the percentage rate to be credited to "accrued liability" shall be determined by the board of trustees, based upon such actuarial valuation for the purpose as the board shall direct.

(5) With respect to each member of this system who is a participant in the Louisiana Educational Employees Professional Improvement Program, the employer's contribution shall not be computed on the compensation received pursuant to R.S. 17:3601 et seq. until July 1, 1982, and shall be computed including such compensation every year thereafter.

Amended by Acts 1959, No. 54, §6; Acts 1962, No. 186, §1; Acts 1965, No. 6, §1; Acts 1970, No. 28, §5; Acts 1981, No. 935, §1, eff. July 1, 1981; Acts 1982, No. 171, §1; Acts 1987, No. 724, §1; Redesignated from R.S. 17:696 by Acts 1991, No. 74, §3, eff. June 25, 1991.

{{NOTE: SEE ACTS 1987, No. 724, §2 - SPECIAL EFFECTIVENESS.}}



RS 11:876 - Annual amounts payable to pension accumulation fund from sources other than parish tax collections

§876. Annual amounts payable to pension accumulation fund from sources other than parish tax collections

The total amount payable in each year to the pension accumulation fund, out of funds other than the funds derived from tax collections in the parishes as provided for by R.S. 11:875(4), shall be not less than the sum of the percentage rate known as the normal contribution rate and the accrued liability contribution rate of the total compensation earnable by all members during the preceding year, exclusive of either of said rates attributable to compensation in excess of seven thousand five hundred dollars per annum; provided that the amount of each annual accrued liability contribution, exclusive of that amount attributable to compensation in excess of seven thousand five hundred dollars per annum, shall be at least three percent greater than the preceding annual liability payment, and, further, that the aggregate payment by employers shall be sufficient, when combined with the amount in the fund, to provide the pensions and other benefits, computed on the basis of compensation not in excess of seven thousand five hundred dollars per annum, which are payable out of the fund during the year then current.

Amended by Acts 1962, No. 186, §1; Redesignated from R.S. 17:697 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:877 - Accrued liability contributions; discontinuance

§877. Accrued liability contributions; discontinuance

The accrued liability contribution shall be discontinued as soon as the accumulated reserve in the pension accumulation fund shall equal the present value, as actuarially computed and approved by the board of trustees, of the total liability of such fund less the present value, computed on the basis of the normal contribution rate then in force, of the prospective normal contributions to be received on account of all persons who are at that time members.

Redesignated from R.S. 17:698 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:878 - Pensions and benefits payable from accumulation fund; transfers to reserve fund

§878. Pensions and benefits payable from accumulation fund; transfers to reserve fund

A. All pensions, and benefits in lieu thereof, with the exception of those payable on account of members who receive no prior service allowance, payable from contributions of employers, shall be paid from the pension accumulation fund.

B. Upon the retirement of a member not entitled to credit for prior service, an amount equal to his pension reserve shall be transferred from the pension accumulation fund to the pension reserve fund.

Redesignated from R.S. 17:699 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:879 - Pension reserve fund; description of and payments from fund

§879. Pension reserve fund; description of and payments from fund

The pension reserve fund shall be the fund in which shall be held the reserves on all annuities and on all pensions granted to retirees and from which such pensions and benefits shall be paid. If a beneficiary, retired on account of disability, is restored to active service the pension reserve thereon shall be transferred from the pension reserve fund to the pension accumulation fund.

Amended by Acts 1982, No. 171, §1; Redesignated from R.S. 17:700 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 812, §1, eff. July 1, 1997.



RS 11:880 - Supplementary benefit fund and payments therefrom

§880. Supplementary benefit fund and payments therefrom

A. A new fund in the teachers' retirement system is hereby created to be designated as the supplementary benefit fund. From this fund supplementary benefits not to exceed twenty dollars per month are to be made to certain retirees from the teachers' retirement system who meet the requirements set forth below:

(1) Any retirees whose total benefit provided by all retirement benefit provisions excluding those provided by this Section is more than two hundred twenty dollars per month shall not be eligible for any additional benefits from the supplementary benefit fund.

(2) The amount of the monthly supplementary benefits shall be:

(a) Twenty dollars per month to each retiree whose benefit is two hundred dollars or less per month.

(b) Each retiree who receives more than two hundred dollars per month but less than two hundred twenty dollars per month shall receive a supplementary benefit equal to the difference between two hundred twenty dollars and the amount of his total monthly payments.

B. The board of trustees shall transfer monthly from the pension accumulation fund to the supplementary benefit fund an amount sufficient to pay the supplementary benefits herein provided. Any balance remaining in the supplementary benefit fund at the end of each fiscal year shall be transferred to the pension accumulation fund.

C. Payments provided herein shall begin August 1, 1966.

Added by Acts 1966, No. 138, §1; Redesignated from R.S. 17:700.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:881 - Benefits for certain employees designated to hold supplemental membership

§881. Benefits for certain employees designated to hold supplemental membership

Notwithstanding any provisions of this Part to the contrary an employee holding membership in the United States Civil Service Retirement System by virtue of his employment by Louisiana State University or by Southern University shall be eligible to receive a supplemental benefit from this system as hereinafter set forth:

(1) Such supplemental benefits shall be attributed to years of credited service as an employee of either university and only for such credited service during which time the employee was a member of the United States Civil Service Retirement System and did not hold membership in any retirement system of this state operating for state, parochial, or municipal employees.

(2) Eligibility for benefits shall be in accordance with applicable provisions of this Part; however, only credited service as an employee of either university shall be applicable and the provisions of R.S. 11:765 shall not be applicable.

(3) Computation of the supplemental benefit shall be based on average regular compensation and, except as provided in Paragraph (6) of this Section, shall be one percent per annum for the first five years of credited service, three-fourths of one percent per annum for the next five years of credited service, and one-half of one percent per annum for the remaining years of credited service; however, the total benefits, including United States civil service retirement benefits, shall not exceed two and one-half percent per annum of credited service.

(4) If cost-of-living increases payable by the United States Civil Service Retirement System are granted to retirees which are in excess of cost-of-living increases granted to retirees under this system, the supplemental benefit shall be reduced to the extent of such excess.

(5) No supplemental benefit shall be granted which, together with the United States civil service retirement benefit, would exceed one hundred percent of average regular compensation.

(6)(a) In the event of early service retirement of any employee who has not attained age sixty-two, supplemental benefits payable under this Section shall not commence until the employee attains age sixty-two.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, any employee who retires upon attaining at least age fifty-five shall have the option of commencing supplemental benefits, provided such benefits are actuarially reduced to offset the actuarial impact thereof.

(c) Any member retiring under the provisions of this Section may select benefits as provided for in R.S. 11:783, except that Option 1 thereof shall not be available to such member and, further provided, that such member's benefits are actuarially reduced to offset the actuarial impact thereof.

(7) Repealed by Acts 1995, No. 676, §1.

(8) On account of each employee after September 12, 1975, the employer university shall pay into the pension accumulation fund of the Teachers' Retirement System of Louisiana, an amount sufficient to support the supplemental benefits. Initially, such payments, together with the employer contribution to the United States Civil Service Retirement System, shall not be less than the university contribution for regular members of this system.

(9) In addition, there shall be paid annually into the said pension accumulation fund by the employer university an amount equal to the benefits payable during the year on account of credited service prior to September 12, 1975.

(10) If future changes in benefits available to members of the United States Civil Service Retirement System provide for total benefits equal to two and one-half percent per annum of credited service, then no further supplemental benefit shall be payable, and applicable provisions of this Section shall become inoperative.

Added by Acts 1978, No. 643, §17, eff. July 13, 1978. Amended by Acts 1979, No. 623, §1; Redesignated from R.S. 17:700.2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 676, §1; Acts 1999, No. 115, §1.



RS 11:882 - Expense fund

§882. Expense fund

The expense fund is the fund from which the expenses of the administration of the retirement system shall be paid, exclusive of amount payable as retirement allowances or other benefits provided in this Part. The board of trustees shall determine annually the amount required to defray the expenses for the ensuing fiscal year. The amount required, as determined by the board, shall be paid into the expense fund from the interest earnings of the system.

Amended by Acts 1960, No. 401, §1; Acts 1966, No. 81, §1; Acts 1968, Ex.Sess., No. 28, §1; Acts 1973, No. 165, §1; Acts 1976, No. 145, §1, eff. July 16, 1976; Redesignated from R.S. 17:701 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:883 - Unexpended balance in expense fund

§883. Unexpended balance in expense fund

The unexpended balance in the expense fund on June thirtieth of each year shall be paid by the board of trustees into the pension accumulation fund.

Added by Acts 1960, No. 401, §2. Amended by Acts 1966, No. 81, §2; Redesignated from R.S. 17:701.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:883.1 - Experience account

§883.1. Experience account

A.(1) Effective July 1, 2004, the balance in the experience account shall be zero.

(2) Effective June 30, 2009, the balance in the experience account shall be zero. Any funds in the account on June 29, 2009, shall be allocated in the following order:

(a) To provide for any net investment loss attributable to the balance in the account as provided in Subparagraph (B)(3)(a) of this Section.

(b) To fund any permanent benefit increase or minimum benefit pursuant to Act 144 of the 2009 Regular Session of the Legislature.

(c) To apply to the experience account amortization base as provided in R.S. 11:102.2(C)(2); however, as of June 30, 2009, these funds shall be transferred to the system's Texaco Account and retained in a subaccount of that account until that account is applied as provided in R.S. 11:102.2. The subaccount shall continue to be credited and debited as provided in this Section until such application.

B.(1) Effective for the June 30, 2015 valuation, the system's funded percentage for purposes of this Section shall be determined before any allocation to the experience account.

(2) The experience account shall be credited as follows:

(a) To the extent permitted by Subparagraph (c) of this Paragraph and after allocation to the amortization bases as provided in R.S. 11:102.2, an amount not to exceed fifty percent of the remaining balance of the prior year's net investment experience gain as determined by the system's actuary.

(b) To the extent permitted by Subparagraph (c) of this Paragraph, an amount not to exceed that portion of the system's net investment income attributable to the balance in the experience account during the prior year.

(c) In no event shall a credit be made to the account that would cause the balance in the experience account to exceed the reserve necessary to grant:

(i) Two permanent benefit increases determined pursuant to Subsection D of this Section if the system is at least eighty percent funded.

(ii) One permanent benefit increase as determined pursuant to Subsection D of this Section if the system is less than eighty percent funded.

(d) If the system is less than eighty percent funded and the account has reserves in excess of the amounts provided for in Item (c)(ii) of this Paragraph, no amount shall be credited to the account.

(3) The experience account shall be debited as follows:

(a) An amount equal to that portion of the system's net investment loss attributable to the balance in the experience account during the prior year.

(b) An amount sufficient to fund a permanent benefit increase granted pursuant to the provisions of this Section.

(c) In no event shall the amount in the experience account fall below zero.

C. In accordance with the provisions of this Section, the board of trustees may recommend to the president of the Senate and the speaker of the House of Representatives that the system be permitted to grant a permanent benefit increase to retirees and beneficiaries whenever the conditions in this Section are satisfied. The board of trustees shall not grant a permanent benefit increase unless such permanent benefit increase has been approved by the legislature.

D.(1) No increase shall be granted if one or more of the following apply:

(a) The system is less than fifty-five percent funded.

(b) The system is at least fifty-five percent funded but less than eighty-five percent funded and the legislature granted a benefit increase in the preceding fiscal year.

(c) The system is less than eighty percent funded and the system fails to earn an actuarial rate of return which exceeds the board-approved actuarial valuation rate.

(2) Any increase granted pursuant to the provisions of this Section shall begin on the July first following legislative approval, shall be payable annually, and shall equal the amount required pursuant to Subparagraph (a) or (b) of this Paragraph. If the balance in the experience account is not sufficient to fully fund that sum on an actuarial basis as determined by the system actuary in agreement with the legislative auditor's actuary, no increase shall be granted. The increase shall be an amount equal to the lesser of:

(a) The increase in the consumer price index, U.S. city average for all urban consumers (CPI-U), as prepared by the U.S. Department of Labor, Bureau of Labor Statistics, for the twelve-month period ending on the system's valuation date, if any.

(b)(i) Three percent if the system is at least eighty percent funded and the system earns an actuarial rate of return of at least eight and one-quarter percent interest on the investment of the system's assets.

(ii) Two and one-half percent, if all of the following apply:

(aa) The system is at least seventy-five percent funded but less than eighty percent funded.

(bb) The system earns an actuarial rate of return of at least eight and one-quarter percent interest on the investment of the system's assets.

(cc) The legislature has not granted a benefit increase in the preceding fiscal year.

(iii) Two percent, if either of the following applies:

(aa) The system is at least sixty-five percent funded but less than seventy-five percent funded and the legislature has not granted a benefit increase in the preceding fiscal year.

(bb) The system is at least seventy-five percent funded and the system does not earn an actuarial rate of return of at least eight and one-quarter percent interest on the investment of the system's assets.

(iv) One and one-half percent, if the system is at least fifty-five percent funded but less than sixty-five percent funded and the legislature has not granted a benefit increase in the preceding fiscal year.

(3) The percentage of each recipient's permanent benefit increase shall be based on the benefit being paid to the recipient on the effective date of the increase.

(a) Any such permanent benefit increase granted on or before June 30, 2015, shall be limited to and shall be payable based only on an amount not to exceed seventy thousand dollars of the retiree's annual benefit. The seventy-thousand-dollar limit shall be increased each year in an amount equal to any increase in the CPI-U for the preceding year.

(b) Any such permanent benefit increase granted on or after July 1, 2015, shall be limited to and shall be payable based only on an amount not to exceed sixty thousand dollars of the retiree's annual benefit. Effective on or after July 1, 2015, the sixty-thousand-dollar limit shall be increased each year in an amount equal to any increase in the CPI-U for the twelve-month period ending on the system's valuation date.

(4)(a) Notwithstanding any provision of this Section to the contrary, in a year in which the experience account balance is insufficient to fund the amount required pursuant to Paragraph (2) of this Subsection, the board may make the recommendation provided in Subsection C of this Section if all of the following conditions are satisfied:

(i) No benefit increase was granted in the preceding fiscal year.

(ii) The experience account balance established in the system valuation for the preceding fiscal year reached its maximum reserve permitted pursuant to Subparagraph (B)(2)(c) of this Section applicable to the system valuation for that valuation year.

(iii) The experience account balance established in the system valuation for the current fiscal year is insufficient to fund the increase permitted pursuant to Paragraph (2) of this Subsection applicable to the system valuation for the preceding fiscal year.

(iv) All of the insufficiency in the account is attributable to the following:

(aa) The growth of the cost of the increase, but only if that growth was produced solely by either or both of these events:

(I) Changes in the pool of the eligible recipients.

(II) The growth in the benefit amount to which the increase applies due to the application of the CPI-U pursuant to the provisions of Paragraph (3) of this Subsection.

(bb) The insufficiency of credits to the account, if any, to cover the growth in the cost of the increase.

(b) The amount of the increase shall be equal to the amount that the balance in the experience account will fully fund rounded to the nearest lower one-tenth of one percent.

E.(1)(a) Except as provided in Subparagraph (c) of this Paragraph, in order to be eligible for any permanent benefit increase payable on or before June 30, 2009, there must be the funds available in the experience account to pay for such an increase, and a retiree:

(i) Shall have received a benefit for at least one year.

(ii) Shall have attained at least age fifty-five.

(b) Except as provided in Subparagraph (c) of this Paragraph, a nonretiree beneficiary shall be eligible for the permanent benefit increase payable on or before June 30, 2009:

(i) If benefits had been paid to the retiree or the beneficiary, or both combined, for at least one year.

(ii) In no event before the retiree would have attained age fifty-five.

(c) The provisions of Items (a)(ii) and (b)(ii) of this Paragraph shall not apply to any person who receives disability benefits from this system, or who receives benefits based on the death of a disability retiree of this system.

(2)(a) Except as provided in Subparagraph (c) of this Paragraph, in order to be eligible for any permanent benefit increase payable on or after July 1, 2009, there shall be the funds available in the experience account to pay for such an increase, and a retiree:

(i) Shall have received a benefit for at least one year.

(ii) Shall have attained at least age sixty.

(b) Except as provided in Subparagraph (c) of this Paragraph, a nonretiree beneficiary shall be eligible for the permanent benefit increase payable on or after July 1, 2009:

(i) If benefits had been paid to the retiree or the beneficiary, or both combined, for at least one year.

(ii) In no event before the retiree would have attained age sixty.

(c) The provisions of Items (a)(ii) and (b)(ii) of this Paragraph shall not apply to any person who receives disability benefits from this system, or who receives benefits based on the death of a disability retiree of this system.

F.(1) The first normal permanent benefit increase shall be effective July 1, 1999.

(2) The actuarial cost of implementing the provisions of Act 1162 of the 2001 Regular Session of the Legislature shall be paid by debiting the experience account which shall have the funds available in the experience account to pay for such an increase.

(3) On December 1, 2001, the board of trustees shall grant a one-time cost-of-living adjustment to:

(a) Each retiree who had twenty-five years of service credit, exclusive of unused leave, or a disability retiree regardless of the number of years of service credit, and had been receiving a benefit for at least fifteen years on December 1, 2001.

(b) Each nonretiree beneficiary receiving a benefit on December 1, 2001, if the deceased member had twenty-five years of service credit exclusive of unused leave, or was a disability retiree regardless of the number of years of service credit, and the retiree and nonretiree beneficiary, or both combined, had received a benefit for at least fifteen years.

(c) The one-time adjustment payable to each recipient shall equal an amount up to but not exceeding two hundred dollars a month, but the total monthly benefit of any such recipient resulting from this adjustment shall not exceed one thousand dollars.

G, H. Repealed by Acts 2016, No. 95, §2, eff. June 30, 2016.

Acts 1992, No. 1031, §1, eff. July 1, 1992; Acts 1999, No. 402, §1; Act 2001, No. 1162, §1, eff. July 1, 2001; Act 2001, No. 1172, §1; Acts 2004, No. 588, §1, eff. June 30, 2004; Acts 2009, No. 497, §§1 & 3, eff. June 30, 2009; Acts 2012, No. 483, §1, declared unconstitutional by La. Supreme Court; HCR 2 of the 2013 R.S., eff. May 23, 2013; Acts 2014, No. 104, §1, eff. June 30, 2014; Acts 2014, No. 399, §1, eff. June 30, 2014; Acts 2016, No. 95, §§1, 2, eff. June 30, 2016.

NOTE: See Acts 2001, No. 1172, §4 relative to effective date.

NOTE: See Acts 2001, No. 1172, §2 (2nd) relative to funding and accountability and see Acts 2001, No. 1172, §3 relative to nonseverability.

NOTE: See Acts 2004, No. 588, §2, relative to balances in the Employee Experience Account of the Teachers' Retirement System of La. on June 30, 2004.

NOTE: See Acts 2009, No. 497, §2, eff. June 30, 2009, relative to conflicts with previous Acts and §4 relative to affect on contribution rates.

NOTE: Acts 2012, No. 483, which amended R.S. 11:883.1(A)(2)(a) and enacted R.S. 11:883.1(C)(4)(d)(iii) and (e)(iii) was held unconstitutional by the state Supreme Court in Retired State Employees Association, et al. v State of Louisiana No. 2013-CA-0499 (La. 6/28/13); 119 So.3d 568.

NOTE: See HCR 2 of the 2013 R.S. relative to suspension of Act 483 of the 2012 R.S. and application and intent regarding provisions of the Act not suspended by the resolution.

NOTE: Acts 2014, No. 104, eff. 6/30/14 granted a PBI in accordance with the provisions of this Section.



RS 11:883.1.1 - Supplemental cost-of-living increase for 2007; payment from experience account

§883.1.1. Supplemental cost-of-living increase for 2007; payment from experience account

A. The Constitution of Louisiana requires the legislature to provide for the retirement of teachers and other employees of the public educational system of the state. The legislature finds that providing generous retirement benefits for our public educational employees is an important element of the complete compensation package the state provides for service in Louisiana's public educational system. In order to maintain the purchasing power of the benefit of a retiree of the Teachers' Retirement System of Louisiana, periodic increases in the benefit amount are necessary to offset increases in the cost of ordinary living expenses. When the timing of such increases is infrequent or erratic, it becomes difficult for such increases to protect the retiree from falling behind financially.

B. The legislature recognizes that while providing periodic cost-of-living increases is necessary to preserve the standard of living of our retired public educational system employees, such increases have a price which is ultimately paid by the taxpayers through allocation of employer contributions to the system. Increases should therefore be limited to a reasonable level, to prevent the expense of such increases from causing an undue burden on the state and local fisc and therefore on the taxpayers. Additionally, such increases are not meant to function as pay raises, but merely to maintain the standard of living of the recipients, keeping pace with the Consumer Price Index for All Urban Consumers, U.S. city average for all items (CPI-U).

C.(1) The legislature has provided for an employee experience account, a mechanism for determining each year whether a cost-of-living increase may be granted and the amount of any such increase that is permitted. The provisions of R.S. 11:883.1 prohibit any cost-of-living increase paid from experience account funds from being in excess of three percent, helping to limit the expense of granting each such increase to a reasonable level. Additionally, if the growth of the CPI-U is less than three percent, then the increase from the experience account is also of this lesser percent.

(2) For an increase payable on July 1, 2007, the application of the experience account mechanism results in a determination that, if the system properly complies with all other requirements of the experience account statute and subject to the approval of the legislature, the board of trustees of the Teachers' Retirement System of Louisiana may grant an increase to eligible retirees, survivors, and beneficiaries equal to the CPI-U for the 2006 calendar year of two and one-half percent.

D.(1) Considering the factual and policy statements in Subsections A, B, and C of this Section, and taking into account that retired employees of the public educational system have not received a cost-of-living increase for four consecutive years due to market conditions and the lack of sufficient funds in the experience account, the legislature finds that, for the July 1, 2007, cost-of-living increase payable pursuant to the experience account statute, permitting the board to grant the maximum three-percent increase allowable pursuant to the provisions of the experience account statute without regard to the CPI-U helps preserve the purchasing power of retired employees of the public educational system, their survivors, and beneficiaries without creating an undue financial burden on the state or the taxpayers.

(2) Notwithstanding the provisions of R.S. 11:883.1(B)(2) and (C)(1) and (2) limiting any increase granted from experience account funds and payable July 1, 2007, to two and one-half percent, the board of trustees of the Teachers' Retirement System of Louisiana is authorized to grant from the funds in the experience account a supplemental cost-of-living increase of one-half of one percent, which may be paid beginning July 1, 2007, providing all other requirements of R.S. 11:883.1 are met and the total level of the increase granted does not exceed three percent.

E. Except for the authority to grant a supplemental one-half of one percent increase payable July 1, 2007, nothing in this Section shall be construed to grant the board of trustees of the Teachers' Retirement System of Louisiana any additional authority to grant or to recommend to the legislature that it be permitted to grant a cost-of-living increase greater than the increase as calculated pursuant to the provisions of R.S. 11:883.1 as they exist on June 30, 2007.

Acts 2007, No. 67, §1, eff. June 30, 2007.



RS 11:883.2 - Benefit adjustments; cost-of-living adjustments; supplemental benefits

§883.2. Benefit adjustments; cost-of-living adjustments; supplemental benefits

Any benefit adjustment or cost-of-living adjustment authorized by any law shall not cause a decrease in any supplemental benefits or payments authorized by any law.

Acts 1997, No. 812, §1, eff. July 1, 1997.



RS 11:883.3 - Minimum benefit increase; payment from experience account

§883.3. Minimum benefit increase; payment from experience account

A. A monthly minimum benefit increase shall be payable to:

(1) Each retiree of the system who, on June 30, 2009, meets all of the following criteria:

(a) The retiree has thirty or more years of service credit, exclusive of unused leave.

(b) The retiree has been retired for fifteen years or more.

(c) The retiree receives a monthly retirement benefit of less than one thousand two hundred dollars.

(d) The retiree is at least sixty years of age.

(e) The retiree has neither participated in the Deferred Retirement Option Plan pursuant to R.S. 11:786 nor chosen an Initial Lump Sum Benefit pursuant to R.S. 11:783(A)(3).

(2) Each nonretiree beneficiary receiving a benefit on June 30, 2009, who, as of June 30, 2009, meets all of the following criteria:

(a) The deceased member had thirty or more years of service credit exclusive of unused leave.

(b) The retiree and nonretiree beneficiary, or both combined, have received a benefit for at least fifteen years.

(c) The nonretiree beneficiary receives a monthly retirement benefit of less than one thousand two hundred dollars.

(d) The deceased member would be at least sixty years of age had he lived.

(e) The deceased member neither participated in the Deferred Retirement Option Plan pursuant to R.S. 11:786 nor chose an Initial Lump Sum Benefit pursuant to R.S. 11:783(A)(3).

(3) Any unmarried surviving spouse or any surviving minor child as that term is defined in R.S. 11:701, of a deceased member which survivor is receiving a monthly retirement benefit pursuant to R.S. 11:762 of less than one thousand two hundred dollars if, on June 30, 2009, all of the following apply to the deceased member:

(a) The deceased member had thirty years of service credit, exclusive of unused leave.

(b) The deceased member has been deceased for fifteen years or more; and

(c) The deceased member would have been at least age sixty.

(d) The deceased member had not participated in the Deferred Retirement Option Plan pursuant to R.S. 11:786 and had not chosen an Initial Lump Sum Benefit pursuant to R.S. 11:783(A)(3).

B. Each person to whom this Section applies, except as provided in Subsection C of this Section, shall have his current monthly retirement benefit increased by the lesser of:

(1) Three hundred dollars.

(2) The difference between one thousand two hundred dollars and his current monthly benefit.

C.(1) Notwithstanding Subsection B of this Section, if any nonretiree beneficiary to whom this Section applies is receiving a monthly benefit amount based upon an optional allowance pursuant to R.S. 11:783(A)(2), which amount is less than that received by the retiree while alive, the amount of the monthly benefit increase that would otherwise be payable pursuant to Subsection B of this Section shall be prorated based upon the option selected.

(2) Notwithstanding Subsection B of this Section, if a survivor to whom Paragraph (A)(3) of this Section applies is the sole survivor receiving a benefit pursuant to R.S. 11:762, he shall have his current monthly retirement benefit increased by the lesser of three hundred dollars or the difference between one thousand two hundred dollars and his current monthly benefit amount. In the event there are multiple survivors to whom Paragraph (A)(3) of this Section applies, such survivors shall share equally a monthly benefit increase of three hundred dollars.

D. The provisions of this Section shall not apply to any retiree, nonretiree beneficiary, or survivor receiving a benefit pursuant to a reciprocal agreement recognized by the system.

E. The actuarial cost of implementing the provisions of this Section shall be paid from the experience account.

F. The increase provided pursuant to this Section shall begin on July 1, 2009.

Acts 2009, No. 144, §1, eff. July 1, 2009; Acts 2010, No. 861, §4.



RS 11:883.4 - Permanent benefit increase; payable beginning July 1, 2016

§883.4. Permanent benefit increase; payable beginning July 1, 2016

A. Notwithstanding any provision of R.S. 11:883.1 to the contrary, the board of trustees of the Teachers' Retirement System of Louisiana may pay a permanent benefit increase, payable beginning July 1, 2016, to the following retirees and beneficiaries:

(1) Any retiree, other than a disability retiree, who has attained at least age sixty and who has received a benefit for at least one year.

(2) Any nonretiree beneficiary whose receipt of benefits is not based on the death of a disability retiree, if benefits had been paid to the retiree or the beneficiary, or both combined, for at least one year and if the retiree would have attained age sixty.

(3) Any disability retiree or a person who receives benefits from the system based on the death of a disability retiree, if benefits have been paid to the retiree or the beneficiary, or both combined, for at least one year.

B. Any benefit increase paid pursuant to the provisions of this Section shall be paid from the funds in the system experience account.

C. The amount of the increase authorized by this Section shall be an amount determined by the system's actuary that is supported by the funds in the experience account up to a maximum payment of one and one-half percent of the benefit amount. The funds in the account shall be sufficient to fund such benefit fully on an actuarial basis. If the legislative auditor's actuary disagrees with the determination of the system's actuary, a permanent benefit increase shall not be granted.

D. The increase provided for in this Section shall be payable only on the first sixty thousand dollars of a retiree or beneficiary's benefit.

Acts 2016, No. 93, §1, eff. June 30, 2016; Acts 2016, No. 512, §1, eff. June 30, 2016.



RS 11:884 - Collection of members' contributions; procedure

§884. Collection of members' contributions; procedure

A. The collection of members' contributions shall be as follows:

(1) Each employer shall cause to be deducted on each and every payroll of a member eight percent of the earnable compensation of such member; provided, however, that in the event the employer's contribution to the retirement system as approved, funded, and appropriated by the legislature is less than eleven and eight-tenths percent of the total earnable compensation of each member, each employer shall cause to be deducted on each and every payroll of a member seven percent of the earnable compensation of such member.

(2) The treasurer of each employer shall make the deduction provided above and shall transmit on or before the tenth day of each month to the secretary-treasurer of the board of trustees the sum of such deductions made during the preceding month.

B. Nothing in this Section shall prevent the board of trustees from modifying the method of collecting the contributions of members in the employ of employers other than parish or city school boards.

Amended by Acts 1972, No. 112, §1; Acts 1974, No. 411, §1; Acts 1987, No. 724, §1; Redesignated from R.S. 17:702 by Acts 1991, No. 74, §3, eff. June 25, 1991.

{{NOTE: SEE ACTS 1987, No. 724, §2 - SPECIAL EFFECTIVENESS.}}



RS 11:885 - Collection of employers' contributions; procedure

§885. Collection of employers' contributions; procedure

The collection of employers' contributions on the earnable compensation of members shall be made as follows:

(1) The board of trustees shall certify to the State Department of Education, the Board of Elementary and Secondary Education, or its successors, the state treasurer, and all employers the contribution rate to be paid as employers' contributions.

(2) Immediately upon approval by the State Board of Education, or its successor, of the minimum foundation program distribution of the current fiscal year, the State Department of Education shall certify to the state treasurer the monthly amount due by each parish and city school board and each vocational-technical school and special school under its jurisdiction as the employer contribution at the rate determined and certified in Paragraph (1) of this Section to the retirement system based on the total earnable compensation from state funds of each member of the system in the employ of the school board, vocational-technical school or special school. The treasurer shall deduct from the state funds due each such employer monthly the employer contribution of each such employer and shall remit this amount directly to the secretary-treasurer of the board of trustees within five working days after the first day of each month.

(3) Notwithstanding the provisions of Paragraphs (1) and (2) of this Section, the employer contribution rate for local school boards shall be the same as the employer contribution rate fixed and paid by the state.

(4) At the beginning of each school year, not later than September first of each year, the State Board of Education, or its successors, and the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College shall certify to the state treasurer the monthly amount due by each college or university under its jurisdiction as the employer contribution at the rate determined and certified in Paragraph (1) of this Section to the retirement system based on the total earnable compensation from state funds of each member of the system in the employ of the college or university. The state treasurer shall deduct from the state funds due each college or university monthly the employer contribution for each college or university and shall remit this amount directly to the secretary-treasurer of the board of trustees within five working days of the first of each month.

(5) The treasurer of each employer, other than the employers enumerated in Paragraphs (2) and (3) hereof, shall transmit on or before the tenth day of each month to the secretary-treasurer of the board of trustees employers contributions on the earnable compensation of members for the preceding month at the rate determined and certified above.

(6) Each employer shall submit to the board of trustees at the close of each fiscal year, a check list of all members in its employ during that fiscal year showing each member's earnable compensation for that year. Adjustments shall be made at this time for under or over remittance of employers contributions, if any. Such adjustments shall take into consideration the amount of taxes received from the sheriff and ex officio tax collector of the particular parish under the provisions of R.S. 11:875(4).

(7) All employers must pay the entire amount of the required employer contribution.

Amended by Acts 1959, No. 54, §7; Acts 1962, No. 186, §1; Acts 1965, No. 6, §1; Acts 1970, No. 28, §6; Acts 1972, No. 112, §1; Acts 1974, No. 411, §1; Acts 1987, No. 724, §1; Redesignated from R.S. 17:703 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 592, §1, eff. July 1, 1995.

{{NOTE: SEE ACTS 1987, No. 724, §2 - SPECIAL EFFECTIVENESS.}}



RS 11:886 - Collection of delinquent contributions

§886. Collection of delinquent contributions

Should any parish or city school board refuse or unduly delay transmitting either employers contributions or members contributions, the State Department of Education at the request of the board of trustees is authorized to withhold from state funds due such school board the amount involved and remit the required amount directly to the board of trustees.

Added by Acts 1972, No. 112, §2. Amended by Acts 1974, No. 411, §1; Redesignated from R.S. 17:703.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:887 - Failure to timely remit contributions; effect

§887. Failure to timely remit contributions; effect

A. Notwithstanding the provisions of R.S. 11:886, should any parish or city school board or other employer refuse to transmit either employer's contributions or members' contributions within ten days after its due date, the payment shall be delinquent. Upon a certificate to the state treasurer by the board of trustees of the system that a payment is delinquent, the state treasurer shall deduct the amount thereof from any monies then available for distribution to or for the benefit of that parish or city school board, college or university, or vocational and technical school, or other agency or employer and shall transmit said amount directly to the board of trustees. Upon making such deduction, the state treasurer shall immediately notify the school board or other authority that the deduction has been made and that the funds available for distribution to it are reduced accordingly. In like manner the board of trustees of the system, upon receipt of said funds, shall credit such funds to the account of the members affected thereby and shall notify the school board or other authority thereof.

B. As used in this Section, "due date" means the close of the fifth day after the end of the month for which payment of employer and members' contributions are applicable.

C. The state treasurer shall deduct monthly from the state funds due every employer, except city and parish school boards, the employer contributions on salary funds which come from the state treasury and shall remit this amount directly to the retirement system within five working days after the first day of each month.

Acts 1989, No. 219, §1; Acts 1991, No. 482, §1; Redesignated from R.S. 17:703.3 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:888 - Submission of contributions reports; liability for erroneous information; limitations and corrections

§888. Submission of contributions reports; liability for erroneous information; limitations and corrections

A. Each employer shall transmit, monthly, a contributions report setting forth necessary salary and deduction information, provided that the board of trustees may, in its discretion, extend the time for submission.

B. If any reporting agency submits a contributions report which is in error as to the salary of any member and such error results in overpayment of benefits by the system, the agency shall be liable to the Teachers' Retirement System of Louisiana for the amount of the overpayment and shall reimburse the system for the full amount of all such overpayments within thirty days after discovery of the error or overpayment.

C.(1) If any reporting agency submits a contributions report which is in error as to the earnings or salary of a member or the amount of time worked by a member and such error results in the member receiving less service credit or paying less employee contributions, said error may be corrected by the reporting agency for a period of up to three years after the contributions report was due the retirement system by the payment of the correct employee and employer contributions plus legal interest compounded annually from the date of error.

(2) Any corrections as to earnings or salary made more than three years after a contributions report is due the retirement system shall be a purchase of service credit under the provisions of R.S. 11:158. The employer institution, in its discretion, may pay not more than fifty percent of the purchase price. However, if it makes such payment, it shall then make such payment, in the same percentage, with respect to all other purchases under this Paragraph, provided, however, that if the error is the total fault of the employer, the employer shall pay the total purchase cost.

Added by Acts 1976, No. 274, §2. Amended by Acts 1977, No. 743, §1; Acts 1978, No. 648, §13, eff. July 13, 1978; Acts 1991, No. 481, §1, eff. July 1, 1991; Redesignated from R.S. 17:703.4 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:889 - Contributions; certain school boards

§889. Contributions; certain school boards

A. Each local school board which compensates member teachers employed by it at salaries in excess of the minimum salaries established by law in the statewide minimum teachers salary schedule and member supervisors and central staff employed by it at salaries in excess of the schedule of compensation for such employees established from time to time in the equalization apportionment of public school funds made by the State Board of Education, or its successor, shall contribute each month to the board of trustees an amount equal to the amount obtained by multiplying the total of such excess payments for each month by the employer contribution rate as certified by the board of trustees.

B. Each local school board which compensates member teachers, supervisors or central staff employed by it at salaries which are payable solely from local or federal funds or other funds besides those made available for the statewide minimum salary schedule and schedule of salaries in the equalization apportionment of public school funds shall contribute each month to the board of trustees an amount equal to the amount obtained by multiplying the total of such payments by the employer contribution rate as certified by the board of trustees.

C. The contribution required hereunder shall be included in the budget of each school board to which it is applicable, and such inclusion shall be a mandatory requirement for approval of such board's budget by the Joint Legislative Committee on the Budget.

D. The treasurer of each employer shall make the deduction required hereunder and shall transmit on or before the tenth day of each month to the secretary-treasurer of the board of trustees the sum of the deduction made during the preceding month.

Added by Acts 1969, No. 158, §1. Amended by Acts 1970, No. 28, §6; Acts 1974, No. 411, §1; Redesignated from R.S. 17:703.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:890 - Repealed by Acts 1997, No. 812, 2, eff. July 1, 1997.

§890. Repealed by Acts 1997, No. 812, §2, eff. July 1, 1997.



RS 11:891 - Repealed by Acts 1997, No. 812, 2, eff. July 1, 1997.

§891. Repealed by Acts 1997, No. 812, §2, eff. July 1, 1997.



RS 11:892 - Contributions; limitation

§892. Contributions; limitation

The retirement benefits provided by this Part shall not exceed one hundred percent, and when a member has earned a benefit accrual equal to one hundred percent, no further contributions shall be required of him. However, the state shall continue to pay to the system the employer's contribution.

Added by Acts 1976, No. 484, §2; Redesignated from R.S. 17:706 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2003, No. 218, §1, eff. July 1, 2003.



RS 11:893 - Maintenance of annuity and pension reserves; payment of benefits guaranteed

§893. Maintenance of annuity and pension reserves; payment of benefits guaranteed

The maintenance of annuity reserves and pension reserves, and regular interest creditable to the various funds as provided in this Part, and the payment of all pensions, annuities, retirement allowance, refunds and other benefits granted under the other provisions of this Chapter, are made obligations of the pension accumulation fund. All income, interest and dividends derived from deposits and investments authorized by this Part, except that amount paid into the expense fund as provided in R.S. 11:882, shall be used for the payment of these obligations.

Amended by Acts 1960, No. 401, §3; Redesignated from R.S. 17:704 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:894 - Payment not due; interest

§894. Payment not due; interest

Whenever a retiree, beneficiary, survivor, or other person illegally obtains money or benefits which are not due them, the repayment of such overpayment to the system or the recovery of the overpayment as authorized by R.S. 11:192 shall include interest to be paid to the retirement system at the rate of legal interest, and shall be computed from thirty days after the date the system requests repayment.

Acts 1985, No. 308, §1; Redesignated from R.S. 17:707 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:895 - Overpayment of employer contributions

§895. Overpayment of employer contributions

The Teachers' Retirement System of Louisiana is authorized to apply any overpayment of employer contributions made during a fiscal year to any months in which there are employer contributions due the retirement system. Those months due for the longest period of time shall be paid first. When all employer contributions are paid up to date, any remaining overpayment shall be used to pay any interest due the retirement system as authorized by R.S. 11:281. The interest on those months due for the longest period of time shall be paid first.

Acts 1990, No. 631, §1, eff. July 1, 1990; Redesignated from R.S. 17:703.5 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:896 - Correction of membership errors

§896. Correction of membership errors

A. If a person is employed in a position in which he should have been enrolled in this system on the date of employment but was by error enrolled in another public retirement system he shall have three years from the date of improper enrollment to transfer to this system if he is eligible for membership in this system. He shall make application to this system for the transfer within three years from the date of improper enrollment and the transferring system shall transfer all employee and employer contributions made on his behalf plus interest compounded annually at the actuarial valuation rate of the transferring system. In the event the amount of employee and employer contributions plus interest transferred are not sufficient to pay the total employee and employer contributions that would have been paid to the system plus the interest that would have accrued compounded annually at the actuarial valuation rate had the member been properly enrolled, the employer shall pay any difference in the assets to be transferred to the receiving system. In the event the amount of employee and employer contributions plus interest compounded annually at the actuarial valuation rate is more than that required to be transferred to the receiving system, the employee and employer shall be refunded the amount of the overpayment in proportion to their contributions. Upon payment of this sum all of his service credit will be transferred to this system.

B. If a person is employed in a position in which he should have been enrolled in this system on the date of employment but was by error enrolled in another public retirement system and has been a member of such system for more than three years but is still eligible for membership in this system, he may transfer to this system but such transfer shall be totally governed by and be a transfer under the provisions of R.S. 11:143; however, if the enrollment error is the total fault of the employer, the employer shall pay any difference in the assets to be transferred and the actuarial cost to the receiving system in order to transfer all eligible service credit. In the event the amount of employee and employer contributions plus interest compounded annually at the actuarial valuation rate is more than that required to be transferred under R.S. 11:143, the employee and the employer shall be refunded the amount of the overpayment in proportion to their contributions.

C. If a person is employed in a position in which he should have been enrolled in this system on the date of employment, but was not enrolled in any public retirement system, he shall become a member of this system. He may only establish service credit for the time he should have been a member of this system under the provisions of R.S. 11:888.

Acts 1991, No. 481, §1, eff. July 1, 1991; Redesignated from R.S. 17:708 by Acts 1991, No. 74, §5, eff. June 25, 1991; Acts 1997, No. 812, §1, eff. July 1, 1997.



RS 11:901.1 - Annual allocation of state funds for supplement to teachers' retirement allowance; eligibility; amount

PART VII-A. SUPPLEMENT TO TEACHERS'

RETIREMENT ALLOWANCE

SUBPART A. 1952 SUPPLEMENT ALLOWANCE

§901.1. Annual allocation of state funds for supplement to teachers' retirement allowance; eligibility; amount

There is hereby dedicated or allocated out of the general fund of the State of Louisiana the sum of two hundred fifteen thousand dollars ($215,000.00) annually, or so much thereof as may be necessary, beginning July 1, 1952, to be paid by the State Treasurer to the Teachers' Retirement System of Louisiana for the purpose of providing a supplement to the retirement allowance of any teacher who is or will be retired under the provisions of Parts III, IV, V, or VII of Chapter 2 of Title 17 of the Revised Statutes by the board of trustees of either the Teachers' Retirement System of Louisiana or the Teachers' Retirement Fund of Orleans parish provided the teacher is eligible under the eligibility requirements hereinafter set forth.

(1) Eligibility.

(a) No retirant (retired teacher) who is entitled to receive, apart from the provisions of this Part, (from other legislative acts) a benefit equal to or in excess of the amount of one hundred forty dollars ($140.00) per month is eligible to receive any benefit provided by this Part.

(b) Excepting disability retirants, the retirant must have credit for a minimum of twenty-five years of accredited service.

(2) Method of determining amount of the supplement.

The supplement provided by this Sub-part shall be in the amount of one dollar ($1.00) per month for each year of accredited service limited to a maximum of twenty dollars ($20.00) per month provided that the supplement shall not be in excess of an amount which when added to the benefit otherwise provided (provided by the retirement law or other legislation) shall not exceed the amount of one hundred and forty dollars ($140.00) per month.

Added by Acts 1952, No. 568, §1. Redesignated from R.S. 17:711 pursuant to R.S. 24:253.



RS 11:901.2 - Administration of supplement; reduction of monthly payments

§901.2. Administration of supplement; reduction of monthly payments

The board of trustees of the Teachers' Retirement System of Louisiana, under such rules and regulations as the said board of trustees may adopt not inconsistent herewith, shall administer the benefit or supplement provided by this Part.

Should it appear to the board of trustees of the Teachers' Retirement System that during any fiscal year the total amount of the benefits provided exceeds the sum appropriated to pay the cost of the benefit provided in this Part, the board of trustees is hereby directed and empowered to reduce each monthly payment authorized hereunder by a proportionate percentage.

Added by Acts 1952, No. 568, §2. Amended by Acts 1975, Ex.Sess., No. 3, §2, eff. June 1, 1975. Redesignated from R.S. 17:712 pursuant to R.S. 24:253.



RS 11:901.3 - Certification of annual fund requirements to State Auditor; limitation; vouchers

§901.3. Certification of annual fund requirements to State Auditor; limitation; vouchers

The board of trustees of the teachers' retirement system of Louisiana shall determine annually the amount required to pay the cost of the benefit provided in this Part and shall certify such amount to the State Auditor, but the amount so certified shall not exceed in any one fiscal year the sum of two hundred fifteen thousand dollars ($215,000.00). The State Auditor shall thereupon issue a voucher to the state treasurer authorizing him to pay the amount of said voucher as so certified to the board of trustees of the teachers' retirement system of Louisiana whereupon the said state treasurer is hereby authorized and directed to pay said amount out of the avails of the general fund.

Added by Acts 1952, No. 568, §3. Redesignated from R.S. 17:713 pursuant to R.S. 24:253.



RS 11:901.4 - Budget requirements

§901.4. Budget requirements

Before an allotment from the appropriations made in this Subpart shall be available for expenditure by any agency of the state, the judiciary and legislative departments excepted, a quarterly budget shall have been submitted and approved in accordance with provisions of the Budget Act, R.S. 39:1 through 39:294 as amended, and all rules and regulations issued in accordance with said Budget Act, as amended, shall have been complied with. It is provided, however, that an allotment for the quarter July 1, 1952 through September 30, 1952, of the biennium 1952-54 may be made, if a request has been submitted by the budget unit to the budget office; and further provided that the appropriations herein contained shall become available to the budget units for expenditure only to the extent of one-third of the quarterly allotment each month, for the ensuing quarter, but that the governor may authorize the auditor to approve and authorize the state treasurer to pay a department or agency an amount greater than this one-third of the quarterly allotment each month when, as and if the best interests of the state will be served.

Added by Acts 1952, No. 568, §4. Redesignated from R.S. 17:714 pursuant to R.S. 24:253.



RS 11:901.5 - Federal funds; bequests; earnings from trust funds

§901.5. Federal funds; bequests; earnings from trust funds

All money paid into the treasury of the state from federal subvention and grants and all bequests or earnings from trust funds shall be deemed to be available for expenditure beyond sums herein appropriated without specific appropriations or other authorization therefor insofar as the acceptance of such subventions, grants, bequests, and trust funds is authorized by law, unless otherwise specifically provided in this Part.

Added by Acts 1952, No. 568, §5. Redesignated from R.S. 17:715 pursuant to R.S. 24:253.



RS 11:901.6 - Appropriations to follow transferred functions or activities

§901.6. Appropriations to follow transferred functions or activities

If any of the functions of the departments and agencies herein appropriated for shall be transferred to a different department or agency or departments or agencies, the appropriations herein made shall follow the function or activity so transferred. It shall be the duty of the Director of the Budget to ascertain the amounts of such appropriations to be transferred and to notify the treasurer and auditor of such transfers, which notification shall be deemed full authority for such transfers by the treasurer and auditor.

Added by Acts 1952, No. 568, §6. Redesignated from R.S. 17:716 pursuant to R.S. 24:253.



RS 11:901.7 - Conformity to allotments by Director of the Budget; expenditures

§901.7. Conformity to allotments by Director of the Budget; expenditures

No expenditures shall be made pursuant to this Part except in accordance with allotments made by the Director of the Budget pursuant to work programs filed by each spending agency with the Director of the Budget. The expenditures of the departments and agencies for which appropriations are made herein and the incurring of obligations to spend money shall conform with such allotments as are established by the Director of the Budget or the Budget Appeals Commission.

Added by Acts 1952, No. 568, §7. Redesignated from R.S. 17:717 pursuant to R.S. 24:253.



RS 11:901.8 - Allocation of funds for supplement to teachers' retirement allowance; computation; eligibility

SUBPART B. 1957 SUPPLEMENTARY ALLOWANCE

§901.8. Allocation of funds for supplement to teachers' retirement allowance; computation; eligibility

There is hereby dedicated or allocated out of the state public school fund of the state of Louisiana the sum of four hundred sixty thousand dollars annually, or so much thereof as may be necessary, beginning on the first of the month immediately following July 1, 1957 to be paid by the state treasurer to the teachers' retirement system of Louisiana for the purpose of providing a supplementary allowance of any teacher who is or will be retired under the provisions of Parts III, IV, V, or VII of Title 17 of the Louisiana Revised Statutes of 1950 by the board of trustees of either the teachers' retirement system of Louisiana or teachers' retirement fund of Orleans parish provided the teacher is eligible under the eligibility requirements hereinafter set forth:

(1) Computation of benefit provided by this Sub-part if retirant retired, or will retire, under one of the optional plans.

The following paragraphs assume that the retirant retired, or will retire, under the regular, or the maximum plan. For a retirant who retired, or will retire, under one of the several optional plans (called options), the supplement, or benefit, provided by this Subpart shall be computed on the basis of the retirement allowance payable to him had he retired under the regular, or maximum plan.

(2) Eligibility.

(a) Retirement under the regular, or maximum plan.--No retirant (retired teacher) who is entitled to receive, apart from the provisions of this Sub-part (from other legislative acts), a benefit equal to or in excess of the amount of one hundred sixty dollars per month is eligible to receive any benefit provided by this Sub-part.

(b) Retirement under one of the optional plans called options.--If retirement is under one of the optional plans, or options, and the amount that the retirer would receive from the retirement act and other acts which provide a supplementary benefit (not including this Sub-part) under the regular, or maximum plan is equal to or in excess of the amount of one hundred sixty dollars then the retirer is not eligible to receive any benefit provided by this Sub-part.

(c) Repealed by Acts 1960, No. 302, §2.

(3) Method of determining the amount of the supplement.

(a) No retirant shall receive a total retirement allowance which is less than the amount of fifty dollars per month. Hence, the supplement provided by this Sub-part when added to the retirement allowance otherwise provided shall not be less than the amount necessary to provide a total allowance of at least fifty dollars per month.

(b) If the supplement provided by this Sub-part plus the benefit otherwise provided (provided by the retirement law or other legislation) exceeds the amount of one hundred sixty dollars per month, then the benefit provided by this Sub-part shall be reduced to an amount which when added to the benefit otherwise provided shall not exceed the amount of one hundred sixty dollars per month.

(c) If a retirant is receiving old age assistance from the department of public welfare the amount received from said department shall be deducted from the supplement, or amount, otherwise provided by this Sub-part.

(d) No retirant who is earning from any kind of employment (including self-employment) as much as twelve hundred dollars per annum is eligible while receiving such earnings to receive any benefit from this Sub-part.

(e) The supplementary retired pay provided by this Sub-part shall be computed in accordance with the following formula or schedule:

SCHEDULE

Amount of monthly allowance excluding allowance provided by this Sub-part

Amount of increase provided by this Sub-part is sum of a and b below:

a

b

Rate of increase

Allowance for each year of accredited service in excess of 15 years

75 and less

100% but not more than $30 provided no total benefit shall be less than $50 per month

Fifty cents per month

76 to 100

25%

One dollar per month

101 to 160

12 1/2%

(4) Monthly payments.

The supplement provided by this Sub-part shall be paid monthly in equal payments.

Added by Acts 1957, No. 27, §1. Amended by Acts 1960, No. 302, §1. Redesignated from R.S. 17:719.1 pursuant to R.S. 24:253.



RS 11:901.9 - Administration of benefits

§901.9. Administration of benefits

The board of trustees of the teachers' retirement system of Louisiana under such rules and regulations as the said board of trustees may adopt, not inconsistent herewith, shall administer all the benefits provided by this Sub-part.

Added by Acts 1957, No. 27, §2. Redesignated from R.S. 17:719.2 pursuant to R.S. 24:253.



RS 11:901.10 - Certification of money required; limitation; payment

§901.10. Certification of money required; limitation; payment

The board of trustees of the teachers' retirement system of Louisiana shall determine annually the amount required to pay the cost of the benefits provided by this Sub-part and shall certify such amount to the state auditor, but the amount so certified shall not exceed in any one fiscal year the amount of four hundred sixty thousand dollars. The state auditor shall thereupon issue a voucher to the state treasurer authorizing him to pay the amount of said voucher as so certified to the board of trustees of the teachers' retirement system of Louisiana, whereupon the treasurer shall and is hereby authorized and directed to pay the amount out of the state public school fund.

Added by Acts 1957, No. 27, §3. Redesignated from R.S. 17:719.3 pursuant to R.S. 24:253.



RS 11:901.11 - Reduction of monthly payments

§901.11. Reduction of monthly payments

If the board of trustees of the teachers' retirement system of Louisiana finds that during any fiscal year the total amount of the benefits provided by this Sub-part exceeds the sum allocated or dedicated or appropriated by this Sub-part out of the state public school fund of the state of Louisiana to pay the cost of the benefits provided by this Sub-part, then the board of trustees shall reduce each monthly payment hereunder for each beneficiary of this Sub-part whose total payment exceeds the amount of one hundred fifty dollars per month by a proportionate percentage.

Added by Acts 1957, No. 27, §4. Redesignated from R.S. 17:719.4 pursuant to R.S. 24:253.



RS 11:901.12 - Payments to retirement fund of Orleans Parish

§901.12. Payments to retirement fund of Orleans Parish

In lieu of paying monthly to each individual retirant of the teachers' retirement fund of Orleans parish the amount which he is entitled to receive under the provisions of this Sub-part, the board of trustees of the teachers' retirement system of Louisiana shall have the right to pay monthly to the teachers' retirement fund of Orleans parish the aggregate of the amounts payable to retirants of the Orleans system but only after receipt of proper voucher signed by two persons designated by the board of trustees of the Orleans teachers' retirement fund.

Added by Acts 1957, No. 27, §5. Redesignated from R.S. 17:719.5 pursuant to R.S. 24:253.



RS 11:901.13 - Allocation of funds; computation; eligibility; schedule

SUBPART C. 1960 SUPPLEMENTARY ALLOWANCE

§901.13. Allocation of funds; computation; eligibility; schedule

There is hereby dedicated or allocated out of the state public school fund of the state of Louisiana the sum of $460,000 annually, or so much thereof as may be necessary, beginning on the first of the month immediately following July 27, 1960 to be paid by the state treasurer to the teachers' retirement system of Louisiana for the purpose of providing a supplementary allowance for any teacher who is or will be retired under the provisions of Parts III, IV, V, or VII of Title 17 of the Louisiana Revised Statutes of 1950 by the board of trustees of either the teachers' retirement system of Louisiana or teachers' retirement fund of Orleans parish provided the teacher is eligible under the eligibility requirements hereinafter set forth:

(1) Computation of benefit provided by this Sub-part if retirant retired, or will retire, under one of the optional plans.

The following paragraphs assume that the retirant retired, or will retire, under the regular, or the maximum plan. For a retirant who retired, or will retire, under one of the several optional plans (called options), the supplement, or benefit, provided by this Act shall be computed on the basis of the retirement allowance payable to him had he retired under the regular or maximum plan.

(2) Eligibility.

(a) Retirement under the regular, or maximum plan. No retirant (retired teacher) who is entitled to receive, apart from the provisions of this Sub-part (from other legislative acts), a benefit equal to or in excess of the amount of $200 per month is eligible to receive any benefit provided by this Sub-part.

(b) Retirement under one of the optional plans called options: If retirement is under one of the optional plans, or options, and the amount that the retirer would receive from the retirement act and other acts which provide a supplementary benefit (not including this Sub-part) under the regular, or maximum plan is equal to or in excess of the amount of $200 then the retirer is not eligible to receive any benefit provided by this Sub-part.

(3) Method of determining the amount of the supplement.

(a) If the supplement provided by this Sub-part plus the benefit otherwise provided (provided by the retirement law or other legislation) exceeds the amount of $200 per month, then the benefit provided by this Sub-part shall be reduced to an amount which when added to the benefit otherwise provided shall not exceed the amount of $200 per month.

(b) If a retirant is receiving old age assistance from the department of public welfare the amount received from said department shall be deducted from the supplement, or amount provided otherwise by this Sub-part.

(c) No retirant under age 72 who is earning from any kind of employment (including self-employment) as much as $1200 per annum is eligible while receiving such earnings to receive any benefit from this Sub-part.

(d) The supplementary retired pay provided by this Sub-part shall be computed in accordance with the following formula or schedule:

SCHEDULE

Amount of monthly allowance excluding allowance provided by this Sub-part

Less than $150 a month

Between $150 and $200, inclusive

Amount of increase provided by this Sub-part

Increase of $10 per month

One dollar per month for each year of accredited service provided that the supplementary benefit provided by this Sub-part, plus the benefits provided by Act 27 of 1957, cannot exceed the amount of $50 per month, and provided further that the benefit provided by this Subpart is limited or restricted to an amount equal to the difference between the amount of $200 and the amount of the monthly allowance excluding allowance provided by this Sub-part.

Added by Acts 1960, No. 440, §1. Redesignated from R.S. 17:720.1 pursuant to R.S. 24:253.



RS 11:901.14 - Administration of benefits

§901.14. Administration of benefits

The board of trustees of the teachers' retirement system of Louisiana under such rules and regulations as the said board of trustees may adopt, not inconsistent herewith, shall administer all the benefits provided by this Sub-part.

Added by Acts 1960, No. 440, §2. Redesignated from R.S. 17:720.2 pursuant to R.S. 24:253.



RS 11:901.15 - Certification of money required; limitation; payment

§901.15. Certification of money required; limitation; payment

The board of trustees of the teachers' retirement system of Louisiana shall determine annually the amount required to pay the cost of the benefits provided by this Sub-part and shall certify such amount to the state auditor, but the amount so certified shall not exceed in any one fiscal year the amount of $460,000. The state auditor shall thereupon issue a voucher to the state treasurer authorizing him to pay the amount of said voucher as so certified to the board of trustees of the teachers' retirement system of Louisiana, whereupon the treasurer shall and is hereby authorized and directed to pay the amount out of the state public school fund.

Added by Acts 1960, No. 440, §3. Redesignated from R.S. 17:720.3 pursuant to R.S. 24:253.



RS 11:901.16 - Reduction of monthly payments

§901.16. Reduction of monthly payments

If the board of trustees of the teachers' retirement system of Louisiana finds that during any fiscal year the total amount of the benefits provided by this Sub-part exceeds the sum allocated or dedicated or appropriated by this Sub-part out of the state public school fund of Louisiana to pay the cost of the benefits provided by this Sub-part, then the board of trustees shall reduce each monthly payment hereunder for each beneficiary of this Sub-part by a proportionate percentage.

Added by Acts 1960, No. 440, §4. Redesignated from R.S. 17:720.4 pursuant to R.S. 24:253.



RS 11:901.17 - Payments to retirement fund of Orleans Parish

§901.17. Payments to retirement fund of Orleans Parish

In lieu of paying monthly to each individual retirant of the Teachers' Retirement Fund of Orleans Parish the amount to which he is entitled to receive under the provisions of this Sub-part, the Board of Trustees of the Teachers' Retirement System of Louisiana shall have the right to pay monthly to the Teachers' Retirement Fund of Orleans Parish the aggregate of the amounts payable to retirants of the Orleans System but only after receipt of proper voucher signed by two persons designated by the Board of Trustees of the Orleans Teachers' Retirement Fund.

Added by Acts 1960, No. 440, §5. Redesignated from R.S. 17:720.5 pursuant to R.S. 24:253.



RS 11:901.18 - Allocation of funds for benefit purposes; amount

PART VII-B. OLD AGE ASSISTANCE AND SUPPLEMENTARY

BENEFITS TO RETIRING TEACHERS

§901.18. Allocation of funds for benefit purposes; amount

There is dedicated out of the state public school fund of the State of Louisiana three hundred eighty-seven thousand dollars annually, or so much thereof as may be necessary, beginning July 1, 1948, to be paid by the state treasurer to the teachers' retirement system, for the purposes hereinafter provided.

Redesignated from R.S. 17:721 pursuant to R.S. 24:253.



RS 11:901.19 - Old age assistance; teachers entitled to receive; computation and amount of benefit

§901.19. Old age assistance; teachers entitled to receive; computation and amount of benefit

The moneys appropriated by R.S. 17:721 shall be used:

(1) To provide old age assistance to any teacher:

(a) Who is now serving as a teacher in the public schools of the state; and

(b) Who attained the age of sixty prior to August 1, 1944, and who, prior to that date, had served for a minimum of thirty years as a teacher in the public schools of Louisiana, and also who had not been out of active teaching service for more than ten years during the last forty years prior to August 1, 1944; and

(c) Who is not eligible for prior service credit as a member of the teachers' retirement system of Louisiana, or the Orleans Parish fund.

The benefit for any person approved by the board of trustees of the teachers' retirement system for old age assistance under the above requirements shall be computed as follows:

One sixtieth of the average salary received for the last five years of active service multiplied by the number of years of accredited service, provided that the total annual payment granted by this Part shall not exceed the average of the annual salary for the last five years of service, and in no case shall it exceed twelve hundred dollars per annum.

(2) To provide old age assistance to any teacher:

(a) Who served for a minimum of thirty-four years, as a teacher in the public schools of the state, or a minimum of thirty years, during the regular school sessions and, in addition, a minimum of four summer sessions of not less than three months each; and

(b) Who attained age sixty prior to August 1, 1936; and

(c) Who is not now and who never has been eligible for membership in the teachers' retirement system of Louisiana.

The benefits for any person approved by the board of trustees of the teachers' retirement system under Sub-section 2 of this Section, shall be computed in the same manner as above set forth for the computation of the benefit provided by Sub-section 1 of this Section.

(3) To provide credit on retirement not to exceed five years to any member of the teachers' retirement system of Louisiana for years of service rendered during which years the member, having attained the age of sixty years with credit for thirty-five years of service, elected to make no contributions to his retirement account. Said credit shall be granted only provided the member meets each of the three following requirements:

(a) Member's retirement must be compulsory on account of age and must take place after July 26, 1950, and not later than three years from July 26, 1950;

(b) Member must have served continuously (with no break in service) for a minimum of forty-five years;

(c) Member must pay into the retirement system an amount equal to the sum of the employee and the employer's contributions that would have been payable on his compensation for the years during which he made no contribution and for which he wishes to receive credit together with interest computed at the rate at which interest was credited to the account of the members of the system during said years.

(4) To provide and to pay the cost of prior service credit (credit for service rendered in the public school system of Louisiana prior to 1936) to any present member of the teachers' retirement system of Louisiana:

(a) Who was a member of the system on January 1, 1950;

(b) Who at no time has ever cancelled his prior service credit by withdrawing his accumulated contributions; and

(c) Who filed before June 15, 1950 with the board of trustees of the teachers' retirement system of Louisiana a detailed and certified statement of service rendered by him prior to 1936 on the form prescribed by the board of trustees.

Amended by Acts 1950, No. 137, §1; Acts 1950, No. 348, §1. Redesignated from R.S. 17:722 pursuant to R.S. 24:253.



RS 11:901.20 - Supplementary allowance, teachers entitled to receive

§901.20. Supplementary allowance, teachers entitled to receive

The moneys appropriated by R.S. 11:901.18 shall further be used to provide a supplement to the retirement allowance of any teacher who is now, or will be retired with a retirement allowance by the board of trustees of the teachers' retirement system of Louisiana under the provisions of Parts III and VII of this Chapter, or by the board of trustees of the teachers' retirement fund of Orleans Parish under the conditions and the methods of computing the amount of the supplement provided for in R.S. 11:901.21 through 901.23.

Redesignated from R.S. 17:723 pursuant to R.S. 24:253.



RS 11:901.21 - Supplementary allowance for teachers retired before July 1, 1948

§901.21. Supplementary allowance for teachers retired before July 1, 1948

The eligibility for, and also the amount of the supplementary benefit for teachers retired prior to July 1, 1948, shall be determined as follows:

No teacher now retired who is entitled to receive from the teachers' retirement system of Louisiana, or the teachers' retirement fund of Orleans Parish, a benefit equal to, or in excess of the amount of twelve hundred dollars per annum, shall be entitled to receive any supplementary benefit under the provisions of this Part. For a retirant whose benefit provided by either of the teachers' retirement systems just mentioned is less than the amount of twelve hundred dollars per annum, the following plan or formula shall determine not only whether or not the retirant shall be entitled to a supplementary benefit, but also the amount of the benefit, if any, provided by this Part:

Formula:

Three per cent of the average salary received for the last five years of accredited service multiplied by the number of years of accredited service less the amount of the benefit allowed under Parts III, V, or VII of this Chapter, provided that the regular benefit plus the supplementary benefit provided by this Part shall not exceed the amount of the average salary for the last five years of accredited service. In no case shall the total benefit exceed twelve hundred dollars per annum.

Redesignated from R.S. 17:724 pursuant to R.S. 24:253.



RS 11:901.22 - Eligibility for and supplementary benefits for teachers retiring after July 1, 1948

§901.22. Eligibility for and supplementary benefits for teachers retiring after July 1, 1948

The eligibility for, and also the amount of, the supplementary benefit for teachers retiring on or after July 1, 1948, shall be determined as follows:

One sixtieth of the average salary received for the last five years of accredited service multiplied by the number of years of accredited service less the amount of the benefit allowed by the teachers' retirement system of Louisiana or the teachers' retirement fund of Orleans Parish provided that the total benefit (the regular benefit plus the supplementary benefit provided by this Part) shall in no case exceed the amount of twelve hundred dollars per annum.

In the event that this formula should provide a smaller benefit than that provided for in R.S. 17:724, that formula shall control the benefit.

Redesignated from R.S. 17:725 pursuant to R.S. 24:253.



RS 11:901.23 - Monthly payments; scope of part

§901.23. Monthly payments; scope of part

The supplement provided by this Part shall be paid monthly in equal payments.

Nothing in this Part is intended to limit in any way the benefit provided for a member by either the teachers' retirement system of Louisiana or the teachers' retirement fund for Orleans Parish.

Redesignated from R.S. 17:726 pursuant to R.S. 24:253.



RS 11:901.24 - Administration of benefits by board of trustees of state teachers' retirement system

§901.24. Administration of benefits by board of trustees of state teachers' retirement system

The board of trustees of the teachers' retirement system of Louisiana, under such rules and regulations as the said board of trustees may adopt not inconsistent herewith, shall administer all the benefits provided by this Part.

Redesignated from R.S. 17:727 pursuant to R.S. 24:253.



RS 11:901.25 - Benefits exceeding funds allocated; reduction of benefits by board of trustees; exceptions

§901.25. Benefits exceeding funds allocated; reduction of benefits by board of trustees; exceptions

If the board of trustees of the teachers' retirement system of Louisiana finds that during any fiscal year the total amount of the benefits provided by this Part exceeds the sum allocated or dedicated by this Part out of the state public school fund to pay the cost of the benefits provided in this Part, the board of trustees shall reduce each monthly payment authorized hereunder by a proportionate percentage.

Redesignated from R.S. 17:728 pursuant to R.S. 24:253.



RS 11:901.26 - Payment of benefits to members of Orleans retirement fund; alternative method of payment

§901.26. Payment of benefits to members of Orleans retirement fund; alternative method of payment

In lieu of paying monthly to each individual retirant of the Orleans system the amount to which he is entitled to receive under the provisions of this Part, the board of trustees of the teachers' retirement system of Louisiana shall have the right to pay monthly to the teachers' retirement fund of Orleans Parish the aggregate of the amounts payable to retirant of the Orleans system but only after receipt of proper voucher signed by two persons designated by the board of trustees of the Orleans teachers' retirement fund.

Redesignated from R.S. 17:729 pursuant to R.S. 24:253.



RS 11:901.27 - Determination of funds needed; payment from public school fund

§901.27. Determination of funds needed; payment from public school fund

The board of trustees of the teachers' retirement system of Louisiana shall determine annually the amount required to pay the cost of the benefits provided in this Part and shall certify such amount to the State Auditor, but the amount so certified shall not exceed in any one fiscal year the sum of three hundred eighty-seven thousand dollars. The State Auditor shall thereupon issue a voucher to the State Treasurer authorizing him to pay the amount of said voucher as so certified to the board of trustees of the teachers' retirement system of Louisiana, whereupon the treasurer is hereby authorized and directed to pay this amount out of the avails of the state public school fund.

Redesignated from R.S. 17:730 pursuant to R.S. 24:253.



RS 11:901.28 - Allocation of funds for benefit purposes; amount

PART VII-C. OLD AGE AND DISABILITY BENEFITS TO TEACHERS

NOT ELIGIBLE TO OTHER RETIREMENT BENEFITS

§901.28. Allocation of funds for benefit purposes; amount

There is dedicated or allocated out of the state public school fund of the State of Louisiana the sum of twenty thousand dollars annually, or so much thereof as may be necessary, beginning with the fiscal year commencing July 1, 1942, to be paid by the State Treasurer in the manner hereinafter directed to the teachers' retirement system of Louisiana out of the avails of the said state public school fund of the State of Louisiana, for the purposes hereinafter set forth.

Redesignated from R.S. 17:741 pursuant to R.S. 24:253.



RS 11:901.29 - Old age assistance, teachers entitled to receive; computation and amounts of benefits

§901.29. Old age assistance, teachers entitled to receive; computation and amounts of benefits

A. The monies allocated by R.S. 11:901.28 shall be used to provide old age assistance to any teacher:

(1) Who is not now eligible and who never has been eligible for any benefit from the teachers' retirement system of Louisiana or any other teacher retirement plan operated by the state, or by a city, parish, or other political subdivision of the state of Louisiana, save from that fund temporarily created by Act 216 of the Legislature of Louisiana for the year 1940;

(2) Who has served for a minimum of eighteen years in the public schools or educational institutions maintained by the state of Louisiana;

(3) Who has now attained the age of sixty years; and

(4) Who continued in active service until the attainment of the age of sixty years; or

(5) Who meets the requirements of Paragraphs (1) and (3) of this Subsection and who has further served for a minimum of thirty years in the public schools or educational institutions maintained by the state of Louisiana; or

(6) Who meets the requirements of Paragraph (1) of this Subsection and who on May 1, 1957 had attained the age of 65 years and who served for a minimum of 18 years in the public schools or educational institutions of Louisiana and who never elected non-membership in the Teachers' Retirement System of Louisiana and who has never enrolled as a member of any retirement system supported in whole or in part from funds provided by the state of Louisiana or any of its subdivisions.

(7) Who meets the requirements of Paragraph (1) of this Subsection (A), and who has served for a minimum of 15 years in the public schools or educational institutions of Louisiana between 1913 and 1928 and who on May 14, 1962 was at least 67 years of age.

(8) Who meets the requirements of Paragraph (1) of this Subsection (A) and who taught for a minimum of 21 years in the parish or city public schools of Louisiana prior to the establishment of the Teachers' Retirement System, August 1, 1936, and who on September 1, 1964 will have attained the age of 64 years; provided application therefor is submitted prior to January 1, 1965, together with a certified record of service and salary.

(9) Who meets the requirement of Paragraph (1) of this Subsection and who has attained the age of seventy-one and who was a teacher in the public schools of this state from October, 1914 through the 1926-1927 school year.

(10) Who meets the requirements of Paragraph (1) of this Subsection and who has attained the age of seventy-one and who was a teacher in the public schools of this state from October, 1918 and continuously thereafter through the 1927-1928 school term, or any part of said term, and who because of illness was thereafter unable to continue teaching.

(11) Who meets the requirements of Paragraph (1) of this Subsection and who on December 7, 1970 attained the age of seventy-four years and who commenced teaching in Caddo Parish in March, 1917 and was a teacher in the public schools of this state for at least fourteen years, of which nine years were prior to the establishment of the Teachers' Retirement System of Louisiana, provided application therefor is submitted prior to January 1, 1972, together with a verified record of service and salary to the Teachers' Retirement System of Louisiana.

(12) Who meets the requirements of Paragraph (1) of this subsection, and who was over fifty years of age prior to the year 1953 and who was teaching prior to the year 1953, and who because of age was ineligible for membership in the Orleans Parish Teachers Retirement System. This benefit shall be limited to fifty dollars per month, and payable only as funds are available therefor.

B. The annual allowance for any person approved by the board of trustees of the teachers' retirement system for old age assistance under the above requirements shall be computed as follows:

One seventieth of the average salary received for the last five years of active service multiplied by the number of years accredited service, provided that the total annual payment shall not exceed one half the average of the annual salary for the last years of service and in no case shall it exceed six hundred dollars per annum.

The allowance available under this plan shall be paid monthly in equal payments.

C. Any person applying for benefits under the provisions of this Section shall, in order to qualify, make application to the board of trustees of the teachers' retirement system within one year from August 1, 1962 in compliance with such rules and regulations as said board shall adopt, and with said application, said applicant shall file a detailed certified statement of all Louisiana service as a teacher for which credit is claimed.

Amended by Acts 1954, No. 171, §1; Acts 1957, No. 8, §1; Acts 1958, No. 198, §1; Acts 1961, No. 33, §1; Acts 1962, No. 425, §§1, 2; Acts 1964, No. 393, §1; Acts 1968, No. 251, §1; Acts 1970, No. 179, §1; Acts 1971, No. 78, §1; Acts 1974, No. 270, §1; Redesignated from R.S. 17:742 pursuant to R.S. 24:253.



RS 11:901.30 - Old age assistance, teachers entitled to receive; computation and amounts of benefits

§901.30. Old age assistance, teachers entitled to receive; computation and amounts of benefits

The moneys allocated by R.S. 11:901.28 shall be further used to provide old age assistance for any person who served as house mother in any dormitory of a state supported college of Louisiana:

(1) Who served as house mother at a state supported college for at least 15 years, and

(2) Who was forced out of her position as house mother in a state supported college of Louisiana when the dormitory was taken over by the United States Army, Air Corps or Navy for military or naval training programs, and

(3) Who is not now eligible for retirement benefits from the teachers' retirement system or other state supported retirement system as a result of the above named facts, and

(4) Who on June 1, 1959 had attained the age of 68 years.

The allowance available under this plan shall be paid monthly in equal amounts and shall be computed by multiplying the average of the last five years of salary by 1 1/2% times the number of years of certified service and adding thereto the sum of $150 but not to exceed $600 per annum.

Any person applying for benefits under this Section, in order to qualify, shall file application with the board of trustees of the teachers' retirement system of Louisiana within 90 days after July 27, 1960 in compliance with such rules and regulations as said board may adopt, and with said application shall file a detailed certified statement of all Louisiana service for which credit is claimed.

Added by Acts 1960, No. 315, §1. Redesignated from R.S. 17:742.1 pursuant to R.S. 24:253.



RS 11:901.31 - Disability benefits, teachers entitled to receive; computation and amount of benefit

§901.31. Disability benefits, teachers entitled to receive; computation and amount of benefit

The moneys dedicated by R.S. 11:901.28 shall also be used to provide for disability payments to any teacher:

(1) Who is now, on account of physical or mental disability, totally and permanently incapacitated for teaching service and who became so while in active service in the public schools of Louisiana;

(2) Who is not now and has never been eligible for membership in or any benefit from the teachers' retirement system of Louisiana or any other system in operation in the state, save from that fund temporarily created by Act 216 of the Legislature of Louisiana for the year 1940;

(3) Who has served for a minimum of fifteen years as a teacher in the public schools of Louisiana; and

(4) Who was in active service within the five year period immediately preceding August 1, 1936.

The allowance for any person approved for disability benefit under the above requirements shall be computed in the manner set forth in R.S. 11:901.29 for the computation of old age benefit, with the exception that the minimum annual allowance shall not be less than one-third of the average salary received for the last five years of service.

Redesignated from R.S. 17:743 pursuant to R.S. 24:253.



RS 11:901.32 - Prior service credit; teachers entitled to receive

§901.32. Prior service credit; teachers entitled to receive

The moneys dedicated by R.S. 11:901.28 shall further be used to provide prior service credit to any member of the teachers' retirement system of Louisiana:

(1) Who has served as a teacher in the public schools or state educational institutions of Louisiana for a minimum of a full session within the six-year period immediately preceding August 1, 1936.

(2) Who became a member of the system before July 1, 1940; and

(3) Who was not out of service for more than five consecutive years within the period beginning August 1, 1931, and ending with the date of enrollment as a member of the system. Provided, however, that to be eligible to receive the old age assistance provided in R.S. 11:901.29 (except those qualifying under sub-paragraph (6) thereof) or the disability payments, provided in R.S. 11:901.31 or the prior service credit herein provided, the teacher seeking such old age assistance, disability payments, or prior service credit as a member of the teachers' retirement system of Louisiana, must have either qualified for and been granted such old age assistance, disability payment or prior service credit under the provisions of Act 216 of the Legislature of Louisiana for the year 1940; or must have filed an application for the benefit provided by Act 216 of 1940 on or before November 15, 1941; and provided further that any teacher qualifying for benefits under the provisions of R.S. 11:901.29(6) in order to receive any benefit provided for in this Section, under such rules and regulations as the board of trustees of the teachers' retirement system of Louisiana shall adopt, shall make application to said board within one year from July 1, 1957 and shall file with the application a detailed and certified statement of all Louisiana service as a teacher for which he claims credit.

Amended by Acts 1950, No. 425, §1; Acts 1954, No. 171, §2; Acts 1957, No. 8, §2; Redesignated from R.S. 17:744 pursuant to R.S. 24:253.



RS 11:901.33 - Administration of benefits

§901.33. Administration of benefits

The board of trustees of the teachers' retirement system of Louisiana shall administer all of the benefits provided by this law, including those benefits already accrued under and in accordance with Act 216 of the Legislature of Louisiana for the year 1940, under such rules and regulations as it may adopt, not inconsistent herewith.

Redesignated from R.S. 17:745 pursuant to R.S. 24:253.



RS 11:901.34 - Determination of funds needed; payment from public school fund

§901.34. Determination of funds needed; payment from public school fund

The board of trustees of the teachers' retirement system shall determine annually the amount required to pay the cost of the benefits provided in this Part and shall certify this amount to the state auditor, but the amount so certified shall not exceed in any one fiscal year the sum of twenty thousand dollars. The state auditor shall thereupon issue a voucher to the state treasurer authorizing him to pay the amount of the said voucher, whereupon the treasurer shall pay said amount out of the avails of the public school fund.

Redesignated from R.S. 17:746 pursuant to R.S. 24:253.



RS 11:901.35 - Limitations of provisions

PART VII-D. RETIREMENT AND DISABILITY PAYMENTS

PAYABLE BY PARISHES (ORLEANS EXCEPTED)

§901.35. Limitations of provisions

The provisions of this Part shall not apply to the Parish of Orleans.

Redesignated from R.S. 17:761 pursuant to R.S. 24:253.



RS 11:901.36 - Disability payments to teachers; amount; parish school boards' authority to pay

§901.36. Disability payments to teachers; amount; parish school boards' authority to pay

Whenever a teacher acquires a disability or incapacitating condition and has been employed as a teacher in a particular parish for a period of twenty-five years or more, the parish school board of the parish is authorized to pay him, upon his application, an amount which, when added to any retirement benefits received by the teacher, shall not exceed one-half his monthly salary during the last year of his employment in the public schools. The word "teacher" as used in this Part means principal, supervisor, and superintendent of public schools, as well as classroom teachers.

Redesignated from R.S. 17:762 pursuant to R.S. 24:253; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:901.37 - Retirement of teachers with disabilities by parish school boards; authority; amount of retirement benefits

§901.37. Retirement of teachers with disabilities by parish school boards; authority; amount of retirement benefits

A parish school board may, upon the application of a teacher with a disability or incapacitating condition, retire from regular duty the teacher who has been on active duty as such in that parish for a period of twenty-five years or more, whenever the board deems the retirement of the teacher to be in the interest of the public school system. When so retired, the teacher shall be entitled to an amount which, when added to any retirement benefits he may receive, shall not exceed one-half his monthly salary during the last year of his employment in the public schools.

Redesignated from R.S. 17:763 pursuant to R.S. 24:253; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:901.38 - Parish school boards' authority to budget amount necessary for payment of benefits

§901.38. Parish school boards' authority to budget amount necessary for payment of benefits

Parish school boards are authorized to make adequate provision in their budgets to pay the benefits authorized by this Part.

Redesignated from R.S. 17:764 pursuant to R.S. 24:253.



RS 11:921 - Creation of plan

PART VIII. OPTIONAL RETIREMENT PLANS

SUBPART A. ACADEMIC AND ADMINISTRATIVE

EMPLOYEES OF PUBLIC INSTITUTIONS OF

HIGHER EDUCATION AND THEIR

GOVERNING BOARDS

§921. Creation of plan

A. There is established an optional retirement plan for the following classes of employees covered by this Subpart who are eligible for membership in the Teachers' Retirement System of Louisiana:

(1) The academic and administrative employees of public institutions of higher education.

(2) The employees of the Board of Regents, Board of Trustees for State Colleges and Universities, Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, and Board of Supervisors of Southern University and Agricultural and Mechanical College, or their successors, and any other constitutionally established board which manages institutions of higher education.

B. Any person covered by the provisions of Paragraph A(2) of this Section shall be required to pay the annual actuarial cost of participating in the optional retirement plan.

Acts 1989, No. 90, §1; Redesignated from R.S. 17:771 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1998, 1st Ex. Sess., No. 88, §1, eff. July 1, 1998.



RS 11:922 - Purpose

§922. Purpose

The purpose of the optional retirement plan is to provide retirement and death benefits to the participants while affording the maximum portability of these benefits to the participants.

Acts 1989, No. 90, §1; Redesignated from R.S. 17:772 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1999, No. 1320, §1, eff. July 12, 1999.



RS 11:923 - Administration

§923. Administration

The Teachers' Retirement System of Louisiana or any successor shall provide for the administration and maintenance of the optional retirement plan.

Acts 1989, No. 90, §1; Redesignated from R.S. 17:773 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:924 - Criteria for placement of contracts

§924. Criteria for placement of contracts

The Board of Trustees of the Teachers' Retirement System of Louisiana shall select no more than three companies from which contracts will be purchased. In setting the criteria for this selection, the board shall consider, among other things, the following:

(1) The portability of the contracts offered or to be offered by the company, based on the number of states in which the designated company provides contracts under similar plans.

(2) The efficacy of the contracts in the recruitment and retention of employees for the various state public institutions of higher education and for the Board of Regents, Board of Trustees for State Colleges and Universities, Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, and Board of Supervisors of Southern University and Agricultural and Mechanical College, or their successors, and any other constitutionally established board which manages institutions of higher education.

(3) The nature and extent of the rights and benefits to be provided by the contracts for participating employees and their beneficiaries.

(4) The relation of the rights and benefits to the amount of the contributions to be made pursuant to the provisions of this Part.

(5) The suitability of the rights and benefits to the needs and interests of participating employees and the various state public institutions of higher education and the Board of Regents, Board of Trustees for State Colleges and Universities, Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, and Board of Supervisors of Southern University and Agricultural and Mechanical College, or their successors, and any other constitutionally established board which manages institutions of higher education.

(6) The ability of the designated company or companies to provide the rights and benefits under such contracts.

Acts 1989, No. 90, §1; Redesignated from R.S. 17:774 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1998, 1st Ex. Sess., No. 88, §1, eff. July 1, 1998.



RS 11:925 - Eligibility

§925. Eligibility

A. Academic and administrative employees of public institutions of higher education and employees of the Board of Regents, Board of Trustees for State Colleges and Universities, Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, and Board of Supervisors of Southern University and Agricultural and Mechanical College, or their successors, and any other constitutionally established board which manages institutions of higher education who are current members in the regular retirement plan of the Teachers' Retirement System of Louisiana may make an irrevocable election to participate in the optional retirement plan within one hundred eighty days after the implementation date of the optional retirement plan at their employer institution or board. Eligible employees who are initially employed on or after the implementation date at their employer institution or board may make an irrevocable election to participate in the optional retirement plan within sixty days after their employment date. Any academic or administrative employee of a public institution of higher education or employee of the Board of Regents, Board of Trustees for State Colleges and Universities, Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, or Board of Supervisors of Southern University and Agricultural and Mechanical College, or their successors, and any other constitutionally established board which manages institutions of higher education who is not eligible for membership in the Teachers' Retirement System of Louisiana because of age shall be eligible to participate in the optional retirement plan upon election by such employee. Elections must be made in writing and filed with the appropriate officer of the employer institution or board, who shall forward a copy of the completed election to the Teachers' Retirement System of Louisiana. Current Teachers' Retirement System of Louisiana members' elections will be effective as of the date they are filed. Elections of eligible employees hired on or after the implementation date of the optional retirement plan at their institution or board will be effective as of the date of their employment. If an eligible employee fails to make the election provided for in this Section, he shall become a member of the regular retirement plan of the Teachers' Retirement System of Louisiana in accordance with R.S. 11:721.

B. Notwithstanding the provisions of Subsection A of this Section any academic or administrative employee of a public institution of higher education and any employee of the Board of Regents, Board of Trustees for State Colleges and Universities, Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, and Board of Supervisors of Southern University and Agricultural and Mechanical College, or their successors, and any other constitutionally established board which manages institutions of higher education who is an active contributing member in the regular retirement plan of the Teachers' Retirement System of Louisiana and who has less than five years of creditable service in the Teachers' Retirement System of Louisiana, may make an irrevocable election to participate in the optional retirement plan and transfer his accumulated employee contributions to the optional retirement plan under the provisions of R.S. 11:926(A). The election provided by this Subsection can only be elected by a member prior to attainment of five years of creditable service in the Teachers' Retirement System of Louisiana.

C. Any person who is an academic or administrative employee of a public institution of higher education or employee of the Board of Regents, Board of Trustees for State Colleges and Universities, Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, or Board of Supervisors of Southern University and Agricultural and Mechanical College, or their successors, and any other constitutionally established board which manages institutions of higher education who is not eligible for membership in the Teachers' Retirement System of Louisiana because he is a part-time, seasonal, or temporary employee as defined in 26 CFR 31:3121(b)(7)-2, or in any successor regulation, may make an irrevocable election to participate in the optional retirement plan and transfer any accumulated employee contributions to the optional retirement plan under the provisions of R.S. 11:926(A).

Acts 1989, No. 90, §1; Acts 1991, No. 836, §1, eff. July 1, 1991; Redesignated from R.S. 17:775 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 92, §1, eff. July 1, 1992; Acts 1998, 1st Ex. Sess., No. 88, §1, eff. July 1, 1998.



RS 11:926 - Transfers

§926. Transfers

A. A current member in the Teachers' Retirement System of Louisiana who elects participation in the optional retirement plan shall have the right to have his accumulated employee contributions transferred to the optional retirement plan. Upon such election, the Teachers' Retirement System of Louisiana will transfer his accumulated employee contributions directly to the optional retirement plan to purchase benefits thereunder, and the funds will not be available to the employee.

B. A current vested member in the Teachers' Retirement System of Louisiana or a member with sufficient years of service credit but who is not old enough to receive a benefit and who elects participation in the optional retirement plan will have the same rights and privileges accorded by R.S. 11:726.

Acts 1989, No. 90, §1; Acts 1991, No. 836, §1, eff. July 1, 1991; Redesignated from R.S. 17:776 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:927 - Contributions

§927. Contributions

A. Each participant shall contribute monthly to the optional retirement plan the same amount which he would be required to contribute to the regular retirement plan of the Teachers' Retirement System of Louisiana if he were a member of that retirement plan. Participant contributions may be made by employer pick-up in accordance with the provisions of Section 414(h)(2) of the United States Internal Revenue Code or any amendment thereto. The entirety of each participant's contribution, less any monthly fee established by the board to cover the cost of administration and maintenance of the optional retirement plan, shall be remitted to the appropriate designated company or companies for application to the participant's contract or contracts.

B.(1) Prior to July 1, 2014, each employer institution and board shall contribute to the Teachers' Retirement System of Louisiana on behalf of each participant in the optional retirement plan the same amount it would have contributed if the participant had been a member of the regular retirement plan of the Teachers' Retirement System of Louisiana. Upon receipt of this contribution, the Teachers' Retirement System of Louisiana shall promptly pay over to the appropriate designated company or companies an amount equal to the employer's portion of the normal cost contribution as determined annually by the Public Retirement Systems' Actuarial Committee, this amount to be credited to the participant's contract or contracts. The Teachers' Retirement System of Louisiana shall retain the balance of this contribution for application to the unfunded accrued liability of the system.

(2)(a) Beginning July 1, 2014, and continuing through Fiscal Year 2017-2018, each higher education board created by Article VIII of the Constitution of Louisiana and each employer institution and agency under its supervision and control shall contribute to the Teachers' Retirement System of Louisiana on behalf of each participant in the optional retirement plan the sum of:

(i) The amounts calculated pursuant to R.S. 11:102(D)(6)(b), (c), and (d).

(ii) An amount equal to or greater than the equivalent of the employer's portion of the normal cost contribution of the regular retirement plan.

(b) Beginning July 1, 2018, each higher education board created by Article VIII of the Constitution of Louisiana and each employer institution and agency under its supervision and control shall contribute to the Teachers' Retirement System of Louisiana on behalf of each participant in the optional retirement plan the sum of:

(i) The amounts calculated pursuant to R.S. 11:102(D)(6)(b), (c), and (d).

(ii) An amount not less than six and two-tenths percent of pay.

(c) Each board shall establish the amount provided pursuant to Items (2)(a)(ii) or (b)(ii) of this Paragraph by resolution. The amount established shall be the same for all employer institutions and agencies under each board's supervision and control and shall be effective for an entire fiscal year.

(d) For fiscal year 2014-2015, each board shall submit to the retirement system such resolution no later than July 15, 2014, in order for an amount established pursuant to this Subsection to become effective. For each fiscal year thereafter, the system shall receive such resolution no later than June first in order for a new rate to become effective for the next fiscal year. If the system does not receive a resolution containing a contribution amount by the required deadline, the system shall apply the most recent contribution amount paid by such board or employer institution.

(e) Upon receipt of this contribution, the Teachers' Retirement System of Louisiana shall promptly pay over to the appropriate designated company or companies an amount equal to the amount established by the applicable board pursuant to Items (2)(a)(ii) or (b)(ii) of this Paragraph.

(f) All amounts paid over to the appropriate designated company or companies pursuant to this Paragraph shall be credited to the participant's contract or contracts. The Teachers' Retirement System of Louisiana shall retain the balance of this contribution for application to the unfunded accrued liability of the system.

(3)(a) Beginning July 1, 2014, for each employer that is not a higher education board created by Article VIII of the Constitution of Louisiana or an employer institution under the supervision and control of such a board, each such employer institution and board shall contribute to the Teachers' Retirement System of Louisiana on behalf of each participant in the optional retirement plan the greater of:

(i) The amount it would have contributed if the participant were a member of the regular retirement plan of the Teachers' Retirement System of Louisiana pursuant to R.S. 11:102(D)(3).

(ii) The sum of the amounts calculated pursuant to R.S. 11:102(D)(6)(b), (c), and (d) plus six and two-tenths percent of pay.

(b) Upon receipt of this contribution, the Teachers' Retirement System of Louisiana shall promptly pay over to the appropriate designated company or companies an amount equal to:

(i) The employer's portion of the normal cost contribution as determined annually by the Public Retirement Systems' Actuarial Committee if payment is remitted pursuant to Item (3)(a)(i) of this Paragraph.

(ii) Six and two-tenths percent of pay if payment is remitted pursuant to Item (3)(a)(ii) of this Paragraph.

(c) All amounts paid over to the appropriate designated company or companies pursuant to this Paragraph shall be credited to the participant's contract or contracts. The Teachers' Retirement System of Louisiana shall retain the balance of the contribution for application to the unfunded accrued liability of the system.

C. Notwithstanding the provisions of Subsections A and B of this Section, the Teachers' Retirement System of Louisiana shall not remit any funds or contributions to any company or companies from an employer institution or board until the correct and total amount, rounded to the nearest dollar amount, to be remitted to the Teachers' Retirement System of Louisiana under Subsections A and B of this Section is received each month from the employer institution or board.

D. If a participant first became eligible for membership in the Teachers' Retirement System of Louisiana, or this Optional Retirement Plan, on or after July 1, 1996, the contributions remitted by the Teachers' Retirement System of Louisiana to any authorized company shall not be based upon compensation in excess of the annual limit of Section 401(a)(17) of the United States Internal Revenue Code as amended and revised.

E. Effective January 1, 2009, to the extent required by 26 U.S.C. 414(u)(12), any differential wage payment, as defined by 26 U.S.C. 3401(h)(2), of which is made by any employer to any individual performing qualified military service shall be treated as earnable compensation for purposes of applying the limits on annual additions under 26 U.S.C. 415(c), and any participant of the optional retirement plan shall be treated as an employee of the employer making such payment.

Acts 1989, No. 90, §1; Acts 1991, No. 836, §1, eff. July 1, 1991; Redesignated from R.S. 17:777 by Acts 1991, No. 74, §§3 and 5, eff. June 25, 1991; Acts 1995, No. 586, §1, eff. July 1, 1995; Acts 1998, 1st Ex. Sess., No. 88, §1, eff. July 1, 1998; Acts 2012, No. 510, §1, eff. July 1, 2012; Acts 2014, No. 607, §1, eff. June 30, 2014; Acts 2016, No. 95, §1, eff. June 30, 2016.

NOTE: See Acts 2014, No. 607, §2, relative to funding the increased contributions provided for in this Section.



RS 11:928 - Limitations

§928. Limitations

Any person electing to participate in the optional retirement plan shall always be ineligible for membership in the regular retirement plan of the Teachers' Retirement System of Louisiana even if he is employed in a position covered by the Teachers' Retirement System of Louisiana. If an optional retirement plan participant assumes a position other than as an employee of a public institution of higher education or employee of the Board of Regents, Board of Trustees for State Colleges and Universities, Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, or Board of Supervisors of Southern University and Agricultural and Mechanical College, or their successors, and any other constitutionally established board which manages institutions of higher education in a position covered by the Teachers' Retirement System of Louisiana, he shall continue to participate in the optional retirement plan. If an optional retirement plan participant assumes a position in state service other than as an employee of a public institution of higher education or employee of the Board of Regents, Board of Trustees for State Colleges and Universities, Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, or Board of Supervisors of Southern University and Agricultural and Mechanical College, or their successors, and any other constitutionally established board which manages institutions of higher education in a position not covered by the Teachers' Retirement System of Louisiana, he must at that time begin membership in the appropriate retirement system which provides benefits for that position in state service, other than the Teachers' Retirement System of Louisiana.

Acts 1989, No. 90, §1; Acts 1991, No. 836, §1, eff. July 1, 1991; Redesignated from R.S. 17:778 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 1239, §1; Acts 1998, 1st Ex. Sess., No. 88, §1, eff. July 1, 1998.



RS 11:929 - Benefits not obligation of the state; payment of benefits; eligibility in other plans

§929. Benefits not obligation of the state; payment of benefits; eligibility in other plans

A. Any person electing to participate in the optional retirement plan shall agree that the benefits payable to participants are not the obligations of the state of Louisiana or the Teachers' Retirement System of Louisiana, and that such benefits and other rights of the optional retirement plan are the liability and responsibility solely of the designated company or companies to whom contributions have been made. Furthermore, all participants shall in accordance with this agreement expressly waive his or her rights set forth in Article X, Section 29(A) and (B) of the Louisiana Constitution.

B.(1) Benefits shall be payable to optional retirement plan participants or their beneficiaries by the designated company or companies. Subject to the provisions of the contract, retirement benefits shall be paid in the form of a lifetime income, unless the participant or beneficiary requests a trustee-to-trustee single-sum cash rollover payment between qualified plans, or payment made directly to a conduit individual retirement account, but death benefits may be paid in the form of a single-sum cash payment paid directly to the beneficiary or estate, whichever is applicable.

(2) The Board of Trustees of the Teachers' Retirement System may approve the following single-sum cash payments:

(a) Direct transfers by and between companies.

(b) Death benefits.

(c) An initial benefit payable upon retirement, provided such benefit is approved by the contracting company. The initial benefit shall not exceed an amount equal to the participant's monthly benefit, payable as a single-life annuity with no guarantees, times thirty-six.

C. An optional retirement plan participant receiving retirement benefits under Subsection B of this Section shall be eligible to participate in the Office of Group Benefits programs only if he has accumulated the total number of years of creditable service which would have entitled him to receive a retirement allowance from the defined benefit plan of the Teachers' Retirement System of Louisiana.

D. Upon retirement of an optional retirement plan participant under Subsection B of this Section, the employer institution shall provide to the Teachers' Retirement System of Louisiana the total number of years of creditable service of that participant for the purpose of compliance with this Subsection. After receipt of the information required of the employer institution or board, the retirement system shall certify eligibility under Subsection C of this Section to the Office of Group Benefits.

E. In the event that an optional retirement plan participant is required to prove entitlement to a disability retirement allowance from the defined benefit plan of the retirement system in order to be eligible for participation in the Office of Group Benefits programs, the retirement system shall be responsible only for certification of the total number of years of creditable service as provided by the employer institution or board. Any medical finding of disability necessary for eligibility under Subsection C of this Section shall be the sole responsibility of the participant as required by the Office of Group Benefits.

F. There shall be no liability on the part of and no cause of action of any nature shall arise against the Teachers' Retirement System of Louisiana, or its agents or employees, for any action taken in the performance of the duties under Subsection D or E of this Section.

Acts 1989, No. 90, §1; Acts 1991, No. 714, §1; Acts 1991, No. 836, §1, eff. July 1, 1991; Redesignated from R.S. 17:779 by Acts 1991, No. 74, §§3 and 5, eff. June 25, 1991; Acts 1998, 1st Ex. Sess., No. 88, §1, eff. July 1, 1998; Acts 1999, No. 1063, §1, eff. July 1, 1999; Acts 1999, No. 1383, §1; Acts 2001, No. 1178, §1, eff. June 29, 2001.



RS 11:930 - Exemption from execution

§930. Exemption from execution

Annuity contracts issued under the optional retirement plan and all rights thereto of a participant in the optional retirement plan shall be exempt from any state or municipal tax, assessment for the insolvency of any life insurance company, any levy or sale, garnishment, attachment, or any process whatsoever, except as provided in R.S. 11:292, and shall be unassignable except as otherwise specifically provided in the annuity contract.

Acts 1989, No. 90, §1; Redesignated from R.S. 17:780 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:931 - Implementation

§931. Implementation

The Board of Trustees of the Teachers' Retirement System of Louisiana shall implement the optional retirement plan no later than March 1, 1990, and the public institutions of higher education shall implement their optional retirement plans on July 1, 1990. The Board of Regents, Board of Trustees for State Colleges and Universities, Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, and Board of Supervisors of Southern University and Agricultural and Mechanical College, or their successors, and any other constitutionally established board which manages institutions of higher education shall implement their optional retirement plans no later than July 1, 1998.

Acts 1989, No. 90, §1; Redesignated from R.S. 17:781 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1998, 1st Ex. Sess., No. 88, §1, eff. July 1, 1998.



RS 11:941 - American Football Coaches Retirement Trust

SUBPART B. AMERICAN FOOTBALL COACHES

RETIREMENT TRUST

§941. American Football Coaches Retirement Trust

A.(1) The American Football Coaches Retirement Trust is hereby authorized as an optional retirement plan, for any person who is otherwise authorized by law to be a member of the Teachers' Retirement System of Louisiana by virtue of employment as a full-time football coach by a recognized public institution of higher education.

(2) To be eligible for participation in the American Football Coaches Retirement Trust the football coach shall also be a member of either the Teachers' Retirement System of Louisiana or the Optional Retirement Plan offered by the Teachers' Retirement System of Louisiana.

B.(1)(a) Participation in the retirement trust shall be in accordance with the provisions governing the trust and relative provisions of federal law.

(b) Any compensation deferred in accordance with such trust provisions and federal law shall be considered part of the football coach's compensation for purposes of membership in the retirement system if the coach elects to participate in both the retirement system and the retirement trust. However, as authorized by federal law, any such deferred compensation shall not be included as compensation for purposes of determining federal income taxes to be withheld.

(2) No public funds shall be contributed to the retirement trust.

Acts 1991, No. 422, §1; Acts 1991, No. 615, §1; Redesignated from R.S. 17:791 by Acts 1991, No. 74, §5, eff. June 25, 1991.



RS 11:942.1 - Creation of plan

SUBPART C. ALTERNATIVE CONTRIBUTION PLAN

§942.1. Creation of plan

A. There is hereby established an alternative contribution plan for certain members of the Teachers' Retirement System of Louisiana. Members who are covered under the provisions of R.S. 11:801 or 811, or both, shall not be eligible to participate in this plan.

B. Any eligible person who is hired on or after January 1, 2003, shall have the option to make a one-time, irrevocable election to participate in this plan within sixty days after his initial date of employment. If the election is not made within such sixty days, he shall become a member of the regular retirement plan in accordance with R.S. 11:721.

C. Notwithstanding the provisions of Subsection B of this Section, any otherwise eligible employee who is an active and contributing member with less than five years of service credit in the regular plan and who became a member on or after July 1, 1999, may make an irrevocable election to participate in this plan and transfer to this plan under the provisions of R.S. 11:942.5.

Acts 2001, No. 1055, §1, eff. July 1, 2001.

NOTE: Acts 2001, No. 1055, §3 provides for plan implementation on or after July 1, 2002.



RS 11:942.2 - Purpose

§942.2. Purpose

The purpose of the alternative contribution plan is to provide members an opportunity to achieve benefits by self-directing investments. Benefits shall be achieved by choosing investment products provided by outside vendors as provided in R.S. 11:942.3.

Acts 2001, No. 1055, §1, eff. July 1, 2001.

NOTE: Acts 2001, No. 1055, §3 provides for plan implementation on or after July 1, 2002.



RS 11:942.3 - Criteria for placement of investments

§942.3. Criteria for placement of investments

The board of trustees of this system shall select in accordance with selection criteria established by the board, no more than three companies from which investment products will be chosen. In establishing the criteria for this selection, the board shall include, among other things, the following:

(1) The effectiveness of the investments in the recruitment and retention of employees.

(2) The nature and extent of the rights and benefits to be provided by the investments for participating employees and their beneficiaries.

(3) The relation of the rights and benefits to the amount of the contributions to be made pursuant to the provisions of this Subpart.

(4) The suitability of the rights and benefits to the needs and interests of participating employees.

(5) The ability of the designated company to provide the rights and benefits under such investments.

(6) The fees charged by the designated company for the services provided by the company.

Acts 2001, No. 1055, §1, eff. July 1, 2001.



RS 11:942.4 - Contributions

§942.4. Contributions

A. Each participant shall contribute monthly to the alternative contribution plan six percent of his earnable compensation. These contributions may be made by employer pick-up in accordance with the provisions of Section 414(h)(2) of the United States Internal Revenue Code or any amendment thereto. This six percent member contribution shall be remitted by the Teachers' Retirement System to the appropriate designated company for application to the participant's investments, but not until all employee and employer contributions have been received by the Teachers' Retirement System.

B.(1) Each participant shall contribute monthly to the regular plan of the Teachers' Retirement System one and nine-tenths percent of his earnable compensation.

(2) The participant shall also contribute one-tenth of one percent of his earnable compensation to the Teachers' Retirement System for the administration of the alternative contribution plan.

C. Each employer shall contribute to the Teachers' Retirement System on behalf of each participant in the alternative contribution plan the same amount it would have contributed if the participant had been a member of the regular plan.

Acts 2001, No. 1055, §1, eff. July 1, 2001.



RS 11:942.5 - Transfers

§942.5. Transfers

Any current member of the regular plan who elects to participate in the alternative contribution plan as authorized by R.S. 11:942.1(C) shall have six percent of all of his salary that was previously reported to the Teachers' Retirement System transferred to his alternative contribution plan account without interest.

Acts 2001, No. 1055, §1, eff. July 1, 2001.



RS 11:942.6 - Limitations

§942.6. Limitations

A person electing to participate in the alternative contribution plan shall never be eligible to transfer out of the alternative contribution plan to become a member of the regular plan.

Acts 2001, No. 1055, §1, eff. July 1, 2001.



RS 11:942.7 - Benefits not obligation of the state; payment of benefits

§942.7. Benefits not obligation of the state; payment of benefits

A. Any person electing to participate in the alternative contribution plan shall agree that the benefits payable to participants are not the obligations of the state of Louisiana or the Teachers' Retirement System of Louisiana and that such benefits and other rights of the alternative contribution plan are the liability and responsibility solely of the designated company to whom contributions have been made.

B. Benefits shall be payable to alternative contribution plan participants or their beneficiaries by the selected investment vendor.

Acts 2001, No. 1055, §1, eff. July 1, 2001.



RS 11:942.8 - Service credit; eligibility

§942.8. Service credit; eligibility

A. Members of the Teachers' Retirement System who participate in the alternative contribution plan must meet the same minimum eligibility requirements as members of the Teachers' Retirement System of Louisiana regular plan in order to be eligible for regular and disability benefits and survivor benefits.

B. The accrual rate for benefits from the regular plan for members who participate in the alternative contribution plan shall be one and twenty-five hundreths percent per year.

C.(1) Any disability benefit received by a participant in the alternative contribution plan shall not exceed twenty-five percent of his average compensation.

(2) However, notwithstanding the provisions of Paragraph (1) of this Subsection, any disability benefit received by a participant in the alternative contribution plan shall not be less than the lesser of twenty percent of the state minimum salary for a beginning teacher with a bachelor's degree or thirty-seven and one-half percent of his average compensation.

Acts 2001, No. 1055, §1, eff. July 1, 2001.



RS 11:942.9 - Conflict with other laws

§942.9. Conflict with other laws

Any member of the Teachers' Retirement System of Louisiana who participates in the alternative contribution plan shall be governed by all of the laws, policies, rules, and regulations which govern the Teachers' Retirement System of Louisiana, except where they are in conflict with the specific provisions of R.S. 11:942.1 through 942.8 and in which case the said specific provisions shall govern.

Acts 2001, No. 1055, §1, eff. July 1, 2001.



RS 11:945 - Establishment of plan

PART IX. EXCESS BENEFIT PLAN

§945. Establishment of plan

There is hereby created a separate, unfunded, nonqualified excess benefit plan containing the terms and provisions set forth in this Part and intended to be a qualified governmental excess benefit arrangement, as defined in Section 415(m)(3) of the Internal Revenue Code.

Acts 1999, No. 356, §1, eff. July 1, 1999.



RS 11:946 - Benefit provided

§946. Benefit provided

A. An excess benefit participant who is receiving benefits from this system is entitled to a monthly benefit under this excess benefit plan in an amount equal to the lesser of either:

(1) The member's unrestricted benefit as that term is defined in R.S. 11:701, less the maximum benefit.

(2) The amount by which the member's monthly benefit from the system has been reduced because of the limitations of R.S. 11:784.1.

B. A retirement benefit payable under this excess benefit plan shall be paid in the form and at the time it would have been paid as a monthly pension under the system except for the limitations under R.S. 11:784.1 and Section 415 of the United States Internal Revenue Code. Each optional benefit form permitted under this excess benefit plan shall be the actuarial equivalent of each other permitted benefit form.

C. This plan shall be administered by the Board of Trustees of this system. Except as provided to the contrary by this Part, the rights, duties, and responsibilities of the board shall be the same for this excess benefit plan as for the system set forth in Part V of this Chapter.

D. The actuary employed by the board is responsible for determining the amount of benefits that may not be provided under the system solely because of the limitations of R.S. 11:784.1 and Section 415 of the United States Internal Revenue Code and thus the amount of contributions that will be made to this excess benefit plan rather than to the system.

E. The actuary designated in R.S. 11:834 shall also provide advice to the board for this excess benefit plan.

Acts 1999, No. 356, §1, eff. July 1, 1999.



RS 11:947 - Contributions

§947. Contributions

A.(1) Contributions may not be accumulated under this excess benefit plan to pay future retirement benefits. Instead, each payment of contributions by the employer that would otherwise be made to the system shall be reduced by the amount determined by the board as necessary to meet the requirements for retirement benefits under this excess benefit plan until the next payment of contributions is expected to be made to the system by the employer.

(2) The employer shall then pay to this excess benefit plan, out of the contributions that would otherwise have been made to the system, no later than the fourteenth day before the date of each distribution of monthly retirement benefits is required to be made from this excess benefit plan, the amount necessary to satisfy the obligation to pay monthly retirement benefits under this excess benefit plan.

B. The board shall satisfy the obligation of this excess benefit plan to pay retirement benefits out of the employer contributions so transferred.

C. The employer contributions otherwise required to be made to the system pursuant to R.S. 11:875 and any other qualified plans of the employer shall be divided into those contributions required to pay retirement benefits pursuant to this Part and those contributions paid into and accumulated to pay the maximum benefits required by any such qualified plans.

D. Employer contributions made to provide retirement benefits pursuant to this Part may not be commingled with the monies of the system or any other qualified plan, nor may this plan ever receive any transfer of assets from the system.

Acts 1999, No. 356, §1, eff. July 1, 1999.



RS 11:951.1 - Definitions

PART X. ORLEANS PARISH SCHOOL EMPLOYEES

RETIREMENT SYSTEM

SUBPART A. GENERAL PROVISIONS

§951.1. Definitions

As used in this Part, the following words and phrases shall have the meaning ascribed to them in this Section unless a different meaning is plainly required by the context.

(1) "Accumulated contributions" means the sum of all regular contributions, plus regular interest thereon, placed to the credit of the participant in the annuity savings account.

(2) "Actuarial equivalent" means a benefit of equal value when computed upon the basis of the mortality tables adopted by the board of trustees plus regular interest.

(3) "Annuity" means annual payments for life, payable in equal monthly installments, derived from the accumulated contributions placed to the credit of the participant in the annuity reserve account.

(4) "Annuity reserve" means the present value of all payments to be made on account of an annuity or benefit in lieu of any annuity computed upon the basis of such mortality tables accepted by the board of trustees, plus regular interest.

(5) "Beneficiary" means any person in receipt of a pension, an annuity, a retirement allowance or other benefits provided for in this Part.

(6) "Board of trustees" means and includes the members of the board of trustees of the retirement system.

(7) "Creditable service" means prior service plus subsequent service for which credit is allowable as provided for in this Part.

(8) "Earnable compensation" means the full rate of the compensation that would be payable to a participant if he worked the full normal working time during the year. In cases of doubt, the board of trustees shall determine what constitutes the "earnable compensation" of a participant.

(9) "Employee" means any person regularly employed in any capacity under the control of the Orleans Parish School Board who is not a teacher or whose legal employment does not require the holding of a teacher's certificate, including employees of the public school lunch department, all skilled and unskilled employees of the maintenance department, managers, custodians, subcustodians, and others who are not temporarily employed, and are paid out of funds under the control of the Orleans Parish School Board, who are not now eligible for membership in any other retirement system created or established by the State of Louisiana or any of its political subdivisions.

(10) "Medical board" means the board of physicians provided for in this Part.

(11) "Normal service retirement age" means age sixty.

(12) "Participant" means any employee who is entitled to the beneficial provisions of this retirement system.

(13) "Pension" means annual payments for life, payable in equal monthly installments, derived from money provided by the Orleans Parish School Board and other amounts accumulated in the pension accumulation account as provided for in this Part.

(14) "Pension reserve" means the present value of all payments to be made on account of any pension or benefit in lieu of any pension computed upon the basis of mortality tables adopted by the board of trustees, plus regular interest.

(15) "Prior service" means service rendered by an employee prior to the effective date of the establishment of this retirement system for which credit is allowable as provided in this Part.

(16) "Regular contributions" means the contributions deducted from the compensation of a participant subsequent to the effective date of the establishment of this retirement system as required by this Part and placed to the credit of the participant in the annuity savings account.

(17) "Regular interest" means interest compounded annually at such rate as shall be determined by the board of trustees.

(18) "Retirement" means withdrawal from active service with a retirement allowance allowable under the provisions of this Part.

(19) "Retirement allowance" means the sum of the annuity and the pension, or any other benefits payable in lieu thereof.

(20) "Retirement system" means the corporation known as the Orleans Parish School Employees' Retirement System established in R.S. 11:951.2.

(21) "Service" means service rendered by an employee as herein defined.

(22) "Subsequent service" means service rendered by an employee subsequent to the effective date of the establishment of this retirement system and while a participant in this retirement system.

Redesignated from R.S. 17:1011 pursuant to R.S. 24:253.



RS 11:951.2 - Name and establishment of retirement system

§951.2. Name and establishment of retirement system

A. A retirement system for the purpose of providing retirement allowances and other benefits for employees of the Orleans Parish School Board is created and established under the corporate name of the Orleans Parish School Employees' Retirement System and as such shall exercise all the rights, powers and privileges granted by law to corporations, and by such name all of its business shall be transacted, all of its funds invested, and all its cash, securities and other property shall be held.

B. The effective date of the establishment of the retirement system shall be determined by the Orleans Parish School Board which date shall be not later than July 31, 1948.

Redesignated from R.S. 17:1012 pursuant to R.S. 24:253.



RS 11:951.3 - Pensions, benefits, etc., exemption from seizure

§951.3. Pensions, benefits, etc., exemption from seizure

The right of a person to a pension, an annuity, or a retirement allowance, to the return of contributions, the pension, annuity or retirement allowance itself, or any other right accrued or accruing to any person under the provisions of this Part and the money in the various accounts created by this Part shall not be subject to execution, garnishment, attachment or any other process whatsoever, except as provided in R.S. 11:292, and shall be unassignable except as specifically provided for in this Part.

Redesignated from R.S. 17:1013 pursuant to R.S. 24:253; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:951.4 - False statements; falsification of records; penalty; correction of errors

§951.4. False statements; falsification of records; penalty; correction of errors

A. Whoever wilfully makes any false statement or falsifies or permits to be falsified any record of this retirement system in any attempt to defraud, shall be fined not less than one hundred dollars nor more than five hundred dollars, or imprisoned for not less than thirty days nor more than six months, or both.

B. Should any change or error in the records result in any participant or beneficiary receiving from this retirement system more or less than he would have been entitled to receive had the records been correct, the board of trustees shall correct such error, and as far as practicable, shall adjust the payment in such a manner that the actuarial equivalent of the benefit to which such participant or beneficiary was correctly entitled shall be paid.

Redesignated from R.S. 17:1014 pursuant to R.S. 24:253.



RS 11:951.5 - Receipt of both salary and retirement allowances prohibited

§951.5. Receipt of both salary and retirement allowances prohibited

No beneficiary of the retirement system shall be paid for any service as an employee of the Orleans Parish School Board after the date of the first payment of such retirement allowance except as provided for in this Part.

Redesignated from R.S. 17:1015 pursuant to R.S. 24:253.



RS 11:951.6 - Tenure unaffected

§951.6. Tenure unaffected

This Part shall not affect in any way the right of the Orleans Parish School Board to remove employees from service under the laws now in force or hereafter enacted.

Redesignated from R.S. 17:1016 pursuant to R.S. 24:253.



RS 11:951.7 - Maintenance of reserves and payment of benefits, etc., guaranteed

§951.7. Maintenance of reserves and payment of benefits, etc., guaranteed

The creation and maintenance of reserves in the pension accumulation account; the maintenance of the annuity reserves in the annuity reserve account and the pension reserves in the pension reserve account; the crediting of regular interest to the various accounts; and the payment of all pensions, annuities, retirement allowances, refunds and other benefits granted under the provisions of this Part and all expenses in connection with the administration and operation of this retirement system, are made obligations of the retirement system. All income, interest and dividends derived from deposits and investments authorized by this Part shall be used for the payment of these obligations.

Redesignated from R.S. 17:1017 pursuant to R.S. 24:253.



RS 11:951.11 - Board of trustees; membership; vacancies

SUBPART B. ADMINISTRATION

§951.11. Board of trustees; membership; vacancies

The general administration, management, and responsibility for the proper operation of this retirement system and for making effective the provisions of this Part, as well as the exercise of all its corporate rights, powers, and privileges are vested in a board of trustees which shall be composed of nine members, as follows:

(1) The superintendent of the Orleans Parish School Board shall be a member;

(2) Three members of the Orleans Parish School Board to be elected by the said Orleans Parish School Board for a term of four years; elections to fill the places of these three members whose terms have expired shall be held in the month of January every four years. The members so elected shall become members of the board of trustees at the first regular meeting in the month of February following their election. Vacancies occurring in the offices of the three trustees from the Orleans Parish School Board shall be filled for the unexpired terms by the said Orleans Parish School Board; and

(3) Five members from among the participants who shall serve for terms of six years each, except members of the first board of trustees whose terms shall be for six, four and two years respectively as provided for under the first board of trustees. Regular elections to fill the places of members whose terms have expired shall be held every two years in the month of January. The participants so elected shall become members of the board of trustees at the first regular meeting in the month of February following their election. Vacancies occurring in the office of one or more of the five trustees from among the participants shall be filled by the board of trustees if the unexpired term is for less than one year, and in cases where the unexpired term is for one year or more, the vacancy shall be filled at a special election to be held within sixty days.

Redesignated from R.S. 17:1031 pursuant to R.S. 24:253.



RS 11:951.12 - Election of members of board, procedure

§951.12. Election of members of board, procedure

The first board of trustees shall be elected as follows: within sixty days after the effective date of the establishment of this retirement system, the Orleans Parish School Board shall elect the three of its members, who are to serve as members of the board of trustees; these three members, with the superintendent of the Orleans Parish School Board shall constitute an election committee; within the next sixty days the election committee shall conduct an election for the five members from among the participants to serve on the board of trustees; this election shall be by secret ballot of the participants, each ballot listing five names representing choices for membership on the board of trustees; the election committee shall examine and count the ballots giving credit for each vote received by a participant, and the two receiving the largest number of votes shall be elected to serve until the regular election in the January following the expiration of their fifth year; the two receiving the next largest number of votes shall be elected to serve until the regular election in the January following the expiration of their third year; and the one receiving the next largest number of votes shall be elected to serve until the regular election in the January following the expiration of his first year.

Redesignated from R.S. 17:1032 pursuant to R.S. 24:253.



RS 11:951.13 - Terms of office and compensation of trustees

§951.13. Terms of office and compensation of trustees

The members of the board of trustees shall hold office until their successors have been elected and have taken office. The trustees shall serve without compensation.

Redesignated from R.S. 17:1033 pursuant to R.S. 24:253.



RS 11:951.14 - Powers of board in general

§951.14. Powers of board in general

The board of trustees shall exercise all the rights, powers and privileges granted by law to corporations. It may sue and be sued, acquire, hold, receive, use, transfer, assign, sell or dispose of any kind of property. The board may also borrow money, issue notes or other evidences of debt. It may pledge its revenues for the year then current from whatever source received, for the purpose of promptly paying its obligations or for such other purposes it may deem necessary or appropriate to carry out the provisions of this Part. The board may accept, hold, assign, transfer, sell, or dispose of, either absolutely or under such conditions as the donor may impose, any donation whatever, or any interest therein.

Redesignated from R.S. 17:1034 pursuant to R.S. 24:253.



RS 11:951.15 - Voting power of trustees; meetings, quorum; by-laws, etc.; board's power to make

§951.15. Voting power of trustees; meetings, quorum; by-laws, etc.; board's power to make

A. Each trustee shall be entitled to one vote on the board. A majority of the board of trustees shall constitute a quorum for the transaction of all business except in cases where a majority vote of all members is specifically required.

B. The board of trustees has full power to adopt and enforce such by-laws, rules and regulations for the administration of the funds and the transaction of business, to appoint and determine the rate of compensation or expenses of all employees as it may deem necessary or appropriate to carry out the purposes of this Part.

Redesignated from R.S. 17:1035 pursuant to R.S. 24:253.



RS 11:951.16 - Records and other information; board's duty to keep

§951.16. Records and other information; board's duty to keep

The board of trustees shall keep a record of all its proceedings which shall be open to public inspection and shall publish annually a report showing the fiscal transactions of this retirement system for the previous fiscal year, the amount of accumulated cash and securities of this retirement system and the last balance sheet showing the financial condition by means of an actuarial evaluation of the assets and liabilities of this retirement system.

Redesignated from R.S. 17:1036 pursuant to R.S. 24:253.



RS 11:951.17 - Officers of board, election; service of process

§951.17. Officers of board, election; service of process

The board of trustees shall at the regular meeting in February of each year elect from its members a president and a vice-president for a term of one year. Legal process shall be served on the president or in his absence or inability to act on the vice-president.

Redesignated from R.S. 17:1037 pursuant to R.S. 24:253.



RS 11:951.18 - Secretary-treasurer of board, election and compensation

§951.18. Secretary-treasurer of board, election and compensation

The board of trustees shall by a majority vote of all its members, fix the term of office and appoint a secretary-treasurer who may be, but need not be, either a member of the board or one of the participants, and fix the amount of his compensation.

Redesignated from R.S. 17:1038 pursuant to R.S. 24:253.



RS 11:951.19 - Bond furnished by secretary-treasurer

§951.19. Bond furnished by secretary-treasurer

Before assuming his duties the secretary-treasurer shall furnish bond in one or more bonding companies authorized to do business in the State of Louisiana, in an amount fixed by the board of trustees for the faithful performance of the duties imposed upon him by this Part, or that may be assigned to him by the board of trustees, or form part of his duties in any manner, and for the faithful accounting of all monies, and securities, including both principal and interest, which may come into his hands and which belong to this retirement system or are under the control of the board of trustees. The premium for this bond is to be paid from funds in the expense account.

Redesignated from R.S. 17:1039 pursuant to R.S. 24:253.



RS 11:951.20 - Duties and powers of secretary-treasurer

§951.20. Duties and powers of secretary-treasurer

A. The secretary-treasurer shall keep a true and accurate account of the proceedings of the board of trustees, of all monies, notes, bonds, and other securities coming into his hands, and for the interest, income, profits, rentals and proceeds of and from the same, and perform such other duties as the board of trustees shall direct. The secretary-treasurer shall make a full and accurate account of his office whenever required to do so by the board of trustees. The secretary-treasurer, upon expiration of his term of office, shall make a full and accurate account and he shall turn over to his successors all books, records, monies, notes, bonds and other securities belonging to this retirement system.

B. The secretary-treasurer shall be the custodian of all funds of this retirement system. All payments from these funds shall be made upon voucher signed by the secretary-treasurer and president or vice-president of the board of trustees.

Redesignated from R.S. 17:1040 pursuant to R.S. 24:253.



RS 11:951.21 - Actuary; appointment; duties and powers

§951.21. Actuary; appointment; duties and powers

A. The board of trustees shall designate an actuary who shall be the technical advisor of the board of trustees on matters regarding the operation of this retirement system, and shall perform such other duties as are required in connection therewith.

B. The board of trustees shall keep in convenient form and furnish such data as shall be necessary for actuarial valuation and for checking the experience of this retirement system.

Immediately after the establishment of the system the actuary shall make such investigations of the mortality, service, and compensation experience of the participants as are required, and make recommendations for the adoption by the board in accordance with the investigations. The board shall adopt such service and mortality tables as it shall approve, and as soon as practicable thereafter the actuary shall make a valuation based on such tables and rates, of the assets and liabilities of the funds created by this Part.

C. Within three years after the first evaluation and at least once in each five-year period thereafter, the actuary shall make an actuarial investigation into the mortality, service, and compensation experience of the participants and beneficiaries of the system, and make a valuation of the prospective assets and liabilities of the system, and taking into account the result of such investigation and valuation, the board of trustees shall:

(1) Adopt such mortality, service, and other tables as shall be deemed necessary; and

(2) Establish such rates of contribution as it shall deem desirable.

D. On the basis of such tables as the board of trustees shall adopt, the actuary shall make a valuation of the assets and liabilities of the system.

Redesignated from R.S. 17:1041 pursuant to R.S. 24:253.



RS 11:951.22 - Legal advisor for board of trustees; designation

§951.22. Legal advisor for board of trustees; designation

Either the City Attorney for the City of New Orleans or the official attorney of the Orleans Parish School Board shall be the attorney of the board of trustees, unless the board of trustees elects to employ a special attorney.

Redesignated from R.S. 17:1042 pursuant to R.S. 24:253.



RS 11:951.23 - Medical board; appointment; duties and powers

§951.23. Medical board; appointment; duties and powers

The board of trustees shall designate a medical board to be composed of three physicians from the medical staff of the Orleans Parish School Board. If necessary, other physicians may be employed from time to time. The medical board shall arrange for and pass upon all medical examinations required under the provisions of this Part, shall investigate all essential statements and certificates by or on behalf of a participant in connection with the application for disability retirement, and shall report in writing to the board of trustees its conclusions and recommendations upon all matters referred to it.

Redesignated from R.S. 17:1043 pursuant to R.S. 24:253.



RS 11:951.31 - Investment of funds by board of trustees; limitations and restrictions

SUBPART C. MANAGEMENT AND EXPENDITURE OF FUNDS

§951.31. Investment of funds by board of trustees; limitations and restrictions

The board of trustees shall be the trustees of all assets or funds of the retirement system and shall have full power to invest and reinvest such assets or funds subject to all the terms, conditions, limitations, and restrictions imposed by laws of the State of Louisiana upon domestic life insurance companies in the making and disposing of their investments; and subject to like terms, conditions, limitations and restrictions, the board of trustees shall have full power to hold, purchase, sell, assign, transfer, and dispose of any of the securities and investments in which any of the assets of this retirement system shall have been invested, as well as the proceeds of these investments and any monies belonging to this retirement system.

Redesignated from R.S. 17:1051 pursuant to R.S. 24:253.



RS 11:951.32 - Interest payable to various accounts; determination by board of trustees

§951.32. Interest payable to various accounts; determination by board of trustees

Each year the board of trustees shall allow regular interest on the mean amount for the preceding year in each of the accounts with the exception of the expense account. The amounts so allowed shall be due and payable to these accounts and shall be credited annually thereto by the board of trustees from interest and other earnings on the monies of the retirement system. Any additional amount required to meet the interest on the accounts shall be paid from the pension accumulation account, and any excess of earnings over the amount required shall be paid to the pension accumulation account. The per centum rate of regular interest to be compounded annually shall be determined by the board on the basis of the interest earnings of the retirement system for the preceding year and of the probable earnings to be made during the immediate future.

Redesignated from R.S. 17:1052 pursuant to R.S. 24:253.



RS 11:951.33 - Cash deposits for payment of pensions, etc., limitations as to amount

§951.33. Cash deposits for payment of pensions, etc., limitations as to amount

Available cash, not exceeding ten per centum of the total amount in the several accounts of the retirement system, may be kept on deposit in one or more banks or trust companies organized under the laws of the United States or the State of Louisiana and located in the City of New Orleans, for the purpose of meeting disbursements for pensions, annuities, and other payments.

Redesignated from R.S. 17:1053 pursuant to R.S. 24:253.



RS 11:951.34 - Fiscal agents; selection by board of trustees

§951.34. Fiscal agents; selection by board of trustees

The board of trustees shall select the bank or banks for the deposit of the funds belonging to the retirement system to be withdrawn on checks signed by the secretary-treasurer and president or vice-president of the board. All notes, bonds, and other securities belonging to the retirement system shall be deposited in one or more safety deposit vaults of one or more banks selected by the board of trustees subject to the joint order of both the secretary-treasurer and the president or vice-president of the board.

Redesignated from R.S. 17:1054 pursuant to R.S. 24:253.



RS 11:951.35 - Private interest of trustees and employees in financial operation of system prohibited

§951.35. Private interest of trustees and employees in financial operation of system prohibited

Except as otherwise herein provided, no trustee and no employee of the board of trustees shall have any direct interest in the gains or profit of any investment made by the board of trustees, nor as such receive any pay or emolument for his service. No trustee or employee of the board shall directly or indirectly for himself or as an agent in any manner use the name, except to make such current and necessary payments as are authorized by the board of trustees, nor shall any trustee or employee of the board become an endorser or surety or in any manner an obligor for monies loaned or borrowed from the board of trustees.

Redesignated from R.S. 17:1055 pursuant to R.S. 24:253.



RS 11:951.41 - Funds to which assets credited

SUBPART D. METHOD OF FINANCING

§951.41. Funds to which assets credited

All of the assets of the retirement system shall be credited according to the purposes for which they are held to one of the following accounts: the annuity savings account, the annuity reserve account, the pension accumulation account, the pension reserve account, the expense fund account, the surplus and contingency account or any other accounts that the board of trustees may deem necessary.

Redesignated from R.S. 17:1071 pursuant to R.S. 24:253.



RS 11:951.42 - Annuity savings account; description; amount of employee contributions

§951.42. Annuity savings account; description; amount of employee contributions

A. The annuity savings account is the account to which shall be credited the contributions from the compensation of the participants to provide for their annuities.

B. Each employee eligible to participation shall be required to contribute to the retirement system such per centum of his earnable compensation as the board of trustees may from time to time upon recommendation of the actuary adopt, provided that after attaining the normal service retirement age the participant may, by written notice to the board of trustees, elect not to contribute further.

Redesignated from R.S. 17:1072 pursuant to R.S. 24:253.



RS 11:951.43 - Method of collecting employee contributions

§951.43. Method of collecting employee contributions

A. The Orleans Parish school board shall prepare as a part of each and every pay roll, a roll of contributions and place opposite the name of each and every participant the amount of the regular pay roll contribution payable by him. The Orleans Parish school board shall deduct and retain out of the compensation due to each participant the amount of his pay roll contribution, provided that no such deductions shall be made from those participants who have elected not to contribute after obtaining the normal service retirement age. The sum of the pay roll contributions shall be immediately paid by the Orleans Parish school board to the board of trustees. The contributions obtained by the board of trustees shall then be credited to the annuity savings account.

B. These deductions shall be made notwithstanding that the compensation that may be provided for by law for any participant shall be reduced thereby. Every participant shall be deemed to consent and agree to the deductions made and provided for in this Section and shall receipt for his full salary or compensation; and the payment of the salary or compensation less such deductions shall be a full and complete discharge and acquittance of all claims and demands whatsoever for services rendered by such person during the period covered by such payments except as to benefits provided by this Part.

Redesignated from R.S. 17:1073 pursuant to R.S. 24:253.



RS 11:951.44 - Disposition of employee contributions upon termination of employment or death of employee

§951.44. Disposition of employee contributions upon termination of employment or death of employee

The regular contributions of a participant withdrawn in the event he ceases to be an employee, or paid in the event of his death to his succession or designated beneficiary, shall be paid from the annuity savings account.

Redesignated from R.S. 17:1074 pursuant to R.S. 24:253.



RS 11:951.45 - Disposition of accumulated contributions upon retirement of employee

§951.45. Disposition of accumulated contributions upon retirement of employee

Upon the retirement of a participant, his accumulated contributions shall be transferred from the annuity savings account to the annuity reserve account.

Redesignated from R.S. 17:1075 pursuant to R.S. 24:253.



RS 11:951.46 - Annuity reserve account; description

§951.46. Annuity reserve account; description

The annuity reserve account is the account in which shall be held the reserves on all annuities in force and from which shall be paid all annuities, and all benefits in lieu of annuities, payable under provisions of this Part.

Should a beneficiary retired on account of disability be restored to active service, the reserve on his annuity shall be transferred from annuity reserve account to the annuity savings account and credited to his individual account therein.

Redesignated from R.S. 17:1076 pursuant to R.S. 24:253.



RS 11:951.47 - Pension accumulation account, description; contributions by parish school board, determination

§951.47. Pension accumulation account, description; contributions by parish school board, determination

The pension accumulation account is the account to which shall be credited all amounts paid for the purpose of producing reserves for the payment of pensions and other benefits payable from contributions made by the Orleans Parish school board. Contributions to and payable from the pension accumulation account shall be made as follows:

(1) On account of each participant there shall be paid annually to the credit of the pension accumulation account by the Orleans Parish school board, for the preceding fiscal year, a per centum of earnable compensation of each participant, not in excess of the per centum contributed by the Orleans Parish school board to any other retirement system or fund of which other employees are participants or members, which payment shall be divided into two parts, one part to be known as the normal contribution and the other part to be known as the accrued liability contribution. The rates per centum of such parts shall be fixed from time to time by the board of trustees, on the basis of the liabilities of the retirement system as shown by actuarial valuations.

(2) On the basis of regular interest and of such mortality and other tables as shall be adopted by the board of trustees, the actuary engaged to make the valuations required during the period over which the accrued liability is payable, immediately after making each valuation, shall determine the uniform and constant percentage of the earnable compensation of the average new entrant, which, if contributed on the basis of compensation of such new entrant throughout his entire period of active service would be sufficient to provide for the payment of the retirement allowance and other benefits payable on his account, which are not provided from his contributions to the annuity savings account. The rate per centum so determined shall be certified to the board by the actuary as his recommendation of the rate to be fixed by the board as the normal contribution rate. After the accrued liability has been extinguished, the normal contribution per centum rate of the earnable compensation of all participants shall be determined by the actuary on the basis of the mortality and service tables adopted by the board of trustees, plus regular interest. For the information of the board of trustees, the actuary shall make his recommendation as to the normal rate of contribution after each valuation.

(3) Immediately succeeding the first valuation, the actuary shall compute the total pension liability on account of all participants and beneficiaries which is not dischargeable by the aforesaid normal contribution made on account of such participants during the remainder of their active service. The rate per centum so determined shall be known as the accrued liability contribution rate.

Redesignated from R.S. 17:1077 pursuant to R.S. 24:253.



RS 11:951.48 - Accrued liability contributions; crediting to contingency account

§951.48. Accrued liability contributions; crediting to contingency account

The accrued liability contribution shall be credited to the surplus and contingency account as soon as the accumulated reserves in the pension accumulation account equals the present value as actuarially computed and approved by the board of trustees.

Redesignated from R.S. 17:1078 pursuant to R.S. 24:253.



RS 11:951.49 - Interest, dividends, etc., credited to accumulation account

§951.49. Interest, dividends, etc., credited to accumulation account

Any amount earned in the form of interest, dividends, rents or other income received from the investments and reinvestment of the funds of the retirement system, shall be credited to the pension accumulation account.

Redesignated from R.S. 17:1079 pursuant to R.S. 24:253.



RS 11:951.50 - Pensions payable from accumulation account; transfers to reserve account

§951.50. Pensions payable from accumulation account; transfers to reserve account

A. All pensions payable on account of participants entitled to prior service credit shall be payable from the pension accumulation account.

B. Upon the retirement of a participant not entitled to credit for prior service, an amount equal to his pension reserve shall be transferred from the pension accumulation account to the pension reserve account.

Redesignated from R.S. 17:1080 pursuant to R.S. 24:253.



RS 11:951.51 - Interest to and deficits in other accounts chargeable to accumulation account

§951.51. Interest to and deficits in other accounts chargeable to accumulation account

The interest required to be credited annually to any of the other accounts shall be charged to the pension accumulation account. The board of trustees may transfer from time to time from the pension accumulation account the amount of any deficit which may occur in the annuity reserve account or the pension reserve account, not offset by transfers from the surplus and contingency account.

Redesignated from R.S. 17:1081 pursuant to R.S. 24:253.



RS 11:951.52 - Pension reserve account; description of and payment from account

§951.52. Pension reserve account; description of and payment from account

A. The pension reserve account is the account in which shall be held the reserves on all pensions granted to participants not entitled to credit for prior service and from which such pensions and benefits in lieu thereof shall be paid.

B. Should such a participant retired on account of disability be restored to active service his pension reserve shall be transferred from the pension reserve account to the pension accumulation account.

Redesignated from R.S. 17:1082 pursuant to R.S. 24:253.



RS 11:951.53 - Expense fund account; payments to and disbursements from account

§951.53. Expense fund account; payments to and disbursements from account

A. The expense fund account is the account to which shall be credited all money provided for the payment of expenses. From this account the expenses of the administration of the retirement system shall be paid, exclusive of amounts payable as retirement allowances and as other benefits provided herein.

B. Any surplus in the expense fund account shall be transferred annually to the surplus and contingency account.

C. The board of trustees may transfer to the expense fund account from the pension accumulation account, at any time, any amount earned from the investment of the assets of the retirement system in excess of interest at the rate per annum of regular interest on the total assets of the retirement system.

Redesignated from R.S. 17:1083 pursuant to R.S. 24:253.



RS 11:951.54 - Surplus and contingency account; description of and amounts credited to account

§951.54. Surplus and contingency account; description of and amounts credited to account

A. The surplus and contingency account is the account to which shall be credited, after each actuarial valuation, all surpluses in the annuity savings account, the annuity reserve account, the pension accumulation account, the pension reserve account, and all annual surpluses in the expense fund account.

B. After the accrued liability of the retirement system has been extinguished there shall be paid annually into the surplus and contingency account from the contributions of the Orleans Parish School Board the difference between the normal contribution and the total contribution.

C. Any donation made absolute shall be credited to this account.

D. From the surplus and contingency account may be transferred any monies necessary to offset a deficit that may develop in any other account.

Redesignated from R.S. 17:1084 pursuant to R.S. 24:253.



RS 11:951.55 - Other accounts, board's authority to create

§951.55. Other accounts, board's authority to create

The board of trustees may maintain such other accounts as it may deem necessary.

Redesignated from R.S. 17:1085 pursuant to R.S. 24:253.



RS 11:951.61 - New employees; participation at time of employment

SUBPART E. PARTICIPATION

§951.61. New employees; participation at time of employment

All persons who become employees of the Orleans Parish School Board after the effective date of the establishment of this Retirement System shall become participants as of the date of their employment.

Redesignated from R.S. 17:1101 pursuant to R.S. 24:253.



RS 11:951.62 - Old employees; election to participate

§951.62. Old employees; election to participate

All persons who are employees of the Orleans Parish School Board on the effective date of the establishment of this retirement system shall become participants as of that date, unless any such employee files with the board of trustees a notice of his election not to be a participant, and a waiver of all present and prospective benefits which would otherwise inure to him on account of his participation in the system.

Redesignated from R.S. 17:1102 pursuant to R.S. 24:253.



RS 11:951.63 - Employees not electing to participate; right to future election

§951.63. Employees not electing to participate; right to future election

An employee whose participation in this retirement system is contingent on his own election and who elects not to become a participant may thereafter apply for and be admitted to participation; no such participant shall receive prior service credit, but shall participate on the same basis as a new participant.

Redesignated from R.S. 17:1103 pursuant to R.S. 24:253.



RS 11:951.64 - Temporary employees; denial of participation rights

§951.64. Temporary employees; denial of participation rights

The board of trustees has discretionary power to deny the right to participate to any employee who is serving on a temporary or other than regular basis, or the board of trustees may make optional with such employees their right to participate.

Redesignated from R.S. 17:1104 pursuant to R.S. 24:253.



RS 11:951.65 - Absence or death of employee; effect on right to participate

§951.65. Absence or death of employee; effect on right to participate

A person shall cease to be a participant if he absents himself from service for more than five years in any period of six consecutive years, or if he withdraws his accumulated contributions, becomes a beneficiary, or dies.

Redesignated from R.S. 17:1105 pursuant to R.S. 24:253.



RS 11:951.71 - Creditable service; determination by board of trustees

SUBPART F. CREDITABLE SERVICE

§951.71. Creditable service; determination by board of trustees

Creditable service shall be determined under such rules and regulations as the board of trustees shall adopt, each present employee, who rendered continuous service as a regular employee prior to the effective date of the establishment of this retirement system and who elects to become a participant, shall file a detailed statement of all such continuous service rendered by him prior to the effective date of establishment for which he claims credit.

The board of trustees shall fix and determine by appropriate rules and regulations how much service in any year is equivalent to one year of service, but in no case shall more than one year of service be creditable for all service in one calendar year, and in all cases service rendered for the full school year shall be considered one year of creditable service.

Redesignated from R.S. 17:1111 pursuant to R.S. 24:253.



RS 11:951.72 - Prior service certificates; issuance, conclusiveness and modification

§951.72. Prior service certificates; issuance, conclusiveness and modification

Subject to the above restrictions and to other rules and regulations the board of trustees may adopt, the board of trustees shall verify, as soon as practicable after the filing of such statement of prior service, the service therein claimed. Upon verification of said statements the board of trustees shall issue prior service certificates to each such participant certifying the length of service rendered prior to the effective date of the establishment of this retirement system, with which he is credited on the basis of his statement of service. This prior service certificate shall be final and conclusive as to such service for retirement purposes, provided that any participant may within one year from the date of issuance or modification of such certificate, request the board of trustees to modify or correct the same.

Redesignated from R.S. 17:1112 pursuant to R.S. 24:253.



RS 11:951.73 - Expiration of prior service certificates

§951.73. Expiration of prior service certificates

When an employee ceases to be a participant his prior service certificate shall become void. Should the employee again become a participant, he shall enter the system as a participant not entitled to prior credit except as provided in cases of disability retirement.

Redesignated from R.S. 17:1113 pursuant to R.S. 24:253.



RS 11:951.74 - Service on which retirement allowances are based

§951.74. Service on which retirement allowances are based

Creditable service at retirement, on which the retirement allowance of a participant is based, shall consist of subsequent service rendered by him since last becoming a participant, and also if he has prior service credit, which is in full force and effect, the amount of service certified on his prior service certificate.

Redesignated from R.S. 17:1114 pursuant to R.S. 24:253.



RS 11:951.81 - Retirement benefits; application for; eligibility requirements

SUBPART G. BENEFITS

§951.81. Retirement benefits; application for; eligibility requirements

Any participant in service may retire upon written application to the board of trustees, filed not less than thirty days nor more than ninety days prior to the date on which the retirement is to become effective, irrespective of his separation from service during such period of notification, provided that the participant at the time specified for his retirement has attained his normal service retirement age, or has attained age fifty-five and completed thirty years of creditable service notwithstanding that he may not have attained his normal service retirement age.

Redesignated from R.S. 17:1121 pursuant to R.S. 24:253.



RS 11:951.82 - Retirement at age 70

§951.82. Retirement at age 70

Any participant in service who has attained age seventy within the two years following the effective date of the establishment of the retirement system, or who shall thereafter attain age seventy, shall be retired forthwith on a service retirement allowance.

Redesignated from R.S. 17:1122 pursuant to R.S. 24:253.



RS 11:951.83 - Retirement allowances

§951.83. Retirement allowances

A participant retired on account of service shall receive a service retirement allowance which shall consist of:

(1) An annuity which shall be the actuarial equivalent of his accumulated contributions at retirement; and

(2) A pension on account of service on and after the effective date of the establishment of the retirement system equal to the annuity based on the actuarial equivalent of his accumulated contributions at his normal service retirement age or at time of retirement if earlier than the normal service retirement age; and

(3) If he has prior service credit in full force and effect, an additional pension which shall be equal to the annuity which would have been provided at his normal service retirement age or at the age of retirement if earlier than normal service retirement age by twice the contributions which he would have made during such prior service had the retirement system been in operation and he contributed thereunder.

Redesignated from R.S. 17:1123 pursuant to R.S. 24:253.



RS 11:951.84 - Disability retirement benefits; application for; eligibility requirements

§951.84. Disability retirement benefits; application for; eligibility requirements

Upon the application of a participant or of the Orleans Parish School Board, any participant who has completed ten or more years of creditable service may be retired by the board of trustees not less than thirty nor more than ninety days following the date of the filing of such application for a disability retirement allowance, provided that the medical board after a medical examination of such participant shall certify that the participant is mentally or physically incapacitated for the further performance of duty and that the participant should be retired; should any such participant refuse to submit to such medical examination, his rights in and to retirement may be withheld during the period of such refusal, and should his refusal continue for a period of one year, all his rights in and to the benefits of the retirement system may be voided and his accumulated contributions may be returned by the board of trustees.

Redesignated from R.S. 17:1124 pursuant to R.S. 24:253.



RS 11:951.85 - Allowances on disability retirement

§951.85. Allowances on disability retirement

A participant retired on account of disability shall receive a service retirement allowance if he is eligible therefor; otherwise he shall receive a disability retirement allowance which shall consist of:

(1) An annuity which shall be the actuarial equivalent of his accumulated contributions at the time of retirement; and

(2) A pension equal to at least seventy-five per centum of the pension that would have been payable upon service retirement at the normal service retirement age had the participant continued in the service to the normal service retirement age without further change in compensation.

(3) If the disability allowance herein above provided is less than three hundred dollars per annum, an additional pension sufficient to provide a total disability allowance of three hundred dollars per annum shall be payable.

Redesignated from R.S. 17:1125 pursuant to R.S. 24:253.



RS 11:951.86 - Re-examination of beneficiaries retired for disability; restoration to active service

§951.86. Re-examination of beneficiaries retired for disability; restoration to active service

A. Once each year during the first five years following retirement and once in every three-year period thereafter the board of trustees may, or upon application of the beneficiary shall, require any disability beneficiary who has not yet attained the normal service retirement age to undergo a medical examination by a physician or physicians designated by the medical board, to be made at the place of residence of said beneficiary or some other place mutually agreed upon. Should any such disability beneficiary refuse to submit to such medical examination, his retirement allowance may be discontinued until the withdrawal of his refusal, and should his refusal continue for one year, all his rights in and to his pensions may be revoked by the board of trustees.

B. Should a disability beneficiary under the normal service retirement age be restored to active service at a compensation not less than his average final compensation, his retirement allowance shall cease, he shall again become a member of the retirement system, and he shall contribute thereafter at the prevailing rate. Any such prior service on the basis of which his service was computed at the time of his retirement shall be restored to full force and effect, and in addition, upon his subsequent retirement he shall be credited with all his service as a member; but should he be restored to active service on or after the attainment of the age of fifty years his pension upon subsequent retirement shall not exceed the sum of the pension which he was receiving immediately prior to his last restoration and the pension that he would have received on account of his service since his last restoration had he entered service at that time as a new entrant.

Redesignated from R.S. 17:1126 pursuant to R.S. 24:253.



RS 11:951.87 - Return of accumulated contributions upon termination of employment; death of beneficiary

§951.87. Return of accumulated contributions upon termination of employment; death of beneficiary

A. Should a participant cease to be an employee except by death or retirement under the provisions of this Part, he shall be paid his accumulated contributions including regular interest standing to the credit of the participant in the annuity savings account.

B. Upon the proper proofs of the death of a participant in service there shall be paid to any person as he shall have nominated by written designation acknowledged and filed with the board of trustees, otherwise to his succession, the amount which would have been payable to him, had he ceased to be a participant as provided in the preceding paragraph.

Redesignated from R.S. 17:1127 pursuant to R.S. 24:253.



RS 11:951.88 - Optional benefits

§951.88. Optional benefits

With the provision that no optional selection shall be effective in case a participant retires or dies within thirty days after the date of retirement, and that in all such cases there shall be paid the amount of the contributions of the participant as if he had died in active service, until the first payment on account of any retirement allowance becomes normally due, and participant may elect to receive his benefit in a retirement allowance payable throughout life, or he may elect to receive the actuarial equivalent, at that time, in a reduced retirement allowance payable throughout his life with the provision that if he dies before he has received in annuity payments an amount equal to his returnable contributions at the time of retirement, the balance shall be paid to any person he shall have nominated by written designation duly acknowledged and filed with the board of trustees, otherwise to his succession.

Redesignated from R.S. 17:1128 pursuant to R.S. 24:253.



RS 11:952.1 - Definitions

PART XI. LOUISIANA STATE UNIVERSITY

RETIREMENT SYSTEM

SUBPART A. GENERAL PROVISIONS

§952.1. Definitions

As used in this Part, the following words and phrases have the meaning ascribed to them in this Section, unless a different meaning is plainly required by the context:

(1) "Accumulated contributions" means the sum of all the amounts deducted from the compensation of a member and credited to his individual account.

(2) "Actuarial equivalent" means a benefit of equal value, when computed upon the basis of mortality tables adopted by the board of supervisors and regular interest.

(3) "Average regular compensation" means the average annual rate of regular compensation of a member for any period of thirty-six successive months ending with full month's pay of service as an employee during which said earned compensation was the highest. In the case of interruption of employment, the thirty-six months period shall be computed by joining employment periods immediately preceding and succeeding this interruption. For academic year employees, the nine months academic year rate of compensation increased by two-ninths (.22223) shall be used for contribution to the system and for determining average regular compensation. For academic year employees, each regular semester shall be computed as six months of regular service.

(4) "Beneficiary" means any person in receipt of a retirement allowance or other benefit provided for in this part.

(5) "Board of supervisors" means the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College.

(6) "Credited service" means service for which credit is allowable as provided in R.S. 11:952.21 through 952.24.

(7) "Employee" means a person employed in any classification of University employees other than a student, and the word "student" includes a graduate assistant, medical intern, and medical resident.

(8) "Full-time employee" means an employee who works the number of hours required by the department or division under applicable university policies for a full-time employee.

(9) "Medical board" shall mean the State Medical Disability Board.

(10) "Member" means any employee included in the membership of the funded system as provided in R.S. 11:952.11, 952.12, and 952.14.

(11) "Regular compensation" means the total cash compensation for personal services paid to an employee by the university, except compensation of an unusual or noncontinuing nature excluded by the board of supervisors as provided in R.S. 11:952.52. In addition, regular compensation will include the amount of any reduction in salary made pursuant to R.S. 11:952.52(F). Regular compensation shall not include maintenance.

(12) "Regular employee" means:

(a) An employee whose appointment is for a period of more than one hundred eighty calendar days, or

(b) One who has been employed for more than one hundred eighty consecutive calendar days by successive uninterrupted appointments.

(13) "Regular interest" means interest compounded annually at such rate or rates as shall be determined by the board of supervisors.

(14) "Retirement" means withdrawal from active service with a retirement allowance granted under the provisions of this part.

(15) "Retirement allowance" means annual payments for life under the funded system payable in equal monthly installments beginning as of the date fixed by the board of supervisors.

(16) "Social Security breakpoint" means the maximum level at which compensation may be included in the determination of the primary insurance amount under Title II of the Federal Social Security Act, provided that for purposes of the funded system seven thousand eight hundred dollars shall be deemed to have been the Social Security breakpoint for all years prior to 1968.

(17) "State" means the state of Louisiana.

(18) "University" means all campuses and divisions of the Louisiana State University and Agricultural and Mechanical College.

(19) "University Retirement Plan" means the nonfunded University Retirement Plan established pursuant to regulations of the board of supervisors as in effect on the effective date of this funded system.

(20) "University Retirement System" or "funded system" means the funded Louisiana State University and Agricultural and Mechanical College Retirement System as defined in R.S. 11:952.2.

(21) The masculine pronoun shall include the feminine, and the feminine the masculine, wherever appropriate.

Added by Acts 1971, No. 26, §1. Amended by Acts 1972, No. 519, §1; Acts 1977, No. 323, §1; Acts 1978, No. 727, §3, eff. Jan. 1, 1979. Redesignated from R.S. 17:1611 pursuant to R.S. 24:253.



RS 11:952.2 - Name and establishment of funded university retirement system

§952.2. Name and establishment of funded university retirement system

A. A university funded retirement system is established with all the powers and privileges pertaining to corporations, under the management of the board of supervisors for the purpose of providing retirement allowances and other benefits for employees of Louisiana State University and Agricultural and Mechanical College. The funded retirement system so created shall be established effective as of the first day of July nineteen hundred and seventy one or at such later date as determined by the board of supervisors.

B. This funded system shall be known as the "Louisiana State University Retirement System" and by such name all of its business shall be transacted, all of its funds invested and all of its cash and securities and other property held.

Added by Acts 1971, No. 26, §1. Redesignated from R.S. 17:1612 pursuant to R.S. 24:253.



RS 11:952.3 - Exemption of pension and other rights from levy and other processes

§952.3. Exemption of pension and other rights from levy and other processes

The right of a person to a retirement allowance, or to the return of contributions; the retirement allowance itself; any optional benefit or any other right accrued or accruing to any person under the provisions of this Part; and the moneys in the funds created by this Part are exempt from any state or municipal tax, and exempt from levy and sale, garnishment, attachment, or any other process whatsoever, except as provided in R.S. 11:292, and shall be unassignable except as otherwise specifically provided in this Part.

Added by Acts 1971, No. 26, §1. Redesignated from R.S. 17:1613 pursuant to R.S. 24:253; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:952.4 - False statements or falsification of records; penalty; errors

§952.4. False statements or falsification of records; penalty; errors

A. Any person who knowingly makes any false statement or falsifies or permits to be falsified any record or records of this funded retirement system in any attempt to defraud such system shall be fined not more than five hundred dollars, or imprisoned for not more than twelve months, or both.

B. Should any change or error in the records result in any member or beneficiary receiving from the funded retirement system more or less than he would have been entitled to receive had the records been correct, the board of supervisors shall correct such error, and as far as possible, shall adjust the payment in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.

Added by Acts 1971, No. 26, §1. Redesignated from R.S. 17:1614 pursuant to R.S. 24:253.



RS 11:952.11 - New employees

SUBPART B. MEMBERSHIP

§952.11. New employees

A. Except as provided under Subsection B of this Section, any person becoming a nonstudent regular employee, full time or part time, of the university after the effective date of this funded system, unless specifically excluded under the provisions of R.S. 11:952.14 shall become a member of the funded system as a condition of his employment.

B. Any person becoming a nonstudent regular employee, full time or part time, of the university who has attained age sixty or over at time of appointment will be a member of this system only for purposes of coverage by F.I.C.A. taxes and benefits, and such persons will not be eligible to make contributions or receive any benefits under this retirement system. The board of supervisors may use this special membership with F.I.C.A. coverage only to recognize other special employment situations where coverage for contributions and benefits under this retirement system would not be considered appropriate.

Added by Acts 1971, No. 26, §1. Amended by Acts 1972, No. 519, §1. Redesignated from R.S. 17:1615 pursuant to R.S. 24:253.



RS 11:952.12 - Employees on the effective date; election of coverage under the funded University Retirement System

§952.12. Employees on the effective date; election of coverage under the funded University Retirement System

Each employee on the effective date of the funded system, who is a member of the nonfunded university retirement plan and who is covered in such employment under the Federal Social Security Act shall become a member of the funded University Retirement System as of that date and authorize the deduction of contributions required under the funded system, unless he elects not to become a member and thereby remain a member of the nonfunded university retirement plan, by executing and filing with the board of supervisors the appropriate form provided by it within one hundred and eighty days following the effective date of the funded system. Any employee on authorized leave of absence when his election would otherwise need to be filed shall file such election within ninety days after he returns to active service. An employee who elects not to become a member as aforesaid may, nevertheless, later become a member as of the first day of the calendar month next following approval of his written application therefor filed with the board of supervisors, but he shall receive no credit under the funded system for service rendered prior to the time he becomes a member unless the board of supervisors permits the employee to make a lump sum payment in the amount he would have contributed plus appropriate interest, in which case his membership shall include such period of service.

Added by Acts 1971, No. 26, §1. Redesignated from R.S. 17:1616 pursuant to R.S. 24:253.



RS 11:952.13 - Termination of membership

§952.13. Termination of membership

Membership in the funded system shall cease when a member receives a refund of his accumulated contributions, or receives a retirement benefit under this system, or dies.

Added by Acts 1971, No. 26, §1. Redesignated from R.S. 17:1617 pursuant to R.S. 24:253.



RS 11:952.14 - Classes of employees not eligible

§952.14. Classes of employees not eligible

Any other provision of this part to the contrary notwithstanding, the following classes of employees shall be excluded from membership in this funded system:

(1) Members of the Teachers Retirement System of Louisiana.

(2) Members of the Louisiana State Employees Retirement System.

(3) Members of the United States Civil Service Retirement System holding such membership by virtue of university employment.

(4) Regular part-time employees appointed for less than twenty-five per cent of full-time service.

(5) Any person who is retired under the nonfunded university retirement plan or under any retirement system of this state operating for state, parochial or municipal employees.

(6) Independent contractors employed to render services on a contractual basis, including independent contractual professional service.

Added by Acts 1971, No. 26, §1. Redesignated from R.S. 17:1618 pursuant to R.S. 24:253.



RS 11:952.21 - Service after effective date

SUBPART C. CREDITED SERVICE

§952.21. Service after effective date

All service as a regular employee, whether on a full-time or part-time basis, rendered by a member prior to retirement, since he became a member, or since he last became a member in the event of a break in membership, for which he has made contributions to the system in accordance with R.S. 11:952.52, shall be recognized as credited service.

Added by Acts 1971, No. 26, §1. Redesignated from R.S. 17:1619 pursuant to R.S. 24:253.



RS 11:952.22 - Service prior to the effective date

§952.22. Service prior to the effective date

For any employee who elected pursuant to R.S. 11:952.12 to become a member of the funded system as of the effective date or for former employees who are subsequently reemployed, credited service shall also include any service prior to the effective date which was recognized under the nonfunded university retirement plan as service for computation of a benefit allowance, except as provided in R.S. 11:952.41.

Added by Acts 1971, No. 26, §1. Redesignated from R.S. 17:1620 pursuant to R.S. 24:253.



RS 11:952.23 - Service on which retirement allowances are based

§952.23. Service on which retirement allowances are based

Credited service at retirement on which the retirement allowance of a member shall be based shall consist of his credited service rendered after the effective date, plus, if applicable, credited service rendered prior to the effective date, as determined under R.S. 11:952.22.

Added by Acts 1971, No. 26, §1. Redesignated from R.S. 17:1621 pursuant to R.S. 24:253.



RS 11:952.24 - Computation of credited service

§952.24. Computation of credited service

A.(1) The computation of credited service rendered while a member shall include authorized leaves of absence on full or part pay, with appropriate employee and employer contributions being made on payments received during leave status. An employee on authorized leave of absence with part pay will receive service credit in the proportion that his part pay bears to full pay; however, the employee optionally may make additional contributions within ninety days after the time he returns to active duty for both the employer and employee share if full service credit is desired. In addition, a later payment for such additional full-time service credit may be made prior to the date of application for retirement if both employer and employee share plus regular interest is paid from the date of return to active service until paid.

(2) The computation of credited service while a member shall include leaves of absence without pay authorized by the board of supervisors in accordance with the following provisions:

(a) Any person who is a member of this system shall be eligible to obtain service credit in this system for service rendered elsewhere than in this system while on leave without pay authorized by the board of supervisors. The amount of such credit shall not exceed one year for every five years of service credit, or a total of three years.

(b) In order to obtain this credit, prior to the date of the member's application for retirement, the member shall make application to the board of supervisors therefor and shall furnish a detailed statement of all service for which credit is claimed in such form as the board requires.

(c) If the member is eligible to retire at the time he establishes credit for such service, he shall pay into the system an amount equal to the present value of the additional retirement benefit payable on account of his service while on leave without pay should he retire at the time credit for such service is established.

(d) If the member is not eligible to retire at the time he establishes credit for service while on leave without pay, he shall pay into the system an amount which, if invested at regular interest, would accumulate to an amount equal to the present value of the additional retirement benefit payable on account of such credit for service while on leave without pay should the member continue at his current salary until the earliest date he is eligible to retire. In determining the present value of the additional benefit payable on account of service while on leave without pay, and in determining the amounts to be paid by the member applying for credit of such service, regular interest and the tables of the system as adopted by the board of supervisors shall be employed.

B.(1) The computation of credited service rendered while a member shall include leaves of absence due to service in the armed forces of the United States and a person connected with the defense effort of the United States authorized by the board of supervisors, provided the member return to the employment of the university within such period of time as may be required under applicable legislation or board policy; and provided, further, that to obtain credit for such leaves, payment shall be made to the system prior to the date of application for retirement in an amount equal to the total contributions in excess of the social security payment which would have been paid by the employee and the employer based on the compensation which the member was earning immediately preceding such leave or termination for military or defense effort and on the assumption that he continued in university service at the same compensation during the period for which military or defense effort credit is claimed, plus regular interest thereon from the date of said service until paid.

(2)(a) A member who left the university service to enter the military service prior to July 1, 1971 and returned to university service within ninety days after release from such service, who was not granted a military leave, shall receive service credit for such service provided employee and employer contributions, based on the salary of the member at the time he left university service to enter military service plus regular interest are paid to the system prior to retirement.

(b) Any member who has at least two years of creditable service in this system shall be entitled to up to four years of military service credit regardless of when served. In order to obtain such credit, the employee and employer contributions based on the member's current regular compensation plus regular interest from date of military service until paid, must be paid to the system prior to retirement.

(c) Applicable employer and employee contributions, plus interest, shall be paid by the university and the employee respectively. Such contributions shall be reduced by the amount of the social security base and rate applicable on the dates of military service, provided, however, that the social security rate and the base for all years prior to July 1, 1971, shall be deemed to have been at the rate of five and two-tenths percent on a base of seven thousand eight hundred dollars. It is further provided that members who were employees prior to the establishment of this system on July 1, 1971, shall have interest accumulations payable only from July 1, 1971, until paid.

(d) No member shall receive retirement service credit for military service under this section unless application is filed with the retirement system, together with proof of inclusive dates of military service performed. Further, no member shall receive more than four years of total military service credit under the provisions of this section, and no credit shall be given for military service for which discharge was not granted under honorable conditions, nor shall credit for military service include any service in the national guard or in the reserve forces of the United States.

C. In the computation of part-time service, such service will only be given credit in proportion to full-time service for computation of a benefit allowance. For eligibility for regular retirement, early service retirement, disability retirement, and survivor's allowances only, a part-time employee will be credited for every year in which he works on a part-time basis as a full year of retirement credit for eligibility only. The average regular compensation for part-time employees who do not use months of full-time employment for average regular compensation purposes shall be based on the compensation the part-time employee would have received had he been employed on a full-time basis.

D. In the computation of credited service, the following schedule shall govern:

(1) for fiscal year employees, full or part year, nine months or more of service during any fiscal year shall constitute twelve months of service; provided no more than twelve months of service shall be creditable for all service rendered in any one fiscal year.

(2) for academic year employees, each regular semester shall constitute six months of service. For service of less than a semester or partly on an academic year basis and partly on a fiscal year basis during the same regular semester, service will be credited for the actual months and days served during the regular semester. No more than twelve months of service shall be creditable in any one fiscal year.

E. For the purpose of computing credited service for calculation of benefits only, but not for determining a member's eligibility for a benefit or the service upon which his average regular compensation shall be based, there shall be included the unused and unpaid accumulated sick leave and annual leave which the member had earned under civil service or administrative rules prior to his retirement or his death. Such accumulated and unpaid sick leave and annual leave shall be added to service credit on the basis of eight hours of leave equalling one work day, and twenty-two working days of leave equalling one month. If the leave total results in a fractional day, a fraction of one half or more day shall be counted as one day, of less than one half day shall be disregarded.

F. When the total computation of years of service including leave credits for determining benefits results in a final fractional part of a year, the following schedule shall govern: nine months of service or more shall be counted as one year; six to nine months, three-quarters of a year; three to six months, one-half year; one to three months, one-quarter of a year, and less than a month will not be counted.

G. With respect to employees who are or were members of the United States Civil Service Retirement System by virtue of university employment and who are or were employed in another division of the university not participating in the civil service retirement system, the service rendered under the civil service retirement system shall be counted as retirement service credit in this system for eligibility only, and in such case, calculation of benefits under this system shall be based only on credited service time in this system.

H. The computation of creditable service rendered while a member shall include full-time service rendered as a state employee prior to July 1, 1947 that would have qualified as creditable service in the Louisiana State Employees' Retirement System. Such service shall include periods of military service immediately preceded by and immediately followed by state service, but not to exceed a total of four years of such military service. In order to obtain this credit, a member shall make application therefor to the board of supervisors prior to July 1, 1978, and shall furnish to the board a detailed statement of all service for which credit is claimed, in such form and with such verification as the board may require. Payment shall be made to the Louisiana State University Retirement System of an amount equal to the applicable employer and employee contributions based on the employee's current compensation.

Added by Acts 1971, No. 26, §1. Amended by Acts 1972, No. 519, §1; Acts 1974, No. 324, §1; Acts 1975, No. 472, §1; Acts 1975, No. 505, §1; Acts 1977, No. 323, §2. Redesignated from R.S. 17:1622 pursuant to R.S. 24:253.



RS 11:952.31 - Service retirement

SUBPART D. BENEFITS

§952.31. Service retirement

A. Any member in service may retire on a service retirement allowance upon written application to the board of supervisors setting forth at what time, not less than ninety days subsequent to the execution and filing thereof, he desires to be retired, provided that the member at the time specified for his retirement has attained age sixty-five and has completed at least five years of credited service.

B. Repealed by Acts 1978, No. 160, §2, eff. June 29, 1978.

Added by Acts 1971, No. 26, §1. Amended by Acts 1972, No. 519, §1; Acts 1978, No. 160, §2, eff. June 29, 1978. Redesignated from R.S. 17:1623 pursuant to R.S. 24:253.



RS 11:952.32 - Service retirement allowance

§952.32. Service retirement allowance

A. For service retirement commencing with the end of the 1974-1975 academic year, a member shall receive a service retirement allowance, inclusive of any tax-sheltered annuity purchased for the member under the provisions of R.S. 11:952.52(F), for each year of his credited service, computed as follows:

(1) For service rendered prior to July 1, 1971, one and one-third percent of that part of his average regular compensation not in excess of seven thousand eight hundred dollars, plus two and one-half percent of that part of his average regular compensation in excess of seven thousand eight hundred dollars.

(2) For service rendered on and after July 1, 1971, one and one-third percent of that part of his average regular compensation not in excess of the social security breakpoint average commencing July 1, 1971, through the year of retirement, or establishment of a vested deferred service allowance, plus two and one-half percent of that part of his average regular compensation in excess of such social security breakpoint, but the computation of the social security breakpoint average shall exclude any calendar year subsequent to July 1, 1971, in which the member was not employed during any part of such calendar year.

B. The benefits provided by this Section, together with the primary worker's benefits he then is eligible to receive under the federal Social Security Act, shall not exceed one hundred percent of his average compensation, except that this provision shall not be applied to reduce the benefits available to any employee prior to September 12, 1975.

Added by Acts 1971, No. 26, §1. Amended by Acts 1972, No. 519, §1; Acts 1975, No. 346, §1; Acts 1977, No. 323, §1. Redesignated from R.S. 17:1624 pursuant to R.S. 24:253.



RS 11:952.33 - Early service retirement

§952.33. Early service retirement

Any member who has not attained age sixty-five may retire on an early service retirement allowance upon written application to the board of supervisors setting forth at what time, not less than ninety days subsequent to the execution and filing thereof, he desires to be retired provided that at the time specified for this retirement the member has thirty years or more of credited service at any age, or the member has attained age fifty-five or over and the sum of the member's attained age and years of credited service will equal at least eighty.

Added by Acts 1971, No. 26, §1. Amended by Acts 1972, No. 519, §1. Redesignated from R.S. 17:1625 pursuant to R.S. 24:253.



RS 11:952.34 - Early service retirement allowance

§952.34. Early service retirement allowance

The early service retirement allowance shall be computed as a service retirement allowance as provided in R.S. 11:952.32.

Added by Acts 1971, No. 26, §1. Amended by Acts 1972, No. 519, §1. Redesignated from R.S. 17:1626 pursuant to R.S. 24:253.



RS 11:952.35 - Cost-of-living benefits

§952.35. Cost-of-living benefits

A.(1) Any member who retired prior to May 13, 1975, and the beneficiary of a deceased retired member who retired prior to May 13, 1975 under Option 2 or Option 3 and any survivor of a member who died prior to May 13, 1975 and prior to retirement who is receiving survivor benefit in accordance with the provisions of R.S. 11:952.37(A), shall have that portion of the retirement allowance or benefit, not exceeding ten thousand dollars per annum, being received under authority of this Part increased, effective July 1, 1975 and thereafter, in accordance with the following schedule:

(a) For those members who retired or died after May 26, 1972 but prior to May 13, 1975, or their beneficiaries, the benefits shall be increased by six percent.

(b) For those members who retired or died on or before May 26, 1972, or their beneficiaries, the benefit shall be increased by eight percent.

(2) No increase under Paragraph (1) above shall be made with respect to any portion of the allowance which exceeds ten thousand dollars per annum.

B. With respect to those members or their beneficiaries whose benefits are recomputed in accordance with Subsection A of this Section, the board of supervisors may make annual supplementary cost-of-living adjustments from interest earnings, the payments of which shall be effective as of July 1 of each year. Supplemental adjustments shall be based on the difference between the annual average all items consumer price indexes of the two immediately preceding calendar years. The supplementary cost-of-living adjustments shall be computed on the benefits as recomputed in accordance with Subsection A of this Section; however, no upward adjustment shall be made with respect to recomputed benefits which exceed ten thousand dollars per annum. The supplemental monthly cost-of-living adjustment shall not be increased or decreased more than three percent in any year, nor shall any such adjustment cause a reduction below the benefit as recomputed in accordance with Subsection A of this Section. The supplemental cost-of-living adjustment may be adjusted or suspended by the board at any time that it determines that the interest income of the system is not sufficient to pay for the supplemental benefits.

Added by Acts 1975, No. 471, §1. Redesignated from R.S. 17:1626.1 pursuant to R.S. 24:253.



RS 11:952.36 - Disability retirement

§952.36. Disability retirement

A. Eligibility for disability benefits, procedures for application for disability benefits, procedures for the certification of continuing eligibility for disability benefits, the authority of the board of trustees to modify disability benefits, and procedures governing the restoration to active service of an employee who formerly had a disability are specifically described and provided for in this Chapter and in R.S. 11:201 through 224.

B. The board of trustees shall award disability benefits to eligible members who have been officially certified as having a disability by the State Medical Disability Board. The disability benefit shall consist of:

A service retirement allowance computed on the basis of the member's average regular compensation and years of credited service at the time of disability retirement without any reduction for reason of age.

Added by Acts 1971, No. 26, §1. Amended by Acts 1972, No. 519, §1; Acts 1978, No. 727, §3, eff. Jan. 1, 1979. Redesignated from R.S. 17:1627 pursuant to R.S. 24:253; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:952.37 - Surviving spouse allowance

§952.37. Surviving spouse allowance

A.(1) Upon receipt by the board of supervisors of proper proof of the death of a member in service who has completed ten years of credited service, or a member not in service who, on the date his employment ceased, had completed twenty years of credited service and elected to receive a vested deferred retirement allowance pursuant to R.S. 11:952.41 and who is not yet in receipt of such allowance, a survivor's allowance shall be payable to his spouse, if any, as herein specified:

(2) If the surviving spouse was married to the deceased member for at least two years prior to the death of the member, the surviving spouse may elect to receive a spouse allowance benefit as provided under Option 2 in R.S. 11:952.38 with such allowance to terminate upon spouse's death or remarriage except that remarriage will not terminate a spouse allowance benefit if the member had twenty-five years or more of credited service or was eligible but was not yet in receipt of a service retirement or early service retirement allowance at the time of the member's death.

B. In lieu of a survivor's allowance, the surviving spouse may elect to receive a refund of the member's accumulated contributions.

C. No beneficiary shall receive more than one survivor's benefit at any one time, but may receive the highest eligible benefit, provided that after the spouse's election to receive one of said benefits at the time of application for benefits, said election shall be final and irrevocable.

D. The survivor's benefit is payable upon application and effective the day after the member's death.

Added by Acts 1971, No. 26, §1. Amended by Acts 1972, No. 519, §1. Redesignated from R.S. 17:1630 pursuant to R.S. 24:253.



RS 11:952.38 - Retirement allowance options

§952.38. Retirement allowance options

A. A member may retire under one of the following options:

Option 1: pays total of retirement allowance formula in a retirement benefit for life of member, with no benefits payable to a beneficiary after his death except as provided in R.S. 11:952.42(D).

Option 2: pays ninety percent of total retirement allowance formula in a retirement benefit for life of member. Upon member's death, pays fifty-five percent of total retirement allowance formula as a benefit to the surviving spouse for life provided the spouse was married to the member at least two years prior to his retirement.

Option 3: pays a reduced retirement allowance benefit which depends on the difference between member's age and the age of the person the member names to receive benefits after the member's death. The retirement allowance benefit payable to the member shall be reduced ten percent of the total retirement allowance formula, if the named beneficiary is either older, same age, or less than five years younger; fifteen percent if the named beneficiary is five but less than ten years younger; twenty percent if the named beneficiary is ten but less than fifteen years younger; twenty-five percent if the named beneficiary is fifteen but less than twenty years younger; thirty percent if the named beneficiary is twenty but less than twenty-five years younger; thirty-five percent if the named beneficiary is twenty-five but less than thirty years younger, and forty percent if the named beneficiary is thirty or more years younger. Upon member's death after retirement, the person named will receive one-half of the member's reduced retirement allowance benefit.

B. The election of an optional benefit may not be revoked or changed by the member after the date his retirement allowance becomes effective. If the member or the beneficiary designated under the option dies prior to the date as of which the retirement allowance becomes effective, the election shall thereby be revoked.

C. If a member fails to file a written designation of an option with the board of supervisors by the date his retirement allowance is to become effective, Option 1 benefits shall be applied and cannot be revoked or changed by the member's late filing for another option.

Added by Acts 1971, No. 26, §1. Amended by Acts 1972, No. 519, §1. Redesignated from R.S. 17:1631 pursuant to R.S. 24:253.



RS 11:952.39 - Restoration to active service

§952.39. Restoration to active service

A. If any former employee with deferred vesting rights or if any beneficiary is restored to active service, any retirement allowance shall cease, any election of an optional benefit in effect thereunder shall become void, and he shall again become a member of the retirement system. An amount equal to the actuarial reserve held for the part of his retirement allowance provided by his contributions shall be credited to him as accumulated contributions and any credited service to which he was entitled when he retired shall be restored to him. Upon his subsequent retirement or separation with an election to receive a vested deferred retirement allowance, his allowance shall be based on his regular compensation and credited service before and after the period of prior retirement; provided that if he does not complete five years of credited service after his restoration to service, his retirement allowance upon subsequent retirement shall not exceed the sum of the retirement allowance which he was receiving immediately prior to his last restoration and a retirement allowance calculated on the basis of his regular compensation and credited service since his last restoration.

B. Whenever a prior member of the retirement system who has received a refund reenters service prior to age sixty and again becomes a member of the Louisiana State University Retirement System and remains a contributing member for two years, he may repay all amounts previously received by him as a refund, together with interest thereon at the current regular interest rate as determined by the board of supervisors from the date of withdrawal until paid. Upon making such repayment the member shall again receive credit for all creditable service which he forfeited upon receipt of the refund.

Added by Acts 1971, No. 26, §1. Amended by Acts 1972, No. 519, §1; Acts 1977, No. 323, §1. Redesignated from R.S. 17:1632 pursuant to R.S. 24:253.



RS 11:952.40 - Minimum benefit payable to former participants in the nonfunded university retirement plan

§952.40. Minimum benefit payable to former participants in the nonfunded university retirement plan

Anything herein to the contrary notwithstanding, the retirement allowance payable at retirement, inclusive of any tax-sheltered annuity purchased for the member under the provisions of R.S. 11:952.52(F), including disability retirement, to any member who immediately prior to his membership in this funded system, was a participant in the nonfunded university retirement plan shall not be less than the amount of the retirement stipend that would have been payable, based on similar circumstances and conditions, under the nonfunded university retirement plan had he elected to continue as a participant under that plan and had that plan continued in effect without change.

Added by Acts 1971, No. 26, §1. Amended by Acts 1972, No. 519, §1. Redesignated from R.S. 17:1633 pursuant to R.S. 24:253.



RS 11:952.41 - Conditions for vested deferred retirement allowance

§952.41. Conditions for vested deferred retirement allowance

A. Subject to the provisions of R.S. 11:952.41(B), a member who has completed five or more years of credited service as a contributing member of this system or ten or more years of total credited service, and who, for reasons other than retirement or death, ceases to be an employee may elect, in lieu of the refund of his accumulated contributions under R.S. 11:952.42, on a form provided by the board of supervisors for such purpose, to receive a vested deferred service retirement allowance when eligible under the provisions of R.S. 11:952.31 or an early service retirement allowance when eligible under the provisions of R.S. 11:952.33.

B. If a member:

(1) Terminates service with five years of credited service as a contributing member of this system but has less than ten years total credited service, his service retirement allowance shall be based only on the member's average regular compensation and credited service rendered while a contributing member of this system;

(2) Terminates service with ten or more years of total credited service, his service retirement allowance or early service retirement allowance shall be based upon his average regular compensation and credited service rendered before and after the effective date of this system.

Added by Acts 1971, No. 26, §1. Amended by Acts 1972, No. 519, §1. Redesignated from R.S. 17:1634 pursuant to R.S. 24:253.



RS 11:952.42 - Return of member's contributions

§952.42. Return of member's contributions

A. If a member ceases to be an employee for reasons other than retirement or death and if he has not elected or is ineligible to receive a vested deferred retirement allowance under R.S. 11:952.41, the amount of his accumulated contributions shall be paid to him within ninety days of application for refund.

B. Upon the death of a member where no survivor allowance is payable on his account pursuant to R.S. 11:952.37, the amount of his accumulated contributions shall be paid to the person or persons, if any, nominated by him, if living, otherwise to his estate.

C. Upon the death before his allowance commences of a member who has elected, pursuant to R.S. 11:952.41, to receive a vested deferred retirement allowance, the amount of his accumulated contributions at the time of his death shall be paid to the person or persons, if any, nominated by him, if living, otherwise to the estate of the member unless a survivor allowance is elected under the provisions of R.S. 11:952.37.

D. Upon the death of a retired member after his retirement allowance payments have commenced, provided he has not elected an optional beneficiary allowance (Options 2 and 3) that has become effective, any excess of the amount of his accumulated contributions at retirement over the sum of the retirement allowance payments received shall be paid in one sum to the person or persons nominated by the member, if living, otherwise to his estate. Upon the death of the last surviving beneficiary under the terms of an option which has become effective, any excess of the retired member's accumulated contributions at retirement over the sum of the retirement allowance payments made to all beneficiaries, shall be paid to the estate of the last surviving beneficiary.

E. Upon the cessation of payments of a survivor's allowance due to remarriage, any excess of the amount of the member's accumulated contributions at the date of his death over the sum of the survivor's allowance payment received by his dependent spouse shall be paid in one sum to the spouse.

F. Upon the death of a member, a surviving spouse eligible for a survivor's allowance may elect to receive a refund of the member's accumulated contributions in lieu of a survivor's allowance.

G. Nomination of a person to receive the return of the member's contributions pursuant to this section shall be made by the member in writing filed with the board of supervisors. A member may change his nomination by a similar writing. A designation, revocation or change of the person nominated under an optional election may be made only as provided in R.S. 11:952.38.

Added by Acts 1971, No. 26, §1. Redesignated from R.S. 17:1635 pursuant to R.S. 24:253.



RS 11:952.43 - Benefits for certain employees designated to hold supplemental membership

§952.43. Benefits for certain employees designated to hold supplemental membership

Any provisions of this Chapter to the contrary notwithstanding, an employee holding membership in the United States Civil Service Retirement System by virtue of his employment by the university shall be eligible to receive a supplemental benefit from this system as hereinafter set forth:

(1) Such supplemental benefits shall be attributed to years of credited service as an employee of the university and only for such credited service during which time the employee was a member of the United States Civil Service Retirement System and did not hold membership in any retirement system of this state operating for state, parochial, or municipal employees.

(2) Eligibility for benefits shall be in accordance with applicable provisions of this Chapter; however, only credited service as an employee of the university shall be applicable and the provisions of R.S. 11:952.41 shall not be applicable.

(3) Computation of the supplemental benefit shall be based on average regular compensation and will be one percent per annum for the first five years of credited service, three-fourths of one percent per annum for the next five years of credited service and one-half of one percent per annum for the remaining years of credited service, however, the total benefits, including United States civil service retirement benefits, shall not exceed two and one-half percent per annum of credited service.

(4) If cost-of-living increases payable by the United States Civil Service Retirement System are granted to retirees which are in excess of cost-of-living increases granted to retirees under this system, the supplemental benefit shall be reduced to the extent of such excess.

(5) No supplemental benefit shall be granted which, together with the United States civil service retirement benefit, would exceed one hundred percent of average regular compensation.

(6) In the event of early service retirement of any employee who has not attained age sixty-two, supplemental benefits payable under this Section shall not commence until the employee attains age sixty-two.

(7) If employee contributions to the United States Civil Service Retirement System are less than employee contributions of regular members of this system, an employee contribution shall be made by members of the United States Civil Service Retirement System to this system to the extent of the difference.

(8) On account of each employee after September 12, 1975, the university shall pay into the accumulation fund an amount sufficient to support the supplemental benefit. Initially, such payments, together with the employer contribution to the United States Civil Service Retirement System, shall not be less than the university contribution for regular members of this system.

(9) In addition, there shall be paid annually into the accumulation fund by the university an amount equal to the benefits payable during the year on account of credited service prior to September 12, 1975.

(10) If future changes in benefits available to members of the United States Civil Service Retirement System provide for total benefits equal to two and one-half percent per annum of credited service, then no further supplemental benefit shall be payable, and applicable provisions of this Section shall become inoperative.

Added by Acts 1975, No. 382, §1. Redesignated from R.S. 17:1635.1 pursuant to R.S. 24:253.



RS 11:952.51 - Funds to which assets credited

SUBPART E. METHOD OF FINANCING

§952.51. Funds to which assets credited

All of the assets of the retirement system shall be credited according to the purpose for which they are held to one of two funds, namely, the members' fund and the accumulation fund.

Added by Acts 1971, No. 26, §1. Redesignated from R.S. 17:1636 pursuant to R.S. 24:253.



RS 11:952.52 - Members' fund; tax-sheltered annuities

§952.52. Members' fund; tax-sheltered annuities

A. The members' fund shall be the fund in which shall be accumulated contributions deducted from the compensation of members.

B.(1) Contributions shall be made by each member on and after the effective date of the system equal to:

(a) For academic year employees, the excess of 8.555% of his annual regular academic year compensation over the amount of the member's F.I.C.A. taxes withheld from such compensation. No contributions shall be made for any summer session or other summer employment by the university.

(b) For fiscal year employees, the excess of seven percent of his annual regular compensation over the amount of the member's F.I.C.A. taxes withheld from such compensation.

(2) Such amounts shall be deducted until the member retires or otherwise withdraws from service, and when deducted shall be paid into the members' fund, and shall be credited to the individual account of the member from whose compensation the deduction was made.

C. The deductions provided for herein shall be made notwithstanding that the minimum compensation provided by law for any member shall be reduced thereby. Every member shall be deemed to consent and agree to the deductions made and provided herein and shall receipt for his full compensation, and payment of compensation less such deduction shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such person during the period covered by such payment, except as to the benefits provided under this system.

D. The accumulated contributions of a member withdrawn by him or paid to his personal representative or to his designated beneficiary in event of his death shall be paid from the members' fund if such withdrawal is prior to the effective date of any benefit payable upon behalf of the member. Upon the effective date of any benefits payable on behalf of the member, his accumulated contributions shall be transferred to the accumulation fund.

E. For compensation of an unusual or noncontinuing nature above a member's regular established salary level, the board of supervisors will establish rules to include or exclude such compensation as subject to contribution to this fund.

F.(1) Any member may elect, in accordance with a contract with the university and subject to such conditions as may be established by the board of supervisors, to have a reduction made in his annual salary equal to the amount of annual contributions required under Subsection B of this Section. The funds thus made available will be used by the university for the purpose of purchasing from the retirement system tax-sheltered annuities qualifying under Sec. 403(b) of the Internal Revenue Code.1 During any period while such an election is effective, a member shall not be required to make any further contributions under this section.

(2) The retirement system shall use the funds received from the university on behalf of a member who has entered into a contract described in (1) above to provide for the member a tax-sheltered annuity qualified under Sec. 403(b) of the Internal Revenue Code.1 Such an annuity will be provided through a separate tax-sheltered annuity fund to be established for such purpose under the retirement system by the board of supervisors.

Added by Acts 1971, No. 26, §1. Amended by Acts 1972, No. 519, §2. Redesignated from R.S. 17:1637 pursuant to R.S. 24:253.

126 U.S.C.A. §403(b).



RS 11:952.53 - Accumulation fund

§952.53. Accumulation fund

A. The accumulation fund shall be the fund in which shall be accumulated all reserves for the payment of all benefits payable from contributions made by the university, and all amounts transferred from the members' fund, and from which shall be paid all benefits payable under the system other than those payable from the members' fund.

B. On account of each member after the effective date of the system, the university shall pay into the accumulation fund an amount sufficient to support the benefits of the system. In the first year such payments shall equal to:

(1) For academic year employees, the excess of 9.777% of the member's annual regular academic year compensation over the amount of F.I.C.A. taxes paid by the university on such compensation. No contribution shall be made for any summer session or other summer employment by the university.

(2) For fiscal year employees, the excess of eight percent of the member's annual regular compensation over the amount of F.I.C.A. taxes paid by the university on such compensation.

C. In addition, there shall be paid annually into the accumulation fund by the university an amount equal to the benefits payable during the year on account of benefits payable under the provisions of the university retirement plan and on account of credited service prior to the effective date of the system.

D. All interest and dividends earned on the funds of the retirement system shall be credited to the accumulation fund.

E. All retirement allowances and benefits in lieu thereof, with the exception of members' accumulated contributions payable from the members' fund, shall be paid from the accumulation fund.

Added by Acts 1971, No. 26, §1. Redesignated from R.S. 17:1638 pursuant to R.S. 24:253.



RS 11:952.54 - Operating expenses

§952.54. Operating expenses

The board of supervisors shall include an estimated amount required for operating expenses of the system in the appropriation for the operating expenses of the university.

Added by Acts 1971, No. 26, §1. Redesignated from R.S. 17:1639 pursuant to R.S. 24:253.



RS 11:952.55 - Appropriations by state

§952.55. Appropriations by state

The board of supervisors shall include in its annual operating budget submitted to the state an estimate of the contributions of the state to the system necessary for the ensuing fiscal year.

Added by Acts 1971, No. 26, §1. Redesignated from R.S. 17:1640 pursuant to R.S. 24:253.



RS 11:952.61 - Board of supervisors; administrative powers in general

SUBPART F. ADMINISTRATION

§952.61. Board of supervisors; administrative powers in general

A. The general administration and responsibility for the proper operation of the retirement system and for making effective the provisions of this chapter are vested in the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College.

B. The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College and the Board of Trustees of the Louisiana State Employees Retirement System are authorized to enter into an administrative services agreement, whereby general administrative and operational services required herein of the board of supervisors may be performed by the Board of Trustees of the Louisiana State Employees Retirement System.

Added by Acts 1971, No. 26, §1. Redesignated from R.S. 17:1641 pursuant to R.S. 24:253.



RS 11:952.62 - Actuary; appointment; duties and powers

§952.62. Actuary; appointment; duties and powers

The board of supervisors shall designate an actuary who shall be the technical advisor of the board of supervisors on matters regarding the operation of the funds created by the provisions of this part, and shall perform such other duties as are required in connection therewith.

Added by Acts 1971, No. 26, §1. Redesignated from R.S. 17:1643 pursuant to R.S. 24:253.



RS 11:952.71 - Investment of funds by board of supervisors; limitations and restrictions; interest

SUBPART G. MANAGEMENT AND EXPENDITURE OF FUNDS

§952.71. Investment of funds by board of supervisors; limitations and restrictions; interest

A. The board of supervisors shall be the trustees of the funds, and shall have full power to invest and reinvest such funds, subject to all the terms, conditions, limitation and restrictions imposed by the laws of Louisiana upon the investment and reinvestment of funds by the Louisiana State Employees Retirement System and subject to like terms, conditions, limitations and restriction, the board of supervisors shall have full power to hold, purchase, sell, assign, transfer and dispose of any of the securities and investments in which any of the funds created shall have been invested, as well as the proceeds of the said investments and any moneys belonging to the funds.

B. In exercising the powers granted it as aforesaid, the board of supervisors may enter into an agreement with the Board of Trustees of the Louisiana State Employees Retirement System, a bank or trust company, or other fund management services pursuant to which the aforementioned powers may be delegated to said Board of Trustees of the Louisiana State Employees Retirement System, bank or trust company, or other fund management services; provided, however, that such delegation of powers shall not relieve the members of the board of supervisors of any duty imposed upon them as trustees of the funds pursuant to the terms of the system or otherwise by law.

Added by Acts 1971, No. 26, §1. Redesignated from R.S. 17:1644 pursuant to R.S. 24:253.



RS 11:1001 - LOUISIANA SCHOOL EMPLOYEES'

CHAPTER 3. LOUISIANA SCHOOL EMPLOYEES'

RETIREMENT SYSTEM

PART I. GENERAL PROVISIONS

§1001. Name and establishment of retirement system; domicile; nominee name; partnership

A. A retirement system is established and placed under the management of a board of trustees for the purpose of providing retirement allowances and other benefits for school bus drivers, school janitors, school custodians, school maintenance employees and other school employees employed in the state public school system. The retirement system is created as of July 31, 1946, but shall begin full operation as of July 1, 1947.

B. It shall be a state agency domiciled in East Baton Rouge Parish and shall have the powers and privileges of a corporation and shall be known as the Louisiana School Employees' Retirement System and by such name, or its nominee name which is hereby established as "LSERS," all of its business shall be transacted, all of its funds invested, and all of its cash and securities and other property held, except as provided in Subsection C hereof. The secretary-treasurer of the system shall be the agent for service of legal process.

C. The board of trustees may form a partnership for the purpose of trading in its nominee name. The state treasurer, the secretary-treasurer of the system and the assistant secretary-treasurer of the system shall be members of any such partnership. Other members of the partnership may be appointed by the board of trustees from among its membership. Each member of such partnership shall have the same fiduciary responsibility as do the trustees of the system.

Acts 1983, No. 18, §1, eff. June 9, 1983; Redesignated from R.S. 17:881 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1002 - Definitions

§1002. Definitions

As used in this Chapter, the following words and phrases shall have the meanings ascribed to them in this Section unless a different meaning is plainly required by the context:

(1) "Accumulated contributions" means the sum of all the amounts deducted from the compensation of a member and credited to his individual account in the annuity savings fund, together with regular interest thereon.

(2) "Actuarial equivalent" means a benefit of equivalent value to the accumulated contributions, annuity, or benefits, as the case may be, computed upon the basis of such interest and mortality assumptions as are adopted in accordance with the provisions of R.S. 11:1171.

(3) "Agency" means any governing body employing persons in the public school system.

(4) "Annuity" means payments for life derived from the accumulated contributions of a member. All annuities shall be payable in equal monthly installments.

(5) "Annuity reserve" means the present value of all payments to be made on account of any annuity or benefit in lieu of any annuity computed upon the basis of such mortality tables as shall be adopted by the board of trustees, and regular interest.

(6)(a) "Average compensation", for a member whose first employment making him eligible for membership in the system began on or before June 30, 2006, shall be based on the thirty-six highest successive months of employment, or on the highest thirty-six successive joined months of employment where interruption of service occurred; however, the average compensation amount to be considered for the first through the twelfth month shall not exceed the compensation for the immediately preceding twelve months by more than ten percent. The amount for the thirteenth through the twenty-fourth month shall not exceed the lesser of the maximum allowable compensation amount or the actual compensation amount for the first through the twelfth month by more than ten percent. The amount for the twenty-fifth through the thirty-sixth month shall not exceed the lesser of the maximum allowable compensation amount or the actual compensation amount for the thirteenth through the twenty-fourth month by more than ten percent. The limitations on the computation of average compensation in this Paragraph shall not apply to any of the twelve-month periods where compensation increased by more than one hundred ten percent over the previous twelve-month period solely because of an increase in compensation by legislative act or by a city/parish system-wide salary increase.

(b) "Average compensation", for a member whose first employment making him eligible for membership in the system began on or after July 1, 2006, whose first employment making him eligible for membership in one of the state systems occurred on or before June 30, 2010, shall be based on the sixty highest successive months of employment, or on the highest sixty successive joined months of employment where interruption of service occurred; however, the average compensation amount for the thirteenth through the twenty-fourth month shall not exceed the actual compensation amount for the first through the twelfth month by more than ten percent. The amount for the twenty-fifth through the thirty-sixth month shall not exceed the lesser of the maximum allowable compensation amount or the actual compensation amount for the thirteenth through the twenty-fourth month by more than ten percent. The amount for the thirty-seventh through the forty-eighth month shall not exceed the lesser of the maximum allowable compensation amount or the actual compensation amount for the twenty-fifth through the thirty-sixth month by more than ten percent. The amount for the forty-ninth through the sixtieth month shall not exceed the lesser of the maximum allowable compensation amount or the actual compensation amount for the thirty-seventh through the forty-eighth month by more than ten percent. The limitations on the computation of average compensation contained in this Paragraph shall not apply to any twelve-month period during which compensation increased by more than one hundred ten percent over the previous twelve-month period solely because of an increase in compensation by legislative act or by a city/parish system-wide salary increase.

(c) "Average compensation", for a member whose first employment making him eligible for membership in one of the state systems occurred on or after July 1, 2010, shall be based on the sixty highest successive months of employment, or on the highest sixty successive joined months of employment where interruption of service occurred; however, the average compensation amount for the thirteenth through the twenty-fourth month shall not exceed the actual compensation amount for the first through the twelfth month by more than fifteen percent. The amount for the twenty-fifth through the thirty-sixth month shall not exceed the lesser of the maximum allowable compensation amount or the actual compensation amount for the thirteenth through the twenty-fourth month by more than fifteen percent. The amount for the thirty-seventh through the forty-eighth month shall not exceed the lesser of the maximum allowable compensation amount or the actual compensation amount for the twenty-fifth through the thirty-sixth month by more than fifteen percent. The amount for the forty-ninth through the sixtieth month shall not exceed the lesser of the maximum allowable compensation amount or the actual compensation amount for the thirty-seventh through the forty-eighth month by more than fifteen percent. The limitations on the computation of average compensation contained in this Subparagraph shall not apply to any twelve-month period during which compensation increased by more than one hundred fifteen percent over the previous twelve-month period solely because of an increase in compensation by legislative act or by a city/parish system-wide salary increase.

(d) Notwithstanding any other provision of law to the contrary, "average compensation" shall not include any amount in excess of the limitation provided in R.S. 11:1141.3.

(7) "Beneficiary" means any person in receipt of a pension, an annuity, a retirement allowance or other benefit provided by this Chapter.

(8) "Board of Trustees" means the board provided to administer the retirement system.

(9) "Creditable service" means "prior service" plus "in service" plus "membership service" for which credit is allowable as provided in Part III of this Chapter.

(10) "Defined benefit plan" shall mean a pension plan established and maintained by an employer primarily to provide systematically for the payment of definitely determinable benefits to employees over a period of years after retirement based upon such factors as years of service and compensation received by such employees.

(11) Repealed by Acts 2014, No. 680, §2, eff. June 30, 2014.

(12) "Earnable compensation" means the full amount earned by an employee for a given pay period. Earnable compensation shall not include operating expenses, the cost of any insurance paid by the employer, or any allowance for expenses authorized and incurred as an incident of employment, nor payments in lieu of unused sick or annual leave. Earnable compensation shall include pay received by school bus drivers for school-related extracurricular activities. Contributions made by the employer under the provisions of this Chapter shall not be considered as a part of the employee's rate of pay or compensation notwithstanding the provisions of any other law.

(13) "Employee" means any person legally occupying a position as a school bus driver who actually renders a service by driving a school bus during the full time of his employment, a school janitor, a school custodian, a school maintenance employee, school bus aide, monitor or attendant, or other regular school employee who actually works on a school bus helping with the transportation of school children, and who is a legal employee of a parish or city school board of the state of Louisiana, and shall include the employees of this system.

(14) "Employer" means the state of Louisiana or any parish or city school board from which any employee receives his compensation.

(15) "In service" means service rendered after June 30, 1947, for which retirement credit has not been received and for which credit is allowable under Part III of this Chapter.

(16) "Medical board" shall mean the State Medical Disability Board.

(17) "Member" means any school employee, as defined in Paragraph (13) of this Section, as provided in Part II of this Chapter. In all cases of doubt, the board of trustees, as hereinafter defined, shall determine whether any person is eligible to be a member.

(18) "Membership service" means service as an employee rendered while a member of the retirement system.

(19) "Minor child" means an unmarried child under the age of eighteen years or an unmarried student under the age of twenty-three years who is the issue of a marriage of a member of this system, the legally adopted child of a member of this system, the natural child of a female member of this system, or the child of a male member of this system if a court of competent jurisdiction has made an order of filiation declaring the paternity of such a member for the child or if the name of the father appears on the birth certificate or if the father has formally acknowledged the child.

(20) "Pension reserve" means the present value of all payments to be made on account of any pension or benefit in lieu of any pension computed upon the basis of such mortality tables as shall be adopted by the board of trustees, and regular interest.

(21) "Pensions" means payments for life derived from money provided by the state or the employing agency. All pensions shall be payable in equal monthly installments.

(22) "Prior service" means service rendered prior to July 1, 1947, for which credit is allowable under Part III of this Chapter.

(23) "Regular interest" means interest compounded annually at such a rate as shall be determined by the board of trustees in accordance with R.S. 11:1181.

(24) "Retirement" means withdrawal from active service with a retirement allowance granted under the provisions of this Chapter.

(25) "Retirement allowance" means the sum of annuity and the pensions or any optional benefit payable in lieu thereof.

(26) "Retirement system" means the Louisiana School Employees Retirement System established and described in R.S. 11:1001.

(27) "Spouse" means a person who is legally married to a member of this system and shall not include a person who is legally separated from a member of this system by a judgment of separation.

Acts 1965, No. 79, §2; Acts 1968, Ex.Sess., No. 30, §1; Acts 1970, No. 51, §1; Acts 1978, No. 727, §3, eff. Jan. 1, 1979; Acts 1982, No. 628, §1; Acts 1985, No. 652, §1, eff. July 16, 1985; Acts 1986, No. 274, §1; Acts 1988, No. 13, §1; Acts 1990, No. 570, §1, eff. July 1, 1993; Redesignated from R.S. 17:882 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 125, §1; Acts 1992, No. 1032, §1, eff. Jan. 1, 1992; Acts 1995, No. 565, §1; Acts 1995, No. 1025, §1, eff. July 1, 1995; Acts 1997, No. 177, §1; Acts 2006, No. 563, §1, eff. June 23, 2006; Acts 2006, No. 578, §1, eff. July 1, 2006; Acts 2006, No. 579, §1, eff. June 23, 2006; Acts 2006, No. 647, §1, eff. July 1, 2006; Acts 2008, No. 446, §1, eff. July 1, 2008; Acts 2010, No. 637, §1, eff. July 1, 2010; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2011, No. 368, §1, eff. July 1, 2011; Acts 2014, No. 680, §2, eff. June 30, 2014.



RS 11:1003 - Exemption from taxation, levy, or execution

§1003. Exemption from taxation, levy, or execution

The right of a person to a pension, an annuity, or a retirement allowance, to the return of contributions, the pension, annuity, or retirement allowance itself, any optional benefit or any other right accrued or accruing to any person under the provisions of this Chapter, and the moneys in the various funds created by this Chapter are exempt from any state or municipal tax and exempt from levy and sale, garnishment, attachment, or any other process whatsoever, except as provided in R.S. 11:292, and shall be unassignable except as otherwise specifically provided in this Chapter.

Acts 1986, No. 767, §3; Redesignated from R.S. 17:883 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1004 - False statements or falsification of records; penalty; liability; correction of errors

§1004. False statements or falsification of records; penalty; liability; correction of errors

A. Any person who knowingly makes any false statement or falsifies or permits to be falsified any record or records affecting this retirement system in any attempt to defraud the same shall be fined not to exceed three hundred dollars or imprisoned for not more than six months or both. Should any change or error in the records result in any member or beneficiary receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, the board of trustees shall make the necessary corrections and adjustments in payment.

B. Knowingly including school bus drivers who did not personally drive the school bus for the time indicated on the checklist sent to the retirement system at the end of the fiscal year shall subject the employee so indicated on the checklist, the supervisor of transportation, the parish or city superintendent, the school official signing the checklist, and the school board to the above penalties.

C. In the event payments made to a retired member or to his beneficiary are greater than the member's contribution to the system and the member did not actually drive the school bus as indicated on the checklist, then the retired member, his beneficiary, the supervisor of transportation, the parish or city superintendent, the school official signing the checklist, and the school board who have knowingly falsified the reports mentioned in Subsections A and B shall be liable for the excess amounts paid to the retired member or to his beneficiary. The provisions of this Section shall be enforced by the attorney general and the district attorney having proper jurisdiction upon the written request therefor of the board of trustees. In the event action to enforce the provisions of this Section is not taken within a reasonable period of time after the request of the board of trustees, then the district attorney having jurisdiction in the parish where the board of trustees is domiciled shall enforce the provisions of this Section upon the written request of the board of trustees.

Amended by Acts 1968, Ex.Sess., No. 30, §1; Redesignated from R.S. 17:884 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1005 - Effective date of benefits

§1005. Effective date of benefits

No payment on account of any benefit granted under the provisions of R.S. 11:1141 et seq. shall become effective or begin to accrue until July 1, 1948, nor shall any compulsory retirement be made during such period.

Acts 1946, No. 124, §12; Redesignated from R.S. 17:885 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1006 - Reemployment of retirees

§1006. Reemployment of retirees

A.(1) Any service retiree of the Louisiana School Employees' Retirement System may be reemployed in any position covered by the system as a full-time, part-time, temporary, or substitute employee subject to the provisions of this Section.

(2) The employing agency shall transmit monthly, by the fifteenth day after the end of the month, a report with the name, social security number, and the amount of earnings of the retiree during the previous month.

(3) For the purposes of this Section, there shall be an annual cost-of-living adjustment to the average compensation figure used in these computations. This cost-of-living adjustment shall be based upon and directly reflect the annual percentage increase or decrease in the Consumer Price Index for the preceding year.

B. If the earnings of the reemployed retiree in any fiscal year are in excess of fifty percent of average compensation, an amount equal to the amount of the earnings in excess of fifty percent of average compensation for the fiscal year shall be repaid to the retirement system, either through direct reimbursement to the system or by suspension of benefits; however, the repayment amount shall not exceed the amount of retirement benefits received by the retiree for the fiscal year.

C. Should any employing agency fail to submit the report required by Subsection A of this Section, the employing agency shall be liable to the retirement system for the repayment of any overpayments to the retiree by the system.

D. The provisions of this Section shall not apply to any retiree of this system who retired from service as a bus driver, who returns to active service in a full-time position as a bus driver covered by the provisions of this Chapter, and whose employer chooses to reemploy him pursuant to R.S. 11:1007. The full-time reemployment of such retired bus drivers shall be governed by the provisions of that Section.

Acts 1990, No. 624, §1, eff. July 1, 1990; Redesignated from R.S. 17:886 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2006, No. 647, §1, eff. July 1, 2006; Acts 2007, No. 213, §1, eff. July 1, 2007.



RS 11:1007 - Employment of retired bus drivers

§1007. Employment of retired bus drivers

A.(1) Subject to the provisions of Subsection F of this Section, any retiree of this system who was retired from service as a bus driver and who returns to active service in a full-time position as a bus driver covered by the provisions of this Chapter within the twelve-month period immediately following the effective date of his retirement shall have his retirement benefit suspended for the duration of such active service or the lapse of twelve months after the effective date of his retirement, whichever occurs first, even if such service is based on employment by contract or corporate contract. After the period of suspension of benefits as provided in this Subsection, the retirement benefit of such retiree shall no longer be suspended.

(2) No member of this system who retires based on a disability shall return to service pursuant to the provisions of this Section. Disability retirees shall be governed by the provisions of this Chapter applicable to disability retirees.

B. During the period of his return to active service, the reemployed bus driver and his employer shall make contributions to the retirement system as provided by this Chapter. However, the bus driver shall receive no additional service credit and shall not accrue any additional benefits in the retirement system. After termination of active service and upon application therefor, the retiree shall be refunded the employee contributions paid during reemployment. The refund shall be without interest. The retirement system shall retain all interest and employer contributions.

C.(1) When any retired bus driver returns to active service pursuant to this Section with an employer covered by the provisions of this Chapter, the employing agency shall notify the board of trustees in writing within ten days of such employment and the date on which employment began. Upon termination, the employing agency shall also provide the board with information and notice thereof in writing. In addition to the notice required by this Subsection, the employing agency shall also report to the retirement system within forty-five days after June thirtieth of each year the names of all retired persons being paid by the employing agency, their social security numbers, and the amounts of their earnings during the previous fiscal year ending June thirtieth of the reporting year.

(2) Any employer who elects to reemploy a retired bus driver pursuant to this Section shall submit to the system before September first of each school year of reemployment a declaration stating the employer's intent to reemploy such bus driver pursuant to this Section. Such declaration shall be signed by the employer's authorized representative and the employee. If such declaration is not received by the system by such date, the reemployed bus driver shall be considered reemployed pursuant to the provisions of R.S. 11:1006.

(3) The superintendent of any employer who elects to reemploy a retired bus driver pursuant to this Section shall certify to the Board of Elementary and Secondary Education that a shortage of qualified bus drivers exists in the school district of such employer. The legislative auditor may audit or investigate as to whether there is a shortage of bus drivers in such district.

D. The status of any retired bus driver who is reemployed pursuant to the provisions of this Section shall be the same as that of a full-time active employee and shall be governed by the rules, procedures, policies, and statutes that apply to all such active employees.

E. The provisions of R.S. 11:1006 shall not be applicable to any retiree to whom this Section applies.

F. Any employer who participates in the reemployment of any retired bus driver pursuant to this Section shall pay the actuarial cost in aggregate attributable to the reemployment of such bus driver in excess of the cost that would have been incurred if the employer had reemployed the driver or drivers pursuant to R.S.11:1006 as determined by the system's actuary. The actuarial cost to the system, if any, shall be included in the annual actuarial report to the board of trustees of the system and shall be submitted to the Public Retirement Systems' Actuarial Committee. Upon approval of the system's actuarial report by the Public Retirement Systems' Actuarial Committee, the participating employers shall be notified of any cost, which shall be paid to the system not later than June thirtieth following such committee's approval of the system's actuarial report.

G. Repealed by Acts 2008, No. 832, §2, eff. July 1, 2008.

Acts 2007, No. 213, §1, eff. July 1, 2007; Acts 2008, No. 832, §§ 1, 2, eff. July 1, 2008; Acts 2009, No. 516, §1, eff. July 1, 2009.



RS 11:1111 - Employees employed on December 31, 1946; election of coverage under system

PART II. MEMBERSHIP

§1111. Employees employed on December 31, 1946; election of coverage under system

A. The membership of this retirement system shall be composed of all persons who are employees on December 31, 1946, except those hereinafter specifically excluded, provided that before July 1, 1947, any such employee files with the board of trustees on a form prescribed by such board a notice of election to be covered in the membership of the system and also files enrollment as a member on a form prescribed by the board of trustees. Except as hereafter provided, after June 30, 1948, no person who has attained the age of fifty years shall be eligible to become a member.

B. Any person who was not employed on December 31, 1946, by a parish or city school board, but who prior to that time has been so employed, may become a member of the system and shall be entitled to receive credit for such prior service upon entering the system, provided he applies for membership on or before July 31, 1955.

Amended by Acts 1954, No. 703, §1; Acts 1972, No. 643, §1; Redesignated from R.S. 17:891 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1112 - Employees employed after December 31, 1946; election of coverage under system

§1112. Employees employed after December 31, 1946; election of coverage under system

All persons who become employees after December 31, 1946, may become members of the retirement system provided that within one year from the date of their employment they file with the board of trustees on a form prescribed by it a notice of their election to be covered in the membership of the system, together with their enrollment as a member, executed on a form prescribed by the board. Any such employee who fails to file notice of his election and his enrollment may become a member of the system at any future date, but he shall not be entitled to any prior service credit. Any employee who has failed to file this notice prior to July 28, 1948, but who does so within sixty days thereafter shall be privileged to become a member and as such shall be entitled to prior service credit.

Amended by Acts 1972, No. 643, §1; Redesignated from R.S. 17:892 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1113 - Repealed by Acts 2008, No. 282, §1, eff. July 1, 2008.

§1113. Repealed by Acts 2008, No. 282, §1, eff. July 1, 2008.



RS 11:1114 - Eligibility for membership in other public system; election of coverage

§1114. Eligibility for membership in other public system; election of coverage

Employees who at the time this system is established are or were at any time entitled to become members of any other publicly funded retirement system shall not be entitled to membership in this retirement system unless on a date not more than one year next following the establishment of this retirement system they indicate by a notice filed with the board of trustees, on a form prescribed by it, their individual election and choice to participate in this retirement system.

Amended by Acts 1972, No. 643, §1; Redesignated from R.S. 17:894 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1115 - Election of membership; termination

§1115. Election of membership; termination

A. An employee whose membership in the retirement system is contingent upon his own election and who elects not to become a member may thereafter apply for and be admitted to membership, but no such employee shall receive prior service credit unless he became a member within sixty days after July 28, 1948.

B. The board of trustees may, at its discretion, deny the right to become a member to any employee who is only partly paid by a parish or city school board, or who is paid by any other agency or any local government, or who is occupying a position on a part-time or intermittent basis.

C. A member ceases to be a member if he:

(1) Is absent from service more than five consecutive years and has credit for fewer than twenty years of service.

(2) Withdraws his accumulated contributions.

(3) Withdraws from active service with a retirement allowance.

(4) Dies.

Amended by Acts 1956, No. 458, §1; Acts 1972, No. 643, §1; Redesignated from R.S. 17:895 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2013, No. 220, §3, eff. June 11, 2013.



RS 11:1116 - Membership compulsory for employees employed after August 1, 1962

§1116. Membership compulsory for employees employed after August 1, 1962

All persons who become employees, as defined in R.S. 11:1002, on or after August 1, 1962, may become members of this system during the first ninety calendar days immediately following the date of employment, and shall become members on the ninety-first calendar day following the date of employment as a condition of their employment. All employees who were employed prior to August 1, 1962, shall be governed by and have the benefit of all existing applicable laws.

Added by Acts 1962, No. 135, §1. Amended by Acts 1965, No. 79, §3; Acts 1972, No. 643, §1; Redesignated from R.S. 17:896 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1117 - Membership for employees denied membership due to age; application; eligibility

§1117. Membership for employees denied membership due to age; application; eligibility

Any person now occupying a position as an employee, as defined by R.S. 11:1002 who was previously denied membership due to age may apply for membership under this Section, provided social security (FICA tax) was not paid on the salary earned and provided credit granted in another publicly supported retirement system covering the same time is not in effect. To become a member, the employee shall pay to the retirement system a member's contribution on all salary earned as an employee, at the contribution rate which was in effect at the time the service was rendered, plus interest at the board-approved actuarial valuation rate from the time the service was rendered until paid. The employer shall pay to the retirement system the employer’s contribution on all salary earned by the employee, at the contribution rate which was in effect at the time the service was rendered, plus interest at the board-approved actuarial valuation rate from the time the service was rendered until paid. Payments shall be paid prior to the effective date of retirement.

Acts 1965, No. 79, §4; Acts 1970, No. 51, §2; Acts 1972, No. 643, §1; Redesignated from R.S. 17:897 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1885 No. 565, §1.



RS 11:1118 - Other employment; membership

§1118. Other employment; membership

Notwithstanding any other provisions of law to the contrary, any active contributing member of this system who becomes engaged in employment which would normally require him to join and become a member of any other public retirement system or fund shall have the option of joining and becoming a member of such other public retirement system and thereby cease to be a contributing member of this system. If he terminates the employment which makes him eligible for membership in another public system or fund he shall again become an active contributing member of this system as a condition of employment for as long as he is employed in a position which makes him eligible for membership in this system.

Acts 1990, No. 571, §1, eff. July 1, 1990; Redesignated from R.S. 17:898 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1119 - Correction of membership errors

§1119. Correction of membership errors

A. If a person is employed in a position in which he should have been enrolled in this system on the date of employment but was by error enrolled in another public retirement system, he shall have three years from the date of improper enrollment to transfer to this system if he is eligible for membership in this system. He shall make application to this system for the transfer within three years from the date of improper enrollment and the transferring system shall transfer all employee and employer contributions made on his behalf plus interest compounded annually at the actuarial valuation rate of the transferring system. In the event the amount of employee and employer contributions plus interest transferred are not sufficient to pay the total employee and employer contributions that would have been paid to the system plus the interest that would have accrued compounded annually at the actuarial valuation rate had the member been properly enrolled, the employer shall pay any difference in the assets to be transferred to the receiving system. In the event the amount of employee and employer contributions plus interest compounded annually at the actuarial valuation rate is more than that required to be transferred to the receiving system, the employee and employer shall be refunded the amount of the overpayment in proportion to their contributions. Upon payment of this sum, all of his service credit will be transferred to this system.

B. If a person is employed in a position in which he should have been enrolled in this system on the date of employment but was by error enrolled in another public retirement system and has been a member of such system for more than three years but is still eligible for membership in this system, he may transfer to this system but such transfer shall be totally governed by and be a transfer under the provisions of R.S. 11:143, provided, however that if the enrollment error is the total fault of the employer, the employer shall pay any difference in the assets to be transferred and the actuarial cost to the receiving system in order to transfer all eligible service credit. In the event the amount of employee and employer contributions plus interest compounded annually at the actuarial valuation rate is more than that required to be transferred under R.S. 11:143, the employee and the employer shall be refunded the amount of the overpayment in proportion to their contributions.

Acts 1991, No. 481, §1, eff. July 1, 1991; Redesignated from R.S. 17:899 by Acts 1991, No. 74, §5, eff. June 25, 1991.



RS 11:1120 - Members employed in other state or public employment

§1120. Members employed in other state or public employment

A. Notwithstanding any enrollment error occurring prior to January 1, 1992, any person who is a member of the Louisiana School Employees' Retirement System, who has creditable membership service of at least five years in this system and who becomes employed in any other state or public employment where he is no longer eligible for membership in this system but is eligible for membership in the Teachers' Retirement System of Louisiana or the Louisiana State Employees' Retirement System, shall have the right to remain a member of this system in lieu of membership in the Teachers' Retirement System of Louisiana or the Louisiana State Employees' Retirement System by filing a notice of election to remain in this system, in writing, with the board of trustees within thirty days after the effective date of employment. Such election shall be irrevocable.

B. Notwithstanding any enrollment error occurring prior to January 1, 1992, any person who has five years of service credit in the Louisiana School Employees' Retirement System, or who has five years of combined service credit in such system and the Teachers' Retirement System of Louisiana, or the Louisiana State Employees' Retirement System, and who joined and is an active contributing member of the Teachers' Retirement System of Louisiana or the Louisiana State Employees' Retirement System because of a change in state or public employment shall, on January 1, 1992, be allowed for a period of one year from said effective date to again become a contributing member of the Louisiana School Employees' Retirement System and be allowed to transfer his service credit in the Teachers' Retirement System of Louisiana or the Louisiana State Employees' Retirement System to the Louisiana School Employees' Retirement System under the provisions contained in R.S. 11:143.

Acts 1991, No. 644, §1, eff. July 1, 1991; Redesignated from R.S. 17:899 by Acts 1991, No. 74, §5, eff. June 25, 1991.



RS 11:1131 - Prior service credit; determination by board of trustees

PART III. CREDITABLE SERVICE

§1131. Prior service credit; determination by board of trustees

A. Under such rules and regulations as the board of trustees shall adopt, each member who was an employee at any time during the five years immediately preceding July 1, 1947, and who became a member during the first year after such date, shall file a detailed statement of all services rendered by him as an employee prior to the date he became a member for which he claims credit.

B. The board of trustees shall fix and determine by appropriate rules how much service in any year is equivalent to one year of service, but in no case shall more than one year of service be creditable for all service in one calendar year.

C. Subject to the above restrictions and to such other rules and regulations as the board of trustees may adopt, the board of trustees shall verify, as soon as practicable after the filing of such statements of service, the services therein claimed.

D. In lieu of a determination of the actual compensation of the members that was received during such period of prior service, the board of trustees may use, for the purpose of this Chapter, the compensation rates which, if they had progressed with the rates of salary increase shown in the tables prescribed in R.S. 11:1171, would have resulted in a same average salary of the member for the five years immediately preceding the date this system became operative as the records show the member actually received.

Redesignated from R.S. 17:901 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1132 - Retirement credit following administrative error

§1132. Retirement credit following administrative error

Whenever it is discovered that due to administrative error on the part of an employing agency, an active member of this system has not received retirement credit, upon application of the member, and his payment to the system of an amount equal to the employee contributions that he should have made, he shall be entitled to the credit. Immediately following the application and payment by the member, the employing agency administratively at fault shall pay to the retirement system an amount calculated in accordance with the provisions of R.S. 11:158, less an amount equal to the amount paid by the member.

Acts 1987, No. 531, §2, eff. July 9, 1987; Redesignated from R.S. 17:901.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1132.1 - Administrative errors; collections

§1132.1. Administrative errors; collections

A. Effective July 1, 2014, the right to collect any benefit paid to an individual to whom the benefit was not due resulting from an administrative error by the system shall apply only to amounts paid during the thirty-six-month period immediately preceding the date on which notice of such error is sent to the member, except in the case of fraud.

B. Notwithstanding the provisions of Subsection A of this Section, if the individual receiving the payment committed a fraud against the system, the right to collect such fraudulent payment shall extend to the entire amount of overpayment obtained through fraud.

C. Recovery of any amount paid to an individual to whom the benefit was not due, collected as provided in this Section, shall be in accordance with the provisions of R.S. 11:192.

Acts 2014, No. 680, §1, eff. June 30, 2014.



RS 11:1133 - Credit for service as a defined "employee"

§1133. Credit for service as a defined "employee"

Any member of the Louisiana School Employees' Retirement System may receive credit for service as an employee, as defined in R.S. 11:1002, provided credit granted in another public supported retirement system covering the same time is not in effect and provided he meets the requirements set forth below:

(1) Credit for service cancelled by the withdrawal of accumulated contributions by a member may be restored by the payment to the system of the amount withdrawn plus interest at the board-approved actuarial valuation rate compounded annually from the date withdrawn until paid.

(2) In order to receive credit for "in service", except the restoration of cancelled credit therefor, for service rendered in any state agency in Louisiana or for service with a parish or city school board, payment shall be made to the retirement system an amount which, on an actuarial basis, totally offsets the increase in accrued liability of the system resulting from the receipt of the credit by the member. The amount payable shall be calculated by use of the actuarial funding method, assumptions, and tables in use by the system at the time of the member's application for credit. The employing agency, in its discretion, may pay not more than fifty percent of this amount. However, if it makes such a payment, it shall then make such payment, in the same percentage, with respect to all employees who make application for this credit.

(3) Payments to be made under the provisions of this Section shall be paid prior to the effective date of retirement.

Acts 1965, No. 79, §5; Acts 1970, No. 51, §3; Acts 1977, No. 364, §1; Acts 1986, No. 409, §1; Redesignated from R.S. 17:901.2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 563, §1.



RS 11:1134 - Prior service certificates; conclusiveness; modification and validity

§1134. Prior service certificates; conclusiveness; modification and validity

A. Upon verification of the statements of service, the board of trustees shall issue prior service certificates certifying to each member the length of service rendered prior to the date of the establishment of the retirement system, with which he is credited on the basis of his statement of service. So long as membership continues, a prior service certificate shall be final and conclusive for retirement purposes as to such service. Provided, that any member may, within one year from the date of issuance or modification of such certificate, request the board of trustees to modify or correct his prior service certificate.

B. When membership ceases, such prior service certificate shall become void. Should the employee again become a member, he shall enter the system as an employee not entitled to prior service credit except as provided in R.S. 17:916*.

Redesignated from R.S. 17:902 by Acts 1991, No. 74, §3, eff. June 25, 1991.

*NOTE: REPEALED BY ACTS 1978, NO. 727, §11, EFF. JAN. 1, 1979.



RS 11:1135 - Service on which retirement allowances are based

§1135. Service on which retirement allowances are based

Creditable service at retirement on which the retirement allowance of a member shall be based, shall consist of the membership service rendered by him since he last became a member, and also if he has a prior service certificate which is in full force and effect, the amount of the service certified on his prior service certificate.

Redesignated from R.S. 17:903 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1136 - Conversion of leave to membership credit

§1136. Conversion of leave to membership credit

A. When a member applies for service retirement, his accrued annual leave and unused sick leave accumulated while a member of this system or any other funded state retirement system may be added to his membership service for the purpose of computing any retirement benefits to which he is entitled.

B. Only accrued annual leave and unused sick leave accumulated up to the amount permitted all employees by the employing school board and/or state agency and only accrued annual leave and unused sick leave in excess of the amount for which payment is received and for which accurate verifiable records have been maintained shall be added to his membership service.

C. Unused sick and accrued annual leave shall not be used to make a member eligible for retirement.

D. Unused sick leave and unused annual leave which converts to less than one-tenth of one year shall not be used in the computation of benefits.

Added by Acts 1971, No. 166, §1; Redesignated from R.S. 17:903.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 561, §1; Acts 2003, No. 642, §1.



RS 11:1137 - Credit for service as a substitute bus driver

§1137. Credit for service as an employee

Any person who has been a member of this system for a minimum of ninety days may receive credit for service rendered as an employee, for which credit is not maintained in any other Louisiana public retirement system. In order to receive credit for such service, payment shall be made to the retirement system of an amount calculated in accordance with the provisions of R.S. 11:158. The amount of service credit shall be limited to the actual number of days the member was employed by a school board. Credit shall only be allowed for service for which the school board maintained a record, and for which the school board certifies the correctness thereof to the retirement system. All payments to be made under this Section shall be paid prior to the effective date of retirement.

Acts 1987, No. 295, §1; Redesignated from R.S. 17:904 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2003, No. 825, §1, eff. July 1, 2003; Acts 2016, No. 320, §1, eff. June 30, 2016.



RS 11:1138 - Reciprocity of credits

§1138. Reciprocity of credits

The board of trustees may provide for reciprocity of credits between this system and any other state, parish, or city retirement system of Louisiana supported partly or wholly by public funds.

Added by Acts 1954, No. 145, §3; Redesignated from R.S. 17:905 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1139 - Credit for support personnel service credit in other states

§1139. Credit for support personnel service credit in other states

A.(1) Notwithstanding any other provisions of law to the contrary, any member who has six months of creditable service in this system shall be eligible to obtain credit for full-time service as an employee, as the term "employee" is defined in R.S. 11:1002(13), rendered in any school system, public or private, of this state or any other state, provided that service shall not be credited to this system if the member already has credit for that service in any other retirement system.

(2) In order to receive such credit, the retirement system in which the member was enrolled while employed as an "employee" in another state shall certify that the member does not have credit in that system which duplicates the credit being purchased in this system.

(3) To purchase credit for such service, the member shall apply to the board of trustees of the system and shall furnish a detailed statement of all such service, as the board may require. Additionally, the member shall pay an amount calculated in accordance with the provisions of R.S. 11:158. The cost of such service shall be paid in a lump sum, and the amount paid shall be credited to the member's account in the Annuity Savings Fund.

B. The board of trustees shall promulgate rules and regulations regarding the amount of such service which must be rendered to equal one year of credit in this system, but in no event shall more than one year of service be credited for all service rendered in any one fiscal year.

C. Credit for such service shall not be granted in this fund if the member is receiving a regular or disability retirement benefit based on such service.

Acts 2003, No. 685, §1; Acts 2003, No. 764, §1.



RS 11:1140 - Purchase of service credit; trustee-to-trustee transfer

§1140. Purchase of service credit; trustee-to-trustee transfer

Payment for service credit under this Part shall be allowed by a trustee-to-trustee transfer of funds from an annuity under Section 403(b) or a plan under Section 457 of the Internal Revenue Code to the system.

Acts 2010, No. 637, §1, eff. July 1, 2010.



RS 11:1141 - Retirement benefits; application; eligibility requirements; effective date; cancellation

PART IV. BENEFITS

§1141. Retirement benefits; application; eligibility requirements; effective date; cancellation

A. Any member whose first employment making him eligible for membership in one of the state systems occurred on or before June 30, 2010, may retire upon written application to the board of trustees, if the member at the time of application has attained the age of sixty years and has credit for ten years of accredited service or has attained the age of fifty-five years and has credit for twenty-five or more years of accredited service or at any age with thirty or more years of accredited service. Any member whose first employment making him eligible for membership in one of the state systems occurred on or after July 1, 2010, and on or before June 30, 2015, may retire upon written application to the board of trustees, if the member at the time of application has attained the age of sixty years and has credit for five years of accredited service. Any member whose first employment making him eligible for membership in one of the state systems occurred on or after July 1, 2015, may retire upon written application to the board of trustees, if the member at the time of application has attained the age of sixty-two years and has credit for five years of accredited service. An application for retirement shall be officially filed with the board when received in the office of the director. Retirement benefits shall become effective as of the date an application for retirement is filed in the office of the director or the day after the member terminates from service, whichever is later. A member may cancel his application for retirement only prior to negotiating, cashing, or depositing any benefit check including an estimated benefit check.

B. Notwithstanding the provisions of Subsection A of this Section, in the event a member of this system files an application for regular retirement, or disability retirement with his employer which is a reporting agency and thereafter terminates his employment, or files an application for retirement to participate in the Deferred Retirement Option Plan with his employer which is a reporting agency and thereafter continues his employment while participating in the Deferred Retirement Option Plan with said employer and through error the application is not promptly sent to this retirement system, upon receipt of the application by this system, the board of trustees is hereby authorized upon satisfactory proof to it, to pay the retirement benefit, to pay the disability retirement benefit, or to begin making payments on behalf of the member into the Deferred Retirement Option Plan Account based on an effective date of retirement not more than ninety days prior to the actual receipt of the application for retirement in the office of the system, but in no event prior to the date of termination of employment.

C.(1)(a) Notwithstanding the provisions of Subsection A of this Section, any member shall be eligible for retirement if he has twenty years of service credit at any age, exclusive of military service and unused annual and sick leave, but any person retiring under this Subsection shall have his benefit inclusive of military service credit and allowable unused annual and sick leave actuarially reduced from the earliest age that he would normally become eligible for a regular retirement benefit pursuant to Subsection A of this Section if he had continued in service to that age.

(b) Any member who retires under the provisions of this Section shall not be eligible for reemployment by the agency from which he retired, the Louisiana School Employees' Retirement System, any public school system, or any special education district for a period of five years.

(2) Any person who elects to retire under the provisions of this Section shall have included in the actuarial reduction of his benefits such an amount, subject to any change in premium amounts or classifications that are applicable to other retirees, which shall be proportionate to the cost to the Louisiana School Employees' Retirement System resulting from retirement under this Section, and that amount shall be transferred to the Louisiana School Employees' Retirement System to offset such cost, until he attains the earliest eligibility for regular retirement, at which time his benefits shall be the same as a person who retired under the provisions of regular retirement.

D. Repealed by Acts 2011, No. 354, §2, eff. July 1, 2011.

Acts 2001, No. 265, §1, eff. July 1, 2001; Acts 2010, No. 318, §1, eff. July 1, 2010; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2011, No. 354, §2, eff. July 1, 2011; Acts 2011, No. 368, §1, eff. July 1, 2011; Acts 2014, No. 226, §1, eff. June 30, 2014.



RS 11:1141.1 - Repealed by Acts 2011, No. 354, §2, eff. July 1, 2011.

§1141.1. Repealed by Acts 2011, No. 354, §2, eff. July 1, 2011.



RS 11:1141.2 - Repealed by Acts 2011, No. 354, §2, eff. July 1, 2011.

§1141.2. Repealed by Acts 2011, No. 354, §2, eff. July 1, 2011.



RS 11:1141.3 - Repealed by Acts 2011, No. 354, §2, eff. July 1, 2011.

§1141.3. Repealed by Acts 2011, No. 354, §2, eff. July 1, 2011.



RS 11:1142 - Withdrawal from service; retirement allowance at age sixty

§1142. Withdrawal from service; retirement allowance at age sixty

A. Any member whose first employment making him eligible for membership in one of the state systems occurred on or before June 30, 2010, who has ten or more years of creditable service, may withdraw from service and elect to leave his accumulated contributions in the system and upon reaching age sixty, he shall be eligible to receive a retirement allowance based on the credits he had at the time of his withdrawal from service.

B. Any member whose first employment making him eligible for membership in one of the state systems occurred on or after July 1, 2010, who has five or more years of creditable service, may withdraw from service and elect to leave his accumulated contributions in the system and upon reaching age sixty, he shall be eligible to receive a retirement allowance based on the credits he had at the time of his withdrawal from service.

C. Any member whose first employment making him eligible for membership in one of the state systems occurred on or after July 1, 2015, who has credit for ten or more years of regular, full-time service may withdraw from service and elect to leave his accumulated contributions in the system and upon reaching age sixty-two, he shall be eligible to receive a retirement allowance based on the credits he had at the time of his withdrawal from service.

Added by Acts 1956, No. 458, §5. Amended by Acts 1974, No. 248, §1; Redesignated from R.S. 17:911.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 226, §1, eff. June 30, 2014; Acts 2014, No. 680, §1, eff. June 30, 2014.



RS 11:1143 - Part-time employees; creditable service; benefit eligibility; computation of benefits

§1143. Part-time employees; creditable service; benefit eligibility; computation of benefits

A. Any member of the Louisiana School Employees' Retirement System who is employed on a part-time basis shall, with respect to such part-time employment, be governed by the provisions of this Section.

B. For purposes of acquiring eligibility for regular retirement, disability retirement and survivor's benefits only, a part-time employee shall count every year in which he works on a part-time basis for the full normal working year as a full year of retirement credit but for eligibility purposes only.

C. In the computation of part-time service a member shall receive credit based upon the ratio of his actual earnings during the fiscal year to the earnings he would have received had he been employed in the same position on a full-time basis for the full normal working year.

D. Average compensation for part-time employees who do not use thirty-six months of full-time employment for average compensation purposes shall be based on the earnings the part-time employee would have received had he been employed on a full-time basis. However, any member who has more than one-half of his computed service credit by virtue of part-time employment shall have his average compensation limited to his average compensation as a part-time employee and shall not be allowed to use any compensation as a full-time employee in the computation of his average compensation.

Added by Acts 1983, No. 677, §1; Redesignated from R.S. 17:912 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1144 - Retirement allowance; regular, minimum, and supplemental

§1144. Retirement allowance; regular, minimum, and supplemental

A. Regular allowance. Upon service retirement, a member shall receive an allowance which, with the exception of the minimum benefit, and, also, with the exception of the supplementary benefit which benefits are hereinafter provided for, shall consist of:

(1) An annuity which shall be the actuarial equivalent of his accumulated contributions at the time of his retirement.

(2) Repealed by Acts 2014, No. 680, §2, eff. June 30, 2014.

(3) If he has a prior service certificate in full force and effect, a prior service pension which shall be in the amount of one and one-half per cent of his average compensation multiplied by the number of years of his accredited prior service. The average compensation shall be the average of the compensation for personal services for any five consecutive years of accredited service, at the option of the member; and provided, further, that in computing the pension for prior service credit, any annual compensation less than fifteen hundred dollars shall be considered as fifteen hundred dollars.

(4) In the case of the retirement of any member prior to his attainment of the age of sixty years, his retirement allowance shall be computed as though he had attained the age of sixty years in accordance with the formula herein above set forth in this Section.

B. Minimum allowance. (1)(a) The provisions of this Paragraph shall apply to any member who retires on or before June 30, 2001.

(b) No service retirement allowance for a member shall be less than an amount which provides a total allowance equal to the following:

(i) Two and one-half percent multiplied by the first twenty years or less of accredited service plus three percent multiplied by the total years of accredited service in excess of twenty years of accredited service for service earned prior to July 1, 1999.

(ii) For all service earned on or after July 1, 1999, all years of accredited service shall be multiplied by three percent.

(iii) The sum that results from the calculation required by Items (i) and (ii) of this Subparagraph shall be multiplied by the average compensation for any three consecutive years of membership service, at the option of the member.

(c) The benefit accrual rate of any member who retired on or before June 30, 1999, shall be based on the law in effect on the date the member commenced retirement.

(2)(a) The provisions of this Paragraph shall apply to any member who retires on or after July 1, 2001, but shall not apply to any member to whom Paragraph (4) of this Subsection is applicable.

(b)(i) No service retirement allowance for a member shall be less than an amount which provides a total allowance equal to three and one-third percent multiplied by the total years of accredited service and multiplied by the average compensation for any three consecutive years of membership service, at the option of the member.

(ii) All service credited to the account of a member on July 1, 2001, shall be converted to a three and one-third percent accrual rate.

(3) In the event that the funded status of this system should fall below one hundred percent, the employee contribution rate shall be increased in an amount sufficient to fund any cost to the system resulting from the application of the benefit accrual rates provided for in Paragraphs (1) and (2) of this Subsection, with the loss being amortized in accordance with the provisions of R.S. 11:102(B)(3)(d)(i).

(4) The provisions of this Paragraph shall apply to any member whose first employment making him eligible for membership in one of the state systems occurred on or after July 1, 2010. The minimum allowance for such members shall be no less than an amount which provides a total allowance equal to two and one-half percent multiplied by the total years of accredited service and multiplied by the average compensation for such person as provided in R.S. 11:1002(6)(c).

C. Supplementary allowance. For all members whose service retirement becomes effective on or after July 1, 1971, the following additional or supplementary pension benefit shall be payable: a pension of twenty-four dollars per annum, or two dollars per month for each year of accredited service. This supplementary benefit shall be limited to an amount which when added to the benefit otherwise provided shall provide a total benefit which shall not be in excess of the average compensation, as determined under R.S. 11:231. In the event that the funded status of this system should fall below one hundred percent, the employee contribution rate shall be increased in an amount sufficient to fund the additional cost to the system of the supplemental allowance, with the loss being amortized in accordance with the provisions of R.S. 11:102(B)(3)(d)(i).

Amended by Acts 1956, No. 458, §2; Acts 1960, No. 44, §2; Acts 1962, No. 137, §1; Acts 1963, No. 135, §1; Acts 1964, No. 49, §1; Acts 1966, No. 48, §1; Acts 1970, No. 51, §5; Acts 1971, No. 166, §1; Acts 1973, No. 210, §1; Acts 1986, No. 608, §1, eff. July 1, 1986; Acts 1991, No. 345, §2, eff. Jan. 1, 1992; Acts 1991, No. 455, §1, eff. Jan. 1, 1992; Redesignated from R.S. 17:913 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1999, No. 278, §1, eff. July 12, 1999; Acts 2001, No. 897, §1, eff. July 1, 2001; Acts 2010, No. 318, §1, eff. July 1, 2010; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2011, No. 368, §1, eff. July 1, 2011; Acts 2014, No. 680, §2, eff. June 30, 2014.

NOTE: See Acts 2001, No. 897, §2 relative to payment of costs of implementing the Act.



RS 11:1145 - Cost-of-living adjustment for retirees and beneficiaries; nonrecurring lump-sum benefit

§1145. Cost-of-living adjustment for retirees and beneficiaries; nonrecurring lump-sum benefit

In the event a cost-of-living adjustment is not payable based on the valuation for the year ending June 30, 2007, as provided in R.S. 11:242, the board may, in its discretion, authorize a nonrecurring lump-sum benefit supplement to be paid from the excess interest earnings of the system. The benefit supplement may be in an amount not to exceed three percent of the normal annual benefit; however, in no event shall the benefit supplement be less than three hundred dollars. The benefit supplement shall be paid in a single lump-sum payment. The supplement shall be granted only to those who would otherwise be eligible for a cost-of-living adjustment.

Acts 2007, No. 232, §1, eff. July 2, 2007.



RS 11:1145.1 - Experience account

§1145.1. Experience account

A.(1) The experience account shall be credited as follows:

(a) To the extent permitted by Subparagraph (c) of this Paragraph and after allocation to the amortization bases as provided in R.S. 11:102.3, an amount not to exceed fifty percent of the remaining balance of the prior year's net investment experience gain as determined by the system's actuary.

(b) To the extent permitted by Subparagraph (c) of this Paragraph, an amount not to exceed that portion of the system's net investment income attributable to the balance in the experience account during the prior year.

(c) In no event shall a credit be made to the account that would cause the balance in the experience account to exceed the reserve necessary to grant:

(i) Two permanent benefit increases determined pursuant to Subsection C of this Section if the system is at least eighty percent funded.

(ii) One permanent benefit increase as determined pursuant to Subsection C of this Section if the system is less than eighty percent funded.

(d) If the system is less than eighty percent funded and the account has reserves in excess of the amounts provided for in Item (c)(ii) of this Paragraph, no amount shall be credited to the account.

(2) The experience account shall be debited as follows:

(a) An amount equal to that portion of the system's net investment loss attributable to the balance in the experience account during the prior year.

(b) An amount sufficient to fund a permanent benefit increase granted pursuant to the provisions of this Section.

(c) In no event shall the amount in the experience account fall below zero.

(3) Effective for the June 30, 2015 valuation, the system's funded percentage for purposes of this Section shall be determined before any allocation to the experience account.

B. In accordance with the provisions of this Section, the board of trustees may recommend to the president of the Senate and the speaker of the House of Representatives that the system be permitted to grant a permanent benefit increase to retirees and beneficiaries whenever the conditions in this Section are satisfied. The board of trustees shall not grant a permanent benefit increase unless such permanent benefit increase has been approved by the legislature.

C.(1) No increase shall be granted if either of the following applies:

(a) The system is less than fifty-five percent funded.

(b) The system is at least fifty-five percent funded but less than eighty-five percent funded and the legislature granted a benefit increase in the preceding fiscal year.

(2) Any increase granted pursuant to the provisions of this Section shall begin on the July first following legislative approval, shall be payable annually, and shall equal the amount required pursuant to Subparagraph (a) or (b) of this Paragraph. If the balance in the experience account is not sufficient to fully fund that sum on an actuarial basis as determined by the system actuary in agreement with the legislative auditor's actuary, no increase shall be granted. The increase shall be an amount equal to the lesser of:

(a) The increase in the consumer price index, U.S. city average for all urban consumers (CPI-U), as prepared by the United States Department of Labor, Bureau of Labor Statistics, for the twelve-month period ending on the system's valuation date, if any.

(b)(i) Three percent if the system is at least eighty percent funded and the system earns an actuarial rate of return of at least seven and one-quarter percent interest on the investment of the system's assets.

(ii) Two and one-half percent, if all the following apply:

(aa) The system is at least seventy-five percent funded but less than eighty percent funded and the system earns an actuarial rate of return of at least seven and one-quarter percent interest on the investment of the system's assets.

(bb) The legislature has not granted a benefit increase in the preceding fiscal year.

(iii) Two percent, if either of the following applies:

(aa) The system is at least sixty-five percent funded but less than seventy-five percent funded and the legislature has not granted a benefit increase in the preceding fiscal year.

(bb) The system is at least seventy-five percent funded and the system does not earn an actuarial rate of return of at least seven and one-quarter percent interest on the investment of the system's assets.

(iv) One and one-half percent, if the system is at least fifty-five percent funded but less than sixty-five percent funded and the legislature has not granted a benefit increase in the preceding fiscal year.

(3) The percentage of each recipient's permanent benefit increase shall be based on the benefit being paid to the recipient on the effective date of the increase; however, any such permanent benefit increase granted on or before June 30, 2015, shall be limited to and shall be payable based only on an amount not to exceed eighty-five thousand dollars of the retiree's annual benefit. Additionally, any such permanent benefit increase granted on or after July 1, 2015, shall be limited to and shall be payable based only on an amount not to exceed sixty thousand dollars of the retiree's annual benefit. Effective for years after July 1, 2007, and on or before June 30, 2015, the eighty-five-thousand-dollar limit shall be increased each year in an amount equal to any increase in the CPI-U for the preceding year. Effective on or after July 1, 2015, the sixty-thousand-dollar limit shall be increased each year in an amount equal to any increase in the CPI-U for the twelve-month period ending on the system's valuation date.

(4)(a) Notwithstanding any provision of this Section to the contrary, in a year in which the experience account balance is insufficient to fund the amount required pursuant to Paragraph (2) of this Subsection, the board may make the recommendation provided in Subsection B of this Section if all of the following conditions are satisfied:

(i) No benefit increase was granted in the preceding fiscal year.

(ii) The experience account balance established in the system valuation for the preceding fiscal year reached its maximum reserve permitted pursuant to Subparagraph (A)(1)(c) of this Section applicable to the system valuation for that valuation year.

(iii) The experience account balance established in the system valuation for the current fiscal year is insufficient to fund the increase permitted pursuant to Paragraph (2) of this Subsection applicable to the system valuation for the preceding fiscal year.

(iv) All of the insufficiency in the account is attributable to the following:

(aa) The growth of the cost of the increase, but only if that growth was produced solely by either or both of these events:

(I) Changes in the pool of the eligible recipients.

(II) The growth in the benefit amount to which the increase applies due to the application of the CPI-U pursuant to the provisions of Paragraph (3) of this Subsection.

(bb) The insufficiency of credits to the account, if any, to cover the growth in the cost of the increase.

(b) The amount of the increase shall be equal to the amount that the balance in the experience account will fully fund rounded to the nearest lower one-tenth of one percent.

D.(1)(a) Except as provided in Subparagraph (c) of this Paragraph, in order to be eligible for the permanent benefit increase, there shall be the funds available in the experience account to pay for such an adjustment, and a retiree:

(i) Shall have received a benefit for at least one year.

(ii) Shall have attained at least age sixty.

(b) Except as provided in Subparagraph (c) of this Paragraph, a nonretiree beneficiary shall be eligible for the permanent benefit increase:

(i) If benefits had been paid to the retiree, or the beneficiary, or both combined, for at least one year.

(ii) In no event before the retiree would have attained age sixty.

(c) The provisions of Items (a)(ii) and (b)(ii) of this Paragraph shall not apply to any person who receives disability benefits from this system or who receives benefits based on the death of a disability retiree of this system.

E. Effective July 1, 2007, the balance in the experience account shall be zero.

F. Repealed by Acts 2016, No. 95, §2, eff. June 30, 2016.

Added by Acts 2007, No. 333, §1, eff. July 1, 2007; Acts 2012, No. 483, §1, eff. June 30, 2012; HCR 2 of the 2013 R.S., eff. May 23, 2013; Acts 2014, No. 103, §1, eff. June 30, 2014; Acts 2014, No. 399, §1, eff. June 30, 2014; Acts 2016, No. 95, §§1, 2, eff. June 30, 2016.

NOTE: Acts 2012, No. 483, which amended R.S. 11:1145.1(A)(1)(introductory paragraph) and (a), (C)(4)(a)(introductory paragraph), and (E) and enacted R.S. 11: 1145.1(C)(4)(a)(iii) and (b)(iii) was held unconstitutional by the state Supreme Court in Retired State Employees Association, et al. v State of Louisiana No. 2013-CA-0499 (La. 6/28/13); 119 So.3d 568.

NOTE: See HCR 2 of the 2013 R.S. relative to suspension of Act 483 of the 2012 R.S. and application and intent regarding provisions of the Act not suspended by the resolution.

NOTE: Acts 2014, No. 103, eff. 6/30/14 granted a PBI in accordance with the provisions of this Section.



RS 11:1145.2 - Cost-of-living adjustment authorized

§1145.2. Cost-of-living adjustment authorized

A. The Legislature of Louisiana does hereby authorize a one-time cost-of-living adjustment for certain retirees and beneficiaries of the system. Such adjustment shall become effective July 1, 2013. Retirees and beneficiaries who meet the eligibility requirements for adjustments pursuant to R.S. 11:1145.1 shall be eligible for the adjustment provided for in this Section if the retiree meets one of the following criteria:

(1) He retired prior to July 1, 2001.

(2) He entered the Deferred Retirement Option Plan prior to July 1, 2001, and retired prior to July 1, 2012.

B. The cost-of-living adjustment authorized by this Section shall not exceed three and three-quarters percent of the benefit being paid to the recipient on the effective date of the adjustment, and the cost of the cost-of-living adjustment shall not exceed the funds in the experience account. The legislative auditor's actuary shall review the determination of the system's actuary regarding funding of the cost-of-living adjustment, and a cost-of-living adjustment shall not be granted until the system's actuary and the legislative auditor's actuary agree on a determination.

C. No further action by the legislature shall be required in order for the board to grant the cost-of-living adjustment authorized by this Section.

D. Except as provided in this Section, the benefit adjustment shall be granted in accordance with R.S. 11:1145.1.

Acts 2013, No. 297, §1, eff. June 17, 2013.



RS 11:1145.3 - Cost-of-living adjustment; payable July 1, 2016

§1145.3. Cost-of-living adjustment; payable July 1, 2016

A. Notwithstanding any provision of R.S. 11:1145.1 to the contrary, the board of trustees of the Louisiana School Employees' Retirement System may pay a cost-of-living adjustment, payable beginning July 1, 2016, to the following retirees and beneficiaries:

(1) Any retiree, other than a disability retiree, who has attained at least age sixty and who has received a benefit for at least one year.

(2) Any nonretiree beneficiary whose receipt of benefits is not based on the death of a disability retiree, if benefits had been paid to the retiree or the beneficiary, or both combined, for at least one year and if the retiree would have attained age sixty.

(3) Any disability retiree or a person who receives benefits from the system based on the death of a disability retiree, if benefits have been paid to the retiree or the beneficiary, or both combined, for at least one year.

B. Any benefit increase paid pursuant to the provisions of this Section shall be paid from the funds in the system experience account.

C. The amount of the increase authorized by this Section shall be an amount determined by the system's actuary that is supported by the funds in the experience account up to a maximum payment of two percent of the benefit amount. The funds in the account shall be sufficient to fund such benefit fully on an actuarial basis. If the legislative auditor's actuary disagrees with the determination of the system's actuary, a cost-of-living adjustment shall not be granted.

D. The increase provided for in this Section shall be payable only on the first sixty thousand dollars of a retiree or beneficiary's benefit.

Acts 2016, No. 93, §1, eff. June 30, 2016; Acts 2016, No. 512, §1, eff. June 30, 2016.



RS 11:1146 - Supplemental benefits; appropriations

§1146. Supplemental benefits; appropriations

A. In addition to all other benefits provided by law or otherwise, and without any effect whatsoever on same, commencing January 1, 1976, the board of trustees shall provide, without any retroactive effect, from funds appropriated in accordance with Subsection B hereof, and only upon such appropriation, a supplementary benefit to all retirants, their beneficiaries and survivors who were receiving benefits from the system on July 1, 1973, of one dollar per month for each year of membership service. If the retiree or his beneficiary is receiving a benefit under an option, the benefit shall be reduced by the option selected at retirement. The board of trustees, under such rules and regulations as it shall adopt, not inconsistent herewith, shall administer the benefits provided by this Section.

B. The supplemental benefits provided by Subsection A hereof shall be paid, in each year, only if and to the extent that funds for the purpose are appropriated therefor.

Added by Acts 1975, No. 374, §1; Redesignated from R.S. 17:913.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1147 - Disability retirement

§1147. Disability retirement

A. Eligibility for disability benefits, procedures for application for disability benefits, procedures for the certification of continuing eligibility for disability benefits, the authority of the board of trustees to modify disability benefits, and procedures governing the restoration to active service for an employee who formerly had a disability are specifically described and provided for in R.S. 11:201 through 224.

B.(1) Upon the application of a member in service the member may be retired by the board of trustees, on a disability retirement allowance, provided that the medical board, after a medical examination of the member, certifies that the member is mentally or physically incapacitated for the further performance of the duties being performed, that the incapacity is likely to be total and permanent, and that the member should be retired.

(2) Disability benefits shall become effective as of the date an application for disability retirement is filed in the office of the director or the day after the member terminates from service, whichever is later.

(3)(a) A person whose system membership began on or before June 30, 2006, applying for a disability benefit shall have five years of actual credited service in order to qualify for a disability benefit. A member shall not use credit earned while receiving workers' compensation or while on extended leave, special leave, or advanced leave in order to meet the prescribed minimum five-year eligibility requirement; however, any member receiving workers' compensation prior to January 1, 1991, shall be allowed to use credit earned while receiving workers' compensation to meet the minimum five-year eligibility requirement.

(b) A person whose system membership began on or after July 1, 2006, applying for a disability benefit shall have ten years of actual credited service in order to qualify for a disability benefit. A member shall not use credit earned while receiving workers' compensation or while on extended leave, special leave, or advanced leave in order to meet the prescribed minimum ten-year eligibility requirement.

C.(1) The board of trustees shall award disability benefits to eligible members who have been officially certified as having a disability by the State Medical Disability Board.

(2)(a)(i) A disability retiree whose membership in the system began on or before June 30, 2006, who is not eligible to receive a regular service retirement allowance shall receive a disability retirement allowance equal to two and one-half percent of his average compensation multiplied by his years of creditable service, but not less than thirty-three and one-third percent of his average compensation, and he shall not be allowed an optional allowance.

(ii) A disability retiree whose membership in the system began on or after July 1, 2006, whose first employment making him eligible for membership in one of the state systems occurred on or before June 30, 2010, who is not eligible to receive a regular service retirement allowance and who has at least ten years of creditable service, shall receive a disability retirement allowance equal to three percent of his average compensation multiplied by his years of creditable service.

(iii) A disability retiree whose first employment making him eligible for membership in one of the state systems occurred on or after July 1, 2010, shall receive a maximum disability retirement benefit which shall be equivalent to the regular retirement formula without reduction by reason of age.

(b)(i) If a disability retiree whose eligibility for membership in one of the state systems occurred on or before June 30, 2010, dies and leaves a surviving spouse who had been married to the deceased disability retiree for at least two years prior to the death of the disability retiree, the surviving spouse shall receive a survivor's benefit equal to seventy-five percent of the benefit being received by the disability retiree at his death. Benefits shall cease upon remarriage.

(ii) For disability retirees whose first employment making him eligible for membership in one of the state systems occurred on or after July 1, 2010, selection of a retirement option shall be made when application for disability is filed. If the disability retiree dies, the option selected upon disability retirement shall be applied to his disability retirement benefit.

(c) A disability retiree who is receiving a disability retirement benefit on or before June 30, 1989, and whose benefit is less than thirty-three and one-third percent of his average compensation shall have his benefit increased to thirty-three and one-third percent of his average compensation effective July 1, 1989, which increase shall not be retroactive. If such a disability retiree dies after June 30, 1989, no survivor benefits shall be payable.

(3) A disability retiree whose membership began on or before June 30, 2006, upon attainment of the earliest age that he would normally become eligible for a regular retirement benefit, if he had continued in service without further change in compensation, shall become a regular retiree; however, his maximum benefit shall not be less than his disability benefit. The years that he is on disability retirement shall not be used in the computation of his regular retirement benefit.

(4)(a) Regardless of the effective date of his retirement and notwithstanding the provisions of R.S. 11:220(A) and 221(C), a disability retiree whose first employment making him eligible for membership in one of the state systems occurred on or before June 30, 2015, shall no longer be required to submit to regular medical exams nor to file the annual income report upon attainment of age sixty.

(b) Regardless of the effective date of his retirement and notwithstanding the provisions of R.S. 11:220(A) and 221(C), a disability retiree whose first employment making him eligible for membership in one of the state systems occurred on or after July 1, 2015, shall no longer be required to submit to regular medical exams nor to file the annual income report upon attainment of age sixty-two.

Acts 1965, No. 79, §6; Acts 1970, No. 51, §7; Acts 1971, No. 166, §1; Acts 1978, No. 727, §3, eff. Jan. 1, 1979; Acts 1979, No. 436, §1; Acts 1989, No. 500, §1; Acts 1990, No. 421, §1, eff. Sept. 1, 1990; Acts 1990, No. 424, §1, eff. Jan. 1, 1991; Redesignated from R.S. 17:914 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 307, §1, eff. July 1, 2001; Acts 2006, No. 578, §1, eff. July 1, 2006; Acts 2010, No. 318, §1, eff. July 1, 2010; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2011, No. 368, §1, eff. July 1, 2011; Acts 2014, No. 226, §1, eff. June 30, 2014; Acts 2014, No. 680, §1, eff. June 30, 2014; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1148 - Refund of contributions

§1148. Refund of contributions

A. Should a member cease to be an employee except by death or retirement under the provisions of this Chapter, he shall be paid, subject to the provisions of Subsection B hereof, such part of the amount of the accumulated contributions standing to the credit of his account in the annuity savings funds as he shall demand. No application for payment or refund of contributions by any person who has withdrawn from active service shall be certified by the employer until ninety days after resignation or termination, and no payment shall be made until ninety days after the effective date of termination or resignation. Should a member die before retirement, the amount of his individual account less the amount of the service charge set forth in Subsection B shall be paid to his estate or to any person he shall have nominated by written designation executed and filed with the board of trustees, only if no survivor's benefits are payable.

B. In case the accumulated contributions of any member are paid to such member or his estate or designated beneficiary, there shall be deducted a service charge in the amount of one dollar for each year the interest is credited to his account but in no case shall the total amount of the service charge exceed the amount of fifty percent of the interest credited to the member's account. All amounts so deducted shall be credited to the expense fund and used to help to defray the cost of expense of administration of the system.

Acts 1946, No. 124, §5(f); Acts 1948, No. 236, §4; Acts 1954, No. 145, §1; Acts 1980, No. 222, §1; Redesignated from R.S. 17:917 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1149 - Contributions of members out of service for five years

§1149. Contributions of members out of service for five years

Whenever a member who has less than ten years of service credit has been out of service for five years without having applied for a refund of contributions, the retirement system shall transmit to him by certified mail, return receipt requested, at his last known address, a notification of his rights with respect to the contributions. The notification shall include information regarding his rights to the refund of contributions, his rights to leave the contributions in the system if he plans to reenter service, his rights to use the contributions for reciprocity or transfer of service credit if he becomes a member of another system, and any rights he may have to a retirement allowance pursuant to R.S. 11:1142. Upon a valid request for a refund of contributions, such refund will be made from the annuity savings fund.

Acts 1984, No. 60, §1; Redesignated from R.S. 17:917.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2016, No. 319, §1, eff. June 30, 2016.



RS 11:1150 - Allowances; optional allowances

§1150. Allowances; optional allowances

A. Upon application for retirement, any member may elect to receive his benefit in a retirement allowance payable throughout his life. In no case shall the system pay total benefits of less than an amount equal to the member's accumulated contributions. If the member, following retirement, should die prior to receiving in total benefits an amount equal to his accumulated contributions, the balance shall be paid to the person nominated by the member by written designation, which shall be acknowledged and filed with the board of trustees at the time of retirement, or

B. Upon application for retirement, any member may elect to receive the actuarial equivalent at that time of his retirement allowance in a reduced retirement allowance payable throughout life with the options set forth in the numbered paragraphs below. No optional selection shall be effective in case a beneficiary dies within thirty days after the effective date of retirement, and such a beneficiary shall be considered as an active member at the time of death.

(1) If he dies before he has received in annuity payments the present value of his annuity as it was at the time of his retirement, the balance shall be paid to his legal representatives or to any person he shall nominate by written designation acknowledged and filed with the board of trustees.

(2) Upon his death, his reduced retirement allowance shall be continued throughout the life of and paid to any person he shall nominate by written designation acknowledged and filed with the board of trustees at the time of his retirement.

(3) Upon his death, one-half of his reduced retirement allowance shall be continued throughout the life of and paid to any person he shall nominate by written designation acknowledged and filed with the board of trustees at the time of his retirement.

(4) Some other benefit or benefits shall be paid either to the member or to any person or persons he shall nominate provided such other benefit or benefits, together with the reduced retirement allowance, shall be certified by the actuary to be of equivalent actuarial value to his retirement allowance and approved by the board of trustees.

(5) Repealed by Acts 2001, No. 266, §2, eff. July 1, 2001.

Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 110, §1 eff. Jan.1, 1996; Acts 2001, No. 266, §2, eff. July 1, 2001.



RS 11:1151 - Survivor benefits; members hired on or before June 30, 2010

§1151. Survivor benefits; members hired on or before June 30, 2010

A. This Section shall apply to members whose first employment making them eligible for membership in one of the state systems occurred on or before June 30, 2010. Survivor's benefits are payable upon application therefor and become effective as of the day following the death of the member.

B.(1) A surviving spouse with a minor child or children shall be paid per month seventy-five percent of the deceased member's average monthly compensation or three hundred dollars per month, whichever is greater, provided the deceased member was in service at the time of death and had five or more years of service credit, at least two years of which were earned immediately prior to death or provided the deceased member had twenty or more years of service credit regardless of when earned or whether the deceased member was in service at the time of death.

(2) One-third of the survivor benefits referred to in Paragraph (1) shall be designated to the spouse and two-thirds shall be designated to the minor child or children. Benefits for a child shall cease upon attainment of age eighteen years, or upon marriage, except that benefits shall continue for an unmarried child to age twenty-three years, provided he is a full-time student at a high school, a vocational school, or a college or university.

C. When there is no surviving spouse or when the surviving spouse does not have legal custody of the minor child, the minor child shall be paid per month seventy-five percent of the deceased member's average monthly compensation or three hundred dollars per month, whichever is greater, provided the deceased member was in service at the time of death and had five or more years of service credit, at least two years of which were earned immediately prior to death or provided the deceased member had twenty or more years of service credit regardless of when earned or whether the deceased member was in service at the time of death. These benefits shall be paid to the person having legal custody of the child. Benefits for a child shall cease upon attainment of age eighteen years, or upon marriage, except that benefits shall continue for an unmarried child to age twenty-three years provided he is a full-time student at a high school, a vocational-technical school, or a college or university.

D.(1) Any surviving child of a deceased member, whether under or over the age of eighteen years, shall be entitled to the same benefits, payable in the same manner as are provided by this Part for minor children, if the child has a total physical disability or mental disability, is dependent upon the surviving spouse or other legal guardian, and is not receiving assistance from other state agencies. Should it be determined that the child with a total physical disability or mental disability is receiving assistance from other state agencies, then the amount of his benefit shall be reduced to an amount which, when added to the other state assistance being received, does not exceed the maximum survivor benefit payable.

(2) The applicant shall provide adequate proof of physical or mental disability of such surviving child or children and shall notify the board of any subsequent changes in the child's condition to such an extent that the child is no longer dependent upon the surviving spouse or legal guardian and any changes in the assistance being received from other state agencies. The board may require a certified statement of the child's eligibility status at the end of each calendar year.

E. A surviving spouse without a minor child or children shall receive a monthly allowance equal to fifty percent of the deceased member's average monthly compensation or two hundred dollars per month, whichever is greater, provided the deceased member either had at least ten years of creditable service, at least two years of which was earned immediately prior to death, and was in service at the time of death or had twenty years or more of service credit regardless of when earned and whether the deceased member was in service at the time of death; however, in either case the surviving spouse must have been married to the deceased member for at least two years prior to the death of the member. Benefits will not be paid to any surviving spouse who has remarried since the death of the member; however, if the member was eligible for regular retirement on the date of death or had twenty years of service credit on the date of death, benefits will be paid to the surviving spouse for life.

F.(1) No survivor or nonretiree beneficiary shall receive more than one survivor benefit at any one time. Whenever two or more survivor benefits are payable, the survivors shall receive the larger benefit as long as it is payable. Thereafter, the survivor shall receive the other benefit, if the survivor is still eligible.

(2) Each survivor benefit recipient shall be required to establish proof annually or at such other times as the board of trustees may deem necessary that they are still legally entitled to the survivor benefits provided in this Part. The board of trustees shall have the right to suspend or cancel any survivor benefit wherein the recipient fails to provide proper certification of eligibility.

G.(1) The accumulated contributions of a deceased member shall be paid in a lump sum refund to his named beneficiary or estate if no survivor's benefits are payable.

(2) Payment of accumulated contributions shall be made only upon receipt of the deceased member's death certificate. The payment to the named beneficiary or the estate cancels all liability of the system to the deceased member, his named beneficiary, or his estate.

H. In the case of a death of a member occurring on or after January 1, 2007, while performing qualified military service, as defined in Section 414(u) of the Internal Revenue Code, eligibility for survivor benefits under this Section shall be determined as if the member had resumed employment and then terminated employment on account of death. The retirement system will credit the member's qualified military service as service for vesting purposes and for eligibility computation purposes as though the member, if eligible to, had met the definition of employee under the retirement system and had resumed employment under the Uniformed Services Employment and Reemployment Rights Act (Chapter 43 of Title 38, United States Code) immediately prior to the member's death. The time spent by the member in unqualified military service shall not count for benefit accrual purposes (creditable service) but will count only for eligibility purposes under this Section.

Acts 1956, No. 458, §5; Acts 1966, No. 48, §2; Acts 1972, No. 643, §2; Acts 1976, No. 483, §1; Acts 1986, No. 796, §1; Acts 1990, No. 421, §1, eff. Sept. 1, 1990; Redesignated from R.S. 17:919 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 1032, §1, eff. Jan. 1, 1992; Acts 1999, No. 1330, §1, eff. July 12, 1999; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2011, No. 354, §1, eff. July 1, 2011; Acts 2011, No. 368, §1, eff. July 1, 2011; Acts 2014, No. 680, §1, eff. June 30, 2014; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1151.1 - Survivors' benefits; members hired on or after July 1, 2010

§1151.1. Survivor benefits; members hired on or after July 1, 2010

A.(1) Survivor benefits shall be due and payable by the system effective the first day of the next month following the death of a member whose first employment making him eligible for membership in one of the state systems occurred on or after July 1, 2010, but shall not be paid until a properly completed and acceptable application is received by the system and all proper certifications have been received by the system.

(2) No survivor or nonretiree beneficiary shall receive more than one survivor benefit at any one time. Whenever two or more survivor benefits are payable, the survivors shall receive the larger benefit as long as it is payable. Thereafter, the survivor shall receive the other benefit, if the survivor is still eligible.

B.(1) A surviving spouse with a minor child or a child with a physical disability, or a child with a mental disability, or children shall be paid per month, for so long as one or more children remain eligible for benefits under Subsection C of this Section, fifty percent of the benefit to which the member would have been entitled if he had retired on the date of his death using the member's applicable accrual rate regardless of years of service or age, or six hundred dollars per month, whichever is greater, provided the deceased member was an active member at the time of death and had five or more years of service credit, at least two years of which were earned immediately prior to death or provided the deceased member had twenty or more years of service credit regardless of when earned or whether the deceased member was in active service at the time of death.

(2) Benefits shall cease upon remarriage and shall resume upon a subsequent divorce or death of a new spouse; however, if the member was eligible to retire on the date of his death, benefits shall not cease upon remarriage.

(3) When all surviving children cease to be eligible for benefits under Subsection C of this Section, the surviving spouse shall cease to receive benefits provided by this Subsection and thereafter, if eligible, shall receive benefits in accordance with the provisions of Subsection D of this Section.

C.(1) In addition to the amount payable in accordance with Subsection B of this Section, for the benefit of the surviving minor child, or children, there shall be paid for each child, subject to a maximum of two children, per month fifty percent of the benefit to which a spouse would be entitled under Subsection B of this Section. Benefits shall be payable to the children even if no spouse eligible for survivor benefits is present, provided the member had at least five years of service credit. Benefits for a child shall cease when the child is no longer a minor child as defined by this Chapter.

(2)(a) In addition to the amount payable in accordance with Subsection B of this Section, any surviving child of a deceased member, whether under or over the age of eighteen years, shall be entitled to the same benefits, payable in the same manner, as are provided by this Section for minor children, if the child has a total physical disability or mental disability, and had such disability at the time of the death of the member and is dependent upon the surviving spouse or other legal guardian.

(b) The surviving spouse or legal guardian shall provide adequate proof of physical or mental disability of such surviving child or children and shall notify the board of any subsequent changes in the child's condition which cause the child to no longer be dependent upon the surviving spouse or legal guardian and any changes in the assistance being received from other state agencies. The board may require a certified statement of the child's eligibility status at the end of each calendar year.

D.(1) A surviving spouse without a minor child or a child with a physical disability, or a child with a mental disability, or children shall be paid per month, for the remainder of his life, the benefit payable in accordance with R.S. 11:1150(B)(2) based on years of service that the member had earned to the date of his death using the applicable accrual rate; or six hundred dollars per month, whichever is greater, provided the surviving spouse had been married to the deceased member for at least one year prior to death, and provided the deceased member was an active member at the time of death and had ten or more years of service credit, at least two years of which were earned immediately prior to death or provided the deceased member had twenty or more years of service credit regardless of when earned or whether the deceased member was in active service at the time of death.

(2) Benefits shall cease upon remarriage and shall resume upon a subsequent divorce or death of the new spouse; however, if the member was eligible to retire on the date of his death, benefits shall not cease upon remarriage.

E. The accumulated contributions of a deceased member shall be paid in a lump sum refund to the natural person or persons that he designated as his beneficiary, or to his succession if there is no designated beneficiary, but only if no benefits under Subsection A, B, C, D, F, or G of this Section are payable. Payment of accumulated contributions shall be made only upon receipt of the deceased member's death certificate. The payment to the named beneficiary or the estate cancels all liability of the system to the deceased member, his named beneficiary, or his estate.

F. In the event of death of a member leaving a surviving spouse and dependent children, the total of the benefits payable under Subsections B and C of this Section shall not be less each month than what would have been payable under Subsection D of this Section for as long as both spouse and children are eligible to receive benefits under Subsections B and C of this Section.

G. If a member dies, even after retirement, eligible minor children shall receive the benefits under Subsection C of this Section.

H. The benefits payable under Subsection C of this Section shall be paid to the person having legal custody of the property of the child, unless a trust created under Louisiana law has been created by the deceased member for the benefit of the child, the terms of the instrument creating the trust so provide and the system has been provided with a certified copy of the trust document, then the survivor benefit shall be paid to the trust for addition to the trust property. In the event that the trust is contested by any party, the system shall withhold all survivor benefit payments or deposit them in the registry of the court if a concursus proceeding is filed, until there is a final binding legal agreement or judgment regarding the proper payment of the survivor benefits. If the trust terminates under the terms of the trust prior to the death of the child, then benefits shall be payable as otherwise provided under this Subsection. The trustee of the trust shall immediately notify the system in writing of the death of the child.

I. Each survivor benefit recipient shall be required to establish proof annually or at such other times as the board of trustees may deem necessary that they are still legally entitled to the survivor benefits provided in this Section. The board of trustees shall have the right to suspend or cancel any survivor benefit wherein the recipient fails to provide proper certification of eligibility.

J. In the case of a death of a member occurring on or after January 1, 2007, while performing qualified military service, as defined in Section 414(u) of the Internal Revenue Code, eligibility for survivor benefits under this Section shall be determined as if the member had resumed employment and then terminated employment on account of death. The retirement system will credit the member's qualified military service as service for vesting purposes and for eligibility computation purposes as though the member, if eligible to, had met the definition of employee under the retirement system and had resumed employment under the Uniformed Services Employment and Reemployment Rights Act (Chapter 43 of Title 38, United States Code) immediately prior to the member's death. The time spent by the member in unqualified military service shall not count for benefit accrual purposes (creditable service) but will count only for eligibility purposes under this Section.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2011, No. 354, §1, eff. July 1, 2011; Acts 2011, No. 368, §1, eff. July 1, 2011; Acts 2014, No. 680, §1, eff. June 30, 2014; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1152 - Deferred Retirement Option Plan

§1152. Deferred Retirement Option Plan

A. In lieu of terminating employment and accepting a service retirement allowance pursuant to this Part, any member who is eligible for regular retirement may elect to participate in the Deferred Retirement Option Plan and defer the receipt of benefits in accordance with the provisions of this Section.

B. For purposes of this Section, creditable service may include service credit reciprocally recognized under R.S. 11:142.

C. An election to participate in the plan under Subsection A of this Section may be made only once and the duration of participation in the plan shall be specified and shall not exceed three years. The three-year period begins within sixty calendar days after the member reaches one of the eligibility requirements of Subsection A of this Section. The participation period must end not more than three years and sixty calendar days from the date the member first becomes eligible under any of the eligibility requirements of Subsection A of this Section, and in no case may the actual participation in the plan exceed three years. A member participating in the plan may not terminate participation prior to the end of the selected duration without terminating employment.

D. A person may participate in the plan only once. At the time the member elects to participate in the plan, the member shall exercise a retirement option for service retirement under the provisions of R.S. 11:1150 and no change in the option selected shall be permitted after it has been filed with the board. For purposes of this plan, sick and annual leave may not be converted for purposes of establishing eligibility.

E. Upon the effective date of the commencement of participation in the plan, active membership in the regular retirement plan of the system shall terminate, and the participant shall be considered by the system to be in a retired status. Employee and employer contributions to the regular retirement plan shall cease upon the effective date of the person's commencement of participation in the plan. For purposes of this Section, average compensation and creditable service shall remain as they existed on the effective date of commencement of participation in the plan. Creditable service shall not include conversion of sick and annual leave. The monthly retirement benefits that would have been payable, had the person elected to cease employment and receive a service retirement allowance, shall be paid into the Deferred Retirement Option Plan Fund Account which shall be a part of the system fund. This account shall not be subject to any fees, costs, or expenses of any kind.

F.(1) A person who participates in the plan shall not be eligible to receive a cost-of-living increase while participating, and shall not be eligible for a cost-of-living increase until the employment which made the person eligible to become a member of the system has been terminated for at least one full calendar year.

(2) The system shall maintain subaccounts within this account reflecting the credits attributed to each participant in the plan, but the monies in the account shall remain a part of the fund until disbursed to a participant in accordance with the plan provisions.

(3) Interest shall not be credited to a participant's subaccount during the period of participation. With respect to any individual who was eligible to participate in the Deferred Retirement Option Plan prior to January 1, 2004, all amounts which remain credited to the individual's subaccount after termination of participation in the plan shall be credited with interest at the end of each plan year at a rate equal to the realized return on the system's portfolio for that plan year as certified by the system actuary in his actuarial report, less one-half of one percent. With respect to any individual who becomes eligible to participate in the Deferred Retirement Option Plan on or after January 1, 2004, all amounts which remain credited to the individual's subaccount after termination of participation in the plan shall be placed in liquid asset money market investments at the discretion of the board of trustees. Such subaccounts may be credited with interest at the actual rate of return earned on such subaccount investments less one-fourth of one percent per annum; or at the option of the system, the funds may be credited to subaccounts as herein established:

(a) The contributing period shall mean that time period when funds are being credited to the participant's subaccount which is maintained by the system.

(b) After the contributing period ends, the balance of the subaccount then may be transferred to a self-directed subaccount, which shall be known as the investment period.* Both subaccounts shall be within the Deferred Retirement Option Plan established herein. Management of the funds shall be by the system during the contributing period. When the funds are transferred to the self-directed subaccount for the investment period, the system is authorized to hire a third party provider. The third party provider shall act as an agent of the system for purposes of investing balances in the self-directed subaccounts of the participant as directed by the participant. The participant shall be given such options that comply with federal law for self-directed plans.

(c) The participant in the self-directed portion of this plan agrees that the benefits payable to the participant are not the obligations of the state or the system, and that any returns and other rights of the plan are the sole liability and responsibility of the participant and the designated provider to which contributions have been made. Furthermore, each participant, in accordance with this provision, shall expressly waive his rights as set forth in Article X, Section 29(A) and (B) of the Louisiana Constitution as it relates to his subaccount in the self-directed portion of the plan. By participating in the self-directed portion of the plan, the participant agrees that he and the provider shall be responsible for complying with all applicable provisions of the Internal Revenue Code. The participant also agrees that if any violation of the Internal Revenue Code occurs as a result of the participant's participation in the self-directed portion of the plan, it shall be the sole responsibility and liability of the participant and the provider, not the state or the system. There shall be no liability on the part of and no cause of action of any nature shall arise against the state, the system, or its agents or employees, for any action taken by the participant for choices the participant makes in relationship to the funds in which he chooses to place his subaccount balance.

G. Upon termination of participation in both the plan and employment, a participant shall:

(1) At the participant's option, receive either a lump sum payment from the account equal to the amount then credited to his individual subaccount; or disbursements based on his individual subaccount in any manner approved by the board.

(2) Begin to receive regular monthly retirement benefits based on the option selected at the time of election to participate in the plan, as adjusted pursuant to Subsection J of this Section.

H. Upon termination of participation in the plan but not employment, credits to the account shall cease, and no retirement benefits shall be paid to the participant until employment is terminated. No payment shall be made based on credits in the account until employment is terminated. Employer and employee contributions shall resume.

I. If the participant dies while still employed, his credits and benefits, if any, due beneficiaries shall be payable as if he had retired immediately prior to death.

J. Monthly retirement benefits payable to a participant after termination of participation in the plan and employment shall be calculated as follows:

(1) There shall be a "base benefit" which shall equal the participant's monthly credit to the account plus conversion of sick and annual leave, if any, based on the final average compensation rate used to calculate the monthly credit.

(2) If the participant does not continue employment after termination of participation in the plan, his monthly retirement benefit shall equal his base benefit.

(3)(a) If the participant, whose first employment making him eligible for membership in the system began on or before June 30, 2006, continues employment after termination of participation in the plan for a period of less than thirty-six months, his monthly retirement benefit shall equal his base benefit plus an amount based upon the service credit for the additional employment, together with conversion of the net amount of sick and annual leave accumulated during that period of employment, based upon the final average compensation used to calculate the monthly credit.

(b) If the participant, whose first employment making him eligible for membership in the system began on or after July 1, 2006, continues employment after termination of participation in the plan for a period of less than sixty months, his monthly retirement benefit shall equal his base benefit plus an amount based upon the service credit for the additional employment, together with conversion of the net amount of sick and annual leave accumulated during that period of employment, based upon the final average compensation used to calculate the monthly credit.

(4)(a) If the participant, whose first employment making him eligible for membership in the system began on or before June 30, 2006, continues employment after termination of participation in the plan for a period of thirty-six months or more, his monthly retirement benefit shall equal his base benefit plus an amount based upon the service credit for the additional employment, together with conversion of the net amount of sick and annual leave accumulated during that period of employment, based upon the higher of the final average compensation when the member entered the plan or for the period of employment after termination of participation in the plan.

(b) If the participant, whose first employment making him eligible for membership in the system began on or after July 1, 2006, continues employment after termination of participation in the plan for a period of sixty months or more, his monthly retirement benefit shall equal his base benefit plus an amount based upon the service credit for the additional employment, together with conversion of the net amount of sick and annual leave accumulated during that period of employment, based upon the higher of the final average compensation when the member entered the plan or for the period of employment after termination of participation in the plan.

K. Once participation in the plan commences, the election to participate is irrevocable and the term of participation may not be extended. Only one period of participation is permitted. Final average compensation and election of option, if any, are fixed upon commencement of participation.

L. If the participant remains employed for a period of less than thirty calendar days after termination of participation in the plan, the participant shall not be reenrolled in the system, contributions to the retirement system shall cease, and no additional service credit shall be credited to the member's account.

Added by Acts 1991, No. 56, §1, eff. July 1, 1992. Amended by Acts 1993, No. 929, §1, eff. July 1, 1993; Acts 1995, No. 562, §1; Acts 1995, No. 1110, §1, eff. Jan. 1, 1996 (Subsec. A eff. June 30, 1995); Acts 2003, No. 651, §1; Acts 2003, No. 962, §1, eff. Jan. 1, 2004; Acts 2006, No. 563, §1, eff. June 23, 2006; Acts 2006, No. 578, §1, eff. June 23, 2006; Acts 2006, No. 579, §1, eff. June 23, 2006; Acts 2006, No. 647, §1, eff. July 1, 2006; Acts 2011, No. 368, §1, eff. July 1, 2011; Acts 2016, No. 321, §1, eff. June 30, 2016.

*As appears in enrolled bill.



RS 11:1152.1 - Initial Benefit Retirement Plan

§1152.1. Initial Benefit Retirement Plan

A. If a member has not participated in the Deferred Retirement Option Plan upon attaining eligibility, as provided by the provisions of this Chapter, and if the maximum benefit or an optional benefit is chosen pursuant to R.S. 11:1150(B)(2), (3), or (4), then a reduced retirement allowance plus an initial benefit shall be paid to the member, provided the initial benefit, together with the reduced retirement allowance, shall be certified by the actuary to be actuarially equivalent to the member's maximum or optional retirement allowance and shall be approved by the board of trustees.

B. The amount of the initial benefit, as determined by the member, shall not exceed an amount equal to the member's maximum monthly retirement allowance times thirty-six and shall, at the option of the member, be paid in accordance with plan provisions under R.S. 11:1152 or as a lump-sum payment. The amount of the initial benefit shall be placed in an account in accordance with R.S. 11:1152, and interest will be paid on any balance in the account in accordance with R.S. 11:1152.

C. Cost-of-living adjustments granted by the board of trustees to retirees who select the option under this Section shall be computed on the basis of each retiree's regular monthly retirement benefit or on the basis of each beneficiary/survivor's benefit based on the option selected as reduced and shall not be computed on the initial benefit received either as a lump-sum or paid pursuant to R.S. 11:1152(G)(1).

Acts 2001, No. 266, §1, eff. July 1, 2001.



RS 11:1153 - Repealed by Acts 2011, No. 354, §2, eff. July 1, 2011.

§1153. Repealed by Acts 2011, No. 354, §2, eff. July 1, 2011.



RS 11:1161 - Board of trustees; administrative powers in general

PART V. ADMINISTRATION

§1161. Board of trustees; administrative powers in general

The general administration and responsibility for the proper operation of the retirement system and for making effective the provisions of this Chapter are vested in a board of trustees which shall be organized immediately after a majority of the trustees provided for in R.S. 11:1162 shall have qualified and taken the oath of office.

Redesignated from R.S. 17:931 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1162 - Members of board of trustees; appointment or election; terms of office; vacancies; compensation

§1162. Members of board of trustees; appointment or election; terms of office; vacancies; compensation

A. The board shall consist of the following trustees:

(1) President of the Louisiana School Bus Operators' Association, ex officio.

(2) A member of the House Committee on Retirement appointed by the speaker of the House of Representatives, or the member's designee.

(3) Chairman of the Retirement Committee of the Senate, ex officio, or his designee.

(4) The secretary of state, ex officio, or his designee.

(5) The state treasurer, ex officio, or his designee. Notwithstanding the provisions of R.S. 49:307.1, the treasurer may name any person as his designee to this board.

(6) The commissioner of administration, ex officio, or his designee.

(7)(a) Four members of the system shall be elected by the members of the retirement system for a term of four years each, according to such rules and regulations as the board of trustees shall adopt to govern such elections. Except as otherwise provided in this Paragraph, each board member shall be a resident of the district represented. The districts will elect a member for a four-year term with the elections staggered so as to elect one member each year. Participation in the Deferred Retirement Option Plan shall not cause a member to be ineligible for candidacy in an election for the active member position on the board of trustees. Any member of this system who is elected to serve as a representative of the active members on the board of trustees and who, after such election, either commences participation in the Deferred Retirement Option Plan or retires shall not have his term of office as a trustee affected by either of those events.

(b) Beginning March 1, 1997, and until December 31, 2008, the districts shall be composed of the following parishes:

(i) District 1: Assumption, Jefferson, Lafourche, Orleans, Plaquemines, St. Bernard, St. Charles, St. James, St. John the Baptist, and Terrebonne.

(ii) District 2: Ascension, East Baton Rouge, East Feliciana, Iberville, Lafayette, Livingston, St. Helena, St. Martin, St. Tammany, Tangipahoa, Washington, West Baton Rouge, and West Feliciana.

(iii) District 3: Bienville, Bossier, Caddo, Caldwell, Catahoula, Claiborne, Concordia, DeSoto, East Carroll, Franklin, Jackson, LaSalle, Lincoln, Madison, Morehouse, Ouachita, Red River, Richland, Tensas, Union, Webster, West Carroll, and Winn.

(iv) District 4: Acadia, Allen, Avoyelles, Beauregard, Calcasieu, Cameron, Evangeline, Grant, Iberia, Jefferson Davis, Natchitoches, Pointe Coupee, Rapides, Sabine, St. Landry, St. Mary, Vermilion, and Vernon.

(c) Each member elected pursuant to this Paragraph who takes office on or after January 1, 2009, shall be elected from districts composed as provided in this Subparagraph. Each member serving on December 31, 2008, who was elected to represent a district as provided in Subparagraph (b) of this Paragraph shall represent the district as provided in this Subparagraph having the same number designation as the district as provided in Subparagraph (b) of this Paragraph from which the member was elected until the expiration of his term of office, whether or not he is a resident of the district as provided in this Subparagraph. Each successor of a member serving on December 31, 2008, who was elected to represent a district as provided in Subparagraph (b) of this Paragraph shall be elected from the district as provided in this Subparagraph having the same number designation and shall be a resident of the district as provided in this Subparagraph. On January 1, 2009, and thereafter, the districts shall be composed of the following parishes:

(i) District 1: Assumption, Iberia, Iberville, Jefferson, Lafayette, Lafourche, Orleans, Plaquemines, St. Bernard, St. Charles, St. James, St. John the Baptist, St. Martin, St. Mary, and Terrebonne.

(ii) District 2: Ascension, East Baton Rouge, East Feliciana, Livingston, St. Helena, St. Tammany, Tangipahoa, Washington, West Baton Rouge, and West Feliciana.

(iii) District 3: Bienville, Bossier, Caddo, Caldwell, Catahoula, Claiborne, Concordia, East Carroll, Franklin, Jackson, Lincoln, Madison, Morehouse, Ouachita, Richland, Tensas, Union, Webster, and West Carroll.

(iv) District 4: Acadia, Allen, Avoyelles, Beauregard, Calcasieu, Cameron, DeSoto, Evangeline, Grant, Jefferson Davis, LaSalle, Natchitoches, Pointe Coupee, Rapides, Red River, Sabine, St. Landry, Vermilion, Vernon, and Winn.

(8) Two retired members elected at large by the retirees of the retirement system, provided the members' terms of office are for the same duration, but staggered so that the beginning and ending years of each member's term are not on the same year, and the member's terms and elections shall be governed according to rules and regulations adopted by the board of trustees.

B. If a vacancy occurs in the office of a trustee, the vacancy may be filled for the unexpired term in the same manner as the office was previously filled or the board of trustees may appoint a member or service retiree to fill the unexpired term.

C. As compensation for their services as members of the board, each and every trustee thereof shall be paid thirty-five dollars for each day said trustee is in attendance at any meeting of the board or a committee meeting set by the board and, in addition thereto, shall be reimbursed for all necessary expenses incurred through services on the board.

Amended by Acts 1961, No. 39, §1; Acts 1962, No. 136, §1; Acts 1964, No. 49, §2; Acts 1974, No. 248, §3; Redesignated from R.S. 17:932 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 598, §1, eff. March 1, 1994; Acts 1993, No. 758, §1, eff. March 1, 1994; Acts 1993, No. 855, §1, eff. March 1, 1994; Acts 1993, No. 862, §1, eff. March 1, 1994; Acts 1993, No. 929, §1, eff. March 1, 1994; Acts 1997, No. 6, §1, eff. May 9, 1997; Acts 1997, No. 625, §1, eff. July 3, 1997, retroactive to March 1, 1997; Acts 1999, No. 52, §1; Acts 1999, No. 1348, §1, eff. July 1, 1999; Acts 2001, No. 264, §1, eff. July 1, 2001; Acts 2008, No. 80, §1, eff. Jan. 1, 2009; Acts 2012, No. 113, §1, eff. June 30, 2012; Acts 2016, No. 621, §1, eff. June 17, 2016.



RS 11:1163 - Trustees' oath of office

§1163. Trustees' oath of office

Each trustee shall, within ten days after his appointment or election, take an oath of office that, so far as it devolves upon him, he will diligently and honestly administer the affairs of the board and that he will not knowingly violate or willingly permit to be violated any of the provisions of law applicable to the retirement system. This oath shall be subscribed to by the member making it and certified by the officer before whom it is taken and immediately filed in the office of the Secretary of State.

Redesignated from R.S. 17:933 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1164 - Voting power of trustees; votes necessary for action of board

§1164. Voting power of trustees; votes necessary for action of board

Each trustee shall be entitled to one vote in the board. Six votes shall be necessary for a decision by the trustees at any meeting of the board.

Redesignated from R.S. 17:934 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2012, No. 113, §1, eff. June 30, 2012.



RS 11:1165 - Rules and regulations, board's power to adopt

§1165. Rules and regulations, board's power to adopt

Subject to the limitations of this Part, the board of trustees shall, from time to time, establish rules and regulations for the administration of the funds created and for the transaction of its business. The board shall prepare and submit to the Joint Legislative Committee on the Budget an annual budget for estimated costs of operating the system for each succeeding fiscal year. This budget shall be subject to approval by the Joint Legislative Committee on the Budget.

Redesignated from R.S. 17:935 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2004, No. 802, §1, eff. July 8, 2004.



RS 11:1165.1 - Compliance with Internal Revenue Code provisions

§1165.1. Compliance with Internal Revenue Code provisions

The retirement system shall take all actions necessary to comply with the provisions of the Internal Revenue Code applicable to qualified governmental retirement plans. The board shall promulgate rules in accordance with the Administrative Procedure Act to incorporate such Internal Revenue Code provisions into the retirement system's plan, and the plan provisions shall thereafter consist of this Chapter together with such properly promulgated rules.

Acts 2011, No. 354, §1, eff. July 1, 2011.



RS 11:1166 - Office of Group Benefits

§1166. Office of Group Benefits

A. With respect to the Office of Group Benefits R.S. 42:801 et seq., the board of trustees shall collect applicable insurance premiums by deduction from retirement benefits relative to those retirees, or their eligible surviving spouses or children, of the system who are eligible to participate in the Office of Group Benefits programs as provided for in R.S. 42:821 and R.S. 42:851 and transmit these premiums to the Office of Group Benefits; however, only those retirees, or their eligible surviving spouses or children, who were last employed prior to retirement by employing agencies which are not participating in or seeking state funds from the Office of Group Benefits may so participate in the program through the board of trustees. All other eligible retirees, or their eligible surviving spouses or children, shall participate through the agency from which the retiree was last employed prior to retirement, except as provided in Subsection B hereof.

B. The board of trustees is authorized and empowered, in its discretion, to collect insurance premiums and similar charges by deductions from retirement benefits relative to those retirees, or their eligible surviving spouses or children, of the system who are not covered by Subsection A hereof, who are eligible to participate in the Office of Group Benefits programs as provided for in R.S. 42:821 and R.S. 42:851 and to transmit these premiums to the Office of Group Benefits or other appropriate authority.

C. Retirees who are not participating in the Office of Group Benefits programs as provided for in R.S. 42:821 and R.S. 42:851 shall be eligible for participation, without limitation, in the insurance program or self-insurance or self-funded program of the agency from which the retiree was last employed prior to retirement.

D. The board of trustees shall only be responsible for making the deductions authorized by the retirees, or their eligible surviving spouses or children, in writing, and transmitting same to the appropriate authority; the agency from which the retiree was last employed prior to retirement shall be responsible for all other aspects of the implementation of this Section.

E. The board of trustees shall establish such rules and procedures necessary for the collection and transmittal of premiums as specified by this Section.

Added by Acts 1980, No. 397, §1, eff. July 18, 1980; Redesignated from R.S. 17:935.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 1178, §1, eff. June 29, 2001.



RS 11:1167 - Officers and employees of board of trustees

§1167. Officers and employees of board of trustees

The board of trustees shall elect from its membership a chairman and shall, by a majority vote of all its members, appoint a director and assistant director who shall not be members of the board and who shall be deemed to be employees of the retirement system and shall be entitled to membership in the system. The board shall engage such actuarial and other service as shall be required to transact the business of the retirement system.

Acts 1988, No. 12, §1; Redesignated from R.S. 17:936 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1168 - Joint administration with other systems

§1168. Joint administration with other systems

The board of trustees shall take such actions as it deems necessary or appropriate to provide for the joint administration of the retirement system and the Teachers' Retirement System of Louisiana and the Louisiana State School Lunch Employees' Retirement System; however, no action shall be taken which would impair the integrity of the board of trustees of each of the systems or the integrity of the funds and investments of each of the systems. The boards may, pursuant to the authority herein, appoint the same secretary-treasurer or secretary-manager, any other provision of law to the contrary notwithstanding. Funds appropriated for the administration of each system shall be used for such purpose and in the category of expenditures appropriated but otherwise may be transferred to accomplish the purposes of this Section.

Added by Acts 1978, No. 390, §1; Redesignated from R.S. 17:936.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2004, No. 802, §1, eff. July 8, 2004.



RS 11:1169 - Records and other information; board's duty to keep; financial reports

§1169. Records and other information; board's duty to keep; financial reports

The board of trustees shall keep in convenient form such data as shall be necessary for actuarial valuation of the various funds of the retirement system and for checking the experience of the system.

It shall keep a record of all of its proceedings which shall be open to public inspection. It shall publish annually a report showing the fiscal transactions of the retirement system for the preceding fiscal year, the amount of the accumulated cash and securities of the system, and the last balance sheet showing the financial condition of the system by means of an actuarial valuation of the assets and liabilities thereof.

Redesignated from R.S. 17:937 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1170 - Medical board; appointment, duties, and powers

§1170. Medical board; appointment, duties, and powers

The board of trustees shall designate a medical board to be composed of three physicians not eligible to participate in the retirement system. If required, other physicians may be engaged to report on special cases. The medical board shall arrange for and pass upon all medical examinations required under the provisions of this Chapter. They shall investigate all essential statements and certificates by or on behalf of a member in connection with an application for disability retirement and shall report in writing to the board of trustees their conclusions and recommendations upon all the matters referred to it.

Redesignated from R.S. 17:939 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1171 - Actuary; appointment; duties and powers

§1171. Actuary; appointment; duties and powers

A. The board of trustees shall designate an actuary who shall be the technical advisor of the board of trustees on matters regarding the operation of the funds created by the provisions of this Chapter and who shall perform such other duties as are required in connection therewith.

B. Immediately after the establishment of the retirement system, the actuary shall make such investigation of the mortality, service and compensation experience of the members of the system as he shall recommend, and the board of trustees shall authorize, and on the basis of such investigation, he shall recommend for adoption by the board of trustees such tables and such rates as are required in Paragraphs C(1) and (2) of this Section. The board of trustees shall adopt tables and certify rates, and as soon as practicable thereafter, the actuary shall make a valuation based on such tables and rates of the assets and liabilities of the funds created by this Chapter.

C. In the year 1949 and at least once in each five-year period thereafter, the actuary shall make an actuarial investigation into the mortality, service and compensation experience of the members and beneficiaries of the retirement system and shall make a valuation of the assets and liabilities of the funds of the system, and taking into account the result of such investigation and valuation, the board of trustees shall:

(1) Adopt for the retirement system such mortality, service and other tables as shall be deemed necessary.

(2) Certify the rates of contribution payable by the state of Louisiana on account of new entrants at various ages.

D. On the basis of such tables as the board of trustees shall adopt, the actuary shall make valuations of the assets and liabilities of the funds of the system created by this Chapter.

E.(1) Unless different actuarial assumptions are formally adopted and disclosed, as provided herein, the following assumptions shall determine the actuarial equivalents as used in this retirement system:

(a) Interest shall be compounded annually at the rate of seven percent annually.

(b) Annuity rates shall be determined on the basis of the 1971 Group Annuity Mortality Tables.

(2) The board of trustees may authorize the use of interest and mortality rates in determining the actuarial equivalents which are different from the actuarial assumptions used for other purposes hereunder. Any change in such actuarial assumptions shall be considered a part of this retirement system and shall be considered an amendment to the provisions of this Section. In order to be effective, such change must be formally adopted by the board of trustees and disclosed to members of the retirement system.

Redesignated from R.S. 17:940 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 125, §1.



RS 11:1172 - Deduction of employee benefit contributions from retiree benefit checks

§1172. Deduction of employee benefit contributions from retiree benefit checks

Notwithstanding any other provision of law to the contrary, the retiree contributions for accident and health and life insurance coverage to be paid by any retiree, beneficiary, or survivor participating in a group insurance plan who receives a recurring benefit payment from this system may be deducted from the benefit payment if the deduction is made for all retirees and their survivors who participate in the group plan. Such deduction may be affected by the use of magnetic media prepared and furnished by the participating city or parish school board in a form processible by the retirement system's computer facility. The retirement system shall remit such deductions directly to the city or parish school board in periodic lump sums. Such deductions may only be made after approval by the board of trustees of the Louisiana School Employees' Retirement System and only when the system has adequate facilities and staff to make the deductions and only if no additional costs are imposed upon the retirement system.

Acts 1988, No. 276, §1; Redesignated from R.S. 17:941 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1173 - Amendment

§1173. Amendment

A. The provisions of the retirement system established by R.S. 11:1001 may be amended by action of the legislature in the same manner as any other statute may be amended by the legislature. In addition, action of the board with respect to the payment of cost-of-living adjustments, as provided in R.S. 11:1145; with respect to the payment of employee contributions, as provided in R.S. 11:154; and with respect to actuarial assumptions, as provided in R.S. 11:1171, shall be considered amendments to the provisions of the retirement system.

B. No amendment to this retirement system shall operate to deprive any member of a benefit to which he is already entitled. In the case of any merger or consolidation with, or transfer of assets or liabilities to, any other retirement system, each member in the retirement system would, if the retirement system is then terminated, receive a benefit immediately after the merger, consolidation, or transfer which is equal to or greater than the benefit he would have been entitled to receive immediately before the merger, consolidation, or transfer, if the retirement system had then terminated.

C. Upon the termination or partial termination of the retirement system or upon the discontinuance of contributions by the employer without formal termination of the retirement system, the board of trustees shall reevaluate and redetermine the benefit of each member in accordance with law, and the entire benefit of each member in accordance with law, and the entire benefit of each member may be paid or commence to be paid and distributed to such member, or in the case of his death before such distribution, to the beneficiary or beneficiaries designated by such member, or may be held until payment otherwise due under the provisions of the retirement system. A member's right to his benefit is not conditioned upon a sufficiency of plan assets in the event of termination.

Acts 1992, No. 125, §1.



RS 11:1181 - Investment of funds by board of trustees; limitations and restrictions; interest

PART VI. MANAGEMENT AND EXPENDITURE OF FUNDS

§1181. Investment of funds by board of trustees; limitations and restrictions; interest

A. The board of trustees shall be the trustees of the several funds of the system and shall have full power to invest and reinvest available funds and to hold, purchase, sell, assign, transfer, and dispose of any of the securities and investments of the system and proceeds thereof provided that the action is taken in compliance with rules and regulations established by the board of trustees and in accordance with the provisions of R.S. 11:263. The board of trustees may adopt rules to further restrict investments of funds.

B. The board of trustees annually shall allow interest on the mean amount for the preceding year in each of the funds except the expense fund and the annuity savings fund. The amount so allowed shall be due and payable to said funds and shall be annually credited thereto by the board from interest and other earnings on the moneys of the retirement system. Any additional amount required to meet the interest on the funds of the retirement system shall be paid from the pension accumulation fund, and any excess of earnings over such amount required shall be paid to the pension accumulation fund. Interest to be allowed shall be determined by the board on the basis of the interest earnings of the system for the preceding year.

Amended by Acts 1968, No. 177, §1; Acts 1971, No. 166, §1. Acts 1984, No. 867, §2; Redesignated from R.S. 17:961 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1182 - Secretary-treasurer; custodian of funds; bond

§1182. Secretary-treasurer; custodian of funds; bond

The secretary-treasurer of the board of trustees shall be the custodian of the several funds. All payments from these funds shall be made by him or the assistant secretary-treasurer only upon vouchers signed by two persons designated by the board of trustees. The secretary-treasurer and assistant secretary-treasurer of the board of trustees shall furnish said board a surety bond in a company authorized to do business in Louisiana in such an amount as shall be required by the board, the premium to be paid from the expense fund.

Amended by Acts 1970, No. 51, §8; Acts 1980, No. 173, §1; Redesignated from R.S. 17:962 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1183 - Cash deposits for payment of benefits; limitations on amount

§1183. Cash deposits for payment of benefits; limitations on amount

For the purpose of meeting disbursements for pensions, annuities, and other payments, cash may be kept on deposit in one or more banks or trust companies of the State of Louisiana, organized under the laws of the state or of the United States; this amount shall not exceed ten per centum of the total amount in the several funds of the retirement system. The sum on deposit in any one bank or trust company shall not exceed twenty-five per centum of the paid-up capital and surplus of the depository bank or trust company.

Redesignated from R.S. 17:963 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1184 - Bond for funds on deposit

§1184. Bond for funds on deposit

The funds and properties of this retirement system held in any bank of the state shall be safeguarded by a fidelity and surety bond, the amount of which shall be determined by the board of trustees.

Redesignated from R.S. 17:964 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1185 - Private interest of trustees and employees in financial operation of system prohibited

§1185. Private interest of trustees and employees in financial operation of system prohibited

Except as otherwise herein provided, no trustee and no employee of the board of trustees shall have any direct interest in the gains or profits of an investment made by the board of trustees, nor as such receive any pay or emolument for his service. No trustee or employee of the board shall, directly or indirectly, for himself or as an agent in any manner, use the same, except to make the current and necessary payments which are authorized by the board of trustees; nor shall any trustee or employee of the board become an endorser or surety or in any manner an obligor for moneys loaned or borrowed from the board of trustees.

Redesignated from R.S. 17:965 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1191 - Funds to which assets credited

PART VII. METHOD OF FINANCING

§1191. Funds to which assets credited

All the assets of the retirement system shall be credited according to the purpose for which they are held to one of five funds, namely: the annuity savings fund, the pension accumulation fund, the pension reserve fund, the survivors' benefit fund, and the expense fund or to accounts required by the legislative auditor or the actuary to accurately reflect the financial and actuarial condition of the retirement system.

Amended by Acts 1952, No. 127, §6; Acts 1977, No. 364, §1. Acts 1984, No. 678, §1; Redesignated from R.S. 17:981 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1192 - Annuity savings fund; description; contributions to and payments from funds; amount of employee contributions

§1192. Annuity savings fund; description; contributions to and payments from funds; amount of employee contributions

A. The annuity savings fund is the fund in which shall be accumulated contributions from the compensation of members to provide for their annuities. Contributions to and payments from the annuity savings fund shall be made as follows. The employer shall cause to be deducted from the salary of each member on each and every payroll of such employer for each and every payroll period seven percent of his earnable compensation, provided that no deductions shall be made on that part of any compensation which is designated by law as operating expense.

B. These deductions shall be made notwithstanding that the minimum compensation provided for by the law for any member shall be reduced thereby. Every member shall be deemed to consent and agree to the deductions made and provided for herein and shall receipt for his full salary or compensation; and payment of salary or compensation, less the deduction, shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such person during the period covered by such payment, except as to the benefits provided under this Chapter. The board of trustees shall provide for the methods of collection of contributions from members and employers. The board shall have full authority to require the production of evidence necessary to verify properly the correctness of amounts contributed.

C.(1) In addition to the contributions deducted from compensation, subject to the approval of the board of trustees, any member may redeposit in the annuity savings fund, by a single payment or by an increased rate of contribution, an amount equal to the total amount which he previously withdrew therefrom or any part thereof. Any member may deposit therein by one or more payments an additional amount in order to purchase an additional annuity, provided that the amounts so deposited may be withdrawn only under the conditions established by the board of trustees and the interest credited to such contributions shall not exceed the actual rate earned. These additional amounts deposited shall become a part of his accumulated contributions except in the case of retirement, when they shall be treated as excess contributions returnable to the member in cash or as an annuity of equivalent actuarial value and shall not be considered in computing his pension.

(2) The accumulated contributions of a member withdrawn by him, or paid to his succession or to his designated beneficiary in event of his death, shall be paid from the annuity savings fund. Upon the retirement of a member, his accumulated contributions shall be transferred from the annuity savings fund to the pension reserve fund. If a member dies, leaving survivors eligible for survivor benefits, his accumulated contribution shall be transferred from the annuity savings fund to the survivors' benefit fund.

Amended by Acts 1954, No. 145, §2; Acts 1956, No. 458, §4; Acts 1962, No. 137, §2. Acts 1984, No. 678, §1; Redesignated from R.S. 17:982 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1193 - Pension accumulation fund; description and composition; normal and accrued liability contributions, determination

§1193. Pension accumulation fund; description and composition; normal and accrued liability contributions, determination

A. The pension accumulation fund is the fund in which shall be accumulated all reserves for the payment of all pensions and other benefits payable from contributions made by the state of Louisiana and by local school boards. Contributions to and payments from the pension accumulation fund shall be made as follows:

(1)(a) On account of each member there shall be paid annually into the pension accumulation fund by the state of Louisiana for the preceding fiscal year an amount equal to a certain percentage of the compensation of each member, to be known as the "normal contribution", and an additional amount equal to a percentage of his compensation, to be known as the "accrued liability contribution".

(b) The rate per centum of said contributions shall be fixed on the basis of the liabilities of the retirement system as shown by actuarial valuation.

(2)(a) On the basis of regular interest and of such mortality and other tables as shall be adopted by the board of trustees, the actuary engaged to make each valuation required by this Chapter during the period over which the accrued liability contribution is payable, immediately after making such valuation, shall determine the uniform and constant percentage of the earnable compensation of the average new entrant, which, if contributed on the basis of compensation of such new entrant throughout his entire period of active service, would be sufficient to provide for the payment of any pension payable on his account. The rate per centum so determined shall be known as the "normal contribution" rate.

(b) After the accrued liability contribution has ceased to be payable, the normal contribution rate shall be the rate per centum of the salary of all members obtained by deducting from the total liabilities of the pension accumulation fund the amount of the moneys on hand to the credit of the fund and dividing the remainder by one percent of the present value of the prospective future salaries of all members as computed on the basis of the mortality and service tables adopted by the board of trustees and regular interest. The normal rate of contribution shall be determined by the actuary after each valuation.

(3) Immediately succeeding the first valuation, the actuary shall compute the rate per centum of the total annual compensation of all members which is equivalent to four percent of the amount of the total pension liability on account of all members and beneficiaries which is not dischargeable by the aforesaid normal contribution made on account of such members during the remainder of their active service. The rate per centum originally so determined shall be known as the "accrued liability contribution" rate.

(4) Each employer shall transmit monthly, by the fifteenth day after the end of each month, a checklist report setting forth necessary salary and deduction information as shall be required by the board of trustees. If any reporting agency submits a checklist which is in error as to the salary of any member and such error results in overpayment of benefits by the system, the agency shall be liable to the Louisiana School Employees' Retirement System for the amount of the overpayment and shall reimburse the system for the full amount of all such overpayments within thirty days after discovery of the error of overpayment.

B. The pension accumulation fund shall be credited as follows:

(1) Employer contributions.

(2) Interest paid, by an employing agency or a member, to purchase service.

(3) Interest, dividends, profits, and other income derived from investment of the system's funds.

(4) All transactions not covered by other accounts.

C. The pension accumulation fund shall be charged as follows:

(1) An amount to be determined by the actuary based on the latest available actuarial reports or information shall be transferred at the end of each fiscal year to the pension reserve fund and survivors' benefit fund.

(2) All transactions not covered by any other account.

Acts 1984, No. 678, §1; Acts 1987, No. 151, §1; Redesignated from R.S. 17:984 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1194 - Annual amounts payable to pension accumulation fund

§1194. Annual amounts payable to pension accumulation fund

The total amount payable in each year to the pension accumulation fund shall be not less than the sum of the rate per centum known as the normal contribution rate and the accrued liability contribution rate of the total compensation earnable by all members during the preceding year; provided that the amount of each annual accrued liability contribution shall be at least three per cent greater than the preceding annual accrued liability payment, and that the payment by the State of Louisiana shall be sufficient, when combined with the amount in the fund, to provide the pension and other benefits payable out of the fund during the year then current.

Redesignated from R.S. 17:985 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1195 - Accrued liability contributions, discontinuance

§1195. Accrued liability contributions, discontinuance

The accrued liability contribution shall be discontinued as soon as the accumulated reserve in the pension accumulation fund equals the present value, as actuarially computed and approved by the board of trustees, of the total liability of such fund less the present value, computed on the basis of the normal contribution rate then in force, of the prospective normal contributions to be received on account of all persons who are at that time members.

Redesignated from R.S. 17:986 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1195.1 - Unfunded accrued liability; payment by employer

§1195.1. Unfunded accrued liability; payment by employer

A. Notwithstanding any other provision of law, if an employer terminates a group of employees belonging to this system by eliminating the positions held by those employees through privatizing, outsourcing, contracting the service with a private employer, or any other means, then the employer shall remit that portion of the unfunded accrued liability existing on June thirtieth, immediately prior to the date of termination attributable to the employees being terminated.

B. The amount due shall be determined by the actuary employed by the system and shall be amortized over ten years. The amount shall be paid in equal monthly payments, in the same manner as regular payroll payments to the system.

C. Should the employer fail to make a payment timely, then the amount due shall be collected in the same manner as authorized by R.S. 11:1202.

Acts 2006, No. 563, §1, eff. June 23, 2006; Acts 2008, No. 823, §1, eff. July 1, 2008.



RS 11:1195.2 - Unfunded accrued liability; payment by employer; any position

§1195.2. Unfunded accrued liability; payment by employer; any position

A. Notwithstanding any other provision of law, if an employer eliminates any position through privatizing, outsourcing, contracting the service with a private employer, or any other means, then the employer shall remit that portion of the unfunded accrued liability existing on June thirtieth, immediately prior to the date of termination of the employee in that position, which is attributable to that position.

B. The amount due shall be determined by the actuary employed by the system and shall be amortized over ten years. The amount may be paid in a lump sum or equal monthly payments with interest at the actuarial rate in the same manner as regular payroll payments to the system, at the option of the employer.

C. Should the employer fail to make a payment timely, then the amount due shall be collected in the same manner as authorized by R.S. 11:1202.

Acts 2008, No. 823, §1, eff. July 1, 2008.



RS 11:1196 - Normal and accrued liability contributions payable by state, determination; certification to governor of amounts needed

§1196. Normal and accrued liability contributions payable by state, determination; certification to governor of amounts needed

A. The amount payable annually by the State of Louisiana on account of normal and accrued liability contributions shall be determined by applying the employer's contribution rate to the amount of compensation earned by employees who are members of the retirement system.

B. On or before March first next preceding each regular session of the legislature, the board of trustees shall determine the amount payable to the state for each of the two years of the ensuing biennium, and shall certify the amounts necessary to the governor and to the state budget officer.

Redesignated from R.S. 17:988 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1197 - Pension reserve fund; description; payment from fund

§1197. Pension reserve fund; description; payment from fund

The pension reserve fund is the fund in which shall be held the reserves on all pensions granted to members and from which such pensions and annuities in lieu thereof shall be paid. Should such a beneficiary retired on account of disability be restored to active service with a compensation not less than his average final compensation at the time of his last retirement, his remaining accumulated contributions shall be transferred from the pension reserve fund to the annuity savings fund, and a net adjustment for all other amounts standing to his credit in the pension reserve fund shall be included within the actuary's annual determination as defined in R.S. 11:1193(C)(1).

Acts 1984, No. 678, §1; Redesignated from R.S. 17:989 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1198 - Survivors' benefit fund

§1198. Survivors' benefit fund

A. The survivors' benefit fund shall be credited as follows:

(1) The accumulated contributions (annuity savings) of a member who dies in service having survivors eligible for a benefit.

(2) An amount to be determined by the actuary, based on the latest available actuarial reports or information, shall be transferred from the pension accumulation fund at the end of each fiscal year.

(3) Amounts received from the state treasurer for survivor benefits.

B. The survivors' benefit fund shall be charged as follows:

(1) The monthly benefits paid to survivors, excluding any cost-of-living adjustments.

(2) Amounts refunded as provided in R.S. 11:1150(A).

Acts 1984, No. 678, §1; Redesignated from R.S. 17:989.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1199 - Expense fund

§1199. Expense fund

The expense fund is the fund from which the expenses of the administration of the retirement system shall be paid, exclusive of amount payable as retirement allowances or other benefits provided in this Chapter. The board of trustees shall determine annually the amount required to defray the expenses for the ensuing fiscal year. The amount required, as determined by the board shall be paid out into the expense fund from the interest earnings of the system.

Amended by Acts 1959, No. 115, §1; Acts 1961, No. 9, §1; Acts 1964, No. 120, §1; Acts 1966, No. 48, §3; Redesignated from R.S. 17:990 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1200 - Expense fund; unexpended balances

§1200. Expense fund; unexpended balances

The unexpended balance in the expense account on June thirtieth of each fiscal year shall be paid by the board into the pension accumulation fund.

Amended by Acts 1959, No. 115, §2; Redesignated from R.S. 17:991 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1201 - Collection of member contributions; procedure; checklists; liability for erroneous information

§1201. Collection of member contributions; procedure; checklists; liability for erroneous information

A. The employer shall cause to be deducted on each payroll of a member for each and every payroll period the contributions payable by such member, as provided in this Chapter. The employer shall make deductions from salaries of employees as provided in this Chapter, and shall transmit monthly, or at such time as the board of trustees shall designate, the amount specified to be deducted to the secretary-treasurer of the board of trustees.

B. Each employer shall transmit, monthly, by the fifteenth day after the end of each month, a checklist report setting forth necessary salary and deduction information as shall be required by the board of trustees. If any reporting agency submits a checklist which is in error as to the salary of any member and such error results in overpayment of benefits by the system, the agency shall be liable to the Louisiana School Employees' Retirement System for the amount of the overpayment and shall reimburse the system for the full amount of all such overpayments within thirty days after discovery of the error of overpayment.

Amended by Acts 1976, No. 274, §1. Acts 1984, No. 442, §1; Redesignated from R.S. 17:992 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1202 - Failure to timely remit contributions; effect

§1202. Failure to timely remit contributions; effect

A.(1) Should any parish or city school board or other employer refuse to transmit either employer's contributions or members' contributions by the due date, the payment of such contributions shall be delinquent.

(2) Upon a certification to the state treasurer or the Department of Education by the board of trustees of the School Employees' Retirement System of Louisiana that a payment is delinquent, the state treasurer or the Department of Education shall deduct the amount thereof from any monies then available for distribution to or for the benefit of that parish or city school board, college or university, or vocational and technical school or other agency or employer and shall transmit said amount directly to the board of trustees.

(3) Upon making such deduction, the state treasurer or the Department of Education shall immediately notify the school board or other authority that the deduction has been made and that the funds available for distribution to it are reduced accordingly.

(4) In like manner the board of trustees of the system, upon receipt of said funds, shall credit such funds to the account of the members affected thereby and shall notify the school board or other authority thereof.

B. As used in this Section, "due date" means the close of the fifteenth day after the end of the month for which payment of employer and members' contributions are applicable.

C. All payments of employers' contributions and employees' contributions, including any payments due from the state of Louisiana, which are paid after becoming delinquent shall include interest to be paid to the retirement system at the system's assumed actuarial valuation rate of interest computed from the date the payment became delinquent.

Added by Acts 1976, No. 274, §2; Acts 1983, No. 645, §1; Acts 1988, No. 272, §1; Redesignated from R.S. 17:992.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2006, No. 579, §1, eff. June 23, 2006.



RS 11:1203 - Collection of employer contributions; procedure

§1203. Collection of employer contributions; procedure

The collection of employer's contributions shall be made as follows:

(1) Upon the basis of each actuarial valuation provided herein, the board of trustees shall annually determine the "normal contribution" rate and the "accrued liability contribution" rate. The sum of these two rates shall be known as the employer's (state) contribution rate. Until the first valuation has been made and the returns computed, the amount payable by the state on account of the normal and accrued liability contributions shall be one hundred fifty thousand dollars, which amount is approximately five per cent of the estimated total salaries of the members of the system for the 1947-48 school year.

(2) Each appropriation made by the State of Louisiana shall be paid by the State Treasurer on warrant of the secretary-treasurer of the system. The secretary-treasurer, after making a record of the appropriation, shall deposit the same to the credit of the State Treasurer as provided by law.

Redesignated from R.S. 17:993 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1204 - Unclaimed funds, checks, and property; retention by system

§1204. Unclaimed funds, checks, and property; retention by system

Any unclaimed employee contributions, other funds, checks, or any other property which is held by the Louisiana School Employees' Retirement System which could be claimed by a member or prior member, the member's beneficiary, heirs, or estate shall never be presumed abandoned and shall be continuously held by the retirement system in the proper account for the benefit of the member, prior member, the member's beneficiary, heirs, or estate.

Acts 1984, No. 78, §1; Redesignated from R.S. 17:994 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1205 - Reversion of funds prohibited

§1205. Reversion of funds prohibited

A. At no time shall it be possible for the plan assets to be used for, or diverted to, any person other than for the exclusive benefit of the members and their beneficiaries, except that contributions made by the employer may be returned to the employer if the contribution was made due to a mistake of fact and the contribution is returned within one year of the mistaken payment of the contribution.

B. The amount of any contribution returned may not exceed the difference between the amount actually contributed and the amount which would have been contributed had there been no mistake of fact and may not include the earnings attributable to such contribution. The amount of the contributions returned must be reduced by any losses attributable to the contribution, and no participant may have his benefit payable hereunder reduced by the return of the contribution to less than such benefit would have been had the returned contribution never been made.

C. Notwithstanding Subsections A and B of this Section, if the system shall be terminated and all obligations under the system are fully funded and provided for, then any excess fund held by the system shall be returned to the employer.

Acts 1992, No. 125, §1.



RS 11:1206 - Employee contributions; discontinuance

§1206. Employee contributions; discontinuance

The retirement benefits provided by this Part shall not annually exceed one hundred percent of average compensation, and when a member has accrued a benefit equal to one hundred percent, no further contributions shall be required of him. However, the employer shall continue to pay employer contributions to the system.

Acts 1995, No. 559, §1; Acts 2014, No. 680, §1, eff. June 30, 2014.



RS 11:1301 - Definitions

CHAPTER 4. LOUISIANA STATE POLICE

RETIREMENT SYSTEM

PART I. GENERAL PROVISIONS

§1301. Definitions

As used in this Chapter, the following terms have these meanings:

(1) "Board" means the Louisiana State Police Retirement System Board.

(2) "Distributee" means a person who is eligible for benefits pursuant to this Chapter.

(3) "Division" or "office" means the office of state police, Department of Public Safety.

(4) "Fund" means the Louisiana State Police Retirement System Fund.

(5) "Minor Child" means a child of a member of this system who is under the age of eighteen years or who is a student who is under the age of twenty-three years.

(6) "Pension plan" means the defined benefit plan created by this Chapter and administered by the board to provide monthly benefits for retirees, beneficiaries, and survivors.

(7) "Student" means a person in a high school, a vocational-technical school, or a college or university, in a sufficient number of courses and classes in an accredited institution to be classified as a full-time regular student under the criteria used by the institution in which he is enrolled.

(8) "System" means the Louisiana State Police Retirement System.

(9) "Vested" means that a benefit payable to the member at some future time is not forfeitable.

Amended by Acts 1979, No. 440, §1. Acts 1981, No. 272, §1; Redesignated from R.S. 40:1421 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2003, No. 876, §1, eff. July 1, 2003; Acts 2012, No. 227, §1.



RS 11:1302 - Creation and composition of board; powers; expenses of administration

§1302. Creation and composition of board; powers; expenses of administration

A. The Louisiana State Police Retirement System Board is created and is composed of the following members:

(1) The state treasurer or his designee.

(2) The commissioner of administration or his designee.

(3) The superintendent of the office of state police or his designee.

(4) The president of the Louisiana State Troopers' Association.

(5) The president of the Central State Troopers' Coalition.

(6) A member of the House Committee on Retirement appointed by the speaker of the House of Representatives or the member's designee.

(7) The chairman of the Senate Committee on Retirement or his designee.

(8) One member of the system, who has credit for at least five years of service at the time of taking office, to be elected at large by a majority of votes cast by the active members of the system.

(9) One member of the system, who is a retiree at the time of taking office, to be elected at large by a majority of votes cast by the retired members of the system.

(10) One member of the system who has credit for at least five years of service at the time of taking office, or who is a retiree at the time of taking office, to be elected at large by a majority of votes cast by the active and retired members of the system.

(11) One surviving spouse of a deceased member to be elected at large by a majority of votes cast by the active and retired members of the system.

B. Elected members of the board shall serve terms of five years each. An active elected member shall be ineligible to continue as a member of the board after December thirty-first following the effective date of his retirement, except for the member elected at large by the active and retired members of the system. If a vacancy occurs in the office of an elected board member, the vacancy shall be filled for the unexpired term in accordance with rules and regulations promulgated by the board. The board shall adopt rules and regulations governing the election of the members of the board.

C. The board has full and complete authority to manage and administer the fund; to authorize the retirement of any police employee who may be eligible to retire; to determine monthly pensions and retirement salaries to be paid under the provisions of this Chapter; and to incur whatever expenses may be necessary to properly administer the system and the fund. Any expenses incurred by the board shall be borne by the fund.

Acts 2001, No. 298, §1, eff. June 6, 2001; Acts 2001, No. 409, §1, eff. June 15, 2001; Acts 2008, No. 79, §1, eff. July 1, 2008; Acts 2012, No. 227, §1; Acts 2016, No. 621, §1, eff. June 17, 2016.



RS 11:1302.1 - Compliance with Internal Revenue Code provisions

§1302.1. Compliance with Internal Revenue Code provisions

The retirement system shall take all actions necessary to comply with the provisions of the Internal Revenue Code applicable to qualified governmental retirement plans. The board shall promulgate rules in accordance with the Administrative Procedure Act to incorporate such Internal Revenue Code provisions into the retirement system's plan, and the plan provisions shall thereafter consist of this Chapter together with such properly promulgated rules.

Acts 2011, No. 354, §1, eff. July 1, 2011.



RS 11:1302.2 - Actuary; appointment; duties and powers; actuarial assumptions

§1302.2. Actuary; appointment; duties and powers; actuarial assumptions

A.(1) The board of trustees shall designate an actuary who shall be a technical advisor of the board of trustees on matters regarding the operation of the retirement system created by the provisions of this Chapter and shall perform such other duties as are required by law or by the board of trustees.

(2) Beginning with the 2012-2013 fiscal year, and at least once in each five-year period thereafter, the actuary shall make an actuarial investigation into the mortality, service, and compensation experience of the members and beneficiaries of the retirement system and shall make a valuation of the assets and liabilities of the system, and taking into account the result of such investigation and valuation, the board of trustees shall:

(a) Adopt for the retirement system such mortality, service, and other tables as shall be deemed necessary.

(b) Certify the rates of contribution payable by the state of Louisiana on account of new entrants at various ages.

(3) On the basis of such tables as the board of trustees shall adopt, the actuary shall make an annual valuation of the assets and liabilities of the system created by this Chapter.

(4) Any new tables and interest assumptions adopted in accordance with Subparagraph (2)(a) of this Subsection shall be applicable only with respect to persons who are members on the date of adoption. Tables in effect on the date of retirement shall remain applicable with respect to persons who retire prior to the adoption of new tables.

B.(1) Effective June 30, 2013, unless different actuarial assumptions are formally adopted and disclosed, as provided in Paragraph (2) of this Subsection, the following assumptions shall determine the actuarial equivalents to be used in this retirement system:

(a) Interest shall be compounded at the rate of seven and one-half percent per annum.

(b) Annuity rates shall be determined on the basis of the RP-2000 Sex Distinct Mortality Table.

(2) The board of trustees may authorize the use of interest and mortality rates in determining the actuarial equivalents which are different from the actuarial assumptions specified in Paragraph (1) of this Subsection. Any change in such actuarial assumptions shall be considered a part of the plan provisions of this retirement system and shall be considered an amendment to the plan provisions contained in this Section. In order to be effective, such change shall be formally adopted by the board of trustees as a rule or rules promulgated pursuant to the Administrative Procedure Act and disclosed to members of the retirement system.

(3) No change in actuarial assumptions shall reduce a member's accrued benefit.

Acts 2013, No. 287, §1, eff. June 30, 2013; Acts 2014, No. 791, §5.



RS 11:1303 - Joint administration with other systems

§1303. Joint administration with other systems

The board of trustees may take such actions as it deems necessary or appropriate to provide for the joint administration of the retirement system and the Louisiana State Employees' Retirement System; however, no action shall be taken which would impair the integrity of the board of trustees of each of the systems or the integrity of the funds and investments of each of the systems. The boards may, pursuant to the authority herein, appoint the same secretary-treasurer or secretary-manager, any other provisions of law to the contrary notwithstanding. Funds appropriated for the administration of each system shall be used for such purpose and in the category of expenditures appropriated but otherwise may be transferred to accomplish the purposes of this Section subject to the approval by the legislature, the Legislative Budget Committee, or its successor, or the division of administration or its commissioner. The board shall prepare and submit to the Joint Legislative Committee on the Budget an annual budget for estimated costs of operating the system for each succeeding fiscal year. This budget shall be subject to approval by the Joint Legislative Committee on the Budget.

Added by Acts 1978, No. 743, §1; Redesignated from R.S. 40:1422.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2004, No. 802, §1, eff. July 8, 2004.



RS 11:1304 - Composition of fund

§1304. Composition of fund

The fund exists in the state treasury and is composed of the following:

(1) Monthly payments made by all sworn, commissioned law enforcement officers of the office of state police of the Department of Public Safety and Corrections, of seven percent of their monthly salaries, prior to July 1, 1989, and beginning July 1, 1989, in accordance with R.S. 11:62(10). The aggregate amount paid each month by these officers shall be credited by the state treasurer to the system.

(2) A contribution from the state to said fund each fiscal year of ten thousand dollars, derived from bonuses, revenues, and receipts realized from oil and mineral leases on state owned lands, including renewals thereof and rentals thereon.

(3) REPEALED BY ACTS 1993, NO. 326, §1.

(4) REPEALED BY ACTS 1993, NO. 326, §1.

Amended by Acts 1951, 1st Ex.Sess., No. 32, §1; Acts 1959, No. 63, §1; Acts 1971, No. 74, §1; Acts 1971, No. 76, §1; Acts 1972, No. 242, §1; Acts 1975, No. 532, §1; Acts 1986, No. 605, §4; Acts 1988, 2nd Ex. Sess., No. 6, §4, eff. Oct. 31, 1988; Redesignated from R.S. 40:1423 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 326, §1.

{{NOTE: SEE ACTS 1986, NO. 605, §6.}}



RS 11:1305 - Membership in pension and retirement system; credit for unclassified service prohibited; exceptions

§1305. Membership in pension and retirement system; credit for unclassified service prohibited; exceptions

A. Membership in the Louisiana State Police Retirement System shall consist of the following:

(1) Sworn, commissioned law enforcement officers of the office of state police of the Department of Public Safety and Corrections who have satisfactorily completed the State Police Training Academy Course of Instruction, as provided by Act No. 320 of the 1975 Louisiana Legislature and Act No. 94 of the 1936 Louisiana Legislature, except those employed under the provisions of R.S. 40:1388 and 1389, who were in the employ of the former division of state police on the date of establishment of this system or who are subsequently employed or who were employed and left on deposit the amount paid into the system, and sworn commissioned law enforcement officers of the office of state police who were transferred to other offices of the Department of Public Safety and Corrections pursuant to the Executive Reorganization Act prior to January 1, 1979.

(2) The secretary and deputy secretary of the Department of Public Safety, who for the purpose of this Chapter, shall be considered state police employees, if they are sworn, commissioned state police officers who have graduated from the State Police Academy.

B. Except for the secretary and the deputy secretary of the Department of Public Safety and Corrections who shall be unclassified state employees, all members of the State Police Retirement System shall be classified employees under the state civil service system and after July 27, 1966 no service credit shall be allowed in the system for unclassified service with the office of state police except for service as secretary and deputy secretary of the Department of Public Safety and Corrections.

C.(1) Notwithstanding any provision of law to the contrary, and particularly R.S. 11:1307 or any other provision of this Section, any state police employee who is a sworn, commissioned law enforcement officer of the office of state police, who serves in an active capacity in an unclassified position in the Department of Public Safety and Corrections, and who has previously contributed to this system, shall be eligible to continue contributing and accruing service credit in this system.

(2) Any employee described in Paragraph (1) of this Subsection shall be entitled to have his salary earned in such unclassified capacity included in the calculation of retirement benefits which accrue to the employee under this system.

(3) The provisions of this Subsection are remedial in nature and, as such, shall be applied retroactively to January 1, 1996.

D.(1) Notwithstanding any provision of law to the contrary, any member of this system who was employed by any other law enforcement agency of the state of Louisiana or of any political subdivision thereof, if such service is not creditable in any public retirement or pension system, fund, or plan in the state, may purchase service credit in this system by paying all actuarial costs of such purchase as determined by the retirement system actuary in accordance with R.S. 11:158(C). The member shall pay the cost of such service credit either in a lump sum, or he may enter into an agreement with the board for installment payments over a time period not to exceed thirty-six months, inclusive of interest at the actuarial assumed rate of return.

(2)(a) Notwithstanding any provision of law to the contrary, any person whose membership in this system begins on or before June 30, 2008, who has at least ten years of service credit, and who was employed by any law enforcement agency of the federal government or of any other state or of any political subdivision of another state where such service is not creditable in any public retirement or pension system, fund, or plan in this or any other state or of the federal government, may purchase service credit in this system for such employment by paying all actuarial costs of such purchase as determined by the retirement system actuary, in accordance with R.S. 11:158(C) and as further provided in this Paragraph.

(b) To purchase credit for such service, the member shall apply to the system board of trustees and furnish with such application information on the name and address of each retirement or pension system, plan, or fund in which the member was enrolled during the out-of-state or federal law enforcement employment, together with the dates of such employment. The appropriate officer, trustee, or employee of each system, plan, or fund or of the out-of-state or federal employing agency shall certify the length of employment of the member and that the member does not have retirement or pension credit for such employment which duplicates the service credit being purchased in the system.

(c) The cost of such service credit shall be paid in a lump sum, or the member may enter into an agreement with the board for installment payments, such installments to be made within the time period approved by the board not to exceed thirty-six months.

Amended by Acts 1951, 1st Ex.Sess., No. 32, §1; Acts 1952, No. 385, §1; Acts 1966, No. 94, §1; Acts 1971, No. 71, §1; Acts 1971, No. 75, §1; Acts 1977, No. 751, §1, eff. July 25, 1977; Acts 1986, No. 605, §4; Acts 1988, 2nd Ex. Sess., No. 6, §4, eff. Oct. 31, 1988; Redesignated from R.S. 40:1424 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1999, No. 412, §1, eff. June 18, 1999; Acts 2003, No. 861, §1; Acts 2007, No. 367, §1, eff. July 1, 2007; Acts 2008, No. 268, §1, eff. July 1, 2008; Acts 2012, No. 227, §1.

NOTE: SEE ACTS 1986, NO. 605, §6.



RS 11:1306 - Application for retirement

§1306. Application for retirement

Any sworn, commissioned law enforcement officer of the division of state police who has attained the age and/or length of service required for retirement shall, upon filing with the board an application requesting retirement, together with a service certificate signed by the head of the division certifying the years served and the average salary, be retired by the board and shall receive retirement pay from the fund as provided in R.S. 11:1307.

Amended by Acts 1971, No. 71, §1; Acts 1973, No. 137, §1; Acts 1989, No. 507, §1; Redesignated from R.S. 40:1425 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1307 - Persons eligible to retire on basis of service and age; retirement benefits

§1307. Persons eligible to retire on basis of service and age; retirement benefits

A. Upon application to the board as provided in R.S. 11:1306, members of this system shall be retired by the board at benefits fixed as follows:

(1) Any member of the system, whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, and who has attained age fifty and who has credit for at least ten years of service shall be paid a monthly benefit equal to the sum of three and one-third percent multiplied by the member's monthly average salary, and further multiplied by the number of years of service credited to the member's account, but the total annual benefit shall not exceed one hundred percent of the member's final average annual salary.

(2)(a) Any member of the system whose initial date of employment was prior to September 8, 1978, regardless of age, who has credit for at least twenty years of service shall be paid a monthly benefit equal to the sum of three and one-third percent multiplied by the member's monthly average salary, and further multiplied by the number of years of service credited to the member's account, but the total annual benefit shall not exceed one hundred percent of the member's final average annual salary.

(b) Any member of the system whose initial date of employment occurred on or after September 8, 1978, and whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, who has credit for at least twenty-five years of service, regardless of age, shall be paid a monthly benefit equal to the sum of three and one-third percent multiplied by the member's monthly average salary, and further multiplied by the number of years of service credited to the member's account, but the total annual benefit shall not exceed one hundred percent of the member's final average annual salary.

(3) Notwithstanding any other provision of law to the contrary, any member of the system who participated in the Deferred Retirement Option Plan on or before June 30, 2003, and who continued in employment after participation in the Deferred Retirement Option Plan without a break in service and who remained in such continuous employment on July 1, 2003, shall be paid a monthly salary equal to the greater of the monthly benefit computed under R.S. 11:1307.1 or the sum of the member's original benefit plus twenty percent of the member's original average monthly salary, but the total annual benefit, including any additional benefit accrued after termination of participation in the Deferred Retirement Option Plan, shall not exceed one hundred percent of the member's final average annual salary.

B. Any member of the system who is a commissioned member of the office of state police who has at least twenty years of active service and who retires under the provisions of this Section shall be entitled to purchase his firearm at fair market value, upon retirement, subject to the approval of the deputy secretary of public safety services of the department.

C. Repealed by Acts 2009, No. 480, §2, eff. Oct. 1, 2009.

D.(1) Regardless of the compensation actually paid to a member, retirement benefits from the Louisiana State Police Retirement System shall be as provided in this Chapter, except that his retirement benefits shall not exceed the amount he would receive, assuming for computation purposes his earnings were equal to the highest step of the pay range for the highest classified position in the office of state police. The member's contributions shall be based upon the above salary assumed for computation purposes.

(2) The provisions of this Chapter which limit retirement benefits shall be inapplicable to those persons serving as secretary and deputy secretary of the Department of Public Safety on April 18, 1977.

E. In lieu of receiving the regular retirement salary computed pursuant to Subsection A of this Section, a member of the system who does not participate in the Back-Deferred Retirement Option Program provided by the provisions of this Chapter and who is eligible for a regular retirement salary computed pursuant to Subsection A of this Section may elect to receive a reduced retirement salary plus an initial benefit, provided the initial benefit, together with the reduced retirement salary, shall be certified by the actuary to be actuarially equivalent to the member's regular retirement salary computed pursuant to Subsection A of this Section. The amount of the initial benefit, as determined by the member, shall not exceed an amount equal to the member's maximum monthly retirement salary multiplied by thirty-six. The initial benefit shall, at the option of the member, be paid as a lump sum or placed in an interest-earning account in accordance with R.S. 11:1312.1(D)(4). Cost-of-living adjustments granted by the board of trustees to retirees who elect to receive a reduced retirement salary and an initial benefit shall be based only on the reduced retirement salary and shall not be based on the initial benefit.

Amended by Acts 1951; 1st Ex.Sess., No. 32, §1; Acts 1952, No. 385, §1; Acts 1958, No. 19, §1; Acts 1960, No. 129, §1; Acts 1973, No. 137, §1; Acts 1977, No. 475, §1, eff. July 13, 1977; Acts 1978, No. 532, §1; Acts 1989, No. 506, §1; Acts 1989, No. 507, §2; Redesignated from R.S. 40:1426 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 1110, §1, eff. Jan. 1, 1996; Acts 1999, No. 277, §1, eff. July 1, 1999; Acts 1999, No. 911, §1; Acts 2001, No. 1160, §1, eff. July 1, 2001; Acts 2003, No. 748, §1, eff. July 1, 2003; Acts 2009, No. 480, §§1, 2, eff. Oct. 1, 2009; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2012, No. 227, §1.

NOTE: See Acts 2001, No. 1160, §3, which enacts R.S. 11:1307.1, which provides that R.S. 11:1307(A) as set forth in the Act shall not apply to persons who retired or became system beneficiaries on or before June 30, 2001, and that "the provisions of R.S. 11:1307(A) shall apply to any such person as R.S. 11:1307(A) was in effect at the time of such person's retirement." See LSA notes at R.S. 11:1307.



RS 11:1307.1 - Exceptions

§1307.1. Exceptions

A. The provisions of R.S. 11:1307(A) as set forth in Section 1 of Acts 2001, No. 1160, shall not be applicable to those persons who retired from or became beneficiaries of the Louisiana State Police Retirement System on or before June 30, 2001. The provisions of R.S. 11:1307(A) shall apply to any such person as R.S. 11:1307(A) was in effect at the time of such person's retirement.

B.(1) However, notwithstanding any other provision of law to the contrary, with regard to any person who participated in the Deferred Retirement Option Plan on or before June 30, 2001, and who continued in employment after participation in the Deferred Retirement Option Plan without a break in service and who remains in such continuous employment on July 1, 2001, the monthly retirement benefit payable to such person shall be the sum of three and one-third percent, multiplied by his monthly average salary, and further multiplied by the years of service credited to his account prior to the effective date of his participation in the Deferred Retirement Option Plan, but his total annual benefit shall not exceed one hundred percent of his average annual salary.

(2)(a) Notwithstanding any other provision of law to the contrary and specifically the provisions of R.S. 11:1310, the phrase "average salary" as used in this Subsection for the purpose of computing the regular retirement benefits of any member who entered the Deferred Retirement Option Plan based on less than twenty-five years of service shall mean the average salary including any pay or salary provided by the legislature in addition to that pay or salary that is set by either the Civil Service Commission or the State Police Civil Service Commission for any twelve-month period of service occurring while a member of this system, but limited to the first twenty-five years of state trooper service, regardless of whether such state trooper service occurred before, during, or after participation in the Deferred Retirement Option Plan. The phrase "average salary" as defined by this Subparagraph shall be used for purposes of computing the regular retirement benefit that is payable based on all service occurring prior to the member's effective date of participation in the Deferred Retirement Option Plan.

(b) Any supplemental regular retirement benefit which is payable based on service which occurs after the member's termination of participation in the Deferred Retirement Option Plan shall be based on the greater of the average salary as determined in Subparagraph (a) of this Paragraph or the average salary including any pay or salary provided by the legislature in addition to that pay or salary that is set by either the Civil Service Commission or the State Police Civil Service Commission for any twelve-month period of service occurring while a member of this system, but limited to the years of service which are attributable to twenty-five or more years of state trooper service.

(c) For purposes of this Section, "state trooper service" shall not include any service credited to the member's account based on the purchase of credit for military service or credit based on a transaction executed pursuant to R.S. 11:142, 143, or 158.

(d) For purposes of this Section, "average salary" shall not include overtime, expenses, clothing allowances, or any remuneration resulting from military service.

(3) Any member who is covered by the provisions of this Section and who is either participating in or who has terminated his participation in the Deferred Retirement Option Plan on or before July 1, 2001, shall not have the benefits that are either being credited to or have been credited to his Deferred Retirement Option Plan account recomputed. The Deferred Retirement Option Plan benefits that are either currently being credited to or have been credited to such member's Deferred Retirement Option Plan account shall be the same as they were upon the member's effective date of entry into the Deferred Retirement Option Plan.

(4) Any member whose regular or supplemental retirement benefits, or any combination of regular or supplemental retirement benefits, would be reduced because of the application of the provisions of Acts 2001, No. 1160, shall receive the highest combination of any such benefits.

Acts 2001, No. 1160, §3, eff. July 1, 2001; Acts 2012, No. 227, §1.

NOTE: See note at §1307 relative to applicability of §1 of Acts 2001, No. 1160 to persons who retired or became beneficiaries on or before June 30, 2001.



RS 11:1308 - REPEALED BY ACTS 1993, NO. 326, 1.

§1308. REPEALED BY ACTS 1993, NO. 326, §1.



RS 11:1309 - REPEALED BY ACTS 1993, NO. 326, 1.

§1309. REPEALED BY ACTS 1993, NO. 326, §1.



RS 11:1310 - Average salary; method of determining

§1310. Average salary; method of determining

A.(1) With respect to persons employed prior to September 8, 1978, the term "average salary" as used in this Chapter for the purpose of determining pension payments and retirement is the average salary including any additional pay or salary provided by the legislature over and above that set by the Civil Service Commission, received for the year ending on the last day of the month immediately preceding the date of retirement or date of death or for any one-year period, whichever is the greatest. For the purposes of computation, "average salary" shall not include overtime, expenses, or clothing allowances.

(2)(a) With respect to persons becoming employed on and after September 8, 1978, and whose first employment making them eligible for membership in one of the state systems occurred on or before December 31, 2010, the term "average salary" as used in this Chapter for the purpose of determining pension payments and retirement is the average salary including any additional pay or salary provided by the legislature over and above that set by the Civil Service Commission, received for the thirty-six month period ending on the last day of the month immediately preceding the date of retirement or date of death or for any thirty-six consecutive months, whichever is the greatest. For the purposes of computation, "average salary" shall not include overtime, expenses, or clothing allowances.

(b) The earnings to be considered for the thirteenth through the twenty-fourth month shall not exceed one hundred twenty-five percent of the earnings of the first through the twelfth month. The earnings to be considered for the final twelve months shall not exceed one hundred twenty-five percent of the earnings of the thirteenth through the twenty-fourth month. Nothing in this Subparagraph, however, shall change the method of determining the amount of earned compensation received.

B. Repealed by Acts 1982, No. 769, §3.

C. Every member of this police pension and retirement system who claims additional credit for services rendered under any of the provisions of this section, shall furnish proof of such service, in the form of a certificate satisfactory to the superintendent of the division.

Amended by Acts 1951, 1st Ex.Sess., No. 32, §1; Acts 1952, No. 385, §1; Acts 1958, No. 19, §1; Acts 1960, No. 129, §1; Acts 1966, No. 94, §4; Acts 1970, No. 229, §1; Acts 1973, No. 137, §1; Acts 1975, No. 532, §2; Acts 1977, No. 475, §1, eff. July 13, 1977; Acts 1977, No. 751, §1, eff. July 25, 1977; Acts 1978, No. 532, §§4, 5; Redesignated from R.S. 40:1427 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:1311 - Reemployment of retiree

§1311. Reemployment of retiree

A. Whenever a retiree returns to employment as a sworn, commissioned law enforcement officer of the office of state police in any office, section, agency, commission, or branch of the Department of Public Safety and Corrections as defined in Title 36 of the Louisiana Revised Statutes of 1950, whether by executive order or by any other authorized action or authority, such person shall not be entitled to renew his membership in or become a member of the system. If his earnings in such employment are more than fifty percent of his average final compensation, payment of his retirement benefit shall be suspended for every month of such employment. Upon the subsequent separation of such employment or upon death prior thereto, the retirement allowance to which he shall then be entitled and the benefits to which any of his dependents shall then be entitled shall be the same as those to which he and/or his dependents or beneficiaries were entitled prior to and at the time of such employment.

B. Notwithstanding the provisions of R.S. 11:149(A), whenever a retiree returns to employment with the Department of Public Safety and Corrections in any capacity other than as a sworn, commissioned law enforcement officer of the state police, his employment shall, if otherwise applicable, be governed, with respect to retirement, by the laws governing the Louisiana State Employees' Retirement System.

Added by Acts 1960, No. 129, §2. Amended by Acts 1962, No. 406, §1; Acts 1966, No. 94, §3; Acts 1982, No. 576, §1; Redesignated from R.S. 40:1427.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 59, §1, eff. July 1, 1995.



RS 11:1312 - Repealed by Acts 2009, No. 480, §2, eff. Oct. 1, 2009.

§1312. Repealed by Acts 2009, No. 480, §2, eff. Oct. 1, 2009.



RS 11:1312.1 - Back-Deferred Retirement Option Program

§1312.1. Back-Deferred Retirement Option Program

A.(1) There is hereby created an optional retirement benefit program for members of the system called the "Back-Deferred Retirement Option Program" which shall be referred to in this Chapter as "Back-DROP".

(2) In lieu of receiving a normal retirement benefit pursuant to R.S. 11:1307 through 1310, an eligible member of the system may elect to retire and have his benefits structured, calculated, and paid as provided in this Section.

B. An active, contributing member of the system shall be eligible for Back-DROP only if both of the following are satisfied:

(1) The member has accrued more service credit than the minimum required for eligibility for a normal retirement benefit.

(2) The member has attained an age that is greater than the minimum required for eligibility for a normal retirement benefit, if applicable.

C. At the time of retirement, a member who elects to receive a Back-DROP benefit shall select a Back-DROP period to be specified in whole months. The duration of the Back-DROP period shall not exceed the lesser of thirty-six months or the number of months of creditable service accrued after the member first attained eligibility for normal retirement. The Back-DROP period shall be comprised of the most recent calendar days corresponding to the member's employment for which service credit in the system accrued.

D.(1) The Back-DROP benefit shall have two portions: a monthly benefit portion and a lump-sum portion.

(2) The member's Back-DROP monthly benefit shall be calculated pursuant to the provisions applicable for service retirement set forth in R.S. 11:1307 through 1310, subject to the following conditions:

(a) For purposes of this Paragraph, creditable service shall not include service credit reciprocally recognized pursuant to R.S. 11:142.

(b) Accrued service credit at retirement shall be reduced by the Back-DROP period.

(c) The sum of the Back-DROP period and the accrued service credit used to calculate the member's monthly benefit shall not exceed thirty years.

(d) Final average compensation shall be calculated by excluding all earnings during the Back-DROP period.

(e) Employer contributions received by the retirement system during the Back-DROP period and any interest that has accrued on employer and employee contributions received during the period shall be retained by the system and shall not be refunded to the member or to the employer.

(f) Employee contributions received by the retirement system during the Back-DROP period shall, at the member's election, be refunded to the member without interest or deposited directly into the member's Back-DROP account.

(g) The member's Back-DROP monthly benefit shall be calculated based upon the member's age and service and the system statutes and other plan provisions in effect on the last day of creditable service before the Back-DROP period.

(h) At retirement, the member's maximum monthly retirement benefit payable as a life annuity shall be equal to the Back-DROP monthly benefit.

(3) In addition to the monthly benefit received pursuant to Paragraph (2) of this Subsection, the member shall be paid a lump-sum benefit equal to the Back-DROP maximum monthly retirement benefit multiplied by the number of months selected as the Back-DROP period.

(4) The Back-DROP lump sum shall, at the member's election, be distributed to the member or paid into an individual account and placed in liquid asset money market investments. Such account shall be credited with interest at the actual rate of return earned on such account balance investments.

(5) Cost-of-living adjustments shall not be payable on the member's Back-DROP lump sum.

Acts 2009, No. 480, §1, eff. Oct. 1, 2009.



RS 11:1313 - Disability retirement; eligibility

§1313. Disability retirement; eligibility

A. Eligibility for disability benefits, procedures for application for disability benefits, procedures for the certification of continuing eligibility for disability benefits, the authority of the board of trustees to modify disability benefits, and procedures governing the restoration to active service of an employee who formerly had a disability are specifically described and provided for in R.S. 11:201 through 224.

B. The board of trustees shall award disability benefits to any sworn, commissioned law enforcement officer of the office of state police whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, who is eligible and who has been officially certified as having a disability by the State Medical Disability Board. The disability benefit shall be determined as follows:

(1) Upon application for retirement due to a total and permanent disability caused solely as the result of injuries sustained in the performance of his official duties, a member shall receive a disability benefit equal to fifty percent of his average salary, plus one and one-half percent of his average salary for each year of service credit in excess of ten years. Such benefit shall not exceed one hundred percent of the member's average salary and the provisions of R.S. 11:221 shall be inapplicable with respect to such disability retiree.

(2) Upon application for retirement due to a total and permanent disability caused as the result of any other reason, a member with at least five years service credit shall receive a disability benefit equal to fifty percent of his average salary plus one and one-half percent for each year of service credit in excess of ten years. Such benefit shall not exceed one hundred percent of the member's average salary.

(3)(a) Notwithstanding any provision of law to the contrary, upon application for retirement due to a total and permanent disability caused solely as the result of injuries sustained in the performance of official duties, and such injuries include loss of limb, loss of organ, total loss of sight or hearing, paralysis, or permanent damage to the brain or spinal cord, a member shall receive a disability benefit equal to one hundred percent of his average annual salary, or thirty-six thousand dollars annually, whichever is greater.

(b) Any person who is a disability retiree of the system on June 30, 2003, and who has a qualifying disability as defined in Subparagraph (a) of this Paragraph shall be eligible for the disability benefits provided thereunder; however, any increase in benefits to such a disability retiree shall be payable prospectively from July 1, 2003 only.

(c) The provisions of this Paragraph shall not apply to any person whose disability occurs on or after June 30, 2003.

C. The board of trustees shall award disability benefits to any sworn, commissioned law enforcement officer of the office of state police whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011, who is eligible and who has been officially certified as having a disability by the State Medical Disability Board. The disability benefit shall be determined as provided in R.S. 11:1345.7.

D. If the application for disability benefits is not filed while the member is in service, it shall be presumed that the disability was not incurred while the member was an active contributing member in active service. Such presumption may be overcome only by clear, competent, and convincing evidence that the disability was incurred while the member was an active contributing member in active service.

Acts 1989, No. 509, §1; Redesignated from R.S. 40:1428 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2003, No. 538, §1, eff. July 1, 2003; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2014, No. 811, §4, eff. June 23, 2014; Acts 2016, No. 322, §1, eff. June 30, 2016.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1314 - REPEALED BY ACTS 1993, NO. 326, 1.

§1314. REPEALED BY ACTS 1993, NO. 326, §1.



RS 11:1315 - Death while performing qualified military service

§1315. Death while performing qualified military service

In the case of a death of a member occurring on or after January 1, 2007, while performing qualified military service, as defined in Section 414(u) of the Internal Revenue Code, eligibility for survivor benefits under this Section shall be determined as if the member had resumed employment and then terminated employment on account of death. The retirement system will credit the member's qualified military service as service for vesting purposes and for eligibility computation purposes as though the member, if eligible to, had met the definition of employee under the retirement system and had resumed employment under the Uniformed Services Employment and Reemployment Rights Act (Chapter 43 of Title 38, United States Code) immediately prior to the member's death. The time spent by the member in unqualified military service shall not count for benefit accrual purposes (creditable service) but will count only for eligibility purposes under this Section.

Acts 2011, No. 354, §1, eff. July 1, 2011.



RS 11:1316 - Death in the line of duty; certain members hired on or before December 31, 2010; pension of surviving spouse of deceased employee; minor children with no surviving spouse

§1316. Death in the line of duty; certain members hired on or before December 31, 2010; pension of surviving spouse of deceased employee; minor children with no surviving spouse

A. This Section shall apply to any sworn commissioned law enforcement officer of the office of state police of the Department of Public Safety and Corrections whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010. The surviving spouse of any such sworn commissioned law enforcement officer of the office of state police of the Department of Public Safety and Corrections who is killed in the discharge of his duties, or dies from immediate effects of any injury received as the result of an act of violence occurring while engaged in the discharge of his duties, shall be pensioned at seventy-five percent of the salary being received by the employee at the time of the decedent's death or injury, provided the surviving spouse was married to the decedent at the time of the event which resulted in the officer's death.

B. Notwithstanding the forfeiture provisions of R.S. 11:1321, the pension of a surviving spouse covered by Subsection A of this Section shall be paid until the death of the surviving spouse.

C.(1) If there is no surviving spouse of any state police employee whose death results from injury received in line of duty, then any surviving minor children shall be pensioned at the amounts set forth in Subsection A of this Section.

(2) As each minor child reaches eighteen years of age, or twenty-three years of age if a student, he shall receive no further benefits.

Amended by Acts 1958, No. 19, §1; Acts 1976, No. 367, §1; Redesignated from R.S. 40:1431 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1999, No. 212, §1, eff. June 11, 1999; Acts 1999, No. 1320, §1, eff. July 12, 1999; Acts 2001, No. 235, §1, eff. June 1, 2001; Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:1317 - Pension of children of deceased employee and children of deceased retired employees; certain members hired on or before December 31, 2010

§1317. Pension of children of deceased employee and children of deceased retired employees; certain members hired on or before December 31, 2010

A.(1) This Section shall apply to any employee whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010. If there is no surviving spouse to receive the pension due a spouse of any police employee or retired employee under R.S. 11:1320 or 1322, or if the spouse has remarried and forfeited his or her benefit under R.S. 11:1321, the minor children of the deceased employee or deceased retired employee, if any, shall receive a monthly pension equal to the greater of:

(a) Sixty percent of the average salary of the deceased police employee; or

(b) The pension that would have been received by the surviving spouse under R.S. 11:1320 or 1322 or was being received under R.S. 11:1321.

(2) The monthly benefit received by the surviving children pursuant to the provisions of this Subsection shall be divided equally among the surviving children.

B. As each minor child reaches eighteen years of age, or twenty-three years of age if a student, he shall receive no further benefits.

Amended by Acts 1981, No. 272, §1; Redesignated from R.S. 40:1432 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 235, §1, eff. June 1, 2001; Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:1318 - Pension of physically handicapped or mentally disabled children of deceased employee hired on or before December 31, 2010

§1318. Pension of children with physical or mental disabilities of deceased employee hired on or before December 31, 2010

A. Any child of a deceased member whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, whether under or over the age of eighteen years, shall be entitled to the same benefits, payable in the same manner as provided by this Chapter for surviving spouses, if the child has a total physical disability or mental disability.

B. The applicant shall provide adequate proof of physical or mental disability of such surviving child or children and shall notify the board of any subsequent changes in the child's condition. The board may require a certified statement of the child's eligibility status at the end of each calendar year.

Added by Acts 1978, No. 352, §1; Redesignated from R.S. 40:1432.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1999, No. 813, §1, eff. July 2, 1999; Acts 1999, No. 1330, §1, eff. July 12, 1999; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1319 - Pension of parents of deceased employee hired on or before December 31, 2010

§1319. Pension of parents of deceased employee hired on or before December 31, 2010

For any employee whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, if there is no surviving spouse and no minor children, a monthly pension of twenty-five percent of the average salary of the deceased employee shall be paid to the parent or parents of the deceased employee, if they, or either of them, derived their main support from the employee.

Amended by Acts 1981, No. 272, §1; Redesignated from R.S. 40:1433 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:1320 - Death of employee not in performance of duty; certain members hired on or before December 31, 2010; payments

§1320. Death of employee not in performance of duty; certain members hired on or before December 31, 2010; payments

A. This Section shall apply to any sworn commissioned law enforcement officer of the office of state police of the Department of Public Safety and Corrections whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010. On and after January 1, 1973, the surviving spouse of any such sworn, commissioned law enforcement officer of the office of state police whose death occurs other than in the line of duty, but who at the time of death was a member of the system and had less than twenty years of service credit with the department, shall be pensioned at twenty-five percent of his average salary if the officer, at the time of death, had under five years of service credit, thirty percent of his average salary if he had five years but under ten years of service credit, forty percent of his average salary if he had ten years but under fifteen years of service credit, and fifty percent of his average salary if he had fifteen years but under twenty years of service credit. On and after September 9, 1977, if the employee had twenty years of service or more, the surviving spouse shall receive a pension equal to the retirement benefit the employee would have received had the employee elected to retire at the time of his death.

B. If there is no surviving spouse, the minor children shall be pensioned as provided in R.S. 11:1317.

C. Dependent parents shall be pensioned as provided under R.S. 11:1319.

D. Provided, however, that said pension shall be paid only so long as they are eligible under the provisions of this Title.

Amended by Acts 1958, No. 19, §1; Acts 1973, No. 137, §1; Acts 1977, No. 375, §1; Acts 1981, No. 272, §1; Redesignated from R.S. 40:1434 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:1321 - Surviving spouse remarrying; forfeiture of pension; employees hired on or before December 31, 2010

§1321. Surviving spouse remarrying; forfeiture of pension; employees hired on or before December 31, 2010

A.(1) This Section shall apply to the surviving spouse of any member whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010. If the surviving spouse of a deceased employee remarries while receiving the surviving spouse's pension under the provisions of this Chapter, such spouse thereupon forfeits all rights to the spouse's pension.

(2)(a) If there are minor children of a deceased employee whose surviving spouse remarries while receiving the surviving spouse's pension, such minor children shall be paid a pension equal to the greater of:

(i) The benefit that the surviving spouse was receiving at the time of remarriage; or

(ii) A pension payable in the manner provided in R.S. 11:1317.

(b) As each minor child attains age eighteen, or age twenty-three if a student, he shall receive no further benefits payable pursuant to this Paragraph.

(3) If there are no minor children of a deceased employee whose spouse remarries while receiving the surviving spouse's pension, the parent or parents of the deceased employee who derived their main support from such deceased employee shall receive the pension provided for them under the provisions of R.S. 11:1319.

B. Notwithstanding the provisions of Subsection A of this Section and any other provision of law to the contrary, a surviving spouse who remarries after November 1, 1991, and who was at least fifty-five years of age at the time of the remarriage, may, after making written application not later than January 1, 2000, to the retirement system, resume drawing survivor benefits as provided in R.S. 11:1316 or R.S. 11:1320, whichever is appropriate, following a court-approved dissolution of the marriage.

Amended by Acts 1981, No. 272, §1; Redesignated from R.S. 40:1435 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1999, No. 412, §1, eff. June 18, 1999; Acts 2001, No. 235, §1, eff. June 1, 2001; Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:1322 - Death of former or retired employee hired on or before December 31, 2010; pension payable to survivors

§1322. Death of former or retired employee hired on or before December 31, 2010; pension payable to survivors

A. This Section shall apply to any employee whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010. The surviving spouse of a deceased former employee shall receive a pension in an amount equal to the monthly retirement pay that would have been payable to the decedent, provided all of the following conditions exist:

(1) The decedent had terminated employment covered by this system prior to attaining the requisite age for retirement eligibility.

(2) The decedent has credit for at least ten years of service in this system and has contributions credited to his account.

(3) The surviving spouse was:

(a) Married to the decedent for at least two years prior to the decedent's death; and

(b) For a decedent whose date of death occurred on or before December 31, 2010, was living with the decedent at the time of death.

B. The surviving spouse of a deceased retired employee shall receive a pension in an amount equal to the monthly retirement pay that was being paid to the decedent on the date of death, provided all of the following conditions exist:

(1) The surviving spouse was married to the decedent for at least two years prior to the decedent's death; and

(2) For a decedent whose retirement date occurred on or before December 31, 2010, was living with the decedent at the time of death.

C.(1)(a) If there is no surviving spouse eligible to receive benefits pursuant to Subsection A or B of this Section, the minor children of the decedent shall be entitled to benefits equal to the greater of:

(i) The benefit that the surviving spouse would have received pursuant to Subsection A or B of this Section; or

(ii) The benefits payable as provided in R.S. 11:1317.

(b) As each minor child attains age eighteen, or age twenty-three if a student, he shall receive no further benefits payable pursuant to this Subsection.

(2) If there is no surviving spouse eligible to receive benefits pursuant to Subsection A or B of this Section and there are no eligible minor children, then the parents of the decedent shall be entitled to benefits as provided in R.S. 11:1319.

D. Remarriage of the surviving spouse acts as a forfeiture of any rights to receive any further benefits hereunder, except as provided in R.S. 11:1321(B).

E.(1) The provisions of Subparagraph (A)(3)(a) and Paragraph (B)(1) of this Section shall not apply where the decedent's cause of death was terminal cancer which was initially diagnosed after the marriage between the decedent and the surviving spouse, where such diagnosis occurred before April 1, 2003, and where there is sufficient documentation to verify the initial date of such diagnosis.

(2) The provisions of this Subsection shall be applied retroactively to January 1, 1999. The surviving spouse of any member who died of terminal cancer on or after January 1, 1999, and who was not eligible for receipt of survivor benefits because of the application of the provisions of Subparagraph (A)(3)(a) and Paragraph (B)(1) of this Section shall be eligible for and shall be paid such benefits, provided sufficient documentation is furnished to the system to verify the initial date of the member's cancer diagnosis.

Acts 1978, No. 532, §8. Amended by Acts 1981, No. 272, §1; Redesignated from R.S. 40:1436 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1999, No. 46, §1, eff. July 1, 1999; Acts 1999, No. 412, §1, eff. June 18, 1999; Acts 2001, No. 235, §1, eff. June 1, 2001; Acts 2003, No. 211, §1, eff. June 5, 2003; Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:1323 - Death of employee not in performance of duty; employees hired on or after January 1, 2011

§1323. Death of employee not in performance of duty; employees hired on or after January 1, 2011

A. This Section shall apply to any member whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011, and whose death occurs other than in the line of duty. Survivor benefits shall be due and payable by the system effective the first day of the next month following the death of such member, but shall not be paid until a properly completed and acceptable application is received by the system and all proper certifications have been received by the system.

B.(1) A surviving spouse with a minor child or child with a physical disability, or a child with a mental disability, or children shall be paid per month, for so long as one or more children remain eligible for benefits under Subsection C of this Section, fifty percent of the benefit to which the member would have been entitled if he had retired on the date of his death using the member's applicable accrual rate regardless of years of service or age, or six hundred dollars per month, whichever is greater, provided the deceased member was an active member at the time of death and had five or more years of service credit, at least two years of which were earned immediately prior to death or provided the deceased member had twenty or more years of service credit regardless of when earned or whether the deceased member was in active service at the time of death.

(2) Benefits shall cease upon remarriage and shall resume upon a subsequent divorce from or death of a new spouse; however, if the member was eligible to retire on the date of his death, benefits shall not cease upon remarriage.

(3) When all surviving children cease to be eligible for benefits under Subsection C of this Section, the surviving spouse shall cease to receive benefits provided by this Subsection and thereafter, if eligible, shall receive benefits in accordance with the provisions of Subsection D of this Section.

C.(1) In addition to the amount payable in accordance with Subsection B of this Section, for the benefit of the surviving minor child, or children, there shall be paid for each such child, subject to a maximum of two children, per month fifty percent of the benefit to which a spouse would be entitled under Subsection B of this Section. Benefits shall be payable to such children even if no spouse eligible for survivor benefits is present, provided the member had at least five years of service credit. Benefits for a child shall cease when the child is no longer a minor child as defined by this Chapter. No surviving minor child shall receive more than one survivor's benefit at any one time. If two benefits are applicable, only the larger shall be paid.

(2)(a) In addition to the amount payable in accordance with Subsection B of this Section, any surviving child of a deceased member, whether under or over the age of eighteen years, shall be entitled to the same benefits, payable in the same manner, as are provided by this Section for minor children, if the child has a total physical disability or mental disability, and had such disability at the time of the death of the member and is dependent upon the surviving spouse or other legal guardian.

(b) The applicant shall provide adequate proof of physical or mental disability of such surviving child or children and shall notify the board of any subsequent changes in the child's condition to such an extent that the child is no longer dependent upon the surviving spouse or legal guardian and any changes in the assistance being received from other state agencies. The board may require a certified statement of the child's eligibility status at the end of each calendar year.

D.(1) A surviving spouse without a minor child or a child with a physical disability, or a child with a mental disability, or children shall be paid per month, for the remainder of his life, a benefit based on years of service that the member had earned to the date of his death using the applicable accrual rate, or six hundred dollars per month, whichever is greater, provided the surviving spouse had been married to the deceased member for at least one year prior to death, and provided the deceased member was an active member at the time of death and had ten or more years of service credit, at least two years of which were earned immediately prior to death or provided the deceased member had twenty or more years of service credit regardless of when earned or whether the deceased member was in active service at the time of death.

(2) Benefits shall cease upon remarriage and shall resume upon a subsequent divorce or death of the new spouse; however, if the member was eligible to retire on the date of his death, benefits shall not cease upon remarriage.

E. The accumulated contributions of a deceased member shall be paid in a lump sum refund to the natural person or persons that he designated as his beneficiary, or to his succession if there is no designated beneficiary, but only if no benefits under Subsection A, B, C, D, F, or G of this Section are payable. Payment of accumulated contributions shall be made only upon receipt of the deceased member's death certificate. Such payment to the named beneficiary or the estate cancels all liability of the system to the deceased member, his named beneficiary, or his estate.

F. In the event of death of a member leaving a surviving spouse and dependent children, the total of the benefits payable under Subsections B and C of this Section shall not be less each month than what would have been payable under Subsection D of this Section for as long as both spouse and children are eligible to receive benefits under Subsections B and C of this Section.

G. If a member dies, even after retirement, eligible minor children shall receive the benefits under Subsection C of this Section.

H. The benefits payable under Subsection C of this Section shall be paid to the person having legal custody of the property of the child, unless a trust created under Louisiana law has been created by the deceased member for the benefit of the child, the terms of the instrument creating the trust so provide and the system has been provided with a certified copy of the trust document, then the survivor benefit shall be paid to the trust under the terms of the trust for addition to the trust property. In the event that the trust is contested by any party, the system shall withhold all survivor benefit payments or deposit them in the registry of the court if a concursus proceeding is filed, until there is a final binding legal agreement or judgment regarding the proper payment of the survivor benefits.

I. Each survivor benefit recipient shall be required to establish proof annually or at such other times as the board of trustees may deem necessary that they are still legally entitled to the survivor benefits provided in this Section. The board of trustees shall have the right to suspend or cancel any survivor benefit wherein the recipient fails to provide proper certification of eligibility.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2011, No. 368, §1, eff. July 1, 2011; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1323.1 - Death of former or retired employee hired on or after January 1, 2011; pension payable to survivors

§1323.1. Death of former or retired employee hired on or after January 1, 2011; pension payable to survivors

A. This Section shall apply to any employee whose first employment making him eligible for membership in any state retirement system began on or after January 1, 2011. The surviving spouse of a deceased former employee shall receive a pension in an amount equal to fifty percent of the monthly retirement pay that would have been payable to the decedent, provided all of the following conditions exist:

(1) The decedent had terminated employment covered by this system prior to attaining the requisite age for retirement eligibility.

(2) The decedent has credit for at least twelve years of service in this system and has contributions credited to his account.

(3) The surviving spouse was married to the decedent for at least two years prior to the decedent's death.

B. The surviving spouse of a deceased retired employee shall receive a pension in an amount equal to seventy-five percent of the monthly retirement pay that was being paid to the decedent on the date of death, provided the surviving spouse was married to the decedent for at least two years prior to the decedent's death.

C.(1)(a) If there is no surviving spouse eligible to receive benefits pursuant to Subsection A or B of this Section, or if the spouse has remarried and forfeited his benefit under R.S. 11:1321, the minor children of the decedent shall be entitled to benefits equal to fifty percent of the monthly retirement pay that would have been payable to the decedent, or was being paid to the decedent on the date of death.

(b) As each minor child attains age eighteen, or age twenty-three if a student, he shall receive no further benefits payable pursuant to this Subsection.

(2) If there is no surviving spouse eligible to receive benefits pursuant to Subsection A or B of this Section and there are no eligible minor children, then the parents of the decedent shall be entitled to benefits as provided in R.S. 11:1319.

D. Remarriage of the surviving spouse acts as a forfeiture of any rights to receive any further benefits pursuant to this Section.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:1324 - Withdrawal from fund upon leaving service

§1324. Withdrawal from fund upon leaving service

Any police employee who has not attained the required age nor the required years of service for retirement under the provisions of this Chapter may withdraw from the fund all of his contributions upon leaving the service as a state police employee. The provisions of this Section shall not have any retroactive effect with respect to withdrawals made prior to September 12, 1980.

Amended by Acts 1959, No. 63, §2; Acts 1973, No. 137, §1; Acts 1980, No. 380, §1; Acts 1989, No. 507, §1; Redesignated from R.S. 40:1438 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1325 - Guaranteed return of accumulated contributions

§1325. Guaranteed return of accumulated contributions

Each member or retiree shall be guaranteed the refund or return of an amount equal to his accumulated contributions either in a monthly benefit or a lump sum refund, or both, paid to his surviving spouse or estate. The provisions of this Section shall not have any retroactive effect with respect to withdrawals made prior to September 12, 1980.

Added by Acts 1980, No. 380, §1; Redesignated from R.S. 40:1438.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1326 - Credit for previous service upon reentry into service

§1326. Credit for previous service upon reentry into service

A. Any employee who has left the service and has withdrawn his accumulated contributions from the state police retirement fund may have his prior service credit reinstated provided he repays to the fund the full amount previously withdrawn from the fund, plus interest at the board approved actuarial valuation rate, compounded annually from date of withdrawal to date of repayment.

B. Payment for service credit under this Section shall be allowed by a trustee-to-trustee transfer of funds from an annuity under Section 403(b) or a plan under Section 457 of the Internal Revenue Code to the system.

Amended by Acts 1958, No. 19, §1; Acts 1973, No. 137, §1; Acts 1979, No. 440, §1; Acts 1986, No. 774, §1; Acts 1990, No. 425, §1; Redesignated from R.S. 40:1439 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 637, §1, eff. July 1, 2010.



RS 11:1327 - Investment of funds

§1327. Investment of funds

The board may invest, in accordance with the provisions of R.S. 11:263, any portion of the State Police Retirement Fund in the judgment of the board, not required to pay current pensions and retirement salaries payable under the provisions of this Subpart.

Acts 1984, No. 867, §2; Redesignated from R.S. 40:1440 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1328 - REPEALED BY ACTS 1993, NO. 326, 1.

§1328. REPEALED BY ACTS 1993, NO. 326, §1.



RS 11:1329 - Increase in pensions; sale of drivers' licenses

§1329. Increase in pensions; sale of drivers' licenses

An increase of twenty-five percent in the pensions presently being paid to former officers and employees of the State Police Department who retired prior to January 1, 1955 under the provisions of R.S. 11:1306 through 1326, as amended, is hereby authorized, and out of the receipt derived from the sale of "drivers' licenses" accruing to the Driver's License Division of the Department of Public Safety and Corrections under the provisions of R.S. 32:412, the sum of twenty thousand dollars is hereby appropriated, set aside and dedicated for the fiscal year 1961-62 and each Fiscal Year thereafter to pay the increases herein authorized, and said amount shall be deposited annually in the Louisiana State Police Retirement System Fund from which fund said increases shall be paid.

Acts 1961, No. 18, §1; Redesignated from R.S. 40:1441 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2012, No. 227, §1.



RS 11:1330 - REPEALED BY ACTS 1993, NO. 326, 1.

§1330. REPEALED BY ACTS 1993, NO. 326, §1.



RS 11:1331 - Exemption from state income taxes; garnishment

§1331. Exemption from state income taxes; garnishment

All retirement income payable to retirees and their beneficiaries shall be exempt from state income taxes. All retirement benefits payable to retirees shall be subject to garnishment or court-ordered assignment only as provided for in R.S. 11:292.

Added by Acts 1972, No. 243, §2; Acts 1986, No. 767, §6; Redesignated from R.S. 40:1442.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2007, No. 333, §1, eff. July 1, 2007.



RS 11:1331.1 - Cost-of-living adjustment; minimum benefit

§1331.1. Cost-of-living adjustment; minimum benefit

A. The provisions of Subsection B of this Section shall apply to:

(1) Any regular retiree of the system who, on June 30, 2006:

(a) Has twenty or more years of service credit; and

(b) Has been retired for fifteen years or more; and

(c) Receives a monthly retirement benefit of less than one thousand two hundred dollars.

(2) Any regular retiree of the system who, on June 30, 2006:

(a) Has been retired for thirty years or more; and

(b) Has attained the age of eighty or more; and

(c) The sum of his years retired plus his years of service credit equals or exceeds fifty; and

(d) Receives a monthly retirement benefit of less than one thousand two hundred dollars.

(3) Any disability retiree who as of June 30, 2006, receives a monthly retirement benefit of less than one thousand two hundred dollars.

(4) The surviving spouse of any regular or disability retiree who would have been eligible to receive the benefit increase provided pursuant to Subsection B of this Section had he lived, provided such spouse was married to the retiree at the time of his death.

B.(1) Each person to whom this Subsection applies shall have his current monthly retirement benefit increased as a cost-of-living adjustment by the lesser of:

(a) Three hundred dollars; or

(b) The difference between one thousand two hundred dollars and his current monthly benefit, if said benefit is less than one thousand two hundred dollars.

(2) The actuarial cost of implementing the provisions of this Subsection shall be paid from excess interest earnings of the system.

(3) The additional monthly benefit provided in this Subsection shall be due and payable on the earlier of June 30, 2007, or the effective date of any cost-of-living adjustment granted by the board of trustees pursuant to Subsection C of this Section.

C. In accordance with the requirements of R.S. 11:242 (B) and (C), and if the provisions of R.S. 11:242(E) are satisfied according to the system's June 30, 2006, actuarial valuation adopted by the Public Retirement Systems' Actuarial Committee, the board of trustees is authorized to use excess interest earnings of the system which are not required for the funding of the actuarial cost of implementing the provisions of Subsection B of this Section to grant an additional cost-of-living adjustment to benefit recipients pursuant to the formula set forth in R.S. 11:241(B) and to grant a supplemental cost-of-living adjustment to retirees and beneficiaries who are sixty-five years of age or over pursuant to the provisions of R.S. 11:246(B).

Acts 2007, No. 370, §1, eff. June 30, 2007.



RS 11:1331.2 - Cost-of-living adjustment; payable beginning July 1, 2016

§1331.2. Cost-of-living adjustment; payable beginning July 1, 2016

A. Notwithstanding any provision of R.S. 11:1332 to the contrary, the board of trustees of the State Police Retirement System may pay a cost-of-living adjustment, payable beginning July 1, 2016, as follows:

(1) In accordance with Subsection C of this Section, the board may pay a cost-of-living adjustment to the following retirees and beneficiaries:

(a) Any retiree, other than a disability retiree, who has attained at least age sixty and who has received a benefit for at least one year.

(b) Any nonretiree beneficiary whose receipt of benefits is not based on the death of a disability retiree, if benefits had been paid to the retiree or the beneficiary, or both combined, for at least one year and if the retiree would have attained age sixty.

(c) Any disability retiree or a person who receives benefits from the system based on the death of a disability retiree, if benefits have been paid to the retiree or the beneficiary, or both combined, for at least one year.

(2) In accordance with Subsection D of this Section, the board may pay a supplemental cost-of-living adjustment to all retirees and beneficiaries who are at least age sixty-five and who retired on or before June 30, 2001.

B. Any benefit increases paid pursuant to the provisions of this Section shall be paid from the funds in the system experience account.

C. The amount of the increase authorized by Paragraph (A)(1) of this Section shall be an amount determined by the system's actuary that is supported by the funds in the experience account after any credits or debits to the account up to a maximum payment of two percent of the benefit amount. The funds in the account shall be sufficient to fund such benefit fully on an actuarial basis. If the legislative auditor's actuary disagrees with the determination of the system's actuary, a cost-of-living adjustment shall not be granted.

D. The amount of the increase authorized by Paragraph (A)(2) of this Section shall be an amount determined by the system's actuary that is supported by the funds in the experience account after payment of the increase granted pursuant to Paragraph (A)(1) of this Section up to a maximum payment of two percent of the benefit amount. The funds in the account shall be sufficient to fund such benefit fully on an actuarial basis. If the legislative auditor's actuary disagrees with the determination of the system's actuary, such cost-of-living adjustment shall not be granted.

E. The increases provided for in this Section shall be payable only on the first sixty thousand dollars of a retiree or beneficiary's benefit.

Acts 2016, No. 93, §1, eff. June 30, 2016; Acts 2016, No. 512, §1, eff. June 30, 2016.



RS 11:1332 - Experience account

§1332. Experience account

A.(1) The experience account shall be credited as follows:

(a) To the extent permitted by Subparagraph (c) of this Paragraph and after the allocation to the amortization bases as provided in R.S. 11:102.4, an amount not to exceed fifty percent of the remaining balance of the prior year's net investment experience gain as determined by the system's actuary.

(b) To the extent permitted by Subparagraph (c) of this Paragraph, an amount not to exceed that portion of the system's net investment income attributable to the balance in the experience account during the prior year.

(c) In no event shall a credit be made to the account that would cause the balance in the experience account to exceed the reserve necessary to grant:

(i) Two permanent benefit increases as determined pursuant to Subsection C of this Section if the system is at least eighty percent funded.

(ii) One permanent benefit increase as determined pursuant to Subsection C of this Section if the system is less than eighty percent funded.

(d) If the system is less than eighty percent funded and the account has reserves in excess of the amounts provided for in Item (c)(ii) of this Paragraph, no amount shall be credited to the account.

(2) The experience account shall be debited as follows:

(a) An amount equal to that portion of the system's net investment loss attributable to the balance in the experience account during the prior year.

(b) An amount sufficient to fund a permanent benefit increase granted pursuant to the provisions of this Section.

(c) In no event shall the amount in the experience account fall below zero.

(3) Effective for the June 30, 2015 valuation, the system's funded percentage for purposes of this Section shall be determined before any allocation to the experience account.

B. In accordance with the provisions of this Section, the board of trustees may recommend to the president of the Senate and the speaker of the House of Representatives that the system be permitted to grant a permanent benefit increase to retirees and beneficiaries whenever the conditions in this Section are satisfied. The board of trustees shall not grant a permanent benefit increase unless such permanent benefit increase has been approved by the legislature.

C.(1) No increase shall be granted if either of the following applies:

(a) The system is less than fifty-five percent funded.

(b) The system is at least fifty-five percent funded but less than eighty-five percent funded and the legislature granted a benefit increase in the preceding fiscal year.

(2) Any increase granted pursuant to the provisions of this Section shall begin on the July first following legislative approval, shall be payable annually, and shall be an amount equal to the lesser of:

(a) The increase in the consumer price index, U.S. city average for all urban consumers (CPI-U), as prepared by the United States Department of Labor, Bureau of Labor Statistics, for the twelve-month period ending on the system's valuation date, if any.

(b)(i) Three percent, if the system is at least eighty percent funded and the system earns an actuarial rate of return of at least seven percent interest on the investment of the system's assets.

(ii) Two and one-half percent, if all of the following apply:

(aa) The system is at least seventy-five percent funded but less than eighty percent funded and the system earns an actuarial rate of return of at least seven percent interest on the investment of the system's assets.

(bb) The legislature has not granted a benefit increase in the preceding fiscal year.

(iii) Two percent, if either of the following applies:

(aa) The system is at least sixty-five percent funded but less than seventy-five percent funded and the legislature has not granted a benefit increase in the preceding fiscal year.

(bb) The system is at least seventy-five percent funded and the system does not earn an actuarial rate of return of at least seven percent interest on the investment of the system's assets.

(iv) One and one-half percent, if the system is at least fifty-five percent funded but less than sixty-five percent funded and the legislature has not granted a benefit increase in the preceding fiscal year.

(3) The percentage of each recipient's permanent benefit increase shall be based on the benefit being paid to the recipient on the effective date of the increase; however, any such permanent benefit increase granted on or before June 30, 2015, shall be limited to and shall be payable based only on an amount not to exceed eighty-five thousand dollars of the retiree's annual benefit. Additionally, any such permanent benefit increase granted on or after July 1, 2015, shall be limited to and shall be payable based only on an amount not to exceed sixty thousand dollars of the retiree's annual benefit. Effective for years after July 1, 2007, and on or before June 30, 2015, the eighty-five-thousand-dollar limit shall be increased each year in an amount equal to any increase in the CPI-U for the preceding year. Effective on or after July 1, 2015, the sixty-thousand-dollar limit shall be increased each year in an amount equal to any increase in the CPI-U for the twelve-month period ending on the system's valuation date.

(4)(a) Notwithstanding any provision of this Section to the contrary, in a year in which the experience account balance is insufficient to fund the amount required pursuant to Paragraph (2) of this Subsection, the board may make the recommendation provided in Subsection B of this Section if all of the following conditions are satisfied:

(i) No benefit increase was granted in the preceding fiscal year.

(ii) The experience account balance established in the system valuation for the preceding fiscal year reached its maximum reserve permitted pursuant to Subparagraph (A)(1)(c) of this Section applicable to the system valuation for that valuation year.

(iii) The experience account balance established in the system valuation for the current fiscal year is insufficient to fund the increase permitted pursuant to Paragraph (2) of this Subsection applicable to the system valuation for the preceding fiscal year.

(iv) All of the insufficiency in the account is attributable to the following:

(aa) The growth of the cost of the increase, but only if that growth was produced solely by either or both of these events:

(I) Changes in the pool of the eligible recipients.

(II) The growth in the benefit amount to which the increase applies due to the application of the CPI-U pursuant to the provisions of Paragraph (3) of this Subsection.

(bb) The insufficiency of credits to the account, if any, to cover the growth in the cost of the increase.

(b) The amount of the increase shall be equal to the amount that the balance in the experience account will fully fund rounded to the nearest lower one-tenth of one percent.

D.(1)(a) Except as provided in Subparagraph (c) of this Paragraph, in order to be eligible for the permanent benefit increase, there shall be the funds available in the experience account to pay for such an adjustment, and a retiree:

(i) Shall have received a benefit for at least one year.

(ii) Shall have attained at least age sixty.

(b) Except as provided in Subparagraph (c) of this Paragraph, a nonretiree beneficiary shall be eligible for the permanent benefit increase:

(i) If benefits had been paid to the retiree, or the beneficiary, or both combined, for at least one year.

(ii) In no event before the retiree would have attained age sixty.

(c) The provisions of Items (a)(ii) and (b)(ii) of this Paragraph shall not apply to any person who receives disability benefits from this system or who receives benefits based on the death of a disability retiree of this system.

E. Effective July 1, 2007, the balance in the experience account shall be zero.

F. In addition to the permanent benefit increase authorized by Subsection B of this Section, the board of trustees may grant a supplemental permanent benefit increase to all retirees and beneficiaries who are at least age sixty-five and who retired on or before June 30, 2001. This supplemental increase shall consist of an amount equal to two percent of the benefit being received on the date of the increase. In order to grant such supplemental permanent benefit increase, the board of trustees shall recommend to the president of the Senate and the speaker of the House of Representatives that the system be permitted to grant such supplemental permanent benefit increase to retirees and beneficiaries whenever the balance in the experience account is sufficient to fully fund such benefit on an actuarial basis, as determined by the system's actuary. If the legislative actuary disagrees with the determination of the system's actuary, such supplemental permanent benefit increase shall not be granted. The board of trustees shall not grant such supplemental permanent benefit increase unless such supplemental permanent benefit increase has been approved by the legislature. Any such supplemental permanent benefit increase paid on or before June 30, 2015, shall be limited to and shall be payable based only on an amount not to exceed eighty-five thousand dollars of the retiree's annual benefit. Any such supplemental permanent benefit increase paid on or after July 1, 2015, shall be limited to and shall be payable based only on an amount not to exceed sixty thousand dollars of the retiree's annual benefit. Effective on and after July 1, 2007, and on or before June 30, 2015, the eighty-five thousand dollar limit shall be increased each year in an amount equal to the increase in the CPI-U for the preceding calendar year, if any. Effective on and after July 1, 2015, the sixty-thousand-dollar limit shall be increased each year in an amount equal to the increase in the CPI-U for the twelve-month period ending on the system's valuation date, if any. Any permanent benefit increase granted pursuant to the provisions of this Subsection shall begin on the July first following legislative approval and shall be payable annually.

G. Repealed by Acts 2016, No. 95, §2, eff. June 30, 2016.

Acts 2007, No. 333, §1, eff. July 1, 2007; Acts 2014, No. 399, §1, eff. June 30, 2014; Acts 2016, No. 95, §§1, 2, eff. June 30, 2016.

NOTE: Acts 2014, No. 101, eff. 6/30/14 granted a PBI in accordance with the provisions of this Section.



RS 11:1333 - Accumulation of annual leave; conversion to membership service

§1333. Accumulation of annual leave; conversion to membership service

A member shall be allowed to accumulate without limitation all of the member's unused annual leave. When a member retires, or dies while still a member of the fund and before retirement leaving a surviving spouse or dependent, or both, who are entitled to benefits under this Chapter, his unused accumulated annual leave which was earned under civil service or administrative rules shall be added to his membership service, the addition to membership service to be on the basis of one work day for each eight hours of unused annual leave. Fractional days of one-half day or more shall be counted as one day and fractional days of less than one-half day shall be disregarded. The member's unused annual leave shall not be used to determine eligibility for retirement, but shall be credited to the member only after it is determined that the member is otherwise eligible for retirement.

Added by Acts 1970, No. 178, §1. Amended by Acts 1977, No. 475, §1, eff. July 13, 1977; Redesignated from R.S. 40:1443 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1334 - Accumulation of sick leave; conversion to membership service

§1334. Accumulation of sick leave; conversion to membership service

When a member retires, or dies while still a member and before retirement leaving a surviving spouse or dependent, or both, who are entitled to benefits under this Chapter, his unused accumulated sick leave which was earned under civil service or administrative rules shall be added to his membership service, the addition to be on the basis of one work day for each eight hours of unused sick leave. Fractional days of one-half day or more shall be counted as one day but fractional days of less than one-half day shall be disregarded. The member's unused accumulated sick leave shall not be used to determine eligibility for retirement, but shall be credited to the member only after it is determined that the member is otherwise eligible for retirement.

Added by Acts 1970, No. 177, §1. Amended by Acts 1977, No. 475, §1, eff. July 13, 1977; Redesignated from R.S. 40:1444 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1335 - Conversion of annual and sick leave to a monetary value; lump sum payment; payment into Back-Deferred Retirement Option Program account

§1335. Conversion of annual and sick leave to a monetary value; lump sum payment; payment into Back-Deferred Retirement Option Program account

A. At the time of making application for retirement, a member may request in writing that he be paid for his unused annual and sick leave in a lump sum rather than converting the leave to retirement credit as otherwise provided in this Chapter. A member who has annual leave and sick leave that if converted to retirement credit would exceed one hundred percent of the member's average compensation shall be entitled to be paid for such leave at its actuarial value without regard to the one hundred percent cap. The amount paid shall be the actuarial value of such leave if converted to retirement credit as determined by the retirement system's actuary. The cost for such actuarial determination shall be paid by the member. Payment of this lump sum shall be made only upon retirement and termination of employment.

B. In addition to funding of the Back-Deferred Retirement Option Program account pursuant to R.S. 11:1312.1, a member who participates in Back-DROP shall have the option to have the amount calculated under Subsection A of this Section deposited directly into the member's Back-DROP account.

Acts 2001, No. 731, §1; Acts 2003, No. 862, §1, eff. July 1, 2003; Acts 2009, No. 480, §1, eff. Oct. 1, 2009.



RS 11:1336 - Repealed by Acts 2011, No. 354, §2, eff. July 1, 2011.

§1336. Repealed by Acts 2011, No. 354, §2, eff. July 1, 2011.



RS 11:1337 - Repealed by Acts 2011, No. 354, §2, eff. July 1, 2011.

§1337. Repealed by Acts 2011, No. 354, §2, eff. July 1, 2011.



RS 11:1338 - Repealed by Acts 2011, No. 354, §2, eff. July 1, 2011.

§1338. Repealed by Acts 2011, No. 354, §2, eff. July 1, 2011.



RS 11:1341 - Establishment of excess benefit plan

PART II. EXCESS BENEFIT PLAN

§1341. Establishment of excess benefit plan

There is hereby created a separate, unfunded, nonqualified excess benefit plan containing the terms and provisions set forth in this Part and intended to be a qualified governmental excess benefit arrangement, as defined in Section 415(m)(3) of the Internal Revenue Code.

Acts 2003, No. 876, §1, eff. July 1, 2003.



RS 11:1342 - Definitions

§1342. Definitions

All definitions provided in R.S. 11:1301 are applicable to this excess benefit plan unless a different definition is provided in this Part, or the context in which a term is used in this Part indicates a different meaning.

(1) "Excess benefit participant" means any member whose retirement benefit as determined on the basis of all qualified plans without regard to the limitations of R.S. 11:1336 and comparable provisions of other qualified plans of the employer would exceed the maximum benefit permitted under Section 415 of the Internal Revenue Code.

(2) "Maximum benefit" means the retirement benefit a member is entitled to receive pursuant to the provisions of this Chapter in any month after giving effect to R.S. 11:1336 and any similar provisions of any other qualified plans designed to conform to Section 415 of the Internal Revenue Code.

(3) "Unrestricted benefit" means the monthly retirement benefit a member, or the spouse, child, or dependent parent of a member, would have received under the terms of all qualified plans of the employer, except for the restrictions of R.S. 11:1336 and any similar provisions of any other qualified plans designed to conform to Section 415 of the Internal Revenue Code.

Acts 2003, No. 876, §1, eff. July 1, 2003.



RS 11:1343 - Benefit amount

§1343. Benefit amount

A. An excess benefit participant who is receiving benefits from the system's pension plan is entitled to a monthly benefit under this excess benefit plan in an amount equal to the lesser of:

(1) The member's unrestricted benefit less the maximum benefit; or

(2) The amount by which the member's monthly benefit from the system's pension plan has been reduced because of the limitations of R.S. 11:1336.

B. A retirement benefit payable under this excess benefit plan shall be paid in the form and at the time it would have been paid as a monthly pension under the system's pension plan except for the limitations under R.S. 11:1336 and Section 415 of the Internal Revenue Code. Each optional benefit form permitted under this excess benefit plan shall be the actuarial equivalent of each other permitted benefit form.

C. This plan shall be administered by the board. The rights, duties, and responsibilities of the board shall be the same for this excess benefit plan as for the system's pension plan as provided in this Title.

D. The actuary employed by the board shall determine the amount of benefits that may not be provided by the system solely because of the limitations of R.S. 11:1336 and Section 415 of the Internal Revenue Code and thus the amount of contributions that will be paid to the excess benefit plan rather than to the system's pension plan.

Acts 2003, No. 876, §1, eff. July 1, 2003.



RS 11:1344 - Contributions

§1344. Contributions

Contributions may not be accumulated under this excess benefit plan to pay future retirement benefits. Instead, each payment of contributions by the employer that would otherwise be made to the system's pension plan shall be reduced by the amount determined by the board as necessary to meet the requirements for retirement benefits under this excess benefit plan until the next payment of contributions is expected to be made to the system's pension plan by the employer. The employer shall then pay to this excess benefit plan, out of the contributions that would otherwise have been made to the system, no later than the fourteenth day before the date of each distribution of monthly retirement benefits is required to be made from this excess benefit plan, the amount necessary to satisfy the obligation to pay monthly retirement benefits under this excess benefit plan. The board shall satisfy the obligation of this excess benefit plan to pay retirement benefits out of the employer contributions so transferred. The employer contributions otherwise required to be paid to the system's pension plan pursuant to R.S. 11:102 and any other qualified plan shall be divided into those contributions required to pay retirement benefits from this excess benefit plan and those contributions paid into and accumulated to pay the maximum benefits required to be paid under the system's pension plan. Employer contributions made to provide retirement benefits from this excess benefit plan may not be commingled with the monies of the system's pension plan or any other qualified plan, nor may this excess benefit plan ever receive any transfer of assets from the system's pension plan.

Acts 2003, No. 876, §1, eff. July 1, 2003.



RS 11:1345.1 - Creation; application

PART III. NEW STATE POLICE RETIREMENT PLAN

§1345.1. Creation; application

There is hereby created a retirement plan within this system for persons who would otherwise be eligible for membership in the Louisiana State Police Retirement System but whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011. Such plan shall be known as the New State Police Retirement Plan. Any other provisions of this Chapter or any other laws to the contrary notwithstanding, the retirement of such persons shall be governed by the provisions of this Part; however, if provisions of this Chapter cover matters not specifically addressed by the provisions of this Part or if any of the provisions of this Chapter are made applicable in this Part, then those provisions shall apply to members governed by this Part.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2012, No. 227, §1.



RS 11:1345.2 - Application; definitions

§1345.2. Application; definitions

Terms not specifically defined in this Section shall have the meanings provided in R.S. 11:1301 unless a different meaning is clearly required by the context. For purposes of this Part:

(1) "Average compensation" means the average annual earned compensation of a member for the sixty highest months of successive employment, or for the highest sixty successive joined months of employment where interruption of service occurred; however, average compensation for part-time employees who do not use sixty months of full-time employment for average compensation purposes shall be based on the base pay the part-time employee would have received had he been employed on a full-time basis. The earnings to be considered for the thirteenth through the twenty-fourth month shall not exceed one hundred fifteen percent of the earnings of the first through the twelfth month. The earnings to be considered for the twenty-fifth through the thirty-sixth month shall not exceed one hundred fifteen percent of the earnings of the thirteenth through the twenty-fourth month. The earnings to be considered for the thirty-seventh through the forty-eighth month shall not exceed one hundred fifteen percent of the earnings of the twenty-fifth through the thirty-sixth month. The earnings for the final twelve months shall not exceed one hundred fifteen percent of the earnings of the thirty-seventh through the forty-eighth month. The limitations on the computation of average compensation contained in this Paragraph shall not apply to any twelve-month period during which compensation increased by more than fifteen percent over the previous twelve-month period solely because of an increase in compensation by a uniform systemwide increase adopted by the state Department of Civil Service and approved by the governor or because of a pay adjustment enacted by the legislature.

(2) "Member" or "members" shall include persons who would be eligible for system membership pursuant to R.S. 11:1305 but whose first employment making them eligible for membership in one of the state systems occurred on or after January 1, 2011.

(3) "Plan" means the New State Police Retirement Plan created by this Subpart.

(4) "System" means the Louisiana State Police Retirement System.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2012, No. 227, §1.



RS 11:1345.3 - Eligibility for membership

§1345.3. Eligibility for membership

Each person who would be eligible for system membership pursuant to R.S. 11:1305 but whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011, shall become a member of the New State Police Retirement Plan of the system as a condition of employment.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:1345.4 - Eligibility for retirement

§1345.4. Eligibility for retirement

Any member shall be eligible for retirement if he has:

(1) Twenty-five years or more of service, at any age.

(2) Twelve years or more of service, at age fifty-five or thereafter.

(3) Twenty years of service credit at any age, exclusive of military service and unused annual and sick leave, but any person retiring under this Paragraph shall have his benefit, inclusive of military service credit and allowable unused annual and sick leave, actuarially reduced from the earliest age that he would normally become eligible for a regular retirement benefit under Paragraphs (1) and (2) of this Section if he had continued in service to that age. Any employee who elects to retire under the provisions of this Paragraph shall not be eligible to participate in the Back-Deferred Retirement Option Program provided by R.S. 11:1312.1 or the Initial Benefit Option provided by R.S. 11:1307(E).

Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2013, No. 220, §3, eff. June 11, 2013.



RS 11:1345.5 - Retirement benefit

§1345.5. Retirement benefit

A member shall receive a retirement equal to three and one-third percent of average compensation for every year of creditable service in the plan, not to exceed one hundred percent of the member's average compensation.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:1345.6 - Back-Deferred Retirement Option Program

§1345.6. Back-Deferred Retirement Option Program

A member, except for a member who retires pursuant to R.S. 11:1345.4(3), shall have the option of participating in the Back-Deferred Retirement Option Program in accordance with the provisions of R.S. 11:1312.1.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2013, No. 220, §3, eff. June 11, 2013.



RS 11:1345.7 - Disability retirement

§1345.7. Disability retirement

A. Upon approval of a member's retirement based upon a total and permanent disability resulting solely from injuries sustained in the performance of his official duties, a member shall receive a disability benefit equal to seventy-five percent of his average compensation regardless of years of service. This benefit is payable only if the injury or injuries were sustained while on active duty status.

B. If a member's total and permanent disability occurs for reasons other than in the performance of his duties and the member has earned at least ten years of service credit in this Plan, then the member shall be entitled to disability benefits under the provisions of R.S. 11:1313(B)(2).

C. The disability retirement procedures contained in R.S. 11:216 through 225 which are not in conflict with this Section shall apply to members.

D. If the application for disability benefits is not filed while the member is in service, it shall be presumed that the disability was not incurred while the member was an active contributing member in active service. Such presumption may be overcome only by clear, competent, and convincing evidence that the disability was incurred while the member was an active contributing member in active service.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2016, No. 322, §1, eff. June 30, 2016.



RS 11:1345.8 - Survivors' benefit for members killed in the line of duty

§1345.8. Survivors' benefit for members killed in the line of duty

A. If a member's death occurs in the line of duty or is a direct result of an injury sustained while in the line of duty, survivor benefits shall be payable to qualified survivors as provided for in this Section, except that a survivor shall be eligible for benefits under this Section without regard to the amount of time that the surviving spouse was married to the deceased member and without regard to the amount of time that the deceased was a member of this plan. This benefit is payable only if the injury or injuries were sustained while on active duty status.

B. If the member has a surviving spouse, child or children who are minors, have a disability, or are mentally incapacitated, the amount of the total benefit shall equal eighty percent of the member's average compensation. The benefit shall be shared equally by the surviving spouse and children. When a child who neither has a disability nor is mentally incapacitated no longer meets the definition of minor child under R.S. 11:1301, his benefit shall cease, and the remaining beneficiaries shall have their shares adjusted accordingly.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1345.9 - Survivors' benefits for death other than in the line of duty

§1345.9. Survivors' benefits for death other than in the line of duty

The surviving spouse or children of any active member whose death occurs other than in the performance of his duties shall have the same pension rights as provided in R.S. 11:1323.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2011, No. 368, §1, eff. July 1, 2011.



RS 11:1351 - JUDGES' NONCONTRIBUTORY PLAN

CHAPTER 5. JUDGES' NONCONTRIBUTORY PLAN

PART I. JUDICIAL SERVICE

§1351. Eligibility; definition

A. The provisions of this Part are applicable with respect to judges and court officers enumerated in R.S. 11:553 who were in office on October 1, 1976 and who did not timely exercise the option to become a member of the Louisiana State Employees' Retirement System pursuant to the provisions of R.S. 11:551 through 571. The term "judge" as used herein means a judge or court officer with respect to whom this Section is applicable.

B. The term "judge" as used hereinafter in this Part, means a judge of one of the courts to which this Part is applicable.

Redesignated from R.S. 13:30(A) by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1352 - Retirement based on age and years of service

§1352. Retirement based on age and years of service

A.(1) Every judge shall retire upon reaching the age of seventy years. If he has served as judge of a court of record for twenty years, he shall receive full pay for life.

(2) However, any judge over the age of seventy years in office on December 31, 1974, may remain in the service until he has served for twenty years or until he has attained the age of eighty years, whichever shall occur first, and he shall then retire. If he has served for less than twenty years he shall receive that proportion of his pay which the number of years served on a court of record bears to twenty.

B. Any judge, upon completing more than twenty-two years of service as a judge of a court of record, may, irrespective of his attained age, retire on two-thirds pay.

C. Any judge may retire on two-thirds pay when he shall have served as a judge of a court of record for twenty years and shall have reached the age of sixty-five years.

D. Any appellate judge may retire upon reaching the age of sixty-five years and receive full pay for life if he has served continuously as a judge for twenty-five years.

E.(1) Any judge, holding judicial office on July 20, 1990, shall be allowed to retire at the end of his present term of office, regardless of age and years of service, provided that such judge does not seek re-election to his current judicial office nor seeks election to another judicial office. The judge, if he has served for less than twenty years, shall receive in benefits that proportion of his pay which his number of years served on a court of record bears to twenty.

(2) Any judge seeking to avail himself of the provisions of Paragraph E(1) shall make application for such retirement within thirty days of July 20, 1990, and such application shall be irrevocable.

F. Any judge to whom this Part is applicable holding judicial office on July 1, 2001, shall be eligible to retire pursuant to the provisions of R.S. 11:558(A)(5)(a)(ii) that are applicable to judges covered by the provisions of this Part, regardless of his age and years of service, but only if he has not yet accrued a benefit equal to one hundred percent of salary and has not been certified by the Supreme Court of Louisiana as eligible for retirement under the provisions of Act No. 1063 of the 1991 Regular Session, as amended (R.S. 11:558(A)(5)). Any such judge shall be paid all benefits and supplemental benefits set forth in R.S. 11:558(A)(5)(a)(ii) for judges covered by this Part from the same source that would apply if the judge were paid benefits pursuant to the provisions of Subsections A through E of this Section.

Redesignated from R.S. 13:30(B) by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 211, §1, eff. June 1, 2001.



RS 11:1353 - Retirement because of mental or physical incapacity; procedure

§1353. Retirement because of mental or physical incapacity; procedure

Any judge who is or becomes physically or mentally incapacitated to perform his duties shall be retired, and he shall be paid as in the case of retirement at the age of seventy years, irrespective of his age at retirement, but in no event less than two-thirds of his pay. His incapacity shall be made to appear by a certificate which shall be filed with the governor and secretary of state. In the case of a judge of the supreme court, the courts of appeal, district courts of three or more judges, and city courts of three or more judges, this certificate shall be executed by a majority of the other members of the court of which he is a member. In all other cases, this certificate of incapacity shall be signed by two competent physicians and approved by a majority of the supreme court.

Redesignated from R.S. 13:30(C) by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1354 - Retirement pay and source to remain the same

§1354. Retirement pay and source to remain the same

Any judge who is or may hereafter become retired under the provisions of this Part shall continue to receive the same retirement pay which was received at the time of retirement and from the same sources.

Redesignated from R.S. 13:30(D) by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1355 - Effective date of retirement

§1355. Effective date of retirement

Retirement of a judge shall become effective:

(1) Where compulsory, when he reaches the age of seventy years, except as otherwise provided in R.S. 11:1352.

(2) Where voluntary, upon the date specified in the notice of retirement which he shall give to the governor and secretary of state.

(3) Where he is retired for incapacity, when the certificate of incapacity is filed with the secretary of state.

Acts 1978, No. 571, §1; Redesignated from R.S. 13:30(E) by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1356 - Vacancy in office because of retirement

§1356. Vacancy in office because of retirement

The retirement of a judge creates a vacancy in the office which shall be filled in the manner provided by law.

Redesignated from R.S. 13:30(F) by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1357 - Assignment to court: pay and expenses; warrant

§1357. Assignment to court: pay and expenses; warrant

A. When the supreme court assigns a sitting or retired judge or an attorney to a court, such judge or attorney shall be entitled to receive compensation, including his regular salary or retirement pay, not less than that of the judges of the court to which he is assigned, and he shall be entitled to the payment of reasonable expenses during the period of such service.

B. Such additional compensation and expenses shall be paid from time to time as incurred, on the judge's or attorney's own warrant, accompanied by his certificate giving a detailed statement of expenses.

Redesignated from R.S. 13:30(G) by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1358 - Source of contributions; warrant

§1358. Source of contributions; warrant

A. The legislature and all political subdivisions and public authorities which contribute to the salary of any judge, shall make adequate provisions for the pay of judges retired in the same manner they do for judges in active service.

B. Payments to a retired judge shall be made monthly on his own warrant.

Redesignated from R.S. 13:30(H) by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1371 - Deceased judge; payment of benefits to surviving spouse or children

PART II. PAYMENT OF BENEFITS

§1371. Deceased judge; payment of benefits to surviving spouse or children

A. Upon the death of any judge of a court of record of the state of Louisiana, or of any retired judge of a court of record, who was in office on the effective date of the retirement plan for judges and officers of the court as set forth in R.S. 11:551 through 571 and who chose not to participate in that plan, the surviving spouse of any such deceased judge or retired judge shall be entitled to receive as a pension an amount equivalent to one-third of the salary of any such judge as was being paid such decedent prior to death or retirement, or an amount equivalent to one-half of the pension or retirement pay which such judge was entitled to receive or was receiving prior to his death, whichever is the greater.

B. The pension herein provided shall be due and payable from the time the surviving spouse shall become eligible thereto even though application therefor is not filed until later, and shall continue only so long as said spouse shall remain alive and unmarried. Provided, however, that application for said pension shall be made by or on behalf of said widow during her lifetime, and in no event shall said application be allowed for more than five years of accrued pension preceding date of application.

C. Whenever any such judge dies and does not leave a surviving spouse, the benefit to which the surviving spouse would have been entitled shall go to the child or children of the deceased judge. Whenever any such judge dies, leaving a surviving spouse and the surviving spouse later dies, the benefit to which the spouse was entitled shall go to the child or children of the deceased judge. The benefit herein provided shall be due and payable from the time the child or children shall become eligible even though application is not filed until later, and shall continue until the child or children reach age eighteen, except that a surviving child or children under twenty-three years of age, who is a full-time student at a recognized institution of higher education in this state or another state and otherwise eligible, shall continue to receive the same benefits as an unmarried child or children under age eighteen, if such child or children are totally dependent on the surviving spouse or guardian and are not receiving assistance from any other state agency. Provided, however, that application for said benefit shall be made by or on behalf of the child or children during their lifetime, and in no event shall said application be allowed for more than five years of accrued benefits preceding date of application. If there is more than one child eligible for the benefit the total benefit due shall be divided equally among the eligible children.

D. The payment of the pension herein provided shall be made from the same sources from which the deceased judge or retired judge was compensated at the time of death or retirement for services rendered as a member of the court on which he served.

E. The provisions of this Section shall not affect the payment of pensions to spouses of deceased judges, or retired judges, which pensions have become effective prior to August 1, 1956. The provisions of this Section shall apply to the widows of judges who died in office prior to July 28, 1954.

Acts 1954, No. 697, §§1 to 3; Acts 1956, No. 34, §1; Acts 1960, No. 272, §1; Acts 1977, No. 574, §1; Redesignated from R.S. 13:5 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1372 - Amount of retirement pay; widows of deceased justices and judges

§1372. Amount of retirement pay; widows of deceased justices and judges

A.(1) The amount of pensions as now fixed and being paid to the unmarried widows of justices and judges under and pursuant to the provisions of R.S. 11:1371 or any other legislative act now in force and effect be increased by the following percentages:

(a) For any unmarried widow whose husband died prior to noon on July 29, 1970--twenty percent of the first ten thousand dollars in benefits received, but in no event less than a total amount from all sources of four hundred dollars per month.

(b) For any unmarried widow whose husband died or dies subsequent to noon on July 29, 1970 and prior to noon on April 21, 1975--ten percent of the first ten thousand dollars in benefits received, but in no event less than a total amount from all sources of four hundred dollars per month.

(2) The payment of the increase in pension herein provided shall be made from the same sources from which the deceased judge or retired judge was compensated at the time of death or retirement for services rendered as a member of the court on which he served.

B. The amount of retirement pay of justices or judges as now fixed and being paid under and pursuant to Article VII, Section 8 of the Louisiana Constitution for 1921 as amended by Act 588 of 1956, adopted November 6, 1956, and Act 592 of 1960 adopted November 8, 1960, or any other legislative act now in force and effect, be increased by the following percentages:

(1) For any justice or judge who retired prior to noon on July 29, 1970--twenty percent of the first ten thousand dollars in benefits received, but in no event less than a total amount from all sources of four hundred dollars per month.

(2) For any justice or judge who retired subsequent to noon on July 29, 1970 and prior to noon on April 21, 1975--ten percent of the first ten thousand dollars in benefits received, but in no event less than a total amount from all sources of four hundred dollars per month.

C. The retirement pay of any justice or judge who retires subsequent to noon on April 21, 1975, shall be calculated on the salary payable to said justice or judge when he retired, plus any increase in salary enacted at the 1975 Regular Session of the Louisiana Legislature for justices or judges of the court on which the judge was sitting when he retired.

D. The legislature and all political subdivisions and public authorities which contribute to the salary of any judge, shall make adequate provisions for the increase in pay of justices and judges retired and widows of justices and judges in the same manner they do for judges and justices in active service.

Added by Acts 1975, No. 783, §§1 to 4; Redesignated from R.S. 13:5.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1373 - Additional payment to unmarried widow; twenty years service

§1373. Additional payment to unmarried widow; twenty years service

A. For those persons who have served at least twenty years as a justice of the supreme court, judge of a court of appeal, or judge of a district court, or any combination thereof, a minimum pension of four hundred dollars per month shall be paid to his unmarried widow from the same sources from which the deceased judge or retired judge was compensated at the time of death or retirement for services rendered as a member of the court on which he served.

B. Notwithstanding any provision herein contained to the contrary, no pension to an unmarried widow of a justice of the supreme court, judge of a court of appeal or judge of a district court shall be reduced by application of the provisions of this Section.

Added by Acts 1975, No. 755, §§1, 2; Redesignated from R.S. 13:5.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1374 - Additional payment to unmarried widow; September 2, 1975

§1374. Additional payment to unmarried widow; September 2, 1975

Notwithstanding any other provision of law to the contrary, effective July 1, 1977, the pension being received, pursuant to the provisions of R.S. 11:1371, or any other legislative act, by an unmarried widow of a retired judge who died on September 2, 1975, shall be increased by ten percent of the first ten thousand dollars in benefits being received, but in no event by less than an amount which will result in a total amount to be received from all sources of four hundred dollars per month. The payment of the increase in pension herein provided shall be made from the same sources from which the deceased retired judge was compensated at the time of death for services rendered as a member of the court of which he served. The public authorities which contribute to the payment of the pension shall make adequate provisions for the increase in the pension in the same manner they do for judges and justices in active service.

Added by Acts 1977, No. 542, §1; Redesignated from R.S. 13:5.3 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1375 - Retirement benefits; increases; maximum; minimum

§1375. Retirement benefits; increases; maximum; minimum

A. The retirement benefits being paid on June 30, 1979, to justices and judges who retired prior to January 1, 1978, and to the surviving spouses of deceased justices and judges regardless of the date of retirement or the date of death, shall be increased by ten percent; however, no such increase shall be less than six hundred dollars per annum or more than twenty-four hundred dollars per annum.

B. Notwithstanding the provisions of Subsection A above, the surviving spouses of deceased justices and judges shall receive a retirement allowance of not less than six hundred dollars per month effective July 1, 1979.

C. The provisions of this Section shall apply only to justices, judges, and surviving spouses who are receiving retirement benefits governed by the provisions of the noncontributory judges retirement plan and shall not apply to those persons whose retirement is governed by the provisions of the contributory retirement plan for judges and officers of the court established by R.S. 11:551 et seq. as part of the Louisiana State Employees' Retirement System.

Added by Acts 1979, No. 70, §1, eff. July 1, 1979; Redesignated from R.S. 13:5.4 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1376 - Pensions to widows of judges; remarriage

§1376. Pensions to widows of judges; remarriage

Notwithstanding any other provisions of law to the contrary, benefits paid to the widows of justices and judges under authority of R.S. 11:552(A) or under authority of any other law of this state enacted prior to October 1, 1976, shall not be curtailed by reason of remarriage if the widow had been married to the justice or judge for at least twenty-five years; and any such benefits for any such widow which have been curtailed by reason of remarriage shall be resumed, but without any retroactive effect.

Added by Acts 1979, No. 237, §1; Redesignated from R.S. 13:5.5 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1377 - Retirement benefits; increases

§1377. Retirement benefits; increases

A. The retirement benefits being paid on July 1, 1980 to justices and judges who retired on or after January 1, 1978 and on or before July 1, 1980 shall be increased by ten percent, provided that no increase shall be less than six hundred dollars per annum or more than twenty-four hundred dollars per annum.

B. The provisions of this Section shall apply only to justices and judges who are receiving retirement benefits governed by the provisions of the noncontributory judges retirement plan and shall not apply to those persons whose retirement is governed by the provisions of the contributory retirement plan for judges and officers of the court established by R.S. 11:551 et seq. as part of the Louisiana State Employees' Retirement System.

C. The provisions of this Section shall not be retroactive, and the benefit increases herein provided shall be effective only on and after July 1, 1980.

Added by Acts 1980, No. 833, §1; Redesignated from R.S. 13:5.6 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1378 - Retirement pay or pension; exemption from taxes and execution

§1378. Retirement pay or pension; exemption from taxes and execution

Any retirement pay or pension paid to any judge or the surviving spouse of any judge under the unfunded judicial retirement plan is exempt from any state or municipal income tax, and is exempt from levy and sale, garnishment, attachment or any other process whatsoever, except as provided in R.S. 11:292.

Added by Acts 1981, No. 706, §1; Acts 1981, No. 793, §1; Redesignated from R.S. 13:5.7 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:1379 - Former judges not coming under a retirement plan; pension

§1379. Former judges not coming under a retirement plan; pension

Any person who has served as the judge of any court of record in the state of Louisiana for a period of twenty years or more, whether consecutively or not, and who has reached the age of seventy-five, and has not been removed from office for nonfeasance, malfeasance, misconduct in office, or for any other reason and who does not presently come under the provisions of any retirement act for judges of this state shall be paid a pension amounting to one-half of the salary he was receiving at the time he ceased to be a judge. Payment to each such retired judge shall be made on his own warrant and shall be paid in its entirety by the State of Louisiana.

Acts 1956, No. 481, §1; Redesignated from R.S. 13:6 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1380 - Supplemental retirement pay

§1380. Supplemental retirement pay

A. Any judge in the State of Louisiana who shall have retired from the office of judge under the provisions of Article VII, Section 8(c) of the Constitution of Louisiana and who thereafter, before attaining the age of seventy years, shall have been assigned by order of the supreme court under the provisions of Article VII, Section 8(h) of the Constitution of Louisiana to serve as a judge of another court or courts and who shall have served as judge by assignment continuously for not less than five years and in the aggregate not less than thirty years, shall upon termination of assignment be paid in addition to the retirement pay provided by Article VII, Section 8(c) of the Constitution of Louisiana supplemental retirement pay in the amount of two-thirds of the supplemental pay provided in Article VII, Section 8(h) to equate his salary at the time of the termination of his assignment.

B. The supplemental pay provided in Subsection A of this Section shall be paid from the same sources and in the manner provided by law for payment of retirement income to judges as provided in Article VII, Section 8 of the Constitution of Louisiana; provided, however, that in any judicial district which contributes to the payment of the salaries of its judges, the parish or parishes in such district shall not be required under the provisions of Subsection A hereof to make supplemental retirement payment to any retired judge who shall not have served by assignment in said district for five years immediately preceding the termination of his assignment to that district.

Added by Acts 1969, No. 139, §§1, 2; Redesignated from R.S. 13:7 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1381 - Pension for former judges not eligible for retirement benefits

§1381. Pension for former judges not eligible for retirement benefits

A. Any person who has served as the judge of a court of record in this state for a period of at least eighteen years and who has at least one year of military service in the armed forces of the United States and who does not, upon July 31, 1974, qualify for retirement benefits under the unfunded judicial retirement plan of this state, and who is not a member of the Louisiana State Employees' Retirement System, shall be paid a monthly pension equal to two-thirds of the monthly salary he was receiving at the time he ceased to be a judge. Upon the death of any such person, his surviving spouse shall be entitled to receive the same pension for the remainder of her life. In the event any such person again assumes the office of judge of a court of record in this state, either by election or appointment, his pension authorized hereunder shall terminate. However, after he ceases to occupy such office of judge, he shall be entitled to receive a monthly pension equal to two-thirds of his monthly salary at the time he ceased to occupy such office. The payment of the pension herein authorized shall be made monthly on the warrant of the person entitled to the benefit and shall be paid from the same source from which the judge received his salary.

B. Notwithstanding any other provision of law to the contrary, upon the death of any judge who continued to serve after attaining retirement eligibility under Subsection A of this Section, his surviving spouse shall be paid for the remainder of her life a monthly pension equal to two-thirds of the monthly salary the judge was receiving at the time of his death or retirement. The payment of the pension herein authorized shall be paid monthly on the warrant of the person entitled to the benefit and shall be paid from the same source from which the judge received his salary.

Added by Acts 1974, No. 305, §1. Amended by Acts 1982, No. 373, §1, eff. July 20, 1982. Acts 1983, No. 239, §1, eff. June 30, 1983; Acts 1991, No. 902, §1, eff. July 23, 1991; Redesignated from R.S. 13:8 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1382 - Retired judges serving on assignment; pay after completion of assignment

§1382. Retired judges serving on assignment; pay after completion of assignment

A. Any person who was serving as an elected judge of a court of record of this state on November 8, 1960, and who retired after having attained the age of seventy-five years, or who retired before attaining the age of eighty years after having served as an elected judge of a court of record for fifteen years or more but less than twenty years, and, who after retirement was assigned by the supreme court of this state to active duty as a judge of any court of record of this state by one or more than one assignment, and who on September 12, 1975 was serving on such an assignment, and, who served or who will have served by the time of completion of the duties to which he is assigned on September 12, 1975, by assignment or assignments not necessarily by continuous service after retirement for at least five years, which when added to the fifteen years or more served as an elected judge before retirement will total twenty years or more of aggregate service, shall receive, at the termination of the duties to which he is assigned on September 12, 1975, full pay equal to the salary he would have been receiving from the state or any of its political subdivisions as of the date five years after the date he retired.

B. Upon the death of any person entitled to benefits under Subsection A hereof, his surviving spouse shall receive one-half of the amount as a pension for the remainder of the life of the spouse.

C. The payments to any person entitled to benefits under Subsection A hereof and the pension to the surviving spouse shall be made from the same sources and in the same manner as that from which salary and retirement benefits paid was received.

Added by Acts 1975, No. 631, §1; Redesignated from R.S. 13:9 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1383 - Retired judges serving on assignment; pay after completion of assignment

§1383. Retired judges serving on assignment; pay after completion of assignment

A. Any person who became a judge of a court of record of this state on July 29, 1960, and who retired from such office on March 3, 1972, his eightieth birthday, and who subsequently was assigned by the Supreme Court of Louisiana to active duty as a judge of any such court of record, and who on April 17, 1978, was serving on such an assignment, and who has served by such assignment or assignments, not necessarily continuous, for at least four years, shall receive, at the time of the completion of duties to which he is assigned on April 17, 1978, pay equal to the full salary paid by the state of Louisiana to a judge of the Eleventh Judicial District as of March 3, 1972, for so long as he lives.

B. Upon the death of any person entitled to benefits under Subsection A hereof, his surviving spouse shall receive one-half of the amount as a pension for the remainder of the life of the spouse.

C. The payments to any person entitled to benefits under Subsection A hereof and the pension to the surviving spouse shall be made from the same sources and in the same manner as that from which salary and retirement benefits paid were received.

Added by Acts 1978, No. 649, §1; Redesignated from R.S. 13:9.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1384 - Assigned retired judges; optional method of compensation, expenses

§1384. Assigned retired judges; optional method of compensation, expenses

A. In lieu of the compensation established for assigned retired judges by R.S. 11:566 and R.S. 11:1351 through 1358, the supreme court may assign a retired judge to a court on a contractual or per diem basis. In such case, and notwithstanding any provision of R.S. 11:1381 or 443 to the contrary, the assigned retired judge shall be entitled to compensation, in addition to his retirement pay, in an amount equal to one-twentieth of the monthly salary of a judge of the court to which he is assigned for each day of service under such assignment, but not to exceed one hundred twenty working or judicial days in a fiscal year. In addition, such a judge shall be entitled to reimbursement of reasonable and necessary expenses incurred in the performance of such service. The assignment of a retired judge under this section shall not result in the termination of his pension or retirement status as provided by R.S. 11:1381.

B. The compensation and expenses provided for in Subsection A hereof shall be paid from time to time on the judge's own warrant giving a detailed statement of service and expenses.

C.(1) Notwithstanding the provisions of R.S. 11:1384(A) and (B) or any provision of law to the contrary, a retired judge may be assigned to any court of record on a contractual or per diem basis by an en banc order of the court, provided the en banc order is confirmed by the supreme court pursuant to Article V, Section 5(A) of the Constitution of Louisiana. No retired judge shall be assigned for longer than the time limitation set forth in R.S. 11:1384(A). In such a case, and notwithstanding any provision of law to the contrary, the retired judge shall be entitled to compensation, in addition to his retirement pay, in an amount not exceeding the salary of a judge of the court to which he is assigned. In addition, the assigned judge shall be entitled to reimbursement of reasonable and necessary expenses incurred in the performance of such service. The compensation and expenses provided for in this Subsection, shall be paid on the judge's own warrant for the judicial expense fund, or similar fund, of the court to which he is assigned.

(2) Notwithstanding any provision of law to the contrary, the assignment of a retired judge under this Subsection shall not result in the termination or reduction of his pension or retirement status.

Added by Acts 1979, No. 345, §1; Acts 1986, No. 400, §1; Redesignated from R.S. 13:9.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1385 - Retirement benefits; 1995 cost-of-living increase

§1385. Retirement benefits; 1995 cost-of-living increase

A. The retirement benefits being paid to the surviving spouses of those justices and judges of the plan who retired or died prior to July 1, 1979, shall be increased by five hundred dollars per month.

B. The retirement benefits being paid to the surviving spouses of those justices and judges of the plan who retired or died after June 30, 1979, and prior to July 1, 1984, shall be increased by ten percent of the benefits being paid to them on January 1, 1994, but no increase shall be less than two hundred fifty dollars per month or greater than three hundred fifty dollars per month.

C. The retirement benefits being paid to justices and judges of the plan who retired prior to July 1, 1979, shall be increased by fifteen percent of the benefits being paid to them on January 1, 1994, but no such increase shall be less than two hundred fifty dollars per month or greater than three hundred sixty dollars per month.

D. The retirement benefits being paid to justices and judges of the plan who retire after June 30, 1979, and prior to July 1, 1984, shall be increased by ten percent of the benefits being paid to them on January 1, 1994, but no increase shall be less than two hundred forty dollars per month or greater than two hundred seventy-five dollars per month.

E. The retirement benefits being paid to justices and judges of the plan, or any surviving spouse of such a member, who retired after June 30, 1984, and prior to July 1, 1989, shall be increased by four percent of the benefits being paid to them on January 1, 1994.

F. The provisions of this Section shall apply only to justices and judges and surviving spouses who are receiving retirement benefits governed by the provisions of the noncontributory judges retirement plan and shall not apply to those persons whose retirement is governed by the provisions of the contributory retirement plan for judges and officers of the court established by R.S. 11:551 et seq. as part of the Louisiana State Employees' Retirement System.

G. If the amount of funds appropriated to provide the cost-of-living adjustment set forth in this Section are not sufficient to cover the actuarial cost of such adjustment, there shall be a pro rata reduction of the adjustment granted to justices and judges named herein to cover such imbalance, provided that the adjustment of any surviving spouse shall not be affected by such reductions.

Acts 1995, No. 626, §1, eff. July 1, 1995.



RS 11:1386 - Cost-of-living adjustments; retirement benefits; 2007 and subsequent increases

§1386. Cost-of-living adjustments; retirement benefits; 2007 and subsequent increases

A. The retirement benefits payable under the provisions of this Chapter to any surviving spouse of any justice or judge shall be increased by two percent as a cost-of-living adjustment on July 1, 2005.

B. The retirement benefits payable under the provisions of this Chapter to any justice or judge or the surviving spouse of any justice or judge shall be increased by:

(1) Four percent for the fiscal year beginning on July 1, 2007.

(2) Four percent for the fiscal year beginning on July 1, 2008.

(3) An annual cost-of-living adjustment on July 1, 2009, and every year thereafter in an amount equal to two percent, or, if the annual percentage increase in the Consumer Price Index for all Urban Consumers for the preceding calendar year is less than two percent, then the cost-of-living adjustment shall be a percentage equal to the annual percentage increase in the Consumer Price Index for all Urban Consumers for the preceding calendar year, if any.

C. The percentage as determined by Subsection B of this Section shall be applied to the total annual benefit being paid to each recipient on the effective date of the increase.

Acts 2002, 1st Ex. Sess., No. 22, §1, eff. April 18, 2002; Acts 2005, No. 432, §1, eff. July 11, 2005; Acts 2007, No. 348, §1, eff. July 1, 2007.



RS 11:1391 - PENSIONS FOR CONFEDERATE VETERANS

CHAPTER 6. PENSIONS FOR CONFEDERATE VETERANS

AND WIDOWS OF CONFEDERATE VETERANS

§1391. Pension system merged with system of assistance to the aged

The system of pensions for Confederate veterans and widows of Confederate veterans is merged and consolidated with the system of financial assistance to aged, needy persons.

Redesignated from R.S. 29:461 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1392 - Powers over pension roll

§1392. Powers over pension roll

The Division of Family Services of the Louisiana Health and Human Resources Administration has full power over the pension roll. After notice and a hearing, it shall remove any name improperly on the roll.

Amended by Acts 1974, No. 294, §1; Redesignated from R.S. 29:463 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1393 - Finality of decision

§1393. Finality of decision

The decision of the division shall be final in any matter arising under this Chapter.

Amended by Acts 1974, No. 294, §1; Redesignated from R.S. 29:464 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1394 - Expenses, how payable

§1394. Expenses, how payable

The necessary clerical, traveling, and other expenses of the division in carrying out the provisions of this Chapter shall be paid out of the amount appropriated for pensions.

Amended by Acts 1974, No. 294, §1; Redesignated from R.S. 29:465 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1395 - Payment of pensions

§1395. Payment of pensions

Pensions granted to Confederate veterans and to widows of Confederate veterans shall be paid monthly or quarterly on the warrant or order of the division out of money appropriated for pensions.

Amended by Acts 1974, No. 294, §1; Redesignated from R.S. 29:466 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1396 - Records concerning pensioners

§1396. Records concerning pensioners

The division shall keep a book in which it shall record the following information concerning each Confederate veteran pensioner; his name, residence, company and regiment or naval service, the date, place, and nature of his injury or disability, how occasioned and where, the date and place of parole or discharge or if not discharged, where he remained until the surrender, and the date of the granting and the amount of the pension. In the case of a widow, it shall record the same information concerning her deceased husband, and in addition it shall record the date, place, and cause of his death.

Amended by Acts 1974, No. 294, §1; Redesignated from R.S. 29:467 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1397 - Pensions for widows of Confederate veterans

§1397. Pensions for widows of Confederate veterans

Pensions not exceeding sixty dollars per month, payable monthly, shall be paid to persons possessing the following qualifications:

(1) Widows of Confederate veterans who served from the date of their enlistment until the close of the late Civil War or until honorably discharged, whose marriages were contracted prior to December 31, 1905, and who have been bona fide residents of the state of Louisiana for at least five years next preceding the date of their application for a pension. Such pensions shall cease upon remarriage.

(2) Widows of Confederate veterans who served from the date of their enlistment until the close of the late Civil War, or until honorably discharged, whose marriages were contracted subsequent to December 31, 1905, who have not remarried and who have attained the age of sixty years, and who have been bona fide residents of the state of Louisiana for at least five years next preceding the date of their application for a pension. Such pensions shall cease upon remarriage.

Added by Acts 1975, 1st, Ex.Sess., No. 30, §1, eff. Feb. 20, 1975; Redesignated from R.S. 29:468 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1399.1 - Cash balance plan creation

§1399.1. Acts 2012, No. 483, §1, eff. June 30, 2012; HCR 2 of the 2013 R.S., eff. May 23, 2013.

NOTE: Acts 2012, No. 483, which enacted Chapter 7 of Subtitle II of Title 11 of the Louisiana Revised Statutes of 1950, comprised of R.S. 11:1399.1 through 1399.7 was held unconstitutional by the state Supreme Court in Retired State Employees Association, et al. v State of Louisiana No. 2013-CA-0499 (La. 6/28/13); 119 So.3d 568.

NOTE: See HCR 2 of the 2013 R.S. relative to suspension of Act 483 of the 2012 R.S. and application and intent regarding provisions of the Act not suspended by the resolution.



RS 11:1399.2 - Cash balance plan membership

§1399.2. Acts 2012, No. 483, §1, eff. June 30, 2012 ; HCR 2 of the 2013 R.S., eff. May 23, 2013.

NOTE: Acts 2012, No. 483, which enacted Chapter 7 of Subtitle II of Title 11 of the Louisiana Revised Statutes of 1950, comprised of R.S. 11:1399.1 through 1399.7 was held unconstitutional by the state Supreme Court in Retired State Employees Association, et al. v State of Louisiana No. 2013-CA-0499 (La. 6/28/13); 119 So.3d 568.

NOTE: See HCR 2 of the 2013 R.S. relative to suspension of Act 483 of the 2012 R.S. and application and intent regarding provisions of the Act not suspended by the resolution.



RS 11:1399.3 - Cash balance plan account accumulation

§1399.3. Acts 2012, No. 483, §1, eff. June 30, 2012; HCR 2 of the 2013 R.S., eff. May 23, 2013.

NOTE: Acts 2012, No. 483, which enacted Chapter 7 of Subtitle II of Title 11 of the Louisiana Revised Statutes of 1950, comprised of R.S. 11:1399.1 through 1399.7 was held unconstitutional by the state Supreme Court in Retired State Employees Association, et al. v State of Louisiana No. 2013-CA-0499 (La. 6/28/13); 119 So.3d 568.

NOTE: See HCR 2 of the 2013 R.S. relative to suspension of Act 483 of the 2012 R.S. and application and intent regarding provisions of the Act not suspended by the resolution.



RS 11:1399.4 - Retirement eligibility; benefit calculation

§1399.4. Acts 2012, No. 483, §1, eff. June 30, 2012; HCR 2 of the 2013 R.S., eff. May 23, 2013.

NOTE: Acts 2012, No. 483, which enacted Chapter 7 of Subtitle II of Title 11 of the Louisiana Revised Statutes of 1950, comprised of R.S. 11:1399.1 through 1399.7 was held unconstitutional by the state Supreme Court in Retired State Employees Association, et al. v State of Louisiana No. 2013-CA-0499 (La. 6/28/13); 119 So.3d 568.

NOTE: See HCR 2 of the 2013 R.S. relative to suspension of Act 483 of the 2012 R.S. and application and intent regarding provisions of the Act not suspended by the resolution.



RS 11:1399.5 - Reemployment

§1399.5. Acts 2012, No. 483, §1, eff. June 30, 2012; HCR 2 of the 2013 R.S., eff. May 23, 2013.

NOTE: Acts 2012, No. 483, which enacted Chapter 7 of Subtitle II of Title 11 of the Louisiana Revised Statutes of 1950, comprised of R.S. 11:1399.1 through 1399.7 was held unconstitutional by the state Supreme Court in Retired State Employees Association, et al. v State of Louisiana No. 2013-CA-0499 (La. 6/28/13); 119 So.3d 568.

NOTE: See HCR 2 of the 2013 R.S. relative to suspension of Act 483 of the 2012 R.S. and application and intent regarding provisions of the Act not suspended by the resolution.



RS 11:1399.6 - Application

§1399.6. Acts 2012, No. 483, §1, eff. June 30, 2012; HCR 2 of the 2013 R.S., eff. May 23, 2013.

NOTE: Acts 2012, No. 483, which enacted Chapter 7 of Subtitle II of Title 11 of the Louisiana Revised Statutes of 1950, comprised of R.S. 11:1399.1 through 1399.7 was held unconstitutional by the state Supreme Court in Retired State Employees Association, et al. v State of Louisiana No. 2013-CA-0499 (La. 6/28/13); 119 So.3d 568.

NOTE: See HCR 2 of the 2013 R.S. relative to suspension of Act 483 of the 2012 R.S. and application and intent regarding provisions of the Act not suspended by the resolution.



RS 11:1399.7 - Guaranteed return of employee contributions

§1399.7. Acts 2012, No. 483, §1, eff. June 30, 2012; HCR 2 of the 2013 R.S., eff. May 23, 2013.

NOTE: Acts 2012, No. 483, which enacted Chapter 7 of Subtitle II of Title 11 of the Louisiana Revised Statutes of 1950, comprised of R.S. 11:1399.1 through 1399.7 was held unconstitutional by the state Supreme Court in Retired State Employees Association, et al. v State of Louisiana No. 2013-CA-0499 (La. 6/28/13); 119 So.3d 568.

NOTE: See HCR 2 of the 2013 R.S. relative to suspension of Act 483 of the 2012 R.S. and application and intent regarding provisions of the Act not suspended by the resolution.



RS 11:1401 - ASSESSORS' RETIREMENT FUND

SUBTITLE III. STATEWIDE SYSTEMS

CHAPTER 1. ASSESSORS' RETIREMENT FUND

PART I. ESTABLISHMENT OF FUND

§1401. Creation of retirement fund and of corporate board of trustees; powers of board

There is hereby created effective July 26, 1950, an "Assessors' Retirement Fund" for all parishes of the state of Louisiana, and a public corporation to be known as the "Board of Trustees of the Assessors' Retirement Fund" for the assessors and assessors' employees throughout the state of Louisiana, which corporation shall be vested with the power to administer the fund herewith provided for, to sue and be sued, to buy and sell securities for investment of the surplus monies of said fund, to allot disability payments and retirement allowances as hereinafter set forth.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8051 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1402 - Definitions

§1402. Definitions

As used in this Chapter, the following words and phrases shall have the meanings ascribed to them unless the context clearly indicates otherwise:

(1) "Accumulated employee contributions" means the sum of all amounts deducted from a member's salary and paid to the fund.

(2) "Board" means the board of trustees of the Assessors' Retirement Fund.

(3) "Designated beneficiary" means the person most recently designated in writing by a member to receive any benefits to which the member may be entitled.

(4) "Fund" means the Assessors' Retirement Fund.

(5) "Minor child" means a child who is less than the age of eighteen years or who has a physical or mental disability, regardless of age, who is the issue of a marriage of the member or former member, the legally adopted child of a member or former member, the natural child of a female member or former member, or the child of a male member or former member if a court of competent jurisdiction has, during the lifetime of such male member or former member, issued an order of filiation declaring the paternity of such male member for the child.

(6)(a) "Monthly average final compensation", for a member whose first employment making him eligible for membership in the system began on or before September 30, 2006, means the average of a member's monthly salary during the highest compensated thirty-six consecutive months or successive joined months if service was interrupted.

(b) "Monthly average final compensation", for a member whose first employment making him eligible for membership in the system began on or after October 1, 2006, means the average of a member's monthly salary during the highest compensated sixty consecutive months or successive joined months if service was interrupted.

(c) Compensation of a member in excess of one hundred fifty thousand dollars, as adjusted for increases in the cost of living under Section 401(a)(17)(B) of the Internal Revenue Code shall not be taken into account for years beginning on or after January 1, 1994, and ending before January 1, 2002. Compensation of a member in excess of two hundred thousand dollars as adjusted for increases in the cost of living under Section 401(a)(17)(B) of the Internal Revenue Code shall not be taken into account for years beginning on or after January 1, 2002. However, in determining monthly average final compensation for a member retiring on or after January 1, 2002, compensation which is permitted to be taken into account on or after January 1, 2002, but which occurred in a prior year that was included in the averaging period shall be taken into account. This limitation may be adjusted from time to time by rules promulgated by the board in accordance with the provisions of the Administrative Procedure Act, R.S. 49:950 et seq.

(d) For purposes of compliance with federal tax-qualification requirements, the board may promulgate rules further defining "compensation" and "Section 415 compensation", in accordance with the provisions of the Administrative Procedure Act.

(7) "Surviving spouse" means a person who is legally married to a member of the system and living with the member at the time of his death.

(8) "Actuarial equivalent" means a benefit of equivalent value to the accumulated contributions, annuity or benefits and regular interest, as the case may be, computed on the basis of such mortality and interest tables as shall be adopted by the board of trustees in accordance with the provisions of R.S. 11:1404. In the absence of resolution by the board, the following assumptions shall be used:

(a) Interest shall be compounded annually at a rate of seven and one-half percent per annum.

(b) Annuity rates shall be determined on the basis of the mortality tables utilized for the latest system valuation approved by the Public Retirement Systems' Actuarial Committee.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8052 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 691, §1, eff. July 1, 1997; Acts 2004, No. 794, §1; Acts 2006, No. 780, §1, eff. June 30, 2006; Acts 2011, No. 364, §1, eff. July 1, 2011; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1403 - Exemption from seizure for debt, taxation

§1403. Exemption from seizure for debt, taxation

The right of a person to a pension, an annuity, retirement allowance, disability benefit, surviving spouse benefits, dependent child's benefit, or to a return of contributions, the pension, annuity, retirement allowance, disability benefit, surviving spouse benefit, dependent child's benefit itself, any optional benefit or any right accrued or accruing to any person under the provisions of the Assessors' Retirement Fund, and the monies in said fund are hereby exempt from any state or municipal tax, from all state income tax, and from levy and sale, garnishment, attachment, or any other process whatsoever, except as provided in R.S. 11:292.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8053 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1404 - Amendment of provisions of retirement system

§1404. Amendment of provisions of retirement system

A. The provisions of the retirement system established by R.S. 11:1401 may be amended by action of the legislature in the same manner as any other statute may be amended by the legislature. In addition, action of the board with respect to the payment of cost-of-living adjustments, as provided in R.S. 11:241 through 248, the payment of employee contributions, actuarial assumptions as provided in R.S. 11:1402, and any changes required for conformity with requirements of the Internal Revenue Code, shall be considered amendments to the provisions of the retirement fund.

B. No amendment to this retirement system shall operate to deprive any member of a benefit to which he is already entitled. In the case of any merger or consolidation with, or transfer of assets or liabilities to, any other retirement system, each member in the retirement system would, if the retirement system is then terminated, receive a benefit immediately after the merger, consolidation, or transfer which is equal to or greater than the benefit he would have been entitled to receive immediately before the merger, consolidation, or transfer if the retirement system had then terminated.

C. Upon the termination or partial termination of the retirement system, the board of trustees shall reevaluate and redetermine the benefit of each member, and the entire benefit of each member may be paid or commence to be paid and distributed to such member, or in the case of his death before such distribution, to the beneficiary or beneficiaries designated by such member, unless the member is still employed, in the case of a partial termination, in which case payment shall not be made until retirement or termination, or may be held until payment is otherwise due under the provisions of the retirement system. A member's right to his benefit is not conditioned upon a sufficiency of plan assets in the event of termination.

D. Upon termination or partial termination of the retirement system, a member's interest in the system shall be nonforfeitable to the extent funded.

E. Repealed by Acts 2011, No. 364, §2, eff. July 1, 2011.

F. Amendments to the retirement system required for the purpose of maintaining continued compliance with the Internal Revenue Code and the regulations thereunder that do not require legislative action shall be promulgated as rules in accordance with the Administrative Procedure Act.

Acts 1997, No. 691, §1, eff. July 1, 1997; Acts 2011, No. 364, §§1, 2, eff. July 1, 2011; Acts 2012, No. 230, §1, eff. July 1, 2012; Acts 2012, No. 482, §1, eff. July 1, 2012.



RS 11:1410 - Membership in fund

PART II. MEMBERSHIP AND CREDITABLE SERVICE

§1410. Membership in fund

A. Membership in the Assessors' Retirement Fund and eligibility for retirement benefits shall be determined as set forth hereunder:

(1) Any assessor who was serving in office on July 26, 1950, or who is elected or appointed to office after July 26, 1950, shall be a member of this fund.

(2) Any assessor's employee who was employed in an assessor's office on July 26, 1950, or who is employed in an assessor's office after July 26, 1950, shall be a member of this fund.

(3) The secretary and regular employees of the Assessors' Retirement Fund and permanent employees of the Louisiana Assessors' Association and the Louisiana Assessors' Insurance Fund shall be members of this fund, provided that the Louisiana Assessors' Association and the Louisiana Assessors' Insurance Fund each pay the employer contributions for their employees who become members of this fund.

B.(1) Membership shall not be allowed on a part-time, temporary, or intermittent basis. Membership in the fund shall be allowed only to assessors, full-time permanent employees of assessors, the secretary and regular employees of the Assessors' Retirement Fund, and permanent employees of the Louisiana Assessors' Association and the Louisiana Assessors' Insurance Fund. Each member shall start paying into the fund the first regular payroll period after employment begins. Full-time, permanent employees as used herein, shall mean those employed on a full twelve-month basis within each calendar year; provided, however, that members may be granted leaves of absence, with no creditable service to be allowed for time on leave.

(2) Any person who is not an employee of an assessor or of one of the entities listed in Paragraph (A)(3) of this Section, who has performed services for and under the primary direction and control of an assessor or one of the entities listed in Paragraph (A)(3) of this Section or any related person determined in accordance with Section 414(n)(6) of the Internal Revenue Code, on a substantially full-time basis for a period of at least a year pursuant to an agreement between the person's employer and assessor or one of the entities listed in Paragraph (A)(3) of this Section shall not be a member of the fund.

C. Repealed by Acts 2001, No. 96, §3, eff. July 1, 2001.

Acts 1989, No. 545, §1, eff. July 5, 1989; Acts 1991, No. 647, §1, eff. July 17, 1991; Redesignated from R.S. 47:8054 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 691, §1, eff. July 1, 1997; Acts 2001, No. 96, §3, eff. July 1, 2001; Acts 2004, No. 794, §1.

NOTE: See Acts 2001, No. 96, §4 relative to retroactivity of Act.



RS 11:1411 - Creditable service

§1411. Creditable service

A. Commencing October 1, 1989, and thereafter, a member shall receive credit for all service rendered as an assessor, assessor's employee, secretary and regular employees of the fund for which contributions have been paid and not withdrawn.

B. In the computation of service rendered prior to October 1, 1989, creditable service shall be counted from January first of the calendar year in which a member first became a member of the fund.

C. If a member's service is terminated for any cause whatsoever, such time lost shall not be counted as creditable service. If the member elects to leave his or her contributions in the fund, upon his or her return to regular active service in an assessor's office or other creditable employment, creditable service shall count from date of such return to service and be added to his or her prior service, but only if such member returns to active service within ten years after the date of withdrawal from service in an assessor's office or other creditable service.

D. If a member takes a leave of absence governed by the Uniformed Services Employment and Reemployment Rights Act (USERRA), then upon his return to employment covered by the fund, the member shall share in employer contributions in the same manner as other members and shall not be considered to have terminated employment or to have incurred a break in service during such leave of absence. The employer shall be permitted to make an employer contribution in satisfaction of the affected employee's rights under USERRA. A member who does not return to employment shall not be affected by this provision. The board shall promulgate rules pursuant to the Administrative Procedure Act, which shall be part of the governing provisions of the fund, to implement the requirements of USERRA.

E. The qualified military service of a member who has been reemployed in accordance with 26 U.S.C. 414(u) shall be treated for vesting and benefit accrual purposes as service completed under Subsection A of this Section if the member timely remits to the system any employee contributions which would have been required but for the member's leave of absence to perform qualified military service in accordance with the terms of federal law.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8055 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2004, No. 794, §1; Acts 2011, No. 364, §1, eff. July 1, 2011; Acts 2012, No. 230, §1, eff. July 1, 2012; Acts 2012, No. 482, §1, eff. July 1, 2012, in conflict with Act 230. certification pending.



RS 11:1412 - Credit for noncredited prior service

§1412. Credit for noncredited prior service

Any person who was eligible for membership but was not enrolled as a member for whatever reason may upon application receive credit for the time such person was otherwise eligible for membership. The person's employer must certify the inclusive dates of employment and the salary earned by the member during these dates, or the person shall submit such other evidence in lieu thereof as shall be requested by the board. The person, his employer, and any other person submitting evidence on his behalf, shall certify all evidence by an affidavit in authentic form. Should any facts or evidence disqualify him from benefits, the person shall lose all rights to any benefits from this system. In order to receive this credit the person and the employer shall pay the greater of an amount equal to the employee and employer contributions which would have been paid had the person been enrolled at the time of employment, plus interest as determined by the board, which shall be not less than seven percent compounded annually, or an amount which, on an actuarial basis, totally offsets the increase in accrued liability of the system resulting from the receipt of the credit by the person. The amount payable shall be calculated by use of the actuarial funding method, assumptions, and tables in use by the system at the time of the person's application for credit. The fund shall accept as the employee's payment of amounts payable by the employee under this Section any assets held in an individual retirement account or annuity or a plan qualified under Section 401(a) or Section 403(a) of the Internal Revenue Code or a governmental deferred compensation arrangement subject to Section 457(g) of the Internal Revenue Code or a tax sheltered annuity or other arrangement under Section 403(b) of the Internal Revenue Code.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8056 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2004, No. 794, §1.



RS 11:1413 - Reemployment of a retiree

§1413. Reemployment of a retiree

A retiree receiving retirement benefits from the system may be temporarily reemployed by an assessor but the retiree shall not be or become a member of the system during such reemployment. If the retiree is reemployed in any capacity for more than one hundred working days during any calendar year, or the equivalent thereof, during any calendar year, the benefits payable to the retiree shall be reduced by the amount he earned after thirty working days, or the equivalent thereof. The retiree and the assessor shall immediately notify the board of the date of reemployment, the amount of salary paid, any changes in salary, the number of hours employed per week, the estimated duration of reemployment, and the date of the termination of the reemployment. If the retiree dies during reemployment, benefits shall be paid to any other person as if death occurred regardless of reemployment pursuant to any option which may have been selected by the retiree at the time of retirement.

Acts 2001, No. 96, §1, eff. July 1, 2001.

NOTE: See Acts 2001, No. 96, §4 relative to retroactivity of Act.



RS 11:1421 - Eligibility for normal retirement

PART III. BENEFITS

SUBPART A. NORMAL RETIREMENT

§1421. Eligibility for normal retirement

A. All members of the fund hired on or before September 30, 2013, shall be eligible for participation in the benefits of this fund upon written application for such allowance to the board of trustees if:

(1) The member has twelve years or more of creditable service and has attained the age of fifty-five.

(2) The member has thirty or more years of creditable service, regardless of age.

B. All members of the fund hired on or after October 1, 2013, shall be eligible for participation in the benefits of this fund upon written application for such allowance to the board of trustees if:

(1) The member has twelve or more years of creditable service and has attained the age of sixty.

(2) The member has thirty or more years of creditable service and has attained the age of fifty-five.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8057 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 100, §1, eff. July 1, 2001; Acts 2013, No. 233, §1, eff. July 1, 2013.



RS 11:1422 - Computation of normal retirement benefit

§1422. Computation of normal retirement benefit

A. Any member whose first employment making him eligible for membership in the system began on or before September 30, 2006, and who is eligible for normal retirement shall, upon making written application to the board of trustees, be retired, and shall be paid a monthly sum equal to three and one-third percent of the highest monthly average final compensation received during any thirty-six consecutive months while employed in an assessor's office or other creditable employment times the number of years of the member's creditable service not to exceed one hundred percent of the member's monthly average final compensation, after taking into account the reduction arising from any optional retirement selected.

B. Any member whose first employment making him eligible for membership in the system began on or after October 1, 2006, but before October 1, 2013, and who is eligible for normal retirement shall, upon making written application to the board of trustees, be retired, and shall be paid a monthly sum equal to three and one-third percent of the highest monthly average final compensation received during any sixty consecutive months while employed in an assessor's office or other creditable employment times the number of years of the member's creditable service not to exceed one hundred percent of the member's monthly average final compensation after taking into account the reduction arising from any optional retirement selected.

C.(1) Except as provided in Paragraph (2) of this Subsection, any member whose first employment making him eligible for membership in the system began on or after October 1, 2013, and who is eligible for normal retirement, but who has less than thirty years of creditable service shall, upon making written application to the board of trustees, be retired and shall be paid a monthly sum equal to three percent of the highest monthly average final compensation received during any sixty consecutive months while employed in an assessor's office or other creditable employment times the number of years of the member's creditable service not to exceed one hundred percent of the member's monthly average final compensation after taking into account the reduction arising from any optional retirement selected.

(2) Any member whose first employment making him eligible for membership in the system began on or after October 1, 2013, who retires with thirty or more years of credible service shall be paid a monthly sum equal to three and one-third percent of the highest monthly average final compensation received during any sixty consecutive months while employed in an assessor's office or other creditable employment times the number of years of the member's creditable service not to exceed one hundred percent of the member's monthly average final compensation after taking into account the reduction arising from any optional retirement selected. Transferred service with an accrual rate of less than three and one-third percent shall not be used to meet the requirement of thirty or more years of creditable service unless the member exercised his right to upgrade such transferred service pursuant to R.S. 11:143(D).

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8058 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1999, No. 23, §1, eff. July 1, 1999; Acts 2001, No. 703, §§3 and 4, eff. July 1, 2001; Acts 2006, No. 780, §1, eff. June 30, 2006; Acts 2013, No. 233, §1, eff. July 1, 2013; Acts 2014, No. 791, §5.

NOTE: See Acts 2001, No. 703, §§5 & 6, relative to effectiveness and applicability of Act.



RS 11:1423 - Mode of payment; options; effective date

§1423. Mode of payment; options; effective date

A. Upon application for normal retirement, any participant may elect to receive his benefit in a retirement allowance payable throughout life, or he or she may elect at that time to receive the actuarial equivalent of his retirement allowance in a reduced retirement payable throughout life with the following options:

Option 1. If a member dies before he has received in retirement payments purchased by his contributions the amount he had contributed to the fund before his retirement, the balance shall be paid to his legal representatives or to such person as he shall nominate by written designation duly acknowledged and filed with the board.

Option 2. Upon a member's death, his or her reduced retirement allowance shall be continued throughout the life of and paid to his or her surviving spouse, upon written designation by the member duly acknowledged and filed with the board of trustees at the time of his or her retirement.

Option 3. Upon the member's death, one-half of his or her reduced retirement allowance shall be continued throughout the life of and paid to his or her surviving spouse, upon written designation by the member duly acknowledged and filed with the board of trustees at the time of his retirement.

Option 4. Some other benefit or benefits shall be paid either to the member or to such person or persons as he shall nominate provided, such other benefit or benefits together with the reduced retirement allowance shall be of equivalent actuarial value to his retirement allowance and approved by the board of trustees, at the election of the member, which benefit shall be in lieu of any other option provided herein.

B. No option shall become effective until the date specified by the member in his or her application for retirement, and no selection of an option nor any change in the option selected shall be permitted after the application has been officially filed with the board.

C. Should a member upon retirement select his or her spouse as his or her beneficiary under Option 2, Option 3, or Option 4, the actuarial equivalence and option reductions shall be based on the ages of the member and his or her beneficiary as of the member's sixtieth birthday. Should the member select a non-spousal beneficiary under Option 4, the actuarial equivalence and option reduction shall be based on the ages of the member and beneficiary as of the later of the date of the member's retirement or the member's sixtieth birthday. The actuarial equivalence and option reduction factors for Option 2 benefits payable upon the death of a member while the member is still in service shall be based on the ages of the member and his or her spouse as of the member's sixtieth birthday.

Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 98, §1, eff. July 1, 2001; Acts 2004, No. 774, §1, eff. Oct. 1, 2004.



RS 11:1431 - Eligibility for disability retirement

SUBPART B. DISABILITY RETIREMENT

§1431. Eligibility for disability retirement

Eligibility for disability benefits, procedures for application for disability benefits, procedures for the certification of continuing eligibility for disability benefits, the authority of the board of trustees to modify disability benefits, and procedures governing the restoration to active service of an employee who formerly had a disability are specifically described and provided for in R.S. 11:201 through 224.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8060 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1432 - Computation of disability retirement benefit

§1432. Computation of disability retirement benefit

A. The board of trustees shall award disability benefits to eligible members who have been officially certified as having a disability by the State Medical Disability Board. The disability benefit shall be the lesser of (1) or (2) as set forth below:

(1) A sum equal to the greater of forty-five percent of final average compensation or the member's accrued retirement benefit at the time of termination of employment due to disability; or

(2) The retirement benefit which would be payable assuming accrued creditable service plus additional accrued service, if any, to the earliest normal retirement age based on final average compensation at the time of termination of employment due to disability.

B. Upon approval for disability benefits, the member shall exercise an optional retirement allowance as provided in R.S. 11:1423 and no change in the option selected shall be permitted after it has been filed with the board. The retirement option factors shall be the same as those utilized for regular retirement based on the age of the retiree and that of the spouse, had the retiree continued in active service until the earliest normal retirement date.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8061 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1441 - Surviving spouse's benefit

SUBPART C. SURVIVORS' BENEFITS

§1441. Surviving spouse's benefit

A. If a member of this fund dies in service with less than twelve years of creditable service, and leaves a surviving spouse, his accumulated contributions shall be paid to the surviving spouse.

B. If a member dies and has twelve or more years of creditable service and is not eligible for retirement, the surviving spouse shall receive an automatic optional benefit which is equal to the joint and survivorship amounts provided in Option 2 as provided in R.S. 11:1423, which shall cease upon a subsequent remarriage, or a refund of the member's accumulated contributions, whichever the spouse elects to receive.

C. If a member dies and is eligible for retirement, the surviving spouse shall receive an automatic optional benefit which is equal to the Option 2 benefits provided for in R.S. 11:1423, which shall not terminate upon a subsequent remarriage.

D. Benefits set forth in Subsection B of this Section shall cease upon remarriage and shall resume upon a subsequent divorce or death of a new spouse. The spouse shall be entitled to receive a monthly benefit equal to the amount being received prior to remarriage.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8062 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1442 - Surviving minor children

§1442. Surviving minor children

Should a member of this fund die solely from injuries received in line of duty, or should he die from natural causes after four years creditable service, and should leave no surviving spouse, but should leave a child or children under the age of eighteen years, or a child or children over the age of eighteen years who have a physical or mental disability and who are dependent upon him or her for support, the sum of fifty dollars per month shall be paid for one child, and ten dollars per month shall be paid for each additional child until he reaches the age of eighteen years, or as long as he has a physical or mental disability.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8063 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1443 - Payment to designated beneficiary

§1443. Payment to designated beneficiary

If a member dies before retiring and leaves no surviving spouse or minor or dependent children, the designated beneficiary shall be entitled to the accumulated contributions in the fund, provided that the designation of beneficiary has been previously filed with the retirement fund. However, if no beneficiary has been designated as provided herein, the accumulated contributions shall be paid to the member's estate.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8064 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1444 - Limitation on payment of benefits

§1444. Limitation on payment of benefits

A.(1) Unless the member has elected otherwise on or before December 31, 1983, the entire benefit of a member shall be distributed over a period not longer than the longest of the following periods:

(a) The member's life.

(b) The life of the member's designated beneficiary or the joint and last survivor lives of the member and his designated beneficiary.

(c) The member's life expectancy.

(d) The joint and last survivor life expectancy of the member and his designated beneficiary.

(2) If the member is married and his spouse survives him, the designated beneficiary shall be his spouse. If a member dies after the commencement of his benefits, the remaining portion of his benefit shall be distributed at least as rapidly as before his death.

B.(1) If the member dies before his benefit has commenced, the remainder of such interest shall be distributed to the member's beneficiary within five years after the date of such member's death.

(2) Paragraph (1) of this Subsection shall not apply to any portion of a member's benefit which is payable to or for the benefit of a designated beneficiary or beneficiaries, over the life of or over the life expectancy of such beneficiary, so long as such distributions begin not later than one year after the date of the member's death, or, in the case of the member's surviving spouse, the date the member would have attained the age of seventy and one-half years. If the designated beneficiary is the member's surviving spouse and if the surviving spouse dies before the distribution of benefits commences, then Paragraph (1) of this Subsection shall be applied as if the surviving spouse were the member. If the designated beneficiary is a child of the member, for purposes of satisfying the requirement of Paragraph (1) of this Subsection, any amount paid to such child shall be treated as if paid to the member's surviving spouse if such amount would become payable to such surviving spouse, if alive, upon the child's reaching age eighteen.

(3) Paragraph (1) of this Subsection shall not apply if the distribution of the member's interest has commenced and is for a term certain over a period permitted in Subsection A of this Section.

C. If a survivor benefit is payable to a specified person or persons or if a benefit is payable at death under an option elected pursuant to R.S. 11:1423, the member shall be considered to have designated such person as a designated beneficiary hereunder. If there is more than one such person, then the oldest such person shall be considered to have been so designated, or, if none, then the oldest person entitled to receive a survivor benefit shall be considered to have been so designated. The designation of a designated beneficiary hereunder shall not prevent payment to multiple beneficiaries but shall only establish the permitted period of payments.

D. Distributions from the system shall be made in accordance with the requirements set forth in Section 401(a)(9) of the Internal Revenue Code, including the minimum distribution incidental benefit rules applicable thereunder. The board may promulgate rules in accordance with the provisions of the Administrative Procedure Act, R.S. 49:950 et seq., to carry out the requirements of this Subsection, and the board may adopt provisions that amend the other provisions of this Section.

E.(1) A member's benefits shall commence to be paid on or before the required beginning date.

(2) The required beginning date shall be April first of the calendar year following the later of the calendar year in which the member attains seventy and one-half years of age, or the calendar year in which the employee retires.

(3) The board may promulgate rules in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., regarding any change in the required beginning date necessary for compliance with federal tax-qualification requirements.

F. The provisions of this Section shall be effective July 1, 1997.

Acts 1997, No. 691, §1, eff. July 1, 1997; Acts 2011, No. 364, §1, eff. July 1, 2011.



RS 11:1445 - Guaranteed return of accumulated contributions

§1445. Guaranteed return of accumulated contributions

A. If the total of all benefits paid to a retiree and all benefits paid on his account after his death, if any, is less than the retiree's accumulated employee contributions, the remaining accumulated employee contributions shall be paid to the retiree's beneficiary, designated by him in writing and duly acknowledged by him and filed with the board prior to his death.

B. Upon the death of a member or former member who has not been paid any benefits from the fund, including a withdrawal of accumulated employee contributions, and who is not survived by any person eligible for any benefits from the fund, the accumulated employee contributions of the member or former member shall be paid to his beneficiary, designated by him in writing and duly acknowledged by him and filed with the board prior to his death.

C. A member or former member may, at any time prior to his death, withdraw, refile, or amend the written designation of his beneficiary.

D. If any sum becomes payable to a member's or former member's duly designated beneficiary and that beneficiary predeceased the member or former member, or if any sum would otherwise be payable to a beneficiary, but a beneficiary was not designated by the member or former member, then such sum shall be paid to the estate of the member or former member.

E. If survivor benefits become payable upon the death of a member or former member, the survivor, in lieu of survivor benefits, may elect to be paid in one lump sum the member's or former member's accumulated employee contributions by notifying the board, in writing, and waiving the right to all other benefits. If survivor benefits are payable to more than one person, no payment of the remaining accumulated employee contributions may be made unless all persons eligible for survivor benefits agree, in writing, to the distribution of the remaining accumulated contributions.

F. Payments made pursuant to this Section shall be paid only upon receipt by the board, of an application therefor, providing such information and in such form as the board may require. Such payment shall discharge the board and the fund from any other responsibility or liability to any other person, shall cancel all rights in the fund and cause credit for all service to be forfeited, and neither the former member nor any other person shall be entitled to any benefits on the former member's account.

G. The board may promulgate rules in accordance with the provisions of the Administrative Procedure Act, R.S. 49:950 et seq., that specify the manner of distributions and the direct rollover of such distributions.

Acts 2001, No. 99, §1, eff. July 1, 2001; Acts 2011, No. 364, §1, eff. July 1, 2011.



RS 11:1446 - Military survivor benefits

§1446. Military survivor benefits

Effective January 1, 2007, if a member dies while on a leave of absence to perform qualified military service as described in 26 U.S.C. 414(u), his beneficiary shall be entitled to any benefit, except benefits that accrued during the period of qualified military service that would have been provided under the plan had the member resumed and then terminated employment due to death, in accordance with 26 U.S.C. 401(a)(37); however, the member's beneficiary shall be entitled to benefits that accrued during the period of qualified military service if the beneficiary timely remits to the system any employee contributions which would have been required but for the member's leave of absence to perform qualified military service in accordance with the terms of federal law and R.S. 11:1411.

Acts 2012, No. 230, §1, eff. July 1, 2012; Acts 2012, No. 482, §1, eff. July 1, 2012.



RS 11:1451 - Conditions for payment of benefit

SUBPART D. PAYMENT OF BENEFITS

§1451. Conditions for payment of benefit

No regular, disability, survivor, or other benefit from the fund, including a refund of accumulated employee contributions and any optional benefit, shall be payable until and unless a written application therefor is filed with the board providing such information and in such form as the board may require and until and unless all contributions by or for the member or former member have been received by the board and until and unless the member or former member has terminated service. This Section shall not preclude the payment of benefits consistent with R.S. 11:1444 and any rules promulgated by the board thereunder.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8065 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2011, No. 364, §1, eff. July 1, 2011.



RS 11:1452 - Deferred retirement

§1452. Deferred retirement

If the services as an employee or assessor of any member who has twelve or more years of credited service are terminated prior to the time the member becomes fifty-five years of age, the former member may leave his contributions in the fund and upon attaining the age of fifty-five years he shall be eligible for a regular retirement benefit. If the services as an employee or assessor of any member who has thirty or more years of credited service are terminated prior to the time the member becomes fifty years of age, the former member may leave his contributions in the fund and upon attaining the age of fifty years, he shall be eligible for a regular retirement benefit.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8066 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1453 - Application; effective date; commencement of benefits

§1453. Application; effective date; commencement of benefits

A. Any member may retire upon written application to the board of trustees upon eligibility therefor. An application for retirement shall be officially filed with the board when received in the retirement office. Application shall be granted within thirty days if the applicant is entitled to retirement benefits.

B. If a written application for any benefits is received by the board within ninety days of the date the applicant became eligible for the benefit, benefits shall be paid retroactive to the date of becoming eligible therefor. If an application for any benefit is received by the board after ninety days of the date the applicant became eligible therefor, benefits shall be paid only from the date the application is received by the board.

Acts 1989, No. 545, §1; Redesignated from R.S. 47:8067 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1454 - Dual retirement benefits prohibited

§1454. Dual retirement benefits prohibited

No member of this fund shall be eligible to draw more than one retirement from this fund at the same time, except that a surviving spouse of a member may draw retirement benefits and also surviving spouse benefits from this fund at the same time.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8068 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 96, §2, eff. July 1, 2001.

NOTE: See Acts 2001, No. 96, §4 relative to retroactivity of Act.



RS 11:1455 - Withdrawal of accumulated employee contributions; repayment

§1455. Withdrawal of accumulated employee contributions; repayment

A. If the membership of a member who is not eligible to retire is terminated, the former member may make a written application for and obtain a refund of his accumulated employee contributions. However, no refund shall be paid until and unless the accuracy of the information on the application therefor has been certified by the assessor by whom the former member was employed and the former member remains out of service for sixty days and until all contributions for the former member have been paid into the fund. Payment of such a refund to the former member cancels all rights in the fund; neither the former member nor any other person shall be entitled to any benefits on the former member's account, and credit for all service shall be forfeited.

B. If a former member who has withdrawn his accumulated contributions again becomes a member of the fund, he may repay to the fund, in a lump sum, the amount he withdrew, plus annually compounded interest at the valuation interest rate from the date of withdrawal. Upon such repayment, the member shall be credited for all service which was canceled and forfeited at the time of the prior refund and all other rights shall be restored.

C. The board may promulgate rules in accordance with the provisions of the Administrative Procedure Act, R.S. 49:950 et seq., that permit the repayment from funds held for the member's benefit in another retirement plan or individual retirement account or annuity.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8069 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 1203, §1; Acts 2004, No. 268, §1; Acts 2011, No. 364, §1, eff. July 1, 2011.



RS 11:1456 - Repealed by Acts 2008, No. 398, §2, eff. Oct. 1, 2008.

§1456. Repealed by Acts 2008, No. 398, §2, eff. Oct. 1, 2008.



RS 11:1456.1 - Back-Deferred Retirement Option Program

§1456.1. Back-Deferred Retirement Option Program

A.(1) There is hereby created an optional retirement benefit program for members of the fund called the "Back-Deferred Retirement Option Program" which shall be referred to in this Chapter as "Back-DROP".

(2) In lieu of receiving a normal retirement benefit pursuant to R.S. 11:1421 through 1423, an eligible member of the fund may elect to retire and have his benefits structured, calculated, and paid as provided in this Section.

B. An active, contributing member of the fund shall be eligible for Back-DROP only if all of the following apply:

(1) The member has accrued more service credit than the minimum required for eligibility for a normal retirement benefit.

(2) The member has attained an age that is greater than the minimum required for eligibility for a normal retirement benefit, if applicable.

(3) The member has revoked his participation, if any, in the Deferred Retirement Option Plan pursuant to R.S. 11:1456.2.

C. At the time of retirement, a member who elects to receive a Back-DROP benefit shall select a Back-DROP period to be specified in whole months. The duration of the Back-DROP period shall not exceed the lesser of thirty-six months or the number of months of creditable service accrued after the member first attained eligibility for normal retirement. The Back-DROP period shall be comprised of the most recent calendar days corresponding to the member's employment for which service credit in the fund accrued.

D.(1) The Back-DROP benefit shall have two portions: a lump-sum portion and a monthly benefit portion.

(2) The member's Back-DROP monthly benefit shall be calculated pursuant to the provisions applicable for service retirement set forth in R.S. 11:1421 through 1423, subject to the following conditions:

(a) For purposes of this Paragraph, creditable service shall not include service credit reciprocally recognized pursuant to R.S. 11:142.

(b) Accrued service at retirement shall be reduced by the Back-DROP period.

(c) Final average compensation shall be calculated by excluding all earnings during the Back-DROP period.

(d) Contributions received by the retirement fund during the Back-DROP period and any interest that has accrued on employer and employee contributions received during the period shall remain with the fund and shall not be refunded to the member or to the employer.

(e) The member's Back-DROP monthly benefit shall be calculated based upon the member's age and service and the fund provisions in effect on the last day of creditable service before the Back-DROP period.

(f) At retirement, the member's maximum monthly retirement benefit payable as a life annuity shall be equal to the Back-DROP monthly benefit.

(g) The member may elect to receive a reduced monthly benefit in accordance with the options provided in R.S. 11:1423 based upon the member's age and the age of the member's beneficiary as of the actual effective date of retirement. No change in the option selected or beneficiary shall be permitted after the option is filed with the board of trustees.

(3) In addition to the monthly benefit received pursuant to Paragraph (2) of this Subsection, the member shall be paid a lump-sum benefit equal to the Back-DROP maximum monthly retirement benefit multiplied by the number of months selected as the Back-DROP period.

(4) Cost-of-living adjustments shall not be payable on the member's Back-DROP lump sum.

(5) Upon the death of a member who selected the maximum option pursuant to R.S. 11:1423, the member's named beneficiary or, if none, the member's estate shall receive the deceased member's remaining contributions, less the Back-DROP benefit amount.

(6) Upon the death of a member who selected Option 1 pursuant to R.S. 11:1423, the member's named beneficiary or, if none, the member's estate, shall receive the member's annuity savings fund balance as of the member's date of retirement reduced by the portion of the Back-DROP account balance and his previously paid retirement benefits that are attributable to the member's annuity payments as provided by the annuity savings fund.

E.(1) In lieu of receiving a lump-sum benefit payment as set forth in Paragraph (D)(3) of this Section, the member may elect to transfer the lump-sum payment into a self-directed account managed by a third-party provider.

(2) The board may hire a third-party provider to manage the self-directed accounts authorized by this Subsection. The third-party provider shall act as an agent of the fund for purposes of investing balances in the self-directed accounts of the participant as directed by the participant. The participant shall be given such options as comply with federal law for self-directed plans.

(3) Any participant who elects to transfer the lump-sum Back-DROP payment into a self-directed account agrees that the benefits payable to the participant are not the obligations of the state or the fund and that any returns and other rights of the plan are the sole liability and responsibility of the participant and the designated provider to which contributions have been made. Furthermore, each participant, in accordance with this provision, shall expressly waive his rights as set forth in Article X, Section 29(E)(5) of the Constitution of Louisiana as it relates to his Back-DROP account with the third-party provider. By electing to transfer the Back-DROP lump-sum payment into an account with a third-party provider, the participant agrees that he and the provider shall be responsible for complying with all applicable provisions of the Internal Revenue Code. The participant also agrees that if any violation of the Internal Revenue Code occurs as a result of the participant's decision to transfer his Back-DROP lump-sum payment into a self-directed account, it shall be the sole responsibility and liability of the participant and the provider and not of the state or the fund.

(4) There shall be no liability on the part of and no cause of action of any nature shall arise against the state, the fund, or the agents or employees of the state or the fund for any action taken by the participant or for choices the participant makes in relationship to the self-directed account funds in which he chooses to place his account balance.

Acts 2008, No. 398, §1, eff. Oct. 1, 2008; Acts 2014, No. 143, §1, eff. May 22, 2014.



RS 11:1456.2 - Rescission of participation in the Deferred Retirement Option Plan

§1456.2. Rescission of participation in the Deferred Retirement Option Plan

Notwithstanding any law to the contrary, any participant in the Deferred Retirement Option Plan (DROP) of this fund who has not severed employment and has not taken a distribution from his DROP account may make a one-time, irrevocable election to rescind all of his participation period in DROP and return to active, contributing membership in the fund on or before March 31, 2009. A person who rescinds such DROP participation shall forfeit all accumulated DROP benefits and any interest accrued on such benefits. If contributions were not previously paid, the participant shall pay to the fund the employee contributions the fund would have received if he had not been a DROP participant during his participation period, together with any interest or other actuarial cost for such rescission. The rescinding participant shall be required to hold the fund contractually harmless in the event that a spouse, former spouse, or any other person successfully establishes a property right relative to the DROP benefit forfeited by the participant which has any adverse effect upon the fund.

Acts 2008, No. 398, §1, eff. Oct. 1, 2008.



RS 11:1457 - Qualified plan; direct rollover; eligible retirement plan; election

§1457. Qualified plan; direct rollover; eligible retirement plan; election

A. Notwithstanding any other provision of law to the contrary that would otherwise limit a state or statewide retirement system member's election under this Section, a distributee may elect, at the time and in the manner prescribed by the plan administrator, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee in a direct rollover.

B. Repealed by Acts 2011, No. 364, §2, eff. July 1, 2011.

C. As used in this Section, the following terms shall mean the following:

(1) "Direct rollover" means a payment by the plan to the eligible retirement plan specified by the distributee.

(2) "Distributee" means a member or former member. In addition, the member's or former member's surviving spouse, or the member's spouse or former member's spouse with whom a benefit or return of employee contributions is to be divided pursuant to R.S. 11:291(B) are distributees with reference to an interest of the member or former spouse. The board may promulgate rules in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., that change this definition in order to conform to the provisions of the Internal Revenue Code and regulations thereunder.

(3) "Eligible retirement plan" means an individual retirement account described in Section 408(a) of the Internal Revenue Code, an individual retirement annuity described in Section 408(b) of the Internal Revenue Code, an annuity plan described in Section 403(a) of the Internal Revenue Code, or a qualified trust described in Section 401(a) of the Internal Revenue Code, that accepts the distributee's eligible rollover distribution. However, in the case of an eligible rollover distribution to the surviving spouse, an eligible retirement plan is an individual retirement account or individual retirement annuity. "Eligible retirement plan" shall also mean an annuity contract described in Section 403(b) of the Internal Revenue Code and an eligible plan under Section 457(b) of the Internal Revenue Code which is maintained by a state, a political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state agreeing to account separately for amounts transferred into such plan from this fund. A distribution to a surviving spouse or to a spouse or former spouse who is the alternate payee under a qualified domestic relations order shall not make the retirement plan ineligible. The board may promulgate rules in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., that change this definition in order to conform to provisions of the Internal Revenue Code and regulations thereunder.

(4) "Eligible rollover distribution" means any distribution of all or any portion of the balance to the credit of the distributee, except that an eligible rollover distribution does not include: any distribution that is one of a series of substantially equal periodic payments, not less frequently than annually, made for the life or life expectancy of the distributee or the joint lives or joint life expectancies of the distributee and the distributee's designated beneficiary, or for a specified period of ten years or more; any distribution to the extent such distribution is required under Section 401(a)(9) of the Internal Revenue Code; and the portion of any distribution that is not includable in gross income, determined without regard to the exclusion for net unrealized appreciation with respect to employer securities. A portion of a distribution shall not fail to be an eligible rollover distribution merely because the portion consists of after-tax employee contributions which are not includable in gross income; however, such portion may be paid only to an individual retirement account or annuity described in Section 408(a) or (b) of the Internal Revenue Code, or to a qualified defined contribution plan described in Section 401(a) or 403(a) of the Internal Revenue Code that agrees to account separately for amounts so transferred, including accounting separately for the portion of such distribution which is includable in gross income and the portion of such distribution which is not includable. The fund shall accept participant rollover contributions, direct rollovers of distributions made after December 31, 2001, or both, from the following types of plans: individual retirement accounts or annuities or plans qualified under Section 401(a) or Section 403(a) of the Internal Revenue Code, or governmental deferred compensation arrangements subject to Section 457(b) of the Internal Revenue Code or tax sheltered annuities or other arrangements under Section 403(b) of the Internal Revenue Code, beginning on the effective date specified; but only for the purposes of repaying prior distributions or purchasing service credits as permitted under Section 415(k)(3) and Section 415(n) of the Internal Revenue Code. The board may promulgate rules in accordance with the provisions of the Administrative Procedure Act, R.S. 49:950 et seq., that change this definition in order to conform to provisions of the Internal Revenue Code and regulations thereunder.

Acts 1997, No. 689, §1, eff. retroactive to Jan. 1, 1993; Acts 2004, No. 794, §1; Acts 2011, No. 364, §§1, 2, eff. July 1, 2011.



RS 11:1458 - Computation of retirement benefits

§1458. Computation of retirement benefits

A.(1) This Section is intended to comply with Section 415 of the Internal Revenue Code.

(2) The normal retirement benefit of a member shall not exceed the dollar amount set forth in this Section.

(3) The board may promulgate rules in accordance with the provisions of the Administrative Procedure Act, R.S. 49:950 et seq., for purposes of compliance with Section 415 of the Internal Revenue Code which modify the requirements hereunder.

B.(1) Maximum annual benefit. The retirement benefit of any member of the retirement system and which is not attributable to the member's after-tax employee contribution, when expressed as an annual benefit may not exceed one hundred sixty thousand dollars per year, as adjusted for increases in the cost of living pursuant to Section 415 of the Internal Revenue Code. For purposes of determining whether a member's benefit exceeds this limitation, if the normal form of benefit is other than a single life annuity, such form shall be adjusted actuarially to the equivalent of a single life annuity. This single life annuity shall not exceed the maximum dollar limitation outlined in this Paragraph. No adjustment is required for qualified joint and survivor annuity benefits; pre-retirement disability benefits; or pre-retirement death benefits.

(2)(a) Adjustment if benefit begins before age sixty-two. If benefit distribution begins before age sixty-two, the actual retirement benefit shall not exceed the adjusted dollar limitation. The adjusted dollar limitation shall be the equivalent, determined in a manner consistent with reduction of benefits for early retirement under the federal Social Security Act, of one hundred sixty thousand dollars, as adjusted.

(b) Adjustment if benefit begins after age sixty-five. If benefit distribution begins after age sixty-five, the dollar limitation shall be increased to the equivalent of one hundred sixty thousand dollars beginning at social security retirement age, as adjusted for increases in the cost of living pursuant to Section 415 of the Internal Revenue Code.

(c) Repealed by Acts 2011, No. 364, §2, eff. July 1, 2011.

(d) Interest assumption. The interest rate used for adjusting the maximum limitations above shall be:

(i) For benefits commencing before age sixty-two, the greater of five percent or the rate specified under the fund.

(ii) For benefits commencing after age sixty-five, the lesser of five percent or the rate specified under the fund.

(iii) For purposes of adjusting benefits for those benefits payable in a form other than a straight life annuity, the greater of five and one-half percent, the rate specified under the fund, and the rate that provides a benefit of not more than one hundred five percent of the benefit that would be provided if the applicable interest rate under Section 417(e)(3) of the Internal Revenue Code were the rate being used.

(3) Adjustment for less than ten years of participation.

(a) If retirement benefits are payable under this retirement system to a member who has less than ten years of participation in the retirement system, the dollar limitation referred to in Paragraph (1) of this Subsection shall be multiplied by a fraction, the numerator of which is the member's number of years of participation in the system and the denominator of which is ten.

(b) If retirement benefits are payable under this retirement system to a member who has less than ten years of service with the employer, the dollar limitation referred to in Paragraph (9) of Subsection E of this Section shall be multiplied by a fraction, the numerator of which is the member's number of years of service with the employer and the denominator of which is ten.

(4) Annual adjustment. The one hundred sixty thousand dollar limitation provided in this Subsection shall be adjusted annually to the maximum dollar limits allowable as determined by the commissioner of the Internal Revenue Service under Section 415(d) of the Internal Revenue Code.

(5) Member or participant in more than one plan. If a member is a member or participant in more than one defined benefit pension plan maintained by the state, its agencies, or its political subdivisions, then such member's benefit, considered in the aggregate after taking into account the benefits provided by all such retirement plans, shall not exceed the limits provided in this Subsection.

(6) Treasury regulation applicable. That portion of the benefit designated herein which is attributable to member contributions shall be determined in accordance with Treasury Regulations §1.415-3(d)(1).

C. Total annual benefits not in excess of ten thousand dollars. Notwithstanding the provisions of Subsection B, the benefits payable with respect to a participant under any defined benefit plan shall be deemed not to exceed the limitations of this Subsection if:

(1) The retirement benefits payable with respect to such participant under such plan and under all other defined benefit plans of the employer do not exceed ten thousand dollars for the plan year, or for any prior plan year, and

(2) The employer has not at any time maintained a defined contribution plan in which the participant participated.

D. Average compensation.

(1) For purposes of R.S. 11:1422 and 1432, average compensation shall include any amounts properly considered as the regular rate of pay of the member, as defined in R.S. 11:231, and unreduced by amounts excluded from income for federal income tax purposes by reason of 26 USC 125, 132(f), 402(e)(3), 402(h)(1)(B), 403(b), 414(h), or 457, or any other provision of federal law of similar effect.

(2) In addition to other applicable limitations set forth in the plan, and notwithstanding any other provisions of the plan to the contrary, for plan years beginning on or after January 1, 1994, and before January 1, 2002, the annual compensation of each employee taken into account under the plan shall not exceed the Omnibus Budget Reconciliation Act of 1993 annual compensation limit. The Omnibus Budget Reconciliation Act of 1993 annual compensation limit is one hundred fifty thousand dollars, as adjusted by the commissioner of Internal Revenue for increases in the cost of living in accordance with Section 401(a)(17)(B) of the Internal Revenue Code. The cost-of-living adjustment in effect for a calendar year applies to any period, not exceeding twelve months, over which compensation is determined beginning in such calendar year. If a determination period consists of fewer than twelve months, the Omnibus Budget Reconciliation Act of 1993 annual compensation limit will be multiplied by a fraction, the numerator of which is the number of months in the determination period, and the denominator of which is twelve.

(3) For plan years beginning on or after January 1, 2002, the annual compensation limitation shall not exceed two hundred thousand dollars, as adjusted for cost-of-living increases under Section 401(a)(17)(B) of the Internal Revenue Code. If compensation for an earlier period is taken into account in determining an employee's benefits accruing in the current plan year, the compensation for the earlier period shall be subject to the compensation limit for the current year.

E. The provisions of this Section shall apply if any member is covered, or has ever been covered, by another plan maintained by the employer, including a qualified plan, or a welfare benefit fund, as defined in Section 419(e) of the Internal Revenue Code, or an individual medical account, as defined in Section 415(l)(2) of the Internal Revenue Code, which provides an annual addition as described in Paragraph (4) of this Subsection.

(1) If a member is, or has ever been, covered under more than one defined benefit plan maintained by the employer, the sum of the member's annual benefits from all such plans shall not exceed the maximum permissible amount set forth in Subsection D of this Section.

(2) If the employer maintains one or more qualified defined contribution plans covering a member of the fund, the amount allocated as an annual addition to a member shall not exceed the defined contribution dollar limitation. The board may promulgate rules in accordance with the provisions of the Administrative Procedure Act, R.S. 49:950 et seq., that determine how such aggregation shall take place, what portion of the fund shall be considered a defined contribution plan, and what benefits generated by member contributions shall be considered attributable to a defined contribution plan.

(3)(a) "Defined contribution dollar limitation" shall mean forty thousand dollars as adjusted for cost-of-living increases provided in Section 415(d) of the Internal Revenue Code.

(b) If a member is, or ever has been covered under more than one defined contribution plan maintained by the employer, the sum of the member's annual additions to all such plans for each limitation year shall not exceed the maximum permissible amount.

(c) The annual addition for any limitation year beginning before January 1, 1987, shall not be recomputed to treat all employee contributions as annual additions.

(4) "Annual additions" of a member for the limitation year shall mean the sum of the following amounts credited to a member's account for the limitation year:

(a) Employer contributions.

(b) Employee contributions.

(c) Forfeitures.

(d) Amounts allocated to an individual medical account, as defined in Section 415(l)(2) of the Internal Revenue Code, which is a part of a pension or annuity plan maintained by the employer, are treated as annual additions to a defined contribution plan. Additionally, amounts derived from contributions paid or accrued after December 31, 1985, in taxable years ending after such date, which are attributable to post-retirement medical benefits allocated to the separated account of a key employee, as defined in Section 419A(d)(3) of the Internal Revenue Code, or under a welfare benefit fund, as defined in Section 419(e) of the Internal Revenue Code, maintained by the employer, are treated as annual additions to a defined contribution plan.

(e) The employee contribution shall be deemed to be a defined contribution plan. If a member has made nondeductible employee contributions pursuant to the provisions of this system, the amount of such contributions shall be treated as an annual addition to a qualified defined contribution plan, for purposes of this Section.

(5) The amount of annual additions which may be credited to the member's account for any limitation year shall not exceed the maximum permissible amount. Contributions and benefits under any other plan of the employer, to the extent that an adjustment is required to satisfy the requirements of this Section in the aggregate, shall be limited or reduced to the extent necessary to satisfy such requirement without reducing accrued benefits; however, only after such other plans have been modified shall the benefits and contributions under this plan be reduced. As soon as it is administratively feasible after the end of the limitation year, the maximum permissible amount for the limitation year shall be determined on the basis of the member's actual compensation for the limitation year. If there is an excess amount, the excess shall be disposed of as follows:

(a) Any nondeductible voluntary employee contribution to the extent it would reduce the excess amount shall be returned to the member.

(b) If, after the application of Subparagraph (a) of this Paragraph, an excess amount still exists, then any nondeductible mandatory contribution to the extent it would reduce the excess amount shall be returned to the member.

(c) For a limitation year beginning on or after July 1, 2007, excess amounts allocated to a member shall be corrected through the Employee Plans Compliance Resolution System or such other method permitted by the secretary of the treasury.

(d), (e) Repealed by Acts 2011, No. 364, §2, eff. July 1, 2011.

(6) "Excess amount" of a member for a limitation year shall mean the excess of the member's annual additions for the limitation year over the maximum permissible amount.

(7) The "limitation year" shall be the calendar year, or the twelve consecutive month period elected by the employer hereunder.

(8)(a) The "maximum permissible amount" for a member for a limitation year shall be the maximum annual addition that may be contributed or allocated to a member's account under the plan for any limitation year and shall not exceed the lesser of:

(i) The defined contribution dollar limitation.

(ii) One hundred percent of the member's compensation for the limitation year.

(b) The compensation limitation provided for in Item (a)(ii) of this Paragraph shall not apply to any contribution for medical benefits within the meaning of Section 401(h) or 419A(f)(2) of the Internal Revenue Code, which is otherwise treated as an annual addition pursuant to Section 415(l) or Section 419A(d)(2) of the Internal Revenue Code.

Acts 1997, No. 691, §1, eff. July 1, 1997; Acts 2004, No. 794, §1; Acts 2011, No. 364, §§1, 2, eff. July 1, 2011.



RS 11:1461 - Cost-of-living increase; determination by board of trustees

SUBPART E. COST-OF-LIVING INCREASES

§1461. Cost-of-living increase; determination by board of trustees

A. The board of trustees may use excess interest earnings on investments of the system in excess of normal requirements as determined by the actuary to provide a cost-of-living increase in benefits for retired members or their beneficiaries in an amount not to exceed three percent of the original benefit, excluding any additional annuity, for each year of retirement but not to exceed three hundred dollars per year for each year of retirement. Such benefits shall be paid in such a manner and in such amount as may be determined by the board of trustees, based on funds available, and the board of trustees shall be authorized to set a maximum amount of such benefits.

B.(1) Notwithstanding any provision of law to the contrary, in particular R.S. 11:242, the board of trustees is authorized to provide a permanent monthly cost-of-living adjustment for retirees or their beneficiaries who would otherwise be eligible for a cost-of-living adjustment pursuant to Subsection A of this Section. The cost-of-living adjustment shall be payable in a monthly amount not to exceed three percent of the normal monthly benefit payable to the retiree or beneficiary on the date the increase is granted but shall not be less than twenty dollars per month.

(2) The authority of the board of trustees to provide the cost-of-living adjustment provided in this Subsection shall become effective July 1, 2008. The authority of the board of trustees to provide the cost-of-living adjustment shall be nonrecurring, and the board of trustees shall not grant more than one cost-of-living adjustment pursuant to Paragraph (1) of this Subsection.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8070 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2008, No. 113, §1, eff. July 1, 2008.



RS 11:1471 - Membership and organization of board; election of members; vacancies

PART IV. BOARD OF TRUSTEES

§1471. Membership and organization of board; election of members; vacancies

A. The board of trustees shall be composed of seventeen members as follows:

(1) The president, vice president, and treasurer of the Louisiana Assessors' Association.

(2) Twelve other members who shall be elected for terms of two years, as provided in this Paragraph, and who may be reelected:

(a) Eight regular member representatives, one elected from each of the eight election districts established by the Louisiana Assessors' Association. Elections for regular member representatives on the board shall be held in even-numbered years for even-numbered districts and in odd-numbered years for odd-numbered districts, in conformity with the bylaws of the association.

(b) Two retiree representatives, nominated by the board and elected by the retirees of the fund.

(c) Two assessor employee representatives who are members of the fund, nominated by the board, and elected by the assessor employees who are members of the fund.

(3) A member of the House Committee on Retirement appointed by the speaker of the House of Representatives, or the member's designee.

(4) The chairman of the Senate Committee on Retirement, or his designee.

B.(1) The president and vice president of the Louisiana Assessors' Association shall be president and vice president of the retirement board, and the treasurer of the association shall be the treasurer of the retirement board.

(2) The vice president and the treasurer shall have no voting rights on the board. The president shall be ineligible to vote except in case of a tie.

C. In the event of a vacancy on the board, the vacancy shall be filled within sixty days after the vacancy occurs. Any vacancy in the officer positions shall be filled as provided for in the association bylaws. Any vacancy in one of the other board positions shall be filled in the manner provided for in Subsection A of this Section.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8071 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2003, No. 680, §1, eff. June 27, 2003; Acts 2016, No. 621, §1, eff. June 17, 2016.

NOTE: See Acts 2003, No. 680, §2, relative to board members serving on Act's effective date.



RS 11:1472 - Secretary of board; records and reports; part-time employees

§1472. Secretary of board; records and reports; part-time employees

A. The board of trustees shall have authority to appoint a secretary, and shall fix, at its discretion, the salary to be paid as compensation for such services, and to employ actuarial, clerical, and other help as necessary; to contract for group insurance covering the secretary, regular employees, and their dependents, as provided by the assessors' insurance act. The salaries and insurance premiums shall be paid out of the Assessors' Retirement Fund. The secretary of the board of trustees shall keep in book provided for the purpose, a full and complete record of all proceedings of the board of trustees, particularly with reference to investment of funds belonging to the said retirement fund, as hereinafter provided for. The secretary shall keep all correspondence of the board, keep minutes of all of its meetings and shall perform such other duties as may be assigned him or her by the board of trustees, including the preparation of the warrants for the various disbursements from the said fund and the keeping of an accurate record thereof.

B. The secretary shall keep a service record of each assessor and assessor's employees who are qualified members of the fund, which shall show date of election or entry into the assessor's department, interruptions of service, and the cause thereof. The service record shall show the total number of years' service. The secretary shall keep the records of the board, and a list of retired assessors and assessors' employees receiving retirement and disability benefits, and shall file a report with the president at least once a year composed of a list of the assessors and assessors' employees receiving such benefits, and a summary of the audit of the accounts made by the board's accountant or the legislative auditor if consistent with his authority.

C. Each assessor shall furnish the secretary with a service record, as set forth above, for all of his employees, including himself, who are eligible for participation as members of this fund, and the names of additional employees who become eligible for membership in the future, not later than thirty days after his or her service begins. Provided that the board of trustees of the fund may deny the right of membership in this fund to any class of employees who are occupying positions on a part-time or intermittent basis.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8072 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 1102, §2.



RS 11:1481 - Financing of fund; deductions; deficiencies and surpluses; remedies

PART V. FINANCING OF FUND

§1481. Financing of fund; deductions; deficiencies and surpluses; remedies

The fund shall be financed as set forth hereunder:

(1)(a)(i) Each sheriff and ex officio tax collector of the state of Louisiana, or other official responsible for such tax collection, is hereby authorized and required to deduct one-fourth of one percent of taxes shown to be collectible by the tax rolls, including that shown on the tax rolls to be exempted by virtue of the homestead exemptions of each respective parish, and the city tax collector for the city of New Orleans, or other official responsible for such tax collection, is hereby authorized and required to deduct one-fourth of one percent of taxes shown to be collectible by the tax rolls, including that shown on the tax roll to be exempted by virtue of homestead exemptions, for the city of New Orleans and the parish of Orleans which money each respective sheriff, tax collector, or any other person performing said duties shall remit to the Assessors' Retirement Fund in a lump sum from first tax collections each year or periodically at the same time said sheriff and tax collector shall disburse funds to the tax recipient bodies of his respective parish. The amount remitted to the Assessors' Retirement Fund shall be based on the total amount of taxes shown to be collectible on the roll, including that shown on the tax roll to be exempted by virtue of homestead exemption, on the date the tax roll is filed for collection.

(ii)(aa) All tax recipient agencies of ad valorem taxes of each and every parish and municipality of the state of Louisiana, including the police jury, council, commission, school board, levee district, special districts, municipalities and all tax recipients of any nature whatsoever of ad valorem taxes are hereby required to furnish the legislative auditor the authorizing ordinances or resolutions, the tax rolls, and the tax rate to be applied to the assessed values for ad valorem tax purposes no later than June first of every year.

(bb) The board shall certify to each sheriff and ex officio tax collector for the state of Louisiana, other official responsible for such tax collection, or any other person performing such duties for any person, parish, city, or governmental entity that all amounts due the fund have been received. For each payment received, the certification shall include the date the fund received the payment, the amount of the payment, and the jurisdiction remitting the payment.

(cc) The board shall calculate any shortfall in the fund and shall take reasonable steps to ascertain its cause. The board shall certify to the legislative auditor the amount of the shortfall and its cause. In the event the shortfall is due to the failure of any person, parish, city, or other governmental entity to remit all funds required by this Section or any predecessor law, the certification shall so indicate.

(dd) The amounts due to the Assessors' Retirement Fund pursuant to this Paragraph shall be certified as correct by the legislative auditor.

(iii)(aa) In addition to the payment required pursuant to Item (i) of this Subparagraph, each sheriff and ex officio tax collector for the state of Louisiana, other official responsible for tax collection, or any other person performing such duties for any person, parish, city, or governmental entity certified by the board as having failed to remit all monies required by this Section, shall remit to the Assessors' Retirement Fund an amount, to be determined by the board, of revenue sharing monies otherwise due to the delinquent person, parish, city, or other governmental entity. The remittance pursuant to this Item shall be paid until the amount of the certified shortfall, including interest and any professional fees incurred through attempts at collection, has been satisfied; however, the board has the authority to negotiate a lesser amount to be paid in satisfaction of this debt. The board shall notify the sheriff and ex officio tax collector for the state of Louisiana, other official responsible for tax collection, or any other person performing such duties by November first that said remittance shall be due for the upcoming year.

(bb) Should the sheriff and ex officio tax collector for the state of Louisiana, other official responsible for such tax collection, or any other person performing such duties for any person, parish, city, or other governmental entity fail to comply with Subitem (aa) of this Item, the board of trustees of the Assessors' Retirement Fund is hereby empowered to make demand upon the state treasurer for the monies due to the fund. The treasurer shall pay such demand before distribution of any revenue sharing dollars to the person, parish, city, or other governmental entity. The board shall submit to the treasurer a resolution certifying the name of the governmental entity, its failure to pay, and the amount owed, and authorizing a designee or designees to act on its behalf.

(cc) The remedies provided in this Item are remedial and curative and may be exercised by the board at any time for any identifiable shortfall in the fund, regardless of when the shortfall initially arose.

(b) Each assessor shall contribute three and one-half percent of the salaries of the assessor and the assessor's employees who are eligible for membership in the fund. The board of trustees of the fund shall contribute three and one-half percent of the salaries of the secretary and regular employees of the Assessors' Retirement Fund to the fund. For purposes of this Section, the term "salaries" shall include expense allowances provided by law in addition to regular salary to be paid from the assessors' general fund. For purposes of this Section, in no event shall the expense allowance exceed ten percent of the salary of the assessor. On and after October 1, 1989, each assessor and the board of trustees of the fund shall contribute the employer contributions required by R.S. 11:103.

(2)(a) Each assessor in the state of Louisiana shall deduct eight percent from the salaries of the assessor and the assessor's employees who are eligible for membership in this fund, and the board of trustees of the Assessors' Retirement Fund shall deduct eight percent from the salaries of the secretary and regular employees of the Assessors' Retirement Fund who are eligible for membership in this fund; said eight percent shall be deducted from the respective salaries each regular payroll period, and paid into the fund monthly; said amount to be paid by said assessor and board of trustees within ten days after the close of each month that said salaries were paid.

(b)(i) Notwithstanding the provisions of Subparagraph (a) of this Paragraph and in addition to the amounts required to be paid by the employer, upon providing written notice to the Assessors' Retirement Fund at least fifteen days prior to the beginning of a calendar year, each assessor may elect to pay all or any portion of the contributions required in Subparagraph (a) of this Paragraph of the assessor and the assessor's employees who are eligible for membership in the fund.

(ii) The board of trustees of the Assessors' Retirement Fund may elect to pay all or any portion of the contributions required in Subparagraph (a) of this Paragraph of the secretary and regular employees of the fund who are eligible for membership in the fund.

(iii) Except as provided in Subparagraph (c) of this Paragraph, if the assessor or board of trustees chooses to pay a portion of the contributions required in Subparagraph (a) of this Paragraph, then the portion that is paid shall be the same proportion of the salary of each employee in the office of the assessor or board of trustees and no employee shall be able to choose the amount of such payment.

(iv) If the assessor or board of trustees elects to pay a portion of the contributions required in Subparagraph (a) of this Paragraph, then the election shall remain in effect for one year and shall be rescinded only upon providing written notice to the Assessors' Retirement Fund at least fifteen days prior to the beginning of a calendar year. The contributions shall be paid into the fund within ten days after the close of each month.

(c)(i) The assessor for the parish of Orleans may pay all or any portion of the contributions required in Subparagraph (a) of this Paragraph on his behalf, provided the respective assessor has elected and is paying the same portion of employee contributions for his employees who are eligible for membership in the fund that he directs the president to pay on his behalf.

(ii) If the assessor for the parish of Orleans pays all or a portion of his employee contribution, then he shall pay from his district allotment the exact amount of any employee contributions paid on his behalf to the assessor within at least ten days after the close of each month.

(d)(i) The failure of any assessor or the Louisiana Assessors' Association to remit all required contributions to the fund within thirty days of becoming due shall render any such applicable assessor or Louisiana Assessor's Association liable to suspension of membership and participation in the fund at the discretion of the board.

(ii) If the board suspends any assessor pursuant to the provisions of this Subparagraph, then it shall notify the assessor of his suspension by registered mail sent to him at his address as it appears upon the records of the system and it shall prescribe the conditions and terms pursuant to which he may be reinstated.

(iii) If any assessor continues to be delinquent in the payment of the required contributions for a period exceeding ninety days, then he shall be personally liable to the fund in his individual capacity for the delinquent contributions and for a penalty equal to twenty-five percent of all delinquent contributions. If and when the delinquent contributions and penalty are collected, both shall be paid into and constitute a part of the fund.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8073 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 871, §1, eff. July 1, 1995; Acts 1999, No. 818, §1, eff. July 2, 1999; Acts 2001, No. 434, §1; Acts 2001, No. 703, §3, eff. July 1, 2001; Acts 2003, No. 1276, §1, eff. July 11, 2003; Acts 2004, No. 860, §1, eff. August 1, 2004; Acts 2006, No. 622, §1, eff. Dec. 11, 2006; Acts 2009, No. 504, §1, eff. July 1, 2009; Acts 2010, No. 861, §4.

NOTE: See Acts 2001, No. 703, §§5 & 6, relative to effectiveness and applicability of Act.

NOTE: Acts 2001, No. 434, §2, relative to applicability of the Act.



RS 11:1482 - Funds to which assets credited

§1482. Funds to which assets credited

A. The annuity savings fund shall be the fund to which shall be credited all accumulated contributions of members. From this fund shall be paid the refunded contributions because of withdrawal or death of a member, and the amounts required to be transferred to the annuity reserve funds as provided in Subsection C herein.

B. The pension accumulation fund shall be the fund to which shall be credited all payments to the system, exclusive of payments to the annuity savings fund and including contributions from employers and taxes from sheriffs and ex officio tax collectors.

C. The annuity reserve fund shall be the fund in which shall be held the reserves for liabilities for retirees and beneficiaries. Upon retirement or death of a member the annuity reserve fund shall be credited with the member's accumulated contributions and the required additional amount from the pension accumulation fund, so as to provide for the benefits of the member. All benefits shall be paid to retirees or beneficiaries from the annuity reserve fund, including any refund of contributions upon death after retirement. Should a member, retired for disability, return to active employment at a rate of compensation not less than his final compensation at time of his last retirement, the balance of his accumulated contributions reduced by the member's annuity payments received, shall be transferred to the annuity savings fund and credited to his individual account therein.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8074 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1483 - Control and expenditure of funds; investments; warrants; expenses; deposits

§1483. Control and expenditure of funds; investments; warrants; expenses; deposits

A. The board of trustees shall have complete control of the funds and shall have the power to draw such sums of money from its treasury for expenses as hereinafter provided for and to invest such funds in the name of the board of trustees of the fund in accordance with the provisions of R.S. 11:263. All securities shall be deposited with the secretary of the board of trustees of the retirement fund and shall be subject to the orders of the said board.

B. All monies ordered to be paid from the retirement fund to any person or persons, shall be paid by the secretary of said board only upon warrants signed by the president and secretary of the board and countersigned by the treasurer thereof, except in event of physical disability of any one of these officers, then the vice president is authorized to sign provided certification is furnished by a medical doctor that said officer has a disability. No warrant shall be drawn except by orders of the board, duly entered upon the records of the proceedings of the board. In the event the said retirement fund, or any part thereof, shall by orders of said board, or otherwise, be deposited in any bank or banks, all interest or money which may be paid on account of any sum on deposit, shall belong to and constitute a part of said funds; provided that nothing herein contained shall be construed as authorizing said secretary to deposit said fund or any part thereof, unless so authorized by the board.

C. The board of trustees shall have authority to instruct the secretary to reimburse each member for any actual expenses incurred in connection with his official duties on this board; or to pay any other incidental expenses which the board might incur in the performance of its official duties, provided said total annual expenses of the board of trustees do not exceed one per cent of the annual receipts of the assessors' retirement fund.

D. The board shall deposit all monies received by it in the bank or banks selected by the board of trustees, which deposits are secured under the federal insurance plan to the extent thereof and the balance by collateral in like amount posted as directed by the board.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8075 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1484 - Reversion of funds prohibited

§1484. Reversion of funds prohibited

A. At no time shall it be possible for the plan assets to be used for, or diverted to, any person or purpose other than for the exclusive benefit of the members and their beneficiaries, except that contributions made by the employer may be returned to the employer if the contribution was made due to a mistake of fact and the contribution is returned within one year of the mistaken payment of the contribution.

B. The amount of any contribution returned shall not exceed the difference between the amount actually contributed and the amount which would have been contributed had there been no mistake of fact and shall not include the earnings attributable to such contribution. The amount of the contributions returned shall be reduced by any losses attributable to the contribution, and no participant shall have his benefit payable hereunder reduced by the return of the contribution to less than such benefit would have been had the returned contribution never been made.

C. Notwithstanding the above, if the system is terminated and all obligations under the system are fully funded and provided for, then any excess funds held by the system shall be returned to the employer.

Acts 1997, No. 691, §1, eff. July 1, 1997.



RS 11:1491 - Establishment of plan

PART VI. EXCESS BENEFIT PLAN

§1491. Establishment of plan

There is hereby created a separate, unfunded, non-qualified excess benefit plan containing the terms and provisions set forth in this Part and intended to be a qualified governmental excess benefit arrangement, as defined in Section 415(m)(3) of the Internal Revenue Code.

Acts 2001, No. 88, §1, eff. July 1, 2001.



RS 11:1492 - Definitions

§1492. Definitions

A. All definitions prescribed in Part I of this Chapter are applicable to the plan created pursuant to this Part, unless a different definition is set forth in this Part or the context in which a term is used in this Part indicates a different meaning than that prescribed in Part I of this Chapter.

B. "Excess benefit participant" shall mean any member whose retirement benefit, as determined on the basis of all qualified plans without regard to the limitations of R.S. 11:1458 and comparable provisions of other qualified plans of the employer, would exceed the maximum benefit permitted under Section 415 of the Internal Revenue Code.

C. "Maximum benefit" shall mean the retirement benefit a member is entitled to receive from the fund set forth in Part III of this Chapter, in any month after giving effect to R.S. 11:1458 and any similar provisions of any other qualified plans designed to conform to Section 415 of the Internal Revenue Code.

D. "Unrestricted benefit" shall mean the monthly retirement benefit a member, or the spouse, child, or single dependent parent of a member, would have received under the terms of all qualified plans of the employer, except for the restrictions of R.S. 11:1458 and any similar provisions of any other qualified plans designed to conform to Section 415 of the Internal Revenue Code.

Acts 2001, No. 88, §1, eff. July 1, 2001.



RS 11:1493 - Benefit provided

§1493. Benefit provided

A. An excess benefit participant who is receiving benefits from the fund is entitled to a monthly benefit under this excess benefit plan in an amount equal to the lesser of:

(1) The member's unrestricted benefit less the maximum benefit.

(2) The amount by which the member's monthly benefit from the fund has been reduced because of the limitations of R.S. 11:1458.

B. A retirement benefit payable under this excess benefit plan shall be paid in the form and at the time it would have been paid as a monthly pension under the fund, except for the limitations under R.S. 11:1458 and Section 415 of the Internal Revenue Code. Each optional benefit form permitted under this excess benefit plan shall be the actuarial equivalent of each other permitted benefit form.

C. This plan shall be administered by the board. Except as provided to the contrary by this Part, the rights, duties, and responsibilities of the board shall be the same for this excess benefit plan as for the fund set forth in Part I of this Chapter.

D. The actuary employed by the board is responsible for determining the amount of benefits that may not be provided under the fund solely because of the limitations of R.S. 11:1458 and Section 415 of the Internal Revenue Code and thus, the amount of contributions that will be made to this excess benefit plan, rather than to the fund.

E. The actuary designated in R.S. 11:1461 shall also provide advice to the board for this excess benefit plan.

Acts 2001, No. 88, §1, eff. July 1, 2001.



RS 11:1494 - Contributions

§1494. Contributions

A.(1) Contributions may not be accumulated under this excess benefit plan to pay future retirement benefits. Instead, each payment of contributions by the employer that would otherwise be made to the fund shall be reduced by the amount, determined by the board as necessary to meet the requirements for retirement benefits under this excess benefit plan, until the next payment of contributions is expected to be made to the fund by the employer.

(2) The employer shall then pay to this excess benefit plan, out of the contributions that would otherwise have been made to the fund, no later than the fourteenth day before the date of each distribution of monthly retirement benefits is required to be made from this excess benefit plan, the amount necessary to satisfy the obligation to pay monthly retirement benefits under this excess benefit plan.

B. The board shall satisfy the obligation of this excess benefit plan to pay retirement benefits out of the employer contributions so transferred.

C. The employer contributions otherwise required to be made to the fund and any other qualified plans of the employer shall be divided into those contributions required to pay retirement benefits pursuant to this Part, and those contributions paid into and accumulated to pay the maximum benefits required by any such other qualified plans.

D. Employer contributions made to provide retirement benefits pursuant to this Part may not be comingled with the monies of the fund or any other qualified plan, nor may this plan ever receive any transfer of assets from the fund.

Acts 2001, No. 88, §1, eff. July 1, 2001.



RS 11:1501 - CLERKS' OF COURT RETIREMENT

CHAPTER 2. CLERKS' OF COURT RETIREMENT

AND RELIEF FUND

PART I. GENERAL PROVISIONS

§1501. Establishment of retirement system; powers and privileges

There shall be a retirement system which shall be administered and managed by a board of trustees for the purpose of providing regular, disability, and survivor benefits pursuant to the provisions of this Chapter for clerks of court, their deputies and other employees, and the beneficiaries of such clerks of court, their deputies, and other employees. The retirement system shall have the powers and privileges of a corporation.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:931 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1502 - Name of system

§1502. Name of system

The retirement system established by R.S. 11:1501 shall be known as the "Clerks' of Court Retirement and Relief Fund" and all of its business shall be transacted, all of its funds shall be invested, and all of its cash, securities, and other property shall be held in that name.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:932 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1503 - Definitions

§1503. Definitions

As used in this Chapter, the following words and phrases shall have the meanings ascribed to them unless the context clearly indicates otherwise:

(1) "Accumulated employee contributions" means the sum of all amounts deducted from a member's salary and paid to the fund.

(2) "Board" means the board of trustees of the Clerks' of Court Retirement and Relief Fund.

(3) "Designated beneficiary" means the person most recently designated in writing by a member to receive any benefits to which he may be entitled.

(4) "Employee" means any regular employee of a clerk, minute clerk, and employees of the Louisiana Clerks of Court Association, the Louisiana Clerks' of Court Retirement and Relief Fund, and the Louisiana Clerks of Court Insurance Fund, who works more than an average of twenty hours per week. Any court reporter employed by either Orleans Parish or East Baton Rouge Parish who was enrolled in the fund on or before July 1, 2001, shall be allowed to remain in the fund as a member or active member of the fund and to become eligible to receive retirement benefits as required by law.

(5) "Fund" means the Clerks' of Court Retirement and Relief Fund.

(6) "Minor child" means a child who is less than the age of eighteen years or who has a physical or mental disability, regardless of age, who is the issue of a marriage of the member or former member, the legally adopted child of a member or former member, the natural child of a female member or former member, or the child of a male member or former member if a court of competent jurisdiction has, during the lifetime of such male member or former member, issued an order of filiation declaring the paternity of such male member for the child.

(7) "Monthly average final compensation" means the average of a member's monthly salary during the highest compensated sixty consecutive months or successive joined months if service was interrupted. However, the salary to be considered for the thirteenth through the twenty-fourth month may not exceed one hundred ten percent of the salary for the first through the twelfth month. The salary to be considered for the twenty-fifth through the thirty-sixth month may not exceed one hundred ten percent of the salary for the thirteenth through the twenty-fourth month. The salary to be considered for the thirty-seventh through the forty-eighth month may not exceed one hundred ten percent of the salary for the twenty-fifth through the thirty-sixth month. The salary to be considered for the forty-ninth through the sixtieth month may not exceed one hundred ten percent of the salary for the thirty-seventh through the forty-eighth month.

(8) "Salary" means the full rate of regular compensation paid to a member for the performance of his official duties, but shall not include bonuses, payment for accrued vacation, annual or sick leave, payment for overtime, terminal pay, severance pay, deferred salary, or any other type of irregular or nonrecurring payment. It shall include salary supplement payments from the Clerks' Supplemental Compensation Fund as authorized by R.S. 13:761 and the expense allowance authorized by R.S. 13:782(H).

(9) "Surviving spouse" means the spouse of a deceased member or former member who was married to and living with the deceased member or former member at the time of his death.

(10) "System" means the Clerks' of Court Retirement and Relief Fund.

(11) "Per-page transcription" payments means the amount a court reporter earns for each page of court proceeding that is transcribed, at the rate per page established by each district court.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Acts 1987, No. 395, §2; Acts 1991, 3rd E.S., No. 7, §1, eff. Aug. 1, 1991; Redesignated from R.S. 13:933 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 157, §1, eff. July 1, 1992; Acts 1993, No. 337, §1, eff. July 1, 1993; Acts 1999, No. 109, §1, eff. July 1, 1999; Acts 2001, No. 739, §1, eff. July 1, 2001; Acts 2006, No. 780, §1, eff. June 30, 2006; Acts 2010, No. 273, §1, eff. Jan. 1, 2011; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: SEE SEC. 2 OF ACT 7 OF 1991 3RD E.S.

NOTE: See Acts 2001, No. 739, §2, relative to credit for per-page transcription payments prior to July 1, 2001, and payment of costs thereof.

NOTE: For transitional provisions relative to R.S. 11:1503(7), see Acts 2010, No. 273, §3(A) and (C).

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1504 - Protection against fraud

§1504. Protection against fraud

Any person who shall knowingly make any false statement or shall falsify or permit to be falsified any record or records of this system in an attempt to defraud the system shall be guilty of a misdemeanor and, on conviction thereof by any court of competent jurisdiction, shall be punished by a fine not to exceed one thousand dollars or imprisonment in the parish jail not to exceed twelve months, such fine and imprisonment at the discretion of the court.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:934 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1511 - Membership

PART II. MEMBERSHIP AND SERVICE

§1511. Membership

The clerk of the supreme court, each of the courts of appeal, each of the district courts, and each of the city and traffic courts in the city of New Orleans, and the employees of such clerks, whether full time or part time, and the employees of the Louisiana Clerks of Court Association, the Louisiana Clerks' of Court Retirement and Relief Fund, and the Louisiana Clerks of Court Insurance Fund, shall become and be a member of the system during service as such.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:935 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2011, 1st Ex. Sess., No. 15, §1 eff. June 12, 2011.



RS 11:1512 - Termination of membership

§1512. Termination of membership

Membership in the system ceases when a member resigns, is dismissed, retires, or is otherwise separated from service as a clerk or employee.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Acts 1991, 3rd E.S., No. 7, §1, eff. Aug. 1, 1991; Redesignated from R.S. 13:936 by Acts 1991, No. 74, §3, eff. June 25, 1991.

{{NOTE: SEE SEC. 2 OF ACT 7 OF 1991 3RD E.S.}}



RS 11:1513 - Reemployment of a retiree

§1513. Reemployment of a retiree

A. Except as provided in Subsection B of this Section, a retiree receiving retirement benefits from the system may be temporarily reemployed by a clerk, but the retiree shall not be or become a member of the system during such reemployment. If the retiree is reemployed in any capacity for more than sixty working days, or the equivalent thereof, during any calendar year, the benefits payable to the retiree shall be reduced by the amount he earned after sixty working days, or the equivalent thereof. The retiree and the clerk shall immediately notify the board of the date of reemployment, the amount of salary paid, any changes in salary, the number of hours employed per week, the estimated duration of reemployment, and the date of the termination of the reemployment. If the retiree dies during reemployment, benefits shall be paid to any other person as if death occurred regardless of reemployment pursuant to any option which may have been selected by the retiree at the time of retirement.

B.(1) A retiree who has terminated employment and was receiving retirement benefits from the system on January 1, 2007, may be temporarily reemployed by a clerk whose office is located in a parish designated under the Robert T. Stafford Disaster Relief and Emergency Assistance Act as eligible for individual assistance, or individual assistance and public assistance following hurricane Katrina or Rita; however, the retiree shall not be or become a member of the system during such reemployment. If the retiree is reemployed by such a clerk in any capacity for more than one hundred eighty working days, or the equivalent thereof, during any calendar year, the benefits payable to the retiree shall be reduced by the amount he earned after one hundred eighty working days, or the equivalent thereof. The retiree and the clerk shall immediately notify the board of the date of reemployment, the amount of salary paid, any changes in salary, the number of hours employed per week, the estimated duration of reemployment, and the date of the termination of the reemployment. If the retiree dies during reemployment, benefits shall be paid to any other person as if death occurred regardless of reemployment pursuant to any option which may have been selected by the retiree at the time of retirement.

(2) Except as provided in Subsection C of this Section regarding certain retirees reemployed by the clerk of the Orleans Parish Civil District Court, the provisions of Paragraph (1) of this Subsection shall expire on July 1, 2012, and thereafter shall be null and void and of no effect.

C.(1) The provisions of Paragraph (B)(1) of this Section shall apply to any retiree who is reemployed by the clerk of the Orleans Parish Civil District Court on or before June 30, 2012.

(2) The provisions of this Subsection shall expire on July 1, 2013, and thereafter shall be null and void and of no effect.

D.(1) A retiree who has terminated employment and was receiving retirement benefits from the system on January 1, 2007, and who was temporarily reemployed by the clerk of the Orleans Parish Civil District Court on or before June 30, 2012, may work for a period of ninety working days, or the equivalent thereof, during the calendar year.

(2) The provisions of this Subsection shall expire on July 1, 2014, and thereafter shall be null and void and of no effect.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:937 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2007, No. 197, §1, eff. June 30, 2007; Acts 2012, No. 564, §1, eff. June 30, 2012.



RS 11:1514 - Service credit

§1514. Service credit

A member shall receive credit for all service rendered as a member of the system for which the required contributions have been paid and not withdrawn.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:938 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1515 - Withdrawal of accumulated employee contributions

§1515. Withdrawal of accumulated employee contributions

If the membership of a member who is not eligible to retire is terminated, the former member may apply for and obtain a refund of his accumulated employee contributions. However, no refund shall be paid until and unless the accuracy of the information on the application therefor has been certified by the clerk for whom the former member was employed and the former member remains out of service for sixty days and until all contributions for said member have been paid into the fund. Payment of such a refund to the former member cancels all rights in the fund, neither the former member nor any other person shall be entitled to any benefits on the former member's account, and credit for all service shall be forfeited.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:939 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1516 - Repayment of withdrawn accumulated employee contributions

§1516. Repayment of withdrawn accumulated employee contributions

A. If a former member who had withdrawn his accumulated employee contributions again becomes a member of the fund, he may repay to the fund in a lump sum the amount he withdrew plus compounded interest at the rate of eight percent per year computed from the date of withdrawal. Upon such repayment, the member shall be credited for all service which was canceled and forfeited at the time of the prior refund and all other rights shall be restored.

B. Any payment for service credit pursuant to this Section received by the fund on or after January 1, 2002, may be accomplished by a trustee-to-trustee transfer of monies to this fund from an annuity in compliance with Section 403(b) of the Internal Revenue Code or any successor thereto, or from a deferred compensation plan in compliance with Section 457 of the Internal Revenue Code or any successor thereto, so long as such transfer otherwise complies with all other applicable provisions of federal and state law.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:940 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2003, No. 687, §1, eff. July 1, 2003.

NOTE: See Acts 2003, No. 687, §2, relative to retroactive application.



RS 11:1517 - Credit for noncredited prior service

§1517. Credit for noncredited prior service

Any person who was eligible for membership in the fund but was not enrolled for whatever reason may receive credit for the time such person was otherwise eligible for membership. The clerk for whom the person was employed must certify the inclusive dates of employment and the salary earned by the member during these dates, or the person shall submit such other evidence in lieu thereof as shall be requested by the board. The person, the clerk for whom the person was employed, and any other person submitting evidence on his behalf, shall certify all evidence by an affidavit in authentic form. Should any facts or evidence not be true which would disqualify him from benefits, the person shall lose all rights to any benefits from the system. In order to receive such credit the person shall pay to the system an amount which, on an actuarial basis, totally offsets the increase in accrued liability of the fund resulting from the receipt of the credit. The amount payable shall be calculated by use of the actuarial funding method, assumptions, and tables in use by the fund at the time of application for credit. No credit shall be given until the payment is paid in full.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:941 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1518 - Reemployment of a member after military service

§1518. Reemployment of a member after military service

A. The qualified military service of a member who has been reemployed in accordance with 26 U.S.C. 414(u) shall be treated for vesting and benefit accrual purposes as service completed under R.S. 11:1514 if the member remits to the fund any employee contributions which would have been required but for the member's leave of absence to perform qualified military service.

B. Effective January 1, 2007, if a member dies while on a leave of absence to perform qualified military service as described in 26 U.S.C. 414(u), his beneficiary is entitled to any benefits, except benefits that accrued during the period of qualified military service, that would have been provided under the plan had the member resumed and then terminated employment due to death, in accordance with 26 U.S.C. 401(a)(37).

Acts 2012, No. 481, §1, eff. June 5, 2012.



RS 11:1521 - Regular retirement benefits

PART III. RETIREMENT AND RETIREMENT BENEFITS

§1521. Regular retirement benefits

A.(1) A member or former member hired on or before December 31, 2010, shall be eligible for regular retirement benefits if he has twelve or more years of credited service, he has attained the age of fifty-five years or more, and he has terminated his employment.

(2) A member or former member hired on or after January 1, 2011, shall be eligible for regular retirement benefits if he has twelve or more years of credited service, he has attained the age of sixty years or more, and he has terminated his employment.

B. A member or former member eligible for regular retirement benefits who desires to receive same shall make application for such to the board. The application shall provide complete evidence of service, age, date of termination of employment, and any other information required by the board. The clerk of court for whom the member or former member is or was employed shall certify the accuracy of all information contained in the application and shall forward same to the secretary of the fund.

C.(1) If the board concludes that an applicant hired on or before December 31, 2010, is eligible for regular retirement benefits, he shall be paid monthly regular retirement benefits equal to the following rates:

(a) Three percent of his monthly average final compensation, multiplied by the number of years of service credit accrued on and before June 30, 1999.

(b) Three and one-third percent of his monthly average final compensation, multiplied by the number of years of service credit accrued on and after July 1, 1999.

(2) If the board concludes that an applicant hired on or after January 1, 2011, is eligible for regular retirement benefits, he shall be paid monthly regular retirement benefits equal to three percent of his monthly average final compensation, multiplied by the number of years of service credit accrued.

(3) Monthly regular retirement benefits as provided in this Subsection shall not exceed one hundred percent of the applicant's monthly average final compensation.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:942 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1999, No. 211, §1, eff. July 1, 1999; Acts 2010, No. 101, §1, eff. Jan. 1, 2011.



RS 11:1521.1 - Additional monthly benefit; computation

§1521.1. Additional monthly benefit; computation

In addition to the regular retirement benefits provided by R.S. 11:1521, upon regular retirement, any member who received per-page transcription payments shall be paid an additional monthly regular retirement benefit computed as follows: the monthly average of the six highest consecutive or joined calendar years during which a member received such payments and was a member of the fund for the full calendar year, multiplied by the number of calendar years that the member received such payments, provided that the credit for any calendar year that such payments were paid shall not exceed the regular retirement credit earned for that calendar year, and further multiplied by the regular retirement accrual rate applicable to the time that the credit for earning such payments was earned. If a member has credit for earning such payments for less than six years, the monthly average of the actual number of calendar years during which the member received such payments shall be used to determine this additional benefit. Any court reporter employed by either Orleans Parish or East Baton Rouge Parish for which employee and employer contributions have been previously paid to the fund and are on deposit with the fund from per-page transcription payments occurring on or before July 1, 2001, shall receive credit for those years in which such contributions were paid to the fund, and the per-page transcription payments that were earned by such reporters shall be used for determining the additional monthly retirement benefit provided for in this Section.

Acts 2001, No. 739, §1, eff. July 1, 2001.

NOTE: See Acts 2001, No. 739, §2, relative to credit for per-page transcription payments prior to July 1, 2001, and payment of costs thereof.



RS 11:1521.2 - Maximum compensation

§1521.2. Maximum compensation

A. For the purposes of calculating any benefit payable under this plan, any compensation in excess of the limits set forth in 26 U.S.C. 401(a)(17) shall be disregarded.

B. Subsection A of this Section shall not apply to members who enrolled in the plan on or before January 1, 1996.

Acts 2012, No. 481, §1, eff. June 5, 2012.



RS 11:1522 - Disability retirement benefits

§1522. Disability retirement benefits

A.(1) A member shall be eligible to receive disability retirement benefits from this fund if he is certified to have a total and permanent disability pursuant to R.S. 11:218 and one of the following applies:

(a) The member's disability was caused solely as a result of injuries sustained in the performance of his official duties.

(b) The member has at least ten years of service credit.

(2) Procedures for application for such benefits, procedures for the certification of continuing eligibility for such benefits, the authority of the board to modify such benefits, and procedures governing the restoration to active service of a disability retiree are specifically described, controlled, and provided for in R.S. 11: 216 through 221 and 224.

B. A member who has been officially certified as having a total and permanent disability by the State Medical Disability Board shall be paid monthly disability retirement benefits the greater of:

(1) Forty percent of his monthly average final compensation.

(2) Seventy-five percent of his monthly regular retirement benefit computed pursuant to R.S. 11:1521(C).

C.(1) The provisions of this Section shall apply to any disability retiree whose application for disability retirement is approved on or after July 1, 2008.

(2) The provisions of Subsection B of this Section shall apply to any disability retiree whose application for disability retirement was approved before July 1, 2008, for benefits due and payable on or after January 1, 2008.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:943 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2008, No. 784, §1, eff. July 1, 2008; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1523 - Survivor benefits

§1523. Survivor benefits

A. Upon the death of any actively contributing member who has credit for less than five years service, the amount of his accumulated employee contributions shall be paid to such person as he shall have nominated by written designation, duly executed and filed with the board or, if none, to his estate.

B. Upon the death of any actively contributing member who has credit for five or more years service, the surviving spouse shall be paid either:

(1) An automatic option number 2 benefit with monthly payments commencing on the date the member would have first become eligible for a regular retirement assuming continued service until that time but based on the member's service credit and monthly average final compensation as they were on the date of his death and using the option number 2 factors based on the ages of the member and surviving spouse as they would be on the date the member would have first become eligible for normal retirement; or

(2) A benefit with monthly payments commencing on the member's date of death in an amount computed pursuant to (1) above but reduced by one quarter of one percent for each month or fraction thereof by which payments commence in advance of the member's earliest normal retirement age.

(3) In order to select (2) above, a surviving spouse must notify the board of such selection within ninety days of the death of the member and such selection shall be final and irrevocable and shall be in lieu of eligibility for (1) above.

C. Upon the death of any actively contributing member who has credit for five or more years service, if there is no surviving spouse, the legal guardian of any surviving minor child or children shall be paid a monthly benefit in an amount equal to one-half of the member's accrued benefit based on the member's service credit and monthly average final compensation as they were on the date of his death, divided equally among all minor children.

D. Upon the death of any former member who has credit for less than twelve years service and who has neither retired nor received a refund of his accumulated employee contributions, the amount of his accumulated employee contributions shall be paid to such person as he shall have nominated by written designation, duly executed and filed with the board or, if none, to his estate.

E. Upon the death of any former member who has credit for twelve or more years service and who has neither retired nor received a refund of his accumulated employee contributions, the surviving spouse shall be paid an automatic option number 2 benefit with monthly payments commencing on the date the member would have first become eligible for a deferred regular retirement benefit based on the member's service credit and monthly average final compensation as they were on the date of the member's termination of covered employment but using the option number 2 factors based on the ages of the member and surviving spouse as they would be on the date the member would have first become eligible for a deferred regular retirement.

F. Any survivor of a member or former member who is eligible for a monthly survivor benefit may apply for and receive a refund of the member's accumulated employee contributions in lieu of monthly survivor benefits by notifying the board in writing and executing a waiver of all survivor benefits.

G. When a minor child applies for survivor benefits based upon having a disability, the issues of disability and continuation of disability shall be determined as if the application were for disability benefits.

Acts 1990, No. 354, §1; Redesignated from R.S. 13:944 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1524 - Optional benefit payments

§1524. Optional benefit payments

A. Upon applying for regular or disability retirement benefits and prior to receiving any such benefits, an applicant may elect to receive benefits payable throughout his life or until cessation of total and permanent disability, as the case may be, or he may elect to receive the actuarial equivalent of such benefits in a reduced amount payable throughout his life, or until cessation of total and permanent disability, as the case may be, with the provision that:

(1) Option No. 1. If the retiree dies before he has received, in annuity payments purchased by his contributions, the amount of his contributions accumulated at the time of his retirement, the balance thereof shall be paid to any person he shall have nominated by written designation, duly acknowledged and filed with the board of trustees at the time of his retirement, or, if none, to his estate; or

(2) Option No. 2. Upon his death, the retiree's reduced retirement allowance shall be continued throughout the life of and be paid to any person he shall have nominated by written designation, duly acknowledged and filed with the board at the time of his retirement; or

(3) Option No. 3. Upon his death, one-half of the retiree's reduced retirement allowance shall be continued throughout the life of and be paid to any person he shall have nominated by written designation, duly acknowledged and filed with the board at the time of his retirement; or

(4) Option No. 4. Other benefit or benefits shall be paid either to the retiree or to the person he shall have nominated, provided such other benefit or benefits, together with the reduced retirement allowance, shall be certified by the actuary to be of equivalent actuarial value to the retirement allowance and shall be approved by the board.

(5) Option No. 5. The retiree may elect to receive ninety percent of his maximum retirement and upon death, if he is survived by a spouse to whom he was married at the time of his retirement, fifty percent thereof shall be paid to the surviving spouse during his or her lifetime.

B. No change in the option elected or the selection of the option beneficiary shall be permitted after the retiree has received his initial monthly benefit payment unless the retiree is subsequently elected clerk of court or unless, in the case of a disability retirement, the disability ceases and the disability retiree returns to service prior to attaining the age of fifty-five years. If a retiree who has elected an option dies after receiving his initial monthly benefit payment, the benefits payable under the option selected shall constitute the limit of benefits payable from the fund, and shall be in lieu of all other benefits which might otherwise have been due the retiree, his surviving spouse, children, parents, or any other persons whomsoever, except as otherwise provided in the event the sum total of benefits paid to the retiree or for his account are less than his accumulated employee contributions to the fund.

C.(1) A retiree who has been married for one year or more shall elect Option 2, 3, 4, or 5 of Subsection A of this Section. If the retiree chooses Option 2 or 3, he shall nominate his surviving spouse as the joint annuitant with the retiree. If the retiree chooses Option 4, he shall select a benefit ensuring that, upon his death, no less than fifty percent of the benefit shall be payable to his surviving spouse during the spouse's lifetime.

(2) If a retiree's spouse has executed a qualified waiver of the joint and survivor annuity requirements in accordance with 26 U.S.C. 417, Paragraph (1) of this Subsection is not applicable to the retiree.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Acts 1990, No. 341, §1; Redesignated from R.S. 13:945 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2012, No. 481, §1, eff. June 5, 2012.



RS 11:1525 - Guaranteed return of accumulated contributions

§1525. Guaranteed return of accumulated contributions

A. A member or former member who has not retired, though he may be entitled to any retirement benefits from the fund, may, by written instrument duly acknowledged and filed with the board of trustees, upon termination of his membership in the fund and after having remained out of service in a clerk of court's office for thirty days or at any time thereafter but prior to receiving any retirement benefit from the fund, and upon receipt by the fund of all contributions by or for the member or former member, elect to withdraw his accumulated employee contributions. If such a member or former member makes such a withdrawal, neither he nor any other person after his death shall be entitled to any benefits on his account, all rights in the fund shall be cancelled, and credit for all service shall be forfeited.

B. If the total of all benefits paid to a retiree and all benefits paid on his account after his death, if any, is less than the retiree's accumulated employee contributions, the remaining accumulated employee contributions shall be paid to the retiree's beneficiary, designated by him in writing and duly acknowledged by him and filed with the board prior to his death.

C. Upon the death of a member or former member who has not been paid any benefits from the fund, including a withdrawal of accumulated employee contributions, and who is not survived by any person eligible for any benefits from the fund, the accumulated employee contributions of the member or former member shall be paid to his beneficiary, designated by him in writing and duly acknowledged by him and filed with the board prior to his death.

D. A member or former member may, at any time prior to his death, withdraw, refile, or amend the written designation of his beneficiary.

E. If any sum becomes payable to a member's or former member's duly designated beneficiary and that beneficiary predeceased the member or former member or if any sum would otherwise be payable to a beneficiary but none was designated by the member or former member, then such sum shall be paid to the estate of the member or former member.

F. If survivor benefits become payable upon the death of a member or former member, the survivor, in lieu of survivor benefits, may elect to be paid in one lump sum the member's or former member's accumulated employee contributions by notifying the board in writing and waiving the right to all other benefits. If survivor benefits are payable to more than one person, no payment of the remaining accumulated employee contributions may be made unless all persons eligible for survivor benefits agree in writing to the distribution of the remaining accumulated contributions.

G. Payments made pursuant to this Section shall be paid only upon receipt by the board of an application therefor providing such information and in such form as the board may require. Such payment shall discharge the board and the fund from any other responsibility or liability to any other person, shall cancel all rights in the fund and cause credit for all service to be forfeited, and neither the former member nor any other person shall be entitled to any benefits on the former member's account.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:946 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1526 - Exemption from taxes and execution

§1526. Exemption from taxes and execution

The right of any person to receive a regular, disability, survivor, or other benefit from the fund, including the right to receive a refund of accumulated employee contributions and any optional benefit and any other right accrued or accruing to any person, and the monies in the fund are exempt from all state and municipal taxes, including all state income taxes, and shall be exempt from levy and sale, garnishment, attachment, or any other process whatsoever, except as provided in R.S. 11:292, and shall be unassignable in whole or in part.

Acts 1986, No. 767, §1; Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:947 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1527 - Conditions for payment of benefit

§1527. Conditions for payment of benefit

No regular, disability, survivor, or other benefit from the fund, including a refund of accumulated employee contributions and any optional benefit, shall be payable until and unless an application therefor is filed with the board providing such information and in such form as the board may require and until and unless all contributions by or for the member or former member have been received by the board and until and unless the member or former member terminates his service as an employee or a clerk of court. No benefit from the fund shall be paid to any clerk or former clerk whose membership in the fund was suspended and not reinstated.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:948 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1528 - Deferred retirement

§1528. Deferred retirement

A. If the services as an employee or clerk of court of any member hired on or before December 31, 2010, who has twelve or more years of credited service are terminated prior to the time the member becomes fifty-five years of age, the former member may leave his contributions in the fund, and upon attaining the age of fifty-five years, he shall be eligible for a regular retirement benefit.

B. If the services as an employee or clerk of court of any member hired on or after January 1, 2011, who has twelve or more years of credited service are terminated prior to the time the member becomes sixty years of age, the former member may leave his contributions in the fund, and upon attaining the age of sixty years, he shall be eligible for a regular retirement benefit.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:949 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2015, No. 42, §1, eff. June 5, 2015.



RS 11:1529 - Commencement of benefits

§1529. Commencement of benefits

If an application for any benefits is received by the board within ninety days of the date the applicant became eligible for the benefit, benefits shall be paid retroactive to the date of becoming eligible therefor. If an application for any benefit is received by the board after ninety days of the date the applicant became eligible therefor, benefits shall be paid only from the date the application is received by the board.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:950 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1530 - Deferred Retirement Option Plan

§1530. Deferred Retirement Option Plan

A.(1) The system shall establish a Deferred Retirement Option Plan Account which shall be a part of the system fund.

(2) The system shall maintain subaccounts within this account reflecting the credits attributed to each participant in the plan, but the monies in the account shall remain a part of the fund until disbursed to a participant in accordance with the plan provisions.

(3) In lieu of terminating employment and accepting a regular retirement allowance pursuant to R.S. 11:1521, any member who is eligible for a service retirement allowance under R.S. 11:1521 may elect to participate in the Deferred Retirement Option Plan and defer the receipt of benefits under the provisions of this Section.

B. For purposes of this Section, credited service shall not include service credit reciprocally recognized under R.S. 11:142.

C. The duration of participation in the plan shall be specified and shall not exceed three years.

D. A person may participate in the plan only once. At the time the member elects to participate in the plan, the member may select a retirement option for normal retirement under the provisions of R.S. 11:1524. No change in the option selected shall be permitted after it has been filed with the board.

E. Upon the effective date of commencement of participation in the plan, active membership and participation in the regular retirement plan of the system shall terminate, and inactive membership and participation in the Deferred Retirement Option Plan shall commence. Employer contributions shall continue to be payable by the employer during the person's membership and participation in the plan, but payment of employee contributions shall terminate upon the effective date of the person's commencement of participation in the plan. For purposes of this Section, compensation and creditable service shall remain as they existed on the effective date of commencement of participation in the plan. The monthly retirement benefits that would have been payable had the person elected to terminate employment and receive a service retirement allowance shall be paid into the Deferred Retirement Option Plan Fund.

F. Except as otherwise provided in this Subsection, a person's account in the plan fund shall not earn interest. A person who participates in this plan shall not be eligible to receive a cost-of-living increase while participating, and shall not be eligible for a cost-of-living increase until his employment which made him eligible to be a member of the system has been terminated for at least one full calendar year. With respect to any individual who was eligible to participate in the Deferred Retirement Option Plan prior to January 1, 2004, if employment is not terminated at the end of the period specified for participation in the plan, the person's account shall, for so long as the person remains in such continuous employment, earn interest at the actual rate of return earned on the account as certified by the custodian of such assets. The funds in all such accounts shall be invested as directed by the board. With respect to any individual who becomes eligible to participate in the Deferred Retirement Option Plan on or after January 1, 2004, all amounts which remain credited to the individual's subaccount after termination of participation in the plan shall be placed in liquid asset money market investments at the discretion of the board of trustees. Such accounts may be credited with interest at the actual rate of return earned on such account investments less one-fourth of one percent per annum; or at the option of the system, the funds may be credited to subaccounts as herein established:

(1) The contributing period shall mean that time period when funds are being credited to the participant's subaccount which is maintained by the system.

(2) After the contributing period ends, the balance of the subaccount then may be transferred to a self-directed subaccount, which shall be known as the investment period.* Both subaccounts shall be within the Deferred Retirement Option Plan established herein. Management of the funds shall be by the system during the contributing period. When the funds are transferred to the self-directed subaccount for the investment period, the system is authorized to hire a third party provider. The third party provider shall act as an agent of the system for purposes of investing balances in the self-directed subaccounts of the participant as directed by the participant. The participant shall be given such options that comply with federal law for self-directed plans.

(3) The participant in the self-directed portion of this plan agrees that the benefits payable to the participant are not the obligations of the state or the system, and that any returns and other rights of the plan are the sole liability and responsibility of the participant and the designated provider to which contributions have been made. Furthermore, each participant, in accordance with this provision, shall expressly waive his rights as set forth in Article X, Section 29(A) and (B) of the Louisiana Constitution as it relates to his subaccount in the self-directed portion of the plan. By participating in the self-directed portion of the plan, the participant agrees that he and the provider shall be responsible for complying with all applicable provisions of the Internal Revenue Code. The participant also agrees that if any violation of the Internal Revenue Code occurs as a result of the participant's participation in the self-directed portion of the plan, it shall be the sole responsibility and liability of the participant and the provider, not the state or the system. There shall be no liability on the part of and no cause of action of any nature shall arise against the state, the system, or its agents or employees, for any action taken by the participant for choices the participant makes in relationship to the funds in which he chooses to place his subaccount balance.

G. The Deferred Retirement Option Plan Fund shall not be subject to any fees, charges, or other similar expenses of any kind for any purpose.

H. Upon termination of employment at the end of the specified period of participation, a participant in the plan shall receive, at his option, a lump sum payment from the Deferred Retirement Option Plan Fund equal to the payments made to that fund on his behalf, a partial lump sum payment and a true life annuity based upon the remaining balance in his account in that fund, or a true life annuity based upon his account in that fund; however, if a true life annuity is elected, the terms of the annuity shall be approved by the board of trustees. The monthly benefits payment that was being paid into the Deferred Retirement Option Plan Fund shall begin to be paid to the retiree.

I. If a participant dies during the period of participation in the plan, a lump sum equal to his account balance in the plan fund shall be paid to his named beneficiary or, if none, to his estate. If a participant terminates employment prior to the end of the specified period of participation, he shall receive, at his option, a lump sum payment from the Deferred Retirement Option Plan equal to the payments made to that fund on his behalf, a partial lump sum payment and a true life annuity based upon the remaining balance in his account in that fund, or a true life annuity based upon his account in that fund; however, if a true life annuity is elected, the terms of the annuity shall be approved by the board of trustees. The monthly benefit payments that were being paid into the Deferred Retirement Option Plan Fund shall begin to be paid to the retiree.

J.(1) If employment is not terminated at the end of the period specified for participation in the plan, payments into the plan fund shall cease and the person shall resume active contributing membership in the system.

(2) Payments from the plan fund shall not be made until employment is terminated, nor shall the monthly benefits which were being paid into the plan fund during the period of participation be payable to the person until he terminates employment.

K.(1) Upon termination of employment, the person shall receive, at his option, a lump sum payment from the Deferred Retirement Option Plan Fund equal to the payments made to that fund on his behalf, a partial lump sum payment and a true life annuity based upon the remaining balance in his account in that fund, or a true life annuity based upon his account in that fund; however, if a true life annuity is elected, the terms of the annuity shall be approved by the board of trustees.

(2) Upon termination of employment, and in addition to the payment provided for in Paragraph (1) of this Subsection, the monthly benefit payments that were being paid into the Deferred Retirement Option Plan Fund shall begin to be paid to the retiree and he shall receive an additional benefit based on his additional service rendered since termination of participation in the fund, using the normal method of computation of benefits, subject to the following:

(a) If his period of additional service is less than sixty months, the monthly average final compensation figure used to calculate the additional benefit shall be computed as his total salary during the period of additional service divided by the number of months of such service, or that used to calculate his original benefit, whichever is less.

(b) If his period of additional service is sixty months or more, the monthly average final compensation figure used to calculate the additional benefit shall be based on his compensation during the period of additional service.

(c) In no event shall the additional benefit exceed an amount which, when combined with the original service retirement benefit, equals one hundred percent of the monthly average final compensation figure used to compute the additional benefit.

(3) If a person dies or acquires a disability during the period of additional service, he shall be considered as having retired on the date of death or commencement of disability.

Acts 1999, No. 33, §1, eff. July 1, 1999; Acts 2003, No. 962, §1, eff. Jan. 1, 2004; Acts 2008, No. 853, §1, eff. July 1, 2008; Acts 2010, No. 101, §1, eff. Jan. 1, 2011; Acts 2010, No. 273, §1, eff. Jan. 1, 2011; Acts 2014, No. 811, §4, eff. June 23, 2014.

*As appears in enrolled bill.

NOTE: For transitional provisions relative to R.S. 11:1530(K)(2)(a) and (b), see Acts 2010, No. 273, §3(A) and (C).

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1531 - Maximum benefits

§1531. Maximum benefits

A. Notwithstanding any other provision of this pension plan to the contrary, no member shall receive a benefit in any year in excess of the sum of the maximum employer-financed benefit and the member-financed benefit. The maximum employer-financed benefit is ninety thousand dollars. The member-financed benefit is the annual benefit that can be provided by annuitizing the member's after-tax accumulated contributions. Any benefit reduction required by this Section shall, to the extent possible, reduce the monthly pension to which the member would otherwise have been entitled and shall not affect the member's Deferred Retirement Option Plan account.

B.(1) If the annual benefit begins before the member attains age sixty-two, the ninety thousand dollars limit established in Subsection A of this Section, as adjusted, shall be reduced in a manner prescribed by the secretary of the United States Treasury. Such adjustment, however, may not reduce the member's annual benefit below seventy-five thousand dollars, if the member's benefit begins at or after age fifty-five, or the actuarial equivalent of seventy-five thousand dollars beginning at age fifty-five if benefits begin before age fifty-five.

(2) If the annual benefit begins after the member attains age sixty-five, the ninety thousand dollars limit, as adjusted, will be increased so that it is the actuarial equivalent of the ninety thousand dollars limit at age sixty-five. The ninety thousand dollars limit on annual benefits, but not the seventy-five thousand dollars limit, shall be adjusted annually as provided by Section 415(d) of the Internal Revenue Code, hereinafter referred to in this Section as "the Code", and the regulations prescribed by the secretary of the United States Treasury to reflect cost-of-living adjustments. The adjusted limit is effective as of January first of each calendar year and is applicable to benefits commencing during that calendar year. As a result of a cost-of-living increase, a pension that had been limited by the provisions of this Section in a previous year may be increased with respect to future payments to the lesser of the new limit or the amount of pension that would have been payable under this pension plan without regard to the provisions of this Section.

(3) Annual benefits may not be paid in an amount greater than the accrued benefit under the plan. The maximum limit shall apply to a single-life pension. If the benefit is payable in a form other than a single-life annuity, the maximum limit shall apply to the pension that is the actuarial equivalent of such single-life annuity, using an applicable interest rate and mortality table as prescribed by the Internal Revenue Service; however, the limit shall not be reduced for any benefit received as a disability retirement allowance or any payments received by the beneficiaries, survivors, or estate of a member as a result of the death of the member.

C. This plan may still pay an annual benefit to any member in excess of the limit otherwise allowed under this Section if the annual benefit derived from the employer contributions under this and all other qualified plans subject to the limitations of Section 415(b) of the Code does not in the aggregate exceed ten thousand dollars for the plan year or for any prior year, and the member has not at any time participated in a defined contribution plan maintained by the employer. For purposes of this Subsection only, a member's own contributions to the pension plan are not considered a separate defined contribution plan maintained by the employer.

D. If a member is or has been a participant in one or more defined contribution plans maintained by the employer, the sum of the member's contributions under this pension plan and any other qualified defined benefit plans of the employer and the annual additions under the defined contribution plan or plans may not exceed the lesser of twenty-five percent of the member's earned compensation or thirty thousand dollars, as adjusted by the secretary of the United States Treasury. Further, the sum of the defined benefit plan fraction, as defined in Section 415 of the Code, and the defined contribution plan fraction, as defined in Section 415 of the Code, for any plan year in which Section 415(e) of the Code is in effect, may not exceed one for any calendar year in which the limits of Section 415(d) of the Code are in effect and enforced by the Internal Revenue Service. If the sum of the defined benefit plan fraction and the defined contribution plan fraction exceeds one in any such year for any member, or if the benefits under this plan and one or more other defined benefit plans would otherwise exceed the maximum employer-financed benefit, and the administrator of the other plan does not reduce the contributions or benefits under the other plan, the employer-financed benefit under this plan shall be reduced to the extent necessary to ensure that the limitations under Section 415 of the Code are met.

E. If the United States Congress or the Internal Revenue Service later amends laws, regulations, or other guidelines pertaining to Section 415 of the Code in order to permit higher service retirement benefits, then, for any retired member who had previously had a benefit reduced because it exceeded the limits in this Section, the board of trustees shall recalculate the retired member's benefit to be the smaller of the unreduced benefit based on the pension plan's service retirement benefit formula in effect on the date the member retired, or the maximum permissible benefit calculated under the amended laws or regulations. If a retroactive change is permissible, the board of trustees shall pay the retired member in a single payment an amount equal to the difference between the adjusted higher monthly benefit and the reduced benefit for the number of months the member has received the reduced benefit. Notwithstanding the foregoing, no member shall receive any benefit under this Section to the extent that he has received a distribution with respect to such benefit from an excess benefit plan.

Acts 1999, No. 34, §1.



RS 11:1532 - Direct rollover of eligible rollover distributions

§1532. Direct rollover of eligible rollover distributions

A. Notwithstanding any provision of this pension plan to the contrary that would otherwise limit a distributee's election under this Section, a distributee may elect, at the time and in the manner prescribed by the board of trustees, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee in a direct rollover. For this purpose, an eligible rollover distribution is any distribution made on or after December 1, 1994, of all or any portion of the balance to the credit of the distributee, except that an eligible rollover distribution does not include: any equal periodic payments (not less frequently than annually) made for the life (or life expectancy) of the distributee or the joint lives (or joint life expectancies) of the distributee and the distributee's designated beneficiary or for a specified period of ten years or more; any distribution to the extent such distribution is required under Section 401(a)(9) of the Internal Revenue Code, hereinafter referred to in this Section as "the Code"; and the portion of any distribution that is not includable in gross income. An eligible retirement plan is an individual retirement account described in Section 408(a) of the Code, an individual retirement annuity described in Section 408(b) of the Code, or a qualified trust described in Section 401(a) of the Code, that accepts the distributee's eligible rollover distribution. In the case of an eligible rollover distribution to a surviving spouse, however, an eligible retirement plan is only an individual retirement account or individual retirement annuity. A distributee includes a member or former member. In addition, the member's or former member's surviving spouse and the member's or former member's spouse or former spouse who is an alternate payee under a qualified domestic relations order, as defined in Section 414(p) of the Code, are distributees with regard to the interest of the spouse or former spouse. A direct rollover is payment by the plan to the eligible retirement plan specified by the distributee.

B.(1) The fund shall, within a reasonable period of time before making an eligible rollover distribution as provided for in Subsection A of this Section, provide a written explanation of the following to the recipient of such distribution:

(a) The provisions under which the recipient may have the distribution directly transferred to an eligible retirement plan and that the automatic distribution by direct transfer applies to certain distributions in accordance with 26 U.S.C. 401(a)(31)(B).

(b) The provision which requires the withholding of tax on the distribution if it is not directly transferred to an eligible retirement plan.

(c) The provisions under which the distribution will not be subject to tax if transferred to an eligible retirement plan within sixty days after the date on which the recipient received the distribution.

(d) The provisions under which distributions from the eligible retirement plan receiving the distribution may be subject to restrictions and tax consequences that are different from those applicable to distributions from the plan making such distribution.

(2) For the purposes of this Subsection, the term "reasonable period of time" shall have the meaning assigned to it by 26 U.S.C. 401(a)(31) and the regulations thereunder.

Acts 1999, No. 34, §1; Acts 2012, No. 481, §1, eff. June 5, 2012.



RS 11:1533 - Internal Revenue Code qualification requirements

§1533. Internal Revenue Code qualification requirements

A. The assets of this pension plan shall be held for the exclusive benefit of the employees who are or become participating members of the pension plan and their survivors and beneficiaries, and of retirees and their survivors and beneficiaries. It shall be impossible for any part of the corpus or income of the pension plan to be used for or diverted to purposes other than the exclusive benefit of such members and retirees, or their survivors or beneficiaries, whether by operation or natural termination of the plan, by power of revocation or amendment, by the happening of a contingency, by collateral assignment, or by any other means.

B. The retirement benefit earned by a member shall be fully vested and nonforfeitable no later than the date he becomes eligible to retire. Benefits of affected members shall also become vested (nonforfeitable) to the extent funded, upon the termination or partial termination of the pension plan or the complete discontinuance of contributions thereunder.

C. Forfeitures resulting from a termination of employment or a withdrawal of a member's own contributions may not be used to increase benefits to remaining members. This shall not preclude an increase in benefits by amendment to the benefit formula made possible by favorable investment results or for any other reason.

D. A member's benefits shall be distributed, or commence to be distributed, to the member not later than April first of the year following the later of the calendar year in which such member attains age seventy and one-half years or terminates employment. Distributions to a member and the member's beneficiary shall be made in accordance with Section 401(a)(9) of the Internal Revenue Code, hereinafter referred to in this Section as "the Code", including Section 401(a)(9)(D) thereof relating to incidental death benefits. Except as otherwise provided in this Subsection, payments of death benefits to the survivor of a member who dies before any retirement benefits have been paid shall commence no later than one year after the death of the member. Payments on behalf of any deceased member, including lump-sum payments, need not commence within the one-year period if all such payments on behalf of the deceased member are completed within five years after the member's death. Furthermore, if the deceased member's spouse is the sole survivor, benefits to the spouse may begin as late as December thirty-first of the year the member would have attained age seventy and one-half years had such member lived. If a member dies after retirement benefits have commenced, benefits must continue to be distributed to the survivor at least as rapidly as provided for under the option elected by the member before his death.

E. Benefits in the event of termination of this pension plan shall be limited as follows:

(1) In the event of a termination of this pension plan, the benefit of any highly compensated member or former member is limited to a benefit that is nondiscriminatory under Section 401(a)(4) of the Code. Benefits distributed to any member who was one of the twenty-five most highly compensated active and most highly compensated former employees of the employer are restricted such that the annual payments are no greater than an amount equal to the payment that would be made on behalf of the member under a single-life annuity that is the actuarial equivalent of the sum of the member's accrued benefit and the member's other benefits under the pension plan.

(2) The provisions of Paragraph (1) of this Subsection shall not apply if, after payment of the benefit to a member described in that Paragraph, the value of plan assets equals or exceeds one hundred ten percent of the value of the current liabilities, as defined in Section 412(l)(7) of the Code, or if the value of the benefits for a member described in that Paragraph is less than one percent of the value of all current liabilities of the plan.

(3) For purposes of this Subsection, benefit includes loans in excess of the amount set forth in Section 72(p)(2)(A) of the Code, any periodic income, any withdrawal values payable to a living member, and any death benefits not provided for by insurance on the member's life.

F. Amendments to the fund required for the purpose of maintaining continued compliance with the Internal Revenue Code and the regulations thereunder that do not require legislative action shall be promulgated as rules in accordance with the Administrative Procedure Act.

Acts 1999, No. 34, §1; Acts 2012, No. 481, §1, eff. June 5, 2012.



RS 11:1541 - Board of trustees; membership; officers; vacancies

PART IV. ADMINISTRATION AND MANAGEMENT

§1541. Board of trustees; membership; officers; vacancies

A. The board of trustees shall be composed of eleven members as follows:

(1) The president of the Louisiana Clerks of Court Association who shall be the president of the board.

(2) The first vice president of the Louisiana Clerks of Court Association who shall be vice president of the board.

(3) The treasurer of the Louisiana Clerks of Court Association who shall be treasurer of the board.

(4) The second vice president of the Louisiana Clerks of Court Association.

(5) The immediate past president of the Louisiana Clerks of Court Association.

(6) A retired clerk of court who is receiving regular or disability retirement benefits elected to serve a term of two years by the Louisiana Clerks of Court Association.

(7) Three of the directors of the Louisiana Clerks of Court Association shall be elected by the association to serve a term of five years.

(8) A member of the House Committee on Retirement appointed by the speaker of the House of Representatives, or his designee.

(9) The chairman of the Senate Committee on Retirement or his designee.

B. Except for the designated ex officio members, the members of the board of trustees shall have credit in the system for at least five years of service.

C. Any vacancy on the board shall be filled by an election by the board of directors of the Louisiana Clerks of Court Association within sixty days of the creation of the vacancy.

Acts 1989, No. 197, §1; Redesignated from R.S. 13:951 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2003, No. 477, §1, eff. June 20, 2003; Acts 2003, No. 625, §1, eff. July 1, 2003; Acts 2008, No. 90, §1, eff. July 1, 2008; Acts 2016, No. 621, §1, eff. June 17, 2016.



RS 11:1542 - Board of trustees; powers and duties

§1542. Board of trustees; powers and duties

The board of trustees shall have the following powers and duties:

(1) To carry a blanket fidelity insurance policy covering all officers and employees who handle the money or securities of the fund in the amount of five hundred thousand dollars, and to pay the premiums therefor from board funds.

(2) To manage and control the funds of the system and to draw sums of money from its treasury and to invest such sums in the name of the fund in accordance with the provisions of R.S. 11:263.

(3) To deposit all money received by it in the bank or banks of its selection, provided the deposits are secured by the federal insurance plan.

(4) To appoint a secretary and other employees, to define and designate their powers and duties, and to determine and pay salaries as compensation for such services, which shall be paid from system monies.

(5) To adopt such mortality, actuarial, and other tables necessary for the proper administration and management of the fund.

(6) To formulate, establish, promulgate, make, alter, and amend any and all rules and regulations necessary, desirable, or required for the establishment, maintenance, and administration of the system and to facilitate the proper functioning of the system and the transaction of its business.

(7) To determine all questions of coverage and qualifications as to participation in and receipt of benefits from the system.

(8) To construe and administer the provisions of this Chapter.

(9) To authorize or suspend the payment of any benefit in accordance with law.

(10) To compel witnesses to attend meetings and to testify upon any matter concerning the system.

(11) To hear appeals from persons who claim their rights under the laws or the rules of the system have been violated and to issue appropriate orders in such cases.

(12) To obtain by employment or by contract such actuarial services, investment counsel, legal services, and counsel and medical, clerical, or other services as may be required for the efficient management and administration of the system and to determine the rate of and pay compensation from system monies for such services.

(13) To request such information from any member, former member, beneficiary, or clerk as is necessary for the proper operation of the system.

(14) To establish an office or offices with suitable space for meetings of the board and for use of system personnel, in which office shall be kept all books and records of the system, unless otherwise designated by the board, and to furnish said office or offices with necessary furniture and equipment.

(15) To determine the limitations on the amount of cash to be invested in order to maintain such cash balances as may be deemed advisable to meet current requirements, to invest the available cash within these limits, and to buy and sell securities for investment.

(16) To keep cash available on deposit in one or more banks or trust companies of the state of Louisiana organized under the laws of the state of Louisiana or of the United States for the purpose of making disbursements for pensions, annuities, and other payments.

(17) To keep in convenient form the data necessary for all required calculations and valuations as required by the actuary.

(18) To keep a permanent record of all the proceedings of the board and such other records as shall be necessary or desirable for administration of the system.

(19) To appoint committees of at least four trustees to perform such functions as may be directed by the board.

(20) To carry on generally any other reasonable activities which are necessary for carrying out the intent of the system in accordance with the provisions of law.

(21) The board of trustees shall establish an Investment Advisory Subcommittee composed of not less than four board members which shall monitor the investment of system assets, including the rate of return thereon, and make such reports and recommendations regarding those investments as requested by the board.

(22) To meet at least quarterly but not more than six times per year.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:952 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1543 - Board of trustees; oath of office

§1543. Board of trustees; oath of office

Each trustee shall, not later than the first board meeting following his election or appointment, take an oath of office that he will diligently and honestly administer the affairs of the board, and that he will not knowingly or willingly permit to be violated any provision of law applicable to the system. Such oath shall be subscribed to by the member, certified by a board officer, and immediately filed with the secretary of state.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:953 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1544 - Board of trustees; voting

§1544. Board of trustees; voting

Each trustee shall be entitled to one vote on any and all actions before the board, with a majority of concurring votes being required for every decision or action by the board at any of its meetings. No decision or action shall become effective unless presented and so approved at a regular or duly called special meeting of the board.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:954 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1545 - Board of trustees; custodian of fund; investment of fund

§1545. Board of trustees; custodian of fund; investment of fund

The board shall be the custodian and the trustees of the fund and all system monies shall be held in trust or invested for the exclusive benefit of system members and beneficiaries, present and future. The board may invest and reinvest system monies and may hold, purchase, sell, assign, and transfer and dispose of any of the securities, assets, and investments of the system as well as the proceeds of the investments and any other monies belonging to the system in accordance with the provisions of R.S. 11:263. All interest earned on any fund bank deposits, securities, or any and all other fund investments and assets shall belong to and constitute a part of the fund. No system monies may be deposited or invested unless such is authorized by the board.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:955 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1546 - Private interest of trustees and employees in financial operation of system prohibited

§1546. Private interest of trustees and employees in financial operation of system prohibited

No trustee and no employee of the board of trustees shall have any direct interest in the gains or profits of any investment made by the board of trustees, nor as such receive any pay or emolument for his service other than reimbursement of expenses.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:956 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1547 - Secretary of the board

§1547. Secretary of the board

A. The secretary shall maintain in books provided for the purpose a full and complete record of all proceedings of the board, particularly with reference to the investment of funds belonging to the fund. He shall file and keep all correspondence of the board, keep minutes of all its meetings, and perform other duties as may be assigned to him by the board, including the preparation of warrants for the various disbursements from the fund and the keeping of an accurate record thereof.

B. The secretary shall maintain a record of each member and former member of the fund which shall contain the member's or former member's name, age, date of election to become a member of the fund, date of entry into the service of a clerk of court's office, monthly wage, monthly contributions to the fund, marital status, name and age of spouse, if any, name and date of birth of all minor children, if any, all interruptions of service in a clerk of court's office and the causes thereof, whether by injury, illness, leave of absence agreed to in writing by the clerk of court and the employee, or by voluntary resignation and reappointment, and other information necessary to the proper administration of the fund.

C. The secretary shall maintain a list of all retirees and other beneficiaries of the fund which shall include the amount of the benefit being paid to each retiree or other beneficiary.

D. The secretary shall file a report with the president and all members of the Louisiana Clerks of Court Association at least once a year, which report shall include a list of all retirees and other beneficiaries of the fund and a summary of the audit of the fund's accounts made by an accountant selected by the board.

E. Each clerk of court shall furnish to the secretary an initial record of all his employees, including himself, who become members of the fund, not later than the date upon which each such member's first contribution to the fund is remitted to the secretary. This record shall set forth the name, date of election to become a member of the system and date of entry into the service of a clerk of court's office, monthly wage, monthly contributions to the fund, marital status, name and age of spouse, if any, and name and date of birth of all minor children, if any, a statement of all prior creditable service of such member, and any other information necessary to the proper administration of the fund. The record shall be signed by the clerk of court and approved in writing by the employee. When filed with the secretary, this record, insofar as it claims prior creditable service, shall be subject to change so as to increase such prior creditable service only with approval of the board and upon such terms as the board may stipulate. Each clerk of court shall, upon the written request of the secretary, furnish such information regarding himself, his deputies, and employees as shall relate to any of the facts required to be disclosed by the initial record, whether the information sought relates to the initial record or to a subsequent change of circumstances. And each deputy clerk and employee of a clerk of court shall, upon the written request of the secretary, furnish such information regarding himself as shall relate to any of the facts required to be disclosed by the initial record or to a subsequent change of circumstances.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:957 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1548 - Payment of warrants

§1548. Payment of warrants

All monies paid from the fund shall be paid by the secretary of the board only upon warrants signed by the president of the board and countersigned by the secretary of the board. No warrants shall be drawn except by orders of the board, duly entered upon the records of the proceedings of the board.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:958 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1549 - Cost-of-living adjustments

§1549. Cost-of-living adjustments

A. The board of trustees may, upon majority vote of the board, grant or provide a cost-of-living adjustment to retired members who have been retired for at least one full calendar year as provided for in Subsection D, but only in the event that:

(1) At the end of the system's current fiscal year the funded ratio of the system, as of the end of the previous fiscal year, equals or exceeds the target ratio as of that date for the system, and

(2) The level of the Consumer Price Index for All Urban Consumers (CPI-U) for the current fiscal year is at least three percent higher than the level of the CPI-U for the fiscal year in which the last cost-of-living adjustment was granted.

B. As used in this Section, the "funded ratio" as of any fiscal year end shall be defined as the ratio of the actuarial value of assets to the actuarial accrued liability under the funding method prescribed by the office of the legislative auditor. The actuarial value of assets and actuarial accrued liability for the system shall be those amounts reported to the office of the legislative auditor in the Annual Report for Public Retirement Systems.

C. As used in this Section, the "target ratio" as of any fiscal year end shall be defined as the lesser of (1) or (2) below:

(1) One hundred percent.

(2) The sum of (a), (b), (c), and (d) below:

(a) The funded ratio as of the 1986 Fiscal Year end.

(b) The number of fiscal years elapsed since the 1986 Fiscal Year end multiplied by one-thirtieth of the difference between one hundred percent and the funded ratio of the system as of the 1986 Fiscal Year end.

(c) The amount of each change in funded ratio due to mergers or changes in actuarial methods or assumptions occurring after the 1986 Fiscal Year end.

(d) For each change in funded ratio due to mergers or changes in actuarial methods or assumptions occurring after the 1986 Fiscal Year end, an amount of opposite arithmetic sign from such change in funded ratio equal in absolute value to the number of fiscal years since the change in funded ratio multiplied by one-thirtieth of the original change in funded ratio due to the merger or change in actuarial methods or assumptions.

D. Any cost-of-living adjustment granted by the board of trustees shall not exceed the lesser of:

(1) An increase in benefits of two and one-half percent per year for each full calendar year of retirement.

(2) An increase in benefits of forty dollars per month in any one year.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:959 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1999, No. 1211, §1, eff. July 1, 1999; Acts 2003, No. 626, §1, eff. July 1, 2003.



RS 11:1561 - Dedication and payment of certain tax revenue

PART V. METHOD OF FINANCING

§1561. Dedication and payment of certain tax revenue

A. Each sheriff and ex officio tax collector or other person responsible for the collection of taxes shown to be collectible on the tax rolls of each parish other than Orleans shall deduct one-fourth of one percent of those taxes and shall remit the deducted amount to the Clerks' of Court Retirement and Relief Fund. The tax collector or other person responsible for the collection of taxes shown to be collectible by the tax rolls in Orleans Parish shall deduct one-half of one percent of those taxes and shall remit the deducted amount to the Clerks' of Court Retirement and Relief Fund. The monies shall be remitted periodically and at the same time that each such official disburses funds to the tax recipient bodies of his respective parish.

B. Should the official responsible for the collection of the taxes fail to remit the monies due to the Clerks' of Court Retirement and Relief Fund pursuant to Subsection A of this Section, the board of trustees is empowered to submit a resolution to the state treasurer making demand for the monies due to the fund. The resolution shall certify which parish is delinquent in payment and the amount owed. Before distribution of any revenue sharing dollars otherwise to be distributed to each delinquent parish, the treasurer shall deduct therefrom and pay to the fund the monies due from the respective parish.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:960 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2004, No. 856, §1, eff. August 1, 2004.



RS 11:1562 - Employee and employer contributions

§1562. Employee and employer contributions

A. The clerk of the supreme court, each of the courts of appeal, each of the district courts, and each of the city and traffic courts in the city of New Orleans, and the Louisiana Clerks of Court Association, the Louisiana Clerks' of Court Retirement and Relief Fund, and the Louisiana Clerks of Court Insurance Fund, shall deduct eight and one-quarter percent of the salary of each such clerk and of each deputy and employee who is or becomes a member of the fund. Such deduction shall be made during each regular payroll period and shall be paid to the fund monthly by each clerk within ten days after the close of the month for which collected. In addition, each such clerk, and the Louisiana Clerks of Court Association, the Louisiana Clerks' of Court Retirement and Relief Fund, and the Louisiana Clerks of Court Insurance Fund shall pay to the fund an amount equal to nine percent of all salaries paid by each clerk to members of the fund, which shall be paid from each clerk's salary fund or, if there is no salary fund, out of any fund from which the clerk pays the salaries of his employees and himself.

B. The failure of any clerk to make the required deductions or to remit to the fund within thirty days of becoming due any and all required contributions shall render him liable to suspension of his membership and participation in the fund at the discretion of the board. If the board so suspends any clerk it shall notify the clerk of his suspension by registered mail sent to him at his address as it appears upon the records of the system and it shall prescribe the conditions and terms pursuant to which he may be reinstated. If any clerk continues to be delinquent in the payment of the required contributions for a period exceeding ninety days, he shall be personally liable to the fund in his individual capacity for the delinquent contributions and for a penalty equal to twenty-five percent of all delinquent contributions. If and when the delinquent contributions and penalty are collected, both shall be paid into and constitute a part of the fund.

C. Notwithstanding any other provision of law to the contrary, in lieu of deducting the employee contribution from the salary of each clerk, deputy, and employee as provided in Subsection A of this Section, upon giving written notice to the board of trustees fifteen days prior to the beginning of a fiscal year, each of the district courts and each of the city and traffic courts in the city of New Orleans, and the boards of Louisiana Clerks of Court Association, the Louisiana Clerks' of Court Retirement and Relief Fund, and the Louisiana Clerks of Court Insurance Trust may elect to pay out of the clerk's or board's operating funds all or any portion of the employee contributions which would otherwise be deducted from the salary of each clerk, deputy, and employee as provided in Subsection A of this Section for the clerk and each of the clerk's deputies and employees and each of the board's employees. If a clerk or a board elects to pay a portion of the contributions required in Subsection A of this Section, then the portion shall be in the same proportion of the salary of each employee in the office of the clerk or board, and no employee shall be able to choose the amount of such payment. Payments so made shall specifically not be included as salary or monthly average compensation for purposes of benefit computation. If such election is made, the election shall remain in effect for a fiscal year and shall be rescinded only upon providing written notice to the board of trustees fifteen days prior to the beginning of a fiscal year.

D. Eight and one-quarter percent of all per-page transcription payments shall be deducted monthly from each such payment and that amount, plus the appropriate employer contribution applied to such payments, as otherwise established by law, shall be remitted to the fund on a monthly basis within ten days after the close of each month by the judicial administrator or other appropriate officer of the court for which the transcriptions were made. Such reports shall be distinct and separate from the reports of regular salary otherwise required by law.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Acts 1988, No. 43, §1, eff. Oct. 1, 1988; Redesignated from R.S. 13:960.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1999, No. 758, §1, eff. July 1, 1999; Acts 2001, No. 739, §1, eff. July 1, 2001; Acts 2011, 1st Ex. Sess., No. 15, §1, eff. June 12, 2011.



RS 11:1563 - Deficiencies

§1563. Deficiencies

If at any time the monies of the fund are insufficient to pay each retiree and beneficiary the full amount to which he is entitled, equal percentages of the full amount shall be paid to each retiree and beneficiary until the fund is replenished so as to warrant resumption of the payment of the full amount to each retiree and beneficiary.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:960.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1575 - Establishment of plan

PART VI. EXCESS BENEFIT PLAN

§1575. Establishment of plan

There is hereby created a separate, unfunded, nonqualified excess benefit plan containing the terms and provisions set forth in this Part and intended to be a qualified governmental excess benefit arrangement, as defined in Section 415(m)(3) of the Internal Revenue Code, hereinafter referred to in this Part as "the Code".

Acts 1999, No. 34, §1.



RS 11:1576 - Definitions

§1576. Definitions

A. All definitions prescribed in Part I of this Chapter are applicable to the plan created pursuant to this Part unless a different definition is set forth in this Part, or the context in which a term is used in this Part indicates a different meaning than that prescribed in Part I.

B.(1) "Excess benefit participant" shall mean any member whose retirement benefit as determined on the basis of all qualified plans without regard to the limitations of R.S. 11:1531 and comparable provisions of other qualified plans of the employer would exceed the maximum benefit permitted under Section 415 of the Code.

(2) "Maximum benefit" shall mean the retirement benefit a member is entitled to receive from the pension plan set forth in Part III of this Chapter in any month after giving effect to R.S. 11:1531 and any similar provisions of any other qualified plans designed to conform to Section 415 of the Code.

(3) "Unrestricted benefit" shall mean the monthly retirement benefit a member, or the spouse, child, or single dependent parent of a member, would have received under the terms of all qualified plans of the employer, except for the restrictions of R.S. 11:1531 and any similar provisions of any other qualified plans designed to conform to Section 415 of the Code.

Acts 1999, No. 34, §1.



RS 11:1577 - Benefit provided

§1577. Benefit provided

A. An excess benefit participant who is receiving benefits from the pension plan is entitled to a monthly benefit under this excess benefit plan in an amount equal to the lesser of:

(1) The member's unrestricted benefit less the maximum benefit.

(2) The amount by which the member's monthly benefit from the pension plan has been reduced because of the limitations of R.S. 11:1531.

B. A retirement benefit payable under this excess benefit plan shall be paid in the form and at the time it would have been paid as a monthly pension under the pension plan except for the limitations under R.S. 11:1531 and Section 415 of the Code. Each optional benefit form permitted under this excess benefit plan shall be the actuarial equivalent of each other permitted benefit form.

C. This plan shall be administered by the board of trustees. Except as provided to the contrary by this Part, the rights, duties, and responsibilities of the board of trustees shall be the same for this excess benefit plan as for the pension plan set forth in Part IV of this Chapter.

D. The actuary employed by the board of trustees is responsible for determining the amount of benefits that may not be provided under the pension plan solely because of the limitations of R.S. 11:1531 and Section 415 of the Code and thus the amount of contributions that will be made to this excess benefit plan rather than to the pension plan.

E. The actuary designated in R.S. 11:1542(12) shall also provide advice to the board of trustees for this excess benefit plan.

Acts 1999, No. 34, §1.



RS 11:1578 - Contributions

§1578. Contributions

Contributions may not be accumulated under this excess benefit plan to pay future retirement benefits. Instead, each payment of contributions by the employer that would otherwise be made to the pension plan shall be reduced by the amount determined by the board of trustees as necessary to meet the requirements for retirement benefits under this excess benefit plan until the next payment of contributions is expected to be made to the pension plan by the employer. The employer shall then pay to this excess benefit plan, out of the contributions that would otherwise have been made to the pension plan, no later than the fourteenth day before the date of each distribution of monthly retirement benefits is required to be made from this excess benefit plan, the amount necessary to satisfy the obligation to pay monthly retirement benefits under this excess benefit plan. The board of trustees shall satisfy the obligation of this excess benefit plan to pay retirement benefits out of the employer contributions so transferred. The employer contributions otherwise required to the pension plan system pursuant to R.S. 11:1531 and any other qualified plan shall be divided into those contributions required to pay retirement benefits pursuant to this Part and those contributions paid into and accumulated to pay the maximum benefits required under the qualified plans. Employer contributions made to provide retirement benefits pursuant to this Part may not be commingled with the monies of the pension plan or any other qualified plan, nor may this plan ever receive any transfer of assets from the pension plan.

Acts 1999, No. 34, §1.



RS 11:1581 - Definitions

CHAPTER 3. DISTRICT ATTORNEYS' RETIREMENT SYSTEM

PART I. GENERAL PROVISIONS

§1581. Definitions

The following words and phrases, as used in this Chapter, unless a different meaning is plainly required by the context, shall have the following meanings:

(1) "Accumulated contributions" shall mean the sum of all the amounts deducted from the compensation of a member and credited to his individual account in the annuity savings fund together with regular interest thereon as provided in Part VII of this Chapter.

(2) "Actuarial equivalent" shall mean a benefit of equal value when computed upon the basis of such mortality tables as shall be adopted by the board of trustees, and regular interest.

(3) "Annuity" shall mean payments for life derived from the "accumulated contributions" of a member. All annuities shall be payable in equal monthly installments.

(4) "Annuity reserve" shall mean the present value of all payments to be made on account of any annuity, or benefit in lieu of any annuity computed upon the basis of such mortality tables as shall be adopted by the board of trustees, and regular interest.

(5)(a) "Average final compensation" shall mean the average monthly compensation earned by an employee during any period of sixty successive months of service as an employee during which the said earned compensation was the highest. The average monthly compensation shall include compensation not paid by the state, but only to the extent that nonstate compensation for the thirteenth through the twenty-fourth month does not exceed one hundred ten percent of the total of nonstate compensation for the first through twelfth month, and that nonstate compensation for the twenty-fifth through the thirty-sixth month does not exceed one hundred ten percent of the total of nonstate compensation for the thirteenth through the twenty-fourth month, and that nonstate compensation for the thirty-seventh through the forty-eighth month does not exceed one hundred ten percent of the total of nonstate compensation for the twenty-fifth through thirty-sixth month, and that nonstate compensation for the forty-ninth through the sixtieth month does not exceed one hundred ten percent of the total of nonstate compensation for the thirty-seventh through forty-eighth month. Fees earned in connection with official duties shall not be included in average final compensation. In the event of interruption of employment, the sixty-month period shall be computed by joining employment periods immediately preceding and succeeding the interruption.

(b) Compensation of a member in excess of two hundred thousand dollars, as adjusted for increases in the cost-of-living under 26 U.S.C. 401(a)(17)(B) for years beginning after January 1, 2002, shall not be taken into account. This limitation may be adjusted by rules promulgated by the board of trustees in accordance with the provisions of the Administrative Procedure Act, R.S. 49:950 et seq. For purposes of compliance with the requirements for qualification under 26 U.S.C. 401(a), the board of trustees may promulgate rules further defining "compensation" and "section 415 compensation" in accordance with the Administrative Procedure Act.

(6) "Beneficiary" shall mean any person designated to receive a pension, an annuity, a retirement allowance or other benefit as provided by this Chapter.

(7) "Board of Trustees" shall mean the Board provided for in R.S. 11:1651 to administer the retirement system.

(8) "Creditable service" shall mean service for which credit is allowable as provided in R.S. 11:1604 and Part III of this Chapter.

(9) "Earnable compensation" shall mean the full rate of compensation that would be payable to the member (employee) if he worked the full working time, including the expense allowance paid to the district attorney by the state of Louisiana.

(10) "Employee" shall mean any district attorney of the state of Louisiana, or any assistant district attorney in any parish of the state of Louisiana. "Employee" shall also mean a person employed by this retirement system and the Louisiana District Attorneys' Association.

(11) "Employer" shall mean any parish in the state of Louisiana; the state of Louisiana, or the police jury or any other governing body of a parish or political corporation or subdivision of the state of Louisiana which employs and pays persons as district attorneys or assistant district attorneys. "Employer" shall also mean this retirement system.

(12) "Employers' annuity" shall mean payments for life derived from money provided by the employer or employing agency, or the parishes of Louisiana, or the state of Louisiana.

(13) "Medical board" shall mean the State Medical Disability Board.

(14) "Member" shall include any employee, as defined in Paragraph (10) of this Section, included in the membership of this system as provided in Part II of this Chapter.

(15) "Membership service" shall mean service for which credit is allowable as provided in R.S. 11:1604 and Part III of this Chapter.

(16) "Prior service" shall mean service rendered prior to the date of the establishment of this retirement system for which credit is allowable as provided in R.S. 11:1604 and Part III of this Chapter.

(17) "Regular interest" shall mean interest compounded annually at such a rate as shall be determined by the board of trustees in accordance with R.S. 11:1671(B).

(18) "Retirement" shall mean withdrawal from active service with a retirement allowance granted under the provisions of this Chapter.

(19) "Retirement allowance" shall mean the sum of the "annuity" and the "employers' annuity", or any optional benefit payable in lieu thereof.

(20) "Retirement System" shall mean the District Attorneys' Retirement System as defined in R.S. 11:1582.

(21) "Service" shall mean service rendered as an employee as described in Paragraph (10) of this Section.

Added by Acts 1956, No. 56, §1. Amended by Acts 1958, No. 156, §1; Acts 1975, No. 745, §1; Acts 1978, No. 727, §2, eff. Jan. 1, 1979; Acts 1983, No. 263, §1, eff. June 30, 1983; Redesignated from R.S. 16:1001 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 234, §1, eff. June 1, 1993; Acts 2012, No. 515, §1, eff. Jan. 1, 2013; Acts 2012, No. 523, §1, eff. Jan. 1, 2013.

NOTE: See Acts 2012, No. 515, §2 regarding implementation of changes to calculation of average final compensation.



RS 11:1582 - Name and date of establishment

§1582. Name and date of establishment

A. A retirement system is hereby established and placed under the management of the board of trustees for the purpose of providing retirement allowances and other benefits under the provisions of this Chapter for district attorneys and their assistants in each parish. The retirement system so created shall be established as of the first day of August nineteen hundred and fifty-six.

B. It shall have the power and the privileges of a corporation and shall be known as the "District Attorneys' Retirement System" and by such name all of its business shall be transacted, all of its funds invested and all of its cash and securities and other property held.

Added by Acts 1956, No. 56, §2; Redesignated from R.S. 16:1002 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1583 - Exemption from taxes and execution

§1583. Exemption from taxes and execution

The right of a person to a pension, an annuity, or a retirement allowance, to the return of contributions, the pension, annuity, or retirement allowance itself, any optional benefit or any other right accrued or accruing to any person under the provisions of this Chapter, and the moneys in the various funds created by this Chapter are hereby exempt from any state or municipal tax and exempt from levy and sale, garnishment, attachment, or any other process whatsoever, except as provided in R.S. 11:292, and shall be unassignable except as in this Chapter specifically otherwise provided.

Added by Acts 1956, No. 56, §9; Acts 1986, No. 767, §2; Redesignated from R.S. 16:1003 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1584 - Protection against fraud

§1584. Protection against fraud

Any persons who shall knowingly make any false statement or shall falsify or permit to be falsified any record or records of this retirement system in any attempt to defraud such system as a result of such act shall be guilty of a misdemeanor, and on conviction thereof by any court of competent jurisdiction shall be punished by a fine not exceeding five hundred dollars or imprisonment in the parish jail not exceeding twelve months, or both such fine and imprisonment at the discretion of the court. Should any change or error in the records result in any member or beneficiary receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, the board of trustees shall correct such error, and as far as practicable, shall adjust the payment in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.

Added by Acts 1956, No. 56, §10; Redesignated from R.S. 16:1004 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1585 - Limitation of membership

§1585. Limitation of membership

No other provisions of law in any other statute which provides wholly or partly at the expense of the state of Louisiana for pensions or retirement benefits for employees of the several parishes or any parish of the state of Louisiana, their widows, or other dependents, shall apply to members or beneficiaries of the retirement system established by this Chapter, their widows or other dependents.

Added by Acts 1956, No. 56, §11; Redesignated from R.S. 16:1005 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1586 - Guaranty

§1586. Guaranty

The maintenance of annuity reserves and pension reserves as provided for, and regular interest creditable to the various funds as provided in Part VII of this Chapter, and the payment of all pensions, annuities, retirement allowance refunds and other benefits granted under the provisions of this Chapter, are hereby made obligations of the pension accumulation fund. All income, interest and dividends derived from deposits and investments authorized by this Chapter shall be used for the payment of the said obligations of the said fund.

Added by Acts 1956, No. 56, §12; Redesignated from R.S. 16:1006 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1587 - Severability; repeals; effective date

§1587. Severability; repeals; effective date

If any Section or part of any Section of this Chapter is declared to be unconstitutional, the remainder of this Chapter shall not thereby be invalidated. All provisions of the law inconsistent with the provisions of this Chapter are hereby repealed to the extent of such inconsistency. No payment on account of any benefit granted under the provisions of Part IV of this Chapter, shall become effective or begin to accrue until the end of thirty days following the date the system is established nor shall any compulsory retirement be made during such period.

Acts 1956, No. 56, §13; Redesignated from R.S. 16:1007 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1588 - Amendment of provisions of retirement system

§1588. Amendment of provisions of retirement system

A. The provisions of the retirement system may be amended by action of the legislature in the same manner as any other statute may be amended by the legislature. In addition, action by the board of trustees with respect to the payment of cost-of living adjustments, with respect to the payment of employee contributions, with respect to actuarial assumptions, and with respect to other actions authorized in this Chapter shall be considered amendments to the provisions of the retirement system.

B. No amendment to the retirement system shall operate to deprive any member of a benefit to which he is entitled. In the case of any merger or consolidation with or transfer of assets or liabilities to any other retirement system, each member in the retirement system shall, if the retirement system is then terminated, receive a benefit immediately after the merger, consolidation, or transfer which is equal to or greater than the benefit he would have been entitled to receive immediately before the merger, consolidation, or transfer if the retirement system had then terminated.

C. Upon the termination or partial termination of the retirement system, the board of trustees shall reevaluate and redetermine the benefit of each member, and the entire benefit of each member may be paid or commence to be paid and distributed to such member, or if he dies before such distribution, to the beneficiary or beneficiaries designated by the member. However, if the member is still employed and the system is partially terminated, payment shall not be made until retirement or termination and shall be held until payment is otherwise due under the provisions of the retirement system. A member's right to his benefit is not conditioned upon a sufficiency of assets in the event of termination.

D. Upon termination or partial termination of the retirement system, a member's interest in the system shall be nonforfeitable to the extent funded.

E. The retirement system is intended to qualify under 26 U.S.C. 401(a). Accordingly, any amendments to the provisions of the retirement system shall be designed to maintain this qualification.

Acts 2012, No. 523, §1, eff. Jan. 1, 2013.



RS 11:1601 - Membership; condition of employment; exceptions

PART II. MEMBERSHIP

§1601. Membership; condition of employment; exceptions

The membership of the retirement system shall be composed as follows:

(1) All persons who shall become employees as defined in R.S. 11:1581(10), after the date on which the retirement system is established, except those specifically excluded under Paragraph (3) of this Section, shall become members as a condition of their employment; however, in the case of assistant district attorneys, they must be paid an amount determined by the board but not less than eleven thousand one hundred dollars per year. Employees of the Louisiana District Attorneys Association who were employed prior to August 15, 1997, shall have from August 15, 1997, to January 15, 1998, to exercise the option to terminate their membership in this system. Employees of the Louisiana District Attorneys Association employed on or after August 15, 1997, shall have six months from the date of their employment to, at their option, become members of this system. An employee's election as to membership shall be irrevocable. Purchase of credit for prior service by any employee of the association shall be subject to the provisions of R.S. 11:158.

(2) All persons who are employees as the term is defined in R.S. 11:1581(10) on the date as of which the retirement system is established, except those specifically excluded under Paragraph (3) of this Section shall become members as of this date unless within a period of ninety days next following, any such employee shall file with the board of trustees on a form prescribed by such board a notice of his election not to be covered in the membership of the system and a duly executed waiver of all present and prospective benefits which would otherwise inure to him on account of his participation in the retirement system.

(3)(a) All persons who are employees as the term is defined in R.S. 11:1581(10) on the date as of which the retirement system is established, who are members of any fund or who are eligible for membership in any fund operated for the retirement of employees by the state of Louisiana, or by a city, parish, or other political subdivision of the state of Louisiana on August 1, 1956, shall cease to be members in such fund on that date and shall receive a refund of all amounts paid into such fund, together with any interest which may have accrued thereon, and shall become a member of the district attorneys' retirement system with full credit for all prior service.

(b) Repealed by Acts 2009, No. 389, §3, eff. July 1, 2009.

Added by Acts 1956, No. 56, §3(1) to (3). Amended by Acts 1976, No. 663, §1; Acts 1977, No. 592, §1; Acts 1979, No. 585, §1; Redesignated from R.S. 16:1021 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 234, §1, eff. June 1, 1993; Acts 1997, No. 1404, §1; Acts 2009, No. 389, §3, eff. July 1, 2009.

NOTE: See Acts 2009, No. 389, §4, eff. July 1, 2009, relative to repeal of Subparagraph (3)(b).



RS 11:1602 - Persons failing to elect coverage; admission to membership; election to become member

§1602. Persons failing to elect coverage; admission to membership; election to become member

A person whose membership in this retirement system is contingent on his own election and who elects not to become a member, may thereafter but not subsequent to the attainment of age fifty-five apply for and be admitted to membership, but no such person shall receive prior service credit unless he becomes a member within the first year following the establishment of this retirement system.

Added by Acts 1956, No. 56, §3(4); Redesignated from R.S. 16:1022 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1603 - Termination of membership

§1603. Termination of membership

Should any member terminate employment which makes him eligible for membership, he shall cease to be an active member in the District Attorneys' Retirement System.

Added by Acts 1956, No. 56, §3(5); Redesignated from R.S. 16:1023 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 234, §1, eff. June 1, 1993.



RS 11:1604 - Repealed by Acts 1991, No. 459, 1; Redesignated from R.S. 16:1024 by Acts 1991, No. 74, 3, eff. June 25, 1991.

§1604. Repealed by Acts 1991, No. 459, §1; Redesignated from R.S. 16:1024 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1611 - Prior service credit; determination

PART III. CREDITABLE SERVICE

§1611. Prior service credit; determination

A. Any person who becomes a member of the system within the first two years of its operation and who was employed by the state of Louisiana, or a parish of the state or a municipality of any parish of the state of Louisiana or any political subdivision or corporation of the state of Louisiana, including corporations operated jointly by the state and the federal government at any time preceding the establishment of the system, or who was employed by the federal government in a legislative, judicial, quasi-judicial, or law enforcement capacity; shall be entitled to prior service credit for all state, city, parish or federal service rendered prior to August 1, 1956, provided that within the first year of his membership he file a detailed statement of all service rendered by him as an employee prior to the date of the establishment of the system for which he claims credit. The two year provision for membership contained herein, shall not apply to those persons who elected not to become a member and who thereafter applied for membership, but they shall be governed by the provisions of R.S. 11:1602.

B. If, through error in law or fact by the board of trustees, any prior service to which a member is entitled shall not have been included in his prior service certificate, but which prior service shall have been claimed and included in the detailed statement of prior service filed by the member, this service shall be included in this prior service certificate at any time upon application therefor by the member.

C. In the computation of membership service or prior service under the provisions of this Chapter, a member shall receive pro rata service credit for any fractional years of credit, provided that no person shall receive less than the benefit accrued as of August 15, 1993.

D. In the computation of any retirement allowance or any annuity or benefit, any fractional period of service of less than one year shall be taken into account and a proportionate amount of such retirement allowance, annuity or benefit, shall be granted for any such fractional period of service.

E. No credit for membership service shall be allowed for any period of absence without compensation, nor shall more than one year of service be credited for all service rendered in any one fiscal year.

Added by Acts 1956, No. 56, §4(1), (2). Amended by Acts 1958, No. 158, §1; Acts 1979, No. 585, §3; Redesignated from R.S. 16:1031 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 234, §1, eff. June 1, 1993.



RS 11:1612 - Employees of Louisiana District Attorneys' Association; prior service credit

§1612. Employees of Louisiana District Attorneys' Association; prior service credit

A. Any employee of the Louisiana District Attorneys' Association shall be eligible to receive prior service credit for all service rendered as such an employee prior to the date as of which such employees become eligible to be included in the membership of this system. In order to obtain such credit, any such employee, prior to the date of application for retirement, shall make application to the board of trustees for such credit and shall furnish a detailed statement of all service for which credit is claimed in such form as the board may require. In addition, each such employee shall pay into the system an amount equal to the employee and employer contributions which would have been made had the employee been a member during the period for which credit is claimed, plus five percent compound interest per annum thereon from date of service until paid.

B. The system shall accept as the member's payment of amounts payable by the member under this Section any assets held in an individual retirement account or annuity or a plan qualified under 26 U.S.C. 401(a) or under 26 U.S.C. 403(a), a governmental deferred compensation arrangement subject to 26 U.S.C. 457(g), or a tax sheltered annuity or other arrangement under 26 U.S.C. 403(b).

Added by Acts 1975, No. 745, §4; Redesignated from R.S. 16:1031.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2012, No. 523, §1, eff. Jan. 1, 2013.



RS 11:1613 - Verification of creditable service; modification and validity

§1613. Verification of creditable service; modification and validity

A. Subject to the above restrictions and to such other rules and regulations as the board of trustees may adopt, the board of trustees shall verify, as soon as practicable after the filing of such statements of service, the service therein claimed.

B. Upon verification of the statements of service, the board of trustees shall issue a prior service certificate certifying to each member the length of prior service for which credit shall have been allowed on the basis of these certified statements of service. So long as membership continues a prior service certificate shall be final and conclusive for retirement purposes as to such service, provided that any member may, within one year from the date of issuance or modification of such certificate, request the board of trustees to modify or correct his prior service certificate.

C. When membership ceases, such prior service certificate shall become null and void. Should the employee again become a member of the system, he shall enter the system as an employee not entitled to prior service credit except as provided for in Parts IV and VII of this Chapter.

Added by Acts 1956, No. 56, §4(3), (4); Redesignated from R.S. 16:1032 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1614 - Service on which retirement allowances are based

§1614. Service on which retirement allowances are based

A. Creditable service at retirement on which the retirement allowance of a member shall be based shall consist of the membership service rendered by him since he last became a member, and, also, if he has a prior service certificate which is in full force and effect, the amount of service certified on his prior service certificate.

B. If a member takes a leave of absence governed by the Uniformed Services Employment and Reemployment Rights Act (USERRA), such member shall be credited with service as provided under R.S. 11:153, provided that the member makes employee contributions attributable to such service.

C. The system shall accept as the member's payment of amounts payable by the member under this Section the direct transfer of any assets held for the benefit of the member in an individual retirement account or annuity, including a Roth account, or in a plan qualified under 26 U.S.C. 401(a) or 403(a), or in a governmental deferred compensation arrangement subject to 26 U.S.C. 457(g), or in a tax sheltered annuity or other arrangement under 26 U.S.C. 403(b).

D. If a member dies or acquires a disability on or after January 1, 2007, while performing qualified military service as defined in 26 U.S.C. 414(u), the member's beneficiary is entitled to any additional benefits, other than benefit accruals relating to the period of qualified military service, provided under the system as if the member had resumed and then terminated employment on account of death or disability. Also, the system will credit the member's qualified military service as service for vesting purposes as though the member had resumed employment under USERRA immediately prior to the member's death or disability.

E. If a member is receiving differential wage payments while performing qualified military service as defined in 26 U.S.C. 414(u), the member shall be treated as an employee of the employer making the payment and the differential wage payment will be treated as compensation pursuant to 26 U.S.C. 414(u)(12)(A).

F. The board of trustees shall adopt procedures which shall be part of the governing procedures of the system that shall implement the requirements of USERRA and the Heroes Earnings Assistance and Relief Tax Act of 2008.

Added by Acts 1956, No. 56, §4(5); Redesignated from R.S. 16:1033 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2012, No. 523, §1, eff. Jan. 1, 2013; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1615 - Repealed by Acts 1991, No. 460, 1; Redesignated from R.S. 16:1035 by Acts 1991, No. 74, 3, eff. June 25, 1991.

§1615. Repealed by Acts 1991, No. 460, §1; Redesignated from R.S. 16:1035 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1616 - REPEALED BY ACTS 1993, NO. 234, 3, EFF. JUNE 1, 1993.

§1616. REPEALED BY ACTS 1993, NO. 234, §3, EFF. JUNE 1, 1993.



RS 11:1617 - Service credit resulting from age discrimination

§1617. Service credit resulting from age discrimination

A. Any person who retired from this system and was reemployed in a capacity as a district attorney or assistant district attorney but was denied membership in this system based on provisions of law regarding age requirements shall have the option of establishing credit for the full-time service in that capacity by paying into the system the employer and employee amount plus interest that would have been withheld and paid into the system for such service based on the member's gross salary for the period of such reemployment.

B. The system shall accept as the member's payment of amounts payable by the member under this Section any assets held in an individual retirement account or annuity or a system qualified under 26 U.S.C. 401(a) or 26 U.S.C. 403(a), a governmental deferred compensation arrangement subject to 26 U.S.C. 457(g) or a tax sheltered annuity or other arrangement under 26 U.S.C. 403(b).

Acts 1995, No. 830, §1; Acts 2012, No. 523, §1, eff. Jan. 1, 2013.



RS 11:1631 - Retirement benefits; application; eligibility requirements

PART IV. BENEFITS

§1631. Retirement benefits; application; eligibility requirements

A. Each member shall be paid retirement benefits according to the eligibility requirements and benefits specified in R.S. 11:1632 or R.S. 11:1633, whichever is applicable.

B.(1) Any person becoming a member of the system on or after July 1, 1990, shall be eligible for and receive benefits as specified in R.S. 11:1633.

(2) If the Public Retirement Systems' Actuarial Committee adopts a net direct employer contribution rate equal to or less than one and twenty-five hundredths percent (1.25%) applicable to this system for Fiscal Year 1998-1999 or Fiscal Year 1999-2000, then any person who is a member of the system on the date such rate is adopted and who is eligible to receive benefits under R.S. 11:1632 shall be eligible for and receive benefits as specified in R.S. 11:1633 unless he notifies the board of trustees in writing of his election to receive benefits under R.S. 11:1632 within ninety days of the adoption of such rate.

C. The actual retirement benefit paid to any member after reduction for optional allowance as set forth in R.S. 11:1637 shall not exceed one hundred percent of his average final compensation as defined by R.S. 11:1581(5) regardless of the number of years of service of the affected member.

D. The retirement allowance shall begin as of the date specified by the member in his application for retirement or the date that the member's application for retirement is received by the board, whichever is later; however, in no event shall the allowance begin before the member's withdrawal from service.

E. Should any member who has retired from this system be retained by any district attorney in the state in any capacity other than as an employee, his benefit shall be suspended during said employment and he shall not be paid any benefits for the period covered by such employment.

F.(1) Except as provided in Paragraph (2) of this Subsection, if any member who has retired from this system is reemployed as an employee by any district attorney in the state, his retirement benefit shall be suspended during said employment, and he shall not be paid any benefits for the period covered by such employment. He shall, upon such reemployment, again become an active contributing member of the system, with the option of establishing service credit for any period of full-time employment as district attorney or assistant district attorney since returning to such employment following retirement by payment into the system the employer and employee amount plus interest that would have been withheld and paid into the system for that period based upon his total salary for such period. He shall accrue a supplemental retirement benefit based on his service rendered after reemployment. If the member continues employment after retirement for a period of less than sixty months, his supplemental monthly retirement benefit shall equal the benefit calculated under R.S. 11:1632 or 1633, whichever is applicable, based on the lesser of his average final compensation at his original retirement date or his average final compensation during the period of his subsequent reemployment. If the member continues in employment after retirement for a period of sixty months or more, his supplemental monthly retirement benefit shall equal the benefit calculated under R.S. 11:1632 or 1633, whichever is applicable, based on his average final compensation during his period of reemployment. Upon retirement subsequent to reemployment, his benefit shall be equal to the benefits he was receiving immediately prior to reemployment plus the supplemental benefit earned during his reemployment.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, if any district attorney or assistant district attorney has retired in accordance with R.S. 11:1633(A)(1)(b) or (c) and is reemployed by any district attorney in this state and paid a salary of less than the annual salary provided for in R.S. 16:11(A)(1), his benefit shall not be suspended, and he shall not be considered a member, nor shall he earn additional credit or be required to pay contributions.

G. Forfeitures resulting from a termination of employment or a withdrawal of a member's own contributions may not be used to increase benefits to remaining members.

Added by Acts 1956, No. 56, §5(1); Redesignated from R.S. 16:1041 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 234, §1, eff. June 1, 1993; Acts 1995, No. 682, §1; Acts 1997, No. 1052, §1; Acts 2008, No. 719, §1; Acts 2012, No. 515, §1, eff. Jan. 1, 2013; Acts 2012, No. 523, §1, eff. Jan. 1, 2013.



RS 11:1632 - Retirement eligibility; benefits at three percent

§1632. Retirement eligibility; benefits at three percent

A. Eligibility.

(1) Any member who shall not have received a refund of his accumulated contributions and has ten years of creditable service prior to age fifty-five and has withdrawn from service prior to age fifty-five shall be eligible to retire at age fifty-five.

(2) Any person with membership in the system on or after January 1, 1996, upon or after attainment of age sixty, who shall have completed at least ten years of creditable service, shall be eligible to retire.

(3) Any member who shall withdraw from service upon or after attainment of age fifty-five who shall have completed at least eighteen years of creditable service shall be eligible to retire.

(4) Any member with thirty years of creditable service shall be eligible to retire regardless of age.

B. Benefits.

(1) Normal Retirement. The retirement allowance for members who retire at age sixty-two or above; or for members who retire at age sixty with at least eighteen years of service; or for members who retire at age fifty-five with at least twenty-three years of service; or for members who retire with thirty years of creditable service shall be three percent of the member's average final compensation for each year of creditable service.

(2) Early Retirement. The retirement allowance for members who retire below age fifty-five with less than thirty years of service shall be as set forth in Paragraph B(1) except that the benefits as described in that Paragraph shall be reduced three percent for each year of age below age fifty-five. The retirement allowance for members who retire below age sixty with less than twenty-three years of service shall be as provided in Paragraph B(1) except that the benefits as described in that Paragraph shall be reduced three percent for each year of age below age sixty. The retirement allowance for members who retire below age sixty-two with less than eighteen years of service shall be as set forth in Paragraph B(1) except that the benefits as described in that Paragraph shall be reduced three percent for each year of age below age sixty-two.

C.(1) The annual benefit otherwise payable to a member under the system at any time shall not exceed the maximum permissible benefit. If the benefit the member would otherwise accrue in a limitation year would produce an annual benefit in excess of the maximum permissible benefit, then the benefit shall be limited or the rate of accrual reduced to a benefit that does not exceed the maximum permissible benefit.

(2) The retirement benefit of any member that is not attributable to employee contributions, when expressed as an annual benefit, may not exceed two hundred thousand dollars per year, as adjusted for increases in the cost of living pursuant to 26 U.S.C. 415(d). For purposes of determining whether a member's benefit exceeds this limitation, if the normal form of benefit is other than a single life annuity, such form shall be adjusted actuarially to the equivalent of a single life annuity. This single life annuity shall not exceed the maximum dollar limitation outlined in this Paragraph. No adjustment is required for qualified joint and survivor annuity benefits, preretirement disability benefits, or preretirement death benefits.

(3)(a) If benefit distribution begins before the member has reached age sixty-two, the actual retirement benefit shall not exceed the adjusted dollar limitation. The adjusted dollar limitation shall be the equivalent of two hundred thousand dollars beginning at age sixty-two.

(b) If the annuity starting date for the member's benefit is after he has reached age sixty-five, the defined benefit dollar limitation for the member's annuity starting date is the annual amount of a benefit payable in the form of a straight life annuity commencing at the member's annuity starting date that is the actuarial equivalent of the defined benefit dollar limitation adjusted for years of participation less than ten pursuant to Paragraph (4) of this Subsection.

(c) The interest rate and mortality table used for adjusting the maximum limitations above shall be:

(i) For benefits commencing before the member has reached age sixty-two and for forms of benefit other than straight life annuity, the member's benefit shall be the lesser of the benefit computed using an interest rate of five percent and the applicable mortality table and the benefit computed using the defined benefit dollar limit at age sixty-two, multiplied by the ratio of the annual amount of the immediately commencing straight life annuity to the annual amount of the straight life annuity commencing at age sixty-two, with both amounts determined without the limitations of this Section.

(ii) For benefits commencing after the member has reached age sixty-five, the member's benefit shall be the lesser of the benefit computed using an interest rate of five percent and the applicable mortality table and the benefit computed using the defined benefit dollar limit at age sixty-five, multiplied by the ratio of the annual amount of the immediately commencing straight life annuity to the annual amount of the straight life annuity commencing at age sixty-five, with both amounts determined without the limitations of this Section.

(iii) Notwithstanding the other requirements of this Subsection, no adjustment shall be made to the defined benefit dollar limitation to reflect the probability of a member's death between the annuity starting date and age sixty-two, or between age sixty-five and the annuity starting date, as applicable, if benefits are not forfeited upon the death of the member prior to the annuity starting date.

(4) If retirement benefits are payable under this system to a member who has less than ten years of participation in the system, the dollar limitation referred to in Paragraph (2) of this Subsection shall be multiplied by a fraction, not in excess of one, the numerator of which is the member's number of years of participation in the system and the denominator of which is ten.

(5) The two hundred thousand dollar limitation provided in this Subsection shall be adjusted annually to the maximum dollar limits allowable as determined by the commissioner of the Internal Revenue Service under 26 U.S.C. 415(d).

(6) If a member is also a member in another defined benefit pension plan maintained by the state or one of its political subdivisions, his benefit, considered in the aggregate after taking into account the benefits provided by all such retirement plans, shall not exceed the limits provided in this Subsection.

(7) That portion of the benefit that is attributable to member contributions shall be determined in accordance with Treasury Regulations §1.415(b)-1(b)(2)(iii).

(8) Notwithstanding the provisions of this Subsection, the benefits payable with respect to a participant under any defined benefit plan shall be deemed not to exceed the limitations of Subsection E of this Section if both of the following apply:

(a) The retirement benefits payable with respect to such participant under such plan and under all other defined benefit plans of the employer do not exceed ten thousand dollars for the plan year, or for any prior plan year.

(b) The employer has not at any time maintained a defined contribution plan in which the participant participated.

D.(1) For purposes of this Section and R.S. 11:1633 and 1634, average final compensation shall include any amounts properly considered as regular rate of pay of the member and unreduced by amounts excluded from income for federal income tax purposes by reason of 26 U.S.C. 125, 132(f), 402(e)(3), 402(h)(1)(B), 403(b), 414(h), or 457 or any other provision of federal law of similar effect.

(2) For years beginning on or after January 1, 2002, the annual compensation limitation shall not exceed two hundred thousand dollars, as adjusted for cost-of-living increases under 26 U.S.C. 401(a)(17)(B). If compensation for an earlier period is taken into account in determining an employee's benefits accruing in the current plan year, the compensation for the earlier period shall be subject to the compensation limit for the current year.

E.(1) The provisions of this Section shall apply if any member is covered or has ever been covered by another plan maintained by the employer, including a qualified plan, a welfare benefit fund as defined in 26 U.S.C. 419(e), or an individual medical account as defined in 26 U.S.C. 415(l)(2) that provides an annual addition as described in Paragraph (4) of this Subsection.

(2) If a member is or has ever been covered under more than one defined benefit plan maintained by the employer, the sum of the member's annual benefits from all such plans shall not exceed the maximum permissible benefit set forth in Subsection C of this Section.

(3) If the employer maintains or at any time maintained one or more qualified defined contribution plans covering any member in this system, a welfare benefit fund as defined in 26 U.S.C. 419(e), or an individual medical account as defined in 26 U.S.C. 415(l)(2), the member's annual additions for any year shall not exceed the maximum permissible amount, which is forty thousand dollars adjusted for increases in the cost of living pursuant to 26 U.S.C. 415(d).

(4) "Annual additions" of a member for the year shall mean the sum of the following amounts credited to a member's account for the year:

(a) Employer contributions.

(b) Employee contributions.

(c) Forfeitures.

(d) Amounts allocated to an individual medical account as defined in 26 U.S.C. 415(l)(2) that is a part of a pension or annuity plan maintained by the employer are treated as annual additions to a defined contribution plan. Additionally, amounts derived from contributions paid or accrued in taxable years ending after December 31, 1985, which are attributable to postretirement medical benefits allocated to the separated account of a key employee as defined in 26 U.S.C. 419A(d)(3) or under a welfare benefit fund as defined in 26 U.S.C. 419(e) maintained by the employer are treated as annual additions to a defined contribution plan.

(e) The employee contribution shall be deemed to be a defined contribution plan. If a member has made employee contributions pursuant to the provisions of this retirement system, the amount of such contributions shall be treated as an annual addition to a qualified defined contribution plan for purposes of this Section.

(5) The amount of annual additions that may be credited to the member's account for any limitation year shall not exceed the maximum permissible amount. Contributions and benefits under any other plan of the employer, to the extent that an adjustment is required to satisfy the requirements of this Section in the aggregate, shall be limited or reduced to the extent necessary to satisfy such requirements without reducing accrued benefits; however, only after such other plans have been modified shall the benefits and contributions under this plan be reduced. As soon as it is administratively feasible after the end of the limitation year, the maximum permissible amount for the limitation year shall be determined on the basis of the member's actual compensation for the limitation year. If there is an excess amount, the excess shall be disposed of as follows:

(a) Any nondeductible voluntary employee contribution to the extent it would reduce the excess amount shall be returned to the member.

(b) If after the application of Subparagraph (a) of this Paragraph an excess amount still exists, then any nondeductible mandatory contribution to the extent it would reduce the excess amount shall be returned to the member.

(c) If after the application of Subparagraph (b) of this Paragraph an excess amount still exists and the member is covered by the plan at the end of the limitation year, the excess amount in the member's account shall be used to reduce employer contributions, including any allocation of forfeitures, for such member in the next limitation year if necessary.

(d) If after the application of Subparagraph (c) of this Paragraph an excess amount still exists and the member is not covered by the plan at the end of the limitation year, the excess amount shall be held unallocated in a suspense account. The suspense account shall be applied to reduce the future employer contributions for all remaining members in the next limitation year and each succeeding limitation year if necessary.

(e) If a suspense account is in existence at any time during a limitation year pursuant to the provisions of this Section, it shall not participate in the allocation of the trust's investment gains and losses. If a suspense account is in existence at any time during a particular limitation year, all amounts in the suspense account shall be allocated and reallocated to members' accounts before any employer or any employee contributions may be made to the plan for that limitation year. Excess amounts shall not be distributed to members or former members.

(6) "Excess amounts" of a member for a limitation year shall mean the excess of the member's annual additions for the limitation year over the maximum permissible amount.

(7) The "limitation year" shall be the calendar year or the twelve consecutive month period determined by the board of trustees.

(8)(a) The "maximum permissible amount" for a member for a limitation year shall be the maximum annual addition that may be contributed or allocated to a member's account under the plan for any limitation year and shall not exceed the lesser of:

(i) Forty thousand dollars, as adjusted after 2001 for changes in the cost of living in accordance with 26 U.S.C. 415(d).

(ii) One hundred percent of the member's compensation for the limitation year.

(b) The compensation limitation provided for in Item (a)(ii) of this Paragraph shall not apply to any contribution for medical benefits within the meaning of 26 U.S.C. 401(h) or 419A(f)(2) that is otherwise treated as an annual addition pursuant to 26 U.S.C. 415(l) or 419A(d)(2).

F. The board of trustees may adopt provisions of the system that will carry out the requirements of Subsections C, D, and E of this Section, and the board of trustees may adopt provisions as required for the system to maintain its qualified status under 26 U.S.C. 401(a).

Acts 1990, No. 381, §1, eff. July 10, 1990; Acts 1991, No. 461, §1; Redesignated from R.S. 16:1044 by Acts 1991, No. 74, §§3, 5, eff. June 25, 1991; Acts 1993, No. 234, §1, eff. June 1, 1993; Acts 1997, No. 1052, §1; Acts 2012, No. 523, §1, eff. Jan. 1, 2013; Acts 2013, No. 220, §3, eff. June 11, 2013.



RS 11:1633 - Retirement eligibility; benefits at three and one-half percent

§1633. Retirement eligibility; benefits at three and one-half percent

A. Eligibility. (1) Normal Retirement Eligibility. Any member retiring under the provisions of this Section who withdraws from service shall be eligible to retire provided that the member has:

(a) Attained age sixty and completed at least ten years of creditable service.

(b) Attained age fifty-five and completed at least twenty-four years of creditable service.

(c) Completed at least thirty years of creditable service, regardless of age.

(2) Early Retirement Eligibility. Any member who retires under the provisions of this Section who withdraws from service and is not otherwise eligible for a retirement benefit shall be eligible for an early retirement benefit provided that the member has attained age fifty-five, and completed at least eighteen years of creditable service.

B. Benefits. (1) Normal Retirement Benefits. The retirement allowance for normal retirement benefits shall be three and one-half percent of the average final compensation for each year of creditable service.

(2) Early Retirement Benefits. The retirement allowance of any member who retires prior to eligibility for normal retirement shall be the normal retirement benefit reduced by three percent per year for each year or fraction thereof that retirement is taken in advance of normal retirement age.

C. The limitations of R.S. 11:1632(C) and (E) shall apply to this Section.

Added by Acts 1956, No. 56, §5(2). Amended by Acts 1958, No. 156, §1; Acts 1966, No. 241, §1; Acts 1967, No. 73, §1; Acts 1970, No. 62, §1; Acts 1973, No. 191, §§1, 2; Acts 1975, No. 745, §1; Acts 1977, No. 550, §1; Acts 1979, No. 585, §4; Redesignated from R.S. 16:1042 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 234, §1, eff. June 1, 1993; Acts 2012, No. 523, §1, eff. Jan. 1, 2013; Acts 2013, No. 220, §3, eff. June 11, 2013.



RS 11:1634 - Disability retirement

§1634. Disability retirement

A. Eligibility for disability benefits, procedures for application for disability benefits, procedures for the certification of continuing eligibility for disability benefits, the authority of the board of trustees to modify disability benefits, and procedures governing the restoration to active service of an employee who formerly had a disability are specifically described and provided for in R.S. 11:201 through 224.

B. The board of trustees shall award disability benefits to eligible members who have been officially certified as having a disability by the State Medical Disability Board. Upon retirement caused by disability, the disability benefit shall be determined as provided in Paragraph (1) or Paragraph (2) of this Subsection, whichever is less:

(1) An amount equal to the accrual rate specified in R.S. 11:1632 or R.S. 11:1633, whichever is applicable, multiplied by the years of creditable service; however, for computation purposes the number of years shall not be considered to be less than fifteen.

(2) The retirement benefit which would be payable assuming continued service to the age of sixty years using applicable computation factors. In no event shall the benefit exceed one hundred percent of the member's average final compensation.

Added by Acts 1956, No. 56, §5(3). Amended by Acts 1978, No. 727, §2, eff. Jan. 1, 1979; Acts 1983, 1st Ex.Sess., No. 1, §6; Redesignated from R.S. 16:1043 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 234, §1, eff. June 1, 1993; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1635 - Return of accumulated contributions

§1635. Return of accumulated contributions

A. Should a member cease to be an employee except by death or retirement under the provisions of this Chapter, he shall be paid such part of the amount of the accumulated contributions standing to the credit of his individual account in the annuity savings fund as he shall demand. Should a member die before retirement the amount of his accumulated contributions standing to the credit of his individual account shall be paid to his estate or to such person as he shall have nominated by written designation, duly executed and filed with the board of trustees, unless benefits are payable under R.S. 11:1636.

B. Notwithstanding any other provision of law to the contrary that would otherwise limit a member's election under this Section, a distributee may elect, at the time and in the manner prescribed by the plan administrator, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee in a direct rollover.

C. If a distribution is one to which 26 U.S.C. 401(a)(11) and 417 do not apply, the distribution may commence fewer than thirty days after the notice required under 26 CFR 1.411(a)-11(c) is given, if both of the following apply:

(1) The plan administrator clearly informs the member that he has a right to a period of at least thirty days after receiving the notice to consider the decision of whether or not to elect a distribution and, if applicable, a particular distribution option.

(2) The participant, after receiving the notice, affirmatively elects a distribution.

D. As used in this Section, the following terms shall mean the following:

(1) "Direct rollover" means a payment by the plan to the eligible retirement plan specified by the distributee.

(2) "Distributee" means a member or former member. In addition, the member's or former member's surviving spouse, or the member's spouse or former member's spouse with whom a benefit or return of employee contributions is to be divided pursuant to R.S. 11:291(B) are distributees with reference to an interest of the member or former spouse.

(3) "Eligible retirement plan" means an individual retirement account described in 26 U.S.C. 408(a), an individual retirement annuity described in 26 U.S.C. 408(b), an annuity plan described in 26 U.S.C. 403(a), or a qualified trust described in 26 U.S.C. 401(a), that accepts the distributee's eligible rollover distribution. However, in the case of an eligible rollover distribution to the surviving spouse, an eligible retirement plan is an individual retirement account or individual retirement annuity. "Eligible retirement plan" shall also mean an annuity contract described in 26 U.S.C. 403(b) and an eligible plan under 26 U.S.C. 457(b) that is maintained by the state or any political subdivision or instrumentality thereof agreeing to account separately for amounts transferred into such plan from this system. A distribution to a surviving spouse or to a spouse or former spouse who is the alternate payee under a qualified domestic relations order shall not make the retirement plan ineligible.

(4) "Eligible rollover distribution" means any distribution of all or any portion of the balance to the credit of the distribution, except that an eligible rollover distribution does not include any distribution that is one of a series of substantially equal periodic payments, not less frequently than annually, made for the life or life expectancy of the distributee or the joint lives or joint life expectancies of the distributee and the distributee's designated beneficiary, or for a specified period of ten years or more; any distribution to the extent such distribution is required under 26 U.S.C. 401(a)(9); and the portion of any distribution that is not includable in gross income, determined without regard to the exclusion for net unrealized appreciation with respect to employer securities. A portion of a distribution shall not fail to be an eligible rollover distribution merely because the portion consists of after-tax employee contributions which are not includable in gross income; however, such portion may be paid only to an individual retirement account or annuity described in 26 U.S.C. 408(a) or (b), or to a qualified defined contribution plan described in 26 U.S.C. 401(a) or 403(a) that agrees to account separately for amounts so transferred, including accounting separately for the portion of such distribution which is includable in gross income and the portion of such distribution which is not includable. The system shall accept member rollover contributions, direct rollovers of distributions made after December 31, 2011, or both, from the following types of plans: individual retirement accounts or annuities or plans qualified under 26 U.S.C. 401(a) or 403(a), governmental deferred compensation arrangements defined in 26 U.S.C. 457(b), or tax sheltered annuities or other arrangements under 26 U.S.C. 403(b), beginning on the effective date specified; but only for the purposes of repaying prior distributions or purchasing service credits permitted under 26 U.S.C. 415(k)(3) and 415(n).

E. The board of trustees may adopt provisions of the system that carry out the requirements of Subsections B, C, and D of this Section, and the board of trustees may adopt provisions as required to maintain the qualified status of the system under 26 U.S.C. 401(a).

Added by Acts 1956, No. 56, §5(6); Redesignated from R.S. 16:1046 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2012, No. 523, §1, eff. Jan. 1, 2013.



RS 11:1636 - Survivors' benefits

§1636. Survivors' benefits

A. Upon the death of any active contributing member with less than five years of creditable service, his accumulated contributions and interest thereon shall be paid to his surviving spouse if he is married, otherwise to his designated beneficiary if any, or to the member's estate.

B. Upon the death of any active contributing member with five or more years of creditable service, or any member with twenty-three years of service who has not retired, the following benefits shall be paid:

(1) Surviving spouse with or without minor children. The member shall be deemed to have been eligible to retire and to have exercised option 2 benefits on behalf of the surviving spouse who shall be paid such benefits just as though the member had retired and elected option 2 benefits on the day following death. Benefits shall be based on the retirement benefit accrual rate and reduction factors applicable to the member's retirement benefit with salary and creditable service through the date of death; however, the reduction of benefits resulting from the application of R.S. 11:1633(5) or 1632(B) and the option 2 factors used shall be based on the presumption that the member continued in service to the date he would have first become eligible for retirement under R.S. 11:1633(5) or 1632(B).

(2) Surviving minor children, no surviving spouse. The aggregate amount payable to all surviving minor children shall be eighty percent of the member's benefits accrued through his date of death. Such accrued benefits shall be based on salary and creditable service through the date of death; however, any reduction in benefits resulting from the application of R.S. 11:1633(5) or 1632(B) shall not be in excess of the reduction resulting from the presumption that the member continued in service to the date he would have first become eligible for retirement under R.S. 11:1633(5) or 1632(B). Benefits payable to minor children shall be paid in equal shares with shares reallocated as each child's benefit ceases.

(3) No surviving spouse or minor children. If a member of the fund has no surviving spouse or minor children, his accumulated contributions and interest thereon shall be paid to his designated beneficiary if any or to the member's estate.

(4) Death of surviving spouse. If benefits are initially paid out under the provisions of Paragraph (1) of this Subsection, upon the death of the surviving spouse benefits shall begin under Paragraph (2) of this Subsection if applicable.

(5) Definitions. For purposes of this Section, "surviving spouse" shall mean the spouse to whom the member was married and living with for at least one year prior to death; "surviving minor children" shall include children under the age of eighteen, children over the age of eighteen and under the age of twenty-three who are attending an institution of higher learning, and children over the age of eighteen with physical or mental disabilities and who are dependent upon the member for support.

(6) Refund of contributions. In lieu of any of the benefits provided in Paragraph (1) or (2), the surviving spouse or minor children may at their option receive a refund of the member's accumulated contributions with interest thereon.

C. Upon the death of an active contributing member who is eligible to retire, the spouse eligible for benefits payable under Paragraph (B)(1) of this Section may elect to receive such benefits in the same manner as described in R.S. 11:1644 as if the member had retired and elected Option Two Back-DROP benefits on the day following the member's death.

D.(1) If a survivor benefit is payable to a specified person or persons or if a benefit is payable at death under an option elected pursuant to R.S. 11:1637, the member shall be considered to have designated such person as a designated beneficiary hereunder. If there is more than one such person, then the oldest such person shall be considered to have been so designated, or, if none, the oldest person entitled to receive a survivor benefit shall be considered to have been so designated. The designation of a designated beneficiary hereunder shall not prevent payment to multiple beneficiaries but shall only establish the permitted period of payments.

(2) Distributions from the retirement system shall be made in accordance with the requirements set forth in 26 U.S.C. 401(a)(9), including the minimum distribution incidental benefit rules applicable thereunder.

(3) A member's benefits shall be made or shall commence to be paid on or before the required beginning date.

(4) The required beginning date shall be April first of the calendar year following the later of the calendar year in which the member attains seventy and one-half years of age, or the calendar year in which the employee retires.

E. The board of trustees may adopt provisions of the system that will carry out the requirements of Subsection D of this Section, and the board of trustees may adopt provisions as required to maintain the qualified status of the system under 26 U.S.C. 401(a).

Added by Acts 1956, No. 56, §5(7). Amended by Acts 1959, No. 19, §1; Acts 1990, No. 381, §1, eff. July 10, 1990; Acts 1991, No. 105, §1; Redesignated from R.S. 16:1047 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2012, No. 515, §1, eff. Jan. 1, 2013; Acts 2012, No. 523, §1, eff. Jan. 1, 2013; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1637 - Optional allowances

§1637. Optional allowances

With the provisions that no optional selection shall be effective in case a beneficiary dies within thirty days after retirement, and that such a beneficiary shall be considered as an active member at the time of death; until the first payment on account of any benefit becomes normally due, any member may elect to receive his benefit in a retirement allowance payable throughout life, or he may elect to receive the actuarial equivalent at that time, of his retirement allowance in a reduced retirement allowance payable throughout life with the provisions that:

Option 1. If he dies before he has received in annuity payments the present value of his member's annuity as it was at the time of his retirement, the balance shall be paid to his legal representatives or to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees.

Option 2. Upon his death, his reduced retirement allowance shall be continued throughout the life of and paid to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees at the time of his retirement.

Option 3. Upon his death, one-half of his reduced retirement allowance shall be continued throughout the life of, and paid to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees at the time of his retirement.

Option 4. Some other benefit or benefits shall be paid either to the member or to such person or persons as he shall nominate provided, such other benefit or benefits, together with the reduced retirement allowance shall be certified by the actuary to be of equivalent actuarial value to his retirement allowance, and approved by the board of trustees.

Added by Acts 1956, No. 56, §5(8); Redesignated from R.S. 16:1048 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1638 - Cost-of-living increase of benefits

§1638. Cost-of-living increase of benefits

A. Six months after the end of the system's fiscal year, the board of trustees is authorized to use interest earnings on investments of the system in excess of normal requirements, as determined by the actuary, to provide a cost-of-living increase in benefits to any person who is a retiree or a surviving beneficiary of a member or retiree of this system who has been retired for a period not less than one year, in an amount not to exceed the lesser of three percent of the original benefit, or in the case of a beneficiary, that fraction of the original benefit specified in the optional allowance selected or sixty dollars per month. The cumulative total of all such increases shall not exceed the lesser of three percent of the original benefit, or in the case of a beneficiary, that fraction of the original benefit specified in the optional allowance selected, or sixty dollars per month for each full calendar year of retirement.

B. The benefits provided in this Section shall not be retroactive to any period. Further adjustments in benefits may be made each January 1st next after at least a full year has elapsed after benefits began, subject to the limitations contained herein.

C. No increase in benefits pursuant to Subsection A of this Section shall apply if the resulting benefit would exceed the limitations of R.S. 11:1632(C).

Added by Acts 1975, No. 745, §2. Amended by Acts 1979, No. 585, §1; Acts 1984, No. 483, §1; Acts 1991, No. 60, §1; Redesignated from R.S. 16:1049 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 234, §1, eff. June 1, 1993; Acts 2012, No. 523, §1, eff. Jan. 1, 2013.



RS 11:1639 - Repealed by Acts 2008, No. 835, §2, eff. July 1, 2008.

§1639. Repealed by Acts 2008, No. 835, §2, eff. July 1, 2008.



RS 11:1640 - Repealed by Acts 2008, No. 835, §2, eff. July 1, 2008.

§1640. Repealed by Acts 2008, No. 835, §2, eff. July 1, 2008.



RS 11:1641 - Repealed by Acts 2008, No. 835, §2, eff. July 1, 2008.

§1641. Repealed by Acts 2008, No. 835, §2, eff. July 1, 2008.



RS 11:1642 - Repealed by Acts 2008, No. 835, §2, eff. July 1, 2008.

§1642. Repealed by Acts 2008, No. 835, §2, eff. July 1, 2008.



RS 11:1643 - Repealed by Acts 2008, No. 835, §2, eff. July 1, 2008.

§1643. Repealed by Acts 2008, No. 835, §2, eff. July 1, 2008.



RS 11:1644 - Back-Deferred Retirement Option Program

§1644. Back-Deferred Retirement Option Program

A.(1) There is hereby created a program named the "Back-Deferred Retirement Option Program" which may be referred to in this Chapter as "Back-DROP".

(2)(a) In lieu of receiving a service retirement allowance pursuant to this Chapter, an active contributing member who has accrued more years of service than are required for a normal retirement pursuant to R.S. 11:1632(A)(2), (3), or (4) or 1633(A)(1) and which are sufficient to qualify for the Back-DROP period selected may make an irrevocable election at the time of retirement to receive a Back-DROP benefit. The member may qualify for Back-DROP only once. A member who has participated in the Deferred Retirement Option Plan and who has not rescinded his participation period shall not be eligible to elect to receive a back-DROP benefit.

(b) Notwithstanding any law to the contrary, any participant or active contributing member who was a former participant in the Deferred Retirement Option Plan for this system who has not severed employment and has not taken a distribution of the plan account may make a one-time, irrevocable election to rescind his participation period in the plan and return to active, contributing membership in the system. Such election shall be made before January 1, 2009. A person who rescinds such plan participation shall forfeit all accumulated plan benefits attributable to the participation period. He shall pay to the system the employee contributions the system would have received if he had not been a plan participant during his participation period together with any interest thereon at the actuarial valuation interest rate. After he pays to the plan the required amount, the person shall be credited with service as if he had remained in active service continuously and had not participated in the plan. The board shall be authorized to adopt uniform rules for the implementation of this Subparagraph in accordance with the Administrative Procedure Act. The rescinding participant shall be required to hold the system contractually harmless in the event that a spouse, former spouse, or any other person ever successfully asserts a property right relative to the rescission of such plan participation which has any adverse effect upon the system.

B. At the time of retirement, the member shall select a Back-DROP period to be specified in whole months. The Back-DROP period shall not exceed the lesser of thirty-six months or the number of months of creditable service accrued after the member first became eligible for regular retirement. The Back-DROP period shall be the most recent calendar period corresponding to the member's accrued creditable service.

C. The member's Back-DROP monthly benefit accrual shall be calculated based on the provisions applicable for service retirement set forth in R.S. 11:1632 and 1633, subject to the following conditions:

(1) Accrued service at retirement, utilized for the purpose of calculating the Back-DROP monthly benefit, shall be reduced by the Back-DROP period.

(2) Average final compensation utilized for the purpose of calculating the Back-DROP monthly benefit shall be calculated by excluding all earnings during the Back-DROP period.

(3) Employer and employee contributions received by the retirement system during the Back-DROP period and any interest that has accrued on employer and employee contributions received during the period shall remain with the retirement system and shall not be refunded to the member or to the employer.

(4) The member's Back-DROP monthly benefit shall be calculated based upon the member's age and service and the system provisions in effect on the last day of creditable service before the Back-DROP period.

(5) At retirement, the member's maximum monthly retirement benefit payable as a life annuity shall be equal to the Back-DROP monthly benefit.

(6) The member may elect to receive a reduced monthly benefit based upon the member's age and the age of the member's beneficiary as of the actual date of retirement by selecting a retirement option in accordance with the provisions of R.S. 11:1637. No change in the retirement option so selected or the beneficiary nominated in such selection shall be permitted after the retirement option designation is filed with the board of trustees.

(7) In addition to the monthly benefit received pursuant to this Subsection, the member shall be paid a lump-sum benefit equal to the Back-DROP maximum monthly retirement benefit multiplied by the number of months selected as the Back-DROP period.

(8) The member may defer receipt of all or a part of the lump-sum Back-DROP payment. All amounts which remain credited to the individual's Back-DROP subaccount after termination of participation in the program shall be segregated into a subaccount identified for the benefit of the individual, and such funds shall be placed in liquid asset money market investments at the discretion of the board of trustees. Such subaccounts shall be credited with interest at the actual rate of return earned in such subaccount investments. The total amount of any disbursements from the member's subaccount shall in no case be less than the amount of funds credited to the member's subaccount at the time of termination of participation in the program.

(9) Cost-of-living adjustments shall not be payable based on the Back-DROP account or lump-sum benefit.

(10) Upon the member's death, any remaining unpaid account balance in the Back-DROP account shall be paid to the member's named beneficiary or, if none, to the member's estate.

(11) Upon the death of a member who selected the maximum option pursuant to R.S. 11:1637, the member's named beneficiary or, if none, the member's estate shall receive the deceased member's remaining contributions, less the Back-DROP benefit amount.

(12) Upon the death of a member who selected Option 1 pursuant to R.S. 11:1637, the member's named beneficiary or, if none, the member's estate shall receive the member's annuity savings fund balance as of the member's date of retirement reduced by that portion of the Back-DROP lump-sum payment and his previously paid retirement benefits that are attributable to the member's annuity payments as provided by the annuity savings fund.

Acts 2008, No. 835, §1, eff. July 1, 2008; Acts 2013, No. 220, §3, eff. June 11, 2013.



RS 11:1645 - Excess benefit arrangement

§1645. Excess benefit arrangement

A. A separate, nonqualified, unfunded excess benefit arrangement is hereby created outside the trust fund of the retirement system. This excess benefit arrangement shall be administered as a governmental excess benefit arrangement under 26 U.S.C. 415(m). The purpose of the excess benefit arrangement is to pay to retirees of the retirement system benefits otherwise payable by the retirement system that exceed the limitations on benefits imposed by 26 U.S.C. 415(b)(1)(A).

B. The board of trustees shall be responsible for the administration of the arrangement provided for in this Section. Except as otherwise provided by this Section, the board has the same rights, duties, and responsibilities concerning the excess benefit arrangement as it has to the trust fund and may adopt rules and regulations necessary to administer this arrangement in accordance with the Administrative Procedure Act and in compliance with 26 U.S.C. 415(m).

C. Benefits under this Section are exempt from execution to the same extent as provided by R.S. 11:1583, subject to the exceptions in R.S. 11:291 and 292, and the benefits are completely unassignable. Contributions to this arrangement are not held in trust and may not be commingled with other funds of the retirement system.

D. A retiree is entitled to a monthly benefit under this Section in an amount equal to the amount by which the benefit otherwise payable by the retirement system has been reduced by the limitation on benefits imposed by 26 U.S.C. 415(b)(1)(A). The benefit payable by this arrangement is payable at the time and in the form that the benefit payable under the trust fund is paid.

E. The benefit payable under this Section shall be paid from contributions that otherwise would be made to the trust fund under this Chapter. In lieu of deposit in the trust account, an amount determined by the retirement system to be necessary to pay benefits under this Section shall be paid monthly to the credit of a separately dedicated account maintained only for the excess benefit arrangement. The account may include amounts needed to pay reasonable and necessary expenses of administering this arrangement. The monthly amounts to be paid to the credit of the account shall be transferred to the account prior to the date of a monthly disbursement under this Section. No assets of the system shall be used to provide such benefits.

F. The board may amend, terminate, or reestablish the arrangement at any time. Such amendment or termination may be retroactive to the extent that the board deems such action necessary to maintain the tax qualified status of the system or the status of this arrangement as an excess benefit arrangement or to avoid jeopardizing the funded status of the system. In addition, the arrangement may be amended or terminated to eliminate all benefits with respect to any member or other person who has not become eligible to participate in an excess benefit plan arrangement as of the date of such amendment or termination.

Acts 2012, No. 523, §1, eff. Jan. 1, 2013.



RS 11:1646 - Reversion of funds prohibited

§1646. Reversion of funds prohibited

A. Plan assets shall not be used for, or diverted to, any person or purpose other than for the exclusive benefit of the members and their beneficiaries, except that contributions made by the employer may be returned to the employer if the contribution was made due to a mistake of fact and the contribution is returned within one year of the mistaken payment of the contribution.

B. The amount of any contribution returned shall not exceed the difference between the amount actually contributed and the amount which would have been contributed had there been no mistake of fact and shall not include the earnings attributable to such contribution. The amount of the contribution returned shall be reduced by any losses attributable to the contribution, and no member shall have his benefit reduced by the return of the contribution to less than such benefit would have been had the contribution not been returned.

C. Notwithstanding the provisions of Subsections A and B of this Section, if the retirement system is terminated and all obligations under the retirement system are fully funded and provided for, any excess funds held by the system shall be returned to the employer.

Acts 2012, No. 523, §1, eff. Jan. 1, 2013.



RS 11:1651 - Board of trustees; membership; vacancies; compensation

PART V. ADMINISTRATION

§1651. Board of trustees; membership; vacancies; compensation

A. The general administration and responsibility for the proper operation of the retirement system and for making effective the provisions of this Chapter are hereby vested in a board of trustees.

B. The board shall consist of nine trustees as follows:

(1)(a) A member of the House Committee on Retirement appointed by the speaker of the House of Representatives, or the member's designee.

(b) The chairman of the Senate Committee on Retirement, or his designee.

(2)(a) Six active and contributing members of the system, at least one of whom shall be an assistant district attorney, who shall each have at least ten years of creditable service and who shall be elected by the members of the District Attorneys' Retirement System according to such rules and regulations as the board of trustees shall adopt to govern such elections, shall serve as members for terms of five years each.

(b) Any district attorney or assistant district attorney who is a member of the board of trustees and who retires before the expiration of the term for which he was elected shall continue to serve for the remainder of his term.

(3) One retired member of the system, who shall have served as either a district attorney or an assistant district attorney and who shall be elected by the retired members of the District Attorney's Retirement System according to rules and regulations as the Board of Trustees shall adopt to govern such elections, shall serve as a member for a term of five years.

C. If a vacancy occurs in the office of a trustee, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled.

D. The trustees shall receive for attendance at meetings of the board a per diem of fifty dollars per day plus the normal expense allowance allowed state employees by the division of administration, provided funds are available for this purpose.

E. Repealed by Acts 1988, No. 83, §2.

Added by Acts 1956, No. 56, §6(1) to (4), (11). Amended by Acts 1981, No. 761, §1; Acts 1982, No. 578, §1. Acts 1984, No. 459, §1; Acts 1988, No. 83, §2; Redesignated from R.S. 16:1061 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 1227, §1, eff. July 1, 1997; Acts 2001, No. 440, §1, eff. June 18, 2001; Acts 2012, No. 237, §1, eff. July 1, 2012; Acts 2016, No. 621, §1, eff. June 17, 2016.



RS 11:1652 - Trustees; oath of office; voting powers

§1652. Trustees; oath of office; voting powers

A. Each trustee shall, within ten days after his appointment or election, take an oath of office that, so far as it devolves upon him, he will diligently and honestly administer the affairs of the said board, and that he will not knowingly violate or willingly permit to be violated any of the provisions of law applicable to the retirement system. Such oath shall be subscribed to by the member making it, and certified by the officer before whom it is taken, and immediately filed in the office of the secretary of state.

B. Each trustee shall be entitled to one vote in the board. Three votes shall be necessary for a decision by the trustees at any meeting of said board.

Added by Acts 1956, No. 56, §6(5), (6); Redesignated from R.S. 16:1062 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1653 - Board of trustees; rules and regulations

§1653. Board of trustees; rules and regulations

Subject to the limitations of this Chapter, the board of trustees shall, from time to time, establish rules and regulations for the administration of the funds created by this Chapter for the transaction of its business.

Added by Acts 1956, No. 56, §6(7); Redesignated from R.S. 16:1063 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1654 - Board of trustees; officers and employees; compensation

§1654. Board of trustees; officers and employees; compensation

The board of trustees shall elect from its membership a chairman and shall by a majority vote of all of its members appoint a secretary-manager, who may be, but need not be, one of its members. The board of trustees shall engage such actuarial and other services as shall be required to transact the business of the retirement system. The compensation of all persons engaged by the board of trustees, and all other expenses of the board necessary for the operation of the retirement system shall be paid at such rates and in such amounts as the board of trustees shall approve.

Added by Acts 1956, No. 56, §6(8); Redesignated from R.S. 16:1064 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1655 - Board of trustees; duty to keep records and other information

§1655. Board of trustees; duty to keep records and other information

A. The board of trustees shall keep in convenient form such data as shall be necessary for actuarial valuation of the various funds of the retirement system and for checking the experience of the system.

B. The board of trustees shall keep a record of all of its proceedings which shall be open to public inspection. It shall publish annually a report showing the fiscal transactions of the retirement system for the preceding fiscal year, the amount of the accumulated cash and securities of the system, and the last balance sheet showing the financial condition of the system by means of an actuarial valuation of the assets and liabilities of the retirement system.

Added by Acts 1956, No. 56, §6(9), (10); Redesignated from R.S. 16:1065 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1656 - Medical board; appointment; duties and powers

§1656. Medical board; appointment; duties and powers

The board of trustees shall designate a medical board to be composed of three physicians not eligible to participate in the retirement system. If required, other physicians may be employed to report on special cases. The medical board shall arrange for and pass upon all medical examinations required under the provisions of this Chapter, and shall investigate all essential statements and certificates by or on behalf of a member in connection with an application for disability retirement, and shall report in writing to the board of trustees its conclusion and recommendations upon the matters referred to it.

Added by Acts 1956, No. 56, §6(12); Redesignated from R.S. 16:1066 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1657 - Actuary; appointment; duties and powers

§1657. Actuary; appointment; duties and powers

A. The board of trustees shall designate an actuary who shall be the technical advisor of the board of trustees on matters regarding the operation of the funds created by the provisions of this Chapter, and shall perform such other duties as are required in connection therewith.

B. Immediately after the establishment of the retirement system, the actuary shall make such investigation of the mortality, service and compensation experience of the members of the system as he shall recommend and the board of trustees shall authorize, and on the basis of such investigation he shall recommend for adoption by the board of trustees such tables and such rates as are required in Subsection C Paragraphs (1) and (2) of this Section. The board of trustees shall adopt tables and certify rates, and as soon as practicable thereafter the actuary shall make a valuation based on such tables and rates of the assets and liabilities of the funds created by this Chapter.

C. In the year of nineteen hundred fifty-seven, and at least once in each five-year period thereafter, the actuary shall make an actuarial investigation into the mortality, service and compensation experience of the members and beneficiaries of the retirement system, and shall make a valuation of the assets and liabilities of the funds of the system, and taking into account the result of such investigation and valuation, the board of trustees shall:

(1) Adopt for the retirement system such mortality, service and other tables as shall be deemed necessary.

(2) Certify the rates of contribution payable by each employer on account of new entrants.

D. On the basis of such tables as the board of trustees shall adopt, the actuary shall make an annual valuation of the assets and liabilities of the funds of the system created by this Chapter.

Added by Acts 1956, No. 56, §6(13) to (16); Redesignated from R.S. 16:1067 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1658 - Employer contributions; maintaining rates; increasing rates; reducing rate decreases

§1658. Employer contributions; maintaining rates; increasing rates; reducing rate decreases

A. Notwithstanding the provisions of R.S. 11:103 and 104, in any fiscal year the board of trustees is authorized to take any of the following actions:

(1) Maintain the net direct employer contribution rate in effect at the time that a decrease would otherwise occur pursuant to R.S. 11:103.

(2) Require a net direct contribution rate of up to three percentage points more than the rate determined under R.S. 11:103.

(3) Set the employer contribution rate at any point between the previous year's employer contribution rate and a decreased rate that would otherwise occur pursuant to R.S. 11:103.

B. Any excess funds resulting from application of Subsection A of this Section shall be combined with any contribution surplus or offset by any contribution shortfall, and the resulting balance, if greater than zero, shall be accumulated in the funding deposit account pursuant to R.S. 11:1659.

C. Any contribution rate adjustment pursuant to the provisions of this Section shall be made by promulgation of rules adopted in accordance with the provisions of the Administrative Procedure Act.

Acts 2015, No. 371, §1, eff. June 30, 2015.



RS 11:1659 - Funding deposit account

§1659. Funding deposit account

A.(1) There shall be established a funding deposit account for the system. The account shall be credited and charged as provided in this Section.

(2) Notwithstanding any provision of law to the contrary, for any fiscal year in which the board of trustees exercises the authority granted in R.S. 11:1658 to set the net direct employer contribution rate higher than the minimum recommended rate pursuant to R.S. 11:103, all surplus funds collected by the system shall be credited to the system's funding deposit account.

B. The funds in the account shall earn interest annually at the board-approved actuarial valuation interest rate, and the interest shall be credited to the account at least once a year.

C. The board of trustees may in any fiscal year direct that funds from the account be charged for the following purposes:

(1) To reduce the present value of future normal costs.

(2) To pay all or a portion of any future net direct employer contributions.

(3)(a) To provide for a cost-of-living adjustment, pursuant to applicable law.

(b) Notwithstanding the provisions of R.S. 11:243(G)(1), in order to exercise the authority to grant an increase pursuant to the provisions of Subparagraph (a) of this Paragraph, an increase shall satisfy the requirements of R.S. 11:243(G)(3).

D. In no event shall the funds charged from the account exceed the outstanding account balance.

E. If the board of trustees elects to charge funds from the funding deposit account pursuant to Paragraph (C)(2) of this Section, the percent reduction in the minimum recommended employer contribution rate otherwise applicable shall be determined by dividing the interest-adjusted value of the charges from the funding deposit account by the projected payroll for the fiscal year for which the contribution rate is to be reduced.

F. For funding purposes, any asset value utilized in the calculation of the actuarial value of assets of a system shall exclude the funding deposit account balance as of the asset determination date for the calculation.

G. For all purposes other than funding, the funds in the account shall be considered assets of the system.

H. The authority granted to the board of trustees pursuant to Subsection C of this Section shall be exercised by promulgation of rules in accordance with the provisions of the Administrative Procedure Act.

Acts 2015, No. 371, §1, eff. June 30, 2015.



RS 11:1671 - Investment of funds by board of trustees; interest rates

PART VI. MANAGEMENT AND EXPENDITURE OF FUNDS

§1671. Investment of funds by board of trustees; interest rates

A. The board of trustees shall be the trustees of the several funds created by this Chapter as provided in Part VII of this Chapter and shall have full power to invest and reinvest such funds in accordance with the provisions of R.S. 11:263. The trustees shall have full power to hold, purchase, sell, assign, transfer, and dispose of any of the securities and investments in which any of the funds created herein shall have been invested, as well as the proceeds of the investments and any moneys belonging to the funds.

B. The board of trustees annually shall allow regular interest on the mean amount for the preceding year in each of the funds with the exception of the expense fund. The amounts so allowed shall be due and payable to said funds, and shall be annually credited thereto by the board of trustees from interest and other earnings on the moneys of the retirement system. Any additional amount required to meet the interest on the funds of the retirement system shall be paid from the pension accumulation fund, and any excess of earnings over such amount required shall be paid to the pension accumulation fund. Regular interest shall mean such per centum rate to be compounded annually as shall be determined by the board of trustees on the basis of interest earnings of the system for the preceding year and of the probable earnings to be made, in the judgment of the board, during the immediate future. Such rate to be limited to a maximum of four per centum with a rate of two per centum applicable during the first year of operation of the retirement system.

Added by Acts 1956, No. 56, §7(1), (2). Acts 1984, No. 867, §2; Redesignated from R.S. 16:1081 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1671.1 - Indexing; equity limitations; pilot program

§1671.1. Indexing; equity limitations; pilot program

A. A temporary pilot program is hereby created for the purpose of obtaining empirical evidence. The program authorizes this fully funded, statewide public retirement system to prudently exceed the fifty-five percent equity limit which is applicable to all other such systems. The program contains certain mandatory safeguards and automatically phases out after July 1, 2003, with a one-year portfolio transition period following that date. All laws of this system regarding retirement eligibility criteria, benefits and the payment thereof, and all service and service credit remain unchanged by the implementation of this program.

B.(1)(a) The board of trustees of this system shall cause to be invested an amount equal to at least ten percent of the system's total equity portfolio in one or more index funds which seek to replicate the performance of the chosen index or indices.

(b)(i) The board of trustees may divest the system of the system's indexed funds if the Standard and Poor's 500 Composite Index, including dividend reinvestment, declines by an amount exceeding ten percent during the twelve-month period immediately preceding such divestment and further provided that the board furnishes written notice of such divestment to the House Retirement Committee and the Senate Retirement Committee within ten days following the board's decision to divest.

(ii) If the board divests the system of the system's indexed funds under the authority of this Subparagraph, and if the Standard and Poor's 500 Composite Index, including dividend reinvestment, increases by an amount exceeding ten percent, as compared to such index on the date that the board took official action causing such divestment, then the board shall reindex equity assets in accordance with the provisions of this Subsection.

(2) The indexing strategy set forth in Paragraph (1) of this Subsection may be phased in over a period of time, provided that the indexing strategy shall be in full compliance with the provisions of this Section on or before July 1, 2000.

(3) For purposes of this Section, the term "equity" shall mean ownership of a corporation represented by shares that are publicly traded on a recognized exchange, including the National Association of Securities Dealers Automated Quotation (NASDAQ).

(4) The provisions of this Subsection shall be implemented without regard to Subsection C of this Section.

C. Notwithstanding any other provision of law to the contrary, and specifically R.S. 11:263(E), the board of trustees may invest up to sixty-five percent of the system's total portfolio in equity securities, as that term is defined in Paragraph B(3) of this Section.

D. On and after July 1, 2003, the board of trustees shall no longer be authorized to invest up to sixty-five percent of the system's total portfolio in equity securities as set forth in Subsection B of this Section, and the board shall have from July 1, 2003 to July 1, 2004, to reallocate such assets so as to bring the system's portfolio into compliance with the provisions of R.S. 11:263(E).

E. Upon request of either the House Retirement Committee or the Senate Retirement Committee, the board shall furnish a comprehensive written report to the requesting entity setting forth the actuarial and fiscal experience related to this pilot program.

Acts 1999, No. 379, §1, eff. July 1, 1999.



RS 11:1672 - Certification of pension payrolls; bond of secretary-manager

§1672. Certification of pension payrolls; bond of secretary-manager

All expense vouchers and pension payrolls shall be certified by the secretary-manager. The secretary-manager shall furnish the board of trustees a surety bond in a company authorized to do business in Louisiana and in such an amount as shall be required by the board, the premium to be paid from the expense fund.

Added by Acts 1956, No. 56, §7(3); Redesignated from R.S. 16:1082 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1673 - Cash deposits for payment of benefits; limitations as to amounts

§1673. Cash deposits for payment of benefits; limitations as to amounts

For the purpose of meeting disbursements for pensions, annuities, and other payments there may be kept available cash, not exceeding ten percent of the total amount in the several funds of the retirement system, on deposit in one or more banks or trust companies of the state of Louisiana organized under the laws of the state of Louisiana or of the United States, provided, that the sum of deposit in any one bank or trust company shall not exceed twenty-five percent of the paid up capital and surplus of such bank or trust company.

Added by Acts 1956, No. 56, §7(4); Redesignated from R.S. 16:1083 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1674 - Selection of fiscal agents

§1674. Selection of fiscal agents

The board of trustees shall approve the fiscal agency bank or banks selected by the state treasurer for the deposit of the funds and securities of this retirement system provided that no bank shall be selected unless the bank is a fiscal agent of the state. The funds and properties of the system held in any bank of the state shall be safeguarded by bonds or other securities acceptable for the protection of state deposits, the amount to be determined by the board of trustees.

Added by Acts 1956, No. 56, §7(5); Redesignated from R.S. 16:1084 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1675 - Private interest of trustees and employees in financial operation of system prohibited

§1675. Private interest of trustees and employees in financial operation of system prohibited

Except as otherwise herein provided, no trustee and no employee of the board of trustees shall have any direct interest in the gains or profits of any investment made by the board of trustees, nor as such receive any pay or emolument for his service. No trustee or employee of the board shall, directly or indirectly, for himself or as an agent in any manner use the same, except to make such current and necessary payments as are authorized by the board of trustees; nor shall any trustee or employee of the board of trustees become an endorser or surety or in any manner an obligor for moneys loaned or borrowed from the board of trustees.

Added by Acts 1956, No. 56, §7(6); Redesignated from R.S. 16:1085 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1691 - Funds to which assets credited

PART VII. METHOD OF FINANCING

§1691. Funds to which assets credited

All of the assets of the retirement system shall be credited according to the purpose for which they are held to one of five funds, namely, the Annuity Savings Fund, the Pension Accumulation Fund, the Pension Reserve Fund, the Deferred Retirement Option Plan Account, and the Expense Fund.

Added by Acts 1956, No. 56, §8; Redesignated from R.S. 16:1101 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 234, §1, eff. June 1, 1993.



RS 11:1692 - Annuity savings fund; contributions defined

§1692. Annuity savings fund; contributions defined

A. The annuity savings fund shall be a fund in which shall be accumulated contributions from the compensation of members to provide for their annuities. Contributions to and payments from the annuity savings fund shall be made as follows.

B. The parish treasurer, state auditor, state treasurer, or other disbursing authority of the state or any municipality or parish and the District Attorneys' Association shall make deductions from any payments or fees paid by him to any district attorney or assistant district attorney or employee of the District Attorneys' Association who elects to become a member as provided herein, from each and every payroll paid, an amount equal to seven percent of his earnable compensation. In determining the amount earnable by a member in a payroll period, the board of trustees may consider the rate of annual compensation payable to such member on the first day of the payroll as continuing throughout such payroll period, and it may omit deduction from compensation for any period less than a full payroll period if an employee was not a member on the first day of the payroll period.

C. The deductions provided for herein shall be made notwithstanding that the minimum compensation provided for by law for any member shall be reduced thereby. Every member shall be deemed to consent and agree to the deductions made and provided for herein and shall receipt for his full salary or compensation, and payment of salary or compensation less said deductions shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such person during the period covered by such payment, except as to the benefits provided under this Chapter. The employer shall certify to the board of trustees on each and every payroll or in such other manner as the board of trustees may prescribe, the amounts to be deducted; and each of said amounts shall be deducted, and when deducted shall be paid into said annuity savings fund, and shall be credited, together with regular interest thereon to the individual account of the member from whose compensation said deduction was made.

D. The parish treasurer, state treasurer, or other disbursing authority of the state or any municipality or parish shall make deductions as authorized by the employee from any payments or fees paid by the disbursing authority to any district attorney or assistant district attorney who elects to become a member of the district attorneys deferred compensation program.

Added by Acts 1956, No. 56, §8(1)(a to c). Amended by Acts 1958, No. 156, §1; Acts 1975, No. 745, §1; Acts 1979, No. 585, §2; Acts 1981, No. 308, §1; Redesignated from R.S. 16:1102 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 234, §1, eff. June 1, 1993.



RS 11:1693 - Deferred Retirement Option Plan Account

§1693. Deferred Retirement Option Plan Account

Upon effective date of commencement of participation in the Deferred Retirement Option Plan, the member's retirement benefit shall be paid into the Deferred Retirement Option Plan Account from the member's Annuity Savings Account. When the member's Annuity Savings Account is exhausted the benefit shall be paid from the Pension Reserve Account. If a member elects to receive regular monthly retirement benefits in the form of a life annuity, the balance of the Deferred Retirement Option Account shall be transferred to the Pension Reserve Account upon commencement of payments.

Acts 1956, No. 56, §8; Redesignated from R.S. 16:1103 by Acts 1991, No. 74, §3, eff. June 25, 1991; Amended by Acts 1993, No. 234, §1, eff. June 1, 1993.



RS 11:1694 - Pension reserve fund

§1694. Pension reserve fund

The pension reserve fund shall be the fund in which shall be held the reserves on all pensions in force and from which shall be paid all pensions and all benefits in lieu of annuities, payable as provided in this Chapter. Should a beneficiary retired on account of disability be restored to active service with a compensation not less than his average final compensation at the time of his last retirement the actuarial value of that portion of his benefit provided for by his Annuity Savings Fund balance shall be transferred from the pension reserve fund to the Annuity Savings Fund and credited to his individual account therein.

Added by Acts 1956, No. 56, §8(2); Redesignated from R.S. 16:1104 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 234, §1, eff. June 1, 1993.



RS 11:1695 - Pension Accumulation Fund; contributions to and payments from fund; determination of normal and accrued liability contributions

§1695. Pension Accumulation Fund; contributions to and payments from fund; determination of normal and accrued liability contributions

A. The Pension Accumulation Fund shall be the fund in which shall be accumulated all reserves for the payment of all pensions and other benefits payable from contributions made by employers and each sheriff and ex officio tax collector as provided for under Paragraphs (1), (2), and (3) of this Subsection and from which shall be paid all pensions and other benefits on account of members with prior service credit. Contributions to and payments from the Pension Accumulation Fund shall be made as follows:

(1) On account of each member there shall be paid annually into the Pension Accumulation Fund for the preceding fiscal year an amount equal to a certain percentage of the earnable compensation of each member to be known as the "normal contribution". The rate per centum of such contributions shall be fixed on the basis of the annual actuarial valuation. The total amount that shall be contributed annually to the Pension Accumulation Fund shall be equal to the amount obtained by applying the total rate per centum to the earnable compensation of all members. This amount shall be paid as provided in Paragraphs (2) and (3) which immediately follow:

(2) Each sheriff and ex officio tax collector of the state shall deduct a percentage as determined by the annual actuarial valuation, not to exceed twenty percent of one percent of the aggregate amount of the tax shown to be collected by the tax roll of each respective parish, which money each respective sheriff shall turn over to the District Attorneys' Retirement System of Louisiana periodically at the same time said sheriff disburses funds to the tax recipient bodies of his respective parish. In the parish of Orleans the director of finance of the city of New Orleans shall deduct a percentage as determined by the annual actuarial valuation, not to exceed twenty percent of one percent of the aggregate amount of only those taxes collected by the city of New Orleans pursuant to the provisions of R.S. 47:1502.1 and shall turn such funds collected over to the District Attorneys' Retirement System periodically at the same time that funds are disbursed to the tax recipient bodies in the parish of Orleans.

(3) Should the amount paid and credited to the Pension Accumulation Fund in accordance with the preceding Paragraph, Paragraph (2) of this Subsection, be for a smaller amount than the amount required and provided for in Paragraph (1) of this Subsection, then the additional amount required shall be contributed by the employers and each employer shall contribute an amount determined as follows: Compute the percentage that the deficient amount is of the aggregate salaries or compensation of all members in the employ of all employers on which employers' contributions are due. Each employer then shall pay this percentage of the aggregate salaries of all employees in his employ on which employers' contributions are done in the manner hereinafter set forth.

B. On the basis of regular interest and of such mortality and other tables as shall be adopted by the board of trustees, the actuary engaged by the board to make each valuation required by this Chapter, shall determine the uniform and constant percentage of the earnable compensation of the average member, which if contributed on the basis of compensation of all participants throughout their entire period of future service, when taken together with the actuarial present value of future employee contributions and current assets, would be sufficient to provide for the payment of future benefits for all current members, retirees, beneficiaries, and former members due deferred benefits. The rate per centum so determined shall be known as the "normal contribution" rate. The normal rate of contributions shall be determined by the actuary after each valuation.

Added by Acts 1956, No. 56, §8(3)(a to f). Amended by Acts 1959, No. 61, §1; Acts 1975, No. 745, §1; Redesignated from R.S. 16:1105 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 234, §1, eff. June 1, 1993.



RS 11:1696 - REPEALED BY ACTS 1993, NO. 234, 3, EFF. JUNE 1, 1993.

§1696. REPEALED BY ACTS 1993, NO. 234, §3, EFF. JUNE 1, 1993.



RS 11:1697 - REPEALED BY ACTS 1993, NO. 234, 3, EFF. JUNE 1, 1993.

§1697. REPEALED BY ACTS 1993, NO. 234, §3, EFF. JUNE 1, 1993.



RS 11:1698 - Pensions and benefits payable from accumulation fund; transfers from funds

§1698. Pensions and benefits payable from accumulation fund; transfers from funds

Upon the retirement of a member, an amount equal to his annuity savings balance shall be transferred from the Annuity Savings Fund to the Pension Reserve Fund. The difference between his pension reserve and the annuity savings balance shall be transferred from the Pension Accumulation Account to the Pension Reserve Fund.

Added by Acts 1956, No. 56, §8(3)(i to k). Amended by Acts 1971, No. 70, §1; Acts 1977, No. 592, §1; Redesignated from R.S. 16:1108 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 234, §1, eff. June 1, 1993.



RS 11:1699 - REPEALED BY ACTS 1993, NO. 234, 3, EFF. JUNE 1, 1993.

§1699. REPEALED BY ACTS 1993, NO. 234, §3, EFF. JUNE 1, 1993.



RS 11:1700 - Expense fund

§1700. Expense fund

A. The expense fund shall be the fund from which the expenses of the retirement system shall be paid, exclusive of amount payable as retirement allowances and other benefits provided therein. Contributions shall be made to the expense fund as follows.

B. The board of trustees shall determine annually the amount required to defray such expenses for the ensuing fiscal year and shall have the right to transfer the amount required to defray the cost of expenses of administration from the amount transferred from the pension accumulation fund.

Added by Acts 1956, No. 56, §8(5)(a); Redesignated from R.S. 16:1110 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1701 - Collection of member contributions; procedure

§1701. Collection of member contributions; procedure

The collection of members' contributions shall be as follows:

(1) Each employer shall cause to be deducted on each and every payroll of a member for each and every payroll period subsequent to the date of establishment of the retirement system the contributions payable by such member as provided in this Chapter. Each employer shall certify to the treasurer of said employer on each and every payroll a statement as vouchers for the amount so deducted.

(2) The treasurer, or other officer authorized to issue warrants, of each employer, on the authority from the employer, shall make deductions from salaries of members as provided in this Chapter, and shall transmit monthly the amount specified to be deducted to the secretary-manager of the board of trustees. The secretary-manager of the board of trustees after making a record of all such receipts shall deposit them in a bank or banks selected by the state treasurer and approved by the board of trustees.

Added by Acts 1956, No. 56, §8(6)(1); Redesignated from R.S. 16:1111 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1702 - Collection of employer contributions

§1702. Collection of employer contributions

The collection of employers' contributions, if and when assessed or required, shall be as follows:

(1) Upon the basis of each actuarial valuation provided herein, the board of trustees shall annually prepare a statement of the total amount necessary for the ensuing fiscal year to the pension accumulation and expense funds as provided under R.S. 11:1695 through 1698 and R.S. 11:1700 and also a statement of the amount to be contributed by each employer (if any) as provided for in R.S. 11:1695(A)(1).

(2) During the months of January and July of each year, the treasurer, or other officer, authorized to issue warrants of each employer on authority from the employer shall transmit the amount payable for the employer's contribution for the preceding six months to the secretary-manager of the board of trustees. After making a record of all such receipts, the secretary-manager shall deposit them in a bank selected by and approved by the board of trustees for use according to the provisions of this law.

Added by Acts 1956, No. 56, §8(6)(2); Redesignated from R.S. 16:1112 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1731 - MUNICIPAL EMPLOYEES' RETIREMENT

CHAPTER 4. MUNICIPAL EMPLOYEES' RETIREMENT

SYSTEM OF LOUISIANA

PART I. GENERAL PROVISIONS

§1731. Name; date of establishment; effect of revision

A. The Retirement System established as of January 1, 1955, according to Act 356 of 1954, and placed under the management of the board for the purpose of providing retirement allowances and other benefits under the provisions of this Chapter, is hereby continued under the revised provisions of this Chapter.

B. The system shall continue to have the power and privileges of a corporation and shall continue to be known as the "Municipal Employees' Retirement System of Louisiana," and by such name all of its business shall be transacted, all of its funds invested and all of its cash and securities and other property held.

C. Effective October 1, 1978, the system is hereby revised and shall be composed of two separate and distinct accounts, to be known as Plan A and Plan B, the provisions of which are outlined in this Chapter. The "regular plan" and the "supplemental plan" are hereby replaced. The reserves, funds, securities, and assets held under Plan A and Plan B shall remain separate and distinct and shall not be commingled. All agreements in effect prior to the effective date of this Act shall continue in full force and effect under the applicable plan as outlined in this Chapter.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7151 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1732 - Definitions

§1732. Definitions

The following words and phrases, as used in this Chapter, unless a different meaning is plainly required by the context, shall have the following meanings:

(1) "Accumulated contributions" means the sum of all amounts deducted from a member's compensation and credited to his individual account in the annuity savings fund.

(1.1) "Actuarial equivalent" shall mean a benefit of equal value when computed upon the basis of such mortality and interest tables as shall be adopted by the board of trustees.

(2) "Adjusted service date" means the service date adjusted by the amount of any creditable service other than membership service, or for any periods of interrupted service, and from which all creditable service shall be calculated.

(3) "Agreement" means the document of participation between a participating employer and the board, that sets forth the requirements and procedures for covering the employees of such participating employer under this system.

(4) "Agreement date" means the date as of which the provisions of this Chapter first become applicable to an employer.

(5) "Annuity reserve fund" means the fund in which shall be held the reserves for liabilities of retirees and beneficiaries.

(6) "Annuity savings fund" means the fund to which all accumulated contributions of members are credited.

(7) "Authorized agent" means the employee authorized by a participating employer to act as the coordinator between the board and the participating employer.

(8) "Beneficiary" means the person designated in writing by a member to receive any benefits to which he may be entitled under this Chapter.

(9) "Board" or "board of trustees" means the board of trustees of this system.

(10) "Creditable service" means all periods of time for which credit is allowed towards any benefits of this Chapter.

(10.1) "Direct rollover" shall mean a payment by this system to the eligible retirement plan specified by the distributee.

(11) "Disability" means a condition which in the determination of the board renders an employee permanently and totally disabled, by bodily injury or disease, from performing the duties and responsibilities of his position; provided, however, that such condition is not, directly or indirectly, the result of military service, engaging in a felonious criminal enterprise, habitual drunkenness or use of narcotics, intentionally self-inflicted injury, or declared war or enemy action.

(11.1) "Distributee" shall mean a member of this system who receives a distribution of funds from this system. A distributee includes a member or former member. In addition, the member's or former member's surviving spouse and the member's or former member's spouse or former spouse who is an alternate payee under a qualified domestic relations order, as defined in Section 414(p) of the United States Internal Revenue Code, are distributees with regard to the interest of the spouse or former spouse.

(12)(a) "Earnings" means the full amount of compensation earned by a member for service rendered as an employee, excluding bonuses or fees in excess of regular salary or retainer, overtime pay, or payments relative to termination of employment including but not limited to accrued sick or annual leave and severance pay.

(b) The term "earnings" shall include, in addition to the sources of earnings that are included as set forth in Subparagraph (a) of this Paragraph, any supplemental salary received from the state of Louisiana, fees received for service of civil papers, commissions received as a result of sales and garnishments pursuant to R.S. 13:5807, and any taxable vehicle allowance, but only applicable to those persons serving as city marshal or deputy city marshals of Bossier City or Ruston on June 30, 2003.

(12.1)(a) "Eligible retirement plan" shall mean any of the following which accepts a distributee's eligible rollover distribution:

(i) An individual retirement account described in Section 408(b) of the United States Internal Revenue Code.

(ii) An individual retirement annuity described in Section 408(a) of the United States Internal Revenue Code.

(iii) A qualified trust described in Section 401(a) of the United States Internal Revenue Code.

(b) In the case of an eligible rollover distribution to a surviving spouse, however, an eligible retirement plan is only an individual retirement account or individual retirement annuity.

(12.2) "Eligible rollover distribution" shall mean any distribution made on or after December 1, 1994, of all or any portion of the balance to the credit of the distributee. An eligible rollover distribution shall not include:

(a) Any equal periodic payments, not less frequently than annually, made for the life or life expectancy of the distributee or the joint lives or joint life expectancies of the distributee and the distributee's designated beneficiary or for a specified period of ten years or more.

(b) Any distribution to the extent such distribution is required under Section 401(a)(9) of the United States Internal Revenue Code.

(c) The portion of any distribution that is not includable in gross income.

(13)(a) "Employee" means a person including an elected official, actively employed by a participating employer on a permanent, regularly scheduled basis of at least an average of thirty-five hours per week.

(b) Notwithstanding any provision of Subparagraph (a) of this Paragraph, the word "employee" shall also mean a person who receives earnings from more than one participating employer of which one is the Vinton Public Power Authority. Such a person shall qualify as an employee of each participating employer based on the cumulative hours worked for all participating employers.

(14)(a) "Employer" or "participating employer" shall mean:

(i) Any incorporated city, town, or village in the state of Louisiana.

(ii) The Louisiana Municipal Association.

(iii) The Louisiana Energy and Power Authority.

(iv) The Cajundome Commission.

(v) This retirement system.

(vi) Any planning and development commission in the state of Louisiana which has entered into an agreement with the board.

(vii) The West Calcasieu Parish Community Center Authority.

(viii) The Vinton Public Power Authority.

(ix) Notwithstanding any provision of law to the contrary, the Local Tax Division of the Board of Tax Appeals, pursuant to an agreement with the board.

(x) The Louisiana Local Government Environmental Facilities and Community Development Authority.

(b) "Employer" shall not mean a city school board.

(15) "Final compensation" means the average monthly earnings during the highest sixty consecutive months or joined months if service was interrupted. The earnings to be considered for the thirteenth through the twenty-fourth months shall not exceed one hundred fifteen percent of the earnings for the first through the twelfth months. The earnings to be considered for the twenty-fifth through the thirty-sixth months shall not exceed one hundred fifteen percent of the earnings for the thirteenth through the twenty-fourth months. The earnings to be considered for the thirty-seventh through the forty-eighth months shall not exceed one hundred fifteen percent of the earnings for the twenty-fifth through the thirty-sixth months. The earnings to be considered for the final twelve months shall not exceed one hundred fifteen percent of the earnings of the thirty-seventh through the forty-eighth months.

(16) "Final salary" means the average monthly earnings of a member during the twelve-month period immediately preceding his death or retirement.

(16.1) "Fiscal year" shall mean the twelve-month period ending on June 30th of each year.

(17) "Medical board" means the board of physicians which shall arrange for or review medical examinations as required by this Chapter or applicable state laws.

(18) "Member" means a contributing employee who is covered under the provisions of this Chapter.

(19) "Members annuity" means that portion of a retirement allowance that is attributable to a member's accumulated contributions payable for life in equal monthly installments.

(20) "Minor child" means a child born of the marriage or adopted child of a member who has not attained the age of eighteen, or who had a disability at the time of the member's death and who remains in such disability status.

(21) "Pension accumulation fund" means the fund to which shall be credited all payments to the system, exclusive of those amounts to be credited to the annuity savings and expense funds.

(22) "Plan A" means the revised plan to replace a combination of the regular and supplemental plans, to be effective October 1, 1978, as outlined in Part III of this Chapter. "Plan A" shall be comprised of two subplans, Tier 1 for members hired on or before December 31, 2012 and Tier 2, for members hired on or after January 1, 2013.

(23) "Plan B" means the revised plan to replace the regular plan, to be effective October 1, 1978, as outlined in Part IV of this Chapter. "Plan B" shall be comprised of two subplans, Tier 1 for members hired on or before December 31, 2012 and Tier 2, for members hired on or after January 1, 2013.

(24) "Regular plan" means the original plan that became effective upon the establishment of the retirement system in 1955, as amended, excluding the supplemental plan.

(25) "Revision date" means October 1, 1978, the effective date of the establishment of Plan A and Plan B.

(26) "Service certificate" means a statement of a member's total creditable service as approved by the board.

(27) "Service date" means the date of enrollment of a member into the system.

(27.1) "Supplemental marshals' earnings" means the salary received from the state of Louisiana, fees received for service of civil papers, and commissions received as a result of sales and garnishments pursuant to R.S. 13:5807.

(28) "Supplemental plan" means the supplementary plan established by Act No. 569 of 1968, as amended, to provide benefits in addition to those of the regular plan.

(29) "Surviving spouse" means a legal spouse who was married to a member at the time of the member's death and for at least twelve months immediately prior thereto.

(30) "System" or "retirement system" means the Municipal Employees' Retirement System of Louisiana, established as of January 1, 1955, defined in Chapter 4, Title 11 of the Louisiana Revised Statutes, and as subsequently amended.

Acts 1999, No. 398, §1; Acts 2001, No. 452, §1, eff. June 21, 2001; Acts 2003, No. 845, §1, eff. July 1, 2003; Acts 2003, No. 938, §1, eff. July 1, 2003; Acts 2004, No. 26, §6; Acts 2006, No. 780, §1, eff. June 30, 2006; Acts 2011, No. 238, §1, eff. June 30, 2011; Acts 2012, No. 524, §1, eff. July 1, 2012; Acts 2012, No. 720, §1, eff. July 1, 2012; Acts 2013, No. 266, §1, eff. June 30, 2013; Acts 2014, No. 320, §1, eff. July 1, 2014; Acts 2014, No. 811, §4, eff. June 23, 2014; Acts 2015, No. 38, §1, eff. June 5, 2015; Acts 2016, No. 99, §1, eff. May 19, 2016.

NOTE: See Acts 2012, No. 524, §2 regarding implementation of changes to calculation of final compensation.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1733 - Agreement for coverage of employees of incorporated cities, towns, and villages

§1733. Agreement for coverage of employees of incorporated cities, towns, and villages

A. Each incorporated city, town, or village is hereby authorized to submit for board approval an agreement for extending the benefits of this Chapter to its employees. Each such agreement or amendment thereof shall be approved by the board if it is in conformity with the rules of the board, the requirements of this Chapter, and applicable state laws. Each agreement shall:

(1) Specify the particular plan of the system in which the employer wishes to enroll.

(2) Designate the classes of employees to be enrolled and certify that such employees meet the membership criteria of this Chapter.

(3) Specify that all eligible employees shall become members in this system on the agreement date and all future employees shall become members as a condition of employment.

(4) Certify all periods of employment for each employee and specify the extent to which credit for such prior service shall be granted.

(5) Provide as an attachment to the agreement, and at the employer's expense, an actuarial study of the total existing accrued liability.

(6) Provide for payment to the system at time of enrollment, of an amount to be determined by the board in accordance with its funding philosophy, to offset the increase in accrued liability to the system.

(7) Specify the source or sources from which the funds necessary to make the payments required by this Chapter are expected to be derived, that such sources will be adequate for such purpose, and that all contributions required by this Chapter shall be collected and remitted to the system.

(8) Certify, if enrollment is to be in Plan A, that the employer has officially terminated its agreement with the Department of Health, Education and Welfare for employee coverage under the Social Security Act, except as noted in R.S. 11:1734, or agrees not to apply for such coverage.

(9) Provide for the appointment of an authorized agent.

(10) Provide that the authorized agent will make such reports, in such form, containing such information, as the board may from time to time require, and comply with such provisions as the board may find necessary to assure the correctness and completeness of such reports.

(11) Authorize the board to terminate the plan in its entirety if it finds a failure to comply substantially with any provision contained in such plan, such termination to take effect at the expiration of such notice and on such conditions as provided by the board.

B. The board shall not finally refuse to approve an agreement submitted under Subsection A of this Section, and shall not terminate an agreement, without reasonable notice and opportunity for hearing to each employer affected thereby.

C.(1) Each employer as to which a plan has been approved under this Section shall pay into the contribution fund, with respect to earnings, at such time or times as the board may by regulation prescribe, contributions in the amounts and at the rates prescribed by the board as set forth in Parts III and IV of this Chapter.

(2) Except as provided in R.S. 11:143 and notwithstanding any other provision of law to the contrary, employer contributions shall not be returned, refunded, transferred, or rolled over to any employee or employer or to any retirement system, plan, or fund.

D. Every employer required to make payments pursuant to Subsection C of this Section, is authorized, in consideration of the employees' membership service, to impose upon its employees, as to services which are covered by an agreement, a contribution with respect to earnings as set forth in Parts III and IV of this Chapter and to deduct the amount of such contribution from earnings as and when paid. Contributions so collected shall be paid into the appropriate fund in partial discharge of the liability of such employer. Failure to deduct such contribution shall not relieve the employee or employer of liability thereof.

E. Delinquent payments due pursuant to Subsection C of this Section, may, with interest at the system's actuarial valuation rate compounded annually, be recovered by action in a court of competent jurisdiction against the employer liable therefor or shall, upon due certification of delinquency and at the request of the board, be deducted from any other monies payable to such employer by any department or agency of the state.

F.(1) Notwithstanding any other provision of law, if an employer terminates its agreement for coverage of its employees, the employer shall remit that portion of the unamortized frozen unfunded accrued liability existing on June thirtieth immediately prior to the date of termination which is attributable to the employer's participation in the system.

(2) The amount due shall be determined by the actuary employed by the system and shall either be paid in a lump sum or amortized over ten years in equal monthly payments with interest at the system's actuarial valuation rate in the same manner as regular payroll payments to the system, at the option of the employer.

(3) Should the employer fail to make a payment timely, the amount due shall be collected in the same manner as authorized by Subsection E of this Section and R.S. 11:1864.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7153 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2008, No. 397, §1, eff. June 30, 2008; Acts 2009, No. 68, §1, eff. July 1, 2009.



RS 11:1734 - Agreement amendments

§1734. Agreement amendments

If an employer wishes to transfer its employees from Plan B to Plan A, then an amendment to the agreement must be executed subject to the same procedures and payments for existing accrued liability as if a new agreement had been executed, except that if such transfer is effected prior to October 1, 1978, even though withdrawal from the social security system may not be effective until no later than September 30, 1980, such transfer will occur according to the same procedures applicable to employers who become enrolled in Plan A on the revision date.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7154 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1735 - Exemption from execution

§1735. Exemption from execution

A. The following items are hereby exempt from any state or municipal tax and from levy and sale, garnishment, attachment, or any other process whatsoever as provided in this Chapter, except as provided in R.S. 11:292: the right of a person to a pension, an annuity, or a retirement allowance, or to the return of contributions, the pension, annuity, or retirement allowance itself, any optional benefit or any other right accrued or accruing to any person, and the moneys in various funds created by this Chapter. These enumerated items shall be unassignable, except as in this Chapter specifically otherwise provided. Benefits paid under this Chapter shall be exempt from state income tax. If the contributions of an employee are paid by a municipality in order to secure credit for back service, these funds may be assigned to the municipality until such time as the employee has repaid contributions so paid or the municipality has released the contributions so paid by written notice to the board of trustees of the Municipal Employees' Retirement System.

B. The exemptions and provisions of this Section shall apply to the Employees' Retirement System of the city of Baton Rouge and the parish of East Baton Rouge and the Employees' Retirement System of the city of Shreveport.

Amended by Acts 1978, No. 654, §1; Acts 1978, No. 788, §1; Acts 1986, No. 767, §5; Redesignated from R.S. 33:7155 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1736 - Protection against fraud

§1736. Protection against fraud

Any person who shall knowingly make any false statement or shall falsify or permit to be falsified any record or records of this system in an attempt to defraud the system shall be guilty of a misdemeanor and, on conviction thereof by any court of competent jurisdiction, shall be punished by a fine not to exceed one thousand dollars or imprisonment in the parish jail not to exceed twelve months, such fine and imprisonment at the discretion of the court.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7156 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1737 - Correction of errors

§1737. Correction of errors

Should any change or error in the records either through administrative error or fraud result in any member or beneficiary receiving from the system more or less than he would have been entitled to receive had the records been correct, the board shall correct such error and so far as practicable shall adjust the payment in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled, shall be paid.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7157 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1738 - Application of amendments

§1738. Application of amendments

Amendments to this Chapter which have been or may be enacted shall be applicable only to persons who, on or after the effective date thereof, are in service as participating members, unless the amendatory act specifies otherwise.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7158 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1751 - Membership

PART II. MEMBERSHIP; CREDITABLE SERVICE;

GENERAL PROVISIONS APPLYING TO BOTH

PLAN A AND PLAN B

§1751. Membership

A. The membership of this system shall be composed of all employees not specifically excluded by the provisions of this Part, as follows:

(1) Effective upon the revision date all employees shall become members of this system and shall be placed in the applicable plan as outlined below:

(a) Those participating in both the regular plan and the supplemental plan or only in the supplemental plan shall become members of Plan A.

(b) Those participating only in the regular plan shall become members of Plan B.

(2) All individuals who become employees after the revision date shall become members of Plan A or Plan B as determined by the agreement in effect for each employer.

B. The agreement shall be the determining factor for purposes of placing members into the appropriate plan.

C. Those employees who were participating members of this system on September 7, 1978, shall be continued as members subsequent to that date, provided they are employees as defined herein, even though they do not work the number of hours per week required by the definition of employee as set forth herein. This Subsection shall not apply to those employees who on September 7, 1978, worked at least the number of hours required by the definition of employee as set forth herein.

D. In accordance with the provisions of this Subsection, employees of the Louisiana Municipal Association are eligible for membership in Plan A of the system. The board of trustees of the system is hereby authorized to enter into an agreement with the governing authority of the association relative to this membership. If such an agreement is entered into, in addition to conditions otherwise required by law or which are customary, it shall provide that the association agrees that if a majority of its employees vote, in an election to be held prior to January 1, 1985, to participate in the plan, it shall henceforth require such membership as a condition of employment.

E.(1) Persons who have retired from any Louisiana state public retirement system, plan, or fund who are over the age of sixty-five shall not be required to participate in the system.

(2)(a) The provisions of this Paragraph shall apply only to mayors who are in office on the effective date of this Paragraph.

(b) Any mayor who, at the time of his taking office in a position which would otherwise mandate his membership in the system, is receiving a retirement benefit from any source whatsoever other than this system and who is over the age of sixty-five shall not be required to participate in the system. The election not to participate shall be made and communicated to the system within thirty days after June 15, 2004. No employee contributions shall be made by a mayor who elects not to participate pursuant to this Paragraph, nor shall his employer make employer contributions to the system.

(c) Any mayor who is a member of the system on June 15, 2004, who has been paying employee contributions and who meets the criteria for electing not to participate in the system contained in this Paragraph may choose to terminate membership in the system and may apply for a refund of his employee contributions immediately as otherwise provided for in this Chapter.

(d) Any mayor who withdraws his contributions or who chooses not to become a member of the system under the provisions of this Paragraph who later wishes to receive credit for such service in this or any other system in this Title shall pay to such system an amount sufficient to offset any additional liability to the system, calculated on an actuarial basis in accordance with R.S. 11:158(C).

(e) Notwithstanding any provision of this Paragraph, anyone, regardless of age who is receiving a retirement benefit from this system who again becomes employed in a position which would otherwise make him a mandatory participant, shall be subject to the provisions in this Chapter relating to the reemployment of retirees.

F. Any person who qualifies as an employee pursuant to R.S. 11:1732(13)(b) shall participate in and contribute to the system on all earnings from all participating employers. Nothing in this Subsection shall be construed to grant any additional service credit above what would have been earned if all such earnings of the employee were paid by a single participating employer.

Acts 1978, No. 788, §1. Amended by Acts 1981, No. 596, §1. Acts 1984, No. 555, §1; Redesignated from R.S. 33:7191 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2003, No. 555, §1, eff. June 27, 2003; Acts 2004, No. 264, §1, eff. June 15, 2004; Acts 2014, No. 320, §1, eff. July 1, 2014.

NOTE: See Acts 1984, No. 555, §2.



RS 11:1751.1 - Elected officials subject to term limits

§1751.1. Elected officials subject to term limits

A. Notwithstanding any provision of law to the contrary, an elected official who would otherwise be required to be a member of the system but who is subject to term limits which prevent him from earning the minimum number of years of creditable service necessary to receive a benefit shall not be eligible to be a member of the system. No employee or employer contributions shall be made by such an elected official or his employer.

B. Any elected official who is a member of the system on the effective date of this Section, who has been paying employee contributions, and who is subject to term limits as provided in this Section shall no longer be a member of the system and may apply for a refund of his employee contributions immediately as otherwise provided for in this Chapter.

C. Any person who withdraws his contributions or who is not eligible to be a member of the system under the provisions of this Section who later wishes to receive credit for service for these years in this or any other system in this Title shall pay to such system an amount sufficient to offset any additional liability to the system, calculated on an actuarial basis in accordance with R.S. 11:158(C).

Acts 2003, No. 860, §1, eff. July 1, 2003.

NOTE: See Acts 2003, No. 860, §§2 and 3, relative to benefits for certain system members and period of effectiveness of such provisions.



RS 11:1752 - Persons not eligible for membership; persons becoming eligible for membership in other systems

§1752. Persons not eligible for membership; persons becoming eligible for membership in other systems

A. Persons who are members of any fund or who are eligible for membership in any fund financed wholly or partly by public funds for the retirement of employees by the state of Louisiana or by a city, parish, village or other political subdivision in the state of Louisiana, shall not be entitled to membership in this system.

B. Individuals paid jointly by a participating employer and the parish are not eligible for membership in this system, except the following:

(1) City marshals and their employees.

(2) City constables and their employees.

(3) Clerks of city courts except in the city of New Orleans.

(4) Persons who have through error participated in this system for in excess of five years prior to January 1, 1988. Those persons who through error have participated in this system for less than five years on January 1, 1988 shall be allowed to transfer to the system to which they should otherwise belong in accordance with the provisions of R.S. 11:143.

C. Notwithstanding the provisions of Subsection A, above, any member who becomes eligible for membership in any other retirement system covering the same employment may elect to remain a member of this system in lieu of membership in the other system, by filing a notice in writing with the board within ninety days of becoming eligible. Such election shall be irrevocable.

D, E. Repealed by Acts 1992, No. 95, §2, eff. Oct. 1, 1992.

Acts 1978, No. 788, §1; Acts 1986, No. 1035, §1; Acts 1987, No. 582, §1; Redesignated from R.S. 33:7192 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 95, §§1 and 2, eff. Oct. 1, 1992; Acts 2011, 1st Ex. Sess., No. 15, §1, eff. June 12, 2011.

NOTE: See Acts 1986, No. 1035, §2.



RS 11:1753 - Membership of employees after consolidation; Terrebonne Parish; Lafayette Parish

§1753. Membership of employees after consolidation; Terrebonne Parish; Lafayette Parish

A. Notwithstanding any other provision of the law to the contrary, if the governing authorities of a parish and a municipality are consolidated into one governing authority and if the employees of the municipality are, at the time of the consolidation, members of the Municipal Employees' Retirement System of Louisiana, then, subsequent to the consolidation, those persons who were members of the Municipal Employees' Retirement System of Louisiana shall remain members thereof for so long as they remain continuously employed by the consolidated government, and the consolidated government shall be deemed to be the "employer" of said persons regarding participation in the Municipal Employees' Retirement System of Louisiana with all of the responsibilities incumbent therewith. All persons who become employed by the consolidated government subsequent to the consolidation shall, as a condition of employment, become members of the Parochial Employees' Retirement System of Louisiana if they otherwise satisfy the membership eligibility requirements therefor.

B. Notwithstanding the provisions of Subsection A of this Section, any employee of the Terrebonne Parish Consolidated Government who is a member of the Municipal Employees' Retirement System of Louisiana shall be transferred into the Parochial Employees' Retirement System of Louisiana in accordance with the following provisions:

(1) The transfer shall be mandatory and on behalf of each employee shall be transferred all employee and employer contributions, plus a sum representing interest on these contributions, at the board-approved actuarial valuation rate of the transferring system, compounded annually on all contributions for each year of contribution to the date of the transfer.

(2) In the event that the amount of funds transferred for each individual is less than the greater of the actuarial cost of service being transferred or the amount that would have been contributed by the person and his employer, including interest earned thereon at the board-approved actuarial valuation rate of the receiving system, had all of the person's credit originally been credited under the law governing the receiving system, the Terrebonne Parish Consolidated Government shall pay the deficit or difference, including the interest thereon at the board-approved actuarial valuation rate of the receiving system.

(3) The retirement percentage factor of the transferring system shall be used to calculate each transferred employee's retirement benefits based on his total account, including the number of years transferred under this Subsection.

(4) The Parochial Employees' Retirement System shall be reimbursed by the Terrebonne Parish government for any administrative costs associated directly with implementation of this Subsection.

C. Notwithstanding any other provision of law to the contrary, including Subsection A of this Section, any employee first employed on or after November 1, 2010, by any department created by the Home Rule Charter for the Lafayette City-Parish Consolidated Government, other than employees first employed by the police and fire departments who are enrolled in the Municipal Police Employees' Retirement System or the Firefighters' Retirement System, and any employee first employed on or after November 1, 2010, by the City Court of Lafayette, inclusive of the office of marshal, but exclusive of the judges of the city court, shall, as a condition of employment, become members of the Municipal Employees' Retirement System of Louisiana if they otherwise satisfy the membership eligibility requirements therefor.

Acts 1984, No. 35, §1; Redesignated from R.S. 33:7192.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 750, §1; Acts 1995, No. 591, §1; Acts 2010, No. 306, §1, eff. Nov. 1, 2010.



RS 11:1754 - Termination of membership

§1754. Termination of membership

An employee shall cease to be a member upon the occurrence of any of the following circumstances:

(1) He resigns, is dismissed, or is otherwise separated from service.

(2) He withdraws from active service with a retirement allowance granted under the provisions of this Chapter.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7193 by Acts 1991, No. 74, §3, eff. June 25, 1991.

{{NOTE: SEE ACTS 1992, NO. 220, §§1, 2 FOR UNCODIFIED SUBSTANTIVE PROVISIONS.}}



RS 11:1755 - Creditable service; service certificate; adjusted service date; repayment of withdrawn contributions

§1755. Creditable service; service certificate; adjusted service date; repayment of withdrawn contributions

A. Benefits and allowances as provided by this Chapter shall be based on total creditable service as prescribed below:

(1) Membership service: Service rendered by an employee after the agreement date for which contributions have been made and not withdrawn.

(2) Prior service: Service rendered by an employee prior to the agreement date and credited under the terms of the agreement or service rendered prior to the agreement date and purchased pursuant to Subsection F of this Section.

B. Immediately after the revision date, the board shall issue a service certificate to each member who has received credit for any service other than membership service. Such certificate shall include an adjusted service date which shall be the service date adjusted by the period of time for which credit has been approved. Service certificates shall be presented, thereafter, for any service date adjustments as a result of acquired credits or interruptions of service under rules prescribed by the board.

C.(1) A member who had withdrawn his contributions shall be entitled to credit for all previously credited service after at least six months of current membership service, upon repayment of withdrawn contributions for such service plus interest at the system's then currently assumed actuarial valuation rate of interest, compounded annually, from date of withdrawal of such contributions.

(2) Any payment for service credit pursuant to this Section received by the system on or after January 1, 2002, may be accomplished by a trustee-to-trustee transfer of monies to this fund from an annuity in compliance with Section 403(b) of the Internal Revenue Code or any successor thereto, or from a deferred compensation plan in compliance with Section 457 of the Internal Revenue Code or any successor thereto, so long as such transfer otherwise complies with all other applicable provisions of federal and state law.

D. Notwithstanding any provisions of this Section, any member who after having been a member of this system withdraws or withdrew from membership and thereafter returns to membership in a plan other than the plan in which he was previously a member, shall receive credit for such service only after payment of an amount to be determined by an actuarial study, based on the increased or decreased benefits of the new plan.

E.(1)(a) The provisions of this Subsection are limited in scope and shall only apply to members of this system whose employing municipality irrevocably elects such coverage. The board of trustees shall cause to be promulgated all regulations necessary to govern the procedures for municipalities to irrevocably elect coverage under the provisions of this Subsection.

(b) All unused earned annual and sick leave which has been accrued and accumulated by an employee, except as hereinafter provided, and for which payment cannot be made in accordance with law, ordinance, or any civil service rule at the time of retirement, shall be credited at the time of retirement to the member on the following basis:

Days

Percentage

of a Year

1- 26

10

27- 52

20

53- 78

30

79-104

40

105-130

50

131-156

60

157-182

70

183-208

80

209-234

90

235-260

100

(2) There shall be no limit on the amount of unused earned sick and annual leave that a member may convert to retirement credit on the basis of the above formula. No member, survivor, or beneficiary shall use any unused earned sick and annual leave to attain eligibility for any benefits provided by this Chapter.

(3) At the time the member retires, the employer shall submit to the board a report of unused earned sick and annual leave, computed in days only, plus unreported earnings and contributions.

(4) When extending credit for unused earned leave, fractional days of one-half or more shall be granted as one day and less than one-half day shall be disregarded. Any member who had previously terminated his employment for any period of time, but who later becomes reemployed as an active contributing member in this system, shall have contributed to the system for not less than eighteen months subsequent to his reemployment date before using converted unused earned sick and annual leave for purposes of benefit computation. Additional membership service obtained by conversion of unused earned sick and annual leave shall not be used in computation of average compensation.

(5) The actuarial cost of providing the conversion authorized by this Subsection shall be borne solely by and shall be paid to the board by the municipality that employed the member within thirty days of the date that the member retires.

F.(1) Notwithstanding any provision of law to the contrary and notwithstanding any agreement made pursuant to R.S. 11:1733, any member may purchase service credit for any amount of service not certified as prior service credit pursuant to R.S. 11:1733(A)(4) by his employing city, town, or village, but which service was rendered while employed with such city, town, or village prior to the agreement date.

(2) A member making a service credit purchase pursuant to this Subsection shall be required to pay into the system an amount calculated in accordance with R.S. 11:158(C). The amount payable shall be calculated by use of the actuarial funding method, assumptions, and tables in use at the time of the purchase of the service credit; however, the service hereby purchased shall not include military service credit. The member, in making his application for such service credit, shall furnish supporting documentation of all service for which credit is claimed, in such form as the board requires. No credit for such service shall be allowed until payment in full has been received by the system. Credit obtained under the provisions of this Subsection shall be usable for purposes of meeting the eligibility requirements for retirement and for calculating the value of retirement benefits.

G. The qualified military service of a member who has been reemployed under the terms of Section 414(u) of the United States Internal Revenue Code shall be treated, for vesting and benefit accrual purposes, as service completed under this Section, provided the member timely remits to the system any employee contributions which would have been required but for the member's leave of absence to perform qualified military service, in accordance with the terms of federal law.

Acts 1978, No. 788, §1. Amended by Acts 1981, No. 226, §1; Redesignated from R.S. 33:7194 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 542, §1; Acts 2001, No. 695, §1, eff. Jan. 1, 2002; Acts 2001, No. 999, §1, eff. June 27, 2001; Acts 2003, No. 684, §1, eff. July 1, 2003; Acts 2009, No. 59, §1, eff. July 1, 2009; Acts 2012, No. 529, §1, eff. June 30, 2012.

NOTE: See Acts 2003, No. 684, §2, relative to retroactive application of Act.



RS 11:1756 - Application for benefits; commencement of benefits; payment of benefits

§1756. Application for benefits; commencement of benefits; payment of benefits

A. A member or survivor eligible for a benefit of this Chapter shall make application for such benefit to the board.

B. The benefit shall commence upon the first day of the first month following withdrawal of the member from employment, provided such retirement received board approval, except that the retirement allowance for an eligible vested member shall commence on the first day of the first month following application for benefits and subsequent board approval.

C. The retirement allowance shall be paid in equal monthly installments for life and shall not be increased, decreased, revoked, or repealed except for error or where otherwise specifically provided by law.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7195 by Acts 1991, No. 74, §3, eff. June 25, 1991.

NOTE: See Acts 2003, No. 860, §§2 and 3, relative to benefits for certain system members and period of effectiveness of such provisions.



RS 11:1757 - Mode of payment options

§1757. Mode of payment options

A. Upon application for retirement any member may elect to receive his benefit in a retirement allowance payable throughout his life, or he may elect at that time to receive the actuarial equivalent of his retirement allowance in a reduced retirement allowance payable throughout life, with the provision that:

Option 2. Upon his death his reduced retirement allowance shall be continued throughout the life of and paid to the person he nominated by written designation duly acknowledged and filed with the board at the time of his retirement.

Option 3. Upon his death one-half of his reduced retirement allowance shall be continued throughout the life of and be paid to the person he nominated by written designation duly acknowledged and filed with the board at the time of his retirement.

Option 4. Some other benefit or benefits shall be paid either to the member or to the person or persons he nominated, provided the other benefit or benefits, together with the reduced retirement allowance shall be certified by the actuary to be of equivalent actuarial value to his retirement allowance and shall be approved by the board.

B. A retiree cannot change the designation of beneficiary.

C. No changes in the option elected by the member, other than to correct administrative error, shall be permitted after sixty days from date of receipt of retirement application by the board.

D. Any application for retirement shall be signed by the spouse of the member before the application may be submitted. In lieu of signing the original application form, the spouse may execute an agreement with the system that he or she consents to the election of the member. This Subsection shall apply to all spouses of members from whom the member is not legally separated at the time of submitting the application.

Acts 1978, No. 788, §1; Acts 1986, No. 438, §1; Redesignated from R.S. 33:7196 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 1027, §1.



RS 11:1758 - Disability retirement

§1758. Disability retirement

A. Eligibility for disability benefits, procedures for application for disability benefits, procedures for the certification of continuing eligibility for disability benefits, the authority of the board of trustees to modify disability benefits, and procedures governing the restoration to active service of an employee who formerly had a disability are specifically described and provided for in R.S. 11:201 through 224.

B. Once each year during the first five years following retirement of a member on a disability retirement allowance, and once in every three-year period thereafter, the board may require any disability beneficiary who has not yet attained the equivalent age of regular retirement to undergo a medical examination, at the beneficiary's expense, such examination to be made at the place of residence of said beneficiary if he is immovable or other place mutually agreed upon, by a physician on the State Medical Disability Board or a board designated specialist. The examining physician shall submit a report to the board of trustees recommending either the continuation or cessation of the beneficiary's disability status. A contested decision shall be appealed under the procedures described in R.S. 11:218.

C. Should the medical board report and certify to the board of trustees that such disability beneficiary is engaged in or is able to engage in a gainful occupation paying more than the difference between his retirement allowance and his final compensation, and should the board of trustees concur in such report, then the amount of his benefit shall be reduced to an amount which, together with the amount earnable by him shall equal the amount of his final compensation. Should his earning capacity be later changed, the amount of his benefit may be further modified; provided, that the new benefit shall not exceed the amount of the benefit originally granted. A beneficiary restored to active service at a salary less than the final compensation shall not become a member of the system.

D. Should a disability beneficiary under normal retirement age be restored to service at a compensation not less than his final compensation, his retirement allowance shall cease, he shall again become a member, and he shall contribute thereafter at the rate then in effect. Any such service certificate on the basis of which his service was computed at the time of his retirement shall be restored to full force and effect, and upon his subsequent retirement he shall be credited with all additional service, but should he be restored to active service on or after attainment of the age of fifty years, his benefit upon subsequent retirement shall not exceed the sum of the benefit which he was receiving immediately prior to his last restoration and the benefit that he would have received on account of his service since his last restoration had he entered service at that time as a new entrant.

E. A disability retirement allowance shall be modified by the board of trustees when the sum of (1) a whole life annuity equivalent of the benefits or financial awards which accrue to a disability retiree solely as the result of his disability and (2) the disability pension to which the retiree is entitled exceeds the amount of his average final compensation, in such a manner that the sum of the above equals the amount of average final compensation. Should these outside benefits or awards be reduced, exhausted, or terminated, the board of trustees may increase the disability pension then being received by a retiree so that the sum of the pension benefits and the outside benefits equals the amount of average final compensation; but, in no case shall the disability pension be increased to an amount greater than that to which the beneficiary was originally entitled when he retired. Individual private insurance settlements and separate private retirement accounts and any other similar private resources shall be specifically exempted from consideration in any of the above computations.

F. Should the medical board determine, and the board of trustees concur, that any disability beneficiary no longer has a disability, or should any disability beneficiary who has not attained normal retirement age refuse to submit to at least one medical examination in any one year, such disability beneficiary shall forfeit all rights to his benefits which shall be revoked by the board of trustees.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7197 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1759 - Return of accumulated contributions

§1759. Return of accumulated contributions

A. Subject to the restrictions contained herein, should a member not eligible to retire cease to be an employee under the provisions of this Chapter, he shall be paid the amount of his accumulated contributions upon demand.

B. Should a member die before retirement and not leave survivors eligible for benefits herein, the amount of his accumulated contributions shall be paid to his estate or to such person as he shall have nominated by written designation, duly executed and filed with the board.

C. Should the survivor of a member eligible for any benefit under this Chapter desire a refund of the member's contributions in lieu of such benefit, he shall receive such refund by notifying the board in writing, and executing a waiver of all benefits provided herein.

D. However, refunds of accumulated contributions shall not be required to be made to the member or to his estate until and unless the member has been out of service with a participating municipality for thirty days and until all contributions for said member have been submitted by the member's employer.

Acts 1983, No. 648, §1; Acts 1990, No. 48, §1; Redesignated from R.S. 33:7198 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1760 - Vesting

§1760. Vesting

A. A member who withdraws from active service on or after the revision date prior to becoming eligible for retirement, having at least ten years of creditable service, and having received no refund of his accumulated contributions, shall be entitled to receive a retirement allowance to commence on his earliest normal retirement date.

(1) Such deferred retirement allowance shall be computed according to the provisions of Part III or Part IV which governed such member prior to his withdrawal from service, based on final compensation and creditable service at date of withdrawal.

(2) During the period from the member's date of withdrawal from service to the member's earliest normal retirement date, he shall not be considered to be a member and therefore shall not be entitled to any benefits due a member. Upon retirement he shall be entitled to exercise all rights and privileges of a retired member.

B. A member who withdrew from active service prior to the revision date, and having received no refund of his accumulated contributions, shall be entitled to receive a vested retirement allowance according to the statutes in effect at time of such withdrawal.

C. Should a vested terminated member return to active employment, he shall become a member and shall contribute at the current rate.

Acts 1978, No. 788, §1; Acts 1989, No. 580, §1; Redesignated from R.S. 33:7199 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1761 - Cost-of-living adjustment; nonrecurring lump-sum benefit

§1761. Cost-of-living adjustment; nonrecurring lump-sum benefit

A. The board of trustees may use interest earnings on Plan A and Plan B investments in excess of normal requirements as determined by actuarial study to provide a cost-of-living adjustment to recipients of benefits of the respective plans who have been retired for a period of not less than one year. The amount of the adjustment shall not exceed two percent of the original benefit for each full calendar year of retirement. Such cost-of-living adjustments shall be paid only when such excess funds are available and payments shall be made in such manner and in such amount as determined by the board of trustees.

B.(1) Notwithstanding any provision of law to the contrary, in particular R.S. 11:242, the board of trustees is authorized to provide a permanent monthly cost-of-living adjustment to recipients of benefits of the respective plans who would otherwise be eligible for a cost-of-living adjustment pursuant to Subsection A of this Section. The cost-of-living adjustment shall be payable in a monthly amount not to exceed three percent of the normal monthly benefit payable to the recipient on the date the increase is granted but shall not be less than twenty dollars per month.

(2) The authority of the board of trustees to provide the cost-of-living adjustment provided in this Subsection shall become effective July 1, 2008. The authority of the board of trustees to provide the cost-of-living adjustment shall be nonrecurring, and the board of trustees shall not grant more than one cost-of-living adjustment pursuant to Paragraph (1) of this Subsection.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7201 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 247, §1; Acts 2007, No. 232, §1, eff. July 2, 2007; Acts 2008, No. 113, §1, eff. July 1, 2008.



RS 11:1762 - Reemployment of retirees

§1762. Reemployment of retirees

A.(1) Whenever a retiree receiving normal retirement benefits becomes reemployed by an employer such that his monthly earnings are equal to or less than the difference between his monthly average final compensation and his monthly retirement benefit, his retirement benefits shall continue and he shall not be a member of the system.

(2) Whenever a retiree receiving normal retirement benefits becomes reemployed by an employer such that his monthly earnings exceed the difference between his monthly average final compensation and his monthly retirement benefit, his retirement benefits shall be reduced by the amount his monthly earnings exceed the difference between his monthly average final compensation and his monthly retirement benefit for every month of such employment and he shall not be a member of the system.

B. For a retired member first reemployed on or after July 1, 2016, during a period of reemployment by an employer, the retiree and his employer shall make contributions to the retirement system as provided by this Chapter, but the retiree shall receive no additional service credit and shall not accrue any additional retirement benefit in the retirement system. Upon termination of reemployment, employee contributions paid since reemployment shall, upon application, be refunded to the retiree without interest. The retirement system shall retain the employer contributions and interest on contributions made pursuant to this Subsection.

C. The retired member and the employer shall immediately notify the board of the retiree's date of employment, the amount of his monthly salary, and any changes in salary, number of hours employed per week, estimated duration of employment, and date of termination of employment.

D. For purposes of this Section, there shall be an annual cost-of-living adjustment to the average final compensation figure used to determine whether benefits are to be continued or reduced. This cost-of-living adjustment shall be based upon and directly reflect the annual percentage increase or decrease in the Consumer Price Index for the preceding calendar year.

Added by Acts 1981, No. 225, §1; Redesignated from R.S. 33:7202 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 1081, §1, eff. Oct. 1, 1992; Acts 2016, No. 649, §1, eff. June 17, 2016.



RS 11:1763 - Deferred Retirement Option Plan

§1763. Deferred Retirement Option Plan

A. In lieu of terminating employment and accepting a service retirement allowance pursuant to R.S. 11:1781 and 1782, or R.S. 11:1801 and 1802, or R.S. 11:1789.3 and 1789.4, or 1808.3 and 1808.4, any member of Plan A who is eligible for a normal retirement pursuant to R.S. 11:1781 or 1789.3(A), (B), or (C), or any member of Plan B who is eligible for a normal retirement pursuant to R.S. 11:1801 or 1808.3(A), (B), or (C), may elect to participate in the Deferred Retirement Option Plan and defer the receipt of benefits in accordance with the provisions of this Section.

B. For purposes of this Section, creditable service shall not include service credit reciprocally recognized under R.S. 11:142.

C.(1) The duration of participation in the plan shall be specified and shall not exceed three years.

(2) Any person who had previously participated in the Deferred Retirement Option Plan, who remained in service after participating in the plan and who continues to be in service on July 1, 1993, shall be allowed to participate in the plan for one additional year subject to the same conditions and benefit payments that existed when the person first entered participation; written notice of the member's decision to reenter participation shall be given to the system.

D. A person may participate in the plan only once.

E. Upon the effective date of the commencement of participation in the plan, active membership and participation in the regular retirement plan of the system shall terminate and active membership and participation in the Deferred Retirement Option Plan of the system shall commence. Employer contributions shall continue to be payable by the employer during the person's membership and participation in the plan, but payment of employee contributions shall cease upon the effective date of the person's commencement of participation in the plan. For purposes of this Section, compensation and creditable service shall remain as they existed on the effective date of commencement of participation in the plan. The monthly retirement benefits that would have been payable, had the person elected to cease employment and receive a service retirement allowance, shall be paid into a subaccount within the Deferred Retirement Option Plan, which reflects the credits attributed to the person in the plan, but the monies shall remain a part of the regular retirement fund until disbursed to the person in accordance with plan provisions, and the monies shall not be subject to state income taxation while maintained in the fund or upon distribution therefrom.

F.(1) A person who participates in this plan shall not be eligible to receive a cost-of-living increase while participating, and shall not be eligible for a cost-of-living increase until his employment which made him eligible to become a member of the system has been terminated for at least one full year.

(2) With respect to any individual who was eligible to participate in the Deferred Retirement Option Plan prior to January 1, 2004, after a person has terminated his participation in the Deferred Retirement Option Plan, his individual account balance in the plan shall earn interest at the actual rate of return earned on the funds left on deposit with the system for the purpose of earning interest thereon as certified by the custodian of the system's assets. Any such interest shall be credited to his individual account balance on a daily basis. With respect to any individual who becomes eligible to participate in the Deferred Retirement Option Plan on or after January 1, 2004, all amounts which remain credited to the individual's subaccount after termination of participation in the plan shall be placed in liquid asset money market investments at the discretion of the board of trustees. Such account balances shall be credited with interest at the actual rate of return earned on such account balance investments less one-fourth of one percent per annum; or at the option of the system, the funds may be credited to subaccounts as herein established:

(a) The contributing period shall mean that time period when funds are being credited to the participant's subaccount which is maintained by the system.

(b) After the contributing period ends, the balance of the subaccount then may be transferred to a self-directed subaccount, which shall be known as the investment period.* Both subaccounts shall be within the Deferred Retirement Option Plan established herein. Management of the funds shall be by the system during the contributing period. When the funds are transferred to the self-directed subaccount for the investment period, the system is authorized to hire a third party provider. The third party provider shall act as an agent of the system for purposes of investing balances in the self-directed subaccounts of the participant as directed by the participant. The participant shall be given such options that comply with federal law for self-directed plans.

(c) The participant in the self-directed portion of this plan agrees that the benefits payable to the participant are not the obligations of the state or the system, and that any returns and other rights of the plan are the sole liability and responsibility of the participant and the designated provider to which contributions have been made. Furthermore, each participant, in accordance with this provision, shall expressly waive his rights as set forth in Article X, Section 29(A) and (B) of the Louisiana Constitution as it relates to his subaccount in the self-directed portion of the plan. By participating in the self-directed portion of the plan, the participant agrees that he and the provider shall be responsible for complying with all applicable provisions of the Internal Revenue Code. The participant also agrees that if any violation of the Internal Revenue Code occurs as a result of the participant's participation in the self-directed portion of the plan, it shall be the sole responsibility and liability of the participant and the provider, not the state or the system. There shall be no liability on the part of and no cause of action of any nature shall arise against the state, the system, or its agents or employees, for any action taken by the participant for choices the participant makes in relationship to the funds in which he chooses to place his subaccount balance.

G. The deferred retirement option plan fund shall not be subject to any fees, charges, or other similar expenses of any kind for any purpose.

H. Upon termination of employment at the end of the specified period of participation, a participant in the plan shall receive, at his option, a lump sum payment from the deferred retirement option plan fund equal to the payments made to that fund on his behalf, a true annuity based upon his account in that fund, or any other method of payment approved by the board of trustees. If a person elects to receive a true annuity or other method of payment approved by the board of trustees, funds shall be transferred from the deferred retirement option plan fund to the annuity reserve fund to provide for the annuity payments. The monthly benefits that were being paid into the deferred retirement option plan fund shall begin to be paid to the retiree.

I. If a participant dies during the period of participation in the plan, a lump sum equal to his account balance in the plan fund shall be paid to his named beneficiary or, if none, to his estate. If a participant terminates employment prior to the end of the specified period of participation, he shall receive a lump sum payment from the plan fund equal to his account in that fund, a true annuity based upon his account in that fund, or any other method of payment approved by the board of trustees and the monthly benefits that were being paid into the plan fund shall begin to be paid to the retiree. If a person elects to receive a true annuity or other method of payment approved by the board of trustees, funds shall be transferred from the plan fund to the annuity reserve fund to provide for the annuity payments.

J.(1) If employment is not terminated at the end of the period specified for participation in the plan, payments into the plan fund shall cease and the person shall resume active contributing membership in the system. Payments from the plan fund shall not be made until employment is terminated, nor shall the monthly benefits which were being paid into the plan fund during the period of participation be payable to the person until he terminates employment. Upon termination of employment, the person shall receive a lump sum payment from the plan fund equal to his account in that fund, a true annuity based upon his account in that fund, or any other method of payment approved by the board of trustees. If a person elects to receive a true annuity or other method of payment approved by the board of trustees, funds shall be transferred from the plan fund to the annuity reserve fund to provide for the annuity payments. Also upon termination of employment, the monthly benefits which were being paid into the plan fund shall begin to be paid to the retiree and he shall receive an additional benefit based on his additional service rendered since termination of participation in the fund, using the normal method of computation of benefit, subject to the following:

(a) If his period of additional service is less than the number of months used in the computation of his original benefit, the average compensation figure used to calculate the additional benefit shall be that used to calculate his original benefit.

(b) If his first employment making him eligible for membership in the system began on or before June 30, 2006, and his period of additional service is thirty-six months or more, the average compensation figure used to calculate the additional benefit shall be based on his compensation during the period of additional service.

(c) If his period of additional service is equal to or more than the number of months used in the computation of his original benefit, the average compensation figure used to calculate the additional benefit shall be based on his compensation during the period of additional service.

(d) In no event shall the additional benefit exceed an amount which, when combined with the original benefit, equals one hundred percent of the monthly final compensation figure used to compute the additional benefit.

(2) If a person dies or acquires a disability during the period of additional service, he shall be considered as having retired on the date of death or commencement of disability.

Acts 1991, No. 74, §3, eff June 25, 1991; Acts 1991, No. 68, §1; Acts 1992, No. 543, §1, eff. Jan. 1, 1993; Acts 1993, No. 929, §1, eff. July 1, 1993; Acts 1995, No. 569, §1, eff. July 1, 1995; Acts 2001, No. 960, §1, eff. July 1, 2001; Acts 2003, No. 962, §1, eff. Jan. 1, 2004; Acts 2006, No. 590, §1, eff. July 1, 2006; Acts 2006, No. 780, §1, eff. June 30, 2006; Acts 2012, No. 524, §1, eff. July 1, 2012; Acts 2012, No. 720, §1, eff. July 1, 2012; Acts 2014, No. 811, §4, eff. June 23, 2014.

*As appears in enrolled bill.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1764 - Maximum benefit

§1764. Maximum benefit

The actual retirement benefit paid to any retiree of this system at the time of retirement, whether for normal or disability retirement and whether the benefit is the full maximum allowable or reduced due to the selection of an optional mode of benefit payments as allowed by R.S. 11:1757, shall not exceed one hundred percent of the retiree's final salary or final compensation, whichever is greater.

Acts 1992, No. 1027, §1.



RS 11:1765 - City councilman or alderman service for which credit has not been received

§1765. City councilman or alderman service for which credit has not been received

A. Any member of the Municipal Employees' Retirement System serving, or who has served, as a city councilman or alderman who has prior service in that office and has been precluded from purchasing credit therefor, shall be allowed to purchase such service if application is made to the Municipal Employees' Retirement System as described herein, provided the member pays into the system an amount which, on an actuarial basis, totally offsets the increase in accrued liability of the system resulting from the purchase of the service credit. The amount payable shall be calculated by use of the actuarial funding method, assumptions, and tables in use at the time of the purchase of the service credit. However, the service hereby purchased shall not include military service credit.

B. In order to receive such credit, the member shall make application to the system in which he seeks to obtain the credit and shall furnish a detailed statement of all service for which credit is claimed, in such form as the board requires. No credit for such service shall be allowed until payment in full has been received by the system.

C. Credit obtained under the provisions of this Section shall be usable for purposes of meeting the eligibility requirements for retirement and for calculating the value of retirement benefits.

Acts 1992, No. 880, §1, eff. July 8, 1992.



RS 11:1766 - Deferred survivor benefits

§1766. Deferred survivor benefits

Upon the death of any former member of this system who had credit for at least twenty years of service, who withdrew from active service prior to attaining the age required to be eligible for normal retirement benefits, and who had not withdrawn his accumulated contributions from the system, the surviving spouse of such former member shall be eligible for survivor benefits equal to the actuarial equivalent of the Option 2 benefits that would have become payable to the surviving spouse at the time the former member would have begun receiving deferred normal retirement benefits, had the member survived until that date, elected Option 2, and died at that time.

Acts 1995, No. 687, §1, eff. July 1, 1995.



RS 11:1767 - Limitations on benefits

§1767. Limitations on benefits

A.(1) Notwithstanding any other provision of this system to the contrary, no member shall receive a benefit in any year in excess of the sum of the maximum employer-financed benefit and the member-financed benefit.

(a) The maximum employer-financed benefit shall equal the sum of ninety thousand dollars, except that it may exceed that sum if the excess is caused by adjustments made pursuant to this Section.

(b) The maximum employer-financed benefit for the year 1999, as adjusted, shall equal one hundred thirty thousand dollars. The member-financed benefit is the annual benefit that can be provided by annuitizing the member's after-tax accumulated contributions.

(2) Any benefit reduction required by this Section shall, to the extent possible, reduce the monthly pension to which the member would otherwise have been entitled and shall not affect the member's Deferred Retirement Option Plan account.

B.(1)(a) If the annual benefit begins before the member attains age sixty-two, the ninety thousand dollar limit described in Subparagraph A(1)(a) of this Section, as adjusted, shall be reduced in a manner prescribed by the United States secretary of the treasury.

(b) The adjustment authorized by Subparagraph (a) of this Paragraph may not reduce the member's annual benefit below seventy-five thousand dollars, if the member's benefit begins at or after age fifty-five, or the actuarial equivalent of seventy-five thousand dollars beginning at age fifty-five if benefits begin before age fifty-five.

(2)(a) If the annual benefit begins after the member attains age sixty-five, the ninety thousand dollar limit set forth in Subparagraph A(1)(a) of this Section, as adjusted, shall be increased so that it is the actuarial equivalent of the ninety thousand dollar limit at age sixty-five. The ninety thousand dollar limit on annual benefits, but not the seventy-five thousand dollar limit set forth in Subparagraph B(1)(b) of this Section, shall be adjusted annually as provided by Section 415(d) of the United States Internal Revenue Code and the regulations prescribed by the United States secretary of the treasury to reflect cost-of-living adjustments.

(b) The annual adjusted limit, set forth in Subparagraph (a) of this Paragraph, is effective as of January first of each calendar year and is applicable to benefits commencing during that calendar year. As a result of a cost-of-living increase, a benefit that had been limited by the provisions of this Section in a previous year may be increased with respect to future payments to the lesser of the new limit or the amount of benefit that would have been payable from this system without regard to the provisions of this Section.

(3) Annual benefits may not be paid in an amount greater than the accrued benefit under the plan. The maximum benefit limit, set forth in Subsection A of this Section, shall apply to a single-life annuity. If the benefit is payable in a form other than a single-life annuity, the maximum limit shall apply to the pension that is the actuarial equivalent of such single-life annuity, using an applicable interest rate and mortality table as prescribed by the United States Internal Revenue Service; however, the limit shall not be reduced for any benefit received as a disability retirement allowance or any payments received by the beneficiaries, survivors, or estate of a member as a result of the death of the member.

C. An annual benefit may be paid to any member in excess of the limit otherwise allowed in Subsection A of this Section if the annual benefit derived from the employer contributions under this and all other qualified plans of the employer subject to the limitations of Section 415(b) of the United States Internal Revenue Code does not, in the aggregate, exceed ten thousand dollars for the plan year or for any prior year; and the member has not at any time participated in a defined contribution plan maintained by the employer. For purposes of this Subsection, a member's own contributions to the system are not considered a separate defined contribution plan maintained by the employer.

D.(1) If a member is or has been a participant in one or more defined contribution plans maintained by the employer, the sum of the member's contributions paid to this system and any other qualified defined benefit plans of the employer and the annual additions under such defined contribution plan or plans may not exceed the lesser of twenty-five percent of the member's earned compensation or thirty thousand dollars, as adjusted by the United States Secretary of the Treasury.

(2) The sum of the "defined benefit plan fraction" and the "defined contribution plan fraction", as those terms are defined in Section 415 of the United States Internal Revenue Code, for any plan year in which Section 415 of the United States Internal Revenue Code is in effect, may not exceed one, for any calendar year in which the limits of Section 415(d) of the United States Internal Revenue Code are in effect and enforced by the United States Internal Revenue Service. If the sum of the defined benefit plan fraction and the defined contribution plan fraction exceeds one, in any such year for any member, or if the benefits under this plan and one or more other defined benefit plans of the employer would otherwise exceed the maximum employer-financed benefit, and the administrator of the other plan or plans does not reduce the contributions or benefits under such other plan, the employer-financed benefit payable by this system shall be reduced to the extent necessary to ensure compliance with the limitations provided in Section 415 of the United States Internal Revenue Code.

E.(1) If the United States Congress or the United States Internal Revenue Service, or both, later cause to be amended, any laws, regulations, or other guidelines pertaining to Section 415 of the United States Internal Revenue Code in order to permit higher service retirement benefits, then, for any retired member who had previously had a benefit reduced because it exceeded the limits set forth in this Section, the Board shall recalculate the retired member's benefit to be the smaller of either:

(a) The unreduced benefit based on this system's service retirement benefit formula in effect on the date the member retired.

(b) The maximum permissible benefit calculated under such amended laws or regulations.

(2) If a retroactive change is permissible, the board shall pay the retired member in a single payment an amount equal to the difference between the adjusted higher monthly benefit and the reduced benefit for the number of months the member has received the reduced benefit. However, no member shall receive any benefit under this Section to the extent that he has received a distribution with respect to such benefit from an excess benefit plan as set forth in Part VIII of this Chapter.

Acts 1999, No. 398, §1.



RS 11:1768 - Direct rollover of eligible rollover distributions

§1768. Direct rollover of eligible rollover distributions

A distributee may elect, at the time and in the manner prescribed by the board, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee in a direct rollover, notwithstanding any other provision of this system to the contrary that would otherwise limit a distributee's election under this Section.

Acts 1999, No. 398, §1.



RS 11:1769 - Internal Revenue Code; qualification requirements

§1769. Internal Revenue Code; qualification requirements

A.(1) The assets of this system shall be held for the exclusive benefit of the employees who are or become participating members of this system and their survivors and beneficiaries, and of retirees and their survivors and beneficiaries.

(2) Assets of the system shall not be used for or diverted to purposes other than the exclusive benefit of such members and retirees, or their survivors or beneficiaries, whether by operation or natural termination of the plan, by power of revocation or amendment, by the happening of a contingency, by collateral assignment, or by any other means.

B. The retirement benefit earned by a member shall be fully vested and nonforfeitable no later than the date he becomes eligible to retire. Benefits of affected members shall also become vested and nonforfeitable to the extent funded, upon the termination or partial termination of this system or the complete discontinuance of contributions thereto.

C. Forfeitures resulting from a termination of employment or a withdrawal of a member's own contributions may not be used to increase benefits to remaining members. This shall not preclude an increase in benefits by amendment to the benefit formula made possible by favorable investment results or for any other reason.

D.(1) A member's benefits shall be distributed, or commence to be distributed, to the member not later than April first of the year following the later of the calendar year in which such member attains age seventy and one-half years or in which he terminates employment, whichever is later.

(2) Distributions to a member and the member's beneficiary shall be made in accordance with Section 401(a)(9) of the United States Internal Revenue Code, including Section 401(a)(9)(D) thereof relating to incidental death benefits.

(3)(a) Except as otherwise provided in this Subsection, payments of death benefits to the survivor of a member who dies before any retirement benefits have been paid shall commence no later than one year after the death of the member.

(b)(i) Payments on behalf of any deceased member, including lump-sum payments, need not commence within the one-year period if all such payments on behalf of the deceased member are completed within five years after the member's death.

(ii) If the deceased member's spouse is the sole survivor, benefits to the spouse may begin as late as December thirty-first of the year the member would have attained age seventy and one-half years had such member lived.

(c) If a member dies after retirement benefits have commenced, benefits must continue to be distributed to the survivor at least as rapidly as provided for under the option elected by the member before his death.

E. Benefits in the event of termination of this system shall be limited as follows:

(1) In the event of a termination of this system, the benefit of any highly compensated member or former member is limited to a benefit that is nondiscriminatory under Section 401(a)(4) of the United States Internal Revenue Code. Benefits distributed to any member who was one of the twenty-five most highly compensated active and most highly compensated former employees of the employer are restricted such that the annual payments are no greater than an amount equal to the payment that would be made on behalf of the member under a single-life annuity that is the actuarial equivalent of the sum of the member's accrued benefit and the member's other benefits payable from this system.

(2) The provisions of Paragraph (1) of this Subsection shall not apply if, after payment of the benefit to a member described in that Paragraph, the value of system assets equals or exceeds one hundred and ten percent of the value of the current liabilities, as defined in Section 412(l)(7) of the United States Internal Revenue Code, or if the value of the benefits for a member described in Paragraph (1) of this Subsection is less than one percent of the value of all current liabilities of the system.

(3) For purposes of this Subsection, the term "benefit" includes any periodic income, withdrawals of any value payable to a living member, and any death benefits not provided for by insurance on the member's life.

F. As of January 1, 2012, any and all amendments required primarily for the purpose of maintaining continued compliance with the United States Internal Revenue Code and the regulations thereunder that do not require legislative action shall be enacted through the Louisiana Administrative Code.

Acts 1999, No. 398, §1; Acts 2012, No. 529, §1, eff. June 30, 2012.



RS 11:1781 - Eligibility for normal retirement

PART III. PLAN A. RETIREMENT ELIGIBILITY;

RETIREMENT COMPUTATION; SURVIVOR

BENEFITS; CONTRIBUTIONS

§1781. Eligibility for normal retirement

Any member of Plan A shall be eligible to retire if he has at least:

(1) Twenty-five years of creditable service, regardless of age.

(2) Ten years of creditable service, and is at least age sixty.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7231 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1999, No. 240, §1, eff. July 1, 1999.



RS 11:1781.1 - Early retirement eligibility; actuarially reduced benefits

§1781.1. Early retirement eligibility; actuarially reduced benefits

A. In addition to the provisions of R.S. 11:1781, any member of Plan A shall be eligible to retire with twenty years of service credit at any age, exclusive of military service and unused annual and sick leave. However, any member retiring under this Section shall have his benefit, inclusive of military service credit and allowable unused annual and sick leave, actuarially reduced from the earliest age that he would have normally become eligible for a regular retirement benefit under any provision of R.S. 11:1781, if he had continued in service to that age.

B. Any member who retires under this Section is not eligible to participate in the Deferred Retirement Option Plan.

Acts 1999, No. 230, §1, eff. June 11, 1999.



RS 11:1782 - Computation of normal retirement allowances; return of accumulated contributions

§1782. Computation of normal retirement allowances; return of accumulated contributions

The monthly amount of the retirement allowance for any member of Plan A shall consist of an amount equal to three percent of the member's final compensation multiplied by his years of creditable service, provided however, that:

(1) Any member who has held an elective office in a municipality which is a participating employer shall be paid an additional annuity equal to one-half of one percent for each year of such elective service.

(2) For any employee who was a member only of the supplemental plan prior to the revision date, the benefit earned for service credited prior to the revision date shall be determined on the basis of one percent of final compensation plus two dollars per month for each year of service credited prior to the revision date, and three percent of final compensation for each year of service credited after the revision date, and

(3) Any city marshal or deputy city marshal, excluding those members serving as city marshals and deputy city marshals of Bossier City or Ruston on June 30, 2003, shall receive an additional regular retirement benefit computed as follows: the monthly average of the seventy-two highest consecutive or joined months of supplemental marshals' earnings on which contributions were paid to the retirement system multiplied by the number of years contributions were paid to the retirement system on supplemental marshals' earnings multiplied by three percent for all service as a city marshal or deputy city marshal, plus one-half of one percent for all elected service as a city marshal. Should the period for which contributions are paid to the retirement system for supplemental marshals' earnings be less than seventy-two months, then the actual period on which contributions were paid shall be used to determine average supplemental marshals' earnings used to compute this benefit.

(4) Should a retired member die, without having received in retirement benefits an amount equal to his accumulated contributions standing to his credit at the date of his retirement, and leave no eligible survivors, any balance remaining to his credit shall be paid to his designated beneficiary or, if none, his estate.

Acts 1978, No. 788, §1. Amended by Acts 1981, No. 595, §1; Acts 1988, No. 716, §1; Acts 1991, No. 650, §1; Redesignated from R.S. 33:7232 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 1027, §2; Acts 2003, No. 938, §1, eff. July 1, 2003.



RS 11:1783 - Eligibility for disability retirement

§1783. Eligibility for disability retirement

A member shall be eligible to retire and receive a disability benefit if he has at least five years of creditable service, is not eligible for normal retirement, and suffers disability.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7233 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1784 - Computation of disability benefits

§1784. Computation of disability benefits

The board of trustees shall award disability benefits to eligible members who have been officially certified as having a disability by the State Medical Disability Board. The disability benefit shall be determined as follows:

(1) Upon retirement caused by disability, a member of Plan A shall be paid a disability benefit equal to the lesser of:

(a) An amount equal to three percent of the member's final compensation multiplied by his years of creditable service, but not less than forty-five percent of his final compensation, or

(b) An amount equal to what the member's normal retirement benefit would be based on the member's current final compensation, but assuming the member remained in continuous service until his earliest normal retirement age and using those retirement benefit computation factors which would be applicable to the member's normal retirement.

(2) Upon retirement caused by disability, a member may select any of the optional modes of benefit payments provided by R.S. 11:1757. The computation of any optional benefit payment shall be based upon the option factors the system utilizes for normal retirement and the ages of the member and the option beneficiary, projected to the member's earliest normal retirement age assuming the member remained in continuous service until that time.

Acts 1989, No. 68, §1, eff. Jan. 1, 1990; Redesignated from R.S. 33:7234 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1785 - Survivor benefits; eligibility

§1785. Survivor benefits; eligibility

A. Upon the death of any member with five or more years of creditable service, not eligible for normal retirement, the following benefits shall be paid:

(1) Surviving spouse with minor children--An amount equal to sixty percent of final compensation, such benefit to continue as long as the spouse lives or until no child in her care satisfies the definition of minor child.

(2) Surviving spouse with no minor children--Either (a) an amount equal to forty percent of final compensation payable upon the attainment of age sixty by the spouse, or upon acquiring a disability, and payable for as long as such spouse lives, or (b) an amount equal to the actuarial equivalent of forty percent of final compensation, but not less than twenty percent of final compensation, payable upon the death of the member and payable for as long as such spouse lives. In order to select the actuarial equivalent option, a surviving spouse must notify the system of the selection within ninety days of the death of the member; such selection shall be final and irrevocable and shall be in lieu of eligibility for the forty percent benefits.

(3) Surviving minor children with no unmarried surviving spouse--An amount equal to thirty percent of final compensation on account of each child not to exceed an aggregate of sixty percent of final compensation. Should more than two minor children survive, the benefit payable at any time to each eligible minor child shall be an amount determined by dividing the aggregate amount of all child benefits by the number of children then eligible to receive child benefits.

B. A spouse shall be deemed to have minor children, for as long as at least one minor child is legally under her care.

C. Any member who is eligible for normal retirement at the time of his death and who leaves a surviving spouse shall be deemed to have exercised Option 2 benefits on behalf of his surviving spouse, who shall be paid such benefits just as though the member had retired and elected Option 2 benefits prior to his death. Such benefits shall be in lieu of the death benefits provided in this Section. Upon the death of any member who is eligible for normal retirement at the time of his death and who leaves surviving minor children but no surviving spouse, an amount equal to thirty percent of the member's final compensation shall be paid to each minor child, not to exceed an aggregate of sixty percent. If more than two minor children survive the member, the benefit payable at any time to each eligible minor child shall be an amount determined by dividing the aggregate amount of all child benefits by the number of children then eligible to receive child benefits.

D. Effective January 1, 2007, in the case of a member who dies while on a leave of absence to perform qualified military service as described in Section 414(u) of the United States Internal Revenue Code, the member's beneficiary shall be entitled to any benefits that would have been provided, except those benefit accruals relating to the period of qualified military service, under the plan had the member resumed and then terminated employment on account of death, in accordance with Section 401(a)(37) of the United States Internal Revenue Code. However, the member's beneficiary shall be entitled to benefit accruals relating to the period of qualified military service provided the member's beneficiary timely remits to the system any employee contributions which would have been required but for the member's leave of absence to perform qualified military service, in accordance with the terms of federal law and R.S. 11:1755.

Acts 1978, No. 788, §1; Acts 1986, No. 481, §1; Acts 1989, No. 66, §§1, 2; Acts 1990, No. 422, §1; Redesignated from R.S. 33:7235 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 346, §1, eff. July 1, 1997; Acts 2012, No. 529, §1, eff. June 30, 2012; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1786 - Employee contributions

§1786. Employee contributions

Each member of Plan A shall contribute an amount equal to a percentage of his monthly earnings from each and every payment of earnings, which contributions shall be credited to annuity savings fund A, and which percentage shall be set by the board for each fiscal year within a range from nine and one-quarter percent to ten percent and shall become effective as of the next payroll period reportable on the employee's W-2 for that year.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7236 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2012, No. 717, §1, eff. July 1, 2012.



RS 11:1787 - Repealed

§1787. Repealed by Acts 2014, No. 142, §2, eff. May 22, 2014.



RS 11:1788 - Optional membership

§1788. Optional membership

A. Notwithstanding any other provision of law to the contrary, any municipality which has its employees covered under Social Security and enrolled in Plan B of this system, shall have the option of becoming members of Plan A. The municipality shall notify the system of its intention to be enrolled in Plan A in writing. The municipality shall not be entitled to transfer the service and contributions standing to their credit in Plan B to Plan A. After the effective date of such transfer, both the employee and employer shall make the current contributions required by each under Plan A.

B. The provisions of R.S. 11:142 relative to eligibility for retirement and benefit computation shall be applicable to any member who has credit in Plan A and Plan B as if the two plans are two distinct, separate, and independent public retirement systems. However, for benefit computation purposes, final compensation, as defined by R.S. 11:732(15), shall be based on all service in the system, regardless of in which plan, as if all credit were in the same plan.

Acts 1983, No. 453, §1; Acts 1983, 2nd Ex. Sess., No. 6, §1; Acts 1985, No. 83, §1; Acts 1990, No. 339, §1; Redesignated from R.S. 33:7237.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1789 - Creation; application

§1789. Creation; application

There is hereby created a subplan within Plan A of this system for persons who would otherwise be eligible for membership in the Municipal Employees' Retirement System of Louisiana Plan A but whose first employment making them eligible for membership in this system occurred on or after January 1, 2013. Such subplan shall be known as the "MERS Plan A Tier 2". Any other provisions of this Chapter or any other laws to the contrary notwithstanding, the retirement of such persons shall be governed by the provisions of Plan A Tier 2; however, the provisions of this Chapter applicable to Plan A Tier 1 shall apply to members of Tier 2 for any matter on which this Subpart is silent.

Acts 2012, No. 720, §1, eff. July 1, 2012.



RS 11:1789.1 - Application; definitions

§1789.1. Application; definitions

Terms not specifically defined in this Section shall have the meanings provided in R.S. 11:1732 unless a different meaning is clearly required by the context. For purposes of Plan A Tier 2:

(1) "Final compensation" shall mean the average monthly earnings during the highest sixty consecutive months, or joined months if service was interrupted. The earnings to be considered for the thirteenth through the twenty-fourth months shall not exceed one hundred fifteen percent of the earnings for the first through the twelfth months. The earnings to be considered for the twenty-fifth through the thirty-sixth months shall not exceed one hundred fifteen percent of the earnings for the thirteenth through the twenty-fourth months. The earnings to be considered for the thirty-seventh through the forty-eighth months shall not exceed one hundred fifteen percent of the earnings for the twenty-fifth through the thirty-sixth months. The earnings to be considered for the final twelve months shall not exceed one hundred fifteen percent of the earnings of the thirty-seventh through the forty-eighth months.

(2) "Member" shall include persons who would be eligible for system membership pursuant to R.S. 11:1751 but whose first employment making them eligible for membership in this system occurred on or after January 1, 2013.

Acts 2012, No. 720, §1, eff. July 1, 2012; Acts 2014, No. 142, §1, eff. May 22, 2014.



RS 11:1789.2 - Eligibility for membership

§1789.2. Eligibility for membership

Each person who would be eligible for membership pursuant to R.S. 11:1751 but whose first employment making him eligible for membership in this system occurred on or after January 1, 2013, shall become a member of the MERS Plan A Tier 2 of the system as a condition of employment.

Acts 2012, No. 720, §1, eff. July 1, 2012.



RS 11:1789.3 - Eligibility for retirement

§1789.3. Eligibility for retirement

A member of MERS Plan A Tier 2 shall be eligible for retirement if he has:

(1) Seven years or more of service, at age sixty-seven or thereafter.

(2) Ten years or more of service, at age sixty-two or thereafter.

(3) Thirty years or more of service, at age fifty-five or thereafter.

(4) Twenty-five years of service credit at any age, exclusive of military service and unused annual and sick leave. However, any member retiring under this Paragraph shall have his benefit, inclusive of military service credit and allowable unused annual and sick leave, actuarially reduced from the earliest age at which he would be entitled to a vested deferred benefit under any provision of this Section, if he had continued in service to that age. A member who elects to retire under the provisions of this Paragraph is not eligible to participate in the Deferred Retirement Option Plan.

Acts 2012, No. 720, §1, eff. July 1, 2012.



RS 11:1789.4 - Computation of normal retirement allowances; return of accumulated contributions

§1789.4. Computation of normal retirement allowances; return of accumulated contributions

The monthly amount of the retirement allowance for any member of MERS Plan A Tier 2 shall consist of an amount equal to three percent of the member's final compensation multiplied by his years of creditable service. In addition:

(1) Any city marshal or deputy city marshal shall receive an additional regular retirement benefit computed as follows: the monthly average of the seventy-two highest consecutive or joined months of supplemental marshals' earnings on which contributions were paid to the retirement system multiplied by the number of years contributions were paid to the retirement system on supplemental marshals' earnings multiplied by three percent for all service as a city marshal or deputy city marshal. Should the period for which contributions are paid to the retirement system for supplemental marshals' earnings be less than seventy-two months, then the actual period on which contributions were paid shall be used to determine average supplemental marshals' earnings used to compute this benefit.

(2) Should a retired member die without having received in retirement benefits an amount equal to his accumulated contributions standing to his credit at the date of his retirement, and leave no eligible survivors, any balance remaining to his credit shall be paid to his designated beneficiary or, if none, his estate.

Acts 2012, No. 720, §1, eff. July 1, 2012; Acts 2014, No. 142, §1, eff. May 22, 2014.



RS 11:1789.5 - Employee contributions

§1789.5. Employee contributions

Each member of Plan A Tier 2 shall contribute a percentage of his earnings from each and every payment of earnings, which contributions shall be credited to Annuity Savings Fund A, and which percentage shall be set by the board for each fiscal year within a range from eight percent to ten percent and shall become effective as of the next payroll period reportable on the employee's W-2 for that fiscal year.

Acts 2012, No. 720, §1, eff. July 1, 2012.



RS 11:1801 - Eligibility for normal retirement

PART IV. PLAN B. RETIREMENT ELIGIBILITY;

RETIREMENT COMPUTATION; SURVIVOR

BENEFITS; CONTRIBUTIONS

§1801. Eligibility for normal retirement

Any member of Plan B shall be eligible to retire if he has at least:

(1) Thirty years of creditable service, regardless of age.

(2) Ten years of creditable service, and is at least age sixty.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7271 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 873, §1, eff. July 1, 2001.



RS 11:1802 - Computation of normal retirement allowance

§1802. Computation of normal retirement allowance

The monthly amount of the retirement allowance for any member of Plan B shall consist of an amount equal to two percent of the member's final compensation multiplied by his years of creditable service, provided that:

(1) Any member who has held an elective office in a municipality which is a participating employer shall be paid an additional annuity equal to one-half of one percent for each year of such elective service; and

(2) Should a retired member die, without having received in retirement benefits an amount equal to his accumulated contributions standing to his credit at the date of his retirement, and leave no eligible survivors, any balance remaining to his credit shall be paid to his designated beneficiary or, if none, his estate.

(3) Any city marshal or deputy city marshal, excluding those members serving as city marshals and deputy city marshals of Bossier City or Ruston on June 30, 2003, shall receive an additional regular retirement benefit computed as follows: the monthly average of the seventy-two highest consecutive or joined months of supplemental marshals' earnings on which contributions were paid to the retirement system multiplied by the number of years contributions were paid to the retirement system on supplemental marshals' earnings multiplied by two percent for all service as a city marshal or deputy city marshal, plus one-half of one percent for all elected service as a city marshal. Should the period over which contributions are paid to the retirement system on supplemental marshals' earnings be less than seventy-two months, then the actual period for which contributions were paid shall be used to determine average supplemental marshals' earnings used to compute this benefit.

Acts 1978, No. 788, §1. Amended by Acts 1981, No. 595, §1; Acts 1982, No. 577, §1; Acts 1986, No. 73, §1; Acts 1991, No. 650, §1; Redesignated from R.S. 33:7272 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 791, §§1, 2, eff. June 30, 1997; Acts 2001, No. 873, §1, eff. July 1, 2001; Acts 2003, No. 938, §1, eff. July 1, 2003.



RS 11:1803 - Eligibility for disability retirement

§1803. Eligibility for disability retirement

A member shall be eligible to retire and receive a disability benefit if he has at least ten years of creditable service, is not eligible for normal retirement, and suffers disability.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7273 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1804 - Computation of disability benefits

§1804. Computation of disability benefits

The board of trustees shall award disability benefits to eligible members who have been officially certified as having a disability by the State Medical Disability Board. The disability benefit shall be determined as follows:

(1) Upon retirement caused by disability, a member of Plan B shall be paid a disability benefit equal to the lesser of:

(a) An amount equal to two percent of the member's final compensation multiplied by his years of creditable service, but not less than thirty percent of his final compensation, or

(b) An amount equal to what the member's normal retirement benefit would be, as based on the member's current final compensation, but assuming the member remained in continuous service until his earliest normal retirement age and using those retirement benefit computation factors which would be applicable to the member's normal retirement.

(2) Upon retirement caused by disability, a member may select any of the optional modes of benefit payments provided by R.S. 11:1757. The computation of any optional benefit payment shall be based upon the option factors the system utilizes for normal retirement and the ages of the member and the option beneficiary, projected to the member's earliest normal retirement age assuming the member remained in continuous service until that time.

Acts 1989, No. 68, §1, eff. Jan. 1, 1990; Redesignated from R.S. 33:7274 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 791, §1, eff. June 30, 1997; Acts 2001, No. 873, §1, eff. July 1, 2001; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1805 - Survivor benefits; eligibility

§1805. Survivor benefits; eligibility

A.(1) Upon the death of any member with five or more years of creditable service, who was not eligible for normal retirement, but who is survived by a spouse, the surviving spouse shall be paid either:

(a) An amount equal to thirty percent of the deceased member's final compensation, which becomes payable when the surviving spouse attains age sixty or acquires a disability and remains payable for the life of the surviving spouse.

(b) An amount equal to the actuarial equivalent of thirty percent of the deceased member's final compensation, but not less than fifteen percent of such final compensation, payable upon the death of the member and payable for the life of the surviving spouse.

(2) In order to select the actuarial equivalent option provided for in Subparagraph (1)(b) of this Subsection, a surviving spouse must notify the system of the selection within ninety days after the death of the member. Such selection shall be final and irrevocable and shall be paid in lieu of the benefit provided for in Subparagraph (1)(a) of this Subsection.

B. Any member who is eligible for normal retirement at the time of his death, and who leaves a surviving spouse shall be deemed to have exercised Option 2 benefits on behalf of his surviving spouse, who shall be paid such benefits just as though the member had retired and elected Option 2 benefits prior to his death.

C. Effective January 1, 2007, in the case of a member who dies while on a leave of absence to perform qualified military service as described in Section 414(u) of the United States Internal Revenue Code, the member's beneficiary shall be entitled to any benefits that would have been provided, except those benefit accruals relating to the period of qualified military service, under the plan had the member resumed and then terminated employment on account of death, in accordance with Section 401(a)(37) of the United States Internal Revenue Code. However, the member's beneficiary shall be entitled to benefit accruals relating to the period of qualified military service provided the member's beneficiary timely remits to the system any employee contributions which would have been required but for the member's leave of absence to perform qualified military service, in accordance with the terms of federal law and R.S. 11:1755.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7275 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 873, §1, eff. July 1, 2001; Acts 2012, No. 529, §1, eff. June 30, 2012; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1806 - Employee contributions

§1806. Employee contributions

Each member of Plan B shall contribute an amount equal to a percentage of his monthly earnings from each and every payment of earnings, which contributions shall be credited to the Annuity Savings Fund B, and which percentage shall be set by the board for each fiscal year in a range from five percent to six percent and shall become effective as of the next payroll period reportable on the employee's W-2 for that year.

Acts 1978, No. 788, §1. Amended by Acts 1981, No. 519, §1, eff. Jan. 1, 1982; Redesignated from R.S. 33:7276 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2012, No. 717, §1, eff. July 1, 2012.



RS 11:1807 - Repealed

§1807. Repealed by Acts 2014, No. 142, §2, eff. May 22, 2014.



RS 11:1808 - Creation; application

§1808. Creation; application

There is hereby created a subplan within the retirement Plan B of this system for persons who would otherwise be eligible for membership in the Municipal Employees' Retirement System of Louisiana Plan B but whose first employment making him eligible for membership in this system occurred on or after January 1, 2013. Such subplan shall be known as the MERS Plan B Tier 2. Any other provisions of this Chapter or any other laws to the contrary notwithstanding, the retirement of such persons shall be governed by the provisions of Plan B Tier 2; however, the provisions of this Chapter applicable to Plan B Tier 1 shall apply to members of Tier 2 for any matter on which the provisions of Plan B Tier 2 are silent.

Acts 2012, No. 720, §1, eff. July 1, 2012.



RS 11:1808.1 - Application; definitions

§1808.1. Application; definitions

Terms not specifically defined in this Section shall have the meanings provided in R.S. 11:1732 unless a different meaning is clearly required by the context. For purposes of Plan B Tier 2:

(1) "Final compensation" shall mean the average monthly earnings during the highest sixty consecutive months, or joined months if service was interrupted. The earnings to be considered for the thirteenth through the twenty-fourth months shall not exceed one hundred fifteen percent of the earnings for the first through the twelfth months. The earnings to be considered for the twenty-fifth through the thirty-sixth months shall not exceed one hundred fifteen percent of the earnings for the thirteenth through the twenty-fourth months. The earnings to be considered for the thirty-seventh through the forty-eighth months shall not exceed one hundred fifteen percent of the earnings for the twenty-fifth through the thirty-sixth months. The earnings to be considered for the final twelve months shall not exceed one hundred fifteen percent of the earnings of the thirty-seventh through the forty-eighth months.

(2) "Member" shall include persons who would be eligible for system membership pursuant to R.S. 11:1751 but whose first employment making them eligible for membership in this system occurred on or after January 1, 2013.

Acts 2012, No. 720, §1, eff. July 1, 2012.



RS 11:1808.2 - Eligibility for membership

§1808.2. Eligibility for membership

Each person who would be eligible for system membership pursuant to R.S. 11:1751 but whose first employment making him eligible for membership in this system occurred on or after January 1, 2013, shall become a member of the MERS Plan B Tier 2 of the system as a condition of employment.

Acts 2012, No. 720, §1, eff. July 1, 2012.



RS 11:1808.3 - Eligibility for retirement

§1808.3. Eligibility for retirement

Any member of MERS Plan B Tier 2 shall be eligible for retirement if he has:

(1) Seven years or more of service, at age sixty-seven or thereafter.

(2) Ten years or more of service, at age sixty-two or thereafter.

(3) Thirty years or more of service, at age fifty-five or thereafter.

(4) Twenty-five years of service credit at any age, exclusive of military service and unused annual and sick leave. However, any member retiring under this Paragraph shall have his benefit, inclusive of military service credit and allowable unused annual and sick leave, actuarially reduced from the earliest age at which he would be entitled to a vested deferred benefit under any provision of this Section, if he had continued in service to that age. Any member who retires under this Paragraph is not eligible to participate in the Deferred Retirement Option Plan.

Acts 2012, No. 720, §1, eff. July 1, 2012.



RS 11:1808.4 - Computation of normal retirement allowances; return of accumulated contributions

§1808.4. Computation of normal retirement allowances; return of accumulated contributions

The monthly amount of the retirement allowance for any member of MERS Plan B Tier 2 shall consist of an amount equal to two percent of the member's final compensation multiplied by his years of creditable service. In addition:

(1) Should a retired member die without having received in retirement benefits an amount equal to his accumulated contributions standing to his credit at the date of his retirement, and leave no eligible survivors, any balance remaining to his credit shall be paid to his designated beneficiary or, if none, his estate.

(2) Any city marshal or deputy city marshal shall receive an additional regular retirement benefit computed as follows: the monthly average of the seventy-two highest consecutive or joined months of supplemental marshals' earnings on which contributions were paid to the retirement system multiplied by the number of years contributions were paid to the retirement system on supplemental marshals' earnings multiplied by two percent for all service as a city marshal or deputy city marshal. Should the period for which contributions are paid to the retirement system for supplemental marshals' earnings be less than seventy-two months, then the actual period on which contributions were paid shall be used to determine average supplemental marshals' earnings used to compute this benefit.

Acts 2012, No. 720, §1, eff. July 1, 2012; Acts 2014, No. 142, §1, eff. May 22, 2014.



RS 11:1808.5 - Employee contributions

§1808.5. Employee contributions

Each member of MERS Plan B Tier 2 shall contribute an amount equal to a percentage of his earnings from each and every payment of earnings, which contributions shall be credited to Annuity Savings Fund B, and which percentage shall be set by the board for each fiscal year in a range from four percent to six percent and shall become effective as of the next payroll period reportable on the employee's W-2 for that fiscal year.

Acts 2012, No. 720, §1, eff. July 1, 2012.



RS 11:1821 - Board of trustees; membership; term of office; oath of office; compensation; voting power; vacancies

PART V. ADMINISTRATION

§1821. Board of trustees; membership; term of office; oath of office; compensation; voting power; vacancies

A. The board of trustees is authorized and empowered to administer the provisions of this Chapter and to establish such rules and regulations as required for the administration of its funds and transaction of its business.

B. The board shall be composed of eleven trustees as follows:

(1) Three active and contributing members of the system each of whom is an elected official elected to office in accordance with the Louisiana Election Code and has at least six years of creditable service.

(2) Three active and contributing members of the system who are not elected officials elected to office in accordance with the Louisiana Election Code, each of whom has at least six years of creditable service.

(3) The president of the Louisiana Municipal Association, who shall serve as an ex officio member during his tenure, or his designee.

(4) The chairman of the Senate Committee on Retirement, who shall serve as an ex officio member, or his designee.

(5) A member of the House Committee on Retirement appointed by the speaker of the House, who shall serve as a voting member, or the member's designee.

(6) The commissioner of administration, who shall serve as an ex officio member, or his designee.

(7) The state treasurer, who shall serve as an ex officio member, or his designee.

C. Except as otherwise provided in this Subsection, the term of office for each of the six trustees who are active contributing members of the system shall be for a period of six years. No person who has been elected to serve as an active and contributing member for more than one and one-half terms shall be elected to the board for another term.

D. Each trustee shall, not later than the first board meeting following his election or appointment, take an oath of office that he will diligently and honestly administer the affairs of the board, and that he will not knowingly or willingly permit to be violated any provision of law applicable to the system. Such oath shall be subscribed to by the member, certified by a board officer and immediately filed with the secretary of state.

E. The trustee shall serve without compensation but shall be reimbursed as provided by R.S. 11:181(D). Notwithstanding the exceptions provided in R.S. 42:1102(22) and 1123(41), no trustee shall accept any thing of economic value from any person identified in R.S. 42:1115(A)(1) unless the thing of value is food, drink, or refreshments consumed by the trustee while the personal guest of some person during an educational or professional development seminar or conference.

F. Each trustee shall be entitled to one vote on any and all actions before the board, with a majority of concurring votes being required for every decision or action by the board at any of its meetings. No decision or action shall become effective unless presented and so approved at a regular or duly called special meeting of the board.

G.(1) No participating employer shall have more than two elected trustees serving on the board at the same time.

(2) The members of the system shall elect each trustee in accordance with the election rules prescribed by the board.

(3) A trustee elected pursuant to Paragraph (B)(1) or (2) of this Section may continue to serve his full term if he remains a member of the system regardless of change in employment which qualified him for such position.

(4) A vacancy on the board in a position held by an elected trustee shall be filled for the unexpired term by election by the members of the system, except that if the unexpired term is less than two years, the board may fill the vacancy by appointment, for the unexpired portion of the term. If a trustee retires, he may continue to serve for the remainder of the term for which he was elected; however, if he ceases to be a member, his term shall expire.

H.(1) Any person whose name is submitted to the system as a candidate for election to the board of trustees shall have his name included on the election ballot, provided his name is submitted in accordance with the rules applicable to all candidates for such election.

(2) Upon receipt, each ballot received by the system shall be stored and kept in a secure location within the system office with access being limited to the director or his designee who can certify the date of receipt of each ballot and the safeguard procedures related thereto.

(3) The director of the system shall provide sufficient advance written notice to each person whose name appears on the election ballot, stating the time, date, and location that the election ballots will be counted and the results announced. Each nominee shall be eligible to attend the counting of the ballots.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7311 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 1013, §1; Acts 2001, No. 848, §1, eff. July 1, 2001; Acts 2013, No. 208, §1, eff. June 30, 2013; Acts 2014, No. 225, §1, eff. Feb. 27, 2015; Acts 2014, No. 791, §5; Acts 2016, No. 19, §1, eff. May 9, 2016; Acts 2016, No. 621, §1, eff. June 17, 2016; Acts 2016, No. 648, §1.

NOTE: See Acts 2014, No. 225, §2, relative to filling board vacancies between 2/27/15 and 7/1/2020.

NOTE: See Acts 2016, No. 648, §2, regarding applicability.



RS 11:1822 - Board officers

§1822. Board officers

The board shall elect from its members a chairman and vice chairman to serve at the board's pleasure. They shall perform the duty designated by the board and shall serve without compensation.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7312 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1823 - Board responsibilities; powers and duties

§1823. Board responsibilities; powers and duties

Each board member shall discharge his fiduciary duties solely in the interest of the system's members and beneficiaries and for the exclusive purpose of providing benefits to the members and their beneficiaries, and defraying reasonable expenses of administering the system, with the care, skill, prudence and diligence under the circumstances then prevailing that a prudent man acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims. The board shall have the following powers and duties in administering the system:

(1) To formulate and promulgate any and all necessary rules and regulations to facilitate the proper functioning of this system or the administration of any of its funds, provided the same are not inconsistent with the terms of this Chapter. The board shall have full authority to determine all questions of coverage and qualifications as to participation in and receipt of benefits under the system, and shall have the power to construe the provisions of this Chapter, and such questions as determined, or any construction so adopted by the board in good faith shall be binding on all parties and persons concerned. Any discretionary actions to be taken under this system by the board with respect to the classification of the employees, contributions, or benefits shall be uniform in their nature and applicable to all employees similarly situated.

(2) To authorize or suspend the payment of any benefit in accordance with this Chapter.

(3) To prepare and approve prior to the beginning of each fiscal year a budget of operating expenses for such year.

(4) To compel witnesses to attend meetings and to testify upon any necessary matter concerning the system.

(5) To request such information from any member or participating employer as is necessary for the proper operation of the system.

(6) To determine the length of prior service from such information as is available. Any such determination shall be conclusive as to any such period of service unless within one year of the issuance of the service certificate to an employee the board reconsiders the case and changes the determination.

(7) To establish an office or offices with suitable space for meetings of the board and for use of the necessary administrative personnel. All books and records of the system shall be kept in such office or offices or in such other places as the board shall designate for safe keeping.

(8) To appoint an administrative director to manage the office and carry out the technical administrative duties of the system.

(9) To appoint an actuary to perform all the necessary actuarial requirements of the system.

(10) To appoint such investment counsel as, in the opinion of the board, may be required from time to time.

(11) To obtain by employment or by contract such additional actuarial services and such legal services, in addition to that provided by the attorney general, and in such medical, clerical, or other services as is required for the efficient administration of the system.

(12) To determine and fix the rate of compensation to be paid to the administrative director, actuary, investment counsel, auditor, legal or medical counsel, and employees.

(13) To have the accounts of the system audited annually by a certified public accountant.

(14) To submit an annual statement to the authorized agent of each participating employer as soon after the end of each fiscal year as possible. The statement shall include the following:

(a) A balance sheet, showing the financial and actuarial condition of the system as of the end of the fiscal year.

(b) A statement of receipts and disbursements during such year.

(c) A statement showing changes in the various funds of the system during such year, and

(d) Such additional statistics as are deemed necessary for a proper interpretation of the condition of the system.

(15) To submit an individual statement to any participating member upon his reasonable request. The statement shall indicate the amount of creditable service and accumulated contributions to the employee's credit, as of the latest date practicable.

(16) To determine the limitations on the amount of cash to be invested in order to maintain such cash balances as may be deemed advisable to meet current requirements, and invest the available cash within these limits.

(17) To keep in convenient form the data necessary for all required calculations and valuations as required by the actuary.

(18) To keep a permanent record of all the proceedings of the board and such other records as shall be necessary or desirable for administration of the system.

(19) To establish such rules and regulations not inconsistent with the provisions of this Chapter as is necessary or desirable for the efficient administration of the fund, including the time and manner of reporting and making contributions by participating employers.

(20) To appoint committees of three or more trustees to perform such functions as may be directed by the board.

(21) To carry on generally any other reasonable activities, including, without limitation, the making of administrative decisions on participation and coverage, which are necessary for carrying out the intent of the system in accordance with the provisions of this Chapter.

(22) To include in the financial statement submitted to the legislature pursuant to R.S.11:171(A) an itemized schedule of all amounts paid by the system to or on behalf of the system's board members.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7313 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2016, No. 648, §1.



RS 11:1824 - Administrative director

§1824. Administrative director

The administrative director shall be in charge of the general administration of the system. He shall have such special powers and duties as may be properly delegated or assigned by the board from time to time. Such general administrative duties shall include: The employment of the system's office staff; the correlation of the board's actions with the authorized agent of each employer; the supervision of periodic disclosure to the members and beneficiaries of information necessary for the full understanding of their rights and obligations under the system; the computation of the amounts of benefits, prior service credits, and contributions required for reinstatement of credits for board consideration; the processing of accrued benefit claims and expenses of administration for payment; the placing of any and all matters before the board which require action or are in the interest of the board or the system; the preparation and maintenance of necessary and proper records for administrative and actuarial purposes; the preparation of any necessary or desirable communications in the course of operations of the system, and the carrying out of any actions of the board which are so delegated.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7314 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1825 - Medical board

§1825. Medical board

The medical board shall be appointed by the board of trustees and shall be composed of three physicians not members of the system. The medical board shall schedule and review all medical examinations required by the provisions of this Chapter, and shall investigate all essential statements and certificates by or on behalf of a member in connection with an application for disability retirement, and shall report in writing to the board of trustees its conclusions and recommendations upon all such applications. This Section shall be superseded in the event of the establishment of a state medical disability board.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7315 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1826 - Actuary

§1826. Actuary

A. The actuary shall be the technical advisor of the board on matters regarding the operation of the funds of the system.

B. Immediately after the revision date, and at least once every three years thereafter, the actuary shall make an actuarial investigation of the members as to mortality, disability, retirement, separation, marital status of employees, marriage of surviving spouses, interest, and employee earning rates.

C. In addition to such other duties as the board shall prescribe, the actuary shall:

(1) Recommend actuarial tables to be used for computing benefits and rate of contributions required of participating employers and members based on the investigation required by B, above.

(2) Make an annual valuation of the liabilities and reserves for present and prospective annuities and benefits, and certify to the correctness thereof.

(3) Review the terms of each new agreement as pertains to prior service, conduct such investigation as is necessary to determine the existing accrued liability, and recommend to the board the amount of employer contributions required to offset such liability.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7316 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1827 - Authorized agent; powers and duties

§1827. Authorized agent; powers and duties

The authorized agent shall be the representative of the employer for the system. It is his duty to act within the terms of the agreement between the board and the respective employer to facilitate the efficient operation of the system as it pertains to those employees of the employer who are members. His duties shall include:

(1) Attendance at board meetings on behalf of his employer.

(2) Presentation of membership and retirement applications from his employer's members to the system.

(3) Coordinating with the administrative director to insure the correct recordation of information and data pertinent to his employer and the system.

(4) Acting on behalf of his employer on all questions of eligibility, participation, benefits, coverage, administration, and contributions of the system.

(5) Ensuring that all communications from the system to the employer or its employees are properly distributed and disseminated.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7318 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1841 - Investment of funds by board of trustees

PART VI. MANAGEMENT AND EXPENDITURE OF FUNDS

§1841. Investment of funds by board of trustees

A. The board of trustees shall be the trustees of the several funds created by this Chapter and shall have full power to invest and reinvest such funds in accordance with the provisions of R.S. 11:263. The trustees shall have full power to hold, purchase, sell, assign, and transfer and dispose of any of the securities and investments in which any of the funds created herein shall have been invested as well as the proceeds of the investments and any moneys belonging to said funds.

B. The board of trustees annually shall allow regular interest on the amount in the fund at the end of the preceding year in each of the funds with the exception of the annuity savings fund. The amounts so allowed shall be due and payable to the funds and shall be annually credited thereto by the board of trustees from interest and other earnings on the monies of the retirement system. Any additional amount required to meet the interest on the fund of the system shall be paid from the Pension Accumulation Funds, and any excess of earnings over such amount required shall be paid to the pension accumulation funds. Regular interest shall mean such percentage rate to be compounded annually as shall be determined by the board of trustees on the basis of the interest earnings of the system for the preceding year and of the probable earnings to be made, in the judgment of the board, during the immediate future, such rate to be limited to a maximum of six percent.

Acts 1978, No. 788, §1; Acts 1984, No. 867, §2; Redesignated from R.S. 33:7351 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 142, §1, eff. May 22, 2014.



RS 11:1842 - Board of trustees as custodian of funds

§1842. Board of trustees as custodian of funds

A. The board of trustees shall be the custodian of the several funds. All expense vouchers and pension payrolls shall be certified by the administrative director. The administrative director shall furnish the board of trustees a surety bond in a company authorized to do business in Louisiana and in such an amount as shall be required by the board, the premium to be paid from the expenses of the fund.

B. The board shall not authorize the use of system funds to pay for a board member's attendance at more than one educational or professional development seminar or conference per fiscal year held outside of the state of Louisiana. The board shall not authorize the use of system funds to pay for a board member's attendance at any educational or professional development seminar or conference that is not affiliated with an association related to state retirement systems.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7352 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 142, §1, eff. May 22, 2014; Acts 2016, No. 648, §1.



RS 11:1843 - Cash deposit for payment of benefits

§1843. Cash deposit for payment of benefits

For the purpose of meeting disbursements for pensions, annuities, and other payments there may be kept available cash, not exceeding one percent of the total amount in the several funds of the retirement system, on deposit in one or more banks or trust companies of the state of Louisiana organized under the laws of the state of Louisiana or of the United States, provided, that the sum on deposit in any one bank or trust company shall not exceed ten percent of the paid up capital and surplus of such bank or trust company.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7353 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1844 - Selection of fiscal agents

§1844. Selection of fiscal agents

The board of trustees shall approve the fiscal agency bank or banks for the deposit of the funds and securities of this Retirement System provided that no bank shall be selected unless the bank is a fiscal agent of the state. The funds of the system held in any bank of the state shall be safeguarded by bonds or other securities acceptable for the protection of state deposits, the amount to be determined by the board of trustees.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7354 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1845 - Private interest of trustees and employees in financial operation of system prohibited

§1845. Private interest of trustees and employees in financial operation of system prohibited

Except as otherwise herein provided, no trustee and no employee of the board of trustees shall have any direct interest in the gains or profits of any investment made by the board of trustees, nor as such receive any pay or emolument for his service other than reimbursement of expenses as provided in Part V. No trustee or employee of the board shall, directly or indirectly, for himself or as an agent in any manner use the same, except to make such current and necessary payments as are authorized by the board of trustees; nor shall any trustee or employee of the board of trustees become an endorser or surety or in any manner an obligor for moneys loaned or borrowed by the board of trustees.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7355 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1861 - General

PART VII. METHOD OF FINANCING

§1861. General

All of the assets of the retirement system shall be credited according to the purpose for which they are held to one of eight funds, namely the annuity savings fund A, the annuity savings fund B, the annuity reserve fund A, the annuity reserve fund B, the pension accumulation fund A, the pension accumulation fund B, the Deferred Retirement Option Plan fund A, and the Deferred Retirement Option Plan fund B. Expenses for the entire system shall be paid from the pension accumulation fund from Plan A. Annually, a transfer of funds from the pension accumulation fund for Plan B shall be made to reimburse Plan A for the pro rata expenses attributable to Plan B.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7391 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 142, §1, eff. May 22, 2014.



RS 11:1862 - Funds to which assets credited

§1862. Funds to which assets credited

A. The annuity savings funds A and B shall be the funds to which shall be credited all accumulated contributions of members of Plans A and B, respectively. From each of these funds shall be paid the refunded contributions because of withdrawal or death of a member, and the amounts required to be transferred to the annuity reserve funds as prescribed by C, below.

B. The pension accumulation funds A and B shall be the funds to which shall be credited all payments to the system, exclusive of payments to the annuity savings fund and including contributions from employers and taxes from sheriffs and ex officio tax collectors on behalf of members of Plans A and B respectively. From each of these funds shall be paid the amounts required to be transferred to the annuity reserve funds as prescribed by Subsection C of this Section.

(1) On account of each member there shall be paid periodically as determined by the board, but not less than annually, into the pension accumulation funds, an amount equal to the employer contributions. The rate of contributions as prescribed in Part III and IV shall be adjusted by the board as required, based on the liabilities of the system as shown by actuarial valuation.

(2) Each sheriff and ex officio tax collector shall deduct one-fourth of one percent of the aggregate amount of the tax shown to be collected by the tax roll of each respective parish excepting Orleans Parish which money each respective sheriff shall turn over to the Municipal Employees' Retirement System of Louisiana periodically on an annual basis at the same time said sheriff disburses funds to the tax recipient bodies of his respective parish.

(3) The board of trustees shall annually apportion and pay to the Employees' Retirement System of the city of Baton Rouge and the parish of East Baton Rouge a percentage of the taxes remitted by the sheriff of East Baton Rouge Parish to the Employees' Retirement System for the fiscal year, the amount of this percentage being arrived at by dividing the number of employees who are members of the Employees' Retirement System of the city of Baton Rouge and the parish of East Baton Rouge, excluding policemen and firemen, by the total number of employees of all other municipalities in the parish of East Baton Rouge plus the members of said system.

(4) The taxes collected in accordance with Subsections 2 and 3, above, shall be apportioned between the pension accumulation funds A and B, based on the salary of members on which contributions were made for the previous fiscal year.

C. The annuity reserve funds A and B shall be the funds in which shall be held the reserves for liabilities for retirees and beneficiaries of plans A and B, respectively. Upon retirement or death of a member the respective annuity reserve fund shall be credited with said member's accumulated contributions and the required additional amount from the respective pension accumulation fund, so as to provide for the benefits of the applicable plan. All benefits shall be paid to retirees or beneficiaries from the respective annuity reserve fund, including any refund of contributions upon death after retirement. Should a member, retired for disability, return to active employment at a rate of compensation not less than his final compensation at time of his last retirement, the balance of his accumulated contributions reduced by the member's annuity payments received, shall be transferred to the respective annuity savings fund and credited to his individual account therein.

D. Repealed by Acts 2014, No. 142, §2, eff. May 22, 2014.

E. The deferred retirement option plan fund shall be the account in which shall be accumulated all payments made pursuant to R.S. 11:1763. Interest shall not be credited to the account.

F. If a member of Plan A ceases to be a member of Plan A and becomes a member of Plan B, the board of trustees may transfer all liabilities and assets attributable to such member from the annuity savings, pension accumulation, and annuity reserve funds of Plan A to the annuity savings, pension accumulation, and annuity reserve funds of Plan B. If a member of Plan B ceases to be a member of Plan B and becomes a member of Plan A, the board of trustees may transfer all liabilities and assets attributable to such member from the annuity savings, pension accumulation, and annuity reserve funds of Plan B to the annuity savings, pension accumulation, and annuity reserve funds of Plan A. The amount of liabilities and assets to be so transferred shall be determined in accordance with such rules and procedures as may be adopted by the board of trustees.

Acts 1978, No. 788, §1; Acts 1987, No. 582, §1; Acts 1988, No. 15, §1; Redesignated from R.S. 33:7392 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 142, §§1, 2, eff. May 22, 2014.



RS 11:1863 - Repealed

§1863. Repealed by Acts 2014, No. 142, §2, eff. May 22, 2014.



RS 11:1864 - Payment of contributions; delinquency penalty; agreement to deductions

§1864. Payment of contributions; delinquency penalty; agreement to deductions

A. Each participating employer shall pay into the appropriate fund, with respect to earnings, at such time or times as the board may by regulation prescribe, contributions in the amounts and at the rates prescribed by the board as set forth in Parts III and IV of this Chapter.

B. Every employer required to make payments pursuant to Subsection A of this Section, is authorized, to impose upon its employees, a contribution with respect to earnings as set forth in Parts III and IV of this Chapter and to deduct the amount of such contribution from earnings as and when paid. Contributions so collected shall be paid to the board in partial discharge of the liability of such employer. Failure to deduct such contribution shall not relieve the employee or employer of liability thereof.

C. Delinquent payments due pursuant to Subsection A of this Section, may, with interest at the system's actuarial valuation rate compounded annually, be recovered by action in a court of competent jurisdiction against the employer liable therefor or shall, upon due certification of delinquency and at the request of the board, be deducted from any other monies payable to such employer by any department or agency of the state.

D. The deductions provided for herein shall be made notwithstanding that the minimum compensation provided for by law for any member shall be reduced thereby. Every member shall be deemed to consent and agree to the deductions made and provided for herein and shall receipt for his full salary or compensation. The payment of salary or compensation less said deductions shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such person during the period covered by such payment, except as to the benefits provided under this Chapter. The employer shall certify to the board on each and every payroll or in such other manner as the board may prescribe, the amounts to be deducted; and each of said amounts shall be deducted, and when deducted shall be paid into the respective annuity savings fund, and shall be credited to the individual account of the member from whose compensation said deduction was made.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7394 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2009, No. 68, §1, eff. July 1, 2009.



RS 11:1865 - Employee contributions; city of Monroe

§1865. Employee contributions; city of Monroe

Notwithstanding the provisions of R.S. 11:1786, 1806, and 1864, or any other law to the contrary, the city of Monroe, at its discretion, is authorized to pay to the system, from its own funds, the employee contributions referenced in R.S. 11:1786, 1806, and 1864 and to take appropriate legal and administrative action to otherwise be in compliance with local, state, and federal laws.

Acts 1985, No. 177, §1, eff. July 6, 1985; Redesignated from R.S. 33:7395 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1866 - Employee contributions; city of Port Allen

§1866. Employee contributions; city of Port Allen

Notwithstanding the provisions of R.S. 11:1786, 1806, and 1864, or any other law to the contrary, the city of Port Allen, at its discretion, is authorized to pay to the system, from its own funds, the employee contributions referenced in R.S. 11:1786, 1806, and 1864 and to take appropriate legal and administrative action to otherwise be in compliance with local, state, and federal laws. The amount of any employee contributions paid by the city of Port Allen shall not be included in the earnings of the member as defined in R.S. 11:1732(12).

Acts 1986, No. 722, §1, eff. July 8, 1986; Redesignated from R.S. 33:7396 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1867 - Employee contributions; city of Kenner

§1867. Employee contributions; city of Kenner

Notwithstanding the provisions of R.S. 11:1786, 1806, and 1864, or any other law to the contrary, the city of Kenner, at its discretion, is authorized to pay to the system, from its own funds, the employee contributions referenced in R.S. 11:1786, 1806, and 1864 and to take appropriate legal and administrative action to otherwise be in compliance with local, state, and federal laws.

Acts 1995, No. 405, §1.



RS 11:1868 - Employee contributions; city of Slidell

§1868. Employee contributions; city of Slidell

Notwithstanding the provisions of R.S. 11:1786, 1806, and 1864, or any other law to the contrary, the city of Slidell, at its discretion, is authorized to pay to the system, from its own funds, the employee contributions referenced in R.S. 11:1786, 1806, and 1864 and to take appropriate legal and administrative action to otherwise be in compliance with local, state, and federal laws.

Acts 1995, No. 68, §1, eff. Jan. 1, 1996.



RS 11:1869 - Employee contributions; city of Mandeville

§1869. Employee contributions; city of Mandeville

Notwithstanding any provision of law to the contrary, the city of Mandeville, at its discretion, may pay to the system, from its own funds, all or a portion of the employee contributions referenced in this Chapter and take appropriate legal and administrative action to otherwise be in compliance with local, state, and federal laws. The payments authorized pursuant to this Section shall become effective thirty days after a favorable vote of the governing authority authorizing the use of additional public funds that would otherwise be deducted from employees' salaries.

Acts 2015, No. 285, §1, eff. June 30, 2015.



RS 11:1881 - Establishment of plan

PART VIII. EXCESS BENEFIT PLAN

§1881. Establishment of plan

There is hereby created a separate, unfunded, nonqualified excess benefit plan containing the terms and provisions set forth in this Part and intended to be a qualified governmental excess benefit arrangement, as defined in Section 415(m)(3) of the United States Internal Revenue Code.

Acts 1999, No. 398, §1.



RS 11:1882 - Definitions

§1882. Definitions

A. "Excess benefit participant" means any member whose retirement benefit as determined on the basis of all qualified plans of the employer without regard to the limitations of R.S. 11:1767 and comparable provisions of other qualified plans of the employer would exceed the maximum benefit permitted under Section 415 of the United States Internal Revenue Code.

B. "Maximum benefit" means the retirement benefit a member is entitled to receive from the system set forth in Parts III or IV of this Chapter in any month after giving effect to R.S. 11:1767 and any similar provisions of any other qualified plans of the employer designed to conform to Section 415 of the United States Internal Revenue Code.

C. "Unrestricted benefit" means the monthly retirement benefit a member, or the spouse or child of a member, would have received under the terms of all qualified plans of the employer, except for the restrictions of R.S. 11:1767 and any similar provisions of any other qualified plans designed to conform to Section 415 of the United States Internal Revenue Code.

Acts 1999, No. 398, §1.



RS 11:1883 - Benefit provided

§1883. Benefit provided

A. An excess benefit participant who is receiving benefits from this system is entitled to a monthly benefit under this excess benefit plan in an amount equal to the lesser of either:

(1) The member's unrestricted benefit, less the maximum benefit.

(2) The amount by which the member's monthly benefit from the system has been reduced because of the limitations of R.S. 11:1767.

B. A retirement benefit payable under this excess benefit plan shall be paid in the form and at the time it would have been paid as a monthly pension under the system except for the limitations under R.S. 11:1767 and Section 415 of the United States Internal Revenue Code. Each optional benefit form permitted under this excess benefit plan shall be the actuarial equivalent of each other permitted benefit form.

C. This plan shall be administered by the board of trustees of this system. Except as provided to the contrary by this Part, the rights, duties, and responsibilities of the board shall be the same for this excess benefit plan as for the system as set forth in Part V of this Chapter.

D. The actuary employed by the board is responsible for determining the amount of benefits that may not be provided under the system solely because of the limitations of R.S. 11:1767 and Section 415 of the United States Internal Revenue Code and thus the amount of contributions that will be made to this excess benefit plan rather than to the system.

E. The actuary designated in R.S. 11:1826 shall also provide advice to the board for this excess benefit plan.

Acts 1999, No. 398, §1.



RS 11:1884 - Contributions

§1884. Contributions

A.(1) Contributions may not be accumulated under this excess benefit plan to pay future retirement benefits. Instead, each payment of contributions by the employer that would otherwise be made to the system shall be reduced by the amount determined by the board as necessary to meet the requirements for retirement benefits under this excess benefit plan until the next payment of contributions is expected to be made to the system by the employer.

(2) The employer shall then pay to this excess benefit plan, out of the contributions that would otherwise have been made to the system, no later than the fourteenth day before the date of each distribution of monthly retirement benefits is required to be made from this excess benefit plan, the amount necessary to satisfy the obligation to pay monthly retirement benefits under this excess benefit plan.

B. The board shall satisfy the obligation of this excess benefit plan to pay retirement benefits out of the employer contributions so transferred.

C. The employer contributions otherwise required to be made to the system and any other qualified plans of the employer shall be divided into those contributions required to pay retirement benefits pursuant to this Part and those contributions paid into and accumulated to pay the maximum benefits required by any such other qualified plans.

D. Employer contributions made to provide retirement benefits pursuant to this Part may not be commingled with the monies of the system or any other qualified plan, nor may this plan ever receive any transfer of assets from the system.

Acts 1999, No. 398, §1.



RS 11:1901 - PAROCHIAL EMPLOYEES' RETIREMENT

CHAPTER 5. PAROCHIAL EMPLOYEES' RETIREMENT

SYSTEM OF LOUISIANA

PART I. GENERAL PROVISIONS

§1901. Name; date of establishment; effect of revision

A. The retirement system established as of January 1, 1953, according to Act 205 of 1952, and as subsequently amended, and placed under the management of the board for the purpose of providing retirement allowances and other benefits under the provisions of this Chapter, is hereby continued under the revised provisions of this Chapter.

B. The system shall continue to have the power and privileges of a corporation and shall continue to be known as the "Parochial Employees' Retirement System of Louisiana", and by such name all of its business shall be transacted, all of its funds invested and all of its cash and securities and other property held.

C.(1) Effective January 1, 1980, the system is hereby revised and shall be composed of two separate and distinct accounts, to be known as Plan A and Plan B, the provisions of which are outlined in this Chapter. The "regular plan" and the "supplemental plan" are hereby replaced. The reserves, funds, securities, and assets held under Plan A and Plan B shall remain separate and distinct and shall not be commingled. All agreements in effect prior to the effective date of this Act shall continue in full force and effect under the applicable plan as outlined in this Chapter.

(2) Effective July 1, 1997, the system is revised to include Plan C, as provided in Part IV-A of this Chapter, which shall be a separate and distinct account from the accounts known as Plan A and Plan B.

Redesignated from R.S. 33:6101 by Acts 1991, No. 74, §3, eff. June 25, 1991; Amended by Acts 1997, No. 867, §1, eff. July 1, 1997.



RS 11:1902 - Definitions

§1902. Definitions

As used in this Chapter, the following words and phrases shall have the following meanings, unless a different meaning is plainly required by context:

(1) "Accumulated contributions" means the sum of all amounts deducted from a member's compensation and credited to his individual account in the annuity savings fund.

(1.1) "Actuarial equivalent" shall mean a benefit of equivalent value to the accumulated contributions, annuity, or benefits, as the case may be, computed on the basis of such mortality and interest tables as shall be adopted by the board of trustees in accordance with the provisions of R.S. 11:1985.

(2) "Adjusted service date" means the service date adjusted by the amount of any creditable service other than membership service, or for any periods of interrupted service, and from which all creditable service shall be calculated.

(3) "Agreement" means the document of participation between a participating employer and the board, that sets forth the requirements and procedures for covering the employees of such participating employer under this system.

(4) "Agreement date" means the date as of which the provisions of this Chapter first become applicable to an employer.

(5) "Annuity reserve fund" means the fund in which shall be held the reserves for liabilities or retirees and beneficiaries.

(6) "Annuity savings fund" means the fund to which all accumulated contributions of members are credited.

(7) "Beneficiary" means the person designated in writing by a member to receive any benefits to which he may be entitled under this Chapter.

(8) "Board" or "board of trustees" means the board of trustees of this system.

(9) "Creditable service" means all periods of time for which credit is allowed towards any benefits of this Chapter.

(10) "Disability" means a condition which in the determination of the board renders an employee permanently and totally disabled, by bodily injury or disease, from performing the duties and responsibilities of his position; provided, however, that such condition is not, directly or indirectly, the result of military service, engaging in a felonious criminal enterprise, habitual drunkenness or use of narcotics, intentionally self-inflicted injury, or declared war or enemy action.

(11) "Earnings" shall mean the full rate of compensation paid to the member (employee); however, in computing the earnings of an employee for retirement purposes, the amount of overtime earnings to be used in the computation of earnings cannot exceed the average amount of overtime earnings received for the six-year period immediately preceding retirement. Earnings shall not include fees or commissions. This definition shall supersede any contrary provisions in the general retirement statutes regarding overtime computation, including that portion of* R.S. 11:233(B), so that all overtime is included in this computation, regardless of whether it was required to be worked in the employee's regular tour of duty.

(12)(a) "Employee" means any person who is employed as a permanent employee of a parish who works at least twenty-eight hours a week and whose compensation is paid wholly or partly by said parish, but excluding all persons employed by a parish or city school board, and all persons eligible for any other public retirement system in this state.

(b) "Employee" shall also mean a person employed by either the Police Jury Association of Louisiana, the Louisiana School Boards Association, or this retirement system and elected officials of the governing authority of any parish covered by this Chapter, and shall include members of school boards at their options. In any case of doubt, the board of trustees shall be the sole judge of who is an employee.

(c) "Employee" shall also mean a person employed by a district indigent defender program in this state, without regard to the source of funds for such districts or programs, provided the employee works at least twenty-eight hours a week. No person employed by an indigent defender program shall be entitled to receive credit for service rendered prior to becoming eligible for membership in the system.

(d) "Employee" shall also mean a person employed by a soil and water conservation district in this state, without regard to the source of funds for such districts.

(13) "Employer" means any parish in the state of Louisiana, excepting Orleans and East Baton Rouge Parishes, or the police jury or any other governing body of a parish which employs and pays persons serving the parish. "Employer" means also the Police Jury Association of Louisiana, the Louisiana School Boards Association, and this retirement system. "Employer" shall not mean a parish or city school board.

(14)(a) "Final compensation", for members hired on or before December 31, 2006, means the average monthly earnings during the highest thirty-six consecutive months or joined months if service was interrupted. The earnings to be considered for the thirteenth through the twenty-fourth month shall not exceed one hundred fifteen percent of the earnings of the first through the twelfth month. The earnings to be considered for the final twelve months shall not exceed one hundred fifteen percent of the earnings of the thirteenth through the twenty-fourth month.

(b) For members hired on or after January 1, 2007, "final compensation" means the average monthly earnings during the sixty highest consecutive months of employment or the sixty highest successive joined months of employment if interruption of service occurred. The earnings to be considered for the thirteenth through the twenty-fourth month shall not exceed one hundred fifteen percent of the earnings for the first through the twelfth month. The earnings to be considered for the twenty-fifth through the thirty-sixth month shall not exceed one hundred fifteen percent of the earnings for the thirteenth through the twenty-fourth month. The earnings to be considered for the thirty-seventh through the forty-eighth month shall not exceed one hundred fifteen percent of the earnings for the twenty-fifth through the thirty-sixth month. The earnings to be considered for the final twelve months shall not exceed one hundred fifteen percent of the earnings for the thirty-seventh through the forty-eighth month.

(15) "Final salary" means the average monthly earnings of a member during the twelve-month period immediately preceding his death or retirement.

(15.1) "Fiscal year" shall mean the twelve-month period ending on December 31, of each year.

(16) "Medical board" means the board of physicians which shall arrange for or review medical examinations as required by this Chapter or applicable state laws.

(17) "Member" means a contributing employee who is covered under the provisions of this Chapter. A person who has received a return of accumulated contributions pursuant to R.S. 11:1935 shall no longer be considered a member. If a person who has received a return of contributions is later employed in a capacity covered under the provisions of this Chapter, he shall become a member effective upon the date of that employment, notwithstanding the repayment, if any, of the returned contributions.

(18) "Members annuity" means that portion of a retirement allowance that is attributable to a member's accumulated contributions payable for life in equal monthly installments.

(19) "Minor child" means an unmarried child under the age of eighteen years who is: the issue of a marriage; the legally adopted child of a member of this system; the natural child of a female member of this system; the child of a male member of this system if a court of competent jurisdiction has made an order of filiation declaring the paternity of such a member for the child or if the father has formally acknowledged the child; or, who had a disability at the time of the member's death and who remains in such disability status.

(20) "Pension accumulation fund" means the fund to which shall be credited all payments to the system exclusive of those amounts to be credited to the annuity savings and expense funds.

(21) "Plan A" means the revised plan to replace a combination of the regular and supplemental plans, to be effective January 1, 1980, as outlined in Part III.

(22) "Plan B" means the revised plan to replace the regular plan, to be effective January 1, 1980, as outlined in Part IV.

(22.1) "Plan C" means the plan to be effective July 1, 1997, as outlined in Part IV-A of this Chapter.

(23) "Regular plan" means the original plan that became effective upon the establishment of the retirement system in 1953, as amended, excluding the supplemental plan.

(24) "Revision date" means January 1, 1980, the effective date of the establishment of Plan A and Plan B.

(25) "Service certificate" means a statement of a member's total creditable service as approved by the board.

(26) "Service date" means the date of enrollment of a member into the system.

(27) "Supplemental plan" means the supplementary plan established by Act No. 538 of 1968, as amended, to provide benefits in addition to those of the regular plan.

(28) "Surviving spouse" means a legal spouse who was married to a member at the time of the member's death and for at least twelve months immediately prior thereto.

(29) "System" or "retirement system" means the Parochial Employees' Retirement System of Louisiana, established as of January 1, 1953, defined in Chapter 5, Title 11 of the Louisiana Revised Statutes, and as subsequently amended.

(30) "Tier 1" means the benefit structure applicable to members hired prior to January 1, 2007.

(31) "Tier 2" means the benefit structure applicable to members hired on or after January 1, 2007.

Acts 1979, No. 765, §1; Acts 1981, No. 598, §1; Acts 1982, No. 718, §2; Acts 1983, No. 213, §1; Acts 1983, No. 214, §1; Acts 1988, No. 133, §1; Acts 1990, No. 450, §1; Redesignated from R.S. 33:6102 by Acts 1991, No. 74, §3, eff. June 25, 1991; Amended by Acts 1993, No. 855, §1; Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 2001, No. 695, §1, eff. Jan. 1, 2002; Acts 2003, No. 819, §1, eff. July 1, 2003; Acts 2006, No. 584, §1, eff. July 1, 2006; Acts 2006, No. 780, §1, eff. June 30, 2006; Acts 2012, No. 226, §1, eff. June 30, 2012; Acts 2014, No. 811, §4, eff. June 23, 2014.

*As appears in enrolled bill.

NOTE: See Acts 2006, No. 584, §3, relative to Act superseding conflicting provisions of Acts of 2006 R.S.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1903 - Admission of taxing districts; district indigent defender programs; soil and water conservation districts

§1903. Admission of taxing districts; district indigent defender programs soil and water conservation districts

A. Any taxing district of a parish that qualifies as an employer pursuant to R.S. 11:1902(13) or any branch or section of a parish that qualifies as an employer pursuant to R.S. 11:1902(13) including a hospital district, water district, library, district indigent defender program in this state, or soil and water conservation district in this state is hereby authorized to submit for approval by the board of trustees a plan for extending the benefits of this Chapter to employees of such district. Each such plan or any amendment thereof shall be approved by the board of trustees if it finds that such plan, or such plan as amended, is in conformity with such requirements as are provided in regulations of the board of trustees, except that no such plan shall be approved unless:

(1) it is in conformity with the requirements of this Chapter and applicable state law;

(2)(a) it provides that all services which are performed in the employ of the political subdivision or instrumentality, by any employees thereof, shall be covered by the plan; and

(b) it extends benefits to all employees of the political subdivision or instrumentality;

(3) it specifies the source or sources from which the funds necessary to make the payments required by Paragraph (1) of Subsection C and by Subsection D of this Section are expected to be derived and contains reasonable assurance that such sources will be adequate for such purpose;

(4) it provides for such methods of administration of the plan by the district as are found by the board of trustees to be necessary for the proper and efficient administration thereof;

(5) it provides that the political subdivision or instrumentality will make such reports, in such form and containing such information, as the board of trustees may from time to time require and comply with such provisions as the board of trustees may from time to time find necessary to assure the correctness and verification of such reports;

(6) it authorizes the system to terminate the plan in its entirety in the discretion of the board of trustees if it finds that there has been a failure to comply substantially with any provision contained in such plan, such termination to take effect at the expiration of such notice and on such conditions as may be provided by regulations of the board of trustees; and

(7) none of the employees of the political subdivision or instrumentality are eligible to participate in another Louisiana public retirement or pension system, plan, or fund based on the employee's employment with the political subdivision or instrumentality.

B. The board of trustees shall not finally refuse to approve a plan submitted under Subsection A of this Section, and shall not terminate an approved plan, without reasonable notice and opportunity for hearing to each district affected thereby. The board of trustees' decision in any such case shall be final, conclusive, and binding unless an appeal be taken by the political subdivision or instrumentality aggrieved thereby to the district court in accordance with the provisions of law with respect to review of civil causes by certiorari.

C.(1) Each district as to which a plan has been approved under this Section shall pay into the system contributions, with respect to earnings as defined in R.S. 11:1902(11), at such time or times as the board of trustees may by regulation prescribe, in the amounts and at the rates prescribed by the board of trustees as set forth in Part VII of this Chapter.

(2) Every political subdivision or instrumentality required to make payments under Paragraph (1) of this Subsection is authorized, in consideration of the employee's retention in, or entry upon, employment after enactment of this Chapter, to impose upon its employees, as to services which are covered by an approved plan, a contribution with respect to earnings as may be provided in Parts III and IV of this Chapter, and to deduct the amount of such contribution from the earnings as and when paid. Contributions so collected shall be paid into the contribution fund in partial discharge of the liability of such political subdivision or instrumentality under Paragraph (1) of this Subsection. Failure to deduct such contribution shall not relieve the employee or employer of liability therefor.

(3) Except as provided in R.S. 11:143 and notwithstanding any other provision of law to the contrary, employer contributions shall not be returned, refunded, transferred, or rolled over to any employee or employer or to any retirement system, plan, or fund.

D. Delinquent payments due under Paragraph (1) of Subsection C of this Section, may, with interest at the system's actuarial valuation rate compounded annually, be recovered by action in a court of competent jurisdiction against the district subdivision or instrumentality liable therefor or may, upon due certification of delinquency and at the request of the board of trustees, be deducted from any other monies payable to such district by any department or agency of the state.

E.(1) If any plan entered into under this Section is terminated, the taxing district, branch, or section of a parish which terminates its plan may not again participate in the system pursuant to this Section, unless approved by the board of trustees.

(2) Notwithstanding any other provision of law, if an employer terminates its agreement for coverage of its employees, the employer shall remit to the system that portion of the unfunded actuarial accrued liability, if any, which is attributable to the employer's participation in the system. The amount required to be remitted pursuant to this Paragraph shall be determined as of the December thirty-first immediately prior to the date of termination. Such determination shall be made using the entry age normal actuarial funding method.

(3) The amount due shall be determined by the actuary employed by the system and shall either be paid in a lump sum or amortized over ten years in equal monthly payments with interest at the system's actuarial valuation rate in the same manner as regular payroll payments to the system, at the option of the employer.

(4) Should the employer fail to make payment timely, the amount due shall be collected in the same manner as authorized by Subsection D of this Section and R.S. 11:2014.

F. Notwithstanding any provision of this Chapter to the contrary, a hospital service district located in a parish with a total population between seventy thousand and eighty thousand persons as of the latest federal decennial census may terminate coverage for employees of the district first hired on or after January 1, 2015, as further provided in this Subsection.

(1) If any plan entered into by a hospital district under this Section is prospectively terminated, the hospital district which prospectively terminates its plan may not again begin participation for new employees in the system pursuant to this Section, unless approved by the board of trustees.

(2) Prospective termination of a plan shall follow all notice and any other requirements of termination provided for in the plan agreement.

(3) If, pursuant to this Subsection, an employer terminates its agreement for coverage of its employees first hired after the effective date of the termination, the employer shall remit to the system that portion of the unfunded actuarial accrued liability, if any, which is attributable to the employer's termination. The amount required to be remitted pursuant to this Paragraph shall be determined as of the December thirty-first immediately prior to the date of termination. Such determination shall be made using the entry age normal actuarial funding method.

(4) The amount due shall be determined by the actuary employed by the system and shall either be paid in a lump sum or amortized over ten years in equal monthly payments with interest at the system's actuarial valuation rate in the same manner as regular payroll payments to the system, at the option of the employer.

(5) If the employer fails to make payment timely, the amount due shall be collected in the same manner as authorized by Subsection D of this Section and R.S. 11:2014.

G. Repealed by Acts 1993, No. 321, §1.

H. Repealed by Acts 2010, No. 871, §2, effective July 1, 2010.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980. Amended by Acts 1981, No. 232, §1; Acts 1983, No. 213, §1; Acts 1983, No. 214, §1; Acts 1985, No. 398, §1, eff. July 10, 1985; Acts 1988, No. 133, §1; Acts 1991, No. 674, §1, eff. July 18, 1991; Acts 1991, No. 686, §4, eff. Dec. 31, 1991; Redesignated from R.S. 33:6103 by Acts 1991, No. 74, §§3, 5, eff. June 25, 1991; Acts 1993, No. 320, §1; Acts 1993, No. 321, §1; Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 2003, No. 819, §1, eff. July 1, 2003; Acts 2006, No. 508, §1, eff. June 22, 2006; Acts 2008, No. 397, §1, eff. June 30, 2008; Acts 2010, No. 869, §1, eff. July 1, 2010; Acts 2010, No. 870, §1, eff. July 1, 2010; Acts 2010, No. 871, §2, eff. July 1, 2010; Acts 2014, No. 851, §1, eff. Jan. 1, 2015.



RS 11:1904 - Agreement amendments

§1904. Agreement amendments

If an employer wishes to transfer its employees from Plan B or Plan C to Plan A, then an amendment to the agreement must be executed subject to the same procedures and payments for existing accrued liability as if a new agreement had been executed.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6104 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 867, §1, eff. July 1, 1997.



RS 11:1905 - Exemption from execution

§1905. Exemption from execution

The following items are hereby exempt from any state or municipal tax and from levy and sale, garnishment, attachment, or any other process whatsoever as provided in this Chapter, except as provided in R.S. 11:292: the right of a person to a pension, an annuity, or a retirement allowance, or to the return of contributions, the pension, annuity, or retirement allowance itself, any optional benefit or any other right accrued or accruing to any person, and the moneys in various funds created by this Chapter. These enumerated items shall be unassignable, except as in this Chapter specifically otherwise provided. Benefits paid under this Chapter shall be exempt from state income tax. If the contributions of an employee are paid by an employer in order to secure credit for service, these funds may be assigned to the employer until such time as the employee has repaid contributions so paid or the employer has released the contributions so paid by written notice to the board.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Acts 1986, No. 767, §5; Redesignated from R.S. 33:6105 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:1906 - Protection against fraud

§1906. Protection against fraud

Any person who shall knowingly make any false statement or shall falsify or permit to be falsified any record or records of this system in an attempt to defraud the system shall be guilty of a misdemeanor and, on conviction thereof by any court of competent jurisdiction, shall be punished by a fine not to exceed one thousand dollars or imprisonment in the parish jail not to exceed twelve months, such fine and imprisonment at the discretion of the court.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6106 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1907 - Correction of errors

§1907. Correction of errors

Should any change or error in the records either through administrative error or fraud result in any member or beneficiary receiving from the system more or less than he would have been entitled to receive had the records been correct, the board shall correct such error and so far as practicable, shall adjust the payment in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled, shall be paid.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6107 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1908 - Application of amendments

§1908. Application of amendments

Amendments to this Chapter which have been or may be enacted shall be applicable only to persons who, on or after the effective date thereof, are in service as participating members, unless the amendatory act specifies otherwise.

Acts 1979, No. 765, §1; Redesignated from R.S. 33:6108 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1921 - Membership

PART II. MEMBERSHIP; CREDITABLE SERVICE;

GENERAL PROVISIONS APPLYING TO

PLAN A, PLAN B, AND PLAN C

§1921. Membership

A. The membership of this system shall be composed of all employees not specifically excluded by the provisions of this Part, as follows:

(1) Effective upon the revision date all employees shall become members of this system and shall be placed in the applicable plan as outlined below:

(a) Those participating in both the regular plan and the supplemental plan or only in the supplemental plan shall become members of Plan A.

(b) Membership shall be optional for those employees who are members of the supplemental plan only prior to the revision date.

(c) Those participating only in the regular plan shall become members of Plan B.

(2) All individuals who become employees after the revision date shall become members of Plan A, Plan B, or Plan C as determined by the plan in effect for each employer.

(3)(a)(i) Membership for elected officials of the parish, who are not eligible for membership in any other public retirement system in this state, shall be optional, and they shall have one year after taking the oath of office to elect to become members, provided they are otherwise eligible. No credit shall be given for any prior elected service.

(ii) A justice of the peace in Assumption Parish who did not exercise his option to become a member of the system within one year of taking his oath of office may elect to become a member on or before December 31, 2008. A justice of the peace who elects to become a system member pursuant to this Item may receive credit for past service by paying to the system on or before December 31, 2008, an amount calculated pursuant to R.S. 11:158. The payment for such service credit may be paid in whole or in part by the official's employer, as defined in R.S. 11:1902.

(b)(i) Membership for members of school boards, who are not eligible for membership in any other public retirement system in this state, shall be optional, and they shall have one year after taking the oath of office to elect to become members, provided they are otherwise eligible. No credit shall be given for any prior school board service.

(ii) From August 15, 1997, to January 15, 1998, any public school board member who is a member of this system shall have the option of terminating membership in this system. This option shall not be available after January 15, 1998. Each member who elects to terminate membership in this system shall provide thirty days written notice to the system of that election. Each person who elects to withdraw from this system shall receive a refund of the contributions paid by that member.

(iii) Each school board member who makes such an election and who remains in-service and who receives a refund of contributions upon termination of employment shall receive interest on such refunded funds for the period of time that the funds were maintained by the system after the election, equal to the overall portfolio earnings rate, reduced by one-half of one percent. Each school board member not eligible for retirement benefits who terminates employment at the time of the election shall be eligible to receive a refund of accumulated contributions, without interest.

(4) Any coroner and his assistants and employees shall be eligible for membership in this system for their entire salaries and may enter the system at any time on a current basis. No credit shall be given for any coroner's assistants' or employees' prior service; however, any coroner shall have the option of purchasing prior service credit as a coroner on an actuarial basis and subject to the provisions of R.S. 11:158.

(5) Those employees who were participating members of the system on December 31, 1979, shall be continued as members subsequent to that date, provided they are employees as defined herein, even though they do not work the number of hours per week required by the definition of employee as set forth herein and provided that all employee and employer contributions, plus five percent interest compounded annually from date of service if such contributions are delinquent, are paid to the system for all periods of employment since December 31, 1979. This Paragraph shall not apply to those employees who on December 31, 1979, worked at least the number of hours required by the definition of employee as set forth herein.

(6)(a) Membership shall be optional for unclassified employees of the parish of Caddo. As used in this Paragraph, the term "unclassified employee" means an employee who is not a part of the classified service of Caddo Parish as provided under the home rule charter of the parish of Caddo.

(b)(i) Each unclassified employee of Caddo Parish who is otherwise eligible for membership in this system, whose initial date of employment is on or after August 15, 1999, shall be eligible to irrevocably elect not to be a member of this system, provided such election is made either within sixty days commencing from the employee's initial date of employment or from the earliest date he becomes eligible for participation in any retirement plan sponsored by Caddo Parish.

(ii) Any unclassified employee who fails to make the election provided in this Subparagraph shall be considered to have made an election to become a member of this system.

(c) The provisions of this Paragraph are interpretative and intended to clarify and confirm the law in existence prior to August 15, 1999, whereby all unclassified employees of Caddo Parish whose initial date of employment was prior to August 15, 1999, and who have previously made a valid election not to participate in the system, pursuant to the law in effect at the time the election was made, shall be considered never to have been members of this system; and, for that reason, neither the unclassified employees of Caddo Parish who previously have elected not to participate in this system nor the governing authority of Caddo Parish itself shall be liable for the payment of employee or employer contributions relating to compensation earned prior to August 15, 1999, and no credit shall be granted to those employees for service rendered prior to that date.

(d) The provisions of this Paragraph shall be deemed to have no effect if and when the United States Internal Revenue Service issues any revenue ruling to the effect that permitting employees to exercise the option that is authorized by this Paragraph will result in the revocation of the qualified plan status of the Parochial Employees' Retirement System. In such a case, all employees who exercised such option shall be enrolled in the Parochial Employees' Retirement System and shall not receive credit therein for any prior service, unless such credit is purchased pursuant to the provisions of R.S. 11:158.

B. The agreement shall be the determining factor for purposes of placing members into the appropriate plan.

C. Membership shall be optional for those persons entering employment on or after October 1, 1996, who are fifty-five years of age or older who have credit for at least forty quarters in the Social Security system. Such election shall be made within ninety days of employment or within ninety days after July 1, 1997, whichever occurs later. This shall not apply to rehired retirees.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980. Amended by Acts 1981, No. 353, §1; Acts 1985, No. 956, §1, eff. July 23, 1985; Acts 1991, No. 686, §1, eff. Dec. 31, 1991; Redesignated from R.S. 33:6121 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 667, §1; Acts 1995, No. 1112, §1; Acts 1997, No. 341, §1; Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 1997, No. 902, §1; Acts 1997, No. 1214, §1, eff. July 1, 1997; Acts 1997, No. 1480, §1; Acts 1999, No. 680, §1; Acts 2008, No. 425, §1, eff. July 1, 2008; Acts 2011, 1st Ex. Sess., No. 15, §1, eff. June 12, 2011.



RS 11:1922 - Persons not eligible for membership; persons becoming eligible for membership in other systems

§1922. Persons not eligible for membership; persons becoming eligible for membership in other systems

A. Persons who are members of any fund or who are eligible for membership in any fund financed wholly or partly by public funds for the retirement of employees by the state of Louisiana or by a city, parish, village, or other political subdivision in the state of Louisiana, shall not be entitled to membership in this system.

B. Repealed by Acts 1992, No. 102, §2, effective retroactively to October 16, 1990.

C. Notwithstanding the provisions of Subsection A above, any member who becomes eligible for membership in any other retirement system covering the same employment may elect to remain a member of this system in lieu of membership in the other system, by filing a notice in writing with the board within ninety days of becoming eligible. Such election shall be irrevocable.

D. No member shall receive credit in this system for periods of employment, including military service, for which credit has been received in any other publicly funded retirement system, nor shall any member receive credit in any other publicly funded state of Louisiana retirement system for periods of employment, including military service, for which credit has been received in this system.

E. In accordance with the provisions of this Subsection, employees of the Police Jury Association of Louisiana are eligible for membership in Plan A of the system. The board of trustees of the system is hereby authorized to enter into an agreement with the governing authority of the association relative to this membership. If such an agreement is entered into, in addition to conditions otherwise required by law or which are customary, it shall provide that the association agrees that if a majority of its employees vote, in an election to be held prior to January 1, 1985, to participate in the plan, it shall henceforth require such membership as a condition of employment.

F. No person who is retired and receiving a benefit from this system shall be eligible for membership in this system.

G. Any person who is ineligible for membership in the publicly funded retirement system covered by his employment because of his failure to meet requirements or qualifications shall not be eligible for membership in this system.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Acts 1984, No. 815, §1; Acts 1988, No. 137, §1; Acts 1989, No. 557, §1; Redesignated from R.S. 33:6122 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 102, §§1 and 2; Acts 2010, No. 869, §1, eff. July 1, 2010.



RS 11:1923 - Membership of employees after consolidation; Terrebonne Parish; Lafayette Parish

§1923. Membership of employees after consolidation; Terrebonne Parish; Lafayette Parish

A. Notwithstanding any other provision of the law to the contrary, if the governing authorities of a parish and a municipality are consolidated into one governing authority and if the employees of the municipality are, at the time of the consolidation, members of the Municipal Employees' Retirement System of Louisiana, then, subsequent to the consolidation, those persons who were members of the Municipal Employees' Retirement System of Louisiana shall remain members thereof for so long as they remain continuously employed by the consolidated government, and the consolidated government shall be deemed to be the "employer" of said persons regarding participation in the Municipal Employees' Retirement System of Louisiana with all of the responsibilities incumbent therewith. All persons who become employed by the consolidated government subsequent to the consolidation shall, as a condition of employment, become members of the Parochial Employees' Retirement System of Louisiana if they otherwise satisfy the membership eligibility requirements therefor.

B. Notwithstanding the provisions of Subsection A of this Section, any employee of the Terrebonne Parish Consolidated Government who is a member of the Municipal Employees' Retirement System of Louisiana shall be transferred into the Parochial Employees' Retirement System of Louisiana in accordance with the following provisions:

(1) The transfer shall be mandatory and on behalf of each employee shall be transferred all employee and employer contributions, plus a sum representing interest on these contributions, at the board-approved actuarial valuation rate of the transferring system, compounded annually on all contributions for each year of contribution to the date of the transfer.

(2) In the event that the amount of funds transferred for each individual is less than the greater of the actuarial cost of service being transferred or the amount that would have been contributed by the person and his employer, including interest earned thereon at the board-approved actuarial valuation rate of the receiving system, had all of the person's credit originally been credited under the law governing the receiving system, the Terrebonne Parish Consolidated Government shall pay the deficit or difference, including the interest thereon at the board-approved actuarial valuation rate of the receiving system.

(3) The retirement percentage factor of the transferring system shall be used to calculate each transferred employee's retirement benefits based on his total account, including the number of years transferred under this Subsection.

(4) The Parochial Employees' Retirement System shall be reimbursed by the Terrebonne Parish government for any administrative costs associated directly with implementation of this Subsection.

C. Notwithstanding any other provision of law to the contrary, including Subsection A of this Section, any employee first employed on or after November 1, 2010, by any department created by the Home Rule Charter for the Lafayette City-Parish Consolidated Government, other than employees hired by the police and fire departments who are enrolled in the Municipal Police Employees' Retirement System or the Firefighters' Retirement System, and any employee first employed on or after November 1, 2010, by the City Court of Lafayette, inclusive of the office of marshal, but exclusive of the judges of the city court, shall, as a condition of employment, become members of the Municipal Employees' Retirement System of Louisiana if they otherwise satisfy the membership eligibility requirements therefor.

Acts 1984, No. 35, §1; Redesignated from R.S. 33:6121.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 750, §1; Acts 1995, No. 591, §1; Acts 2010, No. 306, §1, eff. Nov. 1, 2010.



RS 11:1924 - Termination of membership

§1924. Termination of membership

An employee shall cease to be a member upon the occurrence of any of the following circumstances:

(1) He resigns, is dismissed, or is otherwise separated from service.

(2) He withdraws from active service with a retirement allowance granted under the provisions of this Chapter.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6123 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1925 - Creditable service; service certificate; adjusted service date; repayment of withdrawn contributions; purchase of prior service credit

§1925. Creditable service; service certificate; adjusted service date; repayment of withdrawn contributions; purchase of prior service credit

A. Benefits and allowances as provided by this Chapter shall be based on total creditable service as prescribed below:

(1) Membership service: Service rendered by an employee after the agreement date for which contributions have been made and not withdrawn.

(2) Prior service: Service rendered by an employee prior to the agreement date, which has been credited under the terms of the agreement.

B. Immediately after the revision date, the board shall issue a service certificate to each member who has received credit for any service other than membership service. Such certificate shall include an adjusted service date which shall be the service date adjusted by the period of time for which credit has been approved. Service certificates shall be presented, thereafter, for any service date adjustments as a result of acquired credits or interruptions of service under rules prescribed by the board.

C. A member who had withdrawn his contributions shall be entitled to credit for all previously credited service after at least six months of current membership service, upon repayment of withdrawn contributions for such service plus interest at the board adopted valuation interest rate, compounded annually, from date of withdrawal of such contributions.

D. Notwithstanding any provisions of this Section, any member who after having been a member of this system withdraws or withdrew from membership and thereafter returns to membership in a plan other than the plan in which he was previously a member, shall receive credit for such service only after payment of an amount to be determined by an actuarial study, based on the increased or decreased benefits of the new plan.

E. A member of this system who has consecutive uninterrupted service in Plan A and Plan B or Plan A and Plan C shall comply with the eligibility and benefit computation provisions provided for in R.S. 11:142.

F. On and after January 1, 1990, a member of Plan A who repays withdrawn contributions based on service rendered in the Regular Plan shall comply with the eligibility and benefit computation provisions provided for in R.S. 11:142.

G. Any member who otherwise may purchase creditable service or repays refunded contributions to establish creditable service in the system pursuant to any provision of Title 11 of the Louisiana Revised Statutes, including but not limited to R.S. 11:143(D)(1), R.S. 11:144, R.S. 11:153, R.S. 11:1925, or R.S. 11:1939, may purchase or make a repayment for such creditable service through a direct transfer from a member's account balance in an Internal Revenue Code Section 403(b) Annuity or Internal Revenue Code Section 457 Plan. The system will accept such direct transfers as payment for creditable service purchased, or as repayment of refunded contributions to establish creditable service.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980. Amended by Acts 1981, No. 224, §1; Acts 1989, No. 557, §1; Redesignated from R.S. 33:6124 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 749, §1, eff. June 27, 1995; Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 1997, No. 902, §2; Acts 1999, No. 28, §1, eff. May 21, 1999; Acts 2004, No. 631, §1, eff. July 5, 2004.



RS 11:1926 - Repealed by Acts 1991, No. 686, 4, eff. Dec. 31, 1991; Redesignated from R.S. 33:6124.1 by Acts 1991, No. 74, 3, eff. June 25, 1991.

§1926. Repealed by Acts 1991, No. 686, §4, eff. Dec. 31, 1991; Redesignated from R.S. 33:6124.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.

{{NOTE: SEE SEC. 3 OF ACT 686 OF 1991.}}



RS 11:1927 - Conversion of annual and sick leave to normal retirement credit

§1927. Conversion of annual and sick leave to normal retirement credit

A. All accumulated annual leave for which payment cannot be made in accordance with law and all unused sick leave accumulated at the time of normal retirement shall be credited to the member on the basis of the number of days of annual and sick leave actually accrued divided by two hundred sixty annual working days.

B. The employer must submit to the board a report of unused sick and annual leave, computed in days only, plus unreported earnings and contributions immediately after the member retires.

C. When extending credit for unused leave, fractional days of one-half or more shall be granted as one day and less than one-half days shall be disregarded. A member retiring out of parish service shall not be allowed to use unused sick and annual leave to extend service credit unless he had a vested right thereto at the time he terminated his parish service. Additional membership service for unused sick and annual leave shall not be used in computation of average compensation.

D. There shall be no conversion of unused sick and annual leave toward disability retirement credit.

E. For members hired on or after January 1, 2007, each employer shall pay to the retirement system the actuarial cost of the leave to be converted at the time of normal retirement or upon entry into the Deferred Retirement Option Plan.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Acts 1991, No. 674, §1, eff. July 18, 1991; Redesignated from R.S. 33:6125 by Acts 1991, No. 74, §§3, 5, eff. June 25, 1991; Acts 2006, No. 584, §1, eff. July 1, 2006.

NOTE: See Acts 2006, No. 584, §3, relative to Act superseding conflicting provisions of Acts of 2006 R.S.



RS 11:1928 - Temporary employment of retirees; permanently employed retirees; membership; calculation of additional benefit; retirees in elected positions

§1928. Temporary employment of retirees; permanently employed retirees; membership; calculation of additional benefit; retirees in elected positions

A. Any person who has retired under the provisions of this Chapter may be temporarily employed by an employer participating in this plan, subject to the following limitations. If a retiree is under age sixty-five or has not been retired at least three years, he may be employed no more than four hundred eighty hours in a calendar year. If a retiree is age sixty-five or older and has been retired at least three years, he may be employed no more than one thousand forty hours in a calendar year. However, if the retiree is employed longer than the maximum hours stated above, his retirement benefit will be reduced by the amount earned after the allowed number of hours.

B.(1) If the retired member, who is otherwise eligible, becomes permanently employed by an employer participating in this plan, the retired member and the employer shall immediately notify the board of the retiree's date of employment, the amount of his monthly salary, any changes in salary, number of hours employed per week, estimated duration of employment, and date of termination of employment. However, this Section shall not apply to retirees who are elected to office and are prohibited from joining this system under Article X, Section 29.1(A) of the Constitution of Louisiana.

(2) At the time the retired member returns to permanent employment, the benefit of the retiree shall be suspended and he shall be considered as returning to active service and employee and employer contributions shall resume.

C. Upon subsequent termination of employment of a retired contributing member, the retired contributing member shall begin receiving his original retirement benefit and shall receive an additional benefit based on his additional service and the compensation earned during the period of additional service.

D. Notwithstanding the provisions of R.S. 11:1902(12)(a) or 1921(A)(3), if a retired member of the system is subsequently elected to an office covered by the system, sixty days after taking the oath of office his monthly retirement benefit shall be reduced by the amount of his monthly earnings.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980. Amended by Acts 1981, No. 227, §1; Redesignated from R.S. 33:6126 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 684, §1, eff. July 1, 1995; Acts 2001, No. 695, §1, eff. Jan. 1, 2002; Acts 2003, No. 819, §1, eff. July 1, 2003.



RS 11:1929 - Application for benefits; commencement of benefits; payment of benefits

§1929. Application for benefits; commencement of benefits; payment of benefits

A. A member or survivor eligible for a benefit of this Chapter shall make application for such benefit to the board.

B. The benefit shall commence upon the first day of the first month following withdrawal of the member from employment, provided such retirement receives board approval, except that the retirement allowance for an eligible vested member shall commence on the first day of the month following eligibility for retirement, subject to board approval.

C. The retirement allowance shall be paid in equal monthly installments for life and shall not be increased, decreased, revoked, or repealed except for error or where otherwise specifically provided by law.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6127 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1930 - Repealed by Acts 2003, No. 537, §2, eff. March 8, 2004.

§1930. Repealed by Acts 2003, No. 537, §2, eff. March 8, 2004.



RS 11:1930.1 - Repealed by Acts 2003, No. 537, §2, eff. March 8, 2004.

§1930.1. Repealed by Acts 2003, No. 537, §2, eff. March 8, 2004.



RS 11:1930.2 - Repealed by Acts 2003, No. 537, §2, eff. March 8, 2004.

§1930.2. Repealed by Acts 2003, No. 537, §2, eff. March 8, 2004.



RS 11:1930.3 - Repealed by Acts 2003, No. 537, §2, eff. March 8, 2004.

§1930.3. Repealed by Acts 2003, No. 537, §2, eff. March 8, 2004.



RS 11:1931 - Compliance with Internal Revenue Code provisions

§1931. Compliance with Internal Revenue Code provisions

The retirement system shall take all actions necessary to comply with the provisions of the Internal Revenue Code (IRC) applicable to qualified governmental retirement plans. The board shall promulgate rules in accordance with the Administrative Procedure Act to incorporate such IRC provisions into the retirement system's plan, and the plan provisions shall thereafter consist of this Chapter together with such properly promulgated rules.

Acts 1990, No. 450, §1; Redesignated from R.S. 33:6127.2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 261, §1; Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 2003, No. 537, §1, eff. March 8, 2004.

NOTE: See Acts 2003, No. 537, §3, relative to effective date. The rules were promulgated by the Board of Trustees of the Parochial Employees' Retirement System on March 8, 2004.



RS 11:1932 - Mode of payment options

§1932. Mode of payment options

A. Upon application for retirement any member may elect to receive his benefit in a retirement allowance payable throughout his life, or he may elect at that time to receive the actuarial equivalent of his retirement allowance in a reduced retirement allowance payable throughout life, with the provisions that:

(1) Option 2. Upon his death his reduced retirement allowance shall be continued throughout the life of and paid to the spouse to whom he was married at the time of his retirement.

(2) Option 3. Upon his death one-half of his reduced retirement allowance shall be continued throughout the life of and be paid to the spouse to whom he was married at the time of his retirement.

(3) Option 4. Some other benefit or benefits shall be paid either to the member or to the person or persons he nominated, provided the other benefit or benefits, together with the reduced retirement allowance shall be certified by the actuary to be of equivalent actuarial value to his retirement allowance and shall be approved by the board.

B. A retiree cannot change the designation of beneficiary.

C. No changes in the option elected by the member, other than to correct administrative error, shall be permitted after sixty days from date of receipt of retirement application by the board.

D. A member may not elect a time or method of receipt of benefits which creates a death benefit which is more than incidental.

E. No distribution from the system shall be made in any year to the extent that such distribution would violate the requirements under Internal Revenue Code Section 401(a)(9), including the minimum distribution incidental rules.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6128 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 261, §1; Acts 1999, No. 27, §1; Acts 2003, No. 819, §1, eff. July 1, 2003.



RS 11:1933 - Change of beneficiary upon judgment of divorce, judicial partition, or authentic act

§1933. Change of beneficiary upon judgment of divorce, judicial partition, or authentic act

Notwithstanding any other provision of the law to the contrary, in the event any retiree of the system becomes divorced, and in the Judgment of Divorce, Judicial Partition of Community Property, or Community Property Settlement by authentic act properly executed and recorded in the office of the parish recorder or register of conveyances the retiree is awarded or receives all benefits based on his service in the system, he shall be entitled to change his beneficiary or beneficiaries, and any subsequent benefits payable will be computed as an actuarial equivalent, as defined in R.S. 11:1932(A).

Added by Acts 1983, No. 647, §1; Acts 1987, No. 91, §1; Redesignated from R.S. 33:6128.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1934 - Disability retirement

§1934. Disability retirement

A. Eligibility for disability benefits, procedures for application for disability benefits, procedures for the certification of continuing eligibility for disability benefits, the authority of the board of trustees to modify disability benefits, and procedures governing the restoration to active service of an employee who formerly had a disability, as specifically described and provided for in R.S. 11:201 through 224, shall remain in full force except as otherwise provided in R.S. 11:1943, 1963, and 1973.

B. Once each year during the first five years following retirement of a member on a disability retirement allowance, and once in every three-year period thereafter, the board may require any disability beneficiary who has not yet attained the equivalent age of regular retirement to undergo a medical examination, at the beneficiary's expense, such examination to be made at the place of residence of said beneficiary if he is immovable or other place mutually agreed upon, by a physician on the State Medical Disability Board or a board designated specialist. The examining physician shall submit a report to the board of trustees recommending either the continuation or cessation of the beneficiary's disability status. A contested decision shall be appealed under the procedures described in R.S. 11:218.

C. Should the medical board report and certify to the board of trustees that such disability beneficiary is engaged in or is able to engage in a gainful occupation paying more than the difference between his retirement allowance and his final compensation, and should the board of trustees concur in such report, then the amount of his benefit shall be reduced to an amount which, together with the amount earnable by him shall equal the amount of his final compensation. Should his earning capacity be later changed, the amount of his benefit may be further modified; provided, that the new benefit shall not exceed the amount of the benefit originally granted. A beneficiary restored to active service at a salary less than the final compensation shall not become a member of the system.

D. Should a disability beneficiary under normal retirement age be restored to service at a compensation not less than his final compensation, his retirement allowance shall cease, he shall again become a member, and he shall contribute thereafter at the rate then in effect. Any such service certificate on the basis of which his service was computed at the time of his retirement shall be restored to full force and effect, and upon his subsequent retirement he shall be credited with all additional service.

E. A disability retirement allowance shall be modified by the board of trustees when the sum of (1) a whole life annuity equivalent of the benefits or financial awards which accrue to a disability retiree solely as the result of his disability and (2) the disability pension to which the retiree is entitled exceeds the amount of his average final compensation, in such a manner that the sum of the above equals the amount of average final compensation. Should these outside benefits or awards be reduced, exhausted, or terminated, the board of trustees shall increase the disability pension then being received by a retiree so that the sum of the pension benefits and the outside benefits equals the amount of average final compensation; but, in no case shall the disability pension be increased to an amount greater than that to which the beneficiary was originally entitled when he retired. Individual private insurance settlements and separate private retirement accounts and any other similar private resources shall be specifically exempted from consideration in any of the above computations.

F. Should the medical board determine, and the board of trustees concur, that any disability beneficiary no longer has a disability, or should any disability beneficiary who has not attained normal retirement age refuse to submit to at least one medical examination in any one year, such disability beneficiary shall forfeit all rights to his benefits which shall be revoked by the board of trustees.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6129 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 1999, No. 28, §1, eff. May 21, 1999; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1935 - Return of accumulated contributions

§1935. Return of accumulated contributions

A. Subject to the restrictions contained herein, should a member not eligible to retire cease to be an employee under the provisions of this Chapter, he shall be paid the amount of his accumulated contributions upon demand.

B. Should a member die before retirement and not leave survivors eligible for benefits herein, the amount of his accumulated contributions shall be paid to his estate or to such person as he shall have nominated by written designation, duly executed and filed with the board.

C. Should the survivor of a member eligible for any benefit under this Chapter desire a refund of the member's contributions in lieu of such benefit, he shall receive such refund by notifying the board in writing, and executing a waiver of all benefits provided herein.

D. However, refunds of accumulated contributions shall not be required to be made to the member or to his estate until thirty days after the effective date of the member's termination or resignation or death, and until all contributions for said member have been submitted by the member's employer.

E. If a member receives a refund of contributions and is subsequently rehired on or after January 1, 2007, the provisions of this Chapter applicable to members initially hired on or after January 1, 2007, shall apply.

Acts 1979, No. 765, §1; Acts 1983, No. 647, §1; Redesignated from R.S. 33:6130 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2006, No. 584, §1, eff. July 1, 2006.

NOTE: See Acts 2006, No. 584, §3, relative to Act superseding conflicting provisions of Acts of 2006 R.S.



RS 11:1936 - Vesting

§1936. Vesting

A. A member who withdraws from active service on or after the revision date prior to becoming eligible for retirement, having at least seven years of creditable service, and having received no refund of his accumulated contributions, shall be entitled to receive a retirement allowance to commence on his earliest normal retirement date.

(1) Such deferred retirement allowance shall be computed according to the provisions of Part III, Part IV, or Part IV-A whichever governed such member prior to his withdrawal from service, based on final compensation and creditable service at date of withdrawal.

(2) During the period from the member's date of withdrawal from service to the member's earliest normal retirement date, he shall not be considered to be a member and therefore shall not be entitled to any benefits due a member. Upon retirement he shall be entitled to exercise all rights and privileges of a retired member.

B. A member who withdrew from active service prior to the revision date, and having received no refund of his accumulated contributions, shall be entitled to receive a vested retirement allowance according to the statutes in effect at time of such withdrawal, provided he was eligible therefor.

C. Should a vested termination member return to active employment, he shall become a member and shall contribute at the current rate; but should such member return to employment after attaining the age of fifty, his benefit upon retirement shall not exceed the sum of the benefit for which he would have been eligible based on the previously credited service and the benefit for which he would be eligible based on the service since his latest employment, had he enrolled at that time as a new entrant.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6131 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 2001, No. 695, §1, eff. Jan. 1, 2002.



RS 11:1937 - Cost-of-living adjustment

§1937. Cost-of-living adjustment

The board may use investment earnings on Plan A, Plan B, and Plan C investments in excess of normal requirements as determined by actuarial valuation to provide an annual cost-of-living adjustment to recipients of benefits of the respective plan, aged sixty-two or over, who have been retired at least one year, in an amount not to exceed two and one-half percent for each year from the effective date of the benefit. Such cost-of-living adjustment shall be paid only when such excess funds are available and in such manner and amount as determined by the board. Any adjustments to benefits for cost-of-living changes made by formal action of the board of trustees as provided herein shall be considered amendments to the provisions of the retirement system, except that it shall not be considered an increase in benefits by reason of an amendment made after October 14, 1987, as described in R.S. 11:1930 and 1931. If made by formal action of the board of trustees, such changes must be disclosed to members of the retirement system.

Acts 1979, No. 765, §1; Acts 1990, No. 450, §1; Redesignated from R.S. 33:6133 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 695, §1, eff. Jan. 1, 2002.



RS 11:1938 - Deferred Retirement Option Plan

§1938. Deferred Retirement Option Plan

A. In lieu of terminating employment and accepting a service retirement allowance pursuant to R.S. 11:1941 and 1942, 1961 and 1962, or 1971 and 1972, any member who is eligible for a normal retirement allowance pursuant to R.S. 11:1941, 1961, or 1971 may elect to participate in the Deferred Retirement Option Plan and defer the receipt of benefits in accordance with the provisions of this Section.

B.(1) For purposes of this Section, except as provided in Paragraph (2) of this Subsection, creditable service shall not include service credit reciprocally recognized under R.S. 11:142.

(2) Any member whose service in this system when combined with service in any other state or statewide public retirement system exceeds thirty years shall be eligible to include reciprocally recognized service credit for purposes of this Section.

C. The default duration of participation in the plan shall be for three years. A participant can terminate participation in the plan prior to the end of the three-year period with written notice to the system if the participant terminates his employment.

D. A person may participate in the plan only once.

E. Upon the effective date of the commencement of participation in the plan, inactive membership in the system shall commence. Employer contributions shall continue to be payable by the employer during the person's participation in the plan, but payment of employee contributions shall cease upon the effective date of the person's commencement of participation in the plan. For purposes of this Section, compensation and creditable service shall remain as they existed on the effective date of commencement of participation in the plan. The monthly retirement benefits that would have been payable, had the person elected to cease employment and receive a service retirement allowance, shall be paid into the Deferred Retirement Option Plan Fund. No change in the optional retirement allowance or change in beneficiary which was originally selected may be made after the effective date of commencement of participation in the plan.

F.(1) A person who participates in this plan shall not be eligible to receive a cost-of-living increase while participating, and shall not be eligible for a cost-of-living increase until his employment which made him eligible to become a member of the system has been terminated for at least one full year.

(2)(a) After a person terminates participation in this program, but provided that he has not terminated his employment which made him eligible to become a member of this system, all amounts which remain credited to the individual's subaccount after termination of participation in the plan shall be placed in liquid asset money market investments at the discretion of the board of trustees.

(b) The contributing period shall mean that time period when funds are being credited to the participant's subaccount which is maintained by the system.

(c) After the contributing period ends, the balance of the subaccount shall be credited annually with interest using the preceding twelve-month average of interest paid by the custodial bank's prime money market institutional shares fund.

G. The Deferred Retirement Option Plan Fund shall not be subject to any fees, charges, or other similar expenses of any kind for any purpose.

H. Upon termination of employment at the end of the specified period of participation, a participant in the plan shall receive, at his option, a lump sum payment from the Deferred Retirement Option Plan Fund equal to the payments made to that fund on his behalf, a true annuity based upon his account in that fund, or any other method of payment approved by the board of trustees. If a person elects to receive a true annuity or other method of payment approved by the board of trustees, funds shall be transferred from the Deferred Retirement Option Plan Fund to the Annuity Reserve Fund to provide for the annuity payments. The monthly benefits that were being paid into the Deferred Retirement Option Plan Fund shall begin to be paid to the retiree and he may not change the optional retirement allowance or beneficiary as originally selected.

I. If a participant dies during the period of participation in the plan, a lump sum equal to his account balance in the plan fund shall be paid to his named beneficiary or, if none, to his estate. If a participant terminates employment prior to the end of the specified period of participation, he shall receive a lump sum payment from the plan fund equal to his account in that fund, a true annuity based upon his account in that fund, or any other method of payment approved by the board of trustees and the monthly benefits that were being paid into the plan fund shall begin to be paid to the retiree. If a person elects to receive a true annuity or other method of payment approved by the board of trustees, funds shall be transferred from the plan fund to the Annuity Reserve Fund to provide for the annuity payments.

J.(1) If employment is not terminated at the end of the period specified for participation in the plan, payments into the plan fund shall cease and the person shall resume active contributing membership in the system. Interest shall accrue on the individual's account balance in the Deferred Retirement Option Plan Fund as specified in Paragraph (F)(2) of this Section.

(2) Payments from the plan fund shall not be made until employment is terminated, nor shall the monthly benefits which were being paid into the plan fund during the period of participation be payable to the person until he terminates employment.

(3) Upon termination of employment, the person shall receive a lump sum payment from the plan fund equal to his account in that fund, a true annuity based upon his account in that fund, or any other method of payment approved by the board of trustees. If a person elects to receive a true annuity or other method of payment approved by the board of trustees, funds shall be transferred from the plan fund to the Annuity Reserve Fund to provide for the annuity payments.

(4)(a) Also upon termination of employment, the monthly benefits which were being paid into the plan fund shall begin to be paid to the retiree and he shall receive an additional benefit based on his additional service rendered since termination of participation in the fund, using the normal method of computation of benefit, subject to the following:

(i) For any member hired on or before December 31, 2006:

(aa) If his period of additional service is less than thirty-six months, the final compensation figure used to calculate the additional benefit shall be that used to calculate his original benefit.

(bb) If his period of additional service is thirty-six months or more, the final compensation figure used to calculate the additional benefit shall be based on his compensation during the period of additional service.

(ii)(aa) For any member hired on or after January 1, 2007, whose period of additional service is less than sixty months, the final compensation figure used to calculate the additional benefit shall be that used to calculate his original benefit.

(bb) For any member hired on or after January 1, 2007, whose period of additional service is sixty months or more, the final compensation figure used to calculate the additional benefit shall be based on his compensation during the period of additional service.

(b) In no event shall the additional benefit exceed an amount which, when combined with the original benefit, equals one hundred percent of the final compensation figure used to compute the additional benefit.

(c) If a person dies or acquires a disability during the period of additional service, he shall be considered as having retired on the date of death or commencement of disability.

K. If the participant does not terminate employment at the end of the period specified for participation in the plan, he may select another optional retirement allowance and beneficiary, but only for the supplemental benefit based on any additional period of service rendered after termination under the plan.

L. A member who terminates employment and receives a lump sum or annuity distribution from the applicable Deferred Retirement Option Plan Fund and who subsequently returns to covered employment within a period less than the length of time that the member participated in the plan shall repay all funds withdrawn from the applicable fund, together with interest thereon from date of withdrawal to date of repayment at the valuation interest rate.

Acts 1990, No. 338, §2; Redesignated from R.S. 33:6134 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1991, No. 674, §1, eff. July 18, 1991; Acts 1995, No. 1035, §2, eff. June 29, 1995; Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 1997, No. 876, §1; Acts 1997, No. 1266, §1, eff. July 1, 1998; Acts 2001, No. 695, §1, eff. Jan. 1, 2002; Acts 2003, No. 962, §1, eff. Jan. 1, 2004; Acts 2004, No. 631, §1, eff. July 5, 2004; Acts 2006, No. 584, §1, eff. July 1, 2006; Acts 2014, No. 811, §4, eff. June 23, 2014; Acts 2016, No. 424, §1, eff. June 9, 2016.

NOTE: See Acts 2006, No. 584, §3, relative to Act superseding conflicting provisions of Acts of 2006 R.S.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1939 - Persons not properly enrolled or properly contributing as members

§1939. Persons not properly enrolled or properly contributing as members

A. Any person whose membership in the system was a mandatory condition of employment but was not enrolled as a member due to administrative error, may upon application receive credit for the time such person was otherwise eligible for membership. The person's employer shall certify the inclusive dates of employment and the salary earned by the member during these dates, or the person shall submit such other evidence in lieu thereof as shall be requested by the board. The person, his employer, and any other person submitting evidence on his behalf, shall certify all evidence by an affidavit in authentic form. Should any facts or evidence not be true which would disqualify him from benefits, the person shall lose all rights to any benefits from this system. In order to receive this credit the person and the employer shall pay the greater of: an amount equal to the employee and employer contributions which would have been paid had the person been enrolled at the time of employment, plus interest as determined by the board, which shall be not less than the system's actuarial valuation rate compounded annually, or an amount which, on an actuarial basis, totally offsets the increase in accrued liability of the system resulting from the receipt of the credit by the person. The amount payable shall be calculated by use of the actuarial funding method, assumptions, and tables in use by the system at the time of the person's application for credit.

B. Any member who was properly enrolled, but who was not contributing on his full rate of compensation due to administrative error, may upon application receive credit for the amount of earnings which would otherwise be used to determine the member's final compensation. The member's employer shall certify the inclusive dates of employment and the salary earned by the member during these dates. The member, his employer, and any other person submitting evidence on the member's behalf, shall certify all evidence by an affidavit in authentic form. In order to receive this credit the member and the employer shall pay the greater of: an amount equal to the employee and employer contributions which would have been paid using the member's correct rate of compensation at the time such compensation was received by the member, plus interest at the current system actuarial valuation rate, or an amount which, on an actuarial basis, totally offsets the increase in accrued liability of the system resulting from the receipt of the credit by the person. The amount payable shall be calculated by use of the actuarial funding method, assumptions, and tables in use by the system at the time of the member's application for credit. A member who does not purchase the additional credit relative to his full rate of compensation shall be given full eligibility service credit, however, he shall be given pro rata service credit based on the percentage of salary reported to the retirement system relative to his full rate of compensation for benefit computation purposes.

Acts 1991, No. 674, §1, eff. July 18, 1991; Redesignated from R.S. 33:6132 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 871, §1, eff. July 1, 2010.



RS 11:1939.1 - Qualified plan; direct rollover; eligible retirement plan; election

§1939.1. Qualified plan; direct rollover; eligible retirement plan; election

A. Notwithstanding any other provision of law to the contrary that would otherwise limit a state or statewide retirement system member's election under this Section, a distributee may elect, at the time and in the manner prescribed by the plan administrator, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee in a direct rollover.

B. If a distribution is one to which Sections 401(a)(11) and 417 of the Internal Revenue Code do not apply, such distribution may commence less than thirty days after the notice required under Section 1.411(a)-11(c) of the Income Tax Regulations is given, provided that:

(1) The plan administrator clearly informs the participant that the participant has a right to a period of at least thirty days after receiving the notice to consider the decision of whether or not to elect a distribution and, if applicable, a particular distribution option, and

(2) The participant, after receiving the notice, affirmatively elects a distribution.

C. As used in this Section, the following terms shall mean the following:

(1) "Direct rollover" means a payment by the plan to the eligible retirement plan specified by the distributee.

(2) "Distributee" means a member or former member. In addition, the member's or former member's surviving spouse, or the member's spouse or former member's spouse with whom a benefit or return of employee contributions is to be divided pursuant to R.S. 11:291(B) are distributees with reference to an interest of the member or former spouse.

(3) "Eligible retirement plan" means an individual retirement account described in Section 408(a) of the Internal Revenue Code, an individual retirement annuity described in Section 408(b) of the Internal Revenue Code, an annuity plan described in Section 403(a) of the Code, or a qualified trust described in Section 401(a) of the Internal Revenue Code, that accepts the distributee's eligible rollover distribution. However, in the case of an eligible rollover distribution to the surviving spouse, an eligible retirement plan is an individual retirement account or individual retirement annuity.

(4) "Eligible rollover distribution" means any distribution of all or any portion of the balance to the credit of the distributee, except that an eligible rollover distribution does not include: any distribution that is one of a series of substantially equal periodic payments, not less frequently than annually, made for the life or life expectancy of the distributee or the joint lives or joint life expectancies of the distributee and the distributee's designated beneficiary, or for a specified period of ten years or more; any distribution to the extent such distribution is required under Section 401(a)(9) of the Internal Revenue Code; and the portion of any distribution that is not includible in gross income, determined without regard to the exclusion for net unrealized appreciation with respect to employer securities.

Acts 1997, No. 689, §1, eff. retroactive to Jan. 1, 1993.



RS 11:1940 - Repealed by Acts 1997, No. 902, 2.

§1940. Repealed by Acts 1997, No. 902, §2.



RS 11:1941 - Eligibility for normal retirement

PART III. PLAN A. RETIREMENT ELIGIBILITY; RETIREMENT

COMPUTATION; SURVIVOR BENEFITS; CONTRIBUTIONS

§1941. Eligibility for normal retirement

A. Any member of Plan A hired on or before December 31, 2006, shall be eligible to retire if he has at least:

(1) Thirty years of creditable service, regardless of age.

(2) Twenty-five years of creditable service, and is at least age fifty-five.

(3) Ten years of creditable service, and is at least age sixty.

(4) Seven years of creditable service, and is at least age sixty-five.

B. Any member of Plan A who is hired on or after January 1, 2007, shall be eligible to retire if he has at least:

(1) Thirty years of creditable service, and is at least age fifty-five.

(2) Ten years of creditable service, and is at least age sixty-two.

(3) Seven years of creditable service, and is at least age sixty-seven.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6151 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 695, §1, eff. Jan. 1, 2002; Acts 2006, No. 584, §1, eff. July 1, 2006.

NOTE: See Acts 2006, No. 584, §3, relative to Act superseding conflicting provisions of Acts of 2006 R.S.



RS 11:1942 - Computation of normal retirement allowances; return of accumulated contributions

§1942. Computation of normal retirement allowances; return of accumulated contributions

The monthly amount of the retirement allowance for any member of Plan A shall consist of an amount equal to three percent of the member's final compensation multiplied by his years of creditable service, provided however, that:

(1) For any employee who was a member only of the supplemental plan prior to the revision date, the benefit earned for service credited prior to the revision date shall be determined on the basis of one percent of final compensation plus two dollars per month for each year of service credited prior to the revision date, and three percent of final compensation for each year of service credited after the revision date; and

(2) No benefits provided by this Section shall exceed one hundred percent of member's final salary or the final compensation whichever is the greater.

(3) Provided that no retired employee shall receive less in retirement payments than the amount of his accumulated contributions at the date of retirement. Any balance remaining to his credit upon the retiree's death shall be paid to his designated beneficiary or estate.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6152 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1942.1 - Additional monthly benefit; court reporters; computation; contributions

§1942.1. Additional monthly benefit; court reporters; computation; contributions

A. In addition to the regular retirement benefits provided by R.S. 11:1942, upon regular retirement, any member who worked as a court reporter, who was employed by Caddo Parish on June 30, 2007, and who received per-page transcription payments shall be paid an additional monthly regular retirement benefit as provided in Subsection B of this Section if he made contributions to the system based upon such payments.

B.(1) The additional monthly benefit shall be based on the monthly average amount of per-page transcription payments for the six highest consecutive or joined calendar years during which a member received such payments and was a member of the fund for the full calendar year, multiplied by the number of calendar years in which the member received such payments, provided that the service credit for any calendar year in which such payments were made shall not exceed the regular retirement service credit earned for that calendar year, and further multiplied by the regular retirement accrual rate applicable to the time that the service credit for earning such payments was earned. If a member has service credit for earning such payments for less than six years, the monthly average of such payments for the actual number of calendar years during which the member received such payments shall be used to determine this additional benefit. The employer shall pay the excess, if any, of the aggregate present value of the accrued projected retirement benefits based on the earliest normal retirement age assuming continuous service less the accrued employer and employee contributions with interest at the valuation interest rate as of December 31, 2006, with interest thereon at the valuation interest rate through the date of payment.

(2) Any court reporter employed by Caddo Parish on June 30, 2007, for whom employee and employer contributions have been previously paid to the fund and are on deposit with the fund from per-page transcription payments occurring before July 1, 2007, shall receive credit for those years in which such contributions were paid to the fund in accordance with the provisions of Paragraph (1) of this Subsection, and the per-page transcription payments that were earned by such reporters shall be used for determining the additional monthly retirement benefit provided for in this Section.

C. The appropriate employee contributions as established by law shall be deducted monthly from each such transcription payment. Employee contributions plus the appropriate employer contributions applied to such transcription payments shall be remitted to the fund on a monthly basis by the appropriate officer or personnel of the court for which the transcriptions were made. Such reports shall be distinct and separate from the reports of regular salary otherwise required by law.

D. "Per-page transcription payments" shall mean the amount a court reporter earns for each page of court proceeding that is transcribed, at the rate per page established by the district court.

Acts 2007, No. 330, §1, eff. July 9, 2007; Acts 2008, No. 108, §1, eff. June 9, 2008; Acts 2008, No. 220, §4, eff. June 14, 2008.

NOTE: See Acts 2008, No. 108, §2, regarding retroactive and prospective application.



RS 11:1943 - Eligibility for disability retirement

§1943. Eligibility for disability retirement

A. A member hired on or before December 31, 2006, shall be eligible to retire and receive a disability benefit if he has at least five years of creditable service, is not eligible for normal retirement, and suffers disability.

B. A member who is hired on or after January 1, 2007, shall be eligible to retire and receive a disability benefit if he has at least seven years of creditable service, is not eligible for normal retirement, and suffers a disability which renders him totally and permanently incapable of performing any gainful employment.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6153 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2006, No. 584, §1, eff. July 1, 2006.

NOTE: See Acts 2006, No. 584, §3, relative to Act superseding conflicting provisions of Acts of 2006 R.S.



RS 11:1944 - Computation of disability benefits

§1944. Computation of disability benefits

A. The board of trustees shall award disability benefits to eligible members who have been officially certified as having a disability by the State Medical Disability Board. In no event shall any such benefit exceed one hundred percent of final compensation. The disability benefit shall be determined as provided in this Section:

(1) Upon retirement caused by disability, a member hired on or before December 31, 2006, shall receive a normal retirement allowance if he is eligible therefor; otherwise, he shall receive a disability benefit which shall consist of the lesser of:

(a) An amount equal to three percent of the member's final compensation multiplied by his years of creditable service; however, for computation purposes, such number of years shall not be considered to be less than fifteen, or

(b) A retirement benefit which would be payable assuming continued service to the age of sixty years using other current computation factors.

(2) Upon retirement caused by disability, a member hired on or after January 1, 2007, shall receive a normal retirement allowance if he is eligible therefor; otherwise, he shall receive as a disability benefit the lesser of:

(a) An amount equal to three percent of the member's final compensation multiplied by his years of creditable service; provided however, that for computation purposes such number of years shall not be considered to be less than fifteen, or

(b) A retirement benefit which would be payable assuming continued service to the age of sixty-two years.

B. Upon retirement caused by disability, a member may select any of the optional modes of benefit payments provided by R.S. 11:1932. The computation of any optional benefit payment shall be based upon the option factors the system utilizes for normal retirement and the ages of the member and the option beneficiary, projected to the member's earliest normal retirement age assuming the member remained in continuous service until that time.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6154 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 759, §1; Acts 2006, No. 584, §1, eff. July 1, 2006; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: See Acts 2006, No. 584, §3, relative to Act superseding conflicting provisions of Acts of 2006 R.S.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1945 - Survivor benefits; eligibility

§1945. Survivor benefits; eligibility

A. Upon the death of any member with five or more years of creditable service, not eligible for normal retirement, the following benefits shall be paid:

(1) Surviving unmarried spouse with minor children. An amount equal to sixty percent of final compensation, such benefit to continue as long as the spouse lives and is unmarried, or until no child in her care satisfies the definition of minor child.

(2) Surviving unmarried spouse with no minor children. An amount equal to forty percent of final compensation payable upon the attainment of age sixty by the spouse, or upon acquiring a disability, and payable for as long as such spouse lives and remains unmarried.

(3) Minor children with no unmarried surviving spouse. An amount equal to thirty percent of final compensation on account of each child not to exceed an aggregate of sixty percent of final compensation. Should more than two minor children survive, the benefit payable at any time to each eligible minor child shall be an amount determined by dividing the aggregate amount of all child benefits by the number of children then eligible to receive child benefits.

B. A spouse shall be deemed to have minor children, for as long as at least one minor child is legally under her care.

C. Any member who is eligible for normal retirement at the time of his death, and who leaves a surviving spouse shall be deemed to have exercised Option 2 benefits on behalf of his surviving spouse, who shall be paid such benefits just as though the member had retired and elected Option 2 benefits prior to his death. Such benefits shall be in lieu of the death benefits provided in this Section.

D. In the case of a death of a member occurring on or after January 1, 2007, while performing qualified military service, as defined in Section 414(u) of the Internal Revenue Code, eligibility for survivor benefits under this Section shall be determined as if the member had resumed employment and then terminated employment on account of death. The retirement system will credit the member's qualified military service for vesting purposes and for eligibility computation purposes as though the member, if eligible to, had met the definition of employee under the retirement system and had resumed employment under the Uniformed Services Employment and Reemployment Rights Act (Chapter 43 of Title 38, United States Code) immediately prior to the member's death. The time spent by the member in qualified military service shall not count for benefit accrual purposes (creditable service) but will count only for eligibility purposes under this Section.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6155 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2011, No. 354, §1, eff. July 1, 2011; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1946 - Employee contributions

§1946. Employee contributions

Each member of Plan A shall contribute an amount equal to a percentage of his earnings from each and every payment of earnings, which contributions shall be credited to annuity savings fund A. The percentage shall be set by the board for each calendar year within a range from eight percent to eleven percent and shall become effective as of the first payroll period reportable on the employee's W-2 for that year.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6156 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 695, §1, eff. Jan. 1, 2002; Acts 2010, No. 996, §1, eff. Jan. 1, 2011.



RS 11:1947 - Repealed by Acts 2001, No. 695, 2, eff. Jan. 1, 2002.

§1947. Repealed by Acts 2001, No. 695, §2, eff. Jan. 1, 2002.



RS 11:1961 - Eligibility for normal retirement

PART IV. PLAN B. RETIREMENT ELIGIBILITY; RETIREMENT

COMPUTATION; SURVIVOR BENEFITS; CONTRIBUTIONS

§1961. Eligibility for normal retirement

A. Any member of Plan B hired on or before December 31, 2006, shall be eligible to retire if he has at least:

(1) Thirty years of creditable service, and is at least age fifty-five.

(2) Ten years of creditable service, and is at least age sixty.

(3) Seven years of creditable service and is at least age sixty-five.

B. Any member of Plan B who is hired on or after January 1, 2007, shall be eligible to retire if he has at least:

(1) Thirty years of creditable service, and is at least age fifty-five.

(2) Ten years of creditable service, and is at least age sixty-two.

(3) Seven years of creditable service, and is at least age sixty-seven.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6171 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 695, §1, eff. Jan. 1, 2002; Acts 2006, No. 584, §1, eff. July 1, 2006.

NOTE: See Acts 2006, No. 584, §3, relative to Act superseding conflicting provisions of Acts of 2006 R.S.



RS 11:1962 - Computation of normal retirement allowance

§1962. Computation of normal retirement allowance

The monthly amount of the retirement allowance for any member of Plan B shall consist of an amount equal to two percent of the member's final compensation multiplied by his years of creditable service provided that no retired employee shall receive less in retirement payments than the amount of his accumulated contributions at the date of retirement. Any balance remaining to his credit upon the retiree's death shall be paid to his designated beneficiary or estate.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Acts 1983, No. 38, §1; Acts 1988, No. 137, §1; Redesignated from R.S. 33:6172 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 695, §1, eff. Jan. 1, 2002.

SECTION 2 OF ACTS 1983, NO. 38, PROVIDES THAT THE "ACT SHALL BE APPLICABLE TO THOSE PERSONS WHO RETIRE ON OR AFTER THE EFFECTIVE DATE OF THIS ACT, AND SHALL NOT BE APPLIED RETROACTIVELY TO THOSE PERSONS WHO RETIRE PRIOR TO THE EFFECTIVE DATE OF THIS ACT."



RS 11:1963 - Eligibility for disability retirement

§1963. Eligibility for disability retirement

A. A member hired on or before December 31, 2006, shall be eligible to retire and receive a disability benefit if he has at least five years of creditable service, is not eligible for normal retirement, and suffers disability.

B. A member who is hired on or after January 1, 2007, shall be eligible to retire and receive a disability benefit if he has at least seven years of creditable service, is not eligible for normal retirement, and suffers a disability which renders him totally and permanently incapable of performing any gainful employment.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6173 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 695, §1, eff. Jan. 1, 2002; Acts 2006, No. 584, §1, eff. July 1, 2006.

NOTE: See Acts 2006, No. 584, §3, relative to Act superseding conflicting provisions of Acts of 2006 R.S.



RS 11:1964 - Computation of disability benefits

§1964. Computation of disability benefits

A. The board of trustees shall award disability benefits to eligible members who have been officially certified as having a disability by the State Medical Disability Board. In no event shall such benefit exceed one hundred percent of final compensation. The disability benefit shall be determined as provided in this Section:

(1) Upon retirement caused by disability, a member of Plan B hired on or before December 31, 2006, shall receive a normal retirement allowance if he is eligible therefor; otherwise, he shall receive a disability benefit which shall consist of the lesser of:

(a) An amount equal to two percent of the member's final compensation, multiplied by his years of creditable service; however, for computation purposes, such number of years shall not be considered to be less than fifteen, or

(b) A retirement benefit which would be payable assuming continued service to the age of sixty years using other current computation factors.

(2) For those members hired on or after January 1, 2007, upon retirement caused by disability, a member shall receive a normal retirement allowance if he is eligible therefor; otherwise, he shall receive as a disability benefit the lesser of:

(a) An amount equal to two percent of the member's final compensation multiplied by his years of creditable service; provided however, that for computation purposes such number of years shall not be considered to be less than fifteen, or

(b) A retirement benefit which would be payable assuming continued service to the age of sixty-two years.

B. Upon retirement caused by disability, a member may select any of the optional modes of benefit payments provided by R.S. 11:1932. The computation of any optional benefit payment shall be based upon the option factors the system utilizes for normal retirement and the ages of the member and the option beneficiary, projected to the member's earliest normal retirement age assuming the member remained in continuous service until that time.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6174 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 759, §1; Acts 2006, No. 584, §1, eff. July 1, 2006; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: See Acts 2006, No. 584, §3, relative to Act superseding conflicting provisions of Acts of 2006 R.S.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1965 - Survivor benefits; eligibility

§1965. Survivor benefits; eligibility

A. Any member of Plan B with ten or more years of creditable service and not eligible for normal retirement at the time of his death, who leaves a surviving spouse who is not eligible for social security survivorship or retirement benefits and who has been married to the member for not less than twelve months immediately preceding his death, shall be deemed to have exercised Option 2 benefits until he becomes eligible for social security survivorship or retirement benefits or until he remarries; provided, however, that no such benefits shall be paid until the surviving spouse attains the age of fifty. Any surviving spouse who meets the above qualifications, except for survivorship benefits due to minor children, shall become eligible for benefits under this Section when he ceases to receive social security benefits due to ineligibility. The method of calculating such retirement benefits shall be on the same basis as provided in this Part.

B. Any member who is eligible for normal retirement at the time of his death, and who leaves a surviving spouse shall be deemed to have exercised Option 2 benefits on behalf of his surviving spouse, who shall be paid such benefits just as though the member had retired and elected Option 2 benefits prior to his death.

C. In the case of a death of a member occurring on or after January 1, 2007, while performing qualified military service, as defined in Section 414(u) of the Internal Revenue Code, eligibility for survivor benefits under this Section shall be determined as if the member had resumed employment and then terminated employment on account of death. The retirement system will credit the member's qualified military service for vesting purposes and for eligibility computation purposes as though the member, if eligible to, had met the definition of employee under the retirement system and had resumed employment under the Uniformed Services Employment and Reemployment Rights Act (Chapter 43 of Title 38, United States Code) immediately prior to the member's death. The time spent by the member in qualified military service shall not count for benefit accrual purposes (creditable service) but will count only for eligibility purposes under this Section.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6175 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 695, §1, eff. Jan. 1, 2002; Acts 2011, No. 354, §1, eff. July 1, 2011.



RS 11:1966 - Employee contributions

§1966. Employee contributions

Each member of Plan B shall contribute an amount equal to a percentage of his monthly earnings from each and every payment of earnings, which contributions shall be credited to annuity savings fund B. The percentage shall be set by the board for each calendar year in a range from three percent to five percent and shall become effective as of the first payroll period reportable on the employee's W-2 for that year.

Acts 1989, No. 557, §1; Redesignated from R.S. 33:6176 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 695, §1, eff. Jan. 1, 2002; Acts 2010, No. 996, §1, eff. Jan. 1, 2011.



RS 11:1967 - Repealed by Acts 2001, No. 695, 2, eff. Jan. 1, 2002.

§1967. Repealed by Acts 2001, No. 695, §2, eff. Jan. 1, 2002.



RS 11:1971 - Eligibility for normal retirement

PART IV-A. PLAN C. RETIREMENT ELIGIBILITY; RETIREMENT

COMPUTATION; SURVIVOR BENEFITS; CONTRIBUTIONS

§1971. Eligibility for normal retirement

Any member of Plan C shall be eligible to retire if he has at least:

(1) Thirty years of creditable service, and is at least age fifty-five.

(2) Ten years of creditable service, and is at least age sixty.

(3) Seven years of creditable service, and is at least age sixty-five.

Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 2001, No. 695, §1, eff. Jan. 1, 2002.



RS 11:1972 - Computation of normal retirement allowance

§1972. Computation of normal retirement allowance

The monthly amount of the retirement allowance for any member of Plan C shall consist of an amount equal to two percent of the member's final compensation multiplied by his years of creditable service provided that no retired employee shall receive less in retirement payments than the amount of his accumulated contributions at the date of retirement. Any balance remaining to his credit upon the retiree's death shall be paid to his designated beneficiary or estate.

Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 2001, No. 695, §1, eff. Jan. 1, 2002.



RS 11:1973 - Eligibility for disability retirement

§1973. Eligibility for disability retirement

A member of Plan C shall be eligible to retire and receive a disability benefit if he has at least five years of creditable service, is not eligible for normal retirement, and suffers disability.

Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 2001, No. 695, §1, eff. Jan. 1, 2002.



RS 11:1974 - Computation of disability benefits

§1974. Computation of disability benefits

A. The board of trustees shall award disability benefits to eligible members who have been officially certified as having a disability by the State Medical Disability Board.

B. The disability benefit shall be determined as follows:

(1) Upon retirement caused by disability, a member of Plan C shall receive a normal retirement allowance if he is eligible therefor; otherwise, he shall receive a disability benefit which shall consist of (a) an amount equal to two percent of the member's final compensation, multiplied by his years of creditable service; however, for computation purposes, such number of years shall not be considered to be less than fifteen or (b) a retirement benefit which would be payable assuming continued service to the age of sixty years using other current computation factors, whichever of (a) or (b) is less. In no event shall the benefit exceed one hundred percent of final compensation.

(2) Upon retirement caused by disability, a member of Plan C may select any of the optional modes of benefit payments provided by R.S. 11:1932. The computation of any optional benefit payment shall be based upon the option factors the system utilizes for normal retirement and the ages of the member and the option beneficiary, projected to the member's earliest normal retirement age assuming the member remained in continuous service until that time.

Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1975 - Survivor benefits; eligibility

§1975. Survivor benefits; eligibility

A. Any member of Plan C with ten or more years of creditable service and not eligible for normal retirement at the time of his death, who leaves a surviving spouse who is not eligible for social security survivorship or retirement benefits and who has been married to the member for not less than twelve months immediately preceding his death, shall be deemed to have exercised Option 2 benefits until he becomes eligible for social security survivorship or retirement benefits or until he remarries; however, no such benefits shall be paid until the surviving spouse attains the age of fifty. Any surviving spouse who meets the above qualifications, except for survivorship benefits due to minor children, shall become eligible for benefits under this Section when he ceases to receive social security benefits due to ineligibility. The method of calculating such retirement benefits shall be on the same basis as provided in this Part.

B. Any member of Plan C who is eligible for normal retirement at the time of his death, and who leaves a surviving spouse shall be deemed to have exercised Option 2 benefits on behalf of his surviving spouse, who shall be paid such benefits just as though the member had retired and elected Option 2 benefits prior to his death.

C. In the case of a death of a member occurring on or after January 1, 2007, while performing qualified military service, as defined in Section 414(u) of the Internal Revenue Code, eligibility for survivor benefits under this Section shall be determined as if the member had resumed employment and then terminated employment on account of death. The retirement system will credit the member's qualified military service as service for vesting purposes and for eligibility computation purposes as though the member, if eligible to, had met the definition of employee under the retirement system and had resumed employment under the Uniformed Services Employment and Reemployment Rights Act (Chapter 43 of Title 38, United States Code) immediately prior to the member's death. The time spent by the member in unqualified military service shall not count for benefit accrual purposes (creditable service) but will count only for eligibility purposes under this Section.

Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 2001, No. 695, §1, eff. Jan. 1, 2002; Acts 2011, No. 354, §1, eff. July 1, 2011.



RS 11:1976 - Employee contributions

§1976. Employee contributions

Each member of Plan C shall contribute an amount equal to five percent of his monthly earnings from each and every payment of earnings, which contributions shall be credited to annuity savings fund C.

Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 2001, No. 695, §1, eff. Jan. 1, 2002; Acts 2003, No. 819, §1, eff. June 1, 2003.



RS 11:1977 - Employer contributions

§1977. Employer contributions

Each participating employer of Plan C shall contribute an amount of each and every member's earnings equal to 5% of each and every member's earnings, of which 4.8% shall be credited to Pension Accumulation Fund C and .20% shall be credited to the expense fund, until such time as the first actuarial evaluation is conducted by the actuary and thereafter, in an amount determined in accordance with R.S. 11:103.

Acts 1997, No. 867, §1, eff. July 1, 1997.



RS 11:1981 - Board of trustees; membership; term of office; oath of office; compensation; voting power; vacancies

PART V. ADMINISTRATION

§1981. Board of trustees; membership; term of office; oath of office; compensation; voting power; vacancies

A. The board of trustees is authorized and empowered to administer the provisions of this Chapter and to establish such rules and regulations as required for the administration of its funds and transaction of its business.

B. The board shall be composed of the following seven members:

(1) Four active or retired members of the system who shall have at least ten years of creditable service and at least three of whom shall be active and contributing members of the Parochial Employees' Retirement System, elected by the members of this system in accordance with the election rules prescribed by the board.

(2) One member appointed by the executive board of the Police Jury Association of Louisiana from its membership, who shall be an elected official.

(3) The chairman of the Senate Committee on Retirement, or his designee.

(4) A member of the House Committee on Retirement appointed by the speaker of the House of Representatives, or the member's designee.

C. The term of office for the four elected trustees shall be for a period of six years, provided that present members shall complete the term for which they were elected. The term of office for the trustee appointed by the Police Jury Association shall be for a period of four years.

D. Each trustee shall, not later than the first board meeting following his election or appointment, take an oath of office that he will diligently and honestly administer the affairs of the board, and that he will not knowingly or willingly permit to be violated any provision of law applicable to the system. Such oath shall be subscribed to by the member, certified by a board officer and immediately filed with the secretary of state.

E. The trustees shall be paid a per diem at the rate of fifty dollars for each regularly scheduled meeting of the board and shall be reimbursed for reasonable expenses in performing duties on behalf of the board.

F. Each trustee shall be entitled to one vote on any and all actions before the board, with a majority of concurring votes being required for every decision or action by the board at any of its meetings. No decision or action shall become effective unless presented and so approved at a regular or duly called special meeting of the board.

G. A vacancy in the board shall be filled for the unexpired term by election by the members of the system, except that if the unexpired term is less than two years, the board may fill the vacancy by appointment, for the unexpired portion of the term. If a trustee retires, he may continue to serve for the remainder of the term for which he was elected, however, if he otherwise separates from membership, his term shall expire.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980. Acts 1984, No. 482, §1; Acts 1990, No. 353, §1, eff. July 1, 1990; Redesignated from R.S. 33:6191 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2016, No. 621, §1, eff. June 17, 2016.



RS 11:1982 - Board officers

§1982. Board officers

The board shall elect from its members a chairman and vice chairman to serve at the board's pleasure. They shall perform the duties designated by the board and shall serve without compensation, except for the per diem as provided herein.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6192 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1983 - Board responsibilities; powers and duties

§1983. Board responsibilities; powers and duties

A. Each board member shall discharge his fiduciary duties solely in the interest of the system's members and beneficiaries and for the exclusive purpose of providing benefits to the members and their beneficiaries, and defraying reasonable expenses of administering the system, with the care, skill, prudence and diligence under the circumstances then prevailing that a prudent man acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims. The board shall have the following powers and duties in administering the system:

(1) To formulate and promulgate any and all necessary rules and regulations to facilitate the proper functioning of this system or the administration of any of its funds, provided the same are not inconsistent with the terms of this Chapter. The board shall have full authority to determine all questions of coverage and qualifications as to participation in and receipt of benefits under the system, and shall have the power to construe the provisions of this Chapter, and such questions as determined, or any construction so adopted by the board in good faith shall be binding on all parties and persons concerned. Any discretionary actions to be taken under this system by the board with respect to the classification of the employees, contributions, or benefits shall be uniform in their nature and applicable to all employees similarly situated.

(2) To authorize or suspend the payment of any benefit in accordance with this Chapter.

(3) To compel witnesses to attend meetings and to testify upon any necessary matter concerning the system.

(4) To request such information from any member or participating employer as is necessary for the proper operation of the system.

(5) To determine the length of prior service from such information as is available. Any such determination shall be conclusive as to any such period of service unless within one year of the issuance of the service certificate to an employee the board reconsiders the case and changes the determination.

(6) To establish an office or offices with suitable space for meetings of the board and for use of the necessary administrative personnel. All books and records of the system shall be kept in such office or offices or in such other places as the board shall designate for safe keeping.

(7) To appoint an administrative director to manage the office and carry out the technical administrative duties of the system.

(8) To appoint an actuary to perform all the necessary actuarial requirements of the system.

(9) To appoint such investment counsel as, in the opinion of the board, may be required from time to time.

(10) To obtain by employment or by contract such additional actuarial services and such legal services, in addition to that provided by the attorney general, and in such medical, clerical, or other services as is required for the efficient administration of the system.

(11) To determine and fix the rate of compensation to be paid to the administrative director, actuary, investment counsel, auditor, legal or medical counsel, and employees.

(12) To have the accounts of the system audited annually by the legislative auditor.

(13) To submit an annual statement to the authorized agent of each participating employer as soon after the end of each fiscal year as possible. The statement shall include the following:

(a) a balance sheet, showing the financial and actuarial condition of the system as of the end of the fiscal year;

(b) a statement of receipts and disbursements during such year;

(c) a statement showing changes in the various funds of the system during such year; and

(d) such additional statistics as are deemed necessary for a proper interpretation of the condition of the system.

(14) To submit an individual statement to any participating member upon his reasonable request. The statement shall indicate the amount of creditable service and accumulated contributions to the employee's credit, as of the latest date practicable.

(15) To determine the limitations on the amount of cash to be invested in order to maintain such cash balances as may be deemed advisable to meet current requirements, and invest the available cash within these limits.

(16) To keep in convenient form the data necessary for all required calculations and valuations as required by the actuary.

(17) To keep a permanent record of all the proceedings of the board and such other records as shall be necessary or desirable for administration of the system.

(18) To establish such rules and regulations not inconsistent with the provisions of this Chapter as is necessary or desirable for the efficient administration of the fund, including the time and manner of reporting and making contributions by participating employers.

(19) To appoint committees of three or more trustees to perform such functions as may be directed by the board.

(20) To carry on generally any other reasonable activities, including, without limitation, the making of administrative decisions on participation and coverage, which are necessary for carrying out the intent of the system in accordance with the provisions of this Chapter.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6193 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1984 - Administrative director

§1984. Administrative director

The administrative director shall be in charge of the general administration of the system. He shall have such special powers and duties as may be properly delegated or assigned by the board from time to time. Such general administrative duties shall include, but not be limited to: The employment of the system's office staff; the correlation of the board's actions with the authorized agent of each employer; the supervision of periodic disclosure to the members and beneficiaries of information necessary for the full understanding of their rights and obligations under the system; the computation of the amounts of benefits, prior service credits, and contributions required for reinstatement of credits for board consideration; the processing of accrued benefit claims and expenses of administration for payment; the placing of any and all matters before the board which require action or are in the interest of the board or the system; the preparation and maintenance of necessary and proper records for administrative and actuarial purposes; the preparation of any necessary or desirable communications in the course of operations of the system, and the carrying out of any actions of the board which are so delegated.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6194 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1985 - Actuary

§1985. Actuary

A. The actuary shall be the technical advisor of the board on matters regarding the operation of the funds of the system.

B. Immediately after the revision date, and at least once every three years thereafter, the actuary shall make an actuarial investigation of the members as to mortality, disability, retirement, separation, marital status of employees, marriage of surviving spouses, interest, and employee earning rates.

C. In addition to such other duties as the board shall prescribe, the actuary shall:

(1) Recommend actuarial tables to be used for computing benefits and rate of contributions required of participating employers and members based on the investigation required by B, above.

(2) Make an annual valuation of the liabilities and reserves for present and prospective annuities and benefits, and certify to the correctness thereof.

(3) Review the terms of each new agreement as pertains to prior service, conduct such investigation as is necessary to determine the existing accrued liability, and recommend to the board the amount of employer contributions required to offset such liability.

D.(1) Unless different actuarial assumptions are formally adopted and disclosed, as provided herein, the following assumptions shall determine the actuarial equivalents as used in this retirement system, subject to the provisions of Title 11 of the Louisiana Revised Statutes:

(a) Interest shall be compounded annually at the rate of seven percent per annum; and

(b) Annuity rates shall be determined on the basis of one hundred and ten percent of the 1971 Group Annuity Mortality Tables.

(2) The board of trustees may authorize the use of interest and mortality rates in determining the actuarial equivalents which are different from the actuarial assumptions used for other purposes hereunder. Any change in such actuarial assumptions shall be considered a part of this retirement system and shall be considered an amendment to the provisions of this Section. In order to be effective, such change shall be formally adopted by the board of trustees and disclosed to members of the retirement system.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Acts 1990, No. 450, §1; Redesignated from R.S. 33:6195 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1986 - Amendment of provisions of retirement system

§1986. Amendment of provisions of retirement system

A. The provisions of the retirement system established by R.S. 11:1901 may be amended by action of the legislature in the same manner as any other statute may be amended by the legislature. In addition, action of the board with respect to the payment of cost-of-living adjustments, as provided in R.S. 11:1937 with respect to the payment of employee contributions, as provided in R.S. 11:1946 and 1966 and R.S. 11:62(8) or R.S. 11:154; and with respect to actuarial assumptions, as provided in R.S. 11:1985(D) shall be considered amendments to the provisions of the retirement system; provided however, they shall not be considered an increase in benefits by reason of an amendment made after October 14, 1987, for purposes of R.S. 11:1930 and 1931, except with regard to such cost-of-living adjustments, member contribution pickup and actuarial assumption changes attributable to post-October 14, 1987 benefit increases.

B. No amendment to this retirement system shall operate to deprive any member of a benefit to which he is already entitled. In the case of any merger or consolidation with, or transfer of assets or liabilities to, any other retirement system, each member in the retirement system would (if the retirement system is then terminated) receive a benefit immediately after the merger, consolidation, or transfer which is equal to or greater than the benefit he would have been entitled to receive immediately before the merger, consolidation, or transfer (if the retirement system had then terminated).

C. Upon the termination or partial termination of the retirement system, the board of trustees shall reevaluate and redetermine the benefit of each member, and the entire benefit of each member may be paid or commence to be paid and distributed to such member, or in the case of his death before such distribution, to the beneficiary or beneficiaries designated by such member, or may be held until payment otherwise due under the provisions of the retirement system. A member's right to his benefit is not conditioned upon a sufficiency of plan assets in the event of termination.

D. Upon termination or partial termination of the retirement system, a member's interest in the system shall be nonforfeitable to the extent funded.

E.(1) Employer contributions on behalf of any of twenty-five highest paid employees at the time the plan is established and whose anticipated annual benefit exceeds one thousand five hundred dollars shall be restricted as provided in Paragraph (2) of this Subsection upon the occurrence of the following conditions:

(a) The plan is terminated within ten years after its establishment.

(b) The benefits of the employee described in Paragraph (1) of this Subsection, become payable within ten years after the establishment of the plan.

(c) If Internal Revenue Code Section 412, without regard to Section 412(h)(2) thereof, does not apply to this plan, the benefits of the employee described in Paragraph (1) of this Subsection become payable after the plan has been in effect for ten years and the full current costs of the plan for the first ten years have not been funded.

(2) Employer contributions which may be used for the benefit of an employee described in Paragraph (1) of this Subsection shall not exceed the greater of twenty thousand dollars or twenty percent of the first fifty thousand dollars of the employee's compensation multiplied by the number of years between the date of the establishment of the plan and:

(a) If Subparagraph (1)(a) of this Subsection applies, the date of the termination of the plan.

(b) If Subparagraph (1)(b) of this Subsection applies, the date the benefits become payable.

(c) If Subparagraph (1)(c) of this Subsection applies, the date of the failure to meet the full current costs.

(3) If the plan is amended so as to increase the benefit actually payable in the event of the subsequent termination of the plan, or the subsequent discontinuance of contributions thereunder, the provisions of Paragraph (2) of this Subsection shall be applied to the plan as so changed as if it were a new plan established on the date of the change. The original group of twenty-five employees as described in Paragraph (1) of this Subsection, shall continue to have the limitations in Paragraph (2) of this Subsection apply as if the plan had not been changed. The restrictions relating to the change of plan shall apply to benefits or funds for each of the twenty-five highest paid employees on the effective date of the change except that such restrictions shall not apply with respect to any employee in this group for whom the normal annual pension or annuity provided by employer contributions prior to that date and during the ensuing ten years, based on his rate of compensation on that date, could not have exceeded one thousand five hundred dollars.

(4) The employer contributions used for the benefit of the new group of twenty-five employees shall be limited to the greater of:

(a) The employer contributions, or funds attributable thereto, which would have applied to provide the benefits for the employee if the previous plan had been continued without change;

(b) Twenty thousand dollars; or

(c) The sum of (i) the employer contributions, or funds attributable thereto, which would have applied to provide benefits for the employee under the previous plan if it had been terminated the day before the effective date of change, and (ii) an amount computed by multiplying the number of years for which the current costs of the plan after that date are met by either, twenty percent of his annual compensation or ten thousand dollars, whichever is smaller.

(5) Notwithstanding the limitations provided in Paragraph (4) of this Subsection, the following limitations shall apply if they would result in a greater amount of employer contributions to be used for the benefit of the restricted employee:

(a) In the case of a substantial owner, as defined in 29 U.S.C. § 4022(b)(5), a dollar amount which equals the present value of their benefit guaranteed for such employee under 29 U.S.C. § 4022, or if the plan has not terminated, the present value of the benefit that would be guaranteed if the plan terminated on the date the benefit commences, determined in accordance with the regulations of the Pension Benefit Guaranty Corporation.

(b) In the case of the other restricted employees, a dollar amount which equals the present value of the maximum benefit described in 29 U.S.C. § 4022(b)(3)(B), determined on the date the plan terminates or the date benefits commence, whichever is earlier and determined in accordance with regulations of the Pension Benefit Guaranty Corporation, without regard to any other limitations of 29 U.S.C. § 4022.

(6)(a) If, as of the date this plan terminates, the value of plan assets is not less than the present value of all accrued benefits, whether or not nonforfeitable, distributions of assets to each member equal to the present value of that member's accrued benefit shall not be discriminatory if the formula for computing benefits as of the date of termination is not discriminatory. All present values and the value of plan assets shall be computed using assumptions satisfying 29 U.S.C. § 4044.

(b) If the provisions of Subparagraph (a) of this Paragraph become applicable, the amount by which the value of plan assets exceeds the present value of accrued benefits, whether or not nonforfeitable, shall revert to the employer.

(7) Notwithstanding the otherwise applicable restrictions on distributions of benefits incidental to early plan termination, a member's otherwise restricted benefit may be distributed in full upon depositing with an acceptable depository property having a fair market value equal to one hundred twenty-five percent of the amount which would be repayable had the plan terminated on the date of the lump sum distribution. If the market value of the property held by the depository falls below one hundred ten percent of the amount which would be repayable if the plan were then to terminate, additional property necessary to bring the value of the property held by the depository up to one hundred twenty-five percent of such amount shall be deposited.

Acts 1990, No. 450, §1; Redesignated from R.S. 33:6197 by Acts 1991, No. 74, §3, eff. June 25, 1991; Amended by Acts 1992, No. 261, §1.



RS 11:2001 - Investment of funds by board of trustees

PART VI. MANAGEMENT AND EXPENDITURE OF FUNDS

§2001. Investment of funds by board of trustees

A. The board of trustees shall be the trustees of the several funds created by this Chapter and shall have full power to invest and reinvest such funds in accordance with the provisions of R.S. 11:263. The trustees shall have full power to hold, purchase, sell, assign, and transfer and dispose of any of the securities and investments in which any of the funds created herein shall have been invested as well as the proceeds of the investments and any moneys belonging to the funds.

B. The board of trustees annually shall allow regular interest on the amount in the fund at the end of the preceding year in each of the funds with the exception of the expense fund and the annuity savings fund. The amounts so allowed shall be due and payable to said funds, and shall be annually credited thereto by the board of trustees from interest and other earnings on the moneys of the retirement system. Any additional amount required to meet the interest on the funds of the system shall be paid from the pension accumulation funds, and any excess of earnings over such amount required shall be paid to the pension accumulation funds. Regular interest shall mean such percentage rate to be compounded annually as shall be determined by the board of trustees on the basis of the interest earnings of the system for the preceding year and of the probable earnings to be made, in the judgment of the board, during the immediate future, such rate to be limited to a maximum of six percent.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980. Acts 1984, No. 867, §2; Redesignated from R.S. 33:6211 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2002 - Board of trustees as custodian of funds

§2002. Board of trustees as custodian of funds

The board of trustees shall be the custodian of the several funds. All expense vouchers and pension payrolls shall be certified by the administrative director. The administrative director shall furnish the board of trustees a surety bond in a company authorized to do business in Louisiana and in such amount as shall be required by the board, the premium to be paid from the expense fund.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6212 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2003 - Cash deposits for payment of benefits

§2003. Cash deposit for payment of benefits

For the purpose of meeting disbursements for pensions, annuities, and other payments there may be kept available cash, not exceeding one per centum of the total amount in the several funds of the retirement system, on deposit in one or more banks or trust companies of the state of Louisiana organized under the laws of the state of Louisiana or of the United States, provided, that the sum on deposit in any one bank or trust company shall not exceed ten percent of the paid up capital and surplus of such bank or trust company.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6213 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2004 - Selection of fiscal agents

§2004. Selection of fiscal agents

The board of trustees shall approve the fiscal agency bank or banks for the deposit of the funds and securities of this retirement system provided that no bank shall be selected unless the bank is a fiscal agent of the state. The funds of the system held in any bank of the state shall be safeguarded by bonds or other securities acceptable for the protection of state deposits, the amount to be determined by the board of trustees.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6214 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2005 - Private interest of trustees and employees in financial operation of system prohibited

§2005. Private interest of trustees and employees in financial operation of system prohibited

Except as otherwise herein provided, no trustee and no employee of the board of trustees shall have any direct interest in the gains or profits of any investment made by the board of trustees, nor as such receive any pay or emolument for his service other than reimbursement of expenses as provided in Part V. No trustee or employee of the board shall, directly or indirectly, for himself or as an agent in any manner use the same, except to make such current and necessary payments as are authorized by the board of trustees; nor shall any trustee or employee of the board of trustees become an endorser or surety or in any manner an obligor for moneys loaned or borrowed by the board of trustees.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6215 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2006 - Reversion of funds prohibited

§2006. Reversion of funds prohibited

A. At no time shall it be possible for the plan assets to be used for, or diverted to, any person or purpose other than for the exclusive benefit of the members and their beneficiaries, except that contributions made by the employer may be returned to the employer if the contribution was made due to a mistake of fact and the contribution is returned within one year of the mistaken payment of the contribution.

B. The amount of any contribution returned shall not exceed the difference between the amount actually contributed and the amount which would have been contributed had there been no mistake of fact and shall not include the earnings attributable to such contribution. The amount of the contributions returned shall be reduced by any losses attributable to the contribution, and no participant shall have his benefit payable hereunder reduced by the return of the contribution to less than such benefit would have been had the returned contribution never been made.

C. Notwithstanding the above, if the system is terminated and all obligations under the system are fully funded and provided for, then any excess funds held by the system shall be returned to the employer.

Acts 1990, No. 450, §1; Redesignated from R.S. 33:6216 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2011 - General

PART VII. METHOD OF FINANCING

§2011. General

All of the assets of the retirement system shall be credited according to the purpose for which they are held to one of twelve funds, namely the annuity savings fund A, the annuity savings fund B, the annuity savings fund C, the annuity reserve fund A, the annuity reserve fund B, the annuity reserve fund C, the pension accumulation fund A, the pension accumulation fund B, the pension accumulation fund C, the Deferred Retirement Option Plan Fund A, the Deferred Retirement Option Plan Fund B, and the Deferred Retirement Option Plan Fund C. Expenses for the entire system shall be paid from the pension accumulation fund from Plan A. Annually, a transfer of funds from Plans B and C shall be made to reimburse Plan A for the pro rata expenses attributable to each fund.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6231 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 2010, No. 871, §1, eff. July 1, 2010.



RS 11:2012 - Funds to which assets credited

§2012. Funds to which assets credited

A. The annuity savings funds A, B, and C shall be the funds to which shall be credited all accumulated contributions of members of Plans A, B, and C, respectively. From each of these funds shall be paid the refunded contributions because of withdrawal or death of a member, and the amounts required to be transferred to the annuity reserve funds as prescribed by Subsection C of this Section.

B. The pension accumulation funds A, B, and C shall be the funds to which shall be credited all payments to the system, exclusive of payments to the annuity savings or expense funds and including contributions from employers and taxes from sheriffs and ex officio tax collectors on behalf of members of Plans A, B, and C respectively. From each of these funds shall be paid the amounts required to be transferred to the annuity reserve funds as prescribed by Subsection C of this Section.

(1) On account of each member there shall be paid periodically as determined by the board, but not less than annually, into the pension accumulation funds, an amount equal to the employer contributions determined in accordance with R.S. 11:103.

(2) Each sheriff and ex officio tax collector, except in Orleans and East Baton Rouge parishes, shall deduct one-fourth of one percent of the aggregate amount of the tax shown to be collected by the tax roll of each respective parish which money each respective sheriff shall turn over to the Parochial Employees' Retirement System of Louisiana periodically on an annual basis at the same time said sheriff disburses funds to the tax recipient bodies of his respective parish.

(3) The taxes collected in accordance with Paragraphs (1) and (2) above, shall be allocated to either of or apportioned between the pension accumulation funds A and B, based upon recommendation of the actuary and approval by the board of trustees.

C. The annuity reserve funds A, B, and C shall be the funds in which shall be held the reserves for liabilities for retirees and beneficiaries of Plans A, B, and C, respectively. Upon retirement or death of a member the respective annuity reserve fund shall be credited with said member's accumulated contributions and the required additional amount from the respective pension accumulation fund, so as to provide for the benefits of the applicable plan. All benefits shall be paid to retirees or beneficiaries from the respective annuity reserve fund, including any refund of contributions upon death after retirement. Should a member, retired for disability, return to active employment at a rate of compensation not less than his final compensation at time of his last retirement, the balance of his accumulated contributions reduced by the member's annuity payments received, shall be transferred to the respective annuity savings fund and credited to his individual account therein.

D. Repealed by Acts 2010, No. 871, §2, effective July 1, 2010.

E.(1)(a) If a member of Plan A ceases to be a member of Plan A and becomes a member of Plan B or Plan C, the board of trustees may transfer all liabilities and assets attributable to such member from the annuity savings fund, the pension accumulation fund, and the annuity reserve fund of Plan A to the annuity savings fund, pension accumulation fund, and annuity reserve fund of Plan B or Plan C, as may be applicable.

(b) If a member of Plan B ceases to be a member of Plan B and becomes a member of Plan A or Plan C, the board of trustees may transfer all liabilities and assets attributable to such member from the annuity savings fund, pension accumulation fund, and annuity reserve fund of Plan B to the annuity savings fund, pension accumulation fund, and annuity reserve fund of Plan A or Plan C, as may be applicable.

(c) If a member of Plan C ceases to be a member of Plan C and becomes a member of Plan A or Plan B, the board of trustees may transfer all liabilities and assets attributable to such member from the annuity savings fund, pension accumulation fund, and annuity reserve fund of Plan C to the annuity savings fund, pension accumulation fund, and annuity reserve fund of Plan A or Plan B, as may be applicable.

(2) The amount of liabilities and assets to be so transferred as provided in this Subsection shall be determined in accordance with such rules and procedures as may be adopted by the board of trustees.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Acts 1983, No. 646, §1; Acts 1988, No. 16, §1; Acts 1991, No. 674, §1, eff. July 18, 1991; Redesignated from R.S. 33:6232 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 2010, No. 871, §2, eff. July 1, 2010.



RS 11:2013 - Repealed by Acts 1997, No. 867, 2, eff. July 1, 1997.

§2013. Repealed by Acts 1997, No. 867, §2, eff. July 1, 1997.



RS 11:2014 - Payment of contributions; delinquency penalty; agreement to deductions

§2014. Payment of contributions; delinquency penalty; agreement to deductions

A. Each participating employer shall pay into the appropriate fund, with respect to earnings, at such time or times as the board may by regulation prescribe, contributions in the amounts and at the rates prescribed by R.S. 11:103.

B. Every employer required to make payments under Subsection A is authorized to impose upon its employees a contribution with respect to earnings as set forth in R.S. 11:62(8) and to deduct the amount of such contribution from earnings as and when paid. Contributions so collected shall be paid to the board in partial discharge of the liability of such employer. Failure to deduct such contribution shall not relieve the employee or employer of liability thereof.

C. Payments due under Subsections A and B of this Section shall be considered delinquent when not received by the system within fifteen days after the close of each fiscal quarter as determined by the Board. Delinquent payments shall, with interest at the rate of one and one-half percent per month compounded monthly, become due immediately upon determination of delinquency by the board and may be recovered by action in a court of competent jurisdiction against the employer liable therefor or shall, upon due certification of delinquency and at the request of the board, be deducted from any other monies payable to such employer by any department or agency of the state. The board may request its actuary to compute the accrued liability of the system resulting from the delinquent receipt of these payments. If, pursuant to that calculation, it is determined that the payment of interest, as specified in this Subsection, is insufficient to pay the amount which, on an actuarial basis, totally offsets the increase in accrued liability of the system resulting from the receipt of the credit by the employee for the delinquent payments, the board shall also collect an additional amount, sufficient, on an actuarial basis, to totally offset the increase in accrued liability. This sum shall be due and owing and may be recovered as specified in this Subsection. The amount payable shall be calculated by use of the actuarial funding method, assumptions, and tables in use by the system at the time of the person's application for credit.

D. The deductions provided for herein shall be made notwithstanding that the minimum compensation provided for by law for any member shall be reduced thereby. Every member shall be deemed to consent and agree to the deductions made and provided for herein and shall receipt for his full salary or compensation. The payment of salary or compensation less said deductions shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such person during the period covered by such payment, except as to the benefits provided under this Chapter. The employer shall certify to the board on each and every payroll or in such other manner as the board may prescribe, the amounts to be deducted; and each of said amounts shall be deducted, and when deducted shall be paid into the respective annuity savings fund, and shall be credited to the individual account of the member from whose compensation said deduction was made.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Acts 1982, No. 583, §1; Redesignated from R.S. 33:6234 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 2010, No. 871, §1, eff. July 1, 2010.



RS 11:2015 - Withdrawal from regular system

§2015. Withdrawal from regular system

A. Any parish administered under a home rule charter, and any special district thereof, shall have the option, on or before January 1, 1981, to discontinue participation in the Parochial Employees' Retirement System of Louisiana. Should a parish or district exercise this option to withdraw, the annuity savings fund creditable to the employees of said parish, shall be paid to said parish's employee retirement system, or if there is no such system, to the members themselves. Employees who have vested rights in either Plan A or Plan B may elect to leave their accumulated contributions and receive vested benefits.

B. As an alternative choice, any such parish or district which elects to withdraw and create a separate retirement system, may elect to allow member's credit to remain in the Parochial Employees' Retirement System under the reciprocal recognition plan as set forth in R.S. 11:142.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6235 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2016 - Recovery of money owed system; reduction of benefits; interest

§2016. Recovery of money owed system; reduction of benefits; interest

A. Whenever any person owes money to the system, the board of trustees may recover the amount owed by reducing the benefit owed to such person by the system such that the money owed back to the system and interest due thereon will be repaid within a time period calculated by allowing not less than twelve months for each three thousand dollars of repayment adjusted as necessary to assure that no period of repayment exceeds five years. The board shall notify the person of the amount owed and the amount and duration of the reduction in benefits thirty days prior to the occurrence of any reduction of such benefit.

B. The repayment of money owed the system as provided in Subsection A of this Section, the repayment of an overpayment as authorized by R.S. 11:192, or the repayment of any money illegally obtained from the system shall include interest thereon at the board-approved actuarial valuation rate, computed from thirty days after the date the system notifies such person of the amount owed.

Acts 1997, No. 686, §1.



RS 11:2021 - Establishment of plan

PART VIII. EXCESS BENEFIT PLAN

§2021. Establishment of plan

There is hereby established through this Part, but within the Parochial Employees' Retirement System of Louisiana, a separate unfunded, non-tax qualified Excess Benefit Plan entitled the Parochial Employees Excess Benefit Plan ("Excess Benefit Plan"), to supplement the benefits provided to certain members under this Chapter to the extent benefits payable from this retirement system are reduced by the limitations on benefits imposed by Section 415 of the United States Internal Revenue Code, or its successor, and which has been incorporated in the rules and regulations of this retirement system. The Excess Benefit Plan is intended to be a qualified governmental Excess Benefit Arrangement, as defined in Section 415(m)(3) of the United States Internal Revenue Code, and is intended to ensure that accrued benefits of members of this retirement system shall not be diminished or impaired as provided in Article X, Section 29 of the Constitution of Louisiana.

Acts 2003, No. 194, §1, eff. June 5, 2003.



RS 11:2022 - Definitions

§2022. Definitions

As used in this Part, the following words shall have the following meanings unless a different meaning is plainly required by the context:

(1) "Excess benefit" means the difference in the monthly benefit between the unrestricted benefit and the maximum benefit computed under this Chapter 5.

(2) "Excess benefit participant" means any member whose retirement benefit as determined on the basis of all qualified plans of the employer without regard to the limitations of Section 415 of the Internal Revenue Code of the United States, as amended, and as set forth in the rules and regulations of this retirement system, would exceed the maximum benefit permitted under Section 415 of the United States Internal Revenue Code. The term also includes any surviving spouse or minor child of an excess benefit participant under this retirement system.

(3) "Maximum benefit" means the retirement benefit a member, or the surviving spouse or minor child of a member, is entitled to receive from this retirement system determined in accordance with this Chapter in any month after giving effect to the limitations set forth in Section 415 of the United States Internal Revenue Code, as amended, which has been incorporated in the rules and regulations of this retirement system.

(4) "Rabbi Trust" means the trust created under this Part of Chapter 5 to provide the excess benefits under this plan to excess benefit participants. The Rabbi Trust shall be revocable unless and until made irrevocable pursuant to its terms, and shall be a non-tax qualified trust for federal income tax purposes.

(5) "The actuary" means the actuary for this retirement system.

(6) "Unrestricted benefit" means the monthly retirement benefit a member, or the surviving spouse or minor child of a member, would have received under the terms of all qualified plans of this retirement system in any given month, except for the restrictions imposed by Section 415 of the Internal Revenue Code, as amended, which has been incorporated in the rules and regulations of this retirement system.

Acts 2003, No. 194, §1, eff. June 5, 2003.



RS 11:2023 - Benefit provided

§2023. Benefit provided

A. An excess benefit participant who is receiving benefits from this retirement system is entitled to a monthly benefit under this Excess Benefit Plan in an amount equal to the lesser of either:

(1) The member's unrestricted benefit, less the maximum benefit.

(2) The amount by which the member's monthly benefit from this retirement system has been reduced because of the limitations of Section 415 of the Internal Revenue Code, as amended, which have been incorporated into the rules and regulations of this retirement system.

B. A retirement benefit payable under this Excess Benefit Plan shall be paid in the form and at the time it would have been paid as a monthly pension under this retirement system except for the limitations under Section 415 of the United States Internal Revenue Code, as amended, which have been incorporated into the rules and regulations of this retirement system. The optional benefit form chosen by the member under this retirement system, if any, shall also be controlling to the excess benefits payable under this Excess Benefit Plan and the benefit received shall be the actuarial equivalent of a straight life annuity.

C. This Excess Benefit Plan shall be administered by the board of trustees of this retirement system. Except as provided to the contrary by this Part, the rights, duties, and responsibilities of the board of trustees shall be the same for this Excess Benefit Plan as for this retirement system as set forth in Part V of Chapter 5.

D. The actuary employed by the board of trustees is responsible for determining the excess benefits to be provided to excess benefit participants under this Excess Benefit Plan established by this Part, and also the amount of current contributions that will be directed to the Excess Benefit Plan rather than the retirement system to fund these obligations.

E. The actuary designated in R.S. 11:1826 shall also provide advice to the board of trustees for this Excess Benefit Plan.

F. Any and all payments made pursuant to this Excess Benefit Plan shall be considered part of a retirement benefit as provided to any member, surviving spouse, minor child or beneficiary of this retirement system.

Acts 2003, No. 194, §1, eff. June 5, 2003.



RS 11:2024 - Contributions

§2024. Contributions

(1) This Excess Benefit Plan shall remain unfunded with respect to any member until the actuary makes a determination that the member will be an excess benefit participant during retirement. Such determination shall be made with respect to the member shortly before or soon after the member's retirement date.

(2) Upon a determination that a member will be an excess benefit participant during retirement, the actuary shall redirect employer contributions made under this Chapter into the Rabbi Trust, in an amount necessary to actuarially fund the excess benefit to the excess benefit participant, plus an amount to compensate for expected administrative expenses of the Excess Benefit Plan. Such employer contributions shall be redirected so that they are not deposited into any fund of the retirement system, Parts III, IV and IV-A of this Chapter, Plans A, B or C of this retirement system, but shall be redirected into the Rabbi Trust, the funding vehicle, for this Excess Benefit Plan as provided for in Paragraph (3) of this Section.

(3) Funds directed into the Rabbi Trust shall be utilized to pay the excess benefit participant his or her excess benefits. Ownership of the funds in the Rabbi Trust shall be in the employer or employers who employed a member who becomes an excess benefit participant and who is receiving benefits under the Excess Benefit Plan. Funds in the Rabbi Trust shall only be subject to the claims of the general creditors of such employers. Accordingly, if for whatever reason a member ceases to be entitled to excess benefits from this Excess Benefit Plan, the employer or employers which formerly employed the member shall lose ownership in all funds in the Rabbi Trust (unless other former employees of the employer or employers thereafter continue to receive benefits under this plan) and the creditors of such employer or employers will thereafter be unable to exert any claim against the Rabbi Trust on account of such member's prior participation in the plan. Funds attributable to members who cease to be entitled to an excess benefit shall be transferred from the Rabbi Trust and to the retirement system.

(4) If the actuary makes a determination that the accumulated amounts in the Rabbi Trust are insufficient to pay the actual excess benefits provided for under this Excess Benefit Plan, the actuary may redirect as necessary additional funds into the Rabbi Trust from the funding sources available to this retirement system.

(5) If at any time the actuary makes a determination that the accumulated amounts in the Rabbi Trust are greater than that needed to pay actual excess benefits provided for under this Excess Benefit Plan, the actuary shall reduce redirected contributions into the Rabbi Trust from the funding sources available to this retirement system.

(6) Employer contributions made to provide excess benefits pursuant to this Part may not be commingled with the monies of this retirement system or any other qualified plan, nor may this plan ever receive any transfer of assets from any funds of this retirement system, which are to fund any other plan of this retirement system.

Acts 2003, No. 194, §1, eff. June 5, 2003.



RS 11:2025 - Federal Tax Qualification

§2025. Federal Tax Qualification

A. The Excess Benefit Plan, established in this Part, is intended to be an unfunded, non-tax qualified deferred compensation plan for purposes of federal tax law, and also meet the requirements of Section 415(m)(3) of the United States Internal Revenue Code or its successor. If at any time it is determined by the Internal Revenue Service that this Excess Benefit Plan does not so qualify, the board of trustees shall be authorized to issue rules and regulations modifying, or clarifying, this Part in order for the Excess Benefit Plan to be deemed an unfunded, unqualified deferred compensation plan and to meet the requirements of Section 415(m)(3) of the United States Internal Revenue Code or its successor.

B. The board of trustees is authorized to create a Rabbi Trust which is intended to qualify for safe harbor treatment for Rabbi Trusts as provided for in Internal Revenue Service Revenue Procedure 92-64 and to provide funding for the excess benefits provided for under this Excess Benefit Plan. If at any time it is determined by the Internal Revenue Service that the Rabbi Trust does not satisfy the requirements of its Revenue Procedure, or its successor, or modification thereto, the board of trustees is hereby authorized to amend the Rabbi Trust in order to so qualify.

C. Employers are not entitled to encumber the funds held in the Rabbi Trust. Excepting a termination of the Rabbi Trust, amounts held in the Rabbi Trust shall only be available for payments to excess benefit participants, or to reimburse general creditors of an employer in the event of bankruptcy or insolvency.

D. The funds held in the Rabbi Trust and the benefits payable under this Excess Benefit Plan may not be assigned or alienated by any member.

E. The board of trustees shall have the authority to promulgate such rules and regulations as may be necessary or appropriate to modify this Part to obtain Internal Revenue Service approval of the tax status of the Excess Benefit Plan or the Rabbi Trust.

F. The board of trustees shall have the authority to promulgate such rules and regulations as may be necessary or appropriate to amend any Section of this Chapter which may be necessary to keep the various retirement plans tax-qualified under the Internal Revenue Code.

Acts 2003, No. 194, §1, eff. June 5, 2003.



RS 11:2031 - Definitions

CHAPTER 6. REGISTRARS OF VOTERS EMPLOYEES'

RETIREMENT SYSTEM

PART I. GENERAL PROVISIONS

§2031. Definitions

The following words and phrases, as used in this Chapter, unless a different meaning is plainly required by the context, shall have the following meanings:

(1) "Accumulated contributions" shall mean the sum of all the amounts deducted from the compensation of a member and credited to his individual account in the annuity savings fund.

(2) "Actuarial equivalent" shall mean a benefit of equal value when computed upon the basis of such mortality tables as shall be adopted by the board of trustees, and regular interest.

(3) "Annuity" shall mean payments for life derived from the "Accumulated Contributions" of a member. All annuities shall be payable in equal monthly installments.

(4) "Annuity reserve" shall mean the present value of all payments to be made on account of any annuity, or benefit in lieu of any annuity computed upon the basis of such mortality tables as shall be adopted by the board of trustees, and regular interest.

(5) "Average compensation" shall mean the average annual earned compensation of an employee for any period of sixty successive or joined months of service as an employee during which earned compensation was the highest. In case of interruption of employment, the sixty-month period shall be computed by joining employment periods immediately preceding and succeeding the interruption.

(6) "Beneficiary" shall mean any person designated to receive a pension, an annuity, a retirement allowance or other benefit as provided by this Chapter.

(7) "Board of trustees" shall mean the board provided for in R.S. 11:2091 to administer the retirement system.

(8) "Creditable service" shall mean service for which credit is allowable as provided in R.S. 11:2061.

(9) "Earnable compensation" shall mean the full rate of compensation that would be payable to the member (employee) if he worked the full working time.

(10) "Employee" shall mean any registrar of voters of the state of Louisiana or any deputy or permanent employee of the office of registrar of voters in any parish of the state of Louisiana. "Employee" shall also mean a person employed by this retirement system or a person employed by the Louisiana Registrar of Voters Association, Inc.

(11) "Employer" shall mean the registrar of voters of any parish in the state of Louisiana, the state of Louisiana, or the police jury or any other governing body of a parish which employs and pays persons as registrars of voters. "Employer" shall also mean this retirement system.

(12) "Employer's annuity" shall mean payments for life derived from money provided by the employer or employing agency, or the parishes of Louisiana or the state of Louisiana.

(13) "Medical board" shall mean the State Medical Disability Board.

(14) "Member" shall include any employee, as defined in Paragraph (10) of this Section, included in the membership of this system as provided in R.S. 11:2051.

(15) "Membership service" shall mean service as an employee while a member of this system.

(16) "Pension reserve" shall mean the present value of all payments to be made on account of any pension, or benefit in lieu of any pension computed upon the basis of such mortality tables as shall be adopted by the board of trustees, and regular interest.

(17) "Prior service" shall mean service rendered prior to the date of the establishment of this retirement system for which credit is allowable as provided in R.S. 11:2061.

(18) "Regular interest" shall mean interest compounded annually at such a rate as shall be determined by the board of trustees in accordance with R.S. 11:2111.

(19) "Retirement" shall mean withdrawal from active service with a retirement allowance granted under the provisions of this Chapter.

(20) "Retirement allowance" shall mean the sum of the "annuity" and the "pensions", or any optional benefit payable in lieu thereof.

(21) "Retirement system" shall mean the Registrars of Voters Employees' Retirement System as defined in R.S. 11:2032.

(22) "Service" shall mean service rendered as an employee as described in Paragraph (10) of this Section.

Acts 1954, No. 215, §1. Amended by Acts 1956, No. 445, §1; Acts 1962, No. 13, §1; Acts 1971, No. 79, §1; Acts 1974, No. 388, §1; Acts 1978, No. 727, §4, eff. Jan. 1, 1979; Acts 1989, No. 202, §1; Redesignated from R.S. 18:1651 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2006, No. 780, §1, eff. June 30, 2006; Acts 2009, No. 44, §1, eff. July 1, 2009; Acts 2012, No. 525, §1, eff. July 1, 2012.

NOTE: See Acts 2012, No. 525, §2 regarding implementation of changes to calculation of final compensation.



RS 11:2032 - Name and date of establishment

§2032. Name and date of establishment

A. A retirement system is hereby established and placed under the management of the board of trustees for the purpose of providing retirement allowance and other benefits under the provisions of this Chapter for registrars of voters, their deputies, and their permanent employees in each parish. The retirement system so created shall be established as of the first day of January nineteen hundred and fifty-five.

B. It shall have the power and the privileges of a corporation and shall be known as the "Registrars of Voters Employees' Retirement System" and by such name all of its business shall be transacted, all of its funds invested and all of its cash and securities and other property held.

Acts 1954, No. 215, §2; Redesignated from R.S. 18:1652 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2033 - Exemption from execution

§2033. Exemption from execution

The right of a person to a pension, an annuity, or a retirement allowance, to the return of contributions, the pension, annuity, or retirement allowance itself, any optional benefit or any other right accrued or accruing to any person under the provisions of this Chapter, and the moneys in the various funds created by this Chapter are hereby exempt from any state or municipal tax and exempt from levy and sale, garnishment, attachment, or any other process whatsoever, except as provided in R.S. 11:292, and shall be unassignable except as in this Chapter specifically otherwise provided.

Acts 1954, No. 215, §9; Acts 1986, No. 767, §4; Redesignated from R.S. 18:1653 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2034 - Protection against fraud

§2034. Protection against fraud

Any persons who shall knowingly make any false statement or shall falsify or permit to be falsified any record or records of this retirement system in any attempt to defraud such system as a result of such act shall be guilty of a misdemeanor, and on conviction thereof by any court of competent jurisdiction shall be punished by a fine not exceeding five hundred dollars or imprisonment in the parish jail not exceeding twelve months, or both such fine and imprisonment at the discretion of the court. Should any change or error in the records result in any member or beneficiary receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, the board of trustees shall correct such error, and as far as practicable, shall adjust the payment in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.

Acts 1954, No. 215, §10; Redesignated rom R.S. 18:1654 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2035 - Limitation of membership

§2035. Limitation of membership

No other provisions of law in any other status which provides wholly or partly at the expense of the state of Louisiana for pensions or retirement benefits for employees of the several parishes or any parish of the state of Louisiana, their widows, or other dependents, shall apply to members or beneficiaries of the retirement system established by this Chapter, their widows or other dependents.

Acts 1954, No. 215, §11; Redesignated from R.S. 18:1655 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2051 - Membership

PART II. MEMBERSHIP

§2051. Membership

A. The membership of the retirement system shall be composed as follows:

(1) All persons who shall become employees as defined in R.S. 11:2031(10), except those specifically excluded under R.S. 11:2052, shall become members as a condition of their employment. Any employee who was excluded from membership on the basis of age, shall be entitled to receive credit in the system for the period in which he was denied membership. In order to obtain such membership and credit for such service, each such person shall make application to the board of trustees therefor prior to January 1, 1994, and shall furnish to the board a detailed statement of all service for which credit is claimed. In addition, each such person shall pay into the system the member's and employer's contributions on the salary earned during the period for which credit for service is claimed at the contribution rates which were in effect at the time service was rendered plus eight percent interest thereon from the time the service was rendered until paid. However, the employing agency may pay the employer's contributions and interest in its discretion. However, in no event shall the amount paid be less than the actuarial cost of the creditable purchased time. The amount to be paid hereunder shall be paid in one lump sum prior to July 1, 1994. Any person who is an employee as defined in R.S. 11:2031(10), except those excluded under R.S. 11:2052, and who was denied membership in the system because of his age, may elect not to be covered in the membership of the system in accordance with the provisions of Paragraph (2) of this Subsection.

(2) All persons who are employees as the term is defined in R.S. 11:2031(10), except those specifically excluded under R.S. 11:2052, and who were denied membership in the system on account of age, shall become members on July 1, 1993, unless within a period of ninety days thereafter any such employee shall file with the board of trustees on a form prescribed by such board a notice of his election not to be covered in the membership of the system and a duly executed waiver of all present and prospective benefits which would otherwise inure to him on account of his participation in the retirement system.

(3) Notwithstanding any other provision of law to the contrary, any person who is retired from service under any actuarially funded state, municipal, parochial, or other retirement system which is supported in whole or in part by public funds, and who is receiving retirement benefits therefrom, who is otherwise eligible for membership in this system by reason of employment, shall be eligible to become a member of this system if he was under the age of fifty-five years at the time of the employment which normally would render him eligible for membership. Any such person may gain credit for service, rendered on and after January 1, 1976 as an employee in an office of a registrar of voters while he was not a member of the system, if he pays into the system an amount equal to all contributions which would have been required had he been a member of the system, plus interest thereon at the rate of five percent per annum compounded to the date of repayment. No such person shall be permitted to retire from the system until he has been a member of this system for at least four years.

B. All persons who are employees as the term is defined in R.S. 11:2031, Paragraph (10) on the date as of which the retirement system is established, who are members of any fund or who are eligible for membership in any fund operated for the retirement of employees by the state of Louisiana, or by a city, parish, or other political subdivision of the state of Louisiana when this Chapter takes effect, shall cease to be members in such fund upon the effective date of this Chapter and shall receive a refund of all amounts paid into such fund, together with any interest which may have accrued thereon, and shall become a member of the Registrars of Voters Employees' Retirement System with full credit for all prior service.

Acts 1954, No. 215, §3; Acts 1962, No. 13, §1; Acts 1974, No. 388, §1; Acts 1975, No. 539, §1; Acts 1976, No. 526, §1; Redesignated from R.S. 18:1681 by Acts 1991, No. 74, §3, eff. June 25, 1991; Amended by Acts 1993, No. 448, §1, eff. July 1, 1993.



RS 11:2052 - Persons not eligible for membership

§2052. Persons not eligible for membership

No elected or appointed official of this state or of any parish thereof who under any provisions of the constitution or laws of this state is subject to retirement with pay is eligible for membership in this system.

Acts 1954, No. 215, §3(36). Amended by Acts 1976, No. 526, §1; Redesignated from R.S. 18:1682 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2053 - Persons failing to elect coverage; admission to membership

§2053. Persons failing to elect coverage; admission to membership

A person whose membership in this retirement system is contingent on his own election and who elects not to become a member, may thereafter but not subsequent to the attainment of age fifty-five apply for and be admitted to membership; but no such person shall receive prior service credit unless he becomes a member within the first year following the establishment of this retirement system.

Acts 1954, No. 215, §3(4); Redesignated from R.S. 18:1683 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2054 - Persons temporarily employed

§2054. Persons temporarily employed

Employees who are serving on temporary basis or other than per annum basis shall be ineligible for membership in the system.

Acts 1954, No. 215, §3(5); Redesignated from R.S. 18:1684 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 929, §1, eff. July 1, 1993.



RS 11:2055 - Termination of membership

§2055. Termination of membership

Should any member in any period of six consecutive years after becoming a member be absent from service for more than five years, or should he withdraw his accumulated contributions, or should he become a beneficiary or die, he shall thereupon cease to be a member.

Acts 1954, No. 215, §3(6); Redesignated from R.S. 18:1685 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2061 - Prior service credit; determination

PART III. CREDITABLE SERVICE

§2061. Prior service credit; determination

A. Under such rules and regulations as the board of trustees shall adopt any person who becomes a member of the system within the first two years of its operation, or who becomes a member under the provisions of R.S. 11:2051, Subsection (A) as amended, and who is employed by the state of Louisiana, or a parish of the state, or city of any parish of the state of Louisiana within the six years immediately preceding the establishment of the system and who was not eligible for membership in any retirement system maintained by the parish or city during such service, shall be entitled to prior service credit for all city or parish or state service rendered prior to the effective date of this Chapter, provided that within the first year of his membership he file a detailed statement of all Louisiana service rendered by him as an employee prior to the date of the establishment of the system for which he claims credit; and further provided, that in the case of employees who become eligible for membership under the provisions of R.S. 11:2051, Subsection (A) as amended, the employee, in order to gain credit for such previous service shall be free of physical disability and shall be required to pay four percent of all salary in excess of one hundred dollars per month which was earned in such Louisiana service for which he claims credit, this payment to be made in either a lump sum prior to January 1, 1963, or, upon consent of the board of trustees, over a period not to exceed one year after January 1, 1963, provided such arrangements are made prior to January 1, 1963, and further provided that in order to gain credit for such prior service, he must pass a physical examination under such rules and regulations as the board may set up.

B. The board of trustees shall fix and determine by appropriate rules and regulations how much service in any year is equivalent to one year of service, but in no case shall more than one year of service be creditable for all service in one calendar year.

Acts 1954, No. 215, §4; Acts 1962, No. 13, §1; Redesignated from R.S. 18:1701 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2062 - Verification of creditable service

§2062. Verification of creditable service

A. Subject to the above restrictions and to such other rules and regulations as the board of trustees may adopt, the board of trustees shall verify, as soon as practicable after the filing of such statements of service, the service therein claimed.

B. Upon verification of the statements of service, the board of trustees shall issue a prior service certificate certifying to each member the length of prior service for which credit shall have been allowed on the basis of these certified statements of service. So long as membership continues a prior service certificate shall be final and conclusive for retirement purposes as to such service, provided that any member may, within one year from the date of issuance or modification of such certificate, request the board of trustees to modify or correct his prior service certificate.

C. When membership ceases, such prior service certificate shall become null and void. Should the employee again become a member of the system, he shall enter the system as an employee not entitled to prior service credit except as provided for in Parts IV and VII of this Chapter.

Acts 1954, No. 215, §4(3), (4); Redesignated from R.S. 18:1702 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2063 - Service on which retirement allowances are based

§2063. Service on which retirement allowances are based

Creditable service at retirement on which the retirement allowance of a member shall be based shall consist of the membership service rendered by him since he last became a member, and also, if he has a prior service certificate which is in full force and effect, the amount of service certified on his prior service certificate, and shall include any unused sick leave and any unused annual leave at the date of retirement.

Acts 1954, No. 215, §4(5). Amended by Acts 1971, No. 79, §1; Acts 1974, No. 388, §1. Acts 1984, No. 461, §1; Redesignated from R.S. 18:1703 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2071 - Retirement benefits; application and eligibility requirements

PART IV. BENEFITS

§2071. Retirement benefits; application and eligibility requirements

A. Any member upon withdrawal from service, upon or after attainment of the age of sixty years, who shall have completed at least ten years of creditable service, or after the age of fifty-five years who shall have completed at least twenty years of creditable service, or who shall have thirty years of creditable service, regardless of age shall be entitled to receive a retirement allowance which shall begin as of the date specified by the member in his application for the said allowance but in no event before withdrawal from service.

B. Any member whose withdrawal from service occurs prior to his attaining the age of sixty years, who shall have completed more than ten years of creditable service and shall not have received a refund of his accumulated contributions shall be entitled to receive a retirement allowance beginning upon his attaining the age of sixty years of the amount earned and accrued at the date of withdrawal from service; provided that such benefits shall begin at age fifty-five if he has twenty or more years of creditable service.

Acts 1954, No. 215, §5(1). Amended by Acts 1969, No. 88, §1; Acts 1971, No. 79, §1; Acts 1974, No. 388, §1; Acts 1989, No. 202, §1; Redesignated from R.S. 18:1731 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2072 - Annual amount of retirement allowance

§2072. Annual amount of retirement allowance

A. The annual amount of the retirement allowance for persons who retired from this system on or before June 30, 1999, shall be three percent of the average compensation for each year of creditable service.

B.(1) The annual amount of the retirement allowance for any person who is an active contributing member of this system on or after July 1, 1999, and whose first employment making him eligible for membership in the system occurred on or before January 1, 2013, shall be equal to three and one-third percent of the average compensation for each year of creditable service.

(2) For any former active contributing member who returns to service as an active contributing member on and after July 1, 1999, and whose first employment making him eligible for membership in the system began prior to January 1, 2013, the provisions of this Subsection shall apply only to the service credit earned after the date such member returns to service.

C. The retirement allowance provided to a member pursuant to the provisions of this Section shall not exceed one hundred percent of the member's average compensation.

Acts 1989, No. 202, §1; Redesignated from R.S. 18:1732 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1999, No. 1273, §1, eff. July 1, 1999; Acts 2012, No. 526, §§1, 2, eff. July 1, 2012; Acts 2016, No. 423, §1, eff. June 9, 2016.



RS 11:2073 - Cost-of-living increase

§2073. Cost-of-living increase

The board of trustees is authorized to use interest earnings on investments of the system in excess of normal requirements, as determined by the actuary, to provide an annual cost of living adjustment payable monthly for members retired at least two years, in an amount not to exceed three percent of the original benefit. Such benefits shall be paid only when funds are available from this source, and payments shall be made in such manner and in such amount as is determined by the board of trustees, based on the funds available.

Acts 1989, No. 202, §1; Redesignated from R.S. 18:1732.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2074 - Disability retirement

§2074. Disability retirement

A. Eligibility for disability benefits, procedures for application for disability benefits, procedures for the certification of continuing eligibility for disability benefits, the authority of the board of trustees to modify disability benefits, and procedures governing the restoration to active service of an employee who formerly had a disability are specifically described and provided for in R.S. 11:201 through 224.

B.(1) The board of trustees shall award disability benefits to eligible members who have been officially certified as having a disability by the State Medical Disability Board. The disability benefit shall be determined as follows:

(a) Upon retirement for disability, a member shall receive a retirement allowance if eligible therefor; otherwise, he shall receive a disability benefit which shall be a product of the retirement accrual rate determined pursuant to R.S. 11:2071 multiplied by the member's average compensation further multiplied by creditable service as determined to be the lesser of:

(i) Creditable service earned by the date of the disability application, but totalling not less than fifteen years.

(ii) For projected continued service to age sixty.

(b) In no case shall the disability benefit provided herein exceed two-thirds of earnable compensation.

(2) Any amount received as a compensable wage or a lump sum settlement under the provisions of the workers' compensation laws shall be applied as an offset against benefits received under the provisions of this Subsection, under rules prescribed by the board. The board shall have complete discretion and the authority to determine the extent and application of the provisions of this Subsection.

(3) Members who qualify for retirement under disability may select an Option 2 or 3 as specified in R.S. 11:2076 with their spouse as beneficiary. Such option factors shall be the same as those utilized for regular retirement and shall be based on the age that the member and spouse would have been had the member survived, continued in service, and then retired on the earliest normal retirement date.

Acts 1954, No. 215, §5(3). Amended by Acts 1978, No. 727, §4, eff. Jan. 1, 1979; Acts 1981, No. 228, §1; Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1989, No. 202, §1; Redesignated from R.S. 18:1733 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2012, No. 526, §1, eff. July 1, 2012; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:2075 - Return of accumulated contributions

§2075. Return of accumulated contributions

If a member ceases to be an employee, except by death or retirement under the provisions of this Chapter, he shall be paid such part of the amount of the accumulated contributions standing to the credit of his individual account in the annuity savings fund as he shall demand. If a member dies before retirement, the amount of his accumulated contributions standing to the credit of his individual account shall be paid to his estate or to such person as he shall have nominated by written designation, duly executed and filed with the board of trustees. If an employee returns to membership in the system after withdrawing his contributions and remains a contributing member for four years, he then shall be entitled to repay the amount which he withdrew, plus interest at a rate determined by the board of trustees, and upon such repayment, he shall again be given credit for the service he forfeited at the time he withdrew.

Acts 1954, No. 215, §5(6). Amended by Acts 1976, No. 526, §1; Redesignated from R.S. 18:1736 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2076 - Optional allowances

§2076. Optional allowances

With the provision that no optional selection shall be effective in case a beneficiary dies within thirty days after retirement, and that such a beneficiary shall be considered as an active member at the time of death; until the first payment on account of any benefit becomes normally due, any member may elect to receive his benefit in a retirement allowance payable throughout life, or he may elect to receive the actuarial equivalent at that time, of his retirement allowance in a reduced retirement allowance payable throughout life with the provision that:

Option 1. If he dies before he has received in annuity payments the present value of his annuity as it was at the time of his retirement, the balance shall be paid to his legal representatives or to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees; or

Option 2. Upon his death, his reduced retirement allowance shall be continued throughout the life of and paid to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees at the time of his retirement; or

Option 3. Upon his death, one-half of his reduced retirement allowance shall be continued throughout the life of, and paid to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees at the time of his retirement; or

Option 4. Some other benefit or benefits shall be paid either to the member or to such person or persons as he shall nominate provided, such other benefit or benefits, together with the reduced retirement allowance shall be certified by the actuary to be of equivalent actuarial value to his retirement allowance, and approved by the board of trustees.

Acts 1954, No. 215, §5(7); Redesignated from R.S. 18:1737 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2077 - Survivors' benefits

§2077. Survivors' benefits

A. For a surviving spouse with or without surviving minor children or children with disabilities:

(1) If the member has less than five years of service credit, pay a refund of contributions.

(2) If the member has at least five years of creditable service and is not eligible to retire, pay to the spouse automatic Option 2 benefits based on accrued benefits at the time of death with Option 2 factors based on the age that the member and spouse would have been had the member survived, continued in service, and then retired on earliest normal retirement date.

(3) If the member is eligible to retire, pay automatic Option 2 benefits to the surviving spouse.

B. For surviving minor children or children with disabilities with no surviving spouse:

(1) If the member has less than five years of service credit, pay a refund of contributions to the children in equal portions.

(2) If the member has more than five years of service credit, pay eighty percent of the accrued retirement benefit to the surviving children until the age of majority or for the duration of the disability for a child with a disability. Children receive equal portions with portions readjusted for remaining children as each child becomes ineligible to receive benefits.

C. Should the spouse desire to receive in lieu of such Option 2 benefits a refund of the member's contributions, with interest earned thereon, she may do so by specifying her choice in writing, properly notarized, to the board of trustees of the Registrars of Voters Employees' Retirement System. The retirement system shall pay a lump sum refund equal to the difference between total monthly survivor benefits paid and total accumulated contributions, if any, on cessation of all eligible monthly payments.

D. In the case of a death of a member occurring on or after January 1, 2007, while performing qualified military service, as defined in Internal Revenue Code §414(u), eligibility for survivor benefits under this Section shall be determined as if the member had resumed employment and then terminated employment on account of death. The system will credit the member's qualified military service as service credit for vesting purposes and for eligibility computation purposes as though the member, if eligible to, had met the definition of "employee" under R.S. 11:2031(10) and had resumed employment under the Uniformed Services Employment and Reemployment Rights Act (Chapter 43 of Title 38, United States Code) immediately prior to the member's death. The time spent by the member in qualified military service shall not be used for calculation of benefit accrual purposes, but shall be used for calculation of eligibility pursuant to this Section.

Acts 1989, No. 202, §1; Redesignated from R.S. 18:1738 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2012, No. 229, §1, eff. June 30, 2012; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:2078 - Reemployment of retirees

§2078. Reemployment of retirees

A. In the event any retiree of the system is employed by an employer covered by this system, the retiree and the employer shall immediately notify the system of the retiree's date of employment, the amount of salary paid, any changes in salary while reemployed, number of hours employed per week, estimated duration of employment, and date of termination of reemployment.

B.(1) Any retiree may be employed by an employer covered by this system without suspension of benefits provided the retiree has terminated employment for at least six consecutive months. Such retiree may be employed for no more than sixty days, or four hundred eighty hours, in a calendar year. Should the portion of the calendar year available for employment be less than twelve months, the period of employment without reduction in benefits shall be reduced on a pro rata basis.

(2) Should any retiree be employed in excess of the amount of time provided for in Paragraph (1) of this Subsection, his retirement benefit shall be reduced by an amount equal to the amount earned in excess of the limitation. The reduction in benefits shall begin with the next payroll after the system receives notification of such employment.

C. Should any retiree be employed by an employer covered by this system within six months of termination of employment, his retirement benefit shall be reduced by an amount equal to that earned during such employment. Such reduction shall begin with the next payroll after the system receives notification of such employment.

D. Should any retiree return to full-time permanent employment by an employer covered by this system at any time after termination of employment, his retirement benefit shall be suspended and he shall become an active contributing member of the system. Upon his subsequent retirement, he shall receive his original benefit plus a supplemental benefit based on his salary and service earned since his reemployment. No change shall be permitted in the member's original option; however, at the end of the period of reemployment, the member shall select any option authorized as to any supplemental benefit earned.

Acts 1999, No. 1273, §1, eff. July 1, 1999.



RS 11:2091 - Board of trustees; membership; vacancies; compensation

PART V. ADMINISTRATION

§2091. Board of trustees; membership; vacancies; compensation

A. The general administration and responsibility for the proper operation of the retirement system and for making effective the provisions of the Chapter are hereby vested in a board of trustees which shall be organized immediately after a majority of the trustees provided for in this Section shall have qualified and taken the oath of office.

B. The board shall consist of eight trustees as follows:

(1) A member of the House Committee on Retirement appointed by the speaker of the House of Representatives, or the member's designee.

(2) The chairman of the Senate Committee on Retirement, ex officio, or his designee.

(3) Six active and contributing members of the system who shall have at least ten years of creditable service in the Registrars of Voters Employees' Retirement System who shall be elected by the members of the Registrars of Voters Employees' Retirement System according to the rules and regulations adopted by the board of trustees to govern such elections. The term of office of the six elected board members shall be for a period of four years; provided, that one elected member whose term of office begins January 1, 2012, shall serve an initial term of two years, with subsequent terms of four years. No elected trustee may serve for more than two consecutive four-year terms, exclusive of any term being served on December 31, 2011. If an elected trustee elects to participate in the Deferred Retirement Option Plan after his term has commenced, he may continue to serve for the remainder of the term for which he was elected; however, if he otherwise separates from service, his term shall expire.

(4) Notwithstanding the provisions of Paragraph (3) of this Subsection, the term of office for any person elected and serving on the board of trustees on December 31, 2011, shall be extended to December thirty-first of the year in which the term expires.

C. If a vacancy occurs in the office of an elected trustee, the board of trustees of the Registrars of Voters Employees' Retirement System shall appoint a member to the unexpired term of office, provided that if the unexpired term is for a period of more than two years, the appointment shall be for the period intervening until the next regularly scheduled election, at which time a member shall be elected to fill the unexpired portion of the term in accordance with the rules governing the election of board members.

D. The trustees shall receive the per diem provided for in R.S. 11:182(A) and shall be reimbursed from the Expense Fund for all necessary expenses that they may incur through service on the board.

E. Repealed by Acts 1988, No. 83, §2.

Acts 1954, No. 215, §6(1) to (4), (11); Acts 1988, No. 83, §2; Acts 1989, No. 759, §1; Redesignated from R.S. 18:1761 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 684, §1, eff. July 1, 1995; Acts 2011, No. 119, §1, eff. Jan. 1, 2012; Acts 2016, No. 621, §1, eff. June 17, 2016.



RS 11:2092 - Trustee's oath of office; voting powers

§2092. Trustee's oath of office; voting powers

A. Each trustee shall, within ten days after his appointment or election, take an oath of office that, so far as it devolves upon him he will diligently and honestly administer the affairs of the said board, and that he will not knowingly violate or willingly permit to be violated any of the provisions of law applicable to the retirement system. Such oath shall be subscribed to by the member making it, and certified by the officer before whom it is taken, and immediately filed in the office of the secretary of state.

B. Each trustee shall be entitled to one vote in the board. Four votes shall be necessary for a decision by the trustees at any meeting of said board.

Acts 1954, No. 215, §6(5), (6); Redesignated from R.S. 18:1762 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2093 - Rules and regulations

§2093. Rules and regulations

A. Subject to the limitations of this Chapter, the board of trustees shall, from time to time, establish rules and regulations for the administration of the funds created by this Chapter and for the transaction of its business.

B. The retirement system shall take all actions necessary to comply with the provisions of the United States Internal Revenue Code applicable to qualified governmental retirement plans. The board of trustees shall promulgate rules in accordance with the Administrative Procedure Act to incorporate such Internal Revenue Code provisions into the retirement system's plan, and the plan provisions shall hereafter consist of this Chapter together with such properly promulgated rules.

Acts 1954, No. 215, §6(7); Redesignated from R.S. 18:1763 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2012, No. 229, §1, eff. June 30, 2012.



RS 11:2094 - Officers and employees of board

§2094. Officers and employees of board

The board of trustees shall elect from its membership a chairman and shall by a majority vote of all its members appoint a director, who may be, but need not be, one of its members. The board of trustees shall engage such actuarial and other services as shall be required to transact the business of the retirement system. The compensation of all persons engaged by the board of trustees, and all other expenses of the board necessary for the operation of the retirement system shall be paid at such rates and in such amounts as the board of trustees shall approve.

Acts 1954, No. 215, §6(8); Acts 1991, No. 497, §1, eff. July 15, 1991; Redesignated from R.S. 18:1764 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2095 - Records and other information; board's duty to keep

§2095. Records and other information; board's duty to keep

A. The board of trustees shall keep in convenient form such data as shall be necessary for actuarial valuation of the various funds of the retirement system, and for checking the experience of the system.

B. The board of trustees shall keep a record of all of its proceedings which shall be open to public inspection. It shall publish annually a report showing the fiscal transactions of the retirement system for the preceding fiscal year, the amount of the accumulated cash and securities of the system, and the last balance sheet showing the financial condition of the system by means of an actuarial valuation of the assets and liabilities of the retirement system.

Acts 1954, No. 215, §6(9), (10); Redesignated from R.S. 18:1765 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2096 - Actuary; appointment; duties and powers

§2096. Actuary; appointment; duties and powers

A. The board of trustees shall designate an actuary who shall be a technical advisor of the board of trustees on matters regarding the operation of the system created by the provisions of this Chapter and shall perform such other duties as are required by law or by the board of trustees.

B. Immediately after the establishment of the retirement system, the actuary shall make such investigation of the mortality, service, and compensation experience of the members of the system as he shall recommend and the board of trustees shall authorize, and on the basis of such investigation, he shall recommend for adoption by the board of trustees such tables and such rates as are required in Subsection C of this Section. The board of trustees shall adopt tables and certify rates, and as soon as practicable thereafter, the actuary shall make a valuation based on such tables and rates of the assets and liabilities of the system created by this Chapter.

C. In 1956 and at least once in each five-year period thereafter, the actuary shall make an actuarial investigation into the mortality, service, and compensation experience of the members and beneficiaries of the retirement system and shall make a valuation of the assets and liabilities of the funds of the system, and taking into account the result of such investigation and valuation, the board of trustees shall:

(1) Adopt for the retirement system such mortality, service, and other tables as shall be deemed necessary.

(2) Certify the rates of contribution payable by each employer on account of new entrants.

D.(1) On the basis of such tables as the board of trustees shall adopt, the actuary shall make an annual valuation of the assets and liabilities of the system created by this Chapter.

(2) Any new tables and interest assumptions adopted in accordance with Subsection C of this Section shall be applicable only with respect to persons who are members on the date of adoption. Tables in effect on the date of retirement shall remain applicable with respect to persons who retire prior to the adoption of new tables.

E.(1) Effective June 30, 2013, unless different actuarial assumptions are formally adopted and disclosed, as provided in Paragraph (2) of this Subsection, the following assumptions shall determine the actuarial equivalents to be used in this retirement system:

(a) Interest shall be compounded at the rate of seven and one-half percent per annum.

(b) Annuity rates shall be determined on the basis of the RP-2000 Combined Healthy Table set back three years for males and two years for females.

(2) The board of trustees may authorize the use of interest and mortality rates in determining the actuarial equivalents which are different from the actuarial assumptions specified in Paragraph (1) of this Subsection. Any change in such actuarial assumptions shall be considered a part of the plan provisions of this retirement system and shall be considered an amendment to the plan provisions contained in this Section. In order to be effective, such change shall be formally adopted by the board of trustees as a rule or rules promulgated pursuant to the Administrative Procedure Act and disclosed to members of the retirement system.

(3) No change in actuarial assumptions shall reduce a member's accrued benefit.

Acts 1954, No. 215, §6(13) to (16); Redesignated from R.S. 18:1767 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2013, No. 70, §1, eff. June 30, 2013; Acts 2014, No. 791, §5.



RS 11:2111 - Investment of funds by board of trustees

PART VI. MANAGEMENT AND EXPENDITURE OF FUNDS

§2111. Investment of funds by board of trustees

A. The board of trustees shall be the trustees of the several funds created by this Chapter as provided in Part VII of this Chapter and shall have full power to invest and reinvest such funds in accordance with the provisions of R.S. 11:263. The trustees shall have full power to hold, purchase, sell, assign, transfer, and dispose of any of the securities and investments in which any of the funds created herein shall have been invested as well as the proceeds of the investments and any moneys belonging to the funds.

B. The board of trustees annually shall allow regular interest on the mean amount for the preceding year in each of the funds with the exception of the expense fund and the Annuity Savings Fund. The amounts so allowed shall be due and payable to said funds and shall be annually credited thereto by the board of trustees from interest and other earnings on the moneys of the retirement system. Any additional amount required to meet the interest on the funds of the retirement system shall be paid from the pension accumulation fund, and any excess of earnings over such amount required shall be paid to the pension accumulation fund. Regular interest shall mean such per centum rate to be compounded annually as shall be determined by the board of trustees on the basis of interest earnings of the system for the preceding year and of the probable earnings to be made, in the judgment of the board, during the immediate future. Such rate to be limited to a maximum of four per centum with a rate of two per centum applicable during the first year of operation of the retirement system.

Acts 1954, No. 215, §7(1)(2). Amended by Acts 1971, No. 79, §1. Acts 1984, No. 867, §2; Redesignated from R.S. 18:1791 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2112 - State treasurer as custodian of funds

§2112. State treasurer as custodian of funds

The state treasurer shall be the custodian of the several funds. All expense vouchers and pension payrolls shall be certified by the secretary-manager. The secretary-manager shall furnish the board of trustees a surety bond in a company authorized to do business in Louisiana and in such an amount as shall be required by the board, the premium to be paid from the expense fund.

Acts 1954, No. 215, §7(3); Redesignated from R.S. 18:1792 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2113 - Cash deposits for payment of benefits

§2113. Cash deposits for payment of benefits

For the purpose of meeting disbursements for pensions, annuities, and other payments there may be kept available cash, not exceeding ten per centum of the total amount in the several funds of the retirement system, on deposit in one or more banks or trust companies of the state of Louisiana organized under the laws of the state of Louisiana or of the United States, provided, that the sum of deposit in any one bank or trust company shall not exceed twenty-five per centum of the paid up capital and surplus of such bank or trust company.

Acts 1954, No. 215, §7(4); Redesignated from R.S. 18:1793 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2114 - Selection of fiscal agents

§2114. Selection of fiscal agents

The board of trustees shall approve the fiscal agency bank or banks selected by the State Treasurer for the deposit of the funds and securities of this retirement system provided that no bank shall be selected unless the bank is a fiscal agent of the state. The funds and properties of the system held in any bank of the state shall be safeguarded by bonds or other securities acceptable for the protection of state deposits, the amount to be determined by the board of trustees.

Acts 1954, No. 215, §7(5); Redesignated from R.S. 18:1794 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2115 - Private interests of trustees and employees in financial operation of system prohibited

§2115. Private interests of trustees and employees in financial operation of system prohibited

Except as otherwise herein provided, no trustee and no employee of the board of trustees shall have any direct interest in the gains or profits of any investment made by the board of trustees, nor as such receive any pay or emolument for his service. No trustee or employee of the board shall, directly or indirectly, for himself or as an agent in any manner use the same, except to make such current and necessary payments as are authorized by the board of trustees; nor shall any trustee or employee of the board of trustees become an endorser or surety or in any manner an obligor for moneys loaned or borrowed from the board of trustees.

Acts 1954, No. 215, §7(6); Redesignated from R.S. 18:1795 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2131 - Funds to which assets credited

PART VII. METHOD OF FINANCING

§2131. Funds to which assets credited

All of the assets of the retirement system shall be credited according to the purpose for which they are held to one of five funds, namely, the annuity savings fund, the annuity reserve fund, the pension accumulation fund, the member supplemental savings fund, and the expense fund.

Acts 1954, No. 215, §8 (1st par.); Acts 1990, No. 433, §1, eff. Jan. 1, 1991; Redesignated from R.S. 18:1831 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2132 - Annuity savings fund; contributions to fund; amount of employee contributions

§2132. Annuity savings fund; contributions to fund; amount of employee contributions

The annuity savings fund shall be a fund in which shall be accumulated contributions from the compensation of members to provide for their annuities. Contributions to and payments from the annuity savings fund shall be made as follows:

(1) Each employer shall cause to be deducted from the salary of each member on every payroll of such employer for every payroll period a percentage equal to the rate established pursuant to R.S. 11:62(13) of each member's earnable compensation. In determining the amount earnable by a member in a payroll period, the board of trustees may consider the rate of annual compensation payable to such member on the first day of the payroll period as continuing throughout such payroll period, and it may omit deduction from compensation for any period less than a full payroll period. To facilitate the making of deductions, it may modify the deduction required of any member by such an amount as shall not exceed one-tenth of one percent of the annual compensation upon the basis of which such deduction is to be made.

(2) The deductions provided for in this Section shall be made notwithstanding that the minimum compensation provided for by law for any member shall be reduced thereby. Every member shall be deemed to consent and agree to the deductions made and provided for in this Section and shall receipt for his full salary or compensation, and payment of salary or compensation less said deductions shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such person during the period covered by such payment, except as to the benefits provided by this Chapter. The employer shall certify to the board of trustees on each and every payroll or in such other manner as the board of trustees may prescribe, the amounts to be deducted; and each of said amounts shall be deducted, and when deducted shall be paid into said annuity savings fund, and shall be credited together with regular interest thereon to the individual account of the member from whose compensation said deduction was made.

D. Repealed by Acts 1989, No. 202, §2.

Acts 1954, No. 215, §8(1)(a) to (c). Amended by Acts 1956, No. 445, §1; Acts 1974, No. 388, §1; Acts 1989, No. 202, §§1, 2; Redesignated from R.S. 18:1832 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2013, No. 71, §1, eff. June 30, 2013; Acts 2013, No. 220, §3, eff. June 11, 2013.



RS 11:2133 - Additional member contributions or deposits to annuity savings fund

§2133. Additional member contributions or deposits to annuity savings fund

In addition to the contribution deducted from compensation as hereinbefore provided, subject to the approval of the board of trustees any member may redeposit in the annuity savings fund a single payment or by an increased rate of contribution an amount computed to be sufficient to purchase an additional annuity, which together with his prospective retirement allowance, will provide for him a total retirement allowance of not to exceed one-half of his average final compensation at age sixty. Such additional amounts so deposited shall become a part of his accumulated contributions except in the case of retirement, when they shall be treated as excess contributions returnable to the member in cash or as an annuity of equivalent actuarial value and shall not be considered in computing his pension. The accumulated contributions of a member withdrawn by him, or paid to his estate or to his designated beneficiary in the event of his death as provided in the Chapter, shall be paid from the annuity savings fund. Upon the retirement of a member his accumulated contributions shall be transferred from the annuity savings fund to the annuity reserve fund.

Acts 1954, No. 215, §8(1)(d); Redesignated from R.S. 18:1833 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2134 - Annuity reserve fund

§2134. Annuity reserve fund

The annuity reserve fund shall be the fund in which shall be held the reserves on all annuities in force and from which shall be paid all annuities and all benefits in lieu of annuities, payable as provided in this Chapter. Should a beneficiary retired on account of disability be restored to active service with a compensation not less than his average final compensation at the time of his last retirement his annuity reserve shall be transferred from the annuity reserve fund to the annuity savings fund and credited to his individual account therein.

Acts 1954, No. 215, §8(2); Redesignated from R.S. 18:1834 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2135 - Pension accumulation fund; contributions to and payments from fund; determination of normal and accrued liability contributions; remedies

§2135. Pension accumulation fund; contributions to and payments from fund; determination of normal and accrued liability contributions; remedies

A.(1) For purposes of this Section, the phrase "tax collector" shall include any sheriff, ex-officio tax collector, collector of revenue, city tax collector, or any other person or official responsible for the collection of taxes shown to be collectible on any tax roll.

(2) For purposes of this Section, the phrase "tax roll" shall include any tax roll reflecting or relating to property located within any parish, regardless of whether or not such property is located within a municipality or other political subdivision within a parish.

B. The pension accumulation fund shall be the fund in which shall be accumulated all reserves for the payment of all pensions and other benefits payable from contributions made by employers and each tax collector as provided for in this Section and from which shall be paid all pensions and other benefits on account of members with prior service credit.

C. Contributions to and payments from the pension accumulation fund shall be made as follows:

(1) Each tax collector shall deduct one-sixteenth of one percent of the aggregate amount of the tax shown to be collected by the tax roll of each respective parish which money each tax collector shall turn over to the Registrars of Voters Employees' Retirement System of Louisiana, created by this Chapter, periodically at the same time he disburses funds to the tax recipient bodies of his respective parish.

(2) Should the amount paid and credited under Paragraph (1) of this Subsection be for a larger amount than the amount required by the Public Retirement Systems' Actuarial Committee to be paid and credited to the Pension Accumulation Fund and the Members' Supplemental Savings Fund, then the payment to be received by the retirement system in the following year shall be reduced accordingly.

(3) Should the amount paid and credited to the Pension Accumulation Fund in accordance with Paragraph (1) of this Subsection be a smaller amount than the amount required as determined by the Public Retirement Systems' Actuarial Committee, then any additional amount required shall be contributed by the employers and each employer shall contribute an amount determined as follows: compute the percent that the deficient amount is of the aggregate salaries or compensation of all members in the employ of all employers on which employers' contributions are due. Each employer then shall pay this percent of the aggregate salaries of all employees in his employ on which employers' contributions are done.

D.(1) Should a tax collector fail to timely remit the monies due to the retirement system pursuant to Paragraph (C)(1) of this Section, the board of trustees of the retirement system may make demand upon the state treasurer for payment of any past-due sums attributable to such tax collector's jurisdiction from revenue sharing funds that would otherwise become due to the delinquent tax collector's jurisdiction. In support of such demand, the board of trustees of the retirement system shall submit a resolution to the state treasurer certifying which jurisdiction's tax collector is delinquent in payment, the amount owed by such jurisdiction, and the identity of any designee or designees authorized to act on behalf of the retirement system in making such demand. Pursuant to such demand, before distribution of any revenue sharing funds to any delinquent jurisdiction, the state treasurer shall deduct from the revenue sharing funds otherwise due the amounts certified in the demand as past due and pay such deducted amount to the retirement system.

(2) The remedies provided in this Subsection are remedial and curative and may be exercised by the board of trustees at any time for any identifiable past-due sums due to the retirement system from any parish, city, or other governmental entity, regardless of when the deficiency initially arose. Such remedies shall be available in addition to any other remedy available under law. The failure of the board of trustees to make demand for payment from revenue sharing funds pursuant to the provisions of this Subsection shall not constitute a waiver of the right of the retirement system to require such payment or to make demand upon the state treasurer for payment from subsequent revenue sharing funds.

Acts 1954, No. 215, §8(3)(a to f). Amended by Acts 1959, No. 62, §1; Acts 1964, No. 218, §1; Acts 1974, No. 388, §1; Acts 1989, No. 202, §§1, 2; Acts 1990, No. 433, §1, eff. Jan. 1, 1991; Redesignated from R.S. 18:1835 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2013, No. 299, §1, eff. June 30, 2013.



RS 11:2136 - Annual amounts payable to pension accumulation fund

§2136. Annual amounts payable to pension accumulation fund

The total amount payable in each year to the pension accumulation fund shall be not less than the sum of the rate per centum known as the normal contribution rate and the accrued liability contribution rate of the total compensation earnable by all members during the preceding year, provided, however, that the aggregate payment by employers shall be sufficient, when combined with the amount in the fund to provide the pensions and other benefits payable out of the fund during the year then current.

Acts 1954, No. 215, §8(3)(g); Redesignated from R.S. 18:1836 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2137 - Discontinuance of accrued liability contributions

§2137. Discontinuance of accrued liability contributions

The accrued liability contributions shall be discontinued as soon as the accumulated reserve in the pension accumulation fund shall equal the present value, as actuarially computed and approved by the board of trustees, of the total liability of such fund less the present value, computed on the basis of the normal contribution rate then in force, of the prospective normal contributions to be received on account of all persons who are at that time members.

Acts 1954, No. 215, §8(3)(h); Redesignated from R.S. 18:1837 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2138 - Pensions and benefits payable from accumulation fund; transfers from fund

§2138. Pensions and benefits payable from accumulation fund; transfers from fund

A. All pensions, and benefits in lieu thereof, with the exception of those payable on account of members who receive no prior service allowance, payable from contributions of employees, shall be paid from the pension accumulation fund to the annuity reserve fund.

B. Upon the retirement of a member not entitled to credit for prior service, an amount equal to his annuity reserve shall be transferred from the pension accumulation fund to the annuity reserve fund.

C. The board of trustees may transfer annually from the pension accumulation fund to the expense fund a sum not to exceed one-half of one percent of the total book value of the assets of the Registrars of Voters Employees' Retirement System.

Acts 1954, No. 215, §8(3)(i to k). Amended by Acts 1981, No. 599, §1; Acts 1989, No. 202, §1; Redesignated from R.S. 18:1838 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2139 - Members' Supplemental Savings Fund

§2139. Members' Supplemental Savings Fund

A. The Members' Supplemental Savings Fund shall be the fund in which shall be accumulated contributions from the dedicated taxes and revenue sharing to the system in excess of those required contributions to the Pension Accumulation Fund as established by the Public Retirement Systems' Actuarial Committee, not to exceed three percent of the salaries paid during the fiscal year preceding the year in which funds are received. Funds shall be transferred from the depository for such deductible taxes to the Members' Supplemental Savings Fund and allocated at the end of each fiscal year to the members' individual accounts in proportion to the salaries reported during the fiscal year for active contributing members who are still employed by the employer at the end of the fiscal year. The actual amount of funds to be transferred to the Members' Supplemental Savings Fund shall be three percent of the salaries paid during the fiscal year preceding the year in which the funds are received to members who were active contributing members during the fiscal year unless the Public Retirement Systems' Actuarial Committee recommends a lesser percentage based on the requirements of the Pension Accumulation Fund and available dedicated taxes.

B. Should any member of the system terminate membership in the system due to resignation, retirement, disability, death, or for any other reason involving termination of employment, he shall be entitled to payment of all contributions and interest or other earnings or losses credited to his account as of the date of payment, provided he remains out of service until such time as the payments are required to be paid in accordance with the provisions of Subsection C of this Section.

C. Payments to the member from the account shall be made at the end of the calendar quarter following the calendar quarter in which the member terminates.

D. Interest and other earnings or losses shall be allocated at least once each year on the valuation date or dates of the fund. The valuation date shall include the last day of the fiscal year of the system and any other dates which the Board of Trustees designate for valuing the assets of the fund. Such earnings or losses shall be allocated to members in proportion to their account balances as of the first day of the period for which the earnings are credited, reduced by any distributions from such account during the valuation period; for this purpose, a contribution to the Members' Supplemental Savings Fund made after the close of the fiscal year but attributable to such fiscal year shall be considered to have been made on the last day of such fiscal year.

E. The funds in the Members' Supplemental Savings Fund shall be invested separately from the other funds held by the system in accordance with the guidelines established by the Board of Trustees. The aggregate of the members' individual supplemental savings accounts shall be separately allocated and shall be entitled the "Members' Supplemental Savings Fund". Such fund shall constitute a separate trust fund and shall not be available for the payment of any benefits other than those attributable to the contributions and earnings under the Members' Supplemental Savings Fund. Accrued interest and other earnings or losses shall be credited based on the actual accrued fund balance for those funds. Such funds may not revert to the employer or employers, either directly or indirectly, except in the case of a contribution made as a result of a mistake of fact, in which case such contribution may be returned to the employer, within one year of the mistaken contribution. Once funds are contributed to the Members' Supplemental Savings Fund, they shall be used for the exclusive benefit of members and their beneficiaries in order to provide benefits under the Members' Supplemental Savings Fund. Such funds may not be used to defray any costs or expenses of the retirement system other than those attributable to the Members' Supplemental Savings Fund, nor may they be used to provide benefits required to be provided under the Pension Accumulation Fund or any portion of the retirement system other than the Members' Supplemental Savings Fund.

F. Payments, accruals, and allocations due to be made at the end of the fiscal year may be delayed until such time as the necessary financial information is available to the system's administrator but in no event later than six months after the close of the fiscal year.

G.(1) Should any change or error in the records either through administrative error or fraud result in any member receiving or having credited to his account more or less than he would have been entitled to receive had the records been correct, the board shall correct such error, and so far as is practicable, shall adjust the account balance or future payments to be paid to the member from the fund.

(2) Notwithstanding the provisions of Subsection A of this Section, should it be determined that through administrative error the fund received in any one year more or less than it was entitled to receive for that year, an adjustment shall be made to the amount of funds to be transferred to the Members' Supplemental Savings Fund in the following year. The total of the funds transferred shall not exceed the available funds from dedicated taxes and revenue sharing in excess of those required contributions to the Pension Accumulation Fund as established by the Public Retirement Systems' Actuarial Committee.

(3) The allocation of funds to the member's individual account shall be based on the actual amount received during the fiscal year and no retroactive reallocation of individual account balances shall be made for any adjustment in the aggregate amount of funds received under Paragraph (2) of this Subsection, except that reallocation shall be made for any adjustment occurring prior to July 1, 1993.

Acts 1990, No. 433, §1, eff. Jan. 1, 1991; Acts 1991, No. 494, §1, eff. July 15, 1991; Redesignated from R.S. 18:1839 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 929, §1, eff. July 1, 1993.



RS 11:2140 - Expense fund; contributions to fund

§2140. Expense fund; contributions to fund

The expense fund shall be the fund from which the expenses of the retirement system shall be paid, exclusive of the amount payable as retirement allowances and other benefits provided therein. Contributions shall be made to the expense fund as follows: The board of trustees shall determine annually the amount required to defray such expenses for the ensuing fiscal year and may transfer the amount required to defray the cost of expenses of administration from the amount transferred from the pension accumulation fund, but the amount so transferred shall not exceed one-half of one percent of total book value of the assets of the Registrars of Voters Employees' Retirement System.

Acts 1954, No. 215, §8(5). Amended by Acts 1956, No. 445, §1; Acts 1958, No. 220, §2; Acts 1960, No. 163, §1; Acts 1964, No. 218, §1; Acts 1975, No. 341, §1; Acts 1981, No. 599, §1; Redesignated from R.S. 18:1840 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2141 - Collection of member contributions

§2141. Collection of member contributions

The collection of members' contributions shall be as follows:

(1) Each employer shall cause to be deducted on each and every payroll of a member for each and every payroll period subsequent to the date of establishment of the retirement system the contributions payable by such member, as provided in this Chapter. Each employer shall certify to the treasurer of said employer on each and every payroll a statement as vouchers for the amount so deducted.

(2) The treasurer, or other officer authorized to issue warrants, of each employer, on the authority from the employer, shall make deductions from salaries of members as provided in this Chapter, and shall transmit monthly the amount specified to be deducted to the director of the board of trustees. The director of the board of trustees after making a record of all such receipts shall deposit them with the state treasurer for use according to the provisions of this Chapter, or in a bank or banks selected by the state treasurer and approved by the board of trustees.

Acts 1954, No. 215, §8(6)(1); Acts 1991, No. 497, §1, eff. July 15, 1991; Redesignated from R.S. 18:1841 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2142 - Collection of employer contributions

§2142. Collection of employer contributions

The collection of employers' contributions, if and when assessed or required, shall be as follows:

(1) Upon the basis of each actuarial valuation provided herein, the board of trustees shall annually prepare a statement of the total amount necessary for the ensuing fiscal year to the pension accumulation and expense funds as provided under R.S. 11:2135 through R.S. 11:2138 and R.S. 11:2140 and also a statement of the amount to be contributed by each employer (if any) as provided for in R.S. 11:2135(E).

(2) During the months of January and July of each year, the treasurer, or other officer authorized to issue warrants, of each employer on authority from the employer shall transmit the amount payable for the employer's contribution for the preceding six months to the director of the board of trustees. After making a record of all such receipts, the director shall deposit them with the state treasurer, or on direction from him in a bank selected by him (the state treasurer) and approved by the board of trustees for use according to the provisions of this law.

Acts 1954, No. 215, §8(6)(2); Acts 1991, No. 497, §1, eff. July 15, 1991; Redesignated from R.S. 18:1842 by Acts 1991, No. 74, §3, eff. June 25,1991.



RS 11:2143 - Guarantee of payments

§2143. Guarantee of payments

The maintenance of annuity reserves and pension reserves as provided for, and regular interest creditable to the various funds as provided in this Part, and the payment of all pensions, annuities, retirement allowance refunds and other benefits granted under the provisions of this Chapter, are hereby made obligations of the pension accumulation fund. All income, interest and dividends derived from deposits and investments authorized by this Chapter shall be used for the payment of the said obligations of the said fund.

Acts 1954, No. 215, §12; Redesignated from R.S. 18:1843 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2144 - Deferred Retirement Option Plan

§2144. Deferred Retirement Option Plan

A. In lieu of terminating employment and accepting a service retirement allowance pursuant to this Section, any member who is eligible to receive retirement benefits as provided for in R.S. 11:2071 or 2165.4 may elect to participate in the Deferred Retirement Option Plan and defer the receipt of benefits in accordance with the provisions of this Section.

B. For purposes of this Section, creditable service shall not include service credit reciprocally recognized under R.S. 11:142.

C.(1) The duration of participation in the plan shall be specified and shall not exceed three years.

(2) Any person who had previously participated in the Deferred Retirement Option Plan, who remained in service after participating in the plan and who continues to be in service on July 1, 1993, shall be allowed to participate in the plan for one additional year subject to the same conditions and benefit payments that existed when the person first entered participation; written notice of the member's decision to reenter participation shall be given to the system.

D. A person may participate in the plan only once. At the time the member elects to participate in the plan, the member shall exercise a retirement option for service retirement under the provisions of Subsection H of this Section and no change in the option selected shall be permitted after it has been filed with the board.

E. Upon the effective date of the commencement of participation in the plan, active membership in the system shall terminate. Employer contributions shall continue to be payable by the employer during the person's participation in the plan, but payment of employee contributions shall cease upon the effective date of the person's commencement of participation in the plan. For purposes of this Section, compensation and creditable service shall remain as they existed on the effective date of commencement of participation in the plan. The monthly retirement benefits that would have been payable, had the person elected to cease employment and receive a serviced retirement allowance, shall be paid into the Deferred Retirement Option Plan Fund.

F. The Deferred Retirement Option Plan shall not earn interest. A person who participates in this plan shall not be eligible to receive a cost-of-living increase while participating, and shall not be eligible for a cost-of-living increase until the employment which made the person eligible to become a member of the system has been terminated for at least one full calendar year.

G. Upon termination of employment at the end of the specified period of participation, a participant in the plan shall receive, at his option, a lump sum payment from the Deferred Retirement Option Plan Fund equal to the payments made to that fund on his behalf, a true annuity based upon his account in that fund, or any other method of payment approved by the board of trustees. If a person elects to receive a true annuity or other method of payment approved by the board of trustees, funds shall be transferred from the Deferred Retirement Option Plan Fund to the Annuity Reserve Fund to provide for the annuity payments. The monthly benefits that were being paid into the Deferred Retirement Option Plan Fund shall begin to be paid to the retiree.

H. If a participant dies during the period of participation in the plan, a lump sum equal to the account balance in the plan fund shall be paid to his named beneficiary or, if none, to the estate. If a participant terminates employment prior to the end of the specified period of participation, the participant shall receive a lump sum payment from the plan fund equal to his account in that fund, a true annuity based upon his account in that fund, or any other method of payment approved by the board of trustees and the monthly benefits that were being paid into the plan fund shall begin to be paid to the retiree. If a person elects to receive a true annuity or other method of payment approved by the board of trustees, funds shall be transferred from the plan to the Annuity Reserve Fund to provide for the annuity payments.

I. If employment is not terminated at the end of the period specified for participation in the plan, payments into the plan fund shall cease and the person shall resume active contributing membership in the system. Payments from the plan fund shall not be made until employment is terminated, nor shall the monthly benefits which were being paid into the plan fund during the period of participation be payable to the person until the employment is terminated. Upon termination of employment, the person shall receive a lump sum payment from the plan fund equal to the account in that fund, a true annuity based upon the account in that fund, or any other method of payment approved by the board of trustees. If a person elects to receive a true annuity or other method of payment approved by the board of trustees, funds shall be transferred from the plan fund to the Annuity Reserve Fund to provide for the annuity payments. Also upon termination of employment, the monthly benefits which were being paid into the plan fund shall begin to be paid to the retiree who shall receive a supplemental benefit based on the additional service rendered since resuming active contributing participation in the fund, in an amount attributable to the service and average compensation during the subsequent participation based on the computation formula in effect at the end of the subsequent participation. Any supplemental benefit shall be based on the subsequent participation compensation and service credit only, except the years of subsequent participation shall be added to the member's retirement service credit to determine the supplemental service credit accrual rate for purposes of computing any supplemental benefits earned during the subsequent participation. No change in the retirement options selected by the member shall be permitted as to the original retirement. However, at the end of the subsequent participation the member shall be permitted to select any option authorized as to any supplemental benefits earned by virtue of the subsequent participation.

J. In the event of the member's death during the subsequent participation, payment of benefits to the surviving spouse with whom the member was living at the time of death shall be in accordance with the option provided in R.S. 11:2077(A) on the supplemental benefits earned by virtue of subsequent participation.

K. In the event a member acquires a disability during the period of subsequent participation, supplemental benefits earned by virtue of subsequent participation shall be computed as though the member retired on the date disability began.

L. In no event shall the supplemental benefit exceed an amount which, when combined with the original service retirement benefit, equals one hundred percent of the average compensation figure used to compute the supplemental benefit.

Acts 1990, No. 13, §1; Redesignated from R.S. 18:1844 by Acts 1991, No. 74, §3, eff. June 25, 1991; Amended by Acts 1993, No. 929, §1, eff. July 1, 1993; Acts 1997, No. 1266, §1, eff. July 1, 1998; Acts 2012, No. 719, §1, eff. June 30, 2012; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:2151 - Repealed by Acts 2012, No. 229, §2, eff. June 30, 2012.

PART VIII. PLAN QUALIFICATION

§2151. Repealed by Acts 2012, No. 229, §2, eff. June 30, 2012.



RS 11:2152 - Repealed by Acts 2012, No. 229, §2, eff. June 30, 2012.

§2152. Repealed by Acts 2012, No. 229, §2, eff. June 30, 2012.



RS 11:2153 - Repealed by Acts 2012, No. 229, §2, eff. June 30, 2012.

§2153. Repealed by Acts 2012, No. 229, §2, eff. June 30, 2012.



RS 11:2161 - Establishment of excess benefit plan

PART IX. EXCESS BENEFIT PLAN

§2161. Establishment of excess benefit plan

There is hereby created a separate, unfunded, nonqualified excess benefit plan containing the terms and provisions set forth in this Part and intended to be a qualified governmental excess benefit arrangement, as defined in Section 415(m)(3) of the Code.

Acts 2004, No. 259, §1, eff. July 1, 2004.



RS 11:2162 - Definitions

§2162. Definitions

All definitions provided in this Chapter are applicable to this excess benefit plan unless a different definition is provided in this Part or the context in which a term is used in this Part indicates a different meaning:

(1) "Excess benefit participant" shall mean any member whose retirement benefit as determined on the basis of all qualified plans without regard to the limitations of R.S. 11:2151 and comparable provisions of other qualified plans of the employer would exceed the maximum benefit permitted under Section 415 of the Code.

(2) "Maximum benefit" shall mean the retirement benefit a member is entitled to receive from the pension plan set forth in this Chapter in any month after giving effect to R.S. 11:2151 and any similar provisions of any other qualified plans designed to conform to Section 415 of the Code.

(3) "Unrestricted benefit" shall mean the monthly retirement benefit a member, or the spouse, child, or dependent parent of a member, would have received under the terms of all qualified plans of the employer, except for the restrictions of R.S. 11:2151 and any similar provisions of any other qualified plans designed to conform to Section 415 of the Code.

Acts 2004, No. 259, §1, eff. July 1, 2004.



RS 11:2163 - Benefit provided

§2163. Benefit provided

A. An excess benefit participant who is receiving benefits from the pension plan is entitled to a monthly benefit under this excess benefit plan in an amount equal to the lesser of:

(1) The member's unrestricted benefit less the maximum benefit; or

(2) The amount by which the member's monthly benefit from the pension plan has been reduced because of the limitations of R.S. 11:2151.

B. A retirement benefit payable under this excess benefit plan shall be paid in the form and at the time it would have been paid as a monthly pension under the pension plan except for the limitations under R.S. 11:2151 and Section 415 of the Code. Each optional benefit form permitted under this excess benefit plan shall be the actuarial equivalent of each other permitted benefit form.

C. This plan shall be administered by the board. The rights, duties, and responsibilities of the board shall be the same for this excess benefit plan as for the pension plan set forth in this Chapter.

D. The actuary employed by the board is responsible for determining the amount of benefits that may not be provided under the pension plan solely because of the limitations of R.S. 11:2151 and Section 415 of the Code and thus the amount of contributions that will be made to this excess benefit plan rather than to the pension plan.

Acts 2004, No. 259, §1, eff. July 1, 2004.



RS 11:2164 - Contributions

§2164. Contributions

A. Contributions may not be accumulated under this excess benefit plan to pay future retirement benefits. Instead, each payment of contributions by the employer that would otherwise be made to the pension plan shall be reduced by the amount determined by the board as necessary to meet the requirements for retirement benefits under this excess benefit plan until the next payment of contributions is expected to be made to the pension plan by the employer. The employer shall then pay to this excess benefit plan, out of the contributions that would otherwise have been made to the pension plan, no later than the fourteenth day before the date of each distribution of monthly retirement benefits is required to be made from this excess benefit plan, the amount necessary to satisfy the obligation to pay monthly retirement benefits under this excess benefit plan. The board shall satisfy the obligation of this excess benefit plan to pay retirement benefits out of the employer contributions so transferred.

B. The employer contributions otherwise required to be paid to the pension plan system pursuant to R.S. 11:103 and any other qualified plan shall be divided into those contributions required to pay retirement benefits from this excess benefit plan and those contributions paid into and accumulated to pay the maximum benefits required under the pension plan. Employer contributions made to provide retirement benefits from this excess benefit plan may not be commingled with the monies of the pension plan or any other qualified plan, nor may this excess benefit plan ever receive any transfer of assets from the pension plan.

Acts 2004, No. 259, §1, eff. July 1, 2004.



RS 11:2165.1 - Creation; application

PART X. TIER 2

§2165.1. Creation; application

There is hereby created a second tier of benefits within this system for persons whose first employment making them eligible for membership in this system occurred on or after January 1, 2013. The provisions of this Part shall be known as "Tier 2" of the system. The provisions of this Chapter applicable to persons whose first employment making them eligible for system membership occurred before January 1, 2013, shall be known as "Tier 1". Any other provisions of this Chapter or any other laws to the contrary notwithstanding, the retirement of such persons shall be governed by the provisions of this Part; however, if provisions of this Chapter applicable to the original plan cover matters not specifically addressed by the provisions of this Part or if any of the provisions of this Chapter are made applicable in this Part, then those provisions shall apply to members governed by this Part.

Acts 2012, No. 719, §1, eff. June 30, 2012.



RS 11:2165.2 - Definitions

§2165.2. Definitions

A. As used in this Part, the following terms have the meanings ascribed below unless a different meaning is clearly required by the context:

(1) "Average compensation" shall mean the average annual earned compensation of an employee for any period of sixty successive or joined months of service as an employee during which earned compensation was the highest. In case of interruption of employment, the sixty-month period shall be computed by joining employment periods immediately preceding and succeeding the interruption.

(2) "Member" shall include persons who would be eligible for system membership pursuant to R.S. 11:2051 but whose first employment making them eligible for membership in this system occurred on or after January 1, 2013.

B. Terms not specifically defined in this Section shall have the meanings provided in R.S. 11:2031 unless a different meaning is clearly required by the context.

Acts 2012, No. 719, §1, eff. June 30, 2012.



RS 11:2165.3 - Eligibility for membership

§2165.3. Eligibility for membership

Each person who would be eligible for Tier 1 membership but whose first employment making him eligible for membership in this system occurred on or after January 1, 2013, shall become a member of the Tier 2 of the system as a condition of employment.

Acts 2012, No. 719, §1, eff. June 30, 2012.



RS 11:2165.4 - Eligibility for retirement

§2165.4. Eligibility for retirement

A. A member upon withdrawal from service shall be entitled to receive a retirement allowance which shall begin as of the date specified by the member in his application for the allowance but in no event before withdrawal from service if he has:

(1) Attained the age of sixty-two years and completed at least ten years of creditable service.

(2) Attained the age of sixty years and completed at least twenty years of creditable service.

(3) Attained the age of fifty-five years and completed at least thirty years of creditable service.

B. Any member whose withdrawal from service occurs prior to his attaining the age of sixty-two years, who shall have completed more than ten years of creditable service and shall not have received a refund of his accumulated contributions shall be entitled to receive a retirement allowance beginning upon his attaining the age of sixty-two years of the amount earned and accrued at the date of withdrawal from service; provided that such benefits shall begin at age sixty if he has twenty or more years of creditable service; provided further that such benefits shall begin at age fifty-five if he has thirty or more years of creditable service.

Acts 2012, No. 719, §1, eff. June 30, 2012.



RS 11:2165.5 - Annual amount of retirement allowance

§2165.5. Annual amount of retirement allowance

A. The annual amount of the retirement allowance for any member who upon retirement has less than thirty years of creditable service in this fund shall be three percent of the average final compensation for each year of creditable service. The annual amount of the retirement allowance for any member who upon retirement shall have at least thirty years of total creditable service, with at least twenty years of creditable service in this system, shall be three and one-third percent of the average final compensation for each year of creditable service.

B. The benefits provided in this Section shall not exceed one hundred percent of average compensation.

Acts 2012, No. 719, §1, eff. June 30, 2012.



RS 11:2165.6 - Disability retirement

§2165.6. Disability retirement

A. Eligibility for disability benefits, procedures for application for disability benefits, procedures for the certification of continuing eligibility for disability benefits, the authority of the board of trustees to modify disability benefits, and procedures governing the restoration to active service of an employee who formerly had a disability are specifically provided for in Subpart E of Part II of Chapter 4 of Subtitle I of this Title.

B. The board of trustees shall award disability benefits to eligible members who have been officially certified as having a disability by the State Medical Disability Board. The disability benefit shall be determined as follows:

(1) Upon retirement for disability, a member shall receive a retirement allowance if eligible therefor; otherwise, he shall receive a disability benefit which shall be the product of the retirement accrual rate as determined pursuant to R.S. 11:2072 multiplied by the member's average compensation further multiplied by service as determined to be the lesser of:

(a) Creditable service earned by the date of the disability application, but totaling not less than fifteen years.

(b) Projected continued service to age sixty-two.

(2) In no case shall the disability benefit provided herein exceed two-thirds of earnable compensation.

(3) Any amount received as a compensable wage or a lump sum settlement under the provisions of the workers' compensation laws shall be applied as an offset against benefits received under the provisions of this Subsection, pursuant to rules prescribed by the board. The board shall have complete discretion and the authority to determine the extent and application of the provisions of this Subsection.

(4) A member who qualifies for disability retirement benefits may select an Option 2 or 3 as specified in R.S. 11:2076 with his spouse as beneficiary. Such option factors shall be the same as those utilized for regular retirement and shall be based on the age that the member and spouse would have attained had the member survived, continued in service, and then retired on the earliest normal retirement date.

Acts 2012, No. 719, §1, eff. June 30, 2012; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:2165.7 - Application

§2165.7. Application

The provisions of the applicable Tier 1 plan shall apply to Tier 2 for any matter on which this Part is silent. In case of any conflict between the provisions of Tier 1 and Tier 2, Tier 2 shall prevail.

Acts 2012, No. 719, §1, eff. June 30, 2012.



RS 11:2171 - SHERIFFS' PENSION AND RELIEF FUND

CHAPTER 7. SHERIFFS' PENSION AND RELIEF FUND

§2171. Creation of sheriffs' pension and relief fund; board of trustees a public corporation; domicile

There is created a sheriffs' pension and relief fund for each parish, and for the civil and criminal sheriffs for the parish of Orleans, and for their deputies. A public corporation is created, to be known as "the Board of Trustees of the Sheriffs' Pension and Relief Fund," for the sheriffs and deputies throughout the state, and the civil and criminal sheriffs for the parish of Orleans, and their deputies. The corporation shall be domiciled in the city of Baton Rouge, Louisiana, where all suits against it must be instituted, and shall be vested with the power to administer the fund, to sue and be sued, to buy and sell securities for investments of the surplus monies of the fund, and to allot disability payments and pensions as hereinafter set forth.

Amended by Acts 1950, No. 53, §1; Redesignated from R.S. 33:1451 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2172 - Amendment of plan

§2172. Amendment of plan

A. The provisions of the pension and relief fund established by R.S. 11:2171 through 2184 may be amended by action of the legislature in the same manner as any other statute may be amended by the legislature. In addition, action of the board with respect to the payment of cost-of-living adjustments, with respect to the payment of employee contributions, and with respect to actuarial assumptions, shall be considered amendments to the provisions of the pension and relief fund.

B. No amendment to this pension and relief fund shall operate to deprive any member of a benefit to which he is already entitled. In the case of any merger or consolidation with, or transfer of assets or liabilities to, any other pension and relief fund or retirement system, each member in the pension and relief fund would, if the pension and relief fund is then terminated, receive a benefit immediately after the merger, consolidation, or transfer which is equal to or greater than the benefit he would have been entitled to receive immediately before the merger, consolidation, or transfer, if the pension and relief fund had then terminated.

C. Upon the termination or partial termination of the pension and relief fund or upon the discontinuance of contributions by the employer without formal termination of the pension and relief fund, the board of trustees shall re-value and re-determine the benefit of each member; and the entire benefit of each member may be paid or commence to be paid and distributed to such member, or in the case of his death before such distribution, to the beneficiary or beneficiaries designated by such member, or may be held until payment otherwise due under the provisions of the pension and relief fund. A member's right to his benefit is not conditioned upon a sufficiency of plan assets in the event of termination.

Acts 1990, No. 62, §1; Redesignated from R.S. 33:1451.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2173 - Board of trustees; executive counsel; educational requirements

§2173. Board of trustees; executive counsel; educational requirements

A. The board of trustees shall consist of sixteen voting members as follows:

(1) One member, who shall be an active or retired sheriff, and shall be elected by the members of the Louisiana Sheriffs' Association as president, for a term of three years from the date of taking office. A vacancy shall be filled in the same manner. Reelection shall be permissible.

(2) Three members, who shall be active participating sheriff members of the fund, shall be appointed for three year terms by the Louisiana Sheriffs' Association by elections held during annual general membership meetings. One member shall be elected at each meeting. A vacancy, other than for the expiration of a term, shall be filled, with a member possessing the same qualifications, for the remainder of the term by the executive board of the Louisiana Sheriffs' Association. Reelection shall be permissible.

(3) Three members, who shall be former sheriffs who are recipients of either a service or disability retirement benefit from the fund, shall be appointed for three year terms by the Louisiana Sheriffs' Association by elections held during annual general membership meetings. One member shall be elected at each meeting. A vacancy, other than for the expiration of a term, shall be filled, with a member possessing the same qualifications, for the remainder of the term by the executive board of the Louisiana Sheriffs' Association. Reelection shall be permissible.

(4) Three voting members who shall be active full-time deputy sheriffs who are participating members of the fund. A member who has completed a term of office shall be eligible for reelection.

(5) Three voting members who shall be retired deputy sheriffs who are recipients of either a service or disability retirement benefit from the fund. A member who has completed a term of office shall be eligible for reelection.

(6) Beginning in 2013, following the assumption of office of members set forth in Paragraphs (1) through (5) of this Subsection, one member, who shall be an active sheriff who is a participating member of the fund or a former sheriff who has retired and is a recipient of the fund, shall be elected by the members of the Louisiana Sheriffs' Association. Beginning in 2014, the person so elected shall be designated as vice president. The term of office of the person elected in 2013 shall be two years ending in 2015. In 2015, and every three years thereafter, the person so elected shall have a term of office of three years.

(7) A member of the House Committee on Retirement appointed by the speaker of the House of Representatives, or the member's designee.

(8) The chairman of the Senate Committee on Retirement, ex officio, or his designee.

B. An executive counsel shall be selected jointly by the board of trustees and the executive board of the Louisiana Sheriffs' Association.

C.(1) All candidates for service on the board of trustees shall have completed the following educational requirements prior to participating in the election or appointment process, as the case may be, in order to serve as a trustee for the fund:

(a) Two hours of education relative to the law, rules, and regulations applicable to the fund, including information regarding the funding of the system.

(b) One hour of fiduciary duty and ethics education.

(c) One hour of education relative to actuarial science and information.

(d) Four hours of professional development in investment strategies.

(2) All such training sessions shall be conducted by the fund, and the fund shall be responsible for the costs for such training sessions. Participating members shall be responsible for travel costs to and from such training sessions. All training sessions shall be conducted at the office of the fund or at the annual Louisiana Sheriffs' Association conference. Training sessions conducted at such conference shall additionally be offered at the office of the fund.

(3) Completion of the advance educational requirements prescribed in this Subsection shall serve to satisfy the requirements of R.S. 11:185(C)(5) that no new board member shall vote on any matter until he has completed one hour of education in each of the required areas prescribed by R.S. 11:185.

Amended by Acts 1954, No. 239, §1; Acts 1958, No. 173, §1; Acts 1987, No. 52, §1; Acts 1988, No. 925, §1; Acts 1991, No. 61, §1, eff. July 1, 1991; Redesignated from R.S. 33:1452 by Acts 1991, No. 74, §§3, 5, eff. June 25, 1991; Acts 1995, No. 144, §1, eff. July 1, 1995; Acts 1997, No. 359, §1, eff. June 20, 1997; Acts 1997, No. 1276, §1; Acts 2007, No. 78, §1; Acts 2014, No. 679, §1, eff. June 30, 2014; Acts 2016, No. 621, §1, eff. June 17, 2016.



RS 11:2174 - Remittance of percentage of taxes collected to fund; membership; salary deductions; deficiency in fund; credit

§2174. Remittance of percentage of taxes collected to fund; membership; salary deductions; deficiency in fund; credit

A. The Sheriffs' Pension and Relief Fund shall be composed as follows: Each sheriff, except in the parish of Orleans, shall deduct annually one-half of one percent of the aggregate amount of the taxes shown to be collectible by the tax rolls of his parish and shall make remittance of such amounts direct to the treasurer of the board. In the parish of Orleans, the state tax collector for the city of New Orleans shall deduct annually one-half of one percent of the aggregate amount of taxes shown to be collectible by the tax rolls of Orleans Parish and shall make remittance of such amounts to the treasurer of the board. The deductions directed to be made by the state tax collector for the city of New Orleans under this Act shall begin with the 1961 tax rolls and shall be annually thereafter.

B. Membership. (1)(a) Each sheriff, including the criminal and civil sheriffs of the parish of Orleans, shall become a member of this fund.

(b) Each deputy, including the criminal and civil deputies of the parish of Orleans, and the criers of the several divisions of the Civil District Court for the parish of Orleans, who, on the date of the filing of the application to become a member, is age eighteen or over, shall become a member of this fund, provided his monthly salary including state supplemental pay, is not less than the following:

(i) Four hundred dollars, if employed prior to January 1, 1991.

(ii) Five hundred fifty dollars, if employed subsequent to December 31, 1990.

(iii) Eight hundred dollars, if employed subsequent to December 31, 1999.

(iv) One thousand dollars, if employed subsequent to December 31, 2012.

(c) Any person who is otherwise eligible for membership must become a participating member of this fund and the deductions from salary and payments to the board provided for by law shall be made on his behalf.

(d) Service rendered by an individual who is originally employed at a monthly salary of less than the minimum salary required for membership will not be eligible for purchase as prior service should that individual meet the minimum salary requirement for membership at a later date.

(2) Should any member be employed in more than one parish in positions that would each otherwise be eligible for membership in the fund, the member shall only be eligible to contribute on the employment position in the parish with the largest salary.

(3)(a) The percentage specified in R.S. 11:62(9) of the salaries of all members of the Sheriffs' Pension and Relief Fund shall be deducted and a remittance covering such deductions, together with the percentage determined in accordance with R.S. 11:103 of the total of the participating members' salaries, including for sheriffs the expense allowance provided by law in addition to regular salary, to be paid from the sheriff's general fund, shall be made monthly to the treasurer of the board. In the event of the failure of any sheriff to make such deductions and remittances, the treasurer of the board shall notify the legislative auditor who shall order the depository to withhold payment of the checks of the sheriff's general fund until the remittance is made.

(b) Notwithstanding the provisions of R.S. 11:154, employers of employees covered by the Sheriffs' Pension and Relief Fund may pay employee contributions in accordance with the following requirements: In lieu of the payments provided for by Subparagraph (3)(a) of this Subsection, each sheriff, including the criminal and civil sheriff for the parish of Orleans, in his sole discretion, may, upon written notice to the Sheriffs' Pension and Relief Fund, fifteen days prior to the beginning of a calendar quarter, elect that the entire contribution required under Subparagraph (3)(a) shall be an employer contribution. In such case, the contribution provided under R.S. 11:62(9) shall be zero and the contribution required under R.S. 11:103 shall be increased by an amount equal to the amount which would otherwise have been required under R.S. 11:62(9) without this Subsection. This provision shall be effective January 1, 1992. For purposes of determining the definition of salary, contributions and benefits under the fund shall continue to equal the amount which would have been applied had the sheriff not made the election provided for in this Subsection. The election shall remain in full force and effect until specifically rescinded in writing in the same manner as the election. The sheriff choosing the rescission shall be responsible for notification to employees affected. The Sheriffs' Pension and Relief Fund shall retain the right to provide procedures and forms for such notice. Those sheriffs who had notified the Sheriffs' Pension and Relief Fund of their payment of employee contributions prior to January 1, 1991, shall be deemed to have made the declaration prescribed herein for 1991 and the remainder of their terms.

(c) Any sheriff who makes the election provided in (b) above, shall be liable for reporting to the Sheriffs' Pension Fund the amount of any contributions, which are employee contributions and which are employer contributions and the amounts of each which are reported for federal income tax purposes. Similarly, for any employee receiving a distribution of benefits from the Sheriffs' Pension Fund, the sheriff who has made contributions on his behalf shall be responsible for notifying the Sheriffs' Pension Fund of the amounts, which are attributable to contributions reported as income to the employee or not so reported.

(4) If at any time there is not sufficient money in the fund to pay each person the monthly benefit to which he or she may be entitled, an equal percentage of such payment shall be made to each beneficiary.

(5)(a) Any salaried employee of either this fund or of the Louisiana Sheriffs' Association, Inc., whose monthly salary is not less than eight hundred dollars, and who, on the date of the filing of his or her application to become a member, is age eighteen, or over, shall become a member of this fund. The percentage specified in R.S. 11:62(9) of the salary of any such employee shall be deducted and remitted monthly to the board as the employee's contribution.

(b) Notwithstanding the provisions of R.S. 11:154, employers of employees covered by the Sheriffs' Pension and Relief Fund may pay employee contributions in accordance with the following requirements. In lieu of the payments provided for by Paragraph (5)(a) of this Subsection, the Louisiana Sheriffs' Association, Inc., or any successor thereto, may declare that the entire contribution required under Paragraph (5)(a) shall be an employer contribution. In such case, the contribution provided under R.S. 11:62(9) shall be zero and the contribution required under R.S. 11:103 shall be increased by an amount equal to the amount which would otherwise have been required under R.S. 11:62(9) without this Subsection. This provision shall be effective for calendar years only. For purposes of the definition of salary for purposes of determining contributions and benefits under the fund, the salary of each employee shall continue to equal the amount of salary which would have been applied had the employer not made the declaration provided for in this Subsection.

(c) If the Louisiana Sheriffs' Association, Inc., or its successor, makes the election provided in (b) above, then the Louisiana Sheriffs' Association, Inc. shall be liable for reporting to the Sheriffs' Pension and Relief Fund the amount of any contributions, which are employer contributions and which are employee contributions and the amounts of each which are reported for federal income tax purposes. Similarly, for any employee receiving a distribution of benefits from the Sheriffs' Pension and Relief Fund, the Louisiana Sheriffs' Association, Inc. which has made contributions on his behalf shall be responsible for notifying the Sheriffs' Pension and Relief Fund of the amounts, which are attributable to contributions reported as income to the employee or not so reported.

C. Funds to which assets credited. (1) The annuity savings fund shall be the fund to which shall be credited all accumulated contributions of members. From this fund shall be paid the refunded contributions because of withdrawal or death of a member, and the amount required to be transferred to the annuity reserve fund as prescribed by (3) below.

(2) The pension accumulation fund shall be the fund to which shall be credited all payments to the system, exclusive of payments to the annuity savings fund and including contributions from employers and taxes from sheriffs and ex-officio tax collectors on behalf of members. From this fund shall be paid the amount required to be transferred to the annuity reserve fund as prescribed by (3) below. On account of each member there shall be paid periodically as determined by the board, but not less than annually, into the pension accumulation fund, an amount equal to the employer contributions and tax monies received.

(3)(a) The annuity reserve fund shall be the fund in which shall be held the reserves for liabilities for retirees and beneficiaries. Upon retirement or death of a member the annuity reserve fund shall be credited with the member's accumulated contributions and the required additional amount from the pension accumulation fund, so as to provide for the benefits of the plan.

(b) All benefits shall be paid to retirees or beneficiaries from the annuity reserve fund, including any refund of contributions upon death after retirement. Should a member, retired for disability, return to active employment at a rate of compensation not less than his final average compensation at the time the member was placed on disability, the balance of the accumulated contributions reduced by the member's annuity payments received shall be transferred to the annuity savings fund and credited to the member's individual account therein.

D. Repealed by Acts 1979, No. 339, §1.

Amended by Acts 1950, No. 53, §2; Acts 1952, No. 218, §1; Acts 1954, No. 239, §1; Acts 1956, No. 464, §1; Acts 1958, No. 173, §1; Acts 1960, No. 97, §1; Acts 1961, No. 44, §1; Acts 1968, No. 358, §1; Acts 1970, No. 161, §1; Acts 1974, No. 322, §1; Acts 1975, No. 231, §1; Acts 1977, No. 591, §1; Acts 1977, No. 719, §1; Acts 1979, No. 756, §1; Acts 1980, No. 179, §1; Acts 1981, No. 235, §1; Acts 1987, No. 166, §1, eff. Jan. 1, 1988; Acts 1989, No. 215, §1; Acts 1990, No. 62, §1; Acts 1990, No. 342, §1; Acts 1991, No.458, §1; Redesignated from R.S. 33:1453 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 322, §1; Acts 1993, No. 751, §1; Acts 1995, No. 870, §1, eff. June 28, 1995; Acts 1999, No. 43, §1, eff. July 1, 1999; Acts 2012, No. 527, §1, eff. June 30, 2012.



RS 11:2174.1 - Credit for out-of-state full-time law enforcement service; actuarial purchase

§2174.1. Credit for out-of-state full-time law enforcement service; actuarial purchase

A.(1) Notwithstanding any other provision of law to the contrary, any member who has at least eighteen months of creditable service in this fund shall be eligible to obtain credit for full-time law enforcement service rendered in any other state, provided that service shall not be credited to this fund if the member already has credit for that service in any other public retirement fund.

(2) In order to receive such credit, the retirement fund in which the member was enrolled while employed as a law enforcement officer in another state shall certify, under oath, that the member does not have credit in that fund which duplicates the credit being purchased in this fund.

(3) To purchase credit for such service, the member shall apply to the board of trustees of this fund and shall furnish a detailed statement of all such service, as the board may require. Additionally, the member shall pay an amount calculated in accordance with the provisions of R.S. 11:158. The cost of such credit shall be paid in a lump sum, and the amount paid shall be credited to the member's account in the Annuity Savings Fund.

B. The board of trustees shall promulgate rules and regulations regarding the amount of such service which must be rendered to equal one year of credit in this fund, but in no event shall more than one year of service be credited for all such service rendered in any one fiscal year.

C. Credit for such service shall not be granted in this fund if the member is receiving a regular or disability retirement benefit based on such service.

Acts 1999, No. 41, §1.



RS 11:2174.2 - Transfer of service credit; purchase of accrual rate

§2174.2. Transfer of service credit; purchase of accrual rate

Notwithstanding any provision of R.S. 11:143 to the contrary, any member who has been an active member of this system for at least one year and who has service credit in another Louisiana public retirement system may elect to transfer all such service credit to this fund. Notwithstanding any other provision of law to the contrary, including the provisions of R.S. 11:143(D)(4), the member may elect to purchase the accrual rate of this fund applicable to the member on the date of such purchase for the purpose of applying the fund's accrual rate to such other service credit by paying the amount established in accordance with R.S. 11:158(C). If, after such purchase, the member attains eligibility for an accrual rate higher than the rate previously purchased, the member may elect to execute an additional purchase for the purpose of applying the higher rate to the transferred service credit by paying the amount established in accordance with R.S. 11:158(C).

Acts 2001, No. 621, §1, eff. July 1, 2001; Acts 2011, No. 120, §1, eff. July 1, 2011; Acts 2013, No. 10, §1, eff. July 1, 2013.



RS 11:2175 - Blanket fidelity insurance policy; powers of board; refund of contributions; restrictions on payments; warrants; deposits; investments

§2175. Blanket fidelity insurance policy; powers of board; rehired retirees; refund of contributions; restrictions on payments; warrants; deposits; investments

A. The board shall carry a blanket fidelity insurance policy covering each officer handling the money or securities of the fund in an amount not to exceed twenty-five thousand dollars. The board shall pay the premium therefor out of its funds.

B. The board of trustees may employ an executive director and other personnel and pay all reasonable and proper expenses required for the efficient operation of the fund.

C.(1) Any member who withdraws from service as a sheriff or deputy may apply for and obtain a refund of the amount of his contributions by making application on the form furnished by the fund after he has remained out of service for a period of thirty calendar days and after all contributions for said member have been submitted by the appropriate sheriff's office. In addition, such person may apply for and obtain a payment of any contributions made on his behalf by his employer pursuant to R.S. 11:2174(B)(3)(b) and (5)(b), reduced by that portion of such contributions described in R.S. 11:103, without the increase provided in R.S. 11:2174(B)(3)(b) or (5)(b), respectively. A refund automatically cancels all rights in the fund and the member forfeits all prior service and military service as well as membership credit for the period refunded.

(2)(a) If any member, who withdrew from service and obtained a refund or other payment in accordance with this Section, should return to service and become a member of the fund, then he shall be entitled to reestablish credit for such refunded service by making payment to the fund of the amount of the refund previously obtained, plus interest at the board-approved actuarial valuation rate, compounded annually from the date of the refund to the date of repayment.

(b) If the refund described in Subparagraph (a) of this Paragraph represents four or more years of service credit, then the refund may be repaid in two separate transactions. Service credit shall be credited to the member's account in an amount equal to the portion of service represented by the repayment. No service shall be credited to a member's account prior to the repayment of the refund.

(3)(a) Any participating member of the fund, who has prior service time performed as a sheriff, deputy, or noncommissioned employee in a member parish of the fund, which has not been purchased or credited in the fund, shall be entitled to purchase such credit by making payment to the fund of an amount calculated in accordance with the provisions of R.S. 11:158(C).

(b) In the event a member applies for a transfer and has a break in service in the Sheriffs' Pension and Relief Fund, notwithstanding the provisions of R.S. 11:143(F)(3), the fund may approve a transfer in which the amount transferred is equal to the accrued liability multiplied by the ratio of the most recent average monthly salary based on thirty-six months salary or actual salary if less than thirty-six months, divided by monthly salary used to determine the accrued liability.

(c) Any member of the fund with a minimum of twelve years of service credit applicable to eligibility for regular retirement may purchase up to five years of permissive service credit as defined in the Pension Protection Act of 2006, Section 415(n) of the Internal Revenue Code, and the corresponding Treasury regulations. The service may be purchased only in full-month increments by paying the total cost of the actuarial value of benefits to be purchased. The request to purchase permissive service credit pursuant to this Subparagraph shall be accompanied by the member's application for retirement from the fund. On the day such purchase is completed, the member shall terminate employment and retire. His retirement shall be effective on the next business day following the purchase. The board shall adopt policies and procedures for the implementation of this Subparagraph, including providing for a member to request the required actuarial calculation with the cost of such calculation to be paid by the member.

D. In the event of the death of any sheriff or deputy who has not participated in the benefits of the fund and who is not survived by a surviving wife or a dependent entitled to participate in the benefits of the fund, the board shall refund to the heir or heirs of said deceased sheriff or deputy all contributions made to the fund.

E.(1) Except as provided in this Paragraph, the board of trustees shall not authorize, grant, or pay any retirement or disability benefit to any person employed by or in the office of any sheriff of any parish of the state of Louisiana. The board may authorize, grant, or pay a retirement or disability benefit to a retiree who is reemployed in a sheriff's office on a part-time basis provided his earnings in a fiscal year shall not exceed fifty percent of final average compensation for reemployment during the twenty-four months immediately following the date of retirement and fifty-five percent of final average compensation for reemployment in the twenty-fifth month after the date of retirement and thereafter. Such part-time reemployment shall not result in any additional creditable service time, and no employer or employee contributions shall be paid on the retiree's behalf. Part-time reemployment of a retiree shall have no effect on the provisions for full-time reemployment as set forth hereafter in this Subsection.

(2) During reemployment all retirement benefits are suspended and the retired member shall be a member of the fund and contribute at the current contribution rate applicable.

(3)(a) Upon subsequent retirement, the suspended retirement allowance shall be restored to full force and effect. In addition, the retirement allowance shall be increased by an amount attributable to the service and average compensation during reemployment based on the computation formula in effect at the time of subsequent retirement. Any supplemental benefit shall be based on reemployment compensation and service credit only, except the years of reemployment service shall be added to the member's original retirement service credit to determine the supplemental service credit accrual rate for purposes of computing any supplemental benefit earned during reemployment. No change in the retirement option selected by the member shall be permitted as to the original retirement. However, the member shall be permitted to select any option authorized at the time of a second retirement as to any supplemental benefits earned by virtue of reemployment.

(b) Notwithstanding any other provision of law to the contrary, any retiree who returns to work full time for a minimum of three years as an active contributing member of the fund may choose to have his benefits recalculated by repaying all retirement benefits received from the fund, plus interest at the board-approved actuarial valuation rate. This Subparagraph shall apply only to members that have returned to work not later than December 31, 2008. Required payments shall be paid in one lump-sum payment prior to subsequent retirement in order to be eligible for a recalculation as provided in this Subparagraph. Upon repayment of the required amount, the member shall have restored all service credit earned and shall be subject to the provisions of law that would have otherwise been applicable had he not previously retired for the purposes of calculation of retirement benefits. This Subparagraph shall not affect the provisions of Paragraph (6) of this Subsection applicable to members that are currently eligible for recalculation of benefits.

(4) In the event of the member's death prior to subsequent retirement, payment of benefits to his surviving spouse with whom he or she is living at the time of death shall be in accordance with the option provided in R.S. 11:2178(I)(1)(b) on the supplemental benefits earned by virtue of reemployment.

(5) In no event shall the supplemental benefit exceed an amount which, when combined with the original benefit, equals one hundred percent of the average compensation figure used to compute the supplemental benefit.

(6) The provisions of this Subsection are not applicable to members reemployed prior to September 9, 1988, nor to members eligible to retire prior to September 9, 1988, who actively contribute to the system at least three years after reemployment begins. No member whose retirement or disability benefits are subject to the provisions of this Subsection shall receive a benefit while actively contributing to the system.

F. All monies ordered to be paid from the fund to any person shall be paid by the treasurer only upon warrants signed by the president and countersigned by the secretary. No warrants shall be drawn except by orders of the board, duly entered upon the records of the proceedings of the board. In case the fund, or any part thereof, is deposited in any bank, all interest or money which may be paid on account of any sum on deposit, shall belong to and constitute a part of the fund. Nothing herein contained shall be construed as authorizing the treasurer to deposit the fund or any part thereof unless so authorized by the board.

G. The board shall deposit all moneys received by it in the bank or banks, which deposits must be secured by the federal insurance plan. The board may invest moneys received by it in accordance with the provisions of R.S. 11:263.

Amended by Acts 1950, No. 53, §3; Acts 1952, No. 218, §1; Acts 1954, No. 239, §1; Acts 1956, No. 464, §1; Acts 1958, No. 173, §1; Acts 1968, No. 359; Acts 1968, No. 360, §1; Acts 1970, No. 160, §1; Acts 1979, No. 757, §1; Acts 1983, No. 217, §1; Acts 1984, No. 484, §1; Acts 1984, No. 867, §2; Acts 1985, No. 353, §1; Acts 1987, No. 153, §1; Acts 1988, No. 134, §1; Acts 1988, No. 925, §1; Acts 1990, No. 62, §1; Acts 1990, No. 482, §1; Acts 1991, No. 61, §1, eff. July 1, 1991; Redesignated from R.S. 33:1454 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 319, §1; Acts 1995, No. 1117, §1, eff. June 30, 1995; Acts 1997, No. 837, §1, eff. July 10, 1997; Acts 1997, No. 1226, §1, eff. July 15, 1997; Acts 1999, No. 79, §1, eff. July 1, 1999; Acts 2001, No. 896, §1, eff. July 1, 2001; Acts 2004, No. 781, §1, eff. July 1, 2004; Acts 2008, No. 271, §1, eff. June 17, 2008; Acts 2008, No. 459, §1, eff. July 1, 2008; Acts 2015, No. 136, §1, eff. June 30, 2015.



RS 11:2175.1 - Funding deposit account

§2175.1. Funding deposit account

A.(1) There shall be established a funding deposit account. Such account shall be credited and charged solely as provided in this Section.

(2) The balance in the account shall be set equal to zero as of December 31, 2008.

(3)(a) Notwithstanding the provisions of R.S. 11:103 and 104, in any fiscal year during which the net direct employer contribution rate would otherwise decrease, the board of trustees is authorized to set the employer contribution rate at any point between the previous year's employer contribution rate and the decreased rate otherwise required pursuant to R.S. 11:103 and 104.

(b) All surplus funds collected for any fiscal year terminating on or after December 31, 2008, in which the board of trustees sets the direct employer contribution rate higher than the minimum recommended rate pursuant to the provisions of Subparagraph (a) of this Paragraph, shall be credited to the account.

B. The funds in the account shall earn interest annually at the board-approved valuation interest rate, and the interest shall be credited to the account at least once a year.

C. Beginning with the June 30, 2009 valuation, the board of trustees may in any fiscal year direct that funds from the account be charged according to the following options:

(1) To reduce the unfunded accrued liability as prescribed in R.S. 11:105.

(2) To reduce the present value of future normal costs.

(3) To pay all or a portion of any future net direct employer contributions.

(4) To provide for permanent benefit increases as provided for in R.S. 11:2178.

D. In no case shall the funds charged from the account exceed the outstanding account balance.

E. In the event that the board of trustees elects to charge funds from the funding deposit account pursuant to Paragraph (C)(3) of this Section, the percent reduction in the minimum employer recommended contribution rate otherwise applicable shall be determined by dividing the interest-adjusted value of the charges from the funding deposit account by the projected payroll for the fiscal year for which the contribution rate is to be reduced.

F. For funding purposes, any asset value utilized in the calculation of the actuarial value of assets shall exclude the funding deposit account balance as of the asset determination date for such calculation.

G. For all purposes other than funding, the funds in the account shall be considered assets of the system.

Acts 2009, No. 247, §1, eff. June 30, 2009; Acts 2012, No. 721, §1, eff. July 1, 2012; Acts 2015, No. 136, §1, eff. June 30, 2015.



RS 11:2176 - Reversion of funds prohibited

§2176. Reversion of funds prohibited

A.(1) At no time shall it be possible for the fund assets to be used for, or diverted to, any person other than for the exclusive benefit of the members and their beneficiaries, except that contributions made by the employer may be returned to the employer if the contribution was made due to a mistake of fact and the contribution is returned within one year of the mistaken payment of the contribution.

(2) The amount of the contribution returned may not exceed the difference between the amount actually contributed and the amount which would have been contributed had there been no mistake of fact and may not include the earnings attributable to such contribution. The amount of the contributions returned must be reduced by any losses attributable to the contribution, and no participant may have his benefit payable hereunder reduced by the return of the contribution to less than such benefit would have been had the returned contribution never been made.

B. Notwithstanding the above, if the fund shall be terminated and all obligations under the fund are fully funded and provided for, then any excess funds held by the fund shall be returned to the employer.

Acts 1990, No. 62, §1; Redesignated from R.S. 33:1454.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2177 - Duties of executive director

§2177. Duties of executive director

The executive director shall be the fund administrator and shall perform those duties delegated and assigned by the board of trustees for the efficient operation of all business of the fund.

Acts 1991, No. 61, §1, eff. July 1, 1991; Redesignated from R.S. 33:1455 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2178 - Disability benefits; retirement benefits; death benefits

§2178. Disability benefits; retirement benefits; death benefits

A. For purposes of this Section, the term "final average compensation" shall mean:

(1) For any member whose first employment making him eligible for membership in the system began prior to July 1, 2006, the member's average salary for the thirty-six highest successive months of employment, or the highest thirty-six successive joined months of employment where interruption of service occurred. If the member has been employed for a period of less than thirty-six months, final average compensation shall be based on the average monthly salary received for the time employed. The earnings to be considered for the thirteenth through the twenty-fourth month shall not exceed one hundred twenty-five percent of the earnings of the first through the twelfth month. The earnings to be considered for the final twelve months shall not exceed one hundred twenty-five percent of the earnings of the thirteenth through the twenty-fourth month. Nothing in this Subsection, however, shall change the method of determining the amount of earned compensation received.

(2) For any member whose first employment making him eligible for membership in the system began on or after July 1, 2006, and prior to July 1, 2013, the member's average salary for the sixty highest successive months of employment, or the highest sixty successive joined months of employment where interruption of service occurred. If the member has been employed for a period of less than sixty months, final average compensation shall be based on the average monthly salary received for the time employed.

(3) For any member whose first employment making him eligible for membership in the system began on or after July 1, 2013, final average compensation is defined as the member's average salary for the sixty highest successive months of employment, or the highest sixty successive joined months of employment where interruption of service occurred. If the member has been employed for a period of less than sixty months, final average compensation shall be based on the average monthly salary received for the time employed. The earnings to be considered for the thirteenth through the twenty-fourth month shall not exceed one hundred fifteen percent of the earnings of the first through the twelfth month. The earnings to be considered for the twenty-fifth through the thirty-sixth month shall not exceed one hundred fifteen percent of the earnings of the thirteenth through the twenty-fourth month. The earnings for the thirty-seventh through the forty-eighth month shall not exceed one hundred fifteen percent of the earnings of the twenty-fifth through the thirty-sixth month. The earnings for the final twelve months shall not exceed one hundred fifteen percent of the earnings of the thirty-seventh through the forty-eighth month.

B. Eligibility for disability benefits, procedures for application for disability benefits, procedures for the certification of continuing eligibility for disability benefits, the authority of the board of trustees to modify disability benefits, and procedures governing the restoration to active service of an employee who formerly had a disability are specifically described and provided for in R.S. 11:201 through 225. The board of trustees shall award disability benefits to eligible members who have been officially certified as having a disability by the State Medical Disability Board. The disability benefit shall be as follows:

(1) Service related disability benefit. (a) The disability benefit for total disability from gainful employment due to an injury sustained while in the performance of official duties shall be a sum equal to forty-five percent of final average compensation.

(b) A member who is classified as having a total disability for any employment shall be entitled to earn twenty-five percent of his disability benefit in a calendar year before being reclassified as having a partial disability.

(2) Supplemental service related disability benefit. (a) A member who is eligible for a service related disability under R.S. 11:207(A) shall be entitled to a supplemental service related disability benefit if the benefit to which he is entitled under R.S. 11:207(A) is less than the benefit the member would have received had he retired under R.S. 11:207(B).

(b) The amount of the member's supplemental service-related disability benefit shall be equal to the difference between the member's service-related disability benefit calculated under Paragraph (1) of this Subsection and the maximum non-service related disability benefit the member would have received had he retired under Paragraph (3) of this Subsection.

(3) Non-service related disability benefit. (a) The disability benefit for total disability caused by an injury other than an injury sustained in the performance of a member's official duties shall be the lesser of:

(i) A sum equal to the greater of forty-five percent of final average compensation or the member's accrued retirement benefit at the time of termination of employment due to disability.

(ii) The retirement benefit which would be payable assuming accrued creditable service plus additional continued service, if any, to the earliest possible retirement age based on final average compensation at the time of termination of employment due to disability.

(b) Upon approval for disability benefits, the member shall exercise a retirement option as provided for service retirement under the provisions of Subsection I of this Section and no change in the option selected shall be permitted after it has been filed with the board. The retirement option factors shall be the same as those utilized for regular retirement based on the age of the retiree and spouse had the retiree continued in active service until the normal retirement date.

(c) A member who is classified as having a total disability for any employment shall be entitled to earn twenty-five percent of his disability benefit in a calendar year before being reclassified as having a partial disability.

(d) Upon attaining the age of fifty-five, and upon application to the board of trustees, a member who has retired under the disability retirement provisions of this Subsection may convert his disability retirement to regular retirement described in Subsection C of this Section.

(4) The benefit for partial disability shall be seventy-five percent of the amount that the member would have received for total disability.

C.(1)(a) Any member whose first employment making him eligible for membership in the system began prior to January 1, 2012, shall be eligible to retire, upon receipt of the member's written application by the board of trustees, if the member:

(i) Has twelve or more years of creditable service and has attained the age of fifty-five.

(ii) Has thirty or more years of creditable service, without regard to age.

(b) Any member whose first employment making him eligible for membership in the system began on or after January 1, 2012, shall be eligible to retire, upon receipt of the member's written application by the board of trustees, if the member:

(i) Has twelve or more years of creditable service and has attained the age of sixty-two.

(ii) Has twenty or more years of creditable service and has attained the age of sixty.

(iii) Has thirty or more years of creditable service and has attained the age of fifty-five.

(c)(i) A member whose first employment making him eligible for membership in the system began on or before June 30, 2006, shall be paid a monthly sum equal to three and one-third percent of the member's final average compensation multiplied by the number of years of creditable service in the fund.

(ii) A member whose first employment making him eligible for membership in the system began on or after July 1, 2006, but prior to January 1, 2012, shall be paid a monthly sum equal to three and one-third percent of the member's final average compensation multiplied by the number of years of creditable service in the fund.

(iii) A member whose first employment making him eligible for membership in the system began on or after January 1, 2012, shall be paid a monthly sum equal to three percent of the member's final average compensation multiplied by the number of years of creditable service in the fund.

(iv)(aa) Notwithstanding the provisions of Item (iii) of this Subparagraph, a member whose first employment making him eligible for membership in the system began on or after January 1, 2012, who retires with thirty or more years of creditable service or any member who in the performance of his official duties as a commissioned law enforcement officer suffers a violent act or accident during the pursuit, apprehension, or arrest of a criminal suspect and as a result acquires a total and permanent disability or dies, shall be paid a monthly sum equal to three and one-third percent of the member's final average compensation multiplied by the number of years of creditable service in the fund.

(bb) Creditable service maintained pursuant to a reciprocal agreement in another system, fund, or plan shall not be used to meet the requirement of thirty or more years of creditable service.

(cc) Transferred service with an accrual rate of less than three and one-third percent shall not be used to meet the requirement of thirty or more years of creditable service unless the member elects to purchase the accrual rate for application to his transferred credit pursuant to the provisions of R.S. 11:2174.2.

(2) Any member who has twelve or more years of creditable service and who separates from service before attaining the minimum age required for regular retirement eligibility shall be entitled to a deferred retirement beginning when the member attains regular retirement age. The member shall be paid the same amount he would have received had he retired while in service. In order to be eligible for this deferred retirement, the member shall not have withdrawn any part of his contributions from the fund. The member's written application shall be received by the board before the retirement is effective.

(3)(a) In the event a member whose first employment making him eligible for membership in the system began prior to January 1, 2012, is eligible for deferred retirement and is over fifty years of age with at least twenty years of creditable service the member may elect to take, in lieu of deferred retirement, the actuarial equivalent of the benefit due had the member attained age fifty-five. The retirement shall become effective upon receipt of the member's written application by the board of trustees.

(b) In the event a member whose first employment making him eligible for membership in the system began on or after January 1, 2012, is eligible for deferred retirement and is over fifty years of age with at least twenty years of creditable service the member may elect to take, in lieu of deferred retirement, the actuarial equivalent of the benefit due had the member attained age sixty. The retirement shall become effective upon receipt of the member's written application by the board of trustees.

(4) The retirement pension under this Subsection shall in no case exceed the member's final average compensation.

(5) Any active, contributing member whose first employment making him eligible for membership in the system began prior to January 1, 2012, who has completed ten years of service, has attained the age of sixty, and is not in a deferred retiree status, shall be eligible for a reduced retirement benefit equal to the member's accrued regular retirement benefit reduced actuarially for each month or fraction thereof that retirement begins prior to the member's earliest normal retirement date assuming continuous service.

D.(1) The following death benefits are applicable and shall be paid, or shall continue to be paid, to those survivors hereinafter defined in Subsection E of this Section where death occurred prior to July 1, 1969, or, in the case of members retired prior to July 30, 1958, while receiving a pension:

(a) If any sheriff or deputy dies while in the service solely as the result of injuries received in the line of duty, or, while on disability, or, in the case of members retired before July 30, 1958, while receiving a pension, the board shall direct payment from the fund monthly on the following basis:

(i) For a widow alone, so long as she remains unmarried, or for a widower alone, so long as he remains mentally or physically incapacitated, a sum equal to one-half of said sheriff's or deputy's average monthly salary for the thirty-six months immediately preceding his or her death or retirement, or of his or her average monthly salary for the time of his or her employment if employed for a shorter period than thirty-six months, which payment shall in no event exceed the monthly sum of seventy-five dollars.

(ii) If there is a widow or widower entitled to benefits, for each child under the age of eighteen years, the additional sum of twenty dollars per month, which shall cease on his eighteenth birthday.

(iii) If there is no widow or widower entitled to benefits, for one or more children under eighteen years, a sum equal to one-half of said sheriff's or deputy's average monthly salary for the thirty-six months immediately preceding his or her death or retirement, or of his or her average monthly salary for the time of his or her employment, if employed for a shorter period than thirty-six months, which payment shall in no event exceed the monthly sum of seventy-five dollars for one child and twenty dollars per month for each additional child. All such payments shall cease as the respective children reach age eighteen.

(iv) If there is no widow, or widower or child entitled to benefits, for a parent or parents or the survivor of them dependent upon the deceased sheriff or deputy for support, a sum equal to one-half of the said sheriff's or deputy's monthly salary at the time of death or retirement, which payment shall in no event exceed the monthly sum of fifty dollars.

(b) In the event benefits become payable to a widow and a child or children or to a widower and a child or children, and in the event of the death of said widow or said widower after such benefits become so payable, for one or more children under the age of eighteen a sum equal to one-half of said sheriff's or deputy's average monthly salary for the thirty-six months immediately preceding his or her death or retirement, or his or her average monthly salary for the time of his or her employment if employed for a shorter period than thirty-six months, which payments shall in no event exceed the monthly sum of seventy-five dollars for one child and twenty dollars per month for each additional child, which payments shall cease when the respective children reach age eighteen.

(c) For a widow of any ex-deputy sheriff who died while in the service and who was serving in the capacity of chief criminal deputy at the time of his death and whose period of service was for at least twenty years during the period 1921 through 1942, a monthly benefit shall be paid from the fund in the amount of seventy-five dollars, provided that she was living with and dependent upon said ex-deputy sheriff at the time of his death, and provided, further, that before any of such benefits shall be payable, the widow of such ex-deputy sheriff shall pay or shall have paid into the fund, for the account of the said ex-deputy sheriff, contributions representing three percent of his average salary for each month subsequent to December 31, 1946, until the date of her application to be placed on the pension.

(2) The following death benefits are applicable and shall be paid to those survivors hereinafter defined in Subsection E of this Section where death occurred subsequent to July 1, 1969, and prior to September 10, 1982.

(a) If any sheriff or deputy dies while in the service solely as a result of injuries received in the line of duty, or while drawing disability benefits, the board shall direct payment from the fund monthly on the following basis:

(i) For a widow alone, so long as she remains unmarried, or for a widower alone, so long as he remains mentally or physically incapacitated, a sum equal to seventy-five percent of said sheriff's or deputy's monthly salary for the thirty-six months immediately preceding his or her death, or of his or her average monthly salary for the time of his or her employment, if employed for a shorter period than thirty-six months, which payment shall in no event exceed the monthly sum of one hundred fifty dollars.

(ii) If there is a widow or widower entitled to benefits, for each child under the age of eighteen years, the additional sum of forty dollars per month which shall cease on his eighteenth birthday.

(iii) If there is no widow or widower entitled to benefits, for one or more children under eighteen years a sum equal to seventy-five percent of said sheriff's or deputy's average monthly salary for the thirty-six months immediately preceding his or her death, or of his or her average monthly salary for the time of his or her employment, if employed for a shorter period than thirty-six months, which payment shall in no event exceed the monthly sum of one hundred fifty dollars for one child and forty dollars per month for each additional child. All such payments shall cease as the respective children reach age eighteen.

(iv) If there is no widow, or widower or child entitled to benefits, for a parent or parents or the survivor of them dependent upon the deceased sheriff or deputy for support, a sum equal to one-half of the said sheriff's or deputy's monthly salary at the time of death, which payment shall in no event exceed the monthly sum of fifty dollars.

(b) In the event benefits become payable to a widow and a child or children or to a widower and a child or children and in the event of the death of said widow or said widower after such benefits become so payable, for one or more children under age eighteen a sum equal to seventy-five percent of said sheriff's or deputy's average monthly salary for the thirty-six months immediately preceding his or her death or his or her average monthly salary for the time of his or her employment if employed for a shorter period than thirty-six months, which payment shall in no event exceed the monthly sum of one hundred fifty dollars for one child and forty dollars per month for each additional child, which payments shall cease when the respective children reach age eighteen.

(3) The following death benefits are applicable and shall be paid to those survivors hereinafter defined in Subsection E of this Section when death occurred on or subsequent to September 10, 1982; the death benefits provided herein to a sheriff or deputy drawing disability benefits are applicable only to those disability retirees who were placed on disability prior to September 8, 1988.

(a) If any sheriff or deputy is killed in the discharge of his duties, or dies from immediate effects of any injury received as the result of an act of violence occurring while engaged in the discharge of his duties or while drawing disability benefits, the board shall direct payment from the fund monthly, but in no event an amount greater than the disability benefit previously paid to the retiree under disability, on the following basis:

(i) For a widow alone, or for a widower alone, a sum equal to fifty percent of the said sheriff's or deputy's final average compensation as defined in this Section, or of his or her average monthly salary for the time of his or her employment, if employed for a shorter period than thirty-six months, which payment in no event shall be less than one hundred fifty dollars per month.

(ii)(aa) If there is a surviving spouse entitled to benefits, and a child or children under eighteen years of age, or over said age if physically or mentally incapacitated, or a surviving child who is enrolled at a board-approved or accredited school, college, or university, enrolled in a sufficient number of courses and classes in such institution to be classified as a full-time student in good standing, under the criteria used by the institution in which the student is enrolled in which event benefits terminate at the completion of schooling or attaining the age of twenty-three, and who is dependent upon the deceased at the time of death, the additional sum of fifteen percent of the member's final average compensation will be paid for each child, with the total benefit to the surviving spouse and children not to exceed one hundred percent of the member's final average compensation.

(bb) The additional benefit to a minor child shall cease at the time the child attains age eighteen unless the child is enrolled as a student attending high school, college, a university, or institution approved by the board in a sufficient number of courses and classes in such institution to be classified as a full-time student in good standing, under the criteria used by the institution in which the student is enrolled in which event benefits terminate at the completion of schooling or attaining the age of twenty-three.

(cc) Enrollment and attendance will be certified on such forms and in such a manner as to be determined by the board.

(iii) If there is no surviving spouse entitled to benefits, for one or more children under eighteen years of age, or over said age if physically or mentally incapacitated, or a surviving child who is enrolled at a board-approved or accredited school, college, or university, enrolled in a sufficient number of courses and classes in such institution to be classified as a full-time student in good standing, under the criteria used by the institution in which the student is enrolled in which event benefits terminate at the completion of schooling or attaining the age of twenty-three, and who is dependent upon the deceased, a sum equal to fifteen percent of the member's final average compensation for each child not to exceed sixty percent of the member's final average compensation in the event there are more than four dependent children. Benefits to a minor child shall terminate under the same conditions as set forth in Item (ii) of this Subparagraph.

(iv) If there is no widow or widower or child entitled to benefits, for a parent or parents or the survivor of them dependent upon the deceased sheriff or deputy for support, a sum equal to fifty percent of the said sheriff's or deputy's monthly salary at the time of death, which payment shall in no event exceed the monthly sum of one hundred dollars per dependent parent.

(b) In the event benefits become payable to a widow or widower and a child or children, in the event of the death of said widow or widower after such benefits become so payable, payments shall be made to the surviving child or children in keeping with the benefits set forth in Item (a)(iii) of this Paragraph.

(4) The following death benefits are applicable and shall be paid to the survivors, as defined in Subsection E of this Section, of a member who in the performance of his official duties as a commissioned law enforcement officer dies as a result of an intentional violent act:

(a) For a surviving spouse alone, the benefit shall be the greater of the benefits defined in R.S. 11:2178(D)(3)(a)(i) or R.S. 11:2178(J)(1).

(b) If there is a surviving spouse entitled to benefits and a child or children under eighteen years of age, or over that age if physically or mentally incapacitated, or a surviving child under twenty-three years of age who is enrolled at a board-approved or accredited school, college, or university, enrolled in a sufficient number of courses and classes in such institution to be classified as a full-time student in good standing, under the criteria used by the institution, and who is dependent upon the deceased at the time of death, an additional benefit equaling the difference between the total benefit to the surviving spouse, as defined in Subparagraph (a) of this Paragraph, and one hundred percent of the member's final average compensation shall be equally divided and paid to the surviving child or children. The total benefits paid to survivors shall not exceed one hundred percent of the member's final average compensation.

(i) If the surviving spouse dies while benefits are still being paid to the surviving child or children, the surviving spouse's benefit shall be divided equally and paid to the remaining eligible surviving child or children.

(ii) In the event of the death of a surviving spouse, while any eligible surviving child or children are below the age of majority, the benefits available to the surviving minor child or children shall be payable to a trust satisfactory to the fund and established by law until such time as the minor child reaches the age of majority.

(c) If there is no surviving spouse entitled to benefits, any child or children under eighteen years of age, or over that age if physically or mentally incapacitated, or a surviving child under twenty-three years of age who is enrolled at a board-approved or accredited school, college, or university, enrolled in a sufficient number of courses and classes in such institution to be classified as a full-time student in good standing, under the criteria used by the institution in which the student is enrolled, and who is dependent upon the deceased, shall be eligible to receive a sum equal to one hundred percent of the member's final average compensation. The sum shall be divided equally among the surviving children in the form of a monthly benefit and shall be payable to a trust satisfactory to the fund and established by law until such time as the minor child reaches the age of majority.

(d) Unless he is physically or mentally disabled, as each child attains the age of eighteen, or the age of twenty-three years if a student, his benefit shall cease.

E. However, the board shall not make payment in accordance with the provisions set forth in Subsection D except to:

(1) A widow who was married to and living with her husband (a) at the time of his death if he was killed, or (b) at the time of his death and at the time the act of violence occurred if he died as a result of injuries received therefrom.

(2) A widower who was married to and living with his wife (a) at the time of her death if she was killed, or (b) at the time of her death and at the time the act of violence occurred if she died as a result of injuries received therefrom.

(3) A child or children born of the marriage under the age of eighteen years, or over said age if physically or mentally incapacitated, dependent upon the sheriff or deputy at the time of his or her death.

(4) A mother or father, or both, dependent upon the sheriff or deputy at the time of his or her death.

(5) Widows who are qualified under and defined by the provisions of Subparagraph (D)(1)(c) of this Section.

F. The provisions of Paragraphs (1) and (2) of Subsection E of this Section shall be applied retroactively to July 1, 1997.

G. Effective January 1, 2007, in the case of a member who dies while on a leave of absence to perform qualified military service as described in Section 414(u) of the Internal Revenue Code, the member's beneficiary shall be entitled to any benefits that would have been provided, other than benefit accruals relating to the period of qualified military service, under the plan had the member resumed and then terminated employment on account of death, in accordance with Section 401(a)(37) of the Internal Revenue Code. However, the member's beneficiary shall be entitled to benefit accruals relating to the period of qualified military service provided the member's beneficiary timely remits to the fund any employee contributions which would have been required but for the member's leave of absence to perform qualified military service, in accordance with the terms of federal law and R.S. 11:2186.

H. The word "salary" as used in this Section shall mean monies received by the sheriff or deputy sheriff, directly from the respective sheriffs' general funds for duties performed as a sheriff or deputy sheriff, including for sheriffs the expense allowance provided by law.

I.(1)(a) Upon application for service retirement, any participant may elect to receive benefits in a retirement allowance payable throughout life, or

(b) May elect at that time to receive the actuarial equivalent of the retirement allowance in a reduced retirement allowance payable throughout life with the following options, subject to the limitation that no member may elect an optional settlement in any amount in excess of the member's final average compensation, after the reduction produced by the option selected:

Option 1. If the member dies before receiving in annuity payments the present value of the member's annuity as it was at the time of the member's retirement, the balance shall be paid to the member's legal representative or representatives or to such person as the member shall nominate by written designation duly acknowledged and filed with the board.

Option 2. Upon the member's death, a reduced retirement allowance shall be continued throughout the life of and paid to the spouse to whom the member was married and living with at the time of retirement.

Option 2A. Upon the member's death, a reduced retirement allowance shall be continued throughout the life of and paid to the spouse to whom the member was married and living with at the time of retirement provided that if the designated beneficiary predeceases the retiree, the retiree's reduced benefit shall change to the maximum benefit effective on the first day of the next month following the death of the designated beneficiary. The retiree shall be responsible for notifying the pension fund of these circumstances, presenting satisfactory evidence of same, and requesting the change of the reduced benefit to the maximum benefit. Adjustment of benefits under this Option shall not be retroactive, and shall be effective on the first day of the next month following official approval of the application for change in benefits.

Option 3. Upon the member's death, one-half of the reduced retirement allowance shall be continued throughout the life of and paid to the spouse to whom the member was married and living with at the time of retirement.

Option 3A. Upon the member's death, one-half of the reduced retirement allowance shall be continued throughout the life of and paid to the spouse to whom the member was married and living with at the time of retirement provided that if the designated beneficiary predeceases the retiree, the retiree's reduced benefit shall change the maximum benefit effective on the first day of the next month following the death of the designated beneficiary. The retiree shall be responsible for notifying the pension fund of these circumstances, presenting satisfactory evidence of same, and requesting the change of the reduced benefit to the maximum benefit. Adjustment of benefits under this Option shall not be retroactive, and shall be effective on the first day of the next month following official approval of the application for change in benefits.

Option 4. Some other benefit or benefits shall be paid either to the participant or to the spouse to whom the member was married and living with at the time of retirement, if living, or to the minor child or children, until the age of majority, or to the disabled child or children, as long as the disability exists, otherwise to such other dependent as the member shall have nominated until the age of majority or for a period of ten years, whichever is greater, provided such other benefit or benefits, together with the reduced retirement allowance, shall be certified by the actuary to be of equivalent actuarial value to the member's retirement allowance and approved by the board.

Option 5. Ninety percent of the member's maximum retirement and upon death, if survived by a surviving spouse to whom the member was married and living with at the time of retirement, fifty percent of the member's benefit shall be paid to the surviving spouse during said spouse's lifetime.

(2) No option shall become effective until the date specified by the member in the application for retirement and no change in the option selected shall be permitted after the application has been officially filed with the board; however, any member who has made an error in the selection of a retirement option, without consideration of events subsequent to the date of retirement, shall be permitted to make a one-time change in the option selected provided the request is made within a one-year period after the effective date of the option selected.

(3) If any option of this Subsection is selected, and the retiree's spouse was designated as the beneficiary, and a judgment of divorce is rendered with respect to the retiree and the spouse, and, in connection therewith, the spouse, irrevocably, by court order, relinquishes the spouse's survivorship rights under the option originally selected by the retiree, the originally selected option shall be considered revoked and the retiree shall be considered as retired under the maximum benefit, subject to reduction as hereinafter set forth, and without affording the retiree the right to select an option under which the retiree could designate a new beneficiary, and the benefit payable to the retiree shall be increased to the amount the retiree would have received had the retiree selected the maximum benefit, adjusted for any cost-of-living increases granted to the retiree, less any amount required as a result of such change in retirement status to render the new benefit to be the actuarial equivalent of the maximum benefit. The retiree shall be required to reimburse the system, by way of a one-time deduction from the retiree's next benefit check, the reasonable cost incurred by the system to have these calculations made. The retiree shall be required to contractually hold the system harmless in the event that the former spouse ever successfully asserts a property right relative hereto which has any adverse effect upon the system. It shall be the responsibility of the retiree to notify the system of these circumstances, to present satisfactory evidence of same, and to request the recomputation of benefits. Adjustment of benefits under this Subsection shall not be retroactive, and shall be effective on the first day of the next month following official approval of the application for recomputation benefits.

J.(1) Any member who is eligible for retirement based on length of service, including members drawing disability benefits prior to September 9, 1988, who leaves a surviving spouse with whom the member is living at the time of death, shall be deemed to have exercised automatically Option 2 benefits just as though the member had retired and elected Option 2 prior to death. Should the deceased member also be survived by a dependent child or children under the age of eighteen years, or over said age if physically or mentally incapacitated, or a surviving child who is enrolled at a board-approved or accredited school or college under the conditions set forth in this Section, the additional benefit for each child shall be as set forth in Item (D)(3)(a)(ii) of this Section and shall be subject to the same conditions as to termination as set forth therein.

(2) Any member who is eligible for retirement based on length of service, including members drawing disability benefits, and irrespective of age in the case of the death of the member occurring subsequent to July 1, 1969, who does not leave a surviving spouse with whom he or she is living at the time of death, but who is survived by a dependent child or children, under the age of eighteen years or over said age if physically or mentally incapacitated, the board shall direct payment monthly to or for the child or children as set forth in Item (D)(3)(a)(iii) of this Section.

(3) Should the surviving spouse, or in the absence of a surviving spouse, a child or children, entitled to receive benefits under the provisions of this Subsection elect to receive a refund of the member's contributions in lieu of benefits, such choice must be specified in writing, properly notarized, and in the case of minority with the appropriate court authorization, to be filed with the board of trustees.

K. The board of trustees is authorized to use earnings on investments of the fund in excess of normal requirements or funding deposit account credit balances as determined by the actuary and approved by the board of trustees, to provide a permanent benefit increase for retired and disabled members and survivors who have been receiving benefits from the fund for one full calendar year prior to the granting of the increase.

(1)(a) The cost-of-living increase shall be in a monthly amount not less than two percent or more than three percent of the normal monthly benefit payable to the retiree, disability recipient, or survivor on the date the increase is granted, but shall not be less than twenty dollars per month.

(b) Notwithstanding any provision of this Subsection to the contrary, no cost-of-living increase shall be granted in any fiscal year pursuant to this Subsection if a cost-of-living increase has been granted pursuant to this Subsection in the immediately preceding fiscal year.

(c)(i) Any member who retires on or after July 1, 2006, and before July 1, 2007, and who has not attained the age of sixty years shall be subject to a two-year waiting period from the date of retirement to become eligible for a cost-of-living increase.

(ii) Any member who retires on or after July 1, 2007, and who has not attained the age of sixty years shall be subject to a three-year waiting period from the date of retirement to become eligible for a cost-of-living increase.

(iii) Notwithstanding Items (i) and (ii) of this Subparagraph, any member who is retired and who attains the age of sixty years subsequent to retirement shall be eligible for a cost-of-living increase after one full year from the member's sixtieth birthday.

(iv) Any member retiring on or after attaining the age of sixty years shall be eligible for a cost-of-living increase after one full calendar year from the date of retirement.

(2) A person receiving a benefit utilizing the provisions of R.S. 11:142 governing reciprocal recognition of service agreements shall be granted a cost-of-living adjustment based upon that portion of the creditable service attributable to this system.

(3) A person receiving a benefit, who becomes sixty-five years of age during the calendar year prior to the granting of a supplemental cost-of-living adjustment as provided in R.S. 11:246 for benefit recipients sixty-five years of age or older, shall receive a lump sum pro rata payment for the number of months he was sixty-five years of age prior to the granting of the cost-of-living adjustment, in addition to the monthly supplemental payment authorized by R.S. 11:246.

L. Death benefits terminated because of remarriage as provided under the terms of this Section shall be due and payable to a widow if her subsequent marriage is terminated by death. Upon death of the second or subsequent spouse, the benefits shall be resumed; however, the benefits shall be suspended during the second or subsequent marriage.

M.(1)(a)(i) Notwithstanding any provision of law to the contrary, in particular R.S. 11:242, the board of trustees is authorized to provide a permanent monthly cost-of-living adjustment for retirees, disability recipients, and survivors who would otherwise be eligible for a cost-of-living adjustment pursuant to Subsection K of this Section and who have been or would have been retired at least one full year on June 30, 2007.

(ii) The cost-of-living adjustment shall be payable in a monthly amount not to exceed two and one-half percent of the normal monthly benefit payable to the retiree, disability recipient, or survivor on the date the increase is granted, as provided in Subsection K of this Section. The dollar amount of such adjustment for any recipient shall not exceed five percent of the average monthly benefit in payment to service retirees as of the end of the preceding fiscal year.

(b) In addition, the board of trustees is authorized to provide an additional cost-of-living adjustment to all retirees, disability recipients, and survivors who are at least sixty-five years of age, which adjustment shall consist of an amount equal to two percent of the monthly benefit the member is receiving on the date the adjustment is granted.

(c) The authority of the board of trustees to provide the cost-of-living adjustments provided in this Paragraph shall become effective July 1, 2007, and the cost-of-living adjustments shall first be payable on that date. The authority of the board of trustees to provide such cost-of-living adjustments shall be nonrecurring, and the board of trustees shall not grant more than one cost-of-living adjustment pursuant to Subparagraph (a) of this Paragraph nor more than one adjustment pursuant to Subparagraph (b) of this Paragraph.

(d) The board, in any one fiscal year, may provide a cost-of-living adjustment pursuant to either Subparagraph (a) or (b) of this Paragraph; however, it shall not grant cost-of-living adjustments pursuant to both of these Subparagraphs within the same fiscal year.

(2) Effective July 1, 2006, all retirees who were full-time members of the pension and relief fund who retired on or before July 1, 1986, shall be eligible for a one-time permanent adjustment in their monthly benefit of seventy-five dollars, in addition to any other increases authorized or provided by law. Members who were part-time employees who retired on or before July 1, 1986, shall receive a permanent adjustment in their monthly benefit based upon their participation in relation to full-time employment. Members receiving a benefit based on reciprocal recognition of service shall receive an adjustment based on the ratio their years of service in the fund bears to their total years of service in all systems.

(3) No funds derived from the assessments against insurers pursuant to R.S. 22:1476 shall be used to pay any increased costs or increase in liability resulting from the provisions of this Subsection.

N. Notwithstanding any law to the contrary, any participant in the former Deferred Retirement Option Plan for this fund who has not severed employment and has not taken a distribution of the plan account may make a one-time, irrevocable election to rescind all or a portion of his participation period in the plan and return to active, contributing membership in the fund. A person who rescinds plan participation shall forfeit all accumulated plan benefits attributable to the portion of the participation period rescinded. He shall pay to the fund the employee contributions the fund would have received if he had not been a plan participant during the rescinded portion of his participation period together with any interest or other actuarial cost for such rescission. After he pays to the plan the required amount, the person shall be credited with service as if he had remained in active service continuously and had not participated in the plan during the rescinded portion of his participation period. The board shall be authorized to adopt uniform rules for the implementation of this Subsection in accordance with the Administrative Procedure Act. The rescinding participant shall be required to contractually hold the system harmless in the event that a spouse, former spouse, or any other person ever successfully asserts a property right relative to the rescission of plan participation which has any adverse effect upon the fund.

Acts 1974, No. 321, §1; Acts 1977, No. 591, §1; Acts 1977, No. 694, §1; Acts 1977, No. 712, §1; Acts 1978, No. 727, §5; Acts 1979, No. 758, §1; Acts 1980, No. 180, §1; Acts 1981, No. 700, §1; Acts 1982, No. 189, §1; Acts 1983, No. 157, §1; Acts 1983, No. 216, §1; Acts 1983, No. 278, §1; Acts 1987, No. 742, §1; Acts 1988, No. 135, §1; Acts 1988, No. 136, §1; Acts 1989, No. 554, §1; Acts 1989, No. 555, §1; Acts 1990, No. 12, §1; Acts 1990, No. 572, §1; Redesignated from R.S. 33:1456 by Acts 1991, No. 74, §3, eff. June 25, 1991; Amended by Acts 1991, No. 66, §1, eff. July 1, 1991; Acts 1991, No. 402, §1, eff. July 1, 1991; Acts 1991, No. 402, §1, eff. July 1, 1991; Acts 1992, No. 895, §1, eff. July 1, 1992; Acts 1993, No. 751, §1; Acts 1995, No. 578, §1, eff. Jan. 1, 1995; Acts 1995, No. 1113, §1, eff. July 1, 1995; Acts 1995, No. 1117, §1, eff. June 30, 1995; Acts 1997, No. 1276, §1; Acts 1997, No. 1394, §1; Acts 1998, 1st Ex. Sess., No. 56, §1; Acts 1998, 1st Ex. Sess., No. 96, §1; Acts 1999, No. 25, §1, eff. July 1, 1999; Acts 1999, No. 496, §1, eff. June 30, 1999; Acts 2001, No. 621, §1, eff. July 1, 2001; Acts 2001, No. 867, §2, eff. July 1, 2001; Acts 2001, No. 911, §1, eff. July 1, 2001; Acts 2003, No. 486, §1; Acts 2004, No. 26, §6; Acts 2004, No. 855, §1, eff. July 1, 2004; Acts 2004, No. 866, §1, eff. July 1, 2004; Acts 2006, No. 721, §1, eff. July 1, 2006; Acts 2006, No. 780, §1, eff. June 30, 2006; Acts 2007, No. 308, §1, eff. July 1, 2007; Acts 2008, No. 220, §4, eff. June 14, 2008; Acts 2008, No. 406, §1, eff. July 1, 2008; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2011, No. 120, §1, eff. July 1, 2011; Acts 2012, No. 528, §1, eff. June 30, 2012; Acts 2012, No. 721, §1, eff. July 1, 2012; Acts 2013, No. 170, §1, eff. June 30, 2013; Acts 2013, No. 231, §1, eff. June 30, 2013; Acts 2014, No. 791, §22; Acts 2014, No. 811, §4, eff. June 23, 2014; Acts 2016, No. 323, §1, eff. June 30, 2016.

NOTE: See Acts 2001, No. 867, §3 relative to termination of DROP program and eligibility for DROP and Back-DROP.

NOTE: See Acts 2003, No. 486, §2, relative to retroactive effect to June 30, 2002.

NOTE: See Acts 2004, No. 855, §2, making Act effective if and when Acts 2004, No. 782, becomes effective.

NOTE: Also see Acts 2004, No. 782, §2, relative to the Sheriffs' Pension and Relief Fund increasing the employee contribution rate to cover one-half of the additional costs of benefits provided by Acts 2004, No. 855 and 866.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:2178.1 - Back-Deferred Retirement Option Plan

§2178.1. Back-Deferred Retirement Option Plan

A.(1) There is hereby created a plan named the "Back-Deferred Retirement Option Plan" which shall be referred to in this Chapter as "Back-DROP".

(2) In lieu of receiving a service retirement allowance pursuant to this Chapter, an active contributing member who has accrued more years of service than are required for a regular service retirement and which are sufficient to qualify for the Back-DROP period selected may make an irrevocable election at the time of retirement to receive a Back-DROP benefit. The member may qualify for Back-DROP only once. A member or retiree who has participated in the Deferred Retirement Option Plan and who has not rescinded all of his participation period shall not be eligible to enroll in the Back-DROP.

(3) A member who elects to retire pursuant to R.S. 11:2178(C)(5) shall not be eligible to receive a Back-DROP benefit.

B. At the time of retirement, the member shall select a Back-DROP period to be specified in whole months. The Back-DROP period shall not exceed the lesser of thirty-six months or the number of months of creditable service accrued after the member first became eligible for regular retirement. However, members who have thirty or more years of service may select a Back-DROP period not to exceed the lesser of forty-eight months or the number of months of creditable service accrued after the member first became eligible for regular retirement. The Back-DROP period shall be the most recent calendar period corresponding to the member's accrued creditable service.

C. The member's Back-DROP monthly benefit accrual shall be calculated based on the provisions applicable for service retirement set forth in R.S. 11:2178(C), subject to the following conditions:

(1) For purposes of this Subsection, creditable service shall not include service credit reciprocally recognized under R.S. 11:142.

(2) Accrued service at retirement, utilized for the purpose of calculating the Back-DROP monthly benefit, shall be reduced by the Back-DROP period.

(3) Final average compensation, utilized for the purpose of calculating the Back-DROP monthly benefit, shall be calculated by excluding all earnings during the Back-DROP period.

(4) Employer contributions received by the retirement fund during the Back-DROP period and any interest that has accrued on employer and employee contributions received during the period shall remain with the retirement fund and shall not be refunded to the member or to the employer. Upon separation from service, employee contributions received by the retirement fund during the Back-DROP period shall be credited to the member's Back-DROP account for distribution with the other proceeds of the Back-DROP account.

(5) The member's Back-DROP monthly benefit shall be calculated based upon the member's age, service, and the plan provisions in effect on the last day of creditable service before the Back-DROP period.

(6) At retirement, the member's maximum monthly retirement benefit payable as a life annuity shall be equal to the Back-DROP monthly benefit.

(7) The member may elect to receive a reduced monthly benefit in accordance with the provisions of R.S. 11:2178(I) based upon the member's age and the age of the member's beneficiary as of the actual effective date of retirement. No change in the option selected or beneficiary shall be permitted after the option is filed with the board of trustees.

(8) In addition to the monthly benefit received pursuant to this Subsection, the member shall be paid a lump-sum benefit equal to the Back-DROP maximum monthly retirement benefit multiplied by the number of months selected as the Back-DROP period.

NOTE: Subparagraph (C)(9)(a) as amended by Acts 2004, No. 854, Section 1, effective July 1, 2004.

(9)(a) The member may defer receipt of all or a part of the lump-sum Back-DROP payment. With respect to any individual who was eligible to participate in Back-DROP before January 1, 2004, any portion of the Back-DROP payment which is deferred by the member shall be deposited in the member's Back-DROP account which shall earn interest at a rate based upon a ten-year U.S. Treasury security, with interest to be credited to the individual's account balance on an annual basis. The unpaid account balance shall be remitted to the member upon thirty days' written notice. With respect to any individual who becomes eligible to participate in Back-DROP on or after January 1, 2004, all amounts which remain credited to the individual's subaccount after termination of participation in the plan shall be placed in liquid asset money market investments at the discretion of the board of trustees. Such accounts may be credited with interest at the actual rate of return earned on such account investments less one-fourth of one percent per annum, or at the option of the system, the funds may be credited to subaccounts as herein established:

(i) The contributing period shall mean that time period when funds are being credited to the participant's subaccount which is maintained by the fund.

(ii) After the contributing period ends, the balance of the subaccount may then be transferred to a self-directed subaccount. The period following the contributing period shall be known as the investment period. Both subaccounts shall be within Back-DROP established in this Section. Management of the monies shall be by the fund during the contributing period. When the monies are transferred to the self-directed subaccount for the investment period, the fund is authorized to hire a third-party provider. The third-party provider shall act as an agent of the fund for purposes of investing balances in the self-directed subaccounts of the participant as directed by the participant. The participant shall be given such options as comply with federal law for self-directed plans.

(iii) The participant in the self-directed portion of this plan agrees that the benefits payable to the participant are not the obligations of the state or the fund and that any returns and other rights of the plan are the sole liability and responsibility of the participant and the designated provider to which contributions have been made. Furthermore, each participant, in accordance with this provision, shall expressly waive his rights as set forth in Article X, Section 29(A) and (B) of the Louisiana Constitution as it relates to his subaccount in the self-directed portion of the plan. By participating in the self-directed portion of the plan, the participant agrees that he and the provider shall be responsible for complying with all applicable provisions of the Internal Revenue Code. The participant also agrees that if any violation of the Internal Revenue Code occurs as a result of the participant's participation in the self-directed portion of the plan, it shall be the sole responsibility and liability of the participant and the provider, not the state or the fund. There shall be no liability on the part of and no cause of action of any nature shall arise against the state, the fund, or its agents or employees for any action taken by the participant for choices the participant makes in relationship to the funds in which he chooses to place his subaccount balance.

NOTE: Subparagraph (C)(9)(a) as amended by Acts 2004, No. 807, Section 1, effective July 1, 2004.

(9)(a) The member may defer receipt of all or a part of the lump-sum Back-DROP payment. Effective January 1, 2005, the Board of Trustees shall provide for the transfer of Deferred Retirement Option Plan and Back-DROP balances to a third party, fixed income investment manager. Participants shall have the option to opt out of this program and to take a distribution of Deferred Retirement Option Plan or Back-DROP assets, if otherwise eligible, or to rollover the assets to another qualified retirement plan.

(b) At retirement, the member may make a one-time. irrevocable election to have all or a part of the lump-sum Back-DROP benefit paid as an annuity subject to such conditions as the board of trustees may approve.

(c) In the event a member who elects to defer receipt of all or part of the lump-sum Back-DROP payment predeceases his spouse, the surviving spouse may make a one-time irrevocable election to have all or a part of the lump-sum Back-DROP benefit paid as an annuity at a rate equal to seventy-five percent of the interest rate available to retirees and subject to such other conditions as the board of trustees may approve. Surviving spouses with Back-DROP funds on deposit with the pension fund as of July 1, 2012, shall have until June 30, 2013, to make this election. For those Back-DROP participants who die on or after July 1, 2012, their surviving spouses shall have ninety days from the date of the retiree's death to make this election.

(10) Cost-of-living adjustments shall not be payable based on the Back-Drop account, lump-sum benefit, or annuity payments.

(11) Upon the member's death, any remaining unpaid account balance in the Back-DROP account shall be paid to the member's named beneficiary or, if none, to the member's estate.

(12) Upon the death of a member who selected the maximum option pursuant to R.S. 11:2178(I), the member's named beneficiary or, if none, the member's estate shall receive the deceased member's remaining contributions, less the Back-DROP benefit amount.

(13) Upon the death of a member who selected Option 1 pursuant to R.S. 11:2178(I) the member's named beneficiary or, if none, the member's estate shall receive the member's annuity savings fund balance as of the member's date of retirement reduced by that portion of the Back-DROP account balance and his previously paid retirement benefits that are attributable to the member's annuity payments as provided by the annuity savings fund.

(14) For the purpose of determining compliance with the maximum income provisions of Section 415(b) of the Internal Revenue Code or any successor provision, a Back-DROP benefit calculation shall be performed by the board actuary to determine the value of the Back-DROP benefit if calculated as an annuity for the life expectancy of the member or member and beneficiary if a joint and survivor benefit option has been selected. This sum, on an annual basis, shall be added to the normal monthly benefit payable to determine if the total monthly benefit received from the system is in compliance with the maximum benefit limits contained in Section 415(b) of the Internal Revenue Code or any successor provision.

Acts 2001, No. 867, §1, eff. July 1, 2001; Acts 2003, No. 962, §1, eff. Jan. 1, 2004; Acts 2003, No. 1250, §1, eff. July 1, 2003; Acts 2004, No. 807, §1, eff. July 1, 2004; Acts 2004, No. 854, §1, eff. July 1, 2004; Acts 2004, No. 866, §1, eff. July 1, 2004; Acts 2007, No. 230, §1; Acts 2008, No. 406, §1, eff. July 1, 2008; Acts 2012, No. 530, §1, eff. June 30, 2012.

NOTE: See Acts 2001, No. 867, §3 relative to termination of DROP program and eligibility for DROP and Back-DROP.

NOTE: See Acts 2004, No. 866, §2, making Act effective when Acts 2004, No. 782, becomes effective.

NOTE: See Acts 2004, No. 854, §2, making Act effective when Acts 2004, No. 782, becomes effective.

NOTE: Also see Acts 2004, No. 782, §2, relative to the Sheriffs' Pension and Relief Fund increasing the employee contribution rate to cover one-half of the additional costs of benefits provided by Acts 2004, Nos. 854 and 866.



RS 11:2179 - Benefit limits

§2179. Benefit limits

A. The retirement benefit of any member of the pension and relief fund shall not exceed the maximum benefit allowed to public safety employees under Section 415 of the Internal Revenue Code of 1986, as amended. For purposes of this Section, any increase in the maximum benefit which is effected in accordance with Section 415 of the Internal Revenue Code shall be included regardless of whether such increase is effected by an Act of Congress.

B. The retirement benefit of any member of the pension and relief fund shall be adjusted upward or downward based on the retirement age of such member to the extent required by Section 415 of the Internal Revenue Code of 1986, as amended.

C. The retirement benefit of any member of the pension and relief fund shall be adjusted for years of service as required by Section 415 of the Internal Revenue Code of 1986, as amended; however, if computing any adjustment under the provisions of state law would produce a result which does not violate Section 415 of the Internal Revenue Code of 1986, then the adjustment provided by state law shall apply.

D. If a member is a participant in more than one defined benefit pension or retirement system, plan, or fund maintained by the state of Louisiana, its agencies, or its political subdivisions, and the member's benefit, considered in the aggregate, would violate the maximum permissible benefit under Section 415 of the Internal Revenue Code of 1986, as amended, then the benefits payable by the respective pension or retirement systems, plans, or funds shall be ratably reduced so that the aggregate benefit payable to such member shall not exceed the maximum benefit permissible under Section 415 of the Internal Revenue Code of 1986, as amended. No reduction shall be made to the extent that payments are made from a qualified excess benefit plan maintained by an employer.

E. A benefit payable to a member shall not be deemed to exceed the maximum benefits provided in this Section if the benefit is payable pursuant to a Qualified Governmental Excess Benefit Arrangement as provided in Section 415(m) of the Internal Revenue Code, as amended, and as implemented by R.S. 11:2180.5.

Acts 1990, No. 62, §1; Acts 1991, No. 458, §1; Redesignated from R.S. 33:1456.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2006, No. 526, §1, eff. June 22, 2006.

NOTE: See Acts 2006, No. 526, §2, relative to remedial nature of Act and effect of Act.



RS 11:2180 - Limitations on payment of benefits

§2180. Limitations on payment of benefits

A.(1) The payment of benefits made under R.S. 11:2178 shall be subject to the limitations of this Section.

(2) The payment of benefits shall commence not later than April first of the year following the later of the calendar year in which the member terminates employment, or the calendar year in which the member reaches age seventy and one-half.

B.(1) Unless member has elected otherwise on or before December 31, 1983, the entire benefit of a member shall be distributed over a period not longer than the longest of the following periods:

(a) The member's life,

(b) If the member is married, the life of the member's designated beneficiary,

(c) The member's life expectancy, or

(d) The joint life and last survivor life expectancy of the member and his designated beneficiary.

(2) If the member is married and his spouse survives him, the designated beneficiary shall be his spouse. If the member was a member on or before December 31, 1983, he shall be deemed to have made the election referred to herein. If a member dies after the commencement of his benefits, the remaining portion of his benefit shall be distributed at least as rapidly as before his death.

C.(1) If the member dies before his benefit has commenced, the remainder of such interest shall be distributed to the member's beneficiary within five years after the date of such member's death.

(2) Paragraph (1) of this Subsection shall not apply to any portion of a member's benefit which is payable to or for the benefit of a designated beneficiary, over the life of or over the life expectancy of such beneficiary, so long as such distributions begin not later than one year after the date of the member's death, or, in the case of the member's surviving spouse, the date the member would have attained age seventy and one-half. If the designated beneficiary is the member's surviving spouse and if the surviving spouse dies before the distribution of benefits commences, then Paragraph (1) of this Subsection shall be applied as if the surviving spouse were the member. If the designated beneficiary is the child of the member, for purposes of satisfying the requirement of Paragraph (1) of this Subsection, any amount paid to such child shall be treated as if paid to the member's surviving spouse if such amount would become payable to such surviving spouse, if alive, upon the child's reaching age eighteen or, if later, upon the child's completing a designated event. For purposes of the preceding sentence, a designated event shall be the later of the date the child ceases to have a disability or the date the child ceases to be a full-time student, or attains age twenty-three, if earlier.

(3) Paragraph (1) shall not apply if the distribution of the member's interest has commenced and is for a term certain over a period permitted in Subsection B.

(4) Paragraph (1) shall not apply if the member has elected otherwise on or before December 31, 1983, or such later date to which such election period shall be subject under Internal Revenue Code §401(a).

D. As to any benefit payable by the pension and relief fund which is not optional as of December 31, 1983, the member shall be considered to have made the election referred to in B and C above, if he were a member on or before such time.

E. If by operation of the provisions of law or by action of the Board of Trustees, a survivor benefit is payable to a specified person or persons, the member shall be considered to have designated such person as an alternate beneficiary hereunder. If there is more than one such person, then the youngest such person shall be considered to have been so designated.

F. Payment in accordance with the survivor benefit provisions of R.S. 11:2178 shall be deemed not to violate Subsections B and C of this Section.

G. This Section shall be effective for members of the fund who complete any service under the fund on or after July 1, 1990, with employers contributing to the fund.

Acts 1990, No. 62, §1; Acts 1991, No. 458, §1; Redesignated from R.S. 33:1456.2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:2180.1 - Early payment of benefits

§2180.1. Early payment of benefits

A. In the event of plan termination, the benefit of any highly compensated employee including an active highly compensated employee and a former employee who was a highly compensated employee, is limited to a benefit that is nondiscriminatory under Internal Revenue Code, Section 401(a)(4).

B.(1) For plan years beginning on or after January 1, 1991, benefits distributed to any of the twenty-five most highly compensated active and former highly compensated employees are restricted such that the annual payments are no greater than an amount equal to the payment that would be made on behalf of the employee under a single life annuity that is the actuarial equivalent of the sum of the employee's accrued benefit and the employee's other benefits under the plan.

(2) Subsection A of this Section shall not apply if: (a) after the payment of the benefit to an employee described in Paragraph (1) of this Subsection, the value of plan assets equals or exceeds one hundred ten percent of the value of current liabilities as defined in Internal Revenue Code Section 412(1)(7), or (b) the value of the benefits for an employee described above is less than one percent of the value of current liabilities.

(3) For purposes of this Section, benefit includes loans in excess of the amount set forth in Internal Revenue Code Section 72(p)(2)(A), any periodic income, any withdrawal values payable to a living employee, and any death benefits not provided for by insurance on the employee's life.

Acts 1995, No. 620, §1.



RS 11:2180.2 - Compensation limited

§2180.2. Compensation limited

A. In addition to other applicable limitations set forth in the plan, and notwithstanding any other provisions of the plan to the contrary, for plan years beginning on or after January 1, 1994, the annual compensation of each employee taken into account under the plan shall not exceed the Omnibus Budget Reconciliation Act of 1993 annual compensation limit. The Omnibus Budget Reconciliation Act of 1993 annual compensation limit is one hundred fifty thousand dollars, as adjusted by the commissioner of Internal Revenue for increases in the cost-of-living in accordance with Section 401(a)(17)(B) of the Internal Revenue Code. The cost-of-living adjustment in effect for a calendar year applies to any period, not exceeding twelve months, over which compensation is determined (determination period) beginning in such calendar year. If a determination period consists of fewer than twelve months, the Omnibus Budget Reconciliation Act of 1993 annual compensation limit will be multiplied by a fraction, the numerator of which is the number of months in the determination period, and the denominator of which is twelve.

B. For plan years beginning on or after January 1, 1994, any reference in this plan to the limitations under Internal Revenue Code Section 401(a)(17) shall mean the Omnibus Budget Reconciliation Act of 1993 annual compensation limit set forth in this Section.

C. If compensation for a prior determination period is taken into account in determining an employee's benefits accruing in the current plan year, the compensation for that prior determination period is subject to the Omnibus Budget Reconciliation Act of 1993 annual compensation limit in effect for that prior determination period. For this purpose, for determination periods beginning before the first day of the first plan year beginning on or after January 1, 1994, the Omnibus Budget Reconciliation Act of 1993 annual compensation limit is two hundred thousand dollars.

Acts 1995, No. 620, §1; Acts 2003, No. 1250, §1, eff. July 1, 2003.



RS 11:2180.3 - Transfer of benefits

§2180.3. Transfer of benefits

A. This Section applies to distributions made on or after January 1, 1993. Notwithstanding any provisions of the plan to the contrary that would otherwise limit a distributee's election under this Section, a distributee may elect, at the time and in the manner prescribed by the plan administrator, to have any portion of an eligible rollover distribution paid directly to a retirement plan specified by the distributee in a direct rollover.

B. If a distribution is one to which Sections 401(a)(11) and 417 of the Internal Revenue Code do not apply, such distribution may commence less than thirty days after the notice required under Section 1.411(a)-11(c) of the Federal Income Tax Regulations is given, provided that:

(1) The plan administrator clearly informs the participant that the participant has a right to a period of at least thirty days after receiving the notice to consider the decision of whether or not to elect a distribution (and, if applicable, a particular distribution option), and

(2) The participant, after receiving the notice, affirmatively elects a distribution.

C. The following definitions shall apply:

(1) A "direct rollover" is a payment by the plan to the eligible retirement plan specified by the distributee.

(2) A "distributee" includes an employee or former employee. In addition, the employee's or former employee's surviving spouse and the employee's or former employee's spouse or former spouse who is the alternative payee under a qualified domestic relations order, as defined in Internal Revenue Code Section 414(p), are distributees with regard to the interest of the spouse or former spouse.

(3) An "eligible retirement plan" is an Individual Retirement Account that accepts the distributee's eligible rollover distributions. However, in the case of an eligible rollover distribution to the surviving spouse, an eligible retirement plan is an Individual Retirement Account or individual retirement annuity.

(4) An "eligible rollover distribution" is any distribution of all or any portion of the balance to the credit of the distributee, except that an eligible rollover distribution does not include:

(a) Any distribution that is one of a series of substantially equal periodic payments, not less frequently than annually, made for the life, or life expectancy, of the distributee or the joint lives, or joint life expectancies, of the distributee and the distributee's designated beneficiary, or for a specified period of ten years or more.

(b) Any distribution to the extent such distribution is required under Internal Revenue Code Section 401(a)(9).

(c) The portion of any distribution that is not includable in gross income, determined without regard to the exclusion for net unrealized appreciation with respect to employer securities.

Acts 1995, No. 620, §1; Acts 2003, No. 1250, §1, eff. July 1, 2003.



RS 11:2180.4 - Payment of benefits by electronic funds transfer

§2180.4. Payment of benefits by electronic funds transfer

A. Any benefit payable under this Chapter for which a member or beneficiary becomes eligible on or after July 1, 1999, shall be paid through an electronic transfer of funds.

B. Any benefit recipient, or the legal representative thereof, may seek an exception to this payment method upon written certification to the board of trustees that the recipient does not have an account with a financial institution and that payment by electronic funds transfer would impose a hardship due to a physical disability or geographic barrier, or would impose a financial hardship. The board of trustees may grant other waivers to the electronic funds transfer requirement in accordance with rules and regulations adopted in accordance with the Administrative Procedure Act.

Acts 1999, No. 378, §1, eff. July 1, 1999.



RS 11:2180.5 - Establishment of Excess Benefit Plan

§2180.5. Establishment of Excess Benefit Plan

A. There is hereby created a separate, unfunded, nonqualified excess benefit plan containing the terms and provisions set forth in this Section and intended to be a qualified governmental excess benefit arrangement, as defined in Section 415(m)(3) of the Internal Revenue Code or any successor provision.

B. An excess benefit participant who is receiving benefits from this system is entitled to a monthly benefit under this excess benefit plan in an amount equal to the amount by which the member's monthly benefit from the system has been reduced because of the limitations of R.S. 11:2180.2.

C. A retirement benefit payable under this excess benefit plan shall be paid in the form and at the time it would have been paid as a monthly pension benefit under the system but for the limitations under R.S. 11:2180.2 and Section 415 of the Internal Revenue Code or any successor provision. Each optional benefit form permitted under this excess benefit plan shall be the actuarial equivalent of each other permitted benefit form.

D. This plan shall be administered by the board of this system. Except as provided to the contrary by this Section, the rights, duties, and responsibilities of the board shall be the same for this excess benefit plan as for the system.

E. The actuary employed by the board is responsible for determining the amount of benefits that may not be provided under the system solely because of the limitations of R.S. 11:2180.2 and Section 415 of the Internal Revenue Code and thus the amount of contributions that will be made to this excess benefit plan rather than to the system.

Acts 2003, No. 1250, §1, eff. July 1, 2003.



RS 11:2181 - Physical examination; delinquency

§2181. Physical examination; delinquency

A.(1) In order for any applicant to be eligible for membership in the Sheriffs' Pension and Relief Fund, such applicant must complete the enrollment process including a physical examination to be paid by the employing sheriff. If the current physical or mental condition or medical history of an applicant, as reflected on the physical examination form, is outside the guidelines established by the board physician, said applicant shall be required to execute a waiver for any condition reflected thereon.

(2) The enrollment process, including completion of application forms, physical examination, and completion of any waivers of preexisting conditions, shall be completed and all documents received by the fund by December 1, 1994, or six months after the date of employment, whichever is later, for the applicant to become a member eligible to begin vesting for regular and disability benefits from the date of employment. If the enrollment process is not completed by December 1, 1994, or six months after the date of employment, whichever is later, the applicant will be a member eligible to begin vesting for regular benefits from date of employment, but not eligible to begin vesting for disability benefits until completion of the enrollment process.

(3) It shall be the responsibility of the employing sheriff to insure that the enrollment process is timely completed, or to provide the Sheriffs' Pension and Relief Fund with notification of noncompliance by the applicant. Should any member who has not completed the enrollment process be injured in the line of duty and apply for disability benefits, that member shall be required to prove that the disabling condition was not preexisting.

B. Any sheriff who becomes delinquent for a period in excess of ninety days in the collection and remittance to the secretary-treasurer of the amounts due as monthly contributions, shall be liable to an assessment as a penalty therefor of twenty-five per centum of the aggregate monthly contributions due by him and his deputies.

Amended by Acts 1952, No. 218, §1; Acts 1954, No. 239, §1; Acts 1956, No. 464, §1; Acts 1958, No. 173, §1; Acts 1981, No. 236, §1; Acts 1987, No. 50, §1; Redesignated from R.S. 33:1457 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 313, §1; Acts 1995, No. 672, §1, eff. June 1, 1994.

NOTE: Acts 1995, No. 672, §2 provides that provisions of the Act are retroactive to June 1, 1994.



RS 11:2182 - Exemption from execution

§2182. Exemption from execution

Any annuity, retirement allowance or benefits, or refund of contributions, or any optional benefit or any other benefit paid to any person under the provisions of the Sheriffs' Pension and Relief Fund is exempt from any state or municipal tax and is exempt from levy and sale, garnishment, attachment, or any other process whatsoever, except as provided in R.S. 11:292, and is unassignable.

Added by Acts 1954, No. 239, §1. Amended by Acts 1974, No. 261, §1; Acts 1986, No. 767, §5; Redesignated from R.S. 33:1458 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2183 - Time for filing claim

§2183. Time for filing claim

Any claim for death or disability benefit shall be filed with the board of trustees within one year from the date of disability or death.

Added by Acts 1954, No. 239, §1; Redesignated from R.S. 33:1459 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2184 - Preservation of rights

§2184. Preservation of rights

The failure to re-enact all or any part of Subsections D, E, F and L of R.S. 11:2178 shall not affect the rights of the recipients to continue to receive the benefits presently being paid thereunder.

Added by Acts 1954, No. 239, §1; Redesignated from R.S. 33:1460 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2185 - Retirement; purchase of firearm

§2185. Retirement; purchase of firearm

Any sheriff or deputy sheriff who retires with at least sixteen years of active service and who is in good standing with the Louisiana Sheriffs' Pension and Relief Fund shall be entitled to purchase his firearm at fair market value upon retirement, subject to approval by the sheriff.

Acts 2010, No. 239, §1; Acts 2011, No. 24, §1, eff. June 14, 2011.



RS 11:2186 - Reemployment of a member under Section 414(u) of the Internal Revenue Code

§2186. Reemployment of a member under Section 414(u) of the Internal Revenue Code

The qualified military service of a member who has been reemployed under the terms of Section 414(u) of the Internal Revenue Code shall be treated, for vesting and benefit accrual purposes, as service completed under R.S. 11:2178, provided the member timely remits to the fund any employee contributions which would have been required but for the member's leave of absence to perform qualified military service, in accordance with the terms of federal law.

Acts 2012, No. 528, §1, eff. June 30, 2012.



RS 11:2211 - Name and date of establishment

CHAPTER 8. MUNICIPAL POLICE EMPLOYEES'

RETIREMENT SYSTEM

PART I. GENERAL PROVISIONS AND PROVISIONS

FOR MEMBERS NOT ENROLLED IN A SUBPLAN

§2211. Name and date of establishment

A. A retirement system is hereby established and placed under the management of the board of trustees for the purpose of providing retirement allowances and other benefits under the provisions of this Chapter for municipal policemen in the state of Louisiana. The retirement system so created shall be established as of the first day of July, 1973.

B. It shall have the power and the privileges of a corporation and shall be known as the "Municipal Police Employees' Retirement System" and by such name all of its business shall be transacted, all of its funds invested, and all of its cash and securities and other property held.

Added by Acts 1973, No. 189, §1; Acts 1986, No. 605, §3; Acts 1988, 2nd Ex. Sess., No. 6, §3, eff. Oct. 31, 1988; Redesignated from R.S. 33:2371 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2012, No. 522, §1.

{{NOTE: SEE ACTS 1986, NO. 605, §§1, 2, 5, 6.}}

{{NOTE: SEE ACTS 1988, 2ND EX. SESS., NO. 6, §6.}}



RS 11:2212 - Repealed by Acts 1991, No. 645, 1, eff. July 1, 1991; Redesignated from R.S. 33:2371.1 by Acts 1991, No. 74, 3, eff. June 25, 1991.

§2212. Repealed by Acts 1991, No. 645, §1, eff. July 1, 1991; Redesignated from R.S. 33:2371.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2213 - Definitions

§2213. Definitions

The following words and phrases, as used in this Chapter, unless a different meaning is plainly required by context, shall have the following meanings:

(1) "Accumulated contributions" shall mean the sum of all the amounts deducted from the compensation of a member and credited to his individual account in the annuity savings fund together with regular interest thereon as provided in R.S. 11:2227.

(2) "Actuarial equivalent" shall mean a benefit of equivalent value to the accumulated contributions, annuity, or benefits, as the case may be, computed on the basis of such interest and mortality assumptions as are adopted in accordance with the provisions of R.S. 11:2225(D).

(3) "Annuity reserve" shall mean the present value of all payments to be made on account of any annuity, or benefit in lieu of any annuity, computed upon the basis of such mortality tables as shall be adopted by the board of trustees, and regular interest.

(4)(a) For members first employed on or before December 31, 2012, "average final compensation" shall mean the average annual earned compensation of an employee for any period of thirty-six successive or joined months of service as an employee during which the said earned compensation was the highest. In case of interruption of employment, the thirty-six month period shall be computed by joining employment periods immediately preceding and succeeding the interruption. The earnings to be considered for the thirteenth through the twenty-fourth months shall not exceed one hundred fifteen percent of the earnings for the first through the twelfth months. The earnings to be considered for the final twelve months shall not exceed one hundred fifteen percent of the earnings of the thirteenth through the twenty-fourth months.

(b) For members first employed on or after January 1, 2013, "average final compensation" means the average annual earned compensation of a member for the sixty highest months of successive employment, or for the highest sixty successive joined months of employment where interruption of service occurred. The earnings to be considered for the thirteenth through the twenty-fourth month shall not exceed one hundred fifteen percent of the earnings of the first through the twelfth month. The earnings to be considered for the twenty-fifth through the thirty-sixth month shall not exceed one hundred fifteen percent of the earnings of the thirteenth through the twenty-fourth month. The earnings to be considered for the thirty-seventh through the forty-eighth month shall not exceed one hundred fifteen percent of the earnings of the twenty-fifth through the thirty-sixth month. The earnings for the final twelve months shall not exceed one hundred fifteen percent of the earnings of the thirty-seventh through the forty-eighth month. The limitations on the computation of average final compensation contained in this Subparagraph shall not apply to any twelve-month period during which compensation increased by more than fifteen percent over the previous twelve-month period solely because of an increase in compensation by a uniform systemwide increase adopted by a local governing authority.

(5) "Beneficiary" shall mean any person designated by a member or retiree to receive an annuity, survivor benefit, or other benefit as provided by this Chapter.

(6) "Board of trustees" shall mean the board provided for in R.S. 11:2225 to administer the retirement system.

(7) "Creditable service" shall mean service for which credit is allowable as provided in R.S. 11:2218.

(8) "Defined benefit plan" shall mean a pension plan established and maintained by an employer primarily to provide systematically for the payment of definitely determinable benefits to employees over a period of years after retirement based upon such factors as years of service and compensation received by such employees.

(9) "Defined contribution plan" shall mean a pension plan established and maintained by an employer which provides benefits based upon amounts contributed to an employee's individual account, plus any earnings allocated to the account, for distribution to the employee or his beneficiary either at retirement, after a fixed number of years, or upon the occurrence of some specified event.

(10) "Earnable compensation" shall mean the full amount of compensation earned by an employee for a given month, including supplemental pay paid by the state of Louisiana, but shall not include overtime.

(11) "Employee" shall mean any of the following classifications:

(a)(i) Any full-time police officer, empowered to make arrests.

(ii) Any full-time police officer, decommissioned due to illness or injury, employed by a municipality of the state of Louisiana, and engaged in law enforcement.

(iii) Any person in a position as defined in the municipal fire and police civil service system who is employed on a full-time basis by a police department of any municipality of this state, who is under the direction of a chief of police, and who is paid from the budget of the applicable police department.

(iv) Any person listed in this Subparagraph shall only be defined as an employee if he is earning at least three hundred seventy-five dollars per month excluding state supplemental pay.

(b) Any elected chief of police whose salary is at least one hundred dollars per month.

(c) Any academy recruit, who shall be defined as a full-time municipal employee, who is participating in, or who is awaiting participation in, a formal training program as required by Peace Officer Standards and Training Certification, previous to commission as a municipal police officer, with complete law enforcement officer authority.

(d) Any full-time secretary to an appointed chief or elected chief of police.

(e) Any full-time employee of this system.

(f) Any legal investigator employed by the city of Baton Rouge and parish of East Baton Rouge in the parish attorney's office who receives state supplemental pay and who transferred into the Municipal Police Employees' Retirement System on the date of February 26, 2000, as a result of the merger agreement between the system and the city-parish of that date. Such a legal investigator with a break in service after February 26, 2000, shall retain membership or retiree status only to the extent of his deferred vested benefit attributable to service credit earned prior to the break in service.

(g) Employee shall not mean a city or ward marshal or deputy marshal, nor shall this term be construed to include any elected councilman or mayor of any city.

(12) "Employer" shall mean any municipality in the state of Louisiana which employs a full-time police officer, empowered to make arrests, or which has an elected chief of police whose salary is at least one hundred dollars per month, and the Municipal Police Employees' Retirement System.

(13) "Medical board" shall mean the State Medical Disability Board.

(14) "Member" shall include any employee, as defined in Paragraph (11) of this Section, included in the membership of this system as provided in R.S. 11:2214. In any case of doubt the board of trustees shall be the sole judge as to eligibility for membership.

(15) "Member's annuity" shall mean that monthly payment provided by the member's accumulated contributions at the time of regular retirement, or death, computed upon the basis of such mortality tables as shall be adopted by the board of trustees, and regular interest.

(16) "Membership service" shall mean service as an employee or elected official while a member of this system.

(17) "Prior service" shall mean service rendered prior to the enrollment of an employee into this retirement system, as a municipal policeman, as a member of the state police, or as a sheriff or deputy sheriff in Louisiana for which credit is not given in any other retirement system; provided that notwithstanding any provision of this Chapter that may be to the contrary, no credit whatsoever shall be given in this retirement system, whether as prior service or creditable service, for any out of state service, nor shall any credit for prior service be given to any person who becomes a member after July 31, 1976, except that any person employed by any municipality and is required to pay social security contributions for such employment by the United States Department of Health, Education, and Welfare shall receive prior service credit provided he becomes a member of this retirement system prior to January 1, 1977.

(18) "Retirement" shall mean withdrawal from active service with a retirement allowance granted under the provisions of this Chapter.

(19) "Retirement allowance" shall mean any benefit paid to a member under R.S. 11:2220(A) or any optional benefit payable in lieu thereof.

(20) "Retirement system" or "system" shall mean the Municipal Police Employees' Retirement System as established in R.S. 11:2211.

(21) "Service" shall mean service rendered as an employee as described in Paragraph (11) of this Section.

(22) "Survivor's benefit" shall mean any benefit paid to a survivor of a member under R.S. 11:2220(B).

Added by Acts 1973, No. 189, §1. Amended by Acts 1974, No. 389, §1; Acts 1975, No. 377, §1; Acts 1976, No. 603, §1; Acts 1978, No. 727, §5, eff. Jan. 1, 1979; Acts 1979, No. 105, §1; Acts 1982, No. 271, §1; Acts 1986, No. 605, §3; Acts 1988, 2nd Ex. Sess., No. 6, §3, eff. Oct. 31, 1988; Redesignated from R.S. 33:2372 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 262, §1; Acts 1992, No. 553, §1, eff. July 1, 1992; Acts 1993, No. 758, §1, eff. June 22, 1993; Acts 1995, No. 576, §1; Acts 1999, No. 1179, §1, eff. July 1, 1999; Acts 2011, No. 238, §1, eff. June 30, 2011; Acts 2012, No. 522, §1; Acts 2013, No. 236, §1, eff. June 30, 2013.

NOTE: See Acts 1986, No. 605, §§1, 2, 5, 6.

NOTE: See Acts 1988, 2nd Ex. Sess., No. 6, §6.

NOTE: See Acts 2013, No. 236, §2, regarding retroactivity of Subparagraph (11)(f) of this Section as amended by that Act.



RS 11:2214 - Membership

§2214. Membership

A. The membership of the retirement system shall be composed as follows:

(1) All persons who are members on September 7, 1977, shall remain members as a condition of their employment.

(2)(a) Except as provided further in this Paragraph, any person who becomes an employee as defined in R.S. 11:2213 on and after September 9, 1977, shall become a member as a condition of his employment, provided he is under fifty years of age at the date of employment.

(b)(i) The mandatory membership provisions of this Paragraph shall be inapplicable with respect to the municipalities of Houma and Baton Rouge, subject to the provisions of Item (ii) of this Subparagraph.

(ii) Subject to the provisions of R.S. 11:2225(A)(11)(a)(ii), the mandatory membership provisions of this Paragraph shall apply to the municipality of Baton Rouge with respect to all law enforcement employees meeting the definition of "employee" under the provisions of this Chapter after the boards of trustees of this retirement system and of the Baton Rouge City Parish Employees' Retirement System enter into an agreement to merge any members of the latter system who qualify as employees under the provisions of this Chapter into this system. However, any such agreement shall only be effective upon ratification by ordinance of the Metropolitan Council of the city of Baton Rouge and the parish of East Baton Rouge, with the approval of the mayor-president, and subsequent approval by the Joint Legislative Committee on Retirement.

(c) Except as otherwise provided in this Section, the mandatory membership provisions of this Paragraph shall be inapplicable with respect to any municipality, which on or before January 1, 1978, enacts an ordinance exempting the municipality from the provisions of this Paragraph, which ordinance is hereby authorized.

(d)(i) To be eligible for membership in the system, an employee hired on or after July 1, 2003, shall complete a physical examination to be paid for by the employing municipality. If the current physical or mental condition or medical history of an employee, as reflected on the physical examination form, does not conform to the guidelines established by the State Medical Disability Board physician, the employee shall be required to execute a waiver for any condition or history that does not conform to such guidelines, releasing any claim for disability retirement based thereon.

(ii) The submission to a physical examination and the execution of any waivers of preexisting conditions or history shall be completed and all documentation related thereto received by the system within six months after the date of employment. The employee is then a member of the system from the date of employment. If the documentation is not received by the system within the allotted time period, the employee shall be a member for purposes of receiving regular benefits from the date of employment but shall not be eligible for disability benefits until the documentation has been received by the system except as provided in Item (iii) of this Subparagraph.

(iii) The employing municipality shall ensure that the physical examination is timely completed and any waiver associated therewith is received by the system or shall provide the system with notification of noncompliance by the employee. Should any employee for whom the required documentation has not been submitted apply for disability benefits, that employee shall be required to prove that the disabling condition was not preexisting.

(e) Any person who is receiving or has received a disability retirement benefit from any law enforcement or police retirement plan or pension and relief fund for policemen, except disability retirees of this system, shall not be eligible for membership in the Municipal Police Employees' Retirement System if he ceases to have a disability and returns to service in the same municipality or becomes employed as a policeman or law enforcement officer while receiving a disability benefit.

(3) Any person who is an employee as defined in R.S. 11:2213, and who, prior to September 9, 1977, was eligible for membership, but which membership was not mandatory, may become a member of this system at his option, provided he is under fifty years of age at the time of application for membership.

(4) Any person who has retired from service under any retirement system or pension fund maintained basically for public officers and employees of the state, its agencies or political subdivisions, and who is receiving retirement benefits therefrom shall be eligible to become a member of this system, provided he not be given credit for any service for which he is entitled to retirement benefits under another system, and further provided that he is otherwise eligible for membership.

B. Should any member, after becoming a member, be absent from service for more than five years, and not be entitled to a deferred annuity as provided in this Chapter, or should he withdraw his accumulated contributions, or should he become a beneficiary or die, he shall thereupon cease to be a member.

Added by Acts 1973, No. 189, §1. Amended by Acts 1974, No. 352, §1; Acts 1974, No. 389, §1; Acts 1975, No. 377, §1; Acts 1976, No. 603, §2; Acts 1977, No. 601, §1; Redesignated from R.S. 33:2373 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1998, 1st Ex. Sess., No. 15, §1, eff. April 24, 1998; Acts 1999, No. 1320, §1, eff. July 12, 1999; Acts 2003, No. 572, §1, eff. July 1, 2003; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:2214.1 - Members employed in other state or public employment; city of Lafayette

§2214.1. Members employed in other state or public employment; city of Lafayette

Any person who has at least ten years of creditable service in this system and is or was a member of the police department for the city of Lafayette, and who becomes employed in other public employment thereby making him ineligible for membership in this system but eligible for membership in another state or statewide public retirement system, shall be eligible to continue membership in this system in lieu of membership in such other system, and shall have the option of transferring his credit in such other system to his account in this system, provided that any such transfer shall be subject to the provisions of R.S. 11:143.

Acts 1995, No. 1164, §1.



RS 11:2214.2 - Persons becoming eligible for membership while employed and members of another public retirement system, plan, or fund

§2214.2. Persons becoming eligible for membership while employed and members of another public retirement system, plan, or fund

A. Notwithstanding any other provision of law to the contrary, any person employed in a position as defined in R.S. 11:2213(11) and who is a member of another public retirement system, plan, or fund, and who at a later date becomes eligible for membership in this system for the same employment, may elect to remain a member of the other system, plan, or fund in lieu of membership in this system by filing a notice in writing with the board of his current system, plan, or fund and the board of this system within one year after becoming eligible to be a member of this system. Such election shall be irrevocable.

B. Any person described in Subsection A of this Section who elects to become a member of this system shall be allowed to purchase any prior service credit, for which he does not already have credit, that would have met the current definition of employee at the time such service was rendered, in accordance with the provisions of R.S. 11:158.

C. Any person described in Subsection A of this Section, who through error participated in this system prior to July 1, 1999, shall be allowed to remain as a member and retain service credits accrued to July 1, 1999, and to continue participation until termination of employment.

Acts 1999, No. 1179, §1, eff. July 1, 1999.



RS 11:2215 - City of Houma; optional membership in systems

§2215. City of Houma; optional membership in systems

A. Notwithstanding the provisions of R.S. 11:2214 or of any other law to the contrary, any person who becomes an employee of the police department of the city of Houma after September 12, 1975 may elect to become a member of either the Municipal Police Employees' Retirement System or the retirement system which was applicable to employees of the Houma Police Department prior to the establishment of the Municipal Police Employees' Retirement System. Each such employee shall exercise the option herein granted within thirty days after the date of employment. Upon the exercise of the option herein granted and the payment to the system in which the employee elects to become a member, membership therein shall be granted and shall be made retroactive to the date of employment.

B. Notwithstanding the provisions of R.S. 11:2214, R.S. 11:142, or any other law to the contrary, any person who on September 12, 1975 is an employee of the police department of the city of Houma and is a member of the Municipal Police Employees' Retirement System may, within ninety days after September 12, 1975, elect to transfer his membership to the retirement system which was applicable prior to the establishment of the Municipal Police Employees' Retirement System. Within thirty days after exercising this option, the board of trustees of the Municipal Police Employees' Retirement System shall transfer all retirement credit belonging to said person on the date of transfer, to the retirement system applicable prior to the establishment of the Municipal Police Employees' Retirement System, which system shall accept the transfer and grant the credit to the member. In the same manner, there shall be transferred a sum equal to the employee and employer contributions which would have been made for the period of time for which credit is transferred, if the contribution rates in effect for the retirement system applicable prior to the establishment of the Municipal Police Employees' Retirement System had been used. Within thirty days after the election is made, the Municipal Police Employees' Retirement System shall pay to the person making the transfer a sum equal to any difference between the amount of employee contributions which were made and the employee contributions which should have been made if the contribution rates in effect for the retirement system applicable prior to the establishment of the Municipal Police Employees' Retirement System had been used.

Added by Acts 1975, No. 377, §1; Redesignated from R.S. 33:2373.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2216 - City of Lake Charles; mandatory membership for certain employees; permissive transfer of employees

§2216. City of Lake Charles; mandatory membership for certain employees; permissive transfer of employees

A. Notwithstanding the provisions of R.S. 11:2214(A)(1) or of any other law to the contrary, all persons who become employees, as defined in R.S. 11:2213, of the city of Lake Charles on and after September 15, 1976, shall become members of this system as a condition of their employment, if they are under fifty years of age on the date of employment.

B. Upon agreement between the governing authority of the city of Lake Charles and the board of trustees of the Municipal Police Employees' Retirement System of Louisiana, current, active police employees of the city of Lake Charles, and retired members of the Lake Charles Police Department who are currently receiving retirement benefits as retirees of said department, may transfer to the Municipal Police Employees' Retirement System, provided that no rights or benefits which would have been realized under the Lake Charles Policemen's Pension and Relief Fund shall be forfeited.

Added by Acts 1976, No. 353, §1; Redesignated from R.S. 33:2373.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2217 - City of Shreveport; mandatory membership for certain employees

§2217. City of Shreveport; mandatory membership for certain employees

Notwithstanding the provision of R.S. 11:2214(A)(1), R.S. 11:3711, or any other law to the contrary, all persons who become employees, as defined in R.S. 11:2213, of the city of Shreveport on and after July 12, 1977, shall become members of this system as a condition of their employment, if they are under fifty years of age on the date of employment.

Added by Acts 1977, No. 496, §1; Redesignated from R.S. 33:2373.3 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2218 - Creditable service

§2218. Creditable service

A. Immediately after the establishment of the system the board of trustees shall request all information regarding service for which credit is claimed by members. Upon verification of the statements of service the board shall issue a prior service certificate certifying to each member the length of prior service for which credit shall have been allowed on the basis of these certified statements of service. So long as membership continues a prior service certificate shall be final and conclusive for retirement purposes as to such service, provided that any member may within one year from the date of issuance or modification of such certificate, request the board of trustees to modify or correct his prior service certificate.

B. When membership ceases, such prior service certificate shall become null and void. Should the employee again become a member of the system, he shall enter the system as an employee not entitled to prior service credit, unless he is granted a disability allowance and returns to employment upon recovery. In such case he shall be given credit for all previous service including the time he draws disability benefits.

C. Creditable service at retirement on which the retirement allowance of a member shall be based shall consist of the membership service rendered by him since he last became a member, and, also, if he has a prior service certificate which is in full force and effect, the amount of service certified on his prior service certificate.

D. Repealed by Acts 1982, No. 769, §3.

E.(1) Notwithstanding any other provision of law to the contrary, any person who is a member of this system as police chief of Morgan City on August 1, 1974, and who rendered service as a police instructor on the staff of Louisiana State University during the period of July 1, 1956 through January 31, 1962, shall be eligible to obtain credit in this system for all service rendered as a police instructor on the staff of Louisiana State University during the period of July 1, 1956 through January 31, 1962. In order to obtain such credit, the member shall, prior to the date of the member's application for retirement, make application to the board of trustees for such credit and shall furnish a detailed statement of all service for which credit is claimed in such form as the board may require. In addition, each such person shall pay into the system members employee contributions which would have been paid to the Municipal Police Employees Retirement System during the period for which credit is claimed, had such system been applicable to such person's employment for which credit is claimed, plus regular interest. Such contributions may be paid in one lump sum or in such installments as shall be agreed upon between the member and the board of trustees.

(2) The board of trustees shall fix and determine by appropriate rules and regulations the amount of service in any year which shall be equivalent to one year of service, but in no case shall more than one year of service be credited for all service rendered in any one fiscal year. Subject to these restrictions and any other pertinent rules or regulations adopted by it, the board shall verify the statement of service therein claimed as soon as practicable after the statement of service is filed.

F.(1) Notwithstanding any other provision of law to the contrary, any person who is a member of this system as a radio operator on the staff of the Department of Public Safety, Division of State Police, during the period from August 16, 1954, through June 15, 1964, and who rendered service as a radio operator on the staff of the Department of Public Safety, Division of State Police, during the period from August 16, 1954, through June 15, 1964, shall be eligible to obtain credit in this system for all service rendered as a radio operator on the staff of the Department of Public Safety, Division of State Police, during the period from August 16, 1954, through June 15, 1964. In order to obtain such credit, the member shall, prior to the date of the member's application for retirement, make application to the board of trustees for such credit and shall furnish a detailed statement of all service for which credit is claimed in such form as the board may require. In addition, each such person shall pay into the system seven percent of the salary he earned during the period claimed which would have been paid to the Municipal Police Employees' Retirement System during the period for which credit is claimed, had such system been applicable to such person's employment for which credit is claimed. Such contributions may be paid in one lump sum or in such installments as shall be agreed upon between the member and the board of trustees.

(2) The board of trustees shall fix and determine by appropriate rules and regulations the amount of service in any year which shall be equivalent to one year of service, but in no case shall more than one year of service be credited for all service rendered in any one fiscal year. Subject to these restrictions and any other pertinent rules or regulations adopted by it, the board shall verify the statement of service therein claimed as soon as practical after the statement of service is filed.

G. Any member who has terminated membership in the system and withdrawn his contributions and who later becomes a member of this system shall, after eighteen months of additional service and membership, be eligible to obtain credit for his previous service in the system, provided that he pays back into the system the amount of contributions which was refunded to him plus compound interest from date of refund until date paid. The compound interest rate to be used in computing the amount the member must pay back into the system shall be the board-approved actuarial valuation rate in effect at the time of the repayment, but shall not be less than five percent compounded annually.

H.(1) Any active contributing member shall be entitled to receive credit for service as an employee, as the term "employee" is defined in R.S. 11:2213 for which the member has not received credit. Such service may be purchased by the member by paying the employee and employer contributions, at the current rate, based on the member's salary at the time the service was performed, plus six percent compound interest per year from date of service until paid. No credit shall be given until and unless both the employee and employer portions, plus interest are paid in full.

(2) Any active contributing member shall be entitled to receive credit for service as a law enforcement officer or as a police cadet, provided that at the time that he served as a police cadet he was between the ages of seventeen and nineteen years inclusively, and successfully met all of the requirements for the position of police officer, other than age, and upon reaching the minimum age requirement for police officer, and after continuous employment will be automatically promoted to the rank of police officer with no additional testing being required for said promotion, for which the member has not received credit in any system. Such service may be purchased by the member by paying an amount which, on an actuarial basis, totally offsets the increase in accrued liability of the system resulting from the receipt of the credit by the member. The amount payable shall be calculated by use of the actuarial funding method, assumptions, and tables in use by the system at the time of the member's application for credit.

I. Notwithstanding any other provisions of this Section or of any other law to the contrary, for the purpose of determining eligibility for retirement benefits for those members who transferred into the Municipal Police Employees' Retirement System, any such member may, with the approval and consent of his employing municipality, be entitled to have all his accumulated service credit, benefits, and funds transferred to the Municipal Police Employees' Retirement System on or before June 30, 1983, and such transferred service credit shall be combined in determining eligibility for retirement. The system from which such member transferred shall transfer to the Municipal Police Employees' Retirement System an amount of funds for each transferred member equal to the amount of employee and employer contributions which would have been paid into the Municipal Police Employees' Retirement System had all of the member's service originally been credited under the provisions of the Municipal Police Employees' Retirement System plus interest at the rate of six percent per annum compounded annually from each year of such transferred service until paid.

J.(1)(a) The provisions of this Subsection are limited in scope and shall only apply to members of this system whose employing municipality irrevocably elects such coverage. The board of trustees shall cause to be promulgated all regulations necessary to govern the procedures for municipalities to irrevocably elect coverage under the provisions of this Subsection.

(b) All unused earned annual and sick leave which has been accrued and accumulated by an employee, except as hereinafter provided, and for which payment cannot be made in accordance with law at the time of retirement, shall be credited at the time of retirement to the member on the following basis:

Days

Percentage

of a Year

1- 26

10

27- 52

20

53- 78

30

79-104

40

105-130

50

131-156

60

157-182

70

183-208

80

209-234

90

235-260

100

(2) There shall be no limit on the amount of unused earned sick and annual leave that a member may convert to retirement credit on the basis of the above formula. No member, survivor, or beneficiary shall use any unused earned sick and annual leave to attain eligibility for any benefits provided by this Chapter.

(3) At the time the member retires, the employer shall submit to the board a report of unused earned sick and annual leave, computed in days only, plus unreported earnings and contributions.

(4) When extending credit for unused earned leave, fractional days of one-half or more shall be granted as one day and less than one-half day shall be disregarded. Any member who terminates his employment for any period of time but who later becomes reemployed as an active contributing member in this system shall contribute to the system for not less than eighteen months subsequent to his reemployment date before using converted unused earned sick and annual leave for purposes of benefit computation. Additional membership service obtained by conversion of unused earned sick and annual leave shall not be used in computation of average final compensation.

(5) The annual actuarial cost of providing the conversion authorized by this Subsection shall be borne solely by the municipality that employed the member and funds from the insurance Premium Tax Fund shall not be used to pay such cost in whole or in part.

Added by Acts 1973, No. 189, §1. Amended by Acts 1974, No. 111, §1; Acts 1974, No. 389, §1; Acts 1975, No. 377, §1; Acts 1975, No. 690, §1; Acts 1976, No. 603, §3; Acts 1977, No. 601, §1; Acts 1981, No. 670, §2; Acts 1982, No. 175, §1; Acts 1982, No. 176, §1; Acts 1986, No. 265, §1; Acts 1986, No. 413, §1; Redesignated from R.S. 33:2374 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 215, §1, eff. July 1, 1992; Acts 1999, No. 189, §1; Acts 1999, No. 1140, §1, eff. July 9, 1999; Acts 2013, No. 220, §3, eff. June 11, 2013.



RS 11:2218.1 - Repealed by Acts 2001, No. 733, 5, No. 1028, 5, and No. 1176, 6, eff. Jan. 1, 2002.

§2218.1. Repealed by Acts 2001, No. 733, §5, No. 1028, §5, and No. 1176, §6, eff. Jan. 1, 2002.



RS 11:2219 - Transfers of law enforcement service

§2219. Transfers of law enforcement service

A. Any active contributing member of this system may transfer all of his accredited service which was earned as a full-time law enforcement officer from any other public retirement system in this state if, at the time of the employment for which he desires a transfer of credit, he was under the age of fifty and provided that he is not receiving a regular or disability benefit from any public retirement system.

B. The system from which the member transfers such credit shall transfer to this system all employee and employer contributions contributed by or for the transferring member plus interest equal to six percent compounded annually from each year of contribution to the date of transfer.

C. In the event that the amount of funds transferred is less than the amount which would have been contributed by the member and his employer, including interest earned thereon at the rate of six percent compounded annually, had all of the credit originally been credited in this system, the member, except as provided for herein, shall pay the deficit or difference including the interest thereon.

D. In the event the funds transferred plus any deficit and interest compounded annually paid by the member are less than sixty percent of the increase in accrued liability as determined by this system's actuary for the service credit transferred, the member can pay the difference or the person may at his option, but only at the time of transfer, be granted an amount of credit in this system based on the amount of funds actually transferred based on a year-to-year comparison.

E.(1) Except as provided in Paragraph (2) of this Subsection, applications for transfers of service as a full-time law enforcement officer shall be submitted to the system before July 1, 1987.1

(2) All such transfers under this Section after June 30, 1987, shall be subject to payment of the actuarial cost related thereto. However, the member shall have the option of paying for such credit at any time prior to submitting his written application for retirement. If, upon application for retirement, the member has not paid the full actuarial cost for the transfer, he shall be granted credit commensurate to the amount that he has paid. No duplication of credit shall result from a transfer under this Section.

F.(1) Notwithstanding any other provision of this Section, any active contributing member employed by the city of Ponchatoula who was erroneously enrolled in the Municipal Employees' Retirement System and who subsequently became correctly enrolled in this system shall be entitled to receive credit for service for the period during which he was enrolled in the Municipal Employees' Retirement System, if all of the following conditions are met:

(a) The member submits an application to receive such credit to the system on or before December 31, 2007.

(b) The employer of the member certifies such prior service.

(c) The employer pays to this system the deficit or difference between:

(i) The actuarial cost of the service credit being purchased, calculated in accordance with R.S. 11:158(C); and

(ii) The sum of the employer and employee contributions, plus interest at the board-approved actuarial valuation rate of the Municipal Employees' Retirement System, compounded annually for each year of contribution to the date of purchase.

(d) The Municipal Employees' Retirement System transfers to this system all employee and employer contributions contributed by or for the transferring member plus interest at the board-approved actuarial valuation rate of the Municipal Employees' Retirement System, compounded annually from each year of contribution to the date of transfer.

(2) The deficit or difference calculated shall be paid in a lump sum, or over a period of up to five years inclusive of interest, at this system's actuarial valuation rate, until paid.

Acts 1985, No. 460, §1; Acts 1986, No. 413, §1; Redesignated from R.S. 33:2374.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 862, §1; Acts 2007, No. 146, §1.

1As appears in enrolled bill.



RS 11:2220 - Benefits; contribution limit

§2220. Benefits; contribution limit

A. Eligibility for normal retirement, early retirement, and limitations.

(1)(a) Any member of this system who has completed at least twenty-five years of service regardless of age, or any member who has completed at least twenty years service and has attained the age of fifty years, or any member who has completed at least twelve years service and has attained age fifty-five, shall be entitled to retire from service and upon such retirement shall be paid a retirement allowance equal to three and one-third percent of his average final compensation multiplied by his years of creditable service not to exceed one hundred percent of his average final compensation.

(b) Any member who has completed twenty or more years of creditable service, and who leaves employment covered by the Municipal Police Employees' Retirement System before attaining age fifty, shall be entitled to a retirement benefit beginning at age fifty. However, any member who has completed twenty years of creditable service shall be entitled to elect early retirement and receive an actuarially reduced retirement benefit. This provision shall not be construed to relieve any municipality of the obligation under any merger agreement of paying benefits to merged members until the attainment of eligibility for normal or early retirement in this system. Additionally, any member retiring under this provision shall not be eligible for a cost-of-living adjustment until one full fiscal year after attaining normal retirement eligibility as set out in Paragraph (1)(a) of this Subsection, nor shall the member be eligible to participate in the Deferred Retirement Option Plan.

(c) Any member who has completed twelve years of creditable service, and who leaves employment covered by the Municipal Police Employees' Retirement System before attaining age fifty-five, shall be entitled to a retirement benefit beginning at age fifty-five.

(d) Any member of this system who has received free prior service credit in this system must have been a contributing member of this system for at least one year prior to being eligible for a regular retirement benefit.

(e) Regardless of age, if a retiree of this system becomes an employee as defined in R.S. 11:2213(11), payment of retirement benefits shall be suspended and the employee and employer shall contribute to the system toward creditable service.

(f) Upon termination of employment, the monthly benefit which had been suspended shall resume being paid to the retiree. The retiree may not change the option which was elected under the original retirement computation.

(g) Upon termination of employment, the retiree shall receive an additional retirement benefit based on his additional service rendered since reemployment using the normal method of computation of benefits or as provided in Subparagraph (h) of this Paragraph, subject to the following:

(i) If the period of additional service was less than thirty-six months, the average final compensation figure used to calculate the additional benefit shall be that used to calculate his original benefit.

(ii) If the period of additional service was thirty-six or more months, the average final compensation figure used to calculate the additional benefit shall be based on his average compensation earned during the period of additional service.

(iii) The option used shall be that applicable to the original benefit.

(iv) The additional benefit shall not exceed an amount which, when combined with the original benefit, equals one hundred percent of the average final compensation figure used to compute the additional benefit.

(v) If the member dies or acquires a disability during the period of additional service, he shall be considered as having retired on the date of death or commencement of disability.

(vi) In no event shall an employed retiree who becomes reenrolled in the system under the provisions of this Section be allowed to participate in the deferred retirement option plan.

(h) Initial benefit option:

(i) The retiree may elect to receive the additional retirement benefit payable pursuant to Subparagraph (g) of this Paragraph as an initial benefit plus a reduced monthly retirement allowance equal to the actuarially equivalent amount of his maximum additional retirement benefit.

(ii) The initial benefit, as elected by the retiree, shall not exceed an amount equal to thirty-six payments of his maximum additional retirement benefit.

(iii) The retiree, at his option, shall receive the initial benefit as a lump-sum payment, or it shall be placed in a liquid asset money market investment account established in accordance with the same procedures set forth in R.S. 11:2221.

(iv) The additional benefit received by the retiree and the beneficiary or survivor shall be actuarially reduced by a prorated amount calculated to offset the cost of the initial benefit payment.

(v) Cost-of-living adjustments shall not be payable on the retiree's initial benefit.

(2) When any municipality merges its active members into the system, the persons merged shall not be eligible to receive a benefit from the system until one year after the effective date of the merger. However, if a member who is merged into the system, would normally be eligible to retire based on his age and total years of service credit, prior to one year after the merger, he may retire, and the benefits shall be the obligation of the municipality until one year after the date of the merger.

B. Benefits shall be payable to any survivor of an active contributing member who dies before retirement or a disability retiree who dies after retirement as specified in the following:

(1)(a)(i) If an active contributing member or a disability retiree dies and leaves a surviving spouse, the surviving spouse shall receive a benefit equal to the regular retirement formula, disregarding age, but not less than forty percent nor more than sixty percent of the member's average final compensation. If the surviving spouse remarries, such benefit shall cease unless remarriage occurs after age sixty years; the benefit shall resume after a subsequent termination of the new marriage and upon approval of the board of trustees.

(ii) Where the board of trustees determines that an active contributing member is killed as a result of injuries sustained in the line of duty, the cessation of benefits upon remarriage set forth in this Paragraph shall not apply. If the injury occurs on or after January 1, 2001, the surviving spouse shall receive a benefit equal to one hundred percent of the member's final average compensation less any survivor benefits payable to a child or children as provided in this Section; however, no increase in survivor benefits shall be paid for any period before July 1, 2003. The sum of survivor benefits paid to children and a surviving spouse shall not exceed one hundred percent of the member's final average compensation. No funds derived from the assessments against insurers pursuant to R.S. 22:1476 shall be used to pay any increased costs or increase in liability of the system resulting from the payment of benefits to a surviving spouse pursuant to this Item.

(iii) If survivor benefits are being paid from this system, based on the death of an officer who was killed in the line of duty, and who formerly participated in a system that was merged into this system after his death, the cessation of benefits upon remarriage set forth in this Paragraph shall not apply to the officer's surviving spouse.

(b) The surviving spouse benefits provided in this Paragraph relative to members killed in the line of duty shall be applicable to any surviving spouse whose remarriage occurs prior to, on, or after September 6, 1991, but no reinstatement of surviving spouse benefits shall be owing for any period of time prior to September 6, 1991.

(2)(a) If an active contributing member or a disability retiree dies and leaves, in addition to a surviving spouse, one or more children under eighteen years of age, each child under age eighteen shall be paid monthly benefits equal to ten percent of the deceased member's average compensation, or two hundred dollars per month, whichever is greater. However, benefits payable on account of each child, when added to the benefits payable to the surviving spouse, shall not exceed an aggregate of one hundred percent of the deceased member's average compensation. Benefits for a surviving child shall cease upon the child's attainment of age eighteen years or upon marriage, whichever occurs first, except that benefits shall continue:

(i) For a surviving child to age twenty-three provided the child is a full-time, unmarried student at a recognized institution of higher education, high school, or vocational-technical school, and

(ii) For a surviving child with a total physical disability or intellectual disability if such child had a total physical disability or intellectual disability at the time of death of the member or acquired such disability prior to the attainment of age eighteen and is dependent upon the surviving spouse or other legal guardian for subsistence.

(b) If an active contributing member or a disability retiree dies and does not leave a surviving spouse but leaves one or more children under the age of eighteen, each child under age eighteen shall be paid monthly benefits equal to thirty percent of the deceased member's average compensation. Benefits paid on account of each child shall not exceed an aggregate of sixty percent of the average compensation. In the event the deceased member is survived by only one minor child, the child shall be paid not less than forty percent of the deceased member's average compensation. Benefits shall continue after the minor child attains age eighteen as provided in R.S.11:2220(B)(2)(a)(i) and R.S. 11:2220(B)(2)(a)(ii).

(c) If at the time of a member's death the member is not married to the natural parent of any child or children who are entitled to receive a payment pursuant to this Subsection and if a trust has been created by the deceased member for the benefit of such child or children, the payment shall be made to any person designated as a trustee by the member on a certified copy of a trust document submitted to the system by the member.

(3) If a member who is eligible for retirement, dies before retiring, the surviving spouse shall automatically be paid benefits as though the member had retired on the date of his death and elected Option 2, naming the surviving spouse as beneficiary, or shall be paid benefits as provided in R.S. 11:2220(B)(1) whichever is greater.

(4) The survivor benefits provided in this Subsection shall be applicable to those survivors whose benefits were approved prior to July 1, 1990, but no increased benefits shall be owing for any period of time prior to July 1, 1990.

(5) Any member who has twelve or more years of service credit established in the retirement system and who ceases covered employment and who leaves his accumulated contributions in the retirement system in order to receive a retirement benefit upon reaching the applicable age shall be covered by the survivor benefit provisions found in R.S. 11:2220(B).

C. Refund of contributions, application and payment.

(1) Any member who ceases to be an employee except by death or retirement under the provisions of this Chapter, may apply for and obtain a refund of the amount of the accumulated contributions standing to the credit of his individual account in the Annuity Savings Fund. A refund shall not be paid unless an application form furnished by the system has been completed by the member, certified by the appointing authority or personnel officer of the municipality, and filed with the system no earlier than the day after termination or resignation.

(2) Refunds of accumulated contributions shall not be made until the requesting member has separated from all employment as an employee as defined in R.S. 11:2213, and has remained out of such employment for a period of thirty calendar days and until all contributions for the member have been submitted by his employing municipality.

(3) No interest will be credited to any individual accounts and no interest shall be paid on funds withdrawn from the retirement system.

D. Should a member die before retirement and not be entitled to survivors' benefits, the amount of his accumulated contributions standing to the credit of his individual account shall be paid to his estate or to such person as he shall have nominated by written designation, duly executed and filed with the board of trustees.

E. Should any retiree having retired under the provisions of this Section die prior to having received retirement benefits equal to the amount of his employee accumulated contributions, the balance standing to the credit of his individual account shall be paid to his estate or to such person as he shall have nominated by written designation on his retirement application, duly executed and filed with the board of trustees, further providing that, for purposes of this Subsection, the retiree may change his beneficiary named at any time, providing a duly executed beneficiary change form is filed with the board of trustees prior to his death.

F.(1) The provisions of this Subsection apply to any member who was merged into this system from the Police Pension Fund for the Police Department of the City of New Orleans. Any such member shall have his benefits calculated in accordance with the provisions of this Chapter. If such calculation results in the member being deprived of any cost-of-living adjustments that were paid to or are payable to members of the Police Pension Fund for the Police Department of the City of New Orleans for which he would have been eligible except for having been merged into the system, then the member shall receive such cost-of-living adjustments payable retroactively to the effective date of such adjustments and prospectively as a component of his benefits that are paid from this system. The funding for any such cost-of-living adjustments shall be paid from the assessments against insurers as set forth in R.S. 22:1476(A)(3).

(2) The calculation of benefits payable to survivors or beneficiaries of any member covered by this Subsection shall be based on the member's benefits, including cost-of-living adjustments paid pursuant to the provisions of Paragraph (1) of this Subsection.

(3) Any member covered by the provisions of this Subsection who is participating in or who has completed participation in the Deferred Retirement Option Plan shall have the benefits payable as a result of such participation recalculated retroactively to include any cost-of-living adjustments that are payable pursuant to the provisions of Paragraph (1) of this Subsection.

(4) The cost-of-living adjustments that are paid as a component of benefits pursuant to the provisions of this Subsection shall be considered as a remaining portion of actuarially required contributions and shall be paid from funds allocated to this system pursuant to the provisions of R.S. 22:1476(A)(3).

G. The retirement benefits provided by this Section shall not annually exceed one hundred percent of average compensation, and when a member has earned benefits equal to one hundred percent of his average compensation, no further contributions shall be required of him. However, the employer shall continue to pay to the system the employer's contribution.

H. The payment of benefits to or on behalf of a member shall commence not later than April first following the calendar year in which the member retires or attains age seventy and one-half years, whichever is later.

I. If a member dies on or after January 1, 2007, while performing qualified military service as defined in 26 U.S.C. 414(u), eligibility for survivor benefits under this Section shall be determined as if the member had resumed employment and then terminated employment on account of death. The retirement system shall credit the member's qualified military service as service credit for vesting purposes and for eligibility computation purposes as though the member had resumed employment under the Uniformed Services Employment and Reemployment Rights Act immediately prior to the member's death. The time spent by the member in qualified military service shall not count for benefit accrual purposes but shall count for eligibility purposes under this Section.

Acts 1973, No. 189, §1; Acts 1974, No. 389, §1; Acts 1975, No. 377, §1; Acts 1976, No. 603, §4; Acts 1977, No. 601, §1; Acts 1978, No. 727, §5; Acts 1979, No. 104, §1; Acts 1979, No. 106, §1; Acts 1980, No. 377, §1; Acts 1981, No. 229, §1; Acts 1981, No. 385, §1; Acts 1981, No. 600, §1; Acts 1982, No. 158, §1; Acts 1982, No. 195, §1; Acts 1984, No. 39, §1; Acts 1988, No. 10, §1; Acts 1990, No. 1004, §1; Redesignated from R.S. 33:2375 by Acts 1991, No. 74, §3, eff. June 25, 1991; Amended by Acts 1991, No. 59, §1, eff. July 1, 1991; Acts 1991, No. 423, §1; Acts 1991, No. 456, §1, eff. July 1, 1991; Acts 1991, No. 835, §1; Acts 1992, No. 554, §1, eff. July 1, 1992; Acts 1993, No. 160, §1, eff. July 1, 1993; Acts 1993, No. 581, §1; Acts 1995, No. 585, §1, eff. July 1, 1995; Acts 1999, No. 280, §1; Acts 2001, No. 979, §1, eff. June 27, 2001; Acts 2003, No. 615, §1, eff. July 1, 2003; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2009, No. 300, §1, eff. July 1, 2009; Acts 2011, No. 82, §1, eff. June 20, 2011; Acts 2012, No. 511, §1, eff. June 5, 2012; Acts 2013, No. 220, §3, eff. June 11, 2013; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:2220.1 - Repealed by Acts 2012, No. 511, §2, eff. June 20, 2013.

§2220.1. Repealed by Acts 2012, No. 511, §2, eff. June 20, 2013.



RS 11:2220.2 - Repealed by Acts 2012, No. 511, §2, eff. June 20, 2013.

§2220.2. Repealed by Acts 2012, No. 511, §2, eff. June 20, 2013.



RS 11:2220.3 - Repealed by Acts 2012, No. 511, §2, eff. June 20, 2013.

§2220.3. Repealed by Acts 2012, No. 511, §2, eff. June 20, 2013.



RS 11:2220.4 - Renunciation; retirement benefit or allowance; survivor benefit or allowance

§2220.4. Renunciation; retirement benefit or allowance; survivor benefit or allowance

The Municipal Police Employees' Retirement System is hereby authorized to promulgate rules and regulations to permit the irrevocable renunciation of a retirement benefit or allowance or a survivor benefit or allowance. If such rules and regulations are adopted, any renunciation thereunder shall be deemed to be made pursuant to this Section. Any rule or regulation promulgated by the system relative to the renunciation of a retirement benefit or allowance or a survivor benefit or allowance prior to August 15, 1995, shall have full force and effect and shall be deemed to have been promulgated under the authority of this Section.

Acts 1995, No. 575, §1.



RS 11:2221 - Deferred Retirement Option Plan

§2221. Deferred Retirement Option Plan

A. In lieu of terminating employment and accepting a service retirement allowance under R.S. 11:2220, any member of this system who has at least twelve years of creditable service and has attained at least age fifty-five or at least twenty years of creditable service and who is eligible to receive a service retirement allowance may elect to participate in the Deferred Retirement Option Plan and defer the receipt of benefits in accordance with the provisions of this Section.

B. For purposes of this Section, creditable service for eligibility purposes only shall include service credit reciprocally recognized under R.S. 11:142.

C. The duration of participation in the plan shall be specified and shall not exceed three years.

D. A member may participate in the plan only once.

E.(1)(a) Upon the effective date of the commencement of participation in the plan, membership in the system shall terminate and neither employee nor employer contributions shall be payable.

(b) A participant in the plan shall be classified as a "deferred retirement option plan participant" and, as such, shall be treated as an active member of this system, except with respect to the following:

(i) Contributions as provided in Subparagraph (a) of this Paragraph.

(ii) The payment of survivor benefits as provided in R.S. 11:2220(B).

(iii) A deferred retirement option plan participant shall be treated as retired for purposes of eligibility to serve in an active member position on the board of trustees.

(2) For purposes of this Section, compensation and creditable service shall remain as they existed on the effective date of commencement of participation in the plan.

(3) The monthly retirement benefits that would have been payable, had the member elected to cease employment and receive a service retirement allowance, shall be paid into the deferred retirement option plan account.

(4) Upon termination of employment, deferred benefits shall be payable as provided by Subsection H.

F.(1) A person who participates in this program shall not be eligible to receive a cost-of-living increase while participating and shall not be eligible until his employment which makes him eligible to be a member of this system has been terminated for at least one full fiscal year.

(2) With respect to any individual who was eligible to participate in the Deferred Retirement Option Plan prior to January 1, 2004, after a person terminates his participation in this program, his individual account balance in the plan shall earn interest at a rate of one-half of one percent below the percentage rate of return of the system's investment portfolio as certified by the actuary in his yearly evaluation report, said interest to be credited to his individual account balance on an annual basis. With respect to any individual who becomes eligible to participate in the Deferred Retirement Option Plan on or after January 1, 2004, except as provided in Subparagraph (d) of this Paragraph, all amounts which remain credited to the individual's subaccount after termination of participation in the plan shall be placed in liquid asset money market investments at the discretion of the board of trustees. Such account balances may be credited with interest at the actual rate of return earned on such account balance investments less one-fourth of one percent per annum; or at the option of the system, the funds may be credited to subaccounts as herein established:

(a) The contributing period shall mean that time period when funds are being credited to the participant's subaccount which is maintained by the system.

(b) After the contributing period ends, the balance of the subaccount then may be transferred to a self-directed subaccount, which shall be known as the investment period.* Both subaccounts shall be within the Deferred Retirement Option Plan established herein. Management of the funds shall be by the system during the contributing period. When the funds are transferred to the self-directed subaccount for the investment period, the system is authorized to hire a third party provider. The third party provider shall act as an agent of the system for purposes of investing balances in the self-directed subaccounts of the participant as directed by the participant. The participant shall be given such options that comply with federal law for self-directed plans.

(c) The participant in the self-directed portion of this plan agrees that the benefits payable to the participant are not the obligations of the state or the system, and that any returns and other rights of the plan are the sole liability and responsibility of the participant and the designated provider to which contributions have been made. Furthermore, each participant, in accordance with this provision, shall expressly waive his rights as set forth in Article X, Section 29(A) and (B) of the Louisiana Constitution as it relates to his subaccount in the self-directed portion of the plan. By participating in the self-directed portion of the plan, the participant agrees that he and the provider shall be responsible for complying with all applicable provisions of the Internal Revenue Code. The participant also agrees that if any violation of the Internal Revenue Code occurs as a result of the participant’s participation in the self-directed portion of the plan, it shall be the sole responsibility and liability of the participant and the provider, not the state or the system. There shall be no liability on the part of and no cause of action of any nature shall arise against the state, the system, or its agents or employees, for any action taken by the participant for choices the participant makes in relationship to the funds in which he chooses to place his subaccount balance.

(d)(i) Notwithstanding any provision of this Paragraph to the contrary, any individual who became or becomes eligible to participate in the Deferred Retirement Option Plan on or after January 1, 2004, may make an irrevocable written election to waive his rights as protected by the Constitution of Louisiana relative to the interest earned by his Deferred Retirement Option Plan account. For any such person who makes such an irrevocable election, upon termination of participation in the plan, his individual account balance in the plan shall earn interest at a rate of one-half of one percent below the percentage rate of return of the system's investment portfolio for each fiscal year as certified by the system's actuary in the actuarial report. However, by making such an election, the person shall expressly acknowledge that his account shall be debited in the event the system's investment portfolio experiences a rate of return of less than a positive one-half of one percent, or a negative earnings rate. The member shall further expressly acknowledge his consent to having the value of his account balance permanently reduced as a result of the devaluation of system assets caused by such a rate. As a precondition of making this election, the member shall expressly acknowledge his understanding of the possibility of such account reductions. If an account is required to be debited and insufficient monies are available in the account for this purpose, the member's monthly retirement benefit shall be suspended or reduced until such time as such debit has been recouped in full by the system.

(ii) The provisions of this Subparagraph shall apply prospectively only, beginning July 1, 2008. Any member who participated in the Deferred Retirement Option Plan between January 1, 2004, and the effective date of this Subparagraph may make the election authorized by this Subparagraph only within sixty days after the effective date of this Subparagraph. Any member who becomes eligible for participation in the Deferred Retirement Option Plan after the effective date of this Subparagraph may only make the election authorized herein prior to participation in the plan.

(iii) Any individual who does not elect to waive his rights pursuant to this Subparagraph shall continue to be governed by the provisions of this Subsection which are otherwise applicable to individuals who became or become eligible to participate in the Deferred Retirement Option Plan on or after January 1, 2004.

(iv) The board of trustees may make, alter, amend, and promulgate rules necessary for the implementation and administration of this Subparagraph.

G. Repealed by Acts 2003, No. 962, §2, eff. Jan. 1, 2004.

H. Upon termination of employment at the end of the specified period of participation, a participant in the program shall receive, at his option, a lump sum payment from the account equal to the payments to the account, or a true annuity based upon his account, or he may elect any other method of payment if approved by the board of trustees. The monthly benefits that were being paid into the fund during the period of participation shall begin being paid to the retiree.

I.(1)(a) If a participant dies during the period of participation in the program, and he selected an optional allowance designating his spouse as beneficiary, such beneficiary shall receive, at the option of the beneficiary a lump sum payment of the participant's account balance or the beneficiary may elect any other method of payment approved by the board of trustees as if the participant had retired on the date of death; in addition, the normal benefits payable to the designated beneficiary under the option selected shall be payable.

(b) In the event the designated beneficiary is not the participant's spouse, and is entitled to monthly benefits under the option selected, such beneficiary shall receive, at his option, a lump sum payment of the participant's account balance or he may elect to receive the balance in the account under any method that will cause a total distribution of the account over a period not to exceed five years; in addition, the normal benefits payable to the designated beneficiary under the option selected shall become payable.

(c) If there is no designated beneficiary, a lump sum payment of the participant's account balance shall be paid to his estate.

(2)(a) If a participant terminates employment prior to the end of the specified period of participation he shall receive, at his option, a lump sum payment from the account equal to the payments to the account, or a true annuity based upon his account balance, or he may elect any other method of payment if approved by the board of trustees.

(b) The monthly benefits that were paid into the fund during the period of participation shall begin being paid to the retiree.

J.(1) If employment is not terminated at the end of the period specified for participation, payments into the account shall cease. Payment from the account shall not be made until employment is terminated; nor shall the monthly benefits being paid into the fund during the period of participation be payable to the individual until he terminates employment.

(2) Upon termination of employment a member shall receive, at his option, a lump sum payment from the account equal to the payments to the account, or a true annuity based upon his account balance, or he may elect any other method of payment if approved by the board of trustees.

K. The following shall also apply if employment is not terminated at the end of the period of participation:

(1) If employment is not terminated at the end of the period specified for participation, he shall resume active contributing membership in the system.

(2) Upon termination of employment, the monthly benefits which were being paid to the fund shall begin to be paid to him. He may not change the option which was originally selected.

(3) Upon termination of employment, he shall receive an additional retirement benefit based on his additional service rendered since termination of participation in the fund, using the normal method of computation of benefit, subject to the following:

(a) If his period of additional service was less than thirty-six months, the average final compensation figure used to calculate the additional benefit shall be that used to calculate his original benefit.

(b) If his period of additional service was thirty-six or more months, the average final compensation figure used to calculate the additional benefit shall be based on his compensation during the period of additional service.

(c) The option used shall be that applicable to the original benefit.

(d) The additional benefit shall not exceed an amount which, when combined with the original benefit, equals one hundred percent of the average final compensation figure used to compute the additional benefit.

(4)(a) If he dies or acquires a disability during the period of additional service, he shall be considered as having retired on the date of death or commencement of disability.

(b) In the event he dies, his designated beneficiary, or if none, his estate, shall receive payment from his account in accordance with the provisions of Subsection I of this Section.

L. A retiree whose benefit has been suspended under the provisions of R.S. 11:2220(A)(1)(e) shall not be eligible to participate in the deferred retirement option plan.

M. For purposes of R.S. 17:1681 and 1681.1, any member who is killed or who acquires a permanent disability solely as the result of injuries sustained in the course and scope of the performance of his official duties, while participating in the Deferred Retirement Option Plan or during continued employment after participation in the Deferred Retirement Option Plan has ended, shall be considered as having died in service or retired for disability purposes, provided satisfactory proof of such fatal or disabling injury is furnished to the retirement system by the member's employing municipality.

Acts 1984, No. 475, §1; Acts 1985, No. 82, §1; Acts 1985, No. 459, §1; Acts 1990, No. 420, §1; Redesignated from R.S. 33:2375.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Amended by Acts 1991, No. 58, §1, eff. July 1, 1991; Acts 1992, No. 496, §1, eff. July 1, 1992; Acts 1992, No. 554, §1, eff. July 1, 1992; Acts 1993, No. 862, §1, eff. June 23, 1993; Acts 1997, No. 900, §1, eff. Jan. 1, 1997; Acts 1999, No. 1300, §1, eff. July 12, 1999; Acts 2001, No. 1161, §1, eff. June 29, 2001; Acts 2003, No. 962, §§1, 2, eff. Jan. 1, 2004; Acts 2008, No. 827, §1, eff. July 8, 2008; Acts 2013, No. 220, §3, eff. June 11, 2013; Acts 2014, No. 811, §4, eff. June 23, 2014.

*As appears in enrolled bill.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:2222 - Survivor benefits; merger

§2222. Survivor benefits; merger

Any municipality which had a police pension and relief fund under the provisions of R.S. 11:3501 et seq. but which merged its retirees, beneficiaries, or survivors into the Municipal Police Employees' Retirement System on or before September 10, 1981, is hereby authorized to amend its merger agreement with the Municipal Police Employees' Retirement System and is hereby authorized to pay through the Municipal Police Employees' Retirement System the following survivor benefits:

(1) Each child who is under eighteen years of age or who is under twenty-two years of age and enrolled as a full-time student at an accredited institution of higher learning or at a trade or vocational school: one hundred fifty dollars per month.

(2) A widow: four hundred dollars per month for as long as she remains unmarried.

(3) A dependent mother: one hundred dollars per month.

Acts 1984, No. 682, §1; Redesignated from R.S. 33:2375.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.

{{NOTE: SEE ACTS 1984, NO. 682, §2.}}



RS 11:2223 - Disability retirement

§2223. Disability retirement

A.(1) Eligibility for disability benefits, procedures for application for disability benefits, procedures for the certification of continuing eligibility for disability benefits, the authority of the board of trustees to modify disability benefits, and procedures governing the restoration to active service of an employee who formerly had a disability are specifically described and provided for in R.S. 11:201 through 225.

(2) The burden of proving that a disability is not based on a preexisting condition, prohibiting receipt of benefits, shall lie with the employee if the physical examination and waiver forms required by R.S. 11:2214(A)(2) have not been submitted to the system.

B.(1) The board of trustees shall award disability benefits to eligible members who have been officially certified by the State Medical Disability Board as disabled to perform the position held by the member at the time that the disability was incurred or as disabled to perform any other position paying the same salary currently available in the department so long as the disability is not the result of a preexisting condition. Upon receipt of any application for disability retirement, the system shall request from the chief of police the job descriptions of all positions currently available in the department paying the same salary. Such job descriptions shall be submitted to the system within thirty days, or it shall be presumed that no position is available that pays the same salary. The disability benefit shall be determined as provided in this Section.

(2) Upon application for retirement due to a total and permanent disability caused solely as the result of injuries sustained in the performance of his official duties, a member shall receive a disability benefit equal to forty percent of his average final compensation.

(3) Additionally, any member who is entitled to the disability benefit provided by Paragraph (2) of this Subsection, and who has not less than thirteen and one-third years of creditable service, shall receive a supplemental disability benefit equal to three percent of his average final compensation for each year of creditable service in excess of thirteen and one-third years, this supplemental disability benefit not to exceed twenty percent of his average final compensation.

(4) Upon application for retirement due to a total and permanent disability, any member with at least ten years creditable service shall receive a disability benefit equal to three percent of his average final compensation multiplied by his years of creditable service, but not less than forty percent nor more than sixty percent of his average final compensation.

(5) In no case shall any disability benefit approved by the board of trustees be paid until all employee and employer contributions are received by the retirement system, covering through the date of termination of employment. Furthermore, no application for disability benefit shall be approved until all previously refunded contributions from the system have been repaid, including compounded interest at the board-approved actuarial valuation rate thereon from the date of refund until repaid in full.

C.(1) At the time of attainment of normal retirement age, a service-connected disability benefit recipient shall have the option to continue to receive his disability retirement benefit or his vested retirement benefit for the remainder of his life, provided that if he elects to receive his vested retirement benefit, such benefit shall be equal to the greater of his disability benefit or his vested retirement benefit. Such election filed with the retirement system shall become irrevocable thirty days after receipt.

(2) Upon attainment of normal retirement age, a disability recipient shall receive the greater of his disability retirement benefit or his vested benefit.

D. Any person who is receiving or has received a disability retirement benefit from any law enforcement or police retirement plan or pension and relief fund for policemen, except disability retirees of this system, shall not be eligible for membership in the Municipal Police Employees' Retirement System, if he becomes no longer disabled and returns to service in the same municipality or becomes employed as a policeman or law enforcement officer while receiving a disability benefit.

E.(1) Any disability retiree who is in a coma or who is paraplegic, when such condition is caused solely as the result of injuries sustained in the performance of his official duties and such condition is certified by the State Medical Disability Board, shall receive a benefit equal to his average final compensation, provided that the benefits of this Subsection can only become effective on and after September 12, 1987, and no increase shall be paid for any period of time prior to September 12, 1987.

(2) Any disability retiree who is blinded or who loses the total use of a limb solely as a result of injuries sustained on or after July 1, 2003, in the performance of his official duties, and whose condition is certified by the State Medical Disability Board, shall receive a benefit equal to his final average compensation. No funds derived from the assessments against insurers pursuant to R.S. 22:1476 shall be used to pay any increased costs or increase in liability of the system resulting from the provisions of this Paragraph.

F. Notwithstanding the provisions of R.S. 11:221(E), any disability benefits granted under the provisions of this Section shall not be reduced because the disability retiree is also receiving social security disability benefits.

Added by Acts 1973, No. 189, §1. Amended by Acts 1975, No. 377, §1; Acts 1976, No. 603, §4; Acts 1977, No. 601, §1; Acts 1978, No. 727, §5, eff. Jan. 1, 1979; Acts 1979, No. 106, §1; Acts 1980, No. 223, §1; Acts 1982, No. 157, §1; Acts 1985, No. 81, §1; Acts 1987, No. 899, §1; Acts 1990, No. 234, §1, eff. July 1, 1990; Redesignated from R.S. 33:2376 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 553, §1, eff. July 1, 1992; Acts 1997, No. 900, §1, eff. retroactive to Jan. 1, 1997; Acts 2003, No. 572, §1, eff. July 1, 2003; Acts 2003, No. 610, §1, eff. July 1, 2003; Acts 2008, No. 110, §1, eff. July 1, 2008; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2011, No. 231, §1, eff. June 27, 2011; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:2224 - Optional allowances

§2224. Optional allowances

A. With the provision that no optional selection shall be effective in case a retiree dies within thirty days after retirement, and that such a retiree shall be considered as an active member at the time of death; until the first payment on account of any benefit becomes normally due, any member may elect to receive his benefit in an equal monthly retirement allowance payable throughout life, or he may elect to receive the actuarial equivalent at the time of his retirement in a reduced equal monthly retirement allowance payable throughout life with the provisions that:

Option 1. If he dies before he has received in annuity payments the present value of his annuity as it was at the time of his retirement, the balance shall be paid to his legal representatives or to any person he shall designate in a written instrument acknowledged and filed with the board of trustees; or

Option 2. Upon his death, his reduced retirement allowance shall be continued throughout the life of and paid to any person he shall designate in a written instrument acknowledged and filed with the board of trustees at the time of his retirement; or

Option 3. Upon his death, one-half of his reduced retirement allowance shall be continued throughout the life of and paid to any person he shall designate in a written instrument acknowledged and filed with the board of trustees at the time of his retirement; or

Option 4. Upon his death, some other benefit in equal monthly payments designated by him at the time of his retirement shall be paid throughout the life of and to any person he shall designate in a written instrument acknowledged and filed with the board of trustees at the time of his retirement, provided, such other benefit, together with the reduced monthly retirement allowance, shall be certified by the actuary to be of equivalent actuarial value to his retirement allowance, and approved by the board of trustees.

B. Provided further, that if the beneficiary of the retiree is not the spouse of said retiree and the retiree dies with an eligible surviving minor child or children, the selection of the optional beneficiary shall be void and the minor child or children shall receive the benefits under R.S. 11:2220(B)(2).

C. If an option other than Option 1 as provided in Subsection A of this Section was selected, and the retiree's spouse was designated as the beneficiary, and a judgment of divorce is rendered with respect to the retiree and the spouse, and, in connection therewith, the spouse, irrevocably, by court order, relinquishes the spouse's survivorship rights under the option originally selected by the retiree, the originally selected option shall be considered revoked and the retiree shall be considered as retired under the maximum benefit, subject to reduction as hereinafter set forth. The benefits payable to the retiree shall be increased to the amount the retiree would have received had the retiree selected the maximum benefit, adjusted for any cost-of-living increase granted to the retiree, less any amount required as a result of such change in retirement status to render the new benefit to be the actuarial equivalent of the maximum benefit. The retiree or member who is or has participated in the Deferred Retirement Option Plan may select an option other than Option 1 as provided in Subsection A of this Section based upon the new benefit. The retiree shall be required to reimburse the system, by way of a one-time deduction from the retiree's next benefit check, the reasonable cost incurred by the system to have these calculations made. The retiree shall be required to contractually hold the system harmless in the event that the former spouse ever successfully asserts a property right relative hereto which has any adverse effect upon the system. It shall be the responsibility of the retiree to notify the system of these circumstances, to present satisfactory evidence of same, and to request the recomputation of benefits. Adjustment of benefits under this Subsection shall not be retroactive, and shall be effective on the first day of the next month following official approval of the application for recomputation of benefits.

D. No change in the option elected by the member, other than as provided by Subsection C of this Section, shall be permitted after the effective date of retirement.

E. A retiree cannot change the designation of beneficiary after the effective date of retirement unless the retirement was approved under Option 1, other than as provided by Subsection C of this Section.

F. Initial benefit option. (1) The initial benefit option provided in this Subsection is available to a member who has not participated in the Deferred Retirement Option Plan provided in this Chapter and who selects the maximum benefit provided in Subsection A(introductory paragraph) of this Section, or Option 2, 3, or 4 thereof and, if this initial benefit option is selected, the person shall thereafter be ineligible to participate in the Deferred Retirement Option Plan under this Chapter.

(2) If a member selects the initial benefit option provided in this Subsection, the member may receive an initial benefit plus a reduced monthly retirement allowance, provided the initial benefit together with the reduced monthly retirement allowance shall equal the actuarially equivalent amount of his maximum retirement allowance.

(3) The initial benefit, as determined by the member, shall not exceed an amount equal to thirty-six payments of the member's maximum retirement allowance.

(4) At the option of the member, the initial benefit shall be paid as a lump-sum payment or shall be placed in an account called an "initial benefit account", established in accordance with the same procedures set forth in R.S. 11:2221, with interest credited thereto and monthly payments made from the account in accordance therewith.

(5) The monthly retirement benefit received by the retiree and the beneficiary or survivor shall be based on the amount otherwise payable under the retirement option selected by the member, which shall be actuarially reduced by a prorated amount calculated to offset the cost of the initial benefit payment.

(6) If a change in option selection is allowed under the provisions of Subsection C of this Section, the monthly benefit payable under those provisions shall be actuarially reduced by a prorated amount calculated to offset the cost of the initial benefit payment.

(7) A person who retires under the provisions of disability retirement may not select the initial benefit option.

(8) Cost-of-living adjustments granted by the board of trustees to retirees who select the initial benefit option shall be computed on the basis of each retiree's regular monthly retirement benefit or on the basis of each beneficiary or survivor's benefit based on the option selected as reduced and shall not be computed on the initial benefit received either as a lump sum or paid pursuant to R.S. 11:2221.

Acts 1973, No. 189, §1; Acts 1979, No. 105, §1; Acts 1982, No. 271, §1; Redesignated from R.S. 33:2377 by Acts 1991, No. 74, §3, eff. June 25, 1991; Amended by Acts 1992, No. 550, §1, eff. July 1, 1992; Acts 1993, No. 312, §1, eff. June 3, 1993; Acts 1995, No. 1123, §1; Acts 1997, No. 106, §1; Acts 1999, No. 354, §1, eff. June 16, 1999.



RS 11:2225 - Administration

§2225. Administration

A. Board of trustees:

(1) The general administration and responsibility for the proper operation of the retirement system and for making effective the provisions of this Chapter are hereby vested in a board of trustees which shall be organized immediately after a majority of the trustees provided for in this Section shall have qualified and taken the oath of office.

(2)(a) The board shall consist of fifteen trustees as follows: Seven members, three of whom shall not be chiefs of police but shall be active contributing members of the system with ten or more years of creditable service, and four of whom shall be active contributing chiefs of police, with four or more years of creditable service provided that no municipal police department shall have more than one member and one chief of police on the board at the same time; two regular retirees of the system, one retired from Chiefs District I and one retired from Chiefs District II as those districts are comprised in Subparagraphs (b) and (c) of this Paragraph; three ex officio trustees to include the chairman of the Senate Committee on Retirement or his designee, the commissioner of administration or his designee, and the state treasurer or his designee; a member of the House Committee on Retirement appointed by the speaker of the House of Representatives or the member's designee; and two mayors appointed by the Louisiana Municipal Association from municipalities having police departments participating in the system, to serve at the pleasure of the Louisiana Municipal Association. The retired trustees shall be elected by the retired members of the system for a term of five years with the first retired trustees' terms to commence on July 1, 1997. Whenever the term of a board member expires, the term of the newly elected board member shall be for a term of five years. The director of the retirement system shall be selected by the board of trustees. Election of members shall be under such rules and regulations as the board of trustees shall establish.

(b) The successor of the member of the board of trustees whose term expires on or about June 30, 1992 shall be elected in the following manner. A member who is a chief of police shall be elected to the board for a term of five years beginning July 1, 1992 from Chiefs District II, which shall be composed of the parishes of Ascension, East Baton Rouge, Jefferson, Livingston, Orleans, Plaquemines, St. Bernard, St. Charles, St. Helena, St. John the Baptist, St. Tammany, Tangipahoa, Washington, and West Baton Rouge.

(c) The successors of the members of the board of trustees whose terms expire on or about June 30, 1988 shall be elected as follows:

(i) Two members who are chiefs of police shall be elected to the board of trustees for a term of five years beginning July 1, 1988 from a district to be called Chiefs District I, which shall be composed of the parishes of Acadia, Allen, Assumption, Avoyelles, Beauregard, Bienville, Bossier, Caddo, Calcasieu, Caldwell, Cameron, Catahoula, Claiborne, Concordia, DeSoto, East Carroll, East Feliciana, Evangeline, Franklin, Grant, Iberia, Iberville, Jackson, Jefferson Davis, Lafayette, Lafourche, LaSalle, Lincoln, Madison, Morehouse, Natchitoches, Ouachita, Pointe Coupee, Rapides, Red River, Richland, Sabine, St. James, St. Landry, St. Martin, St. Mary, Tensas, Terrebonne, Union, Vermilion, Vernon, Webster, West Carroll, West Feliciana, and Winn.

(ii) One member who is a chief of police shall be elected to the board of trustees for a term of five years beginning July 1, 1988 from Chiefs District II, as described in Subparagraph (A)(2)(b) of this Section.

(d) The successor of the member of the board of trustees whose term expires on or about June 30, 1989 shall be elected in the following manner. A member who is not a chief of police shall be elected to the board of trustees for a term of five years beginning July 1, 1989 from a district to be called Non-chief District III, which shall be composed of the parish of Orleans.

(e) The successor of the member of the board of trustees whose term expires on or about June 30, 1990 shall be elected in the following manner. A member who is not a chief of police shall be elected to the board of trustees for a term of five years beginning July 1, 1990 from a district to be called Non-chief District II, which shall be composed of the parishes of Acadia, Ascension, Assumption, Calcasieu, Cameron, East Baton Rouge, Iberia, Iberville, Jefferson, Jefferson Davis, Lafayette, Lafourche, Livingston, Plaquemines, Pointe Coupee, St. Bernard, St. Charles, St. Helena, St. James, St. John the Baptist, St. Landry, St. Martin, St. Mary, St. Tammany, Tangipahoa, Terrebonne, Vermilion, Washington, and West Baton Rouge.

(f) The successor of the member of the board of trustees whose term expires on or about June 30, 1991 shall be elected in the following manner. A member who is not a chief of police shall be elected to the board of trustees for a term of five years beginning July 1, 1991 from a district to be called Non-chief District I, which shall be composed of the parishes of Allen, Avoyelles, Beauregard, Bienville, Bossier, Caddo, Caldwell, Catahoula, Claiborne, Concordia, DeSoto, East Carroll, East Feliciana, Evangeline, Franklin, Grant, Jackson, LaSalle, Lincoln, Madison, Morehouse, Natchitoches, Ouachita, Rapides, Red River, Richland, Sabine, Tensas, Union, Vernon, Webster, West Carroll, West Feliciana, and Winn.

(g) The term of the member of the board of trustees which would expire on or about June 30, 1986 shall be extended until October 31, 1987. The board of trustees shall schedule and hold an election prior to October 31, 1987 for election of a member to the board of trustees who shall serve from November 1, 1987 through June 30, 1991. This election shall be held statewide. The term of the member of the board of trustees which would expire on or about June 30, 1987 shall be extended until October 31, 1987. The board of trustees shall schedule and hold an election in Chiefs District II prior to October 31, 1987 for election of a member to the board of trustees who shall serve from November 1, 1987 through June 30, 1992.

(3)(a) If a vacancy occurs in the office of a trustee, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled. If a member of the board of trustees elects to participate in the deferred retirement option plan he shall continue to serve as a member of the board of trustees until the expiration of the term for which he was elected or until his employment terminates, whichever occurs first. All members of the board of trustees elected to terms beginning on or after November 2, 1987, shall be employees of the district from which they are elected and shall be elected under rules of the board of trustees by the members employed in that district. Every active member shall be eligible to vote for the chief and nonchief positions on the board of trustees in the districts which include the parish of their employment.

(b) Notwithstanding any other provision of this Section or any other provision of law to the contrary, the term of office for one member of the board of trustees representing Chiefs District I who is serving on the board of trustees on July 1, 1993, shall be considered as having been elected for a one-time term of four years beginning July 1, 1993, and ending on or about June 30, 1997. The board of trustees shall designate on or before June 30, 1993, which member of the board of trustees representing Chiefs District I shall fill the four-year term. The successor of the member of the board of trustees representing Chiefs District I whose term expires on or about June 30, 1997, shall be elected to the board of trustees for a term of five years beginning July 1, 1997.

(4) The trustees shall receive for attendance at meetings of the board, not to exceed fifteen meetings per annum, a per diem of seventy-five dollars per day plus the normal expense allowance allowed state employees by the division of administration, provided funds are available for this purpose.

(5) Each trustee shall, within thirty days after the beginning of his term of office take an oath of office that, so far as it devolves upon him, he will diligently and honestly administer the affairs of the said board, and that he will not knowingly violate or willingly permit to be violated any of the provisions of law applicable to the retirement system. Such oath shall be subscribed to by the member making it, and certified by the officer before whom it is taken, and immediately filed in the office of the secretary of state.

(6) Each trustee shall be entitled to one vote on the board. Eight trustees shall constitute a quorum for any board meeting, and a majority vote of the trustees present shall be necessary for a decision by the trustees at any meeting of the board.

(7)(a) The board of trustees is authorized to use interest earnings on investments of the system in excess of normal requirements, as determined by the actuary, to provide a cost-of-living increase in benefits for retired members, survivors, and beneficiaries in an amount not to exceed three percent of the original benefit. These increases shall be effective as of July 1, 1980, and annually each July first thereafter; however, no retiree, survivor, or beneficiary herein shall be eligible to receive a cost-of-living increase until benefits have been received for at least one year.

(b) In lieu of the cost-of-living increase authorized by Subparagraph (a) of this Paragraph, effective July 1, 1996, and annually each July first thereafter, the board of trustees is authorized to use interest earnings on investments of the system in excess of normal requirements, as determined by the actuary, to provide a cost-of-living increase in benefits in an amount not to exceed three percent of the benefit being received at the time the cost-of-living increase is to be paid and which increase shall be applicable to retired members, survivors, and beneficiaries of record on July first of the immediate preceding year.

(c)(i) Notwithstanding any provision of law to the contrary, in particular R.S. 11:242, the board of trustees is authorized to provide a permanent monthly cost-of-living adjustment for retirees, survivors, and beneficiaries who would otherwise be eligible for a cost-of-living adjustment pursuant to this Paragraph. The cost-of-living adjustment shall be payable in a monthly amount not to exceed three percent of the normal monthly benefit payable to the retiree, survivor, or beneficiary on the date the increase is granted but shall not be less than twenty dollars per month.

(ii) The authority of the board of trustees to provide the cost-of-living adjustment provided in this Subparagraph shall become effective July 1, 2008. The authority of the board of trustees to provide the cost-of-living adjustment shall be nonrecurring, and the board of trustees shall not grant more than one cost-of-living adjustment pursuant to Item (i) of this Subparagraph.

(d) The benefits authorized by Subparagraphs (a), (b), and (c) of this Paragraph shall be paid only when funds are available from interest earnings on investments of the system in excess of normal requirements, as determined by the actuary, and payments shall be made in such manner and in such amounts as may be determined by the board of trustees in accordance with this Paragraph and based on the funds available. Any adjustment to benefits for cost-of-living changes made by formal action of the board of trustees as provided herein shall be considered amendments to the provisions of the retirement system. If made by formal action of the board of trustees, such changes must be disclosed to members of the retirement system.

(8) A majority of the board of trustees shall elect from its membership a chairman. A majority of the board shall also appoint a director to the board, and define his duties and set his compensation. The board of trustees shall engage such actuarial and other services as shall be required to transact the business of the retirement system. The compensation of all persons engaged by the board of trustees, and all other expenses of the board necessary for the operation of the retirement system shall be paid at such rates and in such amounts as the board of trustees shall approve.

(9) The board of trustees shall keep in convenient form such data as shall be necessary for actuarial valuation of the various funds of the retirement system, and for checking the experience of the system.

(10) The board of trustees shall keep a record of all of its proceedings which shall be open to public inspection. It shall publish annually a report showing the fiscal transactions of the retirement system for the preceding fiscal year, the amount of the accumulated cash and securities of the system, and the last balance sheet showing the financial condition of the system by means of an actuarial valuation of the assets and liabilities of the retirement system.

(11)(a)(i) Every municipality which has a police retirement plan or system shall merge its active members into the Municipal Police Employees' Retirement System and such merger shall be binding on all parties; however, any merger of the law enforcement members of the Baton Rouge City Parish Employees' Retirement System into this system shall be subject to the provisions of R.S. 11:2214(A)(2)(b)(ii) and Item (ii) of this Subparagraph. Such merger shall be preceded by an actuarial investigation of the assets and liabilities of the system being merged. The municipalities which provide retirement with sixteen, twenty, or twenty-five years of service credit at any age shall guarantee and pay its regular retirement benefits to any employee who takes a deferred retirement with sixteen, twenty, or twenty-five years of service credit prior to reaching age fifty or fifty-five until the retiree reaches the age of fifty or fifty-five and is eligible to receive a benefit from the Municipal Police Employees' Retirement System. The municipality paying the benefit shall in computing said benefit use the salary and all years of service credit that would have been used had no merger taken place and if the municipality is one where military service credit cannot be purchased until the member has twenty years of service credit, the computation of the benefit shall not include any years of military service credit unless the member actually has twenty years of service credit without the military service credit. The municipality shall pay to the Municipal Police Employees' Retirement System in one cash payment an amount equal to sixty percent of the accrued liability, as determined or approved by the actuary for the Municipal Police Employees' Retirement System, for all members and service credit merged or at the option of the municipality, such payment may be made in annual payments plus seven percent interest compounded annually over a period not exceeding thirty years.

(ii) Notwithstanding any other provision of law to the contrary, the consolidated government of the city of Baton Rouge and parish of East Baton Rouge may merge into this system less than all of the active law enforcement members of the Baton Rouge City Parish Employees' Retirement System meeting the definition of "employee" under the provisions of this Chapter. Such a partial merger shall be undertaken subsequent to a one time, thirty day election period, to be conducted by the consolidated government of the city of Baton Rouge and parish of East Baton Rouge. During this election period, each active law enforcement member may elect either to maintain his individual membership in the Baton Rouge City Parish Employees' Retirement System or transfer his membership to this retirement system. Such election shall be irrevocable. Any partial merger of these active law enforcement employees into this system shall be preceded by an actuarial investigation of the assets and liabilities in the system to the credit of the employees being merged. To each employee electing to avail himself of the provisions of this Item, the consolidated government shall guarantee by individual guarantee of benefits contracts with each individual employee electing to merge additional benefits not payable under the Municipal Police Employees' Retirement System. The municipality shall pay to the Municipal Police Employees' Retirement System in one cash payment an amount equal to sixty percent of the accrued liability, as determined or approved by the actuary for this system, for all members and service credit merged or at the option of the municipality, such payment may be made in annual payments plus seven percent interest compounded annually over a period not exceeding thirty years. Subsequent to such partial merger, all newly hired law enforcement employees meeting the definition of "employee" as contained in this Chapter shall be enrolled in this system as a condition of employment. This Item shall be subject to Subparagraphs (b) through (h) of this Paragraph.

(b) Any municipality which has a police retirement plan or system may merge its retirees, beneficiaries, or survivors into the Municipal Police Employees' Retirement System and such merger shall be binding on all parties. Such merger shall be preceded by an actuarial investigation of the accrued liability for such retirees, beneficiaries, or survivors and the municipality shall pay in one cash payment an amount equal to the accrued liability for the retirees, beneficiaries, or survivors or at the option of the municipality it shall pay the accrued liability for all retirees, beneficiaries, or survivors in annual payments plus seven percent interest compounded annually over a period not exceeding thirty years.

(c) Should any municipality fail to make any payments provided herein the board of trustees of the Municipal Police Employees' Retirement System may proceed to collect such amounts with interest at the rate of legal interest by action in a court of competent jurisdiction against the municipality liable therefor or such amounts shall, upon due certification of delinquency and at the request of the Municipal Police Employees' Retirement System, be deducted from any other monies payable to such municipality by any department or agency of the state.

(d) Should any municipality fail to pay any of the guaranteed retirement benefits to any member who takes a deferred retirement from the Municipal Police Employees' Retirement System as provided herein, the board of trustees of the Municipal Police Employees' Retirement System shall proceed after sixty days to collect sufficient funds and pay said benefits. Sufficient funds to pay said benefits shall, upon due certification of delinquency and at the request of the Municipal Police Employees' Retirement System, be deducted from any monies payable to such municipality by any department or agency of the state.

(e) Notwithstanding any other provision of law to the contrary, any police officer who is a member of any municipal retirement system, shall be eligible to enter into a merger agreement where the individual officer and this system are the sole parties to the agreement; provided that the municipal retirement system is not a police retirement plan or system that is subject to the mandatory merger requirements set forth in this Section. The merger shall be accomplished by transferring all of the member's individual accredited service along with all of the employee and employer contributions plus interest at the board-approved actuarial valuation rate of the transferring system. If the funds transferred are less than sixty percent of the liabilities transferred under the merger, the member shall pay the balance up to the sixty percent requirement. The remaining amount due shall be paid from the fund established in R.S. 22:1476(A) for the merger of retirement systems and funds with this system. This Subparagraph shall be subject to the provisions of Subparagraph (d) of this Paragraph.

(f) Notwithstanding any other provision of law to the contrary, any municipal police department which, as a result of administrative error, on behalf of the state of Louisiana, enrolled its police officers in social security, and which department has been notified by the Social Security Administration that its police officers are not eligible for social security, shall be allowed to merge all active members, retirees, beneficiaries, and survivors into this system. The merger shall be accomplished, after actuarial investigation of the accrued liabilities being merged, by the payment by the municipality of all refunds of employer and employee contributions from social security, plus interest thereon from the date of the refund until the date of the merger, which amount shall be deducted from the total accrued liability, with the resulting amount of the accrued liabilities due to be paid from the fund established in R.S. 22:1476(A) for the merger of retirement systems and funds with this system. Payments from this fund shall be made as determined by the Public Retirement System's Actuarial Committee.

(g) Any person who is employed by a municipal police department and who is merged into this system under the provisions of Subparagraph (f) of this Paragraph, and who is eligible for and receives federal social security benefits as the result of contributions made for service with the municipal police department, shall be subject to the offset provisions set forth in Subparagraph (h) of this Paragraph.

(h) The retirement benefit received from this system by any person covered by Subparagraph (g) of this Paragraph shall be offset by the full amount of the federal social security benefit attributable to service with the municipal police department. The total of both benefits shall not exceed the retirement benefit to which the member is entitled to receive from this system. The offset shall be applicable only to that percentage of the total social security benefit attributable to the number of contribution quarters for service with the municipal police department, divided by the total of all contribution quarters used in the calculation of the social security benefit.

(12) The mandatory merger requirement of Paragraph (11) of this Subsection shall be inapplicable with respect to any municipality, which enacts an ordinance exempting the municipality from the mandatory requirements of Paragraph (11). However, should any municipality which enacts the ordinance authorized by this Paragraph choose to merge its active members, retirees, beneficiaries, or survivors into this system, all provisions and requirements of Paragraph (11) must be complied with.

B. The retirement system shall take all actions necessary to comply with the provisions of the Internal Revenue Code applicable to qualified governmental retirement plans. Amendments to the fund required for the purpose of maintaining continued compliance with the Internal Revenue Code and the regulations thereunder that do not require legislative action shall be promulgated as rules in accordance with the Administrative Procedure Act, and the plan provisions shall hereafter consist of this Chapter together with such properly promulgated rules.

C. Medical board:

The board of trustees shall designate a medical board to be composed of three physicians not eligible to participate in the retirement system. If required, other physicians may be employed to report on special cases. The medical board shall arrange for and pass upon all medical examinations required under the provisions of this Chapter, and shall investigate all essential statements and certificates by or on behalf of a member in connection with an application for disability retirement, and shall report in writing to the board of trustees its conclusion and recommendations upon the matters referred to it.

D. Actuary:

(1) The board of trustees shall designate an actuary who shall be the technical advisor of the board of trustees on matters regarding the operation of the fund created by the provisions of this Chapter, and shall perform such other duties as are required in connection therewith.

(2) Immediately after the establishment of the retirement system, the actuary shall make such investigation of the mortality, service and compensation experience of the members of the system as he shall recommend and the board of trustees shall authorize, and on the basis of such investigation he shall recommend for adoption by the board of trustees such tables and such rates as are required in R.S. 11:2225(D)(3)(a) and (b). The board of trustees shall adopt tables and certify rates, and as soon as practicable thereafter the actuary shall make a valuation based on such tables and rates of the assets and liabilities of the funds created by this Chapter.

(3) In the year of 1974, and at least once in each five-year period thereafter, the actuary shall make an actuarial investigation into the mortality, service and compensation experience of the members and beneficiaries of the retirement system, and shall make a valuation of the assets and liabilities of the funds of the system, and taking into account the result of such investigation and valuation, the board of trustees shall:

(a) Adopt for the retirement system such mortality, service and other tables as shall be deemed necessary; and

(b) Certify the rates of contribution payable by the employer on account of the new entrants.

(4) On the basis of such tables as the board of trustees shall adopt, the actuary shall make an annual valuation of the assets and liabilities of the funds of the system created by this Chapter.

(5)(a) Unless different actuarial assumptions are formally adopted and disclosed, as provided herein, the following assumptions shall determine the actuarial equivalents as used in this retirement system:

(i) Interest shall be compounded annually at the rate of seven percent per annum.

(ii) Annuity rates shall be determined on the basis of the 1971 Group Annuity Mortality Tables.

(b) The board of trustees may authorize the use of interest and mortality rates in determining the actuarial equivalents which are different from the actuarial assumptions used for other purposes hereunder. Any change in such actuarial assumptions shall be considered a part of this retirement system and shall be considered an amendment to the provisions of this Section. In order to be effective, such change must be formally adopted by the board of trustees and disclosed to members of the retirement system.

Added by Acts 1973, No. 189, §1. Amended by Acts 1974, No. 389, §§1, 2; Acts 1975, No. 377, §1; Acts 1976, No. 603, §5; Acts 1977, No. 601, §1; Acts 1980, No. 796, §1; Acts 1981, No. 670, §1; Acts 1982, No. 585, §1; Acts 1984, No. 31, §1; Acts 1985, No. 776, §1, eff. Jan. 1, 1985; Acts 1987, No. 555, §1; Acts 1988, No. 9, §1; Acts 1988, No. 83, §2; Acts 1988, No. 84, §1; Acts 1988, 2nd Ex. Sess., No. 6, §3, eff. Oct. 31, 1988; Acts 1990, No. 49, §1; Acts 1990, No. 430, §1, eff. July 1, 1990; Redesignated from R.S. 33:2378 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 262, §1; Acts 1993, No. 330, §1, eff. June 3, 1993; Acts 1995, No. 222, §1; Acts 1995, No. 867, §1; Acts 1995, No. 1030, §1, eff. June 17, 1995; Acts 1997, No. 23, §1; Acts 1997, No. 156, §1, eff. July 1, 1997; Acts 1997, No. 1227, §1, eff. July 1, 1997; Acts 1998, 1st Ex. Sess., No. 15, §1, eff. April 24, 1998; Acts 1999, No. 1320, §1, eff. July 12, 1999; Acts 2007, No. 232, §1, eff. July 2, 2007; Acts 2008, No. 113, §1, eff. July 1, 2008; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2011, No. 238, §1, eff. June 30, 2011; Acts 2012, No. 511, §1, eff. June 5, 2012; Acts 2016, No. 621, §1, eff. June 17, 2016.



RS 11:2225.1 - Amendment

§2225.1. Amendment

A. The provisions of the retirement system established by R.S. 11:2211 may be amended by action of the legislature in the same manner as any other statute may be amended by the legislature. In addition, action of the board with respect to the payment of cost-of-living adjustments, as provided in R.S. 11:2225(A)(7); with respect to the payment of employee contributions, as provided in R.S. 11:154; and with respect to actuarial assumptions, as provided in R.S. 11:2225(D), shall be considered amendments to the provisions of the retirement system.

B. No amendment to this retirement system shall operate to deprive any member of a benefit to which he is already entitled. In the case of any merger or consolidation with, or transfer of assets or liabilities to, another retirement system, each member in the retirement system would, if the retirement system is then terminated, receive a benefit immediately after the merger, consolidation, or transfer which is equal to or greater than the benefit he would have been entitled to receive immediately before the merger, consolidation, or transfer, if the retirement system had then terminated.

C. Upon the termination or partial termination of the retirement system or upon the discontinuance of contributions by the employer without formal termination of the retirement system, the board of trustees shall reevaluate and redetermine the benefit of each member in accordance with law, and the entire benefit of each member may be paid or commence to be paid and distributed to such member, or in the case of his death before such distribution, to the beneficiary or beneficiaries designated by such member, or may be held until payment otherwise due under the provisions of the retirement system. A member's right to his benefit is not conditioned upon a sufficiency of plan assets in the event of termination.

Acts 1992, No. 262, §1.



RS 11:2225.2 - Reversion of funds prohibited

§2225.2. Reversion of funds prohibited

A. At no time shall it be possible for the plan assets to be used for, or diverted to, any person other than for the exclusive benefit of the members and their beneficiaries, except that contributions made by the employer may be returned to the employer if the contribution was made due to a mistake of fact and the contribution is returned within one year of the mistaken payment of the contribution.

B. The amount of any contribution returned may not exceed the difference between the amount actually contributed and the amount which would have been contributed had there been no mistake of fact and may not include the earning attributable to such contribution. The amount of the contributions returned must be reduced by any losses attributable to the contribution, and no participant may have his benefit payable hereunder reduced by the return of the contribution to less than such benefit would have been had the returned contribution never been made.

C. Notwithstanding Subsections A and B of this Section, if the system shall be terminated and all obligations under the system are fully funded and provided for, then any excess funds held by the system shall be returned to the employer.

Acts 1992, No. 262, §1.



RS 11:2225.3 - Unclaimed funds, checks, and property; retention by system

§2225.3. Unclaimed funds, checks, and property; retention by system

Any unclaimed employee contributions, other funds, checks, or any other property held by the Municipal Police Employees' Retirement System that could be claimed by a member or prior member, the member's beneficiary, heirs, or estate shall never be presumed abandoned and shall be held continuously by the retirement system for the benefit of such member, prior member, the member's beneficiary, heirs, or estate.

Acts 1992, No. 262, §1.



RS 11:2225.4 - Unfunded accrued liability; payment by employer

§2225.4. Unfunded accrued liability; payment by employer

A.(1) If any employer participating in the system dissolves its police department and contracts for police services with another entity, the employer shall remit to the system, as further provided in this Subsection, that portion of the unfunded accrued liability existing on the June thirtieth immediately prior to the date of dissolution of the police department, attributable to such employer. The amount due pursuant to the provisions of this Paragraph shall include interest at the system's valuation interest rate.

(2) If a participating employer does not dissolve its police department but the salaries upon which contributions are made by an employer to the system for a fiscal year are less than seventy percent of the salaries upon which contributions were made to the system for the employer's immediately prior fiscal year, then the employer shall be deemed to have partially dissolved its police department and shall be liable for a pro rata portion of the system's unfunded accrued liability. The portion shall be calculated by applying the percentage decrease in the employer's fiscal year over fiscal year salaries upon which contributions are made to the total payment that would have been required pursuant to the provisions of Paragraph (1) of this Subsection if the employer had dissolved its police department. Payments required pursuant to the provisions of this Paragraph shall include interest at the system's valuation interest rate.

B. Any amount due pursuant to Subsection A of this Section shall be determined by the actuary employed by the system and shall be paid either in a lump sum or amortized over ten years in equal monthly payments with interest at the system's valuation interest rate in the same manner as regular payroll payments to the system, at the option of the employer.

C. If an employer fails to make a payment timely, the amount due shall be collected in any of the following manners:

(1) By action in a court of competent jurisdiction against the delinquent employer. The amount due shall include interest calculated at the system's actuarial valuation rate, compounded annually.

(2) The board may certify to the state treasurer all amounts attributable to the delinquent employer. In support of such certification, the board shall submit to the treasurer a resolution certifying the name of the delinquent employer, its failure to pay, and the amount owed and shall name a designee or designees to act on the board's behalf. Upon receipt of such certification, the treasurer shall deduct from monies payable to the certified delinquent party the certified amount due and shall remit such deducted amounts directly to the Municipal Police Employees' Retirement System.

D. For the purposes of this Section, the term "employer" shall have the same meaning as provided in R.S. 11:2213 and shall include any municipality that terminates participation in the system by dissolving its police department pursuant to Subsection A of this Section.

Acts 2015, No. 43, §1, eff. June 5, 2015.



RS 11:2226 - Management of funds

§2226. Management of funds

A. The board of trustees shall be the trustees of the several funds created by this Chapter as provided in R.S. 11:2227 and shall have full power to invest and reinvest such funds in accordance with the provisions of R.S. 11:263. The trustees shall have full power to hold, purchase, sell, assign, transfer, and dispose of any of the securities and investments in which any of the funds created herein have been invested as well as the proceeds of the investments and any moneys belonging to the funds. The expenses associated with the investment and administration of fund assets shall be charged against investment income and shall not be charged to the expense account.

B. All expense vouchers and pension payrolls shall be certified by the secretary. The secretary shall furnish the board of trustees a surety bond in a company authorized to do business in Louisiana and in such an amount as shall be required by the board, the premium to be paid from the expense fund.

C. For the purpose of meeting disbursements for pensions, annuities, and other payments there may be kept available cash, not exceeding ten percent of the total amount in the several funds of the retirement system, on deposit in one or more banks or trust companies of the state of Louisiana organized under the laws of the state of Louisiana or of the United States, provided, that the sum of deposit in any one bank or trust company shall not exceed twenty-five percent of the paid up capital and surplus of such bank or trust company.

D. The board of trustees shall approve the fiscal agency bank or banks selected for the deposit of funds and securities of the retirement system, provided that no bank shall be selected unless the bank is a fiscal agent of the state. The funds and properties of the system held in any bank of the state shall be safeguarded by bonds or other securities acceptable for the protection of state deposits, the amount to be determined by the board of trustees.

E. Except as otherwise herein provided, no trustee and no employee of the board of trustees shall have any direct interest in the gains or profits of any investment made by the board of trustees, nor as such receive any pay or emolument for his service. No trustee or employee of the board shall, directly or indirectly, for himself or as an agent in any manner use the same, except to make such current and necessary payments as are authorized by the board of trustees; nor shall any trustee or employee of the board of trustees become an endorser or surety or in any manner as obligor for moneys loaned or borrowed from the board of trustees.

Added by Acts 1973, No. 189, §1. Amended by Acts 1975, No. 377, §1. Acts 1984, No. 867, §2; Redesignated from R.S. 33:2379 by Acts 1991, No. 74, §3, eff. June 25, 1991.

{{NOTE: SEE ACTS 1984, NO. 867, §4.}}



RS 11:2227 - Method of financing

§2227. Method of financing

A. All of the assets of the retirement system shall be credited according to the purpose for which they are held to one of five funds, namely, the Annuity Savings Fund, the Annuity Reserve Fund, the Pension Accumulation Fund, the Expense Fund, and the deferred retirement option plan account.

B. Annuity savings fund:

The annuity savings fund shall be the fund in which shall be accumulated contributions from the compensation of members to provide for their annuities. Contributions to the annuity savings fund shall be made as follows:

(1) Each municipality shall make deductions from any salary or wages excluding overtime paid by them to any member of this system in accordance with the provisions of R.S. 11:62(6) on the earnable compensation paid him in each and every payroll.

(a) In the event a member begins receiving worker's compensation payments and the municipality reduces the salary being paid by them, the municipality shall deduct contributions from the reduced salary being paid and state supplemental pay in an amount equal to that which would have been deducted had the member not received worker's compensation payments and continued to receive his full salary by the municipality and state supplemental pay, provided the reduced salary is sufficient to cover the full deduction.

(b) In the event the reduced salary paid by the municipality is not sufficient to cover the deduction of employee contributions equal to that which would have been deducted had the member not begun receiving worker's compensation payments, the member may elect to pay the deficit to make whole the amount due each and every payroll period directly to the municipality to be forwarded to the retirement system. If the member does not elect to pay the deficit to make whole the amount that would have been deducted had he not begun receiving worker's compensation, that member, for such periods, shall receive service credit for eligibility determination purposes only and not for computation of benefits.

(2) The deductions provided for herein shall be made notwithstanding that the minimum compensation provided for by law for any member shall be reduced thereby. Every member shall be deemed to consent and agree to the deductions made and provided for herein and shall receipt for his full salary or compensation, and payment of salary or compensation less said deductions shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such person during the period covered by such payment, except as to the benefits provided under this Chapter. The employer shall certify to the board of trustees on each and every payroll or in such other manner as the board of trustees may prescribe, the amounts to be deducted; and each of said amounts shall be deducted, and when deducted shall be paid into said Annuity Savings Fund, and shall be credited to the individual account of the member from whose compensation said deduction was made.

C. Annuity reserve fund:

The annuity reserve fund shall be the fund in which shall be held the reserves on all annuities in force and from which shall be paid all annuities and all benefits in lieu of annuities, payable as provided in this Chapter. Should a beneficiary retired on account of disability be restored to active service with a compensation not less than his average final compensation at the time of his last retirement, his annuity reserve shall be transferred from the annuity reserve fund to the annuity savings fund and credited to his individual account therein.

D. Pension accumulation fund:

The pension accumulation fund shall be the fund in which shall be accumulated all reserves for the payment of all pension and benefits payable from contributions made by employers. Contributions to and payments from the pension accumulation fund shall be made as follows:

(1)(a) In addition to the assessment collected above, each municipality which has employees on its police force who become members in this retirement system shall contribute the employer contribution rate as determined in R.S. 11:103, and shall remit this amount monthly to the system.

(b) In the event a member begins receiving worker's compensation payments and the municipality reduces the salary being paid by it, the municipality shall continue to contribute an amount equal to that which would have been contributed by them had the member not received worker's compensation and continued to be paid his full salary and state supplemental pay provided the reduced salary is sufficient to deduct the full employee's contribution due.

(c) In the event the reduced salary paid by the municipality is not sufficient for the municipality to deduct the full employee's contribution which would have been deducted had the member not begun receiving worker's compensation and the member elects not to pay the deficit, no employer contributions shall be due on the portion of earnable compensation for which the member elects not to contribute.

(d) Fifty percent of the proceeds from the sale and issuance of certificates or other evidence of competency or authority to bona fide residents of the city of New Orleans to operate motor vehicles on the streets of the city of New Orleans, particularly drivers' and chauffeurs' licenses, and whether or not the same are levied and collected by authority of the commission council of the city of New Orleans or the state of Louisiana, or any department, board, commission, or agency of the city or state, shall be paid to and shall be used for paying the operating expenses of the police pension fund for the police department of the city of New Orleans. The proper official, department, board, commission, or agency charged with the collection of such funds shall make the payments to the board of the pension fund. Any proceeds in excess of the amount needed to pay for the operating expenses of the New Orleans police pension fund not otherwise covered as provided in R.S. 11:3635.1(B)(3) shall be paid by the entity responsible for collection to the Municipal Police Employees' Retirement System. Such proceeds shall be applied to meet the city's required employer contribution due to the system.

(2) Delinquent payments due under R.S. 11:2227(B)(1) and 2227(D)(1) may be recovered through either of the following actions:

(a) Upon certification to the state treasurer and written notice to the municipality by the director that a municipality's monthly report and payment of contributions is delinquent, the state treasurer shall deduct the amount of the delinquent contributions from any monies then available for distribution to or for the benefit of that municipality and shall transmit said amount directly to the board of trustees of the retirement system. Upon making such a deduction, the state treasurer shall immediately notify the municipality that the deduction has been made and that the funds available for distribution to it are reduced accordingly. In like manner, the director of the system, upon receipt of said funds, shall credit such funds to the proper account affected thereby and shall notify the municipality thereof; or

(b) Through an action initiated in a court of competent jurisdiction against the political subdivision or instrumentality liable therefor together with interest charged at the legal rate computed from the date the payment became delinquent.

(3) On the basis of regular interest and of such mortality and other tables as shall be adopted by the board of trustees, the actuary engaged by the board to make each valuation required by this Chapter during the period over which the accrued liability contribution is payable, immediately after making such valuation, shall determine the uniform and constant percentage of the compensation of the average new entrant, which if contributed on the basis of compensation of such new entrant throughout the entire period of active service would be sufficient to provide for the payment of any pension payable on his account. The rate percent so determined shall be known as the "normal contribution" rate. After the accrued liability contribution has ceased to be payable, the normal contribution rate shall be the rate percent of the earned salary of all members obtained by deducting from the total liabilities of the Pension Accumulation Fund the amount of funds on hand to credit of that fund and dividing the remainder by one percent of the present value of the prospective future salaries of all members as computed on the basis of the mortality and service tables adopted by the board of trustees and regular interest. The normal rate of contribution shall be determined by the actuary after each valuation.

(4) Upon the retirement of a member, an amount equal to his pension reserve, less the amount of his annuity savings account, shall be transferred from the pension accumulation fund to the annuity reserve fund. At the same time the amount of his annuity savings account shall also be transferred to the annuity reserve fund.

(5) The board of trustees shall transfer annually from the pension accumulation fund to the expense fund an amount equal to seventy-five thousand dollars, which shall be increased according to inflation as determined by the Consumer Price Index.

E. Expense fund:

The expense fund shall be the fund from which the expenses of the retirement system shall be paid, exclusive of amount payable as retirement allowances and other benefits provided therein. Contributions shall be made to the expense fund as follows:

(1) The board of trustees shall determine annually the amount required to defray such expenses for the ensuing fiscal year and shall have the right to transfer the amount required to defray the cost of expenses of administration from the amount transferred from the pension accumulation fund.

F. Collections of contributions:

(1) The collection of members' contributions shall be as follows:

(a) Each municipality shall cause to be deducted on each and every payroll of a member for each and every payroll period subsequent to the date of establishment of the retirement system the contributions payable by such member as provided in this Chapter.

(b) The treasurer, or other officer authorized to issue warrants, shall make deductions from salaries of members as provided in this Chapter, and shall transmit monthly the amount specified to be deducted to the secretary of the board of trustees. The secretary of the board of trustees after making a record of all such receipts shall deposit them in a bank or banks selected by the board of trustees.

(2) The collection of employers' contributions, if and when assessed or required, shall be as follows:

(a) Upon the basis of each actuarial valuation provided herein, the board of trustees shall annually prepare a statement of the total amount necessary for the ensuing fiscal year to the pension accumulation and expense funds as provided under Subsections D and E of this Section.

G. The deferred retirement option plan shall be the account in which shall be accumulated all payments made pursuant to R.S. 11:2221. Interest shall be credited to the account as provided by R.S. 11:2221(F)(2).

H. Repealed by Acts 1992, No. 262, §2.

I. Repealed by Acts 1992, No. 262, §2.

J. Should any municipality or other employer refuse to transmit either employer's contributions or member's contributions within five days after its due date, the payment shall be delinquent. As used in this Subsection, "due date" means the close of the tenth day after the end of the month for which payment of employer's and member's contributions is applicable or deducted.

Added by Acts 1973, No. 189, §1. Amended by Acts 1974, No. 389, §1; Acts 1975, No. 377, §1; Acts 1976, No. 603, §6; Acts 1977, No. 601, §1; Acts 1978, No. 537, §1; Acts 1981, No. 230, §1; Acts 1984, No. 475, §2; Acts 1985, No. 177, §1, eff. July 6, 1985; Acts 1986, No. 605, §3; Acts 1988, 2nd Ex. Sess., No. 6, §3, eff. Oct. 31, 1988; Acts 1990, No. 43, §1, eff. June 26, 1990; Acts 1990, No. 420, §1, eff. July 1, 1990; Acts 1990, No. 573, §1, eff. July 1, 1990; Redesignated from R.S. 33:2380 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 262, §2; Acts 1992, No. 553, §1, eff. July 1, 1992; Acts 2004, No. 793, §1, eff. July 8, 2004.

NOTE: See Acts 1986, No. 605, §§1, 2, 5, 6.



RS 11:2228 - Exemption from execution

§2228. Exemption from execution

A. The right of a person to a pension, an annuity, or a retirement allowance, to the return of contributions, the pension, annuity, or retirement allowance itself, any optional benefit or any other right accrued or accruing to any person under the provisions of this Chapter and the monies in the various funds created by this Chapter are hereby exempt from any state or municipal tax and exempt from levy and sale, garnishment, attachment, or any other process whatsoever, except as provided in R.S. 11:292, and shall be unassignable except as in this Chapter specifically otherwise provided.

B. Notwithstanding the provisions of Subsection A of this Section or any other provision of law to the contrary, the right of a member of this system to the return or refund of employee contributions may be assigned to any municipal employees' credit union in consideration of a loan.

Added by Acts 1973, No. 189, §1; Acts 1986, No. 767, §5; Redesignated from R.S. 33:2381 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 980, §1, eff. July 10, 1997.



RS 11:2229 - Deductions

§2229. Deductions

The board is authorized to deduct monthly life and health insurance premiums and credit union payments from the benefits payable to retirees or other beneficiaries and transmit them to the agency to whom the premiums and payments are due. The board may adopt policies by which such premiums and payments are to be made and may charge each retiree or beneficiary a service charge to cover the administrative costs necessary to process such deductions.

Added by Acts 1983, No. 146, §1; Redesignated from R.S. 33:2381.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2230 - REPEALED BY ACTS 1992, NO. 262, 2.

§2230. REPEALED BY ACTS 1992, NO. 262, §2.



RS 11:2231 - Protection against fraud

§2231. Protection against fraud

Any person who shall knowingly make any false statement or shall falsify or permit to be falsified any record or records of this retirement system in any attempt to defraud such system as a result of such act shall be guilty of a misdemeanor, and on conviction thereof by any court of competent jurisdiction shall be punished by a fine not exceeding five hundred dollars or imprisonment in the parish jail not exceeding six months, or both such fine and imprisonment at the discretion of the court. Should any change or error in the records result in any member or beneficiary receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, the board of trustees shall correct such error, and as far as practicable, shall adjust the payment in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.

Added by Acts 1973, No. 189, §1; Redesignated from R.S. 33:2382 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2232 - Limitations of membership

§2232. Limitations of membership

A. No other provisions of law in any other statute which provides wholly or partly at the expense of the State of Louisiana for pensions or retirement benefits for employees of the several parishes or any parish of the State of Louisiana, their widows, or other dependents, shall apply to members or beneficiaries of the retirement system established by this Chapter, their widows or other dependents.

B. Any member of this system who is also a member of the Sheriffs' Retirement System because of separate employment and pay by the sheriff may continue his membership in both systems and may draw retirement from each system provided that there shall be no duplication of credit for either service earned or salary in the two systems.

Added by Acts 1973, No. 189, §1. Amended by Acts 1974, No. 389, §1; Redesignated from R.S. 33:2383 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2233 - Guaranty

§2233. Guaranty

The maintenance of annuity reserve and pension reserves as provided for, and regular interest creditable to the various funds as provided in R.S. 11:2227, and the payment of all pensions, annuities, retirement allowance refunds and other benefits granted under the provisions of this Chapter, are hereby made obligations of the Pension Accumulation Fund. All income, interest and dividends derived from deposits and investments authorized by this Chapter shall be used for the payment of the said obligations of the said fund.

Added by Acts 1973, No. 189, §1; Redesignated from R.S. 33:2384 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2234 - Repealed by Acts 2012, No. 511, §2, eff. June 20, 2013.

§2234. Repealed by Acts 2012, No. 511, §2, eff. June 20, 2013.



RS 11:2235 - Retirement; purchase of firearm

§2235. Retirement; purchase of firearm

Any municipal police officer who retires with at least twenty years of active service and who is in good standing with the Municipal Police Employees' Retirement System shall be entitled to purchase his firearm at fair market value upon retirement, subject to approval by the chief of police.

Acts 2010, No. 239, §1.



RS 11:2241.1 - Creation of Hazardous Duty Subplan

PART II. HAZARDOUS DUTY SUBPLAN

§2241.1. Creation of Hazardous Duty Subplan

A. The Hazardous Duty Subplan is created within the Municipal Police Employees' Retirement System for members whose first employment making them eligible for membership in the system occurred on or after January 1, 2013, in hazardous duty positions as defined in this Part.

B. Any other provisions of this Chapter or any other laws to the contrary notwithstanding, the retirement of Hazardous Duty Subplan members shall be governed by the provisions of this Part; however, if provisions of this Chapter cover matters not specifically addressed by the provisions of this Part or if any of the provisions of this Chapter are made applicable in this Part, then those provisions shall apply to members governed by this Part.

Acts 2012, No. 522, §1.



RS 11:2241.2 - Application; definitions

§2241.2. Application; definitions

Terms not specifically defined in this Section shall have the meanings provided in R.S. 11:2213 unless a different meaning is clearly required by the context. For purposes of this Part:

(1) "Member" or "members" shall mean all persons otherwise qualifying as a member under R.S. 11:2213 whose first employment making them eligible for membership in this system occurred on or after January 1, 2013, and who by virtue of their employment are eligible to receive state supplemental pay, notwithstanding any temporal restrictions relative to qualifying for such pay.

(2) "Subplan" means the Hazardous Duty Subplan created by this Part for certain hazardous duty service employees within the system.

(3) "System" means the Municipal Police Employees' Retirement System.

Acts 2012, No. 522, §1.



RS 11:2241.3 - Eligibility for plan membership

§2241.3. Eligibility for plan membership

A. Membership in this subplan is limited to employees who, notwithstanding any temporal restrictions relative to qualifying for such pay, would be eligible to receive state supplemental pay by virtue of their employment.

B. Notwithstanding the provisions of Subsection A of this Section, no person who participated in the Deferred Retirement Option Plan as a member of any other retirement plan in this system shall be eligible for membership in the Hazardous Duty Subplan.

Acts 2012, No. 522, §1.



RS 11:2241.4 - Eligibility for retirement

§2241.4. Eligibility for retirement

Any member of this subplan shall be eligible for retirement if he has:

(1) Twenty-five years or more of service, at any age.

(2) Twelve years or more of service, at age fifty-five or thereafter.

(3) Twenty years of service credit at any age, exclusive of unused annual and sick leave and military service other than qualified military service as provided in 26 U.S.C. 414(u) earned on or after December 12, 1994. Any person retiring under this Paragraph shall have his benefit, inclusive of military service credit and allowable unused annual and sick leave, actuarially reduced. Any member retiring under this Paragraph shall have his benefit actuarially reduced from the earliest age that he would normally become eligible for a regular retirement benefit under Paragraph (1) or (2) of this Section based upon his years of service as of the date of retirement. Any employee who elects to retire under the provisions of this Paragraph shall not be eligible to participate in the Deferred Retirement Option Plan provided by R.S. 11:2221 or the Initial Benefit Option provided by R.S. 11:2224(F).

Acts 2012, No. 522, §1.



RS 11:2241.5 - Retirement benefit calculation

§2241.5. Retirement benefit calculation

A. Except as provided in Subsection B of this Section, a member shall receive a retirement benefit equal to three percent of average final compensation for every year of creditable service in this subplan, not to exceed one hundred percent of the member's average final compensation. Notwithstanding this provision, a member who retires with thirty or more years of creditable service shall receive a retirement benefit equal to three and one-third percent of the member's average final compensation for every year of creditable service in this subplan, not to exceed one hundred percent of the member's average final compensation.

B. Retirement benefits for members who had service in nonhazardous duty or service under existing plans prior to entering this subplan shall upon retirement eligibility receive a retirement benefit for that prior service based on the applicable accrual rate when earned.

C.(1) Creditable service maintained pursuant to a reciprocal agreement in another system, fund, or plan shall not be used to meet the requirement of thirty or more years of creditable service.

(2) Transferred service with an accrual rate of less than three and one-third percent shall not be used to meet the requirement of thirty or more years of creditable service unless the member elects to purchase the accrual rate for application to his transferred credit.

Acts 2012, No. 522, §1.



RS 11:2241.6 - Deferred Retirement Option Plan; Initial Benefit Option

§2241.6. Deferred Retirement Option Plan; Initial Benefit Option

A member who is eligible for regular retirement may elect to participate in the Deferred Retirement Option Plan in accordance with the provisions of R.S. 11:2221 or the Initial Benefit Option provided by R.S. 11:2224(F).

Acts 2012, No. 522, §1.



RS 11:2241.7 - Disability retirement

§2241.7. Disability retirement

A.(1) Eligibility for disability benefits, procedures for application for disability benefits, procedures for the certification of continuing eligibility for disability benefits, the authority of the board of trustees to modify disability benefits, and procedures governing the restoration to active service of an employee who formerly had a disability shall be as provided in R.S. 11:202 through 225.

(2) The burden of proving that a disability is not based on a preexisting condition, prohibiting receipt of benefits, shall lie with the employee if the physical examination and waiver forms required by R.S. 11:2214(A)(2) have not been submitted to the system.

B.(1) The board of trustees shall award disability benefits to eligible members who have been officially certified as disabled to perform the position held by the member at the time that the disability was incurred or as disabled to perform any other position paying the same salary currently available in the department if the disability is not the result of a preexisting condition. Upon receipt of any application for disability retirement, the system shall request from the chief of police the job descriptions of all positions currently available in the department paying the same salary. Such job descriptions shall be submitted to the system within thirty days, or it shall be presumed that no position is available that pays the same salary. The disability benefit shall be determined as provided in this Section.

(2) Upon application for retirement due to a total and permanent disability caused solely as the result of injuries sustained in the performance of his official duties, a member shall receive a disability benefit equal to two and three-quarters percent of his average final compensation multiplied by his years of creditable service, but not less than thirty-three percent nor more than fifty-five percent of his average final compensation.

(3) Upon application for retirement due to a total and permanent disability, any member with at least ten years creditable service shall receive a disability benefit equal to two and three-quarters percent of his average final compensation multiplied by his years of creditable service, but not less than thirty-three percent nor more than fifty-five percent of his average final compensation.

(4) In no case shall any disability benefit approved by the board of trustees be paid until all employee and employer contributions are received by the retirement system, covering through the date of termination of employment. Furthermore, no application for disability benefit shall be approved until all previously refunded contributions from the system have been repaid, including compounded interest at the board-approved actuarial valuation rate thereon from the date of refund until repaid in full.

C.(1) At the time of attainment of normal retirement age, a service-connected disability benefit recipient shall have the option to continue to receive his disability retirement benefit or his vested retirement benefit for the remainder of his life; if he elects to receive his vested retirement benefit, such benefit shall be equal to the greater of his disability benefit or his vested retirement benefit. Such election filed with the retirement system shall become irrevocable thirty days after receipt.

(2) Upon attainment of normal retirement age, a disability recipient not covered by Paragraph (1) of this Subsection shall receive the greater of his disability retirement benefit or his vested benefit.

D. Any person who is receiving or has received a disability retirement benefit from any law enforcement or police retirement plan or pension and relief fund for policemen, except disability retirees of this system, shall not be eligible for membership in the Municipal Police Employees' Retirement System if he becomes no longer disabled and returns to service in the same municipality or becomes employed as a policeman or law enforcement officer while receiving a disability benefit.

E.(1) Any disability retiree who is in a coma or who is paraplegic, when such condition is solely the result of injuries sustained in the performance of his official duties and such condition is certified by the State Medical Disability Board shall receive a benefit equal to his average final compensation.

(2) Any disability retiree who is blinded or who loses the total use of a limb solely as a result of injuries sustained in the performance of his official duties and whose condition is certified by the State Medical Disability Board shall receive a benefit equal to his average final compensation. No funds derived from the assessments against insurers pursuant to R.S. 22:1476 shall be used to pay any increased costs or increase in liability of the system resulting from the provisions of this Paragraph.

F. Notwithstanding the provisions of R.S. 11:221(D), any disability benefits granted under the provisions of this Section shall not be reduced because the disability retiree is also receiving social security disability benefits.

Acts 2012, No. 522, §1; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:2241.8 - Survivor benefits

§2241.8. Survivor benefits

Benefits shall be payable to any survivor of an active contributing member who dies before retirement or a disability retiree who dies after retirement as specified in the following:

(1)(a) If an active contributing member or a disability retiree either of whom has at least ten years of creditable service in the system dies and leaves a surviving spouse, the surviving spouse shall receive a benefit calculated according to the regular retirement formula, disregarding age, but not less than thirty-three percent nor more than fifty-five percent of the member's average final compensation. If the surviving spouse remarries, such benefit shall cease unless remarriage occurs after age sixty years; the benefit shall resume after a subsequent termination of the new marriage and upon approval of the board of trustees.

(b) If the board of trustees determines that an active contributing member is killed as a result of injuries sustained in the line of duty, the cessation of benefits upon remarriage set forth in this Paragraph shall not apply. The surviving spouse shall receive a benefit equal to one hundred percent of the member's average final compensation less any survivor benefits payable to a child or children as provided in this Section. The sum of survivor benefits paid to children and a surviving spouse shall not exceed one hundred percent of the member's average final compensation. No funds derived from the assessments against insurers pursuant to R.S. 22:1476 shall be used to pay any increased costs or increase in liability of the system resulting from the payment of benefits to a surviving spouse pursuant to this Subparagraph.

(2)(a) If an active contributing member or a disability retiree either of whom has at least ten years of creditable service in the system dies and leaves, in addition to a surviving spouse, one or more children under eighteen years of age, each child under age eighteen shall be paid monthly benefits equal to ten percent of the deceased member's average final compensation, or two hundred dollars per month, whichever is greater. However, benefits payable on account of each child, when added to the benefits payable to the surviving spouse, shall not exceed an aggregate of one hundred percent of the deceased member's average final compensation. Benefits for a surviving child shall cease upon the child's attainment of age eighteen years or upon marriage, whichever occurs first, except that benefits shall continue:

(i) For a surviving child to age twenty-three if the child is a full-time, unmarried student at a recognized institution of higher education, high school, or vocational-technical school, and

(ii) For a surviving child with a total physical disability or mental disability if such child had a total physical disability or mental disability at the time of death of the member or acquired such disability prior to the attainment of age eighteen and is dependent upon the surviving spouse or other legal guardian for subsistence.

(b) If an active contributing member or a disability retiree either of whom has at least ten years of creditable service in the system dies and does not leave a surviving spouse but leaves one or more children under the age of eighteen, each child under age eighteen shall be paid monthly benefits equal to twenty-five percent of the deceased member's average final compensation. Benefits paid on account of each child shall not exceed an aggregate of fifty percent of the average final compensation. If the deceased member is survived by only one minor child, the child shall be paid not less than thirty percent of the deceased member's average final compensation. Benefits shall continue after the minor child attains age eighteen as provided in Subparagraph (a) of this Paragraph.

(c) If at the time of a member's death the member is not married to the natural parent of any child or children who are entitled to receive a payment pursuant to this Section and if a trust has been created by the deceased member for the benefit of such child or children, the payment shall be made to any person designated as a trustee by the member on a certified copy of a trust document submitted to the system by the member.

(3) If a member who is eligible for retirement dies before retiring, the surviving spouse shall automatically be paid benefits as though the member had retired on the date of his death and elected Option 2, naming the surviving spouse as beneficiary, or shall be paid benefits as provided in this Section whichever is greater.

(4) Any member who has twelve or more years of service credit established in the retirement system and who terminates covered employment and leaves his accumulated contributions in the retirement system in order to receive a retirement benefit upon reaching the applicable age shall be covered by the survivor benefit provisions found in this Section.

Acts 2012, No. 522, §1; Acts 2013, No. 220, §3, eff. June 11, 2013; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:2242.1 - Creation of Nonhazardous Duty Subplan

PART III. NONHAZARDOUS DUTY SUBPLAN

§2242.1. Creation of Nonhazardous Duty Subplan

A. The Nonhazardous Duty Subplan is created within the Municipal Police Employees' Retirement System for members whose first employment making them eligible for membership in the system occurred on or after January 1, 2013, in nonhazardous duty positions as defined in this Part.

B. Any other provisions of this Chapter or any other laws to the contrary notwithstanding, the retirement of Nonhazardous Duty Subplan members shall be governed by the provisions of this Part; however, if provisions of this Chapter cover matters not specifically addressed by the provisions of this Part or if any of the provisions of this Chapter are made applicable in this Part, then those provisions shall apply to members governed by this Part.

Acts 2012, No. 522, §1.



RS 11:2242.2 - Application; definitions

§2242.2. Application; definitions

Terms not specifically defined in this Section shall have the meanings provided in R.S. 11:2213 unless a different meaning is clearly required by the context. For purposes of this Part:

(1) "Member" or "members" shall mean all persons otherwise qualifying as a member under R.S. 11:2213 whose first employment making them eligible for membership in this system occurred on or after January 1, 2013, who are not eligible by virtue of their position to receive state supplemental pay.

(2) "Subplan" means the Nonhazardous Duty Subplan created by this Part for certain nonhazardous duty service employees within the system.

(3) "System" means the Municipal Police Employees' Retirement System.

Acts 2012, No. 522, §1.



RS 11:2242.3 - Eligibility for plan membership

§2242.3. Eligibility for plan membership

Membership in this subplan is limited to employees whose employment does not qualify them to receive state supplemental pay.

Acts 2012, No. 522, §1.



RS 11:2242.4 - Eligibility for retirement

§2242.4. Eligibility for retirement

Any member of this subplan shall be eligible for retirement if he has:

(1) Thirty years or more of service, at any age.

(2) Twenty-five years or more of service, at age fifty-five or thereafter.

(3) Twenty years of service credit at any age, exclusive of unused annual and sick leave and military service other than qualified military service as provided in 26 U.S.C. 414(u) earned on or after December 12, 1994. Any person retiring under this Paragraph shall have his benefit, inclusive of military service credit and allowable unused annual and sick leave, actuarially reduced. Any member retiring under this Paragraph shall have his benefit actuarially reduced from the earliest age that he would normally become eligible for a regular retirement benefit under Paragraph (1) or (2) of this Section based upon his years of service as of the date of retirement. Any employee who elects to retire under the provisions of this Paragraph shall not be eligible to participate in the Deferred Retirement Option Plan provided by R.S. 11:2221 or the Initial Benefit Option provided by R.S. 11:2224(F).

(4) Ten years or more of service, at age sixty.

Acts 2012, No. 522, §1.



RS 11:2242.5 - Retirement benefit calculation

§2242.5. Retirement benefit calculation

A. Except as provided in Subsection B of this Section, a member shall receive a retirement benefit equal to two and one-half percent of average final compensation for every year of creditable service in this subplan, not to exceed one hundred percent of the member's average final compensation.

B. Retirement benefits for members who had service in hazardous duty or service under existing plans prior to entering this subplan shall upon retirement eligibility receive a retirement benefit for that prior service based on the applicable accrual rate when earned.

C. Average final compensation as defined in R.S. 11:2213 shall be based on all creditable service in the system regardless of the subplan in which such service has been earned.

Acts 2012, No. 522, §1.



RS 11:2242.6 - Deferred Retirement Option Plan; Initial Benefit Option

§2242.6. Deferred Retirement Option Plan; Initial Benefit Option

A member who is eligible for regular retirement may elect to participate in the Deferred Retirement Option Plan in accordance with the provisions of R.S. 11:2221 or the Initial Benefit Option provided by R.S. 11:2224(F).

Acts 2012, No. 522, §1.



RS 11:2242.7 - Disability retirement

§2242.7. Disability retirement

A.(1) Eligibility for disability benefits, procedures for application for disability benefits, procedures for the certification of continuing eligibility for disability benefits, the authority of the board of trustees to modify disability benefits, and procedures governing the restoration to active service of an employee who formerly had a disability shall be as provided in R.S. 11:202 through 225.

(2) The burden of proving that a disability is not based on a preexisting condition, prohibiting receipt of benefits, shall lie with the employee if the physical examination and waiver forms required by R.S. 11:2214(A)(2) have not been submitted to the system.

B.(1) The board of trustees shall award disability benefits to eligible members who have been officially certified as disabled to perform the position held by the member at the time that the disability was incurred or as disabled to perform any other position paying the same salary currently available in the department if the disability is not the result of a preexisting condition. Upon receipt of any application for disability retirement, the system shall request from the chief of police the job descriptions of all positions currently available in the department paying the same salary. Such job descriptions shall be submitted to the system within thirty days, or it shall be presumed that no position is available that pays the same salary. The disability benefit shall be determined as provided in this Section.

(2) Upon application for retirement due to a total and permanent disability, any member with at least ten years creditable service shall receive a disability benefit equal to two and one-quarter percent of his average final compensation multiplied by his years of creditable service, but not less than twenty-five percent nor more than fifty percent of his average final compensation.

(3) In no case shall any disability benefit approved by the board of trustees be paid until all employee and employer contributions are received by the retirement system, covering through the date of termination of employment. Furthermore, no application for disability benefit shall be approved until all previously refunded contributions from the system have been repaid, including compounded interest at the board-approved actuarial valuation rate thereon from the date of refund until repaid in full.

C. Upon attainment of normal retirement age, a disability recipient shall receive the greater of his disability retirement benefit or his vested benefit.

D. Any person who is receiving or has received a disability retirement benefit from any other retirement plan or pension and relief fund for public employees, except disability retirees of this system, shall not be eligible for membership in the Municipal Police Employees' Retirement System if he becomes no longer disabled and returns to service in the same municipality or becomes employed as a policeman or law enforcement officer while receiving a disability benefit.

E.(1) Any disability retiree who is in a coma or who is paraplegic, when such condition is solely the result of injuries sustained in the performance of his official duties and such condition is certified as total and permanent, shall receive a benefit equal to his average final compensation.

(2) Any disability retiree who is blinded or who loses the total use of a limb solely as a result of injuries sustained in the performance of his official duties and whose condition is certified as total and permanent shall receive a benefit equal to his average final compensation. No funds derived from the assessments against insurers pursuant to R.S. 22:1476 shall be used to pay any increased costs or increase in liability of the system resulting from the provisions of this Paragraph.

F. Notwithstanding the provisions of R.S. 11:221(D), any disability benefits granted under the provisions of this Section shall not be reduced because the disability retiree is also receiving social security disability benefits.

Acts 2012, No. 522, §1; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:2242.8 - Survivor benefits

§2242.8. Survivor benefits

Benefits shall be payable to any survivor of an active contributing member who dies before retirement or a disability retiree who dies after retirement as specified in the following:

(1)(a) If an active contributing member or a disability retiree either of whom has at least ten years of creditable service in the system dies and leaves a surviving spouse, the surviving spouse shall receive a benefit calculated according to the regular retirement formula, disregarding age, but not less than twenty-five percent nor more than fifty percent of the member's average final compensation. If the surviving spouse remarries, such benefit shall cease unless remarriage occurs after age sixty years; the benefit shall resume after a subsequent termination of the new marriage and upon approval of the board of trustees.

(b) If the board of trustees determines that an active contributing member is killed as a result of injuries sustained in the line of duty, the cessation of benefits upon remarriage set forth in this Paragraph shall not apply. The surviving spouse shall receive a benefit equal to one hundred percent of the member's average final compensation less any survivor benefits payable to a child or children as provided in this Section. The sum of survivor benefits paid to children and a surviving spouse shall not exceed one hundred percent of the member's average final compensation. No funds derived from the assessments against insurers pursuant to R.S. 22:1476 shall be used to pay any increased costs or increase in liability of the system resulting from the payment of benefits to a surviving spouse pursuant to this Subparagraph.

(2)(a) If an active contributing member or a disability retiree either of whom has at least ten years of creditable service in the system dies and leaves, in addition to a surviving spouse, one or more children under eighteen years of age, each child under age eighteen shall be paid monthly benefits equal to ten percent of the deceased member's average final compensation, or two hundred dollars per month, whichever is greater. However, benefits payable on account of each child, when added to the benefits payable to the surviving spouse, shall not exceed an aggregate of one hundred percent of the deceased member's average final compensation. Benefits for a surviving child shall cease upon the child's attainment of age eighteen years or upon marriage, whichever occurs first, except that benefits shall continue:

(i) For a surviving child to age twenty-three if the child is a full-time, unmarried student at a recognized institution of higher education, high school, or vocational-technical school, and

(ii) For a surviving child with a total physical disability or mental disability if such child had a total physical disability or mental disability at the time of death of the member or acquired such disability prior to the attainment of age eighteen and is dependent upon the surviving spouse or other legal guardian for subsistence.

(b) If an active contributing member or a disability retiree either of whom has at least ten years of creditable service in the system dies and does not leave a surviving spouse but leaves one or more children under the age of eighteen, each child under age eighteen shall be paid monthly benefits equal to twenty percent of the deceased member's average final compensation. Benefits paid on account of each child shall not exceed an aggregate of fifty percent of the average final compensation. If the deceased member is survived by only one minor child, the child shall be paid not less than twenty-five percent of the deceased member's average final compensation. Benefits shall continue after the minor child attains age eighteen as provided in Subparagraph (a) of this Paragraph.

(c) If at the time of a member's death the member is not married to the natural parent of any child or children who are entitled to receive a payment pursuant to this Section and if a trust has been created by the deceased member for the benefit of such child or children, the payment shall be made to any person designated as a trustee by the member on a certified copy of a trust document submitted to the system by the member.

(3) If a member who is eligible for retirement dies before retiring, the surviving spouse shall automatically be paid benefits as though the member had retired on the date of his death and elected Option 2, naming the surviving spouse as beneficiary, or shall be paid benefits as provided in this Section, whichever is greater.

(4) Any member who has twelve or more years of service credit established in the retirement system and who terminates covered employment and leaves his accumulated contributions in the retirement system in order to receive a retirement benefit upon reaching the applicable age shall be covered by the survivor benefit provisions found in this Section.

Acts 2012, No. 522, §1; Acts 2013, No. 220, §3, eff. June 11, 2013; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:2251 - FIREFIGHTERS' RETIREMENT SYSTEM

CHAPTER 9. FIREFIGHTERS' RETIREMENT SYSTEM

§2251. Name and date of establishment

A. A retirement system is hereby established and placed under the management of the board of trustees for the purpose of providing retirement allowances and other benefits under the provisions of this Chapter for firemen employed by any municipality, parish, or fire protection district of the state of Louisiana. The retirement system so created shall be established as of January 1, 1980.

B. It shall have the power and the privileges of a corporation and shall be known as the "Firefighters' Retirement System" and by such name all of its business shall be transacted, all of its funds invested, and all of its cash, securities, and other property held.

Added by Acts 1979, No. 434, §1; Redesignated from R.S. 33:2151 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2252 - Definitions

§2252. Definitions

The following words and phrases, as used in this Chapter, unless a different meaning is plainly required by context, shall have the following meaning:

(1) "Accumulated contributions" shall mean the sum of all the amounts deducted from the earnable compensation of a member and credited to his individual account in the annuity savings fund.

(2) "Actuarial assumptions" shall mean the calculations used by an actuary engaged annually by the board to calculate the amounts necessary to fund the members' annuities. The duties of the actuary are more specifically set forth in R.S. 11:2260(C). "Actuarial equivalent" shall mean the amount required to fund the member's annuity based upon the calculations of the actuary on the basis of mortality tables approved by the board of trustees and regular interest at a rate fixed by the board of trustees. Actuarial assumptions shall be consistently applied to all members of the system. The benefit payable to a member shall be fixed as provided in R.S. 11:2256 and shall not be increased or decreased depending on the accuracy of actuarial assumptions.

(3) "Annuity reserve" shall mean the present value of all payments to be made on account of any annuity, or benefit in lieu of any annuity, computed upon the basis of such mortality tables as shall be adopted by the board of trustees, and regular interest.

(4) "Average final compensation" shall mean the average annual earned compensation of an employee for any period of thirty-six successive or joined months of service as an employee during which the said earned compensation was the highest. In case of interruption of employment, the thirty-six month period shall be computed by joining employment periods immediately preceding and succeeding the interruption. The earnings to be considered for the thirteenth through the twenty-fourth months shall not exceed one hundred fifteen percent of the earnings for the first through the twelfth months. The earnings to be considered for the final twelve months shall not exceed one hundred fifteen percent of the earnings of the thirteenth through the twenty-fourth months.

(5) "Beneficiary" shall mean any person designated to receive a pension, an annuity, a retirement allowance, or other benefit as provided by this Chapter.

(6) "Board of trustees" shall mean the board provided for in R.S. 11:2260 to administer the retirement system.

(7) "Creditable service" shall mean service for which credit is allowable as provided in R.S. 11:2254.

(8) "Director" shall mean the executive director of the Firefighters' Retirement System.

(9)(a) "Earnable compensation" shall mean the full amount of compensation earned by an employee on a regular tour of duty, including supplemental pay paid by the state of Louisiana, but shall not include overtime.

(b) Notwithstanding the provisions of R.S. 11:233(B)(2)(g), any participating employer that defers the payment of regularly scheduled holiday pay and then pays such compensation to its employees in the same calendar year as its deferral in the form of a one-time annual payment shall include such deferred compensation in the employees' earnable compensation for the purpose of calculating and paying employee contributions to this system.

(10) "Employee" shall mean any full-time firefighter or any person in a position as defined in the municipal fire and police civil service system who is employed by a fire department of any municipality, parish, or fire protection district of the state of Louisiana, excepting Orleans and Lafayette Parishes, and who is earning at least three hundred seventy-five dollars per month excluding state supplemental pay.

(11) "Employer" shall mean any municipality, parish, or fire protection district in the state of Louisiana, excepting Orleans and Lafayette Parishes, which employs a full-time fireman, and the Firefighters' Retirement System.

(12) "Medical board" shall mean the State Medical Disability Board, provided for in R.S. 11:219.

(13) "Member" shall include any employee, as defined in Paragraph (10) of this Section, included in the membership of this system as provided in R.S. 11:2253 and may, at the employee's option, include any employee of the retirement system.

(14) "Member's annuity" shall mean that monthly payment provided by the member's accumulated contributions at the time of regular retirement, or death, computed upon the basis of such mortality tables as shall be adopted by the board of trustees and regular interest.

(15) "Membership service" shall mean service as an employee or elected official while a member of this system.

(16) "Overtime" shall mean the additional hours worked above the regular tour of duty required by the local governing authority for which the member works and the compensation therefor. "Overtime" shall also mean additional compensation over the regular rate of pay as required under the federal Fair Labor Standards Act.

(17) "Retirement" shall mean withdrawal from active service with a retirement allowance granted under the provisions of this Chapter.

(18) "Retirement allowance" shall mean any benefit paid to a member under R.S. 11:2256(A) or any optional benefit payable in lieu thereof.

(19) "Retirement system" shall mean the Firefighters' Retirement System as established in R.S. 11:2251.

(20) "Service" shall mean service rendered as an employee as described in Paragraph (10) of this Section.

(21) "Survivor's benefit" shall mean any benefit paid to a survivor of a member under R.S. 11:2256(B).

(22) "Years of creditable service" and "years of service" shall mean the number of twelve-month periods a member has which are creditable toward receiving retirement benefits from the retirement system. Both terms shall include transferred credits and credits for other or related service for which credit may be allowed by the retirement system.

(23) "Years of membership service" shall mean the number of twelve-month periods a member has served while a member of the retirement system.

Added by Acts 1979, No. 434, §1. Acts 1985, No. 775, §1; Acts 1991, No. 715, §1; Redesignated from R.S. 33:2152 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 719, §1; Acts 1997, No. 1220, §1; Acts 1998, 1st Ex. Sess., No. 15, §1, eff. April 24, 1998; Acts 2003, No. 719, §1, eff. June 27, 2003; Acts 2006, No. 492, §1, eff. July 1, 2006; Acts 2008, No. 261, §1, eff. June 17, 2008; Acts 2011, No. 238, §1, eff. June 30, 2011.

NOTE: ACT 1991, NO. 715, §2 PROVIDES "THIS ACT SHALL BECOME EFFECTIVE ON THE EFFECTIVE DATE OF THE MERGER OF ANY FIREFIGHTERS RETIREMENT SYSTEM IN A MUNICIPALITY WHOSE POPULATION IS IN EXCESS OF 450,000 AND THE STATEWIDE FIREFIGHTERS' RETIREMENT SYSTEM BUT NOT EARLIER THAN JULY 1, 1992. THE MERGER OF ANY FIREFIGHTERS RETIREMENT SYSTEM SHALL BE WITH APPROVAL OF THE LOCAL GOVERNING AUTHORITY, A REPRESENTATIVE FROM THE LOCAL FIREFIGHTERS PENSION BOARD, AND THE STATEWIDE FIREFIGHTERS RETIREMENT SYSTEM ENTERING INTO THE MERGER IN ACCORDANCE WITH R.S. 33:2260."



RS 11:2253 - Membership

§2253. Membership

A. The membership of the retirement system shall be composed as follows:

(1)(a)(i) Except as provided in R.S. 11:2252(12), and except as provided further in this Paragraph, any person who becomes an employee as defined in R.S. 11:2252 on and after January 1, 1980, shall become a member as a condition of his employment.

(ii) However, no person who has attained age fifty or over shall become a member of the system, unless the person becomes a member by reason of a merger or unless the retirement system received his application for membership before he attained the age of fifty. No person who has not attained the age of eighteen years shall become a member of the system.

(b)(i) Except as otherwise provided in Item (ii) of this Subparagraph, the mandatory membership provisions of this Paragraph shall be inapplicable with respect to any municipality, parish, or fire protection district which on or before January 1, 1980, enacts an ordinance exempting the municipality, parish, or fire protection district from the provisions of this Paragraph, which ordinance is hereby authorized.

(ii) Subject to the provisions of R.S. 11:2260(A)(11)(h), the mandatory membership provisions of this Paragraph shall apply to the municipality, parish, and fire protection districts in and for the parish of East Baton Rouge with respect to firefighter employees meeting the definition of "employee" under the provisions of this Chapter when the boards of trustees of this retirement system and of the Baton Rouge City Parish Employees' Retirement System enter into an agreement to merge any members of the latter system, who qualify as employees under the provisions of this Chapter, into this system. However, any such agreement shall only be effective upon ratification by ordinance of the Metropolitan Council of the city of Baton Rouge and the parish of East Baton Rouge, with the approval of the mayor-president, and subsequent approval by the Joint Legislative Committee on Retirement.

(2)(a) Any person who has retired from service under any retirement system or pension fund maintained basically for public officers and employees of the state, its agencies or political subdivisions, and who is receiving retirement benefits therefrom may become a member of this system, provided he meets all other requirements for membership. Service credit from the retirement system or pension plan from which the member is retired shall not be used for reciprocal recognition of service with this retirement system, or for any other purpose in order to attain eligibility or increase the amount of service credit in this retirement system.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, any person who has retired from service with a disability pension from any retirement system or pension fund maintained basically for public officers and employees of the state, its agencies or political subdivisions, and who is receiving disability retirement benefits therefrom shall not be eligible for membership in this system.

(3)(a) Any person who is an employee as the term is defined in R.S. 11:2252 on the date that the retirement system is established, except those specifically excluded under Paragraph (2) of this Subsection, may become a member at any time, provided he files with the board of trustees on a form prescribed by such board, a notice of his election to be covered in the membership of the system and completes the necessary forms which may be required by the board. The board shall not approve any credit for prior service.

(b) Any person who is an employee as the term is defined in R.S. 11:2252, who is also a member of any other retirement system in Louisiana when this Chapter takes effect, may elect to cease to be a member in such fund after the effective date of this Chapter and then become a member of the new system, and have credit in each system recognized under the provisions of R.S. 11:142.

B. Should any member, after becoming a member, be absent from service for more than eighteen months and not be entitled to a deferred annuity as provided in this Chapter, or should he withdraw his accumulated contributions, or should he become a beneficiary or die, he shall thereupon cease to be a member.

C.(1)(a) Notwithstanding the provisions of R.S. 11:2252(10) and (11), any full-time firefighter or any person in a position as defined in the municipal fire and police civil service system who is employed by one of the following fire protection districts may, with the approval of the Metropolitan Council and the City-Parish Employees' Retirement Board, become members of the Firefighters' Retirement System:

(i) St. George Fire Protection District No. 2.

(ii) Brownsfield Fire Protection District No. 3.

(iii) Central Fire Protection District No. 4.

(iv) Eastside Fire Protection District No. 5.

(v) East Baton Rouge Fire Protection District No. 6.

(vi) Chaneyville Fire Protection District No. 7.

(vii) Pride Fire Protection District No. 8.

(viii) Alsen-St. Irma Lee Fire Protection District No. 9.

(b)(i) The reassignment of membership provided in this Paragraph shall be treated as a merger subject to the provisions of R.S. 11:2260(A)(11)(b), except that the transaction shall be subject to the approval of the House and Senate committees on retirement meeting jointly.

(ii) Such merger shall be accomplished by having the transferring system transfer funds to the Firefighters' Retirement System in accordance with the provisions of R.S. 11:143(C) and the aggregate amount of funds transferred to the Firefighters' Retirement System shall not be less than sixty percent of the accrued liability assumed.

(iii) The difference between the total accrued liability assumed and the actual funds transferred shall be allocated to the Firefighters' Retirement System from the fund established in R.S. 22:1476(A) for the merger of retirement systems and funds with this system.

(iv) The benefit accrual rate applicable to all service transferred pursuant to this Subsection shall be three and one-third percent.

(2) Any person who becomes employed on or after January 31, 2002, by any fire protection district set forth in Subparagraph (1)(a) of this Subsection shall become a member of this system. The reassignment of the membership of any person who became employed on or before January 30, 2002, and whose membership is reassigned on or after January 31, 2002, pursuant to the provisions of Paragraph (1) of this Subsection shall not be treated as a merger, but shall be executed on an actuarial basis and shall be subject to the provisions of R.S. 11:143, unless such a person’s written application for such reassignment was received by the system on or before January 30, 2002.

D. In any case of doubt, the board of trustees shall be the sole judge as to eligibility for membership.

Acts 1979, No. 434, §1; Acts 1980, No. 178, §1; Acts 1982, No. 169, §1; Redesignated from R.S. 33:2153 by Acts 1991, No. 74, §3, eff. June 25, 1991; Amended by Acts 1992, No. 455, §1, eff. July 1, 1992; Acts 1993, No. 757, §1; Acts 1995, No. 830, §1; Acts 1996, 1st Ex. Sess., No. 76, §1, eff. July 1, 1996; Acts 1997, No. 1218, §1, eff. July 1, 1997; Acts 1997, No. 1220, §1; Acts 1998, 1st Ex. Sess., No. 15, §1, eff. April 24, 1998; Acts 1999, No. 1320, §1, eff. July 12, 1999; Acts 2003, No. 719, §1, eff. June 27, 2003; Acts 2006, No. 492, §1, eff. July 1, 2006; Acts 2006, No. 562, §1, eff. June 23, 2006; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 11:2254 - Creditable service

§2254. Creditable service

A. Creditable service at retirement on which the retirement allowance of a member shall be based shall consist of the membership service rendered by him since he last became a member. Additionally, any active contributing member shall be entitled to receive credit for service as an employee, as the term "employee" is defined in this Chapter, for which the member has not received credit, provided that such service credit is purchased, at the option of the member, under the provisions of R.S. 11:158. No credit shall be given unless and until this amount is paid in full.

B. Any member who has terminated membership in the system and withdrawn his contributions and who later becomes a member of this system shall, after eighteen months of additional service and membership, be eligible to obtain credit for his previous service in the system, provided that he pays back into the system the amount of contributions which was refunded to him plus interest at the system's then currently assumed actuarial valuation rate of interest, compounded annually, from date of refund until date paid.

C. Any member terminated by his employer, which termination has subsequently been declared to have been wrongful, who has withdrawn his contributions during this period of wrongful termination, may repay the refunded contributions without the payment of interest on the refunded amount within thirty days of the exhaustion of all legal remedies or legal delays for appealing decisions regarding such wrongful termination, or within thirty days after reinstatement in his position of employment, whichever is longer. If the repayment of refunded contributions does not take place within this thirty-day period, the member shall repay the amount of the refunded contributions in accordance with the provisions of R.S. 11:144.

D. The system shall permit direct rollovers from other qualified retirement plans. "Direct rollovers" for purposes of this Section shall mean trustee to trustee transfers of sums from other qualified plans which are permitted to roll over sums to other qualified plans under the provisions of the Internal Revenue Code of 1986, as amended. Amounts so rolled over may be used to purchase service credits at the accrual rate established by the system actuary using actuarial assumptions consistently applied, subject to the limitations of Section 415(n) of the Internal Revenue Code of 1986, as amended. Any such service credit may only be purchased if authorized by statutory authority, other than this Subsection, specifically identifying the type of credit authorized to be purchased. Amounts may not be rolled over which are in excess of the amounts which may be used to purchase creditable service under Section 415(n). No member shall receive a benefit for purchased creditable service if to do so would cause the member to receive a retirement benefit for the same service under more than one retirement plan. The system shall also permit members and retirees to make direct trustee to trustee rollovers of those distributions which are eligible for tax-free rollover treatment to other qualified plans as provided in Section 401(a)(31) of the Internal Revenue Code of 1986, as amended.

E. The qualified military service of a member who has been reemployed in accordance with 26 U.S.C. 414(u) shall be treated for vesting and benefit accrual purposes as service completed under Subsection A of this Section if the member timely remits to the system any employee contributions which would have been required but for the member's leave of absence to perform qualified military service in accordance with the terms of federal law.

Added by Acts 1979, No. 434, §1. Amended by Acts 1980, No. 178, §1; Redesignated from R.S. 33:2154 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 324, §1; Acts 1993, No. 756, §1; Acts 2006, No. 492, §1, eff. July 1, 2006; Acts 2006, No. 507, §1, eff. June 22, 2006; Acts 2012, No. 480, §1, eff. July 1, 2012.



RS 11:2254.1 - Conversion of unused leave to creditable service

§2254.1. Conversion of unused leave to creditable service

A.(1) An employer may elect to allow its employees to convert unused earned leave to service credit in accordance with this Section.

(2) For purposes of this Section "unused earned leave" means sick leave, annual leave, and compensatory leave but does not include sick leave as provided for in R.S. 33:1995.

(3) Only an employee of an employer that has elected to allow the conversion of unused earned leave in accordance with this Section may make such a conversion. If an employer elects to allow the conversion of unused earned leave, discretion over whether an employee's leave is converted lies solely with the employee.

(4) The board of trustees shall promulgate all regulations necessary to govern the procedures for employers to elect to allow conversion of unused earned leave and other regulations necessary to implement the provisions of this Section.

B.(1) An election by an employer to allow conversion of leave pursuant to this Section shall be made by adoption of a resolution evidencing such election. Such a resolution shall not become effective until it is submitted to and approved by this system. An election to allow leave conversion pursuant to this Section is irrevocable.

(2) In making such election, the employer shall also elect whether the conversion of leave shall occur on the effective date of an employee's entry into the Deferred Retirement Option Plan or upon the effective date of his separation from service. The election made pursuant to this Paragraph shall be expressly stated in the resolution, shall be applied uniformly to all employees that choose to convert unused earned leave, and is also irrevocable.

C.(1) Unused earned leave that has been accrued and accumulated by an employee, except as provided in Paragraph (2) of this Subsection, and for which payment has not been made shall be converted to years of service credit and applied to the member's account on a proportional basis according to the following fraction: the numerator is the number of hours of leave to be converted and the denominator is the number of hours worked in the employee's particular position which equals the equivalent of one year of work for that position as certified by the employer. The board of trustees may accept the employer's certification or may apply its own yearly equivalence.

(2) The employee solely shall determine the amount of his unused earned leave that is to be converted to service credit; however, such conversion shall not cause the employee's benefit to exceed one hundred percent of his average final compensation. No member, survivor, or beneficiary may use unused earned leave to attain eligibility for any benefit provided by this Chapter.

D. At the time the employee applies for conversion, the employer shall submit to the board a report of unused earned leave, computed in hours only.

E.(1) In order for a conversion of leave that is otherwise authorized to be effective, the employer shall pay into the system an amount which, on an actuarial basis, totally offsets the increase in accrued liability of the system resulting from the conversion. The employer shall pay the actuarial cost of providing the conversion to this system within thirty days after receiving an invoice from this system.

(2) No funds derived from the assessments against insurers pursuant to R.S. 22:1476 shall be used to pay such cost in whole or in part.

(3) The amount payable shall be calculated based on such interest and mortality factors as adopted by the board of trustees.

Acts 2014, No. 403, §1, eff. June 4, 2014.

NOTE: See Acts 2014, No. 403, §2, relative to participants in DROP when their employer elects coverage under this Section.

NOTE: See Acts 2014, No. 403, §3, relative to "accrual" of benefits under the constitution as it relates to this Section.



RS 11:2255 - Transfers of firefighter service

§2255. Transfers of firefighter service

A. Any active contributing member of this system may transfer all of his accredited service which was earned as a full-time firefighter from any other public retirement system in this state if, at the time of the employment for which he desires a transfer of credit, he was under the age of fifty and provided that he is not receiving a regular or disability benefit from any public retirement system; provided, however, service shall not be transferred to this system from any firefighter retirement system or plan, which is eligible to merge with this system pursuant to R.S. 11:2260.

B. The system from which the member transfers such credit shall transfer to this system all employee and employer contributions contributed by or for the transferring member plus interest equal to six percent compounded annually from each year of contribution to the date of transfer; provided that in any system, fund, or plan, where the employer contribution is not at least a fixed percentage of the employee's earnings, an employer's contribution equal to the employee's contributions shall be transferred by the system, fund, or plan from which the person is transferring.

C. In the event that the amount of contribution transferred is less than the amount which would have been contributed by the member and his employer, had all the credit originally been credited in this system, the member, except as provided for herein, shall pay the deficit or difference including the interest thereon at a rate of interest to be determined by the board of trustees, which shall be at a rate of interest of not less than six percent compounded annually.

D. In lieu of paying the deficit or difference plus interest, the person may at his option, but only at the time of transfer, be granted an amount of credit in this system based on the amount of funds actually transferred.

E. All applications for transfers of service as a full-time firefighter must be submitted to the system on or before January 1, 1988.

Acts 1985, No. 461, §1; Acts 1986, No. 490, §1; Redesignated from R.S. 33:2154.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2256 - Benefits; refund of contributions, application, and payment

§2256. Benefits; refund of contributions, application, and payment

A.(1) Any member of this system who has completed at least twenty-five years of creditable service, who has been a member of this system for at least one year, regardless of age, or any member who has completed at least twenty years of creditable service, who has been a member of this system for at least one year, and who has attained the age of fifty years, or any member who has completed at least twelve years of service, who has been a member of this system for at least one year, and who has attained the age of fifty-five shall be entitled to retire from service.

(2) Any member who has completed twenty or more years of creditable service, and at least one year of which shall be as a member of this system, and who leaves employment covered by this system before attaining age fifty shall be entitled to a retirement benefit beginning at age fifty. Any member who has completed twelve years of creditable service, and at least one year of which shall be as a member of this system, and who leaves employment covered by this system before attaining age fifty-five shall be entitled to a retirement benefit beginning at age fifty-five.

(3) Any member who has completed twenty or more years of creditable service and who leaves employment covered by this system before attaining age fifty or any member who has completed twelve or more years of creditable service and who leaves employment covered by this system before attaining age fifty-five may select, at any time prior to thirty days before the date that benefits are scheduled to commence to the member, any optional retirement allowance as provided for in R.S. 11:2259; within the same time period allowed above, the member may change the option selected or the beneficiary of the option selected. However, in the event of the death of the member after the selection of the option but prior to the commencement of benefits, the optional benefit will become payable to the option beneficiary, at the time the member would have otherwise begun to receive benefits. In the event that the member selects neither the maximum regular retirement benefit nor an optional retirement allowance within the time period allowed above, Option 2 will be automatically assumed to have been selected and the member's designated beneficiary shall be the beneficiary of the option. However, in the event that a member has no designated beneficiary, the accumulated contributions of the member shall be refunded to his estate immediately upon receipt of proof of death.

(4) Upon such retirement, the member shall be paid an annual retirement allowance equal to three and one-third percent of his average final compensation multiplied by his total years of creditable service. However, the annual retirement allowance shall not exceed one hundred percent of his average final compensation. The member shall not be paid any amount in excess of the maximum amount permitted under Section 415 of the Internal Revenue Code of 1986, as amended. The foregoing sentence shall not prohibit payments to a member from an excess benefit plan established pursuant to Section 415(m) of the Internal Revenue Code of 1986, as amended, as provided in Section 2272 of this Chapter.

(5) Upon returning to work as a full-time employee covered by this system, retirement benefits shall cease and the employee and employer shall contribute to the system towards creditable service. The member may not change the option which was selected under the first retirement computation.

B.(1) Benefits shall be payable to the surviving eligible spouse or designated beneficiary of a deceased member as specified in the following:

(a)(i) If any active contributing member is killed in the line of duty before he is eligible to retire, and leaves a surviving eligible spouse, the spouse shall be paid, on a monthly basis, an annual benefit equal to two-thirds of the deceased member's average final compensation.

(ii) The board of trustees shall promulgate rules pursuant to the Administrative Procedure Act, R.S. 49:950 et seq., to provide for a procedure for determining whether a member was killed in the line of duty. The board shall use its discretion in applying the procedure. The board's promulgation of the rules and application of the procedure shall be in compliance with its fiduciary obligations as set forth in this Title.

(b) If any active contributing member dies before he is eligible to retire from a cause not in the line of duty and leaves a surviving eligible spouse, the spouse shall be paid, on a monthly basis, an annual benefit equal to three percent of the deceased member's average final compensation multiplied by his total years of creditable service; however, in no event shall the annual benefit be less than forty percent nor more than sixty percent of the deceased member's average final compensation.

(c) If the surviving spouse receiving benefits under Subparagraph (a) or (b) of this Paragraph remarries, such benefits shall continue without interruption, regardless of when the remarriage occurs.

(d) If any active contributing member who is eligible for retirement dies before retiring, the member's designated beneficiary shall automatically be paid benefits as though the member had retired on the date of the death and elected Option 2 of R.S. 11:2259, naming the member's designated beneficiary as beneficiary of the option. This benefit shall be payable even though the member may not have completed one year of membership service at the date of death. Any person entitled to benefits under this Subparagraph may decline such benefits and elect to receive benefits under Subparagraph (a) or (b) of this Paragraph, whichever is applicable.

(e) Benefits shall be payable to the surviving eligible spouse of a disability retiree who dies after retirement as specified in R.S. 11:2258(C).

(f) For purposes of this Subsection, "surviving eligible spouse" means the spouse who was married to and living with the member at the time of his death.

(2) Benefits shall be payable to the surviving child or children of a deceased member or retiree as specified in the following:

(a) If any active contributing member or a disability retiree dies and leaves in addition to a surviving spouse, one or more children under eighteen years of age, each child under age eighteen shall be paid, on a monthly basis, an annual benefit equal to ten percent of the deceased member's or retiree's average final compensation, or two hundred dollars per month, whichever is greater. However, benefits payable on account of each child, when added to the benefits payable to the surviving eligible spouse, shall not exceed an aggregate of one hundred percent of the average final compensation. Benefits for a surviving child shall cease upon the child's attaining age eighteen years or upon marriage, whichever occurs first, except that benefits shall continue for an unmarried surviving child who has a physical or intellectual disability as provided in Paragraph (3) of this Subsection. Additionally, any unmarried surviving child, who graduates from high school and enrolls, on a full-time basis, in an institute of higher education, shall have his benefit continued as long as he remains enrolled on a full-time basis and remains unmarried; however, the benefit payments shall not extend past four additional years nor past the surviving child's twenty-second birthday. Benefits payable under the provisions of this Subparagraph may be paid in trust as provided in R.S. 11:2256.2.

(b) If a member or a disability retiree dies and does not leave a surviving spouse but leaves two or more children under the age of eighteen, each child under age eighteen shall be paid, on a monthly basis, an annual benefit equal to thirty percent of the deceased member's or retiree's average final compensation. Benefits paid on account of all children shall not exceed, on a monthly basis, an annual benefit in the aggregate of sixty percent of the average final compensation. In the event the deceased member or disability retiree is survived by only one minor child, the child shall be paid, on a monthly basis, an annual benefit of not less than forty percent of the deceased member's or retiree's average final compensation. Benefits shall continue after the minor child attains age eighteen as provided in Paragraph (3) of this Subsection. Benefits payable under the provisions of this Subparagraph may be paid in trust as provided in R.S. 11:2256.2.

(3) Benefits shall be payable as specified in this Paragraph to any surviving child of a deceased member or retiree if the child has a total physical disability or an intellectual disability. The surviving child of a deceased active contributing member, a deceased disability retiree, or a deceased regular retiree, whether under or over the age of eighteen years, shall be entitled to the same benefits, payable in the same manner as are provided in this Section for minor children, if the child has a total physical disability or an intellectual disability and had such disability at the time of death of the member or retiree, and the child is dependent upon the surviving spouse or other legal guardian for subsistence. Benefits payable under the provisions of this Paragraph may be paid in trust as provided in R.S. 11:2256.2.

(4) Any benefit payable under this Subsection shall be paid on an actuarial basis.

(5) Effective January 1, 2007, if a member dies while on a leave of absence to perform qualified military service as described in 26 U.S.C. 414(u), his beneficiary is entitled to any benefit, except benefits that accrued during the period of qualified military service, that would have been provided under the plan had the member resumed and then terminated employment due to death, in accordance with 26 U.S.C. 401(a)(37); however, the member's beneficiary is entitled to benefits that accrued during the period of qualified military service if the beneficiary timely remits to the system any employee contributions which would have been required but for the member's leave of absence to perform qualified military service in accordance with the terms of federal law and R.S. 11:2254.

C. Should a member die before retirement and no one be entitled to survivors' benefits, the amount of his accumulated contributions standing to the credit of his individual account shall be paid to his estate or to such person as he shall have nominated by written designation, duly executed and filed with the board of trustees.

D. Notwithstanding any provision of Subsection A of this Section or any other provision of law to the contrary, when the retirement plan of any municipality, parish, or fire protection district merges its active members into the system, the persons merged shall not be eligible to receive a benefit from the system until one year after the effective date of the merger. However, if a member who is merged into the system, would normally be eligible to retire based on his age and total years of service credit prior to one year after the merger, he may retire, and the benefits shall be the obligation of the municipality until one year after the date of the merger.

E.(1) Any member who ceases to be an employee, except by death or retirement under the provisions of this Subpart, may apply for and obtain a refund of the amount of the accumulated contributions on deposit in his individual account in the Annuity Savings Fund. No refund shall be payable to any applicant if the applicant becomes employed again as an employee as defined in R.S. 11:2252(9) prior to the processing of his refund request by the retirement system.

(2) In order to obtain a refund, the member must complete and submit an application form furnished by the system. The member's application form must be certified by the employer but no earlier than thirty days after termination or resignation.

(3)(a) Except as provided in Subparagraph (b) of this Paragraph, refunds of accumulated employee contributions shall not be payable until at least ninety days after termination or resignation, but not until all employee contributions for the member have been received by the retirement system. Refunds of accumulated employee contributions for members who previously assigned their contributions in consideration of a loan will be processed under the provisions of R.S. 11:2265.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, the board of trustees may authorize the refund of accumulated employee contributions after at least forty-five days have elapsed after termination or resignation, provided any such accelerated refund is based on a bona fide emergency circumstance. Every such accelerated refund must be approved by the board at a regularly scheduled or specially scheduled board meeting before the refund is paid.

(4) No interest shall be credited to any individual account and no interest shall be paid on funds withdrawn from the retirement system.

F.(1) The board of trustees may implement a court order which is not rendered against the system if all of the following are satisfied:

(a) The court order applies to another Louisiana public retirement or pension system, plan, or fund.

(b) The order applies to the benefits related to the creditable service in the other system earned or accrued by a member of this system.

(c) The court order directs the system to which it applies to pay benefits to the member or to another person or both.

(d) The assets and creditable service to which the order applies have been transferred from the other system to this system.

(2)(a) The board may apply the provisions of this Subsection to a court order regardless of the date of such order.

(b) The application of the order shall not diminish or impair the benefits which the order directs the other system to pay to the member or any other person named in the order; however, the board's implementation of the order shall not result in the sum of benefits paid to the member or any other person being in excess of the benefits the board would pay in the absence of the order, nor shall the implementation result in the board paying a benefit sooner than it would in the absence of the order.

G. Notwithstanding any other provision of law to the contrary, the board of trustees may implement a court order directing payment of any portion of a benefit to a trust pursuant to the provisions of R.S. 11:2256.2.

Acts 1979, No. 434, §1; Acts 1980, No. 178, §1; Acts 1980, No. 799, §1; Acts 1981, No. 609, §1; Acts 1982, No. 16, §1; Acts 1982, No. 684, §1; Acts 1983, No. 229, §1; Acts 1984, No. 472, §1; Redesignated from R.S. 33:2155 by Acts 1991, No. 74, §3, eff. June 25, 1991; Amended by Acts 1992, No. 253, §1, eff. July 1, 1992; Acts 1992, No. 455, §1, eff. July 1, 1992; Acts 1992, No. 1094, §1, eff. July 1, 1992; Acts 1995, No. 596, §1, eff. July 1, 1995; Acts 1995, No. 597, §1; Acts 1999, No. 1320, §1, eff. July 12, 1999; Acts 2003, No. 719, §1, eff. June 27, 2003; Acts 2006, No. 492, §1, eff. July 1, 2006; Acts 2008, No. 496, §1, eff. June 25, 2008; Acts 2012, No. 427, §1; Acts 2012, No. 480, §1, eff. July 1, 2012; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:2256.1 - Removal of former spouse as beneficiary; restoration of benefits

§2256.1. Removal of former spouse as beneficiary; restoration of benefits

A. Notwithstanding any other provision of law to the contrary, any retiree may remove a former spouse as a beneficiary of any benefits paid or payable to the former spouse from this system, provided the former spouse consents to such removal and the consent is evidenced by a certified court order issued in connection with a divorce proceeding relative to the retiree and former spouse.

B. The benefit payable to any retiree who provides for removal of a former spouse as a beneficiary pursuant to Subsection A of this Section shall be restored to the maximum amount payable under R.S. 11:2256(A)(4), less any reduction required to account for the time that the former spouse was a beneficiary.

C. The phrase "benefits paid or payable" as used in this Section shall include but not be limited to benefits provided for in R.S. 11:2256, 2257, and 2258 and any death benefit accrued to the former spouse as part of the former community property regime.

Acts 2007, No. 143, §1, eff. June 25, 2007; Acts 2014, No. 504, §1, eff. June 5, 2014.



RS 11:2256.2 - Designation of benefits to be paid in trust

§2256.2. Designation of benefits to be paid in trust

A. A member may designate all or a portion of any benefit paid in accordance with R.S. 11:2256 or 2259 to be paid in trust to his surviving minor child or his child with a physical or mental disability regardless of such child's age, if the terms of the trust so provide and if the system is provided with a certified copy of the trust document. Such benefit or designated portion of a benefit shall be paid to the trust for addition to the trust property.

B. If the trust is contested by any party or the distribution is challenged by a former spouse of the member, the system shall withhold all benefit payments or if a concursus proceeding is filed deposit them in the registry of the court until there is a final binding legal agreement or judgment regarding the proper payment of benefits.

C. If the trust terminates under the terms of the trust prior to the death of a designated beneficiary, then any benefit or portion thereof payable after the date of termination of the trust shall be paid directly to the legal guardian of each trust beneficiary.

D. The trustee of the trust shall immediately notify the system in writing of the death of a beneficiary. Upon the death of a beneficiary, benefit payments from the system to the trust on behalf of the deceased beneficiary shall cease.

E. For purposes of this Section only, the term "child" means the issue of a marriage of a member of this system, the legally adopted child of a member of this system, a child born outside of marriage of a female member of this system, or the child of a male member of this system if acknowledged or filiated pursuant to the provisions of the Civil Code.

Acts 2012, No. 427, §1; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:2257 - Deferred Retirement Option Plan

§2257. Deferred Retirement Option Plan

A. In lieu of terminating employment and accepting a service retirement allowance under R.S. 11:2256, any member of this system who has not less than twenty years of creditable service and who is eligible to receive a service retirement allowance may elect to participate in the deferred retirement option plan and defer the receipt of benefits in accordance with the provisions of this Section.

B. For purposes of this Section, creditable service shall include service credit reciprocally recognized under R.S. 11:142, but for eligibility purposes only.

C. The duration of participation in the plan shall be specified and shall not exceed three years.

D. A member may participate in the plan only once.

E. Upon the effective date of the commencement of participation in the plan, membership in the system shall terminate and neither employee nor employer contributions shall be payable. For purposes of this Section, compensation and creditable service shall remain as they existed on the effective date of commencement of participation in the plan. The monthly retirement benefits that would have been payable, had the member elected to cease employment and receive a service retirement allowance, shall be paid into the deferred retirement option plan account. Upon termination of employment, deferred benefits shall be payable as provided by Subsection H.

F.(1) A person who participates in this program shall not be eligible to receive a cost-of-living increase from the retirement system while participating and shall not be eligible until his employment which makes him eligible to be a member of this system has been terminated for at least one full year.

(2)(a) With respect to any individual who was eligible to participate in the Deferred Retirement Option Plan before January 1, 2004, after a person who participates in the plan has terminated the employment which made him eligible to be a member of this system, his individual account balance in the plan shall earn interest at a rate equal to the percentage rate of return of the system's investment portfolio, less the cost of merger notes, as certified by the actuary in his yearly evaluation report, less the cost of administering the Deferred Retirement Option Plan to be determined annually by the board of trustees. This interest shall be credited to the retiree's individual account balance on an annual basis. However, if such an individual returns to employment which makes him eligible to be a member of this system, his individual account balance in the plan shall not earn interest while he remains so employed.

(b) With respect to any individual who becomes eligible to participate in the Deferred Retirement Option Plan on or after January 1, 2004, and except as provided in Subparagraph (d) of this Paragraph, all amounts which remain credited to the individual's subaccount after termination of participation in the plan shall be placed in liquid asset money market investments at the discretion of the board of trustees. Such account balances shall be credited with interest at the actual rate of return earned on such account balance investments less one-fourth of one percent per annum; or at the option of the system, the funds may be credited to subaccounts as herein established:

(i) The contributing period shall mean that time period when funds are being credited to the participant's subaccount which is maintained by the system.

(ii) After the contributing period ends, the balance of the subaccount may then be transferred to a self-directed subaccount. The period after the contributing period ends shall be known as the investment period. Both subaccounts shall be within the Deferred Retirement Option Plan established in this Section. Management of the funds shall be by the system during the contributing period. When the funds are transferred to the self-directed subaccount for the investment period, the system is authorized to hire a third-party provider. The third-party provider shall act as an agent of the system for purposes of investing balances in the self-directed subaccounts of the participant as directed by the participant. The participant shall be given such options as comply with federal law for self-directed plans.

(c) The participant in the self-directed portion of this plan agrees that the benefits payable to the participant are not the obligations of the state or the system and that any returns and other rights of the plan are the sole liability and responsibility of the participant and the designated provider to which contributions have been made. Furthermore, each participant, in accordance with this provision, shall expressly waive his rights as set forth in Article X, Section 29(A) and (B) of the Louisiana Constitution as it relates to his subaccount in the self-directed portion of the plan. By participating in the self-directed portion of the plan, the participant agrees that he and the provider shall be responsible for complying with all applicable provisions of the Internal Revenue Code. The participant also agrees that if any violation of the Internal Revenue Code occurs as a result of the participant's participation in the self-directed portion of the plan, it shall be the sole responsibility and liability of the participant and the provider, not the state or the system. There shall be no liability on the part of and no cause of action of any nature shall arise against the state, the system, or its agents or employees, for any action taken by the participant for choices the participant makes in relationship to the funds in which he chooses to place his subaccount balance.

(d)(i) Notwithstanding the provisions of Subparagraphs (b) and (c) of this Paragraph, any individual who becomes eligible to participate in the Deferred Retirement Option Plan on or after January 1, 2004, may make an irrevocable written election to waive his rights as set forth in Article X, Section 29 of the Louisiana Constitution as it relates to the interest earned by his Deferred Retirement Option Plan account. After any such person who participates in the plan has terminated the employment which made him eligible to be a member of this system, his individual account balance in the plan shall earn interest at a rate equal to the percentage rate of return of the system's investment portfolio, less the cost of merger notes as certified by the actuary in his yearly valuation report, less the cost of administering the Deferred Retirement Option Plan to be determined annually by the board of trustees. However, by making such an election, the person shall expressly acknowledge that his account shall be debited in the event the system's investment portfolio experiences a negative earnings rate. The member shall further expressly acknowledge his consent to having the value of his account balance permanently reduced as a result of the devaluation of system assets caused by such a negative earnings rate. As a precondition of making this election, the member shall expressly acknowledge his understanding of the possibility of such account reductions.

(ii) The provisions of this Subparagraph shall apply prospectively only, beginning effective July 1, 2006. Waivers executed during the 2006 calendar year shall be applicable to interest that is posted effective on or after January 1, 2007.

(iii) Any individual who becomes eligible to participate in the Deferred Retirement Option Plan on or after January 1, 2004, and who does not elect to waive his rights pursuant to Item (i) of this Subparagraph, shall continue to be governed by the provisions of Subparagraphs (b) and (c) of this Paragraph.

(iv) Should any participant's waiver executed pursuant to the provisions of Item (i) of this Subparagraph be declared null, void, inapplicable, or unenforceable, the participant's individual account shall be treated as though he had not executed such waiver, and the balance therein shall be adjusted to reflect such treatment.

G. Repealed by Acts 2003, No. 962, §2, eff. Jan. 1, 2004.

H. Upon termination of employment at the end of the specified period of participation, a participant in the plan shall receive, at his option, a lump sum payment from the account equal to the payments to the account, or a true annuity based upon his account, or he may elect any other method of payment if approved by the board of trustees. The monthly benefits that were being paid into the fund during the period of participation shall begin being paid to the retiree.

I.(1) If a participant dies during the period of participation in the program, a lump sum payment equal to his account balance shall be paid to his named beneficiary or, if none, to his estate; in addition, normal survivor benefits payable to survivors of retirees shall be payable.

(2) If a participant terminates employment prior to the end of the specified period of participation he shall receive, at his option, a lump sum payment from the account equal to the payments to the account, or a true annuity based upon his account balance, or he may elect any other method of payment if approved by the board of trustees.

(3) The monthly benefits that were paid into the fund during the period of participation shall begin being paid to the retiree.

J.(1) If employment is not terminated at the end of the period specified for participation, payments into the account shall cease.

(2) Payment from the account shall not be made until employment is terminated, nor shall the monthly benefits being paid into the fund during the period of participation be payable to the individual until he terminates employment.

(3) Upon termination of employment a member shall receive, at his option, a lump sum payment from the account equal to the payments to the account, or a true annuity based upon his account balance, or he may elect any other method of payment if approved by the board of trustees.

K.(1) If employment is not terminated at the end of the period specified for participation, he shall resume active contributing membership in the system.

(2) Upon termination of employment, the monthly benefits which were being paid to the fund shall begin to be paid to him. He may not change the option which was originally selected.

(3) Upon termination of employment, he shall receive an additional retirement benefit based on his additional service rendered since termination of participation in the fund, using the normal method of computation of benefit, subject to the following:

(a) If his period of additional service is less than thirty-six months, the average compensation figure used to calculate the additional benefit shall be that used to calculate his original benefit.

(b) If his period of additional service is thirty-six or more months, the average compensation figure used to calculate the additional benefit shall be based on his compensation during the period of additional service.

(c) The option used shall be that applicable to the original benefit.

(d) In no event shall the additional benefit exceed an amount which, when combined with the original benefit, equals one hundred percent of the average compensation figure used to compute the additional benefit.

(4) If he dies or acquires a disability during the period of additional service, he shall be considered as having retired on the date of death or commencement of disability.

Acts 1984, No. 450, §1; Acts 1985, No. 153, §1; Acts 1985, No. 458, §1; Redesignated from R.S. 33:2155.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Amended by Acts 1991, No. 57, §1, eff. June 25, 1991; Acts 1992, No. 496, §1, eff. July 1, 1992; Acts 2001, No. 1028, §1 ; Acts 2003, No. 962, §§1, 2, eff. Jan. 1, 2004; Acts 2004, No. 532, §1, eff. June 25, 2004; Acts 2006, No. 566, §1, eff. June 23, 2006; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: See Acts 2004, No. 532, §2, relative to persons electing to have retirement benefits deposited in his DROP account before effective date of the Act.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:2258 - Disability retirement

§2258. Disability retirement

A.(1) Except as provided in Paragraph (2) of this Subsection, eligibility for disability benefits, procedures for application for disability benefits, procedures for the certification of continuing eligibility for disability benefits, the authority of the board of trustees to modify disability benefits, and procedures governing the restoration to active service of an employee who formerly had a disability shall be governed by the provisions of R.S. 11:215 through 224.

(2)(a) No member is eligible for a disability benefit if his disability is a direct or indirect result of a condition that existed prior to membership in this system. For example but not as a limitation, if a member's disability develops because his service exacerbates an injury sustained prior to membership in this system, he is not eligible for benefits stemming from that disability.

(b) In determining whether a member's disability is a result of a condition that existed prior to membership in this system, the board of trustees shall consider medical and other factual information; however, the board shall not consider the fact that the member was determined by medical examination to be fit for employment as a firefighter as indicative of the absence of preexisting conditions.

B. The board of trustees shall award disability benefits to eligible members who have been officially certified as having a disability by the State Medical Disability Board unless the board of trustees determines that the disability is a direct or indirect result of a condition that existed prior to employment in this system. The disability benefit shall be determined as follows:

(1)(a) Upon retirement for disability, any member under the age of fifty years shall receive a retirement allowance as provided in Subparagraph (c) or (d) of this Paragraph, whichever is applicable.

(b) Upon retirement for disability, any member who has attained the age of fifty years shall receive the greater of: either a retirement allowance based on his creditable years of service as provided in R.S. 11:2256 or the benefit provided by Subparagraph (c) or (d) of this Paragraph, whichever is applicable.

(c) Any member who acquires a total disability from an injury received in the line of duty, even though the member may have less than five years of creditable service, shall be paid, on a monthly basis, an annual pension of sixty percent of the average final compensation being received at the time of disability.

(d) Any member of the system who has acquired a disability or incapacitating condition because of continued illness or as a result of any injury received, even though not in the line of duty, and who has five years of creditable service, but is not eligible for retirement under the provisions of R.S. 11:2256 may apply for retirement under the provisions of this Section and shall be retired on seventy-five percent of the retirement salary to which he would be entitled under R.S. 11:2256 if he were eligible thereunder or twenty-five percent of the member's average salary, whichever is greater.

(2)(a) Notwithstanding any other provision of law to the contrary, a retired member or a Deferred Retirement Option Plan participant who acquires a disability for any reason provided for by law shall be permitted to apply for conversion of a service retirement to a service connected disability retirement.

(b) To convert to a service connected disability retirement, pursuant to this Subparagraph, the applicant must demonstrate by clear and convincing evidence that the conditions causing the disability occurred during active employment as a firefighter, even though the actual physical disability may not have become manifest until after the effective date of either commencement of participation in the Deferred Retirement Option Plan or commencement of a service retirement.

(c) The actuarial cost of any service connected disability benefit granted to a person pursuant to this Section shall not exceed the actuarial cost of the same person's service retirement. In applying for this benefit, the member consents to any recalculation of the retirement benefit to provide actuarial equivalence with the service retirement benefit. Any option selected by the person with regard to the receipt of his service retirement benefit shall be preserved.

(d) The authority of a retired member or a Deferred Retirement Option Plan participant to convert from a service retirement to a service connected disability retirement pursuant to the provisions of this Paragraph shall cease on July 1, 2016. The Public Retirement Systems' Actuarial Committee shall publish reports as part of the actuarial valuations of this system and the reports shall include the results of studies of the actuarial impact of all such conversions occurring between July 1, 2001, and June 30, 2006; July 1, 2006, and June 30, 2011; and July 1, 2011, and June 30, 2016.

C. Should a member who is on disability retirement die and leave a surviving spouse, the surviving spouse shall receive a benefit of two hundred dollars per month. When the member takes disability retirement he may in addition take an actuarially reduced benefit in which case the member's surviving spouse shall receive fifty percent of the disability benefit being paid immediately prior to the death of the retiree with a disability. If the surviving spouse receiving benefits pursuant to this Subsection remarries, such benefits shall continue without interruption, regardless of when the remarriage occurs.

D. Notwithstanding the provisions of R.S. 23:1225, when any member acquires a disability and is entitled to a disability benefit from the retirement system, the disability benefit payable for any month that the member is also receiving worker's compensation benefits shall be reduced, if necessary, so that the total of both benefits shall not exceed the member's average final compensation. The benefit to be paid shall be computed such that the disability benefit from the retirement system and the worker's compensation benefit shall each be paid in respect to the ratio that each individual benefit bears to the total of both benefits, to which the member would be entitled prior to reduction, multiplied by the average final compensation of the member.

E. Should any member who is on disability retirement cease to have a disability as determined by the State Medical Disability Board, the disability benefit being paid by the retirement system shall cease, and the former employing agency shall reemploy the member in the same rank and position that he held at the time of the occurrence of his disability, and at the same rate of pay. In the event that no such rank and position is available in the fire service of the former employing agency, the member shall be reemployed in a comparable position in the municipality or parish of the former employing agency if such a position is available.

Added by Acts 1979, No. 434, §1. Amended by Acts 1980, No. 799, §2, eff. Aug. 1, 1980; Acts 1985, No. 297, §1; Redesignated from R.S. 33:2156 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 447, §1; Acts 1995, No. 1047, §1; Acts 2001, No. 733, §1; Acts 2006, No. 588, §1, eff. July 1, 2006; Acts 2008, No. 75, §1, eff. June 5, 2008; Acts 2011, No. 277, §1, eff. July 1, 2011; Acts 2014, No. 811, §4, eff. June 23, 2014; Acts 2016, No. 209, §1, eff. May 26, 2016.

NOTE: SEE ACTS 1985, NO. 297, §2.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:2258.1 - Disability benefits; appeal

§2258.1. Disability benefits; appeal

A. A member may appeal a decision made pursuant to R.S. 11:218(D)(2) or (3), regarding eligibility for disability benefits, by filing a petition in the appropriate district court within thirty days after receipt of written notice of the decision.

B. An appeal of a decision regarding eligibility for disability benefits pursuant to R.S. 11:2258(A)(2) may be instituted by the member or his beneficiary by filing a petition in the appropriate district court within thirty days after receipt of written notice of the decision.

Acts 2016, No. 78, §1, eff. May 11, 2016; Acts 2016, No. 209, §1, eff. May 26, 2016.



RS 11:2259 - Optional allowances

§2259. Optional allowances

A.(1) With the provision that no optional selection shall be effective in case a beneficiary dies within thirty days after retirement and that such a beneficiary shall be considered as an active member at the time of death, until the first payment on account of any benefit becomes due, any member may elect to receive his benefit in a retirement allowance payable throughout life, or he may elect to receive the actuarial equivalent at the time of his retirement allowance in a reduced allowance payable throughout life, with the provision that:

Option 1. If he dies before he has received in member's annuity payments the present value of his member's annuity as it was at the time of his retirement, the balance shall be paid to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees; or

Option 2. Upon his death, his reduced retirement allowance shall be continued throughout the life and paid to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees at the time of his retirement; or

Option 3. Upon his death, one-half of his reduced retirement allowance shall be continued throughout the life of and paid to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees at the time of his retirement; or

Option 4. Some other benefit or benefits shall be payable to any or all of the following persons: the member, the member's spouse, the member's child or children with a permanent mental or physical disability, or the member's dependent minor child or children as he shall nominate, provided such other benefit or benefits, together with the reduced retirement allowance, shall be certified by the actuary to be of equivalent value to his retirement allowance and approved by the board of trustees.

(2) For the purposes of this Subsection, the term "person" includes a trust as provided in R.S. 11:2256.2.

B. However, should the member be single at the time of retirement and after retirement become married, the retiree may select an option for his new spouse, provided the member and the spouse have been married for a period of twelve months prior to selection of the option. The benefit paid to the member who selects a different option under this Subsection shall be actuarially equivalent to the benefit payable immediately prior to the election.

C. Initial benefit option. (1) The initial benefit option provided in this Subsection is available to a member who has not participated in the Deferred Retirement Option Plan provided in this Chapter and who selects the maximum benefit provided in Subsection A (introductory paragraph) of this Section, or Option 2, 3, or 4 thereof and, if this initial benefit option is selected, the person shall thereafter be ineligible to participate in the Deferred Retirement Option Plan under this Chapter.

(2) If a member selects the initial benefit option provided in this Subsection, the member may receive an initial benefit plus a reduced monthly retirement allowance, provided the initial benefit together with the reduced monthly retirement allowance shall equal the actuarially equivalent amount of his maximum retirement allowance.

(3) The initial benefit, as determined by the member, shall not exceed an amount equal to thirty-six payments of the member's maximum retirement allowance.

(4) At the option of the member, the initial benefit shall be paid as a lump-sum payment or shall be placed in an account called an "initial benefit account", established in accordance with the same procedures set forth in R.S. 11:2257, with interest credited thereto and monthly payments made from the account in accordance therewith.

(5) The monthly retirement benefit received by the retiree and the beneficiary or survivor shall be based on the amount otherwise payable under the retirement option selected by the member, which shall be actuarially reduced by a prorated amount calculated to offset the cost of the initial benefit payment.

(6) If a change in option selection is allowed under the provisions of Subsection B of this Section, the monthly benefit payable under those provisions shall be actuarially reduced by a prorated amount calculated to offset the cost of the initial benefit payment.

(7) A person who retires under the provisions of disability retirement may not select the initial benefit option.

(8) Cost-of-living adjustments granted by the board of trustees to retirees who select the initial benefit option shall be computed on the basis of each retiree's regular monthly retirement benefit or on the basis of each beneficiary or survivor's benefit based on the option selected as reduced and shall not be computed on the initial benefit received either as a lump sum or paid pursuant to R.S. 11:2257.

Added by Acts 1979, No. 434, §1; Redesignated from R.S. 33:2157 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 356, §1, eff. July 1, 1997; Acts 1999, No. 354, §1, eff. June 16, 1999; Acts 2006, No. 682, §1, eff. June 29, 2006; Acts 2012, No. 427, §1; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:2260 - Administration

§2260. Administration

A. Board of trustees:

(1) The general administration and responsibility for the proper operation of the retirement system and for making effective the provisions of this Chapter are hereby vested in a board of trustees which shall be organized immediately after a majority of the trustees provided for in this Section shall have qualified and taken the oath of office. The administration of this system shall be domiciled in East Baton Rouge Parish except in such case as there is provision for joint administration of this system with another state or statewide retirement system.

(2) The board shall consist of ten trustees as follows:

(a) Two members of the Professional Fire Fighters Association who shall be members of the system and who shall be elected by a majority of the officers of the association as follows:

(i) One member shall be elected in December, 1988, to take office January 1, 1989, to serve until January 1, 1992, and his successor shall be elected for a term of five years, commencing on January 1, 1992.

(ii) One member shall be elected in December, 1988, to take office January 1, 1989, to serve until January 1, 1993, and his successor shall be elected for a term of five years, commencing on January 1, 1993.

(b) A fire chief who is chief of a fire department participating in the system and who is a member of the system, shall be elected in December, 1988 by a majority of the fire chiefs of fire departments participating in the system, to take office January 1, 1989, to serve until January 1, 1991, and his successor shall be elected for a term of five years, commencing on January 1, 1991.

(c) Two mayors appointed by the Louisiana Municipal Association from municipalities having fire departments participating in the system, to serve at the pleasure of the Louisiana Municipal Association.

(d)(i) A member of the House Committee on Retirement appointed by the speaker, or the member's designee.

(ii) The chairman of the Senate Committee on Retirement, or his designee.

(e) A retiree of the system, who shall be elected by a majority vote of the members of the board from at least three nominees submitted by the retired members of the system, for a term of five years, commencing on January 1, 1989.

(f) The state treasurer or his designee.

(g) The commissioner of administration or his designee.

(3) If an active member dies while serving on the board, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled. If an active member's status changes such that he would no longer qualify for the position he holds on the board of trustees, or if an active member retires or a member terminates employment after participating in the Deferred Retirement Option Plan and retires, while serving on the board, he shall continue to serve until his term expires. If any other vacancy occurs in the office of a trustee, the vacancy shall be filled for the unexpired term in the same manner as was previously filled. Should the term of a board member expire during the period of participation in the Deferred Retirement Option Plan, he shall be eligible to seek reelection to his position while participating in the Deferred Retirement Option Plan.

(4) The trustees shall receive for attendance at meetings of the board, not to exceed fifteen meetings per annum, a per diem as provided in R.S. 11:182(A) and they shall be reimbursed from the expense fund for all necessary expenses that they may incur through service on the board.

(5) Each trustee shall, after his appointment or election, take an oath of office that, so far as it devolves upon him, he shall diligently and honestly administer the affairs of the said board, and that he shall not knowingly violate or willingly permit to be violated any of the provisions of law applicable to the retirement system. Such oath shall be subscribed to by the member making it, and certified by the officer before whom it is taken, and immediately filed in the office of the secretary of state.

(6) Each trustee shall be entitled to one vote on the board. An affirmative vote by at least five members of the board of trustees shall be necessary for a decision by the trustees at any meeting of the board. The phrase "affirmative vote" shall mean that the vote shall be cast in favor of approving any motion.

(7) The board of trustees is authorized to use interest earnings on investments of the system in excess of normal requirements, as determined by the actuary, to provide annual supplemental monthly cost-of-living adjustments. The supplemental monthly cost-of-living adjustments shall be computed on the current retirement or survivor's benefit. The annual supplemental monthly cost-of-living adjustment shall not be more than three percent in any year. Such benefits shall be paid only when funds are available from this source and payments shall be made in such manner and in such amounts as may be determined by the board of trustees, based on the funds available.

(8) A majority of the board of trustees shall elect from its membership a chairman. A majority of the board shall also appoint a secretary to the board, define his duties, and set his compensation. The board of trustees shall engage such actuarial and other services as shall be required to transact the business of the retirement system. The compensation of all persons engaged by the board of trustees, and all other expenses of the board necessary for the operation of the retirement system shall be paid at such rates and in such amounts as the board of trustees shall approve.

(9)(a) The board of trustees shall keep in convenient form such data as shall be necessary for actuarial valuation of the various funds of the retirement system and for checking the experience of the system.

(b)(i) In order to assure the continued accuracy of the data required to be kept by the provisions of Subparagraph (a) of this Paragraph, the board of trustees may conduct an audit of any participating employer, including but not limited to any such municipality or fire protection district. The information that is made the subject of the audit shall include such information as is necessary to accomplish any of the following audit objectives:

(aa) To authenticate the eligibility of a member or members to participate in the system.

(bb) To verify compensation being earned by a member or members and the manner and amount in which such compensation is reported to the retirement system.

(cc) To verify the years of covered employment and service credit accrued by a member or members.

(dd) To determine the accuracy of benefits scheduled to be paid or already being paid to any member or members.

(ii) The participating employer that is the subject of the audit shall provide, and the auditor shall have, complete access to any books, records, documents, and accounts needed to accomplish the audit, including but not limited to copies of any member's birth certificate, death certificate, driver's license, marriage license, time sheets, leave forms, payroll records, and contribution records. Original documents shall be provided if available.

(iii) The retirement system may request the legislative auditor to conduct the full audit or any portion of an audit authorized by this Subparagraph.

(iv) Failure of any participating employer to comply with the provisions of this Subparagraph shall subject the governing authority of such employer and the custodian of records of such employer to the enforcement provisions of the public record laws set forth in R.S. 44:35.

(10) The board of trustees shall keep a record of all of its proceedings which shall be open to public inspection. It shall publish annually a report showing the fiscal transactions of the retirement system for the preceding fiscal year, the amount of the accumulated cash and securities of the system, and the last balance sheet showing the financial condition of the system by means of an actuarial valuation of the assets and liabilities of the retirement system.

(11)(a) The board of trustees may enter into an agreement with any municipality, parish, or fire protection district for merging any existing retirement plan for firefighters, or with the Metropolitan Council of the city of Baton Rouge and the parish of East Baton Rouge for merging the firefighter members of the Baton Rouge City Parish Employees' Retirement System with the Firefighters' Retirement System, subject to approval by three-fourths of the members of such system who have not retired and subject to approval by three-fourths of the retirees, beneficiaries, and survivors.

(b) Such merger agreement shall require payment of at least sixty percent of the accrued liability for active members being transferred and of one hundred percent of the accrued liability of the retirees, beneficiaries, and survivors being transferred, and such merger shall not cause the contributions and other funding of the system to be less than the amount needed to actuarially provide for the normal cost and the amortization of the unfunded accrued liability of the system over a thirty-year period. However, the city of Alexandria shall be authorized to merge its firefighters' retirement plan into the Firefighters' Retirement System by paying sixty percent of the accrued liability for active members being transferred and one hundred percent of the accrued liability of the retirees, beneficiaries, and survivors being transferred. All payments by the city of Alexandria shall be based on those liabilities as they existed on June 30, 1988, with the difference between the amount paid by the city of Alexandria and the total actuarial accrued liability being assumed by the Firefighters' Retirement System of Louisiana as of the date of the merger, being paid by the state of Louisiana over the length of time and in the amounts as determined by the Public Retirement Systems' Actuarial Committee, provided that such merger is completed by June 30, 1993.

(c)(i) The approval of a merger by three-fourths of the individuals being transferred is not required if the municipality, parish, or fire protection district shall guarantee to each of the individuals that he and his beneficiaries together shall retain after the merger all retirement and other eligibility rights, all benefit rights, and all other rights that they would have had in the former plan had he continued under such plan.

(ii) This determination shall be made for each individual at least annually by the municipality, parish, or fire protection district and shall be based on total benefits paid to date to the individual and his beneficiaries by the Firefighters' Retirement System and this guarantee in the period beginning with his transfer to the Firefighters' Retirement System and ending on the date of determination.

(iii) This guarantee shall have no more or less force and effect than the benefit guarantee of the former retirement plan and shall be accomplished by ordinance of the municipality, parish, or fire protection district.

(d) Such merger shall be preceded by an actuarial investigation of the actuarial assumptions conducted jointly by the actuaries for the municipality, parish, or fire protection district, the Firefighters' Retirement System, and the legislative auditor, and must have the prior approval of the Joint Legislative Retirement Committee together with the recommendation of the actuary for the legislative auditor and any agreement entered into between the Firefighters' Retirement System and the municipality, parish, or fire protection district shall be binding on both parties.

(e) Should the municipality, parish, or fire protection district fail to make any payments provided under such agreement, the board of trustees may proceed to collect such amounts as provided in R.S. 11:2262(D)(2).

(f) Repealed by Acts 2003, No. 719, §2.

(g)(i) Notwithstanding any other provision of law to the contrary, the board of trustees for this system is hereby authorized to enter into an agreement with the governing authorities of the Firemen's Pension and Relief Fund for the city of Lafayette to merge that system into the statewide Firefighters' Retirement System set forth in this Chapter, in accordance with the provisions of Subparagraphs (a), (b), (c), (d), and (e) of this Paragraph, except as provided in this Subparagraph.

(ii) The accumulated cost-of-living adjustments granted to any individual who has merged with this system pursuant to this Subparagraph, which cost-of-living adjustments have been granted by the Lafayette City-Parish Consolidated Government by virtue of the individual's previous membership in the Firemen's Pension and Relief Fund for the city of Lafayette, shall not be diminished, reduced, or otherwise impaired by the Lafayette City-Parish Consolidated Government should any cost-of-living adjustment be payable by this system. However, if the Lafayette City-Parish Consolidated Government has granted a cost-of-living adjustment to any such individual in any year in which this system has also granted a cost-of-living adjustment, then nothing in this Item shall prevent the Lafayette City-Parish Consolidated Government from reducing the amount of its cost-of-living adjustment for that same year by an amount not to exceed two percent, provided the amount of this system's cost-of-living adjustment is greater than two percent, and further provided that the amount of the previous years' accumulated cost-of-living adjustments shall not be diminished, reduced, or otherwise impaired.

(iii) Any unlawful diminution, reduction, or impairment of accumulated cost-of-living adjustments by the Lafayette City-Parish Consolidated Government shall give rise to a cause of action in a court of competent jurisdiction by the individual adversely affected or his beneficiary or other appropriate successor in interest.

(h) Notwithstanding any other provision of law to the contrary, the board of trustees for this system is hereby authorized to enter into an agreement with the consolidated government of the city of Baton Rouge and parish of East Baton Rouge to merge less than all of the firefighter members of the Baton Rouge City Parish Employees' Retirement System meeting the definition of "employee" under the provisions of this Chapter. Such a partial merger shall be undertaken subsequent to a one time, thirty day election period, to be conducted by the consolidated government of the City of Baton Rouge and Parish of East Baton Rouge. During this election each active firefighter member may elect either to: maintain his individual membership in the Baton Rouge City Parish Employee's Retirement System; or transfer his membership to this retirement system. Such election shall be irrevocable. Any partial merger of these active firefighter employees into this system shall be preceded by an actuarial investigation of the assets and liabilities in the system to the credit of the employees being merged. To each employee electing to avail himself of the provisions of this Subparagraph, the consolidated government shall guarantee by individual guarantee of benefits contracts with each individual employee electing to merge additional benefits not payable under the Firefighters' Retirement System. The municipality shall pay to this system in one cash payment an amount equal to sixty percent of the accrued liability, as determined or approved by the actuary for this system, for all members and service credit merged, or at the option of the municipality, such payment may be made in annual payments plus seven percent interest compounded annually over a period not exceeding thirty years. Subsequent to such partial merger, all newly hired firefighter employees meeting the definition of "employee" as contained in this Chapter shall be enrolled in this system as a condition of employment. This Subparagraph shall be subject to the provisions of Subparagraphs (a), (b), (c), (d), and (e) of this Paragraph.

B. Repealed by Acts 1988, No. 83, §2.

C. Actuary:

(1) The board of trustees shall designate an actuary who shall be the technical advisor of the board of trustees on matters regarding the operation of the fund created by the provisions of this Chapter, and shall perform such other duties as are required in connection therewith.

(2) Immediately after the establishment of the retirement system, the actuary shall make such investigation of the mortality, service, and compensation experience of the members of the system as he shall recommend and the board of trustees shall authorize, and on the basis of such investigation he shall recommend for adoption by the board of trustees such tables and such rates as are required in R.S. 11:2260(C)(3)(a) and (b). The board of trustees shall adopt tables and certify rates, and as soon as practicable thereafter the actuary shall make a valuation based on such tables and rates of the assets and liabilities of the funds created by this Chapter.

(3) In 1980, and at least once in each five-year period thereafter, the actuary shall make an actuarial investigation into the mortality, service, and compensation experience of the members and beneficiaries of the retirement system, and shall make a valuation of the assets and liabilities of the funds of the system, and taking into account the result of such investigation and valuation, the board of trustees shall:

(a) Adopt for the retirement system such mortality, service, and other tables as shall be deemed necessary; and

(b) Certify the rates of contribution payable by the employer on account of the new entrants.

(4) On the basis of such tables as the board of trustees shall adopt, the actuary shall make an annual valuation of the assets and liabilities of the funds of the system created by this Chapter.

D. The Firefighters' Retirement System and its board of trustees shall be domiciled in the Parish of East Baton Rouge.

E. Repealed by Acts 1988, No. 974, §2, eff. July 27, 1988.

Added by Acts 1979, No. 434, §1. Amended by Acts 1980, No. 178, §1; Acts 1982, No. 193, §1; Acts 1983, No. 261, §1; Acts 1984, No. 472, §1; Acts 1985, No. 776, §1, eff. Jan. 1, 1985; Acts 1987, No. 147, §1; Acts 1987, No. 911, §2; Acts 1988, No. 83, §2; Acts 1988, No. 974, §§1, 2; eff. July 27, 1988; Acts 1991, No. 67, §1; Redesignated from R.S. 33:2158 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 952, §1, eff. July 1, 1992; Acts 1993, No. 755, §1; Acts 1994, 3rd Ex. Sess., No. 89, §1, eff. July 7, 1994; Acts 1995, No. 783, §1; Acts 1997, No. 14, §1; Acts 1997, No. 1219, §1, eff. July 1, 1997; Acts 1999, No. 35, §1; Acts 1999, No. 1320, §1, eff. July 12, 1999; Acts 1999, No. 1379, §1; Acts 2003, No. 305, §§1, 2, eff. June 13, 2003; Acts 2003, No. 621, §1, eff. June 27, 2003; Acts 2003, No. 719, §§1, 2, eff. June 27, 2003; Acts 2007, No. 51, §1, eff. June 18, 2007; Acts 2008, No. 220, §4, eff. June 14, 2008; Acts 2008, No. 258, §1, eff. June 16, 2008; Acts 2008, No. 817, §1, eff. July 8, 2008; Acts 2016, No. 621, §1, eff. June 17, 2016.

NOTE: SEE ACTS 1984, NO. 472, §§2, 3.

NOTE: SEE ACTS 1988, NO. 974, §3.

NOTE: See Acts 2003, No. 719, §2, relative to retroactive application to Jan. 31, 2002, payment of liabilities and benefits, and pending applications for merger of individual service credit pursuant to R.S. 11:2260(A)(11)(f).

NOTE: See Acts 2003, No. 719, §3, relative to R.S. 11:2260(A)(6) as amended by Act No. 719 superceding conflicting Acts.



RS 11:2260.1 - Correction of administrative error

§2260.1. Correction of administrative error

A. Except where otherwise prohibited in this Chapter, the director may correct any administrative error and make all adjustments relative to such correction. The director shall correct such error based solely on sufficient documentation, which shall be submitted to the board of trustees at the next board meeting, whether such administrative error was committed by the system or otherwise.

B. If an underpayment of benefits is due to an administrative error committed by system staff, the correction of such error pursuant to Subsection A of this Section may include the payment of interest at a rate not to exceed the system's valuation interest rate or the judicial interest rate, whichever is lower.

Acts 2003, No. 719, §1, eff. June 27, 2003; Acts 2016, No. 231, §1, eff. May 26, 2016.



RS 11:2261 - Management of funds

§2261. Management of funds

A.(1) The board of trustees shall be the trustees of the several funds created by this Chapter as provided in R.S. 11:2262 and shall have full power to invest and reinvest such funds in accordance with the provisions of R.S. 11:261 et seq. The trustees shall have full power to hold, purchase, sell, assign, transfer, and dispose of any of the securities and investments in which any of the funds created herein have been invested as well as the proceeds of the investments and monies belonging to the funds.

(2) The trustees may adopt the terms of a group trust in compliance with all applicable United States Internal Revenue Service Revenue Rulings, to be treated as part of this Chapter.

(3) The expenses associated with the investment and administration of fund assets shall be charged against investment income and shall not be charged to the expense account.

B. All expense vouchers and pension payrolls shall be certified by the secretary. The secretary shall furnish the board of trustees a surety bond with a company authorized to do business in Louisiana and in such an amount as shall be required by the board, the premium to be paid from the expense fund.

C. For the purpose of meeting disbursements for pensions, annuities, and other payments there may be kept available cash, not exceeding ten percentum of the total amount in the several funds of the retirement system, on deposit in one or more banks or trust companies of the state of Louisiana organized under the laws of the state of Louisiana or of the United States, provided, that the sum on deposit in any one bank or trust company shall not exceed twenty-five percentum of the paid up capital and surplus of such bank or trust company.

D. The board of trustees shall approve the fiscal agency bank or banks selected for the deposit of funds and securities of the retirement system, provided that no bank shall be selected unless the bank is a fiscal agent of the state. The funds and properties of the system held in any bank of the state shall be safeguarded by bonds or other securities acceptable for the protection of state deposits, the amount to be determined by the board of trustees.

E. Except as otherwise herein provided, no trustee and no employee of the board of trustees shall have any direct interest in the gains or profits of any investment made by the board of trustees, nor as such receive any pay or emolument for his service. No trustee or employee of the board shall, directly or indirectly, for himself or as an agent in any manner use the same, except to make such current and necessary payments as are authorized by the board of trustees; nor shall any trustee or employee of the board of trustees become an endorser or surety or in any manner as obligor for moneys loaned or borrowed from the board of trustees.

Added by Acts 1979, No. 434, §1. Amended by Acts 1980, No. 178, §1. Acts 1984, No. 867, §2; Redesignated from R.S. 33:2159 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2003, No. 719, §1, eff. June 27, 2003; Acts 2014, No. 503, §1, eff. June 5, 2014.



RS 11:2262 - Method of financing

§2262. Method of financing

A. All of the assets of the retirement system shall be credited according to the purpose for which they are held to one of five funds, namely, the Annuity Savings Fund, the Annuity Reserved Fund, the Pension Accumulation Fund, the Expense Fund, and the deferred retirement option plan account.

B. Annuity savings fund

The annuity savings fund shall be the fund in which shall be accumulated contributions from the compensation of members to provide for their annuities. Contributions to the annuity savings fund shall be made as follows:

(1) Each municipality, parish, and fire protection district shall make deductions from any salary or wages excluding overtime, except as provided in R.S. 11:233(B), paid by them to any member of this fund equal to eight percent of the earnable compensation paid him in each and every payroll after the effective date of this Subpart.

(2) The deductions provided for herein shall be made notwithstanding that the minimum compensation provided for by law for any member shall be reduced thereby. Every member shall be deemed to consent and agree to the deductions made and provided for herein and shall receipt for his full salary or compensation, and payment of salary or compensation less said deductions shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such person during the period covered by such payment, except as to the benefits provided under this Subpart. The employer shall certify to the board of trustees on each and every payroll or in such other manner as the board of trustees may prescribe, the amounts to be deducted; and each of said amounts shall be deducted, and when deducted shall be paid into said annuity savings fund, and shall be credited to the individual account of the member from whose compensation said deduction was made.

(3) Each municipality, parish, and fire protection district may pay the member's contributions required by Paragraph (1) herein, for all salary or wages excluding overtime, except as provided in R.S. 11:233, paid by them, earned on or after January 1, 1989. If a municipality, parish, and fire protection district decides not to pay the member's contributions, the required contributions shall continue to be deducted from the member's salary as provided in Paragraph (1). If the contributions are paid, they shall be treated as employer contributions in determining tax treatment under the United States Internal Revenue Code and the employee's participation shall not be optional; however, the municipality, parish, or fire protection district shall continue to withhold federal and state income taxes based upon these contributions until the Internal Revenue Service or the federal courts rule that pursuant to Section 414(h) of the United States Internal Revenue Code, these contributions shall not be included as gross income of the firefighters until such time as they are distributed or made available. The municipality, parish, and fire protection district shall pay these contributions from the same source of funds which is used to pay the salaries of firefighters. The municipality may pay these contributions by a reduction in the cash salary of the firefighters or by an offset against a future salary increase or by a combination of a reduction in salary. If contributions are paid they shall be considered for all purposes of this Paragraph as the member's contributions made prior to the time that contributions were paid.

C. Annuity reserve fund

The annuity reserve fund shall be the fund in which shall be held the reserves on all annuities in force and from which shall be paid all annuities and all benefits in lieu of annuities, payable as provided in this Subpart. Should a beneficiary retired on account of disability be restored to active service with a compensation not less than his average final compensation at the time of his last retirement, his annuity reserve shall be transferred from the annuity reserve fund to the annuity savings fund and credited to his individual account therein.

D. Pension accumulation fund

The pension accumulation fund shall be the fund in which shall be accumulated all reserves for the payment of all pensions and benefits payable from contributions made by employers. Contributions to and payments from the pension accumulation fund shall be made as follows:

(1) In addition to the assessment collected above, each municipality, parish, or fire protection district which has employees on its fire protection force who become members in the Firefighters' Retirement System shall contribute a baseline amount equal to nine percent of the earnable compensation, excluding overtime but including state supplemental pay, of each firefighter eligible for membership in the Firefighters' Retirement System and shall remit this amount monthly to the Firefighters' Retirement System.

(2)(a) In compliance with the provisions of Article X, Section 29(E)(4) of the Constitution of Louisiana, delinquent payments due under Paragraph (B)(1) of this Section and Paragraph (1) of this Subsection may be recovered by action in a court of competent jurisdiction against the political subdivision or instrumentality liable therefor with interest for all pertinent periods at a rate equal to the greater of the following:

(i) The actuarial valuation rate.

(ii) An amount equal to the rate of earnings of the system's investment portfolio.

(b) Alternatively, at the request of the Firefighter's Retirement System, and upon due certification of delinquency to the state treasurer, such amounts shall be deducted from any other monies payable to such subdivision or instrumentality by any department or agency of the state.

(3) On the basis of regular interest and of such mortality and other tables as shall be adopted by the board of trustees, the actuary engaged by the board to make each valuation required by this Subpart during the period over which the accrued liability contribution is payable, immediately after making such valuation, shall determine the uniform and constant percentage of the compensation of the average new entrant, which if contributed on the basis of compensation of such new entrant throughout the entire period of active service would be sufficient to provide for the payment of any pension payable on his account. The rate percentum so determined shall be known as the "normal contribution" rate. After the accrued liability contribution has ceased to be payable, the normal contribution rate shall be the rate percentum of the earned salary of all members obtained by deducting from the total liabilities of the pension accumulation fund the amount of funds on hand to credit of that fund and dividing the remainder by one percentum of the present value of the prospective future salaries of all members as computed on the basis of the mortality and service tables adopted by the board of trustees and regular interest. The normal rate of contribution shall be determined by the actuary after each valuation.

(4) Upon the retirement of a member, an amount equal to his pension reserve, less the amount of his annuity savings account, shall be transferred from the pension accumulation fund to the annuity reserve fund. At the same time the amount of his annuity savings account shall also be transferred to the annuity reserve fund.

(5) The board of trustees shall transfer annually from the pension accumulation fund to the expense fund an amount equal to fifteen dollars per member and beneficiary on the rolls at the end of the fiscal year, but not less than a total of one hundred thousand dollars.

(6) Taxes or assessments may be appropriated to this fund, in addition to the other sources of contributions specified herein, as necessary to fund the system on the basis of its accrued liabilities, as shown by actuarial valuation.

E. Expense fund

The expense fund shall be the fund from which the expense of the retirement system shall be paid, exclusive of amount payable as retirement allowances and other benefits provided therein. The board of trustees shall determine annually the amount required to defray such expenses for the ensuing fiscal year and shall have the right to transfer the amount required to defray the cost of expenses of administration from the amount transferred from the pension accumulation fund.

F. Collections of contributions

(1) The collection of members' contributions shall be as follows:

(a) Each municipality, parish, or fire protection district shall cause to be deducted on each and every payroll of a member for each and every payroll period subsequent to the date of establishment of the retirement system the contributions payable by such member as provided in this Subpart.

(b) The treasurer, or other officer authorized to issue warrants, shall make deductions from salaries of members as provided in this Subpart, and shall transmit monthly the amount specified to be deducted to the secretary of the board of trustees. After making a record of all such receipts, the secretary of the board of trustees shall deposit them in a bank or banks selected by the board of trustees.

(2) The collection of employers' contributions, if and when assessed or required, shall be as follows: Upon the basis of each actuarial valuation provided herein, the board of trustees shall annually prepare a statement of the total amount necessary for the ensuing fiscal year to the pension accumulation and expense funds as provided under Subsections D and E of this Section.

G. The Deferred Retirement Option Plan shall be the account in which shall be accumulated all payments made pursuant to R.S. 11:2257. Interest shall be credited to the account as provided by R.S. 11:2257(F)(2).

H. Notwithstanding the provisions of this Section or any other law to the contrary, the city of Monroe, at its discretion, is authorized to pay to the system, from its own funds, the employee contributions referenced in this Section, and to take appropriate legal and administrative action to otherwise be in compliance with local, state, and federal laws.

I. Notwithstanding the provisions of this Section or any other law to the contrary, the city of Port Allen, at its discretion, is authorized to pay to the system, from its own funds, the employee contributions referenced in this Section, and to take appropriate legal and administrative action to otherwise be in compliance with local, state, and federal laws. The amount of any employee contributions paid by the city of Port Allen shall not be included in the earnable compensation of the members as defined in R.S. 33:2152(13).

Acts 1979, No. 434, §1; Acts 1980, No. 799, §3; Acts 1984, No. 450, §2; Acts 1984, No. 460, §1; Acts 1985, No. 177, §1; Acts 1988, No. 138, §1; Acts 1990, No. 43, §1; Redesignated from R.S. 33:2160 by Acts 1991, No. 74, §3, eff. June 25, 1991; Amended by Acts 1991, No. 57, §1, eff. June 25, 1991; Acts 2003, No. 719, §1, eff. June 27, 2003; Acts 2008, No. 114, §1, eff. June 9, 2008.



RS 11:2263 - Exemption from execution

§2263. Exemption from execution

The right of a person to a pension, an annuity, or a retirement allowance, to the return of contributions, the pension, annuity, or retirement allowance itself, any optional benefit or any other right accrued or accruing to any person under the provisions of this Subpart, and the moneys in the various funds created by this Subpart are hereby exempt from any state or municipal tax and exempt from levy and sale, garnishment, attachment, or any other process whatsoever, except as provided in R.S. 11:292, and shall be unassignable except as in this Subpart specifically otherwise provided.

Added by Acts 1979, No. 434, §1; Acts 1986, No. 767, §5; Redesignated from R.S. 33:2161 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2264 - Deductions

§2264. Deductions

The system is authorized to deduct monthly life and health insurance premiums and credit union payments from the benefits payable to retirees or other beneficiaries and transmit them to the agency to whom the premiums and payments are due. The board may adopt policies by which such premiums and payments are to be made and may charge each retiree or beneficiary a service charge to cover the administrative costs necessary to process such deductions.

Added by Acts 1983, No. 146, §1; Redesignated from R.S. 33:2161.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2265 - Assignment of employee contributions; credit union loans

§2265. Assignment of employee contributions; credit union loans

A.(1) Notwithstanding any other provisions of law, any member of this system shall be authorized to assign his accumulated employee contributions to any firefighters' credit union in consideration of a loan.

(2) The member shall authorize the system to deliver or pay the total amount of his accumulated employee contributions to the designated credit union, upon termination or resignation of employment but only if he has less than twelve years of creditable service. If a member who accumulates twelve or more years of creditable service and who, having previously executed a valid assignment of employee contribution, elects to withdraw his accumulated employee contributions, then those contributions may be delivered to the credit union as provided in this Section.

(3) No refund shall be paid to a member until his loan is paid in full and no accumulated contributions shall be paid to a credit union until the credit union certifies to the retirement system that the member has failed to make payments on his loan, for sixty days or more, after termination of employment.

B.(1) The credit union shall apply the refund of contributions to the balance owed at the time of termination, and any surplus shall be returned by the credit union to the member.

(2) Upon receipt of a duly executed assignment of accumulated contributions by a member, the system is hereby authorized to pay all accumulated contributions standing to the member's credit at the time of termination or resignation, to the designated credit union.

C.(1) After payment of all accumulated contributions to the credit union, the employee shall cease to be a member of the system and the system shall not be liable to the employee in any manner whatsoever.

(2) The credit union shall be required to submit a duly executed release of assignment in the event the loan is paid in full, and such assignment shall be null and void.

Acts 1985, No. 307, §1; Acts 1986, No. 787, §1; Redesignated from R.S. 33:2161.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2266 - Protection against fraud

§2266. Protection against fraud

A. It shall be a misdemeanor offense punishable by a fine not to exceed one thousand dollars, or imprisonment in the parish jail for a period not to exceed twelve months, or both, for any person who knowingly commits any of the following acts:

(1) Makes any false statement or who falsifies or permits to be falsified any record or records of this retirement system in an attempt to defraud this system as a result thereof.

(2) Fails to provide full and complete medical evidence of present physical condition or of any preexisting medical conditions upon application for membership in this system or upon submission of a claim for disability benefits.

B.(1) Should any change or error in the records result in a member or beneficiary receiving benefits in an amount equal to more or less than he would have been entitled to receive from this system if the records had been correct, the board of trustees shall correct such error, and as far as practicable, shall adjust the payment of benefits in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled to receive shall be paid.

(2) In the event that a benefit is paid for which the system was not obligated by law to pay, the system may cause the benefits that are being received by the erroneously paid party or any third party that is receiving benefits, or both, to be reduced by an amount equal to the sum of the erroneously paid benefit, provided that a connection can be established between the party or parties whose benefits are reduced and the member whose membership in the system gave rise to the erroneously paid benefit.

Added by Acts 1979, No. 434, §1; Redesignated from R.S. 33:2162 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1999, No. 53, §1.



RS 11:2267 - Limitations of membership

§2267. Limitations of membership

No other provisions of law in any other statute which provides wholly or partly at the expense of the state of Louisiana for pensions or retirement benefits for employees of the several parishes or any parish of the state of Louisiana, their widows or other dependents shall apply to members or beneficiaries of the retirement system established by this Chapter, their widows or other dependents.

Added by Acts 1979, No. 434, §1; Redesignated from R.S. 33:2163 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2268 - Guaranty

§2268. Guaranty

The maintenance of annuity reserve and pension reserves as provided for, and regular interest creditable to the various funds as provided in R.S. 11:2262, and the payment of all pensions, annuities, retirement allowance refunds, and other benefits granted under the provisions of this Chapter, are hereby made obligations of the pension accumulation fund. All income, interest, and dividends derived from deposits and investments authorized by this Chapter shall be used for the payment of the said obligations of the said fund.

Added by Acts 1979, No. 434, §1; Redesignated from R.S. 33:2164 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2269 - Repealed by Acts 2001, No. 733, 5, No. 1128, 5, and No. 1176, 6, eff. Jan. 1, 2002.

§2269. Repealed by Acts 2001, No. 733, §5, No. 1128, §5, and No. 1176, §6, eff. Jan. 1, 2002.



RS 11:2270 - Physical examination; delinquency

§2270. Physical examination; delinquency

A. In order for any applicant to be eligible for membership in the Firefighters' Retirement System, such applicant shall complete the enrollment process including the completion of the applicant form prescribed by the system and shall have a physical examination which shall be evidenced by a physical examination form prescribed by the system. The cost of the physical examination shall be paid by the employer. If the current physical or mental condition or medical history of an applicant, as reflected on the physical examination form, is outside the guidelines established by the board physician, said applicant shall be required to execute a waiver for any condition reflected thereon.

B. The enrollment process, including the completion of the applicant forms, the physical examination, and the completion of any waivers of preexisting conditions, shall be completed and all documents received by the fund within six months after July 1, 1995, or the date of employment, whichever is later, for the applicant to become a member eligible to begin vesting for regular and disability benefits from the date of employment. If the enrollment process is not completed within six months from July 1, 1995, or the date of employment, whichever is later, the applicant will be a member eligible to begin vesting for regular benefits from the date of employment, but not eligible to begin vesting for disability benefits until the completion of the enrollment process.

C. It shall be the responsibility of the employer to insure that the enrollment process is timely completed, or to provide the Firefighters' Retirement System with notification of noncompliance by the applicant. Should any member who has not completed the enrollment process be injured in the line of duty and apply for disability benefits, that member shall be required to prove that the disabling condition was not preexisting.

D. Should the physical examination not be completed because the employer refused to pay for the physical examination, the employer shall be liable for any disability benefit to which the member would be entitled.

Acts 1995, No. 599, §1, eff. July 1, 1995.



RS 11:2271 - Tax qualification provisions

§2271. Tax qualification provisions

The Firefighters' Retirement System shall be a tax-qualified governmental plan as provided in the Internal Revenue Code of 1986, as amended. In accordance with the requirements of the Internal Revenue Code, the following provisions shall apply to the retirement system:

(1) The assets of the retirement system shall be held for the exclusive benefit of the members of the retirement system, the retirees thereof, and the survivors and beneficiaries of the retirees and members. No part of the funds held by the trustees of the retirement system shall be used or diverted for any reason, including any contingency or event or by any other means, to other purposes, including but not limited to reversion to any employer.

(2) The retirement benefit of a member shall be fully vested and nonforfeitable no later than the date on which he becomes eligible to retire. Benefits of members shall also become vested and nonforfeitable upon the termination of the system or the complete discontinuance of contributions to the system.

(3) Forfeitures shall not be used to increase the benefits of the remaining members of the system. This shall specifically not preclude any increase in benefits by amendment to the benefit formula made possible by a change in contribution rate, favorable investment results, or other means.

(4) A member's benefit shall begin to be distributed not later than the latest date provided for the commencement of benefits for governmental plans under Section 401(a)(9)(C) of the Internal Revenue Code of 1986, as amended. Distributions to a surviving spouse, dependent, successor and/or beneficiary of a member shall be made at least as soon as distributions are required to be made by qualified governmental plans under the Internal Revenue Code of 1986, as amended.

(5) In computing benefit accruals, there shall not be taken into account compensation in excess of the limitations specified in Section 401(a)(17) of the Internal Revenue Code, as amended. Such compensation limit was two hundred thousand dollars for tax years beginning after December 31, 2001.

(6) The retirement system, its trustees, consultants, and advisors shall not engage in any prohibited transactions as that term is defined in Section 503 of the Internal Revenue Code of 1986, as amended.

(7) Amendments to the retirement system required for the purpose of maintaining continued compliance with the Internal Revenue Code and the regulations thereunder that do not require legislative action shall be promulgated as rules in accordance with the Administrative Procedure Act.

Acts 2006, No. 492, §1, eff. July 1, 2006; Acts 2012, No. 480, §1, eff. July 1, 2012.



RS 11:2272 - Excess benefit plan

§2272. Excess benefit plan

A. There is hereby established a separate unfunded, nonqualified excess benefit plan pursuant to Section 415(m) of the Internal Revenue Code, as amended.

B.(1) The purpose of this excess benefit plan is to enable employers to pay to members benefits which would exceed the limitations of Section 415(b) but for the existence of the excess benefit plan.

(2) The excess benefit plan shall be operated as a trust, separate and apart from the retirement system, the trustees of which shall be the trustees of the retirement system.

(3) The funds of the excess benefit plan shall not be a part of the funds of the retirement system nor shall they be commingled therewith. The retirement system may not transfer funds to the excess benefit plan.

(4) Contributions to the excess benefit plan shall consist of those employer contributions which, if made to the retirement system, would exceed the limitations for contributions by the employer under Section 415(b) of the Internal Revenue Code of 1986, as amended.

C. The board, acting as settlors and trustees of the trust authorized in Paragraph (B)(2) of this Section is authorized to adopt by rule a specific trust instrument providing operative provisions for the excess benefit plan, to provide provisions qualifying the excess benefit plan under the provisions of Section 415(m) of the Internal Revenue Code of 1986, and to amend the trust from time to time in the discretion of the board.

Acts 2006, No. 492, §1, eff. July 1, 2006.



RS 11:3001 - CITY EMPLOYEES

SUBTITLE IV. MUNICIPAL AND PARISH SYSTEMS

CHAPTER 1. CITY EMPLOYEES

PART I. CITY OF ALEXANDRIA EMPLOYEES'

RETIREMENT SYSTEM

§3001. City of Alexandria Employees' Retirement System created; effective date; board of trustees

A. A retirement system is hereby established and placed under the management of a Board of Trustees for the purpose of providing retirement allowances and other benefits under the provisions of this Part for officers and employees in the Service of the City of Alexandria and their beneficiaries. The retirement system is created as of the effective date of Acts 1948, No. 459 but shall begin full operations as of August 1, 1948, when contributions by members shall begin and benefits shall become payable.

B. It shall be an agency of the City of Alexandria and shall have the power and privileges of a corporation and shall be known as the "City of Alexandria Employees' Retirement System", and by such name all of its business shall be transacted, all of its funds invested and all of its cash and securities and other property held.

Designated from Acts 1948, No. 459, §1, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3002 - Definitions

§3002. Definitions

The following words and phrases as used in this Part, unless a different meaning is plainly required by the context, shall have the following meanings:

(1) "Accumulated Contributions" shall mean the sum of all the amounts deducted from the compensation of a member and credited to his individual account in the Annuity Savings Account, together with regular interest thereon as provided in R.S. 11:3012.

(2) "Actuarial Equivalent" shall mean a benefit of equal value to the accumulated contributions, annuity or benefit as the case may be, when computed upon the basis of such mortality tables as shall be adopted by the Board of Trustees and regular interest.

(3) "Actuarial Tables" shall mean such tables of mortality and rates of interest as shall be adopted by the Board in accordance with recommendations of the actuary; provided that until the system has been in operation for at least three years from August 1, 1948, the Combined Annuity Mortality Table for male lives shall be used.

(4) "Agency" shall mean any governing body employing persons in the Service of the City of Alexandria.

(5) "Average Compensation" means the average annual earnable compensation of an employee for any period of three consecutive years of service as an employee during which the said earnable compensation was the highest.

(6) "Beneficiary" shall mean any person designated to receive a retirement allowance, an annuity or other benefit as provided by this Part.

(7) "Board" shall mean the Board of Trustees provided in R.S. 11:3011 to administer the retirement system herein created.

(8) "Creditable Service" shall mean "Prior Service" plus "Membership Service" for which credit is allowable as provided in R.S. 11:3004.

(9) "Earnable Compensation" shall mean the full amount earned by an employee for a given pay period. In cases where compensation includes maintenance, the City Department of Civil Service shall fix the value of that part of the compensation not paid in money.

(10) "Employee" means any person legally occupying a position in the Service of the City of Alexandria, and shall include the employees of the retirement system created hereunder.

(11) "Employer" shall mean the City of Alexandria or any of its departments and agencies from which any employee receives his compensation.

(12) "Fiscal Year" shall mean the period beginning on January first in any year, and ending on December thirty-first of the same year.

(13) "Medical Board" shall mean the Board of Physicians provided for in R.S. 11:3011.

(14) "Member" shall mean any employee in the City service included in the membership of the system as provided in R.S. 11:3003.

(15) "Membership Service" means service as an employee rendered while a member of the retirement system. Membership service shall also include any unused sick leave and annual leave for which the member has not been paid.

(16) "Position" means any office and any employment in the City Service, or two or more of them, the duties of which call for services to be rendered by one person.

(17) "Prior Service" shall mean service rendered prior to August 1, 1948 for which credit is allowable under R.S. 11:3004.

(18) "Regular Interest" shall mean interest compounded annually at such rate as shall be determined by the Board in accordance with R.S. 11:3012.

(19) "Retirement Allowance" shall mean an annuity for life, as provided in this Part, payable each year in twelve equal monthly installments beginning as of the date fixed by the Board.

(20) "System" shall mean the City of Alexandria Employees' Retirement System established and described in R.S. 11:3001.

(21) "City" shall mean the City of Alexandria.

(22) "City Service" shall mean all offices and positions of trust or employment in the employ of the City, or any department, independent agency, board or Commission thereof. "City Service" shall not include, or be construed as including firemen or policemen employed by the City.

(23) "Withdrawal from Service" shall mean complete severance of employment in the City Service of any member by resignation, dismissal or discharge.

(24) The masculine pronoun, wherever used, shall include the feminine pronoun.

Designated from Acts 1948, No. 459, §2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3003 - Membership

§3003. Membership

A. The membership of this Retirement System shall be composed as follows:

(1) All persons who shall become employees in the City Service after August 1, 1948, except those specifically excluded or as to whom election is provided in this Part, shall become members of the Retirement System as a condition of their employment.

(2) Every municipal employee who shall have accepted the provisions of Act 33 of 1944 and who is included under those provisions on the first day of August, nineteen hundred and forty-eight, shall become a member as of that date unless on or before the first day of November nineteen hundred and forty-eight, he shall file with the Board of Trustees, on a form prescribed by the Board for such purpose a notice of his election not to participate in the retirement fund and a duly executed waiver of all present and prospective benefits which would otherwise inure to him on account of his participation in the retirement fund. Upon the filing of such an election not to become a participant any such employee shall be paid by the Board of Trustees the amount of any contributions previously taken from his compensation by the Board of Trustees and paid into the retirement fund and his right to any benefits under this Part shall thereupon cease. He may thereafter elect to become a participant on the same basis as an employee in service on the first day of August, nineteen hundred and forty-eight, who was not covered under Act 33 of 1944.

(3) Any person who shall be an employee on the first day of August, 1948 or subsequent thereto, but who shall not have elected to accept the provisions of Act No. 459 of 1948 as amended, may become a member by filing with the Board of Trustees, on a form provided by the Board for that purpose, an election to participate in the retirement fund, but no such person shall be allowed any credit for prior service under this Part unless, prior to January 1, 1979, such persons shall:

(a) Pay to the said retirement system a sum equal to all amounts previously withdrawn by him from the City Employees' Retirement Pension and Relief Fund, or the City of Alexandria Employees' Retirement System, plus five percent interest compounded annually thereon.

(b) Pay to the said retirement system a sum equal to four percent of his earned compensation for the period between August 1, 1948, and the date of his rejoining the said retirement system as a member, plus five percent interest compounded annually thereon.

Upon payment of such sum, he shall receive credit for all service rendered by him during the period involved, anything to the contrary in this Part, as amended, notwithstanding.

(4) Employees who are members of any non-funded retirement system operated by the City of Alexandria or any of its departments or agencies may elect to become members of this system with prior service credit by filing a notice with the Board of Trustees on or before November 1, 1948.

(5) Employees who under existing law are or were at any time entitled to become members of any fund operated for the retirement of employees by the City of Alexandria or by any of its departments or agencies shall not be entitled to membership in this system unless on or before November 1, 1948, any such employee shall indicate by a notice filed with the Board of Trustees on a form prescribed by the Board his individual election and choice to participate in this system.

(6) Membership in this system shall be optional with any class of elected official or with any class of officials appointed by the Mayor or appointed for fixed terms, any provisions of this Part to the contrary notwithstanding.

(7) No elected or appointed official or employee of this City who under any provisions of the laws of this City is subject to retirement with pay, other than one who is subject to the benefits of any other retirement system operating for City employees shall be eligible to be a member, nor shall any person who has retired from service under any retirement system of this City operating for City or municipal employees and is receiving retirement benefits therefrom be eligible to become a member of this system after such retirement.

(8) Any employee who elected not to become a member of the system may, prior to August 1, 1957, pay to the system an amount equal to 5% of his earnable compensation in excess of $100.00 per month, for the period between August 1, 1948 and the date of the repayment and upon such repayment shall receive credit for all service rendered by him during that period.

B. The conditions of membership are as follows:

(1) An employee whose membership in this system is contingent on his own election, and who elects not to become a member, may thereafter apply for and be admitted to membership; but no such employee shall receive prior service credit unless he becomes a member prior to November 1, 1948.

(2) The Board of Trustees may, in its discretion, deny the right to membership in this system to any class of employees whose compensation is only partly paid by the City or who are occupying positions on a part-time or intermittent basis. The Board may, in its discretion, make optional with employees in any such classes their individual entrance into the system.

(3) Should any member terminate his employment with the city of Alexandria and withdraw his accumulated contributions, or should he withdraw from active service with a retirement allowance, or should he die, he thereupon ceases to be a member.

(4) The following classes of employees and officers shall not become members of this retirement system:

(a) Those public officials and City employees who receive per diem allowance in lieu of earnable compensation.

(b) Patient or inmate help in City charitable, penal and corrective institutions.

(c) Independent contractors employed to render service on a contractual basis, including independent contractual professional services.

Designated from Acts 1982, No. 590, §1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3004 - Creditable service

§3004. Creditable service

A. Under such rules and regulations as the Board of Trustees shall adopt each member who was an employee at any time during the year immediately preceding August 1, 1948 and who during such year had accepted and was included under the provisions of Act No. 33 of 1944 and who became a member on or before November 1, 1948, shall be eligible for credit for service as an employee rendered by him prior to August 1, 1948.

B.(1) In the computation of prior service under the provisions of this Part, the following schedule shall govern: Nine months of service or more during any fiscal year shall constitute a year; six to nine months, three-quarters of a year; three to six months, one-half year; less than three months, one-quarter of a year of service. In no case shall credit be allowed for any period of absence without compensation except for disability while in receipt of a disability retirement allowance, or military service as provided in Subsection F of this Section, nor shall less than fifteen days of service in any month constitute a month of service, nor shall more than one year of service be creditable for all service rendered in any one fiscal year.

(2) In the computation of any retirement allowance or any annuity or benefit provided in this Part any fractional period of service of less than one year shall be taken into account and a proportionate amount of such retirement allowance, annuity or benefit, shall be granted for any such fractional period of service.

C. Subject to the above restrictions and to such other rules and regulations as the Board may adopt, the Board shall verify, as soon as practicable after the filing of such statements of service, the services therein claimed.

D.(1) Upon verification of the statement of prior service, the Board shall issue a prior service certificate certifying to each member the length of prior service for which credit shall have been allowed on the basis of his statement of service. So long as membership continues, a prior service certificate shall be final and conclusive for retirement purposes as to such service, provided that any member may within one year from the date of issuance or modification of such a certificate request the Board of Trustees to modify or correct his prior service certificate.

(2) When membership ceases such prior service certificates shall become void. Should the employee again become a member he shall enter the system as an employee not entitled to prior service credit except as provided in R.S. 11:3006 and 3008.

E. Creditable service at retirement on which the retirement allowance of a member shall be based shall consist of the membership service rendered by him since he last became a member, and also, if he has a prior service certificate which is in full force and effect, the amount of the service certified on his prior service certificate.

F. Anything in this Part to the contrary notwithstanding, any person who shall have been employed in the City Service at any time subsequent to September 16, 1940, who shall have entered the armed forces of the United States during time of war or have been inducted into such armed forces in time of peace, subsequent to said date while a City employee, shall be entitled to a prior service certificate for creditable service rendered prior to his service in the armed forces provided he again becomes an employee within one year after his discharge from the armed services and elects to become a member within sixty days after the date of his re-employment in the City Service. In addition to such prior service credit, he shall also be entitled to creditable service for all time he shall have served in the armed forces of the United States.

G. Any employee in the City Service heretofore transferred to any agency of the United States, or hereafter so transferred with any City function assumed by the United States Government, shall be entitled to credit for prior service as a City employee, if and when such employee is returned to the City Service. Such an employee shall be given ninety days from the date of return to the City Service to elect not to become a member of the system as provided in R.S. 11:3003(A)(2).

H. Any member who was eligible for membership on or before November 1, 1948, and who elected not to become a member at that time but who later became a member of the system and made contributions thereto up until the present date shall be eligible to regain credit for the period during which he did not contribute, including prior service if he would have been eligible for such service had he joined the system originally, provided that he notify the board on or before January 1, 1973 of his intention to regain credit for this service and pays to the system in a lump sum on or before the aforementioned date, an amount equal to:

(1) All amounts previously withdrawn by him from the City Employees' Retirement Pension and Relief Fund, or the City of Alexandria Employees' Retirement System, plus five percent yearly interest thereon, and

(2) Also pays to the said retirement system a sum equal to four percent of his earned compensation for the period between August 1, 1948 and the date he rejoined as a member of said retirement system, plus five percent yearly interest thereon. Upon the giving of such notice and the payment of the amount due he shall be given creditable service for the period beginning when he first became eligible for membership until the date he became a contributing member, and he shall also be given credit for any prior service for which he would have been eligible had he joined the system when he first elected non-membership.

I.(1) In addition to any credit authorized in this Section, any person who is a member of the City of Alexandria Employees' Retirement System shall be entitled to purchase up to four years of military service credit for active service in the military service of the United States for up to but not in excess of four years of such active military service whether rendered prior to or after commencement of employment as a municipal employee with the city of Alexandria.

(2) Any member who has at least eighteen months of creditable service in the City of Alexandria Employees' Retirement System shall be entitled to purchase up to four years of military service credit, provided all service was rendered prior to January 1, 1993, and provided application is filed with the retirement system, together with proof of the inclusive dates of military service performed. In order to obtain such credit the member shall pay into the system an amount equal to the current employee contributions based on the member's average base pay for the first thirty-six successive months of credited service in the system plus six percent compound interest per year from the date the member joined the system until paid. The amount to be paid shall be paid in one lump sum on or before December 1, 1993. The employer shall pay into the system an amount equal to the current employer contributions based on the member's average base pay for the first thirty-six successive months of credited service in the system plus six percent compound interest per year from the date the member joined the system until paid.

(3) No member shall receive more than four years of total military service credit under any provision of law. No member shall be entitled to purchase military service credit unless he has been honorably discharged from military service.

(4) No credit for military service shall be given for service in any state national guard or in the reserve forces of the United States, or for any service for which a member is drawing a benefit based on military service.

(5) There shall be no duplication of credit for military service and no member shall be entitled to purchase or receive credit for military service pursuant to this Section if he has previously received credit for such in any other public retirement plan or he is drawing a regular retirement benefit, based on age and service.

(6) Military service shall not be used for purposes of acquiring eligibility for disability or survivor's benefits and shall only be used for purposes of acquiring eligibility for normal retirement benefits. In addition, such military service credit cannot be used to meet the minimum eligibility requirement of any regular retirement of less than fifteen years.

(7) Military service credit shall not be used as the highest thirty-six successive months of employment where interruption of service occurred, in computing the average compensation for retirement benefit computation.

(8) The Board of Trustees of the City of Alexandria Employees' Retirement System shall notify the members of the system of the privilege granted by this Section, together with necessary information for obtaining such credit, as soon as practicable.

(9) The credit herein authorized shall be only for purposes of the retirement system and shall not be used to compute time served with the city for purposes of compensation, promotion, longevity, or any other purpose.

Designated from Acts 1972, No. 167, §1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 575, §1.



RS 11:3005 - Retirement allowance

§3005. Retirement allowance

A. Any member, upon withdrawal from service, upon or after attainment of the age of sixty-two years, who shall have completed at least ten years of creditable service, or after the age of fifty-five years who shall have completed at least twenty-five years of creditable service, or who has attained age sixty and has at least twenty years of creditable service, or who shall have thirty years of creditable service, regardless of age, shall be entitled to receive a retirement allowance which shall begin as of the date specified by the member in his application for the said allowance but in no event before withdrawal from service.

B. Any member whose withdrawal from service occurs prior to becoming eligible for retirement, having at least ten years of creditable service, and having received no refund of his accumulated contributions, shall be entitled to receive a retirement allowance to commence on his earliest normal retirement date.

C. The annual amount of the retirement allowance shall consist of:

(1) An annuity which shall be the actuarial equivalent of his accumulated contributions at the time of retirement; and

(2) An annual pension which together with the annuity provided for above shall provide a total retirement allowance equal to three percent of his average compensation multiplied by the number of years of his creditable service, but in no case shall this benefit exceed one hundred percent of his average compensation as defined herein.

D. Any member in the service who shall have attained the age of seventy years shall be retired forthwith.

Designated from Acts 1982, No. 590, §1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3005.1 - Deferred Retirement Option Plan

§3005.1. Deferred Retirement Option Plan

A.(1) In lieu of terminating employment and accepting a service retirement allowance under R.S. 11:3005, any member of this system who has at least ten years of creditable service and who is eligible to receive a service retirement allowance may elect to participate in the Deferred Retirement Option Plan and defer the receipt of benefits in accordance with the provisions of this Section.

(2) For purposes of this Section, creditable service shall not include service reciprocally recognized pursuant to R.S. 11:142.

B. The decision to enter the plan shall be irrevocable.

C. The duration of participation in the plan shall not exceed three years.

D. A member may participate in the plan only once.

E.(1) Upon the effective date of the commencement of participation in the plan, active membership in the system shall terminate.

(2) Employer contributions shall continue to be payable by the employer during the member's membership and participation in the plan. The payment of employee contributions shall terminate upon the effective date of the member's commencement of participation in the plan. For purposes of this Section, compensation and creditable service shall remain as they existed on the effective date of commencement of participation in the plan.

(3) Prior to entry in the plan, the member shall make an irrevocable election of any option provided for in R.S. 11:3007. The monthly retirement benefits that would have been payable, had the member elected to terminate employment and receive a service retirement allowance, shall be paid into the Deferred Retirement Option Plan account.

(4) Upon termination of employment, the deferred benefits shall be payable as provided by Subsection H of this Section.

F.(1) A member who participates in the plan shall not be eligible to receive a cost-of-living increase from the retirement system while participating in the plan and shall not be eligible for such an increase until the member's employment has been terminated for at least one full year.

(2) After a member who participates in the plan has terminated his participation, the member's individual account balance in the plan shall earn interest at the actual rate of return earned on the funds left on deposit with the system. Such funds shall be invested in accordance with a policy adopted by the board of trustees. Any such interest shall be credited to the individual account on an annual basis.

G. The Deferred Retirement Option Plan account shall not be subject to any fees or charges of any kind or for any purpose.

H.(1) Upon termination of employment at the end of the period of participation in the plan, the monthly benefits that were being paid into the Deferred Retirement Option Plan account during the period of participation shall begin being paid to the retiree.

(2)(a) The participant in the plan shall also receive, at his option, any one of the following:

(i) A lump sum payment from the account equal to the payments to the account; or

(ii) A true annuity based upon his account, the terms of which shall be subject to approval by the board of trustees; or

(iii) Any other method of payment if approved by the board of trustees.

(b) Any choice of annuity payments made pursuant to this Paragraph shall be irrevocable.

I.(1) If a participant dies during the period of participation in the plan, then a lump sum payment equal to his account balance shall be paid to his named beneficiary or, if none, to his estate. Additionally, survivor benefits under the option selected, if applicable, shall be payable to survivors of retirees.

(2) If a member acquires a disability during his period of participation in the plan, then he shall be considered as having retired on the date of commencement of disability.

J.(1) If employment is not terminated at the end of the period for participation in the plan, then all of the following conditions shall apply:

(a) Payments into the Deferred Retirement Option Plan account shall cease; and

(b) The member shall resume active contributing membership in the system; and

(c) Payments from the account shall not be made until the member's employment is terminated and the monthly benefits that were being paid into the account during the period of participation shall not be payable to the member until his employment is terminated.

(2) Upon termination of employment, the monthly benefits that were being paid to the plan account shall begin to be paid to the member pursuant to the option that he selected as provided for in Subsection E of this Section.

(3) Upon termination of employment, the member shall receive an additional retirement benefit based on the additional service rendered after his termination of participation in the plan using the normal method of computing benefits, but subject to all of the following conditions:

(a) The calculation of average compensation shall exclude the period of participation in the plan; and

(b) The member shall not be eligible to change the retirement option selected as to the original retirement. However, upon termination of employment, the member shall be eligible to select any option set forth in R.S. 11:3007, but only applicable as to any additional benefits earned based on the service rendered after his termination of participation in the plan; and

(c) In no event shall the additional benefit exceed an amount which, when combined with the original benefit, equals one hundred percent of the average compensation used to compute the additional benefit.

(4) If the member dies or acquires a disability during the period of additional service, then he shall be considered as having retired on the date of death or commencement of disability.

K. All payments into the Deferred Retirement Option Plan account shall be made from the member's annuity savings account until there are no longer any funds remaining in the member's annuity savings account. All subsequent payments shall be made from the Employer's Accumulation Account. If a member elects to receive funds in the Deferred Retirement Option Plan account in the form of an annuity, then funds shall be transferred from the Deferred Retirement Option Plan account to the Employer's Annuity Reserve Account.

Acts 2001, No. 875, §1, eff. June 26, 2001; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3006 - Disability retirement

§3006. Disability retirement

A. Upon the application of a member or his employer, any member who has had at least five years of creditable service may be retired by the board of trustees not less than thirty and not more than ninety days next following the date of filing such application, on a disability retirement allowance, provided that the medical board, after a medical examination, shall certify that he is mentally or physically incapacitated for the further performance of duty, that such incapacity is likely to be permanent, and that he should be retired.

B.(1) Upon retirement for disability, a member shall receive a retirement allowance if he has attained the age of sixty-two years; otherwise, he shall receive a disability benefit which shall consist of:

(a) A member's annuity which shall be the actuarial equivalent of his accumulated contributions at the time of retirement.

(b) An employer's annuity which together with the annuity provided above shall be equal to three percent of average compensation for each year of membership service plus two and three fourths per cent of average compensation for each year of prior service.

(c) If his disability allowance as determined by (1) and (2) above is less than three hundred dollars per year, he shall be allowed an additional pension which shall make his total retirement allowance three hundred dollars per year.

(2) Any amount received as a compensable wage or a lump sum settlement under the provisions of the worker's compensation laws shall be applied as an offset against benefits received under the provisions of this section, under rules prescribed by the board. The board shall have complete discretion and authority to terminate this disability benefit if the employee fails to furnish full and complete information regarding worker's compensation and to determine the extent and application of the provisions of this paragraph.

C.(1) Once each year during the first five years following retirement of a member on a disability retirement allowance, and once in every three year period thereafter, the Board of Trustees may, and upon his application shall, require any disability beneficiary who has not yet attained the age of sixty years to undergo a medical examination, such examination to be made at the place of residence of said beneficiary or other place mutually agreed upon, by a physician or physicians designated by the Board. Should any disability beneficiary who has not yet attained the age of sixty years refuse to submit to any medical examination provided for herein, his allowance may be discontinued until his withdrawal of such refusal, and should his refusal continue for one year all his rights in that part of the disability benefit provided by the employer contributions may be revoked by the Board of Trustees.

(2) Should the Medical Board report and certify to the Board that such disability beneficiary is engaged in or is able to engage in a gainful occupation paying more than the difference between his disability benefit and the average compensation, and should the Board of Trustees concur in such report, then that part of the disability benefit provided by employer contributions shall be reduced to an amount which, together with the member's annuity and the amount earnable by him, shall equal the amount of his average compensation. Should his earning capacity be later changed, the amount of the said benefit may be further modified; provided, that the revised benefit shall not exceed the amount originally granted nor an amount which when added to the amount earnable by the beneficiary, together with the member's annuity, equals the amount of his average compensation. A beneficiary of a disability benefit restored to active service at a salary less than the average compensation shall not become a member of the retirement system.

(3) Should a disability beneficiary under the age of sixty years be restored to active service, his disability benefit shall cease; he shall again become a member of the retirement system and he shall contribute thereafter at the same rate he paid prior to disability. Any such prior service certificate on the basis of which his service was computed at the time of retirement shall be restored to full force and effect, and in addition upon his subsequent retirement he shall be credited with all creditable service as a member.

Designated from Acts 1974, No. 595, §1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3007 - Options

§3007. Options

A. Upon application for retirement, any member may elect to receive his benefit in a retirement allowance payable throughout life, or he may elect at that time to receive the actuarial equivalent of his retirement allowance in a reduced retirement allowance payable through life with the provision that:

Option 1. If he dies before he has received in annuity payments the value of the member's annuity as it was at the time of his retirement, the balance shall be paid to his legal representatives or to such person as he shall nominate by written designation duly acknowledged and filed with the Board.

Option 2. Upon his death, his reduced retirement allowance shall be continued throughout the life of and paid to such person as he shall have nominated by written designation duly acknowledged and filed with the Board of Trustees at the time of his retirement.

Option 3. Upon his death, one-half of his reduced retirement allowance shall be continued throughout the life of, and paid to such person as he shall have nominated by written designation duly acknowledged and filed with the Board of Trustees at the time of his retirement.

Option 4. Some other benefit or benefits shall be paid either to the member or to such person or persons as he shall have nominated provided such other benefit or benefits, together with the reduced retirement allowance, shall be certified by the actuary to be of equivalent actuarial value to his retirement allowance, and approved by the Board.

Option 5. The member may elect to receive the amount of his maximum retirement and upon death, if survived by a spouse, fifty percent thereof shall be paid the surviving spouse during his or her lifetime.

B. No option shall become effective until thirty days after application for retirement and no change in the option selected shall be permitted after the application has been officially filed with the Board.

Designated from Acts 1983, No. 20, §1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3008 - Refund of contributions

§3008. Refund of contributions

Upon withdrawal from service, any member who shall not be entitled to a retirement allowance under the provisions hereof shall be paid on demand a refund of the amount of his accumulated contributions to his credit in the Annuity Savings Account. The payment of the said refund shall discharge all obligations of the retirement system to the said member on account of any creditable service rendered by the member prior to the receipt of the refund. By the acceptance of the refund the member shall waive and relinquish all accrued rights in the system. If any person who shall receive a refund shall re-enter the service of the employer and again become a member of the system and remain a contributor for five years, he may repay all amounts previously received by him as refund, together with regular interest covering the period from the date of refund to the date of repayment. Upon such repayment, the member shall again receive credit for the entire period of creditable service which he forfeited upon the receipt of the refund.

Designated from Acts 1948, No. 459, §8 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3009 - Benefit to members already retired

§3009. Benefit to members already retired

The board of trustees shall continue to pay to each member retired, the same amount and in the same installments as formerly; provided that the board of trustees shall be authorized to use interest earnings on investments of the system in excess of normal requirements as determined by the actuary to provide a cost-of-living increase in benefits for members and their beneficiaries in an amount not to exceed two percent of the original benefit for each year of retirement or ten dollars per month, whichever is greater. Such benefits shall be paid only when funds are available from this source, and payments shall be made in such manner and in such amount as may be determined by the board of trustees based on the funds available.

Designated from Acts 1979, No. 263, §1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 711, §1.



RS 11:3010 - Survivors's benefits

§3010. Survivors's benefits

A. Upon receipt by the board of trustees of proper proof of the death of a member in active service who had at least three years of creditable service, an amount equal to twice his accumulated contributions, or two months' salary, whichever is the greater, plus the amount of one thousand dollars shall be paid to the designated beneficiary of the member; or, if there is no such designated beneficiary, then to the surviving spouse who is living with him at the time of his death; or if there is no such surviving spouse, then to his children. If there are none of the foregoing, then to the surviving mother and father or either of them; and in default of any of the above persons, then to the surviving brothers and sisters or other collateral heirs who are nearest of kin.

B. Any member who has completed fifteen or more years of creditable service and who dies prior to his retirement, and who leaves a surviving spouse who has been married to the member for not less than five years immediately preceding his death and who was living with him at the time of his death, shall be deemed to have automatically exercised Option 2 under R.S. 11:3007 for the benefit of his spouse, who shall be paid Option 2 settlement benefits; however, all such benefits shall cease if the spouse remarries. The method of calculating such retirement benefits shall be on the same basis as provided in R.S. 11:3007, as amended, except that the benefits so calculated shall cease when the spouse remarries. Should the spouse desire to receive in lieu of such Option 2 benefits a refund of twice the member's contributions with interest earnings thereon, or two months salary, whichever is greater, she may do so by specifying her choice in writing, properly notarized, to the board of trustees of the City of Alexandria Employees' Retirement System.

C. Any member who qualified for retirement under the provisions of R.S. 11:3007, who dies prior to his retirement and who leaves a widow, who is at least fifty years of age, and who has been married to the member for not less than five years immediately preceding his death and who was living with him at the time of his death, shall be deemed to have automatically exercised Option 2 under R.S. 11:3007 for the benefit of his widow based on the age of the widow and the husband at the date of his death.

Designated from Acts 1987, No. 783, §1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3011 - Administration

§3011. Administration

A.(1) Board of Trustees. The general administration and responsibility for the proper operation of the retirement system and for making effective the provisions of the Part are hereby vested in a board of trustees, which shall be organized immediately after a majority of the trustees provided for in this section have qualified and taken the oath of office.

(2) The board shall consist of seven trustees as follows:

(a) The mayor or chief executive of said city.

(b) The director of finance or finance officer of said city.

(c) The director of civil service and personnel of said city.

(d) Two municipal employees, who are members of the retirement system, and who are selected by plurality vote of the members of the system. This election is to be conducted by the executive secretary not less than thirty days prior to October 15, 1991, nor less than thirty days prior to October fifteenth of any subsequent year in which such election shall be held. The terms of office of the municipal employees on said board shall be for two years.

(e) Two retired municipal employees of the city of Alexandria, who are members of the retirement system, and who are selected by plurality vote of the retired municipal employee members of the system. This election is to be conducted by the executive secretary not less than thirty days prior to October 15, 1991, nor less than thirty days prior to October fifteenth of any subsequent year in which such election shall be held. The term of office of the retired municipal employees shall be for two years.

(3) If a vacancy occurs in the office of a trustee, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled.

(4) The trustees shall serve without compensation, but they shall be reimbursed for all necessary expenses that they may incur through service on the board.

(5) Each trustee shall, within ten days after his appointment or election; take an oath of office as provided by law and, in addition, shall take an oath that in so far as it devolves upon him he will diligently and honestly administer the affairs of the said board and that he will not knowingly violate or willingly permit to be violated any of the provisions of law applicable to the retirement system. Such oath shall be subscribed to by the member taking it and shall be certified by the officer before whom it is taken.

(6) Each trustee shall be entitled to one vote. A majority of the trustees shall constitute a quorum of the board and a majority vote of the trustees of the board shall be necessary for any action taken by the board.

(7) Subject to the limitations of this Part, the board shall establish rules and regulations for the administration of the system created by this Part and for the transaction of its business and to give force and effect to the provisions of this Part wherever necessary to carry out the intent and purposes of the Legislature.

(8) The board shall elect a chairman and shall by a majority vote of all its members appoint an executive secretary, who shall be an employee of the system and shall be entitled to membership in the system. The executive secretary shall serve as secretary-treasurer of the board and be paid such compensation as the board of trustees may determine. The board of trustees shall engage such actuarial, clerical, and other employees as shall be required to transact the business of the system, who shall be residents of and domiciled within the state of Louisiana.

(9) The board shall keep such data as is necessary for actuarial valuation of the assets and liabilities of the system and for checking its operating experience.

(10) The board shall keep minutes which shall be open to public inspection. It shall have the accounts of the system audited annually and shall publish as of the end of each fiscal year a report showing the fiscal transactions of the system for the preceding fiscal year, the amount of the accumulated cash and securities of the system, a statement of income and expenditures, and a detailed statement of investments acquired and disposed of, and a balance sheet showing the financial condition of the system by means of an actuarial valuation of its assets and liabilities. It shall also publish a synopsis of the report.

(11) The board shall establish a general office for the meeting of the board and for the administrative personnel, provided for the installation of an adequate system of books, accounts and records which will give effect to all requirements of this Part, and credit all assets received by the Fund according to the purposes for which they are held. All books, accounts and records shall be kept in the general office of the board.

(12) The board shall hold regular meetings at least quarterly in each year and such special meetings as may be deemed necessary. All meetings shall be open to the public.

(13) The board shall have power to make contracts and to sue and to be sued, under the name of the board of trustees of the City of Alexandria Employees' Retirement System. The board shall have power to borrow, by pledging its securities as collateral, when advisable, to raise sufficient cash to participate in the purchase of additional securities as profitable investments, and repaying same from its surplus revenues in the following months.

B. Legal Adviser. The city attorney shall be the legal adviser of the board.

C. Medical Board. The board shall designate a medical board to be composed of three physicians not eligible to participate in the retirement system. If required, other physicians may be engaged to report on special cases. The medical board shall arrange for and pass upon all medical examinations required under the provisions of this Part, and shall investigate all essential statements and certificates by or on behalf of a member in connection with an application for disability retirement, and shall report in writing to the board of trustees its conclusions and recommendations upon all the matters referred to it.

D.(1) Duties of Actuary. The board of trustees shall designate an actuary who shall be the technical adviser of the board on matters regarding the operation of the system, and shall perform such other duties as are required in connection therewith.

(2) Immediately after the establishment of the system, the actuary shall make such investigation of the mortality, service, withdrawal and compensation experience of the members of the system as he shall recommend and the board of trustees shall authorize, and on the basis of such investigation he shall recommend for adoption by the board of trustees such tables and such rates as are required in (3) of this Subsection. The board of trustees shall adopt the tables and certify rates, and as soon as practicable thereafter the actuary shall make a valuation based on such tables and rates, of the assets and liabilities of the system.

(3) In the year 1950, and at least once in each five-year period thereafter, the actuary shall make an actuarial survey of the mortality, service, withdrawal and compensation experience of members and beneficiaries of the retirement system, and shall make a valuation of the assets and liabilities of the system and, taking into account the result of such investigation and valuation, the board of trustees shall adopt for the retirement system such mortality, service, and other tables as shall be deemed necessary. On the basis of such tables as the board of trustees shall adopt, the actuary shall make valuations of the assets and liabilities of the funds of the system.

Designated from Acts 1948, No. 459, §10 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 711, §1.



RS 11:3012 - Investments

§3012. Investments

A. The Board shall, from time to time determine the current requirements for benefit payments and administrative expenses which shall be maintained as cash working balance except that such cash working balance shall not exceed at any time an amount necessary to meet the current obligations of the system for a period of ninety days. Any amounts in excess of such cash working balance shall be invested in the following classes of securities:

(1) Bonds or securities not in default as to principal or interest, which are the direct obligations of or which are secured or guaranteed as to principal and interest by the United States, any state or territory of the United States, or the District of Columbia where there exists the power to levy taxes for the prompt payment of the principal and interest of such bonds or evidences of indebtedness and any federal farm loan bonds issued by federal land banks, debentures issued by federal intermediate credit banks, and debentures issued by banks for cooperatives.

(2) Bonds or evidences of indebtedness which are direct general obligations of any county, parish, city, town, village, school district, drainage district, sanitary district, park district, or other political subdivision or municipal corporation of this state or any other state or territory of the United States or the District of Columbia which shall not be in default in the payment of any of its general obligations bonds, either principal or interest, at the date of such investment.

(3) Bonds of any levee or other board of this state, and obligations issued or guaranteed by the International Bank for Reconstruction and Development.

(4) Bonds or other obligations which are payable from revenues or earnings specifically pledged therefor of a public utility, state or municipally owned, either directly or through any civil divisions, authority or public instrumentality of a state or municipality, provided that the laws of the state or municipality authorizing the issuance of such bonds or other obligations require that rates for service shall be fixed, maintained and collected at all times so as to produce sufficient revenue or earnings to pay all operating and maintenance charges and both principal and interest of such bonds or obligations, and provided further that no such bonds or other obligations shall be in default at the date of such investment.

(5) Bonds or evidences of indebtedness issued or guaranteed by any railroad corporation or corporations (other than those organized for the sole purpose of holding stocks of other corporations) created under the laws of the United States or of any of the states of the United States or the District of Columbia or any certificates of any equipment trust created on behalf of any such railroad corporation; provided that such bonds or certificates have not been in default as to principal or interest payments during any of the five years next preceding that date of such investment during the tenure of such issue if issued less than five years prior to such investment.

(6) Bonds or evidences of indebtedness of any solvent public utility corporation or corporations (other than those organized and chartered for the sole purpose of holding the stocks of other corporations) created under the laws of the United States or of any of the states of the United States or the District of Columbia, provided that such bonds or evidences of indebtedness are not in default either as to principal or interest.

(7) Bonds or evidences of indebtedness issued by any solvent corporation or corporations (other than corporations organized and chartered for the sole purpose of holding the stocks of other corporations) created under the laws of the United States or any of the states of the United States or the District of Columbia.

(8) Shares of insured state chartered building and loan or homestead associations and federal savings and loan associations, if such shares are insured by the Federal Deposit Insurance Corporations as specifically set forth under the terms of Title IV of an Act of the Congress of the United States entitled the "National Housing Act."

(9) Bonds or notes secured by mortgage or trust deed insured by the Federal Housing Administrator, or in debentures issued by him under the terms of an Act of Congress of the United States entitled the "National Housing Act", and in securities issued by National Mortgage Association established by or under the authority of the National Housing Act, and in bonds or notes secured by mortgage or trust deed guaranteed as to principal by the administrator of veterans' affairs pursuant to the provisions of Title III of Act of Congress of the United States of June 22, 1944, entitled the "Servicemen's Re-adjustment Act of 1944", as heretofore or hereafter amended.

(10) Preferred or guaranteed stocks issued or guaranteed by any solvent corporation or corporations created under the laws of the United States or any of the states of the United States or the District of Columbia.

(11) Shares of capital stock and securities of any solvent corporation created under the laws of the United States or any of the states of the United States or the District of Columbia, provided that the shares of such corporation are registered on a national securities exchange, as provided in an Act of Congress of the United States, entitled the "Securities Exchange Act of 1934" approved June 6, 1934, as amended, or local exchanges, or are readily marketable, and provided further that such corporation has earned during any three years of the five year period next preceding the date of the investment, a sum applicable to dividends equal in the aggregate to not less than twelve percent of the par value (or, in the case of shares having no par value, the stated value) of its outstanding shares.

(l2) Paving Certificates of the City of Alexandria.

B.(1) The total amount of investments at par value in the securities of any one state, except the state of Louisiana, shall not at any time exceed ten (10%) percent of the total amount of investments at par value.

(2) The total of investments at par value in the securities of any one political subdivision of any one state, except the City of Alexandria, Louisiana, shall not, at any time, exceed five (5%) percent of the total amount of investments of the system at par value.

(3) The total amount of investments at par value in the stocks and securities of any one public utility corporation or other corporations shall not at any time exceed five (5%) percent of the total amount of investments of the system at par value.

(4) Any limitations herein set forth shall be applicable only at the time of purchase and shall not require the liquidation of any investment at any time. All investments shall be clearly marked to indicate ownership by the system.

(5) Subject to the above terms, conditions, limitations, and restrictions the Board shall have power to sell, assign, transfer, and dispose of any of the securities and investments of the system, provided that said sale, assignment or transfer has the majority of the entire Board.

(6) Except as otherwise provided herein, no trustee and no employee of the Board shall have any direct or indirect interest in the income, gains, or profits of any investment made by the Board, nor shall any such person receive any pay or emolument for his services in connection with any investment made by the Board. No trustee or employee of the Board shall become an endorser or surety or in any manner an obligor for money loaned by or borrowed from the system.

(7) All interest derived from investments and any gains from the sale or exchange of investments shall be credited by the Treasurer to the account of the system.

C. The Board of Trustees annually shall credit regular interest on the balances as of December thirty-first of the preceding year in each of the reserves maintained by the Board with the exception of the Expense Account. This credit shall be made annually from interest and other earnings on the invested assets of the system. Any additional amount required to meet the interest on the funds of the system shall be charged to the Employer's Accumulation Account and any excess of earnings over such amount required shall credit to the Employer's Accumulation Account. Regular interest shall mean such percentum rate to be compounded annually as shall be determined by the Board of Trustees on the basis of the interest earnings of the system for the preceding year, such rate to be limited to the maximum of four percent with a rate of two percent applicable during the first year of operation of the system.

D. The Executive Secretary shall be the custodian of the funds of the system. All expense vouchers and retirement allowance payroll shall be certified by the Executive Secretary, who shall furnish the Board a surety bond in a company authorized to do business in Louisiana in such an amount as shall be required by the Board, the premium to be paid by the Board from the Expense Account.

E. For the purpose of meeting disbursements for retirement allowances, annuities and other payments there may be kept available cash, not exceeding the requirements of the system for a period of ninety days, on deposit in one or more banks or trust companies of the state of Louisiana organized under the laws of the state of Louisiana or of the United States, provided, that the sum on deposit in any one bank or trust company shall not exceed twenty-five percent of the paid-up capital and surplus of such bank or trust company.

F.(1) The monies and/or properties of the City of Alexandria Employees' Retirement System deposited in any bank or banks of the state shall be safeguarded and guaranteed by the posting, by the depository, of bonds, notes, and other securities purchasable by the system as provided elsewhere in this section. The bonds, notes and other securities purchasable as security, shall be posted by the depository with the Board or with an unaffiliated bank or trust company domiciled within the state of Louisiana for the account of the system acceptable to both the Board and to the fiscal agent bank.

(2) The amount of said bonds, notes and other securities guaranteeing the deposits shall at all times be equal to one hundred percent of the amount on deposit to the credit of the City of Alexandria Employees' Retirement System.

Designated from Acts 1948, No. 459, §11 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3013 - Financing and accounting

§3013. Financing and accounting

A. All of the assets of the system shall be credited according to the purpose for which they are held to one of five reserves; namely, the Annuity Savings Account, the Employees' Annuity Reserve, the Employer's Annuity Reserve, the Expense Account, and the Employer's Accumulation Account.

B.(1) Annuity Savings Account. In the Annuity Savings Account shall be accumulated the contributions made by members to provide for their annuities including interest thereon. Credits to and charges against the Annuity Savings Account shall be made as follows:

(a) Beginning July 1, 1976 the employer shall cause to be deducted from the salary of each member on each payroll of such employer for each and every payroll period ten percent of any and all of his compensation.

(b) The deductions provided for herein shall be made notwithstanding that the minimum compensation provided for by law for any member shall be reduced thereby. Every member shall be deemed to consent and agree to the deductions made and provided for herein and shall receipt for his full salary or compensation and payment of salary or compensation less said deduction shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such person during the period covered by such payment, except as to the benefits provided under this Part. The Board shall provide by rules for the methods of collection of contributions from members and the employer. The Board shall have full authority to require the production of evidence necessary to verify the correctness of amounts contributed.

(c) In addition to the contributions deducted from compensation hereinbefore provided, subject to the approval of the Board of Trustees any member may deposit in the Annuity Savings Account, by an increased rate of contribution, monies to purchase a larger annuity. Such additional amounts so deposited shall not exceed five percent of the member's compensation and shall become a part of his accumulated contributions. The accumulated contributions of a member withdrawn by him, or paid to his estate or to his designated beneficiary in the event of his death as provided in this Part, shall be charged to the Annuity Savings Account. Upon the retirement of a member his accumulated contributions shall be transferred from the Annuity Savings Account to the Annuity Reserve.

(2) Employees' Annuity Reserve.

(a) The Annuity Reserve shall be the account representing the actuarial value of all annuities in force derived from accumulated member contributions and to it shall be charged all annuities and all benefits in lieu of annuities, payable as provided in this Part.

(b) Should a beneficiary retired on account of disability be restored to active service with a compensation not less than his average final compensation at the time of his last retirement, his annuity reserve shall be transferred from the Employees' Annuity Reserve to the Annuity Savings Account and credited to his individual account therein.

(3) Employer's Accumulation Account. The Employer's Accumulation Account shall represent the accumulation of all reserves for the payment of a retirement allowance and other benefits payable from contributions made by the employer and against this account shall be charged all retirement allowances and other benefits on account of members. Credits to and charges against the Employer's Accumulation Account shall be made as follows:

(a) On account of each member there shall be paid annually into the Employer's Accumulation Account by the employer for the preceding fiscal year an amount equal to a certain percentage of the compensation of each member to be known as the "normal contribution".

(b) On the basis of regular interest and of such mortality and other tables as shall be adopted by the Board of Trustees, the actuary engaged by the Board to make each valuation required by this Part during the period over which the accrued liability contribution is payable, immediately after making such valuation, shall determine the uniform and constant percentage of the earnable compensation of each member, which if contributed by the employer on the basis of compensation of each member throughout his entire period of membership service, would be sufficient to provide for the payment of any retirement allowance payable on his account for such service. The rate percentum so determined shall be known as the normal contribution rate. The normal rate of contribution shall be determined by the actuary after each valuation.

(c) All allowances and benefits in lieu thereof, with the exception of those payable on account of members who receive no prior service credit, payable from contributions of the employer, shall be paid from the Employer's Accumulated Account.

(d) Upon the retirement of a member, an amount equal to his retirement allowance shall be transferred from the Employer's Accumulation Account to the Employer's Annuity Reserve.

(4) Employer's Annuity Reserve. The Employer's Annuity Reserve shall be the reserve to which shall be credited the actuarial value of all allowances granted to members representing employer's contributions and to which such allowances and benefits in lieu thereof shall be charged. Should a beneficiary retired on account of disability be restored to active service with a compensation not less than his average final compensation at the time of his last retirement, the employer's reserve thereon shall be transferred from the Employer's Annuity Reserve to the Employer's Accumulation Account. Should benefit of such disability beneficiary be reduced as a result of an increase in his earning capacity, the amount of the annual reduction in his allowance or benefit shall be credited annually to the Employer's Accumulation Account during the period of such reduction.

(5) Expense Account. The Expense Account shall be the account to which the expenses of the administration of the system shall be charged, exclusive of amounts payable as retirement allowances and as other benefits provided herein. The Board of Trustees shall make annual appropriations in amounts sufficient to administer the system, which shall be credited to this account.

C. Collection of contributions.

(1)(a) The employer shall cause to be deducted on each and every payroll of a member for each and every payroll period beginning subsequent to August 1, 1948, the contributions payable by such member, as provided by this Part.

(b) The employer shall make deductions from salaries of employees as provided in this Part and shall transmit monthly, or at such time as the Board of Trustees shall designate the amount specified to be deducted, to the Executive-Secretary of the Board of Trustees. The Executive-Secretary, after making a record of all such receipts, shall deposit such amounts to the credit of the System's Treasurer as provided by law.

(2)(a) On the basis of each actuarial evaluation provided herein, the Board of Trustees shall annually determine the normal contribution rate and accrued liability contribution rate, as provided in Paragraph B(3) of this Section. The sum of these two rates shall be known as the Employer's Contribution Rate. Effective May 1, 1979, the Employer's Contribution Rate shall be twelve and forty-five hundredths percent. If Social Security rates are increased at any time above the present rate of five and eighty-five hundredths percent, the Employer's Contribution Rate shall be increased proportionately.

(b) The amounts payable by the employer on account of normal contributions, shall be determined by applying the employers' contribution rate to the amount of compensation earned by employees who are members of the system. Monthly, or at such time as the Board of Trustees shall designate, each department or agency shall compute the amount of the employer's contribution payable with respect to salaries of its employees who are members of the system, and shall cause said amount to be paid to the Board of Trustees from the personal service allotment of the amount appropriated for the operation of the department or agency or from funds otherwise available to the agency for the payment of salaries to its employees.

(c) The Board shall provide by rule for the methods of collection of contributions of employers and members. The amounts determined by an agency to the various funds as specified in this Part are made obligations of the agency and shall be paid as provided herein.

Designated from Acts 1948, No. 459, §12 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3014 - Exemptions from execution

§3014. Exemptions from execution

The right of a person to an annuity, a retirement allowance, or benefit, or to the return of contributions, or to any optional benefit or any other right accrued or accruing to any person under the provisions of this Part, and the monies in the system created by this Part, are hereby exempt from any state or municipal tax, and exempt from levy and sale, garnishment, attachment, or any other process whatsoever, except as provided in R.S. 11:292, and shall be unassignable except as in this Part specifically otherwise provided.

Designated from Acts 1948, No. 459, §13 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:3015 - Protection against fraud

§3015. Protection against fraud

Any person who shall knowingly make any false statement or shall falsify or permit to be falsified any record or records of this retirement system in any attempt to defraud such system as a result of such Part shall be guilty of a misdemeanor, and on conviction thereof by any court of competent jurisdiction, shall be punished by a fine not exceeding five hundred dollars or imprisonment in the parish jail not exceeding twelve months, or both, such fine and imprisonment at the discretion of the court. Should any change or error in the records result in any member or beneficiary receiving from the retirement system more or less than he would have been entitled to receive, had the records been correct, the Board of Trustees shall correct such error and, as far as practicable, shall adjust the payment in such manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.

Designated from Acts 1948, No. 459, §14 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3016 - Guaranty

§3016. Guaranty

A. The maintenance of actuarial reserves for the various allowances and benefits under this Part, and the payment of all annuities, retirement allowances, refunds and other benefits granted under the provisions of this Part, are hereby made obligations of the Employer's Accumulation Account. All income, interest, and dividends derived from deposits and investments authorized by this Part shall be used for the payment of the obligations of the system.

B. Any retirement allowance or other annuity or benefit provided by this Part shall be paid in equal monthly installments for life and shall not be increased, decreased, revoked or repealed, except for error, or except where specifically otherwise provided by this Part.

Designated from Acts 1948, No. 459, §16 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3017 - Short title

§3017. Short title

This Part shall be known and cited as the City of Alexandria Employees' Retirement Law.

Designated from Acts 1948, No. 459, §15 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3031 - Creation of Retirement System for employees of City of Bogalusa

PART II. CITY OF BOGALUSA RETIREMENT SYSTEM

§3031. Creation of Retirement System for employees of City of Bogalusa

There shall be and is hereby created the City of Bogalusa Retirement System for appointive officers and permanent employees of such City, for the payment of retirement annuities, disability annuities, and death and withdrawal benefits to said officers and employees, and annuities and benefits to their dependents and beneficiaries, after stated periods of service and upon fulfillment of certain conditions as hereinafter set forth.

Designated from Acts 1952, No. 184, §1, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3032 - Purpose of system

§3032. Purpose of system

The purpose of such system is to provide retirement annuities and other benefits for the appointive officers and employees of the City of Bogalusa who become aged or otherwise incapacitated, thereby enabling them to accumulate reserves for themselves and their dependents to meet, without prejudice or hardship, the hazards of old age, disability, death, and termination of employment, with the objective of encouraging qualified personnel to enter and remain in the service of the City, thus effecting economy and efficiency in the administration of the City.

Designated from Acts 1952, No. 184, §2, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3033 - Definitions

§3033. Definitions

A. Words and phrases wherever used in this Part, unless a different meaning is clearly indicated by the context, shall have the following meaning:

(1) "Average salary" shall mean the average annual earnable rate of salary of a member for the thirty-six highest consecutive months during the total service of the member.

(2) "Board" shall mean the Retirement Board of the City of Bogalusa Retirement System.

(3) "City" shall mean the city of Bogalusa, Louisiana.

(4) "Council" shall mean the City Commission Council of Bogalusa, Louisiana.

(5) "Effective date" shall mean July 1, 1953.

(6) "Employee" shall mean any appointive officer or employee of the city now or hereafter employed by the city, whose services are compensated by the city in whole or in part, who is not covered by any existing pension fund maintained by the city.

(7) "Fiscal Year" shall mean the period from July first of one year to June thirtieth of the year next succeeding.

(8) "Member" shall mean any employee included in the membership of the system.

(9) "Regular interest" shall mean such rate of interest as is fixed by the board provided that for the first five years of operation of the system the rate shall be three percent per annum compounded annually.

(10) "Salary" shall mean the amount of compensation earned by a member as an employee of the city.

(11) "System" shall mean the City of Bogalusa Retirement System.

(12) "Total service" shall mean service rendered before the operative date of the system, and subsequent thereto.

B. The masculine pronoun, wherever used, shall include the feminine pronoun.

Acts 1952, No. 184, §3; Designated from Acts 1985, No. 626, §1, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3034 - Membership

§3034. Membership

A. The following described employees shall be compulsorily included as members of the system:

(1) All appointive officers and employees in the service of the City on the day preceding the effective date, who are employed on a permanent basis, excepting, however, those appointive officers and employees as herein set forth who shall, within fifteen calendar days from the effective date, give written notice to the Board, or in the event said Board has not been duly appointed or chosen, to the Commission Council of the City of Bogalusa through its City Clerk, of their election not to become a member of the system or plan provided for under the provisions of this Part.

(2) All persons employed by the City on or after the effective date in the position of an appointive officer or employee, who are employed on a permanent basis and are under the age of sixty years on the date of employment.

(3) Any person, regardless of age, who is on an approved leave of absence for sickness, military service, vacation or other cause, on the effective date.

B. The board shall determine who are employees subject to membership within the meaning or intent of this Part.

Redesignated from Acts 1952, No. 184, §4 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3035 - Exclusions from membership

§3035. Exclusions from membership

Persons whose services are compensated on a contractual or fee basis, seasonal or part-time employees in positions which will not permit service of at least six months during a calendar year, elective officials, members of the Council, the medical examiner, those persons electing not to become a member of the system herein provided for as set forth under the provisions of R.S. 11:3034(A)(1), and persons who are members of any existing pension fund maintained by the City, shall not be subject to membership in the system.

Designated from Acts 1952, No. 184, §5, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3036 - Service credit

§3036. Service credit

A.(1) Each member shall receive credit for service rendered as an employee of the City prior to the effective date for which he shall have received salary.

(2) Each member shall receive credit for service rendered on or after the effective date for which he shall have received salary and for which he shall have made contributions.

B. The board shall determine by rule the amount of service in any year that is equivalent to a year of service. In no case shall less than twelve days of service, nor less than nine months of service constitute a year of service. Proportionate credit shall be granted for service of less than nine months of service during a year. Not more than one year of service credit shall be allowed for all service rendered during any one calendar year.

C. Credit as service for the purposes of this Part shall be granted for any time a member shall have served in the armed forces of the United States after September 23, 1940, during War or during the national emergency proclaimed by the President of the United States on December 16, 1950, provided the member shall have been an employee of the City on the date of entry into military service by enlistment or induction, and re-entered, or shall re-enter the service of the City within a period of six months after the date of termination of his military service.

Designated from Acts 1952, No. 184, §6, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3037 - Conditions for retirement

§3037. Conditions for retirement

A. Any member in active service may retire on a service retirement annuity, upon his written application, at his option, provided such member shall be at least sixty years of age and shall have rendered at least ten years of total service, or shall have completed twenty-five years of service and attained age fifty, notwithstanding that withdrawal from service may have occurred prior to the time application is made.

B. Any member whose withdrawal from service occurs prior to this attainment of age sixty, who shall have completed at least ten years of total service and who shall not have received from the systems a refund of his contributions, shall be entitled to a service retirement annuity upon application, upon or after his attainment of age sixty.

C. On or after January 1, 1955, any member who shall have attained or shall attain the age of sixty-eight years shall be compulsorily retired, provided the board may continue a member in service beyond such age, but in no case shall such extension exceed a total of two years.

D. Any member whose employment is terminated after having completed less than ten years of total service shall be entitled to receive a refund of his total contributions to the system, without interest.

Designated from Acts 1967, No. 9, §1, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3038 - Amount of service retirement annuity

§3038. Amount of service retirement annuity

A. Upon retirement, a member shall be entitled to receive a service retirement annuity equal to two and two-thirds percent of average salary for each year of total service.

B. A proportional amount of the annual rate of annuity shall be determined and granted for any fractional part of a year of service.

C. The minimum amount of service retirement annuity in any case shall be twenty-five percent of average salary. The maximum service retirement annuity shall be sixty-six and two-thirds percent of average salary.

Designated from Acts 1967, No. 9, §1, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3039 - Pension benefits; surviving spouse

§3039. Pension benefits; surviving spouse

Upon death of a member while on pension the surviving spouse shall receive seventy-five percent of the amount of pension received by the deceased at the time of death. This payment of seventy-five percent shall continue until death of surviving spouse, or until the time that he or she remarries.

Designated from Acts 1956, No. 76, §1, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3039.1 - Deferred Retirement Option Plan

§3039.1. Deferred Retirement Option Plan

A. In lieu of terminating employment and accepting a service retirement allowance under R.S. 11:3037, any member of this system who has not less than twenty years of creditable service, or has ten years of creditable service and who is sixty years of age, or has twenty-five years of service and who is fifty years of age and who is eligible to receive a service retirement allowance may elect to participate in the Deferred Retirement Option Plan and defer the receipt of benefits in accordance with the provisions of this Section.

B. For purposes of this Section, creditable service shall include service credit reciprocally recognized under R.S. 11:142, but for eligibility purposes only.

C. The duration of participation in the plan shall be specified and shall not exceed three years.

D. A member may participate in the plan only once.

E. Upon the effective date of the commencement of participation in the plan, membership in the system shall terminate and neither employee nor employer contributions shall be payable. For purposes of this Section, compensation and creditable service shall remain as they existed on the effective date of commencement of participation in the plan. The monthly retirement benefits that would have been payable, had the member elected to cease employment and receive a service retirement allowance, shall be paid into the deferred retirement option plan account. Upon termination of employment, deferred benefits shall be payable as provided by Subsection H of this Section.

F.(1) A person who participates in this program shall not be eligible to receive a cost-of-living increase from the retirement system while participating and shall not be eligible for such an increase until his employment which makes him eligible to be a member of this system has been terminated for at least one full year.

(2) After a person who participates in this program has terminated his employment which makes him eligible to be a member of this system, his individual account balance in the plan shall earn interest at a rate equal to the percentage rate of return of the system's investment portfolio, less the cost of administering the Deferred Retirement Option Plan program to be determined annually by the board of trustees, said interest to be credited to his individual account balance on an annual basis.

G. The Deferred Retirement Option Plan account shall not be subject to any fees or charges of any kind for any purpose.

H. Upon termination of employment at the end of the specified period of participation, a participant in the program shall receive, at his option, a lump sum payment from the account, or he may elect any other method of payment if approved by the board of trustees. The monthly benefits that were being paid into the fund during the period of participation shall begin being paid to the retiree.

I.(1) If a participant dies during the period of participation in the program, a lump sum payment equal to his account balance shall be paid to his named beneficiary or, if none, to his estate; in addition, normal survivor benefits payable to survivors of retirees shall be payable.

(2) If a participant terminates employment prior to the end of the specified period of participation he shall receive, at his option, a lump sum payment from the account equal to the balance of the account, or he may elect any other method of payment if approved by the board of trustees.

(3) The monthly benefits that were paid into the fund during the period of participation shall begin being paid to the retiree.

J.(1) If employment is not terminated at the end of the period specified for participation, payments into the account shall cease.

(2) Payment from the account shall not be made until employment is terminated, nor shall the monthly benefits being paid into the fund during the period of participation be payable to the individual until he terminates employment.

(3) Upon termination of employment, a member shall receive, at his option, a lump sum payment from the account balance, or he may elect any other method of payment if approved by the board of trustees.

K.(1) If employment is not terminated at the end of the period specified for participation, the member shall resume active contributing membership in the system.

(2) Upon termination of employment, the monthly benefits which were being paid to the fund shall begin to be paid to the member. He may not change the option which was originally selected.

(3) Upon termination of employment, the member shall receive an additional retirement benefit based on his additional service rendered since termination of participation in the fund, using the normal method of computation of benefit, subject to the following:

(a) If his period of additional service is less than thirty-six months, the average compensation figure used to calculate the additional benefit shall be that used to calculate his original benefit.

(b) If his period of additional service is thirty-six or more months, the average compensation figure used to calculate the additional benefit shall be based on his compensation during the period of additional service.

(c) The option used shall be that applicable to the original benefit.

(d) In no event shall the additional benefit exceed an amount which, when combined with the original benefit, equals one hundred percent of the average compensation figure used to compute the additional benefit.

(4) If the member dies or acquires a disability during the period of additional service, he shall be considered as having retired on the date of death or commencement of disability.

Acts 1997, No. 1325, §1, eff. July 1, 1997; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3040 - Death benefits; surviving spouse

§3040. Death benefits; surviving spouse

A. Upon death of a member while in active employment of the City, on vacation or sick leave, a death benefit shall be payable which shall consist of: (1) the accumulated contributions of the member, without interest; and (2) an amount equal to $500.00 for each full year of total service of the member, subject to a maximum payment of $3,000.00. In any case in which total service of the member has been less than one year, the payment under (2) hereof shall be that provided for one year of service. Part (1) of the death benefit shall be payable to the beneficiary designated by the member, or his estate if no such designation shall have been made. Part (2) of the death benefit shall be payable only to a beneficiary designated by the member who shall have an insurable interest in the life of the member.

B. In lieu of the benefits provided by Subsection A hereof, the surviving spouse of any member who dies while in active employment of the City, on vacation or sick leave and who, at the time of death, had the necessary qualifications for retirement but who has not at that time exercised the right to retire, may elect, at his or her option, to relinquish any right to benefits under Subsection A hereof and in such case shall be entitled to receive an amount equal to seventy-five percent of the monthly amount which the deceased would have been entitled to receive had he retired before death. This payment shall continue until the death or remarriage of the surviving spouse.

C. If the member and surviving spouse, or either or both, prior to the death of the last survivor thereof, shall not have received in the form of service retirement annuity or reversionary annuity payments an amount at least equal to the accumulated contributions of the member, without interest, a refund of the remainder of such accumulated contributions, if any, shall be payable to such person as the member shall have nominated by written direction duly acknowledged and filed with the board. If no such nomination shall have been filed, payment shall he made to the estate of the member. The minimum payment in any such case shall be an amount equal to six months' payments on the service retirement annuity paid to the retired member.

Designated from Acts 1958, No. 72, §1, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3041 - Disability retirement annuity; qualifications

§3041. Disability retirement annuity; qualification

A. Any member who is less than sixty years of age, who shall have rendered at least ten years of total service and who shall become totally and permanently disabled for service, either mentally or physically, regardless of how or where the disability shall have occurred, shall be entitled to a disability retirement annuity.

B. A member shall be considered as having a total and permanent disability only after the board shall have received written certification by at least two licensed and practicing physicians selected by the board, that the member is totally and likely to be permanently disabled for further performance of the duties of any assigned position in the service of the city.

C. Such annuity shall begin to accrue upon expiration of ninety days following the commencement of disability, provided that if written application for such annuity is not filed with the board prior to the expiration of the ninety days and within the last thirty days of such period, the annuity shall begin to accrue as of the thirty days prior to the receipt of such application.

D. The annual amount of disability retirement annuity shall be equal to one and one-half percent of average final compensation for each year of total service, subject to a minimum of twenty-five percent of average compensation and a maximum annual payment of fifty percent of average compensation.

E. The disability annuity herein provided shall be subject to reduction by any amounts received or receivable by a member of worker's compensation under applicable worker's compensation laws.

Designated from Acts 1952, No. 184, §11, by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3042 - Administration of disability retirement annuity

§3042. Administration of disability retirement annuity

A. At least once each year during the first five years following the allowance of a disability retirement annuity to any member, and at least once in every three-year period thereafter, the board shall require any disability annuitant to undergo a medical examination to be made at the place of residence of said beneficiary, or any other place mutually agreed upon by a physician or physicians engaged by the board. If any examination indicates that the beneficiary is no longer physically or mentally incapacitated for service, or that he is engaged or is able to engage in a position similar to that previously held with the City, payments by the system shall be discontinued.

B. Should such annuitant be engaged in any gainful occupation, and his earnings therefrom together with his disability annuity shall exceed the rate of earnable compensation of the member at the date of disability retirement, the disability retirement annuity shall be reduced to an amount which, when added to the compensation being earned by the member, shall not exceed such rate of earnable compensation.

C. Should any disability annuitant refuse to submit to a medical examination as herein provided, payments by the system shall be discontinued until his withdrawal of such refusal, and should his refusal continue for one year, all rights of the member in any disability retirement annuity shall be revoked by the board.

D. Any disability annuitant who is restored to active service shall participate fully under the provisions hereof to the same extent as any active member but such person shall not be entitled to credit as service for the period for which disability benefits shall have been paid.

Designated from Acts 1952, No. 184, §12, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3043 - Withdrawal benefits

§3043. Withdrawal benefits

A. Upon complete separation from service, any member who is not eligible for a service retirement annuity shall be entitled to receive a refund of his accumulated contributions, without interest. Any member withdrawing from service who does not receive a refund and later returns to service shall receive credit for the amount of total service in force at the time of his separation from service. Any member receiving a refund shall thereby ipso facto forfeit, waive, and relinquish all accrued right in the system including all credited service. The board may, in its discretion, withhold payment of a refund for a period not to exceed one year after receipt of an application from a member.

B. Any member who has received a refund shall be considered a new member upon subsequent reemployment if such person qualified for membership under the provision hereof. After the completion of at least five years of continuous membership service following his latest reemployment, such member shall have the right to make repayment to the system of the amount or amounts previously received as refund, including regular interest from the dates of refund to the date of repayment. Upon the restoration of such refunds, as herein provided, such member shall have reinstated to his account all credited service represented by the refunds of which repayment has been made. Repayment of refunds by any member shall include all refunds received by a member prior to the date of his last withdrawal from service and shall be made in a single sum.

Designated from Acts 1952, No. 184, §12, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3044 - Contributions by members

§3044. Contributions by members

Each member of the system shall contribute six percent of compensation earned and accruing to such member. Special compensation, or additional fees, shall not be considered as earnings for contribution purposes. This contribution shall be made as a deduction from compensation, notwithstanding that the compensation paid in cash to such member shall be reduced thereby below the established rate. Every employee who is a member of the system shall be deemed to consent and agree to the deduction from compensation as herein provided, and payment to such employee of compensation less such deduction shall constitute a full or complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such employee during the period covered by such payment, except as to the benefits herein provided.

Designated from Acts 1985, No. 626, §1, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3045 - Contributions by city

§3045. Contributions by city

A. The City shall make contributions to the system each year on an actuarially funded basis, towards the annuities and benefits herein provided. These contributions shall be equal to the sum of the following:

(1) An amount resulting from the application of a rate percent of compensation of the members, representing the present value of the actuarial reserve requirements for membership service, for such year, for service retirement annuity and disability retirement annuity purposes, and the one-year term premium for the City's liability for death benefits on account of death of members occurring while in service. Such rate percent shall be fixed by the board annually, prior to the beginning of each fiscal year, upon recommendations of an actuary. For each of the first five fiscal years of operations the rate of contribution under this paragraph shall be seven and thirteen hundredths percent of members' compensation.

(2)(a) An amount resulting from the application of a rate percent of compensation of the members which will amortize the remaining prior service liability over the remainder of a specified period, as determined by the board upon recommendation of the actuary, but not to exceed a period of thirty-five years following the effective date. For each of the first five fiscal years of operations this rate of contribution shall be three and forty-five hundredths percent of members' compensation.

(b) The amount of contributions by the City shall be determined by applying the applicable percentage rate of contributions to the total compensation paid members of the system during each payroll period, and all such amounts shall be paid to the system following the close of each payroll period, concurrently with contributions made to the system by the members, insofar as possible or practicable.

(3) Interest income from investments or other sources, and any other income accruing to the system, shall be held in the system to meet the requirements for regular interest on the reserves, as herein provided. Any excess above the rate of regular interest established by the board shall be available to meet possible future deficiencies in interest income or other contingencies.

Acts 1952, No. 184, §15; Designated from Acts 1956, No. 76, §1, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3046 - Tax levy

§3046. Tax levy

To meet the obligations of the City under this Part the Commission Council of the City of Bogalusa is hereby authorized to levy a special tax on all property subject to state taxation within the corporate limits of the City of Bogalusa in an amount not exceeding one mill on the dollar of the assessed valuation of said property in any one year, provided, however, that the rate, purpose and duration of said special tax set forth above shall have been first submitted to the resident property taxpayers qualified to vote in said municipality, and a majority vote of those voting, in both number and amount, shall have voted in favor thereof, as provided for by existing laws. Said tax shall be levied and collected with and in like manner as the general taxes of the City, the avails of which tax shall be used solely and exclusively for the purpose of meeting the obligations of the City under this Part and in providing revenue for the maintenance of the municipal employees' pension and relief fund as herein provided for. The provisions herein contained shall be self-operative.

Designated from Acts 1952, No. 184, §16, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3047 - Administration

§3047. Administration

A.(1) The system shall be administered as a trust for the exclusive benefit of the employees by a retirement board consisting of three members to be selected and appointed in the following manner: One member shall be appointed by the Mayor of the City, one member by the appointive officers and employees who are members of the system, and a third member who shall be selected by the two members so appointed. As a qualification for membership on the retirement board, a member must have been a qualified elector of the City for a period of at least two years prior to the date of appointment.

(2) Not more than two members of the board, at the time of appointment, shall be members of the system, and not more than one member of the board shall be an appointive officer or employee from any one city department. The original appointees on the board shall serve for the following terms: The member appointed by the Mayor shall serve for a term of three years; the member appointed by the officers and employees shall serve for a term of two years; the member selected by the other two members shall serve for a term of one year. Thereafter, as their terms of office expire, successors shall be appointed or selected in the same manner that governed the appointment of the member whose term has expired, and the terms of office of successor members shall be four years. Vacancies on the board shall be filled for the unexpired portion of the term of the member whose office was vacated and by the same authority that governed the office in which the vacancy exists.

(3) Any member may be removed by the Mayor with the approval of the Council for incompetency, dereliction of duty, malfeasance or other good cause, only after the filing of charges, in writing, against the member and after notice and public hearing.

B. Two members of the board shall constitute a quorum, and at least two concurring votes shall be necessary for any action by the board at any meeting. Regular meetings shall be held quarterly, and special meetings may be held from time to time as may be necessary. All meetings shall be open to the public. The board shall elect a chairman from its own members.

C. The board shall appoint a Secretary who shall not be a member thereof. The Secretary shall be in charge of the books, records, accounts, files and all papers and documents belonging to the board other than those in the possession or under the control of the City Treasurer; shall receipt for all payments made to the system and deposit the same with the City Treasurer; shall, together with the Chairman, sign vouchers for the payment of moneys by the system in accordance with the authorization of the board.

D. The City Treasurer shall be ex officio treasurer of the system, and shall be official custodian of all cash and securities belonging to the system, which shall be maintained in a special trust fund for the account of the system. He shall receive all moneys and securities for the account of the system and shall make payments for purposes specified in this Part upon voucher signed by the Chairman and Secretary in accordance with authorization of the board.

E. The City Attorney shall be legal advisor to the board.

F. All costs and expenses incurred in the administration of the system shall be paid by the City.

Designated from Acts 1952, No. 184, §17, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3048 - Records and accounts

§3048. Records and accounts

A. Proper and adequate records and accounts shall be established and maintained which will give full effect to the requirements of this Part. An annual audit of the books, accounts and records of the system shall be made by a certified public accountant selected by the board.

B. An annual report shall be prepared as of the close of each fiscal year for submission to the City Commission Council, showing the assets and liabilities of the system at the end of such year and the income and expenditures for the year, including detailed schedules on purchases and sales of investments, a statement of securities owned by the system and other data pertinent to the operations of the system. A synopsis of such report shall be prepared for distribution among the members of the system.

C. The Board shall from time to time establish rules and regulations implementing the provisions hereof, for the proper administration of the system and for the transaction of its business, consistent with the provisions of this Part.

Designated from Acts 1952, No. 184, §18, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3049 - Management of funds

§3049. Management of funds

A. The board of trustees shall be the trustees of the fund created by this Chapter as provided in R.S. 11:3047 and of various accounts authorized by R.S. 11:3048(A) and shall have full power to invest and reinvest such funds in accordance with provisions of R.S. 11:263. The trustees shall have full power to hold, purchase, sell, assign, transfer, and dispose of any of the securities and investments in which any of the funds created herein have been invested as well as the proceeds of the investments and monies belonging to the funds. The expenses associated with the investment and administration of fund assets shall be charged against the various investment accounts and shall not be charged to the expense account.

B. All expense vouchers and pension payrolls shall be certified by the secretary. The secretary shall furnish the board of trustees a surety bond with a company authorized to do business in Louisiana and in such an amount as shall be required by the board, the premium to be paid from the expense fund.

C. For the purpose of meeting disbursement for pensions, annuities, and other payments, there may be kept available cash, not exceeding ten percent of the total amount in the several funds of the retirement system, on deposit in one or more banks or trust companies of the state of Louisiana organized under the laws of the state of Louisiana or of the United States, provided that the sum on deposit in any one bank or trust company shall not exceed twenty-five percent of the paid up capital and surplus of such bank or trust company.

D. The board of trustees shall approve the fiscal agency bank or banks selected for the deposit of funds and securities of the retirement system, provided that no bank shall be selected unless the bank is a fiscal agent of the state. The funds and properties of the system held in any bank of the state shall be safeguarded by bonds or other securities acceptable for the protection of state deposits, the amount to be determined by the board of trustees.

E. Except as otherwise herein provided, no trustee and no employee of the board of trustees shall have any direct interest in the gains or profits of any investments made by the board of trustees, nor as such receive any pay or emolument for his service. No trustee or employee of the board shall in any manner use the same, directly or indirectly, for himself or as an agent, except to make such current and necessary payments as are authorized by the board of trustees, nor shall any trustee or employee of the board of trustees become an endorser or surety or in any manner an obligor for monies loaned or borrowed from the board of trustees.

Designated from Acts 1952, No. 184, §19, by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 1325, §1, eff. July 1, 1997.



RS 11:3050 - Cost-of-living adjustments

§3050. Cost-of-living adjustments

The retirement board may provide from interest income from investments in excess of normal requirements as determined by actuarial study, provided the retirement system is approaching actuarial soundness, annual cost-of-living adjustments to recipients of benefits which were in effect two years prior to the effective date of the cost-of-living adjustment, in an amount not to exceed two percent for each year from the effective date of the benefit. Such cost-of-living adjustments shall not become effective and paid unless such excess funds are available and until the manner and amount of payment is approved by the board of the retirement system and the city council.

Acts 1982, No. 164, §1; Acts 1987, No. 609, §1; Designated from Acts 1990 No. 440, §1, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3051 - Assignment prohibited

§3051. Assignment prohibited

The right of a person to an annuity, a pension or any other benefit or refund, or any right accrued or accruing to any member or beneficiary under the provisions of this system, and the monies belonging to the system, shall be unassignable and shall not be subject to execution, garnishment, attachment, the operation of bankruptcy, or the insolvency law or any other process of law except as specifically provided by the provisions of this system and in R.S. 11:292, and except that the city shall have the right to set off funds for any claim arising from embezzlement by or fraud of a member.

Designated from Acts 1952, No. 184, §20, by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:3052 - Error

§3052. Error

Should any change or error in the records result in any member or beneficiary receiving from the system more or less than he would have been entitled to receive had the record been correct, or a mistake not made, the board shall correct such error and as far as practicable shall adjust the payment so that the benefit to which such member or beneficiary was correctly entitled shall be paid.

Designated from Acts 1952, No. 184, §22, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3053 - Legislative intent

§3053. Legislative intent

It is the legislative intent and purpose of this Part to provide certain retirement, disability, death and other benefits to appointive officers and employees of the City in the amounts and under the terms and conditions herein set forth. It is the further legislative intent and purpose of this Part that when and if the Federal Social Security Act is amended so as to permit the inclusion of municipal employees therein, then and in that event an adjustment of the benefits and contributions herein provided may be made so that the system hereby created may become integrated with the benefits under the Federal Social Security Act.

Designated from Acts 1952, No. 184, §21, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3101 - Firemen's pension and relief fund for the city of Alexandria; creation

CHAPTER 2. FIREMEN'S PENSION AND RELIEF FUNDS

PART I. FIREMEN'S PENSION AND RELIEF FUND FOR

THE CITY OF ALEXANDRIA

§3101. Firemen's pension and relief fund for the city of Alexandria; creation

There is hereby created a Firemen's Pension and Relief Fund for the City of Alexandria, and a board of trustees, to administer and disburse the fund, in order to provide for the pensioning of members of the fire department with disabilities, and the widows or minor children of deceased members of the department, and to permit the retirement and pensioning of members of the fire department after the required length of service, all as is hereinafter provided.

Designated from Acts 1940, No. 12, §1, by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3102 - Composition of the fund

§3102. Composition of the fund

From July 31, 1940, the funds, proceeds, and revenues hereinafter provided for shall constitute the Firemen's Pension and Relief Fund of the City of Alexandria, to be used for the purposes set forth in R.S. 11:3101, and in accordance with the provisions hereinafter contained.

Designated from Acts 1940, No. 12, §2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3103 - Control and management

§3103. Control and management

A. Said fund shall be under the control and management of and shall be administered by, a Board of Trustees composed as hereinafter set forth.

B.(1) The said Board of Trustees shall have control and management of said Firemen's Pension and Relief Fund and shall make all rules and regulations for the proper administration of said Fund not in conflict with the provisions of this Part; shall hear and decide all applications for benefits under this Part; and its decisions on such applications shall not be subject to review or reversal except by said Board itself, or upon appeal to the courts.

(2) The said Board shall meet quarterly and a special meeting shall be called on forty-eight hours notice by the President at the request of any three members.

Designated from Acts 1940, No. 12, §§3, 7 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3104 - Board of Trustees; composition

§3104. Board of Trustees; composition

A. The said Board of Trustees above mentioned shall be composed of seven members as follows:

(1) The Mayor, or Chief Executive of the City.

(2) The Secretary-Treasurer of the City, who shall be the Treasurer thereof.

(3) Five active members of the Fire Department of the City of Alexandria, not above the rank of Station Captain, who must have served at least two years in said Department before being eligible to said Board. The five members herein provided for shall be elected by the members of the Fire Department as hereinafter set forth.

B. The president and secretary of the Board shall be chosen by a majority vote of the members of said Board, and shall be elected for a two year term.

Designated from Acts 1940, No. 12, §4 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3105 - Members from fire departments; election; qualifications to vote

§3105. Members from fire departments; election; qualifications to vote

The five members to be selected from the Fire Department shall be elected on the last Monday in June by secret ballot of the active members of the said Fire Department. No fireman shall be eligible to vote in said election unless he has served in said Fire Department for at least two years. The first election shall be held within fifteen days after July 31, 1940 and every two years thereafter on the last Monday in June. The officers of the Alexandria Fire Fighters Association shall call the election and provide for the manner in which it shall be conducted. In case of a vacancy on the Board of Trustees among the members who have been elected by the Fire Department, a special election shall be called to fill it, by the said officers of the Alexandria Fire Fighters Association, within sixty days after the vacancy occurs.

Designated from Acts 1940, No. 12, §5 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3106 - Treasurer; duties; bond

§3106. Treasurer; duties; bond

The said Secretary-Treasurer of the City shall be the Treasurer of said Board of Trustees and custodian of all funds belonging to said Pension Relief Fund. He shall deposit the funds in such depositories as may be designated by said Board, and shall disburse funds belonging to said Pension Relief Fund only upon warrant of the Secretary of said Board, countersigned by the President thereof; the official bond of said Secretary-Treasurer shall stand as, and be security for the faithful performance, by said Secretary-Treasurer of the City, of his duties as Treasurer of the said Board of Trustees, or in lieu thereof, he may furnish a valid surety bond in the sum of ten thousand dollars. The premium for the bond shall be paid out of said Fund.

Designated from Acts 1940, No. 12, §6 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3107 - Board of trustees; duties

§3107. Board of trustees; duties

The board of trustees shall have the power, and it shall be its duty to:

(1) Make all rules and regulations necessary to the proper administration of said Fund under the provisions of the law.

(2) Retain such legal, medical, clerical, or other services as may be necessary for the conduct of the affairs connected with said Fund, and provide compensation for such service.

(3) Cause such amounts as may be set forth in the law to be deducted from the salaries of the active participants in the Fund and paid into the Treasury of the Fund.

(4) Certify to the levying authority provided by law the amount of revenues required and provided for and to cause same to be collected through the proper local agency.

(5) Cause the examination of every pensioner or beneficiary with a disability, at least once a year.

(6) Keep all necessary records of its meeting and proceedings.

(7) Cause to be posted in each station house a recapitulation of the Fund, prepared by an independent Certified Public Accountant, showing the number of pensioners, the amount of disbursements, the revenues received, and present condition and manner of investment of the said Fund.

(8) Keep a book to be known as the List of Retired Firemen. Such book shall give a full and complete record of the action of the said Board of Trustees in retiring or pensioning all persons under this Part showing the names, dates of entering the service of said Fire Department, date of removal from active service and the reason for such action. The Board shall be a quasi-judicial body and its action shall be reviewable only in the courts.

Designated from Acts 1940, No. 12, §8(2) by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3108 - Secretary; duties; powers

§3108. Secretary; duties; powers

The Secretary of the said Board of Trustees shall keep in books, provided for the purpose, a full and complete record of all proceedings of the Board of Trustees, particularly with reference to investment of funds belonging to the said Pension and Relief Fund as hereinafter provided. He shall file and keep all correspondence of the Board and shall perform such other duties as may be assigned him by the said Board of Trustees, including the preparation of warrants for the various disbursements from the said Fund and the keeping of an accurate record thereof. The said Board shall fix at their discretion a salary to be received by said Secretary as compensation for his services.

Designated from Acts 1940, No. 12, §8(1) by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3109 - Salary deductions paid into the fund; contributions by the city

§3109. Salary deductions paid into the fund; contributions by the city

The Firemen's Pension and Relief Fund shall consist of the following:

(1) The proceeds of the sale of condemned property owned and used by the fire department.

(2) All rewards, gifts or emoluments that may be paid or given for or on account of extraordinary service of said fire department, except when given to an individual member or given to endow a medal or other permanent reward.

(3) Eight percent of the salary of all members of the fire department in the city of Alexandria who are eligible for participation in the benefits of this fund shall be deducted from their respective salaries monthly and put into said fund. This percentage shall be of the salary payable to the member of the fire department in the position to which he has been appointed and confirmed and the city of Alexandria is hereby authorized and directed to contribute an amount equal to this percentage, said amount to be payable on a monthly installment basis.

(4) The said city of Alexandria is authorized and directed to budget, to appropriate and to pay the Firemen's Pension and Relief Fund the sum of five thousand dollars annually, at the beginning of each fiscal year, said payment to be made from the general alimony tax of the city or from any other available funds. In addition, the city is authorized and directed to pay into the Firemen's Pension and Relief Fund, on a monthly basis, an amount equal to the amount paid into the fund by all members of the fire department as provided by Paragraph (3) of this Section.

(5) The city of Alexandria is authorized and directed to budget, to appropriate and to pay into the Firemen's Pension and Relief Fund twenty five percent of the gross proceeds collected from the operation of the parking meters in the city of Alexandria, said payments to begin with the first collections made from said parking meters after August 1, 1944. The city of Alexandria shall, within ten days after the collection of said amounts and in any event at least once each calendar month, deposit same into the Firemen's Pension and Relief Fund.

(6) The annual proceeds of all license taxes imposed and collected by the city of Alexandria, from fire insurance companies and/or fire insurance agents doing business in the said city of Alexandria, for carrying on such business. Said revenue shall be paid into said fund by the collecting officer at the close of each fiscal year.

(7) The said city of Alexandria is hereby authorized and directed to appropriate and pay over, out of the annual revenues of the general alimony tax of the said city of Alexandria, into the Firemen's Pension and Relief Funds of the city of Alexandria, annually at the beginning of the fiscal year, an amount or sum equivalent to the amount or sum of such deficit as may result, occur or appear in the operation of said fund for the preceding year at the close of such fiscal year, considering the receipts and revenues accruing for such years to the said fund under Paragraphs (1), (2), (3), (4), and (5) of this Section, as against the disbursements for such year made under the provisions of this act.

Designated from Acts 1940, No. 12, §9 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3110 - Investments

§3110. Investments

The said Board of Trustees may at any time, after considering the probable current demands upon such fund, determine what portion of said Fund may be safely withdrawn from the current cash account for investment for revenue purposes, and having so determined, invest the same in the manner hereinafter authorized. Such investment shall be only in interest bearing bonds of the United States of America, or of the State of Louisiana, or of the said City of Alexandria, Louisiana, or interest bearing saving certificates, shares of stock, or bonds of institutions where the investment therein or thereof is insured by the United States of America; all income from such investments shall be and become a part of the said Firemen's Pension and Relief Fund. All such securities shall be deposited with the fiscal agent of the City of Alexandria, and its receipts therefor filed with the Secretary.

Designated from Acts 1940, No. 12, §10 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3111 - Exemption from seizure and attachment

§3111. Exemption from seizure and attachment

Except as provided in R.S. 11:292, no portion of the Firemen's Pension and Relief Fund shall, before or after its order for distribution is issued by the Board of Trustees to the person or persons entitled thereto under the provisions of this Part, be held, seized, or levied upon, by virtue of any attachment, garnishment, execution, or order or decree, or any other process whatsoever, issued out of or by any court, for the payment or satisfaction, in whole or in part, of any debt, damage, claim, judgment, or decree against any beneficiary of such fund; but shall be exempt therefrom. The fund shall be kept, held, and distributed for no purposes other than those provided for in this Part.

Designated from Acts 1940, No. 12, §11 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:3112 - Pro rata payments; record of unpaid benefits

§3112. Pro rata payments; record of unpaid benefits

If at any time there shall not be sufficient funds in said Firemen's Pension and Relief Fund subject to disbursement to pay each person entitled to the benefits herein provided, then such monthly payment or payments shall be made pro rata to each beneficiary until the said Fund shall have been replenished sufficiently to resume payment in full to each of said beneficiaries. A record, however, shall be kept of all unpaid benefits as a result of said insufficient fund, and if at a later date funds are available, all accrued unpaid benefits shall be paid pro rata from said fund until same shall have been liquidated in full.

Designated from Acts 1940, No. 12, §12 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3113 - Pensions and benefits

§3113. Pensions and benefits

Pensions and benefits payable out of said fund shall be as follows:

(1) If a member of said fire department becomes disabled for service by reason of an accident arising out of his service as a fireman or becomes disabled for services therein for causes not arising or developing directly from his employment in said fire department, said fireman shall, upon being found so disabled by the board of trustees, be paid monthly, so long as such disability shall continue, the sum of sixty-six and two thirds percent of the monthly salary he was receiving in the permanent position in which he was serving at the time he became disabled. Those persons who on July 26, 1972, are retired and receiving a disability allowance shall be paid, for each of the two years commencing on July 26, 1972, a three percent cost-of-living increase in the amount of the disability allowance, or for such portion of said two-year period as the retiree is eligible for a disability allowance.

(2) Firemen over the age of thirty years shall not be covered by the provisions of Paragraph (1) of this Section unless they were regularly and permanently employed by the Alexandria Fire Department prior to May 1, 1940; if, on said date, said firemen were not regularly employed by the Alexandria Fire Department, and are over thirty years of age at the time of employment, they shall not be required to contribute any portion of their salaries to said fund. Any fireman who is receiving benefits for disability under Paragraph (1) of this Section shall not be considered as serving time in the fire department so as to compute his eligibility for retirement under the provisions of Paragraph (3) of this Section.

(3) Any member of the fire department of the city of Alexandria who has served therein for a period of 20 years shall, upon making written application to the board of trustees, be retired from the service in said department and shall be paid a monthly sum equal to sixty-six and two thirds percent of the monthly salary he was receiving in the permanent position in which he was serving at the time of his retirement. Those persons who on July 26, 1972, are retired and receiving a retirement allowance shall be paid, for each of the two years commencing on July 26, 1972, a three percent cost-of-living increase in the amount of the retirement allowance, or for such portion of said two-year period as the retiree is eligible for a retirement allowance. That any regular employee of the Alexandria Fire Department who may be employed subsequent to May 1, 1940, and, at the time of said employment, be over the age of thirty years, may elect, at his option, to receive the benefits under this Paragraph, and should he so do, his years of service so far as receiving benefits under the retirement provisions of this Part shall commence on the first day he contributes his allotted eight percent portion of his salary to said fund; provided that no contribution shall be made by an employee until he has been regularly and permanently appointed to a position in the fire department.

(4) That after any member of said fire department shall have been retired upon pension by reason of disability, the said board of trustees shall have the right at any time to cause the retired member to be examined by any competent physician to be selected by it, and also to examine other witnesses for the purpose of discovering whether such disability to perform the duties of the position held at the time of his removal from active services yet continues, and whether such retired members should be continued on the pension roll until final action in the matter. Such retired member shall be entitled to notice and to be present at the hearing of such evidence, shall be entitled to counsel, shall be permitted to propound any question pertinent to such matters, and shall also have the right to introduce upon his own behalf any competent evidence he may see fit. All witnesses shall be examined, under oath, and any member of said board of trustees is hereby authorized to administer such oath. The decision of said board of trustees shall be final and no appeal shall be allowed therefrom, nor shall the same be subject to review, except by said board of trustees, or the courts.

(5) If any member of said fire department, while in the service of said fire department or while eligible for or receiving benefits under the provisions of this Part, shall die from any cause, the benefits to which said member would be entitled shall be payable to and shall be paid to his surviving widow and child or children, and additionally these benefits shall also be payable to the surviving spouse of any fireman, which fireman was receiving benefits prior to June 20, 1972, who dies after July 26, 1972, on the following basis:

(a) To the surviving widow of the member of the said fire department, provided she has been married to said member prior to his removal from active service and was living with him at the time of his death, the same benefits as were being received by the member of the fire department prior to his decease, said payments to cease upon her remarriage. Where at the time of his death the deceased member of the fire department leaves a surviving child born of marriage or children either born outside of marriage or adopted, in addition to the amount payable to the surviving widow as above set out, there shall be paid to her or to the natural tutrix of the child in the event one should be appointed for the sole use and benefit of said child or children, the additional sum of twenty-five dollars per month if there be one child, and fifty dollars per month if there should be two or more children. Provided, however, that in no event should the total amount payable to said children exceed fifty-five percent of the pay to the deceased member at the time of his death. Those persons who on July 26, 1972, are beneficiaries and are receiving an allowance shall be paid, for each of the two years commencing on the effective date hereof, a three percent cost-of-living increase in the amount of the allowance, or for such portion of said two-year period as the beneficiary is eligible for an allowance.

(b) In the event there be no surviving widow, but surviving children born of marriage, there shall be paid to said children where there is only one child, twenty-five dollars per month, plus fifty percent of the benefits payable to a surviving widow as above set forth, and where there are two or more such children, fifty dollars per month plus fifty percent of the benefits payable to a surviving widow. An additional three percent cost-of-living increase shall be paid beneficiaries in this category who are drawing benefits on July 26, 1972, such increase to be paid for each of the next two consecutive years.

(c) Benefits payable to surviving children under the provisions of this Part shall cease:

(i) When said children attain the age of 18 years;

(ii) When said children marry;

(iii) When said children are gainfully employed so as to be self-supporting.

(d) Provided, however, that the benefits payable to an afflicted child or children, who because of said affliction, the board of trustees shall determine is incapable of self-care or support, shall be payable during the entire life of said child unless said child or children be placed in a government owned or charitable institution.

(e) If this system is merged into the Firefighters' Retirement System:

(i) The provisions of this Paragraph shall not apply to any person who is an active member of this system on the effective date of the merger; and

(ii) All active members of the system shall be governed by the provisions of R.S. 11:2259 with respect to survivor benefits and optional allowances; except

(iii) That any person who retired or is receiving benefits prior to the effective date of such merger shall be entitled to the benefits as provided in this Paragraph.

(6) That whenever an active or retired member or member with a disability of said fire department shall die under circumstances set out in Paragraph (5) of this Section, the said board of trustees shall appropriate from the said fund the sum of two hundred fifty dollars for funeral and burial expenses of such deceased member.

(7) That benefits provided in this act for minor children shall be paid to the surviving parent or tutor during the minority of said child unless otherwise directed by the said board.

(8) Anything to the contrary herein notwithstanding, no member of the fire department shall in the event of his resignation or discharge from the department be entitled to receive or be refunded any contributions made to the fund under the provisions of this Part.

(9) There shall be included in the period necessary for retirement, as set out in Paragraph (3) as hereinabove set out, a period of time served by a member of the fire department as a member of the Armed Forces of the United States or its allies, whether such service was voluntary or involuntary.

(10) The term "member of the fire department" as used in this Part is defined as an employee of the Fire Department of the City of Alexandria who has been regularly appointed and confirmed as such.

(11) All firemen or their widows who are receiving benefits under the provisions of this Section on September 1, 1985, shall receive a one hundred dollar per month cost-of-living increase in their benefits.

Acts 1952, No. 47, §1; Acts 1956, No. 58, §1; Acts 1960, No. 24, §1; Acts 1962, No. 252, §1; Acts 1966, No. 238, §1; Acts 1972, No. 45, §1; Acts 1985, No. 624, §1; Acts 1985, No. 628, §1; Acts 1992, No. 988, §1; Acts 2004, No. 26, §6; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3114 - Initial contribution by city; accumulation of funds; how payments are made

§3114. Initial contribution by city; accumulation of funds; how payments are made

(1) The first payment or contribution to be made by the city of Alexandria shall be paid as soon as the first board of trustees shall have been elected and has begun to function, the payment to be for the city's fiscal year ending April 30, 1941, provided that payments shall be collected from the members of the fire department beginning with the month of August, 1940.

(2) In order to permit the accumulation of money in the fund so that benefits herein provided may be paid, and to put the fund on a sound basis financially, no benefit herein provided shall be paid from said fund, nor shall any sum be withdrawn to pay any such claim or benefit until and unless there shall have been accumulated, either in cash or in investments thereof, the full sum of twenty thousand dollars. If and in the event claims against the said fund shall have accrued prior to the accumulation of the said amount, payment of said claims shall be held in abeyance and they shall thereafter be paid upon there being accumulated in said fund the said amount of twenty thousand dollars, as aforementioned.

(3) Payments to the Firemen's Fund shall be made by the City of Alexandria, Louisiana, within ten days after the end of each fiscal year from the Parking Meter Fund.

Designated from Acts 1940, No. 12, §14 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3115 - Separation from service

§3115. Separation from service

If any member of the said Fire Department should be discharged from the service for reasons of economy or reduction in force due to no fault of said member, and later should be reemployed by the said Fire Department, his rights to the privileges and benefits of this Part shall continue as from the date of original employment without any loss of rights and privileges due to such period of absence from the service.

Designated from Acts 1940, No. 12, §15 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3116 - Military service credit

§3116. Military service credit

That time served in the service of the United States Government during time of war shall constitute "Service" in the said Fire Department as used in this Part. "Service" in said Fire Department as used in this Part shall also include any activity while on or off duty with view of saving life or property.

Designated from Acts 1940, No. 12, §16 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3117 - Authority to alienate property

§3117. Authority to alienate property

Said Board of Trustees shall have, and the same is hereby granted, full power and authority to sell, mortgage, lease, or let or otherwise alienate or dispose of any and all property, real or personal, tangible or intangible, which becomes the property of the Firemen's Pension and Relief Fund of the City of Alexandria.

Designated from Acts 1940, No. 12, §17 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3118 - Exemption of benefits

§3118. Exemption of benefits

Any annuity, retirement allowance or benefits, or refund of contributions, or any optional benefit or any other benefit paid to any person under the provisions of the Firemen's Pension and Relief Fund for the city of Alexandria is exempt from any state income tax.

Designated from Acts 1990, No. 972, §1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3131 - Firemen's Pension and Relief Fund for the consolidated fire districts of Bastrop; creation

PART II. FIREMEN'S PENSION AND RELIEF FUND

FOR THE CONSOLIDATED FIRE DISTRICTS OF BASTROP

§3131. Firemen's Pension and Relief Fund for the consolidated fire districts of Bastrop; creation

There is hereby created a Firemen's Pension and Relief Fund for the consolidated fire districts of Bastrop, Louisiana, and a public corporation to be known as the Board of Trustees of the Firemen's Pension and Relief Fund of the City of Bastrop, Louisiana, which corporation shall be vested with the power to administer the Fund herein provided for, to sue and be sued, to buy and sell securities for investment of the surplus monies of said Fund, to allot disability payments and pensions as hereinafter set forth, to employ necessary clerical and professional services and fix the compensation of same.

Designated from Acts 1972, No. 23, §1, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3132 - Composition of the fund

§3132. Composition of the fund

From July 26, 1972, all funds, monies, proceeds, and revenues hereafter provided for shall constitute and be "The Firemen's Pension and Relief Fund of the consolidated fire districts of Bastrop, Louisiana", embracing Bastrop for the pensioning of members with disabilities, members who are superannuated, and/or retired members of the consolidated fire districts, Bastrop, Louisiana, and their widows and/or orphans, and for the relief and aid of any member of said fire department in case of disability.

Designated from Acts 1972, No. 23, §3 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3133 - Control and management

§3133. Control and management

The Fund as above constituted and established shall be controlled, managed and administered by the board of trustees herein provided for.

Designated from Acts 1972, No. 23, §4 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3134 - Board of trustees; composition

§3134. Board of trustees; composition

The board of trustees shall be composed of five members, consisting of the Mayor who shall be president of the Board, two members of the Board of Aldermen who shall be chosen by that body; one active fireman below the rank of Captain; and one active fireman of any rank, both to be elected on the first Monday of each year by the active firemen voting by secret ballot. These elected members shall serve a one year term. Should a vacancy occur during a term of office a special election shall be held within 60 days to elect a successor to serve the unexpired term. The president of said board shall vote only in case of a tie. The board of trustees shall select one of its members to act in the capacity of secretary-treasurer of the board.

Designated from Acts 1972, No. 23, §7 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3135 - Members of fire departments; qualifications

§3135. Members of fire departments; qualifications

Members of the said fire department, as used in this Firemen's Pension and Relief Act, shall constitute every man actively in the employ of said Fire Department of the City of Bastrop, Louisiana and who is qualified under the civil service system.

Designated from Acts 1972, No. 23, §14 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3136 - Board of trustees; rules and regulations; meetings

§3136. Board of trustees; rules and regulations; meetings

A. The board of trustees shall have exclusive control and management of the Firemen's Pension and Relief Fund and shall make all necessary and pertinent rules and regulations for the proper administration of said Fund; shall hear and decide on all applications for benefits under this Fund, and its decisions on such applications shall not be subject to review or reversal except by said board or upon filing of suit in any court of competent jurisdiction. All rules and regulations adopted by the board of trustees shall, within thirty days after their adoption, be posted on the bulletin board provided for that purpose in each of the fire houses located within the city limits of the consolidated fire districts of Bastrop, Louisiana.

B. The board shall meet quarterly and a special meeting shall be called on forty-eight hours notice by the president at the request of any three members. Three members shall constitute a quorum.

Designated from Acts 1972, No. 23, §5 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3137 - Board of trustees; duties; powers

§3137. Board of trustees; duties; powers

The board of trustees shall have the power and it shall be its duty to:

(1) Make all rules and regulations necessary to the proper conduct of the business of the Fund under the provisions of the law.

(2) Retain such legal, medical, clerical or other services as may be necessary for the conduct of the affairs of the Fund, and make compensation for such services.

(3) Cause such amounts as may be set forth in the law to be deducted from the salaries of the active participants in the Fund, and be paid into the treasury of the Fund.

(4) Certify to the levying authority provided by law the amount of revenues required and provided for, and cause same to be collected through the proper local agency.

(5) Cause the examination of every disability pensioner or beneficiary as often as the board deems necessary, but at least once a year.

(6) Keep all necessary records of its meetings and proceedings.

(7) It shall annually, at the close of the fiscal year, cause to be posted in each station house a recapitulation of the Fund, prepared by an independent certified public accountant, showing number of pensioners, amount of disbursements, revenues received and present condition and manner of investment of said Fund.

(8) Keep a book to be known as the list of Retired Firemen. This book shall give a full and complete record of the action of the board of trustees in retiring or pensioning all persons under this Part, showing the names, date of entering the service of said fire department, date of removal from active service, and the reason for such action. Decisions by the board shall be reviewable only by a court of competent jurisdiction.

Designated from Acts 1972, No. 23, §6 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3138 - Salary deductions paid into the fund; contributions by the city

§3138. Salary deductions paid into the fund; contributions by the city

The Firemen's Pension and Relief Fund shall consist of the following:

(1) All rewards, gifts or emoluments that may be paid or given for or on account of extraordinary service of said fire department, except when given to an individual member or given to endow a medal or other permanent award, shall be paid into the Pension and Relief Fund.

(2) The proceeds of the outright sale of condemned movable property used by the fire department shall be paid into the Pension and Relief Fund.

(3) The refund on all insurance premiums from insurance companies, under R.S. 22:343-349, and each year's refund or a like amount.

(4) Ten percent of the gross salary of all employees of said fire department who are eligible for participation in the benefits of this Fund shall be deducted from their respective salaries monthly and paid into said Fund.

(5)(a) The city of Bastrop is authorized and directed to appropriate and pay out of the annual revenues of the General Alimony Tax, or the dedicated Fire Department Millage Tax of the said city of Bastrop into the Firemen's Pension and Relief Fund a sum equal to seven percent of the firemen's gross salaries, said payments to be paid into said fund monthly. However, at any time when an employer's contributions to Social Security under United States law increases to more than seven percent, then the city of Bastrop shall contribute an identical sum, not to exceed the amount set under United States law.

(b) The contributions of the city of Bastrop shall never be less than the said seven percent.

(6) The city of Bastrop shall pay out of the annual revenues of the General Alimony Tax or the dedicated Fire Department millage tax of the consolidated fire districts of the city of Bastrop into the Firemen's Pension and Relief Fund annually, at the beginning of the fiscal year, an amount equivalent to the amount of such deficit as may result, occur or appear in the operation of said Fund for the preceding year at the close of such fiscal year, considering the receipt and revenues accruing for such year to the said Fund under Paragraphs (1), (2), (3), (4), and (5) of this Section, as against disbursements for such year made under the provisions of this Firemen's Pension and Relief Fund.

Designated from Acts 1972, No. 23, §7 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 11:3139 - Fiscal affairs of the fund; investments

§3139. Fiscal affairs of the fund; investments

The board of trustees may at any time, after considering the probable current demands upon such Fund, determine what portion of said fund may be safely withdrawn from the current cash account for investment for revenue purposes, and having so determined, invest the same in the manner hereinafter authorized, and all proceedings of the board of trustees relating thereto shall be entered upon its records. Such investment shall be in interest bearing bonds of the United States of America, State of Louisiana, City of Bastrop, Louisiana, or may be invested with any institution where said funds are one hundred percent insured by the United States Government. All income from such investment shall be and become a part of said Firemen's Pension and Relief Fund. All such securities shall be deposited with the secretary-treasurer of the board of trustees, and the receipt therefor filed in the record books.

Designated from Acts 1972, No. 23, §8 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3140 - Exemption from seizure and attachment

§3140. Exemption from seizure and attachment

Except as provided in R.S. 11:292, no portion of the Firemen's Pension and Relief Fund shall, before or after its order for distribution is issued by the board of trustees to the person or persons entitled thereto under the provisions of this Part, be held, seized, taken, subjected to, detained or levied upon, by virtue of any attachment, garnishment, execution, injunction, writ, order, decree or any other process whatsoever, issued out of or by any court of this state, for the payment or satisfaction, in whole or in part, of any debt, damage, demand, claim, judgment or decree against any beneficiary of such fund; but shall be exempt therefrom. The fund shall be kept, held, and distributed solely for the purposes named in this Part and for no other purposes whatsoever.

Designated from Acts 1972, No. 23, §9 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:3141 - Cost-of-living increases

§3141. Cost-of-living increases

Notwithstanding any other provision of law to the contrary, the city of Bastrop shall pay, out of the annual revenues of the General Alimony Tax or the dedicated Fire Department millage tax of the consolidated fire districts of the city of Bastrop, a cost-of-living increase in all benefits being received by the beneficiaries of the Fund in an amount equal to the same percentage increase as the cost-of-living increase in benefits granted by the board of trustees of the Firefighters' Retirement System in the current fiscal year to its retirees and beneficiaries. The effective date of any such cost-of-living increase granted by the city of Bastrop shall be the same effective date of the respective cost-of-living increase granted by the board of trustees of the Firefighters' Retirement System.

Designated from Acts 1972, No. 23, §10 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3142 - Transfer from other plan or fund

§3142. Transfer from other plan or fund

All Bastrop fire department employees who are secured benefits under the provisions of this plan shall, on July 26, 1972, thenceforth and immediately thereupon cease to be eligible for benefits under any other City or State pension and relief and/or retirement plan and, on July 26, 1972, all funds and monies which have heretofore been paid into any pension and relief and/or retirement fund or plan of the City of Bastrop or the State of Louisiana by any Bastrop Fire Department employee who thereupon becomes subject to benefits under this plan shall immediately be transferred into this Firemen's Pension and Relief Fund hereby created and the responsible fiscal officer for any such fund shall immediately take appropriate steps to transfer such funds or monies to this plan.

Designated from Acts 1972, No. 23, §11 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3143 - Pensions and benefits

§3143. Pensions and benefits

Pensions and benefits shall be as follows:

(1) If any member of the fire department who has been in the active service of the fire department for a period of at least six months, is found by the board of trustees to be totally physically or mentally disabled for service in the fire department by reason of service in the fire department, he shall receive monthly from the fund so long as such disability shall continue or until he becomes eligible for retirement on service basis, whichever is sooner, a sum, which together with any benefits from worker's compensation, shall be equal to thirty-three and one-third percent of the total monthly salary of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time that he acquired the disability during the first five years of such disability. During the second five years of such disability he shall receive a sum which together with any benefits from worker's compensation, shall be equal to fifty percent of the total monthly salary of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time he acquired the disability. After ten years of such disability he shall receive a sum which together with any benefits from worker's compensation shall be equal to sixty-six and two-thirds percent of the total monthly salary of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time that he acquired the disability; provided, however, that if the member has served as a member of the fire department continuously for a period of ten years at the time of the disability, he shall be eligible for retirement without having served the full twenty-five years as stipulated in Paragraph (3) of this Section.

(2) If any member of the fire department, while in the active service is found by the board of trustees to be totally physically or mentally disabled for service in the fire department by reason or causes not arising or developing directly from his employment in the fire department, save and except any disability which may arise from the commission or attempted commission of a misdemeanor or felony or use of any drug or intoxicating liquor which use contributes to the disability, he shall receive monthly from the fund, so long as such disability shall continue a sum which, together with any benefits from worker's compensation, shall equal thirty-three and one-third percent of the monthly salary of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time he acquired the disability, plus an additional two percent of such salary for each year of active service rendered over five years; provided, however, that the maximum benefit shall be sixty-six and two-thirds percent of the monthly salary of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time he acquired the disability. Provided, further, that the time elapsing while the member is receiving benefits under this Paragraph shall not be considered as time served in the fire department by the member and shall not be included as "time served" in determining eligibility for retirement under this Part. Provided, further, however, that if the member who has been disabled for service in the fire department for causes not arising or developing directly from his employment in the fire department has served as a member of the fire department continuously for a period of ten years at the time of disability, he shall be eligible for retirement without serving the full twenty-five years as stipulated in Paragraph (3) of this Section.

(3) Any member of the said fire department who serves in said fire department for a period of twenty-five years, upon making proper written application to the board of trustees requesting it, shall be retired from the service in said fire department and shall be paid a monthly sum equal to sixty-six and two-thirds percent of the total monthly salary of the active member of said fire department holding the position corresponding to that held by the beneficiary at the time of his retirement, and an additional amount equal to one percent of such salary for each year of service after said member has reached the age of fifty years and after he shall have served twenty-five years; provided, however, that the maximum benefit shall not exceed seventy-five percent of said salary. No fireman shall be entitled to receive benefits based solely on length of service until after five years from July 26, 1972.

(4) After any member of such fire department shall have been retired upon pension by reason of disability, the board of trustees shall have the right at any time to cause such retired member to be brought before it and again examined by the city physician and/or other competent physicians and surgeons, to be selected by it, and also to examine other witnesses for the purpose of discovering whether such disability to perform the duties of the position held at the time of his removal from active service yet continues, and whether such retired member should be continued on the pension roll, but such retired member shall remain upon the pension roll until reinstated to his former rank in the active service of the fire department. Such retired member shall be entitled to notice and to be present at the hearing of any such evidence, and shall be permitted to propound any questions pertinent or relevant to such matter, and shall also have the right to introduce upon his own behalf any competent evidence he may see fit. All witnesses so produced shall be examined under oath. The decision of the board of trustees shall be final and conclusive, and no appeal shall be allowed therefrom, nor shall the same be subject to review except by the board of trustees or upon proper application to the courts.

(5)(a) If any member of the fire department, while in the service of the fire department or while eligible for or receiving benefits under the provisions of this Part, shall die from any cause, and leave a widow surviving, the board shall direct the payment monthly from the said Fund to such widow, during the remainder of her life, and while she remains unmarried, fifty percent of the benefits to which such deceased member would be entitled, were he the direct beneficiary, to be computed at the time such payment is made; each surviving minor child under the age of eighteen years shall receive twenty-four percent of the said benefit which would be otherwise payable to the deceased member if he were the direct beneficiary; provided, however, that said payment to said children shall continue after the remarriage of the said widow, but not after the marriage of the children. Provided, further, that no widow shall be entitled to or receive the benefits from this Part unless she was married to such member, prior to his removal from active service and was living with him at the time of death. Provided, further, however, that the total sum payable to said decedent's family shall not exceed sixty-six and two-thirds percent of the total monthly salary of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time his active service terminated. If a reduction is required in the percentage of benefits payable because of the number of children or other limitation the share of each child shall be reduced equally, but the widow's share shall remain the same.

(b) Notwithstanding any other provision of law to the contrary, particularly Subparagraph (5)(a) of this Section, any person who, on July 6, 1986, is a former recipient of survivor benefits from the Firemen's Pension and Relief Fund for the City of Bastrop by virtue of having been the surviving widow of a member of the fund, and whose benefits were curtailed by reason of remarriage, and whose second husband has also died, shall have the benefits she was receiving prior to remarriage reinstated.

(6) Whenever an active or retired member of the fire department shall die as aforesaid in Paragraph (5) hereof, the board of trustees shall appropriate from the Fund the sum of Five Hundred Dollars for funeral and burial expenses of such deceased member.

(7) In the event of the death of a member of the fire department as aforesaid in Paragraph (5) hereof leaving no wife but a child or children, each child shall receive thirty percent of the benefits to which such deceased member would have been entitled had he been the direct beneficiary; provided, however, that these benefits shall be payable only until such child reaches the age of eighteen years or marries, whichever is sooner. Provided, further, that the total sum payable to said deceased's family shall not exceed sixty-six and two-thirds percent of his salary.

(8) The benefits provided in preceding Paragraphs (1) and (2) may continue only until the time the member would have been eligible for retirement under the provisions of this Part had he continued in active service, and at such time, he shall receive the benefits provided for under the retirement provisions of this Part, if he is eligible therefor.

(9) The benefits provided in this Part for minor children shall be paid to the qualified tutor or tutrix during the minority of said child, unless otherwise directed by the board.

(10) In the event a member of the fire department shall die of any cause, while eligible for or receiving benefits under the provisions of this Part, and leave a father and/or mother directly dependent upon him for support and maintenance, the board in its discretion may grant and pay such father and/or mother such portion of the pension which would have been payable to the deceased member had he been the direct beneficiary as they may deem advisable. Provided, however, that this subsection shall not operate in such manner as to effect or diminish any benefits provided herein for surviving widows and/or children.

(11) No member or other beneficiary designated in this Part shall be entitled to or receive the benefits herein provided so long as he shall receive from the fire department a sum equal to or greater than the benefits to which he would otherwise be entitled under this Part. In the event such sum so received should be less than the said amount of the benefits provided herein, the benefits payable shall be reduced in an amount equal to the sum received from the fire department.

(12) Notwithstanding the provisions of Paragraphs (1), (2), and (3) of this Section, there shall be no increase in monthly retirement benefits to beneficiaries, because of any salary increases which may be given to active members of the Fund.

Designated from Acts 1972, No. 23, §11, by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3144 - Separation from service

§3144. Separation from service

(1) In the event a member of the fire department becomes separated from the service in said fire department before being eligible for pension, his salary deductions shall be returned to him, without interest.

(2) In the event a member of the fire department shall be laid off, voluntarily or involuntarily, for any cause for a period not exceeding ninety days, he shall continue during said lay-off periods to be entitled to the benefits of this Part.

(3) If any member or members of the fire department shall be discharged from the service for reasons of economy or reduction in the force due to no fault of said member and later shall be reemployed by the fire department, his rights to the privileges and benefits of this Part shall continue as from the date he was discharged without any loss of rights and privileges due to such period of absence from the service, provided he does not draw out his salary deductions, and time lost under these conditions shall not count as time served on said fire department.

Designated from Acts 1972, No. 23, §13 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3145 - Military service credit

§3145. Military service credit

A.(1) Time served in the military service of the United States to fulfill military obligation shall be credited as "time served" for retirement benefits. Any voluntary reenlistment time shall not be credited and upon such reenlistment all rights hereunder shall be forfeited. Obligatory time served in military service must interrupt the member's employment with the fire department in order to be credited.

(2) A member serving in the Armed Forces of the United States Government, must apply for reemployment with said fire department within 90 days after his release from military service for said service time to be so applied.

B. Time lost on account of sickness and fire department "service injury" shall constitute "service" in the fire department.

C. "Service" in said fire department, as used in this Firemen's Pension and Relief Fund, shall also include any activity while on or off duty with a view toward saving life or property, excluding injury or disease from other gainful employment.

D. That period of time during which a fireman has a disability by reason of service and is drawing disability benefits pursuant to R.S. 11:3143(1) shall be credited to the member with a disability as "time served" for purposes of retirement on years of service.

E. Time served prior to the enactment of this Part in the active service of said fire department shall be considered as "service" in the said fire department and shall be credited to all active members on July 26, 1972. However, certain active members of the Bastrop Fire Department have heretofore withdrawn certain salary deductions from an existing retirement plan with the City of Bastrop. In order to be eligible for any benefits under this Part, such members must immediately begin a plan of refund of such amounts acceptable to the Board of Trustees, into this Fund and the entire amount of such withdrawals must be recovered within six months of July 26, 1972. No benefits will be paid hereunder until the entire amount withdrawn shall have been replaced.

Designated from Acts 1972, No. 23, §15 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3146 - Board of trustees; authority to alienate property

§3146. Board of trustees; authority to alienate property

The board of trustees of the Firemen's Pension and Relief Fund of Bastrop shall have, and the same is hereby granted unto them, full power and authority to sell, mortgage, lease, let or otherwise alienate or dispose of any and all property, real or personal, tangible or intangible, which is now in the possession of or belongs to or shall become the property or come into the possession of the Firemen's Pension and Relief Fund of the City of Bastrop, Louisiana and/or of the board of trustees thereof in furthering the requirements and purposes of this Part.

Designated from Acts 1972, No. 23, §16 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3161 - Firemen's pension and relief fund for the city of Baton Rouge; creation

PART III. FIREMEN'S PENSION AND RELIEF FUND FOR THE

CITY OF BATON ROUGE

§3161. Firemen's pension and relief fund for the city of Baton Rouge; creation

There is hereby created a Firemen's Pension and Relief Fund for the City of Baton Rouge, Louisiana, and a public corporation to be known as the Board of Trustees of the Firemen's Pension and Relief Fund of the City of Baton Rouge, Louisiana, which corporation shall be vested with the power to administer the fund herewith provided for, to sue and be sued, to buy and sell securities for investment of the surplus moneys of said Fund, to allot disability payments and pensions as hereinafter set forth.

Designated from Acts 1946, No. 299, §1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3162 - Board of trustees; composition

§3162. Board of trustees; composition

A. The Board of Trustees shall be composed of the Mayor of the City of Baton Rouge, the Commissioner of Finance of the City of Baton Rouge, the Chief of the Fire Department of the City of Baton Rouge, and two active members of the Baton Rouge Fire Department of the City of Baton Rouge.

B. The Mayor shall be the President of the Pension Board, the Commissioner of Finance shall be the Treasurer of the Pension Board, the Chief of the Fire Department shall be the Vice-President of the Board, two members of the Fire Department shall be elected by popular vote by Members of said Pension Fund thirty days after July 31, 1946, and, thereafter, every two years. The firemen members receiving the majority vote shall be Secretary of the Firemen's Pension and Relief Fund.

C. In case of a vacancy on the Board of Trustees from among the Members of the Fire Department on said Board, said vacancy shall be filled by an election as herein provided and to be held within sixty days from creation of the vacancy.

Designated from Acts 1946, No. 299, §2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3163 - Secretary; duties; powers

§3163. Secretary; duties; powers

A. The Secretary of the said Board of Trustees shall keep in books provided for the purpose a full and complete record of all proceedings of the Board of Trustees, particularly with reference to investment of funds belonging to the said Pension and Relief Fund as hereinafter provided. He shall file and keep all correspondence of the Board, keep minutes of all of its meetings, and shall perform such other duties as may be assigned him by the said Board of Trustees, including the preparation of warrants for the various disbursements from the said fund and the keeping of an accurate record thereof. The said Board of Trustees shall fix at their discretion a salary to be received by said Secretary as compensation for his services.

B. The Secretary shall keep a service record of each Member of the Fire Department, which shall show his age, date of entry in the Department, interruptions of his service, and the cause thereof, whether by injury, illness, disciplinary suspension, voluntary resignation and re-appointment. He shall keep the records of the Board, lists of retired Members receiving pensions and shall have posted in each firehouse, at least once a year, a list of Pensioners and Members receiving disability pay, and a summary of the audit of his accounts made by the Board's accountant.

Designated from Acts 1946, No. 299, §5 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3164 - Salary deductions paid into the fund; contributions by the city

§3164. Salary deductions paid into the fund; contributions by the city

A. It shall be the duty of the city council beginning with the year 1949 and annually thereafter:

(1) To budget, to appropriate, and to pay to the Firemen's Pension and Relief Fund a sum of money equal to the annual revenue derived from the payments made by foreign fire insurance companies based upon the insurance premiums collected by said companies, but in no case shall said council pay to said Fund less than fifteen thousand dollars per annum; said council shall annually pay to the Firemen's Pension and Relief Fund the above sum until such time as said Fund shall have from all sources, accumulated a sum considered by the Board of Trustees based upon the findings of a competent and recognized actuary to be actuarially sound.

(2) To deduct three percent of the salaries of all Members of said Fire Department who are eligible for participation in the benefits of this Fund; the said three percent shall be deducted from their respective salaries monthly and paid into the said Fund. The proceeds of the sales of condemned properties owned and used by the Fire Department, all rewards, gifts, or emoluments that may be paid or given for or on account of extraordinary service of said Fire Department except when given to an individual Member or given to endow a medal or other permanent rewards shall also be paid into the Firemen's Pension and Relief Fund. No pensions shall be paid or money drawn from said Fund for any purpose until said sum paid by the City shall be to its credit, and the interest received from investments of said Fund shall be applicable to the payments of pensions and relief under this Part.

(3) If at any time there shall not be sufficient money in such Pension and Relief Fund to pay each person entitled to the benefit thereof, the full amount per month as hereinbefore provided then equal percentage of such payment shall be made to each beneficiary until the fund shall be replenished to warrant the payment in full of each of said beneficiaries.

Designated from Acts 1946, No. 299, §3 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3165 - Fiscal affairs of the fund; investment

§3165. Fiscal affairs of the fund; investment

A. It shall be the duty of the said Board of Trustees to carry a blanket Fidelity Insurance policy covering all officers handling the money or securities of said Fund in the amount of five thousand dollars, and to pay the premium therefor out of the funds of said Board.

B. The said Board of Trustees shall have complete control of said funds and shall have the power to draw such sums of money from its treasury, to invest such funds in the name of the Board of Trustees of the Firemen's Pension and Relief Fund, in interest-bearing bonds, of the United States of America, of the State of Louisiana, of the City of Baton Rouge, and in stock or other securities of qualified homestead associations operating under the laws of the State of Louisiana, where the investment represented thereby is further secured under the Federal Insurance Plan and provided that no investment of said funds shall be made upon a basis where any part of said investment shall be made without the benefit of such Federal Insurance protection. And all such securities shall be deposited with the Treasurer of the Board of Trustees of the Pension and Relief Fund, and shall be subject to the orders of said Board.

C. All moneys ordered to be paid from the Pension and Relief Fund to any person or persons, shall be paid by the Treasurer of said Board only upon warrants signed by the President of the Board and countersigned by the Secretary thereof. And no warrants shall be drawn except by orders of the Board, duly entered upon the records of the proceedings of the Board. In case the said Pension and Relief Fund, or any part thereof, shall, by orders of said Board, or otherwise, be deposited in any bank or banks, all interest or money which may be paid on account of any sum on deposit, shall belong to and constitute a part of said Fund; provided that nothing herein contained shall be construed as authorizing said Treasurer to deposit said Fund or any part thereof, unless so authorized by the Board.

D. The Board shall deposit all moneys received by it in the bank or banks selected by the Board of Trustees, which shall be in one or more of the banks located in the City of Baton Rouge.

Designated from Acts 1946, No. 299, §4 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3166 - Pensions and benefits

§3166. Pensions and benefits

A. The board of trustees shall be required to allot disability payments, retirements and death benefits to all members of the fire department who are eligible for participation in the benefits of this fund while in the service of the department who, upon examination, are found to have a permanent physical or mental disability, the board of trustees shall be required to retire the member with a disability from the fire department, the examination to be made by the city physician; provided that should the member or his legal representative or the board of trustees be dissatisfied with the findings of the city physician, the dissatisfied party shall select a doctor of his or its own choice and the doctor so selected, together with the city physician, shall select a third doctor, the three doctors so selected shall constitute a board of arbitration and their findings shall be final and binding upon all parties; provided, further, that upon the retirement, the board of trustees shall order the payment of the members with disabilities of the fire department monthly from the Pension and Relief Fund, a sum equal to two-thirds of the monthly compensation paid to the member or members as salary when total disability occurs.

B. After any member of said Fire Department shall have been retired upon pension by reason of disability, the said Board of Trustees shall have the right at any time to cause the retired member to be examined by any competent physician to be selected by it and also to examine other witnesses for the purpose of discovering whether such disability to perform the duties of the position held at the time of his removal from active service yet continues, and whether such retired member should be continued on the pension roll, but such retired member shall remain upon the pension roll until final action in the matter. Such retired member shall be entitled to notice, and to be present at the hearing of any such evidence, shall be entitled to counsel, shall be permitted to propound any question pertinent to such matters, and shall also have the right to introduce upon his own behalf any competent evidence he may see fit. All witnesses so produced shall be examined under oath, and any member of said Board of Trustees is hereby authorized to administer such oath. The decision of said Board of Trustees shall be final and no appeal shall be allowed therefrom, nor shall the same be subject to review, except by said Board of Trustees or the courts.

C. Any member of the Fire Department who is eligible for participation in the benefits of this Fund who shall have served twenty years, whether continuously or not, shall upon making written application to the Board of Trustees, be retired from the service in said Fire Department and shall be paid a monthly sum equal to one half the average monthly salary such applicant received over the twelve months period immediately preceding the date of such application; provided, however, that any member of the Fire Department who shall not have been a member prior to September 1, 1942, or any member who shall become a member of the Fire Department after July 31, 1946 shall not be eligible for participation in the benefits of this Fund until said member shall have served thirty years and then upon written application shall be retired from service and shall be paid a monthly sum equal to one half the average monthly salary such applicant received over a twelve month period immediately preceding the date of such application.

D. For each year any member of the Fire Department remains in said Department past the date upon which said member could have been eligible for participation in the benefits of said Fund had he made application for the benefits thereof, he shall upon written application be retired from service and shall be paid, in addition to the benefits provided in Subsection (C) hereof, a monthly sum equal to one per centum the average monthly salary such applicant received over a twelve month period immediately preceding the date of such application; provided, however, the additional benefits allowed in this subsection shall in no case exceed ten per centum.

E.(1) If any member of said Fire Department shall, while in the service of said Department, or while receiving a pension or disability benefits provided by this Part, be killed or die as a result of injuries or any disease, or shall die from natural causes and shall leave a widow or shall leave a child or children under the age of eighteen years surviving, said Board of Trustees shall direct the payment from said Pension and Relief Fund monthly to such widow, while unmarried, of forty-five dollars, and for each child until it reaches the age of eighteen years, or an invalid child, regardless of age, ten dollars; should he leave no widow or child but parent dependent upon him for support, the said Board shall pay them, or either of them the sum of thirty dollars, monthly as long as he or she remains unmarried; provided, however, that in order for the widow to be entitled to any of the benefits of this Part, she must have been married to and living with such member at the time of his death and in the event such member was drawing a pension or disability benefit as provided herein prior to his death, the said widow must not only have been married to and living with said member at the time of his death, but also at the time he drew his first pension and/or disability benefit payment.

(2) Provided also that in order for a child to be entitled to any of the benefits of this Part, such child must be a child born of a marriage of such member and born prior to or within nine months after the death of such member and in the event such member was drawing a pension or disability benefits as provided herein prior to his death, then such child must not only be the child born of a marriage of such member, but must have been born prior to or within nine months after the date that such member drew his first pension and/or disability benefit payment as herein provided.

(3) While in the service, shall mean any member of the Fire Department employed as such.

(4) In the event that any member of said Department shall be called to or join the Armed Services of the United States Government while the United States is actually engaged in war with some foreign enemy, such member will, upon his return, be given his seniority and the time he served in said Armed Services will be added or counted as time served in the Department for the purpose of determining pension benefits as provided herein, provided that in no event shall the time so added or counted be for a longer period of time than from the date such member entered the Armed Services to the end of said war and service during peace-time shall not be added or counted. Should such member become mentally or physically permanently disabled while engaged in the Armed Services of the United States Government, as hereinabove set forth, such member will be entitled to the disability benefits herein provided only to the extent that he will be paid from the Pension and Relief Fund an amount sufficient when added or any pension or amount paid him by the United States Government to equal the amount which he would otherwise receive under the provisions of this Part and to receive such benefits the member must present to the Board such evidence as the Board may require as to whether or not and, if so, how much such member is receiving from the United States Government. In the event such member dies while in the Armed Services of the United States Government and while the United States is actually engaged in war, as hereinabove set forth, then, and in that event, his widow, child or children and/or widowed mother will be entitled to the benefits provided in this Part.

Designated from Acts 1946, No. 299, §6 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2004, No. 26, §6; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3167 - Age for retirement

§3167. Age for retirement

That any member of the Fire Department reaching the age of seventy years shall be retired from the Fire Department, and, if eligible for participation in the benefits of this Pension Fund by reason of the years of service in the Department or otherwise, it shall be the duty of the Pension Board members to place said member on pension.

Designated from Acts 1946, No. 299, §7 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3168 - Transfer from other fund

§3168. Transfer from other fund

The Board of Trustees of the Firemen's Pension and Relief Fund for the City of Baton Rouge presently constituted by virtue of an Ordinance of the City of Baton Rouge, is hereby authorized, empowered and directed to transfer any and all funds and assets of said Board to the Board created by this Part.

Designated from Acts 1946, No. 299, §9 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3171 - Firemen's pension and relief fund for the city of Bogalusa; creation

PART IV. FIREMEN'S PENSION AND RELIEF FUND FOR

THE CITY OF BOGALUSA

§3171. Firemen's pension and relief fund for the city of Bogalusa; creation

There is hereby created a Firemen's Pension and Relief Fund for the City of Bogalusa, Louisiana, and a Public Corporation to be known as the Board of Trustees of the Firemen's Pension and Relief Fund of the City of Bogalusa, which corporation shall be vested with the power to administer the fund herein provided for, to sue and be sued, to buy and sell securities for investment of the surplus moneys of said fund, to allot disability payments and pensions as hereinafter set forth, to employ necessary clerical and professional services and fix the compensation of same.

Designated from Acts 1944, No. 193, §1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3172 - Composition of the fund; tax levy for additional revenue

§3172. Composition of the fund; tax levy for additional revenue

The Commission Council of the City of Bogalusa shall levy a special tax on all property subject to state taxation within the corporate limits of the City of Bogalusa in an amount of two mills on the dollar of the assessed valuation of said property in any one year; provided, however, that the rate, purpose and duration of said special tax herein provided for first shall have been submitted to the resident property taxpayers qualified to vote in said municipality, within six months from August 1, 1962, and a majority vote of those voting, in both number and amount, shall have voted in favor thereof, as provided for by existing laws. Said tax shall be levied and collected with and in like manner on the general taxes of the city, the avails of which tax shall be used solely and exclusively for the purpose of providing additional revenues for the fireman's pension and relief of the City of Bogalusa as herein provided for. The provisions of this Section shall be self-operative.

Designated from Acts 1962, No. 234, §2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3173 - Board of trustees; composition

§3173. Board of trustees; composition

A. The Board of Trustees shall be composed of the Mayor of Bogalusa, the Commissioner of Public Health and Safety, and three active members of the Fire Department, who shall be elected on the first Tuesday of December, 1944 and annually thereafter by secret ballot, one platoon meeting therefor at 10:00 A.M. and the other at 7:30 P.M. Notice of said meeting shall be posted in each fire-house for five days preceding said election date. The election shall be supervised by three Commissioners of Election to be appointed by the Commissioner of Public Health and Safety.

B. In case of a vacancy on the Board of Trustees from among the members of the Fire Department on said Board, said vacancy shall be filled by an election conducted as herein provided and to be held within sixty days from the creation of the vacancy.

C. Said Board of Trustees shall elect a president and a Secretary, and the Commissioner of the City of Bogalusa, who is the Commissioner of Public Health and Safety, shall be Treasurer of said fund.

Designated from Acts 1944, No. 193, §2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3174 - Officers and employees; bond

§3174. Officers and employees; bond

It shall be the duty of the said Board of Trustees to carry a blanket fidelity insurance policy covering all officers and employees handling the money or securities of said fund in an amount equal to the largest amount of said fund; and to pay the premiums therefor out of the funds of said Board.

Designated from Acts 1944, No. 193, §4 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3175 - Board of trustees; duties; meetings

§3175. Board of trustees; duties; meetings

It shall be the duty of the Board of Trustees of the Firemen's Pension and Relief Fund to meet at least every three months and to announce the results of their meetings within three days thereafter. All meetings shall be public. Decisions of the Board shall be final unless appeal to the Court from said decisions shall be filed within sixty days from the date the decisions are announced.

Designated from Acts 1944, No. 193, §8 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3176 - Salary deductions paid into the fund; contributions by the city

§3176. Salary deductions paid into the fund; contributions by the city

It shall be the duty of the Commission Council beginning with the first Tuesday in December, 1944 and annually thereafter to budget out of the City's General Fund and pay to said Firemen's Pension and Relief Fund the sum of one thousand five hundred dollars per annum until such time as said fund shall have from all sources accumulated the sum of fifteen thousand dollars, which shall be retained as a permanent fund; annually thereafter it shall be the duty of the said Commission Council to budget and pay over into said fund the sum of one thousand five hundred dollars; it shall be the further duty of the said Commission Council to pay into the said fund, in addition to the other payments herein provided, the equivalent of one-half of all funds that may be received by the City of Bogalusa as its share for the Foreign Fire Insurance Agents Fund, collected under Act 18 of 1924 and the amendments thereof, and to deduct from the pay of each member of the Fire Department after the first Tuesday of September, 1952, the sum of three percent of the monthly wage and to pay same into the said Firemen's Pension and Relief Fund. Provided that in any event should it occur that the revenues as hereinabove provided in this section be insufficient to maintain the fifteen thousand dollar reserve or permanent fund, or should a deficit result, occur or appear in the operation of said Fund in any one year, it shall be the duty of the Commission Council of the City of Bogalusa and the said City of Bogalusa is by these presents, authorized and directed to appropriate and pay over out of the annual revenues of the general alimony tax of the said City of Bogalusa, into the Firemen's Pension and Relief Fund of the City of Bogalusa, at the beginning of the next fiscal year, an amount or the equivalent to the amount or sum of such operating deficit plus an amount or sum sufficient to maintain the fifteen thousand dollar reserve or permanent fund.

Designated from Acts 1944, No. 193, §3 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3177 - Fiscal affairs of the fund; investment

§3177. Fiscal affairs of the fund; investment

All moneys belonging to the pension fund shall be deposited in banks as received. It shall be drawn therefrom by checks of the treasurer, countersigned by the president of the board, and based on warrants therefor drawn on the treasurer by the secretary. The board shall invest surplus funds in savings accounts in banks insured by the Federal Deposit Insurance Corporation; or in federal, state of Louisiana, Washington Parish, or City of Bogalusa bonds; and the treasurer shall deposit same in a safe depository.

Designated from Acts 1944, No. 193, §7 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3178 - Pensions and benefits

§3178. Pensions and benefits

A. The secretary of the said board of trustees shall keep in books provided for the purpose, a full and complete record of all proceedings of the board of trustees particularly with reference to investment of funds belonging to the Pension and Relief Fund as hereinafter provided. He shall file and keep all correspondence of the board, keep minutes of all its meetings, and shall perform such other duties as may be assigned him by the board of trustees, including the preparation of warrants for the various disbursements from the said fund and keeping of an accurate record thereof. The said board of trustees shall fix at its discretion a salary to be received by the secretary as compensation for his services.

B. The secretary shall keep a service record of each member of the fire department which shall show his age, date of entry in the department, interruptions of his service, and the cause thereof, whether by injury, illness, disciplinary suspension, voluntary resignation and re-appointment. He shall keep the records of the board, lists of retired members receiving pensions, and shall have posted in each fire house, at least once a year, a list of pensioners and members receiving disability pay and a summary of the audit of his accounts made by the board accountant.

C. The board of trustees shall be required to allot and pay disability payments, retirement and death benefits as follows:

(1) To any member of the fire department who shall be determined to be totally and permanently disabled from performing the regular duties of a member of the fire department, there shall be paid disability payments the amounts of which shall be determined as follows:

(a) Members whose disability was incurred in the performance of their official duties as firemen shall receive payments in an amount equal to two-thirds of salary.

(b) Members whose disability was not incurred in the line of duty shall receive payments as follows: less than ten years of continuous service, an amount equal to one-third of salary less twenty percent; ten years or more but less than twenty years of continuous service, an amount equal to two-thirds of salary less twenty percent; twenty years or more of continuous service, an amount equal to two-thirds of salary.

(2) The disability payments provided for above shall be payable to a member who is entitled to worker's compensation only after the expiration of the number of weeks for which compensation is payable under the worker's compensation law of Louisiana; provided, when a member with the disability ceases to receive full salary payments from the city of Bogalusa and is only receiving worker's compensation benefits as provided by law, the member shall at that time commence to receive monthly disability payments from the pension fund in an amount which, when added to the aggregate worker's compensation benefits to which he is entitled per month, will equal the full amount of the disability payments per month the member would be entitled to after termination of the period for which worker's compensation benefits are payable. The provisions of this Paragraph shall apply to any member of the fire department who is now or may hereafter be eligible to receive disability payments.

(3) To any member who shall have served in the Bogalusa Fire Department continuously for a period of twenty years there shall be paid upon his application therefor the sum of two-thirds of his monthly salary. The term "monthly salary" as used herein shall mean the average of the salary received by the member during the last twelve months of his employment, or the average of the highest twelve consecutive months during his employment.

(4) (a) To the widows of members killed in the performance of duty and who had under ten years of continuous service there shall be paid the sum of one hundred dollars per month plus twenty-five dollars per month for each unmarried child under the age of eighteen, or under twenty-two years of age if the child is attending college or any accredited school of higher learning, provided, in no case shall the total benefits payable for widow and children exceed the sum of two hundred dollars a month.

(b) To the widows of members whose death was not incurred in the line of duty and who had under ten years of continuous service there shall be paid the sum of fifty dollars per month plus twelve dollars and fifty cents per month for each unmarried child under the age of eighteen, or under twenty-two years of age if the child is attending college or any accredited school of higher learning, provided, in no case shall the total benefit for widow and children exceed the sum of one hundred dollars per month.

(c) To the widows of members with ten or more years of continuous service, irrespective of whether or not their death was incurred in the line of duty, there shall be paid the sum of two hundred dollars per month plus twenty-five dollars per month for each unmarried child under eighteen years of age, or under twenty-two years of age if the child is in college or in any accredited school of higher learning, provided, in no case shall the total benefit for widow and children exceed three hundred dollars per month.

(d) The total benefit payable to the widows in (a), (b), and (c) above, excluding children's benefits shall in no case exceed two-thirds of the husband's pension or a maximum of two hundred dollars per month. The widow's benefits shall cease to be paid upon the remarriage of the widow, and the children's benefits shall cease to be paid upon their becoming ineligible therefor due to having reached eighteen years of age or twenty-two years of age if attending college, or if they are over eighteen years of age and their enrollment in college is discontinued. In addition, children's benefits shall immediately cease upon the marriage of the child prior to the attainment of the maximum age.

(5) Where the deceased member left no widow but did leave an unmarried child under the age of eighteen years, or under the age of twenty-two years if attending college or any accredited school of higher learning, each such child shall receive twenty-five dollars per month; provided, in no case shall the entire pension for such children, if there be more than four, exceed the sum of one hundred dollars per month. The pension payable to a child shall cease upon marriage of the child or, if the child is over eighteen years of age and under twenty-two years of age and is attending college or any accredited school of higher learning, the pension shall cease if enrollment in college or such school is discontinued.

(6) Where the deceased member was never married or was not survived by children of a former marriage, the member's mother shall be entitled to a widow's benefit if she is a widow at the time of the member's death, the benefit to be payable during her lifetime or until remarriage. The determination of this benefit with respect to length of service and death occurring in line of duty or not in line of duty shall be the same as provided above for determination of a widow's benefit.

(7) Retirement and widows' and mothers' pensions shall continue for life, except widows' and mothers' pensions shall cease on their remarriage and shall not thereafter be reinstated.

(8) When relief funds available for the payment of disability payments and pensions are not sufficient to pay the full benefits provided in this Part, the funds shall be prorated equally among those entitled to receive them as provided in this Part.

(9) Time spent in military service in time of war or required by the selective service laws of the United States, or a servicemen's obligation by law as a member of the Reserves of any branch of the Armed Forces, shall not be considered as an interruption of the continuous service of the fire department provided that within sixty days after the expiration of the minimum period of military service required of such individual, he returns to work with the fire department. Any interruption which was not brought on by the fault or the act of the fireman shall not be counted as an interruption of continuous service in the fire department; however, time lost from by reason of a fireman's being suspended or laid off from work by the fire department will count as time lost from the number of years of service required for retirement under the provisions of this Part, and such time loss must be made up.

Designated from Acts 1944, No. 193, §5 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3179 - Limitation on payments; refunds

§3179. Limitation on payments; refunds

That no pensions or disability payments shall be allotted or paid until the net amount of the said Firemen's Pension and Relief Fund shall be sixteen thousand and five hundred dollars and any person or persons who shall be eligible to any of the benefits provided in this act before said fund shall have attained said amount shall be placed upon a waiting list and when funds are available for disbursement shall receive said benefits from and after said date, in whole or in part according to the funds available, but the failure to receive the full amount allowable hereunder will not create a charge against future funds for the deficit; provided that if any member of the Department, or his widow or children become entitled to disability payments or pensions but shall not receive same because the fund has not reached the proportion set forth in this section, said person or persons shall have the option of having refunded to him, her or them such sums as shall have been paid into the said fund by the member through the monthly deductions from his pay, and said payments, when made, shall be in full, final and complete satisfaction of any claim which any of said parties may have against said fund.

Designated from Acts 1944, No. 193, §6 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3180 - Member participation; limitations

§3180. Member participation; limitations

After the first Tuesday in December, 1944 no member who enters the service of said Fire Department when over the age of thirty years shall be entitled to retirement pension or disability payments; nor shall the widow and children of said member be eligible for any benefits under this Part.

Designated from Acts 1944, No. 193, §9 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3181 - Return to service; cancellation of pension

§3181. Return to service; cancellation of pension

The Board shall at all times have the power to summon any pensioner retired for disability, inquire as to whether his disability has continued, cancel his pension if it finds he is capable of returning to active service.

Designated from Acts 1944, No. 193, §10 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3191 - Firemen's pension and relief fund for the city of Bossier City; creation

PART V. FIREMEN'S PENSION AND RELIEF FUND FOR

THE CITY OF BOSSIER CITY

§3191. Firemen's pension and relief fund for the city of Bossier City; creation

There is hereby created a Firemen's Pension and Relief Fund for the City of Bossier City, Louisiana, and a public corporation to be known as the Board of Trustees of the Firemen's Pension and Relief Fund of the City of Bossier City, which corporation shall be vested with the power to administer the Fund herein provided for, to sue and be sued, to buy and sell securities for investment of the surplus monies of said Fund, to allot disability payments and pensions as hereinafter set forth, to employ necessary clerical and professional services and fix the compensation of same.

Designated from Acts 1952, No. 15, §1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3192 - Composition of the fund

§3192. Composition of the fund

From July 20, 1952, all funds, monies, proceeds, and revenues hereafter provided for shall constitute and be "The Firemen's Pension and Relief Fund of the City of Bossier City, Louisiana", for the pensioning of members with disabilities, members who are superannuated, and retired members of the Fire Department of the City of Bossier City, Louisiana, and the operators of the alarm system and their widows and/or orphans and for the relief and aid of members of the fire department in the case of temporary disability.

Designated from Acts 1952, No. 15, §3 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3193 - Control and management

§3193. Control and management

That the said fund as above constituted and established shall be controlled, managed and administered by a board of trustees as herein provided for.

Designated from Acts 1952, No. 15, §4 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3194 - Board of trustees; composition

§3194. Board of trustees; composition

A. The board of trustees shall be composed of:

(1) The chief of the fire department, who shall be ex officio president of the board, unless he is not a member of the fund, then an additional retired member shall be elected by secret ballot from the retirees of the fund to the board of trustees for a two-year term and biennially thereafter, and the board president shall be elected by the board of trustees from the board members.

(2) The mayor.

(3) The finance director of the city of Bossier City.

(4) Two active members of the fund serving in the Bossier City Fire Department. The two active members are to be elected for two-year terms by secret ballot. One member is to be elected on the first Tuesday of December, 1995, and biennially thereafter. One member is to be elected on the first Tuesday of December, 1996, and biennially thereafter by the active members of the fund serving in the department. When the number of active members of the fund serving in the Bossier City Fire Department reaches fifteen, the active member position next to expire shall be filled by a retired member of the fund, who shall be elected by the retired members of the fund for a term of two years and biennially thereafter. When the last active member of the fund serving in the Bossier City Fire Department retires, the active member position on the board of trustees shall be filled by a retired member of the fund, who shall be elected by the retired members of the fund for a term of two years and biennially thereafter.

(5) Two retired members of the Bossier City Fire Department to be elected for two-year terms by secret ballot, one member to be elected by the members of the department on the first Tuesday of December, 1995, and biennially thereafter; one member to be elected by the members of the department on the first Tuesday of December, 1996, and biennially thereafter.

B. The secretary-treasurer of the board shall be selected by the board.

Designated from Acts 1952, No. 15, §2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 227, §1.



RS 11:3195 - Board of trustees; duties; meetings

§3195. Board of trustees; duties; meetings

A. The board of trustees shall have exclusive control and management of said Firemen's Pension and Relief Fund and shall make all necessary and pertinent rules and regulations for the proper administration of said fund; shall hear and decide on all applications for benefits under this fund, and its decisions on such applications shall not be subject to review or reversal except by said board or upon filing of suit in any court of competent jurisdiction; that all rules and regulations adopted by the board of trustees shall within thirty days of the adoption be posted on the bulletin boards provided for that purpose in each of the fire houses located within the city limits of the City of Bossier City, Louisiana.

B. The said board shall meet quarterly and a special meeting shall be called on 48 hours notice by the president at the request of any three members.

C. The board of trustees shall have the power and it shall be its duty to:

(1) Make all rules and regulations necessary to the proper conduct of the business of the fund under the provisions of the law.

(2) Retain such legal, medical, clerical or other services as may be necessary for the conduct of the affairs of the fund; and make compensation for such services.

(3) Cause such amounts as may be set forth in the law to be deducted from the salaries of the active participants in the fund and paid into the treasury of the fund.

(4) Certify to the levying authority provided by the law the amount of revenues required and provided for and to cause same to be collected through the proper local agency.

(5) Cause the examination of every disability pensioner or beneficiary, at least once a year.

(6) Keep all necessary records of its meetings and proceedings.

(7) The said board of trustees shall annually at the close of the fiscal year cause to be posted in each station house a recapitulation of the fund, prepared by an independent certified public accountant, showing number of pensioners, amount of disbursements, revenues received and present condition and manner of investment of said fund.

(8) Keep a book to be known as the List of Retired Firemen. Such book shall give a full and complete record of the action of the said board of trustees in retiring or pensioning all persons under this Part showing the names, date of entering the service of said Fire Department, date of removal from active service, and the reason for such action. The board shall be a quasi-judicial body, and its action shall be reviewable only by writ of certiorari to the courts.

Designated from Acts 1952, No. 15, §§5, 6 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3196 - Salary deductions paid into the fund; contributions by the city

§3196. Salary deductions paid into the fund; contributions by the city

Said Firemen's Pension and Relief Fund shall consist of the following:

(1) All rewards, gifts, or emoluments that may be paid or given for or on account of extraordinary service of said fire department except when given to an individual member or given to endow a medal or other permanent award, shall be paid into said Pension and Relief Fund.

(2) The proceeds of the sale of condemned property owned and used by the said Fire Department shall be paid into said Pension and Relief Fund.

(3) The refund on all insurance premiums from insurance companies, under R.S. 22:343-349 now in the Firemen's Pension Fund and each year's refund or a like amount.

(4) Five per cent of the salary of all employees of said Fire Department who are eligible for participation in the benefits of this fund shall be deducted from their respective salaries monthly and paid into said fund.

(5) The said City of Bossier City is by these presents authorized and directed to appropriate and pay out of the annual revenues of the general alimony tax of the said City of Bossier City into the Firemen's Pension and Relief Fund a sum equal to the monthly deductions from the firemen's salaries, said payments to be paid into said fund monthly.

(6) Said City of Bossier City shall pay out of the annual revenues of the general alimony tax of said City of Bossier City, Louisiana into the Firemen's Pension and Relief Fund of the City of Bossier City annually at the beginning of the fiscal year an amount or sum equivalent to the amount or sum of such deficit as may result, occur or appear in the operation of said fund for the preceding year at the close of such fiscal year, considering the receipt and revenues accruing for each year, to the said fund under paragraphs (1), (2), (3), (4), and (5), of this section, as against the disbursements for such year made under the provisions of this Firemen's Pension and Relief Fund.

Designated from Acts 1952, No. 15, §7 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 11:3197 - Fiscal affairs of the fund; investment

§3197. Fiscal affairs of the fund; investment

The board may at any time after considering the probable current demands upon such funds, determine what portion of said funds may be safely withdrawn from the current cash account for investment for revenue purposes, and having so determined, invest the same in the manner hereinafter authorized, and all proceedings of the board of trustees relating thereto shall be entered upon its records. Such investments shall be only in interest-bearing bonds of the United States of America, the State of Louisiana, the City of Bossier City, or any other municipality of this state, any parish, any drainage or levee district, or any school board district, or the State Board of Highways, or may be deposited in savings accounts of banks, loan companies or associations or any other agencies whose deposits are insured by the United States Government. All income from such investments shall be and become a part of the said Firemen's Pension and Relief Fund. All such securities shall be deposited with the Secretary-Treasurer of the board of trustees, and the receipt therefor shall be filed in the record books.

Designated from Acts 1952, No. 15, §8 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3198 - Exemption from seizure and attachment

§3198. Exemption from seizure and attachment

Except as provided in R.S. 11:292, no portion of the said Firemen's Pension and Relief Fund shall, before or after its order for distribution is issued by the said board of trustees to the person or persons entitled thereto under the provisions of this Part, be held, seized, taken, subjected to, detained, or levied upon, by virtue of any attachment, garnishment, execution, injunction, writ, order, decree, or any other process whatsoever, issued out of or by any court of this state, for the payment or satisfaction, in whole or in part, for any debt, damage, demand, claim, judgment, or decree, against any beneficiary of such fund; but shall be exempt therefrom. The fund shall be sacredly kept, held, and distributed for the purposes named in this Part, and for no other purposes whatsoever.

Designated from Acts 1952, No. 15, §9, by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:3199 - Payments to be reduced when fund is insufficient

§3199. Payments to be reduced when fund is insufficient

That if at any time there shall not be sufficient funds in such Firemen's Pension and Relief Fund subject to disbursements to pay each person entitled to the benefit thereof, the full amount per month as herein provided, then such monthly payment or payments shall be made pro rata to each beneficiary until the said fund shall have been replenished sufficiently to resume payment in full to each of said beneficiaries. Deficits to each beneficiary shall be paid when said fund shall have been replenished sufficiently to make these back payments.

Designated from Acts 1952, No. 15, §10 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3200 - Pensions and benefits

§3200. Pensions and benefits

Pensions and benefits shall be as follows:

(1) If any member of the fire department while in the active service of the fire department is found by the board of trustees to be totally, physically, or mentally disabled for service in the fire department by reason of service in the fire department, he shall receive monthly from the fund so long as the disability shall continue or until he becomes eligible for retirement on service basis, whichever is sooner, a sum which, with the benefits from the Worker's Compensation Act, shall be equal to seventy-five percent of the monthly salary of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time that he acquired the disability.

(2) If any member of the fire department having at least ten years of creditable service and while in the active service is found by the board of trustees to be totally disabled from either physical or mental causes for service in the fire department by reason of causes not arising or developing directly from his employment in the fire department, save and except any disability which may arise from the commission or attempted commission of a misdemeanor or felony or use of any drug or intoxicating liquor to such extent as to become under the influence thereof or due to his negligence, he shall receive monthly from the fund so long as the disability shall continue or until he becomes eligible for retirement on service basis, whichever is sooner, a sum equal to thirty-three and one-third percent of the monthly salary of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time he acquired the disability, plus an additional two percent of such salary for each year of active service rendered over five years; provided, however, that the maximum benefit shall be sixty-six and two-thirds percent of the monthly salary of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time he acquired the disability, computed on the basis of the respective months. Provided further that the time elapsing while the member is receiving benefits under this Paragraph shall not be considered as time served in the fire department by the member and shall not be included as "time served" in determining eligibility for retirement under this Part. Provided further, however, that if the member who has been disabled for service in the fire department for causes not arising or developing directly from his employment in the fire department has served as a member of the fire department continuously for a period of ten years at the time of disability, he shall be eligible for retirement without serving the full twenty years as stipulated in Paragraph (3) of this Section.

(3) That any member of the said fire department employed prior to January 1, 1963, who serves in said fire department for a period of twenty years, or any member employed after December 31, 1962, who serves in said fire department for a period of twenty-five years, or any member employed on or after January 1, 1965, who serves in said fire department for a period of twenty years shall, upon making proper written application to the said board of trustees requesting it, be retired from the service in said fire department and shall be paid a monthly sum equal to sixty-six and two-thirds percent of the monthly salary of the active member of said fire department holding the position corresponding to that held by the beneficiary at the time of his retirement, and an additional amount equal to one percent of such salary for each year of service after said member has reached the age of fifty years and after he shall have served twenty years: provided, however, that the maximum benefit shall not exceed seventy-five percent of said salary.

(4) After any member of such fire department shall have been retired upon pension by reason of disability, the said board of trustees shall have the right at any time, to cause retired member to be brought before it and again examined by the city physician and or other competent physicians and surgeons, to be selected by it, and also to examine other witnesses for the purpose of discovering whether such disability to perform the duties of the position held at the time of his removal from active service yet continues, and whether such retired member shall be continued on the pension roll, but such retired member shall remain upon the pension roll until reinstated to his former rank in the active service of said fire department. Such retired member shall be entitled to notice and to be present at the hearing of any such evidence, or shall be permitted to propound any questions pertinent or relevant to such matter, and shall also have the right to introduce upon his own behalf any competent evidence he may see fit. All witnesses so produced shall be examined under oath to such witness. The decision of said board of trustees shall be final and conclusive and no appeal shall be allowed therefrom, nor shall the same be subject to review, except by said board of trustees or upon proper application to the courts.

(5) That if any member of said fire department, while in the service of said fire department or while eligible for or receiving benefits under the provisions of this Part, shall die from any cause, and leave a widow surviving, said Board shall direct the payment monthly from the said Fund to such widow, during the remainder of her life, and while she remains unmarried, fifty per cent of the benefits to which such deceased member would be entitled, were he the direct beneficiary, to be computed at the time such payment is made; each surviving minor child under the age of eighteen years shall receive twenty-four per cent of the said benefit which would be otherwise payable to the deceased member, if he were the direct beneficiary; provided further, that said payment to said children shall continue after the remarriage of said widow, but not after the marriage of respective children. Provided further that no widow be entitled to or receive the benefits from this Part unless she was married to such member prior to his removal from active service and living with him at the time of death. Provided further, however, that the total sum payable to said deceased family shall not exceed sixty-six and two-thirds per cent of his salary.

(6) That whenever an active or retired member of the fire department shall die as set out in Paragraph (5) of this Section, the board of trustees shall appropriate from the fund the sum of one thousand dollars for funeral and burial expenses of the deceased member.

(7) In the event of the death of a member of said fire department as aforesaid in Paragraph (5) of this Section leaving no wife but a child or children, each child shall receive thirty per cent of the benefits to which such deceased member would be entitled were he the direct beneficiary; provided further that these benefits shall be payable until such child reaches the age of eighteen years or marries, whichever is sooner. Provided further, however, that the total sum payable to said deceased's family shall not exceed sixty-six and two-thirds percent of his salary.

(8) The benefits provided in Paragraphs (1) and (2) may continue only until the time the said member would have been eligible for retirement under the provisions of this Part, had he continued in active service; and at such time he shall receive the benefits provided for under the retirement provisions of this Part, if he is eligible therefor.

(9) The benefits provided in this Part for minor children shall be paid to the surviving parent during the minority of said child, unless otherwise directed by said Board.

(10) In the event a member of the said fire department shall die of any cause, while eligible for or receiving benefits under the provisions of this Part and leave a father and/or mother directly dependent upon him for support, and maintenance, the board at its discretion may grant and pay such father and/or mother such portion of the pension which would be payable to the deceased member were he the direct beneficiary as they may find advisable. Provided further that this Paragraph shall not operate in such manner as to effect or diminish any benefits provided herein for surviving widows and/or children.

(11) No member or other beneficiary designated in this Part shall be entitled to or receive the benefits herein provided so long as he shall receive from the said fire department a sum equal to or greater than the benefits to which he would otherwise be entitled under this Part; in the event such sum so received should be less than the said amount of the benefits provided herein, the benefits payable shall be reduced in an amount equal to the sum received from the said fire department.

(12) Deferred retirement option plan.

(a) In lieu of terminating employment and accepting a service retirement allowance under Paragraph (3) of this Section, any member of this system who is eligible to receive a service retirement allowance may elect to participate in the deferred retirement option plan and defer the receipt of benefits in accordance with the provisions of this Paragraph.

(b) For purposes of this Paragraph, creditable service for eligibility purposes only shall include service credit reciprocally recognized under R.S. 42:697.

(c) The duration of participation in the plan shall be specified and shall not exceed three years. Any person who is currently in the Deferred Retirement Option Plan shall be permitted to extend their participation in the plan for one additional year.

(d) A member may participate in the plan only once.

(e)(i) Upon the effective date of the commencement of participation in the plan, membership in the system shall terminate and neither employee nor employer contributions shall be payable.

(ii) For purposes of this Paragraph, compensation and creditable service shall remain as they existed on the effective date of commencement of participation in the plan.

(iii) The monthly retirement benefits that would have been payable, had the member elected to cease employment and receive a service retirement allowance, shall be paid into the deferred retirement option plan account.

(iv) Upon termination of employment, deferred benefits shall be payable as provided by Subparagraph (h) hereof.

(f)(i) A person who participates in this program shall not be eligible to receive a cost-of-living increase while participating and shall not be eligible until his employment which makes him eligible to be a member of this plan has been terminated for at least one full year.

(ii) All amounts which remain credited to the individual's account balance in the plan at the end of each plan year shall earn interest at a rate of one-half of one percentage point below the percentage rate of return of the system's investment portfolio as certified by the actuary in his yearly evaluation report, said interest to be credited to his individual account balance on an annual basis.

(g) The deferred retirement option plan account shall not be subject to any fees, charges, or other similar expenses of any kind for any purpose.

(h) Upon termination of employment at the end of the specified period of participation, the monthly benefits that were being paid into the fund during the period of participation shall begin being paid to the retiree. A participant in the program shall receive, at his option, a lump sum payment from the account equal to the payments to the account, or a true annuity based upon his account, or he may elect any other method of payment if approved by the board of trustees.

(i)(i)(aa) If a participant dies during the period of participation in the program, and he has selected an optional allowance designating his spouse as beneficiary, such beneficiary shall receive, at the beneficiary's option, a lump sum payment of the participant's account balance, or the beneficiary may elect any other method of payment approved by the board of trustees as if the participant had retired on the date of death; in addition, the normal benefits payable to the designated beneficiary under the option selected shall be payable.

(bb) In the event the designated beneficiary is not the participant's spouse, and is entitled to monthly benefits under the option selected, such beneficiary shall receive, at the beneficiary's option, a lump sum payment of the participant's account balance or the beneficiary may elect to receive the balance in the account under any method that will cause a total distribution of the account over a period not to exceed five years; in addition, the normal benefits payable to the designated beneficiary under the option selected shall become payable.

(cc) If there is no designated beneficiary, a lump sum payment of the participant's account balance shall be paid to his estate.

(ii) If a participant terminates employment prior to the end of the specified period of participation, the monthly benefits that were paid into the fund during the period of participation shall begin being paid to the retiree. He shall receive, at his option, a lump sum payment from the account equal to the payments to the account, or a true annuity based upon his account balance, or he may elect any other method of payment if approved by the board of trustees.

(j) If a member of the board of trustees of the fund elects to participate in the deferred retirement option plan he shall continue to serve as a member of the board of trustees until the expiration of the term for which he was elected or until his employment terminates, whichever occurs first.

(k) If the employee elects not to terminate employment at the end of the period specified for participation in the Deferred Retirement Option Plan, payments into the plan shall cease and the person shall resume active contributing membership in the system.

Designated from Acts 1952, No. 15, §11 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 363, §1, eff. June 3, 1993; Acts 1995, No. 306, §1; Acts 1995, No. 579, §1; Acts 1995, No. 580, §1; Acts 2001, No. 411, §1, eff. June 15, 2001; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3201 - Separation from service

§3201. Separation from service

A. In the event a member of the said fire department shall be laid off, voluntarily or involuntarily, for any cause for a period not exceeding ninety days, he shall continue during said lay-off periods to be entitled to the benefits of this Part.

B. If any member or members of said fire department shall be discharged from service for reasons of economy or reduction in the force due to no fault of said member and later shall be re-employed by the said fire department his rights to the privileges and benefits of this Part shall continue as from the date he was discharged without any loss of rights and privileges due to such period of absence from the service, provided, however, that time lost under these conditions shall not count as time served on said fire department.

Designated from Acts 1952, No. 15, §12 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3202 - Military service credit

§3202. Military service credit

A.(1) Time served in the service of the United States government during time of war shall constitute "service" in the said fire department as used in this Part.

(2) A member serving in the armed forces of the United States government, at his first opportunity to return to civilian life after the national emergency is over, must apply for re-employment with said fire department, and at the latest within 90 days after his release from military service.

(3) Voluntary enlistment and service in the armed forces of the United States during peace time shall not constitute service with said fire department.

B.(1) Time lost on account of sickness and fire department "service injury" shall constitute "service" in said fire department as used in this Part.

(2) "Service" in said fire department as used in this Firemen's Pension and Relief Fund shall also include any activity while on or off duty with a view toward saving life or property.

(3) Time served prior to July 20, 1952 in the active service of said fire department shall be considered as "service" in the said fire department for the retirement provisions of this Part and for the purposes of the ten-year period of service provisions of R.S. 11:3200(1) and (2).

(4) Time served as Volunteer Fireman prior to June 20, 1952 in the active service of said fire department shall be considered as "1/2 service" in said fire department for the retirement provisions of this Part and for the purposes of the ten-year period of service provisions of R.S. 11:3200(1) and (2), said volunteer time to be computed by the board of trustees.

Designated from Acts 1952, No. 15, §14 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3203 - Member participation

§3203. Member participation

That members of the said fire department, as used in this Firemen's Pension and Relief Act, shall constitute every man actively in the employ of said Fire Department of the City of Bossier City, including the operators of the fire alarm system as specified by the State Fire Underwriters who are paid by the said fire department.

Designated from Acts 1952, No. 15, §13 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3204 - Authority to alienate property

§3204. Authority to alienate property

The Board of Trustees of the Firemen's Pension and Relief Fund of the City of Bossier City, shall have, and the same is hereby granted unto them, full power and authority to sell, mortgage, lease, let or otherwise alienate or dispose of any and all property, real or personal, tangible or intangible, which is now in the possession of or belongs to or shall become the property or come into the possession of the Firemen's Pension and Relief Fund of the City of Bossier City and/or of the Board of Trustees thereof.

Designated from Acts 1952, No. 15, §15 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3205 - Bossier City; exemption from taxation and judicial action

§3205. Bossier City; exemption from taxation and judicial action

The right of a person to a pension, an annuity, or a retirement allowance, to the return of contributions, to the pension, annuity, or retirement allowance itself, and to any optional benefit or any other right accrued or accruing to any person who is a member of the Firemen's Pension and Relief Fund for the city of Bossier City, and the monies in the various funds of the pension and relief fund, are hereby exempt from any state or municipal tax and exempt from levy and sale, garnishment, attachment, or any other process whatsoever, except as provided in R.S. 11:292, and shall be unassignable except as is specifically otherwise provided.

Acts 1993, No. 316, §1.



RS 11:3221 - Firemen's pension and relief fund for the city of Houma; creation

PART VI. FIREMEN'S PENSION AND RETIREMENT FUND

FOR THE CITY OF HOUMA

§3221. Firemen's pension and relief fund for the city of Houma; creation

There is hereby created a Firemen's Pension and Relief Fund for the City of Houma, Louisiana, and a public corporation to be known as the Board of Trustees of the Firemen's Pension and Relief Fund of the City of Houma, Louisiana, which corporation shall be vested with the power to administer the fund herein provided for, to sue and be sued, to buy and sell securities for investment of the surplus monies of said fund, to allot disability payments and pensions as hereinafter set forth, to employ necessary clerical and professional services and fix the compensation of same.

Designated from Acts 1973, No. 139, §1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3222 - Composition of the fund

§3222. Composition of the fund

From July 2, 1973, all funds, monies, proceeds, and revenues hereafter provided for shall constitute and be "The Firemen's Pension and Relief Fund of the City of Houma, Louisiana", for the pensioning of members with disabilities, members who are superannuated, and/or retired members of the fire department of the city of Houma, Louisiana, and their widows and/or orphans.

Designated from Acts 1973, No. 139, §3 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3223 - Control and management

§3223. Control and management

The fund as above constituted and established shall be controlled, managed and administered by the board of trustees herein provided for.

Designated from Acts 1973, No. 139, §5 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3224 - Board of trustees; composition

§3224. Board of trustees; composition

A. The board of trustees shall be composed of seven members, consisting of the president of the Terrebonne Parish Consolidated Government, or his appointee, who shall be chairman of the board, a representative of the parish accounting department, a representative of the parish council to be appointed by said council, and four active members of the department, who shall not be above the rank of district chief when elected or reelected and who shall be elected by the active fire department personnel by election conducted within the fire department, by secret ballot, with the first election to be on the first Monday in September, 1973. The elected members shall be elected for a two-year term. The board of trustees shall elect one of its members to serve as vice chairman and another member to serve as secretary-treasurer of the board. In the case of a vacancy on the board of trustees from among the members of the fire department on said board, said vacancy shall be filled by an election conducted as herein provided within sixty days of the creation of such vacancy.

B. At such times as the number of retirees outnumber the number of active members of the fire department, then the retirees shall be allowed to serve on the board of trustees and the retirees shall be allowed to vote in the board elections.

Designated from Acts 1973, No. 139, §2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3225 - Members from fire departments; qualification; physical examination

§3225. Members from fire departments; qualification; physical examination

Immediately after July 2, 1973 the board of trustees shall cause any member it so chooses of the fire department to be examined by a physician selected and paid for by the board. Only those firemen requested by the board to be examined and whom said physician certifies to the board as being both physically and mentally fully qualified to completely fulfill the duties of a fire fighter shall become members of the pension and relief fund. Such medical examination shall be of a full and complete nature and any fireman who fails to so qualify shall not be entitled to benefits hereunder but may remain a member of any other pension, retirement, or disability fund as to which he is presently a member. All such medical examinations shall be concluded within three months of July 2, 1973 and of those persons examined, both the names of those who qualify and those who do not qualify will be made a part of the permanent records of the board. All new employees of the fire department, before being entitled to benefits hereunder shall be likewise certified.

Designated from Acts 1973, No. 139, §4 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3226 - Board of trustees; duties; meetings

§3226. Board of trustees; duties; meetings

A. The board of trustees shall have exclusive control and management of the Firemen's Pension and Relief Fund and shall make all necessary and pertinent rules and regulations for the proper administration of said fund; shall hear and decide on all applications for benefits under this fund. All rules and regulations adopted by the board of trustees shall, within thirty days after their adoption, be posted on the bulletin boards provided for that purpose in each of the fire houses located within the city limits of the city of Houma, Louisiana.

B. The board shall meet quarterly and a special meeting shall be called on forty-eight hours notice by the president at the request of any three members. Four members shall constitute a quorum.

C. The board of trustees shall have the power and it shall be its duty to:

(1) Make all rules and regulations necessary to the proper conduct of the business of the fund under the provisions of the law.

(2) Retain such legal, medical, clerical or other services as may be necessary for the conduct of the affairs of the fund, and make compensation for such services.

(3) Cause such amounts as may be set forth in the law to be deducted from the salaries of the active participants in the fund, and be paid into the treasury of the fund.

(4) Certify to the levying authority provided by law the amount of revenues required and provided for, and cause same to be collected through the proper local agency.

(5) Cause the examination of every disability pensioner or beneficiary as often as the board deems necessary, but at least once a year.

(6) Keep all necessary records of its meetings and proceedings.

(7) Annually, at the close of the fiscal year, cause to be posted in each station house a recapitulation of the fund; prepared by an independent certified public accountant, showing number of pensioners, amount of disbursements, revenues received and present condition and manner of investment of said fund.

(8) Keep a book to be known as the List of Retired Firemen. This book shall give a full and complete record of the action of the board of trustees in retiring or pensioning all persons under this Part, showing the names, date of entering the service of said fire department, date or removal from active service, and the reason for such action.

Designated from Acts 1973, No. 139, §§6, 7 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3227 - Salary deductions paid into the fund; contributions by the city

§3227. Salary deductions paid into the fund; contributions by the city

The Firemen's Pension and Relief Fund shall consist of the following:

(1) All rewards, gifts or emoluments that may be paid or given for or on account of extraordinary service of said fire department, except when given to an individual member or given to endow a medal or other permanent award, shall be paid into the pension and relief fund.

(2) A sum equal to the amount which the city of Houma receives from the state treasurer as a tax on foreign fire insurers as presently provided for in R.S. 22:343-349, as same may be revised or otherwise provided for by the laws of Louisiana; said monies to be paid over by the city of Houma to the fund within thirty days after receipt thereof. The city of Houma shall take all action necessary to implement receipt of such funds.

(3) Eight percent of the gross salary of all employees of said fire department who are eligible for participation in the benefits of this fund shall be deducted from their respective salaries monthly and paid into said fund.

(4) The city of Houma or the Terrebonne Parish Consolidated Government, or both, are authorized and directed to appropriate and pay out of their annual revenues to the Firemen's Pension and Relief Fund a sum equal to nine percent of the gross salary of all employees of said fire department who are eligible for participation in the benefits of this fund, said payment to be paid into said fund monthly.

(5) The city of Houma shall pay out of the annual revenues of the general alimony tax of the city of Houma into the Firemen's Pension and Relief Fund of the City of Houma annually, at the beginning of the fiscal year, an amount equivalent to the amount of such deficit as may result, occur or appear in the operation of said fund for the preceding year at the close of such fiscal year, considering the receipts and revenues accruing for such year to the said fund under Paragraphs (1), (2), (3), (4), and (5) of this section as against disbursements for such year made under the provisions of this Firemen's Pension and Relief Fund.

Designated from Acts 1990, No. 443, §1, by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 11:3228 - Fiscal affairs of the fund; investment

§3228. Fiscal affairs of the fund; investment

The board of trustees may at any time, after considering the probable current demands upon such fund, determine what portion of said fund may be safely withdrawn from the current cash account for investment for revenue purposes, and having so determined, invest the same in the manner hereinafter authorized, and all proceedings of the board of trustees relating thereto shall be entered upon its records. Investment shall be made with exercise of that judgment and care under circumstances then prevailing which men of prudence, discretion, and intelligence exercise in the management of their own affairs, not for speculation, but for investment, considering the probable safety of their capital, as well as the probable income to be derived. In no case shall more than twenty percent of the total investments of the system assets consist of any stock, including common or preferred, or corporate shares of any kind. All income from such investment shall be and become a part of said Firemen's Pension and Relief Fund. All such securities or instruments of investment shall be deposited with the secretary-treasurer of the board of trustees and the receipt therefor filed in the record books.

Designated from Acts 1973, No. 139, §9 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3229 - Exemption from seizure and attachment

§3229. Exemption from seizure and attachment

Except as provided in R.S. 11:292, no portion of the Firemen's Pension and Relief Fund shall, before or after its order for distribution is issued by the board of trustees to the person or persons entitled thereto under the provisions of this Part, be held, seized, taken, subjected to, detained, or levied upon, by virtue of any attachment, garnishment, execution, injunction, writ, order, decree, or any other process whatsoever, issued out of or by any court of this state, for the payment or satisfaction, in whole or in part, of any debts, damage, demand, claim, judgment or decree against any beneficiary of such fund, but shall be exempt therefrom. The fund shall be kept, held, and distributed solely for the purposes named in this Part and for no other purposes whatsoever.

Designated from Acts 1973, No. 139, §10 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:3230 - Payments to be reduced when fund is insufficient

§3230. Payments to be reduced when fund is insufficient

If, at any time, there shall not be sufficient funds in such Firemen's Pension and Relief Fund subject to disbursements to pay each person entitled to the benefit thereof the full amount per month as herein provided, then such monthly payment or payments shall be made pro rata to each beneficiary until the said fund shall have been replenished sufficiently to resume payment in full to each of said beneficiaries. Deficits to each beneficiary shall be paid when said fund has been replenished sufficiently to make these back payments.

Designated from Acts 1973, No. 139, §11 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3231 - Transfer from another plan

§3231. Transfer from another plan

All employees who are secured benefits under the provisions of this plan shall, on July 2, 1973, thenceforth and immediately thereupon cease to be eligible for benefits under any other municipal pension and relief and/or retirement plan and, on July 2, 1973, all funds and monies which have heretofore been paid into any pension and relief and/or retirement fund or plan and particularly the Municipal and Parochial Employees Retirement Plan, by any employee who thereupon becomes subject to benefits under this plan shall immediately be transferred into this Firemen's Pension and Relief Fund hereby created and the responsible fiscal officer for any such fund shall immediately take appropriate steps to transfer such funds or monies to this plan.

Designated from Acts 1973, No. 139, §12 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3232 - Pensions and benefits

§3232. Pensions and benefits

Pensions and benefits shall be as follows:

A. If any member of the fire department while in the active service of the fire department who shall be permanent in rank, be found by the board of trustees to be totally, physically, or mentally disabled for service in the fire department by reason of service in the fire department, he shall receive monthly from the fund so long as such disability shall continue or until he becomes eligible for retirement on service basis, whichever is sooner, a sum which together with worker's compensation benefits actually received by the member, shall be equal at any given time to sixty-six and two-thirds percent of the total monthly fireman's compensation of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time he acquired the disability.

B. If any member of the fire department, while in the active service of the fire department who shall be permanent in rank be found by the board of trustees to be totally, physically, or mentally disabled for service in the fire department by reason of causes not arising or developing directly from his employment in the fire department, save and except any disability which may arise from the commission or attempted commission of a misdemeanor or felony or the use of any drug or intoxicating liquor, which use contributes to the disability, he shall receive monthly from the fund, so long as such disability shall continue, a sum which, together with worker's compensation benefits actually received by the member, shall be equal at any given time to twenty-five percent of the total monthly fireman's compensation of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time he acquired the disability. In addition thereto, any member entitled to disability under this Section who has more than five years active service with the fire department at the time of disability shall also receive a sum equal at any given time to two percent of the total monthly fireman's compensation of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time he acquired the disability. However, maximum benefits under this Subsection for nonservice disability shall never exceed those benefits provided for service disability. Time elapsing during nonservice disability as provided for in this Section shall not be included as time served for retirement purposes. Any member of the fire department who shall become totally, physically, or mentally disabled for service in the fire department while gainfully employed at any other profession or trade, or by any firm or organization other than the City of Houma fire department shall not be entitled to any disability compensation from the pension fund.

C. Should any member while drawing disability benefits as hereinabove provided be gainfully employed at some other endeavor other than the fire service, then his disability benefits shall be decreased to the point that such benefits, when added to the gross income which the member receives from other employment shall not exceed at any given time the total monthly fireman's compensation of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time he acquired the disability. The board of trustees will require a beneficiary to report such outside earnings and may reduce benefits in the quarter following that in which excess earnings are applicable in order to effectuate the provisions of this Subsection.

D. After any member of the fire department shall have been retired upon pension by reason of disability, the board of trustees shall have the right at any time to cause such retired member to be brought before it and again examined by physicians and surgeons, to be selected by it, and also to examine other witnesses for the purpose of discovering whether such disability to perform the duties of the position held at the time of his removal from active service yet continues, and whether such retired member should be continued on the pension roll, but such retired member shall remain upon the pension roll until reinstated to his former rank in the active service of the fire department. Such retired member shall be entitled to notice and to be present at the hearing of any such evidence, and shall be permitted to propound any questions pertinent or relevant to such matter, and shall also have the right to introduce upon his own behalf any competent evidence he may see fit. All witnesses so produced shall be examined under oath.

E. Any active member of the fire department who serves for a period of twenty years, upon making proper written application to the board of trustees requesting same, shall be retired from the service and shall be paid a monthly sum equal at any given time to sixty-six and two-thirds percent of either, the highest consecutive thirty-six months of service or the total monthly fireman's compensation of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time of his retirement, whichever is greater. Effective August 1, 1995, such member shall receive an additional amount equal to three percent of such benefits for each year of service after he shall have served twenty years; provided, however, that the maximum benefit shall not exceed ninety-six and two-thirds percent of said active member's corresponding compensation.

F. Death benefits shall be available to the surviving widow and/or minor children of a member of the fire department as follows: Should a member die before being eligible for retirement hereunder the application for benefits by the widow and/or minor children shall be treated as a request for disability benefits on behalf of the member as outlined hereinabove. If the deceased would otherwise have been eligible for such benefits, then the surviving widow shall be paid monthly a sum equal to fifty percent of the benefits to which the deceased would have been entitled for disability. Each minor child of the deceased shall be paid monthly ten percent of such benefits. Should there be more than five minor children their benefits shall be prorated. Should a member die while receiving benefits under this Part, then the surviving widow shall be paid monthly a sum equal to fifty percent of the benefits to which the deceased was entitled. Each minor child of the deceased shall be paid monthly ten percent of such benefits. Should there be more than five minor children their benefits shall be prorated. Widows benefits shall be payable hereunder only if the widow was married to the deceased prior to his separation from active fire service and living with the deceased at his death and only so long as she remains unmarried. Minor's benefits shall cease on their eighteenth birthday or on their emancipation, whichever is sooner. Minor's benefits shall be paid to their duly qualified tutor.

G. Whenever an active or retired member shall die, the board shall appropriate and pay from the fund the sum of one hundred dollars for funeral and burial expenses.

H. No member or other beneficiary designated in this Part shall be entitled to or receive the benefits herein provided so long as he shall receive from the fire department or the city a sum equal to or greater than the benefits to which he would otherwise be entitled under this Part. In the event such sum so received should be less than the said amount of the benefits provided herein, the benefits payable shall be reduced by an amount equal to the sum received from the fire department or the city.

I. In lieu of terminating employment and accepting a service retirement allowance, members of the fire department who serve for a period of twenty years and who are eligible to receive a service retirement may elect to participate in the deferred retirement option plan and defer receipt of benefits under this fund. The maximum period that any employee can participate in said deferred retirement option program and defer receipt of benefits is two years and said employee can only exercise this option one time. On the effective date of the employees' participation in the deferred retirement option program, the employee and the city or parish shall cease contributing to this fund and the employee's benefit amount and service time shall be frozen. If the employee continues active employment with the fire department, the monthly retirement benefit is credited to the deferred retirement option plan account. If an employee dies during the period of participation in the deferred retirement option plan, a lump sum payment equal to his deferred retirement option plan account balance shall be paid to his named beneficiary, or if none, to his estate. In addition, normal survivor benefits payable to survivors of retirees shall be payable. At the end of the period of participation in the deferred retirement option plan account, the employee must choose either to terminate or continue employment with the fire department.

J. The employees who choose to terminate employment with the fire department will begin receiving monthly benefit checks on the first day of the month following the termination date. Payments to the deferred retirement option plan account will stop and the employee may make withdrawals from the deferred retirement option plan account according to the withdrawal methods specified by the board of trustees.

K. If an employee chooses to continue employment with the fire department, said employee and the city or parish must begin actively contributing to the fund. Payments to the deferred retirement option plan account shall stop and the employee may not make withdrawal from the deferred retirement option plan account. The deferred retirement option plan account withdrawals can be made only after the termination of employment.

Designated from Acts 1973, No. 139, §13 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3233 - Separation from service

§3233. Separation from service

A. In the event a member of the fire department becomes separated from the service of said fire department before being eligible for benefits under this fund after September 7, 1990, his salary deductions shall be returned to him within ninety days of his request to return said salary deductions. A member of the fire department separated from service of the fire department before September 7, 1990, shall not have his salary deductions returned to him.

B. In the event a member of the fire department shall be laid off, voluntarily or involuntarily, for any cause for a period not exceeding ninety days, he shall continue during said layoff periods to be entitled to the benefits of this Part.

C. If any member or members of the fire department shall be discharged from the service for reasons of economy or reduction in the force due to no fault of said member and later shall be reemployed by the fire department, his rights to the privileges and benefits of this Part shall continue as from the date he was discharged without any loss of rights and privileges due to such period of absence from the service, but time lost under these conditions shall not count as time served on said fire department.

Designated from Acts 1973, No. 139, §14 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3234 - Military service credit

§3234. Military service credit

A. Time served in the military service of the United States to fulfill military obligation shall be credited as "time served" for retirement benefits. Any voluntary reenlistment time shall not be credited and, upon such reenlistment, all rights hereunder shall be forfeited. Obligatory time served in military service must interrupt the members employment with the fire department in order to be credited.

B. "Active service in the fire department" shall also include any activity while off duty in an attempt toward saving life or property.

C. Time served in the active fire service of the city of Houma prior to July 2, 1973, shall be credited to a member who is presently in active service for purposes of benefits.

D. Certain members of the fire department in active service on July 2, 1972, will be unable to complete twenty years of service prior to the age of sixty-five. Notwithstanding such fact, such members who are in active service, and their beneficiaries on July 2, 1972, shall be entitled to benefits upon retirement at age sixty-five according to the following formula: The years of actual service upon retirement, rounded up to the next full year, shall be used as a numerator of a fraction with twenty as the denominator and this fraction shall be multiplied by the benefits which the member or his survivors would have otherwise been entitled to under this Part and the result shall constitute the benefits due the member or his survivors.

Designated from Acts 1973, No. 139, §16, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3235 - Member participation

§3235. Member participation

Members of the said fire department, as used in this Part shall constitute every man actively in the employ of said fire department of the City of Houma and who is qualified under the Municipal Fire and Police Civil Service System of the City of Houma, Louisiana.

Designated from Acts 1973, No. 139, §15 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3236 - Authority to alienate property

§3236. Authority to alienate property

The board of trustees of the Firemen's Pension and Relief Fund of the City of Houma shall have, and the same is hereby granted unto them, full power and authority to sell, mortgage, lease, let or otherwise alienate or dispose of any and all property, real or personal, tangible or intangible, which is now in the possession of or belongs to or shall become the property or come into the possession of the Firemen's Pension and Relief Fund of the City of Houma, Louisiana, and/or of the board of trustees thereof in furthering the requirements and purposes of this Part.

Designated from Acts 1973, No. 139, §17 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3241 - Blank]

PART VII. FIREMEN'S PENSION AND RELIEF FUND

FOR THE EAST BANK CONSOLIDATED FIRE

DISTRICTS OF JEFFERSON PARISH

§3241. [Blank]



RS 11:3251 - Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.

PART VIII. FIREMEN'S PENSION AND RELIEF FUND

FOR THE CITY OF KENNER

§3251. Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.



RS 11:3252 - Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.

§3252. Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.



RS 11:3253 - Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.

§3253. Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.



RS 11:3254 - Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.

§3254. Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.



RS 11:3255 - Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.

§3255. Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.



RS 11:3256 - Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.

§3256. Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.



RS 11:3257 - Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.

§3257. Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.



RS 11:3258 - Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.

§3258. Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.



RS 11:3259 - Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.

§3259. Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.



RS 11:3260 - Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.

§3260. Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.



RS 11:3261 - Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.

§3261. Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.



RS 11:3262 - Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.

§3262. Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.



RS 11:3263 - Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.

§3263. Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.



RS 11:3264 - Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.

§3264. Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.



RS 11:3265 - Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.

§3265. Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.



RS 11:3266 - Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.

§3266. Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.



RS 11:3267 - Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.

§3267. Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.



RS 11:3281 - Firemen's pension and relief fund for the city of Lafayette; creation

PART IX. FIREMEN'S PENSION AND RELIEF FUND

FOR THE CITY OF LAFAYETTE

§3281. Firemen's pension and relief fund for the city of Lafayette; creation

There is hereby created a Firemen's Pension and Relief Fund for the City of Lafayette, and a board of directors, to administer and disburse the fund, in order to provide for the pensioning of members with disabilities, the widows, minor children, and mothers and fathers of deceased members and to permit the retirement and pensioning of members after the required length of service, all as is hereinafter provided.

Acts 1976, No. 615, §1; Redesignated from R.S. 33:2130 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3282 - Composition of the fund

§3282. Composition of the fund

From the date this Part becomes effective, the funds, proceeds, and revenues hereinafter provided for shall constitute the Firemen's Pension and Relief Fund of the City of Lafayette to be used for the purposes set forth in R.S. 11:3281 hereof and in accordance with the provisions hereinafter contained.

Acts 1976, No. 615, §1; Redesignated from R.S. 33:2131 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3283 - Control and management

§3283. Control and management

The fund shall be under the control and management of and shall be administered by a board of directors composed as hereinafter set forth.

Acts 1976, No. 615, §1; Redesignated from R.S. 33:2132 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3284 - Board of directors; composition

§3284. Board of directors; composition

The said board of directors shall be composed of nine members, as follows:

(a) The mayor, or the chief executive of the city.

(b) The director of administration, or finance officer of said city, who shall be the treasurer thereof.

(c) Five active members of the fire department of the city of Lafayette, each of whom must be a member of the fund and who must have served at least one year in said department before he is eligible to serve on the board. The five members shall be elected by the fire department as hereinafter set forth, one of whom shall be designated as secretary of the board.

(d) Two members elected from the rank of the retired members of the fire department. Only those members of the board elected or appointed from the active rank of the department shall have the right to vote on any proposal to increase the assessment levied against the salary of each member of the fire force as provided by Section 9 of this Act.

(e) The president, vice president, and secretary of the board shall be chosen by a majority vote of the members of said board and shall be elected for a two-year term.

Acts 1976, No. 615, §1; Redesignated from R.S. 33:2133 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3285 - Members from fire departments; election; qualifications to vote

§3285. Members from fire departments; election; qualifications to vote

A. The five members to be selected from the fire department to serve on the board of directors shall be elected by secret ballot of the active members of the fire department. No fireman shall be eligible to vote unless he is a member of the fire department, and is participating in the fund at the time of the election. The elections shall be held every two years, during the same month that the first election was held.

B. The vice president of the board of directors shall call the election and shall provide for the manner in which it shall be conducted. In case of a vacancy on the board of directors, a special election shall be called to fill such vacancy by the vice president of the board within a period of thirty days after the vacancy occurs.

C. All members of the board of directors shall serve until the end of the term for which they are elected, or until their successors are duly elected and qualified.

Acts 1976, No. 615, §1; Redesignated from R.S. 33:2134 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3286 - Treasurer; duties; bond

§3286. Treasurer; duties; bond

The director of administration of the city of Lafayette, shall be the treasurer of said board of directors and custodian of all funds belonging to the fund. He shall deposit the funds in such depositories as are designated by the board and shall disburse funds belonging to the fund only upon warrant of the secretary of the board, countersigned by the president thereof. The official bond of said director of administration shall be security for the faithful performance, by the director of administration, of his duties as treasurer of the board of directors, or in lieu thereof he may furnish a valid surety bond in the sum of ten thousand dollars. In that event, the premium for the bond shall be paid out of the fund.

Acts 1976, No. 615, §1; Redesignated from R.S. 33:2135 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3287 - Board of directors; duties; meetings

§3287. Board of directors; duties; meetings

A. The board of directors shall have control and management of the fund and shall make rules and regulations for the proper administration of said funds not in conflict with the provisions of this Part. The board of directors shall hear and decide all applications for benefits under this Part and its decisions on such applications shall not be subject to review or reversal except by the board itself, or upon appeal to the court.

B. The board shall meet at least quarterly and a special meeting shall be called on forty-eight hour notice by the president at the request of any three members. Any four members of the board shall constitute a quorum for the transaction of any and all business.

Acts 1976, No. 615, §1; Redesignated from R.S. 33:2136 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3288 - Secretary; duties; powers

§3288. Secretary; duties; powers

A. The secretary of the said board of directors shall keep in books provided for the purpose, a full and complete record of all proceedings of the board of directors, particularly with reference to investment of funds belonging to the fund as hereinafter provided. He shall file and keep all correspondence of the board, keep minutes of all of its meetings, and shall perform such other duties as may be assigned him by the board of directors, including the preparation of warrants for the various disbursements from the fund and the keeping of an accurate record thereof. The board shall fix at its discretion the salary to be received by the secretary as compensation for his services.

B. The board of directors shall:

(1) Make all rules and regulations necessary to the proper administration of the fund under the provisions of this Part.

(2) Retain such legal, medical, clerical, money management, or other services as are necessary for the conduct of the affairs connected with the fund and provide compensation for such services.

(3) Cause such amounts as are set forth in the Part to be deducted from the salaries of the active participants in the fund and paid into the treasury of the fund.

(4) Certify to the levying authority provided by this Part, the amount of revenues required and provided for, and cause same to be collected through the proper local agency.

(5) Cause the examination of every pensioner or beneficiary with a disability at least once a year.

(6) Keep all necessary records of its meetings and proceedings.

(7) Cause to be posted in each station house a recapitulation of the fund, prepared by an independent certified public accountant, showing the number of pensioners, the amount of disbursements, the revenues received, and present condition and manner of investment of the said funds.

(8) Keep a book to be known as the list of retired firemen. This book shall contain a full and complete record of the action of the board of directors in retiring or pensioning all persons under this Part, showing the names, dates of entering the service of the fire department, date of removal from active service and the reason for such action.

(9) Accept applications from persons employed by the fire department for membership in the fund and require such persons to be examined by a physician or psychiatrist in order to determine whether the person is a substantial medical risk which would adversely affect the actuarial soundness of the fund. The board shall be a quasi-judicial body and its action shall be reviewed only by the courts.

(a) Any employee of the fire department shall have the right to make application for membership in the fund. His right to make application for membership in the fund shall be exercised within thirty days of date upon which the employee is first hired.

(b) The application shall require such information as the board of directors may determine necessary in order to determine whether or not the person will adversely affect the actuarial soundness of the fund. The board of directors may refuse membership in the fund if it determines that, due to physical or psychological reasons, membership in the system will constitute a substantial medical risk and adversely affect the actuarial soundness of the fund.

(c) A decision of the board concerning application for membership may be appealed to the Fifteenth Judicial District Court as provided by R.S. 49:964-49:965.

(d) For the purposes of this Paragraph, membership shall include all employees of the fire department for the city of Lafayette which have been approved by the board or which have been found eligible by the court as provided for in Subparagraph (c) of this Paragraph.

C. The board shall be a quasi-judicial body and its action shall be reviewable only by the courts.

Acts 1976, No. 615, §1. Amended by Acts 1977, No. 575, §1; Redesignated from R.S. 33:2137 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3289 - Salary deductions paid into the fund; contributions by the city of Lafayette

§3289. Salary deductions paid into the fund; contributions by the city of Lafayette

The fund shall consist of the following:

(1) The percentage of the salary hereinafter set forth of the employees of the fire department, who have been employed by the fire department and who are participating in the fund, shall be paid into the fund. Until November 1, 1975, there shall be deducted from the respective salaries, including overtime and supplemental pay, of all employees of the fire department, the amount of six percent of salary. Effective November 1, 1975, the amount of ten percent of the said salaries, including overtime and supplemental pay shall be deducted. The deductions shall be paid semimonthly into the fund by the director of administration of the city of Lafayette. Any employee who joins the fire department and after attaining the age of thirty-four years shall not be eligible for participation in the fund.

(2) Until November 1, 1975, the city of Lafayette shall budget, appropriate and pay semimonthly to the fund an amount equal to six percent of the respective salaries, including overtime and supplemental pay, of all employees of the fire department. Effective November 1, 1975, the city of Lafayette shall budget, appropriate and pay semimonthly to the fund an amount equal to ten percent of the respective salaries, including overtime and supplemental pay of all employees of the fire department.

(3) In the event that benefits are due to firemen or their survivors under the provisions of this Part, and there are not sufficient funds to pay such benefits, the city of Lafayette shall budget, appropriate, and pay to the fund an amount equal to the total sum of benefits actually due the firemen or their survivors hereunder, said sums to be paid to the fund by the city semimonthly.

(4) The city of Lafayette shall pay to the fund all money received by it from the state of Louisiana as its part of the tax on fire insurance premiums of foreign insurance companies or from any other insurance contributions, or which is otherwise paid to the city by the state of Louisiana in connection with fire insurance. If the city, for any reason, does not pay such receipts to the fund, then the city of Lafayette shall appropriate and pay to the fund an amount equal to the fund received from the state as aforesaid. In such event, the city shall appropriate and pay to the fund annually an amount equal to the total of the last amount received by the city from the state of Louisiana.

Acts 1976, No. 615, §1; Redesignated from R.S. 33:2138 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3290 - Salary deductions paid into the fund for certain members

§3290. Salary deductions paid into the fund for certain members

A. Members of the fund employed by the Lafayette Fire Department before August 1, 1975, having served continuously and actively therein for a period of twenty-five years shall have ten percent of their salary deducted and contributed to the fund, with this percentage rate of deduction and contribution reduced by two percentage points a year for each year of active and continuous employment by the Lafayette Fire Department after twenty-five years until such time as the contribution percentage reaches zero. Once the contribution percentage has been reduced to zero it shall not thereafter be increased as long as the member or participant is employed by the Lafayette Fire Department.

B. Members of the fund employed by the Lafayette Fire Department on or after August 1, 1975, having served continuously and actively therein for a period of twenty-seven years shall have ten percent of their salary deducted and contributed to the fund, with this percentage rate of deduction and contribution reduced by three and one-third percentage points a year for each year of active and continuous employment by the Lafayette Fire Department after twenty-seven years until such time as the contribution percentage reaches zero. Once the contribution percentage has been reduced to zero it shall not thereafter be increased as long as the member or participant is employed by the Lafayette Fire Department.

C. The reduction in contributions to the fund by members of the fund as provided in Subsections A and B of this Section shall not result in the reduction of contributions by the city of Lafayette on behalf of such members whose contributions are reduced and the contributions by the city of Lafayette on behalf of such members shall be made and calculated without regard to this Section.

D. Members of the fund who are eligible for a reduction of contributions as of July 1, 1990, shall immediately upon adoption of this provision have their percentage of contributions to the fund reduced in accordance with the provision contained in Subsection A of this Section based on their service with the Lafayette Fire Department.

Acts 1990, No. 475, §1; Redesignated from R.S. 33:2138.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.

{{NOTE: ACTS 1990, NO. 475, §2 PROVIDES THAT THE ACT IS EFFECTIVE UPON APPROVAL OF THE CITY COUNCIL OF THE CITY OF LAFAYETTE.}}



RS 11:3291 - Fiscal affairs of the fund; actuarial services; audit; investment

§3291. Fiscal affairs of the fund; actuarial services; audit; investment

With respect to the fiscal affairs of the fund the board of directors shall:

(1) Permanently retain the services of an accredited actuary as a means of monitoring and evaluating the actuarial condition of the fund. The board shall specifically cause an annual review of the fund's actuarial position by the said actuary and additionally, a full in-depth actuarial study of the fund every four years.

(2) Continuously obtain the services of professional money management specialists, fiscal agent experts or recognized money management firm, and utilize the advice of same, through the fund's treasurer, in investment of all of fund monies. The treasurer of the fund shall annually review with the board of directors and audit the report of the fiscal affairs of the fund as prepared by a certified professional accountant and the fund's investment portfolio within thirty days after the close of the city of Lafayette's fiscal year.

(3) Except as limited in Paragraph (4) of this Section, to invest all monies of the fund in interest-bearing instruments and reinvest stocks, bonds, and other securities. Investments shall be made with judgment and care, under circumstances then prevailing, which persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not for speculation, but for investment, considering the probable safety of their capital as well as the probable income to be derived.

(4) Limit investment of the monies as follows:

(a) Not less than fifty percent of available funds shall be invested in interest-bearing securities of the United States government or certificates of deposit backed by local bank securities including:

(i) Obligations of the United States government, its agencies and instrumentalities.

(ii) Repurchase agreements whose underlying collateral consists of the foregoing.

(iii) Money market funds whose portfolios consist of the foregoing.

(iv) Certificates of deposit at banks and savings and loan associations.

(b) No more than fifty percent of available funds shall be invested in other investments including equities as recommended by the fund's professional money management specialist, fiscal agent expert, or recognized money management firm. The board and the fund's professional money management specialist, fiscal agent expert, or recognized money management firm shall agree on written guidelines respecting the investment of funds pursuant to this Subsection which shall allow the professional money management specialist, fiscal agent expert, or recognized money management firm discretion to make particular investments within the scope of the written guidelines agreed upon by the board and the aforementioned advisor and/or expert. Specific investments shall not require the written approval of the board of directors prior to actual commitment of funds to investment as long as the investment is within the written guidelines previously agreed between the board and the aforementioned advisor and/or expert.

(5) Return all interest earnings of all the investments to the fund for lawful purposes as set forth in this Part.

(6) Allow joint investment of fund monies with the Lafayette Policemen's Pension and Relief Fund monies as a means of enhancing rates of return through use of greater block investment of monies, however, the department of administration of the city of Lafayette shall assure to the satisfaction of the board of directors of both funds that proper accounting of jointly invested monies and proper distribution of interest earnings to each of the involved pension funds can be achieved. In the event of poor practice in this regard by the department of administration, as determined by a majority vote of the board of directors of the fund, said joint investment of monies may be discontinued.

(7) Undertake any joint endeavors with the Lafayette Policemen's Pension and Relief Fund that are deemed by the board of directors to be of mutual benefit to the fund, said joint endeavors including, but not limited to, employment of consultants, legal counsel, investment enterprises, and otherwise.

Acts 1976, No. 615, §1; Acts 1991, No. 551, §1; Redesignated from R.S. 33:2139 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3292 - Exemption from seizure and attachment

§3292. Exemption from seizure and attachment

No portion of the fund shall before or after the order for distribution is issued by the board of directors to the person or persons entitled thereto under the provisions of this Part, be held, seized, or levied upon, by virtue of any other process whatsoever, issued out of, or by, any court, for the payment or satisfaction in whole or in part, of any debt, damage, claim, judgment, or decree against any beneficiary of such fund, but shall be exempt therefrom. The fund shall be kept, held and distributed for no purpose other than those provided for in this Part. No present or future revision or amendments to the fund shall have the effect of reducing any benefit now in existence.

Acts 1976, No. 615, §1; Redesignated from R.S. 33:2140 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3292.1 - Exemption from state income tax

§3292.1. Exemption from state income tax

Any annuity, retirement allowance or benefits, or refund of contributions, or any optional benefit or any other benefit paid to any person under the provisions of this Part shall be exempt from any state income tax.

Acts 1991, No. 218, §1. Redesignated from R.S. 33:2140.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3293 - Pensions and benefits

§3293. Pensions and benefits

Pensions and benefits payable out of the fund shall be as follows:

(1) If a member of the fund acquires a disability for causes not arising or developing directly from his employment in the fire department and for which he is, therefore, unable to collect compensation under the worker's compensation laws of Louisiana, the fireman shall, upon being found to have such disability by the board of directors, be paid monthly so long as disability continues, a sum equal to forty-five percent of the salary earned by the employees who have served up to and including ten years. Employees who have served for a period of eleven years shall receive forty-six percent. Employees who have served for a period of twelve years shall receive forty-seven percent. Employees who have served for a period of thirteen years shall receive forty-eight percent. Employees who have served for a period of fourteen years shall receive forty-nine percent. Employees who have served for fifteen years shall receive fifty percent. Employees who have served for a period of sixteen years shall receive fifty-one percent. Employees who have served for a period of seventeen years shall receive fifty-two percent. Employees who have served for a period of eighteen years shall receive fifty-three percent. Employees who have served for a period of nineteen years shall receive fifty-four percent. Employees who have served for a period of twenty years shall receive fifty-five percent. No member shall be eligible for any disability benefits if his disability is a result of a prior existing condition.

(2) If a member of the fund becomes disabled by reason of an accident or sickness arising out of his service as a fireman and collects compensation under the worker's compensation laws of the state of Louisiana, he shall, in addition to the compensation which he received, receive benefits provided in Paragraph (1) of this Section, however, the benefits, plus the compensation, shall not exceed the amount of his normal pay. If, after the term of payments under the Louisiana Worker's Compensation Laws has terminated, the employee is still disabled for service in the fire department, he shall be entitled thereafter to receive the full amount of benefits to which he is entitled under Paragraph (1) of this Section during the period of such disability. Any fireman who is receiving benefits for disability under either of Paragraphs (1) or (2) of this Section shall not be considered as serving the time in the fire department so as to compute his eligibility for retirement under Paragraph (3) of this Section. No member shall be eligible for any disability benefits if his disability is a result of a prior existing condition.

(3)(a) Any member of the fund who was employed by the Lafayette Fire Department prior to August 1, 1975, has served continuously and actively therein for a period of twenty years, and has reached the age of sixty years shall be mandatorily retired from service in the department and shall be paid monthly a sum equal to fifty-five percent of his average monthly salary as defined herein. However, if the employee has continuously and actively served twenty years but has not yet reached the age of sixty years the employee may continue in active service following his eligibility for retirement. A sum equal to fifty-six percent of his average monthly salary as defined herein, shall be paid monthly to the employees who have served actively and continuously up to and including twenty-one years. Employees who have served for a period of twenty-two years shall receive fifty-seven percent of their average monthly salary. Employees who have served for a period of twenty-three years shall receive fifty-eight percent of their average monthly salary. Employees who have served for a period of twenty-four years shall receive fifty-nine percent of their average monthly salary. Employees who have served for a period of twenty-five years shall receive sixty percent of their average monthly salary. Employees who have served for a period of twenty-six years shall receive sixty-one percent of their average monthly salary. Employees who have served for a period of twenty-seven years shall receive sixty-two percent of their average monthly salary. Employees who have served for a period of twenty-eight years shall receive sixty-three percent of their average monthly salary. Employees who have served for a period of twenty-nine years shall receive sixty-four percent of their average monthly salary. Employees who have served for a period of thirty years shall receive sixty-five percent of their average monthly salary. However, the total retirement pay, in any event, shall not exceed sixty-five percent of his average monthly salary as defined herein.

(b) Any member of the fund who was employed by the Lafayette Fire Department prior to August 1, 1975, and who has served continuously and actively therein for a period of twenty years, upon making written application to the board of directors, shall be retired from service in the department and shall be paid monthly a sum not to exceed fifty-five percent of his average monthly salary as defined herein. However, if the employee continues active service following his eligibility for retirement, the amount paid to him upon his final retirement shall be a sum equal to fifty-six percent of his average monthly salary as defined herein, for those employees who have served actively and continuously up to and including twenty-one years. Employees who have served for a period of twenty-two years shall receive fifty-seven percent of their average monthly salary. Employees who have served for a period of twenty-three years shall receive fifty-eight percent of their average monthly salary. Employees who have served for a period of twenty-four years shall receive fifty-nine percent of their average monthly salary. Employees who have served for a period of twenty-five years shall receive sixty percent of their average monthly salary. Employees who have served for a period of twenty-six years shall receive sixty-one percent of their average monthly salary. Employees who have served for a period of twenty-seven years shall receive sixty-two percent of their average monthly salary. Employees who have served for a period of twenty-eight years shall receive sixty-three percent of their average monthly salary. Employees who have served for a period of twenty-nine years shall receive sixty-four percent of their average monthly salary. Employees who have served for a period of thirty years shall receive sixty-five percent of their average monthly salary. The total retirement pay in any event shall not exceed sixty-five percent of his average monthly salary as defined herein.

(c) When any member of the fund who was employed by the fire department on or after August 1, 1975, serves continuously and actively therein for a period of twenty-five years and reaches the age of sixty years he shall be mandatorily retired from service in said department and shall be paid monthly a sum equal to fifty-five percent of his average monthly salary as defined herein. However, if the employee has actively served twenty-five years but has not yet reached the age of sixty years he may continue in active service following his eligibility for retirement. A sum equal to fifty-seven percent of his average monthly salary, as defined herein, shall be paid monthly to the employees who have served actively and continuously up to and including twenty-six years. Employees who have served for a period of twenty-seven years shall receive fifty-nine percent of their average monthly salary. Employees who have served for a period of twenty-eight years shall receive sixty-one percent of their average monthly salary. Employees who have served for a period of twenty-nine years shall receive sixty-three percent of their average monthly salary. Employees who have served for a period of thirty years shall receive sixty-five percent of their average monthly salary. The total retirement pay in any event shall not exceed sixty-five percent of his average monthly salary as defined herein.

(d) When any member of the fund who was employed by the fire department on or after August 1, 1975, has served continuously and actively therein for a period of twenty-five years he shall, upon making written application to the board of directors, be retired from service in the department and shall be paid monthly a sum equal to fifty-five percent of his average monthly salary as defined herein. However, if the employee continues in active service following his eligibility for retirement, the amount paid to him upon his final retirement shall be equal to fifty-seven percent of his average monthly salary as defined herein, for those employees who have served actively and continuously up to and including twenty-six years. Employees who have served for a period of twenty-seven years shall receive fifty-nine percent of their average monthly salary. Employees who have served for a period of twenty-eight years shall receive sixty-one percent of their average monthly salary. Employees who have served for a period of twenty-nine years shall receive sixty-three percent of their average monthly salary. Employees who have served for a period of thirty years shall receive sixty-five percent of their average monthly salary. The total retirement pay in any event shall not exceed sixty-five percent of his average monthly salary as defined herein.

(e) For purposes of this Subsection, the term "average monthly salary" shall mean an employee's best twelve consecutive months of pay, including supplemental, overtime, and holiday pay, while in departmental service, regardless of whether said best twelve consecutive months of pay occurred before or after the employee's original eligibility for retirement.

(4) After any member of the fund has been retired under pension by reason of disability under Paragraphs (1) or (2) of this Section, the board of directors shall have the right at any time to cause the retired member to be examined by any competent physician to be selected by it and also to examine other witnesses for the purpose of discovering and determining whether such disability to perform the duties of the position held at the time of his removal from active service continues and whether such member shall be continued on the pension roll, but such member shall remain on the pension roll until final action is taken in the matter, and he shall be entitled to notice and to the right to be present in person and to be represented by counsel at any hearing of such evidence or any matter connected therewith and shall be permitted to propound any question pertinent to such matters and to introduce on his own behalf any competent evidence which he may desire. All witnesses shall be examined under oath and any member of the board of directors is hereby authorized to administer such oath. The decision of the board of directors shall be final and no appeal shall be allowed therefrom, nor shall the same be subject to review except by the board of directors or the courts.

(5)(a) If any member of the fund, while in the service of the fire department or while eligible for or receiving benefits under the provisions of Paragraphs (1), (2) or (3) of this Section, including members of the fire department who have been retired under the provisions of this Part and presently are receiving retirement benefits under the provisions of this Part, dies from any cause and leaves a widow, or minor children, the benefits to which the deceased would have been entitled under this Part shall be paid to the survivor according to the disability schedule and retirement benefits contained in Paragraphs (1), (2), (3), of this Section, as follows: If the deceased leaves a widow and a minor child or children one hundred percent of the said benefits provided for in this Part; however, if the widow remarries, any payment to her shall immediately cease and the minor child or children shall thereupon be entitled to receive one hundred percent of said benefits until such time as they reach the age of eighteen years or are in an accredited institution of higher learning and age twenty-one, whichever is applicable. No widow shall be entitled to benefits under this Part unless she was married to a member of the Fund before he was removed from active service and was living with him at the time of his death.

(b) If the deceased member of the fund leaves a surviving widow and no children under the age of eighteen years, she shall, until she remarries, receive one hundred percent of the benefits to which he was entitled to as hereinabove provided, and in the event that the deceased member leaves minor children under the age of eighteen years and no widow, the said minor child or children shall be entitled to receive one hundred percent of said benefits until the said child or children of the deceased member are eighteen years of age or are in an accredited institution of higher learning and age twenty-one, whichever is applicable. If the child or children are not living with the deceased member at the time of his death, the children shall not be entitled to any benefits payable under the provisions of this Part unless it is affirmatively shown that the children were dependent upon the deceased member for support and the percentage of the dependency. In that event the board shall have the exclusive right to consider all facts and to determine whether or not the children shall be entitled to benefits hereinabove provided and to determine from time to time whether said benefits should be continued or discontinued, all of which shall be entirely discretionary with the said board.

(6) The benefits provided in this Part for minor children shall be paid to the surviving parent or tutor during the minority of said children by the board of directors unless otherwise directed by the Court.

(7) If an active or retired member of the fund dies as provided for in Paragraph (5) hereof and the member has been legally separated by judicial decree from his wife or a divorce has been granted between the parties, the board shall have exclusive right to consider all facts and determine whether or not the spouse shall be entitled to the benefits hereinabove and to determine from time to time whether said benefits should be continued or discontinued, all of which shall be entirely discretionary with the board.

(8) Retired members shall receive as a death benefit, at the time of death, to be paid to family or surviving heirs, a sum of one thousand dollars in addition to all other benefits provided in this Part.

(9) All other benefits herein provided for all retirees shall be subject to a cost-of-living increase as hereinafter provided. The cost-of-living index upon which these benefits shall be based is that as fixed on January 1, 1970, by the United States City Average, Consumer Price Index of the United States Department of Labor, Bureau of Labor Statistics. If there is an increase in the United States City Average, Consumer Price Index of the United States Department of Labor Statistics at two-year intervals from January 1, 1970, then each fireman who is on retirement or receiving other benefits from the fund shall receive the percentage of increase in his pension by the same amount that the consumer price index herein referred to has increased in the two-year period. If the above amount is more than two percent, then only a two percent increase of the amount a member is receiving as retirement pay shall be allowed. Effective January 1, 1994, this cost-of-living adjustment shall be computed at one-year intervals rather than two-year intervals and the adjustments shall be made on a yearly basis rather than every two years. The two percent limitation shall then be applied to yearly increases.

(10) A member retiring after August 1, 1973 shall be allowed to keep the same hospitalization insurance coverage as a fireman on active duty with the Lafayette Fire Department, subject to the following conditions.

(a)(i) The member shall pay the same amount of insurance premium as a fireman on active duty and the city of Lafayette, together, are paying.

(ii) The same company who insures the firemen on active duty shall insure the retired members.

(iii) If the city of Lafayette changes insurer, then the company that insures the firemen on active duty shall also insure the retired members.

(iv) The insurer shall provide the same amount of benefits to a retired fireman as a fireman on active duty and any increase of benefits shall apply equally to both.

(v) A retired member shall be allowed to keep this insurance coverage until he reaches age sixty-five.

(vi) A retired member shall pay the same amount of increase of premium, if any, as a fireman on active duty and the city of Lafayette, together, would pay.

(b) A copy of the retirement application filed and sent to the director of administration of the city of Lafayette shall be sufficient to direct the city of Lafayette to provide this benefit.

Acts 1976, No. 615, §1. Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1991, No. 554, §1; Redesignated from R.S. 33:2141 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 797, §1; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3294 - Deferred retirement option plan

§3294. Deferred retirement option plan

A. There is hereby created for the Firemen's Pension and Relief Fund for the City of Lafayette a program which will be known as the Deferred Retirement Option Plan.

B. Any member of the fund who was employed by the Lafayette Fire Department prior to August 1, 1975, has served continuously and actively therein for a period of twenty-three years, and who is not subject to mandatory retirement under R.S. 11:3293(3)(a) or (c) may elect to participate in the deferred retirement option plan and defer the receipt of retirement benefits in accordance with the provisions of this Section. Any member of the fund employed by the Lafayette Fire Department on or after August 1, 1975, having served continuously and actively therein for a period of twenty-five years, and not subject to mandatory retirement under R.S. 11:3293(3)(a) or (c) may elect to participate in the deferred retirement option plan and defer the receipt of retirement benefits in accordance with the provisions of this Section.

C. Members of the fund eligible to participate in the deferred retirement option plan may enter the program anytime after becoming eligible by making written application to the board of trustees at least thirty days prior to their proposed entry date. Members of the fund shall participate in the deferred retirement option plan only one time and the duration of participation in the plan shall be specified and shall not exceed two years.

D. Upon the effective date of commencement of participation in the deferred retirement option plan, the monthly retirement benefits that would have been payable, had the member elected to cease employment and receive a service retirement allowance, shall be recorded and credited to the member's account in the deferred retirement option plan for each month the member remains in the plan. The member's account shall be a separate accounting entry on the books of the fund within the deferred retirement option plan, however, there shall not be a separate account of the fund into which benefits are actually paid. Upon termination of employment, deferred benefits shall be payable as provided by Subsections G and H of this Section.

E. Amounts credited to a member's account in the deferred retirement option plan shall not earn interest on their earnings for the member and shall not be subject to any fees or charges of any kind for any purpose.

F. A member's participation in the deferred retirement option plan shall cease at the expiration of two years from the commencement date or his date of retirement, whichever occurs first. If employment is continued at the end of the specified period of participation, all calculations of allowance under the deferred retirement option plan shall cease.

G. A participant shall not commence receiving benefits from the deferred retirement option plan until his termination of employment and retirement from the Lafayette Fire Department. Upon termination of employment and retirement, the participant shall receive, at his option, a lump sum payment equal to his account balance in the deferred retirement option plan or he may elect any other method of payment offered by the board of trustees.

H. If a participant dies during the period of participation in the plan, a lump sum payment equal to his account balance shall be paid to his named beneficiary, or, if none, to his estate. In addition, the participant's beneficiary shall be entitled to receive normal survivor benefits payable under the terms of the fund.

I. A member shall continue to be a regular participant in the Firemen's Pension and Relief Fund for the City of Lafayette during the period of his participation in the deferred retirement option plan and both employer and employee contributions shall be payable to the fund under the provisions of R.S. 11:3289.

Acts 1990, No. 475, §1; Redesignated from R.S. 33:2141.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.

{{NOTE: ACTS 1990, NO. 475, §2 PROVIDES THAT THE ACT IS EFFECTIVE UPON APPROVAL OF THE CITY COUNCIL OF THE CITY OF LAFAYETTE.}}



RS 11:3295 - Separation from service

§3295. Separation from service

A. If any member of the fund is discharged from service for reasons of economy or reduction in force due to no fault of said member and later reemployed by the fire department, his right to the privileges and benefits of this Part shall continue as from the date of original employment, without any loss of rights and privileges due to such period of absence from service with the limitation, however, such leave shall not exceed a period of four years. If the period of absence exceeds four years, all rights and privileges under this Part shall terminate.

B. If benefits are awarded to any member, widow, or minor children under the provisions of this Part, during a period of absence, the amount of benefits to be paid shall be determined by the board of directors. All members shall be entitled to all benefits in this Part even though becoming entitled thereto during a period of leave of absence, however, such leave of absence shall not exceed one year. A leave of absence of more than one year shall ipso facto terminate any rights to benefits under this Part during the period of such leave or relative to any circumstance or event occurring during that period of absence.

C. If any member of the fund is discharged from service for any reason or he voluntarily resigns, the member shall receive all funds which he has paid into the fund, upon request.

Acts 1976, No. 615, §1; Redesignated from R.S. 33:2142 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3296 - Military service credit

§3296. Military service credit

Time served in the services of the armed forces of the United States of America shall constitute service in the fire department as used in this Part subject to the following conditions:

(1) A member shall be eligible for credit for military service even though he served with the armed forces of the United States before becoming a fireman with the Lafayette Fire Department.

(2)(a) A member employed prior to August 1, 1975, and who has served three years active duty with the armed forces of the United States may apply for retirement by sending an application to the board of directors upon completion of seventeen years of service with the Lafayette Fire Department and shall receive the same benefits as though he had served twenty years with the Lafayette Fire Department.

(b) A member employed on or after August 1, 1975, who has served three years of active duty with the armed forces of the United States may apply for retirement by sending a written application to the board of directors upon completion of twenty-two years of service with the Lafayette Fire Department and shall receive the same benefits as though he had served twenty-five years with the Lafayette Fire Department.

(3)(a) A member employed prior to August 1, 1975, and who has served two years of active duty with the armed forces of the United States may apply for retirement by sending a written application to the board of directors at the completion of eighteen years of service with the Lafayette Fire Department and shall receive the same benefits as though he had served twenty years with the Lafayette Fire Department.

(b) A member employed on or after August 1, 1975, and who has served two years of active duty with the armed forces of the United States may apply for retirement by sending a written application to the board of directors at the completion of twenty-three years of service with the Lafayette Fire Department and shall receive the same benefits as though he had served twenty-five years of service with the Lafayette Fire Department.

(4)(a) A member employed prior to August 1, 1975, and who has served one year of active duty with the armed forces of the United States may apply for retirement by sending a written application to the board of directors at the completion of nineteen years of service with the Lafayette Fire Department and shall receive the same benefits as though he had served twenty years with the Lafayette Fire Department.

(b) A member employed on or after August 1, 1975, and who has served one year of active duty with the armed forces of the United States may apply for retirement by sending a written application to the board of directors at the completion of twenty-four years of service with the Lafayette Fire Department and shall receive the same benefits as though he had served twenty-five years with the Lafayette Fire Department.

(5) A member with less than one year of active duty with the armed forces of the United States, regardless of employment date, shall not be allowed to use this military service towards computing retirement credit.

(6) Parts of a year, months, and days from both the armed forces of the United States and the Lafayette Fire Department are to be included to determine the amount of time a member has accrued toward retirement, for the purpose of receiving retirement benefits. No credit shall be allowed for months and days which do not add up to a complete year.

(7) The maximum benefits allowable from military service time to firemen who have served on active duty with the armed forces of the United States shall be three years. Any military service time in excess of three years shall not be used for the purpose of computing benefits to be received from this Fund.

(8) A member with twenty years or more of service with the Lafayette Fire Department shall not be allowed to use time served with the armed forces of the United States to compute retirement benefits. However, this shall not apply to members who were employed by the Lafayette Fire Department prior to January 1, 1955.

(9) If a member is drafted or called into service duty with the armed forces of the United States, he shall not lose any of his benefits of this plan for a maximum of four years, or indefinitely if a United States national crisis occurs, to be determined by the members of the board of directors of this fund.

(10) Once hired by the Lafayette Fire Department, if a member leaves under voluntary enlistment, then it must be shown to the satisfaction of the board of directors that such voluntary service was undertaken due to the fact that the member was to be involuntarily taken into service through compulsory military training or through a federal selective service act.

(11) Upon being discharged from military service, the member must within sixty days from the date of his discharge reapply for employment as a member of the fire department. He must have received an honorable discharge from the branch of service in which he was a member.

Acts 1976, No. 615, §1; Redesignated from R.S. 33:2143 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3297 - Member participation

§3297. Member participation

No fireman shall be eligible to participate in any of the benefits of this Part or to vote on any matter arising hereunder, unless he is participating or has satisfactorily completed participation in the fund herein referred to by making the contributions hereinabove set forth and provided for in this Part.

Acts 1976, No. 615, §1; Redesignated from R.S. 33:2144 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3298 - Computation of length of service

§3298. Computation of length of service

The length of service for retirement or disability benefits under this Part shall commence on the first day of employment by the fire department and shall terminate on the date of retirement, unless otherwise provided by this Part.

Acts 1976, No. 615, §1; Redesignated from R.S. 33:2145 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3299 - Violations; penalties

§3299. Violations; penalties

Whoever willfully violates any provision of this Act shall be fined not less than one thousand dollars nor more than ten thousand dollars or imprisoned not longer than one year, or both.

Acts 1976, No. 615, §1; Redesignated from R.S. 33:2146 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3300 - Exemption from state income tax

§3300. Exemption from state income tax

Any annuity, retirement allowance or benefits, or refund of contributions, or any optional benefit or any other benefit paid to any person under the provisions of this Part shall be exempt from any state income tax.

Acts 1991, No. 218, §1; Redesignated from R.S. 33:2140.1 by Acts 1991, No. 74, §5, eff. June 25, 1991.



RS 11:3311 - Firemen's pension and relief fund for the city of Lake Charles; creation

PART X. FIREMEN'S PENSION AND RELIEF FUND

FOR THE CITY OF LAKE CHARLES

§3311. Firemen's pension and relief fund for the city of Lake Charles; creation

There is hereby created a Firemen's Pension and Relief Fund for the City of Lake Charles, and a Board of Directors, to administer and disburse said fund, in order to provide for the pensioning of members of the Fire Department, the widows and minor children or the dependent mothers and fathers of the deceased members of said Fire Department, and to permit the retirement and pensioning of members of said Fire Department after the required length of service, all as is hereinafter provided.

Designated from Acts 1944, No. 186, §1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3312 - Composition of the fund

§3312. Composition of the fund

That from July 26, 1944 the Funds, proceeds, and revenues hereinafter provided for shall constitute the Firemen's Pension and Relief Fund of the City of Lake Charles to be used for the purposes set forth in R.S. 11:3311 hereof, and in accordance with the provisions hereinafter contained.

Designated from Acts 1944, No. 186, §2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3313 - Control and management

§3313. Control and management

That said fund shall be under the control and management of and shall be administered by, a Board of Directors composed as hereinafter set forth.

Designated from Acts 1944, No. 186, §3 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3314 - Board of directors; composition

§3314. Board of directors; composition

A. The said board of directors above mentioned shall be composed of eight members as follows:

(1) The Mayor of the City of Lake Charles

(2) The Director of Finance of the City of Lake Charles

(3) The City Attorney of the City of Lake Charles

(4) Five members of the Fire Department of the City of Lake Charles, who must have served at least three years in said department before they shall be eligible to membership on said Board.

B. The five members from the fire department shall be selected by a secret ballot of its members. The term of the members elected from the fire department shall be two years. The first election shall be held within fifteen days after July 26, 1944 and an election shall be held every two years thereafter.

C. The officers of the Lake Charles Fire Fighters Association shall call each said election and shall prescribe any additional rules, not contrary to the provisions of this Part for the conduct of each said election. In case of a vacancy on the board of directors among the members who have been elected from the fire department, a special election shall be called by the officers of the Lake Charles Fire Fighters Association within sixty days after the vacancy occurs, to fill the said vacancy, by secret ballot of the members of the said fire department.

D. For the purpose of this Section "members" includes all members of the fire department who are active or on pension, either for retirement or disability.

Designated from Acts 1944, No. 186, §4 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3315 - Election of officers; term

§3315. Election of officers; term

The President and Secretary of the board of directors shall be chosen by a majority vote of the members of said Board and shall be elected for a two year term.

Designated from Acts 1944, No. 186, §5 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3316 - Treasurer; duties; bond

§3316. Treasurer; duties; bond

The said Commissioner of Finance of the City of Lake Charles shall be the Treasurer of said board of directors and custodian of all funds belonging to said Pension Relief Fund. He shall deposit the funds in such depositories as may be designated by said Board and shall disburse funds belonging to said Pension Relief Fund, only upon warrant of the Secretary of said board, countersigned by the President thereof. The official bond of said Commissioner of Finance shall be security for the faithful performance, by said Commissioner of Finance, of his duties as Treasurer of the said board of directors or in lieu thereof he may furnish a valid surety bond in the sum of ten thousand dollars. The premium for the bond shall be paid out of said fund.

Designated from Acts 1944, No. 186, §6 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3317 - Board of directors; duties; meetings

§3317. Board of directors; duties; meetings

A. The board of directors shall have control and management of said Firemen's Pension and Relief Fund and shall make rules and regulations for the proper administration of said funds not in conflict with the provisions of this Part, shall hear and decide all applications for benefits under this Part; and its decisions on such applications shall not be subject to review or reversal except by said board itself, or upon appeal of the courts.

B. The said board shall meet quarterly and a special meeting shall be called on forty-eight hours' notice by the president at the request of any three members. Any four (4) members of the board shall constitute a quorum for the transaction of any and all business.

C. The said board of directors shall have the power and it shall be its duty to:

(1) Make all rules and regulations necessary to the proper administration of said Fund under the provisions of the law.

(2) Retain such legal, medical, clerical, or other services as may be necessary for the conduct of the affairs connected with said Fund and provide compensation for such service.

(3) Cause such amounts as may be set forth in the law to be deducted from the salaries of the active participants in the Fund and paid unto the Treasury of the Fund.

(4) Certify to the levying authority provided by law, the amount of revenues required and provided for, and to cause same to be collected through the proper local agency.

(5) Cause the examination of every pensioner or beneficiary with a disability, at least once a year.

(6) Keep all necessary records of its meeting and proceedings.

(7) Cause to be posted in each station house a recapitulation of the Fund, prepared by an independent Certified Public Accountant, showing the number of pensioners, the amount of disbursements, the revenues received, and the present condition and manner of investment of the said Fund.

(8) Keep a book to be known as the List of Retired Firemen. Such Book shall give a full and complete record of the action of the said board of directors in retiring or pensioning all persons under this Part, showing the names, date of entering the service of said Fire Department, date of removal from active service and the reason for such action.

D. The Board shall be a quasi-judicial body and its action shall be reviewable only in the courts.

Designated from Acts 1944, No. 186, §§7, 8(2) by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3318 - Secretary; duties; powers

§3318. Secretary; duties; powers

The secretary of the said board of directors shall keep in books provided for the purpose, a full and complete record of all proceedings of the board of directors, particularly with reference to investment of funds belonging to the said Pension and Relief Fund as hereinafter provided. He shall file and keep all correspondence of the Board, keep minutes of all of its meetings, and shall perform such other duties as may be assigned him by the board of directors, including the preparation of warrants for the various disbursements from the said Fund and the keeping of an accurate record thereof. The said Board shall fix at their discretion a salary to be received by said Secretary as compensation for his services.

Designated from Acts 1944, No. 186, §8(1) by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3319 - Salary deductions paid into the fund; contributions by the city

§3319. Salary deductions paid into the fund; contributions by the city

The Firemen's Pension and Relief Fund shall consist of the following:

(1) All monies, funds, properties, real and personal, and assets now belonging to or due the presently existing Firemen's Pension and Relief Fund of the City of Lake Charles.

(2) All rewards, gifts or emoluments that may be paid for or on account of extraordinary service of said fire department, except when given to an individual member or given to endow a medal or other permanent reward.

(3) A percentage of the gross salary of each employee of the fire department shall be deducted monthly from the salary of each and paid into said fund; however, any person who ceases to be an employee of the fire department and who is not eligible to participate in the benefits of the fund shall be entitled to a refund of all monies which the employee has paid into the fund. The percentage deduction shall be as follows:

(a) Five percent during the Fiscal Year 1976-1977.

(b) Six percent during the Fiscal Year 1977-1978.

(c) Seven percent during the Fiscal Year 1978-1979.

(d) Eight percent during the Fiscal Year 1979-1980 and succeeding fiscal years.

(4) A sum equal to a percentage, as set forth below, of the total salary of all employees of the fire department to be paid into the fund by the City of Lake Charles, and the City of Lake Charles is hereby authorized and directed to pay into the fund annually, a sum equal to the total sum paid into the fund from payroll deductions of all employees of the fire department. The percentages shall be as follows:

(a) Five percent during the Fiscal Year 1976-1977.

(b) Six percent during the Fiscal Year 1977-1978.

(c) Seven percent during the Fiscal Year 1978-1979.

(d) Eight percent during the Fiscal Year 1979-1980 and succeeding fiscal years.

(5) The City of Lake Charles and the Ward Three Fire Protection District of Calcasieu Parish are authorized and directed to pay to the Firemen's Pension and Relief Fund annually the amount received by them as rebate on fire insurance premiums of foreign companies, or as insurance contributions otherwise paid to the City of Lake Charles and Ward Three Fire Protection District of Calcasieu Parish by the State of Louisiana in connection with fire insurance, exclusive of any sum of money paid into the Firemen's Pension and Relief Fund from rewards or gifts, and any sum of money paid by deductions from the salary of the members of the Lake Charles Fire Department.

(6) The City of Lake Charles is authorized and directed to contribute an annual sum in order to maintain a $300,000.00 reserve at all times for pensions and other benefits provided by this Part. However, the City of Lake Charles shall not be required to contribute an amount in excess of the following:

(a) $25,000.00 for the year 1968.

(b) $50,000.00 for the year 1969.

(c) $60,000.00 for the year 1970.

(d) $70,000.00 for the year 1971.

(e) $80,000.00 for the year 1972.

(f) $90,000.00 for the year 1973.

(g) $100,000.00 for the year 1974 and for each succeeding year thereafter in order to maintain the said reserve. The City of Lake Charles shall be obligated and directed to contribute a sum of not less than $25,000.00 each year regardless of the fact that the reserve of $300,000.00 may thereby be exceeded.

(7) All monies required to be paid into the Firemen's Pension and Relief Fund by the City of Lake Charles shall be paid into said Fund by the said City of Lake Charles during December of each year.

Designated from Acts 1944, No. 186, §9 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3320 - Fiscal affairs of the fund; investment

§3320. Fiscal affairs of the fund; investment

The said board of directors may, at any time, after considering the probable current demands upon such fund, determine what portion of said fund may be safely withdrawn from the current cash account for investment for revenue purposes, and having so determined, invest the same in the manner hereinafter authorized. Such investment shall be only in interest bearing bonds of the United States of America, or of the State of Louisiana, or of the said City of Lake Charles. All income from such investments shall be and become a part of the said Firemen's Pension and Relief Fund. All such securities shall be deposited with the fiscal agent of the City of Lake Charles and its receipt therefor filed with the Secretary.

Designated from Acts 1944, No. 186, §10 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3321 - Exemption from seizure and attachment

§3321. Exemption from seizure and attachment

A. Except as provided in R.S. 11:292, no portion of the Firemen's Pension and Relief Fund shall, before or after any order for distribution is issued by the said board of directors to the person or persons entitled thereto under the provisions of this Part, be held, seized, or levied upon, by virtue of any attachment, garnishment, execution, or order or decree, or any other process whatsoever issued out of or by any court, for the payment or satisfaction, in whole or in part, of any debt, damage, claim, judgment, or decree against any beneficiary of said fund; but shall be exempt therefrom. The fund shall be kept, held, and distributed for no purpose other than those provided for in this Part.

B. No employee of the Lake Charles Fire Department who at any time becomes eligible for participation in the benefits of this fund shall lose or forfeit any earned eligibility for any cause or reason whatsoever, except as hereinafter provided.

Designated from Acts 1944, No. 186, §11 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:3322 - Pensions and benefits

§3322. Pensions and benefits

A. The following members of the Lake Charles Fire Department shall be eligible to participate in the benefits of this fund, provided they were under thirty-one years of age at the time of hiring as provided elsewhere in this Part:

(1) Members who shall have completed at least six full months of service in said fire department on September 1, 1968 shall be eligible for participation herein immediately upon the effective date of this amendment.

(2) Members who shall not have completed six full months of service in said fire department on September 1, 1968, and members who are hired subsequent to September, 1968 shall be eligible for participation herein only after having completed three full years of service in said fire department.

B. Pensions and benefits payable out of said fund shall be as follows:

(1)(a) If a member of the fire department acquires a disability for service therein for causes not arising or developing directly from his employment in the said fire department, or his employment elsewhere other than the fire department, and for which he is therefore unable to collect compensation under the Worker's Compensation Laws of Louisiana, said fireman shall, upon being found by the board of directors to have such disability, be paid monthly so long as such disability shall continue.

(b) The following scale of disability benefits shall apply, provided the fireman was under thirty-one years of age at the time of hiring as provided elsewhere in this Part, and provided further that the monthly paying shall never exceed three hundred dollars:

(i) A sum equal to forty per centum of the salary earned by said employee at the time such disability arises in the case of employees who have served the minimum period for eligibility and up to and including ten years.

(ii) Employees who have served for a period of eleven years shall receive forty-one per centum.

(iii) Employees who have served for a period of twelve years shall receive forty-two per centum.

(iv) Employees who have served for a period of thirteen years shall receive forty-three per centum.

(v) Employees who have served for a period of fourteen years shall receive forty-four per centum.

(vi) Employees who have served for a period of fifteen years shall receive forty-five per centum.

(vii) Employees who have served for a period of sixteen years shall receive forty-six per centum.

(viii) Employees who have served for a period of seventeen years shall receive forty-seven per centum.

(ix) Employees who have served for a period of eighteen years shall receive forty-eight per centum.

(x) Employees who have served for a period of nineteen years shall receive forty-nine per centum.

(xi) Employees who have served for a period of twenty years shall receive fifty per centum.

(c) Provided that if any member was drawing a military disability check for injury or ailment received while serving in the Armed Forces or other service of the United States before entering the service of the fire department, and he is forced to retire because of said injury or ailment, any compensation that he receives because of said injury or ailment shall be deducted from the amount due him under the above scale, if it be greater; and he shall receive from the Firemen's Pension and Relief Fund only the difference between the two. In the event he is later able to fulfill twenty years of service consistently with other provisions of this Part, he shall retire under the regular retirement provisions herein.

(2)(a) If payment of worker's compensation checks by the City's insurer to a fireman hurt on the job is discontinued, but the fireman is still not acceptable for work in the fire department because of said disability, then he shall be paid disability checks from the Firemen's Pension and Relief Fund based on his years of service according to the following scale for service disability benefits; provided that the monthly payment shall never exceed four hundred dollars; and provided further that said disability payments shall be computed by taking the appropriate percentage according to the years of service, of the monthly salary of the active member of said fire department holding to position corresponding to that held by the beneficiary at the time of his disability retirement, regardless of the salary being paid to the beneficiary at the time of his retirement:

(i) A sum equal to fifty per centum of the salary earned by said employee at the time such disability arises in the case of employees who have served the minimum period for eligibility and up to and including ten years.

(ii) Employees who have served for a period of eleven years shall receive fifty-one per centum.

(iii) Employees who have served for a period of twelve years shall receive fifty-two per centum.

(iv) Employees who have served for a period of thirteen years shall receive fifty-three per centum.

(v) Employees who have served for a period of fourteen years shall receive fifty-four per centum.

(vi) Employees who have served for a period of fifteen years shall receive fifty-five per centum.

(vii) Employees who have served for a period of sixteen years shall receive fifty-six per centum.

(viii) Employees who have served for a period of seventeen years shall receive fifty-seven per centum.

(ix) Employees who have served for a period of eighteen years shall receive fifty-eight per centum.

(x) Employees who have served for a period of nineteen years shall receive fifty-nine per centum.

(xi) Employees who have served for a period of twenty years shall receive sixty per centum.

(b) After any member of the fire department shall have been retired upon pension by reason of disability, the said board of directors shall cause the retired member to be examined annually by a competent physician to be selected by it annually, and also to examine other witnesses for the purpose of discovering whether such disability to perform the duties of the position held at the time of his removal from active service yet continues, and whether such retired member should be continued on pension roll; but such retired member shall remain on the pension roll until final action in the matter. Such retired member shall be entitled to notice and to be present at the hearing of any such evidence, shall be entitled to counsel, shall be permitted to propound any questions pertinent to such matters, and shall also have the right to introduce upon his own behalf any competent evidence he may see fit. All witnesses so produced shall be examined under oath and any member of said board of directors is hereby authorized to administer such oath. The decision of said board of directors shall be final and no appeal shall be allowed therefrom, nor shall the same be subject to review, except by said board of directors, or the Courts.

(c) Any fireman who is receiving benefits for disability shall not be considered as serving time in the fire department for computation of eligibility for retirement as provided below.

(3)(a) Any member of the fire department, regardless of when hired, provided he was under thirty-one years of age at the time of hiring, who serves in the fire department for a period of twenty years, shall, upon making proper written application to the board of directors requesting retirement from service in the fire department, be paid a monthly sum equal to fifty per centum of his average monthly salary for the twenty-four consecutive month period during which his average monthly salary was highest as hereinafter provided, such sum not to exceed five hundred dollars per month. The five hundred dollars per month maximum applies only to those who have served less than twenty-one years with the Lake Charles Fire Department. The benefits provided herein also provide with respect only to persons who retire on and after October 1, 1976.

(b) If the fireman eligible for retirement, is physically fit and able to continue to render efficient service, he may, at his option, continue on active service and in such event, upon retirement shall be entitled to receive a pension as set forth below. All firemen, upon reaching their sixty-fifth birthday, shall be required to take a physical examination subject to the approval of the appointing authority to continue to render efficient service in the fire department and upon reaching their sixty-sixth birthday shall be compelled to retire from the fire department.

(c) The following scale of retirement benefits, not subject to any maximum, shall apply for each employee who has served twenty-one years or more in the Lake Charles Fire Department who retires on or after October 1, 1976:

(i) Employees who have served for twenty-one years shall receive fifty-one and one-half per centum.

(ii) Employees who have served for twenty-two years shall receive fifty-three per centum.

(iii) Employees who have served for twenty-three years shall receive fifty-four and one-half per centum.

(iv) Employees who have served for twenty-four years shall receive fifty-six per centum.

(v) Employees who have served for twenty-five years shall receive fifty-nine per centum.

(vi) Employees who have served for twenty-six years shall receive sixty-two per centum.

(vii) Employees who have served for twenty-seven years shall receive sixty-five per centum.

(viii) Employees who have served for twenty-eight years shall receive sixty-eight per centum.

(ix) Employees who have served for twenty-nine years shall receive seventy-one per centum.

(x) Employees who have served for thirty years or more shall receive seventy-five per centum.

(d) Retirement benefits as provided above shall be computed by applying the average monthly salary of the employee for the twenty-four consecutive month period during which his average monthly salary was highest to the applicable percentage provided above according to years of service, but any member of the Lake Charles Fire Department who has completed at least twenty years service in the Lake Charles Fire Department, and who retires on or after October 1, 1976, shall receive pension benefits of not less than two hundred fifty dollars per month.

C.(1) If any member of said fire department, while in service of said Department or while eligible for or receiving benefits under the provisions of this Part, shall die from any cause and leave a widow and minor children under the age of eighteen years, they shall collect from said fund the benefits to which said deceased member would have been entitled, unless said widow remarries, in which event payments to her shall cease and the minor children shall collect one-half the benefits to which deceased member would have been entitled, until they arrive at the age of eighteen years. No widow shall be entitled to the benefits under this Part unless she was married to said member of the fire department before he was removed from active service and was living with him at the time of his death.

(2) If the deceased member of the fire department should leave a surviving widow and no children under the age of eighteen years, she shall receive only one-half of the benefits to which he would have been entitled, provided that in no event will the sum to which she is entitled be less than two hundred dollars per month.

(3) If the deceased member of the fire department was not married but left a father and/or mother directly dependent upon him for support and maintenance, the board of directors shall pay to such father and/or mother one-half the pension to which the deceased member would have been entitled. The board at its discretion shall determine whether or not the father and/or mother was directly dependent.

(4) Whenever an active member of said fire department, or retired or disabled member on pension, shall die as aforesaid, the board of directors shall appropriate from the said fund the sum of five hundred dollars for funeral and burial expenses of such deceased member.

(5) The benefits provided in this Part for minor children under the age of eighteen years shall be paid to the surviving parent or tutor unless otherwise directed by said board.

D.(1) Any fireman who is over thirty-one years of age at the time of hiring is not eligible for either disability or retirement benefits under the provisions of this Part, unless said fireman was originally employed in the Lake Charles Fire Department before he was thirty-one and was an active paying member of Firemen's Pension and Relief Fund at the time of resignation from said fire department and has properly been reinstated in said fire department prior to reaching his thirty-fifth birthday, in which case he shall be eligible to come under the provisions on the Pension Plan, provided that he remits to the Pension Fund all back payments from time of reinstatement to September 1, 1968 in order to receive credit for that time toward his pension.

(2) The provisions of this Subsection shall apply only to those members of the Lake Charles Fire Department who retire from said Department after September 1, 1968; no provision of this Subsection shall operate to alter the benefits payable to any person or persons who may be receiving retirement or disability benefits on September 1, 1968 under the provisions of previous amendments of the Firemen's Pension and Relief Fund for the City of Lake Charles, with the exceptions as hereinafter set out.

(3) The following provisions shall apply only to those members and their widows who are receiving benefits from the Firemen's Pension and Relief Fund for the City of Lake Charles on September 1, 1968:

(a) All members who are receiving from the Pension Fund the maximum benefit of two hundred twenty-five dollars per month for twenty years service shall on September 1, 1968, begin to receive two hundred fifty dollars per month, and thereafter shall receive an additional increase of two percent per annum for each succeeding year not to exceed five years, and not to exceed a maximum of two hundred seventy-five dollars per month.

(b) All widows of members, which widows have no children under eighteen years and are receiving from the Pension Fund the maximum benefit, shall on September 1, 1968 begin to receive not less than two hundred dollars per month.

Designated from Acts 1944, No. 186, §13 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3323 - Separation from service

§3323. Separation from service

A. If any member of the said fire department should be discharged from the service for reasons of economy or reduction in force due to no fault of said member, and later should be reemployed by the said fire department, his rights to the privileges and benefits of this Part shall continue as from the date of original employment without any loss to rights and privileges due to such period of absence from services; provided, however, that such period of absence from service does not exceed four years. In the event the period of absence exceeds said period of four years, all rights and privileges under this Part shall terminate.

B. In the event benefits are awarded to any members, their widows or minor children, or their dependent fathers and/or mothers, under the provisions of this Part, and during a period of absence, the amount of benefits to be paid shall be determined by the Board of Directors. All members shall be entitled to all benefits provided in this Part even though they become entitled thereto during a period of absence or leave, provided, however, such leave of absence shall not exceed six months in one calendar year. A leave of absence of more than six months in any one calendar year shall ipso facto terminate any right to benefits under this Part during the period of such leave, or relative to any circumstances or event occurring during the period of absence.

C. If any permanent employee of the fire department, one having served for at least three years, is discharged subsequent to January 1, 1985, for reasons of economy or reduction in force and not due to any fault of the employee, the employee shall be refunded all employee contributions that the employee made to the fund during the employee's period of employment.

Designated from Acts 1944, No. 186, §15 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3324 - Military service credit

§3324. Military service credit

A. Time served in the service of the United States Government during time of war shall constitute "service" in the said fire department as used in this Part.

B. Credit for retirement benefits shall be granted for time served in U.S. Military Service during a time of war prior to the time the employee was employed by the Lake Charles Fire Department; provided that the maximum credit allowed toward retirement shall not exceed a period of three years, which credit may be applied only after completing twenty years of active service in the fire department.

C. No employee of the Lake Charles Fire Department shall be entitled to any of the retirement benefits provided for in this Part if he is drawing a salary for employment in the Lake Charles Fire Department. Provided further if any employee is on retirement and drawing a pension from the Lake Charles Firemen's Pension and Relief Fund, said employee shall forfeit all pension benefits received from said fund if he should accept reemployment in the Lake Charles Fire Department for any reason.

Designated from Acts 1944, No. 186, §16 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3325 - Member participation

§3325. Member participation

The first payment to be made by the City of Lake Charles shall be paid into the Firemen's Pension and Relief Fund during December of 1968, and all future payments shall be deposited in the Lake Charles Firemen's Pension and Relief Fund during the month of December of each year thereafter; provided that deductions and payments shall have been started from the salaries of the employees of the Lake Charles Fire Department.

Designated from Acts 1944, No. 186, §14 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3326 - Computation of length of service

§3326. Computation of length of service

The methods of computing the periods of service and seniority under this Part shall be determined by the board of directors and rules shall be passed by it relative thereto.

Designated from Acts 1944, No. 186, §18 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3327 - Authority to alienate property

§3327. Authority to alienate property

That said board of directors shall have full power and authority to sell, mortgage, lease or let, or otherwise alienate or dispose of any and all property real or personal, tangible or intangible, which becomes the property of the Firemen's Pension and Relief Fund of the City of Lake Charles.

Designated from Acts 1944, No. 186, §17 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3341 - Monroe Firemen's Pension and Relief Fund; continuation

PART XI. MONROE FIREMEN'S PENSION AND RELIEF FUND

§3341. Monroe Firemen's Pension and Relief Fund; continuation

A. The Monroe Firemen's Pension and Relief Fund created and provided for by Act No. 39 of 1964, as amended, is hereby continued for the pensioning of retired members, members who are superannuated, and members with disabilities of the fire department and alarm system and the widows and orphans of the same.

B. Except as provided by this Part, the assets, funds, monies, and properties constituting the fund under Authority of Act No. 39 of 1964 are hereby continued.

C. The fund, as above constituted and established, shall be controlled, managed, and administered by a board of trustees as hereinafter provided.

Added by Acts 1982, No. 764, §1; Redesignated from R.S. 33:2171 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3342 - Board of trustees; officers

§3342. Board of trustees; officers

A. The board of trustees of the Monroe Firemen's Pension and Relief Fund shall be hereby created a body politic, and shall be composed of the mayor, the director of administration, the chief of the fire department, one retired fireman, and one active fireman. The board may elect a president and a secretary-treasurer.

B. The retired member shall be elected by a majority of votes cast by the retired members of the fund and the active member shall be elected by a majority of votes cast by the active firefighters in an election called by and in accordance with the rules adopted by the board of trustees. They shall hold office for a period of three years.

C. The present officers and members of the board of trustees shall hold office until September 11, 1982, at which time their term of office shall cease. The regular annual meeting may be held in conjunction with the regular June union meeting of the Monroe Firefighters' Local 629 each year. Special or called meetings may be held upon the call of the president.

Added by Acts 1982, No. 764, §1; Redesignated from R.S. 33:2172 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3343 - Powers and duties

§3343. Powers and duties

A. The secretary-treasurer so elected shall be the custodian of all funds and securities belonging to the pension fund. He shall deposit such funds and securities in a depository designated by the board of trustees and shall disburse funds only upon vouchers signed by the secretary-treasurer and president. The secretary-treasurer shall give an annual surety bond, with a good and solvent corporate surety as surety on said bond, in a sum to be fixed by the board. The premiums for such bond shall be paid out of the cash held by the pension fund.

B. The board of trustees shall have exclusive control and management of the fund.

C. No debt, claim, pension, or benefit of any kind shall ever be paid until same has been duly approved by the president and secretary-treasurer. All such payments, after being approved, shall be paid by voucher signed by the president, and the secretary-treasurer.

D. The board shall meet upon call of the president, or two members of the board. Call, as used herein, shall mean due and timely notice given in writing or verbally to all board members.

E. The secretary-treasurer shall keep in books provided for the purpose a full and complete record of all proceedings of the board, particularly with reference to the investment of all funds as hereinafter provided, which proceedings shall be spread upon the minutes in full. He shall file and keep all correspondence of the board. He shall perform other such duties as may be assigned to him by the board. He shall maintain a record book showing the date each member entered the service of the Monroe fire department, showing all breaks or interruptions in continuity of service and the explanations of same, all for the purpose of perpetuating an intelligent service record of each employee of the fire department.

F. The president shall perform such duties as are customary to such offices.

G. The board of trustees shall have the power and it shall be its duty to:

(1) Make all rules and regulations necessary to the proper conduct of the business of the fund under the provisions of the law, which rules and regulations shall be adopted by, and with the consent of, a majority of the membership of the fire department present at any annual, special, or called meeting.

(2) Retain such legal, medical, clerical, or other help as may be necessary for the proper conduct of the affairs of the fund and make compensation for such services.

(3) Keep all necessary records of meetings and proceedings.

(4) The board shall, annually at the close of the fiscal year, cause to be posted in each station a recapitulation of the fund, prepared by a certified public accountant, showing the number of pensioners, amounts of disbursement, revenues received, cash on hand, and present investment of said fund. Special reports will be posted prior to annual meetings when requested by a majority of the board.

(5) The board of trustees may at any time after considering the probable current demands upon such fund, determine what portion of the cash account may be safely withdrawn for investment purposes and, having so determined, invest same in United States Government bonds, in stocks of building and loan associations or banks which are guaranteed by the Federal Deposit Insurance Corporation or the Federal Savings & Loan Insurance Corporation, or in Louisiana state, parish, or municipal revenue bonds, not exceeding a limit of one hundred thousand dollars on any one issue. Said bonds and/or stocks shall be deposited in a designated safe depository. All income from such investments shall become a part of the pension fund.

Added by Acts 1982, No. 764, §1; Redesignated from R.S. 33:2173 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3344 - Composition of the fund

§3344. Composition of the fund

The Monroe Firemen's Pension and Relief Fund shall consist of the following:

(1) All monies, funds, properties, real and personal, and assets now belonging to or due The Firemen's Pension Fund of Monroe, Louisiana and/or the presently existing Monroe Firemen's Pension and Relief Fund, except that amount of monies and assets transferred to the Firefighters' Retirement System agreed upon in the contract signed by officials of the Firefighters' Retirement System and the officials of the City of Monroe.

(2) All proceeds of the sale of condemned property owned and used by the fire department, except when used as trade-in on new equipment, shall be paid into the pension fund, until such time as the fund is actuarially sound, and at which time such proceeds shall revert to the fire department two percent insurance fund.

(3) The city of Monroe, Louisiana, is hereby authorized and directed to maintain the pension fund at a sum not less than one hundred eighty-five thousand dollars. To that end, the city of Monroe is by these presents authorized and directed to appropriate and pay over, out of the general fund of the city of Monroe monthly, an amount or sum equivalent to any deficit that may result, occur, or appear in the operation of the fund for the preceding month, at the close of each such month, considering the receipts and disbursements for such month to the said fund, as against the disbursements for such month made under the provisions of this Part. It is the intention of this Paragraph that the city of Monroe shall maintain the pension fund at the sum of one hundred eighty-five thousand dollars at all times.

Added by Acts 1982, No. 764, §1; Redesignated from R.S. 33:2174 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3345 - Exemption from seizure

§3345. Exemption from seizure

Except as provided in R.S. 11:292, no portion of the pension fund shall, before or after its order for distribution is issued by the board of trustees to the person or persons entitled thereto under the provisions of this Part, be held, seized, taken, subjected to, detained, or levied upon by virtue of any attachment, garnishment, execution, writ, order, injunction, decree, or any other process whatsoever, issued out of or by any court of the state of Louisiana, for the payment or satisfaction, in whole or in part, of any debt, claim, damage, demand, judgment, or any other decree against any beneficiary of this fund, but shall be exempt therefrom.

Added by Acts 1982, No. 764, §1; Redesignated from R.S. 33:2175 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:3346 - Benefits

§3346. Benefits

Payment of pensions and benefits shall conform to the following:

(1) In payment of benefits to widows, the term "widow" shall mean the lawfully married spouse of any member from whom there has not been obtained a judicial separation of bed and board or divorce at the time of the member's death. Should any member marry after taking retirement or disability benefits, then this fund shall not be responsible for any benefits whatsoever to such widow.

(2) A member who has served twenty years of service with the fire department, upon retiring, shall be paid the sum of two hundred fifty dollars per month, and he shall receive an additional ten dollars per month thereafter for each fully completed year of service, not to exceed three hundred dollars; provided that any member employed after January 1, 1968, must be a minimum forty-five years of age before receiving benefits applicable to a twenty-year retirement, as hereinabove set forth.

(3) A member of this organization who acquires a total or permanent disability from any cause, either while on or off duty, to such an extent that service cannot be performed for the fire department, shall, upon submission of due proof in accordance with the requirements of this organization and during the period of disability, receive the sum of three hundred dollars per month; provided that at any time during the period of disability the board of trustees may require the member to submit to physical examination in accordance with the provisions of this Part. Upon the death of the member drawing disability and benefits, his widow, as defined in Paragraph (1) of this Section, during the period of her widowhood, shall receive the sum of one hundred seventy-five dollars per month and, if there be a lawful child or children of the deceased who are under eighteen years of age and not married, the widow shall receive an additional thirty-five dollars per month for each such child, not to exceed a total of one hundred five dollars per month for all of the children, until the youngest child shall reach eighteen years of age.

(4) A member who has served twenty-five years of collective service, upon retiring shall receive the sum of three hundred dollars per month. Upon the death of any member, active or retired, his widow, as defined in Paragraph (1), shall receive the sum of one hundred seventy-five dollars per month during the period of her widowhood, and if there is a lawful child or children of the deceased who are under eighteen years of age and are not married, such widow shall receive an additional thirty-five dollars per month for each such child, not to exceed a total of one hundred five dollars per month for such children, until the youngest child reaches eighteen years of age.

(5) Should any active or retired member die, his widow, as defined in Paragraph (1) shall receive the sum of one hundred seventy-five dollars per month during the period of her widowhood. Should there be no widow, or should his widow subsequently die or remarry, and there are lawful surviving children under eighteen years of age and not married, then they shall receive the sum of one hundred fifty dollars per month, to be divided between them equally, for their support or education until the youngest child has reached eighteen years of age.

(6) Any widow receiving benefits under this Part who remarries shall forfeit all rights and benefits whatsoever from date of remarriage. Any child receiving benefits under this Part who marries shall forfeit all rights and benefits from the date of marriage.

(7) The above schedule of rates and benefits, as well as any future increases, shall apply to all persons receiving benefits under this Part, provided however, any member who received benefits prior to January 1, 1958, shall be limited to a maximum benefit of one hundred forty dollars per month.

(8) No member shall be paid any benefits whatever for any disability while said member is receiving salary or wages from the city of Monroe fire department.

(9) A member claiming or receiving benefits because of any disability that renders him unfit for service on the fire department shall subject himself to physical examinations by the board's medical examiner. If the findings be objectionable to him, he may, at his own expense, consult a physician of his own choice. If these two examiners fail to agree, then they shall select a third physician. The concurrence of any two of these three shall then be considered as final by both the member and the board of trustees.

(10) The service record of a member shall be computed from the date of his first employment on the fire department. It shall be counted on the basis of twenty through twenty-five years of collective service.

(11) A member's service record shall not be considered as interrupted during such periods as said member may not be employed on the fire department because of illness, injury, physical infirmity, or disability. Nor shall it be considered as interrupted during such time as a member may be in the actual military service of the United States or the state of Louisiana, in time of war, peril, insurrection, flood, calamity or other cause that may call a member from private life to the military service; provided, however, that during such time as any member may be in the actual military service of the United States in time of war, peril, insurrection, flood, calamity, or other cause, then all dues and benefits provided for hereunder shall be waived during such period.

(12) If a disability retiree returns to active employment as a fireman of the department, or if one who has previously retired from the fund on disability returns to active employment as fireman of the department, and such person did not merge into the Firefighters' Retirement System on May 7, 1981, he shall, upon reemployment, become a member of the Firefighters' Retirement System and any prior service credit in the fund shall only be recognized pursuant to the provisions of R.S. 11:142.

(13) The board of trustees may grant a cost of living adjustment to retirees and beneficiaries not to exceed fifty dollars per month; provided, however, that no cost of living adjustment may be effective unless and until approved by the Monroe City Council.

Added by Acts 1982, No. 764, §1; Redesignated from R.S. 33:2176 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3351 - Blank]

PART XII. FIREMEN'S PENSION AND RETIREMENT FUND FOR

THE CITY OF NEW IBERIA

§3351. [Blank]



RS 11:3361 - Creation of Firefighters' Pension and Relief Fund; contributions by city

PART XIII. FIREFIGHTERS' PENSION AND RELIEF FUND

IN THE CITY OF NEW ORLEANS

§3361. Creation of Firefighters' Pension and Relief Fund; contributions by city

A pension and relief fund for firefighters in the city of New Orleans is created. For the purpose of augmenting the fund, the city shall pay into the fund annually one percent of the revenues derived from all licenses issued by the city, except the drivers and chauffeurs licenses, and an annual appropriation in the budget of the city of a sum equal to not less than five percent of the money annually appropriated by the city for the operation and maintenance of the fire department of the city. The latter appropriation, within the limits prescribed, shall be determined by the council each year in making up its annual budget. The appropriation and donations by the city aforesaid shall be set apart by the treasurer of the city and paid over to the board of trustees of the Firefighters' Pension and Relief Fund as the annual contribution of the city to the fund. The word "firefighter" as designated in this Part is defined as any individual employed by the fire department of the city of New Orleans who is actively engaged in the extinguishing of fires. Notwithstanding any provision of this Part to the contrary, any uniformed member of the fire suppression division of the fire department of the city of New Orleans, who occupied the position of firefighter in the classified civil service of the city of New Orleans for at least ten years, and who, because of physical disability, selects to transfer from the fire suppression division to the fire administration division of the fire department of the city of New Orleans, may continue to participate in the pension and relief fund for firefighters in the city of New Orleans, unless the board determines that such continued employment is detrimental to the health and safety of other employees.

Amended by Acts 1962, No. 403, §1; Acts 1969, No. 120, §1; Acts 1980, No. 228, §1; Redesignated from R.S. 33:2101 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2008, No. 498, §1.



RS 11:3362 - Board of trustees of fund; officers; vacancies

§3362. Board of trustees of fund; officers; vacancies

A. There is hereby created a Board of Trustees for administration of this fund. This board shall be composed of the following members:

(1) The superintendent of the fire department.

(2) The director of finance of the city of New Orleans.

(3) Two members elected from the active ranks of the department.

(4) Two members elected from the ranks of retired members of the department.

(5) One member who is domiciled in and an elector of the city of New Orleans and who is appointed by the mayor subject to confirmation by the New Orleans City Council. A vacancy in this position shall be filled in the same manner as the original appointment.

B.(1) The terms of members shall be two years and shall begin on the fourth Wednesday in August.

(2)(a) The election of the elected members to the board shall be held on the fourth Wednesday in August. Members so elected shall take office at noon on the day following such election. Special elections may be called by the board as then constituted when vacancies occur on the board by death, resignation, or otherwise. Special elections or appointments shall be completed within thirty days after a vacancy occurs on the board.

(b) All elections of the members of the board shall be held between the hours of 6:00 A.M. and 8:00 P.M. at the department of fire headquarters or such place or places that the board may designate at its regular meeting held during the month of July, immediately preceding the holding of its biannual election. All persons entitled to vote at any such election shall be notified of the place or places at which the election will be held at least ten days prior to the date thereof.

C. The board shall elect a president from the membership of the board. It shall also elect a secretary-treasurer. Should a vacancy among the members of the board occur six months or more prior to any election, the board shall call a special election to fill such vacancy; if no candidate qualifies within fifteen days after vacancy occurs, the board shall fill such vacancy by appointment. If a vacancy occurs less than six months prior to any election, the board shall fill such vacancy by appointment. Any person elected or appointed to fill a vacancy in the membership of the board, as hereinabove set forth, shall be elected or appointed by nomination from the group, active or retired, that suffered loss of representation on the board by reason of such vacancy, but all members of the board shall vote on appointments and all members active or retired shall vote on all candidates for election.

Amended by Acts 1962, No. 403, §1; Acts 1969, No. 120, §1; Acts 1970, No. 168, §1; Redesignated from R.S. 33:2102 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2013, No. 234, §1, eff. June 12, 2013.

NOTE: See Acts 2013, No. 234, §2, regarding term of board members in office on effective date of Act and the calling of a special election.



RS 11:3363 - Powers of board; assessment of members; determination of applications for benefits

§3363. Powers of board; assessment of members; determination of applications for benefits

A. The board of trustees shall have exclusive control and management of the fund and all money donated, paid, or assessed for the relief or pensioning of members with disabilities, members who are superannuated, and retired members of the fire department, their widows and minor children, or widowed mothers, and for the payment of death benefits. This board is created to administer the funds paid into this system and to invest these funds in accordance with the provisions of this Part.

B.(1) The board shall assess each member of the fire department not less than ten percent of his compensation allowed as salary, to be deducted each pay period, the same to be placed by the secretary-treasurer to the credit of the fund subject to the orders of the board.

(2) The city of New Orleans shall automatically deduct such contributions from the member's compensation allowed as salary each pay period. Such deduction shall not be optional. Payment of any amount, allowance, withdrawal, or other benefit pursuant to the provisions of this Part shall constitute a discharge and release of any claim or demand related to such deduction.

(3) At least once per month, the city of New Orleans shall remit all member contributions directly to the system.

(4) Member contributions required by this Subsection are intended to be "pick-up contributions" and shall be made and administered in the manner prescribed under Section 414(h) of the Internal Revenue Code.

(5) Member contributions required by this Subsection shall be deemed part of the member's compensation allowed as salary for purposes of determining benefits and whether such compensation allowed as salary is less than the minimum amount required by law. Payment to a member of his compensation allowed as salary shall be deemed to discharge and acquit the fire department and the city with respect to services rendered by such member during such period, except as to any prospective claim for benefits or payments pursuant to the provisions of this Part.

(6) The board of trustees shall adopt procedures and guidelines as it deems necessary and appropriate for the collection, remittal, and reporting of member contributions.

C. Should the employee who was employed prior to January 1, 1968, leave the employment of the city fire department at any time, eighty percent of his accumulated contributions shall be paid to him in a lump sum if living, otherwise to his named beneficiary unless he is entitled to receive benefits under this Part; and upon such withdrawal he shall forfeit all credits for service in this system. It may acquire, own, administer, alienate, and otherwise dispose of all kinds of property, movable and immovable, tangible and intangible, contract, adopt, alter or destroy an official seal, sue and be sued, implead and be impleaded.

D. The board may employ personnel, professional advisors, legal and technical assistants, and pay compensation for services rendered and shall employ an actuary who shall annually certify to the board the amount of contributions required from the city and other sources to maintain the system on an actuarial basis.

E. The board shall have exclusive control of the allocation of funds and the payment of funds for operational expenses, the balance of all funds shall be regularly and promptly invested in accordance with the provisions of this Part.

F. The board shall appoint committees of its members as needed, including a finance committee and a relief committee, and make necessary rules and regulations for its government in the discharge of its duties. It shall hear and decide applications for relief, pensions, and death benefits under this Part. Its decisions on such applications shall be final and conclusive, and not subject to review by the courts of this state unless application is made to the board for rehearing. The board shall cause to be kept a record of all its meetings and proceedings.

G. The New Orleans Firefighters Association, Local 632 and the board of trustees of the Firefighters' Pension and Relief Fund for the city of New Orleans shall be authorized to enter into a cooperative endeavor agreement or other contractual agreement with the city of New Orleans pursuant to the Supreme Court of Louisiana decision in "New Orleans Firefighters Local 632 et al. versus the city of New Orleans et al.", bearing number 00-C-1921 c/w number 00-C-2041, for the purpose of establishing a special class of benefits or benefit accrual rates for any class of active or retired members in the Firefighters' Pension and Relief Fund for the city of New Orleans based on the member's employment with the city of New Orleans fire department. Any such agreement may be entered into as a basis for full or partial satisfaction of judgments rendered in favor of such members and shall be subject to the approval of the court in which the judgments were rendered.

H. The Firefighters' Pension and Relief Fund in the city of New Orleans shall remain in compliance with the provisions of the Internal Revenue Code relative to qualified governmental retirement plans. The board of trustees of the fund shall promulgate rules and regulations under the Administrative Procedure Act relative to the applicable provisions of the Internal Revenue Code. No benefits shall be paid in excess of the limitations provided within the rules and regulations pursuant to the provisions of the Internal Revenue Code.

Amended by Acts 1969, No. 120, §1; Acts 1972, No. 127, §1; Redesignated from R.S. 33:2103 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 449, §1, eff. June 9, 1993; Acts 2003, No. 1097, §1, eff. July 2, 2003; Acts 2004, No. 610, §1, eff. July 5, 2004; Acts 2011, No. 224, §1, eff. June 27, 2011; Acts 2013, No. 235, §1, eff. Jan. 1, 2014; Acts 2014, No. 811, §4, eff. June 23, 2014; Acts 2016, No. 599, §1, eff. June 17, 2016.

NOTE: See Acts 2013, No. 235, §2, regarding incremental implementation of Subsection B as amended by that Act.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3363.1 - Fiduciary and investment responsibilities

§3363.1. Fiduciary and investment responsibilities

A. The following persons shall be deemed to be in a fiduciary relationship with the fund:

(1) Any person who exercises any discretionary authority or discretionary control with respect to the management of system funds or assets.

(2) Any person who renders investment advice or services for compensation, direct or indirect, with respect to system funds or assets.

B. Legislators, state officials, system attorneys, accountants, and actuaries shall not be considered fiduciaries unless they exercise discretionary control over the management or administration of the system or some authority or control over system assets.

C. Any person who has been convicted of a felony offense shall be restricted from serving as a system fiduciary for a period of five years after the conviction or after the end of imprisonment, whichever is later.

D. The basic duty of a fiduciary is to discharge his duties with respect to the system in the exclusive interest of the members and beneficiaries.

E. A fiduciary must discharge his duties solely in the interest of system members and beneficiaries for the exclusive purpose of providing benefits to participants and beneficiaries, and paying the expenses of administering the plan.

F.(1) Any person who is a fiduciary with respect to a plan who breaches any of the responsibilities, obligations, or duties imposed upon fiduciaries by this Part shall be personally liable to make good to such plan any losses to the plan resulting from each such breach, and to restore to such plan any profits of such fiduciary which have been made through use of assets of the plan by the fiduciary, and shall be subject to such other equitable or remedial relief as the court may deem appropriate, including removal of such fiduciary.

(2) No fiduciary shall be liable with respect to a breach of fiduciary duty under this Part if such breach was committed before he became a fiduciary or after he ceased to be a fiduciary.

G.(1) Any fiduciary who participates in a breach committed by a cofiduciary, or who tries to conceal a cofiduciary's breach, shall be held liable jointly for breach of fiduciary duty. Cofiduciary liability also results from a fiduciary's failure to use reasonable care to prevent a cofiduciary from committing a breach.

(2) Any fiduciary who has knowledge of a cofiduciary's breach has a duty to remedy the breach.

H.(1) A member, beneficiary, or survivor who can demonstrate a personal interest in this retirement system may bring civil action to enforce the proceedings of this Section. In any enforcement proceeding the plaintiff may seek and the court may grant any or all of the following forms of relief:

(a) A writ of mandamus.

(b) An injunction.

(c) A declaratory judgment.

(d) A judgment rendering certain actions of the board of trustees as void.

(e) A judgment awarding civil damages.

(2) Exclusive original jurisdiction for proceeding under this Section shall be in the Civil District Court for the Parish of Orleans. In any enforcement proceeding the court has jurisdiction and authority to issue all necessary orders to require compliance with, or to prevent noncompliance with, or to declare the rights of parties under the provisions of this Section. Any noncompliance with the orders of the court may be punished as contempt of court.

(3) If a person who brings an enforcement proceeding prevails, he shall be awarded reasonable attorney fees and other costs of litigation. If such person prevails in part, the court may award him reasonable attorney fees or an appropriate portion thereof. If the court finds that the proceeding was of a frivolous nature and was brought with no substantial justification, it may award reasonable attorney fees to the prevailing party.

I. The system may not submit a proposed regulation, or approve any internal policy, to relieve a fiduciary from responsibility for breach of fiduciary duty. However, the system may purchase insurance to cover liability or losses due to acts or omissions of fiduciaries. Any such insurance shall maintain the insurance company's right of subrogation. A fiduciary may purchase insurance to cover his own liability without condition.

J. The board of trustees is hereby authorized, in requesting proposals for investment advisory services, to require that fees shall be quoted as a fixed fee, a fee based on market value of assets, a fee based commission recapture arrangement, or a performance fee.

Acts 1993, No. 449, §1, eff. June 9, 1993; Acts 1997, No. 502, §1.



RS 11:3364 - Emergency and supernumerary firefighters

§3364. Emergency and supernumerary firefighters

A. Any emergency or supernumerary firefighters of the New Orleans Fire Department may elect to become eligible for full pension benefits as provided by this Part upon making payment of the contributions to the fund for all service previously rendered in the employ of the New Orleans Fire Department. The amount of the contributions to be so made shall be determined by the board of trustees of said fund on the basis of the years of such service by each firefighter electing to receive benefits under the provisions of this section and the compensation received during such service, and shall be in accordance with the assessments against members under existing laws.

B. The board of trustees shall fix and determine by appropriate rules and regulations the amount of service in any year which will be equivalent to one year of service, but in no case shall more than one year of service be creditable for all service in any one calendar year.

C. The contributions may be made in installments, in such manner as may be mutually agreed by each firefighter and the board of trustees; provided, however, that all such installments shall be paid within four years from the date of the agreement.

D. Upon making such payment the firefighter shall be entitled to all of the benefits provided by this Part to the full extent provided for any other member of said fund.

Added by Acts 1958, No. 280, §1. Amended by Acts 1969, No. 120, §1; Redesignated from R.S. 33:2103.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3365 - Salary deductions paid into the fund by persons employed after December 31, 1967

§3365. Salary deductions paid into the fund by persons employed after December 31, 1967

A. Five percent of the salaries of all members of the fire department employed after December 31, 1967, or of members employed before that date who elect to come under R.S. 11:3381 as set forth in R.S. 11:3384 thereof, shall be credited to an annuity savings account and invested by the board. Beginning July 1, 1973, six percent of the salaries of all members of the fire department employed after December 31, 1967, or of members employed before that date who elect to come under R.S. 11:3381 as set forth in R.S. 11:3384 thereof, shall be credited to an annuity savings account and invested by the board. Also beginning July 1, 1973, any member who becomes eligible for his normal minimum retirement benefits shall no longer have the above salary deductions collected monthly out of his salary nor shall he be liable therefor. This amount shall be deducted and collected monthly out of the salaries; provided that monies received as overtime pay, part time pay and holiday pay shall not be considered as salary for pension fund purposes; and further provided that the amount contributed by each such employee shall be held for his personal account and shall annually be credited with interest at a rate to be determined by the board.

B. Upon retirement the accumulated amount in this fund, together with an amount taken from the pension accumulation account sufficient when combined to provide the present value of the pension to be paid as determined as an actuarial basis, shall be transferred to an annuity reserve account for said purpose.

C. Should the employee leave the employment of the city fire department at any time, all of his accumulated contributions paid in after December 31, 1967, together with interest credited thereto, shall be paid to him in a lump sum if living, otherwise to his named beneficiary unless he is entitled to receive retirement benefits; and upon such withdrawal he shall forfeit all credit for service in this system. Should the employee later return to employment of the city fire department and remain in such employment for a period of four years, he may repay the amount he withdrew plus three and one-half percent compound interest and again be given credit for the service he forfeited when he withdrew.

Added by Acts 1967, No. 68, §4 as R.S. 33:2117.3. Amended by Acts 1969, No. 120, §1; Acts 1972, No. 127, §1: Redesignated from R.S. 33:2103.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3366 - Credit for military service

§3366. Credit for military service

A. Time served as a member of the active armed forces of the United States up to five years by any member of the Firefighters' Pension and Relief Fund in the city of New Orleans employed on or before December 31, 1967, who has been an officer, member, or employee of the New Orleans Fire Department for at least twenty-five years, whether such military service occurred before or after becoming an officer, member, or employee of the fire department or both, shall constitute service in the New Orleans Fire Department as used in this Part.

B. Time served as a member of the active armed forces of the United States up to five years by any member of the Firefighters' Pension and Relief Fund in the city of New Orleans who was employed on or after January 1, 1968, or who was employed prior thereto but who has elected to come under the new firefighters pension system, who has been an officer, member, or employee of the New Orleans Fire Department, if service occurred before becoming an officer, member, or employee of the fire department, shall constitute service in the fire department as used in this Part.

C. Time served as a member of the active duty armed forces of the United States, up to a maximum of five years during employment with the New Orleans Fire Department by any member of the Firefighters' Pension and Relief Fund in the city of New Orleans who was employed on or after January 1, 1968, or who was employed prior thereto but has elected to become a member of the new firefighters' pension system shall constitute service in the fire department as used in this Part.

Added by Acts 1972, No. 127, §1; Redesignated from R.S. 33:2103.3 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2007, No. 304, §1; Acts 2007, No. 305, §1, eff. July 9, 2007.



RS 11:3367 - Fines paid into fund

§3367. Fines paid into fund

All forfeitures and fines imposed by the superintendent of the fire department upon any member of the fire department by way of discipline, shall be paid into the fund. All fines imposed by the courts for infractions of city ordinances relative to fire escapes, fire wells, hydrants, open hatches, oils, gun powder, right-of-way of the fire apparatus through the streets, and all other laws relative to the fire department, shall be paid over by the city treasurer to the fund.

Amended by Acts 1962, No. 403, §1; Acts 1969, No. 120, §1; Redesignated from R.S. 33:2104 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3368 - Proceeds of sales of condemned apparatus paid into fund

§3368. Proceeds of sales of condemned apparatus paid into fund

All proceeds of sales of condemned apparatus and other personal property in use by the said department, shall be paid into the pension and relief fund.

Amended by Acts 1969, No. 120, §1; Redesignated from R.S. 33:2105 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3369 - Gifts and rewards to be paid into fund; permanent fund

§3369. Gifts and rewards to be paid into fund; permanent fund

All rewards in money, fees, gifts, and emoluments that may be paid or given for or on account of, extraordinary service or other services by the fire department, or any member thereof (except when allowed to be retained by the member, or given to endow a medal or other permanent or competitive award), shall be paid into the fund. The board of trustees may take by donation any money, real estate, personal property, right of property or other valuable thing. The board shall allocate monies received from this Section and hold it in a fund for the payment of professional fees, supplies and equipment, clerical fees, operational expenses and any other fees or expenses to be paid as ordered by the board.

Amended by Acts 1969, No. 120, §1; Redesignated from R.S. 33:2106 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3370 - Investment of fund; permanent fund

§3370. Investment of fund; permanent fund

A. The sum of five hundred thousand dollars when accumulated shall be retained as a permanent fund, and thereafter the annual income only may be made available for the use and purposes of the pension and relief fund. Fifty percent of any earnings or gains in excess of the actuarially assumed rate of return of the system shall be dedicated on an annual basis for increasing benefits to members of the fund.

B. The board of trustees shall invest funds regularly except an amount to meet the current disbursements of the board. Investments shall be governed by the provisions of this Part. All such securities shall be deposited with the secretary-treasurer of the board and shall be held subject to the orders of the board.

C. The prudent man rule shall be applied to this pension and relief fund.

D. The prudent man rule as used herein means that in investing fund assets, the board of trustees shall exercise the judgment and care under the circumstances then prevailing that an institutional investor of ordinary prudence, discretion, and intelligence exercises in the management of large investments entrusted to it not in regard to speculation but in regard to the permanent disposition of funds considering probable safety of capital as well as probable income.

E. The prudent man rule shall require each fiduciary of this pension and relief fund and the board of trustees acting collectively on behalf of this fund to act with the care, skill, prudence, and diligence under the circumstances prevailing that a prudent institutional investor acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims.

F. This standard requires the exercise of reasonable care, skill, and caution, and is to be applied to investments not in isolation, but in the context of the trust portfolio, and as part of an overall investment strategy, which shall include an asset allocation study and plan for implementation thereof, incorporating risk and return objectives reasonably suitable to that trust.

G. Notwithstanding the prudent man rule, the board of trustees shall not invest more than sixty-five percent of the total portfolio in equities.

Amended by Acts 1962, No. 403, §1; Acts 1969, No. 120, §1; Redesignated from R.S. 33:2107 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 449, §1, eff. June 9, 1993; Acts 1997, No. 505, §1, eff. July 3, 1997; Acts 2007, No. 305, §1, eff. July 9, 2007.



RS 11:3371 - Interest from investments available to pay benefits

§3371. Interest from investments available to pay benefits

The interest received from any such investment after the fund has reached the sum of five hundred thousand dollars, shall be applicable to the payment of pensions and relief under this Part.

Amended by Acts 1969, No. 120, §1; Redesignated from R.S. 33:2108 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3372 - Disbursing funds upon warrants; interest on deposits

§3372. Disbursing funds upon warrants; interest on deposits

All monies ordered to be paid from the pension and relief fund to any person, partnership, firm or business, shall be paid by the secretary-treasurer of the board only upon warrants signed by the president of the board and countersigned by the secretary-treasurer, or the chairman of the finance committee thereof. No warrant shall be drawn, except by order of the board duly entered on the records of the proceedings of the board. In case the pension and relief fund or any part thereof is by order of the board or otherwise, deposited in any bank, all interest or money which may be paid on account of any sum on deposit, shall belong to and constitute a part of the fund. Nothing herein contained shall be construed as authorizing the secretary-treasurer to deposit the fund or any part thereof, unless so authorized by the board.

Amended by Acts 1969, No. 120, §1; Redesignated from R.S. 33:2109 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3373 - Depository for funds

§3373. Depository for funds

The board of trustees shall select a bank, or banks, in the city of New Orleans, in which all monies shall be deposited by the secretary-treasurer of the board.

Amended by Acts 1962, No. 403, §1; Acts 1969, No. 120, §1; Redesignated from R.S. 33:2110 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3374 - Duties of secretary-treasurer; bond; authority of director of finance to conduct annual audit

§3374. Duties of secretary-treasurer; bond; authority of director of finance to conduct annual audit

A. The secretary-treasurer of the board shall be the custodian of the pension fund, and shall secure and safely keep same, subject to the control and direction of the board. The secretary-treasurer shall be compensated for his services in an amount to be determined by the board of trustees. He shall deposit all monies received by him in his official capacity in the bank or banks, designated by the board. He shall keep his books and accounts concerning the fund in such manner as may be prescribed by the board. The books and accounts shall always be subject to the inspection of the board or any member thereof.

B. The secretary-treasurer shall, within ten days after his election or appointment, execute a bond to the board of trustees, with good and sufficient sureties, in such penal sum as the board shall direct, to be approved by the board, conditioned for the faithful performance of the duties of his office, and that he will safely keep and will truly account for all monies and properties which may come into his hands as secretary-treasurer; and that on retirement or the expiration of his term of office he will surrender and deliver over to his successor all unexpended monies and all properties which may have come into his hands as secretary-treasurer of the fund. The bond shall be filed in the office of the board of trustees, and in case of a breach of the same, or the conditions thereof, suit may be brought on the same in the name of the board or of any person injured by the breach.

C. The director of finance of the city of New Orleans is hereby vested with the authority to conduct annual audits of the books and accounts of said pension fund for the purpose of providing information to the council, mayor and other elected officials.

Amended by Acts 1962, No. 403, §1; Acts 1969, No. 120, §1; Acts 1970, No. 168, §1; Redesignated from R.S. 33:2111 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3374.1 - Submission of actuarial and accounting reports; penalty

§3374.1. Submission of actuarial and accounting reports; penalty

A. The chief administrative officer of the city of New Orleans shall request in writing to the board of trustees of the Firefighters' Pension and Relief Fund in the city of New Orleans to provide quarterly reports of all expenses and actuarial and accounting records maintained by the board of trustees, including but not limited to records supporting the financial statement and actuarial valuation reports of the Firefighters' Pension and Relief Fund.

B. Any administrator of the Firefighters' Pension and Relief Fund who intentionally fails to meet the reporting requirements of this Section, or who intentionally refuses to comply with a request for information requested by the chief administrative officer within thirty days after such request is made, may be fined up to one hundred dollars a day from the date of such failure or refusal, not to exceed a total of five thousand dollars.

Acts 1995, No. 1035, §1, eff. June 29, 1995.



RS 11:3375 - Report to council; appropriation by council to make good deficit

§3375. Report to council; appropriation by council to make good deficit

The board shall make report to the council of the city of New Orleans showing the condition of the pension fund on the first day of January of each year. If at any time there is not sufficient money in the fund to pay each person entitled to the benefits thereof the full amount, then the council of the city of New Orleans shall appropriate and pay into the fund an amount sufficient to make good the deficit, and the fund shall be thus replenished to warrant the payment in full of each beneficiary.

Amended by Acts 1962, No. 403, §1; Acts 1969, No. 120, §1; Redesignated from R.S. 33:2112 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3376 - Disability payments; notice of injury; periodic examination; order to return to active duty

§3376. Disability payments; notice of injury; periodic examination; order to return to active duty

A. If any member of the fire department of the city, while in the performance of his duty, becomes and is found upon examination by the department physician to be physically or mentally permanently disabled and incapacitated from performing his duties as a member of the fire department, or is unable to hold any other meaningful and gainful employment, by reason of service in the fire department, the board on application by the member for disability payments in accordance with this Part on a form provided by the board shall request that the civil service physician certify the fact of disability of said applicant, and the board of trustees, by a two-thirds majority vote of its members, shall determine whether or not the member should be retired for disability. In making this determination the board of trustees may order the member to submit to any other doctor or specialist selected by the board of trustees. Failure of the member to submit to any examination ordered by the board of trustees shall forfeit his and his dependent's right to pension and relief under this Part. When the board of trustees determines that the member should be retired for disability incurred in the performance of his duty or service in the fire department, it shall retire the member, place his name on the pension roll, and order the immediate payment in monthly installments to him from the pension and relief fund of a sum equal to two-thirds the monthly compensation allowed him as salary at the date of his retirement, or the amount provided in Subsection F of this Section, if the member meets the conditions of that Subsection, whichever is greater.

B. If any member of the fire department while in the active service of said fire department becomes and is found to be totally, permanently physically or mentally disabled for service in said fire department by reason of service therein, but physically and mentally capable and able to do and perform work of any other reasonable kind or character and be so found by the said board of trustees by a two-thirds majority vote of its members, the board shall retire the member, place his name on the pension roll, and order immediate payment in monthly installments to him from the pension and relief fund in a sum equal to one-half the monthly compensation allowed him as salary at the date of his retirement or the amount provided in Subsection F of this Section, if the member meets the conditions of that Subsection, whichever is greater.

C. The board of trustees may order periodic examinations of any member of the fire department who has been retired for disability under this Section either by the department physician or by any other doctor or specialist, or both. If the board of trustees determines from such periodic examination that the member is qualified for active duty with the fire department, it may order the member to active duty in the same or similar grade and status occupied by the member at the time of his retirement for disability. If the board of trustees determines from such periodic examinations that the member is not qualified for active duty with the fire department, however, such member is found to be qualified to do and perform work of any other reasonable kind or character, the said board may reduce the pension of such member to a sum equal to one-half the monthly compensation allowed him as salary at the date of his retirement or the amount provided in Subsection F of this Section, if the member meets the conditions of that Subsection, whichever is greater. The period of retirement for disability shall not be counted in determining the member's pension rights and eligibility for retirement in the ordinary course.

D. If any member fails to report for duty or for examination as provided herein within ten days of the date on which he was ordered to report, he shall be sent a second notice by the board of trustees by registered mail at his last known address ordering him to report for the examination or duty on a date within five days of the mailing of the second notice. The second notice shall also advise the member that if he fails to comply with it for any reason except physical incapacity, he and his dependents shall forfeit all rights and benefits under this Part. Upon his failure to comply with the second notice within the time specified, the board of trustees, not later than thirty days thereafter, shall strike his name from the rolls of the pension and relief fund. When a member's name has been stricken from the rolls of the pension and relief fund, all rights and benefits of the member or his dependents shall thereupon cease and terminate.

E. Any member of the fire department who fails to notify his commanding officer of an injury received in the discharge of his duty shall be barred from using the injury as a cause in making application to be placed on the pension and relief roll. Benefits payable in accordance with this Section shall in no way affect the rights of the pensioner as granted by any other statute.

F.(1) Upon disability retirement pursuant to this Section, a member first employed before January 1, 1968, who has accrued twenty years or more of service with the fire department, the last two of which shall be consecutive, may alternatively elect to receive benefits pursuant to this Subsection. For purposes of this Subsection, the phrase "best year of service" shall mean the member's highest average compensation earned during twelve consecutive months of employment. Upon such retirement, the member shall be paid an annual retirement allowance equal to the greater of:

(a) For the first twenty years of such service, the member shall be entitled to fifty percent of his average compensation during the best year of service preceding the date of retirement. For each year's service in addition to twenty years, the member shall be entitled to a service benefit to be increased by one percent for each year of service before January 1, 1968, and two and one-half percent of average compensation for the best year of service, not to include overtime pay (whether voluntary or involuntary), holiday or part-time pay for each year of service after June 30, 1967. No such disability benefits shall exceed eighty percent of the average compensation earned during the best year of service preceding retirement. In addition, if the member has attained age fifty, his service benefit shall be increased one-half of one percent for each year of service over twenty-five; or

(b) If the member has worked one or more hours of service on or after January 1, 1996, for the first twenty years of service, the member shall be entitled to fifty percent of his average compensation for the twelve highest consecutive months of his employment preceding the date of retirement. For each year of service in addition to twenty years, the member shall be entitled to a retirement benefit to be increased by one percent for each year of service before January 1, 1968, and two and one-half percent of the member's average compensation for the twelve highest consecutive months of employment, not including overtime pay (whether voluntary or involuntary), holiday, or part-time pay for each year of service after June 30, 1967. No such retirement benefit shall exceed one hundred percent of the member's average compensation earned during the average of the member's three highest consecutive years of service preceding the date of retirement. In addition, if the member has attained age fifty, his retirement benefit shall be increased by one-half of one percent for each year of creditable service over twenty-five.

(2) Upon disability retirement pursuant to this Section, a firefighter first employed after December 31, 1967, who has accrued twenty years or more of service may alternatively elect to receive benefits pursuant to R.S. 11:3384, provided all conditions of R.S. 11:3384 are satisfied.

Amended by Acts 1969, No. 120, §1; Acts 1972, No. 48, §1; Redesignated from R.S. 33:2113 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 1035, §1, eff. June 29, 1995; Acts 2013, No. 234, §1, eff. June 12, 2013.



RS 11:3377 - Retirement for nonservice connected disability; method of establishing pension

§3377. Retirement for nonservice connected disability; method of establishing pension

A. If any member of the fire department acquires a total physical or mental disability and becomes incapacitated to perform his duties, and the disability is not the direct result of a service-incurred injury or illness, then, upon application filed by the member in accordance with R.S. 11:3376, the board of trustees, by a two-thirds majority vote of its members, shall determine whether or not the member shall be retired for disability. The procedure to establish the disability and to determine the continuance thereof shall be the same as that prescribed in R.S. 11:3376. The amount of the pension to be received by any member retired in accordance with the provisions of this Section shall be based on the following schedule:

(1) If the member with a disability has performed faithful service in the fire department for a period of ten years or less, he shall receive a pension in the amount of thirty percent of his average compensation during the last year of service immediately preceding the date of establishing his disability in accordance with the provisions of this Section.

(2) If the member with a disability has performed faithful service in the fire department for a period of more than ten years, but not more than fifteen years, he shall receive a pension in the amount of forty percent of his average compensation during the last year of service immediately preceding the date of establishing his disability in accordance with the provisions of this Section.

(3) If the member with a disability has performed faithful service in the fire department for a period of more than fifteen years, he shall receive a pension in the amount of fifty percent of his average compensation during the last year of service immediately preceding the date of establishing his disability in accordance with the provisions of this Section.

B. All of the penalties prescribed in R.S. 11:3376 for failure of such member to submit to preliminary and periodic examinations by the department physician, or by any other doctor or specialist, or both, after being ordered by the board to report for such examinations, shall apply with the same force and effect in the case of members claiming disability under the provisions of this Section.

C. All provisions of R.S. 11:3376 with reference to restoration to duty of a member previously retired, are likewise applicable to members retired under this Section, and the period of retirement under this Section shall not be counted in determining the member's pension rights and eligibility for retirement in the ordinary course.

D. Benefits payable in accordance with this Section shall in no way affect the rights of the pensioner as granted by any other statute.

Added by Acts 1962, No. 403, §2. Amended by Acts 1969, No. 120, §1; Redesignated from R.S. 33:2113.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2013, No. 234, §1, eff. June 12, 2013; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3378 - Survivor benefits

§3378. Survivor benefits

A.(1)(a) If any active member of the fire department, while responding to an alarm of fire or while working at or returning from a fire, or while in the act of performing his duties as a firefighter, is killed or dies from immediate effects of any injury received while engaged in the discharge of his duties, and leaves a surviving spouse, the surviving spouse shall be paid a pension in the sum of sixty-six and two-thirds percent of his salary at the time of his death as an annuity.

(b) If the firefighter is killed or dies from immediate effects of any injury received while engaged in the discharge of his duties, and leaves a child or children under the age of eighteen years of age, that child or those children shall receive the benefits payable to children as provided elsewhere in this Section.

(c) If any member is killed or dies in any other manner, the surviving spouse shall be paid a pension in the sum of fifty percent of the member's salary at the time of his death as an annuity.

(d) If the firefighter leaves a surviving spouse with children under the age of eighteen, the surviving spouse shall receive a pension of fifty percent of the member's salary at the time of his death as an annuity, and his children under eighteen years of age shall receive the sum of three hundred dollars per month each.

(e) If the surviving spouse receiving a pension under this Section remarries, such pension shall continue without interruption, but in no case shall the surviving spouse be paid more than one survivor benefit from this fund under this Section.

(f) If the firefighter leaves no surviving spouse, or if subsequent to the member's death the surviving spouse dies and there are children under eighteen years of age, the children shall receive a monthly pension of three hundred dollars each. Except as provided in Subparagraph (g) of this Paragraph, the payment of this three hundred dollars for a child shall cease after such child reaches the age of eighteen years or marries.

(g) Any dependent child with a physical or mental disability shall receive benefits throughout life if medical and/or psychological information indicates the child has a total and permanent disability. If, however, medical and/or psychological information indicates that the child with a disability can benefit from specialized training in order to be rendered self-supporting, then the child will receive benefits so long as he is actively enrolled in a specialized school or training program until the time as such child is certified as being qualified to engage in gainful employment. The board of trustees may demand at reasonable intervals that such child submit to a medical and/or psychological examination for current evaluation, subject to the penalty of all monthly payments being suspended until submission to examination within fifteen days after request.

(h) If there is no surviving spouse or dependent children, the pension provided in this Section that is otherwise payable to a surviving spouse shall be paid to the firefighter's widowed parent dependent upon the firefighter for support, provided that this pension shall continue without interruption, if the widowed parent remarries.

(2)(a) If any member of the fire department dies while in the employment of said fire department, although not on duty at the time of his death, or if any former member of the fire department dies while being entitled to benefits as provided in R.S. 11:3381 or in any other provision of this Part, except as provided in this Subsection relative to a member killed while on duty, and shall have a surviving spouse, and if no surviving spouse, a widowed parent, the sum of twelve hundred dollars per month shall be paid to such beneficiary out of the pension fund.

(b) If any firefighter dies while in the employment of the fire department as provided in this Paragraph leaving a surviving spouse and children, the surviving spouse shall receive the pension as described in this Section, and the children under the age of eighteen years shall receive the amount of three hundred dollars per month each. All the payments to a surviving spouse shall continue without interruption upon remarriage, but in no case shall the surviving spouse draw more than one survivor benefit from this fund under this Section.

(c) If the firefighter leaves no surviving spouse or if subsequent to the firefighter's death the surviving spouse dies and there are children under eighteen years of age, the children shall receive a monthly pension of three hundred dollars each. The payments of this three hundred dollars for each child shall cease after such child reaches the age of eighteen years or marries. Any dependent child with a physical or mental disability shall receive benefits throughout his life if medical or psychological information indicates the child has a total and permanent disability. If, however, medical or psychological information indicates the child with a disability can benefit from specialized training in order to be rendered self-supporting, then the child shall receive benefits so long as he is actively enrolled in a specialized school or training program until the time as such child is certified as being qualified to engage in gainful employment. The board of trustees may demand at reasonable intervals that such child submit to a medical or psychological examination, or both, for current evaluation, subject to the penalty of all monthly payments being suspended until submission to examination within fifteen days after request.

(d) All payments to a widowed mother shall continue without interruption when she remarries.

(3) Should an employee employed after December 31, 1967, die before having served twelve years, and not be on a disability pension or retirement, his named beneficiary will be entitled to benefits under Paragraphs (1) and (2) of this Subsection and Subsection B of this Section, provided there is no refund of his contributions.

B. Whenever an active or retired firefighter dies, a death benefit of fifteen hundred dollars shall be paid to the beneficiary of the deceased member from the pension and relief fund upon a certificate signed by the department physician, superintendent, and chairman of the relief committee, which certificate shall state the name of the deceased, the name of the beneficiary, the cause of death, and other necessary information. Effective July 1, 1997, the death benefits hereinabove referred to shall be increased to three thousand dollars. Every member of the department shall file with the secretary-treasurer the name of the person to whom death benefits are to be paid, and the relationship of the donor to the donee, if any.

C. Benefits payable in accordance with Subsections A and B of this Section shall in no way affect the rights of the beneficiaries as granted by any other statute.

D. "Children", as used in this Part, are defined as children of the firefighter and/or children of the widow of the firefighter who are solely dependent upon the firefighter for their support.

Amended by Acts 1954, No. 212, §2; Acts 1955, No. 111, §1; Acts 1956, No. 91, §1; Acts 1957, No. 45, §1; Acts 1962, No. 372, §§1, 2; Acts 1962, No. 403, §1; Acts 1969, No. 120, §1; Acts 1970, No. 168, §§1, 2; Acts 1971, No. 6, §§1, 2; Acts 1972, No. 50, §1; Acts 1972, No. 127, §1; Acts 1979, No. 476, §1, eff. January 1, 1980; Redesignated from R.S. 33:2114 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 863, §1, eff. June 28, 1995; Acts 1997, No. 503, §1; Acts 1997, No. 504, §1; Acts 1997, No. 506, §1; Acts 2003, No. 1101, §1, eff. July 2, 2003; Acts 2007, No. 304, §1; Acts 2007, No. 305, §1, eff. July 9, 2007; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3379 - Surviving widows to participate

§3379. Surviving widows to participate

The surviving widows of members of the fire department of New Orleans who have died since January 1, 1904, may participate in the fund and shall be placed upon the rolls of the fund for the amounts and under the rules established by the board.

Amended by Acts 1969, No. 120, §1; Redesignated from R.S. 33:2115 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3380 - Involuntary termination

§3380. Involuntary termination

Any active member of the New Orleans Firefighters' Pension and Relief Fund who suffers an involuntary termination of service by his employer in the New Orleans Fire Department and who subsequently commences receiving retirement benefits through the New Orleans Firefighter's Pension and Relief Fund but is ordered reinstated by the New Orleans Civil Service Commission or a court shall be entitled to resume participation as an active member in the New Orleans Firefighters' Pension and Relief Fund without a break in service. However, the New Orleans Firefighters' Pension and Relief Fund shall require reimbursement with respect to retirement benefits paid to the member during the period of separation. Such reimbursement shall be determined by the Fund's actuary.

Acts 2008, No. 834, §1.



RS 11:3381 - Retirement of members first employed before January 1, 1968, having twenty years of service; mandatory retirement

§3381. Retirement of members first employed before January 1, 1968, having twenty years of service; mandatory retirement

A. Any member first employed before January 1, 1968, who has performed faithful service in the fire department for twenty years or more, the last two of which shall be consecutive, shall be placed on the pension roll, whenever he makes application on the form to be provided by the board of trustees. The member so placed on the pension roll shall receive as a pension one-half of the salary of the officer or grade from which he was retired, or the percentage provided in Subsection B of this Section, if the member meets the conditions of that Subsection, whichever sum is greater. After twenty years continuous service a member shall not be deprived of his pension rights or death benefits.

B.(1) If the member has worked one hour of service after December 31, 1995, at any time after twenty years of service as a member of the fire department, the last two of which shall be consecutive, a member may elect to retire on a service pension upon application to the board of trustees. Upon such retirement, such member shall be paid an annual retirement allowance equal to the greater of:

(a) For the first twenty years of such service the member shall be entitled to fifty percent of his average compensation during the best year of service preceding the date of retirement. For each year's service in addition to twenty years, the member shall be entitled to a service benefit to be increased by one percent for each year of service before January 1, 1968, and two and one-half percent of average compensation for the best year of service not to include overtime pay (whether voluntary or involuntary), holiday, or part-time pay for each year of service after June 30, 1967. No service benefits shall exceed eighty percent of the average compensation earned during the best year of service preceding retirement. In addition, if the member has attained age fifty, his service benefit shall be increased one-half of one percent for each year of service over twenty-five; or

(b) If the member has worked one or more hours of service on or after January 1, 1996, for the first twenty years of service, the member shall be entitled to fifty percent of his average compensation for the twelve highest consecutive months of his employment preceding the date of retirement. For each year of service in addition to twenty years, the member shall be entitled to a retirement benefit to be increased by one percent for each year of service before January 1, 1968, and two and one-half percent of the member's average compensation for the twelve highest consecutive months of employment, not to include overtime pay (whether voluntary or involuntary), holiday, or part-time pay for each year of service after June 30, 1967. No such retirement benefit shall exceed one hundred percent of the member's average compensation earned during the average of the member's three highest consecutive years of service preceding the date of retirement. In addition, if the member has attained age fifty, his retirement benefit shall be increased by one-half of one percent for each year of service over twenty-five.

(2) If the member has not worked an hour of service after December 31, 1995, at any time after twenty years of service as a member of the fire department, the last two of which shall be consecutive, a member may elect to retire on a service pension upon application to the board of trustees, and shall receive as a pension the benefits provided under Subparagraph (1)(a) of this Subsection, but shall not be entitled to receive benefits pursuant to Subparagraph (1)(b) of this Subsection.

C. Commencing January 1, 1976, any member or employee of the fire department covered by this Part shall be mandatorily retired upon attaining his or her seventieth birthday; however, no officer, member, or employee of the department shall be affected by any provisions of this Section until he has attained the minimum service requirement for retirement. Effective January 1, 1977, the mandatory retirement age shall be reduced from seventy to sixty-five years of age.

Amended by Acts 1954, No. 212, §1; Acts 1956, No. 444, §1; Acts 1967, No. 68, §1; Acts 1969, No. 120, §1; Acts 1971 No. 6, §§3, 6; Acts 1976, No. 608, §1, eff. Jan. 1, 1976; Redesignated from R.S. 33:2117 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 1035, §1, eff. June 29, 1995.



RS 11:3382 - Cost-of-living increases

§3382. Cost-of-living increases

A.(1) The board of trustees may use interest earnings on investments of the system in excess of normal requirements as determined by the actuary to provide an annual cost-of-living increase in benefits for retired members and widows of retired members in an amount not to exceed three percent of the original benefit. Such benefits shall be paid only when funds are available from this source, from funds appropriated for this purpose by the city of New Orleans, or from other sources designated for this purpose, and if approved by two-thirds of the entire board. Payments shall be made in such manner and in such amount as the board of trustees determines, based on funds available.

(2) In addition to the increase provided for in Paragraph (1) of this Subsection, the board may, if approved by two-thirds of the entire board, provide an annual cost-of-living increase to retired members and widows of retired members who are sixty-five years of age and older, in an amount not to exceed two percent of the original benefit.

B. The city of New Orleans shall annually appropriate an amount sufficient to pay the cost-of-living increases provided herein less any excess interest of the fund which may be available, and less any income produced under R.S. 22:343, 344, 345, 346, and 347 as provided herein. After January 1, 1978, all monies collected pursuant to R.S. 22:343, 344, 345, 346, and 347 shall be used to pay this cost-of-living increase for retired firefighters. Any surplus obtained from this two percent foreign insurance premium tax in excess of that used for the cost-of-living increase provided shall be placed in the general fund.

Added by Acts 1960, No. 41, §1. Amended by Acts 1969, No. 120, §1; Acts 1971, No. 7, §1; Acts 1972, No. 49, §1; Acts 1977, No. 551, §1, eff. Jan. 1, 1978; Acts 1981, No. 729, §1, eff. upon approval by New Orleans City Council; Redesignated from R.S. 33:2117.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2013, No. 234, §1, eff. June 12, 2013.



RS 11:3383 - Minimum pension for firefighters on retired list

§3383. Minimum pension for firefighters on retired list

A. Any other provision of law to the contrary notwithstanding, each firefighter on the retired list of the fire department and each surviving spouse of a member of the fire department shall receive a pension of not less than twelve hundred dollars per month.

B. The contributions now required by law to be paid into the fund by firefighters on the active list shall not be increased by reason of any provision of this Section.

Amended by Acts 1967, No. 68, §2; Acts 1969, No. 120, §1; Acts 1970, No. 168, §1; Acts 1979, No. 476, §1, eff. January 1, 1980; Redesignated from R.S. 33:2117.2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 863, §1, eff. June 28, 1995; Acts 1997, No. 607, §1; Acts 2007, No. 305, §1, eff. July 9, 2007.



RS 11:3384 - Firefighters employed after December 31, 1967; computation of benefits

§3384. Firefighters employed after December 31, 1967; computation of benefits

A.(1) Notwithstanding R.S. 11:3381, any firefighter who enters the employ of the fire department after December 31, 1967, and on or before December 31, 2014, who has reached the age of fifty years and who has not less than twelve years of service in the fire department, and who is a contributing member of this system, may retire upon his written application to the board setting forth at what time he desires to be retired, provided that, at the time so specified for his retirement, he shall have met the requirements as provided in this Section.

(2) Any firefighter who enters the employ of the fire department on or after January 1, 2015, and before August 15, 2016, who has reached the age of fifty-two years, who has not less than twelve years of service in the fire department, and who is a contributing member of this system may retire upon his written application to the board setting forth at what time he desires to be retired, if at the time so specified for his retirement he meets the requirements as provided in this Section.

(3) Any firefighter who enters the employ of the fire department on or after August 15, 2016, who has reached retirement age as defined in 42 U.S.C. 416(l)(1), hereinafter in this Part referred to as full retirement age, less ten years, who has not less than twelve years of service in the fire department, and who is a contributing member of this system may retire upon his written application to the board setting forth at what time he desires to be retired, if at the time so specified for his retirement he meets the requirements provided in this Section.

B.(1) If a firefighter employed by the fire department on or before December 31, 2014, has worked one or more hours of service after December 31, 1995, he shall receive a retirement benefit equal to two and one-half percent of his average compensation based on the five highest consecutive years of employment, multiplied by the number of years of creditable service. If the member continues to remain a member of the system beyond twelve years of service and such member attains the age of fifty, the retirement benefit for each year or portion of a year beyond twelve years of service and after age fifty shall be an amount equal to three and one-third percent of the average annual compensation for each year or portion of a year. If the member continues service beyond thirty years, the retirement benefit for each year or portion of a year beyond twelve years of service shall be an amount equal to three and one-third percent of the average annual compensation for each year or portion of a year. However, the retirement benefit shall not exceed a total of three and one-third percent each year. The service benefits of such firefighter shall not exceed one hundred percent of the average compensation earned during any five highest average consecutive years of service preceding retirement.

(2) A firefighter who enters the employ of the fire department on or after January 1, 2015, and before August 15, 2016, shall receive a retirement benefit equal to two and three-quarters percent of his average compensation, based on the five highest consecutive years of employment, multiplied by the number of years of creditable service. The service benefits of such firefighters shall not exceed one hundred percent of the average compensation earned during any five highest average consecutive years of service preceding retirement.

(3) A firefighter who enters the employ of the fire department on or after August 15, 2016, shall receive a retirement benefit equal to two and one-half percent of his average compensation, based on the five highest consecutive years of employment, multiplied by the number of years of creditable service. The service benefits of such firefighters shall not exceed one hundred percent of the average compensation earned during any five highest average consecutive years of service preceding retirement.

C. A firefighter who has not worked an hour of service after December 31, 1995, shall receive a retirement allowance equal to two and one-half percent of his average salary based on the highest five consecutive years multiplied by the number of years of creditable service, not to exceed seventy-five percent and further provided that in the case of those employees who remain in service beyond twelve years and who have reached the age of fifty-five years, the percentage shall be three percent for all years over twelve, with a maximum benefit of eighty percent.

D.(1) Any member who entered service after December 31, 1967, and on or before December 31, 2014, whose withdrawal from service occurs prior to the attainment of age fifty years and who shall at such time have completed at least twelve years of creditable service, shall remain a member of the retirement system, and in such case said member shall receive a service retirement beginning when he attains the age of fifty years.

(2) Any member who enters the employ of the fire department on or after January 1, 2015, and before August 15, 2016, whose withdrawal from service occurs prior to the attainment of fifty-two years of age and who shall at such time have completed at least twelve years of creditable service shall remain a member of the retirement system, and in such case the member shall receive a service retirement beginning when he attains fifty-two years of age.

(3)(a) Any member who enters the employ of the fire department on or after August 15, 2016, whose withdrawal from service occurs prior to the attainment of the full retirement age, less ten years and who at that time has completed at least twelve years of creditable service shall remain a member of the retirement system and receive a service retirement calculated as provided in Paragraph (B)(3) of this Section beginning when he attains the full retirement age, less ten years.

(b) If a member with twelve years of creditable service dies after withdrawal from service but prior to attaining the full retirement age, less ten years, his widow, child or children, or estate, as applicable, shall receive his accumulated contributions in a lump sum with interest credited thereto. If a member receiving benefits pursuant to Subparagraph (a) of this Paragraph dies, his spouse and children shall receive a benefit as provided in R.S. 11:3386(B)(2).

E. Any employee of the fire department who was employed before January 1, 1968, and who is a contributing member of this system, may elect to come under the provisions of this Part which applies to members of the fire department employed after December 31, 1967, provided that such election shall be submitted in writing to the board of trustees, and provided further that such member shall not be eligible for any benefits under this new system for at least four years after June 26, 1967, unless he will have attained the age of fifty years; in such event the employee shall be refunded that portion of his contributions to the old system which were derived from overtime earnings.

F. On account of each member who comes under the provisions of this Section applying to persons employed after December 31, 1967, either because of date of employment or due to election as provided herein, there shall be paid annually by the city and credited to the pension accumulation account a certain percentage of the earnable compensation of each member, to be known as the "normal contributions", and an additional percentage of this earnable compensation to be known as the "accrued liability contribution". The percentage rates of such contribution shall be fixed on the basis of the liabilities of the retirement system as shown by actuarial valuation.

G. All such contributions shall, in addition to the contributions made by the member, be invested in accordance with the laws set forth in this Part and shall be maintained in a fund separate from all other funds held for any other purpose. All retirements of members employed after December 31, 1967, or members who elect to come under the provisions of this Part shall be paid from this fund. The only withdrawals from the fund described in this Part are those withdrawals made necessary to pay the benefits granted herein.

H. Should the employee employed after December 31, 1967, die before having served twelve years, and not be on a disability pension or retirement, his named beneficiary will be entitled to benefits under R.S. 11:3378(A)(1) and (2) and (B), provided there is no refund of his contributions.

Added by Acts 1967, No. 68, §3. Amended by Acts 1969, No. 120, §1; Acts 1971, No. 6, §4; Redesignated from R.S. 33:2117.3 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 449, §1, eff. June 9, 1993; Acts 1995, No. 1035, §1, eff. June 29, 1995; Acts 1997, No. 607, §1; Acts 1999, No. 814, §1; Acts 2007, No. 304, §1; Acts 2008, No. 452, §1, eff. July 1, 2008; Acts 2008, No. 501, §1, eff. June 25, 2008; Acts 2013, No. 296, §1, eff. July 1, 2013; Acts 2013, No. 298, §1, eff. July 1, 2013; Acts 2014, No. 813, §1, eff. Jan. 1, 2015; Acts 2016, No. 651, §1, eff. Aug. 15, 2016.

NOTE: See Acts 2013, Nos. 296, §2 and 298, §2, regarding calculation of benefits for persons retiring or entering DROP from July 1, 2013 through June 30, 2014.



RS 11:3385 - Persons employed after December 31, 1967; options

§3385. Persons employed after December 31, 1967; options

A. Any member employed after December 31, 1967, or any member employed before January 1, 1968, who elects to come under provisions of this Part which apply to members of the fire department employed after December 31, 1967, may elect to receive his benefit in a retirement allowance payable throughout life, or he may elect to receive the actuarial equivalent, at the date of retirement, of his retirement allowance in a reduced retirement allowance payable throughout life, with the provision that:

Option 1. If he dies before he has received in annuity payments the present value of his member's annuity as it was at the time of his retirement, the balance shall be paid to his legal representatives or to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees; or

Option 2. Upon his death, his reduced retirement allowance shall be continued throughout the life of and paid to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees at the time of his retirement; or

Option 3. Upon his death, one-half of his reduced retirement allowance shall be continued throughout the life and paid to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees at the time of his retirement; or

Option 4. Some other benefit or benefits shall be paid either to the member or to such person or persons as he shall nominate; provided such other benefit or benefits, together with the reduced retirement allowance, shall be certified by the actuary to be of equivalent actuarial value to his retirement allowance, and approved by the board of trustees.

B.(1) Any such member who is eligible for retirement at the time of his death, and who leaves a surviving spouse, shall be deemed to have exercised automatically option 2 benefits for the benefit of his surviving spouse, who shall be paid option 2 settlement benefits just as though the member had retired and elected option 2 prior to his death.

(2) Should any member be killed in line of duty his widow shall be paid a benefit equal to the amount which would have been payable had he continued in service for the remainder of a period of twenty years from the date of his employment at the same rate of salary and elected to retire under option 2 hereof with no reduction for age at the date of retirement; such option 2 shall be based on his age and the age of his widow at the date of death.

Added by Acts 1971, No. 6, §5; Redesignated from R.S. 33:2117.4 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2007, No. 304, §1.



RS 11:3385.1 - Deferred Retirement Option Plan

§3385.1. Deferred Retirement Option Plan

A.(1) As used in this Section the term "DROP account" shall mean the notional account maintained and reconciled for recordkeeping purposes under the Deferred Retirement Option Plan as an ancillary payment option.

(2) In lieu of terminating employment and accepting a service retirement allowance under R.S. 11:3381 and 3384, any member of this system who has not less than twelve years of creditable service in this system and who is eligible to receive a service retirement benefit may elect to participate in the Deferred Retirement Option Plan and defer the receipt of benefits as an ancillary form of payment in accordance with the provisions of this Section.

B. For purposes of this Section, creditable service shall include service credit reciprocally recognized under R.S. 11:142, but for eligibility purposes only.

C. The participation period in the Deferred Retirement Option Plan shall not exceed sixty months and shall automatically terminate at the expiration of sixty months. A member may terminate his participation in the Deferred Retirement Option Plan at any time by written notification to the board of trustees.

D. A member may participate in the Deferred Retirement Option Plan only once.

E. Within a reasonable period of time after properly filing an application to participate in the Deferred Retirement Option Plan, neither employee nor employer contributions shall be payable on behalf of the member into the system during the participation period. Compensation and creditable service shall be determined on the effective date of commencement of participation in the Deferred Retirement Option Plan or as otherwise permitted under applicable law. During the participation period, a member is prohibited from accruing additional creditable service under the system.

F. A member who participates in the Deferred Retirement Option Plan shall not be eligible to receive a cost-of-living increase from the retirement system while participating and shall not be eligible until his employment which makes him eligible to be a member of this system has been terminated for at least one full year.

G. During the participation period, the monthly retirement benefit that would have been payable from this system, had the member elected to cease employment and receive a service retirement allowance, shall be credited to the DROP account. The member's DROP account shall at all times, until distributed in its entirety, be subject to the annual benefit limitations under Internal Revenue Code Section 415(b) and applicable Treasury Regulations as applied to governmental plans.

H.(1) During the participation period, or until termination of employment, if earlier, the member's DROP account shall not be subject to any fees, charges, or similar expenses of any kind for any purpose nor shall the DROP account accrue or earn any interest or earnings of any kind during such period of participation.

(2)(a) Beginning January 1, 2015, and continuing each year thereafter, upon expiration of the participation period or termination of employment, if earlier, and each year until the member's DROP account is distributed in its entirety, interest shall be allocated annually to all member DROP accounts based on a five-year rolling average of the composite rate of return of the pension fund as determined by the system actuary, less an administrative fee as determined by the board of trustees. Prior to January 1, 201 5, interest shall be allocated each year based on the one-year composite rate of return of the pension fund, less an administrative fee determined by the board of trustees, not to exceed two percent. The balance of a member's DROP account shall not be diminished or impaired, except as otherwise provided in Subparagraph (c) of this Paragraph.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, upon expiration of the participation period or termination of employment if earlier, a member's DROP account shall be placed in liquid asset money market investments at the discretion of the board of trustees. The DROP account shall be credited with interest at the actual rate of return earned on such money market investments.

(c) Notwithstanding the provisions of Subparagraph (a) or (b) of this Paragraph, if a member participating in the Deferred Retirement Option Plan on or after January 1, 2016, upon expiration of the participation period or termination of employment if earlier, makes an irrevocable written election to waive the guarantees contained in Subparagraphs (a) and (b) of this Paragraph and to authorize the fund to debit his DROP account if the fund's investment portfolio experiences a negative earning rate and to permanently reduce the value of his DROP account if the fund assets are devalued by a negative earning rate, that member's DROP account may earn interest at a rate based on a five-year rolling average of the composite rate of return of the fund's investment portfolio as determined by the actuary, less a two percent administrative fee assessed by the board of trustees.

I. At any time after termination of employment and after filing an application on a form acceptable by the board of trustees, a member who participated in the Deferred Retirement Option Plan may elect to receive, in addition to other applicable benefits, withdrawals from his DROP account plus any interest earned less any administrative fees established by the board of trustees, in any form of payment approved by the board of trustees. The board of trustees shall distribute the member's monthly benefits and DROP account withdrawals within a reasonable period of time after receipt of the written request.

J. If a member dies before distribution of his DROP account is made in its entirety, the member's named beneficiary may elect to receive the balance of the member's DROP account in any form of payment approved by the board of trustees in addition to any normal survivor benefits payable to survivors of retirees under this retirement system. If there is no valid designation of a beneficiary, the member's DROP account shall be distributed in any form of payment approved by the board of trustees to the following individuals in the following order:

(1) The surviving spouse.

(2) The surviving child or children, to be shared equally.

(3) The surviving parents.

(4) The deceased member's estate.

K.(1) After commencement of the participation period, the member may change the distribution option originally selected or the beneficiary designated pursuant to R.S. 11:3385 only as provided by the laws or rules of the system.

(2) The member may change the beneficiary designated to receive the balance of the member's DROP account at any time by filing a beneficiary designation in writing on a form acceptable to the board of trustees.

L. Upon termination of participation in the plan but not employment, credits to the DROP account shall cease, and no retirement benefits shall be paid to the member until employment is terminated. No payment shall be made based on credits in the account until employment is terminated. During such period of continued employment, employer and employee contributions shall resume, and the member shall accrue additional creditable service and an additional retirement benefit based solely on any additional service rendered since termination of participation in the Deferred Retirement Option Plan, using the normal method of computation of the benefits, as permitted under applicable law or the administrative code adopted by the board, subject to the following:

(1) If the member's period of additional service is less than his average compensation period at the commencement of participation in the Deferred Retirement Option Plan, the average compensation figure used to calculate the additional benefit shall be that used to calculate his original benefit. If his period of additional service is equal to or longer than his average compensation period at the commencement of participation in the Deferred Retirement Option Plan, the average compensation figure used to calculate the additional benefit shall be based on his compensation during the period of additional service.

(2) Both the distribution option originally selected and the beneficiary designated pursuant to R.S. 11:3385 when the member commenced participation in the Deferred Retirement Option Plan shall apply to any additional benefits accrued based on additional creditable service earned. If the beneficiary designated pursuant to R.S. 11:3385 predeceases the member, the member shall designate a new beneficiary for any additional benefits accrued.

(3) If the member is found by the board to have a disability pursuant to R.S. 11:3376, the board's service-connected disability determination shall apply to all benefits paid to and accrued by the member based on all creditable service rendered as a member and to the DROP account.

(4)(a) The additional benefit shall not exceed an amount which, when combined with the original benefit, equals one hundred percent of the average of any three highest consecutive years of compensation earned by a member electing to retire under the old system both during participation and after leaving the Deferred Retirement Option Plan.

(b) The additional benefit shall not exceed an amount which, when combined with the original benefit, equals one hundred percent of the average of any four highest consecutive years of compensation earned by a member retiring under the new system with an average compensation period of four years, both during participation and after leaving the Deferred Retirement Option Plan.

(c) For any member whose average compensation period is longer than four years, the additional benefit shall not exceed an amount which, when combined with the original benefit, equals one hundred percent of the average of the highest consecutive months of compensation for any period equal to the average compensation period applicable when the member entered the Deferred Retirement Option Plan, both during participation and after leaving the Deferred Retirement Option Plan.

M. In lieu of terminating employment and accepting a service retirement allowance under R.S. 11:3381 and 3384, any member of this system who has not less than twelve years of creditable service in this system, and who is eligible to receive a service retirement benefit, may elect to participate in the Deferred Retirement Option Plan on a retroactive basis, and receive a lump-sum benefit of up to five years, based upon the value of the pension benefit on the retroactive date selected.

N. Notwithstanding any other provision of law to the contrary, a member electing to participate in the Deferred Retirement Option Plan provided by this Section shall not be eligible to receive an initial lump-sum benefit as set forth in R.S. 11:3385.2.

O. Any appeal of a determination made pursuant to the provisions of this Section shall be lodged and conducted pursuant to the laws and rules of the system.

Acts 1995, No. 1035, §1, eff. June 29, 1995; Acts 1997, No. 607, §1; Acts 1999, No. 1377, §1; Acts 2003, No. 782, §1, eff. June 27, 2003; Acts 2003, No. 1104, §1, eff. July 2, 2003; Acts 2003, No. 1110, §1; Acts 2004, No. 609, §1, eff. July 5, 2004; Acts 2007, No. 304, §1; Acts 2008, No. 834, §1; Acts 2013, No. 296, §1, eff. July 1, 2013; Acts 2013, No. 298, §1, eff. July 1, 2013; Acts 2014, No. 608, §1; Acts 2014, No. 811, §4, eff. June 23, 2014; Acts 2016, No. 652, §1, eff. June 17, 2016.

NOTE: See Acts 2013, Nos. 296, §2 and 298, §2, regarding calculation of benefits for persons retiring or entering DROP from July 1, 2013 through June 30, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3385.2 - Initial lump sum benefit option

§3385.2. Initial lump sum benefit option

A. Upon application for retirement, a member may elect to receive the actuarial equivalent of his retirement benefit as a reduced monthly benefit payable for life, plus an initial lump sum benefit. The amount of the initial lump sum benefit, as determined by the member, shall not exceed an amount equal to the member's normal retirement benefit times sixty.

B. The member's monthly retirement will be actuarially reduced based on the lump sum amount withdrawn and the member's age at retirement. The initial benefit, together with the member's reduced normal retirement benefit must be actuarially equivalent to the member's normal retirement benefit as set forth in R.S. 11:3384.

C. Cost-of-living adjustments granted by the board of trustees to retirees who elect to receive a reduced retirement benefit and an initial lump sum benefit shall be based only on the reduced retirement benefit and shall not be based on the initial lump sum benefit.

Acts 1999, No. 1377, §1; Acts 2003, No. 1110, §1.



RS 11:3386 - Vested rights and benefits

§3386. Vested rights and benefits

A. Any member employed by the fire department on or before December 31, 2014, whose withdrawal from service occurs prior to the attainment of age fifty years and who shall at such time have completed at least twelve years but less than twenty of creditable service shall remain a member of the pension and relief fund, and, in such a case, the member shall receive a service retirement benefit beginning when he attains the age of fifty years, provided the member has not withdrawn his accumulated contributions. The retirement benefit to be paid shall be two and one-half percent of average compensation during the best year of service preceding the date of withdrawal from service for each year of credited service. If the member dies after withdrawal from service but prior to attaining age fifty but having twelve years credited service, his widow and/or children and/or survivors shall be entitled to receive his accumulated contributions in a lump sum with interest credited thereto. If the member receiving benefits under this Subsection dies, his surviving widow shall receive the minimum benefit as set forth in R.S. 11:3383. If the member receiving benefits under this Subsection dies leaving a widow and children under the age of eighteen, then the widow and children under eighteen years of age shall receive the minimum benefit as set forth in R.S. 11:3383 equally divided between them. When the children of the member attain the age of eighteen or become married while receiving benefits under this Subsection, the benefits they are receiving shall be paid to the widow of the member.

B.(1) Any member who enters the employ of the fire department on or after January 1, 2015, and before August 15, 2016, whose withdrawal from service occurs prior to the attainment of fifty-two years of age and who shall at such time have completed at least twelve years but less than twenty years of creditable service shall remain a member of the pension and relief fund, and, in such a case, said member shall receive a service retirement benefit beginning when he attains fifty-two years of age, provided such member has not withdrawn his accumulated contributions. The retirement benefit to be paid shall be two and one-half percent of average compensation during the best year of service preceding the date of withdrawal from service for each year of credited service. If the member dies after withdrawal from service but prior to attaining age fifty-two but having twelve years credited service, his widow, child or children, or estate, as applicable, shall be entitled to receive his accumulated contributions in a lump sum with interest credited thereto.

(2) If the member receiving benefits under this Subsection or R.S. 11:3384(D)(3)(a) dies, his surviving widow shall receive the minimum benefit as set forth in R.S. 11:3383. If the member receiving benefits under this Subsection or R.S. 11:3384(D)(3)(a) dies leaving a widow and children under the age of eighteen, then the widow and children under eighteen years of age shall receive the minimum benefit as set forth in R.S. 11:3383 equally divided between them. When the children of the member attain the age of eighteen or become married while receiving benefits under this Subsection, the benefits they are receiving shall be paid to the widow of the member.

Added by Acts 1981, No. 630, §1, eff. upon approval by New Orleans City Council; Redesignated from R.S. 33:2117.5 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 503, §1; Acts 2014, No. 813, §1, eff. Jan. 1, 2015; Acts 2016, No. 651, §1, eff. Aug. 15, 2016.



RS 11:3387 - Record of retired firefighters

§3387. Record of retired firefighters

There shall be kept in the office of the board of trustees by the secretary-treasurer, a book to be known as the "list of retired firefighters." This book shall give a full and complete history and record of the action of the board of trustees in retiring any person under this Part. The records shall give names, date of joining the department, date of retirement, and the reason thereof, if any, and all persons retired.

Amended by Acts 1969, No. 120, §1; Redesignated from R.S. 33:2118 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3388 - Application for pension by dependents; proof required

§3388. Application for pension by dependents; proof required

When the widow or children or widowed mother is entitled to a pension provided by this Part, the widow or children or widowed mother shall make application to the board of trustees through the secretary-treasurer of such board, on a form to be provided by the board of trustees. Accompanying such application shall be the proof of the marriage of the deceased to the widow claimant, such proof to be established by the marriage certificate or other competent evidence. Proof of births of the children shall be shown by the baptismal or the board of health certificates. The proof of widowhood of a mother shall be shown by the affidavit of the mother or disinterested persons. All applications and proof shall be retained in the custody of the board. The secretary-treasurer shall register notice of applications and the board's action thereon in his office and shall register all beneficiaries as pensioners of the fund.

Amended by Acts 1969, No. 120, §1; Redesignated from R.S. 33:2119 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3389 - Exemption of pension and other rights from levy and other process

§3389. Exemption of pension and other rights from levy and other process

The right of a person to a pension, an annuity, a retirement allowance, or to the return of contributions; the pension, annuity, or retirement allowance itself; any optional benefit or any other right accrued or accruing to any person under the provisions of this Part; and the moneys in the various funds created by this Part are exempt from any state or municipal tax and all state income tax, and exempt from levy and sale, garnishment, attachment, or any other process whatsoever, except as provided in R.S. 11:292, and shall be unassignable except as otherwise specifically provided in this Part. The fund shall be sacredly held, kept, and secured and distributed for the purpose of pensioning the persons named in this Part and for the payment of death benefits and for no other purpose whatsoever.

Amended by Acts 1969, No. 120, §1; Acts 1977, No. 640, §1; Redesignated from R.S. 33:2120 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:3390 - Beneficiaries

§3390. Beneficiaries

For the purposes of this Part, whenever reference is made to gender, the masculine shall include the feminine, the feminine shall include the masculine, and in particular with reference to Sections 3363, 3378, 3379, 3385, and 3388 without limiting the generality of the above, whenever reference is made to widows of members of the fire department, it shall also apply to widowers of said members.

Added by Acts 1978, No. 582, §1, eff. July 12, 1978; Redesignated from R.S. 33:2121 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3391 - Purchase of service credit; conversion of sick and annual leave

§3391. Purchase of service credit; conversion of sick and annual leave

A. Notwithstanding any provision of law to the contrary, any member of the fund who has credit in the fund for at least five years of service shall be eligible to purchase credit for up to five years of service credit provided that he shall apply to the fund for such credit on or before termination of employment, and pay to the fund the greater of the amount calculated in accordance with the actuarial cost provisions of R.S. 11:158 or the employee and employer contributions plus interest based on the member's current salary, which completely offsets the increase in accrued liability of the fund resulting from the receipt of the credit by the member. No service credit shall be given to the member until or unless such amount is paid in full. Any credit purchased pursuant to this Section shall be used solely for calculation of benefits and not for eligibility purposes.

B. Notwithstanding any provision of law to the contrary, at retirement a member may convert to retirement credit any sick and annual leave remaining to his credit. Any member electing to exercise the option granted by this Subsection shall file a written notice of such election with the board of trustees at any time prior to retirement. Accumulated sick and annual leave shall convert to retirement credit through the sick and annual leave conversions provided by the New Orleans Civil Service Commission rules and the fund's pension regulations as provided in the Louisiana Administrative Code or statutes enabling the fund.

Acts 2008, No. 498, §1; Acts 2016, No. 653, §1, eff. June 17, 2016.



RS 11:3401 - Fireman's pension and relief fund of the parish of Ouachita; creation

PART XIV. FIREMAN'S PENSION AND RELIEF FUND

FOR FIRE PROTECTION DISTRICT NO. ONE OF

THE PARISH OF OUACHITA

§3401. Fireman's pension and relief fund of the parish of Ouachita; creation

There is hereby created a fireman's pension and relief fund for Fire Protection District No. One of the parish of Ouachita, state of Louisiana and a public corporation to be known as the Board of Trustees of the Fireman's Pension and Relief Fund of the parish of Ouachita, Louisiana, which corporation shall be vested with the power to administer the fund herein provided for, to sue and be sued, to buy and sell securities for investment of the surplus monies of the fund, to allow disability payments and pensions as hereinafter set forth, to employ necessary clerical and professional services and fix the compensation of same.

Designated from Acts 1968, No. 31, §1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3402 - Composition of the fund

§3402. Composition of the fund

From July 31, 1968, all funds, monies, proceeds and revenues hereafter provided for shall constitute and be "The Fireman's Pension and Relief Fund for Fire Protection District No. One of the Parish of Ouachita, State of Louisiana", for the pensioning of members with disabilities, members who are superannuated, and/or retired employees of Fire Protection District No. One of the parish of Ouachita, state of Louisiana, and their widows and/or orphans, and for the relief and aid of any employee of said Fire Protection District No. One in case of temporary disability.

Designated from Acts 1968, No. 31, §3 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3403 - Control and management

§3403. Control and management

The fund as above constituted and established shall be controlled, managed and administered by the board of trustees herein provided for.

Designated from Acts 1968, No. 31, §4 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3404 - Board of directors; composition

§3404. Board of directors; composition

The board of trustees shall be composed of eight members, as follows:

(1) One member of the board of commissioners of Fire Protection District No. One to be chosen and appointed by the board of commissioners, who shall serve as president of the board of trustees.

(2) The Fire Chief of Fire Protection District No. One, who shall serve as vice president of the board.

(3) A person, who may be an individual not in the employ of Fire Protection District No. One, or a banking institution, who shall serve as treasurer of the board.

(4) Four employees of Fire Protection District No. One, all of whom must be eligible for ultimate participation in the fund herein created, one member to be selected from each of the following ranks: private, operator, driver, and captain.

(5) One member who is drawing benefits, who shall be elected by other members who are drawing benefits; however, if only one member is receiving benefits, he shall automatically serve as a board member but will not be counted in the quorum.

(6) The treasurer and the four members of the board of trustees described in Paragraph (4) shall be elected by secret ballot for a one-year term at an election to first be held within fifteen days after July 31, 1968, and annually thereafter. Only active employees of Fire Protection District No. One eligible for ultimate participation in this plan shall be allowed to vote at such election. In case of a vacancy in this class of board members, a special election shall be held within thirty days thereof to fill such vacancy.

(7) The president of the board shall vote in case of a tie. The board of trustees shall select one of its members to act in the capacity of secretary of the board.

Designated from Acts 1977, No. 288, §1, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3405 - Board of directors; duties; meetings

§3405. Board of directors; duties; meetings

A.(1) The board of trustees shall have exclusive control and management of the fireman's pension and relief fund and shall make all necessary and pertinent rules and regulations for the proper administration of said fund; it shall hear and decide on all applications for benefits under this fund, and its decisions on such applications shall not be subject to review and reversal except by said board or upon filing of suit in any court of competent jurisdiction. All rules and regulations adopted by the board of trustees shall, within thirty days after their adoption, be posted on the bulletin boards provided for that purpose in each of the fire houses located within the limits of Fire Protection District No. One of the parish of Ouachita, Louisiana.

(2) The board shall meet quarterly and a special meeting shall be called on forty-eight hours notice by the president at the request of any three members. Three members shall constitute a quorum.

B. The board of trustees shall have the power and it shall be its duty to:

(1) Make all rules and regulations necessary to the proper conduct of the business of the fund under the provisions of the law of this state.

(2) Retain such legal, medical, clerical, investment advisory or other services as may be necessary for the conduct of the affairs of the fund, and make compensation for such services.

(3) Accept or reject for membership and ultimate participation in the fund all new employees of Fire Protection District No. One. Each applicant for membership and ultimate participation in the fund shall file with the board a written application, upon a form prescribed by the board, at the time of his employment. After considering the written application and the results of a medical examination, which the board may require of the applicant if it deems necessary, the board shall either accept or reject the applicant for membership and ultimate participation in the fund within thirty days from the date his application is filed with the board.

(4) Cause such amounts as may be prescribed by law to be deducted from the salaries of the active participants in the fund, and be paid into the treasury of the fund.

(5) Certify to the levying authority provided by law the amount of revenues required and provided for, and cause same to be collected through the proper local agencies.

(6) Cause the examination of every disability pensioner or beneficiary as often as the board deems necessary, but at least once a year.

(7) Keep all necessary records of its meetings and proceedings.

(8) Annually, at the close of the fiscal year, cause to be posted in each station house a recapitulation of the fund, prepared by an independent certified public accountant, showing the number of pensioners, amount of disbursements, revenues received and present condition and manner of investment of said funds.

(9) Keep a book to be known as the List of Retired Firemen. This book shall give a full and complete record of the action of the board of trustees in retiring or pensioning all persons under this Part, showing the names, date of removal from active service, and the reason for such action. Decisions by the board shall be reviewable only by a court of competent jurisdiction.

Designated from Acts 1968, No. 31, §§5, 6 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3406 - Salary deductions paid into the fund; contributions by the city

§3406. Salary deductions paid into the fund; contributions by the city

The fireman's pension and relief fund shall consist of the following:

(1) All rewards, gifts, gratuities, donations, proceeds of plays, carnivals, dances, exhibitions, benefits, shows, games, or other monies or emoluments that may be paid or given for or on account of extraordinary service of said Fire Protection District No. One, except when given to an individual member or given to endow a medal or other permanent award, shall be paid into the pension and relief fund.

(2) The proceeds of the sale of condemned property owned and used by the Fire Protection District No. One shall be paid into the pension and relief fund, except when used as trade-in on new equipment.

(3) A percentage of the gross wages of all employees of Fire Protection District No. One who are eligible for participation in the benefits of this fund shall be deducted from their respective wages monthly and paid into said fund. The amounts to be deducted and paid into the fund shall be an amount equal to eight and one-half percent of gross wages. The deductions provided for in this Paragraph shall be made not only from wages paid the employees by the fire protection district, but also from wages, longevity, and incentive pay made to the employee by the state of Louisiana.

(4) The parish of Ouachita is authorized and directed to appropriate and pay out of the annual revenue of the ad valorem tax and state insurance rebate to the said parish of Ouachita into the fireman's pension and relief fund a sum equal to the monthly deductions from the firemen's salaries, said payment to be paid into such fund monthly.

(5) The parish of Ouachita shall pay out of the annual revenues of the surplus millage tax of Fire Protection District No. One into the fireman's pension and relief fund annually, at the beginning of the fiscal year, an amount equivalent to the amount of such deficit as may result, occur or appear in the operation of said fund for the preceding year at the close of such fiscal year, considering the receipts and revenues accruing for such year to the said fund under Paragraphs (1), (2), (3), and (4), of this Section, as against disbursements for such year made under the provisions of this fireman's pension and relief fund.

Designated from Acts 1968, No. 31, §7 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3407 - Fiscal affairs of the fund; investment

§3407. Fiscal affairs of the fund; investment

The board of trustees may at any time, after considering the probable current demands upon such fund, determine what portion of said fund may be safely withdrawn from the current cash account for investment and, having so determined, invest the same in the manner hereinafter authorized, and all proceedings of the board of trustees relating thereto shall be entered upon its records. In acquiring, investing, reinvesting, exchanging, retaining, selling and managing fund property, the board of trustees shall exercise such skill and care as a man of ordinary prudence, discretion, and intelligence would exercise in the management of his own affairs, not in regard to speculation, but in regard to the permanent disposition of his funds, considering the probable income as well as the probable safety of his capital. Within the limitations of the foregoing standard, the board of trustees is authorized to acquire and retain every kind of property and every kind of investment. All income from such investment shall be and become a part of said firemen's pension and relief fund. All such property shall be deposited with the treasurer of the board of trustees, and the receipt therefor filed in the record books.

Designated from Acts 1968, No. 31, §8 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3408 - Exemption from seizure and attachment

§3408. Exemption from seizure and attachment

Except as provided in R.S. 11:292, no portion of the fireman's pension and relief fund, before or after its order for distribution is issued by the board of trustees to the person or persons entitled thereto under the provisions of this Part, shall be held, seized, taken, subjected to, detained, or levied upon, by virtue of any attachment, garnishment, execution, injunction, writ, order, decree, or any other process whatsoever, issued out of or by any court of this state, for the payment or satisfaction, in whole or in part, of any debt, damage, demand, claim, judgment, or decree against any beneficiary of such fund, but shall be exempt therefrom. The fund shall be kept, held, and distributed solely for the purposes named in this Part and for no other purposes whatsoever.

Designated from Acts 1968, No. 31, §9 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:3409 - Payments to be reduced when funds are insufficient

§3409. Payments to be reduced when funds are insufficient

If at any time there shall not be sufficient funds in such fireman's pension and relief fund subject to disbursements to pay each person entitled to the benefits thereof, the full amount per month as herein provided, then such monthly payment or payments shall be made pro rata to each beneficiary until the said fund shall have been replenished sufficiently to resume payment in full to each of said beneficiaries. Deficits to each beneficiary shall be paid when said fund has been replenished sufficiently to make these back payments.

Designated from Acts 1968, No. 31, §10 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3410 - Pensions and benefits

§3410. Pensions and benefits

Pensions and benefits shall be as follows:

(1) Any employee of Fire Protection District No. One, while in active service and an active member of the Ouachita Parish Firemen's Pension and Relief Fund, shall earn benefits of two percent for each year of service up to and including twenty years. However, beginning in his twenty-first year, he shall earn benefits of three percent for each year of service between twenty years and including his thirtieth year. No member of said pension fund shall receive a sum greater than seventy percent of his salary, regardless of the number of years of service.

(2) If any employee of Fire Protection District No. One, while in the active service of said fire protection district, is found by the board of trustees to be totally physically or mentally disabled for service in said fire protection district by reason of service in said fire protection district, he shall receive a benefit monthly from the fund so long as such disability shall continue or until he becomes eligible for retirement on service basis, whichever is sooner. He shall receive a sum which shall be equal to forty percent of the average salary earned by him during his five highest paid years of service, unless, however, he had served in said district for more than twenty years, in which case he shall receive benefits in accordance with Paragraph (1) of this Section.

(3) If any employee of said fire protection district, while in the active service, is found by the board of trustees to be totally physically or mentally disabled for service in said fire protection district by reason of injury occurring while in gainful employ of some person or firm, he shall receive monthly from the fund so long as such disability shall continue, a sum of not less than two hundred dollars a month; provided however, if said member has earned enough time at two percent per year to receive more than two hundred dollars per month, he shall be paid in accordance with Paragraph (1) of this Section.

(4) Any employee of said fire protection district who served in said district for a period of twenty years, upon making proper written application to the board of trustees requesting it, shall be retired from service in said fire protection district. But he shall not be eligible to receive any benefits for five years, after the date of retirement, at which time he shall be paid a monthly sum equal to forty percent of the average monthly salary earned by him during the three highest paid years since such member has been in the active service of the fire protection district or three hundred dollars per month, whichever is greater. As an incentive to encourage an employee to continue to work after he has completed twenty years of service, Fire Protection District No. One is hereby authorized to increase such employee's pay twenty-five dollars per month each year for as long as he continues to work for Fire Protection District No. One. No employee shall be compelled by the board of trustees to retire from active service in Fire Protection District No. One because of age, length of service, physical disability, or infirmity. It is the intent of this Part that no employee may receive any benefits, except in case of disability, until twenty-five years after his first date of employment has passed.

(5) After any employee of Fire Protection District No. One shall have been retired upon pension by reason of disability, the board of trustees shall have the right at any time to cause the employee with a disability to be brought before it and again examined by the parish physician and/or other competent physicians and surgeons, to be selected by it, and also to examine other witnesses for the purpose of discovering whether the disability to perform the duties of the position held at the time of his removal from active service yet continues, and whether the retired member should be continued on the disability roll, but the employee with a disability shall remain upon the disability roll until reinstated in the active service of the fire protection district. The member with a disability shall be entitled to notice and to be present at the hearing of any evidence, and shall be permitted to propound any questions pertinent or relevant to the matter, and also shall have the right to introduce upon his own behalf any competent evidence he may see fit. All witnesses so produced shall be examined under oath. The decision of the board of trustees shall be final and conclusive, and no appeal shall be allowed therefrom, nor shall the same be subject to review except by the board of trustees or upon proper application to the courts.

(6) Should any active or retired member die, his widow, as defined in Paragraph (7) of this Section, shall receive the sum of three hundred dollars per month during the period of her widowhood; should there be no widow, or should his widow subsequently die, and there are lawful surviving children under eighteen years of age and not married, then they shall receive the sum of three hundred dollars per month, to be divided between them equally, for their support or education until the youngest child reaches eighteen years of age. Any widow receiving benefits under this Part who remarries shall forfeit all rights and benefits whatsoever from date of remarriage. Any child receiving benefits under this Part who marries shall forfeit all rights and benefits from the date of marriage.

(7) In payment of benefits to widows, the term "widow" shall mean the lawfully married spouse of any member from whom there has not been obtained a judicial separation of bed and board or divorce at the time of the member's death. Should any member marry after taking retirement or disability benefits, then this fund shall not be responsible for any benefits whatsoever to such widow.

(8) If any active member having no wife nor eligible children under eighteen years of age, he shall have the privilege of naming a beneficiary. Upon the death of said member, the board of trustees shall pay to the beneficiary an amount equal to the amount paid into the fund by the member, excluding all interest accumulated from said amount. If no beneficiary is named, the board of trustees is directed to defray the burial expense of the deceased, with a sum equal to the amount paid into the fund by the member, said amount not to exceed one thousand dollars.

(9) The benefits provided in this Part for minor children shall be paid to the qualified tutor or tutrix of said child, unless otherwise directed by the board.

(10) No employee of the fire protection district shall be paid any benefits whatever for any disability or retirement while he is receiving salary or wages from Fire Protection District No. One.

Designated from Acts 1968, No. 31, §11 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3411 - Separation from service

§3411. Separation from service

A. In the event an employee of Fire Protection District No. One becomes separated from the service in said fire protection district before having served as an employee of said district for five years, except as provided in R.S. 11:3410, his salary deductions shall not be returned to him. In the event the separated employee has served as an employee in the district for over five years at the time of his separation, except as provided in R.S. 11:3410, his salary deductions shall be returned to him, without interest.

B. "Leave of absence", as used herein, means any period of time or absence from regular duty on the fire department granted by the chief of the fire department, and while any member granted such absence does not receive his regular salary or wages from the Ouachita Parish Fire Protection District No. One.

C. Any member granted a leave of absence from the fire department for any reason whatsoever, and who refuses to pay dues during such leave, shall forfeit all rights and benefits hereunder during such leave and shall also have the amount of leave deducted from his service record.

D. If any employee of Fire Protection District No. One shall be discharged from the service for reasons of economy or reduction in the force due to no fault of said employee and later shall be reemployed by the fire protection district, he shall have the privilege of buying time from his first date of employment, provided, however, if said employee did not withdraw his payments for time already served, before his discharge, then he may buy time from date of discharge.

Designated from Acts 1968, No. 31, §12 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3412 - Military service credit; computation of length of service

§3412. Military service credit; computation of length of service

A. An employee of Fire Protection District No. One who is called from private life into military service of the United States or the state of Louisiana in time of war, peril, insurrection, flood, calamity, or other cause, may apply such military service time as service with the fire protection district for the purpose of retirement benefits under this Part, if such member actually was in the active service of Fire Protection District No. One prior to the commencement of his military service and if the member applies for reemployment with the fire protection district within ninety days after his release from such military service. All dues and benefits are waived during this period.

B. Time lost by an employee of Fire Protection District No. One on account of illness, injury, physical infirmity, or disability shall constitute service in Fire Protection District No. One and shall count as service toward earning the right to retirement benefits for the employee; however, time lost by an employee of Fire Protection District No. One, who is drawing benefits under R.S. 11:3410(3), shall not constitute serving in Fire Protection District No. One and shall not count as service toward earning the right to retirement benefits for the employee.

C. Time served prior to July 31, 1968 by employees in the active service of Fire Protection District No. One shall be considered as service in the said fire protection district for the retirement provisions of this Part.

Designated from Acts 1968, No. 31, §14 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3413 - Member participation

§3413. Member participation

The employees of Fire Protection District No. One, as used in this Firemen's Pension and Relief Fund Act, means every man actively in the employ of Fire Protection District No. One who is qualified as a classified employee under the state civil service system.

Designated from Acts 1968, No. 31, §13 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3414 - Authority to alienate property

§3414. Authority to alienate property

The board of trustees of the Fireman's Pension and Relief Fund of Ouachita Parish shall have, and the same is hereby granted to them, full power and authority to sell, mortgage, lease, let or otherwise alienate or dispose of any and all property, real or personal, tangible or intangible, which is now in the possession of or belongs to or shall become the property or come into the possession of the Fireman's Pension and Relief Fund of Ouachita Parish and/or the board of trustees, thereof; provided it does not disturb the benefits under the plan.

Designated from Acts 1968, No. 31, §15 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3431 - Firemen's pension and relief fund for the city of Shreveport; creation

PART XV. FIREMEN'S PENSION AND RELIEF FUND

FOR THE CITY OF SHREVEPORT

§3431. Firemen's pension and relief fund for the city of Shreveport; creation

From July 27, 1938, the assets, funds, monies, and properties presently constituting the Firemen's Pension and Relief Fund of the City of Shreveport, Louisiana, shall, together with the funds, proceeds, and revenues hereinafter provided for, constitute and be "The Firemen's Pension and Relief Fund of the City of Shreveport;" for the pensioning of members with disabilities, members who are superannuated, and/or retired members of the Fire Department of the City of Shreveport, operators of the alarm system, and their widows and/or orphans and for the relief and aid of members of the fire department in the case of temporary disability.

Designated from Acts 1938, No. 222, §1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3432 - Control and management

§3432. Control and management

That said fund as above constituted and established shall be controlled, managed and administered by a board of trustees as hereinafter provided for.

Designated from Acts 1938, No. 222, §2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3433 - Board of Trustees; composition

§3433. Board of Trustees; composition

A. The "Board of Trustees of the Firemen's Pension and Relief Fund of the city of Shreveport, Louisiana", shall be and is hereby created a corporate body politic and shall be composed of:

(1) The mayor of the city, who shall be ex officio president of the board.

(2) The director of finance of the city, who shall be ex officio treasurer thereof.

(3) The chief administrative officer of the city.

(4) The chief of the city fire department.

(5) Five members of the city fire department, who may be either active members who were merged with the statewide Firefighters' Retirement System on January 1, 1983 and have merger contracts with the city, or members who are retired from the department who are eligible for participation in the fund established by this Part.

B. The secretary of said board shall be chosen by a majority vote of the members of said board, and shall be elected for a two year term.

Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 133, §1.



RS 11:3434 - Members from fire departments; elections; qualifications to vote

§3434. Members from fire departments; elections; qualifications to vote

The five members to be selected under R.S. 11:3433(A)(5) shall be elected biennially on the last Monday in June in even-numbered years by secret ballot of the active and retired members of the city Fire Department, eligible for participation in the Fund established under this Part. In the event a vacancy should occur in the Board of Trustees among the members of the Board elected under R.S. 11:3433(A)(5), a special election shall be called by the Board within sixty days after the occurrence of such vacancy.

Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 133, §1.



RS 11:3435 - Treasurer; duties; bond

§3435. Treasurer; duties; bond

The said Commissioner of Finance shall be Treasurer of said Board of Trustees and custodian of all funds belonging to said Pension and Relief Fund; he shall deposit the funds in such depositories as may be designated by said Board and shall disburse funds belonging to said Pension and Relief Fund only upon warrant of the Secretary of said Board, countersigned by the President thereof. The official bond of the said Commissioner of Finance shall stand as and be security for the faithful performance, by the said Commissioner of Finance, of his duties as Treasurer of the said Board of Trustees, or in lieu thereof a valid bond in the sum of ten thousand dollars may be furnished. The premium shall be paid out of said Fund.

Designated from Acts 1938, No. 222, §5 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3436 - Board of directors; duties; meetings

§3436. Board of directors; duties; meetings

A. The said Board of Trustees shall have exclusive control and management of said Firemen's Pension and Relief Fund and shall make all necessary and pertinent rules and regulations for the proper administration of said fund not in conflict with the provisions of this Part; shall hear and decide all applications for benefits under this Part, and its decisions on such applications shall not be subject to review or reversal except by said Board, or upon certiorari to the Courts.

B. The said Board shall meet quarterly and a special meeting shall be called on forty-eight hours notice by the president at the request of any three members.

C. The said Board of Trustees shall have the power and it shall be its duty to:

(1) Make all rules and regulations necessary to the proper conduct of the business of the Fund under the provisions of the law.

(2) Retain such legal, medical, clerical or other services as may be necessary for the conduct of the affairs of the fund, and make compensation for such services.

(3) Cause such amounts as may be set forth in the law to be deducted from the salaries of the active participants in the Fund and paid into the Treasury of the Fund.

(4) Certify to the levying authority provided by the law the amount of revenues required and provided for and to cause same to be collected through the proper local agency.

(5) Cause the examination of every disability pensioner or beneficiary, at least once a year.

(6) Keep all necessary records of its meetings and proceedings.

(7) The said Board of Trustees shall annually at the close of the fiscal year cause to be posted in each station house a recapitulation of the Fund, prepared by an independent Certified Public Accountant, showing number of pensioners, amount of disbursements, revenues received and present condition and manner of investment of the said fund.

(8) Keep a book to be known as the List of Retired Firemen. Such book shall give a full and complete record of the action of the said Board of Trustees in retiring or pensioning all persons under this Part showing the names, date of entering the service of said Fire Department, date of removal from active service, and the reason for such action. The Board shall be a quasi-judicial body, and its action shall be reviewable only by writ of certiorari to the Courts.

Designated from Acts 1938, No. 222, §§6, 7(2) by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3437 - Secretary; duties; powers; salary

§3437. Secretary; duties; powers; salary

The Secretary of the said board of trustees shall keep in books provided for the purpose a full and complete record of all proceedings of the board of trustees, particularly with reference to investing of funds belonging to the said pension and relief fund as herein provided for, which proceedings shall be spread upon the minutes in full. He shall file and keep all correspondence of the board and shall perform such other duties as may be assigned him by the said board of trustees, including the preparation of warrants for the various disbursements from the said fund and the keeping of an accurate record thereof. The secretary shall receive a monthly salary payable out of said fund on his own warrant, which monthly salary shall be fixed by the board of trustees as it in its sole discretion deems proper.

Designated from Acts 1938, No. 222, §7(1) by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3438 - Salary deductions paid into the fund; contributions by the city

§3438. Salary deductions paid into the fund; contributions by the city

A. The said Firemen's Pension and Relief Fund shall consist of the following:

(1) All monies, funds, properties, real and personal, and assets now belonging to or due the presently existing Firemen's Pension and Relief Fund of the city of Shreveport.

(2) All and entire the annual proceeds of all license taxes imposed and collected by the City of Shreveport, from fire insurance companies and/or fire insurance agents doing business in the said City of Shreveport for carrying on such business. Said revenue shall be paid into said Fund by the collecting officer at the close of each fiscal year.

(3) The proceeds of the sale of condemned property owned and used by the said Fire Department shall be paid into said Pension and Relief Fund.

(4) All rewards, gifts or emoluments that may be paid or given for or on account of extraordinary service of said Fire Department, except when given to an individual member or given to endow a medal or other permanent award, shall be paid into said Pension and Relief Fund.

(5) Nine percent of the salary of all employees of the said fire department who are eligible for participation in the benefits of this fund shall be deducted from their respective salaries monthly and paid into the said fund.

(6) A sum equal with and identical to the funds assessed and collected from the members of the fund pursuant to Paragraph (5), above, said sum to be paid into the fund by the city of Shreveport, and said sum to be in addition to any other contributions made to the said fund by the city of Shreveport pursuant to any other provisions of this Section or any other law.

(7) The said City of Shreveport is by these presents authorized and directed to appropriate and pay-over out of the annual revenues of the general alimony tax of the City of Shreveport into the Firemen's Pension and Relief Fund of the City of Shreveport, annually at the beginning of the fiscal year, an amount or sum equivalent to the amount or sum of such deficit as may result, occur or appear in the operation of said fund for the preceding year at the close of such fiscal year, considering the receipts and revenues accruing for such year to the said Fund under Paragraphs (2), (3), (4), (5) and (6) of this Subsection as against the disbursements for such year made under the provisions of this Part.

B. Notwithstanding anything contained in Act 222 of 1938, as amended, any other law, or anything herein to the contrary, the following provisions shall apply to all employees of the Shreveport Fire Department who become members of this fund after July 11, 1977 and those persons with no more than ten years creditable service in the fund as of July 11, 1977 who elect to be governed by these provisions by applying to the board prior to June 30, 1978:

(1) Seven percent of the salary, including state supplemental pay and excluding overtime pay, of said employees shall be deducted from their respective salaries monthly and paid into the said fund.

(2) A sum equal to nine and seventy-seven one hundredths percent of the salary, including state supplemental pay and excluding overtime compensation, of all said employees shall be paid into the fund by the city of Shreveport.

(3) Retirement benefits for said members of the fund eligible therefor shall be as follows:

(a) Any member who has completed at least twenty years of creditable service, and who has been a member of this fund for at least one year, and has attained the age of fifty years or any member who has completed at least twelve years of creditable service, and who has been a member of this fund at least one year and has attained the age of fifty-five shall be entitled to retire from service and upon such retirement shall be paid a retirement allowance equal to two and one-half percent of his annual final compensation for his first ten years creditable service and three percent of his average final compensation for all creditable service over ten years multiplied by his years of creditable service not to exceed eighty-five percent of his final salary.

(b) Any member who has completed twenty or more years of creditable service, and at least one year of which shall be as a member of this fund, and who leaves employment covered by this fund before attaining age fifty shall be entitled to a retirement benefit beginning at age fifty.

(c) Any member who has completed twelve years creditable service, and at least one year of which shall be as a member of this fund, and who leaves employment covered by this fund before attaining age fifty-five shall be entitled to a retirement benefit beginning at age fifty-five.

(d) Upon returning to employment covered by this fund, retirement benefits shall cease and the employee and employer shall contribute to the fund towards creditable service.

(e) The member may not change the option which was selected under the first retirement computation.

(f) "Average final compensation", as used in this Paragraph, is defined as average annual earned compensation of an employee for any period of thirty-six successive or joined months of service as an employee during which the said earned compensation was the highest; in case of interruption of employment, the thirty-six month period shall be computed by joining employment periods immediately preceding and succeeding the interruption.

(g) Any member who terminates employment covered by this fund with less than twelve years creditable service shall be entitled to a refund of five-sevenths of the employee contribution without interest.

(4) Benefits shall be payable to survivors of a deceased member who dies before retirement as specified in the following:

(a) Any member who is killed in the line of duty and who leaves a surviving eligible widow, she shall be paid a monthly benefit equal to two-thirds of his final pay. If any member dies from a cause not in the line of duty and leaves a surviving eligible widow, she shall be paid a monthly benefit of three hundred dollars. If the surviving spouse of either a man killed in the line of duty or a man who dies not in the line of duty, remarries, such benefit shall cease. However, any widow who loses her benefit due to remarriage shall have her benefit reinitialized upon termination of her subsequent marriage. If any member dies before retirement but after meeting eligibility requirements and leaves a surviving eligible widow, she shall be paid a monthly benefit until she dies or remarries as though he had retired on the date of his death and elected Option 2, naming her as beneficiary.

(b) The surviving minor children of a deceased member who dies leaving one or more children under eighteen years of age shall be paid monthly benefits equal to seventy-five dollars per month for each child under age eighteen, not to exceed one hundred fifty dollars per month, provided that when the surviving children reach the age of eighteen the benefits shall cease, unless the child has an intellectual disability and is not able to earn his own living; provided further that any surviving child who graduates from high school and goes directly to college, shall have his benefits continued for the time he remains in college, not to exceed four years. If the deceased member was married and leaves surviving children under eighteen years of age but no surviving widow, the surviving children shall be paid monthly benefits equal to seventy-five dollars per month for each child, to be paid until such time as the youngest child reaches the age of eighteen years, provided that in the case of a child with an intellectual disability who is not able to earn a living, this benefit shall continue for life. Provided that any surviving child who graduates from high school and goes directly to college shall have his benefit continued for the time he remains in college, not to exceed four years.

(c) Should a member die before retirement and not be entitled to survivor's benefits, the amount of his accumulated contributions standing to the credit of his individual account shall be paid to his estate or to such person as he shall have nominated by written designation, duly executed and filed with the board of trustees.

(5)(a) Upon the application of a member to his employer, any member who has at least five years of creditable service may be retired by the board of trustees, not less than thirty and not more than ninety days next following the date of filing such application, on a disability retirement allowance, if the city physician, after a medical examination that certifies that he is physically incapacitated for the further performance of duty, that such incapacity is likely to be permanent, and that he should be retired.

(b) Upon retirement for disability, a member shall receive a retirement allowance if he has attained the age of fifty years; otherwise he shall receive a disability benefit that shall be computed as follows: In the case of total disability of any member resulting from injury received in the line of duty, even though he has less than five years of creditable service, a monthly pension of sixty percent of the salary being received at the time of disability shall be paid to the employee with a disability. Any member of the system who has acquired a disability or incapacitating condition because of continued illness or as the result of any injury received, even though not in the line of duty, and who has five years of creditable service, but is not eligible for retirement, may apply for retirement under the provision of this Section.

(c) The applicant shall accompany his application with certificates from at least three physicians, certifying that he is unable to perform the duties required of him by his employer.

(d) Thereafter, upon the recommendation of the appointing authority and the approval of the board, the employee shall be retired on seventy-five per cent of the retirement salary to which he would be entitled under Paragraph B(3) hereof if he were eligible thereunder. Once each year during the first five years following retirement of a member on a disability retirement allowance, and once in every three year period thereafter, the board of trustees may, and upon his application shall, require any disability beneficiary who has not yet attained the age of sixty years to undergo a medical examination, such examination to be made at the place of residence of said beneficiary or other place mutually agreed upon, by a physician or physicians designated by the board of trustees. Should any disability beneficiary who has not yet attained the age of sixty refuse to submit to at least one medical examination in any such year by a physician or physicians designated by the board of trustees, his allowance may be discontinued until his withdrawal of such refusal, and should his refusal continue for one year all his rights in and to his pension may be revoked by the board of trustees.

(e) Should the city physician report and certify to the board of trustees that such disability beneficiary is engaged in or is able to engage in a gainful occupation paying more than the difference between his retirement allowance and the average final compensation, and should the board of trustees concur in such report, then the amount of his pension shall be reduced to an amount, which, together with his annuity and the amount earnable by him, shall equal the amount of his average final compensation. Should his earning capacity be later changed, the amount of his pension may be further modified; provided, that the new pension shall not exceed the amount of the pension originally granted nor an amount, which, when added to the amount earnable by the beneficiary together with his annuity, equals the amount of his average final compensation. A beneficiary restored to active service at a salary less than the average final compensation shall not become a member of the retirement system.

(f) Should a disability beneficiary under the age of fifty-five be restored to active service at compensation not less than his average final compensation, his retirement allowance shall cease, he shall again become a member of the retirement system, and he shall contribute thereafter at the same rate he paid prior to the disability. Any such prior service certificate on the basis of which his service was computed at the time of his retirement shall be restored to full force and effect, and in addition, upon his subsequent retirement he shall be credited with all his service as a member; but should he be restored to active service on or after the attainment of the age of fifty years his pension upon subsequent retirement shall not exceed the sum of the pension which he was receiving immediately prior to his last restoration and the pension that he would have received on account of his service since his last restoration had he entered service at the time as a new entrant.

(6) Any member electing to be governed by the provision of this Section shall be deemed to have waived on behalf of himself and his dependents any greater benefits which would be due him and/or his dependents under other provisions of this system.

(7) All funds deposited in this Fund pursuant to this Section shall be kept separate from and not commingled with funds deposited in this Fund pursuant to any other law and may be used only to pay benefits to those members and their dependents who are governed by this Section; provided, however, that neither this Section nor any other provision of law shall prohibit the transfer of the funds or assets deposited in this Fund pursuant to this Section to the Firefighters' Retirement System in the event that the city of Shreveport and the board of trustees of said system enter into a merger agreement as authorized by R.S. 11:2260(A)(11).

(8) With the provision that no optional selection shall be effective in case a beneficiary dies within thirty days after retirement and that such a beneficiary shall be considered as an active member at the time of death; until the first payment on account of any benefit becomes due, any member may elect to receive his benefit in a retirement allowance payable throughout life, or he may elect to receive the actuarial equivalent at the time, of his retirement allowance in a reduced allowance payable throughout life with the provision that:

Option 1. If he dies before he has received in annuity payments the present value of his member's annuity as it was at the time of his retirement, the balance shall be paid to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees.

Option 2. Upon his death, his reduced retirement allowance shall be continued throughout the life and paid to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees at the time of his retirement.

Option 3. Upon his death, one-half of his reduced retirement allowance shall be continued throughout the life of, and paid to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees at the time of his retirement.

Option 4. Some other benefit or benefits shall be paid either to the member or to such person or persons as he shall nominate provided, such other benefit or benefits, together with the reduced retirement allowance shall be certified by the actuary to be of equivalent value to his retirement allowance, and approved by the board of trustees.

(9) The board of trustees is authorized to use interest earnings on investments of the fund in excess of normal requirements, as determined by the actuary, to provide a cost of living increase in benefits for retired members in an amount not to exceed three percent of the original benefit for each year of retirement. Such benefits shall be paid only when funds are available from this source and payments shall be made in such manner and in such amounts as may be determined by the board of trustees, based on the funds available.

(10) Except where in conflict with the provisions of this Section, all laws pertaining to this fund shall also apply to the members covered by this Section.

C. The board shall employ a qualified actuary who shall at least every three years as of December thirty-first of the immediately preceding year make an actuarial valuation of the system and make recommendations to the board concerning contributions required for sound financing of the fund.

Designated from Acts 1938, No. 222, §8 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3439 - Fiscal affairs of the fund; investment

§3439. Fiscal affairs of the fund; investment

A. The board of trustees may at any time, after considering the probable current demands upon such fund, determine what portion of said fund may be safely withdrawn from the current cash account for Investment for revenue purposes, and having so determined, invest the same in the manner hereinafter authorized, and all proceedings of the board of trustees relating thereto shall be entered upon its records. Such investment shall be in:

(1) Interest bearing bonds of the United States of America or the state of Louisiana or the city of Shreveport, Louisiana.

(2) Federally insured banks or savings and loan associations.

(3) Industrial bonds.

(4) Utility bonds.

(5) Preferred securities.

(6) Railroad equipment trust certificates.

(7) First mortgage loans which shall be limited to ten percent of the issuing company's admitted assets.

(8) Real estate first mortgage loans on unencumbered real estate, which shall be limited to seventy-five percent of the appraised valuation of the real property.

(9) Bank certificates of deposit of any accredited state or federal bank operating in Louisiana provided full collateral is submitted and maintained by the city under the terms of its local fiscal agency agreement.

(10) Repurchase agreements.

(11) Securities of any accredited building and loan association or savings and loan association which is located in the state of Louisiana, provided such investment amount is fully insured by the federal government.

(12) Mutual funds which have official representatives domiciled in Louisiana.

(13) Common stocks of any major company which is fully solvent and/or registered on a major securities exchange.

B. The board may invest the permanent fund or any portion thereof in the name of the "Board of Trustees of the Firemen's Pension and Relief Fund" in any of the above instruments or securities which the board deems prudent and advisable. The board shall have full power to diversify the investments of the funds, unless under the circumstances it is clearly prudent not to do so. The board shall have full power to hold, purchase, sell, assign, transfer, and dispose of any of the securities and investments in which any of the funds created herein shall have been invested. The board shall manage the funds with the care, skill, prudence, and diligence, under the circumstances then prevailing, that a prudent man, acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims.

Designated from Acts 1938, No. 222, §9 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3440 - Exemption from seizure and attachment

§3440. Exemption from seizure and attachment

Except as provided in R.S. 11:292, no portion of the Firemen's Pension and Relief Fund shall, before or after its order for distribution is issued by the Board of Trustees to the person or persons entitled thereto under the provisions of this Part, be held, seized, taken, subjected to, detained, or levied upon, by virtue of any attachment, garnishment, execution, injunction, writ, order, decree, or any other process whatsoever, issued out of or by any court of this state, for the payment or satisfaction, in whole or in part, of any debt, damage, demand, claim, judgment, or decree, against any beneficiary of such fund, but shall be exempt therefrom. The fund shall be sacredly kept, held, and distributed for the purposes named in this Part, and for no other purposes whatsoever.

Designated from Acts 1938, No. 222, §10 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:3441 - Payments reduced when fund is insufficient

§3441. Payments reduced when fund is insufficient

If at any time there shall not be sufficient Funds in such Firemen's Pension and Relief Fund subject to disbursement to pay each person entitled to the benefit thereof the full amount per month as herein provided, then such monthly payment or payments shall be made pro rata to each beneficiary until the said Fund shall have been replenished sufficiently to resume payment in full to each of said beneficiaries.

Designated from Acts 1938, No. 222, §11 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3442 - Pensions and benefits

§3442. Pensions and benefits

Pensions and benefits shall be as follows:

(1) If any member of the fire department, while in the active service of the fire department, becomes and is found by the board of trustees to be temporarily totally disabled, mentally or physically, for service in the fire department by reason of service therein, the member shall receive monthly from the Fund, during the total disability or until he becomes eligible for retirement on service basis, but not to exceed one year in any event, a sum equal to sixty-six and two-thirds percent of the monthly salary of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time he acquired the disability.

(2) If any member of the fire department while in the active service of the fire department becomes or is found to be totally, permanently physically or mentally disabled for service in the fire department, and to do or perform work of any reasonable kind or character by reason of service in the fire department and is found to be so by the board of trustees, he shall receive monthly from the fund so long as such disability shall continue, a sum equal to sixty-six and two-thirds percent of the monthly salary of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time he acquired the disability until such time as he becomes eligible for retirement on service basis, but benefits under this Subsection dealing with total and permanent disability shall cease at the time when the recipient, had he not acquired the disability, would have completed thirty years service on the fire force.

(3) If any member of the fire department, becomes and is found to be totally permanently, physically or mentally disabled for service in the fire department by reason of service therein, but physically and mentally capable and able to do and perform work of any other reasonable kind or character and is so found by the board of trustees, he shall receive monthly as long as the disability shall continue from the fund except as hereinafter provided, a sum equal to fifty percent of the monthly salary of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time he acquired the disability, until such time as he becomes eligible for retirement on service basis; but the maximum benefit shall be sixty-six and two-thirds percent of a first class hoseman's salary computed on the basis of the respective months; provided, however, that during any such period of time when the combined total of gross income from pension and other employment which may be procured by a member entitled to benefits under this Paragraph shall exceed the gross monthly salary to which the member with a disability would be entitled were he presently on active duty in the position to which his present seniority would entitle him then, and in that event, and during such period only, the benefits of the member with a disability under this Paragraph shall be reduced dollar for dollar by the amount necessary to reduce the member's gross monthly income from pension and other employment to an amount equal to that gross monthly salary which the member would be entitled to receive were he presently on active duty in the position to which his present seniority would entitle him; but in no event shall benefits exceed that limitation of sixty-six and two-thirds percent of a first class hoseman's salary computed on the basis of the respective months; provided that earnings from other employment shall be reported to the board of trustees quarter-annually pursuant to the rules and regulations as the board may adopt in the enforcement of this provision, the board of trustees being hereby given the authority to adopt such rules and regulations and being further given the power and authority to reduce a member's benefits under this Paragraph in the quarter following that in which excess earnings are reported in order to effectuate the provisions of this Paragraph as to that quarter in which the member received income in excess of that allowed by this Paragraph.

(4) If a member of the fire department becomes disabled for service in the fire department, while in the active service of the fire department for causes not arising or developing directly from his employment in the fire department, he shall, upon being found to have such disability by the board of trustees, be paid monthly, so long as the disability shall continue, a sum equal to twenty-five percent of the monthly salary of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time he acquired the disability, plus two per cent of such salary additional for each year of active service rendered over five years; but the maximum benefit shall be fifty percent of a first class hoseman's salary, computed on the basis of the respective months. Providing further, that time elapsing while the member is receiving benefits under this Paragraph shall not be considered as time served in the fire department by the member and shall not be included as "Time served" in determining eligibility for "retirement" under this Part.

(5) Retirement benefits for members of the Fire Department eligible therefor shall be as follows:

(a) A member who serves in the Fire Department for a period of twenty years shall, upon making proper written application to the board of trustees, be retired from service in said Fire Department and shall be paid monthly a sum equal to fifty per cent of his monthly salary. The monthly salary shall be computed on the basis of his average rate of pay for the twelve months immediately preceding the date of retirement.

(b) For each year of service over twenty and through twenty-five an additional three and one-third per cent of the member's monthly salary shall be added to his benefits; for each year of service over twenty-five and through thirty an additional one and two-thirds per cent of the member's monthly salary shall be added to his benefits, with application for and computation of benefits to remain the same. The table of benefits showing the percentage of a member's monthly salary to be received by him in benefits is as follows:

PERCENTAGE MONTHLY

YEARS SERVICE

SALARY

20

50%

21

53 1/3%

22

56 2/3%

23

60%

24

63 1/3%

25

66 2/3%

26

68 1/3%

27

70%

28

71 2/3%

29

73 1/3%

30

75%

(c) Such benefits become applicable only upon July 31, 1974, and benefits shall remain as previously provided for those who have heretofore become eligible for benefits under this plan.

(d) In addition to the retirement benefits provided above, each retired member of the Fire Department who is or becomes eligible for such retirement benefits, including each person who is presently receiving retirement benefits from the Firemen's Pension and Relief Fund for the City of Shreveport, under the provisions of Act 18 of 1964, shall receive increases in his monthly retirement benefits as follows:

(i) An increase of two per cent of his monthly benefit effective on the first day of January nearest the third anniversary of the date of his retirement; and, an additional increase of two per cent of his monthly benefit effective on the first day of January of each year thereafter; up to and including five years. Provided that any fireman who shall have been retired for at least thirty months on the first day of January, 1969, shall receive his original increase as provided above on that date, and shall receive additional increases the first day of January of each year thereafter up to and including five years.

(ii) The two per cent increase provided for in the preceding paragraph shall be computed on the basis of the total monthly retirement benefit payable to the beneficiary at the time such increase is effective, including the basic monthly benefit plus all accrued longevity increases.

(6) On and after the date of July 1, 1965 any member of the Fire Department who has reached, or thereafter reaches the age of sixty-two years shall be mandatorily retired in accordance with the provisions of this Part regardless of disability and irrespective of whether or not the member has applied therefor.

(7) Upon any member of the Fire Department being retired upon pension by reason of disability, the said Board of Trustees, shall have the right at any time, to cause retired member to be brought before it and again examined by the City physician and/or other competent physicians and surgeons, to be selected by it, and also to examine other witnesses for the purpose of discovering whether such disability to perform the duties of the position held at the time of his removal from active service (or work of any other character) yet continues, and whether such retired member should be continued on the pension roll, but such retired member shall remain upon the pension roll until reinstated to his former rank in the active service of said Fire Department. Such retired member shall be entitled to notice and to be present at the hearing of any such evidence, shall be permitted to propound any questions pertinent or relevant to such matters, and shall also have the right to introduce upon his own behalf any competent evidence he may see fit. All witnesses so produced shall be examined under oath; and any member of said Board of Trustees is hereby authorized and empowered to administer such oath to such witness. The decision of said Board of Trustees shall be final and conclusive and no appeal shall be allowed therefrom, nor shall the same be subject to review, except by said Board of Trustees or upon writ of certiorari to the Courts.

(8) If any member of the Fire Department, while eligible for or receiving benefits under the provisions of this Part, dies from any cause, and leaves a surviving spouse, said board shall direct the payment monthly from the said fund to such surviving spouse, during the remainder of the surviving spouse's life, a sum equal to fifty percent of a beginner fireman's pay; each surviving minor child under the age of eighteen years shall receive from the fund a sum equal to seventeen and one-half percent of a beginner fireman's pay. However, the total monthly payment to be made at any time to a member's surviving spouse and dependent children shall not exceed eighty-five percent of a beginner fireman's pay. The payment to said children shall continue until the marriage of the respective children. No surviving spouse shall be entitled to, or receive the benefits from this Part unless the spouse was married to such member prior to the member's removal from active service, and was living with the member at the time of death.

(9) That whenever an active or retired member of said Fire Department shall die as aforesaid in Paragraph (8) hereof, the said Board of Trustees shall appropriate from the said Fund the sum of two hundred fifty-five dollars for funeral and burial expenses of such deceased member.

(10) In the event of the death of a member of the Fire Department as aforesaid in Paragraph (8) hereof leaving no surviving spouse, but leaving dependent children under the age of eighteen years, or dependent parents, each of said dependents shall be entitled to and shall be paid a sum equal to seventeen and one-half percent of a beginner fireman's salary. The total benefits payable to dependents under this Paragraph shall not exceed a sum equal to fifty percent of a beginner fireman's salary. These benefits shall be payable until such dependent child reaches the age of eighteen years or marries, whichever occurs first.

(11) A member of the said Fire Department hereafter employed in the said Fire Department for the first time after he shall have attained the age of twenty-six years shall not be eligible for any benefits under the provisions of this Part.

(12) The benefits provided in Paragraphs (1) and (2) shall continue only until the time the said member would have been eligible for retirement under the provisions of this Part, had he continued in active service, and at such time he shall receive the benefits provided for under the retirement provisions of this Part.

(13) The benefits provided in this Part for minor children shall be paid to the surviving parent during the minority of said child, unless otherwise directed by said Board.

(14) No member or other beneficiary designated in this Part shall be entitled to or receive the benefits herein provided so long as he shall receive from the said Fire Department a sum equal to or greater than the benefits to which he would otherwise be entitled under this Part; in the event such sum so received should be less than the said amount of the benefits provided herein, the benefits payable hereunder shall be reduced in an amount equal to the sum received from said Fire Department.

(15) Any other provision hereof notwithstanding, no member shall at any time be entitled to full benefits from the city of Shreveport under the worker's compensation laws of this state in addition to disability benefits provided for under the provisions of this Section. If a member is entitled to and during the time he is actually receiving worker's compensation benefits directly from the city of Shreveport, the benefits due to such member under the provisions of this Part will be reduced dollar for dollar by the amount of worker's compensation benefits actually received directly from the city of Shreveport. Provided, that the city of Shreveport shall be subrogated to the rights of a member to the extent of worker's compensation payments made against any persons, firms or corporation which may be legally responsible for the disability of the member receiving such worker's compensation benefits directly from the city of Shreveport.

Designated from Acts 1938, No. 222, §12 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1999, No. 1122, §1; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3443 - Separation from service

§3443. Separation from service

A. In the event a member of the said Fire Department shall be laid off, voluntarily or involuntarily, for any cause for a period not exceeding ninety days, he shall continue during said lay-off periods to be entitled to the benefits of this Part.

B. If any member or members of the said Fire Department should be discharged from the service for reasons of economy or reduction in the force due to no fault of said member and later should be reemployed by the said Fire Department, his rights to the privileges and benefits of this Part shall continue as from the date he was discharged, without any loss of rights and privileges due to such period of absence from the service.

Designated from Acts 1938, No. 222, §13 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3444 - Military service credit

§3444. Military service credit

A. Time served in the military service of the United States government to fulfill military obligation shall constitute "service" in the fire department as used in this Part. Any voluntary reenlistment for active duty shall not be considered "service" under the terms of this Part, and upon such reenlistment, such persons shall forfeit any rights under this Part. Such time in military service must interrupt the member's employment in the Shreveport Fire Department.

B. "Service" in the said fire department as used in this Part shall also include any activity while on or off duty with view to saving life or property.

Designated from Acts 1938, No. 222, §15 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3445 - Member participation

§3445. Member participation

Members of the said Fire Department as used in this Part shall constitute every man actively in the employ of said Fire Department of the City of Shreveport, including the operators of the fire alarm system as specified by the State Fire Underwriters who are paid by the said Fire Department; and further includes all persons presently receiving or entitled to benefits under this Part before its amendment.

Designated from Acts 1938, No. 222, §14 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3446 - Authority to alienate property

§3446. Authority to alienate property

That the Board of Trustees of the Firemen's Pension and Relief Fund of the City of Shreveport, shall have and the same is hereby granted full power and authority to sell, mortgage, lease, let or otherwise alienate or dispose of any and all property, real or personal, tangible or intangible, which is now in the possession or belongs to or shall become the property of or come into the possession of the Firemen's Pension and Relief Fund of the City of Shreveport, and/or the board of trustees thereof.

Designated from Acts 1938, No. 222, §16 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3447 - Merger with firefighters' retirement system

§3447. Merger with firefighters' retirement system

A. The following provisions shall apply in the event that the city of Shreveport enters into an agreement with the board of trustees of the Firefighters' Retirement System, hereinafter referred to as the System, as authorized by R.S. 11:2260(A)(11), to merge the Firemen's Pension and Relief Fund, hereinafter referred to as the Fund, for the city of Shreveport with the System.

B. For purposes of securing the approval of the members of the retirement plan as required by R.S. 11:2260(A)(11), all members of the Fund shall be deemed to be members of a single retirement plan regardless of the different contributions that various members are entitled to draw from the Fund. Only those members of the Fund who are active members of the fire department when approval of a merger is requested, shall be eligible to vote on whether to approve the merger agreement.

C. The city of Shreveport is specifically authorized to contract with the active members of its fire department to guarantee that the merger will not result in any active member of the fund receiving less in regular retirement benefits, provided he meets the age and service requirements of the fund for a regular retirement benefit, than the member would have received if the fund had not been merged with the system; provided further, if a member acquires a disability or survivor benefits become payable after the effective date of the merger, the system shall pay the benefits; and the fund shall pay the difference in disability or survivors benefits at the time the benefits become payable, if the benefits would have been greater under the fund. Any contract entered into pursuant to the authority granted by this Subsection may designate the entity that will be responsible for administering benefits and resolving disputes that arise under the contract.

D. No merger entered into between the city of Shreveport and the board of trustees of the System shall merge any person that is receiving retirement benefits or other benefit payments from the merged plan on the effective date of the merger. To the extent that persons not merged into the System remain entitled to benefits under the Fund, the Fund shall remain in existence and the board of trustees of the Fund shall continue to administer benefits in accordance with the provisions governing its operations at the time of the merger; however, nothing in this Subsection shall be construed to preclude the legislature from making future changes in the Fund, the board, or the administration of the Fund.

E. Notwithstanding any provisions of Section 4 of Act 222 of 1938 or any other provision of law to the contrary, in the event that the Fund is merged with the System as authorized by R.S. 11:2260(A)(11), the five members of the board of trustees of the Fund to be elected from the fire department shall be elected by secret ballot of the active members of the fire department of the city of Shreveport regardless of whether such members remain eligible for participation in the Fund established under Act 222 of 1938, as amended. The members serving on the board of trustees on the effective date of any merger shall continue to serve, and their terms shall continue for the period that they would have served if the merger had never taken place. As used in this Subsection the term "active members of the fire department" shall include only those persons qualifying as members of the fire department under Section 14 of Act 222 of 1938 who are actively employed by the fire department of the city of Shreveport at the time of the election.

F. If, in any fiscal year following a merger between the Fund and the System, the proceeds accruing to the Fund under Section 8 of Act 222 of 1938, as amended, should, when combined with other assets of the Fund, cause the assets of the Fund to exceed its accrued liabilities under this Act, the city of Shreveport may use the excess of the proceeds to make any payments due to the System, or, if all payments due to the System have been made, the city shall use the excess of the proceeds to pay salaries and wages of Shreveport firefighters.

G. Nothing in Sections 8 and 10 of Act 222 of 1938, as amended, Paragraph (g) of Section 2 of Act 573 of the 1977 Regular Session, or any other provision of law shall be construed to preclude the trustees from transferring funds or assets of the Fund to the System in the event the city of Shreveport and the trustees of the System enter into a merger agreement as authorized by R.S. 11:2260(A)(11).

Designated from Acts 1982, No. 18, §1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3461 - Firemen's pension and relief fund for the city of West Monroe; creation; composition of fund

PART XVI. FIREMEN'S PENSION AND RELIEF FUND

FOR THE CITY OF WEST MONROE

§3461. Firemen's pension and relief fund for the city of West Monroe; creation; composition of fund

From July 27, 1966, the assets, funds, monies, and properties presently constituting the Municipal Employees' Retirement System of Louisiana to the credit of members of the West Monroe Fire Department and to include the funds contributed by the State of Louisiana shall, together with the funds, proceeds, and revenues hereinafter provided for, constitute and be "The Firemen's Pension and Relief Fund of the City of West Monroe" for the pensioning of members with disabilities, members who are superannuated, and/or retired members of the fire department of the City of West Monroe, operators of the alarm system, and their widows and/or orphans or dependent parents and for the relief and aid of members of the fire department in the case of temporary disability.

Designated from Acts 1966, No. 56, §2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3462 - Control and management

§3462. Control and management

That said fund as above constituted and established shall be controlled, managed and administered by a board of trustees as hereinafter provided for.

Designated from Acts 1966, No. 56, §6 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3463 - Board of trustees; composition

§3463. Board of trustees; composition

A. The said "Board of Trustees of the Firemen's Pension and Relief Fund of the City of West Monroe, Louisiana", shall be, and the same is, hereby created a corporate body politic and shall be composed of:

(1) The Mayor or Chief Executive of the said City, who shall ex-officio be President of said Board.

(2) The City Clerk of said City, who shall ex-officio be Treasurer thereof.

(3) One member of the Board of Aldermen of said City to be selected by the Mayor with Council approval.

(4) The Chief of the said Fire Department.

(5) Five active members of said Fire Department not above the rank of Station Captain, to be elected by the members of said Department as hereinafter provided for.

B. The City Clerk shall serve as Secretary of the board without pay and shall be liable on his official bond for his acts as custodian of the fund.

Designated from Acts 1966, No. 56, §3 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3464 - Members from fire departments; election; qualifications to vote

§3464. Members from fire departments; election; qualifications to vote

The five members to be selected from the Fire Department shall be elected biennially on the last Monday in June by secret ballot of the active members of the said Fire Department eligible for participation in the fund established under this Part. The first election shall be held within fifteen days July 27, 1966 and biennially thereafter, as above provided. In the event a vacancy should occur in the said board of trustees among the members of the said board from the ranks of the said Fire Department, a special election shall be called by the said board within sixty days after the occurrence of such vacancy.

Designated from Acts 1966, No. 56, §4, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3465 - Treasurer; duties; bond

§3465. Treasurer; duties; bond

The said City Clerk shall be Treasurer of said board of trustees and custodian of all funds belonging to said Pension and Relief Fund; he shall deposit the funds in such depositories as may be designated by said board and shall disburse funds belonging to said Pension and Relief Fund only upon warrant of the Secretary of said board, countersigned by the President thereof.

Designated from Acts 1966, No. 56, §5 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3466 - Board of trustees; duties; meetings

§3466. Board of trustees; duties; meetings

A. The said board of trustees shall have exclusive control and management of said Firemen's Pension and Relief Fund and shall make all necessary and pertinent rules and regulations for the proper administration of said fund not in conflict with the provisions of this Part; shall hear and decide all applications for benefits under this Part, and its decisions on such applications shall not be subject to review or reversal except by said board, or upon certiorari to the Courts.

B. The said board shall meet quarterly and a special meeting shall be called on forty-eight hours notice by the President at the request of any three members.

C. The said board of trustees shall have the power and it shall be its duty to:

(1) Make all rules and regulations necessary to the proper conduct of the business of the Fund under the provisions of the law.

(2) Retain such legal, medical, clerical or other services as may be necessary for the conduct of the affairs of the fund and make compensation for such services.

(3) Cause such amounts as may be set forth in the law to be deducted from the salaries of the active participants in the fund and paid into the Treasury of the fund.

(4) Certify to the levying authority provided by law the amount of revenues required and provided for and to cause same to be collected through the proper local agency.

(5) Cause the examination of every disability pensioner or beneficiary, at least once a year.

(6) Keep all necessary records of its meetings and proceedings.

(7) Annually at the close of the fiscal year cause to be posted in each station house a recapitulation of the Fund, prepared by an independent Certified Public Accountant, showing numbers of pensioners, amount of disbursements, revenues received and present condition and manner of investment of the said fund.

(8) Keep a book to be known as the List of Retired Firemen. Such book shall give a full and complete record of the action of the said Board of Trustees in retiring or pensioning all persons under this Part showing the names, dates of entering the service of said Fire Department, date of removal from active service, and the reason for such action. The Board shall be a quasi-judicial body, and its action shall be reviewable only by writ of certiorari to the Courts.

Designated from Acts 1966, No. 56, §§6, 7(2) by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3467 - Secretary; duties; powers

§3467. Secretary; duties; powers

The Secretary of the said board of trustees shall keep in books provided for the purpose a full and complete record of all proceedings of the board of trustees, particularly with reference to investing of funds belonging to the said Pension and Relief Fund as hereinafter provided for, which proceedings shall be spread upon the minutes in full. He shall file and keep all correspondence of the Board and shall perform such other duties as may be assigned him by the said board of trustees, including the preparation of warrants for the various disbursements from the said fund and the keeping of an accurate record thereof.

Designated from Acts 1966, No. 56, §7(1) by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3468 - Salary deductions paid into the fund; contributions by the city

§3468. Salary deductions paid into the fund; contributions by the city

The said Firemen's Pension and Relief Fund shall consist of the following:

(1) All monies, funds, properties, real and personal, and assets now belonging to or due the presently existing Municipal Employees' Retirement System of Louisiana to the credit of members of the West Monroe Fire Department, and to include the funds contributed by the State of Louisiana.

(2) All and entire the annual proceeds of all license taxes imposed and collected by the City of West Monroe, from fire insurance companies and/or fire insurance agents doing business in the said City of West Monroe, for carrying on such business, as provided by Louisiana Revised Statutes 22:1581, et seq. Said revenue shall be paid into said Fund by the collecting officer at the close of each fiscal year.

(3) The proceeds of the sale of unserviceable, movable property owned and used by the said Fire Department shall be paid into said Pension and Relief Fund, if sold for salvage.

(4) All rewards, gifts or emoluments that may be paid or given for or on account of extraordinary service of said Fire Department, except when given to an individual member or given to endow a medal or other permanent award, shall be paid into said Pension and Relief Fund.

(5) Six percent of the salary of all employees of the said Fire Department who are eligible for participation in the benefits of this Fund shall be deducted from their respective salaries monthly and paid into the said Fund.

(6) A sum equal to six percent of the salary of all employees of the said Fire Department who are eligible for participation in the benefits of this Fund, said sum to be paid into the Fund by the City of West Monroe, the said City of West Monroe hereby being authorized and directed to appropriate and to pay over into said Fund monthly a sum in the identical amount as that total sum paid over into the Fund monthly from the pay roll deductions of all employees of the Fire Department who are eligible for participation in the benefits of this Fund as is described in Paragraph (5).

(7) The said City of West Monroe is by these presents authorized and directed to appropriate and pay-over out of the annual revenues of the general alimony tax of the said City of West Monroe into the Firemen's Pension and Relief Fund of the City of West Monroe, annually at the beginning of the fiscal year, an amount or sum equivalent to the amount or sum of such deficit as may result, occur or appear in the operation of said Fund for the preceding year at the close of such fiscal year, considering the receipts and revenues accruing for such year to the said Fund under Paragraphs (2), (3), (4), (5), and (6) of this Section as well as all other income, including earnings, dividends and interest on investments, as against the disbursements for such year made under the provisions of this Part.

Designated from Acts 1966, No. 56, §8 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3469 - Fiscal affairs of the fund; investment

§3469. Fiscal affairs of the fund; investment

That the said board of trustees may at any time, after considering the probable current demands upon such fund, determine what portion of said Fund may be safely withdrawn from the current cash account for investment for revenue purposes, and having so determined, invest the same in the manner hereinafter authorized, and all proceedings of the said board of trustees relating thereto shall be entered upon its records. Such investment shall be only in interest bearing bonds of the United States of America, or the State of Louisiana, or of the said City of West Monroe, Louisiana; all income from such investments shall be and become a part of the said Firemen's Pension and Relief Fund. All such securities shall be deposited with the fiscal agent of the City of West Monroe, and its receipt therefor filed with the Secretary.

Designated from Acts 1966, No. 56, §9 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3470 - Exemption from seizure and attachment

§3470. Exemption from seizure and attachment

Except as provided in R.S. 11:292, no portion of the Firemen's Pension and Relief Fund shall, before or after its order for distribution is issued by the board of trustees to the person or persons entitled thereto under the provisions of this Part, be held, seized, taken, subjected to, detained, or levied upon, by virtue of any attachment, garnishment, execution, injunction, writ, order, decree, or any other process whatsoever, issued out of or by any court of this state, for the payment or satisfaction, in whole or in part, of any debt, damage, demand, claim, judgment, or decree against any beneficiary of such fund, but shall be exempt therefrom. The fund shall be sacredly kept, held, and distributed for the purposes named in this Part, and for no other purposes whatsoever.

Designated from Acts 1966, No. 56, §10 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:3471 - Payment reduced when fund is insufficient

§3471. Payment reduced when fund is insufficient

That if at any time there shall not be sufficient Funds in such Firemen's Pension and Relief Fund subject to disbursement to pay each person entitled to the benefit thereof the full amount per month as herein provided, then such monthly payment or payments shall be made pro rata to each beneficiary until the said fund shall have been replenished sufficiently to resume payment in full to each of said beneficiaries.

Designated from Acts 1966, No. 56, §11 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3472 - Transfer from other plan

§3472. Transfer from other plan

That all municipal employees who are secured benefits under the provisions of this plan and who are also entitled to benefits from any other pension plan maintained by the City of West Monroe are hereby given the option of either remaining under the presently existing plan or being included under the provisions of this plan. Said option must be exercised by advising the fiscal officer of the City of West Monroe of the employee's election within three months of July 27, 1966. If an employee elects to be covered by the provisions of this Part, all funds and monies which have heretofore been paid into any other pension and relief and/or retirement fund or plan of the City of West Monroe, Louisiana by the employee electing this plan, shall immediately be transferred into this Firemen's Pension and Relief Fund hereby created and the responsible fiscal officer for any such fund shall immediately take appropriate steps to transfer such funds or monies to this plan.

Designated from Acts 1966, No. 56, §12 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3473 - Pensions and benefits

§3473. Pensions and benefits

Pensions and benefits shall be as follows:

(1) If any member of the fire department, while in the active service of the fire department, becomes and is found by the board of trustees to be temporarily totally disabled, mentally or physically, for service in the fire department by reason of service therein, the member shall receive monthly from the fund during the total disability or until he becomes eligible for retirement on service basis, but not to exceed one year in any event, a sum equal to sixty-six and two-thirds percent of the monthly salary of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time he acquired the disability.

(2) If any member of the fire department while in the active service of the fire department becomes or is found to be totally, permanently, physically or mentally disabled for service in the fire department, and to do or perform work of any reasonable kind or character by reason or service in the fire department and is found to be so by the board of trustees, he shall receive monthly from the fund so long as the disability shall continue, a sum equal to sixty-six and two-thirds percent of the monthly salary of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time he acquired the disability until such time as he becomes eligible for retirement on service basis, but benefits under this Paragraph dealing with total and permanent disability shall cease at the time when the recipient, had he not acquired the disability, would have completed twenty-five years service on the fire force.

(3) If any member of the fire department, becomes and is found to be totally permanently, physically or mentally disabled for service in the fire department by reason of service therein, but physically and mentally capable and able to do and perform work of any other reasonable kind or character and is so found by the board of trustees, he shall receive monthly as long as disability shall continue from the fund except as hereinafter provided, a sum equal to fifty percent of the monthly salary of the active member of the Fire department holding the position corresponding to that held by the beneficiary at the time he acquired the disability, until such time as he becomes eligible for retirement on service basis; but the maximum benefit shall be sixty-six and two thirds percent of a first class hoseman's salary computed on the basis of the respective months; provided however, that during any such period of time when the combined total or gross income from pension and other employment that may be procured by a member entitled to benefits under this Paragraph shall exceed the gross monthly salary to which such member with a disability would be entitled were he presently on active duty in the position to which his present seniority would entitle him then, and in that event, and during such period only, the benefits of the member with a disability under this Paragraph shall be reduced dollar for dollar by the amount necessary to reduce the member's gross monthly income from pension and other employment to an amount equal to that gross monthly salary which the member would be entitled to receive were he presently on active duty in the position to which his present seniority would entitle him; but in no event shall benefits exceed that limitation of sixty-six and two-thirds percent of a first class hoseman's salary computed on the basis of the respective months; provided that earnings from other employment shall be reported to the board of trustees quarter-annually pursuant to such rules and regulations as the board may adopt in the enforcement of this provision, the board of trustees being hereby given the authority to adopt such rules and regulations and being further given the power and authority to reduce a member's benefits under this Paragraph in the quarter following that in which excess earnings are reported in order to effectuate the provisions of this Paragraph as to that quarter in which the member received income in excess of that allowed by this Paragraph.

(4) If a member of the fire department becomes disabled for service in the fire department, while in the active service of the fire department for causes not arising or developing directly from his employment in the fire department, he shall, upon being found to have such disability by the board of trustees, be paid monthly, so long as the disability shall continue, a sum equal to twenty-five percent of the monthly salary of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time he acquired the disability, plus two percent of the salary additionally for each year of active service rendered over five years; but the maximum benefit shall be fifty percent of a first class hoseman's salary, computed on the basis of the respective months. Providing further, that time elapsing while the member is receiving benefits under this Paragraph shall not be considered as time served in the fire department by the member and shall not be included as "time served" in determining eligibility for "retirement" under this Part.

(5) Retirement benefits for members of the Fire Department eligible therefor shall be as follows:

(a) Members who serve in the Fire Department for a period of twenty years shall, upon making proper written application to the board of trustees, be retired from service in said Fire Department and shall be paid monthly a sum equal to fifty percent of their monthly salary. The monthly salary shall be computed on the basis of his average rate of pay for the twelve months immediately preceding the date of retirement.

(b) Members who serve in the Fire Department for a period of twenty-five years shall, upon making proper written application to the board of trustees, be retired from service in said Fire Department and shall be paid monthly a sum equal to sixty-six and two-thirds percent of their monthly salary. The monthly salary shall be computed on the basis of his average rate of pay for the twelve months immediately preceding the date of retirement.

(6) On and after the date of July 1, 1967 any member of the Fire Department who has reached, or thereafter reaches the age of sixty-five years shall be mandatorily retired in accordance with the provisions of this Part regardless of disability and irrespective of whether or not the member has applied therefor; provided however, that any member reaching said mandatory retirement age prior to having served 20 years in the Department shall nevertheless be entitled to retirement with the same benefits as if he had served twenty years in the said Department.

(7) Upon any member of the Fire Department being retired upon pension by reason of disability the said board of trustees shall have the right at any time to cause the retired member to be brought before it and again examined by the City physician and/or other competent physicians and surgeons, to be selected by it, and also to examine other witnesses for the purpose of discovering whether such disability to perform the duties of the position held at the time of his removal from active service (or work of any other character) yet continues, and whether such retired member should be continued on the pension roll, but such retired member shall remain upon the pension roll until reinstated to his former rank in the active service of said Fire Department. Such retired member shall be entitled to notice and to be present at the hearing of any such evidence, shall be permitted to propound any questions pertinent or relevant to such matters, and shall also have the right to introduce upon his own behalf any competent evidence he may see fit. All witnesses so produced shall be examined under oath; and any member of said board of trustees is hereby authorized and empowered to administer such oath to such witness. The decision of said board of trustees shall be final and conclusive and no appeal shall be allowed therefrom, nor shall the same be subject to review, except by said board of trustees or upon writ of certiorari to the Courts.

(8) That if any member of the Fire Department, while in the service of said Fire Department or while eligible for or receiving benefits under the provisions of this Part, shall die from any cause, and leave a widow surviving, said Board shall direct the payment monthly from the said Fund to such widow, during the remainder of her life, and while she remains unmarried, a sum equal to thirty-five percent of a beginner fireman's pay; each surviving minor child under the age of eighteen years shall receive from the fund a sum equal to seventeen and one-half percent of a beginner fireman's pay, provided however that the total monthly payment to be made at any time to a member's surviving widow and dependent children shall not exceed seventy-five percent of a beginner fireman's pay; provided further that said payment to said children shall continue after the remarriage of said widow, but not after the marriage of respective children. Provided further that no widow shall be entitled to, or receive the benefits from this Part unless she was married to such member prior to his removal from active service, and living with him at the time of death.

(9) That whenever an active or retired member of said Fire Department shall die as aforesaid in Paragraph (8) hereof, the said board of trustees shall appropriate from the said Fund the sum of two hundred fifty-five dollars for funeral and burial expenses of such deceased member.

(10) In the event of the death of a member of the Fire Department as aforesaid in Paragraph (8) hereof leaving no wife, but leaving dependent children under the age of eighteen years, or dependent parents, each of said dependents shall be entitled to and shall be paid a sum equal to seventeen and one-half percent of a beginner fireman's salary provided that the total benefits payable to dependents under this sub-section shall not exceed a sum equal to fifty percent of a beginner fireman's salary; provided further that these benefits shall be payable until such dependent child reaches the age of eighteen years or marries, whichever occurs first.

(11) A member of the said Fire Department hereafter employed in the said Fire Department for the first time after he shall have attained the age of 26 years shall not be eligible for any benefits under the provisions of this Part.

(12) The benefits provided in preceding Paragraphs (1) and (2) shall continue only until the time the said member would have been eligible for retirement under the provisions of this Part, had he continued in active service, and at such time he shall receive the benefits provided under the retirement provisions of this Part.

(13) The benefits provided in this Part for minor children shall be paid to the surviving parent during the minority of said child, unless otherwise directed by said Board.

(14) No member or other beneficiary designated in this Part shall be entitled to or receive the benefits herein provided so long as he shall receive from the said Fire Department a sum equal to or greater than the benefits to which he would otherwise be entitled under this Part; in the event such sum so received should be less than the said amount of the benefits provided herein, the benefits payable hereunder shall be reduced in an amount equal to the sum received from said Fire Department.

Designated from Acts 1966, No. 56, §13 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3474 - Separation from service

§3474. Separation from service

A. In the event a member of the said Fire Department shall be laid off, voluntarily or involuntarily, for any cause for a period not exceeding ninety days, he shall continue during said lay-off periods to be entitled to the benefits of this Part.

B. If any member or members of the said Fire Department should be discharged from the service for reasons of economy or reduction in the force due to no fault of said member and later should be reemployed by the said Fire Department, his rights to the privileges and benefits of this Part shall continue as from the date he was discharged, without any loss of rights and privileges due to such period of absence from the service.

Designated from Acts 1966, No. 56, §14 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3475 - Military service credit

§3475. Military service credit

A. Time served in the service of the United States Government during time of a war declared as such by Congress and occurring during and not before the time a member has actually been employed as a fireman shall constitute "service" in the Department as used herein.

B. "Service" in said Fire Department as used in this Part shall also include any activity while on or off duty with view to saving life or property.

Designated from Acts 1966, No. 56, §16 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3476 - Member participation

§3476. Member participation

Members of the said Fire Department as used in this Act shall consist of every man actively in the employ of said Fire Department of the City of West Monroe, including the operators of fire alarm system as specified by the State Fire Underwriters who are paid by the said Fire Department.

Designated from Acts 1966, No. 56, §15 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3477 - Authority to alienate property

§3477. Authority to alienate property

The board of trustees of the Firemen's Pension and Relief Fund of the City of West Monroe, shall have, and the same is hereby granted full power and authority to sell, mortgage, lease, let or otherwise alienate or dispose of any and all property, real or personal, tangible or intangible, which is now in the possession of or belongs to or shall become the property of or come into the possession of the Firemen's Pension and Relief Fund of the City of West Monroe and/or the board of trustees thereof.

Designated from Acts 1966, No. 56, §17 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3501 - POLICEMEN'S PENSION AND RELIEF FUNDS

CHAPTER 3. POLICEMEN'S PENSION AND RELIEF FUNDS

PART I. PENSION AND RELIEF FUND IN

MUNICIPALITIES BETWEEN 7,500 AND 250,000

SUBPART A. GENERAL PROVISIONS APPLICABLE

TO ALL FUNDS

§3501. Municipalities affected; merger with Municipal Police Employees' Retirement System

A. Repealed by Acts 1973, No. 189, §4.

B. The provisions of this Subpart do not apply to the municipality in which the capitol of Louisiana is or may be located nor do they apply to the city of Shreveport, Louisiana; provided, however, that the provisions of R.S. 11:3521 shall apply to the municipality in which the capitol of Louisiana is or may be located.

C. If the fund exists in the municipality on the effective date of the Revised Statutes, under Act 290 of 1914, as amended, it is continued in effect subject to the provisions of this Sub-part. The rights of any person under Act 290 of 1914, as amended, which exist on the effective date of the Revised Statutes, are continued in effect.

D.(1) Any municipality which has a police retirement plan established under R.S. 11:3501 et seq. shall merge its active members into the Municipal Police Employees' Retirement System, and such merger shall be binding on all parties. Such merger shall be preceded by an actuarial investigation of the assets and liabilities of the system being merged. The municipalities which provide retirement with sixteen, twenty, or twenty-five years of service credit at any age shall guarantee and pay its regular retirement benefits to any employee who takes a deferred retirement with sixteen, twenty, or twenty-five years of service credit prior to reaching age fifty or fifty-five until the retiree reaches the age of fifty or fifty-five and is eligible to receive a benefit from the Municipal Police Employees' Retirement System. The municipality paying the benefit shall, in computing said benefit, use the salary and all years of service credit that would have been used had no merger taken place and if the municipality is one where military service credit cannot be purchased until the member has twenty years of service credit, the computation of the benefit shall not include any years of military service credit unless the member actually has twenty years of service credit without the military service credit. The municipality shall pay to the Municipal Police Employees' Retirement System in one cash payment an amount equal to sixty percent of the accrued liability, as determined or approved by the actuary for the Municipal Police Employees' Retirement System, for all members and service credit merged or, at the option of the municipality, such payment may be made in annual payments plus seven percent interest compounded annually over a period not exceeding thirty years.

(2) Any municipality which has a police retirement plan established under R.S. 11:3501 et seq. may merge its retirees, beneficiaries, or survivors into the Municipal Police Employees' Retirement System and such merger shall be binding on all parties. Such merger shall be preceded by an actuarial investigation of the accrued liability for such retirees, beneficiaries, or survivors and the municipality shall pay in one cash payment an amount equal to the accrued liability for the retirees, beneficiaries, or survivors or, at the option of the municipality it shall pay the accrued liability for all retirees, beneficiaries, or survivors in annual payments plus seven percent interest compounded annually over a period not exceeding thirty years.

(3) Should any municipality fail to make any payments provided herein the board of trustees of the Municipal Police Employees' Retirement System may proceed to collect such amounts with interest at the rate of legal interest by action in a court of competent jurisdiction against the municipality liable therefor or such amounts shall, upon due certification of delinquency and at the request of the Municipal Police Employees' Retirement System, be deducted from any other monies payable to such municipality by any department or agency of the state.

(4) Should any municipality fail to pay any of the guaranteed retirement benefits to any member who takes a deferred retirement from the Municipal Police Employees' Retirement System as provided herein, the board of trustees of the Municipal Police Employees' Retirement System shall proceed after sixty days to collect sufficient funds and pay said benefits. Sufficient funds to pay said benefits shall, upon due certification of delinquency and at the request of the Municipal Police Employees' Retirement System, be deducted from any monies payable to such municipality by any department or agency of the state.

E. The mandatory merger requirement of Subsection D of this Section shall be inapplicable with respect to any municipality, which enacts an ordinance exempting the municipality from the mandatory requirements of Subsection D. However, should any municipality which enacts the ordinance authorized by this Subsection choose to merge its active members, retirees, beneficiaries, or survivors into this system, all provisions and requirements of Subsection D must be complied with.

Amended by Acts 1952, No. 440, §1; Acts 1954, No. 297, §1; Acts 1968, No. 641, §1; Acts 1969, No. 113, §1; Acts 1974, No. 338, §1; Acts 1982, No. 585, §1; Acts 1990, No. 430, §1, eff. July 1, 1990; Redesignated from R.S. 33:2221 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 23, §1.



RS 11:3502 - Appropriation of fund

§3502. Appropriation of fund

A. If the municipality has more than fifty thousand inhabitants, it shall set aside for the fund, twenty percent of all fines collected by its municipal courts for the infraction of municipal ordinances and ten percent of the money collected for licenses, privilege taxes, or permits for the sale of beverages containing alcohol. The municipality shall appropriate and pay out of its general alimony taxes, into the fund, annually at the beginning of the fiscal year, an amount equal to any deficit which occurs in the operation of the fund for the preceding year.

B. If the municipality has a population of fifty thousand or less, it shall set aside for the fund, twenty-five percent of the fines collected by its municipal courts for the infraction of municipal ordinances and twenty percent of the money collected for licenses, privilege taxes, or permits for the sale of beverages containing alcohol. The municipality shall appropriate and pay out of its general alimony taxes, into the fund, annually at the beginning of the fiscal year, an amount equal to any deficit which occurs in the operation of the fund for the preceding year.

Amended by Acts 1954, No. 246, §1; Redesignated from R.S. 33:2222 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3503 - Fund not to be commingled

§3503. Fund not to be commingled

All funds derived and held or invested under the provisions of this Subpart shall be administered as a sacred trust for the sole purposes stated in this Subpart and at no time commingled or combined with any other fund.

Redesignated from R.S. 33:2223 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3504 - Board of trustees; members

§3504. Board of trustees; members

A.(1) If the municipality has more than fifty thousand inhabitants the mayor, commissioner of public safety, superintendent of the police department, city comptroller, and four members of the police department, elected by a majority vote of the members of the department, shall constitute a board of trustees for the fund. The mayor shall be president of the board.

(2) The city comptroller shall be treasurer. One of the members elected from the police department shall be elected secretary.

B. If the municipality has a population of fifty thousand or less, the commissioner of public safety, superintendent or chief of police or city marshal, city attorney, a member elected from membership of the police department by majority vote, and the city clerk shall constitute a board of trustees for the fund. The commissioner of safety shall be president of the board; the city clerk shall be secretary-treasurer of the board, and shall keep all records, etc., without additional compensation.

C. In those municipalities where the officers are not designated by the above titles, the board shall be composed of the officers occupying the positions corresponding to those titles.

Amended by Acts 1970, No. 638, §1; Redesignated from R.S. 33:2224 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3505 - Management of fund; salary deductions; authority of board; meetings

§3505. Management of fund; salary deductions; authority of board; meetings

A. The board shall have charge of the fund. The board shall assess each member of the police department an amount not to exceed six percent of his salary and shall be deducted monthly. This assessment is to be deposited by the treasurer of the fund in a depository chosen by the board and subject to the orders of the board.

B. The board shall make regulations for its government and hear and decide all applications for relief or pensions under this Subpart; its decision on applications shall be final and conclusive and not subject to review or reversal except by the board. The board shall keep a record of all its meetings and proceedings. The board shall meet at least once every three months and when called by the president or secretary.

Amended by Acts 1954, No. 460, §1; Acts 1962, No. 236, §1; Acts 1976, No. 607, §1; Acts 1981, No. 320, §1; Redesignated from R.S. 33:2225(A)(1) and (B) by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3506 - Duties of treasurer; salary; bond

§3506. Duties of treasurer; salary; bond

A. The treasurer of the board shall be the custodian of the fund and keep his books and accounts in the manner prescribed by the board. The books and accounts shall be subject to the inspection of a member of the board at any time. The treasurer shall deposit all money in the bank selected by the board. Upon the expiration of the treasurer's term of office, he shall deliver to his successor all unexpended money and all property which has come into his keeping as treasurer.

B. The treasurer in a municipality of over fifty thousand shall receive a salary to be fixed by the board, not to exceed twenty dollars a month.

C. The treasurer shall, within ten days after his appointment, execute a bond to the board with good and sufficient sureties in the sum directed by the board for the faithful performance of his office. The bond shall be filed in the office of the board and in case of its breach, suit may be brought on the bond in the name of the board or any person injured by the breach. In a municipality having a population of fifty thousand or less, the premium for the bond shall be paid by authorization of the board.

Redesignated from R.S. 33:2226 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3507 - Deposit of money collected for fund

§3507. Deposit of money collected for fund

Not later than fifteen days after the close of the fiscal year, if the municipality has a population of more than fifty thousand, or not later than thirty days after the close of the fiscal year, if the municipality has a population of fifty thousand or less, the treasurer of the board shall deposit to the credit of the fund, in the bank designated by the board, the amounts prescribed in R.S. 11:3502 and all money collected under this Subpart and turned into the municipal treasury during the preceding year.

Redesignated from R.S. 33:2227 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3508 - Property for benefit of fund; minimum fund required before disbursements can be made

§3508. Property for benefit of fund; minimum fund required before disbursements can be made

A. The board may receive property of any nature for the benefit of the fund.

B. If the municipality has a population of over fifty thousand, the sum of fifty thousand dollars shall be retained as a permanent fund. No pension shall be paid or money drawn from the fund until the sum of fifteen thousand dollars, over and above the fifty thousand dollars held as a permanent fund is to the fund's credit.

C. If the municipality has a population of over fifteen thousand, but not exceeding fifty thousand, the sum of fifteen thousand dollars shall be retained as a permanent fund. No pension shall be paid or money drawn from the fund until the sum of fifteen hundred dollars, above the fifteen thousand dollars held as a permanent fund, is to the fund's credit.

D. If the municipality has a population of fifteen thousand, or less, the sum of seventy-five hundred dollars shall be retained as a permanent fund. No pension shall be paid or money drawn from the fund until the sum of one thousand dollars, above the seventy-five hundred dollars held as a permanent fund, is to the fund's credit.

Amended by Acts 1954, No. 247, §1; Acts 1970, No. 638, §1; Redesignated from R.S. 33:2228 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3509 - Investment of fund

§3509. Investment of fund

The board may invest the permanent fund or any portion thereof in the name of the "Board of Trustees of the Police Pension and Relief Fund" in interest-bearing bonds or securities issued or backed by the United States, the state of Louisiana, or the municipality in which the board is located or in certificates of deposit in banks of the United States and/or the state of Louisiana. All securities shall be deposited with the treasurer, subject to the orders of the board.

Amended by Acts 1970, No. 638, §1; Acts 1985, No. 90, §1; Redesignated from R.S. 33:2229 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3510 - Money available for pensions

§3510. Money available for pensions

The interest received from the investments after the fund has reached fifty thousand dollars or fifteen thousand dollars, as the case may be, and all money received from any source, shall be applicable to the payment of pensions and relief under this Subpart.

Redesignated from R.S. 33:2230 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3511 - Disbursement upon warrants

§3511. Disbursement upon warrants

Money shall be paid by the treasurer from the fund only upon warrants signed by the president and counter-signed by the secretary. No warrant shall be drawn except by order of the board.

Redesignated from R.S. 33:2231 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3512 - Annual financial report

§3512. Annual financial report

The condition of the fund shall be reported to the governing authority of the municipality by the board's secretary every January.

Redesignated from R.S. 33:2232 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3513 - Fund not subject to execution

§3513. Fund not subject to execution

Except as provided in R.S. 11:292, the fund, or any portion thereof, before or after an order for its distribution is issued, shall be exempt from assignment or pledge by a beneficiary of the fund or from seizure by virtue of any judicial process issued against the beneficiary.

Redesignated from R.S. 33:2233 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:3514 - Retirement for disability or length of service; benefit payments

§3514. Retirement for disability or length of service; benefit payments

A. The board shall retire from service in the police department any member of the department found by a majority vote of the board to have acquired a permanent or temporary physical or mental disability while in the performance of his duties, as determined by the report of the department physician, and shall place the retired member on the pension or relief roll.

B. Upon written request any member of the department who has performed twenty years of service in the department, without regard to the age at which the member may have initially been appointed to the police department, also shall be retired and placed under pension or relief roll. In addition, any member of the department who has performed at least eighteen consecutive years of service in the department and has reached sixty-five years of age, upon his application and request therefor, shall be eligible for retirement and be placed on the pension or relief roll. The amount of the pension or relief shall be two-thirds of the highest average monthly salary for any continuous twelve month period of time worked prior to retirement, but shall not be less than one hundred dollars per month.

C. Pensions or relief provided for by this Section shall be paid in monthly installments to persons entitled thereto, except that in the case of any mentally incapacitated member, the pension or relief shall be paid monthly to his legal representative.

Amended by Acts 1954, No. 245, §1; Acts 1954, No. 416, §1; Acts 1956, No. 137, §1; Acts 1962, No. 236, §1; Acts 1966, No. 148, §1; Acts 1972, No. 495, §1; Acts 1974, No. 219, §2; Acts 1976, No. 607, §1; Redesignated from R.S. 33:2234(A), (B), and (D) by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3515 - Examination of member with a disability; resumption of duty

§3515. Examination of member with a disability; resumption of duty

A. A member of the police department retired because of disability received while in the performance of his duty shall submit to examination by the department physician every six months.

B. The department physician shall report his findings to the board, which shall remove the member from the disability list if the report of the physician shows that he no longer has a disability. When the report shows that the member no longer has a disability and can resume his duties as a police officer, the department head shall restore him to employment in the department with the rank and grade enjoyed at the time of his removal from service.

Redesignated from R.S. 33:2235 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3516 - Death benefits

§3516. Death benefits

A. On and after September 11, 1981, if a member of a police department dies while in police service, while on or off official duty, or while receiving a pension, and leaves a child or children under eighteen years of age, or a child or children who are under twenty-two years of age and who are full-time students at an accredited institution of higher learning or at an accredited trade or vocational school, or a widow, or a dependent mother, these survivors shall be paid as follows:

(1) Each child who is under eighteen years of age or who is under twenty-two years of age and enrolled as a full-time student at an accredited institution of higher learning or trade or vocational school: one hundred fifty dollars per month.

(2) A widow: four hundred dollars per month for as long as she remains unmarried.

(3) A dependent mother: one hundred dollars per month.

B. The benefits provided for in this Section shall be paid to all beneficiaries, including those whose rights to receive these benefits accrued prior to September 11, 1981, but otherwise without any retroactive effect.

C.(1) With respect to the police pension and relief fund for the city of Bogalusa, child or children as referred to in this Section shall include, regardless of age, any child who has a physical and/or mental disability and the child shall receive benefits throughout life if medical and/or psychological information indicates the child has a total and permanent disability.

(2) If, however, medical or psychological information indicates that the child with a disability can benefit from specialized training in order to be rendered self supporting, then the child will receive benefits so long as he is actively enrolled in a specialized school or training program until such time as the child is certified as being qualified to engage in gainful employment.

(3) The board of trustees may demand at reasonable intervals that such child submit to a medical and/or pyschological examination for current evaluation, subject to the penalty of all monthly payments being suspended until submission to examination within fifteen days after request.

Amended by Acts 1954, No. 460, §2; Acts 1970, No. 489, §1; Acts 1972, No. 495, §2; Acts 1981, No. 577, §1; Acts 1984, No. 860, §1, eff. upon approval of the City Council of Bogalusa (approved Jan. 10, 1984); Redesignated from R.S. 33:2236 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3517 - Rights of members employed before July 28, 1948

§3517. Rights of members employed before July 28, 1948

R.S. 11:3514 and 3516 shall not affect the rights acquired by members of police departments employed prior to 12 o'clock noon, July 28, 1948, and shall not affect their right to retirement after twenty years of service, and employees of police departments of municipalities coming under this law by reason of population increases shall have the same benefits granted herein if such employees were employed prior to 12 o'clock noon, July 28, 1948.

Amended by Acts 1958, No. 50, §1; Redesignated from R.S. 33:2237 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3518 - Funeral expenses

§3518. Funeral expenses

Whenever an active or retired officer dies, the board shall appropriate from the fund the sum of one hundred dollars toward funeral expenses.

Redesignated from R.S. 33:2238 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3519 - Filing names of persons entitled to death benefits

§3519. Filing names of persons entitled to death benefits

Every member of the department shall file with the secretary of the board the name of any beneficiary to whom death benefits shall be paid and his relation to the member.

Redesignated from R.S. 33:2239 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3520 - Eligibility for appointment to department; physical examination

§3520. Eligibility for appointment to department; physical examination

A. Persons eligible for first appointment to the police department shall be between the ages of twenty-one and forty years at the time of such original appointment, and shall be subject to reemployment after the age of thirty-five years. No person shall be employed in the department without first submitting to a physical examination by the municipal physician. If not pronounced physically fit by the physician the applicant shall not under any conditions be eligible for benefits from the fund. The physician shall make a written report of each applicant examined to the commissioner of public safety and to the board immediately upon examination.

B. Persons eligible for first appointment to the police department shall be between the ages of twenty-one and forty-five years at the time of such original appointment, and shall be subject to reemployment after the age of thirty-five years. No person shall be employed in the department without first submitting to a physical examination by the municipal physician. If not pronounced physically fit by the physician the applicant shall not under any conditions be eligible for benefits from the fund. The physician shall make a written report of each applicant examined to the commissioner of public safety and to the board immediately upon examination.

Amended by Acts 1954, No. 248, §1; Acts 1968, No. 411, §1; Acts 1970, No. 638, §§1, 2; Redesignated from R.S. 33:2240 and R.S. 33:2240.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3521 - Credit for military service

§3521. Credit for military service

All wartime military service for the United States government during World War II, not to exceed three years, whether rendered prior to or after the commencement of employment in the police department, shall be deemed to constitute and shall be credited as service as used in this Subpart. Provided, however, that with respect to the cities of Minden, Monroe, Natchitoches, Rayne, Shreveport, and Springhill and the pertinent municipalities within Jefferson Parish, only such wartime service as shall be rendered after the commencement of employment in the police department shall be deemed to constitute and be credited as service as used in this Subpart. Provided further, that with respect to the cities of Ruston, Franklin, Lafayette and Opelousas, any military service for the United States government, whether or not such service was during wartime, not to exceed three years, whether rendered prior to or after the commencement of employment in the police department, shall be deemed to constitute and shall be credited as service as used in this Subpart. Provided further, that in order to obtain such credit the member shall pay to the system both the present employee and employer contributions based on the member's present salary plus five percent interest compounded annually, from the date of service until paid, but in no event shall the employee and employer contribution be less than a total of fourteen percent of the member's present salary.

Amended by Acts 1967, No. 45, §1; Acts 1968, No. 312, §1; Acts 1968, No. 347, §1; Acts 1970, No. 359, §1; Acts 1970, No. 418, §1; Acts 1971, No. 66, §1; Acts 1971, No. 67, §1; Acts 1974, No. 219, §1; Acts 1977, No. 559, §1; Redesignated from R.S. 33:2241 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3522 - Penalty for violations

§3522. Penalty for violations

Whoever wilfully violates any provision of this Subpart shall be fined not less than one hundred dollars nor more than one thousand dollars, or imprisoned not longer than one year, or both, at the discretion of the court. The court of original and unlimited jurisdiction in civil suits shall have jurisdiction of offenses defined by this Subpart.

Redesignated from R.S. 33:2242 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3541 - Special tax; population between 10,000 and 70,000

SUBPART B. PROVISIONS APPLICABLE TO

PARTICULAR FUNDS

§3541. Special tax; population between 10,000 and 70,000

In municipalities having a population between 10,000 and 70,000 in addition to any other source of funds provided by law, the governing authorities are hereby authorized to levy a special tax on all property subject to state taxation within the corporate limits of such municipalities in an amount not to exceed one mill on the dollar of the assessed valuation of said property in any one year; provided, however, that the rate, purpose and duration of said special tax herein provided for shall first have been submitted to the resident property taxpayers qualified to vote in such municipalities, and a majority vote of those voting, in both number and amount, shall have voted in favor thereof, as provided for by existing laws. Said tax shall be levied and collected with and in like manner as the general taxes of such municipalities, and the avails of the tax shall be used solely and exclusively for the purpose of providing additional revenues for the policemen's pension and relief fund of such municipalities. However, the authorization to levy the one-mill tax provided for in this Section shall be applicable only to those municipalities whose firemen's pension and relief funds are maintained on an actuarially computed basis. The provisions of this Section shall be self-operative.

Added by Acts 1962, No. 401, §1. Amended by Acts 1970, No. 638, §1; Redesignated from R.S. 33:2222.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3542 - Morgan City; employer contributions to fund

§3542. Morgan City; employer contributions to fund

On behalf of each member of the Police Pension and Relief Fund for the city of Morgan City, the city of Morgan City shall contribute to said fund an amount equal to three percent of salary monthly.

Added by Acts 1976, No. 607, §2; Redesignated from R.S. 33:2222.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3543 - City of Alexandria; composition of board of trustees

§3543. City of Alexandria; composition of board of trustees

Notwithstanding any other provision of law to the contrary, the mayor, president of the city council, superintendent of the police department, and four members of the police department, elected by a majority vote of the members of the department, shall constitute a board of trustees for the fund in the city of Alexandria. The mayor shall be president of the board.

Added by Acts 1978, No. 539, §1; Redesignated from R.S. 33:2224.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3544 - City of Houma; composition of board of trustees; secretary-treasurer; investments

§3544. City of Houma; composition of board of trustees; secretary-treasurer; investments

A. Notwithstanding any other provision of the law to the contrary, the board of trustees of the Police Pension and Relief Fund for the city of Houma shall consist of the director of finance for the parish of Terrebonne, the chief of police for the city of Houma, and one member to be elected from the police department for the city of Houma by majority vote.

B. The director of finance shall be the secretary-treasurer of the board and shall have the authority to invest assets of the fund. Any investment by the secretary-treasurer may be set aside by majority vote of the board.

Acts 1986, No. 542, §1; Redesignated from R.S. 33:2224.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3545 - Morgan City: salary deduction

§3545. Morgan City: salary deduction

With respect to the Police Pension and Relief Fund for the city of Morgan City, each member of the police department shall be assessed eight percent of his salary monthly.

Amended by Acts 1954, No. 460, §1; Acts 1962, No. 236, §1; Acts 1976, No. 607, §1; Acts 1981, No. 320, §1; Redesignated from R.S. 33:2225(A)(2) by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3546 - City of Lake Charles; salary deduction

§3546. City of Lake Charles; salary deduction

With respect to the Police Pension and Relief Fund for the city of Lake Charles, each member of the fund shall be assessed seven percent of his salary monthly.

Amended by Acts 1954, No. 460, §1; Acts 1962, No. 236, §1; Acts 1976, No. 607, §1; Acts 1981, No. 320, §1; Redesignated from R.S. 33:2225(A)(3) by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3547 - City of Opelousas; Morgan City; increase in benefits for service in excess of twenty years

§3547. City of Opelousas; Morgan City; increase in benefits for service in excess of twenty years

The amount of the pension for members of the police department of the city of Opelousas shall be increased by three and one-third percent for each year of service in the department over twenty years, but no such member shall receive a pension in excess of eighty-seven percent of the highest average monthly salary, for any continuous twelve-month period of time worked prior to retirement. The amount of the pension for members of the police department of the city of Morgan City shall be increased by two and one-half percent for each year of service in the department over twenty years, with such increases to cease upon the member attaining credit for thirty years of service.

Amended by Acts 1954, No. 245, §1; Acts 1954, No. 416, §1; Acts 1956, No. 137, §1; Acts 1962, No. 236, §1; Acts 1966, No. 148, §1; Acts 1972, No. 495, §1; Acts 1974, No. 219, §2; Acts 1976, No. 607, §1; Redesignated from R.S. 33:2234(C) by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3548 - Bossier City; retirement for disability or length of service; benefit payments

§3548. Bossier City; retirement for disability or length of service; benefit payments

A. The board of trustees of the fund for Bossier City shall retire from service in the police department of Bossier City any member of the department found by a majority vote of the board to have acquired a permanent or temporary physical or mental disability while in the performance of his duties, as determined by the report of the department physician, and shall place the retired member on the pension or relief roll.

B.(1) Any member who has completed twelve years of service with the police department of Bossier City shall be vested in the retirement system and shall be entitled to three and one-third percent of his average compensation multiplied by his years of creditable service not to exceed sixty-six and two-thirds percent of his average final compensation and shall be eligible to receive such benefits upon attaining fifty-five years of age. "Average compensation" shall mean the average annual earned compensation of an employee for any period of thirty-six successive or joined months of service as an employee during which the said earned compensation was the highest. In case of interruption of employment, the thirty-six month period shall be computed by joining employment periods immediately preceding and succeeding the interruption. Any member of the department who has performed twenty years of service in the department, without regard to the age at which the member may have initially been appointed to the police department, shall also be retired and placed under pension or relief roll. In addition, any member of the department who has performed at least eighteen consecutive years of service in the department and has reached sixty-five years of age shall, upon his application and request therefor, be eligible for retirement and be placed on the pension or relief roll.

(2) The amount of the pension or relief for any member who retires, or who has retired, whether prior to, or after the effective date of this Section, shall be equal to two-thirds of the monthly salary of the active member of the department holding the position corresponding to that held by the retired member at the time that he retired, but shall not be less than one hundred dollars per month. The amount of the pension and relief for any member with less than twenty years service who has retired, whether prior to, or after the effective date of this Section, shall be three and one-third percent of his average compensation multiplied by his years of active service, and such member shall receive the same rate of increase as that of the active member.

(3) Pensions or relief shall be paid in monthly installments to persons entitled thereto except in cases of mentally incapacitated members, when the pension or relief shall be paid monthly to their legal representatives.

Added by Acts 1974, No. 419, §1; Acts 1987, No. 943, §1; Redesignated from R.S. 33:2234.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

{{NOTE: SEE ACTS 1987, NO. 943, §2 FOR EFFECTIVE DATE.}}

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3549 - Cities of Opelousas and Ruston; cost-of-living adjustments

§3549. Cities of Opelousas and Ruston; cost-of-living adjustments

The board of trustees of the cities of Opelousas and Ruston may make annual supplemental monthly cost-of-living adjustments to all retirees and beneficiaries, from interest earnings or from the general fund of the municipal treasury, in an amount not to exceed three percent of the base retirement or survivors' benefit. In addition, the boards may provide an additional annual supplemental monthly cost-of-living adjustment to retirees and beneficiaries who are sixty-five years of age or over, which shall not exceed two percent of the base retirement or survivors' benefit. These adjustments shall be effective on July first of each year, commencing July 1, 1981, and shall be applicable to retirees and beneficiaries on record on July first of the immediately preceding calendar year.

Added by Acts 1981, No. 634, §1; Redesignated from R.S. 33:2234.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3550 - Bossier City; optional benefits

§3550. Bossier City; optional benefits

A. In lieu of service retirement benefits as provided by R.S. 11:3548 and survivor benefits as provided by R.S. 11:3553, any active member of the police retirement plan of Bossier City, who retires on or after October 1, 1988, may elect to participate in a modified benefit plan in accordance with the provisions of this Section.

B. The modified benefits selected shall be actuarially equivalent to the service retirement benefit to which the member would otherwise be entitled under R.S. 11:3548, and the survivor benefit the surviving spouse would otherwise be entitled to under R.S. 11:3553.

C. The election shall be made, prior to the first payment of unmodified benefits becoming due, in accordance with rules and regulations of the board of trustees.

D.(1) The member may elect one of the following optional benefit plans:

(a)(i) Upon the member's death, in the same manner as the member was receiving benefits, the surviving spouse shall begin to receive an amount equal to the payments which were being made to the member.

(ii) Upon the member's death, in the same manner as the member was receiving benefits, the surviving spouse shall begin to receive an amount equal to the payments which were being made to the member provided that if the designated beneficiary predeceases the retiree, the retiree's reduced benefit shall change to the maximum benefit effective on the first day of the next month following notification of the death of the designated beneficiary.

(b)(i) Upon the member's death, in the same manner as the member was receiving benefits, the surviving spouse shall begin to receive an amount equal to one-half of the payments which were being made to the member.

(ii) Upon the member's death, in the same manner as the member was receiving benefits, the surviving spouse shall begin to receive an amount equal to one-half of the payments which were being made to the member, provided that if the designated beneficiary predeceases the retiree, the retiree's reduced benefit shall change to the maximum benefit effective on the first day of the next month following notification of the death of the designated beneficiary.

(2) These payments shall continue for as long as the surviving spouse remains unmarried.

(3) If an option is selected under this Subsection and the retiree's spouse was designated as the beneficiary, and a judgment of divorce is rendered with respect to the retiree and the spouse, and, in connection therewith, the spouse, irrevocably, by court order, relinquishes the spouse's survivorship rights under the option originally selected by the retiree, the originally selected option shall be considered revoked and the retiree shall be considered as retired under the maximum benefit, subject to reduction as hereinafter set forth, and without affording the retiree the right to select an option under which the retiree could designate a new beneficiary, and the benefits payable to the retiree shall be increased to the amount the retiree would have received had the retiree selected the maximum benefit, adjusted for any cost-of-living increase granted to the retiree, less any amount required as a result of such change in retirement status to render the new benefit to be the actuarial equivalent of the maximum benefit. The retiree shall be required to reimburse the system, by way of a one time deduction from the retiree's next benefit check, the reasonable cost incurred by the system to have these calculations made. The retiree shall be required to contractually hold the system harmless in the event that the former spouse ever successfully asserts a property right relative hereto which has any adverse effect upon the system. It shall be the responsibility of the retiree to notify the system of these circumstances, to present satisfactory evidence of same, and to request the recomputation of benefits. Adjustment of benefits under this Subsection shall not be retroactive, and shall be effective on the first day of the next month following official approval of the application for recomputation of benefits.

E.(1) In the event of the death, prior to retirement, of an active member, with credit in the plan for at least twenty years, the surviving spouse shall receive, in lieu of survivor benefits as provided in R.S. 11:3553, eighty percent of the benefit to which the member would have been entitled had the member been eligible to retire on the date of death.

(2) These payments shall continue for as long as the surviving spouse remains unmarried.

Acts 1988, 2nd Ex. Sess., No. 22, §1, eff. Oct. 27, 1988; Redesignated from R.S. 33:2234.3 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 550, §1, eff. July 1, 1992; Acts 1995, No. 606, §1.

{{NOTE: SEE ACTS 1992, NO. 550, §3 FOR RETROACTIVITY.}}



RS 11:3551 - Bossier City; Deferred Retirement Option Plan

§3551. Bossier City; Deferred Retirement Option Plan

A. In lieu of terminating employment and accepting a service retirement allowance under R.S. 11:3548, any member of this system who has at least twenty years of creditable service and who is eligible to receive a service retirement allowance may elect to participate in the deferred retirement option plan and defer the receipt of benefits in accordance with the provisions of this Section.

B. For purposes of this Section, creditable service for eligibility purposes only shall include service credit reciprocally recognized under R.S. 11:142.

C. The duration of participation in the plan shall be specified and shall not exceed three years.

D. A member may participate in the plan only once.

E.(1) Upon the effective date of the commencement of participation in the plan, membership in the system shall terminate and neither employee nor employer contributions shall be payable.

(2) For purposes of this Section, compensation and creditable service shall remain as they existed on the effective date of commencement of participation in the plan.

(3) The monthly retirement benefits that would have been payable, had the member elected to cease employment and receive a service retirement allowance, shall be paid into the deferred retirement option plan account.

(4) Upon termination of employment, deferred benefits shall be payable as provided by Subsection H.

F.(1) A person who participates in this program shall not be eligible to receive a cost-of-living increase while participating and shall not be eligible until his employment which makes him eligible to be a member of this plan has been terminated for at least one full year.

(2) The Deferred Retirement Option Plan account shall earn interest at a rate of one-half of one percent below the percentage rate of return of the system's investment portfolio as certified by the actuary in his yearly evaluation report, said interest to be credited to his individual account balance on an annual basis.

G. The deferred retirement option plan account shall not be subject to any fees, charges, or other similar expenses of any kind for any purpose.

H. Upon termination of employment at the end of the specified period of participation, the monthly benefits that were being paid into the fund during the period of participation shall begin being paid to the retiree. A participant in the program shall receive, at his option, a lump sum payment from the account equal to the payments to the account, or a true annuity based upon his account, or he may elect any other method of payment if approved by the board of trustees.

I.(1)(a) If a participant dies during the period of participation in the program, and he has selected an optional allowance designating his spouse as beneficiary, such beneficiary shall receive, at the beneficiary's option, a lump sum payment of the participant's account balance, or the beneficiary may elect any other method of payment approved by the board of trustees as if the participant had retired on the date of death; in addition, the normal benefits payable to the designated beneficiary under the option selected shall be payable.

(b) In the event the designated beneficiary is not the participant's spouse, and is entitled to monthly benefits under the option selected, such beneficiary shall receive, at his option, a lump sum payment of the participant's account balance or he may elect to receive the balance in the account under any method that will cause a total distribution of the account over a period not to exceed five years; in addition, the normal benefits payable to the designated beneficiary under the option selected shall become payable.

(c) If there is no designated beneficiary, a lump sum payment of the participant's account balance shall be paid to his estate.

(2) If a participant terminates employment prior to the end of the specified period of participation, the monthly benefits that were paid into the fund during the period of participation shall begin being paid to the retiree. He shall receive, at his option, a lump sum payment from the account equal to the payments to the account, or a true annuity based upon his account balance, or he may elect any other method of payment if approved by the board of trustees.

J. If a member of the board of trustees of the fund elects to participate in the deferred retirement option plan he shall continue to serve as a member of the board of trustees until the expiration of the term for which he was elected or until his employment terminates, whichever occurs first.

Acts 1989, No. 600, §1; Acts 1991, No. 58, §1, eff. July 1, 1991; Redesignated from R.S. 33:2234.4 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 365, §1, eff. June 3, 1993; Acts 1993, No. 480, §1, eff. June 9, 1993; Acts 1995, No. 590, §1.

{{NOTE: SEE ACTS 1989, NO. 600, §2.}}



RS 11:3552 - City of Bogalusa; death benefits

§3552. City of Bogalusa; death benefits

A. With respect to the police pension and relief fund for the city of Bogalusa, "child" or "children" as referred to in this Section shall include, regardless of age, any child who has a physical and/or mental disability and the child shall receive benefits throughout life if medical and/or psychological information indicates the child has a total and permanent disability.

B. If, however, medical or psychological information indicates that the child with a disability can benefit from specialized training in order to be rendered self supporting, then the child will receive benefits so long as he is actively enrolled in a specialized school or training program until such time as the child is certified as being qualified to engage in gainful employment.

C. The board of trustees may demand at reasonable intervals that such child submit to a medical and/or pyschological examination for current evaluation, subject to the penalty of all monthly payments being suspended until submission to examination within fifteen days after request.

Amended by Acts 1954, No. 460, §2; Acts 1970, No. 489, §1; Acts 1972, No. 495, §2; Acts 1981, No. 577, §1; Acts 1984, No. 860, §1, eff. upon approval of the City Council of Bogalusa (approved Jan. 10, 1984); Redesignated from R.S. 33:2236(C) by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3553 - Death benefits; optional allowances; Bossier City

§3553. Death benefits; optional allowances; Bossier City

A. If, prior to January 1, 1985, a member of the Bossier City police department died while in police service, while on or off official duty, or while receiving a pension, and left a child or children under eighteen years of age, or a widow, or a dependent mother, these survivors shall be paid as follows: dependent mother, one hundred dollars per month; widow, one thousand dollars per month for as long as she remains unmarried; each child under eighteen years of age, one hundred fifty dollars per month regardless of the number of children.

B. If, on or after January 1, 1985, a retired member of the Bossier City police department dies who is receiving a pension, or a member dies, or died, while in police service, while on or off official duty, and leaves, or left, a child or children under eighteen years of age, or a widow, or dependent mother, these survivors shall be paid as follows:

(1) The surviving spouse shall be entitled to receive a maximum survivor's benefit which shall be equal to three and one-third percent for each year of police service multiplied by the member's final average compensation, but not less than forty percent nor more than sixty percent of the member's average final compensation, for as long as the surviving spouse remains unmarried.

(2) Each child under eighteen years of age, shall be paid monthly benefits equal to one hundred fifty dollars per month, however, as each surviving child reaches the age of eighteen his benefits shall cease, unless the child has an intellectual disability and is not able to earn his own living; further, any surviving child who graduates from high school and goes directly to a board approved or accredited school or college, shall be paid a monthly benefit equal to one hundred fifty dollars per month for the time he remains in a board approved or accredited school or college, not to exceed four years.

(3) A dependent mother will receive one hundred dollars per month.

Added by Acts 1974, No. 419, §1. Acts 1985, No. 365, §1; Acts 1987, No. 943, §1; Redesignated from R.S. 33:2236.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 612, §1; Acts 2014, No. 811, §4, eff. June 23, 2014.

{{NOTE: SEE ACTS 1985, NO. 365, §2.}}

{{NOTE: SEE ACTS 1987, NO. 943, §2.}}

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3554 - Cities of Opelousas and Ruston; death benefits

§3554. Cities of Opelousas and Ruston; death benefits

A. On and after September 12, 1980, if a member of the police departments of the cities of Opelousas and Ruston dies while in police service, while on or off official duty, or while receiving a pension, and leaves a child or children under eighteen years of age, or a child or children who are under twenty-two years of age and who are full-time students at an accredited institution of higher learning or at an accredited trade or vocational school, or a widow, or a dependent mother, these survivors shall be paid as follows:

(1) Each child who is under eighteen years of age or who is under twenty-two years of age and enrolled as a full-time student at an accredited institution of higher learning or trade or vocational school: one hundred fifty dollars per month.

(2) A widow: four hundred dollars per month for as long as she remains unmarried.

(3) A dependent mother: one hundred dollars per month.

B. The benefits provided for in this Section shall be paid to all beneficiaries, including those whose rights to receive these benefits accrued prior to September 12, 1980, but otherwise without any retroactive effect.

Added by Acts 1981, No. 365, §1; Redesignated from R.S. 33:2236.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3555 - City of Lafayette; eligibility to participate in fund

§3555. City of Lafayette; eligibility to participate in fund

Notwithstanding any other provision of the law to the contrary and particularly the provisions of R.S. 11:3520, any person employed as a police officer by the city of Lafayette after attaining the age of thirty-five years shall be eligible for membership in the police pension and relief fund of the city of Lafayette in the same manner and to the same extent as if such person or persons had not attained the age of thirty-five years at the time of employment. Such memberships shall be conditioned upon the filing of an application therefor with the board of trustees of the fund on or before August 1, 1970, together with such information as the board shall require. Any such person who shall be eligible to receive credit in the system for all service rendered as an employee of the police department of the city of Lafayette prior to the date on which he becomes a member in accordance with the provisions of this Section. In order to obtain such credit the member shall make application therefor and shall pay into the fund employee contributions at the current rate on all compensation earned during the period for which credit is claimed, plus two percent per annum interest thereon, provided that said contributions may be paid in one lump sum or in such installments as shall be agreed upon between the board of trustees and the applicant for membership, provided that all of such installments shall be paid on or before the date on which application for retirement is made.

Added by Acts 1970, No. 145, §1; Redesignated from R.S. 33:2240.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3556 - Morgan City; eligibility to participate in fund

§3556. Morgan City; eligibility to participate in fund

A. Notwithstanding any other provision of the law to the contrary and particularly the provisions of R.S. 11:3520, any person presently employed as a police officer by the city of Morgan City shall be eligible for membership in the police pension and relief fund if such person had been between twenty-one and forty-five years of age at the time of his appointment. Such memberships shall be conditioned upon the filing of an application therefor with the board of trustees of the fund on or before December 31, 1970, together with such information as the board shall require. Any such person also shall be eligible to receive credit in the system for all service rendered as an employee of the police department of Morgan City prior to the date on which he becomes a member in accordance with the provisions of this Section. To obtain such credit the member shall make application therefor and shall pay into the fund employee contributions at the current rate on all contributions earned during the period for which credit is claimed, plus two percent per annum interest thereon, provided that said contributions may be paid in one lump sum or in such installments as shall be agreed upon between the board of trustees and the applicant for membership, provided that all of such installments shall be paid on or before the date on which application for retirement is made.

B. Notwithstanding any other provision of the law to the contrary and particularly the provisions of R.S. 11:3520, any person between the ages of twenty-one and forty-five who is hereafter employed by the police department of the city of Morgan City shall be eligible for membership in the police pension and relief fund thereof.

Added by Acts 1970, No. 143, §1; Redesignated from R.S. 33:2240.3 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3557 - City of Lafayette; record clerk and matron; eligibility to participate; credit

§3557. City of Lafayette; record clerk and matron; eligibility to participate; credit

Notwithstanding any other provision of law to the contrary, any person employed as the records clerk and matron for the police department of the city of Lafayette shall be eligible for membership in the police pension and relief fund of the city of Lafayette, whether or not such person has been commissioned a police officer. Such membership shall be conditioned upon the filing of an application therefor with the board of trustees of the fund, together with such information as the board shall require. Any such person also shall be eligible to receive credit in the system for all service rendered as an employee of the police department of the city of Lafayette prior to the date on which membership is obtained, in accordance with the provisions of this Section. In order to obtain such credit the member shall make application therefor and shall pay into the fund employee contributions at the current rate on all compensation earned during the period for which credit is claimed plus two percent per annum interest thereon. Said contributions and the interest thereon may be paid in one lump sum or in such installments as shall be agreed upon between the board of trustees and the applicant for membership, provided that all of such installments shall be paid on or before the date on which application for retirement is made.

Added by Acts 1971, No. 114, §1; Redesignated from R.S. 33:2240.4 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3558 - Morgan City; credit for military service

§3558. Morgan City; credit for military service

A. In addition to the provisions of any other law, particularly R.S. 11:3521, any person who is a member of the Morgan City police pension and relief fund shall be entitled to service credit for such pension and relief fund for service in the military of the United States since World War II.

B. Application for credit for such service shall be made and evidence thereof shall be furnished to the board of trustees of the police pension and relief fund at any time prior to application for retirement. In addition, each person claiming such credit shall pay into the fund an amount equal to the employer and employee contributions, at the current rate, together with compound interest thereon at the rate of two per centum per annum on the compensation which the member would have received during the period of military service for which credit is claimed had he at that time been a member of his respective retirement system. For purposes of computation, the following compensation of the person claiming credit will be considered: if the person was employed as a police officer prior to service in the military, the compensation received immediately prior to entry into military service; if the person enters the police force after service in the military, the compensation which he would have received in each of the years for which credit for military service is claimed had he been employed in his beginning classification for police service in the first year for which credit is claimed. Such contribution shall be paid in one lump sum at any time prior to the member's application for retirement.

C. The board of trustees of the police pension and relief fund shall notify the members of the Morgan City police force of the privilege granted by this Section, together with necessary information for obtaining such credit, as soon as practicable.

Added by Acts 1970, No. 144, §1; Redesignated from R.S. 33:2241.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3559 - City of Alexandria; credit for military service

§3559. City of Alexandria; credit for military service

A. In addition to and notwithstanding the provisions of any other law, and particularly R.S. 11:3521, any person who was a member of the police pension and relief fund for the city of Alexandria shall be entitled to service credit in the Municipal Police Employees' Retirement System for all active service in the military service of the United States for up to but not in excess of three years of such active military service whether rendered prior to or after commencement of employment in the police department. The purchase of military service credit provided for in this Section shall not be allowed unless the city of Alexandria pays into the Municipal Police Employees' Retirement System an amount equal to the current employer and employee contributions based upon the member's average base pay for the first thirty-six successive months of credited service in the Municipal Police Employees' Retirement System, plus five percent compound interest per year from the date the member joined the system until paid. In order for credit to be granted under this Section, the required payments by the city of Alexandria to the Municipal Police Employees' Retirement System shall be made prior to January 1, 1986.

B. Any person who was a member of the police pension and relief fund for the city of Alexandria and who purchased military service credit in the fund within five years preceding September 6, l985, or who purchased military service credit in the Municipal Police Employees' Retirement System under authority of R.S. 11:153, shall be entitled to receive, from the city of Alexandria, an amount equal to what he paid in order to receive the credit.

C. The board of trustees of the police pension and relief fund shall notify the members of the city of Alexandria police force of the privilege granted by this section, together with necessary information for obtaining such credit, as soon as practicable.

D. The credit herein authorized shall be only for purposes of the police pension and relief fund and shall not be used to compute time served with the department for purposes of compensation, promotion, longevity or any other purpose.

Added by Acts 1971, No. 67, §2. Amended by Acts 1982, No. 749, §1; Acts 1985, No. 858, §1, eff. July 23, 1985; Redesignated from R.S. 33:2241.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3560 - Bossier City; credit for military service

§3560. Bossier City; credit for military service

A. In addition to the provisions of any other law, and particularly R.S. 11:3521, any person who is a member of the police pension and relief fund for the city of Bossier City shall be entitled to service credit in such pension and relief fund for active service in the military service of the United States for up to but not in excess of three years of such active military service, whether rendered prior to or after commencement of employment in the police department.

B. Application for credit for such active service shall be made and evidence thereof shall be furnished to the board of trustees of the police pension and relief fund at any time prior to application for retirement. In addition, each person claiming such credit shall pay into the fund, prior to the date of application for retirement, an amount equal to the employer and employee contributions, at the current rate, together with compound interest thereon at the current rate on the compensation which the member would have received during the period of military service for which credit is claimed had he at that time been a member of said retirement system. For purposes of computation, the following compensation of the person claiming credit will be considered; if the person was employed as a police officer prior to service in the military, the compensation received immediately prior to entry into military service; if the person enters the police force after service in the military, the compensation which he would have received in each of the years for which credit for military service is claimed had he been employed in his beginning classification for police service in the first year for which credit is claimed.

C. The board of trustees of the police pension and relief fund, as soon as practicable after the effective date of this section, shall notify the members of the city of Bossier City police force of the privilege granted by this section, together with necessary information for obtaining such credit.

D. The credit herein authorized shall be only for purposes of the police pension and relief fund and shall not be used to compute time served with the department for purposes of compensation, promotion, longevity or any other purpose.

Added by Acts 1972, No. 169, §1; Redesignated from R.S. 33:2241.3 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3561 - City of Eunice; credit for military service

§3561. City of Eunice; credit for military service

A. In addition to the provisions of any other law, and particularly R.S. 11:3521, any person who is a member of the police pension and relief fund for the city of Eunice shall be entitled to service credit in such pension and relief fund for active service in the military service of the United States for up to but not in excess of three years of such active military service, whether rendered prior to or after commencement of employment in the police department.

B. Application for credit for such active service shall be made and evidence thereof shall be furnished to the board of trustees of the police pension and relief fund any time prior to application for retirement. In addition, each person claiming such credit shall pay into the fund, prior to the date of application for retirement, an amount equal to the employer and employee contributions, at the current rate, together with compound interest thereon at the current rate on the compensation which the member would have received during the period of military service for which credit is claimed had he at that time been a member of said retirement system. For purposes of computation, the following compensation of the person claiming credit will be considered; if the person was employed as a police officer prior to service in the military, the compensation received immediately prior to entry into military service; if the person enters the police force after service in the military, the compensation which he would have received in each of the years for which credit for military service is claimed had he been employed in his beginning classification for police service in the first year for which credit is claimed.

C. The board of trustees of the police pension and relief fund, as soon as practicable after the effective date of this Section shall notify the members of the city of Eunice police force of the privilege granted by this Section, together with necessary information for obtaining such credit.

D. The credit herein authorized shall be only for purposes of the police pension and relief fund and shall not be used to compute time served with the department for purposes of compensation, promotion, longevity or any other purpose.

Added by Acts 1974, No. 666, §1; Redesignated from R.S. 33:2241.4 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3562 - City of Rayne; credit for military service

§3562. City of Rayne; credit for military service

A. In addition to the provisions of any other law, and particularly R.S. 11:3521, any person who is a member of the police pension and relief fund for the city of Rayne shall be entitled to service credit in such pension and relief fund for active service in the military service of the United States for up to but not in excess of three years of such active military service, whether rendered prior to or after commencement of employment in the police department.

B. Application for credit for such active service shall be made and evidence thereof shall be furnished to the board of trustees of the police pension and relief fund at any time prior to application for retirement. In addition, each person claiming such credit shall pay into the fund, prior to the date of application for retirement, an amount equal to the employer and employee contributions, at the current rate, together with compound interest thereon at the current rate on the compensation which the member would have received during the period of military service for which credit is claimed had he at that time been a member of said retirement system. For purposes of computation, the following compensation of the person claiming credit will be considered; if the person was employed as a police officer prior to service in the military, the compensation received immediately prior to entry into military service; if the person enters the police force after service in the military, the compensation which he would have received in each of the years for which credit for military service is claimed had he been employed in his beginning classification for police service in the first year for which credit is claimed.

C. The board of trustees of the police pension and relief fund, as soon as practicable after July 31, 1974, shall notify the members of the city of Rayne police force of the privilege granted by this Section, together with necessary information for obtaining such credit.

D. The credit herein authorized shall be only for purposes of the police pension and relief fund and shall not be used to compute time served with the department for purposes of compensation, promotion, longevity or any other purpose.

Added by Acts 1974, No. 468, §1; Redesignated from R.S. 33:2241.5 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3563 - City of Lake Charles; credit for military service

§3563. City of Lake Charles; credit for military service

In addition to, and notwithstanding, the provisions of any other law, and particularly R.S. 11:3521, any person who is a member of the Police Pension and Relief Fund for the city of Lake Charles shall be entitled, without contribution therefor other than the increased contributions required by R.S. 11:3546, to service credit in such pension and relief fund for active service in the military service of the United States for up to but not in excess of two years of such active military service whether rendered prior to or after commencement of employment in the police department. Application for credit for such active service shall be made and evidence thereof shall be furnished to the board of trustees of the pension and relief fund at any time prior to application for retirement. The credit herein authorized shall be only for purposes of the police pension and relief fund, and shall not be used to compute time served with the police department for purposes of compensation, promotion, longevity or any other purpose.

Added by Acts 1981, No. 320, §1; Redesignated from R.S. 33:2241.7 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3564 - City of Crowley; credit for military service

§3564. City of Crowley; credit for military service

In addition to any other provisions of any other law and particularly R.S. 11:3521, any person who is a member of the Police Pension and Relief Fund for the city of Crowley shall be entitled to service credit in such pension fund for active military service of the United States, for up to but not in excess of four years, under the following provisions:

(1) If the member of the fund leaves employment to enter the military service and returns in one year after release from active military service, he shall receive service credit for such military service, provided employee and employer contributions, based on the current contribution rate and salary at the time he left service, plus five percent compound interest per year, are paid to the system prior to retirement. The employer shall pay the employer contributions and interest thereon.

(2)(a) Any member who has at least two years of creditable service in the fund shall be entitled to up to four years of military service credit regardless of when served, provided application is filed with the fund, together with proof of the inclusive dates of military service performed. In order to obtain such credit, the member shall pay into the fund an amount equal to the employer and employee contributions which would have been paid for the period involved had the officer been a member of the fund. The contributions shall be based on the current employer and employee contribution rate and shall be based on the salary schedule provided for in this Paragraph corresponding with the year the service was rendered, plus five percent compound interest thereon from date of service until paid. The employer may pay the employee and/or the employer contributions and interest thereon. The amount to be paid shall be paid in one lump sum or in such installments as shall be agreed upon by the member or the governing authority of the city of Crowley, or both, and the board of trustees, provided that all of such payments shall be paid in full within four years after the date of any application for such service.

(b) For computation purposes, only full calendar months may be purchased, and contributions shall be based on the following salary schedule corresponding to the year in which the service was rendered or on the actual salary received if less than in the schedule provided herein.

Year

Salary

Year

Salary

1940

$ 848.00

1959

$3,800.00

1941

875.00

1960

3,800.00

1942

950.00

1961

3,800.00

1943

1,030.00

1962

3,800.00

1944

1,150.00

1963

3,800.00

1945

1,190.00

1964

4,400.00

1946

1,230.00

1965

4,400.00

1947

2,400.00

1966

4,400.00

1948

2,400.00

1967

4,800.00

1949

2,400.00

1968

5,200.00

1950

2,400.00

1969

5,600.00

1951

2,400.00

1970

6,000.00

1952

2,640.00

1971

6,000.00

1953

2,800.00

1972

6,200.00

1954

2,800.00

1973

6,400.00

1955

3,400.00

1974

6,600.00

1956

3,400.00

1975

6,800.00

1957

3,400.00

1958

3,800.00

(c) For military service rendered on or after January 1, 1976, the employer and employee contributions shall be based on the member's salary at the time the military service credit is applied for.

(3) No member shall receive more than four years of total military service credit under any provision of law unless a discharge was not obtainable within the four-year period, in which case he shall be eligible for up to but not to exceed five years of total military service credit. No member shall be entitled to purchase military service credit unless he has been honorably released from service.

(4) No credit for military service shall be given for service in any state national guard or in the reserve forces of the United States, or for which a member is drawing a benefit based on military service.

(5) There shall be no duplication of credit for military service, and no member shall be entitled to purchase or receive credit for military service pursuant to this Section, if he has previously received credit for such in any other public retirement system or pension fund, including any retirement plan for members of the armed forces of the United States.

(6) Military service shall not be used for purposes of acquiring eligibility for disability or survivors benefits, and shall only be used for purposes of acquiring eligibility for normal retirement benefits provided however, military service credit shall not be computed until after the completion of twenty full years of service; and provided further, such military service credit can not be used to meet minimum eligibility requirements of any regular retirement of less than twenty years.

(7) The board of trustees of the police pension and relief fund, as soon as practicable after September 11, 1981, shall notify the members of the city of Crowley police force of the privilege granted by this Section, together with necessary information for obtaining such credit.

(8) The credit herein authorized shall be only for purposes of the police pension and relief fund and shall not be used to compute time served with the department for purposes of compensation, promotion, longevity, or any other purpose.

Added by Acts 1981, No. 569, §1. Amended by Acts 1982, No. 394, §1; Redesignated from R.S. 33:2241.8 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3565 - City of Houma; repurchase of service credit after reemployment

§3565. City of Houma; repurchase of service credit after reemployment

Notwithstanding any other provisions of law to the contrary, any person who is a member of the Police Pension and Relief Fund for the city of Houma who heretofore terminated or hereafter terminates his membership in that fund and withdrew or hereafter withdraws his contributions and thereafter again is employed by the Houma Police Department and thereafter again is or becomes a member of the fund, shall be eligible to obtain credit in the fund for previous service as an employee of the department. In order to obtain such credit, the member shall notify the Police Pension and Relief Fund for the city of Houma of his intent to repurchase such credit within one year of reemployment, or within one year of the effective date of this Section for any members presently employed by the Houma Police Department. The member shall pay into the fund the amount of the contributions refunded to him, plus interest compounded from the date such refund was made until the date of full repayment at a minimum rate of five percent per annum or at such higher rate as is determined to be actuarially sound by the Police Pension and Relief Fund for the city of Houma. The period in which the member shall be allowed to repay such amounts shall be determined by the Police Pension and Relief Fund for the city of Houma.

Added by Acts 1979, No. 102, §1; Redesignated from R.S. 33:2241.6 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3566 - City of Alexandria; exemption of benefits

§3566. City of Alexandria; exemption of benefits

Any annuity, retirement allowance or benefits, or refund of contributions, or any optional benefit or any other benefit paid to any person under the provisions of the Policemen's Pension and Relief Fund for the city of Alexandria is exempt from any state income tax.

Acts 1990, No. 972, §2; Redesignated from R.S. 33:2224.3 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3567 - Bossier City; board of trustees; composition

§3567. Bossier City; board of trustees; composition

The board of trustees of the police pension and relief fund for the city of Bossier City shall be composed of:

(1) The mayor.

(2) The commissioner of public safety.

(3) The city comptroller.

(4) The chief of police who is an active contributing member of the system, who upon his retirement shall continue to serve on the board of trustees until December 31, 2001. On the expiration of this term, and each subsequent term, a retiree of the system shall be elected by all retirees of the system to serve for a term of six years.

(5)(a) Four employees who are active contributing members of the system, to be elected by the membership; however, when the number of employees of the department who are members of the system equals four, as each employee retires, his position on the board shall continue as follows:

(i) The first member to retire shall serve until December 31, 1996.

(ii) The second member to retire shall serve until December 31, 1997.

(iii) The third member to retire shall serve until December 31, 1998.

(iv) The fourth member to retire shall serve until December 31, 1999.

(b) In the event all members retire in the same year, the board of trustees shall determine the order of retirement. As each term expires, a retiree of the system shall be elected by all retirees of the system to serve for a term of six years.

(6) One retiree of the system to be elected by all retirees of the system, to serve until December 31, 2000. At the expiration of this term, and each subsequent term, a retiree of the system shall be elected by all retirees of the system for a term of six years.

Acts 1992, No. 993, §1; Acts 1995, No. 612, §1.



RS 11:3568 - Bossier City; exemption from taxation and judicial action

§3568. Bossier City; exemption from taxation and judicial action

The right of a person to a pension, an annuity, or a retirement allowance, to the return of contributions, to the pension, annuity, or retirement allowance itself, and to any optional benefit or any other right accrued or accruing to any person who is a member of the Policemen's Pension and Relief Fund for the city of Bossier City, and the monies in the various funds of the pension and relief fund, are hereby exempt from any state or municipal tax and exempt from levy and sale, garnishment, attachment, or any other process whatsoever, except as provided in R.S. 11:292, and shall be unassignable except as is specifically otherwise provided.

Acts 1993, No. 250, §1.



RS 11:3569 - Morgan City; death benefits

§3569. Morgan City; death benefits

A. Notwithstanding any other provision of law set forth in this Part and particularly the provisions of R.S. 11:3516(A), if a member of the police department of the city of Morgan City dies while in police service, while on or off official duty, or while receiving a pension, and leaves a child or children under eighteen years of age, or a child or children who are under twenty-two years of age and who are full-time students at an accredited institution of higher learning or at an accredited trade or vocational school, or a widow, or a dependent mother, these survivors shall be paid as set forth in Subsection B of this Section.

B.(1) Each child who is under eighteen years of age or who is under twenty-two years of age and enrolled as a full-time student at an accredited institution of higher learning or trade or vocational school: one hundred fifty dollars per month.

(2) A widow: eight hundred dollars per month for as long as she remains unmarried.

(3) A dependent mother: one hundred dollars per month.

Acts 1998, 1st Ex. Sess., No. 19, §1.



RS 11:3571 - Blank]

PART II. PENSION AND RELIEF FUNDS IN PARTICULAR CITIES

SUBPART A. CITY OF BATON ROUGE

§3571. [Blank]



RS 11:3581 - Blank]

SUBPART B. POLICEMEN'S PENSION AND RELIEF FUND

OF THE CITY OF BOGALUSA

§3581. [Blank]



RS 11:3591 - Blank]

SUBPART C. POLICEMEN'S PENSION AND RELIEF FUND

OF THE CITY OF CROWLEY

§3591. [Blank]



RS 11:3601 - Policemen's pension and relief fund for the city of Lafayette; creation

SUBPART D. POLICEMEN'S PENSION AND RELIEF FUND

FOR THE CITY OF LAFAYETTE

§3601. Policemen's pension and relief fund for the city of Lafayette; creation

A. There is hereby created a Policemen's Pension and Relief Fund for the city of Lafayette, and a board of directors, to administer and disburse the fund, in order to provide for the pensioning of members of the police department with disabilities, the widows, minor children and mothers and fathers of deceased members of the department, and to permit the retirement and pensioning of members of the police department after the required length of service, all as provided in this Subpart.

B. From September 12, 1975, the funds, proceeds, and revenues hereinafter provided for shall constitute the Policemen's Pension and Relief Fund of the city of Lafayette to be used for the purposes set forth in this Section and in accordance with the provisions of this Subpart.

Added by Acts 1975, No. 549, §1; Redesignated from R.S. 33:2385 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3602 - Board of directors; composition

§3602. Board of directors; composition

A. The fund shall be under the control and management of and shall be administered by a board of directors of nine members composed as follows:

(1) The mayor, or the chief executive of the city.

(2) The director of administration, or finance officer of the city, who shall be the treasurer thereof.

(3) Five active members of the police department of the city of Lafayette, who must have served at least one year in the department before they shall be eligible to serve on the board. The five members herein provided for shall be elected by the police department as hereinafter set forth, one of which shall be designated as secretary of the board.

(4) Two members elected from the rank of the retired members of the police department. Only those members of the board elected or appointed from the active ranks of the department shall have the right to vote on any proposal to increase the assessment levied against the salary of each member of the police force as provided by R.S. 11:3606.

(5) The president, vice president, and secretary of the board shall be chosen by a majority vote of the members of the board and shall be elected for a two-year term.

B. The five members to be selected from the police department to serve on the board of directors shall be elected by secret ballot of the active members of the police department. No policeman shall be eligible to vote unless he is a member of the police department, and is participating in the fund, at the time of the election. The first election shall be held within fifteen days after September 12, 1975, and thereafter the elections shall be held every two years during the same month that the first election was held.

C. By majority vote of the board, the police chief may be allowed to attend and participate in all meetings of the board in a nonvoting capacity. Should the police chief be duly elected to serve as a board member, he shall enjoy all voting and other rights of directors.

D. The vice president of the board of directors shall call the election, and shall provide for the manner in which it shall be conducted. In case of a vacancy on the board of directors, a special election shall be called to fill such vacancy by the vice president of the board within a period of thirty days after the vacancy occurs.

E. All members of the board of directors shall serve until the end of the term for which they are elected, or until their successors have been duly elected and qualified.

Added by Acts 1975, No. 549, §1; Redesignated from R.S. 33:2385.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3603 - Treasurer; duties; bond

§3603. Treasurer; duties; bond

The director of administration of the city of Lafayette shall be the treasurer of the board of directors and custodian of all monies belonging to the fund. He shall deposit the monies in such depositories as may be designated by the board and shall disburse monies belonging to the fund only upon warrant of the secretary of the board, countersigned by the president thereof. The official bond of the director of administration shall be security for the faithful performance, by the director of administration, of his duties as treasurer of the board of directors, or in lieu thereof he may furnish a valid surety bond in the sum of ten thousand dollars. In that event, the premium for the bond shall be paid out of the fund.

Added by Acts 1975, No. 549, §1; Redesignated from R.S. 33:2385.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3604 - Board of directors; control and management; meetings; secretary

§3604. Board of directors; control and management; meetings; secretary

A. The board of directors shall have control and management of the fund and shall make rules and regulations for the proper administration of the funds not in conflict with the provisions of this Subpart, shall hear and decide all applications for benefits under this Subpart, and its decisions on such applications shall not be subject to review or reversal except by the board itself, or upon appeal to the courts.

B. The board shall meet at least quarterly and a special meeting shall be called on forty-eight hours' notice by the president at the request of any three members. Any four members of the board shall constitute a quorum for the transaction of any and all business.

C. The secretary of the board of directors shall keep in books provided for that purpose, a full and complete record of all proceedings of the board of directors, particularly with reference to investment of funds belonging to the fund as provided in this Subpart. He shall file and keep all correspondence of the board, keep minutes of all of its meetings, and shall perform such other duties as may be assigned him by the board of directors, including the preparation of warrants for the various disbursements from the fund and the keeping of an accurate record thereof. The board shall fix at its discretion the salary to be received by the secretary as compensation for his services.

Added by Acts 1975, No. 549, §1; Redesignated from R.S. 33:2385.3 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3605 - Board of directors; powers and duties

§3605. Board of directors; powers and duties

A. The board of directors shall have the power, and it shall be its duty to:

(1) Make all rules and regulations necessary to the proper administration of the fund under the provisions of this Subpart.

(2) Retain such legal, medical, clerical, money management, or other services as are necessary for this conduct of the affairs connected with the fund and provide compensation for such services.

(3) Cause such amounts as are set forth in this Subpart to be deducted from the salaries of the active participants in the fund and paid into the treasury of the fund.

(4) Certify to the levying authority provided by this Subpart, the amount of revenues required and provided for, and cause same to be collected through the proper local agency.

(5) Cause the examination of every pensioner or beneficiary with a disability at least once a year.

(6) Keep all necessary records of its meetings and proceedings.

(7) Cause to be posted in each station house a recapitulation of the fund, prepared by an independent certified public accountant, showing the number of pensioners, the amount of disbursements, the revenues received, and present condition and manner of investment of the funds.

(8) Keep a book to be known as the List of Retired Policemen. This book shall contain a full and complete record of the action of said board of directors in retiring or pensioning all persons under this Subpart, showing the names, dates of entering the service of the police department, date of removal from active service and the reason for such action.

B. The board shall be a quasi-judicial body and its action shall be reviewable only by the courts.

Added by Acts 1975, No. 549, §1; Redesignated from R.S. 33:2385.4 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3606 - Salary deductions paid into the fund; contributions by the city

§3606. Salary deductions paid into the fund; contributions by the city

A. All monies, funds, properties, real and personal, assets and liabilities and members belonging, on September 12, 1975, to the Policemen's Pension and Relief Fund of the city of Lafayette authorized by Subpart A of Part I of Chapter 3 of Title 11 of the Louisiana Revised Statutes of 1950, shall, on September 12, 1975 be transferred to the fund provided for by this Subpart.

B. Classified employees of the Lafayette Police Department who are, on September 12, 1975, members of the Municipal Police Employees' Retirement System, shall have the option, up until August 1, 1976, of transferring to this fund or remaining a member of that system.

C. The fund shall consist of the following:

(1) Upon September 12, 1975, except as provided in Subsection B hereof, membership in this fund shall be mandatory for all classified employees of the Lafayette Police Department. The percentage of the salary hereinafter set forth of all the employees of the police department, who have been employed by the police department and who are participating in the fund, shall be paid into the fund. Until November 1, 1975, there shall be deducted from the respective salaries, including supplemental pay, of all employees of the police department, the amount of six percent of salary. Effective November 1, 1975, the amount of ten percent of the salaries, including supplemental pay shall be deducted. The deductions shall be paid semimonthly into the fund by the director of administration of the city of Lafayette, however, any employee who joins the police department after attaining the age of thirty-four years shall not be eligible for participation in the fund.

(2) Until November 1, 1975, the city of Lafayette shall budget, appropriate and pay semimonthly to the fund an amount equal to six percent of the respective salaries, including supplemental pay, of all employees of the police department. Effective November 1, 1975, the city of Lafayette shall budget, appropriate and pay semimonthly to the fund an amount equal to ten percent of the respective salaries, including supplemental pay, of all employees of the police department.

(3) In the event that benefits are due to policemen or their survivors under the provisions of this Subpart and there are not sufficient monies to pay such benefits, then and in that event, the city of Lafayette shall budget, appropriate and pay from its general alimony taxes to the fund an amount equal to the total sum of benefits actually due the policemen or their survivors under the provisions of this Subpart, said sums to be paid into the fund on a monthly basis.

Added by Acts 1975, No. 549, §1; Redesignated from R.S. 33:2385.5 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3607 - Fiscal affairs of fund; actuarial services; audit; investment

§3607. Fiscal affairs of fund; actuarial services; audit; investment

With respect to the fiscal affairs of the fund, the board of directors shall:

(1) Permanently retain the services of an accredited actuary as a means of monitoring and evaluating the actuarial condition of the fund. The board shall specifically cause an annual review of the fund's actuarial position by the actuary and additionally, a full in-depth actuarial study of the fund every four years.

(2) Continuously obtain the services of professional money management specialists, fiscal agent experts or recognized money management firm, and utilize the advice of same, through the fund's treasurer, in investment of all of fund monies. The treasurer of the fund shall annually review with the board of directors both the audit report of the fund's fiscal affairs as prepared by a certified professional accountant and the fund's investment portfolio within thirty days after the close of the city of Lafayette's fiscal year.

(3)(a) Except as limited in Paragraph (4) of this Section, invest and reinvest all available monies of the fund in accordance with the provisions of R.S. 11:263.

(b) The prudent-man rule shall be utilized by the board of directors. The prudent-man rule means that in investing the board of directors of the fund shall exercise the judgment and care under the circumstances then prevailing that an institutional investor of ordinary prudence, discretion, and intelligence exercises in the management of large investments entrusted to it not in regard to speculation but in regard to the permanent disposition of funds considering probable safety of capital as well as probable income.

(4) Limit investment of said monies as follows:

(a) Not less than fifty percent of available funds for investment in interest bearing securities of the United States government, and state of Louisiana.

(b) No more than fifty percent of available funds for investment in other investments authorized by R.S. 11:263 including equities as recommended by the fund's money management specialists, experts, or recognized money management firm, provided making of the investments is approved in writing by the board of directors prior to actual commitment of funds to investment. No investments whatsoever in this regard shall be made without the joint approvals as herein before provided.

(5) Return all interest earnings of all the investments to the fund for lawful purposes as set forth in this Subpart.

(6) Allow joint investment of fund monies with the Lafayette Firemen's Pension and Relief Fund monies as a means of enhancing rates of return through use of greater block investment of monies, however, the department of administration of the city of Lafayette shall assure to the satisfaction of the board of directors of both funds that proper accounting of jointly invested monies and proper distribution of interest earnings to each of the involved pension funds can be achieved. In the event of poor practice in this regard by the department of administration, as determined by a majority vote of the board of directors of the fund, the joint investment of monies may be discontinued.

(7) Undertake any joint endeavors with the Lafayette Firemen's Pension and Relief Fund that are deemed by the board of directors to be of mutual benefit to the fund, the joint endeavors including, but not limited to, employment of consultants, legal counsel, investment enterprises, and otherwise.

Added by Acts 1975, No. 549, §1; Acts 1991, No. 551, §2; Acts 1991, No. 552, §1; Redesignated from R.S. 33:2385.6 by Acts 1991, No. 74, §3, eff. June 25, 1991.

{{NOTE: SEE ACT 552 OF 1991 R.S.}}



RS 11:3608 - Attachment of fund; exemption from state income tax

§3608. Attachment of fund; exemption from state income tax

A. Except as provided in R.S. 11:292, no portion of the fund shall before or after the order for distribution is issued by the board of directors to the person or persons entitled thereto under the provisions of this Subpart, be held, seized, or levied upon, by virtue of any attachment, garnishment, execution, or order or decree, or any other process whatsoever, issued out of or by any court, for the payment or satisfaction, in whole or in part, of any debt, damage, claim, judgment, or decree against any beneficiary of such fund, but shall be exempt therefrom. The fund shall be kept, held, and distributed for no purpose other than those provided for in this Subpart. No present or future revision or amendments to the fund shall have the effect of reducing any benefit now in existence.

B. Any annuity, retirement allowance or benefits, or refund of contributions, or any optional benefit or any other benefit paid to any person under the provisions of this Subpart shall be exempt from any state income tax.

Added by Acts 1975, No. 549, §1; Acts 1991, No. 218, §1; Redesignated from R.S. 33:2385.7 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:3609 - Pensions and benefits

§3609. Pensions and benefits

A. If a member of the police department becomes disabled for service therein for causes not arising or developing directly from his employment in the police department and for which he is, therefore, unable to collect compensation under the worker's compensation laws of Louisiana, the policeman shall, upon being found to have such disability by the board of directors, be paid monthly so long as the disability continues, a sum equal to forty-five percent of the salary earned by the employee at the time the disability arises in the case of employees who have served up to and including ten years. Employees who have served for a period of eleven years shall receive forty-six percent. Employees who have served for a period of twelve years shall receive forty-seven percent. Employees who have served for a period of thirteen years shall receive forty-eight percent. Employees who have served for a period of fourteen years shall receive forty-nine percent. Employees who have served for fifteen years shall receive fifty percent. Employees who have served for a period of sixteen years shall receive fifty-one percent. Employees who have served for a period of seventeen years shall receive fifty-two percent. Employees who have served for a period of eighteen years shall receive fifty-three percent. Employees who have served for a period of nineteen years shall receive fifty-four percent. Employees who have served for a period of twenty years shall receive fifty-five percent.

B. If a member of the police department becomes disabled by reason of an accident or sickness arising out of his service as a policeman and collects compensation under the worker's compensation laws of the state of Louisiana he shall, in addition to the compensation which he receives, receive the following benefits:

(1) With respect to members of the police department of the city of Lafayette who were employed by the Lafayette Police Department prior to August 1, 1975, the member shall be paid monthly so long as the disability continues a sum equal to sixty-six and two-thirds percent of his average monthly salary, including supplemental pay, the average monthly salary being based on his best twelve consecutive months of pay while in departmental service.

(2) With respect to any member of the police department of the city of Lafayette who was employed on or after August 1, 1975, the member shall be paid monthly so long as such disability continues, a sum equal to sixty-five percent of his average monthly salary, including supplemental pay, the average monthly salary being based on his twelve consecutive months of pay while in departmental service.

The benefits under either (1) or (2) above, plus the compensation, shall not exceed the amount of his normal pay. If, after the term of payments under the Louisiana worker's compensation laws has terminated, the employee still is disabled for service in the police department, he shall be entitled thereafter to receive the full amount of benefits above set forth in this Subsection during the period of such disability under either of Subsections A or B of this Section shall not be considered as serving the time in the police department so as to compute his eligibility for retirement under Subsection C of this Section.

C.(1) Any member of the police department of the city of Lafayette who was employed by the Lafayette Police Department prior to August 1, 1975, has served actively therein for a period of twenty years and has reached the age of sixty years shall be mandatorily retired from service in the department and shall be paid monthly a sum equal to sixty-six and two-thirds percent of his average monthly salary, including supplemental pay, the average monthly salary being based on his best twelve consecutive months of pay while in departmental service.

(2) Any member of the police department of the city of Lafayette who was employed by the Lafayette Police Department prior to August 1, 1975, and who has served actively therein for a period of twenty years shall, upon making written application to the board of directors, be retired from service in the department and shall be paid monthly a sum equal to sixty-six and two-thirds percent of his average monthly salary, including supplemental pay, the average monthly salary being based on his best twelve consecutive months of pay while in departmental service.

(3) When any member of the fund who was employed by the police department on or after August 1, 1975, serves continuously and actively therein for a period of twenty-five years and has reached the age of sixty years, he shall be mandatorily retired from service in said department and shall be paid monthly a sum equal to fifty-five percent of his average monthly salary, as defined herein. However, if the employee has actively served twenty-five years, but has not yet reached the age of sixty years, he may continue in active service following his eligibility for retirement. A sum equal to fifty-seven percent of his average monthly salary as defined herein shall be paid monthly to the employees who have served actively and continuously up to and including twenty-six years. Employees who have served for a period of twenty-seven years shall receive fifty-nine percent of their average monthly salary. Employees who have served for a period of twenty-eight years shall receive sixty-one percent of their average monthly salary. Employees who have served for a period of twenty-nine years shall receive sixty-three percent of their average monthly salary. Employees who have served for a period of thirty years shall receive sixty-five percent of their average monthly salary. The total retirement pay in any event shall not exceed sixty-five percent of the active monthly average salary as defined herein.

(4) When any member of the fund who was employed by the police department on or after August 1, 1975, has served continuously and actively therein for a period of twenty-five years, he shall, upon making written application to the board of directors, be retired from service in the department and shall be paid monthly a sum equal to fifty-five percent of his average monthly salary as defined herein. If the employee continues in active service following his eligibility for retirement, the amount paid to him upon his final retirement shall be a sum equal to fifty-seven percent of his average monthly salary, defined herein, for those employees who have served actively and continuously up to and including twenty-six years. Employees who have served for a period of twenty-seven years shall receive fifty-nine percent of their average monthly salary. Employees who have served for a period of twenty-eight years shall receive sixty-one percent of their average monthly salary. Employees who have served for a period of twenty-nine years shall receive sixty-three percent of their average monthly salary. Employees who have served for a period of thirty years shall receive sixty-five percent of their average monthly salary. The total retirement pay in any event shall not exceed sixty-five percent of the average monthly salary as defined herein.

(5) For purposes of this Subsection, the term "average monthly salary" shall mean an employee's best twelve consecutive months of pay, including supplemental pay, while in departmental service, regardless of whether said best twelve consecutive months of pay occurred before or after the employee's original eligibility for retirement.

D. After any member of the police department has been retired upon pension by reason of disability under Subsections A or B of this Section, the board of directors shall have the right at any time to cause the retired member to be examined by any competent physician to be selected by it and also to examine other witnesses for the purpose of discovering and determining whether such disability to perform the duties of the position held at the time of his removal from active service continues, and whether such member shall be continued on the pension roll, but such member shall remain on the pension roll until final action is taken in the matter, and he shall be entitled to notice and to the right to be present in person and to be represented by counsel at any hearing of such evidence or any matter connected therewith and shall be permitted to propound any question pertinent to such matters and to introduce on his own behalf any competent evidence which he may desire. All witnesses shall be examined under oath and any member of the board of directors is hereby authorized to administer such oath. The decision of the board of directors shall be final and no appeal shall be allowed therefrom, nor shall the same be subject to review except by the said board of directors or the courts.

E. If any member of the police department, while in service of the police department or while eligible for or receiving benefits under the provisions of Subsections A, B, or C of this Section, including members of the police department who have been retired under the provisions of this Subpart and presently are receiving retirement benefits under the provisions of this Subpart, shall die from any cause whatsoever and leaves a widow, or minor children, the benefits to which the deceased would have been entitled under this Subpart shall be paid to the survivor according to the disability schedule and retirement benefits contained in Subsections A, B, and C of this Section, as follows: If the deceased leaves a widow and a minor child or children, the widow and minor child or children shall receive one hundred percent of the benefits provided for in this Subpart, however, in the event that the widow remarries, any payment to her shall immediately cease and the minor child or children shall thereupon be entitled to receive one hundred percent of the benefits until such time as they reach the age of eighteen years or are in an accredited institution of higher learning and age twenty-one, whichever is applicable. No widow shall be entitled to benefits under this Subpart unless she was married to a member of the police department before he was removed from active service and was living with him at the time of his death.

If the deceased member of the police department leaves a surviving widow and no children under the age of eighteen years, the widow shall, until she remarries, receive one hundred percent of the benefits to which he was entitled as hereinabove provided, and in the event that the deceased member leaves minor children under the age of eighteen years and no widow, the minor child or children shall be entitled to receive one hundred percent of the benefits until the child or children of the deceased member are eighteen years of age or are in an accredited institution of higher learning and age twenty-one, whichever is applicable. If the child or children are not living with the deceased member at the time of his death, then and in that event, the children shall not be entitled to any benefits payable under the provisions of this Subpart unless it is affirmatively shown that the children were dependent upon said deceased member for support and the percentage of said dependency. Then and in that event, the board shall have the exclusive right to consider all facts and to determine whether or not the children shall be entitled to benefits hereinabove provided and to determine from time to time whether the benefits should be continued or discontinued, all of which shall be entirely discretionary with the board.

F. The benefits provided in this Subpart for minor children shall be paid to the surviving parent or tutor during the minority of the child by the board unless otherwise directed by the court.

G. If an active or retired member of the police department dies as provided in Subsection E of this Section and the member has been legally separated by judicial decree from his wife or a divorce has been granted between the parties, then and in that event the board shall have exclusive right to consider all facts and determine whether or not the spouse shall be entitled to the benefits hereinabove and to determine from time to time whether the benefits should be continued or discontinued, all of which shall be entirely discretionary with the board.

H. Retired members shall receive as a death benefit, at time of death to be paid to family or surviving heirs, a sum of one thousand dollars in addition to all other benefits provided in this Subpart.

I. All other benefits herein provided for all retirees shall be subject to a cost-of-living increase as hereinafter provided. The cost-of-living index upon which these benefits shall be based is that as fixed on January 1, 1970, by the United States City Average, Consumer Price Index of the United States Department of Labor, Bureau of Labor Statistics. In the event that there is an increase in the United States City Average, Consumer's Price Index of the United States Department of Labor Statistics at two-year intervals from January 1st of 1970, then each policeman who is on retirement or receiving other benefits pursuant to this fund shall receive the percentage of increase in his pension by the same amount that the Consumer Price Index herein referred to has increased in the two-year period. In the event the above amount is more than two percent, then only a two-percent increase of the amount a member is receiving as retirement pay, shall be allowed. Effective January 1, 1980, this cost-of-living adjustment shall be computed at one-year intervals rather than two-year intervals and the adjustments shall be made on a yearly basis rather than every two years. The two-percent limitation shall then be applied to yearly increases.

J. A member retiring after August 1, 1973, will be allowed to keep the same hospitalization insurance coverage as a policeman on active duty with the Lafayette Police Department, subject to the following conditions:

(1)(a) The city of Lafayette shall pay the same amount of insurance premium that it pays for a policeman on active duty.

(b) The member shall be responsible for paying the difference between the single employee premium and the family premium.

(c) The same company who insures the policemen on active duty shall insure the retired members.

(d) In the event that the city of Lafayette changes insurer, then the company that insures the policemen on active duty will also insure the retired members and their families.

(e) The insurer shall provide the same amount of benefits to a retired policeman as a policeman on active duty and any increase of benefits shall apply equally to both.

(f) A retired member shall be allowed to keep this insurance coverage until he reaches age sixty-five.

(g) A retired member shall pay the same amount of increase of premium, if any, as a policeman on active duty and the city of Lafayette, together, would for any increase in family coverage.

(2) A copy of the retirement application filed and sent to the director of administration of the city of Lafayette shall be sufficient to direct the city of Lafayette to provide this benefit.

Added by Acts 1975, No. 549, §1. Amended by Acts 1976, No. 646, §1; Acts 1979, No. 743, §1, eff. July 31, 1979; Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1991, No. 716, §1; Redesignated from R.S. 33:2385.8 by Acts 1991, No. 74, §§3, 5, eff. June 25, 1991; Acts 1993, No. 364, §1; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3610 - First payment by city

§3610. First payment by city

The first payment, or contributions, to be made by the city of Lafayette shall be paid as soon as the first board of directors are elected and have begun to function; provided that payments shall have been collected from the members of the police department.

Added by Acts 1975, No. 549, §1; Redesignated from R.S. 33:2385.9 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3611 - Separation from service

§3611. Separation from service

A. If any member of the police department should be discharged from service for reasons of economy or reduction in force due to no fault of the member and later should be reemployed by the police department, his right to the privileges and benefits of this Subpart shall continue as from the date of original employment without any loss of rights and privileges due to such period of absence from service with the limitation, however, that such leave shall not exceed a period of four years. In the event the period of absence exceeds said period of four years, all rights and privileges under this Subpart shall terminate.

B. In the event benefits are awarded to any member, widow, minor children, under the provisions of this Subpart, during a period of absence, the amount of benefits to be paid shall be determined by the board of directors. All members shall be entitled to all benefits of this Subpart even though becoming entitled thereto during a period of leave of absence, however, such leave of absence shall not exceed one year. A leave of absence of more than one year shall ipso facto terminate any rights to benefits under this Subpart during the period of such leave or relative to any circumstance or event occurring during that period of absence.

C. If any member of the police department should be discharged from service for any reason whatsoever or he should voluntarily resign, then in that event, the member shall receive all funds which he has paid into the fund upon request.

Added by Acts 1975, No. 549, §1; Redesignated from R.S. 33:2385.10 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3612 - Military service credit

§3612. Military service credit

Time served as active duty in the service of the armed forces of the United States of America shall constitute "service" in the police department as used in this Subpart, subject to the following conditions:

(1) A member shall be eligible for credit for military service even though he served with the armed forces of the United States before becoming a policeman with the Lafayette Police Department.

(2) In order to qualify as "service" under this Subpart, the time served must arise out of a tour of duty which itself lasted at least sixty consecutive days. Time served on active duty in connection with a tour of duty with the armed forces which lasted less than sixty consecutive days is specifically excluded from use as "service" in computing retirement benefits and credit hereunder.

(3) Parts of a year, months, and days from both the armed forces of the United States and the Lafayette Police Department shall be included to determine the amount of time a member has accrued toward retirement, for the purpose of receiving retirement benefits. No credit shall be allowed for months and days which do not add up to a complete year.

(4) The maximum benefits allowable from military service time to policemen who have served on active duty with the armed forces of the United States shall be three years. Any military service time in excess of three years shall not be used for the purpose of computing benefits to be received from this fund.

(5) A member with twenty years or more of service with the Lafayette Police Department shall not be allowed to use time served with the armed forces of the United States to compute retirement benefits. This shall not, however, apply to members who were employed by the Lafayette Police Department prior to January 1, 1955.

(6) If a member is drafted or called into service duty with the armed forces of the United States, he shall not lose any of his benefits of this plan for a maximum of four years, or indefinitely, if a United States national crisis occurs, to be determined by the board of directors of this fund.

(7) Once hired by the Lafayette Police Department, if a member leaves under voluntary enlistment, then it must be shown to the satisfaction of the board of directors that such voluntary service was undertaken due to the fact that the member was to be involuntarily taken into service through compulsory military training or through a federal selective service act.

(8) The member, upon being discharged from military service shall reapply for employment as a member of the police department within sixty days after the date of his discharge. He shall have received an honorable discharge from the branch of service in which he was a member.

Added by Acts 1975, No. 549, §1. Amended by Acts 1976, No. 646, §1; Redesignated from R.S. 33:2385.11 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3613 - Member participation

§3613. Member participation

No policeman shall be eligible to participate in any of the benefits of this Subpart or to vote on any matter arising hereunder, unless he is participating or has satisfactorily completed participation in the fund herein referred to by making the contributions hereinabove set forth and provided for in this Subpart.

Added by Acts 1975, No. 549, §1; Redesignated from R.S. 33:2385.12 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3614 - Computation of length of service

§3614. Computation of length of service

The length of service for retirement or disability benefits under this Subpart shall commence on the first day of employment by the police department and shall terminate on that date of retirement, unless otherwise provided by this Subpart.

Added by Acts 1975, No. 549, §1; Redesignated from R.S. 33:2385.13 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3615 - Violations; penalties

§3615. Violations; penalties

Whoever willfully violates any provision of this Subpart shall be fined not less than one thousand dollars nor more than ten thousand dollars or imprisoned not longer than one year, or both.

Added by Acts 1975, No. 549, §1; Redesignated from R.S. 33:2385.14 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3621 - Blank]

SUBPART E. POLICE PENSION AND RELIEF

FUND OF NATCHITOCHES

§3621. [Blank]



RS 11:3623 - Blank]

SUBPART E-A. POLICEMEN'S PENSION AND RETIREMENT

FUND FOR THE CITY OF NEW IBERIA

§3623. [Blank]



RS 11:3631 - Police pension fund; creation

SUBPART F. POLICE PENSION FUND FOR THE POLICE

DEPARTMENT OF THE CITY OF NEW ORLEANS

§3631. Police pension fund; creation

There is created a police pension fund for the police department of the city of New Orleans, for pensioning all officers, members, and employees of the police department in the city of New Orleans, their widows, children, and widowed mothers.

Redesignated from R.S. 33:2281 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3632 - Board of trustees of fund; members

§3632. Board of trustees of fund; members

A. There is created a board of trustees for the administration, management, operation, and control of the police pension fund in the city of New Orleans.

B. In addition to former superintendents of police who are retired on pension, the board shall be composed of nine members. The board shall also be composed of the superintendent of police, director of finance, senior deputy superintendent of police, and six members from the active or retired rank of the police department who were active or retired members of the police pension fund of the city of New Orleans prior to March 6, 1983 provided that any person who was an active member of the Municipal Police Employees' Retirement System or who was receiving a benefit from the Municipal Police Employees' Retirement System prior to March 6, 1983 shall not be considered as an active or retired member eligible to service on the board by election thereto nor to fill a vacancy as provided in R.S. 11:3633.

Amended by Acts 1976, No. 80, §1. Acts 1984, No. 158, §1, eff. June 25, 1984; Redesignated from R.S. 33:2282 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3633 - Election of trustees representing active or retired policemen; officers of board; vacancies

§3633. Election of trustees representing active or retired policemen; officers of board; vacancies

The two board members from the active or retired ranks of the police department who, on their election received the first and second highest vote shall serve for three years from February 15, 1949; the two receiving the third and fourth highest vote shall serve for two years from that date; and the two candidates receiving the fifth and sixth highest vote shall serve for one year from that date. Thereafter, on the first Tuesday in February of each year, two members shall be elected for a term of three years and shall take office on the 15th day of February. The election shall be conducted under the direction and authority of the board. It shall be held at a place designated by the board with the polls open from 7:00 a.m. until 5:00 p.m. and the votes publicly counted out of the ballot box or voting machine at the closing of the polls. The board shall annually elect from its members a president, vice president, secretary, and treasurer. Should a vacancy occur on the board, the board shall elect a member from the active or retired ranks to fill the vacancy for the unexpired term.

Redesignated from R.S. 33:2283 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3634 - Powers of board; determination of applications for benefits

§3634. Powers of board; determination of applications for benefits

A. The board shall administer, manage, operate, and control the fund; shall make necessary rules and regulations for its operation, distribution, and government; and shall hear and decide all applications for pensions. Its decisions on such applications shall be final and conclusive. There shall be no appeal from the finding of the board. The board shall order the secretary to place an applicant on the pension rolls in conformity with the amount the applicant is entitled to. The secretary shall transmit the correspondence on all such cases to the board.

B. The board may hold, receive, use, and sell, or dispose, of property under the provisions of this Subpart. It may borrow money; issue notes or other evidences of debt; pledge its bonds, securities, or other assets and its revenues for the year then current from whatever sources received for the purpose of paying its obligations promptly, or for other proper purposes; and employ counsel and pay compensation for services rendered.

C. The board of trustees of the Police Pension Fund shall administer the funds paid into the police pension system and will invest these in accordance with the state laws now governing the investments of life insurance companies, and shall apply to all funds of the system, whether covering members employed prior to or after January 1st, 1968.

Amended by Acts 1972, No. 374, §1.; Redesignated from R.S. 33:2284 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3635 - Payment by city to fund

§3635. Payment by city to fund

A. The city of New Orleans shall pay to the board, in monthly installments, the sum certified by the board necessary to cover disbursements, expenditures and payments of pensions and benefits under this Subpart. The board shall each year prepare and confect a budget of its anticipated and estimated revenues, receipts, and disbursements for the ensuing year. Upon the basis of the budget, the board shall certify to the commission council the amount which will be necessary to pay all pensions and benefits under this Subpart, and expenditures necessary in its operation and administration for the ensuing year. Upon the submission of this budget, the commission council shall budget and appropriate the amount certified by the board. Any surplus from any year's operation shall be credited towards the succeeding year's appropriation. The estimate shall include the amount equal to any deficit of the preceding year in addition to the amount necessary for the operation of the fund for the current year. Any securities or other assets belonging to the fund on July 28, 1949, shall not be included as revenue, surplus, or receipts in estimating the budget for any year, but the interest on any securities or other assets shall be considered as revenue in preparing the annual budget.

B. If, at any time, there are not sufficient funds in the police pension fund to pay the persons entitled to the benefits provided in this Subpart, the city of New Orleans, shall budget, appropriate, and pay to the fund, the amount of the existing deficit.

Redesignated from R.S. 33:2285 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3635.1 - Disposition of fund assets

§3635.1. Disposition of fund assets

A. Whereas the legislature has established a retirement system by operation of R.S. 11:2211 et seq., which includes as members all or substantially all of the categories of employees eligible for membership in this system, the assets of the fund shall be valued and disbursed as provided in this Section.

B. The assets of this fund shall be disposed of in the following manner:

(1) The total and final actuarial liabilities of the system shall be determined.

(2) Monies representing the actuarial liabilities so determined shall be maintained by the fund for the benefit of its remaining members, as provided for in this Chapter.

(3) An actuarial determination of administrative costs shall be made and additional monies shall be retained by the fund sufficient to administer the fund for a period of not less than the retirement age of the youngest employee member.

(4) The amount by which the value of plan assets exceeds the present value of accrued benefits, whether or not nonforfeitable, less the amount determined pursuant to Paragraph (3) of this Subsection, shall be paid to the Municipal Police Employees' Retirement System for satisfaction of any debt or obligation owed by the city of New Orleans to that system.

C. No member of this fund shall be compelled to withdraw or transfer his creditable service or contributions under this Section, except as may otherwise be required by law.

Acts 2004, No. 793, §1, eff. July 8, 2004.



RS 11:3636 - Salary deductions paid into fund

§3636. Salary deductions paid into fund

Six percent of salaries of officers, members, and employees of the police department, who are paying contributions into the pension system, shall be turned over and paid to the board. Except as hereafter provided, this levy shall be deducted and collected monthly out of the salaries and paid into the fund, provided that monies received as overtime pay, court overtime pay, and holiday overtime pay shall not be considered as salary for pension fund purposes. Any member employed prior to January 1, 1968, upon reaching eligibility for minimum service retirement, shall no longer have said deductions collected, nor shall he be liable therefor. Any member employed after December 31, 1967, upon reaching eligibility for minimum service retirement, and who has at least twenty years of service credit shall no longer have said deductions collected, nor shall he be liable therefor.

Amended by Acts 1960, No. 301, §1; Acts 1973, No. 199, §1; Redesignated from R.S. 33:2286 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3637 - Police cadets and police aides defined; eligibility for membership; salary deductions paid into fund

§3637. Police cadets and police aides defined; eligibility for membership; salary deductions paid into fund

A. Police cadets and police aides shall include those persons employed by the New Orleans Department of Police who are between the ages of seventeen and nineteen years inclusively, and who have successfully met all of the requirements for the position of police officer or police recruit, other than age, and who, upon reaching the minimum age requirement for police officer or police recruit, and after continuous employment with the New Orleans Department of Police will be automatically promoted to the rank of police officer or police recruit with no additional testing being required for said promotion.

B. Effective September 9, 1977, any police cadet and police aide employed by the New Orleans Department of Police shall be eligible for membership in and shall become a member of the police pension fund of the city of New Orleans as a condition of employment and shall pay into the pension fund the salary deductions as provided in R.S. 11:3636, provided that in order to qualify for retirement benefits under this fund, the member must have twenty years of creditable service as a commissioned police officer and have attained the age of fifty years.

Added by Acts 1977, No. 289, §1; Redesignated from R.S. 33:2286.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3638 - Police cadets; eligibility for membership for prior service; contributions to be paid into fund

§3638. Police cadets; eligibility for membership for prior service; contributions to be paid into fund

Any police cadet employed by the New Orleans Department of Police prior to September 9, 1977 shall be eligible for membership in and shall retroactively become a member of the police pension fund of the city of New Orleans and shall pay into the pension fund the salary deduction as provided in R.S. 11:3636 plus five percent compounded interest based on their current salary, and paid by January 1, 1980, provided that in order to qualify for retirement benefits under this fund, the member must have twenty years of creditable service as a commissioned police officer and have attained the age of fifty years.

Added by Acts 1978, No. 601, §1, eff. July 12, 1978; Redesignated from R.S. 33:2286.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3639 - Portion of proceeds from sale of drivers' licenses paid into fund

§3639. Portion of proceeds from sale of drivers' licenses paid into fund

The official, department, board, commission, or agency charged with collecting proceeds from the sale and issuance of certificates or other evidence of competency or authority to bona fide residents of the city of New Orleans to operate motor vehicles on the streets of the city of New Orleans, particularly drivers' and chauffeurs' licenses, and whether or not the same are levied and collected by authority of the City Council of the city of New Orleans or the state of Louisiana, or any department, board, commission, or agency of the city or state, shall pay to the board monthly the lesser of:

(1) Fifty percent of such proceeds; or

(2) The amount necessary to pay the operating expenses of the fund not covered as provided in R.S. 11:3635.1(B)(3).

Redesignated from R.S. 33:2287 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2004, No. 793, §1, eff. July 8, 2004.



RS 11:3640 - Payments to constitute fund

§3640. Payments to constitute fund

The foregoing payments so dedicated, collected, and made, or revenue so described, shall be deposited in and shall constitute the police pension fund.

Redesignated from R.S. 33:2288 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3641 - Investment of funds

§3641. Investment of funds

The board may from time to time invest the avails of the fund, in whole or in part. The investment shall be made in bonds of the United States, or in bonds of the state, or in bonds of the city of New Orleans, principal and interest of which are payable out of an ad valorem tax.

Redesignated from R.S. 33:2289 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3642 - Depository for funds; interest and earnings to accrue to fund

§3642. Depository for funds; interest and earnings to accrue to fund

The board shall select a bank in the city of New Orleans in which all monies received from any source shall be deposited by the treasurer of the board. Any interest paid upon deposits, together with any earnings, whether by interest, dividends, premiums, or otherwise, of the fund, shall accrue to and become a part of the fund.

Redesignated from R.S. 33:2290 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3643 - Bond of treasurer

§3643. Bond of treasurer

The treasurer of the board shall give a surety bond in favor of the board in the sum of ten thousand dollars with a surety company duly authorized to write surety bonds in and under the laws of the state. The bond shall be conditioned upon the honest and faithful performance of his duty, and a strict accounting for all monies of the fund entrusted to him.

Redesignated from R.S. 33:2291 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3644 - Disability payments

§3644. Disability payments

Notwithstanding any other law to the contrary, if any officer, member, or employee of the police department, at any time, while in the active discharge of duty, or otherwise, acquires a permanent disability so as to render his or her retirement from service necessary, he or she shall be retired by a two-thirds vote of the members of the board and shall receive a sum not to exceed fifty percent of his salary at the time of the permanent disability, however, the disability payment shall not be less than five hundred dollars per month. This sum shall never be reduced from the amount awarded at retirement. The board may employ a doctor to assist, if necessary, in establishing the disability.

Redesignated from R.S. 33:2292 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 153, §1; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3645 - Death benefits

§3645. Death benefits

A. On and after July 2, 1973, whenever an active or retired policeman dies, a death benefit of two thousand dollars shall be paid to the beneficiary of the deceased member from the pension fund upon a certificate signed by the department physician, superintendent and chairman of the relief committee, which certificate shall state the name of the deceased, the name of the beneficiary, the cause of death and other necessary information. Each member of the department shall sign with the secretary-treasurer the name of the person to whom death benefits are to be paid and the relationship of the donor to the donee, if any.

B.(1) If any officer, member or employee of the police department, who contributes to the police pension fund, is killed or dies from immediate effects of any injury received while engaged in the discharge of his or her duties and leaves a spouse or if no spouse, a child or children under the age of eighteen, or if no spouse or child under the age of eighteen, a widowed mother, the sum of fifty percent of his or her salary at the time of death, by way of an annuity, shall be paid to such beneficiary out of the fund. The benefit to the spouse shall cease when the spouse remarries, in which case the benefit payable for each child of the deceased member, officer, or employee shall be paid in accordance with Subsection C. The benefit to the widowed mother shall cease when she remarries.

(2) If any officer, member, or employee of the police department who contributes to the police pension fund dies from any cause unconnected with the performance of his or her duties while a member or retired member, leaving a spouse, the sum of five hundred dollars per month shall be paid to such spouse, or if no spouse, a child or children under the age of eighteen, or if no spouse or child under the age of eighteen, a widowed mother, the sum of not less than six hundred dollars nor more than seven hundred dollars per annum, by way of an annuity shall be paid to such child out of the fund, and each widowed mother shall be paid a sum of not less than two hundred dollars per month.

C. The sum of two hundred dollars per month shall be paid to the spouse or guardian for each child under the age of eighteen of any deceased member, officer, or employee, whether or not the officer, member, or employee is killed or dies or has been killed or died from the immediate effects of an injury received while engaged in the discharge of his or her duty. This payment shall cease when the child reaches the age of eighteen or is married. The annuity benefit to the spouse shall cease when the spouse remarries. The benefit to the widowed mother shall cease when she remarries. In each case, the board shall decide the circumstances thereof and order payment of the annuity to be made.

D. Any qualified surviving spouse, who shall marry and thereby cease to be a qualified surviving spouse, shall be reinstated as a qualified surviving spouse as of: (1) the date upon which a judgment or decree shall become final dissolving such marriage upon any ground or declaring a void or voidable marriage to have been null and void or voided, provided, however, that such date shall be within five years from the date of the marriage ceremony; or (2) the date upon which such marriage shall be dissolved by the death of the other party hereto, provided, however, that such date shall be within five years from the date of the marriage ceremony. Such reinstated qualified surviving spouse shall be entitled to the reinstatement of her pension effective as of either such date, whichever shall be applicable, but shall not be entitled to the payment of any pension prior to such applicable date and subsequent to the date of the marriage ceremony. The pension to any other beneficiary or beneficiaries during the period of the marriage or purported marriage of such reinstated qualified surviving spouse shall cease when her pension shall be reinstated, except as is otherwise provided. However, should such reinstated qualified surviving spouse thereafter be a party to another marriage ceremony, her pension as such shall cease and never again shall be reinstated regardless of whether such marriage ceremony shall result in a valid marriage or in a voidable or void marriage and whether or not the same legally shall be terminated. The reinstatement of the pension of a reinstated qualified surviving spouse shall not commence until such date as the qualified surviving spouse shall make written request to the board for reinstatement.

E. Dependent child or children as referred to in this Subsection shall include, regardless of any age any child who has a physical and/or mental disability and shall receive benefits throughout life if medical and/or psychological information indicates the child has a total and permanent disability. If, however, medical or psychological information indicates that the child with a disability can benefit from specialized training in order to be rendered self supporting, then the child will receive benefits so long as he is actively enrolled in a specialized school or training program until such time as such child is certified as being qualified to engage in gainful employment. The board of trustees may demand at reasonable intervals that the child submit to a medical and/or psychological examination for current evaluation, subject to the penalty of all monthly payments being suspended until submission to examination within fifteen days after request.

Amended by Acts 1952, No. 395, §1; Acts 1960, No. 301, §1; Acts 1967, No. 69, §1; Acts 1969, No. 136, §1; Acts 1972, No. 374, §2; Acts 1973, No. 198, §1; Acts 1975, No. 348, §1; Redesignated from R.S. 33:2293 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 154, §1; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3646 - Retirement with sixteen years active continuous service; amount of pension; service benefit after sixteen years

§3646. Retirement with sixteen years active continuous service; amount of pension; service benefit after sixteen years

A. When any officer, member, or employee who was inducted into the police department of the city of New Orleans on or before December 31, 1967 has attained at least sixteen years of active continuous service on the force, he or she shall be eligible to retire from the force, regardless of age, and shall receive as an annuity from the fund forty percent of his or her average compensation during the last year of service immediately preceding the date of retirement.

B. If any officer, member, or employee who was inducted into the police department of the city of New Orleans on or before December 31, 1967 and who has attained at least sixteen years of active continuous service on the force, and is therefore eligible to retire under the provisions of Subsection A of this Section, chooses to continue in active service rather than to retire, he shall be entitled to receive, for each year of service in addition to sixteen years up to and including his twentieth year, an additional service benefit equal to two and one-half percent of his average compensation for the last year of service, not to include overtime pay, holiday pay, or court time pay.

Added by Acts 1956, No. 37, §1. Amended by Acts 1958, No. 429, §1; Acts 1962, No. 142, §1; Acts 1967, No. 69, §2; Acts 1979, No. 386, §1, eff. January 1, 1980; Redesignated from R.S. 33:2293.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3647 - Retirement of members having twenty years or more of service

§3647. Retirement of members having twenty years or more of service

A. If any officer, member or employee of the police department, employed on or before December 31, 1967, has twenty years of active service in the department and retires from the department, he shall receive fifty percent of his or her average compensation during the highest year of service preceding the date of retirement, as an annuity from the fund. For each year of service in addition to twenty years, the member shall be entitled to a service benefit to be increased by an additional one percent of his average compensation for each year of service before January 1, 1968 and two and one-half percent of average compensation for the best year of service, not to include overtime pay, holiday pay or court time pay for each year of service after June 30, 1967; and in addition, if the member has attained age fifty, his service benefit shall be increased one-half of one percent for each year of service over twenty-five, provided that no service benefit shall exceed eighty percent of the average compensation earned during the best year of service preceding retirement; provided, however, that any officer, member, or employee of the police department who was employed on or before July 1, 1967 who had twenty years or more of active service on said date and who is on active service on July 29, 1970 and who continues in active service beyond twenty-five years shall receive a retirement allowance of three percent for all years over twenty, with a maximum benefit of eighty percent.

B. All employees of the police department who enter the service of the city after December 31, 1967 and who become contributing members of this system, shall receive a retirement allowance equal to two and one-half percent of their average compensation based on the highest four consecutive years multiplied by the number of years of their creditable service, not to exceed eighty percent and further provided that in the case of those employees who enter the service after December 31, 1967, and who remain in service beyond twenty years and have attained age fifty-five the retirement allowance shall be three percent for all years over twenty, with a maximum benefit of eighty percent.

C. Any member who entered service after December 31, 1967, whose withdrawal from service occurs prior to the attainment of the age of fifty years, who shall at such time have completed at least twenty years of creditable service, shall remain a member of the retirement system and in such case said member shall receive a service retirement beginning when he attains the age of fifty years.

D. Any employee of the police department who was employed on or before December 31, 1967, and who is a contributing member of this system, may elect to come under the provisions of this act which applies to members of the police department employed after December 31, 1967, provided that such election shall be submitted in writing to the board of trustees, and, provided, further that such member be not eligible for any benefits under this new system for at least four years after June 26, 1967 unless he will have attained the age of fifty years.

E. If any member of the police department shall acquire a permanent physical or mental disability and become incapacitated to perform his duties and such disability is not the direct result of a service incurred injury or illness, then, in that event, the board of trustees, by a majority vote of its members, shall determine whether or not the member shall be retired for disability. Provided, that the procedure to establish the disability and to determine the continuance thereof shall be the same as that prescribed in Subsection F of this Section. The amount of the pension to be received by any member retired in accordance with the provisions of this Section shall be based on the following schedule:

(1) If the member with a disability has performed faithful service in the police department for a period of ten years or less, he shall receive a pension in the amount of thirty percent of his average salary during the last year of service immediately preceding the date of establishing his disability in accordance with the provisions of this Section.

(2) If the member with a disability has performed faithful service in the police department for a period of more than ten years, but not more than fifteen years, he shall receive a pension in the amount of forty percent of his average salary during the last year of service immediately preceding the date of establishing his disability in accordance with the provisions of this Section.

(3) If the member with a disability has performed faithful service in the police department for a period of more than fifteen years, he shall receive a pension in the amount of fifty percent of his average salary during the last year of service immediately preceding the date of establishing his disability in accordance with the provisions of this Section.

F.(1) Should any member acquire a disability from injury incurred in the scope of employment and while in service he shall be paid a disability benefit to be determined by the board based on the extent of his disability but not to exceed fifty percent of his salary at the time he acquires the disability. Should the member acquire a disability from any cause, whether service connected or not, after ten years of creditable service he shall be entitled to a disability benefit to be determined by the board, based on the extent of his disability, but not to exceed fifty percent of his average annual salary for his highest five consecutive years, provided that monies received as overtime pay, whether voluntary or involuntary, court time pay, and holiday pay shall not be considered as salary for the purposes of this Act.

(2) The board shall require annual medical examination of members with disabilities and if the board determines that any member has recovered from his disability he shall be required to return to active duty and his disability payments shall cease.

G. On account of each member who comes under the provisions of this Section applying to persons employed after December 31, 1967, either because of date of employment or due to election as provided herein, there shall be paid annually by the city and credited to the pension accumulation account a certain percentage of the earnable compensation of each member, to be known as the "normal contribution" and an additional percentage of this earnable compensation to be known as the "accrued liability contribution". The rates percentum of such contribution shall be fixed on the basis of the liabilities of the retirement system as shown by actuarial valuation. The board of trustees shall administer the funds paid into this system and will invest these in accordance with the state laws now governing the investments of life insurance companies.

Amended by Acts 1952, No. 395, §1; Acts 1954, No. 213, §1; Acts 1967, No. 69, §3; Acts 1970, No. 193, §1; Redesignated from R.S. 33:2294 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3648 - Persons employed after December 31, 1967

§3648. Persons employed after December 31, 1967

A. Any member employed after December 31, 1967, or any member employed before January 1, 1968, who elects to come under provisions of this Act* which applies to members of the police department employed after December 31, 1967 may elect to receive his benefit in a retirement allowance payable throughout life, or he may elect to receive the actuarial equivalent at that time of his retirement allowance in a reduced retirement allowance payable throughout life or he may elect to receive the actuarial equivalent at that time, of his retirement allowance in a reduced retirement allowance payable throughout life with the provision that:

Option 1. If he dies before he has received in annuity payments the present value of his member's annuity as it was at the time of his retirement, the balance shall be paid to his legal representatives or to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees; or

Option 2. Upon his death, his reduced retirement allowance shall be continued throughout the life of and paid to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees at the time of his retirement; or

Option 3. Upon his death, one-half, of his reduced retirement allowance shall be continued throughout life, and paid to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees at the time of his retirement; or

Option 4. Some other benefit or benefits shall be paid either to the member or to such person or persons as he shall nominate provided, such other benefit or benefits, together with the reduced retirement allowance shall be certified by the actuary to be of equivalent actuarial value to his retirement allowance, and approved by the board of trustees.

B. Any such member who is eligible for retirement at the time of his death, and who leaves a widow who has been married to the member for not less than two years immediately preceding his death, shall be deemed to have exercised automatically Option 2 benefits for the benefit of his widow, who shall be paid Option 2 settlement benefits just as though the member had retired and elected Option 2 prior to his death.

C. Should any member employed after December 31, 1967, be killed in the line of duty his widow shall be paid a benefit equal to the amount which would have been payable had he continued in service for the remainder of a period of twenty years from the date of his employment at the same rate of salary and elected to retire under Option 2 hereof with no reduction for age at the date of retirement, such Option 2 shall be based on his age and the age of his widow at the date of death. Should there be no widow, but minor children, these children will be paid fifty dollars per month each until they reach age eighteen. Should the widow remarry all benefits to her will cease but any minor children will be paid fifty dollars per month each until they reach age eighteen.

Added by Acts 1967, No. 69, §4; Redesignated from R.S. 33:2294.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.

*As it appears in Acts 1967, No. 69, which amends R.S. 33:2293, 33:2293.1, 33:2294 and 33:2305 and adds R.S. 33:2294.1 and 33:2294.2.



RS 11:3649 - Salary deductions paid into the fund by persons employed after December 31, 1967

§3649. Salary deductions paid into the fund by persons employed after December 31, 1967

A. Six percent of the salaries of all members of the police department employed after December 31, 1967, or of members employed before that date who elect to come under R.S. 11:3647 as set forth in Subsection C thereof, shall be credited to an annuity savings account and invested by the board in accordance with the state laws now governing the investments of life insurance companies. Any member who becomes eligible for his normal retirement benefits shall no longer have the above salary deduction collected monthly out of his salary nor shall he be liable therefor. This amount shall be deducted and collected monthly out of the salaries; provided that monies received as overtime pay, (whether voluntary or involuntary) court time pay, and holiday pay shall not be considered as salary for pension fund purposes; and further provided that the amount contributed by each such employee shall be held for his personal account and shall annually be credited with interest at a rate to be determined by the board.

B. Upon retirement the accumulated amount in this fund, together with an amount taken from the pension accumulation account, sufficient when combined to provide the present value of the pension to be paid as determined on an actuarial basis shall be transferred to an annuity reserve account for this purpose.

C. Should the employee leave the employment of the city police force at any time, or should he die before retirement, all of his accumulated contributions paid in after December 31, 1967, together with such interest that has been credited thereto; shall be paid to him in a lump sum if living; otherwise to his named beneficiary unless he is entitled to receive retirement benefits, and upon such withdrawal he shall forfeit all credit for service in this system. Should the employee later return to employment of the city police department and remain in such employment for a period of four years he may repay the amount he withdrew plus three and one-half percent compound interest and again be given credit for the service he forfeited when he withdrew.

Added by Acts 1967, No. 69, §5. Amended by Acts 1972, No. 172, §1; Redesignated from R.S. 33:2294.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3650 - Conversion of sick leave to membership service

§3650. Conversion of sick leave to membership service

At the time of retirement any officer, member or employee of the police department who has at least twenty years of active service in the department may elect to have his unused accumulated sick leave which was earned while a member of this retirement system added to his membership service in the system the same as if he had continued in service with the department until after the date of termination of employment. In such case the addition shall be on the basis of one work day for each eight hours of unused sick leave. Fractional days of one-half or more shall be counted as one day, but fractional days of less than one-half day shall be disregarded.

Added by Acts 1971, No. 170, §1; Redesignated from R.S. 33:2294.3 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3651 - Mandatory retirement

§3651. Mandatory retirement

On the effective date of this Act, any member or employee of the Police Department covered by this Act and having attained his or her seventieth birthday shall be mandatorily retired as of that date; provided that no officer, member or employee of the department shall be affected by any of the provisions of this Section until such time as they attain the minimum service requirement for retirement. Effective August 1, 1956, the mandatory retirement age shall be reduced from seventy to sixty-five years of age; provided further that any officer, member or employee of the department who has reached either of these mandatory retirement ages at their applicable date, may be retained in service upon certification of the superintendent of police, with the approval of the mayor that his or her service is essential to the operation of the department. Such certification may be repeated annually, provided the entire period of extension does not exceed three years, and that the officer involved satisfactorily passes a physical examination for each extension.

Amended by Acts 1952, No. 395, §1; Acts 1954, No. 213, §2; Redesignated from R.S. 33:2295 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3652 - Exclusions; civil service membership; option of employee

§3652. Exclusions; civil service membership; option of employee

All members and employees of the House of Detention, seasonal employees of the New Orleans Police Department, maintenance repairmen, garage attendants, custodial workers, nurses, physicians, information officer, machine records supervisor, traffic control guards, school crossing guards, typists, clerks, key-punch operators, tabulating machine operators, stenographers, and any nonpolice grade except radio technicians now established by civil service are excluded from the benefits of this Subpart, and shall not be assessed the five percent of their salary, which is assessed against the officers, members and employees of the police department. Likewise, any officer, member or employee of the department who, because of the provisions of this Subpart, is deprived of the retirement benefits provided in this Subpart, may be excluded from the system at his option. In such case, no refund shall be paid to any such officer, member or employee for any contributions previously made, but he shall be relieved of any further obligations to make such contributions. The exclusions herein provided, shall apply to those members of the police department of the city of New Orleans, who shall be employed subsequent to July 27, 1960, but shall not apply to members presently employed from whom five percent of their salaries shall have been deducted and collected monthly and paid into the Police Pension Fund, as provided in Section 3636 of this Subpart.

Added by Acts 1954, No. 213, §3. Amended by Acts 1960, No. 301, §1; Redesignated from R.S. 33:2295.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3653 - Deprivation of rights of member after twenty years of service prohibited

§3653. Deprivation of rights of member after twenty years of service prohibited

After twenty years of continuous active service, no officer, member, or employee of the police department who has attained the age of fifty years and who has made his contribution to the fund, shall be deprived of his rights to the benefits, pensions, and annuities provided for by this Subpart, for any reason.

Redesignated from R.S. 33:2297 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3654 - Benefits to be paid in strict conformity with Subpart

§3654. Benefits to be paid in strict conformity with Subpart

No benefits, pensions, annuities, or refunds shall ever be made from the fund for any reason whatsoever, except in strict conformity with the provisions and requirements of this Subpart. Any person who separates from the police department for any cause prior to retirement, shall have no claim to the benefits, pensions, or annuities provided herein, nor to refunds of any amounts paid into the fund. This provision shall be retroactive.

Redesignated from R.S. 33:2298 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3655 - Records of retired policemen

§3655. Records of retired policemen

There shall be kept in the office of the board a book to be known as "The list of retired police officers." This book shall give a complete record of all pensions being paid at the time of the organization of the board and of the action of the board in retiring any persons under this Subpart. Such records shall give names, date of joining the department, date of retirement, and the reason therefor, as to any person retired.

Redesignated from R.S. 33:2299 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3656 - Applications for benefits; proof required; notice of hearing

§3656. Applications for benefits; proof required; notice of hearing

All persons seeking benefits under this Subpart, shall make application to the board, on a form to be provided by the board, which application shall be sworn to before a notary public. Accompanying the application shall be proper proof of the facts entitling retirement and proper medical proof of disability. Proof of the marriage of the deceased to the claimant widow shall be by marriage certificate or other competent evidence; proof of birth of children by baptismal or board of health certificate; and proof of the widowhood of a mother shall be shown by the affidavit of the mother and two disinterested persons. Additional proof may be required by the board, in its discretion. All applications and proof shall be retained in the custody of the board. Due notice of application shall be registered by the secretary in his office. The secretary shall notify an applicant five days in advance of the hearing of his application.

Redesignated from R.S. 33:2300 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3657 - Records to be kept by board; annual audit

§3657. Records to be kept by board; annual audit

All records shall be kept by the board through their properly designated officer, who shall maintain a complete record of all meetings and proceedings. The commissioner of finance of the city of New Orleans shall annually audit the records of the fund.

Redesignated from R.S. 33:2301 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3658 - Fund not subject to claim against beneficiary

§3658. Fund not subject to claim against beneficiary

Any portion of the fund shall, either before or after its order of distribution by the board to a beneficiary under this Subpart, be exempt from seizure by virtue of any judicial process, and shall be exempt from any state or municipal tax. The same shall not be subject to assignment, transfer or pledge. The fund shall be sacredly held, kept, secured, and distributed for the purposes of granting the benefits and pensioning the persons named in this Subpart and for no other purpose.

Amended by Acts 1976, No. 492, §1; Redesignated from R.S. 33:2302 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3659 - Board may pay benefits monthly

§3659. Board may pay benefits monthly

All of the benefits provided in this Subpart whether referred to as an "annuity" or "per annum", may, in the discretion of the board, be paid in equal monthly installments.

Redesignated from R.S. 33:2303 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3660 - Minimum monthly pension established and cost-of-living increase

§3660. Minimum monthly pension established and cost-of-living increase

A. The board of trustees shall be authorized to use interest earnings on investments of the system in excess of normal requirements as determined by the actuary to provide an annual cost-of-living increase in benefits to be paid monthly for members who have retired in an amount not to exceed four percent of the original benefit for each year of retirement. Such benefits shall be paid only when funds are available from this source, or from funds appropriated for this purpose by the city of New Orleans, and payments shall be made in such manner and in such amount as may be determined by the board of trustees, based on funds available. This increase shall not be a part of the regular retirement benefit and shall not have the effect of reducing or replacing any supplemental benefit now provided by existing laws. The city of New Orleans may annually appropriate an amount sufficient to pay this supplementary benefit less any excess interest funds which may be available. Excess interest funds shall be earnings of the fund in excess of three and one-half percent per annum.

B. Effective August 1, 1972, the board of trustees is authorized to provide and pay a cost-of-living increase in benefits to members who retired on or before that date, said increase to be in an amount equal to two percent of the benefit being paid prior to such date, provided that such members be not self employed or otherwise gainfully employed with earnings in excess of two thousand four hundred dollars per year exclusive of social security taxes in so far as the additional two percent is concerned. This cost-of-living increase shall be in addition to the two percent increase previously provided for such retirees.

Added by Acts 1960, No. 301, §3. Amended by Acts 1967, No. 69, §6; Acts 1969, No. 137, §1; Acts 1971, No. 139, §1; Acts 1972, No. 179, §1; Acts 1979, No. 453, §1, eff. Jan. 1, 1980; Acts 1981, No. 543, §1, eff. upon approval of New Orleans City Council; Redesignated from R.S. 33:2305 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 153, §1; Acts 1992, No. 154, §2.



RS 11:3661 - Military service credit

§3661. Military service credit

A. Time served as a member of the armed forces of the United States up to but not in excess of three years by any member of the police pension fund employed on or prior to December 31, 1967, who has been an officer, member, or employee of the police department of the city of New Orleans for at least sixteen years, whether before or after becoming an officer, member, or employee of said police department, or both, shall constitute service credit in the police department as used in this Subpart. Time served as a member of the active armed forces of the United States, up to but not in excess of three years, by any member of the police pension fund employed on or after January 1, 1968, or who was employed prior thereto but has elected to come under the new police pension system, who has been an officer, member or employee of the police department of the city of New Orleans for at least twenty-five years, and is at least fifty years of age, whether before or after becoming an officer, member, or employee of said police department, or both, shall constitute service credit in the police department as used in this Subpart. The service credit herein authorized shall be only for purposes of the police pension fund and shall be used only for the computation of pension benefits.

B. Application for credit for such service shall be made and evidence thereof shall be furnished to the board of trustees of the police pension fund at any time prior to application for retirement. In addition each person claiming such credit shall pay into the fund for each year of credit claimed an amount equal to five percent of the highest annual salary he received as an officer, member or employee of the police department. This amount may be paid in one lump sum at the time of retirement or in such installments as shall be agreed upon between the board of trustees and the member, provided that all installments must be paid within four years after the date of retirement.

Added by Acts 1972, No. 172, §3. Amended by Acts 1981, No. 748, §1, eff. upon approval by the New Orleans City Council; Redesignated from R.S. 33:2306 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3662 - One gender may denote others

§3662. One gender may denote others

For the purposes of this Subpart, whenever reference is made to gender, the masculine shall include the feminine, the feminine shall include the masculine, and in particular with reference to Sections 3631, 3648, 3656, and 3660; without limiting the generality of the above, whenever reference is made to widows of members, it shall also apply to widowers of said members.

Added by Acts 1978, No. 619, §1, eff. July 12, 1978; Redesignated from R.S. 33:2307 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3663 - Benefits under prior pension laws

§3663. Benefits under prior pension laws

The pension system of the police department in effect prior to 12 o'clock noon, July 28, 1948, shall be carried over into the administration of the board created under this Subpart. The board shall assume the obligation of all pensions or other compensation due and payable to members of the police department under pension laws existing prior to that date. All widows, children under the age of sixteen, or widowed mothers referred to in R.S. 11:3645 who are receiving benefits under laws existing prior to that date shall, from that date, be entitled to the benefits provided in R.S. 11:3645.

Added by Acts 1948, No. 96, §§5, 17; Redesignated from R.S. 33:2304 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3681 - Name and date of establishment

SUBPART G. HARBOR POLICE RETIREMENT PLAN

(PORT OF NEW ORLEANS) IN THE LOUISIANA STATE EMPLOYEES' RETIREMENT SYSTEM

§3681. Name and date of establishment

A retirement plan is hereby established and placed under the management of the Board of Trustees for the purpose of providing retirement allowances and other benefits under the provisions of this Subpart for Commissioned Members of the Harbor Police Department of the Port of New Orleans hired on or before June 30, 2014.

Acts 1971, No. 80, § 1, designated by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 648, §2 eff. June 30, 2014.



RS 11:3682 - Definitions

§3682. Definitions

The following words and phrases, as used in this Subpart, unless expressly indicated to the contrary or unless a different meaning is plainly required by context, shall have the following meanings:

(1) "Accumulated contribution" means the sum of all the amounts deducted from the compensation of a member and credited to his individual account in the Employee Savings Account established in R.S. 11:532, together with regular interest thereon as provided in R.S. 11:3688.

(2) "Actuarial equivalent" means a benefit of equivalent value to the accumulated contributions, annuity, or benefits, as the case may be, computed upon the basis of such interest and mortality assumptions as are adopted by the board or provided in law.

(3) "Annuity reserve" means the present value of all payments to be made on account of any annuity, or benefit in lieu of any annuity, computed upon the basis of such mortality tables as shall be adopted by the Board of Trustees, and regular interest.

(4)(a) "Average compensation" for the limited purpose of applying Section 415(b) of the Internal Revenue Code, means the average compensation earned by a member for the period of three consecutive years during which the member was an active member of the plan and had the greatest aggregate compensation from the employer.

(b) "Compensation" for purposes of this Paragraph, means the total compensation reportable by the state of Louisiana, its agencies, or its political subdivisions as income to the member for the reported year. However, for the limited purpose of this Paragraph, "compensation" shall specifically exclude amounts not includable or reported in the member's gross income for federal tax purposes pursuant to the provisions of Sections 125 and 414(h) of the Internal Revenue Code or any other provision of federal law, such as deferred compensation contributions.

(5) "Average final compensation" means the average annual earned compensation of an employee for any period of thirty-six successive or joined months of service as an employee during which the said earned compensation was the highest. In case of interruption of employment, the thirty-six-month period shall be computed by joining employment periods immediately preceding and succeeding the interruption.

(6) "Beneficiary" means any person designated to receive a pension, an annuity, a retirement allowance, or other benefit as provided by this Subpart.

(7) "Board of trustees" or "board" means the board provided for in R.S. 11:511.

(8) "Creditable service" means service for which credit is allowable as provided in R.S. 11:3684.

(9) "Defined benefit plan" means a pension plan established and maintained by an employer primarily to provide systematically for the payment of definitely determinable benefits to employees over a period of years after retirement based upon factors such as years of service and compensation received by employees.

(10) "Defined contribution plan" means a pension plan established and maintained by an employer which provides benefits based upon amounts contributed to an employee's individual account, plus any earnings allocated to the account, for distribution to the employee or his beneficiary either at retirement, after a fixed number of years, or upon the occurrence of some special event.

(11) "Direct rollover" means a payment by the system to the eligible retirement plan specified by the distributee.

(12) "Distributee" means a member or former member. In addition, the member's or former member's surviving spouse, or the member's or former member's spouse or former spouse with whom a benefit or a return of employee contributions is to be divided pursuant to R.S. 11:291(B), are distributees with reference to an interest of the member or former member.

(13) "Earned compensation" means the full amount of compensation earned by an employee for a given month, but shall not include overtime.

(14) "Eligible retirement plan" means an individual retirement account described in Section 408(a), an individual retirement annuity described in Section 408(b), an annuity plan described in Section 403(a), or a qualified trust described in Section 401(a), all of the Internal Revenue Code, that accepts the member's eligible rollover distribution. However, in the case of an eligible rollover distribution to the surviving spouse, an eligible retirement plan is an individual retirement account or individual retirement annuity.

(15) "Eligible rollover distribution" means any distribution of all or any portion of the balance to the credit of a member, except that an eligible rollover distribution does not include any distribution that is one of a series of substantially equal periodic payments not less frequently than annually, made for the life or life expectancy of the member or the joint lives or joint life expectancies of the member and the member's designated beneficiary, or for a specified period of ten years or more, or any distribution to the extent such distribution is required under Section 401(a)(9) of the Internal Revenue Code, or the portion of any distribution that is not includable in gross income.

(16) "Employee" means any commissioned member or employee of the Harbor Police Department of the Port of New Orleans prior to July 1, 2004, or any commissioned member of the Harbor Police Department of the Port of New Orleans on or after July 1, 2004 and hired on or before June 30, 2014.

(17) "Employer" means the Board of Commissioners of the Port of New Orleans.

(18) "Medical board" means the board of physicians provided for in R.S. 11:403.

(19) "Member" includes any employees, as defined in Paragraph (16) of this Section, included in the membership of this plan as provided in R.S. 11:3683.

(20) "Membership service" means service as an employee while a member of the Harbor Police Retirement System or this plan.

(20.1) "Plan" means the Harbor Police Retirement Plan established in this Subpart and administered as a plan within the Louisiana State Employees' Retirement System pursuant to R.S. 11:631.

(21) "Port commission" means the Board of Commissioners of the Port of New Orleans.

(22) "Prior service" means service rendered prior to August 1, 1971 for which credit is allowable as provided in R.S. 11:3684.

(23) "Qualified participant" means a member of the system who first became a member before January 1, 1990.

(24) "Retirement" means withdrawal from active service with a retirement allowance granted under the provisions of this Subpart.

(25) "Retirement allowance" means any benefit paid to a member under R.S. 11:3685(A) or any optional benefit payable in lieu thereof

(26) "Retirement system" or "system" means the Louisiana State Employees' Retirement System.

(27) "Section 401(a)(17) employee" means an employee whose current accrued benefit as of a date on or after the first day of the first plan year beginning on or after January 1, 1996, is based on compensation for a year beginning prior to the first day of the first plan year beginning on or after January 1, 1996, that exceeded one hundred fifty thousand dollars.

(28) "Service" means service rendered as an employee as described in Paragraph (16) of this Section.

(29) Repealed by Acts 2014, No. 648, §3, eff. July 1, 2015.

(30) "Spouse" means that person who is legally married to the member on the member's effective date of retirement or effective date of participation in the Deferred Retirement Option Plan, whichever is earlier.

(31) "Survivor's benefit" means any benefit paid to a survivor of a member under this Subpart.

Acts 1971, No. 80 §2, designated by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1998, 1st Ex. Sess., No. 97, §1, eff. May 5, 1998; Acts 2004, No. 621, §1, eff. July 5, 2004; Acts 2014, No. 648, §§1, 2, and 3, see Act for effective date.



RS 11:3683 - Membership

§3683. Membership

The membership of the plan shall be composed as follows:

(1) All persons who shall become employees as defined in R.S. 11:3682(16) after August 1, 1971, and on or before June 30, 2014, except those specifically excluded under Paragraph (3) of this Section, shall become members as a condition of their employment, provided they are under fifty years of age at the date of employment.

(2) All persons who are employees as the term is defined in R.S. 11:3682(16) on August 1, 1971, shall become members as of that date unless within a period of thirty days next following, any such employee shall file with the Board of Trustees on a form prescribed by such board a notice of his election not to be covered in the membership of the system and a duly executed waiver of all present and prospective benefits which would otherwise inure to him on account of his participation in the retirement system.

(3)(a) All persons who are employees as the term is defined in R.S. 11:3682(16) who are members of any fund or who are eligible for membership in any fund operated for the retirement of employees by the state of Louisiana, or by a city, parish, or other political subdivision of the state of Louisiana on August 1, 1971, shall cease to be members of such fund upon that date and all contributions made by these employees to the retirement system of which they are members before August 1, 1971, shall be transferred to the Harbor Police Retirement System and shall be accompanied by the transfer of all employer contributions previously made for their account to such retirement system. All such employees shall then become members of the Harbor Police Retirement System with full credit for all such service prior to August 1, 1971. Provided, however, that the provisions of this Paragraph shall not apply to any person electing not to become a member of this system.

(b) Any employee who is employed on July 7, 2003, who has retired from service under any retirement system of this state partly or wholly financed by public funds, who is receiving retirement benefits therefrom, and who was prohibited from becoming a member of this system upon his initial employment solely on this basis shall become a member of this plan from the date of his initial employment provided he meets all other eligibility requirements; however, any such employee may purchase credit for previous service only in compliance with the provisions of R.S. 11:158 relating to actuarial calculation of purchase price.

(4) Should any member, after becoming a member, be absent from service for more than five years and not be entitled to a deferred annuity as provided in R.S. 11:3685(A) hereof, or should he become a beneficiary or die, he shall thereupon cease to be a member.

Acts 1971, No. 80, §3, designated by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2003, No. 1255, §1, eff. July 7, 2003; Acts 2004, No. 621, §1, eff. July 5, 2004; Acts 2010, No. 1025, §1, eff. July 1, 2010; Acts 2014, No. 648, §1, 2, see Act for effective date.



RS 11:3684 - Creditable service

§3684. Creditable service

A. Immediately after August 1, 1971, the board of trustees shall request all information regarding members from the retirement system in which they have previously held membership. Upon verification of the statements of service the board shall issue a prior service certificate certifying to each member the length of prior service for which credit shall have been allowed on the basis of these certified statements of service. So long as membership continues a prior service certificate shall be final and conclusive for retirement purposes as to such service, provided that any member may, within one year from the date of issuance or modification of such certificate, request the board of trustees to modify or correct his prior service certificate.

B. When membership ceases, such prior service certificate shall become null and void. Should the employee again become a member of the system, he shall enter the system as an employee not entitled to prior service credit, unless he is granted a disability allowance and returns to employment upon recovery. In such case he shall be given credit for all previous service including the time he draws disability benefits.

C. Creditable service at retirement on which the retirement allowance of a member shall be based shall consist of the membership service rendered by him since he last became a member, and, also, if he has a prior service certificate which is in full force and effect, the amount of service certified on his prior service certificate.

D. Anything in this Subpart to the contrary notwithstanding, any person who shall have been an employee as defined in R.S. 11:3682(16) any time subsequent to September 16, 1940, who shall have entered the armed forces of the United States during time of war or have been inducted into said forces in time of peace subsequent to said date, shall be entitled to prior service credit for the period that he served in the armed forces of the United States, not to exceed four years, provided he is not granted credit for such service in any other retirement system, and provided he becomes a member of this system on August 1, 1971.

E. Conversion of annual and sick leave to retirement credit. As used in this Subsection, the term "unused sick leave and unused annual leave" shall mean that portion of accrued leave which exceeds the maximum amount of accrued leave payable in accordance with state civil service provisions.

(1) At the time of regular retirement of any member, after having been paid for the number of hours of annual leave payable in accordance with state civil service provisions, he shall be given credit for all unused sick and unused annual leave as creditable service to be used in computing his retirement benefits.

(2) Any member participating in the deferred retirement option plan on July 1, 2008, or any member thereafter choosing to enter the deferred retirement option plan shall have the following options:

(a) Elect to use all unused sick leave and unused annual leave as creditable service in computing his deferred retirement option plan benefit.

(b) Elect to specify a portion of unused sick leave and unused annual leave to be used as creditable service in computing his deferred retirement option plan benefit.

(c) Elect to use none of his unused sick leave and unused annual leave as creditable service in computing his deferred retirement option plan benefit.

(3) Upon completion of the term of the deferred retirement option plan and termination of employment, after having been paid for the number of hours of annual leave payable in accordance with state civil service provisions, such member shall have the following options:

(a) Be given credit for all unused sick leave and unused annual leave as creditable service to be used in computing an additional benefit to be added to the original deferred retirement option plan benefit.

(b) Request in writing that in lieu of the foregoing conversion of unused sick leave and unused annual leave to retirement credit, he be paid for such leave in a lump sum for the amount of leave that could otherwise be converted to retirement credit. Alternatively, such member who has unused sick leave or unused annual leave that if converted to retirement credit would exceed one hundred percent of the member's average compensation shall be entitled to be paid for such leave in excess of one hundred percent of average compensation at its actuarial value as if it were converted to retirement credit without regard to the one hundred percent cap. Under either of the two options authorized by this Subparagraph, the amount paid shall be the actuarial value of such leave if converted to retirement credit as determined by the retirement system's actuary. The cost for such actuarial determination shall be paid by the member. Payment shall be made only upon retirement.

(4) The provisions of Paragraphs (2) and (3) of this Subsection shall be applicable to any person who participates in the deferred retirement option plan on or after July 1, 2008.

(5) The provisions of this Subsection shall not be applicable to a member requesting retirement pursuant to the disability retirement provisions of this Subpart.

F. Any member who has terminated membership in the plan for any reason and has withdrawn his contributions and who later is reemployed and becomes a member of the system, shall after eighteen months of additional service and membership, be eligible to obtain credit for his prior service in the system, provided that he pay back into the system the amount of the contributions which had been refunded to him plus compound interest from the date of the refund until the date of repurchase. The compound interest rate to be used in the computation of the amount the member must pay back into the system shall be the actuarially assumed interest rate in the most recent actuarial valuation.

Acts 1971, No. 80, §4, designated by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2004, No. 621, §1, eff. July 5, 2004; Acts 2008, No. 502, §1, eff. July 1, 2008; Acts 2014, No. 648, §2, eff. July 1, 2015.



RS 11:3685 - Benefits

§3685. Benefits

A.(1)(a) Any member of this plan who has completed at least twenty years of creditable service and attained the age of forty-five years, or any member who has completed at least twenty-five years of creditable service regardless of age, or any member who has completed at least ten years of service and attained the age of sixty years, or any member who has completed at least twelve years of creditable service and has attained the age of fifty-five years, shall be entitled to retire from service and upon such retirement shall be paid a retirement allowance equal to three and one-third percent of his average final compensation multiplied by his years of creditable service, not to exceed one hundred percent of his final salary.

(b) Any member who has completed ten or more years of creditable service, with less than thirty years of creditable service, shall be entitled to leave his contributions in the retirement system and remain a member, and shall be entitled to a retirement benefit beginning at the age for which he qualified based on his years of creditable service.

(2) Benefits shall be payable to survivors of a deceased member who had at least five years of creditable service and who dies before retirement as specified in the following:

(a) The surviving eligible widow without children shall be paid monthly benefits equal to forty percent of the average final compensation of the member prior to his death; however, if the surviving spouse remarries, such benefits shall cease.

(b) The surviving eligible widow of a deceased member who dies leaving one or more children under eighteen years of age shall be paid monthly benefits equal to sixty percent of the average final compensation of the member prior to his death; however, if the surviving spouse remarries or the surviving children reach the age of eighteen, such benefits shall cease. If the benefits cease due to the latter cause the surviving widow shall thereafter receive the benefits specified in Subparagraph (a) of Paragraph (2) of this Subsection.

(c) If the deceased member was married and leaves surviving children under eighteen years of age but no surviving widow, the surviving children shall be paid monthly benefits equal to sixty percent of the average final compensation of the member prior to his death, to be paid until such time as the youngest child reaches the age of eighteen years.

(d)(i) If a member dies leaving no surviving spouse or children, his mother and/or his father who were dependent upon him as their sole means of support shall be paid monthly benefits equal to forty percent of the average final compensation of the member prior to his death.

(ii) If a deceased member leaves a surviving child who has a total physical disability or mental disability, the child, regardless of age, shall be entitled to the benefits for children under eighteen years of age pursuant to Subparagraph (c) or (e) of this Paragraph if the child had a total physical disability or mental disability at the time of the death of the member, and the child is dependent upon his legal guardian for subsistence. The legal guardian shall provide adequate proof of physical or mental disability of such a surviving child and shall notify the board of any subsequent changes in the child's condition that cause the child to no longer be dependent upon the legal guardian and of any changes in the assistance being received from other state agencies. The board may require a certified statement of the child's eligibility status at the end of each calendar year.

(e) Provided that in the case of death of any member resulting from injury received in line of duty survivors' benefits shall be paid regardless of number of years of service and shall be sixty percent of his final salary payable to his widow until she remarries or to his surviving children under eighteen years of age if there is no eligible surviving widow; or to his surviving parents if there is no eligible surviving widow or child.

(f) Whenever a disability retiree dies, his or her survivor shall be paid a one-time lump sum benefit equal to six times the value of the monthly benefit payments being received by the retiree at the time of death.

B. The provisions of this Subsection shall apply to those persons enrolled in the deferred retirement option plan prior to July 1, 1995.

(1) In lieu of terminating employment and accepting a service retirement under this Subpart, any member of this plan who has not less than twenty years of creditable service and who is eligible to receive a service retirement allowance may elect to participate in a deferred retirement option plan as provided for below and defer the receipt of benefits in accordance with the provisions of this Section.

(2) For purposes of this Section, creditable service shall not include service credit reciprocally recognized under R.S. 11:142.

(3) The duration of participation in the deferred retirement option plan shall be specified and shall not exceed five years.

(4) A member may participate in the deferred retirement option plan only once.

(5) Upon the effective date of the commencement of participation in the deferred retirement option plan, active membership in the system shall terminate. Employer contributions shall continue to be payable by the employer during the member's participation in such plan, but payment of employee contributions shall cease upon the effective date of the member's commencement of participation in such plan. For purposes of this Section, compensation and creditable service shall remain as they existed on the effective date of commencement of participation in the deferred retirement option plan. The monthly retirement benefits that would have been payable, had the member elected to cease employment and receive a service retirement allowance, shall be paid into the deferred retirement option plan account. Upon termination of employment, deferred benefits shall be payable as provided by Paragraph (8) of this Subsection.

(6) The deferred retirement option plan account shall earn interest not to exceed two percent less than the realized rate of investment return earned by the fund for that year. Prior to July 1, 2015, a person who participates in this program shall have credited to his DROP account the same annual cost of living increase that he would have received had the member been a retiree in the system as provided in Subsection C of this Section.

(7) The deferred retirement option plan account shall not be subject to any fees or charges of any kind for any purpose.

(8) Upon termination of employment at the end of the specified period of participation, a participant in the program shall receive, at his option, a lump sum payment from the account equal to the payment to the account; or a true annuity based upon his account; or he may elect any other method of payment if approved by the board of trustees. In the event a member elects to receive a true annuity, or any other method of payment approved by the board of trustees, funds will be transferred from the DROP account into the Retiree's Annuity Reserve account to provide for the annuity payments.

(9) If a participant dies during the period of participation in the program, a lump sum payment equal to his account balance shall be paid to his named beneficiary, or if none, to his estate.

(10)(a) If employment is not terminated at the end of the period specified for participation, payments into the account shall cease.

(b) Payments from the account shall not be made until employment is terminated, nor shall the monthly benefits being paid into the fund during the period of participation be payable to the individual until he terminates employment.

(11)(a) If employment is not terminated at the end of the period specified for participation, he shall resume active contributing membership in the system.

(b) Upon termination of employment, the monthly benefits which were being paid to the fund shall begin to be paid to him.

(c) Upon termination of employment, he shall receive an additional retirement benefit based on his additional service rendered since termination of participation in the fund, using the normal method of computation of benefit, subject to the following:

(i) If his period of additional service is less than thirty-six months, the average compensation figure used to calculate the additional benefit shall be that used to calculate his original benefit.

(ii) If his period of additional service is thirty-six months or more, the average compensation figure used to calculate the additional benefit shall be based on his compensation during the period of additional service.

(iii) The option used shall be that applicable to the original benefit.

(iv) In no event shall the additional benefit exceed an amount which, when combined with the original benefit, equals one hundred percent of the average compensation figure used to compute the additional benefit.

C. The provisions of this Subsection shall apply to those persons enrolled in the Deferred Retirement Option Plan on or after July 1, 1995.

(1) As governed by the provisions of this Subsection, there exists as a part of this plan, an optional account known as the Deferred Retirement Option Plan, which may be cited as the "DROP".

(2) The provisions of this Subsection are applicable with respect to those otherwise eligible members of the retirement plan whose election to participate in this DROP occurs on or after July 1, 1995.

(3) The purpose of the DROP is to allow, contractually, in lieu of immediate termination of employment and receipt of a service retirement allowance, continued employment for a specified period of time, coupled with the deferral of receipt of retirement benefits until the end of such period of participation, at which time employment is to cease.

(4)(a) Participation in the DROP is an option available to any member of this retirement system who is eligible to retire immediately with a service retirement allowance from this retirement system and has either of the following:

(i) Twelve years of creditable service, excluding unused sick and annual leave, and has attained the age of fifty-five.

(ii) At least twenty but not more than thirty years of creditable service, excluding unused sick and annual leave, in this retirement system.

(b) For purposes of this Subsection, creditable service shall not include service in another retirement system which is reciprocally recognized by this retirement system under authority of R.S. 11:142.

(5) The election to participate in the DROP shall be exercised on or before the applicant's attaining thirty years of creditable service, or the option to so participate is forfeited.

(6) A member shall participate in the DROP only once.

(7) The duration of participation in the DROP shall be for a specified period of time, which shall not exceed either of the following:

(a) Five years.

(b) A number of years which, when added to the number of years of creditable service for which the member has credit in this retirement system, equals thirty-five.

(8) Should the participation period be interrupted by any of the following:

(a) interruption through no-fault dismissal

(b) reduction in work force

(c) job related disability upon re-establishment of membership, provided member has not received any distributions from the DROP account, member shall be immediately eligible for resumption of participation for the balance of the five-year maximum or the balance of his original DROP participation period, if any.

(9) The member shall contractually agree with the retirement system to be bound by the provisions of this Subsection. The member shall therein specifically agree to cease employment at the end of the specified period of participation, and specifically agrees to the results stipulated for failure to abide by such terms of the contract.

(10) Prior to sixty days before the end of the specified period of participation, the board of trustees shall give notice of same, by certified mail, return receipt requested, to the member.

(11) Upon commencement of participation in the DROP, although the participant shall remain an active member of this retirement system, neither employee nor employer contributions shall be payable to the retirement system. Such contributions shall not be payable even if the member violates the terms of this contract and does not cease employment at the end of the period of participation as agreed, thereby assuming inactive membership status. No additional service or additional benefits, other than service credit or benefits attributable to sick leave and annual leave, shall be earned.

(12) Upon commencement of participation, the service retirement allowance that would have been payable to the member had the member elected to cease employment and receive a service retirement allowance, shall be paid into the Deferred Retirement Option Plan Account in lieu of being paid to the member.

(13) The Deferred Retirement Option Plan Account shall not earn interest during the period of participation. However, the board of trustees shall annually set a percentage rate, and its manner of compounding, to represent the interest rate that would be earned thereby if same did earn interest. If the member ceases employment at the end of the specified period of participation as contractually agreed, or dies during or at the end of the specified period of participation, a sum equal to the amount the individual account would have earned, if the representative interest rate, as compounded, had been applicable to such account, shall be added to this account. Thereafter, the account, if maintained as otherwise authorized by this Subsection, shall earn interest at a rate compounded, as set annually by the board of trustees. Such actual rate of interest and manner of compounding shall be equal to the representative rate and compounding in effect for the same period of time. If the member does not abide by the terms of the contract and cease employment at the end of the period of participation as contractually agreed, payments into the Deferred Retirement Option Plan Account shall immediately cease and the member shall immediately be paid a lump sum payment from the member's individual account balance in the Deferred Retirement Option Plan Account equal to its balance, without the addition of any sum representing interest, and such member's account shall be terminated. Such member shall not be considered as retired, but shall remain as a member of the retirement system, in an inactive status. Only upon actual cessation of employment shall the member be considered as a retiree and entitled to the receipt of retirement benefits. This account shall not be subject to any fees or charges of any kind for any purpose, except as otherwise provided herein.

(14) If the member remains an employee for a specified period of participation in the DROP and then immediately thereafter terminates employment, the member shall become a retiree and shall receive, at the retiree's option, any one of the following:

(a) A lump sum payment from the retiree's individual account balance in the Deferred Retirement Option Plan Account equal to its balance.

(b) A life annuity based upon the account balance.

(c) Any other method of payment if approved by the board of trustees.

The payments that were being made into the Deferred Retirement Option Plan Account in lieu of a retirement allowance shall thereafter be paid to the retiree.

(15) If the member terminates employment prior to the end of the specified period of participation, the member shall immediately become a retiree and shall receive, at the retiree's option, any one of the following:

(a) A lump sum payment from the retiree's individual account balance in the Deferred Retirement Option Plan Account equal to its balance.

(b) A life annuity based upon the account balance.

(c) Any other method of payment if approved by the board of trustees.

The payments that were being made into the Deferred Retirement Option Plan Account in lieu of a retirement allowance shall thereafter be paid to the retiree.

(16) If the member dies during the period of participation and the member's named beneficiary is the member's surviving spouse with whom the member was legally married at the time of the member's death, the named beneficiary shall receive, at the beneficiaries option, any one of the following:

(a) A lump sum payment from the retiree's individual account balance in the Deferred Retirement Option Plan Account equal to its balance.

(b) A life annuity based upon the account balance.

(c) Any other method of payment if approved by the board of trustees.

Normal survivor benefits payable to survivors of retirees shall be payable.

(17) If the member dies during the period of participation and the member's named beneficiary is someone other than the member's surviving spouse to whom the member was legally married at the time of the member's death, the named beneficiary shall receive a lump sum payment equal to the member's individual account balance in the Deferred Retirement Option Plan Account. Normal survivor benefits payable to survivors of retirees shall be payable.

(18) If the member dies during the period of participation and a beneficiary was not named, the member's estate shall receive a lump sum payment equal to the member's individual account balance in the Deferred Retirement Option Plan Account. Normal

survivor benefits payable to survivors of retirees shall be payable.

D. Repealed by Acts 2014, No. 648, §3, eff. July 1, 2015.

E. The benefits provided in this Section shall not be retroactive to any period. Further adjustments in benefits may be made each July first after at least a full year has elapsed after benefits began, subject to the limitations contained herein.

Acts 1971, No. 80, §5, designated by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 287, §1; Acts 1992, No. 494, §1; Acts 1993, No. 161, §1; Acts 1993, No. 370, 1; Acts 1995, No. 901, §1; Acts 1995, No. 903, §1; Acts 1998, 1st Ex. Sess., No. 97, §1, eff. May 5, 1998; Acts 2003, No. 1255, §1, eff. July 7, 2003; Acts 2004, No. 621, §1, eff. July 5, 2004; Acts 2008, No. 499, §1, eff. July 1, 2008; Acts 2008, No. 723, §1, eff. July 1, 2008; Acts 2014, No. 648, §§2, 3, eff. July 1, 2015.



RS 11:3685.1 - Limitations on payment of benefits

§3685.1. Limitations on payment of benefits

A.(1) Unless the member has elected otherwise on or before December 31, 1983, the entire benefit of a member shall be distributed over a period no longer than any of the following periods:

(a) The member's life.

(b) The life of the member's designated beneficiary, if the member is married.

(c) The member's life expectancy.

(d) The joint life and last survivor life expectancy of the member and his designated beneficiary.

(2) If the member is married and his spouse survives him, the designated beneficiary for at least a qualified joint and survivor annuity and fifty percent of the Deferred Retirement Option Plan Account shall be his spouse, unless such spouse has consented to the contrary in writing before a notary public. For purposes of this Paragraph, "spouse" shall mean that person who is married to the member under a legal regime of community of acquets and gains on his effective date of retirement or effective date of participation in the DROP, whichever is earlier.

(3) If the member was a member on or before December 31, 1983, he shall be deemed to have made the election referred to in Paragraph (1) of this Subsection. If a member dies after the commencement of his benefits, the remaining portion of his benefit shall be distributed at least as rapidly as before his death. Payment of survivor benefits shall not be considered to violate this provision.

B.(1) If the member dies before his benefit has commenced, the remainder of such interest shall be distributed to the member's beneficiary within five years after the date of such member's death.

(2) However, the provisions of Paragraph (1) of this Subsection shall not apply:

(a) To any portion of a member's benefit which is payable to or for the benefit of a designated beneficiary, over the life of or over the life expectancy of the beneficiary, provided that the distributions begin no later than one year after the date of the member's death, or in the case of the member's surviving spouse, the date the member would have attained the age of seventy years and six months. If the designated beneficiary is a child of the member, for purposes of satisfying the requirement of Paragraph (1) of this Subsection, any amount paid to the child shall be treated as if paid to the member's surviving spouse if the amount would become payable to the surviving spouse, if alive, upon the child's reaching age eighteen or, if later, upon the child's completing a designated event. For purposes of this Subparagraph, a designated event shall be the later of the date the child ceases to have a disability or the date the child ceases to be a full-time student or attains age twenty-three, if earlier.

(b) If the distribution of the member's interest has commenced and is for a term certain over a period permitted in Subsection A of this Section.

(c) If the member has elected otherwise on or before December 31, 1983, or such later date to which such election period shall be subject under Internal Revenue Code Section 401(a).

C. As to any benefit payable by the retirement system which is not optional as of December 31, 1983, the member shall be considered to have made the election referred to in Subsections A and B of this Section, if he were a member on or before such time.

D. If by operation of law or by action of the board of trustees, a survivor benefit is payable to a specified person, the member shall be considered to have designated the person as an alternate beneficiary. If there is more than one such person, then the youngest child with a disability shall be considered to have been so designated, or, if none, then the youngest person entitled to receive a survivor benefit shall be considered to have been so designated. The designation of a designated beneficiary shall not prevent payment to multiple beneficiaries, but shall only establish the permitted period of payments.

E. Payment in accordance with the survivor benefit provisions of R.S. 11:3685(A)(2) shall be deemed not to violate the provisions of Subsections A and B of this Section.

F. This Section shall be effective for members of the system who complete any service under the system on or after July 1, 1995, with employers contributing to the system.

Acts 1998, 1st Ex. Sess., No. 97, §1, eff. May 5, 1998; Acts 2011, No. 399, §1, eff. July 1, 2011; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3685.2 - Computation of retirement benefits

§3685.2. Computation of retirement benefits

A.(1) The normal retirement benefit of any member of the retirement system who is a qualified participant cannot exceed the greater of:

(a) The accrued benefit at retirement of the member computed under the provisions of R.S. 11:3685(A)(1) in effect on October 14, 1987. However, any election made by the member after October 14, 1987, which would have had the effect of reducing such benefits, such as an election under Section 125 or 457 of the Internal Revenue Code, shall be considered as not reducing the accrued benefit.

(b) The retirement benefit computed under the provisions of Section 415(b) of the Internal Revenue Code as if the qualified participant were not a qualified participant.

(2) In the case of a merger or transfer of a member's assets and benefits from another plan maintained by an employer which joins this system, the accrued benefit under such predecessor plan shall be the accrued benefit referred to in Paragraph (1) of this Subsection, and the member shall be considered a qualified participant if his participation in such predecessor or merged plan commenced on or before January 1, 1990.

(3) All employers contributing to the system on behalf of their employees, and all employers who may join the system, as a condition of such joining, shall elect, and such election is hereby implemented, to have the limitation of Section 415(b) of the Internal Revenue Code other than Paragraph (2)(G) thereof and applied without regard to Paragraph (2)(F) thereof. Such limitations shall apply to all members who are not qualified participants.

B. The annual retirement benefit of any member of the plan who is not a qualified participant, as defined by Paragraph (A)(2) of this Section, and which is not attributable to the member's after-tax employee contribution, cannot exceed the lesser of ninety thousand dollars or one hundred percent of such member's average compensation. For purposes of determining whether a member's benefit exceeds those limitations, the following shall apply:

(1) Adjustment if benefit not single life annuity.

(a) If the normal form of benefit is other than a single life annuity, such form shall be adjusted actuarially to the equivalent of a single life annuity. This single life annuity shall not exceed the maximum dollar or percent limitations outlined in this Section.

(b) No adjustment is required for the following:

(i) Qualified joint and survivor annuity benefits.

(ii) Pre-retirement disability benefits.

(iii) Pre-retirement death benefits.

(iv) Post-retirement medical benefits.

(2) Adjustment if benefit commences before social security retirement age. If benefit distribution commences before social security retirement age, the actual retirement benefit shall not exceed the lesser of one hundred percent of the member's average compensation or the adjusted dollar limitation. The adjusted dollar limitation shall be the equivalent, determined in a manner consistent with reduction of benefits for early retirement under the Social Security Act, of ninety thousand dollars commencing at social security retirement age. For purposes of this adjustment, survivor benefits, that portion of a joint and survivor annuity which is the survivor benefit, and any other ancillary benefits shall not be taken into account.

(3) Adjustment if benefit commences after social security retirement age. If benefit distribution commences after social security retirement age, the dollar limitation shall be increased to the equivalent of ninety thousand dollars commencing at social security retirement age.

(4) Social security retirement age defined. For purposes of this Subsection, the term "social security retirement age" means the age used as the retirement age under 42 U.S.C. §416(1) of the Social Security Act, except that such Section shall be applied:

(a) Without regard to the age increase factor.

(b) As if the early retirement age under 42 U.S.C. §416 were sixty-two.

(5) The interest rate used for adjusting the maximum limitations of Section 415(b) of the Internal Revenue Code shall be as follows:

(a) For benefits commencing before social security retirement age and for forms of benefits other than straight life annuity, the greater of five percent or the rate used to determine the actuarial equivalent.

(b) For benefits commencing after social security retirement age, the lesser of five percent or the rate used to determine actuarial equivalent.

(6) Adjustment for less than ten years of participation or service.

(a) If retirement benefits are payable under this plan to a member who has less than ten years of participation in the plan, the dollar limitation referred to in the Introductory Paragraph of this Subsection shall be multiplied by a fraction, the numerator of which is the member's number of years of participation in the plan, not greater than ten, and the denominator of which is ten.

(b) If retirement benefits are payable under this plan to a member who has less than ten years of service with the employer, the percentage limitation referred to in the Introductory Paragraph of this Subsection and the dollar limitation referred to in Paragraph (9) of this Subsection shall be multiplied by a fraction, the numerator of which is the member's number of years of service with the employer, not greater than ten, and the denominator of which is ten.

(7) Annual adjustment. The ninety thousand dollar limitation provided in this Subsection shall be adjusted annually to the maximum dollar limits allowable by the secretary of the Treasury of the United States under Section 415(d) of the Internal Revenue Code, such adjustments to take effect on the first day of each fiscal year following December 31, 1987. The adjustment shall not exceed the adjustment in effect for the calendar year in which the fiscal year of the system begins. The adjusted earlier limitation is applicable to employees who are members of the plan and to members who have retired or otherwise terminated their service under the plan with a nonforfeitable right to accrued benefits, regardless of whether they have actually begun to receive benefits. This system shall be considered specifically to provide for such post-retirement adjustments. For any limitation year beginning after separation from service occurs, the annual adjustment factor is a fraction, the numerator of which is the adjusted dollar limitation for the limitation year in which the compensation limitation is being adjusted and the denominator of which is the adjusted dollar limitation for the limitation year in which the member separated from service. No adjustment shall be permitted with respect to post October 14, 1987, limitations.

(8) If a member is a member or participant in more than one defined benefit pension plan maintained by the state, its agencies, or its political subdivisions, then such member's benefit, considered in the aggregate after taking into account the benefits provided by all such retirement plans, shall not exceed the limitations provided in this Subsection.

(9) The benefits payable with respect to a participant under any defined benefit plan shall be deemed not to exceed the limitations of Section 415(b) of the Internal Revenue Code if:

(a) The retirement benefits payable with respect to such participant under such plan and under all other defined benefit plans of the employer do not exceed ten thousand dollars for the plan year or for any prior plan years.

(b) The employer has not at any time maintained a defined contribution plan in which the participant participated.

(10) No benefit shall be considered to have exceeded the limitation provisions of this Section if the amount of the initial benefits did not exceed the limitations of Section 415(b) of the Internal Revenue Code, nor exceed any comparable provision in effect at the time of the initial payment, and the amount of any subsequent benefits payable in any year did not exceed the amount of the initial benefits, except for allowable cost-of-living adjustments.

C. The board of trustees shall make no actuarial adjustment under this Section by reason of the member's retirement after normal retirement age.

D. The board of trustees shall adopt rules for the administration of the limits provided in this Section and the limitations under Section 415 of the Internal Revenue Code including adjustments in the annual dollar limitation to reflect any cost-of-living adjustments authorized by the Internal Revenue Code.

E.(1) The provisions of this Section shall apply if any member is covered, or has been covered, by another plan maintained by the employer, including a qualified plan or a welfare benefit plan as defined in Internal Revenue Code Section 419(e), or an individual medical account as defined by Internal Revenue Code Section 415(l)(2).

(2) If a member is or has ever been covered under more than one defined benefit plan maintained by the employer, the sum of the members annual benefit from all such plans shall not exceed the maximum amount permissible.

(3)(a) If the employer maintains or at any time maintained one or more qualified defined contribution plans covering any member in this system, a welfare benefit fund as defined in Internal Revenue Code Section 419(e), or an individual medical account as defined by Internal Revenue Code Section 415(l)(2), the sum of the member's defined contribution fraction and defined benefit fraction shall not exceed one percent in any limitation year and the annual benefit otherwise payable to the member under this system shall be limited in order to satisfy such limitations. This provision shall no longer be effective for plan years beginning after December 31, 1999.

Acts 1998, 1st Ex. Sess., No. 97, §1, eff. May 5, 1998; Acts 2011, No. 399, §1, eff. July 1, 2011; Acts 2014, No. 648, §2, eff. July 1, 2015.



RS 11:3685.3 - Annual compensation limitation for determination of benefits

§3685.3. Annual compensation limitation for determination of benefits

A. Unless otherwise provided, each Section 401(a)(17) employee's accrued benefit under this plan will be the greater of the following:

(1) The employee's accrued benefit determined with respect to the benefit formula applicable for the plan year beginning on or after January 1, 1996, as applied to the employee's total years of service taken into account under the plan for purposes of benefit accruals.

(2) The combined sum of the following:

(a) The employee's accrued benefit as of the last day of the last plan year beginning before January 1, 1996, frozen in accordance with Section 1.401(a)(4) through (13) of the Code of Federal Regulations.

(b) The employee's accrued benefit determined under the benefit formula applicable for the plan year beginning after January 1, 1996, as applied to the employee's years of service credited to the employee for plan years beginning on or after January 1, 1996, for purposes of benefit accruals.

B. If an employee is not a Section 401(a)(17) employee, his accrued benefit under this plan shall not be based upon compensation in excess of the annual limit provided in Section 401(a)(17) of the Internal Revenue Code or any amendment thereto.

Acts 1998, 1st Ex. Sess., No. 97, §1, eff. May 5, 1998.



RS 11:3686 - Disability retirement

§3686. Disability retirement

A. Upon the application of a member to his employer, any member who has had at least five years of creditable service may be retired by the board of trustees, not less than thirty and not more than ninety days next following the date of filing such application, on a disability retirement allowance, provided that the medical board, after a medical examination, shall certify that he is mentally or physically incapacitated for the further performance of duty, that such incapacity is likely to be permanent, and that he should be retired.

B.(1) Upon retirement for disability, a member shall receive a retirement allowance if he has attained the age of fifty-five years; otherwise, he shall receive a disability benefit which shall be computed as follows:

(a) In case of total disability of any member resulting from injury received in line of duty, a monthly pension of sixty percent of his average salary shall be paid to the employee with a disability.

(b) Any member of the plan who has acquired a disability or incapacitating condition because of continued illness or as a result of any injury received, even though not in the line of duty, and who has been a member of the plan for at least five years but is not eligible for retirement under the provisions of R.S. 11:3685 may apply for retirement under the provisions of this Section.

(c) Any disability beneficiary of the Harbor Police Retirement Plan who is receiving disability benefits as a result of an injury sustained in the line of duty, and who, as a result of the disability, is permanently and completely confined to a wheelchair for movement of person, is permanently and legally blind as a result of an injury suffered in the line of duty, or as a result of his injury is an amputee to such a degree as would prevent him from serving as a law enforcement officer, shall be exempt from any provision of this Subpart or any other provision of law which provides for reduction of benefits if the recipient, subsequent to his disability, becomes gainfully employed.

(2) The applicant shall accompany his application with certificates from at least three physicians certifying that he is unable to perform the duties required of him by the head of the division.

(3) Thereafter, upon the recommendation of the head of the division and the approval of the board the employee shall be retired on forty percent of his average salary.

C. Any amount received as a compensable wage or lump sum settlement under the provisions of the Worker's Compensation Laws or the Federal Social Security Act shall be applied as an offset against benefits received under the provisions of this Section, under rules prescribed by the Board. The Board shall have complete discretion and authority to determine the extent and application of the provisions of this Subparagraph.

D.(1) Once each year during the first five years following retirement of a member on a disability retirement allowance, and once in every three year period thereafter, the Board of Trustees may, and upon his application shall, require any disability beneficiary who has not yet attained the age of sixty years to undergo a medical examination, such examination to be made at the place of residence of said beneficiary or other place mutually agreed upon, by a physician or physicians designated by the Board of Trustees. Should any disability beneficiary who has not yet attained the age of sixty refuse to submit to at least one medical examination in any such year by a physician or physicians designated by the Board of Trustees, his allowance may be discontinued until his withdrawal of such refusal, and should his refusal continue for one year all his rights in and to his pensions may be revoked by the Board of Trustees.

(2) Should the Medical Board report and certify to the Board of Trustees that such disability beneficiary is engaged in or is able to engage in a gainful occupation paying more than the difference between his retirement allowance and the average final compensation, and should the Board of Trustees concur in such report, then the amount of his pension shall be reduced to an amount, which, together with his annuity and the amount earnable by him, shall equal the amount of his average final compensation. Should his earning capacity be later changed, the amount of his pension may be further modified; provided, that the new pension shall not exceed the amount of the pension originally granted nor an amount, which, when added to the amount earnable by the beneficiary together with his annuity, equals the amount of his average final compensation. A beneficiary restored to active service at a salary less than the average final compensation shall not become a member of the retirement system.

(3) Should a disability beneficiary under the age of fifty-five be restored to active service at a compensation not less than his average final compensation, his retirement allowance shall cease, he shall again become a member of the plan, and he shall contribute thereafter at the same rate he paid prior to disability. Any such prior service certificate on the basis of which his service was computed at the time of his retirement shall be restored to full force and effect, and in addition, upon his subsequent retirement he shall be credited with all his service as a member but should he be restored to active service on or after the attainment of the age of fifty years his pension upon subsequent retirement shall not exceed the sum of the pension which he was receiving immediately prior to his last restoration and the pension that he would have received on account of his service since his last restoration had he entered service at the time as a new entrant.

E. Should a member cease to be an employee except by death or retirement under the provisions of this Subpart, he shall be paid such part of the amount of the accumulated contributions standing to his credit in the Employees' Savings Account established in R.S. 11:532 as he shall demand. Should a member die before retirement and not be entitled to survivors' benefits, the amount of his accumulated contributions standing to his credit in such account shall be paid to his estate or to such person as he shall have nominated by written designation, duly executed and filed with the Board of Trustees.

Acts 1992, No. 286, §1; Acts 2014, No. 648, §2, eff. July 1, 2015; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3687 - Optional allowance for superannuation retirement

§3687. Optional allowance for superannuation retirement

A. With the provisions that no optional selection shall be effective in case a retiree dies within thirty days after retirement, and that such a retiree shall be considered as an active member at the time of death; until the first payment on account of any benefit becomes normally due, any member may elect to receive his benefit in an equal monthly retirement allowance payable throughout life, or he may elect to receive the actuarial equivalent at the time, of his retirement in a reduced equal monthly retirement allowance payable throughout life with the provision that:

(1) Option 1. If he dies before he has received in annuity payments the present value of his member's annuity as it was at the time of his retirement, the balance shall be paid to his legal representatives or to such person as he shall nominate by written designation duly acknowledged and filed with the Board of Trustees.

(2) Option 2. Upon his death, his reduced retirement allowance shall be continued throughout the life and paid to such person as he shall nominate by written designation duly acknowledged and filed with the Board of Trustees at the time of his retirement.

(3) Option 2A. Upon his death, his reduced retirement allowance shall be continued throughout the life of, and paid to such person as he shall nominate by written designation duly acknowledged and filed with the Board of Trustees at the time of his retirement, provided that if the designated beneficiary predeceases the retiree, the retiree's reduced benefit shall change to the maximum benefit effective on the first day of the next month following the notification of the death of the designated beneficiary.

(4) Option 3. Upon his death, one-half of his reduced retirement allowance shall be continued throughout the life of, and paid to such person as he shall nominate by written designation duly acknowledged and filed with the Board of Trustees at the time of his retirement.

(5) Option 3A. Upon his death, one-half of the reduced retirement allowance shall be continued throughout the life of and paid to such person as he shall nominate by written designation duly acknowledged and filed with the Board of Trustees at the time of his retirement, provided that if the designated beneficiary predeceases the retiree, the retiree's reduced benefit shall change to the maximum benefit effective on the first day of the next month following the notification of the death of the designated beneficiary.

(6) Option 4. Some other benefit or benefits shall be paid either to the member or to such person or persons as he shall nominate provided, such other benefit or benefits, together with the reduced retirement allowance shall be certified by the actuary to be of equivalent actuarial value to his retirement allowance, and approved by the Board of Trustees.

(7) Option 4A. Some other benefit or benefits shall be paid either to the member or to such person or persons as he shall nominate provided, such other benefit or benefits, together with the reduced retirement allowance, shall be certified by the actuary to be of equivalent actuarial value to his retirement allowance, and approved by the Board of Trustees, provided that if the designated beneficiary predeceases the retiree, the retiree's reduced benefit shall change to the maximum benefit effective on the first day of the next month following the notification of the death of the designated beneficiary.

B. A retiree cannot change the designation of beneficiary unless the retirement was approved under Option 1.

C. No change in the option elected by the member, other than to correct administrative error, shall be permitted after the application has been officially filed with the Board of Trustees.

D. The retiree shall be responsible for notifying the retirement system of the death of the beneficiary, to furnish the beneficiary's death certificate, and to request the recomputation of benefits. Adjustment of benefits under this Subsection shall not be retroactive, and shall be effective on the first day of the next month following official approval of the application for recomputation of benefits.

Acts 1971, No. 80, §7, designated by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 94, §1.



RS 11:3688 - Actuary; duties and actuarial assumptions

§3688. Actuary; duties and actuarial assumptions

A - C. Repealed by Acts 2014, No. 648, §3, eff. July 1, 2015.

D.(1) The Board of Trustees shall designate an actuary who shall be the technical advisor of the Board of Trustees on actuarial matters regarding the operation of the plan created by the provisions of this Subpart, and shall perform such other duties as are required in connection therewith.

(2) The Board of Trustees shall adopt all actuarial tables, assumptions, and rates. The actuary shall make valuations and determinations based on such tables, assumptions, and rates.

(3) At least once in each five-year period, and upon approval of the Board of Trustees, the actuary shall make an actuarial investigation into the mortality, service and compensation experience of the members and beneficiaries of the retirement system. The Board of Trustees shall adopt for the retirement system such mortality, service, and other tables and actuarial assumptions as shall be deemed necessary.

(4)(a) Unless different actuarial assumptions are formally adopted and disclosed, the following assumptions shall be used in determining actuarial equivalents:

(i) Interest shall be compounded annually at the rate of seven percent per annum.

(ii) Annuity rates shall be determined on the basis of the most current mortality table recommended by the Society of Actuaries for retirement systems.

(b) The Board of Trustees may authorize the use of interest and mortality rates in determining the actuarial equivalents which are different from the actuarial assumptions used for other purposes in this Subpart. Any change in such actuarial assumptions shall be considered a part of this plan and shall be considered an amendment to the provisions of this Section. In order to be effective, such change must be formally adopted by the Board of Trustees and disclosed to members of the plan.

E. Repealed by Acts 2014, No. 648, §3, eff. July 1, 2015.

Acts 1971, No. 80, §8, designated by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 909, §1; Acts 1997, No. 10, §1; Acts 1998, 1st Ex. Sess., No. 97, §1, eff. May 5, 1998; Acts 2008, No. 805, §1, eff. July 1, 2008; Acts 2010, No. 928, §1, eff. July 1, 2010; Acts 2011, No. 399, §1, eff. July 1, 2011; Acts 2014, No. 648, §§2, 3, eff. July 1, 2015.



RS 11:3688.1 - Amendments

§3688.1. Amendments

A. An action of the board of trustees with respect to employee contributions as provided in R.S. 11:154 and actuarial assumptions as provided in R.S. 11:3688(D), shall be considered amendments to the provisions of this plan.

B. No amendment to the retirement system or plan shall operate to deprive any member of a benefit to which he is already entitled.

Acts 1998, 1st Ex. Sess., No. 97, §1, eff. May 5, 1998; Acts 2014, No. 648, §2, eff. July 1, 2015.



RS 11:3689 - Management of funds

§3689. Management of funds

A. The Board of Trustees shall have full power to invest and reinvest such funds, subject to the prudent-man rule limitations regarding investments set forth in Subtitle I, Chapter 4, Part II, Subpart I of this Title and shall have full power to hold, purchase, sell, assign, transfer, and dispose of any of the securities and investments in which any of the funds created herein shall have been invested, as well as the proceeds of said investments and any monies belonging to said funds.

B-E. Repealed by Acts 2014, No. 648, §3, eff. July 1, 2015.

Acts 1971, No. 80, §9, designated by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2003, No. 1255, §1, eff. July 7, 2003; Acts 2004, No. 621, §1, eff. July 5, 2004; Acts 2014, No. 648, §3, eff. July 1, 2015.



RS 11:3690 - Method of financing

§3690. Method of financing

A. Employee contributions. (1) The port commission shall make deductions from any salary or wages paid by them to any member of this plan equal to nine percent of the compensation paid him in each and every payroll.

(2) The deductions provided for herein shall be made notwithstanding that the minimum compensation provided for by law for any member shall be reduced thereby. Every member shall be deemed to consent and agree to the deductions made and provided for herein and shall receipt for his full salary or compensation, and payment of salary or compensation less said deductions shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such person during the period covered by such payment, except as to the benefits provided under this Subpart. The employer shall certify to the board of trustees on each and every payroll or in such other manner as the board may prescribe, the amounts to be deducted; and each of such amounts shall be deducted, and when deducted shall be paid into the Employees' Savings Account established in R.S. 11:532.

B. Employer contributions. The port commission shall annually contribute an amount equal to the rate calculated pursuant to R.S. 11:102. Contributions shall be made monthly based on the same salary or wages used to calculate the members' contributions.

C, D. Repealed by Acts 2014, No. 648, §3, eff. July 1, 2015.

E. Collections of contributions.

The port commission shall cause to be deducted on each and every payroll of a member the contributions payable by such member as provided in this Subpart.

Acts 1971, No. 80, §10, designated by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2008, No. 493, §1, eff. July 1, 2008; Acts 2011, No. 399, §1, eff. July 1, 2011; Acts 2014, No. 648, §§2, 3, eff. July 1, 2015.



RS 11:3690.1 - Repealed

§3690.1. Repealed by Acts 2014, No. 648, §3, eff. July 1, 2015.

Acts 1998, 1st Ex. Sess., No. 97, §1, eff. May 5, 1998; Acts 2014, No. 648, §3, eff. July 1, 2015.



RS 11:3690.2 - Unclaimed funds, checks, and property; retention by system

§3690.2. Unclaimed funds, checks, and property; retention by system

Any unclaimed employee contributions, other funds, checks, or any other property held by the system that could be claimed by a member or prior member, the member's beneficiary, heirs, or estate shall never be presumed abandoned and shall be held continuously by the system for the benefit of such member, prior member, the member's beneficiary, heirs, or estate.

Acts 1998, 1st Ex. Sess., No. 97, §1, eff. May 5, 1998; Acts 2014, No. 648, §2, eff. July 1, 2015.



RS 11:3691 - Repealed

§3691. Repealed by Acts 2014, No. 648, §3, eff. July 1, 2015.

Acts 1971, No. 80, §11, designated by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010; Acts 2014, No. 648, §3, eff. July 1, 2015.



RS 11:3692 - Protection against fraud

§3692. Protection against fraud

A. Any persons who shall knowingly make any false statement or shall falsify or permit to be falsified any record or records of the retirement system in any attempt to defraud such system as a result of such act shall be guilty of a misdemeanor, and on conviction thereof by any court of competent jurisdiction shall be punished by a fine not exceeding five hundred dollars or imprisonment in the parish jail not exceeding twelve months, or both such fine and imprisonment at the discretion of the court.

B. Should any change or error in the records result in any member or beneficiary receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, the Board of Trustees shall correct such error, and as far as practicable, shall adjust the payment in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.

Acts 1971, No. 80, §12, designated by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 648, §2, eff. July 1, 2015.



RS 11:3693 - Repealed

§3693. Repealed by Acts 2014, No. 648, §3, eff. July 1, 2015.

Acts 1971, No. 80, §13, designated by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 648, §3, eff. July 1, 2015.



RS 11:3694 - Repealed by Acts 2011, No. 399, §2, eff. July 1, 2011.

§3694. Repealed by Acts 2011, No. 399, §2, eff. July 1, 2011.



RS 11:3695 - Direct rollover

§3695. Direct rollover

A. Notwithstanding any other provision of law to the contrary that would otherwise limit a member's election under this Section, a member may elect, at the time and in the manner prescribed by the board of trustees, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the member in a direct rollover.

B. An "eligible rollover distribution" is any distribution of all or any portion of the balance to the credit of a member, except that an eligible rollover distribution does not include:

(1) Any distribution that is one of a series of substantially equal periodic payments, not less frequently than annually, made for the life or life expectancy of the member, or the joint lives or joint life expectancies of the member and the member's designated beneficiary, or for a specified period of ten years or more.

(2) Any distribution to the extent that such distribution is required under Section 401(a)(9) of the Internal Revenue Code.

C. For the purposes of this Section, an "eligible retirement plan" shall mean any of the following:

(1) An individual retirement account described in Section 408(a) of the Internal Revenue Code.

(2) An individual retirement annuity described in Section 408(b) of the Internal Revenue Code.

(3) An annuity plan described in Section 403(a) of the Internal Revenue Code.

(4) A qualified trust as described in Section 401(a) of the Internal Revenue Code, provided that such trust accepts the member's eligible rollover distribution.

(5) An eligible deferred compensation plan described in Section 457(b) of the Internal Revenue Code that is maintained by an eligible governmental employer, provided the plan contains provisions to account separately for amounts transferred into such plan.

(6) An annuity contract described in Section 403(b) of the Internal Revenue Code.

Acts 1998, 1st Ex. Sess., No. 97, §1, eff. May 5, 1998; Acts 2011, No. 399, §1, eff. July 1, 2011; Acts 2014, No. 648, §2, eff. July 1, 2015.



RS 11:3696 - Errors and omissions

§3696. Errors and omissions

A. Should any change or error in the records result in any member or beneficiary receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, the board of trustees shall correct such error, and as far as practicable, shall adjust the payment in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.

B. The corrected benefit amount shall be paid prospectively. When considering corrections to the account of members for past erroneous benefit payments, the collection of overpayments or payment of underpayments may be waived if (1) it is deemed by the trustees to not be cost-effective for the system, in relation to the amount of the overpayment or underpayment, to attempt to locate the beneficiary or estate of such members and collect the overpayment or pay the underpayment or (2) if it is deemed by the trustees to cause an extreme hardship on the member or beneficiary.

Acts 2011, No. 399, §1, eff. July 1, 2011.



RS 11:3697 - Effective dates

§3697. Effective dates

All benefit changes shall be prospective only unless stated otherwise in the Act. Statutory benefit changes shall not apply to members who have already retired.

Acts 2011, No. 399, §1, eff. July 1, 2011.



RS 11:3698 - Repealed

§3698. Repealed by Acts 2014, No. 648, §3, eff. July 1, 2015.

Acts 2011, No. 399, §1, eff. July 1, 2011; Acts 2014, No. 648, §3, eff. July 1, 2015.



RS 11:3701 - Blank]

SUBPART H. EMPLOYEES IN THE POLICE DEPARTMENT FOR

THE CITY OF OPELOUSAS

§3701. [Blank]



RS 11:3711 - Police pension fund for the police department of the city of Shreveport; creation

SUBPART I. POLICE PENSION FUND OF THE

CITY OF SHREVEPORT

§3711. Police pension fund for the police department of the city of Shreveport; creation

There is created a police pension fund for the police department of the city of Shreveport for pensioning all police officers of the police department of the city of Shreveport, their widows and children. For purposes of this Subpart police officers shall be defined as those members of the Shreveport Police Department who meet the definition of police officers for the purpose of civil service rating and are so rated.

Acts 1968, No. 641, §2; Redesignated from R.S. 33:2351 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3712 - Appropriation of fund

§3712. Appropriation of fund

A. All monies, funds, properties, real and personal, and assets now belonging to or due the presently existing Policemen's Pension and Relief Fund of the City of Shreveport shall be transferred to and shall become the monies, funds, properties, real and personal and assets of the newly created Policemen's Pension and Relief Fund of the City of Shreveport.

B. It shall set aside for the fund, twenty percent of all fines collected by its municipal courts for the infraction of municipal ordinances and ten percent of the money collected for licenses, privilege taxes, or permits for the sale of beverages containing alcohol. The municipality shall appropriate and pay out of its general alimony taxes, into the fund, annually at the beginning of the fiscal year, an amount equal to any deficit which occurs in the operation of the fund for the preceding year.

Acts 1968, No. 641, §2; Redesignated from R.S. 33:2352 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3713 - Fund not to be commingled

§3713. Fund not to be commingled

All funds derived and held or invested under the provisions of this Subpart shall be administered as a sacred trust for the sole purposes stated in this Subpart and at no time commingled or combined with any other fund.

Acts 1968, No. 641, §2; Redesignated from R.S. 33:2353 by Acts 1991, No. 74, §3, eff. June 25,1991.



RS 11:3714 - Board of trustees of fund

§3714. Board of trustees of fund

A. There shall be a board of trustees of the Police Pension Fund of the City of Shreveport for the administration, management, operation, and control of the fund.

B. The board shall be composed of nine members, as follows:

(1) The mayor of the city of Shreveport, who shall serve as president.

(2) The chief administrative officer of the city of Shreveport.

(3) The chief of police of the police department of the city of Shreveport.

(4) The director of finance of the city of Shreveport, who shall serve as treasurer.

(5)(a) Four persons who shall be any of the following:

(i) An active member of the fund who became a member prior to July 12, 1977.

(ii) A former member who is receiving a benefit from the fund and who became a member prior to July 12, 1977.

(iii) The surviving spouse of an active member of the fund who became a member prior to July 12, 1977.

(iv) The surviving spouse of a former member who was receiving a benefit from the fund immediately prior to death and who became a member prior to July 12, 1977.

(b) These four members shall be elected by those persons who are eligible to become members of the board of trustees. The elections shall be conducted in the manner set forth by the board of trustees sitting prior to the election.

(c) These four members shall serve four year terms.

(d) The board of trustees shall elect one of these four members to serve as secretary.

(6) A member, possessing the same qualifications as that of the members provided for in Subparagraph 5(a) of this Subsection, shall be elected by the other eight members for a term concurrent with that of the four elected members provided for in Subparagraph 5(a) of this Subsection.

Acts 1968, No. 641, §2. Amended by Acts 1979, No. 626, §1, eff. July 18, 1979; Acts 1988, No. 417, §1; Redesignated from R.S. 33:2354 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2006, No. 710, §1, eff. June 29, 2006.

{{NOTE: SEE ACTS 1988, NO. 417, §2.}}



RS 11:3715 - Management of fund; salary deductions; action of board to be final; meetings

§3715. Management of fund; salary deductions; action of board to be final; meetings

A. The board shall have charge of the fund. The board shall assess each member of the police department an amount not to exceed nine percent of his salary excluding overtime pay but including state supplemental pay which shall be deducted monthly. This assessment is to be deposited by the treasurer of the fund in a depository chosen by the board and subject to the orders of the board. The city of Shreveport shall, in addition to those funds deposited pursuant to R.S. 11:3712, appropriate and pay over into said fund annually a sum in the identical amount as that total sum paid over into the fund from the payroll deductions of all employees of the police department as described in this Subsection.

B. The board shall make regulations for its government and hear and decide all applications for relief or pensions under this Subpart. Its decision on applications shall be final and conclusive and not be subject to review or reversal except by the board. The board shall, within thirty days after an application is made by a member, pass upon said application and notify the member. If no notice is received within thirty days from date of filing of said application, the application shall be considered automatically approved. The board shall keep a record of all its meetings and proceedings. The board shall meet at least once annually and when called by the president or secretary.

Acts 1968, No. 641, §2. Amended by Acts 1977, No. 497, §1; Acts 1988, No. 417, §1; Redesignated from R.S. 33:2355 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3716 - Duties of treasurer; bond

§3716. Duties of treasurer; bond

A. The treasurer of the board shall be the custodian of the fund and keep his books and accounts in the manner prescribed by the board. The books and accounts shall be subject to the inspection of a member of the board at any time. The treasurer shall deposit all money in the bank selected by the board. Upon the expiration of the treasurer's term of office, he shall deliver to his successor all unexpended money and all property which has come into his keeping as treasurer.

B. The treasurer shall, within ten days after his appointment, execute a bond to the board with good and sufficient sureties in the sum directed by the board for the faithful performance of his office. The bond shall be filed in the office of the board and in case of its breach, suit may be brought on the bond in the name of the board or any person injured by the breach.

Acts 1968, No. 641, §2. Amended by Acts 1979, No. 551, §1; Redesignated from R.S. 33:2356 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3717 - Deposit of money collected for fund

§3717. Deposit of money collected for fund

Not later than fifteen days after the close of the fiscal year, the treasurer of the board shall deposit to the credit of the fund, in the bank designated by the board, the amounts prescribed in R.S. 11:3502 and all money collected under this Subpart and turned into the municipal treasury during the preceding year.

Acts 1968, No. 641, §2; Redesignated from R.S. 33:2357 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3718 - Property for benefit of fund; minimum fund required before disbursements can be made

§3718. Property for benefit of fund; minimum fund required before disbursements can be made

A. The board may receive property of any nature for the benefit of the fund.

B. The sum of fifty thousand dollars shall be retained as a permanent fund. No pension shall be paid or money drawn from the fund until the sum of fifteen thousand dollars, over and above the fifty thousand dollars held as a permanent fund is to the fund's credit.

Acts 1968, No. 641, §2; Redesignated from R.S. 33:2358 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3719 - Investment of fund

§3719. Investment of fund

A. The board may invest the permanent fund or any portion thereof in the name of the "Board of Trustees of the Police Pension and Relief Fund" in interest bearing bonds of the United States of America, or the state of Louisiana, or of the said city of Shreveport, Louisiana; federally insured banks or savings and loan associations; industrial bonds; utility bonds; preferred securities; railroad equipment trust certificates; first mortgage loans which shall be limited to ten percent of the issuing company's admitted assets; real estate first mortgage loans on unencumbered real estate, which shall be limited to seventy-five percent of the appraised valuation of the real property; bank certificates of deposit of any accredited state or federal bank operating in Louisiana, provided full collateral is submitted and maintained by the city under the terms of its local fiscal agency agreement; repurchase agreements; securities of any accredited building and loan association or savings and loan associations which is located in the state of Louisiana, provided such investment amount is fully insured by the federal government; mutual funds which have official representatives domiciled in Louisiana; common stocks of any major company which is fully solvent or registered on a major securities exchange; or in any other investment vehicle that a similarly-situated institutional investor would deem prudent.

B. The board shall have full power to diversify the investments of the funds, in any of the above investments or securities which the board deems prudent and advisable. The board shall have full power to hold, purchase, sell, assign, transfer, and dispose of any of the securities and investments in which any of the funds created herein shall have been invested. The board shall manage the funds with the care, skill, prudence, and diligence, under the circumstances then prevailing, that a prudent man, acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims.

Acts 1968, No. 641, §2. Amended by Acts 1981, No. 587, §1; Acts 1982, No. 17, §1, eff. July 9, 1982; Redesignated from R.S. 33:2359 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2009, No. 398, §1, eff. July 1, 2009.



RS 11:3720 - Money available for pensions

§3720. Money available for pensions

A. The interest received from the investments after the fund has reached fifty thousand dollars or fifteen thousand dollars, as the case may be, and all money received from any source, shall be applicable to the payment of pensions and relief under this Subpart.

B. In any year in which the assets of the fund are sufficient to cover eighty percent of the fund's liabilities, the board may in its discretion award a permanent benefit increase or a cost-of-living adjustment to the fund's beneficiaries. Such increase shall not exceed three percent of the pension amount payable to the beneficiary on the date the increase becomes effective.

Acts 1968, No. 641, §2; Redesignated from R.S. 33:2360 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2009, No. 398, §1, eff. July 1, 2009.



RS 11:3721 - Disbursements upon warrants

§3721. Disbursements upon warrants

Money shall be paid by the treasurer from the fund only upon warrants signed by the president and countersigned by the secretary. No warrant shall be drawn except by order of the board.

Acts 1968, No. 641, §2; Redesignated from R.S. 33:2361 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3722 - Financial reporting

§3722. Financial reporting

The condition of the fund as of December thirty-first of each year shall be reported to the governing authority of the municipality by the board's secretary every January. In addition thereto, at least every three years the board shall employ a qualified actuary who shall, as of December thirty-first of the immediately preceding year, make an actuarial valuation of the fund and make recommendations required for sound funding of the fund.

Acts 1968, No. 641, §2. Amended by Acts 1977, No. 497, §1; Redesignated from R.S. 33:2362 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3723 - Funds not subject to claims against beneficiaries

§3723. Funds not subject to claims against beneficiaries

The fund, or any portion thereof, before or after an order for its distribution is issued, shall be exempt from assignment or pledge by a beneficiary of the fund or from seizure by virtue of any judicial process issued against the beneficiary.

Acts 1968, No. 641, §2; Redesignated from R.S. 33:2363 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3724 - Pensions and benefits

§3724. Pensions and benefits

Pensions and benefits shall be as follows:

(1) If any member of the police department, while in the active service of the police department, becomes and is found by the board of trustees to be temporarily, totally disabled, mentally or physically, for service in the police department by reason of service therein, the member shall receive monthly from the fund, during such total disability or until he becomes eligible for retirement on service basis, but not to exceed one year in any event, a sum equal to sixty-six and two-thirds percent of the monthly salary for the active member of the police department holding the position corresponding to that held by the beneficiary at the time he acquired the disability.

(2) If any member of the police department while in the active service of the police department becomes or is found to be by the board of trustees totally, permanently, physically or mentally disabled for service in the police department, and to do or perform work of any reasonable kind or character by reason of service in the police department, he shall receive monthly from the fund so long as the disability shall continue, a sum equal to sixty-six and two-thirds percent of the monthly salary of the active member of the police department holding the position corresponding to that held by the beneficiary at the time he acquired the disability until such time as he becomes eligible for retirement on service basis.

(3)(a) If any member of the police department becomes or is found to be totally, permanently, physically or mentally disabled for service in the police department by reason of service therein, but is found by the board of trustees to be physically and mentally capable and able to do work and perform work of any other reasonable kind or character and said work is available, he shall receive each month, as long as the disability shall continue, from the fund except as hereinafter provided, a sum equal to fifty percent of the monthly salary of the active member of the police department holding the position corresponding to that held by the beneficiary at the time he acquired the disability, until such time as he becomes eligible for retirement on service basis.

(b) If any member of the police department becomes or is found to be totally, permanently, physically or mentally disabled for service in the police department by reason of service therein, he shall receive each month, as long as the disability shall continue, from the fund except as hereinafter provided, a sum equal to sixty-six and two-thirds percent of the monthly salary; provided that the Civil Service Commission certify that such member is not capable of working in any meaningful and gainful employment due to such on-the-job incurred disability.

(4) "In the active service of said police department" for the purpose of this Subpart is when a member is on the payroll of the police department of the city of Shreveport. Such "active service" recognizes the members obligation to be on duty twenty-four hours per day.

(5) Retirement benefits for members of the police department eligible therefor shall be as follows:

(a) Any member who was employed by the police department on or before December 31, 1968, who serves in the police department for a period of twenty years shall, upon making proper written application to the board of trustees, be retired from service in said police department and shall be paid monthly a sum equal to sixty-six and two-thirds percent of his monthly salary. For each year served in addition to twenty, which additional years are served after July 12, 1977, the member shall receive an additional monthly benefit of .833 percent of his monthly salary, not to exceed a total monthly benefit of seventy-five percent of his monthly salary. The monthly salary shall be computed on the basis of the highest rate of pay for any twelve months prior to the date of retirement.

(b) Any member who is employed by the police department after December 31, 1968, who serves for a period of twenty-five years shall, upon making proper written application to the board of trustees, be retired from service in said police department and shall be paid monthly a sum equal to sixty-six and two-thirds percent of his monthly salary. For each year served in addition to twenty-five, which additional years are served after July 12, 1977, the member will receive an additional monthly benefit of 1.66 percent of his monthly salary, not to exceed a total monthly benefit of seventy-five percent of his monthly salary. The monthly salary shall be computed on the basis of the highest rate of pay for any twelve months prior to the date of retirement.

(6) On and after the date of January 1, 1969, a police officer of the police department who has reached, or thereafter reaches the age of sixty-two years shall be mandatorily retired in accordance with the provisions of this Subpart regardless of disability and irrespective of whether or not the member has applied therefor.

(7) Upon any member of the police department being retired upon pension by reason of disability, the said board of trustees shall have the right at any time, to cause the retired member to be brought before it and again examined by the city physician and/or other competent physicians and surgeons, to be selected by it, and also to examine other witnesses for the purpose of discovering whether such disability to perform the duties of the position held at the time of his removal from active service (or work of any other character) yet continues, and whether such retired member shall be continued on the pension roll until reinstated to his former rank in the active service of said police department. Such retired member shall be entitled to notice and to be present at the hearing of such evidence, shall be permitted to propound any questions pertinent or relevant to such matters, and shall also have the right to introduce upon his own behalf any competent evidence he may see fit. All witnesses so produced shall be examined under oath, and any member of said board of trustees is hereby authorized and empowered to administer such oath to such witness. The decision of said board of trustees shall be final and conclusive and no appeal shall be allowed therefrom, nor shall the same be subject to review, except by said board of trustees or upon writ of certiorari to the courts.

(8) If any member of the police department, while in the service of said police department or while eligible for or receiving benefits under the provisions of this Subpart, dies from any cause and leaves a surviving widow, the board shall direct the payment monthly from the fund to such widow, during the remainder of her life, or until remarriage, unless such remarriage occurs after age fifty-five, in an amount equal to fifty percent of a beginning policeman's pay and to each surviving minor child under the age of eighteen years a sum equal to seventeen and one-half percent of a beginning policeman's pay. However, the total monthly payment to be made at any time to a member's surviving widow and dependent children shall not exceed eighty-five percent of a beginning policeman's pay. Payments to such child or children shall continue after the remarriage of the widow but shall cease as to each child upon marriage. In order to receive the benefits herein provided for, a widow must have been married to such member before his removal from active service and must have been living with him at the time of death. Upon application therefor to the board of trustees, the benefits of a widow whose benefits have now terminated or hereafter terminate because of her remarriage shall be restored to the level at the time such benefits previously terminated upon a showing that the subsequent marriage has terminated, provided if her subsequent marriage was to a member of the fund she shall have the option of choosing restoration to her original benefit or the benefits to which she would be entitled because of the death of her second husband, but not both. If an applicant whose benefits have been restored, as here provided, again marries, her benefits shall terminate.

(9) Whenever an active or retired member of said police department shall die as aforesaid in Paragraph (8) hereof, the board of trustees shall appropriate from the Fund the sum of two hundred fifty five dollars for funeral and burial expenses of such deceased member.

(10) In the event of the death of a member of the police department as aforesaid in Paragraph (8) hereof leaving no wife, but leaving dependent children under the age of eighteen years, or dependent parents, each of said dependents shall be entitled to and shall be paid a sum equal to seventeen and one-half percent of a beginner policeman's salary, provided that the total benefits payable to dependents under this Paragraph shall not exceed a sum equal to fifty percent of a beginner policeman's salary; provided further that these benefits shall be payable until such dependent child reaches the age of eighteen years or marries, whichever occurs first.

(11) A member of the said police department hereinafter employed in the said police department for the first time after he shall have attained the age of thirty-six years shall not be eligible for any benefits under the provisions of this Subpart; nor shall he be required to pay anything into said fund.

(12) The benefits provided in the preceding Paragraphs (1) and (2) shall continue only until the time the said member would have been eligible for retirement under the provisions of this Subpart, and he continued in active service, and at such time he shall receive the benefits provided for under the retirement provisions of this Subpart.

(13) The benefits provided in this Subpart for minor children shall be paid to the surviving parent during the minority of said child, unless otherwise directed by said board.

Acts 1968, No. 641, §2. Amended by Acts 1972, No. 172, §2; Acts 1976, No. 595, §1; Acts 1977, No. 497, §1; Acts 1984, No. 785, §1, eff. upon approval of the City Council of Shreveport (approved Jan. 15, 1985); Acts 1990, No. 811, §1, eff. Jan. 1, 1989, upon approval by the city of Shreveport by ordinance; Acts 1991, No. 598, §1, eff. Jan. 1, 1989, upon approval by the city of Shreveport by ordinance; Redesignated from R.S. 33:2364 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2004, No. 529, §1, eff. June 25, 2004; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: See Acts 2004, No. 529, §4, relative to effectiveness of Act. Also see Acts 2004, No. 519, §2, relative to repeal of Paragraph (8) as amended and reenacted by Acts 1990, No. 811 and Acts 1991, No. 598.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3725 - Election of benefits

§3725. Election of benefits

All laws or parts of laws, in conflict herewith are hereby repealed; provided, that no provision of this Subpart shall operate to affect in any manner the rights of those persons who are now drawing benefits under prior laws and, particularly, this Subpart shall not diminish in any manner the rights and benefits granted under Acts No. 222 of 1938, 11 of 1956, and 88 of 1962, to any member presently entitled and drawing benefits under said Acts.

Acts 1968, No. 641, §2; Redesignated from R.S. 33:2365 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3726 - Filing names of persons entitled to death benefits

§3726. Filing names of persons entitled to death benefits

Every member of the department shall file with the secretary of the board the name of any beneficiary to whom death benefits shall be paid and his relation to the member.

Acts 1968, No. 641, §2; Redesignated from R.S. 33:2366 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3727 - Eligibility for appointment to department; physical examination

§3727. Eligibility for appointment to department; physical examination

A. Persons eligible for first appointment to the police department shall be between the ages of twenty-one and thirty-five years at the time of such original appointment, and shall be subject to re-employment after the age of thirty-five years. No person shall be employed in the department without first submitting to a physical examination by the municipal physician. If not pronounced physically fit by the physician, the applicant shall not under any conditions be eligible for benefits from the fund. The physician shall make a written report of each applicant examined to the commissioner of public safety and to the board immediately upon examination.

B. This Section does not apply to those persons who were regular members of the department on July 31, 1940.

Acts 1968, No. 641, §2; Redesignated from R.S. 33:2367 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3728 - Credit for military service

§3728. Credit for military service

Time served in the military service of the United States government to fulfill military obligation shall constitute "service" in the police department as used in this Subpart. Any re-enlistment time shall not be considered "service" under the terms of this Subpart upon re-enlistment such persons shall forfeit any rights under this Subpart. Such time in military service must interrupt the member's employment in the Shreveport Police Department.

Acts 1968, No. 641, §2; Redesignated from R.S. 33:2368 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3729 - Members affected

§3729. Members affected

The provisions of this Subpart shall apply to any and all widows and dependents of members of the Shreveport Police Department as of 12:00 P.M. on the first day of January, 1969. Said provisions shall apply to the members of the police department as of July 31, 1968. For the purposes of this Subpart, all applications which are pending and/or not finalized on said date shall be governed by the provisions of this Subpart.

Acts 1968, No. 641, §2; Redesignated from R.S. 33:2369 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3730 - Penalty for violations

§3730. Penalty for violations

Whoever wilfully violates any provision of this Subpart shall be fined not less than one hundred dollars nor more than one thousand dollars, or imprisoned not longer than one year, or both, at the discretion of the court. The court of original and unlimited jurisdiction in civil suits shall have jurisdiction of offenses defined by this Subpart.

Acts 1968, No. 641, §2; Redesignated from R.S. 33:2370 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3731 - Merger with Municipal Police Employees' Retirement System

§3731. Merger with Municipal Police Employees' Retirement System

The following provisions shall apply in the event that the city of Shreveport enters into an agreement with the board of trustees of the Municipal Police Employees' Retirement System, hereinafter referred to as the "system", as authorized by R.S. 11:2225(A)(11), to merge the Policemen's Pension and Relief Fund of the city of Shreveport hereinafter referred to as the "fund" with the system:

A. For purposes of securing the approval of the active members of the municipal police retirement plan as required by R.S. 11:2225(A)(11), all members of the Fund shall be deemed to be members of a single municipal police retirement plan regardless of the different contributions that various members are required to make to the Fund or the different benefits that various members are entitled to draw from the Fund. Only those members who are active members of the police department of the city of Shreveport when approval of a merger is required shall be eligible to vote on whether to approve the merger agreement.

B. The city of Shreveport is specifically authorized to contract with the members of its police department to guarantee that the merger will not result in any member receiving less in regular retirement benefits provided he meets the age and service requirements of the fund for a regular retirement benefit, than the member would have received if the fund had not been merged with the system; provided further, if a member acquires a disability or survivor benefits become payable after the effective date of the merger, the system shall pay such benefits; and the fund shall pay the difference in disability or survivors benefits at the time such benefits become payable, if the benefits would have been greater under the fund. Any contract entered into pursuant to the authority granted by this Subsection may designate the entity that will be responsible for administering benefits and resolving disputes that arise under the contract.

C. To the extent that any persons who are not merged into the System remain entitled to benefits under the Fund, the Fund shall remain in existence and the board of trustees of the Fund shall continue to administer benefits in accordance with the provisions governing its operations at the time of the merger; however, nothing in this Subsection shall be construed to preclude the legislature from making future changes in the Fund, the board of trustees, or the administration of the Fund.

D. Repealed by Acts 2006, No. 710, §2, eff. June 29, 2006.

E. Repealed by Acts 2009, No. 398, §2, eff. July 1, 2009.

F. Nothing in R.S. 11:3712, R.S. 11:3713, or R.S. 11:3714, or any other provision of law shall be construed to preclude the trustees from transferring funds or assets of the Fund to the Municipal Police Employees' Retirement System in the event the city of Shreveport and the trustees of the Municipal Police employees' Retirement System enter into a merger agreement as authorized by R.S. 11:2225.

Added by Acts 1982, No. 19, §1, eff. July 9, 1982; Redesignated from R.S. 33:2370.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2006, No. 710, §2, eff. June 29, 2006; Acts 2009, No. 398, §2, eff. July 1, 2009; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3761 - Bus driver's pension and relief fund of the city of Monroe; creation

CHAPTER 4. OTHER PENSION AND RELIEF

FUNDS IN PARTICULAR CITIES

PART I. BUS DRIVERS' PENSION AND RELIEF FUND

OF THE CITY OF MONROE

§3761. Bus driver's pension and relief fund of the city of Monroe; creation

From July 30, 1952, the assets, funds, monies and properties presently constituting the Bus Drivers' Pension Fund of the City of Monroe, Louisiana, shall, together with the funds, proceeds and revenues hereinafter provided for, constitute and be "The Bus Drivers' Pension and Relief Fund of the City of Monroe"; and such fund is hereby dedicated to the pensioning of members with disabilities, members who are superannuated, and retired members of the Bus Drivers' Department of the City of Monroe, and their widows and orphans and for the relief and aid of members of the bus drivers' department in the case of disability as provided in this Part.

Designated from Acts 1952, No. 187, §1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3762 - Composition of the fund; control and management

§3762. Composition of the fund; control and management

The fund as above constituted and established shall be controlled, managed and administered by a Board of Trustees as hereinafter provided for.

Designated from Acts 1952, No. 187, §2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3763 - Board of trustees; composition

§3763. Board of trustees; composition

A. The "Board of Trustees of the Bus Drivers' Department Pension and Relief Fund of the City of Monroe, Louisiana" hereby created a body politic, and shall be composed of:

(1) The President of the "Bus Drivers' Pension and Relief Fund of the City of Monroe, Louisiana", who shall be ex-officio Chairman of said Board.

(2) The Vice President of the "Bus Drivers' Pension and Relief Fund of the City of Monroe, Louisiana".

(3) The Secretary of the "Bus Drivers' Pension and Relief Fund of the City of Monroe, Louisiana".

(4) Four active members of said Bus Drivers' Department to be elected at the time and in the manner specified for election of officers as hereinafter provided for.

B. The Secretary of said Board shall be chosen by a majority vote of the members of said Board, and shall be elected at the time each new board takes office.

Designated from Acts 1952, No. 187, §3 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3764 - Qualification of officers from bus drivers' departments; special elections

§3764. Qualification of officers from bus drivers' departments; special elections

A. All officers of "The Bus Drivers' Pension and Relief Fund of the City of Monroe, Louisiana", except the President and the Treasurer, shall be employees of the said Bus Drivers' Department. The President shall be a member of the Commission Council of the City of Monroe, and the Treasurer shall be the duly authorized and acting Secretary-Treasurer of the City of Monroe, and his bond shall be so written as to adequately cover the funds here involved as hereinafter provided. If the President and/or the Treasurer so elected be not members of the said Bus Drivers' Department, they shall not receive any benefits hereunder.

B. In the event a vacancy should occur in the said Board of Trustees a special election shall be called by the remaining members of said Board within thirty days after such vacancy shall occur.

Designated from Acts 1952, No. 187, §4 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3765 - Selection of officers and members of the board; annual and special meetings; quorum

§3765. Selection of officers and members of the board; annual and special meetings; quorum

A. The first officers and members of the Board of Trustees of "The Bus Drivers' Pension and Relief Fund of the City of Monroe, Louisiana" shall be elected by the membership thereof on July 30, 1952 and they shall hold office until the annual meeting in 1952 when their successors shall be elected. Thereafter they shall hold office for one year and be elected at each annual meeting. They shall hold office until their successors have been duly elected and have accepted the office to which elected. They may succeed themselves in office.

B. The annual meeting of the members of this fund for the election of officers and trustees and matters of business shall be held at 8:00 A.M. on the second Monday of each July without call or notice. Special or called meetings of the membership may be held upon call of the President or upon call signed by two-thirds of members of Board; said call to be in writing and posted in City Hall and Bus Barn in a conspicuous place at least five days before said meeting is to be held. A quorum of two-thirds of the membership must be present at any meeting, annual or special, in order to transact any business, and all matters shall be decided by a two-thirds vote of the membership present at any meeting, except the election of officers and members of the board of Trustees shall be a majority vote of the members present.

Designated from Acts 1952, No. 187, §5 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3766 - Treasurer; duties; bond

§3766. Treasurer; duties; bond

The Treasurer so elected shall be custodian of all funds belonging to said Pension and Relief Fund; he shall deposit the funds in such depositories as may be designated by said Board and shall disburse funds belonging to said Pension and Relief Fund only upon warrants signed by himself and countersigned by the Vice President and the Secretary thereof. The said Treasurer shall give an annual surety bond of good and solvent surety by a recognized Bonding Company, duly licensed to do business in the state of Louisiana, in a sum equal to the amount in the said Pension and Relief Fund at the end of each year. The premium of said bond shall be paid out of the said fund.

Designated from Acts 1952, No. 187, §6 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3767 - Board of directors; duties; meetings

§3767. Board of directors; duties; meetings

A. The said Board of trustees shall have exclusive control and management of said Bus Drivers' Pension and Relief Fund and shall, upon the advice and consent of the members of the said Bus Drivers' Department, make all necessary and pertinent rules and regulations for the proper administration of said Fund not in conflict with the provision of this Part, shall hear and decide all applications for benefits under this Part, and its decisions on such applications shall not be subject to review or reversal except by said Board, or upon certiorari to the Courts, however, in the event payment or action is not taken within ten days by said Board, after due notices given, the beneficiary thereof may appeal to the said Bus Drivers' Department as a whole. Provided that the benefits established by R.S. 11:3771 and 3778 may be reduced by said Board of Trustees until such time as reserve funds are, in its opinion, adequate for the payment of such benefits in full.

B. No debt, claim, pension, or benefit, of whatsoever nature or kind, shall ever be paid until the same has been duly approved by said Board of Trustees. All such payments, after having been approved by the said Board, shall be by voucher signed by the Treasurer and countersigned by the Vice President and Secretary.

C. The said Board shall meet upon call of the President, or upon call of any two members of the Board.

"Call", as used herein, shall mean due and timely notice given in writing to all members of the said Board of the intention to convene.

Designated from Acts 1952, No. 187, §7 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3768 - Officers; duties; powers

§3768. Officers; duties; powers

A. The Secretary of the said Board of Trustees shall keep books, provided for the purpose, containing a full and complete record of all proceedings of the Board of Trustees, particularly with reference to investing of funds, belonging to the said Pension and Relief Fund as hereinafter provided for, which proceedings shall be spread upon the minutes in full. He shall file and keep all correspondence of the Board and shall perform such other duties as may be assigned to him by the said Board of Trustees. He shall especially maintain a book record showing the date each member of said Bus Drivers' Department together with all breaks or interruptions in the continuity of service and explanations of such interruptions, their causes, etc. for the purpose of perpetuating an intelligent service record of each employee of the Department.

B. The President and Vice President shall perform such duties as are usually incidental to such office.

C. The said Board of Trustees shall have the power, and it shall be its duty to:

(1) Make all rules and regulations necessary to the proper conduct of the business of the Fund under the provisions of the law, which said rules and regulations shall be adopted by and with the advice and consent of a majority of the membership of the said Bus Drivers' Department.

(2) Retain such legal, medical, clerical or other services as may be necessary for the conduct of the affairs of the fund, and make compensation for such services.

(3) Cause such amounts as may be set forth in the law to be deducted from the salaries of the active participants in the Fund and paid into the Treasury of the Fund.

(4) Keep all necessary records of its meeting and proceedings.

(5) Annually at the close of the fiscal year cause to be posted in each office at City Hall and Bus Barn a recapitulation of the Fund, prepared by an independent Certified Public Accountant, showing number of pensioners, amount of disbursements, revenues received and present condition and manner of investment of the said Fund and special reports shall be made and posted prior to the annual meetings when requested by a majority of the said Board of Trustees.

(6) At such time after considering the probable current demands upon such Fund, determine what portion of said Fund may be safely withdrawn from the current cash account for investment for revenue purposes, and having so determined, invest the same in the manner hereinafter authorized, and all proceedings of the said Board of Trustees relating thereto shall be entered upon its records. Such investment shall be only in Bonds and/or Certificates of the Treasury of the United States of America bearing Government's guarantee of face value and/or in the shares of any building and loan or homestead corporation or association domiciled in the State of Louisiana where the shares of such building and loan or homestead corporation or association are insured by the Federal Savings and Loan Insurance Corporation of Washington, D.C., provided that such investment in the shares of anyone of said building and loan or homestead corporations or associations shall not exceed the amount so insured. All bonds and/or certificates evidencing said investments shall be deposited in a Safety Deposit Vault in the designated Depository. Income from such investments shall be and become a part of the said Bus Drivers' Pension and Relief Fund.

Designated from Acts 1952, No. 187, §8 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3769 - Salary deductions paid into the fund; contributions by the city

§3769. Salary deductions paid into the fund; contributions by the city

The said Bus Drivers' Pension and Relief Fund shall consist of the following:

(1) All monies, funds, properties, real and personal, and assets now belonging to or due the presently existing Bus Drivers' Pension Fund of Monroe, Louisiana.

(2) The proceeds of the sale of condemned property owned and used by the said Bus Drivers' Department, except when used as trade-in allowance on the purchase of new property, shall be paid into the said Pension and Relief Fund.

(3) All rewards, gifts, donations, gratuities, proceeds of carnivals, dances, exhibitions, benefits, shows, games, plays or otherwise whatsoever made to or earned by the department; and all rewards, gifts, donations, and gratuities made individually to any member of said Bus Drivers' Department and growing out of service performed in the Department, shall at the option of the Board of Trustees be deposited in the said Pension and Relief Fund of this organization.

(4) Twenty-five dollars of the salary of all employees of said bus department who are eligible for participation in the benefit of the fund shall be deducted from their respective salaries at the rate of twelve dollars and fifty cents on each semimonthly payday of the City of Monroe, Louisiana.

(5) The City of Monroe, Louisiana is by this Part authorized and directed to appropriate and pay over money out of the revenues of the Bus Department owned by the City of Monroe, a sum of money equal to four per cent of the revenues of the Bus Department, until such percentage added to the amount presently in the Bus Fund and the contributions of the employees of the Bus Department equals the sum of sixty-five thousand dollars. The proceeds of the four per cent hereinabove set forth, shall be paid monthly to the Treasurer of said Fund and by said Treasurer shall be deposited to the account of said Pension and Relief Fund.

(6) At such time that the said Pension fund attains the sum of sixty-five thousand dollars, then the said City of Monroe is by these presents authorized and directed to discontinue the contributions set forth in Paragraph (5) of this section, and at such time is authorized and directed to pay out of the annual revenues of the General Fund of the City of Monroe, annually at the beginning of the fiscal year, an amount or sum equivalent to the amount or sum of such deficit as may result, occur or appear in the operation of said Fund for the preceding year at the close of such fiscal year, considering the receipts and revenues accruing for such year to the said Fund from all sources as against the disbursements for such year made under the provisions of this Part.

(7) The City of Monroe, Louisiana, is by this Part authorized and directed to pay to the said Bus Drivers' Pension and Relief Fund all amounts received by the said City of Monroe, Louisiana, for any form of advertising in and on the said City buses and all sums received for any type of commercial display in or on the said buses.

Designated from Acts 1952, No. 187, §9 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3770 - Exemption from seizure and attachment

§3770. Exemption from seizure and attachment

Except as provided in R.S. 11:292, no portion of the Bus Drivers' Pension and Relief Fund shall, before or after its order for distribution is issued by the Board of Trustees to the person or persons entitled thereto under the provisions of this Part, be held, seized, taken, subjected to, detained, or levied upon by virtue of any attachment, garnishment, execution, injunction, writ, order, decree, or any other process whatsoever, issued out of or by any court of this state for the payment or satisfaction, in whole or in part, of any debt, damage, demand, claim, judgment, or decree, against any beneficiary of such fund, but shall be exempt therefrom. The fund shall be sacredly kept, held, and distributed for the purposes named in this Part, and for no other purposes whatsoever.

Designated from Acts 1952, No. 187, §10 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:3771 - Pensions and benefits

§3771. Pensions and benefits

Payment of pensions and benefits shall conform to the following conditions:

(1) A member who has served in the department for twenty-five years continuously without interruption, upon retiring from actual service in the department shall receive from the pension fund the sum of three hundred dollars per month during the balance of his lifetime.

(2)(a) A member who has acquired a permanent disability from any cause, either while on or off duty, save and except any disability which may arise out of a result from the commission or the attempted commission of a misdemeanor or a felony or use of any drug or intoxicating liquor to such extent as to become under the influence thereof to the extent that service cannot be performed in the department, shall upon submission of due proof in accordance with the requirements of this organization, be paid monthly during the period of the disability for the balance of his lifetime in accordance with the following scale:

(i) An employee who at the time the disability occurs has served the department continuously for more than twenty years shall be paid the sum of three hundred dollars per month.

(ii) An employee who at the time the disability occurs has served the department continuously for more than ten years but less than twenty years shall be paid the sum of two hundred dollars per month.

(iii) An employee who at the time the disability occurs has served the department continuously for more than five years and up to and including ten years shall be paid one hundred dollars per month.

(iv) An employee who at the time the disability occurs has served the department for less than five years will not be entitled to any benefits therefor, but shall in lieu thereof be refunded all payments made by him in accordance with R.S. 11:3769(4).

(b) At any time during said period of disability, the board of trustees hereof may require the member to submit to physical examination in accordance with the requirements of the organization.

(3) Upon the death of a member of this organization, either active or pensioner, from any cause whatsoever, whether while actively in service or while receiving benefits, such member's widow to whom he was lawfully married and not divorced at the time of his death, shall during the period of her widowhood receive one hundred seventy-five dollars per month, and if there is a lawful child or children of the deceased who are under eighteen years of age and not married, such widow shall receive an additional thirty-five dollars per month for each child not to exceed a total of one hundred five dollars per month for all of such children until the youngest child reaches eighteen years of age.

(4) Should no lawful widow survive the deceased member, either active or pensioner, or should his widow subsequently die or remarry and there are lawful surviving children under eighteen years of age and not married, then they shall receive the sum of one hundred fifty dollars per month, to be divided between them equally for their support or education until the youngest child has reached eighteen years of age.

(5) Should the deceased member, either active or pensioner, be survived by neither lawful wife nor lawful children below the age of eighteen years nor by a father or mother, in that event, the sum of three hundred dollars shall be paid to any person named in writing as the beneficiary of the deceased member, and in default of a beneficiary so named, or if the beneficiary named pre-decease said member, then the said amount shall be used by the organization first to pay the funeral expenses and expenses of last illness of the deceased member, and if any residue remain thereafter it shall be paid to legal heirs of deceased.

Designated from Acts 1952, No. 187, §12 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3772 - Death benefits

§3772. Death benefits

A claim for pension or death benefits based on any facts or conditions not hereinabove expressed may be paid by the said fund provided the same has been brought before the membership at an annual or special meeting and a favorable vote registered therefor. But the Board of Trustees shall pay no pension or death benefit not specially provided by this Part until the membership has acted favorably upon the same at an annual or special meeting.

Designated from Acts 1952, No. 187, §13 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3773 - Payments during disability

§3773. Payments during disability

No member with a disability shall be paid pension benefits hereunder during such period of disability while receiving regular wages or salary from the City of Monroe.

Designated from Acts 1952, No. 187, §14 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3774 - Physical examination required for disability benefits

§3774. Physical examination required for disability benefits

A member claiming pension benefits, or a member already receiving such benefits because of such disability as renders him unfit for service in the department shall subject himself to physical examination by a Medical Examiner designated by the Board of Trustees of this organization and if the findings of said examiner be objectionable to the member, the member may require a further physical examination to be held jointly by the Medical Examiner of the Board, a Medical Examiner to be chosen by the member and a third Medical Examiner to be selected by the Examiner representing the Board and the member and the concurrence of either two of said examiners reduced to writing and signed by them shall be considered as final by the Board of Trustees and by the member affected. The disability of said member shall not affect his seniority rights.

Designated from Acts 1952, No. 187, §15 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3775 - Disability benefits to cease upon recovery or refusal to return to work

§3775. Disability benefits to cease upon recovery or refusal to return to work

Any member receiving a pension for disability, who refused to return to duty in the Department upon recovering from said disability, shall forfeit all claims to further benefits hereunder, provided that an opening awaits said member in the Department upon such recovery; the matter of openings in employment is to be subject to the contract currently existing by and between City of Monroe and the Amalgamated Association of Electric Street Railway, Motor Coach Employees, Local No. 1160.

Designated from Acts 1952, No. 187, §16 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3776 - Leave of absence; waiver of dues and benefits

§3776. Leave of absence; waiver of dues and benefits

Any member granted a leave of absence from the department, and not employed during such leave by the City of Monroe, may, in the sound discretion of the Board of Trustees, have both dues and benefits waived and suspended during such period of leave, and any leave of absence so granted by the Board of Trustees, may likewise in the discretion of the Board of Trustees, be recalled, vacated, and cancelled.

Designated from Acts 1952, No. 187, §17 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3777 - Compulsory retirement prohibited

§3777. Compulsory retirement prohibited

No member of this organization shall ever be compelled by this organization to retire from active service in the department because of age, length of service, physical disability or infirmity; the acceptance of said pension benefits shall always be optional with the member.

Designated from Acts 1952, No. 187, §18 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3778 - Member participation; service not interrupted by physical infirmity; military service; supplement to federal pension

§3778. Member participation; service not interrupted by physical infirmity; military service; supplement to federal pension

A. A member's service period shall not be considered as having been interrupted during the period that the member may not be employed by the department because of illness, injury, or other physical infirmity or disability; nor shall it be considered as interrupted during the period that a member may be in actual military service of his country or state in time of war, peril, insurrection, calamity, or other cause that may call the member from private life to military service, and the dues of such member while absent from the department during such military service shall be waived. Provided also that if a member of the department is called into the Armed Forces of the United States, and as a result of his service he acquires a total disability and receives a pension from the federal government, the pension fund herein will pay him an amount sufficient to equal the sum of one hundred forty dollars per month, or if he is killed and his widow or dependent children receive a pension from the federal government, the Bus Drivers' Pension and Relief Fund shall pay his widow or dependent children an amount necessary to total the sum of eighty dollars per month.

B. In the event eighty dollars per month, or more, is paid by the Federal Government alone, then, and in that event there shall be no obligation on the part of the Bus Drivers' Pension and Relief Fund to pay out any amount to said widow or dependent children. In the event the Federal Government pays a greater amount than eighty dollars per month and at a later date decreases this amount to a sum less than eighty dollars per month, then and at that time, the Bus Drivers' Pension and Relief Fund shall pay to the widow and/or dependents an amount necessary to bring the total pension to the sum of eighty dollars per month.

Designated from Acts 1952, No. 187, §19 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3779 - Computation of length of service

§3779. Computation of length of service

The service of a member of this fund shall date from his first employment in the department provided such service has not been broken or interrupted for causes not excused and condoned by this Part. The service date of a member reemployed after having resigned from the department or reemployed after having been discharged without reinstatement shall date from the date of said reemployment. The service date of a member reinstated after dismissal (not reemployed) shall date from the date of his first employment.

Designated from Acts 1952, No. 187, §20 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3780 - Transfer to other department

§3780. Transfer to other department

If a member of this organization be transferred by a city official to service for the City of Monroe other than in the department, if the transfer shall exceed six months in duration, it shall operate as a complete termination of the member's membership and forfeiture of all rights, unless the member has a partial disability; but if the transfer does not exceed six months service, it shall not operate to terminate the member's membership herein, if the member returns to the department and works at least one full day in each calendar month during the period.

Designated from Acts 1952, No. 187, §21 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3781 - Physical examination prior to employment required

§3781. Physical examination prior to employment required

After July 30, 1952, all new members employed are required to stand physical examination before a physician named by the Board of Trustees, and such physician must certify their abilities to perform the services of this Department. Members of said Department in good standing on July 30, 1952 are not required to stand such examinations. Any persons employed in the said Bus Drivers' Department subsequent to July 30, 1952, shall not be eligible for any benefits under the provisions of this Part if the said person has attained the age of thirty-five years as of the date of his employment.

Designated from Acts 1952, No. 187, §22 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3791 - The Electrical Workers' Pension and Relief Fund of the City of Monroe; creation

PART II. THE ELECTRICAL WORKERS' PENSION

AND RELIEF FUND OF THE CITY OF MONROE

§3791. The Electrical Workers' Pension and Relief Fund of the City of Monroe; creation

A Pension and Retirement Fund is herein created and shall hereinafter be known and constituted as "The Electrical Workers' Pension and Relief Fund of the City of Monroe, Louisiana"; and the fund is hereby dedicated to the pensioning of members with disabilities, members who are superannuated, and retired members of the Electric Line Department, Electric Service Department, Street Lighting Department, Electric Inspection Department, the Commercial Manager, and the Electricians of the Water and Light Office of the City of Monroe, Louisiana, and their widows and orphans and for the relief and aid of members of the electric departments in the case of disability as hereinafter provided.

Designated from Acts 1956, No. 283, §1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3792 - Composition of the fund

§3792. Composition of the fund

The fund as above constituted and established shall be controlled, managed and administered by a Board of Trustees as hereinafter provided for.

Designated from Acts 1956, No. 283, §2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3793 - Control and management; board of trustees; composition

§3793. Control and management; board of trustees; composition

A. The "Board of Trustees" of "The Electrical Workers' Pension and Relief Fund of the City of Monroe, Louisiana", hereby created a body politic, and shall be composed of five active members of the Retirement System, to be elected at the time and in the manner specified for election of officers as hereinafter provided for.

B. The Secretary of said Board shall be chosen by a majority vote of the members of said Board, and shall be elected at the time each new Board takes office.

Designated from Acts 1956, No. 283, §3 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3794 - Members from electrical departments; officers of the board; vacancies

§3794. Members from electrical departments; officers of the board; vacancies

A. All officers of "The Electrical Workers' Pension and Relief Fund of the City of Monroe, Louisiana", except the Treasurer shall be employees of the said Electrical Departments. The Treasurer shall be the duly authorized and acting Secretary-Treasurer of the City of Monroe, and his bond shall be so written as to adequately cover the funds here involved as hereinafter provided. The Treasurer shall not receive any benefits hereunder.

B. In the event a vacancy should occur in the said Board of Trustees, a special election shall be called by the remaining members of said Board within thirty days after such vacancy shall occur.

Designated from Acts 1956, No. 283, §4 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3795 - Elections; annual meetings

§3795. Elections; annual meetings

A. The first officers and members of the Board of Trustees of "The Electrical Workers' Pension and Relief Fund of the City of Monroe, Louisiana" shall be elected by the membership thereof on August 1, 1956 and they shall hold office until the Annual Meeting in 1957 when their successors shall be elected. Thereafter they shall hold office for one year and be elected at each Annual Meeting. They shall hold office until their successors have been duly elected and have accepted the office to which elected. They may succeed themselves in office.

B. The Annual Meeting of the members of this Fund for the election of officers and trustees and matters of business shall be held at 8:00 A.M. on the second Monday of each July without call or notice. Special or called meetings of the membership may be held upon call of the President or upon call signed by two-thirds of the members of the Board; said call to be in writing and posted in conspicuous places in all Departments, at least five days before said Meeting is to be held. A quorum of two-thirds of the membership must be present at any meeting, Annual or Special, in order to transact any business, and all matters shall be decided by a two-thirds vote of the membership present at any meeting except the election of officers and members of the Board of Trustees shall be a majority vote of the members present.

Designated from Acts 1956, No. 283, §5 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3796 - Treasurer; duties; bond

§3796. Treasurer; duties; bond

The Treasurer so elected shall be custodian of all funds belonging to said Pension and Relief Fund; he shall deposit the funds in such depositories as may be designated by said Board and shall disburse funds belonging to said Pension and Relief Fund only upon warrants signed by himself and countersigned by the Vice President and the Secretary thereof. The said Treasurer shall give an annual surety bond of good and solvent surety by a recognized Bonding Company, duly licensed to do business in the state of Louisiana, in the sum equal to the amount in the said Pension and Relief Fund at the end of each year. The premium of said bond shall be paid out of the said fund.

Designated from Acts 1956, No. 283, §6 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3797 - Board of directors; duties; meetings

§3797. Board of directors; duties; meetings

A. The said Board of Trustees shall have exclusive control and management of said Electrical Workers' Pension and Relief Fund and shall, upon the advice and consent of the members of the said Electrical Department, make all necessary and pertinent rules and regulations for the proper administration of said Fund not in conflict with the provisions of this Part, shall hear and decide all applications for benefits under this Part, and its decision on such applications shall not be subject to review or reversal except by said Board, or upon certiorari to the Courts, however, in the event payment or action is not taken within ten days by said Board, after due notices given, the beneficiary thereof may appeal to the said Electrical Departments as a whole. Provided that the benefits established by R.S. 11:3802 and 3805 may be reduced by said Board of Trustees until such time as reserve funds are, in its opinion, adequate for the payment of such benefits in full.

B. No debt, claim, pension, or benefit, of whatsoever nature or kind, shall ever be paid until the same has been duly approved by said Board of Trustees. All such payments, after having been approved by the said Board, shall be by voucher signed by the Treasurer and countersigned by the Vice President and Secretary.

C. The said Board shall meet upon call of the President, or upon call of any two members of the Board. "Call" as used herein, shall mean due and timely notice given in writing to all members of the said Board of the intention to convene.

Designated from Acts 1956, No. 283, §7 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3798 - Secretary; duties; powers of the board

§3798. Secretary; duties; powers of the board

A. The Secretary of the said Board of Trustees shall keep books, provided for the purpose, a full and complete record of all proceedings of the Board of Trustees, particularly with reference to investing of funds, belonging to the said Pension and Relief Fund as hereinafter provided for, which proceedings shall be spread upon the minutes in full. He shall file and keep all correspondence of the Board and shall perform such other duties as may be assigned to him by the said Board of Trustees. He shall especially maintain a book record showing the date of employment of each member of the various Electrical Departments, together with all breaks or interruptions, their causes, etc. for the purpose of perpetuating an intelligent service record of each employee of the Departments.

B. The President and Vice President shall perform such duties as are usually incidental to such office.

C. The said Board of Trustees shall have the power and it shall be its duty to:

(1) Make all rules and regulations necessary to the proper conduct of the business of the Fund under the provisions of the law, which said rules and regulations shall be adopted by and with the advice and consent of a majority of the membership of the said Electrical Departments.

(2) Retain such legal, medical, clerical or other services as may be necessary for the conduct of the affairs of the Fund, and make compensation for such services.

(3) Cause such amounts as may be set forth in the law to be deducted from the salaries of the active participants in the Fund and paid into the Treasury of the Fund.

(4) Keep all necessary records of its meetings and proceedings.

(5) The said Board of Trustees shall annually at the close of the fiscal year cause to be posted in each Department, in a conspicuous place, a recapitulation of the Fund, prepared by an independent Certified Public Accountant, showing number of pensioners, amount of disbursements, revenues received and present condition and manner of investment of the said Fund, and special reports shall be made and posted prior to the Annual Meetings when requested by a majority of the said Board of Trustees.

(6) The said Board of Trustees may at such time after considering the probably current demands upon such fund, determine what portion of said Fund may be safely withdrawn from the current cash account for investment for revenue purposes, and having so determined, invest the same in the manner hereinafter authorized, and all proceedings of the said Board of Trustees relating thereto shall be entered upon its records. Such investments shall be only in Bonds and/or Certificates of Treasury of the United States of America Government's guarantee of face value or Municipal Bonds served by a direct unlimited ad valorem tax and in which event the said bond and/or certificates shall be deposited in a Safety Deposit Vault in the designated Depository; and income from such investments shall be and become a part of said Electrical Workers' Pension and Relief Fund of the City of Monroe, Louisiana.

D. The City Attorney of the City of Monroe, Louisiana shall be the Legal Advisor of the Electrical Workers' Pension and Relief Fund of the City of Monroe, Louisiana, and shall serve without additional compensation. The Board may, at its discretion, employ other legal counsel from time to time.

Designated from Acts 1956, No. 283, §8 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3799 - Salary deductions paid into the fund; contributions by the city

§3799. Salary deductions paid into the fund; contributions by the city

The said Electrical Workers' Pension and Relief Fund shall consist of the following:

(1) Proceeds of the sale of all salvage material of the Electrical Departments of the City of Monroe, Louisiana, except when used as trade-in allowance on the purchase of new property, shall be put in the Pension and Relief Fund.

(2) All rewards, gifts, donations, gratuities, proceeds of carnivals, dances, exhibitions, benefits, shows, games, plays or otherwise whatsoever made to or earned by the Departments, and all rewards, gifts, donations and gratuities made individually to members of the various Electrical Departments and growing out of service performed in the Departments, shall at the option of the Board of Trustees be deposited in the said Pension and Relief Fund of this organization.

(3) Five percent of the salary of all employees in the various Electrical Departments shall be deducted from their salaries on each weekly payday of the City of Monroe, Louisiana.

(4) The said City of Monroe, Louisiana, is by this Part authorized and directed to appropriate and pay over monthly out of the revenues derived from fees collected from charges for temporary services, charges for reconnections, and all other special charges in connection with furnishing electricity to consumers of the City of Monroe municipally owned electrical distribution system. The City of Monroe shall fix and adjust its rates for the above mentioned services so as to provide a fund equal to five percent of the monthly payroll of the said Electric Line Department, Electric Service Department, Street Lighting Department, Electric Inspection Department, and the electricians and the Commercial Manager in the Water and Light Office of the City of Monroe, said sum to be paid over to the Treasurer of the fund and by him deposited to the account of said Pension and Relief Fund.

(5) One-half of all electrical inspection fees received by the City of Monroe, Louisiana.

Designated from Acts 1956, No. 283, §9 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3800 - Exemption from seizure and attachment

§3800. Exemption from seizure and attachment

Except as provided in R.S. 11:292, no portion of the Electrical Workers' Pension and Relief Fund shall, before or after its order for distribution is issued by the Board of Trustees to the person or persons entitled thereto under the provisions of this Part, be held, seized, taken, subjected to, detained, or levied upon by virtue of any attachment, garnishment, execution, injunction, writ, order, decree, or any other process whatsoever, issued out of, or by, any court of this state for the payment or satisfaction, in whole or in part, of any debt, damage, demand, claim, judgment, or decree, against any beneficiary of such fund, but shall be exempt therefrom. The fund shall be sacredly kept, held, and distributed for the purposes named in this Part, and for no other purposes whatsoever.

Designated from Acts 1956, No. 283, §10 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:3801 - Discrimination in payment of benefits prohibited

§3801. Discrimination in payment of benefits prohibited

In the payment of benefits hereunder, there shall be no discrimination because of class or rank of employee in service now or otherwise whatsoever. The right of the members shall always remain equal with respect to enjoyment of the benefits of the Pension Fund.

Designated from Acts 1956, No. 283, §11 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3802 - Pensions and benefits

§3802. Pensions and benefits

Payment of pensions and benefits shall conform to the following conditions:

(1) All members of the various departments herein mentioned shall be subject to this Part, save and except new employees who are fifty-five years of age and over.

(2) A member who has served in the various electrical departments for twenty years continuously without interruption and who has attained age fifty-five or a member who has served in the various electrical departments for ten or more years continuously without interruption and who has attained age sixty-five upon retiring from active service, shall receive from the pension fund an annual amount which shall be equal to two and one-half percent of the employee's average annual salary over a period of the best five years prior to the date of retirement times the number of years of creditable service but not to exceed two-thirds of his last annual salary or two-thirds of his average salary for his best five years, whichever is greater, provided that if the member receives Social Security benefits, the amount paid from the pension fund shall be reduced by the annual amount received from Social Security benefits. This payment shall be continued during the balance of his lifetime.

(3) A member who has acquired a permanent disability as a result of an injury sustained or as a result of injuries received in the performance of the employee's official duties to the extent that the employee is mentally or physically incapacitated for the further performance of duty and to the extent that the incapacity is likely to be permanent, the member shall, upon submission of due proof in accordance with the requirements of the organization and during the period of such disability, receive a sum per month, which when combined with Social Security benefits received by him if any, equal two-thirds of the employee's monthly salary averaged over a period of the best five years prior to the date of disability less any workman's compensation or Social Security benefits received, during the balance of his lifetime, provided that any time during the period of disability the Board of Trustees hereof may require the member to submit to physical examination in accordance with the requirements of the organization.

(4) A member, who has at least ten years of creditable service in this system and who acquires a permanent disability from any cause, either while on or off duty, save and except any disability which may arise out of or result from the commission or attempted commission of either a misdemeanor or felony or use of any drug or intoxicating liquor to such extent as to become under the influence thereof, to the extent that service cannot be performed in the department, the member shall, upon submission of due proof in accordance with the requirements of the organization, and during the period of the disability receive a sum per month, which, when combined with Social Security benefits received by him, if any, shall be equal to two-thirds of the employee's monthly salary averaged over a period of the best five years prior to date of disability less any compensation paid, during the balance of his lifetime, provided that any time during the period of disability the board of trustees hereof may require the member to submit to physical examination in accordance with the requirements of the organization.

(5) Upon the death of a member of this organization, while in active service, who has been an employee of the various electrical departments herein described for a period of ten years or who is retired and receiving a pension, such member's widow to whom he was lawfully married and not divorced at the time of his death, shall, during the period of her widowhood, receive per month a sum equal to fifty percent of the member's monthly salary averaged over a period of the best five years less any benefits which she may receive from Social Security or Worker's Compensation.

(6) Should no lawful widow survive the deceased member, either active or pensioner, but a child or children alone survive him, or should a surviving lawful widow re-marry or die, the said child or children of deceased member shall receive per month, a sum equal to forty percent of the member's salary averaged over a period of the best five years, to be divided between them equally, if more than one survive, or the entire amount to be paid the one if only one survive, until said child or children shall have attained the full age of eighteen years. The said sum equal to forty percent per month, of the member's monthly salary shall continue to be paid the child or children who have not attained that age. This benefit shall be reduced by any amount received from Social Security or Worker's Compensation.

(7) Any member who has twenty or more years of creditable service and who terminates his employment or is discharged before attaining fifty-five shall be entitled to a deferred retirement benefit beginning on his fifty-fifth birthday.

Designated from Acts 1956, No. 283, §12 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3803 - Special benefits; vote at special or annual meeting

§3803. Special benefits; vote at special or annual meeting

The Board of Trustees shall have complete discretion and authority to secure information regarding worker's compensation and Social Security benefits. If the employee fails to furnish full and complete information regarding Social Security benefits after having been requested to do so by the Board of Trustees, the Board shall have authority to terminate the annual pension or disability allowance or survivor's benefit until such time as the Social Security information is furnished. In all such cases the decision of the Board of Trustees shall be final.

Designated from Acts 1956, No. 283, §13 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3804 - Separation from service; disability; physical examination; leave of absence

§3804. Separation from service; disability; physical examination; leave of absence

A. No member with a disability shall be paid pension benefits hereunder during the period of disability while receiving regular wages or salary from the City of Monroe.

B. A member claiming pension benefits, or a member already receiving such benefits because of such disability as renders him unfit for service in the department shall subject himself to physical examination by a Medical Examiner designated by the Board of Trustees of this organization and if the findings of said Examiner be objectionable to the member, the member may require a further physical examination to be held jointly by the Medical Examiner of the Board, a Medical Examiner to be chosen by the member and a third Medical Examiner to be selected by the Examiner representing the Board and the member and the concurrence of either two of said examiners reduced to writing and signed by them, shall be considered as final by the Board of Trustees and by the member affected. The disability of said member shall not affect his seniority rights.

C. Any member receiving a pension for disability, who refuses to return to duty in the Department upon recovering from said disability, shall forfeit all claims to further benefits hereunder, provided that an opening awaits said member in the department upon such recovery.

D. Any member granted a leave of absence from the departments and not employed during such leave by the City of Monroe, may, in the sound discretion of the Board of Trustees, have both dues and benefits waived and suspended during such period of leave, and any leave of absence so granted by the Board of Trustees, may likewise in the discretion of the Board of Trustees, be recalled, vacated, and cancelled. No credit for service shall be granted for any leave without pay, except as provided in R.S. 11:3805.

Designated from Acts 1956, No. 283, §§14, 15, 16, & 17 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3805 - Military service credit

§3805. Military service credit

A member's service period shall not be considered as having been interrupted during the period that the member may not be employed by the various electrical departments because of illness, injury, or other physical infirmity or disability; nor shall it be considered as interrupted during the period that a member may be in actual military service of his country or state in time of war, peril, insurrection, calamity, or other cause that may call the member from private life to military service, and the dues of the member while absent from the various electrical departments during the military service shall be waived. Provided, also, that if a member of the various electrical departments is called into the Armed Forces of the United States, and as a result of his service he acquires a total disability and receives a pension from the federal government, the pension fund herein will pay him per month, an amount which when added to the government payment, is sufficient to equal two-thirds of his monthly salary but not to exceed the additional amount which he is permitted to receive by the provisions of the government pension act, averaged over a period of the best five years, or if he is killed and his widow or dependent children under eighteen years of age receive a pension from the federal government, the Pension and Relief Fund shall pay his widow if living or dependent children, if no widow, until they reach age eighteen, an amount not to exceed forty percent of his salary averaged over the best five years of employment in the various electrical departments, provided that the widow's pension shall cease if she remarries.

Designated from Acts 1956, No. 283, §19 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3806 - Member participation; refund of contributions

§3806. Member participation; refund of contributions

A. No member of this organization shall ever be compelled by this organization to retire from active service in the various Electrical Departments because of age, length of service, physical disability or infirmity; the acceptance of said pension benefits shall always be optional with the member.

B. Any member of this organization shall be reimbursed, without any interest, the total amount of wage deduction during the period that he has been a member of the Pension Fund, upon the severance of his employment with the City of Monroe, Louisiana, either voluntarily or involuntarily.

Designated from Acts 1956, No. 283, §18 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3807 - Computation of length of service

§3807. Computation of length of service

The service of a member of this Fund shall date from his first employment in the Department, provided such service has not been broken or interrupted for causes not excused and condoned by this Part. The service date of a member reemployed after having resigned from the various Electrical Departments, or reemployed after having been discharged without reinstatement shall date from the date of said reemployment. The service date of a member reinstated after dismissal (not reemployed) shall date from the date of his first employment.

Designated from Acts 1956, No. 283, §20 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3808 - Transfer to another department

§3808. Transfer to another department

If a member of this organization is transferred by a city official to service for the City of Monroe, other than in the various electrical departments, if the transfer exceeds six months in duration, it shall operate as a complete termination of the member's membership and forfeiture of all rights, unless the member has a partial disability; but if the transfer does not exceed six months' service, it shall not operate to terminate the member's membership herein, if the member returns to the department and works at least one full day in each calendar month during the period.

Designated from Acts 1956, No. 283, §21 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3809 - Physical examination before eligible for benefits; exceptions; minimum funding

§3809. Physical examination before eligible for benefits; exceptions; minimum funding

A. After August 1, 1956, all new members employed are required to stand physical examination before a physician named by the Board of Trustees, and such physician must certify their abilities to perform the services of the various Electrical Departments. Members of said Electrical Departments in good standing on August 1, 1956 are not required to stand such examination. Any person employed in the said Electric Line Department, Electric Service Department, Street Lighting Department, Electric Inspection Department and the Electricians of the Water and Light Office of the City of Monroe, Louisiana, and the Commercial Manager, subsequent to August 1, 1956, shall not be eligible for any benefits under the provisions of this Part if the said person has attained the age of fifty-five years on the date of his employment.

B. No pensions will be payable under this Act until the Pension and Relief Fund has reached the sum of two hundred thousand dollars.

Designated from Acts 1956, No. 283, §22 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3821 - Creation; contributions; management; investments; board of trustees

PART III. EMPLOYEES' RETIREMENT SYSTEM OF THE

SEWERAGE AND WATER BOARD OF THE

CITY OF NEW ORLEANS

§3821. Creation; contributions; management; investments; board of trustees

A. The Sewerage and Water Board shall set up an actuarially sound pension fund for the payment of pensions and service benefits to its employees, which pension fund may be coordinated with and supplementary to Title II of the Federal Social Security Act*; the benefits of which Act shall be made available to employees of the Sewerage and Water Board when requirements of the federal law shall have been met. Employee contributions for coverage pursuant to the agreement entered into between the state of Louisiana and the secretary of health, education, and welfare may be withheld from employees' pay, and, in addition thereto, contributions to the retirement system, not to exceed eight percent of the salary in excess of one thousand two hundred dollars per year with respect to any employee hired subsequent to December 31, 1980, and not to exceed four percent of all salary in excess of one thousand two hundred dollars per year paid to any employee employed as of December 31, 1980, and not to exceed eight percent with respect to any amount subsequently paid to any employee in excess of the salary earned by such employee as of December 31, 1980, may be withheld for the retirement fund; however, for those employees hired on or after January 1, 1996, the first one hundred dollars per month of each employee's salary, equaling one thousand two hundred dollars per year, shall be included for purposes of contributions to this system. Members who were employed prior to January 1, 1996, shall have the option of paying such an actuarial amount to this system as may be necessary to receive credit in this system, proportionate to the credit that was not received as a result of excluding one thousand two hundred dollars per year from the member's contributions to this system. In the event the agreement with the Social Security Administration is cancelled and retirement benefits are increased, employee contributions may be increased to an amount not to exceed ten percent of the total salary. The board shall set aside and pay to the pension fund from each of its funds, however described, against which salaries of its employees are properly chargeable, in proportion to the amount of salaries chargeable to each, such amounts as may be necessary to maintain the pension fund on an actuarial basis, and also to pay out of said funds the board's proportion of contributions under the provisions of the Federal Social Security Act and hospitalization insurance for all of its employees. The board is authorized to withdraw from the presently existing pension fund a sum sufficient to pay the employees' portion of the social security contribution for the period commencing January 1, 1955 to August 1, 1956, and to pay out of its Operating-Maintenance Funds the employers' portion of the social security contributions for the same period.

B. The pension fund shall be under the jurisdiction, control, and management of the board of trustees of the retirement system and shall be used for no other purpose than to pay pensions to employees and may pay plan sponsorship fees under the rules and regulations adopted by the board of trustees of the retirement system. Plan sponsorship fees include but are not limited to fees for money management, investment services, and custodial services.

C. The board of trustees of the retirement system may make such rules and regulations as it deems proper to carry out the purposes and objects of this Part in regard to pensions to be paid to its employees, subject to the following restrictions:

(1) No salaries, fees, commissions or emoluments shall be paid out of the pension fund to anyone serving on the pension committee or in any other capacity. The executive director and the special counsel of the Sewerage and Water Board shall act in the same official capacities for the pension fund without additional compensation.

(2) All assessments, dues, contributions, or monies received from any source for use or benefit of the pension fund and all surpluses, if and when accumulated and established, shall be invested by utilizing the prudent-man rule as provided in R.S. 11:263(C). The prudent-man rule shall require each fiduciary of this retirement system and each member of the board of trustees to act collectively on behalf of this board exercising the care, skill, prudence, and diligence under the circumstances then prevailing as a prudent institutional investor of ordinary discretion and intelligence in the management of large investments entrusted to such board.

D. Notwithstanding any provision of law to the contrary, the board of trustees of the retirement system may invest no more than sixty-five percent of the pension fund portfolio in equities, and no more than twenty-five percent of the pension fund shall be invested in any single equity.

E. The board of trustees of the Employees' Retirement System of the Sewerage and Water Board of the city of New Orleans shall be composed of:

(1) The members of the Sewerage and Water Board of New Orleans as provided in R.S. 33:4071.

(2) The three duly elected employee members of the pension committee, which committee is defined and described in the rules and regulations of the retirement system.

(3) The one retiree member of the pension committee, which committee is defined and described in the rules and regulations of the retirement system.

Amended by Acts 1956, No. 551, §1; Acts 1960, No. 551, §1; Acts 1968, No. 413, §1; Acts 1973, No. 62, §1; Acts 1980, No. 627, §1, eff. July 24, 1980; Redesignated from R.S. 33:4076 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 349, §1, eff. June 3, 1993; Acts 1995, No. 102, §1, eff. June 12, 1995; Acts 1995, No. 103, §1, eff. June 12, 1995; Acts 1995, No. 670, §1, eff. June 21, 1995; Acts 1995, No. 683, §1, eff. June 21, 1995; Acts 2000, 1st Ex. Sess., No. 47, §1, eff. April 17, 2000; Acts 2001, No. 773, §1; Acts 2011, No. 396, §1, eff. July 1, 2011.

*42 U.S.C.A. §401 et seq.



RS 11:3822 - Transfers between systems

§3822. Transfers between systems

Transfers are hereby authorized between the Employees' Retirement System of the Sewerage and Water Board of New Orleans and the Employees' Retirement System of the city of New Orleans. Upon authorization by the board of trustees of both systems, transfer may be made from one system to the other whereby all the employee contributions and the reserves necessary to provide the benefits earned in the transferring system may be transferred to the other system, and upon such transfer the transferring employee shall be given credit in the new system for all years of creditable service he may have earned in the system from which he was transferred.

Added by Acts 1973, No. 63, §1; Redesignated from R.S. 33:4076.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3823 - Exemption from execution

§3823. Exemption from execution

The right of a person to a pension, an annuity, or a retirement allowance or benefit, or to the return of contributions; the pension, annuity, or retirement allowance itself; any optional benefit; or any other right accrued or accruing to any person under the provisions of this Part or to any person with such rights in the Employees' Retirement System of the city of New Orleans is exempt from any state or municipal tax and, except as provided in R.S. 11:292, exempt from levy and sale, garnishment, attachment, or any other process whatsoever.

Added by Acts 1981, No. 424, §1; Redesignated from R.S. 33:4076.2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:3841 - PENSION AND RETIREMENT SYSTEMS

CHAPTER 5. PENSION AND RETIREMENT SYSTEMS

ADOPTED BY LOCAL ORDINANCE

PART I. MUNICIPALITIES OF 20,000 TO

OVER 90,000 POPULATION

§3841. Authority to establish pension and retirement system in municipalities of over 90,000; appointive officers; employees

Any municipality having a population in excess of ninety thousand may adopt ordinances establishing actuarially sound pension and retirement systems, in the benefits of which shall be included all appointive officers and employees of the municipality and all appointive officers and employees of the various parochial and judicial offices of the parish in which the municipality is located.

Redesignated from R.S. 33:1761 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3842 - Authority to establish pension and retirement system in municipalities of 20,000 to 90,000; elective and appointive officers; employees

§3842. Authority to establish pension and retirement system in municipalities of 20,000 to 90,000; elective and appointive officers; employees

Any municipality having a population in excess of twenty thousand but not exceeding ninety thousand may adopt ordinances establishing actuarially sound pension and retirement systems, in the benefits of which shall be included all elective and appointive officers and employees of the municipality.

Redesignated from R.S. 33:1762 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3843 - Repealed by Acts 2003, No. 561, §1, eff. June 27, 2003.

§3843. Repealed by Acts 2003, No. 561, §1, eff. June 27, 2003.



RS 11:3844 - Exclusion of appointive officers and employees covered by federal retirement system

§3844. Exclusion of appointive officers and employees covered by federal retirement system

There shall likewise be excluded from the benefits of the pension and retirement systems to be established as authorized in R.S. 11:3841 and 3842 any appointive officers and employees of any board or commission who are included in the benefits of any other pension or retirement systems established by federal law.

Redesignated from R.S. 33:1764 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3845 - Effective date of retirement system

§3845. Effective date of retirement system

When any actuarially sound pension and retirement system is established by ordinance, in any municipality included in the provisions of this Part, the provisions of the ordinance shall in all respects have the force and effect of law as of the date of the going into effect of the ordinance as provided in the charter of the municipality.

Redesignated from R.S. 33:1765 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3846 - Liberal construction

§3846. Liberal construction

This Part and any ordinance adopted in pursuance thereof shall be liberally construed in order to carry out the beneficent provisions of this Part and of such ordinance.

Redesignated from R.S. 33:1766 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3851 - Authority to establish pension plans for officials and employees

PART II. MUNICIPALITIES OF 10,000 OR MORE POPULATION

§3851. Authority to establish pension plans for officials and employees

Municipalities of the state, having a population of ten thousand or more, are authorized at their option to establish pension plans for officials and employees by ordinance of the governing body of said municipality under the terms and conditions hereinafter set forth.

Acts 1954, No. 511, §1; Redesignated from R.S. 33:1781 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3852 - Eligibility

§3852. Eligibility

Such pension plans shall apply to any employee or official, elected or appointed, who has reached the minimum age of sixty years and has been an officer or employee of such municipality for at least twenty-four years.

Acts 1954, No. 511, §2; Redesignated from R.S. 33:1782 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3853 - Maximum pension

§3853. Maximum pension

The amount of said pension shall not exceed one-half of the salary received by the official or employee at the time of his retirement, but in no case shall it be in excess of one hundred fifty dollars a month.

Acts 1954, No. 511, §3; Redesignated from R.S. 33:1783 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3854 - Coverage by other plans; effect

§3854. Coverage by other plans; effect

In the event any such official or employee is protected or covered by any other pension plan or by Federal Social Security, then, and in that event, such official or employee shall be entitled to the difference between the payments made by such other plan or Social Security and the payments due under the municipal plan established by said ordinance.

Acts 1954, No. 511, §4; Redesignated from R.S. 33:1784 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3855 - Subsequent employment or income from other sources; effect

§3855. Subsequent employment or income from other sources; effect

Any pension granted under the provisions of this Part shall not be affected by earnings derived from subsequent employment or by income from other sources, but shall be paid regardless of the amount or source of any such future earnings or income.

Acts 1954, No. 511, §5; Redesignated from R.S. 33:1785 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3856 - Existing plans unaffected

§3856. Existing plans unaffected

This Part shall not affect, or in any way change, any of the provisions, conditions, rules, regulations or the administration of any pension plan or system which was adopted and is being administered by any municipality at the time this Part becomes effective, nor shall it affect or change any of the requirements as to age or length of service or maximum pension payments of any pension plan or system which was adopted and is being administered by any municipality at such time.

Acts 1954, No. 511, §6; Redesignated from R.S. 33:1786 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3861 - Definitions

PART III. ELECTIVE OFFICIALS IN MUNICIPALITIES

OF 25,000 OR MORE

§3861. Definitions

The following words and phrases as used in this Part, unless a different meaning is plainly required by the context, shall have the following meanings:

(1) "Average compensation" shall mean the average salary received for the year ended on the last day of the month immediately preceding the date of retirement;

(2) "City treasurer" shall mean that officer, whether elected or appointed, of a city who bears the responsibility of receiving and disbursing of funds belonging to the city.

(3) "Creditable service" shall mean service rendered as an elected official of any municipality covered by this Part, whether it be service prior or subsequent to this Part, and whether it be continuous or not;

(4) "Municipality" shall mean any municipality incorporated under the laws of the state of Louisiana having a population of twenty-five thousand or over according to the last official census published by the United States Bureau of the Census.

(5) "Official" shall mean any person serving in elective office of any city in the State of Louisiana covered by this Part;

(6) "Retirement" shall mean withdrawal from active service in municipal office;

(7) "Retirement Allowance" shall mean payments for life computed as provided in this Part and payable in monthly installments;

(8) "Retirement allowance fund" shall mean a fund maintained by the city as defined in this Part, in which all funds provided by the city for retirement allowances authorized by this Part shall be maintained and from which all retirement allowances are to be paid. Each city participating in the provisions of this Part shall maintain such a fund;

(9) "Retirement plan" shall mean the elective officials of municipalities of Louisiana Retirement Plan as defined in R.S. 11:3862.

Acts 1958, No. 65, §1; Redesignated from R.S. 33:1791 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3862 - Date of establishment

§3862. Date of establishment

In past consideration of the services of the officials of the municipalities covered herein, a retirement plan is hereby created. Responsibility for its operation in cities affected is hereby placed with the city treasurer for the purpose of maintaining the retirement fund and making monthly retirement payments to elective city officials who are authorized to receive retirement allowances under this Part. The retirement plan is to become effective on July 30, 1958.

Acts 1958, No. 65, §2. Redesignated from R.S. 33:1792 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3863 - Eligibility; officials not compelled to retire; time for making application

§3863. Eligibility; officials not compelled to retire; time for making application

A. To be eligible for retirement benefits as herein provided:

(1) The applicant shall not be then in the service of the municipality for which remuneration is paid;

(2) He shall have attained the age of sixty years;

(3) He shall have completed, for the minimum benefit, not less than twenty years of creditable service as herein defined;

(4) He shall make application therefor.

B. Nothing in this Section shall be construed as compelling an official to retire on becoming eligible for retirement. Application for retirement benefits may be made any time subsequent to date of eligibility.

Acts 1958, No. 65, §§3, 4. Amended by Acts 1966, No. 342, §1; Redesignated from R.S. 33:1793 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3864 - Computation and proof of length of service

§3864. Computation and proof of length of service

A. Before any retirement allowance may be paid to any elective official, a certificate or certificates attesting to the periods of service claimed by the elective official must be filed with the city treasurer. Such certificate must be sworn to before a notary of record and witnessed by two responsible persons. Said certificates must give full information as to service, title of office held and amount of annual salary received during tenure of office.

B. Service of an elective official (except military service as provided in the paragraph next succeeding) rendered prior to the establishment of this plan shall not be creditable or considered in the computation of time served for participation in the benefits of this plan unless such elective official is, on the date of establishment of this plan, serving as an elective official of the municipality.

C. In the event that any elective official while in office shall be drafted or volunteer into the armed services of the United States said elective official, upon his return, will be credited with the time so served at the salary he was earning on being inducted and such time shall be considered creditable service hereunder. The provisions of the preceding paragraph notwithstanding, time so served prior to July 30, 1958 will likewise be credited him, provided that the elective official departed for such service while serving in a position qualifying under this Part and returned to such position directly upon release from such service.

Acts 1958, No. 65, §5; Redesignated from R.S. 33:1794 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3865 - Computation of retirement allowance

§3865. Computation of retirement allowance

Elective officials who are eligible to receive retirement benefits in accordance with the provisions hereinabove stated shall receive and be paid a monthly retirement allowance as follows:

(1) Those who have completed at least twenty years but less than thirty years of creditable service shall receive and be paid a monthly allowance equal to fifty percent of one-twelfth of the annual salary received by him during the twelve month period immediately preceding the date of his retirement.

(2) Those who have completed thirty or more years of creditable service shall receive and be paid a monthly allowance equal to sixty-five percent of one-twelfth of the annual salary being received by him at the time of his application for retirement.

Added by Acts 1958, No. 65, §6. Amended by Acts 1966, No. 342, §2; Acts 1968, No. 32, §1; Redesignated from R.S. 33:1795 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3866 - Death benefits

§3866. Death benefits

In the event of death of an elective official, drawing or eligible to draw benefits hereunder, one half of his retirement allowance shall be paid to his surviving spouse as long as she shall remain unmarried; provided the spouse was married to him prior to his retirement and was living with him at the time of his death.

Acts 1958, No. 65, §7; Redesignated from R.S. 33:1796 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3867 - Reduction by other benefits

§3867. Reduction by other benefits

A. Provided, however, if an elected official, beneficiary hereunder, is a member of and belongs to and/or contributes to, any municipal, parish or state employees retirement fund or system at the time of his retirement, to which the employee contributes, any benefits payable hereunder to any such beneficiary hereunder shall be reduced in that proportionate amount of the benefits paid (excluding social security) under such municipal or parish, or the state employees retirement fund or system as the contribution made by the respective municipality or parish, or the state, of which such beneficiary is an elected official, bears to the total contributions being made by the respective municipality or parish, or the state and the employee, together, into the retirement fund or system, as of the date of such beneficiary's retirement.

B. Provided, also that the official may not evade this Section by withdrawing his contributions and membership in such employees retirement system prior to receiving benefits under this act. In case such withdrawal occurs the benefits hereinabove provided shall be reduced in the same manner as though he had continued membership in the aforementioned employee's retirement system and received benefits therefrom.

Acts 1958, No. 65, §8. Amended by Acts 1960, No. 214, §1; Redesignated from R.S. 33:1797 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3868 - Method of payment of retirement allowance

§3868. Method of payment of retirement allowance

An elective official after having filed with the city treasurer full information relative to his service with a record of the salary received, as provided in this Part, and a formal declaration of retirement, shall be paid by the city treasurer a monthly allowance computed as provided in this Part. Such checks shall be drawn against the retirement allowance fund and shall bear such signatures or counter-signatures as are required for the payment of other valid obligations of the city.

Acts 1958, No. 65, §9; Redesignated from R.S. 33:1798 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3869 - Retirement allowance fund

§3869. Retirement allowance fund

A. The governing body of the municipality shall anticipate and provide in the annual budget a sufficient appropriation to the retirement fund herein established, a sum sufficient to meet the obligations herein established.

B. When a formal application for retirement benefits is filed by an eligible person, the treasurer of the municipality affected is hereby directed to compute the amount of retirement allowance to be paid and thereafter draw proper warrant for the same.

C. In the event of death of a retired elective official, the unpaid amount of his retirement allowance in the retirement allowance fund shall be used to reduce subsequent withdrawals from the general fund of the city after a sufficient amount has been reserved for the payments due the surviving spouse to the end of that fiscal year.

D. In the event of death of the surviving spouse, the amount unpaid in that fiscal year shall be used to reduce future withdrawals, as set forth in Subsection B of this Section.

Acts 1958, No. 65, §10; Redesignated from R.S. 33:1799 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3870 - Officers of city court

§3870. Officers of city court

The provisions of this Part shall include and be extended to any officer of any city court of any city of over twenty-five thousand population, whose salary is paid by such city and who is not a member of any other retirement system.

Acts 1958, No. 65, §11; Redesignated from R.S. 33:1800 by Acts 1991, No. 74, §3, eff. June 25, 1991.






TITLE 12 - Corporations and Associations

RS 12:1 - Terms defined

TITLE 12 CORPORATIONS AND ASSOCIATIONS

§1. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1. Acts 1984, No. 841, §1, eff. July 13, 1984; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:1-101 - Short title

CHAPTER 1. BUSINESS CORPORATION ACT

PART 1. GENERAL PROVISIONS

SUBPART A. SHORT TITLE AND RESERVATION OF POWER

§1-101. Short title

This Chapter shall be known and may be cited as the "Business Corporation Act". References in this Chapter and elsewhere in the Revised Statutes to the Business Corporation Act or the Business Corporation Law shall be deemed to be references to this Chapter.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-102 - Reservation of power to amend or repeal

§1-102. Reservation of power to amend or repeal

The legislature has power to amend or repeal all or part of this Chapter at any time and all domestic and foreign corporations subject to this Chapter are governed by the amendment or repeal.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-120 - Requirements for documents; extrinsic facts

SUBPART B. FILING DOCUMENTS

§1-120. Requirements for documents; extrinsic facts

A. A document must satisfy the requirements of this Section, and of any other provision of this Chapter that adds to or varies these requirements, to be entitled to filing by the secretary of state.

B. The filing of the document in the office of the secretary of state must be required or permitted by this Chapter.

C. The document must contain the information required by this Chapter. It may contain other information as well.

NOTE: Subsection D eff. until Jan. 1, 2018. See Acts 2016, No. 554, §2.

D. The document must be typewritten or printed or, if electronically transmitted, it must be in a format that can be retrieved or reproduced in typewritten or printed form. The inclusion of handwritten notations or entries on a typewritten or printed document does not affect the eligibility of the document for filing.

NOTE: Subsection D as amended by Acts 2016, No. 554, §2, eff. Jan. 1, 2018.

D. The document must be typewritten or printed or, if transmitted electronically or online, it must be in a format that can be retrieved or reproduced in typewritten or printed form. The inclusion of handwritten notations or entries on a typewritten or printed document does not affect the eligibility of the document for filing.

E. The document must be in the English language. A corporate name need not be in English if written in English letters or Arabic or Roman numerals, and the certificate of existence required of foreign corporations need not be in English if accompanied by a reasonably authenticated English translation.

F. The document must be signed by one of the following:

(1) By the chairman of the board of directors of a domestic or foreign corporation, by its president, or by another of its officers.

(2) If directors have not been selected or the corporation has not been formed, by an incorporator.

(3) If the corporation is in the hands of a receiver, liquidator, trustee, or other court-appointed fiduciary, by that fiduciary.

G. The person executing the document shall sign it and state, beneath or opposite the person's signature, the person's name and the capacity in which the document is signed. The document may but need not contain a corporate seal.

H. Except as provided in R.S. 12:1701, the following documents shall be acknowledged by one of the persons who signs the document or instead shall be executed by authentic act:

(1) Articles of incorporation.

(2) Written consent to appointment by a registered agent.

(3) Articles of correction.

(4) Articles of amendment.

(5) Articles of merger.

(6) Articles of share exchange.

(7) Articles of domestication.

(8) Articles of nonprofit conversion.

(9) Articles of nonprofit domestication and conversion.

(10) Articles of entity conversion.

(11) Articles of dissolution.

(12) Articles of revocation of dissolution.

(13) Articles of termination.

(14) Articles of reinstatement.

(15) Contract acknowledgment statement by a corporation that contracts with the state.

I. If the secretary of state has prescribed a mandatory form for the document pursuant to R.S. 12:1-121, the document must be in or on the prescribed form.

NOTE: Subsection J eff. until Jan. 1, 2018. See Acts 2016, No. 554, §2.

J. The document must be delivered to the office of the secretary of state for filing. Delivery may be made by electronic transmission if and to the extent permitted by the secretary of state. If it is filed in typewritten or printed form and not transmitted electronically, the secretary of state may require one exact or conformed copy to be delivered with the document, except as provided in R.S. 12:1-503.

NOTE: Subsection J as amended by Acts 2016, No. 554, §2, eff. Jan. 1, 2018.

J. The document must be delivered to the office of the secretary of state for filing. Delivery may be made by electronic or online transmission if and to the extent permitted by the secretary of state. If it is filed in typewritten or printed form and not transmitted electronically or online, the secretary of state may require one exact or conformed copy to be delivered with the document, except as provided in R.S. 12:1-503.

K. When the document is delivered to the office of the secretary of state for filing, the correct filing fee and any tax, fee, or penalty required to be paid therewith by this Chapter or other provision of law must be paid, or provision for payment made, in a manner permitted by the secretary of state.

L. Whenever a provision of this Chapter permits any of the terms of a plan or a filed document to be dependent on facts objectively ascertainable outside the plan or filed document, the following provisions apply:

(1) The manner in which the facts will operate upon the terms of the plan or filed document shall be set forth in the plan or filed document.

(2) The facts may include any of the following but are not limited to:

(a) Any of the following that is available in a nationally recognized news or information medium either in print or electronically: statistical or market indices, market prices of any security or group of securities, interest rates, currency exchange rates, or similar economic or financial data.

(b) A determination or action by any person or body, including the corporation or any other party to a plan or filed document.

(c) The terms of, or actions taken under, an agreement to which the corporation is a party or any other agreement or document.

(3) As used in this Subsection:

(a) "Filed document" means a document filed with the secretary of state under any provision of this Chapter except R.S. 12:1-1621.

(b) "Plan" means a plan of domestication, nonprofit conversion, entity conversion, merger, or share exchange.

(4) The following provisions of a plan or filed document may not be made dependent on facts outside the plan or filed document:

(a) The name and address of any person required in a filed document.

(b) The registered office of any entity required in a filed document.

(c) The registered agent of any entity required in a filed document.

(d) The number of authorized shares and designation of each class or series of shares.

(e) The effective date of a filed document.

(f) Any required statement in a filed document of the date on which the underlying transaction was approved or the manner in which that approval was given.

(5) If a provision of a filed document is made dependent on a fact ascertainable outside of the filed document, and that fact is not ascertainable by reference to a source described in Subparagraph (L)(2)(a) of this Section or a document that is a matter of public record, or the affected shareholders have not received notice of the fact from the corporation, then the corporation shall file with the secretary of state articles of amendment setting forth the fact promptly after the time when the fact referred to is first ascertainable or thereafter changes. Articles of amendment under this Paragraph are deemed to be authorized by the authorization of the original filed document or plan to which they relate and may be filed by the corporation without further action by the board of directors or the shareholders.

NOTE: Subsection M as enacted by Acts 2016, No. 554, §2, eff. Jan. 1, 2018.

M. As used in this Section, "online" means through the secretary of state's commercial online computer system.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2016, No. 554, §2, eff. Jan. 1, 2018.



RS 12:1-121 - Forms

§1-121. Forms

A.(1) The secretary of state may prescribe and furnish on request forms for any of the following:

(a) An application for a certificate of existence and standing.

(b) A foreign corporation's application for a certificate of authority to do business in this state.

(c) A foreign corporation's application for a certificate of withdrawal.

(d) The annual report.

(2) If the secretary of state so requires, use of these forms is mandatory.

B. The secretary of state may prescribe and furnish on request forms for other documents required or permitted to be filed by this Chapter but their use is not mandatory.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-122 - Filing, service, and copying fees

§1-122. Filing, service, and copying fees

The secretary of state shall collect the fee authorized in R.S. 49:222 when a document described in this Chapter is delivered to the secretary of state for filing.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-123 - Effective time and date of document

§1-123. Effective time and date of document

A. Except as provided in Subsections B and C of this Section and in R.S. 12:1-124(C), a document accepted for filing is effective at one of the following:

(1) The date and time of its receipt for filing, as evidenced by such means as the secretary of state may use for the purpose of recording the date and time of receipt.

(2) A later time, on the date of receipt, specified in the document as its effective time.

B. Except as provided in Subsection C of this Section, a corporation's original articles of incorporation become effective when signed as provided in R.S. 12:1-120 if all of the following conditions are met:

(1) The articles are received for filing by the secretary of state within five days, exclusive of legal holidays, after the date that the articles are signed.

(2) The articles are accepted for filing.

C. A document may specify a delayed effective time and date, and if it does so the document becomes effective at the time and date specified. If a delayed effective date but no time is specified, the document is effective at the close of business on that date. A delayed effective date for a document may not be earlier than the first date and time that the document otherwise would have become effective under this Section or later than the ninetieth day after the date the document is received for filing by the secretary of state.

D. A document is accepted for filing when the secretary of state files the document as provided in R.S. 12:1-125(B).

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-124 - Correcting filed document

§1-124. Correcting filed document

A. A domestic or foreign corporation may correct a document filed with the secretary of state if any of the following apply:

(1) The document contains an inaccuracy.

(2) The document was defectively signed, attested, sealed, verified, or acknowledged.

(3) The electronic transmission was defective.

B. A document is corrected by delivering to the secretary of state for filing articles of correction. The articles of correction shall do all of the following:

(1) Describe the document, including its filing date, or attach a copy of it to the articles.

(2) Specify the inaccuracy or defect to be corrected.

(3) Correct the inaccuracy or defect.

C. Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2016, No. 442, §1.



RS 12:1-125 - Filing duty of secretary of state

§1-125. Filing duty of secretary of state

A. If a document delivered to the office of the secretary of state for filing satisfies the requirements of R.S. 12:1-120, the secretary of state shall file it.

B. The secretary of state files a document by recording it as filed on the date and time of receipt. After filing a document, except as provided in R.S. 12:1-503, the secretary of state shall deliver to the domestic or foreign corporation or its representative a copy of the document with an acknowledgment of the date of filing.

C. If the secretary of state refuses to file a document, it shall be returned to the domestic or foreign corporation or its representative within five days after the document was delivered, together with a brief, written explanation of the reason for the refusal.

D. The secretary of state's duty to file documents under this Section is ministerial. The secretary's filing or refusing to file a document does not do any of the following:

(1) Affect the validity or invalidity of the document in whole or part.

(2) Relate to the correctness or incorrectness of information contained in the document.

(3) Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-126 - §1-126. Appeal from secretary of state's refusal to file document [Reserved.]

§1-126. Appeal from secretary of state's refusal to file document

[Reserved.]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-127 - Evidentiary effect of copy of filed document [Reserved.]

§1-127. Evidentiary effect of copy of filed document

[Reserved.]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-128 - Certificate of existence and standing

§1-128. Certificate of existence and standing

A. Anyone may apply to the secretary of state to furnish a certificate of existence and standing for a domestic corporation or a certificate of authorization and standing for a foreign corporation.

B. A certificate of existence, or authorization, and standing shall state all of the following:

(1) The domestic corporation's corporate name or the foreign corporation's corporate name used in this state.

(2) One of the following:

(a) That the domestic corporation is duly incorporated under the law of this state, along with the date of its incorporation and the period of its duration if less than perpetual.

(b) That the foreign corporation is authorized to do business in this state.

(3) [Reserved.]

(4) That its most recent annual report required by R.S. 12:1-1621 or R.S. 12:309 has been filed with the secretary of state and that the corporation is in good standing, or that its most recent annual report has not been filed as required by law.

(5) That the corporation is not dissolved or terminated.

C. Subject to any qualification stated in the certificate, a certificate of existence, or authorization, and standing issued by the secretary of state may be relied upon as conclusive evidence that the domestic corporation is in existence or the foreign corporation is authorized to transact business in this state, and, if the certificate so states, that the corporation is in good standing.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2016, No. 442, §1.



RS 12:1-129 - Penalty for signing false document

§1-129. Penalty for signing false document

[Reserved.]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-130 - Powers [Reserved.]

SUBPART C. SECRETARY OF STATE

§1-130. Powers

[Reserved.]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-140 - Definitions

SUBPART D. DEFINITIONS

§1-140. Definitions

In this Chapter:

(1) "Articles of incorporation" means the original articles of incorporation, all amendments thereof, and any other documents permitted or required to be filed by a domestic business corporation with the secretary of state under any provision of this Chapter except R.S. 12:1-1621. If an amendment of the articles or any other document filed under this Chapter restates the articles in their entirety, thenceforth the "articles" shall not include any prior documents.

(2) "Authorized shares" means the shares of all classes a domestic or foreign corporation is authorized to issue.

(2A) "Beneficial shareholder" means a person who owns the beneficial interest in shares, including a record shareholder or a person on whose behalf shares are registered in the name of an intermediary or nominee.

(3) "Conspicuous" means so written, displayed, or presented that a reasonable person against whom the writing is to operate should have noticed it. For example, text in italics, boldface, contrasting color, capitals, or underlined is conspicuous.

(4) "Corporation", "domestic corporation", or "domestic business corporation" means a corporation for profit, which is not a foreign corporation, incorporated under or subject to the provisions of this Chapter.

(5) "Deliver" or "delivery" means any method of delivery used in conventional commercial practice, including delivery by hand, mail, commercial delivery, and, if authorized in accordance with R.S. 12:1-141, by electronic transmission.

(6) "Distribution" means a direct or indirect transfer of money or other property, except its own shares, or incurrence of indebtedness by a corporation to or for the benefit of its shareholders in respect of any of its shares. A distribution may be in any of the following forms:

(a) A declaration or payment of a dividend.

(b) A purchase, redemption, or other acquisition of shares.

(c) A distribution of indebtedness.

(d) Any other form.

(6A) "Document" means either of the following:

(a) Any tangible medium on which information is inscribed, and includes any writing or written instrument.

(b) An electronic record.

(6B) "Domestic unincorporated entity" means an unincorporated entity whose internal affairs are governed by the laws of this state.

(7) "Effective date of notice" is defined in R.S. 12:1-141.

(7A) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(7B) "Electronic record" means information that is stored in an electronic or other medium and is retrievable in paper form through an automated process used in conventional commercial practice, unless otherwise authorized in accordance with R.S. 12:1-141(J).

(7C) "Electronic transmission" or "electronically transmitted" means any form or process of communication, not directly involving the physical transfer of paper or another tangible medium, that is both of the following:

(a) Suitable for the retention, retrieval, and reproduction of information by the recipient.

(b) Retrievable in paper form by the recipient through an automated process used in conventional commercial practice, unless otherwise authorized in accordance with R.S. 12: 1-141(J).

(7D) "Eligible entity" means a domestic or foreign unincorporated entity or a domestic or foreign nonprofit corporation.

(7E) "Eligible interests" means interests or memberships.

(8) [Reserved.]

(9) "Entity" includes a domestic and foreign business corporation, a domestic and foreign nonprofit corporation, an estate, a trust, a domestic and foreign unincorporated entity, and a state, the United States, and a foreign government.

(9A) The phrase "facts objectively ascertainable" outside of a filed document or plan is defined in R.S. 12:1-120(L).

(9B) "Expenses" means reasonable expenses of any kind, including attorney's fees and other litigation-related expenses, that are incurred in connection with a matter.

(9C) "Filing entity" means an unincorporated entity that is required by law to file a public organic document for any of the purposes stated in the definition of that term.

(10) "Foreign corporation" means a corporation incorporated under a law other than the law of this state, that would be a business corporation if incorporated under the laws of this state.

(10A) "Foreign nonprofit corporation" means a corporation incorporated under a law other than the law of this state, that would be a nonprofit corporation if incorporated under the laws of this state.

(10B) "Foreign unincorporated entity" means an unincorporated entity whose internal affairs are governed by an organic law of a jurisdiction other than this state.

(11) "Governmental subdivision" includes parish, authority, county, district, municipality, and any other state or local political subdivision.

(12) "Includes" denotes a partial definition.

(13) "Individual" means a natural person.

(13A) "Intangible property" means a thing that is classified as incorporeal, as distinguished from corporeal, or property that is classified as intangible, as distinguished from tangible, by the law of the jurisdiction that governs its ownership.

(13B) "Interest" means either or both of the following rights under the organic law of an unincorporated entity:

(a) The right to receive distributions from the entity either in the ordinary course or upon liquidation, other than as an assignee or other similar role.

(b) The right to receive notice or vote on issues involving its internal affairs, other than as an agent, assignee, proxy, or person responsible for managing its business and affairs.

(13C) "Interest holder" means a person who owns an interest.

(13D) "Knowledge" means actual knowledge. "Know" has a corresponding meaning.

(14) "Means" denotes an exhaustive definition.

(14A) "Membership" means the rights of a member in a domestic or foreign nonprofit corporation.

(14B) "Nonfiling entity" means an unincorporated entity that is not a filing entity.

(14C) "Nonprofit corporation" or "domestic nonprofit corporation" means a corporation incorporated under the laws of this state and subject to the provisions of the Nonprofit Corporation Law.

(15) "Notice" is defined in R.S. 12:1-141.

(15A) "Organic document" means a public organic document or a private organic document.

(15B) "Organic law" means the statute governing the internal affairs of a domestic or foreign business or nonprofit corporation or unincorporated entity.

(15C) "Owner liability" means personal liability for a debt, obligation, or liability of a domestic or foreign business or nonprofit corporation or unincorporated entity that is imposed on a person solely by reason of the person's status as a shareholder, partner, member, or interest holder or solely by the terms of articles of incorporation, bylaws, or an organic document under a provision of the organic law of an entity authorizing the articles of incorporation, bylaws or an organic document to make one or more specified shareholders, partners, members, or interest holders liable in their capacity as shareholders, partners, members, or interest holders for all or specified debts, obligations, or liabilities of the entity.

(16) "Person" includes an individual and an entity.

(16A) "Personal property" means a thing that is classified as movable, as distinguished from immovable, or property that is classified as personal, as distinguished from real, by the law of the jurisdiction that governs its ownership.

(17) "Principal office" means the office, in or out of this state, so designated in the most recent annual report or, until an annual report is filed, in the articles of incorporation, where the principal executive offices of a domestic or foreign corporation are located.

(17A) "Private organic document" means any document, other than the public organic document, if any, that determines the internal governance of an unincorporated entity. Where a private organic document has been amended or restated, the term means the private organic document as last amended or restated.

(17B) "Public organic document" means the document, if any, that is filed of public record to create an unincorporated entity, to allow it to own immovable property as to third persons, or to protect its shareholders, partners, members, or interest holders against owner liability. Where a public organic document has been amended or restated, the term means the public organic document as last amended or restated.

(18) "Proceeding" includes civil suit and civil, criminal, administrative, and investigatory action.

(18A) "Public corporation" means a corporation that has shares listed on a national securities exchange or regularly traded in a market maintained by one or more members of a national securities association.

(18B) "Qualified director" is defined in R.S. 12:1-143.

(18C) "Real property" means a thing that is classified as immovable, as distinguished from movable, or property that is classified as real, as distinguished from personal, by the law of the jurisdiction that governs its ownership.

(19) "Record date" means the date established under Part 6 or 7 of this Chapter on which a corporation determines the identity of its shareholders and their shareholdings for purposes of this Chapter. The determinations shall be made as of the close of business on the record date unless another time for doing so is specified when the record date is fixed.

(19A) "Record shareholder" means either of the following:

(a) The person in whose name shares are registered in the records of the corporation.

(b) The person identified as the beneficial owner of shares in a beneficial ownership certificate pursuant to R.S. 12:1-723 on file with the corporation to the extent of the rights granted by such certificate.

(20) "Secretary" means the corporate officer responsible for custody of the minutes of the meetings of the board of directors and of the shareholders and for authenticating records of the corporation.

(21) "Shareholder" means, unless varied for purposes of a specific provision of this Chapter, a record shareholder.

(22) "Shares" means the units into which the proprietary interests in a corporation are divided.

(22A) "Sign" or "signature" means, with present intent to authenticate or adopt a document, either of the following:

(a) To execute or adopt a tangible symbol in a document, and includes any manual, facsimile, or conformed signature.

(b) To attach to or logically associate with an electronic transmission an electronic sound, symbol, or process, and includes an electronic signature in an electronic transmission.

(23) "State," when referring to a part of the United States, includes a state and commonwealth, and their agencies and governmental subdivisions, and a territory and insular possession, and their agencies and governmental subdivisions, of the United States.

(24) "Subscriber" means a person who subscribes for shares in a corporation, whether before or after incorporation.

(24A) "Tangible property" means a thing that is classified as corporeal, as distinguished from incorporeal, or property that is classified as tangible as distinguished from intangible, by the law of the jurisdiction that governs its ownership.

(24B) "Unincorporated entity" means an organization or juridical person that has a separate juridical personality and that is not any of the following: a domestic or foreign business or nonprofit corporation, an estate, a trust, a state, the United States, a foreign government, or any agency or subdivision of a foreign government. In addition, the term includes a general partnership, limited liability company, limited partnership, partnership in commendam, registered limited liability partnership, business trust, joint stock association, and unincorporated nonprofit association, regardless of whether any of those included forms of organization is treated as a juridical person under the relevant organic law.

(25) "Unanimous governance agreement" is defined in R.S. 12:1-732.

(25A) "United States" includes a district, authority, bureau, commission, department, and any other agency of the United States.

(25B) "Votes entitled to be cast", when used in specifying the proportion of votes required to provide shareholder approval of an action, means the number of votes in a voting group that would be cast at a meeting at which all shares in the voting group were present and voting.

(26) "Voting group" means all shares of one or more classes or series that under the articles of incorporation or this Chapter are entitled to vote and be counted together collectively on a matter at a meeting of shareholders. All shares entitled by the articles of incorporation or this Chapter to vote generally on the matter are for that purpose a single voting group.

(27) "Voting power" means the current power to vote in the election of directors.

(27A) "Voting trust beneficial owner" means an owner of a beneficial interest in shares of the corporation held in a voting trust established pursuant to R.S. 12:1-730(A). "Unrestricted voting trust beneficial owner" means, with respect to any shareholder rights, a voting trust beneficial owner whose entitlement to exercise the shareholder right in question is not inconsistent with the voting trust agreement.

(28) "Writing" or "written" means any information in the form of a document.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2015, No. 356, §1; Acts 2016, No. 442, §1.



RS 12:1-141 - Notices and other communications

§1-141. Notices and other communications

A. Except as provided in R.S. 12:1-303, notice under this Chapter must be in writing. Unless otherwise agreed between the sender and the recipient, a notice or other communication under this Chapter must be in English.

B. A notice or other communication may be given or sent by any method of delivery, except that electronic transmissions must be in accordance with this Section. If these methods of delivery are impracticable, a notice or other communication may be communicated by a newspaper of general circulation in the area where published.

C. Notice or other communication to a domestic or foreign corporation authorized to transact business in this state may be delivered to its registered agent or to the secretary of the corporation at its principal office shown in its most recent annual report or, in the case of a foreign corporation that has not yet delivered an annual report, in its application for a certificate of authority.

D. Notice or other communications may be delivered by electronic transmission if consented to by the recipient or if authorized by Subsection J of this Section.

E. Any consent under Subsection D of this Section may be revoked by the person who consented by written or electronic notice to the person to whom the consent was delivered. Any such consent is deemed revoked if both of the following conditions are met:

(1) The corporation is unable to deliver two consecutive electronic transmissions given by the corporation in accordance with such consent.

(2) The inability becomes known to the secretary or an assistant secretary of the corporation or to the transfer agent or other person responsible for the giving of notice or other communications; provided, however, the inadvertent failure to treat such inability as a revocation shall not invalidate any meeting or other action.

F. Unless otherwise agreed between the sender and the recipient, an electronic transmission is received when all of the following occur:

(1) It enters an information processing system that the recipient has designated or uses for the purposes of receiving electronic transmissions or information of the type sent, and from which the recipient is able to retrieve the electronic transmission.

(2) It is in a form capable of being processed by that system.

G. Receipt of an electronic acknowledgment from an information processing system described in Paragraph (F)(1) of this Section establishes that an electronic transmission was received but, by itself, does not establish that the content sent corresponds to the content received.

H. An electronic transmission is received under this Section even if no individual is aware of its receipt.

I. Notice or other communication, if in a comprehensible form or manner, is effective at the earliest of the following:

(1) If in physical form, the earliest of when it is actually received, or when it is left at a place apparently designated for the receipt of mail or other similar communication at the relevant one of the following:

(a) A shareholder's address shown on the corporation's record of shareholders maintained by the corporation under R.S. 12:1-1601(C).

(b) A director's residence or usual place of business.

(c) The corporation's principal place of business.

(2) If mailed postage prepaid and correctly addressed to a shareholder, upon deposit in the United States mail.

(3) If mailed by United States mail postage prepaid and correctly addressed to a recipient other than a shareholder, the earliest of the following:

(a) The date when actually received.

(b) If sent by registered or certified mail, return receipt requested, the date shown on the return receipt signed by or on behalf of the addressee.

(c) Five days after it is deposited in the United States mail.

(4) If an electronic transmission, when it is received as provided in Subsection F of this Section.

J. A notice or other communication may be in the form of an electronic transmission that cannot be directly reproduced in paper form by the recipient through an automated process used in conventional commercial practice only if all of the following requirements are met:

(1) The electronic transmission is otherwise retrievable in perceivable form.

(2) The sender and the recipient have consented in writing to the use of such form of electronic transmission.

K. If this Chapter prescribes requirements for notices or other communications in particular circumstances, those requirements govern. If articles of incorporation or bylaws prescribe requirements for notices or other communications, not inconsistent with this Section or other provisions of this Chapter, those requirements govern. The articles of incorporation or bylaws may authorize or require delivery of notices of meetings of directors by electronic transmission.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2016, No. 442, §1.



RS 12:1-142 - Number of shareholders

§1-142. Number of shareholders

A. For purposes of this Chapter, the following identified as a shareholder in a corporation's current record of shareholders constitutes one shareholder:

(1) Co-owners.

(2) A corporation, partnership or other entity.

(3) A trust or estate or the trustees, guardians, custodians, succession representatives, or other fiduciaries of a single trust, estate, succession, or account.

B. For purposes of this Chapter, shareholdings registered in substantially similar names constitute one shareholder if it is reasonable to believe that the names represent the same person.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-143 - Qualified director

§1-143. Qualified director

A. A "qualified director" is a director who meets the following criteria:

(1) At the time action is to be taken under R.S. 12:1-744, does not have either of the following conflicting interests:

(a) A material interest in the outcome of the proceeding.

(b) A material relationship with a person who has such an interest.

(2) At the time action is to be taken under R.S. 12:1-853 or 1-855, does not have a material relationship with a director described in either Subparagraph (a) or (b) of this Paragraph and is not either of the following:

(a) A party to the proceeding.

(b) A director as to whom a transaction is a director's conflicting interest transaction or who sought a disclaimer of the corporation's interest in a business opportunity under R.S. 12:1-870, which transaction or disclaimer is challenged in the proceeding.

(3) At the time action is to be taken under R.S. 12:1-862, a director who is neither of the following:

(a) A director as to whom the transaction is a director's conflicting interest transaction.

(b) A director who has a material relationship with another director as to whom the transaction is a director's conflicting interest transaction.

(4) At the time action is to be taken under R.S. 12: 1-870, would be a qualified director under Paragraph (A)(3) of this Section if the business opportunity were a director's conflicting interest transaction.

(5) At the time action is to be taken under R.S. 12:1-202(B)(6), a director who is neither of the following:

(a) A director to whom the limitation or elimination of the duty of an officer to offer potential business opportunities to the corporation would apply.

(b) A director who is a related person to another officer to whom the limitation or elimination would apply.

B. For purposes of this Section and R.S. 12:1-860:

(1) "Material interest" means an actual or potential benefit or detriment, other than one that would devolve on the corporation or the shareholders generally, that would reasonably be expected to impair the objectivity of the director's judgment when participating in the action to be taken.

(2) "Material relationship" means a familial, financial, professional, employment or other relationship that would reasonably be expected to impair the objectivity of the director's judgment when participating in the action to be taken.

C. The presence of one or more of the following circumstances shall not automatically prevent a director from being a qualified director:

(1) Nomination or election of the director to the current board by any director who is not a qualified director with respect to the matter, or by any person that has a material relationship with that director, acting alone or participating with others.

(2) Service as a director of another corporation of which a director who is not a qualified director with respect to the matter, or any individual who has a material relationship with that director, is or was also a director.

(3) With respect to action to be taken under R.S. 12:1-744, status as a named defendant, as a director against whom action is demanded, or as a director who approved the conduct being challenged.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2015, No. 356, §1; Acts 2016, No. 442, §1.



RS 12:1-144 - Householding

§1-144. Householding

A. A corporation has delivered written notice or any other report or statement under this Chapter, the articles of incorporation, or the bylaws to all shareholders who share a common address if all of the following conditions are met:

(1) The corporation delivers one copy of the notice, report, or statement to the common address.

(2) The corporation addresses the notice, report, or statement to those shareholders either as a group or to each of those shareholders individually or to the shareholders in a form to which each of those shareholders has consented.

(3) Each of those shareholders consents to delivery of a single copy of such notice, report or statement to the shareholders' common address. Any such consent shall be revocable by any of the shareholders who deliver written notice of revocation to the corporation. If the written notice of revocation is delivered, the corporation shall begin providing individual notices, reports, or other statements to the revoking shareholder no later than thirty days after delivery of the written notice of revocation.

B. Any shareholder who fails to object by written notice to the corporation, within sixty days of written notice by the corporation of its intention to send single copies of notices, reports or statements to shareholders who share a common address as permitted by Subsection A of this Section, shall be deemed to have consented to receiving such single copy at the common address.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-201 - Incorporators

PART 2. INCORPORATION

§1-201. Incorporators

One or more persons capable of contracting may act as the incorporator or incorporators of a corporation by delivering to the secretary of state for filing articles of incorporation and the written consent of the registered agent required by R.S. 12:1-202(E).

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-202 - Articles of incorporation and signed consent by agent to appointment

§1-202. Articles of incorporation and signed consent by agent to appointment

A. The articles of incorporation must set forth all of the following:

(1) A corporate name for the corporation that satisfies the requirements of R.S. 12:1-401.

(2) The number of shares the corporation is authorized to issue.

(3) The street address, not a post office box only, of the corporation's initial registered office, and, if different, the street address, not a post office box only, of the corporation's initial principal office.

(4) The name and street address, not a post office box only, of its initial registered agent.

(5) If the corporation chooses to reject or limit the protection against liability of directors and officers that is provided by R.S. 12:1-832, a statement of the rejection or limitation.

(6) The name and address of each incorporator.

B. The articles of incorporation may set forth any of the following:

(1) The names and addresses of the individuals who are to serve as the initial directors.

(2) Provisions not inconsistent with law regarding any of the following:

(a) The purpose or purposes for which the corporation is organized.

(b) Managing the business and regulating the affairs of the corporation.

(c) Defining, limiting, and regulating the powers of the corporation, its board of directors, and shareholders.

(d) A par value for authorized shares or classes of shares.

(3) Any provision that this Chapter requires or permits to be set forth in the bylaws.

(4) A provision that limits, reduces, qualifies, or conditions the protection against liability of directors and officers provided by R.S. 12:1-832.

(5) A provision permitting or making obligatory indemnification of a director or officer for liability, as defined in R.S. 12:1-850(3), to any person for any action taken, or any failure to take any action, as a director or officer, except liability for any of the following:

(a) A breach of the duty of loyalty owed by the director or officer to the corporation or its shareholders.

(b) An intentional infliction of harm on the corporation or its shareholders.

(c) A violation of R.S. 12:1-833.

(d) An intentional violation of criminal law.

(6) A provision prospectively limiting or eliminating any duty of a director or any other person to offer the corporation the right to participate in any business opportunity or in any class or category of business opportunity. The provision shall not limit or eliminate any duty of an officer or a related person of an officer until qualified directors, acting after the effective date of the provision and in accordance with the procedures set forth in R.S. 12:1-862, approve the application of the provision to that officer or related person. The approval shall have prospective effect only and may allow the provision to apply in full or to apply as limited by the terms of the approval.

(7) A provision that cash, property or share dividends, shares issuable to shareholders in connection with a reclassification of stock, and the redemption price of redeemed shares, that are not claimed by the shareholders entitled thereto within a reasonable time, not less than one year in any event, after the dividend or redemption price became payable or the shares became issuable, despite reasonable efforts by the corporation to pay the dividend or redemption price or deliver the certificates for the shares to such shareholders within such time, shall, at the expiration of such time, revert in full ownership to the corporation, and the corporation's obligation to pay such dividend or redemption price or issue such shares, as the case may be, shall thereupon cease; provided that the board of directors may, at any time, for any reason satisfactory to it, but need not, authorize either of the following:

(a) Payment of the amount of any cash or property dividend or redemption price.

(b) Issuance of any shares, ownership of which has reverted to the corporation pursuant to a provision of the articles authorized by this Section, to the person that would be entitled thereto had such reversion not occurred.

C. The articles of incorporation need not set forth any of the corporate powers enumerated in this Act.

D. Provisions of the articles of incorporation may be made dependent upon facts objectively ascertainable outside the articles of incorporation in accordance with R.S. 12:1-120(L).

E. As used in this Section, "related person" has the meaning specified in R.S. 12:1-860.

F. A written consent to appointment, signed by the initial registered agent, shall be attached or appended to the articles of incorporation.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2015, No. 356, §1; Acts 2016, No. 442, §1.



RS 12:1-203 - Incorporation

§1-203. Incorporation

A. Except as provided in Subsection C of this Section, the corporate existence begins, and the corporation is duly incorporated, when the articles of incorporation become effective under R.S. 12:1-123.

B. The secretary of state's filing of the articles of incorporation is conclusive proof that the incorporators satisfied all conditions precedent to incorporation and that the corporation is duly incorporated, except in a proceeding by the state to cancel or revoke the incorporation or involuntarily dissolve the corporation.

C. When immovable property is acquired by one or more persons acting in any capacity for and in the name of any corporation that is not duly incorporated, and the corporation is subsequently duly incorporated, the corporate existence shall be retroactive to the date of acquisition of an interest in the immovable property, but such retroactive existence shall be without prejudice to rights validly acquired by third persons in the interim between the date of acquisition and the date that the corporation is duly incorporated.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-204 - Liability for preincorporation transactions [Reserved.]

§1-204. Liability for preincorporation transactions

[Reserved.]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-205 - Organization of corporation

§1-205. Organization of corporation

A. After incorporation, the following shall apply:

(1) If initial directors are named in the articles of incorporation, the initial directors shall hold an organizational meeting, at the call of a majority of the directors, to complete the organization of the corporation by appointing officers and carrying on any other business brought before the meeting.

(2) If initial directors are not named in the articles, the incorporator or incorporators shall hold an organizational meeting at the call of a majority of the incorporators to elect a board of directors who shall complete the organization of the corporation.

B. The election by the incorporators of a board of directors may be conducted without a meeting by means of one or more written consents signed by each incorporator.

C. An organizational meeting may be held in or out of this state.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-206 - Bylaws

§1-206. Bylaws

A. The board of directors of a corporation may adopt bylaws for the corporation.

B. The bylaws of a corporation may contain any provision for managing the business and regulating the affairs of the corporation that is not inconsistent with law or the articles of incorporation.

C. The bylaws may contain one or both of the following provisions:

(1) A requirement that if the corporation solicits proxies or consents with respect to an election of directors, the corporation include in its proxy statement and any form of its proxy or consent, to the extent and subject to such procedures or conditions as are provided in the bylaws, one or more individuals nominated by a shareholder in addition to individuals nominated by the board of directors.

(2) A requirement that the corporation reimburse the expenses incurred by a shareholder in soliciting proxies or consents in connection with an election of directors, to the extent and subject to such procedures or conditions as are provided in the bylaws, provided that no bylaw so adopted shall apply to elections for which any record date precedes its adoption.

D. Notwithstanding R.S. 12:1-1020(B)(2), the shareholders in amending, repealing, or adopting a bylaw described in Subsection C of this Section may not limit the authority of the board of directors to amend or repeal any condition or procedure set forth in or to add any procedure or condition to such a bylaw in order to provide for a reasonable, practicable, and orderly process.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-207 - Emergency bylaws

§1-207. Emergency bylaws

A. Unless the articles of incorporation provide otherwise, the board of directors of a corporation may adopt bylaws to be effective only in an emergency defined in Subsection D of this Section. The emergency bylaws, which are subject to amendment or repeal by the shareholders, may make all provisions necessary for managing the corporation during the emergency, including any of the following:

(1) Procedures for calling a meeting of the board of directors.

(2) Quorum requirements for the meeting.

(3) Designation of additional or substitute directors.

B. All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are effective only during the emergency.

C. Corporate action taken in good faith in accordance with the emergency bylaws binds the corporation and may not be used to impose liability on a corporate director, officer, employee, or agent.

D. An emergency exists for purposes of this Section if a catastrophic event makes it impracticable to attain a quorum of the corporation's directors when and as necessary to carry out the functions of the board of directors.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-301 - Purposes

PART 3. PURPOSES AND POWERS

§1-301. Purposes

A. Every corporation incorporated under this Chapter has the purpose of engaging in any lawful business or activity unless a more limited purpose is set forth in the articles of incorporation.

B. A corporation engaging in a business that is subject to regulation under another statute of this state may incorporate under this Chapter only if permitted by, and subject to all limitations of, the other statute.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-302 - General powers

§1-302. General powers

Unless its articles of incorporation provide otherwise, every corporation has perpetual duration and has the power to do all things necessary or convenient to carry out its business and affairs, including without limitation power to do any of the following:

(1) Sue and be sued, complain and defend in its corporate name.

(2) Have a corporate seal, which may be altered at will, and to use it, or a facsimile of it, by impressing or affixing it or in any other manner reproducing it.

(3) Make and amend bylaws, not inconsistent with its articles of incorporation or with the laws of this state, for managing the business and regulating the affairs of the corporation.

(4) Purchase, receive, lease, or otherwise acquire and own, hold, improve, use, and otherwise deal with real or personal property, or any interest in property, wherever located.

(5) Sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of all or any part of its property.

(6) Purchase, receive, subscribe for, or otherwise acquire, own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of, and deal in and with shares or other interests in, or obligations of, any other entity.

(7) Make contracts and guarantees, incur liabilities, borrow money, issue its notes, bonds, and other obligations, which may be convertible into or include the option to purchase other securities of the corporation, and secure any obligation by mortgage, pledge, or security interests of any kind in any of its property, franchises, or income.

(8) Lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment.

(9) Be a promoter, partner, member, associate, or manager of any limited liability company, partnership, joint venture, trust, or other entity.

(10) Conduct its business, locate offices, and exercise the powers granted by this Chapter within or without this state.

(11) Elect directors and appoint officers, employees, and agents of the corporation, define their duties, fix their compensation, and lend them money and credit.

(12) Pay pensions and establish pension plans, pension trusts, profit sharing plans, share bonus plans, share option plans, and benefit or incentive plans for any or all of the current or former directors, officers, employees, and agents of the corporation and its affiliated entities, and the dependents and families of those individuals.

(13) Make donations for the public welfare or for charitable, scientific, or educational purposes.

(14) Transact any lawful business that will aid governmental policy.

(15) Make payments or donations, or do any other act, not inconsistent with law, that furthers the business and affairs of the corporation.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2016, No. 442, §1.



RS 12:1-303 - Emergency powers

§1-303. Emergency powers

A. In anticipation of or during an emergency defined in Subsection D of this Section, the board of directors of a corporation may do any of the following:

(1) Modify lines of succession to accommodate the incapacity of any director, officer, employee, or agent.

(2) Relocate the principal office, designate alternative principal offices or regional offices, or authorize the officers to do so.

B. During an emergency defined in Subsection D of this Section, unless emergency bylaws provide otherwise, all of the following provisions shall apply:

(1) Notice of a meeting of the board of directors need be given only to those directors whom it is practicable to reach and may be given in any practicable manner, including by publication and radio.

(2) Any or all directors may participate in a regular or special meeting of the board by, and the meeting may be conducted through the use of, any means of communication by which all directors participating may simultaneously hear each other during the meeting.

(3) A director participating in a meeting by the means authorized in Paragraph (2) of this Subsection is deemed to be present in person at the meeting.

(4) Unless the application of Paragraphs (2) and (3) of this Subsection is sufficient to attain a quorum of directors, a quorum of directors consists of the number of directors who participate in a meeting if both of the following conditions are met:

(a) Reasonable efforts have been made to provide actual knowledge of the meeting to all directors.

(b) All of the directors who have actual knowledge of the meeting, and who could participate in the meeting lawfully and without undue hardship or risk of injury, do participate in the meeting.

(5) If business is conducted at a meeting of directors at which a quorum would be present only by application of the rule in Paragraph (4) of this Subsection, a quorum of directors under Paragraph (4) of this Subsection is presumed to be present.

C. Corporate action taken in good faith during an emergency under this Section to further the ordinary business affairs of the corporation binds the corporation and may not be used to impose liability on a corporate director, officer, employee, or agent.

D. An emergency exists for purposes of this Section if a catastrophic event makes it impracticable, without applying the rules stated in Subsection B of this Section, to attain a quorum of the corporation's directors when and as necessary to carry out the functions of the board of directors.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2016, No. 442, §1.



RS 12:1-304 - Ultra vires

§1-304. Ultra vires

A. Except as provided in Subsection B of this Section, the validity of corporate action may not be challenged on the ground that the corporation lacks or lacked power to act.

B. A corporation's power to act may be challenged in any of the following:

(1) A proceeding by a shareholder against the corporation to enjoin the act.

(2) A proceeding by the corporation, directly, derivatively, or through a receiver, trustee, or other legal representative, against a current or former director, officer, employee, or agent of the corporation.

(3) A proceeding by the attorney general under R.S. 12:1-1430.

C. In a shareholder's proceeding under Paragraph (B)(1) of this Section to enjoin an unauthorized corporate act, the court may enjoin or set aside the act if equitable, and may award damages for loss, other than anticipated profits, suffered by the corporation or another party to the proceeding because of enjoining the unauthorized act. If an act to be enjoined in the proceeding is the performance of a duty owed by the corporation under the terms of a contract to which the corporation is a party, the court may enjoin the act only if the other parties to the contract are joined in the proceeding.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-401 - Corporate name

PART 4. NAME

§1-401. Corporate name

A.(1) A corporate name may include words in any language but must be written in English letters or characters.

(2) A corporate name must contain the word "corporation", "incorporated", "company", or "limited," or the abbreviation, with or without punctuation, "corp.", "inc.", "co.", or "ltd.".

(3) A corporate name may not contain any of the following:

(a) Any language stating or implying that the corporation is organized for a purpose other than that permitted by R.S. 12:1-301 and its articles of incorporation.

(b) The phrase "doing business as" or any abbreviation of that phrase, such as "d/b/a".

(c) Any words that deceptively or falsely suggest a charitable or nonprofit nature or that imply that the corporation is an administrative agency of this state or any of its political subdivisions or of the United States.

(d) Except as indicated, any of the following quoted words or phrases in any form:

(i) "Casualty", "redevelopment corporation", or "electrical cooperative".

(ii) Except for a bank holding company, "bank", "banker", "banking", "savings", "safe deposit", "trust", "trustee", "building and loan", "homestead", or "credit union".

(iii) Except for an independent insurance agency or brokerage corporation, "insurance".

(4) A court having jurisdiction may, upon application of the state or of any interested or affected person, enjoin a corporation from doing business under a name that violates any part of R.S. 12:1-401(A)(3)(c) or (d).

B. Except as authorized by Subsections C and D of this Section, a corporate name must be distinguishable from all of the following:

(1) The corporate name of a corporation or nonprofit corporation incorporated in this state.

(2) A corporate name reserved or registered under R.S. 12:1-402 or 1-403.

(3) The name of a foreign corporation or foreign nonprofit corporation, as stated in the certificate of authority to do business in this state issued to that corporation under Chapter 3 of this Title.

(4) The name of a domestic limited liability company or the name of a foreign limited liability company used in the foreign limited liability company's certificate of authority to do business in this state.

(5) The name of a partnership whose contract for partnership is filed for registry with the secretary of state or the name of a duly registered foreign partnership.

(6) A trade name registered with the secretary of state.

C. A corporation may apply to the secretary of state for authorization to use a name in its filings with the secretary of state that is not distinguishable from one or more of the names described in Subsection B of this Section. The secretary of state shall authorize the use of the name applied for if either of the following occur:

(1) The other registrant consents to the use in writing and submits an undertaking in a form satisfactory to the secretary of state to change its name to a name that is distinguishable from the name of the applying corporation.

(2) The applicant delivers to the secretary of state a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this state.

D. A corporation may use in its filings with the secretary of state a name that is not distinguishable from one or more of the names described in Subsection B of this Section if the registrant of the name is incorporated, organized, or authorized to transact business in this state and the proposed user corporation did any of the following:

(1) Merged with the other registrant.

(2) Came into existence through the reorganization of the other registrant.

(3) Acquired all or substantially all of the assets, including the name, of the other registrant.

E. This Chapter does not control the use of fictitious, assumed, or trade names.

F. If the secretary of state receives for filing articles of incorporation that include in the corporate name the word "bank", "banker", "banking", "savings", "safe deposit", "trust", "trustee", "building and loan", "homestead", "credit union", or any other word of similar import, the secretary of state shall not file the articles of incorporation until the secretary of state receives satisfactory evidence that written notice of the proposed use of that name was delivered to the office of financial institutions at least ten days earlier.

G. If the secretary of state receives for filing articles of incorporation that include in the corporate name the word "engineer", "engineering", "surveyor", or "surveying," the secretary of state shall not file the articles of incorporation until the secretary of state receives either of the following:

(1) Satisfactory evidence that written notice of the proposed use of that name was delivered to the Louisiana Professional Engineering and Land Surveying Board at least ten days earlier.

(2) A written waiver of the ten-day notice requirement, signed by the executive secretary or any officer of the Louisiana Professional Engineering and Land Surveying Board.

H. If the secretary of state receives for filing articles of incorporation that include in the corporate name the word "architect", "architectural", or "architecture", the secretary of state shall not file the articles of incorporation until the secretary of state receives either of the following:

(1) Satisfactory evidence that written notice of the proposed use of that name was delivered to the Louisiana State Board of Architectural Examiners at least ten days earlier.

(2) A written waiver of the ten-day notice requirement, signed by the executive director or any member of the Louisiana State Board of Architectural Examiners.

I. The assumption or use of a name in violation of this Section does not affect or vitiate the corporate existence.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2016, No. 442, §1.



RS 12:1-402 - Reserved name

§1-402. Reserved name

A. A person may reserve the exclusive use of a corporate name in its filings with the secretary of state, including a fictitious name for a foreign corporation whose corporate name is not available, by delivering an application to the secretary of state for filing. The application must set forth the name and address of the applicant and the name proposed to be reserved. If the secretary of state finds that the corporate name applied for is available, the secretary of state shall reserve the name for the applicant's exclusive use for a nonrenewable period of one hundred and twenty days.

B. The owner of a reserved corporate name may transfer the reservation to another person by delivering to the secretary of state a signed notice of the transfer that states the name and address of the transferee.

C. A terminated corporation's name is reserved by operation of law for three years after the effective date of the corporation's termination.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-403 - Registered name

§1-403. Registered name

A. A foreign corporation may register its corporate name, or its corporate name with any addition authorized by R.S. 12:303(A)(3), if the name is distinguishable upon the records of the secretary of state from the corporate names that are not available under R.S. 12:1-401(B).

B. A foreign corporation registers its corporate name, or its corporate name with any addition authorized by R.S. 12:303(A)(3), by delivering to the secretary of state for filing an application which does both of the following:

(1) Sets forth its corporate name, or its corporate name with any addition authorized by R.S. 12:303(A)(3), the state or country and date of its incorporation, and a brief description of the nature of the business in which it is engaged.

(2) Is accompanied by a certificate of existence, or a document of similar import, from the state or country of incorporation.

C. The name is registered for the applicant's exclusive use upon the effective date of the application.

D. A foreign corporation whose registration is effective may renew it for successive years by delivering to the secretary of state for filing a renewal application that complies with the requirements of Subsection B of this Section between October first and December thirty-first of the preceding year. The renewal application when filed renews the registration for the following calendar year.

E. A foreign corporation whose registration is effective may thereafter qualify as a foreign corporation under the registered name or consent in writing to the use of that name by a corporation thereafter incorporated under this Chapter or by another foreign corporation thereafter authorized to transact business in this state. The registration terminates when the domestic corporation is incorporated or the foreign corporation qualifies or consents to the qualification of another foreign corporation under the registered name.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-501 - Registered office and registered agent

PART 5. OFFICE AND AGENT

§1-501. Registered office and registered agent

Each corporation must continuously maintain in this state both of the following:

(1) A registered office that may be, but need not be, the same as any of its places of business.

(2) A registered agent, who may be either of the following:

(a) An individual who resides in this state.

(b) A domestic or foreign corporation or other eligible entity that does all of the following:

(i) Continuously maintains an office in this state and, in the case of a foreign corporation or foreign eligible entity, is authorized to transact business in this state.

(ii) Files with the secretary of state a statement setting forth the name of at least two individuals at its address in this state, each of whom is authorized to receive any process served on it as such agent.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2015, No. 356, §1.



RS 12:1-502 - Change of registered office or registered agent

§1-502. Change of registered office or registered agent

A. A corporation may change its registered office or the identity or address of its registered agent by delivering to the secretary of state for filing a statement of change that sets forth all of the following information:

(1) The name of the corporation.

(2) The street address of its current registered office.

(3) If the current registered office is to be changed, the street address of the new registered office.

(4) The name and street address of its current registered agent.

(5) If the identity of the current registered agent is to be changed, the name of the new registered agent, and the new agent's signed written consent to the appointment, either on the statement or attached to it.

(6) If the street address of the registered agent is to be changed, the new street address of the registered agent.

(7) If the registered agent is a corporation or eligible entity, the name of at least two individuals at its address in this state, each of whom is authorized to receive any process served on it as such agent.

B. A registered agent may change its street address on the records of the secretary of state for all corporations for which it serves as registered agent by delivering to the secretary of state a statement of change that sets forth all of the following information:

(1) The name of the registered agent.

(2) The name of the corporation for which it is acting as registered agent.

(3) Its current street address to be changed.

(4) Its new street address.

(5) A certification that the registered agent has notified all of the corporations for which it serves as registered agent of the change in its address to the new street address specified in the statement of change.

C. A registered agent may satisfy the requirements of Subsection B of this Section for multiple corporations through the delivery of a single statement of change that complies with Subsection B of this Section, provides the names of all of the corporations for which the statement is to be effective, and certifies that the registered agent has notified all of those corporations of the change in its address to the new street address specified in the statement of change.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2015, No. 356, §1.



RS 12:1-503 - Resignation of registered agent

§1-503. Resignation of registered agent

A. A registered agent may resign the agent's appointment by signing and delivering to the secretary of state for filing the signed original and two exact or conformed copies of a statement of resignation. If the office of the registered agent is also the registered office of the corporation, the statement may include a statement that the registered office is also discontinued.

B. After filing the statement the secretary of state shall mail one copy to the registered office, if not discontinued, and the other copy to the corporation at its principal office.

C. The agency appointment is terminated, and the registered office discontinued if so provided, on the thirty-first day after the date on which the statement was filed.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-504 - Service on corporation

§1-504. Service on corporation

A. A corporation's registered agent is the corporation's agent for service of process, notice, or demand required or permitted by law to be served on the corporation. If the registered agent is a corporation or eligible entity, service of process may be made on an individual who is identified as authorized to receive service for the registered agent in a statement on file with the secretary of state.

B. If a corporation has no registered agent, or the agent cannot with reasonable diligence be served, the corporation may be served by registered or certified mail, return receipt requested, addressed to the secretary of the corporation at its principal office. Service is perfected under this Subsection at the earliest of the following:

(1) The date the corporation receives the mail.

(2) The date shown on the return receipt, if signed on behalf of the corporation.

(3) Five days after its deposit in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed.

C. This Section does not prescribe the only means, or necessarily the required means of serving a corporation.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2015, No. 356, §1.



RS 12:1-601 - Authorized shares

PART 6. SHARES AND DISTRIBUTIONS

SUBPART A. SHARES

§1-601. Authorized shares

A. The articles of incorporation must set forth any classes of shares and series of shares within a class, and the number of shares of each class and series, that the corporation is authorized to issue. If more than one class or series of shares is authorized, the articles of incorporation must prescribe a distinguishing designation for each class or series and must describe, prior to the issuance of shares of a class or series, the terms, including the preferences, rights, and limitations, of that class or series. Except to the extent varied as permitted by this Section, all shares of a class or series must have terms, including preferences, rights, and limitations that are identical with those of other shares of the same class or series.

B. The articles of incorporation must authorize both of the following:

(1) One or more classes or series of shares that together have unlimited voting rights.

(2) One or more classes or series of shares, which may be the same class or classes as those with voting rights, that together are entitled to receive the net assets of the corporation upon dissolution.

C. The articles of incorporation may authorize one or more classes or series of shares that have any of the following characteristics:

(1) Are entitled to special, conditional, or limited voting rights, or no right to vote, except to the extent otherwise provided by this Chapter.

(2) Are redeemable or convertible as specified in the articles of incorporation, at the option of the corporation, the shareholder, or another person or upon the occurrence of a specified event, for cash, indebtedness, securities, or other property at prices and in amounts specified or determined in accordance with a formula.

(3) Entitle the holders to distributions calculated in any manner, including dividends that may be cumulative, noncumulative, or partially cumulative.

(4) Have preference over any other class or series of shares with respect to distributions, including distributions upon the dissolution of the corporation.

D. Terms of shares may be made dependent upon facts objectively ascertainable outside the articles of incorporation in accordance with R.S. 12:1-120(L).

E. Any of the terms of shares may vary among holders of the same class or series so long as such variations are expressly set forth in the articles of incorporation.

F. The description of the preferences, rights, and limitations of classes or series of shares in Subsection C of this Section is not exhaustive.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2016, No. 442, §1.



RS 12:1-602 - Terms of class or series determined by board of directors

§1-602. Terms of class or series determined by board of directors

A. If the articles of incorporation so provide, the board of directors is authorized, without shareholder approval, to do any of the following:

(1) Classify any unissued shares into one or more classes or into one or more series within a class.

(2) Reclassify any unissued shares of any class into one or more classes or into one or more series within one or more classes.

(3) Reclassify any unissued shares of any series of any class into one or more classes or into one or more series within a class.

B. If the board of directors acts pursuant to Subsection A of this Section, it must determine the terms, including the preferences, rights, and limitations, to the same extent permitted under R.S. 12:1-601, of the following:

(1) Any class of shares before the issuance of any shares of that class.

(2) Any series within a class before the issuance of any shares of that series.

C. Before issuing any shares of a class or series created under this Section, the corporation must deliver to the secretary of state for filing articles of amendment setting forth the terms determined under Subsection A of this Section.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-603 - Issued and outstanding shares

§1-603. Issued and outstanding shares

A. A corporation may issue the number of shares of each class or series authorized by the articles of incorporation. Shares that are issued are outstanding shares until they are reacquired, redeemed, converted, or cancelled.

B. The reacquisition, redemption, or conversion of outstanding shares is subject to the limitations of Subsection C of this Section and to R.S. 12:1-640.

C. At all times that shares of the corporation are outstanding, one or more shares that together have unlimited voting rights and one or more shares that together are entitled to receive the net assets of the corporation upon dissolution must be outstanding.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-604 - Fractional shares

§1-604. Fractional shares

A. A corporation may do any of the following:

(1) Issue fractions of a share or pay in money the value of fractions of a share.

(2) Arrange for disposition of fractional shares by the shareholders.

(3) Issue scrip in registered or bearer form entitling the holder to receive a full share upon surrendering enough scrip to equal a full share.

B. Each certificate representing scrip must be conspicuously labeled "scrip" and must contain the information required by R.S. 12:1-625(B).

C. The holder of a fractional share is entitled to exercise the rights of a shareholder, including the right to vote, to receive dividends, and to participate in the assets of the corporation upon liquidation. The holder of scrip is not entitled to any of these rights unless the scrip provides for them.

D. The board of directors may authorize the issuance of scrip subject to any condition considered desirable, including either of the following:

(1) That the scrip will become void if not exchanged for full shares before a specified date.

(2) That the shares for which the scrip is exchangeable may be sold and the proceeds paid to the scripholders.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-620 - Subscription for shares before incorporation

SUBPART B. ISSUANCE OF SHARES

§1-620. Subscription for shares before incorporation

A. A subscription for shares entered into before incorporation is irrevocable for six months unless the subscription agreement provides a longer or shorter period or all the subscribers agree to revocation.

B. The board of directors may determine the payment terms of subscription for shares that were entered into before incorporation, unless the subscription agreement specifies them. A call for payment by the board of directors must be uniform so far as practicable as to all shares of the same class or series, unless the subscription agreement specifies otherwise.

C. Shares issued pursuant to subscriptions entered into before incorporation are fully paid and nonassessable when the corporation receives the consideration specified in the subscription agreement.

D. If a subscriber defaults in payment of money or property under a subscription agreement entered into before incorporation, the corporation may collect the amount owed as any other debt. Alternatively, unless the subscription agreement provides otherwise, the corporation may rescind the agreement and may sell the shares if the debt remains unpaid for more than twenty days after the corporation sends written demand for payment to the subscriber.

E. A subscription agreement entered into after incorporation is a contract between the subscriber and the corporation subject to R.S. 12:1-621.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-621 - Issuance of shares

§1-621. Issuance of shares

A. The powers granted in this Section to the board of directors may be reserved to the shareholders by the articles of incorporation.

B. The board of directors may authorize shares to be issued for consideration consisting of any tangible or intangible property or benefit to the corporation, including cash, promissory notes, services performed, contracts for services to be performed, or other securities of the corporation.

C. Before the corporation issues shares, the board of directors must determine that the consideration received or to be received for shares to be issued is adequate. That determination by the board of directors is conclusive insofar as the adequacy of consideration for the issuance of shares relates to whether the shares are validly issued, fully paid, and nonassessable.

D. When the corporation receives the consideration for which the board of directors authorized the issuance of shares, the shares issued therefor are fully paid and nonassessable.

E. The corporation may place in escrow shares issued for a contract for future services or benefits or a promissory note, or make other arrangements to restrict the transfer of the shares, and may credit distributions in respect of the shares against their purchase price, until the services are performed, the note is paid, or the benefits received. If the services are not performed, the note is not paid, or the benefits are not received, the shares escrowed or restricted and the distributions credited may be cancelled in whole or part.

F.(1) An issuance of shares or other securities convertible into or rights exercisable for shares, in a transaction or a series of integrated transactions, requires approval of the shareholders, at a meeting at which a quorum consisting of at least a majority of the votes entitled to be cast on the matter exists, if both of the following conditions are satisfied:

(a) The shares, other securities, or rights are issued for consideration other than cash or cash equivalents.

(b) The voting power of shares that are issued and issuable as a result of the transaction or series of integrated transactions will comprise more than twenty percent of the voting power of the shares of the corporation that were outstanding immediately before the transaction.

(2) In this Subsection, both of the following shall apply:

(a) For purposes of determining the voting power of shares issued and issuable as a result of a transaction or series of integrated transactions, the voting power of shares shall be the greater of the following:

(i) The voting power of the shares to be issued.

(ii) The voting power of the shares that would be outstanding after giving effect to the conversion of convertible shares and other securities and the exercise of rights to be issued.

(b) A series of transactions is integrated if consummation of one transaction is made contingent on consummation of one or more of the other transactions.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2016, No. 442, §1.



RS 12:1-622 - Liability of shareholders

§1-622. Liability of shareholders

A. A purchaser from a corporation of its own shares is not liable to the corporation or its creditors with respect to the shares except to pay the consideration for which the shares were authorized to be issued pursuant to R.S. 12:1-621 or specified in the subscription agreement pursuant to R.S. 12:1-620.

B. A shareholder of a corporation is not personally liable for the acts or debts of the corporation.

C. A shareholder who receives a distribution in excess of what may be authorized and made pursuant to R.S. 12:1-640(A) shall be personally liable to the corporation, or to creditors of the corporation, or both, for an amount not exceeding, in the aggregate, the excess amount received by that shareholder.

D. A proceeding to enforce the liability of a shareholder under Subsection C of this Section is subject to a peremptive period of two years measured from the relevant one of the following dates:

(1) The date on which the effect of the distribution was to be measured under R.S. 12:1-640(E) or (G), to the extent that the distribution is alleged to have been unlawful under R.S. 12:1-640(C).

(2) The date as of which the distribution first violated a restriction in the articles of incorporation, to the extent that the distribution is alleged to have been unlawful because it violated a restriction in the articles of incorporation.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2016, No. 442, §1.



RS 12:1-623 - Share dividends

§1-623. Share dividends

A. Unless the articles of incorporation provide otherwise, shares may be issued pro rata and without consideration to the corporation's shareholders or to the shareholders of one or more classes or series. An issuance of shares under this Subsection is a share dividend.

B. Shares of one class or series may not be issued as a share dividend in respect of shares of another class or series unless one of the following conditions is satisfied:

(1) The articles of incorporation so authorize.

(2) A majority of the votes entitled to be cast by the class or series to be issued approve the issue.

(3) There are no outstanding shares of the class or series to be issued.

C. If the board of directors does not fix the record date for determining shareholders entitled to a share dividend, it is the date the board of directors authorizes the share dividend.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2016, No. 442, §1.



RS 12:1-624 - Share options

§1-624. Share options

A. A corporation may issue rights, options, or warrants for the purchase of shares or other securities of the corporation. The board of directors shall determine the terms upon which the rights, options, or warrants are issued and the terms, including the consideration, for which the shares or other securities are to be issued. The authorization by the board of directors for the corporation to issue such rights, options, or warrants constitutes authorization of the issuance of the shares or other securities for which the rights, options, or warrants are exercisable.

B. The terms and conditions of such rights, options or warrants, including those outstanding on the effective date of this Section, may include, without limitation, restrictions or conditions that do any of the following:

(1) Preclude or limit the exercise, transfer or receipt of such rights, options, or warrants by any person or persons owning or offering to acquire a specified number or percentage of the outstanding shares or other securities of the corporation or by any transferee or transferees of any such person or persons.

(2) Invalidate or void such rights, options, or warrants held by any such person or persons or any such transferee or transferees.

C. The board of directors may authorize one or more officers to designate the recipients of rights, options, warrants, or other equity compensation awards that involve the issuance of shares and to determine, within an amount and subject to any other limitations established by the board and, if applicable, the stockholders, the number of such rights, options, warrants, or other equity compensation awards and the terms thereof to be received by the recipients, provided that an officer may not use such authority to designate himself or herself or any other persons the board of directors may specify as a recipient of such rights, options, warrants, or other equity compensation awards.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2016, No. 442, §1.



RS 12:1-625 - Form and content of certificates

§1-625. Form and content of certificates

A. Shares shall be represented by share certificates unless the issuing corporation is a participant in the Direct Registration System of the Depository Trust & Clearing Corporation or of a similar book-entry system used in the trading of shares of public corporations. If the issuing corporation is a participant in the Direct Registration System or a similar book-entry system, shares may but need not be represented by certificates. Unless this Chapter or another statute expressly provides otherwise, the rights and obligations of shareholders are identical whether or not their shares are represented by certificates.

B. At a minimum each share certificate must state on its face all of the following:

(1) The name of the issuing corporation and that it is organized under the law of this state.

(2) The name of the person to whom issued.

(3) The number and class of shares and the designation of the series, if any, the certificate represents.

C. If the issuing corporation is authorized to issue different classes of shares or different series within a class, the designations, relative rights, preferences, and limitations applicable to each class and the variations in rights, preferences, and limitations determined for each series, and the authority of the board of directors to determine variations for future series, must be summarized on the front or back of each certificate. Alternatively, each certificate may state conspicuously on its front or back that the corporation will furnish the shareholder this information on request in writing and without charge.

D. Each share certificate must be signed, either manually or in facsimile, by the president and secretary or by two officers designated in the bylaws or by the board of directors and may bear the corporate seal or its facsimile.

E. If the person who signed, either manually or in facsimile, a share certificate no longer holds office when the certificate is issued, the certificate is nevertheless valid.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-626 - Shares without certificates

§1-626. Shares without certificates

A. If a corporation is eligible to issue shares without certificates, the board of directors of the corporation may authorize the issue of some or all of the shares of any or all of its classes or series without certificates, except to the extent that its articles of incorporation or bylaws provide otherwise. The authorization does not affect shares already represented by certificates until they are surrendered to the corporation.

B. Within a reasonable time after the issue or transfer of shares without certificates, the corporation shall send the shareholder a written statement of the information required on certificates by R.S. 12:1-625(B) and (C), and, if applicable, R.S. 12:1-627.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-627 - Restriction on transfer of shares and other securities

§1-627. Restriction on transfer of shares and other securities

A. The articles of incorporation, bylaws, an agreement among shareholders, or an agreement between shareholders and the corporation may impose restrictions on the transfer or registration of transfer of shares of the corporation. A restriction does not affect shares issued before the restriction was adopted unless the holders of the shares are parties to the restriction agreement or voted in favor of the restriction.

B. A restriction on the transfer or registration of transfer of shares is valid and enforceable against the holder or a transferee of the holder if the restriction is authorized by this Section and its existence is noted conspicuously on the front or back of the certificate or is contained in the information statement required by R.S. 12:1-626(B). Unless so noted or contained, a restriction is not enforceable against a person without knowledge of the restriction.

C. A restriction on the transfer or registration of transfer of shares is authorized for any of the following:

(1) To maintain the corporation's status when it is dependent on the number or identity of its shareholders.

(2) To preserve exemptions under federal or state securities law.

(3) For any other reasonable purpose.

D. A restriction on the transfer or registration of transfer of shares may do any of the following:

(1) Obligate the shareholder first to offer the corporation or other persons, separately, consecutively, or simultaneously, an opportunity to acquire the restricted shares.

(2) Obligate the corporation or other persons, separately, consecutively, or simultaneously, to acquire the restricted shares.

(3) Require the corporation, the holders of any class of its shares, or another person to approve the transfer of the restricted shares, if the requirement is not manifestly unreasonable.

(4) Prohibit the transfer of the restricted shares to designated persons or classes of persons, if the prohibition is not manifestly unreasonable.

E. For purposes of this Section, "shares" includes a security convertible into or carrying a right to subscribe for or acquire shares.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-628 - Expense of issue

§1-628. Expense of issue

A corporation may pay the expenses of selling or underwriting its shares, and of organizing or reorganizing the corporation, from the consideration received for shares.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-630 - Shareholders' preemptive rights

SUBPART C. SUBSEQUENT ACQUISITION OF SHARES

BY SHAREHOLDERS AND CORPORATION

§1-630. Shareholders' preemptive rights

A. The shareholders of a corporation do not have a preemptive right to acquire the corporation's unissued shares except to the extent the articles of incorporation so provide. The articles of incorporation of a corporation that was incorporated before January 1, 1969, shall be deemed to contain a statement that "the corporation elects to have preemptive rights," unless the articles of incorporation contain a specific provision enlarging, limiting, or denying preemptive rights.

B. A statement included in the articles of incorporation that "the corporation elects to have preemptive rights", or words of similar import, means that the following principles apply except to the extent the articles of incorporation expressly provide otherwise:

(1) The shareholders of the corporation have a preemptive right, granted on uniform terms and conditions prescribed by the board of directors to provide a fair and reasonable opportunity to exercise the right, to acquire proportional amounts of the corporation's unissued shares upon the decision of the board of directors to issue them. Shareholders have a fair and reasonable opportunity to exercise the right to acquire shares if they are given at least forty-five days to purchase the shares after notice to them of that right, but shorter periods of time may be fair and reasonable under the circumstances in which the shares are being issued.

(2) A shareholder may waive his preemptive right. A waiver evidenced by a writing is irrevocable even though it is not supported by consideration.

(3) There is no preemptive right with respect to any of the following:

(a) Shares issued as compensation to directors, officers, agents, or employees of the corporation, its subsidiaries, or affiliates.

(b) Shares issued to satisfy conversion or option rights created to provide compensation to directors, officers, agents, or employees of the corporation, its subsidiaries, or affiliates.

(c) Shares authorized in articles of incorporation that are issued within six months from the effective date of incorporation.

(d) Shares sold otherwise than for money.

(4) Holders of shares of any class without general voting rights but with preferential rights to distributions or assets have no preemptive rights with respect to shares of any class.

(5) Holders of shares of any class with general voting rights but without preferential rights to distributions or assets have no preemptive rights with respect to shares of any class with preferential rights to distributions or assets unless the shares with preferential rights are convertible into or carry a right to subscribe for or acquire shares without preferential rights.

(6) Shares subject to preemptive rights that are not acquired by shareholders may be issued to any person for a period of one year after being offered to shareholders at a consideration set by the board of directors that is not lower than the consideration set for the exercise of preemptive rights. An offer at a lower consideration or after the expiration of one year is subject to the shareholders' preemptive rights.

C. For purposes of this Section, "shares" includes a security convertible into or carrying a right to subscribe for or acquire shares.

D. On or after January 1, 2016, no action to enforce a preemptive right of a shareholder shall be brought unless filed in a court of competent jurisdiction and proper venue within one year of the date of the issuance of the share to which the shareholder had the preemptive right, or within one year of the date that the issuance of the share is discovered or should have been discovered. Such an action is perempted three years after the date of the issuance of the share.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-631 - Corporation's acquisition of its own shares

§1-631. Corporation's acquisition of its own shares

A. A corporation may acquire its own shares, and shares so acquired constitute authorized but unissued shares.

B. If the articles of incorporation prohibit the reissue of the acquired shares, the number of authorized shares is reduced by the number of shares acquired.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-640 - Distributions to shareholders

SUBPART D. DISTRIBUTIONS

§1-640. Distributions to shareholders

A. A board of directors may authorize and the corporation may make distributions to its shareholders subject to restriction by the articles of incorporation and the limitation in Subsection C of this Section.

B. If the board of directors does not fix the record date for determining shareholders entitled to a distribution, other than one involving a purchase, redemption, or other acquisition of the corporation's shares, it is the date the board of directors authorizes the distribution.

C. No distribution may be made if, after giving it effect, either of the following conditions would exist:

(1) The corporation would not be able to pay its debts as they become due in the usual course of business.

(2) The corporation's total assets would be less than the sum of its total liabilities plus, unless the articles of incorporation permit otherwise, the amount that would be needed, if the corporation were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of shareholders whose preferential rights are superior to those receiving the distribution.

D. The board of directors may base a determination that a distribution is not prohibited under Subsection C of this Section either on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances.

E. Except as provided in Subsection G of this Section, the effect of a distribution under Subsection C of this Section is measured by one of the following:

(1) In the case of distribution by purchase, redemption, or other acquisition of the corporation's shares, as of the earlier of the date money or other property is transferred or debt incurred by the corporation or the date the shareholder ceases to be a shareholder with respect to the acquired shares.

(2) In the case of any other distribution of indebtedness, as of the date the indebtedness is distributed.

(3) In all other cases, as of the date the distribution is authorized if the payment occurs within one hundred and twenty days after the date of authorization or the date the payment is made if it occurs more than one hundred and twenty days after the date of authorization.

F. A corporation's indebtedness to a shareholder incurred by reason of a distribution made in accordance with this Section is at parity with the corporation's indebtedness to its general, unsecured creditors except to the extent subordinated by agreement.

G. Indebtedness of a corporation, including indebtedness issued as a distribution, is not considered a liability for purposes of determinations under Subsection C of this Section if its terms provide that payment of principal and interest are made only if and to the extent that payment of a distribution to shareholders could then be made under this Section. If the indebtedness is issued as a distribution, each payment of principal or interest is treated as a distribution, the effect of which is measured on the date the payment is actually made.

H. This Section shall not apply to distributions in liquidation under Part 14 of this Chapter.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-701 - Annual meeting

PART 7. SHAREHOLDERS

SUBPART A. MEETINGS

§1-701. Annual meeting

A. Unless directors are elected by written consent in lieu of an annual meeting as permitted by R.S. 12:1-704, a corporation shall hold a meeting of shareholders annually at a time stated in or fixed in accordance with the bylaws or, if not so stated or fixed, as stated or fixed in accordance with a resolution of the board of directors. If a corporation's articles of incorporation authorize shareholders to cumulate their votes when electing directors pursuant to R.S. 12:1-728, directors may not be elected by written consent unless the written consent is unanimous.

B. Annual shareholders' meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws or, if not so stated or fixed, as stated or fixed in accordance with a resolution of the board of directors. If no place is stated in or fixed in accordance with the bylaws, annual meetings shall be held at the corporation's principal office.

C. The failure to hold an annual meeting at the time stated in or fixed in accordance with Subsection A of this Section does not affect the validity of any corporate action.

D. If no annual shareholders' meeting is held for a period of eighteen months, and directors are not elected by written consent in lieu of an annual meeting during that period, any shareholder may by notice to the secretary demand that the secretary call such a meeting, to be held at the corporation's principal office or, if none in this state, at its registered office. The secretary shall call the meeting and shall provide notice of the meeting as required by R.S. 12:1-705 within thirty days after the notice to the secretary of the shareholder's demand for the meeting.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-702 - Special meeting

§1-702. Special meeting

A. A corporation shall hold a special meeting of shareholders upon either of the following:

(1) On call of its board of directors or the person or persons authorized to do so by the articles of incorporation or bylaws.

(2) If the shareholders holding at least ten percent of all the votes entitled to be cast on an issue proposed to be considered at the proposed special meeting sign, date, and deliver to the corporation one or more written demands for the meeting describing the purpose or purposes for which it is to be held, provided that the articles of incorporation may fix a lower percentage or a higher percentage not exceeding twenty-five percent of all the votes entitled to be cast on any issue proposed to be considered. Unless otherwise provided in the articles of incorporation, a written demand for a special meeting may be revoked by a writing to that effect received by the corporation prior to the receipt by the corporation of demands sufficient in number to require the holding of a special meeting.

B. If not otherwise fixed under R.S. 12:1-703 or 1-707, the record date for determining shareholders entitled to demand a special meeting is the date the first shareholder signs the demand.

C. Special shareholders' meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws or, if not so stated or fixed, at the place stated in or fixed in accordance with a resolution of the board of directors. If no place is stated or fixed in accordance with the bylaws or a resolution of the board of directors, special meetings shall be held at the corporation's principal office.

D. Only business within the purpose or purposes described in the meeting notice required by R.S. 12:1-705(C) may be conducted at a special shareholders' meeting.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-703 - Court-ordered meeting

§1-703. Court-ordered meeting

A. The district court of the parish where a corporation's principal office or, if none in this state, its registered office, is located may in a summary proceeding order a meeting to be held:

(1) On application of any shareholder of the corporation if an annual meeting was not held or action by written consent in lieu thereof did not become effective within the earlier of six months after the end of the corporation's fiscal year or fifteen months after its last annual meeting.

(2) On application of a shareholder who signed a demand for a special meeting valid under R.S. 12:1-702, if either of the following conditions exist:

(a) Notice of the special meeting was not given within thirty days after the date the demand was delivered to the corporation's secretary.

(b) The special meeting was not held in accordance with the notice.

B. The court may fix the time and place of the meeting, determine the shares entitled to participate in the meeting, specify a record date for determining shareholders entitled to notice of and to vote at the meeting, prescribe the form and content of the meeting notice, fix the quorum required for specific matters to be considered at the meeting or direct that the votes represented at the meeting constitute a quorum for action on those matters, and enter other orders necessary to accomplish the purpose or purposes of the meeting.

C. For purposes of Paragraph (A)(1) of this Section, "shareholder" means a record shareholder, a beneficial shareholder, and an unrestricted voting trust beneficial owner.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2016, No. 442, §1.



RS 12:1-704 - Action without meeting

§1-704. Action without meeting

A. Action required or permitted by this Chapter to be taken at a shareholders' meeting may be taken without a meeting if the action is taken by all the shareholders entitled to vote on the action. The action must be evidenced by one or more written consents bearing the date of signature and describing the action taken, signed by all the shareholders entitled to vote on the action and delivered to the corporation for inclusion in the minutes or filing with the corporate records.

B. The articles of incorporation may provide that any action required or permitted by this Chapter to be taken at a shareholders' meeting may be taken without a meeting, and without prior notice, if consents in writing setting forth the action so taken are signed by the holders of outstanding shares having not less than the minimum number of votes that would be required to authorize or take the action at a meeting at which all shares entitled to vote on the action were present and voted. The written consent shall bear the date of signature of the shareholder who signs the consent and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

C. If an earlier date has not been fixed under R.S. 12:1-707 and if prior board action is not required respecting the action to be taken without a meeting, the record date for determining the shareholders entitled to take action without a meeting shall be the first date on which a signed written consent is delivered to the corporation. If not otherwise fixed under R.S. 12:1-707 and if prior board action is required respecting the action to be taken without a meeting, the record date shall be the close of business on the day the resolution of the board taking such prior action is adopted. No written consent shall be effective to take the corporate action referred to therein unless, within sixty days of the earliest date on which a consent delivered to the corporation as required by this Section was signed, written consents signed by sufficient shareholders to take the action have been delivered to the corporation. A written consent may be revoked by a writing to that effect delivered to the corporation before unrevoked written consents sufficient in number to take the corporate action are delivered to the corporation.

D. A consent signed pursuant to the provisions of this Section has the effect of a vote taken at a meeting and may be described as such in any document. Unless the articles of incorporation, bylaws, or a resolution of the board of directors provides for a reasonable delay to permit tabulation of written consents, the action taken by written consent shall be effective when written consents signed by sufficient shareholders to take the action are delivered to the corporation.

E. If this Chapter requires that notice of a proposed action be given to nonvoting shareholders and the action is to be taken by written consent of the voting shareholders, the corporation must give its nonvoting shareholders written notice of the action not more than ten days after written consents sufficient to take the action have been delivered to the corporation, or such later date that tabulation of consents is completed pursuant to an authorization under Subsection D of this Section. The notice must reasonably describe the action taken and contain or be accompanied by the same material that, under any provision of this Chapter, would have been required to be sent to nonvoting shareholders in a notice of a meeting at which the proposed action would have been submitted to the shareholders for action.

F. If action is taken by less than unanimous written consent of the voting shareholders, the corporation must give its nonconsenting voting shareholders written notice of the action not more than ten days after written consents sufficient to take the action have been delivered to the corporation, or such later date that tabulation of consents is completed pursuant to an authorization under Subsection D of this Section. The notice must reasonably describe the action taken and contain or be accompanied by the same material that, under any provision of this Chapter, would have been required to be sent to voting shareholders in a notice of a meeting at which the action would have been submitted to the shareholders for action.

G. The notice requirements in Subsections E and F of this Section shall not delay the effectiveness of actions taken by written consent, and a failure to comply with such notice requirements shall not invalidate actions taken by written consent, provided that this Subsection shall not be deemed to limit judicial power to fashion any appropriate remedy in favor of a shareholder adversely affected by a failure to give such notice within the required time period.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-705 - Notice of meeting

§1-705. Notice of meeting

A. A corporation shall notify shareholders of the date, time, and place of each annual and special shareholders' meeting no fewer than ten nor more than sixty days before the meeting date. Unless this Chapter or the articles of incorporation require otherwise, the corporation is required to give notice only to shareholders entitled to vote at the meeting.

B. Unless this Chapter or the articles of incorporation require otherwise, both of the following shall apply:

(1) Notice of an annual meeting need not include a description of the purpose or purposes for which the meeting is called.

(2) If a notice of an annual meeting does include a description of one or more purposes, the meeting is not limited to those purposes.

C. Notice of a special meeting must include a description of the purpose or purposes for which the meeting is called.

D. If not otherwise fixed under R.S. 12:1-703 or 1-707, the record date for determining shareholders entitled to notice of and to vote at an annual or special shareholders' meeting is the day before the first notice to shareholders is effective.

E. Unless the bylaws require otherwise, if an annual or special shareholders' meeting is adjourned to a different date, time, or place, notice need not be given of the new date, time, or place if the new date, time, or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or must be fixed under R.S. 12:1-707, however, notice of the adjourned meeting must be given under this Section to persons who are shareholders as of the new record date.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-706 - Waiver of notice

§1-706. Waiver of notice

A. A shareholder may waive any notice required by this Chapter, the articles of incorporation, or bylaws before or after the date and time stated in the notice. The waiver must be in writing, be signed by the shareholder entitled to the notice, and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

B. A shareholder's attendance at a meeting does both of the following:

(1) Waives objection to lack of notice or defective notice of the meeting, unless the shareholder at the beginning of the meeting objects to holding the meeting or transacting business at the meeting.

(2) Waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the shareholder objects to considering the matter when it is presented.

C. A shareholder attends a meeting if the shareholder is present at the meeting in person or by proxy. If a shareholder attends a meeting by proxy, then for purposes of Subsection B of this Section, an objection by the shareholder's proxy has the same effect as an objection by the shareholder.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-707 - Record date

§1-707. Record date

A. The bylaws may fix or provide the manner of fixing the record date for one or more voting groups in order to determine the shareholders entitled to notice of a shareholders' meeting, to demand a special meeting, to vote, or to take any other action. If the bylaws do not fix or provide for fixing a record date, the board of directors of the corporation may fix a future date as the record date.

B. A record date fixed under this Section may not be more than seventy days before the meeting or action requiring a determination of shareholders.

C. A determination of shareholders entitled to notice of or to vote at a shareholders' meeting is effective for any adjournment of the meeting unless the board of directors fixes a new record date, which it must do if the meeting is adjourned to a date more than one hundred and twenty days after the date fixed for the original meeting.

D. If a court orders a meeting adjourned to a date more than one hundred and twenty days after the date fixed for the original meeting, it may provide that the original record date continues in effect or it may fix a new record date.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-708 - Conduct of the meeting

§1-708. Conduct of the meeting

A. At each meeting of shareholders, a chair shall preside. The chair shall be appointed as provided in the bylaws or, in the absence of such provision, by the board.

B. The chair, unless the articles of incorporation or bylaws provide otherwise, shall determine the order of business and shall have the authority to establish rules for the conduct of the meeting.

C. Any rules adopted for, and the conduct of, the meeting shall be fair to shareholders.

D. The chair of the meeting shall announce at the meeting when the polls close for each matter voted upon. If no announcement is made, the polls shall be deemed to have closed upon the final adjournment of the meeting. After the polls close, no ballots, proxies, or votes nor any revocations or changes thereto may be accepted.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-709 - Remote participation in annual and special meetings

§1-709. Remote participation in annual and special meetings

A. Shareholders of any class or series may participate in any meeting of shareholders by means of remote communication to the extent the board of directors authorizes such participation for such class or series. Participation by means of remote communication shall be subject to such guidelines and procedures as the board of directors adopts, and shall be in conformity with Subsection B of this Section.

B. Shareholders participating in a shareholders' meeting by means of remote communication shall be deemed present and may vote at such a meeting if the corporation has implemented reasonable measures to do all of the following:

(1) Verify that each person participating remotely is a shareholder.

(2) Provide such shareholders a reasonable opportunity to participate in the meeting and to vote on matters submitted to the shareholders, including an opportunity to communicate, and to read or hear the proceedings of the meeting, substantially concurrently with such proceedings.

Acts 2016, No. 442, §1.



RS 12:1-720 - Shareholders' list for meeting

SUBPART B. VOTING

§1-720. Shareholders' list for meeting

A. After fixing a record date for a meeting, a corporation shall prepare an alphabetical list of the names of all its shareholders who are entitled to notice of a shareholders' meeting. The list must be arranged by voting group, and within each voting group by class or series of shares, and show the address of and number of shares held by each shareholder.

B. The shareholders' list must be available for inspection by any shareholder, beginning two business days after notice of the meeting is given for which the list was prepared and continuing through the meeting, at the corporation's principal office or at a place identified in the meeting notice in the city where the meeting will be held. A shareholder, or the shareholder's agent or attorney, is entitled on written demand to inspect and, subject to the requirements of R.S. 12:1-1602(C) other than the required percentage and duration of ownership of shares, to copy the list, during regular business hours and at the shareholder's expense, during the period it is available for inspection.

C. The corporation shall make the shareholders' list available at the meeting, and any shareholder, or the shareholder's agent or attorney, is entitled to inspect the list at any time during the meeting or any adjournment.

D. If the corporation refuses to allow a shareholder, or the shareholder's agent or attorney, to inspect the shareholders' list before or at the meeting, or copy the list as permitted by Subsection B of this Section, the district court of the parish where a corporation's principal office or, if none in this state, its registered office, is located, on application of the shareholder, may in a summary proceeding order the inspection or copying at the corporation's expense and may postpone the meeting for which the list was prepared until the inspection or copying is complete.

E. Refusal or failure to prepare or make available the shareholders' list does not affect the validity of action taken at the meeting.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-721 - Voting entitlement of shares

§1-721. Voting entitlement of shares

A. Except as provided in Subsections B and D of this Section, or unless the articles of incorporation provide otherwise, each outstanding share, regardless of class, is entitled to one vote on each matter voted on at a shareholders' meeting. Only shares are entitled to vote.

B. Absent special circumstances, the shares issued by a corporation are not entitled to vote if they are owned, directly or indirectly, by a subsidiary.

C. Subsection B of this Section does not limit the power of a corporation or subsidiary to vote any shares, including its own shares, held by it in a fiduciary capacity.

D. Redeemable shares are not entitled to vote after notice of redemption is mailed to the holders and a sum sufficient to redeem the shares has been deposited with a bank, trust company, or other financial institution under an irrevocable obligation to pay the holders the redemption price on surrender of the shares.

E. For purposes of Subsections B and C of this Section, the following meanings shall apply:

(1) The term "subsidiary" means a domestic or foreign corporation, limited liability company, partnership, or other juridical person that is subject to at least majority control by the issuer of the shares, but does not include the issuer itself.

(2) "Majority control" means ownership, direct or indirect, of a majority of any of the following:

(a) The shares entitled to vote for the directors of a corporation.

(b) The membership, partnership, or other interests in an unincorporated entity that are entitled either to vote for those who hold the general managerial authority in the unincorporated entity or to exercise that authority directly.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2016, No. 442, §1.



RS 12:1-722 - Proxies

§1-722. Proxies

A. A shareholder may vote the shareholder's shares in person or by proxy.

B. A shareholder, or the shareholder's agent or attorney-in-fact, may appoint a proxy to vote or otherwise act for the shareholder by signing an appointment form, or by an electronic transmission. An electronic transmission must contain or be accompanied by information from which one can determine that the shareholder, the shareholder's agent, or the shareholder's attorney-in-fact authorized the transmission.

C. An appointment of a proxy is effective when a signed appointment form or an electronic transmission of the appointment is received by the inspector of election, the secretary, or other officer or agent of the corporation authorized to tabulate votes. An appointment is valid for eleven months unless a longer period is expressly provided in the appointment form.

D. An appointment of a proxy is revocable unless the appointment form or electronic transmission states that it is irrevocable and the appointment is coupled with an interest. Appointments coupled with an interest include the appointment of any of the following:

(1) A pledgee or other person having a security interest in the shares.

(2) A person who purchased or agreed to purchase the shares.

(3) A creditor of the corporation who extended it credit under terms requiring the appointment.

(4) An employee of the corporation whose employment contract requires the appointment.

(5) A party to a voting agreement created under Section 1-731.

E. The revocation of a proxy appointment or the death or incapacity of the shareholder appointing a proxy does not affect the right of the corporation to accept the proxy's authority unless notice of the revocation, death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises authority under the appointment.

F. An appointment made irrevocable under Subsection D of this Section is revoked when the interest with which it is coupled is extinguished.

G. Unless it otherwise provides, an appointment made irrevocable under Subsection D of this Section continues in effect after a transfer of the shares and a transferee takes subject to the appointment, except that a transferee for value of shares subject to an irrevocable appointment may revoke the appointment if the transferee did not know of its existence when acquiring the shares and the existence of the irrevocable appointment was not noted conspicuously on the certificate representing the shares or on the information statement for shares without certificates.

H. Subject to Section 1-724 and to any express limitation on the proxy's authority stated in the appointment form or electronic transmission, a corporation is entitled to accept the proxy's vote or other action as that of the shareholder making the appointment.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-723 - Shares held by intermediaries and nominees

§1-723. Shares held by intermediaries and nominees

A. A corporation's board of directors may establish a procedure under which a person on whose behalf shares are registered in the name of an intermediary or nominee may elect to be treated by the corporation as the record shareholder by filing with the corporation a beneficial ownership certificate. The extent, terms, conditions, and limitations of this treatment shall be specified in the procedure. To the extent such person is treated under such procedure as having rights or privileges that the record shareholder otherwise would have, the record shareholder shall not have those rights or privileges.

B. The procedure shall specify all of the following information:

(1) The types of intermediaries or nominees to which it applies.

(2) The rights or privileges that the corporation recognizes in a person with respect to whom a beneficial ownership certificate is filed.

(3) The manner in which the procedure is selected, which shall include that the beneficial ownership certificate be signed or assented to by or on behalf of the record shareholder and the person or persons on whose behalf the shares are held.

(4) The information that must be provided when the procedure is selected.

(5) The period for which selection of the procedure is effective.

(6) The requirements for notice to the corporation with respect to the arrangement.

(7) The form and contents of the beneficial ownership certificate.

C. The procedure may specify any other aspects of the rights and duties created by the filing of a beneficial ownership certificate.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-724 - Corporation's acceptance of votes

§1-724. Corporation's acceptance of votes

A. If the name signed on a vote, consent, waiver, or proxy appointment corresponds to the name of a shareholder, the corporation if acting in good faith is entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the shareholder.

B. If the name signed on a vote, consent, waiver, or proxy appointment does not correspond to the name of its shareholder, the corporation if acting in good faith is nevertheless entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the shareholder if any of the following conditions are met:

(1) The shareholder is an entity and the name signed purports to be that of an officer or agent of the entity.

(2) The name signed purports to be that of an administrator, executor, guardian, conservator, curator, tutor or judicially authorized representative of the shareholder and, if the corporation requests, evidence of fiduciary status and authority acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment.

(3) The name signed purports to be that of a receiver or trustee in bankruptcy of the shareholder and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment.

(4) The name signed purports to be that of a pledgee or other person having a security interest in the shares, a beneficial owner, or an attorney-in-fact or representative through mandate or procuration of the shareholder and, if the corporation requests, evidence acceptable to the corporation of the signatory's authority to sign for the shareholder has been presented with respect to the vote, consent, waiver, or proxy appointment.

(5) Two or more persons are the shareholder as co-owners, co-tenants, or fiduciaries and the name signed purports to be the name of at least one of them and the person signing appears to be acting on behalf of all of them.

C. The corporation is entitled to reject a vote, consent, waiver, or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatory's authority to sign for the shareholder.

D. The corporation and its officer or agent who accepts or rejects a vote, consent, waiver, or proxy appointment in good faith and in accordance with the standards of this Section or R.S. 12:1-722(B) are not liable in damages to the shareholder for the consequences of the acceptance or rejection.

E. The corporation's acceptance or rejection of a vote, consent, waiver, or proxy appointment under this Section is conclusive unless a shareholder objects timely to the acceptance or rejection of the item and, if the corporation rejects the objection, proves in a summary proceeding, commenced within ten days after the corporation's notice to the shareholder that it has rejected the objection, that the corporation's acceptance or rejection of the item was incorrect. A shareholder's objection is timely under this Subsection only if the objection is made before the end of the shareholders' meeting at which the acceptance or rejection of the item is given effect or, if the item is relevant to an action taken by shareholders without a meeting in accordance with R.S. 12:1-704, before the corporation incurs a legal obligation in good faith reliance on its acceptance or rejection of the item.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-725 - Quorum and voting requirements for voting groups

§1-725. Quorum and voting requirements for voting groups

A. Shares entitled to vote as a separate voting group may take action on a matter at a meeting only if a quorum of those shares exists with respect to that matter. Unless a provision in the articles of incorporation authorized by R.S. 12:1-727 provides otherwise, a majority of the votes entitled to be cast on the matter by the voting group constitutes a quorum of that voting group for action on that matter.

B. Once a share is represented for any purpose at a meeting, it is deemed present for quorum purposes for the remainder of the meeting and for any adjournment of that meeting unless a new record date is or must be set for that adjourned meeting.

C. If a quorum exists, action on a matter, other than the election of directors, by a voting group is approved if the votes cast within the voting group favoring the action exceed the votes cast opposing the action, unless this Chapter or the articles of incorporation require a greater number of affirmative votes.

D. [Reserved.]

E. The election of directors is governed by R.S. 12:1-728.

F. Whenever a provision of this Chapter provides for voting of classes or series as separate voting groups, the rules provided in R.S. 12:1-1004(C) for amendments of articles of incorporation apply to that provision.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2016, No. 442, §1.



RS 12:1-726 - Action by single and multiple voting groups

§1-726. Action by single and multiple voting groups

A. If the articles of incorporation or this Chapter provide for voting by a single voting group on a matter, action on that matter is taken when voted upon by that voting group as provided in R.S. 12:1-725.

B. If the articles of incorporation or this Chapter provide for voting by two or more voting groups on a matter, action on that matter is taken only when voted upon by each of those voting groups counted separately as provided in R.S. 12:1-725. Action may be taken by one voting group on a matter even though no action is taken by another voting group entitled to vote on the matter.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-727 - Greater quorum or voting requirements

§1-727. Greater quorum or voting requirements

A. The articles of incorporation may provide for a greater voting requirement for shareholders, or voting groups of shareholders, than is provided for by this Chapter. The articles of incorporation may make a quorum requirement for shareholders, or for a voting group of shareholders, greater or lesser than that provided by this Chapter, but the requirement may not be lower than twenty-five percent of the shares entitled to vote on a matter.

B. An amendment to the articles of incorporation that adds, changes, or deletes a quorum or voting requirement must meet the same quorum requirement and be adopted by the same vote and voting groups required to take action under the quorum and voting requirements then in effect or proposed to be adopted, whichever is greater.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2016, No. 442, §1.



RS 12:1-728 - Voting for directors; cumulative voting

§1-728. Voting for directors; cumulative voting

A. Unless otherwise provided in the articles of incorporation, directors are elected by a plurality of the votes cast by the shares entitled to vote in the election at a meeting at which a quorum is present.

B. Shareholders do not have a right to cumulate their votes for directors unless the articles of incorporation so provide.

C. A statement included in the articles of incorporation that shareholders, or a designated group of shareholders, "are entitled to cumulate their votes for directors", or words of similar import, means that the shareholders designated are entitled to multiply the number of votes they are entitled to cast by the number of directors for whom they are entitled to vote and cast the product for a single candidate or distribute the product among two or more candidates.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-729 - Inspectors of election

§1-729. Inspectors of election

A. A public corporation shall, and any other corporation may, appoint one or more inspectors to act at a meeting of shareholders and make a written report of the inspectors' determinations. Each inspector shall take and sign an oath faithfully to execute the duties of inspector with strict impartiality and according to the best of the inspector's ability.

B. The inspectors shall do all of the following:

(1) Ascertain the number of shares outstanding and the voting power of each.

(2) Determine the shares represented at a meeting.

(3) Determine the validity of proxies and ballots.

(4) Count all votes.

(5) Determine the result.

C. An inspector may be an officer or employee of the corporation.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-730 - Voting trusts

SUBPART C. VOTING TRUSTS AND AGREEMENTS

§1-730. Voting trusts

A. One or more shareholders may create a voting trust, conferring on a trustee the right to vote or otherwise act for them, by signing an agreement setting out the provisions of the trust, which may include anything consistent with its purpose, and transferring their shares to the trustee. When a voting trust agreement is signed, the trustee shall prepare a list of the names and addresses of all voting trust beneficial owners, together with the number and class of shares each transferred to the trust, and deliver copies of the list and agreement to the corporation's principal office.

B. A voting trust becomes effective on the date the first shares subject to the trust are registered in the trustee's name.

C. Limits, if any, on the duration of a voting trust shall be as set forth in the voting trust. The duration of a voting trust that became effective before January 1, 2015, may not exceed fifteen years, but may stipulate that it may be extended under the same terms and conditions for an additional period not to exceed ten years from the date of the expiration of the initial term. The limitation imposed by this Subsection on the duration of a voting trust that became effective before January 1, 2015, may be modified or eliminated by unanimous agreement of the parties to the voting trust.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-731 - Voting agreements

§1-731. Voting agreements

A. Two or more shareholders may provide for the manner in which they will vote their shares by signing an agreement for that purpose. A voting agreement created under this Section is not subject to the provisions of R.S. 12:1-730.

B. A voting agreement created under this Section is specifically enforceable.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-732 - Unanimous governance agreements

§1-732. Unanimous governance agreements

A. The term "unanimous governance agreement" means any written agreement, other than the articles of incorporation or bylaws, that satisfies all of the following criteria:

(1) Is approved in one or more writings signed by all persons who are shareholders at the time of the agreement.

(2) Governs the exercise of the corporate powers or the management of the business and affairs of the corporation or the relationship among the shareholders, the directors, and the corporation, or among any of them.

(3) States that it is a unanimous governance agreement or that it is governed by this Section.

B. A unanimous governance agreement is effective among the shareholders and the corporation, and shall be interpreted and enforced among those persons in accordance with the principle of freedom of contract, subject only to the limitations imposed by public policy. A unanimous governance agreement is enforceable among the shareholders and the corporation even though it is inconsistent with one or more other provisions of this Chapter in that it does any of the following:

(1) Eliminates the board of directors or restricts the discretion or powers of the board of directors.

(2) Governs the authorization or making of distributions whether or not in proportion to ownership of shares, subject to the limitations in R.S. 12:1-640.

(3) Establishes who shall be directors or officers of the corporation, or their terms of office or manner of selection or removal.

(4) Governs, in general or in regard to specific matters, the exercise or division of voting power by or between the shareholders and directors or by or among any of them, including use of weighted voting rights or director proxies.

(5) Establishes the terms and conditions of any agreement for the transfer or use of property or the provision of services between the corporation and any shareholder, director, officer, or employee of the corporation or among any of them.

(6) Transfers to one or more shareholders or other persons all or part of the authority to exercise the corporate powers or to manage the business and affairs of the corporation, including the resolution of any issue about which there exists a deadlock among directors or shareholders.

(7) Requires dissolution of the corporation at the request of one or more of the shareholders or upon the occurrence of a specified event or contingency.

(8) Otherwise changes, in a manner not contrary to public policy, the result that would be reached under other provisions of this Chapter.

C.(1) The existence of a unanimous governance agreement shall be noted conspicuously on the front or back of each certificate for outstanding shares. If, at the time of the agreement, the corporation has shares outstanding represented by certificates, the corporation shall recall the outstanding certificates and issue substitute certificates that comply with this Subsection. The failure to note the existence of the agreement on the certificate shall not affect the validity of the agreement or any action taken pursuant to it.

(2) Any purchaser of shares who, at the time of purchase, did not have knowledge of the existence of the agreement shall be entitled to rescission of the purchase. A purchaser shall be deemed to have knowledge of the existence of the agreement if its existence is noted on the certificate for the shares in compliance with this Subsection.

(3) An action to enforce the right of rescission authorized by this Subsection must be commenced within the earlier of ninety days after discovery of the existence of the agreement or two years after the time of purchase of the shares.

D. The provisions of a unanimous governance agreement shall cease to be effective when the corporation becomes a public corporation. If the agreement ceases to be effective for any reason, the board of directors may adopt an amendment to the articles of incorporation or bylaws, without shareholder action, to delete any references to it.

E. A unanimous governance agreement that limits the discretion or powers of the board of directors shall relieve the directors of, and impose upon the person or persons in whom such discretion or powers are vested, liability for acts or omissions imposed by law on directors to the extent that the discretion or powers of the directors are limited by the agreement. A person who is subjected to liability by this Subsection may be held liable only to the extent that a director vested with the same discretion or powers could be held liable, and is entitled to indemnity under R.S. 12:1-850 through 1-859, and to protection against liability under R.S. 12:1-832, to the same extent as a director vested with the same discretion or powers.

F. The existence or performance of a unanimous governance agreement shall not be a ground for imposing personal liability on any shareholder for the acts or debts of the corporation even if the agreement or its performance treats the corporation as if it were a partnership or results in failure to observe the corporate formalities otherwise applicable to the matters governed by the agreement.

G. Incorporators or subscribers for shares may act as shareholders with respect to a unanimous governance agreement if no shares have been issued when the agreement is made.

H. If the shareholders have approved more than one unanimous governance agreement, all of the agreements shall, to the extent reasonable, be construed together as one agreement in which all provisions are given effect. To the extent that conflicting provisions cannot be reconciled through that rule of construction, the more recently-approved provision controls.

I. Except as otherwise provided in the agreement, a unanimous governance agreement shall have all of the following characteristics:

(1) Has an initial term of twenty years.

(2) May be renewed during the initial or any subsequent term for an additional term of up to twenty years after the renewal is approved, by means of one or more written consents to the renewal, signed by all persons who are shareholders at the time of the renewal, and delivered to the corporation in accordance with R.S. 12:1-704(C).

(3) May be amended or terminated during its initial or any subsequent term by means of one or more written consents to the amendment or termination, signed by all persons who are shareholders at the time of the termination or amendment, and delivered to the corporation in accordance with R.S. 12:1-704(C).

(4) Continues in effect even after the expiration of its term, as renewed, until one or more written consents to its termination, signed by the shareholders of at least twenty-five percent of the issued shares of any class are delivered to the corporation in accordance with R.S. 12:1-704(C).

J. The corporation shall send notice of any renewal, amendment, or termination of a unanimous governance agreement to all shareholders within ten days after the effective date of the renewal, amendment, or termination, but the renewal, amendment, or termination is effective even if the notice is not sent.

K. This Section does not affect the enforceability of any agreement among shareholders that is not a unanimous governance agreement as defined in Subsection A of this Section.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-740 - Subpart definitions

SUBPART D. DERIVATIVE PROCEEDINGS

§1-740. Subpart definitions

In this Subpart, the following meanings shall apply:

(1) "Derivative proceeding" means a civil suit in the right of a domestic corporation or, to the extent provided in R.S. 12:1-747, in the right of a foreign corporation.

(2) "Shareholder" means a record shareholder, a beneficial shareholder, and an unrestricted voting trust beneficial owner.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-741 - Standing

§1-741. Standing

A. A shareholder may not commence or maintain a derivative proceeding unless the shareholder satisfies all of the following conditions:

(1) Was a shareholder of the corporation at the time of the act or omission complained of or became a shareholder through transfer by operation of law from one who was a shareholder at that time.

(2) Fairly and adequately represents the interests of the corporation in enforcing the right of the corporation.

B. A shareholder who meets the requirements of Subsection A of this Section may file a derivative proceeding to enforce a right of the corporation, but only after the shareholder satisfies the requirements of R.S. 12:1-742.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-742 - Demand

§1-742. Demand

No shareholder may commence a derivative proceeding until the following conditions are satisfied:

(1) A written demand has been made upon the corporation to take suitable action.

(2) Ninety days have expired from the date the demand was made unless the shareholder has earlier been notified that the demand has been rejected by the corporation or unless irreparable injury to the corporation would result by waiting for the expiration of the ninety-day period.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-742.1 - Petition in derivative proceeding

§1-742.1. Petition in derivative proceeding

The petition in a derivative proceeding shall do all of the following:

(1) Allege that the plaintiff meets the standing requirements of R.S. 12:1-741.

(2) Allege either that the plaintiff made demand upon the corporation at least ninety days before the filing of the petition as required by R.S. 12:1-742 or that the plaintiff made the demand and, for reasons alleged in the petition, the filing of the petition before the expiration of the ninety-day period complies with R.S. 12:1-742.

(3) Join as defendants the corporation and the obligor on the obligation sought to be enforced.

(4) Include a prayer for judgment in favor of the corporation and against the obligor on the obligation sought to be enforced.

(5) Be verified by the affidavit of the plaintiff or his counsel.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-743 - Stay of proceedings

§1-743. Stay of proceedings

If the corporation commences an inquiry into the allegations made in the demand or petition, the court may stay any derivative proceeding for such period as the court deems appropriate.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-744 - Dismissal

§1-744. Dismissal

A. A derivative proceeding shall be dismissed by the court on motion by the corporation if one of the groups specified in Subsection B or Subsection E of this Section has determined in good faith, after conducting a reasonable inquiry upon which its conclusions are based, that the maintenance of the derivative proceeding is not in the best interests of the corporation.

B. Unless a panel is appointed pursuant to Subsection E of this Section, the determination in Subsection A of this Section shall be made by one of the following:

(1) A majority vote of qualified directors present at a meeting of the board of directors if the qualified directors constitute a quorum.

(2) A majority vote of a committee consisting of two or more qualified directors appointed by majority vote of qualified directors present at a meeting of the board of directors, regardless of whether such qualified directors constitute a quorum.

C. If a derivative proceeding is commenced after a determination has been made rejecting a demand by a shareholder, the petition shall allege with particularity facts establishing either of the following:

(1) That a majority of the board of directors did not consist of qualified directors at the time the determination was made.

(2) That the requirements of Subsection A of this Section have not been met.

D. If a majority of the board of directors consisted of qualified directors at the time the determination was made, the plaintiff shall have the burden of proving that the requirements of Subsection A of this Section have not been met; if not, the corporation shall have the burden of proving that the requirements of Subsection A of this Section have been met.

E. Upon motion by the corporation, the court may appoint a panel of one or more individuals to make a determination whether the maintenance of the derivative proceeding is in the best interests of the corporation. In such case, the plaintiff shall have the burden of proving that the requirements of Subsection A of this Section have not been met.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-745 - Discontinuance or settlement

§1-745. Discontinuance or settlement

A. Unless approved unanimously by the shareholders of the corporation, a derivative proceeding may not be discontinued or settled without the court's approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interests of the corporation's shareholders or a class of shareholders, the court shall direct that notice be given to the shareholders affected.

B. This Section does not affect the plaintiff's right under Article 1671 of the Code of Civil Procedure to obtain a judgment of dismissal without prejudice if the application for dismissal is made before any defendant, including the corporation in its capacity as a defendant, makes any appearance of record in the proceeding.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-746 - Payment of expenses

§1-746. Payment of expenses

On termination of the derivative proceeding the court may do any of the following:

(1) Order the corporation to pay the plaintiff's expenses incurred in the proceeding if it finds that the proceeding has resulted in a substantial benefit to the corporation.

(2) Order the plaintiff to pay any defendant's expenses incurred in defending the proceeding if it finds that the proceeding was commenced or maintained without reasonable cause or for an improper purpose.

(3) Order a party to pay an opposing party's expenses incurred because of the filing of a pleading, motion, or other paper, if it finds that the pleading, motion, or other paper was not well-grounded in fact, after reasonable inquiry, or warranted by existing law or a good- faith argument for the extension, modification, or reversal of existing law and was interposed for an improper purpose, such as to harass or cause unnecessary delay or needless increase in the cost of litigation.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-747 - Applicability to foreign corporations

§1-747. Applicability to foreign corporations

In any derivative proceeding in the right of a foreign corporation, the matters covered by this Subpart shall be governed by the laws of the jurisdiction of incorporation of the foreign corporation except for R.S. 12: 1-743, 1-745, and 1-746.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-748 - Shareholder action to appoint receiver

SUBPART E. PROCEEDING TO APPOINT RECEIVER

§1-748. Shareholder action to appoint receiver

A. The district court of the parish in which the registered office of the corporation is located may appoint one or more to be receivers, of and for a corporation in a proceeding by a shareholder where it is established that either of the following conditions exist:

(1) The directors are deadlocked in the management of the corporate affairs, the shareholders are unable to break the deadlock, and irreparable injury to the corporation is threatened or being suffered.

(2) The directors or those in control of the corporation are acting fraudulently and irreparable injury to the corporation is threatened or being suffered.

B.(1) The court may issue injunctions, appoint a temporary receiver with all the powers and duties the court directs, take other action to preserve the corporate assets wherever located, and carry on the business of the corporation until a full hearing is held.

(2) The court shall hold a full hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver.

(3) The court has jurisdiction over the corporation and all of its property, wherever located.

C. The court may appoint an individual or domestic or foreign corporation, authorized to transact business in this state, as a receiver and may require the receiver to post bond, with or without sureties, in an amount the court directs.

D. The court shall describe the powers and duties of the receiver in its appointing order, which may be amended from time to time. Among other powers, a receiver may do any of the following:

(1) Exercise all of the powers of the corporation, through or in place of its board of directors, to the extent necessary to manage the business and affairs of the corporation.

(2) Dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court.

(3) Sue and defend in the receiver's own name as receiver in all courts of this state.

E. [Reserved.]

F. The court from time to time during the receivership may order compensation paid and expense disbursements or reimbursements made to the receiver from the assets of the corporation or proceeds from the sale of its assets.

G. In this Section, "shareholder" means a record shareholder, a beneficial shareholder, and an unrestricted voting trust beneficial owner.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-801 - Requirement for and functions of board of directors

PART 8. DIRECTORS AND OFFICERS

SUBPART A. BOARD OF DIRECTORS

§1-801. Requirement for and functions of board of directors

A. Except as provided in R.S. 12:1-732, each corporation must have a board of directors.

B. All corporate powers shall be exercised by or under the authority of the board of directors of the corporation, and the business and affairs of the corporation shall be managed by or under the direction, and subject to the oversight, of its board of directors, subject to any limitation set forth in the articles of incorporation or in an agreement authorized under R.S. 12:1-732.

C. In the case of a public corporation, the board's oversight responsibilities include attention to all of the following:

(1) Business performance and plans.

(2) Major risks to which the corporation is or may be exposed.

(3) The performance and compensation of senior officers.

(4) Policies and practices to foster the corporation's compliance with law and ethical conduct.

(5) Preparation of the corporation's financial statements.

(6) The effectiveness of the corporation's internal controls.

(7) Arrangements for providing adequate and timely information to directors.

(8) The composition of the board and its committees, taking into account the important role of independent directors.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-802 - Qualifications of directors

§1-802. Qualifications of directors

A. The articles of incorporation or bylaws may prescribe qualifications for directors or for nominees for director.

B. A requirement that is based on a past, current or prospective action, or expression of an opinion, by a nominee or director that could limit the ability of a nominee or director to discharge his or her duties as a director is not a permissible qualification under this Section. Notwithstanding the foregoing, qualifications may include not being or having been subject to specified criminal, civil or regulatory sanctions or not having been removed as a director by judicial action or for cause.

C. A director need not be a resident of this state or a shareholder of the corporation unless the articles of incorporation or bylaws so provide.

D. A qualification for nomination for director adopted before a person's nomination shall apply to such person at the time of nomination. A qualification for nomination for director adopted after a person's nomination shall not apply to such person with respect to such nomination.

E. A qualification for director adopted before the start of a director's term may apply only at the time an individual becomes a director or may apply during a director's term. A qualification adopted during a director's term shall not apply to that director before the end of that term.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2016, No. 442, §1.



RS 12:1-803 - Number and election of directors

§1-803. Number and election of directors

A. A board of directors must consist of one or more individuals. The number of directors shall be fixed by or in accordance with the articles of incorporation or, if not so fixed, shall be the number fixed by or in accordance with the bylaws. If not fixed by or in accordance with the articles or the bylaws, the number of directors shall be the number elected from time to time by the shareholders and, if directors have not been elected by the shareholders, the number of directors shall be the number of directors named as initial directors in the articles of incorporation.

B. The number of directors may be increased or decreased from time to time by amendment to, or in the manner provided in, the articles of incorporation or the bylaws.

C. Directors are elected at the first annual shareholders' meeting and at each annual meeting thereafter unless their terms are staggered under R.S. 12:1-806.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-804 - Election of directors by certain classes of shareholders

§1-804. Election of directors by certain classes of shareholders

If the articles of incorporation authorize dividing the shares into classes, the articles may also authorize the election of all or a specified number of directors by the holders of one or more authorized classes of shares. A class, or classes, of shares entitled to elect one or more directors is a separate voting group for purposes of the election of directors.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-805 - Terms of directors generally

§1-805. Terms of directors generally

A. The terms of the initial directors of a corporation expire at the first shareholders' meeting at which directors are elected.

B. The terms of all other directors expire at the next, or if their terms are staggered in accordance with R.S. 12:1-806, at the applicable second or third, annual shareholders' meeting following their election, except to the extent provided in a bylaw authorized by R.S. 12:1-1022 or a shorter term is specified in the articles of incorporation in the event of a director nominee failing to receive a specified vote for election.

C. A decrease in the number of directors does not shorten an incumbent director's term.

D. The term of a director elected to fill a vacancy expires when the term of that director's predecessor in office would have expired had the vacancy not occurred.

E. Except to the extent otherwise provided in the articles of incorporation or a bylaw authorized by R.S. 12:1-1022, despite the expiration of a director's term, the director continues to serve until the director's successor is elected and qualifies or there is a decrease in the number of directors.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2016, No. 442, §1.



RS 12:1-806 - Staggered terms for directors

§1-806. Staggered terms for directors

The articles of incorporation may provide for staggering the terms of directors by dividing the total number of directors into two or three groups, with each group containing one-half or one-third of the total, as near as may be practicable. In that event, the terms of directors in the first group expire at the first annual shareholders' meeting after their election, the terms of the second group expire at the second annual shareholders' meeting after their election, and the terms of the third group, if any, expire at the third annual shareholders' meeting after their election. At each annual shareholders' meeting held thereafter, directors shall be chosen for a term of two years or three years, as the case may be, to succeed those whose terms expire.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-807 - Resignation of directors

§1-807. Resignation of directors

A. A director may resign at any time by delivering a written resignation to the board of directors, or its chair, or to the secretary of the corporation.

B. A resignation is effective when the resignation is delivered unless the resignation specifies a later effective date or an effective date determined upon the happening of an event or events. A resignation that is conditioned upon failing to receive a specified vote for election as a director may provide that it is irrevocable.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-808 - Removal of directors by shareholders

§1-808. Removal of directors by shareholders

A. The shareholders may remove one or more directors with or without cause unless the articles of incorporation provide that directors may be removed only for cause.

B. If a director is elected by a voting group of shareholders, only the shareholders of that voting group may participate in the vote to remove that director.

C. If cumulative voting is authorized, a director may not be removed if the number of votes sufficient to elect the director under cumulative voting is voted against removal. If cumulative voting is not authorized, a director may be removed only if the number of votes cast to remove is a majority of the number of votes entitled to be cast in an election of directors.

D. A director may be removed by the shareholders only at a meeting called for the purpose of removing the director and the meeting notice must state that the purpose, or one of the purposes, of the meeting is removal of the director.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-809 - §1-809. [Reserved]

§1-809. [Reserved].

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-810 - Vacancy on board

§1-810. Vacancy on board

A. Unless the articles of incorporation or bylaws provide otherwise, if a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors, the vacancy may be filled by one of the following methods:

(1) The shareholders may fill the vacancy.

(2) The board of directors may fill the vacancy.

(3) If the directors remaining in office constitute fewer than a quorum of the board, they may fill the vacancy by the affirmative vote of a majority of all the directors remaining in office.

B. If the vacant office was held by a director elected by a voting group of shareholders, only the holders of shares of that voting group are entitled to vote to fill the vacancy if it is filled by the shareholders, and only the directors elected by that voting group are entitled to fill the vacancy if it is filled by the directors.

C. A vacancy that will occur at a specific later date, by reason of a resignation effective at a later date under R.S. 12:1-807(B) or otherwise, may be filled before the vacancy occurs but the new director may not take office until the vacancy occurs.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-811 - Compensation of directors

§1-811. Compensation of directors

Unless the articles of incorporation or bylaws provide otherwise, the board of directors may fix the compensation of directors.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-812 - Director proxies

§1-812. Director proxies

A. A director may vote by proxy at a meeting of the board of directors or of a committee of the board only if the articles of incorporation so provide.

B. A director may appoint as proxy only another director, and the appointment may be made only by means of a signed writing that is delivered to the person who is presiding at the meeting at which the proxy seeks to cast the absent director's vote. The writing may contain instructions, general or special, concerning the proxy's authority.

C. Except as otherwise provided in the articles of incorporation, a separate appointment of a proxy is required for each meeting, and the proxy's authority under any appointment terminates at the conclusion of the meeting for which the appointment was made.

D. The proxy shall cast the votes of the absent director consistently with any instructions that the proxy receives from the absent director, but otherwise may cast votes on behalf of the absent director in accordance with the proxy's own discretion.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-820 - Meetings

SUBPART B. MEETINGS AND ACTION OF THE BOARD

§1-820. Meetings

A. The board of directors may hold regular or special meetings in or out of this state.

B. Unless the articles of incorporation or bylaws provide otherwise, the board of directors may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may simultaneously hear each other during the meeting. A director participating in a meeting by this means is deemed to be present in person at the meeting.

C. A meeting of the board of directors may be called as provided in the bylaws, and may also be called by the board chair, by the chief executive officer, regardless of the title used by the corporation to designate that officer, or by a majority of the directors.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2016, No. 442, §1.



RS 12:1-821 - Action without meeting

§1-821. Action without meeting

A. Except to the extent that the articles of incorporation or bylaws require that action by the board of directors be taken at a meeting, action required or permitted by this Chapter to be taken by the board of directors may be taken without a meeting if each director signs a consent describing the action to be taken and delivers it to the corporation.

B. Action taken under this Section is the act of the board of directors when one or more consents signed by all the directors are delivered to the corporation. The consent may specify the time at which the action taken thereunder is to be effective. A director's consent may be withdrawn by a revocation signed by the director and delivered to the corporation prior to delivery to the corporation of unrevoked written consents signed by all the directors.

C. A consent signed under this Section has the effect of action taken at a meeting of the board of directors and may be described as such in any document.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-822 - Notice of meeting

§1-822. Notice of meeting

A. Unless the articles of incorporation or bylaws provide otherwise, regular meetings of the board of directors may be held without notice of the date, time, place, or purpose of the meeting.

B. Unless the articles of incorporation or bylaws provide for a longer or shorter period, special meetings of the board of directors must be preceded by at least forty-eight hour notice of the date, time, and place of the meeting. Except as otherwise provided in the articles of incorporation or bylaws, the notice shall describe the purpose or purposes of the special meeting.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-823 - Waiver of notice

§1-823. Waiver of notice

A. A director may waive any notice required by this Subpart, the articles of incorporation, or bylaws before or after the date and time stated in the notice. Except as provided by Subsection B of this Section, the waiver must be in writing, signed by the director entitled to the notice, and filed with the minutes or corporate records.

B. A director's attendance at or participation in a meeting waives any required notice to the director of the meeting unless one of the following occurs:

(1) The director at the beginning of the meeting, or promptly upon arrival, objects to holding the meeting or transacting business at the meeting.

(2) The objection is to the consideration of an item of business outside the scope of the purposes stated in the notice of the meeting and the director objects to the consideration of that item promptly after the item is first raised for consideration at the meeting.

C. A director who objects in accordance with Subsection B of this Section, but who then participates in the meeting or votes in favor of one or more actions at the meeting, does not waive the objection except with respect to those actions at the meeting that the director votes to approve.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-824 - Quorum and voting

§1-824. Quorum and voting

A. Unless the articles of incorporation or bylaws require a greater number or unless otherwise specifically provided in this Chapter, a quorum of a board of directors consists of a majority of the number of directors determined in accordance with R.S. 12:1-803.

B. The articles of incorporation or bylaws may authorize a quorum of a board of directors to consist of no fewer than one-third of the number of directors determined in accordance with R.S. 12:1-803.

C.(1) If a quorum is present when a vote is taken, the affirmative vote of the required majority of directors is the act of the board of directors. The required majority of directors is a majority of the directors present, or the number of directors whose votes are required by the articles of incorporation or bylaws for the board to take the relevant action, whichever number is greater.

(2) If a quorum is present when a meeting is convened, but the quorum is lost through the withdrawal from the meeting of one or more directors, the affirmative vote of the required majority of directors is the act of the board of directors provided that the number of affirmative votes is not fewer than the number that would have been required had the quorum not been lost.

D. A director who is present at a meeting of the board of directors or a committee of the board of directors when corporate action is taken is deemed to have assented to the action taken unless one of the following occurs:

(1) The director objects at the beginning of the meeting, or promptly upon arrival, to holding the meeting or transacting business at the meeting.

(2) The dissent or abstention from the action taken is entered in the minutes of the meeting.

(3) The director delivers written notice of the director's dissent or abstention to the presiding officer of the meeting before its adjournment or to the corporation immediately after adjournment of the meeting. The right of dissent or abstention is not available to a director who votes in favor of the action taken.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-825 - Committees

§1-825. Committees

A. Unless this Chapter, the articles of incorporation, or the bylaws provide otherwise, the board of directors may create one or more committees and appoint one or more members of the board of directors to serve on any such committee. If the board of directors appoints a person who is not a director, that person may serve only in an advisory capacity and shall not be a member of the committee for purposes of any reference by this Chapter to a committee or to one or more members of a committee.

B. Unless this Chapter otherwise provides, the creation of a committee and appointment of members to it must be approved by the greater of the following:

(1) A majority of all the directors in office when the action is taken.

(2) The number of directors required by the articles of incorporation or bylaws to take action under R.S. 12:1-824.

C. R.S. 12:1-820 through 1-824 apply both to committees of the board and to their members.

D. To the extent specified by the board of directors or in the articles of incorporation or bylaws, each committee may exercise the powers of the board of directors under R.S. 12:1-801.

E. A committee may not do any of the following:

(1) Authorize or approve distributions, except according to a formula or method, or within limits, prescribed by the board of directors.

(2) Approve or propose to shareholders action that this Chapter requires be approved by shareholders.

(3) Fill vacancies on the board of directors or, subject to Subsection G of this Section, on any of its committees.

(4) Adopt, amend, or repeal bylaws.

F. The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in R.S. 12:1-830.

G. The board of directors may appoint one or more directors as alternate members of any committee to replace any absent or disqualified member during the member's absence or disqualification. Unless the articles of incorporation or the bylaws or the resolution creating the committee provide otherwise, in the event of the absence or disqualification of a member of a committee, the member or members present at any meeting and not disqualified from voting, unanimously, may appoint another director to act in place of the absent or disqualified member.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-826 - Submission of matters for shareholder vote

§1-826. Submission of matters for shareholder vote

A corporation may agree to submit a matter to a vote of its shareholders even if, after approving the matter, the board of directors determines it no longer recommends the matter.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-830 - Standards of conduct for directors

SUBPART C. DIRECTORS

§1-830. Standards of conduct for directors

A. Each member of the board of directors, when discharging the duties of a director, shall act in good faith and in a manner the director reasonably believes to be in the best interests of the corporation.

B. The members of the board of directors or a committee of the board, when becoming informed in connection with their decision-making function or devoting attention to their oversight function, shall discharge their duties with the care that a person in a like position would reasonably believe appropriate under similar circumstances.

C. In discharging board or committee duties a director shall disclose, or cause to be disclosed, to the other board or committee members information not already known by them but known by the director to be material to the discharge of their decision-making or oversight functions, except that disclosure is not required to the extent that the director reasonably believes that doing so would violate a duty imposed under law, a legally enforceable obligation of confidentiality, or a professional ethics rule.

D. In discharging board or committee duties a director who does not have knowledge that makes reliance unwarranted is entitled to rely on the performance by any of the persons specified in Paragraph (F)(1) or Paragraph (F)(3) of this Section to whom the board may have delegated, formally or informally by course of conduct, the authority or duty to perform one or more of the board's functions that are delegable under applicable law.

E. In discharging board or committee duties a director who does not have knowledge that makes reliance unwarranted is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, prepared or presented by any of the persons specified in Subsection F of this Section.

F. A director is entitled to rely, in accordance with Subsection D or E of this Section, on any of the following:

(1) One or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the functions performed or the information, opinions, reports, or statements provided.

(2) Legal counsel, public accountants, or other persons retained by the corporation as to matters involving skills or expertise the director reasonably believes are matters within the particular person's professional or expert competence or as to which the particular person merits confidence.

(3) A committee of the board of directors of which the director is not a member if the director reasonably believes the committee merits confidence.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-831 - Standards of liability for directors

§1-831. Standards of liability for directors

A. A director shall not be liable to the corporation or its shareholders for any decision to take or not to take action, or any failure to take any action, as a director, unless the party asserting liability in a proceeding establishes both of the following:

(1) No defense interposed by the director based on R.S. 12:1-832, a provision in the articles of incorporation authorized by R.S. 12:1-202(B)(6), the protection afforded by R.S. 12:1-861 for action taken in compliance with R.S. 12:1-862 or R.S. 12:1-863, or the protection afforded by R.S. 12:1-870, precludes liability.

(2) The challenged conduct consisted or was the result of one of the following:

(a) Action not in good faith.

(b) A decision that the director did not reasonably believe to be in the best interests of the corporation, or as to which the director was not informed to an extent the director reasonably believed appropriate in the circumstances.

(c) A lack of objectivity due to the director's familial, financial, or business relationship with, or a lack of independence due to the director's domination or control by, another person having a material interest in the challenged conduct, which relationship or which domination or control could reasonably be expected to have affected the director's judgment respecting the challenged conduct in a manner adverse to the corporation, and after a reasonable expectation to such effect has been established, the director shall not have established that the challenged conduct was reasonably believed by the director to be in the best interests of the corporation.

(d) A sustained failure of the director to devote attention to ongoing oversight of the business and affairs of the corporation, or a failure to devote timely attention, by making, or causing to be made, appropriate inquiry, when particular facts and circumstances of significant concern materialize that would alert a reasonably attentive director to the need therefore.

(e) Receipt of a financial benefit to which the director was not entitled or any other breach of the director's duties to deal fairly with the corporation and its shareholders that is actionable under applicable law.

B.(1) The party seeking to hold the director liable for money damages, shall also have the burden of establishing both of the following:

(a) Harm to the corporation or its shareholders has been suffered.

(b) The harm suffered was proximately caused by the director's challenged conduct.

(2) The party seeking to hold the director liable for other money payment under a legal remedy, such as compensation for the unauthorized use of corporate assets, shall also have whatever persuasion burden may be called for to establish that the payment sought is appropriate in the circumstances.

(3) The party seeking to hold the director liable for other money payment under an equitable remedy, such as profit recovery by or disgorgement to the corporation, shall also have whatever persuasion burden may be called for to establish that the equitable remedy sought is appropriate in the circumstances.

C. Nothing contained in this Section shall be construed to do any of the following:

(1) In any instance where fairness is at issue, such as consideration of the fairness of a transaction to the corporation under R.S. 12:1-861(B)(3), alter the burden of proving the fact or lack of fairness otherwise applicable.

(2) Alter the fact or lack of liability of a director under another provision of this Chapter, such as the provisions governing the consequences of an unlawful distribution under R.S.12:1-833 or a transactional interest under R.S. 12:1-861.

(3) Affect any rights to which the corporation or a shareholder may be entitled under another statute of this state or the United States.

Acts 2014, No. 328, §1, eff. Jan. 1, 2105; Acts 2016, No. 442, §1.



RS 12:1-832 - Protection against monetary liability

§1-832. Protection against monetary liability

A. Except to the extent that the articles of incorporation limit or reject the protection against liability provided by this Section, no director or officer shall be liable to the corporation or its shareholders for money damages for any action taken, or any failure to take action, as a director or officer, except for one of the following:

(1) A breach of the director's or officer's duty of loyalty to the corporation or the shareholders.

(2) An intentional infliction of harm on the corporation or the shareholders.

(3) A violation of R.S. 12:1-833.

(4) An intentional violation of criminal law.

B. The liability of a director or officer for conduct described in Paragraphs (A)(1) through (4) of this Section may not be limited or eliminated, but the corporation may purchase insurance against that liability as provided in R.S. 12:1-857.

C. For purposes of this Section, the duty of loyalty does not include any duty to act with any degree of care in the exercise of the director's or officer's responsibilities to the corporation or its shareholders.

D. A provision in a corporation's articles of incorporation that became effective before January 1, 2015, and that purports to protect a director or officer of the corporation against monetary liability to the corporation or its shareholders, shall not operate as a limitation of the protection against liability provided by this Section except to the extent that it provides less protection against liability than was permitted by the law in effect at the time the provision became effective.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2016, No. 442, §1.



RS 12:1-833 - Directors' liability for unlawful distributions

§1-833. Directors' liability for unlawful distributions

A. A director who votes for or assents to a distribution in excess of what may be authorized and made pursuant to R.S. 12:1-640(A) or 1-1409(A) is personally liable to the corporation for the amount of the distribution that exceeds what could have been distributed without violating R.S. 12:1-640(A) or 1-1409(A) if the party asserting liability establishes that when taking the action the director did not comply with R.S. 12:1-830.

B. A director held liable under Subsection A of this Section for an unlawful distribution is entitled to both of the following:

(1) Contribution from every other director who could be held liable under Subsection A of this Section for the unlawful distribution.

(2) Indemnity from each shareholder, for the pro-rata portion of the amount of the unlawful distribution the shareholder received.

C.(1) A proceeding to enforce the liability of a director under Subsection A of this Section is barred unless it is commenced within two years after the relevant one of the following dates:

(a) The date on which the effect of the distribution was measured under R.S.12:1-640(E) or (G).

(b) The date as of which the violation of R.S. 12:1-640(A) occurred as the consequence of disregard of a restriction in the articles of incorporation.

(c) The date on which the distribution of assets to shareholders under R.S. 12:1-1409(A) was made.

(2) A proceeding to enforce contribution or indemnity under Subsection B of this Section is barred unless it is commenced within one year after the liability of the claimant has been finally adjudicated under Subsection A of this Section.

D. The time limits provided in Subsection C of this Section are peremptive.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2016, No. 442, §1.



RS 12:1-840 - Officers

SUBPART D. OFFICERS

§1-840. Officers

A. A corporation shall have a secretary and such other officers as described in its bylaws or appointed by the board of directors in a manner not inconsistent with any bylaws.

B. The board of directors may elect individuals to fill one or more offices of the corporation. An officer may appoint one or more officers if authorized by the bylaws or the board of directors.

C. The secretary shall have the authority and responsibility for preparing the minutes of the directors' and shareholders' meetings and for maintaining and authenticating the records of the corporation required to be kept under R.S. 12:1-1601(A) and 1-1601(E).

D. The same individual may simultaneously hold more than one office in a corporation.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-841 - Functions of officers

§1-841. Functions of officers

In addition to the secretary's authority under R.S. 12:1-840, each officer has the authority and shall perform the functions set forth in the bylaws or, to the extent consistent with any bylaws, the authority and functions prescribed by the board of directors or by direction of an officer authorized by the board of directors to prescribe the authority and functions of other officers.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-842 - Standards of conduct for officers

§1-842. Standards of conduct for officers

A. An officer, when performing in such capacity, has the duty to act in all of the following manners:

(1) In good faith.

(2) With the care that a person in a like position would reasonably exercise under similar circumstances.

(3) In a manner the officer reasonably believes to be in the best interests of the corporation.

B. [Reserved.]

C. In discharging his or her duties, an officer who does not have knowledge that makes reliance unwarranted is entitled to rely on any of the following:

(1) The performance of properly delegated responsibilities by one or more employees of the corporation whom the officer reasonably believes to be reliable and competent in performing the responsibilities delegated.

(2) Information, opinions, reports or statements, including financial statements and other financial data, prepared or presented by one or more employees of the corporation whom the officer reasonably believes to be reliable and competent in the matters presented or by legal counsel, public accountants, or other persons retained by the corporation as to matters involving skills or expertise the officer reasonably believes are matters within the particular person's professional or expert competence or as to which the particular person merits confidence.

D. An officer shall not be liable to the corporation or its shareholders for any decision to take or not to take action, or any failure to take any action, as an officer, if the duties of the office are performed in compliance with this Section. Whether an officer who does not comply with this Section shall have liability will depend in such instance on applicable law, including those principles of R.S. 12:1-831 that have relevance.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2016, No. 442, §1.



RS 12:1-843 - Resignation and removal of officers

§1-843. Resignation and removal of officers

A. An officer may resign at any time by delivering notice to the corporation. A resignation is effective when the notice is effective unless the notice specifies a later effective time. If a resignation is made effective at a later time and the board or the appointing officer accepts the future effective time, the board or the appointing officer may fill the pending vacancy before the effective time if the board or the appointing officer provides that the successor does not take office until the effective time.

B. An officer may be removed at any time with or without cause by any of the following:

(1) The board of directors.

(2) The appointing officer, unless the bylaws or the board of directors provide otherwise.

(3) Any other officer if authorized by the bylaws or the board of directors.

C. In this Section, "appointing officer" means the officer, including any successor to that officer, who appointed the officer resigning or being removed.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-844 - Contract rights of officers

§1-844. Contract rights of officers

A. The appointment of an officer does not itself create contract rights.

B. An officer's removal does not affect the officer's contract rights, if any, with the corporation. An officer's resignation does not affect the corporation's contract rights, if any, with the officer.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-850 - Subpart definitions

SUBPART E. INDEMNIFICATION AND ADVANCE

FOR EXPENSES

§1-850. Subpart definitions

In this Subpart, the following meanings shall apply:

(1) "Corporation" includes any domestic or foreign predecessor entity of a corporation in a merger.

(2) "Director" or "officer" means an individual who is or was a director or officer, respectively, of a corporation or who, while a director or officer of the corporation, is or was serving at the corporation's request as a director, officer, manager, partner, trustee, employee, or agent of another entity or employee benefit plan. A director or officer is considered to be serving an employee benefit plan at the corporation's request if the individual's duties to the corporation also impose duties on, or otherwise involve services by, the individual to the plan or to participants in or beneficiaries of the plan. "Director" or "officer" includes, unless the context requires otherwise, the estate or personal representative of a director or officer.

(3) "Liability" means the obligation to pay a judgment, settlement, penalty, fine, including an excise tax assessed with respect to an employee benefit plan, or reasonable expenses incurred with respect to a proceeding.

(4) "Official capacity" means, when used with respect to a director, the office of director in a corporation. "Official capacity" means, when used with respect to an officer, as contemplated in R.S. 12: 1-856, the office in a corporation held by the officer. "Official capacity" does not include service for any other domestic or foreign corporation or any partnership, joint venture, trust, employee benefit plan, or other entity.

(5) "Party" means an individual who was, is, or is threatened to be made, a defendant or respondent in a proceeding.

(6) "Proceeding" means any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, arbitrative, or investigative and whether formal or informal.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-851 - Permissible indemnification

§1-851. Permissible indemnification

A. Except as otherwise provided in this Section, a corporation may indemnify an individual who is a party to a proceeding because the individual is a director against liability incurred in the proceeding if the requirements of Paragraph (1) or (2) of this Subsection are met:

(1) The director satisfied the requirements of Subparagraphs (a) and (b) and, if applicable, Subparagraph (c) of this Paragraph:

(a) The director conducted himself or herself in good faith.

(b) The director reasonably believed the relevant one of the following:

(i) In the case of conduct in an official capacity, that his or her conduct was in the best interests of the corporation.

(ii) In all other cases, that the director's conduct was at least not opposed to the best interests of the corporation.

(c) In the case of any criminal proceeding, the director had no reasonable cause to believe his or her conduct was unlawful.

(2) The director engaged in conduct for which broader indemnification has been made permissible or obligatory under a provision of the articles of incorporation, as authorized by R.S. 12:1-202(B)(5), for which liability has been eliminated under R.S. 12:1-832.

B. A director's conduct with respect to an employee benefit plan for a purpose the director reasonably believed to be in the interests of the participants in, and the beneficiaries of, the plan is conduct that satisfies the requirement of Item (A)(1)(a)(ii) of this Section.

C. The termination of a proceeding by judgment, order, settlement, or conviction, or upon a plea of nolo contendere or its equivalent, is not, of itself, determinative that the director did not meet the relevant standard of conduct described in this Section.

D. Unless ordered by a court under R.S. 12:1-854(A)(3), a corporation may not indemnify a director in connection with either of the following:

(1) A proceeding by or in the right of the corporation, except for expenses incurred in connection with the proceeding if it is determined that the director has met the relevant standard of conduct under Subsection A of this Section.

(2) Any proceeding with respect to conduct for which the director was adjudged liable on the basis of receiving a financial benefit to which he or she was not entitled, whether or not involving action in the director's official capacity.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2016, No. 442, §1.



RS 12:1-852 - Mandatory indemnification

§1-852. Mandatory indemnification

A corporation shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which the director was a party because he or she was a director of the corporation against expenses incurred by the director in connection with the proceeding.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-853 - Advance for expenses

§1-853. Advance for expenses

A. A corporation may, before final disposition of a proceeding, advance funds to pay for or reimburse expenses incurred in connection with the proceeding by an individual who is a party to the proceeding because that individual is a member of the board of directors if the director delivers to the corporation both of the following:

(1) A written affirmation of the director's good faith belief that the relevant standard of conduct described in R.S. 12:1-851 has been met by the director or that the proceeding involves conduct for which liability has been eliminated under R.S. 12: 1-832.

(2) A written undertaking of the director to repay any funds advanced if the director is not entitled to mandatory indemnification under R.S. 12:1-852 and it is ultimately determined under R.S. 12:1-854 or 1-855 that the director has not met the relevant standard of conduct described in R.S. 12:1-851.

B. The undertaking required by Paragraph (A)(2) of this Section must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to the financial ability of the director to make repayment.

C. Authorizations under this Section shall be made by one of the following:

(1) By the board of directors in either of the following manners:

(a) If there are two or more qualified directors, by a majority vote of all the qualified directors, a majority of whom shall for such purpose constitute a quorum, or by a majority of the members of a committee of two or more qualified directors appointed by such a vote.

(b) If there are fewer than two qualified directors, by the vote necessary for action by the board in accordance with R.S. 12:1-824(C), in which authorization directors who are not qualified directors may participate.

(2) By the shareholders, except that shares owned by or voted under the control of a director who at the time is not a qualified director may not be voted on the authorization.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-854 - Court-ordered indemnification and advance for expenses

§1-854. Court-ordered indemnification and advance for expenses

A. A director who is a party to a proceeding because he or she is a director may petition the court conducting the proceeding for indemnification or an advance for expenses or, if the indemnification or advance for expenses is beyond the scope of the proceeding or of the jurisdiction of the court or other forum for the proceeding, may petition another court of competent jurisdiction. After ordering any notice it considers necessary, the court shall hear the petition by summary proceeding and shall, if it makes the required determination, order one of the following:

(1) Indemnification if the court determines that the director is entitled to mandatory indemnification under R.S. 12:1-852.

(2) Indemnification or advance for expenses if the court determines that the director is entitled to indemnification or advance for expenses pursuant to a provision authorized by R.S. 12:1-858(A).

(3) Indemnification or advance for expenses if the court determines, in view of all the relevant circumstances, that it is fair and reasonable for the corporation to provide the ordered indemnification or advance for expenses, even though the director did not meet the relevant standard of conduct set forth in R.S. 12:1-851(A), failed to comply with R.S. 12:1-853, or was adjudged liable in a proceeding referred to in R.S. 12:1-851(D)(1) or (D)(2). If the director was adjudged liable in a proceeding referred to in R.S. 12:1-851(D)(1) or (D)(2), indemnification shall be limited to expenses incurred in connection with the proceeding.

B. If the court determines that the director is entitled to indemnification under Paragraph (A)(1) of this Section or to indemnification or advance for expenses under Paragraph (A)(2) of this Section, it shall also order the corporation to pay the director's expenses incurred in connection with obtaining court-ordered indemnification or advance for expenses. If the court determines that the director is entitled to indemnification or advance for expenses under Paragraph (A)(3) of this Section, it may also order the corporation to pay the director's expenses to obtain court-ordered indemnification or advance for expenses.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2016, No. 442, §1.



RS 12:1-855 - Determination and authorization of indemnification

§1-855. Determination and authorization of indemnification

A. A corporation may not indemnify a director under R.S. 12:1-851 unless authorized for a specific proceeding after a determination has been made that indemnification is permissible because the director has met the relevant standard of conduct set forth in R.S. 12:1-851.

B. The determination shall be made by one of the following:

(1) If there are two or more qualified directors, by the board of directors by a majority vote of all the qualified directors, a majority of whom shall for such purpose constitute a quorum, or by a majority of the members of a committee of two or more qualified directors appointed by such a vote.

(2) By special legal counsel selected using either of the following means:

(a) Selected in the manner prescribed in Paragraph (B)(1) of this Section.

(b) If there are fewer than two qualified directors, selected by the board of directors, in which selection directors who are not qualified directors may participate.

(3) By the shareholders, except that shares owned by or voted under the control of a director who at the time is not a qualified director may not be voted on the determination.

C. Authorization of indemnification shall be made in the same manner as the determination that indemnification is permissible except that if there are fewer than two qualified directors, or if the determination is made by special legal counsel, authorization of indemnification shall be made by those entitled to select special legal counsel under Subparagraph (B)(2)(b) of this Section.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-856 - Indemnification of officers

§1-856. Indemnification of officers

A. A corporation may indemnify and advance expenses under this Subpart to an officer of the corporation who is a party to a proceeding because he or she is an officer of the corporation to the same extent as a director and, if he or she is an officer but not a director, to such further extent as may be provided by the articles of incorporation, the bylaws, a resolution of the board of directors, or contract except for either of the following:

(1) Liability in connection with a proceeding by or in the right of the corporation other than for expenses incurred in connection with the proceeding.

(2) Liability arising out of conduct that constitutes any of the following:

(a) A breach of the officer's duty of loyalty to the corporation or its shareholders.

(b) An intentional infliction of harm on the corporation or the shareholders.

(c) An intentional violation of criminal law.

B. [Reserved.]

C. An officer of a corporation is entitled to mandatory indemnification under R.S. 12:1-852, and may apply to a court under R.S. 12:1-854 for indemnification or an advance for expenses, in each case to the same extent to which a director may be entitled to indemnification or advance for expenses under those provisions.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-857 - Insurance

§1-857. Insurance

A corporation may purchase and maintain insurance on behalf of an individual who is a director or officer of the corporation, or who, while a director or officer of the corporation, serves at the corporation's request as a director, officer, partner, trustee, employee, or agent of another domestic or foreign corporation, partnership, joint venture, trust, employee benefit plan, or other entity, against liability asserted against or incurred by the individual in that capacity or arising from his or her status as a director or officer, whether or not the individual could be protected against the same liability under R.S. 12:1-832 and whether or not the corporation would have power to indemnify or advance expenses to the individual against the same liability under this Subpart.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-858 - Variation by corporate action; application of Subpart

§1-858. Variation by corporate action; application of Subpart

A. A corporation may, by a provision in its articles of incorporation or bylaws or in a resolution adopted or a contract approved by its board of directors or shareholders, obligate itself in advance of the act or omission giving rise to a proceeding to provide indemnification in accordance with R.S. 12:1-851 or advance funds to pay for or reimburse expenses in accordance with R.S. 12:1-853. Any such obligatory provision shall be deemed to satisfy the requirements for authorization referred to in R.S. 12:1-853(C) and 1-855(C). Any such provision that obligates the corporation to provide indemnification to the fullest extent permitted by law shall be deemed to obligate the corporation to advance funds to pay for or reimburse expenses in accordance with R.S. 12:1-853 to the fullest extent permitted by law, unless the provision specifically provides otherwise.

B. A right of indemnification or to advances for expenses created by this Subpart or under Subsection A of this Section and in effect at the time of an act or omission shall not be eliminated or impaired with respect to such act or omission by an amendment of the articles of incorporation or bylaws or a resolution of the directors or shareholders, adopted after the occurrence of such act or omission, unless, in the case of a right created under Subsection A of this Section, the provision creating such right and in effect at the time of such act or omission explicitly authorizes such elimination or impairment after such act or omission has occurred.

C. Any provision pursuant to Subsection A of this Section shall not obligate the corporation to indemnify or advance expenses to a director of a predecessor of the corporation, pertaining to conduct with respect to the predecessor, unless otherwise specifically provided. Any provision for indemnification or advance for expenses in the articles of incorporation, bylaws, or a resolution of the board of directors or shareholders of a predecessor of the corporation in a merger or in a contract to which the predecessor is a party, existing at the time the merger takes effect, shall be governed by R.S. 12:1-1107(A)(4).

D. A corporation may, by a provision in its articles of incorporation, limit any of the rights to indemnification or advance for expenses created by or pursuant to this Subpart.

E. This Subpart does not limit a corporation's power to pay or reimburse expenses incurred by a director or an officer in connection with appearing as a witness in a proceeding at a time when he or she is not a party.

F. This Subpart does not limit a corporation's power to indemnify, advance expenses to, or provide or maintain insurance on behalf of an employee or agent.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-859 - Exclusivity of Subpart

§1-859. Exclusivity of Subpart

A corporation may provide indemnification or advance expenses to a director or an officer only as permitted by this Subpart.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-860 - Subpart definitions

SUBPART F. DIRECTORS' CONFLICTING INTEREST TRANSACTIONS

§1-860. Subpart definitions

In this Subpart, the following meanings shall apply:

(1) "Control", including the term "controlled by", means either of the following:

(a) Having the power, directly or indirectly, to elect or remove a majority of the members of the board of directors or other governing body of an entity, whether through the ownership of voting shares or interests, by contract, or otherwise.

(b) Being subject to a majority of the risk of loss from the entity's activities or entitled to receive a majority of the entity's residual returns.

(2) "Director's conflicting interest transaction" means any of the following:

(a) A transaction effected or proposed to be effected by the corporation, or by an entity controlled by the corporation, to which, at the relevant time, the director is a party.

(b) A transaction effected or proposed to be effected by the corporation, or by an entity controlled by the corporation, respecting which, at the relevant time, the director had knowledge and a material financial interest known to the director.

(c) A transaction effected or proposed to be effected by the corporation, or by an entity controlled by the corporation, respecting which, at the relevant time, the director knew that a related person was a party or had a material financial interest.

(3) "Fair to the corporation" means, for purposes of R.S. 12:1-861(B)(3), that the transaction as a whole was beneficial to the corporation, taking into appropriate account whether it was fair in terms of the director's dealings with the corporation, and comparable to what might have been obtainable in an arm's length transaction, given the consideration paid or received by the corporation.

(4) "Material financial interest" means a financial interest in a transaction that would reasonably be expected to impair the objectivity of the director's judgment when participating in action on the authorization of the transaction.

(5) "Related person" means, at the relevant time, any of the following:

(a) The individual's spouse.

(b) A child, stepchild, grandchild, parent, stepparent, grandparent, sibling, stepsibling, half sibling, aunt, uncle, niece or nephew, or spouse of any thereof, of the individual or of the individual's spouse.

(c) A natural person living in the same home as the individual.

(d) An entity, other than the corporation or an entity controlled by the corporation, controlled by the individual or any person specified above in this Paragraph.

(e) A domestic or foreign business or nonprofit corporation, other than the corporation or an entity controlled by the corporation, of which the individual is a director, a domestic or foreign unincorporated entity of which the individual is a general partner or a member of the governing body, or a domestic or foreign individual, trust, or estate for whom or of which the individual is a trustee, guardian, personal representative, or like fiduciary.

(f) A person that is, or an entity that is controlled by, an employer of the individual.

(g) A person with whom the individual has a material relationship.

(6) "Relevant time" means the time at which directors' action respecting the transaction is taken in compliance with R.S. 12:1-862, or if the transaction is not brought before the board of directors of the corporation or its committee for action under R.S. 12:1-862, at the time the corporation, or an entity controlled by the corporation, becomes legally obligated to consummate the transaction.

(7) "Required disclosure" means disclosure of the existence and nature of the director's conflicting interest, and all facts known to the director respecting the subject matter of the transaction that a director free of such conflicting interest would reasonably believe to be material in deciding whether to proceed with the transaction.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2016, No. 442, §1.



RS 12:1-861 - Judicial action

§1-861. Judicial action

A. A transaction effected or proposed to be effected by the corporation, or by an entity controlled by the corporation, may not be the subject of any form of relief, or give rise to an award of damages or other sanctions against a director of the corporation, in a proceeding by a shareholder or by or in the right of the corporation, on the ground that the director has an interest respecting the transaction, if it is not a director's conflicting interest transaction.

B. A director's conflicting interest transaction may not be the subject of equitable relief, or give rise to an award of damages or other sanctions against a director of the corporation, in a proceeding by a shareholder or by or in the right of the corporation, on the ground that the director has an interest respecting the transaction, if any of the following conditions are satisfied:

(1) Directors' action respecting the transaction was taken in compliance with R.S. 12:1-862 at any time.

(2) Shareholders' action respecting the transaction was taken in compliance with R.S. 12: 1-863 at any time.

(3) The transaction, judged according to the circumstances at the relevant time, is established to have been fair to the corporation.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-862 - Directors' action

§1-862. Directors' action

A. Directors' action respecting a director's conflicting interest transaction is effective for purposes of R.S. 12:1-861(B)(l) if the transaction has been authorized by the affirmative vote of a majority, but no fewer than two, of the qualified directors who voted on the transaction, after required disclosure by the conflicted director of information not already known by such qualified directors, or after modified disclosure in compliance with Subsection B of this Section, provided that both of the following criteria are satisfied:

(1) The qualified directors have deliberated and voted outside the presence of and without the participation by any other director.

(2) Where the action has been taken by a committee, all members of the committee were qualified directors, and either the committee was composed of all the qualified directors on the board of directors or the members of the committee were appointed by the affirmative vote of a majority of the qualified directors on the board.

B. Notwithstanding Subsection A of this Section, when a transaction is a director's conflicting interest transaction only because a related person described in R.S. 12: 1-860(5)(e), (f), or (g) is a party to or has a material financial interest in the transaction, the conflicted director is not obligated to make required disclosure to the extent that the director reasonably believes that doing so would violate a duty imposed under law, a legally enforceable obligation of confidentiality, or a professional ethics rule, provided that the conflicted director discloses to the qualified directors voting on the transaction all of the following:

(1) All information required to be disclosed that is not so violative.

(2) The existence and nature of the director's conflicting interest.

(3) The nature of the conflicted director's duty not to disclose the confidential information.

C. A majority, but no fewer than two, of all the qualified directors on the board of directors, or on the committee, constitutes a quorum for purposes of action that complies with this Section.

D. Where directors' action under this Section does not satisfy a quorum or voting requirement applicable to the authorization of the transaction by reason of the articles of incorporation, the bylaws, or a provision of law, independent action to satisfy those authorization requirements must be taken by the board of directors or a committee, in which action directors who are not qualified directors may participate.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-863 - Shareholders' action

§1-863. Shareholders' action

A. Shareholders' action respecting a director's conflicting interest transaction is effective for purposes of R.S. 12:1-861(B)(2) if a majority of the votes cast by the holders of all qualified shares are in favor of the transaction after notice to shareholders describing the action to be taken respecting the transaction, provision to the corporation of the information referred to in Subsection B of this Section, and communication to the shareholders entitled to vote on the transaction of the information that is the subject of required disclosure, to the extent the information is not known by them.

B. A director who has a conflicting interest respecting the transaction shall, before the shareholders' vote, inform the secretary or other officer or agent of the corporation authorized to tabulate votes, in writing, of the number of shares that the director knows are not qualified shares under Subsection C of this Section, and the identity of the holders of those shares.

C.(1) For purposes of this Section, "holder" means and "held by" refers to shares held by a record shareholder, a beneficial shareholder, and an unrestricted voting trust beneficial shareholder.

(2) For the purposes of this Section, "qualified shares" means all shares entitled to be voted with respect to the transaction except for shares that the secretary or other officer or agent of the corporation authorized to tabulate votes either knows or, under Subsection B of this Section, is notified are held by a director who has a conflicting interest respecting the transaction or a related person of the director, excluding a person described in R.S. 12:1-860(5)(f).

D. A majority of the votes entitled to be cast by the holders of all qualified shares constitutes a quorum for purposes of compliance with this Section. Subject to the provisions of Subsection E of this Section, shareholders' action that otherwise complies with this Section is not affected by the presence of holders, or by the voting, of shares that are not qualified shares.

E. If a shareholders' vote does not comply with Subsection A of this Section solely because of a director's failure to comply with Subsection B of this Section, and if the director establishes that the failure was not intended to influence and did not in fact determine the outcome of the vote, the court may take such action respecting the transaction and the director, and may give such effect, if any, to the shareholders' vote, as the court considers appropriate in the circumstances.

F. Where shareholders' action under this Section does not satisfy a quorum or voting requirement applicable to the authorization of the transaction by reason of the articles of incorporation, the bylaws or a provision of law, independent action to satisfy those authorization requirements must be taken by the shareholders, in which action shares that are not qualified shares may participate.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-870 - Business opportunities

SUBPART G. BUSINESS OPPORTUNITIES

§1-870. Business opportunities

A. If a director or officer or related person of either pursues or takes advantage, directly or indirectly, of a business opportunity, that action may not be the subject of any form of relief, or give rise to an award of damages or other sanctions against the director, officer or related person, in a proceeding by or in the right of the corporation on the ground that such opportunity should have first been offered to the corporation, if the requirements of Paragraph (1) or (2) of this Subsection are satisfied:

(1) Before the director, officer or related person becomes legally obligated respecting the opportunity, the director or officer brings it to the attention of the corporation and either of the following occurs:

(a) Action by qualified directors disclaiming the corporation's interest in the opportunity is taken in compliance with the same procedures set forth in R.S. 12:1-862.

(b) Shareholders' action disclaiming the corporation's interest in the opportunity is taken in compliance with the procedures set forth in R.S. 12:1-863, as if the decision being made concerned a director's conflicting interest transaction.

(2) The duty to offer the corporation the particular business opportunity has been limited or eliminated pursuant to a provision of the articles of incorporation adopted, and in the case of officers and their related persons made effective by action of qualified directors, in accordance with R.S. 12:1-202(B)(6).

B. In any proceeding seeking equitable relief or other remedies based upon an alleged improper taking advantage of a business opportunity by a director, the fact that the director did not employ the procedure described in Subsection A of this Section before taking advantage of the opportunity shall not create an inference that the opportunity should have been first presented to the corporation or alter the burden of proof otherwise applicable to establish that the director breached a duty to the corporation in the circumstances.

C. For purposes of this Section, the term "required disclosure" as used in R.S. 12:1-862 and R.S. 12:1-863 means prior disclosure to those acting on behalf of the corporation of all material facts concerning the business opportunity that are then known to the director or officer.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2016, No. 442, §1.



RS 12:1-901 - Excluded transactions

PART 9. DOMESTICATION AND CONVERSION

SUBPART A. PRELIMINARY PROVISIONS

§1-901. Excluded transactions

A. This Part may not be used to effect a transaction that causes an eligible entity or domestic or foreign corporation to hold any right, privilege, license, or franchise under the laws of this state that it is ineligible to hold.

B. Property received through a conditional donation, grant, or devise, or held in trust or for charitable purposes pursuant to the laws of this state by a party to a transaction under this Part shall not be diverted by that transaction from the objects for which it was donated, granted, or devised, except to the extent authorized by a court judgment based upon principles of cy pres or approximation.

C. A person who is a member, interest holder, or an affiliate of an eligible entity with a charitable purpose may not receive a direct or indirect financial benefit in connection with a transaction under this Part to which the eligible entity is a party unless the person is itself an eligible entity with a charitable purpose. This Subsection does not apply to the receipt of reasonable compensation for services rendered.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-902 - Required approvals [Reserved.]

§1-902. Required approvals

[Reserved.]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-920 - Domestication

SUBPART B. DOMESTICATION

§1-920. Domestication

A. A foreign business corporation may become a domestic business corporation only if the domestication is permitted by the organic law of the foreign corporation.

B. A domestic business corporation may become a foreign business corporation if the domestication is permitted by the laws of the foreign jurisdiction. Regardless of whether the laws of the foreign jurisdiction require the adoption of a plan of domestication, the domestication shall be approved by the adoption by the corporation of a plan of domestication in the manner provided in this Subpart.

C. The plan of domestication must include all of the following:

(1) A statement of the jurisdiction in which the corporation is to be domesticated.

(2) The terms and conditions of the domestication.

(3) The manner and basis of reclassifying the shares of the corporation following its domestication into shares or other securities, obligations, rights to acquire shares or other securities, or into cash, other property, or any combination of the foregoing.

(4) Any desired amendments to the articles of incorporation of the corporation following its domestication.

D. The plan of domestication may also include a provision that the plan may be amended prior to filing the document required by the laws of this state or the other jurisdiction to consummate the domestication, except that subsequent to approval of the plan by the shareholders the plan may not be amended to change any of the following:

(1) The amount or kind of shares or other securities, obligations, rights to acquire shares or other securities, or the cash or other property to be received by the shareholders under the plan.

(2) The articles of incorporation as they will be in effect immediately following the domestication, except for changes permitted by R.S. 12:1-1005 or by comparable provisions of the laws of the other jurisdiction.

(3) Any of the other terms or conditions of the plan if the change would adversely affect any of the shareholders in any material respect.

E. Terms of a plan of domestication may be made dependent upon facts objectively ascertainable outside the plan in accordance with R.S. 12:1-120(L).

F. If any debt security, note, or similar evidence of indebtedness for money borrowed, whether secured or unsecured, or a contract of any kind, issued, incurred, or signed by a domestic business corporation before January 1, 2015, contains a provision applying to a merger of the corporation and the document does not refer to a domestication of the corporation, the provision shall be deemed to apply to a domestication of the corporation until such time as the provision is amended subsequent to that date.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-921 - Action on a plan of domestication

§1-921. Action on a plan of domestication

In the case of a domestication of a domestic business corporation in a foreign jurisdiction, all of the following shall apply:

(1) The plan of domestication must be adopted by the board of directors.

(2) After adopting the plan of domestication, the board of directors must submit the plan to the shareholders for their approval. The board of directors must also transmit to the shareholders a recommendation that the shareholders approve the plan, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation or R.S. 12:1-826 applies. If either the board of director makes such a determination or R.S. 12:1-826 applies, the board of directors must transmit to the shareholders the basis for so proceeding.

(3) The board of directors may condition its submission of the plan of domestication to the shareholders on any basis.

(4) If the approval of the shareholders is to be given at a meeting, the corporation must notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the plan of domestication is to be submitted for approval. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the plan and must contain or be accompanied by a copy or summary of the plan. The notice shall include or be accompanied by a copy of the articles of incorporation as they will be in effect immediately after the domestication.

(5) Unless the articles of incorporation, or the board of directors acting pursuant to Paragraph (3) of this Section, requires a greater vote, approval of the plan of domestication requires the approval of at least a majority of the votes entitled to be cast on the plan, and, if any class or series of shares is entitled to vote as a separate group on the plan, the approval of each such separate voting group by at least a majority of the votes entitled to be cast on the domestication by that voting group.

(6) Subject to Paragraph (7) of this Section, separate voting by voting groups is required by each class or series of shares that are any of the following:

(a) To be reclassified under the plan of domestication into other securities, obligations, rights to acquire shares or other securities, or into cash, other property, or any combination of the foregoing.

(b) Entitled to vote as a separate group on a provision of the plan that, if contained in a proposed amendment to articles of incorporation, would require action by separate voting groups under R.S. 12: 1-1004.

(c) Entitled under the articles of incorporation to vote as a voting group to approve an amendment of the articles.

(7) The articles of incorporation may expressly limit or eliminate the separate voting rights provided for in Subparagraph (6)(a) of this Section.

(8) If any provision of the articles of incorporation, bylaws or an agreement to which any of the directors or shareholders are parties, adopted or entered into before January 1, 2015, applies to a merger of the corporation and that document does not refer to a domestication of the corporation, the provision shall be deemed to apply to a domestication of the corporation until such time as the provision is amended subsequent to that date.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-922 - Articles of domestication

§1-922. Articles of domestication

A. After the domestication of a foreign business corporation has been authorized as required by the laws of the foreign jurisdiction, articles of domestication shall be signed by any officer or other duly authorized representative. The articles shall set forth all of the following:

(1) The name of the corporation immediately before the filing of the articles of domestication and, if that name is unavailable for use in this state or the corporation desires to change its name in connection with the domestication, a name that satisfies the requirements of R.S. 12:1-401.

(2) The jurisdiction of incorporation of the corporation immediately before the filing of the articles of domestication and the date the corporation was incorporated in that jurisdiction.

(3) A statement that the domestication of the corporation in this state was duly authorized as required by the laws of the jurisdiction in which the corporation was incorporated immediately before its domestication in this state.

B. The articles of domestication shall either contain all of the provisions that R.S. 12:1-202(A) requires to be set forth in articles of incorporation and any other desired provisions that R.S. 12:1-202(B) permits to be included in articles of incorporation, or shall have attached articles of incorporation. In either case, provisions that would not be required to be included in restated articles of incorporation may be omitted.

C. The articles of domestication shall be delivered to the secretary of state for filing, and shall take effect at the effective time provided in R.S. 12:1-123.

D. If the foreign corporation is authorized to transact business in this state under Chapter 3 of Title 12, its certificate of authority shall be cancelled automatically on the effective date of its domestication.

E. Within thirty days after the date that articles of domestication take effect, a duplicate original or certified copy of the articles shall be filed in the conveyance records of each parish in this state in which the corporation owns immovable property.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-923 - Surrender of charter upon domestication

§1-923. Surrender of charter upon domestication

A. Whenever a domestic business corporation has adopted and approved, in the manner required by this Subpart, a plan of domestication providing for the corporation to be domesticated in a foreign jurisdiction, articles of charter surrender shall be signed on behalf of the corporation by any officer or other duly authorized representative. The articles of charter surrender shall set forth all of the following:

(1) The name of the corporation.

(2) A statement that the articles of charter surrender are being filed in connection with the domestication of the corporation in a foreign jurisdiction.

(3) A statement that the domestication was duly approved by the shareholders and, if voting by any separate voting group was required, by each such separate voting group, in the manner required by this Subpart and the articles of incorporation.

(4) The corporation's new jurisdiction of incorporation.

B. The articles of charter surrender shall be delivered by the corporation to the secretary of state for filing. The articles of charter surrender shall take effect at the effective time provided in R.S. 12:1-123.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-924 - Effect of domestication

§1-924. Effect of domestication

A. When a domestication becomes effective, all of the following shall apply:

(1) The title to all real and personal property, both tangible and intangible, of the corporation remains in the corporation without any transfer, assignment, reversion, or impairment.

(2) The liabilities of the corporation remain the liabilities of the corporation.

(3) An action or proceeding pending against the corporation continues against the corporation as if the domestication had not occurred,

(4) The articles of domestication, or the articles of incorporation attached to the articles of domestication, constitute the articles of incorporation of a foreign corporation domesticating in this state,

(5) The shares of the corporation are reclassified into shares, other securities, obligations, rights to acquire shares or other securities, or into cash or other property in accordance with the terms of the domestication, and the shareholders are entitled only to the rights provided by those terms and to any appraisal rights they may have under the organic law of the domesticating corporation,

(6) The corporation is deemed to be all of the following:

(a) Incorporated under and subject to the organic law of the domesticated corporation for all purposes.

(b) The same corporation without interruption as the domesticating corporation.

(c) Incorporated on the date the domesticating corporation was originally incorporated.

B. When a domestication of a domestic business corporation in a foreign jurisdiction becomes effective, the foreign business corporation remains both of the following:

(1) Obligated under the laws of this state to pay promptly the amount, if any, to which shareholders who exercise appraisal rights in connection with the domestication are entitled under Part 13 of this Chapter.

(2) Subject to the personal jurisdiction of the courts of this state in accordance with R.S. 13:3201, and to service of process in accordance with law.

C. The owner liability of a shareholder in a foreign corporation that is domesticated in this state shall be as follows:

(1) The domestication does not discharge any owner liability under the laws of the foreign jurisdiction to the extent any such owner liability arose before the effective time of the articles of domestication.

(2) The shareholder shall not have owner liability under the laws of the foreign jurisdiction for any debt, obligation, or liability of the corporation that arises after the effective time of the articles of domestication.

(3) The provisions of the laws of the foreign jurisdiction shall continue to apply to the collection or discharge of any owner liability preserved by Paragraph (C)(1) of this Section, as if the domestication had not occurred.

(4) The shareholder shall have whatever rights of contribution from other shareholders are provided by the laws of the foreign jurisdiction with respect to any owner liability preserved by Paragraph (C)(1) of this Section, as if the domestication had not occurred.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-925 - Abandonment of a domestication

§1-925. Abandonment of a domestication

A. Unless otherwise provided in a plan of domestication of a domestic business corporation, after the plan has been adopted and approved as required by this Subpart, and at any time before the domestication has become effective, it may be abandoned by the board of directors without action by the shareholders.

B. If a domestication is abandoned under Subsection A of this Section after articles of charter surrender have been filed with the secretary of state but before the domestication has become effective, a statement that the domestication has been abandoned in accordance with this Section, signed by an officer or other duly authorized representative, shall be delivered to the secretary of state for filing prior to the effective date of the domestication. The statement shall take effect upon filing and the domestication shall be deemed abandoned and shall not become effective.

C. If the domestication of a foreign business corporation in this state is abandoned in accordance with the laws of the foreign jurisdiction after articles of domestication have been filed with the secretary of state, a statement that the domestication has been abandoned, signed by an officer or other duly authorized representative, shall be delivered to the secretary of state for filing. The statement shall take effect upon filing and the domestication shall be deemed abandoned and shall not become effective.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-930 - Nonprofit conversion

SUBPART C. NONPROFIT CONVERSION

§1-930. Nonprofit conversion

A. A domestic business corporation may become a domestic nonprofit corporation pursuant to a plan of nonprofit conversion.

B. A domestic business corporation may become a foreign nonprofit corporation if the nonprofit conversion is permitted by the laws of the foreign jurisdiction. Regardless of whether the laws of the foreign jurisdiction require the adoption of a plan of nonprofit conversion, the foreign nonprofit conversion shall be approved by the adoption by the domestic business corporation of a plan of nonprofit conversion in the manner provided in this Subpart.

C. The plan of nonprofit conversion must include all of the following:

(1) The terms and conditions of the conversion.

(2) The manner and basis of reclassifying the shares of the corporation following its conversion into memberships, if any, or securities, obligations, rights to acquire memberships or securities, or into cash, other property, or any combination of the foregoing.

(3) Any desired amendments to the articles of incorporation of the corporation following its conversion.

(4) If the domestic business corporation is to be converted to a foreign nonprofit corporation, a statement of the jurisdiction in which the corporation will be incorporated after the conversion.

D. The plan of nonprofit conversion may also include a provision that the plan may be amended prior to filing articles of nonprofit conversion, except that subsequent to approval of the plan by the shareholders the plan may not be amended to change any of the following:

(1) The amount or kind of memberships or securities, obligations, rights to acquire memberships or securities, or the cash or other property to be received by the shareholders under the plan.

(2) The articles of incorporation as they will be in effect immediately following the conversion, except for changes permitted by R.S. 12:1-1005.

(3) Any of the other terms or conditions of the plan if the change would adversely affect any of the shareholders in any material respect.

E. Terms of a plan of nonprofit conversion may be made dependent upon facts objectively ascertainable outside the plan in accordance with R.S. 12:1-120(L).

F. If any debt security, note, or similar evidence of indebtedness for money borrowed, whether secured or unsecured, or a contract of any kind, issued, incurred or signed by a domestic business corporation before January 1, 2015, contains a provision applying to a merger of the corporation and the document does not refer to a nonprofit conversion of the corporation, the provision shall be deemed to apply to a nonprofit conversion of the corporation until such time as the provision is amended subsequent to that date.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-931 - Action on a plan of nonprofit conversion

§1-931. Action on a plan of nonprofit conversion

In the case of a conversion of a domestic business corporation to a domestic or foreign nonprofit corporation, all of the following shall apply:

(1) The plan of nonprofit conversion must be adopted by the board of directors.

(2) After adopting the plan of nonprofit conversion, the board of directors must submit the plan to the shareholders for their approval. The board of directors must also transmit to the shareholders a recommendation that the shareholders approve the plan, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation, or R.S. 12:1-826 applies. If the board of directors makes such a determination or R.S. 12:1-826 applies, the board must transmit to the shareholders the basis for so proceeding.

(3) The board of directors may condition its submission of the plan of nonprofit conversion to the shareholders on any basis.

(4) If the approval of the shareholders is to be given at a meeting, the corporation must notify each shareholder of the meeting of shareholders at which the plan of nonprofit conversion is to be submitted for approval. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the plan and must contain or be accompanied by a copy or summary of the plan. The notice shall include or be accompanied by a copy of the articles of incorporation as they will be in effect immediately after the nonprofit conversion.

(5) Unless the articles of incorporation, or the board of directors acting pursuant to Paragraph (3) of this Section, requires a greater vote, approval of the plan of nonprofit conversion requires the approval of each class or series of shares of the corporation voting as a separate voting group by at least a majority of the votes entitled to be cast on the nonprofit conversion by that voting group.

(6) If any provision of the articles of incorporation, bylaws or an agreement to which any of the directors or shareholders are parties, adopted before January 1, 2015, applies to a merger, other than a provision that limits or eliminates voting or appraisal rights, and the document does not refer to a nonprofit conversion of the corporation, the provision shall be deemed to apply to a nonprofit conversion of the corporation until such time as the provision is amended subsequent to that date.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-932 - Articles of nonprofit conversion

§1-932. Articles of nonprofit conversion

A. After a plan of nonprofit conversion providing for the conversion of a domestic business corporation to a domestic nonprofit corporation has been adopted and approved as required by this Subpart, articles of nonprofit conversion shall be signed on behalf of the corporation by any officer or other duly authorized representative. The articles shall set forth both of the following:

(1) The name of the corporation immediately before the filing of the articles of nonprofit conversion and if that name does not satisfy the requirements of the Nonprofit Corporation Law, or the corporation desires to change its name in connection with the conversion, a name that satisfies the requirements of the Nonprofit Corporation Law.

(2) A statement that the plan of nonprofit conversion was duly approved by the shareholders in the manner required by this Subpart and the articles of incorporation.

B. The articles of nonprofit conversion shall either contain all of the provisions that the Nonprofit Corporation Law requires to be set forth in articles of incorporation of a domestic nonprofit corporation and any other desired provisions permitted by the Nonprofit Corporation Law, or shall have attached articles of incorporation that satisfy the requirements of the Nonprofit Corporation Law. In either case, provisions that would not be required to be included in restated articles of incorporation of a domestic nonprofit corporation may be omitted.

C. The articles of nonprofit conversion shall be delivered to the secretary of state for filing, and shall take effect at the effective time provided in R.S. 12:1-123.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-933 - Surrender of charter upon foreign nonprofit conversion

§1-933. Surrender of charter upon foreign nonprofit conversion

A. Whenever a domestic business corporation has adopted and approved, in the manner required by this Subpart, a plan of nonprofit conversion providing for the corporation to be converted to a foreign nonprofit corporation, articles of charter surrender shall be signed on behalf of the corporation by any officer or other duly authorized representative. The articles of charter surrender shall set forth all of the following:

(1) The name of the corporation.

(2) A statement that the articles of charter surrender are being filed in connection with the conversion of the corporation to a foreign nonprofit corporation.

(3) A statement that the foreign nonprofit conversion was duly approved by the shareholders in the manner required by this Act and the articles of incorporation.

(4) The corporation's new jurisdiction of incorporation.

B. The articles of charter surrender shall be delivered by the corporation to the secretary of state for filing. The articles of charter surrender shall take effect at the effective time provided in R.S. 12:1-123.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-934 - Effect of nonprofit conversion

§1-934. Effect of nonprofit conversion

A. When a conversion of a domestic business corporation to a domestic nonprofit corporation becomes effective, all of the following shall apply:

(1) The title to all real and personal property, both tangible and intangible, of the corporation remains in the corporation without any transfer, assignment, reversion, or impairment.

(2) The liabilities of the corporation remain the liabilities of the corporation.

(3) An action or proceeding pending against the corporation continues against the corporation as if the conversion had not occurred.

(4) The articles of incorporation of the domestic or foreign nonprofit corporation become effective.

(5) The shares of the corporation are reclassified into memberships, securities, obligations, rights to acquire memberships or securities, or into cash or other property in accordance with the plan of conversion, and the shareholders are entitled only to the rights provided in the plan of nonprofit conversion or to any rights they may have under Part 13 of this Chapter.

(6) The corporation is deemed to be all of the following:

(a) A domestic nonprofit corporation for all purposes.

(b) The same corporation without interruption as the corporation that existed prior to the conversion.

(c) Incorporated on the date that it was originally incorporated as a domestic business corporation.

B. When a conversion of a domestic business corporation to a foreign nonprofit corporation becomes effective, the foreign nonprofit corporation remains both of the following:

(1) Obligated under the laws of this state to pay promptly the amount, if any, to which shareholders who exercise appraisal rights in connection with the conversion are entitled under Part 13 of this Chapter.

(2) Subject to the personal jurisdiction of the courts of this state in accordance with R.S. 13:3201, and to service of process in accordance with law.

C. [Reserved.]

D. A shareholder who becomes subject to owner liability for some or all of the debts, obligations, or liabilities of the nonprofit corporation shall have owner liability only for those debts, obligations, or liabilities of the nonprofit corporation that arise after the effective time of the articles of nonprofit conversion.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-935 - Abandonment of a nonprofit conversion

§1-935. Abandonment of a nonprofit conversion

A. Unless otherwise provided in a plan of nonprofit conversion of a domestic business corporation, after the plan has been adopted and approved as required by this Subpart, and at any time before the nonprofit conversion has become effective, it may be abandoned by the board of directors without action by the shareholders.

B. If a nonprofit conversion is abandoned under Subsection A of this Section after articles of nonprofit conversion or articles of charter surrender have been filed with the secretary of state but before the nonprofit conversion has become effective, a statement that the nonprofit conversion has been abandoned in accordance with this Section, signed by an officer or other duly authorized representative, shall be delivered to the secretary of state for filing prior to the effective date of the nonprofit conversion. The statement shall take effect upon filing and the nonprofit conversion shall be deemed abandoned and shall not become effective.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-940 - Foreign nonprofit domestication and conversion

SUBPART D. FOREIGN NONPROFIT

DOMESTICATION AND CONVERSION

§1-940. Foreign nonprofit domestication and conversion

A foreign nonprofit corporation may become a domestic business corporation if the domestication and conversion is permitted by the organic law of the foreign nonprofit corporation.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-941 - Articles of nonprofit domestication and conversion

§1-941. Articles of nonprofit domestication and conversion

A. After the conversion of a foreign nonprofit corporation to a domestic business corporation has been authorized as required by the laws of the foreign jurisdiction, articles of nonprofit domestication and conversion shall be signed by any officer or other duly authorized representative. The articles shall set forth all of the following:

(1) The name of the corporation immediately before the filing of the articles of nonprofit domestication and conversion and, if that name is unavailable for use in this state or the corporation desires to change its name in connection with the domestication and conversion, a name that satisfies the requirements of R.S. 12:1-401.

(2) The jurisdiction of incorporation of the corporation immediately before the filing of the articles of nonprofit domestication and conversion and the date the corporation was incorporated in that jurisdiction.

(3) A statement that the domestication and conversion of the corporation in this state was duly authorized as required by the laws of the jurisdiction in which the corporation was incorporated immediately before its domestication and conversion in this state.

B. The articles of nonprofit domestication and conversion shall either contain all of the provisions that R.S. 12:1-202(A) requires to be set forth in articles of incorporation and any other desired provisions that R.S. 12:1-202(B) permits to be included in articles of incorporation, or shall have attached articles of incorporation. In either case, provisions that would not be required to be included in restated articles of incorporation may be omitted.

C. The articles of nonprofit domestication and conversion shall be delivered to the secretary of state for filing, and shall take effect at the effective time provided in R.S. 12:1-123.

D. If the foreign nonprofit corporation is authorized to transact business in this state under Chapter 3 of this Title, its certificate of authority shall be cancelled automatically on the effective date of its domestication and conversion.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-942 - Effect of foreign nonprofit domestication and conversion

§1-942. Effect of foreign nonprofit domestication and conversion

A. When a domestication and conversion of a foreign nonprofit corporation to a domestic business corporation becomes effective, all of the following shall apply:

(1) The title to all real and personal property, both tangible and intangible, of the corporation remains in the corporation without any transfer, assignment, reversion or impairment.

(2) The liabilities of the corporation remain the liabilities of the corporation.

(3) An action or proceeding pending against the corporation continues against the corporation as if the domestication and conversion had not occurred.

(4) The articles of nonprofit domestication and conversion, or the articles of incorporation attached to the articles of nonprofit domestication and conversion, constitute the articles of incorporation of the corporation.

(5) Shares, other securities, obligations, rights to acquire shares or other securities of the corporation, or cash or other property shall be issued or paid as provided pursuant to the laws of the foreign jurisdiction, so long as at least one share is outstanding immediately after the effective time.

(6) The corporation is deemed to be all of the following:

(a) A domestic corporation for all purposes.

(b) The same corporation without interruption as the foreign nonprofit corporation.

(c) Incorporated on the date the foreign nonprofit corporation was originally incorporated.

B. The owner liability of a member of a foreign nonprofit corporation that domesticates and converts to a domestic business corporation shall be as follows:

(1) The domestication and conversion does not discharge any owner liability under the laws of the foreign jurisdiction to the extent any such owner liability arose before the effective time of the articles of nonprofit domestication and conversion.

(2) The member shall not have owner liability under the laws of the foreign jurisdiction for any debt, obligation, or liability of the corporation that arises after the effective time of the articles of nonprofit domestication and conversion.

(3) The provisions of the laws of the foreign jurisdiction shall continue to apply to the collection or discharge of any owner liability preserved by Paragraph (B)(1) of this Section, as if the domestication and conversion had not occurred.

(4) The member shall have whatever rights of contribution from other members are provided by the laws of the foreign jurisdiction with respect to any owner liability preserved by Paragraph (B)(1) of this Section, as if the domestication and conversion had not occurred.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-943 - Abandonment of a foreign nonprofit domestication and conversion

§1-943. Abandonment of a foreign nonprofit domestication and conversion

If the domestication and conversion of a foreign nonprofit corporation to a domestic business corporation is abandoned in accordance with the laws of the foreign jurisdiction after articles of nonprofit domestication and conversion have been filed with the secretary of state, a statement that the domestication and conversion has been abandoned, signed by an officer or other duly authorized representative, shall be delivered to the secretary of state for filing. The statement shall take effect upon filing and the domestication and conversion shall be deemed abandoned and shall not become effective.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-950 - Entity conversion authorized; definitions

SUBPART E. ENTITY CONVERSION

§1-950. Entity conversion authorized; definitions

A. A domestic business corporation may become a domestic unincorporated entity pursuant to a plan of entity conversion.

B. A domestic business corporation may become a foreign unincorporated entity if the entity conversion is permitted by the laws of the foreign jurisdiction.

C. A domestic unincorporated entity may become a domestic business corporation or another form of domestic unincorporated entity. If the organic law of a domestic unincorporated entity does not provide procedures for the approval of an entity conversion, the conversion shall be adopted and approved, and the entity conversion effectuated, in the same manner as a merger of the unincorporated entity.

D. A foreign unincorporated entity may become a domestic business corporation if the organic law of the foreign unincorporated entity authorizes it to become a corporation in another jurisdiction.

E. If any debt security, note, or similar evidence of indebtedness for money borrowed, whether secured or unsecured, or a contract of any kind, issued, incurred, or signed by a domestic business corporation before January 1, 2015, applies to a merger of the corporation and the document does not refer to an entity conversion of the corporation, the provision shall be deemed to apply to an entity conversion of the corporation until such time as the provision is amended subsequent to that date.

F. As used in this Subpart:

(1) "Converting entity" means the domestic business corporation or domestic unincorporated entity that adopts a plan of entity conversion or the foreign unincorporated entity converting to a domestic business corporation.

(2) "Surviving entity" means the corporation or unincorporated entity that is in existence immediately after consummation of an entity conversion pursuant to this Subpart.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-951 - Plan of entity conversion

§1-951. Plan of entity conversion

A. A plan of entity conversion must include all of the following:

(1) A statement of the type of entity the surviving entity will be and, if it will be a foreign entity, its jurisdiction of organization.

(2) The terms and conditions of the conversion.

(3) If the converting entity is a domestic business corporation, the manner and basis of converting the shares of the corporation following its conversion into interests or other securities, obligations, rights to acquire interests or other securities, or into cash, other property, or any combination of the foregoing.

(4) If the converting entity is an unincorporated entity, the manner and basis of converting the interests in the entity into shares, interests, or other securities, obligations, rights to acquire shares, interests, or other securities, or into cash, other property, or any combination of the foregoing.

(5) The full text, as they will be in effect immediately after consummation of the conversion, of the organic documents of the surviving entity.

B. The plan of entity conversion may also include a provision that the plan may be amended prior to filing articles of entity conversion, except that subsequent to approval of the plan by the shareholders the plan may not be amended to change any of the following:

(1) The amount or kind of shares or other securities, interests, obligations, rights to acquire shares, other securities or interests, or the cash or other property to be received under the plan by the shareholders.

(2) The organic documents that will be in effect immediately following the conversion, except for changes permitted by a provision of the organic law of the surviving entity comparable to R.S. 12:1-1005.

(3) Any of the other terms or conditions of the plan if the change would adversely affect any of the shareholders in any material respect.

C. Terms of a plan of entity conversion may be made dependent upon facts objectively ascertainable outside the plan in accordance with R.S. 12:1-120(L).

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-952 - Action on a plan of entity conversion

§1-952. Action on a plan of entity conversion

In the case of an entity conversion of a domestic business corporation to a domestic or foreign unincorporated entity, all of the following shall apply:

(1) The plan of entity conversion must be adopted by the board of directors.

(2) After adopting the plan of entity conversion, the board of directors must submit the plan to the shareholders for their approval. The board of directors must also transmit to the shareholders a recommendation that the shareholders approve the plan, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation or R.S. 12:1-826 applies. If the board of directors makes such a determination or R.S. 12:1-826 applies, the board must transmit to the shareholders the basis for so proceeding.

(3) The board of directors may condition its submission of the plan of entity conversion to the shareholders on any basis.

(4) If the approval of the shareholders is to be given at a meeting, the corporation must notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the plan of entity conversion is to be submitted for approval. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the plan and must contain or be accompanied by a copy or summary of the plan. The notice shall include or be accompanied by a copy of the organic documents as they will be in effect immediately after the entity conversion.

(5) Unless the articles of incorporation, or the board of directors acting pursuant to Paragraph (3) of this Section, requires a greater vote, approval of the plan of entity conversion requires the approval of each class or series of shares of the corporation voting as a separate voting group by at least a majority of the votes entitled to be cast on the conversion by that voting group.

(6) If any provision of the articles of incorporation, bylaws, or an agreement to which any of the directors or shareholders are parties, adopted, or entered into before January 1, 2015, applies to a merger of the corporation, other than a provision that limits or eliminates voting or appraisal rights, and the document does not refer to an entity conversion of the corporation, the provision shall be deemed to apply to an entity conversion of the corporation until such time as the provision is subsequently amended.

(7) If as a result of the conversion one or more shareholders of the corporation would become subject to owner liability for the debts, obligations, or liabilities of any other person or entity, approval of the plan of conversion shall require the signing, by each such shareholder, of a separate written consent to become subject to such owner liability.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-953 - Articles of entity conversion

§1-953. Articles of entity conversion

A. After the conversion of a domestic business corporation to a domestic unincorporated entity has been adopted and approved as required by this Subpart, articles of entity conversion shall be signed on behalf of the corporation by any officer or other duly authorized representative. The articles shall do all of the following:

(1) Set forth the name of the corporation immediately before the filing of the articles of entity conversion and the name to which the name of the corporation is to be changed, which shall be a name that satisfies the organic law of the surviving entity.

(2) State the type of unincorporated entity that the surviving entity will be.

(3) Set forth a statement that the plan of entity conversion was duly approved by the shareholders in the manner required by this Subpart and the articles of incorporation.

(4) If the surviving entity is a filing entity, either contain all of the provisions required to be set forth in its public organic document and any other desired provisions that are permitted, or have attached such a public organic document; except that, in either case, provisions that would not be required to be included in a restated public organic document may be omitted.

B. After the conversion of a domestic unincorporated entity to a domestic business corporation or to another form of domestic unincorporated entity has been adopted and approved as required by the organic law of the converting entity, articles of entity conversion shall be signed on behalf of the converting entity by an officer or other duly authorized partner, member, manager or other representative. The articles shall do all of the following:

(1) Set forth the name of the converting entity immediately before the filing of the articles of entity conversion and the name to which the name of the converting entity is to be changed, which shall be a name that satisfies the requirements of the organic law of the surviving entity.

(2) Set forth a statement that the plan of entity conversion was duly approved in accordance with the organic law of the converting entity.

(3) Satisfy one of the following requirements concerning the provisions required by law to be included in the organic document of the surviving entity and, if required, in its initial report, do either of the following:

(a) If the surviving entity is a domestic business corporation, the articles of entity conversion shall either contain all of the provisions that R.S. 12:1-202(A) requires to be set forth in articles of incorporation and any other desired provisions that R.S. 12:1-202(B) permits to be included in articles of incorporation, or have attached articles of incorporation; except that, in either case, provisions that would not be required to be included in restated articles of incorporation of a domestic business corporation may be omitted.

(b) If the surviving entity is a domestic filing entity, either contain all of the provisions required to be set forth in its public organic document and any other desired provisions that are permitted, or have attached such a public organic document; except that, in either case, provisions that would not be required to be included in a restated public organic document may be omitted.

C. After the conversion of a foreign unincorporated entity to a domestic business corporation has been authorized as required by the laws of the foreign jurisdiction, articles of entity conversion shall be signed on behalf of the foreign unincorporated entity by any officer or other duly authorized representative. The articles shall do all of the following:

(1) Set forth the name of the unincorporated entity immediately before the filing of the articles of entity conversion and the name to which the name of the unincorporated entity is to be changed, which shall be a name that satisfies the requirements of R.S. 12:1-401.

(2) Set forth the jurisdiction under the laws of which the unincorporated entity was organized immediately before the filing of the articles of entity conversion and the date on which the unincorporated entity was organized in that jurisdiction.

(3) Set forth a statement that the conversion of the unincorporated entity was duly approved in the manner required by its organic law.

(4) Either contain all of the provisions that R.S. 12:1-202(A) requires to be set forth in articles of incorporation and any other desired provisions that R.S. 12:1-202(B) permits to be included in articles of incorporation, or have attached articles of incorporation; except that, in either case, provisions that would not be required to be included in restated articles of incorporation of a domestic business corporation may be omitted.

D. The articles of entity conversion shall be delivered to the secretary of state for filing, and shall take effect at the effective time provided in R.S. 12:1-123. Articles of entity conversion under Subsection A or B of this Section may be combined with any required conversion filing under the organic law of the domestic unincorporated entity if the combined filing satisfies the requirements of both this Section and the other organic law.

E. If the converting entity is a foreign unincorporated entity that is authorized to transact business in this state under a provision of law similar to Chapter 3 of this Title, its certificate of authority or other type of foreign qualification shall be cancelled automatically on the effective date of its conversion.

F. Within thirty days after the date that the articles of entity conversion are delivered for filing to the secretary of state, a duplicate original of the articles shall be filed in the conveyance records of each parish in this state in which the converting entity owns immovable property.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-954 - Surrender of charter upon conversion

§1-954. Surrender of charter upon conversion

A. Whenever a domestic business corporation has adopted and approved, in the manner required by this Subpart, a plan of entity conversion providing for the corporation to be converted to a foreign unincorporated entity, articles of charter surrender shall be signed on behalf of the corporation by any officer or other duly authorized representative. The articles of charter surrender shall set forth all of the following:

(1) The name of the corporation.

(2) A statement that the articles of charter surrender are being filed in connection with the conversion of the corporation to a foreign unincorporated entity.

(3) A statement that the conversion was duly approved by the shareholders in the manner required by this Subpart and the articles of incorporation.

(4) The jurisdiction under the laws of which the surviving entity will be organized.

(5) If the surviving entity will be a nonfiling entity, the address of its executive office immediately after the conversion.

B. The articles of charter surrender shall be delivered by the corporation to the secretary of state for filing. The articles of charter surrender shall take effect on the effective time provided in R.S. 12:1-123.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-955 - Effect of entity conversion

§1-955. Effect of entity conversion

A. When a conversion under this Subpart becomes effective, all of the following shall apply:

(1) The title to all real and personal property, both tangible and intangible, of the converting entity remains in the surviving entity without transfer, assignment, reversion or impairment.

(2) The liabilities of the converting entity remain the liabilities of the surviving entity.

(3) A pending action or proceeding by or against the converting entity continues by or against the surviving entity as if the conversion had not occurred without any need for substitution of parties.

(4) The provisions included in or attached to the articles of entity conversion in accordance with R.S. 12:1-953(B)(3) become effective as the articles of incorporation, articles of organization, initial report, registered contract of partnership, or registered application for registry of a registered limited liability partnership, as appropriate for the surviving entity.

(5) In the case of a surviving entity that is a nonfiling entity, its private organic document becomes effective.

(6) The shares or interests of the converting entity are reclassified into shares, interests, other securities, obligations, rights to acquire shares, interests, or other securities, or into cash or other property in accordance with the plan of conversion; and the shareholders or interest holders of the converting entity are entitled only to the rights provided to them under the terms of the conversion and to any appraisal rights they may have under the organic law of the converting entity.

(7) The surviving entity is deemed to be all of the following:

(a) Incorporated or organized under and subject to the organic law of the surviving entity for all purposes.

(b) The same corporation or unincorporated entity without interruption as the converting entity.

(c) Incorporated or otherwise organized on the date that the converting entity was originally incorporated or organized.

B. When a conversion of a domestic business corporation to a foreign unincorporated entity becomes effective, the surviving entity remains both of the following:

(1) Obligated under the laws of this state to pay promptly the amount, if any, to which shareholders who exercise appraisal rights in connection with the conversion are entitled under Part 13 of this Chapter.

(2) Subject to the personal jurisdiction of the courts of this state in accordance with R.S. 13:3201, and to service of process in accordance with law.

C. A shareholder who becomes subject to owner liability for some or all of the debts, obligations, or liabilities of the surviving entity shall be personally liable only for those debts, obligations, or liabilities of the surviving entity that arise after the effective time of the articles of entity conversion.

D. The owner liability of an interest holder in an unincorporated entity that converts to another form of domestic unincorporated entity or to a domestic business corporation shall be as follows:

(1) The conversion does not discharge any owner liability under the organic law of the converting entity to the extent any such owner liability arose before the effective time of the articles of entity conversion.

(2) The interest holder shall not have owner liability under the organic law of the converting entity for any debt, obligation, or liability of the corporation that arises after the effective time of the articles of entity conversion.

(3) The provisions of the organic law of the converting entity shall continue to apply to the collection or discharge of any owner liability preserved by Paragraph (D)(1) of this Section, as if the conversion had not occurred.

(4) The interest holder shall have whatever rights of contribution from other interest holders are provided by the organic law of the converting entity with respect to any owner liability preserved by Paragraph (D)(1) of this Section, as if the conversion had not occurred.

E. The provisions of R.S. 12:1603 and 12:1604, concerning tax filing requirements and professional licenses, apply in either of the following cases of an entity conversion:

(1) By a domestic business corporation to a domestic unincorporated entity.

(2) By a domestic unincorporated entity to a domestic business corporation or to another form of domestic unincorporated entity.

F. For purposes of service of process under Paragraph (B)(2) of this Section, a foreign eligible entity that is a survivor of a merger may be served in accordance with the rules applicable to service of process on a foreign corporation, as if both of the following conditions existed:

(1) The survivor were a foreign corporation.

(2) Each of the following persons were a director of that corporation:

(a) A general partner if the survivor is a partnership of any kind.

(b) A member if the survivor is a member-managed limited liability company.

(c) A manager if the survivor is a manager-managed limited liability company.

(d) A person holding managerial authority in the survivor, regardless of the form of the surviving entity, that is similar to that of an officer or director of a domestic business corporation.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2016, No. 442, §1.



RS 12:1-956 - Abandonment of an entity conversion

§1-956. Abandonment of an entity conversion

A. Unless otherwise provided in a plan of entity conversion of a domestic business corporation, after the plan has been adopted and approved as required by this Subpart, and at any time before the entity conversion has become effective, it may be abandoned by the board of directors without action by the shareholders.

B. If an entity conversion is abandoned after articles of entity conversion or articles of charter surrender have been filed with the secretary of state but before the entity conversion has become effective, a statement that the entity conversion has been abandoned in accordance with this Section, signed by an officer or other duly authorized representative, shall be delivered to the secretary of state for filing prior to the effective date of the entity conversion. Upon filing, the statement shall take effect and the entity conversion shall be deemed abandoned and shall not become effective.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1001 - Authority to amend

PART 10. AMENDMENT OF ARTICLES OF INCORPORATION AND BYLAWS

SUBPART A. AMENDMENT OF ARTICLES OF INCORPORATION

§1-1001. Authority to amend

A. A corporation may amend its articles of incorporation at any time to add or change a provision that is required or permitted in the articles of incorporation as of the effective date of the amendment or to delete a provision that is not required to be contained in the articles of incorporation.

B. A shareholder of the corporation does not have a vested property right resulting from any provision in the articles of incorporation, including provisions relating to management, control, capital structure, dividend entitlement, or purpose or duration of the corporation.

C. An amendment that extends the duration of a corporation may be adopted even after that duration expires unless one of the following conditions exist:

(1) Articles of termination or a certificate of termination has been filed and the existence of the corporation has not been reinstated.

(2) Articles of dissolution have been delivered to the secretary of state and have not been revoked.

(3) A judgment ordering dissolution has become final.

D. If the duration of a corporation has expired and the adoption of an amendment extending that duration is permissible under Subsection C of this Section, then the following shall apply:

(1) The amendment may be adopted in the same manner as if the corporation's duration had not expired.

(2) The amendment has the same effect as if it had been adopted before the duration expired.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1002 - Amendment before issuance of shares

§1-1002. Amendment before issuance of shares

If a corporation has not yet issued shares, its board of directors, or its incorporators if it has no board of directors, may adopt one or more amendments to the corporation's articles of incorporation.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1003 - Amendment by board of directors and shareholders

§1-1003. Amendment by board of directors and shareholders

A. If a corporation has issued shares, but is not a public corporation, an amendment to the articles of incorporation shall be adopted in the following manner:

(1) Except as provided in R.S. 12:1-1005, 1-1007, and 1-1008, the amendment must be approved by the shareholders.

(2) If the approval is to be given at a meeting, the corporation must notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the amendment is to be submitted for approval. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the amendment and must contain or be accompanied by a copy of the amendment. If Paragraph (A)(3) of this Section requires the approval of one or more separate voting groups, in addition to the approval of all shareholders entitled to vote on the amendment, the notice must also identify each class or series of shares that the corporation plans to treat as part of each separate voting group.

(3) Unless the articles of incorporation require a greater vote, approval of the amendment by the shareholders requires the approval of at least a majority of the votes entitled to be cast on the amendment, and, if any class or series of shares is entitled to vote as a separate group on the amendment, except as provided in R.S. 12:1-1004(C), the approval of at least a majority of the votes entitled to be cast on the amendment by each such separate voting group.

B. An amendment to the articles of incorporation of a public corporation shall be adopted in the following manner:

(1) The proposed amendment must be adopted by the board of directors.

(2) Except as provided in R.S. 12:1-1005, 1-1007, and 1-1008, after adopting the proposed amendment the board of directors must submit the amendment to the shareholders for their approval. The board of directors must also transmit to the shareholders a recommendation that the shareholders approve the amendment, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation, in which case the board of directors must transmit to the shareholders the basis for that determination.

(3) The board of directors may condition its submission of the amendment to the shareholders on any basis.

(4) If the amendment is required to be approved by the shareholders, and the approval is to be given at a meeting, the corporation must notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the amendment is to be submitted for approval. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the amendment and must contain or be accompanied by a copy of the amendment. If Paragraph (B)(5) of this Section requires the approval of one or more separate voting groups, in addition to the approval of all shareholders entitled to vote on the amendment, the notice must also identify each class or series of shares that the corporation plans to treat as part of each separate voting group.

(5) Unless the articles of incorporation, or the board of directors acting pursuant to Paragraph (B)(3) of this Section, requires a greater vote, approval of the amendment by the shareholders requires the approval of at least a majority of the votes entitled to be cast on the amendment, and, if any class or series of shares is entitled to vote as a separate group on the amendment, except as provided in R.S. 12:1-1004(C), the approval of at least a majority of the votes entitled to be cast on the amendment by each such separate voting group.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1004 - Voting on amendments by voting groups

§1-1004. Voting on amendments by voting groups

A. If a corporation has more than one class of shares outstanding, the holders of the outstanding shares of a class are entitled to vote as a separate voting group, if shareholder voting is otherwise required by this Subpart, on a proposed amendment to the articles of incorporation if the amendment would do any of the following:

(1) Effect an exchange or reclassification of all or part of the shares of the class into shares of another class.

(2) Effect an exchange or reclassification, or create the right of exchange, of all or part of the shares of another class into shares of the class.

(3) Change the rights, preferences, or limitations of all or part of the shares of the class.

(4) Change the shares of all or part of the class into a different number of shares of the same class.

(5) Create a new class of shares having rights or preferences with respect to distributions that are prior or superior to the shares of the class.

(6) Increase the rights, preferences, or number of authorized shares of any class that, after giving effect to the amendment, have rights or preferences with respect to distributions that are prior or superior to the shares of the class.

(7) Limit or deny an existing preemptive right of all or part of the shares of the class.

(8) Cancel or otherwise affect rights to distributions that have accumulated but not yet been authorized on all or part of the shares of the class.

B. If a proposed amendment would affect a series of a class of shares in one or more of the ways described in Subsection A of this Section, the holders of shares of that series are entitled to vote as a separate voting group on the proposed amendment.

C. If a proposed amendment that entitles the holders of two or more classes or series of shares to vote as separate voting groups under this Section would affect those two or more classes or series in the same or a substantially similar way, the holders of shares of all the classes or series so affected must vote together as a single voting group on the proposed amendment, unless otherwise provided in the articles of incorporation or required by the board of directors.

D. A class or series of shares is entitled to the voting rights granted by this Section although the articles of incorporation provide that the shares are nonvoting shares.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1005 - Amendment by board of directors

§1-1005. Amendment by board of directors

Unless the articles of incorporation provide otherwise, a corporation's board of directors may adopt amendments to the corporation's articles of incorporation without shareholder approval to do any of the following:

(1) Extend the duration of the corporation if it was incorporated at a time when limited duration was required by law.

(2) Delete the names and addresses of the initial directors.

(3) Delete the name and address of the initial registered agent or registered office, if a statement of change is on file with the secretary of state, or to delete the address of the initial principal office if the corporation has provided the address of its principal office in an annual report on file with the secretary of state.

(4) If the corporation has only one class of shares outstanding, then to do either of the following:

(a) Change each issued and unissued authorized share of the class into a greater number of whole shares of that class.

(b) Increase the number of authorized shares of the class to the extent necessary to permit the issuance of shares as a share dividend.

(5) Change the corporate name by substituting the word "corporation", "incorporated", "company", "limited", or the abbreviation, with or without punctuation, "corp", "inc", "co", or "ltd", for a similar word or abbreviation in the name, or by adding, deleting, or changing a geographical attribution for the name.

(6) Reflect a reduction in authorized shares, as a result of the operation of R.S. 12:1-631(B), when the corporation has acquired its own shares and the articles of incorporation prohibit the reissue of the acquired shares.

(7) Delete a class of shares from the articles of incorporation, as a result of the operation of R.S. 12:1-631(B), when there are no remaining shares of the class because the corporation has acquired all shares of the class and the articles of incorporation prohibit the reissue of the acquired shares.

(8) To make any change expressly permitted by R.S. 12:1-602(A) or (B) to be made without shareholder approval.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1006 - Articles of amendment

§1-1006. Articles of amendment

After an amendment to the articles of incorporation has been adopted and approved in the manner required by this Subpart and by the articles of incorporation, the corporation shall deliver to the secretary of state, for filing, articles of amendment, which shall set forth all of the following:

(1) The name of the corporation.

(2) The text of each amendment adopted, or the information required by R.S. 12:1-120(L)(5).

(3) If an amendment provides for an exchange, reclassification, or cancellation of issued shares, provisions for implementing the amendment if not contained in the amendment itself, which may be made dependent upon facts objectively ascertainable outside the articles of amendment in accordance with R.S. 12:1-120(L)(5).

(4) The date of each amendment's adoption.

(5)(a) If an amendment was adopted by the incorporators or board of directors without shareholder approval, a statement that the amendment was duly approved by the incorporators or by the board of directors, as the case may be, and that shareholder approval was not required.

(b) If an amendment required approval by the shareholders, a statement that the amendment was duly approved by the shareholders in the manner required by this Act and by the articles of incorporation.

(c) If an amendment is being filed pursuant to R.S. 12:1-120(L)(5), a statement to that effect.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1007 - Restated articles of incorporation

§1-1007. Restated articles of incorporation

A. A corporation's board of directors may restate its articles of incorporation at any time, with or without shareholder approval, to consolidate the articles of incorporation and all amendments into a single document.

B. If the restated articles include one or more new amendments that require shareholder approval, the amendments must be adopted and approved as provided in R.S. 12:1-1003.

C. A corporation that restates its articles of incorporation shall deliver to the secretary of state for filing articles of restatement setting forth the name of the corporation and the entire text of the original articles as amended by all amendments, together with a certificate which states that the restated articles consolidate the articles of incorporation and all amendments into a single document and, if a new amendment is included in the restated articles, which also includes the statements required under R.S. 12:1-1006.

D. Duly adopted restated articles of incorporation supersede the original articles of incorporation and all amendments thereto.

E. The secretary of state may certify restated articles of incorporation as the articles of incorporation currently in effect, without including the certificate information required by Subsection C of this Section.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2016, No. 107, §1.



RS 12:1-1008 - Amendment pursuant to reorganization

§1-1008. Amendment pursuant to reorganization

A. A corporation's articles of incorporation may be amended without action by the board of directors or shareholders to carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under the authority of a law of the United States.

B. The individual or individuals designated by the court shall deliver to the secretary of state for filing articles of amendment setting forth all of the following:

(1) The name of the corporation.

(2) The text of each amendment approved by the court.

(3) The date of the court's order or decree approving the articles of amendment.

(4) The title of the reorganization proceeding in which the order or decree was entered.

(5) A statement that the court had jurisdiction of the proceeding under federal statute.

C. This Section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1009 - Effect of amendment

§1-1009. Effect of amendment

An amendment to the articles of incorporation does not affect a cause of action existing against or in favor of the corporation, a proceeding to which the corporation is a party, or the existing rights of persons other than shareholders of the corporation. An amendment changing a corporation's name does not abate a proceeding brought by or against the corporation in its former name.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1020 - Amendment by board of directors or shareholders

SUBPART B. AMENDMENT OF BYLAWS

§1-1020. Amendment by board of directors or shareholders

A. A corporation's shareholders may amend or repeal the corporation's bylaws.

B. A corporation's board of directors may adopt, amend, or repeal the corporation's bylaws, unless either of the following conditions exist:

(1) The articles of incorporation, R.S. 12:1-1021 or, if applicable, R.S. 12:1-1022 reserve that power exclusively to the shareholders in whole or part.

(2) The shareholders in amending, repealing, or adopting a bylaw expressly provide that the board of directors may not amend, repeal, or reinstate that bylaw.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1021 - Bylaw increasing quorum or voting requirement for directors

§1-1021. Bylaw increasing quorum or voting requirement for directors

A. A bylaw that increases a quorum or voting requirement for the board of directors may be amended or repealed under either of the following circumstances:

(1) If originally adopted by the shareholders, only by the shareholders, unless the bylaw otherwise provides.

(2) If adopted by the board of directors, either by the shareholders or by the board of directors.

B. A bylaw adopted or amended by the shareholders that increases a quorum or voting requirement for the board of directors may provide that it can be amended or repealed only by a specified vote of either the shareholders or the board of directors.

C. Action by the board of directors under Subsection A of this Section to amend or repeal a bylaw that changes the quorum or voting requirement for the board of directors must meet the same quorum requirement and be adopted by the same vote required to take action under the quorum and voting requirement then in effect or proposed to be adopted, whichever is greater.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1022 - Public corporation bylaw provisions relating to the election of directors

§1-1022. Public corporation bylaw provisions relating to the election of directors

A. Unless the articles of incorporation specifically prohibit the adoption of a bylaw pursuant to this Section, alter the vote specified in R.S. 12:1-728(A), or provide for cumulative voting, a public corporation may elect in its bylaws to provide a means for a shareholder to vote against the election of an individual to serve as a director and, notwithstanding a director's election by plurality vote, to limit the term or require the resignation of any director who receives more votes against than for his or her election.

B. The expiration of a limited term, or the resignation of a director, pursuant to a bylaw authorized by this Section creates a vacancy that is governed by R.S. 12:1-810.

C. A bylaw authorized by this Section may be repealed by either of the following:

(1) If originally adopted by the shareholders, only by the shareholders, unless the bylaw otherwise provides.

(2) If adopted by the board of directors, by the board of directors or the shareholders.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2016, No. 442, §1.



RS 12:1-1101 - Definitions

PART 11. MERGERS AND SHARE EXCHANGES

§1-1101. Definitions

As used in this Part, the following meanings shall apply:

A. "Merger" means a business combination pursuant to R.S. 12:1-1102.

B. "Party to a merger" or "party to a share exchange" means any domestic or foreign corporation or eligible entity that will do any of the following:

(1) Merge under a plan of merger.

(2) Acquire shares or eligible interests of another corporation or an eligible entity in a share exchange.

(3) Have all of its shares or eligible interests or all of one or more classes or series of its shares or eligible interests acquired in a share exchange.

C. "Share exchange" means a business combination pursuant to R.S. 12:1-1103.

D. "Survivor" in a merger means the corporation or eligible entity into which one or more other corporations or eligible entities are merged. A survivor of a merger may preexist the merger or be created by the merger.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1102 - Merger

§1-1102. Merger

A. One or more domestic business corporations may merge with one or more domestic or foreign business corporations or eligible entities pursuant to a plan of merger, or two or more eligible entities or foreign business corporations may merge into a new domestic business corporation to be created in the merger in the manner provided in this Part.

B. A foreign business corporation, or a foreign eligible entity, may be a party to a merger with a domestic business corporation, or may be created by the terms of the plan of merger, only if the merger is permitted by the organic law governing the foreign business corporation or foreign eligible entity, and only if the requirements of that law concerning the merger have been satisfied. A domestic eligible entity must approve the merger in accordance with the organic law applicable to it.

C. The plan of merger must include all of the following:

(1) The name of each domestic or foreign business corporation or eligible entity that will merge and the name of the domestic or foreign business corporation or eligible entity that will be the survivor of the merger.

(2) The terms and conditions of the merger.

(3) The manner and basis of converting the shares of each merging domestic or foreign business corporation and eligible interests of each merging eligible entity into shares or other securities, eligible interests, obligations, rights to acquire shares other securities or eligible interests, or into cash, other property, or any combination of the foregoing.

(4) The articles of incorporation of any domestic or foreign business or nonprofit corporation, or the organic documents of any domestic or foreign unincorporated entity, to be created by the merger, or if a new domestic or foreign business or nonprofit corporation or unincorporated entity is not to be created by the merger, any amendments to the survivor's articles of incorporation or organic documents.

(5) Any other provisions required by the laws under which any party to the merger is organized or by which it is governed, or by the articles of incorporation or organic document of any such party.

D. Terms of a plan of merger may be made dependent on facts objectively ascertainable outside the plan in accordance with R.S. 12:1-120(L).

E. The plan of merger may also include a provision that the plan may be amended prior to filing articles of merger, but if the shareholders of a domestic corporation that is a party to the merger are required or permitted to vote on the plan, the plan must provide that subsequent to approval of the plan by such shareholders the plan may not be amended to change any of the following:

(1) The amount or kind of shares or other securities; eligible interests; obligations; rights to acquire shares, other securities or eligible interests; or the cash or other property to be received under the plan by the shareholders of or owners of eligible interests in any party to the merger.

(2) The articles of incorporation of any corporation, or the organic documents of any unincorporated entity, that will survive or be created as a result of the merger, except for changes permitted by R.S. 12:1-1005 or by comparable provisions of the organic laws of any such foreign corporation or domestic or foreign unincorporated entity.

(3) Any of the other terms or conditions of the plan if the change would adversely affect such shareholders in any material respect.

F. Property received through a conditional donation, grant, or devise, or held in trust or for charitable purposes under the laws of this state by an eligible entity shall not be diverted by a merger from the object for which it was donated, granted, or devised, except to the extent authorized by a court judgment based upon principles of cy pres or approximation.

G. A person who is a member, interest holder, or an affiliate of an eligible entity with a charitable purpose shall not receive a direct or indirect financial benefit in connection with a merger to which the eligible entity is a party unless the person is itself a charitable corporation or unincorporated entity with a charitable purpose. This Subsection does not apply to the receipt of reasonable compensation for services rendered.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1103 - Share exchange

§1-1103. Share exchange

A. Through a share exchange, either of the following may occur:

(1) A domestic corporation may acquire all of the shares of one or more classes or series of shares of another domestic or foreign corporation, or all of the interests of one or more classes or series of interests of an eligible entity, in exchange for shares or other securities, eligible interests, obligations, rights to acquire shares or other securities, or for cash, other property, or any combination of the foregoing, pursuant to a plan of share exchange.

(2) All of the shares of one or more classes or series of shares of a domestic corporation may be acquired by another domestic or foreign corporation or eligible entity, in exchange for shares or other securities, eligible interests, obligations, rights to acquire shares or other securities, or for cash, other property, or any combination of the foregoing, pursuant to a plan of share exchange.

B. A foreign corporation or foreign eligible entity may be a party to a share exchange only if the share exchange is permitted by the organic law governing the foreign corporation or foreign eligible entity and only if the requirements of that law concerning the share exchange have been satisfied.

C. The plan of share exchange must include all of the following:

(1) The name of each corporation or eligible entity whose shares or interests will be acquired and the name of the corporation or eligible entity that will acquire those shares or interests.

(2) The terms and conditions of the share exchange.

(3) The manner and basis of exchanging shares of a corporation or interests in an eligible entity whose shares or interests will be acquired under the share exchange into shares or other securities, eligible interests, obligations, rights to acquire shares or other securities, or into cash, other property, or any combination of the foregoing.

(4) Any other provisions required by the laws under which any party to the share exchange is organized or by the articles of incorporation or organic document of any such party.

D. Terms of a plan of share exchange may be made dependent on facts objectively ascertainable outside the plan in accordance with R.S. 12:1-120(L).

E. The plan of share exchange may also include a provision that the plan may be amended prior to filing articles of share exchange, but if the shareholders of a domestic corporation that is a party to the share exchange are required or permitted to vote on the plan, the plan must provide that subsequent to approval of the plan by such shareholders the plan may not be amended to change either of the following:

(1) The amount or kind of shares or other securities, interests, obligations, rights to acquire shares, other securities, or interests, or the cash or other property, to be issued by the corporation or to be received under the plan by the shareholders of or owners of interests in any party to the share exchange.

(2) Any of the other terms or conditions of the plan if the change would adversely affect such shareholders in any material respect.

F. This Section does not limit the power of any person to acquire shares of another corporation or interests in an eligible entity in a transaction other than a share exchange.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1104 - Action on a plan of merger or share exchange

§1-1104. Action on a plan of merger or share exchange

In the case of a domestic corporation that is a party to a merger or share exchange, all of the following shall apply:

(1) The plan of merger or share exchange must be adopted by the board of directors.

(2) Except as provided in Paragraph (8) of this Section and in R.S. 12:1-1105, after adopting the plan of merger or share exchange, the board of directors must submit the plan to the shareholders for their approval. The board of directors must also transmit to the shareholders a recommendation that the shareholders approve the plan, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation or R.S. 12:1-826 applies. If the board of directors makes such a determination or R.S. 12:1-826 applies, the board must transmit to the shareholders the basis for so proceeding.

(3) The board of directors may condition its submission of the plan of merger or share exchange to the shareholders on any basis.

(4) If the plan of merger or share exchange is required to be approved by the shareholders, and if the approval is to be given at a meeting, the corporation must notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the plan is to be submitted for approval. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the plan and must contain or be accompanied by a copy or summary of the plan. If the corporation is to be merged into an existing corporation or eligible entity, the notice shall also include or be accompanied by a copy or summary of the articles of incorporation or organizational documents of that corporation or eligible entity. If the corporation is to be merged into a corporation or eligible entity that is to be created pursuant to the merger, the notice shall include or be accompanied by a copy or a summary of the articles of incorporation or organizational documents of the new corporation or eligible entity.

(5) Unless the articles of incorporation, or the board of directors acting pursuant to Paragraph (3) of this Section, requires a greater vote, approval of the plan of merger or share exchange requires the approval of at least a majority of the votes entitled to be cast on the plan, and, if any class or series of shares is entitled to vote as a separate group on the plan of merger or share exchange, the approval of each such separate voting group at a meeting by at least a majority of the votes entitled to be cast on the merger or share exchange by that voting group.

(6) Subject to Paragraph (7) of this Section, separate voting by voting groups is required on all of the following:

(a) A plan of merger, by each class or series of shares that is either of the following:

(i) To be converted under the plan of merger into other securities, interests, obligations, rights to acquire shares, other securities, or interests, or into cash, other property, or any combination of the foregoing.

(ii) Entitled to vote as a separate group on a provision in the plan that constitutes a proposed amendment to articles of incorporation of a surviving corporation and that requires action by separate voting groups under R.S. 12:1-1004.

(b) A plan of share exchange, by each class or series of shares included in the exchange, with each class or series constituting a separate voting group.

(c) A plan of merger or share exchange, if the voting group is entitled under the articles of incorporation to vote as a voting group to approve a plan of merger or share exchange.

(7) The articles of incorporation may expressly limit or eliminate the separate voting rights provided in Item (6)(a)(i) and Subparagraph (6)(b) of this Section as to any class or series of shares, except for a transaction that includes what is or would be, if the corporation were the surviving corporation, an amendment subject to Item (6)(a)(ii) of this Section, and that will effect no significant change in the assets of the resulting entity, including all parents and subsidiaries on a consolidated basis.

(8) Unless the articles of incorporation otherwise provide, approval by the corporation's shareholders of a plan of merger or share exchange is not required if all of the following criteria are satisfied:

(a) The corporation will survive the merger or is the acquiring corporation in a share exchange.

(b) Except for amendments permitted by R.S. 12:1-1005, its articles of incorporation will not be changed.

(c) Each shareholder of the corporation whose shares were outstanding immediately before the effective date of the merger or share exchange will hold the same number of shares, with identical preferences, limitations, and relative rights, immediately after the effective date of change.

(d) The issuance in the merger or share exchange of shares or other securities convertible into or rights exercisable for shares does not require a vote under R.S. 12:1-621(F).

(9) If as a result of a merger or share exchange one or more shareholders of a domestic corporation would become subject to owner liability for the debts, obligations, or liabilities of any other person or entity, approval of the plan of merger or share exchange shall require the execution, by each such shareholder, of a separate written consent to become subject to such owner liability.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1105 - Merger between parent and subsidiary or between subsidiaries

§1-1105. Merger between parent and subsidiary or between subsidiaries

A. A domestic parent corporation that owns shares of a domestic or foreign subsidiary corporation that carry at least ninety percent of the voting power of each class and series of the outstanding shares of the subsidiary that have voting power may merge the subsidiary into itself or into another such subsidiary, or merge itself into the subsidiary, without the approval of the board of directors or shareholders of the subsidiary, unless the articles of incorporation of any of the corporations otherwise provide, or unless, in the case of a foreign subsidiary, approval by the subsidiary's board of directors or shareholders is required by the laws under which the subsidiary is organized.

B. If under Subsection A of this Section approval of a merger by the subsidiary's shareholders is not required, the parent corporation shall, within ten days after the effective date of the merger, notify each of the subsidiary's shareholders that the merger has become effective.

C. Except as provided in Subsections A and B of this Section, a merger between a parent and a subsidiary shall be governed by the provisions of this Part applicable to mergers generally.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1106 - Articles of merger or share exchange

§1-1106. Articles of merger or share exchange

A. After a plan of merger or share exchange has been adopted and approved as required by this Subpart, articles of merger or share exchange shall be signed on behalf of each party to the merger or share exchange by any officer or other duly authorized representative. Articles of merger need not be signed on behalf of any subsidiary that is a party to a merger authorized without the approval of the subsidiary's board of directors or shareholders as permitted by R.S. 12:1-1105(A). The articles shall set forth all of the following:

(1) The names of the parties to the merger or share exchange.

(2) If the articles of incorporation of the survivor of a merger are amended, or if a new corporation is created as a result of a merger, the amendments to the survivor's articles of incorporation or the articles of incorporation of the new corporation.

(3) If the plan of merger or share exchange required approval by the shareholders of a domestic corporation that was a party to the merger or share exchange, a statement that the plan was duly approved by the shareholders and, if voting by any separate voting group was required, by each such separate voting group, in the manner required by this Subpart and the articles of incorporation.

(4) If the plan of merger or share exchange did not require approval by the shareholders of a domestic corporation that was a party to the merger or share exchange, a statement to that effect.

(5) As to each eligible entity or foreign corporation that was a party to the merger or share exchange, a statement that the participation of the eligible entity or foreign corporation was duly authorized as required by the organic law of the eligible entity or corporation.

B. Articles of merger or share exchange shall be delivered to the secretary of state for filing by the survivor of the merger or the acquiring corporation in a share exchange, and shall take effect at the effective time provided in R.S. 12:1-123. Articles of merger or share exchange filed under this Section may be combined with any filing required under the organic law of any domestic eligible entity involved in the transaction if the combined filing satisfies the requirements of both this Section and the other organic law.

C. Within thirty days of the date that articles of merger take effect, a duplicate original or certified copy of the articles shall be filed in the conveyance records of each parish in this state in which any of the parties to the merger has immovable property.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2016, No. 442, §1.



RS 12:1-1107 - Effect of merger or share exchange

§1-1107. Effect of merger or share exchange

A. When a merger becomes effective, all of the following shall apply:

(1) The corporation or eligible entity that is designated in the plan of merger as the survivor continues or comes into existence, as the case may be.

(2) The separate existence of every corporation or eligible entity that is merged into the survivor ceases.

(3) All property owned by, and every contract right possessed by, each corporation or eligible entity that merges into the survivor is vested in the survivor without any transfer, assignment, reversion or impairment.

(4) All liabilities of each corporation or eligible entity that is merged into the survivor are vested in the survivor.

(5) The name of the survivor may, but need not be, substituted in any pending proceeding for the name of any party to the merger whose separate existence ceased in the merger.

(6) The articles of incorporation or organic documents of the survivor are amended to the extent provided in the plan of merger.

(7) The articles of incorporation or organic documents of a survivor that is created by the merger become effective.

(8) The shares of each corporation that is a party to the merger, and the interests in an eligible entity that is a party to a merger, that are to be converted under the plan of merger into shares, eligible interests, obligations, rights to acquire securities, other securities, or eligible interests, or into cash, other property, or any combination of the foregoing, are converted, and the former holders of such shares or eligible interests are entitled only to the rights provided to them in the plan of merger or to any rights they may have under Part 13 of this Chapter or the organic law of the eligible entity.

(9) The survivor possesses all the rights, licenses, privileges, and franchises possessed by each of the parties to the merger, except that the survivor does not possess any right, license, privilege, or franchise that the survivor is ineligible to possess or to exercise or that does not survive a merger because of a provision to that effect in the law or administrative rules under which the right, license, privilege, or franchise is held at the time of the merger.

B. When a share exchange becomes effective, the shares of each domestic corporation that are to be exchanged for shares or other securities, eligible interests, obligations, rights to acquire shares, other securities or eligible interests, or for cash, other property, or any combination of the foregoing, are entitled only to the rights provided to them in the plan of share exchange or to any rights they may have under Part 13 of this Chapter.

C. A person who becomes subject to owner liability for some or all of the debts, obligations, or liabilities of any entity as a result of a merger or share exchange shall have owner liability only to the extent provided in the organic law of the entity and only for those debts, obligations, and liabilities that arise after the effective time of the articles of merger or share exchange.

D. Upon a merger becoming effective, a foreign corporation, or a foreign eligible entity, that is the survivor of the merger remains both of the following:

(1) Obligated under the laws of this state to pay promptly the amount, if any, to which shareholders of each domestic corporation who exercise appraisal rights are entitled under Part 13 of this Chapter.

(2) Subject to the personal jurisdiction of the courts of this state in accordance with R.S. 13:3201, and to service of process in accordance with law.

E. The effect of a merger or share exchange on the owner liability of a person who had owner liability for some or all of the debts, obligations, or liabilities of a party to the merger or share exchange shall be as follows:

(1) The merger or share exchange does not discharge any owner liability under the organic law of the entity in which the person was a shareholder or interest holder to the extent any such owner liability arose before the effective time of the articles of merger or share exchange.

(2) The person shall not have owner liability under the organic law of the entity in which the person was a shareholder or interest holder prior to the merger or share exchange for any debt, obligation, or liability that arises after the effective time of the articles of merger or share exchange.

(3) The provisions of the organic law of any entity for which the person had owner liability before the merger or share exchange shall continue to apply to the collection or discharge of any owner liability preserved by Paragraph (E)(1) of this Section, as if the merger or share exchange had not occurred.

(4) The person shall have whatever rights of contribution from other persons are provided by the organic law of the entity for which the person had owner liability with respect to any owner liability preserved by Paragraph (E)(1) of this Section, as if the merger or share exchange had not occurred.

F. For purposes of service of process under Paragraph (D)(2) of this Section, a foreign eligible entity that is a survivor of a merger may be served in accordance with the rules applicable to service of process on a foreign corporation, as if both of the following conditions existed:

(1) The survivor were a foreign corporation.

(2) Each of the following persons were a director of that corporation:

(a) A general partner if the survivor is a partnership of any kind.

(b) A member if the survivor is a member-managed limited liability company.

(c) A manager if the survivor is a manager-managed limited liability company.

(d) A person holding managerial authority in the survivor, regardless of the form of the surviving entity, that is similar to that of an officer or director of a domestic business corporation.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2016, No. 442, §1.



RS 12:1-1108 - Abandonment of a merger or share exchange

§1-1108. Abandonment of a merger or share exchange

A. Unless otherwise provided in a plan of merger or share exchange or in the laws under which an eligible entity or foreign business corporation that is a party to a merger or a share exchange is organized or by which it is governed, after the plan has been adopted and approved as required by this Part, and at any time before the merger or share exchange has become effective, it may be abandoned by a domestic business corporation that is a party thereto without action by its shareholders in accordance with any procedures set forth in the plan of merger or share exchange or, if no such procedures are set forth in the plan, in the manner determined by the board of directors, subject to any contractual rights of other parties to the merger or share exchange.

B. If a merger or share exchange is abandoned under Subsection A of this Section after articles of merger or share exchange have been filed with the secretary of state but before the merger or share exchange has become effective, a statement that the merger or share exchange has been abandoned in accordance with this Section, signed on behalf of a party to the merger or share exchange by an officer or other duly authorized representative, shall be delivered to the secretary of state for filing prior to the effective date of the merger or share exchange. Upon filing, the statement shall take effect and the merger or share exchange shall be deemed abandoned and shall not become effective.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1201 - Disposition of assets not requiring shareholder approval

PART 12. DISPOSITION OF ASSETS

§1-1201. Disposition of assets not requiring shareholder approval

No approval of the shareholders of a corporation is required for any of the following actions, unless the articles of incorporation otherwise provide:

(1) To sell, lease, exchange, or otherwise dispose of any or all of the corporation's assets in the usual and regular course of business.

(2) To mortgage, pledge, dedicate to the repayment of indebtedness, whether with or without recourse, or otherwise encumber any or all of the corporation's assets, whether or not in the usual and regular course of business.

(3) To transfer any or all of the corporation's assets to one or more corporations or other entities all of the shares or interests of which are owned by the corporation.

(4) To distribute assets pro rata to the holders of one or more classes or series of the corporation's shares, provided that the distribution does not violate the rights of any class or series of shares.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1202 - Shareholder approval of certain dispositions

§1-1202. Shareholder approval of certain dispositions

A. A sale, lease, exchange, or other disposition of assets, other than a disposition described in R.S. 12:1-1201, requires approval of the corporation's shareholders if the disposition would leave the corporation without a significant continuing business activity. If a corporation retains a business activity that represented at least twenty-five percent of total assets at the end of the most recently completed fiscal year, and twenty-five percent of either income from continuing operations before taxes or revenues from continuing operations for that fiscal year, in each case of the corporation and its subsidiaries on a consolidated basis, the corporation will conclusively be deemed to have retained a significant continuing business activity.

B. A disposition that requires approval of the shareholders under Subsection A of this Section shall be initiated by a resolution by the board of directors authorizing the disposition. After adoption of such a resolution, the board of directors shall submit the proposed disposition to the shareholders for their approval. The board of directors shall also transmit to the shareholders a recommendation that the shareholders approve the proposed disposition, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation, or R.S. 12:1-826 applies. If the board of directors makes such a determination or R.S. 12:1-826 applies, the board of directors shall transmit to the shareholders the basis for so proceeding.

C. The board of directors may condition its submission of a disposition to the shareholders under Subsection B of this Section on any basis.

D. If a disposition is required to be approved by the shareholders under Subsection A of this Section, and if the approval is to be given at a meeting, the corporation shall notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the disposition is to be submitted for approval. The notice shall state that the purpose, or one of the purposes, of the meeting is to consider the disposition and shall contain a description of the disposition, including the terms and conditions thereof and the consideration to be received by the corporation.

E. Unless the articles of incorporation or the board of directors acting pursuant to Subsection C of this Section requires a greater vote, the approval of a disposition by the shareholders shall require the approval of at least a majority of the votes entitled to be cast on the disposition.

F. After a disposition has been approved by the shareholders under Subsection B of this Section, and at any time before the disposition has been consummated, it may be abandoned by the corporation without action by the shareholders, subject to any contractual rights of other parties to the disposition.

G. A disposition of assets in the course of dissolution under Part 14 of this Chapter is not governed by this Section.

H. The assets of a direct or indirect consolidated subsidiary shall be deemed the assets of the parent corporation for the purposes of this Section.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1301 - Definitions

PART 13. APPRAISAL RIGHTS

SUBPART A. RIGHT TO APPRAISAL AND PAYMENT FOR SHARES

§1-1301. Definitions

In this Part, the following meanings shall apply:

(1) "Affiliate" means a person that directly or indirectly through one or more intermediaries controls, is controlled by, or is under common control with another person or is a senior executive thereof. For purposes of R.S. 12:1-1302(B)(4), an entity is deemed to be an affiliate of its senior executives.

(2) "Beneficial owner" means any person who, directly or indirectly, through any contract, arrangement, or understanding, other than a revocable proxy, has or shares the power to vote, or to direct the voting of, shares; except that a member of a national securities exchange is not deemed to be a beneficial owner of securities held directly or indirectly by it on behalf of another person solely because the member is the record holder of the securities if the member is precluded by the rules of the exchange from voting without instruction on contested matters or matters that may affect substantially the rights or privileges of the holders of the securities to be voted. When two or more persons agree to act together for the purpose of voting their shares of the corporation, each member of the group formed thereby is deemed to have acquired beneficial ownership, as of the date of the agreement, of all voting shares of the corporation beneficially owned by any member of the group.

(3) "Corporation" means the issuer of the shares held by a shareholder demanding appraisal and, for matters covered in R.S. 12:1-1322 through 1-1331, includes the surviving entity in a merger.

(3.1) "Excluded shares" means shares acquired pursuant to an offer for all shares having voting power if the offer was made within one year prior to the corporate action for consideration of the same kind and of a value equal to or less than that paid in connection with the corporate action.

(4) "Fair value" means the value of the corporation's shares determined immediately before the effectuation of the corporate action to which the shareholder objects, using customary and current valuation concepts and techniques generally employed for similar businesses in the context of the transaction requiring appraisal, and without discounting for lack of marketability or minority status except, if appropriate, for amendments to the articles pursuant to R.S. 12:1-1302(A)(5).

(5) "Interest" means interest from the effective date of the corporate action until the date of payment, at the rate of judicial interest.

(5.1) "Interested person" means a person, or an affiliate of a person, who at any time during the one-year period immediately preceding approval by the board of directors of the corporate action, satisfies any of the following criteria:

(a) Was the beneficial owner of twenty percent or more of the voting power of the corporation, other than as owner of excluded shares.

(b) Had the power, contractually or otherwise, other than as owner of excluded shares, to cause the appointment or election of twenty-five percent or more of the directors to the board of directors of the corporation.

(c) Was a senior executive or director of the corporation or a senior executive of any affiliate thereof, and that senior executive or director will receive, as a result of the corporate action, a financial benefit not generally available to other shareholders as such, other than any of the following:

(i) Employment, consulting, retirement, or similar benefits established separately and not as part of or in contemplation of the corporate action.

(ii) Employment, consulting, retirement, or similar benefits established in contemplation of, or as part of, the corporate action that are not more favorable than those existing before the corporate action or, if more favorable, that have been approved on behalf of the corporation in the same manner as is provided in R.S. 12:1-862.

(iii) In the case of a director of the corporation who will, in the corporate action, become a director of the acquiring entity in the corporate action or one of its affiliates, rights and benefits as a director that are provided on the same basis as those afforded by the acquiring entity generally to other directors of such entity or such affiliate.

(5.2) "Interested transaction" means a corporate action described in R.S. 12:1-1302(A) involving an interested person in which any of the shares or assets of the corporation are being acquired or converted.

(6) "Preferred shares" means a class or series of shares whose holders have preference over any other class or series with respect to distributions.

(7) [Reserved.]

(8) "Senior executive" means the chief executive officer, chief operating officer, chief financial officer, and anyone in charge of a principal business unit or function.

(9) "Shareholder" means a record shareholder, a beneficial shareholder, and a voting trust beneficial owner.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2016, No. 442, §1.



RS 12:1-1302 - Right to appraisal

§1-1302. Right to appraisal

A. A shareholder is entitled to appraisal rights and to obtain payment of the fair value of that shareholder's shares, in the event of any of the following corporate actions:

(1) Consummation of a merger to which the corporation is a party if either of the following apply:

(a) Shareholder approval is required for the merger by R.S. 12:1-1104, except that appraisal rights shall not be available to any shareholder of the corporation with respect to shares of any class or series that remain outstanding after consummation of the merger.

(b) The corporation is a subsidiary and the merger is governed by R.S. 12:1-1105.

(2) Consummation of a share exchange to which the corporation is a party as the corporation whose shares will be acquired, except that appraisal rights shall not be available to any shareholder of the corporation with respect to any class or series of shares of the corporation that is not exchanged.

(3) Consummation of a disposition of assets pursuant to R.S. 12:1-1202, except that appraisal rights shall not be available to any shareholder of the corporation with respect to shares of any class or series if, under the terms of the corporate action approved by the shareholders, there is to be distributed to shareholders in cash its net assets in excess of a reasonable amount reserved to meet claims of the type described in R.S. 12:1-1406 and 1-1407, within one year after the shareholders' approval of the action and in accordance with their respective interests determined at the time of distribution, and the disposition of assets is not an interested transaction.

(4) An amendment of the articles of incorporation with respect to a class or series of shares that reduces the number of shares of a class or series owned by the shareholder to a fraction of a share if the corporation has the obligation or right to repurchase the fractional share so created.

(5) Any other amendment to the articles of incorporation, merger, share exchange, or disposition of assets to the extent provided by the articles of incorporation, bylaws, or a resolution of the board of directors.

(6) Consummation of a domestication if the shareholder does not receive shares in the foreign corporation resulting from the domestication that have terms as favorable to the shareholder in all material respects, and represent at least the same percentage interest of the total voting rights of the outstanding shares of the corporation, as the shares held by the shareholder before the domestication.

(7) Consummation of a conversion of the corporation to nonprofit status pursuant to Subpart C of Part 9 of this Chapter.

(8) Consummation of a conversion of the corporation to an unincorporated entity pursuant to Subpart E of Part 9 of this Chapter.

B. Notwithstanding Subsection A of this Section, the availability of appraisal rights under Paragraphs (A)(1), (2), (3), (4), (6), and (8) of this Section shall be limited in accordance with the following provisions:

(1) Appraisal rights shall not be available for the holders of shares of any class or series of shares which is one of the following:

(a) A covered security under Section 18(b)(1)(A) or (B) of the Securities Act of 1933, as amended.

(b) Traded in an organized market and has at least two thousand shareholders and a market value of at least twenty million dollars, exclusive of the value of such shares held by the corporation's subsidiaries, senior executives, and directors and by beneficial shareholders and voting trust beneficial owners owning more than ten percent of such shares.

(c) Issued by an open end management investment company registered with the Securities and Exchange Commission under the Investment Company Act of 1940 and may be redeemed at the option of the holder at net asset value.

(2) The applicability of Paragraph (B)(1) of this Section shall be determined as of either of the following:

(a) The record date fixed to determine the shareholders entitled to receive notice of the meeting of shareholders to act upon the corporate action requiring appraisal rights.

(b) The day before the effective date of such corporate action if there is no meeting of shareholders.

(3) Paragraph (B)(1) of this Section shall not be applicable and appraisal rights shall be available pursuant to Subsection A of this Section for the holders of any class or series of shares who are required by the terms of the corporate action requiring appraisal rights to accept for such shares anything other than cash or shares of any class or any series of shares of any corporation, or any other proprietary interest of any other entity, that satisfies the standards set forth in Paragraph (B)(1) of this Section at the time the corporate action becomes effective or, in the case of the consummation of a disposition of assets pursuant to R.S. 12:1-1202, unless such cash, shares, or proprietary interests are, under the terms of the corporate action approved by the shareholders, to be distributed to the shareholders as part of a distribution to shareholders of the net assets of the corporation in excess of a reasonable amount to meet claims of the type described in R.S. 12:1-1406 and 1-1407, within one year after the shareholders' approval of the action and in accordance with their respective interests determined at the time of the distribution.

(4) Paragraph (B)(1) of this Section shall not be applicable and appraisal rights shall be available pursuant to Subsection A of this Section for the holders of any class or series of shares where the corporate action is an interested transaction.

C. Notwithstanding any other provision of this Section, the articles of incorporation as originally filed or any amendment thereto may limit or eliminate appraisal rights for any class or series of preferred shares, except for both of the following:

(1) No such limitation or elimination shall be effective if the class or series does not have the right to vote separately as a voting group, alone or as part of a group, on the action or if the action is a nonprofit conversion under Subpart C of Part 9 of this Chapter or a conversion to an unincorporated entity under Subpart E of Part 9 of this Chapter or a merger having a similar effect.

(2) Any such limitation or elimination contained in an amendment to the articles of incorporation that limits or eliminates appraisal rights for any of such shares that are outstanding immediately prior to the effective date of such amendment, or that the corporation is or may be required to issue or sell thereafter pursuant to any conversion, exchange, or other right existing immediately before the effective date of such amendment shall not apply to any corporate action that becomes effective within one year of that date if such action would otherwise afford appraisal rights.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1303 - Assertion of rights by nominees and beneficial shareholders

§1-1303. Assertion of rights by nominees and beneficial shareholders

A. A record shareholder may assert appraisal rights as to fewer than all the shares registered in the record shareholder's name but owned by a beneficial shareholder or a voting trust beneficial owner only if the record shareholder objects with respect to all shares of the class or series owned by the beneficial shareholder or the voting trust beneficial owner and notifies the corporation in writing of the name and address of each beneficial shareholder or voting trust beneficial owner on whose behalf appraisal rights are being asserted. The rights of a record shareholder who asserts appraisal rights for only part of the shares held of record in the record shareholder's name under this Subsection shall be determined as if the shares as to which the record shareholder objects and the record shareholder's other shares were registered in the names of different record shareholders.

B. A beneficial shareholder and voting trust beneficial owner may assert appraisal rights as to shares of any class or series held on behalf of the shareholder only if such shareholder submits to the corporation the record shareholder's written consent to the assertion of such rights no later than the date referred to in R.S. 12:1-1322(B)(2)(b), and does so with respect to all shares of the class or series that are beneficially owned by the beneficial shareholder or voting trust beneficial owner.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1320 - Notice of appraisal rights

SUBPART B. PROCEDURE FOR EXERCISE

OF APPRAISAL RIGHTS

§1-1320. Notice of appraisal rights

A. Where any corporate action specified in R.S. 12:1-1302(A) is to be submitted to a vote at a shareholders' meeting, the meeting notice must state that the corporation has concluded that the shareholders are, are not, or may be entitled to assert appraisal rights under this Part. If the corporation concludes that appraisal rights are or may be available, one of the following statements shall be included in the meeting notice sent to those record shareholders entitled to exercise appraisal rights:

(1) If the corporation wishes for shareholders to be subject to the requirements of R.S. 12:1-1321(A)(1):

"Appraisal rights allow a shareholder to avoid the effects of the proposed corporate action described in this notice by selling the shareholder's shares to the corporation at their fair value, paid in cash. To retain the right to assert appraisal rights, a shareholder is required by law: (1) to deliver to the corporation, before the vote is taken on the action described in this notice, a written notice of the shareholder's intent to demand appraisal if the corporate action proposed in this notice takes effect, and (2) not to vote, or cause or permit to be voted, in favor of the proposed corporate action any shares of the class or series for which the shareholder intends to assert appraisal rights. If a shareholder complies with those requirements, and the action proposed in this notice takes effect, the law requires the corporation to send to the shareholder an appraisal form that the shareholder must complete and return, and a copy of Part 13 of the Business Corporation Act, governing appraisal rights."

(2) If the corporation is waiving the requirements of R.S. 12:1-1321(A)(1):

"Appraisal rights allow a shareholder to avoid the effects of the proposed corporate action described in this notice by selling the shareholder's shares to the corporation at their fair value, paid in cash. To retain the right to assert appraisal rights, a shareholder is required by law not to vote, or cause or permit to be voted, in favor of the proposed corporation action any shares of the class or series for which the shareholder intends to assert appraisal rights. If a shareholder complies with the requirement, and the action proposed in this notice take effect, the law requires the corporation to send to the shareholder an appraisal form that the shareholder must complete and return, a copy of Part 13 of the Business Corporation Act, governing appraisal rights."

B. In a merger pursuant to R.S. 12:1-1105, the parent corporation must notify in writing all record shareholders of the subsidiary who are entitled to assert appraisal rights that the corporate action became effective. Such notice must be sent within ten days after the corporate action became effective and include the materials described in R.S. 12:1-1322.

C. Where any corporate action specified in R.S. 12:1-1302(A) is to be approved by written consent of the shareholders pursuant to R.S. 12:1-704.

(1) Written notice that appraisal rights are, are not, or may be available must be sent to each record shareholder from whom a consent is solicited at the time consent of such shareholder is first solicited and, if the corporation has concluded that appraisal rights are or may be available, the following statement must be included in the notice:

"Appraisal rights allow a shareholder to avoid the effects of the proposed corporate action described in this notice by selling the shareholder's shares to the corporation at their fair value, paid in cash. To retain the right to assert appraisal rights, a shareholder is required by law not to sign any consent in favor of the proposed corporate action with respect to any shares of the class or series for which the shareholder intends to assert appraisal rights. If a shareholder complies with this requirement, and the corporate action proposed in this notice takes effect, the law requires the corporation to send to the shareholder an appraisal form that the shareholder must complete and return, and a copy of Part 13 of the Business Corporation Act, governing appraisal rights."

(2) Written notice that appraisal rights are, are not, or may be available must be delivered together with the notice to nonconsenting and nonvoting shareholders required by R.S. 12:1-704(E) and (F), may include the materials described in R.S. 12:1-1322 and, if the corporation has concluded that appraisal rights are or may be available, must be accompanied by a copy of this Part and the following statement:

"Appraisal rights allow a shareholder to avoid the effects of the corporate action described in this notice by selling the shareholder's shares to the corporation at their fair value, paid in cash. A shareholder may obtain appraisal rights only by completing and returning an appraisal form that the law requires the corporation to send to the shareholder, and by complying with all other requirements of Part 13 of the Business Corporation Act, a copy of which is enclosed."

D. Where corporate action described in R.S. 12:1-1302(A) is proposed, or a merger pursuant to R.S. 12:1-1105 is effected, the notice referred to in Subsection A or C of this Section, if the corporation concludes that appraisal rights are or may be available, and in Subsection B of this Section shall be accompanied by both of the following:

(1) The annual financial statements specified in R.S. 12:1-1620(B) of the corporation that issued the shares that may be subject to appraisal, which shall be as of a date ending not more than sixteen months before the date of the notice and shall comply with R.S. 12: 1-1620(B); provided that, if such annual financial statements are not reasonably available, the corporation shall provide reasonably equivalent financial information.

(2) The latest available quarterly financial statements of such corporation, if any.

E. The right to receive the information described in Subsection D of this Section may be waived in writing by a shareholder before or after the corporate action. If the information described in Subsection D of this Section is not publicly available, the shareholder who receives it owes a duty to the corporation to use and disclose the information only for purposes of deciding whether to exercise appraisal rights and for other proper purposes.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1321 - Notice of intent to demand appraisal and consequences of voting or consenting

§1-1321. Notice of intent to demand appraisal and consequences of voting or consenting

A. If a corporate action specified in R.S. 12:1-1302(A) is submitted to a vote at a shareholders' meeting, a shareholder who wishes to assert appraisal rights with respect to any class or series of shares must do both of the following:

(1) Deliver to the corporation, before the vote is taken, written notice of the shareholder's intent to demand appraisal if the proposed action is effectuated.

(2) Not vote, or cause or permit to be voted, any shares of such class or series in favor of the proposed action.

B. If a corporate action specified in R.S. 12:1-1302(A) is to be approved by written consent, a shareholder may assert appraisal rights with respect to a class or series of shares only if the shareholder does not sign a consent in favor of the proposed action with respect to that class or series of shares.

C. A shareholder who fails to satisfy the requirements of Subsection A or B of this Section is not entitled to appraisal under this Part.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1322 - Appraisal notice and form

§1-1322. Appraisal notice and form

A. If a corporate action requiring appraisal rights under R.S. 12:1-1302(A) becomes effective, the corporation must send a written appraisal notice and the form required by Paragraph (B)(1) of this Section to all shareholders who satisfy the requirements of R.S. 12:1-1321(A) or R.S. 12:1-1321(B). In the case of a merger under R.S. 12:1-1105, the parent must deliver an appraisal notice and form to all record shareholders who may be entitled to assert appraisal rights.

B. The appraisal notice must be delivered no earlier than the date the corporate action specified in R.S. 12:1-1302(A) became effective, and no later than ten days after such date, and must do all of the following:

(1) Supply a form that requires the shareholder asserting appraisal rights to certify that such shareholder did not vote for or consent to the transaction.

(2) State all of the following:

(a) Where the form must be sent and where certificates for certificated shares must be deposited and the date by which those certificates must be deposited, which date may not be earlier than the date for receiving the required form under Subparagraph (B)(2)(b) of this Section.

(b) A date by which the corporation must receive the form, which date may not be fewer than forty nor more than sixty days after the date the appraisal notice is sent pursuant to Subsection A of this Section, and state that the shareholder shall have waived the right to demand appraisal with respect to the shares unless the form is received by the corporation by such specified date.

(c) The corporation's estimate of the fair value of the shares.

(d) That, if requested in writing, the corporation will provide, to the shareholder so requesting, within ten days after the date specified in Subparagraph (B)(2)(b) of this Section the number of shareholders who return the forms by the specified date and the total number of shares owned by them.

(e) The date by which the notice to withdraw under R.S. 12:1-1323 must be received, which date must be at least twenty days after the date specified in Subparagraph (B)(2)(b) of this Section.

(3) Be accompanied by a copy of this Part.

C. A corporation may elect to withhold payment as permitted by R.S. 12:1-1325 only if the form required by Subsection B of this Section does both of the following:

(1) Specifies the first date of any announcement to shareholders made prior to the date the corporate action became effective of the principal terms of the proposed corporate action.

(2) If such announcement was made, requires the shareholder asserting appraisal rights to certify whether beneficial ownership of those shares for which appraisal rights are asserted was acquired before that date.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1323 - Perfection of rights and right to withdraw

§1-1323. Perfection of rights and right to withdraw

A. A shareholder who receives notice pursuant to R.S. 12:1-1322 and who wishes to exercise appraisal rights must sign and return the form sent by the corporation and, in the case of certificated shares, deposit the shareholder's certificates in accordance with the terms of the notice by the date referred to in the notice pursuant to R.S. 12:1-1322(B)(2)(b). In addition, if applicable, the shareholder must certify on the form whether the beneficial owner of such shares acquired beneficial ownership of the shares before the date required to be set forth in the notice pursuant to R.S. 12:1-1322(B)(1). If a shareholder fails to make this certification, the corporation may elect to treat the shareholder's shares as after-acquired shares under R.S. 12:1-1325. Once a shareholder deposits that shareholder's certificates or, in the case of uncertificated shares, returns the signed forms, that shareholder loses all rights as a shareholder, unless the shareholder withdraws pursuant to Subsection B of this Section.

B. A shareholder who has complied with Subsection A of this Section may nevertheless decline to exercise appraisal rights and withdraw from the appraisal process by so notifying the corporation in writing by the date set forth in the appraisal notice pursuant to R.S. 12:1-1322(B)(2)(e). A shareholder who fails to so withdraw from the appraisal process may not thereafter withdraw without the corporation's written consent.

C. A shareholder who does not sign and return the form and, in the case of certificated shares, deposit that shareholder's share certificates where required, each by the date set forth in the notice described in R.S. 12:1-1322(B), shall not be entitled to payment under this Part.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1324 - Payment

§1-1324. Payment

A. Except as provided in R.S. 12:1-1325, within thirty days after the form required by R.S. 12:1-1322(B)(2)(b) is due, the corporation shall pay in cash to those shareholders who complied with R.S. 12:1-1323(A) the amount the corporation estimates to be the fair value of their shares, plus interest.

B. Except as provided in Subsection C of this Section, the payment to each shareholder pursuant to Subsection A of this Section must be accompanied by all of the following:

(1)(a) The annual financial statements specified in R.S. 12:1-1620(B) of the corporation that issued the shares to be appraised, which shall be of a date ending not more than sixteen months before the date of payment and shall comply with R.S. 12:1-1620(B); provided that, if such annual financial statements are not reasonably available, the corporation shall provide reasonably equivalent financial information.

(b) The latest available quarterly financial statements of such corporation, if any.

(2) A statement of the corporation's estimate of the fair value of the shares, which estimate must equal or exceed the corporation's estimate given pursuant to R.S. 12:1-1322(B)(2)(c).

(3) A statement that shareholders described in Subsection A of this Section have the right to demand further payment under R.S. 12:1-1326 and that if any such shareholder does not do so within the time period specified therein, such shareholder shall be deemed to have accepted such payment in full satisfaction of the corporation's obligations under this Part.

C. The financial information described in Paragraph (B)(1) of this Section need not accompany the corporation's payment under Subsection A of this Section if the corporation has earlier delivered to the shareholder financial information that meets the requirements of Paragraph (B)(1) of this Section as of the time of the payment.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1325 - After-acquired shares

§1-1325. After-acquired shares

A. A corporation may elect to withhold payment required by R.S. 12:1-1324 from any shareholder who was required to, but did not, certify that beneficial ownership of all of the shareholder's shares for which appraisal rights are asserted was acquired before the date specified in the appraisal notice sent in accordance with R.S. 12:1-1322(B)(1) and R.S. 12:1-1322(C).

B. If the corporation elects to withhold payment under Subsection A of this Section, it must, within thirty days after the form required by R.S. 12:1-1322(B)(2)(b) is due, notify all shareholders who are described in Subsection A of this Section of all of the following:

(1) The information required by R.S. 12:1-1324(B)(1).

(2) The corporation's estimate of fair value pursuant to R.S. 12:1-1324(B)(2).

(3) That they may accept the corporation's estimate of fair value, plus interest, in full satisfaction of their demands or demand appraisal under R.S. 12:1-1326.

(4) That those shareholders who wish to accept such offer must so notify the corporation of their acceptance of the corporation's offer within thirty days after receiving the offer.

(5) That those shareholders who do not satisfy the requirements for demanding appraisal under R.S. 12:1-1326 shall be deemed to have accepted the corporation's offer.

C. Within ten days after receiving the shareholder's acceptance pursuant to Subsection B of this Section, the corporation must pay in cash the amount it offered under Paragraph (B)(2) of this Section to each shareholder who agreed to accept the corporation's offer in full satisfaction of the shareholder's demand.

D. Within forty days after sending the notice described in Subsection B of this Section, the corporation must pay in cash the amount it offered to pay under Paragraph (B)(2) of this Section to each shareholder described in Paragraph (B)(5) of this Section.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1326 - Procedure if shareholder dissatisfied with payment or offer

§1-1326. Procedure if shareholder dissatisfied with payment or offer

A. A shareholder paid pursuant to R.S. 12:1-1324 who is dissatisfied with the amount of the payment must notify the corporation in writing of that shareholder's estimate of the fair value of the shares and demand payment of that estimate plus interest, less any payment under R.S. 12:1-1324. A shareholder offered payment under R.S. 12:1-1325 who is dissatisfied with that offer must reject the offer and demand payment of the shareholder's stated estimate of the fair value of the shares plus interest.

B. A shareholder who fails to notify the corporation in writing of that shareholder's demand to be paid the shareholder's stated estimate of the fair value plus interest under Subsection A of this Section within thirty days after receiving the corporation's payment or offer of payment under R.S. 12:1-1324 or 1-1325, respectively, waives the right to demand payment under this Section and shall be entitled only to the payment made or offered pursuant to those respective Sections.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1330 - Court action

SUBPART C. JUDICIAL APPRAISAL OF SHARES

§1-1330. Court action

A. If a shareholder makes demand for payment under R.S. 12:1-1326 which remains unsettled, the corporation shall commence a summary proceeding within sixty days after receiving the payment demand and petition the court to determine the fair value of the shares and accrued interest. If the corporation does not commence the proceeding within the sixty-day period, it shall pay in cash to each shareholder the amount the shareholder demanded pursuant to R.S. 12:1-1326, plus interest, within ten days after the expiration of the sixty-day period.

B. The corporation shall commence the proceeding in the district court of the parish where the corporation's principal office or, if none, its registered office in this state is located. If the corporation is a foreign corporation without a registered office in this state, it shall commence the proceeding in the parish in this state where the principal office or registered office of the domestic corporation merged with the foreign corporation was located at the time of the transaction.

C. The corporation shall make all shareholders, whether or not residents of this state, whose demands remain unsettled parties to the proceeding, and all parties must be served with a copy of the petition. Nonresidents may be served as provided by law.

D. The jurisdiction of the court in which the proceeding is commenced under Subsection B of this Section is exclusive. The court may appoint an appraiser to file a written report with the court on the question of fair value. The appraiser shall have the powers described in the appointing order, or in any amendment to it. The shareholders demanding appraisal rights are entitled to the same discovery rights as parties in other civil proceedings. If the court appoints an appraiser, the appraiser's written report shall be treated as the report of an expert witness, and the corporation and shareholders demanding appraisal shall be entitled to depose and to examine and cross-examine the appraiser as an expert witness.

E. Each shareholder made a party to the proceeding is entitled to judgment for either of the following:

(1) The amount, if any, by which the court finds the fair value of the shareholder's shares, plus interest, exceeds the amount paid by the corporation to the shareholder for such shares.

(2) The fair value, plus interest, of the shareholder's shares for which the corporation elected to withhold payment under R.S. 12:1-1325.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1331 - Court costs and expenses

§1-1331. Court costs and expenses

A. The court in an appraisal proceeding commenced under R.S. 12:1-1330 shall determine all court costs of the proceeding, including the reasonable compensation and expenses of appraisers appointed by the court. The court shall assess the court costs against the corporation, except that the court may assess court costs against all or some of the shareholders demanding appraisal, in amounts which the court finds equitable, to the extent the court finds such shareholders acted arbitrarily, vexatiously, or not in good faith with respect to the rights provided by this Part.

B. The court in an appraisal proceeding may also assess the expenses of the respective parties in amounts the court finds equitable against either of the following:

(1) The corporation and in favor of any or all shareholders demanding appraisal if the court finds the corporation did not substantially comply with the requirements of R.S. 12:1-1320, 1-1322, 1-1324, or 1-1325.

(2) Either the corporation or a shareholder demanding appraisal, in favor of any other party, if the court finds the party against whom expenses are assessed acted arbitrarily, vexatiously, or not in good faith with respect to the rights provided by this Part.

C. If the court in an appraisal proceeding finds that the expenses incurred by any shareholder were of substantial benefit to other shareholders similarly situated and that such expenses should not be assessed against the corporation, the court may direct that such expenses be paid out of the amounts awarded the shareholders who were benefitted.

D. To the extent the corporation fails to make a required payment pursuant to R.S. 12:1-1324, 1-1325, 1-1326, or 1-1330(A), the shareholder may sue directly for the amount owed, and to the extent successful, shall be entitled to recover from the corporation all expenses of the suit. The shareholder's right to enforce the corporation's payment obligation under this Subsection is perempted five years after the date that the payment by the corporation becomes due under the relevant provision.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1340 - Other remedies limited

SUBPART D. OTHER REMEDIES

§1-1340. Other remedies limited

A. The legality of a proposed or completed corporate action described in R.S. 12:1-1302(A) may not be contested, nor may the corporate action be enjoined, set aside or rescinded, in any proceeding commenced by a shareholder after the shareholders have approved the corporate action.

B. The appraisal rights provided by this Part are the exclusive remedy of a shareholder in connection with a corporate action for which R.S. 12:1-1302 makes appraisal rights available if either of the following conditions is satisfied:

(1) The shareholder is not subject to the requirements of R.S. 12:1-1321(A)(1) concerning the delivery of a written notice of the shareholder's intent to assert appraisal rights.

(2) The corporation waives the requirements of R.S. 12:1-1321(A)(1).

C. If Subsection B of this Section makes appraisal rights the exclusive remedy of a shareholder, then the shareholder shall not have any other cause of action for damages or for any other form of relief against the corporation, or any director, officer, employee, agent, or controlling person of the corporation, in connection with the corporate action for which R.S. 12:1-1302 makes appraisal rights available.

D. If the corporation waives the requirements of R.S. 12:1-1321(A)(1), a shareholder may assert appraisal rights without complying with those requirements. A corporation waives the requirements of R.S. 12:1-1321(A)(1) by sending shareholders the notice specified in R.S. 12:1-1320(A)(2).

E. Subsections A, B, and C of this Section do not apply to a corporate action that is any of the following:

(1) Not authorized and approved in accordance with the applicable provisions of any of the following:

(a) Part 9, 10, 11, or 12 of this Chapter.

(b) The articles of incorporation or bylaws.

(c) The resolution of the board of directors authorizing the corporate action.

(2) [Reserved.]

(3) [Reserved.]

(4) Approved by less than unanimous consent of the voting shareholders pursuant to R.S. 12:1-704 if both of the following requirements are met:

(a) The challenge to the corporate action is brought by a shareholder who did not consent and as to whom notice of the approval of the corporate action was not effective at least ten days before the corporate action was effected.

(b) The proceeding challenging the corporate action is commenced within ten days after notice of the approval of the corporate action is effective as to the shareholder bringing the proceeding.

F. Subsections B and C of this Section do not affect any right of a shareholder that is provided by the terms of the corporate action itself if the shareholder does not assert, or loses the right to enforce, appraisal rights under this Part.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1401 - [Reserved.]

PART 14. DISSOLUTION

SUBPART A. VOLUNTARY DISSOLUTION

§1-1401. [Reserved.]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1402 - Dissolution by board of directors and shareholders

§1-1402. Dissolution by board of directors and shareholders

A. A corporation's board of directors may propose dissolution for submission to the shareholders.

B. For a proposal to dissolve to be adopted, both of the following requirements must be met:

(1) The board of directors must recommend dissolution to the shareholders unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders.

(2) The shareholders entitled to vote must approve the proposal to dissolve as provided in Subsection E of this Section.

C. The board of directors may condition its submission of the proposal for dissolution on any basis.

D. The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolving the corporation.

E. Unless the articles of incorporation or the board of directors acting pursuant to Subsection C of this Section require a greater vote or a vote by voting groups, adoption of the proposal to dissolve shall require the approval of at least a majority of the votes entitled to be cast.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1403 - Articles of dissolution

§1-1403. Articles of dissolution

A. At any time after dissolution is authorized, the corporation may dissolve by delivering to the secretary of state for filing articles of dissolution setting forth all of the following:

(1) The name of the corporation.

(2) The date dissolution was authorized.

(3) If dissolution was approved by the shareholders, a statement that the proposal to dissolve was duly approved by the shareholders in the manner required by this Act and by the articles of incorporation.

B. A corporation is dissolved upon the effective date of its articles of dissolution.

C. For purposes of this Subpart, "dissolved corporation" means a corporation whose articles of dissolution have become effective and includes a successor entity to which the remaining assets of the corporation are transferred subject to its liabilities for purposes of liquidation.

D. The secretary of state shall deliver a notice of the filing of the articles of dissolution to all of the following:

(1) The secretary of the Department of Revenue.

(2) The secretary of the Department of Environmental Quality.

(3) The administrator of the Louisiana Employment Security Law.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1404 - Revocation of dissolution

§1-1404. Revocation of dissolution

A. A corporation that is not terminated may revoke its dissolution within one hundred and twenty days of its effective date.

B. Revocation of dissolution must be authorized in the same manner as the dissolution was authorized unless that authorization permitted revocation by action of the board of directors alone, in which event the board of directors may revoke the dissolution without shareholder action.

C. After the revocation of dissolution is authorized, the corporation may revoke the dissolution by delivering to the secretary of state for filing articles of revocation of dissolution that set forth all of the following:

(1) The name of the corporation.

(2) The effective date of the dissolution that was revoked.

(3) The date that the revocation of dissolution was authorized.

(4) If the corporation's board of directors, or incorporators, revoked the dissolution, a statement to that effect.

(5) If the corporation's board of directors revoked a dissolution authorized by the shareholders, a statement that revocation was permitted by action by the board of directors alone pursuant to that authorization.

(6) If shareholder action was required to revoke the dissolution, the information required by R.S. 12:1-1403(A)(3).

D. Revocation of dissolution is effective upon the effective date of the articles of revocation of dissolution.

E. When the revocation of dissolution is effective, it relates back to and takes effect as of the effective date of the dissolution and the corporation resumes carrying on its business as if dissolution had never occurred.

F. A dissolution under R.S. 12:1-1438 is not revocable.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1405 - Effect of dissolution

§1-1405. Effect of dissolution

A. A dissolved corporation continues its corporate existence but may not carry on any business except that appropriate to wind up and liquidate its business and affairs, including any of the following:

(1) Collecting its assets.

(2) Disposing of its properties that will not be distributed in kind to its shareholders.

(3) Discharging or making reasonable provision for discharging its liabilities.

(4) Distributing its remaining property among its shareholders according to their interests.

(5) Doing every other act necessary to wind up and liquidate its business and affairs.

B. Dissolution of a corporation does not do any of the following:

(1) Transfer title to the corporation's property.

(2) Prevent transfer of its shares or securities, although the authorization to dissolve may provide for closing the corporation's share transfer records.

(3) Subject its directors or officers to standards of conduct different from those prescribed in Part 8 of this Chapter.

(4) Change quorum or voting requirements for its board of directors or shareholders; change provisions for selection, resignation, or removal of its directors or officers or both; or change provisions for amending its bylaws.

(5) Prevent commencement of a proceeding by or against the corporation in its corporate name.

(6) Abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution.

(7) Terminate the authority of the registered agent of the corporation.

C. The limitation imposed by Subsection A of this Section on the business to be conducted by a dissolved corporation does not do either of the following:

(1) Require the corporation to discontinue operations in any part of its business that the corporation plans to sell as a going concern in connection with the winding up and liquidation of the corporation's affairs.

(2) Affect any right acquired by a third person before the third person knows or has reason to know that the corporation is dissolved.

D. The filing of articles of dissolution by a corporation does not by itself give a third person knowledge or reason to know that the corporation is dissolved.

E. The provisions of Code of Civil Procedure Articles 692 and 740 do not apply to a dissolved corporation that has not been terminated. A dissolved and unterminated corporation continues to be the proper party plaintiff under Code of Civil Procedure Article 690 and the proper party defendant under Code of Civil Procedure Article 739. An action by or against a terminated corporation is governed by R.S. 12:1-1443.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1406 - Known claims against dissolved corporation

§1-1406. Known claims against dissolved corporation

A. A dissolved corporation may dispose of the known claims against it by notifying its known claimants in writing of the dissolution at any time after its effective date.

B. The written notice must do all of the following:

(1) Describe information that must be included in a claim.

(2) Provide a mailing address where a claim may be sent.

(3) State the deadline, which may not be fewer than one hundred and twenty days from the effective date of the written notice, by which the dissolved corporation must receive the claim.

(4) State that the claim will be extinguished by peremption if not received by the deadline.

C. A claim against the dissolved corporation is perempted by either of the following:

(1) If a claimant who was given written notice under Subsection B of this Section does not deliver the claim to the dissolved corporation by the deadline.

(2) If a claimant whose claim was rejected by the dissolved corporation does not commence a proceeding to enforce the claim by the deadline stated in the rejection notice for the commencement of an enforcement proceeding, which may not be fewer than ninety days after the effective date of the rejection notice.

D. For purposes of this Section, "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1407 - Other claims against dissolved corporation

§1-1407. Other claims against dissolved corporation

A. A dissolved corporation may also publish notice of its dissolution and request that persons with claims against the dissolved corporation present them in accordance with the notice.

B. The notice must do all of the following:

(1) Be published one time in a newspaper of general circulation in the parish where the dissolved corporation's principal office or, if none in this state, its registered office, is or was last located.

(2) Describe the information that must be included in a claim and provide a mailing address where the claim may be sent.

(3) State that a claim against the dissolved corporation will be extinguished by peremption unless a proceeding to enforce the claim is commenced within three years after the publication of the notice.

C. If the dissolved corporation publishes a newspaper notice in accordance with Subsection B of this Section, any claim not earlier perempted by R.S. 12:1-1406(C) is perempted unless the claimant commences a proceeding to enforce the claim against the dissolved corporation within three years after the publication date of the newspaper notice.

D. A claim that is not perempted by R.S. 12:1-1406(C) or 1-1407(C) may be enforced against either of the following:

(1) The dissolved corporation, to the extent of its undistributed assets.

(2) Except as provided in R.S. 12:1-1408(D), if the assets have been distributed in liquidation, a shareholder of the dissolved corporation to the extent of the shareholder's pro rata share of the claim or the corporate assets distributed to the shareholder in liquidation, whichever is less, but a shareholder's total liability for all claims under this Section may not exceed the total amount of assets distributed to the shareholder.

E. A proceeding to enforce the liability of a shareholder under Paragraph (D)(2) of this Section is perempted unless it is commenced within two years after the date that the assets were distributed to the shareholder.

F. For purposes of this Section, the term "claim" includes a claim of any kind, including a contingent liability and a claim based on an event occurring after the effective date of dissolution.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1408 - Court proceedings

§1-1408. Court proceedings

A. A dissolved corporation that has published a notice under R.S. 12:1-1407 may file an application with the district court of the parish where the dissolved corporation's principal office or, if none in this state, its registered office is located for a determination of the amount and form of security to be provided for payment of claims that are contingent or have not been made known to the dissolved corporation or that are based on an event occurring after the effective date of dissolution but that, based on the facts known to the dissolved corporation, are reasonably estimated to arise after the effective date of dissolution. Provision need not be made for any claim that is or is reasonably anticipated to be barred under R.S. 12:1-1407(C).

B. Within ten days after the filing of the application, notice of the proceeding shall be given by the dissolved corporation to each claimant holding a contingent claim whose contingent claim is shown on the records of the dissolved corporation.

C. The court shall appoint an attorney at law to represent all claimants whose identities or whereabouts are unknown in any proceeding brought under this Section, as if those claimants were absentee defendants under Code of Civil Procedure Article 5091. The reasonable fees and expenses of the appointed attorney, including all reasonable expert witness fees, shall be paid by the dissolved corporation.

D. Provision by the dissolved corporation for security in the amount and the form ordered by the court under Subsection A of this Section shall satisfy the dissolved corporation's obligations with respect to claims that are contingent, have not been made known to the dissolved corporation, or are based on an event occurring after the effective date of dissolution, and such claims may not be enforced against a shareholder who received assets in liquidation.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1409 - Responsibility of the board of directors

§1-1409. Responsibility of the board of directors

A. The board of directors of a dissolved corporation is responsible for winding up and liquidating the business and affairs of the corporation as contemplated by R.S. 12:1-1405 (A). The board of directors may authorize a distribution to shareholders only after the corporation pays, or makes reasonable provision to pay, all obligations owed by the corporation as contemplated by R.S. 12:1-1405(A).

B. Directors of a dissolved corporation which has disposed of claims under R.S. 12:1-1406, 1-1407, or 1-1408 shall not be liable for breach of Subsection A of this Section with respect to claims against the dissolved corporation that are barred or satisfied under R.S. 12:1-1406, 1-1407, or 1-1408.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1410 - Certain sections in Subpart A applicable to all dissolved corporations

§1-1410. Certain sections in Subpart A applicable to all dissolved corporations

R.S. 12:1-1405 through 1-1409 apply to a dissolved corporation regardless of whether the dissolution is voluntary or judicial.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1411 - §§1-1411 – 1-1429 [Reserved]

SUBPART B. ADMINISTRATIVE DISSOLUTION

§§1-1411 - 1-1429 [Reserved]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1412 - §12:1-1412

§12:1-1412 [Reserved]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1413 - §12:1-1413 [Reserved]

§12:1-1413 [Reserved]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1414 - §12:1-1414 [Reserved]

§12:1-1414 [Reserved]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1415 - §12:1-1415 [Reserved]

§12:1-1415 [Reserved]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1416 - §12:1-1416 [Reserved]

§12:1-1416 [Reserved]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1417 - §12:1-1417 [Reserved]

§12:1-1417 [Reserved]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1418 - §12:1-1418 [Reserved]

§12:1-1418 [Reserved]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1419 - §12:1-1419 [Reserved]

§12:1-1419 [Reserved]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1420 - §12:1-1420 [Reserved]

§12:1-1420 [Reserved]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1421 - §12:1-1421 [Reserved]

§12:1-1421 [Reserved]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1422 - §12:1-1422 [Reserved]

§12:1-1422 [Reserved]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1423 - §12:1-1423 [Reserved]

§12:1-1423 [Reserved]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1424 - §12:1-1424 [Reserved]

§12:1-1424 [Reserved]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1425 - §12:1-1425 [Reserved]

§12:1-1425 [Reserved]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1426 - §12:1-1426 [Reserved]

§12:1-1426 [Reserved]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1427 - §12:1-1427 [Reserved]

§12:1-1427 [Reserved]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1428 - §12:1-1428 [Reserved]

§12:1-1428 [Reserved]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1429 - §12:1-1429 [Reserved]

§12:1-1429 [Reserved]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1430 - Grounds for judicial dissolution

SUBPART C. JUDICIAL DISSOLUTION

§1-1430. Grounds for judicial dissolution

A. A district court may dissolve a corporation in any of the following:

(1) A proceeding by the attorney general if either of the following is established:

(a) The corporation obtained its articles of incorporation through fraud.

(b) The corporation has continued to exceed or abuse the authority conferred upon it by law.

(2) A proceeding by a shareholder if any of the following is established:

(a) The directors are deadlocked in the management of the corporate affairs, the shareholders are unable to break the deadlock, and irreparable injury to the corporation is threatened or being suffered, or the business and affairs of the corporation can no longer be conducted to the advantage of the shareholders generally, because of the deadlock.

(b) [Reserved.]

(c) The shareholders are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired.

(d) [Reserved.]

(3) A proceeding by a creditor if either of the following is established:

(a) The creditor's claim has been reduced to judgment, the execution on the judgment returned unsatisfied, and the corporation is insolvent.

(b) The corporation is insolvent and has admitted in writing that the creditor's claim is due and owing.

(4) A proceeding by the corporation, or by shareholders of shares with at least twenty-five percent of the voting power in the corporation, to have its voluntary dissolution continued under court supervision.

(5) A proceeding by a shareholder if the corporation has abandoned its business and has failed within a reasonable time to liquidate and distribute its assets and dissolve.

B. Paragraph (2) of Subsection A of this Section shall not apply in the case of a corporation that, on the date of the filing of the proceeding, has shares that are covered securities under Section 18(b)(1)(A) or (B) of the Securities Act of 1933, as amended.

C. In Subsection A of this Section, "shareholder" means a record shareholder, a beneficial shareholder, and a voting trust beneficial owner.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1431 - Procedure for judicial dissolution

§1-1431. Procedure for judicial dissolution

A. Venue for a proceeding by the attorney general to dissolve a corporation lies in East Baton Rouge Parish. Venue for a proceeding brought by any other party named in R.S. 12:1-1430(A) lies in the parish where the corporation's principal office or, if none in this state, its registered office is or was last located.

B. It is not necessary to make shareholders parties to a proceeding to dissolve a corporation unless relief is sought against them individually.

C. A court in a proceeding brought to dissolve a corporation or to continue a dissolution under court supervision may issue injunctions, appoint a receiver or liquidator with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located, and carry on the business of the corporation until a full hearing can be held.

D. Within ten days of the commencement of a proceeding to dissolve a corporation under R.S. 12:1-1430(A)(2), the corporation must send to all shareholders, other than the petitioner, a notice stating that the shareholders are entitled to avoid the dissolution of the corporation by electing to purchase the petitioner's shares under R.S. 12:1-1434 and accompanied by a copy of R.S. 12:1-1434.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1432 - Appointment of receiver or liquidator

§1-1432. Appointment of receiver or liquidator

A. Unless an election to purchase has been filed under R.S. 12:1-1434, a court in a judicial proceeding brought to dissolve a corporation or to continue a dissolution under court supervision may appoint one or more liquidators to wind up and liquidate, or one or more receivers to manage, the business and affairs of the corporation. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or liquidator. The court appointing a receiver or liquidator has jurisdiction over the corporation and all of its property wherever located.

B. The court may appoint an individual or a domestic or foreign corporation, authorized to transact business in this state, as a receiver or liquidator. The court may require the receiver or liquidator to post bond, with or without sureties, in an amount the court directs.

C. The court shall describe the powers and duties of the receiver or liquidator in its appointing order, which may be amended from time to time and may require the receiver or liquidator to file interim and final reports with the court as the court considers appropriate. Except as limited by the court, the following powers may be exercised:

(1) The liquidator may exercise all of the powers of the corporation, through or in place of its board of directors, to the extent necessary to wind up the business and affairs of the corporation as contemplated by R.S. 12:1-1405.

(2) The receiver may exercise all of the powers of the corporation, through or in place of its board of directors, to the extent necessary to manage the affairs of the corporation in the best interests of its shareholders and creditors.

D. The court may redesignate the receiver a liquidator, and may redesignate the liquidator a receiver, if doing so is in the best interests of the corporation, its shareholders, and creditors.

E. The court from time to time may order compensation paid and expenses paid or reimbursed to the receiver or liquidator from the assets of the corporation or proceeds from the sale of the assets.

F. If a court appoints a receiver or liquidator under this Section, then during the period of the appointment the receiver or liquidator assumes the responsibility and authority of the board of directors, except to the extent the appointing order provides otherwise, and the board of directors is relieved of that responsibility and authority. The receiver or liquidator is liable for a breach of duty as receiver or liquidator to the same extent that a director holding the same authority and responsibility would be liable.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2016, No. 442, §1.



RS 12:1-1433 - Judgment of dissolution

§1-1433. Judgment of dissolution

A. If after a hearing the court determines that one or more grounds for judicial dissolution described in R.S. 12:1-1430 exist, it may enter a judgment dissolving the corporation and specifying the effective date of the dissolution, and the clerk of the court shall deliver a certified copy of the judgment to the secretary of state, who shall file it.

B. After entering the judgment of dissolution, the court shall direct the winding up and liquidation of the corporation's business and affairs in accordance with R.S. 12:1-1405 and the notification of claimants in accordance with R.S. 12:1-1406 and 1-1407.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1434 - Election to purchase in lieu of dissolution

§1-1434. Election to purchase in lieu of dissolution

A. In a proceeding under R.S. 12:1-1430(A)(2) to dissolve a corporation, the corporation may elect or, if it fails to elect, one or more shareholders may elect to purchase all shares owned by the petitioning shareholder at the fair value of the shares. An election pursuant to this Section shall be irrevocable unless the court determines that it is equitable to set aside or modify the election.

B.(1) An election to purchase pursuant to this Section may be filed with the court at any time within ninety days after the filing of the petition under R.S. 12:1-1430(A)(2) or at such later time as the court in its discretion may allow or as all shareholders of the corporation may agree.

(2) If the election to purchase is filed by one or more shareholders, the corporation shall, within ten days thereafter, give written notice to all shareholders, other than the petitioner. The notice must state the name and number of shares owned by the petitioner and the name and number of shares owned by each electing shareholder and must advise the recipients of their right to join in the election to purchase shares in accordance with this Section.

(3) Shareholders who wish to participate must file notice of their intention to join in the purchase no later than thirty days after the effective date of the notice to them. All shareholders who have filed an election or notice of their intention to participate in the election to purchase thereby become parties to the proceeding and shall participate in the purchase in proportion to their ownership of shares as of the date the first election was filed, unless they otherwise agree or the court otherwise directs.

(4) After an election has been filed by the corporation or one or more shareholders, the proceeding under R.S. 12:1-1430(A)(2) may not be discontinued or settled, nor may the petitioning shareholder sell or otherwise dispose of his or her shares, unless the court determines that it would be equitable to the corporation and the shareholders, other than the petitioner, to permit such discontinuance, settlement, sale, or other disposition.

(5) If an election to purchase is filed by the corporation within ninety days after the filing of the petition under R.S. 12:1-1430(A)(2), the corporation's election shall be given precedence over any shareholder election filed within the same period, even if the shareholder's election is filed before that of the corporation.

(6) If the court allows both the corporation and one or more shareholders to file an election after the expiration of the ninety-day period, the court shall direct how the purchase of shares is to be allocated among the electing parties.

C. If, within sixty days of the filing of the first election, the parties reach agreement as to the fair value and terms of purchase of the petitioner's shares, the court shall enter an order directing the purchase of petitioner's shares upon the terms and conditions agreed to by the parties.

D. If the parties are unable to reach an agreement as provided for in Subsection C of this Section, the court, upon application of any party, shall stay the R.S. 12:1-1430(A)(2) proceedings and determine the fair value of the petitioner's shares as of the day before the date on which the petition under R.S. 12:1-1430(A)(2) was filed or as of such other date as the court deems appropriate under the circumstances.

E. Upon determining the fair value of the shares, the court shall enter an order directing the purchase upon such terms and conditions as the court deems appropriate, which may include payment of the purchase price in installments, where necessary in the interests of equity, provision for security to assure payment of the purchase price and any additional expenses as may have been awarded, and, if the shares are to be purchased by shareholders, the allocation of shares among them. In allocating petitioner's shares among holders of different classes of shares, the court shall attempt to preserve the existing distribution of voting rights among holders of different classes insofar as practicable and may direct that holders of a specific class or classes shall not participate in the purchase. Interest may be allowed at the rate and from the date determined by the court to be equitable, but if the court finds that the refusal of the petitioning shareholder to accept an offer of payment was arbitrary or otherwise not in good faith, no interest shall be allowed.

F. Upon entry of an order under Subsections C or E of this Section, the court shall dismiss the petition to dissolve the corporation under R.S. 12:1-1430(A)(2), and the petitioning shareholder shall no longer have any rights or status as a shareholder of the corporation, except the right to receive the amounts awarded by the order of the court which shall be enforceable in the same manner as any other judgment.

G. The purchase ordered pursuant to Subsection E of this Section shall be made within ten days after the date the order becomes final unless before that time the corporation files with the court a notice of its intention to adopt articles of dissolution pursuant to R.S. 12:1-1402 and 1-1403, which articles must then be adopted and filed within fifty days thereafter. Upon filing of such articles of dissolution, the corporation shall be dissolved in accordance with the provisions of R.S. 12:1-1405 through 1-1407, and the order entered pursuant to Subsection E of this Section shall no longer be of any force or effect, except that the petitioner may continue to pursue any claims previously asserted on behalf of the corporation.

H. Any payment by the corporation pursuant to an order under Subsections C or E of this Section is subject to the provisions of R.S. 12:1-640.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1435 - Oppressed shareholder's right to withdraw

§1-1435. Oppressed shareholder's right to withdraw

A. If a corporation engages in oppression of a shareholder, the shareholder may withdraw from the corporation and require the corporation to buy all of the shareholder's shares at their fair value.

B. A corporation engages in oppression of a shareholder if the corporation's distribution, compensation, governance, and other practices, considered as a whole over an appropriate period of time, are plainly incompatible with a genuine effort on the part of the corporation to deal fairly and in good faith with the shareholder. Conduct that is consistent with the good faith performance of an agreement among all shareholders is presumed not to be oppressive. The following factors are relevant in assessing the fairness and good faith of the corporation's practices:

(1) The conduct of the shareholder alleging oppression.

(2) The treatment that a reasonable shareholder would consider fair under the circumstances, considering the reasonable expectations of all shareholders in the corporation.

C.(1) The term "fair value" has the same meaning in this Section and in R.S. 12:1-1436 as it does in R.S. 12:1-1301(4) concerning appraisal rights, except that the value of a withdrawing shareholder's shares is to be determined as of the effective date of the notice of withdrawal pursuant to Subsection D of this Section.

(2) The context of the transaction requiring appraisal, as described in R.S. 12:1-1301(4), is a sale of the entire corporation in an arm's-length transaction by a person who owns all of the shares in the corporation.

D. A shareholder may assert a right to withdraw under this Section by giving written notice to the corporation that the shareholder is withdrawing from the corporation on grounds of oppression. When the notice becomes effective it operates as an offer by the shareholder, irrevocable for sixty days, to sell to the corporation at fair value the entirety of the shareholder's shares in the corporation. The notice need not specify the price that the withdrawing shareholder proposes as the fair value of the shares, but if the notice does specify a price, the price shall be part of the offer to sell made by the shareholder.

E. The corporation may accept the offer to sell made in the shareholder's notice of withdrawal by giving the withdrawing shareholder written notice of its acceptance during the sixty days that the offer is irrevocable. If the shareholder's notice of withdrawal specifies a price for the shares, the corporation's notice of acceptance operates as an acceptance of both the offer to sell and the proposed price unless the notice states that the corporation is accepting the offer to sell, but not the price; in that case the notice of acceptance operates only as an acceptance of the shareholder's offer to sell the shares at their fair value. The corporation's acceptance of the shareholder's offer does not operate as an admission or as evidence that the corporation has engaged in oppression of the shareholder.

F. A notice of acceptance that operates as an acceptance of both the shareholder's offer to sell and the shareholder's proposed price forms a contract of sale of the shares at that price, payable in cash. The contract includes the warranties of a seller of investment securities under the Uniform Commercial Code and imposes a duty on the selling shareholder to deliver any certificates issued by the corporation for the withdrawing shareholder's shares or, if a certificate has been lost, stolen, destroyed, or previously delivered to the corporation, an affidavit to that effect. Either party may file an action to enforce the contract at the specified price if the contract is not fully performed within thirty days after the effective date of the notice of acceptance. If a withdrawing shareholder fails to deliver the certificate for a share purchased by the corporation under a contract formed under this Subsection, the shareholder owes the same indemnity obligation as a shareholder who sells shares as described in R.S. 12:1-1436(F).

G. If the corporation does not accept the withdrawing shareholder's offer as provided in Subsection E of this Section, the shareholder may file an ordinary proceeding against the corporation in district court to enforce the shareholder's right to withdraw. A judgment in the action that recognizes the right of the shareholder to withdraw on grounds of oppression is a partial judgment under Code of Civil Procedure Article 1915(B). The trial on the valuation of the shares is governed by R.S. 12:1-1436.

H. Venue for an action filed under Subsection F or G of this Section lies in the district court of the parish where the corporation's principal office or, if none in this state, where its registered office is located.

I. A corporation's purchase of a withdrawing shareholder's shares is subject to the rules on a corporation's acquisition of its own shares provided in R.S. 12:1-631 and to the limitations on distribution imposed by R.S. 12:1-640.

J.(1) The shareholders of a corporation may waive the right to withdraw under this Section by unanimous written consent, provided in accordance with R.S. 12:1-704, stating that the shareholders are waiving the right provided by law to withdraw from the corporation on grounds of oppression. The waiver takes effect when the last consent required to make the consent effective under R.S. 12:1-704 is delivered to the corporation, and the corporation shall send written notice to the shareholders of that date promptly after it is known. The waiver remains in effect for fifteen years from the date that it becomes effective, or for any shorter period stated in the waiver to which the shareholders consent.

(2) The existence of the waiver shall be noted on each share certificate in the same way that the existence of a unanimous governance agreement is required to be noted under R.S. 12:1-732(C), and the failure to note the existence of the waiver on a share certificate has the same effect with respect to the waiver as a failure to note a unanimous governance agreement has with respect to that agreement. Except as stated in this Subsection and in Subsection K of this Section, the right of an oppressed shareholder to withdraw from a corporation under this Section may not be diminished.

K. This Section shall not apply in the case of a corporation that, on the effective date of the withdrawal notice under Subsection C of this Section, has shares that are covered securities under Section 18(b)(1)(A) or (B) of the Securities Act of 1933, as amended.

L. Without limiting any remedy available on other grounds, the right to withdraw in accordance with this Section and R.S. 12: 1-1436 is the exclusive remedy for oppression. An allegation of oppression, as such, does not provide an independent or additional basis for an action by a shareholder to recover damages from the corporation or its directors, officers, employees, agents, or controlling persons.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2015, No. 356, §1; Acts 2016, No. 442, §1.



RS 12:1-1436 - Judicial determination of fair value and payment terms for withdrawing shareholder's shares

§1-1436. Judicial determination of fair value and payment terms for withdrawing shareholder's shares

A.(1) If a shareholder's right to withdraw from a corporation is recognized by means of a notice of acceptance under R.S. 12:1-1435(E), but the notice does not create a contract under R.S. 12:1-1435(F), the corporation and shareholder shall have sixty days from the effective date of the notice of acceptance to negotiate the fair value of the shareholder's shares and the terms under which the corporation is to purchase the shares. Within one year after the expiration of the sixty-day period, either party may file an action against the other to determine the fair value of the shares and the terms for the purchase of the shares. Venue for the action lies in the district court of the parish where the corporation's principal office or, if none in this state, where its registered office is located.

(2) If neither party files an action to establish the fair value of the shares within the time period provided in this Subsection, then subject to the terms of any settlement reached between the parties, the effects of the earlier notices of withdrawal and acceptance under R.S. 12:1-1435 are terminated. The termination of the effects of the earlier notices does not affect the right of the shareholder to reassert the shareholder's right to withdraw through the filing of a new notice of withdrawal in accordance with R.S. 12:1-1435(D).

B. If a shareholder's right to withdraw from a corporation is recognized by a judgment in an action under R.S. 12:1-1435(G), the court shall stay the proceeding for a period of at least sixty days from the date that the judgment is rendered to allow the corporation and shareholder to negotiate the fair value and purchase terms for the withdrawing shareholder's shares, or other terms for the settlement of their dispute. After the stay expires or is lifted, either party may file a motion to have the court determine the fair value and terms for the purchase of the shares.

C. The court shall conduct the trial of the action under Subsection A of this Section or the motion under Subsection B of this Section by summary proceeding.

D. Except as provided in Subsection E of this Section, at the conclusion of the trial the court shall render final judgment as described in Paragraphs (1) and (2) of this Subsection:

(1) In favor of the shareholder and against the corporation for the fair value of the shareholder's shares.

(2) In favor of the corporation and against the shareholder that does both of the following:

(a) Terminates the shareholder's ownership of shares in the corporation.

(b) Orders the shareholder to deliver to the corporation within thirty days of the date of the judgment any certificate issued by the corporation for the shares or an affidavit by the shareholder that the certificate has been lost, stolen, destroyed, or previously delivered to the corporation.

E. If at the conclusion of the trial the court finds that the corporation has proved that a full payment in cash of the fair value of the withdrawing shareholder's shares would violate the provisions of R.S. 12:1-640 or cause undue harm to the corporation or its creditors, the court shall not render the judgment specified in Subsection D of this Section, but shall instead render final judgment that does both of the following:

(1) Orders the corporation to issue and deliver to the shareholder within thirty days of the date of the judgment an unsecured negotiable promissory note of the corporation which is all of the following:

(a) Payable to the order of the shareholder.

(b) In a principal amount equal to the fair value of the withdrawing shareholder's shares.

(c) Bearing simple interest on the unpaid balance of the note at a floating rate equal to the judicial rate of interest.

(d) Having a term up to ten years, as specified by the court in its judgment as necessary to prevent a violation of R.S. 12:1-640 or undue harm to the corporation or its creditors.

(e) Containing such other terms, customary in negotiable promissory notes issued in commercial transactions, as the court may order.

(2) Terminates the shareholder's ownership of shares in the corporation upon delivery to the shareholder of the note required by the judgment issued pursuant to Paragraph (1) of this Subsection, and orders the shareholder to deliver to the corporation, within ten days of the delivery of the note, any certificate issued by the corporation for the shares or an affidavit by the shareholder that the certificate has been lost, stolen, destroyed, or previously delivered to the corporation.

F. If a withdrawing shareholder fails to deliver the certificate for a share covered by a judgment rendered under Subsection C or D of this Section, and a third person presents the certificate to the corporation after the shareholder's ownership of the share is terminated by the judgment, the shareholder shall indemnify the corporation for any dilution in value imposed on other shareholders as a result of the corporation's obligations to recognize the person presenting the certificate as the owner of the shares represented by the certificate.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2015, No. 356, §1; Acts 2016, No. 442, §1.



RS 12:1-1437 - Stay of duplicative proceedings

§1-1437. Stay of duplicative proceedings

A. On motion by the corporation, a court shall stay a duplicative proceeding by a shareholder who has given a notice of withdrawal to the corporation as provided in R.S. 12:1-1435(D). The court shall lift the stay on motion by the shareholder when a judgment denying the shareholder's right to withdraw becomes final and definitive.

B. For purposes of this Section, a "duplicative proceeding" is any proceeding in which a shareholder, on his own behalf or as a representative of the corporation, alleges a cause of action against the corporation, or against a director, officer, agent, employee, or controlling person of the corporation, on grounds of a breach of duty owed by that person to the corporation or to the shareholder in the shareholder's capacity as shareholder.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1438 - Conversion of oppression proceeding into court-supervised dissolution

§1-1438. Conversion of oppression proceeding into court-supervised dissolution

A. A corporation may by contradictory motion convert a withdrawal or valuation proceeding under R.S. 12:1-1435 or 1-1436 into a proceeding for a court-supervised dissolution of the corporation if the dissolution is approved as provided in R.S. 12:1-1402. If the court finds after the hearing on the conversion motion that the dissolution was approved as provided in R.S. 12:1-1402, it shall do all of the following:

(1) Render a judgment dissolving the corporation as provided in R.S. 12:1-1433.

(2) Dismiss the withdrawal or valuation cause of action.

(3) Make the complaining shareholder in the dismissed cause of action a party to the court-supervised dissolution proceeding.

(4) Appoint a liquidator in accordance with R.S. 12:1-1432, or order the corporation to submit to the court for its approval a plan of liquidation and such interim and final reports on the liquidation as the court may consider necessary to protect the interests of the complaining shareholder.

B. A motion under Subsection A of this Section may be filed at any time before final judgment.

C. If a corporation dissolves or terminates while a withdrawal or valuation proceeding under R.S. 12:1-1435 or 1-1436 is pending, but does not file a motion to convert the proceeding as provided in Subsection A of this Section, the complaining shareholder in the proceeding may by contradictory motion seek to convert the proceeding into one for a court-supervised dissolution of the corporation. If the court finds that the conversion is necessary to protect the interests of the shareholder, it shall grant the motion and take the actions contemplated by Subsection A of this Section for the conversion of a proceeding to a court-supervised dissolution.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1440 - Articles of termination

SUBPART D. TERMINATION AND REINSTATEMENT

§1-1440. Articles of termination

A. When the board of directors, or the liquidator acting during the liquidator's appointment, determines that the corporation has completed the winding up and liquidation of its business and affairs, the board of directors or liquidator may cause the corporation to deliver to the secretary of state for filing articles of termination.

B. The articles of termination shall state all of the following:

(1) The name of the corporation.

(2) The date of its dissolution.

(3) Whether its dissolution was voluntary or judicial.

(4) That the corporation has paid or made reasonable provision for the payment of all of its liabilities.

(5) That the net assets of the corporation remaining after winding up have been distributed to the shareholders.

C. If the articles of termination are signed by a liquidator, the secretary of state shall not file the articles unless the articles have attached or appended to them a certified copy of the court order that authorizes the liquidator to wind up the affairs of the corporation.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1441 - Simplified termination procedure for certain corporations

§1-1441. Simplified termination procedure for certain corporations

A. The existence of a corporation may be terminated as provided in this Section if the corporation satisfies all of the following conditions:

(1) Does not owe any debts.

(2) Does not own any immovable property.

(3) Has not issued shares or is not doing business.

B. If the corporation has not issued shares, a termination under this Section may be authorized by a majority of the initial directors or, if no initial directors are named in the articles of incorporation, by a majority of the incorporators. If the corporation has issued shares, the termination may be authorized as provided in R.S. 12:1-1402 or by the unanimous written consent of the shareholders.

C. After the termination is authorized, the corporation may deliver to the secretary of state for filing articles of termination that set forth all of the following:

(1) The name of the corporation.

(2) That no debt of the corporation remains unpaid.

(3) That the corporation owns no immovable property.

(4) That the corporation has not issued shares or is not doing business.

(5) That the net assets of the corporation remaining after winding up have been distributed to the shareholders, if shares were issued.

(6) That the termination was authorized as required by Subsection B of this Section.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1442 - Administrative termination

§1-1442. Administrative termination

A. Subject to Subsection B of this Section, the secretary of state shall terminate the existence of a corporation if, according to the records of the secretary of state, the corporation has failed for ninety consecutive days to do either of the following:

(1) Comply with the requirements imposed by R.S. 12:1-501 concerning the continuous maintenance in this state of a registered office and registered agent.

(2) File an annual report as required by R.S. 12:1-1621.

B. The secretary of state shall give the corporation at least thirty days' written notice of the secretary's intention to terminate the corporation's existence under Subsection A of this Section. If the corporation eliminates the grounds for its termination before the end of the thirty-day notice period, the secretary of state shall not terminate the existence of the corporation.

C. The secretary of state terminates the existence of a corporation under this Section by filing a certificate of termination that states the grounds for termination.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2015, No. 356, §1.



RS 12:1-1443 - Effective date and effects of termination

§1-1443. Effective date and effects of termination

A. The filing by the secretary of state of a corporation's articles of termination under R.S. 12:1-1440 or 1-1441 or a certificate of termination under R.S. 12:1-1442 causes the existence of the corporation to terminate on the effective date of the articles or certificate of termination. The effects of the filing of the articles or certificate of termination are not affected by any error in the articles or certificate, but the error may justify reinstatement of the corporation as provided in R.S. 12:1-1444 or the appointment of a liquidator as provided in R.S. 12:1-1445.

B. When the existence of the corporation terminates, the corporation's juridical personality ends except for purposes of any of the following:

(1) Reserving the corporation's name as provided in R.S. 12:1-402(C).

(2) Concluding any proceeding to which the corporation is a party at the time of the termination.

(3) Continuing to own any undistributed corporate assets and to owe any undischarged corporate obligations or liabilities.

(4) Disposing of immovable property owned by the corporation pursuant to a resolution of the board of directors.

C. The termination does not do any of the following:

(1) Extinguish any claim against the corporation.

(2) Abate any proceeding to which the corporation is a party.

(3) Cause any obligation or liability owed by the corporation to become the obligation or liability of any of the corporation's current or former shareholders, directors, officers, employees, or agents.

(4) Cause any undistributed asset of the corporation to become the property of any of the corporation's current or former shareholders, directors, officers, employees, or agents.

D. A terminated corporation's juridical personality, and the authority of a person acting on the corporation's behalf as its legal counsel or managerial representative, continues for purposes of Paragraph (B)(2) of this Section as if the termination had not occurred, but subject to the power of an authorized representative of a reinstated corporation, or of a liquidator appointed in accordance with R.S. 12:1-1445, to change the identity or authority of the legal counsel or managerial representative.

E. The existence of a terminated corporation may be reinstated as provided in R.S. 12:1-1444, and a liquidator may be appointed as provided in R.S. 12:1-1445 for any proper purpose. Unless a terminated corporation is reinstated, any action that is commenced by or against the corporation after the effective date of its termination shall be brought by or against a liquidator that is appointed in accordance with R.S. 12:1-1445.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2016, No. 89, §1.



RS 12:1-1444 - Reinstatement of terminated corporation

§1-1444. Reinstatement of terminated corporation

A. A terminated corporation may be reinstated if the corporation satisfies both of the following conditions:

(1) It was not dissolved by a judgment of dissolution.

(2) It requests reinstatement in accordance with this Section no later than three years after the effective date of its articles or certificate of termination.

B. If the corporation was terminated administratively under R.S. 12:1-1442, the articles of reinstatement shall be approved by either of the following:

(1) A director or officer listed in the corporation's last annual report before its termination.

(2) A director of the corporation elected by the shareholders of the corporation after the last annual report, regardless of whether the director was elected before or after the administrative termination.

C. If the corporation was terminated after its dissolution or termination was authorized by a vote of shareholders, then all of the following actions are required:

(1) The reinstatement of the corporation shall be approved by the same vote that was required to approve the dissolution or termination, by the persons who were shareholders at the time that the dissolution or termination was approved by the shareholders.

(2) The persons entitled to vote on the reinstatement shall elect a board of directors for the reinstated corporation.

(3) The board of directors elected in accordance with Paragraph (C)(2) of this Section shall elect officers for the reinstated corporation.

D. A corporation may request reinstatement by delivering to the secretary of state for filing articles of reinstatement and an annual report. The articles of reinstatement and the annual report shall be signed by an officer or director of the corporation who is entitled to approve the articles under Subsection B of this Section or, in the case of a reinstatement authorized in accordance with Subsection C of this Section, by a director or officer elected in accordance with that Subsection. The annual report shall be accompanied by a written consent to appointment signed by the registered agent named in the annual report.

E. The articles of reinstatement shall state all of the following:

(1) The name of the corporation.

(2) That the reinstatement was approved in accordance with either of the following:

(a) R.S. 12:1-1444(B).

(b) R.S. 12:1-1444(C) , and that the directors and officers listed in the annual report accompanying the articles of reinstatement were elected in accordance with that Subsection.

(3) That the corporation is reinstated, effective retroactively as if the corporation had never been terminated.

F. The secretary of state shall file the articles of reinstatement only if both of the following conditions are satisfied:

(1) The articles are delivered for filing to the secretary of state within three years after the effective date of the articles or certificate of termination for the corporation.

(2) The fee is paid for the filing of an annual report for each year between the corporation's last annual report and the year in which corporation is reinstated.

G. In addition to the reinstatement authorized by Subsections A through F of this Section, if the administrative termination of a corporation occurred because of an error in the records of the secretary of state not caused by the corporation, the secretary of state shall file a certificate of reinstatement that states that the certificate of termination was filed in error, and that the corporation is reinstated, with retroactive effect as if the termination had never occurred.

H. When the secretary of state files a certificate or articles of reinstatement, the existence of the terminated corporation is reinstated retroactively, and the corporation continues to exist as if the termination had never occurred.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2016, No. 442, §1.



RS 12:1-1445 - Appointment of liquidator for terminated corporation

§1-1445. Appointment of liquidator for terminated corporation

On application of any interested party, a district court may, ex parte or on such notice as the court may order, appoint a liquidator to act on behalf of a terminated corporation with respect to any of its undistributed assets or undischarged claims or interests. The court's appointment of a liquidator under this Section is governed by the provisions of R.S. 12:1-1432, as if the liquidator were being appointed to conduct a dissolution of the corporation under court supervision. The costs and expenses of the liquidator and of the appointment of the liquidator under this Section shall be paid by the party seeking the appointment, subject to reimbursement from any undistributed assets of the corporation or the proceeds of their disposition.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1446 - PART 15. FOREIGN CORPORATIONS §§1-1446 - 1-1600 [Reserved.]

PART 15. FOREIGN CORPORATIONS

§§1-1446 - 1-1600 [Reserved.]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1601 - Corporate records

PART 16. RECORDS AND REPORTS

SUBPART A. RECORDS

§1-1601. Corporate records

A. A corporation shall keep as permanent records minutes of all meetings of its shareholders and board of directors, a record of all actions taken by the shareholders or board of directors without a meeting, and a record of all actions taken by a committee of the board of directors in place of the board of directors on behalf of the corporation.

B. A corporation shall maintain appropriate accounting records.

C. A corporation or its agent shall maintain a record of its shareholders, in a form that permits preparation of a list of the names and addresses of all shareholders, in alphabetical order by class of shares showing the number and class of shares held by each.

D. A corporation shall maintain its records in the form of a document, including an electronic record, or in another form capable of conversion into paper form within a reasonable time.

E. A corporation shall keep a copy of all of the following records at its principal office:

(1) Its articles or restated articles of incorporation, all amendments to them currently in effect, and any notices to shareholders referred to in R.S. 12:1-120(L)(5) regarding facts on which a filed document is dependent.

(2) Its bylaws or restated bylaws and all amendments to them currently in effect.

(3) Resolutions adopted by its board of directors creating one or more classes or series of shares, and fixing their relative rights, preferences, and limitations, if shares issued pursuant to those resolutions are outstanding.

(4) The minutes of all shareholders' meetings, and records of all action taken by shareholders without a meeting, for the past three years.

(5) All written communications to shareholders generally within the past three years, including the financial statements furnished for the past three years under R.S. 12:1-1620.

(6) A list of the names and business addresses of its current directors and officers.

(7) Its most recent annual report delivered to the secretary of state under R.S. 12:1-1621.

(8) Any unanimous governance agreement, as defined in R.S. 12:1-732, then in effect.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1602 - Inspection of records by shareholders

§1-1602. Inspection of records by shareholders

A. A shareholder of a corporation is entitled to inspect and copy, during regular business hours at the corporation's principal office, any of the records of the corporation described in R.S. 12:1-1601(E) if the shareholder gives the corporation a signed written notice of the shareholder's demand at least five business days before the date on which the shareholder wishes to inspect and copy.

B. For any meeting of shareholders for which the record date for determining shareholders entitled to vote at the meeting is different than the record date for notice of the meeting, any person who becomes a shareholder subsequent to the record date for notice of the meeting and is entitled to vote at the meeting is entitled to obtain from the corporation, upon request, the notice and any other information provided by the corporation to shareholders in connection with the meeting, unless the corporation has made such information generally available to shareholders by posting it on its website or by other generally recognized means. Failure of a corporation to provide such information does not affect the validity of action taken at the meeting.

C. A shareholder of at least five percent of any class of the issued shares of a corporation for at least the preceding six months is entitled to inspect and copy, during regular business hours at a reasonable location specified by the corporation, any and all of the records of the corporation if the shareholder meets the requirements of Subsection D of this Section and gives the corporation a signed written notice of the shareholder's demand at least five business days before the date on which the shareholder wishes to inspect and copy the records. A shareholder of less than five percent of a corporation's issued shares may exercise the rights provided in this Subsection if the shareholder delivers to the corporation, either before or along with the written notice of demand, written consents to the demand by other shareholders who, in the aggregate with the shareholder making the demand, own the required percentage of shares for the required period.

D. A shareholder may inspect and copy the records described in Subsection B of this Section only if the following conditions are satisfied:

(1) The shareholder's demand is made in good faith and for a proper purpose.

(2) The shareholder describes with reasonable particularity the shareholder's purpose and the records the shareholder desires to inspect.

(3) The records are directly connected with the shareholder's purpose.

E. The right of inspection granted by this Section may not be abolished or limited by a corporation's articles of incorporation, bylaws, unanimous governance agreement, or any other agreement.

F. This Section does not affect any of the following:

(1) The right of a shareholder to inspect records under R.S. 12:1-720 or, if the shareholder is in litigation with the corporation, to the same extent as any other litigant.

(2) The power of a court to deny the right of inspection as to confidential matters, or to place restrictions on the use or distribution of records as provided in R.S. 12:1-1604(D).

G. For purposes of this Section, "shareholder" means a record shareholder, a beneficial shareholder, and an unrestricted voting trust beneficial owner.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2016, No. 442, §1.



RS 12:1-1603 - Scope of inspection right

§1-1603. Scope of inspection right

A. A shareholder's agent or attorney has the same inspection and copying rights as the shareholder represented.

B. The right to copy records under R.S. 12:1-1602 includes, if reasonable, the right to receive copies by xerographic or other means, including copies through an electronic transmission if electronic transmission is available and requested by the shareholder.

C. The corporation may comply at its expense with a shareholder's demand to inspect the record of shareholders by providing the shareholder with a list of shareholders that was compiled no earlier than the date of the shareholder's demand.

D. The corporation may impose a reasonable charge, covering the costs of labor and material, for copies of any documents requested by the shareholder. The charge may not exceed the estimated cost of production, reproduction, or transmission of the records.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1604 - Court-ordered inspection

§1-1604. Court-ordered inspection

A. If a corporation does not within a reasonable time allow a shareholder who complies with the applicable provisions of R.S. 12:1-1602 to inspect and copy any records required by that Section to be available for inspection, the district court of the parish where the corporation's principal office or, if none in this state, its registered office is located may by summary proceeding order inspection and copying of the records demanded. If the court determines that the shareholder was entitled to inspect and copy the demanded records under R.S. 12:1-1602(A), then the court shall order the corporation to provide copies of the demanded records at the corporation's expense.

B. [Reserved.]

C. If the court orders inspection and copying of the records demanded, it shall also order the corporation to pay the shareholder's expenses incurred to obtain the order unless the corporation proves that it refused inspection in good faith because it had a reasonable basis for doubt about the right of the shareholder to inspect the records demanded.

D. If the court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding shareholder.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1605 - Inspection of records by directors

§1-1605. Inspection of records by directors

A. A director of a corporation is entitled to inspect and copy the books, records, and documents of the corporation at any reasonable time to the extent reasonably related to the performance of the director's duties as a director, including duties as a member of a committee, but not for any other purpose or in any manner that would violate any duty to the corporation.

B. The district court of the parish where the corporation's principal office or, if none in this state, its registered office is located may order inspection and copying of the books, records, and documents at the corporation's expense, upon petition of a director who has been refused such inspection rights, unless the corporation establishes that the director is not entitled to such inspection rights. The court shall dispose of a petition under this Subsection by summary proceeding.

C. If an order is issued, the court may include provisions protecting the corporation from undue burden or expense, and prohibiting the director from using information obtained upon exercise of the inspection rights in a manner that would violate a duty to the corporation, and may also order the corporation to reimburse the director for the director's expenses incurred in connection with the proceeding under Subsection B of this Section. In addition to a director's rights under this Section, a director is also entitled to the corporation's payment of expenses, and to the corporation's provision of copies at the corporation's expense, on the same basis as a shareholder under R.S. 12:1-1604, regardless of whether the director is a shareholder or holds the percentage of shares specified in R.S. 12:1-1602.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1606 - Exception to notice requirement

§1-1606. Exception to notice requirement

A. Whenever notice would otherwise be required to be given under any provision of this Chapter to a shareholder, such notice need not be given if either of the following conditions are met:

(1) Notices to the shareholders of two consecutive annual meetings, and all notices of meetings during the period between such two consecutive annual meetings, have been sent to such shareholder at such shareholder's address as shown on the records of the corporation and have been returned undeliverable or could not be delivered.

(2) All, but not less than two, payments of dividends on securities during a twelve-month period, or two consecutive payments of dividends on securities during a period of more than twelve months, have been sent to such shareholder at such shareholder's address as shown on the records of the corporation and have been returned undeliverable or could not be delivered.

B. If any such shareholder shall deliver to the corporation a written notice setting forth such shareholder's then-current address, the requirement that notice be given to such shareholder shall be reinstated.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1620 - Financial statements for shareholders

SUBPART B. REPORTS

§1-1620. Financial statements for shareholders

A. Once each calendar year a shareholder may obtain a report of financial information from the corporation. To obtain the report, a shareholder shall give a written notice of the request for the report to the corporation. The notice shall specify a postal mailing address, and if desired an electronic mailing address, to which the report should be delivered. Promptly after receiving the shareholder's notice, the corporation shall deliver to the shareholder, at one of the specified addresses, a report that complies with the requirements of Subsections B and C of this Section.

B. A report of financial information shall contain all of the following financial statements, which may be consolidated or combined statements of the corporation and one or more of its subsidiaries, as appropriate, for the last fiscal year ended at least four months before the effective date of the shareholder's notice:

(1) A balance sheet.

(2) An income statement.

(3) A statement of changes in shareholders' equity unless that information appears elsewhere in the financial statements provided.

(4) If ordinarily prepared by the corporation, a statement of cash flows.

C. If the corporation's financial statements are prepared for the corporation on the basis of generally accepted accounting principles, the statements in the report of financial information listed in Subsection B of this Section must also be prepared on that basis. If those statements are reported upon by a public accountant, the accountant's report shall be delivered as part of the report of financial information described in Subsection B of this Section.

D. A public corporation may fulfill its responsibilities under this Section by delivering the financial statements listed in Subsection B of this Section, or otherwise making them available, in any manner permitted by the applicable rules and regulations of the United States Securities and Exchange Commission. A corporation that complies with this Subsection is not required to deliver a report of financial information as provided in Subsection A of this Section.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1621 - Annual report for secretary of state

§1-1621. Annual report for secretary of state

A. Each corporation shall deliver to the secretary of state for filing an annual report that sets forth all of the following information:

(1) The name of the corporation.

(2) The address of its registered office.

(3) The name and address of its registered agent.

(4) The address of its principal office.

(5) Names and business addresses of its directors and principal officers.

(6) The total number of issued shares, itemized by class and series, if any, within each class.

B. Information in the annual report must be current as of the date the annual report is signed on behalf of the corporation.

C. A corporation's annual report shall be delivered to the secretary of state each year on or before the anniversary of the date that the corporation was incorporated.

D. If an annual report does not contain the information required by this Section, the secretary of state shall promptly notify the corporation in writing and return the report to it for correction.

E. A dissolved corporation shall continue to file annual reports under this Section until the existence of the corporation is terminated.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2016, No. 107, §1.



RS 12:1-1622 - Reporting obligation of corporation that contracts with the state

§1-1622. Reporting obligation of corporation that contracts with the state

A. A corporation that contracts with the state shall deliver for filing to the secretary of state a statement that acknowledges the contract. The statement shall include the names and addresses of all persons or entities who hold an ownership interest of five percent or more in the corporation or who hold by proxy the voting power of five percent or more in the corporation and, if anyone holds stock in his own name that actually belongs to another, the name of the person for whom held, including stock held pursuant to a counterletter.

B. This Subsection does not apply to any of the following:

(1) Any agreement entered between the state and a corporation for electric or gas service.

(2) Publicly traded corporations.

(3) State-chartered banks.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1701 - Application to existing domestic corporations

PART 17. TRANSITION PROVISIONS

§1-1701. Application to existing domestic corporations

This Chapter applies to all domestic corporations in existence on its effective date that were incorporated under the laws of this state for a purpose or purposes for which a corporation might be formed under this Chapter.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1702 - Limited applicability to foreign corporations

§1-1702. Limited applicability to foreign corporations

Except where express reference is made to foreign corporations, this Chapter does not apply to foreign corporations.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1703 - Saving provisions

§1-1703. Saving provisions

A. Except as provided in Subsection B of this Section, the repeal of a statute by this Chapter does not affect any of the following:

(1) The operation of the statute or any action taken under it, before its repeal.

(2) Any ratification, right, remedy, privilege, obligation, or liability acquired, accrued, or incurred under the statute, before its repeal.

(3) Any violation of the statute, or any penalty, forfeiture, or punishment incurred because of the violation, before its repeal.

(4) Any proceeding, reorganization, or dissolution commenced under the statute before its repeal, and the proceeding, reorganization, or dissolution may be completed in accordance with the statute as if it had not been repealed.

B. If a penalty or punishment imposed for violation of a statute repealed by this Chapter is reduced by this Chapter, the penalty or punishment if not already imposed shall be imposed in accordance with this Chapter.

C. In the event that any provisions of this Chapter are deemed to modify, limit, or supersede the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. §§ 7001 et seq., the provisions of this Chapter shall control to the maximum extent permitted by Section 102(a)(2) of that federal act.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1704 - [Reserved.]

§1-1704. [Reserved.]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1705 - Transition rule for reinstatement of a corporation with a revoked charter

§1-1705. Transition rule for reinstatement of a corporation with a revoked charter

A. A corporation whose charter was revoked before January 1, 2015, may be reinstated as provided in R.S. 12:1-1444 for a corporation that was terminated administratively. Subject to the time limitation stated in Subsection F of this Section, a corporation whose charter was revoked before January 1, 2015, may also be reinstated as provided in Subsections B through E of this Section.

B. A corporation whose charter was revoked before January 1, 2015, may request reinstatement by delivering to the secretary of state for filing articles of charter-revocation reinstatement and the current annual report. The articles of charter-revocation reinstatement and the annual report shall be signed by an officer or director of the corporation who is entitled to approve articles of reinstatement under R.S. 12:1-1444(B). The annual report shall be accompanied by a written consent to appointment signed by the registered agent named in the annual report.

C. The articles of charter-revocation reinstatement shall state all of the following:

(1) The name of the corporation.

(2) That the charter of the corporation was revoked before January 1, 2015.

(3) That the reinstatement was approved by an officer or director who is entitled to approve articles of reinstatement pursuant to R.S. 12:1-1444(B).

(4) That the corporation is reinstated, effective retroactively as if the corporation had never been terminated.

D. If the corporation's name is no longer available for use, the secretary of state shall file the articles of charter-revocation reinstatement only if the corporation also delivers for filing articles of amendment that change the name of the corporation to a name that meets the requirements of R.S. 12:1-401.

E. When the secretary of state files articles of charter-revocation reinstatement, the existence of the corporation is reinstated retroactively, and the corporation continues to exist as if the termination had never occurred.

F. A corporation may be reinstated pursuant to Subsections B through E of this Section only if the documents required by those Subsections, and entitled to filing pursuant to R.S. 12:1-120, are delivered for filing to the secretary of state before January 1, 2019.

Acts 2016, No. 442, §1.



RS 12:2 - Filing methods

§2. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1999, No. 342, §5; Acts 2001, No. 1032, §4; Acts 2006, No. 256, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:2.1 - Electronic mail addresses and short message service numbers; confidentiality

§2.1. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 2012, No. 835, §1, eff. Jan. 1, 2013; Acts 2014, No. 328, §5, eff. Jan. 1, 2015, Acts 2014, No. 162, §1, eff. May 22, 2014.



RS 12:2.2 - Electronic notification of status changes

§2.2. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 2012, No. 835, §1, eff. Jan. 1, 2013; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:21 - Incorporators

PART II. INCORPORATION

§21. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:22 - Purposes

§22. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:23 - Corporate name; reservation of name

§23. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts No. 1968, No. 105, §1. Amended by Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1993, No. 983, §1, eff. June 25, 1993; Acts 1997, No. 296, §§1, 2; Acts 1997, No. 362, §1; Acts 1999, No. 342, §5; Acts 1999, No. 860, §2, eff. July 2, 1999; Acts 2001, No. 631, §1; Acts 2003, No. 279, §2; Acts 2008, No. 913, §2; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:24 - Articles of incorporation

§24. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1970, No. 50, §1, emerg. eff. June 18, 1970, at 5:05 P.M.; Acts 1987, No. 261, §1, eff. July 3, 1987; Acts 1990, No. 745, §2; Acts 1997, No. 914, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:25 - Filing and recording articles and initial report; issuance and effect of certificate of incorporation; commencement of corporate existence

§25. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1. Amended by Acts 1976, No. 580, §1. Acts 1983, No. 88, §1; Acts 1991, No. 334, §1; Acts 1991, No. 944, §2; Acts 1999, No. 342, §5; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:25.1 - Acquisition of immovable property prior to incorporation; retroactivity of corporate existence

§25.1. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1987, No. 280, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

{{NOTE: ACTS 1987, NO.280, §2, PROVIDES THAT R.S. 12:25.1 IS REMEDIAL AND HAS LIMITED RETROACTIVITY.}}



RS 12:26 - Condition precedent to beginning business

§26. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:27 - Expenses of organization, reorganization and financing

§27. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:28 - By-laws

§28. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:29 - Shareholders' agreements

§29. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:31 - Method of amending articles generally

PART III. AMENDMENT AND RESTATEMENT OF ARTICLES

§31. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1970, No. 50, §2, emerg. eff. June 18, 1970, at 5:05 P.M; Acts 1990, No. 849, §1, eff. for taxable years after Dec. 31, 1989; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:32 - Articles of amendment, contents and filing

§32. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1. Amended by Acts 1977, No. 408, §1; Acts 1999, No. 342, §5; Acts 2001, No. 1187, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:33 - Special amendment provisions

§33. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1989, No. 612, §1, eff. July 6, 1989; Acts 2014, No. 328, §5, eff. Jan. 1, 2014.



RS 12:34 - Restatement of articles

§34. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2014.



RS 12:35 - Certificate of correction

§35. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Added by Acts 1982, No. 442, §1, eff. July 21, 1982. Acts 1989, No. 612, §1, eff. July 6, 1989; Acts 1999, No. 342, §5; Acts 2001, No. 1187, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:41 - General powers

PART IV. CORPORATE POWERS

§41. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1984, No. 841, §1, eff. July 13, 1984; Acts 1990, No. 848, §1; Acts 1997, No. 914, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:42 - Defense of ultra vires

§42. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:51 - Classes of shares; fractional shares

PART V. SHARES

§51. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1987, No. 62, §2, eff. June 11, 1987; Acts 1988, No. 173, §2, eff. June 29, 1988; Acts 1988, No. 455, §1, eff. July 10, 1988; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:52 - Issuance of shares; consideration

§52. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1. Amended by Acts 1974, No. 436, §1; Acts 1997, No. 914, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:53 - Reservation of shares

§53. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:54 - Reclassification of stock

§54. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:55 - Redemption, purchase and cancellation of shares

§55. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1989, No. 175, §§1 and 2; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:56 - Convertible securities and stock-purchase rights

§56. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1988, No. 455, §1, eff. July 10, 1988; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:57 - Certificates of stock

§57. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2005, No. 97, §2; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:58 - Transfer of shares

§58. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:59 - Restriction on transfer of shares and other securities

§59. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 2005, No. 97, §2; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:61 - Allocation to capital and surplus, and increases and reductions thereof

PART VI. CAPITAL, SURPLUS, DIVIDENDS

§61. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1. Added by Acts 1970, No. 50, §3, emerg. eff. June 18, 1970, at 5:05 P.M; Acts 1997, No. 914, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:62 - Surplus

§62. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1. Acts 1984, No. 841, §1, eff. July 13, 1984; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:63 - Dividends

§63. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:71 - Subscriptions for shares

PART VII. SHAREHOLDERS

§71. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:72 - Shareholders' preemptive rights

§72. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1991, No. 44, §1, eff. June 23, 1991; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:73 - Shareholders' meetings

§73. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:74 - Quorum

§74. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:75 - Voting of shareholders and bondholders

§75. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1. Amended by Acts 1970, No. 50, §4, emerg. eff. June 18, 1970, at 5:05 P.M.; Acts 1987, No. 62, §3, eff. June 11, 1987; Acts 1988, No. 173, §3, eff. June 29, 1988; Acts 1988, No. 455, §1, eff. July 10, 1988; Acts 1993, No. 983, §1, eff. June 25, 1993; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:76 - Consent of shareholders

§76. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1997, No. 914, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:77 - Fixing record date

§77. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 326, §5, eff. Jan. 1, 2015.



RS 12:78 - Voting trusts

§78. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1993, No. 983, §1, eff. June 25, 1993; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:79 - Registered holder of shares

§79. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:81 - Directors

PART VIII. DIRECTORS AND OFFICERS

§81. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1. Amended by Acts 1979, No. 53, §1; Acts 1993, No. 983, §1, eff. June 25, 1993; Acts 1997, No. 914, §1; Acts 2004, No. 523, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:82 - Officers and agents

§82. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1989, No. 102, §1.



RS 12:83 - Indemnification of officers, directors, employees, and agents; insurance

§83. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1. Amended by Acts 1970, No. 50, §5, emerg. eff. June 18, 1970, at 5:05 P.M.; Acts 1986, No. 561, §1, eff. July 2, 1986; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:84 - Interested directors; quorum

§84. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:91 - Relation of directors and officers to corporation and shareholders

PART IX. LIABILITY OF DIRECTORS, OFFICERS,

SHAREHOLDERS AND SUBSCRIBERS

§91. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1999, No. 1253, §1, eff. July 12, 1999; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:92 - Liability of directors and officers

§92. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1984, No. 841, §1, eff. July 13, 1984; Acts 1987, No. 463, §1; Acts 1988, No. 455, §1, eff. July 10, 1988; Acts 1989, No. 612, §1, eff. July 6, 1989; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:93 - Liability of subscribers and shareholders

§93. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:94 - Directors or shareholders not participating in unlawful act

§94. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:95 - Actions for fraud

§95. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:96 - Actions against directors and officers

§96. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1997, No. 1101, §1, eff. July 14, 1997; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:101 - Initial report

PART X. REPORTS, RECORDS, REGISTERED

OFFICE AND AGENTS

§101. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1. Amended by Acts 1976, No. 459, §1; Acts 2014, No. 328, §5, eff. Jan. 1. 2015.



RS 12:102 - Annual report

§102. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1970, No. 50, §6, emerg. eff. June 18, 1970, at 5:05 P.M.; Acts 1972, No. 383, §1; Acts 1976, No. 459, §2; Acts 1981, No. 494, §1; Acts 1990, No. 745, §2; Acts 1992, No.103, §1, eff. June 5, 1992; Acts 2001, No. 1187, §1; Acts 2003, No. 365, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:103 - Corporate records; right of shareholder to inspect

§103. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1. Acts 1984, No. 841, §1, eff. July 13, 1984; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:104 - Registered office and registered agent for service of process

§104. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1. Amended by Acts 1976, No. 460, §1; Acts 1978, No. 232, §1; Acts 1987, No. 769, §1; Acts 1988, No. 99, §1; Acts 1991, No. 334, §1; Acts 2001, No. 1187, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:111 - Authorization for mergers, consolidations, and share exchanges

PART XI. MERGERS, CONSOLIDATIONS,

AND SHARE EXCHANGES

§111. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1990, No. 849, §1, eff. for taxable years after Dec. 31, 1989; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:112 - Merger or consolidation procedure

§112. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1970, No. 50, §§7-9, emerg. eff. June 18, 1970, at 5:05 P.M.; Acts 1988, No. 455, §1, eff. July 10, 1988; Acts 1989, No. 612, §1, eff. July 6, 1989; Acts 1990, No. 849, §1, eff. for taxable years after Dec. 31, 1989; Acts 1997, No. 914, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:113 - Consolidation; articles of incorporation

§113. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1988, No. 455, §1, eff. July 10, 1988; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:114 - When merger or consolidation effective

§114. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1988, No. 455, §1, eff. July 10, 1988; Acts 1997, No. 914, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:115 - Effect of merger or consolidation

§115. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:116 - Share exchange

§116. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1990, No. 849, §1, eff. for taxable years after Dec. 31, 1989; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:117 - Merger or consolidation of corporation and limited liability company, partnership, or limited partnership

§117. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1995, No. 847, §3, eff. June 27, 1995; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:121 - Voluntary transfer of corporate assets

PART XII. TRANSFERS OF CORPORATE ASSETS

§121. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1970, No. 50, §§10, 11, emerg. eff. June 18, 1970, at 5:05 P.M; Acts 1990, No. 849, §1, eff. for taxable years after Dec. 31, 1989; Acts 2014, No. 328, §5, eff. Jan. 1, 2014.



RS 12:130 - Definitions

PART XIII. DISSENTING SHAREHOLDERS' RIGHTS,

FAIR PRICE PROTECTION, AND CONTROL

SHARE ACQUISITION

§130. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1991, No. 914, §1, eff. July 23, 1991; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:130.1 - Standard of care; review

§130.1. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1991, No. 914, §1, eff. July 23, 199; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:130.2 - Intentional misconduct; injunctive relief; civil penalty

§130.2. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1991, No. 914, §1, eff. July 23, 1991; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:131 - Rights of a shareholder dissenting from certain corporate actions

§131. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1. Amended by Acts 1970, No. 50, §12, emerg. eff. June 18, 1970, at 5:05 P.M; Acts 1975, No. 433, §1; Acts 1993, No. 983, §1, eff. June 25, 1993; Acts 1997, No. 914, §1; Acts 2010, No. 7, §2, eff. May 19, 2010; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:132 - Definitions

§132. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1984, No. 841, §2, eff. July 13, 1984; Acts 1988, No. 455, §1, eff. July 10, 1988; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

*15 U.S.C. §77B ET SEQ.



RS 12:133 - Vote required in business combinations

§133. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1984, No. 841, §2, eff. July 13, 1984; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:134 - When voting requirements not applicable

§134. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1984, No. 841, §2, eff. July 13, 1984; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:135 - Definitions

§135. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1987, No. 62, §1, eff. June 11, 1987; Acts 1988, No. 455, §1, eff. July 10, 1988; Acts 1990, No. 613, §1; Acts 1990, No. 849, §1, eff. for taxable years after Dec. 31, 1989; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:136 - Law applicable to control share voting rights

§136. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1987, No. 62, §1, eff. June 11, 1987; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:137 - Notice of control share acquisition

§137. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1987, No. 62, §1, eff. June 11, 1987; Acts 1991, No. 914, §1, eff. July 23, 1991.



RS 12:138 - Shareholder meeting to determine control share voting rights

§138. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1987, No. 62, §1, eff. June 11, 1987; Acts 1988, No. 455, §1, eff. July 10, 1988; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:139 - Notice of shareholder meeting

§139. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1987, No. 62, §1, eff. June 11, 1987; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:140 - Resolution granting control share voting rights

§140. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1987, No. 62, §1, eff. June 11, 1987; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:140.1 - Redemption of control shares

§140.1. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1987, No. 62, §1, eff. June 11, 1987; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:140.2 - Rights of dissenting shareholders

§140.2. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1987, No. 62, §1, eff. June 11, 1987; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:140.3 - Corporate representation; state entities

§140.3. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 2001, No. 1186, §2; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:140.11 - Definitions

PART XIII-A. FOREIGN CORPORATIONS

§140.11. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1988, No. 173, §1, eff. June 29, 1988; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:140.12 - Applicability

§140.12. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1988, No. 173, §1, eff. June 29, 1988; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:140.13 - Notice of control share acquisition

§140.13. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1988, No. 173, §1, eff. June 29, 1988; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:140.14 - Shareholder meeting to determine control share voting rights

§140.14. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1988, No. 173, §1, eff. June 29, 1988; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:140.15 - Notice of shareholder meeting

§140.15. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1988, No. 173, §1, eff. June 29, 1988; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:140.16 - Resolution granting control share voting rights

§140.16. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1988, No. 173, §1, eff. June 29, 1988; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:140.17 - Conflict of laws

§140.17. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1988, No. 173, §1, eff. June 29, 1988; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:141 - Dissolution voluntary or involuntary, out of court or under judicial supervision; effect of proceeding for dissolution

PART XIV. DISSOLUTION

§141. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:142 - Voluntary proceedings for dissolution; authorization; appointment of liquidators

§142. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1979, No. 773, §1, eff. July 20, 1979; Acts 1984, No. 487, §1; Acts 1990, No. 849, §1, eff. for taxable years after Dec. 31, 1989; Acts 2001, No. 1187, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:142.1 - Dissolution by affidavit

§142.1. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Added by Acts 1982, No. 526, §1, eff. Aug. 11, 1982. Acts 1989, No. 142, §1; Acts 2006, No. 170, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:143 - Involuntary proceedings for dissolution; grounds; institution; appointment of liquidator

§143. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1. Amended by Acts 1970, No. 50, §13, emerg. eff. June 18, 1970, at 5:05 P.M.; Acts 1976, No. 587, §1, eff. Aug. 4, 1976; Acts 1982, No. 871, §1; Acts 1984, No. 406, §1; Acts 1985, No. 269, §1, eff. July 6, 1985; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:144 - Qualifications of liquidator; filling vacancies in the office of liquidator

§144. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:145 - Dissolution out of court; procedure; powers of liquidator

§145. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1. Amended by Acts 1974, No. 610, §1; Acts 1976, No. 312, §1; Acts 2000, 1st Ex. Sess., No. 135, §3, eff. July 1, 2000; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:146 - Dissolution proceedings under judicial supervision; procedure; powers of liquidator

§146. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:147 - Claims against corporation in liquidation; peremption

§147. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:148 - Certificate of dissolution; assets omitted from liquidation; post-dissolution proceedings

§148. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1. Acts 1984, No. 715, §1, eff. July 12, 1984; Acts 1992, No. 447, §4; Acts 1997, No. 293, §1; Acts 1997, No. 1172, §1, eff. June 30, 1997; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:149 - Termination of proceedings for dissolution

§149. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2001, No. 1187, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:151 - Appointment of receiver

PART XV. RECEIVERS

§151. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:152 - Procedure; powers of receiver

§152. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:161 - Compromise arrangements; reorganizations; approval and effect

PART XVI. OTHER PROCEEDINGS

§161. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:162 - Reorganization under Act of Congress

§162. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:163 - Failure to file annual reports; revocation and reinstatement of articles and limitation on authority to do business with the state

§163. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1. Amended by Acts 1972, No. 601, §1; Acts 1976, No. 631, §1; Acts 1980, No. 824, §1, eff. Aug. 1, 1980; Acts 1981, No. 582, §1, eff. July 20, 1981; Acts 1982, No. 526, §2, eff. Aug. 11, 1982; Acts 1983, No. 88, §1; Acts 1984, No. 714, §1, eff. July 12, 1984; Acts 1997, No. 298, §1; Acts 1999, No. 342, §5; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

{{NOTE: SEE ACTS 1984, NO.714, §2.}}

1As appears in enrolled bill.



RS 12:164 - Change of jurisdiction of incorporation

§164. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1983, No. 466, §1; Acts 2001, No. 1187, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:165 - Nonprofit corporation; reincorporation as a business corporation

§165. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1986, No. 642, §1; Acts 1999, No. 342, §5; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:171 - Fees

PART XVII. GENERAL PROVISIONS

§171. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1. Amended by Acts 1970, No. 632, §1; Acts 1982, No. 526, §2, eff. Aug. 11, 1982; Acts 1983, No. 235, §1, eff. July 1, 1983; Acts 1983, 2nd Ex. Sess., No. 4, §1, eff. Jan. 1, 1984; Acts 1984, No. 741, §1, eff. July 13, 1984; Acts 2008, No. 913, §2; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:172 - Penalties

§172. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:173 - Application to existing corporations

§173. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1989, No. 182, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:174 - Monopolies and restraints of trade

§174. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:175 - Chapter inapplicable to foreign corporations

§175. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:176 - Effect of invalidity of part of chapter; severability

§176. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:177 - Reservation of power

§177. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:178 - Short title

§178. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:201 - NONPROFIT CORPORATION LAW

CHAPTER 2. NONPROFIT CORPORATION LAW

§201. Terms defined

As used in this Chapter, unless the context requires otherwise,

(1) "Address" means street and municipal number, or other definite and ascertainable physical location if street and municipal number are not available; and, if a building not wholly occupied by the addressee, the location in the building.

(2) "Allocated value" means (1) the par value of par-value shares, plus any amounts in excess of par value transferred from surplus to stated capital in respect of such shares, less any part of such amounts transferred from stated capital to capital surplus as permitted by this Chapter, and (2) the amount allocated to stated capital upon issuance of shares without par value, plus any amounts thereafter transferred from surplus to stated capital in respect of such shares, less any part of such amounts transferred from stated capital to capital surplus as permitted by this Chapter.

(3) "Articles" means the original articles of incorporation, and all amendments thereto including those contained in merger agreements, or if restated, the latest restatement thereof, except in those instances in which the context expressly refers to the original articles of incorporation only.

(4) "Assets" means all of a corporation's property and rights of every kind. Treasury shares are not assets.

(5) "Business corporation" means a corporation for profit formed under the laws of this state.

(6) "Capital surplus" means the aggregate of:

(a) The amount of the consideration received on issuance of issued shares in excess of the aggregate allocated value thereof; and

(b) Amounts transferred to capital surplus as permitted by this Chapter; and

(c) Surplus arising from revaluation to reflect unrealized appreciation in value of assets; less

(d) Transfers from, or other reductions in, capital surplus required or permitted by this Chapter.

(7) "Corporation" or "nonprofit corporation" means a corporation formed under this Chapter, as well as a corporation formed under the laws of this state before January 1, 1969 but of a class of corporations that might be formed under this Chapter.

(8) "Court" means any court of competent jurisdiction where the registered office of the corporation is located.

(9) "Directors" means persons designated in the articles as such, and persons designated, elected or appointed by any other name or title to act as directors, and their successors. The term, when used in relation to any power or duty requiring collective action, means "board of directors".

(10) "Earned surplus" means the excess of surplus over capital surplus.

(11) "Fiduciary" means any person, firm, partnership, association or corporation, including a usufructuary, who or which occupies a position of peculiar confidence toward any person, firm, association, partnership, trust or estate.

(12) "Foreign corporation" means a corporation formed under the laws of any jurisdiction other than this state.

(13) "Incorporator" means one of the signers of the original articles of incorporation.

(14) "Insolvency" means the inability of a corporation to pay its debts as they become due in the usual course of business.

(15) "Issued shares" means outstanding shares and treasury shares.

(16) "Member" means each natural or artificial person admitted to membership in a corporation, and, unless the context indicates otherwise, includes shareholders.

(17) "Membership" means an interest in a corporation entitling the holder thereof to participate in the control of the corporation or to a pro rata share of its net assets upon dissolution.

(18) "Net assets" means the excess of assets over liabilities.

(19) "Reclassification of stock" means amendment of the articles to change the authorized number of shares of an existing class or series; to authorize shares of a new class or series; to change the designation, par value (including change of par-value shares to shares without par value or vice versa), preferences, limitations or relative rights, including cancellation or modification of the right to receive accumulated dividends which have not been declared, or variations in relative rights, of the issued, and authorized but unissued, shares of any existing class or series; or to change the issued shares of any existing class or series into a greater or smaller number of shares of the same class or series (subject to such changes as the reclassification may make in the designation, par value, preferences, limitations or relative rights, or variations in relative rights, thereof) or of another class or series, and to cancel any issued shares in connection with a reduction in the number thereof.

(20) "Registered office" means that office maintained by the corporation in this state, the address of which is kept on file in the office of the Secretary of State in the manner required by this Chapter.

(21) "Share" means an interest in a corporation, represented by a stock certificate issued after payment for the shares represented thereby, entitling the holder thereof to participate in the control of the corporation or to a pro rata share of its net assets upon dissolution.

(22) "Shareholder" means a natural or artificial person who is the owner of a property interest in a corporation represented by a certificate for shares of stock.

(23) "Stated capital" means the aggregate amount of:

(a) The aggregate allocated value of the issued shares; and

(b) Any other amounts transferred from surplus to stated capital; less

(c) Transfers from, or other reductions in, stated capital required or permitted by this Chapter.

(24) "Subscriber" means one who subscribes for shares in a corporation, whether before or after incorporation.

(25) "Surplus" means the excess of assets over liabilities plus stated capital.

(26) "Total voting power" means the entirety of the voting power.

(27) "Treasury shares" means issued shares which have been acquired by and belong to the corporation, if not required by the articles to be cancelled, or if not cancelled by order of the board of directors.

(28) "Trust instrument" includes any lawful act, agreement, donation, testament or other document, by which the donor, settlor or testator transfers any property in trust, for any charitable, religious, benevolent, educational, scientific or literary purpose, or public benefaction of whatever name or nature.

(29) "Voting member" means a person entitled to vote in accordance with the articles or by-laws.

(30) "Voting member present" means a person who is a voting member, and who is present or represented, and entitled to vote on a particular question or matter, at a meeting of members.

(31) "Voting power" means the right vested, by law or by the articles or the by-laws, in the members, or in one or more classes of members, to vote in the determination of any particular question or matter coming before meetings of the members.

Acts 1968, No. 105, §1.



RS 12:202 - Incorporation

§202. Incorporation

One or more natural or artificial persons capable of contracting may form a nonprofit corporation under this Chapter.

Acts 1968, No. 105, §1.



RS 12:202.1 - Limitation on formation; exceptions

§202.1. Limitation on formation; exceptions

A. Notwithstanding any other provisions of this Chapter or of any other law, no state board, commission or department, nor any other persons, acting on behalf of such state board, commission or department, shall incorporate or cause to be incorporated any nonprofit corporation which has for its purpose any public or quasi-public function or any function for the benefit of or in connection with any public agency, purpose or function, if in the exercise of any part of the functions of the corporation any bonds or other evidences of indebtedness of the corporation are or may be issued, unless the purpose for which the corporation is to be created; the amount of bonds to be issued; the method of financing said bonds, including but not restricted to the term of the bonds, the interest and other charges to be paid with respect to the bonds, and the purposes for which the bonds are to be issued shall have been first submitted to and approved by the legislature.

B. The provisions of this section shall not apply to or affect the validity of such entities formed and approved or ratified prior to July 31, 1968, and shall not affect R.S. 44:8.

C. Repealed by Acts 2005, No. 463, §2, eff. Jan. 1, 2006.

D. The prohibition of this Section will have no application to local political subdivisions of the state with a population in excess of one hundred fifty thousand, nor to their respective boards, commissions, and departments. Any provision of this Section or other provision of law notwithstanding, a quasi-public nonprofit corporation may be created by any such political subdivision of the state under the general nonprofit corporation law of Louisiana with all powers pertaining thereto, including the right to issue negotiable revenue bonds not to exceed fifteen million dollars with interest thereon not to exceed eight percent per annum which shall be exempted from taxation and which bonds shall constitute negotiable instruments within the meaning of the negotiable instruments law of the state of Louisiana; all properties and assets of whatever nature and description owned or operated by said nonprofit corporation shall be exempted from state and local taxation, including ad valorem taxation; and the governing authority of such quasi-public nonprofit corporation shall be subject to the requirements and provisions of the public contract law, the Open Meetings Law, and the Public Records Law of the state of Louisiana.

E. The provisions of this Section shall not apply to the Louisiana Citizens Property Insurance Corporation which was created and is governed by Chapter 15 of Title 22 of the Louisiana Revised Statutes of 1950.

F. The provisions of this Section shall not apply to the Louisiana Utilities Restoration Corporation which was created and is governed by Part VIII of Chapter 9 of Title 45 of the Louisiana Revised Statutes of 1950.

Added by Acts 1968, No. 326, §§1, 2. Amended by Acts 1970, No. 557, §1; Acts 1978, No. 203, §1, eff. June 29, 1978; Acts 1979, No. 122, §1, eff. June 29, 1979; Acts 2004, No. 581, §1, eff. July 1, 2004; Acts 2005, No. 463, §2, eff. Jan. 1, 2006; Acts 2006, 1st Ex. Sess., No. 13, §1, eff. Feb. 23, 2006; Acts 2007, No. 55, §1, eff. June 18, 2007; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2010, No. 861, §5.



RS 12:203 - Articles of incorporation

§203. Articles of incorporation

A. The articles shall be written in the English language, and shall be signed by each incorporator, or by an agent of each incorporator duly authorized by a document attached to the articles. The articles shall be acknowledged by one of the persons who signed the articles, or may instead be executed by authentic act.

B. The articles shall set forth:

(1) The name of the corporation.

(2) In general terms, the purpose or purposes for which the corporation is to be formed, or that its purpose is to engage in any lawful activity for which corporations may be formed under this Chapter.

(3) The duration of the corporation, if other than perpetual.

(4) That it is a nonprofit corporation.

(5) The location and address of its registered office, not a post office box only.

(6) The full name and address of each registered agent, not a post office box only.

(7) The full name and address of each incorporator.

(8) The names, addresses, and terms of office of the initial directors, not a post office box only.

(9) Whether the corporation is to be organized on a stock basis or a non-stock basis, or both.

(10) If organized in whole or in part on a stock basis.

(a) The aggregate number of shares which the corporation shall have authority to issue.

(b) If the shares are to consist of one class only, the par value of each share, or a statement that all of the shares are without par value.

(c) If the shares are to be divided into classes or series, the number of shares of each class or series; the par value of the shares of each class or series, or a statement that such shares are without par value; the designation of each class or series; and a statement of the preferences, limitations and relative rights of the shares of each class, and of the variations therein as between series.

(11) If organized in whole or in part on a non-stock basis:

(a) The qualifications of its members;

(b) The different classes of membership, if any;

(c) The designations, voting powers, and other rights or privileges, restrictions or limitations, granted to or imposed upon the members of each class.

(12) The taxpayer identification number of the corporation. The failure to include the taxpayer identification number of the corporation shall not invalidate nor cause the secretary of state to reject the articles.

C. The articles may also contain provisions dealing generally with the authorized number and qualifications of the shareholders and members, the property rights, basis of voting and other rights and privileges of the shareholders and members, the liability of the shareholders and members for dues or assessments and the methods of collection thereof, and any other lawful provision desired for the regulation of the affairs of the corporation, including any provision authorized by R.S. 12:24(C).

D. The articles of every corporation heretofore formed, unless they contain a provision enlarging, limiting or denying the preemptive right of shareholders, shall be deemed to provide that "Shareholders shall have preemptive rights".

Acts 1968, No. 105, §1; Acts 1970, No. 50, §14, emerg. eff. June 18, 1970, at 5:05 P.M.; Acts 1990, No. 745, §2; Acts 1997, No. 291, §1.



RS 12:204 - Corporate name

§204. Corporate name

A. The corporate name may be in any language, but it must be expressed in English letters or characters. The corporate name shall not imply that the corporation is an administrative agency of any parish or of this state or of the United States. It shall not contain the words "bank," "banking," "banker," "savings," "trust," "deposit," "insurance," "mutual," "assurance," "indemnity," "casualty," "fiduciary," "homestead," "building and loan," "surety," "security," "guarantee," "cooperative," "state," "parish," "redevelopment corporation," "electric cooperative," or "credit union."

B. As used in this Subsection, the term "corporation" includes nonprofit corporations, business corporations, and foreign corporations. The corporate name shall be distinguishable from a name reserved pursuant to R.S. 12:23(G) and shall be distinguishable from the name of any other corporation, limited liability company, partnership, or trade name registered with the secretary of state unless any of the following Paragraphs apply:

(1) The other corporation is about to change its name; or to cease doing business; or is being liquidated; or, if a foreign corporation, is about to withdraw from doing business in this state; and the written consent of the other corporation to the adoption of its name, or a nondistinguishable name, has been given and is filed with the articles.

(2) The other corporation has theretofore been authorized to do business in this state for more than two years, and has never actively engaged in business in this state. The failure of a business or foreign corporation to file a Louisiana corporate franchise tax return for two consecutive years shall constitute prima facie evidence that it has not actively engaged in business in this state for such period.

(3) The other corporation has failed to pay the corporate franchise tax or taxes due by it to the state for the preceding five consecutive years.

(4) The other corporation, if a foreign corporation, is not authorized to do business in this state.

(5) The other corporation or limited liability company filed for dissolution or withdrawal prior to the preceding five years and has not received the tax clearances required for final dissolution or withdrawal.

C. Nothing in this Section shall abrogate or limit the law as to unfair competition or unfair practices, nor derogate from the principles of law or the statutes of this state or of the United States, with respect to the right to acquire and to protect trade names.

D. The assumption of a name in violation of this Section shall not affect or vitiate the corporate existence. The court having jurisdiction may, upon the application of the state, or any affected or interested person or association, enjoin such corporation from doing business under a name assumed in violation of this section.

E.(1) A corporation shall have the exclusive use of its name and emblem. No person, corporation, or organization may use a name or emblem nondistinguishable from one adopted by a corporation.

(2) If two nonprofit corporations or organizations have adopted names or emblems substantially similar, the organization which was first incorporated, whether in this state or elsewhere, shall have prior and exclusive use of the name or emblem adopted by it. If any organization or the members thereof are infringing or about to infringe upon the name or emblem of a nonprofit corporation, such corporation may obtain injunctive relief in the court of proper jurisdiction.

(3) If the name or emblem used by an organization or its members is nondistinguishable from a name or emblem the exclusive use of which is reserved to a nonprofit corporation, injunctive relief shall be granted without necessity of proof that any person in fact has been misled or deceived.

F. If the corporation seeking the issuance of a certificate of incorporation in this state includes in its name the word "engineer", "engineering", "surveyor", or "surveying", the secretary of state shall require, prior to the issuance of the certificate of incorporation, evidence satisfactory to him that written notice of such application for a certificate of incorporation has been delivered to the Louisiana Professional Engineering and Land Surveying Board in writing not less than ten days prior to the date of issuance of the certificate of incorporation. If the applicant corporation files with its application to the secretary of state a written waiver signed by the executive secretary or any officer of the Louisiana Professional Engineering and Land Surveying Board waiving the requirement of ten days written notice to said board, as set forth in the preceding sentence, the secretary of state shall be authorized to proceed immediately with the processing of such application.

NOTE: Subsection G eff. Oct. 5, 2015. See Acts 2015, No. 398, §2.

G.(1) A person may reserve a specified name for a nonprofit corporation by filing a signed application with the secretary of state.

(2) If the secretary of state finds that the name is available for use by a nonprofit corporation, he shall reserve the name for the exclusive use of the applicant for a nonrenewable period of one hundred twenty days.

(3) The exclusive right to use a reserved name may be transferred to another person or nonprofit corporation by filing with the secretary of state a notice of the transfer that specifies the name and address of the transferee and is signed by the applicant for whom the name was reserved.

Acts 1968, No. 105, §1. Amended by Acts 1975, No. 650, §2. Acts 1983, No. 88, §1; Acts 1989, No. 654, §1, eff. July 7, 1989; Acts 1997, No. 296, §1; Acts 2001, No. 631, §1; Acts 2003, No. 279, §2; Acts 2015, No. 398, §2, eff. Oct. 5, 2015.



RS 12:204.1 - Corporate name restrictions

§204.1. Corporate name restrictions

A. Except as provided in this Section, the corporate name of a nonprofit corporation or organization shall not contain the name of any public park, playground, or other public facility together with the word "benefit", "benevolent", "endowment", "philanthropic", "foundation", or "fund". Nor shall a nonprofit corporation or organization deceptively or falsely imply or otherwise suggest that the corporation or organization is organized for the financial benefit of a park, playground, or other public facility unless the articles of incorporation provide that the revenues of such corporation or organization are dedicated to the exclusive or sole benefit of such park, playground, or other public facility and the governing authority of the governmental entity that owns or operates the park, playground, or public facility, by written consent, agrees to the corporate use of the name of the park, playground, or public facility.

B.(1) If use of the name of a park, playground, or other public facility is consented to by the appropriate governmental entity, such written consent shall be in the form of a contract for a fixed term of ten years. At the expiration of such contract, the corporation shall have one hundred eighty days within which to either amend its corporate name or obtain another renewal of the contract authorizing the continued use of the name.

(2) Any corporation existing on July 10, 1997, whose corporate name contains the name of a park, playground, or other public facility together with the word "benefit", "benevolent", "endowment", "philanthropic", "foundation", or "fund" shall have one hundred eighty days within which to either obtain consent of the governing authority that owns or operates such park, playground, or public facility or amend its articles of incorporation to provide that the revenues of such corporation or organization are dedicated to the exclusive or sole benefit of such park, playground, or public facility.

C. In addition to the remedies otherwise provided by law, any governmental entity may enforce the provisions of this Section by a civil suit, including a suit to enjoin any violation hereof. Upon finding that a person, corporation, or organization has knowingly violated this Section, a court may award damages, including an award of all profits derived from the said violation, and may order the destruction of all items bearing the name, symbol, or other descriptive inscription in violation of this Section.

Acts 1997, No. 819, §1, eff. July 10, 1997.



RS 12:204.2 - Naming of certain nonprofit corporations

§204.2. Naming of certain nonprofit corporations

Notwithstanding R.S. 12:204 or any other law to the contrary, a nonprofit corporation, incorporated under the laws of the state of Louisiana, may include the word "parish" in its name if the corporation meets all of the following criteria:

(1) The nonprofit corporation was created before 1925 to improve parish government.

(2) Membership in the nonprofit corporation is held by each police juror and all secretaries, treasurers, clerks and parish engineers employed by any parish in Louisiana.

(3) The full-time staff of the nonprofit corporation is charged with the responsibility of keeping state and national public officials informed of the activities and needs of the parish governing authorities.

(4) The provisions of this Section shall become null and void and have no effect on and after July 1, 2006.

Acts 2005, No. 275, §1, eff. July 1, 2005.



RS 12:205 - Filing and recording articles; issuance and effect of certificate of incorporation; commencement of corporate existence

§205. Filing and recording articles; issuance and effect of certificate of incorporation; commencement of corporate existence

A. The articles shall be filed with the secretary of state. The articles may be delivered to the secretary of state in advance for filing as of any specified date and, if specified upon such delivery, as of any given time on such date, within thirty days after the date of delivery.

B. If the secretary of state finds that the articles are in compliance with the provisions of this Chapter and after all fees have been paid, the secretary of state shall record the articles in his office, endorse thereon the date and, if requested, the hour of filing thereof with him, and issue a certificate of incorporation which shall show the date and, if endorsed on the articles, the hour of filing of the articles with him. The certificate of incorporation shall be conclusive evidence of the fact that the corporation has been duly incorporated, except that in any proceeding brought by the state to annul, forfeit, or vacate a corporation's franchise, the certificate of incorporation shall be only prima facie evidence of due incorporation.

C. Upon the issuance of the certificate of incorporation, the corporation shall be duly incorporated, and the corporate existence shall begin, as of the time when the articles were filed with the secretary of state, except that, if the articles were so filed within five days, exclusive of legal holidays, after acknowledgment thereof or execution thereof as an authentic act, the corporation shall be duly incorporated, and the corporate existence shall begin, as of the time of such acknowledgment or execution.

D. A multiple original of the articles, or a copy certified by the secretary of state, with a copy of the certificate of incorporation, shall within thirty days after filing of the articles with the secretary of state, be filed for record in the office of the recorder of mortgages of the parish in which the registered office of the corporation is located.

E.(1) If the corporation contracts with the state, a statement acknowledging such contract shall be filed with the secretary of state, and shall include the names and addresses of the board of directors, officers, and all persons or corporate entities who hold an ownership interest of five percent or more in the corporation or who hold by proxy the voting power of five percent or more in the corporation and, if anyone is holding stock in his own name that actually belongs to another, the name of the person for whom held, including stock held pursuant to a counterletter. The statement acknowledging a state contract and ownership and voting interest shall be duly acknowledged, or executed by authentic act.

(2) The provisions of this Subsection shall not apply to any charitable or religious nonprofit corporation which is organized and existing on a "nonstock basis".

Acts 1968, No. 105, §1. Amended by Acts 1977, No. 408, §1; Acts 1983, No. 88, §1; Acts 1991, No. 944, §2; Acts 1999, No. 342, §5.



RS 12:205.1 - Annual report to secretary of state

§205.1. Annual report to secretary of state

A. On or before the anniversary date each year of the corporation, an officer or director of each corporation shall make and sign in its name a report to the secretary of state, stating:

(1) The post office address and the municipal address or location, which shall not be a post office box only, of its registered office.

(2) The name and post office address and municipal address or location, which shall not be a post office box only, of each registered agent.

(3) The names and municipal address, which shall not be a post office box only, of all of its directors and officers, and when the term of each expires.

(4) The taxpayer identification number of the corporation. The failure to include the taxpayer identification number of the corporation shall not invalidate nor cause the secretary of state to reject the report.

B. Each corporation, except a church, shall pay a filing fee as provided in R.S. 49:222 at the time of filing such report. No church shall be required to pay said fee.

C.(1) A church which is a member of and in good standing with a statewide church association may file such report through said association. The association shall then furnish the required information to the secretary of state. In lieu of submitting the information on a form supplied by the secretary of state, said association may submit a roster of information, provided that said roster contains the required information.

(2) A church which is a member of and in good standing with a statewide church association shall not be subject to the penalties otherwise applicable to corporations pursuant to this Title for failure to file annual reports.

Acts 1988, No. 95, §1; Acts 1989, No. 410, §1; Acts 1990, No. 22, §1; Acts 1990, No. 745, §2; Acts 2001, No. 1187, §1; Acts 2008, No. 913, §2.



RS 12:206 - Effect of filing or recording papers

§206. Effect of filing or recording papers

The filing and recording of articles and other documents pursuant to this Chapter are required for the purpose of affording all persons the opportunity of acquiring knowledge of the contents thereof, but no person dealing with a corporation shall be charged with constructive notice of the contents of the articles or such other documents by reason of the filing or recording.

Acts 1968, No. 105, §1.



RS 12:207 - General powers

§207. General powers

A. A corporation shall have the power to perform any acts which are necessary or proper to accomplish its purposes as expressed or implied in the articles, or which may be incidental thereto.

B. Without limiting the grant of power contained in subsection A of this section, it is hereby specifically provided that every corporation shall, subject to the provisions of subsection D of this section, have authority:

(1) To have a corporate seal which may be altered at pleasure, and to use the same by causing it or a facsimile thereof to be impressed or affixed or in any manner reproduced; but failure to affix a seal shall not affect the validity of any instrument;

(2) To have perpetual existence, unless a limited period of duration is stated in its articles of incorporation;

(3) To sue and be sued in its corporate name;

(4) In any legal manner to acquire, hold, use and alienate or encumber property of any kind, including monies and its own shares, subject to special provisions and limitations prescribed by law or the articles;

(5) In any legal manner to acquire, hold, vote and use, alienate and encumber, and to deal in and with, shares, memberships, or other interests in, or obligations of, other nonprofit, business or foreign corporations, associations, partnerships, joint ventures, individuals or governmental entities;

(6) To make contracts, to incur liabilities, to borrow money, to issue notes, bonds and other obligations, and to secure any of its obligations by hypothecation of any kind of property;

(7) To lend money for its corporate purposes and invest and reinvest its funds, and to take and hold property or rights of any kind as security for loans or investments;

(8) To exercise its powers in this state and elsewhere as may be permitted by law;

(9) To elect or appoint officers and agents, to define their duties, and to fix their compensation; and to pay pensions and establish pension plans, pension trusts, profit-sharing plans and other incentive and benefit plans for any or all of its employees;

(10) To make and alter by-laws, not inconsistent with the laws of this state or with the articles, for the administration and regulation of the affairs of the corporation;

(11) To provide indemnity and insurance pursuant to R.S. 12:227;

(12) To make donations for the public welfare, or for charitable, scientific, educational, religious or civic purposes;

(13) Subject to any limitations contained in this Chapter or in the trust instrument, to hold property in trust for the purpose or purposes set forth in its articles;

(14) Unless otherwise provided in the articles or otherwise specifically directed in the trust instrument, to invest funds received in trust, or the proceeds of any property thus received, in any investment which, in the exercise of the judgment of the directors, they may, after investigation and due deliberation, determine to be safe and proper investments, and to retain any investments heretofore so made, whether or not those investments are legal investments for trustees;

(15) In time of war or other national emergency, to do any lawful business in aid thereof, at the request or direction of any apparently authorized governmental authority.

C. Whenever any property has been acquired by one or more persons acting as trustees, or in any other capacity, for and in the name of any unincorporated association for religious, charitable or educational purposes, upon the incorporation of said association as a nonprofit corporation, a transfer to the corporation, made by the persons so acquiring the property or their survivors, shall vest the title and ownership of the property in the corporation as fully as if the transfer had been made by all of these persons, free of any claims of the heirs of any of these persons who may have died prior to the transfer. In the event of the death of all of the trustees or other persons so acquiring the property before a formal transfer has been made to the corporation, the title and ownership of the property shall be vested in the corporation, provided that the corporation has had possession of the property as owner, during the lifetime of the trustees or subsequently, for a period of ten years.

D. Except as otherwise provided in the articles or by-laws, a corporation may borrow money, purchase immovable property, or sell, lease, encumber or otherwise alienate any of its immovable property, only if a resolution so authorizing has been approved by the voting members at a regular or special meeting, convened after notice of its purpose. A resolution authorizing the borrowing of money need not specify the particular amounts, rates of interest or times of maturity of the loans, but these and similar provisions may be authorized by the directors.

Acts 1968, No. 105, §1.



RS 12:208 - Defense of ultra vires

§208. Defense of ultra vires

A. Invalidity of an act of a corporation, or of a conveyance or transfer of movable or immovable property to or by a corporation, by reason of the fact that the corporation was without capacity or power to perform such act or to make or receive such conveyance or transfer, may be asserted only:

(1) In an action by a member of the corporation to set aside such act, conveyance or transfer, brought within one year after the act was done or the conveyance or transfer was consummated, which time limit shall not be subject to suspension on any ground or interruption on any ground other than timely suit;

(2) In an action by a member against the corporation to enjoin the performance of any act or the transfer of movable or immovable property by or to the corporation. If the unauthorized act, conveyance or transfer sought to be enjoined is being, or is to be, performed or made pursuant to any contract to which the corporation is a party, the court may--if all of the parties to the contract are parties to the action, if the corporation is without capacity or power to perform the act or make or receive the transfer sought to be enjoined, and if the court considers such relief to be equitable--enjoin the performance of such contract, and in so doing may allow to the corporation, or to the other parties to the contract, compensation for any loss or damage sustained by any of them which may result from the action of the court in enjoining the performance of such contract, but anticipated profits to be derived from the performance of the contract shall not be awarded by the court as loss or damage sustained;

(3) In an action in damages by the corporation or by its receiver, trustee or other legal representative, or by its members, in a derivative or representative suit, against the incumbent or former officers or directors of the corporation;

(4) In an action by the state to dissolve the corporation, or to enjoin the corporation from the transaction of unauthorized business.

B. In any action brought pursuant to subsection A(1) or (2) of this section, the plaintiff shall sustain the burden of proof that he has not at any time prior thereto assented to the act, conveyance or transfer in question, and that in bringing the action he is not acting in collusion with officials of the corporation.

Acts 1968, No. 105, §1.



RS 12:209 - Corporations not required to be non-stock corporations

§209. Corporations not required to be non-stock corporations

A corporation which is not permitted to distribute its net assets to its members upon dissolution may be organized either on a stock basis or on a non-stock basis.

Acts 1968, No. 105, §1; Acts 1987, No. 294, §1, eff. July 5, 1987.



RS 12:210 - Members, shareholders and certificates

§210. Members, shareholders and certificates

Except as provided in R.S. 12:209:

A. A corporation may be organized on either a stock basis or a non-stock basis or both, as set forth in its articles.

B. The shares of corporations organized in whole or in part on a stock basis shall be of such classes, series and par values (or without par value) as the articles shall provide, and shall be represented by share certificates. A corporation may, but need not, issue certificates for fractional shares. Unless otherwise provided in the articles, the holder of a fractional-share certificate shall have all rights of a shareholder except voting rights.

C. A corporation organized solely on a non-stock basis shall not issue shares of stock. Non-shareholding membership may be evidenced by certificates of membership.

D. Each stock or membership certificate shall be signed by the president and secretary, or by such other officer or officers of the corporation as the articles or by-laws may provide. No certificate shall be invalid by reason of the fact that any officer, whose real or facsimile signature appears thereon, ceased to be an officer of the corporation before the certificate was issued. A certificate for shares having no par value shall not state any par value, nor any value thereof in money, except as to liquidation preference or redemption price. If fractional shares represented by a certificate are subject to any limitations or restrictions other than on voting rights, these restrictions or limitations shall appear on the certificate. No by-law or other restrictions upon the transfer of shares, no provision for compulsory offer of shares for purchase by or sale to the corporation, and no lien or privilege in favor of a corporation on shares of its own stock, shall be recognized or enforced unless such restriction or provision, or the right of the corporation to such privilege, is set forth or summarized, or a reference thereto and information as to where the same may be inspected is contained in the certificate. Every certificate shall state:

(1) The name of the corporation;

(2) That the corporation is a nonprofit corporation incorporated under the laws of this state;

(3) The name of the registered holder of the shares or membership represented thereby;

(4) The number and class, and designation or series, if any, of shares represented thereby;

(5) The par value of the shares represented thereby, or a statement that such shares have no par value;

(6) The class of membership represented thereby;

(7) If the shares or membership represented thereby are assessable or subject to the levy of dues, a statement to that effect, which shall constitute notice of the corporation's rights and remedies under any provision included in its articles or by-laws pursuant to R.S. 12:218(C); and

(8) If issued by a corporation which is authorized to issue shares, or has memberships, of more than one class, either (a) a summary of the designations, relative rights, preferences and limitations of the shares of each class authorized to be issued and, if the corporation is authorized to issue any class of preferred or special shares in series, the designations, relative rights, preferences and limitations of each such series, or a summary of the designations, relative rights, preferences and limitations of each class of membership, as the case may be, or (b) that the corporation will furnish such a summary to any member upon request and without charge.

E. Except as otherwise provided by law or by the articles or by-laws, each share shall entitle the holder to one vote and to equal participation with every other share in the net assets upon dissolution, and each non-shareholding member shall be entitled to one vote and to equal participation with every other such member in the net assets upon dissolution.

F. No dividends or other similar pecuniary remuneration shall be paid on any shares or membership, nor shall the members be entitled, during the existence of the corporation, to any portion of the earnings of the corporation derived through increment of value on its property, or otherwise incidentally made.

G. Shares shall be transferable by assignment or sale, or by inheritance or testament, upon the death of the owner, unless the articles provide otherwise. Membership shall not be transferable or heritable unless the articles otherwise provide. The transfer of shares and memberships may be regulated by by-laws not inconsistent with the provisions of the articles or Part II of Chapter 6 of this Title.

H. A corporation shall have the power to exclude from further membership, any member who fails to comply with the reasonable and lawful requirements of the rules and regulations made by the corporation for the government of its members.

I. Except as otherwise provided in the articles or by-laws, a corporation, and its directors, officers and agents, may recognize and treat a person registered on its records as a member or as the owner of shares, as such member or as the owner of such shares in fact for all purposes, and as the person exclusively entitled to have and to exercise all rights and privileges incident to such membership or the ownership of such shares, notwithstanding any actual or constructive notice which the corporation, or any of its directors, officers or agents, may have to the contrary.

Acts 1968, No. 105, §1.



RS 12:211 - Subscriptions for shares

§211. Subscriptions for shares

A. Subscriptions for shares, whether made before or after the formation of a corporation, shall be in writing. Subscriptions for shares may be revoked at any time by either party upon such ground as exists for the rescission of any contract.

B. Unless otherwise provided in the writing, or unless all of the subscribers consent to revocation, a subscription for shares of a corporation to be formed shall be irrevocable for a period of one year from the date of signing; but no subscription shall be revocable (except as provided in subsection A of this section) after the corporate existence has begun.

C. After the corporate existence has begun, subscriptions for shares, unless revoked as provided in this section, may be enforced by the corporation in its own name according to the subscription terms.

D. When no provision as to time of payment is made in the contract of subscription, shares shall be paid for on the call of the board of directors. Any call made by the board of directors for payment on subscriptions shall be uniform as to all shares of the same class, or as to all shares of the same series, as the case may be.

E. In case of default by a subscriber in any payment due under a contract of subscription, the corporation may at its option (in addition to its right to collect the unpaid amount as provided in subsection C of this section, and in addition to any other remedies provided by law), unless the contract provides otherwise, either (1) cancel the subscription if payment of the full price has not been made before the expiration of fifteen days after demand therefor addressed to the subscriber's last known address by registered mail, in which case the shares shall be considered as unsubscribed, and need no longer be reserved for issuance, or (2) sell the shares of the subscriber at public auction as provided in subsection F of this section.

F. In order to exercise its right of sale under subsection E of this section:

(1) The corporation shall give notice of his default to the subscriber, by registered mail addressed to him at his last known post office address, which notice shall state the time and place of the proposed sale of his shares. Fifteen days after mailing this notice to the subscriber, the corporation may sell the shares at public auction.

(2) Notice of the time and place of the sale, and a brief description of the shares to be sold, shall be published at least three times during the ten days prior to the date of the sale in a newspaper published in the parish in which the registered office of the corporation is located. However, if no newspaper is published in the parish with sufficient frequency so to publish this notice, one publication shall be sufficient if notice is also posted for ten days at the parish courthouse door.

(3) At any sale hereunder, no bid for an amount less than the balance due to the corporation by the shareholder on his shares, plus the costs of the sale, shall be accepted.

(4) If no bid is made for a sufficient amount as above provided, the corporation may forthwith forfeit to itself, as liquidated damages, the entire interest or equity of the shareholder in the shares, including all amounts paid to the corporation on account thereof, and the shares shall be considered as unsubscribed and need no longer be reserved for issuance.

G. In the event of sale of shares pursuant to subsections E and F of this section, any excess of proceeds realized over the amount due and unpaid on such shares, shall be credited to the delinquent subscriber or his legal representative, to the extent of the subscription price.

Acts 1968, No. 105, §1.



RS 12:212 - Shareholders' preemptive rights

§212. Shareholders' preemptive rights

Shareholders shall have only such preemptive rights as may be provided in the articles. If the articles simply provide that "Shareholders shall have preemptive rights", then:

A. Each holder of shares having voting rights shall, upon issuance for cash of shares having voting rights, have a preemptive right, during a reasonable period to be fixed by the board of directors (which need not exceed fifteen days after the giving or mailing of written notice to him of the terms and conditions on which such right is exercisable), to subscribe, at such price and upon such terms as may be fixed in the manner provided in R.S. 12:213, for such proportion of the shares to be issued, as the number of shares having voting rights held by him bears to the total number of shares having voting rights then outstanding.

B. A shareholder shall have no preemptive right to subscribe for shares:

(1) Which are to be issued for consideration other than cash; or

(2) Which are to be issued to satisfy conversion or option rights; or

(3) Which are treasury shares.

C. Shares which have been offered to shareholders having a preemptive right at a price or upon terms duly fixed, and which have not been subscribed for by them within the period fixed by the board of directors, may thereafter, for one year following the end of such period, be issued or sold to any other person or persons at a price not less than that at which they were offered to such shareholders.

Acts 1968, No. 105, §1.



RS 12:213 - Issuance of shares; consideration

§213. Issuance of shares; consideration

A. Par-value shares may be issued initially for such consideration expressed in dollars, not less than the par value thereof, as shall be fixed by the board of directors. Shares without par value may be issued initially for such consideration expressed in dollars as may be fixed by the board of directors, or by the members by vote of a majority in interest of the voting members present, if the articles reserve to the members the right to fix the consideration. Treasury shares may be disposed of by the corporation for such consideration as may be fixed from time to time by the board of directors.

B. Shares issued (1) pursuant to exercise of conversion rights, (2) in exchange for, or in respect of, outstanding shares pursuant to a reclassification of stock, or (3) in a merger or consolidation as provided in the merger or consolidation agreement, shall be considered as fully paid when so issued.

C. The consideration for shares shall be paid in cash or in corporeal or incorporeal property, or services actually rendered to the corporation, the fair value of which is not less than the dollar amount of the consideration fixed for the shares, before the shares are issued. Upon payment of the consideration fixed therefor, such shares shall be considered as fully paid. Cash consideration for shares may not be paid by the purchaser's note, secured or unsecured, or uncertified check; and in case of delivery of such a note or check in payment for shares, the shares shall not be issued until the note or check has been paid in full.

D. Solely for the purpose of determining whether shares have been paid for fully, the valuation placed by the directors or members, as the case may be, upon the consideration other than cash paid therefor shall be conclusive.

Acts 1968, No. 105, §1.



RS 12:214 - Reservation of shares

§214. Reservation of shares

A. A corporation shall reserve from its authorized but unissued shares, or its treasury shares, sufficient shares to meet its issuance obligations under subscription rights, warrants, options and conversion privileges.

B. Shares issuable pursuant to any such rights, warrants, options or privileges, grant or issuance of which was approved by such vote of the members as would have been required to amend the articles to increase the authorized number of the class of shares involved, shall, to the extent not available in the corporation's treasury, be issued notwithstanding the fact that the articles do not by their terms authorize such issuance.

Acts 1968, No. 105, §1.



RS 12:215 - Convertible securities and stock-purchase rights

§215. Convertible securities and stock-purchase rights

A. Unless the articles provide otherwise, a corporation shall have authority, whether or not in connection with the issuance and sale of any of its shares or other securities, to create and issue rights and options in any form, granting to the holders thereof:

(1) The right to convert, upon such terms and conditions as the corporation may deem expedient, shares or obligations into shares of any class; or

(2) The right or option to purchase, upon such terms and conditions as it may deem expedient, shares of any class.

B. Unless the articles provide otherwise, such authority shall be exercised by vote of the board of directors. However, no shares shall be issued pursuant to exercise of option rights created independently of issuance and sale of shares or other securities, unless the creation of such rights shall have been either (1) authorized or approved by the members, or (2) if the optionee is neither a director nor the holder, directly or indirectly, of record or beneficially or both, of more than ten per cent of the total voting power, authorized by vote of at least two-thirds of the directors in office.

C. If the shares (other than treasury shares) in respect of which such option or debt conversion rights are granted, have a par value and are authorized but unissued shares, then such conversion or option rights shall be exercisable at not less than the par value of such shares.

D. If the shares in respect of which such option or debt conversion rights are granted, are without par value or are treasury shares, such conversion or option rights shall be exercisable at such price as determined by the board of directors.

E. Shares shall not be converted into par-value shares (other than treasury shares) having a greater aggregate par value than the aggregate allocated value, at the time of conversion, of the shares to be converted.

F. Converted shares shall be cancelled.

Acts 1968, No. 105, §1.



RS 12:216 - Redemption, purchase and cancellation of shares

§216. Redemption, purchase and cancellation of shares

A. A corporation shall not purchase or redeem its shares when it is insolvent; or when such purchase or redemption would render it insolvent or would reduce its net assets below the aggregate amount payable on liquidation upon any issued shares, which have a preferential right to participate in the assets in event of liquidation, remaining after the purchase or redemption and cancellation of any shares in connection therewith; or at a price, in the case of shares subject to redemption, exceeding the redemption price thereof; or, except when authorized by the articles, unless a purchase of its shares has been authorized by affirmative vote of two-thirds in interest of the members of each class, regardless of limitations or restrictions on the voting power of any of such classes. Subject to the provisions of this subsection, a corporation may purchase its own shares, or redeem its shares subject to redemption, as provided in the following subsections of this section.

B. Subject to the provisions of R.S. 12:221(F), a corporation may purchase its own shares, or redeem its shares subject to redemption, out of surplus; provided that a corporation which is not permitted to distribute net assets to its members or shareholders on dissolution shall not pay any premium in connection with the redemption or purchase of its own shares, but shall pay not more than the consideration received by it upon issuance of each share redeemed or purchased.

C. To the extent that there is no surplus available for the purpose, a corporation may apply, to the redemption of its shares subject to redemption, such amount out of stated capital as will not reduce stated capital below the aggregate allocated value of the issued shares remaining after the redemption and cancellation of any shares in connection therewith.

D. To the extent that there is no surplus available for the purpose, a corporation may purchase its own shares out of stated capital for the purpose of paying dissenting shareholders entitled to payment for their shares under the provisions of this Chapter. Shares so purchased out of stated capital shall be cancelled.

E. To the extent that there is no surplus available for the purpose, a corporation may apply to the purchase of its shares:

(1) For the purpose of eliminating fractions of shares; or

(2) For the purpose of collecting or compromising indebtedness to the corporation;

such amount out of stated capital as will not reduce stated capital below the aggregate allocated value of the issued shares remaining after the purchase and cancellation of any shares in connection therewith.

F. Shares which are cancelled are thereby restored to the status of authorized and unissued shares, unless the articles provide otherwise.

Acts 1968, No. 105, §1.



RS 12:217 - Classes and qualifications of membership

§217. Classes and qualifications of membership

A. Membership shall be of the classes, and shall be governed by the rules of admission, retention, suspension and expulsion, which the articles or by-laws prescribe; provided that all rules shall be reasonable, germane to the purpose of the corporation, and equally enforced as to all members of the same class.

B. Unless otherwise provided by the articles or by-laws, there shall be one class of members.

C. If neither the articles nor the by-laws provide for members or shareholders, or if a corporation has, in fact, no shareholders, and no members other than the persons constituting its board of directors, the persons for the time being constituting the board shall, for all intents and purposes, be taken to be the members of the corporation, and shall exercise all of the rights and powers of the members.

Acts 1968, No. 105, §1.



RS 12:218 - Membership dues; assessments

§218. Membership dues; assessments

A. Corporations may levy dues or assessments, or both, upon their members, but only in accordance with authority conferred either by the articles or the by-laws.

B. Dues or assessments, or both, may be levied upon shares and non-shareholding members of all classes and series alike, or in different amounts or proportions, or upon a different basis, upon shares or non-shareholding members of different classes or series, but shall be uniform as to all shares or all non-shareholding members of the same class or series. Members of one or more classes may be made exempt from either dues or assessments, or both, in the manner and to the extent provided either in the articles or by-laws. The amount of the levy and the method of collection of dues or assessments, or both, may be fixed in the articles or by-laws, or the articles or by-laws may authorize the board of directors to fix the amount thereof from time to time, and make them payable at the time and by the method of collection which the directors prescribe.

C. The articles or by-laws may include provisions for the cancellation of membership, and for the forfeiture of shares, upon reasonable notice, for nonpayment of dues or assessments, and for the reinstatement of membership or shareholder status.

Acts 1968, No. 105, §1.



RS 12:219 - Liability of subscribers and members

§219. Liability of subscribers and members

A. A member of a corporation shall not be liable personally for any obligation of the corporation.

B. If property or services taken in payment for shares are grossly overvalued contrary to the provisions of this Chapter, the members who knowingly, or without the exercise of reasonable care and inquiry, consented thereto or voted in favor thereof shall be liable in solido to the corporation for the benefit of creditors or members, as their respective and relative interests may appear, for any loss or damage arising therefrom.

C. Every member who receives any unlawful distribution of assets shall be liable to the corporation or to creditors of the corporation, or to both, in an amount not exceeding the amount so received by him. An action to enforce this liability must be brought within two years from the date on which the unlawful distribution was received, and this time limit shall not be subject to suspension on any ground, nor to interruption except by timely suit.

D. When the directors are held liable solely because of having negligently consented to or participated in any unlawful distribution, payment or return of assets, the directors shall have, to the extent of the payments made by them, a cause and right of action for indemnity against each of the members for the proportionate amount of the unlawful distribution received by such member. This action must be brought within two years from the date of payment by the directors on account of the liability imposed by R.S. 12:226(D), and this time limit shall not be subject to suspension on any ground, nor to interruption except by timely suit.

E. A member shall not be liable for the commission of a prohibited act if he was absent from the meeting of members at which the action was authorized, or if he was present or represented at such meeting, and his dissent therefrom was either noted in the minutes of the meeting or filed promptly thereafter in the registered office of the corporation.

Acts 1968, No. 105, §1.



RS 12:220 - Reduction of membership below stated number

§220. Reduction of membership below stated number

Whenever the membership of a corporation having a stated number of members is reduced below that number, the corporation shall not on that account be dissolved. It shall be lawful for the surviving or continuing members to continue the corporate existence, unless otherwise provided in the articles or by-laws.

Acts 1968, No. 105, §1.



RS 12:221 - Capital, surplus, allocation thereto, and increases and reductions thereof

§221. Capital, surplus, allocation thereto, and increases and reductions thereof

A. Upon initial issuance of par-value shares, that part of the consideration received therefor which is equal to the par value thereof, plus such additional part of such consideration as the board of directors or the members may fix, shall be allocated to stated capital, and the remainder shall be allocated to capital surplus. Upon initial issuance of shares without par value, the consideration received therefor shall be allocated to stated capital, except to the extent of such part of the consideration as may be allocated to capital surplus by the board of directors or the members. If such shares without par value have a preferential right to participate in the corporation's assets in event of liquidation, only the excess of the consideration over the aggregate amount payable to the holders thereof upon liquidation may be allocated to capital surplus.

B. The board of directors may at any time transfer any amount from earned surplus or capital surplus to stated capital in respect of any issued shares or otherwise.

C. The board may at any time transfer from stated capital to capital surplus any amount of net assets in excess of (1) the aggregate par value of the issued shares having no preferential right to participate in the corporation's assets in event of liquidation, plus (2) the greater of the aggregate par value of, or the aggregate amount payable in liquidation on, any issued shares which have a preferential right to participate in the assets in event of liquidation; provided that only the members may transfer from stated capital any amount allocated by them to stated capital.

D. Upon cancellation of shares, stated capital shall be reduced by an amount equal to (1) the aggregate par value of such shares having par value, and the aggregate allocated value of such shares without par value, plus (2) to the extent of the price paid on purchase or redemption of such par-value shares in excess of the par value thereof, any excess of the allocated value over the par value thereof.

E. If there is no earned surplus, the board of directors may apply capital surplus to the reduction or elimination of any deficit resulting from losses.

F. The board of directors may create and abolish reserves out of earned surplus for any proper purposes. Earned surplus so reserved shall not be available for purchase or redemption of shares, or transfer to capital surplus or stated capital.

G. Stated capital, capital surplus and earned surplus shall respectively be reduced by amounts applied therefrom to purchase or redemption of shares, and by amounts transferred therefrom.

H. Following a merger into, or creation by consolidation of, a corporation, such corporation's earned surplus shall not exceed the sum of the earned surpluses of the merging or consolidating corporations, business corporations and foreign corporations, as reduced by any distributions or transfers therefrom in connection with the merger or consolidation.

I. Upon disposition of treasury shares acquired in whole or in part by application of earned surplus, the amount so applied may be restored to earned surplus to the extent of the consideration received upon such disposition.

Acts 1968, No. 105, §1.



RS 12:222 - Bylaws

§222. Bylaws

A. The members or the directors of a corporation may make, amend and repeal the bylaws of the corporation, subject always to the power of the members to change the action of the directors. Unless the articles or bylaws provide otherwise, the powers hereby conferred shall be exercised by a majority vote of the directors or the voting members of the corporation, as the case may be, present or represented at any regular or special meeting convened after notice of the purpose thereof; provided, however, that no greater proportion of the voting members shall be required by bylaw, article, or otherwise to make, amend, or repeal bylaws than that proportion of directors which is required to make, amend, or repeal bylaws.

B. The bylaws of a corporation shall operate merely as regulations among the shareholders or the members, and shall not affect contracts or other dealings with other persons, unless those persons have actual knowledge of the bylaws.

C. Subject to the provisions of this Chapter, the bylaws may include any provision for the regulation and management of the affairs of the corporation, its rights or powers, the rights, powers or duties of its members, directors or officers, or the directors' qualifications, classification, number or term of office, or fixing their compensation, not inconsistent with law or the articles.

Acts 1968, No. 105, §1. Amended by Acts 1977, No. 139, §1.



RS 12:223 - Corporate records and reports

§223. Corporate records and reports

A. Every corporation shall keep at its registered office (1) records of the meetings of its members and directors, and of committees of the board, share and membership records giving the names and addresses of the members in alphabetical order by classes and series and the number of shares held by each, and records of its assets, liabilities, receipts, disbursements, gains, losses, capital and surplus; and (2) separate records of all trust funds held by it. Whenever membership is terminated, this fact shall be recorded in the share or membership record together with the date on which the membership ceased, and transfers of shares shall similarly be recorded.

B. The records listed in subsection A of this section may be in written form or in any other form capable of being converted into written form within a reasonable time.

C. Every shareholder and voting member may examine in person, or by agent or attorney, at any reasonable time, the records of the corporation listed in subsection A of this section.

D. If the articles or the trust instrument so provide, every corporation shall, within ninety days after the close of each fiscal year, mail an annual report, signed by the treasurer, to its members concerning any trust funds held by it, and the use made of such funds and the income thereof during such fiscal year.

Acts 1968, No. 105, §1.



RS 12:224 - Board of directors

§224. Board of directors

A. The directors may be given any title deemed appropriate, but shall be subject to all the provisions relating to directors.

B. Subject to any limitations, restrictions, or reservations in the articles, the bylaws, or this Chapter, the affairs of the corporation shall be managed by a board of directors of not less than three natural persons, except that if there are fewer than three members, there need be only as many directors as there are members. The number of directors shall be fixed by or in the manner provided in the articles of incorporation or if not so fixed shall be the number fixed by, or in the manner provided in the bylaws. If not so fixed by or in the manner provided in the articles or the bylaws, the number of directors shall be the number of directors elected from time to time by the members. No amendment to the articles or the bylaws reducing the number of directors shall have the effect of shortening the term of any incumbent director. Unless the articles or the bylaws provide otherwise, the directors shall hold office for one year and until their successors are chosen and have qualified. No director shall be elected for a longer single term than five years. The directors need not be residents of this state or members of the corporation unless the articles or the bylaws so require.

C. Each director shall hold office for the term for which he was named or elected, and until his successor is elected and qualified. Directors, other than those constituting the first board, shall be elected by the voting members, unless some other method is expressly provided in the articles and except as hereinafter provided in the case of vacancies.

D. A corporation may allow reasonable compensation to its directors for their services, and a director may also be a salaried officer of the corporation.

E. The number, classification, qualifications, compensation, terms of office, manner of election, time and place of meeting, and powers and duties of the directors, may, subject to the provisions of this Chapter, be prescribed by the articles or the bylaws. Except as otherwise prescribed in the articles or bylaws:

(1) The office of a director shall become vacant if he dies or resigns;

(2) The board of directors may declare vacant the office of a director:

(a) If he is interdicted or adjudicated an incompetent;

(b) If he is adjudicated a bankrupt;

(c) If he becomes incapacitated by illness or other infirmity to perform his duties for a period of six months or longer;

(d) If he ceases at any time to have the qualifications required by the articles or by-laws;

(e) If, within sixty days, or such other time as the articles or by-laws may specify, after notice of his election, he does not accept office either in writing or by attending a meeting of the board of directors, or if he fails to fulfill any other requirement or qualifications which the articles or the by-laws specify.

(3) The remaining directors, even though not constituting a quorum, may, by a majority vote, fill any vacancy on the board (including any vacancy resulting from an increase in the authorized number of directors, or from failure of the members to elect the full number of authorized directors) for an unexpired term, provided that the members shall have the right to fill the vacancy at any special meeting called for the purpose prior to such action by the board.

(4) The members, by vote of a majority in interest of all of the voting members, may, at any special meeting called for the purpose, remove from office any one or more of the directors, notwithstanding that his or their terms of office may not have expired, and may forthwith at such meeting proceed to elect a successor for the unexpired term. Whenever the members of any class or series are entitled to elect one or more directors, the provisions of this subsection shall apply, in respect of the removal of a director or directors so elected, and the election of a successor or successors, to the vote of the members of that class or series, and not to the vote of all of the members. If a director has been elected by the exercise of the privilege of cumulative voting, such director may not be removed if the votes cast against his removal would be sufficient to elect him if then cumulatively voted at an election of the entire board of directors, or, if there be classes of directors, at an election of the class of directors of which he is a part;

(5) The meetings of the board of directors may be held at such place, whether in this state or elsewhere, as a majority of the directors may from time to time appoint, or as may be fixed in the call of the meeting;

(6) Such notice of meetings of the board shall be given as provided in the by-laws. Directors present at a meeting shall be deemed to have received due, or to have waived, notice thereof. Notice of a meeting may be waived in writing at any time and the waiver need not specify the purpose of or the business to be transacted at the meeting. Notice need not be given to any director, or member of a committee of the board of directors, with whom communication is made unlawful by any law of the United States of America, or by any rule, regulation, proclamation or executive order issued under any such law, and any action or meeting taken or held without notice to any such director or committee member shall have the same force and effect as if notice had been given to him as otherwise required;

(7) A majority of the board of directors shall be necessary to constitute a quorum for the transaction of business, and the acts of a majority of the directors present at a meeting at which a quorum is present shall be the acts of the board of directors. If a quorum is present when the meeting is convened, the directors present may continue to do business, taking action by vote of a majority of a quorum as fixed above, until adjournment, notwithstanding the withdrawal of enough directors to leave less than a quorum as fixed above, or the refusal of any director present to vote;

(8) The board of directors may designate one or more committees, each committee to consist of two or more of the directors (and one or more directors may be named as alternate members to replace any absent or disqualified regular members) which, to the extent provided by resolution of the board or in the articles or by-laws, shall have and may exercise the powers of the board of directors in the management of the business and affairs of the corporation, and may have power to authorize the seal of the corporation to be affixed to documents. Such committee or committees shall have such name or names as may be stated in the articles or by-laws, or as may be determined, from time to time, by the board of directors. Any vacancy occurring in any such committee shall be filled by the board of directors but the president may designate another director to serve on the committee pending action by the board. Each such committee shall hold office during the term of the board constituting it, unless otherwise ordered by the board. The designation of and delegation of authority to a committee shall not relieve the directors of any responsibility imposed on them by law;

(9) Any action which may be taken at a meeting of the board of directors, or of any committee thereof, may be taken by a consent in writing signed by all of the directors or by all members of the committee, as the case may be, and filed with the records of proceedings of the board or committee.

(10) The board of directors, or any committee of the board, may hold a meeting by means of conference telephone, facsimile, or similar communications equipment provided that all persons participating in the meeting can communicate with each other. Participation in a meeting pursuant to this Paragraph shall constitute presence in person at such meeting, except where a person participates in the meeting for the express purpose of objecting to the transaction of any business on the ground that the meeting is not lawfully called or convened. The provisions of this Paragraph shall not apply to any public body or any other entity provided for in R.S. 42:13.

F. The articles may provide that a particular class or series of members may elect all or a certain number or proportion of the directors, or the directors of a certain class.

G. The articles may provide that any director absent from a meeting of the board or any committee thereof, may be represented by any other director or member, who may cast the vote of the absent director according to the written instructions, general or special, of the absent director. In the absence of such a provision in the articles, no director shall have the right to vote by proxy.

H. Unless the articles or by-laws provide otherwise, the court may, at the suit of five or more voting members, remove from office any director in case of fraudulent or dishonest acts, or gross abuse of authority or discretion, with reference to the corporation. The court may bar from reelection any director so removed, for a period prescribed by the court. The corporation shall be made a party to such action.

Acts 1968, No. 105, §1; Acts 1997, No. 947, §1; Acts 2004, No. 523, §1.



RS 12:225 - Officers and agents

§225. Officers and agents

A.(1) The board of directors shall elect a president, a secretary and a treasurer, and may elect one or more vice presidents. Unless otherwise provided in the articles, none of said officers need be a director, and any two of these offices may be combined in one person; provided that no person holding more than one office may sign, in more than one capacity, any certificate or other instrument required by law to be signed by two officers. The treasurer may be a corporation.

(2) If the officers are listed in the articles or in an amendment thereto, a municipal address, which shall not be a post office box only, shall be indicated for each such officer.

B. Such other officers and agents as may be necessary for the business of the corporation may be appointed by the board of directors or in the manner provided in the by-laws.

C. Election or appointment of an officer shall not of itself create contract rights.

D. Officers and agents shall have such authority and perform such duties in the management of the property and affairs of the corporation as may be prescribed in the by-laws or by the board.

E. Any officer or agent may be removed by the board of directors with or without cause at any time, without prejudice, however, to the contract rights of the person so removed.

F. The articles may provide that only the members, or only a particular class or classes of directors, or only directors elected by the vote of a particular class or series of members, may elect certain or all of the officers, in which event officers so elected may be removed without cause only by the members or directors empowered to elect their successors.

G. Except as otherwise provided in the articles or by-laws, or by resolution of the board of directors, the president or vice-president of any corporation shall have power in the name and behalf of the corporation to authorize the institution, prosecution or defense of any suit and other legal proceedings, and no exception of want of authority shall lie on the part of any other party. Such persons shall have authority in the corporation's name and behalf to direct the issuance of conservatory writs and to bond property in custodia legis, to execute bonds in connection with any legal proceedings, and to make any affidavit required by law or the rules of the court. Such acts shall have the same force and effect as the act of the corporation itself, and be binding upon it.

Acts 1968, No. 105, §1; Acts 1989, No. 102, §1.



RS 12:226 - Relation of directors and officers to corporation and members; liability of officers and directors

§226. Relation of directors and officers to corporation and members; liability of officers and directors

A. Officers and directors shall be deemed to stand in a fiduciary relation to the corporation and its members, and shall discharge the duties of their respective positions in good faith, and with that diligence, care, judgment and skill which ordinarily prudent men would exercise under similar circumstances in like positions.

B. Any officers or directors who knowingly, or without the exercise of reasonable care and inquiry, consent to the issuance of shares in violation of the provisions of this Chapter, shall be liable jointly and severally to the corporation and any person who suffers any loss or damage as a result thereof.

C. If property or services taken in payment for shares are grossly overvalued contrary to the provisions of this Chapter, the officers or directors who knowingly, or without the exercise of reasonable care and inquiry, consented thereto, or voted in favor thereof, shall be liable jointly and severally to the corporation for the benefit of creditors or members, as their respective and relative interests may appear, for any loss or damage arising therefrom.

D. If any unlawful distribution, payment or return of assets be made to the members, or if the corporation purchase or redeem any of its own shares in violation of this Chapter, the directors who knowingly, or without the exercise of reasonable care and inquiry, voted in favor thereof shall be liable jointly and severally to the corporation, or to creditors of the corporation, or to both, in an amount equal to the amount of the unlawful distribution. An action to enforce such liability must be brought within two years from the date on which the distribution was made, and this time limit shall not be subject to suspension on any ground, nor to interruption except by timely suit.

E. A director acting in reliance, in good faith, on a report made to the board of directors, or to any committee thereof, by an official of the corporation or by an appraiser selected by the board or by any committee thereof with reasonable care, or on financial statements or other records of the corporation represented as accurate by the president or other officer in charge of the corporation's books of account or of such records, or stated in a written report by independent or certified public accountants fairly to reflect the corporation's financial condition, shall not be held liable under the provisions of this section.

F. Nothing contained in this section shall derogate from any indemnity authorized by R.S. 12:227.

G. A director shall not be liable for the commission of a prohibited act if he was absent from the meeting of directors at which the action was authorized, or if he was present or represented at such meeting, and his dissent therefrom was either noted in the minutes of the meeting or filed promptly thereafter in the registered office of the corporation.

Acts 1968, No. 105, §1.



RS 12:227 - Indemnification of officers, directors, employees and agents; insurance

§227. Indemnification of officers, directors, employees and agents; insurance

A. A corporation may indemnify any person who was or is a party or is threatened to be made a party to any action, suit or proceeding, whether civil, criminal, administrative or investigative (including any action by or in the right of the corporation) by reason of the fact that he is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another nonprofit, business or foreign corporation, partnership, joint venture or other enterprise, against expenses (including attorneys' fees), judgments, fines and amounts paid in settlement actually and reasonably incurred by him in connection with such action, suit or proceeding if he acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, had no reasonable cause to believe his conduct was unlawful; provided that in case of actions by or in the right of the corporation, the indemnity shall be limited to expenses (including attorneys' fees, and amounts paid in settlement not exceeding, in the judgment of the board of directors, the estimated expense of litigating the action to conclusion) actually and reasonably incurred in connection with the defense or settlement of such action and no indemnification shall be made in respect of any claim, issue or matter as to which such person shall have been adjudged to be liable for negligence or misconduct in the performance of his duty to the corporation unless and only to the extent that the court shall determine upon application that, despite the adjudication of liability but in view of all the circumstances of the case, he is fairly and reasonably entitled to indemnity for such expenses which the court shall deem proper. The termination of any action, suit or proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent, shall not, of itself, create a presumption that the person did not act in good faith and in a manner which he reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, had reasonable cause to believe that his conduct was unlawful.

B. To the extent that a director, officer, employee or agent of a corporation has been successful on the merits or otherwise in defense of any such action, suit or proceeding, or in defense of any claim, issue or matter therein, he shall be indemnified against expenses (including attorneys' fees) actually and reasonably incurred by him in connection therewith.

C. Any indemnification under subsection A of this section (unless ordered by the court) shall be made by the corporation only as authorized in a specific case upon a determination that the applicable standard of conduct has been met. Such determination shall be made (1) by the board of directors by a majority vote of a quorum consisting of directors who were not parties to such action, suit or proceeding, or (2) if such a quorum is not obtainable or a quorum of disinterested directors so directs, by independent legal counsel, or (3) by the members.

D. Expenses incurred in defending such an action, suit or proceeding may be paid by the corporation in advance of the final disposition thereof if authorized by the board of directors in the manner provided in subsection C of this section, upon receipt of an undertaking by or on behalf of the director, officer, employee or agent to repay such amount unless it shall ultimately be determined that he is entitled to be indemnified by the corporation as authorized in this section.

E. The indemnification provided by this section shall not be deemed exclusive of any other rights to which the person indemnified may be entitled under any by-law, agreement, authorization of members or disinterested directors or otherwise, both as to action in his official capacity and as to action in another capacity while holding such office, and shall continue as to a person who has ceased to be a director, officer, employee or agent and shall inure to the benefit of his heirs and legal representative.

F. A corporation shall have power to procure insurance on behalf of any person who is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another nonprofit, business or foreign corporation, partnership, joint venture or other enterprise against any liability asserted against or incurred by him in any such capacity, or arising out of his status as such, whether or not the corporation would have the power to indemnify him against such liability under the provisions of this section.

Acts 1968, No. 105, §1. Amended by Acts 1970, No. 50, §15, emerg. eff. June 18, 1970, at 5:05 P.M.



RS 12:228 - Interested directors; quorum

§228. Interested directors; quorum

A. No contract or transaction between a corporation and one or more of its directors or officers, or between a corporation and any other nonprofit, business or foreign corporation, partnership, or other organization in which one or more of its directors or officers are directors or officers or have a financial interest, shall be void or voidable solely for this reason, or solely because the common or interested director or officer was present at or participated in the meeting of the board or committee thereof which authorized the contract or transaction, or solely because his or their votes were counted for such purpose, if:

(1) The material facts as to his interest and as to the contract or transaction were disclosed or known to the board of directors or the committee, and the board or committee in good faith authorized the contract or transaction by a vote sufficient for such purpose without counting the vote of the interested director or directors; or

(2) The material facts as to his interest and as to the contract or transaction were disclosed or known to the members entitled to vote thereon, and the contract or transaction was approved in good faith by vote of the members; or

(3) The contract or transaction was fair as to the corporation as of the time it was authorized, approved or ratified by the board of directors, committee, or members.

B. Common or interested directors may be counted in determining the presence of a quorum at a meeting of the board of directors or of a committee which authorized the contract or transaction.

Acts 1968, No. 105, §1.



RS 12:229 - Meetings of members

§229. Meetings of members

A. Meetings of members may be held at any place, within or without this state, which is provided in the articles or by-laws or specified in the notice of the meeting. Unless otherwise provided or specified, all meetings of the members shall be held in this state at the registered office of the corporation.

B. The articles or by-laws may provide for the number and time of meetings of members, but at least one meeting of the members shall be held in each calendar year for the election of directors, the time for which shall be fixed in the articles or by-laws. Failure to hold the annual meeting at the designated time shall not work any forfeiture or dissolution of the corporation. If the annual meeting has not been called and held within six months after the designated time, the meeting may be called by any ten members, or by any member or members holding five per cent or more of the voting power.

C. Special meetings of the members may be called at any time by the president, the board of directors or any person so authorized in the articles or by-laws. At any time, upon written request of any person entitled to call a special meeting, the secretary shall call a special meeting of the members to be held at the time which the secretary fixes, not less than ten or more than sixty days after the receipt of the request. If the secretary neglects or refuses to issue the call, the person making the request may do so.

D. At any meeting of members, a list of members entitled to vote, arranged alphabetically and certified by the secretary, showing the number and class of shares held by each shareholder, and the class of membership held by each other member, on the record date for the meeting, shall be produced on the request of any member. This list shall be prima facie evidence of its contents, and of the right of the members listed therein to vote.

Acts 1968, No. 105, §1.



RS 12:230 - Notice of meetings of members

§230. Notice of meetings of members

A. Unless otherwise provided in the articles or by-laws, and except as otherwise provided in this Chapter, the authorized person or persons calling a members' meeting shall cause written notice of the time, place and purpose of the meeting to be given to all members entitled to vote at such meeting, at least ten days and not more than sixty days prior to the day fixed for the meeting. Notice of the annual meeting need not state the purpose thereof, except as otherwise provided in this Chapter if a specified action is to be taken at the meeting. If such written notice is placed in the United States mail, postage prepaid, and addressed to a member at his last known address, notice shall be deemed to have been given him. Notice of any meeting may be waived in writing by any member at any time; the written waiver need not specify the purpose of or the business to be transacted at the meeting; and such notice shall be deemed to have been given to, or waived by, all members present or represented at any such meeting except any member who, at the beginning of the meeting, objects to the transaction of any business because the meeting is not lawfully called or convened. Notice need not be given to any member with whom communication is made unlawful by any law of the United States of America, or by any rule, regulation, proclamation or executive order issued under any such law; and any action or meeting taken or held without notice to any such member shall have the same force and effect as if notice had been given to him as otherwise required.

B. Adjournments of any annual or special meeting of members may be taken without new notice being given, unless a new record date is fixed for the adjourned meeting, but any meeting at which directors are to be elected shall be adjourned only from day to day until such directors have been elected.

C. In the event there occurs the accidental destruction or accidental loss of corporate records, or other similar exigency, if the corporation is unable to give notice of a meeting to its members at their last known addresses, notice shall be given by advertisement at least thirty days prior to the meeting and again twice within thirty days of the meeting, in a daily paper published in the parish in which the corporation is domiciled, if there exists such a paper, or published for four consecutive weeks prior to the meeting in a weekly paper published in the parish in which the corporation is domiciled. In the absence of a daily or weekly paper, notice shall be given by the posting of the notice in the principal meeting place of the corporation, or at the parish courthouse door in the absence of such a meeting place.

Acts 1968, No. 105, §1; Acts 1995, No. 465, §1.



RS 12:231 - Quorum of members

§231. Quorum of members

A members' meeting properly called on due notice, if notice is required, may be organized for the transaction of business whenever a quorum is present. Unless otherwise provided in this Chapter or in the articles or by-laws, the following rules shall apply:

(1) The presence in person or by proxy of a majority of the voting members shall constitute a quorum.

(2) The voting members present at a duly organized meeting shall constitute a quorum, and may continue to do business until adjournment, notwithstanding the withdrawal of enough members to leave less than a quorum as fixed in Paragraph (1) of this Section, or in the articles or by-laws, or the refusal of any member present to vote.

(3) If a meeting cannot be organized for lack of a quorum, those present may, except as otherwise provided in this Chapter, adjourn the meeting to the time and place which they determine. Notice of the second meeting shall again be attempted pursuant to R.S. 12:230. However, in the case of any meeting called for the election of directors, those who attend the second of such adjourned meetings, although less than a quorum as fixed in Paragraph (1) of this Section, or in the articles or by-laws, shall nevertheless constitute a quorum for the purpose of electing directors. In the case of a second such meeting called after the lack of a quorum for a purpose other than or in addition to the election of directors, including amendment of the articles of incorporation or dissolution of the corporation, any number of members present shall constitute a quorum, notwithstanding any other provision of law to the contrary.

Acts 1968, No. 105, §1; Acts 1995, No. 465, §1.



RS 12:232 - Voting of members

§232. Voting of members

A. Unless otherwise provided in the articles or by-laws, every member of a corporation shall be entitled to one vote, or if a shareholding member, one vote for each share standing in his name on the books of the corporation; provided that on and after the date on which written notice of redemption of redeemable shares has been mailed to the holders thereof and a sum sufficient to redeem such shares has been deposited with a bank or trust company with irrevocable instruction and authority to pay the redemption price to the holders thereof upon surrender of certificates therefor, such shares shall not be entitled to vote on any matter and shall not be deemed to be outstanding shares. The manner of voting may be by ballot, mail or any other reasonable means provided in the articles or by-laws.

B. The articles or by-laws may provide that in the election of directors each voting member shall have the right to multiply his vote or votes by the number of directors to be elected, and to cast all of these votes for one candidate, or to distribute them among two or more candidates.

C.(1) A member shall have the right to cast his vote either in person or, unless the articles or by-laws specifically prohibit voting by proxy, by proxy duly authorized in writing, signed by the member and filed with the secretary at or before the meeting.

(2) The authority of the holder of a proxy to act shall not be revoked by the death of the member who executed the proxy unless, before the authority is exercised, written notice of such death is received by the corporate officer responsible for maintaining the list of members.

(3) A proxy shall be revocable at will, unless otherwise validly provided by agreement or by any provision of the proxy. The validity of every unrevoked proxy shall cease eleven months after the date of its execution, unless some other definite period of validity shall expressly be provided therein; but in no case shall an outstanding proxy be valid for longer than three years. The revocation of a proxy (if revocable) shall not be effective until written notice thereof has been given to the secretary of the corporation, or unless a proxy of later date is filed with the secretary at or before the meeting.

(4) A proxy regular on its face, and signed in the name of a member entitled to vote at the meeting, shall be deemed valid unless challenged before it is voted, and the burden of proving invalidity shall be on the challenger.

(5) When shares are registered in the names of two or more persons (other than fiduciaries), a proxy signed by any one or more of them shall be deemed valid, unless the corporation receives written notice to the contrary from a non-signing registered holder before the proxy is voted.

D. A person whose shares are pledged shall be entitled to vote thereon, unless and until such shares have been transferred on the books of the corporation to the pledgee; and thereafter the pledgee shall be entitled to vote thereon.

E. Any person in whose name shares are registered in a fiduciary capacity, may, so far as concerns the corporation, vote the same in person or by proxy for all purposes, and without the necessity of any authorization by a court, or of any judicial or other proceeding provided in particular laws. A legal representative, other than a receiver or trustee, may vote shares held by him, either in person or by proxy, without transfer of the shares into his name. When shares are registered in the names of three or more fiduciaries, voting thereof shall be in accordance with the will of the majority of the fiduciaries, unless the instrument or order appointing the fiduciaries directs that the shares shall be voted in some other way. When, in any case, the fiduciaries are equally divided as to the manner of voting the shares registered jointly in their names, any court of competent jurisdiction may, upon petition filed by any of the fiduciaries or by any beneficiary, appoint an additional person to act with the fiduciaries in determining the manner in which the shares shall be voted on the particular questions as to which the fiduciaries are divided.

F. A corporate member may vote by its president, any vice-president, secretary or treasurer, or by proxy appointed in writing by any of such officers, unless some other person appointed by bylaw or resolution of the board of directors to cast the corporate member's vote, shall produce a certified copy of such bylaw or resolution, in which case the other person shall be entitled to cast the vote.

G. Except as otherwise provided in the articles or by-laws, or in other provisions of this Chapter, a majority of votes actually cast shall decide any matter properly brought before a members' meeting organized for the transaction of business, except that directors shall be elected by plurality vote.

Acts 1968, No. 105, §1. Amended by Acts 1970, No. 50, §16, emerg. eff. June 18, 1970, at 5:05 P.M.



RS 12:233 - Unanimous consent

§233. Unanimous consent

A. Whenever by any provision of law, the articles or the by-laws, the affirmative vote of members is required to authorize or constitute corporate action, the consent in writing to such corporate action signed by all of the members having voting power on the particular question, shall be sufficient for the purpose, without necessity for a meeting of members.

B. This consent, together with a certificate by the secretary of the corporation to the effect that the subscribers to the consent constitute all of the members entitled to vote on the particular question, shall be filed with the records of proceedings of the members.

Acts 1968, No. 105, §1.



RS 12:234 - Fixing record date

§234. Fixing record date

A. For the purpose of determining members entitled to notice of, and to vote at, a meeting, or in order to make a determination of members for any other proper purpose, the board of directors may fix in advance a record date for determination of members for such purpose, such date to be not more than sixty days (or such shorter period as the by-laws may prescribe) and, if fixed for the purpose of determining members entitled to notice of, and to vote at, a meeting, not less than ten days, prior to the date on which the action requiring the determination of members is to be taken.

B. Except as otherwise provided by the board, if no record date is fixed for the purpose of determining members entitled to notice of, and to vote at, a meeting, the close of business on the day before the notice of the meeting is mailed (or, if notice is waived, on the day before the meeting) shall be the record date for such purpose.

C. A determination of members entitled to notice of, and to vote at, a meeting shall apply to any adjournment thereof, unless otherwise ordered by the board of directors.

Acts 1968, No. 105, §1.



RS 12:235 - Voting trusts

§235. Voting trusts

A. Two or more shareholders of a corporation may, pursuant to an agreement in writing, transfer their shares to any one or more persons or corporations having authority to act as trustees, for the purpose of vesting in the transferees, as trustees, for a period not exceeding fifteen years and upon the terms and conditions stated in the agreement, all voting or other rights pertaining to such shares. The voting trust agreement may stipulate that the term of the agreement may be extended under the same terms and conditions for an additional period, not to exceed ten years from the date of expiration of the original agreement. When the original agreement contains such a stipulation, it shall provide for the manner, method, time and place for a meeting of all of the depositing shareholders to vote on the extension. At least a majority in interest of all depositing shareholders, and a larger percentage if stipulated, must vote for extension if the original agreement is to remain effective beyond its original expiration date.

B. Unless the agreement provides otherwise, any other shareholder may at any time transfer his shares to the same trustee or trustees upon the terms and conditions stated in the agreement, and thereupon shall be bound by, and shall have the benefits of, all of the provisions of the voting trust agreement.

C. The certificates of shares transferred to a trustee or trustees shall be surrendered and cancelled, and new certificates therefor issued in the name of the trustee or trustees. In the new certificates it shall appear that they are issued pursuant to the voting trust agreement. In the entry of transfer on the records of the corporation, it shall be noted that the transfer is made pursuant to the agreement.

D. The trustee or trustees shall execute and deliver voting trust certificates to the transferors. Such voting trust certificates shall be transferable in the same manner and with the same effect as certificates of stock under the provisions of Part II of Chapter 6 of this Title.

E. The trustee or trustees shall possess all voting and other rights pertaining to the shares so transferred and registered in his or their names, subject to the terms and conditions of, and for the period specified in, the agreement.

F. Unless otherwise provided in the agreement:

(1) The trustee or trustees may vote in person or by proxy;

(2) If there are two or more trustees, the manner of voting shall be determined as provided in R.S. 12:232(E);

(3) Vacancies among the trustees shall be filled by the remaining trustee or trustees;

(4) A trustee shall incur no responsibility as trustee except for his individual neglect or malfeasance.

G. The trustee or trustees shall keep at a place available to holders of voting trust certificates, correct and complete books and records of account relating to the trust, and a record containing the names and addresses of all persons who are holders of voting trust certificates, the number and class of shares represented by each certificate held by them, and the dates when they became the owners thereof. The record may be in written form or in any other form capable of being converted into written form within a reasonable time.

H. A duplicate of every voting trust agreement shall be filed in the office of the corporation, and it and the record of voting trust certificate holders shall be subject to the same right of inspection by a shareholder of record, or a holder of a voting trust certificate, in person or by agent or attorney, as are the records of the corporation under R.S. 12:223.

Acts 1968, No. 105, §1.



RS 12:236 - Registered office and agent

§236. Registered office and agent

A. Every corporation shall continuously maintain an office in this state, to be known as its registered office. The location and post office address of the original registered office shall be stated in the articles, as provided in R.S. 12:203.

B. After incorporation, a change in the location of the registered office may be authorized at any time by the board of directors. Within thirty days after the change is made, notice of the change, and of the address of the new registered office, shall be filed with the Secretary of State and with the recorder of mortgages of the parish in which the new office is located. If the registered office should be vacated by the corporation, a new registered office shall be designated by the board, and notice of the change and of the post office address of the new office shall be filed with the Secretary of State and with the recorder of mortgages of the parish in which the new office is located, within thirty days. The designation of a registered office shall remain effective until a change is made therein, and notice of the change is filed in the manner hereinabove provided; except that if no notice of change is filed within thirty days after the registered office has been vacated, the office of the Secretary of State may thereafter be treated as the registered office by any person other than the corporation itself. If the registered office is changed from one parish to another, the notice of change shall be filed with the recorder of mortgages of both the parish from which, and that to which, the registered office is removed. The registered office shall be considered the domicile of the corporation for all purposes.

C.(1)(a) Every corporation shall continuously maintain in this state at least one registered agent, which agent may be either

(i) An individual who is a resident of this state,

(ii) A partnership which is authorized to practice law in this state, or

(iii) A business corporation, or a foreign corporation authorized to transact business in this state, which is authorized by its articles or certificate of incorporation to act as the agent of a corporation for service of process, and which has on file with the secretary of state a certificate or amended certificate setting forth the names of at least two individuals at its address in this state, each of whom is authorized to receive any process served on it as such agent.

(b) Legal process and other notices or demands may be served on the corporation by service upon this agent and if the agent is a partnership, upon any partner.

(2) The full name and address of the agent shall be stated in the articles, as provided in R.S. 12:203, and a notarized affidavit of acknowledgement and acceptance signed by each such agent shall be attached thereto. The failure to attach a notarized affidavit of acknowledgement and acceptance as required by this Subsection shall not be a defense to proper service of process on the corporation. The address of the registered agent in this state may be changed by filing with the secretary of state, by either the corporation or the agent, of written notice of such change, a copy of which shall also be filed with the recorder of mortgages of the parish of the corporation's domicile. Notice of change of the name of a corporate or partnership registered agent shall be filed in like manner within thirty days after the change.

(3) A registered agent may resign, but such resignation shall be effective only when written notice thereof has been given to the corporation, the secretary of state, and the recorder of mortgages of the parish in which the registered office is located. If the registered agent resigns, or if for any other reason the corporation ceases to maintain a registered agent, a successor agent shall be appointed by the board of directors within thirty days after the resignation or other event which terminated the tenure of the former agent. The full name and municipal street address of the successor agent shall be certified in writing signed in the name of the corporation by an officer of the corporation, and shall be filed with the secretary of state and the recorder of mortgages. Upon compliance with the foregoing provisions, including the requirement of a notarized affidavit of acceptance, the successor agent shall be vested with the powers of the agent succeeded.

D. The Secretary of State and each recorder of mortgages shall keep in their respective offices, for public inspection, a permanent record of registered offices and agents, showing all changes therein and the date of each change.

E. In addition to the procedures contained in Subsections B and C of this Section, a corporation may change the name of its registered agent or the location of its registered office by including such change in the annual report required by R.S. 12:205.1. When a change in address or location is made pursuant to this Subsection, the corporation shall cause notice of such change to be recorded in the office of the recorder of mortgages of the parish in which the new registered office is located, as well as in the office of the recorder of mortgages of the parish from which the registered office was changed.

Acts 1968, No. 105, §1; Amended by Acts 1987, No. 769, §1; Acts 1988, No. 99, §1; Acts 1991, No. 333, §1; Acts 2001, No. 1187, §1.



RS 12:237 - Amendment of articles generally

§237. Amendment of articles generally

A. A corporation may amend its articles in compliance with any method stipulated in its articles.

B. If the articles do not stipulate a method of amendment, or do not stipulate in detail the procedure for amendment thereof, an amendment altering the articles may be adopted by two-thirds in interest of the voting members present, at any annual or special meeting of members the notice of which set forth the proposed amendment or a summary of the changes to be made thereby. For purposes of this Subsection, a majority of the members shall constitute a quorum and a quorum must be present at the meeting at which the amendment to the articles is to be considered. The notice of such meeting must be transmitted to the members not less than thirty days prior to the meeting.

C. If an amendment would adversely affect the rights of the members of any class or series, then in addition to the vote required by Subsection B of this Section, the members of each class or series so affected by the amendment shall be entitled to vote as a class upon such amendment, whether or not by the terms of the articles members of such class or series are entitled to vote; and the vote of two-thirds in interest (or such larger or smaller proportion, not less than a majority in interest, as the articles may require) of the members of each class or series so affected by the amendment, present or represented at the meeting, shall be necessary to the adoption thereof. Except as otherwise provided in the articles, the rights of a member shall not be considered adversely affected unless the amendment (otherwise than as permitted by the articles) (a) alters or abolishes any of his preferential rights, (b) creates, alters or abolishes any right in respect of redemption of his shares, (c) alters or abolishes any preemptive right in respect of his shares, (d) creates or alters (other than to abolish) any restriction on transfer applicable to his shares or membership, or (e) excludes or limits his right as a member to vote on a matter, except as such right may be limited by voting rights given to new shares then being authorized of an existing or new class, or to members of a new class.

D. In the event that the duration of a corporation as fixed in the articles may heretofore have expired, or may hereafter expire, without any action having been taken with reference thereto, and without proceedings having been undertaken or instituted to dissolve and wind up the corporation, the articles may be so amended as to extend the duration of the corporation as specified in the articles, in the same manner and with the same force and effect as if the articles had been amended prior to the expiration of the duration of the corporation as set forth in the articles, except that if the corporation's name is no longer available for use by it, its name shall be changed appropriately. The declaration in the minutes of the meeting of the members at which the articles are amended by extending the duration of the corporation, that prior to the expiration of the duration of the corporation no action had been taken with reference thereto, and that no proceedings had been undertaken or instituted to dissolve and wind up the corporation, shall constitute prima facie evidence of those facts.

E. A corporation, whether or not the articles stipulate a method of amendment, may utilize the procedure established in this subsection if it has been unable to amend its articles either because sufficient voting members are not available to comply with the method of amendment stipulated in its articles, or because two-thirds of the voting members, as required by subsection B, are not available for a meeting for this purpose. The amendment may include ratification of amendments previously attempted, and ratification of acts done pursuant thereto, but no amendment adopted pursuant to this subsection may impair rights, privileges, or tenure of corporate existence.

(1) The board of directors or the de facto governing board may call a special meeting of the members to amend the articles. If twenty per cent in interest of the voting members petition for a meeting to amend the articles, the board of directors or de facto governing body shall call a meeting for this purpose.

(2) When a meeting to amend the articles is called, the members shall be given thirty days' written notice thereof. This notice shall describe the amendments proposed, and may be mailed to the members at their last addresses on the records of the corporation. Notice of the meeting shall be given also by advertisement, within thirty days before the meeting, in a daily paper published in the parish in which the corporation is domiciled, if there is such a paper. If no daily paper is published in the parish, notice shall be given by posting the same for thirty days in the principal meeting place of the corporation, if it has such a meeting place, or at the parish courthouse door otherwise.

(3) At the meeting, the articles may be amended by vote of two-thirds in interest of the voting members present.

F. In lieu of the procedures for amendment of articles of incorporation hereinabove provided in this section, corporations organized or operating under this Chapter for religious purposes only, may amend their articles at a meeting of members of which thirty days' written notice has been given to all of the members at their last addresses on the records of the corporation. This notice shall contain a fair summary of the proposed amendment and shall designate the place and time of the meeting. At the meeting the articles may be amended by vote of two-thirds of the voting members present.

G. No amendment shall be made by any method which changes the corporation from one which is not permitted to distribute its net assets to its members on dissolution, to one which is permitted to distribute its net assets to its members on dissolution.

H. Notwithstanding any other provision of this Section or Chapter to the contrary, the members of a corporation present at any meeting for which notice is given pursuant to R.S. 12:230(C) and at which a quorum is established pursuant to R.S. 12:231(3) shall have full authority to amend the articles of the corporation and transact any business of the corporation, including authorizing and initiating a dissolution of the corporation pursuant to R.S. 12:249 through R.S. 12:250.1.

Acts 1968, No. 105, §1. Amended by Acts 1970, No. 50, §17, emerg. eff. June 18, 1970, at 5:05 P.M.; Acts 1989, No. 163, §1; Acts 1995, No. 465, §1.



RS 12:237.1 - Amendment of articles; special provision

§237.1. Amendment of articles; special provision

A. Notwithstanding any provision in this section or in the articles of incorporation to the contrary (except as provided in Subsection B), the articles of incorporation of each corporation that is a private foundation described in section 509 of the Internal Revenue Code of 19541 shall be deemed to contain the following provisions: The corporation shall make distributions at such time and in such manner as not to subject it to tax under section 4942 of the Code;2 the corporation shall not engage in any act of self-dealing that would subject it to tax under section 4941 of the Code;3 the corporation shall not retain any excess business holdings that would subject it to tax under section 4943 of the Code;4 the corporation shall not make any investments that would subject it to tax under section 4944 of the Code;5 and the corporation shall not make any taxable expenditures that would subject it to tax under section 4945 of the Code.6 With respect to any such corporation organized prior to January 1, 1970, this Subsection (A) shall apply only for its taxable years beginning on or after January 1, 1972.

B. The articles of incorporation of any corporation described in Subsection (A) may be amended to expressly exclude the application of Subsection (A), and in the event of such amendment, Subsection (A) shall not apply to such corporation.

C. All references in this Section to the "Code" are to the Internal Revenue Code of 1954, and all references in this Section to specific sections of the Code include corresponding provisions of any subsequent Federal tax laws.

Added by Acts 1971, No. 154, §2.

126 U.S.C.A. (I.R.C.1954) §509.

226 U.S.C.A. (I.R.C.1954) §4942.

326 U.S.C.A. (I.R.C.1954) §4941.

426 U.S.C.A. (I.R.C.1954) §4943.

526 U.S.C.A. (I.R.C.1954) §4944.

626 U.S.C.A. (I.R.C.1954) §4945.



RS 12:238 - Articles of amendment; contents; filing

§238. Articles of amendment; contents; filing

A. After an amendment has been duly adopted, as provided in R.S. 12:237, articles of amendment setting forth the amendment, the date and manner of adoption thereof, and the number of votes cast for and against the amendment by members of each class or series, and containing such recitals as may be required by R.S. 12:240, shall be executed in the corporation's name by an officer of the corporation. The articles of amendment shall be acknowledged by the officer who signed them, or may instead be in the form of an authentic act.

B. The articles of amendment shall be filed with the secretary of state. Articles of amendment may be delivered to the secretary of state for filing, as of any specified date, and, if specified upon such delivery, as of any given time on such date, within thirty days after the date of delivery. When all fees and charges have been paid as required by law, the secretary of state shall record the articles of amendment in his office, and endorse thereon the date and, if requested, the hour of the filing thereof with him. Thereupon, the amendment shall be effective as of the date and, if endorsed on the articles of amendment, the hour of filing with the secretary of state, except that, if the articles of amendment were so filed within five days, exclusive of legal holidays, after acknowledgment thereof or execution thereof as an authentic act, the amendment shall be effective as of the time of such acknowledgment or execution.

C. A multiple original of the articles of amendment, or a copy certified by the Secretary of State, shall thereafter be filed for record in the office of the recorder of mortgages of the parish in which the registered office of the corporation is located.

Acts 1968, No. 105, §1. Amended by Acts 1977, No. 408, §1; Acts 1999, No. 342, §5; Acts 2001, No. 1187, §1.



RS 12:239 - Special amendment provisions

§239. Special amendment provisions

A. The articles shall be deemed amended to increase the authorized number of shares of the class involved, as required to permit issuance of shares, to the extent not available in the corporation's treasury, issuable pursuant to subscription rights, warrants, options or conversion privileges, grant or issuance of which was approved by such vote of the members as would have been required to amend the articles to effect such increase.

B. If the articles provide that any shares purchased by the corporation and cancelled may not be reissued, the articles shall, upon cancellation of such shares, be deemed amended to reduce the authorized capital stock by the number of shares so cancelled.

C. A merger agreement which complies with the provisions of R.S. 12:243(A) may prescribe changes to be effected by the merger in the articles of the surviving business corporation.

D. In case of an amendment pursuant to subsection A or B of this section, appropriate articles of amendment, reciting the relevant facts and that the articles have been amended as provided in this section, shall forthwith be executed, acknowledged and filed by the proper officers of the corporation in the manner provided in R.S. 12:238 and 240, but omission to file such articles of amendment shall not derogate from the effectiveness of the amendment.

Acts 1968, No. 105, §1.



RS 12:239.1 - Certificate of correction

§239.1. Certificate of correction

A. Whenever the original, amended, or restated articles of incorporation or an initial report filed with the secretary of state under any provision of this Chapter is an inaccurate record of the corporate action therein referred to, or is defectively or erroneously executed or acknowledged, such instrument may be corrected by filing with the secretary of state a certificate of correction which shall be executed, acknowledged, filed, and recorded in accordance with this Section. The certificate of correction shall specify the inaccuracy or defect to be corrected and shall set forth the portion of the instrument in corrected form.

B.(1) The certificate of correction shall be executed in the name of the corporation by an officer of the corporation.

(2) When the corporation has no officers, directors, or shareholders, each incorporator or his agent shall sign the certificate of correction, and the certificate shall recite that the corporation has no officers, directors, or shareholders.

(3) The certificate of correction shall be acknowledged by the officer who signed it or may be in the form of an authentic act.

C.(1) The certificate of correction shall be filed with the secretary of state. After all taxes, fees, and charges have been paid as required by law, the secretary of state shall record the certificate of correction in his office and endorse thereon the date and, if requested, the hour of the filing thereof with him.

(2) The certificate of correction shall be effective as of the date the original instrument is filed, except as to those persons who are substantially and adversely affected by the correction, and as to those persons the corrected certificate shall be effective from the filing date.

D. A multiple original of the certificate of correction, or a copy certified by the secretary of state, shall be filed for record in the office of the recorder of mortgages of the parish in which the registered office of the corporation is located.

E. All certificates of correction filed prior to the effective date of this Section are hereby validated.

Acts 1984, No. 424, §1, eff. July 6, 1984; Acts 1999, No. 342, §5; Acts 2001, No. 1187, §1.



RS 12:240 - Reclassification of stock

§240. Reclassification of stock

A. In case of a reclassification of stock, the articles of amendment shall state:

(1) The number of shares that have a par value and the par value thereof, and the number of shares that have no par value;

(2) If the shares are divided into classes, a description of the classes, a statement of the number of shares in each class, the designation of each class, and a statement of the preferences, limitations and relative rights of the shares of each class; and

(3) If shares are divided into series, the designation of each series and a statement of the variations in the relative rights and preferences.

B. Following a reclassification of stock, the aggregate allocated value of the issued shares shall not exceed stated capital.

Acts 1968, No. 105, §1.



RS 12:241 - Restatement of articles

§241. Restatement of articles

A. On authorization of the board of directors, a corporation may execute and file restated articles. Such restated articles shall contain the entire text of the original articles as amended by all amendments thereto, except that names and addresses of incorporators and directors may be omitted; may contain new amendments adopted by a method prescribed in R.S. 12:237 or 239; and shall recite:

(1) That the restatement accurately copies the articles and all amendments thereto in effect at the date of the restatement, without substantive change except as made by any new amendment or amendments contained in the restatement, and indicate any such changes;

(2) That each amendment has been effected in conformity with law;

(3) The date of incorporation and the date of the restatement; and

(4) Such other information as may be required by R.S. 12:237, 239 and 240, if the restatement contains any new amendment.

B. The restated articles shall be executed, filed and recorded in the manner provided for articles of amendment in R.S. 12:238, and shall be effective, when recorded by the Secretary of State, as of the date and, if endorsed on the restated articles, the hour of filing with him.

C. Upon effectiveness of the restated articles, the original articles and all amendments thereto shall be superseded, and the restated articles shall be deemed to be the articles of incorporation of the corporation.

Acts 1968, No. 105, §1.



RS 12:242 - Authorization for mergers and consolidations

§242. Authorization for mergers and consolidations

A. Subject to the provisions of subsection B of this section any two or more nonprofit corporations, and any one or more nonprofit corporations and any one or more business and foreign corporations, may (subject to authorization thereto by the laws under which the foreign corporation or corporations were formed) be:

(1) Merged into one of the nonprofit, business or foreign corporations, or

(2) Consolidated into a new corporation to be formed under this Chapter, under Chapter 1 of this Title, or under the laws under which one of the foreign corporations was formed.

B. For all purposes of this Part, the term "foreign corporation" shall include any association of the kind commonly known as joint-stock association or joint-stock company and any unincorporated association, trust or enterprise having outstanding shares of stock or other evidences of financial or beneficial interest therein, whether formed by agreement or under statutory authority or otherwise; the term "shareholder" or "member" shall include members of such an association, trust or enterprise and holders of shares therein; the term "shares" shall include shares of stock or other financial or beneficial interests in such an association, trust or enterprise; and the term "laws under which any foreign corporation or corporations involved were formed" shall include the agreement under which any such association, trust or enterprise was formed.

C. A corporation which is not permitted to distribute its net assets to its members upon dissolution may be merged with or consolidated into only another such corporation.

Acts 1968, No. 105, §1.



RS 12:243 - Merger or consolidation procedure

§243. Merger or consolidation procedure

Merger or consolidation may be effected only as a result of a joint agreement entered into, approved and filed as follows:

A. The board of directors of each of the nonprofit, business and foreign corporations which desire to merge or consolidate may enter into a joint agreement signed by a majority of the directors of each, prescribing the terms and conditions of merger or consolidation and the mode of carrying the same into effect, and containing such other provisions as are deemed necessary. If the surviving corporation is a nonprofit corporation and the merger agreement prescribes changes to be effected by the merger in its articles, the agreement shall comply with the requirements of R.S. 12:240(A) to the extent applicable.

B. The agreement must be approved by the shareholders or members of any foreign corporation or corporations involved, in the manner provided by the laws under which they were formed, and by the shareholders of any business corporation or corporations involved, in the manner provided in Chapter 1 of this Title.

C. The agreement shall be submitted to the members of each of the merging or consolidating nonprofit corporations at an annual or special meeting. Written notice shall be given by each such corporation to each member entitled to vote at the meeting, in the manner provided in R.S. 12:230(A). A copy or a summary of the agreement shall be included in, or enclosed with, such notice, and if the corporation has no nonshareholding members, the notice shall include the statement: "Dissenting shareholders who comply with the procedural requirements of the Nonprofit Corporation Law of Louisiana will be entitled to receive payment of the fair cash value of their shares if the merger or consolidation is effected upon approval by less than two-thirds of the corporation's total voting power." The agreement must be approved by the members of each nonprofit corporation by vote of at least two-thirds in interest (or such smaller proportion, not less than a majority, as the articles may provide) of the voting members present. In addition, if the agreement is a merger agreement, and expressly prescribes a change in the articles of the surviving nonprofit corporation which, if contained in a proposed amendment to such corporation's articles, would entitle any class or series of shares of such corporation to vote as a class thereon, the merger agreement must also be approved by such affirmative vote of the holders of the shares of such class or series as would be required for the adoption of such an amendment to the articles.

D. The fact that the agreement has been approved by the shareholders or members of each party thereto as hereinabove provided shall be certified on the agreement by the respective secretaries or assistant secretaries, and the agreement, so approved and certified, shall be signed and acknowledged by the president or vice-president of each of the corporate parties thereto.

E. The shareholders or members of each nonprofit, business and foreign corporation shall have the right, exercisable by the vote required for approval of the agreement, to propose amendments to the agreement, and if such amendments be concurred in by the shareholders and members of all of the other nonprofit, business and foreign corporations, in each case by the vote required for approval of the agreement, the agreement so amended, when certified, signed and acknowledged as provided in this section, shall be considered the merger or consolidation agreement.

F.(1) The agreement, so adopted, certified and acknowledged, shall be filed with the secretary of state, who, after all incorporation taxes, fees and charges have been paid as required by law, shall record the same in his office, endorse thereon the date and, if requested, the hour of filing thereof with him, and issue a certificate of merger or consolidation which shall recite the names of all of the merging and consolidating corporations, the name of the state or country under the laws of which each was formed, whether a merger or consolidation is involved, the name of the surviving or consolidated corporation, the name of the state or country under the laws of which the consolidated corporation is formed, the date and, if endorsed on the agreement, the hour of filing of the agreement with him, and the effective time of the merger or consolidation, if stated in the agreement.

(2) The agreement may be delivered to the secretary of state in advance, for filing as of any specified date (and, if specified upon such delivery, as of any given time on such date) within thirty days after the date of delivery. A duplicate original of the certificate of merger or consolidation, issued by the secretary of state, shall, within thirty days after issuance of the certificate, be filed for record in the office of the recorder of mortgages in each parish in this state in which any of the corporate parties to the agreement has its registered office, and in the conveyance records of each parish in this state in which any of the corporate parties to the agreement has immovable property, title to which will be transferred as a result of the merger or consolidation.

G.(1) If a nonprofit, business or foreign corporation owns at least ninety percent of the outstanding shares of each class of one or more nonprofit, business or foreign corporations, none of the subsidiary nonprofit corporations has any nonshareholding members, and the laws under which each foreign corporation involved was formed permit merger by the procedure prescribed in this Subsection, the parent may:

(a) Merge into itself one or more subsidiaries by delivering to the secretary of state, who shall record it after all fees and charges have been paid as required by law, a certificate, signed and acknowledged by its president or a vice-president and its secretary or an assistant secretary, setting forth a copy of the resolution of its board of directors effecting such merger and the date of adoption thereof, or

(b) Merge itself, or itself and one or more of such subsidiaries, into one of such subsidiaries, by filing with the secretary of state, who shall record it after all fees and charges have been paid as required by law, a certificate, signed and acknowledged by its president or a vice-president, and its secretary or an assistant secretary, setting forth a copy of a resolution of its board of directors effecting such merger and the date of adoption thereof, and stating if the parent is a nonprofit corporation, that the resolution has been approved by the parent's members in the manner and by the vote prescribed in Subsection C of this Section for approval of merger or consolidation agreements.

(2) If the parent owns less than all of the outstanding shares of any subsidiary merged into itself, the resolution of the board of directors shall also state the terms and conditions of the merger, including the shares, secured or unsecured obligations, cash or other consideration to be delivered to the other shareholders of such subsidiary. If the parent is merged into a subsidiary, the resolution of the board of directors shall also state the shares, secured or unsecured obligations, cash or other consideration to be delivered to the shareholders or members of the parent and any merged subsidiaries.

(3) A duplicate original of the certificate, issued by the secretary of state, shall be filed for record with the recorder of mortgages of each parish in this state in which each nonprofit corporation involved has its registered office, and with the recorder of conveyances of each parish in this state in which any nonprofit, business or foreign corporation involved owns immovable property, title to which will be transferred as a result of the merger. A copy of the certificate shall, within twenty days after filing thereof with the secretary of state, be mailed to each minority shareholder of each subsidiary involved in the merger, at his last known address.

(4) If the surviving corporation is a nonprofit corporation, its name may be changed, effective upon effectiveness of the merger, by inclusion of a provision to that effect in the resolution of the parent corporation's board of directors.

H. Notwithstanding approval by the members, and at any time prior to the effectiveness of the merger or consolidation, the merger or consolidation may be abandoned pursuant to a provision for such abandonment, if any, contained in the agreement of merger or consolidation.

I. An agreement of merger or consolidation or a certificate of merger may provide that any consideration to be delivered to shareholders or members of any party to the merger or consolidation may consist of shares or secured or unsecured obligations of any business, nonprofit or foreign corporation, whether or not a party to the consolidation or merger, or cash or other consideration.

Acts 1968, No. 105, §1. Amended by Acts 1970, No. 50, §§18, 19, emerg. eff. June 18, 1970, at 5:05 P.M.; Acts 1988, No. 101, §1.



RS 12:244 - Consolidation; articles of incorporation

§244. Consolidation; articles of incorporation

A. If the joint agreement is for a consolidation into a new corporation to be formed under this Chapter, articles for the new corporation shall be prepared in the manner and form prescribed in R.S. 12:203, except that:

(1) The nonprofit, business and foreign corporations consolidating shall be named as the incorporators of the new corporation;

(2) The articles shall be signed by the president or vice-president and secretary or assistant secretary of each of said corporations, and the articles shall be acknowledged by the officers so signing the articles;

(3) The articles shall also state the manner of converting the shares or memberships of each of the consolidating nonprofit, business and foreign corporations into shares, memberships or obligations of the new corporation.

B. The articles shall be filed and recorded, and a certificate of incorporation issued, as provided in R.S. 12:205.

Acts 1968, No. 105, §1.



RS 12:245 - When merger or consolidation effective

§245. When merger or consolidation effective

A. A merger shall be effective when the joint agreement or certificate has been recorded by the Secretary of State, and when compliance has been had with the requirements for effectiveness of the laws under which any foreign corporations involved were formed, as of the time of filing of the agreement or certificate with the Secretary of State, or as of any later effective time, not more than thirty days after the date of such filing, stated in the agreement or certificate.

B. A consolidation shall be effective, when the joint agreement and the articles have been recorded in the office of the Secretary of State, and when compliance has been had with the requirements for effectiveness of the laws under which any foreign corporations involved were formed, as of the time of filing of the agreement and articles with the Secretary of State, or as of any later effective time, not more than thirty days after the date of such filing, stated in the agreement.

Acts 1968, No. 105, §1.



RS 12:246 - Effect of merger or consolidation

§246. Effect of merger or consolidation

Upon the effectiveness of the merger or consolidation, the effect thereof shall be that:

A. The several parties to the joint agreement shall be one nonprofit, business or foreign corporation, which shall be

(1) In the case of merger, that one of the constituent nonprofit, business or foreign corporations into which it has been agreed that the others shall be merged, and which shall survive the merger for that purpose, or

(2) In the case of consolidation, the new nonprofit, business or foreign corporation into which it has been agreed that the others shall be consolidated.

B. The separate existence of the constituent nonprofit, business and foreign corporations shall cease, except that of the surviving nonprofit, business or foreign corporation in the case of merger.

C. The surviving or new nonprofit, business or foreign corporation shall possess all the rights, privileges and franchises possessed by each of the former nonprofit, business and foreign corporations so merged or consolidated, except that a surviving or new nonprofit corporation shall not thereby acquire authority to engage in any business or exercise any right, or to engage in or to exercise any function or object for which a corporation may not be formed under this Chapter.

D. All of the property and assets of whatsoever kind or description of each of the constituent nonprofit, business or foreign corporations, all donations and grants in trust or otherwise to them, and all debts due on whatever account to any of them, including subscriptions for shares and other choses in action belonging to any of them, shall be taken and be deemed to be transferred to, and vested in, the surviving or new nonprofit, business or foreign corporation without further act or deed.

E. The surviving or new nonprofit, business or foreign corporation shall be responsible for all of the liabilities and obligations of each of the nonprofit, business and foreign corporations merged or consolidated, in the same manner as if such surviving or new corporation had itself incurred such liabilities or obligations; but the liabilities of such constituent corporations or of their members, shareholders, directors or officers shall not be affected, nor shall the rights of the creditors thereof, or of any person dealing with such corporations, be impaired by such merger or consolidation; and any claim existing, or action or proceeding pending, by or against any of such constituent corporations may be prosecuted to judgment as if such merger or consolidation had not taken place, or the surviving or new corporation may be proceeded against, or substituted, in place of such constituent corporation.

F. In the case of a merger, the articles of the surviving nonprofit corporation shall be deemed amended to the extent of any changes therein stated in the merger agreement.

G. Any personal liability of members of any joint-stock or other unincorporated association shall remain personal to such members and shall not become the liability of any subsequent transferee of shares, or of any other member, of the surviving or new nonprofit corporation.

Acts 1968, No. 105, §1.



RS 12:247 - Voluntary transfer of assets

§247. Voluntary transfer of assets

A. A voluntary sale, lease, exchange or other disposition of all or substantially all of the assets of a corporation, including its good will, franchise or other rights, may be authorized by it, in the manner prescribed in this section, upon such terms and conditions as it deems expedient, including an exchange for shares or obligations of another nonprofit, business or foreign corporation.

B. If the corporation is not insolvent, such authorization may be given only by the members, by vote of two-thirds (or such lesser proportion, not less than a majority, as the articles may provide) in interest of the voting members present. The notice of the meeting of members at which such authorization is considered shall state such consideration as a purpose of the meeting, and if the corporation has no non-shareholding members, the notice shall also contain, if applicable, the following statement: "Dissenting shareholders who comply with the procedural requirements of the Nonprofit Corporation Law of Louisiana will be entitled to receive payment of the fair cash value of their shares if the transaction to be considered is effected upon approval by less than two-thirds of the corporation's total voting power." If the corporation is insolvent, such authorization may be given by vote of two-thirds of the entire board of directors, approved by the voting members as required by R.S. 12:207(D) if immovable property is involved.

C. After such authorization or approval by a vote of members, the board of directors may nevertheless, in its discretion, abandon such sale, lease, exchange or other disposition of assets, subject to the rights of third parties under any contracts relating thereto, without action or approval by the members.

D. This section shall not be construed to authorize a conveyance or exchange of assets in fraud of corporate creditors or minority members, or members without voting rights, or in violation of the Bulk Sales Law.

E. Nothing in this section is intended to restrict the power of any corporation, without authorization or approval thereof by the members, to sell, lease, exchange or otherwise dispose of any of its movable property if the entire corporate business is not ended thereby, or if some portion of the proceeds of such property are appropriated to the conduct or development of its remaining activities.

F. An action or suit to enjoin or set aside a conveyance by a corporation, on the ground that there has not been compliance with the provisions of this section relating to the sale, lease, exchange or other disposition of all or substantially all of the assets of the corporation, must be brought within ninety days after the corporate action purporting to authorize such disposition was taken, and this time limit shall not be subject to suspension on any ground, or to interruption on any ground other than timely suit.

G. This section does not apply to mortgages, pledges or other security transactions, which may be authorized by action of the board of directors taken as provided in R.S. 12:224 whether the corporation is solvent or insolvent and whether or not all or substantially all of the assets of the corporation are affected thereby.

Acts 1968, No. 105, §1. Amended by Acts 1970, No. 50, §§20, 21, emerg. eff. June 18, 1970, at 5:05 P.M.



RS 12:247.1 - Change of jurisdiction of incorporation

§247.1. Change of jurisdiction of incorporation

A. Any nonprofit corporation may change its state of incorporation from this state to, and any foreign nonprofit corporation may change its jurisdiction of incorporation to this state from, any other jurisdiction the laws of which authorize such a change.

B.(1) Such a change may be made by a Louisiana nonprofit corporation only pursuant to authorization thereof by a majority of the voting power present, or by such larger vote as the articles may require, at an annual or special meeting of the members or shareholders, the notice of which sets forth consideration of such action as a purpose of the meeting.

(2) There shall be filed with the secretary of state a certificate as to such authorization by the members or shareholders, signed by an officer of the corporation and acknowledged by the officer who signed it. The certificate may be delivered to the secretary of state for filing as of any specified date, and, if specified upon such delivery, as of any given time on such date, within thirty days after the date of delivery.

(3) When all taxes, fees, and charges have been paid as required by law, the secretary of state shall record the certificate in his office, endorse thereon the date and, if requested, the hour of the filing thereof with him, and issue to the corporation a certificate reciting that it has taken all action required under the laws of this state to change its state of incorporation to such other jurisdiction.

(4) A multiple original of the certificate issued by the secretary of state, or a copy certified by the secretary of state, shall thereafter be filed for record in the office of the recorder of mortgages of the parish in which the registered office of the corporation is located.

(5) The corporation shall be deemed, when compliance has been had with the applicable requirements of the laws of such other jurisdiction, to be incorporated solely under the laws of such other jurisdiction and no longer under the laws of this state.

(6) Officially certified copies of the certificate of incorporation or other official certificate evidencing the corporation's incorporation under the laws of such other jurisdiction shall be filed with the secretary of state and in the office of the recorder of mortgages of the parish in which the registered office of the corporation was last located.

C.(1) Such a change may be made by a foreign nonprofit corporation by filing with the secretary of state:

(a) A copy of its original or restated articles or certificate of incorporation and all amendments thereto subsequent to the latest restatement, which articles or certificate as amended or restated shall comply in substance with the provisions of R.S. 12:202 through 204.

(b) An application for incorporation under this Chapter, signed by an officer of the corporation and acknowledged by the officer who signed it, setting forth the jurisdiction under the laws of which it is incorporated and the number of issued shares of each class of its authorized stock, if any, or its number of members.

(c) A certificate by the secretary of state or other proper officer of the jurisdiction in which the corporation is incorporated, reciting that the corporation has taken all action required under the laws of such jurisdiction to become a nonprofit corporation incorporated under the laws of this state.

(2) These documents may be delivered to the secretary of state for filing as of any specified date, and, if specified upon such delivery, as of any given time on such date, within thirty days after the date of delivery. When all taxes, fees, and charges have been paid as required by law, the secretary of state shall record such documents in his office, endorse on each the date and, if requested, the hour of filing thereof with him, and issue a certificate of incorporation to the corporation under the laws of this state, which shall show the date and, if endorsed on such documents, the hour of filing of such documents with him.

(3) The certificate of incorporation shall be conclusive evidence of the fact that the corporation has been duly incorporated under the laws of this state, except that in any proceeding brought by the state pursuant to R.S. 12:262, the certificate of incorporation shall be only prima facie evidence of due incorporation.

(4) Effective as of the time of filing such documents with the secretary of state, the corporation shall be deemed to be incorporated solely under the laws of this state and no longer under the laws of such other jurisdiction.

(5) Multiple originals, or copies certified by the secretary of state, of such documents filed with the secretary of state, with a copy of the certificate of incorporation, shall thereafter be filed for record in the office of the recorder of mortgages of the parish in which the registered office of the corporation is located. A copy of the certificate of incorporation, certified by the secretary of state, shall be filed as required by the laws of such other jurisdiction.

Acts 1993, No. 680, §1; Acts 2001, No. 1187, §1.



RS 12:248 - Rights of a shareholder dissenting from certain corporate actions

§248. Rights of a shareholder dissenting from certain corporate actions

A. Except as provided in subsection B of this section, if a corporation having only shareholding members has, by vote of its shareholders, authorized a sale, lease or exchange of all of its assets, or has, in accordance with the provisions of R.S. 12:243, become a party to a merger or consolidation then, unless such authorization or action shall have been given or approved by at least two-thirds of the total voting power, a shareholder who voted against such corporate action shall have the right to dissent. If a corporation has become a party to a merger pursuant to R.S. 12:243(G), the shareholders of any subsidiary corporations party to the merger shall have the right to dissent without regard to the proportion of the voting power which approved the merger.

B. The right to dissent provided by this section shall not exist in the case of:

(1) Shareholders of a parent merged with one or more subsidiaries pursuant to R.S. 12:243(G);

(2) A sale pursuant to an order of a court having jurisdiction in the premises;

(3) A sale for cash on terms requiring distribution of all or substantially all of the net proceeds to the shareholders in accordance with their respective interests within one year after the date of the sale.

C. Except as provided in the last sentence of this subsection, any shareholder electing to exercise such right of dissent shall file with the corporation, prior to, or at, the meeting of shareholders at which such proposed corporate action is submitted to a vote, a written objection to such proposed corporate action, and shall vote his shares against such action. If such proposed corporate action be taken by the required vote, but by less than two-thirds of the total voting power, and the merger, consolidation or sale, lease or exchange of assets authorized thereby be effected, the corporation shall promptly thereafter give written notice thereof, by registered mail, to each shareholder who filed such written objection to, and voted his shares against, such action, at such shareholder's last address on the corporation's records. Each such shareholder may, within twenty days after the mailing of such notice to him, but not thereafter, file with the corporation a demand in writing for the fair cash value of his shares as of the day before such vote was taken; provided that he state in such demand the value demanded, and a post office address to which the reply of the corporation may be sent, and at the same time deposit in escrow in a chartered bank or trust company located in the parish of the registered office of the corporation, the certificates representing his shares, duly endorsed and transferred to the corporation upon the sole condition that said certificates shall be delivered to the corporation upon payment of the value of the shares determined in accordance with the provisions of this section. With his demand, the shareholder shall deliver to the corporation, the written acknowledgment of such bank or trust company that it so holds his certificates of stock. Unless the objection, demand and acknowledgment aforesaid be made and delivered by the shareholder within the period above limited, he shall conclusively be presumed to have acquiesced in the corporate action proposed or taken. In the case of a merger pursuant to R.S. 12:243(G), the dissenting shareholder need not file an objection with the corporation nor vote against the merger, but need only file with the corporation, within twenty days after a copy of the merger certificate was mailed to him, a demand in writing for the cash value of his shares as of the day before the certificate was filed with the Secretary of State, state in such demand the value demanded and a post office address to which the corporation's reply may be sent, deposit the certificates representing his shares in escrow as hereinabove provided, and deliver to the corporation with his demand the acknowledgment of the escrow bank or trust company as hereinabove prescribed.

D. If the corporation does not agree to the value so stated and demanded, or does not agree that a payment is due, it shall, within twenty days after receipt of such demand and acknowledgment, notify in writing the shareholder, at the designated post office address, of its disagreement, and shall state in such notice the value it will agree to pay if any payment should be held to be due; otherwise it shall be liable for, and shall pay to the dissatisfied shareholder, the value demanded by him for his shares.

E. In case of disagreement as to such fair cash value, or as to whether any payment is due, after compliance by the parties with the provisions of subsections C and D of this section, the dissatisfied shareholder, within sixty days after receipt of notice in writing of the corporation's disagreement, but not thereafter, may file suit against the corporation, or the merged or consolidated corporation, as the case may be, in the district court of the parish in which the corporation or the merged or consolidated corporation, as the case may be, has its registered office, praying the court to fix and decree the fair cash value of the dissatisfied shareholder's shares as of the day before such corporate action complained of was taken, and the court shall, on such evidence as may be adduced in relation thereto, determine summarily whether any payment is due, and, if so, such cash value, and render judgment accordingly. Any shareholder entitled to file such suit may, within such sixty-day period but not thereafter, intervene as a plaintiff in such suit filed by another shareholder, and recover therein judgment against the corporation for the fair cash value of his shares. No order or decree shall be made by the court staying the proposed corporate action, and any such corporate action may be carried to completion notwithstanding any such suit. Failure of the shareholder to bring suit, or to intervene in such a suit, within sixty days after receipt of notice of disagreement by the corporation shall conclusively bind the shareholder (1) by the corporation's statement that no payment is due, or (2) if the corporation does not contend that no payment is due, to accept the value of his shares as fixed by the corporation in its notice of disagreement.

F. When the fair value of the shares has been agreed upon between the shareholder and the corporation, or when the corporation has become liable for the value demanded by the shareholder because of failure to give notice of disagreement and of the value it will pay, or when the shareholder has become bound to accept the value the corporation agrees is due because of his failure to bring suit within sixty days after receipt of notice of the corporation's disagreement, the action of the shareholder to recover such value must be brought within five years from the date the value was agreed upon, or the liability of the corporation became fixed.

G. If the corporation or the merged or consolidated corporation, as the case may be, shall, in its notice of disagreement, have offered to pay to the dissatisfied shareholder on demand an amount in cash deemed by it to be the fair cash value of his shares, and if, on the institution of a suit by the dissatisfied shareholder claiming an amount in excess of the amount so offered, the corporation, or the merged or consolidated corporation, as the case may be, shall deposit in the registry of the court, there to remain until the final determination of the cause, the amount so offered, then, if the amount finally awarded such shareholder, exclusive of interest and costs, be more than the amount offered and deposited as aforesaid, the costs of the proceeding shall be taxed against the corporation, or the merged or consolidated corporation, as the case may be; otherwise the costs of the proceeding shall be taxed against such shareholders.

H. Upon filing a demand for the value of his shares, the shareholder shall cease to have any of the rights of a shareholder except the rights accorded by this section. Such a demand may be withdrawn by the shareholder at any time before the corporation gives notice of disagreement, as provided in subsection D of this section. After such notice of disagreement is given, withdrawal of a notice of election shall require the written consent of the corporation. If a notice of election is withdrawn, or the proposed corporate action is abandoned or rescinded, or a court shall determine that the shareholder is not entitled to receive payment for his shares, or the shareholder shall otherwise lose his dissenter's rights, he shall not have the right to receive payment for his shares, his share certificates shall be returned to him (and, on his request, new certificates shall be issued to him in exchange for the old ones endorsed to the corporation), and he shall be reinstated to all his rights as a shareholder as of the filing of his demand for value, including any intervening preemptive rights, and the right to payment of any intervening dividend or other distribution, or, if any such rights have expired or any such dividend or distribution other than in cash has been completed, in lieu thereof, at the election of the corporation, the fair value thereof in cash as determined by the board as of the time of such expiration or completion, but without prejudice otherwise to any corporate proceedings that may have been taken in the interim.

Acts 1968, No. 105, §1.



RS 12:249 - Dissolution voluntary or involuntary, out of court or under judicial supervision; effect of proceeding for dissolution

§249. Dissolution voluntary or involuntary, out of court or under judicial supervision; effect of proceeding for dissolution

A. A corporation may be dissolved and liquidated either voluntarily or involuntarily. If the proceedings are voluntary, they may be conducted either out of court or subject to supervision by the court. If the proceedings are involuntary, they shall be subject to supervision by the court.

B. If the corporation to be dissolved is a corporation other than a religious or charitable corporation or a corporation for the execution of a trust, the net assets may be distributed to the members as their respective interests appear on the books of the corporation. If the corporation is a religious or charitable corporation or a corporation for the execution of a trust, the net assets shall be transferred to a public or private corporation, association or agency having similar purposes, unless the original articles of the corporation, as initially filed with the Secretary of State, expressly authorize some other disposition of its net assets upon dissolution.

C. A proceeding for dissolution takes effect:

(1) When the appointment of a liquidator appointed by the members becomes operative as provided in R.S. 12:250(C), if the proceeding, when commenced, is not subject to supervision by the court; or

(2) When the court has appointed, pursuant to R.S. 12:250(E) or 251(E), a judicial liquidator or a temporary liquidator, if the proceeding, when commenced, is subject to the supervision of the court.

D. When the proceeding takes effect, all the rights, powers and duties of the officers and board of directors, except as otherwise provided by law, shall be vested in the liquidator appointed by the members or the court, as the case may be, and the authority and duties of the officers and directors of the corporation shall cease, except insofar as may be necessary, in the opinion of the liquidator, to preserve the corporate assets, or insofar as they may be continued by the liquidator, or as may be necessary for termination of the proceeding for dissolution.

Acts 1968, No. 105, §1.



RS 12:250 - Voluntary proceedings for dissolution; authorization; appointment of liquidators

§250. Voluntary proceedings for dissolution; authorization; appointment of liquidators

A. A voluntary proceeding for dissolution may be commenced upon authorization by the members, or, if there are no members, by all of the incorporators. Such authorization by the members may be given only by two-thirds in interest of the voting members present, or by such larger vote (including the approval of members of other classes or series) as the articles may require, at an annual or special meeting the notice of which set forth consideration of the proposed dissolution as a purpose of the meeting.

B. If the corporation is not permitted to distribute its net assets to its members, the resolution authorizing dissolution must provide for the disposition of any net assets.

C. The members or incorporators authorizing the dissolution may authorize liquidation of the affairs of the corporation out of court, by appointment of one or more liquidators to conduct the liquidation, but the appointment shall not be operative until:

(1) Notice of authorization of the dissolution, stating that the corporation is to be liquidated out of court and giving the name and post office address of each liquidator, has been published at least once in a newspaper of general circulation in the parish in which the corporation's registered office is located, and a copy of such notice, with the affidavit of the publisher of the newspaper to the fact of such publication attached, has been filed with the Secretary of State; and

(2) A certificate that the dissolution has been authorized in accordance with this Section, setting forth the manner of such authorization, has been signed by an officer of the corporation, acknowledged by the officer who signed it, and filed with the secretary of state, who, after all fees and charges have been paid as required by law, shall record the same in his office and endorse thereon the date of filing thereof with him.

D. A copy of the certificate to which reference is made in subsection C(2) of this section, certified by the Secretary of State, shall be filed for record in the office of the recorder of mortgages of the parish in which the corporation has its registered office.

E. If the members or incorporators do not authorize conduct of the liquidation out of court, the corporation shall file a petition with the court, praying that the corporation be liquidated and dissolved under the supervision of the court, whereupon the court shall appoint a liquidator or liquidators, upon such conditions as to bond and compensation as it may deem proper. Thereafter the liquidation proceedings shall be conducted under the supervision and orders of the court.

F. When a corporation is being liquidated out of court, the liquidator appointed by the members may at any stage of the proceeding apply to the court to have the proceeding conducted under its supervision. On application by members holding not less than twenty-five per cent of the total voting power, the court may in its discretion order the proceeding conducted under its supervision. Upon such application by the liquidator, or the entry of such order, the court shall confirm the appointment of the liquidator, and thereafter the proceeding shall continue as if originally instituted subject to the supervision of the court; but in such event the court shall require such bond of the liquidator as may have been required by the members, or upon the application of any creditor or of members holding not less than twenty-five per cent of the total voting power, the court may require the liquidator to furnish bond in such sum as the court may direct.

G. Nothing contained in this section shall interfere with a compromise arrangement or reorganization pursuant to R.S. 12:260.

H. Notwithstanding any other provision of this Chapter to the contrary, a voluntary proceeding for dissolution may be commenced upon authorization of a majority vote of members meeting and acting pursuant to R.S. 12:230(C), 231(3), and 237(H). The authorization for dissolution shall then proceed pursuant to the subsequent procedural steps provided for in this Section which are not in conflict herewith.

Acts 1968, No. 105, §1; Acts 1995, No. 465, §1; Acts 2001, No. 1187, §1.



RS 12:250.1 - Dissolution by affidavit

§250.1. Dissolution by affidavit

A. In addition to all other methods of dissolution, if the corporation is not doing business and owes no debts, it may be dissolved by filing an affidavit with the secretary of state executed by the shareholders or by the incorporator if no shares have been issued, attesting to such facts and requesting that the corporation be dissolved. Thereafter, the shareholders or the incorporator if no shares have been issued shall be personally liable for any debts or claims, if any, against the corporation in proportion to their ownership in the shares of the corporation.

B. The secretary of state shall reinstate a corporation which has been dissolved pursuant to this Section only upon receipt of a court order directing him to so reinstate the corporation.

C. Notwithstanding any other provision of this Chapter to the contrary, a voluntary proceeding for dissolution by affidavit pursuant to Subsection A of this Section may be commenced upon authorization of a majority vote of members meeting and acting pursuant to R.S. 12:230(C), 231(3), and 237(H). The authorization for dissolution by affidavit shall then proceed pursuant to the subsequent procedural steps provided for in this Section which are not in conflict herewith.

Acts 1984, No. 391, §1, eff. July 6, 1984; Acts 1989, No. 142, §1; Acts 1995, No. 465, §1.



RS 12:251 - Involuntary proceedings for dissolution; grounds; institution; appointment of liquidator

§251. Involuntary proceedings for dissolution; grounds; institution; appointment of liquidator

A. The court may entertain a proceeding for involuntary dissolution under its supervision when it is made to appear that:

(1) The corporate assets are insufficient to pay all just demands for which the corporation is liable, or to afford reasonable security to those who may deal with it; or

(2) The objects of the corporation have wholly failed, or are entirely abandoned, or their accomplishment is impracticable; or

(3) It is beneficial to the interests of the members that the corporation should be liquidated and dissolved; or

(4) The directors are deadlocked in the management of the corporate affairs, and the members are unable to break the deadlock; or

(5) The members are deadlocked in voting power, and have failed, for a period which includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired or would have expired upon the election of their successors; or

(6) The corporation has been guilty of gross and persistent ultra vires acts; or

(7) Judgment has been entered annulling, vacating or forfeiting the corporation's articles and franchise in accordance with the provisions of R.S. 12:262; or

(8)(a) A receiver has been appointed to take charge of the corporation's property, and either (b) there is no reasonable prospect of return of control of the corporation to its members within a reasonable time or (c) the corporation is operating at a loss and there is no reasonable prospect of restoring it to profitable operation within a reasonable time.

B. An involuntary proceeding for dissolution may be instituted against a corporation by either a member; or a creditor whose claim has been reduced to judgment, on which execution has been issued and returned "nulla bona"; or a receiver appointed to take charge of the corporation's property.

C. If a corporation having only two shareholders, each of which owns half of the outstanding shares of each class, is engaged in the prosecution of a joint venture between the shareholders, either shareholder may, unless the articles expressly prohibit dissolution pursuant to this subsection, file a petition stating that it desires to discontinue such joint venture and to dispose of the assets used therein in accordance with a plan to be agreed upon by both shareholders. Such petition, to which shall be attached a copy of the proposed plan of discontinuance and distribution, shall be served on the corporation and on the other shareholder. Unless both shareholders file with the court (1) within three months of the date of last service of such petition, a certificate that they have agreed on such plan, or a modification thereof, and (2) within one year from the date of last service of such petition, a certificate that the distribution provided by such plan has been completed, the court may proceed with involuntary dissolution of such corporation.

D. The commencement of a proceeding for dissolution out of court shall not affect the right of any person to institute an involuntary proceeding for dissolution.

E. The court may, after trial, appoint a judicial liquidator, and may, ex parte pending trial, appoint a temporary liquidator whose authority shall cease upon appointment of a judicial liquidator, upon dismissal of the petition, or upon appointment of a receiver.

F. Unless the corporation's articles and franchise have been annulled, vacated or forfeited, the court may, on motion of any interested party at any stage of the proceeding, appoint a receiver to take charge of the corporation's property pursuant to R.S. 12:258, if the corporation is affected with the public interest, or if there is a reasonable prospect that a receiver could return control of the corporation to its shareholders as a going concern within a reasonable time.

Acts 1968, No. 105, §1. Amended by Acts 1970, No. 50, §22, emerg. eff. June 18, 1970, at 5:05 P.M.



RS 12:252 - Qualifications of liquidator; filling vacancies in the office of liquidator

§252. Qualifications of liquidator; filling vacancies in the office of liquidator

A. A liquidator may, but need not, be a member, director or officer of the corporation. In no case shall a liquidator appointed by the court be (1) a relative, employer, employee, partner or other business associate of any judge, or of the spouse of any judge, of the court, or (2) a person who is, or within twelve months next preceding such appointment has been, with regard to the court, a district attorney, assistant district attorney, clerk of court, deputy clerk of court, sheriff, deputy sheriff, bailiff, crier, minute clerk, reporter, stenographer or other court attache or other employee.

B. Unless otherwise provided by the members or incorporators, a vacancy occurring by death, resignation or otherwise in the office of liquidator, when the proceeding is not subject to the supervision of the court, may be filled by the members or incorporators. At any meeting of members called for this purpose, those present or represented by proxy thereat shall constitute a quorum. In case of a proceeding under the supervision of the court, the vacancy shall be filled by the court.

Acts 1968, No. 105, §1.



RS 12:253 - Dissolution proceedings out of court; procedure; powers of liquidator

§253. Dissolution proceedings out of court; procedure; powers of liquidator

A. Once dissolution has been authorized, all other actions of members in connection therewith, including, without limitation of the generality of this provision, determination whether the corporation is to be liquidated out of court, appointment of liquidators, and fixing the bond, compensation, duties and powers of, and prescribing the manner of filling vacancies among, the liquidators, may be taken by vote of a majority in interest of the voting members present.

B. If the liquidation is to be out of court, the members or incorporators authorizing the dissolution may, and if demanded by twenty-five per cent or more of the total voting power shall, require bond to be given by the liquidator for the faithful performance of his duties. The members or incorporators may also fix the compensation, if any, to be paid to the liquidator, prescribe the manner of filling any vacancy in the office of liquidator, and generally define and regulate the rights, duties and actions of the liquidator in the liquidation of the corporation.

C. Except as may otherwise be provided by the members or incorporators authorizing the dissolution, the liquidator shall be vested with full authority:

(1) To demand, collect, sue for and recover, in the name of the corporation, the debts and property of the corporation, and he may be sued in the same manner;

(2) To compromise, compound and settle claims of or against, and to grant acquittance for claims of, the corporation, on such terms and conditions as to the liquidator shall seem best;

(3) To sell and convey, either in whole or in part, at public or private sale, the property of the corporation, movable or immovable, on such terms and conditions as to the liquidator shall seem best, either for cash or for securities to be distributed to the shareholders;

(4) To make leases (including mineral leases) of the corporation's property for such terms and consideration and with such other provisions as to the liquidator shall seem best;

(5) To collect the whole, or so much as may be necessary and just, of any amounts remaining unpaid on subscriptions to shares;

(6) To continue temporarily the activities of the corporation, when it is necessary for the purpose of properly and economically liquidating the affairs of the corporation;

(7) To pay all debts and liabilities of the corporation according to their respective priorities;

(8) To open and close bank accounts;

(9) To vote shares of stock, and transfer securities;

(10) To retain counsel and auditors;

(11) To fix advance record dates, as provided in R.S. 12:234;

(12) To file federal, state and local tax and information returns;

(13) To make arrangements for separation of employees;

(14) To procure insurance of any kind;

(15) To examine on oath, to be administered by him, any person concerning any matter pertaining to or affecting the liquidation; and

(16) In general, to do any and all things which may be necessary, proper or convenient for the purpose of liquidating the corporation.

D. The liquidator shall have no power or right to have an inventory of the corporation's assets made by a notary public.

E. Any net assets remaining, after paying all debts and liabilities of the corporation, including all costs and expenses of the liquidation, shall be distributed by the liquidator either to the members according to their respective rights and preferences, if the corporation is permitted to distribute assets to its members, or otherwise, pursuant to the certificate or order of dissolution. The share of any member who cannot be found shall be delivered to the administrator of the Uniform Unclaimed Property Act of 1997.

F. In the performance of his duties, each liquidator shall be bound to exercise that care and prudence in the listing, custody, possession, control and disposition of the property and moneys of the corporation coming into his hands, and in the proper accounting therefor, and distribution thereof, as by law is imposed upon fiduciaries.

G. Nothing contained in this section shall be construed to interfere with a compromise, arrangement or reorganization pursuant to R.S. 12:260.

Acts 1968, No. 105, §1; Acts 2000, 1st Ex. Sess., No. 135, §3, eff. July 1, 2000.



RS 12:254 - Dissolution proceedings under judicial supervision; procedure; powers of liquidator

§254. Dissolution proceedings under judicial supervision; procedure; powers of liquidator

A. Dissolution under supervision by the court is a summary proceeding.

B. Each judicial liquidator confirmed or appointed as provided in R.S. 12:250(E), 250(F) or 251(E), after giving such bond as the court may require for the faithful performance of his duties, shall proceed with the liquidation of the affairs of the corporation under the supervision of the court.

C. A judicial liquidator in dissolution proceedings shall have full authority to retain counsel and auditors, and to prosecute and defend actions; shall have authority to compromise, compound and settle claims by or against the corporation upon such terms as he deems best, subject to supervision by the court; and shall have such other powers as the court may in its discretion grant, which, without limiting the scope of the court's discretion, may include any or all powers enumerated in R.S. 12:253(C). A judicial liquidator shall have no power or right to have an inventory of the corporation's assets made by a notary public.

D. The court may enter such injunctive and other orders, ex parte or on such notice as the court may prescribe, as it may deem appropriate, except that the court shall not order or permit the making of an inventory of the corporation's assets by a notary public.

Acts 1968, No. 105, §1.



RS 12:255 - Claims against corporation in liquidation; peremption

§255. Claims against corporation in liquidation; peremption

A. A corporation in liquidation may have the benefit of subsections C, D and E of this section by following the procedure set forth in subsection B of this section.

B. After the proceeding for dissolution has taken effect, notice thereof shall be (1) given by registered or certified mail to all known creditors of, to all persons believed to have valid and subsisting claims (excluding prescribed and time-barred claims) against, and to all persons having unfulfilled contracts with, the corporation, and (2) published once a week for two successive weeks in a newspaper of general circulation in the parish in which the corporation's registered office is located. Such notice shall call on the addressees to present their claims in writing and in detail, at a specified place and by a specified date, not less than six months after the notice was mailed. The giving and publication of such notice shall not be deemed an acknowledgment of the validity of any claim against the corporation, waiver of any defense or set off to any such claim, interruption of prescription on, or tolling of any statute of limitation applicable to, such claim, or revival of any claim which has been barred by any prescription, peremption or statute of limitations.

C. If any addressee of such notice shall not present his claim or claims as prescribed in the notice, such of his claims as would be enforceable against the corporation except for the provisions of this subsection shall, unless suit has been entered thereon in a court of competent jurisdiction before the final date prescribed for presentment thereof, be perpetually and peremptorily barred, except to the extent, if any, that the court may allow them against any remaining undistributed assets of the corporation on a finding that the claimant had some valid excuse for his failure so to present his claim.

D. All claims which would be enforceable by suit against the corporation except for the provisions of this subsection, on which suit has not been filed in a court of competent jurisdiction before the expiration of three years after the proceeding for dissolution takes effect (or, if the notice prescribed in subsection B of this section was not given and publication thereof commenced within one month after the proceeding takes effect, before the expiration of three years after the giving or completion of publication of the notice, whichever is later), shall be barred perpetually and peremptorily.

E. The time limits provided in subsections C and D of this section shall not be subject to suspension on any ground, or to interruption except by timely presentation of the claim as to subsection C or timely suit as to subsection E.

F. The provisions of subsections C and D of this section shall not preclude the enforcement at any time, without regard to whether a claim has been presented or a suit filed timely as prescribed in said subsections, of any valid and subsisting lien securing any claim against, or indebtedness of, the corporation.

Acts 1968, No. 105, §1.



RS 12:256 - Certificate of dissolution; assets omitted from liquidation; post-dissolution proceedings

§256. Certificate of dissolution; assets omitted from liquidation; post-dissolution proceedings

A. When a corporation has been liquidated completely:

(1) If the proceeding is subject to the supervision of the court, the court shall make an order declaring the corporation to be dissolved.

(2) If the proceeding is out of court, the liquidator shall sign and acknowledge a certificate stating that the corporation has been liquidated and is dissolved.

(3) If the corporation is not permitted to distribute its net assets to its members, the certificate or order shall state the disposition of any net assets. The certificate or order shall be in accordance with the provisions of the resolution or written consent of dissolution, if the dissolution proceedings are voluntary. If the dissolution proceedings are involuntary, the certificate or order shall comply with the order of court.

B. The order or the certificate of the liquidator shall be filed with the secretary of state, who, after all fees, charges, taxes, unemployment compensation contributions, penalties and interest have been paid as required by law and evidenced by certificates of the secretary of the Department of Revenue and the administrator of Louisiana Employment Security Law, shall record the same in his office and shall issue a certificate of dissolution of the corporation effective as of the date, which shall be stated therein, of filing of the order or of the certificate of the liquidator. A copy of the certificate of dissolution, certified by the secretary of state, shall be filed for record in the office of the recorder of mortgages in the parish in which the corporation had its last registered office.

C. Upon issuance of the certificate of dissolution, the corporate existence shall cease as of the effective date stated in the certificate, except for the sole purpose of any action or suit commenced theretofore by, or commenced timely against, the corporation.

D. Any movable or immovable property inadvertently or otherwise omitted from the liquidation shall vest in the liquidator, for the benefit of the persons entitled thereto, and shall be distributed accordingly.

E. Following cessation of the corporate existence, the liquidator shall still have power to take all action required to preserve the interests of the corporation, its creditors and members; and the court shall have power, on application by any interested party, to appoint, ex parte or on such notice as the court may order, a new liquidator for any proper purpose in case of the death, disability or unwillingness to serve of the last previous liquidator.

Acts 1968, No. 105, §1; Acts 1992, No. 447, §4; Acts 1997, No. 1172, §1, eff. June 30, 1997.



RS 12:257 - Termination of proceedings for dissolution

§257. Termination of proceedings for dissolution

A. The court may dismiss a proceeding for dissolution under its supervision, at any time before the corporate existence ceases, upon a showing that cause for dissolution no longer exists, or on motion by the party or parties who instituted the proceeding, and shall dismiss a voluntary proceeding upon termination thereof by the members as permitted by subsection B of this section.

B. At any time before the corporate existence ceases, a voluntary proceeding for dissolution may be terminated by such affirmative vote of the members as was required to commence the proceeding, given at a special meeting called by the liquidator or the board of directors, the notice of which set forth consideration of termination of the proceeding as a purpose of the meeting. Certificates of such action shall be signed by an officer of the corporation and acknowledged by the officer who signed them. One certificate shall be filed with the secretary of state, who, after all fees and charges have been paid as required by law, shall file the same in his office and endorse thereon the date of filing thereof with him. One certificate shall be filed for record in the office of the recorder of mortgages of the parish in which the corporation's registered office is located, and one certificate shall be filed with the court, if the dissolution is under the supervision of the court.

C. Termination of an involuntary proceeding shall be effective upon dismissal thereof by the court. Termination of a voluntary proceeding shall be effective when the certificate is filed with the Secretary of State. Upon termination, the liquidator shall be divested of his powers, which shall revert to the directors, officers and members.

D. Notice of termination of the dissolution shall be published at least once in a newspaper of general circulation in the parish in which the corporation's principal office is located.

Acts 1968, No. 105, §1; Acts 2001, No. 1187, §1.



RS 12:258 - Appointment of receiver

§258. Appointment of receiver

A. The court may, after trial, appoint a receiver to take charge of the corporation's property when it is made to appear, in a proceeding instituted against the corporation:

(1) By any member or creditor, that the directors or officers of the corporation are jeopardizing the rights of its members or creditors by grossly mismanaging the corporation, or by committing gross and persistent ultra vires acts, or by wasting, misusing or misapplying the assets of the corporation; or

(2) By any member or creditor, that the corporation's property has been abandoned, or that, by failure of the members to elect directors, or the failure of the directors or officers to serve, there is no one authorized to take charge of or conduct its affairs; or

(3) By any creditor, that the corporation is insolvent, or such creditor's claim has been reduced to judgment, on which execution has been issued and returned "nulla bona"; or

(4) By any creditor, that property of the corporation has been seized under judicial process by fraud or collusion between the corporation, its directors, officers or members, and any creditor; or

(5) By any member, that a majority of the members are violating the rights of minority members and endangering their interests; or

(6) By a member or members, severally or jointly, who have been registered holders for a period of not less than six months of not less than twenty per cent of the total voting power, that either of the grounds for involuntary dissolution set forth in R.S. 12:251(A)(4) and (5) exists.

B. The qualifications of the receiver shall be the same as those of a liquidator set forth in R.S. 12:252.

C. The court may, ex parte, pending trial, (1) appoint a temporary receiver whose authority shall cease upon appointment of a receiver after trial or upon dismissal of the proceeding, (2) on the applicant furnishing security in the amount fixed by the court, enjoin the corporation and its directors, officers, agents and members from disposing of its property or changing the status of its affairs to the injury of the applicant, and (3) stay proceedings by other persons against the corporation's property.

D. If a receiver is appointed, after trial, on application by a member or members, the court shall make a reasonable allowance for the fees of the applicants' counsel, which, together with their other costs, shall be taxed as costs and paid out of the corporate assets. The corporation or the receiver shall have the right to recover the amount of such costs from any directors, officers or members whose conduct was the cause of the proceeding under subsection A(1) or (5) of this section. If an application by a member or members is dismissed, and the court determines that the application was made in bad faith, the applicants shall be condemned to pay reasonable counsel fees and other expenses incurred by the corporation, or by the directors, officers or members on whose conduct the application was based under subsection A(1) or (5) of this section. In case of an application under subsection A(1) or (5) of this section, the court may require the applicant or applicants to post reasonable bond to cover their liability, if any, under this subsection.

Acts 1968, No. 105, §1.



RS 12:259 - Receivership procedure; powers of receiver

§259. Receivership procedure; powers of receiver

A. The provisions of R.S. 12:254 shall, mutatis mutandis, govern procedure in proceedings under R.S. 12:258 and this section.

B. The receiver shall have the powers of a judicial liquidator set forth in R.S. 12:254(C). The court may authorize the receiver to borrow or obtain money, for the purpose of carrying on the activities of the corporation, on interest-bearing certificates of indebtedness to be taxed as costs of court. The holders of such certificates shall have a privilege on all movable and immovable property and all income of the corporation to secure the payment thereof, and shall be paid by preference and priority over all other indebtedness except indebtedness secured by mortgages on immovable property and vendor's privileges antedating issuance of such certificates.

C. The receiver shall file with the court, quarterly, or oftener if required by the court, an accurate statement showing the condition of the corporation's affairs, and shall file, within ninety days after the close of the corporation's fiscal year, a balance sheet as of the last day of, and a combined statement of income and earned surplus for, such year. The annual financial statements shall be audited by an independent certified public accountant if required by the court.

Acts 1968, No. 105, §1.



RS 12:260 - Compromise arrangements; reorganizations; approval and effect

§260. Compromise arrangements; reorganizations; approval and effect

A. Unless the articles provide otherwise, a corporation may have the benefit of the provisions of this section.

B. When, in a proceeding for voluntary or involuntary dissolution subject to the supervision of the court, or when the property and affairs of the corporation are being administered by a liquidator or receiver appointed by the court, a compromise or arrangement or plan of reorganization is proposed between the corporation and its creditors, or any class of them, or between the corporation and its members, or any class of them, the court, upon application of the corporation or of any creditor or members, or of the liquidator or receiver, may order in a summary way a meeting of the creditors, or class of creditors, or the members, or class of members, as the case may be, to be summoned and held in such manner as the court may direct.

C. If a majority in number, representing also three-fourths in interest of the creditors, or class of creditors, or three-fourths of the voting power of all members, or class of members, as the case may be, agree to any compromise or arrangement or plan of reorganization of the corporation as a consequence of the proposed compromise or arrangement or plan of reorganization, the compromise or arrangement or plan of reorganization, if sanctioned by the court, shall be binding on all the creditors, or class of creditors, or on all the members, or class of members, as the case may be, and also on the corporation, liquidator or receiver. All corporate action, and all matters and things necessary or proper to be done to carry into effect the compromise or arrangement or plan of reorganization, shall be had and done under the supervision, control and decree of the court.

Acts 1968, No. 105, §1.



RS 12:261 - Reorganization under Act of Congress

§261. Reorganization under Act of Congress

A. Whenever a plan of reorganization of a corporation has been confirmed by a decree or order of a court in proceedings under any applicable Act of Congress relating to reorganization of corporations, the corporation shall have authority, without action of its members or directors, to put into effect and carry out the plan, and decrees and orders of the court relative thereto, and to take any proceeding or action for which provision is made in any law governing the corporation or for which provision is or might be made in its articles or by-laws and which is provided for in such plan or directed by any such decree or order.

B. Such authority may be exercised, and such proceedings and actions may be taken, as may be directed by any such decree or order, by the trustee or trustees of the corporation appointed in the reorganization proceeding, or if none is acting, by any person or persons designated or appointed for the purpose by any such decree or order, with like effect as if exercised and taken by unanimous action of the directors and members of the corporation.

C. Any certificate, required or permitted by law to be filed or recorded to accomplish any corporate purpose, shall be signed, and verified or acknowledged, under any such decree or order, by such trustee or trustees or the person or persons to whom reference is made in subsection B, and shall state (1) that provision for such certificate is contained in the plan of reorganization or in a decree or order of court relative thereto, (2) that the plan has been confirmed as provided in an applicable Act of Congress specified in the certificate, (3) the title and venue of the proceeding, and (4) the date when the decree or order confirming the plan was made.

D. Notwithstanding the provisions of R.S. 12:248, shareholders shall have no right to receive payment for their shares by virtue of any action taken pursuant to this section, and shall have only such rights, if any, as are provided in the plan of organization.

E. Notwithstanding the provisions of R.S. 12:213 and 215, the corporation may, after confirmation of such a plan, issue its shares for the consideration specified in the plan of reorganization, and may issue obligations, rights or options for purchase or conversion of or into shares upon such terms and conditions as may be set forth in such plan.

F. If, in any proceeding under any applicable Act of Congress relating to reorganization of corporations, a decree or order provides for the formation of a new corporation to do business in this state under a name the same as or similar to that of the corporation being reorganized, the articles of the new corporation shall set forth that they are executed pursuant to such decree or order and shall be endorsed with the consent of the court having jurisdiction of the proceeding. After such articles have been filed, the corporation being reorganized shall not continue the use of its name except in connection with the reorganization proceeding and as may be necessary to adjust and wind up its affairs, and thirty days after such filing, the reorganized corporation shall be automatically placed in liquidation. To the extent that the liquidation of such corporation is not accomplished as a part of the proceeding or prescribed by the decree or order of such court, it shall proceed in accordance with the provisions of this Chapter.

Acts 1968, No. 105, §1.



RS 12:262 - Action by the state to annul, vacate or forfeit corporate franchise; suspension

§262. Action by the state to annul, vacate or forfeit corporate franchise; suspension

A. Except as otherwise provided in this Title or as otherwise provided by law, the Secretary of State may bring an action against any corporation to procure a judgment annulling, vacating or forfeiting its articles and franchise upon the ground that:

(1) The corporate franchise was procured through fraud practiced upon the state; or

(2) The corporation has continued to abuse authority conferred upon it; or

(3) The corporation should not have been formed under this Chapter, or has been formed thereunder without a substantial compliance with the conditions precedent to incorporation prescribed by this Chapter; or

(4) The corporation has failed to designate and maintain a registered office, or to designate and maintain a registered agent, under the conditions, and in the manner, prescribed in this Chapter.

B. If the cause of action is grounded on an act which the corporation has done or omitted to do which can be corrected by amendment of the articles or by other corporate action, then such action shall not be instituted or maintained unless, not less than sixty days prior to the institution of the action, the corporation has been given notice in writing of the act done or omitted to be done, which will be urged as the ground for the action, and demand for the correction thereof, and the corporation has failed, neglected or refused to correct the same within such sixty-day period.

C. In any such action, which shall be a summary proceeding, the court may grant the relief asked for, or such other or partial relief as to it seems just and expedient. If judgment is rendered annulling, vacating or forfeiting the articles and franchise, such judgment may be set aside at any time within the time allowed for taking an appeal therefrom, upon a showing that the grounds for the judgment have been cured.

D. In addition to the other remedies provided by this section, the secretary of state is authorized to suspend the corporate franchise and the articles of incorporation of any corporation which has failed to comply, according to the records of his office, with Paragraph (4) of Subsection A of this section and to revoke such suspension where such failure to comply with said paragraph has been remedied by compliance.

Before the corporate franchise or articles of incorporation are suspended under the provisions of this subsection, any corporation having failed to comply with such paragraph, according to the records of the office of the secretary of state, shall be notified in writing, certified mail, return receipt requested, at its last known address, of such noncompliance, and such notice shall afford any such corporation fifteen days from the receipt of such written notice, to comply with said paragraph or to show cause why said written notice should not have been given.

The secretary of state is authorized to hold hearings and take evidence where the corporation undertakes to show cause why its franchise and articles of incorporation should not be suspended and to make an order suspending the franchise and articles of incorporation in the light of such evidence where such order is justified according to same. Such order shall be recorded in the archives of his office.

Where notice of noncompliance has been furnished as provided in this subsection and no showing or reply has been made within the fifteen day period herein allowed, it shall be presumed that the corporation has failed to comply with Paragraph (4) of Subsection A of this section and the secretary of state may suspend the franchise and articles of incorporation of any such corporation. In the event any such corporation thereafter complies with the requirements of said paragraph, or shows that it was already in compliance with same, the secretary of state is authorized to revoke any suspension issued by him in respect to said corporation and to restore same to good standing and record same in the archives of his office.

Where any order of suspension is made under this subsection, the secretary of state shall forward a certified copy thereof to the corporation's last known address, certified mail, return receipt requested. Similar notice shall be furnished in the event of revocation of such suspension.

Acts 1968, No. 105, §1. Amended by Acts 1972, No. 601, §1.



RS 12:262.1 - Failure to file annual reports; revocation and reinstatement of articles; limitation on authority to do business with the state

§262.1. Failure to file annual reports; revocation and reinstatement of articles; limitation on authority to do business with the state

A. Where a corporation has failed to designate and maintain a registered office and to designate and maintain a registered agent pursuant to the provisions of R.S. 12:236, for a period of one hundred eighty consecutive days, or where a corporation has failed to file an annual report for three consecutive years, according to the records of the secretary of state, the secretary of state shall revoke the articles of incorporation and franchise of such corporation.

B. Nothing contained in this Section shall be construed to prevent the state, through the office of the attorney general, from asserting a cause of action to revoke the articles of incorporation and franchise of a corporation on any of the following grounds:

(1) The corporate franchise was procured through fraud practiced upon the state.

(2) The corporation has continued to abuse authority conferred upon it.

(3) The corporation should not have been formed under this Chapter, or has been formed thereunder without a substantial compliance with the conditions precedent to incorporation prescribed by this Chapter.

C. In any case where the secretary of state revokes the articles of incorporation and the corporate franchise, as authorized in Subsection A of this Section, the secretary of state shall, without charge, record notice of such revocation in the conveyance records and the corporation's registry of the office of the clerk of court in the parish where the corporation maintains its registered office and, in the parish of Orleans, such notice shall be recorded in the office of the recorder of mortgages and register of conveyances for said parish. The corporation1 shall not be revoked if the corporation places itself in good standing.

D. At least thirty days prior to revoking the articles of incorporation and the corporate franchise, as authorized by Subsection A of this Section, the secretary of state shall give notice to the affected corporation of his intention to revoke the articles of incorporation and the corporate franchise by directing notice of such intention to the last designated registered agent of such corporation, as shown on the records of his office. Such notice shall be in writing and sent to the registered agent by United States mail at the agent's last known address. If there is no registered agent of record, the notice shall be directed to the corporation at its registered office.

E.(1) The certificate of incorporation and articles of incorporation shall be reinstated upon the filing, with the secretary of state and within three years from the effective date of the revocation, of an application of reinstatement, signed and acknowledged by an officer of the corporation, accompanied by a reinstatement fee and a current annual report. However, if a suit for liquidation or receivership has been filed at the time the reinstatement is applied for, then the unanimous written consent to the reinstatement by the shareholders, certified by the corporation's secretary to contain the signatures of all of the shareholders, must also be filed with the application for reinstatement.

(2) The secretary of state shall furnish the certificate of reinstatement in duplicate, one copy of which shall be filed by the corporation with the clerk of court or, in Orleans Parish, with the recorder of mortgages and register of conveyances. Upon filing the current annual report and payment of the reinstatement fee and upon filing the unanimous written consent of the shareholders to the reinstatement, certified by the corporation's secretary if a suit for liquidation or receivership has been filed, the certificate of reinstatement of such charter and articles of incorporation shall be retroactive and the charter and articles of incorporation shall continue in existence as though the revocation had never occurred.

(3) After revocation of the charter or articles of incorporation, the corporate name shall not be available to any other corporation for a three-year period. After three years have expired, if the corporate name is still available, the corporation can be reinstated by following the same procedures and by satisfying the same provisions and requirements as set forth herein. If the name is not available, an amendment changing the original name must be filed in the same manner as provided for in R.S. 12:238.

F.(1) As used in this Subsection, the phrase "not in good standing" means any corporation which is more than twelve months delinquent in filing an annual report.

(2) Each corporation, domestic and foreign, which is not in good standing is prohibited from engaging in commercial business operations with the state or its boards, agencies, departments, or commissions. Any contract between a corporation, which is not in good standing, and the state or its boards, agencies, departments, or commissions is subject to be declared null and void, by said board, agency, department, or commission or by the division of administration.

G. Any revocation of a corporation's articles of incorporation and franchise under the provisions of this Section shall not affect any cause of action against such corporation or the right to proceed against any property owned by the corporation, nor shall such revocation prohibit a corporation from selling property belonging to the corporation in the same manner as if the revocation had not occurred.

H. A church which is a member of and in good standing with a statewide church association shall not be subject to the revocation otherwise applicable to corporations pursuant to this Section.

Acts 1995, No. 309, §1; Acts 1997, No. 298, §1.

1 As appears in enrolled bill.



RS 12:263 - Fees

§263. Fees

A. A fee as provided in R.S. 49:222 shall be paid in advance to the secretary of state, for the use and benefit of the state, by every corporation:

(1) For filing and recording articles of incorporation.

(2) For filing and recording amended articles of incorporation.

(3) For filing and recording dissolution proceedings.

(4) For filing and recording reinstatement proceedings.

(5) For filing and recording merger proceedings.

B.(1) This fee shall include all certificates and certified copies which are required for filing with the clerks of court. Additional copies, certified or otherwise, of documents or a certificate shall be furnished upon request for a fee as provided in R.S. 49:222, which shall be paid in advance.

(2) The secretary of state is authorized to charge a fee as provided in R.S. 49:222 for making, issuing, and sealing any other certificates required or permitted by this Chapter, for resignation of a registered agent or officer, appointment of a registered agent, change of a registered office, and appointment of officers and directors.

Acts 1968, No. 105, §1. Amended by Acts 1982, No. 526, §2, eff. Aug. 11, 1982; Acts 1983, No. 235, §1, eff. July 1, 1983; Acts 1983, 2nd Ex. Sess., No. 4, §1, eff. Jan. 1, 1984; Acts 1984, No. 741, §1, eff. July 13, 1984; Acts 2008, No. 913, §2.



RS 12:264 - Penalties

§264. Penalties

A. If any corporation, or officer, director or agent of a corporation, should violate any of the provisions of subsection D of R.S. 12:205 or subsection A or D of R.S. 12:223, it or he shall be fined not more than one hundred dollars for each violation, recoverable in an action brought by the District Attorney of the parish in which the corporation's registered office is located.

B. Any corporation, or any officer or agent thereof, which or who shall in bad faith refuse to permit the exercise of inspection rights pursuant to R.S. 12:223(C), shall be liable to the member or members seeking to exercise such rights to the extent of the costs and expenses of any proceeding necessary to enforce such inspection rights, and for any other damages actually sustained by such member or members.

C. Any corporation, or officer, director or member thereof, which or who attempts to exercise any corporate power, privilege or franchise after annulment, vacation or forfeiture of the corporation's articles and franchise pursuant to the provisions of R.S. 12:262, shall pay for each such attempt a penalty of not less than one hundred dollars nor more than one thousand dollars, recoverable in a civil action by the Secretary of State.

Acts 1968, No. 105, §1.



RS 12:265 - Application to existing corporations

§265. Application to existing corporations

Except as otherwise expressly provided in this Chapter, all of the provisions of this Chapter shall be applicable to every existing corporation on January 1, 1969 formed under the laws of this state for a purpose or purposes for which a corporation might be formed under this Chapter; provided that this Chapter shall not affect or impair any right of any existing corporation which is guaranteed or protected by the Constitution of this state or of the United States, except that the corporation shall not hereafter operate in any manner for the purpose of making a pecuniary profit or gain for its members; and provided further that this Chapter shall not be construed to impair or affect any act done, offense committed or right accruing, accrued or acquired, or liability, penalty, forfeiture or punishment incurred, prior to January 1, 1969, but the same may be enjoyed, asserted and enforced, prosecuted or inflicted as fully, and to the same extent, as if this Chapter had not been enacted.

Acts 1968, No. 105, §1.



RS 12:266 - Scope of Chapter

§266. Scope of Chapter

This Chapter does not apply to:

(1) Any corporation organized for any purpose involving pecuniary profit or gain to its shareholders or members, or which pays dividends or similar pecuniary remuneration;

(2) Co-operative marketing or credit associations or corporations organized under the provisions of Title 3;

(3) Any corporation transacting any type of insurance business; or

(4) Foreign corporations, whether business or nonprofit, except where reference is made to such corporations.

Acts 1968, No. 105, §1.



RS 12:267 - Effect of invalidity of part of Chapter; severability

§267. Effect of invalidity of part of Chapter; severability

If any provision of this Chapter, or application thereof to any person or circumstance, is held invalid, such invalidity shall not affect other provisions or applications of this Chapter which can be given effect without the invalid provision or application, and to this end the provisions of this Chapter are declared severable.

Acts 1968, No. 105, §1.



RS 12:268 - Reservation of power

§268. Reservation of power

The Legislature of Louisiana shall at all times have power to prescribe such regulations, provisions and limitations as it may deem advisable, which regulations, provisions and limitations shall be binding upon any and all corporations subject to the provisions of this Chapter, and the Legislature of Louisiana shall have power to amend, repeal or modify this Chapter at pleasure.

Acts 1968, No. 105, §1.



RS 12:269 - Short title

§269. Short title

This Chapter shall be known, and reference may be made thereto, as the "Nonprofit Corporation Law".

Acts 1968, No. 105, §1.



RS 12:301 - FOREIGN CORPORATION LAW

CHAPTER 3. FOREIGN CORPORATION LAW

§301. Condition precedent to transacting business

No foreign corporation or association, except one which has before January 1, 1969, been granted a certificate of authority to do business in this state which is still valid, shall have the right to transact business in this state until it shall have procured a certificate of authority to do so from the secretary of state. No foreign corporation shall be entitled to procure such a certificate of authority to transact in this state any business which a corporation organized under Chapter 1 or 2 of this Title is not permitted to transact. A foreign corporation shall not be denied a certificate of authority by reason of the fact that the laws of the state or country under which such corporation is organized, governing its organization and internal affairs, differ from the laws of this state.

Acts 1968, No. 105, §1; Acts 1999, No. 342, §5.



RS 12:302 - Acts not considered transacting business

§302. Acts not considered transacting business

Without excluding other activities which may not constitute transacting business in this state, a foreign corporation or a business association shall not be considered to be transacting business in this state, for the purpose of being required to procure a certificate of authority pursuant to R.S. 12:301, by reason of carrying on in this state any one or more of the following activities:

A. Maintaining or defending any action or suit, or any administrative or arbitration proceeding, or affecting the settlement thereof or the settlement of claims or disputes.

B. Holding meetings of its directors or shareholders, or carrying on other activities concerning its internal affairs.

C. Maintaining bank accounts.

D. Maintaining offices or agencies for the transfer, exchange and registration of its securities, or appointing and maintaining trustees or depositaries with relation to its securities.

E. Soliciting or procuring orders, whether by mail or through employees or agents or otherwise, if such orders require acceptance outside this state before becoming binding contracts, including all preliminary incidents thereto.

F. Creating evidences of debt, mortgages or liens.

G. Securing or collecting debts or enforcing any rights in property securing the same.

H. Transacting any business in interstate or foreign commerce.

I. Conducting an isolated transaction completed within a period of thirty days, and not in the course of repeated transactions of like nature.

J. Acquiring and disposing of property or a property interest, not as a part of any regular business activity.

K. If the foreign corporation or business association is a mutual savings bank or mutual savings fund society, or a national banking association organized under the laws of the United States of America, or a real estate investment trust as defined by R.S. 12:491 et seq., or a bank or trust company organized under the laws of any state of the United States of America or the District of Columbia, or an insurance company, or a corporation or business association under contract with a real estate investment trust as its advisor, or a corporation or business association chartered and engaged in business as a group insurance and annuity association, or a nonprofit or nontrading corporation or business association, or a corporation or business association all of the outstanding stock of which (except directors' qualifying shares) is owned by one or more such banks, societies, associations, companies or corporations, or a corporation, or business association, bank or trust company acting as a fiduciary or agent of a fiduciary or a nonprofit or nontrading corporation:

(1) Acquiring or making loans, or participations or interests therein, secured, directly or by assignment or pledge of obligations secured by such mortgages, by mortgages on immovable property, or making such loans through, or in participation with, national or state banks having their banking offices in this state or other Louisiana concerns, or modifying, renewing, extending or transferring such loans or security, or accepting substitute or additional obligors thereon.

(2) Maintaining depository or pledge-holder agreements or arrangements with national or state banks having their banking offices in this state, in connection with the taking of assignments or pledges of such loans or security.

(3) Making, collecting and servicing such loans or security through Louisiana concerns engaged in the business of servicing and loans.

(4) Acquiring immovable property securing such loans under foreclosure sale or in lieu of foreclosure, and managing, operating, leasing, selling or otherwise disposing of such property.

(5) Inspecting or appraising immovable property as direct or indirect security for such loans, and negotiating for such loans.

(6) Owning, modifying, renewing, extending, transferring or foreclosing on such loans, mortgages or mortgage notes, or accepting substitute or additional obligors thereon.

L. No foreign corporation or business association of the type described in Subsection K of this section and confining its business operations in Louisiana to the activities described in said Subsection K shall be required to pay any tax or fee required to be paid by foreign corporations or business associations under any law of this state; such exemption, however, shall not include ad valorem taxes assessed against any real property which such foreign corporations or business associations may own in this state. Nothing in this section shall be construed to permit any foreign corporation or business association to do business in violation of the small loan law of this state, nor of the laws of Louisiana governing the organization and operation of homesteads, building and loan associations or societies, or savings and loan associations or societies.

Acts 1968, No. 105, §1. Amended by Acts 1972, No. 751, §1.



RS 12:303 - Name of authorized foreign corporation

§303. Name of authorized foreign corporation

A. No certificate of authority shall hereafter be issued to a foreign corporation unless its corporate name:

(1) Contains the word "Corporation", "Incorporated" or "Limited," or an abbreviation of any of these words, or the word "Company" or the abbreviation "Co." if not immediately preceded by "and" or "&", or unless the corporation shall, for use in this state, add at the end of its name one of such words or abbreviations;

(2) Does not contain any word or phrase which indicates or implies that it is organized for any purpose other than one or more of the purposes contained in its articles or certificate of incorporation, or that it is authorized or empowered to conduct the business of banking, insurance underwriting or operating a homestead or building and loan association, or to engage in the practice of law; and

(3) Is not, subject to the exceptions provided in R.S. 12:23(B), the same as or nondistinguishable from the name of any business or nonprofit corporation organized under the laws of this state or of any foreign corporation authorized to transact business in this state, a trade name registered with the secretary of state or a name the exclusive right to which is, at the time, reserved in the manner provided in Chapter 1 of this Title. In order to obviate this objection, a corporation may add some distinguishing term to its name for use in this state. No corporation shall include the phrase "doing business as" or the abbreviation "d/b/a" as part of the distinguishing term.

B. Whenever a foreign corporation which is authorized to transact business in this state, shall on or after January 1, 1969 change its name to one under which a certificate of authority would not be granted to it on application therefor, the certificate of authority of such corporation shall be deemed suspended, and it shall not thereafter transact any business in this state until it has changed its name to a name which is available to it under the laws of this state or until it has added some distinguishing term to its name for use in this state.

C. Nothing in this Section shall abrogate or limit the law as to unfair competition or unfair practice in the use of trade names, nor derogate from the principles of law or the statutes of this state or of the United States with respect to the right to acquire and protect trade names.

Acts 1968, No. 105, §1; Acts 1983, No. 88, §1; Acts 1989, No. 654, §1, eff. July 7, 1989; Acts 2001, No. 631, §1.



RS 12:304 - Application for certificate of authority

§304. Application for certificate of authority

A. Application by a foreign corporation to procure a certificate of authority shall be made to the secretary of state and shall set forth:

(1) The name of the corporation, the name of the state or country under the laws of which it is incorporated, and the federal taxpayer identification number of the corporation. The failure to include the federal taxpayer identification number of the corporation shall not invalidate nor cause the secretary of state to reject the application.

(2) If the name of the corporation does not conform to the requirements of R.S. 12:303, the name of the corporation with the word, abbreviation or distinguishing term which it elects to add thereto for use in this state.

(3) The address of the principal office of the corporation in the state or country under the laws of which it is incorporated, and the address or intended address of its principal business office outside of this state.

(4) The address of its principal business establishment in this state, the address of its registered office in this state, and the name of its registered agent in this state. If the corporation does not have a principal business establishment in this state, the address of its registered agent in this state shall be deemed to be the address of its principal business establishment in this state.

(5) The nature of the business which the corporation proposes to transact in this state, if it does not propose, or is not permitted, to transact in this state business of every nature which it is empowered to transact by its articles or certificate of incorporation. Such limited authorization shall not limit or reduce the corporation's tax liability, and the corporation shall not be entitled to any exemption from taxation granted to banks, homestead associations, insurance companies, nonprofit corporations, or other corporations granted specific exemptions under the laws of this state.

(6) The names and addresses of the directors and officers of the corporation.

(7) Repealed by Acts 1997, No. 299, §2.

(8) Repealed by Acts 1985, No. 266, §1.

(9) Such additional information as may be prescribed by the Secretary of State as necessary or appropriate to a determination whether the corporation is entitled to a certificate of authority to transact business in this state, and to determine and assess the fees and taxes prescribed in this Chapter.

(10) That the secretary of state be and he is hereby authorized and directed to require each foreign corporation authorized to transact business in Louisiana on or before July 31, 1974, which has not supplied the designations specified in R.S. 12:304A(4), to amend its application to do business in this state by supplying same on or before December 31, 1974. If the designations required by said paragraph have not been otherwise supplied on or before said date, same shall be included in the next annual report required of such foreign corporation, and in such event such designations shall be considered amendments to the corporation's application to do business in this state.

(11)(a) If the corporation contracts with the state, a statement acknowledging such contract shall be filed with the secretary of state, and shall include the names and addresses of all persons or corporate entities who hold an ownership interest of five percent or more in the corporation or who hold by proxy the voting power of five percent or more in the corporation and, if anyone is holding stock in his own name that actually belongs to another, the name of the person for whom held, including stock held pursuant to a counterletter. The statement acknowledging a state contract and ownership and voting interest shall be duly acknowledged, or executed by authentic act.

(b) This Paragraph does not apply to:

(i) Any agreement entered between the state and a corporation for electric or gas service.

(ii) Publicly traded corporations.

B. The application shall be made on a form prescribed and furnished by the secretary of state and shall be executed for the corporation by any officer before a notary public.

C.(1) Two copies, or three copies if the corporation is a banking corporation, of the application for a certificate of authority shall be delivered to the secretary of state together with a certificate of corporate existence or a certificate of good standing, not a certified copy of the corporation's articles or certificate of incorporation, from an authorized official of the jurisdiction of its incorporation bearing an original signature and dated within ninety days of its submission for a certificate of authority.

(2) If the corporation seeking the issuance of a certificate of authority to transact business in this state includes in its name the word "engineer", "engineering", "surveyor", or "surveying", the secretary of state prior to issuance of the certificate of authority shall require evidence satisfactory to him that written notice of such application for a certificate of authority has been delivered to the Louisiana Professional Engineering and Land Surveying Board in writing not less than ten days prior to the date of issuance of the certificate of authority. If the applicant corporation files with its application to the secretary of state a written waiver signed by the executive secretary or any officer of the Louisiana Professional Engineering and Land Surveying Board waiving the requirement of ten days' written notice to said board as set forth in the preceding sentence, the secretary of state shall be authorized to proceed immediately with the processing of such application.

(3) Repealed by Acts 1997, No. 299, §2.

Acts 1968, No. 105, §1; Acts 1991, No. 335, §1; Acts 1991, No. 944, §2; Acts 1992, No. 765, §1, eff. Jan. 1, 1993; Acts 1993, No. 983, §1, eff. June 25, 1993; Acts 1997, No. 299, §§1, 2; Acts 1999, No. 342, §5; Acts 2003, No. 279, §2.



RS 12:305 - Issuance of certificate of authority

§305. Issuance of certificate of authority

A. If the secretary of state finds that the application conforms to law, he shall, when all fees and taxes have been paid as in this Chapter prescribed:

(1) Endorse on each of such documents the word "Filed", and the date of the filing thereof.

(2) File in his office one copy of the application, together with a certificate of corporate existence or a certificate of good standing from the incorporating state.

(3) Issue a certificate of authority to transact business in this state, to which he shall affix the other copy of application, and which shall be returned to the corporation or its representative. If the corporation's application sets forth the nature of the business which it proposes to transact in this state, the certificate of authority shall recite that the corporation's authority is limited to transaction of business of such nature.

B. If the corporation is a banking corporation which has applied for authority to transact business in this state of some other nature, the secretary of state shall, upon receipt of its application, mail or deliver a copy thereof to the office of financial institutions. If, within five days after such mailing or delivery, that office should deliver to the secretary of state a written objection to the issuance of a certificate of authority pursuant to such application, the secretary of state shall not issue such certificate.

Acts 1968, No. 105, §1; Acts 1985, No. 267, §1, eff. July 6, 1985; Acts 1989, No. 101, §1; Acts 1999, No. 342, §5.



RS 12:306 - Effect of certificate of authority

§306. Effect of certificate of authority

A foreign corporation which before January 1, 1969 has received a certificate of authority which is still valid, or which shall on or after January 1, 1969 receive a certificate of authority, shall, until a certificate of revocation or of withdrawal shall have been issued as provided in this Chapter:

(1) Be authorized to transact business in this state, subject to such limitations as may be recited in the certificate of authority;

(2) Enjoy the same, but no greater, rights and privileges as a business or nonprofit corporation organized under the laws of this state to transact the business which such foreign corporation is authorized to transact in this state; and

(3) Except as in this Chapter otherwise provided, be subject to the same duties, restrictions, penalties and liabilities imposed on or after January 1, 1969 upon a business or nonprofit corporation of like character organized under the laws of this state.

Acts 1968, No. 105, §1.



RS 12:307 - Amended certificate of authority

§307. Amended certificate of authority

A. A foreign corporation authorized to transact business in this state shall, by making application therefor to the secretary of state, procure an amended certificate of authority if hereafter it changes its corporate name or proposes to transact business in this state other than that set forth in its prior application. The provisions in respect to the form and contents of such application, the manner of its execution and filing, and the issuance of an amended certificate of authority and the effect thereof, shall be the same as in the case of an original application for a certificate of authority.

B. If a foreign corporation changes its corporate name, it shall include with its application for an amended certificate of authority a certificate evidencing such change issued by the authorized official of the jurisdiction of incorporation of said corporation.

Acts 1968, No. 105, §1; Acts 1991, No. 335, §1.



RS 12:307.1 - Certificate of correction by a foreign corporation

§307.1. Certificate of correction by a foreign corporation

Whenever the original application for a certificate of authority or an application for an amended certificate of authority filed with the secretary of state under any provision of this Chapter is an inaccurate record of the corporate action therein referred to, or is defectively or erroneously executed or acknowledged, such instrument may be corrected by filing with the secretary of state a certificate of correction. The certificate of correction shall specify the inaccuracy or defect to be corrected and shall set forth that portion of the instrument in corrected form. A certificate of correction shall be executed in the name of the corporation by any officer authorized by resolution or consent of the board of directors.

Acts 1985, No. 268, §1; Acts 1997, No. 299, §1.



RS 12:308 - Registered agent, registered office and principal business establishment, keeping of records by foreign corporation

§308. Registered agent, registered office and principal business establishment, keeping of records by foreign corporation

A. Each foreign corporation authorized to transact business in this state shall have and continuously maintain in this state:

(1) At least one registered agent, which agent may be either (a) an individual resident in this state whose business office is identical with the corporation's registered office, (b) an individual attorney or a partnership which is authorized to practice law in this state, or (c) a domestic corporation, or a foreign corporation authorized to transact business in this state, which has a business office identical with such registered office, which is authorized by its articles or certificate of incorporation to act as the agent of a corporation for service of process, and which has on file with the secretary of state both a certificate or amended certificate setting forth the names of at least two individuals in such office, each of whom is authorized to receive any process served on it as such agent and a notarized affidavit of acknowledgement and acceptance signed by each registered agent. The failure to attach a notarized affidavit of acknowledgement and acceptance as required by this Section shall not be a defense to proper service of process on the corporation.

(2) A registered office, which may, but need not, be the same as its business office in this state.

B. A foreign corporation authorized to transact business in this state may change its registered office, its registered agent, or its principal business establishment in this state, upon filing in the office of the secretary of state a statement setting forth:

(1) The name of the corporation.

(2) If the address of its registered office is to be changed, the address to which the registered office is to be changed.

(3) If its registered agent is to be changed, the name of its successor registered agent. Attached thereto shall be a notarized affidavit of acknowledgement and acceptance signed by the successor registered agent.

(4) If its registered agent is an individual or a corporation, that the address of its registered office and the address of the business office of its registered agent, as changed, will be identical.

(5) If the address of the principal business establishment is to be changed, the address to which such principal business establishment is to be changed.

The statement shall be executed by the corporation by its president or a vice president, and acknowledged by him and delivered to the secretary of state. If only the address of the registered office is changed, the statement need only be executed by the registered agent. If the secretary of state finds that the statement conforms to the provisions of this Chapter, he shall file the statement in his office, and upon such filing, the change of address of the registered office, or the appointment of a new registered agent, as the case may be, shall become effective.

C. A similar statement executed by the registered agent shall be filed in like manner within thirty days after any change in the name of a corporate or partnership registered agent.

D. Any registered agent of a foreign corporation may resign as such agent upon filing a written notice of his resignation, executed in duplicate, with the secretary of state, who shall forthwith mail a copy thereof to the corporation at its principal business office address. The appointment of such agent shall terminate upon the expiration of thirty days after receipt of such notice by the secretary of state. If the registered agent resigns, or if for any other reason the corporation ceases to maintain a registered agent, a successor agent shall be appointed, under the procedure set forth in Subsection B of this Section, within thirty days after termination of the tenure of the former agent.

E. If the corporation's registered office should be vacated, a new office shall be designated, under the procedure set forth in Subsection (B) of this section, within thirty days. If such designation is not made, the office of the secretary of state may thereafter be treated as the registered office of the corporation by any person other than the corporation itself.

F. Every corporation shall keep at its principal place of business in or outside the state, records in written form or in any other form capable of being converted into written form within a reasonable time, showing correct accounts of its properties and business transactions in this state. These records shall include accounts of its assets and liabilities, receipts and disbursements, and gains and losses and, if the corporation is engaged in this state in a business which will subject it to liability for state severance taxes, a complete account of all severances produced from its operations in this state. Such records may be in written form or in any other form capable of being converted into written form within a reasonable time.

Acts 1968, No. 105, §1. Amended by Acts 1970, No. 50, §§24, 25, emerg. eff. June 18, 1970 at 5:05 P.M.; Acts 1974, No. 477, §3; Acts 1976, No. 458, §1; Acts 1982, No. 526, §2, eff. Aug. 11, 1982; Acts 1987, No. 769, §1; Acts 2003, No. 366, §1.



RS 12:309 - Annual report

§309. Annual report

A. Each foreign corporation authorized to transact business in this State shall file, within the time prescribed in Subsection B of this Section, an annual report setting forth:

(1) Its name.

(2) The address of its registered office in this state, if changed since its last previous annual report.

(3) The address of its principal office in the state or country under the laws of which it is incorporated, and of its principal business office outside of this state, if changed since its last previous annual report.

(4) The name of its registered agent in this state, if changed since its last previous annual report.

(5) The names and addresses of its directors and officers.

(6) The municipal address of its principal business establishment in this state, if changed since its last previous annual report.

(7) Repealed by Acts 1985, No. 266, §1.

B. Each year the annual report shall be delivered to the secretary of state on or before the anniversary date of qualifying to transact business, except that the first annual report shall be filed on or before the anniversary date of qualifying to transact business in Louisiana in the year next succeeding the calendar year in which the corporation's certificate of authority was issued by the secretary of state.

Acts 1968, No. 105, §1. Amended by Acts 1970, No. 50, §26, emerg. eff. June 18, 1970, at 5:05 P.M.; Acts 1981, No. 494, §2, at 5:05 P.M.; Acts 1981, No. 494 §2; Acts 1985, No. 266, §1; Acts 1988, No. 98, §1; Acts 1992, No. 103, §1, eff. June 5, 1992.



RS 12:310 - Change of corporate name

§310. Change of corporate name

If a foreign corporation authorized to transact business in this state changes its corporate name, it shall procure an amended certificate of authority by making application therefor to the secretary of state and submitting a duplicate or original certificate of name change, not a certified copy of the name change amendment, from an authorized official of the jurisdiction of its incorporation.

Acts 1968, No. 105, §1. Amended by Acts 1982, No. 526, §2, eff. Aug. 11, 1982; Acts 1984, No. 405, §1, eff. July 6, 1984; Acts 1988, No. 98, §1.



RS 12:311 - Merger, consolidation, or dissolution

§311. Merger, consolidation, or dissolution

A. Whenever a foreign corporation authorized to transact business in this state shall hereafter be merged into another foreign corporation, or shall hereafter be a party to a statutory consolidation, or shall be dissolved, it shall, within thirty days, file with the secretary of state a certificate from the secretary of state or an authorized official of the jurisdiction of its incorporation, (not a certified copy of the agreement or dissolution) evidencing the merger, consolidation, or dissolution; but the filing thereof shall not of itself:

(1) Effect withdrawal of the corporation from this state, nor

(2) Enlarge or alter the nature of the business which the corporation is authorized to transact in this state, if the nature of such business is limited by its certificate of authority, nor

(3) Authorize the corporation to transact business in this state prohibited by law or under any other name than the name set forth in its certificate of authority.

B. The secretary of state, after all fees, charges, and taxes have been paid as required by law, shall record the certificate in his office, endorse thereon the date and, if requested, the hour of filing thereof with him, and, if a merger or consolidation is involved, issue a certificate of merger or consolidation containing the information prescribed in R.S. 12:112(F). A duplicate original of the certificate of merger or consolidation, or of the certificate of dissolution, issued by the secretary of state, shall, within thirty days after issuance of the certificate of merger or consolidation by, or the filing of the certificate of dissolution with, the secretary of state, be filed for record in the conveyance records of each parish in this state in which the corporation, or any of the other corporate parties to the merger or consolidation, has immovable property.

Acts 1968, No. 105, §1. Amended by Acts 1982, No. 526, §2, eff. Aug. 11, 1982; Acts 1986, No. 648, §1; Acts 1988, No. 101, §1; Acts 1991, No. 333, §1; Acts 1999, No. 342, §5.



RS 12:312 - Withdrawal

§312. Withdrawal

A. A foreign corporation authorized to transact business in this state may withdraw from this state upon procuring from the Secretary of State a certificate of withdrawal. In order to procure such certificate, the corporation shall deliver to the Secretary of State an application for withdrawal, which shall set forth:

(1) The name of the corporation and the state or country under the laws of which it is incorporated.

(2) That the corporation is not transacting business in this state.

(3) That the corporation surrenders its authority to transact business in this state.

(4) That the corporation revokes the authority of its registered agent in this state to accept service of process, and consents that service of process in any action or proceeding based on any cause of action arising out of, resulting from or connected with any business transacted by it in this state during the time the corporation was authorized to transact business in this state, be made on the corporation by service thereof on the Secretary of State, or on a person in his office designated to receive service of process on corporations.

(5) An address to which the Secretary of State may mail a copy of any process which may be so served on the corporation.

(6) Such additional information as may be prescribed by the Secretary of State as necessary or appropriate to determination and assessment of any unpaid fees or taxes payable by the corporation as prescribed in this Chapter.

B. The application for withdrawal shall be made on a form prescribed and furnished by the secretary of state, and shall be executed by the corporation by any officer before a notary public, or, if the corporation is in the hands of a receiver or trustee, shall be executed on behalf of the corporation by such receiver or trustee and shall be acknowledged by him.

C.(1) Two copies of such application for withdrawal shall be delivered to the secretary of state. If the secretary of state finds that such application conforms to the provisions of this Chapter, he shall, when all fees, charges, taxes, unemployment compensation contributions, penalties, and interest have been paid as required by law and evidenced by certificates of the secretary of the Department of Revenue and the administrator of Louisiana Employment Security Law:

(a) Endorse on each application the word "Filed", and the month, day, and year of the filing thereof.

(b) File one application in his office.

(c) Issue a certificate of withdrawal to which he shall affix the other application.

(2) The certificate of withdrawal, together with an application for withdrawal affixed thereto by the secretary of state, shall be returned to the corporation or its representative. Upon the issuance of such certificate of withdrawal, the authority of the corporation to transact business in this state shall cease.

Acts 1968, No. 105, §1; Acts 1992, No. 447, §4; Acts 1997, No. 299, §1; Acts 1997, No. 1172, §1, eff. June 30, 1997; Acts 1999, No. 342, §5.



RS 12:312.1 - Termination of withdrawal proceedings

§312.1. Termination of withdrawal proceedings

At any time before the certificate of withdrawal is issued by the secretary of state pursuant to R.S. 12:312, withdrawal proceedings may be terminated by delivering to the secretary of state a request that withdrawal proceedings be terminated. The request shall be signed by any officer of the corporation. After all fees and charges have been paid as required by law, the secretary of state shall place the request to terminate withdrawal proceedings on file in his office and shall acknowledge receipt of the request by returning the application for withdrawal forms to the corporation or its representative. The secretary of the Department of Revenue and the administrator of Louisiana Employment Security Law shall be notified by the secretary of state of the termination of withdrawal proceedings.

Acts 1986, No. 647, §1; Acts 1992, No. 447, §4; Acts 1997, No. 299, §1; Acts 1997, No. 1172, §1, eff. June 30, 1997.



RS 12:313 - Revocation of certificate of authority

§313. Revocation of certificate of authority

A. The certificate of authority of a foreign corporation to transact business in this state may be revoked by the secretary of state when:

(1) The corporation has failed to file its annual report within the time required by this Chapter, or has failed to pay any fees, taxes or penalties prescribed by law when they have become due and payable; or

(2) The corporation has failed to maintain a registered agent or a registered office in this state, or to maintain records, as required by this Chapter; or

(3) The corporation has failed, after change of its registered office or registered agent (or of the name of a corporate or partnership agent) to file in the office of the secretary of state a statement of such change as required by this Chapter; or

(4) The corporation has failed to file in the office of the secretary of state any certificate of name change or merger or its articles of incorporation and any amendments thereto within thirty days when so requested by the secretary of state; or

(5) A misrepresentation has been made of any material matter in any application, report or other document filed by the corporation pursuant to this Chapter; or

(6) The corporation has exercised in this state authority not conferred upon it by the laws of this state, or has abused authority conferred upon it; or

(7) The corporation has done or omitted any act which amounts to a surrender of its right to do business; or

(8) The corporation has been dissolved.

B. No certificate of authority of a foreign corporation shall be revoked by the Secretary of State unless (1) he shall have given the corporation not less than sixty days' notice in writing of the grounds on which such proposed revocation is based, and (2) the corporation has failed, neglected or refused to correct the same within said sixty-day period.

C. Upon revocation, the authority of the corporation to transact business in this state shall cease, but the authority of its registered agent in this state to accept service of process shall continue.

D. The certificate of authority of a foreign corporation to transact business in this state may be suspended by the secretary of state when, according to the records of his office, such foreign corporation is not in compliance with Paragraphs (1), (2), (3), or (4) of Subsection A of this Section and the secretary of state is authorized to revoke the suspension where the failure to comply with said Paragraphs has been remedied by compliance.

Before the certificate of authority of a foreign corporation is suspended under the provisions of this Subsection, any corporation having failed to comply with such Paragraphs, according to the records of the office of the secretary of state, shall be notified in writing at its last known address of such noncompliance, and the notice shall afford any such corporation fifteen days from the receipt of the written notice to comply with Paragraphs (1), (2), (3), or (4) of Subsection A of this Section, or to show cause why the written notice should not have been given.

The secretary of state is authorized to hold hearings and take evidence where the corporation undertakes to show cause why its certificate of authority should not be suspended and to make an order suspending the certificate of authority in the light of such evidence where the order is justified according to same. The order shall be recorded in the archives of his office.

Where notice of noncompliance has been furnished as provided in this Subsection and no showing or reply has been made within the fifteen day period allowed, it shall be presumed that the corporation has failed to comply with Paragraphs (1), (2), (3), or (4) of Subsection A of this Section and the secretary of state may suspend the certificate of authority of any such corporation. In the event any such corporation thereafter complies with the requirements of said paragraphs, or shows that it was already in compliance with same, the secretary of state is authorized to revoke any suspension issued by him in respect to said corporation and to restore same to good standing and record same in the archives of his office.

Where any order of suspension is made under this Subsection, the secretary of state shall forward a certified copy of the order to the corporation's last known address by certified mail, return receipt requested. Similar notice shall be furnished in the event of revocation of such suspension.

R.S. 12:314 shall be applicable during any suspension made pursuant to this Subsection.

Acts 1968, No. 105, §1. Amended by Acts 1970, No. 50, §27, emerg. eff. June 18, 1970, at 5:05 P.M; Acts 1972, No. 601, §1; Acts 1981, No. 582, §2, eff. July 20, 1981; Acts 1982, No. 526, §2, eff. Aug. 11, 1982; Acts 1984, No. 717, §1, eff. July 12, 1984.



RS 12:314 - Transacting business without authority

§314. Transacting business without authority

A. No foreign corporation transacting business in this state shall be permitted to present any judicial demand before any court of this state unless it has been authorized to transact such business, if required by, and as provided in, this Chapter. The burden of proof shall rest upon the corporation to establish that it has been so authorized, and the only legal evidence thereof shall be the certificate of the secretary of state or a duly authenticated copy thereof.

B. The failure of a foreign corporation to obtain a certificate of authority to transact business in this state shall not impair the validity of any contract or act of such corporation, and shall not prevent such corporation from defending any action, suit or proceeding in any court of this state.

C. A foreign corporation which transacts business in this state without a certificate of authority shall be liable to this state, for the years or parts thereof during which it transacted business in this state without a certificate of authority, in an amount equal to all fees and taxes which would have been imposed by law upon such corporation, had it duly applied for and received a certificate of authority to transact business in this state as required by this Chapter, and had thereafter filed all reports required by this Chapter, plus all penalties imposed by this Chapter for failure to pay such fees and franchise taxes. The Attorney General shall bring proceedings to recover all amounts due this state under the provisions of this section.

Acts 1968, No. 105, §1. Amended by Acts 1976, No. 599, §1.



RS 12:314.1 - Authority to investigate; penalty

§314.1. Authority to investigate; penalty

A. The secretary of state may investigate any foreign corporation transacting business in this state which does not have a certificate of authority to transact business in this state.

B. The secretary of state may impose a penalty of not more than one thousand dollars per violation against such foreign corporations transacting business in this state without a valid certificate of authority.

C. The secretary of state shall adopt a schedule of penalties to be imposed under the provisions of this Section in accordance with the provisions of the Administrative Procedure Act.

D. If a penalty imposed under the provisions of this Section is not timely paid by a foreign corporation, the attorney general shall institute proceedings against the foreign corporation to collect such penalty.

Acts 1988, No. 513, §1.



RS 12:315 - Penalties

§315. Penalties

A. Any foreign corporation which fails or refuses to file its annual report for any year, or to maintain offices, records and registered agent, or to file any other documents, as required by this Chapter, or to pay any taxes prescribed by the laws of this state, shall be fined not less than twenty-five nor more than five hundred dollars, and, in addition, fifty dollars for each day it shall so fail, up to a maximum of one thousand dollars.

B. Each officer and director of a foreign corporation who fails or refuses to file its annual report for any year, or to maintain its offices, records and registered agent, or to file any other document in its behalf, as required by this Chapter, or to pay any taxes prescribed by the laws of this state, shall be fined not less than twenty-five nor more than five hundred dollars, or imprisoned for not less than three days nor more than four months in event of non-payment of the fine.

Acts 1968, No. 105, §1.



RS 12:316 - Fees

§316. Fees

A. A fee as provided in R.S. 49:222 shall be paid in advance to the secretary of state, for the use and benefit of the state, by every corporation:

(1) For filing and recording application for certificate of authority and certificate of existence, or a certificate of good standing.

(2) For filing and recording application for amended certificate of authority to change the name of the corporation.

(3) For filing and recording withdrawal proceedings.

(4) For filing and recording reinstatement proceedings.

(5) For filing and recording certificate of merger.

(6) For filing and recording termination of withdrawal proceedings.

B.(1) Additional copies, certified or otherwise, of documents or a certificate shall be furnished upon request for a fee as provided in R.S. 49:222, which shall be paid in advance.

(2) The secretary of state is authorized to charge a fee as provided in R.S. 49:222 for making, issuing, and sealing any other certificates required or permitted by this Chapter, for resignation of a registered agent or officer, appointment of a registered agent, change of a registered office, appointment of officers and directors, and for annual reports.

Acts 1968, No. 105, §1. Amended by Acts 1982, No. 526, §2, eff. Aug. 11, 1982; Acts 1983, No. 235, §1, eff. July 1, 1983; Acts 1983, 2nd Ex. Sess., No. 4, §1., eff. Jan. 1, 1984; Acts 1984, No. 741, §1, eff. July 13, 1984; Acts 1986, No. 649, §1; Acts 2008, No. 913, §2.



RS 12:317 - Appointment of receiver

§317. Appointment of receiver

The court may appoint a receiver to take charge of a foreign corporation's property in this state on any ground set forth in R.S. 12:151, or on application by a receiver or liquidator duly appointed to take charge of the corporation's property by a court of competent jurisdiction in the state or country under the laws of which the corporation is incorporated. The provisions of R.S. 12:151 and 152 shall, mutatis mutandis, govern proceedings brought under this section.

Acts 1968, No. 105, §1.



RS 12:318 - Pre-filing procedure

§318. Pre-filing procedure

Any document to be filed with the Secretary of State by a foreign corporation may be delivered to the Secretary of State in advance, for filing as of any specified date (and, if specified upon such delivery, as of any given time on such date) within thirty days after the date of delivery.

Acts 1968, No. 105, §1.



RS 12:319 - Definitions

§319. Definitions

Terms used in this Chapter shall, unless the context requires otherwise, have the same meaning as in Chapter 1 of this Title.

Acts 1968, No. 105, §1.



RS 12:320 - Application to authorized corporations

§320. Application to authorized corporations

Except as otherwise expressly provided in this Chapter, all of the provisions of this Chapter shall be applicable to every foreign corporation on or before January 1, 1969 authorized to transact business in this state; provided that this Chapter shall not affect or impair any right of any such foreign corporation which is guaranteed or protected by the Constitution of this state or of the United States; and provided further that this Chapter shall not be construed to impair or affect any act done, offense committed or right accruing, accrued or acquired, or liability, penalty, forfeiture or punishment incurred, prior to January 1, 1969, but the same may be enjoyed, asserted and enforced, prosecuted or inflicted as fully, and to the same extent, as if this Chapter had not been enacted.

Acts 1968, No. 105, §1.



RS 12:321 - Short title

§321. Short title

This Chapter shall be known, and reference may be made thereto, as the "Foreign Corporation Law".

Acts 1968, No. 105, §1.



RS 12:401 - SPECIAL CORPORATIONS

CHAPTER 4. SPECIAL CORPORATIONS

PART I. ELECTRIC COOPERATIVES

§401. Organization authorized

Cooperative, nonprofit membership corporations may be organized under this Part for the purpose of supplying electrical energy and promoting and extending the use thereof.

Renumbered from R.S.1950, §12:301 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:402 - Terms defined

§402. Terms defined

As used in this Part:

A. "Cooperative" means a corporation organized under this Part and a corporation which becomes subject to this Part in the manner hereinafter provided.

B. "Member" means each incorporator of a cooperative and each person admitted to and retaining membership therein, and shall include a husband and wife admitted to joint membership.

C. "Person" includes any natural person, firm, association, corporation, business trust, partnership, federal agency, state or political subdivision or agency thereof, or any body politic.

Renumbered from R.S.1950, §12:302 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:403 - Powers

§403. Powers

A cooperative may:

(1) Sue and be sued, in its corporate name;

(2) Have perpetual existence, unless otherwise provided for in the articles of incorporation of the cooperative;

(3) Adopt a corporate seal and alter the same at pleasure;

(4) Generate, manufacture, purchase, acquire, accumulate and transmit electric energy, and distribute, sell, supply, and dispose of electric energy to its members, to governmental agencies and political subdivisions, and to other persons not in excess of ten per centum of the number of its members; provided, however, that should a cooperative acquire any electric facilities dedicated or devoted to the public use, it may, for the purpose of continuing service and avoiding hardship and to an extent which together with all other persons served by the cooperative on a non-member basis shall not exceed forty per centum of the total number of persons served by the cooperative, continue to serve the persons served directly from such facilities at the time of such acquisition without requiring that such persons become members. But such non-members shall have the right to become members upon such terms as are provided in the by-laws;

(5) Make loans to persons to whom electric energy is or will be supplied by the cooperative for the purpose of, and otherwise to assist such persons in, wiring their premises and installing therein electric and plumbing fixtures, appliances, apparatus and equipment of any and all kinds and character, and in connection therewith; purchase, acquire, lease, sell, distribute, install and repair such electric and plumbing fixtures, appliances, apparatus and equipment, and to accept or otherwise acquire, and to sell, assign, transfer, endorse, pledge, hypothecate and otherwise dispose of notes, bonds and other evidences of indebtedness and any and all types of security therefor;

(6) Make loans to persons to whom electric energy is or will be supplied by the cooperative for the purpose of, and otherwise assist such persons in, constructing, maintaining and operating electric refrigeration plants;

(7) Become a member in one or more other cooperatives or corporations or own stock therein;

(8) Construct, purchase, take, receive, lease as lessee, or otherwise acquire, and own, hold, use, equip, maintain, and operate, and sell, assign, transfer, convey, exchange, lease as lessor, mortgage, pledge, or otherwise dispose of or encumber, electric transmission and distribution lines or systems, electric generating plants, electric refrigeration plants, lands, buildings, structures, dams, plants and equipment, and any and all kinds of classes of real or personal property whatsoever, which shall be deemed necessary, convenient or appropriate to accomplish the purpose for which the cooperative is organized;

(9) Purchase or otherwise acquire, and own, hold, use and exercise and to sell, assign, transfer, convey, mortgage, pledge, hypothecate, or otherwise dispose of or encumber, franchises, rights, privileges, licenses, rights of way and easements;

(10) Borrow money and otherwise contract indebtedness, and to issue notes, bonds, and other evidences of indebtedness therefor, and secure the payment thereof by mortgage, pledge, deed of trust, or any other encumbrance upon any or all of its then owned or after-acquired real or personal property, assets, franchises, revenues or income;

(11) Construct, maintain and operate electric transmission and distribution lines along, upon, under and across all public thoroughfares, including without limitation, all roads, highways, streets, alleys, bridges and causeways, and upon, under and across all publicly owned lands, subject, however, to the requirements in respect to the use of such thoroughfares and lands that are imposed by law; and, provided, that such construction and operation shall not interfere with the use and occupancy thereof by other public utilities;

(12) Exercise the power of eminent domain in the manner provided by the laws of this state for the exercise of that power by corporations constructing or operating electric transmission and distribution lines or systems;

(13) Conduct its business and exercise any or all of its powers within or without this state;

(14) Adopt, amend and repeal by-laws; and

(15) Do and perform any and all other acts and things, and to have and exercise any and all other powers which may be necessary, convenient or appropriate to accomplish the purpose for which the cooperative is organized.

Renumbered from R.S.1950, §12:303 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 2012, No. 328, §1.



RS 12:404 - Name

§404. Name

The name of each cooperative shall include the words "Electric" and "Cooperative," and the abbreviation "Inc.," provided, however, such limitation shall not apply if, in any affidavit made by the president or vice-president of the cooperative and filed with the Secretary of State, it shall appear that the cooperative desires to transact business in another state and is precluded therefrom by reason of its name; and provided, further, that any corporation which may be converted into a cooperative and become subject to this Part as provided in R.S. 12:417 may at its election retain the corporate name used by it prior to such conversion or such domestication. The name of a cooperative shall distinguish it from the name of any other corporation organized under the laws of, or authorized to transact business in, this state. The words "Electric" and "Cooperative" shall not both be used in the name of any corporation organized under the laws of, or authorized to transact business in, this state, except a cooperative or a corporation transacting business in this state pursuant to the provisions of this Part.

Renumbered from R.S.1950, §12:304 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:405 - Incorporators

§405. Incorporators

Five or more natural persons, or two or more cooperatives, may organize a cooperative in the manner hereinafter provided.

Renumbered from R.S.1950, §12:305 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:406 - Articles of incorporation

§406. Articles of incorporation

A. The articles of incorporation of a cooperative shall recite in the caption that they are executed pursuant to this Part. The articles shall be executed by authentic act, signed by each of the incorporators, and shall state:

(1) The name of the cooperative;

(2) The address of its principal office;

(3) The names and addresses of the incorporators;

(4) The names and addresses of the persons who shall constitute its first board of directors;

(5) Its duration; and

(6) Any provisions not inconsistent with this Part deemed necessary or advisable for the conduct of its business and affairs, including any provision authorized by R.S. 12:24(C)(4).

B. The articles of incorporation shall be submitted to the Secretary of State for filing as provided in this Part.

C. It shall not be necessary to set forth in the articles of incorporation of a cooperative the purpose for which it is organized or any of the corporate power vested in a cooperative under this Part.

Renumbered from R.S.1950, §12:306 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 1987, No. 261, §2, eff. July 3, 1987.



RS 12:407 - Bylaws

§407. Bylaws

A. The original bylaws of a cooperative shall be adopted by its board of directors. The first bylaws of a new cooperative resulting from a consolidation, or the surviving cooperative resulting from a merger, or the converted corporation resulting from a conversion, as provided in this Part, shall be adopted by the board of directors named in articles of conversion, merger, or consolidation, as the case may be.

B. Bylaws may be adopted, amended, or repealed by the members or the board of directors. However, only the members may amend the bylaws when the amendment concerns the dissolution of the cooperative or the sale, lease, or other disposition or encumbrance of all or any substantial portion of property belonging to the cooperative. The board of directors shall not adopt any bylaws in conflict with the provisions of R.S. 12:414, 418, or 421.

C. In the event voting by mail is authorized in the bylaws, the board of directors is authorized to prescribe conditions necessary for voting by mail, including the percentage of members required to constitute a quorum. However, only the members may prescribe conditions in the bylaws for voting by mail or the constituting of a quorum when the provisions of the bylaws relate to the dissolution of the cooperative or the sale, lease, merger, or other disposition or encumbrance of all or any substantial portion of property belonging to the cooperative.

D. The bylaws shall set forth the rights and duties of members and directors and may contain other provisions for the regulation and management of the affairs of the cooperative not inconsistent with this Part or with its articles of incorporation. Nothing herein or in this Part shall limit the rights of members provided for in R.S. 12:417 or any rights otherwise granted in the bylaws and articles of incorporation which may authorize voting by mail or proxy.

E. Nothing herein or in this Part shall limit the right of the board of directors of the cooperative, as provided in R.S. 12:421(2), without authorization by the members thereof, to authorize the execution and delivery of a mortgage or mortgages or a deed of trust or deeds of trust upon, or the pledging or encumbering of, any or all of the property, assets, rights, privileges, licenses, franchises, or permits of the cooperative, whether acquired, or to be acquired, and wherever situated, as well as the revenues and income therefrom, all upon such terms and conditions as the board of directors shall determine, to secure any indebtedness of the cooperative to the United States of America or any agency or instrumentality thereof, or to any bank, insurance company, or other lending institution, any provision of the articles of incorporation or bylaws of a cooperative to the contrary notwithstanding.

Renumbered from R.S.1950, §12:307 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969. Amended by Acts 1978, No. 108, §1, eff. June 22, 1978; Acts 2010, No. 202, §1, eff. Jan. 1, 2011; Acts 2012, No. 328, §1.



RS 12:408 - Members

§408. Members

A. No person who is not an incorporator shall become a member of a cooperative unless such person shall agree to use electric energy furnished by the cooperative when such electric energy is available through its facilities. The bylaws of a cooperative may provide that any person, including an incorporator, shall cease to be a member thereof if he fails or refuses to use electric energy made available by the cooperative or if electric energy has not been made available to such person by the cooperative within a specified time after such person has become a member thereof. Membership in the cooperative shall not be transferable, except as provided in the bylaws. The bylaws may prescribe additional qualifications and limitations in respect of membership.

B. An annual meeting of the members shall be held at such time as provided in the bylaws.

C. Special meetings of the members shall be called by the board of directors, by any three directors, by not less than ten per centum of the members, or by the president.

D. Meetings of members shall be held at such place as may be provided in the bylaws. In the absence of any such provision, all meetings shall be held in the city or town in which the principal office of the cooperative is located.

E. Except as hereinafter otherwise provided, written or printed notice stating the time and place of each meeting of members and, in the case of a special meeting, the purpose or purposes for which the meeting is called, shall be given to each member, either personally or by mail, not less than ten nor more than twenty-five days before the date of the meeting.

F. Unless otherwise required in the articles of incorporation or in the bylaws, five percent of all members, present in person, shall constitute a quorum for the transaction of business at all meetings of the members. For purposes of this Section, if voting by mail is authorized in the bylaws, members voting by mail shall be considered present in person. If less than a quorum is present at any meeting, a majority of those present in person may adjourn the meeting from time to time without further notice.

G. Each member shall be entitled to one vote on each matter submitted to a vote at a meeting. Voting shall be in person, but, if the bylaws so provide, may also be by proxy or by mail, or both. If the bylaws provide for voting by proxy or by mail, they shall also prescribe the conditions under which proxy or mail voting shall be exercised. In any event, only members may act as proxies and no member may act as proxy for more than three members at any meeting of the members.

Renumbered from R.S.1950, §12:308 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969. Amended by Acts 1978, No. 110, §1, eff. June 22, 1978.



RS 12:409 - Board of directors; elections

§409. Board of directors; elections

A.(1) The business and affairs of a cooperative shall be managed by a board of not less than five directors, each of whom shall be a member of the cooperative or of another cooperative which shall be a member thereof. The bylaws shall prescribe the number of directors, their qualifications, other than those provided for in this Part, and the manner of holding meetings of the board of directors and of the election of successors to directors who shall resign, die, or otherwise be incapable of acting. The bylaws may also provide for the removal of directors from office and for the election of their successors. The bylaws shall provide that a member of the cooperative may be nominated for election to the board of directors upon the petition of the members; however, the bylaws may not require the signatures of more than fifty members. Without approval of the members, directors shall not receive any salaries for their services as directors, and, except in emergencies, shall not be employed by the cooperative in any capacity involving compensation. The bylaws may, however, provide that a fixed fee and expenses of attendance, if any, may be allowed to each director for attendance at each meeting of the board of directors.

(2) The bylaws shall provide that the committee charged by a cooperative with nominating persons for election to the board of directors shall select its nominees a minimum of twenty days prior to the last day for the filing of any petition to nominate a member for election to the board of directors.

B.(1) The directors of a cooperative named in any articles of incorporation, consolidation, merger, or conversion, as the case may be, shall hold office until the next following annual meeting of the members or until their successors shall have been elected and qualified. At each annual meeting or, in case of failure to hold the annual meeting as specified in the bylaws, at a special meeting called for that purpose, the members shall elect directors to hold office until the next annual meeting of the members, except as hereinafter otherwise provided. Each director shall hold office for the term for which he is elected or until his successor has been elected and qualified.

(2) The date, time, and place of any meeting of the nominating committee for the board of directors of each electric cooperative engaged in the retail distribution of electricity shall be published in at least two issues of the official journal of each parish in which the cooperative is domiciled or provides service, not less than ten days prior to the meeting. In lieu of publication in official journals, such publication may be accomplished by the use of the monthly issue of the membership publication immediately preceding the meeting, mailed to all members of the cooperative.

C. The directors shall be divided into three classes at the next annual meeting, each class to be as nearly equal in number as possible, with the term of office of the directors of the first class to expire at the next succeeding annual meeting, the term of the second class to expire at the second succeeding annual meeting, and the term of the third class to expire at the third succeeding annual meeting. At each annual meeting after such classification, a number of directors equal to the number of the class whose term expired at the time for such meeting shall be elected to hold office until the third succeeding annual meeting.

The provisions of this Subsection shall not be construed to reduce the term of office of any director holding such office on the effective date of this Subsection.

D. A majority of the board of directors shall constitute a quorum.

E. If a husband and wife hold a joint membership in a cooperative, either one, but not both, may be elected a director.

F. The board of directors may exercise all of the powers of a cooperative except such as are conferred upon the members by this Part, or its articles of incorporation or bylaws.

G.(1) Every meeting of the board of directors of an electric cooperative shall be open to attendance by members of the cooperative to the extent that such members can be reasonably, physically accommodated in the place in which the board of directors is meeting, unless such meeting is closed pursuant to the exceptions enumerated hereafter.

(2) The board of directors may meet in executive session to consider the following:

(a) Discussion of the character, professional competence, or physical or mental health of a person.

(b) Strategy sessions or negotiations with respect to collective bargaining, prospective litigation, or litigation when an open meeting would have a detrimental effect on the bargaining or litigating position of the cooperative.

(c) Discussion regarding the report, development, or course of action regarding security personnel, plans, or devices.

(d) Proceedings regarding allegations of misconduct.

(e) Cases of extraordinary emergency.

(3)(a) Any cooperative not under the jurisdiction of the Public Service Commission, prior to any change in rates charged for electric energy, shall conduct a public hearing after giving sixty days prior written notice by mail to all cooperative members. The notice may be included in a billing notice but shall be a separate and prominent document. The notice shall contain a brief explanation of the reasons for the effect of the rate increase on consumers and inform the consumers of the availability of a complete, written explanation of the reasons for and the basis of the rate increase. Such written explanation shall be available for examination by any member or his representative at all cooperative offices during regular business hours at least sixty days prior to the hearing.

(b) At the hearing, the directors of the cooperative shall present evidence in support of the rate change and shall provide the members or their representatives an opportunity to produce evidence regarding the rate change. If the directors of the cooperative fail to implement the rate change within sixty days of the public hearing, they shall conduct another public hearing prior to implementing the rate change. The press shall be admitted to the hearing.

H. Each member of the board of directors of any cooperative primarily engaged in the distribution of electricity and which elects directors by district shall be elected from a single member district, one district for each member of the board of directors. A quorum from each district shall be sufficient to validate the election of a candidate from the district. Elections conducted by mail ballot shall be conducted under the supervision of a certified public accountant. All costs of the election shall be paid by the cooperative.

Renumbered from R.S. 1950, §12:309 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969. Amended by Acts 1978, No. 109, §1, eff. June 22, 1978; Acts 1983, No. 636, §1, eff. July 19, 1983; Acts 1984, No. 779, §1, eff. July 13, 1984; Acts 1985, No. 421, §1; Acts 1985, No. 478, §1; Acts 1985, No. 485, §1.



RS 12:410 - Districts

§410. Districts

Notwithstanding any other provision of this Part, or any other statute, the by-laws may provide for the division and redivision of the territory served or to be served by a cooperative into two or more districts. In such case the by-laws shall prescribe the manner in which the several districts shall function with respect to the nomination and election of directors and otherwise, and may provide for the election and powers of district delegates. No member at any district meeting and no district delegate at any meeting shall vote by proxy or by mail.

Renumbered from R.S.1950, §12:310 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:411 - Officers

§411. Officers

The officers of a cooperative shall consist of a president, vice-president, secretary and treasurer, who shall be elected annually by and from the board of directors. No person shall continue to hold any of the above offices after he has ceased to be a director. The offices of secretary and of treasurer may be held by the same person. The board of directors may also elect or appoint such other officers, agents, or employees as it shall deem necessary or advisable and shall prescribe the powers and duties thereof. Any officer may be removed from office and his successor elected in the manner prescribed in the by-laws.

Renumbered from R.S.1950, §12:311 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:412 - Amendment of articles of incorporation

§412. Amendment of articles of incorporation

A. A cooperative may amend its articles of incorporation by complying with the following requirements:

(1) The proposed amendment shall be approved first by the board of directors and shall be submitted then to a vote of the members at any annual or special meeting thereof, the notice of which shall set forth the proposed amendment. The proposed amendment, with such changes as the members shall choose to make therein, shall be deemed to be approved on the affirmative vote of not less than two thirds of those members voting thereon at such meeting; and

(2) Upon such approval by the members, articles of amendment shall be executed by authentic act on behalf of the cooperative by its president or vice-president and its corporate seal shall be affixed thereto and attested by its secretary. The articles of amendment shall recite in the caption that they are executed pursuant to this Part and shall state:

(a) The name of the cooperative;

(b) The address of its principal office;

(c) The date of the filing of its articles of incorporation in the office of the Secretary of State, and

(d) The amendment to its articles of incorporation.

(3) The president or vice-president executing such articles of amendment shall also make and annex thereto an affidavit stating that the provisions of this Section were duly complied with. Such articles of amendment and affidavit shall be submitted to the Secretary of State for filing as approved in this Part.

B. A cooperative may, without amending its articles of incorporation, upon authorization of its board of directors, change the location of its principal office by filing a certificate of change of principal office, executed and acknowledged by its president or vice-president under its seal attested by its secretary, in the office of the Secretary of State, and also in the office of the recorder of mortgages or the clerk of court in each parish in which its articles of incorporation or any prior certificate of change of principal office of such cooperative has been filed. Such cooperative shall also, within thirty (30) days after the filing of such certificate of change of principal office in the office of recorder of mortgages or clerk of court of any parish, file therein certified copies of its articles of incorporation and all amendments thereto, if the same are not already on file therein.

Renumbered from R.S.1950, §12:312 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:413 - Consolidation

§413. Consolidation

Any two or more cooperatives, each of which is hereinafter designated a "consolidating cooperative", may consolidate into a new cooperative, hereinafter designated the "new cooperative", by complying with the following requirements:

A. The proposition for the consolidation of the consolidating cooperatives into the new cooperative and proposed articles of consolidation to give effect thereto shall be first approved by the board of directors of each consolidating cooperative. The proposed articles of consolidation shall recite in the caption that they are executed pursuant to this Part and shall state:

(1) The name of each consolidating cooperative, the address of its principal office, and the date of the filing of its articles of incorporation in the office of the Secretary of State;

(2) The name of the new cooperative and the address of its principal office;

(3) The names and addresses of the persons who shall constitute the first board of directors of the new cooperative;

(4) The terms and conditions of the consolidation and the mode of carrying the same into effect, including the manner and basis of converting memberships in each consolidating cooperative into membership in the new cooperative and the issuance of certificates of membership in respect of such converted memberships; and

(5) Any provisions not inconsistent with this Part deemed necessary or advisable for the conduct of the business and affairs of the new cooperative.

B. The proposition for the consolidation of the consolidating cooperatives into the new cooperative and the proposed articles of consolidation approved by the board of directors of each consolidating cooperative then shall be submitted to a vote of the members thereof at any annual or special meeting thereof, the notice of which shall set forth full particulars concerning the proposed consolidation. The proposed consolidation and the proposed articles of consolidation shall be deemed to be approved upon the affirmative vote of not less than two-thirds of those members of each consolidating cooperative voting thereon at such meeting.

C. Upon such approval by the members of the respective consolidating cooperatives, articles of consolidation in the form approved shall be executed by authentic act on behalf of each consolidating cooperative by its president or vice-president and its seal shall be affixed thereto and attested by its secretary. The president or vice-president of each consolidating cooperative executing such articles of consolidation shall also make and annex thereto an affidavit stating that the provisions of this section were duly complied with by such cooperative. Such articles of consolidation and affidavits shall be submitted to the Secretary of State for filing as provided in this Part.

Renumbered from R.S.1950, §12:313 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:414 - Merger

§414. Merger

Any one or more cooperatives, each of which is hereinafter designated a "merging cooperative," may merge into another cooperative, hereinafter designated the "surviving cooperative," by complying with the following requirements:

A. The proposition for the merger of the merging cooperatives in the surviving cooperative and proposed articles of merger to give effect thereto shall be first approved by the board of directors of each merging cooperative and by the board of directors of the surviving cooperative. The proposed articles of merger shall recite in the caption that they are executed pursuant to this Part and shall state:

(1) The name of each merging cooperative, the address of its principal office, and the date of the filing of its articles of incorporation in the office of the Secretary of State;

(2) The name of the surviving cooperative and the address of its principal office;

(3) The names and addresses of the persons who shall constitute the first board of directors of the surviving cooperative;

(4) A statement that the merging cooperatives elect to be merged into the surviving cooperative;

(5) The terms and conditions of the merger and mode of carrying the same into effect, including the manner and basis of converting the memberships in the merging cooperative or cooperatives into memberships in the surviving cooperative and the issuance of certificates of membership in respect of such converted membership; and

(6) Any provisions not inconsistent with this Part deemed necessary or advisable for the conduct of the business and affairs of the surviving cooperative.

B. The proposition for the merger of the merging cooperatives into the surviving cooperative and the proposed articles of merger approved by the board of directors of the respective cooperatives, parties to the proposed merger, then shall be submitted to a vote of the members of each such cooperative at any annual or special meeting thereof, the notice of which shall set forth full particulars concerning the proposed merger. The proposed merger and the proposed articles of merger shall be deemed to be approved upon the affirmative vote of not less than two-thirds of those members of each cooperative voting thereon at such meeting.

C. Upon such approval by the members of the respective cooperatives, parties to the proposed merger, articles of merger in the form approved shall be executed by authentic act on behalf of each such cooperative by its president or vice-president and its seal shall be affixed thereto and attested by its secretary. The president or vice-president of each cooperative executing such articles of merger shall also make and annex thereto an affidavit stating that the provisions of this Section were duly complied with by such cooperative. Such articles of merger and affidavits shall be submitted to the Secretary of State for filing as provided in this Part.

Renumbered from R.S.1950, §12:314 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:415 - Effect of consolidation or merger

§415. Effect of consolidation or merger

The effect of consolidation or merger shall be:

A. The several cooperatives, parties to the consolidation or merger, shall be a single cooperative which, in the case of a consolidation, shall be the new cooperative provided for in articles of consolidation, and, in the case of a merger, shall be that cooperative designated in the articles of merger as the surviving cooperative, and the separate existence of all cooperatives, parties to the consolidation or merger, except the new or surviving cooperative, shall cease.

B. The new or surviving cooperatives shall have all the rights, privileges, immunities, and powers and shall be subject to all the duties and liabilities of a cooperative organized under the provisions of this Part, and shall possess all the rights, privileges, immunities, and franchises, as well of a public as of a private nature, and all property, real and personal, applications for membership, all debts due on whatever account, and all other choses in action, of each of the consolidating or merging cooperatives, and furthermore all and every interest of, or belonging or due to, each of the cooperatives so consolidated or merged, shall be taken and deemed to be transferred to and vested in such new or surviving cooperative without further act or deed; and the title to any real estate or any interest therein, under the laws of this state vested in any such cooperatives shall not revert or be in any way impaired by reason of such consolidation or merger.

C. The new or surviving cooperative shall thenceforth be responsible and liable for all of the liabilities and obligations of each of the cooperatives so consolidated or merged, and any claim existing, or action or proceeding pending, by or against any of such cooperatives may be prosecuted as if such consolidation or merger had not taken place, but such new or surviving cooperative may be substituted in its place.

D. Neither the rights of creditors nor any liens upon the property of any of such cooperatives shall be impaired by such consolidation or merger.

E. In the case of a consolidation, the articles of consolidation shall be deemed to be the articles of incorporation of the new cooperative; and in the case of merger, the articles of incorporation of the surviving cooperative shall be deemed to be amended to the extent, if any, that changes therein are provided for in the articles of merger.

Renumbered from R.S.1950, §12:315 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:416 - Conversion of existing corporations

§416. Conversion of existing corporations

Any corporation organized under the laws of this state for the purpose, among others, of supplying electric energy may be converted into a cooperative and become subject to this Part with the same effect as if originally organized under this Part by complying with the following requirements:

A. The proposition for the conversion of such corporation into a cooperative and proposed articles of conversion to give effect thereto shall be first approved by the board of directors of such corporation. The proposed articles of conversion shall recite in the caption that they are executed pursuant to this Part and shall state:

(1) The name of the corporation prior to its conversion into a cooperative;

(2) The address of the principal office of such corporation;

(3) The date of the filing of the articles of incorporation of such corporation in the office of the Secretary of State;

(4) The statute or statutes under which such corporation was organized;

(5) The name assumed by such corporation;

(6) A statement that such corporation elects to become a cooperative, subject to this Part;

(7) The names and addresses of the persons who shall constitute the first board of directors of the converted corporation upon filing of the articles of conversion;

(8) The manner and basis of converting memberships in or shares of stock of such corporation into memberships therein after completion of the conversion; and

(9) Any provisions not inconsistent with this Part deemed necessary or advisable for the conduct of the business and affairs of such corporation.

B. The proposition for the conversion of such corporation into a cooperative and the proposed articles of conversion approved by the board of directors of such corporation shall then be submitted to a vote of the members or stockholders, as the case may be, of such corporation at any duly held annual or special meeting thereof, the notice of which shall set forth full particulars concerning the proposed conversion. The proposition for the conversion of such corporation into a cooperative and the proposed articles of conversion, with such amendments thereto as the members or stockholders of such corporation shall choose to make, shall be deemed to be approved upon the affirmative vote of not less than two-thirds of those members of such corporation voting thereon at such meeting, or, if such corporation is a stock corporation, upon the affirmative vote of the holders of not less than two-thirds of the capital stock of such corporation represented at such meeting.

C. Upon such approval by the members or stockholders of such corporation, articles of conversion in the form approved by such members or stockholders shall be executed by authentic act on behalf of such corporation by its president or vice-president and its corporate seal shall be affixed thereto and attested by its secretary. The president or vice-president executing such articles of conversion on behalf of such corporation shall also make and annex thereto an affidavit stating that the provisions of this Section with respect to the approval of its trustees or directors and its members or stockholders of the proposition for the conversion of such corporation into a cooperative and such articles of conversion were duly complied with. Such articles of conversion and affidavit shall be submitted to the Secretary of State for filing as provided in this Part. The term "articles of incorporation" as used in this Part shall be deemed to include the articles of conversion of a converted corporation.

Renumbered from R.S.1950, §12:316 by Acts 1968, No. 105, §1, eff. Jan. 1, 1969.



RS 12:417 - Initiative by members

§417. Initiative by members

Notwithstanding any other provision of this Part, any proposition embodied in a petition signed by not less than ten per centum of the members of a cooperative, together with any document submitted with such petition to give effect to its proposition, shall be submitted to the members of a cooperative, either at a special meeting of the members held within forty-five days after the presentation of such petition, or, if the date of the next annual meeting of members falls within ninety days after such presentation or if the petitioner so requests, at such annual meeting. The approval of the board of directors shall not be required in respect of any proposition or document submitted to the members pursuant to this section and approved by them, but such proposition or document shall be subject to all other applicable provisions of this Part. Any affidavit or affidavits required to be filed with any such document pursuant to applicable provisions of this Part shall, in such cases, be modified to show compliance with the provisions of this section.

Renumbered from R.S.1950, §12:317 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:417.1 - Corporate records; disclosure; right of members to inspect

§417.1. Corporate records; disclosure; right of members to inspect

A cooperative shall maintain for inspection by any member of the cooperative or his attorney during regular office hours every contract or agreement of a value in an amount in excess of fifteen thousand dollars. Each person or legal entity which is a party to any such contract or agreement with a cooperative shall submit a sworn statement disclosing any business or personal relationship which exists with a director or officer of that cooperative. The sworn statement shall be attached to all such contracts or agreements.

Added by Acts 1983, No. 636, §1, eff. July 19, 1983.



RS 12:418 - Dissolution

§418. Dissolution

A. A cooperative which has not commenced business may dissolve voluntarily by delivering to the Secretary of State articles of dissolution, executed and acknowledged on behalf of the cooperative by a majority of the incorporators. The articles of dissolution shall be submitted to the Secretary of State for filing as provided in this Part. The articles of dissolution shall state:

(1) The name of the cooperative;

(2) The address of its principal office;

(3) The date of its incorporation;

(4) That the cooperative has not commenced business;

(5) That the amount, if any, actually paid in on account of membership fees, less any part thereof disbursed for necessary expenses, has been returned to those entitled thereto and that all servitudes have been released to the grantors;

(6) That no debt of the cooperative remains unpaid; and

(7) That a majority of the incorporators elect that the cooperative be dissolved.

B. A cooperative which has commenced business may dissolve voluntarily and liquidate its affairs in the following manner:

(1) The board of directors shall first recommend that the cooperative be dissolved voluntarily and thereafter the proposition that the cooperative be dissolved shall be submitted to the members of the cooperative at any annual or special meeting the notice of which shall set forth such proposition. The proposed voluntary dissolution shall be deemed to be approved upon the affirmative vote of not less than a majority of all of the members of the cooperative. Notwithstanding any other provision of law in this Part, voting by proxy and mail may be authorized in the cooperative's bylaws for purposes of this Section as provided for in R.S. 12:407 and 408. This provision shall not limit the rights of members provided for in R.S. 12:417 or any rights otherwise granted in the bylaws and articles of incorporation which may authorize voting by mail or proxy.

(2) Upon such approval, a certificate of election to dissolve, hereinafter designated as the "certificate" shall be executed by authentic act on behalf of the cooperative by its president or vice-president and its corporate seal shall be affixed thereto and attested by its secretary. The certificate shall state:

(a) The name of the cooperative;

(b) The address of its principal office;

(c) The names and addresses of its directors; and

(d) The total number of members of the cooperative and the number of members who voted for and against the voluntary dissolution of the cooperative. The president or vice-president executing the certificate shall also make and annex thereto an affidavit stating that the provisions of this Sub-section were duly complied with. Such certificate and affidavit shall be submitted to the Secretary of State for filing as provided in this Part;

(3) Upon the filing of the certificate and affidavit by the Secretary of State, the cooperative shall cease to carry on its business except in so far as may be necessary for winding up thereof, but its corporate existence shall continue until articles of dissolution have been filed by the Secretary of State;

(4) After the filing of the certificate and affidavit by the Secretary of State the board of directors shall immediately cause notice of the liquidation proceedings to be mailed to each known creditor and claimant and to be published once a week for two successive weeks in a newspaper of general circulation in the parish in which the principal office of the cooperative is located;

(5) The board of directors shall have full power to liquidate and settle the affairs of the cooperative and shall proceed to collect the debts owing to the cooperative, convey and dispose of its property and assets, pay, satisfy, and discharge its debts, obligations and liabilities, and do all other things required to liquidate its business and affairs, and after paying or adequately providing for the payment of all its debts, obligations and liabilities, shall distribute the remainder of its property and assets among its members, and among other persons who have been members at any time during the seven years next preceding the date of such filing of the certificate, in proportion to the aggregate patronage of each such member and other person during such seven year period or, if the cooperative shall not have been in existence for such period, during the period of its existence; and

(6) When all debts, liabilities and obligations of the cooperative have been paid and discharged or adequate provision shall have been made therefor, and all of the remaining property and assets of the cooperative shall have been distributed pursuant to the provisions of this Section, the board of directors shall authorize the execution of articles of dissolution which shall thereupon be executed and acknowledged on behalf of the cooperative by its president or vice-president, and its corporate seal shall be affixed thereto and attested by its secretary. Such articles of dissolution shall recite in the caption that they are executed pursuant to this Part and shall state:

(a) The name of the cooperative;

(b) The address of the principal office of the cooperative;

(c) That the cooperative has heretofore delivered to the Secretary of State a certificate of election to dissolve and the date on which the certificate was filed by the Secretary of State in the records of his office;

(d) That all debts, obligations and liabilities of the cooperative have been paid and discharged or that adequate provision has been made therefor;

(e) That all the remaining property and assets of the cooperative have been distributed among the members in accordance with the provisions of this section; and

(f) That there are no actions or suits pending against the cooperative. The president or vice-president executing the articles of dissolution shall also make and annex thereto an affidavit stating that the provisions of this Sub-section were duly complied with. Such articles of dissolution and affidavit accompanied by proof of publication required in this Sub-section, shall be submitted to the Secretary of State for filing as provided in this Part.

Renumbered from R.S.1950, §12:318 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 2010, No. 202, §1, eff. Jan. 1, 2011.



RS 12:419 - Filing of articles

§419. Filing of articles

A. Articles of incorporation, amendment, consolidation, merger, conversion, or dissolution, as the case may be, when executed by authentic act shall be presented to the secretary of state for filing in the records of his office. If the secretary of state shall find that the articles presented conform to the requirements of this Part, he shall, upon payment of a fee as provided in R.S. 49:222, file the articles so presented in the records of his office, and upon such filing, the incorporation, amendment, consolidation, merger, conversion, or dissolution provided for therein shall be in effect.

B. The cooperative or corporation shall deliver a certified copy thereof to the recorder of mortgages or clerk of court of the parish in which the principal office of each cooperative or corporation affected by such incorporation, amendment, consolidation, merger, conversion, or dissolution shall be located. The recorder of mortgages or clerk of court of any parish upon receipt of any such certified copy, shall file and index the same in the records of his office, but the failure of the secretary of state or of the recorder of mortgages or clerk of court of the parish to comply with the provisions of this Section shall not invalidate such articles. The provisions of this Section shall also apply to certificates of election to dissolve and affidavits of compliance executed pursuant to R.S. 12:418(B).

Acts 1989, No. 143, §1; Acts 2008, No. 913, §2.



RS 12:420 - Refunds to members

§420. Refunds to members

A. Revenues of a cooperative for any fiscal year shall first be used to:

(1) Defray expenses of the cooperative and of the operation and maintenance of its facilities during such fiscal year;

(2) Pay interest and principal obligations of the cooperative coming due in such fiscal year;

(3) Finance, or to provide a reserve for the financing of, the construction or acquisition by the cooperative of additional facilities to the extent determined by the board of directors;

(4) Provide a reasonable reserve for working capital;

(5) Provide a reserve for the payment of indebtedness of the cooperative maturing more than one (1) year after the date of the incurrence of such indebtedness in an amount not less than the total of the interest and payments in respect thereof required to be made during the next following fiscal year; and

(6) Provide a fund for education in cooperation and for the dissemination of information concerning the effective use of electric energy and other services made available by the cooperative.

B. Revenues for any fiscal year in excess of the amount necessary to provide for the items listed in Sub-section A shall, unless otherwise determined by a vote of the board of directors, be distributed by the cooperative to its members as patronage refunds prorated in accordance with the patronage of the cooperative by the respective members paid for during such fiscal year. Nothing herein contained shall be construed to prohibit the payment by a cooperative of all or any part of its indebtedness prior to the date when the same shall become due.

C.(1) An electric cooperative is hereby authorized to donate capital credits due and payable by the cooperative to its members or former members when unclaimed by its members or former members for a period of two years from the date due and payable. A cooperative is hereby authorized to donate utility deposits due and payable by it to its members or former members when unclaimed by its members or former members for a period of two years from the date due and payable.

(2) Prior to the donation of such unclaimed capital credits and unclaimed utility deposits, an electric cooperative shall file a report in accordance with R.S. 9:168.

(3) The cooperative shall transfer these unclaimed capital credit funds and unclaimed utility deposit funds to an educational fund which shall be used for scholarships to be awarded only to persons who were active members of the cooperative, or the children of such persons, for at least one year as of January 31, 1995. These scholarships shall be donated to a qualified applicant or applicants selected by the board of directors of the cooperative based on qualifications and criteria set by the board and shall be made available only to persons attending an institution of higher education in the state of Louisiana.

(4) If a member or former member, after the expiration of the two-year period, makes a valid claim to capital credits or utility deposits which would have been due to him from the cooperative then the cooperative shall deduct from the fund available for scholarships each year the amount claimed and pay that amount to the member or former member who made the claim.

(5) Any other provision of law or special act governing a specific electric cooperative shall supersede this Subsection if this Subsection is in conflict therewith.

Renumbered from R.S.1950, §12:320 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 1995, No. 498, §1.



RS 12:421 - Disposition of property

§421. Disposition of property

A cooperative may not sell, mortgage, lease or otherwise dispose of or encumber all or any substantial portion of its property unless such sale, mortgage, lease or other disposition or encumbrance is authorized at a duly held meeting of the members thereof by the affirmative vote of not less than a majority of all of the members of the cooperative. However, notwithstanding anything herein contained, or any other provisions of law,

(1) The board of directors may sell, lease or otherwise dispose of all or a substantial portion of such property to another cooperative authorized to transact business in the state pursuant to this Part upon the authorization of a majority of those members of the cooperative present at a duly held meeting of the members thereof and

(2) The board of directors of the cooperative, without authorization by the members thereof, shall have full power and authority to authorize the execution and delivery of a mortgage or mortgages or a deed of trust or deeds of trust upon, or the pledging or encumbering of, any or all of the property, assets, rights, privileges, licenses, franchises and permits of the cooperative, whether acquired, or to be acquired, and wherever situated, as well as the revenues and income therefrom, all upon such terms and conditions as the board of directors shall determine, to secure any indebtedness of the cooperative to the United States of America or any agency or instrumentality thereof, or to any bank, insurance company, or other lending institution, any provision of the articles of incorporation or bylaws of a cooperative to the contrary notwithstanding.

Renumbered from R.S.1950, §12:321 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969. Amended by Acts 1970, No. 14, §1.



RS 12:422 - Non-liability of members for debts of cooperative

§422. Non-liability of members for debts of cooperative

The private property of the members of a cooperative shall be exempt from execution for the debts of the cooperative and no member shall be liable or responsible for any debts of the cooperative.

Renumbered from R.S.1950, §12:322 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:423 - Recordation of mortgages and conveyances

§423. Recordation of mortgages and conveyances

Notwithstanding the provisions of any other Part, upon the recordation as a mortgage on real property of any mortgage, deed of trust, or other instrument executed by a cooperative or foreign corporation authorized to transact business in this state pursuant to this Part, which, by its terms creates a lien upon both real and personal property then owned or after-acquired, the lien thereof shall attach to all property of such cooperative then owned, described in such mortgage, deed of trust or other instrument and to all after-acquired property described therein immediately upon the acquisition thereof by such cooperative and the lien so created shall be superior to all claims of creditors of such cooperative and purchasers of such property and to all other liens affecting such property, except liens of prior record.

Renumbered from R.S.1950, §12:323 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:424 - Waiver of notice

§424. Waiver of notice

Whenever any notice is required to be given under the provisions of this Part or under the provisions of the articles of incorporation or by-laws of a cooperative, waiver thereof in writing, signed by the person or persons entitled to such notice, whether before or after the time fixed for the giving of such notice, shall be deemed equivalent to such notice. If a person or persons entitled to notice of a meeting attends such meeting, such attendance shall constitute a waiver of notice of the meeting, except in case the attendance is for the express purpose of objecting to the transaction of any business because the meeting has not been lawfully called or convened.

Renumbered from R.S.1950, §12:324 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:425 - Taxation

§425. Taxation

Each cooperative shall pay annually, on or before the first day of July, to the department of revenue, a fee of ten dollars for each one hundred persons or fraction thereof to whom electricity is supplied within the state by it, but shall be exempt from all other excise and income taxes whatsoever.

Renumbered from R.S.1950, §12:325 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:426 - Jurisdiction of the Public Service Commission

§426. Jurisdiction of the Public Service Commission

A. Cooperatives transacting business in this state pursuant to this Part shall not be subject to the jurisdiction and control of the Public Service Commission except as provided in R.S. 45:1163 and Subsections B and C of this Section.

B.(1) Upon petition of not less than ten percent of the members of an electric cooperative, the board of directors of the electric cooperative shall order a referendum election to be held to determine whether the electric cooperative shall be subject to the jurisdiction of the Public Service Commission. A petition shall be completed within sixty days of commencement.

(2)(a) Any member of an electric cooperative desiring a referendum election shall sign a petition addressed to the board of directors of the electric cooperative, in substantially the following form:

PETITION

TO:

The undersigned members respectfully request that you call an election to submit to the members the following proposition:

Shall the Public Service Commission have jurisdiction over this electric cooperative?

Signature

Address

Date

(b) Where signatures are made on more than one sheet, each sheet of the petition shall reproduce above the signatures the same matter as is on the first sheet. Each petitioner shall sign his name in his own handwriting and shall write his address and the date on which he signed. If a petitioner cannot sign his name he may have his name and address and the date written by another and shall affix his original "X" mark in the presence of two competent witnesses, who shall sign their names as witnesses to the mark.

(3) The petition shall be filed with the board of directors of the electric cooperative and the board shall order an election not less than sixty days nor more than ninety days from the date on which the petition was filed with the board.

(4)(a) On the date set by the board of directors for the election, the board shall mail postage prepaid and properly addressed to each member of the electric cooperative a ballot containing the following proposition:

Shall the Public Service Commission have jurisdiction over this electric cooperative:

YES_______________

NO _______________

(b) The ballot shall also contain a self-addressed envelope for the purpose of returning the ballot to an independent certified public accountant retained by the electric cooperative from a list obtained from the Society of Louisiana Certified Public Accountants to receive the ballots and certify the results of the election. The ballot shall also contain the date by which it must be received by the accountant for consideration in the election. The date by which the ballot must be received by the accountant shall be not more than thirty days after the date that it was mailed to the members by the board of directors. The board of directors shall not require that the ballots be returned by a date earlier than the thirtieth day after the ballots were mailed to the members. The election procedure shall require a signature form for verification, but shall not allow the signature to be traced to the vote of a particular member.

(5) The issue in the election shall be decided by a majority of the members voting whose ballots are received by the accountant. Twenty percent of the membership shall constitute a quorum for the election. The accountant shall notify the board of directors and the Public Service Commission of the results of the election.

C. When a majority of the members voting vote to place the cooperative under the jurisdiction of the Public Service Commission, the commission shall determine an effective date of the transfer which shall be within ninety days from the election. On and after the effective date of the transfer, the cooperative shall be subject to regulation by the Public Service Commission. In fixing and regulating the rates to be charged by an electric cooperative, the commission shall set rates sufficient to meet the covenants of the cooperative's mortgage and loan agreements. Such rates shall not be fixed or regulated on a rate of return basis.

D.(1) Except as provided in this Subsection, funds of an electric cooperative shall not be used for the purpose of supporting or opposing the issue presented in the election nor shall funds contributed to the electric cooperative or to a member of the board of directors of the electric cooperative be used for the purpose of supporting or opposing the issue presented in the election if the funds are contributed by an individual or firm which has conducted business with the cooperative, other than as a customer of electric service, within two years prior to the date on which the ballots are mailed by the board. No firm or individual which has contributed to a cooperative or member of the board of directors regarding an issue presented in the election shall do business with any electric cooperative in this state for a period of two years from the counting of the votes. Any contract in violation of this Subsection shall be unenforceable.

(2) During the election period, the cooperative may mail a written explanation to each member relating the merits and demerits of a change in regulation. If the cooperative sends such an explanation, it shall pay an equal sum of money for a similar mailing by the petitioners. The content of the cooperative's mailing shall be determined by the board of directors. The content of the petitioning members' mailing shall be determined by a ten-person committee of petitioners selected in the petition or, if not named in the petition, selected at random, from volunteer petitioners, by the certified public accountant selected to administer the election. Membership lists shall be provided the petitioners.

E. After the cooperative has been under the jurisdiction of the Public Service Commission for at least two years, the members may elect to remove the cooperative from the jurisdiction of the commission in the same manner as when electing to be placed under the jurisdiction of the committee.

F. A single electric cooperative shall not conduct more than one election held pursuant to this Subsection within a two year period. No election shall be held prior to the effective date of this Section.

Renumbered from R.S.1950, §12:326 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969. Amended by Acts 1970, No. 34, §3; Acts 1983, No. 636, §2, eff. Jan. 1, 1984; Acts 1984, 1st Ex. Sess., No. 2, §1, eff. March 27, 1984.



RS 12:427 - Securities law exemption

§427. Securities law exemption

The provisions of Part X of Chapter 2 of Title 51 shall not apply to any note, bond or other evidence of indebtedness issued by any cooperative pursuant to this Part to the United States of America or any agency or instrumentality thereof, or to any bank, insurance company, or other lending institution, or to any mortgage or deed of trust executed to secure the same. The provisions of said Part shall not apply to the issuance of membership certificates by any cooperative.

Renumbered from R.S.1950, §12:327 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969. Amended by Acts 1970, No. 14, §2.



RS 12:428 - Acquisition of servitudes

§428. Acquisition of servitudes

A cooperative shall acquire a servitude on an immovable, unless such immovable is owned by the federal or state government or any agency or subdivision thereof, for the operation and maintenance of its electric transmission and distribution lines, along, upon, under or across any such immovable by virtue of the uninterrupted maintenance of such lines without the written or other consent of the owner thereof, along, upon, under or across the immovable for a period of one year; provided such servitude and operation does not interfere with the use of said property by other public utilities; provided further that in all cases where the written consent of the owner for the establishment of a servitude has been obtained and a line has been constructed along, upon, under or across the property under said consent it is not necessary that the written consent be recorded in the conveyance or other records of the parish where the property is located in order to make the servitude effective as to third parties.

Renumbered from R.S.1950, §12:328 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:429 - Construction

§429. Construction

This Part shall be construed liberally. The enumeration of any object, purpose, power, manner, method, or thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods or things.

Renumbered from R.S.1950, §12:329 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:430 - Short title

§430. Short title

This Part of this Chapter shall be known and may be referred to by the short title: "Electric Cooperative Law."

Renumbered from R.S.1950, §12:330 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:431 - Repealed by Acts 2014, No. 132, §1, eff. May 22, 2014.

PART I-A. PARTICULAR ELECTRIC COOPERATIVES

§431. Repealed by Acts 2014, No. 132, §1, eff. May 22, 2014.



RS 12:431.1 - Repealed by Acts 2014, No. 132, §1, eff. May 22, 2014.

§431.1. Repealed by Acts 2014, No. 132, §1, eff. May 22, 2014.



RS 12:441 - Sea Food Marketing Associations authorized

PART II. SEA FOOD MARKETING ASSOCIATIONS

§441. Sea Food Marketing Associations authorized

Cooperative Sea Food Marketing Associations may be organized under this Part. These associations shall be deemed nonprofit, inasmuch as they are not organized to make profits for themselves, as such, or for their members, as such, but only for their members as producers.

Renumbered from R.S.1950, §12:351 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:442 - Purpose of legislation

§442. Purpose of legislation

It is hereby declared that this Part was enacted in order to promote, foster and encourage the intelligent and orderly marketing of sea food products, skins and furs through cooperation, eliminate speculation, unnecessary middlemen and waste, make the distribution of sea food products, skins and furs as direct as can be efficiently done between producer and consumer, and to stabilize the marketing of such products, and skins and furs.

Renumbered from R.S.1950, §12:352 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:443 - Terms defined

§443. Terms defined

As used in this Part:

(1) "Association" means an association organized under this Part.

(2) "Member" means an actual member of an association without capital stock and the holder of common stock in an association organized with capital stock.

(3) "Person" includes individuals, firms, partnerships, corporations, and associations.

(4) "Sea food products" include shrimp, clams, fish, crabs, lobsters, and all other sea foods, as well as all by-products of sea foods.

(5) "Skins and furs" include all the skins and furs of all quadrupeds valuable for their skins or furs, including but not limited to alligators, minks, otter, muskrats, beaver, raccoons, opossums, weasels, spotted skunks, or "civet cats".

Renumbered from R.S.1950, §12:353 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 1999, No. 341, §1.



RS 12:444 - Persons who may organize

§444. Persons who may organize

Ten or more persons, a majority of whom are residents of this state, engaged in the catching, gathering, or the production of seafood products and skins and furs, may form an association, with or without capital stock, under the provisions of this Part.

Renumbered from R.S.1950, §12:354 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 1999, No. 341, §1.



RS 12:445 - Activities in which association may engage

§445. Activities in which association may engage

An association may be organized to engage in any activity in connection with the marketing or selling of seafood products and skins and furs of its members, or with the catching, gathering, preserving, drying, processing, manufacturing, canning, packing, grading, storing, handling, shipping, or utilizing thereof, or the manufacturing or marketing of byproducts thereof; or in connection with the manufacturing, selling, or supply to its members of machinery, equipment, or supplies; or more than one of the activities specified herein; or in the financing of the above enumerated activities.

Renumbered from R.S.1950, §12:355 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 1999, No. 341, §1.



RS 12:446 - Powers of association

§446. Powers of association

Each association shall have the following powers:

(1) To engage in any activity in connection with the marketing or selling of the sea food products and skins and furs belonging to its members, or with the catching, gathering, preserving, drying, processing, manufacturing, canning, packing, grading, storing, handling or utilization of any sea food products or skins or furs produced or delivered to it by its members; or the manufacturing or marketing of the by-products thereof; or in connection with the purchase, hiring, or use, by its members of supplies, machinery or equipment, or in the financing of any such activities; or in any one or more of the activities specified in this section. No associations shall handle the sea food products or skins or furs belonging to any non-member, except as may be necessary and incidental to the handling of the products of the members; and in any case, the value of the products of non-members so handled, shall not exceed the value of the products handled by the association for its members.

(2) To borrow money and to make advances to members.

(3) To act as agent or representative of any member or members in any of the above mentioned activities.

(4) To purchase or otherwise acquire and to hold, own, and exercise all rights of ownership in, and to sell, transfer or pledge or guarantee the payment of dividends or interest on, or the retirement or redemption of shares of the capital stock or bonds of any corporation or association engaged in any related activity or in the warehousing or handling or marketing of any of the products handled by the association.

(5) To establish reserves and to invest the funds in bonds or such other property as may be provided in the bylaws.

(6) To buy, hold and exercise all privileges of ownership, over such movable or immovable property as may be necessary or convenient for the conducting and operating of any of the business of the association or incidental thereto.

(7) To do everything necessary, suitable, or proper for the accomplishment of any of the purposes or the attainment of any one or more of the objects herein enumerated; or conducive to or expedient for the interest or benefit of the association; and to contract accordingly; and, in addition, to exercise and possess all powers, rights and privileges necessary or incidental to the purposes for which the association is organized, or to the activities in which it is engaged; and to do any such thing, anywhere.

(8) To sue and be sued, prosecute and be prosecuted to judgment, in any suit before any court.

Renumbered from R.S.1950, §12:356 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:447 - Members

§447. Members

A. Under the terms and conditions prescribed by its bylaws, an association may admit as members, or issue common stock or certificates of membership to such persons as are engaged in the business of catching, gathering, preserving, drying, processing, manufacturing, canning, packing, grading, storing, shipping, or utilization of seafood products, skins and furs, or the byproducts thereof, to be handled by or through the association. Certificates of membership issued by a nonstock association shall not be transferrable, and no person shall acquire common stock by operation of law or otherwise, except as provided herein.

B. If a member of a non-stock association is other than a natural person, such member may be represented by any individual, associate, officer, manager or member thereof, duly authorized in writing.

C. An association organized hereunder may become a member or stockholder of any other association organized hereunder.

Renumbered from R.S.1950, §12:357 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 1999, No. 341, §1.



RS 12:448 - Articles of association

§448. Articles of association

A. Each association formed under this Part shall prepare and file articles of association, setting forth:

(1) The name of the association, and the location and post-office address of its registered office, and the name and post-office addresses of its registered agents.

(2) The purposes for which it is formed.

(3) The term for which it is to exist, not exceeding fifty years.

(4) The number of directors thereof, which must not be less than five but may be any number in excess thereof, and the term of office of such directors.

(5) If organized without capital stock, whether the property rights and interest of members shall be equal or unequal; the articles shall set forth the general rule or rules applicable to all members by which property rights and interests, respectively, of each member may and shall be determined and fixed; and provision to be made for the admission of new members, who shall be entitled to share in the property of the association with the old members, in accordance with such general rule or rules.

(6) If organized with capital stock, the amount of such stock and the number of shares into which it is divided and the par value thereof. The capital stock may be divided into preferred and common stock. If so divided, the articles of association must contain a statement of the number of shares of stock to which preference is granted and the number of shares of stock to which no preference is granted, and the nature and definite extent of the preference and privileges granted.

B. The articles must be subscribed by the incorporators and acknowledged by one of them before an officer authorized by the law of this state to take and certify acknowledgments. The articles shall be filed for record in the office of the secretary of state, and thereafter shall be filed and recorded in the clerk of court's office in the parish where the registered office of the association is located. Corporate existence shall begin as soon as the articles shall have been filed and recorded as hereinabove provided.

Acts 1989, No. 103, §1.



RS 12:449 - Amendments to articles of association

§449. Amendments to articles of association

The articles of incorporation may be altered or amended at any regular meeting, or at any special meeting called for that purpose. Any amendment must first be approved by two-thirds of the directors and must be then adopted by a vote of a majority of all members of the association. Amendments to the articles of incorporation, when so adopted, shall be filed in the same manner as required for the articles, in R.S. 12:448. Amendments shall be effective when filed in accordance with R.S. 12:448.

Renumbered from R.S.1950, §12:359 by Acts 1968, No. 105, §1, eff. Jan. 1, 1969.



RS 12:450 - Bylaws

§450. Bylaws

Each association incorporated under this Part, within thirty days after its incorporation, shall adopt for its government and management, a code of bylaws, not inconsistent with the powers granted by this Part. A majority vote of the members, or their written consent, shall be necessary to adopt such bylaws. Each association under its bylaws may also provide for:

(1) The time, place and manner of calling and conducting its meetings.

(2) The number of stockholders or members to constitute a quorum.

(3) The right of members to vote by proxy or by mail, or both, and the conditions, manner, form, and effect of such votes.

(4) The number of directors to constitute a quorum.

(5) The qualifications, and duties and term of office of directors and officers; the time of their election and the mode and manner of giving notice thereof.

(6) Penalties for violations of the bylaws.

(7) The amount of entrance, organization and membership fees, if any; the manner and method of collecting the same, and the purposes for which they may be used.

(8) The amount which each member shall be required to pay annually, or from time to time, if at all, to carry on the business of the association; the charge, if any, to be paid by each member for service rendered by the association to him; and the marketing contract between the association and its members, which every member or stockholder shall be required to sign.

(9) The qualifications of members of the association and the conditions precedent to membership or ownership of common stock; the method, time and manner of permitting members to withdraw, or the holders of common stock, to transfer their stock; the manner of assignment and transfer of the interest of members, and of the shares of common stock; the conditions upon which, and the time when, membership of any member shall cease; the automatic suspension of the rights of a member when he ceases to be eligible to membership in the association; and the mode, manner and effect of the expulsion of a member; the manner of determining the value of a member's interest and provision for its purchase by the association upon the death or withdrawal of a member or stockholder or upon the expulsion of a member or the forfeiture of his membership, or, at the option of the association, by conclusive appraisal by the board of directors. In case of the withdrawal or expulsion of a member, the board of directors shall appraise equitably and conclusively his property interest in the association and shall fix the amount thereof in money, which shall be paid to him at such time as may be fixed by the board of directors, but not beyond the termination of the current marketing agreement.

Renumbered from R.S.1950, §12:360 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:451 - General and special meetings; how called

§451. General and special meetings; how called

In its bylaws each association shall provide for one or more regular meetings annually. The board of directors shall have the right to call a special meeting at any time, and ten per cent of the members, by petition setting forth the specific business to be brought before the association, may demand a special meeting at any time. Such meeting thereupon shall be called by the directors. Notice of each meeting, together with a statement of the purpose thereof, shall be mailed to each member at least five days prior to the meeting; provided, however, that the bylaws may require, instead, that such notice may be given by publication in a newspaper of general circulation, published at the location of the registered office of the association.

Renumbered from R.S.1950, §12:361 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:452 - Board of directors

§452. Board of directors

A. The affairs of the association shall be managed by a board of not less than five directors, elected by the members from their own members. The board shall have all rights and powers of the board of a business corporation organized under Chapter 1, and such other powers as may be necessary to the proper execution of this Part.

B. The bylaws may provide that the territory in which the association has members shall be divided into districts and that the directors shall be elected according to such districts. In such cases, the bylaws shall specify the number of directors to be elected by each district, the manner and method of re-appointing the directors and redistricting the territory covered by the association. The bylaws may provide that primary elections shall be held in each district to elect the directors apportioned to such districts and that the results of all such primary elections shall be ratified by the next regular meeting of the association or that they may be considered final as to the association. Such directors shall represent primarily the interests of the general public in such association. Directors so appointed need not be members, but shall have the same powers and rights as the other directors. Such directors shall not number more than one-fifth of the entire number of directors.

C. The directors may provide a fair remuneration for the time actually spent by its officers, directors and employees in its service. No director, during the term of his office, shall be a party to a contract for profit with the association differing in any way from the business relations accorded regular members.

D. The bylaws may provide for an executive committee and may allot to such committee all the functions and powers of the board of directors, subject to the general direction and control of the board. When a vacancy on the board of directors occurs, other than by expiration of term, the remaining members of the board, by a majority vote, shall fill the vacancy, unless the bylaws provide for an election of directors by districts. In such case, the board of directors shall immediately call special election, to be participated in by the members in that district, to fill the vacancy.

Renumbered from R.S.1950, §12:362 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:453 - Election of officers

§453. Election of officers

The directors shall elect a president, one or more vice-presidents, and a secretary and a treasurer. These officers need not be directors, or members of the association. The directors may combine the two latter officers and designate the combined office as that of secretary-treasurer. The treasurer may be a bank or any depository, and as such shall not be considered as an officer but as an agent of the board of directors. In such case, the secretary shall perform the usual accounting duties of the treasurer, excepting that the funds shall be deposited only as authorized by the board of directors.

Renumbered from R.S.1950, §12:363 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:454 - Certificates of membership and shares of stock

§454. Certificates of membership and shares of stock

A. When a member of an association established without capital stock, has paid his membership fee in full, he shall receive a certificate of membership.

B. No association shall issue a certificate of stock to a member until it has been fully paid for. The promissory note of the members may be accepted by the association as full or partial payment. The association shall hold the stock as security for the payment of the note, but such retention as security shall not affect the member's right to vote or hold office.

C. Except for debts lawfully contracted between him and the association, no member shall be liable for the debts of the association A member shall be liable for the sum remaining unpaid on his membership fee or on his subscription to the capital stock, including any unpaid balance on any promissory note given in payment thereof.

D. No stockholder of an association shall own more than one-tenth of the common stock of the association. An association, in its bylaws, may limit the amount of common stock which one member may own to any amount less than one-tenth of the common stock.

E. No member or stockholder shall be entitled to more than one vote. Any association organized with stock, may issue preferred stock, with or without right to vote. Such stock may be redeemable or subject to retirement by the association, on such terms and conditions as may be provided for by the articles of association. These conditions shall be printed on the stock certificates.

F. The bylaws shall prohibit the transfer of the common stock of the association to persons not engaged in the production of the sea food products handled by the association, and such restrictions shall be printed upon every certificate of stock.

G. The association, at any time except when the debts of the association exceed fifty per cent of the assets thereof, may buy or purchase its common stock, at the book value thereof as conclusively determined by the board of directors, and pay for it in cash within thirty days thereafter.

Renumbered from R.S.1950, §12:364 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:455 - Removal of officer or director

§455. Removal of officer or director

A. Any member may bring charges against an officer or director by filing them in writing with the secretary of the association, together with a petition signed by ten per cent of the members, requesting the removal of the officer or director in question. The question of such removal shall be voted upon at the next regular or special meeting of the association and, by vote of the majority of the members, the association may remove the officer or director and fill the vacancy. The officer or director against whom such charges have been brought shall be informed in writing of the charges a reasonable time previous to the meeting, and shall have an opportunity at the meeting to be heard in person or by counsel and to present witnesses. The person or persons so bringing charges against him shall have the same opportunity. But such officer or director may be suspended by a vote of two-thirds of the directors, pending the hearing of such charges.

B. If the bylaws provide for the election of directors by districts, with primary elections in each district, then the petition for removal of an officer or director must be signed by twenty per cent of the members residing in the district from which he was elected. The board of directors must call a special meeting of the members residing in that district to consider the removal of the officer or director. By a vote of the majority of the members of that district, the officer or director in question shall be removed from office.

Renumbered from R.S.1950, §12:365 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:456 - Referendum

§456. Referendum

Upon demand of one-third of the entire board of directors, any matter approved or passed by the board shall be referred to the entire membership for decision at the next regular or special meeting; provided, however, that a special meeting may be called for the purpose.

Renumbered from R.S.1950, §12:366 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:457 - Marketing contract

§457. Marketing contract

A. The association and its members may make and execute marketing contracts, requiring the members to sell, for any period of time, not in excess of ten years, all or any specified part of their sea foods or sea food products or commodities, exclusively to or through the association, or any facilities to be created by the association. If they contract a sale to the association, title to the products passes absolutely and unreservedly, except for recorded liens, to the association upon delivery, or when put in merchantable condition, or at any other specified time, if expressly and definitely agreed in the contract.

B. The contract may provide that the association may sell or resell the products delivered by its members, with or without taking title thereto, and pay over to its members the re-sale price, after deducting all necessary selling, overhead and other expenses, as defined in said contracts, including interest on preferred stock, not exceeding eight per cent per annum, reserves for the retiring of stock, if any, other proper reserves, and interest not exceeding eight per cent per annum upon common stock.

Renumbered from R.S.1950, §12:367 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:458 - Breach of contract or of bylaws

§458. Breach of contract or of bylaws

A. The bylaws or the marketing contract of any association existing hereunder may fix, as liquidated damages, specific sums to be paid by the member to the association upon the breach or threatened breach by him of any provision of the bylaws or of the marketing contract regarding the sale or delivery or withholding of products, and may further provide that the members will pay all costs, premiums for bonds, expenses and fees in case any action is brought upon the contract by the association. These provisions shall be valid and enforceable in the courts of this state, and such clauses providing for liquidated damages shall be enforceable as such, and shall not be regarded as penalties.

B. In the event of any breach or threatened breach of such bylaws or marketing contract by a member or other person, the association shall be entitled to an injunction to prevent the breach or further breach of the bylaws or contract, and to specific performance relative thereto. Pending the adjudication of such an action and upon the filing a verified complaint showing the breach or threatened breach, together with a bond in the sum of one hundred dollars, the association shall be entitled to an injunction against the member or other person, provided, however, that the court in its discretion, may increase such bond to five hundred dollars, after a hearing, on five days notice to the parties.

Renumbered from R.S.1950, §12:368 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:459 - Acquisitions of business, etc., and payment therefor

§459. Acquisitions of business, etc., and payment therefor

Whenever an association organized or existing under this Part, with preferred capital stock, shall purchase the stock or any other property, or any interest in any property of any person, it may discharge the obligations so incurred, wholly or in part, by exchanging for the acquired interest, shares of its preferred capital stock to an amount which, at par value, would equal a fair market value of the stock or interest so purchased, as determined by the board of directors. In that case the transfer to the association of the stock or interest purchased shall be equivalent to payment in cash for the shares of stock issued.

Renumbered from R.S.1950, §12:369 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:460 - Conflicting laws not to apply

§460. Conflicting laws not to apply

A. Any provisions of law which are in conflict with this Part, shall be construed as not applying to associations.

B. Any exemptions referring to taxes or otherwise, applying to sea food products in the possession or under control of the individual catcher, gatherer or producer, shall apply similarly to such products delivered by its members, in the possession or under control of the association; provided that nothing herein contained shall in any way affect the severance taxes imposed by law upon sea food products.

Renumbered from R.S.1950, §12:370 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:461 - Limitation of use of term "co-operative"

§461. Limitation of use of term "co-operative"

No person hereafter organized or doing business in this state, shall be entitled to use the word "Co-operative" as part of its corporate or other business name or title for producers' co-operative marketing activities, unless it has complied with the provisions of this Part.

Renumbered from R.S.1950, §12:371 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:462 - Interest in other corporations or associations

§462. Interest in other corporations or associations

An association may organize, form, operate, own, control, have an interest in, own stock of, or be a member of any corporation or association, with or without capital stock, engaged in preserving, drying, processing, canning, packing, storing, handling, shipping, utilizing, manufacturing, marketing or selling the products handled by the association, or the by-products thereof. If such corporations are warehousing corporations, they may issue legal warehouse receipts to the association, against the commodities delivered by it, or to any other person, and such legal warehouse receipts shall be considered as adequate collateral to the extent of the usual and current value of the commodity represented thereby. If such warehouse is licensed, or licensed and bonded under the laws of this state, or of the United States, its warehouse receipt delivered to the association on commodities of the association or its members, shall not be challenged or discriminated against because of ownership or control, wholly or in part, by the association.

Renumbered from R.S.1950, §12:372 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:463 - Contracts and agreements with other associations

§463. Contracts and agreements with other associations

Any association, upon resolution adopted by its board of directors, may enter into all necessary and proper contracts and agreements and make all necessary and proper stipulations, agreements and contracts and arrangements with any other similar corporation or association, formed in this or any other state, for the co-operative or more economical carrying on of its business, or any part or parts thereof. Any two or more associations may, by agreement between them, unite in employing and using, or may employ and use, separately the same personnel, methods, means and agencies for carrying on and conducting their respective businesses.

Renumbered from R.S.1950, §12:373 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:464 - Existent associations may adopt the provisions of this Part

§464. Existent associations may adopt the provisions of this Part

Any similar corporation or cooperative association organized under previously existing statutes, by a majority vote of its directors or members, may be brought under the provisions of this Part. It shall make out in duplicate a statement, signed and sworn to by a majority of its directors, to the effect that the corporation or cooperative association has, by a majority vote of its directors, decided to accept the benefits and be bound by the provisions of this Part. Articles of association shall be filed as required in R.S. 12:448 except that they shall be signed by a majority of the members of the board of directors. The filing fee shall be the same as for filing an amendment to articles of association.

Renumbered from R.S.1950, §12:374 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:465 - How similar foreign associations may carry on business in Louisiana

§465. How similar foreign associations may carry on business in Louisiana

Any similar cooperative marketing association, organized under appropriate laws of any other state, for the purposes and with the restrictions and limitations substantially the same as those set forth herein, may operate and do business in this state with all the rights, powers and privileges granted to any cooperative marketing association incorporated under this Part, upon compliance with Chapter 3.

Renumbered from R.S.1950, §12:375 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:466 - Breach of marketing contract and knowingly spreading false reports concerning finances and management

§466. Breach of marketing contract and knowingly spreading false reports concerning finances and management

Any person or any corporation whose officer or employee knowingly induces, or attempts to induce, any member of an association to breach his marketing contract with the association, or who knowingly spreads false reports about the finances or management of said association, shall be guilty of a misdemeanor and shall be subject to a fine of no less than one hundred dollars, nor more than one thousand dollars, for each offense. Such person or corporation shall be liable to the association aggrieved, in a civil suit, in the penal sum of one thousand dollars for each such offense.

Renumbered from R.S.1950, §12:376 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:467 - Not in restraint of trade

§467. Not in restraint of trade

No association shall be deemed to be in violation of the anti-trust statutes of this state or a combination in restraint of trade or an illegal monopoly. No association shall be deemed attempting to lessen competition or to fix prices arbitrarily. Marketing contracts or agreements between the association and its members, or any agreement authorized by this Part, shall be considered legal and not in restraint of trade or in violation of the anti-trust statutes of this state.

Renumbered from R.S.1950, §12:377 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:468 - Repealed by Acts 1982, No. 526, 3, Aug. 11, 1982

§468. Repealed by Acts 1982, No. 526, §3, Aug. 11, 1982



RS 12:469 - Filing fees

§469. Filing fees

A. A fee as provided in R.S. 49:222 shall be paid in advance to the secretary of state, for the use and benefit of the state, by every corporation:

(1) For filing and recording articles of association.

(2) For filing and recording amended articles of association.

(3) For filing and recording dissolution proceedings.

(4) For filing and recording merger proceedings.

B. Additional certified copies of documents and certificates will be furnished upon request or a certificate for a fee as provided in R.S. 49:222, which shall be paid in advance.

Renumbered from R.S.1950, §12:379 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969. Amended by Acts 1982, No. 526, §2, eff. Aug. 11, 1982; Acts 2008, No. 913, §2.



RS 12:470 - Application of Chapter 1

§470. Application of Chapter 1

The provisions of Chapter 1 and all powers and rights thereunder, shall apply to any association organized under this Part, except where such provisions are in conflict with the express provisions of this Part.

Renumbered from R.S.1950, §12:380 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:471 - Short title

§471. Short title

This Part of this Chapter shall be known and may be referred to by the short title: "Cooperative Sea Food Marketing Law."

Renumbered from R.S.1950, §12:381 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:481 - Application of Part

PART III. ORTHODOX CHURCHES

§481. Application of Part

This Part applies to all churches, congregations, parishes, committees and other religious organizations governed by jurisdictions, archdioceses and dioceses of any Orthodox Patriarchate, Synod or national church of the Orthodox Church, recognized by the apostolic historic Orthodox Patriarchates of Constantinople, Antioch, and Yugoslavia and in general to all churches, congregations, parishes, committees and other religious organizations founded or established with the intent and for the purpose of adhering to and maintaining the apostolic and historic communion, doctrine, discipline, canon law, tradition, worship and unity of the Orthodox Church.

Acts 1954, No. 226, §1. Renumbered from R.S.1950, §12:391 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:482 - Permission to incorporate

§482. Permission to incorporate

An unincorporated church, congregation, parish or any other religious organization of such sect may apply to the appropriate hierarch, archbishop, bishop or administrator for permission to incorporate under this article. When such permission has been granted in writing, it shall be attached to the certificate of incorporation.

Acts 1954, No. 226, §2. Renumbered from R.S.1950, §12:392 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:483 - Certificate of incorporation; form and contents

§483. Certificate of incorporation; form and contents

The certificate of incorporation shall be in the form provided by law for all religious corporations and must in addition recite therein that the purpose and intent of the corporation is to maintain, propagate, practice and forever perpetuate religious worship, service, sacraments and teachings in full accordance and unity with the doctrine, ritual, canon law, faith, practice, discipline, traditions and usages of the Orthodox Church and for the carrying out of the said purpose and intent to maintain a religious organization which will be adherent and obedient to the Orthodox ecclesiastical jurisdiction and authority and which shall recognize and remain subject to the duly appointed and canonical Orthodox hierarch, archbishop, bishop or administrator appropriate for the Orthodox communicant members comprising the same.

Acts 1954, No. 226, §3. Renumbered from R.S.1950, §12:393 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:491 - Real estate investment trusts authorized and defined

PART IV. REAL ESTATE INVESTMENT TRUSTS

§491. Real estate investment trusts authorized and defined

A. Real Estate Investment Trusts are hereby authorized as a recognized form of association for the conduct of business within this state.

B. A real estate investment trust is a trust created at law by an instrument under which property is held and managed by trustees for the benefit and profit of such persons as may be or may become the holders of transferable certificates evidencing beneficial interests in the trust estate, which has elected to qualify for taxation as a real estate investment trust under Part II, Subchapter M of the Internal Revenue Code of 1954, as amended.

Added by Acts 1962, No. 330, §1. Renumbered from R.S.1950, §12:395 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969. Amended by Acts 1970, No. 136, §1; Acts 1977, No. 526, §1.



RS 12:492 - Qualification and restrictions and procedural rights

§492. Qualification and restrictions and procedural rights

A. Any real estate investment trust desiring to do business in this state shall file with the secretary of state a verified copy of the trust instrument creating such a trust and any amendment thereto, the assumed business name, if any, and the names and addresses of its trustees. It shall also file true copies of the foregoing with the clerk of court in the parish in which it has its principal place of business in this state, and in any parish in which it owns any real property. Any person dealing with such trust shall be bound by the terms and conditions of the trust instrument and any amendments thereto so filed.

B. Except as otherwise specifically provided by law, any trust created under this part or entering this state pursuant thereto shall pay such taxes and fees as are imposed by the laws, ordinances, and resolutions of the state of Louisiana and any parishes and municipalities thereof on domestic and foreign corporations, respectively, on an identical basis therewith. In computing such taxes and fees, the shares of beneficial interest of such a trust shall have the character for tax purposes of shares of stock in private corporations.

C. Any such trust shall be subject to such applicable provisions of law, now or hereafter enacted, with respect to domestic and foreign corporations, respectively, as relate to the issuance of securities, filing of required statements or reports, service of process, general grants of power to act, right to sue and be sued, limitation of individual liability of shareholders, rights to acquire, mortgage, sell, lease, operate and otherwise to deal in real and personal property, and other applicable rights, and duties existing under the statutes of this state in a manner similar to those applicable to domestic and foreign corporation, except that the provision of R.S. 12:23 and R.S. 12:204 relative to the use of the word "Trust" shall not be applicable to real estate investment trusts, as herein defined.

D. The secretary of state, commissioner of securities, and the collector of revenue of the state of Louisiana may prescribe binding rules and regulations applicable to such trusts consistent with this Part.

E. Repealed by Acts 2001, No. 8, §18, eff. July 1, 2001.

F. Any real estate investment trust which has once elected to be taxed under Part II, Subchapter M of the Internal Revenue Code of 1954, as amended, shall not thereafter lose the rights and duties granted under this Section, notwithstanding the fact that such trust no longer qualifies for taxation under Part II, Subchapter M of the Internal Revenue Code of 1954, as amended, provided that such trust continues to be managed by trustees for the benefit and profit of at least one hundred holders of transferable certificates evidencing beneficial interests in the trust estate.

G. Any person who has or has had a property right, a procedural right, or any personal or real right affected by the retroactive application of Subsection B of Section 491 of Title 12 or Subsection F of Section 492 of Title 12 both as amended by Act 526 of 1977 shall have a period of thirty days from the effective date of this act to petition a district court of competent jurisdiction for any relief authorized by law as to any rights affected thereby.

The petition shall set forth the manner in which such rights have been affected by the retroactive application of the aforesaid provisions of Act 526 of the 1977 Regular Session of the Louisiana Legislature. Upon a proper showing that a petitioner's rights have been adversely affected by the retroactive application of the aforesaid provisions of Act 526 of the 1977 Regular Session of the Louisiana Legislature, the court shall render judgment granting petitioners restoration of any rights lost thereby.

Upon application and a showing that the judgment of this lawsuit may affect other pending actions, judicial proceedings or property rights the court shall grant a temporary restraining order and, in due course, a preliminary injunction and a permanent injunction staying such other actions or proceedings whether they be summary, ordinary, executory or extraordinary. Bond shall be fixed at $250.00.

H. In order to affect the title to immovable property as to third persons a notice of lis pendens must be filed into the conveyance records of the parish in which the immovable property is located and a notice of its pendens must be served by registered or certified mail on any person claiming a present ownership interest in the immovable property. The notice of lis pendens must contain a description of the immovable property and be filed and/or served within six months of the effective date of this Act.

For purposes of the sale of immovable property in this state, such sale by a corporation, trust or unincorporated association, which previously qualified as a real estate investment trust, and acting through its authorized officer, trustee, or agent is valid for title purposes.

Added by Acts 1962, No. 330, §1. Renumbered from R.S.1950, §12:396 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969. Amended by Acts 1970, No. 136, §2; Acts 1977, No. 526, §1; Acts 1978, No. 723, §3, eff. July 17, 1978; Acts 2001, No. 8, §18, eff. July 1, 2001.



RS 12:493 - Name of Part

§493. Name of Part

This Part shall be known and may be referred to by the short title: "Real Estate Investment Trust Law."

Added by Acts 1962, No. 330, §1. Renumbered from R.S.1950, §12:397 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:499.1 - Short title; purpose

PART V. COOPERATIVE HOUSING CORPORATIONS

§499.1. Short title; purpose

A. This Part shall be known as the "Cooperative Housing Corporation Law".

B. The purpose of this Part is to foster safe, decent, and affordable housing in the state by enabling individuals to form cooperative corporations for the purpose of developing, acquiring, owning, and/or operating multi-family and single family housing units on a cooperative plan.

Acts 1990, No. 857, §1.



RS 12:499.2 - Application of chapter; amendment of articles of incorporation to comply with chapter

§499.2. Application of chapter; amendment of articles of incorporation to comply with chapter

This Part applies to all cooperative housing corporations organized pursuant to this Part. Any corporation organized under Chapter 2 of this Title may become a cooperative housing corporation by adopting an amendment to its articles electing to become subject to this Part. The amendment shall be adopted and filed, and shall be effective, according to the Chapter under which the corporation was initially organized before its election to be subject to this Part.

Acts 1990, No. 857, §1.



RS 12:499.3 - Definitions

§499.3. Definitions

In this Part, the following words and phrases shall have the following meanings:

(1) "Board" means board of directors.

(2) "By-laws" means the by-laws of a cooperative housing corporation as they exist from time to time.

(3) "Cooperative housing corporation" means a corporation organized or existing under this Part.

(4) "Limited equity cooperative housing corporation" means a cooperative housing corporation organized and operated primarily for the benefit of low and moderate income persons, and whose equity, after allowance for maximum transfer value of its stock, is permanently dedicated to providing housing to persons of low or moderate income or to charitable purposes.

(5) "Member" means a person who holds voting stock of a cooperative housing corporation.

(6) "Proprietary lease" means an agreement between a cooperative housing corporation and its stockholder for the occupancy of a dwelling unit owned by the cooperative housing corporation.

(7) "Transfer value" means the value which may be paid or received upon the sale or transfer of the stock of a cooperative housing corporation.

Acts 1990, No. 857, §1.



RS 12:499.4 - Application of laws; conflict of laws

§499.4. Application of laws; conflict of laws

The provisions of Chapter 2 of this Title 12 shall be applicable to cooperative housing corporations, and they shall enjoy the powers and privileges, and be subject to the duties, restrictions and liabilities of other corporations except where inconsistent with this Part. This Part shall take precedence in the event of any conflict with the provisions of Chapter 2 of this Title.

Acts 1990, No. 857, §1.



RS 12:499.5 - Articles of organization

§499.5. Articles of organization

Three or more persons who are residents of this state, may organize a cooperative housing corporation by filing articles of organization with the secretary of state. The articles shall meet the requirements of Chapter 2 of this Title, and in addition, shall state the following:

(1) Whether transfer of corporation stock is restricted.

(2) Whether or not the corporation shall be authorized to pay dividends on its stock, but no cooperative housing corporation shall pay a dividend of more than six percent, noncumulative, upon its stock.

(3) Whether the transfer value of corporation stock is restricted.

Acts 1990, No. 857, §1.



RS 12:499.6 - Name

§499.6. Name

The name of each cooperative housing corporation shall comply with the provisions of Chapter 2 of this Title, and in addition, shall contain the word "cooperative".

Acts 1990, No. 857, §1.



RS 12:499.7 - Power to make, amend, or repeal by-laws

§499.7. Power to make, amend, or repeal by-laws

The power to make, amend, or repeal by-laws shall be reserved to the stockholders.

Acts 1990, No. 857, §1.



RS 12:499.8 - Articles or by-laws

§499.8. Articles or by-laws

The articles or by-laws may provide for any of the following:

(1) Election of directors and other officials by unit or district.

(2) Voting by stockholders on the basis of one vote per member or one vote per dwelling unit rather than one vote per share.

(3) That any action required or permitted to be taken at a meeting of stockholders may be taken by mail ballot.

(4) A method of membership representation of stockholders at meetings by delegates from units or districts, provided that delegates be proportional to the number of members in each unit or district.

(5) Redemption or recall of stock.

(6) Termination of membership rights and privileges of a stockholder.

(7) Standards for eligibility to become a stockholder.

(8) The allocation of net savings among the uses permitted in R.S. 12:499.9.

Acts 1990, No. 857, §1.



RS 12:499.9 - Net savings; apportionment

§499.9. Net savings; apportionment

A. At least once a year the board of every cooperative housing corporation shall, after first setting aside an adequate portion of the net savings in a reserve fund for the general operation of the business, apportion the remainder of the net savings in one or more of the following ways:

(1) As a dividend not to exceed six percent, noncumulative, upon one or more classes of stock.

(2) As an equitable distribution or refund to all patrons in proportion to their individual patronage except that:

(a) In the case of a subscriber patron, the distribution or refund may be credited to the subscriber's account until the subscription has been fully paid; and

(b) In the case of a nonmember patron, the amount otherwise distributable may be retained by the cooperative housing corporation.

B. This Section shall not prevent a cooperative housing corporation from disposing of the net savings by reducing the cost of goods, facilities, or services or by applying such net savings otherwise for the common benefit of members.

C. This Section shall not prevent a cooperative housing corporation from adopting a system by which the net savings are deferred for a fixed period of time, nor from adopting a system in which the net savings distributed are partly in cash and partly in stock.

Acts 1990, No. 857, §1.



RS 12:499.10 - Termination of proprietary leases

§499.10. Termination of proprietary leases

A cooperative housing corporation shall terminate all of its proprietary leases, only by agreement of proprietary lessees holding at least eighty percent of its stock or any larger percentage specified in the articles or by-laws.

Acts 1990, No. 857, §1.



RS 12:499.11 - Loans

§499.11. Loans

Any institution supervised either by the commissioner of financial institutions or the commissioner of insurance may make loans secured by pledge of a proprietary lease and the appurtenant stock of a cooperative housing corporation upon the same terms and with the same limitations as loans secured by mortgages on real property.

Acts 1990, No. 857, §1.



RS 12:499.12 - Tax exemptions

§499.12. Tax exemptions

The capital stock of a cooperative housing corporation incorporated under the provisions of this Part shall not be taxed for state purposes.

Acts 1990, No. 857, §1.



RS 12:499.13 - Homestead exemption

§499.13. Homestead exemption

Property owned by a cooperative housing corporation and subject to a proprietary lease shall be subject to the homestead exemption pursuant to Article VII, Section 20 of the Constitution of Louisiana.

Acts 1990, No. 857, §1.



RS 12:501 - Definitions

CHAPTER 5. LOUISIANA UNINCORPORATED

ASSOCIATION ACT

§501. Definitions

For the purposes of this Chapter, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) "Immovable property" includes, without limitation, mineral rights, predial servitudes, and predial leases.

(2) "Member" means a person who, under the rules or practices of an unincorporated association, may participate in the selection of persons authorized to manage the affairs of the unincorporated association or in the development of policy of the unincorporated association.

(3) "Person" means an individual, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(4) "State" means the state of Louisiana.

(5) "Unincorporated association" means an unincorporated organization, other than one created by a trust, consisting of two or more members joined by mutual consent for a common, nonprofit purpose. However, co-ownership does not by itself establish an unincorporated association, even if the co-owners share use of the property for a nonprofit purpose.

Renumbered from R.S.1950, §12:401 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 1985, No. 907, §1; Acts 2008, No. 877, §1.

NOTE: Repealed by Acts 1985, No. 270, §1; however, superceded and reenacted by Acts 1985, No. 907, §2.



RS 12:502 - Supplementary general principles of law

§502. Supplementary general principles of law

Provisions of the Louisiana Revised Statutes of 1950, and other principles of law supplement this Chapter unless displaced by a particular provision of this Chapter.

Renumbered from R.S.1950, §12:402 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 1985, No. 907, §1; Acts 2008, No. 877, §1.

NOTE: Repealed by Acts 1985, No. 270, §1; however, superceded and reenacted by Acts 1985, No. 907, §2.



RS 12:503 - Territorial application

§503. Territorial application

Immovable and movable property in this state may be acquired, held, encumbered, and transferred by an unincorporated association, whether or not the unincorporated association or a member has any other relationship to this state.

Renumbered from R.S.1950, §12:403 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 1985, No. 907, §1; Acts 2008, No. 877, §1.

NOTE: Repealed by Acts 1985, No. 270, §1; however, superceded and reenacted by Acts 1985, No. 907, §2.



RS 12:504 - Immovable and movable property; unincorporated association as legatee or beneficiary

§504. Immovable and movable property; unincorporated association as legatee or beneficiary

A. An unincorporated association is a legal entity separate from its members for the purposes of acquiring, holding, encumbering, donating and otherwise transferring immovable and movable property.

B. An unincorporated association in its name may acquire, hold, mortgage, hypothecate, encumber, donate, or otherwise transfer its interest in immovable or movable property.

C. An unincorporated association may be a beneficiary of a trust and has the capacity to receive donations inter vivos and mortis causa.

Renumbered from R.S.1950, §12:404 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 1985, No. 907, §1; Acts 2008, No. 877, §1.

NOTE: Repealed by Acts 1985, No. 270, §1; however, superceded and reenacted by Acts 1985, No. 907, §2.



RS 12:505 - Statement of authority as to immovable property

§505. Statement of authority as to immovable property

A. An unincorporated association may execute and file a statement of authority to mortgage, hypothecate, encumber, donate, or otherwise transfer an interest in immovable property in the name of the unincorporated association.

B. An interest in immovable property held in the name of an unincorporated association may be mortgaged, hypothecated, encumbered, donated, or otherwise transferred by a person so authorized in a statement of authority filed in the conveyance records in the parish in which the immovable property is situated.

C. A statement of authority shall set forth all of the following:

(1) The name of the unincorporated association.

(2) The federal tax identification number, if any, of the unincorporated association.

(3) The address in this state, including the street address, if any, of the unincorporated association, or, if the unincorporated association does not have an address in this state, its address out of state.

(4) The fact that it is an unincorporated association.

(5) The name or title of a person authorized to transfer an interest in immovable property held in the name of the unincorporated association.

(6) That the transaction was duly authorized by a majority of the members or otherwise in accordance with the bylaws or other governing documents of the unincorporated association as duly adopted by a majority of the members.

D. A statement of authority shall be in the form of an authentic act and must be executed by a person who is not the person authorized to transfer the interest in immovable property.

E. A filing officer may collect a fee for filing a statement of authority in the amount authorized for filing a transfer of immovable property.

F. An amendment, including a cancellation, of a statement of authority shall meet the form requirements and be filed in the same manner as an original statement. Unless canceled earlier, a filed statement of authority or its most recent amendment is canceled by operation of law five years after the date of the most recent filing.

G. If the record title to immovable property is in the name of an unincorporated association and the statement of authority is filed in the conveyance records in the parish in which the immovable property is situated, the authority of the person named in a statement of authority to transfer is conclusive in favor of a person who gives value without notice that the person lacks authority.

Renumbered from R.S.1950, §12:405 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 1985, No. 907, §1; Acts 2008, No. 877, §1.

NOTE: Repealed by Acts 1985, No. 270, §1; however, superceded and reenacted by Acts 1985, No. 907, §2.



RS 12:506 - Liability in tort and contract

§506. Liability in tort and contract

A. An unincorporated association is a legal entity separate from its members for the purposes of determining and enforcing rights, duties, and liabilities in contract and tort.

B. A person is not liable for a breach of an unincorporated association's contract merely because the person is a member, is authorized to participate in the management of the affairs of the unincorporated association, is a person considered to be a member by the unincorporated association or made the contract or incurred the obligation on behalf of the unincorporated association, if the fact that the person was acting for the unincorporated association was disclosed to, known by or reasonably should have been known by the other party to the contract or to the party owed performance.

C. A person is not liable for a tortious act or omission for which an unincorporated association is liable merely because the person is a member, is authorized to participate in the management of the affairs of the unincorporated association, or is a person considered to be a member by the unincorporated association.

D. A tortious act or omission of a member or other person for which an unincorporated association is liable is not imputed to a person merely because the person is a member of the unincorporated association, is authorized to participate in the management of the affairs of the unincorporated association, or is a person considered to be a member by the unincorporated association.

E. A member of, or a person considered to be a member by, an unincorporated association may assert a claim against the unincorporated association. An unincorporated association may assert a claim against a member or a person considered to be a member by the unincorporated association.

Acts 2008, No. 877, §1.



RS 12:507 - Capacity to assert and defend; standing

§507. Capacity to assert and defend; standing

A. An unincorporated association, in its name, may institute, defend, intervene, or participate in a judicial, administrative, or other governmental proceeding or in an arbitration, mediation, or any other form of alternative dispute resolution.

B. An unincorporated association may assert a claim in its name on behalf of its members if one or more members of the unincorporated association have standing to assert a claim in their own right, the interests the unincorporated association seeks to protect are germane to its purposes, and neither the claim asserted nor the relief requested requires the participation of a member.

Acts 2008, No. 877, §1.



RS 12:508 - Effect of judgment or order

§508. Effect of judgment or order

A judgment or order against an unincorporated association is not by itself a judgment or order against a member or a person authorized to participate in the management of the affairs of the unincorporated association.

Acts 2008, No. 877, §1.



RS 12:509 - Disposition of movable property of inactive unincorporated association

§509. Disposition of movable property of inactive unincorporated association

If an unincorporated association has been inactive for three years, or for a longer or shorter period specified in a document of the association, a person in possession or control of movable property of the association may transfer custody of the property as follows:

(1) If a document of an unincorporated association specifies a person to whom transfer is to be made under these circumstances, to that person.

(2) If no person is so specified, to an unincorporated association or nonprofit corporation pursuing broadly similar purposes, or to a government or governmental subdivision, agency, or instrumentality.

Acts 2008, No. 877, §1.



RS 12:510 - Appointment of agent to receive service of process

§510. Appointment of agent to receive service of process

A. An unincorporated association may file in the office of the secretary of state a statement appointing an agent authorized to receive service of process.

B. A statement appointing an agent shall set forth all of the following:

(1) The name of the unincorporated association.

(2) The federal tax identification number, if any, of the unincorporated association.

(3) The address in this state, including the street address, if any, of the unincorporated association, or, if the unincorporated association does not have an address in this state, its address out of state.

(4) The name of the person in this state authorized to receive service of process and the person's address, including the street address, in this state.

C. A statement appointing an agent shall be signed and acknowledged by a person authorized to manage the affairs of the unincorporated association. The statement shall also be signed and acknowledged by the person's appointed agent, who thereby accepts the appointment. The appointed agent may resign by filing a resignation in the office of the secretary of state and giving notice to the unincorporated association.

D. The secretary of state may collect a fee for filing a statement appointing an agent to receive service of process, an amendment, a cancellation, or a resignation in the amount charged for filing similar documents.

E. An amendment to or cancellation of a statement appointing an agent to receive service of process shall meet the requirements for execution of an original statement.

Acts 2008, No. 877, §1.



RS 12:511 - Claim not abated by change

§511. Claim not abated by change

A claim for relief against an unincorporated association is not affected merely by a change in its members or persons authorized to manage the affairs of the unincorporated association.

Acts 2008, No. 877, §1.



RS 12:512 - Dissolution of unincorporated association

§512. Dissolution of unincorporated association

An unincorporated association may be involuntarily dissolved and liquidated subject to supervision by the court, under the circumstances set forth in this Chapter.

Acts 2008, No. 877, §1.



RS 12:513 - Involuntary proceedings for dissolution and appointment of liquidator

§513. Involuntary proceedings for dissolution and appointment of liquidator

An involuntary proceeding for dissolution may be instituted against an unincorporated association by a member or by a creditor whose claim has been reduced to judgment, on which execution has been issued and returned "nulla bona".

Acts 2008, No. 877, §1.



RS 12:514 - Grounds for involuntary dissolution

§514. Grounds for involuntary dissolution

A. An unincorporated association may be dissolved and its assets liquidated by a court-appointed liquidator when any of the following occurs:

(1) The association's property has been abandoned for a period of at least one year.

(2) By failure of the members for a period of at least one year to elect officers or directors, or the failure of the directors or officers for a period of at least one year to serve, so that there is no one authorized to take charge of or conduct its affairs.

(3) The objects of the association have wholly failed, or are entirely abandoned, or their accomplishment is impracticable.

(4) The officers or directors have been deadlocked for a period of at least one year in the management of the association's affairs, and the members are unable to break the deadlock.

B. The qualifications and duties of the liquidator shall be the same as those of a court-appointed liquidator of a nonprofit corporation, as set forth in R.S. 12:252.

Acts 2008, No. 877, §1.



RS 12:515 - Continuation of purpose

§515. Continuation of purpose

When any money or other property has been donated or contributed for certain purposes to an unincorporated association, the dissolution of the association originally administering the contributions or donations shall not cause them to fail or their purposes be defeated as long as there is in this state an unincorporated association or nonprofit corporation pursuing broadly similar purposes or a government or governmental subdivision, agency, or instrumentality capable of administering the funds or property for purposes germane to the purposes for which they were given.

Acts 2008, No. 877, §1.



RS 12:516 - Disposition of assets

§516. Disposition of assets

The net assets of the unincorporated nonprofit association shall be disposed of in the same manner as the net assets of a religious or charitable nonprofit corporation, as set forth in R.S. 12:249. Preference shall be accorded to state or local chapters, branches, or lodges of the same association, and then to associations or nonprofit corporations which were affiliated with the dissolved association, unless the articles or bylaws of the association expressly authorize some other disposition of its assets upon dissolution.

Acts 2008, No. 877, §1.



RS 12:517 - Short title

§517. Short title

This Chapter may be cited as the "Louisiana Unincorporated Association Act".

Acts 2008, No. 877, §1.



RS 12:518 - Uniformity of application and construction

§518. Uniformity of application and construction

This Chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this Chapter among states enacting it.

Acts 2008, No. 877, §1.



RS 12:519 - Severability clause

§519. Severability clause

If any provision of this Chapter or its application to any person or circumstance is held invalid, the invalidity shall not affect any other provisions or applications of this Chapter which may be given effect without the invalid provision or application, and to this end the provisions of this Chapter are severable.

Acts 2008, No. 877, §1.



RS 12:520 - Savings clause

§520. Savings clause

This Chapter shall not affect an action or proceeding commenced or right accrued before this Chapter takes effect.

Acts 2008, No. 877, §1.



RS 12:601 - TRANSFER OF STOCK

CHAPTER 6. TRANSFER OF STOCK

PART I. IN GENERAL

§601. Person in whose name certificate stands regarded as legal owner

The person, firm, or corporation, in whose name a certificate representing shares of stock stands, or to whom a certificate is endorsed, whether in full or in blank, and who has possession of said certificate, shall be regarded as the legal owner. The legal owner has full power to pledge, sell or otherwise dispose of said stock. No person, corporation, firm or transfer agent shall be responsible to any one claiming any interest in, or ownership of, said shares, or any part thereof, by virtue of any undisclosed or latent legal or conventional title or interest therein.

Renumbered from R.S.1950, §12:501 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:602 - Authority to transfer stock

§602. Authority to transfer stock

The possession of a stock certificate, duly endorsed by or standing in the name of, a person, firm or corporation, shall be full and sufficient authority to any person, firm, or corporation, or to any transfer agent, to transfer the shares when instructed so to do. Such possession and endorsement shall be full protection to any person, firm, or corporation purchasing or lending money in good faith on the stock.

Renumbered from R.S.1950, §12:502 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:603 - Transfer to heirs or legatees of deceased stockholder; proof required

§603. Transfer to heirs or legatees of deceased stockholder; proof required

A. When a person dies owning shares in any corporation domiciled or maintaining a share register for the transfer of shares in the state, the corporation may transfer the stock upon its books to the executor, or to the heirs or legatees of the deceased, or their legal representatives.

B. The corporation may transfer to the executor or to the heirs or legatees, if sui juris, or to their tutors, curators, guardians or other legal representatives, if not sui juris, any and all dividends that have accrued thereon.

C. An order of any court of competent jurisdiction ordering the transfer of shares to an executor or the judgment of any court of competent jurisdiction recognizing and putting such heirs or legatees in possession accompanied, if such heirs or legatees be not sui juris, by the letters of their tutors, curators, guardians, or other legal representatives, issued by any court of competent jurisdiction, shall be full and sufficient authority for the making of said transfer. When so made the letters of courts of competent jurisdiction shall be full protection to any such corporation making the transfer.

D. Copies of orders of court ordering the transfer of shares to an executor and copies of judgments recognizing and putting such heirs or legatees in possession and of the letters of such tutors, curators, guardians or other legal representatives rendered or issued by any court of this state, duly certified, or by any court of any other state of the United States, duly certified, according to the acts of Congress, or by any court of the District of Columbia, duly certified according to law, or by any court of any possession or dependency of the United States, duly certified according to law, or by any court of any foreign country, duly certified according to law of such place with the genuineness of the certification attested by a consular agent of the United States, shall be, as to any such corporation, full and conclusive proof of the contents thereof and of the jurisdiction of the court rendering or issuing the same.

E. All corporations are authorized to make such transfers upon the signature of the heirs or legatees of such deceased persons, if sui juris, accompanied by a copy of the judgment recognizing and putting such heirs or legatees in possession, duly certified as hereinabove set forth, or upon the signature of the tutors, curators, guardians, or other legal representatives of the heirs or legatees, if not sui juris, accompanied by a copy of the judgment recognizing and putting such heirs and legatees in possession, duly certified as hereinabove set forth, and a copy of the letters of such tutors, curators, guardians or other legal representatives, duly certified as hereinabove set forth.

F. Repealed by Acts 2010, No. 175, §6.

Renumbered from R.S.1950, §12:503 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 2010, No. 175, §§6, 7.



RS 12:621 - To 643 Repealed by Acts 1978, No. 165, 6, eff. Jan. 1, 1970

PART II. UNIFORM STOCK TRANSFER LAW

§621. §§621 to 643 Repealed by Acts 1978, No. 165, §6, eff. Jan. 1, 1970



RS 12:651 - Repealed by Acts 1978, No. 165, 6, eff. Jan. 1, 1979

PART III. CLEARING CORPORATIONS

§651. Repealed by Acts 1978, No. 165, §6, eff. Jan. 1, 1979



RS 12:701 - FINANCING CORPORATE ACTIVITIES

CHAPTER 7. FINANCING CORPORATE ACTIVITIES

§701. Borrowing money; issuance of bonds; security

A. Any corporation, foreign or domestic, business or nonprofit, may borrow from time to time such sums of money as may be required for its corporate purposes or for the acquisition of property or franchises.

B. For these purposes, any corporation may issue bonds or other obligations secured by mortgage or pledge, or both, of the franchises and the property, movable or immovable, whether owned at the time of the mortgage or pledge, or acquired thereafter, together with future incomes, revenues, contributions and receipts of the corporations.

C. The bonds or other obligations may be payable on the terms and at the times and places as the corporation, through its board of directors, or other managing body may direct or designate.

D. The corporation may sell, pledge, or otherwise dispose of these bonds or other obligations on the terms which the corporation, through its board of directors or other managing body, may deem expedient.

E. This Section shall not be construed as conferring any powers which are specifically denied to corporations by any other provisions of law.

Amended by Acts 1950, No. 235, §1; Acts 1952, No. 473, §1; Acts 1954, No. 52, §1. Renumbered from R.S. 1950, §12:601 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:702 - Mortgages executed by public utility corporations and cable television companies; description of property; recordation; effect

§702. Mortgages executed by public utility corporations and cable television companies; description of property; recordation; effect

A.(1) Mortgages securing bonds or other obligations executed pursuant to R.S. 12:701 by public utility corporations such as railroad, street railway, motor coach, trolley coach, bus, canal, sewerage, waterworks, electric, gas, gas pipeline, water power, telegraph, or telephone utilities, and also mortgages executed by cable television companies whether or not pursuant to R.S. 12:701, shall be effective as to after-acquired or future property to the extent set forth therein and the property subject thereto may be described in general terms.

(2) If any such mortgage, and any indentures or other instruments supplemental thereto and/or amendatory thereof, heretofore or hereafter recorded, secures the payment of bonds then and/or thereafter issuable in series, the recordation of such mortgage and of any such indentures or other instruments supplemental thereto and/or amendatory thereof, in the mortgage records shall, whether or not any bonds of a particular series or of any series remain outstanding or unpaid, be effective and preserve the evidence and effect of such mortgage, and of all such supplements and/or amendments thereto:

(a) Until ten years after the date of the (original) mortgage if all bonds of all series were issued with maturity dates less than nine years after the date of the (original) mortgage;

(b) Until six years after the maturity date of the last maturing or matured bond or bonds of any series if any bond of any series was issued with a maturity date nine years or more after the date of the (original) mortgage.

B. Such mortgage, if made of all of the transmission and distribution lines of any electric light or power, waterworks or gas light or fuel corporation, or a cable television company, shall bear upon the entire system of transmission and distribution lines and all extensions thereof or additions thereto made during the term of said mortgage, though the same be not completed or contemplated at the time the mortgage is made, and such mortgage may also be made to bind the appurtenances of said transmission or distribution lines, their equipment, accessories, substations, regulator stations, transformers, and any and all other parts thereof.

C. Anything in this Section or elsewhere in these Revised Statutes to the contrary notwithstanding, no person, firm or corporation operating a motor coach or bus line or lines under a permit from the Louisiana Public Service Commission may mortgage or pledge any such permits without the consent of the commission. The provisions of this Section shall be applicable to mortgages heretofore executed by such corporations.

Added by Acts 1952, No. 131, §1. Amended by Acts 1954, No. 52, §2, Renumbered from R.S. 1950, §12:602 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 1977, No. 138, §1; Acts 1988, No. 171, §1; Acts 2001, No. 128, §11, eff. July 1, 2001.

{{NOTE: *SEE ACTS 1988, NO. 171, §§2 AND 3.}}



RS 12:703 - Rate of interest paid by corporations

§703. Rate of interest paid by corporations

Notwithstanding any other provisions of the law of this state to the contrary, any debtor that is a domestic corporation, a foreign corporation, a partnership in commendam formed pursuant to the laws of this state, a foreign limited partnership, or a partnership all of the partners of which are either corporations, foreign limited partnerships, partnerships in commendam or partnerships comprised of corporations, foreign limited partnerships or partnerships in commendam, may agree to pay interest in excess of the maximum rate of conventional interest authorized by the laws of this state, whether in connection with unsecured or secured indebtedness and whether the secured indebtedness is secured, in whole or in part, directly or indirectly, by a real estate mortgage or chattel mortgage on property in this state or is otherwise secured, and as to any such agreement such debtor corporation or partnership shall be prohibited from asserting a claim or defense of usury or of the taking of interest in excess of the maximum rate of conventional interest, and any person, partnership or corporation whatsoever signing as co-maker, guarantor or endorser for such debtor corporation or partnership shall also be prohibited from asserting any such claim or defense. The term foreign limited partnership as used hereinabove shall mean any partnership domiciled in a state of the United States other than Louisiana or the District of Columbia which shall have been formed and is existing pursuant to the limited partnership law or Uniform Limited Partnership Law of any such state, and such partnership need not qualify as a partnership in commendam under the laws of this state.

Added by Acts 1965, No. 15, §1. Renumbered from R.S. 1950, §12:603 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969. Amended by Acts 1969, No. 31, §1; Acts 1970, No. 437, §1; Acts 1977, No. 210, §1.



RS 12:704 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§704. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 12:801 - PROFESSIONAL LAW CORPORATIONS

CHAPTER 8. PROFESSIONAL LAW CORPORATIONS

§801. Terms defined

A. As used in this Chapter:

(1) "Professional law corporation" means a corporation organized pursuant to this Chapter or the laws of any qualified state for the practice of law.

(2) "Qualified person" means:

(a) A natural person of full age who is authorized pursuant to the law in this state or any qualified state to render professional legal services.

(b) A general partnership in which all the partners are qualified persons as defined in Subparagraph (a) of this Paragraph.

(c) A professional law corporation in which all the shareholders are qualified persons as defined in Subparagraph (a) of this Paragraph.

(3) "Qualified state" means any state other than Louisiana, or territory of the United States or the District of Columbia, which allows qualified persons authorized to render professional legal services in Louisiana and not in such other state, to own shares in a professional law corporation under its laws.

B. All terms used in this Chapter and in Chapter 1 of this Title shall have the same meaning when used in this Chapter as when used in Chapter 1.

Added by Acts 1964, No. 354, §1. Renumbered from R.S. 1950, §901 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 1991, No. 225, §1.



RS 12:802 - Professional corporations

§802. Professional corporations

One or more qualified persons may form a corporation under Chapter 1 of this Title for the purpose of practicing law. Such corporations shall be subject to all of the provisions of Chapter 1, as the same may from time to time be amended, except to the extent that such provisions are inconsistent with the provisions of this Chapter.

Added by Acts 1964, No. 354, §1. Renumbered from R.S. 1950, §12:902 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 1985, No. 535, §1, eff. July 12, 1985; Acts 1991, No. 225, §1.



RS 12:803 - The corporate name

§803. The corporate name

The corporate name shall consist of the full or last name or names of one or more voting shareholders, former voting shareholders or members of a predecessor law firm, may include "Limited" or "Ltd.", and shall end with one of the phrases (which may be in parentheses) "a Professional Law Corporation", "a Professional Corporation" or "a Law Corporation". The name need not contain "Incorporated" or "Inc."

Added by Acts 1964, No. 354, §1. Renumbered from R.S. 1950, §12:903 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:804 - Corporate authority

§804. Corporate authority

A professional law corporation shall engage in no business other than the practice of law, but may hold property for investment or in connection with its legal practice. A professional law corporation may hold a title insurance agency license and serve as a title insurance agent in accordance with Title 22 of the Louisiana Revised Statutes of 1950.

Added by Acts 1964, No. 354, §1. Renumbered from R.S. 1950, §12:904 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 1997, No. 610, §1.



RS 12:805 - Shares

§805. Shares

A. There shall be only one class of shares of a professional law corporation, denominated common shares which shall be either with or without par value. Such shares may be, but are not required to be, designated as either voting or nonvoting shares, or any combination thereof. Shares not designated shall be considered voting shares. A professional law corporation shall not be treated as having more than one class of shares solely because there are differences in voting rights among the shares.

B.(1) Only a qualified person who holds shares shall be entitled to vote voting shares, and participate in the corporation's earnings. Any other shareholder shall have no voting rights for any purpose whatever, shall not participate in the corporation's earnings, and shall have no access to any records or communications pertaining to legal services rendered by, or any other affairs of the corporation except as provided in R.S. 12:813(B).

(2) R.S. 12:78 shall not apply to professional law corporations.

Added by Acts 1964, No. 354, §1. Renumbered from R.S. 1950, §12:905 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969. Amended by Acts 1972, No. 78, §1; Acts 1985, No. 535, §1, eff. July 12, 1985; Acts 1991, No. 225, §1.



RS 12:806 - Certificate of stock

§806. Certificate of stock

A.(1) Each certificate of stock shall contain the corporation's full name, and the following statement: "Except when held by a qualified person, the shares represented by this certificate are not entitled to be voted or to participate in the earnings of the corporation, and the holder is not entitled to participate in the management of, or in the rendition of legal services by, the corporation, or to have access to any records or communications pertaining to legal services rendered by, or any other affairs of, the corporation."

(2) Each certificate of stock representing a nonvoting share shall contain a statement that such shares are nonvoting shares.

B. Each certificate of stock shall contain a reference to any and all agreements among the corporation's voting shareholders, made pursuant to R.S. 12:809.

C. There shall be no provision for compulsory offer of shares for purchase by or sale to the corporation, and, except as provided in R.S. 12:22,* no restriction upon the transfer of shares, unless, in either event, such provision or restriction is stated or summarized on the certificate representing the shares.

Added by Acts 1964, No. 354, §1. Renumbered from R.S. 1950, §12:906 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 1985, No. 535, §1, eff. July 12, 1985; Acts 1991, No.225, §1.

*NOTE: REPEALED. SEE HISTORICAL NOTE UNDER THIS SECTION IN WEST'S LSA.



RS 12:807 - Liability of incorporators, subscribers, shareholders, directors, officers and agents

§807. Liability of incorporators, subscribers, shareholders, directors, officers and agents

A. A subscriber to, or holder of, shares of a professional law corporation shall be under no liability to the corporation with respect to such shares, other than the obligation of complying with the terms of the subscription therefor, and said obligation shall continue whether or not his rights or shares have been assigned or transferred.

B. A shareholder shall not be personally liable for any debt or liability of the corporation.

C. Nothing in this Chapter shall be construed as in derogation of any rights which any person may by law have against an incorporator, subscriber, shareholder, director, officer or agent of the corporation, because of any fraud practiced upon him, or because of any breach of professional duty or other negligent or wrongful act, by such person, or in derogation of any right which the corporation may have against any of such persons because of any fraud practiced upon it by him.

Added by Acts 1964, No. 354, §1. Renumbered from R.S. 1950, §12:907 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:808 - Action of shareholders

§808. Action of shareholders

Any action by, or requiring the assent of, the shareholders of a professional law corporation may be taken on the affirmative vote of a majority (or such greater proportion as the articles of incorporation may specify) in interest of the voting shareholders present or represented at a meeting duly called and held on due notice, at which a quorum is present or represented.

Added by Acts 1964, No. 354, §1. Renumbered from R.S. 1950, §12:908 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:809 - Shareholders' agreements

§809. Shareholders' agreements

A. Any lawful provision regulating the affairs of a professional law corporation or the rights and liabilities of its shareholders, which is not required to be set forth in the articles of incorporation, may be set forth in an agreement among all of the voting shareholders, and such agreement shall be binding on the corporation and all persons who are at the time such agreement is made, or who thereafter become, shareholders of the corporation. Such agreement may be terminated at any time by a majority in interest of the voting shareholders.

B. A duplicate copy of such agreement shall be filed in the corporation's registered office, and shall be open, daily during business hours, to the inspection of any shareholder or his attorney or legal representative.

Added by Acts 1964, No. 354, §1. Renumbered from R.S. 1950, §12:909 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:810 - Directors

§810. Directors

Only voting shareholders may be directors. If there are fewer than three voting shareholders, there need be only as many directors as voting shareholders. The office of a director shall become vacant if he ceases to be a voting shareholder.

Added by Acts 1964, No. 354, §1. Renumbered from R.S. 1950, §12:910 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:811 - Officers and agents

§811. Officers and agents

A. Only voting shareholders may be officers. If there is only one voting shareholder, all offices may be combined in his person. The office or offices held by an officer shall become vacant if he ceases to be a voting shareholder.

B. Only qualified persons duly licensed to practice law in this state may render legal services in this state on behalf of a professional law corporation. Nothing in this Section shall be construed to prohibit a qualified person from rendering legal services on behalf of a professional law corporation organized pursuant to this Chapter in any other state, territory of the United States, or the District of Columbia in accordance with the rules and regulations of such state.

Added by Acts 1964, No. 354, §1. Renumbered from R.S. 1950, §12:911 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 1991, No. 225, §1.



RS 12:812 - Merger and consolidation

§812. Merger and consolidation

Professional law corporations may be merged into or consolidated only with other professional law corporations.

Added by Acts 1964, No. 354, §1. Renumbered from R.S. 1950, §12:912 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:813 - Dissolution

§813. Dissolution

A. The fact that it has no voting shareholders shall be an additional ground for involuntary dissolution of a professional law corporation.

B. In the event of the death of a shareholder of a professional law corporation, said shareholder's succession representative, or those placed in possession of the shares of said shareholder if there be no administration of his succession, as the case may be, shall be entitled to vote the shares of said shareholder, and to be elected a director and officer of the corporation, for the purpose of effectuating a voluntary dissolution and liquidation of the corporation, in or out of court, pursuant to the Louisiana Business Corporation Law.

Added by Acts 1964, No. 354, §1. Renumbered from R.S. 1950, §12:913 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969. Amended by Acts 1972, No. 79, §1.



RS 12:814 - Certification of foreign professional law corporation

§814. Certification of foreign professional law corporation

A. A foreign professional law corporation organized pursuant to the laws of any state, other than Louisiana, or territory of the United States, or District of Columbia shall be entitled to procure a certificate of authority to render professional legal services in Louisiana only if:

(1) A professional law corporation organized pursuant to this Chapter would be entitled to procure a certificate of authority or equivalent authority to render professional legal services in the state under whose laws the foreign professional law corporation is organized.

(2) The foreign professional law corporation satisfies the requirements of R.S. 12:803, 804, and 805(A).

(3) The foreign professional law corporation designates with the secretary of state, the qualified person or persons duly licensed to practice in this state through whom it will render professional legal services in Louisiana, and such qualified persons are not, at the time of such designation, so designated by any other foreign professional law corporation.

(4) All the shareholders, officers, and directors of the foreign professional law corporation are licensed to practice law in at least one qualified state.

(5) The foreign professional law corporation includes in its application, a statement acknowledging that it will be subject to the jurisdiction of the Louisiana Supreme Court with respect to the court's authority to adopt rules and regulations governing the practice of law in Louisiana.

B. No foreign professional law corporation shall maintain an office or transact business in Louisiana until it has obtained a certificate of authority to render professional legal services in Louisiana.

C. A foreign professional law corporation shall be subject to the provisions of Chapter 3 of this Title, as the same may from time to time be amended, except to the extent such provisions are inconsistent with this Chapter.

Added by Acts 1964, No. 354, §1. Renumbered from R.S. 1950, §12:914 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 1991, No. 225, §1.



RS 12:815 - Regulation by Supreme Court

§815. Regulation by Supreme Court

Professional law corporations shall be subject to the discipline of the Supreme Court, and to the Supreme Court's authority to adopt rules and regulations governing the practice of law.

Added by Acts 1964, No. 354, §1. Renumbered from R.S. 1950, §12:915 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 1991, No. 225, §1.



RS 12:816 - Short title

§816. Short title

This Chapter shall be known and may be referred to by the short title "Professional Law Corporations Act".

Acts 1991, No. 225, §1.



RS 12:901 - Terms defined

CHAPTER 9. PROFESSIONAL MEDICAL CORPORATIONS

§901. Terms defined

A. As used in this Chapter, "professional medical corporation" means a corporation organized pursuant to this Chapter for the practice of medicine or podiatry.

B. All terms used both in this Chapter and in Chapter 1 of this Title shall have the same meaning when used in this Chapter, as when used in Chapter 1.

Added by Acts 1968, No. 27, §1; Acts 2005, No. 304, §1.



RS 12:902 - Professional corporations

§902. Professional corporations

One or more natural persons, of full age and duly licensed to practice medicine or podiatry in this state, may form a corporation under Chapter 1 of this Title for the purpose of practicing medicine or podiatry. Such corporations shall be subject to all of the provisions of Chapter 1, as the same may from time to time be amended, except to the extent that such provisions are inconsistent with the provisions of this Chapter.

Added by Acts 1968, No. 27, §1; Acts 2005, No. 304, §1.



RS 12:903 - The corporate name

§903. The corporate name

The corporate name may consist of the full or last name or names of one or more voting shareholders, former voting shareholders, or members of a predecessor medical partnership, or it may consist of any other name approved by the secretary of state. The name shall end with one of the phrases (which may be in parentheses) "A Professional Medical Corporation," "A Professional Corporation" or "A Medical Corporation." The name may include "Limited" or "Ltd." The name need not contain "Incorporated" or "Inc."

Added by Acts 1968, No. 27, §1. Amended by Acts 1977, No. 450, §1.



RS 12:904 - Corporate authority

§904. Corporate authority

A professional medical corporation shall engage in no business other than the practice of medicine or podiatry, but may hold property for investment or in connection with its medical practice.

Added by Acts 1968, No. 27, §1; Acts 2005, No. 304, §1.



RS 12:905 - Shares

§905. Shares

A. There shall be only one class of shares of a professional medical corporation, denominated common shares which shall be either with or without par value.

B. Either a shareholder who is a natural person duly licensed to practice medicine in this state, and who holds his shares in his own right, or another professional medical corporation, shall be entitled to vote such shares, and to participate in the corporation's earnings. Any other shareholder shall have no voting rights for any purpose whatever, shall not participate in the corporation's earnings, and shall have no access to any records or communications pertaining to medical services rendered by, or any other affairs of, the corporation, except as provided in R.S. 12:913(B).

R.S. 12:33 shall not apply to professional medical corporations.

Added by Acts 1968, No. 27, §1. Amended by Acts 1972, No. 319, §1; Acts 1979, No. 172, §1.



RS 12:906 - Certificate of stock

§906. Certificate of stock

A. Each certificate of stock shall contain the corporation's full name, and the following statement: "Except when held in his own right by a natural person duly licensed to practice medicine in the state of Louisiana or by another professional medical corporation, the shares represented by this certificate are not entitled to be voted or to participate in the earnings of the corporation, and the holder is not entitled to participate in the management of, or in the rendition of medical services by, the corporation, or to have access to any records or communications pertaining to medical services rendered by, or any other affairs of, the corporation."

B. Each certificate of stock shall contain a reference to any and all agreements among the corporation's voting shareholders, made pursuant to R.S. 12:909.

C. There shall be no provision for compulsory offer of shares for purchase by or sale to the corporation, and, except as provided in R.S. 12:22,1 no restriction upon the transfer of shares, unless, in either event, such provision or restriction is stated or summarized on the certificate representing the shares.

Added by Acts 1968, No. 27, §1. Amended by Acts 1982, No. 870, §1.

1As it appears in Act 27 of 1968.



RS 12:907 - Liability of incorporators, subscribers, shareholders, directors, officers and agents

§907. Liability of incorporators, subscribers, shareholders, directors, officers and agents

A. A subscriber to, or holder of, shares of a professional medical corporation shall be under no liability to the corporation with respect to such shares, other than the obligation of complying with the terms of the subscription therefor, and said obligation shall continue whether or not his rights or shares have been assigned or transferred.

B. A shareholder shall not be personally liable for any debt or liability of the corporation.

C. Nothing in this Chapter shall be construed as in derogation of any rights which any person may by law have against an incorporator, subscriber, shareholder, director, officer or agent of the corporation, because of any fraud practiced upon him, or because of any breach of professional duty or other negligent or wrongful act, by such person, or in derogation of any right which the corporation may have against any of such persons because of any fraud practiced upon it by him.

Added by Acts 1968, No. 27, §1.



RS 12:908 - Action of shareholders

§908. Action of shareholders

Any action by, or requiring the assent of, the shareholders of a professional medical corporation may be taken on the affirmative vote of a majority (or such greater proportion as the articles of incorporation may specify) in interest of the voting shareholders present or represented at a meeting duly called and held on due notice, at which a quorum is present or represented.

Added by Acts 1968, No. 27, §1.



RS 12:909 - Shareholders' agreements

§909. Shareholders' agreements

A. Any lawful provision regulating the affairs of a professional medical corporation or the rights and liabilities of its shareholders, which is not required to be set forth in the articles of incorporation, may be set forth in an agreement among all of the voting shareholders, and such agreement shall be binding on the corporation and all persons who are at the time such agreement is made, or who thereafter become, shareholders of the corporation. Such agreement may be terminated at any time by a majority in interest of the voting shareholders.

B. A duplicate copy of such agreement shall be filed in the corporation's registered office, and shall be open, daily during business hours, to the inspection of any shareholder or his attorney or legal representative.

Added by Acts 1968, No. 27, §1.



RS 12:910 - Directors

§910. Directors

Only voting shareholders, or voting shareholders of another professional medical corporation, may be directors. If there are fewer than three voting shareholders, there need be only as many directors as voting shareholders. The office of a director shall become vacant if he ceases to be a voting shareholder.

Added by Acts 1968, No. 27, §1. Amended by Acts 1979, No. 172, §2.



RS 12:911 - Officers and agents

§911. Officers and agents

A. Only voting shareholders, or voting shareholders of another professional medical corporation, may be officers. If there is only one voting shareholder, all officers may be combined in his person. The office or offices held by an officer shall become vacant if he ceases to be a voting shareholder.

B. Only natural persons duly licensed to practice medicine or podiatry in this state may render medical services on behalf of a professional medical corporation.

Added by Acts 1968, No. 27, §1. Amended by Acts 1979, No. 172, §3; Acts 2005, No. 304, §1.



RS 12:912 - Merger and consolidation

§912. Merger and consolidation

Professional medical corporations may be merged into or consolidated only with other professional medical corporations.

Added by Acts 1968, No. 27, §1.



RS 12:913 - Dissolution

§913. Dissolution

A. The fact that it has no voting shareholders shall be an additional ground for involuntary dissolution of a professional medical corporation.

B. In the event of the death of a shareholder of a professional medical corporation, said shareholder's succession representative, or those placed in possession of the shares of said shareholder if there be no administration of the succession, as the case may be, shall be entitled to vote the shares of said shareholder, and to be elected a director and officer of the corporation, for the purpose of effectuating a voluntary dissolution and liquidation of the corporation, in or out of court, pursuant to the Louisiana Business Corporation Law.

Added by Acts 1968, No. 27, §1. Amended by Acts 1972, No. 134, §1.



RS 12:914 - Regulation by Louisiana State Board of Medical Examiners

§914. Regulation by Louisiana State Board of Medical Examiners

Professional medical corporations shall be subject to the discipline of the Louisiana State Board of Medical Examiners and to its authority to adopt rules and regulations governing the practice of medicine or podiatry.

Added by Acts 1968, No. 27, §1; Acts 2005, No. 304, §1.



RS 12:915 - Short title

§915. Short title

This Chapter shall be known and may be referred to by the short title "Professional Medical Corporations Act".

Added by Acts 1968, No. 27, §1.



RS 12:951 - INDUSTRIAL OR ECONOMIC

CHAPTER 10. INDUSTRIAL OR ECONOMIC

DEVELOPMENT CORPORATIONS

§951. Terms defined

As used in this Chapter, the following words and phrases, unless differently defined or described, shall have the meanings and references as follows:

(1) "Corporation" means a Louisiana industrial development corporation created under this Chapter.

(2) "Financial institution" means any banking corporation or trust company, savings and loan association, insurance company or related corporation, partnership, foundation, or other institution engaged primarily in lending or investing funds.

(3) "Member" means any financial institution authorized to do business within this state which shall undertake to lend money to a corporation created under this Chapter, upon its call, and in accordance with the provisions of this Chapter.

(4) "Board of directors" means the board of directors of the corporation created under this Chapter.

(5) "Loan limit" means, for any member, the maximum amount permitted to be outstanding at one time on loans made by such member to the corporation, as determined under the provisions of this Chapter.

Acts 1969, No. 49, §1.



RS 12:952 - Incorporators; articles of incorporation; approval

§952. Incorporators; articles of incorporation; approval

A. Twenty-five or more persons, a majority of whom shall be residents of this state, who may desire to create an industrial development corporation under the provisions of this Chapter for the purpose of promoting, developing, and advancing the prosperity and economic welfare of the state and, to that end, to exercise the powers and privileges hereinafter provided, may be incorporated by filing in the office of the secretary of state as hereinafter provided, articles of incorporation. The articles of incorporation shall contain:

(1) The name of the corporation, which shall include the words "Industrial Development Corporation of Louisiana" or "Economic Development Corporation of America".

(2) The location of the principal office of the corporation, but such corporation may have offices in such other places within the state as may be fixed by the board of directors.

(3) The purposes for which the corporation is founded, which shall be:

(a) To promote, stimulate, develop, and advance the business prosperity and economic welfare of Louisiana and its citizens;

(b) To encourage and assist through loans, investments, or other business transactions in the location of new business and industry in this state and to rehabilitate and assist existing business and industry;

(c) To stimulate and assist in the expansion of all kinds of business activity which will tend to promote the business development and maintain the economic stability of this state, provide maximum opportunities for employment, encourage thrift, and improve the standard of living of the citizens of this state;

(d) Similarly, to cooperate and act in conjunction with other organizations, public or private, in the promotion and advancement of industrial, commercial, agricultural, and recreational developments in this state; and

(e) To provide financing for the promotion, development, and conduct of all kinds of business activity in this state.

(4) The names and post office addresses of the members of the first board of directors who, unless otherwise provided by the articles of incorporation or the bylaws, shall hold office for the first year of existence of the corporation or until their successors are elected and have qualified.

(5) Any provision which the incorporators may choose to insert for the regulation of the business and for the conduct of the affairs of the corporation and any provision creating, dividing, limiting, and regulating the powers of the corporation, the directors, stockholders, or any class of the stockholders, including but not limited to a list of the officers and provisions governing the issuance of stock certificates to replace lost or destroyed certificates; provided that no provision shall be contained for cumulative voting for directors.

(6)(a) The amount of authorized capital stock and the number of shares into which it is divided, the par value of each share, and the amount of capital with which it will commence business and, if there is more than one class of stock, a description of the different classes; the names and post office addresses of the subscribers of stock and the number of shares subscribed by each.

(b) The aggregate of the subscription shall be the minimum amount of capital with which the corporation shall commence business which shall not be less than two hundred fifty thousand dollars.

(7) A recitation that the corporation is organized under the provisions of this Chapter.

B. The articles of incorporation may also contain any provision consistent with the laws of this state for the regulation of the affairs of the corporation.

C. The articles of incorporation shall be in writing, subscribed by not less than three natural persons competent to contract and acknowledge, and filed in the office of the secretary of state for approval. A duplicate copy so subscribed and acknowledged may also be filed.

D.(1) The secretary of state shall not approve articles of incorporation for a corporation organized under this Chapter until a total of at least five national banks, state banks, savings banks, industrial savings banks, federal savings and loan associations, state savings and loan associations, or insurance companies authorized to do business within this state, or any combination thereof, have agreed in writing to become members of the corporation; and the written agreement shall be filed with the secretary of state with the articles of incorporation, and the filing of same shall be a condition precedent to the approval of the articles of incorporation by the secretary of state.

(2) Whenever the articles of incorporation shall have been filed in the office of the secretary of state and approved by him, and all filing fees and taxes prescribed by Louisiana statutes have been paid, the subscribers, their successors, and assigns shall constitute a corporation, and the corporation shall then be authorized to commence business and stock thereof to the extent herein or hereafter duly authorized may from time to time be issued.

Acts 1969, No. 49, §2. Acts 1984, No. 890, §1, eff. July 20, 1984.



RS 12:953 - Powers

§953. Powers

In furtherance of its purposes and in addition to the powers now or hereafter conferred on business corporations by Louisiana statutes, the corporation shall, subject to the restrictions and limitations herein contained, have the following powers:

(1) To elect, appoint, and employ officers, agents, and employees; to make contracts and incur liabilities for any of the purposes of the corporation; provided, that the corporation shall not incur any secondary liability by way of guaranty or endorsement of the obligations of any person, firm, corporation, joint-stock company, association or trust, or in any other manner.

(2) To borrow money from its members and the Small Business Administration and any other similar federal agency for any of the purposes of the corporation; to issue therefor its bonds, debentures, notes or other evidences of indebtedness, whether secured or unsecured, and to secure the same by mortgage, pledge, deed of trust or other lien on its property, franchises, rights, and privileges of every kind and nature, or any part thereof or interest therein, without securing stockholder or member approval.

(3) To make loans to any person, firm, corporation, joint-stock company, association or trust, and to establish and regulate the terms and conditions with respect to any such loans and the charges for interest and service connected therewith; provided, however, that the corporation shall not approve any application for a loan unless and until the person applying for said loan shall show that he has applied for the loan through ordinary banking channels and that the loan has been refused by at least one bank or other financial institution.

(4) To purchase, receive, hold, lease, or otherwise acquire, and to sell, convey, transfer, lease, or otherwise dispose of real and personal property, together with such rights and privileges as may be incidental and appurtenant thereto and the use thereof, including, but not restricted to any real or personal property acquired by the corporation from time to time in the satisfaction of debts or enforcement of obligations.

(5) To acquire the good will, business, rights, real and personal property and other assets, or any part thereof, or interest therein, of any persons, firms, corporation, joint-stock companies, associations or trusts, and to assume, undertake, or pay the obligations, debts, and liabilities of any such person, firm, corporation, joint-stock company, association or trust; to acquire improved or unimproved real estate for the purpose of constructing industrial plants or other business establishments thereon or for the purpose of disposing of such real estate to others for the construction of industrial plants or other business establishments; and to acquire, construct or reconstruct, alter, repair, maintain, operate, sell, convey, transfer, lease, or otherwise dispose of industrial plants or business establishments.

(6) To acquire, subscribe for, own, hold, sell, assign, transfer, mortgage, pledge or otherwise dispose of the stock, shares, bonds, debentures, notes or other securities and evidences of interest in, or indebtedness of any person, firm, corporation, joint-stock company, association or trust, and while the owner or holder thereof to exercise all the rights, powers, and privileges of ownership, including the right to vote thereon.

(7) To mortgage, pledge, or otherwise encumber any property, right or thing of value, acquired pursuant to the powers contained in paragraphs (4), (5), or (6) as security for the payment of any part of the purchase price thereof.

(8) To cooperate with and to avail itself of the facilities of the United States Department of Commerce, the Louisiana Department of Economic Development, and any other similar state or federal governmental agencies; and to cooperate with and assist, and otherwise encourage organizations in the various communities of the state in the promotion, assistance, and development of the business prosperity and economic welfare of such communities or of this state or of any part thereof.

(9) To do all acts and things necessary or convenient to carry out the powers expressly granted in this Chapter.

Acts 1969, No. 49, §3.



RS 12:954 - Acquisition and disposition of securities; evidences of indebtedness; stock; loans from members

§954. Acquisition and disposition of securities; evidences of indebtedness; stock; loans from members

Notwithstanding any provision of law to the contrary or any provision in their respective charters, agreements of association, articles of organization, or trust indentures:

(1) Any person, including all domestic corporations organized for the purpose of carrying on business with this state, and further including without implied limitation public utility companies and insurance companies, and foreign corporations licensed to do business within this state, and all financial institutions as defined herein, and all trusts, are hereby authorized to acquire, purchase, hold, sell, assign, transfer, mortgage, pledge or otherwise dispose of any bonds, securities, or other evidences of indebtedness created by, or the shares of the capital stock of the corporation, and while owners of said stock to exercise all the rights, powers, and privileges of ownership, including the right to vote thereon, all without the approval of any regulatory authority of the state except as otherwise provided in this Chapter; provided, however, that a financial institution which does not become a member of the corporation shall not be permitted to acquire any shares of the capital stock of the corporation;

(2) All financial institutions are hereby authorized to become members of the corporation and to make loans to the corporation as provided herein; and

(3) Each financial institution that becomes a member of the corporation is hereby authorized to acquire, purchase, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of any bonds, securities, or other evidences of indebtedness created by the corporation, or the shares of the capital stock of the corporation, and while the owner of the stock, such financial institution shall have the authority to exercise all the rights, powers, and privileges of ownership, including the right to vote, all without the approval of any regulatory authority of the state. However, the amount of the capital stock of the corporation which may be acquired by any member pursuant to the authority granted in this Section shall not exceed ten percent of the loan limit of such member.

(4) The amount of capital stock of the corporation which any member is authorized to acquire pursuant to the authority granted in this Section is in addition to the amount of capital stock in corporations which such member may otherwise be authorized to acquire.

Acts 1969, No. 49, §4; Acts 2003, No. 292, §1.



RS 12:955 - Applications for membership; loans to corporation

§955. Applications for membership; loans to corporation

Any financial institution may request membership in the corporation by making application to the board of directors on such form and in such manner as said board of directors may require, and membership shall become effective upon acceptance of such application by said board.

Each member of the corporation shall make loans to the corporation as and when called upon by it to do so on such terms and other conditions as shall be approved from time to time by the board of directors, subject to the following conditions:

(1) All loan limits shall be established at the thousand dollar amount nearest to the amount computed in accordance with the provisions of this section.

(2) No loan to the corporation shall be made if immediately thereafter the total amount of the obligations of the corporation would exceed ten times the amount then paid in on the outstanding capital stock of the corporation.

(3) The total amount outstanding on loans to the corporation made by any member at any one time, when added to the amount of the investment in the capital stock of the corporation then held by such member, shall not exceed:

(a) Twenty percent of the total amount then outstanding on loans to the corporation by all members, including in said total amount outstanding amounts validly called for loan but not yet loaned.

(b) The following limit, to be determined as of the time such member becomes a member on the basis of the audited balance sheet of such member at the close of its fiscal year immediately preceding its application for membership, or in the case of an insurance company, its last annual statement to the state insurance commissioner; two and one half percent of the capital and surplus of commercial banks and trust companies; one half of one percent of the total outstanding loans made by savings and loan associations, and building and loan associations; two and one half percent of the capital and unassigned surplus of stock insurance companies, except fire insurance companies; two and one half percent of the unassigned surplus of mutual insurance companies, except fire insurance companies; one tenth of one percent of the assets of fire insurance companies; and such limits as may be approved by the board of directors of the corporation for other financial institutions.

(4) Subject to Subparagraph (a) of Paragraph (3) of this section, each call made by the corporation shall be prorated among the members of the corporation in substantially the same proportion to the adjusted loan limits of all members. The adjusted loan limit of a member shall be the amount of such member's loan limit, reduced by the balance of outstanding loans made by such member to the corporation and the investment in capital stock of the corporation held by such member at the time of such call.

(5) All loans to the corporation by members shall be evidenced by bonds, debentures, notes, or other evidences of indebtedness of the corporation, which shall be freely transferable at all times, and which shall bear interest at a rate of not less than one-quarter of one percent in excess of the rate of interest determined by the board of directors to be the prime rate prevailing at the date of issuance thereof on unsecured commercial loans.

Acts 1969, No. 49, §5.



RS 12:956 - Duration of membership; notice of withdrawal

§956. Duration of membership; notice of withdrawal

Membership in the corporation shall be for the duration of the corporation; provided that upon written notice given to the corporation five years in advance, a member may withdraw from membership in the corporation at the expiration date of such notice.

A member shall not be obligated to make any loans to the corporation pursuant to calls made subsequent to notice of the intended withdrawal of said member.

Acts 1969, No. 49, §6.



RS 12:957 - Powers of stockholders and members; voting

§957. Powers of stockholders and members; voting

The stockholders and the members of the corporation shall have the following powers of the corporation:

(1) To determine the number of and elect directors as provided in R.S. 12:959;

(2) To make, amend, and repeal bylaws;

(3) To amend its charter as provided in R.S. 12:958;

(4) To dissolve the corporation as provided in R.S. 12:965;

(5) To do all things necessary or desirable to secure aid, assistance loans and other financing from any financial institutions, and from any agency established under the Small Business Investment Act of 1958, Public Law 85-699, 85th Congress,1 or other similar federal laws now or hereafter enacted;

(6) To exercise such other of the powers of the corporation consistent with this Chapter as may be conferred on the stockholders and the members by the bylaws.

As to all matters requiring action by the stockholders and the members of the corporation, said stockholders and said members shall vote separately thereon by classes, and except as otherwise herein provided, such matters shall require the affirmative vote of a majority of the votes to which the stockholders present or represented at the meeting shall be entitled and the affirmative vote of a majority of the votes to which the members present or represented at the meeting shall be entitled.

Each stockholder shall have one vote, in person or by proxy, for each share of capital stock held by him, and each member shall have one vote, in person or by proxy, except that any member having a loan limit of more than one thousand dollars shall have one additional vote, in person or by proxy, for each additional one thousand dollars which such member is authorized to have outstanding on loans to the corporation at any one time as determined under R.S. 12:955(3)(b).

Acts 1969, No. 49, §7.

115 U.S.C.A. §§77c, 77ddd, 80a-18, 633, 636, 661, 662, 671, 672, 681-688, 691, 695, 696.



RS 12:958 - Amendment of articles; certification of amendment

§958. Amendment of articles; certification of amendment

The articles of incorporation may be amended by the votes of the stockholders and the members of the corporation, voting separately by classes, and such amendments shall require approval by the affirmative vote of two thirds of the votes to which the stockholders shall be entitled and two thirds of the votes to which the members shall be entitled; provided that no amendment of the articles of incorporation which is inconsistent with the general purposes expressed herein or which authorizes any additional class of capital stock to be issued, or which eliminates or curtails the right of the state comptroller to examine the corporation or the obligation of the corporation to make reports as provided in R.S. 12:962, shall be made; and provided further that no amendment of the articles of incorporation which increases the obligation of a member to make loans to the corporation, or makes any change in the principal amount, interest rate, maturity date, or in the security or credit position of any outstanding loan of a member to the corporation, or affects a member's right to withdraw from membership as provided herein, or affects a member's voting rights as provided herein, shall be made without the consent of each member affected by such amendment.

Within thirty days after any meeting at which an amendment of the articles of incorporation has been adopted, articles of amendment signed and sworn to by the president, treasurer, and a majority of the directors, setting forth such amendment and due adoption thereof, shall be submitted to the secretary of state who shall examine them, and if he finds that they conform to the requirements of this Chapter, shall so certify and endorse his approval thereon. Thereupon, the articles of amendment shall be filed in the office of the secretary of state, and no such amendment shall take effect until such articles of amendment shall have been filed as aforesaid.

Acts 1969, No. 49, §8.



RS 12:959 - Officers; board of directors; responsibility for losses

§959. Officers; board of directors; responsibility for losses

A.(1) The business and affairs of the corporation shall be managed and conducted by a board of directors, a president, a vice president, a secretary, a treasurer, and other such officers and agents as the corporation by its bylaws shall authorize.

(2) The board of directors shall consist of not less than fifteen nor more than twenty-one directors, as shall be determined in the first instance by the incorporators and thereafter annually by the members and the stockholders of the corporation. The board of directors may exercise all the powers of the corporation except those conferred by law or by the bylaws of the corporation upon the stockholders or members and it shall choose and appoint all the agents and officers of the corporation and fill all vacancies except vacancies in the office of director, which shall be filled as provided in this Subsection. The board of directors shall be elected in the first instance by the incorporators and thereafter at the annual meeting, which annual meeting shall be held during the month of January or, if no annual meeting shall be held in the year of incorporation, then within ninety days after the approval of the articles of incorporation at a special meeting as provided in this Subsection.

(3) At each annual meeting or at each special meeting held as provided in this Subsection, the members of the corporation shall elect two-thirds of the board of directors, and the stockholders shall elect the remaining directors. The directors shall hold office until the next annual meeting of the corporation or special meeting held in lieu of the annual meeting after the election and until their successors are elected and qualified unless sooner removed in accordance with the provisions of the bylaws. Any vacancy in the office of a director elected by the members shall be filled by the directors elected by the members, and any vacancy in the office of a director elected by the stockholders shall be filled by the directors elected by the stockholders.

B. Directors and officers shall not be responsible for losses unless the same shall have been occasioned by the willful misconduct of such directors and officers.

Acts 1969, No. 49, §9; Acts 2003, No. 292, §1.



RS 12:960 - Retention of earned surplus

§960. Retention of earned surplus

Each year the corporation shall set apart as earned surplus not less than ten percent of its net earnings for the preceding fiscal year until such surplus shall be equal in value to one half of the amount paid in on the capital stock then outstanding. Whenever the amount of surplus established herein shall become impaired, it shall be built up again to the required amount in the manner provided for its original accumulation. Net earnings and surplus shall be determined by the board of directors, after providing for such reserves as said directors deem desirable, and the determination of the directors made in good faith shall be conclusive on all persons.

Acts 1969, No. 49, §10.



RS 12:961 - Deposits

§961. Deposits

The corporation shall not deposit any of its funds in any banking institution unless such institution has been designated as a depository by a vote of a majority of the directors present at an authorized meeting of the board of directors, exclusive of any director who is an officer or director of the depository so designated. The corporation shall not receive money on deposit.

Acts 1969, No. 49, §11.



RS 12:962 - Annual audit

§962. Annual audit

The corporation shall be examined at least once annually by the banking commissioner and shall make reports of its condition not less than annually to said banking commissioner and more frequently upon call of the banking commissioner, who in turn shall make copies of such reports available to the governor; and the corporation shall also furnish such other information as may from time to time be required by the banking commissioner and secretary of state. The corporation shall pay the actual cost of said examinations. The banking commissioner shall exercise the same power and authority over corporations organized under this Chapter as is now exercised over banks and trust companies by the provisions of the Louisiana Banking Code, where such banking code is not in conflict with this Chapter.

Acts 1969, No. 49, §12.



RS 12:963 - Initial meeting of incorporators; quorum

§963. Initial meeting of incorporators; quorum

The first meeting of the corporation shall be called by a notice signed by three or more of the incorporators, stating the time, place, and purpose of the meeting, a copy of which notice shall be mailed or delivered to each incorporator at least five days before the day appointed for the meeting. Said first meeting may be held without such notice upon agreement in writing to that effect, signed by all the incorporators. There shall be recorded in the minutes of the meeting a copy of said notice or of such unanimous agreement of the incorporators.

At such first meeting, the incorporators shall organize by the choice, by ballot, of a temporary clerk; by the adoption of bylaws; by the election by ballot of directors; and by action upon such other matters within the powers of the corporation as the incorporators may see fit. The temporary clerk shall be sworn and shall make and attest a record of the proceedings. Ten of the incorporators shall be a quorum for the transaction of business.

Acts 1969, No. 49, §13.



RS 12:964 - Duration of corporation

§964. Duration of corporation

The period of duration of the corporation shall be fifty years, subject, however, to the right of the stockholders and the members to dissolve the corporation prior to the expiration of said period as provided in R.S. 12:965.

Acts 1969, No. 49, §14.



RS 12:965 - Dissolution; distribution of assets

§965. Dissolution; distribution of assets

The corporation may be dissolved upon the affirmative vote of two-thirds of the votes to which the stockholders shall be entitled and two-thirds of the votes to which the members shall be entitled. Upon any dissolution of the corporation, none of the corporation's assets shall be distributed to the stockholders until all sums due the members who are also creditors of the corporation have been paid in full.

Acts 1969, No. 49, §15; Acts 2003, No. 292, §1.



RS 12:966 - Pledge of state credit prohibited

§966. Pledge of state credit prohibited

Under no circumstances shall the credit of the state be pledged to any corporation organized under the provisions of this Chapter.

Acts 1969, No. 49, §16.



RS 12:967 - State development company; federal definition

§967. State development company; federal definition

Any corporation organized under the provisions of this Chapter shall be a state development company, as defined in the Small Business Investment Act of 1958, Public Law 85-699, 85th Congress,1 or any other similar federal legislation, and shall be authorized to operate on a statewide basis.

Acts 1969, No. 49, §17.

115 U.S.C.A. §§77c, 77ddd, 80a-18, 633, 636, 661, 662, 671, 672, 681-688, 691, 695, 696.



RS 12:968 - Tax exemptions, credits and privileges applicable

§968. Tax exemptions, credits and privileges applicable

Any tax exemptions, tax credits, or tax privileges granted to banks, savings and loan associations, trust companies, and other financial institutions by any general laws are granted to corporations organized pursuant to this Chapter.

Acts 1969, No. 49, §18.



RS 12:969 - License fees

§969. License fees

Every corporation organized and engaged in business under the provisions of this Chapter shall pay an annual state occupational license tax of fifty dollars. In addition, parishes and municipalities are authorized to levy the occupational license taxes as prescribed; however, no parish or municipality shall levy any such occupational license tax in an amount greater than those prescribed.

Acts 1969, No. 49, §19; Acts 2003, No. 292, §1.



RS 12:970 - Fiscal year

§970. Fiscal year

Corporations organized under this Chapter shall adopt the calendar year as their fiscal year.

Acts 1969, No. 49, §20.



RS 12:971 - Applicability of Louisiana business corporation law

§971. Applicability of Louisiana business corporation law

The corporation shall be subject to all of the provisions of Chapter 1 of this Title, as amended from time to time, except to the extent that such provisions are inconsistent with the provisions of this Chapter.

Acts 1984, No. 890, §1, eff. July 20, 1984.



RS 12:972 - Savings clause

§972. Savings clause

Nothing herein contained shall be interpreted or construed as disapproving any act, action, or conduct which is or has been or may be in accordance with existing law, prior to amendment, nor shall anything herein contained be interpreted or construed as approving any act, action, or conduct which is or has been or may be in violation of existing law.

Acts 1984, No. 890, §1, eff. July 20, 1984.



RS 12:981 - PROFESSIONAL DENTAL CORPORATIONS

CHAPTER 11. PROFESSIONAL DENTAL CORPORATIONS

AND LIMITED LIABILITY COMPANIES

§981. Terms defined

As used in this Chapter:

A. "Professional dental corporation" means a corporation organized pursuant to this Chapter for the practice of dentistry.

B. "Professional dental limited liability company" means a limited liability company organized pursuant to this Chapter for the practice of dentistry.

C. All terms used both in this Chapter and in Chapter 1 of this Title shall have the same meaning.

Added by Acts 1970, No. 127, §1; Acts 1995, No. 488, §1.



RS 12:982 - Professional corporations

§982. Professional corporations

One or more natural persons of full age and duly licensed to practice dentistry in this state may form a corporation under Chapter 1 of this Title for the purpose of practicing dentistry. Such corporations shall be subject to all of the provisions of Chapter 1, as the same may from time to time be amended, except to the extent that such provisions are inconsistent with the provisions of this Chapter.

Added by Acts 1970, No. 127, §1.



RS 12:982.1 - Professional limited liability companies

§982.1. Professional limited liability companies

One or more natural persons of full age and duly licensed to practice dentistry in this state may form a limited liability company under Chapter 22 of this Title for the purpose of practicing dentistry. Such limited liability company shall be subject to the provisions of Chapter 1 as the same may from time to time be amended, except to the extent that the provisions are inconsistent with provisions of this Chapter.

Acts 1995, No. 488, §1; Acts 2001, No. 476, §1, eff. June 21, 2001.



RS 12:983 - Corporate and limited liability company name

§983. Corporate and limited liability company name

A. The corporate name shall consist of the full name or names as used on the license to practice dentistry issued by the Louisiana State Board of Dentistry of one or more voting shareholders, may include "Limited" or "Ltd.", and shall end with one of the phrases, which may be in parentheses, "A Professional Dental Corporation", "A Professional Corporation", or "A Dental Corporation". The name need not contain "Incorporated" or "Inc."

B. The name of the limited liability company shall consist of the full names as used on the license to practice dentistry issued by the Louisiana State Board of Dentistry of all participating members and shall contain the words "limited liability company", the abbreviation "L.L.C." or the abbreviation "L.C.", as required in R.S. 12:1306(A)(1).

C. This Section shall apply to all dental practices as defined in Chapter 9 of Title 37 of the Louisiana Revised Statutes of 19501 whether or not said dental practices are in conformity herewith prior to August 15, 1995.

Added by Acts 1970, No. 127, §1. Amended by Acts 1975, No. 232, §1; Acts 1979, No. 400, §1, eff. July 11, 1979; Acts 1995, No. 488, §1.

1R.S. 37:751 et seq.



RS 12:984 - Corporate and limited liability company authority

§984. Corporate and limited liability company authority

A professional dental corporation or limited liability company shall engage in no business other than the practice of dentistry, but may hold property for investment or in connection with its dental practice.

Added by Acts 1970, No. 127, §1. Acts 1995, No. 488, §1.



RS 12:985 - Shares

§985. Shares

A. There shall be only one class of shares of professional dental corporations, denominated common shares, which shall be either with or without par value.

B. Either a shareholder who is a natural person duly licensed to practice dentistry in this state, and who holds his shares in his own right, or another professional dental corporation, shall be entitled to vote such shares, and to participate in the corporation's earnings. Any other shareholder shall have no voting rights for any purpose whatever, shall not participate in the corporation's earnings, and shall have no access to any records or communications pertaining to dental services rendered by, or any other affairs of, the corporation, except as provided in R.S. 12:993B.

C. R.S. 12:78 shall not apply to professional dental corporations.

Added by Acts 1970, No. 127, §1. Amended by Acts 1972, No. 80, §1; Acts 1980, No. 674, §1.



RS 12:985.1 - Members

§985.1. Members

There shall be only one class of limited liability company members with membership interest therein, all of which interest shall be owned by a natural person duly licensed to practice dentistry in this state and who holds his membership in his own right or as a professional dental corporation, who shall be entitled to vote such membership interest and to participate in the limited liability company earnings. Any other membership interest holders shall have no voting rights for any purpose whatsoever, should not participate in the limited liability company's earnings, and shall have no access to any records or communications pertaining to dental services rendered by, or any other affairs of, the limited liability company, except as provided in R.S. 12:993(B).

Acts 1995, No. 488, §1.



RS 12:986 - Certificate of stock

§986. Certificate of stock

A. Each certificate of stock shall contain the corporation's full name, and the following statement: "Except when held in his own right by a natural person duly licensed to practice dentistry in the state of Louisiana or when held by another professional dental corporation, the shares represented by this certificate are not entitled to be voted or to participate in the earnings of the corporation, and the holder is not entitled to participate in the management of, or in the rendition of dental services by, the corporation, or to have access to any records or communications pertaining to dental services rendered by, or any other affairs of, the corporation."

B. Each certificate of stock shall contain a reference to any and all agreements among the corporation's voting shareholders made pursuant to R.S. 12:989.

C. There shall be no provision for compulsory offer of shares for purchase by or sale to the corporation, and, except as provided in R.S. 12:71, no restriction upon the transfer of shares, unless in either event such provision or restriction is stated or summarized on the certificate representing the shares.

Added by Acts 1970, No. 127, §1. Amended by Acts 1980, No. 674, §1.



RS 12:986.1 - Membership interest

§986.1. Membership interest

A membership interest in a dental limited liability company shall not be assignable in whole or part except to another natural person licensed to practice dentistry in this state or a professional dental corporation.

Acts 1995, No. 488, §1.



RS 12:987 - Liability of incorporators, subscribers, shareholders, directors, officers and agents

§987. Liability of incorporators, subscribers, shareholders, directors, officers and agents

A. A subscriber to or holder of shares of a professional dental corporation shall be under no liability to the corporation with respect to such shares, other than the obligation of complying with the terms of the subscription therefor, and said obligation shall continue whether or not his rights or shares have been assigned or transferred.

B. A shareholder shall not be personally liable for any debt or liability of the corporation.

C. Nothing in this Chapter shall be construed as in derogation of any rights which any person may by law have against an incorporator, subscriber, shareholder, director, officer or agent of the corporation, because of any fraud practiced upon him, or because of any breach of professional duty or other negligent or wrongful act, by such person, or in derogation of any right which the corporation may have against any of such persons because of any fraud practiced upon it by him.

Added by Acts 1970, No. 127, §1.



RS 12:987.1 - Liability of holder of interest in a limited liability company

§987.1. Liability of holder of interest in a limited liability company

A holder of an interest in a limited liability company has the liability imposed by Chapter 22 of this Title. Nothing herein shall be construed as a derogation of any rights which any person may by law have against any owner of a membership interest or manager of a dental limited liability company.

Acts 1995, No. 488, §1.



RS 12:988 - Action of shareholders

§988. Action of shareholders

Any action by, or requiring the assent of, the shareholders of a professional dental corporation may be taken on the affirmative vote of a majority, or such greater proportion as the articles of incorporation may specify, in interest of the voting shareholders present or represented at a meeting duly called and held on due notice, at which a quorum is present or represented.

Added by Acts 1970, No. 127, §1.



RS 12:988.1 - Action of holders of membership interest

§988.1. Action of holders of membership interest

Any action by, or requiring the assent of, the holders of a membership interest in a dental limited liability company may be taken on the affirmative vote of a majority, or such greater proportion as the dental limited liability company operating agreement may specify, in interest of the membership interest holders present or represented at a meeting duly called and held upon due notice, at which a quorum is present or represented.

Acts 1995, No. 488, §1.



RS 12:989 - Shareholders' agreements

§989. Shareholders' agreements

A. Any lawful provision regulating the affairs of a professional dental corporation or the rights and liabilities of its shareholders, which is not required to be set forth in the articles of incorporation, may be set forth in an agreement among all of the voting shareholders, and such agreement shall be binding on the corporation and all persons who are at the time such agreement is made or who thereafter become shareholders of the corporation. Such agreement may be terminated at any time by a majority in interest of the voting shareholders.

B. A duplicate copy of such agreement shall be filed in the corporation's registered office, and shall be open daily during business hours to the inspection of any shareholder or his attorney or legal representative.

Added by Acts 1970, No. 127, §1.



RS 12:989.1 - Membership ownership agreements

§989.1. Membership ownership agreements

A. Any lawful provision regulating the affairs of a dental limited liability company or the rights and liabilities of the holders of a membership interest in the company, which is not required to be set forth in the articles of organization and/or operating agreement of a dental limited liability company, may be set forth in an agreement among all of the owners of a membership interest, and such agreement shall be binding on the dental limited liability company and all persons who are at the time such agreement is made or who thereafter become owners of a membership interest in a dental limited liability company. Such agreement may be terminated at any time by a majority of the dental limited liability company membership owners.

B. A duplicate copy of the agreement shall be filed in the company's registered office and shall be open daily during business hours to the inspection of any member or his attorney or legal representative.

Acts 1995, No. 488, §1.



RS 12:990 - Directors

§990. Directors

Only voting shareholders, or voting shareholders of another professional dental corporation, may be directors. If there are fewer than three voting shareholders, there need be only as many directors as voting shareholders. The office of a director shall become vacant if he ceases to be a voting shareholder.

Added by Acts 1970, No. 127, §1. Amended by Acts 1980, No. 674, §1.



RS 12:991 - Officers and agents

§991. Officers and agents

A. Only voting shareholders, or voting shareholders of another professional dental corporation, may be officers. If there is only one voting shareholder, all offices may be combined in his person. The office or offices held by an officer shall become vacant if he ceases to be a voting shareholder.

B. Only natural persons duly licensed to practice dentistry in this state may render dental services in behalf of a professional dental corporation.

C. Only a voting membership interest owner may be a dental limited liability manager.

Added by Acts 1970, No. 127, §1. Amended by Acts 1980, No. 674, §1; Acts 1995, No. 488, §1.



RS 12:992 - Merger and consolidation

§992. Merger and consolidation

Professional dental corporations and limited liability companies may be merged into or consolidated only with other professional dental corporations and dental limited liability companies.

Added by Acts 1970, No. 127, §1; Acts 1995, No. 488, §1.



RS 12:993 - Dissolution

§993. Dissolution

A. The fact that it has no voting shareholders shall be an additional ground for involuntary dissolution of a professional dental corporation.

B. In the event of the death of a shareholder of a professional dental corporation, said shareholder's succession representative or those placed in possession of the shares of said shareholder if there be no administration of the succession, as the case may be, shall be entitled to vote the shares of said shareholder and to be elected a director and officer of the corporation for the purposes of effectuating a voluntary dissolution and liquidation of the corporation, in or out of court, pursuant to the Louisiana Business Corporation Law.

C. The fact that there are no persons qualified as membership interest owners shall be an additional ground for the involuntary dissolution of a limited liability company.

D. In the event of the death of a membership interest owner of a dental limited liability company, said membership interest owner's succession representative or those placed in possession of said membership interest owner if there is no administration of the succession, as the case may be, shall be entitled to vote the membership interest of said membership owner and to be elected as manager of the dental limited liability company for the sole purpose of effectuating a voluntary dissolution and liquidation of the dental limited liability company, in or out of court, pursuant to the Louisiana Business Limited Liability Company Law.

Added by Acts 1970, No. 127, §1. Amended by Acts 1972, No. 81, §1; Acts 1995, No. 488, §1.



RS 12:994 - Regulation by Louisiana State Board of Dentistry

§994. Regulation by Louisiana State Board of Dentistry

Professional dental corporations and dental limited liability companies shall be subject to the discipline of the Louisiana State Board of Dentistry and to its authority to adopt rules and regulations governing the practice of dentistry.

Added by Acts 1970, No. 127, §1; Acts 1995, No. 488, §1.



RS 12:995 - Short title

§995. Short title

This Chapter shall be known and may be referred to by the short title "Professional Dental Corporations Law."

Added by Acts 1970, No. 127, §1.



RS 12:1011 - PROFESSIONAL ACCOUNTING CORPORATIONS

CHAPTER 12. PROFESSIONAL ACCOUNTING CORPORATIONS

§1011. Terms defined

As used in this Chapter:

A. "Professional accounting corporation" means a corporation organized pursuant to this Chapter and meeting the requirements to obtain a permit as a certified professional accounting firm as provided for by the Louisiana Accountancy Act, R.S. 37:71 et seq.

B. All terms used both in this Chapter and in Chapter 1 of this Title shall have the same meaning when used in this Chapter as when used in Chapter 1.

C. All terms used both in this Chapter and in the Louisiana Accountancy Act shall have the same meaning when used in this Chapter as when used in the Louisiana Accountancy Act.

Added by Acts 1970, No. 191, §1. Amended by Acts 1979, No. 510, §2; Acts 2000, 1st Ex. Sess., No. 30, §1, eff. April 14, 2000.



RS 12:1012 - Professional corporations

§1012. Professional corporations

One or more natural persons of full age may form a corporation under Chapter 1 of this Title as a professional accounting corporation subject to the ownership requirements contained in the Louisiana Accountancy Act. Such corporations shall be subject to all of the provisions of Chapter 1, as the same may from time to time be amended, except to the extent that such provisions are inconsistent with the provisions of this Chapter and the provisions of the Louisiana Accountancy Act.

Added by Acts 1970, No. 191, §1; Acts 2000, 1st Ex. Sess., No. 30, §1, eff. April 14, 2000.



RS 12:1013 - The corporate name

§1013. The corporate name

The corporate name shall consist of the full or last name or the names of one or more voting shareholders, former voting shareholders, or members of a predecessor accounting firm, may include "limited" or "Ltd.", and shall end with one of the phrases which may be in parenthesis "A Professional Accounting Corporation", "A Professional Corporation", or "A Corporation of Certified Public Accountants". The name need not contain "Incorporated" or "Inc.".

Added by Acts 1970, No. 191, §1.



RS 12:1014 - Repealed by Acts 2000, 1st Ex. Sess., No. 30, 2, eff. April 14, 2000.

§1014. Repealed by Acts 2000, 1st Ex. Sess., No. 30, §2, eff. April 14, 2000.



RS 12:1015 - Shares

§1015. Shares

A. There shall be only one class of shares of a professional accounting corporation, denominated common shares which shall be either with or without par value.

B. The ownership of shares in a professional accounting corporation shall be subject to the provisions of the Louisiana Accountancy Act.

C. Repealed by Acts 2000, 1st Ex. Sess., No. 30, §2, eff. April 14, 2000.

D. R.S. 12:78 shall not apply to professional accounting corporations.

Added by Acts 1970, No. 191, §1. Amended by Acts 1972, No. 82, §1; Acts 2000, 1st Ex. Sess., No. 30, §§1, 2, eff. April 14, 2000.



RS 12:1016 - Certificate of stock

§1016. Certificate of stock

A. Each certificate of stock shall contain the corporation's full name.

B. Each certificate of stock shall contain reference to any and all agreements among the corporation's voting shareholders made pursuant to R.S. 12:1019.

C. There shall be no provision for compulsory offer of shares for purchases by or sale to the corporation, and, except as provided in R.S. 12:71, no restriction upon the transfer of shares, unless, in either event, such provision or restriction is stated or summarized on the certificate representing the shares.

Added by Acts 1970, No. 191, §1; Acts 2000, 1st Ex. Sess., No. 30, §1, eff. April 14, 2000.



RS 12:1017 - Liability of incorporators, subscribers, shareholders, directors, officers, and agents

§1017. Liability of incorporators, subscribers, shareholders, directors, officers, and agents

A. A subscriber to, or holder of, shares of a professional accounting corporation shall be under no liability to the corporation with respect to such shares, other than the obligation of complying with the terms of the subscription therefor, and the said obligation shall continue whether or not his rights or shares have been assigned or transferred.

B. The shareholder shall not be personally liable for any debt or liability of the corporation.

C. Nothing in this Chapter shall be construed as in derogation of any rights which any person may by law have against an incorporator, subscriber, shareholder, director, officer, or agent of the corporation, because of any fraud practiced upon him, or because of any breach of professional duty or other negligent or wrongful act, by such persons, or in derogation of any right which the corporation may have against any of such persons because of any fraud practiced upon it by him.

Added by Acts 1970, No. 191, §1; Acts 1987, No. 135, §1; Acts 2000, 1st Ex. Sess., No. 30, §1, eff. April 14, 2000.



RS 12:1018 - Actions of shareholders

§1018. Actions of shareholders

Any action by, or requiring the assent of, the shareholders of a professional corporation may be taken on the affirmative vote of a majority in interest or such greater proportion as the articles of incorporation may specify of the voting shareholders present or represented at a meeting duly called and held on due notice, at which a quorum is present or represented.

Added by Acts 1970, No. 191, §1.



RS 12:1019 - Shareholders agreements

§1019. Shareholders agreements

A. Any lawful provision regulating the affairs of a professional accounting corporation or the rights and liabilities of its shareholders, which is not required to be set forth in the article of incorporation, may be set forth in an agreement among all of the voting shareholders, and such agreement shall be binding upon the corporation and all persons who are at the time such agreement is made, or who thereafter become, shareholders of the corporation. Such agreement may be terminated at any time by a majority in interest of the voting shareholders.

B. A duplicate copy of such agreement shall be filed in the corporation's registered office, and shall be open, daily during business hours, to the inspection of any shareholder or his attorney or legal representative.

Added by Acts 1970, No. 191, §1.



RS 12:1020 - Directors

§1020. Directors

Only voting shareholders may be directors. If there are fewer than three voting shareholders, there need be only as many directors as voting shareholders. The office of a director shall become vacant if he ceases to be a voting shareholder.

Added by Acts 1970, No. 191, §1.



RS 12:1021 - Officers and agents

§1021. Officers and agents

A. Only voting shareholders may be officers. If there is only one voting shareholder, all offices may be combined in his person. The office or offices held by an officer shall become vacant if he ceases to be a voting shareholder.

B. Repealed by Acts 2000, 1st Ex. Sess., No. 30, §2, eff. April 14, 2000.

Added by Acts 1970, No. 191, §1. Amended by Acts 1979, No. 510, §3; Acts 2000, 1st Ex. Sess., No. 30, §2, eff. April 14, 2000.



RS 12:1022 - Repealed by Acts 2000, 1st Ex. Sess., No. 30, 2, eff. April 14, 2000.

§1022. Repealed by Acts 2000, 1st Ex. Sess., No. 30, §2, eff. April 14, 2000.



RS 12:1023 - Dissolution

§1023. Dissolution

A. The fact that it has no voting shareholders shall be an additional ground for involuntary dissolution of a professional accounting corporation.

B. In the event of the death of a shareholder of a professional accounting corporation, said shareholder's succession representative, or those placed in possession of the shares of said shareholder if there be no administration of the succession, as the case may be, shall be entitled to vote the shares of said shareholder, and to be elected a director and officer of the corporation, for the purpose of effectuating a voluntary dissolution and liquidation of the corporation, in or out of court, pursuant to the Louisiana Business Corporation Law.

Added by Acts 1970, No. 191, §1. Amended by Acts 1972, No. 83, §1.



RS 12:1024 - Regulation by state board of certified public accountants of Louisiana

§1024. Regulation by state board of certified public accountants of Louisiana

Professional accounting corporations shall be subject to the discipline of the State Board of Certified Public Accountants of Louisiana and its authority to adopt rules and regulations governing the practice of accounting, pursuant to the Louisiana Accountancy Act.

Added by Acts 1970, No. 191, §1; Acts 2000, 1st Ex. Sess., No. 30, §1, eff. April 14, 2000.



RS 12:1025 - Short title

§1025. Short title

This Chapter may be known and may be referred to by the short title "Professional Accounting Corporations Law".

Added by Acts 1970, No. 191, §1.



RS 12:1041 - MISCELLANEOUS PROVISIONS APPLICABLE

CHAPTER 13. MISCELLANEOUS PROVISIONS APPLICABLE

TO MORE THAN ONE KIND OF CORPORATION

§1041. Suppression of criminally operated businesses by domestic and foreign corporations; proceedings

A. The attorney general is authorized to institute civil proceedings against any domestic corporation to procure a judgment annulling, vacating or forfeiting its articles of incorporation and franchise, and against any foreign corporation to revoke its certificate of authority to transact business in this state when:

1. Any of the corporation officers or any other person controlling the management or operation of such corporation, with the knowledge of the president and a majority of the board of directors or under such circumstances that the president and a majority of the directors should have knowledge, is a person or persons engaged in activities such as organized violent revolutionary or unlawful activity aimed at the overthrow of the government of the State of Louisiana or any of its political subdivisions, or any boards, commissions, agency or official of either, or any unlawful activity aimed at organized homosexuality, organized crimes against nature, organized prostitution, organized gambling, organized narcotics, organized extortion or organized embezzlement, or who is connected directly or indirectly with organizations, syndicates or criminal societies engaged in any of these; or

2. A director, officer, employee, agent or stockholder acting for, through or on behalf of such corporation has, in conducting the corporation's affairs, purposely engaged in a persistent course of violent revolutionary or unlawful activity aimed at the overthrow of the government of the State of Louisiana or any of its political subdivisions, or any boards, commissions, agency or official or any unlawful activity aimed at homosexuality, crimes against nature, intimidation and coercion, bribery, prostitution, gambling, extortion, embezzlement, unlawful sale of narcotics or other illegal conduct, with the knowledge of the president and majority of the board of directors or under such circumstances that the president and a majority of the directors should have knowledge, with the intent to compel or induce other persons, firms or corporations to deal with such corporation or engage in any such illegal conduct, and

3. For the prevention of future illegal conduct of the same character, the public interest requires the charter of the corporation to be annulled, vacated or forfeited and the corporation to be dissolved or the certificate of authority to transact business in this state revoked.

B. The proceedings authorized by this section may be instituted against a corporation in the district court for the parish of its registered office or for any parish in which it is doing business. The proceedings shall be conducted in accordance with the Louisiana Code of Civil Procedure and the applicable rules of court.

The proceedings herein authorized shall be in addition to any other proceeding authorized by law for the purpose of annulling, vacating or forfeiting the articles and franchise of a domestic corporation and/or revoking the certificate of authority of a foreign corporation to transact business in this state.

Acts 1970, No. 527, §§1, 2.



RS 12:1042 - Franchise agreements; provisions for dispute resolution

§1042. Franchise agreements; provisions for dispute resolution

Unless provisions of a business franchise agreement provide otherwise, when the business to be conducted pursuant to the agreement and the business location of the franchisee are exclusively in this state, disputes arising under a business franchise agreement shall be resolved in a forum inside this state and interpretation of the provisions of the agreement shall be governed by the laws of this state.

Acts 1991, No. 855, §1.



RS 12:1051 - PROFESSIONAL CHIROPRACTIC CORPORATIONS

CHAPTER 14. PROFESSIONAL CHIROPRACTIC CORPORATIONS

§1051. Terms defined

As used in this Chapter:

A. "Professional chiropractic corporation" means a corporation organized pursuant to this Chapter for the practice of chiropractic.

B. All terms used both in this Chapter and in Chapter 1 of this Title shall have the same meaning when used in this Chapter, as when used in Chapter 1.

Added by Acts 1976, No. 686, §1.



RS 12:1052 - Professional corporations

§1052. Professional corporations

One or more natural persons, of full age and duly licensed to practice chiropractic in this state, may form a corporation under Chapter 1 of this Title for the purpose of practicing chiropractic. Such corporations shall be subject to all of the provisions of Chapter 1, as the same may from time to time be amended, except to the extent that such provisions are inconsistent with the provision of this Chapter.

Added by Acts 1976, No. 686, §1.



RS 12:1053 - The corporate name

§1053. The corporate name

The corporate name shall consist of the full or last name or names of one or more voting shareholders, former voting shareholders or members of a predecessor chiropractic partnership, may include "Limited" or "Ltd.", shall end with one of the phrases (which may be in parentheses) "A Professional Chiropractic Corporation", or "A Professional Corporation."

The name need not contain "Incorporated" or "Inc."

Added by Acts 1976, No. 686, §1.



RS 12:1054 - Corporate authority

§1054. Corporate authority

A professional chiropractic corporation shall engage in no business other than the practice of chiropractic, but may hold property for investment or in connection with its chiropractic practice.

Added by Acts 1976, No. 686, §1.



RS 12:1055 - Shares

§1055. Shares

A. There shall be only one class of shares of a professional chiropractic corporation, denominated common shares which shall be either with or without par value.

B. A shareholder who is a natural person duly licensed to practice chiropractic in this state, and who holds his shares in his own right, shall be entitled to vote his shares, and to participate in the corporation's earnings. Any other shareholder shall have no voting rights for any purpose directly related to the practice of chiropractic by the corporation.

R.S. 12:78 shall not apply to professional chiropractic corporations.

Added by Acts 1976, No. 686, §1.



RS 12:1056 - Certificate of stock

§1056. Certificate of stock

A. Each certificate of stock shall contain the corporation's full name, and the following statement: "Except when held in his own right by a natural person duly licensed to practice chiropractic in the state of Louisiana, the shares represented by this certificate are not entitled to be voted on matters directly related to the practice of chiropractic and the holder is not entitled to participate in the rendition of chiropractic services by the corporation."

B. Each certificate of stock shall contain a reference to any and all agreements among the corporation's voting shareholders, made pursuant to R.S. 12:1059.

C. There shall be no restriction upon the transfer of shares, unless, in either event, such provision or restriction is stated or summarized on the certificate representing the shares.

Added by Acts 1976, No. 686, §1.



RS 12:1057 - Liability of incorporators, subscribers, shareholders, directors, officers and agents

§1057. Liability of incorporators, subscribers, shareholders, directors, officers and agents

A. A subscriber to, or holder of, shares of a professional chiropractic corporation shall be under no liability to the corporation with respect to such shares, other than the obligation of complying with the terms of the subscription therefor, and said obligation shall continue whether or not his rights or shares have been assigned or transferred.

B. A shareholder shall not be personally liable for any debt or liability of the corporation.

C. Nothing in this Chapter shall be construed as in derogation of any rights which any person may by law have against an incorporator, subscriber, shareholder, director, officer or agent of the corporation, because of any fraud practiced upon him, or because of any breach of professional duty or other negligent or wrongful act, by such person, or in derogation of any right which the corporation may have against any of such persons because of any fraud practiced upon it by him.

Added by Acts 1976, No. 686, §1.



RS 12:1058 - Action of shareholders

§1058. Action of shareholders

Any action by, or requiring the assent of, the shareholders of a professional chiropractic corporation may be taken on the affirmative vote of a majority (or such proportion as the articles of incorporation may specify) in interest of the voting shareholders present or represented at a meeting duly called and held on due notice, at which a quorum is present or represented.

Added by Acts 1976, No. 686, §1.



RS 12:1059 - Shareholders' agreements

§1059. Shareholders' agreements

A. Any lawful provision regulating the affairs of a professional chiropractic corporation or the rights and liabilities of its shareholders, which is not required to be set forth in the articles of incorporation, may be set forth in an agreement among all of the voting shareholders, and such agreement shall be binding on the corporation and all persons who are at the time such agreement is made, or who thereafter become, shareholders of the corporation. Such agreement may be terminated at any time by a majority in interest of the voting shareholders.

B. A duplicate copy of such agreement shall be filed in the corporation's registered office, and shall be open, daily during business hours, to the inspection of any shareholder or his attorney or legal representative.

Added by Acts 1976, No. 686, §1.



RS 12:1060 - Directors

§1060. Directors

Only shareholders may be directors. If there are fewer than three shareholders, there need be only as many directors as shareholders. The office of a director shall become vacant if he ceases to be a shareholder.

Added by Acts 1976, No. 686, §1.



RS 12:1061 - Officers and agents

§1061. Officers and agents

A. Only shareholders may be officers. If there is only one shareholder, all offices may be combined in his person. The office or offices held by an officer shall become vacant if he ceases to be a shareholder.

B. Only natural persons duly licensed to practice chiropractic in this state or persons possessing temporary licenses may render chiropractic services in behalf of a professional chiropractic corporation.

Added by Acts 1976, No. 686, §1.



RS 12:1062 - Merger and consolidation

§1062. Merger and consolidation

Professional chiropractic corporations may be merged into or consolidated only with other professional chiropractic corporations.

Added by Acts 1976, No. 686, §1.



RS 12:1063 - Dissolution

§1063. Dissolution

A. The fact that it has no shareholders shall be a ground for involuntary dissolution of a professional chiropractic corporation.

B. In the event of the death of a shareholder of a professional chiropractic corporation, said shareholder's succession representative, or those placed in possession of the shares of said shareholder if there be no administration of the succession, as the case may be, shall be entitled to vote the shares of said shareholder, and to be elected a director and officer of the corporation, for the purpose of effectuating a voluntary dissolution and liquidation of the corporation, in or out of court, pursuant to the Louisiana Business Corporation Law.

Added by Acts 1976, No. 686, §1.



RS 12:1064 - Regulation by Louisiana State Board of Chiropractic Examiners

§1064. Regulation by Louisiana State Board of Chiropractic Examiners

Professional chiropractic corporations shall be subject to the discipline of the Louisiana State Board of Chiropractic Examiners and to its authority to adopt rules and regulations governing the practice of chiropractic.

Added by Acts 1976, No. 686, §1.



RS 12:1065 - Short title

§1065. Short title

This Chapter shall be known and may be referred to by the short title "Professional Chiropractic Corporations Act."

Added by Acts 1976, No. 686, §1.



RS 12:1071 - PROFESSIONAL NURSING CORPORATIONS

CHAPTER 15. PROFESSIONAL NURSING CORPORATIONS

§1071. Terms defined

As used in this Chapter:

A. "Professional nursing corporation" means a corporation organized pursuant to this Chapter for the practice of nursing.

B. All terms used both in this Chapter and in Chapter 1 of this Title shall have the same meaning when used in this Chapter, as when used in Chapter 1.

Added by Acts 1977, No. 730, §1.



RS 12:1072 - Professional corporations

§1072. Professional corporations

One or more natural persons, of full age and duly licensed to practice nursing in this state, may form a corporation under Chapter 1 of this Title for the purpose of practicing nursing. Such corporations shall be subject to all of the provisions of Chapter 1, as the same may from time to time be amended, except to the extent that such provisions are inconsistent with the provisions of this Chapter.

Added by Acts 1977, No. 730, §1.



RS 12:1073 - The corporate name

§1073. The corporate name

The corporate name shall consist of the full or last names of one or more voting shareholders, former voting shareholders or members of a predecessor nursing or anesthetists' partnership; may include "Limited" or "Ltd."; and shall end with one of the phrases, which may be in parentheses, "A Professional Nursing Corporation," or "A Professional Corporation."

The name need not contain "Incorporated" or "Inc."

Added by Acts 1977, No. 730, §1.



RS 12:1074 - Corporate authority

§1074. Corporate authority

A professional nursing corporation shall engage in no business other than the practice of nursing but may hold property for investment or in connection with its nursing practice.

Added by Acts 1977, No. 730, §1.



RS 12:1075 - Shares

§1075. Shares

A. There shall be only one class of shares of professional nursing corporations, denominated common shares which shall be either with or without par value.

B. A shareholder who is a natural person duly licensed to practice nursing in this state, and who holds his shares in his own right, shall be entitled to vote his shares, and to participate in the corporation's earnings. Any other shareholder shall have no voting rights for any purpose whatever, shall not participate in the corporation's earnings, and shall have no access to any records or communications pertaining to nursing services rendered by or any other affairs of, the corporation, except as provided in R.S. 12:1083(B).

C. R.S. 12:33 shall not apply to professional nursing corporations.

Added by Acts 1977, No. 730, §1.



RS 12:1076 - Certificate of stock

§1076. Certificate of stock

A. Each certificate of stock shall contain the corporation's full name, and the following statement: "Except when held in his own right by a natural person duly licensed to practice nursing in the state of Louisiana, the shares represented by this certificate are not entitled to be voted or to participate in the earnings of the corporation, and the holder is not entitled to participate in the management of, or the rendition of nursing services by the corporation, or to have access to any records or communications pertaining to nursing services rendered by, or any other affairs of, the corporation."

B. Each certificate of stock shall contain a reference to any and all agreements among the corporation's voting shareholders, made pursuant to R.S. 12:1079.

C. There shall be no provision for compulsory offer of shares for purchase by or sale to the corporation and, except as provided in R.S. 12:71, no restriction upon the transfer of shares, unless in either event such provision or restriction is stated or summarized on the certificate representing the shares.

Added by Acts 1977, No. 730, §1.



RS 12:1077 - Liability of incorporators, subscribers, shareholders, directors, officers and agents

§1077. Liability of incorporators, subscribers, shareholders, directors, officers and agents

A. A subscriber to, or holder of, shares of a professional nursing corporation shall be under no liability to the corporation with respect to such shares, other than the obligation of complying with the terms of the subscription therefor, and said obligation shall continue whether or not his rights or shares have been assigned or transferred.

B. A shareholder shall not be personally liable for any debt or liability of the corporation.

C. Nothing in this Chapter shall be construed as in derogation of any rights which any person may by law have against an incorporator, subscriber, shareholder, director, officer or agent of the corporation, because of any fraud practiced upon him, or because of any breach of professional duty or other negligent or wrongful act, by such person, or in derogation of any right which the corporation may have against any of such persons because of any fraud practiced upon it by him.

Added by Acts 1977, No. 730, §1.



RS 12:1078 - Action of shareholders

§1078. Action of shareholders

Any action by, or requiring the assent of, the shareholders of a professional nursing corporation may be taken on the affirmative vote of a majority, or such proportion as the articles of incorporation may specify, in interest of the voting shareholders present or represented at a meeting duly called and held on due notice, at which a quorum is present or represented.

Added by Acts 1977, No. 730, §1.



RS 12:1079 - Shareholders' agreements

§1079. Shareholders' agreements

A. Any lawful provision regulating the affairs of a professional nursing corporation or the rights and liabilities of its shareholders, which is not required to be set forth in the articles of incorporation, may be set forth in an agreement among all of the voting shareholders, and such agreement shall be binding on the corporation and all persons who are at the time such agreement is made, or who thereafter become, shareholders of the corporation. Such agreement may be terminated at any time by a majority in interest of the voting shareholders.

B. A duplicate copy of such agreement shall be filed in the corporation's registered office, and shall be open, daily during business hours, to the inspection of any shareholder or his attorney or legal representative.

Added by Acts 1977, No. 730, §1.



RS 12:1080 - Directors

§1080. Directors

Only voting shareholders may be directors. If there are fewer than three voting shareholders, there need be only as many directors as voting shareholders. The office of a director shall become vacant if he ceases to be a voting shareholder.

Added by Acts 1977, No. 730, §1.



RS 12:1081 - Officers and agents

§1081. Officers and agents

A. Only voting shareholders may be officers. If there is only one voting shareholder, all offices may be combined in his person. The office or offices held by an officer shall become vacant if he ceases to be a voting shareholder.

B. Only natural persons duly licensed to practice nursing in this state or persons possessing temporary licenses may render nursing services in behalf of a professional nursing corporation.

Added by Acts 1977, No. 730, §1.



RS 12:1082 - Merger and consolidation

§1082. Merger and consolidation

Professional nursing corporations may be merged into or consolidated only with other professional nursing corporations.

Added by Acts 1977, No. 730, §1.



RS 12:1083 - Dissolution

§1083. Dissolution

A. The fact that it has no voting shareholders shall be a ground for involuntary dissolution of a professional nursing corporation.

B. In the event of the death of a shareholder of a professional nursing corporation, said shareholder's succession representative, or those placed in possession of the shares of said shareholder if there be no administration of the succession, as the case may be, shall be entitled to vote the shares of said shareholder, and to be elected a director and officer of the corporation, for the purpose of effectuating a voluntary dissolution and liquidation of the corporation, in or out of court, pursuant to the Louisiana Business Corporation Law.

Added by Acts 1977, No. 730, §1.



RS 12:1084 - Regulation by Louisiana State Board of Nursing

§1084. Regulation by Louisiana State Board of Nursing

Professional nursing corporations shall be subject to the discipline of the Louisiana State Board of Nursing and to its authority to adopt rules and regulations governing the practice of nursing.

Added by Acts 1977, No. 730, §1; Acts 2012, No. 811, §2, eff. July 1, 2012.



RS 12:1085 - Short title

§1085. Short title

This Chapter shall be known and may be referred to by the short title "Professional Nursing Corporations Act."

Added by Acts 1977, No. 730, §1.



RS 12:1086 - PROFESSIONAL ARCHITECTURAL

CHAPTER 16. PROFESSIONAL ARCHITECTURAL

CORPORATIONS

§1086. Terms defined

As used in this Chapter:

A. "Professional architectural corporation" means a corporation organized pursuant to this Chapter for the practice of architecture as provided for by R.S. 37:141 through R.S. 37:158, inclusive, or a corporation which is certified to be in compliance therewith by the Louisiana State Board of Architectural Examiners.

B. All terms used both in this Chapter and in Chapter 1 of this Title should have the same meaning when used in this Chapter, as when used in Chapter 1.

Added by Acts 1979, No. 225, §1, eff. July 9, 1979.



RS 12:1087 - Professional corporation

§1087. Professional corporation

A corporation formed under Chapter 1 of this Title for the purpose of practicing architecture shall be subject to all of the provisions of Chapter 1, as the same may from time to time be amended, except to the extent that such provisions are inconsistent with the provisions of this Chapter.

Added by Acts 1979, No. 225, §1, eff. July 9, 1979.



RS 12:1088 - Corporate name

§1088. Corporate name

The corporate name may consist of the full or last name or names of one or more shareholders duly licensed to practice architecture in this state, may include "Limited" or "Ltd."; or it may consist of any other name approved by the secretary of state. However, in either case the name shall end with one of the phrases: "A Professional Architectural Corporation", "A Professional Corporation", or "An Architectural Corporation", which phrase may be in parentheses. The name need not contain "Incorporated" or "Inc." but such use shall not be prohibited.

Added by Acts 1979, No. 225, §1, eff. July 9, 1979.



RS 12:1089 - Corporate authority

§1089. Corporate authority

A professional architectural corporation shall engage in the business of the practice of architecture and may engage in any business not in conflict with such business activity. It may hold, own, lease, or otherwise deal in property for investment or in connection with its architectural practice.

Added by Acts 1979, No. 225, §1, eff. July 9, 1979.



RS 12:1090 - Shares

§1090. Shares

A. There shall be only one class of shares of professional architectural corporations, denominated common shares which shall be either with or without par value.

B. A majority of the outstanding shares of a professional architectural corporation shall be held by one or more natural persons duly licensed to practice architecture in this state, holding his shares in his own right.

C. The requirement of R.S. 12:1090(B) may be met if such shares are held or owned by a holding company, a majority of the stock of which is owned by one or more natural persons duly licensed to practice architecture in this state, and the holding company is the direct owner of the stock of such professional architectural corporation.

Added by Acts 1979, No. 225, §1, eff. July 9, 1979.



RS 12:1091 - Certificate of stock

§1091. Certificate of stock

A. Each certificate of stock shall contain reference to any and all agreements among the corporation's shareholders made pursuant to R.S. 12:1094.

Added by Acts 1979, No. 225, §1, eff. July 9, 1979.



RS 12:1092 - Liability of incorporators, subscribers, shareholders, directors, officers, and agents

§1092. Liability of incorporators, subscribers, shareholders, directors, officers, and agents

A. A subscriber to or holder of shares of a professional architectural corporation shall be under no liability to the corporation with respect to such shares, other than the obligation of complying with the terms of the subscription therefor, and said obligation shall continue whether or not his rights or shares have been assigned or transferred.

B. A shareholder shall not be personally liable for any debt or liability of the corporation.

C. Nothing in this Chapter shall be construed as in derogation of any rights which any person may by law have against an incorporator, subscriber, shareholder, director, officer, or agent of the corporation, because of any fraud practiced upon him, or because of any breach of professional duty, or other negligent or wrongful act, by such person, or in derogation of any right which the corporation may have against any of such persons because of any fraud practiced upon it by him.

Added by Acts 1979, No. 225, §1, eff. July 9, 1979.



RS 12:1093 - Action of shareholders

§1093. Action of shareholders

Any action by, or requiring the assent of, the shareholders of a professional architectural corporation may be taken on the affirmative vote of a majority, or such greater proportion as the articles of incorporation may specify, in the interest of the shareholders present or represented at a meeting duly called and held on due notice or waiver thereof in writing, at which a quorum is present or represented.

Added by Acts 1979, No. 225, §1, eff. July 9, 1979.



RS 12:1094 - Shareholders' agreements

§1094. Shareholders' agreements

A. Any lawful provision regulating the affairs of a professional architectural corporation or the rights and liabilities of its shareholders, which is not required to be set forth in the articles of incorporation, may be set forth in an agreement among all of the shareholders.

Added by Acts 1979, No. 225, §1, eff. July 9, 1979.



RS 12:1095 - Directors

§1095. Directors

A. The number and qualifications of directors shall be determined by a majority vote of the shareholders.

B. A majority of the board of directors, if more than two, shall be natural persons, duly licensed to practice architecture in this state.

C. Corporations having fewer than three directors shall have at least one director who is a natural person, duly licensed to practice architecture in this state.

D. Corporations having fewer than three directors pursuant to R.S. 12:1095(B) shall have at least one director who is a natural person, duly licensed to practice architecture in this state.

Added by Acts 1979, No. 225, §1, eff. July 9, 1979.



RS 12:1096 - Officers

§1096. Officers

There shall be a president, a secretary and such other officers as the shareholders may elect. If there is only one shareholder, all offices may be combined in his person.

Added by Acts 1979, No. 225, §1, eff. July 9, 1979.



RS 12:1097 - Contracts

§1097. Contracts

A. A professional architectural corporation shall be entitled to enter into contracts to provide architectural services and such other contracts as may be consistent with the practice of architecture.

B. Architectural services rendered on behalf of a professional architectural corporation must be performed by or under the direct supervision of a natural person duly licensed to practice architecture in this state.

C. A contract to provide architectural services by a professional architectural corporation which at any time during the existence of the contract fails to comply with the requisites of La.R.S. 12:1090(B) shall be voidable by any other party thereto.

Added by Acts 1979, No. 225, §1, eff. July 9, 1979.



RS 12:1098 - Merger and consolidation

§1098. Merger and consolidation

Professional architectural corporations may be merged into or consolidated only with other professional architectural corporations.

Added by Acts 1979, No. 225, §1, eff. July 9, 1979.



RS 12:1099 - Dissolution

§1099. Dissolution

A. The fact that it has less than a majority of outstanding shares held by one or more natural persons duly licensed to practice architecture in this state shall be an additional ground for involuntary dissolution of a professional architectural corporation.

B. In the event of the death of a shareholder of a professional architectural corporation, said shareholder's succession representative or those placed in possession of the shares of said shareholder if there be no administration of the succession, as the case may be, shall be entitled to vote the shares of said shareholder and to be elected a director and officer of the corporation for the purposes of effectuating a voluntary dissolution and liquidation of the corporation, in or out of court, pursuant to the Louisiana Business Corporation Law, or for the purpose of reorganizing or continuing the corporation subject to the provisions of this chapter.

Added by Acts 1979, No. 225, §1, eff. July 9, 1979.



RS 12:1100 - Regulation by Louisiana State Board of Architectural Examiners

§1100. Regulation by Louisiana State Board of Architectural Examiners

A. Professional architectural corporations shall be subject to the discipline of the Louisiana State Board of Architectural Examiners and to its authority to adopt rules and regulations governing the practice of architecture.

B. If upon the effective date of this act an architect or architects who are duly licensed to practice architecture in this state are so engaged in corporation form, contracts entered into by such corporations to perform or furnish professional architectural services shall not be rendered invalid by virtue of the noncompliance with the provisions of this act. Architects operating in corporate form as of the effective date hereof shall cause such corporations to comply with the provisions of this act within ninety (90) days of the effective date of this act.

C. Evidence of such compliance referred to in R.S. 12:1100B shall be accomplished by the corporations filing with the Louisiana State Board of Architectural Examiners a declaration duly certified by the corporate president and secretary and sworn to before a Notary Public, that such corporation is in full compliance with this act and particularly with Section 1090B hereof.

D. Upon the receipt of such certification, the Louisiana State Board of Architectural Examiners shall issue a certificate of compliance upon being reasonably satisfied from the evidence available to it that the corporation meets the requirements of this act. The failure of the board to issue such a certificate without just cause shall in no way effect or invalidate contracts to furnish architectural services heretofore entered into by the corporation seeking to qualify without a hearing conducted by the board under the provisions of the Louisiana Administrative Procedure Act.

Added by Acts 1979, No. 225, §1, eff. July 9, 1979.



RS 12:1101 - Short title

§1101. Short title

This Chapter shall be known and may be referred to by the short title "Professional Architectural Corporations Law."

Added by Acts 1979, No. 225, §1, eff. July 9, 1979.



RS 12:1110 - PROFESSIONAL OPTOMETRY CORPORATIONS

CHAPTER 17. PROFESSIONAL OPTOMETRY CORPORATIONS

§1110. Terms defined

As used in this Chapter:

A. "Professional Optometry Corporation" means a corporation organized pursuant to this Chapter for the practice of optometry as provided for by R.S. 37:1041 through R.S. 37:1067 inclusive.

B. All terms used in this Chapter and in Chapter 1 of this Title shall have the same meanings when used in this Chapter as when used in Chapter 1.

Added by Acts 1980, No. 404, §1.



RS 12:1111 - Professional corporations

§1111. Professional corporations

One or more natural persons of the age of majority and duly licensed to practice optometry in this state may form a corporation under Chapter 1 of this Title for the purpose of practicing optometry. Such corporations shall be subject to all of the provisions of Chapter 1 of this Title, as the same may from time to time be amended, except to the extent that such provisions are inconsistent with the provisions of this Chapter.

Added by Acts 1980, No. 404, §1.



RS 12:1112 - Corporate name

§1112. Corporate name

The corporate name shall consist of the full or last name or names of one or more voting shareholders, former voting shareholders, or members of a predecessor optometry partnership or firm. It may include "Limited" or "Ltd.," and shall end with one of the phrases which may be in parenthesis "A Professional Optometry Corporation," "A Professional Corporation," or "An Optometry Corporation." The name need not contain "Incorporated" or "Inc."

Added by Acts 1980, No. 404, §1.



RS 12:1113 - Corporate authority

§1113. Corporate authority

A professional optometry corporation shall engage in no business other than the practice of optometry, but may hold property for investment or in connection with its optometry practice.

Added by Acts 1980, No. 404, §1.



RS 12:1114 - Shares

§1114. Shares

A. There shall be only one class of shares of professional optometry corporations, denominated common shares, which shall be either with or without par value.

B. Only a shareholder who is a natural person duly licensed to practice optometry in this state, and who holds his shares in his own right, shall be entitled to vote such shares, and to participate in the corporation's earnings. Any other shareholder shall have no voting rights for any purpose whatsoever, shall not participate in the corporation's earnings, and shall have no access to any records or communications pertaining to optometry services rendered by, or any other affairs of, the corporation, except as provided in R.S. 12:1122(B).

C. Section 33 of this Title shall not apply to professional optometry corporations.

Added by Acts 1980, No. 404, §1.



RS 12:1115 - Certificate of stock

§1115. Certificate of stock

A. Each certificate of stock shall contain the corporation's full name, and the following statement:

"Except when held in his own right by a natural person duly licensed to practice optometry in the state of Louisiana, the shares represented by this certificate are not entitled to be voted or to participate in the earnings of the corporation, and the holder is not entitled to participate in the management of, or in the rendition of optometry care by, the corporation, or to have access to any records or communications pertaining to optometry services rendered by, or any other affairs of, the corporation."

B. Each certificate of stock shall contain a reference to any and all agreements among the corporation's voting shareholders, made pursuant to R.S. 12:1118.

C. There shall be no provision for compulsory offer of shares for purchase by or sale to the corporation and, except as provided in R.S. 12:71, no restriction upon the transfer of shares, unless in either event such provision or restriction is stated or summarized on the certificate representing the shares.

Added by Acts 1980, No. 404, §1.



RS 12:1116 - Liability of incorporators, subscribers, shareholders, directors, officers or agents

§1116. Liability of incorporators, subscribers, shareholders, directors, officers or agents

A. A subscriber to or holder of shares in a professional optometry corporation shall be under no liability to the corporation with respect to such shares, other than the obligation of complying with the terms of the subscription therefor, and said obligation shall continue whether or not his rights or shares have been assigned or transferred.

B. A shareholder shall not be personally liable for any debt or liability of the corporation.

C. Nothing in this Chapter shall be construed as in derogation of any rights which any person may by law have against an incorporator, subscriber, shareholder, director, officer or agent of the corporation, because of any fraud practiced upon him, or because of any breach of professional duty or other neglect or wrongful act, by such person or in derogation of any right which the corporation may have against any of such persons because of any fraud practiced upon it by him.

Added by Acts 1980, No. 404, §1.



RS 12:1117 - Action of shareholders

§1117. Action of shareholders

Any action by, or requiring the assent of, the shareholders of a professional optometry corporation may be taken on the affirmative vote of a majority, or such greater proportion as the articles of incorporation may specify, in interest of the voting shareholders present or represented at a meeting duly called and held on due notice, at which a quorum is present or represented.

Added by Acts 1980, No. 404, §1.



RS 12:1118 - Shareholders' agreements

§1118. Shareholders' agreements

A. Any lawful provision regulating the affairs of a professional optometry corporation or the rights and liabilities of its shareholders, which is not required to be set forth in the articles of incorporation, may be set forth in an agreement among all of the voting shareholders, and such agreement shall be binding on the corporation and all persons who are at the time such agreement is made or who thereafter become shareholders of the corporation. Such agreement may be terminated at any time by a majority in interest of the voting shareholders.

B. A duplicate copy of such agreement shall be filed in the corporation's registered office, and shall be opened daily during business hours to the inspection of any shareholder or his attorney or legal representative.

Added by Acts 1980, No. 404, §1.



RS 12:1119 - Directors

§1119. Directors

Only voting shareholders may be directors. If there are fewer than three voting shareholders, there need be only as many directors as voting shareholders. The office of a director shall become vacant if he ceases to be a voting shareholder.

Added by Acts 1980, No. 404, §1.



RS 12:1120 - Officers and agents

§1120. Officers and agents

A. Only voting shareholders may be officers. If there is only one voting shareholder, all officers may be combined in his person. The office or offices held by an officer shall become vacant if he ceases to be a voting shareholder.

B. Only natural persons duly licensed to practice optometry in this state may render optometry services on behalf of a professional optometry corporation.

Added by Acts 1980, No. 404, §1.



RS 12:1121 - Merger and consolidation

§1121. Merger and consolidation

Professional optometry corporations may be merged into or consolidated only with other professional optometry corporations.

Added by Acts 1980, No. 404, §1.



RS 12:1122 - Dissolution

§1122. Dissolution

A. The fact that it has no voting shareholders shall be an additional ground for involuntary dissolution of a professional optometry corporation.

B. In the event of the death of a shareholder of a professional optometry corporation, said shareholder's succession representative, or those placed in possession of the shares of such shareholder if there be no administration of the succession, as the case may be, shall be entitled to vote the shares of said shareholder, and to be elected a director and officer of the corporation, for the purpose of effectuating a voluntary dissolution and liquidation of the corporation, in or out of court, pursuant to the Louisiana Business Corporation Law.

Added by Acts 1980, No. 404, §1.



RS 12:1123 - Regulation by Louisiana State Board of Optometry

§1123. Regulation by Louisiana State Board of Optometry

Professional optometry corporations shall be subject to the discipline of the Louisiana State Board of Optometry Examiners and its authority to adopt rules and regulations governing the practice of optometry.

Added by Acts 1980, No. 404, §1.



RS 12:1124 - Short title

§1124. Short title

This Chapter shall be known as and may be referred to by the short title "Professional Optometry Corporations Law."

Added by Acts 1980, No. 404, §1.



RS 12:1130 - PROFESSIONAL PSYCHOLOGY CORPORATIONS

CHAPTER 18. PROFESSIONAL PSYCHOLOGY CORPORATIONS

§1130. Terms defined

As used in this Chapter:

A. "Professional psychology corporation" means a corporation organized pursuant to this Chapter for the practice of psychology.

B. All terms used both in this Chapter and in Chapter 1 of this Title shall have the same meaning when used in this Chapter, as when used in Chapter 1.

Added by Acts 1980, No. 523, §1.



RS 12:1131 - Professional corporations

§1131. Professional corporations

One or more natural persons, of full age and duly licensed to practice psychology in this state, may form a corporation under Chapter 1 of this Title for the purpose of practicing psychology. Such corporations shall be subject to all of the provisions of Chapter 1, as the same may from time to time be amended, except to the extent that such provisions are inconsistent with the provisions of this Chapter.

Added by Acts 1980, No. 523, §1.



RS 12:1132 - The corporate name

§1132. The corporate name

The corporate name may consist of the full or last name or names of one or more voting shareholders, former voting shareholders, or members of a predecessor psychology partnership, or it may consist of any other name approved by the secretary of state. The name shall end with one of the phrases (which may be in parentheses) "A Professional Psychology Corporation," "A Professional Corporation" or "A Psychology Corporation." The name may include "Limited" or "Ltd." The name need not contain "Incorporated" or "Inc."

Added by Acts 1980, No. 523, §1.



RS 12:1133 - Corporate authority

§1133. Corporate authority

A professional psychology corporation shall engage in no business other than the practice of psychology, but may hold property for investment or in connection with its psychology practice.

Added by Acts 1980, No. 523, §1.



RS 12:1134 - Shares

§1134. Shares

A. There shall be only one class of shares of a professional psychology corporation, denominated common shares, which shall be either with or without par value.

B. Either a shareholder who is a natural person duly licensed to practice psychology in this state, and who holds his shares in his own right, or another professional psychology corporation, shall be entitled to vote such shares, and to participate in the corporation's earnings. Any other shareholder shall have no voting rights for any purpose whatever, shall not participate in the corporation's earnings, and shall have no access to any records or communications pertaining to psychological services rendered by, or any other affairs of, the corporation, except as provided in R.S. 12:1142.

C. R.S. 12:33 shall not apply to professional psychology corporations.

Added by Acts 1980, No. 523, §1.



RS 12:1135 - Certificate of stock

§1135. Certificate of stock

A. Each certificate of stock shall contain the corporation's full name, and the following statement: "Except when held in his own right by a natural person duly licensed to practice psychology or another professional psychology corporation in the state of Louisiana, the shares represented by this certificate are not entitled to be voted or to participate in the earnings of the corporation, and the holder is not entitled to participate in the management of, or in the rendition of psychological services by, the corporation, or to have access to any records or communications pertaining to psychological services rendered by, or any other affairs of, the corporation."

B. Each certificate of stock shall contain a reference to any and all agreements among the corporation's voting shareholders made pursuant to R.S. 12:1138.

C. There shall be no provision for compulsory offer of shares for purchase or by sale to the corporation, and, except as provided in R.S. 12:22,1 no restriction upon the transfer of shares, unless, in either event, such provision or restriction is stated or summarized on the certificate representing the shares.

Added by Acts 1980, No. 523, §1.

1So in enrolled bill. Present R.S. 12:22 deals with purposes for incorporation. Former R.S. 12:22, repealed by Acts 1968, No. 105, §1, provided: "If a shareholder be indebted to the corporation on account of unpaid subscriptions for shares, the corporation shall have a vendor's privilege upon such shares to the extent of this indebtedness." See, now, R.S. 12:71.



RS 12:1136 - Liability of incorporators, subscribers, shareholders, directors, officers and agents

§1136. Liability of incorporators, subscribers, shareholders, directors, officers and agents

A. A subscriber to, or holder of, shares of a professional psychology corporation shall be under no liability to the corporation with respect to such shares, other than the obligation of complying with the terms of the subscription therefor, and said obligation shall continue whether or not his rights or shares have been assigned or transferred.

B. A shareholder shall not be personally liable for any debt or liability of the corporation.

C. Nothing in this Chapter shall be construed as in derogation of any rights which any person may by law have against an incorporator, subscriber, shareholder, director, officer or agent of the corporation because of any fraud practiced upon him, or because of any breach of professional duty or other negligent or wrongful act by such person, or in derogation of any right which the corporation may have against any of such persons because of any fraud practiced upon it by him.

Added by Acts 1980, No. 523, §1.



RS 12:1137 - Action of shareholders

§1137. Action of shareholders

Any action by, or requiring the assent of, the shareholders of a professional psychology corporation may be taken on the affirmative vote of majority (or such greater proportion as the articles of incorporation may specify) in interest of the voting shareholders present or represented at a meeting duly called and held on due notice at which a quorum is present or represented.

Added by Acts 1980, No. 523, §1.



RS 12:1138 - Shareholders' agreements

§1138. Shareholders' agreements

A. Any lawful provision regulating the affairs of a professional psychology corporation or the rights and liabilities of its shareholders, which is not required to be set forth in the articles of incorporation, may be set forth in an agreement among all of the voting shareholders, and such agreement shall be binding on the corporation and all persons who are at the time such agreement is made, or who thereafter become, shareholders of the corporation. Such agreement may be terminated at any time by a majority in interest of the voting shareholders.

B. A duplicate copy of such agreement shall be filed in the corporation's registered office which shall be open daily during business hours to the inspection of any shareholder or his attorney or legal representative.

Added by Acts 1980, No. 523, §1.



RS 12:1139 - Directors

§1139. Directors

Only voting shareholders, or voting shareholders of another professional psychology corporation, may be directors. If there are fewer than three voting shareholders, there need be only as many directors as voting shareholders. The office of a director shall become vacant if he ceases to be a voting shareholder.

Added by Acts 1980, No. 523, §1.



RS 12:1140 - Officers and agents

§1140. Officers and agents

A. Only voting shareholders, or voting shareholders of another professional psychology corporation, may be officers. If there is only one voting shareholder, all officers may be combined in his person. The office or offices held by an officer shall become vacant if he ceases to be a voting shareholder.

B. Only natural persons duly licensed to practice psychology in this state may render psychological services on behalf of a professional psychology corporation.

Added by Acts 1980, No. 523, §1.



RS 12:1141 - Merger and consolidation

§1141. Merger and consolidation

Professional psychology corporations may be merged into or consolidated only with other professional psychology corporations.

Added by Acts 1980, No. 523, §1.



RS 12:1142 - Dissolution

§1142. Dissolution

A. The fact that it has no voting shareholders shall be an additional ground for involuntary dissolution of a professional psychology corporation.

B. In the event of the death of a shareholder of a professional psychology corporation, said shareholder's succession representative, or those placed in possession of the shares of said shareholder if there be no administration of the succession, as the case may be, shall be entitled to vote the shares of said shareholder and to be elected a director and officer of the corporation for the purpose of effectuating a voluntary dissolution and liquidation of the corporation, in or out of court, pursuant to the Louisiana Business Corporation Law.

Added by Acts 1980, No. 523, §1.



RS 12:1143 - Regulation by the Louisiana State Board of Examiners of Psychologists

§1143. Regulation by the Louisiana State Board of Examiners of Psychologists

Professional psychology corporations shall be subject to the discipline of the Louisiana State Board of Examiners of Psychologists and to its authority to adopt rules and regulations governing the practice of psychology.

Added by Acts 1980, No. 523, §1.



RS 12:1144 - Short title

§1144. Short title

This Chapter shall be known and may be referred to by the short title "Professional Psychology Corporations Act".

Added by Acts 1980, No. 523, §1.



RS 12:1151 - PROFESSIONAL VETERINARY

CHAPTER 19. PROFESSIONAL VETERINARY

MEDICINE CORPORATIONS

§1151. Terms defined

As used in this Chapter:

A. "Professional veterinary medicine corporation" means a corporation organized pursuant to this Chapter for the practice of veterinary medicine.

B. All terms used both in this Chapter and in Chapter 1 of this Title shall have the same meaning when used in this Chapter, as when used in Chapter 1.

Added by Acts 1982, No. 218, §1.



RS 12:1152 - Professional corporations

§1152. Professional corporations

One or more natural persons, of full age and duly licensed to practice veterinary medicine in this state, may form a corporation under Chapter 1 of this Title for the purpose of practicing veterinary medicine. Such corporations shall be subject to all of the provisions of Chapter 1, as the same may from time to time be amended, except to the extent that such provisions are inconsistent with the provisions of this Chapter.

Added by Acts 1982, No. 218, §1.



RS 12:1153 - The corporate name

§1153. The corporate name

The corporate name may consist of the full or last name or names of one or more voting shareholders, former voting shareholders, or members of a predecessor veterinary medical partnership, or it may consist of any other name approved by the secretary of state. The name shall end with one of the phrases, which may be in parentheses, "A Professional Veterinary Medicine Corporation," "A Professional Corporation" or "A Veterinary Medicine Corporation." The name may include "Limited" or "Ltd." The name need not contain "Incorporated" or "Inc."

Added by Acts 1982, No. 218, §1.



RS 12:1154 - Corporate authority

§1154. Corporate authority

A professional veterinary medicine corporation shall engage in no business other than the practice of veterinary medicine, but may hold property for investment or in connection with its veterinary medical practice.

Added by Acts 1982, No. 218, §1.



RS 12:1155 - Shares

§1155. Shares

A. There shall be only one class of shares of a professional veterinary medicine corporation, denominated common shares which shall be either with or without par value.

B. Either a shareholder who is a natural person duly licensed to practice veterinary medicine in this state, and who holds his shares in his own right, or another professional veterinary medicine corporation, shall be entitled to vote such shares, and to participate in the corporation's earnings. Any other shareholder shall have no voting rights for any purpose whatever, shall not participate in the corporation's earnings, and shall have no access to any records or communications pertaining to medical services rendered by, or any other affairs of, the corporations, except as provided in R.S. 12:913(B).

C. R.S. 12:33 shall not apply to professional veterinary medicine corporations.

Added by Acts 1982, No. 218, §1.



RS 12:1156 - Certificate of stock

§1156. Certificate of stock

A. Each certificate of stock shall contain the corporation's full name, and the following statement: "Except when held in his own right by a natural person duly licensed to practice veterinary medicine in the state of Louisiana, the shares represented by this certificate are not entitled to be voted or to participate in the earnings of the corporation, and the holder is not entitled to participate in the management of, or in the rendition of veterinary medicine services by, the corporation or to have access to any records or communications pertaining to medical services rendered by, or any other affairs of, the corporation."

B. Each certificate of stock shall contain a reference to any and all agreements among the corporation's voting shareholders, made pursuant to R.S. 12:1159.

C. There shall be no provision for compulsory offer of shares for purchase by or sale to the corporation, and, except as provided in R.S. 12:22,1 no restriction upon the transfer of shares, unless, in either event, such provision or restriction is stated or summarized on the certificate representing the shares.

Added by Acts 1982, No. 218, §1.

1In subsec. C, "R.S. 12:22" is as it appears in the original bill and the enrolled act.



RS 12:1157 - Liability of incorporators, subscribers, shareholders, directors, officers and agents

§1157. Liability of incorporators, subscribers, shareholders, directors, officers and agents

A. A subscriber to, or holder of, shares of a professional veterinary medicine corporation shall be under no liability to the corporation with respect to such shares, other than the obligation of complying with the terms of the subscription therefor, and said obligation shall continue whether or not his rights or shares have been assigned or transferred.

B. A shareholder shall not be personally liable for any debt of liability of the corporation.

C. Nothing in this Chapter shall be construed as in derogation of any rights which any person may by law have against an incorporator, subscriber, shareholder, director, officer, or agent of the corporation, because of any fraud practiced upon him, or because of any breach of professional duty or other negligent or wrongful act, by such person, or in derogation of any right which the corporation may have against any of such persons because of any fraud practiced upon it by him.

Added by Acts 1982, No. 218, §1.



RS 12:1158 - Action of shareholders

§1158. Action of shareholders

Any action by, or requiring the assent of, the shareholders of a professional veterinary medicine corporation may be taken on the affirmative vote of a majority, or such greater proportion as the articles of incorporation may specify, in interest of the voting shareholders present or represented at a meeting duly called and held on due notice, at which a quorum is present or represented.

Added by Acts 1982, No. 218, §1.



RS 12:1159 - Shareholders' agreements

§1159. Shareholders' agreements

Any lawful provision regulating the affairs of a professional veterinary medicine corporation or the rights and liabilities of its shareholders, which is not required to be set forth in the articles of incorporation, may be set forth in an agreement among all of the voting shareholders, and such agreement shall be binding on the corporation and all persons who are at the time such agreement is made, or who thereafter become, shareholders of the corporation. Such agreement may be terminated at any time by a majority in interest of the voting shareholders.

Added by Acts 1982, No. 218, §1.



RS 12:1160 - Directors

§1160. Directors

Only voting shareholders, or voting shareholders of another professional veterinary medicine corporation, may be directors. If there are fewer than three voting shareholders, there need be only as many directors as voting shareholders. The office of a director shall become vacant if he ceases to be a voting shareholder.

Added by Acts 1982, No. 218, §1.



RS 12:1161 - Officers and agents

§1161. Officers and agents

A. Only voting shareholders, or voting shareholders of another professional veterinary medicine corporation, may be officers. If there is only one voting shareholder, all officers may be combined in his person. The office or offices held by an officer shall become vacant if he ceases to be a voting shareholder.

B. Only natural persons duly licensed to practice veterinary medicine in this state may render medical services on behalf of a professional veterinary medicine corporation.

Added by Acts 1982, No. 218, §1.



RS 12:1162 - Merger and consolidation

§1162. Merger and consolidation

Professional veterinary medicine corporations may be merged into or consolidated only with other professional veterinary medicine corporations.

Added by Acts 1982, No. 218, §1.



RS 12:1163 - Dissolution

§1163. Dissolution

A. The fact that it has no voting shareholders shall be an additional ground for involuntary dissolution of a professional veterinary medicine corporation.

B. In the event of the death of a shareholder of a professional veterinary medicine corporation, said shareholder's succession representative, or those placed in possession of the shares of said shareholder if there be no administration of the succession, as the case may be, shall be entitled to vote the shares of said shareholder and to be elected a director and officer of the corporation, for the purpose of effectuating a voluntary dissolution and liquidation of the corporation, in or out of court, pursuant to the Louisiana Business Corporation Law.

Added by Acts 1982, No. 218, §1.



RS 12:1164 - Regulation by Louisiana Board of Veterinary Medicine

§1164. Regulation by Louisiana Board of Veterinary Medicine

Professional medical corporations shall be subject to the discipline of the Louisiana Board of Veterinary Medicine and to its authority to adopt rules and regulations governing the practice of medicine.

Added by Acts 1982, No. 218, §1; Acts 2012, No. 811, §2, eff. July 1, 2012.



RS 12:1165 - Short title

§1165. Short title

This Chapter shall be known and may be referred to by the short title "Professional Veterinary Medicine Corporations Act".

Added by Acts 1982, No. 218, §1.



RS 12:1171 - Terms defined

CHAPTER 20. ARCHITECTURAL-ENGINEERING CORPORATIONS

§1171. Terms defined

As used in this Chapter:

A. "Architectural-engineering corporation" means a corporation organized pursuant to this Chapter for the practice of architecture as provided for by R.S. 37:141 et seq., and for the practice of engineering as provided for by R.S. 37:681 et seq., and which is certified to be in compliance therewith by the Louisiana State Board of Architectural Examiners and the Louisiana Professional Engineering and Land Surveying Board.

B. All terms used in this Chapter shall have the same meaning as provided in Chapter 1.

C. A corporation formed under Chapter 1 of this Title for the purpose of practicing architecture and engineering shall be subject to all of the provisions of Chapter 1, as the same may from time to time be amended, except to the extent that such provisions are inconsistent with the provisions of this Chapter.

Added by Acts 1983, No. 465, §1, eff. July 6, 1983; Acts 2003, No. 279, §2.



RS 12:1172 - Corporate name

§1172. Corporate name

The corporate name may consist of any name approved by the secretary of state; however, it may only contain the full or last name or names of one or more shareholders duly licensed to practice architecture or engineering in this state. In all cases the corporate name shall end with language sufficient to identify the corporation as a corporation, such as, but not by way of limitation, "Incorporated", "Inc.", "Limited", or "Ltd.".

Added by Acts 1983, No. 465, §1, eff. July 6, 1983.



RS 12:1173 - Corporate authority

§1173. Corporate authority

A. An architectural-engineering corporation licensed by the State Board of Architectural Examiners and licensed by the Louisiana Professional Engineering and Land Surveying Board may offer and provide architectural services and engineering services in this state.

B.(1) In order to become licensed to practice architecture and to practice engineering, such a corporation on an annual basis shall file with the State Board of Architectural Examiners and with the Louisiana Professional Engineering and Land Surveying Board written requests for such licensure, designating therein the supervising professional architect who shall perform all professional architectural services or who shall directly supervise the performance of all architectural services by said corporation, and further designating the supervising professional engineer who shall perform all professional civil, mechanical, or electrical engineering services or those services in any other discipline of professional engineering which the Louisiana Professional Engineering and Land Surveying Board and the State Board of Architectural Examiners may jointly specify, or who shall directly supervise the performance of all such engineering services by said corporation.

(2) Only those persons may be designated as supervising professional architects or engineers who previously have been licensed by the State Board of Architectural Examiners pursuant to the provisions of R.S. 37:141 et seq., or who previously have been licensed by the Louisiana Professional Engineering and Land Surveying Board and listed as practicing civil, mechanical, or electrical engineering or any other discipline of professional engineering that the Louisiana Professional Engineering and Land Surveying Board may specify pursuant to the provisions of R.S. 37:681 et seq., who are in compliance with said provisions, who are full-time active employees of the corporation and whose primary occupation is with that corporation.

C. The corporation shall authorize such licensed supervisory professional architects or engineers to appear for and act on behalf of the corporation in connection with the execution and performance of all contracts to provide architectural services and civil, mechanical, or electrical engineering services and those of any other discipline of professional engineering which the Louisiana Professional Engineering and Land Surveying Board may specify.

D. In the event that such licensed supervisory professional architect ceases to become a full-time active employee of the corporation or is no longer employed by the corporation on a primary basis, the authority of the corporation thereafter to practice architecture is suspended until such time as the corporation designates another supervising professional architect pursuant to Subsection B hereof.

E. In the event that such licensed supervisory professional engineer ceases to become a full-time active employee of the corporation or is no longer employed by the corporation on a primary basis, the authority of the corporation thereafter to practice engineering in the disciplines of civil, mechanical, or electrical engineering or any other discipline of professional engineering which the Louisiana Professional Engineering and Land Surveying Board may specify, is suspended until such time as the corporation designates another supervising professional engineer pursuant to Subsection B hereof.

Added by Acts 1983, No. 465, §1, eff. July 6, 1983; Acts 2003, No. 279, §2.



RS 12:1174 - Directors, officers, and agents; liability

§1174. Directors, officers, and agents; liability

A. A subscriber to or holder of shares of an architectural-engineering corporation shall be under no liability to the corporation with respect to such shares, other than the obligation of complying with the terms of the subscription therefor, and said obligation shall continue whether or not his rights or shares have been assigned or transferred.

B. A shareholder shall not be personally liable for any debt or liability of the corporation.

C. Nothing in this Chapter shall be construed as in derogation of any rights which any person may have against an incorporator, subscriber, shareholder, director, officer, employee, or agent of the corporation, because of any fraud practiced upon him, or because of any breach of professional duty, or other negligent or wrongful act, by such person, or in derogation of any right which the corporation may have against any of such persons because of any fraud practiced upon it by him.

Added by Acts 1983, No. 465, §1, eff. July 6, 1983.



RS 12:1175 - Shareholders' agreements

§1175. Shareholders' agreements

Any lawful provision regulating the affairs of an architectural-engineering corporation or the rights and liabilities of its shareholders, which is not required to be set forth in the articles of incorporation, may be set forth in an agreement among all of the shareholders.

Added by Acts 1983, No. 465, §1, eff. July 6, 1983.



RS 12:1176 - Directors

§1176. Directors

The numbers and qualifications of directors shall be determined by a majority vote of the shareholders.

Added by Acts 1983, No. 465, §1, eff. July 6, 1983.



RS 12:1177 - Officers

§1177. Officers

There shall be a president, a secretary, and such other officers as the shareholders may elect. If there is only one shareholder, all offices may be combined in his person.

Added by Acts 1983, No. 465, §1, eff. July 6, 1983.



RS 12:1178 - Contracts

§1178. Contracts

A. An architectural-engineering corporation shall be entitled to enter into contracts to provide architectural services and engineering services and such other contracts as may be consistent with the practice of architecture and engineering.

B. Architectural services rendered on behalf of an architectural-engineering corporation must be performed by or under the direct supervision of a natural person duly licensed to practice architecture in this state.

C. Civil, mechanical, or electrical engineering services or those of any other discipline of professional engineering which the Louisiana Professional Engineering and Land Surveying Board may specify, and which are rendered on behalf of an architectural-engineering corporation, must be performed by or under the direct supervision of a natural person duly licensed to practice engineering in this state and having been listed as practicing in that respective discipline of engineering.

D. A contract to provide any services by an architectural-engineering corporation which at any time during the existence of the contract fails to comply with the requisites of this Chapter shall be voidable by any other party thereto.

Added by Acts 1983, No. 465, §1, eff. July 6, 1983; Acts 2003, No. 279, §2.



RS 12:1179 - Regulation

§1179. Regulation

A. Within fifteen days after receipt of the annual written request by an architectural-engineering corporation for licensure as an architect or engineer as the case may be, the State Board of Architectural Examiners and the Louisiana Professional Engineering and Land Surveying Board shall act upon said request.

B. To the extent that it engages in the business of the practice of architecture, an architectural-engineering corporation shall be subject to the discipline of the Louisiana State Board of Architectural Examiners and to its authority to adopt rules and regulations governing the practice of architecture.

C. To the extent that it engages in the business of the practice of engineering, an architectural-engineering corporation shall be subject to the discipline of the Louisiana Professional Engineering and Land Surveying Board, and to its authority to adopt rules and regulations governing the practice of engineering.

Added by Acts 1983, No. 465, §1, eff. July 6, 1983; Acts 2003, No. 279, §2.



RS 12:1180 - Compliance by existing corporation

§1180. Compliance by existing corporation

If upon the effective date of this Chapter a previously existing engineering corporation or professional architectural corporation desires to operate as an architectural-engineering corporation, it may do so by compliance with the provisions of this Chapter and shall be entitled but not required to form a separate corporation for that purpose.

Added by Acts 1983, No. 465, §1, eff. July 6, 1983.



RS 12:1181 - Short title

§1181. Short title

This Chapter shall be known and may be referred to by the short title "Architectural-Engineering Corporation Law".

Added by Acts 1983, No. 465, §1, eff. July 6, 1983.



RS 12:1190 - PROFESSIONAL OCCUPATIONAL

CHAPTER 21. PROFESSIONAL OCCUPATIONAL

THERAPY CORPORATIONS

§1190. Terms defined

A. As used in this Chapter "professional occupational therapy corporation" means a corporation organized pursuant to this Chapter for the practice of occupational therapy.

B. All terms used both in this Chapter and in Chapter 1 of this Title shall have the same meaning when used in this Chapter as when used in Chapter 1.

Acts 1990, No. 586, §1.



RS 12:1191 - Professional corporations

§1191. Professional corporations

One or more natural persons, of full age and duly licensed to practice occupational therapy in this state, may form a corporation under Chapter 1 of this Title for the purpose of practicing occupational therapy. Such corporations shall be subject to all of the provisions of Chapter 1, as the same may from time to time be amended, except to the extent that such provisions are inconsistent with the provisions of this Chapter.

Acts 1990, No. 586, §1.



RS 12:1192 - Corporate name

§1192. Corporate name

The corporate name may consist of the full or last name or names of one or more voting shareholders, former voting shareholders, or members of a predecessor occupational therapy partnership, or it may consist of any other name approved by the secretary of state. The name shall end with one of the phrases, which may be in parentheses, "A Professional Occupational Therapy Corporation", "A Professional Corporation", or "An Occupational Therapy Corporation". The name may include "Limited" or "Ltd.". The name need not contain "Incorporated" or "Inc.".

Acts 1990, No. 586, §1.



RS 12:1193 - Corporate authority

§1193. Corporate authority

A professional occupational therapy corporation shall engage in no business other than the practice of occupational therapy, but may hold property for investment or in connection with its occupational therapy practice.

Acts 1990, No. 586, §1.



RS 12:1194 - Shares

§1194. Shares

A. There shall be only one class of shares of a professional occupational therapy corporation, denominated common shares which shall be either with or without par value.

B. Either a shareholder who is a natural person duly licensed to practice occupational therapy in this state, and who holds his shares in his own right, or another professional occupational therapy corporation, shall be entitled to vote such shares, and to participate in the corporation's earnings. Any other shareholder shall have no voting rights for any purpose whatever, shall not participate in the corporation's earnings, and shall have no access to any records or communications pertaining to therapy services rendered by, or any other affairs of, the corporations, except as provided in R.S. 12:913(B).

C. R.S. 12:33 shall not apply to professional occupational therapy corporations.

Acts 1990, No. 586, §1.



RS 12:1195 - Certificate of stock

§1195. Certificate of stock

A. Each certificate of stock shall contain the corporation's full name, and the following statement: "Except when held in his own right by a natural person duly licensed to practice occupational therapy in the state of Louisiana, the shares represented by this certificate are not entitled to be voted or to participate in the earnings of the corporation, and the holder is not entitled to participate in the management of, or in the rendition of occupational therapy services by, the corporation or to have access to any records or communications pertaining to therapy services rendered by, or any other affairs of, the corporation."

B. Each certificate of stock shall contain a reference to any and all agreements among the corporation's voting shareholders, made pursuant to R.S. 12:1198.

C. There shall be no provision for compulsory offer of shares for purchase by or sale to the corporation, and except as provided in R.S. 12:71, no restriction upon the transfer of shares, unless, in either event, such provision or restriction is stated or summarized on the certificate representing the shares.

Acts 1990, No. 586, §1.



RS 12:1196 - Liability of incorporators, subscribers, shareholders, directors, officers, and agents

§1196. Liability of incorporators, subscribers, shareholders, directors, officers, and agents

A. A subscriber to, or holder of, shares of a professional occupational therapy corporation shall be under no liability to the corporation with respect to such shares, other than the obligation of complying with the terms of the subscription therefor, and said obligation shall continue whether or not his rights or shares have been assigned or transferred.

B. A shareholder shall not be personally liable for any debt or liability of the corporation.

C. Nothing in this Chapter shall be construed as in derogation of any rights which any person may by law have against an incorporator, subscriber, shareholder, director, officer, or agent of the corporation, because of any fraud practiced upon him, or because of any breach of professional duty or other negligent or wrongful act, by such person, or in derogation of any right which the corporation may have against any of such persons because of any fraud practiced upon it by him.

Acts 1990, No. 586, §1.



RS 12:1197 - Action of shareholders

§1197. Action of shareholders

Any action by, or requiring the assent of, the shareholders of a professional occupational therapy corporation may be taken on the affirmative vote of a majority, or such greater proportion as the articles of incorporation may specify, in interest of the voting shareholders present or represented at a meeting duly called and held on due notice, at which a quorum is present or represented.

Acts 1990, No. 586, §1.



RS 12:1198 - Shareholders' agreements

§1198. Shareholders' agreements

Any lawful provision regulating the affairs of a professional occupational therapy corporation or the rights and liabilities of its shareholders, which is not required to be set forth in the articles of incorporation, may be set forth in an agreement among all of the voting shareholders, and such agreement shall be binding on the corporation and all persons who are at the time such agreement is made, or who thereafter become, shareholders of the corporation. Such agreement may be terminated at any time by a majority in interest of the voting shareholders.

Acts 1991, No. 857, §1.



RS 12:1199 - Directors

§1199. Directors

Only voting shareholders, or voting shareholders of another professional occupational therapy corporation, may be directors. If there are fewer than three voting shareholders, there need be only as many directors as voting shareholders. The office of a director shall become vacant if he ceases to be a voting shareholder.

Acts 1990, No. 586, §1.



RS 12:1200 - Officers and agents

§1200. Officers and agents

A. Only voting shareholders, or voting shareholders of another professional occupational therapy corporation, may be officers. If there is only one voting shareholder, all officers may be combined in his person. The office or offices held by an officer shall become vacant if he ceases to be a voting shareholder.

B. Only natural persons duly licensed to practice occupational therapy in this state may render therapy services on behalf of a professional occupational therapy corporation.

Acts 1990, No. 586, §1.



RS 12:1201 - Merger and consolidation

§1201. Merger and consolidation

Professional occupational therapy corporations may be merged into or consolidated only with other professional occupational therapy corporations.

Acts 1990, No. 586, §1.



RS 12:1202 - Dissolution

§1202. Dissolution

A. The fact that it has no voting shareholders shall be an additional ground for involuntary dissolution of a professional occupational therapy corporation.

B. In the event of the death of a shareholder of a professional occupational therapy corporation, said shareholder's succession representative, or those placed in possession of the shares of said shareholder if there be no administration of the succession, as the case may be, shall be entitled to vote the shares of said shareholder and to be elected a director and officer of the corporation, for the purpose of effectuating a voluntary dissolution and liquidation of the corporation, in or out of court, pursuant to the Louisiana Business Corporation Law.

Acts 1990, No. 586, §1.



RS 12:1203 - Regulation by Louisiana State Board of Medical Examiners

§1203. Regulation by Louisiana State Board of Medical Examiners

Professional occupational therapy corporations shall be subject to the discipline of the Louisiana State Board of Medical Examiners and to its authority to adopt rules and regulations governing the practice of occupational therapy.

Acts 1990, No. 586, §1.



RS 12:1204 - Short title

§1204. Short title

This Chapter shall be known and may be referred to by the short title "Professional Occupational Therapy Corporations Act".

Acts 1990, No. 586, §1.



RS 12:1301 - Definitions

CHAPTER 22. LIMITED LIABILITY COMPANIES

PART I. DEFINITIONS

§1301. Definitions

A. As used in this Chapter, unless the context otherwise requires:

(1) "Articles of organization" means documents filed under R.S. 12:1304 for the purpose of forming a limited liability company and those documents as amended or restated.

(2) "Business" means any trade, occupation, profession, or other commercial activity, including but not limited to professions licensed by a state or other governmental agency whether or not engaged in for profit.

(3) "Capital contribution" means anything of value that a person contributes to the limited liability company as a prerequisite for, or in connection with, membership, including cash, property, services rendered, or a promissory note or other binding obligation to contribute cash or property or to perform services.

(4) "Constituent entity" means each limited liability company, partnership, partnership in commendam, limited partnership, or corporation which is party to an agreement of merger or consolidation pursuant to R.S. 12:1358.

(5) "Corporation" means a corporation formed under the laws of this state or a foreign corporation as defined in R.S. 12:1301(6).

(6) "Foreign corporation" means a corporation formed under the laws of any state other than this state or under the laws of any foreign country.

(7) "Foreign limited liability company" means a limited liability company formed under the laws of any state other than this state.

(8) "Foreign limited partnership" means a limited partnership formed under the laws of any state other than this state or under the laws of any foreign country.

(9) "Foreign partnership" means a partnership formed under the laws of any state other than this state, or under the laws of any foreign country.

(10) "Limited liability company" or "domestic limited liability company" means an entity that is an unincorporated association having one or more members that is organized and existing under this Chapter. No limited liability company organized under this Chapter shall be deemed, described as, or referred to as an incorporated entity, corporation, body corporate, body politic, joint stock company, or joint stock association.

(11) "Limited partnership" means a partnership in commendam formed under the laws of this state or a foreign limited partnership as defined in R.S. 12:1301(8).

(11.1) "Low-profit limited liability company" or "L3C" means a limited liability company organized for the purposes set forth in R.S. 12:1302(C).

(12) "Manager" or "managers" means a person or persons designated by the members of a limited liability company to manage the limited liability company as provided in its articles of organization.

(13) "Member" means a person with a membership interest in a limited liability company with the rights and obligations specified under this Chapter.

(14) "Membership interest" or "interest" means a member's rights in a limited liability company, collectively, including the member's share of the profits and losses of the limited liability company, the right to receive distributions of the limited liability company's assets, and any right to vote or participate in management.

(15) "New entity" means the entity into which constituent entities consolidate, as identified in the agreement or certificate of consolidation provided for in R.S. 12:1360.

(16) "Operating agreement" means any agreement, written or oral, of the members as to, or in the case of a limited liability company having a single member, any written agreement between the member and the company memorializing the affairs of a limited liability company and the conduct of its business.

(17) "Partnership" means a partnership formed under the laws of this state or a foreign partnership as defined in R.S. 12:1301(9).

(18) "Person" means a natural person, corporation, partnership, limited partnership, domestic or foreign limited liability company, joint venture, trust including a common law trust, business trust, statutory trust, voting trust, or any other form of trust, estate, or association.

(19) "State" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(20) "Surviving entity" means the constituent entity surviving a merger, as identified in the agreement or certificate of merger provided for in R.S. 12:1360.

B. Paragraphs A(2), (10), and (16) of this Section shall apply to all limited liability companies regardless of date of organization.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1997, No. 717, §1, eff. July 8, 1997; Acts 2010, No. 417, §1; Acts 2014, No. 261, §1.



RS 12:1302 - Purpose

PART II. FORMATION

§1302. Purpose

A. A limited liability company may be organized under this Chapter and may conduct business for any lawful purpose, unless a more limited purpose is stated in its articles of organization. A limited liability company shall not be formed for the purpose of insurance underwriting in all of its several forms.

B. A limited liability company that is subject to regulation by another provision of state law may be formed under this Chapter if not prohibited by such other law. Such a limited liability company shall be subject to all limitations of such other law.

C.(1) A limited liability company organized as a low-profit limited liability company shall set forth in its articles of organization a business purpose that satisfies and which limited liability company is at all times operated to satisfy each of the following requirements:

(a) The entity significantly furthers the accomplishment of one or more charitable or educational purposes within the meaning of Section 170(c)(2)(B) of the Internal Revenue Code and would not have been formed but for the entity's relationship to the accomplishment of charitable or educational purposes.

(b) No significant purpose of the entity is the production of income or the appreciation of property provided; however, the fact that an entity produces significant income or capital appreciation shall not, in the absence of other factors, be conclusive evidence of a significant purpose involving the production of income or the appreciation of property.

(c) No purpose of the entity is to accomplish one or more political or legislative purposes within the meaning of Section 170(c)(2)(D) of the Internal Revenue Code.

(2) If a company that is organized pursuant to the requirements of Paragraph (1) of this Subsection at its formation at any time ceases to satisfy any one of the requirements, it shall immediately cease to be a low-profit limited liability company, but by continuing to meet all the other requirements of this Chapter, shall continue to exist as a limited liability company. The name of the company shall be changed to be in conformance with R.S. 12:1306.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1993, No. 475, §4, eff. June 9, 1993; Acts 2003, No. 361, §2; Acts 2010, No. 417, §1.



RS 12:1303 - Powers

§1303. Powers

A. All limited liability companies, regardless of date of organization, shall have the powers, rights, and privileges provided for a corporation organized under the Business Corporation Law (R.S. 12:1 et seq.), and provided for a partnership organized under Title XI of Book III of the Louisiana Civil Code.

B. Without limiting the grant of powers, rights, and privileges contained in Subsection A of this Section, every limited liability company shall have perpetual existence, unless a limited period of duration is stated in the articles of organization.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1993, No. 475, §4, eff. June 9, 1993; Acts 1997, No. 717, §1, eff. July 8, 1997.



RS 12:1304 - Formation

§1304. Formation

A. One or more persons capable of contracting may form a limited liability company by filing the articles of organization and the initial report with the secretary of state. The articles of organization and initial report may be delivered to the secretary of state in advance for filing as of any specified date and, if specified upon such delivery, as of any given time on such date within thirty days after the date of delivery.

B. If the secretary of state finds that the articles of organization and initial report are in compliance with the provisions of this Chapter and after all fees have been paid as required by law, the secretary of state shall record the articles of organization and initial report in his office, endorse on each the date, and if requested, the hour of filing thereof with him, and issue a certificate of organization which shall show the date and, if endorsed on the articles of organization, the hour of filing of the articles of organization with him. The certificate of organization shall be conclusive evidence of the fact that the limited liability company has been duly organized, except that in any proceeding brought by the state to annul, forfeit, or vacate a limited liability company's articles of organization, the certificate of organization shall be only prima facie evidence of due organization.

C. Upon the issuance of the certificate of organization, the limited liability company shall be duly organized, and its separate existence shall begin as of the time of filing of the articles of organization with the secretary of state. However, if the articles were so filed within five days, exclusive of legal holidays, after acknowledgment thereof or execution thereof as an authentic act, the limited liability company shall be duly organized, and its separate existence shall begin, as of the time of such acknowledgment or execution.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1997, No. 717, §1, eff. July 8, 1997; Acts 1999, No. 342, §5.



RS 12:1305 - Articles of organization; initial report

§1305. Articles of organization; initial report

A. The articles of organization shall be written in the English language and shall be executed by at least one person, who need not be a member or manager of the limited liability company. The articles of organization shall be acknowledged by the person or one of the persons who signed the articles of organization or may be executed by authentic act.

B. The articles of organization shall set forth the following:

(1) The name of the limited liability company.

(2) The purposes for which the limited liability company is formed or that its purpose is to engage in any lawful activity for which limited liability companies may be formed under this Chapter.

(3) Whether the company is a low-profit limited liability company.

C. The articles of organization may set forth the following:

(1) A statement of whether and to what extent there are limitations on the authority of members to bind the limited liability company or that such limitations are contained in a written operating agreement.

(2) A statement of whether and to what extent the limited liability company will be managed by managers.

(3) A statement regarding restrictions on the authority of managers or that such restrictions are contained in a written operating agreement.

(4) The latest date, if any, on which the limited liability company is to dissolve.

(5) A statement that persons dealing with the limited liability company may rely upon a certificate of one or more managers, members, or other certifying officials, whose names are included in the statement, to establish the membership of any member, the authenticity of any records of the limited liability company, or the authority of any person to act on behalf of the limited liability company, including but not limited to the authority to take the actions referred to in R.S. 12:1318(B), unless otherwise provided in the articles of organization.

(6) Any other provision, not inconsistent with law, that the members elect to set forth in the articles of organization.

D. It shall not be necessary to set forth in the articles of organization any of the powers enumerated in this Chapter.

E. The initial report shall be signed by each person who signed the articles of organization, or by his agent duly authorized by a document attached to the report, and shall set forth the following:

(1) The location and municipal address, if any, not a post office box only, of the limited liability company's registered office.

(2) The full name and municipal address, if any, not a post office box only, of each of its registered agents.

(3) A notarized affidavit of acknowledgment and acceptance signed by each of its registered agents.

(4) The names and municipal addresses, not a post office box only, of the first managers, if management of the limited liability company is vested in one or more managers, or the members, if management of the limited liability company is reserved to the members, and if, in either case, they have been selected when the articles of organization are filed with the secretary of state. If the initial managers, if management of the limited liability company is vested in one or more managers, or initial members, if management of the limited liability company is reserved to the members, are not named in the initial report, a supplementary report setting forth their names and addresses and signed by each person who signed the articles of organization shall be filed with the secretary of state as soon as they have been selected.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1993, No. 475, §4, eff. June 9, 1993; Acts 1995, No. 847, §3, eff. June 27, 1995; Acts 2010, No. 417, §1.



RS 12:1306 - Name

§1306. Name

A. The name of each limited liability company as set forth in its articles of organization:

(1)(a) Except for low-profit limited liability companies, shall contain the words "limited liability company", the abbreviation "L.L.C.", or the abbreviation "L.C.".

(b) For low-profit limited liability companies, shall contain the words "low-profit limited liability company", the abbreviation "L3C", or the abbreviation "l3c".

(2) Shall not contain any word or phrase which indicates or implies that it is organized for any purpose not lawful for a limited liability company or contrary to its articles of organization and shall not contain the phrase "doing business as" or the abbreviation "d/b/a".

(3) Shall be distinguishable from the name of any corporation or other limited liability company organized under the laws of this state, any foreign corporation or limited liability company registered or qualified to do business in this state, any name which is reserved under R.S. 12:1307 or R.S. 12:23(G), or any trade name registered with the secretary of state, unless any of the following Paragraphs apply:

(a) The corporation or other limited liability company is about to change its name, to cease doing business, or is being liquidated, or, if a foreign corporation or limited liability company, is about to withdraw from doing business in this state, and the written consent of the corporation or other limited liability company to the adoption of its name or a nondistinguishable name has been given and is filed with the articles of organization.

(b) The corporation or other limited liability company has theretofore been authorized to do business in this state for more than two years and has never actively engaged in business in this state. The failure of a domestic or foreign corporation to file a Louisiana corporate franchise tax return for two consecutive years shall constitute prima facie evidence that it has not actively engaged in business in this state during such period.

(c) The corporation or other limited liability company has failed to pay the taxes due by it to the state for the preceding five consecutive years.

(d) The corporation, if it is a foreign corporation, has not been authorized to do business in the state and has not filed a Louisiana corporate franchise tax return for two consecutive years.

(e) The charter of the corporation has been revoked by the secretary of state and that corporation has not filed a Louisiana corporate franchise tax return for two consecutive years.

(f) The other corporation or limited liability company filed for dissolution or withdrawal prior to the preceding five years and has not received the tax clearances required for final dissolution or withdrawal.

(4) Shall not imply that the company is an administrative agency of any parish or of this state or of the United States.

B. Nothing in this Section shall abrogate or limit the law as to unfair competition or unfair practice in the use of trade names, nor derogate from principles of law or the statutes of this state, or of the United States, with respect to the right to acquire and protect trade names.

C. The assumption of a name in violation of this Section shall not affect or vitiate the existence of the limited liability company, but any court having jurisdiction may, upon application of the state or of any person interested or affected, enjoin a limited liability company from doing business under a name assumed in violation of this Section, although its articles of organization may have been filed and recorded and a certificate of organization issued.

D. No limited liability company shall include in its name any words which deceptively or falsely suggest a charitable or nonprofit nature.

E. If the limited liability company seeking the issuance of a certificate of organization in this state includes in its name the word "engineer", "engineering", "surveyor", or "surveying", the secretary of state shall require, prior to the issuance of the certificate of organization, evidence satisfactory to him that written notice of such application for a certificate of organization has been delivered to the Louisiana Professional Engineering and Land Surveying Board in writing not less than ten days prior to the date of issuance of the certificate of organization. If the applicant limited liability company files with its application to the secretary of state a written waiver signed by the executive secretary or any officer of the Louisiana Professional Engineering and Land Surveying Board waiving the requirement of ten days written notice to said board, as set forth in the preceding sentence, the secretary of state shall be authorized to proceed immediately with the processing of such application.

F. If a limited liability company seeking issuance of a certificate of organization in Louisiana includes in its name the words "bank", "banker", "banking", "savings", "safe deposit", "trust", "trustee", "building and loan", "homestead", or "credit union", the secretary of state shall require written approval from the commissioner of the office of financial institutions dated not less than ten days prior to the issuance of the certificate of organization.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1999, No. 342, §5; Acts 2001, No. 631, §1; Acts 2003, No. 279, §2; Acts 2003, No. 361, §2; Acts 2010, No. 417, §1.



RS 12:1307 - Reservation of name; transfer of reserved name

§1307. Reservation of name; transfer of reserved name

A. The exclusive right to use a specified name for a domestic or foreign limited liability company may be reserved by any of the following:

(1) A person who intends to organize a domestic limited liability company under this Chapter.

(2) A domestic limited liability company which proposes to change its name.

(3) A foreign limited liability company which intends to apply for authority to do business in this state.

(4) A foreign limited liability company authorized to do business in this state which proposes to change its name.

B.(1) A person may reserve a specified name by filing a signed application with the secretary of state.

(2) If the secretary of state finds that the name is available for use by a limited liability company, he shall reserve the name for the exclusive use of the applicant for a nonrenewable period of one hundred twenty days.

(3) Repealed by Acts 2015, No. 398, §4, eff. Oct. 5, 2015.

C. The exclusive right to use a reserved name may be transferred to another person by filing with the secretary of state a notice of the transfer that specifies the name and address of the transferee and is signed by the applicant for whom the name was reserved.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 2015, No. 398, §§2, 4, eff. Oct. 5, 2015.



RS 12:1308 - Registered office and registered agent

§1308. Registered office and registered agent

A. Each limited liability company shall continuously maintain:

(1) A registered office in this state.

(2) At least one registered agent who shall be one of the following:

(a) A citizen of the state who resides in this state.

(b) A partnership or professional law corporation, which is authorized to practice law in this state, or a domestic corporation, domestic limited liability company, or foreign corporation authorized to transact business in this state, which is authorized by its articles or certificate of incorporation to act as the agent of a limited liability company for service of process and which has on file with the secretary of state a certificate setting forth the name of at least two individuals at its address in this state, each of whom is authorized to receive any process served upon it as such agent. Legal process and other notices or demands may be served on the limited liability company by service upon this agent and, if the agent is a partnership, upon any partner.

B. The location and post office address of the original registered office and the full name and post office address of the original registered agent shall be stated in the initial report as provided in R.S. 12:1305(E).

C.(1) After organization, a limited liability company may change its registered agent or registered office by filing for record with the secretary of state a statement authorizing the designation or change signed by a manager of the limited liability company, if management of the limited liability company is vested in one or more managers pursuant to R.S. 12:1312, or by at least one member, if management of the limited liability company is reserved to the members. Any change of registered agent shall be accompanied by a notarized affidavit of acknowledgment and acceptance signed by the new registered agent.

(2) A limited liability company may change the address of its registered agent by filing for record with the secretary of state a statement of the change signed by a manager of the limited liability company, if management of the limited liability company is vested in one or more managers pursuant to R.S. 12:1312, or by at least one member, if management of the limited liability company is reserved to the members.

(3) A change of a registered office or registered agent or address of the registered agent for a limited liability company under this Subsection shall be effective when the secretary of state accepts the statement for record.

D.(1) A registered agent may change his address in this state by filing for record with the secretary of state a statement of the change signed by him or on his behalf.

(2) The statement shall include the name of the limited liability company for which the change is effective and the new address of the registered agent.

(3) If the old and new addresses of the registered agent are the same as the old and new addresses of the registered office of the limited liability company, the statement may include a change of address of the registered office if:

(a) The registered agent notifies the limited liability company in writing.

(b) The statement recites that the registered agent has done so.

(4) The change of address of the registered agent or registered office is effective when the secretary of state accepts the statement for record.

E.(1) A registered agent may resign but such resignation shall be effective only by providing written notice to the limited liability company and the secretary of state. If the registered agent resigns, or for any other reason the limited liability company ceases to maintain a registered agent, a successor agent shall be appointed pursuant to Paragraph (C)(1) of this Section and the successor agent's address shall be filed pursuant to Paragraph (C)(2) of this Section, within thirty days of the resignation or other event which terminated the tenure of the former agent. Upon compliance with the provisions of this Section, the successor agent shall be vested with the powers of the agent succeeded.

(2) Repealed by Acts 2003, No. 367, §2.

F. The designation of a registered office shall remain effective until a change is made therein and notice of the change is filed in the manner hereinabove provided. However, if no statement of change is filed within thirty days after the registered office has been vacated, the office of the secretary of state may thereafter be treated as the registered office by any person other than the limited liability company itself. The registered office shall be considered the domicile of the limited liability company for all purposes.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1993, No. 475, §4, eff. June 9, 1993; Acts 2003, No. 367, §§1 and 2; Acts 2004, No. 543, §1.



RS 12:1308.1 - Annual report

§1308.1. Annual report

A. On or before the anniversary date of organization of each limited liability company, a manager of the company, if its management is vested in one or more managers, or a member of the company, if its management is reserved to the members, shall file an annual report each year with the secretary of state, signed in the name of the limited liability company by the manager, member, or agent stating the following:

(1) The municipal address, which shall not be a post office box only, of its registered office.

(2) The name and municipal address, which shall not be a post office box only, of each of its registered agents.

(3) The name and municipal address, which shall not be a post office box only, of each manager, if management of the limited liability company is vested in one or more managers, or each member, if management of the limited liability company is reserved to the members.

B. The provisions of this Section shall apply to any domestic limited liability company organized on or after July 7, 1992.

Acts 2001, No. 1186, §2; Acts 2003, No. 367, §1.



RS 12:1308.2 - Failure to file annual report; revocation and reinstatement of articles; limitation on authority to do business with the state

§1308.2. Failure to file annual report; revocation and reinstatement of articles; limitation on authority to do business with the state

A. The secretary of state shall revoke the articles of organization of a domestic limited liability company if it fails to file an annual report for three consecutive years according to the records of the secretary of state.

B. At least thirty days prior to revoking the articles of organization pursuant to this Section, the secretary of state shall give notice to the affected limited liability company of his intent to revoke its articles of organization by directing notice of such intention to its last designated registered agent, as shown on the records of the secretary of state. Such notice shall be in writing and shall be sent to the registered agent by United States mail at the last known address of the agent. If there is no registered agent of record, the notice shall be directed to the limited liability company at its registered office.

C.(1) The articles of organization shall be reinstated if each of the following is filed with the secretary of state within three years of the effective date of the revocation:

(a) An application for reinstatement, signed and acknowledged by a member or manager. If a suit for liquidation or receivership of the limited liability company has been filed at the time at which such application is made, the application shall be accompanied by a document indicating the unanimous written consent to the reinstatement by all members or managers. The limited liability company shall certify the signatures of all managers or members on such document.

(b) The current annual report of the limited liability company.

(c) The fee for reinstatement proceedings authorized by R.S. 12:1364(A)(1).

(2) Upon reinstatement pursuant to this Subsection, the secretary of state shall furnish a certificate of reinstatement to the limited liability company. The certificate of reinstatement and articles of organization shall be retroactive, and the articles of organization shall continue in existence as though the revocation had not occurred.

D. Upon revocation of its articles of organization, the name of the limited liability company shall not be available to another entity as a limited liability name, corporate name, or trade name for a three-year period. If the name is available after the three years, the limited liability company may reinstate it by following the same procedures and by satisfying the same provisions and requirements as set forth in this Section. If the name is not available, an amendment changing the original name shall be filed as provided in R.S. 12:1309.

E.(1) As used in this Subsection, the term "not in good standing" means that a limited liability company is delinquent in filing the annual report required by R.S. 12:1308.1.

(2) Each limited liability company which is not in good standing shall be prohibited from engaging in commercial business operations with the state or its boards, agencies, departments, or commissions. Any contract between the state or its boards, agencies, departments, or commissions and a limited liability company which is not in good standing may be declared null and void by the board, agency, department, commission, or the division of administration.

F. Nothing contained in this Section shall be construed to prevent the state, through the office of the attorney general, from asserting a cause of action to revoke the articles of organization of a limited liability company on any of the following grounds:

(1) That the limited liability company was procured through fraud practiced upon the state.

(2) That the limited liability company has continued to abuse authority conferred upon it.

(3) That the limited liability company should not have been formed under this Chapter or has been so formed without substantial compliance with the requirements of this Chapter.

G. Revocation of the articles of organization of a limited liability company pursuant to this Section shall not affect any cause of action against the limited liability company or the right to proceed against any property owned by the limited liability company. Such revocation shall also not prohibit a limited liability company from selling property belonging to the company in the same manner as if the revocation had not occurred.

Acts 2001, No. 1186, §2.



RS 12:1308.3 - Conversion of state of organization

§1308.3. Conversion of state of organization

A. Unless prohibited by the laws of the other state, a domestic limited liability company may convert its state of organization from this state to any other state, and a foreign limited liability company may convert its state of organization from any other state to this state.

B. Such conversion may be made by a limited liability company only pursuant to this Section and only after authorization by a majority of the members, or by such larger vote as the articles of organization or an operating agreement may require.

C. The domestic or foreign limited liability company seeking conversion shall file with the secretary of state a written request for conversion of the state of organization. Such request shall contain all of the following:

(1) The name of the limited liability company, which shall comply with the provisions of R.S. 12:1306.

(2) The full name and municipal address of either each current manager of the limited liability company, if management of the limited liability company is vested in one or more managers, or of each of the current members, if management of the limited liability company is reserved to the members.

(3) A statement, as appropriate, that the limited liability company is converting its state of organization from another named state to this state and is continuing its existence in and under the laws of this state, or is converting its state of organization from this state to another named state and is continuing its existence in and under the laws of such other named state.

(4) A statement that a majority of the members, or such larger vote as the articles of organization or the operating agreement may require, has approved the conversion of the state of organization.

(5) The manner and basis of converting the interests of the members of the limited liability company into the interests of the members in the converted limited liability company.

(6) A statement that the limited liability company, in changing its state of organization, has complied with the laws and requirements of both the prior and new state of organization.

(7) Any other provision, attachment, or exhibit, not inconsistent with law, that the members elect to set forth or include in the certificate of conversion.

(8) If the limited liability company is converting its state of organization from another state to this state:

(a) The location and municipal street address, if any, of the limited liability company's registered office. An address consisting of a post office box alone is insufficient.

(b) The location and municipal street address, if any, of each of the limited liability company's registered agents, together with a notarized affidavit of acknowledgment and acceptance signed by each such agent. An address consisting of a post office box alone is insufficient.

D. The request for conversion may be delivered to the secretary of state for filing as of any specified date, and, if specified upon such delivery, as of any given time on such date, within thirty days after the date of delivery.

E. If the secretary of state finds that the request for conversion is in compliance with the provisions of this Section, and after all fees have been paid as required by law, the secretary of state shall record in his office the request for conversion and any attachments or exhibits thereto, after endorsing thereon the date and, if requested, the hour of filing. Thereafter, the secretary of state shall either issue to the limited liability company a certificate of conversion, reciting that such limited liability company has complied with the requirements of this state for converting its state of organization, or advise the limited liability company with reasons why it has denied the request for conversion.

F. Upon receipt of the certificate of conversion from the secretary of state, and after compliance as applicable with the laws of the other state:

(1) A domestic limited liability company converting its state of organization from this state to another state shall be deemed to be organized solely under the laws of such other state and no longer under the laws of this state. The limited liability company shall continue to exist without interruption in its organizational form. All rights, title, interests, obligations, and liabilities of the limited liability company shall continue in the limited liability company without impairment, diminution, or termination. Any proceeding pending by or against the limited liability company or its members or managers, in their capacities as such, may be continued by or against the limited liability company without the need for substituting a new party to such proceeding as a result of any conversion of the state of organization as authorized in this Section. The limited liability company shall be deemed to have appointed the secretary of state in this state as its agent for service of process in any proceeding to enforce any liability or obligation against the limited liability company arising or existing prior to the effective time of the conversion of the state of organization.

(2) A foreign limited liability company converting its state of organization from another state to this state shall be deemed to be organized solely under the laws of this state and no longer under the laws of such other state. The limited liability company shall continue to exist without interruption in its organizational form. All rights, title, interests, obligations, and liabilities of the limited liability company shall continue in the limited liability company without impairment, diminution, or termination. Any proceeding pending by or against the limited liability company or its members or managers, in their capacities as such, may be continued by or against the limited liability company without the need for substituting a new party to such proceeding as a result of a change of the state of organization authorized under this Section. The certificate of conversion issued by the secretary of state shall be conclusive evidence of the fact that the limited liability company has been duly organized under the laws of this state, except that in any proceeding brought by the state to annul, forfeit, or vacate a company's franchise, the certificate of conversion shall be only prima facie evidence of due organization.

G. In addition to the other requirements of this Section, a domestic limited liability company converting its state of organization from this state to another state shall also file with the secretary of state a certified copy of the certificate of organization or other official certificate obtained by it from the other state evidencing the company's organization under the laws of such state. Such certified copy shall be filed with the secretary of state not later than thirty days after issuance of the official certificate evidencing the company's organization under the laws of the other state.

Acts 2012, No. 476, §1, eff. Jan. 1, 2013.



RS 12:1309 - Amendment of articles of organization

§1309. Amendment of articles of organization

A. The articles of organization shall be amended when any of the following occurs:

(1) There is a change in the name of the limited liability company.

(2) There is a false or erroneous statement in the articles of organization.

(3) The members desire to make a change in any other statement in the articles of organization in order to accurately represent their agreement.

(4) In accordance with R.S. 12:1302(C)(2), the company ceases to be a low-profit limited liability company.

B. After an amendment has been adopted as provided by this Chapter, articles of amendment setting forth the amendment, the date, and manner of adoption thereof shall be executed in the limited liability company's name by a manager of the limited liability company, if management of the limited liability company is vested in one or more managers pursuant to R.S. 12:1312, or by at least one member of the limited liability company, if management of the limited liability company is reserved to the members. The articles of amendment shall be acknowledged by at least one of the persons who signed them or may be executed by authentic act.

C. The articles of amendment shall be filed with the secretary of state. Articles of amendment may be delivered to the secretary of state for filing as of any specified date, and if specified upon such delivery, as of any given time on such date, within thirty days after the date of delivery. When all taxes, fees, and charges have been paid as required by law, the secretary of state shall record the articles of amendment in his office and endorse thereon the date and, if requested, the hour of the filing thereof with him. Thereupon, the amendment shall be effective as of the date and, if endorsed on the articles of amendment, the hour of filing. However, if the articles of amendment were so filed within five days, exclusive of legal holidays, after acknowledgment thereof or execution thereof as an authentic act, the amendment shall be effective as of the time of the acknowledgment or execution.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1999, No. 342, §5; Acts 2010, No. 417, §1.



RS 12:1310 - Certificates of correction

§1310. Certificates of correction

A. If any instrument filed with the secretary of state under this Chapter contains an inaccurate record of the action therein referred to or has been defectively executed, the instrument may be corrected by the filing of a certificate of correction.

B. A certificate of correction shall set forth the following:

(1) The title of the instrument being corrected.

(2) The name of each party to the instrument being corrected.

(3) The date that the instrument being corrected was filed.

(4) The provision in the instrument as previously filed and as corrected and, if execution of the instrument was defective, the manner in which it was defective.

C. A certificate of correction shall not make any other change or amendment that would not have complied in all respects with the requirements of this Chapter at the time the instrument being corrected was filed.

D. Repealed by Acts 1995, No. 847, §5, eff. June 27, 1995.

E. A certificate of correction shall not:

(1) Change the effective date of the instrument being corrected.

(2) Affect any right or liability accrued or incurred before its filing, except that any right or liability accrued or incurred by reason of the error or defect being corrected shall be extinguished by the filing if the person having the right has not detrimentally relied on the original instrument.

F. The certificate of correction shall be executed by a manager of the limited liability company, if management of the limited liability company is vested in one or more managers pursuant to R.S. 12:1312, or by at least one member, if management of the limited liability company is reserved to the members. The certificate of correction shall be acknowledged by at least one of the persons who signed it or may be in the form of an authentic act. The certificate of correction shall be filed with the secretary of state, who, after all taxes, fees, and charges have been paid as required by law, shall record the certificate of correction in his office and endorse thereon the date and, if requested, the hour of the filing thereof with him.

G. A multiple original of the certificate of correction, or a copy certified by the secretary of state, shall be filed for record in each office of the recorder of conveyances, if any, in which the instrument corrected thereby was required to be filed by this Chapter. In the case of a certificate of correction to an agreement or certificate of merger or consolidation authorized under this Chapter, a copy of the certificate of correction shall, within twenty days after filing thereof with the secretary of state, be mailed to each member or former member of any party to the merger or consolidation whose property rights are affected by the correction made therein.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1995, No. 847, §5, eff. June 27, 1995; Acts 1999, No. 342, §5.



RS 12:1310.1 - Retroactivity of company's existence; acquisition of immovable property prior to limited liability company's existence

§1310.1. Retroactivity of company's existence; acquisition of immovable property prior to limited liability company's existence

Whenever any immovable property is acquired by one or more persons acting in any capacity for and in the name of any limited liability company which has not been issued a certificate of organization as provided by law, and the limited liability company is subsequently issued a certificate of organization in accordance with the provisions of R.S. 12:1304, the limited liability company's existence shall be retroactive to the date of acquisition of an interest in such immovable property, but such retroactive effect shall be without prejudice to rights validly acquired by third persons in the interim between the date of acquisition and the date that the limited liability company was issued the certificate of organization.

Acts 2005, No. 136, §2, eff. June 22, 2005.



RS 12:1311 - Management by members

PART III. MANAGEMENT AND MANAGEMENT

RIGHTS OF MEMBERS

§1311. Management by members

Except as otherwise provided in the articles of organization, the business of the limited liability company shall be managed by the members, subject to any provision in a written operating agreement restricting or enlarging the management rights and duties of any member or group or class of members.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1312 - Managers

§1312. Managers

A. The articles of organization may provide that the business of the limited liability company shall be managed by or under the authority of one or more managers who may, but need not, be members.

B. The articles of organization or an operating agreement may prescribe qualifications for managers.

C. The number of managers shall be specified in or fixed in accordance with the articles of organization or an operating agreement.

D. If a manager is listed in the articles of organization, an amendment thereto, or a supplemental report, a municipal address, which shall not be a post office box only, shall be indicated for each such manager.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1999, No. 342, §5.



RS 12:1313 - Election and removal of managers

§1313. Election and removal of managers

If management is vested in one or more managers pursuant to R.S. 12:1312, then, unless otherwise provided in the articles of organization or an operating agreement:

(1) Election of managers to fill initial positions or vacancies shall be by plurality vote of the members.

(2) Any or all managers may be removed by a vote of a majority of the members, with or without cause, at a meeting called expressly for that purpose.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1314 - Duties of members and managers

§1314. Duties of members and managers

A. Subject to the provisions of R.S. 12:1315, a member, if management is reserved to the members, or manager, if management is vested in one or more managers pursuant to R.S. 12:1312:

(1) Shall be deemed to stand in a fiduciary relationship to the limited liability company and its members and shall discharge his duties in good faith, with the diligence, care, judgment, and skill which an ordinary prudent person in a like position would exercise under similar circumstances. Nothing contained in this Section shall derogate from any indemnification authorized by R.S. 12:1315.

(2) In discharging his duties, shall be fully protected in relying in good faith upon the records of the limited liability company and upon such information, opinions, reports, or statements presented to the limited liability company, the members, managers, or any committee thereof by any of the limited liability company's members, managers, employees, or by any committee of the members or managers, or by any legal counsel, appraiser, engineer, including a petroleum reservoir engineer, or independent or certified public accountant selected with reasonable care by the members, managers, any committee thereof, any agent having the authority to make such selection, or by any other person as to matters the member, if management is reserved to the members, or manager, if management is vested in one or more managers pursuant to R.S. 12:1312, reasonably believes are within such other person's professional or expert competence and which person is selected with reasonable care by the members, managers, any committee thereof, or any agent having the authority to make such selection.

(3) Is not protected by Paragraph (2) of this Subsection if he has knowledge concerning the matter in question that makes reliance otherwise permitted by Paragraph (2) of this Subsection unwarranted.

(4) Shall not be liable for any action taken on behalf of the limited liability company or any failure to take any action if he performed the duties of his office in compliance with this Section.

(5) Shall account to the limited liability company and hold as trustee for it any profit or benefit derived by him, without the informed consent of a majority of the uninterested members in accordance with R.S. 12:1318(C), from any transaction connected with the conduct or winding up of the limited liability company or from any personal use by him of its property unless he proves under strict judicial scrutiny the fairness of the transaction to the limited liability company.

B. Notwithstanding the provisions of Subsection A of this Section, a member or manager shall not be personally liable to the limited liability company or the members thereof for monetary damages unless the member or manager acted in a grossly negligent manner as defined in Subsection C of this Section, or engaged in conduct which demonstrates a greater disregard of the duty of care than gross negligence, including but not limited to intentional tortious conduct or intentional breach of his duty of loyalty.

C. As used in this Section, "gross negligence" shall be defined as a reckless disregard of or a carelessness amounting to indifference to the best interests of the limited liability company or the members thereof.

D. A member or manager who makes a business judgment in good faith fulfills the duty of diligence, care, judgment, and skill under Subsection A of this Section if the member or manager:

(1) Does not have a conflict of interest with respect to the subject of the business judgment.

(2) Is informed with respect to the subject of the business judgment to the extent the member or manager reasonably believes to be appropriate under the circumstances.

(3) Rationally believes that the business judgment is in the best interests of the limited liability company and its members.

E. A person alleging a breach of the duty of diligence, care, judgment, and skill owed by a member or manager under Subsection A has the burden of proving the alleged breach of duty, including the inapplicability of the provisions as to the fulfillment of the duty under Paragraph A(2) and Subsection D, and, in a damage action, the burden of proving that the breach was the legal cause of damage suffered by the limited liability company.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1993, No. 475, §4, eff. June 9, 1993; Acts 1999, No. 1253, §2, eff. July 12, 1999.



RS 12:1315 - Limitation of liability and indemnification of members and managers

§1315. Limitation of liability and indemnification of members and managers

A. Subject to Subsection B of this Section, the articles of organization or a written operating agreement may:

(1) Eliminate or limit the personal liability of a member or members, if management is reserved to the members, or a manager or managers, if management is vested in one or more managers pursuant to R.S. 12:1312, for monetary damages for breach of any duty provided for in R.S. 12:1314.

(2) Provide for indemnification of a member or members, or a manager or managers, for judgments, settlements, penalties, fines, or expenses incurred because he is or was a member or manager.

B. No provision permitted under Subsection A shall limit or eliminate the liability of a member or manager for the amount of a financial benefit received by a member or manager to which he is not entitled or for an intentional violation of a criminal law.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1316 - Voting by managers

§1316. Voting by managers

Except as otherwise provided in the articles of organization or an operating agreement, if the limited liability company has more than one manager, each manager shall be entitled to a single vote on all matters properly brought before the managers, and all decisions of the managers shall be made by majority vote of the managers. In the absence of such a provision in the articles or operating agreement, no manager shall have the right to vote by proxy.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 2014, No. 261, §1.



RS 12:1317 - Agency power of managers or members

§1317. Agency power of managers or members

A. Each member, if management is reserved to the members, or manager, if management is vested in one or more managers pursuant to R.S. 12:1312, is a mandatary of the limited liability company for all matters in the ordinary course of its business other than the alienation, lease, or encumbrance of its immovables, unless such mandate is restricted or enlarged in the articles of organization or unless such member or manager lacks the authority to act for the limited liability company and the person with whom he is dealing has knowledge of the fact that he lacks such authority.

B. Persons dealing with a member, if management is reserved to the members, or manager, if management is vested in one or more managers pursuant to R.S. 12:1312, of the limited liability company shall be deemed to have knowledge of restrictions on the authority of such a member or manager contained in a written operating agreement if the articles of organization of the limited liability company contain a statement that such restrictions exist.

C. Persons dealing with a limited liability company may rely upon a certificate of any person named in the statement provided for in R.S. 12:1305(C)(5), or, if no such person or persons are so named, upon a certificate of one or more managers or members, to establish the membership of any member, the authenticity of any records of the limited liability company, or the authority of any person to act on behalf of the limited liability company, including but not limited to the authority to take actions referred to in R.S. 12:1318(B).

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1993, No. 475, §4, eff. June 9, 1993.



RS 12:1317.1 - Company representation; state entities

§1317.1. Company representation; state entities

Any representative of a limited liability company having five or fewer members shall have the consent of a majority interest of the members and evidence of such consent by authentic act in order to represent the company interest to any state agency, board, or commission or to represent the company interest at any hearing or proceeding held by any state agency, board, or commission.

Acts 2001, No. 1186, §2.



RS 12:1318 - Voting rights of members

§1318. Voting rights of members

A. Unless otherwise provided in the articles of organization or a written operating agreement, each member of a limited liability company shall be entitled to cast a single vote on all matters properly brought before the members, and all decisions of the members shall be made by majority vote of the members.

B. Unless otherwise provided in the articles of organization or a written operating agreement, a majority vote of the members shall be required to approve the following matters, whether or not management is vested in one or more managers pursuant to R.S. 12:1312:

(1) The dissolution and winding up of the limited liability company.

(2) The sale, exchange, lease, mortgage, pledge, or other transfer of all or substantially all of the assets of the limited liability company.

(3) The merger or consolidation of the limited liability company.

(4) The incurrence of indebtedness by the limited liability company other than in the ordinary course of its business.

(5) The alienation, lease, or encumbrance of any immovables of the limited liability company.

(6) An amendment to the articles of organization or an operating agreement.

C. No contract or transaction between a limited liability company and one or more of its members, if management is reserved to the members, or managers, if management is vested in one or more managers pursuant to R.S. 12:1312, or a person in which such a member or manager has a financial interest, shall be void or voidable solely for this reason, solely because the interested member or manager was present at or participated in the meeting which authorized the contract or transaction, or solely because his or their votes were counted for such purpose, if the material facts as to his interest and to the contract or transaction was disclosed or known to the members and the contract or transaction was approved by a majority vote of the members without counting the vote of the interested member, or if the contract or transaction was fair to the limited liability company as of the time it was authorized, approved, or ratified by the members. Interested members may be counted in determining the presence of a quorum at a meeting which authorized the contract or transaction.

D. The articles of organization or a written operating agreement may provide for any other voting rights of members not inconsistent with Subsection C of this Section.

E.(1) A member shall have the right to cast his vote either in person or, subject to the following provisions, by proxy duly authorized in writing, signed by the member and filed in the registered office of the limited liability company at or before the meeting.

(2) The authority of the holder of a proxy to act shall not be revoked by the death of the member who executed the proxy unless, before the authority is exercised, written notice of such death is received by the registered office of the limited liability company.

(3)(a) A proxy shall be revocable at will, unless otherwise validly provided by agreement or by any provision of the proxy. The validity of every unrevoked proxy shall cease eleven months after the date of its execution, unless some other definite period of validity is expressly provided. In no case shall an outstanding proxy be valid for longer than three years.

(b) The revocation of a proxy, if revocable, shall not be effective until written notice has been given to the office of the limited liability company, or unless a proxy of later date is filed with the office at or before the meeting.

(4) A proxy regular on its face and signed in the name of a member entitled to vote at the meeting shall be deemed valid unless challenged before it is voted, and the burden of proving invalidity shall be on the challenger.

(5) When shares are registered in the names of two or more persons, other than trustees, a proxy signed by any one or more of them shall be deemed valid unless the limited liability company receives written notice to the contrary from a nonsigning member before the proxy is voted.

(6) Except as otherwise provided in the articles or bylaws, without limiting the manner in which a member may authorize another person or persons to act for him as proxy, pursuant to this Subsection, the following shall constitute a valid means by which a member may grant such authority:

(a) A member may execute a writing authorizing another person or persons to act for him as proxy. Execution may be accomplished by the member or his authorized officer, director, employee, or agent signing such writing or causing his signature to be affixed to such writing by any reasonable means, including but not limited to facsimile signature.

(b)(i) A member may authorize another person or persons to act for him as proxy by transmitting or authorizing the transmission of a telegram, cablegram, or other means of electronic transmission to the person who will be the holder of the proxy, or to a proxy solicitation firm, proxy support service organization, or like agent duly authorized by the person who will be the holder of the proxy to receive such transmission.

(ii) Any such telegram, cablegram, or other means of electronic transmission shall be submitted with information from which it can be determined that the telegram, cablegram, or other electronic transmission was authorized by the member. If it is determined that such telegrams, cablegrams, or other electronic transmissions are valid, the inspectors or other such persons making that determination shall specify the information upon which they relied.

(c) Any copy, facsimile telecommunication, or other reliable reproduction of the writing or transmission, created pursuant to this Subsection may be substituted or used in lieu of the original writing or transmission for all purposes for which the original writing or transmission could be used. Such copy, facsimile telecommunication, or other reliable reproduction shall be a complete reproduction of the entire original writing or transmission.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 2014, No. 261, §1.



RS 12:1319 - Records and information

§1319. Records and information

A. Each limited liability company shall keep at its registered office the following:

(1) A current list of the full name and last known business address of each member and manager, if management is vested in one or more managers pursuant to R.S. 12:1312.

(2) Copies of records which would enable a member to determine the relative voting rights of the members.

(3) A copy of the articles of organization, together with any amendments thereto.

(4) Copies of the limited liability company's federal and state income tax returns and reports, if any, for the three most recent years.

(5) A copy of any operating agreement which is in writing.

(6) Copies of any financial statements of the limited liability company for the three most recent years.

B. Unless otherwise provided in the articles of organization or an operating agreement, a member may do any of the following:

(1) At the member's own expense, inspect and copy any limited liability company record upon reasonable request during ordinary business hours.

(2) Obtain from time to time upon reasonable demand the following:

(a) True and complete information regarding the state of the business and financial condition of the limited liability company.

(b) Promptly after becoming available, a copy of the limited liability company's federal and state income tax returns for each year.

(c) Other information regarding the affairs of the limited liability company as is just and reasonable.

(3) Demand a formal accounting of the limited liability company's affairs whenever circumstances render it just and reasonable.

C. Failure of the limited liability company to keep or maintain any of the records or information required pursuant to this Section shall not be grounds for imposing liability on any person for the debts and obligations of the limited liability company.

D. Except as otherwise provided in the articles of organization or an operating agreement, a limited liability company and its members, managers, and agents may recognize and treat a person registered on its records as a member, as such for all purposes, and as the person exclusively entitled to have and to exercise all rights and privileges incident to the ownership of such membership interests. Rights under this Section shall not be affected by any actual or constructive notice which the limited liability company or any of its managers, members, or agents may have to the contrary.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1320 - Liability to third parties of members and managers

§1320. Liability to third parties of members and managers

A. The liability of members, managers, employees, or agents, as such, of a limited liability company organized and existing under this Chapter shall at all times be determined solely and exclusively by the provisions of this Chapter.

B. Except as otherwise specifically set forth in this Chapter, no member, manager, employee, or agent of a limited liability company is liable in such capacity for a debt, obligation, or liability of the limited liability company.

C. A member, manager, employee, or agent of a limited liability company is not a proper party to a proceeding by or against a limited liability company, except when the object is to enforce such a person's rights against or liability to the limited liability company.

D. Nothing in this Chapter shall be construed as being in derogation of any rights which any person may by law have against a member, manager, employee, or agent of a limited liability company because of any fraud practiced upon him, because of any breach of professional duty or other negligent or wrongful act by such person, or in derogation of any right which the limited liability company may have against any such person because of any fraud practiced upon it by him.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1993, No. 475, §4, eff. June 9, 1993.



RS 12:1321 - Contributions to capital

PART IV. FINANCE

§1321. Contributions to capital

The contribution of a member to a limited liability company may take the form of cash, property, services rendered, or a promissory note or other binding obligation to contribute cash or property or to perform services.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1322 - Liability for contribution

§1322. Liability for contribution

A. A promise by a member to contribute to the limited liability company shall not be enforceable unless set forth in a writing signed by the member.

B. Except as provided in a written operating agreement, a member's obligation to the limited liability company to perform any enforceable promise to contribute cash or property or to perform services shall not be discharged if he is unable to perform because of death, disability, or other reason. If a member does not make the required contribution of property or services, he or his personal representative is obligated, at his or his personal representative's option, to either contribute cash equal to that portion of value of the stated contribution which has not been made or forfeit his entire membership interest, or, in the case of a personal representative, forfeit all rights in such membership interest to which he may otherwise be entitled. However, a creditor of a limited liability company who extends credit after a member signs a writing which reflects the obligation and before any such election to forfeit the membership interests is made may enforce the original obligation to the extent that the limited liability company refuses or is unable to honor the extension of credit.

C. Unless otherwise provided in a written operating agreement, the obligation of a member to make a contribution or return money or other property paid or distributed in violation of this Chapter may be compromised only with the unanimous consent of the members. Notwithstanding such a compromise, a creditor of a limited liability company who extends credit or otherwise acts in reliance on that obligation, after a member signs a writing which reflects the obligation and before the amendment or compromise, may enforce the original obligation to the extent that the limited liability company refuses or is unable to honor the extension of credit.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1993, No. 475, §4, eff. June 9, 1993.



RS 12:1323 - Sharing of profits and losses

§1323. Sharing of profits and losses

The profits and losses of a limited liability company shall be allocated among the members and among classes of members in the manner provided in a written operating agreement. To the extent the operating agreement does not so provide in writing, profits and losses shall be allocated equally among the members. The provisions of this Section regarding the allocation of losses shall not affect the limitations on the liability of members and managers set forth in R.S. 12:1320.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1324 - Interim distributions

PART V. DISTRIBUTIONS

§1324. Interim distributions

A. Except as provided in this Chapter, a member is entitled to receive distributions from a limited liability company before the withdrawal of the member from the limited liability company and before the dissolution and winding up of the limited liability company to the extent and at the times or upon the occurrence of the events provided in an operating agreement or as authorized by the members.

B. Interim distribution of cash or other assets of a limited liability company shall be allocated among the members and among classes of members in the manner provided in a written operating agreement. To the extent such operating agreement does not so provide in writing, distributions shall be made equally to the members.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1325 - Distributions upon withdrawal

§1325. Distributions upon withdrawal

A. If a limited liability company has been constituted for a term, a member may withdraw without the consent of the other members prior to the expiration of the term, provided he has just cause arising out of the failure of another member to perform an obligation.

B. A member of a limited liability company not entered into for a term may withdraw or resign from a limited liability company at the time or upon the happening of an event specified in a written operating agreement and in accordance with the written operating agreement. If a written operating agreement does not specify the time or the events upon the happening of which a member may withdraw or resign, a member of a limited liability company not entered into for a term may resign or withdraw upon not less than thirty days prior written notice to the limited liability company at its registered office as filed of record with the secretary of state and to each member and manager at each member's and manager's address as set forth on the records of the limited liability company.

C. Except as otherwise provided in this Chapter, on withdrawal or resignation, a withdrawing or resigning member is entitled to receive such distribution, if any, to which the member is entitled under a written operating agreement and, if not otherwise provided in a written operating agreement, within a reasonable time after withdrawal or resignation, the fair market value of the member's interest as of the date of the member's withdrawal or resignation.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1993, No. 475, §4, eff. June 9, 1993; Acts 1995, No. 847, §3, eff. June 27, 1995.



RS 12:1326 - Distribution in kind

§1326. Distribution in kind

Except as provided in a written operating agreement, a member, regardless of the nature of the member's contribution, shall have no right to demand and receive any distribution from a limited liability company in any form other than cash. No member shall be compelled to accept from a limited liability company a distribution of any asset in kind to the extent that the percentage of the asset distributed to the member exceeds the percentage in which the member shares in distributions from the limited liability company.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1327 - Restrictions on making distributions

§1327. Restrictions on making distributions

A. No distribution shall be made if, after giving effect to the distribution:

(1) The limited liability company would not be able to pay its debts as they become due in the usual course of business.

(2) The limited liability company's total assets would be less than the sum of its total liabilities plus, unless the articles of organization or a written operating agreement provides otherwise, the amount that would be needed if the limited liability company were to be dissolved at the time of the distribution to satisfy the preferential rights of other members upon dissolution which are superior to the rights of the member receiving the distribution.

(3) The authorization or payment thereof would be contrary to any restrictions contained in the articles of organization or a written operating agreement.

B.(1) The limited liability company may base a determination that a distribution is not prohibited under Subsection A of this Section either on financial statements prepared on the basis of accounting practices and principles that are reasonable under the circumstances or a fair valuation or other method that is reasonable under the circumstances. For purposes of this Section, generally accepted accounting principles are deemed to be reasonable.

(2) Unless the articles of organization provide otherwise, a limited liability company, including a limited liability company engaged in extractive or oil and gas activities, which owns wasting assets, including oil and gas properties, intended for sale in the ordinary or usual course of business or which owns property having a limited life, such as a lease for a term of years or patents, need make no allowance for depletion or amortization of the cost of such assets in computing total assets.

(3) In computing amounts available for distribution, proper allowance shall, except as provided in Paragraph (2) of this Subsection, be made for depreciation and depletion sustained, and ascertained or known losses of every character. Deferred assets and prepaid expenses shall be considered as assets only to the extent of amounts thereof not used or amortized.

(4) Without limitation of other items that may be properly included therein, limited liability companies engaged in the business of extraction and sale of oil and gas may include in the calculation of depletion for such purposes their aggregate intangible drilling costs of drilling oil and gas wells. Such costs may include any item of expense or cost not recoverable from a well after it becomes uneconomical other than casing, such as seismic costs, drilling costs, stimulation costs, secondary and tertiary recovery costs, completion costs, work over costs, well site preparation expenses, and other similar expenses or costs, aggregate leasehold costs, and any item of expense or cost relating to the acquisition of a lease other than rental, such as title verification, other title review expenses, and lease bonuses.

(5) If terms of indebtedness provide that payment of principal and interest is to be made only if and to the extent that payment of a distribution to members could then be made under this Section, indebtedness of a limited liability company, including indebtedness issued as a distribution, shall not be a liability for purposes of determinations made under this Subsection.

C. The effect of a distribution under Subsection A of this Section shall be measured as of the date upon which the distribution is authorized if the payment occurs within one hundred twenty days after the date of authorization, or the date upon which payment is made if it occurs more than one hundred twenty days after the date of authorization.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1328 - Liability upon wrongful distribution

§1328. Liability upon wrongful distribution

A. Each member, if management is reserved to the members, or manager, if management is vested in one or more managers pursuant to R.S. 12:1312, who knowingly, or without the exercise of reasonable care and inquiry, votes for or assents to a distribution in violation of the articles of organization, an operating agreement, or R.S. 12:1327 shall be jointly and severally liable to the limited liability company for the amount of the distribution that exceeds the amount that could have been distributed without violating R.S. 12:1327, the articles of organization, or an operating agreement. Each member shall be liable to the limited liability company for the amount which the member received in violation of this Section.

B. Each member or manager liable under Subsection A of this Section for an unlawful distribution shall be entitled to a contribution from each other member or manager who could be held liable under such Subsection.

C. An action to enforce liability under this Section must be brought within two years from the date of which the effect of the distribution is measured under R.S. 12:1327, except that a member or manager held liable under Subsection A of this Section solely because of having voted for or assented to an unlawful distribution may bring an action to enforce his right of contribution under this Section within two years from the date of payment by the member or manager on account of such liability. These time limits shall not be subject to suspension on any ground, nor to interruption except by timely suit.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1993, No. 475, §4, eff. June 9, 1993.



RS 12:1329 - Nature of membership interest

PART VI. ASSIGNMENT OF MEMBERSHIP INTERESTS

§1329. Nature of membership interest

A membership interest shall be an incorporeal movable. A member shall have no interest in limited liability company property.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1330 - Assignment of membership interest

§1330. Assignment of membership interest

A. Unless otherwise provided in the articles of organization or an operating agreement, a membership interest shall be assignable in whole or in part. An assignment of a membership interest shall not entitle the assignee to become or to exercise any rights or powers of a member until such time as he is admitted in accordance with the provisions of this Chapter. An assignment shall entitle the assignee only to receive such distribution or distributions, to share in such profits and losses, and to receive such allocation of income, gain, loss, deduction, credit, or similar item to which the assignor was entitled to the extent assigned.

B. Unless otherwise provided in the articles of organization or an operating agreement, the pledge of or granting of a security interest, lien, or other encumbrance in or against any or all of the membership interest of a member shall not cause the member to cease to be a member or to have the power to exercise any rights or powers of a member.

C. Unless otherwise provided in a written operating agreement and except to the extent assigned by agreement, until an assignee of a membership interest becomes a member, the assignee shall have no liability as a member solely as a result of such assignment.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1993, No. 475, §4, eff. June 9, 1993.



RS 12:1331 - Rights of judgment creditor

§1331. Rights of judgment creditor

On application to a court of competent jurisdiction by any judgment creditor of a member, the court may charge the membership interest of the member with payment of the unsatisfied amount of judgment with interest. To the extent so charged, the judgment creditor shall have only the rights of an assignee of the membership interest. This Chapter shall not deprive any member of the benefit of any exemption laws applicable to his membership interest.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1332 - Right of assignee to become a member

§1332. Right of assignee to become a member

A. Except as otherwise provided in the articles of organization or a written operating agreement:

(1) An assignee of an interest in a limited liability company shall not become a member or participate in the management of the limited liability company unless the other members unanimously consent in writing.

(2) Until the assignee of an interest in a limited liability company becomes a member, the assignor shall continue to be a member.

B. An assignee who becomes a member has, to the extent assigned, the rights and powers, and is subject to the restrictions and liabilities, of a member under the articles of organization, any operating agreement, and this Chapter. Except as otherwise provided in the articles of organization or a written operating agreement, an assignee who becomes a member also shall be liable for any obligations of his assignor to make contributions under R.S. 12:1322 and to return under R.S. 12:1328(A) distributions received in violation of R.S. 12:1327. However, the assignee shall not be obligated for liabilities unknown to the assignee at the time that he became a member.

C. Whether or not an assignee of a membership interest becomes a member, the assignor shall not be released from his liability to the limited liability company under R.S. 12:1322 and 1328.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1993, No. 475, §4, eff. June 9, 1993.



RS 12:1333 - Powers of estate of a deceased or incompetent member

§1333. Powers of estate of a deceased or incompetent member

A. Except as otherwise provided in the articles of organization or a written operating agreement, if a member who is an individual dies or a court of competent jurisdiction adjudges him to be incompetent to manage his person or his property, the member's membership ceases and the member's executor, administrator, guardian, conservator, or other legal representative shall be treated as an assignee of such member's interest in the limited liability company.

B. If the last remaining member dies, the duly appointed executor or administrator of the member shall have the authority to sell any real estate owned by the limited liability company.

C. If the last remaining member is an individual and a court of competent jurisdiction adjudges him to be incompetent to manage his person or his property, the curator of the member shall have the authority to sell any real estate owned by the limited liability company.

D. Except as otherwise provided in the articles of organization or a written operating agreement, if a member is a corporation, trust, or other entity and is dissolved or terminated, the member's membership ceases and the member's legal representative or successor shall be treated as an assignee of such member's interest in the limited liability company.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1993, No. 475, §4, eff. June 9, 1993; Acts 2014, No. 251, §1; Acts 2016, No. 170, §1.



RS 12:1334 - Dissolution

PART VII. DISSOLUTION

§1334. Dissolution

Except as provided in the articles of organization or a written operating agreement, a limited liability company is dissolved and its affairs shall be wound up upon the first to occur of the following:

(1) The occurrence of events specified in writing in the articles of organization or operating agreement.

(2) The consent of its members in accordance with R.S. 12:1318.

(3) Repealed by Acts 1997, No. 717, §2, eff. July 8, 1997.

(4) Entry of a decree of judicial dissolution under R.S. 12:1335.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1993, No. 475, §4, eff. June 9, 1993; Acts 1997, No. 717, §2, eff. July 8, 1997.



RS 12:1335 - Judicial dissolution

§1335. Judicial dissolution

On application by or for a member, any court of competent jurisdiction may decree dissolution of a limited liability company whenever it is not reasonably practicable to carry on the business in conformity with the articles of organization or operating agreement.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1335.1 - Dissolution by affidavit

§1335.1. Dissolution by affidavit

NOTE: Subsection A eff. until Feb. 1, 2017. See Acts 2016, No. 147, §1.

A. In addition to all other methods of dissolution, if a limited liability company is no longer doing business and owes no debts, it may be dissolved by filing an affidavit with the secretary of state executed by the members or by the organizer, if no membership interests have been issued, attesting to such facts and requesting that the limited liability company be dissolved. Thereafter, the members, or the organizer if no membership interests have been issued, shall be personally liable for any debts or other claims against the limited liability company in proportion to their ownership interest in the company.

NOTE: Subsection A as amended by Acts 2016, No. 147, §1, eff. Feb. 1, 2017.

A. In addition to all other methods of dissolution, if a limited liability company is no longer doing business, owes no debts, and owns no immovable property, it may be dissolved by filing an affidavit with the secretary of state executed by the members or by the organizer, if no membership interests have been issued, attesting to such facts and requesting that the limited liability company be dissolved. Thereafter, the members, or the organizer if no membership interests have been issued, shall be personally liable for any debts or other claims against the limited liability company in proportion to their ownership interest in the company.

B. The secretary of state shall reinstate a limited liability company that has been dissolved pursuant to this Section only upon receipt of an order issued by a court of competent jurisdiction directing him to do so.

Acts 1997, No. 717, §1, eff. July 8, 1997; Acts 1998, 1st Ex. Sess., No. 102, §1, eff. May 5, 1998; Acts 2016, No. 147, §1, eff. Feb. 1, 2017.



RS 12:1336 - Winding up

§1336. Winding up

A. Except as otherwise provided in the articles of organization or a written operating agreement, upon dissolution the members shall wind up the limited liability company's affairs. The windup of the limited liability company's affairs may be conducted by appointment of one or more liquidators to conduct the windup and liquidation. However, such appointment shall not be operative until both of the following occur:

(1) Notice of authorization of the dissolution, stating that the limited liability company is to be liquidated out of court and giving the name and post office address of each liquidator, has been published at least once in a newspaper of general circulation in the parish in which the limited liability company's registered office is located, and a copy of such notice, with the affidavit of the publisher of the newspaper to the fact of such publication attached, has been filed with the secretary of state.

(2) Articles of dissolution have been filed with the secretary of state in accordance with R.S. 12:1339.

B. However, any court of competent jurisdiction may wind up the limited liability company's affairs on application of any member or his legal representative or assignee or of any liquidator.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1337 - Distribution of assets

§1337. Distribution of assets

A. Upon the winding up of a limited liability company, any assets remaining after paying or adequately providing for the payment of all debts and liabilities of the limited liability company, including all costs and expenses of the liquidation and any and all contingent liabilities of which the members or liquidator has knowledge, shall be distributed as follows:

(1) Except as provided in the articles of organization or a written operating agreement, to members or former members in satisfaction of liabilities for distributions under R.S. 12:1324 or 1325.

(2) Except as provided in the articles of organization or a written operating agreement, to members and former members, first, for the return of their capital contributions, and secondly, respecting their membership interests, in the proportions in which the members share in distributions.

B. In the event that there are contingent liabilities for which provision has been made as above, the members conducting the dissolution or liquidator shall not be dismissed until the contingent liabilities and debts have been paid or settled in full.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1338 - Claims against limited liability company in liquidation; peremption

§1338. Claims against limited liability company in liquidation; peremption

A. A limited liability company may have the benefit of Subsections C, D, and E of this Section by following the procedure set forth in Subsection B of this Section.

B.(1) After the proceeding for dissolution has taken effect, notice thereof shall be:

(a) Given by registered or certified mail to all known creditors of, to all persons believed to have valid and subsisting claims, excluding prescribed and time-barred claims, against, and to all persons having unfulfilled contracts with, the limited liability company.

(b) Published once a week for two successive weeks in a newspaper of general circulation in the parish in which the limited liability company's registered office is located.

(2) Such notice shall call on the addressees to present their claims in writing and in detail, at a specified place and by a specified date not less than six months after the notice was mailed. The giving and publication of such notice shall not be deemed an acknowledgment of the validity of any claim against the limited liability company, waiver of any defense or setoff to any such claim, interruption of prescription on or tolling of any statute of limitation applicable to any such claim, or revival of any claim which has been barred by any prescription, peremption, or statute of limitations.

C. If any addressee of such notice shall not present his claim or claims as prescribed in the notice, such of his claims as would be enforceable against the limited liability company except for the provisions of this Subsection shall, unless suit has been entered thereon in a court of competent jurisdiction before the final date prescribed in the notice for presentation thereof, be perpetually and peremptorily barred, except to the extent, if any, that the court may allow them against any remaining undistributed assets of the limited liability company on a finding that the claimant had some valid excuse for his failure so to present his claim.

D. All claims which would be enforceable by suit against the limited liability company except for the provisions of this Subsection, on which suit has not been filed in a court of competent jurisdiction before the expiration of three years after the proceeding for dissolution takes effect, or, if the notice prescribed in Subsection B of this Section was not given and publication thereof commenced within one month after the proceeding takes effect, before the expiration of three years after the giving or completion of publication of the notice, whichever is later, shall be barred perpetually and peremptorily.

E. The time limits provided in Subsections C and D of this Section shall not be subject to suspension on any ground or to interruption except by timely presentation of the claim as to Subsection C or timely suit as to Subsection D.

F. The provisions of Subsections C and D of this Section shall not preclude the enforcement at any time, without regard to whether a claim has been presented or a suit filed timely as prescribed in said Subsections, of any valid and subsisting lien securing any claim against, or indebtedness of, the limited liability company.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1339 - Articles of dissolution

§1339. Articles of dissolution

A. Upon dissolution and the commencement of winding up of the limited liability company:

(1) Articles of dissolution shall be filed in the office of the secretary of state and set forth the following:

(a) The name of the limited liability company.

(b) The date of filing of its articles of organization and all amendments thereto.

(c) The reason for filing the articles of dissolution.

(d) The effective date, which shall be a date certain, of the articles of dissolution if they are not to be effective upon filing.

(e) Any other information which the members or managers filing the certificate determine.

(2) If the notice provided for by R.S. 12:1336(A)(1) has not been published, a notice of authorization of the dissolution, stating that the limited liability company is to be liquidated out of court, shall be published at least once in a newspaper of general circulation in the parish in which the limited liability company's registered office is located. A copy of such notice, with the affidavit of the publisher of the newspaper attesting to the fact of such publication attached, shall be filed with the secretary of state.

B. The articles of dissolution shall be signed by one or more managers, if management of the limited liability company is vested in one or more managers pursuant to R.S. 12:1312, or one or more members, if management of the limited liability company is reserved to the members, acknowledged by one of the persons executing the articles and filed with the secretary of state, who, after all fees and charges have been paid as required by law, shall record the same in his office and endorse thereon the date of filing thereof with him.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1340 - Certificate of dissolution; assets omitted from liquidation; post-dissolution proceedings

§1340. Certificate of dissolution; assets omitted from liquidation; post-dissolution proceedings

A. When a limited liability company has been liquidated completely:

(1) One or more members or the liquidator shall sign and acknowledge a certificate stating that the limited liability company has been liquidated and is dissolved.

(2) If the proceeding is subject to the supervision of the court, the court shall make an order declaring the limited liability company to be dissolved.

B. The certificate of the members or liquidator or the order shall be filed with the secretary of state who, after all fees, charges, taxes, unemployment compensation contributions, penalties, and interest have been paid as required by law, shall record the same in his office and shall issue a certificate of dissolution of the limited liability company effective as of the date, which shall be stated therein, of filing of the certificate of the members or liquidator or the order.

C. Upon issuance of the certificate of dissolution, the separate existence shall cease as of the effective date stated in the certificate, except for the sole purpose of any action or suit commenced theretofore by, or commenced timely against, the limited liability company.

D. Any movable or immovable property inadvertently or otherwise omitted from the liquidation shall vest in the members conducting the liquidation or liquidator, for the benefit of the persons entitled thereto, and be distributed accordingly.

E. Following cessation of the separate existence, the members conducting the liquidation or liquidator shall still have power to take all action required to preserve the interests of the limited liability company, its creditors, and members. The court shall have power, on application by any interested party, to appoint, ex parte or on such notice as the court may order, a liquidator or new liquidator for any proper purpose in case of the death, disability, or unwillingness to serve of the last previous liquidator or last member.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1341 - Liability of members of dissolved limited liability companies

§1341. Liability of members of dissolved limited liability companies

A. A member of a dissolved limited liability company, which has followed the procedures set forth in R.S. 12:1338, shall not be liable for any claim against the limited liability company in an amount in excess of such member's pro rata share of the claim or the amount so distributed to him, whichever is less.

B. A member of a dissolved limited liability company, which has followed the procedures set forth in R.S. 12:1338, shall not be liable for any claim against the limited liability company on which an action, suit, or proceeding has not begun prior to the expiration of the periods described in R.S. 12:1338(C) and (D).

C. The aggregate liability of any member of a dissolved limited liability company for claims against the dissolved limited liability company shall not exceed the amount distributed to him in dissolution.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1342 - Admission of foreign limited liability company

PART VIII. FOREIGN LIMITED LIABILITY COMPANIES

§1342. Admission of foreign limited liability company

No foreign limited liability company shall have the right to transact business in this state until it shall have procured a certificate of authority to do so from the secretary of state. A foreign limited liability company shall not be denied a certificate of authority because the laws of the state or other jurisdiction under which such limited liability company is organized differ from the laws of this state. However, no foreign limited liability company shall be entitled to procure a certificate of authority to transact in this state any business that a limited liability company organized under this Chapter is not permitted to transact. The laws of the state or other jurisdiction under which a foreign limited liability company is organized shall govern its organization, its internal affairs, and the liability of its managers and members that arise solely out of their positions as managers and members.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1343 - Transactions not constituting transacting business

§1343. Transactions not constituting transacting business

Without excluding other activities that may not constitute transacting business in this state, a foreign limited liability company shall not be considered to be transacting business in this state for the purpose of being required to procure a certificate of authority pursuant to this Chapter by conducting any one or more of the following activities:

(1) Maintaining, defending, or settling any proceeding.

(2) Holding meetings of its managers or members or carrying on any other activities concerning its internal affairs.

(3) Maintaining bank accounts.

(4) Maintaining offices or agencies for the transfer, exchange, and registration of the foreign limited liability company's own membership interests, or appointing or maintaining trustees or depositories with respect to those membership interests.

(5) Soliciting or procuring orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts, including all preliminary incidents thereto.

(6) Creating evidences of debt, mortgages, or liens.

(7) Securing or collecting debts or enforcing any rights in property securing the debts.

(8) Transacting any business in interstate or foreign commerce.

(9) Conducting an isolated transaction completed within thirty days, and not in the course of repeated transactions of like nature.

(10) Acquiring or disposing of property or a property interest, not as a part of any regular business activity.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1344 - Name of authorized foreign limited company

§1344. Name of authorized foreign limited company

No certificate of authority shall be issued to a foreign limited liability company unless the name of such company satisfies the requirements of R.S. 12:1306. If the name of a foreign limited liability company does not satisfy the requirements of R.S. 12:1306(A)(1), to obtain or maintain a certificate of authority, the foreign limited liability company may add the words "limited liability company" or the abbreviation "L.L.C." or "L.C." to its name for use in this state. If its real name is unavailable, the foreign limited liability company may add a distinguishing term to its name for use in this state.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1345 - Application for certificate of authority

§1345. Application for certificate of authority

A. Application by a foreign limited liability company to procure a certificate of authority shall be made to the secretary of state and shall set forth the following:

(1) The name of the limited liability company and the state or other jurisdiction under the laws of which it is organized.

(2) If the name of the limited liability company does not conform with the requirements of R.S. 12:1344, then the name of the limited liability company with the word, abbreviation, or distinguishing term that it elects to add thereto for use in this state.

(3) The date of organization and the period of duration, if any, of the limited liability company.

(4) The address of the registered office of the limited liability company in the state or other jurisdiction under the laws of which it is organized and the address or intended address of its principal business office outside of this state.

(5) The address of the principal business establishment in this state, the address of the registered office in this state, and the name and address of its registered agent in this state. If the company does not have a principal place of business establishment in this state, the address of its registered agent in this state shall be deemed to be the address of its principal place of business establishment in this state.

(6) The nature of the business that the limited liability company proposes to transact in this state and a statement that it is empowered to transact such business under the laws under which it is organized.

(7) Such additional information as may be prescribed by the secretary of state as necessary or appropriate in order to enable the secretary of state to determine whether such limited liability company is entitled to a certificate of authority to transact business in this state, and to determine and assess the fees and taxes prescribed by the laws of this state.

B. The application shall be made on a form prescribed and furnished by the secretary of state and shall be executed in duplicate in the limited liability company's name by a manager, if management of the limited liability company is vested in one or more managers, or a member, if management is reserved to the members of the limited liability company. The application shall be acknowledged by the person who signed it or may be executed by authentic act.

C. Duplicate applications for a certificate of authority shall be delivered to the secretary of state, together with a certificate of existence or a certificate of good standing, not a certified copy of the articles of organization or certificate of organization of the limited liability company, from an authorized official of the jurisdiction of its organization bearing an original signature and dated within ninety days of its submission for a certificate of authority and a notarized affidavit of acknowledgment and acceptance signed by each registered agent. The failure to attach a notarized affidavit of acknowledgment and acceptance as required by this Section shall not be a defense to proper service of process on the limited liability company.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1995, No. 847, §3, eff. June 27, 1995; Acts 1999, No. 342, §5; Acts 2001, No. 543, §1.



RS 12:1346 - Issuance of certificate of authority

§1346. Issuance of certificate of authority

If the secretary of state finds that the application for the certificate of authority conforms to law, that the nature of the business is lawful for a limited liability company in this state, and that all requisite fees have been paid, he shall do the following:

(1) Endorse on the application the word "Filed" and the date of the filing.

(2) File in his office an application.

(3) Issue a certificate of authority to transact business in this state to which he shall affix the other application, which shall be returned to the limited liability company or its representative.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1999, No. 342, §5.



RS 12:1347 - Effect of certificate of authority

§1347. Effect of certificate of authority

A foreign limited liability company which receives a certificate of authority shall, until a certificate of revocation or a withdrawal shall have been issued as provided in this Chapter:

(1) Be authorized to transact business in this state, subject to such limitations as may be recited in the certificate of authority.

(2) Enjoy the same, but no greater, rights and privileges as a limited liability company organized under the laws of this state to transact the business that such foreign limited liability company is authorized to transact in this state.

(3) Except as otherwise provided in this Chapter, be subject to the same duties, restrictions, penalties, and liabilities as are imposed upon limited liability companies organized under the laws of this state.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1348 - Amended certificate of authority

§1348. Amended certificate of authority

A. A foreign limited liability company authorized to transact business in this state shall, by making application therefor to the secretary of state, procure an amended certificate of authority if thereafter it changes its name or proposes to transact business in this state other than that set forth in its prior application. The provisions in respect to the form and contents of such application, the manner of its execution and filing, and the issuance of an amended certificate of authority and the effect thereof shall be the same as in the case of an original application for a certificate of authority.

B. If a foreign limited liability company changes its name, it shall include, with its application for an amended certificate of authority, a certificate evidencing such change, not a certified copy of the amendment to the articles of organization, issued by the authorized official of the jurisdiction of organization of such limited liability company.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1995, No. 847, §3, eff. June 27, 1995.



RS 12:1349 - Certificate of correction by a foreign limited liability company

§1349. Certificate of correction by a foreign limited liability company

Whenever the original application for a certificate of authority or an application for an amended certificate of authority filed with the secretary of state under any provision of this Chapter is an inaccurate record of the action therein referred to, or is defectively or erroneously executed or acknowledged, such instrument may be corrected by filing with the secretary of state a certificate of correction. The certificate of correction shall specify the inaccuracy or defect to be corrected and shall set forth that portion of the instrument in corrected form. A certificate of correction shall be executed in the name of the limited liability company by a manager, if management of the limited liability company is vested in one or more managers, or a member, if management is reserved to the members of the limited liability company.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1350 - Registered agent; registered office and principal business establishment; keeping of records by foreign limited liability company

§1350. Registered agent; registered office and principal business establishment; keeping of records by foreign limited liability company

A. Each foreign limited liability company authorized to transact business in this state shall have and continuously maintain in this state:

(1) At least one registered agent, which agent shall be one of the following:

(a) An individual resident in this state whose business office is identical to the limited liability company's registered office.

(b) An individual attorney or a partnership which is authorized to practice law in this state with an office in this state.

(c) A domestic corporation or a foreign corporation authorized to transact business in this state, which is authorized by its articles or certificate of incorporation to act as an agent of a limited liability company for service of process and which has on file with the secretary of state a certificate setting forth the names of at least two individuals at its address in this state, each of whom is authorized to receive any process served on it as such agent.

(2) A registered office which may, but need not, be the same as its business office in this state.

B.(1) A foreign limited liability company authorized to transact business in this state may change its registered office or its registered agent upon filing in the office of the secretary of state a statement setting forth the following:

(a) The name of the limited liability company.

(b) If the address of its registered office is to be changed, the address to which the registered office is to be changed.

(c) If its registered agent is to be changed, the name of its successor registered agent. Attached thereto shall be a notarized affidavit of acknowledgment and acceptance signed by the successor registered agent.

(d) If the address of its principal business establishment is to be changed, the address to which the principal business establishment is to be changed.

(2) If its registered agent is an individual or a corporation, the address of its principal office and the address of the business office of its registered agent, as changed, shall be identical.

(3) The statement shall be executed in the name of the limited liability company by a manager, if management of the limited liability company is vested in one or more managers, or a member, if management is reserved to the members of the limited liability company, by authentic act or acknowledged by him and delivered to the secretary of state. If only the address of the registered office is changed, the statement need only be executed by the registered agent. If the secretary of state finds that the statement conforms to the provisions of this Chapter, he shall file the statement in his office and, upon such filing, the change of address of the registered office or the appointment of a new registered agent, as the case may be, shall become effective.

C. A similar statement executed by the registered agent shall be filed in like manner within thirty days after any change in the name of a corporation or partnership which is the registered agent.

D. Any registered agent of a foreign limited liability company may resign as such agent upon filing a written notice of his resignation, executed in duplicate, with the secretary of state, who shall forthwith mail a copy thereof to the limited liability company at its principal business office address. The appointment of such agent shall terminate upon the expiration of thirty days after receipt of such notice by the secretary of state. If the registered agent resigns, or if for any other reason the limited liability company ceases to maintain a registered agent, a successor agent shall be appointed under the procedure set forth in Subsection B of this Section within thirty days after termination of the tenure of the former agent.

E. If the limited liability company's registered office should be vacated, a new office shall be designated under the procedure set forth in Subsection B of this Section within thirty days. If such designation is not made, the office of the secretary of state may thereafter be treated as the registered office of the limited liability company by any person other than the limited liability company itself.

F. Each limited liability company shall keep at its principal place of business, in or outside the state, records in written form, or in any other form capable of being converted into written form within a reasonable time, showing correct accounts of its properties and business transactions in this state. These records shall include accounts of its assets and liabilities, receipts and disbursements, and gains and losses and, if the limited liability company is engaged in this state in a business that will subject it to liability for state severance taxes, a complete account of all severance produced from its operations in this state.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1995, No. 847, §3, eff. June 27, 1995; Acts 2003, No. 368, §1.



RS 12:1350.1 - Annual report

§1350.1. Annual report

A. On or before the anniversary date of its qualification, each foreign limited liability company authorized to transact business in this state shall file an annual report each year with the secretary of state, signed by a member or manager, stating:

(1) The address of the registered office in the jurisdiction of organization and the address of its principal business office outside of this state.

(2) The address of the principal business establishment in this state, the address of the registered office in this state, and the name and address of its registered agent in this state.

B. The provisions of this Section shall apply to any foreign limited liability company qualified on or after July 7, 1992.

Acts 2001, No. 1186, §2.



RS 12:1351 - Withdrawal

§1351. Withdrawal

A. A foreign limited liability company authorized to transact business in this state may withdraw from this state upon procuring from the secretary of state a certificate of withdrawal. In order to procure such certificate, the limited liability company shall deliver to the secretary of state an application for withdrawal which shall set forth the following:

(1) The name of the limited liability company and the state or other jurisdiction under the laws of which it is organized.

(2) That the limited liability company is not transacting business in this state.

(3) That the limited liability company surrenders its authority to transact business in this state.

(4) That the limited liability company revokes the authority of its registered agent in this state to accept service of process and consents that the service of process in any action or proceeding based on any cause of action arising out of, resulting from, or connected with any business transacted by it in this state during the time the limited liability company was authorized to transact business in this state, shall be made on the limited liability company by service thereof on the secretary of state or on a person in his office designated to receive service of process on limited liability companies.

(5) An address to which the secretary of state may mail a copy of any process that may be so served on the limited liability company.

(6) Such additional information as may be prescribed by the secretary of state as necessary or appropriate to the determination and assessment of any unpaid fees or taxes payable by the limited liability company as prescribed in this Chapter.

B. The application of withdrawal shall be made on a form prescribed and furnished by the secretary of state and shall be executed in the name of the limited liability company by a manager, if management of the limited liability company is vested in one or more managers, or a member, if management is reserved to the members of the limited liability company. The application shall be acknowledged by the person who signed it or may be executed by authentic act.

C. Duplicate applications for withdrawal shall be delivered to the secretary of state. If the secretary of state finds that such application conforms to the provisions of this Chapter, he shall, when all fees, charges, taxes, unemployment compensation contributions, penalties, and interest have been paid as required by law and evidenced by certificates of the secretary of the Department of Revenue and the administrator of Louisiana Employment Security Law, do the following:

(1) Endorse on each application the word "Filed" and the date of the filing thereof.

(2) File an application in his office.

(3) Issue a certificate of withdrawal to which he shall affix the other application.

D. The certificate of withdrawal, together with an application for withdrawal affixed thereto by the secretary of state, shall be returned to the limited liability company or its representative. Upon the issuance of such certificate of withdrawal, the authority of the limited liability company to transact business in this state shall cease.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1997, No. 1172, §1, eff. June 30, 1997; Acts 1999, No. 342, §5.



RS 12:1352 - Termination of withdrawal proceedings

§1352. Termination of withdrawal proceedings

At any time before the certificate of withdrawal is issued by the secretary of state pursuant to R.S. 12:1351, withdrawal proceedings may be terminated by delivering to the secretary of state a request that withdrawal proceedings be terminated. The request shall be signed by a manager, if management of the limited liability company is vested in one or more managers, or a member, if management is reserved to the members. After all fees and charges have been paid as required by law, the secretary of state shall place the request to terminate withdrawal proceedings on file in his office and shall acknowledge receipt of the request by returning the application for withdrawal forms to the limited liability company or its representative. The secretary of the Department of Revenue and the administrator of Louisiana Employment Security Law shall be notified by the secretary of state of the termination of withdrawal proceedings.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1997, No. 1172, §1, eff. June 30, 1997.



RS 12:1353 - Revocation or suspension of certificate of authority; limitation on authority to do business with the state

§1353. Revocation or suspension of certificate of authority; limitation on authority to do business with the state

A. The certificate of authority of a foreign limited liability company to transact business in this state may be revoked by the secretary of state when any of the following occur:

(1) The limited liability company has failed to pay any fees, taxes, or penalties prescribed by law when they have become due and payable.

(2) The limited liability company has failed to maintain a registered agent or a registered office in this state or to maintain records as required by this Chapter.

(3) The limited liability company has failed, after change of its registered office or registered agent or of the name of a corporate or partnership agent, to file in the office of the secretary of state a statement of such change as required by this Chapter.

(4) The limited liability company has failed to file in the office of the secretary of state any certificate of name change or any amendment of its certificate of authority under R.S. 12:1348.

(5) A misrepresentation has been made of any material matter in any application, report, or other document filed by the limited liability company pursuant to this Chapter.

(6) The limited liability company has exercised in this state authority not conferred upon it by the laws of this state or has abused authority conferred upon it.

(7) The limited liability company has done or omitted any act that amounts to a surrender of its right to do business.

(8) The limited liability company has been dissolved.

(9) The limited liability company is delinquent in filing the annual report required by R.S. 12:1350.1.

B. No certificate of authority of a foreign limited liability company shall be revoked by the secretary of state unless both of the following have occurred:

(1) The secretary of state shall have given the limited liability company not less than sixty days' notice in writing of the grounds on which such proposed revocation is based.

(2) The limited liability company has failed, neglected, or refused to correct the same within such sixty-day period.

C. Upon revocation, the authority of the limited liability company to transact business in this state shall cease, but the authority of its registered agent in this state to accept service of process shall continue.

D.(1) The certificate of authority of a foreign limited liability company to transact business in this state may be suspended by the secretary of state when, according to the records of his office, such foreign limited liability company is not in compliance with a requirement of this Chapter or other relevant law as stated in Paragraphs (1) through (4) of Subsection A of this Section. The secretary of state is authorized to revoke the suspension when any such failure to comply has been remedied by compliance.

(2) Before the certificate of authority of a foreign limited liability company is suspended under the provisions of this Subsection, any limited liability company having failed to comply with any such requirement, according to the records of the office of the secretary of state, shall be notified in writing at its last known address of such noncompliance, and the notice shall afford any such limited liability company fifteen days from the receipt of the written notice to comply with any such requirement or to show cause why the written notice should not have been given. The secretary of state is authorized to hold hearings and take evidence when the limited liability company undertakes to show cause why its certificate of authority should not be suspended and to make an order suspending the certificate of authority in the light of such evidence when the order is justified. The order shall be recorded in the archives of the secretary of state.

(3) When notice of noncompliance has been furnished as provided in this Subsection and no showing or reply has been made within the fifteen-day period allowed, it shall be presumed that the limited liability company has failed to comply with a requirement of this Chapter or other relevant law as stated in Paragraphs (1) through (4) of Subsection A of this Section and the secretary of state may suspend the certificate of authority of any such limited liability company. In the event any such limited liability company thereafter complies with any such requirement, or shows that it was already in compliance with same, the secretary of state is authorized to revoke any suspension issued by him in respect to such limited liability company, to restore same to good standing, and to record same in the archives of his office. Where any order of suspension is made under this Subsection, the secretary of state shall forward a certified copy of the order to the limited liability company's last known address by certified mail, return receipt requested. Similar notice shall be furnished in the event of revocation of such suspension.

E.(1) As used in this Subsection, the term "not in good standing" means that a foreign limited liability company is delinquent in filing its annual report.

(2) Each foreign limited liability company which is not in good standing shall be prohibited from engaging in commercial business operations with the state or its boards, agencies, departments, or commissions. Any contract between the state or its boards, agencies, departments, or commissions and a foreign limited liability company which is not in good standing may be declared null and void by the board, agency, department, commission, or the division of administration.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 2001, No. 1186, §2.



RS 12:1354 - Transacting business without authority

§1354. Transacting business without authority

A. No foreign limited liability company transacting business in this state shall be permitted to present any judicial demand before any court of this state unless it has been authorized to transact such business, if required by and as provided in, this Chapter. The burden of proof shall rest upon the limited liability company to establish that it has been so authorized, and the only legal evidence thereof shall be the certificate of the secretary of state or a duly authenticated copy thereof.

B. The failure of a foreign limited liability company to obtain a certificate of authority to transact business in this state shall not cause the members or managers of the foreign limited liability company to become liable for the obligations of the foreign limited liability company, shall not impair the validity of any contract or act of such limited liability company, and shall not prevent such limited liability company from defending any action, suit, or proceeding in any court of this state.

C. A foreign limited liability company that transacts business in this state without a certificate of authority shall be liable to this state, for the years or parts thereof during which it transacted business in this state without a certificate of authority, in an amount equal to all fees and taxes that would have been imposed by law upon such limited liability company had it duly applied for and received a certificate of authority to transact business in this state, as required by this Chapter, and had thereafter filed all reports required by this Chapter, plus all penalties imposed by this Chapter for failure to pay such fees. The attorney general shall bring proceedings to recover all amounts due this state under this Section.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1355 - Authority to investigate; penalty

§1355. Authority to investigate; penalty

A. The secretary of state may investigate any foreign limited liability company transacting business in this state which does not have a certificate of authority to transact business in this state.

B. The secretary of state may impose a penalty of not more than one thousand dollars per violation against any foreign limited liability company transacting business in this state without a valid certificate of authority.

C. The secretary of state shall adopt a schedule of penalties to be imposed under the provisions of this Section in accordance with the provisions of the Administrative Procedure Act.

D. If a penalty imposed under the provisions of this Section is not timely paid by a foreign limited liability company, the attorney general shall institute proceedings against the foreign limited liability company to collect such penalty.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1356 - Penalties

§1356. Penalties

Any foreign limited liability company that fails or refuses to maintain offices, records, or a registered agent or to file any other documents, as required by this Chapter, or to pay any taxes prescribed by the laws of this state, shall be fined not less than twenty-five nor more than five hundred dollars and, in addition, fined fifty dollars for each day it shall so fail, up to a maximum of one thousand dollars.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1357 - Merger or consolidation

PART IX. MERGER

§1357. Merger or consolidation

Any one or more domestic limited liability companies may merge or consolidate with or into a domestic limited liability company, partnership in commendam, partnership, or business or nonprofit corporation. Any one or more domestic limited liability companies, partnerships in commendam, partnerships, or business or nonprofit corporations may merge or consolidate with or into a domestic limited liability company.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1995, No. 847, §3, eff. June 27, 1995.



RS 12:1358 - Agreement of merger or consolidation

§1358. Agreement of merger or consolidation

A. Each constituent entity shall enter into a written agreement of merger or consolidation, which shall be approved in accordance with R.S. 12:1359.

B. The agreement of merger or consolidation shall set forth the following:

(1) The name and state or country of organization of each limited liability company, corporation, partnership, or partnership in commendam which is a constituent entity in the merger or consolidation and the name of the surviving entity into which each other constituent entity proposes to merge or the new entity into which each constituent entity proposes to consolidate.

(2) The terms and conditions of the proposed merger or consolidation.

(3) The manner and basis of converting the membership interests in each limited liability company, the shares of stock or other interests in each corporation, and the interests in each partnership in commendam or partnership which is a constituent entity in the merger or consolidation into membership interests, shares, interests, or other securities or obligations, as the case may be, of the surviving entity or the new entity, or of any other limited liability company, corporation, partnership, partnership in commendam, or other entity, or, in whole or in part, into cash or other property, including obligations or securities of any other person.

(4) In the case of a merger, such amendments to the articles of organization, articles of incorporation, or articles or agreement of partnership or partnership in commendam, as the case may be, of the surviving entity, as are desired to be effected by the merger, or that no such changes are desired.

(5) In the case of a consolidation, all of the statements required to be set forth in articles of organization, articles of incorporation, or articles or agreement of partnership or partnership in commendam, as the case may be, of the new entity.

(6) Such other provisions relating to the proposed merger or consolidation as are deemed necessary or desirable.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1359 - Approval of merger or consolidation

§1359. Approval of merger or consolidation

A. A proposed agreement of merger or consolidation complying with the requirements of R.S. 12:1358 shall be authorized and approved in the manner provided by this Section:

(1) A domestic limited liability company party to a proposed merger or consolidation shall have the agreement of merger or consolidation authorized and approved by the vote of the members in accordance with R.S. 12:1318.

(2) A domestic corporation party to a proposed merger or consolidation shall have the agreement of merger or consolidation approved, adopted, and certified in the manner and by the vote of the shareholders or members in accordance with Chapter 1 or 2 of Title 12 of the Louisiana Revised Statutes of 1950.

(3) A domestic partnership or partnership in commendam party to a proposed merger or consolidation shall have the agreement of merger or consolidation authorized and approved in the manner provided in Chapter 4 of Code Title XI of Code Book III of Title 9 of the Louisiana Revised Statutes of 1950.

(4) Each constituent entity formed under the laws of a jurisdiction other than this state shall have the agreement of merger or consolidation approved in accordance with the laws of such other jurisdiction.

B. The fact that the agreement has been authorized and approved in accordance with this Section shall be certified in the agreement on behalf of each constituent entity:

(1) In the case of a domestic limited liability company, by any member, if management is reserved to the members, or by any manager, if management is vested in one or more managers pursuant to R.S. 12:1312.

(2) In the case of a domestic corporation, in the manner provided in Chapter 1 or 2 of Title 12 of the Louisiana Revised Statutes of 1950.

(3) In the case of a domestic partnership or partnership in commendam, in the manner provided in Chapter 4 of Code Title XI of Code Book III of Title 9 of the Louisiana Revised Statutes of 1950.

(4) In the case of any constituent entity formed under the laws of any jurisdiction other than this state, in accordance with the laws of such other jurisdiction.

C. After a merger or consolidation is authorized and approved, unless the agreement of merger or consolidation provides otherwise, and at any time before an agreement or certificate of merger or consolidation, as provided for in R.S. 12:1360 is filed, the agreement of merger or consolidation may be abandoned, subject to any contractual rights, in accordance with the procedure set forth in the agreement of merger or consolidation or, if none is set forth, as follows:

(1) By the majority vote of the members of each domestic limited liability company that is a constituent entity, unless the articles of organization of any such limited liability company provide otherwise.

(2) By each domestic corporation that is a constituent entity in the manner provided in Chapter 1 or 2 of Title 12 of the Louisiana Revised Statutes of 1950.

(3) By each domestic partnership or partnership in commendam that is a constituent entity in the manner provided in Chapter 4 of Code Title XI of Code Book III of Title 9 of the Louisiana Revised Statutes of 1950.

(4) By each constituent entity formed under the laws of any jurisdiction other than this state in accordance with the laws of such other jurisdiction.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1360 - Certificate of merger or consolidation

§1360. Certificate of merger or consolidation

A. After an agreement of merger or consolidation is authorized, approved, and certified as provided in R.S. 12:1359, the surviving entity or new entity shall file the agreement with the secretary of state or, in lieu thereof, may file a certificate of merger or consolidation duly executed, setting forth the following:

(1) The name and state or country of organization of each constituent entity.

(2) The effective date, and time if desired, of the merger or consolidation if later than the date of filing of the certificate of merger or consolidation.

(3) The name of the surviving entity or new entity.

(4) A statement that the agreement of merger was duly authorized and approved by each constituent entity in accordance with R.S. 12:1359.

(5) In the case of a merger, such amendments to the articles of organization, certificate or articles of incorporation, or certificate, articles or agreement of partnership, partnership in commendam, or limited partnership, as the case may be, of the surviving entity as are desired to be effected by the merger. If no such amendments are desired, a statement that the articles of organization, certificate or articles of incorporation, or certificate, articles or agreement of partnership, partnership in commendam, or limited partnership, as the case may be, of the surviving entity shall be its articles of organization, certificate or articles of incorporation, or certificate, articles or agreement of partnership, partnership in commendam, or limited partnership, as the case may be.

(6) In the case of a consolidation, that the articles of organization, certificate or articles of incorporation, or certificate, articles or agreement of partnership, partnership in commendam, or limited partnership, as the case may be, of the new entity shall be as set forth in an attachment to the certificate.

(7) That the executed agreement of merger or consolidation is on file at the principal place of business of the surviving or new entity, stating the address thereof.

(8) That a copy of the agreement of merger or consolidation will be furnished by the new or surviving entity, on request and without cost, to any member, shareholder, or partner, as the case may be, of any constituent entity.

B.(1) The secretary of state, after all taxes, fees, and charges have been paid as required by law, shall record the agreement, or certificate in lieu thereof, in his office, endorse thereon the date and, if requested the hour of filing thereof with him, and issue a certificate of merger or consolidation, which shall recite the names of all of the merging and consolidating constituent entities, the name of the state or country under the laws of which each was formed, whether a merger or consolidation is involved, the name of the surviving or new entity, the name of the state or country under the laws of which the new entity is formed, the date, and, if endorsed on the agreement or certificate, the hour of filing of the agreement or certificate with him, and the effective date, and time, of the merger or consolidation, if stated in the agreement or certificate.

(2) The agreement or certificate may be delivered to the secretary of state in advance for filing as of any specified date and, if specified upon such delivery, as of any given time on such date, within thirty days after the date of delivery. A duplicate original of the certificate of merger or consolidation issued by the secretary of state shall, within thirty days after issuance of the certificate, be filed for record in the conveyance records of each parish in this state in which any of the constituent entities has immovable property, title to which will be transferred as a result of the merger or consolidation.

C. A merger or consolidation shall be effective when the agreement or certificate of merger or consolidation has been recorded by the secretary of state and when the requirements for effectiveness of the laws under which any constituent entity was formed have been met, as of the time of filing of the agreement or certificate with the secretary of state. However, if the certificate was filed within five days, exclusive of legal holidays, after acknowledgment thereof, the merger or consolidation shall be effective as of the time of such acknowledgment, and the merger or consolidation may be made effective as of any later effective date, and time if desired, not later than thirty days after the date of such filing, stated in the agreement or certificate of merger or consolidation.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1993, No. 475, §4, eff. June 9, 1993.



RS 12:1361 - Effects of merger or consolidation

§1361. Effects of merger or consolidation

A. Consummation of a merger or consolidation has the effects provided in this Section:

(1) The constituent entities party to the agreement of merger or consolidation shall be a single entity which, in the case of a merger, shall be the entity designated in the agreement of merger as the surviving entity and, in the case of a consolidation, shall be the new entity provided for in the agreement of consolidation.

(2) The separate existence of each constituent entity, except the surviving entity or the new entity, shall cease.

(3) The surviving entity or the new entity shall thereupon and thereafter possess all the rights, privileges, immunities, powers, and franchises of each constituent entity and shall be subject to all the restrictions, disabilities, and duties of each of such constituent entities to the extent such rights, privileges, immunities, powers, franchises, restrictions, disabilities, and duties are applicable to the form of existence of the surviving entity or the new entity.

(4) All property, movable, immovable, and mixed, and all debts due on whatever account, including promises to make capital contributions, subscriptions for shares, and all other choses in action, and all and every other interest of or belonging to or due to each of the constituent entities shall be vested in the surviving entity or the new entity without further act or deed.

(5) The title to all immovables and any interest therein vested in any such constituent entity shall not revert or be in any way impaired by reason of such merger or consolidation.

(6) The surviving entity or the new entity shall thenceforth be responsible and liable for all liabilities and obligations of each of the constituent entities so merged or consolidated. Any claim existing or action or proceeding pending by or against any such constituent entity may be prosecuted as if such merger or consolidation had not taken place, or the surviving entity or the new entity may be substituted in the action.

(7) Neither the rights of creditors nor any liens on the property of any constituent entity shall be impaired by the merger or consolidation.

(8) In the case of a merger, the articles of organization, articles or certificate of incorporation, or certificate, articles or agreement of partnership, partnership in commendam, or limited partnership, as the case may be, of the surviving entity shall be amended to the extent provided in the certificate of merger.

(9) In the case of a consolidation, the statements set forth in the certificate of consolidation and which are required or permitted to be set forth in the articles of organization, articles or certificate of incorporation, or certificate, articles or agreement of partnership, partnership in commendam, or limited partnership, as the case may be, of the new entity shall be deemed to be the original articles of organization, articles or certificate of incorporation, or certificate, articles or agreement of partnership, partnership in commendam, or limited partnership of the new entity.

(10) The membership interests in a limited liability company, shares or other interests in a corporation, or interests in a partnership, limited partnership, or partnership in commendam that is a constituent entity, as the case may be, which are to be converted or exchanged into interests, shares, other securities, cash, obligations, or other property under the terms of the agreement of merger or consolidation shall be so converted. The former holders thereof shall be entitled only to the rights provided in the agreement of merger or consolidation or the rights otherwise provided by law.

B. Nothing in this Chapter shall abridge or impair any dissenter's or appraisal rights that may otherwise be available to the members, shareholders, or other holders of an interest in any constituent entity.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1362 - Merger or consolidation with foreign entity

§1362. Merger or consolidation with foreign entity

A. Any one or more domestic limited liability companies may merge or consolidate with or into a foreign limited liability company, foreign corporation, foreign partnership, or foreign limited partnership, and any one or more foreign limited liability companies, foreign corporations, foreign partnerships, or foreign limited partnerships may merge or consolidate with or into a domestic limited liability company, if:

(1) The merger or consolidation is permitted by the law of the state or country under whose laws each foreign constituent entity is organized or formed and each foreign constituent entity complies with that law in effecting the merger or consolidation.

(2) The foreign constituent entity complies with R.S. 12:1360 if it is the surviving entity or the new entity.

(3) Each domestic limited liability company complies with the applicable provisions of R.S. 12:1358 and 1359 and, if it is the surviving entity or the new entity, with R.S. 12:1360.

B. If the surviving entity or new entity is to be governed by the laws of any state other than this state or of a foreign country, then upon the effectiveness of a merger or consolidation the surviving entity or new entity shall be subject to service of process in this state in any proceeding for enforcement of any obligation of any constituent entity party to the merger or consolidation that was organized under the laws of this state and for enforcement of any obligation of the surviving entity or new entity arising from the merger or consolidation.

C. The effect of such merger or consolidation shall be as provided in R.S. 12:1361, if the surviving entity or new entity is to be governed by the laws of this state. If the surviving entity or new entity is to be governed by the laws of any jurisdiction other than this state, the effect of such merger or consolidation shall be the same as provided in R.S. 12:1361, except insofar as the laws of such other jurisdiction provide otherwise.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1995, No. 847, §3, eff. June 27, 1995.



RS 12:1363 - Revocation and reinstatement of articles; limitation on authority to do business within the state

PART X. MISCELLANEOUS

§1363. Revocation and reinstatement of articles; limitation on authority to do business within the state

A. If a limited liability company has failed to designate and maintain a registered office or to designate and maintain a registered agent pursuant to the provisions of R.S. 12:1308 for a period of ninety consecutive days, the secretary of state may revoke the articles of organization of such limited liability company.

B. Nothing contained in this Section shall be construed to prevent the state, through the office of the attorney general, from asserting a cause of action to revoke the articles of organization of a limited liability company on any of the following grounds:

(1) The limited liability company's articles of organization were procured through fraud practiced upon the state.

(2) The limited liability company has continued to abuse authority conferred upon it.

(3) The limited liability company should not have been formed under this Chapter or has been formed hereunder without substantial compliance with the conditions precedent to organization prescribed by this Chapter.

C. If the secretary of state revokes the articles of organization of a limited liability company, as authorized in Subsection A of this Section, the secretary of state shall cause notice of such revocation to be published in the official journal of the state of Louisiana. The revocation shall become effective thirty days after publication, unless the limited liability company designates and maintains a registered office and registered agent prior to that date.

D. At least thirty days prior to revoking the articles of organization, as authorized by Subsection A of this Section, the secretary of state shall give notice to the affected limited liability company of his intention to revoke the articles of organization by directing notice of such intention to the last designated registered agent of such limited liability company, as shown on the records of his office. Such notice shall be in writing and sent to said registered agent by certified United States mail at said agent's last known address. If there is no registered agent of record, the notice shall be directed to the limited liability company at its registered office.

E.(1) The articles of organization shall be reinstated provided that:

(a) A suit for liquidation or receivership of the limited liability company has not been filed at the time reinstatement is applied for.

(b) If a suit for liquidation or receivership of the limited liability company has been so filed, a unanimous written consent to the reinstatement by the members is filed with the secretary of state with the application for reinstatement.

(c) An application for reinstatement signed and acknowledged by a manager, if management of the limited liability company is vested in one or more managers pursuant to R.S. 12:1312, or by a member, if management of the limited liability company is reserved to the members, and the reinstatement fee are filed with the secretary of state within three years from the effective date of the revocation.

(2) The secretary of state shall furnish a certificate of reinstatement upon payment of the reinstatement fee, and filing the unanimous written consent of the members so certified if a suit for liquidation or receivership has been filed, the certificate of reinstatement and articles of organization shall be retroactive, and the certificate and articles of organization shall continue in existence as though the revocation had never occurred.

F. Any revocation of a limited liability company's articles of organization under the provisions of this Section shall not affect any cause of action against such limited liability company or the right to proceed against any property owned by the limited liability company, nor shall such revocation prohibit a limited liability company from selling property belonging to it in the same manner as if the revocation had not occurred.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1993, No. 475, §4, eff. June 9, 1993.



RS 12:1364 - Filing, service, and copying fees

§1364. Filing, service, and copying fees

A. The secretary of state shall be paid fees as provided in R.S. 49:222 in advance for the following, for the use and benefit of the state, by every domestic limited liability company:

(1) For filing and recording articles of organization, amended articles of organization, articles of dissolution, reinstatement proceedings, merger proceedings for domestic limited liability companies, and certificates of correction.

(2) For additional certified copies, additional certificates, and issuing and sealing any other certificate required or permitted by this Chapter.

(3) For supplemental initial reports, certified copies with amendments, copies with amendments, agent resignation, appointment of registered agent, appointment of new agent, change of agent or address, or reservation of limited liability company name.

(4) For filing an annual report.

B. The secretary of state shall be paid fees as provided in R.S. 49:222 in advance for the following, for the use and benefit of the state, by every foreign limited liability company:

(1) For filing and recording certificates of authority, amended certificates, withdrawal proceedings, termination of withdrawal proceedings, reinstatement proceedings, certificates of correction, and merger proceedings for foreign corporations.

(2) For additional certified copies, additional certificates, and issuing and sealing any other certificate required or permitted by this Chapter.

(3) For certified copies with amendments, agent resignations, appointments of registered agents, changes of domicile, appointments of new agents, or changes of agent or address.

(4) For filing an annual report.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 2001, No. 1186, §2; Acts 2002, 1st Ex. Sess., No. 79, §1, eff. April 18, 2002; Acts 2008, No. 913, §2.



RS 12:1365 - Derivative actions

§1365. Derivative actions

A limited liability company shall be treated as an unincorporated association under Chapter 5 of Title II of Book I of the Louisiana Code of Civil Procedure.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1366 - Applicability of provisions to foreign and interstate commerce

§1366. Applicability of provisions to foreign and interstate commerce

A. Whenever a conflict arises between the law of this state and the laws of any other state with regard to the liability of members of a limited liability company organized and existing under this Chapter for the debts, obligations, and liabilities of the limited liability company, or for the acts or omissions of other members, managers, employees, or agents of the limited liability company, the laws of this state shall be deemed to govern in determining such liability.

B. It is the intention of the legislature by the enactment of this Chapter that the legal existence of limited liability companies formed under this Chapter be recognized beyond the limits of this state and that, subject to any reasonable registration requirements, any such limited liability company transacting business outside this state be granted the protection of full faith and credit under Article IV of the Constitution of the United States.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1367 - Rules of construction

§1367. Rules of construction

A. The rules that statutes in derogation of the common law are to be strictly construed shall have no application to this Chapter.

B. It is the policy of this Chapter to give maximum effect to the principle of freedom of contract.

C. Neither this Chapter nor any amendment shall be construed so as to impair the obligations of any contract existing when this Chapter or any amendment goes into effect, nor to affect any action or proceedings begun or right accrued before this Chapter or any amendment takes effect.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1993, No. 475, §4, eff. June 9, 1993.



RS 12:1368 - Taxation

§1368. Taxation

A limited liability company created under this Chapter or entering the state pursuant to this Chapter shall pay such taxes as are imposed by the laws of this state or any political subdivision thereof on domestic and foreign limited partnerships on an identical basis therewith. For state income and franchise tax purposes, a limited liability company shall be treated and taxed in the same manner that it is treated and taxed for federal income tax purposes.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 2016 1ES, No. 12, §1, eff. March 10, 2016.



RS 12:1369 - Short title

§1369. Short title

This Chapter shall be known and may be cited as the "Limited Liability Company Law".

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1370 - Voting trusts

§1370. Voting trusts

A. One or more members of a limited liability company may, pursuant to an agreement in writing, transfer voting shares to any one or more persons or company having authority to act as trustees, for the purpose of vesting in the transferees, as trustees, for a period not exceeding fifteen years and upon the terms and conditions stated in the agreement, all voting or other rights pertaining to such shares. The voting trust agreement may stipulate that the time of the agreement may be extended under the same terms and conditions for an additional period, not to exceed ten years from the date of expiration of the original agreement. When the original agreement contains such a stipulation, it shall provide for the manner, method, time, and place for a meeting of all of the depositing members to vote on the extension. At least a majority in interest of all depositing members, and a larger percentage if stipulated, must vote for extension if the original agreement is to remain effective beyond its original expiration date.

B. Unless the agreement provides otherwise, any other member may at any time transfer his voting shares to the same trustee or trustees upon the terms and conditions stated in the agreement, and thereupon shall be bound by, and shall have the benefits of, all of the provisions of the voting trust agreement.

C. The certificates of voting shares transferred to a trustee or trustees shall be surrendered and cancelled, and new certificates therefor issued in the name of the trustee or trustees. In the new certificates it shall appear that they are issued pursuant to the voting trust agreement. In the entry of transfer on the records of the limited liability company, it shall be noted that the transfer is made pursuant to the agreement.

D. The trustee or trustees shall execute and deliver voting trust certificates to the transferors. Such voting trust certificates shall be transferable in the same manner and with the same effect as a membership interest under the provisions of R.S. 12:1330.

E. The trustee or trustees shall possess all voting and other rights pertaining to the shares transferred and registered in his or their names, subject to the terms and conditions of, and for the period specified in, the agreement.

F. Unless otherwise provided in the agreement, the following shall apply:

(1) The trustee or trustees may vote in person or by proxy.

(2) If there are two or more trustees, the manner of voting shall be determined by the will of the majority of the trustees, unless the voting trust agreement appointing the trustees directs that the shares shall be voted in some other way. When, in any case, the trustees are equally divided as to the manner of voting shares transferred jointly in their names, any court of competent jurisdiction may, upon petition filed by any of the trustees or by any member, appoint an additional person to act with the trustees in determining the manner in which the shares shall be voted on the particular questions as to which the trustees are divided.

(3) Vacancies among the trustees shall be filled by the remaining trustee or trustees.

(4) A trustee shall incur no responsibility as trustee except for his individual neglect or malfeasance.

G. The trustee or trustees shall keep at a place available to holders of voting trust certificates, correct and complete books and records of account relating to the trust, and a record containing the names and addresses of all persons who are holders of voting trust certificates, the number of shares represented by each certificate held by them, and the dates when they became the owners of the shares. The record may be in written form or in any other form capable of being converted into written form within a reasonable time.

H. A duplicate of every voting trust agreement shall be filed in the registered office of the limited liability company. The duplicate and the record of voting trust certificate holders shall be subject to the same right of inspection by a member or a holder of a voting trust certificate, in person or by agent or attorney, as are the records of the limited liability company under R.S. 12:1319.

Acts 2014, No. 261, §1.



RS 12:1400 - PROFESSIONAL SOCIAL WORK CORPORATIONS

CHAPTER 23. PROFESSIONAL SOCIAL WORK CORPORATIONS

§1400. Terms defined

As used in this Chapter:

(1) "Professional social work corporation" means a corporation organized pursuant to this Chapter for the practice of social work.

(2) All terms used both in this Chapter and in Chapter 1 of this Title shall have the same meaning when used in this Chapter, as when used in Chapter 1.

Acts 1997, No. 1169, §1.



RS 12:1401 - Professional corporations

§1401. Professional corporations

One or more natural persons, of full age and duly licensed to practice social work in this state, may form a corporation under Chapter 1 of this Title for the purpose of practicing social work. Such corporations shall be subject to all of the provisions of Chapter 1, as the same may from time to time be amended, except to the extent that such provisions are inconsistent with the provisions of this Chapter.

Acts 1997, No. 1169, §1.



RS 12:1402 - The corporate name

§1402. The corporate name

The corporate name may consist of the full or last name or names of one or more voting shareholders, former voting shareholders, or members of a predecessor social work partnership, or it may consist of any other name approved by the secretary of state. The name shall end with one of the phrases, which may be in parentheses, "A Professional Social Work Corporation", "A Professional Corporation" or "A Social Work Corporation". The name may include "Limited" or "Ltd.". The name need not contain "Incorporated" or "Inc.".

Acts 1997, No. 1169, §1.



RS 12:1403 - Corporate authority

§1403. Corporate authority

A professional social work corporation shall engage in no business other than the practice of social work, but may hold property for investment or in connection with its social work practice.

Acts 1997, No. 1169, §1.



RS 12:1404 - Shares

§1404. Shares

A. There shall be only one class of shares of a professional social work corporation, denominated common shares, which shall be either with or without par value.

B. Either a shareholder who is a natural person duly licensed to practice social work in this state, and who holds his shares in his own right, or another professional social work corporation, shall be entitled to vote such shares, and to participate in the corporation's earnings. Any other shareholder shall have no voting rights for any purpose whatever, shall not participate in the corporation's earnings, and shall have no access to any records or communications pertaining to social work services rendered by, or any other affairs of, the corporation, except as provided in R.S. 12:1412.

C. R.S. 12:33 shall not apply to professional social work corporations.

Acts 1997, No. 1169, §1.



RS 12:1405 - Certificate of stock

§1405. Certificate of stock

A. Each certificate of stock shall contain the corporation's full name and the following statement: "Except when held in his own right by a natural person duly licensed to practice social work or another professional social work corporation in the state of Louisiana, the shares represented by this certificate are not entitled to be voted or to participate in the earnings of the corporation, and the holder is not entitled to participate in the management of, or in the rendition of social work services by, the corporation, or to have access to any records or communications pertaining to social work services rendered by, or any other affairs of, the corporation."

B. Each certificate of stock shall contain a reference to any and all agreements among the corporation's voting shareholders made pursuant to R.S. 12:1408.

C. There shall be no provision for compulsory offer of shares for purchase or by sale to the corporation, and, except as provided in R.S. 12:71, no restriction upon the transfer of shares, unless, in either event, such provision or restriction is stated or summarized on the certificate representing the shares.

Acts 1997, No. 1169, §1.



RS 12:1406 - Liability of incorporators, subscribers, shareholders, directors, officers and agents

§1406. Liability of incorporators, subscribers, shareholders, directors, officers and agents

A. A subscriber to, or holder of, shares of a professional social work corporation shall be under no liability to the corporation with respect to such shares, other than the obligation of complying with the terms of the subscription therefor, and said obligation shall continue whether or not his rights or shares have been assigned or transferred.

B. A shareholder shall not be personally liable for any debt or liability of the corporation.

C. Nothing in this Chapter shall be construed as in derogation of any rights which any person may by law have against an incorporator, subscriber, shareholder, director, officer or agent of the corporation because of any fraud practiced upon him, or because of any breach of professional duty or other negligent or wrongful act by such person, or in derogation of any right which the corporation may have against any of such persons because of any fraud practiced upon it by him.

Acts 1997, No. 1169, §1.



RS 12:1407 - Action of shareholders

§1407. Action of shareholders

Any action by, or requiring the assent of, the shareholders of a professional social work corporation may be taken on the affirmative vote of a majority, or such greater proportion as the articles of incorporation may specify, in interest of the voting shareholders present or represented at a meeting duly called and held on due notice at which a quorum is present or represented.

Acts 1997, No. 1169, §1.



RS 12:1408 - Shareholders' agreements

§1408. Shareholders' agreements

A. Any lawful provision regulating the affairs of a professional social work corporation or the rights and liabilities of its shareholders, which is not required to be set forth in the articles of incorporation, may be set forth in an agreement among all of the voting shareholders, and such agreement shall be binding on the corporation and all persons who are at the time such agreement is made, or who thereafter become, shareholders of the corporation. Such agreement may be terminated at any time by a majority in interest of the voting shareholders.

B. A duplicate copy of such agreement shall be filed in the corporation's registered office which shall be open daily during business hours to the inspection of any shareholder or his attorney or legal representative.

Acts 1997, No. 1169, §1.



RS 12:1409 - Directors

§1409. Directors

Only voting shareholders, or voting shareholders of another professional social work corporation, may be directors. If there are fewer than three voting shareholders, there need be only as many directors as voting shareholders. The office of a director shall become vacant if he ceases to be a voting shareholder.

Acts 1997, No. 1169, §1.



RS 12:1410 - Officers and agents

§1410. Officers and agents

A. Only voting shareholders, or voting shareholders of another professional social work corporation, may be officers. If there is only one voting shareholder, all officers may be combined in his person. The office or offices held by an officer shall become vacant if he ceases to be a voting shareholder.

B. Only natural persons duly licensed to practice social work in this state may render social work services on behalf of a professional social work corporation.

Acts 1997, No. 1169, §1.



RS 12:1411 - Merger and consolidation

§1411. Merger and consolidation

Professional social work corporations may be merged into or consolidated only with other professional social work corporations.

Acts 1997, No. 1169, §1.



RS 12:1412 - Dissolution

§1412. Dissolution

A. The fact that it has no voting shareholders shall be an additional ground for involuntary dissolution of a professional social work corporation.

B. In the event of the death of a shareholder of a professional social work corporation, said shareholder's succession representative, or those placed in possession of the shares of said shareholder if there be no administration of the succession, as the case may be, shall be entitled to vote the shares of said shareholder and to be elected a director and officer of the corporation for the purpose of effectuating a voluntary dissolution and liquidation of the corporation, in or out of court, pursuant to the Louisiana Business Corporation Law.

Acts 1997, No. 1169, §1.



RS 12:1413 - Regulation by the Louisiana State Board of Social Work Examiners

§1413. Regulation by the Louisiana State Board of Social Work Examiners

Professional social work corporations shall be subject to the discipline of the Louisiana State Board of Social Work Examiners and to its authority to adopt rules and regulations governing the practice of social work.

Acts 1997, No. 1169, §1; Acts 2012, No. 811, §2, eff. July 1, 2012.



RS 12:1414 - Short title

§1414. Short title

This Chapter shall be known and may be referred to as the "Professional Social Work Corporations Act".

Acts 1997, No. 1169, §1.



RS 12:1501 - Applicability

CHAPTER 24. PRESCRIPTIVE PERIODS APPLICABLE

TO BUSINESS ORGANIZATIONS

§1501. Applicability

The provisions of this Chapter shall be applicable to all business organizations defined in R.S. 12:1502(B).

Acts 2001, No. 1126, §1, eff. June 28, 2001; Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1502 - Actions against persons who control business organizations

§1502. Actions against persons who control business organizations

A. The provisions of this Section shall apply to all business organizations formed under the laws of this state and shall be applicable to actions against any officer, director, shareholder, member, manager, general partner, limited partner, managing partner, or other person similarly situated. The provisions of this Section shall not apply to actions governed by R.S. 12:1-622, 1-833, 1-1407, or 1328(C).

B. The term "business organization" includes any entity formed under the laws of this state engaged in any trade, occupation, profession, or other commercial activity including but not limited to professions licensed by a state or other governmental agency. This Section shall apply without limitation to corporations, incorporated or unincorporated associations, partnerships, limited liability partnerships, partnerships in commendam, limited liability companies, or cooperative associations or other entities formed under the laws of this state.

C. No action for damages against any person described in Subsection A of this Section for an unlawful distribution, return of an unlawful distribution, or for breach of fiduciary duty, including without limitation an action for gross negligence, but excluding any action covered by the provisions of Subsection D of this Section, shall be brought unless it is filed in a court of competent jurisdiction and proper venue within one year from the date of the alleged act, omission, or neglect, or within one year from the date that the alleged act, omission, or neglect is discovered or should have been discovered, but in no event shall an action covered by the provisions of this Subsection be brought more than three years from the date of the alleged act, omission, or neglect.

D. No action for damages against any person listed in Subsection A of this Section for intentional tortious misconduct, or for an intentional breach of a duty of loyalty, or for an intentional unlawful distribution, or for acts or omissions in bad faith, or involving fraud, or a knowing and intentional violation of law, shall be brought unless it is filed in a court of competent jurisdiction and proper venue within two years from the date of the alleged act or omission, or within two years from the date the alleged act or omission is discovered or should have been discovered, but in no event shall an action covered by the provisions of this Subsection be brought more than three years from the date of the alleged act or omission.

E. The time limitations provided in this Section shall not be subject to suspension on any grounds or interruption except by timely suit filed in a court of competent jurisdiction and proper venue.

F. This Section shall be applied both retrospectively and prospectively as to claims to which a vested right has not attached; however, as to any alleged act, omission, or neglect for which the time period for bringing an action would otherwise be shortened by Subsection C of this Section, such action shall be filed in a court of competent jurisdiction and proper venue on or before the earlier of the end of the time period for bringing such action prior to June 28, 2001, or September 1, 2002. Any claim or alleged act or omission for which the time period for bringing an action would otherwise be shortened by Subsection D of this Section shall be filed in a court of competent jurisdiction and proper venue on or before the earlier of the end of the time period for bringing such action prior to June 28, 2001, or September 1, 2002, in any case without regard to the date of discovery of the alleged act or omission.

Acts 2001, No. 1126, §1, eff. June 28, 2001; Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1601 - Definitions

CHAPTER 25. CONVERSIONS OF BUSINESS ORGANIZATIONS

§1601. Conversion of domestic business entities

One form of domestic business entity may convert to another form of domestic business entity as provided in the Business Corporation Act. This authorization of domestic entity conversions does not limit the other forms of transaction authorized by the Business Corporation Act.

Acts 2006, No. 153, §1, eff. June 2, 2006; Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1602 - Conversion of domestic entities

§1602. Definitions

Terms that are defined in the Business Corporation Act have the same meaning in this Chapter as in that Act. As used in this Chapter:

(1) "Allowed update rule" means a rule of a licensing body allowed by R.S.12:1604(B) or (C).

(2) "Business entity" means any of the following business organizations: business corporation, limited liability company, partnership, partnership in commendam, and registered limited liability partnership.

(3) "Converting entity" means a domestic business corporation or domestic unincorporated entity as it exists before the effective date of an entity conversion under the Business Corporation Act.

(4) "Domestic business entity" means a business entity that is incorporated, organized, or formed under the laws of this state.

(5) "License" means any license, permit, or certificate issued by any board, commission, or agency of the state or any of its political subdivisions.

(6) "Licensing body" means the board, commission, or agency of the state or any of its political subdivisions that issues a license.

(7) "Publicly traded entity" means a business entity that is the issuer of shares, ownership interests, or other securities that are listed on a national securities exchange or regularly traded in a market maintained by one or more members of a national securities association.

(8) "Surviving entity" means a domestic business corporation or domestic unincorporated entity as it exists immediately after the consummation of an entity conversion under the Business Corporation Act.

Acts 2006, No. 153, §1, eff. June 2, 2006; Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1603 - Conversion application

§1603. Tax filing requirements

Short period tax returns shall be filed for the converting entity as required by Title 47 of the Revised Statutes if the surviving entity's tax classification is different from the converting entity's tax classification.

Acts 2006, No. 153, §1, eff. June 2, 2006; Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1604 - Filing and recording conversion application; issuance and effect of certificate of conversion

§1604. Continuation and updating of professional or other license

A. A converting entity that holds a license immediately before a nonprofit conversion or entity conversion continues to hold the license as a surviving entity unless the surviving entity fails to comply with an allowed update rule, or is not a form of business entity that may hold that kind of license. The continued holding of a license under this Subsection does not affect the expiration date or any of the terms or conditions of the license. The license continues to be held, and may be suspended, restricted, or revoked, as if the conversion had not occurred.

B. The rules of a licensing body may require a surviving entity to update its licensing information by delivering a copy of any of the following documents to the licensing body within ninety days after the effective date of the conversion, or by a later date set by those rules:

(1) The articles of entity conversion, acknowledged as filed by the secretary of state as provided in the Business Corporation Act.

(2) The license being updated.

(3) A bond or certificate of insurance in the name of the surviving entity for any coverage required for the issuance of the kind of license being updated.

(4) An amendment or amended version of any contract or other agreement required for the issuance of the kind of license being updated, naming the surviving entity as a party to the required contract or agreement.

C. The rules of a licensing body may require the surviving entity to pay a fee of up to twenty-five dollars to update the license.

D. An updated license shall be issued by the licensing body within thirty days of its receipt of the documents and fee required by its allowed update rules, but if a surviving entity has complied with the allowed update rules of the licensing body, a failure by the licensing body to issue an updated license does not affect the continued holding of the license as provided in Subsection A of this Section.

E. A license held by a converting entity terminates on the effective date of the conversion if the surviving entity in the conversion is a form of business entity that may not hold the license.

F. If a surviving entity fails to comply with an allowed update rule concerning a license, the license terminates at the end of the ninetieth day after the effective date of the conversion or, if a later date for compliance is set by the allowed update rule, at the end of the later date.

G. Except for publicly traded entities, the provisions of this Section shall not apply to a surviving entity seeking an updated license that has any change in ownership interests or has changed ownership by including an individual or entity that did not have an ownership interest in the surviving entity immediately prior to the conversion.

Acts 2006, No. 153, §1, eff. June 2, 2006; Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1605 - Effect of conversion

§1605. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 2006, No. 153, §1, eff. June 2, 2006; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:1606 - Tax filing requirements

§1606. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 2006, No. 153, §1, eff. June 2, 2006; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:1607 - Recognition of conversion; updating of professional license

§1607. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 2007, No. 63, §1; Acts 2012, No. 434, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:1701 - Filing Methods

CHAPTER 26. PROVISIONS APPLICABLE TO MORE THAN

ONE KIND OF BUSINESS ORGANIZATION

§1701. Filing Methods

NOTE: Subsection A eff. until Jan. 1, 2018. See Acts 2016, No. 554, §2.

A.(1) The secretary of state may accept any filing authorized by this Title by electronic or facsimile transmission. All electronic filings authorized by this Title shall include an electronic or digital signature.

(2) "Digital signature" means a type of electronic signature that transforms a message using an asymmetric crytography system such that a person having the initial message and the signer's public key can accurately determine both of the following:

(a) Whether the transformation was created using the private key that corresponds to the signer's public key.

(b) Whether the initial message has been altered since the transformation was made.

(3) "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

NOTE: Subsection A as amended by 2016, No. 554, §2, eff. Jan. 1, 2018.

A.(1) The secretary of state may accept any filing authorized by this Title by electronic, online, or facsimile transmission. All online filings authorized by this Title shall include an electronic signature.

(2) "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

(3) "Online" means through the secretary of state's commercial online computer system.

B. Filing by facsimile. The process of transmitting printed documents by electronic method to the secretary of state, is deemed to be properly signed when the document received by a facsimile machine or document image attachment in e-mail in the commercial division, office of the secretary of state, purports to be a copy of the original document, and contains the signatures required by this Section.

NOTE: Subsections C and D eff. until Jan. 1, 2018. See Acts 2016, No. 554, §2.

C.(1) Internet filing. The secretary of state is authorized to implement and establish procedures and systems for secure Internet-form filing for the filing of any instrument required under this Title.

(2) Any requirement that an instrument filed under this Title shall be subscribed or acknowledged before a notary public may be dispensed with if the instrument is filed and signed electronically as provided in Paragraph (A)(3) of this Section by a person authorized to sign the instrument.

D. In-person filing. Any provision of this Title requiring that an instrument filed under this Title shall be subscribed or acknowledged before a notary public may be dispensed with if the instrument is signed, by the person authorized to sign, in the presence of the employee of the secretary of state receiving the instrument for filing and the employee verifies the identity of the person signing the instrument.

NOTE: Subsections C and D as amended by 2016, No. 554, §2, eff. Jan. 1, 2018.

C.(1) Online filing. The secretary of state is authorized to implement and establish procedures and systems for secure online form filing for the filing of any instrument required under this Title.

(2) Any requirement that an instrument filed under this Title shall be subscribed or acknowledged before a notary public may be dispensed with if the instrument is filed and signed electronically as provided in Paragraph (A)(2) of this Section by a person authorized to sign the instrument.

D.(1) Notwithstanding the provisions of this Section, any filing authorized by this Title that the secretary of state has the capability to accept online shall be filed only online.

(2) Notwithstanding any contrary provision of this Title, until the secretary of state has the capability to accept filings online, any filing with the secretary of state pursuant to this Title which has the effect of changing the name of a designated or registered agent or changing the name of a principal officer of the corporation shall be accompanied by a resolution signed by each member of the corporation's board of directors in order for the change to be deemed validly filed.

(3) Notwithstanding the provisions of this Section, any filing filed by an individual from a parish with a population of one hundred thousand or less according to the latest federal decennial census may be filed by facsimile transmission or mail.

Acts 2012, No. 791, §1; Acts 2014, No. 328, §1, eff. Jan. 1, 2015; Acts 2016, No. 554, §2, eff. Jan. 1, 2018.



RS 12:1702 - Electronic mail addresses and short message service numbers; confidentiality

§1702. Electronic mail addresses and short message service numbers; confidentiality

A. Any electronic mail address or short message service number submitted to or captured by the secretary of state pursuant to the provision of this Title shall be confidential and shall not be disclosed by the secretary of state or any employee or official of the Department of State.

B. The provisions of Subsection A of this Section shall not prohibit the disclosure of electronic mail addresses or short message service numbers by the secretary of state or any employee or official of the Department of State to an agency, official, or employee of state government or of a political subdivision of the state in the course of the interaction of the agency, official, or employee with the Department of State. An agency, official, or employee that receives electronic mail addresses or short message service numbers pursuant to this Subsection shall use the electronic mail addresses or short message service numbers only for the governmental purposes for which the information was submitted or captured, shall not disclose the electronic mail addresses or short message service numbers, and shall maintain the confidentiality of the electronic mail addresses and short message service numbers.

Acts 2014, No. 162, §1; Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1703 - Electronic notification of status changes

§1703. Electronic notification of status changes

The secretary of state shall notify any person who subscribes to the secretary of state's electronic mail or short message notification service and who is an officer of a corporation, member or manager of a limited liability company, or partner in a partnership, or any agent thereof, when a filing has occurred that purports to remove that person's name from documents and records of that entity held by the secretary of state.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1704 - Judicial review; removal of officers, members, managers, and partners

§1704. Judicial review; removal of officers, members, managers, and partners

A. Should any officer, member, manager, or partner of any corporation, limited liability company, or partnership have his name removed from any document or record filed with the secretary of state in violation of state law or in contravention of any document of creation, organization, or management of such business entity, the aggrieved party may file suit against the party who caused the aggrieved party's name to be removed from such document or record.

B. Such suit shall be filed in the district court of the parish where the business entity is domiciled.

C. The secretary of state shall be made a party to the suit.

D. The court shall conduct a hearing within ten days after service of process of the suit on all parties.

E. Should the court find that the name of the aggrieved party was improperly or fraudulently removed from the documents and records of the secretary of state, the court shall order the secretary of state to restore the name of the aggrieved party in all appropriate documents and records of the secretary of state.

F. Nothing in this Section shall be construed to supersede or conflict with the provisions of R.S. 12:208.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1801 - Short title

CHAPTER 27. BENEFIT CORPORATIONS

PART I. PRELIMINARY PROVISIONS

§1801. Short title

This Chapter shall be known and may be cited as the "Benefit Corporations Law".

Acts 2012, No. 442, §1.



RS 12:1802 - Application and effect of Chapter

§1802. Application and effect of Chapter

A. This Chapter shall apply to all benefit corporations.

B. The existence of a provision of this Chapter shall not of itself create an implication that a contrary or different rule of law is applicable to a business corporation that is not a benefit corporation. This Chapter shall not affect a statute or rule of law that is applicable to a business corporation that is not a benefit corporation.

C. Except as otherwise provided in this Chapter, the Business Corporation Law, R.S. 12:1 et seq., shall be generally applicable to all benefit corporations. The specific provisions of this Chapter shall control over the general provisions of the Business Corporation Law. A benefit corporation may be simultaneously subject to this Chapter and one or more other Chapters within this Title.

D. A provision of the articles or bylaws of a benefit corporation shall not relax, be inconsistent with, or supersede a provision of this Chapter.

Acts 2012, No. 442, §1.



RS 12:1803 - Definitions

§1803. Definitions

A. As used in this Chapter, the following terms and phrases shall have the meaning ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Affiliate" means, in relation to a person, a subsidiary of the person or an entity which owns beneficially or of record a majority of the outstanding equity interests of the person.

(2) "Benefit corporation" means a business corporation which has elected to become subject to this Chapter and whose status as a benefit corporation has not been terminated.

(3) "Benefit director" means the director designated as the benefit director of a benefit corporation pursuant to R.S. 12:1822.

(4) "Benefit enforcement proceeding" means any claim or action for one or both of the following:

(a) Failure of a benefit corporation to pursue or create general public benefit or a specific public benefit set forth in its articles.

(b) Violation of any obligation, duty, or standard of conduct pursuant to this Chapter.

(5) "Benefit officer" means the individual designated as the benefit officer of a benefit corporation pursuant to R.S. 12:1824.

(6) "General public benefit" means a material positive impact on society and the environment, taken as a whole, assessed against a third-party standard, from the business and operations of a benefit corporation.

(7) "Independent" means having no material relationship with a benefit corporation or a subsidiary of the benefit corporation.

(8) "Material relationship" means the relationship between a person and a benefit corporation or any of its subsidiaries if any of the following apply:

(a) The person is, or has been within the last three years, an employee, other than a benefit officer, of the benefit corporation, or an affiliate of the benefit corporation.

(b) An immediate family member of the person is, or has been within the last three years, an employee, officer, or director of the benefit corporation, or an affiliate of the benefit corporation.

(c) There is beneficial or record ownership of five percent or more of the outstanding shares of the benefit corporation by either the person or an entity of which the person is a director, an officer, or a manager, or in which the person owns beneficially or of record five percent or more of the outstanding equity interests.

(9) "Minimum vote" means:

(a) In the case of a business corporation, the approval by holders of two-thirds of the shares present and voting of each class or series and any other approval or vote required under the Business Corporation Law or the articles.

(b) In the case of a domestic entity other than a business corporation, the approval by holders of two-thirds of each class or series of equity interests entitled to vote on any issue and any other approval or vote required under the law governing the internal affairs of the entity or its constituent documents.

(10) "Specific public benefit" means any of the following:

(a) Serving low-income or underserved individuals or communities.

(b) Promoting economic opportunity for low-income or underserved individuals or communities.

(c) Preserving the environment, promoting positive impacts on the environment, or reducing negative impacts on the environment.

(d) Improving human health.

(e) Promoting the arts, sciences, or advancement of knowledge.

(f) Increasing the flow of capital to entities with a purpose listed in this Paragraph.

(g) Historic preservation.

(h) Urban beautification.

(11) "Subsidiary" means, in relation to a person, an entity in which the person owns beneficially or of record fifty percent or more of the outstanding equity interests.

(12) "Third-party standard" means a recognized standard for defining, reporting, and assessing the performance of corporations in producing general public benefit and specific public benefits which is all of the following:

(a) Comprehensive in that it assesses the effect of the corporation and its operations in producing general public benefit and any specific public benefit specified in the articles.

(b) Transparent because the following information about the standard is publicly available:

(i) The criteria considered when measuring the overall social and environmental performance of a business.

(ii) The relative weightings, if any, of those criteria.

(iii) The identity of the directors, officers, material owners, and the governing body of the organization that developed and controls revisions to the standard.

(iv) The process by which revisions to the standard and changes to the membership of the governing body are made.

(v) An accounting of the sources of financial support for the organization, with sufficient detail to disclose any relationships that could reasonably be considered to present a potential conflict of interest.

B. Terms not otherwise defined in Subsection A of this Section shall have the meanings given to them in the Business Corporation Law.

C. For purposes of the definitions in this Section, a percentage of ownership in an entity shall be calculated as if all outstanding rights to acquire equity interests in the association have been exercised.

Acts 2012, No. 442, §1.



RS 12:1804 - Election of status; corporate name

§1804. Election of status; corporate name

A. A business corporation incorporated in accordance with R.S. 12:21 et seq. may elect to be a benefit corporation under this Chapter by stating in its articles that it is a benefit corporation subject to this Chapter.

B. Any amendment to the articles of an existing business corporation to add a statement that it is a benefit corporation subject to this Chapter shall be adopted by at least the minimum vote. The notice of the meeting of shareholders to approve the amendment shall state the specific public benefits, if any, to be included in the purposes of the benefit corporation and shall explain the anticipated impact on shareholders of becoming a benefit corporation.

C. If an entity that is not a benefit corporation is a party to a merger or consolidation, and the surviving or new entity in the merger or consolidation is to be a benefit corporation, then the plan of merger or consolidation shall be adopted by at least the minimum vote.

D. The corporate name of a benefit corporation shall end with the following phrase, which may be in parentheses, "A Benefit Corporation".

Acts 2012, No. 442, §1.



RS 12:1805 - Termination of status

§1805. Termination of status

A. A benefit corporation may terminate its status as such and cease to be subject to this Chapter by amending its articles to delete the provision required by R.S. 12:1804 to be stated in the articles of a benefit corporation. In order to be effective, the amendment shall be adopted by at least the minimum vote.

B. If a merger or consolidation of a benefit corporation would have the effect of terminating the status of a business corporation as a benefit corporation, in order to be effective, the plan of merger or consolidation shall be adopted by at least the minimum vote of the benefit corporation. Any sale, lease, exchange, or other disposition of all or substantially all of the assets of a benefit corporation, unless the transaction is in the usual and regular course of business, shall not be effective unless the transaction is approved by at least the minimum vote.

Acts 2012, No. 442, §1.



RS 12:1811 - Corporate purposes

PART II. CORPORATE PURPOSES

§1811. Corporate purposes

A. A benefit corporation shall have a purpose of creating a general public benefit. This purpose is in addition to its purpose under R.S. 12:21 et seq.

B. The articles of a benefit corporation may identify one or more specific public benefits that it is the purpose of the benefit corporation to create in addition to its purposes under R.S. 12:21 et seq. and Subsection A of this Section. The identification of a specific public benefit under this Subsection shall not limit the obligation of a benefit corporation under Subsection A of this Section.

C. The creation of a general public benefit and specific public benefit under Subsections A and B of this Section is in the best interests of the benefit corporation.

D. A benefit corporation may amend its articles to add, amend, or delete the identification of a specific public benefit that it is the purpose of the benefit corporation to create. In order to be effective, the amendment shall be adopted by at least the minimum vote.

E. A professional corporation that is a benefit corporation shall not be deemed in violation of R.S. 12:804, 904, 984, 1054, 1074, 1089, 1113, 1133, 1154, 1193, or 1403 by having the purpose to create general public benefit or a specific public benefit.

Acts 2012, No. 442, §1.



RS 12:1821 - Standard of conduct for directors

PART III. ACCOUNTABILITY

§1821. Standard of conduct for directors

A. In discharging the duties of their respective positions and in considering the best interests of the benefit corporation, the board of directors, committees of the board, and individual directors of a benefit corporation:

(1) Shall consider the effects of any action or inaction upon all of the following:

(a) The shareholders of the benefit corporation.

(b) The employees and work force of the benefit corporation, its subsidiaries, and its suppliers.

(c) The interests of customers as beneficiaries of the general public benefit or specific public benefit purposes of the benefit corporation.

(d) Community and societal factors, including those of each community in which offices or facilities of the benefit corporation, its subsidiaries, or its suppliers are located.

(e) The local and global environment.

(f) The short-term and long-term interests of the benefit corporation, including benefits that may accrue to the benefit corporation from its long-term plans and the possibility that these interests may be best served by the continued independence of the benefit corporation.

(g) The ability of the benefit corporation to accomplish its general public benefit purpose and any specific public benefit purpose.

(2) May consider other pertinent factors or the interests of any other group that they deem appropriate.

(3) Shall not be required to give priority to the interests of a particular person or group referred to in Paragraph (1) or (2) of this Subsection over the interests of any other person or group unless the benefit corporation has stated in its articles the intention to give priority to certain interests related to the accomplishment of its general public benefit purpose or of a specific public benefit purpose identified in the articles.

B. The consideration of interests and factors in the manner required by Subsection A of this Section shall not constitute a violation of R.S. 12:91.

C. A director shall not be personally liable for monetary damages for any of the following:

(1) Any act or omission covered by a provision in the articles of incorporation that eliminates or limits the liability of the director as authorized in R.S. 12:24(C)(4).

(2) Any act or omission as a director if the director performed the duties of office pursuant to R.S. 12:91.

(3) Failure of the benefit corporation to pursue or create a general public benefit or specific public benefit.

D. A director shall not have a duty to a person that is a beneficiary of the general public benefit purpose or a specific public benefit purpose of a benefit corporation arising from the status of the person as a beneficiary.

Acts 2012, No. 442, §1.



RS 12:1822 - Benefit director

§1822. Benefit director

A. The board of directors of a benefit corporation shall include a director who shall be designated the benefit director and who shall have, in addition to the powers, duties, rights, and immunities of the other directors of the benefit corporation, the powers, duties, rights, and immunities provided for in this Part.

B. The benefit director shall be elected, and may be removed, pursuant to R.S. 12:81, and shall be an individual who is independent. The benefit director may serve as the benefit officer at the same time as serving as the benefit director. The articles or bylaws of a benefit corporation may prescribe additional qualifications or duties of the benefit director not inconsistent with this Subsection.

C. The benefit director shall be responsible for the preparation of an annual benefit report submitted to shareholders as required by R.S. 12:1831. The benefit director may retain an independent third party to audit the annual benefit report or conduct any other assessment of the corporation's pursuit of its general public benefit purpose and any specific public benefit purpose. The annual benefit report shall include a statement of the benefit director, in the opinion of the benefit director, on all of the following:

(1) Whether the benefit corporation acted in accordance with its general public benefit purpose and any specific public benefit purpose in all material respects during the period covered by the report.

(2) Whether the directors and officers complied with R.S. 12:1821(A) and 1823(A), respectively.

(3) If, in the opinion of the benefit director, the benefit corporation or its directors or officers failed to comply with R.S. 12:1821(A) and 1823(A), a description of the ways in which the benefit corporation or its directors or officers failed to comply.

D. The act or inaction of an individual in the capacity of a benefit director shall constitute for all purposes an act or inaction of that individual in the capacity of a director of the benefit corporation.

E. Regardless of whether the bylaws of a benefit corporation include a provision eliminating or limiting the personal liability of directors authorized by R.S. 12:24(C)(4), a benefit director shall not be personally liable for an act or omission in the capacity of a benefit director unless the act or omission constitutes self-dealing, willful misconduct, or a knowing violation of law.

F. The benefit director of a professional corporation shall not be required to be independent.

Acts 2012, No. 442, §1.



RS 12:1823 - Standard of conduct for officers

§1823. Standard of conduct for officers

A. Each officer of a benefit corporation shall consider the interests and factors described in R.S. 12:1821 in the manner provided in that Section if all of the following applies:

(1) The officer has discretion to act with respect to the matter.

(2) It reasonably appears to the officer that the matter may have a material effect on the creation by the benefit corporation of a general public benefit or a specific public benefit identified in the articles of the benefit corporation.

B. The consideration of interests and factors pursuant to Subsection A of this Section shall not constitute a violation of R.S. 12:91.

C. An officer shall not be personally liable for monetary damages for either of the following:

(1) An action or omission as an officer if the officer performed the duties of the position pursuant to R.S. 12:91.

(2) Failure of the benefit corporation to pursue or create general public benefit or specific public benefit.

D. An officer shall not have a duty to a person that is a beneficiary of the general public benefit purpose or a specific public benefit purpose of a benefit corporation arising from the status of the person as a beneficiary.

Acts 2012, No. 442, §1.



RS 12:1824 - Benefit officer

§1824. Benefit officer

A. A benefit corporation may have an officer designated as the benefit officer.

B. A benefit officer shall have all of the following:

(1) The powers and duties relating to the purpose of the corporation to create a general public benefit or specific public benefit provided by the bylaws or, absent controlling provisions in the bylaws, by resolutions or orders of the board of directors.

(2) The duty to prepare the benefit report required by R.S. 12:1831.

C. An officer shall not be personally liable for monetary damages for any of the following:

(1) Any act or omission covered by a provision in the articles of incorporation that eliminates or limits the liability of the officer as authorized in R.S. 12:24(C)(4).

(2) Any act or omission as an officer if the officer performed the duties of office pursuant to R.S. 12:91.

(3) Failure of the benefit corporation to pursue or create general public benefit or a specific public benefit.

Acts 2012, No. 442, §1.



RS 12:1825 - Right of action

§1825. Right of action

A. The duties of directors and officers under this Chapter and the general public benefit purpose and any specific public benefit purpose of a benefit corporation may be enforced only in accordance with this Section in a benefit enforcement proceeding, and no person shall bring an action or assert a claim against a benefit corporation.

B. A benefit enforcement proceeding shall be commenced or maintained only directly by the benefit corporation or derivatively by one of the following parties:

(1) A shareholder.

(2) A benefit director.

(3) Other persons as specified in the articles or bylaws of the benefit corporation.

Acts 2012, No. 442, §1.



RS 12:1831 - Annual benefit report

PART IV. TRANSPARENCY

§1831. Annual benefit report

A. A benefit corporation shall prepare an annual benefit report including all of the following:

(1) A narrative description of all of the following:

(a) The ways in which the benefit corporation pursued a general public benefit during the year and the extent to which the general public benefit was created.

(b) The ways in which the benefit corporation pursued a specific public benefit that the articles state it is the purpose of the benefit corporation to create and the extent to which that specific public benefit was created.

(c) Any circumstances that have hindered the creation by the benefit corporation of a general public benefit or specific public benefit.

(d) The process and rationale for selecting or changing the third-party standard used to prepare the benefit report.

(2) An assessment of the performance of the benefit corporation in pursuing the creation of general public benefit against a third-party standard which is either applied consistently with any application of that standard in prior benefit reports or accompanied by an explanation of the reasons for any inconsistent application. The assessment shall not be required to be performed, audited, or certified by a third-party standards provider.

(3) The name of the benefit director and the benefit officer, if any, and the address to which correspondence to each of them may be directed.

(4) The compensation paid by the benefit corporation during the year to each director in the capacity of a director.

(5) The name of each person that owns five percent or more of the outstanding shares of the benefit corporation.

(6) The statement of the benefit director pursuant to R.S. 12:1822(C).

(7) A statement of any connection between the organization that established the third-party standard, or its directors, officers, or any holder of five percent or more of the governance interests in the organization, and the benefit corporation or its directors, officers, or any holder of five percent or more of the outstanding shares of the benefit corporation, including any financial or governance relationship which might materially affect the credibility of the use of the third-party standard.

B. A benefit corporation shall annually send a benefit report to each shareholder either:

(1) Within one hundred twenty days following the end of the fiscal year of the benefit corporation.

(2) At the same time that the benefit corporation delivers any other annual report to its shareholders.

C. A benefit corporation shall post all of its benefit reports on the public portion of its Internet website, if any. The compensation paid to directors and financial or proprietary information included in the benefit reports may be omitted from the benefit reports as posted.

D. If a benefit corporation does not have an Internet website, the benefit corporation shall provide a copy of its most recent benefit report, without charge, to any person that requests a copy, but the compensation paid to directors and financial or proprietary information included in the benefit report may be omitted from the copy of the benefit report provided.

Acts 2012, No. 442, §1.



RS 12:1832 - Stock certificates

§1832. Stock certificates

All certificates representing shares in a benefit corporation shall contain, in addition to any other statements required by the Business Corporation Law, the following conspicuous language on the face of the certificate: "This corporation is a benefit corporation subject to the Benefit Corporations Law, R.S. 12:1801 et seq."

Acts 2012, No. 442, §1.






TITLE 13 - Courts and Judicial Procedure

RS 13:1 - Duties of the minute clerks of courts of Orleans Parish

TITLE 13. COURTS AND JUDICIAL PROCEDURE

CHAPTER 1. JUDICIAL OFFICERS AND EMPLOYEES, IN GENERAL

PART I. GENERAL PROVISIONS

§1. Duties of the minute clerks of courts of Orleans Parish

The minute clerks of the court of appeals and of the civil and criminal district courts of the parish of Orleans shall attend the sessions of the court for which they are appointed, and shall, under the supervision of the judge or judges of the courts, keep the minutes of the court, issue all notices, copies of rules and orders entered on the minutes, which are required to be issued, and make due entries on the dockets of the causes and of the proceedings therein, and shall perform such other duties as the judges may direct.

Acts 2006, No. 621, §2, eff. Jan 1, 2009; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2012, No. 474, §5(A).



RS 13:2 - Fines for non-attendance of any witness or juror imposed by any court of justice

§2. Fines for non-attendance of any witness or juror imposed by any court of justice

When a fine is imposed by any court of justice for the non-attendance of any witness or juror, or for any other cause, it is the duty of the clerk to issue, within two judicial days, a writ of fieri facias at the suit of the state, against the person on whom the fine is imposed; fines shall not be imposed without a rule on the party to show cause, unless the circumstances of the case should, in the discretion of the court, require no delay.



RS 13:3 - Seals for clerks of Supreme Court and Orleans parish courts; Orleans Parish Juvenile Court

§3. Seals for clerks of Supreme Court and Orleans parish courts; Orleans Parish Juvenile Court

The clerks of the Supreme Court and the several courts in the parish of Orleans each shall have a seal containing the vignette of the state seal and designating the court for which the seal is to be used, with which all documents requiring a seal issued from these courts shall be sealed, provided that the Orleans Parish Juvenile Court may prepare and use its own special seal, which shall contain thereon at its top the name "Orleans Parish Juvenile Court" with the words "State of Louisiana" across its middle, and at the bottom the court's motto, "Justice through Understanding." Embossed under the court's name shall be the scales of justice supported by the Louisiana Pelican with its young (now contained in the vignette of the present state seal) and enclosed within a crescent symbolical of New Orleans the year "1908" commemorating the court's creation. The clerk of the Orleans Parish Juvenile Court shall be the keeper of such seal and shall affix this official court seal to all official acts and documents necessitating a seal.

Amended by Acts 1962, No. 117, §1.



RS 13:4 - Affixing seal of clerk complies with requirement of affixing seal of court

§4. Affixing seal of clerk complies with requirement of affixing seal of court

When any code or statutory provision requires the affixing of the seal of a court to a judgment, order, mandate, writ, process, certified copy, or document issued by the court or its clerk, and the court has no official seal, the affixing of the seal of the clerk of the court is a compliance with the code or statutory requirement.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:5 - Ancillary office of each of the clerks of court; recorder of mortgages and register of conveyances and office of notarial archives for the parish of Orleans, periods of declared state of emergency or disaster

§5. Ancillary office of each of the clerks of court; recorder of mortgages and register of conveyances and office of notarial archives for the parish of Orleans, periods of declared state of emergency or disaster

During the period in which the governor has declared a state of emergency or disaster by executive order or proclamation pursuant to the provisions of the Louisiana Homeland Security and Emergency Assistance and Disaster Act, each clerk of court and the recorder of mortgages, register of conveyances and office of notarial archives for the parish of Orleans that is affected by the disaster or emergency and is unable to function at its existing location and no other location is readily available within its parish or territorial jurisdiction is authorized to establish an ancillary office in any parish in the state. The affected offices shall retain all necessary powers, duties, and functions to maintain their effective operation and shall be limited to all matters and proceedings that were properly exercised in their original location.

Acts 2005, 1st Ex. Sess., No. 14, §1, eff. Nov. 29, 2005.



RS 13:10 - Judicial administrator; emoluments and benefits; retirement

§10. Judicial administrator; emoluments and benefits; retirement

The supreme court may fix the salary of the judicial administrator by rule.

The judicial administrator shall be entitled to all emoluments and benefits applicable by law to district judges and shall be subject to the same retirement provisions.

Added by Acts 1975, No. 136, §1.



RS 13:10.1 - Completion of term to which elected; certain judges reaching mandatory retirement age within twelve months of election

§10.1. Completion of term to which elected; certain judges reaching mandatory retirement age within twelve months of election

Any judge who was in office on December 31, 1974, and who reaches his mandatory retirement age within twelve months prior to the primary election at which his successor is to be elected, may serve through the end of the term to which he was elected.

Added by Acts 1978, No. 483, §1.



RS 13:10.2 - Official court reporters; oath of office; bond

§10.2. Official court reporters; oath of office; bond

A.(1) Notwithstanding any other provision of law to the contrary, each court reporter appointed as an official court reporter by any judge of any court shall be required to take an oath of office and to furnish bond for the faithful performance of the duties of the office.

(2) The bond shall be in the sum of ten thousand dollars and shall be approved by the judge making the appointment.

(3) The bond shall be in favor of the judge making the appointment and any party litigant for the purpose of protecting litigants against any acts of incompetence or neglect of duty on the part of the reporter.

(4) It shall be recorded and filed in the clerk's office in each court for which such appointment is made.

B. Any party litigant may sue on said bond for any damages sustained by said party litigant by a wrongful act or neglect of duty committed or omitted by the official court reporter in the performance of the duties of official court reporters.

Acts 1984, No. 538, §1.



RS 13:10.3 - Judges' Supplemental Compensation Fund; creation; sources of funds

§10.3. Judges' Supplemental Compensation Fund; creation; sources of funds

A. The Judges' Supplemental Compensation Fund, hereinafter referred to as "the fund", is hereby created. The proceeds from the fund shall be used solely and exclusively for salary supplements to judges and commissioners, for related costs of state or municipal retirement funds, and for necessary and associated administrative expenses.

B.(1) The Judges' Supplemental Compensation Fund Board is hereby created. The members of the commission shall serve two-year terms, unless otherwise specified. A member may not serve more than two successive terms. The board shall be domiciled in Baton Rouge. The members shall serve without pay.

(2) The board shall be composed of five members to be selected as follows:

(a) The chief justice of the supreme court or his designee.

(b) One court of appeal judge selected by the Conference of Court of Appeal judges in a manner to be determined by that conference.

(c) Two district court judges selected by the Louisiana District Judges Association in a manner to be determined by that association, one of whom shall serve an initial term expiring December 31, 1986.

(d) One member of the Louisiana City Judges Association selected by that association in a manner to be determined by it.

(3) The judicial administrator of the supreme court shall be responsible for the distribution of the proceeds of the fund. He shall keep detailed and accurate records to be examined by the legislative fiscal office annually.

C. In addition to any other filing fee imposed by law, a nonrefundable fee of ten dollars for every civil filing in the office of each clerk of city, parish, juvenile, family, district, appellate, and supreme court is hereby levied. Each clerk of court shall remit all costs so collected to the state treasurer monthly on or before the tenth day of each calendar month to be credited to the Judges' Supplemental Compensation Fund, after meeting the requirements of Article VII, Section 9 of the Constitution of Louisiana. The disbursement of the proceeds from the fund may be authorized only by a majority of the members of the board and shall be made on the warrant of the judicial administrator of the supreme court drawn on the state treasury.

D. After making provisions for necessary and associated administrative expenses, the board shall authorize the judicial administrator to set aside and transmit monthly an amount to provide the additional employer's retirement contribution due by the state on the supplemental compensation to the State Employees' Retirement System on behalf of the judges who are members of the system. The board, through the judicial administrator, shall then distribute the proceeds from the fund monthly, as follows:

(1) Justices of the supreme court, appellate court judges, and district, family, and juvenile court judges, including the magistrate of the criminal district court for Orleans Parish, shall receive equal supplemental compensation.

(2) City, traffic, municipal, and parish court judges and commissioners shall receive supplemental compensation in the proportion that their current state-paid salary bears to the current state-paid salary of a district judge.

E. The additional filing fee of ten dollars shall be considered the base additional fee for purposes of this Subsection. Beginning in July, 1986, the base fee shall be increased an amount equal to the percent of increase in the average consumer price index (all items-city average) as published by the United States Department of Labor, bureau of labor statistics, between the figures for the calendar years 1984 and 1985. The amount of increase so calculated shall be rounded off to the nearest half-dollar. Each succeeding July, a similar adjustment shall be made to the base fee, as adjusted, based upon the percent of change to the nearest half-dollar in the average consumer price index between the two complete calendar years preceding July of the year in which the adjustment is made. Under no circumstances shall the base fee or any escalation thereof, pursuant to the provisions of this Paragraph, be reduced.

F. Nothing in this Section shall be construed to require a filing fee of the state or a state agency.

Acts 1985, No. 63, §1.



RS 13:10.4 - Court costs; witness protection

§10.4. Court costs; witness protection

A. In every state district court having criminal jurisdiction in the state of Louisiana, there shall be assessed as an additional cost against every defendant who is convicted after trial, or who pleads guilty, or forfeits bond, a sum not to exceed one dollar. This cost shall be in addition to all other fines, costs, or forfeitures lawfully imposed and shall be collected by the sheriff or appropriate court official. The sheriff or appropriate court official shall place all sums collected or received pursuant to this Section and remit the sums monthly into an account to be designated as the "Witness Protection Services Program". The monies in this account shall be used by the district attorney's office of each parish solely and exclusively for the witness protection program, as provided for in R.S. 15:262, and as may be further provided by law.

B. The court shall cause to be conducted annually an audit of the account and the books and accounts relating thereto and shall file the audit with the office of the legislative auditor where it shall be available for public inspection.

Acts 2009, No. 267, §1.

NOTE: See Acts 2009, No. 267, §2, and the La. Register, 8/20/09, Vol. 35, No. 08, pg. 1828. The Judicial Council did not approve the cost provided for in this Section.



RS 13:32 - Judiciary Commission

CHAPTER 1A. JUDICIARY COMMISSION

§32. Judiciary Commission

As used in this Chapter, "commission" means the Judiciary Commission provided for by Article V, Section 25 of the Constitution of Louisiana.

Added by Acts 1968, No. 152, §1; Acts 2012, No. 811, §3, eff. July 1, 2012.



RS 13:33 - Chairman; other officers

§33. Chairman; other officers

The commission shall select from its members a chairman and such other officers as it deems necessary.

Added by Acts 1968, No. 152, §1.



RS 13:34 - Commission members; compensation prohibited; expenses

§34. Commission members; compensation prohibited; expenses

No member of the commission shall receive any compensation for his services, but shall be paid his expenses necessarily incurred in the performance of his duties as a member of the commission.

Added by Acts 1968, No. 152, §1.



RS 13:35 - Employment of attorneys, staff personnel, etc.; expenditures

§35. Employment of attorneys, staff personnel, etc.; expenditures

The commission may employ and fix the duties and compensation of such attorneys, staff personnel, and other employees, and may make such expenditures, including the payment of the fees of witnesses, as it finds necessary to accomplish its functions.

Added by Acts 1968, No. 152, §1.



RS 13:36 - Powers of commission

§36. Powers of commission

In the course of any investigation or hearing held by the commission, it may administer oaths or affirmations, subpoena witnesses, compel their attendance, examine them under oath or affirmation, and require the production of books, records, documents, or other evidence deemed relevant or material to the investigation or hearing.

Added by Acts 1968, No. 152, §1.



RS 13:42 - Judicial Compensation Commission; creation; membership

CHAPTER 1-B. JUDICIAL COMPENSATION COMMISSION

§42. Judicial Compensation Commission; creation; membership

A. There is hereby created a commission known as the "Judicial Compensation Commission", hereinafter referred to as the "commission". The commission shall consist of fifteen members, subject to Senate confirmation: one shall be appointed by the governor; four by the president of the Senate; four by the speaker of the House of Representatives; two by the chief justice of the Louisiana Supreme Court; one by the Conference of the Courts of Appeal; one by the Louisiana District Judges Association; one by the Louisiana City Judges Association; and one by the Louisiana State Bar Association.

B. Two of the members appointed by the president of the Senate, two of the members appointed by the speaker of the House of Representatives, and one of the members appointed by the chief justice of the Louisiana Supreme Court shall be representative of the general public and shall not be attorneys nor members of the legislature.

Acts 1995, No. 1077, §1; Acts 2001, No. 225, §1, eff. June 1, 2001.



RS 13:43 - Member qualifications; terms of office; chairman

§43. Member qualifications; terms of office; chairman

Members of the commission shall be residents and qualified voters of the state of Louisiana. Members shall serve four-year terms and vacancies shall be filled in the same manner as the original appointment. The commission shall elect one of its members chairman.

Acts 1995, No. 1077, §1.



RS 13:44 - Commission members; compensation prohibited; expenses

§44. Commission members; compensation prohibited; expenses

Members of the commission shall not receive compensation for their services, but shall be paid actual expenses necessarily incurred in the performance of their duties as members of the commission.

Acts 1995, No. 1077, §1.



RS 13:45 - Domicile; meetings; staff

§45. Domicile; meetings; staff

The commission shall be domiciled in Baton Rouge, Louisiana. It shall meet at least biennially. Necessary support staff shall be provided by appropriate committee staff of the legislature.

Acts 1995, No. 1077, §1.



RS 13:46 - Duties and functions

§46. Duties and functions

A. The commission shall make a study of the salaries payable to judges.

B. The commission shall submit its recommendations concerning judges' salaries to the legislature sixty days prior to the commencement of any regular session of the legislature in an even-numbered year. Thereafter, a report may be submitted every two years at any regular session of the legislature in an even-numbered year. The report shall be submitted to the offices of the speaker of the House of Representatives and the president of the Senate, who shall distribute copies to each member of their respective house of the legislature.

C. All departments and agencies of the state shall cooperate in furnishing to the commission such information as the commission may deem necessary to discharge its duties.

Acts 1995, No. 1077, §1.



RS 13:47 - Legislative authority for judicial salaries

§47. Legislative authority for judicial salaries

Any increase in salaries may be enacted by the legislature only after submission of the aforesaid report and must be approved by a favorable vote of the majority of the elected members of each house, whether in an odd-numbered or even-numbered year, or at any extraordinary session if included within the objects of that session.

Acts 1995, No. 1077, §1; Acts 2001, No. 225, §1, eff. June 1, 2001.



RS 13:48 - Salary as recommended by the Judicial Compensation Commission

§48. Salary as recommended by the Judicial Compensation Commission

Notwithstanding any other provision of law to the contrary, and subject to an annual appropriation for such purposes, the actual salary of the supreme court, court of appeal, and district court judges shall be increased by four and one-half, four and six-tenths, and four and nine-tenths percent, respectively, each year on July 1, 2006, and on July 1, 2007, and further that the state-paid actual salary of city court and parish court judges shall be increased by four and nine-tenths percent each year on July 1, 2006, and on July 1, 2007, subject to an annual appropriation for such purposes.

Acts 2006, No. 638, §1.



RS 13:49 - Salary as recommended by the Judicial Compensation Commission

§49. Salary as recommended by the Judicial Compensation Commission

Notwithstanding any other provision of law to the contrary, and subject to an annual appropriation for such purposes, the actual salary of the supreme court, courts of appeal, and district court judges shall be increased by four and one-half, four and six-tenths, and four and nine-tenths percent, respectively, each year on July 1, 2008, July 1, 2009, and on July 1, 2010, and further that the state-paid actual salary of city court and parish court judges shall be increased by four and nine-tenths percent each year on July 1, 2008, July 1, 2009, and on July 1, 2010, subject to an annual appropriation for such purposes.

Acts 2007, No. 422, §1, eff. July 1, 2007.



RS 13:50 - Salary as recommended by the Judicial Compensation Commission

§50. Salary as recommended by the Judicial Compensation Commission

Pursuant to the Judicial Compensation Commission's report dated January 9, 2013:

(1)(a) Effective July 1, 2013, the actual salary of the judges of the supreme court, courts of appeal, and district courts shall be increased as follows:

(i) Supreme court - five and one-half percent.

(ii) Courts of appeal - three and seven-tenths percent.

(iii) District courts - four percent.

(b) The actual salary of the judges of the supreme court, courts of appeal, and district courts shall be increased by two and one-tenth percent on July first of 2014, 2015, 2016, and 2017.

(2)(a) Effective July 1, 2013, the state-paid actual salary of the judges of city courts and parish courts shall be increased by four percent.

(b) The state-paid actual salary of the judges of city courts and parish courts shall be increased by two and one-tenth percent on July first of 2014, 2015, 2016, and 2017.

Acts 2013, No. 375, §1.

NOTE: See Acts 2013, No. 375, §2, relative to contingency provisions.



RS 13:61 - Judicial Council

CHAPTER 1-C. JUDICIAL COUNCIL

§61. Judicial Council

A.(1) The Judicial Council of the Supreme Court of Louisiana shall adopt determinate standards and guidelines which shall be applied by the council in determining whether to approve the necessity of creating any new judgeship of the supreme court, courts of appeal, district courts, city courts, parish courts, juvenile courts, family courts, traffic courts, and municipal courts, including the creation of any new office of commissioner, magistrate, hearing officer, or any other judicial office by whatever other name designated.

(2) The Judicial Council shall adopt determinate standards and guidelines which shall be applied by the council in determining whether to approve the necessity of splitting or merging any courts of appeal, district courts, city courts, parish courts, juvenile courts, family courts, traffic courts, and municipal courts.

B.(1) Before a bill is acted upon by the legislature to create a new judgeship or office designated in Paragraph (A)(1) of this Section, a designee of the Judicial Council shall provide information to the appropriate standing committees of the House of Representatives or of the Senate as to approval of the council as to the necessity of creating the new judgeship or office of commissioner, magistrate, or hearing officer.

(2) Before a bill is acted upon by the legislature to split or merge courts designated in Paragraph (A)(2) of this Section, a designee of the Judicial Council shall provide information to the appropriate standing committees of the House of Representatives or of the Senate as to approval of the council as to the necessity of splitting or merging the courts.

C. The legislature shall not be required to act upon or enact legislation creating a new judgeship or office of commissioner, magistrate, or hearing officer even though the council has authorized the creation of the new office.

D. The provisions of this Section shall not apply to justice of the peace courts, mayors' courts, or administrative law judges employed by the Division of Administrative Law.

E. The Judicial Council shall have the authority to conduct a review of judicial districts and not later than March 1, 2007, provide information and recommendations to the legislature on the appropriate number of district court judgeships within each district based upon caseload, population, or other pertinent factors. The recommendations may include proposed revisions to specific constitutional or statutory language addressing the number of such judges in each district, the need for district merger or other actions, and the filling of judicial office vacancies in such district.

Acts 2003, No. 163, §1; Acts 2006, 1st Ex. Sess., No. 16, §1; Acts 2008, No. 621, §1.



RS 13:62 - Court costs and fees; submission to Judicial Council; recommendation

§62. Court costs and fees; submission to Judicial Council; recommendation

A. As used in this Section, the following words have the meanings ascribed to them unless the context requires otherwise:

(1) "Court cost and fee" means a cost or fee paid, or to be paid, by a person to the clerk of court or sheriff, or other law enforcement official responsible for receiving the payment of costs or fees collected as a part of the imposition or execution of a criminal sentence, in connection with the filing or processing of any civil or criminal matter, or the filing or processing of any pleading in any civil or criminal matter or in connection with the imposition or execution of a sentence by a court having criminal jurisdiction, in a court of limited or general jurisdiction.

(2) "Court of limited or general jurisdiction" means district court, family court, juvenile court, city court, parish court, municipal court, and traffic court.

B. No law to provide for a new court cost or fee or to increase an existing court cost or fee shall be enacted unless first submitted to the Judicial Council for review and recommendation to the legislature as to whether the court cost or fee is reasonably related to the operation of the courts or court system. A copy of the proposal for a new or increased court cost or fee shall be submitted to the Judicial Council no later than January fifteenth of the calendar year in which the proposal is intended to be introduced in the legislature, and a copy shall be provided to the legislature, through the clerk of the House of Representatives and the secretary of the Senate, at the time it is submitted to the Judicial Council for review. The Judicial Council shall notify the legislature of its recommendation, through the clerk of the House of Representatives and the secretary of the Senate, by March fifteenth of that same year.

C. The provisions of this Section shall apply only to court costs or fees, or increases to an existing court cost or fee to be charged or collected by the supreme court, courts of appeal, district courts, city courts, parish courts, juvenile courts, family courts, traffic courts, or municipal courts. The provisions of this Section shall not apply to mayor's courts, magistrate courts, or justice of the peace courts.

Acts 2003, No. 202, §1; Acts 2011, No. 245, §1.



RS 13:71 - SUPREME COURT

CHAPTER 2. SUPREME COURT

PART I. GENERAL PROVISIONS

§71. Hearing cases under supervisory power

The supreme court of Louisiana may hear and decide, at chambers, either during term time or at vacation, all cases coming before them, under the supervisory powers conferred upon them by the constitution.



RS 13:71.1 - Repealed by Acts 1978, No. 571, 4, eff. July 12, 1978

§71.1. Repealed by Acts 1978, No. 571, §4, eff. July 12, 1978



RS 13:72 - Rules; disposition of business; transcripts of appeal; taking cases under advisement for examination during vacation

§72. Rules; disposition of business; transcripts of appeal; taking cases under advisement for examination during vacation

The supreme court for a better administration of justice, may establish and enforce rules necessary to secure the regular and expeditious disposition of its business, and the preparation of proper and correct transcripts of appeal. To prevent the accumulation of cases on the docket, the supreme court, during the latter portion of the annual sessions, may hear and take under advisement such number of cases as the judges of the court may be able to examine during the vacation, and render opinions therein at the opening of the following session, and may require such cases to be submitted on briefs.



RS 13:72.1 - Declaration of state law to federal courts

§72.1. Declaration of state law to federal courts

A. The supreme court of this state may, by rule of court, provide that when it shall appear to the Supreme Court of the United States, or to any court of appeals of the United States, that there are involved, in any proceeding before it, questions or propositions of the laws of this state, which are determinative of the said cause, and there is no clear controlling precedent in the decisions of the supreme court of this state, such federal appellate court may certify such questions or propositions of the laws of this state to the supreme court of this state for instructions concerning such questions or propositions of state law, which certificate the supreme court of this state may, by written opinion, answer.

B. The supreme court of this state is hereby authorized and empowered to collaborate with any and all other courts of last resort of other states and of the United States in the preparation and approval of uniform rules of court to make effective this and similar laws.

Added by Acts 1972, No. 84, §1; Acts 1997, No. 201, §1.



RS 13:72.2 - Authority of supreme court to appoint judges relative to drug matters

§72.2. Authority of supreme court to appoint judges relative to drug matters

The supreme court of this state is hereby authorized and empowered, by rule of court, to provide with respect to the appointment, for periods not to exceed one year, of active and retired judges, and of attorneys, as ad hoc judges to preside over drug related criminal matters in those instances where sufficient funding for such purpose has been provided by federal, state, or local sources.

Acts 1991, No. 140, §1.



RS 13:73 - Entry and publication of rules

§73. Entry and publication of rules

The rules adopted by the supreme court shall be entered in its minutes, and shall be published in the manner which the court deems most effective and practicable.



RS 13:74 - Crier for Supreme Court; salary

§74. Crier for Supreme Court; salary

There shall be a crier for the supreme court, who shall be appointed by the judges of the supreme court, and be commissioned by the civil sheriff for the parish of Orleans as a deputy sheriff. The crier shall receive from the state treasury on his own warrant approved by the chief justice the sum of thirty-one hundred dollars, per annum, payable monthly.

Amended by Acts 1950, No. 477, §1; Acts 1952, No. 22, §1.



RS 13:75 - Retirement of crier of Supreme Court; vacancy, how filled

§75. Retirement of crier of Supreme Court; vacancy, how filled

A. A crier of the Supreme Court of Louisiana may retire on two thirds pay when he shall have served continuously for a period of fifteen years immediately preceding the date of his retirement and shall have reached the age of eighty years.

B. Any crier retired under the provisions of this Section shall draw his retirement pay for the remainder of his life from the same source from which he has been compensated at the time he retired, the proportionate amount of pay as fixed herein based upon the salary received for the year preceding his retirement.

C. The legislature shall make the necessary provision in the general appropriation act to pay such retired crier and payment shall be made monthly on his own warrant, approved by the chief justice of the Louisiana Supreme Court.

D. Upon retiring, the crier shall notify the chief justice, the secretary of state, and the civil sheriff for the parish of Orleans, in writing, of the fact of his retirement, effective date thereof and his age on such date, showing the term of the continuous employment and the amount of salary received per annum prior to the date of his retirement.

E. The vacancy created by such retirement shall be filled by appointment by the judges of the Supreme Court of Louisiana.

Acts 1958, No. 323, §§1-5.



RS 13:76 - Facsimile technology in state courts; uniform plan

§76. Facsimile technology in state courts; uniform plan

The supreme court may provide for the development of a comprehensive and uniform plan for the use of facsimile technology by and in the courts of this state. In exercising this authority, the court may appoint advisory committees with members representing judges, clerks of court, practicing attorneys in civil and criminal law, law enforcement, researchers and other users of court records, and others whose expertise and experience will assist in the preparation of the plan. The court may provide for the implementation of the plan through recommended legislation.

Acts 1991, No. 531, §1.



RS 13:81 - Short title; legislative intent

PART I-A JUDICIAL BUDGET AND PERFORMANCE ACCOUNTABILITY

§81. Short title; legislative intent

A. This Part may be cited as the "Judicial Budget and Performance Accountability Act".

B.(1) It is the intent of this Part to encourage the judiciary to develop, implement, and maintain a budget and performance accountability system for those entities under the authority of the Judicial Budgetary Control Board. This system is intended to be based on ongoing strategic planning, the development of a management information system containing standard data elements and indicators, performance budgeting, performance reporting, and performance auditing.

(2) The legislature acknowledges that the development and implementation of the budget and performance accountability system is the responsibility of the judicial system acting under the supervisory and administrative authority of the supreme court. The legislature recognizes that the development of such a system will require the cooperation of elected judges, most of whose operating funding is provided by local governments. The legislature also recognizes that the development of such a system will require the cooperation of other elected officials, such as clerks of court and other judicial branch officers, who are not under the direct supervisory and administrative control of the supreme court and judicial system. Because of these complexities affecting the judicial branch, the legislature acknowledges that the development of the system will require time and good faith on the part of all parties. The legislature pledges its cooperation in assisting the supreme court to develop, implement, and maintain the budget and performance accountability system.

Acts 1999, No. 1176, §1, eff. July 9, 1999.



RS 13:82 - Strategic planning

§82. Strategic planning

A. The Judicial Budgetary Control Board or a judicial body to be designated by the supreme court shall develop on behalf of each level of court a strategic plan to be used as a guide to the ongoing and proposed activities of the judiciary for the next five years and as a basic framework for the annual judicial appropriation bill.

B. The initial strategic plan shall be completed no later than December 31, 1999, and shall contain information relevant to the following levels of court: the supreme court, the intermediate courts of appeal, and the district courts, including the family and juvenile courts. Thereafter, the strategic plan for the judiciary shall be revised and updated at least every three years and shall include information relevant to the supreme court, the intermediate appellate courts, the district courts, and the parish and city courts. The strategic plan shall, at a minimum, contain the following for each level of court:

(1) A mission statement.

(2) A statement of goals and objectives.

(3) A statement of each strategy that shall be used to attain each goal and objective.

(4) An identification of the potential external factors which are beyond the control of the judiciary and which could significantly affect the judiciary's attainment of its goals and objectives.

(5) Performance indicators for each objective which, to the extent possible, shall include indicators of input, output, outcome, and efficiency.

Acts 1999, No. 1176, §1, eff. July 9, 1999.



RS 13:83 - Judicial appropriation bill; operational plans

§83. Judicial appropriation bill; operational plans

A. The Judicial Budgetary Control Board shall refer to the judiciary's strategic plan for each level of court in the development of the judicial appropriation bill and its accompanying operational plan.

B. The judicial appropriation bill shall, at a minimum, contain:

(1) A line-item amount of funds requested for each component of the judiciary within each level of court requesting appropriated funds.

(2) A program description of each level of court and any other judicial entities identified by the Judicial Budgetary Control Board in its annual operating plan.

C. The Judicial Budgetary Control Board shall submit, together with the judicial appropriation bill as provided in R.S. 39:51(D), an operational plan which shall, to the maximum extent practicable, be consistent with the judiciary's strategic plan.

D. The operational plan shall include a current statement of the missions, goals, objectives, and performance indicators for each level of court. Additionally, the plan shall contain, at a minimum:

(1) A description of every new judicial program for which appropriated funds are requested.

(2) A description of every existing program requesting an increase greater than fifty percent of appropriated funds over the prior year's appropriation.

Acts 1999, No. 1176, §1, eff. July 9, 1999.



RS 13:84 - Judicial performance program; reporting

§84. Judicial performance program; reporting

A. The supreme court shall direct its judicial administrator to develop a performance accountability program and provide for regular reporting to the people of Louisiana.

B. The accountability program shall be comprised of the following information which will be presented in an annual report, as provided by Subsection C of this Section:

(1) A brief description of the strategies being pursued by courts to improve their performance based on the strategic plan.

(2) A detailed analysis of the supreme court's progress in creating a data-gathering system that will provide additional measures of performance.

(3) A description of the uniform reporting standards that will be used to guide the development of the data-gathering system.

(4) An analysis of the barriers confronted by the courts in establishing the data-gathering system.

C. Annually, the judicial administrator shall present a report on the accountability program entitled "The State of Judicial Performance in Louisiana" to the supreme court and the people of Louisiana. A copy of the report shall be made available to the governor, the speaker of the House of Representatives, and the president of the Senate and a reasonable number of copies shall be provided for public distribution.

Acts 1999, No. 1176, §1, eff. July 9, 1999.



RS 13:85 - Judicial performance program auditing

§85. Judicial performance program auditing

A. The judicial administrator shall be responsible for the execution of periodic performance audits of judicial programs for the various courts; however, at least one performance audit of a judicial program shall be performed each year. Such performance audits shall be conducted in accordance with accepted performance auditing principles and practices by an entity to be selected by the supreme court.

B. Performance audit reports shall be submitted to the supreme court for their review. A copy of each audit shall be made available to the governor, the speaker of the House of Representatives, and the president of the Senate and a reasonable number of copies shall be available for public distribution.

Acts 1999, No. 1176, §1, eff. July 9, 1999.



RS 13:86 - Judicial College; education account; sources of funds

§86. Judicial College; education account; sources of funds

A. In addition to any other filing fee or cost imposed or authorized by law, the clerk of the supreme court and each city, parish, juvenile, family, district, and appellate court shall impose and collect from each party liable for court costs the additional sum of fifty cents for the initial filing in all civil matters.

B. In addition to the costs provided for in Subsection A of this Section, a person convicted of a felony, a misdemeanor, or violating an ordinance of any local government, including a traffic felony, traffic misdemeanor, or a local traffic violation, shall be assessed an additional fifty cents as a special court cost. These costs shall be imposed by all courts, including mayor's courts and magistrate courts.

C. All funds collected pursuant to this Section shall be deposited into a special account and transmitted monthly to the Louisiana Supreme Court in the manner and form specified by the supreme court and shall be used to defray the costs associated with the general growth and program improvement strategies of the Judicial College. The supreme court shall conduct an annual audit of the books and accounts relating to the funds collected pursuant to this Section, and shall file the audit with the legislative auditor where it shall be available for public inspection.

Acts 2016, No. 131, §1.



RS 13:101 - Supreme court district; justices

PART II. JUSTICES OF SUPREME COURT

§101. Supreme court district; justices

The state shall be divided into seven supreme court districts. The supreme court shall be composed of one justice elected from each of the seven districts as set forth below:

(1) District 1 is composed of Precincts 1-H, 2-H, 3-H, 4-H, 5-H, 6-H, 7-H, 8-H, 9-H, 1-K, 2-K, 3-K, 4-K, 5-K, 6-K, 7-K, 8-K, 9-K, 10-K, 11-K, 12-K, 13-KA, 13-KB,14-K, 15-K, 16-K, 17-K, 18-K, 19-K, 20-K, 21-K, 22-K, 23-K, 24-K, 25-K, 26-K, 27-K, 28-K, 29-K, 30-K, 31-K, 32-K, 33-K, 34-K, 35-K, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 131, 132, 133, 134, 135, 136, 137, 138, 150, 151, 152, 153, 154, 155, 157A, 157B, 158, 170, 186, 198, and 199 of Jefferson Parish; Precincts 3-20, 4-8, 4-9, 4-10, 4-10A, 4-11, 4-14, 4-14A, 4-15, 4-16, 4-16A, 4-17, 4-17A, 4-18, 4-18A, 4-19, 4-20, 4-20A, 4-21, 4-21A, 4-22, 4-23, 5-13, 5-14, 5-15, 5-16, 5-17, 5-18, 17-17, 17-18, 17-18A, 17-18B, 17-19, 17-19A, 17-20, and 17-21 of Orleans Parish; St. Helena Parish; St. Tammany Parish; Tangipahoa Parish; and Washington Parish.

(2) District 2 is composed of Allen Parish; Beauregard Parish; Bossier Parish; Caddo Parish; DeSoto Parish; Evangeline Parish; Natchitoches Parish; Red River Parish; Sabine Parish; Vernon Parish; and Webster Parish.

(3) District 3 is composed of Acadia Parish; Avoyelles Parish; Calcasieu Parish; Cameron Parish; Jefferson Davis Parish; Lafayette Parish; St. Landry Parish; and Vermilion Parish.

(4) District 4 is composed of Bienville Parish; Caldwell Parish; Catahoula Parish; Claiborne Parish; Concordia Parish; East Carroll Parish; Franklin Parish; Grant Parish; Jackson Parish; LaSalle Parish; Lincoln Parish; Madison Parish; Morehouse Parish; Ouachita Parish; Rapides Parish; Richland Parish; Tensas Parish; Union Parish; West Carroll Parish; and Winn Parish.

(5) District 5 is composed of Ascension Parish; East Baton Rouge Parish; East Feliciana Parish; Iberville Parish; Livingston Parish; Pointe Coupee Parish; West Baton Rouge Parish; and West Feliciana Parish.

(6) District 6 is composed of Assumption Parish; Iberia Parish; Precincts 1-GI, 1-LA, 1-LB, 2-L, 182, 183, 184, 185, 189, 190, 191, 192, 193, 194A, 194B, 195, 196, 197, 246A, 246B, 247, 248, 249, and 250 of Jefferson Parish; Lafourche Parish; Plaquemines Parish; St. Bernard Parish; St. Charles Parish; St. James Parish; St. John the Baptist Parish; St. Martin Parish; St. Mary Parish; and Terrebonne Parish.

(7) District 7 is composed of Precincts 1-G, 2-G, 3-G, 4-G, 5-G, 6-G, 7-G, 8-G, 9-G, 10-G, 11-G, 1-W, 2-W, 3-W, 4-W, 5-W, 6-W, 7-W, 8-W, 9-W, 156, 171, 172, 173, 174A, 174B, 175, 176, 177, 178, 179A, 179B, 180, 181, 187, 188, 210, 211, 212, 213A, 213B, 213C, 214, 215, 216, 217, 225, 226, 227, 228, 229, 230, 231, 232, 233, 234, 235, 236, 237, and 238 of Jefferson Parish; and Precincts 1-1, 1-2, 1-5, 1-6, 1-7, 2-1, 2-2, 2-3, 2-4, 2-6, 2-6A, 2-7, 3-1, 3-3, 3-5, 3-8, 3-9, 3-10, 3-12, 3-14, 3-15, 3-16, 3-18, 3-19, 4-2, 4-3, 4-4, 4-5, 4-6, 4-7, 5-1, 5-2, 5-3, 5-4, 5-5, 5-6, 5-7, 5-8, 5-9, 5-10, 5-11, 5-12, 6-1, 6-2, 6-4, 6-5, 6-6, 6-7, 6-8, 6-9, 7-1, 7-2, 7-4, 7-4A, 7-5, 7-6, 7-7, 7-8, 7-9, 7-9A, 7-10, 7-11, 7-12, 7-13, 7-14, 7-15, 7-16, 7-17, 7-18, 7-19, 7-20, 7-20A, 7-21, 7-22, 7-23, 7-24, 7-25, 7-25A, 7-26, 7-26A, 7-27, 7-27A, 7-27B, 7-28, 7-28A, 7-29, 7-30, 7-31, 7-32, 7-33, 7-33A, 7-34, 7-35, 7-36, 7-36A, 7-37, 7-37A, 7-38A, 7-39, 7-40, 7-41, 7-42, 8-1, 8-2, 8-4, 8-6, 8-7, 8-8, 8-9, 8-10, 8-11, 8-12, 8-13, 8-14, 8-15, 8-16, 8-17, 8-18, 8-19, 8-20, 8-21, 8-22, 8-23, 8-24, 8-25, 8-25A, 8-26, 8-26A, 8-27, 8-27A, 8-28, 8-29, 8-30, 9-1, 9-2, 9-3, 9-3A, 9-3B, 9-4, 9-5, 9-5A, 9-6B, 9-6C, 9-6D, 9-6E, 9-6F, 9-7, 9-8, 9-8A, 9-8B, 9-9, 9-10, 9-11, 9-12, 9-13, 9-14, 9-15, 9-16, 9-17, 9-18, 9-19, 9-21, 9-22, 9-23, 9-24, 9-25, 9-25A, 9-26, 9-26A, 9-27, 9-28, 9-28A, 9-28B, 9-28C, 9-28D, 9-28E, 9-28F, 9-29, 9-29A, 9-30, 9-30A, 9-31, 9-31A, 9-31B, 9-31C, 9-31D, 9-31E, 9-32, 9-33, 9-33A, 9-34, 9-34A, 9-35, 9-35A, 9-36, 9-36A, 9-36B, 9-36C, 9-37, 9-37A, 9-38, 9-38A, 9-38B, 9-39, 9-39A, 9-39B, 9-40, 9-40A, 9-40B, 9-40C, 9-41, 9-41A, 9-41B, 9-41C, 9-41D, 9-42, 9-42A, 9-42B, 9-42C, 9-42D, 9-42E, 9-43A, 9-43B, 9-43C, 9-43D, 9-43E, 9-43F, 9-43G, 9-43H, 9-43I, 9-43J, 9-43K, 9-43L, 9-43M, 9-43N, 9-44, 9-44A, 9-44B, 9-44D, 9-44E, 9-44F, 9-44G, 9-44I, 9-44J, 9-44L, 9-44M, 9-44N, 9-44O, 9-44P, 9-44Q, 9-45, 9-45A, 10-3, 10-5, 10-6, 10-7, 10-8, 10-9, 10-11, 10-12, 10-13, 10-14, 11-2, 11-3, 11-4, 11-5, 11-8, 11-9, 11-10, 11-11, 11-12, 11-13, 11-14, 11-15, 11-16, 11-17, 11-18, 11-19, 12-1, 12-2, 12-3, 12-4, 12-5, 12-6, 12-7, 12-8, 12-9, 12-10, 12-11, 12-12, 12-13, 12-14, 12-15, 12-16, 12-17, 12-18, 12-19, 12-20, 13-1, 13-2, 13-3, 13-4, 13-5, 13-6, 13-7, 13-8, 13-9, 13-10, 13-11, 13-12, 13-13, 13-14, 13-14A, 13-15, 13-16, 14-1, 14-2, 14-3, 14-4, 14-5, 14-6, 14-7, 14-8, 14-9, 14-10, 14-11, 14-12, 14-13, 14-13A, 14-14, 14-15, 14-16, 14-17, 14-18A, 14-19, 14-20, 14-21, 14-22, 14-23, 14-24A, 14-25, 14-26, 15-1, 15-2, 15-3, 15-5, 15-6, 15-8, 15-9, 15-10, 15-11, 15-12, 15-12A, 15-13, 15-13A, 15-13B, 15-14, 15-14A, 15-14B, 15-14C, 15-14D, 15-14E, 15-14F, 15-14G, 15-15, 15-15A, 15-15B, 15-16, 15-17, 15-17A, 15-17B, 15-18, 15-18A, 15-18B, 15-18C, 15-18D, 15-18E, 15-18F, 15-19, 15-19A, 15-19B, 15-19C, 16-1, 16-1A, 16-2, 16-3, 16-4, 16-5, 16-6, 16-7, 16-8, 16-9, 17-1, 17-2, 17-3, 17-4, 17-5, 17-6, 17-7, 17-8, 17-9, 17-10, 17-11, 17-12, 17-13, 17-13A, 17-14, 17-15, and 17-16 of Orleans Parish.

Added by Acts 1975, No. 51, §1; Acts 1997, No. 776, §1, eff. Jan. 1, 1999.

NOTE: SEE ACTS 1997, NO. 776, §4 RELATIVE TO EFFECTIVE DATE OF ACT.

NOTE: SEE ACTS 1997, NO. 776, §3.



RS 13:101.1 - Assignment of districts, vacancies, elections; redistricting

§101.1. Assignment of districts, vacancies, elections; redistricting

A. Except as otherwise provided in Subsection D, each office of the justices serving on the supreme court on January 1, 1999, is assigned to the supreme court district provided for in R.S. 13:101 as follows:

(1) The office of the justice elected from the first supreme court district in 1998 is assigned to District 1.

(2) The office of the justice elected from the second supreme court district is assigned to District 2.

(3) The office of the justice elected from the third supreme court district is assigned to District 3.

(4) The office of the justice elected from the fourth supreme court district is assigned to District 4.

(5) The office of the justice elected from the fifth supreme court district is assigned to District 5.

(6) The office of the justice elected from the sixth supreme court district is assigned to District 6.

(7) The office of the justice elected from the first supreme court district in 1990 is assigned to District 7.

B. Except as provided in Subsection D, a vacancy in the office of a justice of the supreme court shall be filled for the remainder of the unexpired term from the district for which the vacancy occurs.

C. The successor to the office of justice of the supreme court shall be elected from the district assigned to that office in Subsection A. The election shall be from the district provided in R.S. 13:101.

D. When and if a vacancy occurs in the office of either justice of the first supreme court district prior to January 1, 1999, the special election to fill the vacancy shall be held in District 7. The successor to that office shall be elected from District 7 as provided in R.S. 13:101. The successor to the office of the other justice elected from the first supreme court district shall be elected from District 1.

E. The legislature may redistrict the supreme court following the year in which the population of this state is reported to the president of the United States for each decennial federal census.

Acts 1992, No. 512, §1, eff. June 22, 1992; Acts 1997, No. 776, §1, eff. Jan. 1, 1999.

NOTE: SEE ACTS 1997, NO. 776, §4 RELATIVE TO EFFECTIVE DATE OF ACT.

NOTE: SEE ACTS 1997, NO. 776, §3.



RS 13:102 - Salaries of chief justice and associate justices

§102. Salaries of chief justice and associate justices

The salary of the chief justice and each associate justice of the supreme court shall be eighty-five thousand dollars per annum, payable monthly on his own warrant. However, the chief justice shall be entitled to a pay differential, in an amount not to exceed five percent, which amount shall be submitted with the judicial budget, to compensate for administrative duties of the position of chief justice.

Acts 1990, No. 271, §1, eff. July 1, 1990; Acts 1995, No. 1058, §1, eff. July 1, 1996.

{{NOTE: SEE ACTS 1990, NO. 271, §2, FOR PAY RAISE IMPLEMENTATION PROVISIONS.}}



RS 13:103 - Expenses of chief justice and associate justices of the supreme court; reimbursement

§103. Expenses of chief justice and associate justices of the supreme court; reimbursement

The chief justice and each associate justice of the supreme court shall be reimbursed for reasonable housing and other expenses incurred while on official duty, payable out of the self-generated funds provided for in R.S. 13:124 in amounts not to exceed the amounts allocated under the authority of this Section as of May 1, 1989.

Acts 1990, No. 336, §1, eff. July 10, 1990.



RS 13:121 - Number, appointment, and removal

PART III. CLERKS AND DEPUTY CLERKS

§121. Number, appointment, and removal

There shall be one clerk of the Supreme Court, and five deputy clerks, who shall be appointed by the court and removable at its pleasure.

Acts 1999, No. 994, §1.



RS 13:122 - Salaries

§122. Salaries

The clerk and five deputy clerks of the supreme court shall receive from the state annual salaries which shall be established by the supreme court, subject to appropriation of funds for such purpose.

Amended by Acts 1952, No. 23, §1; Acts 1956, No. 306, §1; Acts 1963, No. 4, §1; Acts 1966, No. 469, §1; Acts 1970, No. 307, §3; Acts 1973, No. 167, §1; Acts 1999, No. 994, §1.



RS 13:123 - Bond

§123. Bond

The clerk shall give bond with good and solvent surety conditioned for the faithful performance of his duties, in the sum of ten thousand dollars.



RS 13:124 - Fees and charges; collection and disposition

§124. Fees and charges; collection and disposition

That the filing fees and other charges as now authorized by law and presently paid to the clerk of said court shall be collected by said clerk. Out of said fund arising from said fees and charges the said clerk shall first pay the premiums on his fidelity bond, as herein provided, the balance being retained and may be expended for the purchase of stationery, books, furniture, equipment, and any other expenses necessary in the operation of the court and the clerk's office, including the salary of a stenographer to the clerk, salary to be fixed by the court, as directed by the court. The court, in its discretion, may expend any fee fund balance to defray the expense of employment benefits, including dental insurance.

Amended by Acts 1950, No. 334, §1; Acts 1952, No. 24, §1; Acts 1971, No. 143, §1; Acts 2004, No. 612, §1.



RS 13:125 - Duties

§125. Duties

The duties of the clerk and the deputy clerks shall be such as are fixed by law, or by the Supreme Court.



RS 13:126 - Fees chargeable

§126. Fees chargeable

A. The clerk of the supreme court shall be entitled to receive the following fees:

(1) For every certificate of admission of any attorney or counselor at law, twenty-five dollars.

(2) In all civil cases and in all proceedings connected with civil cases, he shall be entitled to receive from the appellant or petitioner the sum of three hundred dollars per case.

(3) In cases to remove district judges, to disbar attorneys, and other original proceedings, the clerk is permitted to charge the same fees allowed clerks of the district courts for issuing petitions, citations, etc. Such fee shall be not less than the fee amount authorized in Paragraph (2) of this Subsection.

(4) For copies of records and documents not covered by the foregoing provisions, he is allowed to charge one dollar per page, plus a fee of five dollars for certifying any record or document.

(5) In all criminal cases and in all proceedings connected with criminal cases, and in all cases involving sentences imposed for the violation of municipal or parochial ordinances, the entire costs of the clerk of the supreme court shall be twenty-five dollars per case which shall be paid by the parish in which the cases or proceedings shall have originated, and in cases involving sentences imposed for the violation of ordinances, shall be paid by the parish or municipality, as the case may be, which shall have adopted the ordinance in contestation.

B. If other chargeable fees are established by court rule, the clerk of the supreme court shall be entitled to charge such fee amounts as the court may determine and adopt by rule.

Amended by Acts 1958, No. 55, §1; Acts 1976, No. 165, §1; Acts 1982, No. 573, §1, eff. July 22, 1982; Acts 1983, No. 3, §1; Acts 1985, No. 700, §1; Acts 1986, No. 104, §1; Acts 2013, No. 353, §1, eff. June 17, 2013.



RS 13:126.1 - Repealed

§126.1. Repealed by Acts 2016, No. 131, §2.



RS 13:127 - Oaths and acknowledgments

§127. Oaths and acknowledgments

Oaths and acknowledgments in all cases may be taken or made by or before the clerk of the Supreme Court and his deputies.



RS 13:128 - Retirement benefits for clerks of supreme court and courts of appeal

§128. Retirement benefits for clerks of supreme court and courts of appeal

Clerks of the supreme court and the courts of appeal may participate in the benefits provided in R.S. 13:931 through 13:940 in accordance with the provisions of this Section, and in doing so, shall receive credit for any time heretofore served in any capacity in any state or parish court.

Any clerk of the supreme court or clerk of the court of appeal shall have a term of sixty days from July 30, 1952, to elect whether or not he wishes to be included in the provisions of R.S. 13:391 through 13:940; all new employees or persons given employment in said offices, whether as deputy or other employee after the enactment of this Section shall automatically participate in the benefits provided in R.S. 13:931 through 13:940 and shall be covered thereby. Deductions from salaries under this section shall begin sixty days after July 30, 1952.

Acts 1952, No. 533, §§2, 3.



RS 13:311 - Salaries

CHAPTER 3. COURTS OF APPEAL

PART I. JUDGES

§311. Salaries

The salary of each judge of the courts of appeal in this state shall be eighty thousand dollars per annum, payable monthly on his own warrant. However, the chief judges of the courts of appeal shall be entitled to a pay differential, in an amount not to exceed five percent, which amount shall be included in the judicial budget, to compensate for administrative duties of the position of chief judge.

Acts 1990, No. 271, §1, eff. July 1, 1990; Acts 1995, No. 1058, §1, eff. July 1, 1996.



RS 13:312 - Courts of appeal; circuits and districts

§312. Courts of appeal; circuits and districts

There shall be five court of appeal circuits, which shall be subdivided into districts as follows:

1.(a) First circuit. The parishes of Ascension, Assumption, East Baton Rouge, East Feliciana, Iberville, Lafourche, Livingston, Pointe Coupee, St. Helena, St. Mary, St. Tammany, Tangipahoa, Terrebonne, Washington, West Baton Rouge, and West Feliciana shall compose the first circuit and the court of appeal for that circuit shall be known as "Court of Appeal, First Circuit, State of Louisiana".

(b) Districts of first circuit. The parishes of Ascension, Assumption, Iberville, Lafourche, Pointe Coupee, St. Mary, Terrebonne, and West Baton Rouge shall compose the first district of the first circuit. The first district shall be further divided into two election sections. Election section one shall be composed of Ascension Parish, Assumption Parish, Iberville Parish, Pointe Coupee Parish, and West Baton Rouge Parish. Election section two shall be composed of Lafourche Parish, St. Mary Parish, and Terrebonne Parish. The parish of East Baton Rouge shall compose the second district of the first circuit. The parishes of East Feliciana, Livingston, St. Helena, St. Tammany, Tangipahoa, Washington, and West Feliciana shall compose the third district of the first circuit.

2.(a) Second circuit. The parishes of Bienville, Bossier, Caddo, Caldwell, Claiborne, DeSoto, East Carroll, Franklin, Jackson, Lincoln, Madison, Morehouse, Ouachita, Red River, Richland, Tensas, Union, Webster, West Carroll, and Winn shall compose the second circuit, and the court of appeal for that circuit shall be known as "Court of Appeal, Second Circuit, State of Louisiana".

(b) Districts of second circuit. (i) The parishes of East Carroll, Franklin, Madison, Morehouse, Ouachita, Richland, Tensas, and West Carroll shall compose the first district of the second circuit. The first district shall be further divided into two election sections.

(aa) Election section one shall consist of East Carroll Parish, Madison Parish, Precincts 4, 6, 7, 8, 9, 10, 11, 21, 22, 23, 24, 25, and 26 of Morehouse Parish, Precincts 2-4, 3-1, 3-2, 3-3, 3-4, 3-5, 3-6, 3-7, 3-8, 3-9, 3-10, 3-11, 3-12, 3-13, 3-14, 3-15, 3-16, 3-17, 10-7, 10-8, 10-12, 10-13, 10-17, and 10-22 of Ouachita Parish, Tensas Parish, and Precincts 1, 2, 3, 4, 5, 5A, and 6 of West Carroll Parish.

(bb) Election section two shall consist of Franklin Parish, Precincts 1, 2, 3, 5, 12, 13, 14, 15, 16, 17, 18, 19, 20, 27, 28, 29, 30, 31, 32, 33 and 34 of Morehouse Parish, Precincts 1-1, 1-2, 1-3, 1-4, 1-4A, 1-5, 2-1, 2-2, 2-3, 4-1, 4-2, 5-1, 5-2, 5-3, 5-4, 5-5, 5-6, 5-7, 5-8, 5-9, 5-10, 5-11, 5-12, 5-13, 5-14, 5-15, 5-16, 5-17, 5-18, 5-19, 5-20, 5-21, 6-1, 6-2, 7-1, 8-1, 8-2, 9-1, 10-1, 10-2, 10-3, 10-4, 10-5, 10-6, 10-9, 10-10, 10-11, 10-14, 10-15, 10-16, 10-18, 10-19, 10-20, and 10-21 of Ouachita Parish, Richland Parish, and Precincts 7, 8, 9, 10, 11, 12, 12A, 13, 14, 14A, 15, 16, and 17 of West Carroll Parish.

(ii) The parishes of Bienville, Bossier, Caldwell, Claiborne, Jackson, Lincoln, Union, Webster, and Winn shall compose the second district of the second circuit. The second district shall be further divided into two election sections.

(aa) Election section one shall consist of the parishes of Bienville, Caldwell, Claiborne, Jackson, Lincoln, Union, and Winn.

(bb) Election section two shall consist of the parishes of Bossier and Webster.

(iii) The parishes of Caddo, DeSoto, and Red River shall compose the third district of the second circuit. The third district shall be further divided into two election sections.

(aa) Election section one shall consist of Precincts 1, 3, 5, 23, 24, 25, 26, 27, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 50, 51, 52, 53, 54, 55, 58, 59, 60, 61, 65, 67, 71, 73A, 73B, 80, 81, 84, 86, 96, 130, and 131 of Caddo Parish.

(bb) Election section two shall consist of Precincts 2, 4, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 28, 47, 48, 49, 56A, 56B, 57, 62, 63, 64, 66, 68, 69, 70, 72, 74, 75, 76A, 76B, 77, 78, 79, 82A, 82B, 83A, 83B, 85A, 85B, 87, 88, 89A, 89B, 89C, 90A, 90B, 91A, 91B, 92, 93, 94, 95A, 95B, 97A, 97B, 98, 99, 122, 123, 124, 125, 126, 127, 128, 129, 132A, 132B, 133, 134, 135, 136, 137A, 137B, 138, 139, 140, 141, 142, 143, 144, 145, 146, 147, 149, 150, 151, 152, 153, 154, 155, 156, 157, 158, and 159 of Caddo Parish, DeSoto Parish, and Red River Parish.

3.(a) Third circuit. The parishes of Acadia, Allen, Avoyelles, Beauregard, Cameron, Calcasieu, Catahoula, Concordia, Evangeline, Grant, Iberia, Jefferson Davis, Lafayette, LaSalle, Natchitoches, Rapides, Sabine, St. Martin, St. Landry, Vermilion, and Vernon shall compose the third circuit and the court of appeal for that circuit shall be known as "Court of Appeal, Third Circuit, State of Louisiana".

(b) Districts of third circuit.

(i) The parishes of Avoyelles, Catahoula, Concordia, Grant, LaSalle, Natchitoches, Rapides, and Sabine shall compose the first district of the third circuit.

(ii) The parishes of Beauregard, Calcasieu, Cameron, Jefferson Davis, and Vernon shall compose the second district of the third circuit. The second district shall be further divided into two election sections.

(aa) Election section one shall consist of precincts 20, 21, 22, 30, 31, 31A, 81, 100, 101, 102, 103N, 104E, 105, 106, 107, 108, 109, 112E, 113, 123N, 124A & 124B, 125, 125A, 190, 103S, 104W, 112W, 123S-A & 123S-B of Calcasieu Parish; and precincts 8-12, 13-25, 13-26 of Jefferson Davis Parish.

(bb) Election section two shall consist of precincts 10E, 11, 12A & 12B, 13, 32N, 33E, 33A, 33B, 34, 35S, 40, 41E, 42E, 43, 44N, 45, 46, 50, 51, 52, 53, 60, 61, 62, 63E, 70, 71, 72, 80, 81A, 110, 111, 114A & 114B, 115, 116, 117E, 118E, 119NE, 120, 121, 122, 126, 126A, 150, 151, 152, 153, 154, 155A & 155B, 156, 157, 158, 170, 171, 172, 173, 180, 181, 182, 183, 191, 200A & 200B, 201, 10W, 32S-A & 32S-B, 33W-A & 33W-B, 35N-A & 35N-B, 41W, 42W, 44S-A & 44S-B, 63W, 117W, 118W, 119NW, 119SE, 119SW, 126E, and 126W of Calcasieu Parish; precincts 1-1, 2-2, 2-3, 2-4, 3-5, 4-6, 5-7, 6-8, 7-9, 8-10, 8-11, 9-13, 9-14, 9-15, 10-16, 10-17, 10-18, 10-19, 10-20, 11-21, 12-22, 12-23, 12-24, 13-27, and 13-28 of Jefferson Davis Parish; Beauregard Parish, Cameron Parish, and Vernon Parish.

(iii) The parishes of Acadia, Allen, Evangeline, Iberia, Lafayette, St. Martin, St. Landry, and Vermilion shall compose the third district of the third circuit. The third district shall be further divided into five election sections.

(aa) Election section 1 shall consist of precincts 2-3, 2-4, 3-1, 3-2, 3-3A, 3-3B, 3-4, 3-5, 3-6, 3-6A, 3-6B, 3-7, 4-1, 4-2, 4-6, 7-1, 7-2, 7-3, 7-4 of Acadia Parish; Allen Parish; Evangeline Parish; precincts 1, 3A, 4, 5, 3B of Lafayette Parish; precincts 1-8, 1-10, 1-12, 1-17, 1-17A, 1-19, 2-2, 2-3, 2-4, 2-5, 2-9, 2-10, 5-2, 5-4, 6-2, 6-3, 6-4, 6-5, 6-6, 6-7, 6-8, 6-9, 6-12, 6-13, 6-14, 6-16 of St. Landry Parish.

(bb) Election section 2 shall consist of precincts 1-1, 1-2, 2-2, 1-4, 2-1, 2-3, 4-1, 4-2, 4-3, 4-4, 2-5, 14-2, 3-4 of Iberia Parish; precincts 15, 17, 18, 19, 22, 23, 24A, 50, 51, 52, 54, 55, 56, 57, 58, 59, 61, 62, 63, 64, 67, 68, 24B of Lafayette Parish; precincts 1-1, 1-2, 1-3, 1-4, 1-5, 1-7, 1-9, 1-11, 1-13, 1-14, 1-15, 1-16, 1-18, 1-20, 1-21, 1-22, 1-23, 1-24, 1-25, 1-26, 1-27, 1-28, 1-29, 2-1, 2-6, 2-7, 2-8, 3-2, 3-4, 3-6, 4-1, 4-2, 4-4, 4-7, 4-8, 4-9, 4-10, 4-11, 4-14, 4-15, 5-1, 5-3, 5-5, 5-6, 5-7, 5-3A, 6-1, 6-10, 6-11, 6-15, 6-17 of St. Landry Parish; precincts 1-1, 1-3, 1-4, 2-1 & 2-3, 3-1, 4-1, 4-3, 4-4, 7-1, 7-2, 7-3, 7-4, 9-1, 9-3, 3-7, 3-3, 1-6, 2-4, 3-8, 3-5, 3-9, 3-6, 9-5 of St. Martin Parish.

(cc) Election section 3 shall consist of precincts 1-3, 5-6, 3-1, 3-2, 3-3, 1-5, 5-1, 5-2, 5-3, 5-4, 4-5, 7-6, 1-6, 6-1, 6-2, 6-3, 7-1, 7-2, 7-3, 7-4, 7-5, 8-1, 8-2, 8-3, 8-4, 8-5, 11-6, 9-1, 9-2, 9-3, 9-4, 9-5, 6-5, 10-2, 10-3, 10-4, 11-1, 11-2, 11-3, 11-4, 11-5, 12-1, 12-2, 12-3, 12-6, 12-5, 3-5, 5-8, 13-4, 13-5, 13-6, 14-1, 14-3, 14-4, 13-2, 14-6, 14-5, 5-5, 2-4, 4-6, 7-7, 8-6, 11-7, 5-7, 6-4, 12-7, 12-4, 12-8, 10-1, 13-3, 13-1 of Iberia Parish; precincts 99, 100, 101, 102, 103, 104, 106 of Lafayette Parish; precincts 1-6, 3-1, 3-3, 3-5, 4-3, 4-5, 4-6, 4-12, 4-13, 4-16 of St. Landry Parish; precincts 1-2, 1-5, 2-2, 3-2, 4-6, 3-4, 4-2, 4-5, 5-1, 5-2, 5-3 & 5-4, 6-1, 6-2, 6-3, 6-4, 8-1, 9-4, 8-3, 8-4, 9-2, 1-7, 8-2 of St. Martin Parish.

(dd) Election section 4 shall consist of precincts 1-1, 1-2A, 1-2B, 1-3A, 1-3B, 1-4A, 1-4B, 1-5A, 1-5B, 1-6, 1-7, 1-8, 1-9, 1-10, 1-11, 2-1, 2-2, 2-5, 4-3, 4-4, 4-5, 5-1A, 5-1B, 5-2A, 5-2B, 5-3, 5-4, 5-5, 5-6, 6-1, 6-2, 6-3A, 6-3B, 6-4, 6-5, 6-6, 6-7, 6-8, 6-9, 6-10, 6-11, 6-12, 6-13, 6-14, 6-15, 6-16 of Acadia Parish; precincts 7, 8, 9, 27, 28, 36, 37, 86, 34B of Lafayette Parish; Vermilion Parish.

(ee) Election section 5 shall consist of precincts 2, 6, 10, 11, 12, 13, 14, 16, 20, 21, 25, 26, 29, 30, 31, 32, 33, 34A, 35, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 53, 60, 65, 66, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 105 of Lafayette Parish.

4.(a) Fourth Circuit. The parishes of Orleans, Plaquemines, and St. Bernard shall compose the fourth circuit, and the court of appeal for that circuit shall be known as "Court of Appeal, Fourth Circuit, State of Louisiana".

(b) Districts of the fourth circuit. The parish of Orleans shall compose the first district of the fourth circuit; the parish of Plaquemines shall compose the second district of the fourth circuit; and the parish of St. Bernard shall compose the third district of the fourth circuit.

5.(a) Fifth Circuit. The parishes of Jefferson, St. Charles, St. James, and St. John the Baptist shall compose the fifth circuit and the court of appeal for that circuit shall be known as "Court of Appeal, Fifth Circuit, State of Louisiana".

(b) Districts of the fifth circuit.

(i) The parish of Jefferson shall compose the first district of the fifth circuit. The first district shall be further divided into two election sections. Election section one shall consist of Precincts 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 105, 106, 107, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 131, 132, 133, 134, 136, 138, 152, 155, 157A, 170, 171, 172, 174, 175, 176, 177, 178, 179-A, 182, 183, 184, 185A, 185B, 189, 190, 191, 192, 193, 194, 195, 196, 197A, 197B, 197C, 198, 199, 202, 203, 204, 205, 210, 211, 212A, 212B, 213A, 213B, 213C, 214A, 214B, 215, 216, 217, 225, 226, 227, 228, 229, 230, 231, 232, 233, 234, 235, 236, 237, 238, 246, 247, 248, 249, 1-G, 2-G, 3-G, 4-G, 5-G, 6-G, 7-G, 8-G, 9-G, 10-G, 11-G, 1-GI, 1-H, 2-H, 3-H, 4-H, 5-H, 6-H, 7-H, 8-H, 9-H, 13-KA, 1-K, 2-K, 3-K, 4-K, 5-K, 6-K, 7-K, 8-K, 9-K, 10-K, 11-K, 12-K, 14-K, 15-K, 16-K, 17-K,18-K, 19-K, 20-K, 25-K, 27-K, 28-K, 29-K, 30-K, 34-K, 35-K, 1-L, 1-W, 3-W, 4-W, 5-W, 6-W, and 7-W of Jefferson Parish. Election section two shall consist of Precincts 104, 108, 115, 150, 151, 153, 154,156, 157B, 179B, 180, 181, 187, 188, 200, 201, 13-KB, 21-K, 22-K, 23-K, 24-K, 26-K, 31-K, 33-K, 173 and 2-W.

(ii) The parish of St. James and that portion of St. John the Baptist Parish east of the Mississippi River shall compose the second district of the fifth circuit.

(iii) The parish of St. Charles and that portion of St. John the Baptist Parish west of the Mississippi River shall compose the third district of the fifth circuit.

Added by Acts 1975, No. 52, §1. Amended by Acts 1980, No. 661, §1, eff. July 1, 1982; Acts 1980, No. 661, §7, eff. July 24, 1980; Acts 1981, No. 3, §1, eff. May 1, 1982; Acts 1992, No. 513, §1, eff. June 25, 1992; Acts 1992, No. 1069, §1, eff. July 14, 1992; Acts 2007, No. 261, §1, eff. Oct. 31, 2007; Acts 2008, No. 369, §1, eff. Jan. 1, 2009; Acts 2009, No. 133, §1, eff. June 25, 2009.

NOTE: See Acts 2007, No. 261, §3, relative to the effectiveness of the amendment to Paragraph (5). The consent judgment referred to in the Act was entered on Oct. 31, 2007.



RS 13:312.1 - Circuit court of appeal; domicile; number of judges; election

§312.1. Circuit court of appeal; domicile; number of judges; election

A. The Court of Appeal for the First Circuit, domiciled in the city of Baton Rouge, shall have twelve judges. Four judges shall be elected from each of the three districts composing the circuit by the qualified electors of each district, respectively. However, in the first district, one judge, Division C, shall be elected from election section one by the qualified electors of election section one, and one judge, Division A, shall be elected from election section two by the qualified electors of election section two. The remaining two judges in the first district, Divisions B and D, shall be elected by the qualified electors of the entire first district.

B. The Court of Appeal for the Second Circuit, domiciled in the city of Shreveport, shall have nine judges. Three judges shall be elected from each of the three districts composing the circuit by the qualified electors of each district. In the first district, one judge, Division C, shall be elected from election section one by the qualified electors of election section one, and two judges, Divisions A and B, shall be elected from election section two by the qualified electors of election section two. In the second district, one judge shall be elected from election section one by the qualified electors of election section one; one judge shall be elected from election section two by the qualified electors of election section two; and one judge shall be elected from the second district at large. In the third district, one judge, Division A, shall be elected from election section one by the qualified electors of election section one, and two judges, Divisions B and C, shall be elected from election section two by the qualified electors of election section two.

C. The Court of Appeal for the Third Circuit, domiciled in the city of Lake Charles, shall have twelve judges. Three judges shall be elected from the first district at large by the qualified electors thereof; three judges shall be elected from the second district by electing one judge from election section one and by electing two judges from election section two of the second district as provided in R.S. 13:312(3); and six judges shall be elected from the third district by electing one judge from each of the five election sections as provided in R.S. 13:312(3), and by electing one judge from the third district at large.

D. The Court of Appeal for the Fourth Circuit, domiciled in the city of New Orleans, shall have twelve judges. Eight judges shall be elected from the first district of the fourth circuit by the qualified electors thereof. One judge shall be elected from the second district by the qualified electors thereof. One judge shall be elected from the third district by the qualified electors thereof. Two judges shall be elected from the circuit at large by the qualified electors thereof.

E.(1) The Court of Appeal for the Fifth Circuit, domiciled in the city of Gretna shall be composed of eight judges.

(2)(a) Six judges shall be elected from the first district of the fifth circuit by the qualified electors thereof.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph:

(i) The first vacancy created by the death, resignation, retirement, or removal of a judge of the first district occurring after August 15, 2007, shall be filled by election from election section two of the first district and such judgeship shall be assigned to election section two of the first district for election purposes thereafter. However, if no election has occurred or is scheduled to occur to fill a vacancy in such a judgeship from election section two prior to the opening of qualifying for the regular statewide elections in 2012, the regular election to fill the judgeship designated as Division G of the first district shall be held in election section two of the first district and such division shall be assigned to election section two for election purposes thereafter.

(ii) At the time a judgeship is assigned to election section two, the remaining five judgeships in the first district shall be assigned to election section one for election purposes thereafter.

(3) One judge shall be elected from the second district of the fifth circuit by the qualified electors thereof.

(4) One judge shall be elected from the third district of the fifth circuit by the qualified voters thereof.

Acts 1975, No. 114, §1, operative Aug. 1, 1975; Acts 1977, No. 620, §1, eff. June 1, 1978; Acts 1980, No. 661, §1, eff. Dec. 1, 1981; Acts 1980, No. 661, §7, eff. July 24, 1980; Acts 1981, No. 3, §§1, 6(a), 8(a), eff. May 1, 1982; Acts 1987, No. 801, §§1(A) and 2(A), eff. July 20, 1987 and Jan. 1, 1988; Acts 1990, No. 8, §1(A), eff. Jan. 1, 1991; Acts 1992, No. 513, §1, eff. June 25, 1992; Acts 1992, No. 1069, §1, eff. July 14, 1992; Acts 2007, No. 261, §1, eff. Oct. 31, 2007; Acts 2008, No. 369, §1, eff. Jan. 1, 2009; Acts 2009, No. 133, §1, eff. June 25, 2009.

NOTE: See Acts 1985, No. 47, §1.

NOTE: See Acts 1987, No. 155, §1.

NOTE: See Acts 1998, 1st Ex. Sess., No. 58, §1.

NOTE: See Acts 2007, No. 261, §3, relative to the effectiveness of the amendment to Subsection E. The consent judgment referred to in the Act was entered on Oct. 31, 2007.



RS 13:312.2 - Additional judges for the first circuit; term; election; compensation

§312.2. Additional judges for the first circuit; term; election; compensation

A. There are hereby established three additional offices of judges for the court of appeal of the first circuit, to increase the number of judges for the court of appeal for said circuit from six to nine judges.

B. One additional judge shall be elected from each of the districts of the circuit by the qualified electors of each district, respectively. The initial term of office of each of the additional judges shall begin on March 1, 1976 and shall expire on December 31, 1984.

C. The first judges to be elected to the three additional offices shall be elected at a special election as provided by Article V, Section 22 of the constitution. If the governor calls the special election to coincide with the state general election for state officers to be held in 1976, any candidate for the additional offices of judges shall be nominated at the primary elections held for state officers to be elected at the state general election.

D. The successors to the additional offices of judges herein provided, after the initial term of office, shall be elected for terms of ten years.

E. The additional judges shall receive the same compensation, expenses and emoluments of office as are now or hereafter provided by law for judges of the court of appeal for the first circuit.

Added by Acts 1975, No. 114, §1, operative Aug. 1, 1975.



RS 13:312.3 - Additional judges for the third circuit; term; election; compensation

§312.3. Additional judges for the third circuit; term; election; compensation

A. There are hereby established three additional offices of judges for the Court of Appeal for the Third Circuit, to increase the number of judges for the court of appeal for said circuit from six to nine judges.

B. One additional judge shall be elected from each of the three districts of the circuit by the qualified electors of each district, respectively. The initial term of office of each of the additional judges shall begin on January 1, 1979. The initial term of office for the newly elected judge of the first district of the third circuit shall expire on December 31, 1986. The initial term of office for the newly elected judge of the second district of the third circuit shall expire on December 31, 1982. The initial term of office for the newly elected judge of the third district of the third circuit shall expire on December 31, 1984.

C. The first judges to be elected to the three additional offices shall be elected at a special election as provided by Article V, Section 22 of the Constitution.

D. The successors to the additional offices of judges herein provided, after the initial terms of office, shall be elected for terms of ten years.

E. The additional judges shall receive the same compensation, expenses and emoluments of office as are now or hereafter provided by law for judges of the Court of Appeal for the Third Circuit.

Added by Acts 1977, No. 620, §1, eff. June 1, 1978.



RS 13:312.4 - Fourth circuit; temporary additional judgeship; election; composition

§312.4. Fourth circuit; temporary additional judgeship; election; composition

A. There is hereby established an additional judgeship for the Court of Appeal for the Fourth Circuit, to temporarily increase the number of judges for the court of appeal for the circuit to thirteen judges.

B. The judge provided for in Subsection A shall be elected from the first district of the fourth circuit by the qualified voters of that district in 1992. The election for a term to expire in accordance with the provisions of Subsection D of this Section shall be held on the date of the congressional primary election, October 3, 1992, and, if necessary, a runoff election shall be held on November 3, 1992. The term of office of the judge shall commence on January 1, 1993.

C. Pursuant to Article V, Section 5(A) of the Constitution of Louisiana, the judge provided for in Subsection A shall be immediately assigned to the Louisiana Supreme Court. While assigned to the supreme court, the judge shall participate and share equally in the cases and duties of the justices of the supreme court during the period of the assignment. Further, the judge shall receive the same compensation, benefits, expenses, and emoluments of office as are now or as may hereafter be provided by law for justices of the Louisiana Supreme Court.

D. The judgeship provided for in Subsection A shall expire automatically on the date that a justice of the supreme court takes office after being elected in a special election called for the office of justice of the supreme court which is held in District 7, as provided in R.S. 13:101.1(D) or from the date that a justice takes office after being elected in the regular supreme court election held in the year 2000 from District 7, whichever occurs first.

Acts 1992, No. 512, §1, eff. June 22, 1992; Acts 1997, No. 776, §1, eff. Jan. 1, 1999.

NOTE: SEE ACTS 1997, NO. 776, §2.

NOTE: SEE ACTS 1997, NO. 776, §4 RELATIVE TO EFFECTIVE DATE OF ACT.

NOTE: SEE ACTS 1997, NO. 776, §3.



RS 13:312.5 - Fourth Circuit Court of Appeal; fees

§312.5. Fourth Circuit Court of Appeal; fees

The Fourth Circuit Court of Appeal may charge a filing fee not to exceed fifty dollars for a civil motion not otherwise subject to any other fee. The fee amounts collected shall be used to defray operational and maintenance expenses of the court.

Acts 2014, No. 720, §1, eff. June 18, 2014.



RS 13:313 - Expenses of judges of courts of appeal; reimbursement

§313. Expenses of judges of courts of appeal; reimbursement

Judges of courts of appeal shall be reimbursed for reasonable expenses incurred while absent from their respective parishes of residence on official duty, and provision for payment of such expenses shall be included by the legislature in the general expense appropriation of the respective courts of appeal.

Amended by Acts 1960, No. 36, §1.



RS 13:314 - Future construction of references to court of appeal for the parish of Orleans, and to courts of appeal, first and second circuits

§314. Future construction of references to court of appeal for the parish of Orleans, and to courts of appeal, first and second circuits

When any code or statutory provision heretofore adopted refers to the court of appeal for the parish of Orleans, it shall be construed hereafter to refer to the court of appeal for the fourth circuit.

When any code or statutory provision heretofore adopted refers to the courts of appeal for the first and second circuits, it shall be construed hereafter to refer to the courts of appeal for the first, second, and third circuits.

Added by Acts 1960, No. 36, §2.



RS 13:315 - To 318 Repealed by Acts 1975, No. 114, 4, eff. Aug. 1, 1975

§315. §§315 to 318 Repealed by Acts 1975, No. 114, §4, eff. Aug. 1, 1975



RS 13:319 - Assignment and allotment of cases

§319. Assignment and allotment of cases

Each civil and criminal proceeding and each application for writs shall be randomly assigned by the clerk, subject to the direct supervision of the court.

Added by Acts 1994, 3rd Ex. Sess., No. 137, §1.



RS 13:321 - Divisions of the districts of the courts of appeal

§321. Divisions of the districts of the courts of appeal

A. For the purpose of nomination and election only, there shall be separate and distinct divisions within each district of the various courts of appeal.

For the purposes of this Section, the word "district" shall include not only those districts provided for in R.S. 13:312, but also, any combination of those districts with regard to those judgeships to be filled by election at large throughout the said combination, and any court of appeal circuit with regard to those judgeships to be filled by election from the circuit at large.

B. The divisions provided for in Subsection A of this Section shall be designated alphabetically as division "A", division "B", division "C", etc. The judge senior in point of continuous service shall preside over division A, and the other judges of the district shall occupy the other designated divisions according to their respective periods of continuous service. In the event two or more judges in a district shall have served continuously the same length of time the judge senior in age shall occupy the division first in alphabetical order of the divisions in question.

C. A candidate for nomination and election to a judgeship of any such court of appeal, at the time of filing his declaration as a candidate therefor, shall designate only one division of the district of the court for the judgeship for which he is a candidate. All nominating and election officials and other persons provided for by law shall provide for the execution of this Section.

D. The divisions of the districts of the courts of appeal shall be determined on July 31, 1981 in accordance with the provisions of this Section. Thereafter, the establishment of any additional court of appeal judgeship shall automatically operate to create an additional division within the district wherein the additional judgeship is established. The additional divisions shall be given alphabetical designation in the order of their establishment. The successor to any judge in a district shall occupy the same division as his predecessor.

E. Notwithstanding any provisions of this Section to the contrary, those judges of the court of appeal of the first circuit holding office on July 31, 1981 shall continue to occupy their respective divisions in accordance with Act 305 of the 1975 Regular Session of the Legislature. After July 31, 1981 additional divisions shall be created in accordance with the provisions of this Section.

Added by Acts 1975, No. 305, §1, operative Aug. 1, 1975. Amended by Acts 1981, No. 3, §3, eff. June 2, 1981.



RS 13:351 - Salaries, oaths of office, bonds

PART II. CLERKS

§351. Salaries, oaths of office, bonds

A. The clerk, chief deputy clerk, and deputies of each court of appeal shall receive from the state an annual salary which shall be established by their respective court in accordance with the General Appropriations Act.

B. Each of these officers shall take the constitutional oath of office and shall furnish bond in favor of the state in the sum of ten thousand dollars, conditioned upon the faithful performance of his duties. The surety on these bonds shall be a surety company authorized to do business in this state.

Amended by Acts 1950, No. 168, §1; Acts 1952, No. 63, §1; Acts 1960, No. 36, §1; Acts 1965, No. 76, §1; Acts 1966, No. 386, §1; Acts 1970, No. 307, §3; Acts 1975, No. 537, §1; Acts 1978, No. 323, §1; Acts 1979, No. 236, §2, eff. Sept. 1, 1979; Acts 1980, No. 169, §1, eff. Sept. 1, 1980. Acts 1981, No. 636, §1, eff. Sept. 1, 1981; Acts 1982, No. 821, §1.



RS 13:352 - Fees; bond premiums; equipment, supplies, and other expenses; reimbursement of expenses of judges of courts of appeal

§352. Fees; bond premiums; equipment, supplies, and other expenses; reimbursement of expenses of judges of courts of appeal

A. The clerks of all of the courts of appeal shall charge the following fees:

(1) For filing the record of appeal, three hundred dollars.

(2) For filing an application for writs where the supervisory jurisdiction of the court of appeal is invoked, one hundred fifty dollars.

(3) For any process issued or copies made in connection with appeals, the same fees as are allowed the clerk of the district court where the court of appeal is domiciled.

(4) For copies of opinions or parts of the record made by the clerk, fifty cents per page.

(5)(a) In all criminal cases, in all proceedings connected with criminal cases relating to a violation of state law except for bond forfeiture proceedings, and in all appeals taken from sentences imposed for the violation of municipal or parochial ordinances, the entire costs of the clerks of the courts of appeal shall be twenty-five dollars which shall be paid by the parish in which the cases or proceedings shall have originated, and in appeals from sentences imposed for the violation of ordinances, shall be paid by the parish or municipality, as the case may be, which shall have adopted the ordinance.

(b) If the inmate is sentenced to the actual physical control and custody of the Department of Public Safety and Corrections, the department shall withdraw funds from an inmate's drawing or savings account for the reimbursement of fees which have been paid by the parish to a clerk of the court of appeal, upon presentation to the Department of Public Safety and Corrections of a certified copy of the appeal or writ to a court of appeal of a matter in which the inmate is a party, upon the written request or authorization of the inmate, or upon order of a court of competent jurisdiction. All funds so collected shall be forwarded to the parish which has paid the fee to the clerk of the court of appeal. The department shall deduct the amount of the fee from the offender's drawing or savings account. Except as otherwise authorized by law, the department shall prohibit withdrawals from the account until the costs have been paid in full to the parish which has paid the cost of appeal.

(6) For any other miscellaneous civil matter, up to one hundred dollars. For filing an application for rehearing from any civil appeal or supervisory writ, one hundred dollars.

B. Each court of appeal by a rule of court, may increase the fees provided in Paragraphs (4), (5), and (6) of Subsection A of this Section.

C. From the fees collected by each clerk, he shall pay the premiums on the fidelity bonds required under R.S. 13:351. The balance shall be retained and may be expended for the purchase of stationery, books, furniture, equipment, to defray the expense of employment benefits for court employees, including judges, and for other expenses in the operation of the court and the clerk's office, as directed by the court. Additionally, any balance may be expended to reimburse the judges of the courts of appeal for expenses related to their office which are incurred while on official duty, payable out of the self-generated funds provided for in this Section in an amount established annually by the Conference of the Court of Appeal Judges, subject to final approval by the Supreme Court of Louisiana.

D. Title to all furniture and equipment purchased pursuant to the provisions of this Section shall vest in the purchasing court.

E. Notwithstanding the provisions of Part XI of Chapter 1 of Title 39 of the Louisiana Revised Statutes of 1950, upon termination of office, each judge having possession of equipment or furniture purchased with the fees provided in this Section may purchase such property with nonpublic funds at a cost of the standard depreciated value of the property. The clerk, or presiding judge, or any judge by direction of the court, is authorized to complete such sales, and the proceeds of the sales are to be retained by the clerk and expended as provided for in this Section.

F. The provisions of this Section shall apply to all furniture and equipment in the possession of the courts of appeal regardless of the date of acquisition.

Amended by Acts 1954, No. 600, §1; Acts 1960, No. 36, §1; Acts 1982, No. 573, §2, eff. July 22, 1982; Acts 1984, No. 208, §1, eff. June 29, 1984; Acts 1986, No. 104, §1; Acts 1994, 3rd Ex. Sess., No. 98, §1; Acts 1999, No. 699, §1; Acts 2001, No. 750, §1, eff. June 25, 2001; Acts 2003, No. 824, §1; Acts 2012, No. 815, §1; Acts 2015, No. 264, §1, eff. July 1, 2015.



RS 13:352.1 - Repealed

§352.1. Repealed by Acts 2016, No. 131, §2.



RS 13:353 - Clerks; sheriff; superintendent of police

§353. Clerks; sheriff; superintendent of police

A. The courts of appeal shall appoint their respective clerks and deputies, who shall serve at the pleasure of the court.

B. The sheriff of the respective parishes in which the courts of appeal for the first, second, third, and fifth circuits are domiciled, or one of his deputies, shall attend each session of the court to execute the orders of the court.

C. The superintendent of police of the city in which the Fourth Circuit Court of Appeal is domiciled, or one of his deputies, shall execute the orders of the court when said court is actually sitting in open court.

D. The clerk of each court of appeal shall be assisted by a chief deputy clerk and a reasonable number of deputy clerks as needed for the efficient operation of the court.

Added by Acts 1975, No. 53, §1. Amended by Acts 1976, No. 213, §1; Acts 1980, No. 661, §1, eff. July 1, 1982; Acts 1981, No. 3, §1, eff. May 1, 1982; Acts 1981, No. 869, §1, eff. July 1, 1983; Acts 1982, No. 821, §1.



RS 13:381 - Fourth circuit, court of appeal; salary

PART III. CRIER

§381. Fourth circuit, court of appeal; salary

There shall be a crier for the court of appeal, fourth circuit, who shall be appointed by the judges of the court of appeal, fourth circuit, and be commissioned by the civil sheriff for the parish of Orleans as a deputy sheriff, and may receive a salary of forty-eight hundred dollars, per annum, payable monthly by the city of New Orleans, within the discretion of the city council.

Amended by Acts 1962, No. 416, §1.



RS 13:391 - Law clerks, stenographers, clerks, and other help

PART IV. LAW CLERKS, SECRETARIES, AND

OTHER CLERICAL ASSISTANTS

§391. Law clerks, stenographers, clerks, and other help

The judges of each court of appeal may appoint law clerks, stenographers, clerks, and other help necessary for the proper operation of their respective courts and shall fix their compensation.

Amended by Acts 1960, No. 36, §1; Acts 1982, No. 109, §1.



RS 13:392 - Payment of expenses

§392. Payment of expenses

A. The presiding judge of each of the courts of appeal, or any one of the judges, by the direction of the court, may draw a monthly warrant on the state for one-twelfth of the amount of the annual appropriation as made by the legislature for the expense of operation and maintenance of the court.

B. Title to all furniture and equipment purchased pursuant to the provisions of this Section shall vest in the purchasing court. Furniture and equipment shall be purchased by the presiding judge, or any judge, by direction of the court in accordance with purchasing policies of the Judicial Budgetary Control Board upon presentation of itemized statements from judges setting forth in detail the furniture and equipment desired to be purchased.

C. Notwithstanding the provisions of Part XI of Chapter 1 of Title 39 of the Louisiana Revised Statutes of 1950, upon termination of office, each judge having possession of equipment or furniture purchased with the fees provided in this Section may purchase such property with nonpublic funds at a cost of the standard depreciated value of the property. The presiding judge, or any judge, by direction of the court, is authorized to complete such sale and the proceeds of the sales are to be retained by the court in the generated revenue account and expended as provided for in R.S. 13:352.

D. The provisions of this Section shall apply to all furniture and equipment in the possession of the courts of appeal regardless of the date of acquisition.

Amended by Acts 1960, No. 36, §1; Acts 2012, No. 815, §1.



RS 13:471 - Scope of Chapter 4

CHAPTER 4. DISTRICT COURTS ORLEANS PARISH EXCEPTED

PART I. GENERAL PROVISIONS

§471. Scope of Chapter 4

The provisions of R.S. 13:472 through 13:967 inclusive shall not apply to the district courts of Orleans parish, except as provided in Title 13, Chapter 5.

Acts 2006, No. 621, §2, eff. Jan. 1, 2009; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2012, No. 474, §5(A).



RS 13:472 - Rules for the conduct of business

§472. Rules for the conduct of business

Each district court may adopt rules for the conduct of business before it. These rules shall be entered in the minutes of the court and published in the manner which the court deems most effective and practicable.



RS 13:473 - Dockets

§473. Dockets

Each court shall keep a criminal and civil docket.



RS 13:474 - Registry of the district court; designation

§474. Registry of the district court; designation

The district judges shall designate in each of the parishes in their respective judicial districts, the fiscal agent of each parish in his district, the parish of Orleans excepted, as a depository of any and all monies, stocks, bonds, notes, deeds, contracts or documents of any nature belonging to minors, interdicts, absentees or persons unknown, when, for any purpose, and for the benefit of such person or persons it is desired to keep such property safely. The bank so designated as the fiscal agent shall be known as the registry of the court in and for the parish and district concerned.

Acts 2006, No. 621, §2, eff. Jan. 1, 2009; Acts 2012, No. 474, §5(A).



RS 13:474.1 - Repealed by Acts 2012, No. 474, §4.

§474.1. Repealed by Acts 2012, No. 474, §4.



RS 13:475 - Same; record of registry of court

§475. Same; record of registry of court

A. The clerk of court shall keep in the clerk's office of each parish, a book substantially bound and known as record of the registry of the court in and for the parish and district concerned. There shall be recorded therein and properly indexed every order or judgment granted by a court of competent jurisdiction, either ordering a deposit into the registry of the court or the withdrawal therefrom of any deposit made, or other order concerning same. Each order shall be filed properly in the records of the clerk of court.

B. For maintaining the record of registry of the court, each clerk for the district court may charge a fee of one percent of the interest earned on all deposits into the registry, which fee shall be deposited into the clerk's fee fund each month. The clerk shall not charge any fee on any deposit of funds into the registry of court when a parish is asserting a claim to the funds on deposit. In the event the parish governing authority does not prevail in the suit, then the clerk of court may deduct from the fund a sum equal to one percent per annum on the interest earned on the deposited funds.

Acts 1991, No. 115, §1.



RS 13:476 - Same; deposit made in registry of court; manner of making; receipt; withdrawal

§476. Same; deposit made in registry of court; manner of making; receipt; withdrawal

Whenever under a judgment or order of the district judge, or by a court of superior jurisdiction, any of the things set forth in R.S. 13:474 as belonging to minors, interdicts, absentees or persons unknown is to be deposited for safe-keeping, the deposit shall be made in the registry of the court for the parish and district in which the issue or litigation or circumstances arose out of which the deposit became necessary. The deposit shall be made by the clerk of court in the manner directed by the judge of the district, or by the court of superior jurisdiction, accompanied by a certified copy of the order or judgment. He shall require a receipt for the deposit, and he shall file and make due recordation of the deposit in the record of the registry of the court. The deposit when made shall be withdrawn only in accordance with the provisions of the order or judgment of the court having jurisdiction. The delivery when made by the registry of the court under an order or judgment of a judge of the district or by a court of superior jurisdiction shall be a full discharge of all further liabilities on the part of the registry of the court. Duplicate receipts of delivery shall be required and a copy thereof delivered to the clerk of court and inscribed in the record of the registry of the court.



RS 13:477 - Judicial districts

§477. Judicial districts

There shall be forty-one judicial districts in the state and each district shall be composed as follows:

(1) The parish of Caddo shall compose the First District. The First District shall consist of three election sections. Election section one shall consist of Precincts 1, 2, 3, 5, 6, 25, 29, 30, 31, 32, 33, 34, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 53, 54, 55, 57, 58, 60, 61, 65, 66, 67, 71, 73A & 73B, 80, 81, 82A & 82B, 83A & 83B, 84, 85A & 85B, 86, 96, 98, 130, 131, 135, 137A & 137B, and 140 of Caddo Parish. Election section two shall consist of Precincts 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 26, 27, 28, 35, 47, 48, 49, 50, 51, 52, 56A & 56B, 59, 62, 63, 64, 68, 70, 72, 74, 76A & 76B, 77, 99, 126, 127, 128, and 129 of Caddo Parish. Election section three shall consist of Precincts 4, 69, 75, 78, 79, 87, 88, 89A & 89B & 89C, 90A & 90B, 91A & 91B, 92, 93, 94, 95A & 95B, 97A & 97B, 122, 123, 124, 125, 132A & 132B, 133, 134, 136, 138, 139, 141, 142, 143, 144, 145, 146, 147, 149, 150, 151, 152, 153, 154, 155, 156, 157, 158, and 159 of Caddo Parish.

(2) The parishes of Jackson, Claiborne, and Bienville shall compose the Second District.

(3) The parishes of Lincoln and Union shall compose the Third District.

(4) The parishes of Ouachita and Morehouse shall compose the Fourth District. The Fourth District shall consist of two election sections. Election section one shall consist of Precincts 3-1, 3-2, 3-3, 3-4, 3-5, 3-6, 3-7, 3-8, 3-9, 3-10, 3-11, 3-12, 3-14, 3-15, 3-16, 3-17, 3-18, 10-5, 10-7, 10-8, 10-9, 10-11, 10-12, 10-13, 10-17, and 10-22 of Ouachita Parish. Election section two shall consist of Morehouse Parish and Precincts 1-1, 1-2, 1-3, 1-4, 1-5, 2-1, 2-2, 2-3, 2-4, 3-13, 4-1, 4-2, 5-1, 5-2, 5-3, 5-4, 5-5, 5-6, 5-7, 5-8, 5-9, 5-10, 5-11, 5-12, 5-13, 5-14, 5-15, 5-16, 5-17, 5-18, 5-19, 5-20, 5-21, 6-1, 6-2, 7-1, 8-1, 8-2, 9-1, 10-1, 10-2, 10-3, 10-4, 10-6, 10-10, 10-14, 10-15, 10-16, 10-18, 10-19, 10-20, 10-21, 10-23, and 10-24 of Ouachita Parish.

(5) The parishes of West Carroll, Richland, and Franklin shall compose the Fifth District.

(6) The parishes of East Carroll, Madison, and Tensas shall compose the Sixth District.

(7) The parishes of Catahoula and Concordia shall compose the Seventh District.

(8) The parish of Winn shall compose the Eighth District.

(9) The parish of Rapides shall compose the Ninth District.

(10) The parish of Natchitoches shall compose the Tenth District.

(11) The parish of Sabine shall compose the Eleventh District.

(12) The parish of Avoyelles shall compose the Twelfth District.

(13) The parish of Evangeline shall compose the Thirteenth District.

(14) The parish of Calcasieu shall compose the Fourteenth District. The Fourteenth District shall consist of three election sections. Election section one shall consist of Precincts 30, 31, 31A, 100, 101, 102, 103S, 104E, 104W, 105, 106, 107, 108, 109, 112E, 112W, 113, 117E, 117W, 123N, 123S-A & 123S-B, 124A & 124B, and 125. Election section two shall consist of Precincts 10E, 10W, 11, 12A & 12B, 13, 20, 21, 22, 32N, 32S-A & 32S-B, 33A, 34, 40, 41E, 41W, 42E, 42W, 50, 52, 53, 60, 61, 62, 63E, 63W, 80, 81, 81A*, 111, 114A & 114B, 115, 116, 118E, 118W, 119NE, 119NW, 119SE, 119SW, 120, 121, 122, 126A, 126C-A & 126C-B, 126E, 126W, 170, 171, 172, 173, 190, 191, 200A & 200B, and 201. Election section three shall consist of Precincts 33B, 33E, 33W-A & 33W-B, 35N-A & 35N-B, 35S, 43, 44N, 44S-A & 44S-B, 45, 46, 70, 71, 72, 110, 150, 151, 152, 153, 155A & 155B, 156, 157, 158, 180, 181, 182, and 183.

(15) The parishes of Acadia, Lafayette, and Vermilion shall compose the Fifteenth District. The Fifteenth District shall consist of five election sections. Election section one shall consist of precincts 1-3A, 1-6, 1-7, 1-8 of Acadia Parish and precincts 7, 8, 9, 10, 14A, 14B, 15A, 15B, 16, 17, 18, 19, 22, 23, 24, 50, 51, 52, 54, 56, 57, 58, 59, 61, 62, 64, 65, and 68 of Lafayette Parish. Election section two shall consist of precincts 1, 2, 3A, 3B, 4, 5, 6, 11, 12, and 13 of Lafayette Parish. Election section three shall consist of precincts 20, 21, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34A, 34B, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 53, 55, 60, 66, 69, 70, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85A, 85B, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, and 106 of Lafayette Parish. Election section four shall consist of precincts 1-1, 1-2A, 1-2B, 1-3B, 1-4A, 1-4B, 1-5A, 1-5B, 1-9, 1-10, 1-11, 2-1, 2-2, 2-3, 2-4, 2-5, 3-1, 3-2, 3-3A, 3-3B, 3-4, 3-5, 3-6, 3-6A*, 3-6B*, 3-7, 4-1, 4-2, 4-3, 4-4, 4-5, 4-6, 5-1A, 5-1B, 5-2A, 5-2B, 5-3, 5-4, 5-5, 5-6, 6-1, 6-2, 6-3A, 6-3B, 6-4, 6-5, 6-6, 6-7, 6-8, 6-9, 6-10, 6-11, 6-12, 6-13, 6-14, 6-15, 6-16, 7-1, 7-2, 7-3, and 7-4 of Acadia Parish. Election section five shall consist of Vermilion Parish.

(16) The parishes of St. Mary, Iberia, and St. Martin shall compose the Sixteenth District. The Sixteenth District shall consist of two election sections. Election section one shall consist of precincts 1-1, 1-2, 2-2, 4-1, 2-1, 2-3, 1-4, 4-2, 4-3, 4-4, 4-5, 11-6, 9-1, 9-3, 10-2, 12-1, 12-2, 12-3, 12-6, 2-5, 14-2, 11-7, 12-4, 12-8, 10-1, and 3-4 of Iberia Parish; precincts 1-4, 2-1 & 2-3, 3-1, 4-1, 4-3, 6-3, 7-2, 7-3, 3-7, 1-6, 2-4, 3-8, 3-5, and 3-9 of St. Martin Parish; and precincts 2, 3, 4, 7, 9, and 14 of St. Mary Parish.

Election section two shall consist of precincts 1-3, 5-6, 3-1, 3-2, 3-3, 1-5, 5-1, 5-2, 5-3, 5-4, 7-6, 1-6, 6-1, 6-2, 6-3, 7-1, 7-2, 7-3, 7-4, 7-5, 8-1, 8-2, 8-3, 8-4, 8-5, 9-2, 9-4, 9-5, 6-5, 10-3, 10-4, 11-1, 11-2, 11-3, 11-4, 11-5, 3-5, 5-8, 13-4, 13-5, 13-6, 14-1, 14-3, 14-4, 13-2, 14-6, 14-5, 5-5, 2-4, 4-6, 7-7, 8-6, 5-7, 6-4, 12-5, 12-7, 13-3, and 13-1 of Iberia Parish; precincts 1-1, 1-2, 1-3, 1-5, 2-2, 3-2, 3-3, 3-6, 4-6, 3-4, 4-2, 4-4, 4-5, 5-1, 5-2, 5-3 & 5-4, 6-1, 6-2, 6-4, 7-1, 7-4, 8-1, 9-4, 9-5, 8-3, 8-4, 9-1, 9-2, 9-3, 1-7, and 8-2 of St. Martin Parish; and precincts 1, 5, 6, 8, 10, 11, 12, 13, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 18A, 19A, 34A, and 35A of St. Mary Parish.

(17) The parish of Lafourche shall compose the Seventeenth District.

(18) The parishes of Iberville, West Baton Rouge, and Pointe Coupee shall compose the Eighteenth District.

(19) The parish of East Baton Rouge shall compose the Nineteenth District. The Nineteenth District shall consist of three election sections. Election section one shall consist of Precincts INDUSTRIAL COMPLEX, INDUSTRIAL COMPLEX A, INDUSTRIAL COMPLEX B, 1-1, 1-3, 1-4, 1-5, 1-6, 1-7, 1-8, 1-10, 1-11, 1-13, 1-14, 1-15, 1-16, 1-17, 1-18, 1-19, 1-20, 1-21, 1-22, 1-23, 1-24, 1-25, 1-26, 1-27, 1-28, 1-29, 1-30, 1-31, 1-32, 1-37, 1-38, 1-40, 1-44, 1-45, 1-46, 1-50, 1-51, 1-58, 1-61, 1-62, 1-63, 1-67, 1-68, 1-77, 1-84, 1-85, 1-86, 1-91, 1-92, 1-94, 1-95, 1-100, 1-101, 2-16, 2-20, and 2-23 of East Baton Rouge Parish. Election section two shall consist of Precincts 1-9, 1-52, 1-53, 1-54, 1-55, 1-60, 1-70, 1-71, 1-72, 1-78, 1-81, 1-82, 1-83, 1-87, 1-88, 1-93, 1-97, 2-1, 2-2, 2-3, 2-4, 2-5, 2-6, 2-7, 2-8, 2-9, 2-10, 2-11, 2-12, 2-13, 2-14, 2-15, 2-17, 2-18, 2-21, 2-22, 2-24, 2-25, 2-26, 2-26A*, 2-26B*, 3-1, 3-2, 3-6, 3-8, 3-9, 3-12, 3-14, 3-24, 3-25, 3-26, 3-28, 3-30, and 3-32 of East Baton Rouge Parish. Election section three shall consist of Precincts 1-2, 1-12, 1-33, 1-34, 1-35, 1-36, 1-39, 1-41, 1-42, 1-43, 1-47, 1-48, 1-49, 1-56, 1-57, 1-59, 1-64, 1-65, 1-66, 1-69, 1-73, 1-74, 1-75, 1-76, 1-79, 1-80, 1-89, 1-90, 1-96, 1-98, 1-99, 1-102, 1-103, 3-3, 3-4, 3-5, 3-7, 3-10, 3-11, 3-13, 3-15, 3-16, 3-17, 3-18, 3-19, 3-20, 3-21, 3-22, 3-23, 3-27, 3-29, 3-31, 3-33, 3-34, 3-35, 3-36, 3-37, and 3-38 of East Baton Rouge Parish.

(20) The parishes of East Feliciana and West Feliciana shall compose the Twentieth District.

(21) The parishes of Tangipahoa, Livingston, and St. Helena shall compose the Twenty-First District.

(22) The parishes of Washington and St. Tammany shall compose the Twenty-Second District.

(23) The parishes of Assumption, Ascension, and St. James shall compose the Twenty-third District. The Twenty-third District shall consist of two election sections. Election section one shall consist of Precincts 15, 27A, 27B, 28, 29, 32, 33, 35A, and 35B of Ascension Parish, Precincts 1-1, 7-1, and 7-1A of Assumption Parish, and Precincts 7, 7A, 11, 12, 13, 14, 15, and 15A of St. James Parish. Election section two shall consist of Precincts 1, 2, 3, 4A, 4B, 5A, 5B, 5C, 6, 7A, 7B, 8A, 8B, 9, 10A, 10B, 11A, 11B, 12, 13, 14, 16A, 16B, 21A, 21B, 22A, 22B, 23, 31, 34, 36, 37, 40, 41, and 42 of Ascension Parish, Precincts 1-2, 2-1, 2-2, 2-3, 3-1, 3-2, 4-1, 4-2, 4-3, 5-1, 5-2, 5-3, 5-4, 6-1, 6-1A, 6-2, 6-3, 7-2, 8-1, 8-2, 9-1, and 9-2 of Assumption Parish, and Precincts 1, 2, 3, 4, 5, 5A, 6, 8, 8A, 9, 10, 16, 17, 17A, and 18 of St. James Parish.

(24) The parish of Jefferson shall compose the Twenty-Fourth District. The Twenty-Fourth District shall consist of three election sections. Election section one shall consist of Precincts 170, 171, 172, 174, 175, 176, 177, 178, 182, 183, 184, 185A, 185B, 189, 190, 191, 192, 193, 194A, 194B, 195, 196, 197A, 197B, 197C, 198, 199, 202, 203, 204, 205, 210, 211, 212A, 212B, 213A, 213B, 213C, 214A, 214B, 215, 216A, 216B, 217, 225, 226, 227, 228, 229, 230, 231, 232A, 232B, 234, 235, 236, 237, 238, 246, 247, 248, 1-G, 2-G, 3-G, 4-G, 5-G, 6-G, 7-G, 8-G, 9-G, 10-G, 11-G, 12-G, 13-G, 1-GI, 1-L, 1-W, 4-W, 5-W, 6-W, and 7-W of Jefferson Parish. Election section two shall consist of Precincts 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 105, 106, 107, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 131, 132, 133, 134, 136, 138, 1-H, 2-H, 3-H, 4-H, 5-H, 6-H, 7-H, 8-H, 9-H, 1-K, 2-K, 3-K, 4-K, 5-K, 6-K, 7-K, 8-K, 9-K, 10-K, 11-K, 12-K, 13-KA, 13-KB, 14-K, 15-K, 16-K, 17-K, 18-K, 19-K, 20-K, 25-K, 27-K, 28-K, 29-K, 30-K, 34-K, and 35-K of Jefferson Parish. Election section three shall consist of Precincts 104, 108, 150, 151, 152, 153, 154, 155, 156, 157A, 157B, 173, 179A, 179B, 180, 181, 187, 188, 200, 201, 21-K, 22-K, 23-K, 24-K, 26-K, 31-K, 33-K, 2-W, and 3-W of Jefferson Parish.

(25) The parish of Plaquemines shall compose the Twenty-Fifth District.

(26) The parishes of Bossier and Webster shall compose the Twenty-Sixth District.

(27) The parish of St. Landry shall compose the Twenty- Seventh District. The Twenty-Seventh District shall consist of four election sections. Election section one shall consist of Precincts 1-1, 1-2, 1-4, 1-5, 1-7, 1-11, 1-13, 1-15, 1-16, 1-19, 1-20, 1-21, 1-24, 1-27, 1-29, 5-3, 5-5, 5-6, and 5-3A of St. Landry Parish. Election section two shall consist of Precincts 1-6, 1-10, 1-17, 1-17A, 1-26, 1-28, 3-1, 4-1, 4-2, 4-3, 4-4, 4-5, 4-6, 4-7, 4-8, 4-9, 4-10, 4-11, 4-12, 4-13, 4-14, 4-15, 4-16, 5-1, 5-2, 5-4, and 5-7 of St. Landry Parish. Election section three shall consist of Precincts 1-3, 1-8, 1-9, 1-12, 1-18, 1-22, 1-23, 1-25, 2-1, 2-2, 2-3, 2-4, 2-5, 2-6, 2-7, 2-8, 2-9, 2-10, 3-2, 3-3, 3-4, 3-5, and 3-6 of St. Landry Parish. Election section four shall consist of Precincts 1-14, 6-1, 6-2, 6-3, 6-4, 6-5, 6-6, 6-7, 6-8, 6-9, 6-10, 6-11, 6-12, 6-13, 6-14, 6-15, 6-16, and 6-17 of St. Landry Parish.

(28) The parish of LaSalle shall compose the Twenty-Eighth District.

(29) The parish of St. Charles shall compose the Twenty-Ninth District.

(30) The parish of Vernon shall compose the Thirtieth District.

(31) The parish of Jefferson Davis shall compose the Thirty-First District.

(32) The parish of Terrebonne shall compose the Thirty-Second District.

(33) The parish of Allen shall compose the Thirty-Third District.

(34) The parish of St. Bernard shall compose the Thirty-Fourth District.

(35) The parish of Grant shall compose the Thirty-Fifth District.

(36) The parish of Beauregard shall compose the Thirty-Sixth District.

(37) The parish of Caldwell shall compose the Thirty-Seventh District.

(38) The parish of Cameron shall compose the Thirty-Eighth District.

(39) The parish of Red River shall compose the Thirty-Ninth District.

(40) The parish of St. John the Baptist shall compose the Fortieth District.

(41) Repealed by Acts 2012, No. 474, §4.

(42) The parish of DeSoto shall compose the Forty-Second District.

Added by Acts 1975, No. 13, §1, eff. January 1, 1979, and by Acts 1975, No. 728, §1. Amended by Acts 1976, No. 47, §1, eff. Jan. 3, 1977; Acts 1977, No. 164, §1, eff. Jan. 1, 1979; Acts 1977, No. 620, §18, eff. Jan. 3, 1979; Acts 1978, No. 14, §1, eff. March 1, 1979; Acts 1979, No. 635, §1, eff. March 1, 1980; Acts 1982, No. 21, §6(a), eff. Jan. 1, 1985; Acts 1992, No. 1069, §1, eff. July 14, 1992; Acts 1993, No. 214, §1; Acts 1993, No. 780, §1, eff. Aug. 1, 1993; Acts 1994, 3rd Ex. Sess., No. 145, §1, eff. July 7, 1994; Acts 1995, No. 377, §1, eff. Jan. 1, 1996; Acts 1998, 1st Ex. Sess., No. 99, §1, eff. May 5, 1998; Acts 1999, No. 403, §1; Acts 2006, No. 621, §2, eff. Jan. 1, 2009; Acts 2007, No. 416, §1, eff. Jan. 1, 2009; Acts 2012, No. 457, §1, eff. June 1, 2012; Acts 2012, No. 474, §§2, 4, and 5(A).

NOTE: See Acts 1998, 1st Ex. Sess., No. 99, §2.



RS 13:501 - Continuous sessions in districts of one parish

PART II. SESSIONS AND TERMS OF COURT

§501. Continuous sessions in districts of one parish

A. In districts composed of one parish, the judge shall hold court during ten months of the year and the session shall be continuous, Sundays and legal holidays excepted, for the trial of civil and criminal cases and disposition of all other matters that may be brought before the court. The judge, by rule of court, may fix the hours of the opening and adjournment of court, but the session shall not be fixed for less than five hours' duration each day.

B.(1) In the Seventeenth Judicial District, the court in civil cases may hold sessions of the court at a courthouse in Galliano, Louisiana.

(2) In the Twenty-Fourth Judicial District, the court may hold civil sessions of the court in Jefferson Parish east of the Mississippi River.

(3)(a) Notwithstanding the provisions of Code of Criminal Procedure Article 762, in the Fortieth Judicial District, with the consent of a majority of the judges of the district, each section of court may hold sessions of the court in accordance with applicable rules of court and a schedule of sessions approved by a majority of the judges of the Fortieth Judicial District in an appropriate public building provided by the St. John the Baptist Parish Council or the law enforcement district on the east bank of the Mississippi River to conduct the following proceedings for offenses which occur or civil actions arising on the east bank of the Mississippi River:

(i) Arraignments of misdemeanors and traffic tickets.

(ii) Trials of misdemeanors and traffic tickets for which the defendant is not entitled to a trial by jury.

(iii) Arraignments of felony matters.

(iv) Contempt of court hearings and compliance hearings.

(v) Seventy-two hour appointment of counsel hearings pursuant to Code of Criminal Procedure Article 230.1.

(vi) Hearings on all matters relating to misdemeanors and traffic offenses.

(vii) Civil and criminal motions and pretrial hearings.

(b) The provisions of this Paragraph shall not be construed so as to constitute legislative approval of the removal, relocation, or disposal of the St. John the Baptist Parish courthouse, nor legislative approval of any plan to remove, relocate, or dispose of such courthouse.

(c) Repealed by Acts 2001, No. 559, §2.

(d) Notwithstanding the provisions of Code of Criminal Procedure Article 762, after August 15, 2003, in the Fortieth Judicial District, with the consent of all of the judges of the district, each section of court may hold sessions of the court in accordance with applicable rules of court and a schedule of sessions approved by all of the judges of the Fortieth Judicial District in an appropriate public building provided by the St. John the Baptist Parish Council or the law enforcement district on the east bank of the Mississippi River to conduct other proceedings for offenses which occur or civil actions arising on the east bank of the Mississippi River which are not enumerated in Subparagraph (a) of this Paragraph.

(e) Notwithstanding any provision of law to the contrary, if a crime occurs on the west bank of the Mississippi River, the defendant may waive the requirement that proceedings be held on the west bank and the criminal matter may be heard on the east bank of the Mississippi River.

Amended by Acts 1977, No. 379, §1; Acts 1982, No. 634, §1; Acts 1995, No. 1027, §1, eff. Jan. 1, 1996; Acts 1997, No. 945, §1; Acts 1999, No. 92, §1; Acts 2001, No. 559, §§1 and 2; Acts 2003, No. 1247, §1.



RS 13:502 - Alternate sittings in different parishes; order fixing dates

§502. Alternate sittings in different parishes; order fixing dates

A. In districts composed of more than one parish the judge shall sit alternately in each parish and the session from one parish to the other, shall be continuous. No session in any parish of a district shall be fixed for less than one week or more than three weeks, as the public business may require. The district judge shall fix a date for the holding of the sessions in each parish by an order of court which shall be entered in the minutes of the court and published at least three times in the official journal of each parish. After the date is fixed, no change shall be made in the order within less than one year thereafter.

B. Sessions of the Twenty-Third Judicial District Court held in Ascension Parish may be held in Gonzales as well as in Donaldsonville.

Amended by Acts 1978, No. 152, §1.



RS 13:503 - Court always open

§503. Court always open

Article 7, §43 of the constitution means that district courts shall be open always and the proceedings shall be deemed held in open court, while the judge is on the bench. The fixing of sessions in districts composed of more than one parish shall not affect the authority or duty of the judge to sit at any time in any of the parishes of his district when the public interest may require it.



RS 13:581 - Judge's powers at chambers

PART III. JUDGE

SUBPART A. GENERAL PROVISIONS

§581. Judge's powers at chambers

District judges may grant at chambers all orders not required by law to be granted in open court.



RS 13:582 - Separate divisions of district courts

§582. Separate divisions of district courts

There shall be separate and distinct divisions of the various district courts having two or more duly elected or appointed judges, for the purpose of nomination and election of judges only.



RS 13:583 - Presiding judges of divisions

§583. Presiding judges of divisions

The divisions provided in R.S. 13:582 shall be designated alphabetically as division "A," division "B," division "C," etc., and the presiding judges thereof shall be determined on July 31, 1946, in accordance with the following rules. The judge senior in point of continuous service shall preside over division "A," and the other judges of the district shall preside over the other designated divisions according to their respective periods of continuous service. In the event two or more judges in a district shall have served continuously the same length of time, the judge senior in age shall preside over the division first in alphabetical order of the divisions in question. Any additional divisions created after July 31, 1946, shall be given alphabetical designation in the order of their creation. The successor to any judge in a district shall preside over the same division as his predecessor.



RS 13:584 - Candidate shall designate for which division he is a candidate

§584. Candidate shall designate for which division he is a candidate

A candidate for nomination and election to the judgeship of any such district court, at the time of filing his declaration as a candidate therefor, shall designate only one division of the court for the presiding judgeship of which he is a candidate.



RS 13:585 - Nomination and election held under the primary and general election laws

§585. Nomination and election held under the primary and general election laws

Any nomination and election of candidates for office of district judgeship shall be held and conducted in accordance with and under the primary and general election laws of this state. All nominating and election officials and other persons provided for by said laws, shall provide for the execution of the provisions of R.S. 13:582 through 13:584.



RS 13:586 - Absence of district judge; authority of judge of adjoining district

§586. Absence of district judge; authority of judge of adjoining district

When it is proved that all the judges of any judicial district are absent from their judicial district, or are otherwise unable to act, any district judge of an adjoining judicial district may grant any orders that the absent or incapacitated judges could grant, if present.

Added by Acts 1952, No. 134, §1.



RS 13:587 - Juvenile and Domestic Relations Division

§587. Juvenile and Domestic Relations Division

A. The judges of the Fourteenth Judicial District Court may, by rule adopted by a majority vote of the judges sitting en banc, designate and assign to one or more divisions of the court any or all types of juvenile matters of which the court has jurisdiction and any or all types of domestic relations matters of which the court has jurisdiction.

B. The authority conferred by this Section shall not prohibit the assignment by a majority vote of the court en banc of other matters to a designated division to which it assigns juvenile or domestic relations matters, nor the assignment of any juvenile or domestic relation matters to any other division of the court.

Acts 1984, No. 373, §1, eff. July 6, 1984; Acts 1999, No. 655, §1.



RS 13:587.1 - Ninth Judicial District; judges

§587.1. Ninth Judicial District; judges

The judges of the Ninth Judicial District Court, by rule adopted by a majority vote of the judges sitting en banc, may designate and assign to any division of the court any or all types of matters of which the court has jurisdiction.

Acts 1997, No. 127, §1, eff. June 13, 1997.



RS 13:587.2 - Fourth Judicial District; divisions; subject matter

§587.2. Fourth Judicial District; divisions; subject matter

A. Respecting seniority and the requirement that all cases be assigned randomly within multi-judge sections, the judges of the Fourth Judicial District Court, by rule adopted by a majority vote of the judges sitting en banc, may designate a certain division or section of the court as a specialized division or section having criminal, civil, drug court, driving while intoxicated court, mental health court, misdemeanor, traffic, juvenile, violent crimes or homicides, or other specialized subject matter jurisdiction.

B. No rule adopted by the court may assign any division, without its consent, to any section for a longer period than three years.

C. Notwithstanding any principal assignment to sections, all divisions of the court shall retain general jurisdiction to hear all matters.

Acts 2001, No. 418, §1; Acts 2008, No. 68, §1; Acts 2008, No. 71, §1; Acts 2012, No. 270, §1, eff. May 25, 2012.



RS 13:587.3 - Nineteenth Judicial District; divisions; subject matter

§587.3. Nineteenth Judicial District; divisions; subject matter

A. Respecting seniority and the requirement that all cases be assigned randomly within multi-judge groupings, the judges of the Nineteenth Judicial District Court, by rule adopted by a majority vote of the judges sitting en banc, with the consent of the judge of a division, may assign to that division criminal matters or civil matters or drug court matters or any or all types of matters of which the court has jurisdiction.

B. Notwithstanding any principal assignments to divisions, all divisions of the court shall retain general jurisdiction to hear all matters.

Acts 2003, No. 1213, §1; Acts 2003, No. 1247, §1.



RS 13:587.4 - District courts; specialized divisions or sections; subject matter

§587.4. District courts; specialized divisions or sections; subject matter

A. Respecting seniority and the requirement that all cases be assigned randomly within multi-judge divisions or sections, the judges of any judicial district court, by rule adopted by a majority vote of the judges sitting en banc, may designate a certain division or section of the court as a specialized division or section having criminal, civil, drug court, driving while intoxicated court, human trafficking court, mental health court, misdemeanor, traffic, juvenile, violent crimes or homicides, or other specialized subject matter jurisdiction.

B.(1) If a special division or section of court is designated as a violent crimes or homicide section, the court may provide the district attorney's office the opportunity to request an expedited docket to facilitate the hearing of cases involving homicides and crimes of violence that are committed with a dangerous weapon to ensure and secure the accuracy of testimony of witnesses and as a deterrence and prevention for crimes of violence and homicides.

(2) Notwithstanding any other provision of law or court rule to the contrary, the following components shall be complied with if a court designates a division or section of court as a violent crimes or homicide division or section and grants the district attorney's request for expedited status:

(a) If the district attorney requests an expedited docket, the trial court shall schedule the case for trial no later than ninety days after time has elapsed for discovery.

(b) Continuances should be granted only for good cause and shall be for the shortest time practicable.

C.(1) If a special division or section of court is designated as a human trafficking section, the presiding judge may be trained in issues of human trafficking and the support services available to victims.

(2) All cases where a person is charged or indicted pursuant to R.S. 14:46.2, 46.3, 81.1, 81.2, 81.3, 82, 82.1, 83, 83.1, 83.2, 83.3, 83.4, 84, 85, 86, 89, 89.1, 89.2, 104, 105, 281, or 282 shall be transferred to the human trafficking section of the court.

(3) If it is determined that a case involves a victim in need of services upon evaluation by the judge, and after a contradictory hearing, the following may apply:

(a) The victim may be mandated to attend the appropriate support services for victims of human trafficking if available.

(b) The victim shall, with consent of the district attorney, have the opportunity to be considered for a non-criminal disposition or dismissal of "the cases" upon satisfactory compliance with mandated support services.

D. No rule adopted by the court may designate any division or section, without its consent, as a specialized division or section for a longer period than three years.

Acts 2009, No. 215, §1, eff. June 30, 2009; Acts 2012, No. 270, §1, eff. May 25, 2012; Acts 2014, No. 554, §1.



RS 13:588 - Authority of judges to purchase furniture and equipment

§588. Authority of judges to purchase furniture and equipment

Notwithstanding the provisions of Part XI of Chapter 1 of Title 39 of the Louisiana Revised Statutes of 1950, upon termination of office, each judge having possession of equipment or furniture purchased by the judicial district court, may purchase such property with nonpublic funds at a cost of the standard depreciated value of the property. The presiding judge, or any judge, by direction of the court, is authorized to complete such sale and the proceeds of the sales are to be deposited in the account from which the funds were expended to purchase the furniture and equipment.

Acts 2012, No. 815, §1.



RS 13:621.1 - First judicial district

SUBPART B. NUMBER OF JUDGES

§621.1. First judicial district

The First Judicial District Court shall have eleven judges. Four judges shall be elected from election section one, three judges shall be elected from election section two, and four judges shall be elected from election section three.

Acts 1956, Ex.Sess., No. 7, §1. Amended by Acts 1966, No. 2, §1; 1973, No. 117, §1; Acts 1976, No. 46, §1; Acts 1978, No. 39, §1, eff. June 1, 1978; Acts 1982, No. 21, §1(a), eff. July 9, 1982; Acts 1994, 3rd Ex. Sess., No. 145, §1, eff. July 7, 1994; Acts 1997, No. 241, §1, eff. June 16, 1997.



RS 13:621.2 - Second judicial district

§621.2. Second judicial district

The Second Judicial District Court shall have three judges.

Acts 1956, Ex.Sess., No. 7, §1. Amended by Acts 1972, No. 11, §1, emerg. eff. June 8, 1972, at 4:30 P.M.; Acts 1978, No. 39, §3, eff. June 1, 1978.



RS 13:621.3 - Third Judicial District

§621.3. Third Judicial District

The third judicial district court shall have three judges.

Acts 1956, Ex.Sess., No. 7, §1. Amended by Acts 1977, No. 620, §2, eff. June 1, 1978; Acts 2001, No. 190, §1, eff. May 31, 2001.



RS 13:621.4 - Fourth judicial district

§621.4. Fourth judicial district

A. The Fourth Judicial District court shall have eleven judges.

B. Four judges shall be elected from election section one. These judges shall serve in Divisions G, H, I, and J.

C. Seven judges shall be elected from election section two. These judges shall serve in Divisions A, B, C, D, E, F, and K.

Acts 1984, No. 56, §1(A), eff. June 8, 1984; Acts 1991, No. 8, §1(A), eff. June 6, 1991; Acts 1995, No. 377, §1, eff. Jan. 1, 1996; Acts 2007, No. 64, §1, eff. Jan. 1, 2008; Acts 2007, No. 210, §1, eff. Jan. 1, 2008.



RS 13:621.5 - Fifth judicial district

§621.5. Fifth judicial district

The Fifth Judicial District Court shall have three judges.

Acts 1956, Ex.Sess., No. 7, §1. Amended by Acts 1958, No. 71, §1; Acts 1972, No. 11, §1, emerg. eff. June 8, 1972, at 4:30 P.M.; Acts 1978, No. 39, §5, eff. June 1, 1978.



RS 13:621.6 - Sixth judicial district

§621.6. Sixth judicial district

The sixth judicial district court shall have two judges.

Acts 1956, Ex.Sess., No. 7, §1. Amended by Acts 1974, No. 515, §1, emerg. eff. July 12, 1974.



RS 13:621.7 - Seventh judicial district

§621.7. Seventh judicial district

The Seventh Judicial District Court shall have two judges.

Acts 1956, Ex.Sess., No. 7, §1. Amended by Acts 1978, No. 39, §7, eff. June 1, 1978.



RS 13:621.8 - Eighth judicial district

§621.8. Eighth judicial district

The eighth judicial district court shall have one judge.

Acts 1956, Ex.Sess., No. 7, §1.



RS 13:621.9 - Ninth judicial district

§621.9. Ninth judicial district

The Ninth Judicial District Court shall have seven judges.

Acts 1997, No. 127, §1, eff. June 13, 1997.



RS 13:621.10 - Tenth judicial district

§621.10. Tenth judicial district

The tenth judicial district court shall have two judges.

Acts 1956, Ex.Sess., No. 7, §1. Amended by Acts 1960, No. 3, §1; Acts 1972, No. 11, §1, emerg. eff. June 8, 1972, at 4:30 P.M.



RS 13:621.11 - Eleventh judicial district

§621.11. Eleventh judicial district

The eleventh judicial district court shall have one judge.

Acts 1956, Ex.Sess., No. 7, §1. Amended by Acts 1972, No. 11, §1, emerg. eff. June 8, 1972, at 4:30 P.M.; Acts 1994, 3rd Ex. Sess., No. 145, §1, eff. July 7, 1994; Acts 2007, No. 416, §1, eff. Jan. 1, 2009.



RS 13:621.12 - Twelfth judicial district

§621.12. Twelfth judicial district

The twelfth judicial district court shall have two judges.

Acts 1984, No. 56, §2(A), eff. June 8, 1984.



RS 13:621.13 - Thirteenth judicial district

§621.13. Thirteenth judicial district

The Thirteenth Judicial District Court shall have two judges.

Acts 1956, Ex.Sess., No. 7, §1. Amended by Acts 1980, No. 156, §1, eff. July 4, 1980; Acts 1980, No. 322, §1, eff. July 15, 1980.



RS 13:621.14 - Fourteenth Judicial District

§621.14. Fourteenth Judicial District

The Fourteenth Judicial District Court shall have nine judges. Two judges, Divisions F and H, shall be elected from election section one; four judges, Divisions B, C, D, and G, shall be elected from election section two; two judges, Divisions A and E, shall be elected from election section three; and one judge, Division I, shall be elected from election sections one and three combined.

Acts 1956, Ex.Sess., No. 7, §1. Amended by Acts 1964, No. 3, §1; Acts 1967, No. 40, §1; Acts 1975, No. 332, §1; Acts 1980, No. 322, §3, eff. July 15, 1980; Acts 1999, No. 403, §1.



RS 13:621.15 - Fifteenth judicial district

§621.15. Fifteenth judicial district

The Fifteenth Judicial District shall have thirteen judges.

Acts 1952, No. 161, §§1 to 3. Amended by Acts 1956, Ex.Sess., No. 7, §1; Acts 1966, No. 2, §1; Acts 1970, No. 360, §1; Acts 1976, No. 43, §1, eff. June 22, 1976; Acts 1978, No. 39, §11, eff. June 1, 1978; Acts 1980, No. 322, §5, eff. July 15, 1980; Acts 1982, No. 21, §2(a), eff. July 9, 1982; Acts 1983, No. 226, §1(A), eff. June 24, 1983; Acts 1998, 1st Ex. Sess., No. 99, §1, eff. May 5, 1998.

NOTE: See Acts 1998, 1st Ex. Sess., No. 99, §3.



RS 13:621.16 - Sixteenth judicial district

§621.16. Sixteenth judicial district

The sixteenth judicial district court shall have eight judges. Two judges shall be elected from election section one and six judges shall be elected from election section two.

Acts 1984, No. 56, §3(A), eff. June 8, 1984; Acts 1993, No. 214, §1.



RS 13:621.17 - Seventeenth judicial district

§621.17. Seventeenth judicial district

The Seventeenth Judicial District Court shall have five judges.

Acts 1950, No. 383, §§1 to 3. Amended by Acts 1956, Ex.Sess., No. 7, §1; Acts 1962, No. 460, §1; Acts 1967, No. 35, §1; Acts 1968, No. 307, §1; Acts 1970, No. 124, §1; Acts 1972, No. 11, §1, emerg. eff. June 8, 1972, at 4:30 P.M.; Acts 1976, No. 46, §8, eff. June 30, 1976; Acts 1978, No. 215, §1, eff. Jan. 1, 1982; Acts 2001, No. 217, §1, eff. June 1, 2001.



RS 13:621.18 - Eighteenth judicial district

§621.18. Eighteenth judicial district

The eighteenth judicial district court shall have four judges.

Acts 1953, Ex. Sess., No. 9, §§1 to 3. Amended by Acts 1956, Ex.Sess., No. 7, §1; Acts 1968, No. 86, §1; Acts 1982, No. 21, §3(a), eff. July 9, 1982.



RS 13:621.19 - Nineteenth Judicial District

§621.19. Nineteenth Judicial District

The Nineteenth Judicial District Court shall have fifteen judges. Five judges shall be elected from election section one, five judges shall be elected from election section two, and five judges shall be elected from election section three.

Acts 1950, No. 149, §1. Amended by Acts 1956, Ex.Sess., No. 7, §1; Acts 1962, No. 1, §1; Acts 1965, No. 3, §1; Acts 1966, No. 2, §1; Acts 1970, No. 216, §1; Acts 1972, No. 5, §§1, 2, emerg. eff. June 9, 1972, at 4 P.M.; Acts 1976, No. 46, §10, eff. June 30, 1976; Acts 1978, No. 39, §13, eff. June 1, 1978; Acts 1994, 3rd Ex. Sess., No. 145, §1, eff. July 7, 1994; Acts 2001, No. 198, §1, eff. May 31, 2001.



RS 13:621.20 - Twentieth Judicial District

§621.20. Twentieth Judicial District

The Twentieth Judicial District shall have two judges.

Acts 1956, Ex.Sess., No. 7, §1. Amended by Acts 1981, Ex.Sess., No. 34, §1, eff. Nov. 19, 1981.



RS 13:621.21 - Twenty-First Judicial District

§621.21. Twenty-First Judicial District

A. The Twenty-First Judicial District Court shall have nine judges.

B.(1) The judgeship comprising Division H shall be abolished effective midnight, December 31, 2014.

(2) There is hereby created a new judgeship effective January 1, 2015. This judge and his successors shall preside over Division J, which is hereby created for purposes of nomination, election, and subject matter. The subject matter jurisdiction of Division J is limited, under the provisions of Article V, Section 15(A) of the Constitution of Louisiana, to family and juvenile matters as provided by law. For purposes of this Subsection, "family matters" shall include all actions arising under Titles V and VII of Book I and Title VI of Book III of the Louisiana Civil Code, adoptions arising under the Louisiana Civil Code and the Louisiana Children's Code, actions involving protection from family violence pursuant to R.S. 46:2131 et seq., and actions for enforcement, collection of support, and paternity pursuant to R.S. 46:236.5. The jurisdiction or term of office of any other judge of the district shall not be affected or reduced by the creation of this judgeship.

(3) For the purposes of this Subsection, a vacancy shall be created by death, resignation, retirement, or any other reason.

C.(1) The judgeship comprising Division G shall be abolished effective midnight, December 31, 2014.

(2) There is hereby created a new judgeship effective January 1, 2015. The judge and his successors shall preside over Division K, which is hereby created for purposes of nomination, election, and subject matter. The subject matter jurisdiction of Division K is limited, under the provisions of Article V, Section 15(A) of the Constitution of Louisiana, to family and juvenile matters as provided by law. For purposes of this Subsection, "family matters" shall include all actions arising under Titles V and VII of Book I and Title VI of Book III of the Louisiana Civil Code, adoptions arising under the Louisiana Civil Code and the Louisiana Children's Code, actions involving protection from family violence pursuant to R.S. 46:2131 et seq., and actions for enforcement, collection of support, and paternity pursuant to R.S. 46:236.5. The jurisdiction or term of office of any other judge of the district shall not be affected or reduced by the creation of this judgeship.

D.(1) Should a vacancy occur prior to December 31, 2014, in Division G or H, the judges of the Twenty-First Judicial District may, by en banc order, assign and transfer all family matters as provided by law to either or both divisions wherein there is a vacancy, through December 31, 2014.

(2) For the purposes of this Subsection, a vacancy shall be created by death, resignation, retirement, or any other reason.

E. The judges and their successors created by this Section shall be elected at large and shall have jurisdiction throughout the district. The judges shall be elected for a six-year term at the congressional election held in 2014 and every sixth year thereafter.

F. The judges and their successors created by this Section shall receive the same compensation and expense allowances, payable from the same sources and in the same manner, as are provided for other judges of the Twenty-First Judicial District.

Acts 1984, No. 56, §4(A), eff. June 8, 1984; Acts 1998, 1st Ex. Sess., No. 12, §1, eff. April 24, 1998; Acts 2007, No. 3, §1, eff. June 8, 2007; Acts 2011, No. 340, §1, eff. June 29, 2011; Acts 2013, No. 102, §1, eff. June 5, 2013.

NOTE: See Acts 1998, 1st Ex. Sess., No. 12, §2.



RS 13:621.22 - Twenty-Second Judicial District

§621.22. Twenty-Second Judicial District

A. The Twenty-Second Judicial District Court shall have twelve judges, including the two additional judgeships created in Subsection B of this Section.

B. There are hereby created two additional district judgeships for the Twenty-Second Judicial District for the parishes of St. Tammany and Washington.

(1) The first additional judge provided for in this Subsection and his successors shall preside over Division K, which is hereby created for purposes of nomination, election, and subject matter only. The subject matter jurisdiction of Division K is limited, under the provisions of Article V, Section 15(A) of the Constitution of Louisiana, to family and juvenile matters as provided by law.

(2) The second additional judge provided for in this Subsection and his successors shall preside over Division L, which is hereby created for purposes of nomination, election, and subject matter only. The subject matter jurisdiction of Division L is limited, under the provisions of Article V, Section 15(A) of the Constitution of Louisiana, to family and juvenile matters as provided by law.

(3) For purposes of this Subsection, "family and juvenile matters" shall include all actions arising under Titles IV, V, and VII of Book I and Title VI of Book III of the Civil Code and related provisions of the Civil Code Ancillaries, all actions arising under the Children's Code, adoptions arising under the Civil Code, actions involving protection from family violence pursuant to R.S. 46:2131 et seq., and actions for enforcement, collection of support, and paternity pursuant to R.S. 46:236.1.1 et seq.

(4) For purposes of this Subsection "juvenile matters" shall include but not be limited to all actions arising under or incidental to the Children's Code.

(5) For purposes of this Subsection, the subject matter jurisdiction shall also include all actions incidental to all matters listed in Paragraphs (3) and (4) of this Subsection, including but not limited to contempt, civil warrants, writs of habeas corpus, curatorship, change of name, prenuptial or separate property agreements, interspousal donations, lesions, and challenge to consent judgment.

C. The judges and their successors created by this Section shall be elected as provided by Article V, Section 22 of the Constitution of Louisiana, and each shall serve a term which shall begin on January 1, 2009, which shall expire at the same time as is provided by law for the other judges of the court. Thereafter, each successor to the judges provided for in this Section shall be elected at the same time and in the same manner, and shall serve the same terms as now or may be provided hereafter for other judges of the court.

D. The judges and their successors created by this Section shall have jurisdiction throughout the district and receive the same compensation and expense allowances, payable from the same sources and in the same manner, as are provided for other judges of the Twenty-Second Judicial District.

E. The jurisdiction or term of office of any other judge of the district shall not be affected or reduced by the creation of the judgeships.

Acts 1990, No. 8, §2, eff. Jan. 1, 1991; Acts 1995, No. 41, §1, eff. June 1, 1995; Acts 1997, No. 325, §1(A), eff. June 20, 1997; Acts 2001, No. 779, §1, eff. Jan. 1, 2002; Acts 2008, No. 344, §1, eff. June 23, 2008; Acts 2014, No. 821, §1, eff. June 23, 2014.

NOTE: See Acts 2014, No. 821, §§2, 3, relative to applicability and the 2008 R.S.



RS 13:621.23 - Twenty-third Judicial District

§621.23. Twenty-third Judicial District

The Twenty-third Judicial District Court shall have five judges. One judge shall be elected from election section one, and four judges shall be elected from election section two.

Acts 1956, Ex.Sess., No. 7, §1. Amended by Acts 1958, No. 391, §1; Acts 1968, No. 464, §1; Acts 1982, No. 21, §4(a), eff. July 9, 1982; Acts 1992, No. 1069, §1, eff. July 14, 1992; Acts 1993, No. 780, §1, eff. Aug. 1, 1993.



RS 13:621.24 - Twenty-Fourth Judicial District

§621.24. Twenty-Fourth Judicial District

The Twenty-Fourth Judicial District shall have sixteen judges. Four judges, Divisions E, J, M, and O, shall be elected from election section one; nine judges, Divisions A, B, D, F, H, I, K, L, and N, shall be elected from election section two; and three judges, Divisions C, G, and P, shall be elected from election section three.

Acts 1956, Ex.Sess., No. 7, §1; Acts 1960, No. 10, §1; Acts 1964, No. 2, §1; Acts 1965, No. 3, §1; Acts 1968, No. 78, §1; Acts 1972, No. 5, §1, emerg. eff. June 9, 1972, at 4 P.M.; Acts 1974, No. 503, §2, emerg. eff. July 12, 1974; Acts 1977, No. 620, §8, eff. June 1, 1978; Acts 1978, No. 39, §17, eff. June 1, 1978; Acts 1981, No. 568, §3(a), eff. July 20, 1981; Acts 1990, No. 8, §2, eff. Jan. 1, 1991; Acts 2012, No. 457, §1, eff. June 1, 2012.



RS 13:621.24.1 - Separate environmental docket of the Twenty-Fourth Judicial District Court

§621.24.1. Separate environmental docket of the Twenty-Fourth Judicial District Court

A separate environmental docket of the Twenty-Fourth Judicial District Court is established and shall be heard by Division "J" of the court, into which the public authority, as defined in R.S. 33:1373(B)(6), or other party may request allotment or transfer of cases brought pursuant to R.S. 33:1373.

Acts 2007, No. 277, §1, eff. July 6, 2007.



RS 13:621.25 - Twenty-fifth judicial district

§621.25. Twenty-fifth judicial district

The twenty-fifth judicial court district shall have four judges.

Acts 1956, Ex.Sess., No. 7, §1. Amended by Acts 1960, No. 4, §1; Acts 1964, No. 314, §2; Acts 1970, No. 60, §1.

{{NOTE: SEE SECTION 3 OF ACT 13, 1975 R.S. REGARDING THE CURRENT NUMBER OF JUDGES IN THE 25TH JUDICIAL DISTRICT COURT.}}



RS 13:621.26 - Twenty-Sixth Judicial District

§621.26. Twenty-Sixth Judicial District

The Twenty-Sixth Judicial District Court shall have six judges.

Acts 1989, No. 174, §1, eff. June 22, 1989; Acts 2002, 1st Ex. Sess., No. 61, §1, eff. Jan. 1, 2003.



RS 13:621.27 - Twenty-seventh judicial district

§621.27. Twenty-seventh judicial district

The Twenty-seventh Judicial District Court shall have four judges. One judge, Division C, shall be elected from election district one, one judge, Division A, shall be elected from election district two, one judge, Division D, shall be elected from election district three, and one judge, Division B, shall be elected from election district four.

Acts 1956, Ex.Sess., No. 7, §1. Amended by Acts 1958, No. 11, §1; Acts 1971, No. 158, §1; Acts 1982, No. 21, §5(a), eff. July 9, 1982; Acts 1992, No. 1069, §1, eff. July 14, 1992.



RS 13:621.28 - Twenty-eighth judicial district

§621.28. Twenty-eighth judicial district

The twenty-eighth judicial district court shall have one judge.

Acts 1956, Ex.Sess., No. 7, §1.



RS 13:621.29 - Twenty-Ninth Judicial District

§621.29. Twenty-Ninth Judicial District

The Twenty-Ninth Judicial District Court shall have three judges.

Acts 1964, Ex.Sess., No. 7, §1. Amended by Acts 1964, No. 34, §1; Acts 1970, No. 94, §1; Acts 1978, No. 39, §19, eff. June 1, 1978; Acts 1981, No. 568, §5(a), eff. July 20, 1981; Acts 1982, No. 21, §6(b), eff. Jan. 1, 1985.



RS 13:621.30 - Thirtieth Judicial District

§621.30. Thirtieth Judicial District

The thirtieth judicial district court shall have three judges.

Acts 1956, Ex.Sess., No. 7, §1. Amended by Acts 1972, No. 11, §1, emerg. eff. June 8, 1972, at 4:30 P.M.; Acts 1976, No. 46, §14, eff. June 30, 1976; Acts 1977, No. 164, §7, eff. Jan. 1, 1979; Acts 2001, No. 25, §1, eff. May 24, 2001.



RS 13:621.31 - Thirty-first judicial district

§621.31. Thirty-first judicial district

The thirty-first judicial district court shall have one judge.

Acts 1968, No. 694, §1.



RS 13:621.32 - Thirty-Second Judicial District

§621.32. Thirty-Second Judicial District

The Thirty-Second Judicial District Court shall have five judges.

Added by Acts 1968, No. 307. Amended by Acts 1970, No. 124, §1; Acts 1972, No. 11, §1, emerg. eff. June 8, 1972, at 4:30 P.M.; Acts 1974, No. 84, §1, emerg. eff. July 9, 1974, at 10:25 A.M.; Acts 1974, No. 515, emerg. eff. July 12, 1974; Acts 1979, No. 516, §1, eff. July 17, 1979; Acts 1979, No. 519, §2.



RS 13:621.33 - Thirty-third judicial district

§621.33. Thirty-third judicial district

The thirty-third judicial district court shall have two judges.

Added by Acts 1968, No. 694; Acts 2001, No. 240, §1, eff. Jan. 1, 2002.



RS 13:621.34 - Thirty-fourth Judicial District

§621.34. Thirty-fourth Judicial District

The Thirty-fourth Judicial District Court shall have five judges.

Added by Acts 1977, No. 620, §10, eff. Jan. 1, 1979; Acts 1989, No. 611, §2(A); Acts 1999, No. 489, §1, eff. June 21, 1999.



RS 13:621.35 - Thirty-fifth judicial district

§621.35. Thirty-fifth judicial district

The Thirty-Fifth Judicial District Court shall have one judge.

Added by Acts 1976, No. 47, §8, eff. Jan. 3, 1977.



RS 13:621.36 - Thirty-Sixth judicial district

§621.36. Thirty-Sixth judicial district

The Thirty-Sixth Judicial District Court shall have two judges.

Added by Acts 1977, No. 164, §7, eff. Jan. 1, 1979; Acts 1996, 1st Ex. Sess., No. 56, §1, eff. May 8, 1996.



RS 13:621.37 - Thirty-Seventh judicial district

§621.37. Thirty-Seventh judicial district

The Thirty-Seventh Judicial District Court shall have one judge.

Added by Acts 1977, No. 620, §24, eff. Jan. 3, 1979.



RS 13:621.38 - Thirty-Eighth judicial district

§621.38. Thirty-Eighth judicial district

The Thirty-Eighth Judicial District Court shall have one judge.

Added by Acts 1978. No. 14, §2, eff. March 1, 1979; Acts 1978, No. 39, §22, eff. March 1, 1979.



RS 13:621.39 - Thirty-Ninth judicial district

§621.39. Thirty-Ninth judicial district

The Thirty-Ninth Judicial District Court shall have one judge.

Added by Acts 1979, No. 635, §2, eff. March 1, 1980.



RS 13:621.40 - Fortieth Judicial District

§621.40. Fortieth Judicial District

The fortieth judicial district court shall have three judges.

Acts 1989, No. 608, §1.



RS 13:621.41 - Repealed by Acts 2012, No. 399, §2 (Subsection J) and Acts 2012, No. 474, §4.

§621.41. Repealed by Acts 2012, No. 399, §2 (Subsection J) and Acts 2012, No. 474, §4.



RS 13:621.41.1 - Repealed by Acts 2012, No. 474, §4.

§621.41.1. Repealed by Acts 2012, No. 474, §4.



RS 13:621.42 - Repealed by Acts 2012, No. 474, §4.

§621.42. Repealed by Acts 2012, No. 474, §4.



RS 13:621.42.1 - Redesignated as R.S. 13:1141 by Acts 2012, No. 474, §6.

§621.42.1. Redesignated as R.S. 13:1141 by Acts 2012, No. 474, §6.



RS 13:621.43 - Repealed by Acts 2012, No. 474, §4

§621.43. Repealed by Acts 2012, No. 474, §4.



RS 13:621.44 - Repealed by Acts 2012, No. 474, §4.

§621.44. Repealed by Acts 2012, No. 474, §4.



RS 13:621.45 - Repealed by Acts 2012, No. 474, §4.

§621.45. Repealed by Acts 2012, No. 474, §4.



RS 13:621.46 - Repealed by Acts 2012, No. 474, §4.

§621.46. Repealed by Acts 2012, No. 474, §4.



RS 13:621.47 - Transfer of cases

§621.47. Transfer of cases

A. On January 1, 2009, all pending cases filed in the Eleventh Judicial District Court arising out of DeSoto Parish are hereby transferred to the Forty-Second Judicial District Court for further proceedings in accordance with law. A judge of the Eleventh Judicial District Court or a judge of the Forty-Second Judicial District Court on his own motion, or upon motion by the district attorney of the Eleventh Judicial District Court or by the district attorney of the Forty-Second Judicial District Court or by the attorney of the defendant in criminal cases or by any attorney representing clients in cases before the Eleventh Judicial District Court, may have such cases transferred from the Eleventh Judicial District Court upon the signing of the order to transfer by a judge of either district to the Forty-Second Judicial District Court. Upon the signing of such an order, the clerk of the Eleventh Judicial District Court or the clerk of the Forty-Second Judicial District Court shall effect delivery of the record to the clerk of the Forty-Second Judicial District Court, who shall receipt the same and properly file it in his office. The Forty-Second Judicial District Court shall hear and dispose of all cases lawfully and properly before the court with the same legal effect as if they had been instituted in that court in the first instance.

B. With respect to cases and jurisdiction transferred according to this Section, the sheriff for the parish of DeSoto is vested with the power and authority to serve all notices, subpoenas, papers, writs, and orders and to make proper return thereto to the Forty-Second Judicial District Court.

Acts 2007, No. 416, §1, eff. Jan. 1, 2009.



RS 13:622 - Forty-Second Judicial District

§622. Forty-Second Judicial District

The Forty-Second Judicial District shall have two judges.

Acts 2007, No. 416, §1, eff. Jan. 1, 2009.



RS 13:691 - Annual salaries of district judges; certain civil district court judges; certain criminal district court judges; and certain juvenile and family court judges

SUBPART C. COMPENSATION

§691. Annual salaries of district judges; certain civil district court judges; certain criminal district court judges; and certain juvenile and family court judges

A. The annual salary of each of the several district judges of judicial districts, including the civil district court judges and the criminal district court judges of the parish of Orleans; the magistrate of the criminal district court for the parish of Orleans; the judges of the juvenile court of the parish of Orleans, the parish of Caddo, the parish of East Baton Rouge, and the parish of Jefferson; and the judges of the family court of East Baton Rouge Parish, shall be in the amount provided in accordance with the provisions of R.S. 13:42 et seq., as determined by recommendation of the Judicial Compensation Commission and approved by the legislature, and payable monthly upon the warrant of the judge.

B. No judge whose salary is provided for herein shall receive for his services as a judge, directly or indirectly, any additional salary, compensation, emolument, or benefit from the state or any of its political subdivisions except:

(1) Retirement benefits.

(2) Reimbursement of those expenses provided for and authorized by R.S. 13:694, 13:698, and 13:1341.2.

(3) Payment of premiums for health, medical, dental, and hospitalization insurance programs contributions to which shall be at the same rate as those paid by other state employees.

(4) Educational grants.

(5) Reimbursement for lease payments and expenses of no more than six hundred dollars per month incurred for vehicles used for official purposes in multiparish jurisdictions, provided that any such vehicles shall be leased in accordance with the provisions for public bid.

C. Nothing in Subsection B of this Section shall require the state or any local political subdivision to expend any additional funds for payment of benefits, expenses, premiums, grants, or other items provided therein.

Acts 1990, No. 158, §1, eff. July 1, 1990; Acts 1990, No. 271, §1, eff. July 1, 1990; Acts 1999, No. 488, §1, eff. June 21, 1999; Acts 2006, No. 621, §2, eff. Jan. 1, 2009; Acts 2008, No. 873, eff. July 9, 2008; Acts 2012, No. 428, §1; Acts 2012, No. 474, §§2 and 5(A).



RS 13:692 - Repealed by Acts 1975, No. 743, 9, eff. Aug. 1, 1975

§692. Repealed by Acts 1975, No. 743, §9, eff. Aug. 1, 1975



RS 13:693 - Salaries computed from taking of oath

§693. Salaries computed from taking of oath

The salaries of district judges shall be allowed to them from the date they are qualified by taking the oath prescribed in the constitution.



RS 13:694 - District judges and judges of the courts of appeal to be reimbursed traveling and hotel expenses

§694. District judges and judges of the courts of appeal to be reimbursed traveling and hotel expenses

District judges and judges of the courts of appeal shall be reimbursed actual traveling and hotel expenses incurred in the discharge of their official duties. The supreme court, by rule, shall define the conditions under which such allowances will be granted. No allowance shall be granted for round trips of less than ten miles from the judge's bona fide residence to the place or places where he performs the official duties of his office.

Amended by Acts 1956, No. 35, §1; Acts 1972, No. 401, §1; Acts 1974, No. 536, §1; Acts 1975, No. 743, §3, eff. Aug. 1, 1975; Acts 1979, No. 315, §1.



RS 13:695 - Traveling and hotel expenses to be paid from the state general fund

§695. Traveling and hotel expenses to be paid from the state general fund

Prior to the payment of all or any part of the expenses for which reimbursement is provided in R.S. 13:694, each judge shall file a written itemized statement of his actual traveling and hotel expenses with the judicial administrator. The allowance payable to the judge shall be equivalent to those expenses which have been actually incurred and which have been approved by the judicial administrator, and shall be payable monthly from the state general fund, on each judge's own warrant. The warrant shall be accompanied by the judicial administrator's written certification approving such expenses.

Amended by Acts 1956, No. 35, §1; Acts 1975, No. 743, §3, eff. Aug. 1, 1975.



RS 13:696 - Repealed by Acts 1975, No. 137, 2

§696. §§696, 697 Repealed by Acts 1975, No. 137, §2



RS 13:698 - Judges to be reimbursed office expenses

§698. Judges to be reimbursed office expenses

District judges and the judge or judges of the family court for the parish of East Baton Rouge and the judge or judges of the juvenile court of East Baton Rouge, of the juvenile court for Caddo Parish, the juvenile court for the parish of Jefferson, and the Orleans Parish Juvenile Court shall be reimbursed actual expenses of the salaries of stenographers, clerks, law books, legal periodicals, stationery, telephone, and like expenses incurred in the discharge of their duties. Such expenses shall not exceed the sum of five thousand dollars for any judge in any one year.

Acts 1990, No. 158, §1, eff. July 1, 1990.



RS 13:698.1 - Reimbursement for traveling and hotel expenses and office expenses that exceed the maximum set for reimbursement

§698.1. Reimbursement for traveling and hotel expenses and office expenses that exceed the maximum set for reimbursement

A. A district judge who incurs traveling or hotel expenses in excess of the limits established in R.S. 13:694 may claim reimbursement for such excess expense from the expense fund authorized to him by R.S. 13:698 or R.S. 13:1341.2.

B. A district judge who incurs office expenses in excess of the limits established in R.S. 13:698 or R.S. 13:1341.2 may claim reimbursement for such excess expense from the expense fund authorized to him by R.S. 13:694.

Added by Acts 1979, No. 314, §1.



RS 13:699 - Expenses paid

§699. Expenses paid

A. Prior to the payment of all or any part of the expenses for which reimbursement is provided in or authorized by R.S. 13:698 or R.S. 13:1341.2, each judge shall file a written itemized statement of his actual office or other expenses with the judicial administrator. The allowance payable to the judge shall be equivalent to those expenses which have been actually incurred by such judge in the discharge of his duties and which have been approved by the judicial administrator.

B. The expenses authorized by R.S. 13:698 and R.S. 13:1341.2 shall be payable monthly from the state general fund on each judge's own warrant. The warrant shall be accompanied by the judicial administrator's written certification approving such expenses.

Amended by Acts 1975, No. 743, §3, eff. Aug. 1, 1975.



RS 13:700 - Fourth Judicial District; law clerks

§700. Fourth Judicial District; law clerks

Each judge of the Fourth Judicial District is hereby authorized to employ a law clerk, provided funds are available, to perform such research duties as the judge who employs the law clerk may assign. The salary of each such law clerk shall be fixed and paid on the warrant of the employing judge.

Added by Acts 1980, No. 575, §1.



RS 13:700.1 - First Judicial District, law clerks

§700.1. First Judicial District, law clerks

Each judge of the First Judicial District Court may employ a law clerk, provided funds are available, to perform such research duties as the judge who employs the law clerk may assign. The salary of each such law clerk shall be fixed and paid on the warrant of the senior judge.

Acts 1984, No. 145, §1.



RS 13:700.2 - Sixth Judicial District; law clerks

§700.2. Sixth Judicial District; law clerks

Each judge of the Sixth Judicial District may employ a law clerk, provided funds are available, to perform such research duties as the judge who employs the law clerk may assign. The salary of each such law clerk shall be fixed and paid on the warrant of the employing judge.

Acts 1984, No. 144, §1.



RS 13:700.3 - Eleventh Judicial District; Sabine Parish; law clerk

§700.3. Eleventh Judicial District; Sabine Parish; law clerk

Each judge in Sabine Parish for the Eleventh Judicial District may employ a law clerk, provided funds are available, to perform such research duties as the judges may assign. The salary of the law clerk shall be fixed and paid on the warrant of the employing judge, the cost thereof to be paid from the criminal court fund.

Acts 1985, No. 820, §1; Acts 2007, No. 416, §1, eff. Jan. 1, 2009.



RS 13:700.4 - Forty-Second Judicial District; DeSoto Parish; law clerk

§700.4. Forty-Second Judicial District; DeSoto Parish; law clerk

Each judge in DeSoto Parish for the Forty-Second Judicial District may employ a law clerk, provided funds are available, to perform such research duties as a judge may assign. The salary of the law clerk shall be fixed and paid on the warrant of the employing judge, the cost thereof to be paid from the criminal court fund.

Acts 2007, No. 416, §1, eff. Jan. 1, 2009.



RS 13:711 - Nineteenth Judicial District Court; commissioners

SUBPART D. COMMISSIONERS

§711. Nineteenth Judicial District Court; commissioners

A. The offices of commissioner of the Nineteenth Judicial District Court are hereby created. Two commissioners shall be appointed in said judicial district, such offices to be designated as Section A and Section B, respectively.

B. Each such commissioner shall be selected by the duly elected judges of the Nineteenth Judicial District. A commissioner shall serve at the pleasure of the court and may be removed from office by a majority of the elected judges of the district. Additionally, any commissioner shall be subject to removal from office for any reason for which a district judge may be removed.

Added by Acts 1979, No. 62, §1, eff. June 22, 1979.

NOTE: Subpart heading changes to "SUBPART D. MAGISTRATES AND COMMISSIONERS" on Jan. 1, 2009. See Acts 2006, No. 621, §2, eff. Jan. 1, 2009.



RS 13:712 - Commissioners; qualifications; salary and benefits; restrictions on employment; quarters; supplies; equipment; and employees

§712. Commissioners; qualifications; salary and benefits; restrictions on employment; quarters; supplies; equipment; and employees

A. A commissioner shall possess the same qualifications for office as the qualifications of a district judge. However, there shall be no requirement of prior residency within the state or district as a prerequisite to office.

B. The salary of each commissioner, in addition to any supplements or emoluments otherwise provided by law, shall be ninety percent of the state-funded portion of the salary paid to a district judge per annum, such salary and related benefits to be payable in the same manner and from the same sources as the salary and benefits of a district judge. Commissioners shall be members of the State Employees' Retirement System.

C. A commissioner shall not engage in the practice of law and may not engage in any other business, occupation, or employment inconsistent with the expeditious, proper, and impartial performance of their duties as judicial officers. Any question regarding the propriety of other business, occupation, or employment by a commissioner shall be determined by a majority of the elected judges of the district court.

D. Quarters necessary for the conduct of the office of commissioner shall be provided by the governing authority of the parish of East Baton Rouge, or otherwise provided from funds available to the judges of the Nineteenth Judicial District Court. The state shall provide appropriate quarters for the hearing of matters at state penal institutions and shall pay vouchered travel expenses of the commissioners and their staff incurred in connection with hearings at state penal institutions.

E. Equipment, supplies, and the salaries and related benefits of employees of the offices of commissioner of the Nineteenth Judicial District Court shall be payable by the state or out of funds available to the judges of the Nineteenth Judicial District Court. State funds for such purpose shall be appropriated to the Judicial Expense Fund for the Nineteenth Judicial District Court. All employees of the office of commissioner shall be hired only upon the prior approval of employment by the elected judges of the Nineteenth Judicial District Court pursuant to adopted rules or the specific order of the court, shall be in the unclassified service of the state, and shall be members of the State Employees' Retirement System.

Added by Acts 1979, No. 62, §1, eff. June 22, 1979. Amended by Acts 1980, No. 169, §1, eff. Sept. 1, 1980; Acts 1981, No. 636, §1, eff. Sept. 1, 1981; Acts 1986, No. 931, §1; Acts 1987, No. 599, §1; Acts 1990, No. 271, §1, eff. July 1, 1990; Acts 2001, No. 428, §1.

{{NOTE: SEE ACTS 1990, NO. 271, §2, FOR PAY RAISE IMPLEMENTATION PROVISIONS.}}



RS 13:713 - Commissioners; duties; powers; contempt

§713. Commissioners; duties; powers; contempt

A. Commissioners of the Nineteenth Judicial District Court shall perform such duties as are assigned to them by the chief judge of the district in accordance with rules which shall be prescribed by the elected judges of the court, not inconsistent herewith or with the constitution and laws of the state. Such duties shall include but shall not be limited to hearing and recommendation of disposition of any civil or criminal matter which may be assigned by rule of court or by any judge of the Nineteenth Judicial District Court, and hearing and recommendation of disposition of criminal and civil proceedings arising out of the incarceration of state prisoners. In such proceedings, the commissioners may hold hearings at the facilities where the state prisoners are incarcerated.

B. Over matters pending in the Nineteenth Judicial District Court, commissioners shall have all powers of a district judge not inconsistent with the constitution and laws of the state and the United States nor with the rules of the court and their assigned duties including but not limited to the powers to administer oaths and affirmations, take acknowledgements, affidavits and depositions, sign orders, act on felony and misdemeanor charges, hear preliminary motions, accept pleas in misdemeanor cases including misdemeanor cases preliminary to trial on the merits, conduct trials of misdemeanor cases, fix bail, and sign and issue search and arrest warrants upon probable cause being shown and in accordance with law. A commissioner shall not have the power to adjudicate cases, except as provided in Subsection E of this Section and except to render and sign judgments and orders confirming judgments by default after receipt of proof sufficient to establish a prima facie case as required by law. A commissioner may sign any and all orders which clerks of court are authorized to sign pursuant to Code of Civil Procedure Article 283.

C.(1) When a case is referred to a commissioner by rule of court or assigned to a commissioner by a judge of the Nineteenth Judicial District, or has been allotted to a commissioner because the proceedings arise out of incarceration of state prisoners, the commissioner shall receive all evidence and prepare a written report of his findings which shall contain the following elements:

(a) A statement of the pleadings.

(b) A statement of the facts as found by the commissioner.

(c) An opinion based on the pleadings and facts.

(d) A judgment as he determines should be rendered with the recommendation to the judge that it be made the judgment of the court.

(2) In such cases, the commissioner shall file his proposed findings and recommendations with the court, and a copy shall forthwith be mailed, postage prepaid, to all parties or their counsel of record.

(3) Any party, within ten days after transmittal of such copy, may traverse such findings or recommendations in writing in such manner as shall be specified by the rules of the district court.

(4) If exceptions are filed to the report within ten days, the judge may set them down for hearing and, at the most convenient time, may hear argument and decide the exceptions on the record as made before the commissioner.

(5) The judge may accept, reject, or modify in whole or in part the findings or recommendations made by the commissioner and also may receive further evidence or recommit the matter to the commissioner with instructions.

D. A commissioner shall have the same powers as a judge to punish for contempt of court, as set forth in Code of Civil Procedure Articles 221 through 227.

E.(1) A commissioner may conduct any or all proceedings on any matter pending before the court and order the entry of judgment in any case where the parties consent to the matter being heard and adjudicated by the commissioner. Each judgment so entered shall be signed by a judge of the district. The clerk of court, at the time the action is filed, shall notify the parties of their right to consent to the exercise of such jurisdiction. The decision of the parties shall be communicated to the clerk.

(2) An aggrieved party may appeal a judgment of the commissioner rendered pursuant to the authority of this Subsection in the same manner as an appeal from any other judgment of a district court.

F. The commissioner shall use the title of judge ad hoc in the performance of his duties under the provisions of this Section.

G. The commissioner shall rule on all matters of evidence in the same manner and in the same form as are prescribed by the constitution and laws of this state relative to judges of the district court for the Nineteenth Judicial District.

H. In those cases which are assigned to the commissioners under Subsection A of this Section, any pending exceptions, motions for summary judgment, or other incidental matters shall be heard by the commissioner to whom the case has been assigned, and all rulings and judgments on all such incidental matters may be signed by the district judge immediately upon receipt by him of the commissioner's recommendation without the necessity for compliance with the provisions of Subsection C of this Section.

Added by Acts 1979, No. 62, §1, eff. June 22, 1979. Acts 1983, No. 134, §1, eff. June 24, 1983; Acts 1986, No. 931, §1; Acts 1987, No. 599, §1; Acts 1988, No. 290, §1, eff. July 7, 1988.

{{NOTE: SEE ACTS 1988, NO. 290, §2.}}



RS 13:714 - Fifteenth Judicial District Court; commissioner

§714. Fifteenth Judicial District Court; commissioner

A. The office of commissioner of the Fifteenth Judicial District Court is hereby created.

B. The commissioner shall be selected by a majority of the duly elected judges of the district sitting en banc. The commissioner shall serve at the pleasure of the court and may be removed from office by a majority of the elected judges of the district. Additionally, the commissioner shall be subject to removal from office for any reason for which a district judge may be removed.

Acts 1984, No. 713, §1.



RS 13:714.1 - Repealed by Acts 2012, No. 474, §4.

§714.1. Repealed by Acts 2012, No. 474, §4.



RS 13:714.2 - Repealed by Acts 2012, No. 474, §4.

§714.2. Repealed by Acts 2012, No. 474, §4.



RS 13:715 - Commissioner; qualifications; salary and benefits; restrictions on employment; quarters; supplies; equipment and employees

§715. Commissioner; qualifications; salary and benefits; restrictions on employment; quarters; supplies; equipment and employees

A. The commissioner shall possess the same qualifications for office as the qualifications of a district judge. However, there shall be no requirement of prior residency within the state or district as a prerequisite to office.

B. The salary of the commissioner, in addition to any supplements or emoluments provided by law, shall be ninety percent of the state-funded portion of the salary paid to a district judge per annum, such salary and related benefits to be payable in the same manner and from the same sources as the salary and benefits of a district judge. The commissioner shall be a member of the State Employees' Retirement System.

C. The commissioner shall not engage in the practice of law and may not engage in any other business, occupation, or employment inconsistent with the expeditious, proper, and impartial performance of his duties as a judicial officer. Any question regarding the propriety of other business, occupation, or employment by the commissioner shall be determined by a majority of the elected judges of the district court.

D. Quarters necessary for the conduct of the office of commissioner shall be provided by the governing authorities of the parishes of Acadia, Lafayette, and Vermilion, or otherwise provided from funds available to the judges of the Fifteenth Judicial District Court.

E. Equipment, supplies, the salaries and related benefits of employees of the office of commissioner, and the commissioner's expenses as provided for district judges by R.S. 13:694 through 699 inclusive shall be payable by the state or out of funds available to the judges of the Fifteenth Judicial District Court. Funds for such purpose shall be appropriated to the judicial administrator for the Supreme Court of Louisiana. All employees of the office of commissioner shall be hired only upon the prior approval of employment by the elected judges of the court pursuant to adopted rules or the specific order of the court, shall be in the unclassified service of the state, and shall be members of the State Employees' Retirement System.

Acts 1984, No. 713, §1; Acts 1985, No. 278, §1; Acts 1990, No. 271, §1, eff. July 1, 1990; Acts 1995, No. 442, §1; Acts 2001, No. 428, §1.

{{NOTE: SEE ACTS 1990, NO. 271, §2, FOR PAY RAISE IMPLEMENTATION PROVISIONS.}}



RS 13:716 - Commissioner; duties; powers; contempt

§716. Commissioner; duties; powers; contempt

A. The commissioner of the Fifteenth Judicial District Court shall perform such duties as are assigned by the chief judge of the district in accordance with rules which shall be prescribed by the elected judges of the court, not inconsistent herewith or with the constitution and laws of the state.

B.(1) The commissioner shall have all powers of a district judge not inconsistent with the constitution and laws of the state of Louisiana and the United States, including but not limited to the power to administer oaths and affirmations, take acknowledgments, affidavits, and depositions, sign orders, act in felony and misdemeanor charges, hear preliminary motions, accept pleas in misdemeanor cases including misdemeanor cases preliminary to trial on the merits, conduct trials of misdemeanor cases, fix bail, and sign and issue search and arrest warrants upon probable cause being shown and in accordance with Paragraph (2) of this Subsection.

(2) In felony cases, the commissioner shall not try and adjudicate preliminary hearings, motions for discovery, motions to suppress, motions to quash, and trials on the merits. The commissioner may be designated and assigned to hear and determine any felony pretrial matter pending before the court, not inconsistent with the provisions of this Paragraph. The commissioner shall not adjudicate felony cases.

(3) In misdemeanor cases, the commissioner may be designated to hear, determine, and adjudicate any matter pending before the court.

(4) In civil cases, the commissioner may be designated and assigned to conduct hearings, including evidentiary hearings, and trials, except motions for injunctive relief and temporary restraining orders. In furtherance of the above, civil trials and hearings by the commissioner shall be governed by the following rules:

(a) The commissioner may conduct any or all proceedings on any matter pending before the court and order the entry of judgment in any case where the parties consent to the matter being heard and adjudicated by the commissioner. Each judgment so entered shall be signed by a judge of the district. The clerk of court, at the time the action is filed, shall notify the parties of their right to consent to the exercise of such jurisdiction. The decision of the parties shall be communicated to the clerk. An aggrieved party may appeal a judgment of the commissioner rendered pursuant to the authority of this Subsection in the same manner as an appeal from any other judgment of a district court.

(b) If any party does not consent to the matter being heard and adjudicated by the commissioner, then the commissioner may be designated to conduct the trials and hearings and to submit to the judge of the appropriate division, proposed findings of fact and recommendations for the disposition thereof of any matter or motion pending before the court or any application for post trial relief made therein. In such cases, the commissioner shall file his proposed findings and recommendations with the court, and a copy shall forthwith be mailed, postage prepaid, to all parties or their counsel of record. Within ten days after transmittal of such copy, any party may traverse such findings or recommendations in writing in such manner as shall be specified by the rules of the district court. The judge of the appropriate division shall make a de novo determination of any findings or recommendations to which objection is made. The judge may accept, reject, or modify in whole or in part the findings or recommendations made by the commissioner and also may receive further evidence or recommit the matter to the commissioner with instructions.

C. The commissioner shall have the same powers as a judge to punish for contempt of court, as set forth in Code of Civil Procedure Articles 221 through 227.

D, E. REPEALED BY ACTS 1995, NO. 442, §2.

Acts 1984, No. 713, §1; Acts 1985, No. 278, §1; Acts 1995, No. 442, §§1, 2.



RS 13:717 - Commissioners for the Twenty-fourth Judicial District Court

§717. Commissioners for the Twenty-fourth Judicial District Court

A. There are hereby created three offices of commissioner for the Twenty-fourth Judicial District Court.

B. The commissioners shall be selected by a majority of the judges of the Twenty-fourth Judicial District and may be removed from office by a majority of those judges.

C. One of the commissioners shall have jurisdiction over civil matters involving domestic relations and family law only, one commissioner shall have jurisdiction over criminal matters only, and one commissioner shall have jurisdiction over domestic relations, family law, and criminal matters. Each of the commissioners shall have been admitted to the practice of law in this state for at least five years prior to his selection as commissioner and shall have been domiciled in the judicial district for the two years preceding his selection as commissioner.

D.(1) Except as otherwise provided in this Section, the commissioners shall have all of the powers of a judge of a district court. The powers of the commissioners shall not be inconsistent with the constitution and laws of this state, the constitution and laws of the United States, the rules for Louisiana district courts, the rules of the Twenty-Fourth Judicial District Court, and the duties assigned to the commissioners by that court.

(2) The powers of the commissioners hearing criminal matters shall include but shall not be limited to the power to:

(a) Administer oaths and affirmations.

(b) Take acknowledgments, affidavits, and depositions.

(c) Sign orders.

(d) Act on felony charges through arraignment; however, commissioners shall not accept pleas of guilty on felony charges.

(e) Accept pleas on misdemeanor charges.

(f) Hear preliminary motions prior to filing the bill of information or indictment.

(g) Fix bail.

(h) Sign and issue search and arrest warrants in accordance with the general provisions of law, including the requirement of the showing of probable cause.

(i) Find and punish for contempt of court as a district court judge.

(3) No party shall be ordered to appear before the commissioner for arraignment more than twice prior to the filing of a bill of information or indictment against that party. Nothing in this Paragraph shall restrict the authority of the commissioner to subpoena a party to appear for arraignment after a bill of information or indictment has been filed against that party.

E. Repealed by Acts 2003, No. 714, §2.

F. The powers of the commissioners hearing domestic matters shall include but not be limited to the power to:

(1) Administer oaths and affidavits.

(2) Render and sign judgments and orders confirming judgments by default in accordance with the general provisions of law, including the requirement of introducing proof sufficient to establish a prima facie case.

(3) Grant uncontested divorces.

(4) Implement interim child support and custody orders as follows:

(a) A certified copy of such orders will be provided to the parties at the time of the court's ruling. If no objection is filed in writing with the district court judge having jurisdiction over the case, within three days of rendition and notification either by the commissioner or through service by the clerk of court, exclusive of weekends and holidays, the order shall become a final judgment of the court and shall be signed by a judge of the Twenty-fourth Judicial District Court and is appealable as any other final judgment.

(b) Any party who disagrees with a judgment or ruling of a commissioner may file a written objection thereto. The objection shall be filed within three days of the judgment or ruling being received by the party either from the commissioner or by service through the clerk of court and shall be filed in accordance with the rules of the Twenty-fourth Judicial District Court. The objection shall be heard by the judge of the Twenty-fourth Judicial District Court to whom the matter was originally allotted.

(c) The judge may decide the objection based on the record of the proceedings before the commissioner or may receive further evidence and rule based on that evidence, together with the prior evidence, or may recommit the matter to the commissioner with instructions.

(d) Every order given to the parties by the commissioner or served upon the parties by the clerk of court shall contain the following notice:

IMPORTANT NOTICE

This order, if not contested in writing within three days of receipt from the commissioner or through service by the clerk of court, exclusive of weekends and holidays, will be signed by a judge of the Twenty-fourth Judicial District Court and will become a final judgment of the court.

(5) Approve consent judgments.

(6) Sign ex parte and emergency orders.

(7) Find and punish for contempt of court in the same manner as a district court judge.

(8) Handle preliminary disputes concerning discovery or the issuance of subpoenas.

(9) Adjudicate any other domestic matter not specifically excluded in Subsection G.

G. Except as provided in this Subsection, the domestic commissioners shall not have the power to adjudicate cases in a contested matter of divorce, custody, permanent spousal support, paternity, or partition of community property, unless the parties consent in writing to the jurisdiction of the commissioner. Each time an action is filed with the clerk of court for the Twenty-fourth Judicial District Court, the clerk shall notify the parties to that action of their right to consent to jurisdiction by the commissioners. In each case in which all the parties provide a written waiver of their right to have their case heard by a district court judge, and provide written consent to the matter being heard and adjudicated by a commissioner, the commissioners may conduct any and all proceedings on any matter pending before the court and may order the entry of judgment in the case. Each judgment so recommended by a commissioner shall be signed by a judge of the Twenty-fourth Judicial District Court. Any party who is aggrieved by a judgment entered by a commissioner may appeal that judgment in the same manner as any other judgment entered by a district court.

H. The judges of the Twenty-Fourth Judicial District Court shall evaluate the commissioners annually and issue a report by June first of each year as to their effectiveness and the need for continuing the offices. The report shall be a public record.

Acts 1997, No. 824, §1, eff. July 10, 1997; Acts 1999, No. 946, §1, eff. July 9, 1999; Acts 2003, No. 714, §§1 and 2.



RS 13:718 - Commissioners; qualifications; salary and benefits; restrictions on employment; office space; supplies; equipment; employees

§718. Commissioners; qualifications; salary and benefits; restrictions on employment; office space; supplies; equipment; employees

A. Except as otherwise provided in this Section, the qualifications for the office of commissioner shall be the same as the qualifications for office for district court judges.

B. The salary of the commissioners shall be equal to seventy-five percent of the total salary from all sources paid to a district court judge of the Twenty-Fourth Judicial District Court. The commissioners may be reimbursed for their expenses as provided for by court rule.

C. Commissioners shall be full-time employees of the Twenty-fourth Judicial District Court. Commissioners shall not engage in any outside business, occupation, or employment that is inconsistent with the expeditious, proper, and impartial performance of their duties as a judicial officer, nor shall they engage in the practice of law. Any question regarding the conduct of any outside business, occupation, employment, or practice of law by a commissioner shall be resolved by a majority of the elected judges of the Twenty-fourth Judicial District Court. The provisions of this Subsection shall not abrogate or supersede any provisions of the Rules for Lawyer Disciplinary Enforcement or the Code of Judicial Conduct applicable to judges and attorneys.

D. Office space for the commissioners shall be provided by the Twenty-fourth Judicial District Court, out of funds available to that court.

E. All employees of the commissioners shall be hired only upon the prior approval of employment by the elected judges of the Twenty-fourth Judicial District Court. The commissioners and all employees of the commissioners shall be in the unclassified service of the state and shall be members of the State Employees' Retirement System.

F. The salaries, related benefits, and expenses of the commissioners, and the salaries and related benefits of the employees of the commissioners, and the costs of the equipment and supplies of the commissioners and their employees, shall be paid in accordance with the provisions of Subsections H, I, J, and K of this Section.

G. Repealed by Acts 2003, No. 714, §2.

H. The funding for the provisions of this Section shall be paid from funds available to the Twenty-fourth Judicial District Court.

I. The sources of funding for the commissioners and their offices and employees shall include, but shall not be limited to the following sources:

(1) Subject to the other provisions of this Paragraph, there is hereby imposed an additional fee on all persons convicted in the Twenty-fourth Judicial District Court of felony or misdemeanor offenses. The amount of the additional fee shall be set by the judges of the Twenty-fourth Judicial District Court sitting en banc. The amount of the additional fee shall not exceed one hundred twenty-five dollars. The total amount of the financial penalty to which misdemeanor offenders shall be subject, including the fee imposed by this Paragraph, shall not exceed one thousand dollars. The provisions of this Paragraph shall not apply to convictions for traffic violations under the provisions of Title 32 of the Louisiana Revised Statutes of 1950, or under the ordinances adopted by the governing authority of Jefferson Parish.

(2)(a) Notwithstanding the provisions of R.S. 22:822 and 1443, and in addition to the fee imposed by those Sections, there is hereby imposed a fee on premium for all commercial surety underwriters who write criminal bail bonds in Jefferson Parish. The fee shall be equal to fifty dollars for each ten thousand dollars worth of liability underwritten by the surety.

(b) Each commercial surety underwriting criminal bail bonds in Jefferson Parish shall submit a report each month to the Jefferson Parish Sheriff's Office. The report shall contain the amount of criminal bail bond liability written in Jefferson Parish and shall contain a calculation of the premium fee due. The premium fee due shall accompany the report. The report shall be due within fifteen days of the close of the month for which the report is filed.

(c) The premium fee shall be collected and deposited into a special account established by the Jefferson Parish Sheriff's Office for maintaining and transmitting the premium fee for criminal bail bonds written in Jefferson Parish. Each month the Jefferson Parish Sheriff's Office shall remit payment to the judicial administrator for the Twenty-Fourth Judicial District Court. The sheriff shall issue payment not later than thirty days after receipt of the premium fee by his office.

J. The judges of the Twenty-fourth Judicial District Court, sitting en banc, shall provide procedures for the timely collection, deposit, and accounting of the additional criminal fines imposed by this Section. All additional criminal fines collected shall be remitted to the director of finance of the parish of Jefferson and deposited into a special fund to be used by the parish of Jefferson to defray its costs and expenses incurred pursuant to the provisions of this Section and other related judicial expenditures.

K. If any part of the provisions of this Section become dependent upon monies from the general fund of the parish of Jefferson, the provisions of this Section shall terminate if the Jefferson Parish Council fails to appropriate sufficient monies to provide for the continuation of the offices of commissioner for the Twenty-fourth Judicial District Court.

Acts 1997, No. 824, §1, eff. July 10, 1997; Acts 1999, No. 717, §1; Acts 1999, No. 946, §1, eff. July 9, 1999; Acts 2003, No. 714, §§1 and 2; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2015, No. 92, §1.



RS 13:719 - Repealed by Acts 2002, 1st Ex. Sess., No. 28, 2, eff. Aug. 15, 2002.

§719. Repealed by Acts 2002, 1st Ex. Sess., No. 28, §2, eff. Aug. 15, 2002.



RS 13:720 - Repealed by Acts 2002, 1st Ex. Sess., No. 28, 2, eff. Aug. 15, 2002.

§720. Repealed by Acts 2002, 1st Ex. Sess., No. 28, §2, eff. Aug. 15, 2002.



RS 13:721 - Commissioner for the Twenty-Second Judicial District Court

§721. Commissioner for the Twenty-Second Judicial District Court

A. There is hereby created one office of commissioner for the Twenty-Second Judicial District Court.

B. The commissioner shall be selected by a majority of the judges of the Twenty-Second Judicial District and may be removed from office by a majority of those judges. There shall be no term of such office. A commissioner shall serve at the pleasure of the court. Additionally, the commissioner may be subject to removal from office for any reason for which a district judge may be removed.

C. The commissioner shall have jurisdiction over criminal matters.

D. The provisions of this Section shall not affect or limit the jurisdiction of a district judge as provided by law.

E.(1) Subject to the other provisions of this Subsection, the commissioner shall have all of the powers as are enumerated below. The powers of the commissioner shall not be inconsistent with the constitution and laws of this state, the constitution and laws of the United States, or the rules of the Twenty-Second Judicial District Court. The commissioner shall perform such duties as are assigned by the Twenty-Second Judicial District Court, in accordance with the rules which shall be prescribed by the elected judges of the court.

(2) The powers of the commissioner when hearing criminal matters may include but shall not be limited to the power to:

(a) Administer oaths and affirmations.

(b) Take acknowledgments, affidavits, and depositions.

(c) Act on felony charges through arraignment; however, the commissioner shall not accept pleas of guilty on or sign orders disposing of felony charges.

(d) Hear preliminary motions prior to filing the bill of information or indictment and make recommendations to the district judge.

(e) Act on misdemeanor charges including accepting pleas in misdemeanor cases preliminary to trial on the merits and conduct evidentiary hearings of misdemeanor cases. A trial on the merits in a misdemeanor case shall be tried by the commissioner only upon the written consent of the defendant and the expressed waiver of the defendant's right to have his case heard by a district court judge.

(f) Fix bail.

(g) Review probable cause affidavits within forty-eight hours of warrantless arrests.

(h) Conduct seventy-two hour hearings.

(i) Sign waivers of extradition only upon the written consent of the defendant and the expressed waiver of the defendant's right to have his extradition heard by a district court.

(j) Supervise defendants sentenced under the provisions of the drug court in accordance with the policies set down by the judges of the Twenty-Second Judicial District Court.

(k) Supervise all conditions of bail bonds.

(l) Supervise special conditions of protective orders, domestic violence, and any other probation conditions.

F.(1) When a misdemeanor case, with the written consent of the defendant and the expressed waiver of the defendant's right to have his case heard by a district court judge, is referred to the commissioner by rule of court or assigned to the commissioner by a judge of the Twenty-Second Judicial District Court, the commissioner shall receive all evidence and prepare a written report of his findings which shall contain the following elements:

(a) A statement of the pleadings.

(b) A statement of the facts as found by the commissioner.

(c) An opinion based on the pleadings and facts.

(d) A judgment as he determines should be rendered with the recommendation to the judge that it be made the judgment of the court.

(2) In such a case, the commissioner shall file a report containing proposed findings and recommendations with the court, and a copy shall be promptly provided to all parties or their counsel of record either at the hearing or by mail.

(3) Any party, within ten days after filing the report, may traverse such findings or recommendations in writing in such manner as shall be specified by the rules of the district court.

(4) If exceptions to the report are timely filed within ten days, the judge may set the exceptions for hearing within thirty days, may hear argument on the exceptions and decide the exceptions on the record and evidence previously made before the commissioner.

(5) The judge may accept, reject, or modify in whole or in part the findings or recommendations made by the commissioner and also may receive further evidence or recommit the matter to the commissioner with instructions or may hear the case de novo and enter judgment.

Acts 2002, 1st Ex. Sess., No. 28, §1, eff. Aug. 16, 2002.



RS 13:722 - Commissioners: qualifications; salary and benefits; restrictions on employment; office space; supplies; equipment; employees

§722. Commissioners: qualifications; salary and benefits; restrictions on employment; office space; supplies; equipment; employees

A. The qualifications for the office of commissioner for the Twenty-Second Judicial District Court shall be the same as the qualifications for office for district court judges.

B. The salary of the commissioner shall be set by a majority of the elected judges of the Twenty-Second Judicial District Court and shall not exceed seventy-two thousand five hundred dollars per annum. A commissioner may be a member of the Parochial Employees' Retirement System. A commissioner may be reimbursed for his expenses as provided for by court rule.

C. A commissioner shall be a full-time employee of the Twenty-Second Judicial District Court. A commissioner shall not engage in any outside business, occupation, or employment that is inconsistent with the expeditious, proper, and impartial performance of his duties as judicial officer, nor shall he engage in the practice of law. Any question regarding the conduct of any outside business, occupation, or employment by the commissioner shall be resolved by a majority of the elected judges of the Twenty-Second Judicial District Court. The provisions of this Subsection shall not abrogate or supersede any provisions of the Rules for Lawyer Disciplinary Enforcement or the Code of Judicial Conduct applicable to judges and attorneys.

D. Office space for the commissioner may be provided by the Twenty-Second Judicial District Court, out of funds available to the court.

E. Any employee of the office of commissioner shall be hired only upon the prior approval of employment by a majority of the elected judges of the court pursuant to adopted rules or the specific order of the court and may be a member of the Parochial Employees' Retirement System.

F. The salaries, related benefits, and expenses of the commissioner, and the salaries and related benefits of the employees of the commissioner, the costs of the equipment and supplies of the commissioner and his employees, and other costs of implementing this Section and R.S. 13:721 shall be paid from funds available to the Twenty-Second Judicial District Court.

G. The sources of funding for the commissioner and his offices and employees shall include but shall not be limited to the following sources:

(1) Subject to the other provisions of this Section, there is hereby imposed an additional fee on all persons convicted in the Twenty-Second Judicial District Court of felony, misdemeanor, and traffic offenses. The amount of the additional fees shall be set by the judges of the Twenty-Second Judicial District Court sitting en banc. The amount of the additional fee in felony cases shall not exceed one hundred dollars. The amount of the additional fee in misdemeanor and traffic cases shall not exceed seven dollars and fifty cents.

(2) The additional fees created in this Section shall be collected by the sheriffs in the same manner as all other criminal court costs. All additional fees collected under this Section shall be remitted by the sheriffs to the police juries of the parishes of St. Tammany and Washington and deposited into special accounts. These funds are to be used by the parishes, only when authorized by court order from the chief judge of the Twenty-Second Judicial District Court, to defray the costs and expenses incurred pursuant to the provisions of this Section and other related judicial expenditures.

(3) If any part of the provisions of this Section become dependent upon monies from the general fund of the respective parishes, the provisions of this Section and of R.S. 13:721 shall terminate if the parish police juries fail to appropriate sufficient monies to provide for the continuation of the office of commissioner for the Twenty-Second Judicial District Court.

H. The commissioner shall use the title of commissioner in the performance of his duties under the provisions of this Section and R.S. 13:721.

Acts 2002, 1st Ex. Sess., No. 28, §1, eff. Aug. 16, 2002.



RS 13:750 - Liability of the clerk of court; limitations

PART IV. CLERKS

SUBPART A. GENERAL PROVISIONS

§750. Liability of the clerk of court; limitations

A. Unless the law relieves him of such, the clerk of court in his official capacity as clerk of the court, ex officio recorder of mortgages and conveyances, or in any other capacity in which he may act, is liable for any damage or loss caused by his failure to properly perform the duties and obligations of the clerk while acting in such capacity or that is caused by the fault of a clerk, his deputies, or the employees of his office arising out of the performance of their duties.

B. The liability of a clerk in his official capacity for the obligations of his office terminates when he ceases to hold office and his successor is appointed, who shall then succeed in his official capacity to all of the obligations of the preceding holder of the office incurred in his official capacity.

C. All claims against the clerk in his official capacity are extinguished four years after the act or occurrence first giving rise to the claim whether or not the basis for the liability is a continuing one. The prescription commences to run from the day the claimant acquires, or should have acquired, knowledge of the act or occurrence first giving rise to the claim.

Acts 2004, No. 769, §1.



RS 13:750.1 - Personal liability of the clerk, his deputies and employees

§750.1. Personal liability of the clerk, his deputies and employees

A. The clerk of court is not personally liable for any damage or loss arising out of the performance of the duties imposed upon him in any capacity or for any reason unless the damage or loss is caused by his willful, wanton, or intentional act designed to cause injury. Neither is the clerk personally liable for the actions or negligence of any deputy or employee appointed or employed by him in the performance of any duty or obligation imposed upon the clerk in any capacity.

B. No deputy or other employee of the clerk of court employed or appointed for the performance of any duty or obligation imposed upon the clerk by law as clerk of the court, ex officio recorder of mortgages and conveyances, or in any other capacity is liable for any damage or loss arising out of or related to the performance of his duties unless the damage or loss is caused by his willful, wanton, or intentional act designed to cause injury.

C. Neither the clerk in his official capacity nor any of the deputies or employees are liable for improperly filing, failing or refusing to file, erroneously issuing or failing to issue or canceling any instrument from the records of his office or in taking any other action with respect to his records, their indexes or other performance of his duties when:

(1) The clerk has been directed to do so by order of any court of the state or United States or by any sheriff, marshal, or other officer pursuant to execution of a writ issued by such a court or when an officer is otherwise acting or purporting to act in his official capacity.

(2) Acting as ex officio recorder of mortgages or conveyances, he cancels and erases from his records or takes any other action with respect to any instrument in response to a request to do so when he is presented with the evidence or documents prescribed by law authorizing the same, whether or not such requests or records are genuine or what they purport to be.

Acts 2004, No. 769, §1.



RS 13:751 - Ex-officio offices

PART IV. CLERKS

SUBPART A. GENERAL PROVISIONS

§751. Ex-officio offices

The clerks of the several district courts shall be parish registers of conveyances and recorders of mortgages, and notaries public, ex-officio.



RS 13:751.1 - Repealed by Acts 2012, No. 474, §4.

§751.1. Repealed by Acts 2012, No. 474, §4.



RS 13:751.2 - Repealed by Acts 2012, No. 474, §4.

§751.2. Repealed by Acts 2012, No. 474, §4.



RS 13:751.3 - Repealed by Acts 2012, No. 474, §4.

§751.3. Repealed by Acts 2012, No. 474, §4.



RS 13:751.4 - Repealed by Acts 2012, No. 474, §4.

§751.4. Repealed by Acts 2012, No. 474, §4.



RS 13:751.5 - Repealed by Acts 2012, No. 474, §4.

§751.5. Repealed by Acts 2012, No. 474, §4.



RS 13:752 - Legislative findings

§752. Legislative findings

(1) The Second Amendment of the United States Constitution provides that, "[a] well regulated Militia, being necessary to the security of a free State, the right of the people to keep and bear Arms, shall not be infringed".

(2) Article I, Section 11 of the Louisiana Constitution provides that "The right of each citizen to keep and bear arms is fundamental and shall not be infringed. Any restriction on this right shall be subject to strict scrutiny."

(3) Federal law (18 U.S.C. 922(g)) prohibits a person who has been convicted of a crime punishable by imprisonment exceeding one year from purchasing a firearm.

(4) Federal law (18 U.S.C. 922(g)) further prohibits any person who the court has determined to have certain mental conditions from purchasing a firearm.

(5) Based upon the successful interfacing of state law enforcement agencies with the Federal Bureau of Investigation criminal databases, information regarding a person's criminal convictions is available at the point of sale.

(6) However, the reporting of judicial decisions which would, in effect, prohibit a person from being eligible to purchase a firearm under federal law has not been consistent nor has the information been uniformly reported to the Federal Bureau of Investigation.

(7) The state of Louisiana has a compelling interest in protecting and preserving the fundamental rights of its citizens to keep and bear arms while also ensuring the timely reporting of information to the Federal Bureau of Investigation regarding court decisions which would prohibit the purchase of a firearm.

(8) It is the express intention of the legislature that the provisions of this Section and R.S. 13:753 are enacted to provide for the collection of information and to facilitate the reporting of information which would prohibit the purchasing of firearms while preserving the constitutional rights of Louisiana citizens to keep and bear arms.

Acts 2013, No. 403, §1, eff. Jan. 1, 2014.



RS 13:753 - Reporting of information to Louisiana Supreme Court for NICS database; possession of a firearm

§753. Reporting of information to Louisiana Supreme Court for NICS database; possession of a firearm

A. Effective January 1, 2014, each district clerk of court shall report to the Louisiana Supreme Court for reporting to the National Instant Criminal Background Check System database the name and other identifying information of any adult who is prohibited from possessing a firearm pursuant to the laws of this state or 18 U.S.C. 922(d)(4) and (g)(4), (8), and (9), by reason of a conviction or adjudication in a court of that district for any of the following:

(1) A conviction of a crime listed in R.S. 14:95.1(A).

(2) A verdict of an acquittal of a crime listed in R.S. 14:95.1(A) by reason of insanity pursuant to the provisions of Chapter 2 of Title XXI of the Code of Criminal Procedure.

(3) A court determination that a person does not have the mental capacity to proceed with a criminal trial for a crime listed in R.S. 14:95.1(A) pursuant to the provisions of Chapter 1 of Title XXI of the Code of Criminal Procedure.

(4) A court order requiring that a person be involuntarily committed to an inpatient mental health treatment facility pursuant to R.S. 28:54.

(5) A court order prohibiting a person from possessing a firearm or restricting a person in the use of a firearm.

(6) A conviction for a violation of domestic abuse battery (R.S. 14:35.3) which is a felony.

B. Effective January 1, 2017, each city and parish clerk of court shall report to the Louisiana Supreme Court for reporting to the National Instant Criminal Background Check System database the name and other identifying information of any adult who is prohibited from possessing a firearm pursuant to the laws of this state or 18 U.S.C. 922(d)(4), (g)(4), (8), and (9), by reason of a conviction or adjudication in a court of that district for any of the following:

(1) A conviction for a violation of domestic abuse battery (R.S. 14:35.3) which is a misdemeanor.

(2) A verdict of an acquittal of a misdemeanor crime by reason of insanity pursuant to the provisions of Chapter 2 of Title XXI of the Code of Criminal Procedure.

(3) A court determination that a person does not have the mental capacity to proceed with a criminal trial for a misdemeanor crime pursuant to the provisions of Chapter 1 of Title XXI of the Code of Criminal Procedure.

(4) A court order prohibiting a person from possessing a firearm or restricting a person in the use of a firearm.

C. The report shall be submitted to the Louisiana Supreme Court, in the manner and form as directed by the supreme court, within ten business days of the date of conviction, adjudication, or order of involuntary commitment.

D. The Louisiana Supreme Court shall, within fifteen business days of receipt of the report, submit the information in the report to the National Instant Criminal Background Check System database.

E. Except in the case of willful or wanton misconduct or gross negligence, no city, parish, or district clerk of court shall be held civilly or criminally liable on the basis of the accuracy, availability, or unavailability of any information reported or required to be reported pursuant to this Section.

Acts 2013, No. 403, §1, eff. Jan. 1, 2014; Acts 2013, No. 404, §1, eff. Jan. 1, 2014; Acts 2016, No. 124, §1.



RS 13:754 - Louisiana Clerks' Remote Access Authority; membership; board of commission; statewide portal of records

§754. Louisiana Clerks' Remote Access Authority; membership; board of commission; statewide portal of records

A. There is hereby created the Louisiana Clerks' Remote Access Authority which shall be referred to as the "LCRAA".

B. The LCRAA shall provide for infrastructure, governance, standard operating procedures, technology, and training to support a statewide portal for secure remote access by Internet users to certain records maintained by LCRAA members and to provide for document preservation.

C. The LCRAA shall be composed of members who are district clerks of court who enroll on or before September 1, 2014, to provide the LCRAA with secure remote access to indices and electronic images of certain records maintained by each district clerk of court. LCRAA shall adopt rules permitting additional district clerks of court to enroll as members of LCRAA on a schedule which shall include at least one enrollment period per fiscal year.

D.(1) The LCRAA shall be governed by a seven-member board of commissioners, referred to in this Section as the "board", and consists of the following members:

(a) Five commissioners to be elected by the LCRAA from the LCRAA membership.

(b) One commissioner to be designated by the Louisiana Bankers Association (LBA).

(c) One commissioner to be designated by the Louisiana Land Title Association (LLTA) or the Louisiana Association of Independent Land Title Agents (LAILTA). The commissioners from each association shall serve for a one-year term, alternating between the two associations. The designee of the LAILTA shall serve as the initial commissioner with the term beginning July 1, 2014, and ending June 30, 2015. The term for the designee of the LLTA shall begin on July 1, 2015, and end on June 30, 2016.

(2)(a) Board members elected by the LCRAA and elected by the LBA shall serve two-year terms. The initial term shall begin on July 1, 2014, and shall end on June 30, 2016.

(b) Board members shall be eligible for election to succeeding terms without limit.

(c) Any expired term or vacancy on the board of LCRAA shall be filled in the same manner as the original appointment.

(3) The board shall elect from its members a chair, a vice chair, a secretary, a treasurer and such other officers as it may deem necessary. The duties of the officers shall be fixed by the by-laws adopted by LCRAA.

(4) The members of the board shall serve without compensation but shall be reimbursed for their reasonable expenses directly related to the governance of LCRAA.

(5) The domicile of LCRAA shall be in East Baton Rouge Parish.

E. The LCRAA, acting through its board, shall have the following powers and duties:

(1) To design, construct, administer, and maintain a statewide portal for remote access of certain electronic images of certain records maintained by members.

(2) To adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs including but not limited to developing indexing standards.

(3) To receive and expend funds collected pursuant to this Section and in accordance with a budget adopted by LCRAA.

(4) To enter into contracts with individuals or entities, private or public.

(5) To provide such services and make such expenditures as LCRAA deems proper for the establishment and maintenance of a statewide portal.

(6) To acquire or lease equipment, supplies, office space, and storage space which LCRAA deems necessary for the achievement of the purposes of this Section.

(7) To perform any function or activity necessary or appropriate to carry out the purposes of this Section.

(8) To establish user fees for remote access through the statewide portal. The fees shall be sufficient to recover administrative and operational expenses. Administrative and operational expenses shall include but not be limited to hardware, computer support, maintenance, enhancements, upgrades, and replacement of information technology equipment, including software and conversion services, preserving, maintaining, and enhancing records including the costs of repairs, maintenance, consulting services, service contracts, redaction of confidential information from records, system replacements or upgrades, and improving public access to records.

(9) To accept any type of payment approved by LCRAA including but not limited to credit cards, electronic fund transfers, or escrowed funds.

(10) To establish and administer a grant program for assisting members with acquiring hardware and software for the conversion of records to increase the records made available through the statewide portal.

(11) To solicit and accept additional contributions and grants to further the purposes of LCRAA.

(12) To sue and be sued.

F.(1) Beginning September 1, 2014, members of LCRAA shall collect a fee of five dollars per recording of which three dollars shall be remitted to the LCRAA and two dollars shall be retained by the member to fund costs related to participation in the statewide portal, including but not limited to acquiring hardware and software and providing document preservation. The fees shall be remitted to LCRAA by the tenth day of the month following collection. LCRAA shall use the fees received solely for the purposes set forth in this Subsection.

(2) Any user fee received by LCRAA shall be used for administering and maintaining the statewide portal and a prorated share, as determined by LCRAA, may be paid to members based upon the public access to the records provided by the member.

(3) If the statewide portal is not operational by August 31, 2017, the additional five dollar fee shall cease to be collected.

G. LCRAA shall be immune from suits arising from any acts or omissions relating to providing remote access pursuant to the provisions of this Section unless the LCRAA was grossly negligent or engaged in willful misconduct. The provisions of this Subsection shall not be construed to limit, withdraw, or overturn any other applicable defense or immunity.

H. Records accessed through the statewide portal shall not be sold or posted on any other public or private website or in any way redistributed to any third party by a user. LCRAA may deny remote access when necessary to ensure compliance with this Subsection. Data from records accessed by secure remote access may be included in products or services provided to a third party provided that all of the following occur:

(1) The records used to compile the data are not made available to the general public.

(2) The third party maintains administrative, technical, and security safeguards to protect integrity and limited access of the records.

(3) The third party discloses that he is not the official custodian of the records used to compile the data.

I. (1) The LCRAA shall indemnify its officers and board members to the fullest extent permitted by law.

(2) No board member, employee, or officer of the authority shall be liable to the authority or to any individual or entity who conducts business with the authority for monetary damages, for breach of his duties as a board member, employee, or officer, provided that this provision shall not eliminate or limit the liability of a board member, employee, or officer for any of the following:

(a) Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law.

(b) Any transaction from which he or she derived an improper personal benefit.

(3) To the fullest extent permitted by R.S. 9:2792 et seq., including R.S. 9:2792.1 through 2792.9, a person serving as a board member, employee, or officer shall not be individually liable for any act or omission arising out of the performance of his duties.

Acts 2014, No. 826, §1, eff. June 23, 2014.



RS 13:755 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§755. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 13:756 - Office hours

§756. Office hours

Each of the clerks of the district courts and ex officio recorders shall keep their offices open from 8:30 A.M. to 4:30 P.M. every day except Saturdays, Sundays, legal holidays, and in cases of public emergency. Notwithstanding any law to the contrary, in the event the Clerk's office is closed because of a public emergency, the time for filing any pleading shall be extended until the end of the first day of the reopening of said office. Provided however, said clerks and ex officio recorders may open their offices at an earlier time or close their offices at a later time.

Amended by Acts 1954, No. 22, §1; Acts 1954, No. 24, §1; Acts 1954, No, 42, §1; Acts 1954, No. 61, §1; Acts 1964, No. 224, §1; Acts 1966, No. 154, §1; Acts 1968, No. 50, §1; Acts 1968, No. 176, §1; Acts 1968, No. 500, §1; Acts 1970, No. 8, §1; Acts 1970, No. 392, §1; Acts 1972, No. 76, §1; Acts 1972, No. 200, §1; Acts 1974, No. 540, §1.



RS 13:756.1 - Ascension Parish; branch office

§756.1. Ascension Parish; branch office

A. The clerk of court of the parish of Ascension shall establish and maintain a branch office on the East Bank of the Mississippi River in the parish of Ascension.

B. The governing authority of the parish of Ascension shall make an office available without cost to the state for the establishment and maintenance of said branch office.

Added by Acts 1968, No. 315, §1; Acts 1999, No. 100, §1.



RS 13:756.2 - Lafourche Parish; branch offices

§756.2. Lafourche Parish; branch offices

A. The clerk of court of the parish of Lafourche may establish and maintain branch offices in Galliano and Lockport in the parish of Lafourche to be used to receive election returns, issue marriage licenses, and store microfilm.

B. The governing authority of the parish of Lafourche may make an office available without cost to the state for the establishment and maintenance of said branch offices.

Acts 1985, No. 35, §1; Acts 1995, No. 399, §1.



RS 13:756.3 - St. James Parish; branch office

§756.3. St. James Parish; branch office

A. The clerk of court of the parish of St. James shall establish and maintain a branch office in the St. James Parish Courthouse Annex at Vacherie, Ward 6, parish of St. James, to be used to receive election returns, issue marriage licenses, and store microfilm. The branch office hereby established shall not be utilized for the filing of legal pleadings.

B. The governing authority of the parish of St. James shall make an office available without cost to the state for the establishment and maintenance of said branch office.

Acts 1985, No. 396, §1.



RS 13:756.4 - Jefferson Parish; satellite or suboffice

§756.4. Jefferson Parish; satellite or suboffice

A. The clerk of the Twenty-Fourth Judicial District Court for the parish of Jefferson may establish a satellite or suboffice for the purpose of filing documents and pleadings in any civil proceeding in any place other than the parish seat. The documents and pleadings shall bear the endorsement of the clerk of court on the date on which they are filed. All records and pleadings as filed shall be transmitted to the office of the clerk of court at the parish seat for incorporation in the records of his office.

B. The clerk of the Twenty-Fourth Judicial District Court for the parish of Jefferson may establish a satellite or suboffice where mortgages, privileges, and donations may be recorded. The clerk of court shall maintain only one repository for all acts and recordings.

Acts 1985, No. 457, §1.



RS 13:756.5 - East Feliciana Parish; branch office

§756.5. East Feliciana Parish; branch office

The clerk of court of the parish of East Feliciana may establish and maintain a branch office in Jackson in the parish of East Feliciana, without cost to the state, to be used to issue marriage licenses, to provide ex officio notary services, to perform microfilm services, to accept passport applications, and to be a depository of certain duplicate records.

Acts 1986, No. 356, §1.



RS 13:756.6 - East Baton Rouge Parish; branch offices

§756.6. East Baton Rouge Parish; branch offices

A. The clerk of court of the parish of East Baton Rouge may, with the assent and concurrence of the governing authority of the parish, establish and maintain branch offices in the cities of Baker and Zachary and that portion of the parish south of Florida Boulevard and east and southeast of Airline Highway located in Ward 3, Precinct 11.

B. The branch offices shall be used only for such of the following purposes as may be designated by the governing authority authorizing the branch office:

(1) Filing of legal pleadings.

(2) Filing of documents for recordation.

(3) Computer access of records of the clerk in his capacity as recorder.

(4) Issuance of marriage licenses.

C. Provision of space for and funding for such branch offices of the clerk of court shall be in accordance with the existing laws with respect to defraying the costs of capital outlay expenses for the clerk's office, except as may be hereafter otherwise provided by agreement between the clerk of court and the governing authority of the parish.

Acts 1991, No. 210, §1, eff. July 2, 1991.



RS 13:756.7 - St. Landry Parish; branch office

§756.7. St. Landry Parish; branch office

The clerk of court of the parish of St. Landry may establish and maintain a branch office in the sixth ward of the parish of St. Landry to receive election returns, issue marriage licenses, store microfilm, provide ex officio notary services, accept passport applications, be a depository of duplicate records, and file documents and pleadings in any civil proceeding. The documents and pleadings shall bear the endorsement of the clerk of court on the date on which they are filed. All records and pleadings as filed shall be transmitted to the office of the clerk of court at the parish seat for incorporation in the records of the office. Mortgages, privileges, and donations may be recorded. The clerk of court shall maintain only one repository for all acts and recordings.

Acts 1991, No. 35, §1.



RS 13:756.8 - Tangipahoa Parish; branch office

§756.8. Tangipahoa Parish; branch office

The clerk of court of the parish of Tangipahoa may establish and maintain a branch office in the city of Hammond in the parish of Tangipahoa to be used to receive election returns, issue passports and marriage licenses, and file notarial acts and civil pleadings. The documents and pleadings shall bear the endorsement of the clerk of court on the date on which they are filed. All records and pleadings as filed shall be transmitted to the office of the clerk of court at the parish seat for incorporation in the records of the office.

Acts 1995, No. 406, §1.



RS 13:756.9 - Livingston Parish; branch offices

§756.9. Livingston Parish; branch offices

A. The clerk of court of the parish of Livingston may establish and maintain one but not more than two branch offices in the parish of Livingston.

B. The governing authority of the parish of Livingston may make an office available without cost to the state for the establishment and maintenance of said branch offices.

Acts 2001, No. 3, §1.



RS 13:756.10 - Bienville Parish; branch office

§756.10. Bienville Parish; branch office

The clerk of court of the parish of Bienville may establish and maintain a branch office in Ringgold in the parish of Bienville to be used to receive election returns, to issue marriage licenses, to store microfilm, to provide ex officio notary services, to accept passport applications, to be a depository of duplicate records, and to file documents and pleadings in any civil proceeding. The documents and pleadings shall bear the endorsement of the clerk of court on the date on which they are filed. All records and pleadings as filed shall be transmitted to the office of the clerk of court at the parish seat for incorporation in the records of the office. Mortgages, privileges, and donations may be recorded. The clerk of court shall maintain only one repository for all acts and recordings.

Acts 2001, No. 36, §1.



RS 13:756.11 - St. John the Baptist Parish; branch office

§756.11. St. John the Baptist Parish; branch office

A. The clerk of court of the parish of St. John the Baptist may establish and maintain a branch office on the east bank of the Mississippi River in the parish of St. John the Baptist to be used to receive election returns, to issue marriage licenses, to provide ex officio notary services, to accept passport applications, to issue birth certificates; to be a depository of duplicate records, and to file documents and pleadings in any civil proceeding. The documents and pleadings shall bear the endorsement of the clerk of court on the date on which they are filed. All records and pleadings as filed shall be transmitted to the office of the clerk of court at the parish seat for incorporation in the records of the office. Mortgages, privileges, and donations may be recorded. The clerk of court shall maintain only one repository for all acts and recordings.

B. The governing authority of St. John the Baptist Parish shall make an office available without cost to the state for the establishment and maintenance of the branch office.

Acts 2001, No. 220, §1.



RS 13:756.12 - DeSoto Parish; branch office; Stonewall

§756.12. DeSoto Parish; branch office; Stonewall

The clerk of court of the parish of DeSoto may establish and maintain a branch office in Stonewall in the parish of DeSoto to be used to receive election returns, to issue marriage licenses, to store microfilm, to provide ex officio notary services, to be a depository of duplicate records, and to file documents and pleadings in any civil proceeding. The documents and pleadings shall bear the endorsement of the clerk of court on the date on which they are filed. All records and pleadings as filed shall be transmitted to the office of the clerk of court at the parish seat for incorporation in the records of the office. Mortgages, privileges, and donations may be recorded. The clerk of court shall maintain only one repository for all acts and recordings.

Acts 2004, No. 339, §1.



RS 13:757 - Seal

§757. Seal

The clerks of the courts in each parish shall obtain a seal, to be paid for by the parish, which shall contain the vignette of the state seal, with the words "Seal of the Clerk of the Parish of _________," which shall be used by the clerk of the parish to seal all papers issued by him requiring a seal.



RS 13:758 - Liability insurance

§758. Liability insurance

A. Clerks of the judicial district courts may contract for insurance with any insurance company authorized to do business under the laws of this state to cover loss or damage from any negligent acts of the clerk or his deputies in the performance of the duties of his office, the premiums on said insurance to be paid by the clerk as an expense of his office out of the clerk's salary fund.

B. Any judgment rendered against any clerk of the judicial district courts for any act of commission or omission performed by him or any of his employees in any of the duties required as clerk shall be paid out of the clerk's salary fund.

C. Each of the clerks of the judicial district courts is also authorized to compromise any suit brought against him or his employees, with the concurrence of the judge before whom the matter is pending, and to pay the compromise out of the clerk's salary fund.

Acts 1952, No. 369, §1. Amended by Acts 1974, No. 525, §1; Acts 1977, No. 399, §1; Acts 1985, No. 309, §1.



RS 13:759 - Election; term of office

§759. Election; term of office

Except for the clerks of the Civil District Court and the Criminal District Court for the parish of Orleans and except for clerks of district courts elected at special elections, each clerk of a district court shall be elected at the gubernatorial election, shall serve for a term of four years, and shall take office and begin his term on the first day of July following election.

Added by Acts 1966, No. 164, §1. Amended by Acts 1981, No. 122, §1; Acts 2006, No. 621, §2, eff. Jan. 1, 2009; Acts 2012, No. 474, §5(A).



RS 13:760 - Limitations on liability for damages

§760. Limitations on liability for damages

No clerk of court and no deputy of such officer who performs any act or issues any order in conformity with the written order or judgment of any judge of a court in this state shall be liable in either his individual or official capacity to any person, firm, or corporation for any damage as the result of such action. This exemption from liability shall extend to any surety or liability insurance carrier of such officer.

Acts 1986, No. 290, §1; Acts 1997, No. 487, §1.



RS 13:761 - Clerks' Supplemental Compensation Fund; creation; sources of funds

§761. Clerks' Supplemental Compensation Fund; creation; sources of funds

A. The Clerks' Supplemental Compensation Fund, hereinafter referred to as "the fund", is hereby created. The proceeds from the fund shall be used solely and exclusively for salary supplements to clerks of court of all of the district courts and criminal district courts of this state, which shall be in addition to any compensation otherwise authorized by law and which shall not be considered or included in the calculation of maximum compensation or minimum monthly compensation set forth in R.S. 13:782, and for necessary and associated administrative expenses.

B.(1) The Clerks' Supplemental Compensation Fund Board is hereby created. The members of the commission shall serve two-year terms unless otherwise specified. A member may not serve more than two successive terms. The board shall be domiciled in Baton Rouge. The members shall serve without pay.

(2) The board shall be composed of five members appointed by the board of directors of the Louisiana Clerks of Court Association.

(3) The chairman of the board shall be responsible for the distribution of the proceeds of the fund. He shall keep detailed and accurate records.

C. The clerks of all of the district courts and criminal district courts of this state shall remit to the Clerks' Supplemental Compensation Fund from the funds transferred from the advance deposit account to the salary fund account an amount calculated at the rate of four dollars for every original civil suit filed in their offices. The clerk of the Civil District Court for the parish of Orleans shall remit the fees required in this Subsection from the judicial expense fund of the Civil District Court for the parish of Orleans. The clerk of the Criminal District Court for the parish of Orleans shall remit the fees required in this Subsection from the clerk of the Criminal District Court Expense Fund for the parish of Orleans. The clerks of all of the district courts and criminal district courts of this state shall remit all costs so collected to the board monthly on or before the tenth day of each calendar month. The disbursement of the proceeds from the fund may be authorized only by a majority of the members of the board.

D. After making provisions for necessary and associated administrative expenses, the board shall then distribute the proceeds from the fund monthly in equal amounts to all of the clerks of the district courts and criminal district courts of this state.

E. The additional sum of four dollars shall be considered the base additional fee for purposes of this Subsection. Beginning in July, 1988, the base fee shall be increased an amount equal to the percent of increase in the average consumer price index (all items-city average) as published by the United States Department of Labor, bureau of labor statistics, between the figures for the calendar years 1986 and 1987. The amount of increase so calculated shall be rounded off to the nearest half-dollar. Each succeeding July, a similar adjustment shall be made to the base fee, as adjusted, based upon the percent of change to the nearest half-dollar in the average consumer price index between the two complete calendar years preceding July of the year in which the adjustment is made. Under no circumstances shall the base fee or any escalation thereof, pursuant to the provisions of this Subsection, be reduced.

F. REPEALED BY ACTS 1992, NO. 157, §2, EFFECTIVE JULY 1, 1992.

G. The provisions of this Section shall not be construed to authorize the increase of the filing fee for any original civil suit unless specifically authorized by the legislature.

Acts 1987, No. 395, §1; Acts 1992, No. 157, §2, eff. July 1, 1992; Acts 1999, No. 889, §1.



RS 13:762 - Authority of clerks to lease computer equipment

§762. Authority of clerks to lease computer equipment

Clerks of court may lease computer equipment or computer time to private persons for a reasonable fee.

Acts 1987, No. 756, §1.



RS 13:781 - Clerk's salary fund

SUBPART B. COMPENSATION AND EXPENSES

§781. Clerk's salary fund

A. Except as provided in R.S. 13:783(C), the clerk of the district court shall collect all fees and charges due his office and deposit them in a fund known as the Clerk's Salary Fund. The clerk shall keep an accurate set of books in connection with this fund showing all receipts of his office, including notarial fees, and all expenditures. On or before the tenth of October each year, he shall render a statement from the books for the fiscal year beginning July first and ending June thirtieth to the police jury of the parish.

B. A clerk who fails to comply with this Section shall forfeit to the parish fifty percent of the compensation received by him under R.S. 13:782.

Acts 1995, No. 762, §1.



RS 13:782 - Compensation of clerks

§782. Compensation of clerks

A.(1) Clerks of district courts of the various parishes shall establish their own rates of annual compensation for their services, payable out of the clerk's salary fund, which rates shall not exceed the following amounts based on the applicable population of the respective parishes, according to the latest United States census or the population estimates published pursuant to the United States Bureau of the Census Federal State Cooperative Program for Population Estimates as follows:

Population

Compensation

(a) Less than 50,000

$ 88,000

(b) 50,000-200,000

$ 98,000

(c) Over 200,000

$108,000

(d) The annual compensation for each population class shall be increased by four percent annually through Fiscal Year 2016-2017. The applicable compensation for each fiscal year shall be used to calculate any compensation granted by Subsection J of this Section for the fiscal year.

(2) A clerk is eligible to receive a salary increase as provided for by this Subsection if the clerk completes the annual certification updates and renewal courses as provided for in Subparagraph (I)(4)(c) of this Section.

(3) Nothing in this Section shall be construed to limit clerks from participation in an approved state deferred compensation plan as specified in R.S. 42:1301 et seq. A clerk shall not authorize or receive an employer contribution that would be more favorable than that offered to the employees of the clerk's office.

B. The governing authority of the parish of Plaquemines may pay the clerk of the Twenty-fifth Judicial District Court and ex officio recorder for said parish any such additional compensation for his services as it may deem necessary.

C. Should any clerk of a district court receive an amount less than the maximum compensation allowed under the population category applicable to such clerk in this section, due to insufficiency of funds or other cause, and there occurs a surplus in the receipts of his office during any fiscal year within his term of office, or during any subsequent term or terms of office for which he is reelected, he shall receive out of any such surplus an amount sufficient to maintain his maximum annual compensation at the rate provided by law.

D. In no case shall the amount of compensation received by any clerk of a district court for his services be less than nine hundred dollars per month, which sum is hereby fixed as the minimum monthly salary for any such clerk. In the event a sufficient amount is not earned from all of the fees collected by his office to provide for said minimum monthly compensation, during his term of office, or any subsequent term or terms of office for which he is re-elected, the difference between the amount earned and said minimum monthly compensation shall be paid such clerk, on his own warrant, by the governing authority of his parish.

E. All of the maximum rates of compensation provided by this section shall be due and payable to the various clerks of the several district courts from all of the fees collected by their offices, after the salaries of deputies and assistants and any and all other expenses have been paid, as provided in R.S. 13:783(A).

F. Any clerk of a district court who agrees to share any part of his compensation provided in this section with any other person shall forfeit his office for gross misconduct upon conviction by a court of competent jurisdiction.

G. Notwithstanding any provision of this section or any other law to the contrary, no clerk of the district court for any parish, Orleans excepted, shall have his salary reduced because a later official United States Census shows the population of such parish to have decreased so as to place such parish within a lower population category upon which the compensation of the clerk of the district court of such parish is based as provided in this section.

H. In addition to the above salary each individual clerk of the judicial district courts, including the register of conveyances and the recorder of mortgages for the parish of Orleans, shall be granted ten percent of his annual compensation as an expense allowance.

I.(1) The Louisiana Clerks' of Court Certification program is hereby established to formalize and recognize the professional standards of clerks of court in the state.

(2) Objectives. The clerks' of court certification program is designed to provide practical learning experiences which establish a curriculum that will enable the clerks of court to learn the requirements of their elected office and to establish additional professional bonds of achievement. The program will accomplish these goals by introducing clerks to new ideas that will enhance effective performance in public service; increasing the clerk's managerial competence to meet the changing environment of their parish and community; creating opportunities to enhance professional development through attendance and involvement in respective state associations; emphasizing the clerk's role as a public official and the need for continued maintenance of high standards for the clerk's office; and providing recognition for the attainment of enhanced managerial and administrative skills.

(3) Eligibility. Only those persons holding the office of clerk of a district court shall be eligible for participation in the clerks' of court certification program.

(4)(a) Requirements. The requisite education and training will be provided through courses of the Louisiana Clerks of Court Institute (LCCI), a continuing education program for clerks of court, offering academic training leading to professional accreditation, which was established through the Governmental Services Institute at Louisiana State University. Education and training may also be provided through courses at other state institutions of higher education or institutions of training approved by the International Association of Clerks, Recorders, Election Officials and Treasurers (IACREOT) or Louisiana Clerks of Court Association (LCCA). All such instruction shall be offered and directed toward the attainment of the certification and maintenance of said certification.

(b)(i) A total of fifty points must be earned to meet the requirements of the professional certification program. Thirty points must be achieved under Category I - Education and twenty points must be achieved under Category II - Experience.

(ii) Category I - Education (30 points required) Satisfactory completion of the Clerks of Court Institute approved by the Louisiana Clerks of Court Association (LCCA) or the International Association of Clerks, Recorders, Election Officials and Treasurers (IACREOT). Each session of the Clerks of Court Institute shall be twenty-five contact hours which shall equal fifteen points. A bachelor's degree in a related field may be used as fifteen points toward the satisfaction of the requirements of this category.

(iii) Category II - Experience (20 points required) Experience as a full time Clerk of Court shall qualify for one point per year, with a maximum of ten points. Experience as a full time deputy clerk shall qualify for one-half point per year, with a maximum of ten points. Other full time administrative position on local government shall qualify for one-half point per year, with a maximum of ten points. Full time administrative position in business shall qualify for one-half point per year, with a maximum of five points. Relevant university or college credited courses shall qualify for one-half point per course, with a maximum of five points.

(c) The clerks of court certification program will provide training opportunities and challenges for clerks of court completing the certification program to remain current with the latest developments by providing update and renewal courses on an annual basis. The general requirements for update and certification renewal will be the completion of an additional fifty points every four years. If these requirements are not met, the clerk of court will lose certification and certification compensation until recertification requirements are met.

(d) Notwithstanding any provision of this Subsection, any clerk of court, including any clerk in the parish of Orleans, who has served fifty or more years in office as clerk shall be deemed certified under the requirements of this Subsection and shall not be required to personally attend certification renewal courses as required in this Subsection; however, such a clerk shall designate an employee of his office to attend certification renewal courses on his behalf.

J.(1) The clerks of court certification program committee is hereby created to govern the certification program. The certification committee shall be composed of five members who shall serve one year terms and who may be reappointed. The members shall be appointed as follows:

(a) One member shall be the chairman of the Education Committee of the Louisiana Clerks of Court Association who shall serve as chairman of the committee.

(b) One member shall be the Program Coordinator or a representative of the Governmental Services Institute at Louisiana State University.

(c) Three members shall be clerks of court who have achieved certification.

(2)(a) Documents showing the successful completion of the certification program shall be submitted to and approved by the certification committee. Upon approval of the application for certification, a person holding the office of clerk of court shall receive the designation of Certified Clerk of Court, (CCC), and notice of the approval shall be forwarded to the legislative auditor by the certification committee.

(b) If, on July 1, 1990, a clerk has completed the educational and experience requirements as provided in Subsection I of this Section and the documents showing the successful completion of the program have been submitted to and approved by the certification committee and said approval documented to the legislative auditor, the clerk shall be granted a seven percent increase in compensation to his annual salary as set forth in Subsection A of this Section.

(c) A clerk shall complete the requirements of Paragraph I(4) of this Section in order to receive and retain the seven percent compensation enhancement. If a clerk does not complete the certification program as provided in Subsections I and J of this Section, or if after certification a clerk does not receive certification renewal within each four year period, his salary shall revert back to the salary scale provided for in Subsection A of this Section.

K. Repealed by Acts 2013, No. 380, §2, eff. June 18, 2013.

L. Repealed by Acts 1995, No. 329, §1.

Acts 1990, No. 132, §1; Acts 1990, No. 836, §1, eff. July 1, 1990; Acts 1991, No. 262, §1; Acts 1992, No. 595, §1; Acts 1995, No. 329, §1; Acts 1995, No. 536, §1, eff. June 18, 1995; Acts 1997, No. 470, §1; Acts 1999, No. 797, §1; Acts 1999, No. 1216, §1; Acts 2003, No. 157, §1; Acts 2004, No. 236, §1; Acts 2006, No. 724, §1; Acts 2007, No. 77, §1; Acts 2013, No. 380, §§1, 2, eff. June 18, 2013.



RS 13:783 - Expenses of clerk's office

§783. Expenses of clerk's office

A. The clerk shall employ all necessary deputies and assistants, fix and pay their salaries, and defray all expenses out of the clerk's salary fund.

B. The police jury of the parish of Plaquemines may pay the clerk of court and ex-officio recorder for the parish of Plaquemines such additional expenses as it may deem necessary.

C. The clerk shall not be required to pay the court reporter out of the clerk's salary fund or the amounts allowed to the clerk out of the clerk's salary fund for expenses. If he is not paid by the clerk, unless his compensation is otherwise fixed by law, the court reporter may collect the fees allowed by law for his services.

D.(1)(a)(i) Each of the clerks of the district courts is hereby authorized to purchase, out of any surplus in his salary fund, an automobile for the use of his office, after having first obtained the consent of the governing authority of the parish.

(ii) However, the consent of the governing authority shall not be necessary as to any clerk of court who prior to July 29, 1970, has purchased an automobile under authority of any previously enacted law.

(iii) The clerks of the district courts in East Feliciana Parish, West Feliciana Parish, and St. Landry Parish shall be exempt from obtaining consent from the governing authority to purchase an automobile for office use.

(b) Each of the clerks of court is hereby authorized to purchase insurance for the automobile with any insurance company authorized to do business under the laws of this state and to pay the premiums on the insurance out of his salary fund.

(2) In addition to the automobile authorized to be purchased in the above Paragraph, the clerk of court of Lafayette Parish may purchase, out of any surplus in his salary fund, an additional automobile for the use of his office. Such automobile shall also be purchased in accordance with the provisions set forth in Paragraph (1) of this Subsection.

(3) In addition to the automobile authorized to be purchased in Paragraph (1) of this Subsection, the clerk of court of Caddo Parish may purchase, out of his salary fund, an additional automobile for the use of his office. Such automobile and insurance therefor shall also be purchased in accordance with the provisions set forth in Paragraph (1) of this Subsection.

(4) In addition to the automobile authorized to be purchased in Paragraph (1), the clerk of court of Calcasieu Parish may purchase, out of any surplus in his salary fund, in an amount not to exceed ten thousand dollars, an additional automobile for the use of his office. Such automobile and insurance therefor shall also be purchased in accordance with the provisions set forth in Paragraph (1).

(5) In addition to the automobile authorized to be purchased in Paragraph (1), the clerk of court of Livingston Parish may purchase, out of any surplus in his salary fund, in an amount not to exceed nineteen thousand five hundred dollars, an additional automobile for the use of his office. Such automobile and insurance therefor shall also be purchased in accordance with the provisions set forth in Paragraph (1).

(6) The clerk of court for East Baton Rouge Parish is hereby authorized to purchase or lease the automobile authorized by Paragraph (1) of this Subsection and, in addition, is authorized to purchase or lease one additional automobile for the transportation of employees, documents, equipment, or other items related to the office of the clerk or for use for any purpose related to the operation of the office of the clerk of court. The purchase price or lease payments of an automobile authorized in this Paragraph, including the automobile insurance premiums on that automobile, shall be payable out of the clerk's salary fund. The automobile insurance shall be obtained from an insurance company authorized by law to do business in this state.

(7) The clerk of each district court may receive an automobile expense allowance equal to fifteen percent of their annual salary provided the clerk of court maintains three hundred thousand dollars of automobile insurance per accident for bodily injury and one hundred thousand dollars of automobile insurance per accident for property damage. The expense allowance shall come from surplus funds in each of the offices of the clerks of court and at no additional expense to the state or local governing authority.

E. Each of the clerks of the district courts is authorized to purchase, out of any surplus in his salary fund, uniforms for his deputies and assistants.

F.(1) Each of the clerks of the district courts is authorized to contract separately or through the insurance committee that administers the clerk's insurance fund of the Louisiana Clerks of Court Association to obtain from any insurance company authorized to do business in this state, group life and accidental death and dismemberment, group health, accident, dental, hospital, surgical, or other medical expense and group disability insurance. This insurance may cover the clerk of court, the clerk's employees, dependents of the clerk and the dependents of the clerk's employees.

(2) The clerk may pay from the clerk's salary and expense fund the cost of insurance authorized to be contracted for by this Subsection for the clerk, his employees, and dependents of the clerk and the clerk's employees. No reduction of the insured's contribution shall be made on insurance contracts presently in effect. All costs for group insurance paid out of the clerk's salary and expense fund shall be included in each clerk's budget. The clerk or clerk's employee shall pay any portion of the insurance cost that is not paid from the clerk's salary and expense fund.

(3) The clerk or any clerk's employee that retires under the clerks of court retirement program may elect to continue insurance coverage obtained under this Subsection and the costs may be paid in the same manner as if he were still employed provided that the clerk or clerk's employee was a clerk or clerk's employee and a member of the Louisiana Clerks' of Court Retirement and Relief Fund for at least twelve years prior to retirement.

(4) The clerk may pay any fee for the cost of administering the clerk's insurance fund that is charged participating members. This fee may be paid from the clerk's salary and expense fund.

(5) Any insurance cost to be paid by the clerk or the clerk's employee may be deducted directly from their salaries if so authorized. The clerk shall remit these contributions to the clerk's insurance fund when the insurance contracts are administered by that fund, or directly to any insurance company with which the clerk has contracted separately.

(6) In the parishes of Beauregard, East Carroll, Jefferson Davis, Rapides, Richland, and Vernon, the clerk of court shall pay, from the clerk's salary fund, one hundred percent of the premium costs of the group life and accidental death and dismemberment, group health, accident, dental, hospital, surgical, or other medical expense for any employee that retires from the Beauregard Parish clerk of court's office, the East Carroll Parish clerk of court's office, the Jefferson Davis Parish clerk of court's office, the Rapides Parish clerk of court's office, the Richland Parish clerk of court's office, or the Vernon Parish clerk of court's office who is entitled to receive monthly benefits from the Louisiana Clerks' of Court Retirement and Relief Fund and has at least twenty years of full-time service with the clerk of court's office in Beauregard Parish, East Carroll Parish, Jefferson Davis Parish, Rapides Parish, Richland Parish, or Vernon Parish. The provisions of this Paragraph shall not apply to any other insurance, such as supplemental insurance, that an employee may elect to purchase.

(7) In the parishes of Avoyelles, Bossier, Caddo, Caldwell, Cameron, Franklin, Grant, LaSalle, Ouachita, Webster, and Winn, the clerk of court shall pay, from the clerk's salary fund, one hundred percent of the premium costs of the group life and accidental death and dismemberment, group health, accident, dental, hospital, surgical, or other medical expense insurance for any employee that retires from the Avoyelles Parish clerk of court's office, Bossier Parish clerk of court's office, the Caddo Parish clerk of court's office, the Caldwell Parish clerk of court's office, the Cameron Parish clerk of court's office, the Franklin Parish clerk of court's office, the Grant Parish clerk of court's office, the LaSalle Parish clerk of court's office, the Ouachita Parish clerk of court's office, the Webster Parish clerk of court's office, or the Winn Parish clerk of court's office who is entitled to receive monthly benefits from the Louisiana Clerks' of Court Retirement and Relief Fund, who has at least twenty years of full-time service with the clerk of court's office in Avoyelles Parish, Bossier Parish, Caddo Parish, Caldwell Parish, Cameron Parish, Franklin Parish, Grant Parish, LaSalle Parish, Ouachita Parish, Webster Parish, or Winn Parish, and who is at least fifty-five years of age. The provisions of this Paragraph shall not apply to any other insurance, such as supplemental insurance, that an employee may elect to purchase.

(8) The clerk of court of East Baton Rouge Parish shall pay from the clerk's salary fund one hundred percent of the premium costs of the group life and accidental death and dismemberment, group health, accident, dental, hospital, surgical, or other medical expense insurance for any clerk or employee that retires from the East Baton Rouge Parish clerk of court's office who is entitled to receive monthly benefits from the Louisiana Clerks' of Court Retirement and Relief Fund, who has at least twelve years of full-time service with the clerk of court's office in East Baton Rouge Parish, and who is at least fifty-five years of age. The provisions of this Paragraph shall not apply to any other insurance, such as supplemental insurance, that any clerk or any employee may elect to purchase.

(9) The clerk of court of St. James Parish, provided sufficient amounts are available, shall pay from the clerk's salary fund one hundred percent of the premium costs of the group life and accidental death and dismemberment, group health, accident, dental, hospital, surgical, or other medical expense insurance for any clerk or employee that retires from the St. James Parish clerk of court's office who is entitled to receive monthly benefits from the Louisiana Clerks' of Court Retirement and Relief Fund, who has at least twenty years of full-time service with the clerk of court's office in St. James Parish, and who is at least fifty-five years of age. The provisions of this Paragraph shall not apply to any other insurance, such as supplemental insurance, that an employee may elect to purchase.

Acts 1950, No. 454, §1; Acts 1956, No. 467, §1; Acts 1968, No. 121, §1; Acts 1969, No. 166, §1; Acts 1970, No. 152, §1; Acts 1972, No. 323, §1; Acts 1976, No. 53, §1; Acts 1990, No. 64, §1; Acts 1991, No. 561, §1; Acts 1993, No. 615, §1; Acts 1994, 3rd Ex. Sess., No. 43, §1, eff. July 1, 1994; Acts 1997, No. 519, §1, eff. July 3, 1997; Acts 2000, 1st Ex. Sess., No. 101, §1, eff. April 17, 2000; Acts 2006, No. 670, §1; Acts 2007, No. 423, §1; Acts 2009, No. 471, §1, eff. July 9, 2009; Acts 2010, No. 170, §1; Acts 2010, No. 183, §1; Acts 2010, No. 422, §1; Acts 2011, No. 176, §1, eff. June 24, 2011; Acts 2012, No. 376, §1; Acts 2012, No. 467, §1; Acts 2013, No. 232, §1; Acts 2013, No. 344, §1; Acts 2013, No. 373, §1; Acts 2014, No. 537, §1; Acts 2014, No. 593, §1; Acts 2015, No. 178, §1; Acts 2015, No. 179, §1.



RS 13:784 - Police jury to defray capital outlay expense; clerk's salary fund surplus

§784. Police jury to defray capital outlay expense; clerk's salary fund surplus

A. Upon the request of the clerk, the police jury shall provide him with all necessary office furniture, equipment, and record books.

B. Out of any surplus in his salary fund, each of the clerks of the district courts may purchase office furniture, equipment, record books, and supplies as may be needed for the proper conduct of his office and may expend funds for renovation of his office, all in accordance with the public bid law of the state.

Amended by Acts 1979, No. 723, §1; Acts 1985, No. 324, §1.



RS 13:785 - Disposition of clerk's salary fund

§785. Disposition of clerk's salary fund

At the expiration of his term of office, the clerk shall pay into the parish treasury any balance in the clerk's salary fund which exceeds one-half of the revenues of the last year of the term, which amount shall be limited to no more than that which was received by the clerk in accordance with R.S. 13:784(A) during said term of office. The amount retained in the clerk's salary fund shall be turned over to the incoming clerk as a revolving fund to assist in financing the operation of the clerk's office.

Amended by Acts 1970, No. 233, §1.



RS 13:786 - Advances

§786. Advances

Whenever the receipts and earnings of the clerk's office are insufficient to provide for the normal salaries and expenses of the office, the police jury of the parish may advance to the clerk's salary fund such funds as may be necessary to pay these expenses.



RS 13:787 - Supplements

§787. Supplements

(A) When the fees and charges collected during any month by the clerk are insufficient to pay his normal compensation, clerical salaries and other necessary expenses, and there is no surplus from fees and charges collected during previous months from which the deficiency can be defrayed, the police jury of the parish may supplement the fees and charges by paying to the clerk's salary fund from the parish treasury the amount of the deficiency. In no case in any one fiscal year shall such supplements by the police jury exceed in the aggregate the sum of five thousand dollars.

(B) Whenever a police jury exercises the discretion vested in it by R.S. 13:786, the total amount received by the clerk shall include the salary of any deputy clerk or other clerks who may be appointed by him, but shall not include the cost of purchasing permanent record books.

(C) Whenever a police jury exercises the discretion vested in it by R.S. 13:786, the clerk shall furnish to the police jury, before the supplement is made, a sworn itemized statement of all fees and charges collected by him each month, in order that the police jury may ascertain the amount to be paid as supplement.



RS 13:788 - 788 to 792 Repealed by Acts 1983, No. 4, §2.

§788. §§788 to 792 Repealed by Acts 1983, No. 4, §2.



RS 13:793 - Clerk's salary fund, payment by Department of Corrections

§793. Clerk's salary fund, payment by Department of Corrections

The Department of Corrections, out of its appropriated funds, shall annually pay the sum of six thousand dollars into the salary fund of the clerk of court of each parish for each state adult correctional facility located in the parish in consideration of services rendered by that clerk of court to the adult correctional facility or by reason of its location in the parish.

Added by Acts 1983, No. 4, §1.



RS 13:794 - St. Landry Parish; jury commission fees; per diem and expenses of commissioners

§794. St. Landry Parish; jury commission fees; per diem and expenses of commissioners

The clerk of court of St. Landry Parish shall, from fees collected for the jury commission fund, pay to the members of the jury commission their monthly per diem and expenses on their own warrant. The clerk shall deposit any balance remaining from such fees after the payment of per diem and expenses into the jury commission fund at such intervals as he deems proper based upon funds required to make such payments.

Acts 1992, No. 492, §1.



RS 13:841 - Enumeration of fees in civil matters; miscellaneous

SUBPART C. FEES

§841. Enumeration of fees in civil matters; miscellaneous

A. The clerks of the several district courts may be entitled to demand and receive fees of office, which fees may be less than, but shall not exceed, the amounts set forth in this Section. Any clerk of court that establishes procedures for the filing, receipt, or issuance of any of the following documents by electronic means shall establish fees for the filing, receipt, or issuance of electronic documents that shall not exceed the fee that would apply if the document was received, filed, or issued in paper.

(1) Initialization fee, twenty dollars.

(2) Filing document:

(a) First page, six dollars.

(b) Each subsequent page, four dollars.

(c) Exhibits up to eight and one-half inches by fourteen inches, including but not limited to attachments, transcripts, and depositions, two dollars per page.

(d) All paper exhibits larger than eight and one-half inches by fourteen inches, five dollars per page and all other exhibits, five dollars per exhibit.

(3) Indexing each name, two dollars.

(4)(a) Issuing document with notice of service, twenty dollars.

(b) Issuing document without notice of service, fifteen dollars.

(5)(a) Certification of copy, five dollars.

(b) Act of congress, five dollars.

(c) Conformed copies, three dollars.

(6) Copies per page, one dollar.

(7) Minute entries, five dollars.

(8) Swearing of witnesses and jurors, two dollars.

(9) United States Postal Service and common carriers, costs actually incurred.

(10) Appeals (per original document page) complete preparation of all copies and volumes, five dollars.

(11) - (77) Repealed by Acts 2006, No. 243, §2.

B. The funds derived by the clerk of court in the parish of Calcasieu from that portion of the fees collectable pursuant to this Section above the amount of such fees collectable at the rates provided by R.S. 13:841 prior to the amendment thereof at the 1981 Regular Session of the Legislature shall be expended exclusively for the payment of salaries of deputy clerks of court in that parish.

C. In addition to the fees provided in Subsection A of this Section, the clerk of the Twenty-Fourth Judicial District for the parish of Jefferson may demand and receive additional fees in an amount not to exceed twenty-five percent of the fees specified in Subsection A of this Section. The funds so derived by the clerk shall be expended exclusively for the payment of salaries of deputy clerks of court in that parish.

D. In addition to the fees provided in Subsection A of this Section, the clerks of the several district courts may demand and receive additional fees for issuing a marriage license, fifteen dollars, and each copy, five dollars.

E. In the Twenty-Seventh Judicial District, the receipt by the clerk of court of any page, document, exhibit, attachment, transcript, deposition, or record specified in Subsection A of this Section by electronic means shall be treated the same as receiving a paper copy, and the same fees authorized for filing or recordation in Subsection A of this Section shall also apply to the filing or recordation of information received electronically.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961; Acts 1964, No. 398, §1; Acts 1974, No. 541, §1; Acts 1981, No. 357, §1; Acts 1984, No. 438, §1; Acts 1985, No. 749, §1; Acts 1986, No. 317, §1; Acts 1995, No. 767, §1; Acts 2006, No. 243, §§1, 2; Acts 2010, No. 220, §1; Acts 2014, No. 596, §1.



RS 13:841.1 - Additional fee for offset of supreme court reporting system expense

§841.1. Additional fee for offset of supreme court reporting system expense

In addition to any other fees or costs imposed or authorized to be imposed and collected, the clerk of court of each district court may demand and receive from each party liable for court costs the additional sum of one dollar and fifty cents on all civil and probate matters. Any additional amount so imposed shall be used, in addition to any other available funds, to defray expenses incurred to meet the requirements of the supreme court reporting system.

Added by Acts 1976, No. 51, §1.



RS 13:841.2 - Internet document access; fees to clerk of court; Twenty-First Judicial District

§841.2. Internet document access; fees to clerk of court; Twenty-First Judicial District

In addition to any other fees authorized by law, the clerk of the Twenty-First Judicial District Court, Tangipahoa Parish, may demand and receive additional fees, for filing civil suits, a sum not to exceed five dollars per civil suit, and for recordation of documents, a sum not to exceed five dollars and fifty cents per document. All such funds so derived by the clerk in accordance with this provision may be expended for funding costs associated with the Internet-based Document Electronic Access System.

Acts 1999, No. 662, §1; Acts 2008, No. 215, §1.



RS 13:841.3 - Repealed

§841.3. Repealed by Acts 2016, No. 131, §2.



RS 13:842 - Advance costs

§842. Advance costs

A. The clerks of the district courts shall demand and receive from the plaintiff or plaintiffs in each ordinary suit, whether accompanied by conservatory writs or not, not less than twenty dollars or such other amount as may be fixed by law for advanced costs, to be disbursed to the clerk's salary fund or to others as their fees accrue. Whenever the costs have exhausted the amount of the original advance deposit, the clerk may refuse to perform any further function in the proceeding until the additional costs for the function have been paid, in accordance with the fees set forth in R.S. 13:841 or, in Orleans Parish, in R.S. 13:1213.

B. After an ordinary suit has been filed, if a period of five years elapses without any pleadings being filed and the suit has been completely inactive during this five-year period, the clerk shall refund any unused balance remaining in the clerk's advance deposit fund (to the credit of this particular suit) to the person who made the original deposit, after paying all fees or other charges of record in the suit. Probate matters are specifically excepted from the provisions of this Subsection.

Amended by Acts 1954, No. 483, §1; Acts 1974, No. 541, §1; Acts 1978, No. 180, §1; Acts 2006, No. 621, §2, eff. Jan. 1, 2009; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2012, No. 474, §5(A).



RS 13:842.1 - Pilot program; flat filing fees; Ninth Judicial District

§842.1. Pilot program; flat filing fees; Ninth Judicial District

A. The clerk of court of Rapides Parish may establish a pilot program to provide for a schedule of flat filing fees in the Ninth Judicial District Court. Pursuant to this program the clerk of court may demand and receive filing fees for the following actions:

(1) Administration, one hundred dollars.

(2) Adoption, eighty-five dollars.

(3) Annulment, eighty-five dollars.

(4) Change of name, eighty-five dollars.

(5) Clerk's docket, eighty-five dollars.

(6) Commitment, eighty-five dollars.

(7) Concursus, two hundred dollars.

(8) Contract, one hundred fifty dollars.

(9) Curatorship, eighty-five dollars.

(10) Damages, two hundred twenty-five dollars.

(11) Divorce, one hundred fifty dollars.

(12) Domestic, one hundred fifty dollars.

(13) Emancipation, eighty-five dollars.

(14) Eviction, one hundred twenty-five dollars.

(15) Executory process, two hundred dollars.

(16) Expropriation, three hundred dollars.

(17) Forfeiture, one hundred dollars.

(18) Injunction, two hundred fifty dollars.

(19) Interdiction, one hundred fifty dollars.

(20) Judgment executory, one hundred dollars.

(21) Judicial review, one hundred seventy-five dollars.

(22) Mandamus, one hundred fifty dollars.

(23) Minor's settlement, eighty-five dollars.

(24) Miscellaneous, one hundred fifty dollars.

(25) Monition, eighty-five dollars.

(26) Notice of application of administration, two hundred twenty-five dollars.

(27) Open account, one hundred twenty-five dollars.

(28) Partition by licitation, one hundred twenty-five dollars.

(29) Paternity, one hundred twenty-five dollars.

(30) Personal injury, two hundred fifty dollars.

(31) Petition for appeal-judicial review, eighty-five dollars.

(32) Probate, one hundred fifty dollars.

(33) Recognition and possession, seventy-five dollars.

(34) Reinstatement-driver's license, one hundred twenty-five dollars.

(35) Rule to show cause, one hundred twenty-five dollars.

(36) Search for will, one hundred twenty-five dollars.

(37) Sequestration, two hundred fifty dollars.

(38) Suit on note, one hundred twenty-five dollars.

(39) Tutorship, one hundred dollars.

(40) Writ of habeas corpus, eighty-five dollars.

B.(1) The filing fees provided for in Subsection A shall be only those fees that are due to the clerk's office and no others. The clerk shall not be responsible for the collection of costs due to any entity or person other than his office, sheriff's fees, and fees assessed for the Judges' Supplemental Compensation Fund and for the judicial expense fund. All other costs associated with the action shall be paid by the attorney or proper person to the entity or person who is entitled to such costs. When the judgment is prepared the court shall approve an affidavit of expenses and shall tax these expenses as costs, which shall be collected from the party cast.

(2) The fees shall be nonrefundable and there shall be no additional fees. However, if a new suit folder must be opened on the same suit by the clerk of court, the clerk may petition the court to impose another filing fee in the same amount as the original filing fee.

C. The monies collected pursuant to this Section shall be deposited in a special fund separate from all other clerk of court funds. The clerk shall keep accurate records and the clerk shall cause to be conducted an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

D. The pilot program authorized by this Section shall be effective for a period of two years, unless extended by the legislature.

Acts 1991, No. 211, §1, eff. Jan. 1, 1992.



RS 13:842.3 - Juvenile Expense Fund; filing fees; Ninth Judicial District

§842.3. Juvenile Expense Fund; filing fees; Ninth Judicial District

A. Notwithstanding the provisions of R.S. 13:842.1 and in addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Ninth Judicial District shall collect from every person filing any civil action, suit, motion, or rule to show cause in any juvenile matter the sum of fifteen dollars, subject, however, to the provisions of Code of Civil Procedure Article 5181 et seq., which funds shall be transmitted to the finance director of Rapides Parish for disposition in accordance herewith.

B. Notwithstanding the provisions of R.S. 13:842.1 and in addition to all other fees or costs now or hereafter provided by law, in all delinquency and children in need of supervision or Families in Need of Services (FINS) cases filed in the Ninth Judicial District and where the judge deems appropriate, there shall be taxed as costs against every juvenile who is adjudicated delinquent, admits to allegations contained in the petition, or enters into an informal adjudication, the sum of fifty dollars which shall be transmitted to the finance director of Rapides Parish for further disposition in accordance herewith.

C.(1) The finance director shall place all sums collected or received under this Section in a separate account to be designated as the Juvenile Expense Fund for the Ninth Judicial District Court. The finance director shall keep accurate records and the finance director shall cause to be conducted an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

(2) The Juvenile Expense Fund may be used for any operating expenses of the juvenile court and is in addition to any and all other funds, salaries, expenses, or other monies that are provided, authorized, or established by law.

(3) No judge's salary may be paid from the Juvenile Expense Fund.

Added by Acts 1994, 3rd Ex. Sess., No. 116, §1; Acts 1995, No. 339, §1.



RS 13:843 - Security for cost; collection of accrued costs; employment of counsel

§843. Security for cost; collection of accrued costs; employment of counsel

A. The clerk of court may demand security for costs at the time the suit is filed.

B.(1) After any cost advance furnished under R.S. 13:842 has been exhausted, all accrued costs shall be paid by the party incurring the additional costs or by the surety on any bond for costs furnished by him, upon receipt of the clerk's demand for payment thereof supported by an itemized account of these accrued costs.

(2) If these accrued costs are not paid within ten days of the demand for payment, judgment therefor may be rendered against the party and against the surety on any cost bond furnished by him, by rule returnable not less than two judicial days from the date of service upon the defendants in rule.

(3) The clerk may employ an attorney at law to assist him in filing and trying said rule or rules, and the fee of the attorney employed for that purpose shall be fixed by the district judge before whom the rule is tried and shall be taxed as costs along with the cost of hearing the rule.

Acts 1984, No. 937, §4. Acts 1986, No. 999, §1.



RS 13:843.1 - Court costs; refund; statement of costs owing

§843.1. Court costs; refund; statement of costs owing

Not later than ninety days after receipt of written verification of final termination of a civil suit, the clerk of each district court shall comply with either of the following:

(1) Refund to the plaintiff or plaintiffs any unused balance remaining in the clerk's advance deposit fund to the credit of the particular suit.

(2) Issue to the party primarily liable a demand for payment of any accrued costs in excess of the advance deposit supported by an itemized account of these accrued costs.

Amended by Acts 1983, No. 303, §1; Acts 2001, No. 1166, §1.



RS 13:843.2 - Civil court costs; jury costs; bond; immovable property as security

§843.2. Civil court costs; jury costs; bond; immovable property as security

A personal surety may furnish as security for a bond for civil court costs, including jury costs, immovable property located in the parish in which the proceeding was brought, provided the surety presents to the clerk of court an assessment certificate, a homestead exemption waiver, if applicable, and a mortgage executed in favor of the clerk of court.

Added by Acts 1983, No. 413, §1.



RS 13:844 - Fees of ex officio recorders

§844. Fees of ex officio recorders

A. Clerks of the district courts as ex officio recorders may charge the following fees:

(1) For filing and recording any document, twenty-five dollars per book for the first page and ten dollars for each subsequent page per book up to ten pages. All documents that exceed ten pages, twenty-five dollars for the first page and eight dollars for each subsequent page.

(2) For indexing of all documents filed for record for each name after the first name that is required to be indexed, five dollars per name.

(3) For notarizing acknowledgments of acts executed under private signature, with seal and certificate, five dollars.

(4) For certificate of real estate mortgage and lien certificate with seal, for each name in which search is made, and for one definable property only, twenty dollars for the first name and ten dollars for each additional name. There shall be an additional charge of one dollar per exception in the event that more than ten exceptions are contained on a certificate.

(5) For canceling real estate mortgage with original note, ten dollars.

(6) For making copies of all official documents, no more than two dollars per page.

(7) For attesting any record or copy thereof, five dollars.

(8) For canceling of lien for paving or installation of sewerage system, ten dollars.

B. The funds derived by the clerk of court in the parish of Calcasieu from that portion of the fees collectable pursuant to this Subsection above the amount of such fees collectable at the rates provided by R.S. 13:844 prior to the amendment thereof at the 1981 Regular Session of the Legislature shall be expended exclusively for the payment of salaries of deputy clerks of court in that parish.

C. In addition to the above charges, the clerks of court as ex officio notaries public may make a reasonable charge for drawing deeds, mortgages, chattel mortgages, liens or other similar instruments.

D.(1) For purposes of establishing the filing and recording fee, every document filed for recordation shall be captioned as to type of act on the first page, and shall have on the first page a margin of two inches at the top, and one inch at the bottom and sides. The type size shall not be less than eight point.

(2) For any document not in compliance with Paragraph (1), there shall be an additional ten-dollar noncompliance fee per document.

E. In addition to the fees provided in Subsection A of this Section, the clerk of the Twenty-Fourth Judicial District for the parish of Jefferson may demand and receive additional fees in an amount not to exceed twenty-five percent of the fees specified in Subsection A of this Section. The funds so derived by the clerk shall be expended exclusively for the payment of salaries of deputy clerks of court in that parish.

F. Repealed by Acts 2001, No. 769, §2.

Amended by Acts 1964, No. 398, §1; Acts 1974, No. 541, §1; Acts 1981, No. 360, §1; Acts 1982, No. 86, §1; Acts 1984, No. 438, §1; Acts 1985, No. 749, §1; Acts 1986, No. 317, §1; Acts 1986, No. 435, §1; Acts 1988, No. 920, §3, eff. July 26, 1988; Acts 1995, No. 994, §1; Acts 2001, No. 769, §§1 and 2.

{{NOTE: SEE ACTS 1988, NO. 920, §§4, 5, AND 6.}}



RS 13:845 - Time for payment of fees as recorder

§845. Time for payment of fees as recorder

The ex-officio recorder shall be entitled to demand their fees at the time their official services are rendered.



RS 13:846 - Additional fees; attending court sessions; transcripts of appeal in criminal cases; costs of prosecution; forfeited bail bond

§846. Additional fees; attending court sessions; transcripts of appeal in criminal cases; costs of prosecution; forfeited bail bond

A. In addition to other fees fixed by law, the clerks of the several district courts throughout the state of Louisiana, the parish of Orleans excepted, shall be entitled to demand and receive the following fees of office:

(1)(a)(i) For preparing transcripts of appeal in each criminal case, exclusive of the fees of the court reporter for taking oral testimony, the net sum of twenty dollars to be taxed as costs of prosecution.

(ii) This amount shall be paid to the clerk in each case by the parish, and in all cases where the costs of the prosecution are paid by the defendant, the aforesaid fee shall be paid into the parish treasury.

(b) In all criminal cases involving traffic offenses under Title 32 of the Louisiana Revised Statutes of 1950 when as a part of the sentence imposed the accused is condemned to pay costs of prosecution, the sum of seven dollars and fifty cents shall be assessed, collected, and paid over to the clerk of court by the sheriff as the clerk's fee.

(c) Notwithstanding any other provision of law to the contrary, in all cases where a criminal bail bond posted by a commercial surety is forfeited and is actually collected by the district attorney, including the parish of Orleans, the sum of thirty dollars total for each judgment for which notices are sent pursuant to Code of Criminal Procedure Article 349.3 shall be paid to the clerk of court by the district attorney from the proceeds of such collection and the balance collected shall be paid by the district attorney according to law; in all cases where a bail bond is forfeited and is actually collected by the sheriff, the sum of seven dollars and fifty cents out of the amount of the forfeited bond shall be paid to the clerk of court by the sheriff as the clerk's fee.

(2) For attending the sessions of the district court when in actual session, the governing body of the parish may pay to the clerk or his deputies a fee not to exceed twenty dollars for each day, but shall pay a fee of not less than eight dollars for each day.

B. The funds derived by the clerk of court in the parish of Calcasieu from that portion of the fees collectable pursuant to this Section above the amount of such fees collectable at the rates provided by R.S. 13:846 prior to the amendment thereof at the 1981 Regular Session of the Legislature shall be expended exclusively for the payment of salaries of deputy clerks of court in that parish.

Amended by Acts 1950, No. 535, §1; Acts 1952, No. 339, §1; Acts 1964, No. 398, §1; Acts 1970, No. 151, §1; Acts 1981, No. 359, §1; Acts 1984, No. 438, §1; Acts 1994, 3rd Ex. Sess., No. 52, §2, eff. Sept. 1, 1994; Acts 2006, No. 621, §2, eff. Jan. 1, 2009; Acts 2010, No. 733, §1; Acts 2010, No. 733, §2, eff. Dec. 31, 2014; Acts 2010, No. 914, §2; Acts 2012, No. 474, §5(A).



RS 13:847 - Fees in criminal cases; exceptions

§847. Fees in criminal cases; exceptions

A. In addition to other fees fixed by law, the clerks of the several district courts throughout the state of Louisiana shall be entitled to demand and receive the following fees:

(1)(a) In criminal misdemeanor cases involving traffic offenses under Title 32 of the Louisiana Revised Statutes of 1950 when, as a part of the sentence imposed the accused is ordered to pay court costs, in addition to other costs authorized by law or local court rule as of August 15, 2010, the sum of five dollars shall be assessed, collected, and paid over to the clerk of court by the sheriff.

(b) In all other criminal misdemeanor cases when, as a part of the sentence imposed the accused is ordered to pay court costs, the sum of fifty dollars shall be assessed, collected, and paid over to the clerk of court by the sheriff.

(2) In all criminal felony cases when, as a part of the sentence imposed the accused is ordered to pay court costs, the sum of one hundred dollars shall be assessed, collected, and paid over to the clerk of court by the sheriff.

(3) Copies per page, one dollar.

(4) Conformed copies, three dollars.

(5) Certification of copies, five dollars.

(6) Criminal history search, twenty dollars.

(7) Extract of court minutes, ten dollars.

(8) United States Postal Service and common carriers, costs actually incurred.

(9)-(38) Repealed by Acts 2010, No. 733, §4.

B-C. Repealed by Acts 2010, No. 733, §4.

D. Notwithstanding the provisions of Subsection A, and in addition to other fees fixed by law, the clerk of court in St. Landry Parish shall be entitled to demand and receive an additional five dollars for every traffic ticket that is processed by the office of the clerk. Fifty percent of these funds shall be used to defray the operational expenses of the criminal division of the clerk of court's office. The remaining fifty percent of the fee shall be used for the St. Landry Parish Police Jury Juror and Witness Fee Fund.

E.(1) Notwithstanding Subsection A and in addition to other fees fixed by law, the clerk of court in Jefferson Parish shall be entitled to demand and receive:

(a) A two-dollar processing fee for every extension of time granted for payment of a fine for a traffic ticket.

(b) A fee of seven dollars and fifty cents for every attachment issued to bring witnesses, summons, subpoenas, and court orders for arrest.

(c), (d) Repealed by Acts 2016, No. 334, §1.

(2) These funds shall be used to defray the operational expenses of the criminal division of the clerk of court's office.

F.(1) Notwithstanding Subsection A of this Section and in addition to other fees fixed by law, the clerk of a district court in St. John the Baptist Parish shall be entitled to demand and receive:

(a) A filing and processing fee of one hundred dollars for all felony expungement proceedings filed in the district court pursuant to the provisions of Title XXXIV of the Code of Criminal Procedure, regardless of whether the expungement is filed after a conviction is set aside and the prosecution is dismissed pursuant to the provisions of Code of Criminal Procedure Article 893.

(b) A filing and processing fee of fifty dollars for all misdemeanor expungement proceedings filed in the district court pursuant to the provisions of Title XXXIV of the Code of Criminal Procedure, regardless of whether the expungement is filed after a conviction is set aside and the prosecution is dismissed pursuant to the provisions of Code of Criminal Procedure Article 894.

(2) These funds shall be used to defray the operational expenses of the criminal division of the clerk of court's office.

Amended by Acts 1981, No. 358, §1; Acts 1984, No. 438, §1; Acts 1995, No. 779, §1; Acts 2000, 1st Ex. Sess., No. 53, §1, eff. April 17, 2000; Acts 2003, No. 344, §1; Acts 2010, No. 733, §§3, 4; Acts 2011, 1st Ex. Sess., No. 38, §1; Acts 2016, No. 334, §1.



RS 13:847.1 - Traffic violations; fees to clerk of court; Twenty-seventh Judicial District

§847.1. Traffic violations; fees to clerk of court; Twenty-seventh Judicial District

In addition to any other fees authorized by law, the clerks of the Twenty-seventh Judicial District may assess a fee not to exceed five dollars for the processing of payment of a citation issued for any offense involving the operation of a motor vehicle in violation of any state or local law.

Acts 1995, No. 970, §1.



RS 13:848 - Collection of fees in criminal cases

§848. Collection of fees in criminal cases

Whenever any person has been convicted in any criminal case, and the judge has assessed costs against the defendant, the clerk of court shall be entitled to the same remedies as are available for the collection of clerk's fees in civil cases.



RS 13:848.1 - Criminal cases; disbursement

§848.1. Criminal cases; disbursement

The sheriff, clerk, marshal, or other agency or office whose duties include receiving court fines, fees, costs, assessments, and forfeitures for courts within their jurisdictions shall disburse all sums due on a monthly basis and shall provide an itemized detail of the sources of the sums.

Acts 2011, No. 366, §1.



RS 13:849 - Microfilm suit records; services; fees

§849. Microfilm suit records; services; fees

Whenever the Department of State forwards to the clerks of court requests for services or inquiries relating to records in suits previously transferred to the department for copying by microphotographic process, the clerks of court, in response to the request or inquiry, shall provide the necessary copying or other service and charge therefor the appropriate fees as provided in R.S. 13:841 or R.S. 13:844, or, in Orleans Parish, by R.S. 13:1213 or R.S. 13:1381.

Added by Acts 1978, No. 397, §1.



RS 13:850 - Facsimile transmission; filings in civil actions; fees; equipment and supplies

§850. Facsimile transmission; filings in civil actions; fees; equipment and supplies

A. Any document in a civil action may be filed with the clerk of court by facsimile transmission. All clerks of court shall make available for their use equipment to accommodate facsimile filing in civil actions. Filing shall be deemed complete at the time the facsimile transmission is received by the clerk of court. No later than on the first business day after receiving a facsimile filing, the clerk of court shall transmit to the filing party via facsimile a confirmation of receipt and include a statement of the fees for the facsimile filing and filing of the original document. The facsimile filing fee and transmission fee are incurred upon receipt of the facsimile filing by the clerk of court and payable as provided in Subsection B of this Section. The facsimile filing shall have the same force and effect as filing the original document, if the filing party complies with Subsection B of this Section.

B. Within seven days, exclusive of legal holidays, after the clerk of court receives the facsimile filing, all of the following shall be delivered to the clerk of court:

(1) The original document identical to the facsimile filing in number of pages and in content of each page including any attachments, exhibits, and orders. A document not identical to the facsimile filing or which includes pages not included in the facsimile filing shall not be considered the original document.

(2) The fees for the facsimile filing and filing of the original document stated on the confirmation of receipt, if any.

(3) A transmission fee of five dollars.

C. If the filing party fails to comply with any of the requirements of Subsection B of this Section, the facsimile filing shall have no force or effect. The various district courts may provide by court rule for other matters related to filings by facsimile transmission.

D. The clerk may purchase equipment and supplies necessary to accommodate facsimile filings out of the clerk's salary fund.

Acts 1991, No. 463, §1; Acts 1995, No. 1119, §1; Acts 2012, No. 826, §1; Acts 2016, No. 109, §1.



RS 13:851 - Criminal matters; additional costs for clerk of court's office in the Fortieth Judicial District Court

§851. Criminal matters; additional costs for clerk of court's office in the Fortieth Judicial District Court

A. In all criminal cases, including traffic offenses, of which the Fortieth Judicial District Court has jurisdiction, there shall be assessed as additional costs against every defendant who is convicted after trial or who pleads guilty or forfeits bond, the sum of ten dollars. These costs shall be in addition to all other fines, costs, or forfeitures lawfully imposed and shall be transmitted to the clerk of court in St. John the Baptist Parish for further disposition in accordance with the provisions of this Section.

B. The clerk of court shall place all sums collected or received pursuant to this Section into an account to be expended by the clerk of court for the support of the clerk of courts branch office on the east bank of the Mississippi River. The clerk of court shall cause to be conducted annually an audit of the account and the books and accounts relating thereto and shall file the audit with the office of the legislative auditor where it shall be available for public inspection.

C. The Fortieth Judicial District Court shall not assess the additional costs authorized by this Section until the local governing authority of St. John the Baptist Parish enacts an ordinance approving the assessment of these additional costs.

Acts 2003, No. 584, §1.



RS 13:852 - Criminal matters; additional court costs; additional fees for civil filings; Twelfth Judicial District Court

§852. Criminal matters; additional court costs; additional fees for civil filings; Twelfth Judicial District Court

A.(1) In all criminal cases, including traffic offenses, of which the Twelfth Judicial District Court has jurisdiction, there shall be assessed as additional costs against every defendant who is convicted after trial or who pleads guilty or forfeits bond, the sum of seven dollars and fifty cents to be collected by the sheriff of Avoyelles Parish for further disposition in accordance with the provisions of this Section. These costs shall be in addition to all other fines, costs, or forfeitures provided for by law.

(2) In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Twelfth Judicial District Court shall collect from every person the sum of ten dollars for every civil filing to be transmitted to the Avoyelles Parish Sheriff's Office for further disposition in accordance with the provisions of this Section.

B. All fees collected or received pursuant to Subsection A of this Section shall be expended by the Avoyelles Parish Sheriff's Office to defray the expenses of providing security and bailiffs to the Twelfth Judicial District Court.

Acts 2012, No. 813, §1.



RS 13:853 - Criminal matters; additional court costs; Twenty-Second Judicial District Court

§853. Criminal matters; additional court costs; Twenty-Second Judicial District Court

A. In all criminal cases, including traffic offenses, of which the Twenty-Second Judicial District Court has jurisdiction, there shall be assessed as additional costs against every defendant who is convicted after trial or who pleads guilty or forfeits bond, a sum not to exceed fifty dollars. These costs shall be in addition to all other fines, costs, or forfeitures lawfully imposed.

B. The sheriff shall place all sums collected or received pursuant to this Section into the Criminal Court Fund for the Twenty-Second Judicial District Court to defray the costs of the court.

Acts 2012, No. 813, §1.



RS 13:901 - Requirements for indexing names

SUBPART D. POWERS AND DUTIES

§901. Requirements for indexing names

The recorder of mortgages and of conveyances shall index any act required to be recorded in the names of the natural persons as recited in the act, including the full name, including middle name or middle initial, and family name of such natural person. In addition, if a woman is a party to an act, it shall be indexed in her family name and all other names recited in the act.

Acts 1987, No. 679, §1; Acts 2005, No. 169, §5, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Acts 2006, No. 621, §2, eff. Jan. 1, 2009.



RS 13:902 - To 909 Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961.

§902. §§902 to 909 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961.



RS 13:910 - Deputy clerks; minute clerks; powers and duties

§910. Deputy clerks; minute clerks; powers and duties

A. A clerk of a district court, with the approval of the court, may appoint deputy clerks who possess all of the powers and authority of the clerk, except as otherwise provided by law. The clerk, with the approval of the court, may appoint deputy clerks to perform the duties of minute clerks, and these need not be residents of the parish from which they are appointed. When directed by the court, a minute clerk shall administer the oath required by law of all witnesses and jurors and shall file all documents and exhibits offered in open court. A minute clerk shall keep and transcribe the minutes of the court when in session and shall perform such other duties as may be assigned by law, the court, or the clerk with the approval of the court.

B. The clerk of court of East Baton Rouge Parish, with the approval of the court, may appoint deputy clerks who are not employees of the clerk of court, and who shall be authorized to issue subpoenas, affix the seal of the clerk of court, administer oaths, make affidavits, and exercise such powers and authority granted to deputy clerks only to the extent necessary to fulfill the duties required by law of the clerk of court and only after the deputy clerk completes training provided by the office of the clerk of court.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961; Acts 2009, No. 202, §1.



RS 13:911 - Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§911. §§911, 912 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:913 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§913. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 13:914 - Record of pleadings, original documents and judgments; certified copies

§914. Record of pleadings, original documents and judgments; certified copies

A. The clerk shall record all pleadings, original documents, and judgments either in a bound book, or by means of photorecording, photocopying, microfilming, or other photographic method of reproduction, or electronically on non-rewritable magnetic, optical, or laser type storage media, including but not limited to CD-ROM. However, if the clerk elects to record by means of microfilming or other photographic method of reproduction, or electronically, he shall have copies of the films, tapes, or disks available for inspection.

B. Upon the application of any party in interest, and upon satisfactory proof, which may be adduced in chambers, that any pleading, original document, or judgment has been lost or destroyed, the judge may order that a certified copy reproduced from the films, tapes, disks, or the bound record be substituted for the original. If any pleading, original document, or judgment is lost or destroyed, a certified copy reproduced from the films, tapes, disks, or the bound record may be received in evidence in any court.

C. The clerk may charge the same fee for recording by photographic or microfilming process or electronically as for recording in bound books.

Amended by Acts 1950, No. 319, §1; Acts 1958, No. 319, §1; Acts 1995, No. 417, §1; Acts 1995, No. 1119, §1.



RS 13:914.1 - Repealed by Acts 2004, No. 26, §15.

§914.1. Repealed by Acts 2004, No. 26, §15.



RS 13:915 - Time for record in case of appeal

§915. Time for record in case of appeal

In case of appeal the clerks of the district courts shall record the pleadings and judgments as aforesaid, together with the judgment of the district and appellate court, within six months from the filing of the judgment of the appellate court.



RS 13:916 - Time for recording when appeal dismissed

§916. Time for recording when appeal dismissed

In case no judgment is rendered in the appellate court, because the appeal is dismissed, the clerk shall record the pleadings and order of dismissal, as directed by the preceding section, within six months from the notice of the dismissal or discontinuance being filed in the court.



RS 13:917 - Destruction of useless records

§917. Destruction of useless records

A. The clerk of court may upon consent of the judge, or of the majority of judges in districts with several divisions, destroy records of any of the following judicial proceedings when such records have been deemed by the presiding judge or judges to have no further use or value: suits on open accounts, tort suits, workers' compensation suits, suits on unsecured notes, suits on promissory notes, suits on chattel mortgages, and suits for eviction of tenants and occupants. However, such proposed destruction shall be authorized only when ten years have elapsed from the last date of action on said record or records and authorization for such destruction has been obtained from the state archivist in accordance with R.S. 44:411.

B. No cause of action shall exist against any clerk or judge for the destruction of such records in accordance with the provisions of this Section.

C. The clerk of court for a district court may destroy parts of records of any of the following judicial proceedings after the lapse of five years from the date of the final dismissal of the proceeding if authorization has been obtained from the state archivist as provided in R.S. 44:411: suits on open accounts, tort suits, workers' compensation suits, suits on unsecured notes, suits on promissory notes, and suits for the eviction of tenants and occupants. The parts of records to be destroyed under this Subsection shall be limited to depositions, subpoenas and subpoenas duces tecum, returns on subpoenas and subpoenas duces tecum, medical records, and X-rays. No cause of action shall exist against any clerk of court or his employee for the destruction of records in accordance with this Subsection.

Added by Acts 1975, No. 677, §1. Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1986, No. 794, §1; Acts 2008, No. 625, §1; Acts 2012, No. 101, §1, eff. May 11, 2012.



RS 13:918 - Disbursement of funds

§918. Disbursement of funds

After the clerk of court receives a copy of an order authorizing disbursement of funds located in the registry of the court, the clerk within fifteen business days shall disburse the funds by check, payable to each entity or person entitled to the funds. If the clerk of court fails to disburse the funds within the time period required under this Section, the entity or person entitled to the funds shall also be entitled to receive all interest earned on such funds while in the registry of the court.

Acts 2010, No. 448, §1.



RS 13:961 - Court reporters; generally

PART V. COURT REPORTERS

§961. Court reporters; generally

A. In any judicial district there may be appointed as many official court reporters as there are district judges in said judicial district. Each district judge may appoint one court reporter who shall hold office until it is declared vacated by the judge making the appointment. In judicial districts having more than one district judge, the judges, sitting en banc, with the approval of each police jury, may appoint such additional court reporters as in their discretion are required, who shall serve at the pleasure of the court en banc and may be assigned to the various divisions of the court, or to the grand jury, as the court en banc may direct.

B. Each court reporter appointed under the provisions of Subsection A of this Section shall be required to take an oath of office and to furnish bond for the faithful performance of the duties of the office. The bond shall be in the sum of one thousand dollars and shall be approved by the judge making the appointment. The bond shall be in favor of the judge making the appointment, and any party litigant, for the purpose of protecting litigants against any acts of incompetence or neglect of duty on the part of the reporters. It shall be recorded and filed in the clerk's office in each of the parishes comprising the judicial district in and for which such appointment is made. Any party litigant shall have a right to sue on said bond for any damages sustained by said party litigant by any wrongful act or neglect of duty committed or omitted by the official court reporters in the performance of the duties of official court reporters.

C.(1) The duties of the official court reporter shall be to report in shorthand, stenotype, or any other recognized manner, and transcribe into longhand by typewriting all the testimony taken in all civil appealable cases tried in the judicial district served by the court reporters, when ordered so to do by the presiding judge, and to furnish for the purpose of appeal the necessary copies of the testimony required by law for such appeal. In criminal cases tried in the judicial districts, the official court reporter shall record all portions of the proceedings required by law or the court and shall, when required by law or the court, transcribe those portions of the proceedings required, which shall be filed with the clerk of court in the parish where the case is being tried.

(2) The official reporters appointed under Subsection A of this Section shall work concurrently under the direction and supervision of the judges appointing them, according to the needs and requirements in the various parishes comprising the district, in the interest of expediting the business before the judges of the court in said judicial district.

D.(1) Each of the court reporters may appoint as many deputy reporters to assist them in the work of the office consistent with the volume of work to be done, and the reporter making the appointment shall be responsible for all compensation to be paid said deputies and for their work under his oath of office and bond.

(2) Each deputy reporter appointed under the provisions of Paragraph (1) of this Subsection or appointed under any other provisions of law shall be required to furnish bond for the faithful performance of the duties of the office. The bond shall be in the sum of one thousand dollars and shall be approved by the court reporter making the appointment and the judge who appointed the said court reporter. The bond shall be in favor of the court reporter making the appointment, the judge who appointed the reporter, and any party litigant, for the purpose of protecting litigants against any acts of incompetence or neglect of duty on the part of the deputy reporter. It shall be recorded and filed in the clerk's office in each of the parishes comprising the judicial district in and for which such appointment is made. Any party litigant shall have a right to sue on the bond for any damages sustained by reason of any wrongful act or neglect of duty committed or omitted by the deputy reporter in the performance of the duties required of him; however, any such litigant shall also have the right to sue on the bond of the court reporter making the appointment.

E. Each of the official court reporters provided for in Subsection A of this Section shall receive a monthly salary to be fixed and determined by the judge making the appointment. The salaries shall be paid out of the general fund of the parish or parishes comprising the judicial district for which the appointment is made. In districts which comprise more than one parish, the amount to be paid by each of the parishes comprising the district is to be in the proportion that the assessed value of each parish bears to the total assessed value of all the parishes comprising the district. The police jury of each parish shall budget the salary or the pro rata part of its share of the salary of the official court reporters in its budget of annual expenses.

F.(1)(a) In all civil and criminal cases a fee not to exceed one dollar and fifty cents per thirty-one-line page and twenty-five cents per copy reported and transcribed shall be charged by and be paid to the court reporter who reported and transcribed the testimony. These fees shall be retained by him as compensation, in addition to the salary as provided in Subsection E, and shall be taxed as costs of the case in which such testimony is taken.

(b) In the Ninth Judicial District such fee shall not exceed two dollars and fifty cents per thirty-one-line page.

(c) In the Seventeenth Judicial District such fee shall not exceed two dollars and fifty cents for each thirty-one line page and fifty cents for each copied page.

(d) In the Third Judicial District, a majority of the judges shall determine the amount to be paid for each page and for each copied page of all testimony reported and transcribed in all cases.

(e) In the Second, Fifth, and Eighteenth Judicial Districts, in all cases, except those to be filed in forma pauperis, a fee determined by a majority of the judges for each page and each copied page of all testimony reported and transcribed shall be charged by and paid to the court reporter.

(f) In the Twenty-Third Judicial District, in all cases, except those to be filed in forma pauperis, a fee determined by a majority of the judges for each page not to exceed two dollars and fifty cents for each thirty-one line page and each copied page of all testimony reported and transcribed shall be charged by and paid to the court reporter.

(g) In the Twenty-Eighth Judicial District, a majority of the judges shall determine the amount to be paid for each page of all testimony reported and transcribed in all cases, which fee shall not be less than one dollar and fifty cents nor exceed two dollars and fifty cents per thirty-one-line page.

(h) In the Thirty-Fifth Judicial District, a majority of the judges shall determine the amount to be paid for each page of all testimony reported and transcribed in all cases, which fee shall not be less than one dollar and fifty cents nor exceed two dollars and fifty cents per thirty-one-line page.

(i) In the Twenty-First Judicial District, in all cases, except those to be filed in forma pauperis, a fee determined by a majority of the judges for each page not to exceed two dollars and fifty cents for each thirty-one-line page and each copied page of all testimony reported and transcribed shall be charged by and paid to the court reporter.

(j) In the Eighth Judicial District, a majority of the judges shall determine the amount to be paid for each page of all testimony reported and transcribed in all cases, which fee shall be not less than one dollar and fifty cents nor exceed two dollars and fifty cents per thirty-one line page and a fee not to exceed fifty cents per copy per page of transcribed testimony.

(k) In the Fourth Judicial District, in all cases, except those to be filed in forma pauperis, a fee determined by a majority of the judges for each page not to exceed two dollars and fifty cents for each thirty-one-line page and each copied page of all testimony reported and transcribed shall be charged by and paid to the court reporter.

(l) In the Sixth Judicial District, a majority of the judges shall determine the amount to be paid for each page of all testimony reported and transcribed in all cases, which fee shall not exceed two dollars and fifty cents for each thirty-one line page and a fee not to exceed fifty cents per copy per page of transcribed testimony.

(m) In the Twenty-Sixth Judicial District, parish of Bossier, in all cases a fee determined by a majority of the judges for each page not to exceed two dollars and fifty cents for each thirty-one line page and fifty cents for each copied page of all testimony reported and transcribed shall be charged by and paid to the court reporter.

(n) In the Twenty-Second Judicial District Court, a majority of the judges shall determine the amount to be paid for each page and for each copied page of all testimony reported and transcribed in all cases.

(o) In the Thirty-Sixth Judicial District, a majority of the judges shall determine the amount of the fee which shall be paid to the court reporter for the transcription of each page of all testimony reported and transcribed in all cases, which fee shall not be less than one dollar and fifty cents and shall not exceed two dollars and seventy-five cents per thirty-one-line page and the amount of the fee per copy of each page of transcribed testimony, which shall not exceed twenty-five cents.

(p) In the Eleventh Judicial District, a majority of the judges en banc shall determine the amount to be paid for each page and for each copied page of all testimony reported and transcribed in all cases in an amount not to exceed two dollars and seventy-five cents per page and in an amount not to exceed twenty-five cents per copy.

(q) In the Thirty-Ninth Judicial District, a majority of the judges shall determine the amount to be paid for each page of all testimony reported and transcribed in all cases, which fee shall not exceed two dollars and seventy-five cents for each thirty-two-line page and a fee not to exceed twenty-five cents per copy per page of transcribed testimony.

(r) In the Twenty-Ninth Judicial District, a majority of the judges en banc shall determine the amount to be paid for each page and for each copied page of all testimony reported and transcribed as required by law, which fee shall not exceed two dollars and seventy-five cents for each thirty-two-line page and a fee not to exceed twenty-five cents per copy per page of transcribed testimony.

(s) In the Thirty-Third Judicial District Court, in all civil and criminal appeals, a fee not to exceed two dollars and seventy-five cents per thirty-two-line page and twenty-five cents per copy reported and transcribed shall be charged by and be paid to the court reporter who reported and transcribed the testimony. These fees shall be retained by him as compensation in addition to any other salary and shall be taxed as costs of the case in which such testimony is taken.

(t) In the Thirty-Seventh Judicial District, the judge shall determine the amount to be paid for each page of all testimony reported and transcribed in all cases, which fee shall not exceed two dollars and seventy-five cents for each thirty-two-line page and a fee not to exceed twenty-five cents per copy per page of transcribed testimony.

(u) In the Twentieth Judicial District Court, a majority of the judges shall determine the amount to be paid for each page and for each copied page of all testimony reported and transcribed in all cases.

(2) If the transcript is ordered to be filed prior to judgment, the payment of fees shall be made immediately upon the transcription of such evidence, and the court reporter shall not be required to file the transcript with the clerk before payment. The fees in civil cases shall be paid by the party requesting the matter to be reported and transcribed, except in pauper cases, and in criminal cases the fees shall be paid primarily by the defendant, except in indigent cases. If the party requesting the matter to be reported and transcribed fails or refuses to make such payment in civil cases, any other party in the suit may pay the same and have it assessed as costs.

(3)(a) If the transcript is ordered after judgment for purposes of appeal the following shall apply:

(i) In appeals by a pauper in civil cases and an indigent in criminal cases, the court reporter shall transcribe the testimony after the order of appeal is granted.

(ii) In all other civil appeals and criminal appeals, the court reporter shall transcribe the testimony after the deposit provided by Article 2126 of the Code of Civil Procedure or Article 914.1 of the Code of Criminal Procedure is made by the appellant.

(b)(i) Upon completion of the transcription, the court's reporter shall file the transcript with the clerk of court, together with a statement of the fees due in connection therewith.

(ii) Upon receipt of such statement and the transcript, the clerk shall pay the fees of the court reporter or, where the amount of the deposit is insufficient to pay all of the fees of the court reporter, the clerk shall make partial payment to the court reporter and shall serve notice of additional costs due upon the appellant in the manner provided by Article 2126 of the Code of Civil Procedure or Article 914.1 of the Code of Criminal Procedure.

(iii) Thereafter, upon receipt of the additional deposit, the clerk shall pay the remaining fee of the court reporter.

(4)(a) In civil pauper cases, the fees shall be assessed as costs and be paid by the party or parties ultimately cast in judgment as provided by Articles 5186, 5187, and 5188 of the Louisiana Code of Civil Procedure.

(b) In indigent criminal cases, the fees shall be paid primarily from the criminal court fund, the indigent defender fund, or as otherwise provided by law upon approval by the judge and shall be assessed as costs.

G. The police jury of each of the parishes which comprise a judicial district for which court reporters are appointed shall furnish and provide the official court reporters with an office or a suitable place or accommodation equipped with the necessary office furniture and equipment for the reporting and transcription of any notes of evidence taken by the official court reporters. Each court reporter shall furnish all supplies, such as paper, carbon paper, shorthand pads, and all other supplies necessary for taking and transcribing said testimony; provided that additional salary or compensation, recording and transcribing machines, supplies and extra help may be provided to the court reporters for work in criminal court as required and as ordered by the judge, or by the judges en banc in judicial districts with more than one district judge, the cost thereof to be paid from the criminal court fund, or as otherwise provided by law and as ordered by the judges.

H. The official court reporter, reporting and transcribing any evidence taken in any case by the reporter, shall make out an itemized statement of the fees charged for reporting and transcribing the notes of evidence and shall deliver the original of the statement to the clerk of court of the parish where the suit is pending, and a copy to the party litigant requesting the evidence to be reported and transcribed, or to his attorney of record. The party litigant, except the plaintiff in pauper cases, shall immediately pay to the court reporter the fee charged.

I. This Section shall not repeal or supersede any other statute providing for the appointment or payment of official court reporters in any particular judicial district, but in such instances, this Section shall be construed as providing for an additional method of appointing court reporters.

Acts 1991, No. 920, §1; Acts 1992, No. 625, §1; Acts 1995, No. 785, §1; Acts 1995, No. 1161, §1; Acts 1997, No. 617, §1; Acts 1998, 1st Ex. Sess., No. 115, §1; Acts 1999, No. 451, §2; Acts 1999, No. 617, §1; Acts 2001, No. 818, §1; Acts 2001, No. 830, §1; Acts 2001, No. 969, §1; Acts 2002, 1st Ex. Sess., No. 119, §1, eff. April 23, 2002; Acts 2005, No. 158, §1; Acts 2005, No. 201, §1; Acts 2005, No. 211, §1; Acts 2006, No. 576, §1; Acts 2007, No. 2, §1, eff. June 8, 2007; Acts 2008, No. 220, §5, eff. June 14, 2008; Acts 2008, No. 713, §1; Acts 2011, 1st Ex. Sess., No. 38, §1; Acts 2012, No. 189, §1.



RS 13:961.1 - Federal and state district court reporters; administration of oaths

§961.1. Federal and state district court reporters; administration of oaths

The official court reporters of all United States district courts located in the State of Louisiana and the official court reporters of all district courts of the state shall have authority to administer oaths to parties appearing before such reporters for the taking or execution of depositions, interrogatories and statements to be used in courts of record of this state. Certificates issued by said reporters and signed by them, within the scope of the authority herein granted, shall be received in the courts of this state as are the certificates now issued by notaries public.

Acts 1956, No. 55, §1. Amended by Acts 1964, No. 455, §1; Acts 1968, No. 85, §1.



RS 13:961.2 - Court reporters; transcripts

§961.2. Court reporters; transcripts

A. Except as provided in R.S. 13:961(F), official court reporters and deputy court reporters shall prepare transcripts formatted as follows:

(1) Transcripts shall contain no fewer than thirty-two typed lines, exclusive of the page number, on legal paper.

(2) Transcripts shall contain no fewer than nine characters to the typed inch in Pica type.

(3) The left-hand margin of transcripts shall be set at no more than one inch.

(4) The right-hand margin of transcripts shall be set at no more than one inch.

(5) Each question and answer shall begin on a separate line.

(6) Each question and answer shall begin at the left-hand margin, with no more than five spaces from the question and answer to the text.

(7) Carryover question and answer lines shall begin at the left-hand margin.

(8) Colloquy material shall begin no more than fifteen spaces from the left-hand margin, with carryover lines commencing no more than ten spaces from the left-hand margin.

(9) Quoted material shall begin no more than fifteen spaces from the left-hand margin, with carryover lines commencing no more than ten spaces from the left-hand margin.

(10) Parenthetical and exhibit markings shall begin no more than fifteen spaces from the left-hand margin.

(11) There shall be at least a one inch bottom margin.

B.(1) When a transcript is requested by a litigant, the court reporter or deputy court reporter shall be paid in advance and shall furnish such transcript within thirty days of payment.

(2) If the court reporter or deputy court reporter is unable to furnish such transcript within thirty days following the request and payment of the same, the court reporter or deputy court reporter may apply for an extension by written request to the trial judge, who may grant the extension for a reasonable period of time for good cause.

(3) When a court reporter or deputy court reporter requests an extension, the court shall send a notice or certificate to the litigant who requested the transcript.

C. The provisions of this Section shall not apply to appellate transcripts governed by specific court rules.

Acts 2010, No. 736, §1; eff. June 29, 2010.



RS 13:962 - Court reporters for the First Judicial District

§962. Court reporters for the First Judicial District

A. The judges of the First Judicial District Court shall appoint the court reporters for the First Judicial District Court.

B. The court reporters shall be persons of good moral character, whose knowledge of court procedure and general qualifications of competency have been demonstrated to the satisfaction of the judges making the appointment.

C. The term of office of the court reporters shall continue for the current term of the judges making the appointment, or until resignation, or until ended by the decision of at least a majority of the judges in said district, at their discretion.

D. The appointment of each court reporter must be concurred in and signed by at least a majority of the presiding judges in the district at the time of the appointment. The judges shall appoint as many court reporters as there are judges in the First Judicial District and such additional court reporters as, in their discretion, is required. Each court reporter shall furnish a bond in the sum of one thousand dollars to protect litigants against any acts of incompetency on the part of the reporter. The written appointment, oath of office, and the bond shall be recorded in the office of the clerk of the district court.

E. The duties of the court reporters shall be to report in shorthand, tape recording, stenotype, or in any recognized manner, and transcribe into typing or printing at the request of any of the parties to any proceeding, or at the request of the district judges, all the testimony taken in all civil appealable cases tried in the district, and to furnish, for the purpose of appeal the necessary carbon copies of the testimony required by the law for the appeal. In criminal cases the court reporters shall take down the proceedings as required by law and by the court and shall transcribe the proceedings as directed by the court and shall furnish the necessary carbon copies needed for the purpose of appellate review.

F. The court reporters shall work concurrently in any section of the court, according to the needs and requirements of the different sections in the interest of expediting the business of the court, at the discretion of the judges.

G. Subject to the approval of a majority of the judges, each court reporter may appoint as many deputy reporters as necessary to assist him in the work of the office consistent with the volume of work to be done, and the reporter making the appointment shall be responsible for the work of his deputies under his oath of office and bond.

H. As compensation, each court reporter shall be paid a salary from the fund hereinafter created of not less than one thousand seventy-five dollars per month, and such additional amounts as are determined by a majority of the judges; plus an amount to be determined by a majority of the judges for each thirty-one line page and for each copied page of all testimony reported and transcribed in all cases, said salary to be paid monthly and other compensation as submitted for payment. The length of the transcript page may be changed from thirty-one lines to twenty-five lines at the discretion of a majority of the court. All recording and transcribing machines, typewriters, supplies, and extra help shall be paid by such court reporters personally. Additional compensation, recording and transcribing machines, supplies, and extra help may be provided to the court reporters for work in criminal court as required and as ordered by the majority of the judges, the cost thereof to be paid from the criminal court fund, or indigent defender fund, any other available fund, or as otherwise provided by law and as ordered by a majority of the judges.

I. The clerk of court of the First Judicial District Court shall collect from any person filing any type of civil suit or proceeding, intervention, third party demand, or reconventional demand the following amounts, which shall be maintained by him in a separate account designated as the court reporters' fund. The clerk of court shall collect in all suits or proceedings a sum to be set by a majority of the judges not to exceed seventy-five dollars, with the exception of money claims of less than one thousand dollars, in which event the amount to be collected shall not exceed fifty dollars, to be taxed as costs. Nothing in this Subsection shall be construed to affect the rights of any litigant proceeding under Code of Civil Procedure Article 5181 et seq.

J. No deposit shall be required in forma pauperis cases, but the clerk of court may test by rule the plaintiff's right to the benefits of Code of Civil Procedure Articles 5181 through 5188.

K. Such clerk of court shall maintain the court reporters' fund in a separate account and shall pay therefrom the salaries and fees of the court reporters as herein provided for, except that payment by the clerk of court from the reporters' fund for testimony transcribed and copies thereof shall be limited in each case to the first one hundred pages and one copy thereof. This limitation shall not apply to pauper cases and opinions by the court. The reporters' fee for testimony transcribed after the first one hundred pages and one copy thereof shall be charged by and paid to the court reporter who reports and transcribes the testimony and shall be retained by him as compensation in addition to the salary as provided herein, and shall be taxed as costs of the suit in which the testimony is taken. Except in pauper cases, payment of the fees shall be made primarily by the appellant immediately upon the transcription of the evidence, and the court reporter shall not be required to begin the transcript before payment of a reasonable downpayment and shall not be required to file the completed transcript with the clerk before payment of the full cost thereof. Should the appellant fail or refuse to make such payment, the appellee or any other party to the suit may make the same and have it assessed as cost.

L. The clerk of court of the First Judicial District Court shall receive as his fee for the collection and disbursements of said fund, and for the keeping of all necessary books and records in connection therewith, a sum equal to seven percent of the deposits to said fund, which shall be paid by deducting said sum at the end of each month from the deposits made during that month. The fee shall be deposited in and shall become a part of the clerk's salary fund of the First Judicial District Court.

Amended by Acts 1958, No. 26, §1; Acts 1962, No. 41, §1; Acts 1968, No. 204, §1; Acts 1972, No. 117, §§1 to 3; Acts 1975, No. 196, §1; Acts 1979, No. 366, §1; Acts 1983, No. 104, §1; Acts 1993, No. 943, §1; Acts 2015, No. 13, §1, eff. May 26, 2015.



RS 13:963 - Court reporters for Thirteenth Judicial District

§963. Court reporters for Thirteenth Judicial District

A. There shall be appointed one court reporter for the district judge in the Thirteenth Judicial District, and the qualifications, mode of appointment, duties and compensation of the reporter shall be as provided in this section.

B. The judge shall appoint one court reporter whose term of office shall continue for the current term of the judge making the appointment, or until the office is declared vacated by the judge, or his successor in office.

C. The court reporter shall take an oath of office and furnish bond for the faithful performance of his duties. The bond shall be in the sum of one thousand dollars and shall be in favor of the judge for the purpose of protecting litigants against any acts of incompetency or neglect of duty by the court reporter. The bond shall be recorded and filed in the clerk's office in each of the parishes of the district. Any party litigant or aggrieved person may sue on the bond for any damage sustained through any wrongful act or neglect of duty by the court reporter in the performance of his duties; provided, however, that the aggregate liability of the surety to all such persons shall in no event exceed the sum of such bond.

D. The court reporter shall report in shorthand, stenograph, voice recording with equipment approved by the presiding judge, or in any recognized manner approved by the presiding judge, and transcribe into longhand by typing all the testimony taken in all civil appealable cases tried in open court, and furnish, for the purpose of appeal, the necessary carbon copies of the testimony required by law. In criminal cases, the making of objections to the admissibility of any portion of the evidence adduced therein, or any matter incident to the trial of which a bill of exception is desired to be taken, shall have the right to have a court reporter called into court and have that portion of the evidence taken down in any recognized manner, as hereinabove provided, together with the ruling of the court thereon and the reservation of bill of exception thereto, which portion of evidence shall be transcribed by the reporter and filed with the clerk of court in the parish where the case is being tried, to be annexed to and form the basis of the bill of exception so taken.

E. The reporter shall have the power to administer oaths in all matters pertaining to depositions taken outside of court to be used in the thirteenth judicial district court or in other courts. Certificates issued by the said reporter and signed by him, within the scope of his authority, shall be received in the courts of this state as are the certificates now issued by notaries public.

F. In addition to the duties set out in Subsection (D), the court reporter shall serve as secretary to the district judge in such district.

G. The court reporter shall work under the direction and supervision of the judge making the appointment according to the needs and requirements in the various parishes comprising the district in the interest of expediting the business before the court.

H. Each court reporter shall receive a monthly salary of not more than one thousand three hundred dollars to be fixed and determined by the police jury of Evangeline Parish, which constitutes the district, which sum is to be paid monthly throughout the year. The police jury of Evangeline Parish shall budget the salary of each court reporter in its budget of annual expenses.

I.(1)(a) In all civil cases, a fee of two dollars and twenty-five cents per page and twenty-five cents per copy of each page reported and transcribed shall be charged by and paid to each court reporter for reports and for transcribing the testimony.

(b) In criminal cases, a fee not to exceed two dollars per page and twenty-five cents per copy of each page reported and transcribed shall be charged by and paid to such court reporter for performing such duties.

(2) These fees shall be retained by him as compensation in addition to the salary as provided herein and shall be taxed as cost of the suit in which the testimony is taken.

(3) Except in pauper cases, payment of the fees shall be made primarily by the plaintiff immediately upon the transcription of the evidence, and each court reporter shall not be required to file the transcript with the clerk before payment. Should the plaintiff fail or refuse to make such payment, the defendant or any other party to the suit may make the same and have it assessed as a cost.

(4) No fee shall be charged for taking evidence on bills of exception, motions, or other pleadings in criminal cases.

(5) All copies required to perfect appeals shall be furnished at no additional cost.

J. The police jury of Evangeline Parish may furnish and provide the court reporter with an office or a suitable place of accommodations equipped with the necessary office furniture, including typewriters, a telephone, a desk, a chair, a table, supply cabinet, and files. The court reporter shall furnish all other supplies and equipment such as adding machines, paper, carbon paper, stenograph machines, shorthand pads and all other supplies and equipment necessary for the taking and transcribing of said testimony. In addition, the court reporter shall be responsible for all traveling expenses and other expenses incurred in the discharge of his duties.

K. The court reporter will file and retain his notes for a period of one year after judgment is rendered.

L. The court reporter shall make out an itemized statement of the fees charged for reporting and transcribing the notes of evidence. He shall deliver the original of the statement to the clerk of court of the parish where the suit is pending and retain a copy in his files. The party litigant, except one entitled to the benefits of R.S. 13:4525 through 13:4529, immediately shall pay to the court reporter the fee charged. The fee shall be paid by a litigant entitled to the benefits of R.S. 13:4525 through 13:4529 when the litigant recovers judgment for costs and realizes a sufficient amount therefrom to pay his fee. No compromise shall be valid which does not provide for the payment of all reporting fees due and owing as provided herein for regular litigation.

M. In every civil appealable case set for trial, the court reporter may demand and secure from the plaintiff, before the trial of the case begins, a bond to guarantee the payment of the fees to the reporter, except where said plaintiff is exempt by existing law from paying costs in advance or as they accrue. No bond shall be required in forma pauperis cases, but the court reporter may test by rule the plaintiff's right to the benefits of R.S. 13:4525 through 13:4529.

N. The court reporter may appoint, with the consent of the judge, as many deputy reporters to assist him in the work of the office consistent with the work to be done, and the reporter making the appointment shall be responsible for the work of his deputies under his oath of office and bond. The reporter shall have the power to administer oaths in all matters pertaining to depositions taken outside of court to be used in the Thirteenth Judicial District court or in other courts. Certification issued by the said reporter and filed by him within the scope of his authority shall be received in the courts of this state as are the certificates of notaries public.

Added by Acts 1968, No. 459, §1. Amended by Acts 1982, No. 106, §1; Acts 1998, 1st Ex. Sess., No. 101, §1.



RS 13:964 - Court reporters for fourteenth judicial district

§964. Court reporters for fourteenth judicial district

A. There shall be appointed as many official court reporters for the fourteenth judicial district as there are district judges in the district, and the qualifications, mode of appointment, duties and compensation of the reporters shall be as provided in this Section.

B. Each judge shall appoint one court reporter, whose term of office shall continue for the current term of the judge making the appointment, or until the office is declared vacated by the judge making the appointment.

C. Each court reporter shall take an oath of office and furnish bond for the faithful performance of his duties. The bond shall be in the sum of one thousand dollars and shall be in favor of the judges for the purpose of protecting litigants against any acts of incompetency or neglect of duty by the court reporter. The bond shall be recorded and filed in the office of the clerk of the district court. Any party litigant may sue on the bond for any damages sustained through any wrongful act or neglect of duty by the court reporter in the performance of his duties.

D. The court reporters shall report in shorthand, stenotype, or in any recognized manner, and transcribe into longhand by typing or printing, all the testimony taken in all civil appealable cases, and to furnish for the purposes of appeal, the necessary carbon copies of the testimony required by law. They shall also record such criminal proceedings as may be required by law or as directed by the district judge.

E. In addition to the duties set out in R.S. 13:964(D), each court reporter shall serve as secretary to the district judge appointing him and shall receive no compensation therefor, other than that provided in R.S. 13:964(G).

F. The court reporters shall work concurrently under the direction and supervision of the judges appointing them, according to the needs and requirements in the district, in the interest of expediting the business before the court.

G. The court reporters shall receive a monthly salary of not less than three hundred dollars, to be fixed and determined by the judge making the appointment at the time of the appointment. The salaries shall be paid out of the general fund of the parish of Calcasieu. The police jury of the parish of Calcasieu shall budget the salary of the court reporters in its budget of annual expenses.

H. In all cases which are reported and transcribed for appeal, a fee of two dollars and twenty-five cents per page for originals, and twenty-five cents per page for each copy, shall be charged by and paid to the reporter. In those cases which are reported but not transcribed, one-half of the fees provided herein for originals shall be charged by and paid to the reporter. Such fees shall be retained by the reporter as compensation, in addition to the salary provided for in Subsection G of this Section, and shall be taxed as costs of the suit in which the testimony is taken.

I. The police jury of the parish of Calcasieu shall furnish and provide the court reporters with an office or a suitable place or accommodation equipped with necessary office furniture and supplies necessary for the reporting and transcription of any notes of evidence taken by the court reporters.

J. The court reporter shall make out an itemized statement of the fees charged for reporting and transcribing the notes of evidence. He shall deliver the original of the statement to the clerk of the district court and a copy to the party litigant, or his attorney of record, who requested the evidence to be reported and transcribed. The party litigant, except one entitled to the benefits of Articles 5181 through 5188 of the Louisiana Code of Civil Procedure, shall pay to the court reporter immediately the fee charged. The fee shall be paid by a litigant entitled to the benefits of Articles 5181 through 5188 of the Louisiana Code of Civil Procedure only when the litigant recovers judgment for costs and realizes a sufficient amount therefrom to pay his fee.

Amended by Acts 1956, No. 22, §1; Acts 1962, No. 36, §1; Acts 1970, No. 240, §1; Acts 1974, No. 329, §1; Acts 1978, No. 14, §2, eff. March 1, 1979; Acts 1991, No. 510, §1; Acts 1993, No. 641, §1.



RS 13:964.1 - Fourteenth Judicial District; indigent transcript fund; reporter's fees

§964.1. Fourteenth Judicial District; indigent transcript fund; reporter's fees

A.(1) The court administrator for the Fourteenth Judicial District Court shall establish an indigent transcript fund for the deposit of all monies that may be received under the provisions of this Section relative to the payment of court reporter fees for transcripts prepared for indigents, except as provided in this Subsection.

(2) All funds received and deposited therein shall be used and paid out:

(a) To compensate criminal court reporters for the preparation of all transcripts for indigent defendants, including trials, motions, felony guilty pleas, hearings on writs, and all court proceedings.

(b) To compensate juvenile court reporters for the preparation of all transcripts arising from juvenile proceedings when the juvenile's parent or legal custodian or the adult, over whom the court is exercising juvenile jurisdiction, is found to be indigent in accordance with Children's Code Articles 320 and 321.

(3) If funds are available at the end of the fiscal year, the court administrator may retain three thousand dollars from the fund as compensation for administration of the fund.

B. Court reporters shall be paid two dollars and twenty-five cents per thirty-one-line page for such work, and twenty-five cents per page for each copy, as funds become available, all such payments to be made from the criminal indigent transcript fund by the court administrator.

C.(1) In all criminal cases over which the court has original, appellate, supervisory, or concurrent jurisdiction, including traffic violations, except parking, there shall be assessed as costs against every defendant who is convicted after trial or after a plea of guilty or nolo contendere or who forfeits his bond, the sum of five dollars, which shall be transmitted to the court administrator for further disposition in accordance herewith.

(2) In all civil cases over which the court has original, appellate, supervisory, or concurrent jurisdiction, there shall be collected the sum of three dollars for every civil filing, which shall be transmitted to the court administrator for further disposition in accordance herewith.

D. The court administrator shall tender to the Calcasieu Parish Police Jury on a quarterly basis, to be placed in the criminal court fund, all monies required to compensate a criminal or civil court reporter for the preparation of such transcripts to be included in the full rate of compensation of such court reporter and to pay any employee fringe benefits related to such pay, such payment to be made from the indigent transcript fund or the civil indigent fund, whichever is applicable.

E. The court administrator shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto in accordance with the provisions of R.S. 24:513. The cost of the audit shall be paid from monies in the fund.

Acts 1992, No. 891, §1; Acts 1993, No. 642, §1; Acts 1995, No. 398, §1; Acts 1997, No. 571, §1; Acts 1999, No. 846, §1; Acts 2004, No. 634, §1.



RS 13:964.2 - Reporter's fees; Calcasieu Parish

§964.2. Reporter's fees; Calcasieu Parish

A. Notwithstanding the provisions of R.S. 13:964(H) to the contrary, in Calcasieu Parish, in all cases which are reported and transcribed for appeal, a fee of two dollars and fifty cents per page for originals, and fifty cents per page for each copy, shall be charged by and paid to the reporter. In those cases which are reported but not transcribed, one-half of the fees provided herein for originals shall be charged by and paid to the reporter. Such fees shall be retained by the reporter as compensation, in addition to the salary provided for in R.S. 13:964(G), and shall be taxed as costs of the suit in which the testimony is taken.

B. Notwithstanding the provisions of R.S. 13:964.1(B) to the contrary, court reporters in Calcasieu Parish shall be paid two dollars and fifty cents per thirty-one-line page for such work, and fifty cents per page for each copy, as funds become available, all such payments to be made from the criminal indigent transcript fund by the court administrator.

Acts 2001, No. 969, §1; Acts 2011, 1st Ex. Sess., No. 38, §1.



RS 13:964.3 - Twenty-First Judicial District; indigent transcript fund

§964.3. Twenty-First Judicial District; indigent transcript fund

A. The court administrator for the Twenty-First Judicial District Court shall establish an indigent transcript fund for the deposit of all monies that may be received under the provisions of this Section, relative to the payment of court reporter fees for transcripts prepared for indigents.

B. All funds received and deposited shall be used and paid out according to this Subsection, as follows:

(1) To compensate court reporters for the preparation of all transcripts arising from juvenile proceedings when the juvenile's parent or legal guardian or the adult over whom the court is exercising juvenile jurisdiction is found to be indigent in accordance with applicable provisions of the Louisiana Children's Code, including Articles 320 and 321.

(2) To compensate court reporters for the preparation of all transcripts of testimony in civil proceedings filed or ruled as pauper actions pursuant to the provisions of Code of Civil Procedure Articles 5181 et seq.

(3) If funds are available at the end of the fiscal year, the court administrator may retain up to two thousand dollars from the fund for administration costs/audits of the fund or may use any surplus to defray the costs of preparation of transcripts in criminal cases when the defendant is indigent.

(4) Court reporters shall be paid from the fund for transcription in all cases where the party is indigent or a pauper, at the rates authorized pursuant to applicable provisions of R.S. 13:961, as funds become available, all such payments to be made from the indigent transcript fund by the court administrator. Payment shall be made only after the transcript is filed with the clerk of court. Payment shall be made for the original plus one copy of any transcript prepared for purposes of appeal. Payment shall be made for the original only in all other cases, and the original shall be filed with the clerk of court.

C. In all criminal cases over which the court has original, appellate, supervisory, or concurrent jurisdiction, not to include traffic violations, there shall be taxed as costs against every defendant who is convicted after trial or after a plea of guilty or nolo contendere or who forfeits his bond the sum of two dollars, which shall be transmitted to the court administrator for further disposition in accordance with this Section.

D. In all civil cases, except actions filed in forma pauperis pursuant to the provisions of Code of Civil Procedure Articles 5181 et seq., there shall be collected an additional filing fee of fifty cents, which shall be transmitted to the court administrator for further disposition in accordance with this Section.

E. The court administrator shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto in accordance with the provisions of R.S. 24:513.

Acts 2007, No. 4, §1.



RS 13:965 - Nineteenth Judicial District; indigent transcript fund

§965. Nineteenth Judicial District; indigent transcript fund

A. The court administrator for the Nineteenth Judicial District Court shall establish an indigent transcript fund for the deposit of all monies that may be received under the provisions of this Section relative to the payment of court reporter fees for transcripts prepared for indigents. All funds received and deposited therein shall be used and paid out to compensate criminal court reporters for the preparation of all transcripts for indigent defendants, including trials, motions, hearings on writs, and all court proceedings. If surplus funds are available at the end of the fiscal year, these funds shall remain in the indigent transcript fund for future payment for indigent transcripts as well as for other administrative costs associated with management of the fund.

B. In all criminal cases over which the court has original, appellate, supervisory, or concurrent jurisdiction, including traffic violations, there shall be assessed as costs against every defendant who is convicted after trial or after a plea of guilty or nolo contendere or who forfeits his bond, the sum not to exceed ten dollars, which shall be transmitted to the court administrator for further disposition in accordance herewith.

C. The court administrator shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto in accordance with the provisions of R.S. 24:513. The cost of the audit shall be paid from monies in the fund.

Acts 1999, No. 217, §1.



RS 13:966 - Nineteenth judicial district; payments in suits under pauper act

§966. Nineteenth judicial district; payments in suits under pauper act

A. Out of its general fund the governing authority for East Baton Rouge Parish shall pay the court reporters of the nineteenth judicial district for the taking and transcribing of the testimony in suits filed under the provisions of R.S. 13:4525 through 13:4529 at the rate of seventy-five cents per legal page of thirty-one lines. The original and one copy shall be furnished in cases appealable to the court of appeals; in cases appealable to the supreme court the original and three copies shall be furnished. The payment shall be made monthly to the court reporters upon presentation of an itemized statement of the costs approved by any of the judges of the district. The payments to be made by the governing authority under the foregoing provisions shall not exceed the gross sum of fifteen hundred dollars for any one year to each of the court reporters.

B. The governing authority of the parish of East Baton Rouge shall be legally subrogated as to all sums paid to the rights of the court reporters of the nineteenth judicial district court for the transcription of testimony in pauper cases. The court reporter shall refund to the governing authority any and all amounts that they may thereafter collect as costs in pauper cases.

C. All judgments rendered in cases, in which the party availing himself of the provisions of R.S. 13:4525 through 13:4529 shall be cast for costs, together with a statement of such costs shall be recorded by the clerk of court in the mortgage records of the parish of East Baton Rouge. Such judgments when recorded shall operate as a judicial mortgage in favor of the governing authority of East Baton Rouge parish for the amount of costs paid to the court reporters. The governing authority of East Baton Rouge parish, at its expense, may have this judgment and statement of costs (or a certified copy thereof) recorded in the mortgage records of any other parish or parishes, and when recorded the judgment shall operate as a judicial mortgage in favor of the governing authority of East Baton Rouge parish for the amount of costs paid.



RS 13:966.1 - Twentieth Judicial District; additional court reporter; salary

§966.1. Twentieth Judicial District; additional court reporter; salary

A. In addition to the court reporter appointed under the provisions of R.S. 13:961(A), there shall be appointed by each judge of the Twentieth Judicial District, comprising the parishes of East Feliciana and West Feliciana, a court reporter whose salary shall be paid solely by the state of Louisiana, but who shall in all other respects be governed by the provisions of R.S. 13:961.

B. Commencing September 1, 2003, the salary of the court reporters provided for in Subsection A shall be thirty-five thousand dollars per annum.

Acts 1967, No. 48, §1; Acts 1967, No. 112, §1; Acts 1971, No. 112, §1; Acts 1977, 1st Ex.Sess., No. 28, §1, eff. Sept. 1, 1977; Acts 1979, No. 236, §2, eff. Sept. 1, 1979; Acts 1980, No. 169, §1, eff. Sept. 1, 1980; Acts 1981, No. 636, §1, eff. Sept. 1, 1981; Acts 1983, No. 200, §1; Acts 1985, No. 915, §1; Acts 1990, No. 294, §1, eff. Sept. 1, 1990; Acts 1995, No. 834, §1, eff. Sept. 1, 1995; Acts 1999, No. 332, §1; Acts 2003, No. 445, §1.



RS 13:967 - Twenty-fourth Judicial District; court reporters; civil filing fees

§967. Twenty-Fourth Judicial District; court reporters; civil filing fees

A.(1) Each Judge of the twenty-fourth judicial district for the Parish of Jefferson may appoint a court reporter for his division, which reporter shall hold office until it is declared vacated by the judge making such appointment.

(2) The judges of the twenty-fourth judicial district, sitting en banc, and with the approval of the parish council, may appoint additional qualified court reporters as they deem necessary, who shall serve at the pleasure of the court en banc, and may be assigned to the various divisions of the court, or to the grand jury, as the court en banc may direct.

B. The court reporter shall attend the civil and criminal sessions of the district court and shall be subject to the orders of the judges of the court. He shall take down the testimony, objections and rulings thereon, and all other matters which may be directed by the judge of the court.

C.(1) In all cases on appeal, the reporter shall be paid a fee not to exceed two dollars and fifty cents for each original page transcribed and, when a copy is requested by a litigant, shall furnish such copy and be paid a fee not to exceed one dollar for each page thereof, except that in criminal cases on appeal by indigent defendants, no more than a total of two dollars and seventy-five cents for each page transcribed, including all copies necessary for appeal, shall be charged to and paid from any fund established by law for the payment of expenses incurred in the defense of indigent persons in criminal proceedings. Nothing in this Section shall be construed to make the governing authority of the parish of Jefferson responsible for the expenses or costs associated with the preparation of transcripts for an indigent defendant in a criminal proceeding, including but not limited to bills of exceptions, trials, motions, hearings on writs, or any other costs associated with an appeal in a criminal proceeding.

(2)(a) At the request of any of the parties to any proceedings, or at the order of a district judge, the court reporter shall transcribe all or part of the testimony or other matter taken down and furnish as many copies thereof as may be required by law for an appeal. For matters not on appeal, a litigant requesting a transcript of testimony or other matter transcribed shall enter into a private civil contract with the court reporter for the payment of fees applicable to those contracts. Such fees shall be in accordance with fees customarily charged in the judicial district for depositions.

(b) The reporter shall not be required to file or furnish any transcribed testimony until the transcription fee is paid.

(c) If both parties or the judge direct the original transcription, each party shall pay the expense of transcribing testimony offered by him.

(3) No fee shall be allowed for transcribing matter other than testimony, objections and rulings thereon, bills, notes of evidence, and such other matters as may be ordered by the judge.

(4) All of such fees shall be paid directly to the court reporter performing the service as additional compensation and shall be taxed as costs.

D. In case the original transcription of the court reporter's notes shall be requested by a litigant, after judgment and for the purpose of an appeal, the whole cost of transcription shall be paid primarily by the requesting party, but ultimately shall be taxed as costs.

E. Should any party refuse or fail to pay his share of the cost of transcription within a reasonable time, to be fixed by the court, the case shall be decided as if the testimony of that party had not been offered.

F. The court reporter shall preserve his notes in each case for a period of two years from the date of submission thereof.

G. The governing authority of the parish shall furnish the court reporters such supplies, materials, equipment and maintenance of all equipment as they may need for reporting and transcription of their notes.

H. In the event of appeal or if the judge orders the transcription of a case filed in forma pauperis, the court reporter shall be paid by the governing authority at the regular page rate.

I. The clerk of court of the Twenty-fourth Judicial District Court shall collect from any person filing any type of civil suit or proceeding, intervention, third-party demand, or reconventional demand the following amounts, which shall be paid over by him to the governing authority of the parish for deposit in the general fund. The clerk of court shall collect in all suits or proceedings a sum to be set by a majority of the judges not to exceed fifty dollars, with the exception of succession proceedings and foreclosure proceedings by executory process in which event the amount to be collected shall not exceed thirty-five dollars; and with the further exception of tutorships, emancipations, mandamus suits to cancel mortgages, and money claims of less than one thousand dollars, in which event the amount to be collected shall not exceed thirty-five dollars; said deposits to be taxed as costs. Nothing in this Subsection shall be construed to affect the rights of any litigant proceeding under Article 5181 et seq. of the Code of Civil Procedure or the rights of criminal defendants.

J. In all civil cases when a party is proceeding in forma pauperis the governing authority of the parish of Jefferson shall pay to the court reporters of the Twenty-Fourth Judicial District for the transcribing of testimony, when an appeal is taken or upon order of the judge, such amounts as would otherwise be required to be paid by the party who is proceeding in forma pauperis. Such payment shall be made at the time the transcription is filed, but only upon the written approval and order of the judge. Such payments shall not exceed the sum of fifteen hundred dollars for any one year to each of the said court reporters. The governing authority of the parish of Jefferson shall be legally subrogated to the rights of the court reporters of the Twenty-Fourth Judicial District as to all sums so paid for the transcription of testimony in pauper cases. All judgments in cases in which the pauper shall be cast for costs, together with a statement of such costs, shall be recorded by the clerk of court in the mortgage records of the parish of Jefferson for the amount of costs paid. The governing authority of the parish of Jefferson, at its expense, may have such judgments and statements of costs, or certified copies thereof, recorded in the mortgage records of any other parish or parishes and, when so recorded, they shall operate as judicial mortgages in favor of the governing authority of the parish of Jefferson for the amount of costs paid.

K. Each of said court reporters shall be paid by the governing authority out of the general fund, a salary to be fixed by the judges, subject to the approval of the governing authority. The governing authority of the parish shall annually, and at the same time as it prepares its general budget of expenses, budget an amount sufficient to pay the salaries of the said court reporters.

L. Each court reporter appointed under the provisions of this Section shall be required to take an oath of office, and to furnish bond for the faithful performance of the duties of the office. The bond shall be in the sum of two thousand dollars, and shall be approved by the judge making the appointment under Paragraph (A)(1) of this Section, and by the senior judge of the court for those appointments made under the provisions of Paragraph (A)(2) of this Section. Each bond shall be in favor of the judges of the Twenty-Fourth Judicial District Court, and any party litigant, for the purpose of protecting litigants against any acts of incompetence or neglect of duties on the part of the reporters. It shall be recorded and filed in the office of the clerk of court for the parish of Jefferson. Any party litigant shall have a right to sue on said bond for any damages sustained by said party litigant by any wrongful act or neglect of duty committed or omitted by the official court reporter in the performance of the duties of official court reporters.

M.(1) The courts of the Twenty-Fourth Judicial District shall establish an indigent transcript fund to provide for the payment of court reporter fees for transcripts as provided in this Subsection.

(2) In every court of original, appellate, supervisory, or concurrent criminal jurisdiction in Jefferson Parish, including but not limited to the Twenty-Fourth Judicial District Court, First Parish Court, and Second Parish Court, there shall be assessed in all criminal cases, including traffic violations, except parking, an additional cost set by a committee comprised of one representative from each of the Twenty-Fourth Judicial District Court, First Parish Court of Jefferson Parish, Second Parish Court of Jefferson Parish, the Public Defender's Office of Jefferson Parish, and Jefferson Parish Administration, not to exceed an amount of two dollars, against every defendant who is convicted after trial or after a plea of guilty or nolo contendere. This additional cost shall be transmitted to the court and deposited in a special account in the parish treasury to be managed and administered by the parish treasurer for and on behalf of the courts for the payment of court reporter fees for transcripts in indigent defense cases.

(3) All monies received and deposited under the provisions of this Subsection shall be used to pay court reporter fees for transcripts to compensate court reporters for the preparation of transcripts for indigent defendants arising from criminal proceedings in the Twenty-Fourth Judicial District, First Parish Court and Second Parish Court, including but not limited to bills of exceptions, trials, motions, hearings on writs, and all other criminal proceedings.

(4) Nothing in this Subsection shall preclude a court from ordering the costs for the preparation of transcripts for indigent defendants in criminal proceedings be paid from any other fund established by general or specific law for the payment of expenses incurred in the defense of indigent persons in criminal proceedings.

Acts 1950, 2nd Ex. Sess., No. 9, §1; Acts 1956, No. 470, §1; Acts 1958, No. 427, §1; Acts 1960, No. 547, §1; Acts 1964, No. 427, §1; Acts 1968, No. 77, §§1 to 3; Acts 1976, No. 634, §1.; Acts 1980, No. 545, §1; Acts 1984, No. 119, §1; Acts 1990, No. 361, §2, eff. Jan. 1, 1991; Acts 1995, No. 1128, §1; Acts 1999, No. 104, §1; Acts 1999, No. 166, §1; Acts 2009, No. 77, §1; Acts 2010, No. 178, §1, eff. June 18, 2010.



RS 13:968 - Repealed by Acts 1979, No. 667, 1

§968. Repealed by Acts 1979, No. 667, §1



RS 13:969 - Court reporters for the Twenty-Ninth Judicial District Court

§969. Court reporters for the Twenty-Ninth Judicial District Court

A.(1) Each judge of the Twenty-ninth Judicial District may appoint a court reporter for his division, which reporter shall hold office until it is declared vacated by the judge making such appointment.

(2) The judges of the Twenty-ninth Judicial District, sitting en banc and with approval of the parish governing authority, may appoint additional qualified court reporters as they deem necessary, who shall serve at the pleasure of the court en banc and may be assigned to the various divisions of the court, or to the grand jury, as the court en banc may direct.

B. Each court reporter appointed under the provisions of this Section shall be required to take an oath of office and furnish bond for the faithful performance of the duties of the office. The bond shall be in favor of the judges of the Twenty-ninth Judicial District Court for the purpose of protecting litigants against any acts of incompetence or neglect of duty by the court reporter. The bond shall be recorded and filed in the office of the clerk of court. Any party litigant shall have the right to sue on said bond for any damages sustained through any wrongful act or neglect of duty by the court reporter in the performance of his duties as official court reporter.

C. The court reporters shall report in shorthand, stenotype, by recording machine, or in any recognized manner, and transcribe into longhand by typing or printing all the testimony taken in all civil appealable cases, and shall furnish for the purposes of appeal, the necessary copies of the testimony required by law.

D. The court reporters shall work concurrently under the direction and supervision of the judges appointing them, according to the needs of the judicial district, in the interest of expediting the business before the court.

E. Each court reporter shall perform secretarial duties for the district judge appointing the reporter, particularly in the absence of the judge's regular secretary.

F. The court reporters shall receive a monthly salary to be fixed and determined by the judges of the Twenty-ninth Judicial District sitting en banc, upon approval of the parish governing authority. The salaries shall be paid out of the general fund of the parish of St. Charles. The parish governing authority shall budget the salaries in its budget of annual expenses. Upon approval by the court, a portion thereof may be paid out of the criminal court cost fund.

G. In all civil cases, a fee determined by a majority of the judges en banc for each original page and for each copied page of testimony, which fee shall not exceed two dollars and seventy-five cents for each thirty-two-line page and a fee not to exceed twenty-five cents per copy per page of transcribed testimony, shall be charged by and paid to the court reporter for reports and for transcribing the testimony which shall be retained by him as compensation in addition to the salary as provided herein, and shall be taxed as costs of the suit in which the testimony is taken to be collected by the clerk of court, except in pauper cases; payment of the fees shall be made primarily by the appellant immediately upon the transcription of the evidence, and the court reporter shall not be required to file the transcript with the clerk of court before payment. Should the appellant fail or refuse to make such payment, the appellee or any other party to the suit may make the same and have it assessed as cost. Even though counsel may attempt to procure a transcript of the entire record by alleging that the entire record is necessary to support a motion for a new trial, the trial judge shall not order the entire transcript to be typed unless he deems it indispensable to the record of the motion or proceedings.

H.(1)(a) In all pauper cases under C.C.P. Art. 5181 et seq., the parish governing authority shall pay to the court reporter for the transcribing of testimony, when an appeal is taken or upon order of the judge, one-half of the amount as would otherwise be required to be paid by the party who is proceeding in forma pauperis.

(b) Such amount shall be paid at the time the transcription is filed, but only upon the written approval and order of the judge.

(c) Such payments by the parish shall not exceed the sum of twenty-five hundred dollars for any one year.

(2) The parish governing authority upon making payment to any court reporter pursuant to this Section shall be legally subrogated to the rights of the court reporter as to all sums so paid for the transcription of testimony in pauper cases.

(3) All judgments in cases in which the pauper shall be cast for costs, together with the statement of such costs, shall be recorded by the clerk of court in the mortgage records of the parish and such judgments when so recorded shall operate as judicial mortgages in favor of the parish governing authority.

I. The court reporters shall record such criminal proceedings as may be required by law or as ordered by the court. No fee shall be charged for taking evidence on assignments of error, motions, or other pleadings in criminal cases, unless approved by the presiding judge. In all criminal cases where a transcript is required by law, a fee determined by a majority of the judges en banc for each original page and each copied page of testimony, which fee shall not exceed two dollars and seventy-five cents for each thirty-two-line page and a fee not to exceed twenty-five cents per copy per page of transcribed testimony, shall be charged by and paid to the court reporters for reporting and transcribing the testimony which shall be retained by him as compensation in addition to the salary as provided herein. When so approved, any such payment may be made from the criminal court cost fund. In such cases, however, only properly designated portions of the record shall be transcribed.

J. The governing authority of the parish of St. Charles shall furnish and provide the court reporters with any office supplies necessary for the reporting and transcription of any notes of evidence taken by the court reporters. Each court reporter shall be responsible for all traveling expenses and other expenses incurred in the discharge of his duties.

K. The court reporters shall file and maintain their notes for a period of one year after judgment has become final.

L. The clerk of court shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of the district, sitting en banc, which sum shall not exceed fifteen dollars, subject, however, to the provisions of C.C.P. Art. 5181 et seq.

Acts 1960, No. 294, §§1-10. Amended by Acts 1964, No. 31, §1; Acts 1968, No. 423, §1; Acts 1975, No. 34, §1; Acts 1979, No. 438, §1, eff. July 13, 1979; Acts 1981, No. 196, §1; Acts 1984, No. 544, §1, eff. Jan. 1, 1985; Acts 2006, No. 576, §1.



RS 13:970 - Court reporter for Twenty-sixth Judicial District for Webster Parish

§970. Court reporter for Twenty-sixth Judicial District for Webster Parish

A. As used herein, "judge" means the district judge of the twenty-sixth judicial district who resides in Webster Parish. In the event that more than one judge of the twenty-sixth judicial district resides in Webster Parish, the word "judge" shall mean the most senior of the judges of the twenty-sixth judicial district residing in Webster Parish.

B. The judge may appoint a court reporter for Webster Parish, which reporter shall hold office for the current term of the judge making the appointment, or until resignation or until the office is declared vacant by the judge.

C. The court reporter shall be a person of good moral character whose knowledge of court procedure and general qualifications of competency have been demonstrated to the satisfaction of the judge making the appointment.

D. The court reporter shall furnish a bond in the amount of one thousand dollars to protect litigants against any acts of incompetency on the part of the reporter. The written appointment, the oath of office, and the bond shall be recorded in the office of the clerk of the district court for Webster Parish.

E. Subject to the approval of the judge and the police jury, the court reporter may appoint as many deputy reporters as necessary to assist him with the work of his office consistent with the work to be done, and the reporter shall be responsible for the work of the deputies under his oath of office and bond.

F. The duties of the court reporter shall be to report in shorthand, tape recording, stenotype, or in any recognized manner, and transcribe into typing or printing at the request of any of the parties to any proceeding, or at the request of the judge, all the testimony taken in all appealable civil cases tried in the district, and to furnish, for the purpose of appeal the necessary copies of the testimony required by the law. In criminal cases the court reporters shall take down the proceedings as required by law and by the court and shall transcribe the proceedings as directed by the court and shall furnish the necessary copies needed for the purpose of appellate review.

G. The court reporter shall be subject to the orders of the judge presiding in the Webster Parish division of the Twenty-Sixth Judicial District and shall attend civil and criminal sessions of the district court as the presiding judge may direct from time to time.

H. The reporter and any deputy reporters shall have the power to administer oaths in all matters pertaining to depositions taken outside of court to be used in the Twenty-Sixth Judicial District Court or in other courts. Certificates issued by the said reporter and filed by him within the scope of his authority shall be received in the courts of this state as are the certificates of the notaries public.

I. As compensation, the court reporter and deputy reporters shall be paid by the Webster Parish Police Jury from the fund hereafter created, such annual compensation, payable monthly, as may be fixed by the judge with the approval of the Webster Parish Police Jury.

J. The Webster Parish Police Jury shall furnish all supplies and equipment, such as typewriter, shorthand pads, adding machines, paper, carbon paper, stenograph machines, and all other supplies and equipment necessary for the taking and transcribing of said testimony. In addition, the court reporter shall be reimbursed by the Webster Parish Police Jury for all traveling expenses and other expenses incurred in the discharge of his or her duties. The Webster Parish Police Jury shall provide the court reporter with an office or suitable place of accommodation equipped with the necessary office furniture.

K. The clerk of court of the Twenty-Sixth Judicial District Court for the Parish of Webster shall, in addition to the filing fees authorized by law, collect from any person filing any type of suit or proceeding, intervention, or third party demand, the following amounts, which shall be maintained by him in a special account designated as the clerk of court's reporter's fund:

(1) In each suit in which the demand is for five thousand dollars or more the fee shall be fifteen dollars.

(2) In each suit for divorce, partition, injunction, separation of property, child custody, receivership proceedings, concursus proceedings, money demands of one thousand dollars or more and less than five thousand dollars, and money demands irrespective of amount involved when accompanied by a conservatory writ the fee shall be ten dollars.

(3) Money demands of more than five hundred dollars and less than one thousand dollars, probate proceedings, adoptions, tutorships and interdictions the fee shall be five dollars for each suit.

(4) Money demands of five hundred dollars or less, and in all other cases not enumerated herein the fee shall be three dollars.

(5) No deposit shall be required in forma pauperis cases, but the clerk of court may test by rule the plaintiff's right to the benefits of Articles 5181 through 5188 of the Louisiana Code of Civil Procedure and of R.S. 13:4529.

(6) The clerk of the district court shall deduct ten percent of all sums collected hereunder as compensation for his services at the end of each month and remit the remainder thereof to the Webster Parish Police Jury for deposit into the court reporter's fund with full accounting of all receipts for the period covered by such remittance.

(7) The amount to be collected by the clerk of the district court for the Twenty-Sixth Judicial District for the parish of Webster in addition to the filing fees authorized by law may be increased or decreased by the senior judge upon the approval of the Webster Parish Police Jury and the Webster Parish Bar Association.

L. Additionally, in civil and criminal cases the Webster Parish Police Jury shall be paid two dollars and fifty cents per thirty-one-line legal size page and fifty cents per page for copies for all testimony transcribed by the court reporters. In civil appeals cases, the two dollar and fifty cent per page transcription charge applies for transcriptions in excess of three hundred fifty pages. This charge shall be taxable as court costs and shall be advanced to the court reporter assigned to the case for delivery to the Webster Parish Police Jury for deposit in the clerk of court reporter's fund.

M. Monies in the criminal court fund, indigent defender's fund, or funds otherwise available for such purposes under the law, shall be paid into the clerk of court reporter's fund as directed by the court. The Webster Parish Police Jury shall deposit such additional funds in the clerk of court reporter's fund as are needed to pay the costs and charges herein provided.

Acts 1960, No. 376, §§1 to 14; Acts 1968, No. 227, §1; Acts 1971, No. 60, §1; Acts 1977, No. 144, §1, eff. June 29, 1977; Acts 1978, No. 286, §1, eff. July 5, 1978; Acts 1990, No. 361, §2, eff. Jan. 1, 1991; Acts 2001, No. 969, §1.



RS 13:971 - Sixteenth and Twenty-Seventh Judicial Districts; additional court reporters; fees charged by court reporters; indigent transcript fund

§971. Sixteenth and Twenty-Seventh Judicial Districts; additional court reporters; fees charged by court reporters; indigent transcript fund

A. In addition to the court reporters appointed under the provisions of R.S. 13:961(A), the judges of the Sixteenth Judicial District may appoint one additional court reporter, and each of the judges of the Twenty-Seventh Judicial District may appoint one additional court reporter. Each court reporter shall be assigned by the judges of his respective district to assist the other court reporters in their duties.

NOTE: Subparagraph (B)(1)(a) effective until judicial council makes required recommendation in 2016 legislative report. See Acts 2015, No. 194, §§1, 2.

B.(1)(a) In the Twenty-Seventh Judicial District, in all civil cases a fee of two dollars and fifty cents per page for the original and fifty cents per page for copies reported and transcribed shall be charged by and paid to the court reporter who reports and transcribes the testimony and shall be retained by him as compensation in addition to the salary as provided herein.

NOTE: Subparagraph (B)(1)(a) effective upon judicial council recommendation in 2016 legislative report. See Acts 2015, No. 194, §§1, 2.

B.(1)(a) In the Twenty-Seventh Judicial District, in all civil cases a fee of three dollars and fifty cents per page for the original and fifty cents per page for copies reported and transcribed shall be charged by and paid to the court reporter who reports and transcribes the testimony and shall be retained by him as compensation in addition to the salary as provided herein.

(b) In all civil cases which are reported but not transcribed, one-half of the fees provided in this Subsection for originals shall be charged by and be paid to the reporter.

(c) In every civil appealable case set for trial, the court reporter may demand and secure from the plaintiff, before the trial of the case begins, a bond to guarantee the payment of the fees to the reporter, except where said plaintiff is exempt by existing law from paying costs in advance or as they accrue. No bond shall be required in in forma pauperis cases, but the court reporter may test by rule the plaintiff's right to the benefits of Articles 5181 through 5188 of the Code of Civil Procedure.

NOTE: Paragraph (B)(2) effective until judicial council makes required recommendation in 2016 legislative report. See Acts 2015, No. 194, §§1, 2.

(2) In all criminal cases, except those involving indigent defendants, a fee of two dollars and fifty cents per page for the original, and fifty cents for each copy thereafter reported and transcribed shall be paid to the court reporter who reports and transcribes the testimony and shall be retained by him as compensation in addition to the salary as provided herein. The payment of fees in criminal cases involving indigent defendants shall be governed by the provisions of R.S. 13:4529.

NOTE: Paragraph (B)(2) effective upon judicial council recommendation in 2016 legislative report. See Acts 2015, No. 194, §§1, 2.

(2) In all criminal cases, except those involving indigent defendants, a fee of three dollars and fifty cents per page for the original, and fifty cents for each copy thereafter reported and transcribed shall be paid to the court reporter who reports and transcribes the testimony and shall be retained by him as compensation in addition to the salary as provided herein. The payment of fees in criminal cases involving indigent defendants shall be governed by the provisions of R.S. 13:4529.

(3) The fees provided by this Subsection, to the extent herein provided, shall be retained by the reporter as compensation in addition to the salary provided for herein.

(4) The court of the Twenty-Seventh Judicial District Court shall establish an indigent transcript fund for the deposit of all monies that may be received under the provisions of this Subsection relative to the payment of court reporter fees for transcripts prepared for indigents, except as provided in this Subsection.

(5) All funds received and deposited therein shall be used and paid out:

(a) To compensate criminal court reporters for the preparation of all transcripts for indigent defendants, including trials, motions, hearings on writs, and all court proceedings.

(b) To compensate juvenile court reporters for the preparation of all transcripts arising from juvenile proceedings when the juvenile's parent or legal custodian or the adult, over whom the court is exercising juvenile jurisdiction, is found to be indigent in accordance with Children's Code Articles 320 and 321.

(6) If funds are available at the end of the fiscal year, the court may retain three thousand dollars from the fund as compensation for administration of the fund.

NOTE: Paragraph (B)(2) effective until judicial council makes required recommendation in 2016 legislative report. See Acts 2015, No. 194, §§1, 2.

(7) Court reporters shall be paid two dollars and twenty-five cents per thirty-one-line page for such work, and twenty-five cents per page for each copy, as funds become available, all such payments to be made from the criminal indigent transcript fund by the court.

NOTE: Paragraph (B)(2) effective upon judicial council recommendation in 2016 legislative report. See Acts 2015, No. 194, §§1, 2.

(7) Court reporters shall be paid three dollars and fifty cents per thirty-one-line page for such work, and twenty-five cents per page for each copy, as funds become available, all such payments to be made from the criminal indigent transcript fund by the court.

(8)(a) In all criminal cases over which the court has original, appellate, supervisory, or concurrent jurisdiction, including traffic violations, except parking, there shall be assessed as costs against every defendant who is convicted after trial or after a plea of guilty or nolo contendere or who forfeits his bond, the sum of five dollars, which shall be transmitted to the court for further disposition in accordance herewith.

(b) In all civil cases over which the court has original, appellate, supervisory, or concurrent jurisdiction, there shall be collected the sum of three dollars for every civil filing, which shall be transmitted to the court for further disposition in accordance herewith.

(9) The court shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto in accordance with the provisions of R.S. 24:513. The cost of the audit shall be paid from monies in the fund.

C.(1)(a) In the Sixteenth Judicial District, in all civil cases a fee of two dollars and fifty cents per page for the original and fifty cents per page each for the first and second copies for cases reported and transcribed shall be charged by and paid to the court reporter who reports and transcribes the testimony and shall be retained by him as compensation in addition to the salary as provided herein.

(b) In all civil cases which are reported but not transcribed, one-half of the fees provided in this Subsection for originals shall be charged by and be paid to the reporter.

(c) In every civil appealable case set for trial, the court reporter may demand and secure from the plaintiff, before the trial of the case begins, a bond to guarantee the payment of the fees to the reporter, except where said plaintiff is exempt by existing law from paying costs in advance or as they accrue. No bond shall be required in in forma pauperis cases, but the court reporter may test by rule the plaintiff's right to the benefits of Articles 5181 through 5188 of the Code of Civil Procedure.

(2) In all criminal cases, except those involving indigent defendants, a fee of two dollars and fifty cents per page for the original and fifty cents per page each for the first and second copies reported and transcribed shall be paid to the court reporter who reports and transcribes the testimony and shall be retained by him as compensation in addition to the salary as provided herein. The payment of fees in criminal cases involving indigent defendants shall be governed by the provisions of R.S. 13:4529.

(3) The fees provided by this Subsection, to the extent herein provided, shall be retained by the reporter as compensation in addition to the salary provided for herein.

Added by Acts 1968, No. 570, §1. Amended by Acts 1969, No. 105, §1; Acts 1970, No. 75, §1; Acts 1977, No. 227, §1; Acts 1977, No. 307, §1; Acts 1978, No. 529, §1; Acts 1983, No. 249, §1; Acts 1983, No. 45, §1; Acts 1995, No. 1128, §1; Acts 1999, No. 451, §1; Acts 1999, No. 846, §2; Acts 2000, 1st Ex. Sess., No. 78, §1; Acts 2015, No. 194, §1.

NOTE: See Acts 2015, No. 194, §4, regarding eff. date.



RS 13:972 - Court Reporters for the Twenty-Fifth Judicial District

§972. Court Reporters for the Twenty-Fifth Judicial District

A. Each judge of the Twenty-Fifth Judicial District Court may appoint a court reporter for his division, which reporter shall hold office until it is declared vacated by the judge making such appointment.

B. Each court reporter shall take an oath of office and furnish bond for the faithful performance of his duties. The bond shall be in the sum of one thousand dollars and shall be in favor of the judges of the Twenty-fifth Judicial District Court for the purpose of protecting litigants against any acts of incompetency or neglect of duty by the court reporter. The bond shall be recorded and filed in the clerk's office in each of the parishes of the district. Any party litigant may sue on the bond for any damages sustained through any wrongful act or neglect of duty by the court reporter in the performance of his duties.

C. The court reporters shall attend the civil, criminal and juvenile sessions of the district court and shall be subject to the orders of the judges of the court. They shall take down the testimony, objections and rulings thereon, and bills offered in all civil cases, the bills of exception reserved in all criminal felony cases, and all other matters which may be directed by a judge of the court.

D.(1) In all cases the reporter shall be paid a fee of two dollars and seventy-five cents for each original thirty-two line page transcribed and, where a copy is requested by a litigant, shall furnish such copy and be paid a fee of twenty-five cents for each page thereof. At the request of any of the parties to any proceedings, or at the order of a district judge, the court reporter shall transcribe all or part of the testimony or other matter taken down and shall furnish as many copies thereof as may be required by law for an appeal. The reporter, except when ordered by the judge, shall not be required to file or furnish any transcribed testimony until the transcription fee is paid. If those parties, or the judge, direct the original transcription, each party shall pay the expense of transcribing the testimony offered by him. No fee shall be allowed for transcribing matter other than testimony, objections and rulings thereon, bills, notes of evidence, and such other matters as may be ordered by the judge. All such fees shall be paid directly to the court reporter performing the service as additional compensation and shall be taxed as costs.

(2) In case the original transcription of the court reporter's notes shall be requested by a litigant, after judgment and for the purpose of an appeal, the whole cost of transcription shall be paid primarily by the requesting party, but ultimately shall be taxed as costs.

(3) If any party refuses or fails to pay his share of the costs of transcription within a reasonable time, to be fixed by the court, the case shall be decided as if the testimony of that party had not been offered.

E. The court reporter shall preserve his notes in each case for a period of two years from the date of submission thereof.

F. The governing authority of each of the parishes comprising the Twenty-fifth Judicial District may furnish and provide the court reporter with an office or a suitable place of accommodations equipped with the necessary office furniture, including typewriters, a telephone, a desk, a chair, a table, supply cabinet, and files. Each court reporter shall furnish all other supplies and equipment such as adding machines, paper, carbon paper, stenograph machines, shorthand pads and all other supplies and equipment necessary for the taking and transcribing of testimony. In addition, each court reporter shall be responsible for all traveling expenses and other expenses incurred in the discharge of his duties.

G. In the event of appeal or if the judge orders the transcription of a case filed in forma pauperis, the court reporter shall be paid by the governing authority at the regular page rate, out of the Judicial Court Reporter's Fund.

H. The court reporter may appoint as many deputy reporters to assist him in the work of the office consistent with the work to be done and the reporter making the appointment shall be responsible for the work of his deputies under his oath of office and bond. Each of the said reporters shall have the power to administer oaths in all matters pertaining to depositions taken outside the court to be used in the Twenty-fifth Judicial District Court or in other courts. Certificates issued by the said reporter and filed by him within the scope of his authority shall be received in the courts of this state as are the certificates of notaries public.

I. The clerk of court of the Twenty-Fifth Judicial District shall collect from the litigant filing a suit the following amounts, which shall be paid over by him to the governing authority of the parish in which the suit is filed to be deposited into a separate account designated as the Judicial Court Reporter's Fund:

(1) In suits for divorce or separation of property, receivership proceedings, concursus proceedings, money demands of one thousand dollars or more, money demands irrespective of amount involved when accompanied by a writ of attachment, injunction, or sequestration--twenty dollars in each suit.

(2) In suits for partition, interdiction, mandamus, collection of taxes, annulment of lease, possession of leased premises, provisional seizure, petitory action, specific performance, habeas corpus proceedings, succession proceedings where the amount involved or funds to be distributed exceeds five hundred dollars other than judgments of possession, and money demands involving more than two hundred dollars and less than one thousand dollars, except confessions of judgment--fifteen dollars in each suit.

(3) Money demands of less than two hundred dollars except confessions of judgment, and in all other cases not enumerated herein--ten dollars in each suit.

J. Each of the court reporters provided for in Subsection (A) shall receive a monthly salary to be fixed and determined by the judges of the district court. The salaries shall be paid out of the Judicial Court Reporter's Fund of the parishes comprising the district. The governing authorities shall maintain the Judicial Court Reporter's Fund in a separate account and shall pay therefrom, upon approval of the district judges, the salaries, fees and expenses of the court reporters as herein provided for.

Added by Acts 1969, No. 50, §1. Amended by Acts 1979, No. 675, §1; Acts 2007, No. 145, §1.



RS 13:973 - Court reporters for the Second Judicial District

§973. Court reporters for the Second Judicial District

A. The clerks for the district court for the parishes of Bienville, Claiborne, and Jackson, in addition to the filing fees authorized by law, shall collect from any person filing any type of civil suit or proceeding, intervention, third party demand, or reconventional demand in the respective parishes, the following amounts which shall be maintained by each of them in a separate fund designated as the court reporter's fund:

(1) Money demands of five hundred dollars or less--five dollars in each suit.

(2) Successions, tutorships, interdictions, emancipations, adoptions, mandamus suits, suits to cancel mortgages, and money claims of more than five hundred dollars but less than one thousand dollars--ten dollars in each suit.

(3) All other suits or proceedings not enumerated above--twenty dollars in each suit.

(4) No deposit shall be required in forma pauperis cases.

Each of the said clerks shall maintain the court reporter's fund in a separate account and shall disburse therefrom as hereinafter provided.

B. A district judge of the Second Judicial District may from time to time refix the filing fees to be collected for the court reporter's fund in the parish of his residence, but in no event shall such filing fees be in excess of the fees fixed in Subsection A herein.

C. The appointment and compensation of court reporters in the Second Judicial District shall be as set out in R.S. 13:961, however, the funds created herein, with the approval of a district judge in the district, may be used to augment the salary and compensation of the court reporter or for the purchase of equipment or supplies necessary for the taking and transcribing of testimony.

D. The clerks of each parish shall maintain a court reporter's fund separate and apart from the other clerks. Payments shall be made from each fund only to the court reporter appointed in said clerk's parish or for equipment or supplies to be used by that court reporter.

E. Each clerk shall keep an account of the receipts and expenditures of such fund and shall annually make an itemized report of the receipts and disbursements of the fund to (a) the judges, (b) the bar association of the parish in which said clerk is elected, and (c) the court reporter. Each clerk shall receive as his fee for the management of the fund a sum equal to ten percent of the deposits to the fund which shall be paid by deducting said percentage at the end of each month from deposits made during the month.

F. In the absence of the judge's regular secretary, each court reporter shall perform secretarial duties for the district judge appointing said court reporter.

G. The compensation which the court reporters shall receive either from the funds created herein or from the police juries shall be in addition to other compensation which the court reporter may receive from other courts or sources for taking depositions or testimony. The court reporters shall not be prevented from serving any public or private person in any capacity for compensation.

Added by Acts 1973, No. 59, §§1 to 13. Amended by Acts 1975, No. 415, §1; Acts 1979, No. 611, §1.



RS 13:974 - Repealed by Acts 2009, No. 209, §1.

§974. Repealed by Acts 2009, No. 209, §1.



RS 13:975 - Court reporters and judges' secretaries for the twenty-third judicial district

§975. Court reporters and judges' secretaries for the twenty-third judicial district

A. Each of the court reporters and judges' secretaries in the twenty-third judicial district shall receive a monthly salary of not less than six hundred dollars per month to be paid in equal shares by each of the parishes comprising the judicial district.

B. In civil cases which are reported and transcribed, a fee of one dollar and twenty-five cents per page shall be charged by and paid to the reporter. Provided, however, that no additional fee shall be charged for reporting or transcribing civil cases except when ordered for purposes of appeal of a decision of the court or when ordered by the court of appeal.

C. Except in pauper cases, payment of the fee for reporting and transcribing shall be made primarily by the plaintiff. Should the plaintiff fail or refuse to make such payment, the defendant or any other party to the suit may make such payment and have it assessed as costs.

No fee shall be charged for taking evidence on bills of exception, motions or other pleadings in criminal cases.

Added by Acts 1974, No. 506, §1.



RS 13:976 - Thirty-Second Judicial District; additional court reporters; transcript fees

§976. Thirty-Second Judicial District; additional court reporters; transcript fees

A. In addition to the court reporters appointed under the provisions of R.S. 13:961A, the judges of the Thirty-Second Judicial District Court, sitting en banc, and with the approval of the Terrebonne Parish governing authority, may appoint additional qualified court reporters as they deem necessary, who shall serve at the pleasure of the court en banc, and may be assigned to the various divisions of the court, or to the grand jury, as the court en banc may direct.

B. Each of said court reporters shall be paid by the Terrebonne Parish governing authority out of the parish general fund, a salary to be fixed by the judges en banc of the Thirty-Second Judicial District Court subject to the approval of the parish governing authority. The governing authority of the parish shall annually, and at the same time as it prepares its general budget of expenses, budget an amount sufficient to pay the salaries of the said court reporters.

C. The civil and criminal transcript fee for all court reporters in the Thirty- Second Judicial District should not exceed two dollars and seventy-five cents per thirty-one-line page and twenty-five cents per page copy. These fees shall be charged by and be paid to the court reporter who reported and transcribed the testimony, shall be retained by him as compensation in addition to his salary, and shall be taxed as costs of the suit in which the testimony is taken.

D. In all other respects, the court reporters herein authorized shall be governed and regulated by the provisions of R.S. 13:961.

Added by Acts 1974, No. 195, §1. Amended by Acts 1982, No. 85, §1; Acts 1987, No. 752, §1; Acts 1997, No. 616, §1; Acts 2005, No. 199, §1.



RS 13:978 - Court reporters for thirtieth judicial district

§978. Court reporters for thirtieth judicial district

A. There shall be appointed as many official court reporters for the thirtieth judicial district as there are district judges in the district, and the qualifications, mode of appointment, duties and compensation of the reporters shall be as provided in this Section.

B. Each judge shall appoint one court reporter whose term of office shall continue for the current term of the judge making the appointment, or until the office is declared vacated by the judge making the appointment.

C. Each court reporter shall take an oath of office and furnish bond for the faithful performance of his duties. The bond shall be in the sum of one thousand dollars and shall be in favor of the judges for the purpose of protecting litigants against any acts of incompetency or neglect of duty by the court reporter. The bond shall be recorded and filed in the clerk's office in Vernon Parish. Any party litigant may sue on the bond for any damages sustained through any wrongful act or neglect of duty by the court reporter in the performance of his duties.

D. The court reporters shall report in shorthand, stenotype, by recording machine, or in any recognized manner, and transcribe into longhand by typing or printing all the testimony taken in all civil appealable cases, and shall furnish for the purposes of appeal, the necessary copies of the testimony required by law. They shall also record such criminal proceedings as may be required by law or as directed by the district judge.

E. Each court reporter shall perform secretarial duties for the district judge appointing the reporter, particularly in the absence of the judge's regular secretary.

F. The court reporters shall work concurrently under the direction and supervision of the judges appointing them, according to the needs of the judicial district, in the interest of expediting the business before the court.

G. The court reporters shall receive a monthly salary to be fixed and determined by the judge making the appointment. The salaries shall be paid out of the general fund of Vernon Parish. The police jury of Vernon Parish shall budget the salary of the court reporters in its budget of annual expenses. Upon approval by the court, a portion thereof may be paid out of the criminal court cost fund.

H.(1)(a) In all civil cases, a fee of one dollar and fifty cents per page and fifty cents per page additional for the first copy, thirty-five cents per page additional for copies reported and transcribed beyond the first copy, shall be charged by and paid to the court reporter for reports and for transcribing the testimony which shall be retained by him as compensation in addition to the salary as provided herein, and shall be taxed as costs of the suit in which the testimony is taken to be collected by the clerk of court, except in pauper cases; payment of the fees shall be made primarily by the plaintiff immediately upon the transcription of the evidence, and the court reporter shall not be required to file the transcript with the clerk of court before payment.

(b) Should the plaintiff fail or refuse to make such payment, the defendant or any other party to the suit may make the same and have it assessed as costs.

(c) The court reporter shall be required to take down all testimony, arguments and proceedings in criminal court as may be required by law or as ordered by the court.

(d) Even though counsel may attempt to procure a transcript of the entire record by alleging that the entire record is necessary to support a motion for a new trial, the trial judge shall not order the entire transcript to be typed unless he deems it absolutely indispensable to the record of the motion or proceedings.

(2)(a) In all pauper cases, C.C.P. Art. 5181 et seq., the governing authority shall pay to the court reporter for the transcribing of testimony, when an appeal is taken or upon order of the judge, one-half of the amount as would otherwise be required to be paid by the party who is proceeding in forma pauperis.

(b) Such amount shall be paid at the time the transcription is filed, but only upon the written approval and order of the judge.

(c) Such payments shall not exceed the sum of five thousand dollars for any one year.

(d) The governing authority shall be legally subrogated to the rights of the reporter as to all sums so paid for the transcription of testimony in pauper cases.

(e) All judgments in cases in which the pauper shall be cast for costs, together with the statement of such costs, shall be recorded by the clerk of court in the mortgage records of Vernon Parish and the judgments when so recorded shall operate as judicial mortgages in favor of the governing authority for the amount of costs paid.

(3) No fee shall be charged for taking evidence on assignments of error, motions or other pleadings in criminal cases, unless approved by the presiding judge. When so approved, any such payment may be made from the criminal court cost fund. In such cases, however, only properly designated portions of the record shall be transcribed.

I. The police jury of Vernon Parish shall furnish and provide the court reporters with an office or a suitable place or accommodation equipped with necessary office furniture and supplies necessary for the reporting and transcription of any notes of evidence taken by the court reporters.

J. The court reporter shall make out an itemized statement of the fees charged for reporting and transcribing the notes of evidence. He shall deliver the original of the statement to the clerk of court of the parish where the suit is pending and a copy to the party litigant, or his attorney of record, who requested the evidence to be reported and transcribed. The party litigant, except one entitled to file in forma pauperis, shall pay to the court reporter immediately the fee charged. The fee shall be paid by a litigant entitled to file in forma pauperis only when the litigant recovers a judgment for costs and realizes a sufficient amount therefrom to pay his fee.

Added by Acts 1977, No. 566, §1. Acts 1984, No. 708, §1.



RS 13:979 - Court reporters for thirty-eighth judicial district

§979. Court reporters for thirty-eighth judicial district

A. There shall be appointed as many official court reporters for the thirty-eighth judicial district as there are district judges in the district, and the qualifications, mode of appointment, duties and compensation of the reporters shall be as provided in this Section.

B. Each judge shall appoint one court reporter, whose term of office shall continue for the current term of the judge making the appointment, or until the office is declared vacated by the judge making the appointment.

C. Each court reporter shall take an oath of office and furnish bond for the faithful performance of his duties. The bond shall be in the sum of one thousand dollars and shall be in favor of the judges for the purpose of protecting litigants against any acts of incompetency or neglect of duty by the court reporter. The bond shall be recorded and filed in the office of the clerk of the district court. Any party litigant may sue on the bond for any damages sustained through any wrongful act or neglect of duty by the court reporter in the performance of his duties.

D. The court reporters shall report in shorthand, stenotype, or in any recognized manner, and transcribe into longhand by typing or printing, all the testimony taken in all civil appealable cases, and to furnish for the purposes of appeal, the necessary carbon copies of the testimony required by law. They shall also record such criminal proceedings as may be required by law or as directed by the district judge.

E. In addition to the duties set out in R.S. 13:979(D), each court reporter shall serve as secretary to the district judge appointing him and shall receive no compensation therefor, other than that provided in R.S. 13:979(G).

F. The court reporters shall work concurrently under the direction and supervision of the judges appointing them, according to the needs and requirements in the district, in the interest of expediting the business before the court.

G. The court reporters shall receive a monthly salary of not less than three hundred dollars, to be fixed and determined by the judge making the appointment at the time of the appointment. The salaries shall be paid out of the general fund of the parish of Cameron. The police jury of the parish of Cameron shall budget the salary of the court reporters in its budget of annual expenses.

H. In civil and criminal cases which are reported and transcribed, a fee of two dollars and twenty-five cents per page for originals, and twenty-five cents per page for each copy, shall be charged by and paid to the reporter. In those civil cases which are reported but not transcribed, one-half of the fee provided herein for originals shall be charged by and paid to the reporter. Such fees shall be retained by the reporter, as compensation in addition to the salary provided for in Subsection G of this Section, and shall be taxed as costs of the suit in which the testimony is taken.

I. The police jury of the parish of Cameron shall furnish and provide the court reporters with an office or a suitable place or accommodation equipped with necessary office furniture and supplies necessary for the reporting and transcription of any notes of evidence taken by the court reporters.

J. The court reporter shall make out an itemized statement of the fees charged for reporting and transcribing the notes of evidence. He shall deliver the original of the statement to the clerk of the district court and a copy to the party litigant, or his attorney of record, who requested the evidence to be reported and transcribed. The party litigant, except one entitled to the benefits of Articles 5181 through 5188 of the Louisiana Code of Civil Procedure, shall pay to the court reporter immediately the fee charged. The fee shall be paid by a litigant entitled to the benefits of Articles 5181 through 5188 of the Louisiana Code of Civil Procedure only when the litigant recovers judgment for costs and realizes a sufficient amount therefrom to pay his fee.

Added by Acts 1978, No. 14, §2, eff. March 1, 1979. Acts 1992, No. 625, §1.



RS 13:980 - Court reporters for the Thirty-Fourth Judicial District

§980. Court reporters for the Thirty-Fourth Judicial District

A. Each judge of the Thirty-Fourth Judicial District Court may appoint a court reporter for his division, which reporter shall hold office until it is declared vacated by the judge making such appointment.

B. Each court reporter shall take an oath of office and furnish bond for the faithful performance of his duties. The bond shall be in the sum of one thousand dollars and shall be in favor of the judges of the Thirty-Fourth Judicial District Court for the purpose of protecting litigants against any acts of incompetency or neglect of duty by the court reporter. The bond shall be recorded and filed in the clerk's office in each of the parishes of the district. Any party litigant may sue on the bond for any damages sustained through any wrongful act or neglect of duty by the court reporter in the performance of his duties.

C. The court reporters shall attend the civil, criminal, and juvenile sessions of the district court and shall be subject to the orders of the judges of the court. They shall take down the testimony, objections, and rulings thereon, and bills offered in all civil cases, the bills of exception reserved in all criminal felony cases, and all other matters which may be directed by a judge of the court.

D(1) In all cases on appeal, the reporter shall be paid a fee not to exceed three dollars for each original page transcribed and where a copy is requested by a litigant, shall furnish such copy and be paid a fee of one dollar and fifty cents for each page thereof. At the request of any of the party proceedings, or at the order of a district judge, the court reporter shall transcribe all or part of the testimony or other matter taken down and shall furnish as many copies thereof as may be required by law for an appeal. For matters not on appeal, a litigant requesting a transcript of testimony or other matter transcribed shall enter into a private civil contract with the court reporter for the payment of fees applicable to those contracts. Such fees shall be in accordance with fees customarily charged in the judicial district for depositions. The reporter, except when ordered by the judge, shall not be required to file or furnish any transcribed testimony until the transcription fee is paid. If those parties, or the judge, direct the original transcription, each party shall pay the expense of transcribing the testimony offered by him. No fee shall be allowed for transcribing matter other than testimony, objections and rulings thereon, bills, notes of evidence, and such other matters as may be ordered by the judge. All such fees shall be paid directly to the court reporter performing the service as additional compensation and shall be taxed as costs.

(2) In case the original transcription of the court reporter's notes shall be requested by a litigant, after judgment and for the purpose of an appeal, the whole cost of transcription shall be paid primarily by the requesting party, but ultimately shall be taxed as costs.

(3) If any party refuses or fails to pay his share of the costs of transcription within a reasonable time, to be fixed by the court, the case shall be decided as if the testimony of that party had not been offered.

E. The court reporter shall preserve his notes in each case for a period of two years from the date of submission thereof.

F. The governing authority of the parish comprising the Thirty-Fourth Judicial District shall furnish and provide the court reporters with an office or a suitable place of accommodations equipped with the necessary office furniture including typewriters, telephones, necessary desks and chairs, supply cabinets and files, stenograph machines and paper therefor, dictating equipment and typing paper necessary for the taking and transcribing of testimony. Each court reporter shall be responsible for all other supplies and equipment, all traveling expenses, and other expenses incurred in the discharge of his duties.

G. In the event of appeal or if the judge orders the transcription of a case filed in forma pauperis, the court reporter shall be paid by the governing authority at the regular page rate, out of the Judicial Court Reporter's Fund or the parish general fund.

H. The court reporter may appoint as many deputy reporters to assist him in the work of the office consistent with the work to be done and the reporter making the appointment shall be responsible for the work of his deputies under his oath of office and bond. Each of the said reporters shall have the power to administer oaths in all matters pertaining to depositions taken outside the court to be used in the Thirty-Fourth Judicial District Court or in other courts. Certificates issued by the said reporter and filed by him within the scope of his authority shall be received in the courts of this state as are the certificates of notaries public.

I. The clerk of court of the Thirty-Fourth Judicial District shall collect from the litigant filing a suit the following amounts, which shall be paid over by him to the governing authority of the parish in which the suit is filed to be deposited into a separate account designated as the Judicial Court Reporter's Fund:

(1) In suits for divorce or separation of property, receivership proceedings, concursus proceedings, money demands of one thousand dollars or more, money demands irrespective of amount involved when accompanied by a writ of attachment, injunction, or sequestration--twenty dollars in each suit.

(2) In suits for partition, interdiction, mandamus, collection of taxes, annulment of lease, possession of leased premises, provisional seizure, petitory action, specific performance, habeas corpus proceedings, succession proceedings where the amount involved or funds to be distributed exceeds five hundred dollars other than judgments of possession, and money demands involving more than two hundred dollars and less than one thousand dollars, except confessions of judgment--fifteen dollars in each suit.

(3) Money demands of less than two hundred dollars except confessions of judgment, and in all other cases not enumerated herein--ten dollars in each suit.

J. Each of the court reporters provided for in Subsection A shall receive a monthly salary to be fixed and determined by the judges of the district court. The salaries shall be paid out of the Judicial Court Reporter's Fund of the parish comprising the district. The governing authority shall maintain the Judicial Court Reporter's Fund in a separate account and shall pay therefrom, upon approval of the district judges, the salaries, fees, and expenses of the court reporters as herein provided for.

Added by Acts 1980, No. 443, §1. Acts 1980, No. 573, §1; Acts 1981, No. 480, §1; Acts 2006, No. 576, §1; Acts 2016, No. 549, §1.



RS 13:981 - Court reporter pools

§981. Court reporter pools

A. There is hereby established a court reporter pool of thirty court reporters employed by the supreme court from which said court reporters may be assigned from time to time to any of the various district courts in the state as the need arises in order that transcripts for criminal appeals and other necessary purposes may be timely lodged in the appellate courts.

B. The court reporters provided for in this Section shall be in addition to all other court reporters otherwise provided for in this Part. Each such court reporter shall have the same qualifications, duties, and responsibilities as provided for in R.S. 13:961(C) and shall be entitled to same fees paid in the same manner as provided for in R.S. 13:961(C). When assigned to a district court, they shall perform their duties under the supervision and direction of the trial judge to whom they are assigned.

C. The supreme court shall assign the court reporters in the pool on a geographical basis, as far as practicable, and as determined from the reports of transcript delays submitted by the various district courts to the supreme court.

D. In addition to all fees for court reporters provided for in R.S. 13:961, each court reporter in the pool shall be paid an annual salary by the state in the amount of fifteen thousand dollars. The supreme court shall provide for the salaries, related costs, and travel expenses of the court reporters in its annual budget for operations of the court. Reimbursement for travel expenses of pool court reporters shall not exceed the amount allowed other state employees.

E. The judicial administrator may, at his discretion, elect to secure court reporting services from shorthand court reporting companies or independent shorthand court reporters as needed to complete unfinished transcripts, rather than employing the full quota of court reporters provided for in Subsection A of this Section.

Added by Acts 1980, No. 538, §1. Amended by Acts 1981, No. 885, §1.



RS 13:982 - Court reporters for the Fortieth Judicial District Court

§982. Court reporters for the Fortieth Judicial District Court

A.(1) Each judge of the Fortieth Judicial District may appoint a court reporter for his division, which reporter shall hold office until it is declared vacated by the judge making such appointment.

(2) The judges of the Fortieth Judicial District, sitting en banc and with approval of the governing authority of St. John the Baptist Parish, may appoint additional qualified court reporters as they deem necessary, who shall serve at the pleasure of the court en banc and may be assigned to the various divisions of the court, or to the grand jury, as the court en banc may direct.

B. Each court reporter appointed under the provisions of this Section shall be required to take an oath of office and furnish bond for the faithful performance of the duties of the office. The bond shall be in favor of the judges of the Fortieth Judicial District Court for the purpose of protecting litigants against any acts of incompetence or neglect of duty by the court reporter. The bond shall be recorded and filed in the office of the clerk of court. Any party litigant shall have the right to sue on said bond for any damages sustained through any wrongful act or neglect of duty by the court reporter in the performance of his duties as official court reporter.

C. The court reporters shall report in shorthand, stenotype, by recording machine, or in any recognized manner, and transcribe into longhand by typing or printing all the testimony taken in all civil appealable cases and shall furnish for the purposes of appeal the necessary copies of the testimony required by law.

D. The court reporters shall work concurrently under the direction and supervision of the judges appointing them, according to the needs of the judicial district, in the interest of expediting the business before the court.

E. Repealed by Acts 2003, No. 1247, §2.

F. The court reporters shall receive a monthly salary to be fixed and determined by the judges of the Fortieth Judicial District sitting en banc, upon approval of the parish governing authority. The salaries shall be paid out of the general fund of the parish of St. John the Baptist. The parish governing authority shall budget the salaries in its budget of annual expenses. Upon approval by the court, a portion thereof may be paid out of the criminal court cost fund.

G.(1)(a) In all civil cases, a fee of two dollars and fifty cents per original page of transcript and fifty cents per page for copies reported and transcribed shall be charged by and paid to the court reporter for reports and for transcribing the testimony which shall be retained by him as compensation in addition to the salary as provided herein, and shall be taxed as costs of the suit in which the testimony is taken to be collected by the clerk of court, except in pauper cases;

(b) Payment of the fees shall be made primarily by the appellant immediately upon the transcription of the evidence, and the court reporter shall not be required to file the transcript with the clerk of court before payment.

(2) Should the appellant fail or refuse to make such payment, the appellee or any other party to the suit may make the same and have it assessed as costs.

(3) Even though counsel may attempt to procure a transcript of the entire record by alleging that the entire record is necessary to support a motion for a new trial, the trial judge shall not order the entire transcript to be typed unless he deems it indispensable to the record of the motion or proceedings.

H.(1)(a) In all pauper cases under C.C.P. Art. 5181 et seq., the parish governing authority shall pay to the court reporter for the transcribing of testimony, when an appeal is taken or upon order of the judge, one-half of the amount as would otherwise be required to be paid by the party who is proceeding in forma pauperis.

(b) Such amount shall be paid at the time the transcription is filed, but only upon the written approval and order of the judge.

(c) Such payments by the parish shall not exceed the sum of twenty-five hundred dollars for any one year.

(2) The parish governing authority upon making payment to any court reporter pursuant to this Section shall be legally subrogated to the rights of the court reporter as to all sums so paid for the transcription of testimony in pauper cases.

(3) All judgments in cases in which the pauper shall be cast for costs, together with the statement of such costs, shall be recorded by the clerk of court in the mortgage records of the parish and such judgments when so recorded shall operate as judicial mortgages in favor of the parish governing authority.

I.(1) The court reporters shall record such criminal proceedings as may be required by law or as ordered by the court.

(2)(a) No fee shall be charged for taking evidence on assignments of error, motions, or other pleadings in criminal cases, unless approved by the presiding judge.

(b) When so approved, any such payment may be made from the St. John Parish Council General Fund and a fee of two dollars and fifty cents per original page of transcript and fifty cents per page for additional copies may be charged in criminal cases.

(c) In such cases, however, only properly designated portions of the record shall be transcribed.

J. The parish governing authority shall furnish and provide the court reporters with any office supplies necessary for the reporting and transcription of any notes of evidence taken by the court reporters. Each court reporter shall be responsible for all traveling expenses and other expenses incurred in the discharge of his duties.

K. The court reporters shall file and maintain their notes for a period of one year after judgment has become final.

L. The clerk of court shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of the district, sitting en banc, which sum shall not exceed fifteen dollars, subject, however, to the provisions of C.C.P. Art. 5181 et seq.

Acts 1984, No. 544, §1, eff. Jan. 1, 1985; Acts 2003, No. 1247, §§1 and 2.



RS 13:983 - Repealed by Acts 2012, No. 474, §4.

§983. Repealed by Acts 2012, No. 474, §4.



RS 13:984 - Court reporters for the Thirty-Second Judicial District Court

§984. Court reporters for the Thirty-Second Judicial District Court

A. In the event of appeal or if the judge orders the transcription of a case filed in forma pauperis, the court reporter shall be paid by the governing authority at the regular page rate.

B. The parish governing authority, upon making payment to any court reporter pursuant to this Section, shall be legally subrogated to the rights of the court reporter as to all sums so paid for the transcription of testimony in pauper cases.

C. All judgments in cases in which the pauper shall be cast for costs, together with the statement of such costs, shall be recorded by the clerk of court in the mortgage records of the parish in which the judgment was rendered and such judgments when so recorded shall operate as judicial mortgages in favor of the parish governing authority.

Acts 1988, No. 282, §1.



RS 13:985 - Court reporters for the Thirty-First Judicial District

§985. Court reporters for the Thirty-First Judicial District

A. There shall be appointed one certified court reporter for each district judge in the Thirty-First Judicial District, and the qualifications, mode of appointment, duties, and compensation of the reporter shall be as provided in this Section.

B. Each judge shall appoint one certified court reporter whose term of office shall continue for the current term of the judge making the appointment, or until the office is declared vacated by the judge, or his successor in office.

C. Each certified court reporter shall take an oath of office and furnish bond for the faithful performance of his duties. The bond shall be in the sum of one thousand dollars and shall be in favor of the judge for the purpose of protecting litigants against any acts of incompetency or neglect of duty by the certified court reporter. The bond shall be recorded and filed in the office of the clerk of the district court. Any party litigant or aggrieved person may sue on the bond for any damage sustained through any wrongful act or neglect of duty by the certified court reporter in the performance of his or her duties; provided, that the aggregate liability of the surety to all such persons shall in no event exceed the sum of such bond.

D. Each certified court reporter shall report in shorthand, stenography, or in any recognized manner approved by the presiding judge, and transcribe into longhand by typing all the testimony taken in all civil appealable cases tried in open court, and furnish, for the purpose of appeal, the necessary copies of the testimony required by law. Each reporter shall also record such criminal proceedings as may be required by law or as directed by the district judge.

E. Each certified court reporter shall work concurrently under the direction and supervision of the judge appointing him, according to the needs and requirements in the district, in the interest of expediting the business before the court.

F. Each certified court reporter shall receive a monthly salary to be fixed and determined by the judge making the appointment. The salary shall be paid out of the criminal court fund, the indigent transcript fund, or the general fund of Jefferson Davis Parish. The police jury of Jefferson Davis Parish shall budget the salary of the certified court reporter in its budget of annual expenses.

G. In all cases which are reported and transcribed for appeal, a fee of two dollars and fifty cents per page for originals and twenty-five cents per page for each copy shall be charged by and paid to the reporter. In those cases which are reported but not transcribed, one-half of the fees provided herein for originals shall be charged by and paid to the reporter. Such fees shall be retained by the reporter as compensation, in addition to the salary provided for in Subsection F of this Section, and shall be assessed as costs of the suit in which the testimony is taken.

H. The police jury of the parish of Jefferson Davis shall furnish and provide each certified court reporter with an office or a suitable place of accommodations equipped with the necessary office furniture and supplies necessary for the reporting and transcription of any notes of evidence taken by the certified court reporter.

I. Each certified court reporter shall make out an itemized statement of the fees charged for reporting and transcribing the notes of evidence. Each reporter shall deliver the original of the statement to the clerk of the district court and a copy to the party litigant, or his attorney of record, who requested the evidence to be reported and transcribed. The party litigant, except one entitled to the benefits of Articles 5181 through 5188 of the Louisiana Code of Civil Procedure, shall pay to the certified court reporter immediately the fee charged. The fee shall be paid by a litigant entitled to the benefits of Article 5181 through 5188 of the Louisiana Code of Civil Procedure only when the litigant recovers judgment for costs and realizes a sufficient amount therefrom to pay his fee.

Acts 1999, No. 1230, §1; Acts 2008, No. 521, §1.



RS 13:985.1 - Thirty-First Judicial District; indigent transcript fund; reporter's fees

§985.1. Thirty-First Judicial District; indigent transcript fund; reporter's fees

A.(1) The court administrator or the district judge for the Thirty-First Judicial District Court shall establish an indigent transcript fund for the deposit of all monies that may be received under the provisions of this Section relative to the payment of court reporter fees for transcripts prepared for indigents or salaries, except as provided in this Subsection.

(2) All funds received and deposited therein shall be used and paid out:

(a) To compensate criminal court reporters for the preparation of all transcripts for indigent defendants, including trials, motions, hearings on writs, and all court proceedings.

(b) To compensate juvenile court reporters for the preparation of all transcripts arising from juvenile proceedings in Jefferson Davis Parish when the juvenile's parent or legal custodian or the adult, over whom the court may exercise juvenile jurisdiction, is found to be indigent in accordance with Children's Code Articles 320 and 321.

(c) To compensate court reporters appointed in accordance with R.S. 13:985 for salaries or any portion thereof.

(3) If funds are available at the end of the fiscal year, the court administrator may retain two thousand dollars from the fund as compensation for administration of the fund.

B. Court reporters shall be paid two dollars and fifty cents per thirty-one-line page for such work, and twenty-five cents per page for each copy, as funds become available, all such payments to be made from the criminal indigent transcript fund by the court administrator or the district judge.

C. In all criminal cases over which the court has original, appellate, supervisory, or concurrent jurisdiction, including traffic violations, except parking, there shall be assessed as costs against every defendant who is convicted after trial or after a plea of guilty or nolo contendere or who forfeits his bond, the sum of five dollars, which shall be transmitted to the court administrator or the district judge for further disposition in accordance herewith.

D. The court administrator or the district judge shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto in accordance with the provisions of R.S. 24:513. The cost of the audit shall be paid from monies in the fund.

Acts 1999, No. 1230, §1; Acts 2008, No. 521, §1.



RS 13:985.2 - Thirty-Eighth Judicial District; indigent transcript fund

§985.2. Thirty-Eighth Judicial District; indigent transcript fund

A.(1) The clerk of court for the Thirty-Eighth Judicial District Court shall establish an indigent transcript fund for the deposit of all monies that may be received under the provisions of this Section relative to the payment of court reporter fees for transcripts prepared for indigents, except as provided in this Subsection.

(2) All funds received and deposited shall be used and paid out as follows:

(a) To compensate court reporters for the preparation of all transcripts arising from juvenile proceedings when the juvenile's parent or legal guardian or the adult over whom the court is exercising juvenile jurisdiction is found to be indigent in accordance with applicable provisions of the Louisiana Children's Code, including Articles 320 and 321.

(b) To compensate court reporters for the preparation of all transcripts of testimony in civil proceedings filed or ruled as pauper actions in accordance with the applicable provisions of Code of Civil Procedure Articles 5181 et seq.

(c) To compensate criminal court reporters for the preparation of all transcripts for indigent defendants, including trials, motions, felony guilty pleas, hearings on writs, and all court proceedings.

(3) If funds are available at the end of the fiscal year, the clerk of court may retain up to two thousand dollars from the fund as compensation for administration of the fund.

B. Court reporters shall be paid from the fund for transcription in all cases where the party is indigent or a pauper. The court reporters shall be paid up to three dollars and fifty cents per thirty-two line page and paid twenty-five cents per page for each copy, as funds become available, all such payments to be made from the fund by the clerk of court. The amount paid for each thirty-two line page shall be determined by the judge.

C. In all criminal cases over which the court has original, appellate, supervisory, or concurrent jurisdiction, not to include traffic violations, there shall be taxed as costs against every defendant who is convicted after trial or after a plea of guilty or nolo contendere or who forfeits his bond a sum not to exceed ten dollars, which shall be transmitted to the clerk of court for further disposition in accordance with this Section.

D. In all civil cases, except actions filed in forma pauperis pursuant to the provisions of Code of Civil Procedure Articles 5181 et seq., there shall be collected an additional filing fee not to exceed twenty dollars, which shall be transmitted to the clerk of court for further disposition in accordance with this Section.

E. The clerk of court shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto in accordance with the provisions of R.S. 24:513.

Acts 2012, No. 301, §1.



RS 13:991 - Judicial expense fund for nineteenth judicial district; established

PART VI. JUDICIAL EXPENSE FUNDS

§991. Judicial expense fund for nineteenth judicial district; established

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Nineteenth Judicial District shall collect from every person filing any type of civil suit or proceeding and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of said district, sitting en banc, which sum shall not exceed fifteen dollars, subject, however, to the provisions of Louisiana Code of Civil Procedure, Article 5181, et seq.; and, in all criminal cases over which the Nineteenth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty or who forfeits his bond, a sum likewise determined but which shall not exceed five dollars, shall be in addition to all other fines, costs or forfeitures lawfully imposed and which shall be transmitted to the said clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this section in a separate account to be designated as the Judicial Expense Fund for the Nineteenth Judicial District Court. The judges, en banc, of the Nineteenth Judicial District shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

Added by Acts 1969, No. 135, §1.



RS 13:992 - Judicial expense fund; disbursements

§992. Judicial expense fund; disbursements

A. The judges, en banc, of the Nineteenth Judicial District Court may, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F), or other applicable laws, and in addition to salaries otherwise provided, authorized or established by law, fix and pay each of their court reporters a salary from the judicial expense fund. The judges, en banc, may further appoint such secretarial, clerical, research, administrative or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing and/or maintaining a law library for the court, or for buying and/or maintaining any type of equipment, supplies or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to or related to the proper administration or function of the said court or the offices of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are not or hereafter provided, authorized or established by law for any of the aforesaid purposes.

Added by Acts 1969, No. 135, §1.



RS 13:992.1 - Judicial building fund

§992.1. Judicial building fund

A. The Nineteenth Judicial District Court and the clerk of court of the Nineteenth Judicial District are hereby authorized to impose the following additional costs of court and service charges provided for in Subsection B of this Section in all cases over which the court has jurisdiction, until the bonded indebtedness provided for in Subsection C of this Section is paid. The costs and charges provided in Subsection B of this Section shall not apply to cases involving family matters or any child welfare proceeding instituted by the Department of Children and Family Services or any district attorney's office. The costs and charges may be up to and include the maximum amount set forth and shall be imposed on order of the judges en banc. Such costs and charges shall be paid to the clerk of court when the filing is made.

B.(1) Until such time that public bids are let for the construction project the amounts of the costs and charges which may be imposed shall be as provided in this Paragraph.

Service Provided                    Amount of Cost Authorized

(a) Recordings                       Up to thirty dollars per recordation

(b) Civil Filings                     Up to twenty-five dollars per civil filing

(c) Jury Trials                        Up to one hundred dollars per jury requested

(d) Class Actions                   Up to one thousand twenty-five dollars per class certified

(2) After public bids are let for the construction project the amounts of costs and charges which may be imposed shall be as provided in this Paragraph.

Service Provided                    Amount of Cost Authorized

(a) Recordings                       Up to thirty dollars per recordation

(b) Civil Filings                     Up to two hundred dollars per civil filing

(c) Jury Trials                        Up to two hundred dollars per jury requested

(d) Class Actions                   Up to two thousand fifty dollars per class certified

(e) All matters filed

into civil suit record               Up to ten dollars per item filed

(3) The matters filed into a civil record upon which the costs provided for in Subparagraph (2)(e) shall be imposed shall include but not be limited to petitions, motions, orders, judgments, citations, rules, evidence, correspondence, affidavits, dismissals, depositions, writs, appeals, answers, subpoenas, and jury matters.

C.(1) Solely for the purposes of this Section, there is hereby created the Nineteenth Judicial District Court Building Commission for purposes of the construction and funding of the courthouse, which shall be deemed to be a public commission. The judges, en banc, of the Nineteenth Judicial District Court shall serve as the board of commissioners thereof. The commission shall be a public corporation with power to contract, administer the proceeds of the costs and charges authorized in this Section, lease, sublease, and otherwise provide for the construction, equipping, maintenance, and operation of a new courthouse for the Nineteenth Judicial District Court and to pledge and dedicate the receipts of the courthouse construction fund created hereby for the payment of any lease or sublease obligation, loan agreement, or other financing agreement relative thereto.

(2) The commission shall elect a chairman and vice chairman. The judicial administrator for the Nineteenth Judicial District Court shall serve as secretary-treasurer for the commission.

(3) Notwithstanding any other law to the contrary, issues regarding ownership and liability for maintenance and operation expenses of the new courthouse shall be provided for between the commission and East Baton Rouge Parish in a lease or sublease of the courthouse to the commission or by a cooperative endeavor agreement prior to the awarding of the contract for construction of the new courthouse.

(4) The monies generated pursuant to this Section shall be forwarded by the clerk of court and sheriff to the fiscal agent bank chosen by the commission to be held in the courthouse construction fund. Any funds currently on deposit to the separate account of the judicial expense fund from the costs and charges authorized by this Section shall be transferred at the discretion of the commission to the courthouse construction fund held by the commission's fiscal agent. These monies deposited to the courthouse construction fund shall be dedicated to the design, planning, feasibility, acquisition, construction, equipping, operating, and maintaining a new facility to house the Nineteenth Judicial District Court, the Family Court of East Baton Rouge Parish, the Juvenile Court, the offices of the clerk of court for the Nineteenth Judicial District, and such other ancillary agencies as may be necessary. No monies generated pursuant to this Section shall be used for payment of any bonded indebtedness involving site acquisition or construction of a new facility unless approved by the Joint Legislative Committee on the Budget and the State Bond Commission.

(5) For the purposes of this Section, "equipping" shall include but not be limited to expenditures for the purchase and maintenance of computer software and hardware for the agencies housed in the judicial facility.

(6) Notwithstanding any other provision of law to the contrary, the commission may pledge and dedicate the receipts of the courthouse construction fund for the payment of any obligation, loan agreement, or other financing agreement in connection with the issuance of bonds or other evidence of indebtedness for the commission by the Louisiana Public Facilities Authority or the Louisiana Local Government Environmental Facilities and Community Development Authority.

D. If public bids are not let for the construction of a new facility as provided in this Section within four years of August 15, 2003, then the authority provided in this Section to levy the additional costs and charges shall terminate and be null and void. Thereafter, no costs or charges authorized in this Section shall be imposed or collected. Should the authority to levy such costs and charges terminate as set forth herein, all funds collected and deposited in the separate account as provided in this Section shall be used solely for capital improvements to the facility then housing the Nineteenth Judicial District Court.

Acts 2003, No. 1141, §1; Acts 2004, No. 611, §1; Acts 2005, No. 73, §1, eff. June 16, 2005; Acts 2006, 1st Ex. Sess., No. 9, §1, eff. Feb. 23, 2006; Acts 2006, No. 328, §1, eff. June 13, 2006; Acts 2016, No. 644, §1, eff. July 1, 2016.

NOTE: See Acts 2006, No. 328, §2, relative to effectiveness.



RS 13:993 - Judges; prohibition against payment of salaries from judicial expense fund

§993. Judges; prohibition against payment of salaries from judicial expense fund

No salary shall be paid from the Judicial Expense Fund for the Nineteenth Judicial District to any of the judges of the Nineteenth Judicial District except as may be paid for administering the said fund and then only after prior legislative approval.

Added by Acts 1969, No. 135, §1.



RS 13:994 - Judicial expense fund for Twenty-Fourth Judicial District; established

§994. Judicial expense fund for Twenty-Fourth Judicial District; established

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Twenty-Fourth Judicial District shall collect from every person filing any type of civil suit or proceeding and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of said district, sitting en banc, which sum shall not exceed thirty-five dollars, subject, however, to the provisions of Louisiana Code of Civil Procedure, Article 5181, et seq.

B. Repealed by Acts 1993, No. 834, §6, eff. June 22, 1993.

C. The clerk of court and the sheriff shall place all sums collected or received under this Section in a separate account to be designated as the Judicial Expense Fund for the Twenty-Fourth Judicial District Court. The judges, en banc, of the Twenty-Fourth Judicial District shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

Acts 1975, No. 603, §1; Acts 1989, No. 158, §1; Acts 1990, No. 72, §1; Acts 1993, No. 834, §6, eff. June 22, 1993; Acts 2016, No. 391, §1, eff. June 5, 2016.



RS 13:995 - Judicial expense fund; disbursements

§995. Judicial expense fund; disbursements

A. The judges, en banc, of the Twenty-Fourth Judicial District Court may, in addition to salaries otherwise provided, authorized or established by law, fix and pay each of their court reporters a salary from the judicial expense fund. The judges, en banc, may further appoint such secretarial, clerical, research, administrative or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing and/or maintaining a law library for the court, or for buying and/or maintaining any type of equipment, supplies or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the said court or the offices of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized or established by law for any of the aforesaid purposes.

Added by Acts 1975, No. 603, §1.



RS 13:995.1 - Judicial building fund

§995.1. Judicial building fund

A. In all cases over which the Twenty-Fourth Judicial District Court has jurisdiction, a service charge of forty-nine dollars per filing, subject, however, to the provisions of Louisiana Code of Civil Procedure Article 5181 et seq. is hereby imposed and shall be paid to the clerk of court when the filing is made.

B. In each criminal case where a fine is imposed or court costs are ordered to be paid, a service charge of forty-nine dollars shall be collected by the sheriff's office, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed.

C. The monies generated pursuant to this Section shall be forwarded by the clerk of court and sheriff to the department of finance for Jefferson Parish and placed in an account dedicated to the acquisition, construction, renovating, equipping, and maintenance of the Twenty-Fourth Judicial District Court building or any new Twenty-Fourth Judicial District Court building, and for the maintenance and payment of any bond indebtedness on any such existing facilities.

D. The Jefferson Parish Council, as governing authority of the parish of Jefferson, shall have control over the fund and all disbursements made therefrom. The council, with the concurrence of the judges, en banc, may by ordinance reduce the amount of the service charges levied pursuant to this Section, if the balance of sums on deposit in the fund exceeds the requirements of the acquisition, construction, renovating, equipping, and maintenance of the Twenty-Fourth Judicial District Court building or any new Twenty-Fourth Judicial District Court building, and for the maintenance and payment of any bond indebtedness on any such existing facility.

E. The authority for a judge to impose the service charge on each civil filing and the service charge as an additional fee in each criminal case is terminated on July 1, 2034, or upon completion of the payment of any bond indebtedness on any such facility, whichever is earlier.

Acts 1990, No. 394, §1, eff. July 18, 1990; Acts 2001, No. 1012, §1, eff. June 27, 2001; Acts 2006, No. 736, §1.



RS 13:996 - Judicial Clerk's Fund for Thirty-second Judicial District established

§996. Judicial Clerk's Fund for Thirty-second Judicial District established

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Thirty-second Judicial District shall collect from every person filing any type of civil suit or proceeding and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of said district, sitting en banc, which sum shall not exceed twenty dollars, subject, however, to the provisions of Louisiana Code of Civil Procedure, Article 5181 et seq.; and, in all criminal cases over which the Thirty-second Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty or who forfeits his bond, a sum likewise determined but which shall not exceed twenty dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the said clerk for further disposition in accordance herewith.

B. REPEALED BY ACTS 1993, NO. 834, §6, Eff. JUNE 22, 1993.

C. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the Judicial Clerk's Fund for the Thirty-second Judicial District Court. The judges, en banc, of the Thirty-second Judicial District shall have control over and administer the funds and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

Acts 1980, No. 754, §1, eff. July 31, 1980; Acts 1990, No. 72, §1; Acts 1993, No. 834, §6, eff. June 22, 1993; Acts 1993, No. 933, §1.



RS 13:996.1 - Judicial Clerk's Fund; disbursements

§996.1. Judicial Clerk's Fund; disbursements

A. The judges, en banc, may appoint such law clerks, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the Judicial Clerk's Fund. In like manner, the judges, en banc, may utilize the monies in the Judicial Clerk's Fund to pay all or any part of the cost of establishing or maintaining a law library, or both, for the court, or for buying or maintaining, or both, any type of equipment, supplies or other items consistent with or germane to the efficient operation of the court.

B. In general, the Judicial Clerk's Fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the said court or the offices of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are not or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

Added by Acts 1980, No. 754, §1, eff. July 31, 1980.



RS 13:996.2 - Judges; prohibition against payment of salaries from Judicial Clerk's Fund

§996.2. Judges; prohibition against payment of salaries from Judicial Clerk's Fund

No salary shall be paid from the Judicial Clerk's Fund for the Thirty-Second Judicial District to any of the judges of the Thirty-Second Judicial District except as may be paid for administering the said fund and then only after prior legislative approval.

Added by Acts 1980, No. 754, §1, eff. July 31, 1980.



RS 13:996.3 - Judicial expense fund for the Family Court for the parish of East Baton Rouge; established; disbursements

§996.3. Judicial expense fund for the Family Court for the parish of East Baton Rouge; established; disbursements

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Nineteenth Judicial District shall collect from every person filing any action, suit, or motion and rule to show cause on the docket of the Family Court of East Baton Rouge Parish and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of said court, sitting en banc, which sum shall not exceed twenty-five dollars, subject, however, to the provisions of Louisiana Code of Civil Procedure, Article 5181 et seq.; and in all criminal nonsupport cases over which the Family Court of East Baton Rouge Parish has jurisdiction, including contempt proceedings provided for by Children's Code Article 1353, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty or who forfeits his bond, a sum likewise determined, but which shall not exceed ten dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed, and which shall be transmitted to the clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the Judicial Expense Fund for the Family Court for the parish of East Baton Rouge. The judges, en banc, of the Family Court for the parish of East Baton Rouge shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor, where it shall be available for public inspection.

Added by Acts 1980, No. 505, §1; Acts 1995, No. 809, §1.



RS 13:996.4 - Judicial expense fund; disbursements

§996.4. Judicial expense fund; disbursements

A. The judges, en banc, of the Family Court for the parish of East Baton Rouge, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F) or other applicable laws, and in addition to salaries otherwise provided, authorized, or established by law, may fix and pay each of their court reporters a salary from the judicial expense fund. The judges, en banc, may further appoint such secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining or both, a law library for the court, or for buying or maintaining or both, any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to or related to the proper administration or functions of the court, of the office of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies now or hereafter provided, authorized, or established by law for any of these purposes.

Added by Acts 1980, No. 505, §1.



RS 13:996.5 - Judges; prohibition against payment of salaries from judicial expense fund

§996.5. Judges; prohibition against payment of salaries from judicial expense fund

No salary shall be paid from the Judicial Expense Fund for the Family Court for the parish of East Baton Rouge to any of the judges of the Family Court for the parish of East Baton Rouge except as may be paid for administering the fund and then only after prior legislative approval.

Added by Acts 1980, No. 505, §1.



RS 13:996.6 - Judicial expense fund for Twenty-First Judicial District; established

§996.6. Judicial expense fund for Twenty-First Judicial District; established

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court in the respective parishes of the Twenty-First Judicial District shall collect from every person filing any type of civil suit or proceeding and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of the district, sitting en banc, which sum shall not exceed twenty dollars, subject, however, to the provisions of Louisiana Code of Civil Procedure, Article 5181, et seq. In all criminal cases over which the Twenty-First Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after he pleads guilty or who forfeits his bond, a sum likewise determined, but which shall not exceed twenty dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be collected by the sheriff in the respective parishes of the Twenty-First Judicial District for further disposition in accordance with this Section.

B. The clerk of court and the sheriff in the respective parishes of the Twenty-First Judicial District shall place all sums collected or received under this Section in a separate account to be designated as the Judicial Expense Fund for the Twenty-First Judicial District Court. The judges, en banc, of the Twenty-First Judicial District shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

Added by Acts 1980, No. 553, §1. Amended by Acts 1981, No. 437, §1; Acts 1985, No. 64, §1; Acts 2012, No. 46, §1.



RS 13:996.7 - Judicial expense fund; disbursements

§996.7. Judicial expense fund; disbursements

The judges, en banc, of the Twenty-First Judicial District Court may, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F), or other applicable laws, and in addition to salaries otherwise provided, authorized, or established by law, fix and pay each of their court reporters a salary from the judicial expense fund. The judges, en banc, may further appoint such secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library for the court, or for buying or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established for, or related to, the proper administration or function of the court of the office of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are not or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

Added by Acts 1980, No. 553, §1; Acts 2012, No. 452, §1.



RS 13:996.8 - Judges; prohibition against payment of salaries from judicial expense fund

§996.8. Judges; prohibition against payment of salaries from judicial expense fund

No salary shall be paid from the Judicial Expense Fund for the Twenty-First Judicial District to any of the judges of the Twenty-First Judicial District except as may be paid for administering the fund and then only after prior legislative approval.

Added by Acts 1980, No. 553, §1; Acts 2012, No. 452, §1.



RS 13:996.9 - Judicial expense fund for Fourteenth Judicial District established

§996.9. Judicial expense fund for Fourteenth Judicial District established

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Fourteenth Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of said district, sitting en banc, which sum shall not exceed fifteen dollars, subject to the provisions of Louisiana Code of Civil Procedure, Article 5181 et seq.; and, in all criminal cases over which the Fourteenth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty, or who forfeits his bond, a sum likewise determined but which shall not exceed five dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the Judicial Expense Fund for the Fourteenth Judicial District Court. The judges, en banc, of the Fourteenth Judicial District shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

Added by Acts 1980, No. 547, §1; Acts 1986, No. 457, §1; Acts 1986, 1st Ex. Sess., No. 14, §1.



RS 13:996.10 - Judicial expense fund; disbursements

§996.10. Judicial expense fund; disbursements

A. The judges, en banc, of the Fourteenth Judicial District Court may, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:964, or other applicable laws, and in addition to salaries otherwise provided, authorized, or established by law, fix and pay each of their court reporters a salary from the judicial expense fund. The judges, en banc, may further appoint such secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library, or both, for the court, or for buying or maintaining, or both any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to or related to the proper administration or function of the said court or the offices of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are not or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

Added by Acts 1980, No. 547, §1.



RS 13:996.11 - Judges; prohibition against payment of salaries from judicial expense fund

§996.11. Judges; prohibition against payment of salaries from judicial expense fund

No salary shall be paid from the Judicial Expense Fund for the Fourteenth Judicial District to any of the judges of the Fourteenth Judicial District except as may be paid for administering the said fund and then only after prior legislative approval.

Added by Acts 1980, No. 547, §1.



RS 13:996.12 - Repealed by Acts 1982, No. 136, 1, eff. July 12, 1982

§996.12. Repealed by Acts 1982, No. 136, §1, eff. July 12, 1982



RS 13:996.13 - Judicial clerk's fund for Twenty-Ninth Judicial District established

§996.13. Judicial clerk's fund for Twenty-Ninth Judicial District established

A. In addition to all other fees or costs now or hereafter provided by law, the clerks of court of the Twenty-Ninth Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of said district, sitting en banc, which sum shall not exceed fifteen dollars, subject however, to the provisions of Louisiana Code of Civil Procedure, Article 5181, et seq.; and, in all criminal cases over which the Twenty-Ninth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty or who forfeits his bond, a sum likewise determined but which shall not exceed fifteen dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the said clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the judicial clerk's fund for the Twenty-Ninth Judicial District Court. The judges, en banc, of the Twenty-Ninth Judicial District shall have control over and administer the funds and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

Added by Acts 1981, No. 511, §1, eff. July 19, 1981; Acts 1985, No. 848, §1; Acts 1987, No. 191, §1.



RS 13:996.14 - Judicial clerk's fund; disbursements

§996.14. Judicial clerk's fund; disbursements

A. The judges, en banc, may appoint such law clerks and secretarial, clerical, research, administrative, and other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial clerk's fund. In like manner, the judges, en banc, may utilize the monies in the judicial clerk's fund to pay all or any part of the cost of establishing or maintaining a law library, or both, for the court, or for buying, leasing, or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court.

B. In general, the judicial clerk's fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the said court or the offices of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

Added by Acts 1981, No. 511, §1, eff. July 19, 1981; Acts 1985, No. 848, §1.



RS 13:996.15 - Judges; prohibition against payment of salaries from judicial clerk's fund

§996.15. Judges; prohibition against payment of salaries from judicial clerk's fund

No salary shall be paid from the judicial clerk's fund for the Twenty-Ninth Judicial District to any of the judges of the Twenty-Ninth Judicial District except as may be paid for administering the said fund and then only after prior legislative approval.

Added by Acts 1981, No. 511, §1, eff. July 19, 1981.



RS 13:996.16 - Judicial expense fund for First Judicial District established

§996.16. Judicial expense fund for First Judicial District established

A. In addition to all other fees or costs, now or hereafter provided by law, the clerk of court of the First Judicial District shall collect from every person filing any type of civil suit or proceeding, who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of said district, sitting en banc, which sum shall not exceed fifteen dollars, subject however, to the provisions of Louisiana Code of Civil Procedure, Article 5181, et seq. In all criminal cases over which the First Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty or who forfeits his bond, a sum likewise determined but which shall not exceed ten dollars; shall be in addition to all other fines, costs, or forfeitures lawfully imposed; and which shall be transmitted to the said clerk for further disposition in accordance herewith.

B. The clerk of court and the sheriff shall place all sums collected or received under this Section in a separate account, to be designated as the Judicial Expense Fund for the First Judicial District Court. The judges, en banc, of the First Judicial District shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

Added by Acts 1981, No. 150, §1.



RS 13:996.17 - Judicial expense fund; disbursements

§996.17. Judicial expense fund; disbursements

A. The judges, en banc, of the First Judicial District Court may, in addition to salaries otherwise provided, authorized, or established by law, fix and pay each of their court reporters a salary from the judicial expense fund. The judges, en banc, may appoint such secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and functions of the court, and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing and/or maintaining a law library for the court, or for buying and/or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the said court or the offices of the individual judges; and, is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

Added by Acts 1981, No. 150, §1.



RS 13:996.18 - Judges; prohibition against payment of salaries from judicial expense fund

§996.18. Judges; prohibition against payment of salaries from judicial expense fund

No salary shall be paid from the judicial expense fund for the judicial district to any of the judges of the First Judicial District except as may be paid for administering the said fund, and then only after prior legislative approval.

Added by Acts 1981, No. 150, §1.



RS 13:996.19 - District court fund for Seventeenth Judicial District; established

§996.19. District court fund for Seventeenth Judicial District; established

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Seventeenth Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of said district, sitting en banc, which sum shall not exceed ten dollars, subject however, to the provisions of Code of Civil Procedure, Article 5181, et seq.; and, in all criminal cases over which the Seventeenth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant, who is convicted after trial or after plea of guilty or who forfeits his bond, a sum likewise determined but which shall not exceed ten dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the court by the sheriff for further disposition in accordance herewith.

B. The clerk of court shall remit all sums collected or received under this Section to the judges of the Seventeenth Judicial District Court who shall deposit same in a special account. The judges, en banc, shall have control over and administer the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund, and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor, where it shall be available for public inspection.

Added by Acts 1982, No. 863, §1, eff. Aug. 4, 1982.



RS 13:996.20 - District court fund; disbursements

§996.20. District court fund; disbursements

A. The judges, en banc, may appoint such law clerks, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the district court fund. In like manner, the judges, en banc, may utilize the monies in the fund to pay all or any part of the cost of establishing or maintaining a law library, or both, for the court, or for buying or maintaining, or both, any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court.

B. In general, the district court fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the court or the offices of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

Added by Acts 1982, No. 863, §1, eff. Aug. 4, 1982.



RS 13:996.21 - Judges; prohibition against payment of salaries from district court fund

§996.21. Judges; prohibition against payment of salaries from district court fund

No salary shall be paid from the district court fund for the Seventeenth Judicial District Court to any of the judges, except as may be paid for administering the fund and then only after prior legislative approval.

Added by Acts 1982, No. 863, §1, eff. Aug. 4, 1982.



RS 13:996.22 - Judicial Expense Fund for the Tenth Judicial District; established

§996.22. Judicial Expense Fund for the Tenth Judicial District; established

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Tenth Judicial District shall collect from every person filing any type of civil suit or proceeding, who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of said district, sitting en banc, which sum shall not exceed fifteen dollars, subject, however, to the provisions of Louisiana Code of Civil Procedure, Article 5181, et seq. In all criminal cases over which the Tenth Judicial District Court has jurisdiction, except traffic violations, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty or who forfeits his bond, a sum likewise determined but which shall not exceed twenty-five dollars and which shall be in addition to all other fines, costs, or forfeitures lawfully imposed. In all criminal cases involving traffic offenses pursuant to Title 32 of the Louisiana Revised Statutes of 1950 over which the Tenth Judicial District Court has jurisdiction, there shall be taxed as court costs against every defendant who is convicted after trial or after plea of guilty or who forfeits his bond, a sum likewise determined but which shall not exceed fifteen dollars and which shall be in addition to all other fines, costs, or forfeitures lawfully imposed. All sums so taxed and collected shall be transmitted to the clerk of court for further disposition in accordance herewith.

B. The clerk of court and the sheriff shall place all sums collected or received under this Section in a separate account, to be designated as the Judicial Expense Fund for the Tenth Judicial District Court. The judges, en banc, of the Tenth Judicial District shall have control over the fund and all disbursements therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor, where it shall be available for public inspection.

Added by Acts 1982, No. 108, §1; Acts 1982, No. 616, §1; Acts 2011, No. 15, §1.



RS 13:996.22.1 - Judicial expense fund for the Tenth Judicial District; additional costs in criminal cases

§996.22.1. Judicial expense fund for the Tenth Judicial District; additional costs in criminal cases

The judges of the Tenth Judicial District, sitting en banc, are authorized to increase the maximum amount of costs that may be imposed in all criminal cases over which the district court has jurisdiction against every defendant who is convicted after trial or after plea of guilty or who forfeits his bond, in an amount which shall not exceed ten dollars and which shall be in addition to all other fines, costs, or forfeitures lawfully imposed. All sums so taxed and collected shall be transmitted by the sheriff to the clerk of court as provided by law governing the judicial expense fund.

Acts 2004, No. 403, §1; Acts 2011, 1st Ex. Sess., No. 38, §1.



RS 13:996.23 - Judicial expense fund; disbursements

§996.23. Judicial expense fund; disbursements

A. The judges, en banc, of the Tenth Judicial District Court, in addition to salaries otherwise provided, authorized, or established by law, may fix and pay each of their court reporters a salary from the judicial expense fund. The judges, en banc, also may appoint such secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing and/or maintaining a law library for the court or for buying and/or maintaining any type of equipment, supplies, or other items, consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with or incidental or related to the proper administration or function of the court or the offices of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

Added by Acts 1982, No. 108, §1; Acts 1982, No. 616, §1.



RS 13:996.24 - Judges; prohibition against payment of salaries from judicial expense fund

§996.24. Judges; prohibition against payment of salaries from judicial expense fund

No salary shall be paid from the judicial expense fund for the judicial district to any of the judges of the Tenth Judicial District, except such amount as may be paid for administering the fund and then only after prior legislative approval.

Added by Acts 1982, No. 108, §1; Acts 1982, No. 616, §1.



RS 13:996.25 - Judicial Expense Fund for Fifteenth Judicial District; established

§996.25. Judicial Expense Fund for Fifteenth Judicial District; established

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Fifteenth Judicial District shall collect from every person filing any type of civil suit or proceeding and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of said district, sitting en banc, which sum shall not exceed fifteen dollars, subject, however, to the provisions of Louisiana Code of Civil Procedure, Article 5181, et seq. In all criminal cases over which the Fifteenth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty or who forfeits his bond, a sum likewise determined, but which shall not exceed five dollars and which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the said clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this section in a separate account to be designated as the Judicial Expense Fund for the Fifteenth Judicial District Court. The judges, en banc, of the Fifteenth Judicial District shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

Added by Acts 1982, No. 108, §1.



RS 13:996.26 - Judicial Expense Fund for Fifteenth Judicial District; disbursements

§996.26. Judicial Expense Fund for Fifteenth Judicial District; disbursements

The judges, en banc, of the Fifteenth Judicial District Court may, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F), or other applicable laws, and in addition to salaries otherwise provided, authorized, or established by law, fix and pay each of their court reporters a salary from the judicial expense fund. The judges, en banc, may further appoint such secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing and/or maintaining a law library for the court, or for buying and/or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the said court or the offices of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

Added by Acts 1982, No. 108, §1.



RS 13:996.27 - Judges; prohibition against payment of salaries from judicial expense fund

§996.27. Judges; prohibition against payment of salaries from judicial expense fund

No salary shall be paid from the Judicial Expense Fund for the Fifteenth Judicial District to any of the judges of the Fifteenth Judicial District except as may be paid for administering the said fund, and then only after prior legislative approval.

Added by Acts 1982, No. 108, §1.



RS 13:996.28 - Judicial Expense Fund for Ninth Judicial District

§996.28. Judicial Expense Fund for Ninth Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Ninth Judicial District shall collect from every person filing any type of civil suit or proceeding, who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of said district, sitting en banc, which sum shall not exceed fifteen dollars, subject, however, to the provisions of Louisiana Code of Civil Procedure Article 5181 et seq. In all criminal cases over which the Ninth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty or who forfeits his bond a sum likewise determined but which shall not exceed ten dollars and which shall be in addition to all other fines, costs, or forfeitures lawfully imposed. All sums so taxed and collected shall be transmitted to the clerk of court for further disposition in accordance herewith.

B. The clerk of court and the sheriff shall place all sums collected or received under this Section in a separate account, to be designated as the Judicial Expense Fund for the Ninth Judicial District Court. The judges, en banc, of the judicial district shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor, where it shall be available for public inspection.

C. The judges, en banc, may, in addition to salaries otherwise provided, authorized, or established by law, fix and pay each of their court reporters a salary from the judicial expense fund. The judges, en banc, may appoint such secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and functions of the court, and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library for the court, or for buying or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the said court or the offices of the individual judges; and, is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

D. No salary shall be paid from the judicial expense fund for the judicial district to any of the judges except as may be paid for administering the said fund, and then only after prior legislative approval.

E. REPEALED BY ACTS 1995, NO. 339, §2.

Added by Acts 1982, No. 633, §1. Amended by Acts 1994, 3rd Ex. Sess., No. 116, §2; Acts 1995, No. 339, §2; Acts 1999, No. 235, §1.



RS 13:996.29 - Judicial expense fund for the Twenty-Second Judicial District; established

§966.29. Judicial expense fund for the Twenty-Second Judicial District; established

A. In addition to all other fees or costs now or hereafter provided by law, the clerks of court of the parishes of St. Tammany and Washington shall collect from every person filing any type of civil suit or proceeding, who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of said district, sitting en banc, which sum shall not exceed fifteen dollars per civil filing, subject, however, to the provisions of the Code of Civil Procedure Article 5181, et seq. In all criminal cases over which the Twenty-Second Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty or who forfeits his bond, a sum likewise determined but which shall not exceed five dollars, and which shall be in addition to all other fines, costs, or forfeitures lawfully imposed, and which shall be collected by the sheriffs of the parishes of St. Tammany and Washington for further disposition in accordance with this Section.

B. The clerks of court and the sheriffs of the parishes of St. Tammany and Washington shall place all sums collected or received under this Section in a separate account to be designated as the Judicial Expense Fund for the Twenty-Second Judicial District Court in depositaries to be designated by the judges of the court, sitting en banc. The judges, en banc, shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

Added by Acts 1982, No. 617, §1.



RS 13:996.30 - Judicial expense fund; disbursements

§996.30. Judicial expense fund; disbursements

A. The judges, en banc, of the Twenty-Second Judicial District Court may, in addition to salaries otherwise provided, authorized, or established by law, fix and pay each of their court reporters a salary from the judicial expense fund. The judges, en banc, may further appoint such secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library for the court, or for buying or maintaining any type of equipment, supplies, or other items consistent with, or germane to, the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the court or the offices of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

Added by Acts 1982, No. 617, §1.



RS 13:996.31 - Judges; prohibition against payment of salaries from judicial expense fund

§966.31. Judges; prohibition against payment of salaries from judicial expense fund

No salary shall be paid from the Judicial Expense Fund for the Twenty-Second Judicial District Court to any of the judges of the district except as may be paid for administering the said fund and then only after prior legislative approval.

Added by Acts 1982, No. 617, §1.



RS 13:996.32 - Judicial Clerk's Fund for Third Judicial District; established; disbursements

§996.32. Judicial Clerk's Fund for Third Judicial District; established; disbursements

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Third Judicial District shall collect from every person filing any type of civil suit or proceeding and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of said district, sitting en banc, which sum shall not exceed fifteen dollars, subject, however, to the provisions of Louisiana Code of Civil Procedure, Article 5181, et seq.; and, in all criminal cases over which the Third Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty or nolo contendere or who forfeits his bond, a sum likewise determined, but which shall not exceed seventeen dollars and fifty cents, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the said clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the Judicial Clerk's Fund for the Third Judicial District Court. The judges, en banc, of the Third Judicial District shall have control over and administer the funds and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judges, en banc, may appoint such law clerks, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries or reasonable expenses of such personnel out of the monies in the Judicial Clerk's Fund. In like manner, the judges, en banc, may utilize the monies in the Judicial Clerk's Fund to pay all or any part of the cost of establishing or maintaining a law library, or both, for the court, or for buying or maintaining or both, any type of equipment, supplies or other items consistent with or germane to the efficient operation of the court, including bookkeeping services or to reimburse other court funds for such services, or to pay for actual expenses incurred, including travel, hotel, tuition, and fees, by any judge or clerk in attending any seminar or conference germane to the proper operation of the court.

D. In general, the Judicial Clerk's Fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the said court or the offices of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

E. No salary shall be paid from the Judicial Clerk's Fund for the Third Judicial District to any of the judges of the Third Judicial District except as may be paid for administering the said fund and then only after prior legislative approval.

Added by Acts 1983, No. 2, §1, eff. May 18, 1983; Acts 1988, No. 261, §1; Acts 1988, No. 262, §1.



RS 13:996.33 - Judicial expense fund; Twelfth Judicial District

§996.33. Judicial expense fund; Twelfth Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Twelfth Judicial District Court shall collect from every person filing any type of civil suit or proceeding and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of said district, sitting en banc, which sum shall not exceed ten dollars, subject, however, to the provisions of Louisiana Code of Civil Procedure, Article 5181, et seq.; and, in all criminal cases over which the Twelfth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty or who forfeits his bond, a sum likewise determined but which shall not exceed ten dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted each month to the court by the sheriff for further disposition in accordance herewith.

B. The clerk of court shall remit each month all sums collected or received under this Section directly to the judges of the court who shall deposit the same in a special account, to be designated as the judicial expense fund. The judges, en banc, shall have control over and administer the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the funds so collected and disbursed and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judges, en banc, may appoint such law clerks, clerical, research, administrative, or other personnel and purchase such supplies as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the said expenses and salaries of such personnel out of the monies in the judicial expense fund.

D. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the said court or the offices of the individual judges and is supplemental and in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

E. No salary shall be paid from the judicial expense fund for the Twelfth Judicial District Court to any of the judges.

Added by Acts 1983, No.316, §1.



RS 13:996.34 - Judicial expense fund for Twenty-Seventh Judicial District; established; criminal case fees; sheriff's fees; disposition

§996.34. Judicial expense fund for Twenty-Seventh Judicial District; established; criminal case fees; sheriff's fees; disposition

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Twenty-Seventh Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of the district sitting en banc, which sum shall not exceed fifteen dollars, subject to the provisions of Code of Civil Procedure Article 5181 et seq. In all criminal cases over which the Twenty-Seventh Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty, or who forfeits his bond, a sum determined by the judges of the district sitting en banc but which shall not exceed five dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the clerk for further disposition.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the Judicial Expense Fund for the Twenty-Seventh Judicial District Court. The judges of the Twenty-Seventh Judicial District sitting en banc shall have control over the fund and all disbursements from the fund. They shall cause to be conducted an annual audit of the fund and the books and accounts relating to the fund and shall file the audit with the office of the legislative auditor where it shall be available for public inspection.

C. The judges of the Twenty-Seventh Judicial District Court sitting en banc may, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F), or other applicable laws, and in addition to salaries otherwise provided, authorized, or established by law, fix and pay each of their court reporters a salary from the judicial expense fund. The judges sitting en banc may further appoint any secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges sitting en banc may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing and/or maintaining a law library for the court, for the renovation, improvement, or purchasing of existing structures or the construction of new structures to be used for any purposes incidental to, or related to the proper administration or function of the court or the office of the individual judges, or for buying and/or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the court or the offices of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized or established by law for any of the aforesaid purposes.

D. No salary shall be paid from the Judicial Expense Fund for the Twenty-Seventh Judicial District to any of the judges of the Twenty-Seventh Judicial District except as may be paid for administering the fund and then only after prior legislative approval.

E.(1) In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Twenty-Seventh Judicial District shall collect a fee of fifteen dollars from every person who is convicted, after trial, by a guilty plea, or by forfeiture of bond, of a crime or traffic offense. Such fee shall be in addition to all other fines, costs, or forfeitures lawfully imposed.

(2) Notwithstanding any provision of this Section or the law to the contrary the fees required in Paragraph (1) of this Subsection shall be transmitted by the clerk to the parish governing authority of the parish of St. Landry for expenditure by it in meeting the costs of housing, feeding, and maintaining persons in the parish prison and for payment of jury and witness fees associated with criminal cases.

F. In addition to all other fees or costs now or hereafter provided by law, the sheriff of St. Landry Parish shall be entitled to a fee of ten dollars in all criminal cases against every defendant who is convicted after trial or after he pleads guilty or who forfeits his bond. This fee shall be remitted to the sheriff of St. Landry Parish to be used in defraying the expenses of his office and he may use all methods available under the law to enforce and collect same.

Added by Acts 1983, No. 352, §1. Acts 1986, No. 457, §2; Acts 1986, 1st Ex. Sess., No. 14, §1; Acts 1989, No. 535, §1; Acts 1992, No. 928, §1; Acts 1993, No. 707, §1, eff. June 21, 1993.



RS 13:996.35 - Additional sheriffs' fees; parishes of Iberia and St. Landry

§996.35. Additional sheriffs' fees; parishes of Iberia and St. Landry

In addition to all other fees or costs now or hereafter provided by law, the sheriffs in the parishes of Iberia and St. Landry shall be entitled to an additional fee of ten dollars in all criminal cases brought in district court against every defendant who is convicted after trial or after a plea of guilty or nolo contendere or who has forfeited his bond. This fee shall be remitted to the sheriff of the parish to be used to defray the expenses of his office. The sheriff may use all methods available under the law to enforce and collect the fees.

Acts 1999, No. 1026, §1; Acts 2011, 1st Ex. Sess., No. 38, §1.



RS 13:996.36 - Judicial expense fund; Eighteenth Judicial District

§996.36. Judicial expense fund; Eighteenth Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Eighteenth Judicial District Court shall collect from every person filing any type of civil suit or proceeding and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of said district, sitting en banc, which sum shall not exceed fifteen dollars, subject, however, to the provisions of Louisiana Code of Civil Procedure, Article 5181, et seq.; and, in all criminal cases over which the Eighteenth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty or who forfeits his bond, a sum likewise determined but which shall not exceed ten dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted each month to the court by the sheriff for further disposition in accordance herewith.

B. The clerk of court and the sheriff shall place all sums collected or received under this Section in a separate account to be designated as the Judicial Expense Fund for the Eighteenth Judicial District Court. The judges, en banc, shall have control over and administer the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the funds so collected and disbursed and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judges, en banc, may appoint such law clerks, court reporters, secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the said expenses and salaries of such personnel out of the monies in the judicial expense fund. The judges, en banc, may utilize the monies in the fund to pay all or any part of the cost of establishing and maintaining a law library for the court and for buying and maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court.

D. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the said court or the offices of the individual judges and is supplemental and in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

E. No salary shall be paid from the judicial expense fund for the Eighteenth Judicial District Court to any of the judges.

Added by Acts 1983, No. 316, §1; Acts 1983, No. 352, §3; Acts 1983, No. 443, §1.



RS 13:996.36.1 - Additional fees or costs; Eighteenth Judicial District

§996.36.1. Additional fees or costs; Eighteenth Judicial District

A. In addition to all other fees or costs provided for in R.S. 13:996.36(A), the clerk of the Eighteenth Judicial District Court shall collect from every person filing any type of civil suit or proceeding and who is not otherwise exempted by law from the payment of court costs, an additional sum to be determined by a majority of the judges of said district, sitting en banc, which sum shall not exceed ten dollars, subject, however, to the provisions of Louisiana Code of Civil Procedure Article 5181 et seq.

B. In addition to all other fees or costs provided for in R.S. 13:996.36(A), in all criminal cases over which the Eighteenth Judicial District Court has jurisdiction, it shall tax as costs against every defendant who is convicted after trial or who pleads guilty or who forfeits his bond, a sum likewise determined but which shall not exceed ten dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted each month to the court by the sheriff for further disposition in accordance herewith.

Acts 1999, No. 1187, §1; Acts 2011, 1st Ex. Sess., No. 38, §1.



RS 13:996.37 - Judicial expense fund for Sixteenth Judicial District

§996.37. Judicial expense fund for Sixteenth Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, each clerk of court in the Sixteenth Judicial District shall collect from every person filing any type of civil suit or proceeding and who is not otherwise exempted by law from the payment of court costs a sum to be determined by the judges of the district, sitting en banc, which sum shall not exceed thirty-five dollars, subject, however, to the provisions of Louisiana Code of Civil Procedure Article 5181 et seq. In all criminal cases over which the Sixteenth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after he pleads guilty or who forfeits his bond a sum likewise determined, but which shall not exceed twenty-five dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed, and which shall be transmitted to the clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the judicial expense fund for the Sixteenth Judicial District Court. The judges, en banc, of the Sixteenth Judicial District shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judges, en banc, of the Sixteenth Judicial District Court may, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F), or other applicable laws, and in addition to salaries otherwise provided, authorized, or established by law, fix and pay each of their court reporters a salary from the judicial expense fund. The judges, en banc, may further appoint such secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library for the court, or for buying or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to or related to the proper administration or function of the said court or the offices of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

D. No salary shall be paid from the judicial expense fund for the Sixteenth Judicial District to any of the judges of the Sixteenth Judicial District, except as may be paid for administering the said fund and then only after prior legislative approval.

Acts 1984, No. 52, §1; Acts 2015, No. 17, §1.



RS 13:996.38 - Judicial expense fund for Sixth Judicial District

§996.38. Judicial expense fund for Sixth Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, each clerk of court in the Sixth Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of said district, sitting en banc, which sum shall not exceed fifteen dollars, subject, however, to the provisions of Louisiana Code of Civil Procedure, Article 5181, et seq. In all criminal cases over which the Sixth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial, or after he pleads guilty, or who forfeits his bond, a sum likewise determined, but which shall not exceed five dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed, and which shall be transmitted to the said clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the judicial expense fund for the Sixth Judicial District Court. The judges, en banc, of the Sixth Judicial District shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judges, en banc, of the Sixth Judicial District Court may, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F), or other applicable laws, and in addition to salaries otherwise provided, authorized, or established by law, fix and pay each of their court reporters a salary from the judicial expense fund. The judges, en banc, may further appoint such law clerks, secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library for the court, or for buying or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the said court or the offices of the individual judges, and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

D. No salary shall be paid from the judicial expense fund for the Sixth Judicial District to any of the judges of the Sixth Judicial District except as may be paid for administering the said fund and then only after prior legislative approval.

Acts 1984, No. 52, §2.



RS 13:996.39 - Judicial expense fund for Thirty-ninth Judicial District

§996.39. Judicial expense fund for Thirty-ninth Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court in the Thirty-ninth Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judge of said district, which sum shall not exceed ten dollars, subject, however, to the provisions of Louisiana Code of Civil Procedure, Article 5181 et seq. In all criminal cases over which the Thirty-ninth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial, or after he pleads guilty, or who forfeits his bond, a sum likewise determined, but which shall not exceed fifteen dollars, which shall be in addition to all other fines, costs or forfeitures lawfully imposed, and which shall be transmitted to the clerk for further disposition in accordance herewith. However, in all criminal cases over which the Thirty-ninth Judicial District Court has jurisdiction, there may be taxed as costs against every defendant who is convicted of a felony after trial, or after he pleads guilty, or who forfeits his bond, a sum likewise determined, but which shall not exceed five hundred dollars, which shall be in addition to all other fines, costs or forfeitures lawfully imposed, and which shall be transmitted to the clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the judicial expense fund for the Thirty-ninth Judicial District Court. The judge of the Thirty-ninth Judicial District shall have control over the fund and all disbursements made therefrom. He shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judge of the Thirty-ninth Judicial District Court may, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F), or other applicable laws, and in addition to salaries otherwise provided, authorized, or established by law, fix and pay his court reporters a salary from the judicial expense fund. The judge may further appoint such secretarial, clerical, research, administrative, or other personnel as he deems necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judge may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library for the court, or for buying or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to or related to the proper administration or function of the said court or the office of the judge thereof, and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

D. No salary shall be paid from the judicial expense fund for the Thirty-ninth Judicial District to the judge thereof except as may be paid for administering the said fund and then only after prior legislative approval.

Acts 1984, No. 52, §3; Acts 1990, No. 333, §1.



RS 13:996.41 - Judicial expense fund; Fortieth Judicial District Court

§996.41. Judicial expense fund; Fortieth Judicial District Court

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court for the Fortieth Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of said district, sitting en banc, which sum shall not exceed fifteen dollars, subject, however, to the provisions of Louisiana Code of Civil Procedure, Article 5181 et seq.; and, in all criminal cases over which the court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty, or who forfeits his bond, a sum likewise determined but which shall not exceed seven dollars fifty cents, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the said clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the judicial expense fund for the Fortieth Judicial District Court. The judges, en banc, shall have control over and administer the funds and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judges, en banc, may appoint such law clerks, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court, and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library, or both, for the court, or for buying or maintaining, or both, any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the court or the offices of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

D. No salary shall be paid from the judicial expense fund to any of the judges of the court except as may be paid for administering the fund and then only after prior legislative approval.

E. Prior to January 1, 1985, by unanimous vote, the judges of the Twenty-ninth Judicial District Court shall adopt a court rule which will transfer a portion of the balance in the judicial clerk's fund for the Twenty-ninth Judicial District Court to the judicial expense fund for the Fortieth Judicial District Court on January 1, 1985.

Acts 1984, No. 52, §4, eff. Jan. 1, 1985; Acts 1990, No. 382, §1.



RS 13:996.42 - Judicial expense fund for Fourth Judicial District

§996.42. Judicial expense fund for Fourth Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, each clerk of court in the Fourth Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of said district, sitting en banc, which sum shall not exceed fifteen dollars, subject, however, to the provisions of Louisiana Code of Civil Procedure, Article 5181, et seq. In all criminal cases over which the Fourth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial, or after he pleads guilty, or who forfeits his bond, a sum likewise determined, but which shall not exceed fifteen dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed, and which shall be transmitted to the said clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the judicial expense fund for the Fourth Judicial District Court. The judges, en banc, of the Fourth Judicial District shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judges, en banc, of the Fourth Judicial District Court may, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F), or other applicable laws, and in addition to salaries otherwise provided, authorized or established by law, fix and pay each of their court reporters a salary from the judicial expense fund. The judges, en banc, may further appoint such secretarial, law clerks, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library for the court, or for buying or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to or related to the proper administration or function of the said court, or the offices of the individual judges, and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

D. No salary shall be paid from the judicial expense fund for the Fourth Judicial District to any of the judges of the Fourth Judicial District except as may be paid for administering the said fund and then only after prior legislative approval.

Acts 1984, No. 52, §7; Acts 1992, No. 675, §1.



RS 13:996.43 - Judicial expense fund for Fifth Judicial District

§996.43. Judicial expense fund for Fifth Judicial District

NOTE: R.S. 13:996.43 AS ENACTED BY ACTS 1985, NO. 252, §1, EFF. JULY 6, 1985:

A. In addition to all other fees or costs now or hereafter provided by law, each clerk of court in the Fifth Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of the district, sitting en banc, which sum shall not exceed fifteen dollars, subject, however, to the provisions of Code of Civil Procedure Article 5181, et seq. In all criminal cases over which the Fifth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial, or after he pleads guilty, or who forfeits his bond, a sum likewise determined, but which shall not exceed five dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed, and which shall be transmitted to the clerk for further disposition.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the judicial expense fund for the Fifth Judicial District Court. The judges, en banc, of the Fifth Judicial District shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judges, en banc, may appoint such law clerks and secretarial, clerical, research, administrative, and other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library for the court, to support the Indigent Defender Board, or for buying or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the court, or the offices of the individual judges, and is in addition to any and all other funds, salaries, expenses, or other monies that are provided, authorized, or established by law for any of these purposes.

NOTE: R.S. 13:996.43 AS ENACTED BY ACTS 1985, NO. 974, §1:

A.(1) In addition to all other fees or costs now or hereafter provided by law, each clerk of court in the Fifth Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, the sum of fifteen dollars subject to the provisions of Louisiana Code of Civil Procedure Article 5181, et seq.

(2) In all criminal cases over which the Fifth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial, or after he pleads guilty, or who forfeits his bond, a sum which shall not exceed seven dollars and fifty cents. Such sum shall be in addition to all other fines, costs or forfeitures lawfully imposed, and which shall be transmitted to the clerk for further disposition in accordance with this Section.

B. The clerks of court shall place all sums collected or received under this Section in a separate account to be designated as the Judicial Expense Fund for the Fifth Judicial District, hereinafter referred to as "the fund". The district judges, en banc, shall have control over the fund and all disbursements. They shall conduct an annual audit of the fund including the books and accounts, and shall file such audit with the office of the legislative auditor where it shall be available for public inspection.

C. The judges, en banc, may expend monies from the fund to:

(1) Fix and pay each of their court reporters a salary in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F) or other applicable laws, and in addition to salaries otherwise provided, authorized, or established by law.

(2) Appoint such secretarial, law clerks, clerical, research, administrative, or other personnel as they deem necessary to expedite the proper administration business and function of the court.

(3) Pay all or any part of the cost of establishing or maintaining a law library for the court.

(4) Buy or maintain any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court(s).

(5) Effectuate any purpose or purposes connected with, incidental to or related to the proper administration or function of the district, or the offices of the individual judges.

D. The monies in the fund shall be in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for the Fifth Judicial District for any other purposes.

E. No salary shall be paid from the fund to any of the judges of said district. Prior legislative approval shall be required to pay any judge's costs for administering the fund.

Acts 1985, No. 252, §1, eff. July 6, 1985; Acts 1985, No. 974, §1.



RS 13:996.44 - Judicial expense fund for Eighth Judicial District

§996.44. Judicial expense fund for Eighth Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court in the Eighth Judicial District shall collect from every person filing any type of civil suit or proceeding, who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judge of the district, which sum shall not exceed ten dollars, subject, however, to the provisions of Code of Civil Procedure Articles 5181, et seq. In all criminal cases over which the Eighth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after he pleads guilty or who forfeits his bond a sum likewise determined, but which shall not exceed fifteen dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed, and which shall be transmitted to the clerk for further disposition.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the judicial expense fund for the Eighth Judicial District Court. The judge of the Eighth Judicial District shall have control over the fund and all disbursements made therefrom. He shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judge of the Eighth Judicial District Court may, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F), or other applicable laws, and in addition to salaries otherwise provided, authorized, or established by law, fix and pay his court reporters a salary from the judicial expense fund. The judge may further appoint such secretarial, clerical, research, administrative, or other personnel as he deems necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judge may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library for the court, or for buying or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the court or the office of the judge and is in addition to any and all other funds, salaries, expenses, or other monies provided, authorized, or established by law for any of these purposes.

D. No salary shall be paid from the judicial expense fund for the Eighth Judicial District to the judge except as may be paid for administering the fund and then only after prior legislative approval.

Acts 1985, No. 916, §1.



RS 13:996.45 - Judicial expense fund for Twenty-Eighth Judicial District

§996.45. Judicial expense fund for Twenty-Eighth Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, each clerk of court in the Twenty-Eighth Judicial District shall collect from every person filing any type of civil suit or proceeding, who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judge of the district, which sum shall not exceed ten dollars, subject, however, to the provisions of Code of Civil Procedure Article 5181, et seq. In all criminal cases over which the Twenty-Eighth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial, or after he pleads guilty, or who forfeits his bond, a sum likewise determined but which shall not exceed fifteen dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the clerk for further disposition.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the judicial expense fund for the Twenty-Eighth Judicial District Court. The judge of the Twenty-Eighth Judicial District Court shall have control over the fund and all disbursements made therefrom. He shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judge of the Twenty-Eighth Judicial District Court may, in lieu of all or part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F) or other applicable laws, and in addition to salaries otherwise provided by law, fix and pay his court reporters a salary from the judicial expense fund. The judge may further appoint such secretarial, clerical, research, administrative, and other personnel as he deems necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judge may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library for the court, or for buying or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the court or the office of the judge and is in addition to any and all other funds, salaries, expenses, or other monies that are provided, authorized, or established by law for any of these purposes.

D. No salary shall be paid from the judicial expense fund for the Twenty-Eighth Judicial District to the judge thereof except as may be paid for administering the said fund and then only after prior legislative approval.

Acts 1985, No. 916, §2.



RS 13:996.46 - Judicial expense fund for Thirty-Fifth Judicial District

§996.46. Judicial expense fund for Thirty-Fifth Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court in the Thirty-Fifth Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judge of said district, which sum shall not exceed ten dollars, subject, however, to the provisions of Code of Civil Procedure, Art. 5181, et seq. In all criminal cases over which the Thirty-Fifth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial, or after he pleads guilty, or who forfeits his bond, a sum likewise determined, but which shall not exceed fifteen dollars, which shall be in addition to all other fines, costs or forfeitures lawfully imposed, and which shall be transmitted to the clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the judicial expense fund for the Thirty-Fifth Judicial District Court. The judge of the Thirty-Fifth Judicial District shall have control over the fund and all disbursements made therefrom. He shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judge of the Thirty-Fifth Judicial District Court may, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F), or other applicable laws, and in addition to salaries otherwise provided, authorized, or established by law, fix and pay his court reporters a salary from the judicial expense fund. The judge may further appoint such secretarial, clerical, research, administrative, or other personnel as he deems necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judge may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library for the court, or for buying or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purposes connected with, incidental to or related to the proper administration or function of the said court or the office of the judge thereof, and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

D. No salary shall be paid from the judicial expense fund for the Thirty-Fifth Judicial District to the judge thereof except as may be paid for administering the said fund and then only after prior legislative approval.

Acts 1985, No. 916, §3; Acts 1985, No. 1013, §1.



RS 13:996.47 - Judicial expense fund for Thirty-Seventh Judicial District

§996.47. Judicial expense fund for Thirty-Seventh Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court in the Thirty-Seventh Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judge of the district, which sum shall not exceed ten dollars, subject, however, to the provisions of Code of Civil Procedure Art. 5181, et seq. In all criminal cases over which the Thirty-Seventh Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after he pleads guilty or who forfeits his bond a sum likewise determined, but which shall not exceed fifteen dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the judicial expense fund for the Thirty-Seventh Judicial District Court. The judge of the Thirty-Seventh Judicial District shall have control over the fund and all disbursements made therefrom. He shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judge of the Thirty-Seventh Judicial District Court, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F), or other applicable laws, and in addition to salaries otherwise provided, authorized, or established by law, may fix and pay his court reporters a salary from the judicial expense fund. The judge may further appoint such secretarial, clerical, research, administrative, or other personnel as he deems necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judge may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library for the court or for buying or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose connected with, incidental to, or related to the proper administration or function of the court or the office of the judge thereof, and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

D. No salary shall be paid from the judicial expense fund for the Thirty-Seventh Judicial District to the judge thereof except as may be paid for administering the fund and then only after prior legislative approval.

Acts 1985, No. 916, §4; Acts 1985, No. 1013, §1.



RS 13:996.48 - Judicial clerk's fund for Thirty-Fourth Judicial District

§996.48. Judicial clerk's fund for Thirty-Fourth Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court in the Thirty-Fourth Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of the district, sitting en banc, which sum shall not exceed thirty dollars, subject, however, to the provisions of Code of Civil Procedure Art. 5181, et seq.; and in all criminal cases in St. Bernard Parish, both misdemeanors and felonies, there shall be taxed as costs against every defendant who is convicted after trial or plea of guilty or nolo contendere or who forfeits his bond a sum likewise determined, but which shall not exceed twenty-five dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted each month to the court by the sheriff for further disposition in accordance herewith.

B. The clerk of court and the sheriff shall place all sums collected or received under this Section in a separate account to be designated as the judicial clerk's fund for the Thirty-Fourth Judicial District Court. The judges, en banc, of the Thirty-Fourth Judicial District shall have control over and administer the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judges, en banc, may appoint such law clerks, secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries or reasonable expenses of such personnel out of the monies in the judicial clerk's fund. In like manner, the judges, en banc, may utilize the monies in the judicial clerk's fund to pay all or any part of the cost of establishing or maintaining a law library for the court or for buying, leasing, or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court, or to pay for actual expenses incurred, including travel, lodging, tuition, and fees, by any judge or clerk in attending any seminar or conference germane to the proper operation of the court.

D. In general, the judicial clerk's fund is established and may be used for any purpose connected with, incidental to, or related to the proper administration or function of the court or the offices of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the above purposes.

E. No salary shall be paid from the judicial clerk's fund for the Thirty-Fourth Judicial District to any of the judges thereof except as may be paid for administering the fund and then only after prior legislative approval

Acts 1986, No. 47, §1; Acts 1988, No. 862, §1; Acts 1991, No. 15, §1.



RS 13:996.49 - Judicial Expense Fund for Second Judicial District; established; disbursements; additional fees Claiborne Parish

§996.49. Judicial Expense Fund for Second Judicial District; established; disbursements; additional fees Claiborne Parish

A. In addition to all other fees or costs now or hereafter provided by law, each clerk of court of the Second Judicial District shall collect from every person filing any type of civil suit or proceeding and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of said district, sitting en banc, which sum shall not exceed fifteen dollars, subject, however, to the provisions of Code of Civil Procedure Art. 5181, et seq. In all criminal cases over which the Second Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty or nolo contendere or who forfeits his bond, a sum likewise determined, but which shall not exceed ten dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the said clerk for further disposition in accordance herewith.

B. The clerks of court shall place all sums collected or received under this Section in a separate account to be designated as the Judicial Expense Fund for the Second Judicial District Court. The judges, en banc, of the Second Judicial District shall have control over and administer the funds and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judges, en banc, may appoint such law clerks, clerical, research, administrative, or other personnel, out of the monies in the Judicial Expense Fund. In like manner, the judges, en banc, may utilize the monies in the Judicial Expense Fund to pay all or any part of the cost of establishing or maintaining a law library, or both, for the court, or for buying or maintaining, or both, any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court, or to pay for actual expenses incurred, including travel, hotel, tuition, and fees, by any judge or clerk in attending any seminar or conference germane to the proper operation of the court.

D. In general, the Judicial Expense Fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the said court or the offices of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

E. No salary shall be paid from the Judicial Expense Fund for the Second Judicial District to any of the judges of the Second Judicial District except as may be paid for administering the said fund and then only after prior legislative approval.

F.(1) In addition to all other fees or costs now or hereafter provided by law, in all criminal cases in the district court of Claiborne Parish, there shall be taxed as costs against every defendant who is convicted after trial, by a guilty plea, or by forfeiture of bond, of a crime or traffic offense, a fee of ten dollars. Such fee shall be in addition to all other fines, costs, or forfeitures lawfully imposed.

(2) Notwithstanding any provision of this Section or other law to the contrary, the fees required in Paragraph (1) of this Subsection shall be transmitted by the sheriff of Claiborne Parish to the Claiborne Parish governing authority for expenditure by it in meeting the costs of housing, feeding, and maintaining juveniles against whom a petition of delinquency has been filed but who have not yet been adjudicated delinquent or formally sentenced.

(3) The fees required in Paragraph (1) of this Subsection shall be maintained by the police jury secretary in a separate fund. The Claiborne Parish police jury may pay all appropriate expenses as they accrue. Thirty days after the end of the preceding fiscal year, after all expenses have been paid, all funds in the account in excess of ten thousand dollars shall be transmitted by the secretary of the Claiborne Parish Police Jury, upon the written authority of the police jury, to the district attorney for the Second Judicial District for the use of the district attorney in funding the operations of his office.

(4) Notwithstanding any provision of this Section or any other law to the contrary, the Claiborne Parish Police Jury may expend all fees required in Paragraph (1) of this Subsection as follows:

(a) For the purpose of participating in the costs of or for the purpose of constructing or maintaining juvenile detention facilities, novice houses, facilities for pretrial or post-trial detainees, or any similar facility.

(b) For the use as matching funds for any state or federal monies available to the police jury for the purpose of housing, feeding, or maintaining juveniles.

(c) For the payment of services to out-of-parish facilities for pretrial or post-trial detainees.

(d) For any and all costs of rehabilitation of juveniles including but not limited to counseling or diversification programs.

(e) For any expenses incurred in housing, feeding, detaining, transferring, or maintaining juveniles.

Acts 1987, No. 191, §1; Acts 1995, No. 1063, §1, eff. Jan. 1, 1996.



RS 13:996.50 - Judicial Expense Fund for Twenty-sixth Judicial District; established; disbursements; additional fees for Webster Parish

§996.50. Judicial Expense Fund for Twenty-sixth Judicial District; established; disbursements; additional fees for Webster Parish

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Twenty-Sixth Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of the district, sitting en banc, which sum shall not exceed fifteen dollars, subject, however, to the provisions of Louisiana Code of Civil Procedure, Article 5181 et seq.; and, in all criminal cases over which the Twenty-Sixth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant, who is convicted after trial or after plea of guilty or nolo contendere or who forfeits his bond, a sum likewise determined, but which shall not exceed ten dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed, and which shall be transmitted to the clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the Judicial Expense Fund for the Twenty-Sixth Judicial District Court. The judges, en banc, of the Twenty-Sixth Judicial District shall have control over and administer the funds and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor, where it shall be available for public inspection.

C. The judges, en banc, may appoint such law clerks, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries or reasonable expenses of such personnel out of the monies in the Judicial Expense Fund. In like manner, the judges, en banc, may utilize the monies in the Judicial Expense Fund to pay all or any part of the cost of establishing or maintaining a law library, or both, for the court, or for buying or maintaining, or both, any type of equipment, supplies or other items consistent with or germane to the efficient operation of the court, or to pay for actual expenses incurred, including travel, hotel, tuition, and fees, by any judge or clerk in attending any seminar or conference germane to the proper operation of the court.

D. In general, the Judicial Expense Fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the court or the offices of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any such purposes.

E. No salary shall be paid from the Judicial Expense Fund for the Twenty-Sixth Judicial District to any of the judges of the district, except as may be paid for administering the fund and then only after prior legislative approval.

F.(1) In addition to all other fees or costs now or hereafter provided by law, in all criminal cases in the district court for Webster Parish, there shall be taxed as costs against every defendant who is convicted of a crime after trial or after a plea of guilty or who forfeits bond in any such case, a fee of ten dollars. Such fee shall be in addition to all other fines, costs, or forfeitures lawfully imposed.

(2) Notwithstanding any provision of this Section or any other law to the contrary, the fees required in Paragraph (1) of this Subsection shall not be deposited in the Judicial Expense Fund for the Twenty-sixth Judicial District Court, but shall be transmitted by the sheriff of Webster Parish to the Webster Parish Police Jury for expenditure by it in meeting the costs of housing, feeding, and maintaining parish prisoners.

(3) Notwithstanding any provision of this Section or any other law to the contrary, the Webster Parish Police Jury may expend all fees received pursuant to this Subsection only for any of the following purposes:

(a) For the purpose of participating in the costs of or for the purpose of constructing or maintaining parish prison facilities, facilities for pretrial or post-trial detainees, or any similar facility.

(b) For use as matching funds for any state or federal monies available to the police jury for the purpose of housing, feeding, or maintaining parish prisoners.

(c) For the payment of services to out-of-parish facilities for pretrial or post-trial detainees.

(d) For any expenses incurred in housing, feeding, detaining, transferring, or maintaining parish prisoners.

(4) The fees received by the police jury as provided in this Subsection shall be maintained by the police jury treasurer in a separate fund. The Webster Parish Police Jury may pay all expenses as authorized in Paragraph (3) of this Subsection as they accrue.

Acts 1987, No. 562, §1; Acts 1999, No. 99, §1, eff. July 1, 1999.



RS 13:996.51 - Judicial Expense Fund for Seventh Judicial District

§996.51. Judicial Expense Fund for Seventh Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Seventh Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of the district, sitting en banc, which sum shall not exceed ten dollars, subject, however, to the provisions of Code of Civil Procedure Article 5181, et seq.; and, in all criminal cases over which the Seventh Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant, who is convicted after trial or after plea of guilty or nolo contendere or who forfeits his bond, a sum likewise determined, but which shall not exceed ten dollars, which shall be in addition to all other fines, costs or forfeitures lawfully imposed and which shall be transmitted each month to the court by the sheriff for further disposition in accordance herewith.

B. The clerk of court and the sheriff shall place all sums collected or received under the provisions of this Section in a separate account to be designated as the Judicial Expense Fund for the Seventh Judicial District Court. The judges, sitting en banc, of the Seventh Judicial District shall have control over and administer the funds and all disbursements made from the fund. They shall cause to be conducted annually an audit of the funds so collected and disbursed and the books and accounts relating thereto and shall file the same with the office of the legislative auditor, where it shall be available for public inspection.

C. The judges, en banc, may appoint such law clerks, court reporters, secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries or reasonable expenses of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may utilize the monies in the Judicial Expense Fund to pay all or any part of the cost of establishing and maintaining a law library for the court, or for buying or maintaining, or both, any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court, or to pay for actual expenses incurred, including travel, hotel, tuition, and fees, by any judge or clerk in attending any seminar or conference germane to the proper operation of the court.

D. In general, the Judicial Expense Fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the court or the offices of the individual judges and is supplemental and in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

E. No salary shall be paid from the Judicial Expense Fund for the Seventh Judicial District Court to any of the judges of the district except as may be paid for administering the fund and then only after prior legislative approval.

Acts 1987, No. 561, §1; Acts 1987, No. 681, §1.



RS 13:996.52 - Judicial expense fund for Thirty-eighth Judicial District established

§996.52. Judicial expense fund for Thirty-eighth Judicial District established

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Thirty-eighth Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of the district, sitting en banc, which sum shall not exceed fifteen dollars, subject to the provisions of Code of Civil, Procedure Article 5181 et seq. In all criminal cases over which the Thirty-eighth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty, or who forfeits his bond, a sum likewise determined but which shall not exceed fifteen dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the Judicial Expense Fund for the Thirty-eighth Judicial District Court. The judges of the district, en banc, shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. A majority of the judges, en banc, may appoint such law clerks, secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court, may fix and pay all or any part of the expenses and salaries of such personnel out of the monies in the judicial expense fund, and may utilize the monies in the fund to pay all or any part of the cost of establishing and maintaining a law library for the court and to buy and maintain any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court.

D. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the court or the offices of the individual judges and is supplemental and in addition to any and all other funds, salaries, expenses, or other monies provided, authorized, or established by law for any such purposes. However, no salary shall be paid from the judicial expense fund to any of the judges of the district.

Acts 1991, No. 932, §1; Acts 2006, No. 620, §1.



RS 13:996.53 - Judicial expense fund for Thirteenth Judicial District established

§996.53. Judicial expense fund for Thirteenth Judicial District established

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Thirteenth Judicial District shall collect from every person filing any type of civil suit or proceeding and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of the district, sitting en banc, which sum shall not exceed fifteen dollars, subject to the provisions of Code of Civil Procedure, Article 5181 et seq. In all criminal cases over which the Thirteenth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty, or who forfeits his bond, a sum likewise determined but which shall not exceed five dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the Judicial Expense Fund for the Thirteenth Judicial District Court. The judges of the district, en banc, shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. A majority of the judges, en banc, may appoint such law clerks, secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court, may fix and pay all or any part of the expenses and salaries of such personnel out of the monies in the judicial expense fund, and may utilize the monies in the fund to pay all or any part of the cost of establishing and maintaining a law library for the court and to buy and maintain any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court.

D. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the court or the offices of the individual judges and is supplemental and in addition to any and all other funds, salaries, expenses, or other monies provided, authorized, or established by law for any such purposes. However, no salary shall be paid from the judicial expense fund to any of the judges of the district.

Acts 1991, No. 932, §1.



RS 13:996.54 - Judicial expense fund for Twenty-third Judicial District

§996.54. Judicial expense fund for Twenty-third Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, each clerk of court in the Twenty-third Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of the district sitting en banc, which sum shall not exceed fifteen dollars, subject, however, to the provisions of Code of Civil Procedure Art. 5181 et seq. In all criminal cases over which the Twenty-third Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after he pleads guilty or who forfeits his bond a sum likewise determined, but which shall not exceed five dollars, which shall be collected by the sheriff.

B. The clerk of court and sheriff shall place all sums collected or received under this Section with the chief judge who shall place said sums in a separate account to be designated as the judicial expense fund for the Twenty-third Judicial District Court. The judges, en banc, of the Twenty-third Judicial District shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judges, en banc, of the Twenty-third Judicial District Court, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F), or other applicable laws, and in addition to salaries otherwise provided, authorized, or established by law, may fix and pay each of their court reporters a salary from the judicial expense fund. The judges, en banc, may further appoint such secretarial, law clerks, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library for the court or for buying or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose connected with, incidental to, or related to the proper administration or function of the court or the offices of the judges, and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

D. No salary shall be paid from the judicial expense fund for the Twenty-third Judicial District to any of the judges thereof except as may be paid for administering the fund and then only after prior legislative approval.

Acts 1995, No. 435, §1.



RS 13:996.55 - Judicial expense fund for Thirty-sixth Judicial District

§996.55. Judicial expense fund for Thirty-sixth Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court in the Thirty-sixth Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of the district, sitting en banc, which sum shall not exceed fifteen dollars, subject, however, to the provisions of Code of Civil Procedure Article 5181 et seq. In all criminal cases over which the Thirty-sixth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after he pleads guilty or who forfeits his bond a sum likewise determined, but which shall not exceed five dollars, which shall be collected by the sheriff.

B. The clerk of court and sheriff shall place all sums collected or received under this Section with the chief judge, who shall place the funds in a separate account to be designated as the judicial expense fund for the Thirty-sixth Judicial District Court. The judges of the court, sitting en banc, shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judges of the court, sitting en banc, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F), or other applicable laws, and in addition to salaries otherwise provided, authorized, or established by law, may fix and pay each of their court reporters a salary from the judicial expense fund. The judges, sitting en banc, may further appoint such secretarial, law clerks, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, sitting en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library for the court or for buying or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose connected with, incidental to, or related to the proper administration or function of the court or the offices of the judges, and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of these purposes.

D. No salary shall be paid from the judicial expense fund for the Thirty-sixth Judicial District Court to any of the judges thereof except as may be paid for administering the fund and then only after prior legislative approval.

Acts 1997, No. 344, §1.



RS 13:996.56 - Judicial expense fund for Thirty-third Judicial District

§996.56. Judicial expense fund for Thirty-third Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court in the Thirty-third Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judge of the district, which sum shall not exceed fifteen dollars, subject, however, to the provisions of Code of Civil Procedure Article 5181 et seq. In all criminal cases over which the Thirty-third Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after he or she pleads guilty or who forfeits his or her bond a sum likewise determined, but which shall not exceed five dollars, which shall be collected by the sheriff.

B. The clerk of court and sheriff shall place all sums collected or received under this Section with the judge of the district who shall place those sums in a separate account to be designated as the judicial expense fund for the Thirty-third Judicial District Court. The judge of the Thirty-third Judicial District shall have control over the fund and all disbursements made therefrom. He or she shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judge of the Thirty-third Judicial District Court, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F), or other applicable laws, and in addition to salaries otherwise provided, authorized, or established by law, may fix and pay his or her court reporter a salary from the judicial expense fund. The judge may further appoint such secretarial, law clerks, clerical, research, administrative, or other personnel as he or she deems necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judge may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library for the court or for buying or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose connected with, incidental to, or related to the proper administration or function of the court or the offices of the judge, and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

D. No salary shall be paid from the judicial expense fund for the Thirty-third Judicial District to the judge thereof, except as may be paid for administering the fund and then only after prior legislative approval.

Acts 1997, No. 344, §1.



RS 13:996.57 - Judicial expense fund for Thirtieth Judicial District

§996.57. Judicial expense fund for Thirtieth Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court in the Thirtieth Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of the district, sitting en banc, which sum shall not exceed fifteen dollars, subject, however, to the provisions of Code of Civil Procedure Art. 5181 et seq. In all criminal cases over which the Thirtieth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after he pleads guilty or nolo contendere or who forfeits his bond a sum likewise determined, but which shall not exceed five dollars, which shall be collected by the sheriff.

B. The clerk of court and sheriff shall place all sums collected or received under this Section with the chief judge, who shall place the funds in a separate account to be designated as the judicial expense fund for the Thirtieth Judicial District Court. The judges of the court, sitting en banc, shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judges of the court, sitting en banc, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F), or other applicable laws, and in addition to salaries otherwise provided, authorized, or established by law, may fix and pay each of their court reporters a salary from the judicial expense fund. The judges, sitting en banc, may further appoint such secretarial, law clerks, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, sitting en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library for the court or for buying or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose connected with, incidental to, or related to the proper administration or function of the court or the offices of the judges, and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of these purposes.

D. No salary shall be paid from the judicial expense fund for the Thirtieth Judicial District Court to any of the judges thereof except as may be paid for administering the fund and then only after prior legislative approval.

Acts 1998, 1st Ex. Sess., No. 75, §1.



RS 13:996.58 - Judicial Expense Fund for Eleventh Judicial District

§996.58. Judicial Expense Fund for Eleventh Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Eleventh Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of the district, sitting en banc, which sum shall not exceed fifteen dollars, subject to the provisions of Code of Civil Procedure Article 5181 et seq. In all criminal cases over which the Eleventh Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty, or who forfeits his bond, a sum likewise determined but which shall not exceed ten dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the Judicial Expense Fund for the Eleventh Judicial District Court. The judges, en banc, of the Eleventh Judicial District shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judges, en banc, of the Eleventh Judicial District Court, in addition to salaries otherwise provided, authorized, or established by law, may fix and pay each of their court reporters a salary from the judicial expense fund. The judges, en banc, may appoint such secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and functions of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may expend the monies in the judicial expense fund to pay all or any part of the cost of establishing and maintaining a law library for the court or for buying and maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the court or the offices of the individual judges, and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any such purpose.

D. No salary shall be paid from the judicial expense fund for the Eleventh Judicial District to any of the judges of the Eleventh Judicial District except as may be paid for administering the said fund and then only after prior legislative approval.

Acts 1999, No. 55, §1.



RS 13:996.59 - Judicial Expense Fund for Thirty-first Judicial District; established; disbursements

§996.59. Judicial Expense Fund for Thirty-first Judicial District; established; disbursements

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Thirty-first Judicial District shall collect from every person filing any type of civil suit or proceeding and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the chief judge of said district, which sum shall not exceed fifteen dollars, subject, however, to the provisions of Louisiana Code of Civil Procedure Article 5181 et seq. In all criminal cases over which the Thirty-first Judicial District Court has jurisdiction, there shall be assessed as costs against every defendant who is convicted after trial or after plea of guilty or nolo contendere or who forfeits his bond, a sum likewise determined, but which shall not exceed five dollars, which shall be in addition to all other fines, costs or forfeitures lawfully imposed, and which shall be transmitted to the said clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the judicial expense fund for the Thirty-first Judicial District Court. The chief judge of the Thirty-first Judicial District Court shall have control over the fund and all disbursements made therefrom. He shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The chief judge of the Thirty-first Judicial District Court may, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F), or other applicable laws, and in addition to salaries otherwise provided, authorized, or established by law, fix and pay each of their court reporters a salary from the judicial expense fund. The chief judge may further appoint such secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court, and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the chief judge may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library, or both, for the court, or for buying or maintaining, or both, any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the court or the offices of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

D. No salary shall be paid from the Judicial Expense Fund for the Thirty-first Judicial District to any judge of the court except as may be paid for administering the said fund and then only after prior legislative approval.

Acts 1999, No. 1230, §1.



RS 13:996.60 - Judicial Expense Fund for the Twentieth Judicial District Court

§996.60. Judicial Expense Fund for the Twentieth Judicial District Court

A. The provisions of this Section apply to the Twentieth Judicial District Court.

B.(1) In addition to all other fees or costs now or hereafter provided by law, each clerk of court in the judicial district shall collect from every person filing any type of civil suit or proceeding and who is not otherwise exempted by law from the payment of court costs a sum to be determined by the judges of said district, en banc, which sum shall not exceed fifteen dollars, subject to the provisions of Louisiana Code of Civil Procedure Article 5181 et seq.

(2) In all criminal cases over which the district court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after he pleads guilty or who forfeits his bond a sum to be determined by the judges of the district, en banc, which shall not exceed fifteen dollars, and which shall be in addition to all other fines, costs, or forfeitures lawfully imposed, and which shall be transmitted to the said clerk for further disposition in accordance herewith.

C. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the judicial expense fund for the district court. The judges, en banc, of the judicial district shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

D. The judges, en banc, of the district court may, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F), or any other applicable law, and in addition to salaries otherwise provided, authorized, or established by law, fix and pay each of their court reporters a salary from the judicial expense fund. The judges, en banc, may further appoint such secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. The judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library for the court or for buying or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. The judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the said court or the offices of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the purposes provided in this Subsection.

E. No salary shall be paid from the judicial expense fund for the judicial district to any of the judges of the judicial district, except as may be paid for administering the fund and then only after prior legislative approval.

Acts 2003, No. 1141, §1; Acts 2004, No. 773, §1.



RS 13:996.61 - Interest accrued; deposit into judicial expense fund

§996.61. Interest accrued; deposit into judicial expense fund

In any judicial district court which has a judicial expense fund account, the court may deposit into the judicial expense fund account all interest earned on money deposited in other accounts that are in the name of or belonging to that district court, excluding the criminal court fund. The interest deposited into the judicial expense fund account shall be expended as authorized by law for expenditure of the judicial expense fund and shall be included in the annual audit of the judicial expense fund account. The interest accrued funds provided for in this Section shall not be used for salaries.

Acts 2003, No. 1039, §1.



RS 13:996.62 - Repealed by Acts 2012, No. 474, §4.

§996.62. Repealed by Acts 2012, No. 474, §4.



RS 13:996.63 - Repealed by Acts 2012, No. 474, §4.

§996.63. Repealed by Acts 2012, No. 474, §4.



RS 13:996.64 - Repealed by Acts 2012, No. 474, §4.

§996.64. Repealed by Acts 2012, No. 474, §4.



RS 13:996.65 - Judicial Expense Fund for Forty-Second Judicial District

§996.65. Judicial Expense Fund for Forty-Second Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Forty-Second Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of the district, sitting en banc, which sum shall not exceed fifteen dollars, subject to the provisions of Code of Civil Procedure Article 5181 et seq. In all criminal cases over which the Forty-Second Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty, or who forfeits his bond, a sum likewise determined but which shall not exceed ten dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the Judicial Expense Fund for the Forty-Second Judicial District Court. The judges, en banc, of the Forty-Second Judicial District shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto in accordance with R.S. 24:513 et seq. and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judges, en banc, of the Forty-Second Judicial District Court, in addition to salaries otherwise provided, authorized, or established by law, may fix and pay each of their court reporters a salary from the judicial expense fund. The judges, en banc, may appoint such secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and functions of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may expend the monies in the judicial expense fund to pay all or any part of the cost of establishing and maintaining a law library for the court or for buying and maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the court or the offices of the individual judges, and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any such purpose.

D. No salary shall be paid from the judicial expense fund for the Forty-Second Judicial District to any judge of the Forty-Second Judicial District, except as may be paid for administering the fund and then only after prior legislative approval.

Acts 2007, No. 416, §1, eff. Jan. 1, 2009.



RS 13:996.66 - Judicial Expense Fund for Twenty-Fifth Judicial District

§996.66. Judicial Expense Fund for Twenty-Fifth Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Twenty-Fifth Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of the district, sitting en banc, which sum shall not exceed fifteen dollars, subject to the provisions of Code of Civil Procedure Article 5181 et seq. In all criminal cases over which the Twenty-Fifth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty, or who forfeits his bond, a sum likewise determined but which shall not exceed fifteen dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed.

B. The clerk of court, sheriff, or any other agency or office authorized to collect such costs shall place all sums collected or received under this Section in a separate account to be designated as the Judicial Expense Fund for the Twenty-Fifth Judicial District Court. The judges, en banc, of the judicial district shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judges, en banc, of the Twenty-Fifth Judicial District Court, in addition to salaries otherwise provided, authorized, or established by law, may fix and pay each of their court reporters a salary from the judicial expense fund. The judges, en banc, may appoint such secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and functions of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may expend the monies in the judicial expense fund to pay all or any part of the cost of establishing and maintaining a law library for the court or for buying and maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and the judges, en banc, may use the judicial expense fund for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the court or the offices of the individual judges, and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any such purpose.

D. No salary shall be paid from the judicial expense fund for the Twenty-Fifth Judicial District to any judge, except as may be paid for administering the fund and then only after prior legislative approval.

Acts 2009, No. 269, §1.

NOTE: See Acts 2009, No. 269, §2, and the La. Register, 8/20/09, Vol. 35, No. 08, pg. 1828. The Judicial Council approved the cost provided for in this Section.



RS 13:996.67 - Judicial building fund

§996.67. Judicial building fund

A. Subject to the approval of the Judicial Council of the Louisiana Supreme Court, the Civil District Court for the parish of Orleans and the clerk of court of the Civil District Court for the parish of Orleans are hereby authorized to impose the following additional costs of court and service charges provided for in Subsection B of this Section in all cases over which the court has jurisdiction, until the bonded indebtedness or lease obligation provided for in Subsection C of this Section is paid. The costs and charges provided in Subsection B of this Section shall not apply to cases involving juvenile and family matters. The costs and charges may be any amount up to and including the maximum amount set forth and shall be imposed on order of the judges en banc. Such costs and charges shall be paid to the clerk of court when the filing is made.

B.(1) Unless and until the condition in the following paragraph for an increase in the charges is satisfied, the amounts of the costs and charges which may be imposed shall be as provided in this Paragraph.

Service Provided                    Amount of Cost Authorized

(a) Recordings                       Up to thirty dollars per recordation

(b) Civil Filings                     Up to twenty-five dollars per civil filing

(c) Jury Trials                        Up to one hundred dollars per jury requested

(d) Class Actions                   Up to one thousand twenty-five dollars per class certified

(2) After public bids are let for the construction project or, alternatively, if the commission leases a privately constructed facility for use as a courthouse, then after execution of that lease agreement the amounts of costs and charges which may be imposed shall be as provided in this Paragraph.

Service Provided                    Amount of Cost Authorized

(a) Recordings                       Up to thirty dollars per recordation

(b) Civil Filings                     Up to two hundred dollars per civil filing

(c) Jury Trials                        Up to two hundred dollars per jury requested

(d) Class Actions                   Up to two thousand fifty dollars per class certified

(e) All matters filed               Up to ten dollars per item filed into civil

suit record

(3) The matters filed into a civil record upon which the costs provided for in Subparagraph (2)(e) of this Subsection shall be imposed shall include but not be limited to petitions, motions, orders, judgments, citations, rules, evidence, correspondence, affidavits, dismissals, depositions, writs, appeals, answers, subpoenas, and jury matters.

C.(1) Solely for the purposes of this Section, there is hereby created the Civil District Court for the parish of Orleans Judicial District Court Building Commission for purposes of the construction and funding of the courthouse, which shall be deemed to be a public commission. The judges, en banc, of the Civil District Court for the parish of Orleans shall serve as the board of commissioners thereof. The commission shall be a public corporation with power to contract, administer the proceeds of the costs and charges authorized in this Section, lease, sublease, and otherwise provide for the construction, equipping, maintenance, and operation of a new courthouse for the Civil District Court for the parish of Orleans and to pledge and dedicate the receipts of the courthouse construction fund created hereby for the payment of any lease or sublease obligation, loan agreement, or other financing agreement relative thereto.

(2) The commission shall elect a chairman and vice chairman. The judicial administrator for the Civil District Court for the parish of Orleans shall serve as secretary-treasurer for the commission.

(3) If the new courthouse is located on property owned by the city of New Orleans and notwithstanding any other law to the contrary, issues regarding ownership and liability for maintenance and operation expenses of the new courthouse shall be provided for between the commission and Orleans Parish in a lease or sublease of the courthouse to the commission or by a cooperative endeavor agreement prior to the awarding of the contract for construction of the new courthouse.

(4) The monies generated pursuant to this Section shall be forwarded by the clerk of court and sheriff to the fiscal agent bank chosen by the commission to be held in the courthouse construction fund. Any funds currently on deposit to the separate account of the judicial expense fund from the costs and charges authorized by this Section shall be transferred at the discretion of the commission to the courthouse construction fund held by the commission's fiscal agent. These monies deposited to the courthouse construction fund shall be dedicated to the design, planning, feasibility, acquisition, construction, equipping, operating, and maintaining a new facility to house the Civil District Court for the parish of Orleans, the offices of the clerk of court for Civil District Court for the parish of Orleans, the First City Court, the clerk of the First City Court, the constable of the First City Court, the office of the civil sheriff, the Orleans Parish Juvenile Court, the mortgage office, the conveyance office, the notarial archives, and such other courts and parochial offices as may be necessary. No monies generated pursuant to this Section shall be used for payment of any bonded indebtedness involving site acquisition or construction of a new facility unless approved by the Joint Legislative Committee on the Budget and the State Bond Commission.

(5) For the purposes of this Section, "equipping" shall include but not be limited to expenditures for the purchase and maintenance of computer software and hardware for the agencies housed in the judicial facility.

(6) Notwithstanding any other provision of law to the contrary, the commission may pledge and dedicate the receipts of the courthouse construction fund for the payment of rent under a lease agreement or for the payment of any obligation, loan agreement, or other financing agreement in connection with the issuance of bonds or other evidence of indebtedness for the commission by the Louisiana Public Facilities Authority or the Louisiana Local Government Environmental Facilities and Community Development Authority.

D. If by August 15, 2021, neither public bids have been let for construction nor a lease agreement executed for a privately constructed facility for use as a courthouse, then the authority provided in this Section to levy the additional costs and charges shall terminate and be null and void. Thereafter, no costs or charges authorized in this Section shall be imposed or collected. If the authority to levy such costs and charges terminates as set forth herein, all funds collected and deposited in the separate account as provided in this Section shall be used solely for capital improvements to the facility then housing the Civil District Court for the parish of Orleans.

Acts 2010, No. 900, §1, eff. July 2, 2010; Acts 2014, No. 642, §1; Acts 2015, No. 461, §2, eff. July 1, 2015; Acts 2016, No. 138, §1.



RS 13:996.68 - Judicial building fund; Twenty-First Judicial District

§996.68. Judicial building fund; Twenty-First Judicial District

A.(1) Subject to the provisions of the Code of Civil Procedure Article 5181 et seq., in all cases over which the Twenty-First Judicial District Court for the parish of Livingston has jurisdiction, the judges of the Twenty-First Judicial District Court, acting en banc, and the Livingston Parish Clerk of Court are hereby authorized to impose and collect the following costs of court and additional filing charges:

(a) A filing charge of one hundred dollars per filing which shall be paid to the Livingston Parish Clerk of Court when the initial filing of a civil suit is made.

(b) A filing charge of ten dollars upon the filing of each additional pleading in a civil matter which shall be paid to the Livingston Parish Clerk of Court when such filing is made. For purposes of this Subparagraph, additional pleadings shall include but are not limited to petitions, motions, orders, affidavits, judgments, rules, correspondence, citations, evidence, dismissals, depositions, writs, appeals, answers, and subpoenas.

(2) The charges provided in this Section shall be in addition to other filing charges levied and collected by the Livingston Parish Clerk of Court for civil filings.

(3) All such filing charges shall be imposed by the judges of the Twenty-First Judicial District Court acting en banc.

B.(1) The judges of the Twenty-First Judicial District Court acting en banc and the Livingston Parish Clerk of Court are hereby authorized to impose and collect a filing fee of twenty dollars upon the recordation of documents and such fee shall be paid to the Livingston Parish Clerk of Court when the document is presented for recordation.

(2) This filing fee shall be in addition to other filing fees levied and collected by the Livingston Parish Clerk of Court.

(3) All such recordation fees shall be imposed by the judges of the Twenty-First Judicial District Court acting en banc.

C. The monies generated pursuant to the provisions of this Section shall be held by the Livingston Parish Clerk of Court on behalf of the parish of Livingston and shall be remitted at least monthly by the Livingston Parish Clerk of Court directly to the Department of Finance for the parish of Livingston, and irrevocably deposited into the Livingston Parish Courthouse Fund dedicated exclusively to the design, acquisition, construction, renovation, equipping, operation, and maintenance of a new Livingston Parish courthouse to be located in the parish of Livingston, and for the payment of any bonds or other indebtedness on any such facilities.

D.(1) Subject to the limitations provided in this Section, the Livingston Parish Council, as the governing authority of the parish of Livingston, shall have ownership and control over the Livingston Parish Courthouse Fund, and shall have the authority to pledge the Livingston Parish Courthouse Fund to bonds or other instruments of indebtedness issued by or on behalf of the parish of Livingston. The Livingston Parish Council shall have the authority to pay and disburse from the Livingston Parish Courthouse Fund all amounts necessary to pay and discharge any bonds or other instruments of indebtedness issued to pay for the construction of the new Livingston Parish courthouse.

(2) Any amounts in the Livingston Parish Courthouse Fund in addition to those funds necessary to pay and discharge any bonds or other instruments of indebtedness issued to pay for the construction of the new Livingston Parish courthouse may be expended for purposes of operating, maintaining, equipping, or furnishing the new Livingston Parish courthouse, or for additional new construction or renovations to the new Livingston Parish courthouse, but such additional surplus funds may be expended only by authority of the parish president of Livingston Parish, the chief judge of the Twenty-First Judicial District Court, and the Livingston Parish Clerk of Court, by majority vote.

E. Subject to the provisions of Subsection G of this Section, the judges of the Twenty-First Judicial District Court, acting en banc, may, as concurred by ordinance of the Livingston Parish Council, reduce the amount of filing charges and recordation fees provided for in this Section if the balance of sums on deposit in the Livingston Parish Courthouse Fund exceeds the requirements necessary for the new Livingston Parish courthouse, including but not limited to the payment of debt service on bonds or other indebtedness incurred in connection with the Livingston Parish courthouse.

F. For all matters pertaining to the filing charges and recordation fees imposed by the provisions of this Section, and those related to the Livingston Parish courthouse, the Livingston Parish Clerk of Court and the judges of the Twenty-First Judicial District Court, acting en banc, shall have the authority to enter into any cooperative endeavor agreement with the parish of Livingston in conjunction with the design, construction, renovation, equipping, operation, and maintenance of the new Livingston Parish courthouse.

G. Notwithstanding any provision of law in this Section to the contrary, the state and any political subdivision thereof, the Twenty-First Judicial District Court, the Livingston Parish Clerk of Court, the Livingston Parish Council, and the Louisiana Legislature covenant and agree with the parish of Livingston and the holders of any bonds or other indebtedness of the parish of Livingston issued in connection with the new Livingston Parish courthouse, that so long as such bonds or other indebtedness shall remain outstanding, the state and any political subdivision thereof, the Twenty-First Judicial District Court, the Livingston Parish Clerk of Court, the Livingston Parish Council, and the Louisiana Legislature shall not in any way impair the rights and remedies of such holder of the security for such bonds or other indebtedness of the parish of Livingston issued in connection with the new Livingston Parish courthouse, until all such bonds or other indebtedness of the parish of Livingston are fully paid and discharged.

Acts 2011, No. 20, §1.



RS 13:997 - Repealed by Acts 2010, No. 159, §1, eff. June 9, 2010; Acts 2010, No. 244, §1.

PART VII. MISCELLANEOUS PROVISIONS

§997. Repealed by Acts 2010, No. 159, §1, eff. June 9, 2010; Acts 2010, No. 244, §1.



RS 13:998 - Nonrefundable fee; assessment and disposition

§998. Nonrefundable fee; assessment and disposition

A. In addition to all other fees and costs now or hereafter provided by law, the clerk of the district court in the parishes of Caddo, Calcasieu, Caldwell, East Carroll, West Carroll, Franklin, Jackson, St. Landry, Lincoln, Madison, Morehouse, St. Bernard, Ouachita, Union, Richland, Tensas, Sabine, DeSoto, Vermilion, and Lafayette, except as otherwise provided by law and subject to the provisions of Code of Civil Procedure Article 5181 et seq., shall collect from every person filing any suit or proceeding for divorce, annulment of marriage, or establishment or disavowal of the paternity of children a nonrefundable fee of ten dollars per such suit.

B. The clerks of the respective district courts, within thirty days of the close of each fiscal year, shall remit all funds collected pursuant to this Section to be deposited in the state treasurer's account for credit to a special fund after meeting the requirements of Article VII, Section 9 of the Constitution of Louisiana. The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to the fund following compliance with the requirement of Article VII, Section 9(B) relative to the Bond Security and Redemption Fund. Disbursement of funds shall be made by the office of children and family services in the Department of Children and Family Services, or its successor, in accordance with Paragraph (E)(2) of this Section and only in amounts appropriated by the legislature.

C. The monies appropriated by the legislature and disbursed from this special fund shall not displace, replace, or supplant appropriations from the general fund. This Paragraph shall mean that no appropriation for any fiscal year from the special account shall be made for any purpose for which a general fund appropriation was made in the previous year unless the total appropriations for that fiscal year from the state general fund for such purpose exceed general fund appropriations for the previous year.

D. All monies in the account shall be used solely for the purposes of providing fiscal support to those non-profit organizations located and operating within the respective parishes that provide shelter for battered women and their children. A shelter is defined for purposes of this Section as a temporary residence providing assistance to battered women and their children in the reestablishment of independent living from a financial, emotional, and psychological perspective.

E.(1) Within thirty days of receipt of such funds, the office of children and family services shall distribute the funds among those qualifying organizations. A qualifying organization must be recognized as a nonprofit organization under Section 501(c)(3) of the Internal Revenue Code and be located and operated within Caddo, Calcasieu, Caldwell, East Carroll, West Carroll, Franklin, Jackson, St. Landry, Lincoln, Madison, Morehouse, St. Bernard, Ouachita, Union, Richland, Tensas, Sabine, DeSoto, Vermilion, or Lafayette Parish and shall provide:

(a) A shelter with a minimum of eight beds.

(b) Two in-house meals per day.

(c) Residencies for no less than fifteen days nor more than six months.

(d) A meaningful program to assist in the reestablishment of independent living from a financial, emotional, and psychological perspective.

(2) Funds shall be apportioned among the qualifying organizations in each respective parish on the same percentage basis that the qualifying organizations' points bear to the total number of points of all qualifying organizations in the respective parishes. Each qualifying organization shall receive five points per available bed, one point for each percentage of bed occupancy during the year, and two points for each person sheltered for at least fifteen days. All figures shall be based on the qualifying organizations' performance during the preceding calendar year.

(3) Organizations seeking to be qualified shall apply on an annual basis to the office of children and family services within the time and in the manner designated by the office of children and family services and afford such reasonable proof as is required to establish its entitlement to funds.

Acts 1995, No. 963, §1; Acts 1997, No. 573, §1; Acts 2000, 1st Ex. Sess., No. 141, §1; Acts 2001, No. 39, §1; Acts 2009, No. 409, §1, eff. July 1, 2009.



RS 13:999 - Parish Judicial Operational Fund in the parishes of Iberia, St. Martin, and St. Mary; established; criminal case fees; disposition

§999. Parish Judicial Operational Fund in the parishes of Iberia, St. Martin, and St. Mary; established; criminal case fees; disposition

A. In addition to all other fees or costs now or hereafter provided by law, in all criminal cases over which the Sixteenth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty of a crime or traffic offense, or who forfeits his bond, a sum of fifteen dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be collected by the respective sheriffs in the parishes of Iberia, St. Martin, and St. Mary.

B. Each respective sheriff shall distribute all sums collected or received under this Section to each of their respective parishes to be deposited in a separate judicial account. The accounts shall be designated as the Parish Judicial Operational Fund for the parish of Iberia, the Parish Judicial Operational Fund for the parish of St. Martin, and the Parish Judicial Operational Fund for the parish of St. Mary, respectively.

C. The governing authorities of the parishes of Iberia, St. Martin, and St. Mary shall use all sums collected to defray the operational expenses of the district court and its related agencies in each of their respective parishes.

Acts 1995, No. 523, §1.



RS 13:1000 - Legal assistance program; additional filing fee in civil matters

§1000. Legal assistance program; additional filing fee in civil matters

A. The judges of the district courts and family courts, including the Civil District Court for the Parish of Orleans, by court rule may establish a legal assistance program to provide fiscal support for qualified pro bono projects of local bar associations in their districts and for legal services programs funded by the Legal Services Corporation and by the state's protection and advocacy system for persons with disabilities. For purposes of this Section, a qualified pro bono project means a program or project that is designed to provide free legal services for the poor in civil and family matters and that is qualified as a nonprofit organization pursuant to Section 501(c)(3) of the Internal Revenue Code. A court electing to establish a legal assistance program shall provide by rule the means to assure that persons served by a qualified pro bono project, legal services program or the state's protection and advocacy system for persons with disabilities are determined to be financially unable to afford the services of legal counsel, either in advance or as costs of such services might accrue.

B. In parishes in a judicial district in which the judges of the district court or family court have elected to establish a legal assistance program, the clerk of court, including the clerk of the Civil District Court for the Parish of Orleans, shall add to the initial cost of docketing each civil suit, including succession, family, and tutorship proceedings, an amount not to exceed ten dollars. The court by rule shall designate an account for the deposit of such funds.

C. The court shall apportion the funds collected pursuant to Subsection B of this Section among the qualified pro bono projects in the district on an annual basis. The apportionment shall be based upon an application process that assures that each qualified pro bono project in a district receives a percentage of the funds approximating the percentage of legal services provided by that project out of the total legal services provided by all qualified pro bono projects in the district. The court shall provide by rule for the submission by officials of each recipient of such reports and audits as the court deems necessary.

D. The clerk of each court shall retain five percent of all fees collected pursuant to this Section to be used to offset expenses incurred in collection and administration of these funds.

Acts 1997, No. 1093, §1; Acts 2001, No. 1086, §1.



RS 13:1000.1 - Criminal matters; additional costs for CASA programs

§1000.1. Criminal matters; additional costs for CASA programs

A. In Rapides Parish, in all criminal cases, including traffic offenses, of which the district court has jurisdiction, there shall be assessed as additional costs against every defendant who is convicted after trial or who pleads guilty or forfeits bond the sum of five dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account, to be expended on order of the judges of the district, en banc, for the support of court-appointed special advocate (CASA) programs in the district. The court shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

Acts 1997, No. 854, §1; Acts 2011, 1st Ex. Sess., No. 38, §1.



RS 13:1000.2 - Twenty-fourth Judicial District Court worthless check collection fee

§1000.2. Twenty-fourth Judicial District Court worthless check collection fee

A. The Twenty-fourth Judicial District Court or the clerk of court of Jefferson Parish may collect a filing fee whenever the district attorney's office brings a suit before the district court to collect and process a check, draft, or order for the payment of money upon any bank or other depository, if the check, draft, or order for payment of money on any bank or depository:

(1) Has been issued in a manner which makes the issuance an offense under R.S. 14:71; or

(2) Has been forged under R.S. 14:72.

B. The district court judges may collect the fee authorized by this Section from any person who is a principal to the offense described in Subsection A of this Section.

C. The amount of the fee shall not exceed:

(1) Ten dollars, if the face amount of the check, draft, or order for the payment of money does not exceed ten dollars.

(2) Twenty dollars, if the face amount of the check, draft, or order for the payment of money is greater than ten dollars but does not exceed one hundred dollars.

(3) Sixty dollars, if the face amount of the check, draft, or order for the payment of money is greater than one hundred dollars but does not exceed three hundred dollars.

(4) One hundred dollars, if the face amount of the check, draft, or order for the payment of money is greater than three hundred dollars but does not exceed five hundred dollars.

(5) One hundred fifty dollars, if the face amount of the check, draft, or order for the payment of money is greater than five hundred dollars.

D. If the person from whom the fee is collected was a principal to the offense of forgery under R.S. 14:72, committed by altering the face amount of the check, draft, or order for the payment of money, the face amount as altered governs for the purpose of determining the amount of the fee.

E. Fees collected under this Section shall be deposited in the general fund of Jefferson Parish.

Acts 1999, No. 105, §1.



RS 13:1000.3 - Criminal matters; additional costs for CASA and CAC programs

§1000.3. Criminal matters; additional costs for CASA and CAC programs

A. In all criminal cases, including traffic offenses, of which the Fourteenth Judicial District Court has jurisdiction there shall be assessed as additional costs against every defendant who is convicted after trial or who pleads guilty or forfeits bond, the sum of five dollars. These costs shall be in addition to all other fines, costs, or forfeitures lawfully imposed and shall be transmitted to the sheriff of Calcasieu Parish for further disposition in accordance with the provisions of this Section.

B. The sheriff shall place all sums collected or received under this Section into an account and remit the sum monthly to the Family and Youth Counseling Agency for the support of the court-appointed special advocate (CASA) and the children's advocacy center (CAC) programs in the judicial district. The court shall cause to be conducted annually an audit of the account and the books and accounts relating thereto and shall file the audit with the office of the legislative auditor where it shall be available for public inspection.

Acts 1999, No. 265, §1.



RS 13:1000.4 - Criminal matters; additional costs for CASA program

§1000.4. Criminal matters; additional costs for CASA program

A. In all criminal cases, including traffic offenses, of which the Nineteenth Judicial District Court has jurisdiction, there shall be assessed as additional costs against every defendant who is convicted after trial or who pleads guilty or forfeits bond, the sum of five dollars. These costs shall be in addition to all other fines, costs, or forfeitures lawfully imposed and shall be transmitted to the sheriff of East Baton Rouge Parish for further disposition in accordance with the provisions of this Section.

B. The sheriff shall transfer all sums collected or received under this Section to the court-appointed special advocate (CASA) program in the judicial district to be expended on order of the judges of the district, en banc. CASA shall cause to be conducted annually an audit of the account and the books and accounts relating thereto and shall file the audit with the office of the legislative auditor where it shall be available for public inspection.

Acts 1999, No. 502, §1.



RS 13:1000.5 - Criminal matters; additional costs for CASA and FINS programs

§1000.5. Criminal matters; additional costs for CASA and FINS programs

A. In all criminal cases, excluding Title 32 traffic offenses, of which the Twenty-second Judicial District Court has jurisdiction, there shall be assessed as additional costs against every defendant who is convicted after trial or who pleads guilty or forfeits bond the sum of five dollars. These costs shall be in addition to all other fines, costs, or forfeitures lawfully imposed and shall be transmitted by the sheriff of the respective parish to the Twenty-second Judicial District Court for further disposition in accordance with the provisions of this Section.

B. The court shall place all sums collected or received under this Section into an account, to be expended on order of the judges of the district, en banc, for the support of the court-appointed special advocate (CASA) and Families in Need of Services (FINS) programs in the judicial district. The court shall cause to be conducted annually an audit of the account and the books and accounts relating thereto and shall file the audit with the office of the legislative auditor where it shall be available for public inspection.

Acts 1999, No. 502, §1.



RS 13:1000.6 - Nineteenth Judicial District Court, drug division; additional fees for treatment programs

§1000.6. Nineteenth Judicial District Court, drug division; additional fees for treatment programs

A. In all criminal cases of which the drug division of the Nineteenth Judicial District Court has jurisdiction, there may be assessed as an additional fee against every defendant who is convicted after trial or who pleads guilty or forfeits bond a sum in an amount not to exceed what is necessary to pay for the cost of or part of the cost of the defendant's participation in a treatment program as defined in R.S. 13:5303(9).

B. A judge of the drug division shall cause to be conducted annually an audit of the account and the books and accounts relating thereto and shall file the audit with the office of the legislative auditor where it shall be available for public inspection.

Acts 2003, No. 1213, §1.



RS 13:1000.7 - Criminal matters; additional costs in East Baton Rouge Parish

NOTE: R.S. 13:1000.7 eff. until Aug. 1, 2021. See Acts 2016, No. 644, §§2, 5.

§1000.7. Criminal matters; additional costs in East Baton Rouge Parish

A. In all criminal cases, including traffic offenses, of which the Nineteenth Judicial District Court and Juvenile Court of East Baton Rouge Parish have jurisdiction, there shall be assessed as additional costs against every defendant who is convicted after trial or who pleads guilty or forfeits bond, the sum of ten dollars to the Nineteenth Judicial District Court Building Commission or ten dollars to the Juvenile Court of East Baton Rouge Parish as applicable. These costs shall be in addition to all other fines, costs, or forfeitures lawfully imposed and shall be transmitted to the sheriff of East Baton Rouge Parish and all sums collected shall be expended pursuant to the order of the judges of the respective courts, en banc.

B. No defendant shall be assessed costs pursuant to Subsection A of this Section in excess of ten dollars.

C. The provisions of this Section shall be null, void, and of no effect on and after August 1, 2021.

NOTE: R.S. 13:1000.7 as repealed by Acts 2016, No. 644, §5, eff. Aug. 1, 2021.

§1000.7. Repealed by Acts 2016, No. 644, §5, eff. Aug. 1, 2021.

Acts 2016, No. 644, §2, eff. Aug. 1, 2016; Acts 2016, No. 644, §5, eff. August. 1, 2021.



RS 13:1000.8 - Drug Rehabilitation Services District of the Fourth Judicial District; creation; composition; powers; ad valorem tax

§1000.8. Drug Rehabilitation Services District of the Fourth Judicial District; creation; composition; powers; ad valorem tax

A. The Drug Rehabilitation Services District, hereinafter referred to as the "district", is hereby created. The district shall be a political subdivision. The boundaries of the district shall be coterminous with the boundaries of the Fourth Judicial District, which district includes the parishes of Morehouse and Ouachita.

B. The district is established for the primary object and purpose of providing a funding source for drug rehabilitation services and educational programs to residents of the district who are determined to be eligible for such services. In the determination of eligibility for such services, priority shall be given to adolescents and young adults who are determined to be first offenders.

C. To provide for the orderly provision of the services to be furnished by the district and to provide for representation in the affairs of the district of those persons and interests immediately concerned with and affected by the purposes of the district, a board of commissioners for the district is hereby created as the governing authority of the district, hereinafter referred to as the "board".

D.(1) The board shall be composed of five members selected as provided in this Paragraph. The five members of the board shall be appointed as follows and each appointment shall be effective only if approved by the state legislators for the district within thirty days of the appointment:

(a) The sheriffs of the parishes of Morehouse and Ouachita shall appoint one member to the board.

(b) The district attorney for the Fourth Judicial District shall appoint one member to the board.

(c) The judges of the Fourth Judicial District Court shall appoint one member to the board.

(d) The parish governing authority for Morehouse Parish shall appoint one member to the board.

(e) The parish governing authority for Ouachita Parish shall appoint one member to the board.

(2)(a) The members of the board shall serve four-year terms of office, except the initial members, who shall serve initial terms as follows:

(i) The two members appointed by the parish governing authorities for Morehouse Parish and Ouachita Parish shall each serve a four-year term.

(ii) The member appointed by the judges of the Fourth Judicial District Court shall serve a three-year term.

(iii) The member appointed by the sheriffs of the parishes of Morehouse and Ouachita shall serve a two-year term.

(iv) The member appointed by the district attorney for the Fourth Judicial District shall serve a one-year term.

(b) The members of the board shall serve until their successors have been appointed and qualified.

(c) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled by appointment in the same manner as the original appointment for the unexpired term.

E.(1) As soon as practical after appointment of the members, the board shall meet and elect from among the members a chairman, a vice chairman, a secretary-treasurer, and such other officers as it may deem appropriate. The secretary-treasurer shall furnish bond in an amount and in accordance with terms and conditions fixed by the board.

(2) A majority of the members of the board shall constitute a quorum. A quorum shall be required to transact business and all plans, actions, and resolutions of the board must be approved by a majority of the quorum present.

(3) The board shall fix a time and place for the holding of its regular meetings and shall hold at least one regular meeting in each calendar month. Additional regular or special meetings may be held in accordance with the rules and regulations adopted by the board.

(4) The board shall adopt such rules and regulations as it considers necessary or advisable for conducting its business and affairs.

(5) The members of the board shall serve without compensation.

(6) The board shall have the authority to contract, in accordance with applicable state law, for the provision of drug rehabilitation services and prevention programs in accordance with the plan developed by the board pursuant to Subsection F of this Section.

(7) The powers, duties, functions, and responsibilities of the board shall include but not be limited to:

(a) Monitoring, evaluating, and reviewing the development and quality of drug rehabilitation and prevention programs funded through the district.

(b) Advising and supplying information, as far as available, to civic groups and private persons and organizations who may request such information or advice, and who study or otherwise concern themselves with the district's problems.

(c) Providing information to officials of departments, agencies, and instrumentalities of state and local government and to the public at large, in order to foster public awareness and understanding of the objectives of the district in order to stimulate public interest and participation in the objectives of the district.

(d) Accepting and receiving, in furtherance of its functions, funds, grants, and services from the federal government or its agencies, from departments, agencies, and instrumentalities of state, parish, municipal, or local government, or from private or civic sources.

(e) Soliciting the assistance and active cooperation of industry and private civic organizations which are active in anti-drug and drug rehabilitation efforts.

(f) Holding public hearings and sponsoring public forums whenever it deems necessary or useful in the execution of its functions.

(g) Exercising all other powers necessary and proper for the discharge of its duties.

F.(1) Prior to the levy of any tax herein authorized, the board shall prepare, or cause to be prepared, a plan specifying the type of services and programs proposed to be funded through the district. The board shall conduct such public hearings, publish such notices with respect thereto, and disseminate such information as it may consider to be appropriate or advisable and in the public interest.

(2) Any plan shall include the following:

(a) An estimate of the annual and aggregate cost of providing the services and programs set forth therein.

(b) An estimate of the aggregate number of mills required to be levied in each year on the taxable real property within the district in order to provide the funds required for the implementation or effectuation of the plan.

(c) Requirements and criteria for determination of eligibility for services and programs which requirements shall include adolescents and young adults who are determined to be first offenders as the first priority in the provision of the services specified.

(3) The plan shall become final and the tax specified in the plan shall be levied as provided in this Section only upon approval of the plan by a majority vote of the membership of the board and after at least one public hearing on the plan has been held in the district.

G. For implementation of the plan that has been approved pursuant to this Section, the board with the approval of the parish governing authorities may levy and collect, in the same manner and at the same time as all other ad valorem taxes on property subject to taxation by the parishes included within the district are levied and collected, a special ad valorem tax, not to exceed twenty mills, upon all taxable real property situated within the boundaries of the district. The tax, when levied, shall be from year to year or for such period of years as may be designated in the plan and in the resolution by which the election is called on the question of the imposition of the tax.

H. An ordinance imposing the tax herein authorized shall be adopted by the board and approved by the parish governing authorities only after the question of the imposition of the tax, including its purpose, rate, and duration, has been submitted by the board to the qualified electors of the district in accordance with law and a majority of those voting in the election have voted in favor of the proposition.

I. The proceeds of any tax authorized by and levied in accordance with the provisions of this Section shall be used exclusively to fund drug rehabilitation activities as provided for in the plan. The district may contract with tax collectors of the parishes of the district to collect the taxes authorized by this Section.

Acts 1990, No. 924, §1, eff. July 25, 1990; Redesignated from R.S. 33:2740.21 pursuant to Acts 2011, No. 248, §3.



RS 13:1000.9 - Drug Rehabilitation Services District of the Twenty-third Judicial District; creation; composition; powers; ad valorem tax

§1000.9. Drug Rehabilitation Services District of the Twenty-third Judicial District; creation; composition; powers; ad valorem tax

A. The Drug Rehabilitation Services District, hereinafter referred to as the "district", is hereby created. The district shall be a political subdivision. The boundaries of the district shall be coterminous with the boundaries of the Twenty-third Judicial District which district includes the parishes of Ascension, Assumption, and St. James.

B. The district is established for the primary object and purpose of providing a funding source for drug rehabilitation services and prevention programs to residents of the district who are determined to be in need of such services.

C. To provide for the orderly provision of the services to be furnished by the district and to provide for representation in the affairs of the district of those persons and interests immediately concerned with and affected by the purposes of the district, a board of commissioners for the district is hereby created as the governing authority of the district, hereinafter referred to as the "board".

D.(1) The board shall be composed of seven members selected as provided in this Paragraph.

(a) The seven members of the board shall be appointed as follows:

(i) The sheriffs of the parishes of Ascension, Assumption, and St. James shall appoint one member each domiciled in the respective parish.

(ii) The parish governing authorities of the parishes of Ascension, Assumption, and St. James shall appoint one member each domiciled in the respective parishes.

(iii) The judges of the Twenty-third Judicial District court shall appoint one member to the board.

(b) As provided in this Paragraph, two members of the board shall be domiciled in each parish included in the district. However, the member appointed by the district judges shall be selected from the district at large.

(2)(a) The members of the board shall serve four-year terms of office.

(b) The members of the board shall serve until their successors have been appointed and qualified.

(c) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled by appointment in the same manner as the original appointment for the unexpired term.

E.(1) As soon as practical after appointment of the members, the board shall meet and elect from among the members a chairman, a vice chairman, a secretary-treasurer, and such other officers as it may deem appropriate. The secretary-treasurer shall furnish bond in an amount and in accordance with terms and conditions fixed by the board.

(2) A majority of the members of the board shall constitute a quorum. A quorum shall be required to transact business and all plans, actions, and resolutions of the board must be approved by a majority of the quorum present.

(3) The board shall fix a time and place for the holding of its regular meetings and shall hold at least one regular meeting in each calendar month. Additional regular or special meetings may be held in accordance with the rules and regulations adopted by the board.

(4) The board shall adopt such rules and regulations as it considers necessary or advisable for conducting its business and affairs.

(5) The members of the board shall receive per diem, in an amount set by the board, not to exceed a total of one hundred dollars per month, for attendance at meetings of the board and conducting the business of the district.

(6) The board shall have the authority to contract, in accordance with applicable state law, for the provision of drug rehabilitation services and prevention programs in accordance with the plan developed by the board pursuant to Subsection F of this Section.

(7) The powers, duties, functions, and responsibilities of the board shall include but not be limited to:

(a) Monitoring, evaluating, and reviewing the development and quality of drug rehabilitation and prevention programs funded through the district.

(b) Advising and supplying information, as far as available, to civic groups and private persons and organizations who may request such information or advice, and who study or otherwise concern themselves with the district's problems.

(c) Providing information to officials of departments, agencies, and instrumentalities of state and local government and to the public at large, in order to foster public awareness and understanding of the objectives of the district in order to stimulate public interest and participation in the objectives of the district.

(d) Accepting and receiving, in furtherance of its functions, funds, grants, and services from the federal government or its agencies, from departments, agencies, and instrumentalities of state, parish, municipal, or local government, or from private or civic sources.

(e) Soliciting the assistance and active cooperation of industry and private civic organizations which are active in anti-drug and drug rehabilitation efforts.

(f) Holding public hearings and sponsoring public forums whenever it deems necessary or useful in the execution of its functions.

(g) Exercising all other powers necessary and proper for the discharge of its duties.

F.(1) Prior to the levy of any tax herein authorized, the board shall prepare, or cause to be prepared, a plan specifying the types of services and programs proposed to be funded through the district. The board shall conduct such public hearings, publish such notices with respect thereto, and disseminate such information as it may consider to be appropriate or advisable and in the public interest.

(2) Any plan shall include the following:

(a) An estimate of the annual and aggregate cost of providing the services and programs set forth therein.

(b) An estimate of the aggregate number of mills required to be levied in each year on the taxable real property within the district in order to provide the funds required for the implementation or effectuation of the plan for furnishing the services specified.

(c) Requirements and criteria for a determination of eligibility for the funded services and programs.

(3) The plan shall become final and the tax specified in the plan shall be levied as provided in this Section only upon approval of the plan by a majority vote of the membership of the board and after at least one public hearing on the plan has been held in the district.

G. For implementation of the plan that has been approved pursuant to this Section, the board with the approval of the parish governing authorities may levy and collect, in the same manner and at the same time as all other ad valorem taxes on property subject to taxation by the parishes included within the district are levied and collected, a special ad valorem tax, not to exceed twenty mills, upon all taxable real property situated within the boundaries of the district. The tax, when levied, shall be from year to year or for such period of years as may be designated in the plan and in the resolution by which the election is called on the question of the imposition of the tax.

H. An ordinance imposing the tax herein authorized shall be adopted by the board and approved by the parish governing authorities only after the question of the imposition of the tax, including its purpose, rate, and duration, has been submitted by the board to the qualified electors of the district at an election conducted in accordance with law and a majority of those voting in the election have voted in favor of the proposition.

I. The proceeds of any tax authorized by and levied in accordance with the provisions of this Section shall be used exclusively to fund drug rehabilitation activities as provided for in the plan. The district may contract with tax collectors of the parishes of the district to collect the taxes authorized by this Section.

Acts 1990, No. 925, §1, eff. July 25, 1990; Redesignated from R.S. 33:2740.22 pursuant to Acts 2011, No. 248, §3.



RS 13:1000.10 - Repealed

§1000.10. Repealed by Acts 2016, No. 622, §1, eff. June 17, 2016.



RS 13:1000.11 - Twenty-Fourth Judicial District Court; specialized divisions; additional costs; certain violations

§1000.11. Twenty-Fourth Judicial District Court; specialized divisions; additional costs; certain violations

A. Notwithstanding any other provision of law to the contrary, and in addition to any fines, forfeitures, costs, or penalties, a judge in the Twenty-Fourth Judicial District Court with a specialized alcohol division as defined in this Section may assess the following additional costs to any person convicted of the following offenses:

(1) One hundred dollars for a violation of R.S. 14:98 or 98.1, prohibiting the operation of a motor vehicle while under the influence of alcohol or drugs.

(2) One hundred dollars for a violation of R.S. 14:99, or any municipal or parochial ordinance prohibiting the reckless operation of a motor vehicle.

(3) Fifty dollars for a violation of R.S. 14:92, 93.11, 93.12, or 333, or of any municipal or parochial ordinance prohibiting the purchase or public possession of alcoholic beverages by persons under the age of twenty-one years old.

(4) Twenty-five dollars for a violation of R.S. 14:91.7, 103, or 107, or of any municipal or parochial ordinance prohibiting public drinking, public possession of alcohol, or appearing in an intoxicated condition in public.

(5) Twenty-five dollars for a violation of R.S. 32:300, or of any municipal or parochial ordinance prohibiting the possession of open alcoholic beverage containers in vehicles.

(6) Twenty-five dollars for all other convictions of a felony, misdemeanor, or any municipal or parochial ordinance, including a traffic felony, misdemeanor, or a local traffic violation where the use of alcohol was a factor in the commission of the crime.

B. For purposes of this Section, a district court with a specialized alcohol division is defined as a district court that designates by court rule a division or section of the court which has subject matter jurisdiction for alcohol-related offenses, including but not limited to driving while intoxicated, and is also certified or approved by the Louisiana Highway Safety Commission and the Louisiana Supreme Court.

C. Any district court with a specialized alcohol division or section shall establish a fund to deposit all fees collected pursuant to this Section. All funds collected shall be used solely for the purposes of funding the approved alcohol or driving while intoxicated division or section and any treatment programs and administrative expenses associated with the program.

D. In the event that an individual is unable to pay the cost when assessed, the court may allow payment to be deferred within a certain time frame, based on the person's ability to pay the costs.

Acts 2014, No. 669, §1.



RS 13:1000.12 - Twenty-Fourth Judicial District Court; additional support obligation fee; Domestic Commissioner's Fund

§1000.12. Twenty-Fourth Judicial District Court; additional support obligation fee; Domestic Commissioner's Fund

A. The Twenty-Fourth Judicial District Court may assess a one-time fee not to exceed fifty dollars in all domestic filings. The collected fees shall be deposited into the Twenty-Fourth Judicial District Court's Domestic Commissioner's Fund and used solely to defray the costs associated with the Domestic Early Intervention Triage Program. The amount of the fee imposed or any increase in the fee shall be approved by the judges sitting en banc and shall be in addition to all other fines or costs lawfully imposed.

B. The provisions of this Section shall not apply in cases in which the Department of Children and Family Services is providing support enforcement services.

Acts 2015, No. 91, §1.



RS 13:1000.13 - Twenty-Seventh Judicial District Court; additional warrant recall fees

§1000.13. Twenty-Seventh Judicial District Court; additional warrant recall fees

A. The Twenty-Seventh Judicial District Court may levy and impose a warrant recall fee not to exceed fifty dollars on all persons who fail to appear as ordered on all felony offenses, misdemeanor offenses, and traffic offenses where a warrant for arrest is issued. This fee shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the clerk for further disposition in accordance with the provisions of this Section.

B. The clerk of court shall place all sums collected or received pursuant to this Section in a separate account. All monies in this account shall be used solely for the purpose of defraying the expenses associated with recalling warrants and for the operational expenses of the court.

C. No more than four warrant recall fees shall be imposed by each judge against any person pursuant to the provisions of this Section.

D. In the event that an individual is unable to pay the cost when assessed, the court may allow payment to be deferred within a certain time frame, based on the person's ability to pay the costs.

Acts 2015, No. 197, §1.



RS 13:1001 - DISTRICT COURTS, PARISH OF ORLEANS

CHAPTER 5. DISTRICT COURTS, PARISH OF ORLEANS

PART I. GENERAL PROVISIONS

SUBPART A. JUDGES

§1001. Cross-references

The following provisions shall apply to all district judges of Orleans Parish: R.S. 13:10.2, R.S. 13:581, 13:582, 13:693, 13:696, and 13:697.

Acts 1984, No. 538, §1.



RS 13:1031 - Bonds

SUBPART B. CLERKS

§1031. Bonds

The clerks of the civil and criminal district courts shall give bond before they enter upon the discharge of the duties of their office. The clerk of the criminal district court in the sum of ten thousand dollars, and the clerk of the civil district court shall give bond in the sum of ten thousand dollars, each with at least two solvent sureties, in favor of the governor of the state of Louisiana, for the faithful discharge of their official duties.

Acts 1999, No. 243, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1032 - Sureties

§1032. Sureties

The sureties on the clerk's bond shall be residents of the state of Louisiana. Prior to being accepted as surety, they shall make an oath in writing upon the bond before the judge of the court receiving the bond. The oath shall state that after their debts and liabilities have been paid, they are worth the amount of the bond in unencumbered immovable property liable to seizure within the parish of Orleans or the state of Louisiana.

Acts 1999, No. 243, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1033 - Approval; recordation

§1033. Approval; recordation

The bond of the clerk of the civil district court shall be examined by a majority of the judges of the court and approved by them, if they deem it good and sufficient, and the bond of the clerk of the criminal district court shall be examined by the two judges of that court and approved by them, if they deem it good and sufficient. These bonds shall be copied in full on the minutes of the respective courts, and then shall be transmitted to and deposited and recorded in the office of the recorder of mortgages for the parish of Orleans, and recorded in the mortgage records of the several parishes of the state wherein the clerks own immovables. They shall operate as a mortgage from the date of the registry upon the immovables of the principal obligor therein, in favor of the state, parish and all persons in interest. Before the clerks shall commence the discharge of their duties or be recognized they shall make affidavit before their respective courts, and have the same recorded in the minutes, that they have caused their official bonds to be recorded as provided in this act. A certified copy of the bonds, with a certificate of registry, shall be forwarded to the auditor of public accounts.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1136 - Civil district court for the parish of Orleans; judges

PART II. CIVIL DISTRICT COURT

SUBPART A. JUDGES

§1136. Civil district court for the parish of Orleans; judges

A. There shall be one civil district court for the parish of Orleans. It shall be composed of fourteen judges. The judges of division A through J of said court on July 1, 1979, shall continue to serve the terms for which they were elected. Their successors shall be elected by the qualified electors of the parish of Orleans for terms of six years.

B. Divisions K and L of the civil district court for the parish of Orleans are hereby created for the purpose of nomination and election of the judges elected to fill the two additional judgeships created by this Section. Judges elected to those divisions shall be elected by the qualified voters of Orleans Parish and shall have jurisdiction throughout the parish. One judge shall be elected to and shall preside over division K and one judge shall be elected to and shall preside over division L.

C. The judges elected to division K and L shall be elected for six-year terms at the congressional elections held in 1984 and every sixth year thereafter.

D. Divisions M and N of the civil district court for the parish of Orleans are hereby created for the purpose of nomination and election of the judges elected to fill the two additional judgeships created by this Section. Judges elected to these divisions shall be elected by the qualified voters of Orleans Parish and shall have jurisdiction throughout the parish.

E. The judges elected to divisions M and N shall be elected for a six-year term at the congressional election held in 1996 and every sixth year thereafter.

F. The additional judges shall have the same qualifications and shall receive the same emoluments of office, compensation, and expense allowances, payable from the same sources and in the same manner, as are now or may hereafter be provided for other judges of the civil district court for the parish of Orleans. Each of such judges shall have the right to appoint a crier, stenographer and minute clerk for his own section of said court, who shall perform the same duties and receive the same compensation, payable in the same manner and from the same sources, as similar officials in other sections of divisions of said court.

G. All of the judges of the civil district court for the parish of Orleans shall be elected at the congressional elections, commencing in 1984 and every sixth year thereafter. Each judge shall take office on the first day of January of the year following election and shall serve through December thirty-first of the last year of his term. The term of office of judges of the civil district court for the parish of Orleans shall be six years.

Acts 1975, No. 129, §1; Acts 1979, No. 460, §1, eff. July 1, 1979; Acts 1980, No. 86, §1; Acts 1990, No. 8, §2, eff. Jan. 1, 1991; Acts 1990, No. 8, §2, eff. June 4, 1990; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2008, No. 879, §1; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1137 - Civil District Court for the Parish of Orleans; jurisdiction

§1137. Civil District Court for the Parish of Orleans; jurisdiction

A. The Civil District Court for the Parish of Orleans has the same civil jurisdiction as the district courts throughout the state, except as otherwise provided by law.

B. The court has appellate jurisdiction over all cases tried in the city courts of New Orleans where the amount in dispute, value of the movable property involved, or fund to be distributed does not exceed one hundred dollars, exclusive of interest. These appeals shall be tried de novo by a single judge, and without a jury; however, the Civil District Court for the Parish of Orleans may provide by rule that no evidence shall be admitted on the trial de novo which was not offered in the city court unless it is shown to the satisfaction of the court that despite the exercise of reasonable diligence by the party offering it such evidence could not have been produced at the trial in the city court.

Added by Acts 1975, No. 62, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2008, No. 879, §1; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1138 - Domestic Relations Divisions

§1138. Domestic Relations Divisions

A. The judges of the Civil District Court for the parish of Orleans who are in office on July 1, 1979, shall create the Domestic Relations Section of that court, by rule of court adopted on or before December 1, 1979, by the judges sitting en banc. The rule shall designate not less than two incumbent judges who shall be assigned to the Domestic Relations Section in accordance with the rules of the Civil District Court for the parish of Orleans. The Domestic Relations Section shall be assigned all cases involving domestic relations problems as defined in this Section.

B.(1) The first two judgeships becoming vacant by death, resignation, retirement, or removal on or after August 15, 2011, shall be abolished and two new judgeships shall be created and limited, pursuant to the provisions of Article V, Section 15(A) of the Constitution of Louisiana, to family matters as provided by law, including the domestic relations matters provided for in Subsection C of this Section. In addition to such family and domestic relations matters, the judges provided for in this Subsection may serve as a duty judge and shall have the same authority as other judges of the court serving in the same capacity as a duty judge.

(2) The provisions of this Section shall not apply to Divisions B and E unless there is a vacancy in one or both of those divisions on or after February 1, 2012.

(3) Upon creation of the judgeships provided in Paragraph (1) of this Subsection, those judgeships shall be designated as Domestic Sections 1 and 2.

C.(1) Domestic relations matters shall include:

(a) Actions for divorce, annulment of marriage, establishment or disavowal of paternity of children, alimony, support of children, custody by habeas corpus or otherwise, visitation rights, and all matters incidental to any of the foregoing proceedings.

(b) The issuance, modification, or dissolution of conservatory writs for the protection of community property.

(c) The issuance of writs of fieri facias and garnishment under judgments for alimony, child support, and attorney fees, partition proceedings following divorce judgments, and suits for separation of property.

(2) For the purposes of this Subsection, family or domestic relations matters shall not include tutorship proceedings.

D. The provisions of this Section shall apply to the Civil District Court for the parish of Orleans and shall supersede to the extent of conflict with any other provision of law.

Acts 1979, No. 460, §2, eff. July 1, 1979; Acts 1990, No. 361, §2, eff. Jan. 1, 1991; Acts 1991, No. 976, §2; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §1, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2); Acts 2015, No. 180, §1.



RS 13:1139 - Transfer of cases

§1139. Transfer of cases

A. Repealed by Acts 2011, No. 340, §3, eff. June 29, 2011.

B. It is the express intent of this Section that the jurisdiction conferred by law, particularly the Louisiana Code of Juvenile Procedure, upon, Orleans Parish Juvenile Court shall be the same as it was prior to the enactment of Act 620 of 1976 and shall remain unchanged, except as otherwise provided in the Louisiana Code of Juvenile Procedure. Said court shall continue to be known as Orleans Parish Juvenile Court, notwithstanding its change of name effected by Act 620 of the Regular Session of the Legislature of 1976 and the subsequent repeal of the provisions of said Act shall not be construed or interpreted to change its jurisdiction, its powers, its duties, its various departments or its personnel, except as herein set forth and provided.

Added by Acts 1979, No. 460, §3, eff. July 1, 1979; Acts 1991, No. 976, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §§2, 3, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1140 - Jurisdiction of Civil District Court for the parish of Orleans

§1140. Jurisdiction of civil district court for the parish of Orleans

A. Pursuant to the authority vested by Sections 16, 18 and 32 of Article V of the Constitution, the civil district court for the parish of Orleans is hereby vested with jurisdiction of certain cases previously under the jurisdiction of the Orleans Parish Family Court, it being the intent of this Section that all facets and cases involving domestic relation problems hereafter shall be filed and heard before a single court, namely, the civil district court for the parish of Orleans which court shall have exclusive original jurisdiction over all cases involving domestic relations problems, more specifically the following, to wit:

(1) Actions for divorce, annulment of marriage, establishment or disavowal of paternity of children, alimony, support of children, custody by habeas corpus or otherwise, visitation rights, and all matters incidental to any of the foregoing proceedings.

(2) The issuance, modification, or dissolution of conservatory writs for the protection of community property.

(3) Repealed by Acts 1991, No. 976, §2.

B. The civil district court for the parish of Orleans shall continue to retain jurisdiction with respect to the issuance of writs of fieri facias and garnishment under judgments for alimony, child support, and attorney fees. The civil district court likewise shall retain jurisdiction over tutorships, partition proceedings following divorce judgments, and suits for separation of property.

C. With respect to cases and jurisdiction transferred herein, the civil sheriff for the parish of Orleans is hereby vested with the power and authority to serve all notices, subpoenas, papers, and writs and to make proper return thereto to the civil district court for the parish of Orleans.

D. The said civil district court shall have all other jurisdiction it had prior to the adoption of Act 620 of the Regular Session of the Legislature of 1976.

Acts 1979, No. 460, §4, eff. July 1, 1979; Acts 1990, No. 361, §2, eff. Jan. 1, 1991; Acts 1991, No. 976, §2; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2008, No. 879, §1; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1140.1 - Separate environmental docket of the Civil District Court for the parish of Orleans or successor court

§1140.1. Separate environmental docket of the Civil District Court for the parish of Orleans or successor court

A separate environmental docket of the Civil District Court for the parish of Orleans, or the successor to such court, is established into which the public authority, as defined in R.S. 33:1373(B)(6), or other party may request allotment or transfer of cases brought pursuant to R.S. 33:1373.

Acts 2008, No. 736, §1, eff. July 3, 2008; Acts 2012, No. 474, §4(B)(2).



RS 13:1141 - Domestic Relations Section; nonrefundable fee; assessment and disposition

§1141. Domestic Relations Section; nonrefundable fee; assessment and disposition

A. In addition to all other fees and costs now or hereafter provided by law, the clerk of the Civil District Court for the parish of Orleans, except as otherwise provided by law and subject to the provisions of Code of Civil Procedure Article 5181 et seq., shall collect from every person filing any suit or proceeding in the Civil District Court for the parish of Orleans, Domestic Relations Section, a nonrefundable fee of ten dollars per such suit.

B. The clerk of the civil district court, within thirty days of the close of each fiscal year, shall remit all costs collected pursuant to this Section to be deposited in the state treasurer's account for credit to a special fund after meeting the requirements of Article VII, Section 9 of the Constitution of Louisiana. The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to the fund following compliance with the requirement of Article VII, Section 9(B) relative to the Bond Security and Redemption Fund. Disbursement of funds shall be made by the office of children and family services in the Department of Children and Family Services, or its successor, in accordance with Paragraph (E)(2) of this Section and only in amounts appropriated by the legislature.

C. The monies appropriated by the legislature and disbursed from the special account shall not displace, replace, or supplant appropriations from the general fund. This Subsection shall mean that no appropriation for any fiscal year from the special account shall be made for any purpose for which a general fund appropriation was made in the previous year unless the total appropriations for the fiscal year from the state general fund for such purpose exceed general fund appropriations for the previous year.

D. All monies in this account shall be used solely for the purpose of providing fiscal support to those non-profit organizations located and operating in the parish of Orleans and providing shelter for battered women and their children. A shelter is defined for purposes of this Section as a temporary residence providing assistance to battered women and their children in the reestablishment of independent living from a financial, emotional, and psychological perspective.

E.(1) Within thirty days of the receipt of such funds, the office of children and family services shall distribute the funds among those qualifying organizations. A qualifying organization must be recognized as a non-profit organization under Section 501(c)(3) of the Internal Revenue Code and be located within the parish of Orleans, and shall provide:

(a) A shelter with a minimum of twelve beds.

(b) Two in-house meals per day.

(c) Residencies for no less than fifteen days nor more than six months.

(d) A meaningful program to assist in the reestablishment of independent living from a financial, emotional, and psychological perspective.

(2) Funds shall be apportioned among the qualifying organizations on the same percentage basis that the qualifying organizations' points bear to the total number of points of all qualifying organizations. Each qualifying organization shall receive five points per available bed, one point for each percentage of bed occupancy during the year, and two points for each person sheltered for at least fifteen days. All figures shall be based on the qualifying organizations' performance during the preceding calendar year.

(3) Organizations seeking to be qualified shall apply on an annual basis to the office of community services within the time and in the manner designated by the office of community services and afford such reasonable proof as is required to establish its entitlement to funds.

Acts 2006, No. 621, §26, eff. Jan. 1, 2009; Acts 2009, No. 409, §1, eff. July 1, 2009; Acts 2012, No. 474, §§4(B)(2) and 6.



RS 13:1143 - Compensation of retired judge

§1143. Compensation of retired judge

When a judge of the civil district court retires as authorized by the constitution, he shall receive from the city of New Orleans and from the judicial expense fund two-thirds of the remuneration which he was receiving from these sources immediately prior to his retirement.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1144 - Provision in budget

§1144. Provision in budget

The city of New Orleans shall provide in its budget a sum sufficient for the payment of the remuneration to retired judges of the civil district court. This sum shall be payable to the retired judge monthly upon his own warrant.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1145 - Assignment of cases

§1145. Assignment of cases

All cases, after being filed in the civil district court shall be assigned or allotted, and from time to time may be reassigned or reallotted, among the judges thereof, in accordance with rules adopted by the court.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1146 - Judgments homologating accounts; absence or disability of judge to whom allotted

§1146. Judgments homologating accounts; absence or disability of judge to whom allotted

Judgments of the civil district court homologating accounts, which have been duly advertised, and in other cases as may be designated by rules of the court, may be rendered and signed either in term time or vacation by any judge, in the absence or disability of the judge to whom the case has been allotted.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1147 - Rules; sitting en banc

§1147. Rules; sitting en banc

The judges of the civil district court may adopt rules regulating the allotment, assignment and disposition of cases, and the proceedings in such trials, and may sit en banc for the purpose of testing the bonds and sureties of the clerk of the court, the recorder of mortgages, the register of conveyances, and the civil sheriff; for the trial and removal of the clerk and civil sheriff, or either of them, for the selection of jurors, and in other cases when the action of the court as a whole is required. When sitting en banc the judge who has been longest in continuous service in the court, and in his absence the judge longest in service of those present, shall preside; and when a certificate or authentication from the court is required such judge shall be authorized to sign the same as presiding judge. The court may, by its rules, grant the presiding judge further authority not in conflict with these provisions. In rendering judgments en banc, the court shall conform, as far as practicable to the rules and practice of the supreme court.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1148 - To 1150 Repealed by Acts 1975, No. 129, 2

§1148. §§1148 to 1150 Repealed by Acts 1975, No. 129, §2



RS 13:1171 - REPEALED BY ACTS 1990, NO. 8, 3, EFF. JAN. 1, 1991.

SUBPART B. COMMISSIONER

§1171. REPEALED BY ACTS 1990, NO. 8, §3, EFF. JAN. 1, 1991.



RS 13:1211 - Qualifications; duties; bond; collection of fees; deputies; minute clerks

SUBPART C. CLERK

§1211. Qualifications; duties; bond; collection of fees; deputies; minute clerks

The qualifications and duties of the clerk of civil district court shall be as now fixed by law. He shall furnish bond in the sum of twenty thousand dollars, which shall be examined by the court, and all testimony given in the examination shall be reduced to writing and filed of record in the court. He shall charge and collect the fees prescribed by the legislature until superseded by those fixed by the court. The clerk is authorized, with the approval of the judges of the civil district court, to appoint deputies and other assistants; and he may remove them at pleasure, or the court may remove them. Each judge of the civil district court shall appoint one minute clerk, who shall be sworn as deputy clerk, and shall receive a salary as the court en banc may fix. When directed by the court, a minute clerk shall administer the oath required by law of all witnesses and jurors.

Amended by Acts 1977, No. 44, §1; Acts 2006, No. 621, §19(B), eff. when the clerk of the 41st JDC takes office; Acts 2012, No. 474, §4(B)(2).



RS 13:1211.1 - Clerk; election; term of office

§1211.1. Clerk; election; term of office

There shall be one clerk of the Civil District Court for the parish of Orleans, who shall be elected by the qualified electors of Orleans Parish. He shall be elected at the election for parochial and municipal officers in Orleans Parish, shall serve for a term of four years, and shall take office and begin his term on the first Monday in May following election.

Added by Acts 1975, No. 63, §3. Amended by Acts 1981, No. 122, §1; Acts 2006, No. 621, §19(B), eff.when the clerk of the 41st JDC takes office; Acts 2012, No. 474, §4(B)(2).



RS 13:1212 - Salary

§1212. Salary

NOTE: Repealed by Acts 2006, No. 621, §19(B), eff.when the clerk of the 41st JDC takes office.

A. The clerk of the civil district court shall receive a salary as established in R.S. 13:782(A) based on the applicable population of the parish according to the latest United States census which shall be payable out of the judicial expense fund beginning with Fiscal Year 1997-1998 and each fiscal year thereafter. In addition to this amount, the clerk of the civil district court shall receive a salary of ten thousand dollars which shall be payable by the state.

B.(1) The Louisiana Clerks of Court Certification program, as established pursuant to R.S 13:782(I) and (J), shall apply to the clerk of the Civil District Court for the parish of Orleans.

(2) In addition to those persons eligible pursuant to R.S. 13:782(I)(3) and 1371.1(B)(2), the person holding the office of clerk of the Civil District Court for the parish of Orleans shall be eligible for participation in the clerks of court certification program.

(3) The requisite education and training will be provided as set forth in R.S. 13:782(I)(4).

(4) The clerks of court certification program committee, as created pursuant to R.S. 13:782(J) to govern the certification program, shall also apply to the clerk of the Civil District Court for the parish of Orleans.

(5) Documents showing the successful completion of the certification program shall be submitted to and approved by the certification committee. Upon approval of the application for certification, a person holding the office of clerk of the Civil District Court for the parish of Orleans shall receive the designation of Certified Clerk of Court (CCC) and notice of the approval shall be forwarded to the legislative auditor by the certification committee.

(6) If, on July 1, 1997, a clerk has completed the educational and experience requirements as provided in R.S. 13:782(I)(4) and the documents showing the successful completion of the program have been submitted to and approved by the certification committee and notice of the approval has been forwarded to the legislative auditor, the clerk shall be granted a seven percent increase in compensation to his annual salary as set forth in Subsection A of this Section, which seven percent increase in compensation to his annual salary shall be payable out of the judicial expense fund.

(7) A clerk shall complete the requirements of R.S. 13:782(I)(4) in order to receive and retain the seven percent compensation enhancement. If a clerk does not complete the certification program as provided in R.S. 13:782(I) and (J), or if after certification a clerk does not receive certification renewal within each four-year period, his salary shall revert back to the salary scale provided for in Subsection A of this Section.

Added by Acts 1950, No. 365, §1. Amended by Acts 1962, No. 360, §1; Acts 1972, No. 633, §1, eff. Jan. 1, 1974; Acts 1979, No. 211, §1; Acts 1997, No. 470, §1; Acts 1999, No. 1216, §1; Acts 2006, No. 621, §19(B), eff. when the clerk of the 41st JDC takes office.

NOTE: Acts 2006, No. 621, which created the 41st J.D.C., provided for an effective date of Jan. 1, 2009; Acts 2008, No. 873, extended the effective date to Dec. 31, 2014.



RS 13:1212.1 - Expenses

§1212.1. Expenses

NOTE: Repealed by Acts 2006, No. 621, §19(B), eff. when the clerk of the 41st JDC takes office.

In addition to his salary, the clerk of the Civil District Court for the Parish of Orleans, shall receive a sum not to exceed ten percent of his annual salary as an expense allowance. This allowance shall be payable out of the judicial expense fund upon the warrant of the clerk of the civil district court.

Added by Acts 1975, No. 416, §1; Acts 2006, No. 621, §19(B), eff.when the clerk of the 41st JDC takes office.

NOTE: Acts 2006, No. 621, which created the 41st J.D.C., provided for an effective date of Jan. 1, 2009; Acts 2008, No. 873, extended the effective date to Dec. 31, 2014.



RS 13:1213 - Fees; enumeration

§1213. Fees; enumeration

For the services of the clerk of the civil district court, the following amounts shall be charged, to be collected as hereinafter provided:

(1) For filing and docketing every original petition with bond, affidavit, note, or account, and all other documents accompanying the petition, or any pleading which is the basis of a suit or proceeding in court, and to cover all necessary orders of court thereon, the entering of final judgment therein, and the recording of the petition, answer, and final judgment, for all, five dollars.

(2) For issuing each citation and one copy, for both, with certificate and seal, fifty cents.

(3) For filing any answer, supplemental petition, intervention, exception, motion, rule, or other proceeding or document, other than those accompanying the original petition, for each, thirty cents.

For each order of court thereon, twenty-five cents.

(4) For issuing copy of petition, answer, supplemental petition, rule, motion, or other paper, required to be copied by the clerk in the progress of any case in court, with certificate and seal, for each one hundred words or part thereof, twenty-five cents.

(5) For issuing writ of attachment, with certificate and seal, one dollar.

(6) For issuing writ of attachment against non-resident (four copies), all with certificate and seal, for all, two dollars.

(7) For issuing writ of sequestration, with certificate and seal, one dollar.

(8) For issuing writ of injunction and one copy, with certificate and seal, one dollar.

For each additional copy, fifty cents.

(9) For issuing writ of mandamus and one copy, with certificate and seal, one dollar.

For each additional copy, fifty cents.

(10) For issuing writ of certiorari and one copy, with certificate and seal, seventy-five cents.

For each additional copy, fifty cents.

(11) For issuing writ of habeas corpus, with certificate and seal, to be charged in civil cases only, one dollar.

(12) For issuing writ of seizure and sale, with certificate and seal, one dollar.

(13) For issuing writ of distringas and one copy, with certificate and seal, one dollar.

For each additional copy, fifty cents.

(14) For issuing writ or warrant of possession and one copy, with certificate and seal, one dollar.

For each additional copy, twenty-five cents.

(15) For issuing subpoena duces tecum and one copy, with certificate and seal, fifty cents.

For each additional copy, fifty cents.

(16) For issuing a subpoena for a witness, twenty cents.

(17) For issuing notice of judgment and one copy, with certificate and seal, fifty cents.

(18) For issuing notice of appeal and one copy, with certificate and seal, fifty cents.

(19) For issuing attachment to bring person into court or for contempt, one dollar.

(20) For issuing venire facias in each case in which a jury may be prayed for and granted, and for swearing the jury, whether the jury be impaneled or not, for both, one dollar.

(21) For issuing writ of fieri facias, with certificate and seal, seventy-five cents.

(22) For issuing notice of demand and one copy, with certificate and seal, seventy-five cents.

For each additional copy, twenty-five cents.

(23) For issuing notice to creditors of insolvents and one copy, with certificate and seal, for each creditor, twenty cents.

(24) For issuing commissions to take testimony of witnesses, or answers to interrogatories, with certificate and seal, fifty cents.

(25) For issuing notice of trial, notice to take testimony, notice to cross interrogatories, notice of appointment to attorney at law, syndic, curator, attorney for absent heirs, appraiser, expert, auditor, umpire, arbitrator, liquidator, executor, administrator, tutor, receiver, notary, auctioneer, or other officer appointed by court, when such notice is required or ordered to be issued, for each original and one copy, with certificate and seal, fifty cents.

(26) For filing and docketing each petition for notice of an application for appointment as administrator under Article 3091 of the Code of Civil Procedure, one dollar and fifty cents. If this petition is the first pleading filed in the succession proceeding, the clerk may charge additionally all of the fees allowed him for opening the record of the succession proceeding except the stenographer's fee.

(27) For issuing letters of appointment or confirmation of any tutor, curator, administrator, executor, syndic, liquidator, receiver, or other officer appointed or confirmed by court, for each original and one copy, with certificate and seal, one dollar.

For each additional copy, fifty cents.

(28) For taking and recording every bond of an administrator, executor, curator, tutor, liquidator, syndic, receiver, or other officer, one dollar.

(29) For issuing the oath of every administrator, executor, curator, tutor, undertutor, liquidator, syndic, receiver, auditor, expert, arbitrator, umpire, appraiser, or other officer or person appointed or confirmed by court, fifty cents.

(30) For administering oaths in all cases and for affixing jurat and seal to affidavit, for all, twenty-five cents.

(31) For each certificate prepared by the clerk and signed by the judge, one dollar.

(32) For preparing advertisements for newspapers, fifty cents.

(33) For preparing certificate of proof of publication, with jurat and certificate and seal, and for administering oath thereto, for all, twenty-five cents.

(34) For taking down testimony in court on probate of wills, and writing the necessary order and decrees in such matters, for all, two dollars and fifty cents.

(35) For each declaration of change of domicile, for all costs therein, one dollar and fifty cents.

(36) For all proceedings in connection with a confession of judgment, including a copy of the final judgment therein, two dollars and fifty cents.

(37) For each uncontested emancipation proceeding, including a copy of the final judgment, five dollars.

(38) In all cases of successions where the heirs are recognized and sent into possession, without other proceedings, for all costs, ten dollars.

(39) For each proceeding for nomination uncontested, for all costs therein except advertising, ten dollars.

(40) For entering satisfaction of judgment no charge shall be made, but for each copy thereof, with certificate and seal, seventy-five cents.

(41) For each declaration of intention to become a citizen of the United States, for all proceedings therein, including necessary copy of certificate with seal, one dollar.

(42) For each proceeding naturalizing a foreigner as a citizen of the United States, including one copy of certificate with seal, for all, one dollar and fifty cents.

(43) For copies of all acts, records, or papers the originals of which are of record in his office, including transcripts of appeal, with certificate and seal, for each one hundred words, twenty-five cents.

(44) For filing and recording all acts of conveyance of real property sold by the sheriff, including certificate and seal, for each hundred words, twenty-five cents.

(45) No charge shall be made for entries on the minutes in any case, nor for calling, fixing, posting, or continuing any case, for swearing witnesses or jurors, or for filing the returns upon process of any kind.

All the costs for taking testimony shall be paid by the party on whose behalf the witness shall have been called; and no judgment shall be rendered in favor of any party whose testimony shall not have been first paid for and filed. In the event of an appeal, no testimony shall be copied into the transcript unless it has been paid for and filed. Any testimony not paid for by the party at whose instance it was taken may be used as evidence in the cause on being properly paid for and filed by anyone having an interest therein, and the amount so paid shall be taxed as costs in the case.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:1213.1 - Payment of costs in lump sum

§1213.1. Payment of costs in lump sum

In lieu of the fees enumerated in R.S. 13:1213 or otherwise set by the judges of the Civil District Court for the Parish of Orleans, the judges of the Civil District Court for the Parish of Orleans may authorize the clerk of the Civil District Court to demand and receive from plaintiffs and defendants a fee to cover the cost of all pleadings filed respectively by the plaintiff and by the defendant. Such fee shall be in an amount set by the judges of the Civil District Court for the Parish of Orleans, sitting en banc, and may vary according to the type of lawsuit filed. Different fees may be established for the plaintiff and for the defendant. Upon the filing of initial pleadings by the plaintiff, the clerk shall collect the fee from the plaintiff, and no further or additional fees shall be demanded by the clerk from the plaintiff upon the filing of subsequent pleadings by the plaintiff. Upon the filing of initial pleadings by the defendant, the clerk shall collect the fee from the defendant, and no further or additional fees shall be demanded by the clerk from the defendant upon the filing of subsequent pleadings by the defendant.

Added by Acts 1974, No. 606, §1.



RS 13:1213.2 - Fees; clerk of the Civil District Court

§1213.2. Fees; clerk of the Civil District Court

The clerk of the Civil District Court shall collect the fees set forth in R.S. 13:1213.1 and shall deposit no less than sixty percent of the amounts collected in the Clerk's Salary Fund. The remaining funds shall be deposited in the judicial expense fund for the Civil District Court for the Parish of Orleans. The clerk and the chief judge of the Civil District Court may at any time renegotiate the sixty percent collection fees, but at no time shall the sixty percent be reduced below fifty percent of the civil filing fees collected by the clerk.

Acts 2012, No. 474, §2.



RS 13:1213.3 - Repealed

§1213.3. Repealed by Acts 2016, No. 131, §2.



RS 13:1214 - Payment of cost; recovery from other party

§1214. Payment of cost; recovery from other party

Either party in any cause requiring the official services of the clerk shall pay the costs therefor, and shall be entitled to recover the amount thereof from the other party, on the final termination of the cause, if the costs are decreed in his favor.



RS 13:1215 - Security for cost

§1215. Security for cost

The defendant in any cause may require the plaintiff or party prosecuting the cause to give bond or other security, in such amount as may be fixed by the court, to secure the repayment on the final termination of the cause of all costs expended by the defendant therein. The order requiring such bond or security for costs shall issue ex-parte on the application of the party, without costs, and no further proceeding shall be had in the cause until such bond or security has been furnished. The court shall fix the delay within which such bond or security for costs shall be furnished, and the failure to furnish it, within such delay, shall operate a dismissal of the cause as in case of non-suit. In all cases the surety for costs shall be considered a party to the cause and shall be condemned for the amount of costs recoverable in solido with the party cast in the final judgment in the cause.



RS 13:1216 - Docket and index

§1216. Docket and index

The clerk of the civil district court shall keep a docket of each proceeding with a proper index thereto.

Acts 1984, No. 36, §1.



RS 13:1217 - Repealed by Acts 1984, No. 36, 2.

§1217. Repealed by Acts 1984, No. 36, §2.



RS 13:1218 - Repealed by Acts 2014, No. 178, §1.

§1218. Repealed by Acts 2014, No. 178, §1.



RS 13:1219 - Repealed by Acts 1975, No. 638, 3

§1219. Repealed by Acts 1975, No. 638, §3



RS 13:1221 - Destruction of useless records

§1221. Destruction of useless records

A. The clerk of court may upon consent of the majority of the judges and with authorization from the state archivist as provided in R.S. 44:411 destroy records of any of the following judicial proceedings when such records have been deemed by the majority of judges to have no further use or value: suits on open accounts, tort suits, worker's compensation suits, suits on unsecured notes, suits on promissory notes, and suits on chattel mortgages.

B. No cause of action shall exist against any clerk or judge for the destruction of such records in accordance with the provisions of this Section.

Added by Acts 1975, No. 677, §1. Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 2012, No. 101, §1, eff. May 11, 2012.



RS 13:1222 - Motor vehicles for the office of the clerk of the civil district court

§1222. Motor vehicles for the office of the clerk of the civil district court

A. The clerk of the civil district court may purchase or lease three motor vehicles to be used for official office use only.

B. The clerk of the civil district court may purchase insurance for the motor vehicles authorized in Subsection A of this Section. The insurance shall be purchased from an insurance company which is licensed to do business under the laws of this state.

C. The clerk of the civil district court may use any funds which are lawfully available to him to purchase or lease the motor vehicles and to pay the insurance on the motor vehicles, as authorized in this Section.

Acts 2003, No. 627, §1; Acts 2010, No. 158, §1, eff. June 9, 2010.



RS 13:1271 - Judges to appoint court reporters

SUBPART D. COURT REPORTERS

§1271. Judges to appoint court reporters

Each judge of the civil district court may appoint a qualified stenographer to serve as court reporter in his division. All court reporters so appointed shall serve at the pleasure of the judges appointing them and may be assigned to the various divisions of the court as the judges appointing them may direct. The judges of the civil district court, sitting en banc, may appoint additional qualified stenographers as they may deem necessary who shall serve at the pleasure of the court en banc and may be assigned to the various divisions of the court as the court en banc may direct.

Amended by Acts 1950, No. 366, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1272 - Duties; salary

§1272. Duties; salary

Each court reporter shall attend the sessions of the division to which he is assigned and, subject to the orders of the presiding judge of such division, shall take down stenographically the testimony offered therein, and such other matters as may be directed by the presiding judge of such division. Each court reporter shall receive such compensation as shall be fixed by the judges of the court, payable out of the judicial expense fund.

Amended by Acts 1950, No. 366, §2; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1273 - Transcription of testimony; fees

§1273. Transcription of testimony; fees

The court reporter, at the request of the parties to any proceeding or any of them, or at the direction of the presiding judge, shall transcribe prior to the submission of the case, all or part of the testimony or other matter so taken down, and furnish as many copies thereof as may be required by law for the purposes of appeal. The party requesting such transcription shall pay into the judicial expense fund a fee of ten cents for each one hundred words transcribed. In the event both parties or the judge should direct the transcription, each party shall pay the expense of transcribing the testimony offered by him. No transcribed testimony shall be filed until the transcription fee shall have been paid; but no fees shall be allowed for transcribing matter other than testimony and notes of evidence. Such fees, when collected by the clerk, shall be paid by him as additional compensation to the court reporter performing the service in the same manner as the court reporter's salary is paid, and shall be taxed as costs.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1274 - Transcription for purpose of appeal

§1274. Transcription for purpose of appeal

In case the transcription of the court reporter's notes shall be requested by a litigant, after judgment, for the purposes of an appeal, the whole cost of such transcription shall be paid primarily by such party, but ultimately shall be taxed as costs.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1275 - Failure to pay cost or file testimony

§1275. Failure to pay cost or file testimony

If the court should direct the transcription of the notes of testimony, and if any party refuses or fails to pay his share of the cost of such transcription, or to file such transcribed testimony within a reasonable time to be fixed by the court, the case shall be decided as if the testimony of that party, not transcribed or filed, had not been offered.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1276 - Preservation of notes

§1276. Preservation of notes

The court reporters shall preserve their notes in each cause for the period of one year from the date of submission thereof.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1277 - Supplies

§1277. Supplies

The clerk of the court shall furnish the court reporters with the supplies which they may need for the transcription of their notes.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1278 - Illness, disability, or absence

§1278. Illness, disability, or absence

In the case of the illness, disability, or absence of any court reporter, the judges of the court may assign another court reporter to perform the duties of the court reporter who is ill, has a disability, or is absent. The judges of the court may appoint a qualified person to serve temporarily as a court reporter during such period of illness, disability, or absence. The person so appointed court reporter to serve temporarily shall receive the compensation and fees provided in R.S. 13:1272 and 1273.

Amended by Acts 1950, No. 366, §3; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2); Acts 2014, No. 811, §5, eff. June 23, 2014.



RS 13:1279 - Suits in forma pauperis not affected

§1279. Suits in forma pauperis not affected

Nothing in R.S. 13:1273 to 13:1278 shall be construed to repeal or otherwise affect the provisions of any law providing for the institution and prosecution of suits in forma pauperis.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1301 - Sessions of court

SUBPART E. MISCELLANEOUS PROVISIONS

§1301. Sessions of court

The civil district court shall hold continuous sessions during nine-and-a-half months of the year. The court shall remain open on all legal days during the whole year for granting interlocutory orders, issuing all writs, trial of rules to quash writs, trial of proceedings instituted by a landlord for the possession of leased property, trial of partition proceedings, and for such probate and insolvency business as the court en banc may determine by rule.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1302 - Criers

§1302. Criers

The judge of each division of the civil district court shall appoint a crier for his division who shall be commissioned by the civil sheriff as a deputy sheriff, and who shall perform such duties as may be provided by law and the rules of the court. When directed by the court, the crier shall administer the oath required by law of all witnesses and jurors. Each crier shall receive a compensation as the court en banc may fix which in any event shall not be less than three hundred dollars per month, payable out of the judicial expense fund of the parish of Orleans on the warrant of the judge of the division in which the crier serves. In addition to the compensation payable to each crier from any source whatsoever, each crier shall receive additional compensation of one hundred dollars per month payable by the city of New Orleans, plus additional compensation of two hundred dollars per month payable by the city of New Orleans when and if funds are made available therefor.

Amended by Acts 1960, No. 588, §1; Acts 1972, No. 608, §1; Acts 1977, No. 44, §2; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1303 - Order of trial of cases

§1303. Order of trial of cases

The judges of the civil district court by rule shall prescribe the order of preference for the trial of all cases filed therein.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1304 - Divisions of court

§1304. Divisions of court

A. The civil district court shall be divided into seven divisions, known as division A, division B, division C, division D, division E, division F and division G. Each of these divisions shall be presided over by a judge of the court. Any candidate for election to the office of judge of this court must designate the division for which he is a candidate, and, if elected, shall succeed to the office of judge of the division for which he was a candidate. The judge oldest in continuous service in the civil district court shall preside, and in the event two or more judges shall have served the same length of time, the judge oldest in years shall preside.

B. The criminal district court shall be divided into six sections, known as section A, section B, section C, section D, section E, and section F. Each of these sections shall be presided over by a judge of this court. Any candidate for election to the office of judge of this court must designate the section for which he is a candidate, and, if elected, shall succeed to the office of judge of the section for which he was a candidate. The judge oldest in continuous service in the criminal district court shall preside, and in the event two or more judges shall have served the same length of time, the judge oldest in years shall preside. The judges may agree among themselves as to which section may occupy any particular courtroom.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1305 - Judicial depository

§1305. Judicial depository

A. The judges of the Civil District Court for the Parish of Orleans, sitting en banc, a majority of said judges constituting a quorum, shall, by a vote of a majority of those present, designate a solvent bank, or banks, located within the parish of Orleans, as the fiscal agent or agents, as a depository of any and all monies received by the clerk of the said Civil District Court for the Parish of Orleans deposited in the "Registry of the Court". The said funds shall be so deposited and held subject to the orders of the court, and in accordance with all laws or parts of laws now or hereafter enacted governing any such funds so held and deposited.

B. The bank or banks so designated as fiscal agent for such funds shall furnish adequate security, satisfactory to the said judges, to secure the return and payment of any such deposited funds.

C. It shall be the duty of the judges to endeavor to receive interest on all monies so deposited, and if, for any reason, the fiscal agent, or agents, so designated are unable or unwilling to pay interest on such deposit, the judges of the said Civil District Court are hereby authorized to purchase certificates of deposit, and/or other forms of certificates of indebtedness bearing interest, or they may purchase short-term United States bonds, treasury notes or certificates.

D. Any and all interest received on all such monies so deposited, or from any certificates of deposit, certificates of indebtedness, or United States bonds, treasury notes or certificates, shall be distributed in the following manner:

(1) One-half of all interest so received, as received, shall be transferred to and shall form part of the Judicial Expense Fund, in reimbursement and payment for the services rendered in administering said "Registry of the Court" fund by the judges, clerk and other employees whose salaries are paid out of said Judicial Expense Fund.

(2) The ultimate recipient of any of said funds so deposited in the registry of the court shall receive interest on such sum received by him, to be calculated on the following basis, to wit:

(a) The rate of interest per annum to be paid such recipient shall be one-half of the average interest rate received from the fiscal agent and/or from certificates of deposit, certificates of indebtedness, United States government bonds, treasury notes or certificates, during the period that the funds being disbursed were on deposit in the registry of the court.

(b) Interest shall be paid such recipient on the same percentage of such sum he receives as the total amount of such registry funds invested with interest bears to the total of such funds held in the registry of the court during the preceding year.

(c) In determining the amount of such registry funds invested with interest, and the total of such funds held in the registry of the court, as provided in the preceding Subparagraph (b), the basis for such determination shall be the average daily balance of the total funds invested and the average daily balances of the total funds held in the registry of the court fund during the period that the funds being disbursed were on deposit in the said registry of the court fund.

E. In the event it becomes necessary to disburse funds which have been deposited in the registry of the court fund, in accordance with a duly rendered court order, in excess of the amount held by the fiscal agent of said fund, in its noninterest bearing account, the clerk of court and/or the presiding judge or the acting presiding judge of the Civil District Court, on an order issued by the majority of the judges of the Civil District Court, sitting en banc, shall have the authority, and they are hereby authorized and empowered to borrow such funds so needed for disbursal from the said fiscal agent, or others, at the then prevailing interest rate for loans of this character, using as collateral to secure any such loan an amount of bonds, or certificates of deposit, or certificates of indebtedness in which said funds have been invested, and, if required so to do by any such lending agency, to execute any note or other form of agreement to repay such loan.

Amended by Acts 1969, No. 160, §1; Acts 1970, No. 200, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1306 - Interest on unclaimed judicial deposits; use by sheriff

§1306. Interest on unclaimed judicial deposits; use by sheriff

Where interest, which has accrued on any judicial deposit made by the sheriff of the parish of Orleans with the judicial depository of the parish of Orleans, of funds belonging to a litigant or litigants, shall not be called for or claimed for a period of ten years from date of accrual, the sheriff of the parish of Orleans may withdraw the accrued interest from the judicial depository, and use it for the costs and expenses of his office, in the manner provided by law for the use and disposition of other funds received by him for that purpose.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §§2 and 4(B)(2).



RS 13:1307 - Same; judicial depository to turn interest over to sheriff

§1307. Same; judicial depository to turn interest over to sheriff

The judicial depository of the parish of Orleans is directed to turn over to the sheriff of the parish of Orleans any accrued interest on any judicial deposit made by him, under the conditions prescribed in R.S. 13:1306.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §§2 and 4(B)(2).



RS 13:1308 - Registry of court

§1308. Registry of court

The sheriffs, clerks or other officers of the civil district court of the parish of Orleans shall deposit with the judicial depository, selected by the court, all moneys, notes, bonds or securities, except such notes or documents as may be filed with suits or in evidence, which shall be kept by the clerk of the court, coming into their hands, and make written return thereof, within forty-eight hours after the same has been received by such officer or officers.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1309 - Same; failure to make deposit and return; penalty

§1309. Same; failure to make deposit and return; penalty

Any sheriff, clerk or officer failing to make the deposit and written return as provided in R.S. 13:1308 shall be imprisoned not more than six months and fined not more than five hundred dollars.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1310 - Deposit of unclaimed funds in court registry; procedure; use of funds

§1310. Deposit of unclaimed funds in court registry; procedure; use of funds

The clerk of the civil district court for the parish of Orleans shall deposit into the treasury of the city of New Orleans all unclaimed funds which have been deposited in the registry of the court for seven years or more and whose owners are unknown, or whose owners' whereabouts are unknown, and have not been heard from for a period of seven years or more.

(1) The said funds shall be withdrawn and deposited as herein provided only after the clerk of the civil district court for the parish of Orleans has filed in the proceeding wherein the funds are being held a rule stating:

(a) That the funds have been deposited in the registry of the court for a period of more than seven years, and

(b) That no claim has been filed for said funds, and

(c) That the owners of said funds are unknown, or the owners' whereabouts are unknown, and have not been heard from for seven years or more, and has obtained an order of the judge of the civil district court for the parish of Orleans, seized with jurisdiction in the matter, authorizing the withdrawal and deposit of the funds in the manner provided for by this section.

(2) Upon the deposit of the funds into the treasury of the city of New Orleans in the manner provided by this section, and the filing of a receipt in the court record, the clerk of the civil district court for the parish of Orleans shall be relieved of all liability therefor and the city of New Orleans shall be responsible therefor.

(3) The clerk of civil district court for the parish of Orleans shall also deposit into the treasury of the city of New Orleans the so-called "interest fund" now being carried in the judicial depository of the civil district court for the parish of Orleans. The said "interest fund" shall be withdrawn and deposited upon a rule brought in separate proceedings before the presiding judge of the civil district court for the parish of Orleans, who shall upon a showing that no claim for said "interest fund" has been made for seven years or more, direct the deposit of the said "interest fund" into the treasury of the city of New Orleans. Upon the deposit of the said "interest fund" into the treasury of the city of New Orleans, and the filing of a receipt in the proceedings, the clerk of the civil district court shall be relieved of all liability therefor, and the city of New Orleans shall be responsible therefor.

(4) The city of New Orleans shall have the use of all funds so deposited and is hereby authorized to invest the same in time certificates of fiscal agent banks, or in short-term United States bonds, treasury notes, or certificates; all interest or income received on such investments shall belong exclusively to the city of New Orleans and may be used by it for general fund purposes, and no person, firm or corporation shall have any claim to any portion of such interest or income received by the city of New Orleans on said investments.

Added by Acts 1960, No. 113, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1311 - Sheriff, constables, and deputies; powers of peace officers; exemption from liability

§1311. Sheriff, constables, and deputies; powers of peace officers; exemption from liability

A. The sheriff for the parish of Orleans and his deputies are hereby granted the powers of peace officers when carrying out the duties of the court, and are authorized to require incarceration of the subject involved in any of the city, parish or state prisons, precinct stations, or houses of detention in the parish of Orleans. They shall be exempt from liability for their actions in the exercise of this power in the same manner and fashion as liability is excluded generally for peace officers of this state and political subdivisions.

B. The constables of the First and Second City Courts of New Orleans and their deputies are hereby granted the powers of peace officers when acting under the direction and control of the constables and when carrying out the duties of the court, and are authorized to require incarceration of the subject involved in any of the city, parish or state prisons, precinct stations, or houses of detention in the parish of Orleans. They shall be exempt from liability for their actions in the exercise of this power in the same manner and fashion as liability is excluded generally for peace officers of this state and political subdivisions.

Acts 1964, No. 381, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §§2 and 4(B)(2); Acts 2015, No. 461, §2, eff. July 1, 2015.



RS 13:1312 - Judicial expense fund; sources, control, and administration

§1312. Judicial expense fund; sources, control, and administration

A. The clerks of the First and Second City Court shall place all sums collected or received under this Section in a separate account to be designated as the Judicial Expense Fund for the Civil District Court for the Parish of Orleans. The judges, en banc, of the Civil District Court for the Parish of Orleans and the First and Second City Courts of the city of New Orleans shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the audit with the office of the legislative auditor where it shall be available for public inspection.

B. The judges of the Civil District Court for the Parish of Orleans and the First and Second City Courts of the city of New Orleans, sitting en banc, shall have control over the judicial expense fund for the parish of Orleans, accruing and accrued, and to this end shall fix and regulate from time to time the number of deputies and employees of the offices of the clerks of the City Courts and their expenses, and also shall have the power to fix the tariff of costs and charges to be paid for official services in the offices, which are paid into, and constitute the fund; due publication of which tariff, when made, shall be given. They shall have power to determine whether any amounts from the fund shall be devoted to the expense or payment of taking testimony by shorthand and to regulate and provide for the same. The judges are authorized to contribute out of the fund, to the embellishment, maintenance, improvement or repair, or both, of each courtroom, the courthouse itself or its furnishings, or both, and may contribute to any pension, retirement system and group hospitalization plans to which officers and employees paid out of the fund may belong.

C. The judges, en banc, may further appoint such secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining, or both, a law library for the court, or for buying or maintaining, or both, any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the said court or the offices of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

D.(1) The judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of planning, designing, and constructing a new courthouse for the parish of Orleans, which shall house the following courts and all related support offices:

(a) Civil District Court.

(b) First and Second City Courts.

(c) Juvenile Courts.

(2) No additional fees or costs shall be imposed to fund any portion of the planning, designing or construction of a new courthouse.

(3) Any additional funds used for the planning, design or construction of a new courthouse shall come from commercial leasing revenues, contributions from agencies located or to be located in the courthouse, and any other non-court cost related source.

(4) Before any construction of a new courthouse is begun, the plans and costs shall be submitted to and approved by the Joint Legislative Committee on the Budget.

(5) Any contract for the planning, designing or construction of a new courthouse shall be subject to the public bid laws.

Acts 1983, No. 192, §1, eff. June 24, 1983; Acts 2002, 1st Ex. Sess., No. 121, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §§2 and 4(B)(2).



RS 13:1335 - Criminal District Court for the parish of Orleans

PART III. CRIMINAL DISTRICT COURT

SUBPART A. JUDGES

§1335. Criminal district court for the parish of Orleans

There shall be one criminal district court for the parish of Orleans, which shall be composed of twelve judges.

Added by Acts 1975, No. 143, §1. Amended by Acts 1980, No. 86, §1; Acts 1995, No. 217, §1, eff. Jan. 1, 1997; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2008, No. 879, §1; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1336 - Criminal District Court for the Parish of Orleans; jurisdiction; powers; probation officers

§1336. Criminal district court for the Parish of Orleans; jurisdiction; powers; probation officers

A. The criminal district court for the Parish of Orleans shall have exclusive jurisdiction of the trial and punishment of all crimes, misdemeanors, and offenses committed within the parish of Orleans if the jurisdiction is not vested by law in some other court.

B. The judges of the criminal district court for the Parish of Orleans shall have power to act as committing magistrates in all felony charges and to hold preliminary examinations, with authority to bail, or discharge, or to hold for trial, in all cases before said court. They also may adopt all necessary rules with respect thereto.

C.(1) Pursuant to the authority vested by Sections 16 and 32 of Article V of the Constitution, the criminal district court for the Parish of Orleans is hereby vested with additional jurisdiction of certain cases previously under the jurisdiction of the civil district court for the Parish of Orleans as provided for in Paragraph (2) of this Subsection.

(2) The criminal district court for the Parish of Orleans shall have exclusive jurisdiction over civil commitment proceedings when the court determines a mentally defective defendant, who is under the jurisdiction of the court on pending criminal charges but is incapable of standing trial, is a danger to himself or others, and is unlikely in the foreseeable future to be capable of standing trial.

Added by Acts 1975, No. 144, §1; Acts 1995, No. 304, §1; Acts 2005, No. 174, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2008, No. 879, §1; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1337 - Appellate and supervisory jurisdiction; writs

§1337. Appellate and supervisory jurisdiction; writs

A. The Criminal District Court for the Parish of Orleans shall have appellate jurisdiction of all cases tried before the Municipal Court of New Orleans and the Traffic Court of New Orleans. Appeals from the municipal and traffic courts shall be on the law and the facts and shall be tried upon the records made and the evidence offered in said courts by the judge to whom the appeal shall be allotted. In all cases tried before the judges of the criminal district court in which an appeal does not lie to the supreme court, an appeal shall lie on questions of law and fact to two or more of the judges of the criminal district court, as prescribed by said court. The criminal district court shall adopt rules regulating the manner of taking and hearing and deciding such appeals.

B. The Criminal District Court for the Parish of Orleans shall have general supervisory jurisdiction over the municipal and traffic courts of New Orleans and shall have authority to issue writs of habeas corpus in criminal cases, as well as such other writs and orders as are necessary in aid of the jurisdiction of the court.

C. The Traffic Court of New Orleans shall have exclusive appellate jurisdiction of all appeals by any person aggrieved by an administrative hearing officer's decision concerning a traffic violation enforced by the city of New Orleans' automated traffic enforcement system. Any aggrieved person shall file such appeal within thirty days after the date of such decision. The traffic court shall have de novo review over such appeals. The traffic court shall adopt rules regulating the manner of taking, hearing, and deciding such appeals.

Added by Acts 1975, No. 144, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 312, §1; Acts 2012, No. 474, §4(B)(2); Acts 2012, No. 497, §1.



RS 13:1338 - Transfer of cases

§1338. Transfer of cases

A. All pending cases filed in the Civil District Court for the Parish of Orleans over civil commitment proceedings where the Criminal District Court for the Parish of Orleans has determined a mentally defective defendant is incapable of standing trial, is a danger to himself or others, and is unlikely in the foreseeable future to be capable of standing trial are hereby transferred to the Criminal District Court for the Parish of Orleans for further proceedings in accordance with law. A judge of the civil district court or the criminal district court on his own motion, or upon motion by the district attorney of Orleans Parish or the attorney of the defendant, may have such case transferred upon the signing of the order to transfer by either a judge of the Criminal District Court for the Parish of Orleans or a judge of the Civil District Court for the Parish of Orleans. Upon the signing of such an order, the clerk of the Civil District Court for the Parish of Orleans or the clerk of the Criminal District Court for the Parish of Orleans shall effect delivery of the record to the clerk of the Criminal District Court for the Parish of Orleans, who shall receipt the same and properly file it in his office. The Criminal District Court for the Parish of Orleans shall hear and dispose of the case with the same legal effect as if it had been instituted in that court in the first instance.

B. With respect to cases and jurisdiction transferred according to this Section, the criminal sheriff for the parish of Orleans is vested with the power and authority to serve all notices, subpoenas, papers, writs, and orders and to make proper return thereto to the Criminal District Court for the Parish of Orleans.

Acts 2005, No. 174, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1341 - Repealed by Acts 1975, No. 743, 9, eff. Aug. 1, 1975

§1341. §§1341, 1341.1 Repealed by Acts 1975, No. 743, §9, eff. Aug. 1, 1975



RS 13:1341.2 - Office expenses, reimbursement to judges

§1341.2. Office expenses, reimbursement to judges

The provisions of R.S. 13:698 shall be applicable to judges of the criminal district court and to judges of the civil district court.

Added by Acts 1970, No. 166, §1. Amended by Acts 1974, No. 605, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1342 - Vacations of judges

§1342. Vacations of judges

Each of the judges of the criminal district court may have an annual vacation of two months and a half at any time during the calendar year as they may regulate among themselves. No more than three judges may be on vacation at the same time.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1343 - Allotment of cases among judges; holding of preliminary examination not ground for recusation

§1343. Allotment of cases among judges; holding of preliminary examination not ground for recusation

A. All cases pending in the criminal district court shall be allotted equally among Sections A, B, C, D, E, F, G, H, I, J, K, and L of the court. Except on Sundays, legal holidays, and legal half-holidays, the allotment of cases shall be made public by classes daily at noon by the clerk or a deputy clerk selected by him, in the presence of the district attorney. The fact the accused was committed for trial at a preliminary examination shall not be grounds for the recusation of the trial judge who held the preliminary examination.

B. The judges of the criminal district court, by rule adopted by a majority vote of the judges sitting en banc, may assign a certain division of the court as a reentry division of court. The division shall establish a workforce development sentencing project pilot program. The program shall establish guidelines for the issuance of sentences providing inmate rehabilitation and workforce development. The division of court and sentencing project shall work in conjunction with the Louisiana Workforce Investment Council and all efforts shall be coordinated and consistent with the provisions of R.S. 23:1 et seq.

C. Repealed by Acts 2012, No. 399, §2.

Amended by Acts 1975, No. 143, §2; Acts 1995, No. 217, §2, eff. Jan. 1, 1997; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2008, No. 792, §1, eff. Jan. 1, 2009; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2010, No. 726, §1; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 399, §2; Acts 2012, No. 474, §4(B)(2).



RS 13:1344 - Homicide section; Orleans Parish Criminal District Court; assignment of judges; jurisdiction; transfer of cases; expedited handling of writs and appeals; applicability of section to other district courts

§1344. Homicide section; Orleans Parish Criminal District Court; assignment of judges; jurisdiction; transfer of cases; expedited handling of writs and appeals; applicability of section to other district courts

A. The judges of the Criminal District Court for the parish of Orleans who are in office on August 15, 2009, may create the homicide section of that court, by rule of court adopted by the judges sitting en banc. The rule may designate not less than one incumbent judge who may be assigned to a homicide section in accordance with the rules of the Criminal District Court for the parish of Orleans.

B. Any homicide section may be assigned the following cases:

(1) Solicitation for murder (R.S. 14:28.1)

(2) First degree murder (R.S. 14:30)

(3) Second degree murder (R.S. 14:30.1)

(4) Manslaughter (R.S. 14:31)

(5) First degree feticide (R.S. 14:32.6)

(6) Assault by drive-by shooting (R.S. 14:37.1)

(7) Second degree feticide (R.S. 14:32.7)

(8) Aggravated assault upon a peace officer with a firearm (R.S. 14:37.2)

(9) Aggravated assault with a firearm (R.S. 14:37.4)

(10) Attempt to commit the crimes enumerated in Paragraphs (1) through (4) and (6) of this Subsection.

(11) Any other crime committed using a firearm as designated by the judges en banc.

C. If a homicide division is created by the judges of the Criminal District Court for the Parish of Orleans, cases shall be assigned to the homicide section. If more than one homicide section is created, cases shall be assigned by random allotment among those sections. As to cases pending in the criminal district court at the time any homicide section is created the judge of each division shall determine which cases on the court's docket are enumerated in Paragraphs (B)(1) through (11) of this Section. The criminal district court en banc shall determine which cases shall be transferred to a homicide section. Any judge of the criminal district court, on his own motion, may transfer any such case by signing the necessary order to transfer the case to a homicide section respecting the principle of random allotment.

D. Any homicide section, court, or division adopted pursuant to R.S. 13:587.4 shall conform to the extent practicable to the provisions of this Section.

Acts 2009, No. 215, §1, eff. June 30, 2009; Acts 2012, No. 474, §4(B)(2).



RS 13:1345 - Repealed by Acts 1975, No. 143, §3.

§1345. Repealed by Acts 1975, No. 143, §3.



RS 13:1346 - Magistrate section; judge; election; salary; powers; jurisdiction

§1346. Magistrate section; judge; election; salary; powers; jurisdiction

A.(1) In addition to the judges provided for in R.S. 13:1335, there shall be one additional judgeship for the Criminal District Court for the parish of Orleans as created by Act No. 236 of 1972 and as amended by Act No. 178 of 1975. The additional judgeship shall continue to be assigned to the Magistrate Section of the Criminal District Court for the parish of Orleans as otherwise provided for in this Section. The judge presiding over the additional judgeship shall receive the same salary, payable in the same manner, as the state pays to the other judges of the Criminal District Court for the parish of Orleans. The salary paid by the state may be supplemented by the city of New Orleans in an amount not to exceed the supplemental salaries which the city of New Orleans is authorized to pay the other judges of the Criminal District Court for the parish of Orleans. The judge elected to the additional judgeship shall be elected at the same time, shall take office at the same time, and shall serve for the same term of office as the other judges of the Criminal District Court for the parish of Orleans.

(2) In order to effectuate the provisions of this Subsection relative to the term of office, the term of office of the judge serving as judge of the additional judgeship on the effective date of this Section is hereby extended until December 31, 1984.

B. The additional judge created herein shall have and possess all of the powers, duties, jurisdiction, rights, prerogatives, and qualifications as are now prescribed by the constitution and laws of this state relative to judges of the Criminal District Court for the Parish of Orleans, except as provided herein.

C. In addition to the sections of the Criminal District Court for the parish of Orleans now existing, there is hereby created the Magistrate Section of the Criminal District Court for the Parish of Orleans, and the additional judge created herein shall be known as the Magistrate and shall preside over the Magistrate Section. Said judge shall have jurisdiction to act as committing magistrate in felony and misdemeanor charges and to hold preliminary examinations, with the authority to bail or discharge, or to hold for trial, in all cases before the Criminal District Court for the Parish of Orleans, and shall have the power to adopt all necessary rules with respect thereto.

D. The additional judge created herein shall hold court in the same building as is provided for the other judges of said court by the city of New Orleans, and with the approval of the judges of the Criminal District Court for the Parish of Orleans, acting en banc, may hear preliminary motions, conduct extradition hearings, accept pleas in misdemeanor cases, hear and render judgments in other matters, including misdemeanor cases, preliminary to the trial on the merits, conduct trials of misdemeanor cases, preside over jury trials of misdemeanor cases, and sign and issue search and arrest warrants upon probable cause being shown in accordance with law. The judge shall have the right to appoint a court reporter, deputy court reporter, and minute clerk as provided by law, and the criminal sheriff for the parish of Orleans shall appoint a crier and deputy sheriff for the section of the court created herein as provided by law.

E. The Criminal District Court for the Parish of Orleans, including the Magistrate of the Magistrate Section of said court, acting en banc, shall prescribe rules and procedures not inconsistent with the constitution and laws of this state to be followed in all matters to be presented before the Magistrate Section.

Added by Acts 1972, No. 236, §1, emerg. eff. July 5, 1972 at 10:30 A.M. Amended by Acts 1975, No. 178, §1, eff. July 12, 1975; Acts 1980, No. 86, §1; Acts 1980, No. 714, §1; Acts 1983, No. 309, §1; Acts 1986, No. 936, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1347 - Commissioners of magistrate section

§1347. Commissioners of magistrate section

A.(1) In addition to the judgeships, including the judge of the magistrate section of the Criminal District Court for the parish of Orleans, the four offices of commissioner of said court created under R.S. 13:1347, Act No. 548 of the 1974 Regular Session as amended by the Louisiana Legislature are hereby approved, confirmed, ratified, affirmed, and validated in the magistrate section of said court. The persons appointed to the offices of commissioner created by this Section shall be known as commissioners and shall not be judges, but shall have the same qualifications, powers, duties, jurisdiction, and functions, all as is now or hereafter provided for the judge in the magistrate section of said criminal district court.

(2) The salary of the commissioners of the Criminal District Court for the parish of Orleans shall be fifty-five percent of the salary paid to a judge of the Criminal District Court for the parish of Orleans per annum, said salary and related benefits as provided for by law, to be payable in the same manner and from the same sources as the salary and benefits of a judge of the Criminal District Court for the parish of Orleans. The support services and personnel including minute clerks and stenographers, as shall be necessary for the offices of commissioner, and such supporting services and personnel shall be paid in the same amount and from the same source as the same positions in the criminal district court are paid.

(3) The judges of the criminal district court, sitting en banc, shall determine the further powers, duties, functions, and policy affecting the offices of commissioner, not inconsistent with the provisions of this Section.

B. The initial appointments by the governor of the three commissioners created in R.S. 13:1347, Act No. 548 of the 1974 Regular Session of the Louisiana Legislature, are hereby approved, confirmed, ratified, continued, validated, and affirmed and said appointment shall be for a term of six years from the date thereof.

C. Should there be a vacancy created by the removal, resignation or death of any commissioner, the judges of the criminal district court sitting en banc shall fill the vacancy by appointment for the unexpired term. At the termination of the initial term and or any subsequent terms of a commissioner, the judges of the criminal district court sitting en banc shall appoint successors to the office for like terms. All commissioners are subject to removal for any reason for which a judge of the criminal district court may be removed from office. Such removal shall be by order of the judges of the criminal district court sitting en banc, after notice and hearing. No one shall serve in the office of commissioner unless he has practiced law in the state of Louisiana for a period of not less than five years. Commissioners shall be allowed to practice civil law but shall not engage in the practice of criminal law.

D. There is hereby created an additional commissioner of the Criminal District Court of the parish of Orleans. The commissioner shall have the same qualifications, powers, duties, jurisdiction, and functions all as is now or hereafter provided for the other commissioners in the magistrate section of said criminal district court.

(1) The commissioner shall receive an annual salary which shall be fifty-five percent of the salary paid to a judge of the Criminal District Court for the parish of Orleans per annum, said salary and related benefits as provided for by law, to be payable in the same manner and from the same sources as the salary and benefits of a judge of the Criminal District Court for the parish of Orleans, payable by the state on his own warrant. He shall otherwise be subject to the provisions of this Section.

(2) The judges of the Criminal District Court of the parish of Orleans sitting en banc, shall make the initial appointment of the additional commissioner of the Criminal District Court of the parish of Orleans for a term of six years. The commissioner shall be subject to removal for the same reasons and in the same manner as other commissioners of the criminal district court. Further, a vacancy created by death, resignation, or removal shall be filled as provided in Subsection C of this Section.

E. No commissioner of the magistrate section of the Criminal District Court for Orleans Parish shall practice law before said court.

F. The annual salary of the minute clerk of each commissioner to be paid by the state of Louisiana out of the state general fund is hereby fixed at thirteen thousand one hundred sixty-three dollars per annum, payable monthly by the state treasurer upon the warrant of said minute clerks.

G. The annual salary of the stenographer of each commissioner to be paid by the state of Louisiana out of the state general fund is hereby fixed at nine thousand nine hundred twenty-three dollars per annum, payable monthly by the state treasurer upon the warrant of said stenographers.

Acts 1974, No. 548, §1; Acts 1975, No. 594, §1, eff. July 17, 1975; Acts 1978, No. 39, §23, eff. June 1, 1978; Acts 1979, No. 236, §2, eff. Sept. 1, 1979; Acts 1979, No. 724 §1; Acts 1980, No. 169, §1, eff. Sept. 1, 1980; Acts 1981, No. 636, §1, eff. Sept. 1, 1981; Acts 1984, No. 620, §1; Acts 1990, No. 271, §1, eff. July 1, 1990; Acts 2001, No. 279, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1371 - Salary of clerk; payment

SUBPART B. CLERK AND EMPLOYEES OF COURT

§1371. Salary of clerk; payment

The clerk of the criminal district court shall receive an annual salary as established in R.S. 13:782(A) based on the applicable population of the parish according to the latest United States census. This salary shall be paid by the city of New Orleans monthly beginning with Fiscal Year 1997-1998 and each fiscal year thereafter.

Amended by Acts 1952, No. 75, §1; Acts 1997, No. 470, §1; Acts 2006, No. 621, §19(B), eff. when the clerk of the 41st JDC takes office; Acts 2012, No. 474, §4(B)(2).



RS 13:1371.1 - Additional salary of clerk; expense allowance; payment

§1371.1. Additional salary of clerk; expense allowance; payment

A. In addition to the salary payable to the clerk of the criminal district court by the city of New Orleans, he shall be paid by the city an expense allowance not to exceed ten percent of his annual salary.

B.(1) The Louisiana Clerks of Court Certification program, as established pursuant to R.S. 13:782(I) and (J), shall apply to the clerk of the Criminal District Court for the parish of Orleans.

(2) In addition to those persons eligible pursuant to R.S. 13:782(I)(3) and 1212(B)(2), the person holding the office of clerk of the Criminal District Court for the parish of Orleans shall be eligible for participation in the clerks of court certification program.

(3) The requisite education and training will be provided as set forth in R.S. 13:782(I)(4).

(4) The clerks of court certification program committee, as created pursuant to R.S. 13:782(J) to govern the certification program, applies to the clerk of the Criminal District Court for the parish of Orleans.

(5) Documents showing the successful completion of the certification program shall be submitted to and approved by the certification committee. Upon approval of the application for certification, a person holding the office of clerk of the Criminal District Court for the parish of Orleans shall receive the designation of Certified Clerk of Court (CCC) and notice of the approval shall be forwarded to the legislative auditor by the certification committee.

(6) If, on July 1, 1997, a clerk has completed the educational and experience requirements as provided in R.S. 13:782(I)(4) and the documents showing the successful completion of the program have been submitted to and approved by the certification committee and notice of the approval has been forwarded to the legislative auditor, the clerk shall be granted a seven percent increase in compensation to his annual salary as set forth in R.S. 13:1371 and the seven percent increase in compensation to his annual salary shall be paid for by the city of New Orleans.

(7) A clerk shall complete the requirements of R.S. 13:782(I)(4) in order to receive and retain the seven percent compensation enhancement. If a clerk does not complete the certification program as provided in R.S. 13:782(I) and (J), or if after certification a clerk does not receive certification renewal within each four-year period, his salary shall revert back to the salary scale provided for in R.S. 13:1371.

Added by Acts 1970, No. 199, §1. Amended by Acts 1975, No. 182, §1; Acts 1979, No. 602, §1, eff. Aug. 16, 1979; Acts 1982, No. 304, §1; Acts 1997, No. 470, §1; Acts 2006, No. 621, §19(B), eff. when the clerk of the 41st JDC takes office; Acts 2012, No. 474, §4(B)(2).



RS 13:1371.2 - Clerk; election; term of office; deputy clerks

§1371.2. Clerk; election; term of office; deputy clerks

A. There shall be one clerk of the Criminal District Court for the parish of Orleans, who shall be elected by the qualified electors of the parish of Orleans. He shall be elected at the election for parochial and municipal officers in Orleans Parish, shall serve for a term of four years, and shall take office and begin his term on the first Monday in May following election.

B. The clerk of the Criminal District Court for the parish of Orleans shall appoint, with the approval of the judges of the court, such deputy clerks as are necessary to properly conduct the business of his office and of the court.

Added by Acts 1975, No. 63, §3; Acts 1975, No. 143, §1. Amended by Acts 1981, No. 122, §1; Acts 2006, No. 621, §19(B), eff. when the clerk of the 41st JDC takes office; Acts 2012, No. 474, §4(B)(2).



RS 13:1372 - Salaries of deputies; payment

§1372. Salaries of deputies; payment

A. The salaries of the deputy clerks of the criminal district court shall be as follows:

Chief Clerk (Administrative Assistant), seven hundred and ten to nine hundred five dollars a month; Property Clerk (Deputy Court Clerk IV), five hundred and fifty-six to seven hundred and ten dollars a month; Deputy Clerk II, three hundred fifty-eight to four hundred fifty-eight a month; and Deputy Clerk I a minimum three hundred ten dollars to three hundred ninety-five dollars a month. These salaries shall be paid by the city of New Orleans.

B. The salaries of the deputy clerks of the criminal district court paid in accordance with the provisions of Subsection A hereof may be increased in accordance with the salary ranges established in the official pay plan for the city of New Orleans as adopted and approved by the city council. The salaries, as so increased shall be paid by the city of New Orleans.

Amended by Acts 1952, No. 76, §1; Acts 1972, No. 185, §1; Acts 1974, No. 575, §1; Acts 1976, No. 190, §1; Acts 1976, No. 612, §1; Acts 2006, No. 621, §19(B), eff. when the clerk of the 41st JDC takes office; Acts 2012, No. 474, §4(B)(2).



RS 13:1373 - Minute clerks and court reporters

§1373. Minute clerks and court reporters

A. (1) The presiding judge of each section of the criminal district court for the parish of Orleans may appoint a minute clerk at an annual salary of forty-eight hundred dollars, and a court reporter at an annual salary of fifty-four hundred dollars; the salaries of the minute clerks and of the court reporters shall be paid by the city of New Orleans.

(2) The minute clerk of the criminal district court for the parish of Orleans, longest in continuous service, shall be ex-officio minute clerk to the court en banc of the criminal district court for the parish of Orleans. The minute clerk shall act as minute clerk whenever the judges of the criminal district court shall sit en banc, and shall prepare and inscribe the minutes of said court in the same manner as he performs his duties as minute clerk of the criminal district court. He shall receive compensation of twenty-five dollars per month payable by the city of New Orleans; the compensation being in addition to the compensation paid him as minute clerk of the criminal district court and shall be paid by the city of New Orleans in like manner as his other compensation.

B. The court reporters shall:

(1) Report in full the testimony taken in all preliminary examinations.

(2) Report in full all cases appealable to the judges of the criminal district court sitting as a court of appeals.

(3) Prepare, make up, and furnish to the clerk of the criminal district court the transcript of the testimony, including bills of exceptions, motions, writs, and all court proceedings, taken in all cases appealed from judgments of the criminal district court to the judges of this court sitting as a court of appeals, and to an appellate court, as may be required by the clerk of the appropriate appellate court. The clerk of the criminal district court shall prepare, make up, and furnish the transcripts of appeals to the supreme court. The court reporter who prepares such transcripts shall be entitled to be compensated for his services, if funds are available, in all cases at the rate of two dollars and fifty cents per thirty-one line page.

(4) Report the proceedings in the trial of all capital cases, and in felony cases where the punishment may be imprisonment at hard labor for term exceeding five years, but only when a written request is made therefor by the attorney for the defense or the district attorney.

(5) Report the proceedings in cases triable by the judge without a jury wherein an appeal may be had to an appellate court, when a written request is made therefor by the attorney for the defense or the district attorney, and in such other proceedings as in the opinion of the court may be important and necessary.

(6) Report the evidence objected to in cases not otherwise required to be reported, whenever an objection shall be made and a bill of exceptions reserved, and to transcribe it in case of appeal.

(7) In all cases of appeal to an appellate court, furnish to the clerk of the criminal district court three certified copies of the testimony taken and of the bills of exception to which the testimony shall have been annexed.

C. Each reporter shall be a court reporter of the criminal district court, and may be assigned during term time by the presiding judge of his section of the criminal district court to any other section as exigencies may require.

D. The salary of the clerk who acts as minute clerk for the judges sitting as a court of appeals shall be the same salary as provided for the minute clerks.

Amended by Acts 1950, No. 225, §1; Acts 1952, No. 451, §1; Acts 1972, No. 638, §1; Acts 1973, No. 151, §1; Acts 1978, No. 776, §1; Acts 1982, No. 665, §1; Acts 1983, No. 76, §1; Acts 2014, No. 364, §1.



RS 13:1373.1 - Minute clerks, court reporters, and deputy court reporters; salary payable by the state

§1373.1. Minute clerks, court reporters, and deputy court reporters; salary payable by the state

A. The annual salary of each of the court reporters of Sections A through L, both inclusive, and of the magistrate section of the Criminal District Court for the parish of Orleans to be paid by the state of Louisiana out of the General Fund of the state of Louisiana is hereby fixed at twelve thousand four hundred seventy-eight dollars per annum, payable monthly by the state treasurer upon the warrant of said court reporters.

B. The annual salary of each of the deputy court reporters in Sections A, B, C, D, E, F, G, H, I, J, K, and L of the Criminal District Court for the parish of Orleans and the deputy court reporter for the magistrate of the said court, to be paid by the state of Louisiana out of the General Fund of the state of Louisiana shall be equal to that of the court reporters as provided in Subsection A of this Section and shall be payable monthly by the state treasurer upon the warrant of the said deputy court reporter.

C. The annual salary of each of the several minute clerks of said court, and the clerk who acts as minute clerk for the judges sitting as a court of appeals to be paid by the state of Louisiana out of the General Fund of the state of Louisiana is hereby fixed at fifteen thousand seven hundred ninety-one dollars per annum, payable monthly by the state treasurer upon the warrant of said minute clerks.

D. The increase in salary provided herein for court reporters, deputy court reporters, and minute clerks, shall not be payable until state funds are made available therefor.

Amended by Acts 1968, No. 567, §1; Acts 1973, No. 102, §1; Acts 1976, No. 612, §2; Acts 1977, No. 662, §1, eff. July 21, 1977; Acts 1979, No. 236, §2, eff. Sept. 1, 1979; Acts 1980, No. 169, §1, eff. Sept. 1, 1980; Acts 1981, No. 310, §1, eff. July 15, 1981; Acts 1981, No. 636, §1, eff. Sept. 1, 1981; Acts 1997, No. 164, §§1, 2.



RS 13:1374 - Salaries of messengers; payment

§1374. Salaries of messengers; payment

The salaries of the chief messenger and messengers of the criminal district court shall be as follows:

Chief messenger, one hundred and fifty dollars per month;

All other messengers, one hundred and twenty-five dollars per month.

These salaries shall be paid by the City of New Orleans; should any money be due any employee by the provisions of this Section, no prescriptive period shall begin to run on such claim unless and until the employment of the said employee has been terminated.



RS 13:1375 - Physician for parish prison

§1375. Physician for parish prison

The criminal sheriff of the parish of Orleans is hereby authorized to employ a physician to care for the inmates of the parish prison of the parish of Orleans.

The compensation of said physician is hereby fixed at the sum of five thousand dollars per annum, and shall be paid out of the general fund of the state on the warrant of the criminal sheriff of the parish of Orleans.

Acts 1950, No. 379, §§1, 2.



RS 13:1376 - Other costs prohibited, city and state not liable

§1376. Other costs prohibited, city and state not liable

No costs shall be charged by the clerk other than those specified in R.S. 13:1381. Neither the state nor the city of New Orleans shall be liable or responsible for any costs of the clerk in criminal cases.



RS 13:1377 - Court costs and clerk's fees

§1377. Court costs and clerk's fees

A. Any defendant, other than an indigent, who pleads guilty or is convicted of an offense by the Criminal District Court for the Parish of Orleans shall be assessed costs of court not to exceed the sum of one hundred dollars, such costs to be in addition to any fine, clerk's fees or sentence imposed by the court. When any defendant, other than an indigent, fails to pay the costs referred to hereinabove, he shall be sentenced to a term of thirty days in the parish prison in default of the payment of same.

B. Costs assessed against defendants pursuant to this Section shall be collected by the judicial administrator of the criminal district court of the parish of Orleans. All sums so collected shall be deposited in a bank or banks in the city of New Orleans in which deposits are insured or guaranteed by the federal government or any agency thereof. No deposit shall be made in any such bank in excess of the amount of the federal insurance or guaranty unless the amount deposited in excess of the amount of the federal insurance or guaranty is secured by any security authorized by law as security for the deposit of state funds. The deposits shall be credited to a special fund to be designated as the Criminal Court Cost Fund.

C. The Criminal Court Cost Fund shall be administered by the judges of the Criminal District Court for the Parish of Orleans. Disbursements shall be made from the fund upon the signature of any judge of said court. The fund is to be expended to assist in the operation and maintenance of the Criminal District Court for the Parish of Orleans, Criminal Courts Building and to assist in the operation of the offices of the various officials and agencies which maintain offices in said building.

D. When clerk's fees are assessed to a defendant by the court, clerks of the Criminal District Court shall be entitled to the remedies provided by R.S. 13:848 for collection of clerk's fees.

E. When any bail bond posted in the Criminal District Court for the Parish of Orleans guaranteeing the appearance of any defendant in any case in the Criminal District Court for the Parish of Orleans has been forfeited, said surety company and/or its local agent and/or insurance company for which said agent is writing bail bonds, shall be assessed costs in the sum of twenty-five dollars. The forfeiture of any bond referred to hereinabove shall not be set aside until the above costs have been paid, in addition to the other legal requirements of law having been met for the setting aside of the forfeiture. Costs assessed against surety companies pursuant to this Section shall be collected and administered in the same manner as that set out in Subsection B of this section.

F. Repealed by Acts 1975, No. 743, §9, eff. Aug. 1, 1975.

Amended by Acts 1968, No. 658, §1; Acts 1969, No. 138, §1; Acts 1970, No. 346, §1; Acts 1974, No. 408, §1; Acts 1975, No. 743, §9, eff. Aug. 1, 1975; Acts 1991, No. 256, §1; Acts 2006, No. 621, §19(B), eff. when the clerk of the 41st JDC takes office; Acts 2012, No. 474, §4(B)(2); Acts 2013, No. 350, §1, eff. June 17, 2013.



RS 13:1378 - Employment of attorney at law; compensation

§1378. Employment of attorney at law; compensation

The clerk of the criminal district court for the parish of Orleans is hereby authorized to employ an attorney at law in connection with the operation of said office.

The compensation of said attorney at law is hereby fixed at the sum of three thousand dollars per annum which shall be paid by the city of New Orleans, subject, however, to the approval of the commission council of the city of New Orleans.

Acts 1952, No. 405, §§1, 2.



RS 13:1381 - Fees

SUBPART C. MISCELLANEOUS PROVISIONS

§1381. Fees

The following charges may be made for the services of the clerk of the criminal district court:

(1) For filing and recording affidavit, two dollars.

(2) For filing information or indictment, and for recording, docketing and indexing the same, for all, two dollars.

(3) For filing and processing of appearance or witness bond, five dollars.

(4) For orders to bring in prisoners into court and remanding same, one charge, one dollar.

(5) For issuing notice of arraignment, on principal and surety, for each original, with one copy, certified with seal, two dollars.

(6) For issuing notice of trial to principal and surety, for each original, with one copy, certified with seal, two dollars.

(7) For issuing notice of judgment on forfeiture of bonds on principal and surety, for each original, with one copy, with certificates and seals, two dollars.

(8) For issuing subpoena to witnesses, one dollar and sixty cents.

(9) For issuing attachment against witness, four dollars.

(10) For issuing copy of indictment or information to be served on accused, as required by law, three dollars.

(11) For issuing copy of jury list, to be served on accused when required by law, two dollars.

(12) For issuing capias, two dollars.

(13) For issuing copy of sentence, with certificate and seal, two dollars.

(14) For each commitment, with seal, two dollars.

(15) For issuing each subpoena duces tecum, with one copy, with certificate and seal for both, three dollars; and for each additional copy, one dollar.

(16) For filing plea in abatement, special plea in bar, or plea to quash, each forty cents.

(17) For filing motion for new trial, or in arrest of judgment, and for issuing one copy thereof, with certificate and seal, for all, three dollars.

(18) For issuing writ of fieri facias, two dollars.

(19) For administering oaths, affixing jurat, certificate and seal, for all, one dollar.

Provided, that no charge shall be made for administering the oath to the affidavit of indigents hereinafter provided for.

(20) For making transcript of appeal, for each one hundred words, including certificate and seal thereto, sixty cents.

(21) For making copies of any paper, document or other proceeding, the original of which is in the custody of the clerk of the criminal district court including certificate and seal thereto, for each one hundred words, sixty cents.

(22) For filing a motion to suppress, three dollars.

(23) For filing a writ of habeas corpus, five dollars.

(24) For furnishing a copy of an indictment, two dollars.

(25) For making transcripts of appeal and all transcripts in nonindigent cases, including bills of exceptions, motions, writs, and all court proceedings, one dollar and fifty cents per thirty-one line page to be turned over to the official court reporter or deputy court reporter who prepared same.

(26) In all cases where a noncommercial surety bond is actually collected by the sheriff, the clerk shall be paid the sum of seven dollars and fifty cents by the sheriff out of the amount of the forfeited bond; however, the fee provided for in this Paragraph shall not be collected in addition to any fee collected pursuant to the provisions of R.S. 13:846(A)(1)(c) for noncommercial surety bonds actually collected by the sheriff.

Amended by Acts 1972, No. 184, §1; Acts 1972, No. 638, §2; Acts 1973, No. 151, §1; Acts 1978, No. 776, §1; Acts 1982, No. 89, §1; Acts 1994, 3rd Ex. Sess., No. 43, §1, eff. July 1, 1994; Acts 2006, No. 621, §19(B), eff. when the clerk of the 41st JDC takes office; Acts 2012, No. 474, §4(B)(2).



RS 13:1381.1 - Indigent transcript fund; reporter's fees

§1381.1. Indigent transcript fund; reporter's fees

A. The auditor for the Criminal District Court for the parish of Orleans shall establish an indigent transcript fund for the deposit of all monies that may be received under the provisions of this Section relative to the payment of court reporter fees for transcripts prepared for indigents. All funds received and deposited therein shall be used and paid out solely to compensate court reporters for the preparation of all transcripts for indigent defendants, including bills of exceptions, trials, motions, hearings on writs, and all court proceedings.

B. Court reporters shall be paid two dollars and fifty cents per thirty-one line page for such work, if funds are available, all such payments to be made from the indigent transcript fund by the auditor of the Criminal District Court for the parish of Orleans. In the parish of Orleans, an additional cost of fourteen dollars may be taxed against every nonindigent defendant who is convicted after trial or after a plea of guilty or who forfeits his bond in connection with any other criminal offense.

C. The judges of the Criminal District Court in the parish of Orleans, sitting en banc, may, by a majority vote of all members, authorize the payment of fees, to be determined by the court, to the deputy court reporters for the transcription of indigent defendant cases.

Acts 1983, No. 76, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1381.2 - Sheriff's detention and prison security fee fund

§1381.2. Sheriff's detention and prison security fee fund

A. Any defendant, other than an indigent, who pleads guilty or is convicted of an offense by the Criminal District Court for the Parish of Orleans shall be assessed a fee of not less than twenty-five dollars, such costs to be in addition to any fine, clerk's fees, costs due to the criminal court cost fund or sentence imposed by the court. When any defendant, other than an indigent, fails to pay the costs referred to hereinabove, he shall be sentenced to a term of thirty days in the parish prison in default of the payment of same.

B. Costs assessed against defendants pursuant to this Section shall be collected by the sheriff of the parish of Orleans. All sums so collected shall be deposited in a bank or banks in the city of New Orleans in which deposits are insured or guaranteed by the federal government or any agency thereof. No deposit shall be made in any such bank in excess of the amount of the federal insurance or guaranty unless the amount deposited in excess of the federal insurance or guaranty is secured by any security authorized by law as security for the deposit of state funds. The deposits shall be credited to a special fund to be designated as the sheriff's detention and prison security fee fund.

C. The sheriff's fee fund shall be administered by the sheriff of the parish of Orleans. Disbursements shall be made from the fund upon the signature of the sheriff of the parish of Orleans. Such fund is to be expended to assist in the operation security and maintenance of the office of the sheriff of the parish of Orleans.

D. When any bail bond posted in the Criminal District Court for the Parish of Orleans guaranteeing the appearance of any defendant in any case in the Criminal District Court for the Parish of Orleans has been forfeited, the surety company, the local agent, or the insurance company for which the agent is writing bail bonds, shall be assessed costs not more than twenty-five dollars. The forfeiture of any bond referred to hereinabove shall not be set aside until the above costs have been paid, in addition to the other legal requirements of law having been met for the setting aside of the forfeiture. Costs assessed against surety companies pursuant to this Section shall be collected and administered in the same manner as that set out in Subsection B of this Section.

Added by Acts 1974, No. 549, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §§2 and 4(B)(2).



RS 13:1381.3 - Clerk of the Criminal District Court expense fund

§1381.3. Clerk of the Criminal District Court expense fund

There is hereby established the Clerk of the Criminal District Court Expense Fund for the parish of Orleans. All funds collected as clerk's fees, interest accrued on investments of funds by the clerk of the Criminal District Court pursuant to R.S. 39:1271, and any funds otherwise generated by the clerk of the Criminal District Court shall be deposited in said fund and may be expended from this fund for purposes of defraying the operating expenses of the clerk's office.

Added by Acts 1981, No. 833, §1, eff. Aug. 2, 1981; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1381.4 - Judicial expense fund for Criminal District Court

§1381.4. Judicial expense fund for Criminal District Court

A.(1) In all criminal cases over which the Criminal District Court for Orleans Parish has original, appellate, supervisory, or concurrent jurisdiction, including traffic violations other than parking, there shall be taxed as costs against every defendant who is convicted after trial or plea of guilty or nolo contendere or who forfeits his bond the sum of five dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the judicial administrator of the Criminal District Court for Orleans Parish for further disposition in accordance herewith.

(2) In addition to all other fines, costs, or forfeitures lawfully imposed by this Section or any other provision, the court may impose an additional cost against any defendant who has been finally convicted of a misdemeanor, excluding traffic violations, or a felony. The additional costs authorized in this Paragraph shall not exceed five hundred dollars in the case of a misdemeanor nor exceed two thousand five hundred dollars in the case of a felony. All such sums collected shall be transmitted to the judicial administrator for further disposition in accordance herewith.

B. The judicial administrator of the Criminal District Court for Orleans Parish shall place all sums collected or received under this Section in a separate account to be designated as the judicial expense fund for the Criminal District Court for Orleans Parish. The judges of the court shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judicial expense fund is established and may be used for any purpose connected with, incidental to, or related to the proper administration or function of the court or the office of the judges thereof and is in addition to any and all other funds, salaries, expenses, or other monies that are provided, authorized, or established by law.

D. No salary shall be paid from the judicial expense fund to any judges of the court.

Acts 1987, No. 204, §1, eff. June 30, 1987; Acts 1988, No. 300, §1; Acts 1989, No. 711, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2); Acts 2013, No. 350, §1, eff. June 17, 2013.



RS 13:1381.5 - The Orleans Parish administration of criminal justice fund

§1381.5. The Orleans Parish administration of criminal justice fund

A. There is hereby created an Orleans Parish administration of criminal justice fund which shall be maintained and supervised by the criminal sheriff of the parish of Orleans for the purpose of collecting and distributing proceeds received from the annual licensing fee pursuant to R.S. 22:822.

B.(1) All funds collected and deposited in the Orleans Parish administration of criminal justice fund are to be distributed per quarter within thirty days of receipt from the sources required to deposit funds.

(2) Each quarterly distribution shall be calculated and allocated as follows:

(a) Forty percent of all funds received to the Orleans Parish criminal district court's judicial expense fund.

(b) Twenty percent of all funds received to the Orleans Parish criminal sheriff's operating fund.

(c) Twenty percent of all funds received to the Orleans Parish district attorney's operating fund.

(d) Twenty percent of all funds received to the Orleans Parish indigent defender's program.

C. A committee shall be created consisting of the chief judge, or his designee, of the Orleans Parish criminal district court, the sheriff, or his designee, of the Orleans Parish criminal sheriff's office, the district attorney, or his designee, from the Orleans Parish district attorney's office and the director, or his designee, from the Orleans Parish indigent defender's program. This committee shall be empowered by unanimous consent to modify or alter the distribution of funds for emergencies or in the interest of the administration of criminal justice for the parish of Orleans. However, the committee may not authorize the payment of any funds to any entity other than those authorized by this Section to receive funds.

Acts 1993, No. 834, §2, eff. June 22, 1993; Acts 2001, No. 928, §1, eff. June 26, 2001; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1381.6 - Filing of pleadings and documents in criminal cases by facsimile transmission

§1381.6. Filing of pleadings and documents in criminal cases by facsimile transmission

Any pleading or document in a traffic or criminal action may be filed with the court by facsimile transmission in compliance with the provisions of the Code of Criminal Procedure Article 14.1 if permitted by the policy of the clerk of court.

Acts 2001, No. 319, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1381.7 - Clerk of the Orleans Parish Criminal District Court

§1381.7. Clerk of the Orleans Parish Criminal District Court

A. The legislature finds that adequate funding of the office of Clerk of the Criminal District Court for the parish of Orleans is necessary for the efficient performance of the powers and duties required of a judicial officer of the state. Pursuant to the exercise of the police power of the state, actions for obtaining adequate funding are necessary to promote judicial efficiency and to protect and promote the lives, health, morals, comfort, and general welfare of people as a whole. The amounts to be appropriated and paid by the city of New Orleans for expenses, including salaries and maintenance of constitutional officers, their deputies, subordinates, and employees shall not be reduced by the city of New Orleans without the consent of the legislature.

B. The legislature further finds that state statutes mandating payment by the city of New Orleans to the state's employees and officers of the Clerk for the Criminal District Court for the parish of Orleans constitute a valid exercise of state's police power, and such statutes do not violate the provisions of the Louisiana Constitution of 1921 or the Louisiana Constitution of 1974.

C. Nothing contained in this Section shall be construed as giving to the city of New Orleans any rights, powers, authority, or jurisdiction over any constitutional officers, their deputies, employees, subordinates, or over any state or district officers, their deputies, subordinates, or employees.

Acts 2013, No. 229, §1.



RS 13:1382 - Jury terms

§1382. Jury terms

A. There shall be monthly jury terms of the criminal district court, beginning on the first Monday of each calendar month and continuing until the first Monday of the next ensuing calendar month. When any first Monday is a legal holiday, the jury term shall begin on the next succeeding day not a legal holiday. The jury term shall be assigned to the several sections of the court as follows: the January, April, July and October terms to sections "A" and "B"; the February, May, August, and November terms to sections "C" and "D"; the March, June, September, and December terms to sections "E" and "F".

B. Whenever any judge of the criminal district court deems it expedient to hold a special jury term in his section of the court, he shall issue an order to the jury commissioners, not earlier than the 12th and not later than the 17th day of any calendar month, to draw a jury for his section of the court for the next ensuing calendar month. The jury commissioners then shall draw not less than seventy-five names for the special session in the same manner that juries are drawn for the regular monthly terms of the criminal district court.

C. When any jury term of any section of the court occurs during the vacation, absence or disability of the presiding judge of the section, then a judge of the court not on vacation, absent or suffering from disability selected by the remaining judges of the court, shall hold the jury term and preside at the sessions of the section. Should the remaining judges of the court fail to make this selection, then the presiding judge of the court shall assign a judge of the court to act until the absent judge shall have resumed the discharge of his duties.

Amended by Acts 1950, No. 382, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1383 - Sections; court buildings

§1383. Sections; court buildings

There shall be ten separate sections of Criminal District Court for the Parish of Orleans, designated as Sections A through J. Each shall be presided over by one of the judges. The judges shall hold court in one building to be provided by the city of New Orleans.

Added by Acts 1975, No. 143, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1384 - Criminal district courts; office or positions and functions

§1384. Criminal district courts; office or positions and functions

Each criminal district court in the parish of Orleans shall have a position or office of judicial administrator, deputy judicial administrator, and assistants, at least thirteen law clerks, and at least four secretaries and shall provide for the conduct of the jury commission and sanity hearings, the cost of all of which shall be appropriated in the appropriation bill which provides for judicial expenses and shall be allocated by the Judicial Budgetary Control Council to such court.

Acts 2003, No. 169, §1, eff. June 2, 2003; Acts 2004, No. 701, §1, eff. July 6, 2004; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, 1st Ex. Sess., No. 38, §1; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1385 - REPEALED BY ACTS 1993, NO. 834, 6, EFF. JUNE 22, 1993.

§1385. REPEALED BY ACTS 1993, NO. 834, §6, EFF. JUNE 22, 1993.



RS 13:1401 - Family court for the parish of East Baton Rouge; establishment; jurisdiction

CHAPTER 5-A. FAMILY COURTS

§1401. Family court for the parish of East Baton Rouge; establishment; jurisdiction

A. There is hereby established the family court for the parish of East Baton Rouge, which shall be a court of record with exclusive jurisdiction in the following proceedings:

(1) All actions for divorce, annulment of marriages, claims for contributions made by one spouse to the education or training of the other spouse, establishment or disavowal of the paternity of children, spousal and child support and nonsupport, and custody and visitation of children, as well as of all matters incidental to any of the foregoing proceedings, including but not restricted to the issuance of conservatory writs for the protection of community property, the awarding of attorney fees in judgments of divorce, the cumulation of and rendering executory of spousal and child support, the issuance of writs of fieri facias and garnishment under judgments of the court for spousal and child support and attorney fees, jurisdiction of which was vested in the Nineteenth Judicial District Court for the parish of East Baton Rouge prior to the establishment of the family court for the parish of East Baton Rouge.

(2)(a) All actions between spouses or former spouses for partition of community property and property acquired pursuant to a matrimonial regime.

(b) All actions for the termination or modification of a matrimonial regime.

(c) All actions for the settlement and enforcement of claims arising from matrimonial regimes or the establishment thereof.

(d) All actions between former spouses seeking the enforcement of a judicial or contractual settlement of claims provided in this Subsection.

(3) All proceedings for writs of habeas corpus for the determination and enforcement of rights to the custody of minors or for the release of any person in actual custody in any case of which the family court has original jurisdiction.

B. The family court for the parish of East Baton Rouge has all such additional jurisdiction, power, and authority now or hereafter provided by law.

Acts 1990, No. 158, §1, eff. July 1, 1990; Acts 1990, No. 1008, §5, eff. Jan. 1, 1991; Acts 1990, No. 1009, §8, eff. Jan. 1, 1991; Acts 1993, No. 485, §1, eff. Jan. 1, 1997; Acts 1999, No. 533, §1; Acts 2010, No. 754, §2, eff. Jan. 1, 2011.



RS 13:1401.1 - Election districts

§1401.1. Election districts

The family court for the parish of East Baton Rouge shall consist of three election sections. Election section one shall consist of Precincts 1-1, 1-3, 1-4, 1-5, 1-6, 1-7, 1-8, 1-10, 1-11, 1-13, 1-14, 1-15, 1-16, 1-17, 1-18, 1-19, 1-20, 1-21, 1-22, 1-23, 1-24, 1-25, 1-26, 1-27, 1-28, 1-29, 1-30, 1-31, 1-32, 1-37, 1-38, 1-45, 1-50, 1-51, 1-58, 1-61, 1-62, 1-63, 1-67, 1-68, 1-77, 1-84, 1-85, 1-86, 1-91, 1-92, 1-93, 1-94, 1-95, 1-100, 1-101, 2-1, 2-2, 2-3, 2-4, 2-9, 2-13, 2-15, 2-16, 2-17, 2-20, 2-22, 2-23, 2-24, and 2-25. Election section two shall consist of Precincts 1-55, 1-60, 1-71, 1-81, 1-87, 1-88, 1-89, 1-90, 1-97, 1-98, 2-5, 2-6, 2-7, 2-8, 2-10, 2-11, 2-12, 2-14, 2-18, 2-21, 2-26, 3-1, 3-2, 3-3, 3-4, 3-6, 3-7, 3-8, 3-9, 3-10, 3-12, 3-14, 3-15, 3-16, 3-18, 3-19, 3-21, 3-22, 3-24, 3-25, 3-26, 3-28, 3-30, 3-32, 3-33, 3-34, and 3-38. Election section three shall consist of Precincts 1-2, 1-9, 1-12, 1-33, 1-34, 1-35, 1-36, 1-39, 1-40, 1-41, 1-42, 1-43, 1-44, 1-46, 1-47, 1-48, 1-49, 1-52, 1-53, 1-54, 1-56, 1-57, 1-59, 1-64, 1-65, 1-66, 1-69, 1-70, 1-72, 1-73, 1-74, 1-75, 1-76, 1-78, 1-79, 1-80, 1-82, 1-83, 1-96, 1-99, 1-102, 1-103, 3-5, 3-11, 3-13, 3-17, 3-20, 3-23, 3-27, 3-29, 3-31, 3-35, 3-36, and 3-37.

Acts 1995, No. 184, §1, eff. Jan. 1, 1996.



RS 13:1402 - Evidence; pleadings; trials; appeals

§1402. Evidence; pleadings; trials; appeals

The rules of evidence, the pleadings, and other matters in the trial of cases in the family court shall be the same as are provided for the trial of cases in the district courts of the state. Appeals from judgments or orders of the family court shall lie in the same manner as is provided by law governing appeals in similar matters from the district courts of the state.

Acts 1990, No. 158, §1, eff. July 1, 1990.



RS 13:1403 - Judges; qualification; election

§1403. Judges; qualification; election

There shall be four judges presiding over the family court, who shall possess the same qualifications required of district judges. The judges shall be elected for the same term and at the time fixed by law for the election of district judges throughout the state. One judge shall be elected from election section one, one judge shall be elected from election section two, and two judges shall be elected from election section three.

Added by Acts 1975, No. 89, §1. Amended by Acts 1977, No. 620, §12, eff. Jan. 1, 1979; Acts 1995, No. 184, §1, eff. Jan. 1, 1996.



RS 13:1404 - Salary of judges

§1404. Salary of judges

The judges of the family court shall receive the same salary as the district judges of the nineteenth judicial district court, payable monthly upon their own warrants, in the same manner as the district judges are paid.

Added by Acts 1975, No. 89, §1. Amended by Acts 1977, No. 620, §12, eff. Jan. 1, 1979.



RS 13:1405 - Clerk

§1405. Clerk

The clerk of the Nineteenth Judicial District Court shall be ex officio the clerk of the family court.

Added by Acts 1975, No. 89, §1.



RS 13:1406 - Continuous session; vacation or absence of judge

§1406. Continuous session; vacation or absence of judge

The family court shall be in continuous session throughout the year. However, each judge shall be entitled to a vacation of one month during each year. In the event of a family court judge's vacation, absence from the parish or inability to serve, he may designate one of the other judges of the family court to serve temporarily in his place, or the judges of the Nineteenth Judicial District Court may name one of their number to serve temporarily in his place.

Added by Acts 1975, No. 89, §1. Amended by Acts 1977, No. 620, §12, eff. Jan. 1, 1979.



RS 13:1407 - Place of session; conduct of business; expenses

§1407. Place of session; conduct of business; expenses

The session of the family court shall be held in quarters which the governing authorities of the city of Baton Rouge and the parish of East Baton Rouge shall provide. The governing authorities of the city and of the parish of East Baton Rouge also shall make all necessary provisions for the conduct of the business of the family court and provide all the necessary expenses in connection with its operation. These expenses shall be borne proportionately by the parish and city, as determined by the respective governing authorities.

Acts 1990, No. 158, §1, eff. July 1, 1990.



RS 13:1408 - REPEALED BY ACTS 1990, NO. 158, 3, EFF. JULY 1, 1990.

§1408. REPEALED BY ACTS 1990, NO. 158, §3, EFF. JULY 1, 1990.



RS 13:1409 - Sitting in chambers

§1409. Sitting in chambers

The family court may sit in chambers in any and all matters, whether contested or not, in the discretion of the judge, and any judgment or order so rendered or signed shall be effective as if rendered or signed in open court.

Added by Acts 1975, No. 89, §1.



RS 13:1410 - Family courts; authority to hire law clerks

§1410. Family courts; authority to hire law clerks

Each judge of a family court in Louisiana is hereby authorized to employ a law clerk, provided funds are available, to perform such research duties as the judge who employs the law clerk may assign. The salary of each such law clerk shall be fixed and paid on the warrant of the employing judge.

Added by Acts 1981, No. 588, §2.



RS 13:1411 - Court reporters; transcripts

§1411. Court reporters; transcripts

A. Except as provided in R.S. 13:961(F), official court reporters and deputy court reporters shall prepare transcripts formatted as follows:

(1) Transcripts shall contain no fewer than thirty-two typed lines, exclusive of the page number, on legal paper.

(2) Transcripts shall contain no fewer than nine characters to the typed inch in Pica type.

(3) The left-hand margin of transcripts shall be set at no more than one inch.

(4) The right-hand margin of transcripts shall be set at no more than one inch.

(5) Each question and answer shall begin on a separate line.

(6) Each question and answer shall begin at the left-hand margin, with no more than five spaces from the question and answer to the text.

(7) Carryover question and answer lines shall begin at the left-hand margin.

(8) Colloquy material shall begin no more than fifteen spaces from the left-hand margin, with carryover lines commencing no more than ten spaces from the left-hand margin.

(9) Quoted material shall begin no more than fifteen spaces from the left-hand margin, with carryover lines commencing no more than ten spaces from the left-hand margin.

(10) Parentheticals and exhibit markings shall begin no more than fifteen spaces from the left-hand margin.

(11) There shall be at least a one inch bottom margin.

B.(1) When a transcript is requested by a litigant, the court reporter or deputy court reporter shall be paid in advance and shall furnish such transcript within thirty days of payment.

(2) If the court reporter or deputy court reporter is unable to furnish such transcript within thirty days following the request and payment of the same, the court reporter or deputy court reporter may apply for an extension by written request to the trial judge, who may grant the extension for a reasonable period of time for good cause.

(3) When a court reporter or deputy court reporter requests an extension, the court shall send a notice or certificate to the litigant who requested the transcript.

C. The provisions of this Section shall not apply to appellate transcripts governed by specific court rules.

Acts 2010, No. 736, §1, eff. June 29, 2010.



RS 13:1414 - Nonrefundable fee; assessment and disposition

§1414. Nonrefundable fee; assessment and disposition

A. In addition to all other fees and costs now or hereafter provided by law, the clerk of court for the judicial district court, except as otherwise provided by law and subject to the provisions of Code of Civil Procedure Article 5181 et seq., shall collect from every person filing any suit or proceeding in the Family Court of East Baton Rouge Parish a nonrefundable fee of ten dollars per such suit.

B. The clerk of the 19th Judicial District Court, within thirty days of the close of each fiscal year, shall remit all costs collected pursuant to this Section to be deposited in the state treasurer's account for credit to a special fund after meeting the requirements of Article VII, Section 9 of the Constitution of Louisiana. The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to the fund following compliance with the requirement of Article VII, Section 9(B) relative to the Bond Security and Redemption Fund. Disbursement of funds shall be made by the office of children and family services in the Department of Children and Family Services, or its successor, in accordance with Paragraph (E)(2) of this Section and only in amounts appropriated by the legislature.

C. The monies appropriated by the legislature and disbursed from the special account shall not displace, replace, or supplant appropriations from the general fund. This Subsection shall mean that no appropriation for any fiscal year from the special account shall be made for any purpose for which a general fund appropriation was made in the previous year unless the total appropriations for the fiscal year from the state general fund for such purpose exceed general fund appropriations for the previous year.

D. All monies in this account shall be used solely for the purpose of providing fiscal support to those non-profit organizations located and operating in the parish of East Baton Rouge and providing shelter for battered women and their children. A shelter is defined for purposes of this Section as a temporary residence providing assistance to battered women and their children in the reestablishment of independent living from a financial, emotional, and psychological perspective.

E.(1) Within thirty days of the receipt of such funds, the office of children and family services shall distribute the funds among those qualifying organizations. A qualifying organization must be recognized as a nonprofit organization under Section 501(c)(3) of the Internal Revenue Code and be located within the parish of East Baton Rouge, and shall provide:

(a) A shelter with a minimum of thirty-six beds for battered women and their dependent children.

(b) Two in-house meals per day.

(c) Residencies for no less than fifteen days nor more than six weeks.

(d) A meaningful program to assist in the reestablishment of independent living from a financial, emotional, and psychological perspective.

(2) Funds shall be apportioned among the qualifying organizations on the same percentage basis that the qualifying organizations' points bear to the total number of points of all qualifying organizations. Each qualifying organization shall receive five points per available bed, one point for each percentage of bed occupancy during the year, and two points for each person sheltered for at least fifteen days. All figures shall be based on the qualifying organizations' performance during the preceding calendar year.

(3) Organizations seeking to be qualified shall apply on an annual basis to the office of children and family services within the time and in the manner designated by the office of children and family services and afford such reasonable proof as is required to establish its entitlement to funds.

Acts 1995, No. 963, §1; Acts 2009, No. 409, §1, eff. July 1, 2009.



RS 13:1415 - Repealed

§1415. Repealed by Acts 2016, No. 622, §1, eff. June 17, 2016.



RS 13:1421 - To 1427 Repealed by Acts 1979, No. 460, 7, eff. July 1, 1979

CHAPTER 5-B. ORLEANS PARISH FAMILY COURT (REPEALED)

§1421. §§1421 to 1427 Repealed by Acts 1979, No. 460, §7, eff. July 1, 1979



RS 13:1441 - Declaration of purpose

CHAPTER 5-C. UNIFORM PARISH COURT JURISDICTION

AND PROCEDURE ACT

§1441. Declaration of purpose

The purpose of this Chapter is to provide for uniform subject matter jurisdiction and procedure for parish courts. This Chapter is intended to implement the constitutional requirement that such courts shall have parishwide territorial jurisdiction and subject matter jurisdiction which shall be uniform throughout the state, all as provided by Article V, Section 15(A) of the Louisiana Constitution of 1974.

Added by Acts 1979, No. 328, §1, eff. Jan. 1, 1980.



RS 13:1442 - Civil jurisdiction; in general

§1442. Civil jurisdiction; in general

The civil jurisdiction of a parish court is limited by the amount in dispute and by the nature of the proceeding, as set forth in R.S. 13:1443 and R.S. 13:1444.

Added by Acts 1979, No. 328, §1, eff. Jan. 1, 1980.



RS 13:1443 - Civil jurisdiction; amount in controversy; eviction suits; injunctive actions

§1443. Civil jurisdiction; amount in controversy; eviction suits; injunctive actions

A. Except as otherwise provided by law, the civil jurisdiction of a parish court is concurrent with the district court in cases where the amount in dispute or the value of the property involved does not exceed the jurisdictional amount provided in Code of Civil Procedure Article 4842(A).

B.(1) A parish court shall have jurisdiction, concurrent with the district court, over suits by owners and landlords for the possession of leased premises within its territorial jurisdiction, as follows:

(a) When the amount of the rental does not exceed the jurisdictional amounts provided in Code of Civil Procedure Article 4844(A).

(b) When the suit is to evict an occupant, as defined by Article 4704 of the Code of Civil Procedure, if the annual value of the right of occupancy does not exceed the amount in dispute to which the jurisdiction of the court is limited by Subsection A of this Section.

(2) In computing the jurisdictional amount for purposes of eviction suits, the daily, weekly, monthly, annual, or other rental provided by the lease, exclusive of interest, penalties, or attorney fees shall determine the amount in dispute.

C. When a parish court has subject matter jurisdiction over the principal demand, it may exercise subject matter jurisdiction over any incidental demand properly instituted in connection with the principal demand, regardless of the amount in dispute in the incidental demand.

D. The civil jurisdiction of a parish court is concurrent with the district court in cases or proceedings instituted by the state, a parish, a municipality, or other political subdivision of the state for injunctive relief or other civil relief for the cessation or abatement of any acts or practices committed within the parish court's territorial jurisdiction which may violate any parish or municipal ordinance or any state law; in such case, the court shall have jurisdiction irrespective of the amount in dispute or the value of the property involved.

Added by Acts 1979, No. 328, §1, eff. Jan. 1, 1980. Acts 1986, No. 152, §1, eff. June 28, 1986; Acts 1986, No. 1038, §2; Acts 1987, No. 448, §1, eff. July 9, 1987.

{{NOTE: SEE ACTS 1986, NO. 152, §3.}}

{{NOTE: SEE ACTS 1987, NO. 448, §3.}}



RS 13:1444 - Civil jurisdiction; limitations

§1444. Civil jurisdiction; limitations

Except as otherwise provided by law, a parish court has no jurisdiction in any of the following cases or proceedings:

(1) A claim of title to immovable property.

(2) A case involving the right to public office or position.

(3) A case in which the plaintiff asserts civil or political rights under the federal or state constitutions.

(4) A claim for annulment of marriage, divorce, separation of property, or alimony.

(5) A succession, interdiction, receivership, liquidation, habeas corpus, or quo warranto proceeding.

(6) A case in which the state, or a parish, municipal, or other political subdivision is a defendant.

(7) A case where the action is against an officer or employee of the state, a state agency, or a political subdivision arising out of the discharge of his official duties or within the course and scope of his employment, or the suit is otherwise subject to the provisions of R.S. 13:5104.

(8) Any other case or proceeding excepted from the jurisdiction of these courts by law.

Acts 1979, No. 328, §1, eff. Jan. 1, 1980; Acts 1986, No. 152, §1, eff. June 28, 1986; Acts 1990, No. 361, §2, eff. Jan. 1, 1991; Acts 2004, No. 823, §1, eff. July 12, 2004.



RS 13:1445 - Juvenile jurisdiction

§1445. Juvenile jurisdiction

The parish court shall be a juvenile court for the parish and shall exercise jurisdiction, concurrent with that of the district court, over juvenile matters, except where a separate juvenile or family court with exclusive jurisdiction is established by law.

Added by Acts 1979, No. 328, §1, eff. Jan. 1, 1980.



RS 13:1446 - Criminal jurisdiction

§1446. Criminal jurisdiction

A. The parish court shall have criminal jurisdiction over all violations of state law and parish or municipal ordinances committed within its territorial jurisdiction which are punishable by a fine not exceeding one thousand dollars or by imprisonment not exceeding six months, or both. This jurisdiction shall be concurrent with any jurisdiction conferred by law upon the district court.

B. As to all other violations of state law or of a parish or municipal ordinance, the parish court shall have the power to issue warrants of arrest, to examine, commit, admit to bail and discharge, and to hold preliminary examinations in all cases not capital.

Added by Acts 1979, No. 328, §1, eff. Jan. 1, 1980; Acts 1989, No. 61, §1, eff. June 16, 1989.



RS 13:1447 - Powers; contempt; marriage ceremonies

§1447. Powers; contempt; marriage ceremonies

The parish court possesses inherently all of the power necessary for the exercise of its civil jurisdiction, even though not granted expressly by law. It possesses the powers provided by Article 192 and Articles 194 through 196 of the Code of Civil Procedure and shall have the same power to punish for contempt as a district court. In addition, the judge of the parish court may perform marriage ceremonies.

Added by Acts 1979, No. 328, §1, eff. Jan. 1, 1980.



RS 13:1448 - Jurisdiction over persons and property

§1448. Jurisdiction over persons and property

A. A parish court may exercise jurisdiction over the person to the same extent and in the same manner as a district court.

B. A parish court may exercise jurisdiction quasi in rem over movable or immovable property, or jurisdiction in rem over movable property, in the manner provided by law, if the property is situated within the territorial jurisdiction of the court.

C. A parish court may issue a writ of seizure and sale in an executory proceeding to enforce a privilege or mortgage or other security interest on movable or immovable property.

Added by Acts 1979, No. 328, §1, eff. Jan. 1, 1980. Acts 1989, No. 137, §8, eff. Sept. 1, 1989.



RS 13:1449 - Venue

§1449. Venue

Venue in suits in a parish court shall be determined in the same manner as venue in suits brought in the district court.

Added by Acts 1979, No. 328, §1, eff. Jan. 1, 1980.



RS 13:1450 - No trial by jury

§1450. No trial by jury

A. There shall be no trial by jury in any case in a parish court.

B. Where a principal demand is commenced in a parish court in which the defendant otherwise would be entitled to trial by jury under the provisions of Article 1731 of the Code of Civil Procedure or under any other provision of law, the defendant may obtain trial by jury by transferring the action to the district court in the manner provided by Article 4873 of said code.

C. Where a principal demand commenced in a parish court is one in which the defendant is not entitled to trial by jury under the provisions of Article 1731 of the Code of Civil Procedure, a party who files an incidental demand in that court as authorized by Article 4846 of said code waives any right he may have to jury trial on such incidental demand.

D. A party entitled thereto under the provisions of this Section may transfer the action to the district court in the following manner:

(1) Within the delay allowed for answer in the parish court, or within ten days after answer has been filed, he shall file a motion to transfer with the clerk of the parish court. The motion shall include a declaration that the matter is one to which defendant would have been entitled to trial by jury if commenced in district court and that defendant desires trial by jury.

(2) If no opposition is filed within ten days after the filing of the motion to transfer, the judge of the parish court shall order the transfer to the district court. If an opposition is timely filed, it shall be tried summarily.

(3) Where a transfer is ordered, the clerk of the parish court shall forward to the clerk of the court to which the action is transferred a certified copy of the record in the parish court, including pleadings, minute entries, and all other proceedings.

The clerk of the district court shall file the action as a new proceeding in that court, upon payment by the defendant of a filing fee as provided by rule of the district court. All costs accruing thereafter, however, shall be advanced in the same manner as though the action initially had been commenced by the original plaintiff in the district court.

(4) When the matter is docketed by the clerk of the district court, the proceeding shall continue in that court as though originally commenced therein. In the event transfer is effected prior to answer, defendant shall file his answer in the district court within the delays provided by Article 1001 of the Code of Civil Procedure, commencing from the date the transferred proceeding is filed in that court.

(5) The disposition of a motion to transfer and any opposition thereto shall not be appealable, but shall be reviewable by the court of appeal having appellate jurisdiction over the case through the exercise of its supervisory jurisdiction.

E. A motion to transfer pursuant to this Section shall constitute a demand by the removing party for trial by jury. He may not subsequently withdraw the demand without the approval of the court and the other party or parties.

F. An order to transfer divests the parish court of jurisdiction over all claims and parties cumulated in the suit, and the entire suit is transferred to the district court.

G. The right of other parties to trial by jury in the district court shall be determined as if the suit had initially been commenced in that court by the motion to transfer.

Added by Acts 1979, No. 328, §1, eff. Jan. 1, 1980.



RS 13:1451 - Civil procedure

§1451. Civil procedure

Except as provided by R.S. 13:1452 for appeals of civil cases:

(1) If the amount in dispute or the value of the property involved in the civil case does not exceed three thousand dollars, the procedure in such a civil case in a parish court shall be governed by Book VIII of the Louisiana Code of Civil Procedure regulating procedure in city courts.

(2) If the amount in dispute or the value of the property involved exceeds three thousand dollars, the procedure shall be the same as is provided by law for civil cases in the district court.

Added by Acts 1979, No. 328, §1, eff. Jan. 1, 1980.



RS 13:1452 - Appeals in civil cases

§1452. Appeals in civil cases

Appeal from a civil judgment rendered by a parish court may be taken to the court of appeal. The appeal shall be on the record and shall be taken in the same manner as an appeal from the district court, except that a suspensive or a devolutive appeal must be taken within ten days after the date of the judgment or after service of notice of judgment, when such notice is necessary, or, if timely application for a new trial is made, within ten days after denial of an application for a new trial.

Added by Acts 1979, No. 328, §1, eff. Jan. 1, 1980.



RS 13:1452.1 - Appeals from decisions of traffic hearing officer

§1452.1. Appeals from decisions of traffic hearing officer

In any parish court having a traffic hearing officer, an appeal may be taken from any determination by the officer that a person is in violation of any traffic law or ordinance of the state, parish, or municipality within the court's jurisdiction. The appeal shall be taken to the judge of the parish court by filing a motion with the clerk of court for the parish along with payment of a reasonable fee not to exceed twenty-five dollars. The delay for filing an appeal shall be five days from the date of the determination by the traffic hearing officer. On appeal, the case shall be tried de novo.

Acts 1988, No. 281, §1.



RS 13:1453 - Criminal procedure

§1453. Criminal procedure

The procedure in a criminal proceeding in a parish court shall be as provided by the Code of Criminal Procedure.

Added by Acts 1979, No. 328, §1, eff. Jan. 1, 1980.



RS 13:1454 - Review of criminal proceedings

§1454. Review of criminal proceedings

Appeal from or other review of judgments of parish courts in criminal proceedings shall be as provided by Article V, Section 5 of the Louisiana Constitution.

Added by Acts 1979, No. 328, §1, eff. Jan. 1, 1980.



RS 13:1455 - Application; preexisting parish courts

§1455. Application; preexisting parish courts

The provisions of this Chapter shall be applicable to all parish courts, whether established before or after the effective date of this Chapter; however, nothing in this Chapter shall be deemed to change the territorial jurisdiction of the First Parish Court for the Parish of Jefferson and the Second Parish Court for the Parish of Jefferson, which courts were created prior to the effective date of the Constitution of 1974 and thus are exempt from the requirement contained in Article V, Section 15(A) that all trial courts of limited jurisdiction established by the legislature have parishwide territorial jurisdiction; provided, further, that the existing jurisdiction of mayor's or magistrate's courts shall not be affected in those parishes in which parish courts have been established at the effective date of this act.

Added by Acts 1979, No. 328, §1, eff. Jan. 1, 1980.



RS 13:1456 - Citation of Chapter

§1456. Citation of Chapter

This Chapter shall be designated and may be cited as the "Uniform Parish Court Jurisdiction and Procedure Act."

Added by Acts 1979, No. 328, §1, eff. Jan. 1, 1980.



RS 13:1457 - Bailiffs of parish courts

§1457. Bailiffs of parish courts

A. The judge of a parish court except in the parish of Ascension may appoint bailiffs for the parish court and fix their compensation. If the parish court has more than one division, the court may appoint bailiffs for each of the divisions.

B. The bailiff shall attend all sessions of the court and, under the direction of the court, shall open and close court at each session, shall maintain order and decorum in the courtroom, shall perform such other duties as are assigned to him by law or by the court. In addition, when requested to do so, the bailiff shall call all witnesses in the building whose testimony is desired by the court or by a party to a suit or other proceeding. In the performance of his duties, the bailiff shall have the powers of a deputy sheriff.

Added by Acts 1980, No. 778, §1.



RS 13:1458 - Minute clerks of parish courts

§1458. Minute clerks of parish courts

A. The judge of the parish court except in the parish of Ascension may appoint minute clerks for the parish court and fix their compensation. If the parish court has more than one division, each judge may appoint minute clerks for his division.

B. The minute clerk shall have the power to administer oaths, receive and file documents, and perform any other duties assigned by the parish court, and the minute clerk shall have all powers and authority granted by law.

Added by Acts 1980, No. 778, §1.



RS 13:1561 - Gun court docket; probation supervision program

CHAPTER 6. JUVENILE COURTS

PART I. GENERAL PROVISIONS

§1561. Gun court docket; probation supervision program

Each court exercising juvenile jurisdiction may by local rule designate as a gun division one or more divisions to which gun and weapon-related offenses are assigned and may establish an intensive probation program to be administered by the presiding judge or judges thereof or by an employee designated by the court under the direction of the office of juvenile justice.

Acts 2013, No. 352, §1, eff. June 17, 2013.



RS 13:1561.1 - To 1563 Repealed by Acts 1978, No. 172, 5, eff. Jan. 1, 1979

§1561.1. §§1561.1 to 1563 Repealed by Acts 1978, No. 172, §5, eff. Jan. 1, 1979



RS 13:1564 - Juvenile Court for Caddo Parish; judges; qualifications; election; term; salary

§1564. Juvenile Court for Caddo Parish; judges; qualifications; election; term; salary

A. There shall be three judges of the Juvenile Court for Caddo Parish who shall have full and exclusive authority as judges of the Juvenile Court for Caddo Parish, and they shall preside over said court as a separate court of record. Each judge shall be a qualified elector of the parish of Caddo and shall have been admitted to the practice of law in this state for at least five years prior to his election. Each judge shall have been domiciled in Caddo Parish for at least two years preceding his election. Each judge shall be elected for the same term and at the same time as the judges of the First Judicial District, and each shall receive the same salary as the district judges of the First Judicial District Court. Each judge shall be elected from an election section by the qualified electors of the election section. One judge, Division C, shall be elected from election section one; one judge, Division B, shall be elected from election section two; and one judge, Division A, shall be elected from election section three.

B. Election section one shall consist of Precincts 1, 2, 3, 5, 29, 30, 31, 32, 39, 40, 41, 42, 44, 45, 46, 53, 54, 55, 57, 60, 61, 65, 67, 71, 73A & 73B, 80, 81, 82A & 82B, 83A & 83B, 84, 85A & 85B, 86, 96, 98, 130, 131, 135, 137A & 137B, and 140 of Caddo Parish. Election section two shall consist of Precincts 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 33, 34, 35, 36, 37, 38, 43, 47, 48, 49, 50, 51, 52, 56A & 56B, 58, 59, 62, 63, 64, 66, 72, 74, 76A & 76B, 77, 99, 126, 127, 128, and 129 of Caddo Parish. Election section three shall consist of Precincts 4, 68, 69, 70, 75, 78, 79, 87, 88, 89A & 89B & 89C, 90A & 90B, 91A & 91B, 92, 93, 94, 95A & 95B, 97A & 97B, 122, 123, 124, 125, 132A & 132B, 133, 134, 136, 138, 139, 141, 142, 143, 144, 145, 146, 147, 149, 150, 151, 152, 153, 154, 155, 156, 157, 158, and 159 of Caddo Parish.

Acts 1950, No. 82, §2. Amended by Acts 1952, No. 16, §4; Acts 1975 No. 152, §1; Acts 1975, No. 743, §4, eff. Aug. 1, 1975; Acts 1977, No. 63, §1, eff. Jan. 1, 1979; Acts 1994, 3rd Ex. Sess., No. 145, §1, eff. July 7, 1994.



RS 13:1565 - Juvenile Court for Caddo Parish; continuous session; quarters; conduct of business; expenses

§1565. Juvenile Court for Caddo Parish; continuous session; quarters; conduct of business; expenses

A. The judge of the Juvenile Court for Caddo Parish having the longest continuous service as judge of the court shall be chief judge of the court, and as chief judge he shall exercise the administrative functions of the court, including any such functions prescribed by the court.

B. The Juvenile Court for Caddo Parish shall be in continuous session throughout the year; provided, however, that each judge shall be entitled to a vacation of one month during each year.

C. In the event of a juvenile court judge's vacation, absence from the parish, inability to serve, or recusation, the judges of the First Judicial District Court may name one of their number to serve temporarily in his place.

NOTE: Subsection D eff. until July 1, 2008. See Acts 2006, No. 374, §1, eff. July 1, 2008.

D. All sessions of the juvenile court shall be held separate and apart from the First Judicial District Court in quarters to be provided by the governing authority of Caddo Parish. The governing authority of Caddo Parish shall make all necessary provisions for the proper conduct of the business of said juvenile court, and provide all necessary expenses in connection with the operation of same, said expenses to include stenographer's hire and all necessary and legitimate expenses incurred by the probation officers in the discharge of their official duties. The quarters furnished by the governing authority for the said court shall include an office for each of the judges of said court furnished as the duties of the said judges may require.

NOTE: Subsection D as amended by Acts 2006, No. 374, §1, eff. July 1, 2008:

D. All sessions of the juvenile court shall be held separate and apart from the First Judicial District Court in quarters to be provided by the governing authority of Caddo Parish. Except as provided in R.S. 13:1565.1(B), the governing authority of Caddo Parish shall make all necessary provisions for the proper conduct of the business of said juvenile court and provide all necessary expenses in connection with the operation of same, said expenses to include stenographer's hire and all necessary and legitimate expenses incurred by the probation officers in the discharge of their official duties. The quarters furnished by the governing authority for the said court shall include an office for each of the judges of said court furnished as the duties of the said judges may require.

Acts 1950, No. 82, §2. Amended by Acts 1952, No. 419, §1; Acts 1977, No. 63, §1, eff. Jan. 1, 1979; Acts 2006, No. 374, §1, eff. July 1, 2008.



RS 13:1565.1 - Clerk

§1565.1. Clerk

A. The clerk of the First Judicial District Court shall be ex officio clerk of the juvenile court.

B. Notwithstanding any provision of law to the contrary, the governing authority of Caddo Parish shall be responsible for reasonable and necessary expenses of the operation of the office of the clerk of court for the Juvenile Court of Caddo Parish, except for expenses directly related to employees. The clerk of the First Judicial District Court shall be responsible for the cost of employees for the office of the clerk of the Juvenile Court of Caddo Parish, including but not limited to salaries, benefits, retirement, travel, and training. Nothing contained in this Subsection shall preclude the governing authority of Caddo Parish and the clerk of the First Judicial District Court from entering into an intergovernmental agreement to provide for the funding of any of the expenses related to employees as enumerated in this Subsection.

C. In addition to the purchase of an automobile authorized by R.S. 13:783(D)(1) and (3), the clerk of the Juvenile Court for Caddo Parish may lease or purchase, out of the clerk's salary fund, an additional automobile for the use of the juvenile court office. The automobile and insurance for the vehicle shall be purchased in accordance with the provisions set forth in R.S. 13:783(D)(1).

Acts 2006, No. 374, §1, eff. July 1, 2008; Acts 2012, No. 162, §1, eff. May 22, 2012.



RS 13:1565.2 - Juvenile Court for Caddo Parish; judicial expense fund; existing fees in juvenile matters; disposition

§1565.2. Juvenile Court for Caddo Parish; judicial expense fund; existing fees in juvenile matters; disposition

A. There is hereby established a Judicial Expense Fund for the Juvenile Court for Caddo Parish. From existing fees collected by the Juvenile Court for Caddo Parish pursuant to Article 405 of the Louisiana Children's Code, and additionally court fines and any other court assessed imposed fees and court costs, the judges of the court, sitting en banc, shall determine a percentage of or a sum from existing fees collected by the court which shall be transmitted to the general fund of the parish to be placed pursuant to the provisions of this Section in a separate account to be designated as the Judicial Expense Fund for the Juvenile Court for Caddo Parish. Notwithstanding this Section or other provision of law, any fees collected by the Juvenile Court for Caddo Parish pursuant to Article 405 of the Louisiana Children's Code, in addition to any and all court fines and other court assessed fees and costs collected, to the extent such cumulative amount exceeds the "maximum annual amount" defined below, such excess of the maximum annual amount shall be remitted to the governing authority of the parish to be utilized for operational expenses of the juvenile court and juvenile detention facility. For purposes of this Section, the "maximum annual amount" shall be derived from taking the prior fiscal year expenditure of the judges of the First Judicial District Court from the judicial expense fund established pursuant to R.S. 13:996.16 et seq., which amount shall then be reduced proportionately to reflect the difference in the number of judges of the First Judicial District Court relative to the Juvenile Court of Caddo Parish. The juvenile judges, en banc, shall have control over the fund and all disbursements made from the Judicial Expense Fund of the Juvenile Court for Caddo Parish and shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

B. The Judicial Expense Fund for the Juvenile Court for Caddo Parish may be used for any operating expense of the court and salaries for court reporters and other court personnel and is in addition to any and all other funds, salaries, expenses, or other monies that are provided, authorized, or established by law.

C. No judge's salary may be paid from the Judicial Expense Fund for the Juvenile Court for Caddo Parish.

D. The judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library for the court or for buying or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court or in any manner otherwise authorized by law. In general, the judicial expense fund is established and may be used for any purpose connected with, incidental to, or related to the proper administration or function of the court or the offices of the judges.

Acts 2006, No. 691, §1, eff. Jan. 1, 2007.



RS 13:1566 - Orleans Parish juvenile court; salary of judges

§1566. Orleans Parish juvenile court; salary of judges

A. There shall be in the parish of Orleans a separate juvenile court, which shall be a court of record and shall be known as the Orleans Parish Juvenile Court. Each judge of said court shall receive the annual salary provided for in R.S. 13:691(A).

B. There is hereby established a continuing judicial fund which shall, pursuant to R.S. 13:1585, consist of fees charged for adoption cases and costs collected in the handling of support matters and traffic matters. The judicial fund shall be administered by the judges of the Orleans Parish Juvenile Court. The judges of the Orleans Parish Juvenile Court may expend it for the improvements and necessities of the court.

Acts 1950, No. 82, §2. Amended by Acts 1952, No. 16, §5; Acts 1954, No. 424, §1; Acts 1956, No. 79, §1; Acts 1957, No. 48, §1; Acts 1962, No. 118, §1; Acts 1966, No. 280, §1; Acts 1969, No. 164, §1; Acts 1974, No. 409, §1. Acts 1975, No. 743, §5, eff. Aug. 1, 1975.



RS 13:1567 - Juvenile court for parish of Orleans; vacations; inability to serve; appointments

§1567. Juvenile court for parish of Orleans; vacations; inability to serve; appointments

Each judge of the Orleans Parish Juvenile Court shall be entitled to a vacation of thirty days. Whenever a judge of the Orleans Parish Juvenile Court is unable to serve for any reason other than while the judge is on vacation, the Louisiana Supreme Court shall appoint an attorney possessed of the same qualifications required of a judge of the court, who shall possess the powers of and discharge the duties of judge of the court during the period of inability to serve. In addition, a judge of the Orleans Parish Juvenile Court, when he is going to be on vacation, may appoint an attorney possessed of the same qualifications required of a judge of the court, who shall possess the powers of and discharge the duties of judge of the court while the judge is on vacation. Any lawyer appointed to serve as judge under the provisions of this Section shall be paid a salary equal to the proportionate amount of salary of the judge whom he is replacing for the period of time for which the appointee serves as judge of the court. Any vacancy in the office of judge of the court shall be filled in accordance with Article V, Section 22(B) of the Louisiana Constitution.

Acts 1950, No. 82, §2. Amended by Acts 1978, No. 494, §1.



RS 13:1568 - Juvenile court for parish of Orleans; continuous session; quarters; conduct of business; expenses; police detail

§1568. Juvenile court for parish of Orleans; continuous session; quarters; conduct of business; expenses; police detail

A. The juvenile court for the parish of Orleans shall be in continuous session throughout the year.

B. The city of New Orleans shall provide suitable quarters for said court which shall be in a building separate from that of any of the criminal courts and shall make necessary provisions for the conduct of the business of said court and provision for the expenses of the same.

C. The department of police of the city of New Orleans shall detail, subject to such rules as it may adopt, the necessary number of police officers to the court, to keep order and execute orders and decrees of the judges thereof.

Acts 1950, No. 82, §2. Acts 1984, No. 428, §1.



RS 13:1568.1 - Juvenile court for the parish of Orleans; retention of unclaimed bonds; procedure; fee

§1568.1. Juvenile court for the parish of Orleans; retention of unclaimed bonds; procedure; fee

A. The Orleans Parish Juvenile Court by a majority of its judges acting en banc may appropriate and use for the necessary expenses and operation of the court all sums of money represented by unclaimed cash bonds on deposit with the court under the following conditions:

(1) When proceedings under R.S. 14:74 or under the Uniform Reciprocal Enforcement of Support Statute have been instituted and subsequently dismissed and a cash appearance bond remains on deposit with the court and cannot be returned to the owner in spite of diligent effort by the court because the whereabouts of the party posting the bond remain unknown and two years have elapsed from the date of the dismissal of court proceedings.

(2) When a case was filed under R.S. 14:74 or under the Uniform Reciprocal Enforcement of Support Statute and five years have elapsed from the last hearing without further action by any party at interest to reset the case for further judicial redress, and no support payments have been made pursuant to the court order by the party cast in judgment for at least five years, and the whereabouts of the party posting the cash bond remain unknown in spite of diligent effort to locate and return the money to the proper owner, and there is no warrant outstanding.

B. Before any such sums are appropriated under the provisions of this Section, the court shall publish a notice in the official daily journal for the parish seeking information concerning the whereabouts of the party at interest.

C. When these procedures have been followed and the court cannot return the money to the proper party at interest, the court may appropriate and use the cash bond money by depositing it in the judicial expense fund of the court to be used for the necessary expenses and operation of the court functions as determined by the judges.

D. Notwithstanding the provisions of this Section, the owner of a cash bond so appropriated, upon proper identification and evidence of ownership, may reclaim the bond money at any time even though appropriated and used pursuant to this Section. The court shall set aside a reserve of ten percent of all such sums appropriated against this contingency and shall maintain an ongoing inventory of all such funds.

E. Whenever the efforts of the court to locate the party posting the bond has resulted in the return of the bond money, the court shall be entitled to reimbursement for the cost of the advertisement plus an additional fee not to exceed twenty-five dollars which may be withheld from the bond money.

Acts 1984, No. 648, §1.



RS 13:1568.2 - Juvenile court for the parish of Orleans; distribution of unclaimed restitution funds; procedure

§1568.2. Juvenile court for the parish of Orleans; distribution of unclaimed restitution funds; procedure

A. The Orleans Parish Juvenile Court, by a majority of its judges acting en banc, may distribute unclaimed restitution funds held in escrow to elderly persons who have been victims of nonviolent crimes and for whom restitution has been ordered but not paid.

B. For purposes of this Section, an "elderly person" means a person over the age of sixty-two and living on social security income.

C. Before any such funds are distributed pursuant to this Section, the court shall publish a notice in the official journal for the parish notifying those who have not claimed restitution funds due them that such funds are available to them for distribution. The costs of the advertisement shall be deducted from the unclaimed restitution funds.

D. The court shall set aside a reserve of ten percent of the unclaimed restitution funds to provide payment to those who may come forward and claim their monies subsequent to the distribution to elderly victims of monies from the unclaimed restitution funds.

Acts 1991, No. 977, §1.



RS 13:1568.3 - Special divisions of court

§1568.3. Special divisions of court

A. In accordance with the jurisdiction provided for in the Children's Code, in a juvenile court located in Orleans Parish, there shall be special divisions of court with exclusive jurisdiction over child in need of care proceedings, as specifically provided for in Titles VI, X, XI, and XII of the Louisiana Children's Code and generally provided for in other titles or articles of the code, which shall consist of Section "A", Section "B", Section "C", Section "E", and Section "F" of the court.

B. In accordance with the jurisdiction provided for in the Children's Code, the juvenile court located in Orleans Parish, there shall be special divisions of court with exclusive jurisdiction over delinquency proceedings, as specifically provided for in Title VIII of the Louisiana Children's Code and generally provided for in other titles or articles of the code, which shall consist of Section "A", Section "B", Section "C", Section "E", and Section "F".

Acts 2004, No. 402, §1; Acts 2011, 1st Ex. Sess., No. 38, §1; Acts 2014, No. 466, §2, eff. Dec. 31, 2014, midnight.



RS 13:1569 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1569. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1570 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1570. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.

{{NOTE: SEE ACTS 1991, NO. 976, WHICH ENACTED R.S. 13:1570(B).}}



RS 13:1570.1 - Repealed by Acts 1978, No. 172, 5, eff. Jan. 1, 1979

§1570.1. Repealed by Acts 1978, No. 172, §5, eff. Jan. 1, 1979



RS 13:1571 - Repealed by Acts 1978, No. 172, 5, eff. Jan. 1, 1979

§1571. Repealed by Acts 1978, No. 172, §5, eff. Jan. 1, 1979



RS 13:1571.1 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1571.1. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1571.2 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1571.2. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1571.3 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1571.3. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1571.4 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1571.4. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1571.5 - Transfer and acceptance by another state based on change or probable change of residence

§1571.5. Transfer and acceptance by another state based on change or probable change of residence

A. If the court finds that a child who has been adjudged to have committed a delinquent act, to be uncontrollable or ungovernable, dependent or neglected, is or is about to become a resident of another state, the court may defer hearing on the need for treatment or rehabilitation and disposition and may request, by any appropriate means, the juvenile court of the county of the child's residence or prospective residence to accept jurisdiction of the child.

B. If the child becomes a resident of another state while on probation or under protective supervision under an order of a juvenile court of this state, the court may request the juvenile court of the county of the state in which the child has become a resident to accept jurisdiction of the child and to continue his probation or protective supervision.

C. Upon receipt and filing of an acceptance, the court of this state shall transfer custody of the child to the accepting court and cause him to be delivered to the person designated by that court to receive his custody. It shall also provide that court with certified copies of: (1) the order adjudging the child to be delinquent, uncontrollable or ungovernable, dependent or neglected; (2) the order of transfer; and, if the child is on probation or under protective supervision under order of the court, (3) the order of disposition. It also shall provide that court with a statement of the facts found by the court of this state and any recommendations and other information it considers of assistance to the accepting court in making a disposition of the case or in supervising the child on probation, or otherwise.

D. Upon compliance with Subsection C of this section, the jurisdiction of the court of this state is terminated.

Added by Acts 1972, No. 140, §1.



RS 13:1571.6 - Repealed by Acts 1978, No. 172, 5, eff. Jan. 1, 1979

§1571.6. Repealed by Acts 1978, No. 172, §5, eff. Jan. 1, 1979



RS 13:1571.7 - Out of state supervision

§1571.7. Out of state supervision

Subject to the provisions of this chapter governing disposition, and to the extent that funds from all sources are available, the court may place a child in the custody of a suitable person in another state. On obtaining the written consent of a juvenile court of another state, the court of this state may order that the child be placed under the supervision of a probation officer or other appropriate person designated by the accepting court. One certified copy of the order shall be sent to the accepting court and another filed in the records of the requesting court of this state.

Added by Acts 1972, No. 140, §1.



RS 13:1571.8 - Supervision under out of state court order

§1571.8. Supervision under out of state court order

A. Upon receiving a request of a juvenile court of another state to provide supervision of a child under the jurisdiction of that court, a court of this state may issue its written acceptance to the requesting court and designate its probation or other appropriate officer who is to provide supervision, stating the probable cost per day therefor.

B. Upon the receipt and filing of a certified copy of the order of the requesting court placing the child under the supervision of the officer so designated, the officer shall arrange for the reception of the child from the requesting court, provide supervision pursuant to the order and to this chapter, and report thereon from time to time, and he may make known any recommendations he may have to the requesting court.

C. The court of this state is authorized to terminate supervision at any time by notifying the requesting court. In that event, or if the supervision is terminated at the suggestion of the requesting court, the probation officer supervising the child shall return the child to a representative of the requesting court authorized to receive him.

Added by Acts 1972, No. 140, §1.



RS 13:1571.9 - Out of state probation officers; powers

§1571.9. Out of state probation officers; powers

If a child has been placed on probation or protective supervision by a juvenile court of another state and the child is in this state with or without the permission of that court, the probation officer of that court or other person designated by that court to supervise or take custody of the child has all the powers and privileges in this state with respect to the child as given by this chapter to like officers or persons of this state, including the right of visitation, counseling, control, direction, taking into custody, and returning to that state.

Added by Acts 1972, No. 140, §1.



RS 13:1571.10 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1571.10. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1572 - To 1575 Repealed by Acts 1978, No. 172, 5, eff. Jan. 1, 1979

§1572. §§1572 to 1575 Repealed by Acts 1978, No. 172, §5, eff. Jan. 1, 1979



RS 13:1576 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1576. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1577 - REPEALED BY ACTS 1991, NO. 235, 25, EFF. JULY 1, 1994.

§1577. REPEALED BY ACTS 1991, NO. 235, §25, EFF. JULY 1, 1994.



RS 13:1578 - Detention accommodations

§1578. Detention accommodations

Provisions shall be made for the temporary detention of children in a detention home, to be conducted as an agency of the court or other appropriate public agency; or the court may arrange for the care of such children temporarily in private homes subject to the supervision of the court, or may arrange with any institution or agency to receive for temporary care children within the jurisdiction of the court.

Acts 1950, No. 82, §2.



RS 13:1578.1 - Repealed by Acts 1978, No. 172, 5, eff. Jan. 1, 1979

§1578.1. Repealed by Acts 1978, No. 172, §5, eff. Jan. 1, 1979



RS 13:1578.2 - Repealed by Acts 1978, No. 172, 5, eff. Jan. 1, 1979; Acts 1978, No. 535, 1, eff. July 12, 1978

§1578.2. Repealed by Acts 1978, No. 172, §5, eff. Jan. 1, 1979; Acts 1978, No. 535, §1, eff. July 12, 1978



RS 13:1579 - Repealed by Acts 1978, No. 172, 5, eff. Jan. 1, 1979

§1579. Repealed by Acts 1978, No. 172, §5, eff. Jan. 1, 1979



RS 13:1579.1 - Repealed by Acts 1978, No. 172, 5, eff. Jan. 1, 1979

§1579.1. Repealed by Acts 1978, No. 172, §5, eff. Jan. 1, 1979



RS 13:1580 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1580. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1580.1 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1580.1. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1580.2 - REPEALED BY ACTS 1983, NO. 610, 3, EFF. JULY 1, 1984.

§1580.2. REPEALED BY ACTS 1983, NO. 610, §3, EFF. JULY 1, 1984.



RS 13:1581 - REPEALED BY ACTS 1978, NO. 172, 5, EFF. JAN. 1, 1979

§1581. REPEALED BY ACTS 1978, NO. 172, §5, EFF. JAN. 1, 1979



RS 13:1582 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1582. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1583 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1583. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1583.1 - Diagnostic psychiatric center and facilities for delinquent juvenile examinations at Charity Hospital

§1583.1. Diagnostic psychiatric center and facilities for delinquent juvenile examinations at Charity Hospital

The Department of Public Safety and Corrections in conjunction with the Louisiana Department of Health, through the Charity Hospital of Louisiana at New Orleans, shall as soon as funds are available establish a diagnostic psychiatric center for delinquent children at the Charity Hospital of Louisiana at New Orleans and shall provide temporary facilities for them when a juvenile judge issues an order for their examination and/or treatment, at the institution, as provided for in R.S. 13:1583. Upon request of the Department of Public Safety and Corrections a court may order such treatment for a juvenile pursuant to R.S. 15:907.

Added by Acts 1974, No. 562, §1. Amended by Acts 1978, No. 786, §1, eff. July 17, 1978; Acts 1984, No. 567, §4.



RS 13:1584 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1584. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1585 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1585. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1586 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1586. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.

{{NOTE: SEE ACTS 1991, NO. 479, WHICH AMENDED AND REENACTED R.S. 13:1586.}}



RS 13:1586.1 - REPEALED BY ACTS 1979, NO. 504, 2

§1586.1. REPEALED BY ACTS 1979, NO. 504, §2



RS 13:1586.2 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1586.2. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1586.3 - REPEALED BY ACTS 1978, NO. 172, 5, EFF. JAN. 1, 1979

§1586.3. REPEALED BY ACTS 1978, NO. 172, §5, EFF. JAN. 1, 1979



RS 13:1587 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1587. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1587.1 - Juvenile Court of the parish of Orleans; clerk of court; bailiffs; minute clerks; stenographers and other personnel; probation officers

§1587.1. Juvenile Court of the parish of Orleans; clerk of court; bailiffs; minute clerks; stenographers and other personnel; probation officers

A. There shall be a clerk of court whose title shall be Clerk of the Juvenile Court for the parish of Orleans who shall be chosen and appointed by the concurrence of the judges, and the salary of the clerk of court shall be in conformance with the adopted unclassified pay plan of the city of New Orleans and payable by the city of New Orleans. The city of New Orleans shall in its annual budget provide a sum sufficient for the salary of said clerk of court.

B. Each judge of the court may appoint a bailiff, a stenographer and such stenographic, clerical, and other personnel as may be deemed necessary to make the functions of the court effective and provide adequate service. The city of New Orleans shall in its annual budget provide a sum sufficient for the salaries of such personnel.

C. All employees of the probation department and probation services for the Juvenile Court for the Parish of Orleans on and after the effective date of this Act shall be transferred to and provided by the Department of Health and Human Resources in accordance with existing statutes, subject to the rules and regulations of the Louisiana civil service system or its successor. The duties of probation officers shall be fixed in accordance with the provisions of the Code of Juvenile Procedure and of R.S. 46:1251 through R.S. 46:1256. The salaries, related benefits, and operational expenses incurred in the provision of probation services shall be at the expense of the state and sufficient funds therefor shall be budgeted by the legislature.

D. The positions of employment covering the employees of the probation department of Juvenile Court for the parish of Orleans shall, on and after the effective date of this Act, be transferred to and be in the classified service of the state of Louisiana, and on and after said date shall be governed by all of the provisions of Article X of the Constitution of Louisiana of 1974 in the same manner and to the same extent as are other employees and positions placed by said provisions within the classified civil service of the state of Louisiana.

E. All employees of the probation department of the Juvenile Court for the parish of Orleans whose positions of employment are placed in the classified civil service of the state by the provisions of this Section shall, on the effective date of this Act, acquire probational civil service status in the class of position they are occupying on such date. Thereafter they shall be deemed classified civil service employees in their respective classification, and shall be subject to and governed by the provisions of Article X of the Constitution of Louisiana of 1974 and the rules and regulations adopted by the State Civil Service Commission.

Acts 1950, No. 369, §1. Amended by Acts 1979, No. 267, §1, eff. Sept. 1, 1979.



RS 13:1587.2 - New Orleans; city authorized to pay additional compensation for bailiffs and stenographers; duties

§1587.2. New Orleans; city authorized to pay additional compensation for bailiffs and stenographers; duties

The bailiff in each section of the Orleans Parish Juvenile Court also shall perform the duties of crier in each section of the court. The stenographer in each section of the court shall be the secretary and receptionist in each such section, and also shall be the court reporter. In addition to the compensation payable to each bailiff and each stenographer from any source whatsoever as now authorized by statute or ordinance, each bailiff and each stenographer shall receive additional compensation of one hundred fifty dollars per month payable by the city of New Orleans when and if funds are made available therefor.

Added by Acts 1972, No. 576, §1. Amended by Acts 1978, No. 228, §1.



RS 13:1587.3 - Municipalities and parishes; special authority of ranking police officers in juvenile division

§1587.3. Municipalities and parishes; special authority of ranking police officers in juvenile division

In any municipality or parish, any law enforcement officer assigned to the juvenile division of the law enforcement department with the rank of desk sergeant or above, or a deputy or above in the sheriffs department, of the equivalent rank is hereby authorized and empowered to administer oaths and verify affidavits filed in accordance with Article 26 of the Code of Juvenile Procedure by other members of the police department.

Added by Acts 1979, No. 666, §1.



RS 13:1587.4 - Juvenile probation employees; Fourth Judicial District Court, Ouachita Parish

§1587.4. Juvenile probation employees; Fourth Judicial District Court, Ouachita Parish

A. All juvenile probation employees for the Fourth Judicial District Court for the Parish of Ouachita on and after the effective date of this Section shall be transferred to and provided by the Department of Health and Human Resources in accordance with existing statutes, subject to the rules and regulations of the Louisiana civil service system or its successor. The duties of probation officers shall be fixed in accordance with the provisions of R.S. 13:1587. The salaries, related benefits, and operational expenses incurred in the provision of juvenile probation services shall be at the expense of the state and sufficient funds therefor shall be budgeted by the legislature.

B. The positions of employment covering juvenile probation employees of the Fourth Judicial District Court for the Parish of Ouachita shall, on and after the effective date of this Section, be transferred to and be in the classified service of the state of Louisiana, and on and after said date shall be governed by all of the provisions of Article X of the Louisiana Constitution of 1974 in the same manner and to the same extent as are other employees and positions placed by said provisions within the classified civil service of the state of Louisiana.

C. All juvenile probation employees of the Fourth Judicial District Court for the Parish of Ouachita whose positions of employment are placed in the classified civil service of the state by the provisions of this Section shall, on the effective date of this Section, acquire probational civil service status in the class and the position they are occupying on such date. Thereafter they shall be deemed classified civil service employees in their respective classification, and shall be subject to and governed by the provisions of Article X of the Louisiana Constitution of 1974 and the rules and regulations adopted by the State Civil Service Commission.

Added by Acts 1980, No. 686, §1, eff. Oct. 1, 1980.



RS 13:1588 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1588. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1589 - Co-operation; information and reports

§1589. Co-operation; information and reports

It is hereby made the duty of every parochial and municipal department or officers thereof, to render all assistance to and cooperation with the court within his or its jurisdictional power which may further the objects of R.S. 13:1561 through 13:1592.

All institutions or agencies to which the court sends any child are hereby required to give to the court or to any officer appointed by it such information or reports concerning such child as said court or officer may require.

Acts 1950, No. 82, §2.



RS 13:1590 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1590. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1591 - Repealed by Acts 1978, No. 172, 5, eff. Jan. 1, 1979

§1591. §§1591, 1592 Repealed by Acts 1978, No. 172, §5, eff. Jan. 1, 1979



RS 13:1593 - Additional juvenile court judge for Orleans parish

§1593. Additional juvenile court judge for Orleans parish

In addition to the number of judges now provided for by Article VII, Section 96 of the Constitution of Louisiana of 1921, as augmented by provisions of R.S. 13:1741, Louisiana Revised Statutes of 1950, there is hereby created and shall be elected by the qualified electors of the parish of Orleans, an additional judge of the juvenile court for the parish of Orleans, who shall receive the same salary, payable from the same sources and in the same manner as is paid to the judges now serving in the juvenile court for the parish of Orleans, and who shall possess all of the powers, duties, jurisdiction and qualifications as are prescribed by the constitution and laws of this state relative to judges of the juvenile court for the parish of Orleans.

Acts 1958, No. 400, §1.



RS 13:1594 - Election; term

§1594. Election; term

The first judge for the additional judgeship of the juvenile court for the parish of Orleans, who shall preside over the additional section of the court, as provided herein, shall be elected in a manner herein below set forth provided that the governor shall make an interim appointment to that office to serve through December 31, 1960, and his successor shall be elected for a term of eight years commencing on January 1, 1961, at the congressional election to be held on the first Tuesday after the first Monday in November, 1960. The terms of office of the judges of the juvenile court serving in the parish of Orleans on August 1, 2012, shall be extended through December 31, 2014. Their successors shall be elected for a term of six years commencing on January 1, 2015, at the congressional election to be held on the first Tuesday after the first Monday in November, 2014, and their successors every six years thereafter.

Acts 1958, No. 400, §2; Acts 2012, No. 474, §2.



RS 13:1595 - Judges; criers and stenographers

§1595. Judges; criers and stenographers

A. In addition to Sections "A," "B" and "C" of the Juvenile Court for the Parish of Orleans, there is hereby created a new section of the court to be designated as Section "D." The additional judge herein created shall be known as the judge of Section "D" of the Juvenile Court for the Parish of Orleans. Each judge shall have the right to appoint a crier and stenographer for his own section of the court, who shall perform the same duties and receive the same compensation, payable in the same manner and from the same sources as similar officials in other sections of the court. The judge of Section "D" of the juvenile court shall be elected by the voters of Orleans Parish concurrently with the next election for mayor of the city of New Orleans.

B. The judgeship created for Section "D" of the Juvenile Court for the parish of Orleans shall be abolished effective December 31, 2014, at midnight.

C. The first judgeship becoming vacant by death, resignation, retirement, disqualification from exercising any judicial function pursuant to order of the Louisiana Supreme Court, or removal during the term of office shall be abolished the following day.

D. Upon the abolishment of a judgeship as provided for in Subsections B and C of this Section, the funding from the city of New Orleans for such judgeship shall be allocated for juvenile services within the city of New Orleans.

Acts 1958, No. 400, §3. Amended by Acts 1969, No. 162, §1; Acts 2014, No. 466, §1.



RS 13:1595.1 - Additional judges for the Orleans Parish Juvenile Court; creation; personnel

§1595.1. Additional judges for the Orleans Parish Juvenile Court; creation; personnel

In addition to the presently existing Sections "A", "B", "C", and "E" of the present Orleans Parish Juvenile Court, there is hereby created one new section of the court for purposes of nomination and election only, to be designated as Section "F". There is hereby established one additional judgeship, the judge of which shall preside over Section "F". Such judge shall have the right to appoint a crier and stenographer for his own section of the court, who shall perform the same duties and receive the same compensation, payable in the same manner, and from the same sources as similar officials in other sections of the court.

Added by Acts 1976, No. 683, §1, eff. July 1, 1978. Amended by Acts 1978, No. 201, §1, eff. June 29, 1978; Acts 1979, No. 460, §5, eff. July 1, 1979; Acts 1986, No. 230, §1; Acts 1991, No. 8, §2(A), eff. June 6, 1991; Acts 2014, No. 466, §2, eff. Dec. 31, 2014, midnight.

NOTE: Acts 1995, No. 145, §1, Provides the Term of Office for Section "F" Ends Dec. 31, 2000.



RS 13:1595.2 - Judicial expense fund for the Orleans Parish Juvenile Court; established; disbursements

§1595.2. Judicial expense fund for the Orleans Parish Juvenile Court; established; disbursements

A. In all delinquency and children in need of supervision cases over which the Orleans Parish Juvenile Court has jurisdiction, there shall be taxed as costs against every juvenile who is adjudicated delinquent, admits to allegations contained in the petition, or enters into an informal adjudication the sum of fifty dollars, which shall be transmitted to the judicial administrator of the Orleans Parish Juvenile Court for further disposition in accordance herewith.

B. The judicial administrator shall place all sums collected or received under this Section in a separate account to be designated as the judicial expense fund for the Orleans Parish Juvenile Court. The judges of the court shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judicial expense fund may be used for any operating expense of the court, including salaries for court reporters, bailiffs, minute clerks, and other court personnel and is in addition to any and all other funds, salaries, expenses, or other monies that are provided, authorized, or established by law.

D. No salary shall be paid from the judicial expense fund to any judges of the court.

Acts 1992, No. 736, §1.



RS 13:1595.3 - Fees; enumeration

§1595.3. Fees; enumeration

A. In addition to all other fees or costs provided by law, the clerk of court for the Orleans Parish Juvenile Court shall collect the following fees from every person who is not otherwise exempted by law from the payment of court costs:

(1) For service of process in adoption cases within Orleans Parish, a fee of sixty dollars and for service of process in adoption cases made outside of Orleans Parish, a fee of eighty-five dollars. All fees collected pursuant to this Paragraph shall be expended by the Orleans Parish Juvenile Court to defray the expenses associated with service of process for adoption cases.

(2) For filing and docketing each supplemental and amended petition in adoption cases, a fee of one hundred ten dollars. All fees collected pursuant to this Paragraph shall be expended by the court to defray the cost of processing supplemental and amended petitions associated with adoption cases in the Orleans Parish Juvenile Court.

(3) For filing and docketing each petition for adoption, an increase of one hundred twenty-five dollars. All fees collected pursuant to this Paragraph shall be expended by the court to defray the cost of processing pleadings and the preparation and activities associated with adoption cases.

(4) For filing and docketing each motion to terminate parental rights in adoption cases, an increase of seventy-five dollars. All fees collected pursuant to this Paragraph shall be expended by the court to defray the administrative and operational costs and the clerk's processing costs associated with proceedings related to the termination of parental rights associated with adoption cases.

B. In addition to all other fees or costs provided by law, the clerk of court for the Orleans Parish Juvenile Court shall collect a fee of ten dollars from every person filing any action, suit, motion, or rule to show cause on the docket of the Orleans Parish Juvenile Court and who is not otherwise exempted by law from the payment of court costs. All fees collected pursuant to this Subsection shall be remitted by the clerk to the director of finance for the city of New Orleans to be used solely for the maintenance of the Orleans Parish Juvenile Court facility.

Acts 2013, No. 162, §1.



RS 13:1596 - Juvenile court for parish of Jefferson; term, qualifications, compensation, and vacation of judges; sessions of court; quarters; support hearing officers

§1596. Juvenile court for parish of Jefferson; term, qualifications, compensation, and vacation of judges; sessions of court; quarters; support hearing officers

A. There shall be a separate juvenile court for the parish of Jefferson which shall be a court of record and shall be known as the "Juvenile Court for the Parish of Jefferson."

B. There shall be three judges of the Juvenile Court for the Parish of Jefferson, and for purposes of nomination and election only there shall be three sections of said court, designated as Section "A", "B" and "C", the judges of which shall have full and exclusive authority as judges of the Juvenile Court for the Parish of Jefferson and preside over said court as a separate court of record. The persons presently presiding over Sections "A" and "B" of said court, and their successors in office, shall continue to preside over Section "A" and Section "B" respectively and Section "C" shall be occupied by the first person elected to the additional judgeship herein created and his successors in office.

C. The judges of said court shall have the same term and possess the same qualifications as required of district judges, and shall receive a salary equal to the highest salary paid to any district judge in said parish, payable monthly by the State Treasurer upon warrant of said judge.

D. The juvenile court shall be in continuous session throughout the year; provided, however, that each judge shall be entitled to an annual vacation of one month.

E. The parish of Jefferson shall provide suitable quarters for the court and shall make necessary provisions for the conduct of the business of the court and provisions for the expenses of the same.

F. Repealed by Acts 1999, No. 861, §2.

Acts 1958, Ex.Sess., No. 10, §§1 to 3, 5, 7. Amended by Acts 1972, No. 265, §1; Acts 1975, No. 743, §6, eff. Aug. 1, 1975; Acts 1980, No. 442, §1, eff. July 21, 1980; Acts 1985, No. 254, §1; Acts 1986, No. 524, §1, eff. July 2, 1986; Acts 1986, No. 692, §1, eff. July 8, 1986; Acts 1999, No. 861, §2.

{{NOTE: SEE ACTS 1985, NO. 254, §2.}}



RS 13:1597 - Election of judge; clerk of court

§1597. Election of judge; clerk of court

A. The judge of the juvenile court shall be elected at a special election called by the governor for the first term which shall not extend beyond the terms of the judges of the district court. Thereafter said judge shall be elected at the time fixed by law for the election of district judges throughout the state of Louisiana.

B. The clerk of court for the parish of Jefferson shall be ex-officio clerk of the juvenile court.

Acts 1958, Ex.Sess., No. 10, §§8, 9.



RS 13:1597.1 - Additional judge for juvenile court for Jefferson Parish

§1597.1. Additional judge for juvenile court for Jefferson Parish

The additional judge of the Juvenile Court for the Parish of Jefferson, provided for by R.S. 13:1596, shall be elected initially at a special election which shall be called by the governor, to be held at a time fixed by the governor, for a term which shall not extend beyond the terms of the judges of the district court. Thereafter, his successors shall be elected at the time fixed by law for the election of district judges throughout the State of Louisiana.

Added by Acts 1972, No. 265, §2.



RS 13:1598 - Absence of juvenile judge

§1598. Absence of juvenile judge

Whenever a judge of the Juvenile Court for the Parish of Jefferson is on vacation or for any other reason is absent or prevented from performing his duties as judge for any cause, any judge of the Twenty-Fourth Judicial District Court may preside over the juvenile court and discharge the duties of the juvenile judge. In addition, if any judge of the juvenile court is going to be on vacation or is absent or unable to discharge his duties as a juvenile court judge for any other reason, then the judge that is to be absent may appoint an attorney having the requisite qualifications for the office of juvenile court judge to act in his stead and discharge all of the duties incumbent upon a juvenile court judge. If a judge of juvenile court is absent or unable to perform his duties because of an incapacity and this incapacity makes it impossible for that judge to appoint an attorney to serve in his place, then the judge or judges of juvenile court shall appoint an attorney of appropriate qualifications to serve for the incapacitated judge. Any attorney appointed as judge ad hoc of the juvenile court shall serve during the entire absence of the judge he represents and shall be paid the same salary as the judge he is replacing, it being understood that the absent judge will continue to receive his normal salary and economic benefits set forth by law.

Acts 1958, Ex.Sess., No. 10, §6. Amended by Acts 1968, No. 321, §1; Acts 1971, No. 104, §1; Acts 1974, No. 399, §1; Acts 1979, No. 641, §1.



RS 13:1599 - Jefferson Parish juvenile court; jurisdiction

§1599. Jefferson Parish juvenile court; jurisdiction

A. A juvenile court in and for the parish of Jefferson is hereby created. The jurisdiction of the court shall be the same as the jurisdiction of other juvenile courts created pursuant to Article VII, Section 52 of the Louisiana Constitution of 1921 and the juvenile court law. Notwithstanding any provisions of the law to the contrary, the court shall have exclusive original jurisdiction to try any adult charged with a violation of R.S. 14:92.1.

B. In addition, the Juvenile Court for the parish of Jefferson shall have concurrent jurisdiction with the Twenty-Fourth Judicial District Court to establish paternity, establish and modify custody and visitation, and establish and modify alimony and child support in criminal neglect and paternity cases. However, as between the Juvenile Court for the parish of Jefferson and the Twenty-Fourth Judicial District Court, the court which renders the initial order for custody, visitation, or support shall have exclusive continuing jurisdiction to modify such order.

Acts 1958, Ex.Sess., No. 10, §4. Amended by Acts 1972, No. 718, §1; Acts 1985, No. 254, §1; Acts 1986, No. 524, §1, eff. July 2, 1986; Acts 1991, No. 522, §1.



RS 13:1599.1 - Judicial building fund

§1599.1. Judicial building fund

A. In all cases over which the Jefferson Parish Juvenile Court has jurisdiction and in which the judge deems it appropriate, a service charge of seven dollars per filing, subject, however, to the provisions of the Louisiana Code of Civil Procedure, Article 5181 et seq. shall be imposed and shall be paid to the juvenile court when the filing is made.

B. In each proceeding where a fine is imposed or court costs are ordered to be paid, a service charge of seven dollars shall be collected by the juvenile court, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed.

C. The monies generated pursuant to this Section shall be forwarded by the juvenile court to the department of finance for Jefferson Parish and placed in an account dedicated to the acquisition, construction, equipping, and maintenance of new courts or other judicial facilities and for the maintenance and payment of any bond indebtedness on any such existing facilities.

D. The Jefferson Parish Council, as governing authority of the parish of Jefferson, shall have control over the fund and all disbursements made therefrom. The council, with the concurrence of the judges, en banc, may by ordinance reduce the amount of service charges levied pursuant to this Section, if the balance of sums on deposit in the fund exceeds the requirements of new courts or other judicial facilities and for the maintenance and payment of any bond indebtedness on any such existing facility.

Acts 1990, No. 394, §1, eff. July 18, 1990.



RS 13:1600 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1600. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1601 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1601. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1602 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1602. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1603 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1603. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1604 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1604. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1605 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1605. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1606 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1606. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1607 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1607. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1621 - Juvenile court for the parish of East Baton Rouge; establishment; jurisdiction

PART I-A. JUVENILE COURT FOR THE

PARISH OF EAST BATON ROUGE

§1621. Juvenile court for the parish of East Baton Rouge; establishment; jurisdiction

A. There shall be a separate juvenile court for the parish of East Baton Rouge which shall be a court of record and shall be known as the "Juvenile Court for the Parish of East Baton Rouge". There shall be two judges of the juvenile court, who shall preside over that court. The court shall have exclusive jurisdiction in the following proceedings:

(1) All proceedings in the interest of children under seventeen years of age alleged to be delinquent, except as provided in R.S. 13:1570 and 1571.1 through 1571.4 and Code of Juvenile Procedure Article 106; and all proceedings in the interest of children under eighteen years of age alleged to be in need of supervision or in need of care.

(2) All proceedings to decree minors abandoned, for the adoption of minors, and for the relinquishment or termination of parental rights.

(3) All such additional jurisdiction, power, and authority now or hereafter provided by law for juvenile courts.

B-C. Repealed by Acts 2010, No. 754, §4, eff. Jan. 1, 2011.

Acts 1990, No. 158, §1, eff. July 1, 1990; Acts 1991, No. 221, §1, eff. July 2, 1991; Acts 1991, No. 228, §1; Acts 1994, 3rd Ex. Sess., No. 145, §1, eff. July 7, 1994; Acts 2010, No. 238, §2; Acts 2010, No. 754, §§2, 4, eff. Jan. 1, 2011.



RS 13:1622 - Evidence; pleadings; appeals

§1622. Evidence; pleadings; appeals

The rules of evidence, the pleadings, and other matters in the trial of cases in the juvenile court shall be the same as are provided for the trial of cases in the juvenile courts of the state. Appeals from judgments or orders of the juvenile court shall lie in the same manner as is provided by law governing appeals in similar matters from the juvenile courts of the state.

Acts 1990, No. 158, §1, eff. July 1, 1990.



RS 13:1623 - Judges; qualification; election

§1623. Judges; qualification; election

A. Each judge presiding over the juvenile court shall possess the same qualifications required of district judges, including admission to the practice of law in the state for at least five years prior to his election and domicile in the parish of East Baton Rouge for at least two years preceding his election. Each juvenile court judge shall be elected for the same term and at the same time fixed by law for the election of district judges in this state. Each juvenile court judge shall be elected from an election section by the qualified electors of the election section. One judge, Division A, shall be elected from election section one and one judge, Division B, shall be elected from election section two.

B. Election section one is composed of Precincts 1-9, 1-12, 1-33, 1-34, 1-35, 1-39, 1-41, 1-42, 1-43, 1-47, 1-48, 1-49, 1-52, 1-53, 1-54, 1-55, 1-56, 1-59, 1-60, 1-65, 1-69, 1-70, 1-71, 1-72, 1-73, 1-74, 1-75, 1-79, 1-80, 1-81, 1-82, 1-83, 1-87, 1-88, 1-89, 1-90, 1-97, 1-98, 1-99, 1-103, 2-2, 2-3, 2-4, 2-6, 2-7, 2-8, 2-10, 2-15, 2-17, 3-1, 3-2, 3-3, 3-4, 3-6, 3-7, 3-8, 3-9, 3-10, 3-11, 3-12, 3-13, 3-14, 3-15, 3-16, 3-17, 3-18, 3-19, 3-21, 3-22, 3-23, 3-24, 3-25, 3-26, 3-27, 3-28, 3-29, 3-30, 3-31, 3-32, 3-33, 3-34, 3-35, 3-36, 3-37, and 3-38 of East Baton Rouge Parish. Election section two is composed of Precincts INDUSTRIAL COMPLEX, INDUSTRIAL COMPLEX A, INDUSTRIAL COMPLEX B, 1-1, 1-2, 1-3, 1-4, 1-5, 1-6, 1-7, 1-8, 1-10, 1-11, 1-13, 1-14, 1-15, 1-16, 1-17, 1-18, 1-19, 1-20, 1-21, 1-22, 1-23, 1-24, 1-25, 1-26, 1-27, 1-28, 1-29, 1-30, 1-31, 1-32, 1-36, 1-37, 1-38, 1-40, 1-44, 1-45, 1-46, 1-50, 1-51, 1-57, 1-58, 1-61, 1-62, 1-63, 1-64, 1-66, 1-67, 1-68, 1-76, 1-77, 1-78, 1-84, 1-85, 1-86, 1-91, 1-92, 1-93, 1-94, 1-95, 1-96, 1-100, 1-101, 1-102, 2-1, 2-5, 2-9, 2-11, 2-12, 2-13, 2-14, 2-16, 2-18, 2-20, 2-21, 2-22, 2-23, 2-24, 2-25, 2-26, 2-26A, 2-26B, 3-5, and 3-20 of East Baton Rouge Parish.

Acts 1990, No. 158, §1, eff. July 1, 1990; Acts 1994, 3rd Ex. Sess., No. 145, §1, eff. July 7, 1994.



RS 13:1624 - Compensation; benefits; expenses

§1624. Compensation; benefits; expenses

Each judge of the juvenile court shall receive the same salary as the district judges of the Nineteenth Judicial District Court, payable monthly upon his own warrant, in the same manner as the district judges are paid and shall receive the same emoluments, benefits, and expenses as are now and hereafter provided by law for judges of the Nineteenth Judicial District Court.

Acts 1990, No. 158, §1, eff. July 1, 1990; Acts 1994, 3rd Ex. Sess., No. 145, §1, eff. July 7, 1994.



RS 13:1625 - Clerk

§1625. Clerk

The clerk of the Nineteenth Judicial District Court shall be ex officio the clerk of the juvenile court.

Acts 1990, No. 158, §1, eff. July 1, 1990.



RS 13:1626 - Continuous session; vacation or absence of judge

§1626. Continuous session; vacation or absence of judge

A. The juvenile court shall be in continuous session throughout the year. However, each judge shall be entitled to a vacation of one month during each year. Whenever a judge of the juvenile court is on vacation, is absent, or is recused, or for any other reason is prevented from performing his duties as a judge, a retired judge may be assigned according to the rules of the Louisiana Supreme Court regulating assignments of retired judges. The absent, recused, or incapacitated judge will continue to receive his full salary and economic benefits set forth by law.

B. Any retired judge assigned to the juvenile court of East Baton Rouge Parish shall be paid by the state in accordance with Louisiana Supreme Court policy or applicable law.

Acts 1990, No. 158, §1, eff. July 1, 1990; Acts 1991, No. 40, §1; Acts 1994, 3rd Ex. Sess., No. 145, §1, eff. July 7, 1994.



RS 13:1627 - Place of session; conduct of business; expenses

§1627. Place of session; conduct of business; expenses

The session of the juvenile court shall be held separate and apart from the Nineteenth Judicial District Court in quarters provided by the governing authority of the parish of East Baton Rouge, which shall also make all necessary provisions for the conduct of the business of the juvenile court and provide all the necessary expenses in connection with its operation.

Acts 1990, No. 158, §1, eff. July 1, 1990.



RS 13:1628 - Sitting in chambers

§1628. Sitting in chambers

The juvenile court may sit in chambers in any and all matters, whether contested or not, at the discretion of a judge of the juvenile court, and any judgment or order so rendered or signed shall be effective as if rendered or signed in open court.

Acts 1990, No. 158, §1, eff. July 1, 1990; Acts 1994, 3rd Ex. Sess., No. 145, §1, eff. July 7, 1994.



RS 13:1629 - Probation; staff

§1629. Probation; staff

The chief judge of the juvenile court may appoint and commission a chief probation officer and such other probation officers as are necessary, who shall be officers of the court. They shall make all investigations and perform such other duties, under the supervision of the court, as the chief judge directs. All commissioned probation officers shall have the power and authority of deputy sheriffs to make arrests and the necessary authority to enable them to perform the duties incident to their office. The salaries of the probation officers shall be fixed and paid by the governing authority of the parish of East Baton Rouge.

Acts 1990, No. 158, §1, eff. July 1, 1990; Acts 1994, 3rd Ex. Sess., No. 145, §1, eff. July 7, 1994.



RS 13:1630 - Law clerks

§1630. Law clerks

Each judge of the juvenile court is hereby authorized to employ law clerks to perform such research duties as the judge who employs the law clerks may assign. The salary of each such law clerk shall be fixed and paid on the warrant of the employing judge by the governing authority of the parish of East Baton Rouge.

Acts 1990, No. 158, §1, eff. July 1, 1990; Acts 1994, 3rd Ex. Sess., No. 145, §1, eff. July 7, 1994.



RS 13:1631 - Judicial expense fund for the Juvenile Court for the parish of East Baton Rouge; established; disbursements

§1631. Judicial expense fund for the Juvenile Court for the parish of East Baton Rouge; established; disbursements

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Nineteenth Judicial District shall collect from every person filing any action, suit, or motion and rule to show cause on the docket of the Juvenile Court of East Baton Rouge Parish and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the chief judge of the court, but not to exceed fifteen dollars, subject, however, to the provisions of Code of Civil Procedure Article 5181 et seq.; and in all criminal nonsupport cases over which the court has jurisdiction, including contempt proceedings provided for by Children's Code Article 1353, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty or who forfeits his bond, a sum likewise determined, but not to exceed ten dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed, and which shall be transmitted to the clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the judicial expense fund for the Juvenile Court for the parish of East Baton Rouge. The chief judge of the court shall have control over the fund and all disbursements made therefrom. The chief judge shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor, where it shall be available for public inspection.

C. The chief judge of the court, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F) or other applicable laws, and in addition to salaries otherwise provided, authorized, or established by law, may fix and pay each court reporter a salary from the judicial expense fund. The chief judge may further appoint such secretarial, clerical, research, administrative, or other personnel necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the chief judge may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library for the court, or for buying or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or functions of the court, or of the office of the individual judge, and is in addition to any and all other funds, salaries, expenses, or other monies authorized by law for any of these purposes.

D. No salary shall be paid from the judicial expense fund to a judge of the court.

Acts 1991, No. 213, §1; Acts 1994, 3rd Ex. Sess., No. 145, §1, eff. July 7, 1994.



RS 13:1641 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

PART II. UNIFORM RECIPROCAL ENFORCEMENT OF

SUPPORT ACT

SUBPART A. GENERAL PROVISIONS

§1641. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1642 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1642. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1643 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1643. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1644 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1644. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1651 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

SUBPART B. CRIMINAL ENFORCEMENT

§1651. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1652 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1652. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1661 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

SUBPART C. CIVIL ENFORCEMENT

§1661. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1662 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1662. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1663 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1663. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1664 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1664. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1665 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1665. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1666 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1666. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1667 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1667. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1668 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1668. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1669 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1669. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1670 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1670. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1671 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1671. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1672 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1672. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1673 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1673. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1674 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1674. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1675 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1675. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1676 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1676. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1677 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1677. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1678 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1678. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1679 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1679. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1680 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1680. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1681 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1681. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1682 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1682. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1683 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1683. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1684 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1684. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1685 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1685. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1686 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1686. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1687 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1687. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1688 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1688. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1691 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

SUBPART D. REGISTRATION OF FOREIGN SUPPORT ORDERS

§1691. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1692 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1692. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1693 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1693. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1694 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1694. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1695 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1695. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1696 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1696. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1697 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1697. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1698 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1698. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1700 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

PART III. UNIFORM CHILD CUSTODY JURISDICTION LAW

§1700. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1701 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1701. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1702 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1702. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1703 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1703. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1704 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1704. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1705 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1705. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1706 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1706. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1707 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1707. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1708 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1708. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1709 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1709. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1710 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1710. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1711 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1711. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1712 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1712. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1713 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1713. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1714 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1714. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1715 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1715. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1716 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1716. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1717 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1717. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1718 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1718. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1719 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1719. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1720 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1720. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1721 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1721. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1722 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1722. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1723 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1723. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1724 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1724. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1801 - Short title

PART IV. UNIFORM CHILD CUSTODY JURISDICTION

AND ENFORCEMENT ACT

SUBPART A. GENERAL PROVISIONS

§1801. Short title

This Part may be cited as the Uniform Child Custody Jurisdiction and Enforcement Act.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1802 - Definitions

§1802. Definitions

(1) "Abandoned" means left without provision for reasonable and necessary care or supervision.

(2) "Child" means an individual who has not attained eighteen years of age.

(3) "Child custody determination" means a judgment, decree, or other order of a court providing for the legal custody, physical custody, or visitation with respect to a child. The term includes a permanent, temporary, initial, and modification order. The term does not include an order relating to child support or other monetary obligation of an individual.

(4) "Child custody proceeding" means a proceeding in which legal custody, physical custody, or visitation with respect to a child is an issue. The term includes a proceeding for divorce, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights, and protection from domestic violence, in which the issue may appear. The term does not include a proceeding involving juvenile delinquency, contractual emancipation, or enforcement under Subpart C of this Part.

(5) "Commencement" means the filing of the first pleading in a proceeding.

(6) "Court" means an entity authorized under the law of a state to establish, enforce, or modify a child custody determination.

(7)(a) "Home state" means the state in which a child lived with a parent or a person acting as a parent for at least six consecutive months immediately before the commencement of a child custody proceeding. In the case of a child less than six months of age, the term means the state in which the child lived from birth with any of the persons mentioned. A period of temporary absence of any of the mentioned persons is part of the period.

(b) When a parent or a person acting as a parent is required to evacuate this state with a minor child because of an emergency or disaster declared under the provisions of R.S. 29:721 et seq., or declared by federal authority, and for an unforeseen reason resulting from the effects of such emergency or disaster is unable to return to this state for an extended period of time, this state shall be determined to be the home state if the child lived with his parents, a parent, or a person acting as his parent for a period of at least twelve consecutive months immediately preceding the time involved.

(8) "Initial determination" means the first child custody determination concerning a particular child.

(9) "Issuing court" means the court that makes a child custody determination for which enforcement is sought under this Act.

(10) "Issuing state" means the state in which a child custody determination is made.

(11) "Modification" means a child custody determination that changes, replaces, supersedes, or is otherwise made after a previous determination concerning the same child, whether or not it is made by the court that made the previous determination.

(12) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity.

(13) "Person acting as a parent" means a person, other than a parent, who:

(a) Has physical custody of the child or has had physical custody for a period of six consecutive months, including any temporary absence, within one year immediately before the commencement of a child custody proceeding; and

(b) Has been awarded legal custody by a court or claims a right to legal custody under the laws of this state.

(14) "Physical custody" means the physical care and supervision of a child.

(15) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(16) "Tribe" means an Indian tribe or band, or Alaskan Native village, which is recognized by federal law or formally acknowledged by a state.

(17) "Warrant" means an order issued by a court authorizing law enforcement officers to take physical custody of a child.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1803 - Proceedings governed by other law

§1803. Proceedings governed by other law

This Part does not govern an adoption proceeding or a proceeding pertaining to the authorization of emergency medical care for a child.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1804 - Application to Indian tribes

§1804. Application to Indian tribes

A. A child custody proceeding that pertains to an Indian child as defined in the Indian Child Welfare Act, 25 U.S.C. §1901 et seq. is not subject to this Act to the extent that it is governed by the Indian Child Welfare Act.

B. A court of this state shall treat a tribe as if it were a state of the United States for the purpose of applying Subparts A and B of this Part.

C. A child custody determination made by a tribe under factual circumstances in substantial conformity with the jurisdictional standards of this Act shall be recognized and enforced under Subpart C of this Part.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1805 - International application

§1805. International application

A. A court of this state shall treat a foreign country as if it were a state of the United States for the purpose of applying Subparts A and B of this Part.

B. Except as otherwise provided in Subsection C of this Section, a child custody determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standards of this Act shall be recognized and enforced under Subpart C of this Part.

C. A court of this state need not apply this Act if the child custody law of a foreign country violates fundamental principles of human rights.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1806 - Effect of child custody determination

§1806. Effect of child custody determination

A child custody determination made by a court of this state that had jurisdiction under this Act binds all persons who have been served in accordance with the laws of this state or notified in accordance with R.S. 13:1808 or who have submitted to the jurisdiction of the court, and who have been given an opportunity to be heard. As to those persons, the determination is conclusive as to all decided issues of law and fact except to the extent the determination is modified.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1807 - Priority

§1807. Priority

If a question of existence or exercise of jurisdiction under this Act is raised in a child custody proceeding, the question, upon request of a party, shall be given priority on the calendar and handled expeditiously.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1808 - Notice to persons outside state

§1808. Notice to persons outside state

A. Notice required for the exercise of jurisdiction when a person is outside this state may be given in a manner prescribed by the law of this state for service of process or by the law of the state in which the service is made. Notice shall be given in a manner reasonably calculated to give actual notice but may be by publication if other means are not effective.

B. Proof of service may be made in the manner prescribed by the law of this state or by the law of the state in which the service is made.

C. Notice is not required for the exercise of jurisdiction with respect to a person who submits to the jurisdiction of the court.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1809 - Appearance and limited immunity

§1809. Appearance and limited immunity

A. A party to a child custody proceeding, including a modification proceeding, or a petitioner or respondent in a proceeding to enforce or register a child custody determination, is not subject to personal jurisdiction in this state for another proceeding or purpose solely by reason of having participated, or of having been physically present for the purpose of participating, in the proceeding.

B. A person who is subject to personal jurisdiction in this state on a basis other than physical presence is not immune from service of process in this state. A party present in this state who is subject to the jurisdiction of another state is not immune from service of process allowable under the laws of that state.

C. The immunity granted by Subsection A of this Section does not extend to civil litigation based on acts unrelated to the participation in a proceeding under this Act committed by an individual while present in this state.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1810 - Communication between courts

§1810. Communication between courts

A. A court of this state may communicate with a court in another state concerning a proceeding arising under this Act.

B. The court may allow the parties to participate in the communication. If the parties are not able to participate in the communication, they shall be given the opportunity to present facts and legal arguments before a decision on jurisdiction is made.

C. Communication between courts on schedules, calendars, court records, and similar matters may occur without informing the parties. A record need not be made of the communication.

D. Except as otherwise provided in Subsection C of this Section, a record shall be made of a communication under this Section. The parties shall be informed promptly of the communication and granted access to the record.

E. For the purposes of this Section, "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1811 - Taking testimony in another state

§1811. Taking testimony in another state

A. In addition to other procedures available to a party, a party to a child custody proceeding may offer testimony of witnesses who are located in another state, including testimony of the parties and the child, by deposition or other means allowable in this state for testimony taken in another state. The court on its own motion may order that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony is taken.

B. A court of this state may permit an individual residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means before a designated court or at another location in that state. A court of this state shall cooperate with courts of other states in designating an appropriate location for the deposition or testimony.

C. Documentary evidence transmitted from another state to a court of this state by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1812 - Cooperation between courts; preservation of records

§1812. Cooperation between courts; preservation of records

A. A court of this state may request the appropriate court of another state to:

(1) Hold an evidentiary hearing.

(2) Order a person to produce or give evidence pursuant to procedures of that state.

(3) Order that an evaluation be made with respect to the custody of a child involved in a pending proceeding.

(4) Forward to the court of this state a certified copy of the transcript of the record of the hearing, the evidence otherwise presented, and any evaluation prepared in compliance with the request.

(5) Order a party to a child custody proceeding or any person having physical custody of the child to appear in the proceeding with or without the child.

B. Upon request of a court of another state, a court of this state may hold a hearing or enter an order described in Subsection A of this Section.

C. Travel and other necessary and reasonable expenses incurred under Subsections A and B of this Section may be assessed against the parties according to the law of this state.

D. A court of this state shall preserve the pleadings, orders, decrees, records of hearings, evaluations, and other pertinent records with respect to a child custody proceeding until the child attains eighteen years of age. Upon appropriate request by a court or law enforcement official of another state, the court shall forward a certified copy of those records.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1813 - Initial child custody jurisdiction

SUBPART B. JURISDICTION

§1813. Initial child custody jurisdiction

A. Except as otherwise provided in R.S. 13:1816, a court of this state has jurisdiction to make an initial child custody determination only if:

(1) This state is the home state of the child on the date of the commencement of the proceeding, or was the home state of the child within six months before the commencement of the proceeding and the child is absent from this state but a parent or person acting as a parent continues to live in this state, or had been the child's home state within twelve months before commencement of the proceeding and the child is absent from the state because he was required to leave or was evacuated due to an emergency or disaster declared under the provisions of R.S. 29:721 et seq., or declared by federal authority, and for an unforeseen reason resulting from the effects of such emergency or disaster was unable to return to this state for an extended period of time.

(2) A court of another state does not have jurisdiction or a court of the home state of the child has declined to exercise jurisdiction on the ground that this state is the more appropriate forum under R.S. 13:1819 or 1820, and

(a) The child and the child's parents, or the child and at least one parent or a person acting as a parent, have a significant connection with this state other than mere physical presence.

(b) Substantial evidence is available in this state concerning the child's care, protection, training, and personal relationships.

(3) All courts having jurisdiction have declined to exercise jurisdiction on the ground that a court of this state is the more appropriate forum to determine the custody of the child under R.S. 13:1819 or 1820; or

(4) No court of any other state would have jurisdiction under the criteria specified in Paragraph (1), (2), or (3) of this Subsection.

B. Subsection A of this Section is the exclusive jurisdictional basis for making a child custody determination by a court of this state.

C. Physical presence of, or personal jurisdiction over, a party or a child is not necessary or sufficient to make a child custody determination.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1814 - Exclusive, continuing jurisdiction

§1814. Exclusive, continuing jurisdiction

A. Except as otherwise provided in R.S. 13:1816, a court of this state which has made a child custody determination consistent with R.S. 13:1813 or 1815 has exclusive, continuing jurisdiction over the determination until:

(1) A court of this state determines that neither the child, nor the child and one parent, nor the child and a person acting as a parent have a significant connection with this state and that substantial evidence is no longer available in this state concerning the child's care, protection, training, and personal relationships; or

(2) A court of this state or a court of another state determines that the child, the child's parents, and any person acting as a parent do not presently reside in this state.

B. A court of this state which has made a child custody determination and does not have exclusive, continuing jurisdiction under this Section may modify that determination only if it has jurisdiction to make an initial determination under R.S. 13:1813.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1815 - Jurisdiction to modify determination

§1815. Jurisdiction to modify determination

Except as otherwise provided in R.S. 13:1816, a court of this state may not modify a child custody determination made by a court of another state unless a court of this state has jurisdiction to make an initial determination under R.S. 13:1813(A)(1) or (2) and:

(1) The court of the other state determines it no longer has exclusive, continuing jurisdiction under R.S. 13:1814 or that a court of this state would be a more convenient forum under R.S. 13:1819; or

(2) A court of this state or a court of the other state determines that the child, the child's parents, and any person acting as a parent do not presently reside in the other state.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1816 - Temporary emergency jurisdiction

§1816. Temporary emergency jurisdiction

A. A court of this state has temporary emergency jurisdiction if the child is present in this state and the child has been abandoned or it is necessary in an emergency to protect the child because the child, or a sibling or parent of the child, is subjected to or threatened with mistreatment or abuse.

B. If there is no previous child custody determination that is entitled to be enforced under this Act and a child custody proceeding has not been commenced in a court of a state having jurisdiction under R.S. 13:1813 through 1815, a child custody determination made under this Section remains in effect until an order is obtained from a court of a state having jurisdiction under R.S. 13:1813 through 1815. If a child custody proceeding has not been or is not commenced in a court of a state having jurisdiction under R.S. 13:1813 through 1815, a child custody determination made under this Section becomes a final determination, if it so provides and this state becomes the home state of the child.

C. If there is a previous child custody determination that is entitled to be enforced under this Act, or a child custody proceeding has been commenced in a court of a state having jurisdiction under R.S. 13:1813 through 1815, any order issued by a court of this state under this Section shall specify in the order a period that the court considers adequate to allow the person seeking an order to obtain an order from the state having jurisdiction under R.S. 13:1813 through 1815. The order issued in this state remains in effect until an order is obtained from the other state within the period specified or the period expires.

D. A court of this state which has been asked to make a child custody determination under this Section, upon being informed that a child custody proceeding has been commenced in, or a child custody determination has been made by a court of a state having jurisdiction under R.S. 13:1813 through 1815, shall immediately communicate with the other court. A court of this state which is exercising jurisdiction pursuant to R.S. 13:1813 through 1815, upon being informed that a child custody proceeding has been commenced in, or a child custody determination has been made by a court of another state under a statute similar to this Section shall immediately communicate with the court of that state to resolve the emergency, protect the safety of the parties and the child, and determine a period for the duration of the temporary order.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1817 - Notice; opportunity to be heard; joinder

§1817. Notice; opportunity to be heard; joinder

A. Before a child custody determination is made under this Act, notice and an opportunity to be heard in accordance with the standards of R.S. 13:1808 shall be given to all persons entitled to notice under the laws of this state as in child custody proceedings between residents of this state, any parent whose parental rights have not been previously terminated, and any person having physical custody of the child.

B. This Act does not govern the enforceability of a child custody determination made without notice or an opportunity to be heard.

C. The obligation to join a party and the right to intervene as a party in a child custody proceeding under this Act are governed by the laws of this state as in child custody proceedings between residents of this state.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1818 - Simultaneous proceedings

§1818. Simultaneous proceedings

A. Except as otherwise provided in R.S. 13:1816, a court of this state may not exercise its jurisdiction under this Subpart if, at the time of the commencement of the proceeding, a proceeding concerning the custody of the child has been commenced in a court of another state having jurisdiction substantially in conformity with this Act, unless the proceeding has been terminated or is stayed by the court of the other state because a court of this state is a more convenient forum under R.S. 13:1819.

B. Except as otherwise provided in R.S. 13:1816, a court of this state, before hearing a child custody proceeding, shall examine the court documents and other information supplied by the parties pursuant to R.S. 13:1821. If the court determines that a child custody proceeding has been commenced in a court in another state having jurisdiction substantially in accordance with this Act, the court of this state shall stay its proceeding and communicate with the court of the other state. If the court of the state having jurisdiction substantially in accordance with this Act does not determine that the court of this state is a more appropriate forum, the court of this state shall dismiss the proceeding.

C. In a proceeding to modify a child custody determination, a court of this state shall determine whether a proceeding to enforce the determination has been commenced in another state. If a proceeding to enforce a child custody determination has been commenced in another state, the court may:

(1) Stay the proceeding for modification pending the entry of an order of a court of the other state enforcing, staying, denying, or dismissing the proceeding for enforcement;

(2) Enjoin the parties from continuing with the proceeding for enforcement; or

(3) Proceed with the modification under conditions it considers appropriate.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1819 - Inconvenient forum

§1819. Inconvenient forum

A. A court of this state which has jurisdiction under this Act to make a child custody determination may decline to exercise its jurisdiction at any time if it determines that it is an inconvenient forum under the circumstances and that a court of another state is a more appropriate forum. The issue of inconvenient forum may be raised upon motion of a party, the court's own motion, or request of another court.

B. Before determining whether it is an inconvenient forum, a court of this state shall consider whether it is appropriate for a court of another state to exercise jurisdiction. For this purpose, the court shall allow the parties to submit information and shall consider all relevant factors, including:

(1) Whether domestic violence has occurred and is likely to continue in the future and which state could best protect the parties and the child.

(2) The length of time the child has resided outside this state.

(3) The distance between the court in this state and the court in the state that would assume jurisdiction.

(4) The relative financial circumstances of the parties.

(5) Any agreement of the parties as to which state should assume jurisdiction.

(6) The nature and location of the evidence required to resolve the pending litigation, including testimony of the child.

(7) The ability of the court of each state to decide the issue expeditiously and the procedures necessary to present the evidence.

(8) The familiarity of the court of each state with the facts and issues in the pending litigation.

C. If a court of this state determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, it shall stay the proceedings upon condition that a child custody proceeding be promptly commenced in another designated state and may impose any other condition the court considers just and proper.

D. A court of this state may decline to exercise its jurisdiction under this Act if a child custody determination is incidental to an action for divorce or another proceeding while still retaining jurisdiction over the divorce or other proceeding.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1820 - Jurisdiction declined by reason of conduct

§1820. Jurisdiction declined by reason of conduct

A. Except as otherwise provided in R.S. 13:1816, if a court of this state has jurisdiction under this Act because a person seeking to invoke its jurisdiction has engaged in unjustifiable conduct, the court shall decline to exercise its jurisdiction unless:

(1) The parents and all persons acting as parents have acquiesced in the exercise of jurisdiction;

(2) A court of the state otherwise having jurisdiction under R.S. 13:1813 through 1815 determines that this state is a more appropriate forum under R.S. 13:1819; or

(3) No court of any other state would have jurisdiction under the criteria specified in R.S. 13:1813 through 1815.

B. If a court of this state declines to exercise its jurisdiction pursuant to Subsection A of this Section, it may fashion an appropriate remedy to ensure the safety of the child and prevent a repetition of the unjustifiable conduct, including staying the proceeding until a child custody proceeding is commenced in a court having jurisdiction under R.S. 13:1813 through 1815.

C. If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction pursuant to Subsection A of this Section, it shall assess against the party seeking to invoke its jurisdiction necessary and reasonable expenses including costs, communication expenses, attorney fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees are sought establishes that the assessment would be clearly inappropriate. The court may not assess fees, costs, or expenses against this state unless authorized by law other than this Act.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1821 - Information to be submitted to court

§1821. Information to be submitted to court

A. Subject to local law providing for the confidentiality of procedures, addresses, and other identifying information in a child custody proceeding, each party, in its first pleading or in an attached affidavit, shall give information, if reasonably ascertainable, under oath as to the child's present address or whereabouts, the places where the child has lived during the last five years, and the names and present addresses of the persons with whom the child has lived during that period. The pleading or affidavit shall state whether the party:

(1) Has participated, as a party or witness or in any other capacity, in any other proceeding concerning the custody of or visitation with the child and, if so, identify the court, the case number, and the date of the child custody determination, if any.

(2) Knows of any proceeding that could affect the current proceeding, including proceedings for enforcement and proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding.

(3) Knows the names and addresses of any person not a party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of, or visitation with, the child and, if so, the names and addresses of those persons.

B. If the information required by Subsection A of this Section is not furnished, the court, upon motion of a party or its own motion, may stay the proceeding until the information is furnished.

C. If the declaration as to any of the items described in Paragraphs (1) through (3) of Subsection A is in the affirmative, the declarant shall give additional information under oath as required by the court. The court may examine the parties under oath as to details of the information furnished and other matters pertinent to the court's jurisdiction and the disposition of the case.

D. Each party has a continuing duty to inform the court of any proceeding in this or any other state that could affect the current proceeding.

E. If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of identifying information, the information shall be sealed and may not be disclosed to the other party or the public unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety, or liberty of the party or child and determines that the disclosure is in the interest of justice.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1822 - Appearance of parties and child

§1822. Appearance of parties and child

A. In a child custody proceeding in this state, the court may order a party to the proceeding who is in this state to appear before the court in person with or without the child. The court may order any person who is in this state and who has physical custody or control of the child to appear in person with the child.

B. If a party to a child custody proceeding whose presence is desired by the court is outside this state, the court may order that a notice given pursuant to R.S. 13:1808 include a statement directing the party to appear in person with or without the child and informing the party that failure to appear may result in a decision adverse to the party.

C. The court may enter any orders necessary to ensure the safety of the child and of any person ordered to appear under this Section.

D. If a party to a child custody proceeding who is outside this state is directed to appear under Subsection B of this Section or desires to appear personally before the court with or without the child, the court may require another party to pay reasonable and necessary travel and other expenses of the party so appearing and of the child.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1823 - Definitions

SUBPART C. ENFORCEMENT

§1823. Definitions

A. "Petitioner" means a person who seeks enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.

B. "Respondent" means a person against whom a proceeding has been commenced for enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1824 - Enforcement under Hague Convention

§1824. Enforcement under Hague Convention

Under this Subpart a court of this state may enforce an order for the return of the child made under the Hague Convention on the Civil Aspects of International Child Abduction as if it were a child custody determination.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1825 - Duty to enforce

§1825. Duty to enforce

A. A court of this state shall recognize and enforce a child custody determination of a court of another state if the latter court exercised jurisdiction in substantial conformity with this Act or the determination was made under factual circumstances meeting the jurisdictional standards of this Act and the determination has not been modified in accordance with this Act.

B. A court of this state may utilize any remedy available under other law of this state to enforce a child custody determination made by a court of another state. The remedies provided in this Subpart are cumulative and do not affect the availability of other remedies to enforce a child custody determination.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1826 - Temporary visitation

§1826. Temporary visitation

A. A court of this state which does not have jurisdiction to modify a child custody determination may issue a temporary order enforcing:

(1) A visitation schedule made by a court of another state; or

(2) The visitation provisions of a child custody determination of another state that does not provide for a specific visitation schedule.

B. If a court of this state makes an order under Paragraph (2) of Subsection A of this Section, it shall specify in the order a period that it considers adequate to allow the petitioner to obtain an order from a court having jurisdiction under the criteria specified in Subpart B. The order remains in effect until an order is obtained from the other court or the period expires.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1827 - Registration of child custody determination

§1827. Registration of child custody determination

A. A child custody determination issued by a court of another state may be registered in this state, with or without a simultaneous request for enforcement, by sending to the appropriate court in this state:

(1) A letter or other document requesting registration.

(2) Two copies, including one certified copy, of the determination sought to be registered and a statement under penalty of perjury that to the best of the knowledge and belief of the person seeking registration, the order has not been modified.

(3) Except as otherwise provided in R.S. 13:1821, the name and address of the person seeking registration and any parent or person acting as a parent who has been awarded custody or visitation in the child custody determination sought to be registered.

B. On receipt of the documents required by Subsection A of this Section, the registering court shall:

(1) Cause the determination to be filed as a foreign judgment, together with one copy of any accompanying documents and information, regardless of their form.

(2) Serve notice upon the persons named pursuant to Paragraph (3) of Subsection A of this Section and provide them with an opportunity to contest the registration in accordance with this Section.

C. The notice required by Paragraph (2) of Subsection B of this Section shall state that:

(1) A registered determination is enforceable as of the date of the registration in the same manner as a determination issued by a court of this state.

(2) A hearing to contest the validity of the registered determination shall be requested within twenty days after service of notice.

(3) Failure to contest the registration will result in confirmation of the child custody determination and preclude further contest of that determination with respect to any matter that could have been asserted.

D. A person seeking to contest the validity of a registered order shall request a hearing within twenty days after service of the notice. At that hearing, the court shall confirm the registered order unless the person contesting registration establishes that:

(1) The issuing court did not have jurisdiction under Subpart B;

(2) The child custody determination sought to be registered has been vacated, stayed, or modified by a court having jurisdiction to do so under Subpart B; or

(3) The person contesting registration was entitled to notice, but notice was not given in accordance with the standards of R.S. 13:1808, in the proceedings before the court that issued the order for which registration is sought.

E. If a timely request for a hearing to contest the validity of the registration is not made, the registration is confirmed as a matter of law and the person requesting registration and all persons served shall be notified of the confirmation.

F. Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1828 - Enforcement of registered determination

§1828. Enforcement of registered determination

A. A court of this state may grant any relief normally available under the law of this state to enforce a registered child custody determination made by a court of another state.

B. A court of this state shall recognize and enforce, but may not modify, except in accordance with Subpart B, a registered child custody determination of a court of another state.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1829 - Simultaneous proceedings

§1829. Simultaneous proceedings

If a proceeding for enforcement under this Subpart is commenced in a court of this state and the court determines that a proceeding to modify the determination is pending in a court of another state having jurisdiction to modify the determination under Subpart B, the enforcing court shall immediately communicate with the modifying court. The proceeding for enforcement continues unless the enforcing court, after consultation with the modifying court, stays or dismisses the proceeding.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1830 - Expedited enforcement of child custody determination

§1830. Expedited enforcement of child custody determination

A. A petition under this Subpart shall be verified. Certified copies of all orders sought to be enforced and of any order confirming registration shall be attached to the petition. A copy of a certified copy of an order may be attached instead of the original.

B. A petition for enforcement of a child custody determination shall state:

(1) Whether the court that issued the determination identified the jurisdictional basis it relied upon in exercising jurisdiction and, if so, what the basis was.

(2) Whether the determination for which enforcement is sought has been vacated, stayed, or modified by a court whose decision shall be enforced under this Act and, if so, identify the court, the case number, and the nature of the proceeding.

(3) Whether any proceeding has been commenced that could affect the current proceeding, including proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding.

(4) The present physical address of the child and the respondent if known.

(5) Whether relief in addition to the immediate physical custody of the child and attorney fees are sought, including a request for assistance from law enforcement officials and, if so, the relief sought.

(6) If the child custody determination has been registered and confirmed under R.S. 13:1827, the date and place of registration.

C. Upon the filing of a petition, the court shall issue an order directing the respondent to appear in person with or without the child at a hearing and may enter any order necessary to ensure the safety of the parties and the child. The hearing shall be held on the next judicial day after service of the order unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The court may extend the date of hearing at the request of the petitioner.

D. An order issued under Subsection C of this Section shall state the time and place of the hearing and advise the respondent that at the hearing the court will order that the petitioner may take immediate physical custody of the child and the payment of fees, costs, and expenses under R.S. 13:1834, and may schedule a hearing to determine whether further relief is appropriate, unless the respondent appears and establishes that:

(1) The child custody determination has not been registered and confirmed under R.S. 13:1827 and that:

(a) The issuing court did not have jurisdiction under Subpart B;

(b) The child custody determination for which enforcement is sought has been vacated, stayed, or modified by a court having jurisdiction to do so under Subpart B; or

(c) The respondent was entitled to notice, but notice was not given in accordance with the standards of R.S. 13:1808, in the proceedings before the court that issued the order for which enforcement is sought; or

(2) The child custody determination for which enforcement is sought was registered and confirmed under R.S. 13:1827, but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under Subpart B.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1831 - Service of petition and order

§1831. Service of petition and order

Except as otherwise provided in R.S. 13:1833, the petition and order shall be served, by any method authorized by Louisiana law, upon respondent and any person who has physical custody of the child.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1832 - Hearing and order

§1832. Hearing and order

A. Unless the court issues a temporary emergency order pursuant to R.S. 13:1816, upon a finding that a petitioner is entitled to immediate physical custody of the child, the court shall order that the petitioner may take immediate physical custody of the child unless the respondent establishes that:

(1) The child custody determination has not been registered and confirmed under R.S. 13:1827 and that:

(a) The issuing court did not have jurisdiction under Subpart B;

(b) The child custody determination for which enforcement is sought has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under Subpart B; or

(c) The respondent was entitled to notice, but notice was not given in accordance with the standards of R.S. 13:1808, in the proceedings before the court that issued the order for which enforcement is sought; or

(2) The child custody determination for which enforcement is sought was registered and confirmed under R.S. 13:1827 but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under Subpart B.

B. The court shall award the fees, costs, and expenses authorized under R.S. 13:1834 and may grant additional relief, including a request for the assistance of law enforcement officials, and set a further hearing to determine whether additional relief is appropriate.

C. If a party called to testify refuses to answer on the ground that the testimony may be self-incriminating, the court may draw an adverse inference from the refusal.

D. A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of husband and wife or parent and child may not be invoked in a proceeding under this Subpart.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1833 - Warrant to take physical custody of child

§1833. Warrant to take physical custody of child

A. Upon the filing of a petition seeking enforcement of a child custody determination, the petitioner may file a verified application for the issuance of a warrant to take physical custody of the child if the child is immediately likely to suffer serious physical harm or be removed from this state.

B. If the court, upon the testimony of the petitioner or other witness, finds that the child is imminently likely to suffer serious physical harm or be removed from this state, it may issue a warrant to take physical custody of the child. The petition shall be heard on the next judicial day after the warrant is executed unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The application for the warrant shall include the statements required by R.S. 13:1830(B).

C. A warrant to take physical custody of a child shall:

(1) Recite the facts upon which a conclusion of imminent serious physical harm or removal from the jurisdiction is based.

(2) Direct law enforcement officers to take physical custody of the child immediately.

(3) Provide for the placement of the child pending final relief.

D. The respondent shall be served with the petition, warrant, and order immediately after the child is taken into physical custody.

E. A warrant to take physical custody of a child is enforceable throughout this state. If the court finds on the basis of the testimony of the petitioner or other witness that a less intrusive remedy is not effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances of the case, the court may authorize law enforcement officers to make a forcible entry at any hour.

F. The court may impose conditions upon placement of a child to ensure the appearance of the child and the child's custodian.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1834 - Costs, fees, and expenses

§1834. Costs, fees, and expenses

A. The court shall award the prevailing party, including a state, necessary and reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorney fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees or expenses are sought establishes that the award would be clearly inappropriate.

B. The court may not assess fees, costs, or expenses against a state unless authorized by law other than this Act.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1835 - Recognition and enforcement

§1835. Recognition and enforcement

A court of this state shall accord full faith and credit to an order issued by another state and consistent with this Act which enforces a child custody determination by a court of another state unless the order has been vacated, stayed, or modified by a court having jurisdiction to do so under Subpart B.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1836 - Appeals

§1836. Appeals

An appeal may be taken from a final order in a proceeding under this Subpart in accordance with expedited appellate procedures in other civil cases. Unless the court enters a temporary emergency order under R.S. 13:1816, the enforcing court may not stay an order enforcing a child custody determination pending appeal.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1837 - Role of prosecutor or public official

§1837. Role of prosecutor or public official

A. In a case arising under this Part or involving the Hague Convention on the Civil Aspects of International Child Abduction, the prosecutor or other appropriate public official may take any lawful action, including resort to a proceeding under this Subpart or any other available civil proceeding to locate a child, obtain the return of a child, or enforce a child custody determination if there is:

(1) An existing child custody determination;

(2) A request to do so from a court in a pending child custody proceeding;

(3) A reasonable belief that a criminal statute has been violated; or

(4) A reasonable belief that the child has been wrongfully removed or retained in violation of the Hague Convention on the Civil Aspects of International Child Abduction.

B. A prosecutor or appropriate public official acting under this Section acts on behalf of the court and may not represent any party.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1838 - Role of law enforcement

§1838. Role of law enforcement

At the request of a prosecutor or other appropriate public official acting under R.S. 13:1837, a law enforcement officer may take any lawful action reasonably necessary to locate a child or a party and assist a prosecutor or appropriate public official with responsibilities under R.S. 13:1837.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1839 - Costs and expenses

§1839. Costs and expenses

If the respondent is not the prevailing party, the court may assess against the respondent all direct expenses and costs incurred by the prosecutor or other appropriate public official and law enforcement officers under R.S. 13:1837 or 1838.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1840 - Application and construction

SUBPART D. MISCELLANEOUS PROVISIONS

§1840. Application and construction

In applying and construing this Part, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1841 - Severability clause

§1841. Severability clause

If any provision of this Act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are severable.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1842 - Transitional provision

§1842. Transitional provision

A motion or other request for relief made in a child custody proceeding or to enforce a child custody determination which was commenced before August 15, 2007, is governed by the law in effect at the time the motion or other request was made.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1851 - Short title

PART V. UNIFORM INTERNATIONAL CHILD ABDUCTION

PREVENTION ACT

SUBPART A. GENERAL PROVISIONS

§1851. Short title

This Part may be cited as the Uniform International Child Abduction Prevention Act.

Acts 2007, No. 369, §1.



RS 13:1852 - Definitions

§1852. Definitions

For purposes of this Part, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) "Abduction" means the wrongful removal or wrongful retention of a child beyond the territorial limits of the United States.

(2) "Child" means an unemancipated individual who is less than eighteen years of age.

(3) "Child-custody determination" means a judgment, decree, or other order of a court providing for the legal custody, physical custody, or visitation with respect to a child. The term includes a permanent, temporary, initial, and modification order.

(4) "Child-custody proceeding" means a proceeding in which legal custody, physical custody, or visitation with respect to a child is at issue. The term includes a proceeding for divorce, dissolution of marriage, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights, or protection from domestic violence.

(5) "Court" means an entity authorized under the law of a state to establish, enforce, or modify a child-custody determination.

(6) "Petition" includes a motion or its equivalent.

(7) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(8) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes a federally recognized Indian tribe or nation.

(9) "Travel document" means records relating to a travel itinerary, including travel tickets, passes, reservations for transportation, or accommodations. The term does not include a passport or visa.

(10) "Wrongful removal" means the taking of a child that breaches rights of custody or visitation given or recognized under the law of this state.

(11) "Wrongful retention" means the keeping or concealing of a child that breaches rights of custody or visitation given or recognized under the law of this state.

Acts 2007, No. 369, §1.



RS 13:1853 - Cooperation and communication among courts

§1853. Cooperation and communication among courts

The provisions of R.S. 13:1810 through 1812 apply to cooperation and communications among courts in proceedings under this Part.

Acts 2007, No. 369, §1.



RS 13:1854 - Actions for abduction prevention measures

§1854. Actions for abduction prevention measures

A. A court on its own motion may order abduction prevention measures in a child-custody proceeding if the court finds that the evidence establishes a credible risk of abduction of the child.

B. A party to a child-custody determination or another individual or entity having a right under the law of this state or any other state to seek a child-custody determination for the child may file a petition seeking abduction prevention measures to protect the child under this Part.

C. A prosecutor or public authority designated under R.S. 13:1837 may seek a warrant to take physical custody of a child under R.S. 13:1859 or other appropriate prevention measures.

Acts 2007, No. 369, §1.



RS 13:1855 - Jurisdiction

SUBPART B. JURISDICTION

§1855. Jurisdiction

A. A petition under this Part may be filed only in a court that has jurisdiction to make a child-custody determination with respect to the child at issue under the provisions of R.S. 13:1813 through 1816.

B. A court of this state has temporary emergency jurisdiction under the provisions of R.S. 13:1816, if the court finds a credible risk of abduction.

Acts 2007, No. 369, §1.



RS 13:1856 - Contents of petition

SUBPART C. ENFORCEMENT

§1856. Contents of petition

A petition under this Part shall be verified and include a copy of any existing child-custody determination, if available. The petition shall specify the risk factors for abduction, including the relevant factors described in R.S. 13:1857. Subject to the provisions of R.S. 13:1821(E), if reasonably ascertainable, the petition shall contain:

(1) The name, date of birth, and gender of the child.

(2) The customary address and current physical location of the child.

(3) The identity, customary address, and current physical location of the respondent.

(4) A statement of whether a prior action to prevent abduction or domestic violence has been filed by a party or other individual or entity having custody of the child, and the date, location, and disposition of the action.

(5) A statement of whether a party to the proceeding has been arrested for a crime related to domestic violence, stalking, or child abuse or neglect, and the date, location, and disposition of the case.

(6) Any other information required to be submitted to the court for a child-custody determination under R.S. 13:1821.

Acts 2007, No. 369, §1.



RS 13:1857 - Factors to determine risk of abduction

§1857. Factors to determine risk of abduction

A. In determining whether there is a credible risk of abduction of a child, the court shall consider all of the following factors and any evidence that the petitioner or respondent:

(1) Has previously abducted or attempted to abduct the child.

(2) Has threatened to abduct the child.

(3) Has recently engaged in activities that may indicate a planned abduction, including any of the following:

(a) Abandoning employment.

(b) Selling a primary residence.

(c) Terminating a lease.

(d) Closing bank or other financial management accounts, liquidating assets, hiding or destroying financial documents, or conducting any unusual financial activities.

(e) Applying for a passport or visa or obtaining travel documents for the respondent, a family member, or the child.

(f) Seeking to obtain the child's birth certificate or school or medical records.

(4) Has engaged in domestic violence, stalking, or child abuse or neglect.

(5) Has refused to follow a child-custody determination.

(6) Lacks strong familial, financial, emotional, or cultural ties to the United States.

(7) Has strong familial, financial, emotional, or cultural ties to another country.

(8) Is likely to take the child to a country that either:

(a) Is not a party to the Hague Convention on the Civil Aspects of International Child Abduction and does not provide for the extradition of an abducting parent or for the return of an abducted child.

(b) Is a party to the Hague Convention on the Civil Aspects of International Child Abduction but either:

(i) The Hague Convention on the Civil Aspects of International Child Abduction is not in force between the United States and that country.

(ii) Is noncompliant according to the most recent compliance report issued by the United States Department of State.

(iii) Lacks legal mechanisms for immediately and effectively enforcing a return order under the Hague Convention on the Civil Aspects of International Child Abduction.

(c) Poses a risk that the child's physical or emotional health or safety would be endangered in the country because of specific circumstances relating to the child or because of human rights violations committed against children.

(d) Has laws or practices that would either:

(i) Enable the respondent, without due cause, to prevent the petitioner from contacting the child.

(ii) Restrict the petitioner from freely traveling to or exiting from the country because of the petitioner's gender, nationality, marital status, or religion.

(iii) Restrict the child's ability legally to leave the country after the child reaches the age of majority because of a child's gender, nationality, or religion.

(e) Is included by the United States Department of State on a current list of state sponsors of terrorism.

(f) Does not have an official United States diplomatic presence in the country.

(g) Is engaged in active military action or war, including a civil war, to which the child may be exposed.

(9) Is undergoing a change in immigration or citizenship status that would adversely affect the respondent's ability to remain in the United States legally.

(10) Has had an application for United States citizenship denied.

(11) Has forged or presented misleading or false evidence on government forms or supporting documents to obtain or attempt to obtain a passport, a visa, travel documents, a Social Security card, a driver's license, or other government-issued identification card or has made a misrepresentation to the United States government.

(12) Has used multiple names to attempt to mislead or defraud.

(13) Has engaged in any other conduct the court considers relevant to the risk of abduction.

B. In the hearing on a petition under this Part, the court shall consider any evidence that the respondent believed in good faith that his conduct was necessary to avoid imminent harm to the child or himself and any other evidence that may be relevant to whether he may be permitted to remove or retain the child.

Acts 2007, No. 369, §1.



RS 13:1858 - Provisions and measures to prevent abduction

§1858. Provisions and measures to prevent abduction

A. If a petition is filed under this Part, the court may enter an order that shall include:

(1) The basis for the court's exercise of jurisdiction.

(2) The manner in which notice and opportunity to be heard were given to the persons entitled to notice of the proceeding.

(3) A detailed description of each party's custody and visitation rights and residential arrangements for the child.

(4) A provision stating that a violation of the order may subject the party in violation to civil and criminal penalties.

(5) Identification of the child's country of habitual residence at the time of the issuance of the order.

B. If, at a hearing on a petition under this Part or on the court's own motion, the court after reviewing the evidence finds a credible risk of abduction of the child, the court shall enter an abduction prevention order. The order shall include the provisions required by Subsection A of this Section and measures and conditions, including those in Subsections C, D, and E of this Section, that are reasonably calculated to prevent abduction of the child, giving due consideration to the custody and visitation rights of the parties. The court shall consider the age of the child, the potential harm to the child from an abduction, the legal and practical difficulties of returning the child to the jurisdiction if abducted, and the reasons for the potential abduction, including evidence of domestic violence, stalking, or child abuse or neglect.

C. An abduction prevention order may include one or more of the following:

(1) An imposition of travel restrictions that require that a party traveling with the child outside the territorial limits of the United States provide the other party with the following:

(a) The travel itinerary of the child.

(b) A list of physical addresses and telephone numbers at which the child can be reached at specified times.

(c) Copies of all travel documents.

(2) A prohibition of the respondent directly or indirectly, either:

(a) Removing the child from the United States without permission of the court or the petitioner's written consent.

(b) Removing or retaining the child in violation of a child-custody determination.

(c) Removing the child from school or a child-care or similar facility.

(d) Approaching the child at any location other than a site designated for supervised visitation.

(3) With regard to the child's passport, all of the following:

(a) A direction that the petitioner is to place the child's name in the United States Department of State Children's Passport Issuance Alert Program.

(b) A requirement that the respondent surrender to the court or the petitioner's attorney any United States or foreign passport issued in the child's name, including a passport issued in the name of both the parent and the child.

(c) A prohibition upon the respondent from applying on behalf of the child for a new or replacement passport or visa.

(4) As a prerequisite to exercising custody or visitation, a requirement that the respondent provide all of the following:

(a) To the United States Department of State Office of Children's Issues and the relevant foreign consulate or embassy, an authenticated copy of the order detailing passport and travel restrictions for the child.

(b) To the court:

(i) Proof that the respondent has provided the information in Subparagraph (a) of this Paragraph.

(ii) An acknowledgment in a record from the relevant foreign consulate or embassy that no passport application has been made, or passport issued, on behalf of the child.

(c) To the petitioner, proof of registration with the United States Embassy or other United States diplomatic presence in the destination country and with the Central Authority for the Hague Convention on the Civil Aspects of International Child Abduction, if that convention is in effect between the United States and the destination country, unless one of the parties objects.

(d) A written waiver under the Privacy Act, 5 U.S.C. Section 552a, with respect to any document, application, or other information pertaining to the child authorizing its disclosure to the court and the petitioner.

(5) Upon the petitioner's request, a requirement that the respondent obtain an order from the relevant foreign country containing terms identical to the child-custody determination issued in the United States.

D. In an abduction prevention order, the court may impose conditions on the exercise of custody or visitation that:

(1) Limit visitation or require that visitation with the child by the respondent be supervised until the court finds that supervision is no longer necessary and order the respondent to pay the costs of supervision.

(2) Require the respondent to post a bond or provide other security in an amount sufficient to serve as a financial deterrent to abduction, the proceeds of which may be used to pay for the reasonable expenses of recovery of the child, including reasonable attorney fees and costs if there is an abduction.

(3) Require the respondent to obtain education on the potentially harmful effects to the child from abduction.

E. To prevent imminent abduction of a child, a court may either:

(1) Issue a warrant to take physical custody of the child under R.S. 13: 1859 or the law of this state other than this Part.

(2) Direct the use of law enforcement to take any action reasonably necessary to locate the child, obtain return of the child, or enforce a custody determination under this Part or the law of this state other than this Part.

(3) Grant any other relief allowed under any law of this state other than this Part.

F. The remedies provided in this Part are cumulative and do not affect the availability of other remedies to prevent abduction.

Acts 2007, No. 369, §1.



RS 13:1859 - Warrant to take physical custody of child

§1859. Warrant to take physical custody of child

A. If a petition under this Part contains allegations, and the court finds that there is a credible risk that the child is imminently likely to be wrongfully removed, the court may issue an ex parte warrant to take physical custody of the child.

B. The respondent on a petition under Subsection A of this Section shall be afforded an opportunity to be heard at the earliest possible time after the ex parte warrant is executed, but not later than the next judicial day unless a hearing on that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible.

C. An ex parte warrant under Subsection A of this Section to take physical custody of a child shall:

(1) Recite the facts upon which a determination of a credible risk of imminent wrongful removal of the child is based.

(2) Direct law enforcement officers to take physical custody of the child immediately.

(3) State the date and time for the hearing on the petition.

(4) Provide for the safe interim placement of the child pending further order of the court.

D. If feasible, before issuing a warrant and before determining the placement of the child after the warrant is executed, the court may order a search of the relevant databases of the National Crime Information Center system and similar state databases to determine if either the petitioner or respondent has a history of domestic violence, stalking, child abuse or neglect.

E. The petition and warrant shall be served on the respondent when or immediately after the child is taken into physical custody.

F. A warrant to take physical custody of a child, issued by this state or another state, is enforceable throughout this state. If the court finds that a less intrusive remedy will not be effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances, the court may authorize law enforcement officers to make a forcible entry at any hour.

G. If the court finds, after a hearing, that a petitioner sought an ex parte warrant under Subsection A of this Section for the purpose of harassment or in bad faith, the court may award the respondent reasonable attorney fees, costs, and expenses.

H. This Part does not affect the availability of relief allowed under the laws of this state other than this Part.

Acts 2007, No. 369, §1.



RS 13:1860 - Duration of abduction prevention order

§1860. Duration of abduction prevention order

An abduction prevention order remains in effect until the earliest of:

(1) The time stated in the order.

(2) The emancipation of the child.

(3) The child's attaining eighteen years of age.

(4) The time the order is modified, revoked, vacated, or superseded by a court with jurisdiction under the provisions of R.S. 13:1813 through 1815 and other applicable law of this state.

Acts 2007, No. 369, §1.



RS 13:1861 - Uniformity of application and construction

SUBPART D. APPLICATION

§1861. Uniformity of application and construction

In applying and construing this Part, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

Acts 2007, No. 369, §1.



RS 13:1862 - Relation to electronic signatures in Global and National Commerce Act and the Louisiana Uniform Electronic Transactions Act

SUBPART E. MISCELLANEOUS PROVISION

§1862. Relation to electronic signatures in Global and National Commerce Act and the Louisiana Uniform Electronic Transactions Act

This Part modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001, et seq., and the Louisiana Uniform Electronic Transactions Act, R.S. 9:2601 et seq., but does not modify, limit, or supersede Section 101(c) of the Act, 15 U.S.C. Section 7001(c), of that Act or authorize electronic delivery of any of the notices described in Section 103(b) of that Act, 15 U.S.C. Section 7003(b) or R.S. 9:2603(B)(4).

Acts 2007, No. 369, §1.



RS 13:1870 - CITY COURTS

CHAPTER 7. CITY COURTS

PART I. CITY AND MUNICIPAL COURTS,

NEW ORLEANS EXCEPTED

SUBPART A. GENERAL PROVISIONS

§1870. Repealed by Acts 1960, No. 32, §3, eff. Jan. 1, 1961



RS 13:1871 - Scope of provisions

§1871. Scope of provisions

This Part does not apply to the city, municipal, or traffic courts of the city of New Orleans.

Except as otherwise specifically provided by law, the provisions of this Part apply to all other city courts, whether presently in existence or hereafter created.

For the purposes of this Part, the term "city court" includes "municipal court".

Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:1872 - City courts and judges; abolition of office of justice of the peace and constable; submission of proposition to electors; election and terms of office; Donaldsonville excepted; Houma City Court territorial jurisdiction

§1872. City courts and judges; abolition of office of justice of the peace and constable; submission of proposition to electors; election and terms of office; Donaldsonville excepted; Houma City Court territorial jurisdiction

A.(1) In all wards where city courts exist and in wards containing cities of more than five thousand inhabitants, except in the city of Donaldsonville, the voters thereof shall elect a city judge, upon whose election the jurisdiction of justice of the peace and constable in that portion of the ward or wards in which the city is contained shall cease; however, in the parish of Terrebonne the offices of justice of the peace and constable shall not be abolished in a ward by reason of the election of a city judge in the ward if fifty percent or less of the population of the ward resides within the city limits, and in such case the justice of the peace court and the city court shall each have territorial jurisdiction throughout such ward, and any justice of the peace court heretofore operating in such a ward and the office of constable thereof are retained.

No city judge shall be elected in the city of Donaldsonville until after the question of creating the court shall have been submitted to the electors residing within the territorial jurisdiction of the proposed court for their approval or rejection in a special election. Such a special election shall be called by the board of supervisors of elections of the parish upon request of the governing authority of the city of Donaldsonville, and the governing authority shall request the calling of a special election upon its own motion or within fifteen days of the receipt of a petition requesting said election signed by twenty-five percent of the electors qualified to vote in such an election. Such election shall be called within ninety days of the receipt by the board of such a request, provided that no such proposition shall be submitted to the electors of the city of Donaldsonville more often than once in two years. The proposition upon the ballot shall be in substantially the following form: Shall the city court of Donaldsonville, parish of Ascension, be created having territorial jurisdiction over those portions of Wards 1, 2, 3, and 4 lying within the corporate limits of the city of Donaldsonville.

( ) YES

( ) NO

If a majority of the electors voting thereon shall vote for the proposition then the governor shall call a special election which shall be held within ninety days thereafter, at which there shall be elected a judge and marshal of the city court of Donaldsonville who shall serve for the remainder of the term of office of judges of city courts as provided by Subsection B of this Section, and whose successors shall thereafter be elected and shall serve for terms of office as provided in this Subpart of this Chapter.

(2) No such judge shall be elected in wards of more than 50,000 inhabitants containing cities of more than 5,000 inhabitants until after the question of creating the court shall have been submitted to the electors residing within the territorial jurisdiction of the proposed court for their approval or rejection in a special election. Such a special election shall be called by the board of supervisors of elections of the parish upon request of the governing authority of any city of over 5,000 inhabitants located in such a ward, such election to be called within ninety days of the receipt by the board of such a request, provided that no such proposition shall be submitted to the electors of the ward more often than once in two years. The proposition upon the ballot shall be in substantially the following form:

Shall the City Court of ____________ be created

having territorial jurisdiction over all of Wards(s)

( ) YES

__________ of the Parish of _______________

( ) NO

If a majority of the electors voting thereon shall vote for the proposition, then at the first congressional election thereafter there shall be elected a judge and marshal of the city court so created, who shall serve for the remainder of the term of office of judges of city courts as provided by Subsection B of this Section, and whose successors shall thereafter be elected and shall serve for terms of office as provided in this Sub-Part of this Chapter.

B. The judges of the city courts, whether these courts are presently in existence or are subsequently created, the judges of the city court of Baton Rouge excepted, shall be elected for terms of six years at the congressional election for representatives beginning with the judges elected at the congressional election for representatives in the year 1960.

C. The terms of office of city court judges, whether their respective offices are presently in existence or are subsequently created, the judges of the city court of Baton Rouge excepted, shall expire on the 31st day of December in the year 1966, and every six years thereafter.

D. The judges of the city court of Baton Rouge shall be elected for terms of four years at such times and in the manner provided in the applicable provisions of the plan of government for the parish of East Baton Rouge and the city of Baton Rouge. The first term of the additional judge provided for by Act 252 of 1958 shall commence on January 1, 1961 and shall terminate on December 31, 1964, unless otherwise provided in the applicable provisions of the plan of government for the parish of East Baton Rouge and the city of Baton Rouge.

E. The territorial jurisdiction of the city court of Houma shall extend throughout the parish of Terrebonne.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1964, No. 130, §1; Acts 1970, No. 29, §1, emerg. eff. June 18, 1970, at 11:30 A.M.; Acts 1979, No. 727, §2; Acts 1980, No. 577, §1; Acts 1983, No. 169, §1.



RS 13:1873 - Qualifications of judges

§1873. Qualifications of judges

Judges of city courts elected after the effective date of this Section shall be licensed to practice law in the State of Louisiana for at least five years previous to their election, and qualified resident electors of the territorial jurisdiction of the court for at least two years prior to their election.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:1874 - Compensation of judges in general

§1874. Compensation of judges in general

A.(1) Except as otherwise provided in R.S. 13:1875, city court judges shall receive an annual salary payable monthly in equal proportions by the respective municipalities and parishes where the courts are located, as follows:

(a) Those in which the population for the territorial jurisdiction of the court is less than ten thousand shall be paid a minimum salary of three thousand six hundred dollars.

(b) Those in which the population of the territorial jurisdiction of the court is ten thousand or more but less than twenty thousand shall be paid a minimum salary of four thousand eight hundred dollars.

(c) Those in which the population of the territorial jurisdiction of the court is twenty thousand or more but less than forty thousand shall be paid a minimum salary of six thousand dollars.

(d) Those in which the population of the territorial jurisdiction of the court is forty thousand or more but less than one hundred thousand shall be paid a minimum salary of seven thousand two hundred dollars.

(e) Notwithstanding any contrary provision of law, the judge of the City Court of Hammond shall be paid a minimum salary in an amount equal to the salary which he was receiving on August 30, 1986.

(f) The judge of the City Court of Morgan City shall receive a salary of thirty-six thousand dollars per annum, payable monthly on his own warrant. Said salary shall be paid by the governing authorities of the city of Morgan City and the parish of St. Mary in the proportion which the population of the city of Morgan City within Ward 6 of St. Mary Parish and the population of the unincorporated portions of Ward 6 of St. Mary Parish bear to the total population of Ward 6 of St. Mary Parish as determined and adjusted from time to time by the decennial United States census. In addition he shall receive, in civil cases, the same fees as clerks of district courts. He shall receive no fees in criminal matters, including peace bond cases.

(2) In addition to these salaries, they shall also receive the same fees as are payable to justices of the peace in all civil cases where the amount involved does not exceed one hundred dollars, exclusive of interest, and the same fees as are payable to clerks of district courts in all other civil cases. They shall not receive any fees in criminal matters, including peace bond cases.

(3) The term "salary" as used in this Subsection shall have the same meaning as the term "salary" in R.S. 13:1874.1(C).

B. City court judges where the population of the territorial jurisdiction of the court is 100,000 or more shall receive the same salary as the district court judge of the parish wherein the city court is located, the whole of which shall be paid by the city, and in such cases, the fees collected by the clerk of the city court in all civil cases shall be paid into the general fund of the city.

C. In all cases, the city and the parish, or either of them, may pay to the judges of their respective courts any additional salary that they may deem proper.

D. The salaries paid to city judges under this section shall not be decreased during their terms of office.

E. In addition to the compensation and fees payable to the city court judges in this state under the provisions of this Section and R.S. 13:1875, each city court judge shall receive an annual salary of twenty-three thousand seven hundred sixty dollars, payable by the state and payable monthly on his own warrant. Judges of the Traffic Court of New Orleans shall receive an annual salary of twenty-three thousand seven hundred sixty dollars payable by the state and payable monthly on the warrant of each. Judges of the Municipal Court of New Orleans shall receive an annual salary of twenty-three thousand seven hundred sixty dollars payable by the state and payable monthly on the warrant of each. The salaries paid to city court judges by the governing authorities of the several parishes and municipalities as of April 21, 1975, pursuant to R.S. 13:1875 or any other law authorizing the payment of salaries to city court judges by parishes or municipalities, or both, or any motion, ordinance, or resolution enacted or adopted pursuant thereto, shall be construed as the minimum salaries payable by such parishes and municipalities to the respective city court judges.

F. Part or all of that portion of a city court judge's salary which is payable by the parish, may be paid from surplus funds of the criminal court fund of the judicial district in which the parish is located, after such surplus funds have been transferred to the parish general fund.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961; Acts 1965, No. 132, §1; Acts 1967, No. 17, §1; Acts 1968, No. 327, §1; Acts 1975, No. 152, §1; Acts 1975, No. 742, §1, eff. July 1, 1975; Acts 1975, No. 825, §1, eff. July 1, 1975; Acts 1977, No. 352, §1; Acts 1979, No. 236, §2, eff. Sept. 1, 1979; Acts 1980, No. 169, §1, eff. Sept. 1, 1980; Acts 1981, No. 636, §1, eff. Sept. 1, 1981; Acts 1986, No. 408, §1; Acts 1990, No. 271, §1, eff. July 1, 1990; Acts 1995, No. 526, §1.

{{NOTE: SEE ACTS 1990, NO. 271, §2, FOR PAY RAISE IMPLEMENTATION PROVISIONS.}}



RS 13:1874.1 - Compensation of city court judges; maximum

§1874.1. Compensation of city court judges; maximum

A. The salary of a judge of a city court shall in no case exceed the salary of a district court judge of the judicial district in which the city court is located.

B. If, on the effective date of this Section, a city court judge is receiving a salary in excess of that permitted by Subsection A of this Section, his salary shall not be reduced during the term of office for which he was elected; provided, however, that upon the expiration of said term of office, or if a vacancy occurs in said office, the salary for said office shall thereafter conform to the provisions of Subsection A of this Section.

C. The term "salary" as used in this Section means the total annual compensation paid directly or indirectly from all sources for services as judge.

Added by Acts 1977, No. 366, §1.



RS 13:1875 - Compensation of city judges; particular courts

§1875. Compensation of city judges; particular courts

The judges of the following city courts shall receive the salaries herein provided:

(1) The judge of the City Court of Abbeville shall receive an annual salary of forty-eight hundred dollars, payable monthly on his own warrant, one half of which shall be paid by the city of Abbeville, and one half by the parish of Vermilion. In addition, he shall receive the same fees as are payable to justices of the peace in all civil cases in which the amount involved does not exceed $100, exclusive of interest, and the same fees as are payable to clerks of district courts in all other civil cases. He shall receive no fees in criminal matters, including peace bond cases.

(2) The judges of the city court of Baton Rouge shall each receive an annual salary to be determined by the city council of the city of Baton Rouge from time to time and fixed in accordance with the applicable provisions of the plan of government for the parish of East Baton Rouge and the city of Baton Rouge. Such salaries shall not be decreased during their term of office and shall be fixed at not less than ten thousand dollars per annum payable monthly.

(3) The judge of the City Court of Bunkie shall receive an annual salary of forty-two hundred dollars, payable monthly on his own warrant, one half to be paid by the city of Bunkie and one half by the parish of Avoyelles. In addition, he shall receive the same fees as are payable to justices of the peace in civil cases in which the amount involved does not exceed $100, exclusive of interest, and the same fees as are payable to clerks of district courts in all other civil cases. He shall receive no fees in criminal matters, including peace bond cases.

(4) In addition to the compensation and fees payable to the judge of the City Court of Lafayette under the provisions of R.S. 13:1874, he shall receive as a part of the emoluments of his office for attending sessions of the city court the same fees as are allowed to a clerk of a district court under the provisions of R.S. 13:846, to be paid on his own warrant in the proportions of two-thirds by the city of Lafayette and one-third by the parish of Lafayette; and, in addition, as juvenile judge of the city of Lafayette, he shall receive an annual salary of one thousand eight hundred dollars, payable monthly on his own warrant by the city of Lafayette.

(5)(a) The judge who presides over Division "A" of the City Court of Lake Charles shall receive a minimum annual salary of seven thousand five hundred dollars payable monthly on his own warrant, one-half by the city of Lake Charles and one-half by the parish of Calcasieu. In addition, he shall receive, in civil cases, all of the same fees as are payable to the clerk of the district court for the parish of Calcasieu. He shall receive no fees in criminal matters, including peace bond cases. The city of Lake Charles and the parish of Calcasieu, or either of them, may pay such additional salary as they may from time to time deem proper; provided that the total salary of the judge shall not exceed that of a district court judge as established by law. The compensation of the judge incumbent on the effective date of this Paragraph shall not be reduced during the term for which he has been elected. Compensation shall include all civil fees as now received by the incumbent judge and such civil fees shall not be paid to the judge of Division "B" during the term of office of the incumbent judge.

(b) The judge who presides over Division "B" of the City Court of Lake Charles shall receive a minimum annual salary of seven thousand five hundred dollars payable monthly on his own warrant by the city of Lake Charles. In addition, beginning at the expiration of the initial term of office of the first person elected to preside over Division "B" he shall receive, in civil cases, the same fees as are payable to the clerk of the district court for the parish of Calcasieu; provided, however, that during said initial term of office he shall not receive any such fees. He shall receive no fees in criminal matters, including peace bond cases. The city of Lake Charles may pay such additional salary as it may from time to time deem proper; provided that the total salary of the judge shall not exceed that of a district court judge as established by law.

(6) The judge of the City Court of Morgan City shall receive a salary of thirty-six thousand dollars per annum, payable monthly on his own warrant, one-half to be paid by the parish council of the parish of St. Mary and one-half to be paid by the municipal corporation of the mayor and councilmen of Morgan City. In addition he shall receive, in civil cases, the same fees as clerks of district courts. He shall receive no fees in criminal matters, including peace bond cases.

(7)(a) The judges of the Shreveport City Court shall receive the same salary and expenses as provided for district court judges, payable monthly on their respective warrants. The state shall pay that portion of the salary specified by R.S. 13:1874(E). The city of Shreveport shall pay the remaining portion of the salary and expenses in an amount sufficient to equal the salary and expenses of the district court judges. The judges of the city court of Shreveport shall not engage in the practice of law.

(b) In addition to the salary specified by R.S. 13:1874(E) to be paid by the state of Louisiana to the judges of the City Court of Shreveport, the state shall pay to such judges an annual salary of six thousand eight hundred eleven dollars. In addition to the salary paid such judges by the state, they shall be paid an annual salary of twelve thousand dollars payable monthly on their respective warrants by the city of Shreveport, and the governing authority of the city of Shreveport shall pay such additional salary as they deem proper. The judges of the City Court of Shreveport shall not engage in the practice of law.

(8) The judge of the City Court of Sulphur shall receive an annual salary of not less than $6,000 payable on his own warrant, one half by the city of Sulphur and one half by the parish of Calcasieu. In addition, he shall receive in civil cases the same fees as are payable to the clerk of the district court for the parish of Calcasieu. He shall receive no fees in criminal matters, including peace bond cases. The city of Sulphur and the parish of Calcasieu, or either of them, may pay to the city judge any additional salary they may deem proper.

(9)(a) The judge of the city court of West Monroe shall receive a minimum salary of one thousand five hundred thirty dollars per month payable on his own warrant, not less than one thousand two hundred thirty dollars payable by the city of West Monroe and not less than three hundred dollars by the parish of Ouachita.

(b) In addition, he shall receive in civil cases the same fees as clerks of the district courts.

(c) He shall receive no fees in criminal matters including peace bond cases.

(d) The city of West Monroe, the parish of Ouachita or either of them may pay to the city judge such additional salary as it may deem proper without further legislative authority.

(10)(a) In lieu of the salary specified by R.S. 13:1874(E) to be paid by the state of Louisiana to the judges of the City Court of Monroe, the state shall pay to such judges an annual salary of twenty-three thousand seven hundred seventy-seven dollars.

(b) In addition to the salary paid such judges by the state, they shall be paid one thousand eighty dollars monthly by the city of Monroe, and four hundred thirty-two dollars monthly by the parish of Ouachita. The judges shall receive no fees whatever in civil matters. Civil fees shall be assessed litigants in civil matters for the services of the judge in accordance with the civil fee bill of clerks of district courts, and all of such civil fees shall be deposited monthly by the clerk of the City Court of Monroe in the general fund of the city of Monroe. Criminal and peace bond matters shall be without fees. For performing the marriage ceremony a fee may be assessed the principals as additional compensation for the judge. The city of Monroe and the parish of Ouachita, or either of them, may increase the monthly salary of the judges payable by them without further legislative authority.

(c) Effective January 1, 1991, the judges of the City Court of Monroe are prohibited from engaging in the practice of law.

(11) The judge of the City Court of New Iberia shall receive an annual salary of twelve thousand dollars payable monthly on his own warrant by the city of New Iberia, and the governing authority of the city may pay him such additional salary as it deems proper. In addition to his salary or salaries, he shall also receive the same fees as are payable to justices of the peace in all civil cases where the amount involved does not exceed one hundred dollars, exclusive of interest, and the same fees as are payable to clerks of district courts in all other civil cases. He shall not receive any fees in criminal matters, including peace bond cases.

(12)(a) In addition to the salary paid the judge of the city court of Alexandria by the state in accordance with the provisions of R.S. 13:1874(E), the judge shall be paid by the city of Alexandria and the parish of Rapides, in equal proportions, an amount sufficient to make the total annual salary of the judge an amount equal to one thousand dollars less than the salary paid to the judges of the Ninth Judicial District Court. The governing authority of the city of Alexandria and of the parish of Rapides, or either of them, may increase the salary of the city judge payable by each without further legislative authority; however, the total salary of the judge from all sources shall not exceed that of the district judges of the Ninth Judicial District Court.

(b) The judge shall receive no fees in civil matters. Civil fees shall be assessed against litigants in civil matters for the judge's services in accordance with the civil fee bill of the clerks of the district courts, except that criminal and peace bond matters shall be without fees.

(c) One-half of civil fees assessed and collected shall be transmitted, on a monthly basis, by the clerk of the city court for deposit to the general fund of the city of Alexandria and one-half thereof shall be transmitted for deposit to the general fund of the Rapides Parish Police Jury.

(d) For performing a marriage ceremony, a fee may be assessed the principals as additional compensation for the judge.

(e) The judge of the city court of Alexandria is prohibited from engaging in the practice of law.

(13) Notwithstanding any other statute or provision of law to the contrary, particularly R.S. 13:1874(B), the judge of the City Court of Slidell shall receive a minimum annual salary of twelve thousand nine hundred twenty-nine dollars payable monthly on his own warrant by the city of Slidell, and a minimum annual salary of three thousand six hundred dollars payable monthly on his own warrant by the parish of St. Tammany. The state shall pay the salary specified by R.S. 13:1874(E). In addition, he shall also receive the same fees as are payable to justices of the peace in all civil cases where the amount involved does not exceed one hundred dollars, exclusive of interest, and the same fees as are payable to clerks of district courts in all other civil cases. He shall not receive any fees in criminal matters, including peace bond cases. The city of Slidell and the parish of St. Tammany, or either of them, may pay such additional salary as they may from time to time deem proper.

(14) Any judge of the City Court of Houma is prohibited from engaging in the practice of law.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961; Amended by Acts 1960, No. 22, §1; Acts 1960, No. 513, §1; Acts 1963, No. 70, §1; Acts 1964, No. 206, §1; Acts 1966, No. 156, §1; Acts 1967, No. 111, §1; Acts 1968, No. 392, §1; Acts 1970, No. 57, §1; Acts 1973, No. 108, §1; Acts 1974, No. 365, §1; Acts 1975, No. 742, §2, eff. July 1, 1975; Acts 1975, No. 825, §2, eff. July 1, 1975; Acts 1977, No. 393, §2, eff. July 1, 1978; Acts 1977, No. 616, §2; Acts 1978, No. 107, §1, eff. Jan. 1, 1979; Acts 1978, No. 640, §1; Acts 1979, No. 236, §2, eff. Sept. 1, 1979; Acts 1979, No. 662, §1; Acts 1979, No. 742, §1; Acts 1980, No. 169, §1, eff. Sept. 1, 1980; Acts 1981, No. 636, §1, eff. Sept. 1, 1981; Acts 1982, No. 589, §1, eff. Jan. 1, 1983. Acts 1984, No. 704, §1; Acts 1990, No. 8, §2, eff. Jan. 1, 1991; Acts 1990, No. 271, §1, eff. July 1, 1990; Acts 1990, No. 471, §1, eff. July 18, 1990; Acts 1991, No. 53, §1, eff. Oct. 1, 1991; Acts 1991, No. 144, §1; Acts 2000, 1st Ex. Sess., No. 66, §1; Acts 2006, No. 286, §1.



RS 13:1876 - Repealed by Acts 1979, No. 46, 10, eff. Jan. 1, 1980

§1876. Repealed by Acts 1979, No. 46, §10, eff. Jan. 1, 1980



RS 13:1877 - Marriage ceremony; judges' authority to perform

§1877. Marriage ceremony; judges' authority to perform

Judges of city courts, at any place within the parish in which the court is situated, may perform any marriage for which a lawful Louisiana marriage license has been issued, regardless of the parish of issuance of the license.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1980, No. 662, §2.



RS 13:1878 - Courts having more than one division; declaration of candidates for office; seniority

§1878. Courts having more than one division; declaration of candidates for office; seniority

Where a city court is composed of two or more divisions, a candidate for nomination and election to the office of judge of the city court, at the time of filing his declaration as a candidate, shall designate the division of the court for which he is a candidate. The judge oldest in point of continuous service shall be the presiding judge, except that when they have served continuously the same length of time, the judge oldest in years shall be the presiding judge.

Acts 1960, No. 32, §3; eff. Jan. 1, 1961.



RS 13:1879 - Marshals and constables; election; term of office; exceptions for Lake Charles and Baton Rouge

§1879. Marshals and constables; election; term of office; exceptions for Lake Charles and Baton Rouge

A. For each city court, except in the city of Lake Charles, there shall be a marshal or constable, as he may be designated. Except as provided in Subsection C of this Section, each marshal or constable shall be elected at the congressional election, beginning in the year 1960 and every succeeding six years thereafter, shall serve a term of six years, and shall take office and begin his term on the first day of January following election. In the city of Lake Charles, the marshal shall be designated as the ward three marshal.

B. Except as provided in Sub-section C of this Section, the term of office of marshals of city courts, whether their respective offices are presently in existence or are subsequently created shall expire on the 31st day of December in the year 1960 and every six years thereafter.

C. The city constable of the city of Baton Rouge shall be elected in accordance with and pursuant to the applicable provisions of the charter of the city of Baton Rouge and the applicable provisions of the plan of government for the parish of East Baton Rouge and the city of Baton Rouge.

D. Except as otherwise provided by law, the provisions of this Part relating to marshals of city courts and their deputies shall apply to constables of city courts and their deputies.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1966, No. 191, §1; Acts 1981, No. 122, §1.



RS 13:1880 - Qualifications of marshal; bond

§1880. Qualifications of marshal; bond

A.(1) The marshal shall be a resident elector of the territorial jurisdiction of the court and shall possess a high school diploma or its equivalent as determined by the Board of Elementary and Secondary Education; however, the requirement of a high school diploma or its equivalent does not apply to a marshal in office as a marshal on August 15, 1997, for purposes of his qualification to remain in office or to seek reelection to a consecutive term.

(2) Before entering upon the discharge of his duties, the marshal shall give bond in favor of the city judge conditioned for the faithful performance of his duties and for the legal adjustment of all claims incurred against him in his official capacity.

B. Except as provided in R.S. 13:1882B, the bond, the premium whereof shall be paid by the governing authority of the city in which the court is domiciled, shall be for $1,000 where the population of the territorial jurisdiction of the court is 10,000 or less. In all other cases, and except as otherwise provided by law, the bond shall be for $5,000. This bond may be sued upon by any person damaged in any way by the marshal in the discharge of his official duties.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961; Acts 1997, No. 399, §1.



RS 13:1881 - General powers and duties of marshal; deputy marshals

§1881. General powers and duties of marshal; deputy marshals

A. The marshal is the executive officer of the court; he shall execute the orders and mandates of the court and in the execution thereof, and in making arrests and preserving the peace, he has the same powers and authority of a sheriff.

B. The marshal may appoint one or more deputy marshals having the same powers and authority as the marshal, but the marshal shall be responsible for their actions. The compensation of the deputy marshals shall be fixed and paid by the governing authorities of the city or parish, or both, where the court is located. The city marshal may use funds available for expenses of his office, including proceeds from costs assessed in criminal matters pursuant to R.S. 13:1899, to pay an amount in excess of the fixed salary or to pay the amount fixed or any portion thereof to deputy marshals or to employ additional deputies. However, nothing herein shall authorize the city marshal to fix or supplement his own salary. In no event shall the salary of any deputy exceed that of his city marshal.

Acts 1960, No. 32, §1, eff. Jan. 1, 1961; Acts 1983, No. 248, §1; Acts 1986, No. 168, §1; Acts 1993, No. 629, §1.



RS 13:1882 - Absence or inability of marshal; vacancy in office

§1882. Absence or inability of marshal; vacancy in office

A. When the marshal is absent or unable to act for any cause, the judge may appoint any other person as temporary marshal.

B. Repealed by Acts 1999, No. 1345, §4.

C. If the unexpired term is for a longer period than one year, an election to fill the vacancy shall be ordered by the proper legal authority under the general election laws.

Acts 1960, No. 32, §1, eff. Jan. 1, 1961; Acts 1999, No. 1345, §4.



RS 13:1883 - Compensation of marshal

§1883. Compensation of marshal

A. The marshals of the city courts enumerated in this Subsection shall receive as compensation for their services the following minimum salaries, payable monthly on their own warrant and which, except as otherwise indicated, shall be paid in equal proportions by the respective governing authorities of the city and parish where the court is located:

(1) Abbeville               $    3,000

(2) Alexandria             $    4,200

(3) Bossier City           $    7,200         ($5,000 by city and $2,200 by parish; provided, however, that unless and until the city council of Bossier City ratifies and approves payment of the $2,000 increase in compensation, provided for herein, the city of Bossier shall only be required to pay the sum of $3,000 of the compensation of the marshal of the city court of Bossier.)

(4) Eunice                   $  15,000         ($7,500 by city and $7,500 by parish)

(5) Hammond              $    6,000         (Notwithstanding any contrary provision of law, the marshal of the city court of Hammond shall be paid by the governing authorities of the city and parish a minimum salary in an amount equal to the amount of the salary which he is receiving on the effective date of this Paragraph.)

(6) Lafayette               $    5,400         ($2,970 by city and $2,430 by parish)

(7) Lake Charles         $    7,500

(8) Minden                  $    3,000

(9) Monroe                  $  14,400         ($7,200 by city and $7,200 by parish)

(10) Morgan City        $    1,800         (The marshal of the city court of Morgan City shall be paid by the governing authorities of the city of Morgan City and the parish of St. Mary in a proportion which the population of the city of Morgan City within Ward 6 of St. Mary Parish and the population of the unincorporated portions of Ward 6 of St. Mary Parish bear to the total population of Ward 6 of St. Mary Parish as determined and adjusted from time to time by the decennial United States census.)

(11) New Iberia           $    9,600         (payable by city only)

(12) Rayne                  $    3,000

(13) Ruston                 $    2,400

(14) Shreveport           $  12,500         (by city only)

(15) Springhill            $    3,600

(16) Sulphur                $    6,000

(17) West Monroe       $  14,400         ($7,200 by city and $7,200 by parish)

(18) Houma                 $  36,000         (Source is all civil fees as enumerated in R.S. 33:5808 if sufficient. If insufficient, the general fund of the Terrebonne Parish Consolidated Government shall subsidize in the form of a salary. Any surplus from the civil fees over and above the minimum salary shall be remitted into the general fund of the Terrebonne Parish Consolidated Government.)

B. The marshals of the following city courts shall receive an annual salary, payable monthly on their own warrants, which shall be fixed and paid by the respective governing authorities of the city and parish where the court is located or either of them, in the proportions they may determine: Bastrop, Bogalusa, Bunkie, Crowley. The annual salary paid by the city of Bunkie shall not be less than $600.

C. Except as provided in R.S. 13:2071, in all other cases the marshal's salary shall be paid by the governing body of the city and parish where the court is located, in such amounts as they may determine, except that where the population of the territorial jurisdiction of the court is more than 10,000 inhabitants, the marshal shall receive a minimum annual salary of $3,600 payable monthly in equal proportions by the governing authorities of the city and parish on the warrant of the marshal.

D. The marshals of the city courts enumerated in Sub-sections A, B, and C of this section, except the marshals of the city courts of Lafayette and Shreveport, shall also receive the same fees as are payable to constables of justice of the peace courts.

E. The governing authority of the city of Shreveport may increase the compensation of the marshal of the city court in such amount over and above that fixed by Subsection A of this section as it may determine.

F. Either the governing authority of the city of Minden or the governing authority of the parish of Webster, or both, may increase the compensation that it or they pay to the marshal of the city court of Minden in such an amount over and above that fixed by Subsection A of this section as it or they may determine.

G. Either the governing authority of the city of Springhill or the governing authority of the parish of Webster, or both, may increase the compensation that it or they pay to the marshal of the city court of Springhill in such an amount over and above that fixed by Subsection A of this section as it or they may determine.

H. Either the governing authority of the city of Morgan City or the governing authority of the parish of St. Mary, or both, may increase the compensation that it or they pay to the marshal of the city court of Morgan City in such an amount over and above that fixed by Subsection A of this Section as it or they may determine.

I. The marshal of the City Court of Natchitoches shall be paid fifty thousand dollars annually by the governing authority of the city of Natchitoches. The governing authority of the parish of Natchitoches shall contribute one thousand two hundred dollars annually towards the salary of the marshal and shall remit this amount to the governing authority of the city of Natchitoches to be deposited into the general fund of the city.

J. Either the governing authority of the city of Rayne or the governing authority of the parish of Acadia, or both, may increase the compensation that either or both pay to the marshal of the City Court of Rayne in such an amount over and above that fixed by Subsection A of this Section as either or both may determine.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1962 No. 202, §1; 1962, No. 295, §1; Acts 1962, No. 414, §1; Acts 1967, No. 34, §1; Acts 1968, No. 205, §1; Acts 1972, No. 367, §1; Acts 1974, No. 118, §1; Acts 1974, No. 119, §1; Acts 1974, No. 365, §2; Acts 1979, No. 742, §1; Acts 1980, No. 188, §1; Acts 1983, No. 372, §1; Acts 1986, No. 171, §1; Acts 1986, No. 352, §1, eff. Jan. 1, 1987; Acts 1988, No. 268, §1, eff. July 7, 1988; Acts 1995, No. 526, §1; Acts 2003, No. 392, §§1 and 3; Acts 2008, No. 845, §1.



RS 13:1884 - Clerk of court; appointment, term of office

§1884. Clerk of court; appointment, term of office

Except as otherwise provided by law, the judge of each city court may appoint a clerk for both the civil and criminal sections of the court who shall serve at the pleasure of the judge and until his successor is appointed and qualified.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1975, No. 708, §1.



RS 13:1885 - General powers and duties of clerk

§1885. General powers and duties of clerk

A. The clerk shall keep the minute entries of the court and a docket of all proceedings had in civil and criminal matters. Notwithstanding any other provision of law to the contrary, such minute entries may be contained in the official court record of proceedings. An electronic record of the minutes which is not capable of alteration without indication that a change has been made may be maintained in lieu of a written entry.

B. He may sign, under the seal of the court, all writs and processes in civil and criminal cases, including citations and subpoenas.

C. He may make and take affidavits for issuance of arrest warrants in criminal matters and for issuance of peace bonds and for all other purposes connected with the functions of the court.

D. He shall have the power to sign all orders that the judge himself may sign in both civil and criminal cases, whether the judge be present or absent from the jurisdiction of the court, but shall not perform any judicial functions beyond that herein conferred.

E. He may certify to all official documents of the court and administer oaths, and his acts as clerk as well as the certificates issued by him shall be given the same effect as those of clerks of district courts.

F. Upon the written request of the judgment creditor, he shall record all money judgments obtained in city court in the mortgage records of the parish and charge a reasonable fee for such recordation.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1962, No. 433, §1; Acts 1979, No. 620, §1. Acts 1983, No. 116, §1; Acts 1995, No. 1004, §1.



RS 13:1886 - Qualifications of clerk; bond

§1886. Qualifications of clerk; bond

The clerk shall be a qualified elector of the state. Before entering upon the discharge of his duties the clerk shall give bond in favor of the city judge in an amount to be fixed by him at not less than one thousand dollars conditioned for the faithful performance of his duties and for the discharge of all claims incurred against him in his official capacity. This bond may be sued upon by any person damaged in any way by the fault of the clerk in the discharge of his official duties.

Acts 1988, No. 291, §1.



RS 13:1887 - Deputy clerk; qualifications, powers and duties

§1887. Deputy clerk; qualifications, powers and duties

The judge may appoint one or more deputy clerks to serve at the pleasure of the judge. Deputy clerks shall have the same qualifications, shall post the same bond, and have the same powers and duties as the clerk.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:1888 - Salary of clerk and deputy clerk

§1888. Salary of clerk and deputy clerk

A. The salary of the clerks and of the deputy clerks, if any, may be fixed and paid in equal proportions by the respective governing authorities of the city and parish where the court is located; or it may be fixed and paid by either of them, or in such proportions as they may determine; except that the salary payable to the clerk shall not be less than $150 per month where the population of the territorial jurisdiction of the court is less than 10,000 and not less than $250 per month where the population of the territorial jurisdiction of the court is 10,000 or more; and except that the salary payable to the deputy clerk shall in no case be less than $150 per month.

B. Notwithstanding the provisions of Subsection A of this Section, the salary of the clerk of the Morgan City City Court shall not be less than seven hundred dollars per month and the salary of the deputy clerk of this court shall not be less than six hundred dollars per month. Said salaries shall be paid by the governing authorities of the city of Morgan City and the parish of St. Mary in a proportion which the population of the city of Morgan City within Ward Six of St. Mary Parish and the population of the unincorporated portions of Ward Six of St. Mary Parish bear to the total population of Ward Six of St. Mary Parish as determined and adjusted from time to time by the decennial United States census.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1979, No. 742, §1; Acts 1995, No. 526, §1.



RS 13:1889 - Court room and offices

§1889. Court room and offices

A. The city where the court is situated shall furnish a suitable city court room and suitable offices for the judge, clerk, and marshal. It shall also furnish adequate fireproof vaults or other filing equipment for the preservation of the records of the court.

B. The expenses of operation and maintenance of the court room and offices shall be borne by the city, or may be apportioned between the city and parish as the respective governing authorities may determine.

C. Provided however, the expenses and maintenance of the courtroom and offices of the city court of Morgan City shall be borne by the governing authorities of the city of Morgan City and the parish of St. Mary in a proportion which the population of the city of Morgan City within Ward 6 of St. Mary Parish and which the population of the unincorporated portions of Ward 6 of St. Mary Parish bear to the total population of Ward 6 of St. Mary Parish as determined and adjusted from time to time by the decennial United States census.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961; Acts 1995, No. 526, §1.



RS 13:1889.1 - Ville Platte city court expenses; apportioned between parish and municipality

§1889.1. Ville Platte city court expenses; apportioned between parish and municipality

Notwithstanding any contrary provision of R.S. 13:1889, the expenses of operation and maintenance of the courtroom and offices of the Ville Platte city court shall be apportioned between the governing authorities of Evangeline Parish and the municipality of Ville Platte, but in no event shall the parish be required to pay more to the court than the amount of revenues received by the parish from said court.

Added by Acts 1981, No. 835, §1.



RS 13:1889.2 - City Court of Bossier City; expenses

§1889.2. City Court of Bossier City; expenses

A. The expenses of operation and maintenance of the courtroom and offices of the City Court of Bossier City shall be borne solely by the city of Bossier City.

B. Any excess in funds derived from costs imposed and collected by the court in civil matters remaining on December 31, 2001, and each year thereafter on December thirty-first may be transferred to the general operational fund of the court, which fund is under the exclusive control and supervision of the judge.

Acts 1986, No. 594, §1; Acts 2001, No. 348, §1.



RS 13:1890 - Seal of court

§1890. Seal of court

Each city court shall be provided with a seal which shall contain a vignette of the state seal, with the words "Seal of the City Court of (name of city court)," which shall be used on all orders, writs, and processes issuing from the court. The absence of the seal shall not affect the validity of such documents.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:1891 - Civil jurisdiction and procedure

§1891. Civil jurisdiction and procedure

The civil jurisdiction of city courts and the pleading, practice, and procedure in them, including appellate procedure, shall be as provided in the applicable provisions of the Louisiana Code of Civil Procedure.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:1892 - Service of process and other writs

§1892. Service of process and other writs

Service of all writs and processes in civil or criminal cases issuing from the city court shall be made by the marshal or by any sheriff or deputy sheriff where they respectively exercise their authority, or by any police officer of the city or town where the service is to be made. It shall be the duty of these officers to execute all such writs and processes which are placed in their hands for service by the direction of the court.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:1893 - Court reporter; payment of transcript fees

§1893. Court reporter; payment of transcript fees

The judge shall appoint a competent court reporter to take the evidence in any case in which it is necessary to do so under the laws applicable to district courts, unless the parties waive the appointment of the reporter. At the request of any party, the judge shall order the transcription of the testimony taken by the court reporter.

Except in pauper causes, the fees of the court reporter in civil cases shall be charged as costs in the litigation, but shall be paid primarily by the plaintiff upon completion of the transcription of the testimony or, on his failure to do so, by the defendant or any other party, and the reporter is not required to file the transcript before payment.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:1894 - Criminal jurisdiction

§1894. Criminal jurisdiction

A. The criminal jurisdiction of city courts is limited to the trial of offenses committed within their respective territorial jurisdictions which are not punishable by imprisonment at hard labor, including the trial of cases involving the violation of those offenses under state law, the violation of those offenses under a municipal or parochial ordinance adopted under the provisions of R.S. 14:143, and the violation of any other municipal or parochial ordinance.

B. In cases involving the violation of a state law or the violation of an ordinance enacted pursuant to R.S. 14:143(B), all procedure shall comply with those parts of the Louisiana Constitution of 1974, the Louisiana Revised Statutes, and the Code of Criminal Procedure pertaining to the prosecution of criminal cases not requiring trial by jury.

C. City judges may also require bonds to keep the peace; issue warrants of arrest; examine, commit, and admit to bail and discharge; and hold preliminary examinations in all cases not capital.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961; Acts 2001, No. 944, §1.



RS 13:1894.1 - Driving while intoxicated, prosecutions for violation required to be filed under general state law; city and municipal courts, New Orleans excepted

§1894.1. Driving while intoxicated, prosecutions for violation required to be filed under general state law; city and municipal courts, New Orleans excepted

A. Notwithstanding any other provision of law to the contrary, including the provisions of R.S. 13:1871, prosecutions in any city, parish, or municipal court, the city, municipal and traffic courts of the city of New Orleans excepted, based on or arising out of the operation of a vehicle by a person while intoxicated may be charged and prosecuted under the provisions of R.S. 14:98 or under any applicable city, parish, or municipal ordinance that incorporates the standards, elements, and sentences of the offense of driving while intoxicated contained in R.S. 14:98. Any conviction for a first or second offense or the entry of a plea of guilty and sentence based on such plea or the forfeiture of bail of any person having been charged with a first or second violation of R.S. 14:98 in any such city, parish, or municipal court shall be punishable in accordance with the provisions of R.S. 14:98(D)(1) or (D)(2), whichever is applicable. Any conviction for a first or second offense or the entry of a plea of guilty and sentence based on such plea or the forfeiture of bail of any person having been charged with a first or second violation of the applicable city, parish, or municipal ordinance in any such city, parish, or municipal court shall be punishable in accordance with the provisions of the ordinance and shall constitute a conviction under R.S. 14:98 for purposes of determining the number of prior convictions in a proceeding under R.S. 14:98.

B. For purposes of this Section all city, parish, and municipal courts shall have concurrent jurisdiction with the district courts over violations otherwise subject to their jurisdiction provided for by R.S. 14:98, except in those cases wherein the person or defendant is charged as a third or subsequent offender under the provisions of R.S. 14:98(D)(3) or (D)(4), whichever is applicable. If the charge is for a third or subsequent offense, the prosecution shall be had only in the district court and the defendant shall have the right to a trial by jury. However, mayors' courts shall have no jurisdiction whatsoever over violations as provided for by R.S. 14:98, nor to the trial of offenses against municipal ordinances relative to prosecutions on charges of driving while intoxicated.

C. Notwithstanding the provisions of R.S. 13:1898 or any other law to the contrary, all fines, forfeitures, and penalties, exclusive of costs, collected in city, parish, and municipal courts for violations of R.S. 14:98 shall be paid into the city treasury or as otherwise provided by law when the prosecution is filed under said Section for a violation occurring within the territorial limits of the city or municipality; however, in the event a violation of R.S. 14:98 is charged and such violation occurred within the territorial limits of a municipality not having a city court, all said fines, forfeitures, and penalties collected by the district court wherein said prosecution is actually brought shall be distributed and disbursed by said court to the governing authority of the municipality within whose boundaries said violation occurred. When such prosecution is brought for a violation occurring outside of the territorial limits of said city or municipality, then said collections shall be payable to the governing authority of the parish or as otherwise provided by law; however, in the case of all such charges filed in a parish court, said funds shall be payable to the parish or as otherwise provided by law. All such charges filed under the provisions of this Section shall be on affidavit and such charges shall be filed and prosecuted by the city attorney or the city prosecutor when said charges are filed because of violations of any city, parish, or municipal ordinance occurring within the territorial limits of the city or municipality and by the district attorney or his representative when said charges are filed because of violations of R.S. 14:98 occurring in or outside of such territorial limits of the city or municipality.

Acts 1983, Act No. 77, §1. Acts 1986, No. 594, §1; Acts 1987, No. 303, §1; Acts 2015, No. 444, §1, eff. July 1, 2015.



RS 13:1894.2 - Additional costs; certain violations

§1894.2. Additional costs; certain violations

A. Notwithstanding any other provision of law to the contrary, and in addition to any fines, forfeitures, costs, or penalties, a person convicted of a felony, a misdemeanor, or a violation of local ordinance, including a traffic felony, misdemeanor, or local traffic violation, shall be assessed an additional cost in any matter where the use of alcohol was a factor involved in the commission of a crime. Any court that designates by rule, divisions, or sections of the court as a specialized division or section having subject matter jurisdiction for alcohol related offenses including driving while intoxicated, shall assess the following costs:

(1) One hundred dollars for a violation of R.S. 14:98 or 98.1, or of any municipal or parochial ordinance prohibiting the operation of a motor vehicle while under the influence of alcohol or drugs.

(2) One hundred dollars for a violation of R.S. 14:99, or of any municipal or parochial ordinance prohibiting the reckless operation of a motor vehicle.

(3) Fifty dollars for a violation of R.S. 14:92, 93.11, 93.12, or 333, or of any municipal or parochial ordinance prohibiting the purchase and public possession of alcoholic beverages by persons under the age of twenty-one years old.

(4) Twenty-five dollars for a violation of R.S. 14:91.7, 103, or 107, or of any municipal or parochial ordinance prohibiting public drinking, public possession of alcohol, or appearing in an intoxicated condition in public.

(5) Twenty-five dollars for a violation of R.S. 32:300, or of any municipal or parochial ordinance prohibiting the possession of open alcoholic beverage containers in vehicles.

(6) Twenty-five dollars for all other convictions of a felony, misdemeanor, or violations of any municipal or parochial ordinance, including a traffic felony, misdemeanor, or a local traffic violation where the use of alcohol was a factor involved in the commission of the crime.

B. Any court that has an alcohol, driving while intoxicated, or sobriety division may use the fines provided for in Subsection A of this Section for the development or maintenance of alcohol treatment programs that are recognized or certified by the Louisiana Supreme Court Drug Court Office, the National Highway Traffic Safety Administration, or by the Louisiana Highway Safety Commission.

C. The court shall establish a fund to deposit all fees collected pursuant to this Section. The collected fines shall be used solely for the purposes of funding the approved alcohol, driving while intoxicated, or sobriety division and any related treatment programs and associated administrative expenses. In the event that an individual is unable to pay the cost when assessed, the court may allow payment to be deferred within a certain time frame, based on the person's ability to pay the costs.

Acts 2014, No. 810, §1.



RS 13:1895 - Procedure in criminal cases; compulsory process for attendance of witnesses

§1895. Procedure in criminal cases; compulsory process for attendance of witnesses

Criminal prosecutions shall be by affidavit, information, or indictment, as is provided by law, and shall be tried without a jury.

The prosecution and the defense are entitled to compulsory process to procure attendance of their respective witnesses, but not more than six witnesses may be summoned for either side except on leave of court and on proper showing of necessity made to appear by affidavit.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:1896 - Appeals in criminal cases; return day

§1896. Appeals in criminal cases; return day

A. Mayor's courts and justice of the peace courts. (1) In criminal cases, the district courts have appellate jurisdiction over all appeals from orders of justices of the peace requiring a peace bond, and, except as otherwise provided by law, over all appeals from a mayor's court where a person has been subjected to imprisonment or a forfeiture of rights or property. Appeals from mayor's courts and justice of the peace courts, as provided for herein, shall be tried de novo. Any forfeiture or penalties collected by the district court on appeal from a conviction of a municipal ordinance shall be distributed and disbursed to the municipality.

(2) Appeals in all criminal cases tried in mayor's courts and from orders of a justice of the peace requiring a peace bond shall be taken within the time prescribed in the Louisiana Code of Criminal Procedure.

(3) When an appeal has been taken under the provisions of this Section from a decision rendered in a mayor's court or in a justice of the peace court, the district court shall provide written notice of the appeal to the mayor's court or the justice of the peace court. The date on which the appeal is set for hearing shall not be not less than fifteen days after the notice is mailed by the district court. The notice shall include the date, time, and location of the hearing of the appeal.

B. City, parish and municipal courts. Review or appeal of a judgment in any criminal case tried under a state statute in city, parish or municipal courts shall be as provided in Article 912.1 of the Louisiana Code of Criminal Procedure. Review of a judgment in any other criminal case tried in a city, parish or municipal court shall be by appeal to the district court of the parish in which the court of original jurisdiction is located, except in those cases which are appealable to the Supreme Court under the provisions of the Constitution. These appeals shall be on the law alone.

C. Return of appeals. Appeals to the supreme court shall be returnable within not less than fifteen days nor more than sixty days after the order of appeal. Appeals to the district courts shall be returnable within not less than fifteen days nor more than thirty days after the order of appeal.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1974, Ex.Sess. No. 29, §1, eff. Jan. 1, 1975; Act 1983, No. 121, §1, eff. June 24, 1983; Acts 1999, No. 955, §1.



RS 13:1897 - Making and filing transcript of appeal in criminal cases in parish, city and municipal courts

§1897. Making and filing transcript of appeal in criminal cases in parish, city and municipal courts

In an appeal from a judgment rendered in a criminal case by a parish, city or municipal court, the clerk shall, within the delays prescribed by law, make or cause to be made a transcript of the proceedings in the case, and shall file the same in the office of the clerk of court for the court to which the appeal is returnable.

The record on appeal shall consist of the affidavit, information, or indictment, as the case may be, and a complete record of all evidence upon which the judgment is based. The testimony of witnesses may be electronically recorded and, except where the review is sought in the supreme court, such recording may be used on appeal in lieu of a transcription of the testimony.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1974, Ex.Sess., No. 29, §1, eff. Jan. 1, 1975; Acts 1975, No. 195, §1.



RS 13:1898 - Collection and disposition of fines, forfeitures, penalties, and costs in city court

§1898. Collection and disposition of fines, forfeitures, penalties, and costs in city court

A. Except as otherwise provided by special law and in Subsection B of this Section, the clerk of the city court or the marshal, as designated by the judge, or a private collection agency as authorized by contract with the municipal governing authority, shall collect all fines, forfeitures, penalties, and costs, and all funds so collected by them, excluding costs, shall be paid into the city treasury when the prosecution is on behalf of the city and into the parish treasury to be deposited in the parish general fund and used as a general expenditure of the parish, in parishes other than Orleans, when the prosecution is on behalf of the state or parish. The amount of the debt shall not be reduced if collected by a private collection agency.

B. In the parish of Lincoln, except as otherwise provided by special laws, the clerk of the city court or the marshal, as designated by the judge, shall collect all fines, forfeitures, penalties, and costs, and all funds so collected by them, excluding costs, shall be paid into the city treasury when the prosecution is on behalf of the city, and into the parish treasury when the prosecution is on behalf of the state or parish.

C. The clerk of the city court or the marshal may accept payment by credit card or electronic check for all fines, forfeitures, penalties, and costs. The clerk of the city court or the marshal shall collect a fee for processing the payments in an amount that is reasonably related to the expense incurred by the clerk or marshal in processing the payment by credit card, not to exceed five percent of the amount of taxes and any penalties or interest being paid. The fee shall be in addition to the amount of fines, forfeitures, penalties, or costs.

Acts 1960, No. 32, §2, eff. Jan. 1, 1961; Acts 1980, No. 829, §1; Acts 1990, No. 544, §1; Acts 2009, No. 200, §1; Acts 2014, No. 672, §1.



RS 13:1899 - Assessment and disposition of costs in criminal cases

§1899. Assessment and disposition of costs in criminal cases; costs in juvenile matters for specified courts

A. Except as otherwise provided by law, in all criminal matters, including traffic violation cases, in addition to the fine or other penalty which may be legally imposed against every defendant who is convicted after trial or after a plea of guilty or who forfeits his bond, the judge may assess costs of court in an amount not to exceed thirty dollars.

B. Except as otherwise provided by law, the proceeds derived from these costs shall be deposited in a special account which shall be subject to audit, and used for the operational expenses of the court or for the payment of clerical fees or other similar expenditures as may be approved by the judge.

C. In all criminal matters, when the office of the marshal has derived one hundred thousand dollars or more in revenues for the year 2004 from costs assessed pursuant to this Subsection, the city judge shall assess, in addition to the costs assessed in Subsection A of this Section, the sum of fifteen dollars as additional costs of court. In all criminal matters, when the office of the marshal has derived less than one hundred thousand dollars in revenues for the year 2004 from costs assessed pursuant to this Subsection, the city judge shall assess, in addition to the costs assessed in Subsection A of this Section, the sum of thirty dollars as additional costs of court. The proceeds shall be deposited in a special account, separate and distinct from the account provided for in Subsection B of this Section, which account shall be in the name of and under the control of the marshal or constable of the court, shall be subject to audit, and shall be used to defray operational expenses of the office of marshal or constable of the court, all as may be useful and necessary for the proper conduct of the marshal's or constable's office, or for purchase of law enforcement equipment, and all as may be proved by the marshal or constable. The city judges of any and all parishes and the mayor's court in the town of Many in Sabine Parish shall be authorized to assess such sum in accordance with this Section. Assessments in particular courts are governed by the following:

(1) The additional costs provided for in this Subsection shall not exceed thirty dollars in the City Court of Houma.

(2) The additional costs provided for in this Subsection shall not exceed thirty dollars in the City Court of Ruston.

(3) The additional costs provided for in this Subsection shall not exceed thirty dollars in the City Court of Minden.

(4) The additional costs provided for in this Subsection shall not exceed thirty dollars in the City Court of Springhill.

(5) The additional costs provided for in this Subsection shall not exceed thirty dollars in the City Court of Hammond.

(6) The additional costs provided for in this Subsection shall not exceed thirty dollars in the City Court of Bastrop.

(7) The additional costs provided for in this Subsection shall not exceed thirty dollars in the City Court of West Monroe.

(8)(a) The additional costs provided for in this Subsection shall not exceed thirty dollars in the City Court of Monroe.

(b) Notwithstanding the provisions of this Subsection, the additional costs collected in the City Court of Monroe shall be allocated as follows:

(i)(aa) For the 1995-1996 Fiscal Year, fifteen dollars to the city marshal's office to be used to defray operational expenses of the office.

(bb) For the 1996-1997 Fiscal Year, ten dollars to the city marshal's office to be used to defray operational expenses of the office.

(cc) For the 1997-1998 Fiscal Year and thereafter, twenty dollars to the city marshal's office to be used to defray operational expenses of the office.

(ii)(aa) For the 1995-1996 Fiscal Year, five dollars to the police department of the city of Monroe to be used to help defray expenses for equipment and maintenance for the city of Monroe jail.

(bb) For the 1996-1997 Fiscal Year and thereafter, ten dollars to the police department of the city of Monroe to be used to help defray expenses for equipment and maintenance for the city of Monroe jail.

(9) The additional costs provided for in this Subsection shall not exceed thirty dollars in the City Court of Denham Springs.

(10) The additional costs provided for in this Subsection shall not exceed thirty dollars in the City Court of Alexandria and shall also be assessed in traffic violation cases.

(11) The additional costs provided for in this Subsection shall not exceed thirty dollars in the City Court of Lafayette.

D. Notwithstanding any other provision of law to the contrary, the Lincoln Parish police jury may by resolution assume sole responsibility for payment, in all cases thereafter occurring in the parish, of autopsy costs as provided in R.S. 33:5713, and thereafter in all criminal cases in the parish of Lincoln entailing the performance of an autopsy, the city or district judge may assess the costs of autopsy, disinterment, and reinterment, if any, in addition to the fine, penalty, or other costs which may be legally imposed against the defendant. The funds derived from such assessment shall be paid into the treasury of the parish or municipality in which the court is situated and deposited in a special account. The police jury or municipal governing body may expend these funds to defray the costs of coroner's investigations and autopsies as provided in R.S. 33:1563.

E. In all criminal matters, including traffic violations, in addition to the costs otherwise provided by this Section or any other law, and in addition to the fine or other penalty which may be legally imposed against every defendant who is convicted after trial or after a plea of guilty or who forfeits his bond, the judge of the City Court of Winnsboro may assess a sum not to exceed five dollars as additional costs of court, the proceeds from which shall be used to defray operational expenses of the City Court of Winnsboro, as may be approved by said judge.

F. The City Court of Houma is hereby authorized to hire a court reporter for civil and criminal cases. Compensation for the court reporter shall be paid from the costs collected in criminal matters.

G. Instead of the fee provided for in Subsection C of this Section, in all criminal matters in the city court of Morgan City, including traffic violation cases, the city judge shall assess, in addition to all other foregoing costs, the sum of twenty dollars as additional costs of court, the proceeds from which shall be deposited in a special account, separate and distinct from the account provided for in Subsection B, which account shall be in the name of and under the control of the marshal of the court, shall be subject to audit, and shall be used to defray operational expenses of the office of marshal of the court, all as may be useful and necessary for the proper conduct of the marshal's offices, for maintenance and improvement of jail facilities, or for purchase of law enforcement equipment, and all as may be approved by the marshal.

H. Notwithstanding any contrary provision of law and specifically notwithstanding any contrary provision of this Section, the City Court of Bossier City may use the proceeds derived from the costs authorized in Subsection A and deposited in a special account subject to audit in either or both of the following ways:

(1) The proceeds may be used for operational expenses of the court, for the payment of clerical fees, for the payment of salary supplements for personnel other than the judge or city marshal, or other similar expenditures as may be approved by the judge, pursuant to Subsection B.

(2) The proceeds may be used for capital expenditures for the offices of the City Court of Bossier City, such expenditures to include but not be limited to furniture, filing cabinets, furnishings, and similar items as may be approved by the judge.

I.(1) In all criminal matters, including traffic violations, in addition to any costs authorized by this Section or any other provision, the City Court of Ville Platte may assess a witness fee not to exceed nine dollars per witness as additional costs of court, the proceeds from which shall be used to defray the costs of processing subpoenas in criminal proceedings.

(2) In all criminal matters in the City Court of Ville Platte, including traffic violations, when the court suspends the imposition or execution of a sentence and places the defendant on supervised probation, the city judge may assess, in addition to any costs authorized by this Section or any other provision, and in addition to the fine or other penalty which may be legally imposed, a supervision fee not to exceed twenty-five dollars per month as additional costs of court, the proceeds from which shall be used to defray the costs of supervision.

J. Notwithstanding any other law to the contrary, any fees received by the City Court of Slidell pursuant to Code of Criminal Procedure Article 895.1(C) in excess of the amount needed to defray the costs of supervision in criminal, traffic, and juvenile cases may be used for the operational expenses of the city court.

K. If the additional costs that the city court judge is required to assess in all criminal matters pursuant to any of the provisions of Subsection C of this Section are to be used by a municipal police department to defray expenses for equipment and maintenance for a city jail, in the event of closure of the jail, all of the additional costs required to be assessed, not to exceed ten dollars, shall be used by the police department to defray expenses for housing and maintenance of prisoners and detainees of the municipality.

L. In all juvenile delinquency matters in the City Court of Minden and the City Court of Springhill, the city judge shall assess, in addition to the other costs assessed in this Section, a sum not to exceed thirty dollars as additional costs of court. The proceeds shall be deposited in a special account, separate and distinct from the account provided for in Subsection B of this Section, which account shall be in the name of and under the control of the marshal of the court, shall be subject to audit, and shall be used to defray operational expenses of the office of marshal of the court, all as may be useful and necessary for the proper conduct of the marshal's office, or for purchase of law enforcement equipment, and all as may be provided by the marshal or constable.

Acts 1993, No. 643, §1, eff. June 15, 1993; Acts 1995, No. 125, §1; Acts 1995, No. 611, §1; Acts 1996, 1st Ex. Sess., No. 17, §1; Acts 1997, No. 324, §1; Acts 1997, No. 326, §1; Acts 1997, No. 1073, §1; Acts 1999, No. 614, §§1, 2; Acts 1999, No. 740, §1; Acts 2001, No. 219, §1; Acts 2001, No. 993, §1, eff. June 27, 2001; Acts 2002, 1st Ex. Sess., No. 158, §1; Acts 2005, No. 269, §1; Acts 2009, No. 88, §1; Acts 2014, No. 730, §1.

NOTE: See Acts 2009, No. 88, §2, and the La. Register, 8/20/09, Vol. 35, No. 08, pg. 1828. The Judicial Council did not approve the cost provided for in this Subsection L.



RS 13:1900 - Traffic violations bureau

§1900. Traffic violations bureau

A. Except in the city of New Orleans, in any municipality in which a city court is operating which does not have a traffic violations bureau, the mayor or chief executive hereinafter referred to as "mayor", may establish, under his supervision, a traffic violations bureau and adopt the necessary rules and regulations for its operation and administration. The mayor of any municipality within which a traffic violations bureau created pursuant to Section 3 of Act No. 32 of the 1960 Regular Session of the Louisiana Legislature is operating may assume the responsibility of said traffic violations bureau. Any traffic violations bureau created pursuant to Section 3 of Act No. 32 of the 1960 Regular Session of the Louisiana Legislature and existing on the effective date of this Section whose operations are not assumed by the mayor of that municipality may continue to operate under the supervision of the judge or judges of the city court under its present organization, functions and manner and sources of financing until such time as the operation of said traffic violations bureau is assumed by the mayor of that municipality.

B. The judge or mayor, as the case may be, having supervision over the traffic violations bureau is empowered to appoint one or more clerks who shall be charged with the administration of the bureau, and whose compensation shall be paid by the municipality, or by the municipality and parish, in such proportions as their respective governing authorities may designate, except that the compensation of each of the clerks shall not be less than two hundred dollars per month.

C. Any defendant may plead guilty and pay to the traffic violations bureau the fine for his traffic violation, which the bureau shall receive, in accordance with a schedule of fines which shall be established by the judge or judges of the city court in accordance with law. The schedule shall show in accordance with law the amount of fine for each offense listed therein. The bureau shall receive the plea of guilty for the court. Together with such fines received, the bureau shall collect costs which shall be fixed by the court in accordance with the law. The bureau shall collect forfeitures declared by the court in connection with traffic violations. All costs, fines and forfeitures shall be disposed of as provided by law.

D. The provisions of this Section shall not apply to any city court in the parishes of Acadia, Allen, Ascension, Avoyelles, Beauregard, Caddo, Calcasieu, Concordia, East Baton Rouge, Evangeline, Franklin, Iberia, Iberville, Jefferson, Jefferson Davis, Lafayette, Lafourche, Lincoln, Livingston, Morehouse, Natchitoches, Ouachita, Rapides, St. Landry, St. Martin, St. Mary, St. Tammany, Tangipahoa, Vermilion, Vernon, Washington, Webster, West Baton Rouge, Winn, Pointe Coupee, East Feliciana, West Feliciana, East Carroll, Madison, St. James, Red River, and Grant.

E. Notwithstanding the provisions of Subsection D of this Section, the judge of the City Court of Plaquemine may establish a traffic violations bureau, under the supervision of the marshal of the court, as provided in this Section.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1977, No. 491, §1; Acts 1983, No. 487, §1; Acts 1988, No. 293, §1; Acts 1989, 2nd Ex. Sess., No. 4, §1.



RS 13:1901 - Sessions of court

§1901. Sessions of court

A city court shall be open every day for the transaction of the judicial business before it, except on legal holidays, and shall hold its sessions in accordance with the rules and regulations it may adopt.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:1902 - Rules of court

§1902. Rules of court

A city court may adopt, and from time to time amend, rules for the conduct of judicial business before it.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:1903 - Destruction of audio and video recordings

§1903. Destruction of audio and video recordings

A. The clerk of court may, upon consent of the judge who presided over the case, or a majority of the judges of the court sitting en banc and with authorization from the state archivist as provided in R.S. 44:411, cause electronically taped proceedings, both audio and video, in civil, criminal, traffic, and juvenile cases to be erased when such records have been deemed to have no further use or value.

B. Such destruction of audio and video tapes shall only be authorized:

(1) When one year has elapsed from the expiration of appeal delays; or

(2) If the defendant has been incarcerated, when such defendant is released from incarceration.

Acts 1984, No. 118, §1; Acts 2012, No. 101, §1, eff. May 11, 2012.



RS 13:1904 - City courts; destruction of useless records; certain courts

§1904. City courts; destruction of useless records; certain courts

A. The clerk of court may, upon consent of the judge or of the majority of judges in jurisdictions with several divisions and with authorization from the state archivist as provided in R.S. 44:411, destroy records of any of the following judicial proceedings when such records have been deemed by the presiding judge or judges to have no further use or value: suits on open accounts, tort suits, suits on unsecured notes, suits on promissory notes, suits on chattel mortgages, and suits for eviction of tenants and occupants. However, such proposed destruction shall be authorized only when ten years have elapsed from the last date of action on the record or records.

B. No cause of action shall exist against any clerk or judge for the destruction of such records in accordance with the provisions of this Section.

C. Notwithstanding the provisions of Subsection A to the contrary, the clerk of the City Court of Houma, the clerk of the City Court of Ruston, and the clerk of the City Court of Lake Charles may, upon consent of the judge or of the majority of judges if there is more than one city judge and with authorization from the state archivist as provided in R.S. 44:411, destroy records of judicial proceedings involving suits for eviction of tenants and occupants when such records have been deemed by the presiding judge or judges to have no further use or value. However, such proposed destruction shall be authorized only when two years have elapsed from the last date of action on the record or records when the suit is not appealed or two years have elapsed after all appeals are exhausted.

D. The clerk of the City Court of Hammond, the clerk of the City Court of Houma, the clerk of the City Court of Ruston, and the clerk of the City Court of Lake Charles may, upon consent of the judge or of the majority of judges if there is more than one city judge and with authorization from the state archivist as provided in R.S. 44:411, destroy records of criminal proceedings involving misdemeanor convictions when such records have been deemed by the presiding judge or judges to have no further use or value. However, such proposed destruction shall be authorized only when ten years have elapsed from the date of the judgment of conviction when the conviction is not appealed or two years have elapsed after all appeals are exhausted. The provisions of this Subsection shall not apply to a conviction for operating a vehicle while intoxicated.

E. The destruction of criminal records authorized by Subsection D of this Section may occur only after the clerk of court's office has scanned the records and stored them in an electronic format that is in compliance with all rules adopted by the Department of State relative to retention and storage of records.

Acts 1985, No. 313, §1; Acts 2003, No. 613, §1; Acts 2006, No. 197, §1; Acts 2010, No. 166, §1; Acts 2012, No. 101, §1, eff. May 11, 2012; Acts 2016, No. 211, §1, eff. May 26, 2016.



RS 13:1904.1 - City courts; destruction of useless records; City Court of Baton Rouge

§1904.1. City courts; destruction of useless records; City Court of Baton Rouge

A. Notwithstanding the provisions of R.S. 13:1904(A) and (B) and R.S. 44:36(A) to the contrary, the clerk of the City Court of Baton Rouge may, upon consent of a majority of judges and with authorization from the state archivist as provided in R.S. 44:411, destroy records of judicial proceedings involving suits for eviction of tenants and occupants when such records have been deemed by the presiding judge or judges to have no further use or value. However, such proposed destruction shall be authorized only when two years have elapsed from the last date of action on the record or records when the suit is not appealed or two years have elapsed after all appeals are exhausted.

B. The clerk of the City Court of Baton Rouge may, upon consent of a majority of judges and with authorization from the state archivist as provided in R.S. 44:411, destroy records of criminal proceedings involving misdemeanor convictions when such records have been deemed by the presiding judge or judges to have no further use or value. However, such proposed destruction shall be authorized only when ten years have elapsed from the date of the judgment of conviction when the conviction is not appealed or two years have elapsed after all appeals are exhausted. The provisions of this Subsection shall not apply to a conviction for operating a vehicle while intoxicated.

C. The destruction of criminal records authorized by Subsection B of this Section may occur only after the clerk of court's office has scanned the records and stored them in an electronic format that is in compliance with all rules adopted by the Department of State relative to retention and storage of records.

Acts 2004, No. 483, §1; Acts 2012, No. 101, §1, eff. May 11, 2012.



RS 13:1905 - Legal representation by the attorney general

§1905. Legal representation by the attorney general

A. It is hereby declared to be the public policy of this state that the state, through the attorney general, shall provide legal representation to a city court judge of this state in all claims, demands, or suits, if such claim, demand, or suit arises out of the discharge of his duties and is within the scope of his office and such claim, demand, or suit did not result from the intentional wrongful act or gross negligence of the city court judge.

B. Within five days after a city court judge is served with any summons, complaint, process, notice, demand, or pleading, he shall deliver the original or a copy thereof to the attorney general. If, after thorough investigation by the attorney general, it appears that the city court judge was not acting in the discharge of his duties and within the scope of his office at the time of the alleged act or omission, or that he was acting in an intentionally wrongful manner or was grossly negligent, the attorney general's office shall decline representation and the state shall not be responsible for providing any representation to the city court judge.

C. The decision of the attorney general not to defend a city court judge and any and all information obtained by him as a result of the investigations conducted pursuant to Subsection B shall be considered confidential and shall not be admissible as evidence in any legal proceeding and no reference thereto shall be made in any trial or hearing.

D. Nothing in this Section shall in any way impair, limit, or modify the rights and obligations of any insurer under any policy of insurance or impair the right of the individual to obtain private counsel in his own behalf.

E. This Section shall not be construed as creating a right of indemnification by a city court judge against the state for any claim, demand, suit, or judgment whatsoever.

Acts 1991, No. 553, §1.



RS 13:1906 - Shelter fund for the parish of Iberia; particular courts; establishment; disposition

§1906. Shelter fund for the parish of Iberia; particular courts; establishment; disposition

A. In addition to all other fees and costs now or hereafter provided by law, the clerk of court of the city courts of New Iberia and Jeanerette, and the municipal courts of Delcambre and Loreauville, except as otherwise provided by law and subject to the provisions of Code of Civil Procedure Article 5181 et seq., shall collect from every person filing any type of civil suit or proceeding a fee of three dollars per filing. In respect to the municipal courts, the fee shall be in addition to the maximum court costs provided for in R.S. 33:441(A).

B. In each criminal proceeding in which a fine is imposed or court costs are ordered to be paid, an additional fee of three dollars shall be collected by the clerk of the city or municipal court, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed.

C. The clerk shall remit all funds collected pursuant to this Section for deposit in a special fund, which is hereby designated as "SNAP Shelter Fund for Iberia Parish". The expenditure of the funds shall be at the discretion of the board of directors of the local family violence program, Safety Net for Abused Persons, Inc. All funds shall be subject to and included in the program's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

Acts 1992, No. 696, §1.



RS 13:1907 - City Court of New Iberia; City Court of Lake Charles; disposition of unclaimed surplus funds; civil filing fee account

§1907. City Court of New Iberia; City Court of Lake Charles; disposition of unclaimed surplus funds; civil filing fee account

A. Notwithstanding any other provision of law to the contrary, whenever a surplus of filing fees and costs has accumulated in the City Court of New Iberia or the City Court of Lake Charles civil fee account and such fee or cost has remained unclaimed in excess of five years and upon receipt of evidence that notice has been provided or attempted at the last known address to the person who would be due a refund, the judge of the court may transfer the amount of the surplus to the general operational fund of the court. Additionally, interest on the City Court of New Iberia or the City Court of Lake Charles civil fee account may be transferred annually to the general operational fund of the court by the judge.

B. The provisions of this Section shall not affect the payment of civil fees to which the judge is entitled pursuant to R.S. 13:1874(A).

Acts 1995, No. 932, §1; Acts 2001, No. 129, §1.



RS 13:1908 - Rapides Parish; criminal matters; additional costs for CASA programs

§1908. Rapides Parish; criminal matters; additional costs for CASA programs

A. In Rapides Parish, in all criminal cases, including traffic offenses, of which the city court has jurisdiction, there shall be assessed as additional costs against every defendant who is convicted after trial or who pleads guilty or forfeits bond the sum of five dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account, to be expended on order of the judges of the court, en banc, for the support of court-appointed special advocate (CASA) programs in the territorial jurisdiction of the court. The court shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

Acts 1997, No. 854, §1; Acts 2011, 1st Ex. Sess., No. 38, §1.



RS 13:1909 - Criminal matters; additional costs for CASA and CAC programs

§1909. Criminal matters; additional costs for CASA and CAC programs

A. In all criminal cases, including traffic offenses, of which the City Court of Lake Charles has jurisdiction there shall be assessed as additional costs against every defendant who is convicted after trial or who pleads guilty or forfeits bond, the sum of five dollars. These costs shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the clerk for further disposition in accordance herewith.

B. The clerk of the city court shall place all sums collected or received pursuant to the provisions of this Section into an account, to be expended on order of the judges of the court, en banc, for the support of the court-appointed special advocate (CASA) and children's advocacy center (CAC) programs in the territorial jurisdiction of the court. The court shall cause to be conducted annually an audit of the account and the books and accounts relating thereto and shall file the audit with the office of the legislative auditor where it shall be available for public inspection.

Acts 1999, No. 265, §1.



RS 13:1910 - Judicial building fund

§1910. Judicial building fund

A. In all cases over which a city court has jurisdiction, the court may impose a service charge not to exceed ten dollars per filing. The fee shall be paid to the clerk of court at the time of filing. The collection of the filing fee shall be subject to the provisions of Code of Civil Procedure Article 5181 et seq.

B. In each proceeding where a fine is imposed or court costs are ordered to be paid, a service charge not to exceed ten dollars may be collected by the appropriate entity, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed.

C. All monies collected in accordance with this Section shall be forwarded to the court and placed in an account dedicated exclusively to the acquisition, leasing, construction, equipping, and maintenance of new and existing city courts and for the maintenance and payment of any bond indebtedness on any such existing facilities. "Equipping", as used in this Subsection, shall include all costs associated with new and existing software and electronic case management systems for court use including, without limitation, the acquisition, installation, training, maintenance, professional technology services, enhancement and updating of software, systems, and reasonably related services and equipment.

D. The court shall have control over the fund and all disbursements made from the fund.

E. The city court shall obtain prior approval of the local governing authority within the territorial jurisdiction of the court, through the adoption of a resolution or ordinance, before the fund is created and the fees authorized by this Section are imposed.

F. No bonds or other obligations shall be issued or sold unless prior written approval of the State Bond Commission is obtained.

Acts 1999, No. 901, §1; Acts 2016, No. 249, §1, eff. May 26, 2016.



RS 13:1910.1 - City Court of Houma; judicial building fund

§1910.1. City Court of Houma; judicial building fund

A. In all cases over which the City Court of Houma has jurisdiction, the court may impose a service charge not to exceed twenty dollars per filing. The fee shall be paid to the clerk of court at the time of filing. The collection of the filing fee shall be subject to the provisions of Code of Civil Procedure Article 5181 et seq.

B. In each proceeding where a fine is imposed or court costs are ordered to be paid, a service charge not to exceed twenty dollars may be collected by the appropriate entity, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed.

C. All monies collected in accordance with this Section shall be forwarded to the court and placed in an account dedicated exclusively to the acquisition, leasing, construction, equipping, and maintenance of any new and existing city court and for the maintenance and payment of any bond indebtedness on any such existing facilities.

D. The court and the parish government jointly shall have control over the fund and all disbursements made from the fund.

E. The city court shall obtain prior approval of the local governing authority within the territorial jurisdiction of the court, through the adoption of an ordinance, before the fund is created and the fees authorized by this Section are imposed.

F. No bonds or other obligations shall be issued or sold unless prior written approval of the State Bond Commission is obtained.

G. Notwithstanding any other law to the contrary, the additional service charge imposed by this Section shall expire upon the expiration of any bond or obligation issued or sold pursuant to this Section.

Acts 2003, No. 518, §1.



RS 13:1911 - Legal assistance program; additional filing fee in civil matters

§1911. Legal assistance program; additional filing fee in civil matters

A. The judges of the city courts, by court rule, may establish a legal assistance program to provide fiscal support for qualified pro bono projects of local bar associations within the jurisdiction of their courts. For purposes of this Section, a qualified pro bono project means a program or project that is designed to provide free legal services for the poor in civil and family matters and that is qualified as a nonprofit organization pursuant to Section 501(c)(3) of the Internal Revenue Code. A court electing to establish a legal assistance program shall provide by rule the means to assure that persons served by a qualified pro bono project are determined to be financially unable to afford the services of legal counsel, either in advance or as costs of such services might accrue.

B. In cities in which the judges of the city court have elected to establish a legal assistance program, the clerk of court shall add to the initial cost of docketing each civil suit the sum of three dollars. The court by rule shall designate an account for the deposit of such funds.

C. The court shall apportion the funds collected pursuant to Subsection B of this Section among the qualified pro bono projects in the jurisdiction of the city court on an annual basis. The apportionment shall be based upon an application process that assures that each qualified pro bono project receives a percentage of the funds approximating the percentage of legal services provided by that project out of the total legal services provided by all qualified pro bono projects within the jurisdiction of the court. The court shall provide by rule for the submission by officials of each recipient pro bono project of such reports and audits as the court deems necessary.

D. The clerk of each court shall retain five percent of all fees collected pursuant to this Section to be used to offset expenses incurred in collection and administration of these funds.

Acts 2001, No. 1086, §1.



RS 13:1912 - Repealed

§1912. Repealed by Acts 2016, No. 131, §2.



RS 13:1921 - To 1930 Repealed by Acts 1960, No. 32, 3, eff. Jan. 1, 1961

§1921. §§1921 to 1930 Repealed by Acts 1960, No. 32, §3, eff. Jan. 1, 1961



RS 13:1951 - Courts created pursuant to general statutory authority

SUBPART B. PARTICULAR CITY COURTS--ESTABLISHMENT

AND TERRITORIAL JURISDICTION

§1951. Courts created pursuant to general statutory authority

Municipal and city courts heretofore created and established pursuant to and under the authority of any constitutional or general statutory provision in effect prior to the effective date of this Section, are hereby recognized and continued in existence. Except as otherwise provided by law, their territorial jurisdiction shall extend through the city and ward or wards wherein the city of their domicile is located, as extended from time to time.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:1951.1 - Pineville City Court; additional jurisdiction

§1951.1. Pineville City Court; additional jurisdiction

In addition to all other jurisdiction now vested in the Pineville City Court, said court shall have territorial jurisdiction over juvenile and civil matters of Ward Eleven of Rapides Parish.

Acts 1991, No. 16, §1.



RS 13:1952 - Courts created by special legislative Act

§1952. Courts created by special legislative Act

The following city courts, heretofore created and established by special legislative Act, are hereby recognized and continued in existence and, except as otherwise provided in this Section, their territorial jurisdiction shall extend through the city and ward or wards wherein the city in which they are domiciled is located, as extended from time to time:

(1) The City Court of Abbeville, domiciled in the city of Abbeville, parish of Vermilion, having one judge and a city marshal;

(2) The City Court of Alexandria, domiciled in the city of Alexandria, parish of Rapides, having one judge and a city marshal;

(3) The City Court of Bastrop, domiciled in the city of Bastrop, parish of Morehouse, having a city judge and a city marshal;

(4)(a) The City Court of Baton Rouge, domiciled in the city of Baton Rouge, parish of East Baton Rouge, having five city judges and a city constable. The court shall be divided into five divisions, namely, divisions "A", "B", "C", "D", and "E" and its territorial jurisdiction shall extend throughout the territorial area of the city of Baton Rouge as extended from time to time.

(b) For the purpose of electing judges, the court shall be divided into two election sections.

(i) Election section one shall consist of the following precincts and parts of precincts contained within the corporate limits of the city of Baton Rouge: 1-1, 1-2, 1-3, 1-4, 1-5, 1-6, 1-8, 1-10, 1-13, 1-14, 1-15, 1-16, 1-17 (part), 1-18, 1-19, 1-21, 1-22, 1-23 (part), 1-24, 1-25, 1-26, 1-27, 1-28, 1-29, 1-30, 1-31, 1-32, 1-36, 1-38, 1-45, 1-46, 1-50, 1-51, 1-58, 1-61, 1-62, 1-63, 1-67, 1-68, 1-77 (part), 1-78, 1-82, 1-84 (part), 1-85 (part), 1-86, 1-91, 1-92, 1-93, 1-94, 1-95 (part), 1-100 (part), 1-101 (part), 1-102 (part), 1-104, 2-1 (part), 2-9 (part), 2-11 (part), 2-22 (part), 2-24 (part), 2-25 (part), 3-5 (part), 3-20 (part), and 3-50 (part).

(ii) Election section two shall consist of the following precincts and parts of precincts contained within the corporate limits of the city of Baton Rouge: 1-7, 1-9, 1-12, 1-33, 1-34, 1-35, 1-37, 1-39, 1-40, 1-41, 1-42, 1-43, 1-44, 1-47, 1-48, 1-49, 1-52, 1-53, 1-54, 1-55, 1-56, 1-57, 1-59, 1-60, 1-64, 1-65 (part), 1-66, 1-69, 1-70, 1-71, 1-72, 1-73, 1-74, 1-75, 1-80 (part), 1-81, 1-83, 1-87, 1-88 (part), 1-89 (part), 1-90, 1-97 (part), 1-98, 1-99 (part), 1-103, 1-105 (part), 1-107 (part), 3-7 (part), 3-8(part), 3-10 (part), 3-11 (part), 3-12 (part), 3-17 (part), 3-21 (part), 3-23 (part), 3-24 (part), 3-27 (part), 3-28 (part), 3-29 (part), 3-31 (part), 3-32 (part), 3-35 (part), 3-51 (part), 3-52 (part), and 3-55 (part).

(c) Two judges shall be elected by election section one, and two judges shall be elected by election two, and one judge shall be elected from the entire territorial area of the city of Baton Rouge at large.

(d) The metropolitan council for the city of Baton Rouge, parish of East Baton Rouge, is hereby authorized to assign annexations which are approved subsequent to October 22, 2014, to the appropriate election section. After each such assignment, the metropolitan council shall submit the assignment by certified mail or by hand delivery with receipt to the Senate Committee on Senate and Governmental Affairs and the House Committee on House and Governmental Affairs for approval. Upon the receipt of the submission, the Senate Committee on Senate and Governmental Affairs and the House Committee on House and Governmental Affairs shall have forty-five days to determine, either jointly or separately, whether the assignment shall be approved or disapproved. If the time period for action by the committees has lapsed without any action by such committees, the assignment shall be deemed approved. If one or both committees disapprove the assignment, such assignment to the election section shall not be effective for any purpose.

(5) The City Court of Bogalusa, domiciled in the city of Bogalusa, parish of Washington, having one city judge and a city constable;

(6) The City Court of Bossier City, domiciled in the city of Bossier City, parish of Bossier, having one city judge and a city marshal. The provisions of this paragraph shall not affect the jurisdiction of the mayor of the town of Benton over the violation of the municipal ordinances of the town of Benton;

(7) The City Court of Bunkie, domiciled in the city of Bunkie, parish of Avoyelles, having one city judge and a city marshal;

(8) The City Court of Crowley, domiciled in the city of Crowley, parish of Acadia, having one city judge and a city marshal;

(9) The City Court of Eunice, domiciled in the city of Eunice, parish of St. Landry, having a city judge and a city marshal. The territorial jurisdiction of this court shall extend throughout the first, second, fifth, sixth, seventh, eighth, ninth, and tenth voting precincts of Ward 6 of the parish of St. Landry, as presently constituted and defined, and that portion of the city of Eunice situated within the parish of Acadia. The provisions of this Paragraph shall not affect the jurisdiction of the justice of the peace for Ward 7 of the parish of Acadia.

(10) The City Court of Hammond, domiciled in the city of Hammond, parish of Tangipahoa, having one city judge and a city marshal. Its territorial jurisdiction shall extend throughout Ward 7 of the parish of Tangipahoa, within which the city of Hammond and the town of Ponchatoula are contained. The court shall also hold sessions in the town of Ponchatoula on such days and at such times as the judge may determine as best suited for all concerned. The provisions of this paragraph, however, shall not affect the jurisdiction of the mayor of the town of Ponchatoula over violations of the municipal ordinance of the town of Ponchatoula.

(11) The City Court of Jennings, domiciled in the city of Jennings, parish of Jefferson Davis, having one city judge and a city marshal;

(12)(a) The city court of Lafayette, domiciled in the city of Lafayette, having two city judges and a city marshal; its territorial jurisdiction shall extend over all territory which is now or hereafter included within the corporate limits of the city of Lafayette and throughout the third and tenth wards of the parish of Lafayette. Whenever the corporate limits of the city of Lafayette are hereafter extended into a justice of peace ward, that portion of any such justice of the peace ward, not included within the city of Lafayette, shall remain under the jurisdiction of the justice of the peace.

(b) The judges of the city court of Lafayette shall not practice law; however, the judge presiding over Division A of the court may practice law until January 1, 1985.

(13) The City Court of Lake Charles, domiciled in the city of Lake Charles, parish of Calcasieu, having two city judges and a city marshal;

(14) The City Court of Minden, domiciled in the city of Minden, parish of Webster, having one city judge and a city marshal. The provisions of this Paragraph shall not affect the jurisdiction of the mayor of the village of Lanesville over violations of the municipal ordinances of the village of Lanesville. The territorial jurisdiction of the City Court of Minden shall extend throughout Ward 1 of the parish of Webster, as presently constituted and defined.

(15)(a) The City Court of Monroe, domiciled in the city of Monroe, parish of Ouachita, having three city judges and a city marshal. Such city court judges may not practice law. The court shall be divided into three divisions, which shall be designated as divisions "A", "B", and "C".

(b) One judge, who shall preside over Division "A", shall be elected at large by the qualified electors of the territorial jurisdiction; one judge, who shall preside over Division "B", shall be elected by the qualified electors of an election district composed of Ward 10; and one judge, who shall preside over Division "C", shall be elected by the qualified electors of an election district composed of Ward 3. Candidates for election to Division "A", "B", or "C" need not be residents of the election districts from which they seek election, but they must be qualified electors of the territorial jurisdiction of the court.

(c) In civil matters, the territorial jurisdiction of the court shall extend over all territory which is now or hereafter included within the corporate limits of the city of Monroe and throughout the third and tenth wards of the parish of Ouachita.

(16) The City Court of Morgan City, domiciled in the city of Morgan City, parish of St. Mary, having one city judge and a city marshal.

(17) The City Court of Natchitoches, domiciled in the city of Natchitoches, parish of Natchitoches, having one city judge and a city marshal;

(18) The City Court of New Iberia, domiciled in the city of New Iberia, parish of Iberia, having one city judge and a city marshal. The territorial jurisdiction of the court shall extend over all territory within Iberia Parish which is now or hereafter included within the corporate limits of the city of New Iberia. Wherever the corporate limits of the city of New Iberia extend or hereafter extend into a justice of the peace ward, the city court shall have jurisdiction within that portion of the justice of the peace ward included within said corporate limits concurrent with that of the justice of the peace in those cases in which the said justice of the peace would have jurisdiction, and that portion of the justice of the peace ward not included within the said corporate limits shall remain under the jurisdiction of the justice of the peace.

(19) The City Court of Rayne, domiciled in the city of Rayne, parish of Acadia, having one city judge and a city marshal;

(20) The municipal court of Ruston, domiciled in the town of Ruston, parish of Lincoln, having one city judge and a city marshal. The jurisdiction of the municipal court of Ruston shall extend throughout the parish of Lincoln; provided that this shall not affect the jurisdiction of any existing mayor's court nor shall it affect in any manner the offices of justice of the peace and constable in any ward of the parish.

(21)(a) The city court of Shreveport, domiciled in the city of Shreveport, parish of Caddo, having four city judges and a city marshal. The court shall be divided into four divisions, which shall be designated as divisions "A", "B", "C", and "D".

(b) Effective January 1, 1998, judges shall be elected to the City Court of Shreveport from areas as provided in this Subparagraph. Two judges shall be elected by the qualified electors from election district 1 composed of those portions of Bossier Parish designated as those parts of Precinct 4-8C lying within the corporate limits of the city of Shreveport and those portions of Caddo Parish designated as those parts of Precincts 2, 4, 7, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 26, 27, 28, 47, 48, 49, 56, 61, 62, 63, 69, 72, 74, 75, 76, 77, 78, 79, 83, 84, 85, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 122, 124, 125, 126, 127, 128, 129, 133, and that portion of Precinct 51 composed of 1990 Census Block No. 243 which is bounded on the South by the Industrial Loop Expressway, on the East by Ellerbe Road, on the West by the Kansas City Southern Railroad Track, and on the North by an abandoned road running east to west which is approximately one hundred sixty feet south of Rollins Road lying within the corporate limits of the city of Shreveport; and two judges shall be elected by the qualified electors from election district 2 composed of those portions of Bossier Parish designated as those parts of Precincts 2-6 and 2-23 lying within the corporate limits of the city of Shreveport and those portions of Caddo Parish designated as those parts of Precincts 1, 3, 5, 6, 8, 22, 23, 24, 25, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 50, 52, 53, 54, 55, 57, 58, 59, 60, 64, 65, 66, 67, 68, 70, 71, 73, 75, 80, 81, 82, 86, 130, 131, 137, 140, and Precinct 51 except for that portion of Precinct 51 composed of 1990 Census Block No. 243 which is bounded on the South by the Industrial Loop Expressway, on the East by Ellerbe Road, on the West by the Kansas City Southern Railroad Track, and on the North by an abandoned road running east to west which is approximately one hundred sixty feet south of Rollins Road lying within the corporate limits of the city of Shreveport or within the boundaries of the fourth ward.

(c) The territorial jurisdiction of the court shall extend over all territory within Caddo Parish which is now or hereafter included within the corporate limits of the city of Shreveport and throughout the fourth ward of Caddo Parish. In addition to all other jurisdiction vested in the court, it shall have criminal jurisdiction, as conferred by Article VII, Section 51 of the Louisiana Constitution of 1921 and Article XIV, Section 16(A)(5) of the Constitution of Louisiana of 1974, of all those portions of Bossier Parish now or hereafter included within the corporate limits of the city of Shreveport. Wherever the corporate limits of the city of Shreveport extend or hereafter extend into a justice of the peace ward, the city court shall have jurisdiction within that portion of the justice of the peace ward included within the corporate limits concurrent with that of the justice of the peace in those cases in which the justice of the peace would have jurisdiction, and that portion of the justice of the peace ward not included within the corporate limits shall remain under the jurisdiction of the justice of the peace.

(22) The City Court of Springhill, domiciled in the city of Springhill, parish of Webster, having one city judge and a city marshal. The court shall hold sessions in the town of Cotton Valley at least once a week, but nothing contained in this Paragraph shall affect or interfere with the jurisdiction of the mayor of the town of Cotton Valley over the violation of the municipal ordinances of the town of Cotton Valley. The territorial jurisdiction of the City Court of Springhill shall extend throughout Ward 2 of the parish of Webster, as presently constituted and defined.

(23) The City Court of Sulphur, domiciled in the city of Sulphur, parish of Calcasieu, having one city judge and a city marshal. The provisions of this paragraph shall not affect the jurisdiction of the mayor of the town of Westlake over the violations of the municipal ordinances of the town of Westlake;

(24) The City Court of West Monroe, domiciled in the city of West Monroe, parish of Ouachita, having one city judge and a city marshal. In civil matters, the territorial jurisdiction of the court shall also extend to those wards in Ouachita Parish which are contiguous to Ward 5 and in which no justice of the peace has been elected and qualified or in which the duly elected and qualified justice of the peace is absent from the ward or is otherwise unable to serve.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961; Acts 1966, No. 27, §1, eff. July 11, 1966 at 3:20 P.M.; Acts 1968, No. 6, §1; Acts 1970, No. 15, §1, emerg. eff. June 8, 1970, at 3:30 P.M; Acts 1972, No. 34, §1; Acts 1975, No. 749, §1; Acts 1975, No. 750, §1; Acts 1977, No. 393, §1, eff. July 1, 1978; Acts 1977, No. 616, §1; Acts 1979, No. 522, §1, eff. July 19, 1979; Acts 1983, No. 226, §2(A), eff. June 24, 1983; Acts 1984, No. 58, §1, eff. June 12, 1984; Acts 1985, No. 205, §1; Acts 1988, No. 5, §1, eff. June 2, 1988; Acts 1990, No. 8, §2, eff. Jan. 1, 1991; Acts 1990, No. 728, §1, eff. July 20, 1990; Acts 1992, No. 501, §1; Acts 1992, No. 682, §1; Acts 1993, No. 609, §1, eff. June 15, 1993; Acts 1993, No. 644, §1; Acts 1997, No. 240, §1, eff. June 16, 1997; Acts 1997, No. 1160, §1; Acts 1999, No. 891, §1; Acts 2015, No. 374, §1, eff. July 1, 2015.



RS 13:1952.1 - City court of Bossier City; jurisdiction; effect on justice of peace

§1952.1. City court of Bossier City; jurisdiction; effect on justice of peace

A. Notwithstanding the provisions of R.S. 13:1952 or any other law to the contrary, the city court of Bossier City shall have territorial jurisdiction only throughout the territory which is now or hereafter may be included within the city limits of Bossier City.

B. Should a portion of a justice of the peace ward not presently within the territorial jurisdiction of the City Court of Bossier City fall under the territorial jurisdiction of the City Court of Bossier City because of the effect of this Section, that portion of the justice of the peace ward not included within the city limits of Bossier City shall remain under the jurisdiction of the justice of the peace. That portion of Ward Two which is not within the corporate limits of Bossier City shall be divided among the existing justices of the peace in the parish by the parish governing authority.

Added by Acts 1975, No. 130, §1. Acts 1986, No. 594, §1.



RS 13:1953 - City court of Ville Platte; elections; offices of the justice of the peace and constable

§1953. City court of Ville Platte; elections; offices of the justice of the peace and constable

A. There is hereby created, effective January 1, 1967, the City Court of Ville Platte, domiciled in the city of Ville Platte, parish of Evangeline, which shall have one judge and a city marshal. The territorial jurisdiction of the court shall extend throughout Ward 1 of Evangeline Parish. Unless inconsistent herewith, the provisions of R.S. 13:1871 et seq., shall be applicable to said court and its officers.

B. The initial judge and city marshal of the city court of Ville Platte shall be elected at the congressional election for representatives beginning with the congressional election to be held in 1966 and shall take office and assume the duties of their respective offices on January 1, 1967. The election shall be held at such time, places and in such manner as is provided for by applicable provisions of law relative to the election of officers of city courts.

C. The offices of the justice of the peace and the constable of Ward 1 of Evangeline Parish are hereby abolished upon the expiration of the terms of office of the incumbent justice of the peace and constable thereof. Until the expiration of the terms of office of the incumbent justice of the peace and constable the jurisdiction of the justice of the peace court shall be exclusive jurisdiction to the extent of the jurisdiction presently vested in the justice of the peace court by the constitution and the laws of this state.

Added by Acts 1964, No. 321, §1.



RS 13:1954 - To 1958 Repealed by Acts 1960, No. 32, 3, eff. Jan. 1, 1961

§1954. §§1954 to 1958 Repealed by Acts 1960, No. 32, §3, eff. Jan. 1, 1961



RS 13:1959 - To 1970 [Blank]

§1959. §§1959 to 1970 [Blank]



RS 13:1971 - Repealed by Acts 1960, No. 32, 3, eff. Jan. 1, 1961

§1971. Repealed by Acts 1960, No. 32, §3, eff. Jan. 1, 1961



RS 13:1972 - To 1981 [Blank]

§1972. §§1972 to 1981 [Blank]



RS 13:1981 - To 1993 Repealed by Acts 1960, No. 32, 3, eff. Jan. 1, 1961

§1981. §§1981 to 1993 Repealed by Acts 1960, No. 32, §3, eff. Jan. 1, 1961



RS 13:2001 - Bastrop

SUBPART C. PARTICULAR CITY COURTS-DISPOSITION

OF FINES, FORFEITURES, COSTS, AND PENALTIES

§2001. Bastrop

Fines, forfeitures, and penalties imposed in criminal prosecutions by the city court of the city of Bastrop shall be paid into the general fund of the city of Bastrop in cases where the prosecution is on behalf of the city and to the parish where the prosecution is on behalf of the state. Costs assessed in criminal matters by the City Court of Bastrop shall be disposed of and used as provided by R.S. 13:1899.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961; Acts 1987, No. 882, §1.



RS 13:2001.1 - To 2001.11 Repealed by Acts 1960, No. 32, 3, eff. Jan. 1, 1961

§2001.1. §§2001.1 to 2001.11 Repealed by Acts 1960, No. 32, §3, eff. Jan. 1, 1961



RS 13:2002 - Baton Rouge

§2002. Baton Rouge

A. Fines, forfeitures, costs, and penalties imposed in any criminal prosecutions by the city court of Baton Rouge shall be paid into the general fund of the city of Baton Rouge.

B. After deducting or allocating any credits due, costs of court in civil proceedings as established by the Baton Rouge City Court judges sitting en banc shall be paid into the general fund of the city of Baton Rouge.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Acts 1984, No. 57, §1.



RS 13:2002.1 - Repealed

§2002.1. Repealed by Acts 2016, No. 622, §1, eff. June 17, 2016.



RS 13:2002.2 - Additional court costs or fees; court technology fund; Baton Rouge City Court

§2002.2. Additional court costs or fees; court technology fund; Baton Rouge City Court

A. In addition to any other fees or costs imposed or authorized to be imposed and collected, in all civil cases in which the Baton Rouge City Court has jurisdiction, the clerk may impose a fee not to exceed ten dollars per filing. The fee shall be paid to the clerk of court at the time of filing. The collection of the additional fee shall be subject to the provisions of Code of Civil Procedure Article 5181.

B. In all criminal cases, including traffic offenses, the judge may assess a fee not to exceed ten dollars against every defendant who is convicted after trial or who pleads guilty or forfeits bond, to be collected by the appropriate entity for further disposition in accordance with the provisions of this Section. These costs shall be in addition to all other fines, costs, or forfeitures provided for by law.

C. The clerk of court shall place all sums collected pursuant to the provisions of this Section into a separate account to be known as the "court technology fund". All funds in the account are to be expended solely by the clerk of court for the acquisition and maintenance of new and existing electronic case management systems, including costs associated with professional services, licensing, support, and equipment required to operate and maintain such systems, and for the acquisition and maintenance of equipment necessary for technology enhancements of court operations. The clerk shall have control over the account and all disbursements made from the account.

D. The Baton Rouge City Court shall obtain approval of the local governing authority within the territorial jurisdiction of the court, through the adoption of a resolution or ordinance prior to the creation of the account and the collection of fees authorized by this Section.

Acts 2015, No. 372, §1.



RS 13:2003 - Bossier City

§2003. Bossier City

Fines, forfeitures, costs, and penalties imposed in criminal prosecutions by the city court of Bossier City shall be paid into the general fund of the city of Bossier City.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Acts 1986, No. 594, §1.



RS 13:2004 - Minden

§2004. Minden

A. Fines, forfeitures, costs, and penalties imposed in criminal prosecutions by the city court of Minden shall be paid into the general fund of the city of Minden in cases where the prosecution is on behalf of the city, and into the general fund of the parish of Webster in cases where the prosecution is on behalf of the state or parish.

B.(1) Notwithstanding any law to the contrary, the city court of Minden may impose a service charge against an individual whenever a prosecution occurs in city court to collect and process a check, draft, or order for the payment of money upon any bank or other depository, if the check, draft, or order for payment of money on any bank or depository:

(a) Has been issued in a manner which makes the issuance an offense under R.S. 14:71; or

(b) Has been issued in a manner which makes the issuance an offense under local ordinance with the same elements, standards, jurisdictional limits, and penalties as R.S. 14:71.

(2) The city court may collect the service charge authorized by this Section from any person who is a principal to the offense described in Paragraph (1) of this Subsection.

(3) The amount of the service charge in city court shall not exceed:

(a) Ten dollars, if the face amount of the check, draft, or order for the payment of money does not exceed ten dollars.

(b) Twenty-five dollars, if the face amount of the check, draft, or order for the payment of money is greater than ten dollars but does not exceed one hundred dollars.

(4) Service charges assessed and collected under this Section shall be placed in the city court general fund and used solely to supplement the operational expenses of the court.

Acts 1990, No. 365, §1.



RS 13:2005 - Morgan City

§2005. Morgan City

A. All fines, forfeitures, costs, and penalties imposed in criminal prosecutions by the city court of Morgan City shall be transmitted to the finance director of the city of Morgan City who shall remit the funds to the appropriate entities for disposition in accordance herewith:

(1) All costs shall be used for the care and maintenance of prisoners; however, if the city jail is operated in the future by another governmental entity, then such funds in excess of amounts needed for the care and maintenance of prisoners shall be used for related law enforcement activities of the police department.

(2) One-fourth of all fines, forfeitures, and penalties shall be paid into the city court and used for the operation and maintenance of the court.

(3) Three-fourths of the fines, forfeitures, and penalties shall be paid into the general fund of the municipal corporation of Morgan City in cases where the prosecution is on behalf of the city for the violation of a municipal ordinance, and into the general fund of the parish of St. Mary in cases where the prosecution is on behalf of the state or parish for the violation of a parochial ordinance or state law.

B. The fines, forfeitures, and penalties paid into the city court and used for the operation and maintenance of the court as provided by Paragraph A(2) may be used for the operational expenses of the court, including but not limited to stationery, books, office supplies, filing cabinets, and such other equipment as may be useful or necessary for the proper conduct of the court's judicial business, all as may be approved by the court. Funds accumulated in the operation and maintenance account in excess of fifty thousand dollars shall be transferred, at least once annually, to the general fund of the city of Morgan City and shall be used for the purpose of construction and maintenance of city court facilities, including but not limited to a city courthouse and city jail, or for other related law enforcement operations. With the approval of the judge of the city court, the funds may be transferred from time to time throughout the year.

C. In addition to all other fees or costs now or hereafter provided by law, there shall be taxed as costs against every defendant who is convicted after trial or after a guilty plea or who forfeits bond, a nonrefundable sum of four dollars, the proceeds of which shall be deposited to the general fund of the city of Morgan City and shall be used to defray the expenses of the prosecutor's office.

D. Thirty percent of the funds collected by the city court of Morgan City pursuant to the provisions of R.S. 15:168(B) shall be deposited into a special fund created for this purpose. The fund shall be referred to as the Morgan City Indigent Defender Fund.

E. The Morgan City Indigent Defender Fund Board shall manage and oversee funds remitted to the Morgan City Indigent Defender Fund and shall consist of three members residing in the Morgan City Court district and shall be composed of the following:

(1) One member appointed by the city council of Morgan City.

(2) One member appointed by the St. Mary Parish Council.

(3) One member appointed by the legislative delegation from nominees from the Louis A. Martinet Legal Society.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961; Acts 1995, No. 526, §1; Acts 2016, No. 638, §1.



RS 13:2005.1 - New Iberia

§2005.1. New Iberia

A. Fines, forfeitures and penalties imposed in criminal prosecutions by the city court of New Iberia for city violations shall be paid into the city treasury of the city of New Iberia; fines, forfeitures and penalties under state statutes shall be paid into the city treasury of the city of New Iberia. Costs assessed in criminal matters by the city court of New Iberia shall be disposed of and used as is provided by R.S. 13:1899.

B. Notwithstanding any other provision of this Section to the contrary, thirty percent of the funds collected by the city court of New Iberia pursuant to the provisions of R.S. 15:168(B) shall be deposited into a special fund created for this purpose. The fund shall be referred to as the New Iberia Indigent Defender Fund.

C. The New Iberia Indigent Defender Fund Board shall manage and oversee funds remitted to the New Iberia Indigent Defender Fund and shall consist of three members residing in the New Iberia City Court district and shall be composed of the following:

(1) One member appointed by the city council of New Iberia.

(2) One member appointed by the Iberia Parish Council.

(3) One member appointed by the legislative delegation from nominees from the Louis A. Martinet Legal Society.

Added by Acts 1974, No. 365, §3; Acts 2016, No. 638, §1.



RS 13:2006 - Ruston

§2006. Ruston

Fines, forfeitures, costs, and penalties imposed in criminal prosecutions by the municipal court of the town of Ruston shall be paid into the general fund of the town of Ruston in cases where the prosecution is on behalf of the town, and into the general fund of the parish of Lincoln in cases where the prosecution is on behalf of the state or parish.

Upon the recommendation of the district attorney and on the order of the district court serving the parish of Lincoln, the governing authority of the parish shall appropriate to the sheriff's salary fund any portion of these fines, forfeitures, costs, and penalties as may be designated in the order of the court.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:2007 - Shreveport

§2007. Shreveport

A. Fines, forfeitures, costs, and penalties imposed in any criminal prosecution by the city court of Shreveport, and all fees collected in all civil matters, shall be paid into the general fund of the city of Shreveport.

B. After deducting or allocating any amounts due pursuant to R.S. 13:1911, costs of court in civil proceedings as established by the judges of the City Court of Shreveport, sitting en banc, shall be paid into the general fund of the city of Shreveport.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961; Acts 2001, No. 1086, §1.



RS 13:2008 - Sulphur

§2008. Sulphur

A. Fines and forfeitures collected in the city court of Sulphur in cases where the prosecution is on behalf of the city shall be paid into the general fund of the city of Sulphur. Fines, forfeitures, costs, and penalties collected in the city court of Sulphur when the prosecution is on behalf of the state or parish shall be paid into the general fund of the parish of Calcasieu. Upon the recommendation of the district attorney and on the order of the district court serving the parish of Calcasieu, the governing authority of the parish shall appropriate to the sheriff's salary fund any portion of these fines, forfeitures, costs, and penalties as may be designated in the order of the court.

B. In cases where the prosecution is on behalf of the city of Sulphur, the city court may assess and collect the maximum sum of ten dollars as court costs and penalty. These funds shall be kept in a separate account under the exclusive control and supervision of the judge, and shall be used for the operational expenses of the court, the payment or supplement of clerical fees, the purchase of equipment, or similar expenditures as may be approved by the judge. This account shall at no time exceed the sum of two thousand five hundred dollars and when this balance has been attained, all such costs collected over and above this amount shall be paid into the general fund of the city of Sulphur within ten days after the close of the month.

C. In addition to all other fees or costs now or hereafter provided by law, the clerk of the city court of Sulphur shall collect from every person filing any type of civil suit or proceeding and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judge of the city court, which sum shall not exceed ten dollars, subject to the provisions of Code of Civil Procedure, Article 5181, et seq. In all criminal cases over which the city court of Sulphur has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after he pleads guilty, or who forfeits his bond, a sum likewise determined, but which shall not exceed ten dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed, and which shall be used for the operational expenses of the court, the payment or supplement of clerical fees, the purchase of equipment, or similar expenditures as may be approved by the judge. These funds shall be kept in a separate account under the exclusive control and supervision of the judge.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Acts 1986, No. 716, §1, eff. July 8, 1986.



RS 13:2009 - Springhill

§2009. Springhill

A. Fines, forfeitures, costs, and penalties imposed in criminal prosecutions by the city court of Springhill shall be paid into the general fund of the city of Springhill in cases where the prosecution is on behalf of the city, and into the general fund of the parish of Webster in cases where the prosecution is on behalf of the state or parish.

B.(1) Notwithstanding any law to the contrary, the city court of Springhill may impose a service charge against an individual whenever a prosecution occurs in city court to collect and process a check, draft, or order for the payment of money upon any bank or other depository, if the check, draft, or order for payment of money on any bank or depository:

(a) Has been issued in a manner which makes the issuance an offense under R.S. 14:71; or

(b) Has been issued in a manner which makes the issuance an offense under local ordinance with the same elements, standards, jurisdictional limits, and penalties as R.S. 14:71.

(2) The city court may collect the service charge authorized by this Section from any person who is a principal to the offense described in Paragraph (1) of this Subsection.

(3) The amount of the service charge in city court shall not exceed:

(a) Ten dollars, if the face amount of the check, draft, or order for the payment of money does not exceed ten dollars.

(b) Twenty-five dollars, if the face amount of the check, draft, or order for the payment of money is greater than ten dollars but does not exceed one hundred dollars.

(4) Charges assessed and collected under this Section shall be placed in the general court fund of the city court and used solely to supplement the operational expenses of the court.

Acts 1990, No. 365, §1.



RS 13:2010 - West Monroe

§2010. West Monroe

Fines, forfeitures, costs and penalties imposed in all criminal prosecutions by the City Court of West Monroe, Louisiana shall be paid into the general fund of the city of West Monroe, Louisiana, except that whenever the violation of a state statute is involved, the sheriff of Ouachita Parish shall be entitled to a fee of five dollars, to be assessed as costs, which shall be paid into the sheriff's salary fund, and the remainder of said costs assessed whenever the violation of a state statute is involved shall be payable to the police jury of Ouachita Parish to be accredited to the appropriate fund.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1967, No. 107, §1.



RS 13:2011 - Pineville and Alexandria

§2011. Pineville and Alexandria

In Rapides Parish the chief judge of the Ninth Judicial District Court shall allocate the expenses of the juvenile sections of the city and district courts to the various municipalities and the parish based upon the residence of the individuals using the court.

Acts 1985, No. 202, §1.



RS 13:2012 - Houma

§2012. Houma

A. When the prosecution in the city court of Houma is on behalf of the City of Houma-Urban Services District, all fines and forfeitures shall be paid into the City of Houma-Urban Services District Treasury.

B. When the prosecution is on behalf of the state of Louisiana, half of the fines and forfeitures shall be paid into the Terrebonne Parish Consolidated Government General Fund and half of the fines and forfeitures shall be paid into the criminal court fund of the Thirty-Second Judicial District Court.

Acts 1985, No. 397, §1.



RS 13:2013 - Jeanerette

§2013. Jeanerette

A. Thirty percent of the funds collected by the city court of Jeanerette pursuant to the provisions of R.S. 15:168(B) shall be deposited into a special fund created for this purpose. The fund shall be referred to as the Jeanerette Indigent Defender Fund.

B. The Jeanerette Indigent Defender Fund Board shall manage and oversee funds remitted to the Jeanerette Indigent Defender Fund and shall consist of three members residing in the Jeanerette City Court district and shall be composed of the following:

(1) One member appointed by the city council of Jeanerette.

(2) One member appointed by the Iberia Parish Council.

(3) One member appointed by the legislative delegation from nominees from the Louis A. Martinet Legal Society.

Acts 2016, No. 638, §1.



RS 13:2022 - To 2030 [Blank]

§2022. §§2022 to 2030 [Blank]



RS 13:2031 - To 2044 Repealed by Acts 1960, No. 32, 3, eff. Jan. 1, 1961

§2031. §§2031 to 2044 Repealed by Acts 1960, No. 32, §3, eff. Jan. 1, 1961



RS 13:2071 - Baton Rouge; compensation of city judges, officers, and employees of city court; vacations

SUBPART D. PARTICULAR CITY COURTS--

MISCELLANEOUS PROVISIONS

§2071. Baton Rouge; compensation of city judges, officers, and employees of city court; vacations

A. The compensation of the city judges, of the city constable and deputy constables, of the clerk and deputy clerks of the court and of all other officers and employees of the city court of the city of Baton Rouge shall be fixed and paid as provided in or in accordance with the applicable provisions of the plan of government for the parish of East Baton Rouge and the city of Baton Rouge, as amended from time to time.

B. Each judge may be granted a vacation of thirty days during each year; however, only one may be on vacation at any given time, and during this time the other division of the court shall continue in operation.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:2072 - Bogalusa; vacation of judge; compensation of judge ad hoc

§2072. Bogalusa; vacation of judge; compensation of judge ad hoc

The judge of the city court of Bogalusa is entitled to an annual vacation of two weeks with pay. The judge ad hoc appointed to serve in his place shall be paid an amount proportionate to the salary of the city judge for the time served, payable in equal proportions by the city of Bogalusa and the parish of Washington.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:2072.1 - Bogalusa; court costs

§2072.1. Bogalusa; court costs

A. The city prosecutor shall be entitled to court costs assessed against every defendant who is convicted after trial or after he pleads guilty to a traffic violation or misdemeanor. Such court costs shall not exceed twenty-five dollars for each traffic violation or misdemeanor.

B. The sums collected under Subsection A of this Section shall be remitted monthly by the clerk of court of the city of Bogalusa to the city prosecutor of the city of Bogalusa to be used in defraying the expenses of his office.

Acts 2011, No. 3, §1.



RS 13:2073 - Bossier City; vacation of judge

§2073. Bossier City; vacation of judge

The judge of the City Court of Bossier City is entitled to an annual vacation of one month with pay.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961; Acts 1988, No. 77, §1.



RS 13:2074 - Hammond; fees of district attorney

§2074. Hammond; fees of district attorney

In all cases in which a defendant has been convicted in the city court of Hammond for an offense against the state or parish, the district attorney who has made an appearance in the case either in person or through an assistant district attorney appointed by him shall receive the fees provided by law in such cases, which shall be paid by the city of Hammond.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:2074.1 - Hammond; salary of deputy marshals; minimum

§2074.1. Hammond; salary of deputy marshals; minimum

Notwithstanding any of the general or special provisions of law providing for compensation of the deputy marshals of the City Court of Hammond, the salary received by the incumbent deputy marshals on June 30, 1986 shall be the minimum salary of the deputy marshals and shall not be reduced below that amount as long as they remain in office.

Acts 1986, No. 335, §1, eff. June 30, 1986.



RS 13:2074.2 - Hammond; salary of clerk and deputy clerks; minimum

§2074.2. Hammond; salary of clerk and deputy clerks; minimum

A. Notwithstanding any of the general or special provisions of law providing for compensation of the city court clerk and deputy clerks of the City Court of Hammond, the salary received by the incumbent clerk and deputy clerks on the effective date of this Section shall be the minimum salary of the clerk and deputy clerks and shall not be reduced below that amount as long as they remain in office.

B. A deputy clerk employed after the effective date of this Section shall receive as a minimum salary the lowest salary paid to a deputy clerk on the effective date of this Section.

Acts 1986, No. 336, §1, eff. June 30, 1986.



RS 13:2074.3 - Hammond; nonrefundable civil fee, assessment and disposition

§2074.3. Hammond; nonrefundable civil fee, assessment and disposition

A. Except as otherwise provided by law and subject to the provisions of the Code of Civil Procedure Art. 5181, et seq., in addition to any other fees or costs provided by law, the clerk of the Hammond City Court shall collect from each person filing any civil suit or proceeding a nonrefundable fee, not to exceed thirty dollars, in an amount determined by the judge.

B. The clerk shall place all funds collected pursuant to this Section in the court general fund, special cost account, to supplement the operational expenses of the court. The expenditure of the funds shall be at the sole discretion of the judge of the court. All funds shall be subject to and included in the court's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

C. The assessment and disposition of any funds pursuant to this Section shall not affect the responsibilities of the city and parish governing authority provided by law for the financing of the Hammond City Court.

Acts 1986, No. 148, §1.



RS 13:2074.4 - Hammond; marshal; fees in criminal matters

§2074.4. Hammond; marshal; fees in criminal matters

A. The marshal of the city of Hammond shall collect a fee of twenty dollars for taking an appearance bond when required to do so.

B. The sums of monies collected under the provisions of Subsection A shall be deposited in the marshal's general fund to supplement the operational expenses of the marshal's office. The expenditure of the funds shall be at the sole discretion of the marshal of the court. All funds shall be subject to and included in the marshal's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

C. The assessment and disposition of any funds pursuant to this Section shall not affect responsibilities of the city and parish governing authorities provided by law for the financing of the marshal's office of the Hammond City Court.

Acts 1988, No. 669, §1; Acts 2015, No. 286, §1.



RS 13:2074.5 - Hammond; surplus in civil fee account

§2074.5. Hammond; surplus in civil fee account

When a surplus of filing fees and costs or unclaimed fees and costs has accumulated in the City Court of Hammond's civil fund and the surplus or unclaimed fees and costs have remained unclaimed for a period of three years or more, the judge of the court may transfer the amount of the surplus or the amount of the unclaimed fees and costs that remain unclaimed after notice to the depositors by publication in the legal journal of the parish or by other reasonable means, to the operating fund, known as the General Fund Account, of the court. This Section shall not affect the payment of civil fees to which the judge is entitled pursuant to R.S. 13:1874(A).

Acts 1995, No. 560, §1, eff. June 18, 1995; Acts 2000, 2d Ex. Sess., No. 16, §1.



RS 13:2075 - Jennings; employment of marshal as police officer

§2075. Jennings; employment of marshal as police officer

The city of Jennings may employ the marshal of the city court of Jennings as a full-time or a part-time police officer for the city, and may pay him additional compensation therefor. This employment, which may be discontinued at any time, shall not interfere with his duties as marshal of the city court.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:2075.1 - Jennings; surplus in civil fee account

§2075.1. Jennings; surplus in civil fee account

When a surplus of filing fees and costs or unclaimed fees and costs have accumulated in the City Court of Jennings' civil fee account and the surplus or unclaimed fees and costs have remained unclaimed for a period of five years or more, the judge of the court may transfer the amount of the surplus or the amount of the unclaimed fees and costs that remain unclaimed, after notice to the depositors by publication in the legal journal of the parish or by other reasonable means, to the general operational fund of the court. The provisions of this Section shall not affect any claim or right granted to a claimant by the provisions of the Uniform Unclaimed Property Act, R.S. 9:151 et seq. After transfer of the surplus funds from the civil fee account to the general operation fund of the court, the city court shall remain liable for the full amount of any viable claim for unclaimed property in accordance with any other provision of law. This Section shall not affect the payment of civil fees to which the judge is entitled pursuant to R.S. 13:1874(A).

Acts 2008, No. 47, §1.



RS 13:2076 - Lafayette; compensation of deputy marshal

§2076. Lafayette; compensation of deputy marshal

The deputy marshal shall receive an annual salary of $3,000 payable monthly on his own warrant by the city of Lafayette and by the parish of Lafayette in the proportion of $1,650 by the city and $1,350 by the parish.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:2077 - Lafayette; motor vehicles for office of marshal

§2077. Lafayette; motor vehicles for office of marshal

The city of Lafayette shall pay for the maintenance and operation of the motor vehicles used or employed by the city marshal and his deputies in the performance of their respective duties.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:2078 - Lafayette; special temporary clerk; clerical assistant; compensation

§2078. Lafayette; special temporary clerk; clerical assistant; compensation

A. The judge of the city court of Lafayette, in the absence or inability of the clerk and deputy clerk, shall appoint a special deputy having all the powers and duties of the clerk, to serve as temporary clerk of the city court.

B. The judge may also employ a clerical assistant at a salary of not less than $150 per month payable monthly in the proportion of two thirds by the city of Lafayette and one third by the parish of Lafayette.

C. Costs collected by the city court in criminal cases may be used for supplementing the compensation of the clerks and deputy clerks of court, as well as for the payment of stenographic, clerical, and other operational expenses of the court.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:2079 - Lake Charles; compensation of deputy marshals; secretary

§2079. Lake Charles; compensation of deputy marshals; secretary

A. Deputy marshals of the city court of Lake Charles who are employed on a full time basis shall be paid an annual minimum salary of four thousand eight hundred dollars, payable monthly on their own warrants and in equal proportions by the city of Lake Charles and the parish of Calcasieu.

B. Deputy marshals of the city court of Lake Charles who are employed on a part time basis shall be paid an annual minimum salary of twelve hundred dollars, payable monthly on their own warrants and in equal proportions by the city of Lake Charles and the parish of Calcasieu.

C. The marshal of the city court of Lake Charles may appoint a secretary or stenographer at a salary to be fixed and paid in equal proportions by the respective governing authorities of the city of Lake Charles and the parish of Calcasieu, provided that the annual salary of the secretary or stenographer shall be not less than three thousand three hundred dollars, payable monthly.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1962, No. 43, §1.



RS 13:2079.1 - Lake Charles; Ward Three marshal; civil fees and costs; special account; compensation of deputy marshals

§2079.1. Lake Charles; Ward Three marshal; civil fees and costs; special account; compensation of deputy marshals

The Ward Three marshal of the city court of Lake Charles may deposit a portion of his salary derived from fees and costs of office collected in civil matters pursuant to R.S. 33:1704 into a special account, which account shall be in the name of and under the control of the marshal. The marshal is authorized to use funds in this account to supplement the salary a deputy marshal receives as compensation from the local governing authority and to defray operational expenses of the office and as may otherwise be useful and necessary for the proper conduct of the office of the marshal. Each individual deputy marshal shall be responsible for payment of any additional payroll taxes due on the supplemental salary received by him. In no event shall the salary of any deputy marshal exceed that of the Ward Three marshal of the city court of Lake Charles.

Acts 2005, No. 17, §1.



RS 13:2080 - Lake Charles; vacation of judge; compensation of judge ad hoc

§2080. Lake Charles; vacation of judge; compensation of judge ad hoc

The judge of the city court of Lake Charles is entitled to an annual vacation of three weeks with pay. The judge ad hoc appointed to serve in his place shall be paid an amount proportionate to the salary of the city judge for the time served, payable in equal proportions by the city of Lake Charles and the parish of Calcasieu.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:2080.1 - Miscellaneous city courts; fees; surplus in civil fee account

§2080.1. Miscellaneous city courts; fees; surplus in civil fee account

A. The city court of Lake Charles may impose an additional five-dollar fee as court costs in civil and criminal cases. The costs collected pursuant to this Subsection shall be deposited in the general fund for the city and shall be used for capital improvements for the building housing the city court.

B. Each of the marshals of the City Court of Opelousas, the City Court of Ruston, the City Court of Slidell, and the City Court of Sulphur, may collect a fee of ten dollars for the taking of an appearance bond when required to do so. The city court in such municipality may also impose an additional five-dollar fee as court costs in civil and criminal matters. The sums collected for the taking of an appearance bond, and any additional court costs as provided in this Subsection, shall be deposited in such marshal's general fund to supplement the operational expenses of the marshal's office and the expenditure of such funds shall be subject to and included in the marshal's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

C. When a surplus of filing fees and costs or unclaimed fees and costs has accumulated in the civil fee account of the City Court of Plaquemine, and the surplus or unclaimed fees and costs have remained unclaimed for a period of five years or more, the judge of the court may transfer the amount of the surplus or the amount of the unclaimed fees and costs that remain unclaimed to the operating fund known as the judicial expense account of the court, after notice to the depositors by publication in the legal journal of the parish or by other reasonable means to the operating fund known as the judicial expense account of the court. The provisions of this Subsection shall not affect any claim or right granted to a claimant by the provisions of the Uniform Unclaimed Property Act, R.S. 9:151 et seq. After transfer of the surplus funds from the civil fee account to the judicial expense account of the court, the city court shall remain liable for the full amount of any viable claim for unclaimed property in accordance with any other provision of law.

Acts 1997, No. 847, §1; Acts 2004, No. 471, §1; Acts 2010, No. 167, §1, eff. June 9, 2010; Acts 2011, 1st Ex. Sess., No. 38, §1.



RS 13:2081 - Monroe; vacation of judge; compensation of judge ad hoc

§2081. Monroe; vacation of judge; compensation of judge ad hoc

The judge of the city court of Monroe is entitled to an annual vacation of three weeks with pay. The judge ad hoc appointed to serve in his place shall be paid an amount proportionate to the salary of the city judge for the time served, payable in equal proportions by the city of Monroe and the parish of Ouachita.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:2081.1 - Monroe; deputy marshals

§2081.1. Monroe; deputy marshals

The marshal of the city court of Monroe may appoint one or more deputies, on the approval of the city judge. The deputies shall have the same powers and authority as the marshal; provided, that he shall at all times be responsible for their actions. The deputies shall receive a minimum annual salary of seven thousand two hundred dollars, payable by the city of Monroe, and such sum as may be fixed from time to time by the parish of Ouachita. The city of Monroe or the parish of Ouachita may increase the monthly salary of any deputy marshal payable by them.

Added by Acts 1983, No. 372, §1; Acts 1987, No. 772, §1.



RS 13:2081.2 - Monroe; nonrefundable civil fee; assessment and disposition

§2081.2. Monroe; nonrefundable civil fee; assessment and disposition

A. Except as otherwise provided by law and subject to the Code of Civil Procedure Art. 5181 et seq., in addition to any other fees or costs provided by law, the clerk of the Monroe City Court shall collect from each person filing any type of civil suit or proceeding, except in the small claims division, a nonrefundable fee in an amount determined by the judges, but not to exceed ten dollars.

B. The clerk shall place all funds collected pursuant to this Section in a special account to supplement the operational expenses of the court. The expenditure of funds shall be at the sole discretion of the judges of the court. All funds shall be subject to and included in the court's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

C. The assessment and disposition of any funds pursuant to this Section shall not be considered in any computation of excess funds and shall not affect the responsibilities of the city and parish governing authority provided by law for the financing of the Monroe City Court.

Acts 1991, No. 934, §1.



RS 13:2081.3 - Monroe; transfer of funds

§2081.3. Monroe; transfer of funds

The City Court of Monroe may transfer unused or surplus funds from the money collected and deposited into the account for the pretrial diversion program into the general operational account of the court to be used for the operational expenses of the court. The expenditure of these funds shall be at the sole discretion of the judges of the court except that a portion of that amount, not to exceed twenty percent, shall be used to fund the indigent defender program. Any funds so transferred shall be included in the court's annual audit.

Acts 2003, No. 1267, §1.



RS 13:2082 - Natchitoches; additional duties of marshal

§2082. Natchitoches; additional duties of marshal

The marshal of the city court of Natchitoches shall serve as deputy city tax collector and deputy city license tax collector of the city of Natchitoches, which is authorized to reimburse him his automobile travel expenses in connection with his duties as such, in an amount not to exceed $50 a month.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:2083 - Shreveport; vacation of judges

§2083. Shreveport; vacation of judges

Each judge of the city court of Shreveport is entitled to an annual vacation of thirty days each calendar year, during which time at least one of the divisions of the court must continue in operation.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961; Acts 1985, No. 375, §1.



RS 13:2084 - Shreveport; automobile for use of marshal

§2084. Shreveport; automobile for use of marshal

An automobile shall be furnished and maintained by the city of Shreveport for the use of the marshal of the city court in the performance of the duties of his office. The city may also furnish and maintain additional automobiles for the use of the marshal if in its discretion additional automobiles are necessary.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1977, No. 160, §1.



RS 13:2085 - Shreveport; salary of deputy marshals

§2085. Shreveport; salary of deputy marshals

The chief deputy and other deputy marshals of the City Court of Shreveport shall be paid an annual salary in an amount set by and paid by the city of Shreveport, payable monthly on their respective warrants.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1977, No. 159, §1.



RS 13:2086 - Shreveport; clerks and deputy clerks

§2086. Shreveport; clerks and deputy clerks

The judges of the city court of Shreveport shall appoint one clerk for the civil section of the court, one clerk for the criminal section of the court, and not less than four deputy clerks. Each clerk shall keep his respective minutes and dockets.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:2087 - Springhill; vacation of judge, clerk, and marshal; compensation of officers ad hoc

§2087. Springhill; vacation of judge, clerk, and marshal; compensation of officers ad hoc

A. The judge of the city court of Springhill shall be entitled to an annual vacation of one month with pay, to be taken at such time or times as he chooses. The judge appointed to serve in his place shall be paid an amount equal to the salary of the city judge for the time served, payable in the same manner, from the same sources, in the same proportions as the salary of the judge of the court.

B. The marshal and clerk of the city court of Springhill each shall be entitled to an annual vacation of three weeks with pay. The officers appointed to serve in their places shall be paid an amount equal to the salaries of the officers they replace for the time served, payable in the same manner, from the same sources, and in the same proportions as the salaries of the marshal and clerk.

Acts 1983, Act No. 442, §1, eff. July 2, 1983.



RS 13:2087.1 - Springhill; nonrefundable civil fee, assessment and disposition

§2087.1. Springhill; nonrefundable civil fee, assessment and disposition

A. Except as otherwise provided by law and subject to the provisions of the Code of Civil Procedure Art. 5181 et seq., in addition to any other fees or costs provided by law, the clerk of the City Court of Springhill shall collect from each person filing any civil suit or proceeding, except in the small claims division, a nonrefundable fee not to exceed ten dollars, in an amount determined by the judge.

B. The clerk shall place all funds collected pursuant to this Section in the court general fund to supplement the operational expenses of the court. The expenditure of the funds shall be at the sole discretion of the judge of the court. All funds shall be subject to and included in the court's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

C. The assessment and disposition of any funds pursuant to this Section shall not affect the responsibilities of the city and parish governing authority provided by law for the financing of the City Court of Springhill.

Acts 1987, No. 427, §1.



RS 13:2088 - Sulphur; vacation of judge, marshal, and clerk; compensation of officers ad hoc; compensation of deputy marshal

§2088. Sulphur; vacation of judge, marshal, and clerk; compensation of officers ad hoc; compensation of deputy marshal

A. The judge, the marshal, and the clerk and employees of the city court of Sulphur are entitled to vacations the same as any other employee of the city of Sulphur. The judge of the city court of Sulphur is entitled to one month's vacation. The officers appointed to serve in their places shall be paid an amount proportionate to the salary of the officers they replace for the time served, payable in equal proportions by the city of Sulphur and the parish of Calcasieu.

B. The deputy marshal of the city court of Sulphur shall be paid a minimum annual salary of $1,800.00 payable monthly on his own warrant by the parish of Calcasieu.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1961, No. 57, §1; Acts 1981, No. 338, §1; Acts 1986, No. 716, §1, eff. July 8, 1986.



RS 13:2089 - West Monroe; fees of district attorney

§2089. West Monroe; fees of district attorney

In all cases in which a defendant has been convicted in the city court of West Monroe for an offense against the state or parish, the district attorney who has made an appearance in the case either in person or through an assistant district attorney appointed by him shall receive the fees provided by law in such cases, which shall be paid by the parish of Ouachita.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:2089.1 - West Monroe; salary of clerk and deputy clerk

§2089.1. West Monroe; salary of clerk and deputy clerk

A. The clerk of court of the city court of West Monroe shall receive a minimum monthly salary of one thousand sixteen dollars, not less than eight hundred sixteen dollars payable by the city of West Monroe and not less than two hundred dollars by the parish of Ouachita.

B. The chief deputy clerk of court of the city court of West Monroe shall receive a monthly salary of nine hundred forty-one dollars, not less than seven hundred forty-one dollars payable by the city of West Monroe and not less than two hundred dollars by the parish of Ouachita.

C. The full-time deputy clerks of court of the city court of West Monroe shall receive a minimum salary of nine hundred twenty-five dollars payable by the city of West Monroe.

D. The city of West Monroe, the parish of Ouachita, or either of them may increase the monthly salary of any clerk or deputy clerk of court payable by them from time to time without further legislative authority.

Acts 1963, No. 72, §1. Acts 1984, No. 704, §2.



RS 13:2089.2 - West Monroe; deputy marshals

§2089.2. West Monroe; deputy marshals

A. The marshal of the city court of West Monroe may appoint one or more deputies, on the approval of the city judge. Said deputies shall have the same powers and authority as the marshal of the city court; provided, that he shall at all times be responsible for their actions.

B. The marshal of the city court of West Monroe shall designate one of said deputies as chief deputy marshal, and he shall receive a minimum salary of five hundred thirty dollars, not less than five hundred thirty dollars payable by the city of West Monroe and such sum as may be fixed from time to time by the parish of Ouachita.

C. The full-time deputy marshals shall receive a minimum monthly salary of not less than six hundred ninety-three dollars payable by the city of West Monroe and such sum as may be fixed by the parish of Ouachita.

D. The marshal of the city court of West Monroe may pay additional salary and expense allowances to his deputies from the Marshal's Special Fund assessment of court cost.

E. The city of West Monroe, the parish of Ouachita, or either of them may increase the monthly salary of the chief deputy or any deputy marshal payable by them from time to time without further legislative authority.

Acts 1967, No. 109, §1. Acts 1984, No. 704, §3.



RS 13:2089.3 - City judge of West Monroe; vacation; compensation of judge ad hoc

§2089.3. City judge of West Monroe; vacation; compensation of judge ad hoc

A. The judge of the city court of the city of West Monroe, Louisiana, shall be entitled to an annual vacation of three weeks, during which time his compensation shall continue to be paid.

B. The judge ad hoc appointed by the city judge to serve in his place during the period of vacation provided for in Subsection A hereof shall be paid an amount proportionate to the salary of the city judge for the time served, such compensation to be payable by the city of West Monroe and the parish of Ouachita, in the same proportions by which the city judge is paid.

Acts 1967, No. 110, §1.



RS 13:2089.4 - West Monroe; nonrefundable civil fee; assessment and disposition

§2089.4. West Monroe; nonrefundable civil fee; assessment and disposition

A. Except as otherwise provided by law and subject to Code of Civil Procedure Article 5181 et seq., in addition to any other fees or costs provided by law, the clerk of the city court of West Monroe shall collect from each person filing any type of civil suit or proceeding, except in the small claims division, a nonrefundable fee in an amount determined by the judge, but not to exceed ten dollars.

B. The clerk shall place all funds collected pursuant to this Section in the court's general fund to supplement the operational expenses of the court. The expenditure of funds shall be at the sole discretion of the judge of the court. All funds shall be subject to and included in the court's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

C. The assessment and disposition of any funds pursuant to this Section shall not affect the responsibilities of the city and parish governing authorities provided by law for the financing of the city court of West Monroe.

Acts 1992, No. 616, §1, eff. July 2, 1992.



RS 13:2089.5 - West Monroe; surplus in civil fee account

§2089.5. West Monroe; surplus in civil fee account

In the instance in which a surplus of filing fees and costs has accumulated in the city court of West Monroe city's civil fee account and the surplus has remained unclaimed for a period of five years or more, the judge of the court may transfer the amount of the surplus to the general operational fund of the court. This Section shall not affect the payment of civil fees to which the judge is entitled pursuant to R.S. 13:1874(A).

Acts 1992, No. 616, §1, eff. July 2, 1992.



RS 13:2090 - Alexandria, deputy marshal

§2090. Alexandria, deputy marshal

The marshal of the city court of Alexandria, with the approval of the judge of the city court of Alexandria, is authorized to employ a deputy marshal at an annual minimum salary of three thousand dollars, to be paid monthly on his own warrant in equal proportions by the city of Alexandria and the parish of Rapides.

Acts 1962, No. 350, §1.



RS 13:2091 - To 2094 Repealed by Acts 1960, No. 32, 3, eff. Jan. 1, 1961

§2091. §§2091 to 2094 Repealed by Acts 1960, No. 32, §3, eff. Jan. 1, 1961



RS 13:2095 - Bossier City, nonrefundable civil fee, assessment and disposition

§2095. Bossier City, nonrefundable civil fee, assessment and disposition

A. Except as otherwise provided by law and subject to the provisions of the Code of Civil Procedure Art. 5181 et seq., in addition to any other fees or costs provided by law, the clerk of the City Court of Bossier City shall collect from each person filing any civil suit or proceeding, except in the small claims division, a nonrefundable fee not to exceed ten dollars, in an amount determined by the judge.

B. The clerk shall place all funds collected pursuant to this Section in the court general fund to supplement the operational expenses of the court. The expenditure of the funds shall be at the sole discretion of the judge of the court. All funds shall be subject to and included in the court's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

C. The assessment and disposition of any funds pursuant to this Section shall not affect the responsibilities of the city and parish governing authority provided by law for the financing of the City Court of Bossier City.

Acts 1988, No. 74, §1.



RS 13:2095.1 - Pineville; nonrefundable civil fee; assessment and disposition

§2095.1. Pineville; nonrefundable civil fee; assessment and disposition

A. Except as otherwise provided by law and subject to the provisions of the Code of Civil Procedure Art. 5181 et seq., in addition to any other fees or costs provided by law, the clerk of the City Court of Pineville shall collect from each person filing any civil suit or proceeding, except in the small claims division, a nonrefundable fee not to exceed ten dollars, in an amount determined by the judge.

B. The clerk shall place all funds collected pursuant to this Section in the court general fund to supplement the operations expenses of the court. The expenditure of the funds shall be at the sole discretion of the judge of the court. All funds shall be subject to and included in the court's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

C. The assessment and disposition of any funds pursuant to this Section shall not affect the responsibilities of the city and parish governing authorities provided by law for the financing of the City Court of Pineville.

Acts 1991, No. 17, §1.



RS 13:2095.2 - Pineville; marshal; fees in criminal matters

§2095.2. Pineville; marshal; fees in criminal matters

A. The marshal of the Pineville City Court shall collect a fee of thirty dollars for each service of process rendered in all traffic and criminal matters.

B. The sum of monies collected under the provisions of Subsection A shall be deposited in the marshal's general fund to supplement the operational expenses of the marshal's office. The expenditure of the funds shall be at the sole discretion of the marshal of the court. All funds shall be subject to and included in the marshal's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

C. The assessment and disposition of any funds pursuant to this Section shall not affect the responsibilities of the city and parish governing authorities provided by law for the financing of the marshal's office of the city court of Pineville.

Added by Acts 1994, 3rd Ex. Sess., No. 117, §1.



RS 13:2095.3 - Pineville; fees in juvenile matters; assessment and disposition

§2095.3. Pineville; fees in juvenile matters; assessment and disposition

A. Judicial Building Fund. (1) In all cases over which the Pineville City Court has juvenile jurisdiction, a service charge of seven dollars per filing, subject, however, to the provisions of the Louisiana Code of Civil Procedure, Article 5181 et seq., shall be paid to the juvenile clerk of court when the filing is made.

(2) In every juvenile proceeding where a fine is imposed or court costs are ordered to be paid, a service charge of seven dollars shall be collected by the court, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed.

(3) The monies generated pursuant to this Subsection shall be forwarded to the department of finance for the city of Pineville and placed in an account dedicated to the acquisition, construction, equipping, and maintenance of new courts or other judicial facilities and for the maintenance and payment of any bond indebtedness on any such existing facilities.

(4) The mayor of Pineville and the judge of the Pineville City Court shall have control over the fund and all disbursements made therefrom.

B. Juvenile Expense Fund. (1) In all delinquency and children in need of supervision, or Families in Need of Services (FINS), cases over which the Pineville City Court has jurisdiction, there shall be assessed as costs against every juvenile who is adjudicated delinquent, admits to allegations contained in the petition, or enters into an informal adjustment or informal service agreement, the sum of fifty dollars which shall be transmitted to the finance director of Rapides Parish for further disposition in accordance herewith.

(2) In addition to all other fees or costs now or hereafter provided by law, the juvenile clerk of court shall collect from every person filing any civil action, suit, motion, or rule to show cause in any juvenile matter over which the Pineville City Court has juvenile jurisdiction and where the judge deems it appropriate, the sum of fifteen dollars, subject, however, to the provisions of Code of Civil Procedure, Article 5181 et seq.

(3) The finance director shall place all sums collected or received under this Subsection in a separate account to be designated as the Juvenile Expense Fund for the Pineville City Court. The Pineville city judge shall have control over the fund and all disbursements made therefrom and shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

(4) The Juvenile Expense Fund for the Pineville City Court may be used for any operating expense of the court including salaries for court reporters, bailiffs, minute clerks, and other court personnel, and is in addition to any and all other funds, salaries, expenses, or other monies that are provided, authorized, or established by law.

(5) No judge's salary may be paid from the Juvenile Expense Fund for the Pineville City Court.

Added by Acts 1994, 3rd Ex. Sess., No. 116, §3; Acts 1995, No. 338, §1; Acts 1996, 1st Ex. Sess., No. 24, §1.



RS 13:2096 - Bossier City; deputy marshal

§2096. Bossier City; deputy marshal

The marshal for the Bossier City Court of ward two, Bossier Parish shall appoint a deputy marshal therefor. Said deputy marshal shall receive compensation for his services in an amount of not less than seven thousand two hundred dollars per annum, which salary shall be paid as follows: not less than five thousand dollars by the city of Bossier City and not less than two thousand two hundred dollars by the parish of Bossier. In addition the governing authority of the city of Bossier City and the parish of Bossier may pay such additional compensation as the governing authority of each shall determine.

Added by Acts 1964, No. 368, §1. Amended by Acts 1972, No. 367, §1; Acts 1974, No. 420, §1.



RS 13:2097 - Repealed by Acts 1987, No. 426, 1.

§2097. §§2097, 2098 Repealed by Acts 1987, No. 426, §1.



RS 13:2099 - City Court of Minden; vacation of judge, clerk, and marshal; compensation of officers ad hoc

§2099. City Court of Minden; vacation of judge, clerk, and marshal; compensation of officers ad hoc

A. The judge of the city court of Minden shall be entitled to an annual vacation of one month with pay, to be taken at such time or times as he chooses. The judge appointed to serve in his place shall be paid an amount equal to the salary of the city judge for the time served, payable in the same manner, from the same sources, in the same proportions as the salary of the judge of the city court of Minden.

B. The marshal and clerk of the city court of Minden each shall be entitled to an annual vacation of three weeks with pay. The officers appointed to serve in their places shall be paid an amount equal to the officers they replace for the time served, payable in the same manner, from the same sources, and in the same proportions as the salaries of the marshal and clerk.

Added by Acts 1979, No. 171, §1, eff. July 3, 1979.



RS 13:2100 - City Court of Minden; deputy clerks; compensation

§2100. City Court of Minden; deputy clerks; compensation

The judge of the city court of Minden may appoint such deputy clerks as he deems necessary. The salaries of the deputy clerks shall be jointly fixed and paid in equal proportions by the city of Minden and the parish of Webster, or may be fixed by the judge of the city court and paid from available criminal court funds.

Added by Acts 1979, No. 171, §1, eff. July 1, 1979.



RS 13:2101 - City Court of Minden; deputy marshals; compensation

§2101. City Court of Minden; deputy marshals; compensation

The marshal of the city court of Minden shall be authorized to appoint such deputy marshals as he deems necessary. The salaries of the deputy marshals shall be jointly fixed and paid in equal proportions by the city of Minden and the parish of Webster, or may be fixed by the judge of the city court and paid from the marshal's operating fund.

Added by Acts 1979, No. 171, §1, eff. July 1, 1979.



RS 13:2102 - Minden; nonrefundable civil fee, assessment and disposition

§2102. Minden; nonrefundable civil fee, assessment and disposition

A. Except as otherwise provided by law and subject to the provisions of the Code of Civil Procedure Art. 5181 et seq., in addition to any other fees or costs provided by law, the clerk of the City Court of Minden shall collect from each person filing any civil suit or proceeding, except in the small claims division, a nonrefundable fee not to exceed ten dollars, in an amount determined by the judge.

B. The clerk shall place all funds collected pursuant to this Section in the court general fund to supplement the operational expenses of the court. The expenditure of the funds shall be at the sole discretion of the judge of the court. All funds shall be subject to and included in the court's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

C. The assessment and disposition of any funds pursuant to this Section shall not affect the responsibilities of the city and parish governing authority provided by law for the financing of the City Court of Minden.

Acts 1987, No. 427, §1.



RS 13:2103 - Ruston; nonrefundable civil fee, assessment and disposition

§2103. Ruston; nonrefundable civil fee, assessment and disposition

A. Except as otherwise provided by law and subject to the provisions of the Code of Civil Procedure Art. 5181 et seq., in addition to any other fees or costs provided by law, the clerk of the City Court of Ruston shall collect from each person filing any civil suit or proceeding, except in the small claims division, a nonrefundable fee not to exceed ten dollars, in an amount determined by the judge.

B. The clerk shall place all funds collected pursuant to this Section in the court general fund to supplement the operational expenses of the court. The expenditure of the funds shall be at the sole discretion of the judge of the court. All funds shall be subject to and included in the court's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

C. The assessment and disposition of any funds pursuant to this Section shall not affect the responsibilities of the city and parish governing authority provided by law for the financing of the City Court of Ruston.

Acts 1987, No. 427, §1.



RS 13:2103.1 - Ruston; fee for appearance bond

§2103.1. Ruston; fee for appearance bond

A. The marshal of the city of Ruston shall collect a fee of ten dollars for taking an appearance bond when required to do so.

B. The sums of monies collected under the provisions of Subsection A shall be deposited in the marshal's general fund to supplement the operational expenses of the marshal's office. The expenditure of the funds shall be at the sole discretion of the marshal of the court. All funds shall be subject to and included in the marshal's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

Acts 1995, No. 401, §1.



RS 13:2103.2 - City of Ruston, city of Sulphur; additional fee for appearance bond

§2103.2. City of Ruston, city of Sulphur; additional fee for appearance bond

A. The marshal of the city of Ruston and the marshal of the city of Sulphur shall collect an additional fee of two dollars for taking an appearance bond. Any party, personal or professional, or agent thereof, signing as surety on any appearance bond for the city court, shall pay the amount of twelve dollars to the city marshal's office. Any party, personal or professional, or agent thereof, signing as surety, who fails to pay the fee required by this Subsection shall not be eligible to act as agent or surety on any appearance bond for that city court. The marshal shall give written notice to the agency responsible for receiving bonds stating that this party, personal or professional, or agent thereof, who signed as surety shall no longer be eligible to sign as surety on appearance bonds for that city court.

B. The monies collected under the provisions of Subsection A shall be deposited in the marshal's general fund to supplement the operational expenses of the marshal's office. The expenditure of the funds shall be at the sole discretion of the marshal of the court. All funds shall be subject to and included in the marshal's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

Acts 1999, No. 596, §1; Acts 2011, 1st Ex. Sess., No. 38, §1.



RS 13:2104 - Eunice; surplus in civil fee account

§2104. Eunice; surplus in civil fee account

In the instance in which a surplus of filing fees and costs has accumulated in the Eunice City Court civil fee account and the surplus has remained unclaimed for a period of five years or more, the judge of the court may transfer the amount of the surplus to the general operational fund of the court. This Section shall not affect the payment of civil fees to which the judge is entitled pursuant to R.S. 13:1874(A).

Acts 1991, No. 903, §1, eff. July 23, 1991.



RS 13:2105 - Opelousas; nonrefundable civil fee; assessment and disposition

§2105. Opelousas; nonrefundable civil fee; assessment and disposition

A. Except as otherwise provided by law and subject to Code of Civil Procedure Article 5181 et seq., in addition to any other fees or costs provided by law, the clerk of the Opelousas City Court shall collect from each person filing any type of civil suit or proceeding, except in the small claims division, a nonrefundable fee in an amount determined by the judge, but not to exceed thirty dollars.

B. The clerk shall place all sums collected or received pursuant to this Section in the general fund of the court, special cost account, to be used to supplement the operational expenses of the court. The expenditure of funds shall be at the sole discretion of the judge of the court. All funds shall be subject to and included in the court's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

C. The assessment and disposition of any funds pursuant to this Section shall not affect the responsibilities of the city and parish governing authority provided by law for the financing of the Opelousas City Court.

Acts 1992, No. 1101, §1.



RS 13:2105.1 - Opelousas; marshal; fees in criminal matters; qualifications

§2105.1. Opelousas; marshal; fees in criminal matters; qualifications

A. The marshal of the city of Opelousas shall collect a fee of twelve dollars for the service of subpoenas in criminal matters when required to do so.

B. The sums of monies collected under the provisions of Subsection A shall be deposited in the marshal's general fund to supplement the operational expenses of the marshal's office. The expenditure of the funds shall be at the sole discretion of the marshal of the court. All funds shall be subject to and included in the marshal's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

C. The assessment and disposition of any funds pursuant to this Section shall not affect the responsibilities of the city and parish governing authorities provided by law for the financing of the marshal's office of the Opelousas City Court.

D. The educational requirements set forth in R.S. 13:1880(A)(1) shall not apply to the marshal of the city of Opelousas until January 1, 2003.

Acts 2000, 2d Ex. Sess., No. 12, §1; Acts 2001, No. 445, §1, eff. June 18, 2001.



RS 13:2105.2 - Opelousas; additional court costs; assessment and disposition

§2105.2. Opelousas; additional court costs; assessment and disposition

A. Except as otherwise provided by law, in all criminal matters, including traffic violation cases, the city judge may assess, in addition to the fine or other penalty which may be legally imposed, costs of court in an amount not to exceed twenty dollars.

B. Except as otherwise provided by law, the proceeds derived from these costs shall be deposited in a special account which shall be subject to audit, and shall be used to provide services for juvenile delinquents, children in need of supervision, families in need of services, or any other related juvenile matter over which the Opelousas City Court has jurisdiction or which is otherwise directly related to assisting or preventing juveniles from being subject to the juvenile jurisdiction of the Opelousas City Court.

Acts 2013, No. 99, §1.



RS 13:2106 - Particular courts; nonrefundable fee; assessment and disposition

§2106. Particular courts; nonrefundable fee; assessment and disposition

A. In addition to all other fees and costs now or hereafter provided by law, the clerk of court of the city court of Slidell and the clerk of the Twenty-Second Judicial District Court, St. Tammany Parish, except as otherwise provided by law and subject to the provisions of Code of Civil Procedure Article 5181 et seq., shall collect from every person filing any type of civil suit or proceeding involving domestic violence a nonrefundable fee of twenty-five dollars per filing.

B. In each criminal proceeding, involving family violence as defined in R.S. 46:2121.1, simple or third degree rape, forcible or second degree rape, aggravated or first degree rape, aggravated assault, aggravated battery, simple battery, aggravated kidnapping, simple kidnapping, or false imprisonment, or any attempt to commit the aforementioned crimes, a nonrefundable fee of twenty-five dollars shall be collected by the clerk of the city court of Slidell and the clerk of the Twenty-Second Judicial District Court, St. Tammany Parish, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed. If the defendant is found guilty and placed on probation, the court shall, as a condition of probation require the defendant to pay the additional fee at the time the defendant is placed on probation. If the sentence of the court is incarceration, the fee shall be collected at the time of imposition of sentence.

C. The clerks of the respective courts shall remit all funds collected pursuant to this Section to the parish governing authority of the parish of St. Tammany to be deposited into a special account. All monies in this account shall be used solely for the purposes of contracting with Safe Harbor, The Caring Center, or any other local nonprofit organization which provides shelter for battered women and homeless women and their children in the parish. The parish governing authority shall cause to be conducted annually an audit of the funds and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

Acts 1992, No. 1102, §1; Acts 2006, No. 755, §1; Acts 2015, No. 184, §3.



RS 13:2107 - Plaquemine; marshal; fees in criminal matters

§2107. Plaquemine; marshal; fees in criminal matters

A. The marshal of the city of Plaquemine shall collect a fee of ten dollars for taking an appearance bond when required to do so.

B. The sums of monies collected under the provisions of Subsection A shall be deposited in the marshal's general fund to supplement the operational expenses of the marshal's office. The expenditure of the funds shall be at the sole discretion of the marshal of the court. All funds shall be subject to and included in the marshal's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

C. The assessment and disposition of any funds pursuant to this Section shall not affect responsibilities of the city and parish governing authorities provided by law for the financing of the marshal's office of the City Court of Plaquemine.

Added by Acts 1994, 3rd Ex. Sess., No. 79, §2, eff. July 7, 1994.



RS 13:2108 - Port Allen, Ward Three; marshal; fees in criminal matters

§2108. Port Allen, Ward Three; marshal; fees in criminal matters

A. The marshal of Ward Three of the city of Port Allen shall collect a fee of ten dollars for taking an appearance bond when required to do so.

B. The sums of monies collected under the provisions of Subsection A shall be deposited in the marshal's general fund to supplement the operational expenses of the marshal's office. The expenditure of the funds shall be at the sole discretion of the marshal of the court. All funds shall be subject to and included in the marshal's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

C. The assessment and disposition of any funds pursuant to this Section shall not affect responsibilities of the city and parish governing authorities provided by law for the financing of the Ward Three marshal's office of the City Court of Port Allen.

Added by Acts 1994, 3rd Ex. Sess., No. 79, §2, eff. July 7, 1994.



RS 13:2109 - Houma; nonrefundable civil fee; assessment and disposition

§2109. Houma; nonrefundable civil fee; assessment and disposition

A. Except as otherwise provided by law and subject to Code of Civil Procedure Article 5181 et seq., in addition to any other fees or costs provided by law, the clerk of the city court of Houma shall collect from each person filing any type of civil suit or proceeding, except in the small claims division, a nonrefundable fee in an amount determined by the judge, but not to exceed thirty dollars.

B. The clerk shall place all funds collected pursuant to this Section in the court's general fund to supplement the operational expenses of the court. The expenditure of funds shall be at the sole discretion of the judge of the court. All funds shall be subject to and included in the court's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

C. The assessment and disposition of any funds pursuant to this Section shall not affect the responsibilities of the city and parish governing authorities provided by law for the financing of the city court of Houma.

Acts 1995, No. 400, §1, eff. June 17, 1995.



RS 13:2110 - Oakdale; additional fees in civil and juvenile matters; costs in juvenile matters; disposition

§2110. Oakdale; additional fees in civil and juvenile matters; costs in juvenile matters; disposition

A. Except as otherwise provided by law and subject to the provisions of the Code of Civil Procedure Article 5181 et seq., in addition to any other fees or costs provided by law, the clerk of the City Court of Oakdale may collect from each person filing any civil suit or proceeding a nonrefundable fee, not to exceed thirty dollars, in an amount determined by the judge. The clerk shall place all funds collected pursuant to this Subsection in the court general fund to supplement the operational expenses of the court. The expenditure of the funds shall be at the sole discretion of the judge of the court.

B.(1) In all delinquency and children in need of supervision, or Families in Need of Services (FINS), cases over which the City Court of Oakdale has jurisdiction, there may be assessed as costs against every juvenile who is adjudicated delinquent, admits to allegations contained in the petition, or enters into an informal adjustment or informal service agreement, the sum of fifty dollars.

(2) In addition to all other fees or costs now or hereafter provided by law, the clerk of court shall collect from every person filing any civil action, suit, motion, or rule to show cause in any juvenile matter over which the court has juvenile jurisdiction and where the judge deems it appropriate, the sum of fifteen dollars, subject, where applicable, to the provisions of Children's Code Articles 321 and 406 and of Code of Civil Procedure Article 5181 et seq.

(3) The clerk shall place all sums collected or received under this Subsection in a separate account to be designated as the Juvenile Expense Fund for the City Court of Oakdale. The city judge shall have control over the fund and all disbursements made therefrom.

(4) The Juvenile Expense Fund may be used for any operating expense of the court, including salaries for court personnel, and is in addition to any and all other funds, salaries, expenses, or other monies that are provided, authorized, or established by law, but no judge's salary may be paid from the fund.

C. All funds collected under this Section shall be subject to and included in the court's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

D. The assessment and disposition of any funds pursuant to this Section shall not affect the responsibilities of the city and parish governing authority provided by law for the financing of the City Court of Oakdale.

Acts 1996, 1st Ex. Sess., No. 18, §1.



RS 13:2111 - Natchitoches; surplus in civil fee account

§2111. Natchitoches; surplus in civil fee account

When a surplus of filing fees and costs or unclaimed fees and costs has accumulated in the City Court of Natchitoches' civil fee account and the surplus or unclaimed fees and costs have remained unclaimed for a period of five years or more, the judge of the court may transfer the amount of the surplus or the amount of the unclaimed fees and costs that remain unclaimed after notice to the depositors by publication in the legal journal of the parish or by other reasonable means to the operating fund known as the judicial expense account of the court. This Section shall not affect the payment of civil fees to which the judge is entitled pursuant to R.S. 13:1874(A). The provisions of this Section shall not affect any claim or right granted to a claimant by the provisions of the Uniform Unclaimed Property Act, R.S. 9:151 et seq. After transfer of the surplus funds from the civil fee account to the judicial expense account of the court, the city court shall remain liable for the full amount of any viable claim for unclaimed property in accordance with any other provision of law.

Acts 1997, No. 572, §1; Acts 2004, No. 471, §1.



RS 13:2112 - Leesville; nonrefundable civil fee; assessment and disposition

§2112. Leesville; nonrefundable civil fee; assessment and disposition

A. Except as otherwise provided by law and subject to Code of Civil Procedure Article 5181 et seq., in addition to any other fees or costs provided by law, the clerk of the city court of Leesville shall collect from each person filing any type of civil suit or proceeding, except in the small claims division, a nonrefundable fee in an amount determined by the judge, but not to exceed twenty-five dollars.

B. The clerk shall place all funds collected pursuant to this Section in the court's general fund to supplement the operational expenses of the court. The expenditure of funds shall be at the sole discretion of the judge of the court. All funds shall be subject to and included in the court's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

C. The assessment and disposition of any funds pursuant to this Section shall not affect the responsibilities of the city and parish governing authorities provided by law for the financing of the city court of Leesville.

Acts 1997, No. 215, §1.



RS 13:2112.1 - Leesville; marshal; fees in criminal and traffic matters

§2112.1. Leesville; marshal; fees in criminal and traffic matters

A. The marshal of the City Court of Leesville shall collect an additional fee of thirty dollars for each service of process rendered in all traffic and criminal matters.

B. The sum of monies collected pursuant to the provisions of Subsection A of this Section shall be deposited in the marshal's general fund to supplement the operational expenses of the marshal's office. The expenditure of the funds shall be at the sole discretion of the marshal of the court. All funds shall be subject to and included in the marshal's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

C. The assessment and disposition of any funds pursuant to this Section shall not affect the responsibilities of the city and parish governing authorities provided by law for the financing of the marshal's office of the City Court of Leesville.

Acts 2011, No. 116, §1.



RS 13:2113 - Winnfield; surplus in civil fee account

§2113. Winnfield; surplus in civil fee account

In the instance in which a surplus of filing fees and costs has accumulated in the City Court of Winnfield city's civil fee account and the surplus has remained unclaimed for a period of five years or more, the judge of the court may transfer the amount of the surplus to the general operational fund of the court. This Section shall not affect the payment of civil fees to which the judge is entitled pursuant to R.S. 13:1874(A). The provisions of this Section shall not affect any claim or right granted to a claimant by the provisions of the Uniform Unclaimed Property Act, R.S. 9:151 et seq. After transfer of the surplus funds from the civil fee account to the general operational fund of the court, the city court shall remain liable for the full amount of any viable claim for unclaimed property in accordance with any other provision of law.

Acts 2002, 1st Ex. Sess., No. 117, §1.



RS 13:2114 - Morgan City; nonrefundable fine in criminal matters; assessment and disposition

§2114. Morgan City; nonrefundable fine in criminal matters; assessment and disposition

A. Except as otherwise provided by law, in all criminal matters, including traffic offenses, the city judge of the city of Morgan City may assess, in addition to the fine or other penalty which may be legally imposed, a nonrefundable fine not to exceed twenty dollars. No fine shall be assessed by the court until the city council of Morgan City has adopted an ordinance approving the assessment of the fines authorized by this Subsection.

B. The clerk of the respective court shall remit all fines collected pursuant to this Section to the finance director of the city of Morgan City to be deposited in a special account. All monies in this account shall be used solely for the purposes of providing services for juvenile delinquents, children in need of supervision, families in need of services or any other related juvenile matter over which the city court of Morgan City has jurisdiction or is otherwise directly related to assist or prevent juveniles from being subject to the juvenile jurisdiction of the city court of Morgan City.

C. The mayor of Morgan City with city council approval and the judge of the city court of Morgan City shall approve all disbursements made from the special account only for the purposes set forth in Subsection B herein. All fines collected under this Section shall be subject to and included in the court's annual audit. A copy of the audit shall be filed with the office of the legislative auditor where it shall be available for public inspection.

Acts 2003, No. 530, §1, eff. June 27, 2003.



RS 13:2115 - Winnsboro; surplus in civil fee account

§2115. Winnsboro; surplus in civil fee account

When a surplus of filing fees and costs or unclaimed fees and costs has accumulated in the City Court of Winnsboro's civil fee account and the surplus or unclaimed fees and costs have remained unclaimed for a period of three years or more, the judge of the court may transfer the amount of the surplus or the amount of the unclaimed fees and costs to the general operational fund of the court. This Section shall not affect the payment of civil fees to which the judge is entitled pursuant to R.S. 13:1874(A). The provisions of this Section shall not affect any claim or right granted to a claimant by the provisions of the Uniform Unclaimed Property Act, R.S. 9:151 et seq.

Acts 2008, No. 201, §1.



RS 13:2116 - Oberlin Municipal Court; traffic matters; additional costs

§2116. Oberlin Municipal Court; traffic matters; additional costs

A. Except as otherwise provided by law, in all traffic violation cases, the municipal judge may assess, in addition to any other fine or other penalty which may be legally imposed, costs of court in an amount not to exceed fifty dollars.

B. Except as otherwise provided by law, the proceeds derived from these costs shall be deposited in a special account which shall be subject to audit, and shall be used to defray the operational expenses of the Oberlin Police Department.

Acts 2014, No. 79, §1.



RS 13:2149 - Authority of city attorney of city of Thibodaux

§2149. Authority of city attorney of city of Thibodaux

The city attorney of the city of Thibodaux shall have authority to prosecute state misdemeanors before the city court of Thibodaux and to represent the state in juvenile matters before said court.

Added by Acts 1974, No. 400, §1.



RS 13:2151 - Sections of first city court; election of judges; presiding judge; jurisdiction

PART II. NEW ORLEANS CITY COURTS

§2151. Sections of first city court; election of judges; presiding judge; jurisdiction

A. The first city court of the city of New Orleans shall be divided into three sections, namely, Section "A", Section "B", and Section "C", each of which shall be presided over by a judge of the court. The judges presiding in the various sections of the city court on the effective date of this section shall continue to preside in their respective sections until the expiration of their terms of office.

B. Any candidate for election to the office of judge of this court must designate the section for which he is a candidate, and, if elected, shall succeed to the office of judge of the section for which he was a candidate.

C. The judge oldest in point of continuous service shall be the presiding judge of the court; except that when they have served continuously the same length of time, the judge oldest in years shall be the presiding judge.

D. The civil jurisdiction is concurrent with the district court in cases where the amount in dispute, as defined in Code of Civil Procedure Article 4841(B), or the value of the property involved, does not exceed twenty thousand dollars.

E. The first city court shall have jurisdiction over appeals by any person aggrieved by a decision of the traffic court concerning a traffic violation enforced by the city of New Orleans' automated traffic enforcement system. Appeals from the traffic court shall be on the law and shall be tried upon the records made and the evidence offered in court by the judge to whom the appeal shall be allotted. Any aggrieved person shall file such appeal within thirty days of such decision. The first city court shall adopt rules regulating the manner of taking, hearing, and deciding such appeals.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961; Acts 1985, No. 770, §2; Acts 1990, No. 504, §2, eff. July 18, 1990; Acts 1992, No. 10, §2; Acts 2012, No. 312, §1; Acts 2012, No. 497, §1.



RS 13:2151.1 - Judges acting for each other; judge of section D of First City Court

§2151.1. Judges acting for each other; judge of section D of First City Court

The judges of the city courts of New Orleans may act for and in the stead of one another, whenever the judge having jurisdiction of any cause pending in his court shall be recused or is absent due to illness, or for any other cause or cannot act. The acting judge may grant any and all orders and render any and all judgments or decrees that might be granted or rendered by the judge if present and acting.

In addition to performing his duties as judge of the Second City Court, the judge of that court shall also act as Judge of the First City Court of New Orleans, which court shall be designated as Section D of the First City Court of New Orleans.

The Judge of the Second City Court of New Orleans shall preside over Section D under rules prescribed by Judges of the first and second city courts of New Orleans.

The salary of the Judge of the Second City Court of New Orleans, while presiding over said Section D of the First City Court shall be the same as, and payable from the same sources as that of the Judges of the First City Court.

Added by Acts 1966, No. 146, §1.



RS 13:2151.2 - First City Court; term

§2151.2. First City Court; term

There shall be a First City Court of the city of New Orleans, composed of three judges. The judges of said court on September 12, 1975 shall continue to serve the terms for which they were elected. Their successors shall be elected for terms of six years each by the qualified electors of the City of New Orleans on the left bank of the Mississippi River.

Added by Acts 1975, No. 125, §1.



RS 13:2151.3 - Blank

§2151.3. Blank



RS 13:2151.4 - Second City Court; judge; clerk; constable; jurisdiction

§2151.4. Second City Court; judge; clerk; constable; jurisdiction

A. There shall be a Second City Court of the city of New Orleans on the right bank of the Mississippi River, composed of one judge. Its territorial jurisdiction shall embrace that portion of the city of New Orleans on the right bank of the Mississippi River.

B. The judge of the Second City Court of the city of New Orleans shall have the same authority as the judges of the First City Court of the city of New Orleans and shall receive a salary as provided by law. The judge of the Second City Court of the city of New Orleans on September 12, 1975 shall continue to serve the term for which he was elected. His successor shall be elected by the qualified voters residing within the territorial jurisdiction of the court for a term of six years.

C. The supreme court shall have authority, whenever the business of either court requires it, to interchange the judges and clerks of the said court, and in case of transfer of the judge of the Second City Court of the city of New Orleans to the First City Court of the city of New Orleans he shall, while so occupied, receive the same compensation, which shall be payable in the same manner as the judges of the First City Court of the city of New Orleans.

D. The civil jurisdiction is concurrent with the district court in cases where the amount in dispute, as defined in Code of Civil Procedure Article 4841(B), or the value of the property involved, does not exceed twenty-five thousand dollars.

E. The Second City Court shall have jurisdiction over appeals by any person aggrieved by a decision of the traffic court concerning a traffic violation enforced by the city of New Orleans' automated traffic enforcement system. Appeals from the traffic court shall be on the law and shall be tried upon the records made and the evidence offered in court by the judge to whom the appeal shall be allotted. Any aggrieved person shall file such appeal within thirty days of such decision. The Second City Court shall adopt rules regulating the manner of taking, hearing, and deciding such appeals.

F. The office of the clerk of the Second City Court may issue certain vital records as provided for in R.S. 40:39.1.

Acts 1975, No. 126, §1; Acts 1985, No. 770, §2; Acts 1990, No. 504, §2, eff. July 18, 1990; Acts 1992, No. 10, §2; Acts 2012, No. 312, §1; Acts 2012, No. 497, §1; Acts 2014, No. 763, §1.



RS 13:2152 - Salaries and expenses of judges; payment

§2152. Salaries and expenses of judges; payment

A. The salary of each of the judges of the First City Court of the City of New Orleans shall be the same as provided for district court judges in the state, payable monthly on their own respective warrants, of which the amount payable by the state to city judges of the state shall be paid by the state, and the remainder shall be payable out of the Judicial Expense Fund of the Parish of Orleans; provided that the term of the said court shall be twelve months per year with the judges of the court fixing their own personal vacations of not more than thirty days per annum.

B. The salary of the judge of the Second City Court of the city of New Orleans, who is also judge of Section D of the first city court, shall be the same as and payable in the same manner and from the same sources as the judges of the first city court.

C. The judges of the First and Second City Courts of the city of New Orleans shall not engage in the practice of law or share in the profits, directly or indirectly of any law firm or legal corporation.

D. In addition to their salaries, each judge of the First and Second City Courts of the city of New Orleans shall be reimbursed in an amount not to exceed Five Thousand Dollars per annum for travel and actual expenses incurred while attending meetings, seminars, and other official functions in performing the duties of their office. This allowance shall be payable out of the Judicial Expense Fund of the parish of Orleans upon the warrant of the said judges of the First and Second City Courts of the city of New Orleans, together with an accounting of disbursements.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1962, No. 343, §1; Acts 1963, No. 29, §1; Acts 1965, No. 81, §1; Acts 1967, No. 56, §1. Acts 1969, No. 163, §2; Acts 1972, No. 617, §1; Acts 1975, No. 742, §3, eff. July 1, 1975; Acts 1975, No. 752, §1; Acts 1975, No. 825, §3, eff. July 1, 1975; Acts 1976, No. 658, §1; Acts 1977, No. 106, §1; Acts 1978, No. 640, §1; Acts 1979, No. 236, §2, eff. Sept. 1, 1979; Acts 1979, No. 731, §1, eff. July 20, 1979; Acts 1980, No. 169, §1, eff. Sept. 1, 1980; Acts 1980, No. 292, §1; Acts 1981, No. 501, §1; Acts 1981, No. 636, §1, eff. Sept. 1, 1981; Acts 1982, No. 639, §1.



RS 13:2152.1 - Additional salary for judges of the first city court of New Orleans

§2152.1. Additional salary for judges of the first city court of New Orleans

In addition to all salary now paid by the state to the judges of the First City Court of New Orleans, the city of New Orleans may pay to each of said judges an additional salary payable monthly on his own warrant, and the city of New Orleans shall provide in its annual budget a sum sufficient for the payment of such additional salary.

Added by Acts 1961, No. 83, §1. Amended by Acts 1975, No. 636, §1.



RS 13:2152.2 - Compensation of city court judges; maximum

§2152.2. Compensation of city court judges; maximum

A. The salary of a judge of the First or Second City Court of the city of New Orleans shall in no case exceed the salary of a judge of the Civil or Criminal District Court for the parish of Orleans.

B. If, on the effective date of this Section, a city court judge is receiving a salary in excess of that permitted by Subsection A of this Section, his salary shall not be reduced during the term of office for which he was elected; provided, however, that upon the expiration of said term of office, or in case a vacancy occurs in said office, the salary for said office shall thereafter conform to the provisions of Subsection A of this Section.

C. The term "salary" as used in this Section means the total annual compensation paid directly or indirectly from all sources for services as judge.

Added by Acts 1977, No. 366, §1.



RS 13:2152.3 - First City Court; Second City Court; qualifications of judges

§2152.3. First City Court; Second City Court; qualifications of judges

Judges of the First and Second City Courts of the city of New Orleans shall have been admitted to the practice of law in the state of Louisiana for at least eight years prior to their election, and shall have been qualified resident electors of the territorial jurisdiction of the court for at least one year prior to their election.

Acts 2010, No. 428, §1, eff. June 22, 2010.



RS 13:2153 - Salary and expenses of clerks

§2153. Salary and expenses of clerks

A. The salary of the clerk of the First City Court of the City of New Orleans shall be twenty-two thousand dollars per annum payable monthly out of the judicial expense fund of the parish of Orleans.

In addition to his salary, the clerk of the First City Court of the City of New Orleans shall receive a sum not to exceed ten percent of his annual salary as an expense allowance. This allowance shall be payable out of the judicial expense fund upon the warrant of the clerk of the First City Court of the City of New Orleans.

B. The salary of the clerk of the Second City Court in the City of New Orleans shall be eighteen thousand seven hundred dollars per annum, payable monthly out of the judicial expense fund of the parish of Orleans.

C. The annual salaries established by this Section shall be the minimum salary and after January 1, 1980, the salaries shall be as fixed by the judges of the civil district court sitting en banc with any additional salary being payable out of the judicial expense fund.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1961, No. 82, §1; Acts 1961, No. 84, §1; Acts 1963, No. 73, §1; Acts 1966, No. 213, §1; Acts 1967, No. 55, §1; Acts 1970, No. 91, §1; Acts 1972, No. 99, §1; Acts 1974, No. 542, §1; Acts 1975, No. 9, §1; Acts 1976, No. 318, §1; Acts 1977, No. 683, §1; Acts 1979, No. 211, §1.



RS 13:2153.1 - First and Second City Courts; clerks and constables

§2153.1. First and Second City Courts; clerks and constables

A.(1) There shall be one clerk and one constable of the First City Court of the city of New Orleans, each of whom shall be elected by the qualified voters residing within the territorial jurisdiction of the court.

(2) The term of the clerk in office on September 9, 1983 shall terminate on December 31, 1986; thereafter, the successors to the office shall be elected at the congressional elections to terms of six years, beginning with the congressional election in 1986.

(3) The term of the constable in office on the effective date of this Section shall expire on December 31, 1978; however, his successor shall be elected at the same time as district attorneys throughout the state in 1978, and thereafter the successors to the office of constable shall be elected at the same time as the district attorneys throughout the state.

B.(1) There shall be one clerk and one constable of the Second City Court of the city of New Orleans, each of whom shall be elected by the qualified voters residing within the territorial jurisdiction of the court.

(2) The term of the clerk in office on the effective date of this Act shall terminate on December 31, 1994; thereafter, the successors to the office shall be elected at the congressional elections to terms of six years, beginning with the congressional election in 1994.

(3) The term of the constable in office on the effective date of this Act shall expire on December 31, 1994; however, the successors to the office shall be elected at the congressional elections to terms of six years, beginning with the congressional election in 1994.

Acts 1975, No. 64, §1; Acts 1977, No. 619, §1. Acts 1983, No. 463, §1; Acts 1985, No. 290, §1; Acts 1990, No. 41, §1, eff. July 1, 1990.



RS 13:2154 - Powers of clerks and constables; constables of First and Second City Courts of New Orleans

§2154. Powers of clerks and constables; constables of First and Second City Courts of New Orleans

A. In civil matters, the clerks and constables of the city courts of New Orleans have the same powers and duties as provided by the applicable provisions of law for clerks and marshals of city courts generally.

B.(1) Notwithstanding any provision of law to the contrary, the constables of the First and Second City Courts of New Orleans and their deputies, under the direction and control of the constables, shall have the same power to make arrests in and upon the property within the jurisdiction of the constables' offices and shall have all the powers of sheriffs as a peace officer in all places and on all premises under the jurisdiction and control of the constables, including execution of the mandates of the court.

(2) Any person arrested by a deputy of the constables shall be forthwith surrendered or delivered to the sheriff of the parish of Orleans. However, this shall in no way prevent the New Orleans city police or the sheriff of the parish of Orleans or a deputy thereof from making arrests.

(3) The constables shall make rules and regulations for the conduct, management, and control of their deputies and shall from time to time enlarge, modify, or change such rules and regulations in their discretion.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961.; Acts 2015, No. 461, §2, eff. July 1, 2015.



RS 13:2154.1 - Authority of clerk of court of First City Court of New Orleans to satisfy the docket

§2154.1. Authority of clerk of court of First City Court of New Orleans to satisfy the docket

The clerk of court of the First City Court of the city of New Orleans and/or his designated assistants shall have the authority to "satisfy the docket" or to sign the docket of said court, on behalf of any plaintiff's attorney who has given said clerk his written consent.

Added by Acts 1975, No. 190, §1.



RS 13:2154.2 - Clerk of First City Court of the City of New Orleans; vacancy

§2154.2. Clerk of First City Court of the City of New Orleans; vacancy

When a vacancy occurs in the office of clerk of the First City Court of the City of New Orleans, the duties of the office, until it is filled by election as provided by law, shall be assumed by the chief deputy clerk. If there is no chief deputy clerk when the vacancy occurs, the governing authority of the parish of Orleans shall appoint a qualified person to assume the duties of the office until filled by election.

Added by Acts 1975, No. 10, §1.



RS 13:2155 - Minute clerks of first city court

§2155. Minute clerks of first city court

Three deputy clerks of the first city court may be assigned to act as minute clerks and shall perform such other clerical duties as the respective judges shall direct.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:2156 - Criers for first city court

§2156. Criers for first city court

The judge of each section of the First City Court of the City of New Orleans shall appoint a crier for his section, who shall be commissioned by the constable of the First City Court as a deputy constable. The criers shall perform such duties as may be provided by law and the rules of the court. Each crier may receive as compensation a salary of three hundred dollars per month, payable by the city of New Orleans, within the discretion of the city council, on the warrant of the judge of the section in which the crier serves.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1960, No. 588, §1; Acts 1962, No. 286, §1.



RS 13:2157 - Fees chargeable by clerk

§2157. Fees chargeable by clerk

A. The filing or other fees charged by clerks of the city courts of New Orleans shall be as follows:

(1) On all original suits and on all claims in reconvention, intervention, or third party demands, in which the amount claimed does not exceed twenty dollars, exclusive of interest, one dollar;

(2) On all original suits and on all claims in reconvention, intervention, or third party demands, in which the amount claimed exceeds twenty dollars, and does not exceed forty dollars, exclusive of interest, two dollars;

(3) On all original suits and on all claims in reconvention, intervention, or third party demands, in which the amount claimed exceeds forty dollars and does not exceed sixty dollars, exclusive of interest, three dollars;

(4) On all original suits and on all claims in reconvention, intervention, or third party demands, in which the amount claimed exceeds sixty dollars and does not exceed eighty dollars, exclusive of interest, four dollars;

(5) On all original suits and on all claims in reconvention, intervention, or third party demands, in which the amount is more than eighty dollars, exclusive of interest, five dollars;

(6) On all suits in which no certain sum is claimed, two dollars;

(7) In all cases in which a writ of attachment, sequestration, injunction, or a garnishment is required to be issued, an additional charge of one dollar shall be made;

(8) For administering oath by the judge or clerk, affixing jurat and seal, for all, twenty-five cents;

(9) For taking testimony under commission, or writing affidavit, for each one hundred words or part thereof, including seal and certificate, twenty-five cents;

(10) For copying all documents, the original of which is in the custody of the clerk, for each one hundred words or part thereof, twenty-five cents;

(11) For filing a suit for the annulment of judgment, the cost shall be the same as in the case of original suits;

(12) For all confessions of judgment filed after original suit, no charge;

(13) For filing petition, or motion and order for appeal, thirty cents;

(14) Where one or more parties take an appeal, the sum of two dollars shall be charged for the preparation of each record of appeal;

(15) For issuing a notice of trial, twenty-five cents;

(16) For issuing a rule on a judgment debtor, twenty-five cents;

(17) For issuing an order or rule to show cause, twenty-five cents; and

(18) For issuing a writ of fieri facias with certificate and seal, fifty cents.

B. No process shall issue or proceedings be had unless the costs enumerated in Sub-section A of this section have been paid in advance to the clerk.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:2157.1 - Repealed

§2157.1. Repealed by Acts 2016, No. 131, §2.



RS 13:2158 - Fees of constables; benefits for employees of constables of the city courts of New Orleans

§2158. Fees of constables; benefits for employees of constables of the city courts of New Orleans

A. The constables of the city courts of New Orleans shall be entitled to no more than the following fees and compensation of office in all civil matters, and no fees or charges shall be collected by them for any service not specifically provided for in this Subsection:

(1) Receiving, serving, and making returns thereon of any citation and petition on each defendant or person to whom service is directed to be made, fifteen dollars; receiving, serving, and making returns thereon of any citation or rule for possession of premises on each defendant or person to whom service is directed to be made, fifteen dollars.

(2) Service of subpoenas, rules, order of court, or notices on any party to a suit or other proceedings, during the progress of suit or other proceedings therein, after judgment rendered, where return is made by constable, including notice of release of seizure and other notices not herein provided for, and for making returns thereon, seven dollars and fifty cents, including the service and return of judgment debtor rules which shall also be fifteen dollars.

(3) Service of subpoenas duces tecum on each witness and making return thereon, fifteen dollars.

(4) Service of attachment on a witness or any person for contempt of court to be brought into court forthwith or any subsequent time, and for return thereon, fifteen dollars.

(5) Service of a notice of judgment and for return thereon, fifteen dollars.

(6) Service of citation or petition of appeal for each party upon whom service is directed to be made and for making return thereon, fifteen dollars.

(7) Executing writ of attachment, five dollars; each notice of seizure and return thereon in connection with writ of attachment, fifteen dollars.

(8) Making and serving each notice of seizure on each garnishee under writ of fieri facias, attachment, or sequestration, including copy and return, and service of each answer if required, fifteen dollars.

(9) Executing writ of sequestration, or distringas, in each case, fifteen dollars; service of each notice to defendant and return thereon in connection with any writs covered in this Paragraph, fifteen dollars.

(10) Serving writ of injunction, certiorari, mandamus, prohibition, or notice of demand, and making return thereon, in each case, fifteen dollars.

(11) Executing writ of habeas corpus and making return thereon, to be charged in civil cases only, fifteen dollars.

(12) Service of notice of seizure and sale on one party and making copy for recordation in the mortgage office when necessary and required and for making return thereon, for all, fifteen dollars; and for service of each additional notice of seizure and return, fifteen dollars.

(13) Making seizure under writ of fieri facias, making and serving notice of seizure on one party and making copy for recordation in the mortgage office when necessary or required and for return thereon, fifteen dollars; service of each notice of seizure and return thereon, in connection with the execution of the writ of fieri facias, fifteen dollars. Fifteen dollars shall be charged for service of writ of fieri facias, including notice and return, over one hundred dollars. Fifteen dollars shall be charged for service of writ of fieri facias, including notice and return, under one hundred dollars.

(14) Advertising sale under writ of fieri facias, seizure and sale, or other order of court, the rate established by existing laws for judicial advertisement shall prevail, and no more.

(15) Preparing advertisements for newspapers, for each one hundred words or part thereof, twenty dollars.

(16) Keeping property under seizure when stored in warehouse, the usual charge of the warehousekeepers shall be allowed and no more, provided that this shall not be so construed to bar the constable from collecting the costs of insuring effects or for drayage or other incidental expense necessary for the preservation or keeping of the property, and actually paid by him.

(17) For keeping property when a keeper or guardian is required, the constable shall be allowed the actual amount paid the keeper appointed by him, but not to exceed forty dollars, per eight hour shift, for each keeping or any lesser period of time involved in any instance, and in all cases in which the property under seizure is of a nature or kind requiring the constant attention of the constable, he may appoint one or more additional keepers, for which the allowance shall be made on the basis above set forth.

(18) Commission on sales of property made by the constable, ten percent shall be allowed on the price of adjudication of immovable property, and ten percent shall be allowed on the price of adjudication of movable property; however, in any case where the amount necessary to be realized to satisfy any writ under which the property, movable or immovable, is to be offered by the constable is in excess of twenty-five thousand dollars, including interest and costs, the constable and the seizing creditor may, with the approval of the court, agree upon the fee or commission to be paid the constable for making sale, irrespective of the rates hereinabove set forth; this agreement shall be approved by the court prior to offer and adjudication of the property by the constable, and no agreement shall be valid which provides for a fee or commission in any case of less than five hundred dollars.

(19) Commission on monies realized under mesne or final process, the same rates as in case of sale; no commission shall be allowed in cases where nothing is realized by the plaintiff in execution or other writ except as otherwise herein provided.

(20) Mileage when traveling outside of the parish of Orleans, the same mileage as is allowed sheriffs of other parishes.

(21) Making return on writ, whether or not sale has been made, fifteen dollars.

(22) Each act of sale of real property, forty-five dollars, plus the cost of registering the act in the conveyance office and recording it in the office of the recorder of mortgages and recording it in the office of the clerk of either the First or Second City Court of the city of New Orleans, and all necessary costs.

(23) Each proces verbal of sale of movable or immovable property shall bear a charge to be fixed by the constable in his discretion, but this price shall not exceed thirty dollars.

(24) Executing writ of possession or writ of ejectment, fifteen dollars; if the defendant or occupants do not vacate the premises named in the writ upon service of notice to vacate, and the constable is required to do anything further to obtain possession, he shall be entitled to an additional fee of fifteen dollars; but nothing herein shall be construed to bar the constable from charging and collecting for cost of labor or other costs and expenses actually paid or incurred by him in order to obtain possession of the premises described in the writ.

(25) The constable is entitled to receive a fee or commission as in case of sale in all cases where he has in his possession for execution a writ of fieri facias, a writ of seizure and sale, or any conservatory, or other writ, under which property is, or may be seized: (a) where there has been an adjudication which is completed as a result of instructions given by plaintiff in writ, or for any other reason, or (b) where plaintiff in writ receives cash or other consideration, or both, pursuant to judgment rendered in suit in which the writ issues, without the necessity of judicial sale, or (c) where the suit in which the writ is issued is discontinued by plaintiff in writ, or (d) where, at the request of the plaintiff in writ, the writ is recalled or dissolved or its further execution discontinued, or (e) where the parties in interest make an amicable settlement, or compromise, or enter into any other agreement under the terms of which the writ is recalled or dissolved or its further execution discontinued; but in the discretion of the constable, and under circumstances satisfactory to him, he may modify or reduce any fee or commission due and payable under this Paragraph. The fees or commissions provided for in this Paragraph shall be due and payable in every case by the plaintiff in writ, and shall be due and payable under circumstances above set forth, even though there has only been a constructive seizure or where property seized under any of the writs hereinabove enumerated shall have been released on bond. In a case where there has been amicable settlement, by compromise or otherwise, but no judgment rendered, this fee or commission shall be due and payable in solido by all parties to compromise agreement, or settlement, who may be proceeded against by the constable by rule, to be tried in a summary manner in term time or in vacation; and

(26) For any services rendered or duties performed by the constable not otherwise herein provided for, he shall be entitled to a fee or commission to be determined by agreement with the parties in interest or fixed by the court on a rule to be filed by either party, and tried in a summary manner in term time or vacation.

(27) REPEALED BY ACTS 1995, NO. 534, §2.

B. From the fees collected by him, the constable of the first city court of the city of New Orleans shall provide employee benefits as he deems necessary and proper for the operation of this office including, but not limited to, permanent membership in a municipal employee retirement system such as the employees' retirement system of the city of New Orleans.

C. The constables of the city courts of New Orleans shall have control over all fees, charges, and commissions collected by their respective offices as well as all disbursements made therefrom as authorized by R.S. 33:1736 et seq. The constable of the first city court shall cause to be conducted an audit of all such fees, charges, and commissions collected and disbursements made therefrom, and the books and accounts relating thereto, in accordance with R.S. 24:513(J)(1)(c), and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

D. Notwithstanding the provisions of Subsection A to the contrary, a constable of the First or Second City Court of the city of New Orleans may charge and collect a fee equal to the fee the civil sheriff of the parish of Orleans is authorized to charge and collect for the identical service. The provisions of this Subsection shall not authorize a constable to provide additional services other than those services authorized by the provisions in Subsection A of this Section.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1966, No. 66, §1; Acts 1969, No. 117, §2; Acts 1970, No. 148, §1; Acts 1975, No. 795, §1; Acts 1978, No. 299, §1; Acts 1980, No. 114 §1; Acts 1983, No. 302, §1; Acts 1985, No. 529, §1; Acts 1992, No. 8, §1, eff. May 18, 1992; Acts 1995, No. 534, §§1, 2; Acts 2002, 1st Ex. Sess., No. 135, §1.



RS 13:2159 - Payment of costs; recovery, and security for costs

§2159. Payment of costs; recovery, and security for costs

Each party in any cause requiring the official services of the clerk or constable shall pay the costs therefor, but shall be entitled to recover the same upon the final disposition of the cause, as is provided in R.S. 13:1214. The defendant may demand security for such costs as is provided in R.S. 13:1215.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:2160 - Application of provisions of R.S. 33:1509-33:1513 to constables of city courts

§2160. Application of provisions of R.S. 33:5558-33:5592 to constables of city courts

R.S. 33:5558 through 33:5592, relative to the costs of the civil sheriff of the parish of Orleans, shall apply to and govern the costs of the constables of the city courts of New Orleans, and the collection thereof.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:2161 - Cases over three hundred dollars; service of duplicate copy of petition; no additional fees

§2161. Cases over three hundred dollars; service of duplicate copy of petition; no additional fees

A. In all suits filed in the city courts of New Orleans, when the amount involved is over three hundred dollars, exclusive of interest and attorney fees, the plaintiff shall file with the clerk an exact duplicate copy of his petition which shall be annexed by the clerk to the citation and delivered to the constable for service on the defendant.

B. No process or citation shall issue or proceedings be had unless the duplicate copy of the petition is filed in the office of the clerk as herein provided.

C. Fees shall be charged by the clerk for filing the copy of the petition, and by the constable for the service thereof.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1977, No. 593, §2.



RS 13:2162 - Charges for performance of marriage ceremony and issuance of marriage license

§2162. Charges for performance of marriage ceremony and issuance of marriage license

A. For every marriage performed in the courthouse by any of the judges of the first and second city courts of New Orleans during office hours, there shall be a charge of $5.00. In all other cases the charge shall be fixed by agreement between the judge and the contracting parties.

B. In all cases where the judge issues the marriage license, there shall be an additional charge of two dollars for the license and one dollar for its recordation.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:2163 - Sheriff, constables, and deputies; powers of peace officers; exemption from liability

§2163. Sheriff, constables, and deputies; powers of peace officers; exemption from liability

A. The sheriff for the parish of Orleans and his deputies, are hereby granted the powers of peace officers when carrying out the duties of the court, and are authorized to require incarceration of the subject involved in any of the city, parish or state prisons, precinct stations, or houses of detention in the parish of Orleans. They shall be exempt from liability for their actions in the exercise of this power in the same manner and fashion as liability is excluded generally for peace officers of this state and political subdivisions.

B. The constables of the First and Second City Courts of New Orleans and their deputies are hereby granted the powers of peace officers when acting under the direction and control of the constables and when carrying out the duties of the court, and are authorized to require incarceration of the subject involved in any of the city, parish or state prisons, precinct stations, or houses of detention in the parish of Orleans. They shall be exempt from liability for their actions in the exercise of this power in the same manner and fashion as liability is excluded generally for peace officers of this state and political subdivisions.

Added by Acts 1964, No. 381, §1; Acts 2015, No. 461, §2, eff. July 1, 2015.



RS 13:2164 - Clerk of first city court; bond

§2164. Clerk of first city court; bond

Before entering upon the discharge of his duties, the clerk of the first city court of the city of New Orleans shall give bond in favor of the city judge in the amount of twenty thousand dollars conditioned upon the faithful performance of his duties and for the discharge of all claims incurred against him in his official capacity. This bond may be sued upon by any person damaged in any way by the fault of the clerk in the discharge of his official duties.

Added by Acts 1964, No. 374, §1.



RS 13:2165 - Judicial depository

§2165. Judicial depository

A. The judges of the first and second city courts of the city of New Orleans, sitting en banc, a majority of said judges constituting a quorum, shall by a vote of a majority of those present, designate a solvent bank, or banks, located within the parish of Orleans, as the fiscal agent or agents, as a depository of any and all monies received by the clerks of the said city courts. The said funds shall be so deposited and held subject to the orders of the court, and in accordance with all laws or parts of laws now or hereafter enacted governing any such funds so held and deposited.

B. The bank or banks so designated as fiscal agent for such funds shall furnish adequate security, satisfactory to the said judges, to secure the return and payment of any such deposited funds.

C. It shall be the duty of the judges to endeavor to receive interest on all monies so deposited, and if, for any reason, the fiscal agent, or agents, so designated are unable or unwilling to pay interest on such deposit, the judges of the said city courts are hereby authorized to purchase certificates of deposit, and/or other forms of certificates of indebtedness bearing interest, or they may purchase short-term United States bonds, treasury notes, or certificates.

D. Any and all interest received on all such monies so deposited, or from any certificates of deposit, certificates of indebtedness, or United States bonds, treasury notes, or certificates, shall be used for the general operating expenses of the city courts.

Acts 1991, No. 802, §1.



RS 13:2166 - To 2483.17 Repealed by Acts 1960, No. 32, 3, eff. Jan. 1, 1961

§2166. §§2166 to 2483.17 Repealed by Acts 1960, No. 32, §3, eff. Jan. 1, 1961



RS 13:2485.1 - The City Court of Leesville, Louisiana

PART III. LEESVILLE

§2485.1. The City Court of Leesville, Louisiana

The offices of justice of the peace and constable in Ward 1 of Vernon Parish, Louisiana, and the Mayor's Court in the town of Leesville, Louisiana are abolished, and there is hereby established a court to be styled "The City Court of Leesville, Louisiana", the territorial jurisdiction of which shall extend throughout Ward 1 of Vernon Parish, in which the town (or city) of Leesville, Louisiana, is located. This court shall be composed of a city judge, a city marshal, and a city clerk. The offices of city judge and city marshal shall be filled initially at an election to be called by the governor to be held on or before January 15, 1963; provided, that the parish executive committee shall meet and issue its call for the first primary for the nomination of candidates to be held on the same day as the congressional election in 1962 and shall, if necessary, call a second primary to be held on December 11, 1962. The officers elected in such election shall take office as soon thereafter as is permitted by law and shall serve until the congressional election in 1964. Their successors, elected in 1964 and thereafter, shall serve for terms of six years and shall be elected at the congressional election. If for any reason the election herein provided for is not called by the governor, then the initial judge and marshal shall be elected at the general state election to be held in 1964 and shall serve until their successors are elected at the congressional election in 1966, and the judge and marshal shall be elected at the congressional election every six years thereafter.

Acts 1962, No. 122, §1; Acts 1999, No. 259, §1.



RS 13:2485.2 - Qualifications of judge and marshal

§2485.2. Qualifications of judge and marshal

The city judge must be licensed to practice law in the state of Louisiana for at least five years previous to his election and a qualified resident elector of the territorial jurisdiction of the court for at least two years prior to his election. The city marshal must be a qualified resident elector of the territorial jurisdiction of the court for at least two years prior to his election.

Acts 1962, No. 122, §2.



RS 13:2485.3 - Salary and fees of judge

§2485.3. Salary and fees of judge

The city judge shall receive an annual salary payable monthly in equal proportions by the town or city of Leesville and the police jury of Vernon parish, Louisiana, upon the following basis:

(1) If the population of the territorial jurisdiction of the court is less than 10,000, he shall be paid a minimum salary of $3,600.00.

(2) If the population of the territorial jurisdiction of the court is 10,000 or more, but less than 20,000, he shall be paid a minimum salary of $4,800.00.

(3) If the population of the territorial jurisdiction of the court is 20,000 or more, but less than 40,000, he shall be paid a minimum salary of $6,000.00.

(4) If the population of the territorial jurisdiction of the court is 40,000 or more, but less than 100,000, he shall be paid a minimum salary of $7,200.00.

In addition to salary the judge shall receive the same fees as are payable to the justice of the peace in all civil cases where the amount involved does not exceed $100.00, exclusive of interest, and the same fees as are payable to the clerks of district courts in all other civil cases. He shall not receive any fees in criminal matters, including peace bond cases.

Acts 1962, No. 122, §3.



RS 13:2485.4 - Judge ad hoc; compensation

§2485.4. Judge ad hoc; compensation

A. In case of absence, incapacity or recusation of the city judge, a judge ad hoc shall be appointed under the applicable provisions of Articles 4841-4847 of the Louisiana Code of Criminal Procedure.

B. The compensation of the judge ad hoc so appointed, which shall be proportionately equal to that of the city judge, shall be payable in the same manner and from the same source as the compensation of the city judge and, except in cases of illness or of recusation, shall be deducted from the compensation of the city judge.

Acts 1962, No. 122, §4.



RS 13:2485.5 - Marriage ceremonies

§2485.5. Marriage ceremonies

The city judge may perform the marriage ceremony within the territorial jurisdiction of his court.

Acts 1962, No. 122, §5.



RS 13:2485.6 - Bond of marshal

§2485.6. Bond of marshal

A. The city marshal shall be a resident elector of the territorial jurisdiction of the court. Before entering upon the discharge of his duties he shall give bond in favor of the city judge conditioned for the faithful performance of his duties and for the legal adjustment of all claims incurred against him in his official capacity.

B. Except as provided in R.S. 13:1882(B), the amount of the bond, the premium whereof shall be paid by the governing authority of the city or ward in which the court is domiciled, shall be $1,000 where the population of the territorial jurisdiction of the court is 10,000 or less. In all other cases, and except as otherwise provided by law, the amount of the bond shall be $5,000. This bond may be sued upon by any person damaged in any way by the marshal in the discharge of his official duties.

Acts 1962, No. 122, §6.



RS 13:2485.7 - Marshal as executive officer; deputies

§2485.7. Marshal as executive officer; deputies

A. The marshal is the executive officer of the court. He shall execute the orders and mandates of the court and, in the execution thereof, and in making arrests and preserving the peace, he has the same powers and authority of a sheriff.

B. The marshal may, with the approval of the judge, appoint one or more deputy marshals, having the same powers and authority as the marshal, but the marshal shall be responsible for their actions.

Acts 1962, No. 122, §7.



RS 13:2485.8 - Temporary marshal; vacancies

§2485.8. Temporary marshal; vacancies

A. When the marshal is absent or unable to act for any cause, the judge may appoint any other person who is a resident elector of the territorial jurisdiction of the court to serve as a temporary marshal.

B. In case of vacancy in the office of marshal because of death, resignation, or otherwise, the judge may fill the vacancy by appointment if the unexpired term is less than one year, and in such case he shall also fix the amount of the bond.

C. If the unexpired term is for a longer period than one year, a special election to fill the vacancy shall be ordered by the proper legal authority under the general election laws.

Acts 1962, No. 122, §8.



RS 13:2485.9 - Salary of marshal

§2485.9. Salary of marshal

The marshal of the city court shall receive as compensation for his services a minimum salary of $3,600.00 annually, payable monthly on his own warrant and which, except as otherwise indicated, shall be paid in equal proportions by the town or city of Leesville, Louisiana and the police jury of Vernon parish, Louisiana.

Acts 1962, No. 122, §9.



RS 13:2485.10 - Population as determining clerk

§2485.10. Population as determining clerk

If the population of the territorial jurisdiction of the court is 10,000 or less, the judge shall be his own clerk. If the population of the territorial jurisdiction of the court is 10,000 or more, the judge shall appoint a clerk to handle both civil and criminal matters, who shall serve at the pleasure of the judge and until his or her successor is appointed and qualified.

Acts 1962, No. 122, §10.



RS 13:2485.11 - Determination of population

§2485.11. Determination of population

The population of the territorial jurisdiction of the court shall be determined by the last regular federal census or special census, conducted as otherwise provided by law. In the event of deactivation of Fort Polk or if for any other reason there is a serious or substantial depletion in actual population within the territorial jurisdiction of the court, the governing body of the town or city of Leesville and the police jury of the parish of Vernon, Louisiana, may adopt a proper resolution or ordinance requiring the city court, insofar as the salaries of its officers are concerned, to revert to and be governed by the population as determined by the last regular federal census.

Acts 1962, No. 122, §11.



RS 13:2485.12 - Powers and duties of clerk

§2485.12. Powers and duties of clerk

The clerk shall keep the minute entries of the court and a docket of all proceedings had in both civil and criminal matters. He may sign, under the seal of the court, all writs and processes in civil and criminal cases, including citations and subpoenas, and may make and take affidavits for the issuance of arrest warrants in criminal cases and for the issuance of peace bonds, and for all other purposes connected with the functions of the court, but he shall not exercise any judicial powers.

The clerk may also certify to all official documents of the court and administer oaths, and his acts, as such, as well as the certificates issued by him, shall be given the same effect as those of clerks of district courts.

Acts 1962, No. 122, §12.



RS 13:2485.13 - Qualifications of clerk; bond

§2485.13. Qualifications of clerk; bond

The clerk shall have been a qualified elector of the territorial jurisdiction of the court for two years. Before entering upon the discharge of his duties, the clerk shall give bond in favor of the city judge in an amount to be fixed by the judge at not less than $1,000, conditioned for the faithful performance of his duties and for the discharge of all claims incurred against him in his official capacity. The bond may be sued upon by any person damaged in any way by the fault of the clerk in the discharge of his official duties.

Acts 1962, No. 122, §13.



RS 13:2485.14 - Deputy clerks

§2485.14. Deputy clerks

The city judge may appoint one or more deputy clerks with the prior consent and approval of the governing body of the town or city of Leesville and the police jury of Vernon Parish, Louisiana, to serve at the pleasure of the judge. Deputy clerks shall have the same qualifications, shall post the same bond, and have the same powers and duties as the clerk.

Acts 1962, No. 122, §14.



RS 13:2485.15 - Salary of clerk

§2485.15. Salary of clerk

The salary of the clerk shall be a minimum of $150.00 per month if the population of the territorial jurisdiction of the court is less than 10,000 and a minimum of $250.00 per month if the population of the territorial jurisdiction of the court is 10,000 or more. Such salary shall be paid in equal proportions by the town or city of Leesville and the police jury of the parish of Vernon, state of Louisiana, or in such proportions as they may determine.

Acts 1962, No. 122, §15.



RS 13:2485.16 - Court room and offices

§2485.16. Court room and offices

The town or city of Leesville shall furnish a suitable city court room and suitable offices for the city clerk and marshal. It shall also furnish adequate fireproof vaults or other filing equipment for the preservation of the records of the court.

The expenses of operation and maintenance of the court room and offices shall be borne by the town or city of Leesville and the police jury of Vernon Parish, Louisiana, in equal proportions.

Acts 1962, No. 122, §16.



RS 13:2485.17 - Seal

§2485.17. Seal

The court shall be provided with a seal which shall contain a vignette of the state seal, with the words "Seal of the City Court of Leesville, Louisiana", which shall be used on all orders, writs and processes issuing from the court. However the absence of the seal shall not affect the validity of such documents.

Acts 1962, No. 122, §17.



RS 13:2485.18 - Civil Procedure

§2485.18. Civil Procedure

The civil jurisdiction of the city court and the pleading, practice and procedure followed, including appellate procedure, shall be governed by the applicable provisions of the Louisiana Code of Civil Procedure.

Acts 1962, No. 122, §18.



RS 13:2485.19 - Service of writs and processes

§2485.19. Service of writs and processes

Service on all writs and processes in civil and criminal cases issuing from the city court shall be made by the marshal or by any sheriff or deputy sheriff where they respectively exercise their authority, or by any police officer in the town or city of Leesville or the parish of Vernon, where the service is to be made. It shall be the duty of these officers to execute all such writs and processes which are placed in their hands for service by the direction of the court.

Acts 1962, No. 122, §19.



RS 13:2485.20 - Court reporter; fees

§2485.20. Court reporter; fees

A. The city judge shall appoint the clerk as court reporter or appoint a competent court reporter to take the evidence in any case in which it is necessary to do so under the laws applicable to district courts, unless the parties waive the appointment of the reporter. At the request of any party, the judge shall order the transcription of the testimony taken by the court reporter.

B. Except in pauper causes, the fees of the court reporter in civil cases shall be charged as costs in the litigation, but shall be paid primarily by the plaintiff upon completion of the transcript of the testimony, and the plaintiff shall be primarily responsible therefor, or on his failure to do so, by the defendant or any other party, and the reporter shall not be required to file the transcript before payment.

Acts 1962, No. 122, §20.



RS 13:2485.21 - Criminal jurisdiction

§2485.21. Criminal jurisdiction

The criminal jurisdiction of the city court is limited to the trial of offenses committed within its territorial jurisdiction which are not punishable by imprisonment at hard labor, including the trial of cases involving the violation of any city or parochial ordinance.

The city judge also may require bonds to keep the peace; issue warrants of arrest, examine, commit and admit to bail and discharge; and hold preliminary examinations in all cases not capital.

Acts 1962, No. 122, §21.



RS 13:2485.22 - Criminal prosecution

§2485.22. Criminal prosecution

A. Criminal prosecution shall be by affidavit, information or indictment, as provided by law, and shall be tried without a jury.

B. The prosecution and the defense are entitled to compulsory process to procure attendance of their respective witnesses, but not more than six witnesses may be summoned for either side, except on leave of court and on proper showing of necessity made to appear by affidavit.

Acts 1962, No. 122, §22.



RS 13:2485.23 - Criminal appeals

§2485.23. Criminal appeals

Appeals in all criminal cases tried in the city court shall be allowed, as provided in Article VII, Sections 10 through 36 of the Constitution, and shall be taken within the time prescribed in the Code of Criminal Procedure.

Appeals to the Supreme Court shall be returnable within not less than fifteen days nor more than sixty days from the order of appeal. Appeals to the district courts shall be returnable within ten days from the order of appeals.

Acts 1962, No. 122, §23.



RS 13:2485.24 - Transcript on appeal

§2485.24. Transcript on appeal

In an appeal from a judgment rendered in a criminal case by the city court, the clerk, or the city judge, shall at once make a transcript of the proceedings in the case, and shall file the same in the office of the clerk of court to which the appeal is returnable.

In cases where the appeal is on trial de novo, the transcript shall consist of the affidavit, the information or the indictment, as the case may be.

Acts 1962, No. 122, §24.



RS 13:2485.25 - Collection of fines, forfeitures, penalties and costs

§2485.25. Collection of fines, forfeitures, penalties and costs

Except as otherwise provided by special laws, the clerk of the city court or the marshal, as designated by the city judge, shall collect all fines, forfeitures, penalties and costs, and all funds so collected by them, excluding costs, shall be paid into the town or city treasury for the town or city of Leesville when the prosecution is on behalf of the city or town of Leesville, into the treasury for the village or town of New Llano when the prosecution is on behalf of the village or town of New Llano, and into the parish treasury when the prosecution is on behalf of the state or parish.

Acts 1962, No. 122, §25. Amended by Acts 1964, No. 468, §1.



RS 13:2485.26 - Costs

§2485.26. Costs

A. Except as otherwise provided by law, in all criminal matters, including traffic violation cases, the city judge may assess, in addition to the fine or other penalty which may be legally imposed, costs of court in an amount not to exceed twenty dollars.

B. Except as otherwise provided by law, the proceeds derived from these costs shall be deposited in a special account which shall be subject to audit, and used for the operational expenses of the court and for payment of clerical fees and other similar expenditures as may be approved by the judge.

Acts 1962, No. 122, §26. Amended by Acts 1983, 1st Ex. Sess., No. 9, §1; Acts 1991, No. 290, §1.



RS 13:2485.27 - Traffic violations bureau

§2485.27. Traffic violations bureau

The city judge shall establish, under his supervision and as part of the court, a traffic violations bureau and adopt the necessary rules for its operation and administration. For such purposes, the city judge is empowered to appoint one or more clerks who shall be charged with the administration of the bureau and whose compensation shall be paid by the town or city of Leesville and the police jury of Vernon parish, with their prior approval, in such proportions and amounts as the respective governing authorities may designate.

Acts 1962, No. 122, §27.



RS 13:2485.28 - Sessions

§2485.28. Sessions

The city court shall be open every day for the transaction of the judicial business before it, except on legal holidays, and shall hold its sessions in accordance with the rules and regulations that it shall adopt.

Acts 1962, No. 122, §28.



RS 13:2485.29 - Rules for conduct of business

§2485.29. Rules for conduct of business

The city court may adopt and from time to time amend its rules for the conduct of the judicial business before it.

Acts 1962, No. 122, §29.



RS 13:2487.1 - City Court of Slidell

PART IV. SLIDELL

§2487.1. City Court of Slidell

The offices of justice of the peace and constable in Ward 9 and that part of Ward 8 of St. Tammany Parish within the city of Slidell and the mayor's court in the city of Slidell are abolished, and there is hereby established a court to be styled a City Court of Slidell, Louisiana. The territorial jurisdiction of the court shall extend throughout Ward 8 and Ward 9 of St. Tammany Parish. In that part of Ward 8 outside of the city of Slidell, the subject matter jurisdiction of the Eighth Ward Justice of the Peace Court shall be the same as provided by law for other justice of the peace courts. The jurisdiction of the mayor's court for the town of Pearl River, Louisiana shall remain unchanged and unaffected by the provisions of this Section. The City Court of Slidell shall be composed of a city judge, a marshal, and a clerk of said court. The judge and marshal of the city court shall be elected at the congressional election every six years thereafter.

Acts 1964, No. 102, §1. Amended by Acts 1982, No. 421, §1.



RS 13:2487.2 - Qualifications of judge and marshal

§2487.2. Qualifications of judge and marshal

The city judge must be licensed to practice law in the state of Louisiana for at least eight years previous to his election and a qualified resident elector of the territorial jurisdiction of the court for at least two years prior to his election. The city marshal must be a qualified resident elector of the territorial jurisdiction of the court for at least two years prior to his election.

Acts 1964, No. 102, §2; Acts 2008, No. 196, §1.



RS 13:2487.3 - Salary and fees of judge

§2487.3. Salary and fees of judge

The city judge shall receive an annual salary payable monthly in equal proportions by the city of Slidell and the police jury of St. Tammany parish, Louisiana, upon the following basis:

(1) If the population of the territorial jurisdiction of the court is less than 10,000, he shall be paid a minimum salary of $3,600.00.

(2) If the population of the territorial jurisdiction of the court is 10,000 or more, but less than 20,000, he shall be paid a minimum salary of $4,800.00.

(3) If the population of the territorial jurisdiction of the court is 20,000 or more, but less than 40,000, he shall be paid a minimum salary of $6,000.00.

(4) If the population of the territorial jurisdiction of the court is 40,000 or more, but less than 100,000, he shall be paid a minimum salary of $7,200.00.

In addition to salary the judge shall receive the same fees as are payable to the justice of peace in all civil cases where the amount involved does not exceed $100.00, exclusive of interest, and the same fees as are payable to the clerks of district courts in all other civil cases. He shall not receive any fees in criminal matters, including peace bond cases.

Acts 1964, No. 102, §3.



RS 13:2487.4 - Judge ad hoc; compensation

§2487.4. Judge ad hoc; compensation

A. In case of absence, incapacity or recusation of the city judge, a judge ad hoc shall be appointed under the applicable provisions of Articles 4841-4847 of the Louisiana Code of Civil Procedure.

B. The compensation of the judge ad hoc so appointed, which shall be proportionately equal to that of the city judge, shall be payable in the same manner and from the same source as the compensation of the city judge and, except in cases of illness or of recusation, shall be deducted from the compensation of the city judge.

C. The city judge shall be entitled to an annual vacation of thirty days with pay. The judge ad hoc appointed to serve in his place shall be paid an amount proportionate to the salary of the city judge for the time served, payable in equal proportions by the city of Slidell and the police jury of St. Tammany Parish.

Acts 1964, No. 102, §4.



RS 13:2487.5 - Marriage ceremonies

§2487.5. Marriage ceremonies

The city judge may perform the marriage ceremony within the territorial jurisdiction of his court.

Acts 1964, No. 102, §5.



RS 13:2487.6 - Bond of marshal

§2487.6. Bond of marshal

A. The city marshal shall be a resident elector of the territorial jurisdiction of the court. Before entering upon the discharge of his duties he shall give bond in favor of the city judge conditioned for the faithful performance of his duties and for the legal adjustment of all claims incurred against him in his official capacity.

B. Except as provided in L.R.S. 13:1882(B), the amount of the bond, the premium whereof shall be paid by the governing authority of the city or ward in which the court is domiciled, shall be $1,000 where the population of the territorial jurisdiction of the court is 10,000 or less. In all other cases, and except as otherwise provided by law, the amount of the bond shall be $5,000. This bond may be sued upon by any person damaged in any way by the marshal in the discharge of his official duties.

Acts 1964, No. 102, §6.



RS 13:2487.7 - Marshal as executive officer; deputies

§2487.7. Marshal as executive officer; deputies

A. The marshal is the executive officer of the court. He shall execute the orders and mandates of the court and, in the execution thereof, and in making arrests and preserving the peace, he has the same powers and authority as a sheriff.

B. The marshal may, with the approval of the judge, appoint one or more deputy marshals, having the same powers and authority as the marshal, but the marshal shall be responsible for their actions.

Acts 1964, No. 104, §7.



RS 13:2487.8 - Temporary marshal; vacancies

§2487.8. Temporary marshal; vacancies

A. When the marshal is absent or unable to act for any cause, the judge may appoint any other person who is a resident elector of the territorial jurisdiction of the court to serve as a temporary marshal.

B. In case of vacancy in the office of marshal because of death, resignation, or otherwise, the judge may fill the vacancy by appointment if the unexpired term is less than one year, and in such case he shall also fix the amount of the bond.

C. If the unexpired term is for a longer period than one year, a special election to fill the vacancy shall be ordered by the proper legal authority under the general election laws.

Acts 1964, No. 102, §8.



RS 13:2487.9 - Salary of marshal

§2487.9. Salary of marshal

The marshal of the city court shall receive as compensation for his services a minimum salary of forty-eight hundred dollars annually, payable monthly on his own warrant and which, except as otherwise indicated, shall be paid in equal proportions by the city of Slidell, Louisiana and the police jury of St. Tammany Parish, Louisiana.

Acts 1964, No. 102, §9. Amended by Acts 1973, No. 180, §1.



RS 13:2487.10 - Population as determining clerk

§2487.10. Population as determining clerk

If the population of the territorial jurisdiction of the court is 10,000 or less, the judge shall be his own clerk. If the population of the territorial jurisdiction of the court is 10,000 or more, the judge shall appoint a clerk to handle both civil and criminal matters, who shall serve at the pleasure of the judge and until his or her successor is appointed and qualified.

Acts 1964, No. 102, §10.



RS 13:2487.11 - Determination of population

§2487.11. Determination of population

The population of the territorial jurisdiction of the court shall be determined by the last regular federal census or any such other special census which has been conducted and is acceptable to either the city of Slidell, the Parish of St. Tammany, or the State of Louisiana for any official purpose.

Acts 1964, No. 102, §11.



RS 13:2487.12 - Powers and duties of clerk

§2487.12. Powers and duties of clerk

The clerk shall keep the minute entries of the court and a docket of all proceedings had in both civil and criminal matters. He may sign, under the seal of the court, all writs and processes in civil and criminal cases, including citations and subpoenas, and may make and take affidavits for the issuance of arrest warrants in criminal cases and for the issuance of peace bonds, and for all other purposes connected with the functions of the court, but he shall not exercise any judicial powers.

The clerk may also certify to all official documents of the court and administer oaths, and his acts, as such, as well as the certificates issued by him, shall be given the same effect as those of clerks of district courts.

Acts 1964, No. 102, §12.



RS 13:2487.13 - Qualifications of clerk; bond

§2487.13. Qualifications of clerk; bond

The clerk shall have been a qualified elector of the territorial jurisdiction of the court for two years. Before entering upon the discharge of his duties, the clerk shall give bond in favor of the city judge in an amount to be fixed by the judge at not less than $1,000, conditioned for the faithful performance of his duties and for the discharge of all claims incurred against him in his official capacity. The bond may be sued upon by any person damaged in any way by the fault of the clerk in the discharge of his official duties.

Acts 1964, No. 102, §13.



RS 13:2487.14 - Deputy clerks

§2487.14. Deputy clerks

The city judge may appoint one or more deputy clerks with the prior consent and approval of the governing body of the city of Slidell and the police jury of St. Tammany Parish, Louisiana, to serve at the pleasure of the judge. Deputy clerks shall have the same qualifications, shall post the same bond, and have the same powers and duties as the clerk.

Acts 1964, No. 102, §14.



RS 13:2487.15 - Salary of clerk

§2487.15. Salary of clerk

The salary of the clerk shall be a minimum of four hundred dollars per month. Such salary shall be paid in equal proportions by the city of Slidell and the police jury of the parish of St. Tammany, state of Louisiana.

Acts 1964, No. 102, §15. Amended by Acts 1973, No. 180, §1.



RS 13:2487.16 - Court room and offices

§2487.16. Court room and offices

The city of Slidell shall furnish a suitable city court room and suitable offices for the city clerk and marshal. It shall also furnish adequate fireproof vaults or other filing equipment for the preservation of the records of the court.

The expenses of operation and maintenance of the court room and offices shall be borne by the city of Slidell and the police jury of St. Tammany Parish, Louisiana, in equal proportions.

Acts 1964, No. 102, §16.



RS 13:2487.17 - Seal

§2487.17. Seal

The court shall be provided with a seal which shall contain a vignette of the state seal, with the words, "Seal of the City Court of Slidell, Louisiana", which shall be used on all orders, writs and processes issuing from the court. However, the absence of the seal shall not affect the validity of such documents.

Acts 1964, No. 102, §17.



RS 13:2487.18 - Civil procedure

§2487.18. Civil procedure

The civil jurisdiction of the city court and the pleading, practice and procedure followed, including appellate procedure, shall be governed by the applicable provisions of the Louisiana Code of Civil Procedure.

Acts 1964, No. 102, §18.



RS 13:2487.19 - Service of writs and processes

§2487.19. Service of writs and processes

Service on all writs and processes in civil and criminal cases issuing from the city court shall be made by the marshal or by any sheriff or deputy sheriff where they respectively exercise their authority, or by any police officer in the city of Slidell or the Parish of St. Tammany, where the service is to be made. It shall be the duty of these officers to execute all such writs and processes which are placed in their hands for service by the direction of the court.

Acts 1964, No. 102, §19.



RS 13:2487.20 - Court reporter; fees

§2487.20. Court reporter; fees

A. The city judge shall appoint the clerk as court reporter or appoint a competent court reporter to take the evidence in any case in which it is necessary to do so under the laws applicable to district courts, unless the parties waive the appointment of the reporter. At the request of any party, the judge shall order the transcription of the testimony taken by the court reporter.

B. Except in pauper cases, the fees of the court reporter in civil cases shall be charged as costs in the litigation, but shall be paid primarily by the plaintiff upon completion of the transcript of the testimony, and the plaintiff shall be primarily responsible therefor, or on his failure to do so, by the defendant or any other party, and the reporter shall not be required to file the transcript before payment.

Acts 1964, No. 102, §20.



RS 13:2487.21 - Criminal jurisdiction

§2487.21. Criminal jurisdiction

The criminal jurisdiction of the city court is limited to the trial of offenses committed within its territorial jurisdiction, which are not punishable by imprisonment at hard labor, including the trial of cases involving the violation of any city or parochial ordinance.

The city judge also may require bonds to keep the peace; issue warrants of arrest, examine, commit and admit to bail and discharge; and hold preliminary examinations in all cases not capital.

Acts 1964, No. 102, §21.



RS 13:2487.22 - Criminal prosecution

§2487.22. Criminal prosecution

A. Criminal prosecution shall be by affidavit, information or indictment, as provided by law, and shall be tried without a jury.

B. The prosecution and the defense are entitled to compulsory process to procure attendance of their respective witnesses, but not more than six witnesses may be summoned for either side, except on leave of court and on proper showing of necessity made to appear by affidavit.

Acts 1964, No. 102, §22.



RS 13:2487.23 - Criminal appeals

§2487.23. Criminal appeals

Appeals in all criminal cases tried in the city court shall be allowed, as provided in Article VII, Sections 10 through 36 of the Constitution, and shall be taken within the time prescribed in the Code of Criminal Procedure.

Appeals to the Supreme Court shall be returnable within not less than fifteen days nor more than sixty days from the order of appeal. Appeals to the district courts shall be returnable within ten days from the order of appeal.

Acts 1964, No. 102, §23.



RS 13:2487.24 - Transcript on appeal

§2487.24. Transcript on appeal

In an appeal from a judgment rendered in a criminal case by the city court, the clerk, or the city judge, shall at once make a transcript of the proceedings in the case, and shall file the same in the office of the clerk of court to which the appeal is returnable.

In cases where the appeal is on trial de novo, the transcript shall consist of the affidavit, the information or the indictment, as the case may be.

Acts 1964, No. 102, §24.



RS 13:2487.25 - Collection of fines, forfeitures, penalties and costs

§2487.25. Collection of fines, forfeitures, penalties and costs

Except as otherwise provided by special laws, the clerk of court of the city court or the marshal, as designated by the city judge, shall collect all fines, forfeitures, penalties and costs, and all funds so collected by them, excluding costs, shall be paid into the city treasury for the city of Slidell when the prosecution is on behalf of the city, and into the parish treasury when the prosecution is on behalf of the state or parish.

Acts 1964, No. 102, §25.



RS 13:2487.26 - Costs

§2487.26. Costs

A. Except as otherwise provided by law, in all criminal matters, including traffic violations cases, the city court may assess, in addition to the fine or other penalty which may be legally imposed costs of court in an amount not to exceed those costs allowed in the twenty-second judicial district court.

B. Except as otherwise provided by law, the proceeds derived from these costs shall be deposited in a special account which shall be subject to audit, and used for the operational expenses of the court and for payment of clerical fees and other similar expenditures as may be approved by the judge.

Acts 1964, No. 102, §26. Amended by Acts 1973, No. 180, §1.



RS 13:2487.27 - Traffic violations bureau

§2487.27. Traffic violations bureau

The city judge shall establish, under his supervision and as part of the court, a traffic violations bureau and adopt the necessary rules for its operation and administration. For such purposes, the city judge is empowered to appoint one or more clerks who shall be charged with the administration of the bureau and whose compensation shall be paid by the city of Slidell and the police jury of St. Tammany Parish, with their prior approval, in such proportions and amounts as the respective governing authorities may designate.

Acts 1964, No. 102, §27.



RS 13:2487.28 - Sessions

§2487.28. Sessions

The city court shall be open every day for the transaction of the judicial business before it, except on legal holidays, and shall hold its sessions in accordance with the rules and regulations that it shall adopt.

Acts 1964, No. 102, §28.



RS 13:2487.29 - Rules for conduct of business

§2487.29. Rules for conduct of business

The city court may adopt and from time to time amend its rules for the conduct of the judicial business before it.

Acts 1964, No. 102, §29.



RS 13:2487.30 - Operational expenses; judicial determination

§2487.30. Operational expenses; judicial determination

A. The operational expenses of the city court shall include but are not limited to all of the following:

(1) The salaries for court reporters, stenographers, clerical assistants, secretaries, the clerk of court, deputy clerks, minute clerks, filing clerks, accountants, bookkeepers, law clerks, and all other court personnel and administrative staff.

(2) The purchase of stationery, books, office supplies, computers, postage, uniforms, furniture, filing cabinets, furnishings, and similar items.

(3) The purchase or lease of any other such equipment as may be useful or necessary for the proper conduct of the court's judicial business.

B. The judge of the city court shall determine and have approval over which expenses are useful or necessary for the proper operation of the court.

C. The definition of "operational expenses" of the city court shall not limit or exclude any and all other funds, salaries, expenses, or other monies as otherwise entitled by law.

Acts 2001, No. 218, §1.



RS 13:2488.1 - City Court of Franklin; officials and employees; provisions governing

PART V. FRANKLIN

§2488.1. City Court of Franklin; officials and employees; provisions governing

A.(1) Effective September 1, 1968 the offices of the justice of the peace and constable in Ward Three of St. Mary Parish, Louisiana, and the Mayor's Court in the town of Franklin, St. Mary Parish, Louisiana, are abolished and there is hereby established and created a court to be styled the City Court of the town of Franklin, Louisiana.

(2)(a) The territorial jurisdiction of the court shall extend throughout the town of Franklin, Louisiana and throughout the whole of Ward Three of St. Mary Parish, Louisiana.

(b) In addition to the area provided in Subparagraph (a) of this Paragraph, the territorial jurisdiction of the court shall extend throughout the portions of Ward Ten of St. Mary Parish that are east of the Charenton Drainage and Navigation Canal and south of Bayou Teche. In such portions of Ward Ten that are outside of the town of Franklin, the court shall have jurisdiction concurrent with the justice of the peace in those cases in which the justice of the peace would have jurisdiction.

(3) The court shall be composed of a city judge, a marshal and a clerk of the court. The offices of city judge and marshal shall be filled initially by election by the qualified electors of Ward Three of St. Mary Parish, Louisiana at the general election for Representatives in Congress to be held in Louisiana on the first Tuesday next following the first Monday in November, 1968. The city judge and marshal then elected shall serve a term to commence on January 1, 1969 and they shall serve until their successors are elected at the congressional election of 1972, and successor judges and marshals shall be elected at the congressional election every six years thereafter. The court shall be domiciled in Franklin, St. Mary Parish, Louisiana.

B. Unless inconsistent herewith and except as otherwise specifically provided herein, the general provisions of Title 13, Chapter 7, Part I, Sub-Part A, Revised Statutes of Louisiana (R.S. 13:1871, et seq.), shall be applicable to and shall govern and regulate the City Court of the Town of Franklin, Louisiana, and its officers.

Added by Acts 1968, No. 16, §1, emerg. eff. July 4, 1968, at 10:05 A.M. Amended by Acts 1968, Ex.Sess., No. 29, §1; Acts 1970, No. 364, §2; Acts 2016, No. 112, §1.



RS 13:2488.2 - Rules for conduct of business

§2488.2. Rules for conduct of business

A. The city court may adopt and from time to time amend its rules for the conduct of the judicial business before it.

B. The city court shall have such term and sessions for the transaction of its judicial business as shall be fixed, from time to time, by the rules adopted by the court.

Added by Acts 1968, No. 16, §2, emerg. eff. July 4, 1968, at 10:05 A.M.



RS 13:2488.3 - Salary and fees of judge

§2488.3. Salary and fees of judge

The city court judge shall receive the salary, compensation, and fees provided in R.S. 13:1874, except that the judge shall receive a minimum annual salary of twelve thousand dollars, payable monthly. Said salary shall be paid by the governing authorities of the city of Franklin and the parish of St. Mary in a proportion the population of the city of Franklin within Ward Three of St. Mary Parish and the population of the unincorporated portions of Ward Three of St. Mary Parish bear to the total population of Ward Three of St. Mary Parish as determined and adjusted from time to time by the decennial United States census. The governing authorities of the city of Franklin, the parish of St. Mary, or either of them, may pay such additional salary as they may from time to time deem proper. The judge's salary shall not be decreased during the judge's term of office.

Added by Acts 1968, No. 16, §3, emerg. eff. July 4, 1968, at 10:05 A.M. Amended by Acts 1979, No. 126, §1; Acts 1995, No. 526, §1.



RS 13:2488.4 - Salary of marshal

§2488.4. Salary of marshal

The marshal of the city court shall receive a minimum annual salary of four thousand four hundred forty dollars, payable monthly. Said salary shall be paid by the governing authorities of the city of Franklin and the parish of St. Mary in a proportion the population of the city of Franklin within Ward Three of St. Mary Parish and the population of the unincorporated portions of Ward Three of St. Mary Parish bear to the total population of Ward Three of St. Mary Parish as determined and adjusted from time to time by the decennial United States census. The governing authorities of the city of Franklin, the parish of St. Mary, or either of them, may pay such additional salary to the marshal as they may deem proper.

Added by Acts 1968, No. 16, §4, emerg. eff. July 4, 1968, at 10:05 A.M. Amended by Acts 1979, No. 126, §1; Acts 1995, No. 526, §1.



RS 13:2488.5 - Salaries of clerk and deputies

§2488.5. Salaries of clerk and deputies

A. The salaries of the clerk, if any, and of the deputy clerks, if any, shall be paid by the governing authorities of the city of Franklin and the parish of St. Mary in a proportion which the population of the city of Franklin within Ward Three of St. Mary Parish and the population of the unincorporated portions of Ward Three of St. Mary Parish bear to the total population of Ward Three of St. Mary Parish as determined and adjusted from time to time by the decennial United States census.

B. The clerk shall receive a minimum salary of six hundred dollars per month and the deputy clerk shall receive a minimum salary of two hundred seventy-five dollars per month. The governing authorities of the city of Franklin, the parish of St. Mary, or either of them, may pay such additional salary to the marshal as they may deem proper.

Added by Acts 1968, No. 16, §5, emerg. eff. July 4, 1968, at 10:05 A.M. Amended by Acts 1979, No. 126, §1; Acts 1995, No. 526, §1.



RS 13:2488.6 - Courtroom and offices

§2488.6. Courtroom and offices

The expenses of operation and maintenance of the courtroom and offices shall be apportioned equally between the governing authorities of the city of Franklin and the parish of St. Mary in a proportion which the population of the city of Franklin within Ward Three of St. Mary Parish and the population of the unincorporated portions of Ward Three of St. Mary Parish bear to the total population of Ward Three of St. Mary Parish as determined and adjusted from time to time by the decennial United States census. The governing authorities of the city of Franklin, the parish of St. Mary, or either of them, may pay such additional expenses as they may deem proper.

Added by Acts 1968, No. 16, §6, emerg. eff. July 4, 1968, at 10:05 A.M.; Acts 1995, No. 526, §1.



RS 13:2488.7 - Collection of fines, forfeitures, penalties and costs

§2488.7. Collection of fines, forfeitures, penalties and costs

A. The city judge or any officer of the city court as may be designated by the city judge, shall collect all fines, forfeitures, penalties and costs, and all funds so collected, excluding costs, shall be paid into the town treasury of the town of Franklin when the prosecution is on behalf of the town, and into the parish treasury when the prosecution is on behalf of the state or the parish.

B. Notwithstanding any other provision of this Section to the contrary, thirty percent of the funds collected by the city court of Franklin pursuant to the provisions of R.S. 15:168(B) may be deposited into a special fund created for this purpose. The fund shall be referred to as the Franklin Indigent Defender Fund.

C. The Franklin Indigent Defender Fund Board shall manage and oversee funds remitted to the Franklin Indigent Defender Fund and shall consist of three members residing in the Franklin City Court district and shall be composed of the following:

(1) One member appointed by the city council of Franklin.

(2) One member appointed by the St. Mary Parish Council.

(3) One member appointed by the legislative delegation from nominees from the Louis A. Martinet Legal Society.

Added by Acts 1968, No. 16, §7, emerg. eff. July 4, 1968, at 10:05 A.M.; Acts 2016, No. 638, §1.



RS 13:2488.8 - Criminal matters; costs

§2488.8. Criminal matters; costs

A. In all criminal matters, including traffic violation cases, the city judge may assess, in addition to the fine or other penalty imposed, costs of court in an amount not to exceed fifteen dollars.

B. The proceeds derived from these costs shall be deposited in a special account which shall be subject to audit and used for the operational expenses of the court.

C. As an example, but without limitation, the proceeds derived from these costs may be used from time to time for the operational expenses of the court and for the employment by the judge of secretaries, accountants, stenographers, filing clerks, bookkeepers, reporters and other court employees as well as for the purchase of stationery, books, office supplies and such other equipment, all as may be useful or necessary for the proper conduct of the court's judicial business, and all as may be approved by the court.

D. From time to time, and one or more times, the proceeds derived from such costs, in excess of that necessary for the proper conduct of the court's business, may, with the approval of the judge, be paid, into the treasury of the city of Franklin and into the treasury of the parish of St. Mary in the proportion which the population of the city of Franklin within Ward Three of St. Mary Parish and the population of the unincorporated portions of Ward Three of St. Mary Parish bear to the total population of Ward Three of St. Mary Parish as determined and adjusted from time to time by the decennial United States census. The governing authorities of the city of Franklin, the parish of St. Mary, or either of them, may pay such additional proceeds as they may deem proper.

Added by Acts 1968, No. 16, §8, emerg. eff. July 4, 1968, at 10:05 A.M.; Acts 1985, No. 24, §1; Acts 1995, No. 526, §1.



RS 13:2488.21 - Establishment

PART VI. BAKER

§2488.21. Establishment

"The City Court of Baker Louisiana" hereafter referred to as "The city court" as now or hereafter established by and in the Home Rule Charter of the city of Baker is hereby ratified and confirmed, and is hereby declared to be established and to exist as provided in said home rule charter, subject to the provisions of the charter and of this Part.

Acts 1970, No. 424, §1.



RS 13:2488.22 - Territorial jurisdiction; venue

§2488.22. Territorial jurisdiction; venue

A. The territorial jurisdiction of the city court shall extend throughout the city of Baker, as the same now exists or may hereinafter be changed or altered. The city court shall be composed of a city judge, a clerk of court, a city marshal, and such other personnel as are deemed necessary for the proper operation of the court.

B. The venue shall be as provided by law.

Acts 1970, No. 424, §2. Acts 1986, No. 226, §1.



RS 13:2488.23 - Civil jurisdiction and procedure

§2488.23. Civil jurisdiction and procedure

The civil jurisdiction, and the pleadings, practice, and procedure of the court, shall be as provided by law.

Acts 1970, No. 424, §3. Amended by Acts 1975, No. 716, §1. Acts 1986, No. 226, §1.



RS 13:2488.24 - Jurisdiction; criminal

§2488.24. Jurisdiction; criminal

The city court shall have criminal jurisdiction concurrent with that of the district court of offenses committed in the city of Baker, Louisiana, and not punishable by imprisonment, at hard labor, under the laws of this state, and exclusive criminal jurisdiction of the violation of the ordinances of the city of Baker, Louisiana, with the power to hold preliminary examinations in all cases not capital, and to require bonds to keep the peace. The prosecution of all criminal cases before the city court shall be by affidavit or information, stating briefly the nature and cause of the accusation. The prosecution and the defense shall have compulsory process to procure the attendance of their respective witnesses.

Acts 1970, No. 424, §4. Amended by Acts 1975, No. 716, §1.



RS 13:2488.25 - Court reporter

§2488.25. Court reporter

The judge of the city court shall approve competent court reporters who shall be charged with the duty of taking testimony in all record cases coming before the court. The payment of the fee for the services of the reporter shall be made by the plaintiff upon the filing of the transcript of testimony, and the court reporter is not required to file such transcription with the clerk of court prior to such payment.

Acts 1970, No. 424, §5.



RS 13:2488.26 - Marriage ceremonies

§2488.26. Marriage ceremonies

The city judge shall have the authority to perform marriage ceremonies.

Acts 1970, No. 424, §6.



RS 13:2488.27 - Judge

§2488.27. Judge

A. The judge of the city court shall be a duly licensed and practicing attorney who has been in the active practice of law before the courts of Louisiana for at least five years immediately preceding the election and who is a duly qualified elector and resident of the city of Baker, East Baton Rouge Parish, Louisiana. The judge shall be elected for a term of six years by the duly qualified electors of the city of Baker.

B. The judge shall hold no other public office except that of notary public or membership in the reserve defense establishment. The judge shall not be a public officer, official, or employee nor shall he hold any public or political office or be an officer, official, employee or member of any political organization, committee, or factional group. The salary of the judge payable by the city shall be as fixed by the city council until changed by the council, by ordinance. No fee basis compensation shall be established by the council.

C. Repealed by Acts 1975, No. 742, §4, eff. July 1, 1975; Acts 1975, No. 825, §4, eff. July 1, 1975.

Acts 1970, No. 424, §7. Amended by Acts 1974, No. 437, §1; Acts 1975, No. 716, §1; Acts 1975, No. 742, §4, eff. July 1, 1975; Acts 1975, No. 825, §4, eff. July 1, 1975; Acts 1986, No. 226, §1.



RS 13:2488.28 - Clerk

§2488.28. Clerk

The city judge shall appoint a suitable person who shall be the clerk of the city court. The clerk shall be appointed for both civil and criminal sections of the court. The clerk shall perform such functions and responsibilities as are provided by law. The clerk shall receive such annual salary as may be fixed, from time to time by the council by ordinance. The city clerk of court shall be subject to removal from office at any time by the judge of the court.

Acts 1970, No. 424, §8. Acts 1986, No. 226, §1.



RS 13:2488.29 - Seal of court

§2488.29. Seal of court

The city court shall be provided with a seal which shall contain a vignette of the state seal, with the words "Seal of the City Court of Baker, Louisiana", which seal shall be used on all process, orders and writs issuing from the court in all civil matters.

Acts 1970, No. 424, §9.



RS 13:2488.30 - Court employees

§2488.30. Court employees

The chief of police of the city of Baker or his designee shall serve as the executive officer of the court, and he shall do and perform all normal duties of a marshall, and in the execution of the court's orders and mandates, and in making arrests and preserving the peace, he shall have the powers of a sheriff. Before entering upon the discharge of his duties, as the executive officer of the court, the chief of police shall give bond in the sum of one thousand dollars, for the faithful performance of his duties. The city judge may appoint a pro tempore executive officer of the court, to serve in the place of the chief of police, in case of the absence, refusal or inability of the chief of police or his designee, to act for any cause.

Acts 1970, No. 424, §10.



RS 13:2488.31 - Rules of court

§2488.31. Rules of court

The city court shall be empowered and authorized to make and promulgate rules and regulations governing the hours and days during which the court shall sit for the hearing of civil and criminal cases, and such other rules and regulations as may be necessary or incidental to the proper handling of the business of said court, insofar as said rules and regulations are not in conflict with the express provisions of law. The rules and regulations of the court shall be promulgated by posting in a conspicuous place, on the door of the city courtroom and the door of the office of the city judge, and when so promulgated, shall be in full force and effect.

Acts 1970, No. 424, §11.



RS 13:2488.32 - Vacancy

§2488.32. Vacancy

In the event there is a vacancy in the office of the city judge, because of death, resignation or otherwise, the office shall be filled as provided by law.

Acts 1970, No. 424, §12.



RS 13:2488.33 - Recusation of judge

§2488.33. Recusation of judge

The city judge may recuse himself or may be recused as provided by law. In case of absence or incapacity or recusation of the city judge, a judge ad hoc shall be appointed in the manner provided by law. In the event of the failure or inability of the city judge to make such appointment, a district judge of the district in which the city court is situated may make such appointment.

Acts 1970, No. 424, §13. Acts 1986, No. 226, §1.



RS 13:2488.34 - Fines, forfeitures and penalties

§2488.34. Fines, forfeitures and penalties

All fines, forfeitures of bonds, and penalties, excluding costs, shall be paid into the city treasury.

Acts 1970, No. 424, §14.



RS 13:2488.35 - Appeals

§2488.35. Appeals

Appeals in all civil and criminal matters shall be as provided by law.

Acts 1970, No. 424, §15. Amended by Acts 1975, No. 716, §1.



RS 13:2488.36 - Court costs

§2488.36. Court costs

In all civil cases, the court costs shall be those designated and promulgated in the rules and regulations of the city court. In all criminal matters, including traffic violations, the city judge may assess, in addition to the fine and other costs, an amount not to exceed five dollars, which as collected, shall be paid into the general fund of the city.

Acts 1970, No. 424, §16. Amended by Acts 1975, No. 716, §1.



RS 13:2488.37 - Court facilities

§2488.37. Court facilities

The city of Baker, Louisiana, shall furnish a suitable place, together with the necessary books, records, equipment and supplies for holding said court and shall provide suitable furnished offices for the city judge, city marshall, and city clerk; said offices to be equipped with fire-proof vaults or filing systems to insure preservation of city court records.

Acts 1970, No. 424, §17.



RS 13:2488.38 - Law governing

§2488.38. Law governing

Except as otherwise provided herein, or in the Home Rule Charter of the city of Baker, the city court shall be governed and operated in accordance with the provisions of R.S. 13:1871 et seq.

Acts 1970, No. 424, §18.



RS 13:2488.39 - Baker; vacation of judge of city court

§2488.39. Baker; vacation of judge of city court

The judge of the City Court of Baker, Louisiana is entitled to an annual vacation of one month with pay at a time to be chosen by the judge.

Added by Acts 1975, No. 715, §1.



RS 13:2488.40 - Repealed

§2488.40. Repealed by Acts 2015, No. 622, §1, eff. June 17, 2016.



RS 13:2488.51 - City Court of Marksville; officials and employees; provisions governing

PART VII. MARKSVILLE

§2488.51. City Court of Marksville; officials and employees; provisions governing

A. The offices of the justice of the peace and constable in Ward 2 of Avoyelles Parish, Louisiana, the Mayor's Court of the Town of Marksville, Avoyelles Parish, Louisiana, are abolished, and there is hereby created and established a court, to be styled the City Court of the Town of Marksville, Louisiana, the territorial jurisdiction of which shall extend throughout the town of Marksville, Louisiana and throughout the whole of Ward 2, Avoyelles Parish, Louisiana. The court shall be composed of a city judge, a marshal and a clerk of said court. The offices of city judge and marshal shall be filled initially by appointment by the governor. The court shall be domiciled in Marksville, Avoyelles Parish, Louisiana.

B. The offices of the justice of the peace and constable of Ward 2 of Avoyelles Parish are hereby abolished upon the expiration of the terms of office of the incumbent justices of the peace and constables thereof. Until the expiration of the terms of office of the incumbent justices of the peace and constables, the jurisdiction of the justice of the peace court shall be exclusive jurisdiction to the extent of the jurisdiction presently vested in the justice of the peace court by the constitution and the laws of this state.

C. The city judge and marshal appointed by the governor shall serve until their successors are elected by the qualified electors of Ward 2 of Avoyelles Parish, Louisiana, at the general election for Representatives in Congress, to be held in Louisiana on the first Tuesday next following the first Monday in November, 1974, and their successors shall be elected thereafter in conformity with the provisions of Article VII of Section 51 of the Louisiana Constitution of 1921 and other applicable provisions of the law.

D. Unless inconsistent herewith and except as otherwise specifically provided herein, the general provisions of Title 13, Chapter 7, Part 1, Sub-Part A, Revised Statutes of Louisiana (R.S. 13:1871, et seq.), shall be applicable to and shall govern and regulate the city court of the town of Marksville, Louisiana, and its officers.

Added by Acts 1971, No. 16, §1.



RS 13:2488.52 - Rules for conduct of business

§2488.52. Rules for conduct of business

A. The city court may adopt and from time to time amend its rules for conduct of the judicial business before it.

B. The city court shall have such terms and sessions for the transaction of its judicial business as shall be fixed from time to time by the rules adopted by the court.

Added by Acts 1971, No. 16, §1.



RS 13:2488.53 - Salary and fees of judge

§2488.53. Salary and fees of judge

The judge of the City Court of Marksville shall receive an annual salary of forty-two hundred dollars, payable monthly on his own warrant, one half to be paid by the city of Marksville and one half by the parish of Avoyelles. In addition, he shall receive the same fees as payable to justices of the peace in civil cases in which the amount involved does not exceed $100.00, exclusive of interest, and the same fees as are payable to clerks of district courts in all other civil cases. He shall receive no fees in criminal matters, including peace bond cases.

Added by Acts 1971, No. 16, §1.



RS 13:2488.54 - Salary of marshal

§2488.54. Salary of marshal

The marshal of the City Court shall receive a minimum annual salary of three thousand six hundred dollars, payable monthly in equal proportions by the governing authorities of the town of Marksville and the police jury of Avoyelles Parish. The town of Marksville and the police jury of Avoyelles Parish, or either of them, may pay such additional salary to the marshal as they may deem proper.

Added by Acts 1971, No. 16, §1.



RS 13:2488.55 - Salaries of clerk and deputies

§2488.55. Salaries of clerk and deputies

A. The salaries of the clerk and of the deputy clerks, if any, shall be paid in equal proportions by the town of Marksville and the parish of Avoyelles.

B. The clerk shall receive a minimum salary of one hundred fifty dollars per month, and the deputy clerk shall receive a minimum salary of one hundred dollars per month. The town of Marksville and the parish of Avoyelles, or either of them, may pay such additional salaries to either or both as they may deem proper.

Added by Acts 1971, No. 16, §1.



RS 13:2488.56 - Courtroom and offices

§2488.56. Courtroom and offices

The expenses of operation and maintenance of the courtroom and offices shall be apportioned equally between the town of Marksville and the parish of Avoyelles.

Added by Acts 1971, No. 16, §1.



RS 13:2488.57 - Collection of fines, forfeitures, penalties and costs

§2488.57. Collection of fines, forfeitures, penalties and costs

The city judge, or any officer of the city court designated by the city judge, shall collect all fines, forfeitures, penalties and costs, and all funds so collected, excluding costs, shall be paid into the town treasury of the town of Marksville when the prosecution is on behalf of the town, and into the parish treasury when the prosecution is on behalf of the state or the parish.

Added by Acts 1971, No. 16, §1.



RS 13:2488.58 - Criminal matters; costs

§2488.58. Criminal matters; costs

A. In all criminal matters, including traffic violation cases, the city judge may assess, in addition to the fine or other penalty imposed, costs of court in an amount not to exceed eight dollars.

B. The proceeds derived from these costs shall be deposited in a special account which shall be subject to audit and shall be used for the operational expenses of the court, including but without limitation, the use from time to time for the costs of operating the court and for the employment by the judge of secretaries, accountants, stenographers, filing clerks, bookkeepers, reporters and other court employees, and for the purchase of stationery, books, office supplies and such other equipment, all as may be useful or necessary for the proper conduct of the court's judicial business, and all as may be approved by the court. In addition, the proceeds derived from such costs in excess of that necessary for the proper conduct of the court's business may, with approval of the judge, be paid in equal proportions into the treasury of the town of Marksville and into the treasury of the parish of Avoyelles.

Added by Acts 1971, No. 16, §1.



RS 13:2488.59 - Civil matters; costs

§2488.59. Civil matters; costs

In all civil matters, in addition to any other costs or fees provided by law, the city judge may assess an additional cost of court in an amount not to exceed ten dollars.

Acts 1986, No. 506, §1.



RS 13:2488.61 - Abolition of mayor's court; creation of city court

PART VIII. CITY COURT OF PLAQUEMINE

§2488.61. Abolition of mayor's court; creation of city court

A. When the first judge and marshal herein provided for take office, the mayor's court in the city of Plaquemine in Iberville Parish is abolished.

B. The City Court of Plaquemine is created and shall have territorial jurisdiction throughout the city of Plaquemine and said jurisdiction shall not extend beyond the city limits of Plaquemine.

C. The City Court of Plaquemine shall be composed of a judge, a marshal, a clerk of court, and a public defender and may have other employees as provided by law.

D. The abolition of the mayor's court and the creation of the offices of judge, marshal, and clerk for the City Court of Plaquemine shall not be construed to abolish the offices of mayor, marshal, assistant marshal, justice of the peace and constable for Wards 2, 3, 6, and 8 of Iberville Parish, or clerk which are provided for by Act No. 109 of the 1878 Regular Session.

E. The first judge and marshal shall be elected at the congressional elections to be held in 1972 and shall take office for full terms at the regular time for city judges and marshals to take office; however, the qualifying period for the election of said judge and marshal shall not be closed until 5:00 o'clock P.M. on September 1, 1972. Their successors shall thereafter be elected every six years as is provided in R.S. 13:1872 and R.S. 13:1879.

Amended by Acts 1981, No. 627, §1, eff. July 20, 1981; Acts 1988, No. 313, §1.



RS 13:2488.62 - Compensation of judge, marshal, clerk, and deputy clerk; collection and disposition of fines, forfeitures, and costs

§2488.62. Compensation of judge, marshal, clerk, and deputy clerk; collection and disposition of fines, forfeitures, and costs

A. The judge shall receive compensation in accordance with the provisions of R.S. 13:1874, except that the annual minimum salary payable by the city and parish shall be four thousand eight hundred dollars.

B. The marshal shall receive compensation in accordance with the provisions of R.S. 13:1883, except that the annual minimum salary payable by the city and parish shall be three thousand six hundred dollars.

C.(1) The salary of the clerk shall be fixed and paid by the respective governing authorities of the city of Plaquemine and the parish of Iberville in equal proportions, except that the clerk shall receive a minimum salary of three hundred dollars per month.

(2) The salary of the public defender may be fixed by the judge of the court and may be paid out of the court costs assessed for the public defender, except that the public defender shall receive a minimum salary of five hundred dollars per month. Such court costs shall not exceed thirty dollars for each violation.

(3) The salaries of the other court employees shall be fixed and paid as provided by law.

(4) The city prosecutor shall be entitled to court costs assessed against every defendant who is convicted after trial or after he pleads guilty to a traffic violation or misdemeanor. Such court costs shall not exceed seventeen dollars and fifty cents for each traffic violation or misdemeanor.

(5) The sums collected under Paragraph (4) of this Subsection shall be remitted monthly by the clerk of court of the City Court of Plaquemine to the city prosecutor of the city of Plaquemine to be used in defraying the expenses of his office.

D. The clerk of the city court or the marshal, as designated by the judge, shall collect all fines, forfeitures, penalties, and costs, and all fines so collected shall be paid monthly into the city treasury. The city may annually appropriate to the city court any portion of the fines for the operation of the court.

E. The court may assess a fee on all convictions, not to exceed ten dollars, for substance abuse treatment, which shall be paid monthly to the Iberville Parish Substance Abuse Facility.

Amended by Acts 1981, No. 627, §1, eff. July 20, 1981; Acts 1988, No. 313, §1; Acts 1993, No. 565, §1; Acts 2003, No. 1213, §1.



RS 13:2488.63 - Laws governing city courts; applicability

§2488.63. Laws governing city courts; applicability

Except as otherwise provided in this Part, and to the extent that they are not in conflict with the provisions of this Part, the provisions of Part I of this Chapter, the provisions of the Louisiana Code of Civil Procedure that govern city courts, the provisions of the Louisiana Code of Criminal Procedure that govern city courts, and all other applicable laws that govern city courts shall apply to and govern the City Court of Plaquemine.

Amended by Acts 1981, No. 627, §1, eff. July 20, 1981.



RS 13:2488.71 - City Court of Breaux Bridge; officials and employees; provisions governing

PART IX. BREAUX BRIDGE

§2488.71. City Court of Breaux Bridge; officials and employees; provisions governing

A. The offices of the justice of the peace and constable in Ward 4 of St. Martin Parish, Louisiana, the Mayor's Court of the town of Breaux Bridge, St. Martin Parish, Louisiana, are abolished, and there is hereby created and established a court, to be styled the City Court of the town of Breaux Bridge, Louisiana, the territorial jurisdiction of which shall extend throughout the town of Breaux Bridge, Louisiana and throughout the whole of Ward 4, St. Martin Parish, Louisiana. The court shall be composed of a city judge, a marshal and a clerk of said court. The offices of city judge and marshal shall be filled initially by appointment by the governor. The court shall be domiciled in Breaux Bridge, St. Martin Parish, Louisiana.

B. The city judge and marshal appointed by the governor shall serve until their successors are elected by the qualified electors of Ward 4 of St. Martin Parish, Louisiana, at a special election to be called by the governor, and their successors shall be elected every six years thereafter.

C. Unless inconsistent herewith and except as otherwise specifically provided herein, the general provisions of Title 13, Chapter 7, Part 1, Subpart A, Revised Statutes of Louisiana (R.S. 13:1871, et seq.), shall be applicable to and shall govern and regulate the City Court of the town of Breaux Bridge, Louisiana, and its officers.

Added by Acts 1974, No. 647, §1.



RS 13:2488.72 - Rules for conduct of business

§2488.72. Rules for conduct of business

A. The city court may adopt and from time to time amend its rules for conduct of the judicial business before it.

B. The city court shall have such terms and sessions for the transaction of its judicial business as shall be fixed from time to time by the rules adopted by the court.

Added by Acts 1974, No. 647, §1.



RS 13:2488.73 - Qualifications and salary of judge

§2488.73. Qualifications and salary of judge

A. The judge of the city court shall be licensed to practice law in the State of Louisiana for at least five years previous to his election and be a qualified resident elector of the territorial jurisdiction of the court for at least two years prior to his election.

B. In addition to the compensation paid by the state, as provided in R.S. 13:1874(E), the judge of the city court shall receive an annual salary of forty-eight hundred dollars, payable monthly on his own warrant, one half to be paid by the city of Breaux Bridge and one half by the parish of St. Martin.

Added by Acts 1974, No. 647, §1. Amended by Acts 1982, No. 219, §1.



RS 13:2488.74 - Salary of marshal

§2488.74. Salary of marshal

The marshal of the city court shall receive annual salary of forty-eight hundred dollars, payable monthly in equal proportions by the governing authorities of the town of Breaux Bridge and the police jury of St. Martin Parish. The town of Breaux Bridge and the police jury of St. Martin Parish, or either of them may pay such additional salary to the marshal as they may deem proper.

Added by Acts 1974, No. 647, §1.



RS 13:2488.75 - Salary of clerk

§2488.75. Salary of clerk

The clerk shall receive a monthly salary of one hundred fifty dollars payable in equal proportions by the governing authorities of the town of Breaux Bridge and the parish of St. Martin. The town of Breaux Bridge and the parish of St. Martin, or either of them, may pay such additional salary to the clerk as they may deem proper.

Added by Acts 1974, No. 647, §1.



RS 13:2488.76 - Courtroom and offices

§2488.76. Courtroom and offices

The expenses of operation and maintenance of the courtroom and offices shall be paid by the town of Breaux Bridge.

Added by Acts 1974, No. 647, §1.



RS 13:2488.77 - Collection of fines, forfeitures, penalties, and costs

§2488.77. Collection of fines, forfeitures, penalties, and costs

A. The city judge, or any other officer of the city court designated by the city judge, shall collect all fines, forfeitures, penalties, and costs, and all funds so collected, excluding costs, shall be paid into the town treasury of the town of Breaux Bridge when the prosecution is on behalf of the town, and into the parish treasury of the St. Martin Parish police jury general fund when the prosecution is on behalf of the state or the parish.

B. Notwithstanding any other provision of this Section to the contrary, thirty percent of the funds collected by the city court of Breaux Bridge pursuant to the provisions of R.S. 15:168(B) shall be deposited into a special fund created for this purpose. The fund shall be referred to as the Breaux Bridge Indigent Defender Fund.

C. The Breaux Bridge Indigent Defender Fund Board shall manage and oversee funds remitted to the Breaux Bridge Indigent Defender Fund and shall consist of three members residing in the Breaux Bridge City Court district and shall be composed of the following:

(1) One member appointed by the city council of Breaux Bridge.

(2) One member appointed by the St. Martin Parish Council.

(3) One member appointed by the legislative delegation from nominees from the Louis A. Martinet Legal Society.

Added by Acts 1974, No. 647, §1; Acts 1985, No. 959, §1; Acts 2016, No. 638, §1.



RS 13:2488.78 - Criminal matters; costs

§2488.78. Criminal matters; costs

A. In all criminal matters, including traffic violation cases, the city judge may assess, in addition to the fine or other penalty imposed, costs of court in an amount not to exceed forty dollars.

B. The proceeds derived from these costs shall be deposited in a special account which shall be subject to audit and shall be used for the operational expenses of the court, including but without limitation, the use from time to time for the costs of operating the court and for the employment by the judge of secretaries, accountants, stenographers, filing clerks, bookkeepers, reporters, and other court employees, and for the purchase of stationery, books, office supplies, and such other equipment, all as may be useful or necessary for the proper conduct of the court's judicial business, and all as may be approved by the court. In addition, the proceeds derived from such costs in excess of that necessary for the proper conduct of the court's business may, with approval of the judge, be paid in equal proportions into the treasury of the town of Breaux Bridge and into the parish treasury of the St. Martin Parish police jury general fund.

Acts 1974, No. 647, §1; Acts 1985, No. 959, §1; Acts 1990, No. 156, §1.



RS 13:2488.79 - Nonrefundable civil fee; assessment and disposition

§2488.79. Nonrefundable civil fee; assessment and disposition

A. Except as otherwise provided by law and subject to the Code of Civil Procedure Art. 5181 et seq., in addition to any other fees or costs provided by law, the clerk of the Breaux Bridge City Court shall collect from each person filing any type of civil suit or proceeding, except in the small claims division, a nonrefundable fee in an amount determined by the judge, but not to exceed thirty dollars.

B. The clerk shall place all sums collected or received pursuant to this Section in the general fund of the court, special cost account, to be used to supplement the operational expenses of the court. The expenditure of funds shall be at the sole discretion of the judge of the court. All funds shall be subject to and included in the court's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

C. The assessment and disposition of any funds pursuant to this Section shall not affect the responsibilities of the city and parish governing authority provided by law for the financing of the Breaux Bridge City Court.

Acts 1991, No. 934, §1.



RS 13:2488.80 - Criminal fund; civil fund; City Court of Breaux Bridge; surplus; unclaimed funds

§2488.80. Criminal fund; civil fund; City Court of Breaux Bridge; surplus; unclaimed funds

A. When a surplus of fines, costs, or bonds has accumulated in the City Court of Breaux Bridge criminal fund, which is known as the Ward 4 Bond and Escrow Account and/or Criminal Fund Account, and the surplus has remained unclaimed for a period of five years or more, the judge of the court may transfer the amount of the surplus to the operating fund, which is known as the General Fund Account, of the court.

B. When a surplus of filing fees and costs or unclaimed fees and costs has accumulated in the City Court of Breaux Bridge civil fund and the surplus or unclaimed fees and costs have remained unclaimed for a period of five years or more, the judge of the court may transfer the amount of the surplus or the amount of the unclaimed fees and costs to the operating fund, known as the General Fund Account, of the court.

C. This Section shall not affect the payment of fees to which the judge is entitled pursuant to the provisions of R.S. 13:1874.

Acts 1999, No. 98, §1, eff. June 9, 1999.



RS 13:2489.1 - Repealed

§2489.1. Repealed by Acts 2016, No. 622, §1, eff. June 17, 2016.



RS 13:2491 - Municipal court of New Orleans

NOTE: §2491 eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

CHAPTER 8. MUNICIPAL COURT OF NEW ORLEANS

§2491. Municipal court of New Orleans

There is created a "Municipal Court of New Orleans".

NOTE: §2491 as amended by Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

CHAPTER 8. MUNICIPAL AND TRAFFIC COURT OF NEW ORLEANS

§2491. Municipal and traffic court of New Orleans

There is created a "Municipal and Traffic Court of New Orleans".

Acts 2014, No. 845, §1, eff. Jan. 1, 2017.



RS 13:2492 - Number of judges; qualifications; election; salary; vacation

§2492. Number of judges; qualifications; election; salary; vacation

A. The Municipal and Traffic Court of New Orleans shall consist of eight judges, all of whom must be attorneys-at-law, who shall be elected by the qualified electors of the parish of Orleans. They shall not be less than thirty years of age. Each shall have practiced law in the state for at least eight years preceding his election and shall be domiciled in the parish of Orleans for at least two years prior to his election.

(1) Each of the eight judges shall preside over separate and distinct divisions of the court.

(2) The divisions provided for in Paragraph (1) of this Subsection shall be designated alphabetically as Division "A", Division "B", Division "C", Division "D", Division "E", Division "F", Division "G", and Division "H".

(3)(a) The judges presiding over Divisions A through D shall not engage in the practice of law nor share in the profits, directly or indirectly, of any law firm or legal corporation. The judges assigned to Divisions A through D shall receive a salary equal to a district judge but not more salary paid, from all sources, to the district court judges in and for the parish of Orleans, of which the amount payable by the state to city judges of the state shall be paid by the state and the remainder shall be payable by the city of New Orleans. The salary shall be payable monthly by his own warrant.

(b)(i)(aa) Beginning at midnight on December 31, 2022, the judge presiding over Division E shall not engage in the practice of law nor share in the profits, directly or indirectly, of any law firm or legal corporation.

(bb) Beginning at midnight on December 31, 2023, the judge presiding over Division F shall not engage in the practice of law nor share in the profits, directly or indirectly, of any law firm or legal corporation.

(cc) Beginning at midnight on December 31, 2024, the judge presiding over Division G shall not engage in the practice of law nor share in the profits, directly or indirectly, of any law firm or legal corporation.

(ii) Beginning on the applicable date as provided in Item (i) of this Subparagraph, a judge in Division E, F, and G shall receive a salary equal to a district judge but not more salary paid, from all sources, to the district court judges in and for the parish of Orleans, of which the amount payable by the state to city judges of the state shall be paid by the state and the remainder shall be payable by the city of New Orleans. The salary shall be payable monthly by his own warrant.

(4) Effective on January 1, 2017, and thereafter, the following shall occur: the judge serving in Municipal Court Division A shall transfer to Division A of the Municipal and Traffic Court of New Orleans; the judge serving in Municipal Court Division B shall transfer to Division E of the Municipal and Traffic Court of New Orleans; the judge serving Division C of Municipal Court shall transfer to Division C of the Municipal and Traffic Court of New Orleans; the judge serving in Division D of Municipal Court shall transfer to Division F of the Municipal and Traffic Court of New Orleans; the judge serving Division A of Traffic Court shall transfer to Division H of the Municipal and Traffic Court of New Orleans; the judge serving in Division B of Traffic Court shall transfer to Division B of Municipal and Traffic Court of New Orleans; the judge serving in Division C of Traffic Court shall transfer to Division D of the Municipal and Traffic Court of New Orleans; and the judge serving in Division D of Traffic Court shall transfer to Division G of Municipal and Traffic Court of New Orleans.

(5)(a) Effective at midnight on December 31, 2020, the judgeship created for Division H of the Municipal and Traffic Court of New Orleans shall be abolished. If a vacancy by death, resignation, retirement, or removal occurs in any other division of the Municipal and Traffic Court of New Orleans prior to December 31, 2020, the judgeship in that division shall be abolished instead of the judgeship in Division H.

(b) Upon abolishment of the judgeship in Division H or the judgeship that becomes vacant by death, resignation, retirement or removal as provided by the provisions of this Section, all cases of the abolished section of court shall be reallotted equally by the clerk of court among the remaining sections of the court.

B. Each of the judges shall be elected for an eight-year term at the regular congressional election held immediately preceding the expiration of such term. Every term shall expire on December thirty-first of the last year thereof. Any vacancy in the court for any cause where the unexpired term is less than one year shall be filled temporarily by appointment by the Louisiana Supreme Court until the next succeeding congressional election, at which time such vacancy shall be filled for the remainder of the unexpired term by election. All judges so elected shall take their office on the first day of January following their election.

C. Each of the judges shall receive a salary of not less than eighteen thousand dollars per annum, payable monthly by the city of New Orleans on his own warrant.

D. Each of the judges of the Municipal and Traffic Court of New Orleans shall have annual vacation not to exceed thirty days, the time to be fixed by the rules of the court.

E. Whenever any of the judges are temporarily absent because of court business, illness, or while on vacation, a judge ad hoc may be selected pursuant to the rules of the Louisiana Supreme Court to serve during the period of such temporary absence. The judge ad hoc shall have the qualifications for election to the office, and his compensation shall be determined by the judges en banc and shall be payable by the city of New Orleans pursuant to warrant of the judge who is temporarily absent.

F. The judge of the Municipal and Traffic Court of New Orleans having the most seniority shall become the administrative judge during his tenure of office and shall not engage in the practice of law or share in the profits, directly or indirectly, of any law firm or legal corporation. The administrative judge of the Municipal and Traffic Court of New Orleans shall possess the same qualifications that are required of district court judges and shall receive a salary equal to the salary paid, from all sources, to the district court judges in and for the parish of Orleans. The governing authority of Orleans Parish shall determine the salary paid to the administrative judge, of which the amount payable by the state to city judges of the state shall be paid by the state and the remainder shall be payable by the city of New Orleans. The salary of the administrative judge shall be payable monthly on his own warrant. Should the senior judge decline the position of administrative judge then the judges of the municipal and traffic court, sitting en banc, shall choose a judge to assume the position.

Amended by Acts 1952, No. 176, §1; Acts 1954, No. 404, §1; Acts 1960, No. 91, §1; Acts 1971, No. 141, §1; Acts 1975, No. 757, §1; Acts 1989, No. 718, §1; Acts 1993, No. 838, §1; Acts 2011, No. 339, §1; Acts 2014, No. 845, §1, eff. Jan. 1, 2017; Acts 2016, No. 631, §1, eff. Jan. 1, 2017.



RS 13:2493 - Jurisdiction

§2493. Jurisdiction

A. The jurisdiction of the court shall extend to the trial of violations of the ordinances of the city of New Orleans, including the enforcement of traffic violations within the city of New Orleans.

B. The jurisdiction of the courts shall further extend to the trial of violations of state statutes which are not triable by a jury, which jurisdiction shall be concurrent with that of the Criminal District Court for the Parish of Orleans.

C. The jurisdiction of the court shall further extend to the trial of offenses involving traffic and the regulation thereof punishable by state statute including violations of the Criminal Code of Louisiana involving traffic and the trial of violations relating to street and highway regulatory laws and such other state laws as relate to the operation of a vehicle. The jurisdiction over state traffic offenses shall be concurrent with the Criminal District Court for the Parish of Orleans. In addition, every prosecution in the Municipal and Traffic Court of New Orleans shall be filed in the court by affidavit or bill of information under the provision of state law defining the offense. The jurisdiction of the court shall further extend to appeals by any person aggrieved by an administrative hearing officer's decision concerning a traffic violation enforced by the city of New Orleans' automated traffic enforcement system. Any aggrieved person shall file such appeal within thirty days after the date of such decision. The court shall have de novo review over such appeals. The court shall adopt rules regulating the manner of taking, hearing, and deciding such appeals.

D. When exercising concurrent jurisdiction and in cases involving violation of an ordinance adopted pursuant to R.S. 14:143(B), all procedures shall comply with those parts of the Louisiana Constitution of 1974, the Louisiana Revised Statutes, and the Code of Criminal Procedure pertaining to the prosecution of criminal cases not requiring trial by jury.

E. The jurisdiction of the Housing and Environmental Court Division shall extend to the trial of violations of the Building Code, the Comprehensive Zoning Ordinance and Chapters 28, 30, 48, and 541 of the City Code of the city of New Orleans as provided by law, in addition to the general jurisdiction of the Municipal and Traffic Court of New Orleans.

F. The jurisdiction of the court shall extend to the granting of an injunction, preliminary injunction, or temporary restraining order pursuant to the provisions of Code of Civil Procedure Articles 3601 through 3613, when irreparable injury, loss, or damage may otherwise result to any person over whom the court has jurisdiction pursuant to this Section or as provided by law; however, the court shall not have the authority to grant injunctive relief with respect to any matter provided in Code of Civil Procedure Article 3604(B)(1) and (3) and (C).

G. Repealed by Acts 2016, No. 631, §2, eff. Jan. 1, 2017.

Amended by Acts 1975, No. 386, §1; Acts 1982, No. 128, §1, eff. July 11, 1982; Acts 1997, No. 632, §1; Acts 2001, No. 944, §1; Acts 2014, No. 845, §1, eff. Jan. 1, 2017; Acts 2016, No. 631, §1, eff. Jan. 1, 2017.

1In subsection D, as the enumeration appears in the original bill and the enrolled Act.



RS 13:2493.1 - Housing court division; jurisdiction; powers of judge; environmental docket

§2493.1. Housing court division; jurisdiction; powers of judge; environmental docket

NOTE: Section A (intro. para.) eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

A. The council of the city of New Orleans is hereby authorized to create, subject to the approval of the majority of the judges of the Municipal Court of New Orleans, the Housing and Environmental Court Division of the Municipal Court of New Orleans, hereinafter referred to as the "housing court division". In the ordinance creating the housing court division, the said council shall designate the effective date of the creation of said court. The housing court division shall be assigned, and its jurisdiction shall be limited to, all violations of the provisions of the following:

NOTE: Section A (intro. para.) as amended by Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

A. The council of the city of New Orleans is hereby authorized to create, subject to the approval of the majority of the judges of the Municipal and Traffic Court of New Orleans, the Housing and Environmental Court Division of the Municipal and Traffic Court of New Orleans, hereinafter referred to as the "housing court division". In the ordinance creating the housing court division, the council shall designate the effective date of the creation of the court. The housing court division shall be assigned, and its jurisdiction shall be limited to, all violations of the provisions of the following:

(1) The Building Code of the city of New Orleans, Ordinance No. 17,525 C.C.S., as amended.

(2) The Comprehensive Zoning Ordinance of the city of New Orleans, Ordinance No. 4264 M.C.S., as amended.

(3) Chapters 28, 30, 37, 48, and 541 of the City Code of the city of New Orleans.

(4) The Fire Code of the city of New Orleans, Ordinance No. 4912 M.C.S.

NOTE: Subections B, C, and D eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

B. All cases involving violations of the provisions of the Building Code, The Comprehensive Zoning Ordinance, or Chapters 28, 30, 37, 48, and 54 of the City Code of the city of New Orleans, or the Fire Code presently pending before the Municipal Court of New Orleans, shall be transferred to the housing court division for further proceedings in accordance with law.

C. Upon creation of the housing court division, one of the judges of the Municipal Court of New Orleans now provided for by R.S. 13:2492 shall be assigned to serve as the judge of the housing court division of the Municipal Court of New Orleans.

(1) Each of the four judges provided for in R.S. 13:2492, one of whom shall be the judge of the housing court division, for the purposes of nomination and election only, shall preside over separate and distinct divisions of the court.

(2) The divisions provided for in Subparagraph (1) above shall be designated alphabetically as Division "A", Division "B", Division "C", and Division "D". The judge senior in point of continuous service shall preside over Division "A", and the other judges of the court shall occupy the other designated divisions according to their respective periods of continuous service.

D.(1) The jurisdiction of the Municipal Court of New Orleans, the Housing and Environmental Court Division of the Municipal Court of New Orleans shall extend to the trial of violations of an ordinance of the city of New Orleans and the violations of state statutes which are not triable by a jury for criminal prosecutions provided in R.S. 14:107.3, and any other authority provided by law or home rule charter for the civil enforcement of health, safety, and welfare ordinances, including but not limited to the authority provided in R.S. 13:2575 for administrative adjudication for violations of public health, housing, fire code, environmental building code, zoning, historic district, permitting vegetation, and nuisance ordinances, as provided for and defined in R.S. 33:1374. In Orleans Parish, the public authority may enforce health, safety, and welfare statutes or ordinances or otherwise seek to eliminate blighted property, unsafe structures and equipment, unlawful structures and structures unfit for human occupancy, housing violations, or public nuisances additionally in the Municipal Court of New Orleans.

(2) A separate environmental docket of the Housing and Environmental Court Division of the Municipal Court of New Orleans is established into which the public authority, as defined in R.S. 33:1374, or other party, may request allotment or transfer of cases brought pursuant to R.S. 33:1374.

NOTE: Subsections B, C, and D as amended by Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

B. All cases involving violations of the provisions of the Building Code, The Comprehensive Zoning Ordinance, or Chapters 28, 30, 37, 48, and 54 of the City Code of the city of New Orleans, or the Fire Code presently pending before the Municipal and Traffic Court of New Orleans, shall be transferred to the housing court division for further proceedings in accordance with law.

C. Upon creation of the housing court division, one of the judges of the Municipal and Traffic Court of New Orleans now provided for by R.S. 13:2492 shall be assigned to serve as the judge of the housing court division of the Municipal and Traffic Court of New Orleans.

D.(1) The jurisdiction of the Municipal and Traffic Court of New Orleans, the Housing and Environmental Court Division of the Municipal and Traffic Court of New Orleans shall extend to the trial of violations of an ordinance of the city of New Orleans and the violations of state statutes which are not triable by a jury for criminal prosecutions provided in R.S. 14:107.3, and any other authority provided by law or home rule charter for the civil enforcement of health, safety, and welfare ordinances, including but not limited to the authority provided in R.S. 13:2575 for administrative adjudication for violations of public health, housing, fire code, environmental building code, zoning, historic district, permitting vegetation, and nuisance ordinances, as provided for and defined in R.S. 33:1374. In Orleans Parish, the public authority may enforce health, safety, and welfare statutes or ordinances or otherwise seek to eliminate blighted property, unsafe structures and equipment, unlawful structures and structures unfit for human occupancy, housing violations, or public nuisances additionally in the Municipal and Traffic Court of New Orleans.

(2) A separate environmental docket of the Housing and Environmental Court Division of the Municipal and Traffic Court of New Orleans is established into which the public authority, as defined in R.S. 33:1374, or other party, may request allotment or transfer of cases brought pursuant to R.S. 33:1374.

Added by Acts 1982, No. 128, §1, eff. July 11, 1982; Acts 2010, No. 472, §1; Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

1In par. (3) of subsec. A, as the enumeration appears in the original bill and enrolled Act.



RS 13:2494 - Rules and regulations

§2494. Rules and regulations

The court may adopt such rules and regulations governing the operation thereof as may be necessary for the proper functioning of the court.



RS 13:2495 - Clerk of court

§2495. Clerk of court

A. There shall be one clerk of the Municipal and Traffic Court of New Orleans who shall be appointed by the judges thereof and shall be subject to removal by a majority of the judges of the court, at will. The court shall adopt such rules and regulations governing the functions, duties, operation, and procedure of the clerk's office as may be necessary.

B. The salary of the clerk of the municipal and traffic court shall be determined and set by the judges of the court en banc. The salary shall be the same and shall be paid from the consolidated judicial expense fund of the court.

C. The clerk shall retain all of the benefits of its office, including but not limited to hospitalization coverage, retirement benefits, insurance benefits, and sick and annual leave benefits, and it shall be paid through the payroll system utilized by the city of New Orleans for its other employees.

D. The clerk shall continue to be paid under the current method used by the city of New Orleans until otherwise notified by the judges of the municipal and traffic court.

Acts 1983, No. 417, §1, eff. July 2, 1983; Acts 2014, No. 845, §1, eff. Jan. 1, 2017; Acts 2016, No. 631, §1, eff. Jan. 1, 2017.



RS 13:2495.1 - Judicial administrator

§2495.1. Judicial administrator

A. There shall be one judicial administrator of the Municipal and Traffic Court of New Orleans, who shall be appointed by the judges thereof and shall be subject to removal by a majority of the judges of the court at will. The court shall adopt such rules and regulations governing the functions, duties, operations, and procedures of the judicial administrator's office as may be necessary. The salary and benefits shall be paid by the city of New Orleans on the warrant of the administrative judge. If the city fails to pay the salary and benefits, they may be paid from the consolidated judicial expense fund of the court.

B. The judicial administrator shall retain all of the benefits of the office, including but not limited to hospitalization coverage, retirement benefits, insurance benefits, and sick and annual leave benefits, which shall be paid through the payroll system utilized by the city of New Orleans for its other employees.

Acts 2011, No. 339, §1; Acts 2014, No. 845, §1, eff. Jan. 1, 2017; Acts 2016, No. 631, §1, eff. Jan. 1, 2017.



RS 13:2496 - Court personnel; salaries

§2496. Court personnel; salaries

A. In addition to any employee otherwise provided by law, each judge shall appoint four employees as the judge may deem necessary to expedite the business and functions of the court and shall fix their salaries and benefits.

B. The salaries and benefits shall be paid by the city of New Orleans on the warrant of the appointing judge.

C. The above appointees of the judge, or judges, of the court shall not be included in the civil service system, and shall be considered, for all intents and purposes, as unclassified personnel of the court and shall be included in the unclassified pay plan of the city of New Orleans.

Acts 1984, No. 811, §1. Acts 1986, No. 731, §1; Acts 2016, No. 631, §1, eff. Jan. 1, 2017.



RS 13:2496.1 - Repealed

§2496.1 Repealed by Acts 2016, No. 631, §2, eff. Jan. 1, 2017.

Acts 1984, No. 811, §1; Acts 2014, No. 845, §1, eff. Jan. 1, 2017; Acts 2016, No. 631, §2, eff. Jan. 1, 2017.



RS 13:2496.2 - Expenses of municipal and traffic court

§2496.2. Expenses of municipal and traffic court

A. Notwithstanding any other law to the contrary, a majority of the judges of the Municipal and Traffic Court of New Orleans may authorize a payment from the consolidated judicial expense fund of the court to defray any expense of the court including but not limited to salary supplements for any personnel as in their discretion may be necessary to expedite the business and function of the court.

B. Nothing in this Section shall authorize an increase in salary for any judge of such court.

Acts 2001, No. 1214, §1, eff. June 29, 2001; Acts 2011, 1st Ex. Sess., No. 38, §1; Acts 2014, No. 845, §1, eff. Jan. 1, 2017; Acts 2016, No. 631, §1, eff. Jan. 1, 2017.



RS 13:2496.3 - First appearance hearing officer; appointment; salary; qualifications

§2496.3. First appearance hearing officer; appointment; salary; qualifications

A. There is hereby created the office of first appearance hearing officer of the Municipal and Traffic Court of New Orleans.

B. There shall be only one first appearance officer. The first appearance hearing officer shall be appointed by a majority of the duly elected judges of the Municipal and Traffic Court of New Orleans and shall be subject to removal at will by a majority of the judges of the court. The court shall adopt such rules as are necessary to define the functions, duties, and operational procedures of the office of the first appearance hearing officer.

C. The first appearance hearing officer shall be an attorney at law, licensed to practice law in the state of Louisiana, shall not be less than thirty years of age, shall have practiced law in this state for at least five years preceding appointment to office, and shall be a duly qualified elector of the parish of Orleans.

D. The first appearance hearing officer shall receive an annual salary in accordance with the unclassified pay plan for officers and employees in the unclassified service of the city of New Orleans at pay range 66, subject to the general rules applicable to the unclassified service and to the unclassified pay plan as a whole. The salary shall be payable to the first appearance hearing officer upon his own warrant, payable by the city of New Orleans. The first appearance hearing officer may be reimbursed for expenses of office as provided for by court rule.

E. The judges of the Municipal and Traffic Court of New Orleans, sitting en banc, and the city of New Orleans shall provide necessary support services and personnel, including minute clerks and court reporters, for the office. The supporting services and personnel shall be paid for by the city of New Orleans.

F. Quarters necessary for the conduct of the office of the first appearance hearing officer shall be provided by the Municipal and Traffic Court of New Orleans. The first appearance hearing officer may hold hearings at the facilities where city prisoners are incarcerated.

G. The first appearance hearing officer shall have all such powers and duties not inconsistent with the constitution and laws of this state, the constitution and laws of the United States, and the rules of the Municipal and Traffic Court of New Orleans, and the duties assigned to the hearing officer by the judges of that court, including the following powers and duties:

(1) To administer oaths and affirmations.

(2) To take acknowledgments and affidavits.

(3) To sign orders including issuance of peace bonds and protective orders for cases triable in the Municipal and Traffic Court of New Orleans.

(4) To fix bail or otherwise exercise the power of parole as provided for in R.S. 15:574.15.

(5) To fine and punish for contempt of court in the same manner as a judge of the Municipal and Traffic Court of New Orleans as provided for in Code of Criminal Procedure Articles 20 through 25.

(6) To fix bail.

(7) To impose sentence.

H. Repealed by Acts 2003, No. 589, §2.

Acts 2002, 1st Ex. Sess., No. 122, §1; Acts 2003, No. 589, §§1 and 2; Acts 2014, No. 845, §1, eff. Jan. 1, 2017; Acts 2016, No. 631, §1, eff. Jan. 1, 2017.



RS 13:2496.4 - Consolidated Judicial expense fund for the Municipal and Traffic Court of New Orleans

NOTE: §2496.4 eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

§2496.4. Judicial expense fund for the Municipal Court of New Orleans

A. There is hereby established the judicial expense fund for the Municipal Court of New Orleans, which shall be a special account for use in administration of the court. The judicial administrator shall deposit into the fund any monies specifically designated for such purpose. The judges of the court, en banc, shall have control over and administer the funds which are annually appropriated or otherwise authorized under the law and all disbursements made therefrom. The judges shall cause to be conducted an annual audit of the fund and the books and accounts relating thereto, and shall file the audit with the legislative auditor where it shall be available for public inspection.

B. The judicial expense fund may be used for any operating expense of the court, including salaries for court reporters, bailiffs, minute clerks, and other court personnel, in addition to any and all other funds, salaries, expenses, or other monies that are provided, authorized, or established by law. No salary shall be paid from the judicial expense fund to any judges of the court.

NOTE: §2496.4 as amended by Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

§2496.4. Consolidated judicial expense fund for the Municipal and Traffic Court of New Orleans

A. There is hereby established the consolidated judicial expense fund for the Municipal and Traffic Court of New Orleans, which shall be a special account for use in administration of the court. The judicial administrator shall deposit into the fund any monies specifically designated for such purpose. The judges of the court, en banc, shall have control over and administer the funds which are annually appropriated or otherwise authorized under the law and all disbursements made therefrom. The judges shall cause to be conducted an annual audit of the fund and the books and accounts relating thereto, and shall file the audit with the legislative auditor where it shall be available for public inspection.

B. The consolidated judicial expense fund may be used for any operating expense of the court, including salaries for court reporters, bailiffs, minute clerks, and other court personnel, in addition to any and all other funds, salaries, expenses, or other monies that are provided, authorized, or established by law. No salary shall be paid from the consolidated judicial expense fund to any judges of the court.

Acts 2011, No. 339, §1; Acts 2014, No. 845, §1, eff. Jan. 1, 2017.



RS 13:2497 - Deputy clerks; appointment; salaries; removal

§2497. Deputy clerks; appointment; salaries; removal

A. The clerk of the Municipal and Traffic Court of New Orleans shall appoint such deputies, assistants and employees as the legislature may provide as are necessary for the operation of the court.

B. All salaries of the clerks and deputy clerks of the Municipal and Traffic Court of New Orleans shall be paid by the city of New Orleans. In the event that the city shall refuse or fail to pay any such salaries, the judge, or judges, of the court shall withhold from the funds collected under the jurisdiction of the court sufficient money to pay any salaries not paid by the city, and, in such event, the judge, or judges, of the court shall deposit the money withheld in a separate bank account against which a judge, or judges thereof, shall draw appropriate checks to pay such salaries.

Acts 2012, No. 337, §1; Acts 2014, No. 845, §1, eff. Jan. 1, 2017; Acts 2016, No. 631, §1, eff. Jan. 1, 2017.



RS 13:2498 - Appeal; proceedings; record; hearing

§2498. Appeal; proceedings; record; hearing

A. There shall be a right of appeal in all cases from the Municipal and Traffic Court of New Orleans to the criminal district court for the parish of Orleans. The appeals shall be on the law and the facts and shall be reviewed by the appellate division of the criminal district court to whom the appeal shall be allotted upon the records made and the evidence offered in the Municipal and Traffic Court of New Orleans. The criminal district court shall have general and supervisory jurisdiction over the Municipal and Traffic Court of New Orleans, and may issue such writs and orders as may be necessary in aid of its appellate and supervisory jurisdiction.

B. The judges shall appoint a competent court reporter to take the evidence in any case in which it is necessary to do so under the law applicable to district courts, unless the parties waive the appointment of a reporter. At the request of any party, the judges shall order the transcription of the testimony taken by the court reporter. Upon completion of the renovation to the Municipal and Traffic Court of New Orleans and proper integration of technology, digital recording procedures may be used by the assigned court reporter.

C. In no case shall the appellant be responsible for any error, omission, or oversight in the record of the appeal.

Acts 2014, No. 845, §1, eff. Jan. 1, 2017; Acts 2016, No. 631, §1, eff. Jan. 1, 2017.



RS 13:2499 - Quarters, furniture and stationery; police detail

§2499. Quarters, furniture, and stationery; police detail

The city of New Orleans shall provide suitable rooms, furniture, stationery, and other operating expenses for the Municipal and Traffic Court of New Orleans, and the Orleans Parish Sheriff's Office, the city constable, or department of police of the city of New Orleans shall provide one officer who is P.O.S.T. certified for each division of the Municipal and Traffic Court of New Orleans to keep order and execute orders and decrees of the judges thereof.

Acts 2011, No. 339, §1; Acts 2014, No. 845, §1, eff. Jan. 1, 2017; Acts 2016, No. 631, §1, eff. Jan. 1, 2017.



RS 13:2500 - Powers of judges, clerks, and court reporters

§2500. Powers of judges, clerks, and court reporters

NOTE: Subsections A and B eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

A. The judges of the municipal court of New Orleans and their clerks and court reporters may administer oaths and the judges may compel witnesses to appear and testify.

B. The court shall possess inherently all powers necessary for the exercise of its jurisdiction and the enforcement of its lawful orders including the authority to issue such writs and orders as may become necessary and the court has the power to punish for contempt, as provided in the Louisiana Criminal Code of Procedure, Articles 20 through 25 as the same may from time to time be amended, which articles define contempt and prescribe the penalties therefor.

NOTE: Subsections A and B as amended by Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

A. The judges of the Municipal and Traffic Court of New Orleans and their clerks and court reporters may administer oaths and the judges may compel witnesses to appear and testify.

B. The court shall possess inherently all powers necessary for the exercise of its jurisdiction and the enforcement of its lawful orders including the authority to issue such writs and orders as may become necessary and the court has the power to punish for contempt, as provided in Code of Criminal Procedure Articles 20 through 25 as the same may from time to time be amended, which articles define contempt and prescribe the penalties therefor.

C.(1) The penalty which may be imposed for each violation of a municipal ordinance shall not exceed five hundred dollars or six months in jail, or both at the discretion of the court, and in default of the payment of the fine said violator may be sentenced to serve a period in jail for a term not to exceed an additional thirty days.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, the penalty which may be imposed for each violation of a parish or municipal ordinance prohibiting the dumping of trash, debris, refuse, garbage, other solid and liquid waste, greases, and oils, such as but not limited to cooking oil and fats, motor oil, antifreeze, truck and automotive fluids, paint, paint thinners, and gasoline into drainage culverts, lines, or canals, upon any public place within the parish, upon private property within the parish not owned by the person accused of the violation, upon property owned or controlled by the parish, or in or on the waters within the parish, whether from a vehicle or otherwise, including but not limited to any public highway, public park, beach, campground, forestland, recreational area, trailer park, highway, road, street, or alley, shall not exceed one thousand dollars, or a greater amount if a state statute authorizes a greater penalty for the violation of such parish or municipal ordinances, or six months in jail, or both at the discretion of the court, and in default of the payment of the fine said violator may be sentenced to serve a period in jail for a term not to exceed an additional thirty days.

Amended by Acts 1978, No. 760, §1, eff. July 17, 1978; Acts 1979, No. 268, §1, eff. July 10, 1979; Acts 1992, No. 1070, §1; Acts 2004, No. 834, §1, eff. July 12, 2004; Acts 2014, No. 845, §1, eff. Jan. 1, 2017.



RS 13:2500.1 - Additional costs; municipal court probation department; special fund

§2500.1. Additional costs; municipal and traffic court probation department; special fund

A. Any defendant, other than an indigent, who pleads guilty or is convicted of an offense by the Municipal and Traffic Court of the city of New Orleans shall be assessed costs not to exceed the sum of fifteen dollars for each offense, such costs to be in addition to any fine, clerk's fees or costs or any other fee or costs provided by law or sentence imposed by the court.

B. When any surety, cash, or other bond posted in the Municipal and Traffic Court of the city of New Orleans guaranteeing the appearance of any defendant in any case in the Municipal and Traffic Court of New Orleans has been forfeited, the surety company or its local agent or its insurance company, or both, for which the agent is writing bail bonds, shall be assessed the added costs provided for in Subsection A of this Section. The forfeiture of any bond referred to in this Subsection shall not be set aside until the above costs have been paid, in addition to the other legal requirements of law having been met for the setting aside of the forfeiture. Costs assessed against sureties and surety companies pursuant to this Section shall be collected and administered in the same manner as that set out in Subsection C of this Section.

C. Costs assessed against defendants pursuant to this Section shall be collected by the clerk of the Municipal and Traffic Court of New Orleans. All sums so collected shall be remitted to the municipal and traffic court judicial administrator who shall deposit such sums in a bank or banks in the city of New Orleans in which deposits are insured or guaranteed by the federal government or any agency thereof. The deposits shall be credited to a special fund to be designated as the Municipal and Traffic Court Probation Department Fund which shall be administered by the judges of the Municipal and Traffic Court of New Orleans.

D. There is hereby created a probation department in the Municipal and Traffic Court of the city of New Orleans which shall be funded from the Municipal and Traffic Court Probation Department Fund along with funds which may be realized from federal or state grants and any other sums which may be appropriated by the council of the city of New Orleans. The purpose of the probation department is to provide staff to monitor the behavior of defendants and to develop a comprehensive probationary service program at the Municipal and Traffic Court of New Orleans, which shall include but not be limited to release on recognizance, restitution, diversionary, and active probation programs.

Added by Acts 1980, No. 814, §1, eff. Aug. 1, 1980; Acts 2011, No. 339, §1; Acts 2014, No. 845, §1, eff. Jan. 1, 2017; Acts 2016, No. 631, §1, eff. Jan. 1, 2017.



RS 13:2500.2 - Additional court costs to defray expenses

§2500.2. Additional court costs to defray expenses

In all prosecutions in the Municipal and Traffic Court of New Orleans, including all traffic violations other than parking, there may be assessed as additional costs against every defendant for every offense who is convicted after trial or plea of guilty or nolo contendere or who forfeits his bond, a sum not to exceed thirty dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the consolidated judicial expense fund of the Municipal and Traffic Court of New Orleans to be used by the court to defray its expenses.

Acts 1987, No. 93, §1; Acts 1989, No. 312, §1; Acts 2011, No. 339, §1; Acts 2012, No. 337, §1; Acts 2014, No. 845, §1, eff. Jan. 1, 2017; Acts 2016, No. 631, §1, eff. Jan. 1, 2017.



RS 13:2500.3 - Repealed by Acts 2012, No. 361, §2

§2500.3. Repealed by Acts 2012, No. 361, §2.



RS 13:2500.4 - Enumeration of fees; copies; retrieval fee

§2500.4. Enumeration of fees; copies; retrieval fee

NOTE: §2500.4 eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

In addition to any other fees authorized by law, the clerk of the New Orleans Municipal Court may demand and receive the following fees:

(1) Copies per page uncertified, one dollar.

(2) Copies per page certified, two dollars.

(3) Computer-generated chronologies uncertified copies, two dollars.

(4) Computer-generated chronologies certified copies, three dollars.

(5) File retrieval fee, twenty dollars.

NOTE: §2500.4 as amended by Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

In addition to any other fees authorized by law, the clerk of the New Orleans Municipal and Traffic Court may demand and receive the following fees:

(1) Copies per page uncertified, one dollar.

(2) Copies per page certified, two dollars.

(3) Computer-generated chronologies uncertified copies, two dollars.

(4) Computer-generated chronologies certified copies, three dollars.

(5) File retrieval fee, twenty dollars.

Acts 2013, No. 199, §1; Acts 2014, No. 845, §1, eff. Jan. 1, 2017.



RS 13:2500.5 - Repealed

§2500.5. Repealed by Acts 2016, No. 131, §2.



RS 13:2501 - Fines imposed remitted monthly to city treasurer

§2501. Fines imposed remitted monthly to city treasurer

Each judge of the Municipal and Traffic Court of New Orleans shall ensure that all fines collected are remitted monthly to the city treasurer of New Orleans.

Acts 2011, No. 339, §1; Acts 2014, No. 845, §1, eff. Jan. 1, 2017; Acts 2016, No. 631, §1, eff. Jan. 1, 2017.



RS 13:2501.1 - Traffic Court of New Orleans

NOTE: §2501.1 eff. until Jan. 1, 2017. See Acts 2014, No. 845, §2.

§2501.1. Traffic Court of New Orleans

A. There shall be a Traffic Court of New Orleans.

B. The Traffic Court of New Orleans shall consist of four judges, comprising Divisions A, B, C, and D. Judges elected to those divisions shall be elected by the qualified voters of Orleans Parish. One judge shall be elected to and shall preside over Division A. One judge shall be elected to and shall preside over Division B. One judge shall be elected to and shall preside over Division C. One judge shall be elected to and shall preside over Division D. Each such judge shall be not less than thirty years of age, a qualified elector of the parish of Orleans, and an attorney at law who has practiced in Louisiana for at least five years preceding his election.

C. The judges in office on September 12, 1975, shall continue in office until the expiration of their terms. Thereafter, the successors of each shall be elected at the congressional election preceding the expiration of the term and for terms of eight years. Their successors shall take office on the first day of January following their election, and every eight years thereafter.

D.(1) Whenever any of the judges are unable to preside due to temporary absence, continuing judicial education, illness, court business, or vacation, a judge ad hoc shall be appointed by the judges of the traffic court, acting en banc, to serve during the period of such absence.

(2) The judge ad hoc shall have the qualifications for election to the office and his compensation shall be proportionately equal to that of the judge for whom he is appointed to serve and shall be payable in the same manner and from the same source as that of such judge.

E. Each of said judges shall receive a salary in the same amount as provided for each of the judges of the Municipal Court of New Orleans, payable monthly by the city of New Orleans on his own warrant, or as may be augmented by the city of New Orleans or the state of Louisiana, or both.

F. The jurisdiction of this court shall extend to the trial of violations of the ordinances of the city of New Orleans regulating traffic within the city of New Orleans. The jurisdiction of the court shall further extend to the trial of offenses involving traffic and the regulation thereof punishable by state statute including violations of the Criminal Code of Louisiana involving traffic and the trial of violations relating to street and highway regulatory laws and such other state laws as relate to the operation of a vehicle. The jurisdiction over state traffic offenses shall be concurrent with the Criminal District Court for the Parish of Orleans. In addition, every prosecution in the Traffic Court of New Orleans under state law shall be filed in the court by affidavit or bill of information under the provision of state law defining the offense and such prosecution shall be brought by the city attorney of New Orleans. The jurisdiction of the court shall further extend to appeals by any person aggrieved by an administrative hearing officer's decision concerning a traffic violation enforced by the city of New Orleans' automated traffic enforcement system. Any aggrieved person shall file such appeal within thirty days after the date of such decision. The traffic court shall have de novo review over such appeals. The traffic court shall adopt rules regulating the manner of taking, hearing, and deciding such appeals. The traffic court shall have no other jurisdiction, and shall not have jurisdiction over the trial of any state offense that now or hereafter may require a trial by jury.

G. The court may adopt such rules and regulations governing the operation of the court as are necessary for the proper functioning of the court.

H. There shall be one clerk of the said court, who shall be appointed by the judges thereof and shall be subject to removal upon the concurrence of the judges of the court at will. The salary of the clerk shall be the same as that provided for the clerk of the Municipal Court of New Orleans. The judges of the court shall adopt such rules and regulations governing the functions, duties, operations and procedure of the clerk's office as are necessary.

I.(1) Each judge shall appoint his own minute clerk, stenographer, crier, court reporter, and such clerical, research, administrative or other personnel as he deems necessary to expedite the business and functions of the court.

(2) The salaries and all benefits of such personnel shall be paid by the city of New Orleans on the warrant of the judge making the appointment.

(3) The above appointees of the judge, or judges, of the court shall not be included in the civil service system and shall be considered, for all intents and purposes, as unclassified personnel of the court and shall be included in the unclassified pay plan of the city of New Orleans.

J. Repealed by Acts 2012, No. 731, §2.

K. The judges, en banc, may appoint a judicial administrator for the court, determine his powers and duties, and set his salary and benefits. The salary and benefits shall be paid by the city of New Orleans on the warrant of the chief judge. If the city fails to pay the salary and benefits, they may be paid from the judicial expense fund of the court.

L. The judge of the Traffic Court of New Orleans having the most seniority shall become the senior and administrative judge during his tenure of office and shall not engage in the practice of law or share in the profits, directly or indirectly, of any law firm or legal corporation. The salary of the senior and administrative judge shall be the same as provided for state district court judges, payable monthly upon his own warrant, of which the amount payable by the state to the city judges of the state shall be paid by the state and the remainder shall be paid by the city of New Orleans. Should the senior judge decline the position of senior and administrative judge, then the next senior judge of the traffic court may assume the position.

M. Repealed by Acts 2011, No. 339, §2.

N. In all prosecutions in the Traffic Court of New Orleans, including all traffic violations other than parking, there shall be taxed as additional costs against every defendant who is convicted after trial or plea of guilty or nolo contendere or who forfeits his bond, a sum not to exceed thirty dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the judicial expense fund of the Traffic Court of New Orleans to be used by the court to defray its expenses.

NOTE: §2501.1 as repealed by Acts 2014, No. 845, §2, eff. Jan. 1, 2017.

§2501.1. Repealed by Acts 2014, No. 845 , §2, eff. Jan. 1, 2017.

Added by Acts 1975, No. 127, §1. Amended by Acts 1979, No. 696, §1. Acts 1983, No. 176, §1, eff. June 24, 1983; Acts 1984, No. 668, §1; Acts 1985, No. 818, §1; Acts 1986, No. 665, §1; Acts 1987, No. 232, §1; Acts 1988, No. 884, §1; Acts 1993, No. 838, §1; Acts 2011, No. 4, §1; Acts 2011, No. 339, §2; Acts 2012, No. 312, §1; Acts 2012, No. 497, §1; Acts 2012, No. 731, §2; Acts 2014, No. 845, §2, eff. Jan. 1, 2017.

{{NOTE: See Acts 1988, No. 884, §2.}}



RS 13:2502 - Repealed by Acts 2012, No. 731, §2.

§2502. Repealed by Acts 2012, No. 731, §2.



RS 13:2503 - Repealed by Acts 2012, No. 731, §2.

§2503. Repealed by Acts 2012, No. 731, §2.



RS 13:2504 - Repealed by Acts 2012, No. 731, §2.

§2504. Repealed by Acts 2012, No. 731, §2.



RS 13:2504.1 - Repealed by Acts 2012, No. 731, §2.

§2504.1. Repealed by Acts 2012, No. 731, §2.



RS 13:2505 - Traffic court; deputy clerks, assistants and other employees

NOTE: §2505 eff. until Jan. 1, 2017. See Acts 2014, No. 845, §2.

§2505. Traffic court; deputy clerks, assistants and other employees

A. The clerk of the traffic court of New Orleans has the right to appoint such deputy clerks, assistants and other employees of the clerk's office as may be necessary for the proper functioning of the office and the violations bureau.

B. The clerk may suspend or terminate the employment of any deputy clerk, assistant or other employee of his office, except those appointed by a judge for such reason or reasons that he deems to be in the best interests of the court.

NOTE: §2505 as repealed by Acts 2014, No. 845, §2, eff. Jan. 1, 2017.

§2505. Repealed by Acts 2014, No. 845 , §2, eff. Jan. 1, 2017.

Acts 1984, No. 668, §1; Acts 2012, No. 731, §1; Acts 2014, No. 845, §2, eff. Jan. 1, 2017.



RS 13:2506 - Traffic court; oath of office

NOTE: §2506 eff. until Jan. 1, 2017. See Acts 2014, No. 845, §2.

§2506. Traffic court; oath of office

All persons employed in court, including those employed in the violations bureau, by the judge of the court, before entering upon the duties of their respective offices, shall be administered, by a judge of the court, an oath or affirmation of office, and shall declare that "I do solemnly swear, or affirm, that I will support the constitution and laws of the United States of America, the constitution and laws of the state of Louisiana, and the ordinances of the city of New Orleans, and the orders of the court, and that I will faithfully and impartially discharge and perform all duties incumbent upon me in my office, according to the best of my ability and understanding, so help me God."

NOTE: §2506 as repealed by Acts 2014, No. 845, §2, eff. Jan. 1, 2017.

§2506. Repealed by Acts 2014, No. 845, §2, eff. Jan. 1, 2017.

Added by Acts 1961, 2nd Ex.Sess., No. 6, §1; Acts 2014, No. 845, §2, eff. Jan. 1, 2017.



RS 13:2507 - Traffic court; payment of salaries; disposition of money collected

NOTE: §2507 eff. until Jan. 1, 2017. See Acts 2014, No. 845, §2.

§2507. Traffic court; payment of salaries; disposition of money collected

All salaries of the clerks, deputies, assistants and employees of the traffic court of New Orleans shall be paid by the city of New Orleans. In the event that the city shall refuse or fail to pay any such salaries, the judge, or judges, of the court shall withhold from the funds collected under the jurisdiction of the court sufficient money to pay any salaries not paid by the city, and, in such event, the judge, or judges, of the court shall deposit the money withheld in a separate bank account against which a judge, or judges thereof, shall draw appropriate checks to pay such salaries. All other money collected by the court shall be remitted daily by the clerk to the director of finance for the city of New Orleans, who shall issue an appropriate receipt therefor to the clerk.

NOTE: §2507 as repealed by Acts 2014, No. 845, §2, eff. Jan. 1, 2017.

§2507. Repealed by Acts 2014, No. 845, §2, eff. Jan. 1, 2017.

Added by Acts 1961, 2nd Ex.Sess., No. 6, §1; Acts 2014, No. 845, §2, eff. Jan. 1, 2017.



RS 13:2507.1 - Judicial expense fund for the Traffic Court of New Orleans

NOTE: §2507.1 eff. until Jan. 1, 2017. See Acts 2014, No. 845, §2.

§2507.1. Judicial expense fund for the Traffic Court of New Orleans

A. There is hereby established the judicial expense fund for the Traffic Court of New Orleans, which shall be a special account for use in administration of the court. The judicial administrator shall deposit into the fund any monies specifically designated for such purpose. The judges of the court, en banc, shall have control over and administer the funds and all disbursements made therefrom. They shall cause to be conducted an annual audit of the fund and the books and accounts relating thereto and shall file the same with the legislative auditor where it shall be available for public inspection.

B. The judicial expense fund may be used for any operating expense of the court, including salaries for court reporters, bailiffs, minute clerks, and other court personnel and is in addition to any and all other funds, salaries, expenses, or other monies that are provided, authorized, or established by law. No salary shall be paid from the judicial expense fund to any judges of the court.

NOTE: §2507.1 as repealed by Acts 2014, No. 845, §2, eff. Jan. 1, 2017.

§2507.1. Repealed by Acts 2014, No. 845, §2, eff. Jan. 1, 2017.

Acts 2004, No. 701, §1, eff. July 6, 2004; Acts 2014, No. 845, §2, eff. Jan. 1, 2017.



RS 13:2508 - Repealed by Acts 2012, No. 731, §2.

§2508. Repealed by Acts 2012, No. 731, §2.



RS 13:2509 - Traffic court; facilities and supplies; police officers

NOTE: §2509 eff. until Jan. 1, 2017. See Acts 2014, No. 845, §2.

§2509. Traffic court; facilities and supplies; police officers

The city of New Orleans shall provide suitable facilities, rooms, furniture, equipment and supplies that may be required for the proper functioning of the court and violations bureau thereof; and the New Orleans police department shall assign and detail to the court one or more police officers to keep good order, and execute orders and decrees of the judge, or judges, thereof.

NOTE: §2509 as repealed by Acts 2014, No. 845, §2, eff. Jan. 1, 2017.

§2509. Repealed by Acts 2014, No. 845, §2, eff. Jan. 1, 2017.

Added by Acts 1961, 2nd Ex.Sess., No. 6, §1; Acts 2014, No. 845, §2, eff. Jan. 1, 2017.



RS 13:2510 - Repealed by Acts 2012, No. 731, §2.

§2510. Repealed by Acts 2012, No. 731, §2.



RS 13:2511 - Repealed by Acts 2012, No. 731, §2.

§2511. Repealed by Acts 2012, No. 731, §2.



RS 13:2512 - Initiation of proceedings by affidavit or by bill of information in municipal and traffic courts

NOTE: §2512 eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

§2512. Initiation of proceedings by affidavit or by bill of information in municipal and traffic courts

Notwithstanding Code of Criminal Procedure Art. 382, all proceedings in the municipal and traffic courts of New Orleans shall be initiated by affidavit or bill of information. The affidavit shall consist of the sworn statement of the complainant, or the police officer, filed with the court on a form approved by the respective court. The city council of the city of New Orleans may designate by ordinance certain police officials who shall have the power to take oaths, and verify affidavits filed by other members of the New Orleans police department. The city attorney of the city of New Orleans or any of his assistants may also initiate prosecutions by affidavit or bill of information on information and belief in the municipal and traffic courts of New Orleans.

NOTE:

§2512 as amended by Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

§2512. Initiation of proceedings by affidavit or by bill of information in the municipal and traffic court

Notwithstanding Code of Criminal Procedure Article 382, all proceedings in the Municipal and Traffic Court of New Orleans shall be initiated by affidavit or bill of information. The affidavit shall consist of the sworn statement of the complainant, or the law enforcement officer, filed with the court on a form approved by the respective court. The city council of the city of New Orleans may designate by ordinance certain police officials who shall have the power to take oaths, and verify affidavits filed by other members of the New Orleans police department, the Orleans Parish Sheriff's Office or the constable. The city attorney of the city of New Orleans or any of his assistants may also initiate prosecutions by affidavit or bill of information on information and belief in the Municipal and Traffic Court of New Orleans.

Added by Acts 1962, No. 447, §1. Acts 1986, No. 665, §1; Acts 2014, No. 845, §1, eff. Jan. 1, 2017.



RS 13:2513 - Conduct of trials; rules of evidence in municipal and traffic courts

NOTE: §2513 eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

§2513. Conduct of trials; rules of evidence in municipal and traffic courts

The trials of all cases in the municipal and traffic courts of New Orleans, and the rules of evidence applicable thereto, shall be the same as govern the trials of misdemeanors under Title 15 of the Louisiana Revised Statutes of 1950 as they presently exist or as they may be hereafter amended.

NOTE: §2513 as amended by Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

§2513. Conduct of trials; rules of evidence in the municipal and traffic court

The trials of all cases in the Municipal and Traffic Court of New Orleans, and the rules of evidence applicable thereto, shall be the same as govern the trials of misdemeanors under Title 15 of the Louisiana Revised Statutes of 1950 as they presently exist or as they may be hereafter amended.

Added by Acts 1962, No. 447, §1; Acts 2014, No. 845, §1, eff. Jan. 1, 2017.



RS 13:2514 - Appeals; cost bond for transcripts from municipal and traffic courts

NOTE: §2514 eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

§2514. Appeals; cost bond for transcripts from municipal and traffic courts

The city council of New Orleans may provide by ordinance that in all appeals from the municipal and traffic courts of New Orleans, there shall be required the posting of a reasonable costs bond to defray the cost of preparing the transcript in connection with any such appeal. This shall not be construed to bar any appelant from taking an appeal in forma pauperis.

NOTE: §2514 as amended by Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

§2514. Appeals; cost bond for transcripts from the municipal and traffic court

The city council of New Orleans may provide by ordinance that in all appeals from the Municipal and Traffic Court of New Orleans, there shall be required the posting of a reasonable costs bond to defray the cost of preparing the transcript in connection with any such appeal. This shall not be construed to bar any appellant from taking an appeal in forma pauperis.

Added by Acts 1962, No. 447, §1; Acts 2014, No. 845, §1, eff. Jan. 1, 2017.



RS 13:2515 - Application for supervisory writs; stay orders

§2515. Application for supervisory writs; stay orders

NOTE: §2515 eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

All applications for supervisory writs of certiorari, prohibition or mandamus to the Criminal District Court for the Parish of Orleans from the municipal and traffic courts of New Orleans shall be filed with the clerk of the Criminal District Court for the Parish of Orleans, and shall be by him allotted to the criminal court of appeals panel then sitting to hear appeals within that court under its rules, in connection with cases not appealable to the Supreme Court of Louisiana. No stay order shall be binding on the lower court unless at least two of such judges shall order such stay. The application for writs shall follow the general form and shall contain all documents and exhibits now required by Rule 12 of Rules of the Supreme Court of Louisiana, or as may be hereafter required under Rule 12.

NOTE: §2515 as amended by Acts 2014, No. 845, §1, eff. jan. 1, 2017.

All applications for supervisory writs of certiorari, prohibition or mandamus to the Criminal District Court for the Parish of Orleans from the Municipal and Traffic Court of New Orleans shall be filed with the clerk of the Criminal District Court for the Parish of Orleans, and shall be by him allotted to the criminal court of appeals panel then sitting to hear appeals within that court under its rules, in connection with cases not appealable to the Supreme Court of Louisiana. No stay order shall be binding on the lower court unless at least two of such judges shall order such stay. The application for writs shall follow the general form and shall contain all documents and exhibits now required by Rule X of Rules of the Supreme Court of Louisiana, or as may be hereafter required under Rule X.

Added by Acts 1962, No. 447, §1; Acts 2014, No. 845, §1, eff. Jan 1, 2017.



RS 13:2516 - Conviction in municipal and traffic courts not to be used in district court

NOTE: §2516 eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

§2516. Conviction in municipal and traffic courts not to be used in district court

No conviction in the traffic court of New Orleans or in the municipal court of New Orleans may be used in any trial in any district court of this state arising out of the same facts and circumstances in connection with which the defendant was charged in the municipal or traffic courts of New Orleans.

NOTE: §2516 as amended by Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

§2516. Conviction in the municipal and traffic court not to be used in district court

No conviction in the Municipal and Traffic Court of New Orleans may be used in any trial in any district court of this state arising out of the same facts and circumstances in connection with which the defendant was charged in the Municipal and Traffic Court of New Orleans.

Added by Acts 1962, No. 447, §1; Acts 2014, No. 845, §1, eff. Jan. 1, 2017.



RS 13:2517 - Repealed by Acts 2012, No. 731, §2.

§2517. Repealed by Acts 2012, No. 731, §2.



RS 13:2518 - Repealed by Acts 2012, No. 731, §2.

§2518. Repealed by Acts 2012, No. 731, §2.



RS 13:2519 - Procedure for granting probation to convicted defendants in Municipal and Traffic Courts of New Orleans

NOTE: §2519 (A) eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

§2519. Procedure for granting probation to convicted defendants in Municipal and Traffic Courts of New Orleans

A. The judges of the municipal and traffic courts of New Orleans may in their discretion, and where the circumstances of the case merit it, suspend the execution or imposition of any sentence, or defer the imposition of same, in any case where the defendant has pleaded guilty or been found guilty of a misdemeanor in a case before them. This may be done even though the defendant has begun to serve the sentence. The period of probation during which the sentence shall be suspended or deferred shall be fixed by the court at not less than six months and not more than eighteen months.

NOTE: §2519 (A) as amended by Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

§2519. Procedure for granting probation to convicted defendants in the Municipal and Traffic Court of New Orleans

A. The judges of the Municipal and Traffic Court of New Orleans may in their discretion, and where the circumstances of the case merit it, suspend the execution or imposition of any sentence, or defer the imposition of same, in any case where the defendant has pleaded guilty or been found guilty of a misdemeanor in a case before them. This may be done even though the defendant has begun to serve the sentence. The period of probation during which the sentence shall be suspended or deferred shall be fixed by the court at not less than six months and not more than eighteen months.

B. During the period of probation, the defendant may be compelled to report periodically to the court.

C. Sentence may be imposed or made executory at any time by the court during the period of probation, upon competent proof being presented to the court granting same that the defendant has been convicted of a new misdemeanor, or greater offense, occurring during the period of probation. No sentence imposed or made executory shall exceed one hundred dollars and ninety days imprisonment, the jurisdictional maximum which the court may impose.

D. Upon completion of the period of probation without a new conviction, the defendant shall be entitled, upon his application, to a new trial and a dismissal of the case.

Added by Acts 1964, No. 315, §1; Acts 2012, No. 731, §1; Acts 2014, No. 845, §1, eff. Jan. 1, 2017.



RS 13:2520 - Repealed

§2520. Repealed by Acts 2016, No. 131, §2.



RS 13:2561.1 - Creation; territorial boundaries

CHAPTER 8-A. PARISH COURTS

PART I. FIRST PARISH COURT FOR THE PARISH OF JEFFERSON

§2561.1. Creation; territorial boundaries

There is hereby created a court to be known and designated as the First Parish Court for the Parish of Jefferson, State of Louisiana the territorial boundaries of which shall be Wards 7, 8, 9 and 10, of the parish of Jefferson, which is composed of all of that territory in the parish of Jefferson lying east of the Mississippi River.

Acts 1962, No. 484, §1.



RS 13:2561.2 - Civil jurisdiction

§2561.2. Civil jurisdiction

A. Subject to the limitations provided in R.S. 13:2561.4, this court has civil jurisdiction concurrent with that of the district court, within its territorial boundaries, when the amount in dispute, or the value of the property involved, does not exceed twenty thousand dollars, exclusive of interest, costs, and attorney fees, and in suits for possession of leased premises when the amount of the rental does not exceed the jurisdictional amounts provided in Code of Civil Procedure Article 4844(A); and in case of any reconventional demand, intervention, or third-party opposition filed in the court and necessarily connected with or growing out of the main demand, the court shall be divested of jurisdiction over the main demand and all of the incidental demands when the amount in dispute or the value of the property involved in the reconventional demand, intervention, or third-party opposition exceeds twenty thousand dollars, exclusive of interest, costs, and attorney fees, and the case shall be removed to the Twenty-Fourth Judicial District Court.

B. This court has civil jurisdiction concurrent with that of the district court in cases or proceedings instituted by the state, a parish, a municipality, or other political subdivision of the state for injunctive relief or other civil relief for the cessation or abatement of any acts or practices committed within the court's territorial jurisdiction which may violate any parish or municipal ordinance or any state law. In such case, the court shall have jurisdiction irrespective of the amount in dispute or the value of the property involved.

Acts 1962, No. 484, §2. Amended by Acts 1977, No. 298, §1. Acts 1986, No. 1038, §2; Acts 1987, No. 448, §1, eff. July 9, 1987; Acts 1992, No. 939, §2; Acts 1997, No. 1262, §1; Acts 2001, No. 1152, §1; Acts 2004, No. 121, §1, eff. June 4, 2004.

NOTE: See Acts 1987, No. 448, §3.



RS 13:2561.3 - Criminal jurisdiction

§2561.3. Criminal jurisdiction

This court has criminal jurisdiction concurrent with that of the district court, for the trial of all persons charged with offenses or crimes committed within its territorial boundaries, but not including capital crimes or those crimes or offenses which are punishable by imprisonment at hard labor under the laws of this state.

Acts 1962, No. 484, §3.



RS 13:2561.4 - Limitations on civil jurisdiction

§2561.4. Limitations on civil jurisdiction

This court shall not have jurisdiction in civil matters involving successions or probate matters; where a succession is the defendant; in divorce proceedings; in matters concerned with adoption, emancipation, interdiction, or filiation of persons; when the state, parish, or other political subdivision, as defined in R.S. 13:5101 et seq., is a party defendant; where title to real estate is involved; in election contests; where a federal or state law or a parish or municipal ordinance is sought to be invalidated; over any matters which under the laws of this state are under the jurisdiction of the juvenile court; where the action is against an officer or employee of the state, a state agency, or a political subdivision arising out of the discharge of his official duties or within the course and scope of his employment, or where the suit is otherwise subject to the provisions of R.S. 13:5104.

Acts 1990, No. 361, §2, eff. Jan. 1, 1991; Acts 2004, No. 26, §7; Acts 2004, No. 121, §1, eff. June 4, 2004.



RS 13:2561.5 - Judges; qualifications and salary; election of additional judges

§2561.5. Judges; qualifications and salary; election of additional judges

A. This court shall have two judges whose term of office shall be six years each, and who shall be elected by the qualified electors residing within the territorial boundaries of the court; provided that the additional judge to be elected hereunder shall be elected initially and shall serve an initial term as provided in Subsection (B). Each judge shall possess the same qualifications that are required of district judges and shall receive an annual salary of not less than seventeen thousand five hundred dollars each, but shall be less than the salary paid; from all sources, to the district court judges of the Twenty-fourth Judicial District Court, in and for the Parish of Jefferson, State of Louisiana, payable monthly on his own warrant, and the governing authority of Jefferson Parish shall determine the salary paid and shall provide for the entire salary of each judge in its annual budget. Each judge shall be a qualified, resident elector of the territorial jurisdiction of the court for at least two years prior to his election or appointment.

B. For the purpose of nomination and election only, there is created in the First Parish Court for the Parish of Jefferson two divisions to be known as Division "A" and Division "B". Division "A" shall be occupied by the judge of the court who is holding office on June 30, 1969, and Division "B" shall be occupied by the additional judge created by this section. The additional judge for the First Parish Court for the Parish of Jefferson shall have the same qualifications and shall be elected at the same time and in the same manner, shall serve the same term of office and shall be entitled to the same compensation and expenses, payable from the same sources, as is now or may be hereafter provided for the other judge of the First Parish Court for the Parish of Jefferson, except that the first judge to fill the additional judgeship herein created may be appointed by the governor until a special election can be held for the position, which election shall be called by the governor, and the judge so elected shall serve a term to expire at the same time as the term of the other judge of the said parish court. Thereafter, the judge shall serve a six-year term concurrent with that of the judges of the Twenty-fourth Judicial District Court. Each candidate for nomination or election for judge of court in the First Parish Court for the Parish of Jefferson, at the time of his qualification therefor, shall specify the division from which he seeks nomination or election. No candidate shall qualify for nomination or election from more than one division.

Acts 1962, No. 484, §5. Amended by Acts 1965, No. 74, §1; Acts 1967, No. 85, §1; Acts 1968, Ex.Sess., No. 43, §1; Acts 1969, No. 156, §1.



RS 13:2561.6 - Election of judge; terms

§2561.6. Election of judge; terms

The first judge of this court shall be elected at the state general election to be held in 1964 and he shall serve until the next election for judges of the 24th Judicial District Court, and thereafter, shall be elected, take office and serve a six year term concurrently with that of the judges of the 24th Judicial District Court.

Acts 1962, No. 484, §6.



RS 13:2561.7 - Powers of judge

§2561.7. Powers of judge

The judge of this court may perform marriage ceremonies, require bonds to keep the peace, issue warrants of arrest; examine, commit, and admit to bail and discharge; and hold preliminary examinations in all cases not capital, and shall have all the powers of a district judge within the limits of the jurisdiction of this court. He also has the authority to issue the necessary writs in all cases in order to carry into effect the jurisdiction of the court, irrespective of the value of the property seized.

Acts 1962, No. 484, §7.



RS 13:2561.8 - Traffic offenses

§2561.8. Traffic offenses

The judge of this court shall have the power to fix a schedule of fines, including costs, for the various traffic offenses, and any person charged with such an offense may plead guilty before the clerk, who shall make an entry thereof, and pay the fine and cost for such offense as fixed by the judge in his schedule of fines for the particular offense to the sheriff. All fines and forfeitures collected shall be paid by the sheriff into the general fund of the parish of Jefferson provided that the sheriff shall retain twelve per cent of the amount of fines collected or the amount of bonds forfeited to go into the sheriff's salary and expense fund.

Acts 1962, No. 484, §8. Amended by Acts 1964, No. 428, §1; Acts 1974, No. 357, §1.



RS 13:2561.9 - Annual vacation

§2561.9. Annual vacation

The judge of this court may take an annual vacation of one month. He may appoint an attorney residing within the territorial boundaries of this Court, which attorney shall possess the same qualifications as that required of the judge, to sit during the month of his vacation. Such attorney shall be paid a sum by the parish of Jefferson equal to one month's salary of the regular judge, and he shall have the powers and duties of a regular judge while sitting as such.

Acts 1962, No. 484, §9. Amended by Acts 1967, No. 85, §1.



RS 13:2561.10 - Applicability of Code of Civil Procedure

§2561.10. Applicability of Code of Civil Procedure

The provisions of the Louisiana Code of Civil Procedure with reference to city courts, shall be applicable to this court in all civil cases.

Acts 1962, No. 484, §10.



RS 13:2561.11 - Repealed by Acts 1975, Ex.Sess., No. 51, 1, eff. Feb. 20, 1975

§2561.11. Repealed by Acts 1975, Ex.Sess., No. 51, §1, eff. Feb. 20, 1975



RS 13:2561.12 - Clerk; seal

§2561.12. Clerk; seal

The clerk of court for the parish of Jefferson shall be ex-officio clerk of court for this court. He, or any deputy appointed by him, may be assigned to act as minute clerk, and shall perform such other clerical duties as the judge shall direct. He shall be entitled to charge the fees as set forth in Section 1986 of Title 13, Louisiana Revised Statutes of 1950. He shall provide the court with a seal, which shall contain a vignette of the state seal, with the words, "Seal of the First Parish Court for the Parish of Jefferson", which shall be used on all orders, writs and processes issuing from the court. However, the absence of the seal shall not affect the validity of such documents.

Acts 1962, No. 484, §12.



RS 13:2561.13 - Sheriff as executive officer

§2561.13. Sheriff as executive officer

The executive officer of this court shall be the sheriff of the parish of Jefferson. All writs and processes in either criminal or civil matters issued by this court, shall be served by the sheriff or his deputy. The sheriff shall receive the fees provided by law, applicable to the 24th Judicial District Court.

Acts 1962, No. 484, §13.



RS 13:2561.14 - Prosecution of criminal cases

§2561.14. Prosecution of criminal cases

All criminal cases shall be prosecuted by the district attorney for the parish of Jefferson, or through an assistant appointed by him.

Acts 1962, No. 484, §14.



RS 13:2561.15 - Court reporter

§2561.15. Court reporter

The judge shall appoint a competent court reporter to take the evidence in any case in which it is necessary to do so under the laws applicable to district courts, unless the parties waive the appointment of the reporter. At the request of any party, the judge shall order the transcription of the testimony of the court reporter. Except in pauper cases, the fees of the court reporter in civil cases shall be charged as costs in the litigation, and shall be paid primarily by the party requesting the transcription. However, the reporter is not required to file the transcript before payment.

The governing authority of the parish of Jefferson shall fix and pay the salary of the court reporter.

Acts 1962, No. 484, §15.



RS 13:2561.16 - Office space

§2561.16. Office space

The governing authority for the parish of Jefferson shall provide suitable space, within the territorial boundaries of this court, for the operation thereof.

Acts 1962, No. 484, §16.



RS 13:2561.17 - Appellate jurisdiction

§2561.17. Appellate jurisdiction

Any other law to the contrary notwithstanding, all appeals allowed by law from justice of the peace courts to district courts in civil and criminal matters shall, in the parish of Jefferson for justice of the peace courts east of the Mississippi River, be to the First Parish Court for the Parish of Jefferson instead of to the district court.

Added by Acts 1977, No. 295, §1.



RS 13:2562.1 - Creation; territorial boundaries

PART II. SECOND PARISH COURT FOR THE

PARISH OF JEFFERSON

§2562.1. Creation; territorial boundaries

There is hereby created a court to be known and designated as "The Second Parish Court for the Parish of Jefferson, State of Louisiana," the territorial boundaries of which shall be Wards 1, 2, 3, 4, 5, 6 and 11 of the Parish of Jefferson, which is composed of all of that territory in the Parish of Jefferson lying west of the Mississippi River.

Acts 1966, No. 5, §1, eff. June 9, 1966, at 1:45 P.M.



RS 13:2562.2 - Civil jurisdiction

§2562.2. Civil jurisdiction

A. Subject to the limitations provided in R.S. 13:2562.4, this court has civil jurisdiction concurrent with that of the district court, within its territorial boundaries, when the amount in dispute, or the value of the property involved, does not exceed twenty thousand dollars, exclusive of interest, costs, and attorney fees and in suits for possession of leased premises when the amount of the rental does not exceed the jurisdictional amounts provided in Code of Civil Procedure Article 4844(A); and in case of any reconventional demand, intervention, or third-party opposition filed in the court and necessarily connected with or growing out of the main demand, the court shall be divested of jurisdiction over the main demand and all of the incidental demands when the amount in dispute or the value of the property involved in the reconventional demand, intervention, or third-party opposition exceeds twenty thousand dollars, exclusive of interest, costs, and attorney fees, and the case shall be removed to the Twenty-Fourth Judicial District Court.

B. This court has civil jurisdiction concurrent with that of the district court in cases or proceedings instituted by the state, a parish, a municipality, or other political subdivision of the state for injunctive relief or other civil relief for the cessation or abatement of any acts or practices committed within the court's territorial jurisdiction which may violate any parish or municipal ordinance or any state law. In such case, the court shall have jurisdiction irrespective of the amount in dispute or the value of the property involved.

Acts 1966, No. 5, §2, eff. June 9, 1966, at 1:45 P.M. Amended by Acts 1977, No. 297, §1; Acts 1986, No. 1038, §2; Acts 1987, No. 448, §1, eff. July 9, 1987; Acts 1992, No. 939, §2; Acts 1997, No. 1262, §1; Acts 2001, No. 1152, §1; Acts 2004, No. 121, §1, eff. June 4, 2004.

NOTE: See Acts 1987, No. 448, §3.



RS 13:2562.3 - Criminal jurisdiction

§2562.3. Criminal jurisdiction

This court shall have criminal jurisdiction concurrent with that of the district court, for the trial of all persons charged with offenses or crimes committed within its territorial boundaries, but shall not include capital crimes or those crimes or offenses which are punishable by imprisonment at hard labor under the laws of this state.

Acts 1966, No, 5, §3, eff. June 9, 1966, at 1:45 P.M.



RS 13:2562.4 - Limitations on civil jurisdiction

§2562.4. Limitations on civil jurisdiction

This court shall not have jurisdiction in civil matters involving successions or probate matters; where a succession is the defendant; in divorce proceedings; in matters concerned with adoption, emancipation, interdiction, or filiation of persons; when the state, parish, or other political subdivision, as defined in R.S. 13:5101 et seq., is a party defendant; where title to real estate is involved; in election contests; where a federal or state law or a parish or municipal ordinance is sought to be invalidated; over any matters which under the laws of this state are under the jurisdiction of the juvenile court; where the action is against an officer or employee of the state, a state agency, or a political subdivision arising out of the discharge of his official duties or within the course and scope of his employment, or where the suit is otherwise subject to the provisions of R.S. 13:5104.

Acts 1966, No. 5, §2, eff. June 9, 1966, at 1:45 P.M. Amended by Acts 1990, No. 361, §2, eff. Jan 1, 1991; Acts 2004, No. 26, §7; Acts 2004, No. 121, §1, eff. July 4, 2004.



RS 13:2562.5 - Judges; election; qualifications; salary; division

§2562.5. Judges; election; qualifications; salary; division

A. This court shall have two judges, whose term of office shall be six years each, and who shall be elected by the qualified voters residing within the territorial boundaries of the court, provided that the additional judge elected hereunder shall be initially elected for the term provided in Subsection B hereof. Each judge shall possess the same qualifications that are required of a district judge and shall receive an annual salary equal to that of the judge of the First Parish Court for the parish of Jefferson. The salary shall be payable monthly on his own warrant. The governing authority of Jefferson Parish shall determine the salary paid and shall provide for the entire salary of each judge in its annual budget. Each judge shall be a qualified, resident voter of the territorial jurisdiction of the court for at least two years prior to his election or appointment.

B. For the purpose of nomination and election only, there are created two divisions of the Second Parish Court for the Parish of Jefferson, Division "A" and Division "B". Division "A" shall be occupied by the judge of this court who is in office on the effective date of this Subsection. The additional judge provided for herein shall preside over Division "B". The first judge elected to the judgeship of Division "B" shall be elected at the same election provided for by law for the election of all judges in the Twenty-Fourth Judicial District Court and shall take office on January 1, 1979. Said judge shall serve for a term which shall expire at the same time as is provided by law for the present judge of the Second Parish Court for the parish of Jefferson. Thereafter, the successor to the additional judgeship shall be elected at the same time and in the manner, and shall serve the same term as is now or may be hereafter provided for the judges of the Twenty-Fourth Judicial District Court. Each candidate for nomination or election for judge of the court in the Second Parish Court for the parish of Jefferson, at the time of his qualification therefor, shall specify the division for which he seeks nomination or election. No candidate shall qualify for nomination or election for more than one division.

Acts 1966, No. 5, §5, eff. June 9, 1966, at 1:45 P.M. Amended by Acts 1976, No. 209, §1; Acts 1978, No. 63, §1, eff. June 15, 1978.



RS 13:2562.6 - Election of judge; terms

§2562.6. Election of judge; terms

The first judge of this court shall be elected at the next general election following the enactment of this Part and he shall serve until the next election for judges of the Twenty-Fourth Judicial District Court, and thereafter, shall be elected, take office and serve a six year term concurrently with that of the judges of the Twenty-Fourth Judicial District Court.

Acts 1966, No. 5, §6, eff. June 9, 1966, at 1:45 P.M.



RS 13:2562.7 - Powers of judge

§2562.7. Powers of judge

The judge of this court may perform marriage ceremonies, require bonds to keep the peace, issue warrants of arrest; examine, commit, and admit to bail and discharge; and hold preliminary examinations in all cases not capital, and shall have all the powers of a district judge within the limits of the jurisdiction of this court. He shall also have the authority to issue the necessary writs in all cases in order to carry into effect the jurisdiction of the court, irrespective of the value of the property seized.

Acts 1966, No. 5, §7, eff. June 9, 1966, at 1:45 P.M.



RS 13:2562.8 - Traffic offenses

§2562.8. Traffic offenses

The judge of this court shall have the power to fix a schedule of fines, including costs, for the various traffic offenses, and any person charged with such an offense may plead guilty before the clerk, who shall make an entry thereof, and pay the fine and cost for such offense as fixed by the judge in his schedule of fines for the particular offense to the sheriff. All fines and forfeitures collected shall be paid by the sheriff into the general fund of the parish of Jefferson provided that the sheriff shall retain twelve per cent of the amount of fines collected or the amount of bonds forfeited to go into the sheriff's salary and expense fund.

Acts 1966, No. 5, §8, eff. June 9, 1966, at 1:45 P.M. Amended by Acts 1974, No. 368, §1.



RS 13:2562.9 - Annual vacation

§2562.9. Annual vacation

The judge of this court may take an annual vacation of one month. He may appoint an attorney residing within the territorial boundaries of this court, which attorney shall possess the same qualifications as that required of the judge, to sit during the month of vacation. Such attorney shall be paid a sum equivalent to one month's salary of the regular judge by the Parish of Jefferson, and shall have the same powers and duties while sitting as the regular judge.

Acts 1966, No. 5, §9, eff. June 9, 1966, at 1:45 P.M.



RS 13:2562.10 - Code of Civil Procedure; applicability

§2562.10. Code of Civil Procedure; applicability

The provisions of the Louisiana Code of Civil Procedure Book 8, shall be applicable to this court in all civil cases except as otherwise herein provided.

Acts 1966, No. 5, §10, eff. June 9, 1966, at 1:45 P.M.



RS 13:2562.11 - Repealed by Acts 1975, Ex.Sess., No. 51, 1, eff. Feb. 20, 1975

§2562.11. Repealed by Acts 1975, Ex.Sess., No. 51, §1, eff. Feb. 20, 1975



RS 13:2562.12 - Clerk; seal

§2562.12. Clerk; seal

The clerk of court for the Parish of Jefferson shall be ex-officio clerk of court for this court. He, or any deputy appointed by him, may be assigned to act as minute clerk, and shall perform such other clerical duties as the judge shall direct. The clerk of court shall be entitled to fix his fees, but in no event shall those fees exceed the fees chargeable in the 24th Judicial District Court. He shall provide the court with a seal, which shall contain a vignette of the state seal, with the words, "Seal of the Second Parish Court for the Parish of Jefferson", which shall be used on all orders, writs and processes issuing from the court. However, the absence of the seal shall not affect the validity of such documents.

Acts 1966, No. 5, §12, eff. June 9, 1966, at 1:45 P.M.



RS 13:2562.13 - Sheriff as executive officer

§2562.13. Sheriff as executive officer

The executive officer of this court shall be the sheriff of the Parish of Jefferson. All writs and processes in either criminal or civil matters issued by this court shall be served by the sheriff or his deputy. The sheriff shall charge and receive fees as provided for by law, not to exceed those applicable to the 24th Judicial District Court.

Acts 1966, No. 5, §13, eff. June 9, 1966, at 1:45 p.M.



RS 13:2562.14 - Prosecution of criminal cases

§2562.14. Prosecution of criminal cases

All criminal cases shall be prosecuted by the district attorney for the Parish of Jefferson, or through an assistant appointed by him.

Acts 1966, No. 5, §14 eff. June 9, 1966, at 1:45 P.M.



RS 13:2562.15 - Court reporter

§2562.15. Court reporter

The judge shall appoint a competent court reporter to take the evidence in any case in which it is necessary to do so under the laws applicable to district courts, unless the parties waive the appointment of the reporter. At the request of any party, the judge shall order the transcription of the testimony of the court reporter. Except in pauper cases, the fees of the court reporter in civil cases shall be charged as costs in the litigation, and shall be paid primarily by the party requesting the transcription. Provided, however, the reporter is not required to file the transcript before payment.

The governing authority of the Parish of Jefferson shall fix and pay the salary of the court reporter.

Acts 1966, No. 5, §15, eff. June 9, 1966, at 1:45 P.M.



RS 13:2562.16 - Office space

§2562.16. Office space

The governing authority for the Parish of Jefferson shall provide suitable space, within the territorial boundaries of this court, for the operation thereof.

Acts 1966, No. 5, §16, eff. June 9, 1966, at 1:45 P.M.



RS 13:2562.17 - Appellate jurisdiction

§2562.17. Appellate jurisdiction

Any other law to the contrary notwithstanding, all appeals allowed by law from justice of the peace courts to district courts in civil and criminal matters shall, in the Parish of Jefferson for justice of the peace courts west of the Mississippi River, be to the Second Parish Court for the Parish of Jefferson instead of to the district court.

Added by Acts 1977, No. 296, §1.



RS 13:2562.21 - Traffic hearing officers; qualifications; duties

PART II-A. PROVISIONS APPLICABLE TO THE FIRST

AND SECOND PARISH COURTS, JEFFERSON PARISH

§2562.21. Traffic hearing officers; qualifications; duties

A. The offices of Traffic Hearing Officer of the First and Second Parish Courts of Jefferson Parish are hereby created. The judges in each said court may appoint a traffic hearing officer for their court as provided in this Section.

B. Each such traffic hearing officer shall be selected by the duly elected judges for each parish court, to serve at the pleasure, discretion, and direction of the appointing judges for a period of six months. He may be reappointed.

C. Each traffic hearing officer shall possess the same qualifications for office as a parish court judge.

D. The salary of each traffic hearing officer shall be set by the Jefferson Parish Council.

E. A traffic hearing officer may engage in the practice of law and in any other business, occupation, or employment not inconsistent with the expeditious, proper, and impartial performance of his duties as judicial officer. Any questions regarding the propriety of other business, occupation, or employment by a traffic hearing officer shall be determined by the appointing parish court judges.

F. Office space necessary for the conduct of the office of traffic hearing officer shall be provided by the Jefferson Parish Council, or otherwise provided from funds available to the judges of the said parish courts.

G. Equipment, supplies, and the salaries and related benefits of employees of the traffic hearing officers shall be payable by the Jefferson Parish Council. Funds for such purpose shall be appropriated to the respective Parish Court's operating budget. All employees of the office of traffic hearing officer shall be hired only upon the prior approval of employment by the appointing parish court judges of the respective parish court. The employees shall not be employees of the state and shall not be members of the State Employee's Retirement System.

H. The traffic hearing officer shall have criminal jurisdiction over traffic violations of state laws and parish or municipal ordinances committed within the territorial boundaries of the appointing parish court which are punishable by a fine not exceeding five hundred dollars or by imprisonment not exceeding six months or both. This jurisdiction shall be concurrent with any jurisdiction, pertaining to traffic violations only, conferred by law upon the parish court.

Added by Acts 1981, No. 648, §1, eff. July 20, 1981.



RS 13:2562.22 - Judicial expense fund; traffic case management and accident reporting system

§2562.22. Judicial expense fund; traffic case management and accident reporting system

A. In all criminal cases over which the First and Second Parish Courts of Jefferson Parish have jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty or who forfeits his bond, a sum likewise determined but which shall not exceed fifteen dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed, and which shall be transmitted to the said clerk for further disposition in accordance herewith.

B. All sums collected or received under this Section shall be placed in a separate account, to be designated as the Judicial Expense Fund for the First and Second Parish Courts of Jefferson Parish. The judges, en banc, of the courts shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judges, en banc, of the First and Second Parish Courts of Jefferson Parish may, in addition to salaries otherwise provided, authorized, or established by law, fix and pay each of their court reporters a salary from the judicial expense fund. The judges, en banc, may appoint such secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and functions of the court, and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing and/or maintaining a law library for the court, or implementing and operating a traffic case management and accident reporting system, or for buying and/or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the said court or the offices of the individual judges; and, is in addition to any and all other funds, salaries, expenses, and other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

D. No salary shall be paid from the judicial expense fund for the parish courts to any of the judges of the courts except as may be paid for administering the said fund, and then only after prior legislative approval.

Added by Acts 1982, No. 340, §1, eff. July 18, 1982.



RS 13:2562.23 - Additional court costs; automatic case reporting system

§2562.23. Additional court costs; automatic case reporting system

In all cases over which the First and Second Parish Courts of Jefferson Parish have jurisdiction, the judges may assess a court cost not to exceed ten dollars, in addition to all other fines, costs, or forfeitures lawfully imposed. All sums collected or received under this Section shall be transmitted to the governing authority of Jefferson Parish to be used for the establishment, maintenance, and general operating expenses of an automatic case reporting system.

Acts 1989, No. 79, §1, eff. June 16, 1989.



RS 13:2562.24 - Judicial building fund

§2562.24. Judicial building fund

A. In all cases over which the First and Second Parish Courts of Jefferson Parish have jurisdiction, a service charge of seven dollars per filing, subject however, to the provisions of the Louisiana Code of Civil Procedure, Article 5181 et seq., is hereby imposed and shall be paid to the clerk of court when the filing is made.

B. In each proceeding where a fine is imposed or court costs are ordered to be paid, a service charge of seven dollars shall be collected by the sheriff's office, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed.

C. The monies generated pursuant to this Section shall be forwarded by the clerk of court and the sheriff to the department of finance for Jefferson Parish and placed in an account dedicated to the acquisition, construction, equipping, and maintenance of new courts or other judicial facilities and for the maintenance and payment of any bond indebtedness on any such existing facilities.

D. In addition to the service charges mandated in Subsection B, the council, with the concurrence of the judges, en banc, may by ordinance impose or authorize the judges to impose a security service fee not to exceed five dollars per filing for purchase, maintenance, and operation of court security devices. Any excess proceeds of the security service fees in any year may be expended in accordance with the provisions of Subsection C.

E. The Jefferson Parish Council, as governing authority of the parish of Jefferson, shall have control over the fund and all disbursements made therefrom. The council, with the concurrence of the judges, en banc, may by ordinance reduce the amount of the service charges imposed pursuant to this Section, if the balance of sums on deposit in the fund exceed the requirements of new courts or other judicial facilities and for the maintenance and payment of any bond indebtedness on any such existing facility.

Acts 1990, No. 394, §1, eff. July 18, 1990; Acts 2003, No. 877, §1, eff. July 1, 2003.



RS 13:2562.25 - Facsimile transmission; filings in civil actions; fees; equipment and supplies

§2562.25. Facsimile transmission; filings in civil actions; fees; equipment and supplies

A. Any document in a civil action may be filed with the clerk of court for the First and Second Parish Courts of Jefferson Parish by facsimile transmission. The clerk of court of the parish of Jefferson as the ex officio clerk of court for the First and Second Parish Courts of Jefferson Parish shall make available for his use equipment to accommodate facsimile filing in civil actions. Filing shall be deemed complete at the time that the facsimile transmission is received by the clerk of court. No later than on the first business day after receiving a facsimile filing, the clerk of court shall transmit to the filing party via facsimile a confirmation of receipt and include a statement of the fees for the facsimile filing and filing of the original document. The facsimile filing fee and transmission fee are incurred upon receipt of the facsimile filing by the clerk of court and payable as provided in Subsection B of this Section. The facsimile filing shall have the same force and effect as filing the original document, if the party complies with Subsection B of this Section.

B. Within seven days, exclusive of legal holidays, after the clerk of court receives the facsimile filing, all of the following shall be delivered to the clerk of court:

(1) The original document identical to the facsimile filing in number of pages and in content of each page including any attachments, exhibits, and orders. A document not identical to the facsimile filing or which includes pages not included in the facsimile filing shall not be considered the original document.

(2) The fees for the facsimile filing and filing of the original document stated on the confirmation of receipt, if any.

(3) A transmission fee of five dollars.

C. If the filing party fails to comply with any of the requirements of Subsection B of this Section, the facsimile filing shall have no force or effect. The First and Second Parish Courts of Jefferson Parish may provide by court rule for other matters related to filings by facsimile transmission.

D. The clerk of court of the parish of Jefferson as the ex officio clerk for the First and Second Parish Courts of Jefferson Parish may purchase equipment and supplies necessary to accommodate facsimile filings out of the clerk's salary fund.

Acts 2001, No. 1214, §1, eff. June 29, 2001; Acts 2016, No. 109, §1.



RS 13:2562.26 - Parish courts; Jefferson Parish; destruction of useless records

§2562.26. Parish courts; Jefferson Parish; destruction of useless records

A. The clerk of court may, upon consent of the judge or of the majority of judges in the jurisdictions with several divisions and with authorization from the state archivist as provided in R.S. 44:411, destroy records of any of the following judicial proceedings when such records have been deemed by the presiding judge or judges to have no further use or value: suits on open accounts, tort suits, suits on unsecured notes, suits on promissory notes, suits on chattel mortgages, and suits for eviction of tenants and occupants. However, such proposed destruction shall be authorized only when ten years have elapsed from the last date of action on the record or records.

B. No cause of action shall exist against any clerk or judge for the destruction of such records in accordance with the provisions of this Section.

Acts 2008, No. 625, §2; Acts 2012, No. 101, §1, eff. May 11, 2012.



RS 13:2562.27 - Parish courts; Jefferson Parish; specialized divisions; additional costs; certain violations

§2562.27. Parish courts; Jefferson Parish; specialized divisions; additional costs; certain violations

A. Notwithstanding any other provision of law to the contrary, and in addition to any fines, forfeitures, costs, or penalties, a judge in a parish court within Jefferson Parish, with a specialized alcohol division or a judge in a parish court that has within the judicial district a specialized alcohol division as defined in this Section, may assess the following additional costs to any person convicted of the following offenses:

(1) One hundred dollars for a violation of R.S. 14:98 or 98.1, prohibiting the operation of a motor vehicle while under the influence of alcohol or drugs.

(2) One hundred dollars for a violation of R.S. 14:99, or any municipal or parochial ordinance prohibiting the reckless operation of a motor vehicle.

(3) Fifty dollars for a violation of R.S. 14:92, 93.11, 93.12, or 333, or of any municipal or parochial ordinance prohibiting the purchase or public possession of alcoholic beverages by persons under the age of twenty-one years old.

(4) Twenty-five dollars for a violation of R.S. 14:91.7, 103, or 107, or of any municipal or parochial ordinance prohibiting public drinking, public possession of alcohol, or appearing in an intoxicated condition in public.

(5) Twenty-five dollars for a violation of R.S. 32:300, or of any municipal or parochial ordinance prohibiting the possession of open alcoholic beverage containers in vehicles.

(6) Twenty-five dollars for all other convictions of a felony, misdemeanor, or any municipal or parochial ordinance, including a traffic felony, misdemeanor, or a local traffic violation where the use of alcohol was a factor in the commission of the crime.

B. For purposes of this Section, a parish court with a specialized alcohol division is defined as a parish court that designates by court rule a division or section of the court which has subject matter jurisdiction for alcohol-related offenses, including but not limited to driving while intoxicated, and is also certified by the Louisiana Highway Safety Commission and the Louisiana Supreme Court.

C. Any parish court with a specialized alcohol division or section shall establish a fund to deposit all costs collected pursuant to this Section. All funds collected shall be used solely for the purposes of funding the designated and approved alcohol or driving while intoxicated division or section and any treatment programs and administrative expenses associated with the program.

Acts 2014, No. 669, §1.



RS 13:2563.1 - Creation; territorial boundaries

PART III. PARISH COURT FOR THE PARISH OF ASCENSION

§2563.1. Creation; territorial boundaries

There is hereby established a court to be known and designated as the Parish Court for the Parish of Ascension, state of Louisiana, which is hereinafter referred to as "the court." The territorial boundaries of the court shall extend throughout the entire parish of Ascension and shall include all territory within the boundaries of municipalities of the parish.

Added by Acts 1976, No. 307, §1, eff. Jan. 3, 1977.



RS 13:2563.2 - Civil jurisdiction; limitations

§2563.2. Civil jurisdiction; limitations

A. The court shall have civil jurisdiction concurrent with that of the district court, within its territorial boundaries, when the amount in dispute, or the value of the property involved, does not exceed the jurisdictional amount provided in Code of Civil Procedure Article 4842(A); and in suits for possession of leased premises where the amount of the rental does not exceed the jurisdictional amounts provided in Code of Civil Procedure Article 4844(A); and in case of reconventional demands, interventions, and third party oppositions filed in the court and necessarily connected with or growing out of the main demand, the court shall retain jurisdiction irrespective of the amount in dispute or the value of the property involved.

B. The court shall not have jurisdiction in civil matters involving successions or probate matters; where a succession is the defendant; in divorce proceedings; in matters concerned with adoption, emancipation, interdiction or filiation of persons; when the state, political corporation, parish or other political subdivision is a party defendant; where title to immovable property is involved; in election contests; in a case where a state, parish or other public official is involved in his official capacity, or where the right to office or other public position is involved; over civil or political rights; or where a federal or state law or a parish or municipal ordinance is sought to be invalidated, or cases involving the appointment of receivers or liquidators for corporations or partnerships.

Acts 1976, No. 307, §1, eff. Jan. 3, 1977; Acts 1986, No. 1038, §2; Acts 1990, No. 361, §2, eff. Jan. 1, 1991; Acts 2004, No. 26, §7.



RS 13:2563.3 - Criminal jurisdiction

§2563.3. Criminal jurisdiction

The court shall have criminal jurisdiction concurrent with that of the district court, for the trial of all persons charged with offenses or crimes committed within its territorial boundaries, but not including capital crimes or those crimes or offenses which are punishable by imprisonment at hard labor under the laws of this state. It shall have jurisdiction over violations and enforcement of municipal ordinances, and over violations and enforcement of parish ordinances concurrent with the district court.

Added by Acts 1976, No. 307, §1, eff. Jan. 3, 1977.



RS 13:2563.4 - Parish court judge as judge of juvenile court; jurisdiction; clerk; sessions and records

§2563.4. Parish court judge as judge of juvenile court; jurisdiction; clerk; sessions and records

A. The parish court, when in session under the provisions of laws applicable to juvenile courts, shall be known as the parish juvenile court.

B. The judge of the court shall be ex officio judge of the juvenile court within his jurisdiction. The judge shall have jurisdiction concurrent with that of the district court and shall have all powers conferred on judges of the district court as judges of the juvenile court.

C. The clerk of the district court for the parish of Ascension, or a deputy clerk assigned by him, shall be ex officio clerk of the juvenile court for the parish.

D. The sessions of the parish court when sitting as juvenile court shall be held apart from all sessions of the parish court, and its records shall be kept separately. The court may sit in chambers and may hold its session irrespective of terms of court.

Added by Acts 1976, No. 307, §1, eff. Jan. 3, 1977.



RS 13:2563.5 - Judge; qualifications and salary

§2563.5. Judge; qualifications and salary

A. The office of judge of the court is hereby established. The judge shall be elected by the qualified electors of the parish of Ascension. The term of office of the judge shall be six years. He shall possess the same qualifications that are required of district judges.

B. He shall receive an annual salary of not less than sixty-eight thousand five hundred twenty-two dollars, payable monthly on his own warrant by the state of Louisiana, the parish of Ascension, the municipalities within the parish of Ascension, and the judicial expense fund for the Parish Court for the Parish of Ascension, apportioned as follows:

(1) The state of Louisiana shall pay the sum of forty-four thousand two hundred sixty-five dollars per annum, subject to the increases mandated by R.S. 13:50.

(2) The municipalities of Donaldsonville and Gonzales shall each pay the sum of seven thousand one hundred ten dollars per annum.

(3) Any other municipality within the parish of Ascension shall each pay the sum of two thousand nine hundred twenty-seven dollars per annum.

(4) The judicial expense fund for the Parish Court for the Parish of Ascension shall pay an amount equal to the difference between the total salary of the judge as specified in Paragraphs (1) through (3) of this Subsection and the salary of a district court judge of the judicial district in which the parish court is located.

C. The governing authority of Ascension Parish shall annually appropriate from the parish general fund and the Ascension Parish Judicial Expense Fund amounts sufficient to fully fund the operations of the parish court, which shall include the salaries and benefits of the parish judge and the parish court's employees.

Acts 1976, No. 307, §1, eff. July 31, 1976; Acts 1979, No. 236, §2, eff. Sept. 1, 1979; Acts 1979, No. 243, §1; Acts 1980, No. 169, §1, eff. Sept. 1, 1980; Acts 1981, No. 636, §1, eff. Sept. 1, 1981; Acts 1985, No. 840, §2; Acts 1989, No. 659, §1; Acts 1990, No. 271, §1, eff. July 1, 1990; Acts 2001, No. 316, §1, eff. June 6, 2001; Acts 2016, No. 612, §1, eff. June 17, 2016.

{NOTE: SEE ACTS 1990, NO. 271, §2, FOR PAY RAISE IMPLEMENTATION PROVISIONS.}



RS 13:2563.6 - Holding court in municipalities

§2563.6. Holding court in municipalities

The judge shall sit and hold court a minimum of one day per week in each of the municipalities of Donaldsonville, Gonzales and Sorrento for the purpose of hearing any matter within the jurisdiction of the court.

Added by Acts 1976, No. 307, §1, eff. Jan. 3, 1977.



RS 13:2563.7 - Powers of judge

§2563.7. Powers of judge

The judge of the court may perform marriage ceremonies, require bonds to keep the peace, issue warrants of arrest; examine, commit, and admit to bail and discharge; and hold preliminary examinations in all cases not capital, and shall have all the powers of a district judge within the limits of the jurisdiction of the court. He also has the authority to issue the necessary writs in all cases in order to carry into effect the jurisdiction of the court, irrespective of the value of the property seized.

Added by Acts 1976, No. 307, §1, eff. Jan. 3, 1977.



RS 13:2563.8 - Traffic offenses

§2563.8. Traffic offenses

The judge of the court shall have the power to fix a schedule of fines, including costs, for the various traffic offenses, and any person charged with such an offense may plead guilty before the appropriate law enforcement officer, being the sheriff or his deputy or the chief law enforcement officer or his assistant of the particular municipality depending upon where the offense occurred, who shall make a record of the plea, and the person so pleading shall pay to such officer the fine and cost for such offense as fixed by the judge in his schedule of fines for the particular offense. The law enforcement officer shall notify the clerk of the plea and the clerk shall make an entry of the plea.

Added by Acts 1976, No. 307, §1, eff. Jan. 3, 1977. Amended by Acts 1978, No. 620, §1.



RS 13:2563.9 - Annual vacation

§2563.9. Annual vacation

The judge of this court may take an annual vacation of one month. He may appoint an attorney residing within the territorial boundaries of the court to sit and hold court when the judge is absent from the territorial jurisdiction of the court while on vacation. The attorney shall possess the same qualifications as those required of the judge. Such attorney shall be paid from the judicial expense fund established by R.S. 13:2563.17, a sum equal to the proportionate amount of the judge's salary for the period of time for which the appointee serves as judge of the court, and he shall have the powers and duties of a regular judge while sitting as such.

Added by Acts 1976, No. 307, §1, eff. Jan. 3, 1977.



RS 13:2563.10 - Applicability of Code of Civil Procedure

§2563.10. Applicability of Code of Civil Procedure

The provisions of Book VIII of the Louisiana Code of Civil Procedure shall be applicable to the court in all civil cases except as otherwise herein provided.

Added by Acts 1976, No. 307, §1, eff. Jan. 3, 1977.



RS 13:2563.11 - Clerk; seal

§2563.11. Clerk; seal

The clerk of the district court for the parish of Ascension shall be ex officio clerk of court for this court. He, or any deputy appointed by him, may be assigned to act as minute clerk, and shall perform such other clerical duties as the judge shall direct. The clerk of court shall be entitled to fix his fees, but in no event shall those fees exceed the fees chargeable in the Twenty-Third Judicial District Court. He shall provide the court with a seal, which shall contain a vignette of the state seal, with the words, "Seal of the Parish Court for the Parish of Ascension", which shall be used on all orders, writs and processes issuing from the court. However, the absence of the seal shall not affect the validity of such documents.

Added by Acts 1976, No. 307, §1, eff. Jan. 3, 1977.



RS 13:2563.12 - Sheriff as executive officer; municipal officers

§2563.12. Sheriff as executive officer; municipal officers

The executive officer of the court shall be the sheriff of the parish of Ascension. All writs and processes in civil matters issued by the court, and writs and processes in criminal matters issued by the court which require service outside the territorial limits of the municipalities of Donaldsonville, Gonzales or Sorrento, shall be served by the sheriff or his deputy. The sheriff for such service shall receive the fees provided by law, applicable to the Twenty-Third Judicial District Court. Writs and processes in criminal matters issued by the court which require service within the territorial limits of the municipalities of Donaldsonville, Gonzales or Sorrento shall be served by the chief law enforcement officer or his assistant of the particular municipality wherein service is required. The fees for such service shall be the same as the fees provided by law applicable to the Twenty-Third Judicial District Court, and such fees shall be paid into the general fund of the municipality wherein service is required to be made.

Added by Acts 1976, No. 307, §1, eff. Jan. 3, 1977. Amended by Acts 1978, No. 620, §1.



RS 13:2563.13 - Prosecution of criminal cases

§2563.13. Prosecution of criminal cases

All criminal cases shall be prosecuted by the district attorney for the Twenty-Third Judicial District, or through an assistant appointed by him.

Added by Acts 1976, No. 307, §1, eff. Jan. 3, 1977.



RS 13:2563.14 - Court reporter

§2563.14. Court reporter

The judge shall appoint a competent court reporter to take the evidence in any case in which it is necessary to do so under the laws applicable to district courts, unless the parties waive the appointment of the reporter. At the request of any party, the judge shall order the transcription of the testimony of the court reporter. Except in pauper cases, the fees of the court reporter in civil cases shall be charged as costs in the litigation, and shall be paid primarily by the party requesting the transcription. However, the reporter is not required to file the transcript before payment.

The governing authority of the parish of Ascension shall fix and pay the salary of the court reporter.

Added by Acts 1976, No. 307, §1, eff. Jan. 3, 1977.



RS 13:2563.15 - Office space

§2563.15. Office space

Each governing authority of the municipalities of Donaldsonville, Gonzales and Sorrento shall provide suitable space within each municipality, respectively, for the operation of the court.

Added by Acts 1976, No. 307, §1, eff. Jan. 3, 1977.



RS 13:2563.16 - Disposition of fines and forfeitures

§2563.16. Disposition of fines and forfeitures

When the offense occurred within the territorial limits of the municipalities of Donaldsonville, Gonzales or Sorrento, the chief law enforcement officer or his assistant of the particular municipality wherein the offense occurred shall collect all fines, forfeitures, penalties, and costs imposed by the court. When the offense occurred outside the territorial limits of said municipalities, the sheriff or his deputy shall collect all fines, forfeitures, penalties, and costs imposed by the court. All funds so collected, excluding costs, shall be paid into the general fund of the particular municipality when the offense occurred within the municipality of Donaldsonville, Gonzales or Sorrento, as the case may be, and all such funds, excluding cost, shall be paid into the general fund of the parish when the offense occurred outside the territorial limits of said municipalities.

With respect to such funds, excluding costs, collected for offenses which occurred outside the territorial limits of said municipalities, the sheriff shall deduct and dispose of a commission in the same manner, for the same purposes and in the same amount as is provided by law with respect to fines, forfeitures and penalties imposed in the district court.

Added by Acts 1976, No. 307, §1, eff. Jan. 3, 1977. Amended by Acts 1978, No. 620, §1.



RS 13:2563.17 - Fees; Judicial Expense Fund; Probation Fund; established

§2563.17. Fees; Judicial Expense Fund; Probation Fund; established

A. In all criminal cases over which the court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after a plea of guilty or who forfeits his bond, a sum determined by the judge of the parish court, which sum shall not exceed fifteen dollars, which shall be in addition to all other fines, costs or forfeitures lawfully imposed and which shall be transmitted on a monthly basis to the chief financial officer of Ascension Parish, hereinafter referred to as "chief financial officer", for deposit into the Judicial Expense Fund. Any bench warrant fees collected by the court from a defendant shall also be transmitted to the chief financial officer for deposit into the Judicial Expense Fund.

B. The chief financial officer shall place all sums collected or received under Subsection A of this Section in a separate account to be designated as the Judicial Expense Fund for the Parish Court for the Parish of Ascension. The governing authority of Ascension Parish shall have control over the fund and all disbursements made therefrom, shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the audit with the office of the legislative auditor where it shall be available for public inspection.

C. The judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the said court or the offices of the judge, and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes. However, no salary shall be paid from the judicial expense fund to the judge, except the judge appointed temporarily under the provisions of R.S. 13:2563.9 and as provided in R.S. 13:2563.5(B)(4) and (C).

D. In all criminal cases over which the court has jurisdiction and is authorized to collect a probation fee pursuant to Code of Criminal Procedure Article 895.1(C), said sums shall be transmitted to the clerk of court and placed in a separate account designated as the Parish Court Probation Fee Fund. The judge of the parish court shall have control over the fund and all disbursements made therefrom. He shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor where it shall be available for public inspection. The fund created under this Subsection may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the said court or the offices of the judge, and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized or established by law for any of the aforesaid purposes.

Added by Acts 1976, No. 307, §1, eff. Jan. 3, 1977. Acts 1992, No. 940, §1; Acts 2001, No. 316, §1, eff. June 6, 2001; Acts 2008, No. 523, §1, eff. June 30, 2008; Acts 2016, No. 612, §1, eff. June 17, 2016.



RS 13:2564.1 - Compensation of parish court judges; maximum

PART IV. GENERAL PROVISIONS

§2564.1. Compensation of parish court judges; maximum

A. The salary of a judge of a parish court shall in no case exceed the salary of a district court judge of the judicial district in which the parish court is located.

B. If, on the effective date of this Section, a parish court judge is receiving a salary in excess of that permitted by Subsection A of this Section, his salary shall not be reduced during the term of office for which he was elected; provided, however, that upon the expiration of said term of office, or in case a vacancy occurs in said office, the salary for said office shall thereafter conform to the provisions of Subsection A of this Section.

C. The term "salary" as used in this Section means the total annual compensation paid directly or indirectly from all sources for services as judge.

Added by Acts 1977, No. 366, §2.



RS 13:2564.2 - Parish court judges; reimbursement for travel and hotel expenses

§2564.2. Parish court judges; reimbursement for travel and hotel expenses

A. A parish court judge of any parish court which has or hereafter has a judicial expense fund, may be reimbursed actual traveling and hotel expenses incurred in the discharge of his official duties from such fund upon the warrant of the judge alone, provided that sufficient monies are available in the fund to provide for such reimbursement. The supreme court, by rule, shall define the conditions under which such reimbursements will be made. No reimbursement shall be made for round trips of less than ten miles from the judge's bona fide residence to the place or places where he performs the official duties of his office.

B. The provisions of Subsection A of this Section shall apply to any parish court presently in existence or hereafter established.

Added by Acts 1980, No. 472, §1.



RS 13:2564.3 - Legal representation by the attorney general

§2564.3. Legal representation by the attorney general

A. It is hereby declared to be the public policy of this state that the state, through the attorney general, shall provide legal representation to a parish court judge of this state in all claims, demands, or suits, if such claim, demand, or suit arises out of the discharge of his duties and is within the scope of his office and such claim, demand, or suit did not result from the intentional wrongful act or gross negligence of the parish court judge.

B. Within five days after a parish court judge is served with any summons, complaint, process, notice, demand, or pleading, he shall deliver the original or a copy thereof to the attorney general. If, after thorough investigation by the attorney general, it appears that the parish court judge was not acting in the discharge of his duties and within the scope of his office at the time of the alleged act or omission, or that he was acting in an intentionally wrongful manner or was grossly negligent, the attorney general's office shall decline representation and the state shall not be responsible for providing any representation to the parish court judge.

C. The decision of the attorney general not to defend a parish court judge and any and all information obtained by him as a result of the investigations conducted pursuant to Subsection B of this Section shall be considered confidential and shall not be admissible as evidence in any legal proceeding and no reference thereto shall be made in any trial or hearing.

D. Nothing in this Section shall in any way impair, limit, or modify the rights and obligations of any insurer under any policy of insurance or impair the right of the individual to obtain private counsel in his own behalf.

E. This Section shall not be construed as creating a right of indemnification by a parish court judge against the state for any claim, demand, suit, or judgment whatsoever.

Acts 2016, No. 476, §1.



RS 13:2565 - Repealed

§2565. Repealed by Acts 2016, No. 131, §2.



RS 13:2571 - Parking violations; administrative adjudication; procedure; appeal; penalties

CHAPTER 8-B. ADMINISTRATIVE ADJUDICATION

OF PARKING VIOLATIONS

§2571. Parking violations; administrative adjudication; procedure; appeal; penalties

A. The city of Lafayette, the city of Gretna, and any municipality having a population of twenty-five thousand or more may prescribe civil fines for violation of ordinances prohibiting parking, stopping, or standing in certain areas of the municipality pursuant to the procedures for administrative adjudication provided in this Chapter.

B. The city of Lafayette, the city of Gretna, and each municipality with a population of twenty-five thousand or more may adopt an ordinance establishing an administrative adjudication hearing procedure under the provisions of this Chapter. Each ordinance shall provide a time period for persons charged with violating a parking, stopping, or standing ordinance to have a hearing under the provisions of this Chapter. The ordinance shall provide for appointment of hearing officers who shall have been licensed to practice law in Louisiana for five years and who shall have authority to administer oaths and affirmations and to issue orders compelling the attendance of witnesses and the production of documents. Any order compelling the attendance of witnesses or the production of documents may be enforced by the city court of the municipality, the parish court, or the district court in which the municipality is located. Except in municipalities having a population of four hundred eighty-five thousand or more persons, the ordinance may provide for a legal presumption that the vehicle's registered owner was the operator at the time of the charged violation. Any municipality having a population of four hundred eighty-five thousand or more persons which has by ordinance provided for an administrative hearing pursuant to the provisions of this Section shall bear the burden of proving by a preponderance of the evidence that the person receiving the ticket or summons committed the parking, stopping, or standing violation.

C.(1) If the ordinance provides for an instanter hearing at any time within fifteen days of the alleged violation for those denying liability for the violation, then the ticket or summons shall inform the person ticketed of the right to and place of such instanter hearing; however, the officer issuing the summons or ticket need not be present and the ticket shall be prima facie proof of its contents.

(2) The ticket or summons shall also provide information as to the time and place of an administrative adjudication hearing, at which the officer issuing the summons, citation, or ticket is present. The failure of any person charged with a violation to appear at the hearing shall be considered an admission of liability for the charged violation. The original summons, citation, ticket, or any carbon, machine, or true copy thereof is a record kept in the ordinary course of business of the municipality, and shall be rebuttable proof of the facts contained therein.

D. Any administrative adjudication hearing held under the provisions of this Chapter shall be conducted in accordance with the rules of evidence of the Administrative Procedure Act. Testimony by any person shall be taken under oath or by affirmation. The person charged with the ordinance violation may present any relevant evidence and testimony at such hearing; however, his physical presence shall not be required at the hearing if documentary evidence is submitted to the hearing officer prior to the date of the hearing.

E. The hearing officer shall issue an order stating whether or not the person charged is liable for violation of the parking, stopping, or standing ordinance and the amount of any fine, penalty, costs, or fee assessed against him, which order may be filed with the clerk of the governing authority. Any such order filed with this clerk may be enforced by immobilization of the offending vehicle.

F. Any order or decision of the hearing officer filed under the provisions of this Chapter with such clerk shall be maintained in a separate index and file. These orders or decisions may be recorded utilizing computer printouts, microfilm, microfiche, or other similar data processing techniques.

G. The ordinance shall provide for the amount and disposition of fines, penalties, costs and fees.

H. Any person determined by the hearing officer to be in violation of a parking, stopping, or standing ordinance may appeal this determination to the appropriate district court. Such appeal shall be instituted by filing, within thirty days of the filing of the hearing officer's order, a petition with the clerk of court for the district court along with payment of such reasonable costs as may be required by the clerk. After filing a petition for appeal the clerk of court of the district court shall schedule a hearing and notify all parties of the date, time, and place of such hearing. Service of notice of appeal under this Subsection shall not stay the enforcement and collection of the judgment unless the person who files the appeal posts bond prior to filing notice of appeal with the agency of the municipality designated by ordinance to accept payments of violations of parking, stopping, or standing ordinances.

Acts 1986, No. 978, §1, eff. July 14, 1986; Acts 1987, No. 170, §1, eff. June 19, 1987; Acts 1987, No. 428, §1, eff. July 8, 1987; Acts 1988, No. 432, §1; Acts 1991, No. 752, §1; Acts 2010, No. 297, §1.



RS 13:2571.1 - Port of New Orleans; parking violations; administrative adjudication; procedure; appeal; penalties

§2571.1. Port of New Orleans; parking violations; administrative adjudication; procedure; appeal; penalties

A. The board of commissioners of the Port of New Orleans may prescribe civil fines for violation of its traffic and parking ordinances which prohibit speeding, parking, stopping, or standing in certain areas of the jurisdiction of the port pursuant to the procedures for administrative adjudication provided in this Chapter.

B. The board may adopt an ordinance establishing an administrative adjudication hearing procedure under this Chapter. Each ordinance shall provide a time period for persons charged with violating a speeding, parking, stopping, or standing ordinance to have a hearing under this Chapter. The ordinance shall provide for appointment of hearing officers who shall have been licensed to practice law in Louisiana for five years and who may administer oaths and affirmations and to issue orders compelling the attendance of witnesses and the production of documents. Any order compelling the attendance of witnesses or the production of documents may be enforced by the appellate court in the parish in which the violation is alleged to have occurred.

C.(1) If the ordinance provides for an instanter hearing at any time within fifteen days of the alleged violation for those denying liability for the violation, then the ticket or summons shall inform the person ticketed of the right to and place of such instanter hearing; however, the officer issuing the summons or ticket need not be present and the ticket shall be prima facie proof of its contents.

(2) The ticket or summons shall also provide information as to the time and place of an administrative adjudication hearing, at which the officer issuing the summons, citation, or ticket is present. The failure of any person charged with a violation to appear at the hearing shall be considered an admission of liability for the charged violation. The original summons, citation, ticket, or any carbon, machine, or true copy thereof is a record kept in the ordinary course of business of the port, and shall be rebuttable proof of the facts contained therein.

D. Any administrative adjudication hearing held under this Chapter shall be conducted in accordance with the rules of evidence of the Administrative Procedure Act. Testimony by any person shall be taken under oath or by affirmation. The person charged with the ordinance violation may present any relevant evidence and testimony at such hearing; however, his physical presence shall not be required at the hearing if documentary evidence is submitted to the hearing officer prior to the date of the hearing.

E. The hearing officer shall issue an order stating whether or not the person charged is liable for violation of the speeding, parking, stopping, or standing ordinance and the amount of any fine, penalty, costs, or fee assessed against him, which order may be filed with the port. Any such order filed with this port may be enforced by immobilization of the offending vehicle.

F. Any order or decision of the hearing officer filed under this Chapter with the port shall be maintained in a separate index and file. These orders or decisions may be recorded utilizing computer printouts, microfilm, microfiche, or other similar data processing techniques.

G. The ordinance shall provide for the amount and disposition of fines, penalties, costs and fees.

H. Any person determined by the hearing officer to be in violation of a speeding, parking, stopping, or standing ordinance may appeal this determination to the appellate court in the parish in which the violation is alleged to have occurred. The appeal shall be instituted by filing, within thirty days of the filing of the hearing officer's order, a petition with the clerk along with payment of such reasonable costs as may be required by the clerk. After filing a petition for appeal, the clerk shall schedule a hearing and notify all parties of the date, time, and place of such hearing. Service of notice of appeal under this Subsection shall not stay the enforcement and collection of the judgment unless the person who files the appeal posts bond prior to filing notice of appeal with the agency of the port designated by ordinance to accept payments of violations of speeding, parking, stopping, or standing ordinances.

I. As used in this Section:

(1) "Appellate court" means a city court in Orleans Parish, a parish court in Jefferson Parish, or a justice of the peace court in St. Bernard Parish.

(2) "Clerk" means the clerk of a city court in Orleans Parish, the clerk of a parish court in Jefferson Parish, and the justice of the peace in St. Bernard Parish.

Acts 2001, No. 744, §1, eff. July 1, 2001; Acts 2015, No. 164, §1.



RS 13:2575 - Blighted or abandoned property; public health, housing, fire code, building code and certain other ordinance violations; administrative adjudication; procedure; appeal; penalties

CHAPTER 8-C. ADMINISTRATIVE ADJUDICATION OF

PUBLIC HEALTH, HOUSING, FIRE CODE, ENVIRONMENTAL,

AND HISTORIC DISTRICT VIOLATIONS

§2575. Blighted or abandoned property; public health, housing, fire code, building code and certain other ordinance violations; administrative adjudication; procedure; appeal; penalties

A.(1) Any municipality or parish may prescribe civil fines for blighted property, abandoned property, or violation of public health, housing, fire code, environmental, and historic district ordinances in the municipality or parish by owners of immovable property, their agents, tenants, or representatives pursuant to the procedures for administrative adjudication provided in this Chapter. For the purposes of this Chapter, "housing violations" shall encompass only those conditions in privately owned structures which are determined to constitute a threat or danger to the public health, safety or welfare, to the environment, or a historic district. In municipalities with a population of seventy thousand or more according to the latest federal decennial census, the term "housing violation" as used in this Chapter shall also encompass building codes, zoning, vegetation, and nuisance ordinances. However, nothing in this Section shall be construed to affect activities which occur on the premises of manufacturing facilities and which are regulated by Title 30 of the Louisiana Revised Statutes of 1950.

(2) For purposes of this Chapter, except in any parish with a population of more than three hundred thousand and less than four hundred thousand according to the latest federal decennial census, "blighted property" shall have the same meaning as provided in R.S. 33:1374(B)(1), and "abandoned property" shall have the same meaning as provided in R.S. 33:4720.59(D)(2).

B.(1) Any municipality or parish may adopt an ordinance or ordinances establishing an administrative adjudication hearing procedure under the provisions of this Chapter. The ordinance or ordinances shall provide for a time period for persons charged with owning blighted or abandoned property, or violating a public health, housing, fire code, environmental, and historic district ordinance to have a hearing under the provisions of this Chapter. The ordinance shall provide for the appointment of one or more hearing officers who may be the director of health of the municipality or parish or the health officer of the parish in which the municipality is located or the designee of such official or, in the discretion of the governing authority, who may be a person who shall have been licensed to practice law in Louisiana for two years.

(2) Except in any parish with a population of more than three hundred thousand and less than four hundred thousand according to the latest federal decennial census, any municipality or parish that adopts an ordinance establishing an administrative adjudication hearing procedure for determining property to be blighted or abandoned, shall provide notice to the property owners and to all mortgagees of record as provided in Paragraphs (D)(2) and (F)(2) of this Section.

(3) Each municipality or parish shall have the authority to empower the hearing officer with authority to:

(a) Administer oaths and affirmations.

(b) Issue orders compelling the attendance of witnesses and defendants and the production of documents.

(c) Levy fines, fees, penalties, and hearing costs, the maximum of which shall not exceed those established for the parish or municipal courts.

(d) Order violators to correct violations within a stipulated time.

(e) Take necessary and lawful measures to effect correction of the violation if the violator fails to do so within the time allocated by the hearing officer.

(f) Record orders, judgments, notices of judgments, or liens in the mortgage office of the parish in which the immovable property, or any portion thereof, in or on which the violation occurred is situated.

C.(1) The municipality or parish shall have a lien and privilege against the immovable property in or on which the violation occurred. The lien and privilege shall secure all fines, costs, and penalties which are assessed by the municipality or parish in accordance with this Section and described in the order, judgment, notice of judgment, or lien. For the lien and privilege to arise and exist, the order, judgment, notice of judgment, or lien assessing any fines, costs, and penalties shall be recorded in the mortgage office of the parish in which the immovable property, or any portion thereof, in or on which the violation occurred, is situated. The recordation shall have the effect of a judicial mortgage against the immovable property described therein and may be enforced against the immovable property described therein upon application of the municipality or parish to the clerk of the district court for issuance of a writ in accordance with Code of Civil Procedure Article 2253. The remedies established in this Chapter are nonexclusive and may be pursued independently of each other and in addition to other remedies provided by law. In order for the lien and privilege to arise, the order, judgment, notice of judgment, or lien shall be final and not subject to appeal when recorded in the mortgage office. The lien and privilege shall have ranking as provided by R.S. 9:4821(1).

(2) Any liens placed against such immovable property shall be included in the next annual ad valorem tax bill and shall be paid along with such taxes, subject, however, to any valid homestead exemption. Failure to pay the liens shall cause the immovable property in or on which the violation occurred to be subject to the same provisions of law as govern tax sales of immovable property when the immovable property has been declared blighted or a public nuisance by an administrative hearing officer acting in accordance with this Section, the property owners and other parties having interests in the property shall not have a right of redemption. However, if the immovable property has been sold for nonpayment of taxes to a tax sale purchaser other than the municipality, and if the right of redemption from the tax sale has not elapsed at least one year prior to the sale pursuant to this Section, the tax sale purchaser shall have a right of redemption from the sale pursuant to this Section until one year after the right of redemption from the tax sale elapses. In addition, failure to pay the liens shall also cause such liens and privileges to be subject to enforcement in accordance with R.S. 13:2576. Any liens placed against immovable property that has a legal homestead exemption from taxes will become payable ninety days after the death of the owner thereof or immediately upon recordation of any conventional mortgage on the immovable property or transfer of title to a new owner, whichever occurs first.

D.(1) Prior to holding an administrative hearing for public health, housing, fire code, environmental, and historic district violations, the municipality or parish shall notify the property owner at least fifteen days in advance of the date that such a hearing is scheduled. This notification shall state the time, date, and location of the hearing, the alleged violations, and it shall be sent by certified or registered United States mail to the violator or personally served on the violator at the address as listed in the assessor's office of the municipality or parish. The date of the postmark shall be deemed to be the date of delivery. Any notification so sent and returned by the United States Post Office shall be considered as having fulfilled the notification requirement. Failure of any person charged with a violation to appear at the hearing shall be considered an admission of liability for the charged violation. Any order compelling the attendance of witnesses or the production of documents may be enforced by the city or municipal court of the municipality or the parish court in whose jurisdiction the municipality is located, or in the parish court of the parish initiating the action.

(2) Except in any parish with a population of more than three hundred thousand and less than four hundred thousand according to the latest federal decennial census, prior to holding an administrative hearing for the determination of blight or abandonment of property, the municipality or parish shall notify the property owner and each mortgagee of record in the parish mortgage records, at least thirty days in advance of the date of the administrative hearing. The notification shall state the time, date, and location of the hearing, the location of the subject property, and an explanation that the hearing is for the purpose of making a determination whether the subject property is blighted or abandoned. The notice shall be sent by certified or registered United States mail or personally served on the property owner at the address listed in the assessor's office of the municipality or parish, and on each mortgagee of record at the address provided in the recorded mortgage.

E. Any administrative adjudication hearing held under the provisions of this Chapter shall be conducted in accordance with the rules of evidence of the Administrative Procedure Act. Testimony by any person shall be taken under oath. The person charged with the ordinance violation may present any relevant evidence and testimony at such hearing and may be represented by an attorney at law. However, his physical presence shall not be required at the hearing if documentary evidence, duly verified by such person, is submitted to the hearing officer prior to the date of the hearing.

F.(1) The hearing officer shall issue an order within thirty days, excluding legal holidays, of the hearing stating whether or not the person charged is liable for the violation, and the amount of any fine, penalty, costs, or fee assessed against him, and a date by which the violation shall be corrected. In addition to the enforcement procedure and authority set forth in Paragraph (B)(2) of this Section, any order assessing a fine, penalty, costs, or fee or stipulating a correction date may be enforced by the city or municipal court of the municipality or the parish court in whose jurisdiction the municipality is located, or in the parish court of the parish initiating the action.

(2) Except in any parish with a population of more than three hundred thousand and less than four hundred thousand according to the latest federal decennial census, within thirty days, excluding legal holidays, after the hearing to determine whether a property is blighted or abandoned, the hearing officer shall send written post hearing notice to the property owner and each mortgagee of record explaining whether the hearing officer determined the subject property to be blighted or abandoned and state whether any fine, penalty, costs, or fees are assessed. The post hearing notice shall be sent to the property owner and mortgagees of record in the manner provided for in Paragraph (D)(2) of this Section.

G. The ordinance shall provide for the amount and disposition of fines, penalties, costs, and fees.

H. Any property owner or mortgagee of record of property determined to be blighted or abandoned property, or any person determined by the hearing officer to be in violation of a public health, housing, fire code, environmental, or historic district ordinance may appeal this determination to the appropriate district court. Such appeal shall be instituted by filing, within thirty calendar days of the hearing officer's order, a petition with the clerk of court for the district court along with payment of such reasonable costs as may be required by the clerk. After filing a petition for appeal, the clerk of court of the district court shall schedule a hearing and notify all parties of the date, time, and place of such hearing. Service of notice of appeal under this Subsection shall not stay the enforcement and collection of the judgment unless the person who files the appeal furnishes security prior to filing notice of appeal with the agency of the municipality or parish designated by ordinance to accept such payments in the amount to be fixed by the hearing officer sufficient to assure satisfaction of the finding of the hearing officer relative to the fine, fee, penalty, costs of the hearing, and costs, if any, of correcting the violation.

Acts 1987, No. 514, §1, eff. July 9, 1987; Acts 1991, No. 289, §5; Acts 1992, No. 737, §1; Acts 1995, No. 646, §1; Acts 1995, No. 1155, §2, eff. June 29, 1995; Acts 2004, No. 209, §2, eff. June 14, 2004; Acts 2007, No. 115, §1; Acts 2007, No. 193, §1; Acts 2010, No. 449, §1; Acts 2011, 1st Ex. Sess., No. 38, §1; Acts 2013, No. 223, §1, eff. June 12, 2013.



RS 13:2575.1 - Additional administrative adjudication procedures in Jefferson Parish

§2575.1. Additional administrative adjudication procedures in Jefferson Parish

A. In the parish of Jefferson, the term "housing violation" as used in this Chapter shall also encompass building codes, zoning, vegetation, and nuisance ordinances.

B. In the parish of Jefferson, the procedures for administrative adjudication provided in this Chapter may also be utilized in matters involving licensing and permits and any other ordinance violations that may be determined by the Jefferson Parish Council.

C. In the parish of Jefferson, any party aggrieved by any administrative adjudication procedure pursuant to the provisions of this Chapter may appeal to the appropriate district court a determination of a hearing officer made pursuant to this Chapter.

Acts 2001, No. 251, §1, eff. June 1, 2001; Acts 2013, No. 279, §1.



RS 13:2575.2 - St. Tammany Parish; additional administrative adjudication procedures; judicial review procedures

§2575.2. St. Tammany Parish; additional administrative adjudication procedures; judicial review procedures

A.(1) In the parish of St. Tammany, the term "housing violation" as used in this Chapter shall also encompass building codes, zoning, vegetation, and nuisance ordinances.

(2) In the parish of St. Tammany, the procedures for administrative adjudication provided in this Chapter may also be utilized in matters involving licensing and permits and any other ordinance violations that may be determined by the St. Tammany Parish Council.

B.(1) Any person or persons jointly or severally aggrieved by any decision of the St. Tammany Parish hearing officer may present a petition to the district court of the parish along with payment of such reasonable costs as may be required by the clerk. Such petition shall be duly verified, set forth that the decision is illegal, in whole or in part, and specify the grounds of the illegality. The petition shall be presented to the court within thirty days after the filing of the decision of the hearing officer.

(2) Upon the presentation of such petition, the court may allow a writ of certiorari directed to the hearing officer to review the decision of the hearing officer and there shall be prescribed therein the period of time within which a return may be made and served upon the relator's attorney. Such period shall be not less than ten days but may be extended by the court. The allowance of the writ shall not stay the proceedings upon the decision or any enforcement thereof unless the person who files the appeal for writ of certiorari furnishes security prior to filing notice of appeal with the agency of the parish designated by ordinance to accept such payments in the amount to be fixed by the hearing officer sufficient to assure satisfaction of the finding of the hearing officer relative to the fine, fee, penalty, costs of the hearing, and costs, if any, of correcting the violation.

(3) The St. Tammany Parish hearing officer shall not be required to return the original papers acted upon by the hearing officer, but may return certified or sworn copies thereof or such portions thereof as may be called for by the writ. The return shall concisely set forth such other facts as may be pertinent and material to show the grounds of the decision appealed from and shall be verified.

(4) If, upon the hearing, it shall appear to the court that testimony is necessary for the proper disposition of the matter, the court may take additional evidence or appoint a referee to take such evidence as it may direct. Such referee shall report the same to the court with his findings of fact and conclusions of law, and his report shall constitute a part of the proceedings upon which the determination of the court shall be made.

(5) The court may reverse or affirm, wholly or in part, or may modify the decision brought up for review. All issues in any proceedings under this Section shall have preference over all other civil actions and proceedings. The appellant and St. Tammany Parish shall be parties in such civil action and proceeding; the St. Tammany hearing officer shall not be a party to such civil action and proceeding.

Acts 2004, No. 298, §1, eff. June 18, 2004.



RS 13:2575.3 - Additional administrative adjudication procedures in Livingston Parish

§2575.3. Additional administrative adjudication procedures in Livingston Parish

A. In the parish of Livingston, the term "housing violation" as used in this Chapter shall also encompass building codes, zoning, vegetation, and nuisance ordinances.

B. In the parish of Livingston, the procedures for administrative adjudication provided in this Chapter may also be used in matters involving licensing and permits and any other ordinance violations that may be determined by the Livingston Parish Council.

Acts 2009, No. 316, §1.



RS 13:2575.4 - Additional administrative adjudication procedures; West Baton Rouge Parish

§2575.4. Additional administrative adjudication procedures; West Baton Rouge Parish

A. In the parish of West Baton Rouge, the terms "housing violation" and "environmental violation" as used in this Chapter shall also encompass parish ordinances relative to building codes, zoning, vegetation, abandoned vehicles and junk, garbage, trash, and refuse, livestock keeping, required addresses for E911 identification, and nuisances.

B. In the parish of West Baton Rouge, the procedures for administrative adjudication provided for in this Chapter may also be used in matters involving licensing and permits or any other ordinance violations as determined by the parish governing authority.

Acts 2011, No. 63, §1.



RS 13:2575.5 - Housing violations; additional administrative adjudication procedures; city of Central

§2575.5. Housing violations; additional administrative adjudication procedures; city of Central

A. Notwithstanding any other provision of law to the contrary, in the city of Central, the term "housing violation" as used in this Chapter shall also encompass violations of building codes, zoning, vegetation, and nuisance ordinances.

B. Notwithstanding any other provision of law to the contrary, in the city of Central, the procedures for administrative adjudication provided in this Chapter may also be utilized in matters involving licensing and permits and any other ordinance violations that may be determined by the municipal governing authority.

Acts 2011, No. 271, §1, eff. June 28, 2011.



RS 13:2575.6 - Additional administrative adjudication procedures in the city of New Orleans; sanitation and litter violations; ticket procedure; appeal; penalties

§2575.6. Additional administrative adjudication procedures in the city of New Orleans; nuisance, sanitation, and litter violations; ticket procedures; appeals; penalties

A. The city of New Orleans may prescribe civil fines for violations of nuisance, sanitation, and litter ordinances on immovable property pursuant to the procedures for administrative adjudication provided in this Chapter.

B. The city of New Orleans may adopt ordinances establishing an administrative adjudication hearing procedure under the provisions of this Chapter to enforce violations of nuisance, sanitation, and litter ordinances by the owners of immovable property or their agents, tenants, or representatives noticed via the issuance of a sanitation ticket. Each ordinance shall provide a reasonable time period for a hearing under the provisions of this Chapter, which in no event shall be less than fifteen days from sanitation ticket issuance. The ordinance shall provide for appointment of hearing officers who shall have been licensed to practice law in Louisiana for no less than two years, and who shall have authority to administer oaths and affirmations and to issue orders compelling the attendance of witnesses and the production of documents. Any order compelling the attendance of witnesses or the production of documents may be enforced by the municipal court of the municipality or the district court in which the municipality is located. The ordinance shall provide that the city bears the burden of proving by a preponderance of the evidence that the person receiving the sanitation ticket is responsible for the sanitation or litter violation.

C. The sanitation ticket shall also provide information as to the time and place of an administrative adjudication hearing, at which the city official issuing the sanitation ticket will be present. The failure of any person charged with a violation to appear at the hearing shall be considered an admission of liability for the charged violation. The original sanitation ticket or any true copy of the ticket shall be deemed a record kept in the ordinary course of business of the municipality, and shall be rebuttable proof of the facts contained in the ticket.

D. Any administrative adjudication hearing held under the provisions of this Section shall be conducted in accordance with the Administrative Procedure Act. Testimony by any person shall be taken under oath or by affirmation. The person who received the sanitation ticket may present any relevant evidence and testimony at such hearing; however, his physical presence shall not be required at the hearing if documentary evidence is submitted to the hearing officer prior to the date of the hearing.

E. The hearing officer shall issue an order stating whether or not the person who received the sanitation ticket is liable for a violation of the nuisance, sanitation, or litter ordinance at the property and the amount of any fine, penalty, cost, or fee assessed against him, which order may be filed in the mortgage or conveyance office of the city. Any such order filed shall constitute a lien and privilege against the property, be placed on the ad valorem tax bill, and be paid the same as taxes.

F. Any order of the hearing officer filed under the provisions of this Section shall be maintained in a separate index and file. These orders or decisions may be recorded utilizing computer printouts or other similar data processing techniques.

G. The ordinance shall provide for the amount and disposition of fines, penalties, costs, and fees. No fine shall exceed a maximum of five hundred dollars per violation.

H. Any owner of immovable property or their agents, tenants, or representatives determined by the hearing officer to be in violation of a nuisance, sanitation, or litter ordinance may appeal this determination to the appropriate district court. Such appeal shall be instituted by filing, within thirty days of the filing of the order of the hearing officer, a petition with the clerk of court for the district court along with payment of such reasonable costs as may be required by the clerk. After filing a petition for appeal the clerk of court of the district court shall schedule a hearing and notify all parties of the date, time, and place of such hearing. Service of notice of appeal under this Subsection shall not stay the enforcement and collection of the judgment unless the person who files the appeal posts bond prior to filing notice of appeal with the agency of the municipality designated by ordinance to accept payments of violations of nuisance, sanitation, or litter ordinances.

Acts 2014, No. 828, §1.



RS 13:2575.7 - Additional administrative adjudication procedures; certain parishes

§2575.7. Additional administrative adjudication procedures; certain parishes

A. In any parish with a population of not less than thirty-five thousand five hundred persons and not more than thirty-six thousand persons, according to the most recent federal decennial census, the term "housing violation" as used in this Chapter shall also encompass violations of building codes, zoning, vegetation, and nuisance ordinances.

B. In any parish with a population of not less than thirty-five thousand five hundred persons and not more than thirty-six thousand persons, according to the most recent federal decennial census, the procedures for administrative adjudication provided in this Chapter may also be utilized in matters involving licensing and permits and any other ordinance violations that may be determined by the parish governing authority.

Acts 2014, No. 828, §1.



RS 13:2576 - Administrative adjudication of blighted or abandoned property, public health, housing, fire code, environmental, and historic district violations

§2576. Administrative adjudication of blighted or abandoned property, public health, housing, fire code, environmental, and historic district violations

A. In any municipality or parish, the failure to pay the liens, privileges, judicial mortgages, and any fines, fees, penalties, or hearing costs imposed pursuant to R.S. 13:2575 shall cause the liens, privileges, judicial mortgages, and any fines, fees, penalties, or hearing costs to be enforceable pursuant to the following provisions, in addition to those provided for in R.S. 13:2575:

(1)(a) The municipality may, immediately after the recordation of the order, judgment, notice of judgment, or lien in the mortgage office of the parish in whose jurisdiction the municipality is located:

(i) Apply to the clerk of the district court for issuance of a writ in accordance with Code of Civil Procedure Article 2253, upon describing with particularity the immovable property and the manner in which the writ is to be enforced, or

(ii) Institute a suit by ordinary proceeding against the owner of record in any court of competent jurisdiction to enforce the order, judgment, notice of judgment, or lien.

(b) All money judgments rendered in favor of the municipality shall recognize the order, judgment, notice of judgment, or lien, which shall have the effect of establishing the ranking in accordance with R.S. 13:2575, and shall be enforced in accordance with all laws relative to the enforcement of such judgments.

(2) The suit shall be tried by preference over all other civil suits both in the lower and appellate courts and shall be prosecuted without costs of court to the municipality. However, the municipality shall, whenever revenue is received from property as provided in this Chapter, pay the court costs out of the first revenue received.

(3) All actions to annul or invalidate sales made hereunder, for any cause whatsoever, and all actions to subject the property to any mortgage which existed before the sale to the purchaser shall be prescribed by the lapse of one year from the date of registry in the conveyance office of the deed to the purchaser.

(4) The municipality may pay out of the proceeds of the sale all costs incurred in enforcement of this Chapter, including the cost and expense of executing and recording the lien, except for deeds and copies of same, which shall be paid for by the purchaser in addition to the price bid for the property.

(5) After payment of costs incurred in the enforcement of this Chapter, the remaining proceeds of any judicial sale shall be credited and applied in satisfaction of all outstanding taxes, charges, assessment liens, mortgages, privileges, and other encumbrances secured by the property in the order of their priority as provided by law.

(6) Any past due and unpaid ad valorem taxes remaining after applying the proceeds of the judicial sale as provided by Paragraph (A)(5) of this Section shall become, be, and remain the personal obligation of the tax debtor.

(7) If property for which tax sale title was acquired and held by a political subdivision pursuant to R.S. 47:2196 is sold pursuant to this Chapter, upon recordation of such sale the property shall no longer be deemed adjudicated property. For purposes of any rights of redemption required pursuant to state law, the redemption period shall be deemed to have commenced on the date of the recordation of the initial adjudication to the political subdivision and not on the date of sale pursuant to this Chapter.

B. The governing body of the municipality may waive the collection or enforcement of any code liens in accordance with procedures established by the municipality in order to serve the public health, safety, and welfare through the financing, reconstruction, or rehabilitation of deteriorated housing.

C. The governing body of the municipality may, by ordinance, establish a dedicated fund into which funds collected in accordance with this Chapter for the satisfaction of liens shall be deposited and from which such funds may be distributed in accordance with procedures established by the municipality in order to serve the public health, safety, and welfare through the financing, reconstruction, or rehabilitation of deteriorated housing.

Added by Acts 1994, 3rd Ex. Sess., No. 66, §1, eff. July 7, 1994; Acts 1997, No. 463, §1, eff. June 22, 1997; Acts 2000, 1st Ex. Sess., No. 145, §1; Acts 2001, No. 366, §1; Acts 2004, No. 209, §2, eff. June 14, 2004; Acts 2007, No. 115, §1; Acts 2011, 1st Ex. Sess., No. 38, §1; Acts 2013, No. 223, §1, eff. June 12, 2013.



RS 13:2581 - JUSTICES OF THE PEACE COURTS

CHAPTER 9. JUSTICES OF THE PEACE COURTS

PART I. IN GENERAL

§2581. Election of justices of the peace; return; commissions; term

Justices of the peace shall be elected as provided by law. The election returns from each ward shall be made according to law and the governor shall issue commissions to the persons elected. Justices of the peace shall enter upon the discharge of their duties as soon as they have been commissioned and taken the oath required by the Constitution, and shall remain in office until their successors have been elected and qualified.

Acts 1960, No. 32, §4, eff. Jan. 1, 1961.



RS 13:2582 - Justices of the peace; qualifications; election; term of office; nullity; persons ineligible

§2582. Justices of the peace; qualifications; election; term of office; nullity; persons ineligible

A.(1) Each justice of the peace shall be of good moral character, a qualified elector, a resident of the ward and district from which elected, and able to read and write the English language correctly. Each person qualifying for the office of justice of the peace shall possess a high school diploma or its equivalent as determined by the State Board of Elementary and Secondary Education by the date of qualification to run for office in the year 2008. Each shall possess such other qualifications as are provided by law.

(2)(a) Beginning in the year 2008, to qualify to run for the office of justice of the peace, a person shall not have attained the age of seventy years by the date of qualification to run for office. A justice of the peace who attains seventy years of age while serving a term of office shall be allowed to complete that term of office.

(b) The provisions of Subparagraph (a) of this Paragraph shall not apply to those justices of the peace who are serving as a justice of the peace or elected to the office of justice of the peace on or before August 15, 2006.

B. Justices of the peace shall be elected at the congressional election for terms of six years by the qualified voters within the territorial limits of their jurisdiction. They shall take office on the first day of January following election.

C. The term of the justices of the peace in office on September 7, 1984 shall expire on December 31, 1990. Their successors shall be elected pursuant to Subsection B hereof.

D. The election of any person to the office of justice of the peace in violation of the provisions of R.S. 42:39.2 shall be null and void.

E. No person appointed to fill a vacancy in the office of justice of the peace under the provisions of Article V, Section 22, of the Constitution of Louisiana shall be eligible as a candidate at the election to fill the vacancy or, if elected, shall be eligible to hold that office. If any person so appointed qualifies as a candidate to fill the vacancy for the office to which he was appointed, his qualification shall be null and void.

F. Notwithstanding Subsections B and C of this Section, the governing authority of St. Charles Parish shall call an election for justices of the peace on one of the dates specified in R.S. 18:402(F) that falls more than forty-five days after the date of the meeting at which the governing authority calls the election. The election shall be conducted according to the districts provided in R.S. 13:2614 and those elected shall serve for terms that expire on December 31, 2002. Their successors in office shall be elected pursuant to Subsection B of this Section.

Acts 1984, No. 219, §1; Acts 1985, No. 148, §1; Acts 1987, No. 247, §1; Acts 1987, No. 573, §1; Acts 1997, No. 1322, §1, eff. July 15, 1997; Acts 1999, No. 746, §1; Acts 2003, No. 264, §1; Acts 2006, No. 651, §1; Acts 2014, No. 495, §1; Acts 2015, No. 71, §1.

NOTE: See Acts 1985, No. 148, §2.



RS 13:2583 - Constables; election; term of office; qualifications

§2583. Constables; election; term of office; qualifications

A.(1) There shall be one constable for the court of each justice of the peace in the several parishes of the state, who shall be of good moral character, be able to read and write the English language, possess a high school diploma or its equivalent as determined by the State Board of Elementary and Secondary Education, and be an elector and resident of the ward or district from which elected. However, the requirement of a high school diploma or its equivalent does not apply to any constable who was in office as a constable or elected to the office of constable on or before November 19, 1995, in terms of his qualification to remain in office or to seek reelection to a consecutive term. He shall possess such other qualifications as are provided by law.

(2)(a) Beginning in the year 2008, to qualify to run for the office of constable, a person shall not have attained the age of seventy years by the date of qualification to run for office. A constable who attains seventy years of age while serving a term of office shall be allowed to complete that term of office.

(b) The provisions of Subparagraph (a) of this Paragraph shall not apply to those constables who are serving as a constable or elected to the office of constable on or before August 15, 2006.

B. A constable shall be elected at the congressional election for terms of six years by the qualified electors within the territorial limits of the justice of the peace ward of the court for which he is elected. He shall take office on the first day of January following the election.

C. The term of the constables in office on September 7, 1984 shall expire on December 31, 1990. Their successors shall be elected pursuant to Subsection B of this Section.

D. Repealed by Acts 2006, No. 651, §2.

E. Notwithstanding Subsections B and C of this Section, the governing authority of St. Charles Parish shall call an election for constables on one of the dates specified in R.S. 18:402(F) that falls more than forty-five days after the date of the meeting at which the governing authority calls the election. The election shall be conducted according to the districts provided in R.S. 13:2614 and those elected shall serve for terms that expire on December 31, 2002. Their successors in office shall be elected pursuant to Subsection B of this Section.

F. Repealed by Acts 2014, No. 202, §2, eff. May 22, 2014.

Acts 1984, No. 219, §1; Acts 1985, No. 148, §1; Acts 1995, No. 1237, §1; Acts 1996, 1st Ex. Sess., No. 83, §1, eff. May 10, 1996; Acts 1997, No. 631, §1; Acts 1997, No. 1322, §1, eff. July 15, 1997; Acts 1999, No. 1345, §3; Acts 2006, No. 651, §§1, 2; Acts 2014, No. 154, §1; Acts 2014, No. 202, §2, eff. May 22, 2014; Acts 2014, No. 495, §1; Acts 2015, No. 71, §1.

NOTE: See Acts 1985, No. 148, §2.



RS 13:2583.1 - Deputies; oath; compensations

§2583.1. Deputies; oath; compensation

A. Each duly elected constable of a justice of the peace court in East Baton Rouge Parish and Jefferson Parish may appoint as many deputy constables as necessary for whose acts he shall be responsible. The deputies before entering upon their duties, shall take the oath required by the constitution and the laws of this state and meet the requirements of R.S. 40:2402 through 2406. A duplicate copy of the oath of office shall be filed with the office of the attorney general within seventy-two hours after being administered. Any deputy constable appointed pursuant to this Section shall not be entitled to any compensation from any local governing body or political subdivision, other than the constable's office, and shall not be entitled to any compensation from the state. Each constable may fix the compensation of his deputies and clerical forces. He shall pay from the fees generated by his office the compensation due all deputies and clerical assistants, the premiums on bonds required by him of any deputy in charge of public funds, insurance premiums, if provided, and any and all other expenses of any nature whatsoever necessary for the performance of all duties required of the deputy. He shall issue monthly or twice per month, at his discretion, to employees and deputies warrants or checks for the amounts due them.

B. The constable of a justice of the peace court authorized to appoint deputies under Subsection A may designate one of his deputies to be his chief deputy, who shall stand in the place of the constable during his absence from the ward.

C. The deputy constables authorized by this Section shall have the same qualifications and training as required by law of the constable of the justice of the peace court. The deputy constable need not be a resident of the ward from which the constable is elected, but he must be a resident of the parish within which the ward is located.

D. The provisions of this Section shall have no effect on nor limit the authority of a justice of the peace to appoint a special deputy constable pursuant to R.S. 13:3477.

Added by Acts 1989, No. 295, §1; Acts 2011, 1st Ex. Sess., No. 38, §1; Acts 2014, No. 381, §1.



RS 13:2583.2 - Deputies; oath; compensations; Union Parish

§2583.2. Deputies; oath; compensation; Union Parish

A. Each duly elected constable of a justice of the peace court in Union Parish may appoint one deputy constable, if necessary, for whose acts the constable shall be responsible. Before entering upon his duties, each deputy shall take the oath required by the constitution and the laws of this state and meet the requirements of R.S. 40:2402 through 2406. A duplicate copy of the oath of office shall be filed with the office of the attorney general within seventy-two hours after being administered. Any deputy constable appointed pursuant to this Section shall not be entitled to any compensation from any local governing body or political subdivision, other than the constable's office, and shall not be entitled to any compensation from the state. Each constable may fix the compensation of his deputy. He shall pay from the fees generated by his office the compensation due the deputy, the premiums on bonds required by him of a deputy in charge of public funds, insurance premiums, if provided, and any and all other expenses of any nature whatsoever necessary for the performance of all duties required of the deputy. He shall issue monthly or twice per month, at his discretion, to the deputy warrants or checks for the amounts due him.

B. Each deputy constable authorized by this Section shall have the same qualifications and training as required by law for a constable of a justice of the peace court. The deputy constable need not be a resident of the ward from which the constable is elected, but he must be a resident of Union Parish.

C. The provisions of this Section shall have no effect on nor limit the authority of a justice of the peace to appoint a special deputy constable pursuant to R.S. 13:3477.

Acts 2002, 1st Ex. Sess., No. 63, §1; Acts 2014, No. 381, §1.



RS 13:2583.3 - Deputies; oath; compensations; Caddo Parish

§2583.3. Deputies; oath; compensation; Caddo Parish

A.(1) Each duly elected constable of a justice of the peace court in Caddo Parish may appoint one deputy constable, if necessary, for whose acts the constable shall be responsible. Before entering upon his duties, each deputy shall take the oath required by the constitution and the laws of this state and meet the requirements of R.S. 40:2405. A duplicate copy of the oath of office shall be filed with the office of the attorney general within seventy-two hours after being administered. Any deputy constable appointed pursuant to this Section shall not be entitled to any compensation from any local governing body or political subdivision, other than the constable's office, and shall not be entitled to any compensation from the state. Each constable may fix the compensation of his deputy. He may pay from the fees generated by his office any compensation due to the deputy, the premiums on bonds required by him of a deputy in charge of public funds, insurance premiums, and any expenses necessary for the performance of duties required of the deputy. He may issue monthly or twice per month, at his discretion, warrants or checks for the amounts due to the deputy.

(2) On or before August first of each year, each constable shall report to the sheriff of Caddo Parish the following information:

(a) The full name of the deputy constable and term of employment.

(b) Any compensation from all sources paid to the deputy constable for the previous fiscal year.

(c) Any certification of required training, including training certified by the Council on Peace Officer Standards and Training.

B. Each deputy constable authorized by this Section shall have the same qualifications and training as required by law for a constable of a justice of the peace court. The deputy constable need not be a resident of the ward from which the constable is elected, but he must be a resident of Caddo Parish.

C. The provisions of this Section shall have no effect on nor limit the authority of a justice of the peace to appoint a special deputy constable pursuant to R.S. 13:3477.

Acts 2003, No. 692, §1; Acts 2012, No. 167, §1; Acts 2014, No. 381, §1; Acts 2015, No. 93, §1; Acts 2016, No. 39, §1, eff. May 10, 2016.



RS 13:2583.4 - Deputies; oath; compensation; Ascension Parish

§2583.4. Deputies; oath; compensation; Ascension Parish

A. Each duly elected constable of a justice of the peace court in Ascension Parish may appoint one deputy constable, if necessary, for whose acts the constable shall be responsible. Before entering upon his duties, each deputy shall take the oath required by the constitution and the laws of this state and meet the requirements of R.S. 40:2402 through 2406. A duplicate copy of the oath of office shall be filed with the office of the attorney general within seventy-two hours after being administered. Any deputy constable appointed pursuant to this Section shall not be entitled to any compensation from any local governing body or political subdivision, other than the constable's office, and shall not be entitled to any compensation from the state. Each constable may fix the compensation of his deputy. He may pay from the fees generated by his office any compensation due the deputy, the premiums on bonds required by him of a deputy in charge of public funds, insurance premiums, and any expenses necessary for the performance of duties required of the deputy. He may issue monthly or twice per month, at his discretion, to the deputy warrants or checks for the amounts due him.

B. Each deputy constable authorized by this Section shall have the same qualifications and training as required by law for a constable of a justice of the peace court. The deputy constable need not be a resident of the ward from which the constable is elected, but he must be a resident of Ascension Parish.

C. The provisions of this Section shall have no effect on nor limit the authority of a justice of the peace to appoint a special deputy constable pursuant to R.S. 13:3477.

Acts 2009, No. 180, §1; Acts 2014, No. 381, §1.



RS 13:2583.5 - Deputies; oath; compensation; Calcasieu Parish

§2583.5. Deputies; oath; compensation; Calcasieu Parish

A. Each duly elected constable of a justice of the peace court in Calcasieu Parish may appoint one deputy constable, if necessary, for whose acts the constable shall be responsible. Before entering upon his duties, each deputy shall take the oath required by the constitution and the laws of this state and meet the requirements of R.S. 40:2402 through 2406. A duplicate copy of the oath of office shall be filed with the office of the attorney general within seventy-two hours after being administered. Any deputy constable appointed pursuant to this Section shall not be entitled to any compensation from any local governing body or political subdivision, other than the constable's office, and shall not be entitled to any compensation from the state. Each constable may fix the compensation of his deputy. He may pay from the fees generated by his office any compensation due the deputy, the premiums on bonds required by him of a deputy in charge of public funds, insurance premiums, and any expenses necessary for the performance of duties required of the deputy. He may issue monthly or twice per month, at his discretion, to the deputy warrants or checks for the amounts due him.

B. Each deputy constable authorized by this Section shall have the same qualifications and training as required by law for a constable of a justice of the peace court. The deputy constable need not be a resident of the ward from which the constable is elected, but he must be a resident of Calcasieu Parish.

C. The provisions of this Section shall have no effect on nor limit the authority of a justice of the peace to appoint a special deputy constable pursuant to R.S. 13:3477.

Acts 2012, No. 305, §1; Acts 2014, No. 381, §1.



RS 13:2583.6 - Deputies; oath; compensation; St. Martin Parish

§2583.6. Deputies; oath; compensation; St. Martin Parish

A. Each duly elected constable of a justice of the peace court in St. Martin Parish may appoint one deputy constable, if necessary, for whose acts the constable shall be responsible. Before entering upon his duties, the deputy shall take the oath required by the constitution and the laws of this state and meet the requirements of R.S. 40:2402 through 2406. A duplicate copy of the oath of office shall be filed with the office of the attorney general within seventy-two hours after being administered. The deputy constable appointed pursuant to this Section shall not be entitled to any compensation from any local governing body or political subdivision, other than the constable's office, and shall not be entitled to any compensation from the state. Each constable may fix the compensation of his deputy. He may pay from the fees generated by his office any compensation due the deputy, the premiums on bonds required by him of a deputy in charge of public funds, insurance premiums, and any expenses necessary for the performance of duties required of the deputy. He may issue monthly or twice per month, at his discretion, to the deputy warrants or checks for the amounts due him.

B. The deputy constable authorized by this Section shall have the same qualifications and training as required by law for a constable of a justice of the peace court. However, a deputy constable need not be a resident of the ward from which the constable is elected, but he must be a resident of St. Martin Parish.

C. The provisions of this Section shall have no effect on nor limit the authority of a justice of the peace to appoint a special deputy constable pursuant to R.S. 13:3477.

Acts 2014, No. 381, §1.



RS 13:2583.7 - Deputies; oath; compensation; Caldwell Parish

§2583.7. Deputies; oath; compensation; Caldwell Parish

A. Each duly elected constable of a justice of the peace court in Caldwell Parish may appoint one deputy constable, if necessary, for whose acts the constable shall be responsible. Before entering upon his duties, the deputy shall take the oath required by the constitution and the laws of this state and meet the requirements of R.S. 40:2402 through 2406. A duplicate copy of the oath of office shall be filed with the office of the attorney general within seventy-two hours after being administered. Any deputy constable appointed pursuant to this Section shall not be entitled to any compensation from any local governing body or political subdivision, other than the constable's office, and shall not be entitled to any compensation from the state. Each constable may fix the compensation of his deputy. He may pay from the fees generated by his office any compensation due the deputy, the premiums on bonds required by him of a deputy in charge of public funds, insurance premiums, and any expenses necessary for the performance of duties required of the deputy. He may issue monthly or twice per month, at his discretion, to the deputy warrants or checks for the amounts due him.

B. Each deputy constable authorized by this Section shall have the same qualifications and training as required by law for a constable of a justice of the peace court. However, a deputy constable need not be a resident of the ward from which the constable is elected, but he must be a resident of Caldwell Parish.

C. The provisions of this Section shall have no effect on nor limit the authority of a justice of the peace to appoint a special deputy constable pursuant to R.S. 13:3477.

Acts 2014, No. 591, §1.



RS 13:2584 - Domicile; designation by local governing authorities

§2584. Domicile; designation by local governing authorities

Except as otherwise provided by R.S. 13:2585, the governing authorities of the various parishes are authorized to fix and designate the official domicile of justice of the peace courts within their respective parishes. The failure of any justice of the peace to abide by the will of the governing authority of the parish in this respect automatically vacates the office, which shall be filled by the governor by appointment.

Acts 1960, No. 32, §4, eff. Jan. 1, 1961; Acts 1992, No. 960, §1.



RS 13:2585 - Holding court in place where alcoholic beverages are sold prohibited; penalty

§2585. Holding court in place where alcoholic beverages are sold prohibited; penalty

It is unlawful for a justice of the peace to hold sessions of his court in any place used wholly or in part as a barroom, or in any other place where alcoholic beverages or spirituous liquors are sold or offered for sale. The violation of this section constitutes a misdemeanor punishable by a fine of not more than two hundred dollars, or imprisonment in the parish jail for not more than sixty days, or both such fine and imprisonment, at the discretion of the court.

Acts 1960, No. 32, §4, eff. Jan. 1, 1961.



RS 13:2586 - Jurisdiction and procedure

§2586. Jurisdiction and procedure

A. Justices of the peace shall have concurrent jurisdiction with the district courts in all civil matters as set forth in Articles 4911 through 4913 of the Code of Civil Procedure.

B. They shall have no jurisdiction in succession or probate matters, or when a succession is a defendant, or when the state, parish, or municipality, or other political corporation, is a party defendant, or when the title to real estate is involved.

C.(1) They shall have criminal jurisdiction parishwide as committing magistrates and shall have the power to bail or discharge, in cases not capital or necessarily punishable at hard labor, and may require bonds to keep the peace.

(2) A justice of the peace shall have concurrent jurisdiction over the litter violations occurring anywhere in the parish in which the court is situated, which are prohibited by R.S. 30:2531(B) or any ordinance of a parish governing body providing for litter abatement or control that provides that the trial for the violation of any such ordinance may be in a justice of the peace court. In addition, a constable may issue summons and serve subpoenas for such violations occurring anywhere in the parish in which his court is situated. However, the penalty that may be imposed by a justice of the peace in connection with a litter violation prohibited by R.S. 30:2531(B) shall be limited to the range of fines allowed by that Subsection.

(3) A justice of the peace shall not have the authority to issue a warrant for the arrest of a law enforcement officer for acts performed while in the course and scope of his official duties.

(4) Upon the favorable passage of a local ordinance by a parish governing authority, a justice of the peace in said parish shall have concurrent jurisdiction over the violations for removal, disposition, or abandonment of objects, of a value not to exceed the civil jurisdictional limits of the justice of the peace court, that occur anywhere in the parish in which the court is situated, which are prohibited by R.S. 34:843 or any ordinance of a parish governing body that provides for the violation of any such ordinance may be in a justice of the peace court. In addition, a constable may issue summons and serve subpoenas for such violations occurring anywhere in the parish in which his court is situated. However, the penalty that may be imposed by a justice of the peace in connection with a removal, disposition, or abandonment violation prohibited by R.S. 34:843 shall be limited to the range of fines and penalties allowed by that Section.

(5) A justice of the peace court in Caddo Parish shall have concurrent jurisdiction over property standards violations within its territorial jurisdiction, pursuant to local ordinance. In addition, a constable of a justice of the peace court in Caddo Parish may issue summons and serve subpoenas for such violations occurring anywhere within the territorial jurisdiction of the justice of the peace court.

D. Persons found liable in a justice of the peace court for a violation pursuant to Subsection C shall have the right of direct appeal to the district court by trial de novo for the parish in which the justice of the peace court is situated. The appeal must be filed within ten days of the date of the judgment and notice of the appeal must be given within the ten-day period to the justice of the peace who adjudicated the matter, the district court to which the matter is being appealed, and the district attorney for the district in which the parish and justice of the peace court are located. The appeal from a decision of the district court shall be the same as provided by law for appeals of civil matters adjudicated by a district court. If the judgment is sustained on appeal, the defendant may be assessed additional court costs by the district court as authorized by law.

E.(1) A justice of the peace who renders a judgment shall retain original jurisdiction over that judgment, the enforcement, and collection of garnishments, judgment debtor examinations, and the issuance of any writ to enforce its judgment.

(2) The constable of the justice of the peace court shall have authority parishwide to enforce a judgment of the justice of the peace court as provided for in Paragraph (1) of this Subsection.

F. A constable of the justice of the peace court is authorized to effectuate service of process within the parish of that court for any case before that court.

Acts 1960, No. 32, §4, eff. Jan. 1, 1961 Amended by Acts 1975, No.329, §1; Acts 1977, No. 107, §1; Acts 1980, No. 534, §1; Acts 1982, No. 823, §1; Acts 1983, No. 55, §1; Acts 1985, No. 403, §1; Acts 1986, No. 156, §2; Acts 1989, No. 296, §1; Acts 1993, No. 579, §1; Acts 1998, 1st Ex. Sess., No. 148, §2; Acts 2003, No. 493, §1; Acts 2003, No. 950, §1, eff. Jan. 1, 2004; Acts 2004, No. 359, §1; Acts 2008, No. 340, §1; Acts 2008, No. 656, §1.



RS 13:2586.1 - Justice of the peace; powers as ex officio notary

§2586.1. Justice of the peace; powers as ex officio notary

A. A justice of the peace shall be an ex officio notary public within his territorial jurisdiction to the extent allowed by this Section. A justice of the peace may exercise the functions of a notary public only to:

(1) Administer oaths or affirmations.

(2) Notarize sworn statements, affidavits, and acknowledgements.

(3) Make protests.

(4) Notarize bills of sale, transfers, conveyances, exchanges, donations, chattel mortgages, and other documents or instruments affecting movable property or the title thereto, and to notarize title documents relating to movable property when such title documents are required by law, including those title documents required to be registered with the office of motor vehicles of the Department of Public Safety and Corrections.

B. A justice of the peace as ex officio notary public has no authority to:

(1) Receive or notarize any document effecting, transferring, conveying, encumbering, or mortgaging immovable property.

(2) Receive or draft inventories, appraisements, or partitions.

(3) Receive, notarize, or draft wills or prenuptial agreements.

(4) Perform any other function of a notary public other than that granted by Subsection A.

(5) Draft any documents in the performance of his notary powers as provided in Subsection A of this Section.

C. This Section does not prevent a justice of the peace from qualifying to be a notary public with full authority pursuant to R.S. 35:1 et seq.

D. A justice of the peace acting as an ex officio notary public may charge and collect fees for the documents he executes or notarizes in accordance with the customary practice followed in the parish where his court is located.

E. This Section does not affect the authority of a justice of the peace to receive and execute affidavits, sworn statements, oaths, judicial bonds, or other documents, instruments, or acts that relate to or are involved in matters pending in his court or presented to him in his capacity as a justice of the peace.

Added by Acts 1989, No. 297, §1.



RS 13:2586.2 - Notary bond; examination; exception

§2586.2. Notary bond; examination; exception

A justice of the peace acting as an ex officio notary public as provided in R.S. 13:2586.1 is not required to post a bond or to pass the examination required by R.S. 35:191, unless he attempts to qualify as a notary public with full authority pursuant to R.S. 35:1 et seq.

Added by Acts 1989, No. 297, §1.



RS 13:2587 - Sale of property by constable of justice of the peace court

§2587. Sale of property by constable of justice of the peace court

The constable of a justice of the peace court shall sell the property seized at public auction on the day advertised therefor, at the office of the justice of the peace nearest the residence of the party whose property is seized, or at the most public place within three miles of such residence, to be designated by the justice of the peace who rendered the judgment, except in cities and towns where the sale shall be made in the same place where the sheriff sells property under execution.

The judgment debtor has the right to have the sale made at his residence in all cases.

Added by Acts 1960, No. 32, §4, eff. Jan. 1, 1961.



RS 13:2587.1 - Prosecution of litter violations in justice of the peace courts

§2587.1. Prosecution of litter violations in justice of the peace courts

The constable of the justice of the peace court or his deputy shall act as prosecutor when called upon to do so by the justice of the peace when the justice of the peace exercises his jurisdiction to adjudicate litter violations prohibited by R.S. 30:2531(B). In those cases where the constable has issued the citation or summons or has made the arrest or appears as a witness against the accused, the constable shall designate the deputy constable to prosecute the matter. If there is no deputy constable, then the justice of the peace may appoint a special deputy constable to prosecute the case or may authorize a constable from another ward in the parish to prosecute the matter.

Acts 1989, No. 296, §1; Acts 1998, 1st Ex. Sess., No. 148, §2; Acts 2003, No. 950, §1, eff. Jan. 1, 2004.



RS 13:2587.2 - Prosecution of removal, disposition, or abandonment violations in justice of the peace courts

§2587.2. Prosecution of removal, disposition, or abandonment violations in justice of the peace courts

The constable of the justice of the peace court or his deputy shall act as prosecutor when called upon to do so by the justice of the peace when the justice of the peace exercises his jurisdiction to adjudicate removal, disposition, or abandonment violations prohibited by R.S. 34:843. In those cases where the constable has issued the citation or summons or has made the arrest or appears as a witness against the accused, the constable shall designate the deputy constable to prosecute the matter. If there is no deputy constable, then the justice of the peace may appoint a special deputy constable to prosecute the case or may authorize a constable from another ward in the parish to prosecute the matter.

Acts 2003, No. 493, §1.



RS 13:2588 - Compensation of justices of the peace for performing marriage ceremonies

§2588. Compensation of justices of the peace for performing marriage ceremonies

A justice of the peace who performs a marriage ceremony may charge a usual and customary fee for that service.

Acts 2004, No. 824, §1, eff. July 12, 2004.



RS 13:2589 - Compensation of justices of the peace and constables in criminal matters

§2589. Compensation of justices of the peace and constables in criminal matters

A.(1) Justices of the peace and constables shall receive no fees in criminal matters or in peace bond cases, but in lieu thereof they shall receive such salaries as are fixed by the parish governing authority and paid by the parish, which salaries shall be graded, but which in no case shall be less than seventy-five dollars per month. This salary of not less than seventy-five dollars per month shall include and shall not be in addition to the amount of the salary provided for in R.S. 33:1702.

(2) Every justice of the peace and constable shall attend at least one of the Justice of the Peace Training Courses offered by the attorney general pursuant to R.S. 49:251.1 every other year, and a justice of the peace or constable who fails to do so shall not earn or receive the compensation provided in this Section, until he attends a course and receives a certificate of completion from the attorney general.

B. Notwithstanding the provisions of R.S. 30:2531 through 2531.5 and 30:2532, governing the distribution of fines for littering, and notwithstanding the provisions of Subsection A above, the local governing bodies receiving the fines imposed by R.S. 30:2531 through 2531.5 and by any parish ordinance shall reimburse those justice of the peace courts and ward constable offices who handle litter violations for the time spent and expenses incurred by the respective justice of the peace, and constable, deputy constable, or special deputy constable for handling those litter violations.

C. In Caddo Parish, in addition to the reimbursements provided for in Subsection B of this Section, the justice of the peace courts and ward constable offices shall also be reimbursed for handling property standards violations.

Added by Acts 1975, No. 87, §1. Acts 1986, No. 401, §1; Acts 1989, No. 296, §1; Acts 1998, 1st Ex. Sess., No. 148, §§2, 10; Acts 2001, No. 689, §1; Acts 2008, No. 656, §1.

NOTE: The Title and Section 10 of Acts 1998, 1st Ex. Sess., No. 148 purport to repeal R.S. 13:2589(B). However, Acts 1998, 1st Ex. Sess., No. 148, §2 includes R.S. 13:2589(B) with amendments, though introductory language of §2 does not mention this Section.



RS 13:2590 - Security for costs; advanced costs deposit

§2590. Security for costs; advanced costs deposit

A. A justice of the peace may demand and receive up to the following amounts and no others for filings and services in civil matters:

(1) New suit: one hundred dollars, and twenty dollars per additional defendant.

(2) Eviction proceeding: one hundred dollars, and twenty dollars per additional defendant.

(3) Writ of execution: forty dollars, and twenty dollars per additional defendant.

(4) Appointment of keeper/curator: sixty dollars, plus storage cost if necessary.

(5) Writ of sequestration: thirty dollars, and twenty dollars per additional defendant.

(6) Motion and order to show cause (leased movables): sixty dollars, and twenty dollars per additional defendant.

(7) Petition to make judgment executory (except garnishment): sixty dollars, and twenty dollars per additional defendant.

(8) Reconventional or third-party demand; cross-claim; intervention: thirty dollars, and twenty dollars per additional party.

(9) Writ of fieri facias and execution: sixty dollars, and twenty dollars per additional defendant.

(10) Garnishment, writ of attachment through garnishment: sixty dollars, and twenty dollars per additional defendant, plus fifteen dollars for attorney answering any interrogatories.

(11) Service of garnishment pleadings and order on defendant when garnishee is a financial institution: forty dollars, and twenty dollars per additional defendant.

(12) Interrogatories to be served: forty dollars, and twenty dollars per additional party.

(13) Motion for new trial: forty dollars, and twenty dollars per additional party.

(14) Petition for deficiency judgment (executory process): eleven dollars and fifty cents, and forty dollars for one defendant, and twenty dollars per additional defendant.

(15) Reissuance of citation and petition: forty dollars, and twenty dollars per additional defendant.

(16) Request for admissions to be served: forty dollars, and twenty dollars per additional party.

(17) Rule to show cause: forty dollars, and twenty dollars per additional party.

(18) Supplemental or amended pleading: thirty dollars, and twenty dollars per additional party.

(19) Motion to amend judgment: thirty dollars, and twenty dollars per additional party.

(20) Judgment debtor rule: eighty dollars, and twenty dollars per additional defendant.

(21) Motion for summary judgment: forty dollars, and twenty dollars per additional party.

(22) Subpoena or subpoena duces tecum: forty dollars.

(23) Service of judgment: twenty dollars per party.

(24) Service of private process server: twenty dollars per party served.

(25) Act of congress: eleven dollars, and twenty dollars per additional party.

(26) Certified copies: one dollar per page.

(27) Copy of prepared transcript: fifty cents per page.

(28) Preparation of transcript: one dollar per page.

(29) Motion or petition for appeal: twenty dollars.

(30) Additional service of process: twenty dollars per service.

(31) Notice of seizure in garnishment: twenty dollars.

(32) Any other pleading or motion not listed, thirty dollars.

B. Fifty percent of each fee and deposit shall be retained by the justice of the peace for fees and operational expenses of the office and court, and fifty percent of the fees and deposits shall be used for fees and operational expenses of the ward constable's office.

C. Except when the plaintiff is relieved from the necessity of paying costs or furnishing security therefor, under Articles 5181 through 5188 of the Code of Civil Procedure or under R.S. 13:4521, a justice of the peace may demand that the plaintiff provide costs in advance.

Added by Acts 1960, No. 32, §4, eff. Jan. 1, 1961. Amended by Acts 1966, No. 353, §1; Acts 1980, No. 551, §1; Acts 1982, No. 184, §1; Acts 1983, No. 122, §1, eff. June 24, 1983; Acts 1984, No. 501, §1; Acts 1985, No. 803, §1; Acts 1987, No. 618, §1; Acts 1992, No. 960, §1; Acts 1995, No. 1237, §1; Acts 1999, No. 1259, §1; Acts 2007, No. 72, §1; Acts 2013, No. 149, §1.



RS 13:2590.1 - Appointment of clerk of court; security for costs; advanced costs deposit; East Baton Rouge Parish; Jefferson Parish

§2590.1. Appointment of clerk of court; security for costs; advanced costs deposit; East Baton Rouge Parish; Jefferson Parish

A.(1) A justice of the peace in Jefferson Parish and East Baton Rouge Parish may appoint a clerk of court whose jurisdiction shall coincide with the jurisdiction of the appointing justice of the peace.

(2) The clerk of court shall have authority to accept, record, and process filings.

B. A justice of the peace in East Baton Rouge Parish and Jefferson Parish may demand and receive up to the following amounts in addition to or in lieu of the fees and costs provided for in R.S. 13:2590 for filings and services in civil matters:

(1) New suit: twenty dollars, and five dollars per additional defendant.

(2) Eviction proceeding: twenty dollars, and five dollars per additional defendant.

(3) Garnishment, writ of attachment through garnishment: twenty dollars, and five dollars per additional defendant, plus ten dollars for attorney answering any interrogatories.

(4) Service of garnishment pleadings and order on defendant when garnishee is a financial institution: twenty dollars, and five dollars per additional defendant.

(5) Judgment debtor rule: twenty dollars, and five dollars per additional defendant.

C. Each fee and deposit received pursuant to Subsection B shall be retained by the justice of the peace in a separate account for fees and operational expenses of the clerk of court's office.

D. Except when the plaintiff is relieved from the necessity of paying costs or furnishing security therefor, under Code of Civil Procedure Articles 5181 through 5188 or under R.S. 13:4521, a justice of the peace may demand that the plaintiff provide costs in advance.

E. A justice of the peace in East Baton Rouge Parish and Jefferson Parish may demand and receive an amount not to exceed eighty dollars as a fee for issuing a peace bond. Of this amount, twenty dollars shall go to the clerk of courts and of the remaining amount, fifty percent of the fee shall be retained by the justice of the peace for operational expenses of the office and court and fifty percent of the fee shall go to the constable for operational expenses of the constable's office.

Acts 1999, No. 549, §1; Acts 2011, 1st Ex. Sess., No. 38, §1; Acts 2011, No. 34, §1, eff. June 14, 2011.



RS 13:2590.2 - Clerk of court appointment in Jefferson Parish

§2590.2. Clerk of court appointment in Jefferson Parish

Notwithstanding the provision of R.S. 42:63(D), the elected clerk of the court of the parish of Jefferson shall serve as ex officio clerk of court for a consolidated Justice of the Peace Litter Court of Jefferson Parish.

Acts 2001, No. 749, §1, eff. June 25, 2001.



RS 13:2591 - Amount of additional salary for justices of the peace and constables; payment of expenses at the Justice of the Peace Training Course

§2591. Amount of additional salary for justices of the peace and constables; payment of expenses at the Justice of the Peace Training Course

A.(1) Every justice of the peace and every constable for each justice of the peace court in the state shall be paid by the state an additional salary equal to the amount paid justices of the peace and constables by their respective parishes, in no event to exceed one hundred dollars per month, provided funds are available and appropriated by the legislature.

(2) On or before the tenth day of each month, the parish officials of the respective parishes shall forward the warrants to the secretary of the Department of Public Safety and Corrections, and the secretary of the Department of Public Safety and Corrections shall cause to be prepared and shall sign checks to the appropriate parish on behalf of each justice of the peace and constable, representing the amount to be paid out of state funds to each justice of the peace and constable in accordance with the provisions of this Subsection, including any required employer contributions attributable to said additional salary. Each such check shall show the legislative appropriation from which payment is made and shall note that it represents additional compensation paid by the state under the provisions of this Section. The secretary shall deliver the checks to the parish in whose favor they are drawn, by mail, or by such other means as he shall determine.

(3) The treasurer or other appropriate official of the respective parishes shall be responsible for calculating and withholding all requisite deductions for taxes and for transferring or remitting all sums of employee withholdings to the appropriate taxing authorities, on behalf of the justices of the peace and constables and, within thirty days after receipt of the funds, for making payment of the appropriate net amount to the justices of the peace and constables.

B. When the parish governing authority determines that funds are available, it may reimburse each justice of the peace and constable in the parish for expenses actually incurred by attending the Justice of the Peace Training Course, as authorized by R.S. 49:251.1. The allowance for mileage, lodging, meals, and related expenses shall be based on the rate of payment for travel expenses as set forth by the Division of Administration, and a written, itemized voucher shall be required in order to obtain reimbursement.

Added by Acts 1975, No. 813, §1, eff. July 1, 1975. Acts 1986, No. 706, §1; Acts 1992, No. 897, §1; Acts 2005, No. 96, §1, eff. Jan. 1, 2006.



RS 13:2592 - Justice of the peace ad hoc; appointment; qualifications

§2592. Justice of the peace ad hoc; appointment; qualifications

A. A justice of the peace may appoint a person residing within the territorial boundaries of the court as a justice of the peace ad hoc to serve for a maximum of thirty days in each year. The justice of the peace must notify the office of the attorney general within seventy-two hours of the appointment and provide the name, address, and telephone number of the ad hoc justice of the peace. The justice of the peace ad hoc shall meet the qualifications required by law for the office of justice of the peace. He shall be paid the same compensation from the same sources as is paid to the justice of the peace while he serves, and he shall during that time have the powers and duties of a regular justice of the peace.

B. The provisions of this Section shall apply in the parishes of St. John the Baptist, St. Charles, and Lafourche if the governing authority of the particular parish approves the ad hoc appointment by a justice of the peace by a majority vote of those present and voting.

Added by Acts 1977, No. 676, §1; Acts 1987, No. 630, §1; Acts 1997, No. 498, §1; Acts 2014, No. 794, §2.



RS 13:2593 - Legal representation by the attorney general

§2593. Legal representation by the attorney general

A. It is hereby declared to be the public policy of this state that the state, through the attorney general, shall provide legal representation to a justice of the peace, constable, or deputy constable of this state in all claims, demands, or suits, if such a claim, demand, or suit arises out of the discharge of his duties and within the scope of his office and the claim, demand, or suit did not result from his intentional wrongful act or gross negligence.

B.(1) Within five days after a justice of the peace, constable, or deputy constable is served with any summons, complaint, process, notice, demand, or pleading, he shall deliver the original or a copy thereof to the attorney general. If, after thorough investigation by the attorney general, it appears that the defendant was not acting in the discharge of his duties and within the scope of his office at the time of the alleged act or omission, or that he was acting in an intentionally wrongful manner or was grossly negligent, the attorney general's office shall decline representation and the state shall not be responsible for providing any representation to him.

(2) If a determination is made by a court that a justice of the peace, constable, or a deputy constable was not acting in the discharge of his duties and within the scope of his office at the time of the alleged act or omission, or that he was acting in an intentionally wrongful manner or was grossly negligent, the justice of the peace, constable, or deputy constable shall reimburse the office of the attorney general for expenses incurred including court costs and reasonable attorney fees.

C. The decision of the attorney general not to defend a justice of the peace, constable, or deputy constable and any and all information obtained by him as a result of the investigations conducted pursuant to Subsection B of this Section shall be considered confidential and shall not be admissible as evidence in any legal proceeding and no reference thereto shall be made in any trial or hearing.

D. Nothing in this Section shall in any way impair, limit, or modify the rights and obligations of any insurer under any policy of insurance or impair the right of the individual to obtain private counsel in his own behalf.

E. This Section shall not be construed as creating a right of indemnification by a justice of the peace, constable, or deputy constable against the state for any claim, demand, suit, or judgment whatsoever.

F.(1) The attorney general may decline to provide representation to a deputy constable who is not in compliance with the provisions of R.S. 13:2583.1 through 2583.7 including but not limited to the failure to file a copy of the oath of office with the office of the attorney general or failure to attend requisite training.

(2) If a determination is made by a court that a deputy constable was not acting in the discharge of his duties and within the scope of his office at the time of the alleged act or omission, or that he was acting in an intentionally wrongful manner or was grossly negligent, a deputy constable may be required to reimburse the office of the attorney general for expenses incurred including court costs and reasonable attorney fees.

G. The provisions of this Section that are applicable to deputy constables shall apply only to deputy constables serving on or before August 1, 2016.

Acts 1986, No. 580, §1; Acts 1991, No. 870, §1; Acts 2016, No. 471, §1.



RS 13:2601 - Justice of the peace ward; West Feliciana Parish

PART II. PARTICULAR COURTS

§2601. Justice of the peace ward; West Feliciana Parish

Effective upon the expiration in 1972 of the existing terms of office of the justices of the peace in all wards of the parish of West Feliciana, there shall be one justice of the peace ward for the parish of West Feliciana, which shall encompass the entire parish, with one justice of the peace therein.

Added by Acts 1970, No. 12, §1.



RS 13:2602 - Territorial jurisdiction of the justice of the peace courts of East Baton Rouge Parish

§2602. Territorial jurisdiction of the justice of the peace courts of East Baton Rouge Parish

A. The territorial jurisdiction of the several justice of the peace courts within the parish of East Baton Rouge, as they exist on the effective date of this Section, shall continue and shall not be diminished or otherwise changed by reason of the annexation into any municipality within the parish of all or any part of the area comprising such territorial jurisdiction of a justice of the peace court.

B. Whenever, by reason of annexation, the territorial jurisdiction of a mayor's court or a city court is extended into all or any part of the territorial jurisdiction of a justice of the peace court theretofore existing, the territorial jurisdiction of the mayor's court or the city court, as the case may be, shall be concurrent with that of the justice of the peace court.

Added by Acts 1980, No. 777, §1.



RS 13:2603 - Justice of the peace and constable districts; Jackson Parish

§2603. Justice of the peace and constable districts; Jackson Parish

The justices of the peace and constables districts for Jackson Parish shall encompass the following police jury/school board wards:

District A - Ward 1

District B - Ward 2

District C - Wards 3 and 4

District D - Wards 5, 6, 7, and 8

District E - Wards 9 and 10.

Added by Acts 1983, No. 627, §1.



RS 13:2604 - Territorial jurisdiction; Jefferson Parish

§2604. Territorial jurisdiction; Jefferson Parish

A. There is hereby established in Jefferson Parish, effective on January 1, 1987, a justice of the peace district and court, which shall be comprised of Ward 5, Precincts 1A, 1C, 2, 3, and 5 of Jefferson Parish. The court shall have territorial jurisdiction throughout the district and shall have subject matter jurisdiction as provided by law for justice of the peace courts. The territorial jurisdiction of any justice of the peace district and court, which prior to June 24, 1986 included any of Ward 5, Precincts 1A, 1C, 2, 3, or 5, shall be reduced accordingly and limited to that portion of its territorial jurisdiction lying outside of the district herein created.

B. The offices of justice of the peace and constable for the court established in Subsection A of this Section are hereby created. The first justice of the peace shall be elected in accordance with the provisions of Article V, Section 22, of the Constitution of Louisiana. He shall take office on January 1, 1987, for a term which shall expire on December 31, 1990, and his successor shall be elected for a term of six years, all in accordance with R.S. 13:2581.1. The first constable shall be elected at the congressional election to be held in 1986. He shall take office on January 1, 1987, for a term which shall expire on December 31, 1990, and his successor shall be elected for a term of six years, all in accordance with R.S. 13:2581.2.

Acts 1986, No. 101, §1, eff. June 24, 1986.



RS 13:2604.1 - Territorial jurisdiction; Jefferson Parish

§2604.1. Territorial jurisdiction; Jefferson Parish

A. There is hereby established in Jefferson Parish, effective on January 1, 1997, a justice of the peace district and court, which shall be comprised of Precincts 21-K, 22-K, 23-K, 24-K, 26-K, 31-K, 32-K, 33-K, 104, and 115 of Jefferson Parish. The court shall have territorial jurisdiction throughout the district and shall have subject matter jurisdiction as provided by law for justice of the peace courts. The territorial jurisdiction of any justice of the peace district and court, which prior to August 21, 1992, included any of Precincts 21-K, 22-K, 23-K, 24-K, 26-K, 31-K, 32-K, 33-K, 104, and 115, shall be reduced accordingly and limited to that portion of its territorial jurisdiction lying outside of the district herein created.

B. The offices of justice of the peace and constable for the court established in Subsection A of this Section are hereby created. The first justice of the peace shall be elected in accordance with the provisions of Article V, Section 22 of the Constitution of Louisiana. He shall take office on January 1, 1997, for a term which shall expire on December 31, 2002, and his successor shall be elected for a term of six years, all in accordance with R.S. 13:2582. The first constable shall be elected at the congressional election to be held in 1996. He shall take office on January 1, 1997, for a term which shall expire on December 31, 2002, and his successor shall be elected for a term of six years, all in accordance with R.S. 13:2583.

Acts 1992, No. 989, §1; Acts 1993, No. 714, §1.



RS 13:2605 - Territorial jurisdiction; East Carroll Parish

§2605. Territorial jurisdiction; East Carroll Parish

The territorial jurisdiction of the justice of the peace court in East Carroll Parish shall be the parish boundary.

Acts 1987, No. 141, §1.



RS 13:2606 - Territorial jurisdiction; West Carroll Parish

§2606. Territorial jurisdiction; West Carroll Parish

The territorial limits of the justice of the peace courts in West Carroll Parish shall be the same as the parish police jury districts within the parish. The persons elected to the offices of justice of the peace and constable for those courts shall be elected from those districts. If the police jury district boundaries are changed thereafter, the territorial jurisdiction of the justice of the peace courts shall also be changed to coincide with the new police jury district boundaries for the purposes of qualification of candidates for the election for the next regular term of office for justices of the peace and constables of those courts and effective for all purposes at the beginning of such term of office.

Acts 1987, No. 140, §1, eff. July 1, 1990; Acts 1995, No. 564, §1, eff. Jan. 1, 1996; Acts 2005, No. 168, §1; Acts 2007, No. 116, §1, eff. Jan. 1, 2009 [for purposes of qualifying, eff. Dec. 12, 2007].



RS 13:2607 - Morehouse Parish; territorial jurisdiction

§2607. Morehouse Parish; territorial jurisdiction

A. There are hereby established, effective January 1, 1997, two justice of the peace courts in Morehouse Parish. The justice of the peace and constable districts shall encompass the following wards:

(1) District A shall be composed of Wards 1, 2, 7, and 9.

(2) District B shall be composed of Wards 5, 6, 8, and 10.

B. The courts shall have territorial jurisdiction throughout the respective districts and shall have subject matter jurisdiction as provided by law. The justice of the peace courts which exist in Morehouse Parish on June 30, 1991, shall be abolished at midnight on December 31, 1996.

C. The offices of justices of the peace and constables for the courts established in Subsection A of this Section are hereby created, effective January 1, 1997. The first justices of the peace shall be elected in accordance with the provisions of Article V, Section 22 of the Constitution of Louisiana. They shall take office on January 1, 1997, for a term of six years, all in accordance with R.S. 13:2582. The first constables shall be elected at the congressional election to be held in 1996. They shall take office on January 1, 1997, for a term of six years, all in accordance with R.S. 13:2583.

Acts 1991, No. 975, §1.



RS 13:2608 - Grant Parish; territorial jurisdiction

§2608. Grant Parish; territorial jurisdiction

A. There are hereby established, effective January 1, 1997, five justice of the peace courts in Grant Parish. The justice of the peace and constable districts shall encompass the following precincts:

(1) District A - Precincts 1-1, 1-2, 1-3, 2-1, and 2-2.

(2) District B - Precincts 3-1, 3-2, 3-3, 3-4, 5-2, and 2-3.

(3) District C - Precincts 4-1, 4-2, 5-1, 5-3, and 5-4.

(4) District D - Precincts 6-1, 6-2, 6-3, 7-3, and 7-4.

(5) District E - Precincts 7-1, 7-2, 8-1, 8-2, 8-3, and 8-4.

B. The courts shall have territorial jurisdiction throughout the respective districts and shall have subject matter jurisdiction as provided by law. The justice of the peace courts which exist in Grant Parish on January 1, 1996, shall be abolished at midnight on December 31, 1996.

C. The offices of justices of the peace and constables for the courts established in Subsection A of this Section are hereby created for purposes of election. The first justices of the peace shall be elected in accordance with the provisions of Article V, Section 22 of the Constitution of Louisiana. They shall take office on January 1, 1997, for a term of six years, all in accordance with R.S. 13:2582. The first constables shall be elected at the congressional election to be held in 1996. They shall take office on January 1, 1997, for a term of six years, all in accordance with R.S. 13:2583.

Acts 1995, No. 419, §1, eff. Jan. 1, 1996.



RS 13:2609 - Territorial jurisdiction; Concordia Parish justice of the peace courts

§2609. Territorial jurisdiction; Concordia Parish justice of the peace courts

Effective January 1, 1997, the territorial limits of the justice of the peace courts in Concordia Parish shall be the same as the parish police jury districts within the parish and the persons elected to the offices of justice of the peace and constable for those courts at the 1996 congressional election shall be elected from those districts. If the police jury district lines are changed thereafter, the territorial jurisdiction of the justice of the peace courts shall also be changed to coincide with the new police jury district lines effective at the beginning of the next regular term of office for justices of the peace and constables. However, in the event that the change in police jury district lines increases or reduces the number of police jury districts, the territorial jurisdiction of the justice of the peace courts shall not be changed but shall remain the same.

Acts 1995, No. 438, §1.



RS 13:2610 - St. Landry Parish; territorial jurisdiction

§2610. St. Landry Parish; territorial jurisdiction

A. There is hereby established, effective January 1, 1997, justice of the peace court territorial jurisdiction and boundaries in St. Landry Parish as follows:

(1) First Justice or City Court Ward (Opelousas):

Beginning at the point where U.S. Highway 167 intersects Bayou Grand Louis (also a line between St. Landry and Evangeline Parishes); thence following the meanders of Bayou Grand Louis in a south and southwesterly direction to the range line between T5S, R2E, and T5S, R3E; thence following the range line south a distance of approximately five (5) miles to the intersection with Parish Road 1-115-3; thence east on Parish Road 1-115-3 to its intersection with Parish Road 1-115-4; thence following Parish Road 1-115-4 in a southerly and easterly direction to its intersection with Parish Road 1-115-5; thence following Parish Road 1-115-5 in a southerly and easterly direction to its intersection with LA. Hwy 104; thence east on LA. Hwy 104 to its intersection with West Fork Bayou; thence following West Fork Bayou in a southerly direction to its intersection with Bayou Plaquemine Brule; thence south on Bayou Plaquemine Brule to its intersection with an unimproved road located in Section 22, T6S, R3E; thence south on unimproved road to its intersection with Parish Road 6-176 (1-226); thence south on Parish Road 6-176 (1-226) to its intersection with Hwy 357; thence southwest on Hwy 357 to its intersection with Parish Road 1-245; thence east on Parish Road 1-245 to its intersection with Jeep Trail located in the middle north part of Section 10, T7S, R3E; thence following said Jeep Trail in a southerly direction to its intersection with Drainage Canal located in Section 15, T7S, R3E; thence west on said Drainage Canal to its intersection with Hwy 357; thence south on Hwy 357 to its intersection with Parish Road 6-175; thence east on Parish Road 6-175 to its intersection with 6-177; thence south on Parish Road 6-177 to its intersection with LA. Hwy 178; thence east on LA. Hwy 178 to its intersection with Bayou Bourbeau; thence northerly and easterly along Bayou Bourbeau to its intersection with Jeep Trail located in Section 119, T7S, R4E; thence northerly along said Jeep Trail, continuation to unimproved road, and continuation of Parish Road 1-317 to intersection with LA. Hwy 31; thence south on LA. Hwy 31 to its intersection with Jeep Trail located in Section 123, T6S, R4E; thence north along said Jeep Trail to intersection with Bayou Teche; thence northerly and easterly along Bayou Teche to its intersection with the western corporate limits of the Town of Port Barre; thence following the western corporate limits of the Town of Port Barre to its intersection with Bayou Courtableau; thence northerly along Bayou Courtableau to its intersection with a private road in Section 33, T5S, R5E; thence following said private road in a southerly direction to its intersection with Bayou Toulouse; thence following Bayou Toulouse in a westerly and northerly direction to its intersection with Parish Road 5-10; thence southwesterly on Parish Road 5-10 to its intersection with the high power line located in Section 37, T6S, R4E; thence northwesterly along said power line to its intersection with LA. Hwy 744 (Kennerson Road); thence westerly along LA. Hwy 744 (Kennerson Road) to its intersection with LA. Hwy 182; thence south on LA. Hwy 182 to its intersection with Parish Road 1-10; thence west on Parish Road 1-10 to its intersection with LA. Hwy 749; thence northwesterly on LA. Hwy 749 to its intersection with LA. Hwy 167 (Hwy 10); thence northwesterly on LA. Hwy 167 (Hwy 10) to point of beginning.

(2) Eunice City Court

Beginning at the intersection of LA. Hwy 358 and LA. Hwy 751; thence north on LA. Hwy 751 to its intersection with LA. Hwy 752; thence northwesterly along LA. Hwy 752 to its intersection with Parish Road 6-90-1; thence following Parish Road 6-90-1 north to its intersection with the parish line common to St. Landry and Evangeline Parishes; thence following said parish line in a westerly and southerly direction to its intersection with the parish line common to St. Landry, Evangeline, and Acadia Parishes; thence following the parish line common to Acadia and St. Landry Parishes in an easterly direction to the point of beginning.

(3) Justice of the Peace District 4

Beginning at the intersection of LA. 178 and Bayou Bourbeau, Section 174, T7S, R4E; thence east on LA 178 to junction with Bayou Bourbeau; thence northeast along Bayou Bourbeau to junction with Jeep Trail located in Section 84, T7S, R4E; thence south along said Jeep Trail to its intersection with the northern corporate limits of the Town of Grand Coteau; thence westerly, southerly and easterly along corporate limits of the Town of Grand Coteau and Town of Sunset to its intersection with LA 182 in Section 105, T7S, R4E; thence south along LA 182 to its intersection with Parish Road 3-42; thence east on Parish Road 3-42 to its intersection with Parish Road 3-42-3; thence south on Parish Road 3-42-3 and the projection thereof to its intersection with the Lafayette-St. Landry boundary line in Section 59, T7S, R4E; thence west along said parish boundary to the intersection of Parish Road 2-125-1 in Section 51, T8S, R4E; thence west along Parish Road 2-125-1 to junction of Parish Road 2-125; thence north along Parish Road 2-125 to junction with LA 93; thence west on LA 93 to junction with LA 356; thence northwest on LA 356 to junction with Parish Road 2-151; thence north on Parish Road 2-151 to junction with Bayou Bourbeau; thence west and north along Bayou Bourbeau to LA 754; thence north on LA 754 to junction with Bayou Bourbeau; thence north on Bayou Bourbeau to point of beginning.

(4) Justice of the Peace District 5

Beginning at the intersection of LA. Hwy 178 and Bayou Bourbeau, Section 174, T7S, R4E; thence south on Bayou Bourbeau to its intersection with LA. Hwy 754; thence westerly and southerly on LA. Hwy 754 to its intersection with Bayou Bourbeau; thence southeast on Bayou Bourbeau to its intersection with Parish Road 2-151; thence south on Parish Road 2-151 to its intersection with Parish Road 2-41; thence southeast on Parish Road 2-41 to its intersection with LA. Hwy 93; thence northeast on LA. Hwy 93 to its intersection with Parish Road 2-125; thence south on Parish Road 2-125 to its intersection with Parish Road 2-125-1; thence east on Parish Road 2-125-1 and the projection thereof to its intersection with the parish line common to St. Landry and Lafayette Parishes; thence southwest along the line common to St. Landry and Lafayette Parishes to its intersection with the line common to Lafayette, Acadia, and St. Landry Parishes; thence northerly and westerly along the parish line common to Acadia and St. Landry Parishes to its intersection with LA. Hwy 178; thence east on LA. Hwy 178 to point of beginning.

(5) Justice of the Peace District 6

Beginning at the intersection of the projection of Parish Road 3-42-3 and Bayou Carencro; thence northerly on the projection of Parish Road 3-42-3 and the continuation of Parish Road 3-42-3 to its intersection with Parish Road 3-42; thence west on Parish Road 3-42 to its intersection with LA. Hwy 182; thence north and west on LA. Hwy 182 to its intersection with the eastern corporate limits of the town of Grand Coteau; thence following said corporate limits in a northerly direction to its intersection with Jeep Trail located in Section 84, T7S, R4E; thence north along said Jeep Trail to its intersection with Bayou Bourbeau and the projection of Parish Road 1-317; thence northerly along the Parish Road 1-317 and the continuation of Parish Road 1-317 to its intersection with LA. Hwy 31; thence southeast on LA. Hwy 31 to its intersection with Jeep Trail located in Section 123, T7S, R4E; thence north along said Jeep Trail to its intersection with Bayou Teche; thence northerly and easterly along Bayou Teche to the projection of a private road located in Section 16, T6S, R5E; thence following projection of said road and road south to Drainage Lateral of Bayou Portage; thence easterly along Bayou Portage Lateral to junction with Bayou Chenevert; thence southeasterly along Bayou Chenevert to Bayou Courtableau outlet channel; thence south along Bayou Courtableau outlet channel to its intersection with Bayou Fordoche; thence southeast along Bayou Fordoche to its intersection with little Fordoche Bayou; thence southeast on little Fordoche Bayou to its intersection with the Parish Line common to St. Landry and St. Martin located in Section 33, T7S, R7E; thence west along said parish line to its intersection with the parish line common to St. Landry, St. Martin, and Lafayette Parishes; thence westerly along the parish line common to Lafayette and St. Landry Parishes to point of beginning.

(6) Justice of the Peace District 7

Beginning at the intersection of the Atchafalaya River and the boundary common to St. Landry, Point Coupee, and St. Martin Parishes; thence west on the parish line common to St. Landry and St. Martin parishes to its intersection with little Fordoche Bayou, Section 33, T7S, R7E; thence northwest along little Fordoche Bayou and Bayou Fordoche to its intersection with Bayou Courtableau; thence northwest on Bayou Courtableau to its junction with the West Atchafalaya Basin floodway protection levee; thence north along said levee to its intersection with LA. Hwy 71; thence southeasterly on LA. Hwy 71 to its intersection with Parish Road 4-55; thence northwest and north on Parish Road 4-55 to its intersection with LA. Hwy 10; thence east on LA. Hwy 10 to its intersection with Bad Bayou; thence north on Bad Bayou to junction with Texas and Pacific Railroad; thence east on Texas and Pacific Railroad to junction with Bayou Ha Ha; thence north on Bayou Ha Ha and State Canal to its intersection with Bayou Rouge; thence westerly and northerly on Bayou Rouge to its intersection with Bayou Current; thence westerly and northerly along Bayou Current to its intersection with Bayou Tawpaw, Section 22, T3S, R6E; thence westerly along Bayou Tawpaw to its intersection with the southern lateral of Bayou Jack located in Section 16, T3S, R6E; thence northwesterly on said lateral to its intersection with Bayou Jack; thence northerly on Bayou Jack to its intersection with Turner's Bayou; thence north along Turner's Bayou to its intersection with Avoyelles-St. Landry Parish boundary line located in Section 28, T2S, R6E; thence east along with the parish line between St. Landry and Avoyelles Parishes to its intersection with the Atchafalaya River and the point common between St. Landry, Avoyelles, and Point Coupee Parishes; thence south along the meanderings of the Atchafalaya River to point of beginning.

(7) Justice of the Peace District 8

Beginning at the junction of Bayou Teche and the projection of a private road located in Section 16, T6S, R5E; thence following projection of said road and road south to junction with drainage lateral of Bayou Portage; thence following drainage lateral of Bayou Portage in an easterly direction to junction with Bayou Chenevert; thence following Bayou Chenevert southeasterly to junction with Bayou Courtableau outlet channel; thence following Bayou Courtableau outlet channel in a southerly direction to junction with Bayou Fordoche; thence northeast along Bayou Fordoche to junction with Bayou Courtableau; thence northwest along Bayou Courtableau to junction with the West Atchafalaya Basin floodway protection levee; thence north along said levee to junction with US 71; thence north on US 71 to junction with Bayou Des Glaises Diversion Channel; thence south on Bayou Des Glaises Diversion Channel to junction with Hog Bayou; thence following Hog Bayou and lateral of Hog Bayou northeast to junction with Parish Road 4-40, north Section 10, T5S, R5E; thence west along Parish Road 4-40 and projection thereof to junction with Bayou Wauksha; thence south along Bayou Wauksha to junction with Bayou Courtableau; thence south on Bayou Courtableau to junction with northern corporate limits of the Town of Port Barre; thence following the western corporate limits of the Town of Port Barre to their intersection with Bayou Teche; thence south on Bayou Teche to point of beginning.

(8) Justice of the Peace District 9

Beginning at the junction of LA Hwy 10 and US 71 located in Section 5, T4S, R5E; thence north on US 71 to LA Hwy 361; thence north on LA Hwy 361 to junction with Jeep Trail located in Section 18, T3S, R5E; thence east along said Jeep Trail to junction with Bayou Jack; thence northerly and easterly along Bayou Jack to the Bayou Des Glaises Diversion Channel in Section 15, T3S, R5E; thence north along Bayou Des Glaises Diversion Channel to junction with Parish Road 4-165-1 located in Section 10, T3S, R5E; thence easterly on said road to junction with Bayou Jack; thence easterly and southerly along Bayou Jack to junction with lateral of Bayou Jack located in Section 16, T3S, R6E; thence southeast along said lateral to junction with Bayou Tawpaw located in Section 21, T3S, R6E; thence easterly and southerly on Bayou Tawpaw to junction with Bayou Current in Section 22, T3S, R6E; thence southwesterly along Bayou Current to junction with Bayou Rouge located in Section 27, T3S, R6E; thence east on Bayou Rouge to junction with State Canal located in Section 36, T3S, R6E; thence south along State Canal to junction with Bayou Ha Ha located in the northern part of Section 11, T4S, R7E; thence south on Bayou Ha Ha to junction with Texas and Pacific Railroad; thence on Texas and Pacific Railroad to junction with Bad Bayou; thence south on Bad Bayou to junction with LA. Hwy 10; thence west on LA. Hwy 10 to junction with Parish Road 4-55 located in Section 13, T4S, R7E; thence south and southwesterly on Parish Road 4-55 to its intersection with US 71; thence northwest on US 71 to its intersection with the Bayou Des Glaises Diversion Channel; thence south along the Bayou Des Glaises Diversion Channel to its intersection with Hog Bayou (Slow Bayou); thence northwesterly along the Hog Bayou and the lateral of Hog Bayou to its intersection with Parish Road 4-40; thence west on Parish Road 4-40 and the projection thereof to its intersection with Bayou Wauksha; thence south on Bayou Wauksha to its intersection with little Bayou Wauksha located in Section 8, T5S, R5E; thence north on little Bayou Wauksha to its intersection with private road located in Thistlewaite State Wildlife Management Area in Section 8, T5S, R5E; thence following said road in a northerly direction to its intersection with Bayou Wauksha; thence following Bayou Wauksha in a northwesterly direction to its intersection with LA. Hwy 10; thence northeast on LA. Hwy 10 to point of beginning.

(9) Justice of the Peace District 10

Beginning at the intersection of LA. Hwy 10 and US Hwy 71 located in Section 5, T4S, R5E; thence north on US Hwy 71 to LA. Hwy 361; thence north on LA. Hwy 361 to junction with Jeep Trail located in Section 18, T3S, R5E; thence east along said Jeep Trail to junction with Bayou Jack; thence northerly and easterly along Bayou Jack to the Bayou Des Glaises Diversion Channel in Section 15, T3S, R5E; thence north along Bayou Des Glaises Diversion Channel to junction with Parish Road 4-165-1 located in Section 10, T3S, R5E; thence easterly on said road to junction with Bayou Jack; thence easterly and southerly along Bayou Jack to junction with Turner's Bayou, Section 28, T2S, R6E; thence north on Turner's Bayou to junction with the Avoyelles - St. Landry Parish boundary line; thence west along said parish boundary line to its intersection with Red Bayou; thence south along Red Bayou to its intersection with Bayou Wauksha; thence southeast along Bayou Wauksha to its intersection with LA. Hwy 10; thence northeast on LA. Hwy 10 to point of beginning.

(10) Justice of the Peace District 11

Beginning at the intersection of LA. Hwy 10 and Bayou Wauksha; thence north on Bayou Wauksha to junction with Parish Road 5-225; thence south on Parish Road 5-225 to junction with LA. Hwy 182; thence northwest on LA. Hwy 182 to junction with Parish Road 5-230 located in Section 31, T3S, R4E; thence southwest on Parish Road 5-230 to junction with Jeep Trail located in Section 36 and 100, T3S, R3E; thence southwest along said Jeep Trail to junction with a lateral of Bayou Cocodrie located in Section 99, T3S, R3E; thence south along said lateral to junction with Bayou Cocodrie located in Section 12, T4S, R3E; thence southwest on Bayou Cocodrie to junction with Bayou Boeuf-Cocodrie Diversion Channel; thence southeast along said channel to junction with Bayou Cocodrie located in Section 66, T4S, R4E; thence southeast on Bayou Cocodrie to junction with Drainage Lateral located in Section 71, T4S, R4E; thence southwest along said lateral to junction with Parish Road 5-130; thence south on Parish Road 5-130 to its junction with Parish Road 5-70; thence south along Parish Road 5-70 to its junction with US Hwy 167 (LA. Hwy 10); thence southeast on US Hwy 167 (LA. Hwy 10) to its intersection with LA. Hwy 749; thence south on LA. Hwy 749 to its junction with Parish Road 1-10; thence east on Parish Road 1-10 to its junction with LA. Hwy 182; thence north on LA. Hwy 182 to its intersection with LA. Hwy 744 (Parish Road 5-27-2); thence east on LA. Hwy 744 (Parish Road 5-27-2) to its intersection with high power line located in Section 40, T5S, R4E; thence following said power line southeast to its intersection with LA. Hwy 743; thence following LA. Hwy 743 in a northerly direction to its intersection with Parish Road 5-10; thence following Parish Road 5-10 northeast to its intersection with Bayou Toulouse; thence south along Bayou Toulouse to junction with private oil field road located in Section 7, T6S, R5E; thence northeasterly along said private road to Parish Road 5-11 in Section 33, T5S, R5E and the projection thereof to Bayou Courtableau; thence northerly along Bayou Courtableau to its intersection with Bayou Wauksha; thence east on Bayou Wauksha to its intersection with little Bayou Wauksha located in Section 8, T5S, R5E; thence north on little Bayou Wauksha to intersection with private road located in Thistlewaite State Wildlife Management Area in Section 8, T5S, R5E; thence west, north, and east on said road to its intersection with Bayou Wauksha located in Sections 28 and 33, T4S, R5E; thence north along Bayou Wauksha to point of beginning.

(11) Justice of the Peace District 12

Beginning at the intersection of Red Bayou and the Avoyelles - St. Landry Parish boundary line in Section 25, T2S, R3E; thence south along Red Bayou to junction with Bayou Wauksha; thence south along Bayou Wauksha to junction with Parish Road 5-225; thence south on Parish Road 5-225 to junction with LA. Hwy 182; thence north on LA. Hwy 182 to junction with Parish Road 5-230; thence south on Parish Road 5-230 to junction with Jeep Trail located in Sections 36 and 100, T3S, R3E; thence southwest along said Jeep Trail to junction with a lateral of Bayou Cocodrie located in Section 99, T3S, R3E; thence south along said lateral to junction with Bayou Cocodrie, located in Section 12, T4S, R3E; thence southwest along Bayou Cocodrie to junction with Bayou Boeuf-Cocodrie Diversion Channel; thence northwest along said channel to junction with Evangeline - St. Landry Parish boundary line; thence following said parish boundary line in a northwesterly and northerly direction to a point common to the boundaries of the parishes of St. Landry, Evangeline and Avoyelles; thence east on the St. Landry - Avoyelles Parish line to point of beginning.

(12) Justice of the Peace District 13

Beginning at intersection of US Hwy 167 (LA. Hwy 10) and the Evangeline-St. Landry Parish boundary line, Section 64, T6S, R3E; thence north along said boundary line to junction with Bayou Boeuf-Cocodrie Diversion Channel; thence southeast along channel to junction with Bayou Cocodrie; thence south on Bayou Cocodrie to junction with drainage lateral located in Section 71, T4S, R4E; thence southwest along said lateral to junction with Parish Road 5-130; thence south along Parish Road 5-130 to junction with Parish Road 5-70; thence south along Parish Road 5-70 to junction with US Hwy 167 (LA. Hwy 10); thence north along US Hwy 167 (LA. Hwy 10) to point of beginning.

(13) Justice of the Peace District 18

Beginning at intersection of Evangeline-St. Landry Parish boundary line and Parish Road 1-162; thence south on Parish Road 1-162 to junction with LA. Hwy 103; thence south on LA. Hwy. 103 to junction with Parish Road 1-115-3; thence east on Parish Road 1-115-3 to Parish Road 1-115-2; thence south and east on Parish Road 1-115-2 to Parish Road 1-115-4; thence east on Parish Road 1-115-4 to Parish Road 1-115-5; thence east on Parish Road 1-115-5 to junction with LA. Hwy 104; thence east on LA. Hwy 104 to junction with West Fork Bayou; thence southwest along West Fork Bayou to junction with Bayou Plaquemine Brule; thence south on Bayou Plaquemine Brule to its intersection with Parish Road 6-176; thence southwest on Bayou Plaquemine Brule to its junction with a drainage lateral of said bayou; thence north on said lateral to junction with Parish Road 6-80-1; thence in a northerly and westerly direction on Parish Road 6-80-1 to its intersection with Parish Road 6-80; thence north on Parish Road 6-80 to its intersection with LA. Hwy 752; thence west and north on LA. Hwy 752 to its junction with Parish Road 6-90; thence following Parish Road 6-90 in a northeasterly direction to its intersection with Parish Road 6-90-1; thence north along Parish Road 6-90-1 to junction with Evangeline-St. Landry Parish boundary; thence north and east along said boundary to point of beginning.

(14) Justice of the Peace District 19

Beginning at the intersection of Parish Road 6-176 and Bayou Plaquemine Brule, Section 27, T6S, R3E; thence southwest on Bayou Plaquemine Brule to junction with a drainage lateral of said bayou; thence north on said lateral to junction with Parish Road 6-80-1; thence in a north and westerly direction on Parish Road 6-80-1 to junction with Parish Road 6-80; thence north on Parish Road 6-80 to junction with LA. Hwy 752; thence west on LA. Hwy. 752 to its junction with LA. Hwy 751; thence south on LA. Hwy 751 to its junction with the boundary between Acadia and St. Landry Parishes; thence south and east on said boundary to its intersection with LA. Hwy 178; thence east on LA. Hwy 178 to its junction with Parish Road 6-177; thence north on Parish Road 6-177 to its junction with 6-175; thence west on Parish Road 6-175 to its junction with LA. Hwy 357; thence northerly on LA. Hwy 357 to intersection with drainage canal located in Section 15, T7S, R3E; thence following said drainage canal in an easterly and northerly direction to its intersection with Jeep Trail located in the middle north part of Section 10, T7S, R3E; thence following said Jeep Trail in an easterly and northerly direction to its intersection with Parish Road 1-245; thence following Parish Road 1-245 westerly to its intersection with LA. Hwy 357; thence following LA. Hwy 357 in an easterly direction to junction with unimproved road located in Section 3, T7S, R3E; thence north along unimproved road and continuation along Parish Road 6-176 (1-226) to point of beginning.

B. The justices of the peace and constables for the jurisdictions established in Subsection A of this Section shall be elected at the Congressional election to be held in 1996. They shall take office on January 1, 1997, for a term of six years as provided in this Chapter.

Acts 1995, No. 958, §1.



RS 13:2611 - Territorial jurisdiction; St. John the Baptist Parish justice of the peace courts

§2611. Territorial jurisdiction; St. John the Baptist Parish justice of the peace courts

A. Effective January 1, 1997, the territorial limits of the justice of the peace courts in St. John the Baptist Parish shall be as follows:

(1) The first justice of the peace district and court shall consist of Precincts 1, 2, and 3.

(2) The second justice of the peace district and court shall consist of Precincts 4 and 5.

(3) The third justice of the peace district and court shall consist of Precincts 6A, 6B, and 7.

(4) The fourth justice of the peace district and court shall consist of Precincts 8, 9A, 9B, 9C, 9D, and 9E.

(5) The fifth justice of the peace district and court shall consist of Precincts 10A, 10B, 10C, 10D, and 15.

(6) The sixth justice of the peace district and court shall consist of Precincts 13A, 13B, 14A, 14B, and 14C.

(7) The seventh justice of the peace district and court shall consist of Precincts 11A, 11B, 12A, and 12B.

B. The persons elected to the offices of justice of the peace and constable for such justice of the peace courts at the 1996 congressional election and their successors shall be elected from the districts provided in this Section.

C. Each of the justices of the peace courts shall have territorial jurisdiction throughout the parish upon proof by a preponderance of the evidence of the requesting party showing both of the following:

(1) The justice of the peace in the justice of the peace district having territorial jurisdiction is unavailable.

(2) Time is of the essence and harm will be suffered by a delay caused by the inability to locate or the unavailability of the other justice of the peace.

D. An affidavit executed before a notary and two witnesses as to the criteria required in Paragraphs (1) and (2) of Subsection C shall constitute proof by a preponderance of the evidence.

Acts 1995, No. 1178, §1; Acts 1999, No. 928, §1.



RS 13:2612 - Territorial jurisdiction; Pointe Coupee Parish justice of the peace courts

§2612. Territorial jurisdiction; Pointe Coupee Parish justice of the peace courts

Effective January 1, 1997, the territorial limits of the justice of the peace courts in Pointe Coupee Parish shall be the same as the parish police jury districts within the parish and the persons elected to the offices of justice of the peace and constable for those courts at the 1996 congressional election shall be elected from those districts. If the police jury district lines are changed thereafter, the territorial jurisdiction of the justice of the peace courts shall also be changed to coincide with the new police jury district lines effective at the beginning of the next regular term of office for justices of the peace and constables. However, in the event that the change in police jury district lines increases or reduces the number of police jury districts, the territorial jurisdiction of the justice of the peace courts shall not be changed but shall remain the same.

Acts 1996, 1st Ex. Sess., No. 35, §1.



RS 13:2613 - Territorial jurisdiction; East Feliciana Parish justice of the peace courts

§2613. Territorial jurisdiction; East Feliciana Parish justice of the peace courts

A. Effective January 1, 1997, the territorial limits of the justice of the peace courts in East Feliciana Parish shall be based on and correspond to the district and precinct system adopted by the police jury of East Feliciana Parish in its reapportionment resolution of May 10, 1991, as follows:

(1) The first justice of the peace district and court, heretofore consisting of Wards 1 and 2, shall consist of District 1, Precincts 1, 2, and 3, and District 2, Precincts 1A, 1B, 1D, 1E, and 1F.

(2) The second justice of the peace district and court, heretofore consisting of Wards 3 and 4, shall consist of District 3, Precincts 1A, 1B, 1C, 2A, 2B, and 2C, and District 4, Precincts 1A, 1B, 1C, 2A, and 2B.

(3) The third justice of the peace district and court, heretofore consisting of Wards 5 and 6, shall consist of District 5, Precincts 1A, 1B, 2, and 3, and District 6, Precinct 1.

(4) The fourth justice of the peace district and court, heretofore consisting of Wards 7 and 8, shall consist of District 7, Precinct 1, and District 8, Precinct 1.

B. The persons elected to the offices of justice of the peace and constable for such justice of the peace courts at the 1996 congressional election shall be elected from the districts provided in this Section.

Acts 1996, 1st Ex. Sess., No. 81, §1, eff. May 10, 1996.



RS 13:2614 - Territorial jurisdiction; St. Charles Parish justice of the peace courts

§2614. Territorial jurisdiction; St. Charles Parish justice of the peace courts

A. Effective upon the election of justices of the peace and constables at the election provided for in R.S. 13:2582(F) and 2583(E), the territorial limits of the justice of the peace courts in St. Charles Parish shall be the same as the seven parish council districts within the parish for the purpose of election and the persons elected to the offices of justice of the peace and constable for those courts at the 1997 special election shall be elected from those districts. If the parish council district lines are changed thereafter, the territorial jurisdiction of the justice of the peace courts shall also be changed for the purpose of election to coincide with the new parish council district lines effective at the beginning of the next regular term of office for justices of the peace and constables. However, in the event that the number of parish council districts increases or decreases from seven parish council districts, the territorial jurisdiction of the justice of the peace courts shall not be changed but shall remain the same for the purpose of election. Each of the justices of the peace courts shall have jurisdiction and venue throughout the parish.

B. The persons elected to the offices of justice of the peace and constable for such justice of the peace courts shall be elected from the districts provided in this Section and shall be elected according to R.S. 13:2582(F) and 2583(E).

Acts 1997, No. 1322, §1, eff. July 15, 1997.



RS 13:2615 - Territorial jurisdiction; Natchitoches Parish justice of the peace courts

§2615. Territorial jurisdiction; Natchitoches Parish justice of the peace courts

A. Effective January 1, 2003, the territorial limits of the three justice of the peace courts in Natchitoches Parish shall be Wards 2, 3, and 4, respectively, as follows:

(1) Ward 2 is composed of precincts 2-1, 2-2, 2-3, 2-4, 2-5, 2-6, 2-7, 2-8, and 2-9 in their entirety. The boundary description for Ward 2 is as follows: Beginning at the junction of the center flow channel of Black Lake Bayou and the Natchitoches/Bienville/Red River Parish line at the northwestern corporate limits of the City of Ashland; thence proceed easterly along the Natchitoches/Bienville Parish line to its junction with the center flow channel of Saline Bayou at the northeastern corner of the Natchitoches/Bienville/Winn Parish line; thence proceed southerly along said bayou and the Natchitoches/Winn Parish line to its junction with the center flow channel of the Red River; thence proceed westerly, northerly, and northwesterly along said river to its junction with the Natchitoches/Red River Parish line; thence proceed northerly and easterly along said parish line to its junction with the center flow channel of Black Lake Bayou; thence proceed northerly along said bayou to its junction with the Natchitoches/Bienville/Red River Parish line at the northwestern corporate limits of the City of Ashland, the point of beginning.

(2) Ward 3 is composed of precincts 3-1, 3-2, 3-3, 3-4, 3-5, 3-6, 3-7, 3-8, 3-9, and 3-10 in their entirety. The boundary description for Ward 3 is as follows: Beginning at the junction of the center right-of-way of U.S. Highway 49 and the center flow channel of Wallace Bayou at the Natchitoches/DeSoto Parish line; thence proceed easterly along the parish line to its junction with the Natchitoches/Red River Parish line; thence proceed southerly and easterly along the parish line to its junction with the center flow channel of the Red River; thence proceed southeasterly along said river to its junction with the center flow channel of Bayou Pierre; thence proceed southwesterly along said bayou to its junction with the center right-of-way of Louisiana State Highway 1; thence proceed northwesterly along said highway to its junction with the southeastern corporate limits of the Village of Powhatan; thence proceed southerly and westerly along said corporate limits to its junction with the center right-of-way of Louisiana State Highway 485; thence proceed southwesterly along said highway to its junction with the center flow channel of Middle Bayou; thence proceed southeasterly along said bayou to its junction with the center flow channel of Little River; thence proceed southwesterly along said river to its junction with the center right-of-way of Parish Road 547-A (Burket Slough Road); thence proceed southeasterly along said road to its junction with the center right-of-way of Parish Road 547 (Posey Road); thence proceed southeasterly along said road to its junction with the center right-of-way of Parish Road 554 (New Road); thence proceed easterly along said road to its junction with the center right-of-way of Parish Road 553 (Old Bethel Church Road); thence proceed southwesterly along said road to its junction with the center right-of-way of Parish Road 556 (Shady Grove Road); thence proceed easterly and southerly along said road to its junction with Louisiana State Highway 6; thence proceed easterly along said highway to its junction with the center right-of-way of Louisiana State Highway 117; thence proceed southerly along said highway to its junction with the center flow channel of Dogneck Branch; thence proceed easterly along said branch to its junction with the center flow channel of Young's Bayou; thence proceed northerly along said bayou to its junction with the center right-of-way of Louisiana State Highway 6; thence proceed easterly along said highway to its junction with the center right-of-way of Parish Road 630 (Collins Road); thence proceed southerly along said road to its junction with the center right-of-way of an unnamed road in Section 10, Township 8 North, Range 8 West; thence proceed northeasterly along said road to its junction with the center right-of-way of U.S. Highway I-49; thence proceed southeasterly along said highway to its junction with the center right-of-way of Parish Road 618 (Bayou Blue Road); thence proceed southwesterly along said road to its junction with the center right-of-way of Louisiana State Highway 120; thence proceed westerly along said highway to its junction with the center flow channel of Bayou Blue; thence proceed southerly along said bayou to its junction with the center flow channel of Bayou Provencal; thence proceed easterly along said bayou to its junction with the center flow channel of Sand Creek; thence proceed northerly along said creek to its junction with the center right-of-way of Louisiana State Highway 120; thence proceed easterly along said highway to its junction with the center right-of-way of U.S. Highway I-49; thence proceed southeasterly along said highway to its junction with the center flow channel of the Kisatchie Bayou; thence proceed westerly along said bayou to its junction with Louisiana State Highway 494; thence proceed southwesterly along said highway to its junction with the center right-of-way of an unnamed parish road intersecting Louisiana State Highway 494 in the Northern portion of Section 40, Township 7 North, Range 7 West; thence proceed southerly then easterly along said road to its junction with the center right-of-way of another unnamed parish road in Section 6, Township 6 North, Range 6 West; thence proceed southerly along said road to its junction with the center right-of-way of Parish Road 830 (Longleaf Vista Road) in Section 13, Township 6 North, Range 7 West; thence proceed southwesterly along said road to its junction with the center flow channel of Steep Hill Creek; thence proceed southwesterly along said creek to its junction with the center flow channel of Kisatchie Bayou; thence proceed westerly along said bayou to its junction with the center right-of-way of an unnamed parish road in Section 31, Township 6 North, Range 8 West; thence proceed southwesterly, northwesterly, southwesterly, then northwesterly along said road to its junction with another unnamed parish road in Section 31, Township 6 North, Range 8 West; thence proceed southerly along said road approximately seven-eighths of a mile to its junction with the western boundary of the Natchitoches/Sabine Parish line; thence proceed northerly, westerly, northerly, westerly, then northerly along said parish line to its junction with the Natchitoches/DeSoto Parish line; thence proceed northerly along said parish line to its junction with the center right-of-way of U.S. Highway 49 and the center flow channel of Wallace Bayou, the point of beginning.

(3) Ward 4 is composed of precincts 4-1, 4-2, 4-3, 4-4, 4-5, 4-6, 4-7, 4-8, and 4-9 in their entirety. The boundary description for Ward 4 is as follows: Beginning at the junction of the center right-of-way of U.S. Highway I-49 and the center flow Channel of Bayou Souris; thence proceed easterly along said bayou to its junction with the center flow channel of Old River; thence proceed southeasterly along said river to its junction with the center right-of-way of Parish Road 617 (Waterwell Road); thence proceed northeasterly along said road to its junction with the center right-of-way of Louisiana State Highway 1; thence proceed northwesterly along said highway to its junction with the center right-of-way of Parish Road 517 (Lateral Road); thence proceed northeasterly along said road to its junction with the center flow channel of Cane River; thence proceed southerly, then southeasterly along said river to its junction with the center flow channel of Poisson Canal; thence proceed northeasterly along said canal to its junction with the center right-of-way of Louisiana State Highway 494; thence proceed southeasterly along said highway to its junction with the center right-of-way of Parish Road 502 (Hampton Road); thence proceed northeasterly along said road to its junction with the center right-of-way of the Red River Levee Road; thence proceed southeasterly along said road to its junction with the center flow channel of Bayou Cadoche; thence proceed northeasterly along said bayou to its junction with the Natchitoches/Winn Parish line; thence proceed southerly a short distance along said parish line to its junction with the Natchitoches/Grant Parish line which is also the center flow channel of the Red River; thence proceed southeasterly along said parish line/river to its junction with the Natchitoches/Rapides Parish line; thence proceed southwesterly along said parish line to its junction with the Natchitoches/Vernon Parish line; thence proceed westerly along said parish line to its junction with the Natchitoches/Sabine Parish line; thence proceed northerly along said parish line to its junction with the center right-of-way of an unnamed parish road in Section 31, Township 6 North, Range 8 West; thence proceed northerly along said road approximately seven-eighths of a mile to its junction with the center right-of-way of another unnamed parish road located on the north boundary of Section 31, Township 6 North, Range 8 West; thence proceed southeasterly, northeasterly, southeasterly, northeasterly, then northerly along said road to its junction with the center flow channel of Kisatchie Bayou; thence proceed easterly along said bayou to its junction with the center flow channel of Steep Hill Creek; thence proceed northeasterly along said creek to its junction with the center right-of-way of Parish Road 830 (Longleaf Vista Road); thence proceed northeasterly along said road to its junction with the center right-of-way of an unnamed road in Section 13, Township 6 North, Range 7 West; thence proceed northeasterly along said road to its junction with the center right-of-way of another unnamed parish road in Section 6, Township 6 North, Range 6 West; thence proceed northerly along said road to its junction with another unnamed parish road intersecting Louisiana State Highway 494 in the Northern portion of Section 40, Township 7 North, Range 7 West; thence proceed easterly then northerly along said highway to its junction with the center flow channel of the Kisatchie Bayou; thence proceed easterly along said bayou to its junction with the center right-of-way of U.S. Highway I-49; thence proceed northwesterly along said highway to its junction with the center right-of-way of Louisiana State Highway 120; thence proceed westerly along said highway to its junction with the center flow channel of Sand Creek; thence proceed southerly along said creek to its junction with the center flow channel of Bayou Provencal; thence proceed westerly along said bayou to its junction with the center flow channel of Bayou Blue; thence proceed northerly along said bayou to its junction with the center right-of-way of Louisiana State Highway 120; thence proceed easterly along said highway to its junction with the center right-of-way of Parish Road 618 (Blue Bayou Road); thence proceed northeasterly along said road to its junction with the center right-of-way of U.S. Highway I-49; thence proceed northwesterly along said highway to its junction with the center flow channel of Bayou Souris, the point of beginning.

B. The persons elected to the offices of justice of the peace and constable for such justice of the peace courts at the 2002 congressional election shall be elected from the districts provided in this Section.

Acts 1997, No. 406, §1.



RS 13:2616 - Territorial jurisdiction; Bienville Parish justice of the peace courts

§2616. Territorial jurisdiction; Bienville Parish justice of the peace courts

A. Effective January 1, 2003, the territorial limits of the justice of the peace courts in Bienville Parish shall be based on and correspond to the district and precinct system adopted on October 28, 1991, by the police jury of Bienville Parish in its reapportionment resolution Ordinance No. 3 as follows:

(1) The first justice of the peace district and court shall consist of Precincts 1-1, 1-2, 1-3, 2-1, 2-2, 2-3, and 6-1C.

(2) The second justice of the peace district and court shall consist of Precincts 3-1, 3-2, 3-3, and 3-4.

(3) The third justice of the peace district and court shall consist of Precincts 6-1, 6-1A, 6-1B, 6-2, 6-2A, 6-3, 6-4, and 6-5.

(4) The fourth justice of the peace district and court shall consist of Precincts 4-1, 4-2, 4-2A, 4-3, 4-4, 5-1, and 5-2.

(5) The fifth justice of the peace district and court shall consist of Precincts 7-1, 7-1A, 7-2, 7-2A, 7-3, 7-4, and 7-4A.

B. The persons elected to the offices of justice of the peace and constable for such justice of the peace courts at the 2002 congressional election and their successors to office shall be elected from the districts provided in this Section.

Acts 1999, No. 237, §1.



RS 13:2617 - Jurisdiction; St. James Parish

§2617. Jurisdiction; St. James Parish

A. The territorial limits of the justice of the peace courts in St. James Parish shall be the same as the seven parish council districts within the parish and as provided in Subsection B.

B. Each of the justices of the peace courts in St. James Parish shall have territorial jurisdiction throughout the parish upon proof by a preponderance of the evidence by the requesting party showing both of the following:

(1) The justice of the peace in the justice of the peace district having territorial jurisdiction is unavailable.

(2) Time is of the essence and harm will be suffered by a delay caused by the inability to locate or the unavailability of the other justice of the peace.

C. An affidavit executed before a notary and two witnesses as to the criteria required in Paragraphs (1) and (2) of Subsection B shall constitute proof by a preponderance of the evidence.

Acts 1999, No. 928, §1.



RS 13:2618 - Territorial jurisdiction; LaSalle Parish justice of the peace courts

-

§2618. Territorial jurisdiction; LaSalle Parish justice of the peace courts

A. The territorial limits of the justice of the peace courts in LaSalle Parish shall be as follows:

(1) The first justice of the peace district and court shall consist of Precincts 1-1, 1-2, 1-3, 4-1, 4-2, and 4-4.

(2) The second justice of the peace district and court shall consist of Precincts 2-1, 3-1, 3-2, and 4-3.

(3) The third justice of the peace district and court shall consist of Precincts 7-1, 7-2, 8-2, 8-3, 8-5, 8-6, and 8-7.

(4) The fourth justice of the peace district and court shall consist of Precincts 5-1, 6-1, 6-2, and 10-1.

(5) The fifth justice of the peace district and court shall consist of Precincts 9-1, 9-2, 9-3, 9-4, and 9-5.

B. The districts provided in Subsection A of this Section shall be effective for election purposes with the opening of the qualifying period for the regularly scheduled 2014 primary election for justices of the peace and constables, and the persons elected to the offices of justice of the peace and constable for such justice of the peace courts in LaSalle Parish at the next regularly scheduled election and their successors shall be elected from the districts provided in Subsection A of this Section. The provisions of Subsection A of this Section shall be effective for all other purposes beginning January 1, 2015.

Acts 2002, 1st Ex. Sess., No. 78, §1, eff. April 18, 2002; Acts 2012, No. 253, §1, eff. May 25, 2012.



RS 13:2619 - Ward 1, justice of the peace court, Allen Parish; constable; use of surplus automobiles

§2619. Ward 1, justice of the peace court, Allen Parish; constable; use of surplus automobiles

The local governing authority having territorial jurisdiction over Ward 1, Allen Parish, may authorize the constable of Ward 1, justice of the peace court, Allen Parish, to use any surplus automobile in the possession of the governing authority. A clearly visible sign or decal with the insignia of the court shall be placed on the vehicle designating that the vehicle is being used as an official vehicle for the constable of Ward 1, justice of the peace court, in Allen Parish.

Acts 2007, No. 16, §1.



RS 13:2620 - Ward 3; Justice of the Peace Court; St. Tammany Parish

§2620. Ward 3; Justice of the Peace Court; St. Tammany Parish

A. There shall be one justice of the peace elected in Ward 3 of St. Tammany Parish.

B. The two offices of constable in Ward 3 of St. Tammany Parish are continued.

C. The territorial limits of the Justice of the Peace Court in Ward 3 shall include the following precincts in St. Tammany Parish: 202(2), 203(2), 206(3), 207(2), 301, 302(2), 303(3), 304(2), 305(2), 306, 307, 308(2), 309, 310, 311, A01(2), A02(3), A04(2), C01, C02, C03, C04, C05, C06, C07, C08, C09, C10, C11, 312, and 313.

Acts 2008, No. 372, §1, eff. June 21, 2008.



RS 13:2621 - Territorial jurisdiction; DeSoto Parish justice of the peace courts

§2621. Territorial jurisdiction; DeSoto Parish justice of the peace courts

A. The territorial limits of the justice of the peace courts in DeSoto Parish shall be as follows:

(1) The first justice of the peace district and court shall consist of Precincts 11, 15, 28, 31, 32, 34, 35, and 37.

(2) The second justice of the peace district and court shall consist of Precincts 3, 16, 23, and 30.

(3) The third justice of the peace district and court shall consist of Precincts 27, 42, 44, 46, 48, 50, 53, 55, 57, and 59.

(4) The fourth justice of the peace district and court shall consist of Precincts 1, 4, 5, 6, 7, 8, 20, 52, 60, and 63.

(5) The fifth justice of the peace district and court shall consist of Precincts 9, 21, 22, 26, 33, 38, 39, 41, and 56.

(6) The sixth justice of the peace district and court shall consist of Precincts 10, 12, 19, 29, 36, 47, 49, 51, 58, and 61.

B. The districts provided in Subsection A of this Section shall be effective for election purposes with the opening of the qualifying period for the regularly scheduled 2014 primary election for justices of the peace and constables, and the persons elected to the offices of justice of the peace and constable for such justice of the peace courts in DeSoto Parish at the next regularly scheduled election and their successors shall be elected from the districts provided in Subsection A of this Section. The provisions of Subsection A of this Section shall be effective for all other purposes beginning January 1, 2015.

Acts 2012, No. 260, §1, eff. May 25, 2012.



RS 13:2641 - Repealed by Acts 1960, No. 32, 4, eff. Jan. 1, 1961

§2641. §§2641, 2642 Repealed by Acts 1960, No. 32, §4, eff. Jan. 1, 1961



RS 13:2701 - Short title

CHAPTER 9-A. EMERGENCY INTERIM JUDICIAL SUCCESSION

§2701. Short title

This Chapter shall be known and may be cited as the "Emergency Interim Judicial Succession Act."

Acts 1963, No. 112, §1.



RS 13:2702 - Statement of policy

§2702. Statement of policy

Because of the existing possibility of attack of unprecedented size and destructiveness, upon the United States and in order, in the event of such an attack, to assure continuity of government through legally constituted leadership, authority and responsibility in offices of the government of the state, to provide for the effective operation of governments during an emergency, and to facilitate the early resumption of functions temporarily suspended, it is found and declared to be necessary to provide for special emergency judges who can exercise the powers and discharge the duties of judicial offices in the event regular judges are unavailable.

Acts 1963, No. 112, §2.



RS 13:2703 - Definitions

§2703. Definitions

Unless otherwise clearly required by the context, as used in this Chapter:

(1) "Unavailable" means either that a vacancy in office exists, or that the lawful incumbent of the office is absent or unable to exercise the powers and discharge the duties of the office.

(2) "Emergency interim successor" means a person designated pursuant to this Chapter, in the event the officer is unavailable, to exercise the powers and discharge the duties of an office until a successor is appointed and qualified as may be provided in accordance with the constitution and statutes, or until the lawful incumbent is able to resume the exercise of the powers and discharge the duties of the office.

(3) "Attack" means any attack or series of attacks by an enemy of the United States causing, or which may cause, substantial damage or injury to civilian property or persons in the United States in any manner by sabotage or by the use of bombs, missiles, shellfire, or atomic, radiological, chemical, bacteriological, or biological means or other weapons or processes.

Acts 1963, No. 112, §3.



RS 13:2704 - Special emergency judges

§2704. Special emergency judges

In the event that any judge of any court of record is unavailable to exercise the powers and discharge the duties of his office, and in the event no other judge authorized to act in the event of absence, disability or vacancy or no special judge appointed in accordance with the provisions of the constitution or statutes is available to exercise the powers and discharge the duties of such office, the duties of the office shall be discharged and the powers exercised by the special emergency judges hereinafter provided for:

(1) The governor, upon approval of this Act, shall designate for each member of the supreme court, and the chief justice of the supreme court shall designate for all other courts of record, emergency judges in the number of not less than three nor more than seven for each member of the said courts, and shall specify the order of their succession.

(2) Such special emergency judges shall, in the order specified, exercise the powers and discharge the duties of such office in case of the unavailability of the regular judge or judges or persons immediately preceding them in the designation. The designating authority shall review and revise, as necessary, designations made pursuant to this Act to insure their current status.

(3) Said special emergency judges shall discharge the duties and exercise the powers of such office until such time as a vacancy which may exist shall be filled in accordance with the constitution and statutes or until the regular judge or one preceding the designee in the order of succession becomes available to exercise the powers and discharge the duties of, the office.

Acts 1963, No. 112, §4.



RS 13:2705 - Formalities of taking office

§2705. Formalities of taking office

At the time of their designation, special emergency judges shall take oath as may be required for them to exercise the powers and discharge the duties of the office to which they may succeed. Notwithstanding any other provision of law, no person, as a prerequisite to the exercise of the powers of discharge of the duties of an office to which he succeeds, shall be required to comply with any other provision of law relative to taking office.

Acts 1963, No. 112, §5.



RS 13:2706 - Period in which authority may be exercised

§2706. Period in which authority may be exercised

Officials authorized to act as special emergency judges are empowered to exercise the powers and discharge the duties of an office as herein authorized only after an attack upon the United States, as defined herein, has occurred. The legislature, by concurrent resolution, may at any time terminate the authority of said special emergency judges to exercise the powers and discharge the duties of office as herein provided.

Acts 1963, No. 112, §6.



RS 13:2707 - Removal of designees

§2707. Removal of designees

Until such time as the persons designated as special emergency judges are authorized to exercise the powers and discharge the duties of an office in accordance with this Chapter, including R.S. 13:2706, said persons shall serve in their designated capacities at the pleasure of the designating authority and may be removed or replaced by said designating authority at any time, with or without cause.

Acts 1963, No. 112, §7.



RS 13:3041 - Qualifications of juror in civil cases

CHAPTER 10. JURIES

PART I. GENERAL PROVISIONS

§3041. Qualifications of juror in civil cases

A. It is the policy of this state that all qualified citizens have an obligation to serve on petit juries when summoned by the courts of this state, unless excused.

B. The qualifications of a juror in any civil case are as required by Article 401 of the Louisiana Code of Criminal Procedure.

C. The court may disqualify a prospective petit juror in accordance with Article 787 of the Louisiana Code of Criminal Procedure.

Amended by Acts 1966, No. 313, §1, eff. Jan. 1, 1967; Acts 2003, No. 678, §1.



RS 13:3042 - Exemptions from civil jury service; twenty-four-month waiver of petit jury service

§3042. Exemptions from civil jury service; twenty-four-month waiver of petit jury service

A. The exemptions from jury service in civil cases are as provided in Article 403 of the Louisiana Code of Criminal Procedure.

B. A prospective juror may apply for a twenty-four-month waiver of petit jury service when either:

(1) The prospective juror has a mental or physical condition that causes him or her to be incapable of performing jury service. The juror, or the juror's personal representative, shall provide the court with documentation from a physician licensed to practice medicine verifying that a mental or physical condition renders the person unfit for jury service for a period of up to twenty-four months.

(2) Jury service would cause undue or extreme physical or financial hardship to the prospective juror or a person under his or her care or supervision. A judge of the court for which the individual was called to jury service shall make undue or extreme physical or financial hardship determinations. The authority to make these determinations is delegable only to court officials or personnel who are authorized by the laws of this state to function as members of the judiciary.

C. A person asking for a waiver based on a finding of undue or extreme physical or financial hardship shall take all actions necessary to have obtained a ruling on that request by no later than the date on which the individual is scheduled to appear for jury duty.

D. For purposes of this Chapter, "undue or extreme physical or financial hardship" is limited to circumstances in which an individual would:

(1) Be required to abandon a person under his or her personal care or supervision due to the impossibility of obtaining an appropriate substitute care giver during the period of participation in the jury pool or on the jury; or

(2) Incur costs that would have a substantial adverse impact on the payment of the individual's necessary daily living expenses or on those for whom he or she provides the principal means of support; or

(3) Suffer physical hardship due to an existing illness or disease.

E. "Undue or extreme physical or financial hardship" does not exist solely based on the fact that a prospective juror will be required to be absent from his or her place of employment.

F. A person asking a judge to grant a waiver based on "undue or extreme physical or financial hardship" shall be required to provide the judge with documentation, such as, but not limited to federal and state income tax returns, medical statements from licensed physicians, proof of dependency or guardianship, and similar documents, which the judge finds to clearly support the request to be excused. Failure to provide satisfactory documentation shall result in a denial of the request for a waiver.

G. After twenty-four months, a recipient of a petit jury service waiver under this Section shall become eligible once again for qualification as a juror.

Amended by Acts 1962, No. 215, §2; Acts 1966, No. 313, §1, eff. Jan. 1, 1967; Acts 2003, No. 678, §1.

{{NOTE: THIS SECTION SUPERSEDED BY SUPREME COURT RULE, SEE LSA-R.S. VOL. 8, SUPREME COURT RULE 25.}}



RS 13:3042.1 - Postponements of petit jury participation

§3042.1. Postponements of petit jury participation

A. Individuals scheduled to appear for petit jury service have the right to postpone the date of their initial appearance for jury service one time only. When requested, postponements shall be granted, provided that:

(1) The juror has not previously been granted a postponement;

(2) The prospective juror appears in person or contacts the clerk of the court by telephone, electronic mail, or in writing to request a postponement; and

(3) Prior to the grant of a postponement with the concurrence of the clerk of the court, the prospective juror fixes a date certain on which he or she will appear for petit jury service that is not more than six months after the date on which the prospective juror originally was called to serve and on which date the court will be in session.

B. A subsequent request to postpone petit jury service may be approved by a judicial officer only in the event of an extreme emergency, such as a death in the family, sudden grave illness, or a natural disaster or a national emergency in which the prospective juror is personally involved, that could not have been anticipated at the time the initial postponement was granted. Prior to the grant of a second postponement, the prospective juror shall fix a date certain on which the individual will appear for jury service within six months of the postponement on a date when the court will be in session.

Acts 2003, No. 678, §1.



RS 13:3043 - Jury commission

§3043. Jury commission

The membership of the jury commission, the qualifications, appointment, term of service, oath, and quorum of the commissioners, and the requirement of public meetings are governed by Article 404 of the Louisiana Code of Criminal Procedure. Notice of jury commission meetings is governed by Article 405 of the Louisiana Code of Criminal Procedure.

Amended by Acts 1966, No. 313, §1, eff. Jan. 1, 1967.



RS 13:3044 - Selection of names for general venire box; drawing of jurors in civil cases; disposition of slips drawn; record; summoning; excusing

§3044. Selection of names for general venire box; drawing of jurors in civil cases; disposition of slips drawn; record; summoning; excusing

A. The general venire, and the functions of the jury commission and of the clerk of court in connection therewith are governed by the Louisiana Code of Criminal Procedure.

B.(1) The district judge may order the jury commission to draw the names of thirty persons for a petit jury venire, unless the court directs the commission to draw a larger number, to serve as jurors on civil cases for the first or second and additional weeks as may be necessary.

(2) Until the persons so drawn have actually served as jurors, they may be required by the district judge to perform jury duty during any week of the session thereafter ensuing.

(3) The clerk and the commission shall place the number of slips first ordered to be drawn in an envelope and seal and endorse on the same the words, "List of Jurors, No. 1", and the additional names ordered to be drawn, when drawn, shall be likewise enclosed and sealed, and the words, "List of Jurors, No. 2", endorsed thereon.

(4) The sealed envelopes shall be placed in a box, to be provided for the purpose, labeled "Jury Box", which shall be locked and sealed and placed in the custody of the clerk for use at the next session of the court, subject to the orders of the district judge as hereinafter provided.

(5)(a) The clerk shall keep a record of the drawings with a list of all the names in the order they are drawn and showing the week for which they are to serve. When the drawing and the proces verbal is complete, the clerk shall prepare summons directed to the persons on the list and deliver them to the sheriff for service. The sheriff, at the election of the court, may serve such summons by

(b)(i) personal or domiciliary service, or by registered, certified, or regular mail addressed to the juror at his usual residence or business address.

(ii) When the service is by mail, the date of mailing shall be not less than thirty days prior to the date on which the addressee is summoned to appear.

(iii) When service is by registered or certified mail, the sheriff shall attach to his return the return receipt of delivery from the United States Post Office showing the disposition of the envelope bearing the summons to the juror.

(iv) When service is by regular mail, the return shall show the date of mailing.

(c) The return, when received by the clerk, shall form part of the record and shall be considered prima facie correct and shall constitute sufficient basis for an action to cite persons for contempt for failure to appear in response thereto.

C. If jury service would result in undue hardship or extreme inconvenience, the district court may excuse a person from such service, other than petit jury service, either before or after his selection for the general venire, jury pool, or jury wheel. The court may take such action on its own initiative or on the recommendation of an official or employee designated by the court. If the person is excused or has received a waiver for petit jury service, the court may order that the person be placed in a specified petit jury venire, a specified jury pool, or in the general venire again.

Acts 1983, No. 534, §6; Acts 2003, No. 678, §1; Acts 2005, No. 28, §2.



RS 13:3045 - Delivery of general venire box to clerk after drawing of jurors in civil cases

§3045. Delivery of general venire box to clerk after drawing of jurors in civil cases

After the jury commission has selected the names of persons to serve as jurors in civil cases as prescribed in R.S. 13:3044 they shall lock and seal the general venire box and deliver it to the clerk of the court, as custodian thereof.

Amended by Acts 1966, No. 313, §1, eff. Jan. 1, 1967.



RS 13:3046 - Selecting a new general venire; revising and supplementing a general venire

§3046. Selecting a new general venire; revising and supplementing a general venire

The selection of a new general venire, the revising and supplementing of a general venire, and the functions of the jury commission and of the clerk of court in connection therewith, are governed by the Louisiana Code of Criminal Procedure.

Amended by Acts 1966, No. 313, §1, eff. Jan. 1, 1967.



RS 13:3047 - Time for service of jurors in civil cases

§3047. Time for service of jurors in civil cases

In districts composed of more than one parish, the jurors drawn for the first week of the session shall constitute the jury in civil cases for that week, and those drawn for the second shall serve for the time for which they are drawn, provided, that if the jury drawn for any week of the session do not serve as jurors during that week, they may be required to serve during a subsequent week of any session of the court until another venire is drawn by the commission, unless sooner discharged by the district judge. If a jury be empaneled in any case, and the trial commenced and the week for which the jury is drawn expires, such jurors shall continue to serve in the cause in which they are empaneled, until a verdict is rendered or they are discharged by the court.



RS 13:3048 - Tales jury box and tales jurors

§3048. Tales jury box and tales jurors

The jury commission at such times as the court may order, shall select one hundred tales jurors, good men and true, and place their names in a box known as the tales jury box, securely seal the box and deliver it to the district clerk of the parish, who shall keep it so sealed and unopened in his possession until ordered by the court to produce it. If on the trial of any civil case, the regular venire is exhausted, or it appears that it will be exhausted, before the selection of a jury therein, the court at its discretion may instruct the clerk to open the tales jury box and draw therefrom such number of tales jurors as in its judgment may be necessary to serve on the case, and the sheriffs shall forthwith summon such tales jurors to serve in the case. The tales jurors so summoned shall report immediately for jury service in said court in the case; provided, that the names of tales jurors drawn from such tales jury box and who do not serve shall not be returned to the tales jury box by the district clerk, but the slips upon which the names are written shall be destroyed in the presence of the court by the district clerk. The jury commission, at any time, without the order of the court, may supplement the names of tales jurors in the tales jury box, until the full complement of one hundred is reached. All tales jurors shall possess the same qualifications as provided for regular jurors, but no publication of the tales jury list shall be necessary. The jury commission shall not make known in any manner, the names placed in the tales jury box, and should any of them do so, he shall be held in contempt of court and punished accordingly. Nothing herein contained shall be so construed as to limit the right of the judge in civil cases or by all parties litigant to a civil suit, or their counsel, after the list of regular jurors is exhausted, after the trial has commenced, to order the summoning of talesmen from among the bystanders or persons in proximity to the court house, or from any portion of the parish, which the judge may designate.



RS 13:3049 - Cash deposit; bond; duty to attend; compensation; procedure; filing fees

§3049. Cash deposit; bond; duty to attend; compensation; procedure; filing fees

A. Every person selected and summoned shall attend as a juror or talesman punctually and for the time for which he is selected. The district judge may enforce the attendance of any juror by imposing a fine of not more than fifty dollars or by imprisonment in the parish jail for not more than three days, or both, in his discretion, for each violation.

B.(1)(a) The jurors in criminal cases who attend may demand and receive from the parish treasury compensation and an allowance for mileage necessarily traveled going to and from the courthouse to be fixed by the district judges of each judicial district, sitting en banc, subject to approval by the parish governing authority.

(b) The compensation shall be twenty-five dollars for each day of attendance in court, and the mileage allowance shall be not less than sixteen cents per mile nor more than the rate in effect for state officials.

(c) Only one charge shall be made for mileage each way.

(d) Notice of any intention to change juror compensation by the court shall be given to the district attorney, the parish treasurer, and the clerk of court. No such change shall be effective unless approved by the parish governing authority.

(e)(i) The compensation of jurors in criminal matters provided for by this Subsection shall be paid from costs of court collected from every criminal defendant who is convicted after trial or who pleads guilty or no contest, or who forfeits bond in each district or parish court or in any court exercising juvenile jurisdiction, which shall be assessed as a part of the costs of court to be collected in such cases. The judge or judges for the judicial district wherein the parish, or city of New Orleans is situated shall adopt a schedule of costs that shall be applicable in each criminal case before that court to which such costs are applicable. All of such costs shall be placed, as they are collected, in a special fund that shall be maintained and be administered by the governing authority and the governing authority shall pay out of said fund the compensation for jurors in criminal matters herein provided for.

(ii) The judge or judges shall, as the needs of the special fund require, adjust the schedule of costs to insure that the proceeds are adequate to fully pay the juror compensation herein provided.

(iii)(aa) In the Sixteenth Judicial District, each parish governing authority may adopt an ordinance which provides that surplus monies in the juror compensation fund in their respective parish that exceeds fifty thousand dollars at the end of each calendar year may be used to defray the costs of providing courthouse security and all expenses associated with the trial of a capital case.

(bb) As used in this Item, "special fund" means the special fund provided for in this Subparagraph, and "surplus monies" means the amount of money that is in each special fund at the end of each calendar year and that is in excess of the total amount paid from costs of court collected as provided in Item (i) of this Subparagraph in that calendar year. No money obligated to be paid to any juror shall be considered surplus money pursuant to this Item.

(cc) For the purposes of this Item, the balance of fifty thousand dollars required to be maintained in the juror compensation fund shall mean fifty thousand dollars in unexpended and unencumbered funds, and under no circumstances shall the balance in the fund be reduced below fifty thousand dollars as a result of an expenditure made under the provisions of this Item.

(iv)(aa) In the First Judicial District, the parish governing authority may adopt an ordinance which provides that surplus monies in the juror compensation fund in the parish that exceeds fifty thousand dollars at the end of each calendar year may be used to defray the costs of providing courthouse security and all expenses associated with the trial of a capital case.

(bb) As used in this Item, "special fund" means the special fund provided for in this Subparagraph, and "surplus monies" means the amount of money that is in the special fund at the end of each calendar year and that is in excess of the total amount paid from costs of court collected as provided in Item (i) of this Subparagraph in that calendar year. No money obligated to be paid to any juror shall be considered surplus money pursuant to this Item.

(cc) For the purposes of this Item, the balance of fifty thousand dollars required to be maintained in the juror compensation fund shall mean fifty thousand dollars in unexpended and unencumbered funds, and under no circumstances shall the balance in the fund be reduced below fifty thousand dollars as a result of an expenditure made under the provisions of this Item.

(v)(aa) Notwithstanding any provisions to the contrary, all surplus monies in the special fund of each parish within the Twenty-First Judicial District at the end of each calendar year shall be transmitted by the governing authority of each parish to the Twenty-First Judicial District Court for deposit into the court's criminal court fund.

(bb) As used in this Item, "special fund" means the special fund provided for in this Subparagraph, and "surplus monies" means the amount of money that is in each special fund at the end of each calendar year and that is in excess of the total amount paid for jury fees in that calendar year. No money obligated to be paid to any juror as a fee or cost for attendance for jury duty shall be considered surplus money pursuant to this Item.

(cc) All surplus monies shall be transferred pursuant to this Item no later than January thirty-first of each calendar year. All surplus monies transferred to the Twenty-First Judicial District Court's criminal court fund may be used for the same purposes as the existing funds in the criminal court fund.

(vi)(aa) In the Thirty-Ninth Judicial District, the parish governing authority may adopt an ordinance which provides that surplus monies in the juror compensation fund that exceed fifty thousand dollars at the end of each calendar year may be used to defray the expenses of the criminal court system. Notwithstanding any provision of law to the contrary, all surplus monies in the special fund at the end of each calendar year shall be transmitted by the governing authority to the Thirty-Ninth Judicial District Court for deposit into the court's criminal court fund no later than January thirty-first of each calendar year.

(bb) As used in this Item, "special fund" means the special fund provided for in this Subparagraph, and "surplus monies" means the amount of money that is in each special fund at the end of each calendar year and that is in excess of the total amount paid from costs of court collected as provided in Item (i) of this Subparagraph in that calendar year. No money obligated to be paid to any juror shall be considered surplus money pursuant to this Item.

(cc) For the purposes of this Item, the balance of fifty thousand dollars required to be maintained in the juror compensation fund shall mean fifty thousand dollars in unexpended and unencumbered funds, and under no circumstances shall the balance in the fund be reduced below fifty thousand dollars as a result of an expenditure made under the provisions of this Item.

(2)(a) Except as provided by special law, the jurors in civil cases who attend may demand and receive twenty-five dollars for each day of attendance in court and sixteen cents for each mile necessarily traveled in going to and returning from the courthouse. Only one charge shall be made for mileage each way. At the time of posting bond, the party praying for the jury shall pay to the clerk of court the sum of one hundred fifty dollars as jury filing fees. In addition, prior to the commencement of the trial, the party praying for the jury shall post a bond pursuant to Code of Civil Procedure Article 1734 or deposit the amount ordered by the court pursuant to Code of Civil Procedure Article 1734.1. If the trial exceeds the estimated number of days, the party praying for the jury shall post an additional bond or make an additional deposit as ordered by the court. However, no party praying for a jury trial under the provisions of this Subsection shall be required to pay any costs or advance deposit imposed under the provisions of this Subsection if such has been waived or an order is rendered, pursuant to Chapter 5 of Title I of Book IX of the Code of Civil Procedure, permitting the applicant to litigate or continue to litigate without payment of such costs or furnishing security therefor.

(b) The clerk of court shall collect the deposits required herein. This amount shall be expended solely for the expenses of civil juries.

(c) The judge before whom a case is to be tried by a jury shall have the right to waive the depositing of such security for jury costs entirely or in part, upon proper showing to his satisfaction that the party praying for such trial by jury is financially unable to deposit such sum. The judge may also determine whether such deposit for jury costs shall be deposited in whole prior to the commencement of trial or by partial payments at intervals during the progress of the trial should such party be financially able to provide such deposit.

(d) Any deposit made as herein provided shall be returned to the party making such deposit and any bond filed shall be cancelled in the event that the matter in which trial by jury has been requested has been tried, settled, determined, or otherwise disposed of for any reason, without having been tried by a jury.

(e) Any juror who is called and actually reports for jury service shall be paid his compensation, mileage allowance, and other costs, by the clerk of court out of the funds on deposit upon completion of his duty to attend. If the jury costs exceed the amount on deposit, or if the judge has waived the deposit, or if a bond was posted, the deficiency shall be paid out of any judicial expense fund or, in parishes comprising the Fifth, Sixth, and Seventh Judicial Districts and in parishes where no judicial expense fund exists, the deficiency shall be paid out of the parish treasury. The administrator of the judicial expense fund, the clerk of court or the parish shall have the right to seek recovery of such amount immediately from the party or parties cast in judgment, or from the surety on any bond furnished for jury costs, notwithstanding that the judgment may be suspensively appealed or that the bond was furnished by a party not cast in judgment. With respect to those courts in the parish of Orleans, such recovery shall only be done within one year after the closure date of the case.

C. Grand jurors in criminal cases are entitled to the same mileage and compensation for each day's attendance at sessions of the grand jury as that allowed petit jurors in the same judicial district. The several clerks of the district court, upon demand by each such juror at the close of his term of service, shall issue to him a certificate of attendance, countersigned by the district judge, for the amount to which he is entitled. The district judge may direct the payment of the accrued mileage and per diem of grand jurors at any time during the term of service as grand jurors.

Acts 1950, No. 133, §1; Acts 1956, No. 97, §1; Acts 1960, No. 26, §1; Acts 1979, No. 632, §1; Acts 1984, No. 441, §1; Acts 1987, No. 937, §1; Acts 1988, No. 431, §1; Acts 1989, No. 307, §3; Acts 1990, No. 327, §1; Acts 1991, No. 128, §1; Acts 2003, No. 1031, §1; Acts 2004, No. 840, §1; Acts 2005, No. 302, §1; Acts 2012, No. 722, §1; Acts 2014, No. 30, §1; Acts 2016, No. 233, §1.



RS 13:3049.1 - Twenty-Fourth Judicial District; jury compensation; duty to attend; cash deposit; bond procedure; filing fees

§3049.1. Twenty-Fourth Judicial District; jury compensation; duty to attend; cash deposit; bond procedure; filing fees

A. Every person selected and summoned to serve in the central jury pool of the Twenty-Fourth Judicial District as a prospective juror or talesman shall attend punctually and for the time for which he is summoned. After proof of actual notice, willful failure to attend shall constitute contempt of court and shall be punishable by a fine of one hundred dollars for each violation.

B.(1) All persons attending pursuant to summons for jury service in both criminal and civil cases may demand and receive compensation and an allowance for mileage necessarily traveled going to and from the courthouse.

(2) The compensation shall be twenty-five dollars for each day of attendance in court, and the mileage allowance shall be not less than sixteen cents per mile nor more than the rate in effect for state officials.

(3) Only one charge shall be made for mileage each way.

C.(1) The compensation of all persons attending pursuant to summons for jury service as well as selected jurors in criminal matters shall be paid from the criminal court fund as provided in Subsection D of this Section.

(2) Except as provided by special law, the compensation for all petit jurors selected in civil cases who attend and complete their jury service shall be paid from the jury costs collected in the civil case in accordance with Subsection E of this Section.

(3) Alternate jurors in both criminal and civil cases are entitled to the same mileage and compensation for each day's attendance at trial as those selected as a juror and shall be paid in accordance with Paragraph (C)(1) or (2) of this Section.

(4) Grand jurors in criminal cases are entitled to the same mileage and compensation for each day's attendance at sessions of the grand jury as that allowed petit jurors. The clerk of the district court, upon demand by each such juror at the close of his term of service, shall issue to him a certificate of attendance, countersigned by the district judge, for the amount to which he is entitled. The judge may direct the payment of the accrued mileage and per diem of grand jurors at any time during the term of service as grand jurors.

D.(1) Juror compensation paid in accordance with Paragraphs (C)(1) and (4) of this Section shall be paid from costs of court, fines and forfeitures, or other funds collected from every criminal defendant who is convicted after trial or who pleads guilty or nolo contendere, or who forfeits bond in the district court, parish court, or juvenile court, which shall be assessed and collected in such cases and deposited in the criminal court fund. The judges, sitting en banc, shall adopt a schedule of costs that shall be applicable in each criminal case before each division of the court to which such costs are applicable. All of such costs shall be placed, as they are collected, in a special fund that shall be maintained and be administered by the governing authority of the parish, and the governing authority shall pay out of the fund the compensation for jurors in criminal matters.

(2) The judge or judges shall, as the needs of the special fund require, adjust the schedule of costs to ensure that the proceeds are adequate to fully pay the juror compensation.

E.(1) When a civil party litigant prays for a jury trial, a jury filing fee in the sum of one hundred fifty dollars shall be paid at the time of the request. The jury filing fees shall be retained and assessed as costs of court for the operation of the jury commission.

(2) When the case has been set for trial, the court shall fix the amount of the bond to cover all costs related to the jury trial and shall fix the time for filing the bond, which shall be no later than sixty days prior to trial. Notice of the fixing of the bond shall be served on all parties. If the bond is not timely filed, any other party shall have an additional ten days to file the bond. When the bond has been filed, the clerk of court shall order the jury commission to draw the sufficient number of jurors to try and determine the case, such drawing to be made in accordance with R.S. 13:3044.

(3) When the case has been set for trial, the court may order, in lieu of the bond, a deposit for costs, which shall be a specific cash amount, and the court shall fix the time for making the deposit, which shall be no later than sixty days prior to trial. The deposit shall include sufficient funds for payment of all costs associated with a jury trial, including juror fees and expenses and charges of the jury commission, clerk of court, and sheriff. The required deposit shall not exceed two thousand dollars for the first day and four hundred dollars per day for each additional day the court estimates the trial will last. Notice of the fixing of the deposit shall be served on all parties. If the deposit is not timely made, any other party shall have an additional ten days to make the required deposit. Failure to post the cash deposit shall constitute a waiver of a trial by jury. However, no cash deposit shall be required of an applicant for a jury trial if waived or an order is rendered, pursuant to Chapter 5 of Title I of Book IX of the Code of Civil Procedure, permitting the applicant to litigate or continue to litigate without payment of costs in advance or furnishing security.

(4) The clerk of court may disburse funds from the cash deposit for payment of all or a part of the jury costs as such costs accrue. The clerk shall keep a record of funds disbursed by him from the cash deposit.

(5) The court may require an additional amount to be filed during the trial if the original amount of the cash deposit is insufficient to pay jury costs. No trial shall commence or resume until the additional amount is deposited with the clerk of court.

(6) The funds disbursed from the cash deposit for payment of jury costs shall be assessed as costs of court.

(7) After payment of all jury costs, any unexpended amounts remaining in the cash deposit shall be refunded by the clerk of court to the party filing the cash deposit.

(8) Juror compensation shall be paid by the clerk of court out of the funds on deposit upon completion of this service as a juror. If the jury costs exceed the amount on deposit, or if the judge has waived the deposit, or if a bond was posted, the clerk of court shall have the right to seek recovery of such amount immediately from the party or parties cast in judgment, or from the surety on any bond furnished for jury costs, regardless of whether the judgment may be suspensively appealed or that the bond may have been furnished by a party not cast in judgment.

Acts 2007, No. 5, §1, eff. June 8, 2007.



RS 13:3050 - Lengthy Trial Fund

§3050. Lengthy Trial Fund

A. The Judicial Council shall promulgate rules to establish a Lengthy Trial Fund that shall be used to provide full or partial wage replacement or wage supplementation to jurors who serve for more than ten days on civil petit juries and criminal petit juries if conviction of the alleged crime carries a sentence of twenty years or more at hard labor.

B. The court rules shall provide for the following:

(1) The selection and appointment of an administrator for the fund.

(2) Procedures for the administration of the fund, including payments of salaries of the administrator and other necessary personnel.

(3) Procedures for the accounting, auditing, and investment of money in the fund.

(4) A report by the Judicial Council on the administration of the fund in its annual report on the judicial branch, setting forth the money collected for and disbursed from the fund.

C. The administrator shall use the fees deposited in the Lengthy Trial Fund to pay full or partial wage replacement or supplementation to jurors whose employers pay less than full regular wages when the period of jury service lasts more than ten days.

D. The court may pay replacement or supplemental wages of up to three hundred dollars per day per juror beginning on the eleventh day of jury service. In addition, for any jurors who qualify for payment by virtue of having served on a jury for more than ten days, the court may, upon finding that such service posed a significant financial hardship to a juror, even in light of payments made with respect to jury service after the tenth day, award replacement or supplemental wages of up to one hundred dollars per day from the fourth to the tenth day of jury service.

E. The form for payment shall disclose the juror's regular wages, the amount the employer will pay during the term of jury service starting on the eleventh day and thereafter, the amount of replacement or supplemental wages requested, and any other information the administrator deems necessary for proper payment.

F. The juror also shall be required to submit verification from the employer as to the wage information provided to the administrator, for example, the employee's most recent earnings statement or similar document, prior to initiation of payment from the fund.

G. If an individual is self-employed or receives compensation other than wages, the individual may provide a sworn affidavit attesting to his or her approximate gross weekly income, together with such other information as the administrator may require, in order to verify weekly income.

Acts 2003, No. 678, §1.

NOTE: Acts 2003, No. 678, §3, provided that §3050 would become effective when the supreme court completes its report as requested by HCR 149 of the 2003 R.S. and transmits its recommendations to the legislature and the legislature provides for a source of funding. HCR 149 failed to pass.



RS 13:3051 - Challenge of venire not permitted except for fraud or irreparable injury

§3051. Challenge of venire not permitted except for fraud or irreparable injury

A general venire or petit jury venire shall not be set aside for any reason unless fraud has been practiced or some great wrong committed that would work irreparable injury. This Section does not affect the right to challenge for cause, a juror who is not qualified to serve.

Amended by Acts 1966, No. 313, §1, eff. Jan. 1, 1967.



RS 13:3052 - Time for urging objections

§3052. Time for urging objections

All objections to the manner of selecting or drawing the jury or to any defect or irregularity that can be pleaded against any array or venire must be urged before entering on the trial of the case; otherwise, all such objections shall be considered as waived and shall not afterwards be urged or heard.



RS 13:3053 - Compensation of jury commissioners

§3053. Compensation of jury commissioners

All jury commissioners are entitled to recover compensation at the rate of seventy-five dollars per day during actual attendance at meetings and an additional fee of twenty-one cents per mile for each mile going to and returning from their place of meeting.

Amended by Acts 1958, No. 525, §1; Acts 1971, No. 130, §1; Acts 1974, No. 139, §1; Acts 1974, No. 272, §1; Acts 1975, No. 193, §1; Acts 1981, No. 832, §1.



RS 13:3054 - Same; payment

§3054. Same; payment

Such fees shall be paid from the general funds of the police jury of the parish wherein the jury commissioners shall exercise the functions of their office.



RS 13:3055 - Repealed by Acts 1972, No. 523, 3

§3055. Repealed by Acts 1972, No. 523, §3



RS 13:3056 - Repealed by Acts 1980, No. 170, 1

§3056. Repealed by Acts 1980, No. 170, §1



RS 13:3057 - Jury summons; civil summons effective in criminal action; criminal summons effective in civil action

§3057. Jury summons; civil summons effective in criminal action; criminal summons effective in civil action

If the district judges of the parish, other than the parish of Orleans, in which a person is summoned so direct, a person who has been summoned to serve as a civil juror but who has not served, may be required to serve as a juror in any criminal action the trial of which is commenced during the period for which he is summoned. Any person summoned to serve as a criminal juror, but who has not served, may be required to serve as a juror in any civil action the trial of which is commenced during the period for which he is summoned.

Added by Acts 1977, No. 182, §1.



RS 13:3101 - Drawing petit and tales jurors for civil district court; emptying and refilling general venire box

PART II. ORLEANS PARISH

§3101. Drawing petit and tales jurors for civil district court; emptying and refilling general venire box

The jury commission for the Parish of Orleans appointed in accordance with Article 404 of the Louisiana Code of Criminal Procedure shall draw petit and tales jurors for service in the civil district court for the Parish of Orleans, in such numbers and at such times as ordered by the presiding judge thereof, or, in the absence, recusation, inability to act, or vacancy in the office of the presiding judge, upon order of the acting presiding judge thereof. The drawing of juries for service in the civil district court shall be made by the jury commission and the civil sheriff. The general venire box shall be emptied of its contents and refilled with other names whenever the jury commission shall be so ordered by any judge of the criminal district court.

Amended by Acts 1966, No. 313, §1, eff. Jan. 1, 1967.



RS 13:3102 - Employment of clerks by jury commissioners

§3102. Employment of clerks by jury commissioners

The jury commissioners for the parish of Orleans may employ one chief clerk at a salary of one hundred and fifty dollars per month, and two subpoena clerks at salaries of one hundred and twenty-five dollars per month each.



RS 13:3103 - Payment of salaries of jury commission's clerks

§3103. Payment of salaries of jury commission's clerks

The salaries set forth in R.S. 13:3102 may be paid by the city of New Orleans semi-monthly.



RS 13:3104 - Office supplies for jury commission

§3104. Office supplies for jury commission

The city of New Orleans may pay the jury commissioners for the parish of Orleans, the sum of one hundred dollars per month semi-monthly, to be used by them for the purchase of stationery, stamps and other necessary office supplies.



RS 13:3105 - Compensation of jurors in civil cases

§3105. Compensation of jurors in civil cases

A. Those serving as jurors in the trial of civil cases triable by a jury in the Civil District Court for the parish of Orleans shall be entitled to compensation of twenty-five dollars each for each and every day, or part of a day, on which they serve as jurors in any civil case, the said sum total to be charged as costs and paid by the party cast for such costs. The party praying for the jury shall deposit with the clerk of the civil district court the sum of twenty-five dollars as jury costs. In addition, prior to the commencement of the trial, the party praying for the jury shall deposit in the registry of the court the sum of three hundred dollars for each day the court estimates the trial will last. No case triable by jury shall be placed on the court's jury trial docket or fixed for trial unless the twenty-five dollar deposit is made. No such trial by jury shall commence until the additional deposit provided for herein is made.

B. Any deposit so made as herein provided shall be returned to the party making such deposit and any bond filed as herein provided shall be cancelled in the event that the matter in which trial by jury has been requested has been tried, settled, determined or otherwise disposed of for any reason, without having been tried by a jury.

C. The judge of the division of the civil district court to whom a case to be tried by a jury has been allotted shall have the right to entirely waive the depositing of such jurors' compensation and the filing of bond, upon proper showing to the satisfaction of the said judge that the party or parties praying for such trial by jury is or are financially unable to deposit such sum and furnish such bond. The said judge shall have the further right and discretion of determining whether the compensation to be paid to the jurors serving in such case shall be paid prior to the actual trial of the said case in whole or by partial payments should such party or parties be financially able to provide for such payment prior to such trial. In the event that all or any part of such jurors' compensation is not paid by the party cast upon rendition of the verdict of any such jury trying such case, such compensation shall be advanced by the clerk of court out of the jury fees on deposit with him or, if such fund is not sufficient so to do, then out of the judicial expense fund, and the said clerk and/or the judicial expense fund shall have a right thereafter to recover such sum so advanced from the party cast, if it be found that such party cast is financially able to make such payment in reimbursement of such jurors' compensation, or from the surety on any bond furnished by said party against whom judgment has been rendered.

Amended by Acts 1966, No. 327, §1; Acts 1968, No. 540, §1; Acts 1973, No. 68, §1; Acts 1975, No. 233, §1; Acts 2010, No. 900, §1, eff. July 2, 2010.



RS 13:3106 - Provisions applicable to Orleans parish

§3106. Provisions applicable to Orleans Parish

The provisions of R.S. 13:3041, 3042, 3042.1, 3050, 3051, 3052, 3055, and 3056 shall apply to all parishes of the state, including Orleans Parish. The provisions of R.S. 13:3043 through 3046, both inclusive, 3048, 3049, 3053, and 3054, shall have no application to Orleans Parish.

Acts 2003, No. 678, §1.



RS 13:3201 - JURISDICTION AND VENUE

CHAPTER 11. JURISDICTION AND VENUE

PART I. JURISDICTION

§3201. Personal jurisdiction over nonresidents

A. A court may exercise personal jurisdiction over a nonresident, who acts directly or by an agent, as to a cause of action arising from any one of the following activities performed by the nonresident:

(1) Transacting any business in this state.

(2) Contracting to supply services or things in this state.

(3) Causing injury or damage by an offense or quasi offense committed through an act or omission in this state.

(4) Causing injury or damage in this state by an offense or quasi offense committed through an act or omission outside of this state if he regularly does or solicits business, or engages in any other persistent course of conduct, or derives revenue from goods used or consumed or services rendered in this state.

(5) Having an interest in, using or possessing a real right on immovable property in this state.

(6) Non-support of a child, parent, or spouse or a former spouse domiciled in this state to whom an obligation of support is owed and with whom the nonresident formerly resided in this state.

(7) Parentage and support of a child who was conceived by the nonresident while he resided in or was in this state.

(8) Manufacturing of a product or component thereof which caused damage or injury in this state, if at the time of placing the product into the stream of commerce, the manufacturer could have foreseen, realized, expected, or anticipated that the product may eventually be found in this state by reason of its nature and the manufacturer's marketing practices.

B. In addition to the provisions of Subsection A, a court of this state may exercise personal jurisdiction over a nonresident on any basis consistent with the constitution of this state and of the Constitution of the United States.

Added by Acts 1964, No. 47, §3. Amended by Acts 1977, No. 734, §1, eff. July 21, 1977; Acts 1980, No. 764, §2; Acts 1984, No. 398, §1; Acts 1987, No. 418, §1; Acts 1988, No. 273, §1.



RS 13:3202 - Repealed by Acts 1987, No. 418, 2.

§3202. Repealed by Acts 1987, No. 418, §2.



RS 13:3203 - Venue

§3203. Venue

A suit on a cause of action described in R.S. 13:3201 may be instituted in the parish where the plaintiff is domiciled, or in any parish of proper venue.

Added by Acts 1964, No. 47, §3; Acts 1997, No. 1056, §2.



RS 13:3204 - Service of process

§3204. Service of process

A. In a suit under R.S. 13:3201, a certified copy of the citation or the notice in a divorce under Civil Code Article 102 and of the petition or a certified copy of a contradictory motion, rule to show cause, or other pleading filed by the plaintiff in a summary proceeding under Code of Civil Procedure Article 2592 shall be sent by counsel for the plaintiff, or by the plaintiff if not represented by counsel, to the defendant by registered or certified mail, or actually delivered to the defendant by commercial courier, when the person to be served is located outside of this state or by an individual designated by the court in which the suit is filed, or by one authorized by the law of the place where the service is made to serve the process of any of its courts of general, limited, or small claims jurisdiction.

B. If service of process cannot be made on the nonresident by registered or certified mail or by actual delivery, the court shall order that service of process be made on an attorney at law appointed to represent the defendant pursuant to Code of Civil Procedure Article 5091.

C. Service of process so made has the same legal force and validity as personal service on the defendant in this state.

D. For purposes of this Section, a "commercial courier" is any foreign or domestic business entity having as its primary purpose the delivery of letters and parcels of any type, and which:

(1) Acquires a signed receipt from the addressee, or the addressee's agent, of the letter or parcel upon completion of delivery.

(2) Has no direct or indirect interest in the outcome of the matter to which the letter or parcel concerns.

Added by Acts 1964, No. 47, §3. Acts 1989, No. 120, §1; Acts 1992, No. 787, §1; Acts 1995, No. 205, §1; Acts 1995, No. 331, §1; Acts 1995, No. 943, §1; Acts 1999, No. 395, §2; Acts 2003, No. 619, §1.



RS 13:3205 - Default judgment; hearings; proof of service of process

§3205. Default judgment; hearings; proof of service of process

No default judgment can be rendered against the defendant and no hearing may be held on a contradictory motion, rule to show cause, or other summary proceeding, except for actions pursuant to R.S. 46:2131 et seq., until thirty days after the filing in the record of the affidavit of the individual who either:

(1) Mailed the process to the defendant, showing that it was enclosed in an envelope properly addressed to the defendant, with sufficient postage affixed, and the date it was deposited in the United States mail, to which shall be attached the return receipt of the defendant; or

(2) Utilized the services of a commercial courier to make delivery of the process to the defendant, showing the name of the commercial courier, the date, and address at which the process was delivered to the defendant, to which shall be attached the commercial courier's confirmation of delivery; or

(3) Actually delivered the process to the defendant, showing the date, place, and manner of delivery.

Added by Acts 1964, No. 47, §3; Acts 2003, No. 619, §1; Acts 2007, No. 140, §2.



RS 13:3206 - Nonresident" as used in R.S. 13:3201 through 3207

§3206. "Nonresident" as used in R.S. 13:3201 through 3207

As used in R.S. 13:3201 through 3207, "nonresident" includes an individual, his executor, administrator, or other legal representative, who at the time of the filing of the suit is not domiciled in this state, or a partnership, association, or any other legal or commercial entity, other than a corporation, not then domiciled in this state, or a corporation or limited liability company which is not organized under the laws of, and is not then licensed to do business in, this state.

Added by Acts 1964, No. 47, §3; Acts 1997, No. 1056, §2; Acts 1999, No. 145, §3.



RS 13:3207 - R.S. 13:3201-13:3206 provide additional remedies; no conflict with certain code and statutory provisions

§3207. R.S. 13:3201-13:3206 provide additional remedies; no conflict with certain code and statutory provisions

R.S. 13:3201 through 13:3206 provide additional remedies, and do not in any way affect, conflict with, modify, or repeal any code article or statute providing any other remedy, including without being limited to any of the provisions of the Louisiana Code of Civil Procedure, R.S. 13:3471(1), R.S. 13:3472, R.S. 13:3474 and 13:3475, R.S. 13:3479 through 13:3482, R.S. 13:3914, or R.S. 22:1269.

Added by Acts 1964, No. 47, §3; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 13:3231 - Venue in suits against public carriers

PART II. VENUE

§3231. Venue in suits against public carriers

Steamboats, railroads and other public carriers doing business in the State of Louisiana may be sued either in the courts at the point of delivery, or in the courts at the point of shipment, or in the courts at the domicile of such steamboat or other public carrier at the option of the party bringing suit for recovery of all freight they may fail, refuse or neglect to deliver, or for all damages arising from such failure, refusal or neglect, or for all damages done to freight while in transit.



RS 13:3232 - Suits arising from sale or manufacture of sugar cane or syrup; venue

§3232. Suits arising from sale or manufacture of sugar cane or syrup; venue

In all cases where sugar cane is sold by the ton or otherwise, to another, or is delivered to another person to be manufactured for a portion of the product thereof, and in all cases where cane syrup is sold or delivered to another, to be manufactured for account of the person delivering the same, for a portion of the product thereof or otherwise, all suits brought for the recovery of such cane or syrup or the product, price or value thereof as well as all suits for the recovery of damages arising from or growing out of the manufacture of the cane or syrup, or from any contract or agreement relating to it, or for the inexecution of such contract or agreement, shall be brought, at the option of plaintiff, either at the domicile of defendant, whether such defendant is a corporation, stock company, partnership or individual, or in the parish where is situated the factory at which the cane or syrup is manufactured or delivered for that purpose, whether such parish be the domicile of the defendant or not.



RS 13:3233 - Labor and materials furnished on farm or plantation; venue

§3233. Labor and materials furnished on farm or plantation; venue

Parties holding claims against any citizen of this state for labor performed, or for supplies or materials furnished, or for improvements made upon any farm or plantation, or real estate, may institute suit for the recovery of such claims before any competent court having territorial jurisdiction of the property, whether the owner be domiciled or not in the parish where the property is situated.



RS 13:3234 - To 3236 Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§3234. §§3234 to 3236 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:3237 - Venue; inmates of public institutions

§3237. Venue; inmates of public institutions

Inmates of public institutions in the state may be sued at their former domicile.



RS 13:3239 - Venue in action on official bond of state officer

§3239. Venue in action on official bond of state officer

An action on the official bond of a state officer, against the latter or his surety, or both, may be brought in the parish where the officer performs the duties of his office.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:3240 - Suits to enforce laws for protection of aquatic life; jurisdiction; venue

§3240. Suits to enforce laws for protection of aquatic life; jurisdiction; venue

A. The district courts in and for all parishes bordering upon the Gulf of Mexico or its arms or inlets have concurrent jurisdiction to enforce all statutes and regulations enacted or passed for the protection, preservation and propagation of wildlife or salt water fish, shrimp, oysters or other salt water aquatic life in all cases arising from the violation of any such statute or regulation on, in and under the Gulf of Mexico within the territorial jurisdiction of the state of Louisiana.

B. In the case of the illegal operation of a vessel registered at a port in any one of the said parishes, the vessel, and all persons subject to prosecution in connection with such illegal operation, shall be proceeded against in the district court of the parish where such vessel is registered.

Added by Acts 1975, No. 82, §1.



RS 13:3241 - Suits brought by political subdivision on open account; venue

§3241. Suits brought by political subdivision on open account; venue

A. An action by any municipality, parish, water district, sewerage district, or any public utility operated by a political subdivision of the state to enforce the collection of an open account may be instituted either in the parish in which the political subdivision or utility district is located, in the parish where the premises serviced is located, or in any other parish where, by law, such action may be instituted.

B. For the purposes of this Section and Code of Civil Procedure Articles 1702, 1702.1, 4904, and 4921, "open account" includes any account for which a part or all of the balance is past due, whether or not the account reflects one or more transactions. "Open account" shall include debts incurred for utility services and any applicable interest, penalties, or other charges levied by the political subdivision or utility district.

Acts 1986, No. 333, §1.



RS 13:3271 - Transfer of action; clerk transmits copy of record

PART III. CHANGE OF VENUE

§3271. Transfer of action; clerk transmits copy of record

When a court orders the transfer of an action to another court under Article 121, 122, or 932 of the Code of Civil Procedure, upon the payment of all fees due him under R.S. 13:3272 by the party requesting the transfer, the clerk of the transferring court shall transmit, by registered or certified mail, to the clerk of the court to which the action is transferred a certified copy of all of the pleadings, exhibits, and other documents filed, of the citation and return thereon, of all minute entries relating to the action, and of all orders and judgments rendered therein.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:3272 - Fees due clerk of transferring court; notices to party requesting transfer

§3272. Fees due clerk of transferring court; notices to party requesting transfer

The clerk of the transferring court shall charge the party requesting the transfer all unpaid costs which have accrued, the fees to which such clerk is entitled for making the certified copies to be transmitted, and a fee of three dollars to cover such clerk's services and costs in giving the notices required hereinafter, and in mailing the certified copies to the clerk of the court to which the action is transferred.

Upon receipt of the order transferring the action, the clerk of the transferring court shall mail or deliver a written notice to the party requesting the transfer, or to his counsel of record, of the total amount of the fees due and to be due such clerk, as provided hereinabove in this section.

When such fees have been paid and the certified copies to be transmitted have been mailed to the clerk of the court to which the action is transferred, the clerk of the transferring court shall mail or deliver a written notice of such mailing to the party requesting the transfer, or to his counsel of record.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:3273 - Fees due clerk of court to which action is transferred

§3273. Fees due clerk of court to which action is transferred

The party requesting the transfer shall pay to the clerk of the court to which the action is transferred all of the fees to which this clerk would have been entitled had the action been instituted initially, and all of the proceedings had, in such court.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:3274 - Transfer vacated if party requesting fails to pay clerks' fees timely

§3274. Transfer vacated if party requesting fails to pay clerks' fees timely

If the party requesting the transfer fails to pay all of the fees due the clerks, as provided in R.S. 13:3272 and R.S. 13:3273, within ten days of the receipt of the written notice of the amount due, or written notice of the mailing of the certified copies, as the case may be, the transferring court, on motion of the adverse party or on its own motion, shall vacate its order transferring the action, and shall further:

(1) Dismiss the action without prejudice, if the transfer had been ordered under Article 121 or 932 of the Code of Civil Procedure; or

(2) Proceed with the action as if no request for its transfer had been made, if the transfer had been ordered under Article 122 of the Code of Civil Procedure.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:3275 - Duty of clerk of court to which action transferred

§3275. Duty of clerk of court to which action transferred

When the certified copies have been received by the clerk of the court to which the action has been transferred, and all of the fees due him have been paid, he shall enter the action on his docket, file the certified copies, and proceed as he would have done had the action been instituted in his court initially.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:3276 - Appeal; execution of judgment

§3276. Appeal; execution of judgment

An appeal may be granted by the court to which an action or proceeding was transferred and which rendered the judgment therein, and the judgment rendered therein may be enforced or executed, in the same manner as if the action or proceeding had been instituted in such court initially.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:3277 - To 3279 Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§3277. §§3277 to 3279 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:3331 - PROCEDURE IN GENERAL

CHAPTER 12. PROCEDURE IN GENERAL

§3331. Foreign administrator or executor may sue to recover damages for wrongful death

When a right of action to recover damages for the wrongful death of a nonresident vests in the administrator or executor appointed or confirmed by a court of the domicile of the deceased, this administrator or executor may institute and prosecute the action in a court of this state without the necessity of qualifying as ancillary administrator or executor.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:3332 - To 3347 Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§3332. §§3332 to 3347 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:3348 - Oaths of joint co-parties

§3348. Oaths of joint co-parties

In all judicial proceedings, where two or more parties are joined in interest and are acting together as co-plaintiffs, co-defendants, co-intervenors, co-opponents or co-warrantors, co-movers, or co-parties of any sort, and where as such, they are or may hereafter be required to make oath, in order to take out any writ, summons, process or order, or any judgment or decree, or in order to file any motion, pleading or instrument of any description, it shall be sufficient if one only of such co-plaintiffs, co-defendants, co-intervenors, co-opponents, co-movers, co-warrantors, or co-parties of any sort, shall subscribe and swear to the affidavit prescribed.



RS 13:3349 - Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§3349. Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:3381 - THIRD PARTY PRACTICE

CHAPTER 12A. THIRD PARTY PRACTICE

§3381. §§3381 to 3386 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:3411 - PARTIES

CHAPTER 13. PARTIES

§3411. §§3411 to 3414 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:3415 - Party not liable for slander or libel uttered by his attorney

PART I. GENERAL PROVISIONS

§3415. Party not liable for slander or libel uttered by his attorney

No party to an action or proceeding is liable for any slanderous or libellous words uttered by his attorney at law.

Acts 1960, No. 32, §6, eff. Jan. 1, 1961; Acts 1990, No. 989, §5, eff. Jan. 1, 1991.



RS 13:3416 - Directors of personnel of civil service as indispensable parties in judicial proceedings

§3416. Directors of personnel of civil service as indispensable parties in judicial proceedings

The director of personnel of any department of state or city civil service existing under the provisions of Article XIV, Section 15 of the Constitution of Louisiana shall be an indispensable party in any judicial proceeding wherein relief is sought against any rule, decision, action or failure to act of the civil service commission under which the director functions, with all of the rights and remedies afforded to parties in litigation by the laws of this state.

Acts 1962, No. 57, §1.



RS 13:3417 - Directors made parties in certain proceedings

§3417. Directors made parties in certain proceedings

In any judicial proceeding involving an interpretation of or decision under any provision of Article XIV, Section 15 of the Constitution of Louisiana in which a director of personnel functioning thereunder is not an indispensable party, the director may be made a party thereto at any stage of the proceeding on his own motion or by motion of an indispensable party. Directors made parties to such proceedings shall possess all of the rights afforded to parties in litigation by the laws of this state including the right to appeal and to apply for and obtain writs from the courts of the state.

Acts 1962, No. 57, §2.



RS 13:3418 - Delivery of copies of pleadings and briefs

§3418. Delivery of copies of pleadings and briefs

Copies of all pleadings and briefs filed or submitted in any proceeding in which a director of personnel is a party, as herein provided, shall be delivered to the director by the party filing or submitting the same. The director of personnel shall deliver to all adverse parties in such proceeding a copy of all pleadings and briefs filed or submitted on his behalf.

Acts 1962, No. 57, §3.



RS 13:3419 - Notices to director

§3419. Notices to director

The clerk of court in which any action is brought, whether originally, by appeal, or otherwise, in any case in which a director of personnel is a party, as herein provided, shall give to such director all notices required to be furnished to a party in any similar judicial proceeding.

Acts 1962, No. 57, §4.



RS 13:3421 - Curatorship of the property of absent persons; court where proceedings are brought

PART II. CURATORSHIP OF THE PROPERTY OF

ABSENT PERSONS

§3421. Curatorship of the property of absent persons; court where proceedings are brought

A. A petition for the appointment of a curator for an absent person, as provided in Civil Code Article 47, shall be filed in the district court of the parish where the absent person was domiciled at the time his absence commenced.

B. If the absent person was not domiciled in this state at the time his absence commenced, the petition may be filed in the district court of any parish where:

(1) Immovable property of the absent person is situated; or

(2) Movable property of the absent person is situated, if he owned no immovable property in the state at the time of his absence.

C. The venue provided in this Section may not be waived.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3422 - Petitions filed in two or more courts

§3422. Petitions filed in two or more courts

If petitions for the appointment of a curator for an absent person are filed in two or more competent courts, the court in which a petition was first filed shall proceed to a determination of the issues and the proceedings in the other courts shall be stayed. However, the first court may adopt as its own any of the proceedings taken in the other courts.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3423 - Evidence of jurisdiction and relationship; affidavits

§3423. Evidence of jurisdiction and relationship; affidavits

A. The absent person's domicile at the time of his absence, his ownership of property in this state, and all other facts necessary to establish the jurisdiction of the court may be evidenced by affidavits submitted with the petition of the person seeking to be appointed curator for the absent person. All other facts necessary to establish the relationship with the absent person may be evidenced either by official certificates or by affidavits.

B. The affidavits shall be executed by two persons having knowledge of the facts to which they have sworn, and shall be filed in the record of the proceeding.

C. The court may require further proof of any fact sworn to in the affidavit by the introduction of evidence as in ordinary cases.

D. No fact that is an issue in a contradictory proceeding to appoint a curator for an absent person may be proved by affidavit. Issues of fact shall be determined on the trial thereof only by evidence introduced as in ordinary cases.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3424 - Costs

§3424. Costs

In a proceeding to appoint a curator for an absent person conducted ex parte, the court costs are to be paid from the estate of the absent person. In all contradictory proceedings conducted pursuant to the filing of an opposition to the appointment, the court costs are to be paid by the party cast, unless the court directs otherwise.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3425 - Notice

§3425. Notice

A. The applicant for appointment as curator of an absent person shall attach to his petition an affidavit listing to the best of his knowledge those persons eligible for appointment as curator listed in R.S. 13:3433.

B. A copy of the petition for appointment shall be mailed by the applicant by registered or certified mail to each person listed in the affidavit, and to each person requesting notice pursuant to R.S. 13:3426, and shall notify him of the date and hour assigned by the court for a hearing thereon.

C. Notice of the application shall also be published once in the parish where the petition was filed, in the manner provided by law.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3426 - Request for notice

§3426. Request for notice

A. An interested person desiring to be notified of the filing of an application for appointment as curator of an absent person may petition the district court of the parish where the absent person was domiciled at the time his absence commenced for such notice. If the absent person was not domiciled in this state at the time his absence commenced, the petition for notice may be filed in the venue provided in R.S. 13:342l(B).

B. A petition for notice shall not be effective unless it is signed by the person requesting notice or his attorney, and sets forth:

(1) The name and domicile of the person requesting notice;

(2) A statement of the interest of the person requesting notice;

(3) The name and mailing address of the person to whom the requested notice shall be given; and

(4) A prayer that the requested notice be given.

C. When notice has been requested, the applicant for appointment as curator of the absent person shall mail a copy of his petition for appointment by registered or certified mail to the person designated to receive such notice.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3427 - Descriptive list

§3427. Descriptive list

A. The court shall order the filing of a detailed descriptive list of all the property of the absent person upon the filing of an application for appointment as curator. The list shall be sworn to and subscribed by the person filing it, shall show the location of all items of property of the absent person, and shall set forth the fair market value of each item at the time of the making of the list.

B. The descriptive list shall be accepted as prima facie proof of all matters shown therein, unless amended or traversed successfully.

C. The court may amend the descriptive list at any time to correct errors therein, on ex parte motion of the person filing it. Any interested person may traverse the descriptive list at any time, on contradictory motion served on the person filing it.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3428 - Opposition

§3428. Opposition

A. The opposition to an application for appointment as curator of an absent person shall be filed prior to the hearing on the application and shall be served on the applicant for appointment. The opposition shall be in writing and shall comply with the provisions of Code of Civil Procedure Articles 853 through 863. It shall state the name and domicile of the opponent, and shall allege the prior right of the opponent to the appointment, the grounds on which it is claimed the applicant is disqualified, the grounds on which it is claimed an appointment should not be made, or other grounds for the opposition. If the opposition is based on a prior right to the appointment, the opponent shall pray that he be appointed curator. The opposition shall conclude with a prayer for appropriate relief.

B. Responsive pleadings to an opposition may be filed as provided in Code of Civil Procedure Article 2593.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3429 - Hearing

§3429. Hearing

A. At any time after the expiration of ten days from date of publication or date of mailing of the notice as provided in R.S. 13:3425, whichever period is longer, if no opposition has been filed, and if the applicant shows that an appointment is necessary, the court shall appoint the applicant, unless he is disqualified under R.S. 13:3431.

B. If an opposition has been filed, it shall be tried in a summary proceeding. If the court finds a curatorship necessary, it shall appoint as curator the qualified claimant having the highest priority of appointment or shall appoint the best qualified of those having the same priority.

C. If all claimants are disqualified under R.S. 13:3431, the court may appoint a qualified person willing to accept the curatorship.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3430 - Appeal

§3430. Appeal

A. An appeal from a judgment confirming, appointing, or removing a curator or an undercurator can only be taken within thirty days from the applicable date provided in Code of Civil Procedure Article 2087(A).

B. Such judgment shall not be suspended during the pendency of an appeal. The acts of a curator or of an undercurator shall not be invalidated by the annulment of his appointment on appeal.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3431 - Disqualification

§3431. Disqualification

In proceedings for appointment of a curator for an absent person, no person may be appointed who is:

(1) Under eighteen years of age;

(2) Interdicted, or who, on contradictory hearing, is proved to be mentally incompetent;

(3) A convicted felon, under the laws of the United States or of any state or territory thereof;

(4) A nonresident of the state who has not appointed a resident agent for the service of process in all actions and proceedings with respect to the curatorship, and caused such appointment to be filed in the curatorship proceeding;

(5) A corporation not authorized to perform the duties of curator in this state;

(6) A person indebted to the absent person, except a spouse in community, unless he discharges the debt prior to the appointment;

(7) An adverse party to a suit to which the absent person is a party; or

(8) A person who, on contradictory hearing, is proved to be incapable of performing the duties of curator, or to be otherwise unfit for appointment.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3432 - Revocation; removal; resignation

§3432. Revocation; removal; resignation

A. If a person who is appointed curator or undercurator fails to qualify for the office within ten days from his appointment, on its own motion or on motion of any interested person, the court may revoke the appointment and appoint another qualified person to the office forthwith. The delay allowed herein may be extended by the court for good cause shown.

B. The court may, on its own motion or on motion of any interested party, remove a curator or undercurator who is or has become disqualified; has failed in or become incapable of discharging his duties; has mismanaged the absent person's property; or if such removal would be in the best interest of the absent person.

C. The curator or undercurator may resign when authorized by the court for any reason that the court in its discretion may deem sufficient, but the resignation shall not be effective until a successor has been appointed and qualified, and, in the case of a curator, a final account has been filed and homologated.

D. The resignation or removal of a curator or undercurator does not invalidate any of his official acts performed prior to his removal or resignation, and does not affect his liability for any acts performed prior to his removal or resignation. The curator or undercurator who has been removed or who has resigned has no further authority as such, and no further duty, except that the curator must file his final account.

E. When a curator or undercurator dies, is removed, or resigns, another curator or undercurator shall be appointed in his place in the manner provided in the original appointment.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3433 - Priority of appointment; spouse in community

§3433. Priority of appointment; spouse in community

When the appointment as curator for an absent person is claimed by more than one qualified person, preference in the appointment shall be given by the court in the following order to the absent person's:

(1) Spouse not judicially separated from him;

(2) Descendants;

(3) Parents; and

(4) Brothers or sisters, or descendants from them.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3434 - Security

§3434. Security

The court shall order the curator to furnish security, within ten days of the appointment, in a form and in an amount determined by the court as adequate to protect the interests of the absent person. The court may order the security to be increased, diminished, or replaced at any time for circumstances which the court may consider proper.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3435 - Oath and letters

§3435. Oath and letters

A. Before the person appointed as curator for an absent person enters upon the performance of his official duties, he must take an oath to discharge faithfully the duties of his office.

B. After the person appointed as curator for an absent person has qualified by furnishing security required of him by order of court and by taking his oath of office, the clerk shall issue to him letters of curatorship. These letters, issued in the name and under the seal of the court, evidence the appointment of the curator, his qualification, and his compliance with all requirements of law relating thereto.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3436 - Undercurator

§3436. Undercurator

A. At the time judgment is rendered appointing a curator for an absent person, the court shall also appoint a responsible person as undercurator. Before entering upon the performance of his official duties, the undercurator must take an oath to discharge faithfully the duties of his office.

B. The undercurator shall express his concurrence or nonconcurrence in action suggested by the curator to the court, as set forth in R.S. 13:3440, and shall act for the absent person whenever the absent person's interest is opposed to that of the curator.

C. The undercurator shall apply to the court for an order compelling the curator to file an account whenever the curator has failed to file his annual account or at any other time when the circumstances indicate that an account should be filed.

D. The curatorship does not devolve upon the undercurator when it is vacant. If a vacancy occurs, the undercurator shall apply to the court for the appointment of a new curator. The undercurator may apply to be appointed as the new curator.

E. The undercurator is relieved of further duty and authority as undercurator when the curatorship terminates; however, his liability for acts prior thereto shall not be affected.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3437 - Duties

§3437. Duties

A. The curator shall take possession of, preserve, and administer the absent person's property. He shall enforce all obligations in favor of the absent person, shall represent him in all civil matters, and may exercise all procedural rights available to a litigant. He shall act at all times as a prudent administrator, and shall be personally responsible for all damages resulting from his failure to act.

B. When an absent person has no known heirs and is presumed dead, it shall be the duty of the curator to initiate proceedings for a declaration of death.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3438 - Powers

§3438. Powers

The curator may exercise all functions with respect to the absent person's property consistent with prudent administration and disposition thereof. Within the limitations of the foregoing standard, the curator may, with the approval of the court as provided in R.S. 13:3440:

(1) Exercise all functions and activities with respect to the administration and disposition of the absent person's property, including, but not limited to, lease, sale, purchase, exchange, borrow, loan, mortgage, deposit and investment.

(2) Compromise an action or right of action by or against the absent person, or extend, renew, or in any manner modify the terms of an obligation owed by or to the absent person.

(3) Continue any business in which the absent person has an interest.

(4) Place all or a portion of the absent person's property in trust for administration, management and investment in accordance with the Louisiana Trust Code. The trust instrument shall name the absent person as sole beneficiary of the trust, shall name a trustee, and be subject to termination at the option of the beneficiary upon his return or at the option of his heirs or legatees after a declaration of death of the absent person. The court may, upon application, make such changes in the trust instrument as may be advisable. Upon creation of the trust, the curator shall be entitled to no further commissions with respect to the trust property.

(5) Perform the contract of the absent person who became an absent person before performing an executory contract evidenced by writing.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3439 - Prohibited activities

§3439. Prohibited activities

A. A curator cannot acquire any property of the absent person, or interest therein, personally or by means of a third person, unless authorized by the court in accordance with R.S. 13:3440. Acts prohibited by this Subsection shall be null, and the curator shall be liable for damages resulting therefrom.

B. A curator cannot make donations of any property of the absent person, but he may continue donations made by the absent person. The curator may accept donations made to the absent person.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3440 - Authorization

§3440. Authorization

A. The curator shall file a petition setting forth the subject matter to be determined affecting the absent person's interest, with his recommendations and the reasons therefore, and with a written concurrence by the undercurator. If the court approves the recommendation, it shall render a judgment of homologation. The court may require evidence prior to approving the recommendations.

B. If the undercurator fails to concur in the curator's recommendations, the curator shall proceed by contradictory motion against him. After such hearing and presentation of evidence as the court may require, the court shall decide the issues summarily and render judgment.

C. The order of court may contain such conditions, restrictions, regulations, and requirements as the court may direct.

D. The order of court may contain a general grant of authority empowering the curator to act without further court approval in connection with a particular business or function under his administration, subject to such limitation as the court may direct and subject to such accounting as may be ordered in accordance with R.S. 13:3443.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3441 - Appointment of agent

§3441. Appointment of agent

A curator who is a non-resident, or who is about to leave the state permanently, shall execute a power of attorney appointing a resident of this state to receive service of process in any action brought against him in his capacity as curator; and may authorize this agent to represent him in all matters relating to the curatorship. A curator who is domiciled in the state and who will be absent temporarily therefrom may similarly appoint such an agent for either or both of these purposes. In all cases, the power of attorney shall be filed in the curatorship proceeding.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3442 - Compensation of curator

§3442. Compensation of curator

The court shall allow the curator reasonable compensation for his services.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3443 - Accounting by curator

§3443. Accounting by curator

A. A curator shall file an account annually, reckoning from the day of his appointment, and at any other time when ordered by the court on its own motion or on the application of any interested person.

B. A curator must file a final account within thirty days of the termination of his curatorship, unless the period is extended by the court for good cause shown.

C. The account of a curator shall contain the same matters required by Code of Civil Procedure Article 3333 for an account of a succession representative.

D. A copy of an annual account or final account filed by the curator shall be mailed by him by certified or registered mail, together with a notice that the account can be homologated after the expiration of fifteen days from the date of mailing and that any opposition must be filed before homologation:

(1) To the undercurator, in the case of an annual or interim account;

(2) To the absent person, if a final account is due because of his return;

(3) To the successor curator, if a final account is due because of the removal, resignation, death, or interdiction of the curator; or

(4) To the succession representative if a final account is due because of the death of the absent person.

E. An opposition to an account may be filed at any time prior to homologation, and shall be tried as a summary proceeding. If no opposition has been filed, the court may homologate the account at any time after the expiration of fifteen days from the date of the mailing required in Subsection (D).

F. A judgment homologating any account other than a final account shall be prima facie evidence of the correctness of the account. A judgment homologating a final account has the same effect as a final judgment in an ordinary action.

G. If a curator dies, an account of his administration may be filed by his succession representative or heirs. If a curator is interdicted, such an account may be filed by his curator. The court shall order the filing of such an account in either case, on the petition of an interested person.

H. Accounts filed by a curator are at the expense of the absent person, except that an account filed by a curator who has been removed or an account not filed timely is at the expense of the curator.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3444 - Small curatorship

§3444. Small curatorship

A. In a small curatorship wherein the absent person's property in Louisiana has a gross value of twenty thousand dollars or less, the court costs shall be one-half the court costs in similar proceedings in larger curatorships, provided the minimum costs in any case shall be five dollars.

B. If the court is satisfied that no one will accept the small curatorship and furnish the usual security, it shall appoint a curator, who shall comply with all requirements, but who need not furnish security.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3445 - Appointment and qualification of provisional curator; functions, duties, authority

§3445. Appointment and qualification of provisional curator; functions, duties, authority

A. On the application of an interested person or on its own motion, pending the appointment of a curator for an absent person, the court may appoint a qualified person as provisional curator, if such appointment is necessary.

B. A provisional curator is subject to the same requirements as to qualification, oath, security, and detailed descriptive list, and has the same functions, duties, and authority, as a provisional tutor. He shall continue in office until his appointment is terminated by the court or until a curator has been qualified.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3471 - Supplementary rules of service of process

CHAPTER 14. PROCESS

§3471. Supplementary rules of service of process

The following rules supplement those governing the service of citation and other legal process in a civil action or proceeding contained in the Code of Civil Procedure:

(1)(a) If the foreign corporation or the foreign limited liability company is not one required by law to appoint an agent for the service of process, but has engaged in a business activity in this state, service of process in an action or proceeding on a cause of action resulting from such business activity in this state, or for any taxes due or other obligations arising therefrom, may be made on any employee or agent of the corporation or limited liability company of suitable age and discretion found in the state.

(b) If such employees or agents are no longer in the state, or cannot be found after diligent effort, the officer charged with the duty of making the service shall make his return to the court, stating the efforts made by him to secure service and the reason why he was unable to do so. Thereupon the court shall order that service shall be made on the secretary of state, or on some other individual in his office whom the secretary of state may designate to receive service of process.

(c) The secretary of state shall ascertain the domiciliary post office address of the corporation, or limited liability company and shall send the original papers served to the corporation or limited liability company by registered or certified mail, or by commercial courier as defined in R.S. 13:3204(D), when the corporation or person to be served is located outside of this state. The secretary of state shall retain in his office true copies of these papers, on which he shall note the date, the manner and other particulars of the service, and of the disposition made of the original papers.

(2) In an action or proceeding brought in a parish other than that of the domicile of a defendant, citation and all other legal process may be served on this defendant in the parish where the action or proceeding was brought, if the defendant can be served therein. Otherwise, the process may be sent by the clerk of the court from which it issued to any parish where the defendant may be found, and service may be made by the sheriff or a constable of the latter parish.

(3) When an action or proceeding is brought in the parish of the domicile of a defendant, and the latter is absent therefrom, service may be made on him in any parish of the state where he may be found.

(4) An acceptance of service shall be dated, and if no date is shown thereon, the acceptance takes effect from the date of its filing in court. No acceptance of service shall affect the delays allowed by law or by the local rules of court.

(5) The return of the serving officer on any citation or other legal process is conclusive, unless directly attacked. Such an attack may be made by rule in the action or proceeding, if made prior to judgment. If made after judgment, the return may be attacked only in a direct action to annul the judgment, which may be brought in the original action or proceeding.

If the defendant was actually served, the court may correct an error in the return by an amendment thereof, on a rule brought against and tried contradictorily with the defendant who was served, or any other party who may be affected by the amendment.

(6) Service of process on an inmate of a public institution may be made by the sheriff or any constable of the parish where the institution is situated.

(7) Service of process by a sheriff or constable shall be returned into the court which issued the process as soon as possible after the service is made. In addition thereto, the serving officer shall keep a complete record thereof in a book specially provided for that purpose. If the original return is lost or destroyed, the entries in this book shall be received and recognized in lieu thereof, subject to the provisions of R.S. 13:3471(5).

(8) Subsequent to service of the original petition in any civil action or proceeding, service of pleadings, documents, or notices that may be served by mail or delivery on an attorney of record may also be made by transmitting a copy to the attorney by electronic means at the number or addresses for receipt of electronic service expressly designated in a pleading or other writing for receipt of electronic service. Service by electronic means is complete upon transmission but is not effective and shall not be certified if the serving party learns the transmission did not reach the attorney to be served.

Amended by Acts 1950, No. 21, §1; Acts 1954, No. 142, §1; Acts 1960, No. 32, §1, eff. Jan. 1, 1961; Acts 1983, No. 125, §1, eff. Jan. 1, 1984; Acts 1987, No. 671, §1; Acts 1989, No. 524, §1; Acts 1999, No. 145, §3; Acts 1999, No. 395, §2; Acts 2010, No. 185, §2; Acts 2012, No. 544, §2.



RS 13:3472 - Service on foreign corporation through secretary of state

§3472. Service on foreign corporation through secretary of state

In any case where service on a foreign corporation may be made through the secretary of state, under any law heretofore or hereafter enacted, such service may be made in person on the secretary of state anywhere in the state. Should the secretary of state be absent from his office, service may be made on the assistant secretary of state, or on some other individual in the office of the secretary of state designated by the latter to receive service of process in his absence, and such service has the same effect as if made upon the secretary of state personally.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:3473 - Repealed by Acts 1986, No. 238, 1.

§3473. Repealed by Acts 1986, No. 238, §1.



RS 13:3474 - Operation of motor vehicle by non-resident as appointment of secretary of state as agent for service of process

§3474. Operation of motor vehicle by non-resident as appointment of secretary of state as agent for service of process

The acceptance by non-residents of the rights and privileges conferred by existing laws to operate motor vehicles on the public highways of the state of Louisiana, or the operation by a non-resident or his authorized agent, employee or person for whom he is legally responsible of a motor vehicle within the state of Louisiana, shall be deemed equivalent to an appointment by such non-resident of the secretary of state of Louisiana or his successor in office, to be his true and lawful attorney for service of process, as well as the attorney for service of process of the public liability and property damage insurer of the vehicle, if such insurer be a non-resident not authorized to do business in the state, upon whom or such insurer, may be served all lawful process in any action or proceeding against the non-resident, or such insurer, growing out of any accident or collision in which the non-resident may be involved while operating a motor vehicle in this state, or while same is operated by his authorized agent or employee. In the event of the death of such non-resident before service of process upon him, any action or proceeding growing out of such accident or collision may be instituted against the executors or administrators of such deceased non-resident, if there be such, and if not, then against his heirs or legatees, and service may be made upon them as provided in R.S. 13:3475. Process against the defendant or defendants, the non-resident, his executors or administrators, if there be such, and if not, then against his heirs or legatees, or the liability insurer of such vehicle, as the case may be, shall be of the same legal force and validity as if served upon such defendant personally.

Amended by Acts 1954, No. 136, §1; Acts 1956, No. 138, §1; Acts 1958, No. 345, §1.



RS 13:3475 - Service on secretary of state; sending or delivering notice and copies; filing receipt or affidavit; continuances

§3475. Service on secretary of state; sending or delivering notice and copies; filing receipt or affidavit; continuances

A. The service of the process authorized by R.S. 13:3474 shall be made by serving a copy of the petition and citation on the secretary of state, or his successor in office, and such service shall be sufficient service upon the defendant, the nonresident, the executors or administrators of the deceased nonresident, if there be such, and if not, then against his heirs or legatees, or the nonresident liability insurer of the vehicle, as the case may be; provided that notice of such service, together with a copy of the petition and citation, is forthwith sent by the plaintiff by registered mail or certified mail with receipt requested, or is actually delivered to the defendant and the defendant's returned receipt, in case notice is sent by registered or certified mail, or affidavit of the party delivering the petition and citation in case notice is made by actual delivery, is filed in the proceedings before judgment can be entered against the defendant. The court in which the action is pending may order such continuances as may be necessary to afford the defendant reasonable opportunity to defend the action.

B. For purposes of this Section, the return receipt indicating that the registered or certified mail was actually delivered, refused, or unclaimed, is satisfactory proof of service of process if mailed to the defendant's address as indicated on the defendant's safety responsibility personal accident report, SR10, or if such report was not timely filed with the Department of Public Safety and Corrections, if mailed to the defendant's address as indicated on the accident report filed with the department by the law enforcement officer who responded to the accident.

Acts 1990, No. 151, §1.



RS 13:3476 - Service by constable or court-appointed officer when service cannot be made by the sheriff; sheriff an interested party

§3476. Service by constable or court-appointed officer when service cannot be made by the sheriff; sheriff an interested party

Whenever the sheriff of any parish shall be interested in any suit or other legal process, or when there shall be no sheriff in office in any parish, or the sheriff shall be disqualified by law, from interest or otherwise, from serving any legal process, it shall be served by any regular constable of the parish, or by any officer appointed by the court. Such constable or officer shall have in the suit all the powers, receive all the emoluments, and be liable to all the responsibilities of the sheriff.

Amended by Acts 1979, No. 159, §1.



RS 13:3477 - Inability or refusal of constable or deputy constable to act; employment of sheriff or deputy; appointment of special deputy constable

§3477. Inability or refusal of constable or deputy constable to act; employment of sheriff or deputy; appointment of special deputy constable

In case of the inability or refusal to act on the part of the constable or a duly appointed deputy constable because of relationship, sickness, or from other causes in civil suits, and in case of the execution of conservatory writs in civil suits, the justices of the peace may employ either the sheriff or his deputy or appoint a special deputy constable to execute all orders, citations, summons, seizures, and writs.

Acts 1989, No. 295, §1.



RS 13:3478 - Constable or deputy constable to act when not disqualified or unwilling or unable to act

§3478. Constable or deputy constable to act when not disqualified or unwilling or unable to act

When there is a constable or duly appointed deputy constable not disqualified to act because of relationship, or unable to act on account of sickness or other cause, and who is willing to act, and who is personally present when conservatory writs are sued out, then and in these cases, the justice of the peace for whose ward said constable shall have been elected or appointed and qualified, shall employ said constable or his duly appointed deputy constable to the exclusion of the sheriff or his deputy, or a special deputy constable, to execute all orders, citations, summons, seizures, and writs in civil cases, and in such cases services made by other than said constable or his duly appointed deputy constable shall be void and of no effect.

Acts 1989, No. 295, §1.



RS 13:3479 - Operation of water craft by non-resident as appointment of secretary of state as agent for service of process

§3479. Operation of water craft by non-resident as appointment of secretary of state as agent for service of process

The operation, navigation or maintenance by a non-resident or non-residents of a boat, ship, barge or other water craft in the state, either in person or through others, and the acceptance thereby by such non-resident or non-residents of the protection of the laws of the state for such water craft, or the operation, navigation or maintenance by a non-resident or non-residents of a boat, ship, barge or other water craft in the state, either in person or through others, other than under the laws of the state, shall be deemed equivalent to an appointment by each such non-resident of the Secretary of State, or his successor in office or some other person in his office during his absence he may designate, to be the true and lawful attorney of each such non-resident for service of process, upon whom may be served all lawful process in any suit, action or proceeding against such non-resident or non-residents growing out of any accident or collision in which such non-resident or non-residents may be involved while, either in person or through others, operating, navigating or maintaining a boat, ship, barge or other water craft in the state; and such acceptance or such operating, navigating or maintaining in the state of such water craft shall be a signification of each such non-resident's agreement that any such process against him which is so served shall be of the same legal force and effect as if served on him personally.

Amended by Acts 1954, No. 137, §1.



RS 13:3480 - Service of citation on secretary of state; sending or delivering notice and copies; filing receipt or affidavit; continuances

§3480. Service of citation on secretary of state; sending or delivering notice and copies; filing receipt or affidavit; continuances

Service of citation in any case provided in R.S. 13:3479 shall be made by serving a copy of the petition and citation on the secretary of state, or his successor in office, and such service shall be sufficient service upon any such non-resident; provided that notice of such service, together with a copy of the petition and citation are forthwith sent by registered mail by the plaintiff to the defendant, or actually delivered to the defendant, and the defendant's return receipt, in case notice is sent by registered mail, or affidavit of the party delivering the petition and citation in case notice is made by actual delivery, is filed in the proceedings before judgment can be rendered against any such non-resident. The court in which the action is pending may order such continuances as may be necessary to afford the defendant reasonable opportunity to defend the action.



RS 13:3481 - Service of any other process on secretary of state

§3481. Service of any other process on secretary of state

Service of any process other than citation in any case provided by R.S. 13:3479 shall be made by serving a copy thereof on the secretary of state, and such service shall be sufficient service upon any such non-resident.



RS 13:3482 - R.S. 13:3479 through 13:3481 not to affect other methods of process against non-residents

§3482. R.S. 13:3479 through 13:3481 not to affect other methods of process against non-residents

Nothing in R.S. 13:3479 through 13:3481 shall be construed as affecting other methods of process against non-residents as now provided by existing laws.



RS 13:3483 - Service in suits arising from sale or manufacture of sugar cane or syrup

§3483. Service in suits arising from sale or manufacture of sugar cane or syrup

In all cases provided in R.S. 13:3232 where suit is brought in the parish in which the domicile of defendant is not situated, service of petition, citation and other process shall be made by delivering the same to the agent, overseer or manager of the factory of defendant.



RS 13:3484 - Mailing of process to deputy, constable, or marshal for service; mileage and mailing costs; sheriff not responsible for constable or marshal

§3484. Mailing of process to deputy, constable, or marshal for service; mileage and mailing costs; sheriff not responsible for constable or marshal

When requested to do so by the party at whose instance service is to be made, and when the place where service is to be made is more than ten miles distant from the sheriff's office, the sheriff may mail the process to be served to one of his deputies, a constable of a justice of the peace court, or to a constable or marshal of a city court, living in the vicinity of the place where service is to be made, for such service. If service is made as authorized in this section, the serving deputy, constable, or marshal shall make the return showing the manner in which service was made, and mail it to the sheriff for filing in the issuing court.

When a party has requested service, as authorized in this section, whether the sheriff complies with the request or not, the only mileage for which the sheriff may charge is for the actual distance from the home or office, whichever is lesser, of the deputy, constable, or marshal to the place where service is to be made, and return. The sheriff may also charge the actual cost of mailing the process and return, if service is made as authorized in this section.

The sheriff is not responsible for the performance or nonperformance of duties in making the service and return thereon by the constable or marshal to whom the process is mailed for service.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:3485 - Appointment of agent for service of process by nonresident individual or partnership no defense to nonresident attachment unless notice filed with secretary of state

§3485. Appointment of agent for service of process by nonresident individual or partnership no defense to nonresident attachment unless notice filed with secretary of state

The appointment of an agent for the service of process by a nonresident individual or partnership is no defense to an attachment of property on the grounds of the nonresidence of the defendant unless a written notice of such appointment, setting forth the name and address of the agent, has been filed with the secretary of state.

The secretary of state shall keep available for public inspection a record of all such appointments, and the dates thereof.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:3491 - Divorce under Civil Code Article 102; notice of suit

§3491. Divorce under Civil Code Article 102; notice of suit

A. A notice in a divorce action in accordance with Civil Code Article 102 shall be signed by the clerk of the court or his deputy issuing it with an expression of his official capacity and under the seal of his office; shall be accompanied by a certified copy of the petition, exclusive of exhibits, even if made a part thereof; and shall contain all of the following:

(1) The date of issuance.

(2) The title of the cause.

(3) The name of the person to whom it is addressed.

(4) The title and location of the court issuing it.

(5) Statements to the following effect:

(a) The person served is being sued for divorce by his spouse in accordance with Civil Code Article 102, and that one hundred eighty days or three hundred sixty-five days, in accordance with Civil Code Article 103.1, after the service occurs or after the parties commenced living separate and apart, whichever is later, the suing spouse is entitled to file a motion for final divorce.

(b) The suing spouse will no longer be able to move for a final divorce after two years have elapsed from the date of the service.

(c) The person served is entitled to file his or her own motion for a final divorce against the suing spouse.

(d) The person served is entitled to file motions for incidental relief in the divorce proceeding, including motions for spousal support, child custody, and child support.

B. The statements required to appear in the notice shall provide substantially as applicable:

ATTENTION

YOU ARE BEING SUED FOR DIVORCE BY YOUR SPOUSE. ONE HUNDRED EIGHTY DAYS AFTER YOU RECEIVE THIS NOTICE OR ONE HUNDRED EIGHTY DAYS AFTER YOU AND YOUR SPOUSE PHYSICALLY SEPARATED, WHICHEVER OCCURRED LAST, YOUR SPOUSE MAY FILE FOR AND OBTAIN A FINAL DIVORCE.

(or)

YOU ARE BEING SUED FOR DIVORCE BY YOUR SPOUSE. THREE HUNDRED SIXTY-FIVE DAYS AFTER YOU RECEIVE THIS NOTICE OR THREE HUNDRED SIXTY-FIVE DAYS AFTER YOU AND YOUR SPOUSE PHYSICALLY SEPARATED, WHICHEVER OCCURRED LAST, YOUR SPOUSE MAY FILE FOR AND OBTAIN A FINAL DIVORCE.

(and)

YOU MAY FILE FOR A FINAL DIVORCE YOURSELF, AND YOU MAY SEEK CUSTODY OF CHILDREN, AND MONEY FOR THEIR SUPPORT AND YOUR SUPPORT, AS WELL AS OTHER RELIEF TO PROTECT YOU.

IF YOUR SPOUSE FAILS TO FILE FOR A FINAL DIVORCE IN TWO YEARS, HE MAY NOT DO SO WITHOUT FILING NEW PAPERS AND WAITING ANOTHER ONE HUNDRED EIGHTY DAYS.

(or)

IF YOUR SPOUSE FAILS TO FILE FOR A FINAL DIVORCE IN TWO YEARS, HE MAY NOT DO SO WITHOUT FILING NEW PAPERS AND WAITING ANOTHER THREE HUNDRED SIXTY-FIVE DAYS.

(and)

IF YOU ARE UNSURE OF WHAT TO DO AS A RESULT OF THIS NOTICE, YOU SHOULD TALK IMMEDIATELY WITH AN ATTORNEY ABOUT IT.

Acts 1990, No. 1009, §8, eff. Jan. 1, 1991; Acts 1995, No. 323, §1; Acts 1995, No. 386, §3; Acts 2006, No. 743, §3, eff. Jan. 1, 2007.



RS 13:3492 - Divorce under Civil Code Article 102; notice of rule to show cause

§3492. Divorce under Civil Code Article 102; notice of rule to show cause

A. A notice of a rule to show cause in accordance with Civil Code Article 102 shall be signed by the clerk of the court or his deputy issuing it with an expression of his official capacity and under the seal of his office; shall be accompanied by a certified copy of the motion, order and rule to show cause; and shall contain all of the following:

(1) The date of issuance.

(2) The title of the cause.

(3) The name of the person to whom it is addressed.

(4) The title and location of the court issuing it.

(5) The return date, time, and place.

(6) Statements to the following effect:

(a) The person served is being directed to appear and show cause why a divorce should not be granted to his spouse.

(b) The necessity for the lapse of one hundred eighty days or three hundred sixty-five days, in accordance with Civil Code Article 103.1, from service of the petition of divorce upon the person or from the date the parties commenced living separate and apart, whichever is later.

(c) The person served is entitled to appear and oppose the divorce action and to file motions for incidental relief in the divorce proceeding, including motions for spousal support, child custody, and child support.

B. The statements required to appear in the notice shall provide substantially as applicable:

ATTENTION

YOU ARE BEING SUED FOR FINAL DIVORCE. A JUDGMENT OF DIVORCE MAY BE RENDERED AGAINST YOU ON THE DATE SPECIFIED IN THE ATTACHED RULE TO SHOW CAUSE UNLESS YOU APPEAR AND OPPOSE THE RULE.

ONE HUNDRED EIGHTY DAYS MUST HAVE PASSED SINCE YOU OR YOUR SPOUSE RECEIVED THE FIRST NOTICE OF THE DIVORCE ACTION OR ONE HUNDRED EIGHTY DAYS AFTER YOU AND YOUR SPOUSE PHYSICALLY SEPARATED, WHICHEVER OCCURRED LAST.

(or)

THREE HUNDRED SIXTY-FIVE DAYS MUST HAVE PASSED SINCE YOU OR YOUR SPOUSE RECEIVED THE FIRST NOTICE OF THE DIVORCE ACTION OR THREE HUNDRED SIXTY-FIVE DAYS AFTER YOU AND YOUR SPOUSE PHYSICALLY SEPARATED, WHICHEVER OCCURRED LAST.

(and)

YOU MAY SEEK CUSTODY OF CHILDREN, AND MONEY FOR THEIR SUPPORT AND YOUR SUPPORT, AS WELL AS OTHER RELIEF TO PROTECT YOU.

IF YOU ARE UNSURE WHAT TO DO, YOU SHOULD IMMEDIATELY TALK WITH AN ATTORNEY ABOUT IT.

Acts 1990, No. 1009, §8, eff. Jan. 1, 1991; Acts 1995, No. 386, §3; Acts 2006, No. 743, §3, eff. Jan. 1, 2007.



RS 13:3493 - Required notice; directory only

§3493. Required notice; directory only

A. The notices required by R.S. 13:3491 and 3492 are directory and not mandatory.

B. All judgments of divorce rendered pursuant to Civil Code Article 102, and pending divorce proceedings, in which notice required by the applicable provisions of either R.S. 13:3491 or 3492 was not effected, shall not, for that reason alone, be declared invalid, or premature, as this provision is remedial and shall be applied retroactively.

Acts 1995, No. 323, §2.



RS 13:3494 - Child support; notice required in child support actions

§3494. Child support; notice required in child support actions

A. A notice in a child support action shall be signed by the clerk of the court or his deputy issuing it with an expression of his official capacity and under the seal of his office, shall be accompanied by a certified copy of the pleading, and shall contain all of the following:

(1) The date of issuance.

(2) The title of the cause.

(3) The name of the person to whom it is addressed.

(4) The title and location of the court issuing it.

(5) Statements to the following effect:

(a) That the person served is being sued for child support.

(b) That the person served may be entitled to raise issues relating to child custody or visitation, or both.

B. The notice shall provide substantially as follows:

ATTENTION:

YOU ARE BEING SUED FOR CHILD SUPPORT.

YOU MAY HAVE THE RIGHT TO RAISE ISSUES IN THIS PROCEEDING RELATING TO CUSTODY OF THE CHILD(REN) OR VISITATION WITH THE CHILD(REN). ACCORDING TO LOUISIANA LAW (R.S. 9:315.25), THE COURT MAY HEAR AND DECIDE CHILD CUSTODY OR VISITATION ISSUES IN A CHILD SUPPORT PROCEEDING, PROVIDED THAT THE JUDGE AND ALL PARTIES AGREE TO HAVE THE ISSUE(S) HEARD. IF ALL DO NOT AGREE, YOU WILL HAVE TO FILE LEGAL PLEADINGS TO HAVE THE COURT DECIDE THE ISSUE(S) RELATING TO CHILD CUSTODY OR VISITATION. NOTE THAT YOUR DECISION TO RAISE THESE ISSUES MAY NOT BE USED TO DELAY THE CHILD SUPPORT PROCEEDINGS.

IF YOU DO NOT UNDERSTAND THIS NOTICE OR ARE UNSURE WHAT TO DO, YOU SHOULD SEEK LEGAL ADVICE FROM AN ATTORNEY OR AN ORGANIZATION THAT PROVIDES LEGAL SERVICES IN YOUR COMMUNITY.

Acts 2016, No. 216, §1.



RS 13:3495 - Failure to give notice; validity of judgment not affected

§3495. Failure to give notice; validity of judgment not affected

A failure to give the notice required pursuant to R.S. 13:3494 shall not invalidate a judgment of child support.

Acts 2016, No. 216, §1.



RS 13:3541 - NOTICE OF PENDENCY OF ACTION

CHAPTER 15. NOTICE OF PENDENCY OF ACTION

§3541. §§3541 to 3543 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:3601 - PLEADINGS

CHAPTER 16. PLEADINGS

§3601. Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:3602 - Pleading and proof of truth as justification for defamation

§3602. Pleading and proof of truth as justification for defamation

Whenever any civil suit for slander, defamation, or for a libel, shall be instituted in any court of this state, it shall be lawful for the defendant to plead in justification the truth of the slanderous, defamatory or libelous words or matter, for the uttering or publishing of which he may be sued; and in the trial of the issue in such suit, to maintain and prove his plea by all legal evidence.



RS 13:3661 - WITNESSES AND EVIDENCE

CHAPTER 17. WITNESSES AND EVIDENCE

PART I. WITNESSES

§3661. Attendance compulsory in civil cases; witnesses outside parish but within state; deposit

A. Witnesses in civil cases who reside or who are employed in this state may be subpoenaed and compelled to attend trials or hearings wherever held in this state.

B.(1) No witness residing and employed outside of the parish and more than twenty-five miles from the courthouse where the trial or hearing is to be held shall be subpoenaed to attend court personally unless the party who desired the testimony of the witness has deposited with the clerk of court a sum of money sufficient to cover:

(a) Reimbursement of the traveling expenses of the witness in traveling to the court and returning, at the rate of twenty cents a mile.

(b) The witness' fee at the rate of twenty-five dollars a day.

(c) Hotel and meal expenses at the rate of five dollars a day.

(2) Such a witness shall be paid his expenses and fee immediately by the clerk of court when the witness has answered the subpoena and has appeared for the purpose of testifying.

Amended by Acts 1956, No. 300, §1; Acts 1958, No. 303, §1; Acts 1958, No. 527, §1; Acts 1960, No. 32, §1, eff. Jan. 1, 1961, Acts 1961, No. 25, §1; Acts 1977, No. 606, §1; Acts 1991, No. 145, §1.



RS 13:3661.1 - Departmental service of subpoenas on law enforcement officers and fire service personnel

§3661.1. Departmental service of subpoenas on law enforcement officers and fire service personnel

A. Service of subpoenas on any law enforcement officer or fire service personnel, when not a party to the action, may be made through personal service on the law enforcement officer's or fire service personnel's ranking officers or their designated representative. This service shall be made at the district stations or departmental headquarters. The ranking officer, or his designated representative, shall sign for such subpoenas and shall be required to notify the law enforcement officer or fire service personnel named therein of receipt of said subpoenas.

B. This type of service shall be known as departmental subpoena service of law enforcement officers and fire service personnel, and shall not be construed to replace domiciliary or personal service for said officers or personnel, but shall be an additional method of service of subpoenas.

Acts 1988, No. 969, §1.



RS 13:3662 - Witness fees for law enforcement officers, fire service persons, and representatives of governmental traffic engineering departments

§3662. Witness fees for law enforcement officers, fire service persons, and representatives of governmental traffic engineering departments

A. Each law enforcement officer, fire service person, or person testifying as a representative of a governmental traffic engineering department, hereinafter sometimes collectively referred to as "witness", or "officer", who, because of his official capacity, is required to be present as a witness in any civil case or in any administrative hearing held pursuant to any law of this state, including but not limited to R.S. 32:668 or 1504 or R.S. 40:1485.6, shall be paid an appearance fee of forty dollars per day per case or per hearing, when the witness's presence in court, at the administrative hearing, or at a deposition is required by subpoena or other circumstance, and for which he is present, regardless of whether he actually testifies. However, no such appearance fee shall be paid to a witness or officer required to be present as a witness on behalf of a law enforcement officer or fire service person in any appeal taken by the law enforcement officer or fire service person in state or city civil service proceedings instituted against him.

B. Each witness as described in R.S. 13:3662(A) shall also be paid the appearance fee for one day if a day is necessarily occupied in going to and returning from the place of attendance.

C. A witness as described in R.S. 13:3662(A) who travels by common carrier shall be paid for the actual expenses of travel on the basis of the means of transportation reasonably utilized and the distance necessarily traveled to and from the witness's residence by the shortest practical route. The witness shall utilize a common carrier at the most economical rate reasonably available. A receipt or other evidence of actual cost shall be furnished.

D. A mileage allowance at the rate designated by the division of administration shall also be paid to any person described in R.S. 13:3662(A) who travels by privately owned vehicle. This allowance may be claimed by the witness for his department if travel is in a department vehicle.

E. A sustenance allowance shall be paid to a witness as described in R.S. 13:3662(A) when an overnight stay is required at the place of attendance because such place is so far removed from the residence of such witness that return thereto from day to day is impractical. This allowance shall be paid at the rate designated by the division of administration.

F.(1) Each law enforcement officer, fire service personnel, or governmental traffic engineering representative subpoenaed as a witness shall be paid by the party which subpoenaed him, except that, if the matter goes to trial and is decided by the court, the appearance fee and expenses paid to the witness pursuant to this Section shall be taxed as court costs and paid by the party requesting the subpoena to be issued and may be recovered by the prevailing party against the party cast in judgment. The fee shall be first advanced, however, by the party requesting the subpoena to be issued and may be recovered by the prevailing party against the party cast in judgment. The fee shall be paid to the officer or agency responsible for effecting service of process of the subpoena herein referred to as custodian. In those cases where the officer makes an appearance, he shall make his presence known to the custodian and shall indicate whether or not he is being paid by his governmental employer.

(2) If the officer is not being compensated by his governmental employer, the custodian will pay the appearance fee directly to the officer.

(3) If the officer is being compensated by his governmental employer during the period of his appearance, then the custodian shall pay the appearance fee to the officer's governmental employer or fiscal officer who is designated or authorized to receive revenues on behalf of the governmental body. The governmental employer may retain such portion of the appearance fee as is necessary to reimburse it for salary, benefits, and other expenses it expends in making its employee available as a witness; if the appearance fee exceeds the amount the employer is required to pay in salary, benefits, and expenses for such appearance, the employer shall transmit the difference to the witness. In no case, however, shall the witness receive less than he would have been compensated as set forth herein.

(4) In those cases where the officer is present as a witness for a period of time during which he is being compensated partially by his governmental employer and a portion of time during which he is not being compensated by his employer, then the custodian shall prorate the appearance fee in the same proportion as the noncompensated time is to the compensated time and will distribute the portions directly to the witness and to the governmental employer in the appropriate fractions.

(5) In those cases where the officer does not make an appearance, the party who advanced the witness fee may request that the custodian refund the witness fee to the party or attorney who advanced the fee.

(6) The custodians of the witness fees are authorized to adopt procedures in conjunction with the various law enforcement, fire service, and governmental traffic engineering agencies with respect to the verification of attendance and payment of fees.

G. No witness shall be allowed more than twice the appearance fee in any one day, regardless of the number of cases or hearings for which he is required to be present.

H.(1) For purposes of an administrative hearing held for the Department of Public Safety and Corrections pursuant to any law of this state, including but not limited to, R.S. 32:668, R.S. 32:1504 or R.S. 40:1485.6, each law enforcement officer or fire service personnel who, because of his official capacity, is required to be present as a witness shall be paid an appearance fee at the rate as set forth in Subsection A per day per hearing, when his presence is required by subpoena, and for which he is present, regardless of whether he actually testifies. The appearance fee shall be paid by the party who subpoenas the witness by money order or check drawn on a lawyer's account and made payable, in the alternative, to the witness or his governmental employer. Notice of that payment must be given to the person facing suspension or revocation of license on a form approved by the Department of Public Safety and Corrections, pursuant to R.S. 32:667(C), stating that the person has the right to subpoena the witness, but that he must pay the fee whether the hearing officer finds that the suspension was reasonable or not. If the law enforcement officer or fire service personnel does not appear in person at the hearing, such law enforcement officer or fire service personnel shall not be entitled to the fee. However, if the officer is off duty at the time he appears as a witness in an administrative hearing via telephone, video conference or similar communication equipment, he shall receive the witness fee. The hearing officer shall note on the subpoena that payment was received. If the witness appears, he shall sign the subpoena, date it, state the time, whether or not he was on duty or off duty, and whether or not he was being compensated by his governmental employer. If the witness is not being compensated by his governmental employer, the hearing officer shall deliver the appearance fee to the witness who shall indicate receipt in writing on the subpoena if the witness appears in person. If, in accordance with R.S. 49:994(D)(4), the witness appears by telephone, video conference, or similar communication equipment, the hearing officer shall note the information on the subpoena. If the witness is being compensated by his governmental employer, the hearing officer shall forward the fee to the appropriate governmental employer unless the witness fails to appear. In that case, the fee shall be returned to the remitter.

(2)(a) When a law enforcement officer is subpoenaed by the Department of Public Safety and Corrections for the purpose of appearing and giving testimony in any proceeding for judicial review of administrative action of the Department of Public Safety and Corrections pursuant to any law of this state, including but not limited to such action pursuant to R.S. 32:668, R.S. 32:1504, and R.S. 40:1485.6, the Department of Public Safety and Corrections shall deposit with the clerk of court for each subpoena so issued the sum of twenty-five dollars. Any law enforcement officer appearing pursuant to such subpoena shall, whether or not he actually testifies, be paid by the clerk of court said sum of twenty-five dollars upon the officer signing a certification on the subpoena that at the time of the appearance he was off duty and not otherwise required to report to work.

(b) When a law enforcement officer is subpoenaed by the Department of Environmental Quality for the purpose of appearing and giving testimony in any proceeding for judicial review of administrative action of the Department of Environmental Quality pursuant to any law of this state, including but not limited to such action pursuant to R.S. 30:2024, the Department of Environmental Quality shall deposit with the clerk of court for each subpoena issued, the sum of twenty-five dollars. Any law enforcement officer appearing pursuant to such subpoena shall, whether or not he actually testifies, be paid by the clerk of court said sum of twenty-five dollars upon the officer signing a certification on the subpoena that at the time of the appearance he was off duty and not otherwise required to report to work.

(3) Any sum deposited by the Department of Public Safety and Corrections or the Department of Environmental Quality and paid to a law enforcement officer pursuant to Subparagraph (2)(a) or (b) of this Subsection shall be taxed as costs and assessed against the nonprevailing party in the proceeding for judicial review. Any such sum not paid to a law enforcement officer shall be remitted monthly to the Department of Public Safety and Corrections or the Department of Environmental Quality, as the case may be, by the clerk of court.

I. For the purposes of this Section only, "fire service personnel" includes all persons employed or engaged full-time, part-time, or on a volunteer basis by municipalities or municipal fire departments, parishes or parish fire departments, or fire protection districts for fire fighting or fire prevention duties and services, including employees of the state fire marshal's office.

J. The provisions of this Section shall not release an officer's employer or agency from its responsibility to pay a witness officer in accordance with the Fair Labor Standards Act and all other applicable law; nor shall any provision of this Section increase the obligation of an officer's governmental employer agency to pay, as salary, any amount in excess of the officer's salary in accordance with the Fair Labor Standards Act and all other applicable law.

K. In any judicial proceeding, administrative hearing, deposition, or other circumstance governed by the provisions of this Section which is instituted or prosecuted by or against the state, or any parish, municipality, or other political subdivision, board, or commission, the provisions of R.S. 13:4521 and R.S. 13:4533 shall control with respect to the responsibilities of such governmental entities for the witness fees provided herein.

Added by Acts 1983, No. 220, §2. Acts 1984, No. 737, §1; Acts 1985, No. 428, §1, eff. July 10, 1985; Acts 1986, No. 417, §1; Acts 1987, No. 795, §1, eff. July 20, 1987; Acts 1988, No. 969, §1; Acts 1989, No. 365, §1; Acts 1991, No. 206, §1, eff. July 2, 1991; Acts 1992, No. 363, §1; Acts 1993, No. 978, §§1, 2, eff. June 25, 1993; Acts 1993, No. 996, §1; Acts 1995, No. 507, §1; Acts 1995, No. 1208, §1, eff. June 29, 1995; Acts 2006, No. 646, §1, eff. July 1, 2006.



RS 13:3663 - Witnesses summoned for deposition or deposed; fees and mileage

§3663. Witnesses summoned for deposition or deposed; fees and mileage

A. Any person not a party to a civil action who is subpoenaed and appears for deposition or whose deposition is taken shall receive the same fees and mileage as if subpoenaed for attendance as a witness at a trial or hearing in a civil action pending in the district court.

B. The expense of such fees and mileage shall be paid by the party subpoenaing the witness for deposition or causing the deposition to be taken and shall be considered as costs of court.

C. The provisions of this Section shall not apply to expert witnesses, whose compensation shall be as otherwise provided by law.

Acts 1988, No. 274, §1.



RS 13:3664 - Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§3664. Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:3665 - Competency of witnesses

§3665. Competency of witnesses

The competent witness in any civil proceeding in court or before a person having authority to receive evidence shall be a person of proper understanding.



RS 13:3666 - Compensation of expert witnesses; costs of medical reports and copies of hospital records; land surveyors

§3666. Compensation of expert witnesses; costs of medical reports and copies of hospital records; land surveyors

A. Witnesses called to testify in court only to an opinion founded on special study or experience in any branch of science, or to make scientific or professional examinations, and to state the results thereof, shall receive additional compensation, to be fixed by the court, with reference to the value of time employed and the degree of learning or skill required.

B. The court shall determine the amount of the fees of said expert witnesses which are to be taxed as costs to be paid by the party cast in judgment either:

(1) From the testimony of the expert relative to his time rendered and the cost of his services adduced upon the trial of the cause, outside the presence of the jury, the court shall determine the amount thereof and include same.

(2) By rule to show cause brought by the party in whose favor a judgment is rendered against the party cast in judgment for the purpose of determining the amount of the expert fees to be paid by the party cast in judgment, which rule upon being made absolute by the trial court shall form a part of the final judgment in the cause.

C. In either manner provided in Subsection B, the court shall also determine and tax as costs, to be paid by the party cast in judgment, the reasonable and necessary cost of medical reports and copies of hospital records.

D. In all civil cases in which the trial court, on its own motion or on motion of a party, has appointed a person who is registered as a professional land surveyor, pursuant to R.S. 37:693(B)(4), to be called as an expert to assist it in the adjudication of any case in which professional land surveying skills may aid the court, the court shall make arrangements for the timely payment of reasonable and customary fees for the services sought to be rendered.

Amended by Acts 1960, No. 114, §1; Acts 1980, No. 618, §1; Acts 1986, No. 207, §1; Acts 1992, No. 369, §1.



RS 13:3667 - Physicians not required to attend court if life of patients would be endangered

§3667. Physicians not required to attend court if life of patients would be endangered

Physicians living more than ten miles from the seat of justice shall not be compelled to attend the court as witnesses in civil cases whenever in their opinion the life of any of their patients might be endangered by their attendance upon the court, but such physician will immediately forward to the court a sworn certificate stating the facts which in his opinion render his attendance impossible under the circumstances. However, at the request of either party to the suit in which the subpoena is issued the court may order the testimony of such physician to be taken summarily in due course after notice given to the other party.



RS 13:3667.1 - Legislators, legislative officials, and personnel not required to appear as witnesses in court or at administrative proceedings

§3667.1. Legislators, legislative officials, and personnel not required to appear as witnesses in court or at administrative proceedings

A. Members of the legislature, the clerk of the House of Representatives, the secretary of the Senate, and employees of the House of Representatives, the Senate, and the Legislative Bureau, when such persons are serving or employed full time during a session of the legislature, shall not be compelled to attend any court or administrative proceedings as witnesses during any session of the legislature or at any time during which such persons are engaged in activities in connection with or ordered by the legislature or any legislative committee or subcommittee, or any other committee or commission appointed by the governor or other person authorized by law or legislative resolution to make such appointment. The provisions of this Subsection shall not apply in any criminal felony case wherein the member, clerk, secretary, or employee whose attendance is sought is a material, factual witness to the crime or any element of the crime.

B. Legislative employees shall not be exempt from such attendance unless their legislative service or employment is certified to the court by an affidavit executed by the presiding officer or the clerk or secretary of the respective house.

C. Upon notifying the proper court of the issuance of a subpoena contrary to the provisions of this Section, and after presenting the court with the proper identification or certification, the court shall quash the subpoena. The court's decision whether to quash such a subpoena shall be an appealable order.

Added by Acts 1966, No. 29, §1. Amended by Acts 1974, No. 177, §1; Acts 2004, No. 873, §1; Acts 2006, No. 690, §2, eff. June 29, 2006.



RS 13:3667.2 - Governor's compelled appearance in court; procedure; appeal

§3667.2. Governor's compelled appearance in court; procedure; appeal

A. Except as provided herein, the governor of the state of Louisiana may not be compelled to attend court as a witness during his term of office in any civil or in any criminal misdemeanor case in which he is not personally a defendant, provided however, he shall be compelled to attend as a witness if he is an alleged eye witness to the incident giving rise to the case.

B. Any party litigant in a civil case or in a criminal misdemeanor case who is seeking to compel the attendance of the governor as a witness shall file a written motion with the Nineteenth Judicial District Court setting forth the facts sought to be proved by the governor's testimony and the relevance of such facts to the case, and the basis for the mover's belief that the governor has knowledge of such facts, and requesting that the court issue an order setting a date and time for a hearing on the matter. If the judge determines that the motion is well-founded and that denial of the motion(s) may prejudice the case of the mover, the judge shall order a hearing and shall notify the mover and the governor of the hearing time and date by certified mail, return receipt requested, and the hearing shall be conducted in open court. At that time, the governor may present evidence or argument in opposition. If after the hearing, the court determines that the mover has established that the governor is necessary to the case, it shall issue a subpoena as sought.

C. An order rendered hereunder shall be deemed appealable and may be appealed by any party within fifteen days to the court which has appellate jurisdiction in the case. An appeal from an order requiring a subpoena to be issued shall suspend the enforcement of the order and of any such subpoena.

Added by Acts 1976, No. 591, §1.



RS 13:3667.3 - Statewide elected officials, members of the legislature, legislative personnel, appointed heads of state departments, compelled appearance as witness in court or at administrative proceeding, hearing required

§3667.3. Statewide elected officials, members of the legislature, legislative personnel, appointed heads of state departments, compelled appearance as witness in court or at administrative proceeding, hearing required

A.(1) A party litigant in a civil case or in a criminal misdemeanor case seeking to compel the attendance of a statewide elected official, or the head of any department of the state of Louisiana appointed to the position by the governor, as a witness in a suit that arises out of, or in connection with, the person's exercise of his duties as an official of the state, shall file a written motion with the proper court requesting a hearing on the matter. The motion shall set forth the facts sought to be proved by the person's testimony, the relevance of those facts to the case, and the basis for the mover's belief that such person has knowledge of those facts. This Subsection shall not apply to any person who is subpoenaed as a prospective factual witness to an incident resulting in criminal prosecution.

(2) If the judge determines that the motion is well-founded and that denial of the motion may prejudice the case of the mover, the judge shall order a hearing and shall notify the mover and the witness of the hearing time and date by certified mail, return receipt requested, and the hearing shall be conducted in open court. At that time, the witness may present evidence or argument in opposition. After the hearing, if the court determines that the mover has established that the witness is necessary to the case, it shall issue a subpoena as sought. The court's ruling shall be an appealable order.

B. For purposes of this Section:

(1) "Legislative employee" means the clerk of the House of Representatives, the secretary of the Senate, or an employee of the House of Representatives, the Senate, or the Legislative Bureau.

(2) "Member" means a sitting or former member of the Louisiana Legislature.

C.(1)(a) Any party litigant seeking to compel the attendance of a member of the Louisiana Legislature, in his capacity as a state lawmaker, or a legislative employee in his official capacity, as a witness or deponent in any civil or criminal case shall file a written motion with the court requesting a hearing on the matter. The motion shall set forth in detail the facts sought to be proved by the member's or employee's testimony, the relevance of those facts to the case, the basis for the mover's belief that the member or employee has personal knowledge of those facts, and a statement as to why such testimony is not otherwise available or otherwise privileged under the privileges and immunities provision of Article III, Section 8 of the Louisiana Constitution. If after examination of the record, the judge determines that the motion is well-founded, that denial of the motion may prejudice the case of the mover, and that the mover has made a sound argument supported in law and jurisprudence that the legislative privilege is inapplicable to the facts sought to be proved, the judge shall order a hearing in accordance with Paragraph (2) of this Subsection.

(b)(i) Any judge on his own motion seeking to compel the attendance of a member of the Louisiana Legislature, in his capacity as a state lawmaker, or a legislative employee in his official capacity, as a witness or deponent in any civil or criminal case shall enter into the record his intent to compel such attendance. Thereafter, the court shall provide, in writing, the facts sought to be proved by the member's or employee's testimony, the relevance of those facts to the case, the basis for the judge's belief that the member or employee has personal knowledge of those facts, and a statement as to why such testimony is not otherwise privileged under the privileges and immunities provision of Article III, Section 8 of the Louisiana Constitution.

(ii) In a district court having a single judge, the judge shall appoint a district judge of an adjoining district or a lawyer domiciled in the judicial district who has the qualifications of a district judge to conduct the hearing required in Paragraph (2) of this Subsection. In a district court having two judges, the other judge of the court shall conduct the hearing. Such order of the court appointing a judge ad hoc shall be entered on its minutes, and a certified copy of the order together with a written copy of the information required in Item (i) of this Subparagraph shall be sent to the judge ad hoc. In a district court having more than two judges, the hearing shall be conducted by another judge of the district court through the random process of assignment in accordance with the provisions of Code of Civil Procedure Article 253.1.

(2) Prior to the issuance of a subpoena commanding the appearance or testimony of a member or legislative employee, a hearing shall be conducted in accordance with the following provisions:

(a) Notice of the hearing must be provided to all parties, the member or legislative employee, and the attorney general. In the case of a member or employee of the House of Representatives, notice must also be made to the clerk of the House of Representatives, and in the case of a member or employee of the Senate, notice must also be made upon the secretary of the Senate at their respective offices in the State Capitol building.

(b) Notice may be served by sheriff or by certified mail, return receipt requested, and shall be served a minimum of fifteen days prior to the date of the hearing.

(c) The content of the notice shall include the facts sought to be proved by the member's or legislative employee's testimony, the relevance of those facts to the case, the basis for the belief that the member or employee has personal knowledge of those facts, and a supported statement as to why such testimony is not otherwise privileged under the privileges and immunities provision of Article III, Section 8 of the Louisiana Constitution.

(d) At the hearing, the member, legislative employee, or attorney general may each question the requesting party regarding the content of the notice and may present evidence or argument in opposition to the issuance of a subpoena or other order compelling discovery.

(e) The provisions of R.S. 13:3667.1 shall apply to the scheduling of the hearing and all other court proceedings.

(3) After the hearing, if the court determines that the member's or legislative employee's testimony is necessary to the case and that the testimony is not privileged, it shall issue the subpoena or order.

(4) A member or legislative employee may, by affidavit, waive the hearing requirement of this Subsection with respect to his appearance as a witness or deponent. In the case of an employee, if the testimony being sought is privileged or otherwise confidential under law belonging to or inuring to the benefit of the legislature or a member thereof, the waiver shall include the concurrence of the presiding officer of either house of the legislature or the member, as applicable, evidenced by his signature on the affidavit.

(5) Any subpoena to compel the attendance of a member of the Louisiana Legislature, in his capacity as a state lawmaker, or a legislative employee in his official capacity, as a witness or deponent in any civil or criminal case which is not issued in strict conformity with the provisions of this Subsection is void ab initio.

D.(1)(a) Any party to an administrative proceeding seeking to compel the attendance of a member of the legislature, in his capacity as a state lawmaker, or a legislative employee in his official capacity, as a witness or deponent in the proceeding shall file a written motion with the agency, subordinate presiding officer, or administrative law judge, as applicable, requesting a hearing on the matter. The motion shall set forth in detail the facts sought to be proved by the member's or employee's testimony, the relevance of those facts to the proceeding, the basis for the mover's belief that the member or employee has personal knowledge of those facts, and a statement as to why such testimony is not otherwise available or otherwise privileged under the privileges and immunities provision of Article III, Section 8 of the Louisiana Constitution. If after examination of the record, the agency, subordinate presiding officer, or administrative law judge, as applicable, determines that the motion is well-founded, that denial of the motion may prejudice the case of the mover, and that the mover has made a sound argument supported in law and jurisprudence that the legislative privilege is inapplicable to the facts sought to be proved, the agency, subordinate presiding officer, or administrative law judge, as applicable, shall order a hearing in accordance with Paragraph (2) of this Subsection.

(b)(i) Any agency on its own motion or any subordinate presiding officer or administrative law judge on his own motion seeking to compel the attendance of a member of the Louisiana Legislature, in his capacity as a state lawmaker, or a legislative employee in his official capacity, as a witness or deponent in any administrative proceeding shall enter into the record its or his intent to compel such attendance. Thereafter, the agency, officer, or judge shall provide, in writing, the facts sought to be proved by the member's or employee's testimony, the relevance of those facts to the proceeding, the basis for the agency's, officer's, or judge's belief that the member or employee has personal knowledge of those facts, and a statement as to why such testimony is not otherwise privileged under the privileges and immunities provision of Article III, Section 8 of the Louisiana Constitution.

(ii) The agency, subordinate presiding officer, or administrative law judge shall appoint or otherwise arrange for another subordinate presiding officer or administrative law judge to conduct the hearing required in Paragraph (2) of this Subsection.

(2) Prior to the issuance of a subpoena commanding the appearance or testimony of a member of the legislature or legislative employee pursuant to Paragraph (1) of this Subsection, a hearing shall be conducted in accordance with the following provisions:

(a) Notice of the hearing must be provided to all parties, the member or legislative employee, and the attorney general. In the case of a member or employee of the House of Representatives, notice must also be made to the clerk of the House of Representatives, and in the case of a member or employee of the Senate, notice must also be made upon the secretary of the Senate at their respective offices in the State Capitol building.

(b) Notice may be served by sheriff or by certified mail, return receipt requested, and shall be served a minimum of fifteen days prior to the date of the hearing.

(c) The content of the notice shall include the facts sought to be proved by the member's or legislative employee's testimony, the relevance of those facts to the proceeding, the basis for the belief that the member or employee has personal knowledge of those facts, and a supported statement as to why such testimony is not otherwise privileged under the privileges and immunities provision of Article III, Section 8 of the Louisiana Constitution.

(d) At the hearing, the member, legislative employee, or attorney general may each question the requesting party regarding the content of the notice and may present evidence or argument in opposition to the issuance of a subpoena or other order compelling discovery.

(e) The provisions of R.S. 13:3667.1 shall apply to the scheduling of the hearing and all other administrative proceedings.

(3) After the hearing, if the agency, subordinate presiding officer, or administrative law judge, as applicable, determines that the member's or legislative employee's testimony is necessary to the proceeding and that the testimony is not privileged, the agency, officer, or judge shall issue the subpoena or order.

(4) A member or legislative employee may, by affidavit, waive the hearing requirement of this Subsection with respect to his appearance as a witness or deponent. In the case of an employee, if the testimony being sought is privileged or otherwise confidential under law belonging to or inuring to the benefit of the legislature or a member thereof, the waiver shall include the concurrence of the presiding officer of either house of the legislature or the member, as applicable, evidenced by his signature on the affidavit.

(5) Any subpoena to compel the attendance of a member of the legislature, in his capacity as a state lawmaker, or a legislative employee in his official capacity, as a witness or deponent in any administrative proceeding which is not issued in strict conformity with the provisions of this Subsection is void ab initio.

E. The legislature, member, legislative employee, or attorney general may apply directly to the Supreme Court of Louisiana for supervisory writs upon:

(1)(a) A judge's decision to hold a hearing or to issue a subpoena commanding the attendance of the member or employee, or other order compelling discovery.

(b) An agency's, subordinate presiding officer's, or administrative law judge's decision to hold a hearing or to issue a subpoena commanding the attendance of the member or employee, or other order compelling discovery.

(2)(a) The failure of a judge to appoint a judge ad hoc to conduct the hearing when such appointment is required in Paragraph (C)(1) of this Section.

(b) The failure of an agency, subordinate presiding officer, or administrative law judge to appoint or otherwise arrange for an administrative law judge to conduct the hearing when such appointment or alternative arrangement is required in Paragraph (D)(1) of this Section.

Acts 1984, No. 709, §1; Acts 2004, No. 873, §1; Acts 2006, No. 690, §2, eff. June 29, 2006; Acts 2008, No. 374, §3, eff. June 21, 2008; Acts 2012, No. 519, §3.



RS 13:3668 - Saint Ursuline Nuns; not compelled to appear in court; taking of deposition

§3668. Saint Ursuline Nuns; not compelled to appear in court; taking of deposition

No member of the religious order called the Saint Ursuline Nuns, established in the city of New Orleans, shall be compelled by any writ or process whatever to appear in any court to give testimony or be examined as witness in any court whatever, but the deposition of such member shall be taken in the convent of the Ursuline Nuns, under such rules, regulations and restrictions as are prescribed for the taking of testimony when the witness resides in any other parish than that in which the suit is pending.



RS 13:3669 - Witness not compelled to appear at subsequent term until paid

§3669. Witness not compelled to appear at subsequent term until paid

Any witness who may have been summoned to attend any of the courts of this state, to testify in a civil case, and shall have attended, claimed and received a certificate therefor, shall not again be compelled to obey any summons for attending said court in the case, at a subsequent term, until he be paid by the party by whom he was summoned; provided, the witness shall have made a demand for payment in writing upon the party who had him summoned, or his attorney, when he resides out of the parish, not less than thirty days before the first day of the subsequent term at which his attendance may be then required.



RS 13:3670 - Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§3670. Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:3671 - Fees and mileage of witness residing or employed within parish, or outside parish but within twenty-five miles of court; fees and costs taxable

§3671. Fees and mileage of witness residing or employed within parish, or outside parish but within twenty-five miles of court; fees and costs taxable

A witness residing or employed in the parish where the court is situated, or a witness who resides or is employed outside of such parish but within twenty-five miles from the courthouse where the trial or hearing is to be held, who attends court in compliance with a subpoena is entitled to receive a fee of eight dollars a day for every day he is in attendance at court, and mileage at the rate of sixteen cents a mile for the distance he is required to travel in going to and returning from the place where the court is held.

The fees and mileage of not more than six witnesses subpoenaed by each party may be taxed as costs of court. The fees and mileage of witnesses in excess of that number shall be paid by the party who subpoenaed them.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961. Amended by Acts 1962, No. 69, §1; Acts 1977, No. 315, §1.



RS 13:3672 - Court shall not require notary to produce original act, unless signature thereon at issue

§3672. Court shall not require notary to produce original act, unless signature thereon at issue

A court shall not require a notary to produce an original act passed before him, in response to a subpoena duces tecum, unless the genuineness of a signature thereon is at issue.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:3711 - Legislative journals; conclusively presumptive

PART II. EVIDENCE IN GENERAL

§3711. Legislative journals; conclusively presumptive

The official journals of legislative proceedings, which are self-authenticating under Chapter 9 of the Louisiana Code of Evidence, shall be conclusively presumptive of the existence and contents of the originals and of any act, transactions, or occurrence of which said journals were made.

Acts 2006, No. 826, §2.



RS 13:3712 - Copies as prima facie proof; judicial notice of municipal and parochial ordinances

§3712. Copies as prima facie proof; judicial notice of municipal and parochial ordinances

A.(1) Certified copies of books, records, papers, or other documents of the state of Louisiana and its departments, boards, and agencies, and of its political subdivisions and their departments, boards, and agencies, and which are made self-authenticating under Chapter 9 of the Louisiana Code of Evidence, shall be prima facie proof of the existence and contents of the originals and of any act, transactions, or occurrence or event as a memorandum of which said books, records, papers, or documents were kept or made.

(2) Audio or video recordings or electronic images of the proceedings of either house of the Louisiana Legislature or one of its committees which are made self-authenticating under Chapter 9 of the Louisiana Code of Evidence shall be prima facie proof of the existence and contents of the respective proceeding contained on the recording or image.

B. All courts of record in the state shall take judicial cognizance of the municipal ordinances and parochial ordinances which may be enacted by governing authority of any town, city, municipality, or parish within their respective jurisdictions whenever certified copies of such ordinances have been filed with the clerk of said court. The clerk shall keep a record of such ordinances filed with him. It shall not be necessary to file more than one copy of any ordinance with the clerk in order that judicial cognizance be taken thereof. Such certified copies may be filed with the various clerks of court either by the proper custodian of the ordinances of respective town, city, municipality or parish, or any lawful officer of the court.

Amended by Acts 1958, No. 316, §1; Acts 1988, No. 515, §6, eff. Jan. 1, 1989; Acts 2006, No. 826, §2.



RS 13:3712.1 - Labor reports; child and spousal support proceedings; prima facie proof

§3712.1. Labor reports; child and spousal support proceedings; prima facie proof

Notwithstanding the provisions of R.S. 13:3712, whenever a copy of a self-authenticating report from the Louisiana Workforce Commission, or from any state or federal reporting agency, is offered in evidence in any child or spousal support proceeding, it shall be received by the court as prima facie proof of its contents.

Acts 1997, No. 604, §2; Acts 2008, No. 743, §7.



RS 13:3713 - Federal enactments, regulations, decisions, prima facie evidence

§3713. Federal enactments, regulations, decisions, prima facie evidence

The official records and other documents, being enactments or regulations or decisions or rulings or proceedings or reports or other official acts, of the congress or any federal executive department or subdivision therein, or of any federal court or commission or board or agency or public institution, may be evidenced by the federal register or by a printed book or pamphlet or periodical purporting to be published by the U.S. Government Printing Office at Washington, D.C., by authority, which shall be received in all courts and proceedings of this state and by all officers of this state as prima facie evidence of the records, documents, enactments, regulations, decisions, rulings, proceedings, reports or other official acts of the departments, subdivisions, courts, commissions, boards, agencies or public institutions from which they purport to emanate, and the same may be read and referred to as such in any and all courts of this state.



RS 13:3713.1 - E911" tape recordings or records; court order; certified copies; attestation

§3713.1. "E911" tape recordings or records; court order; certified copies; attestation

A. Whenever a certified copy of any record or tape recording of any participating agency within a communication district operating an Enhanced Universal Emergency Number Service or Enhanced 911 Service is offered in evidence or when any court of competent jurisdiction has ordered the production of any record or recording of any participating agency within a communication district, a certified copy of such record or tape recordings, attested to by the custodian for the participating agency, shall be received in evidence with the same force and effect as though the original record or tape recording were produced, and it shall be sufficient compliance with any order of court to furnish copies so certified.

B. A participating agency within a communication district operating an Enhanced Universal Emergency Number Service or Enhanced 911 Service shall retain and preserve each tape recording reel or unit for a period of not less than ninety days after the reel or unit is considered fully used and is removed from the function of recording calls and conversations. During this ninety-day period, the recorded content shall not be deleted or erased or removed by taping other conversations on the same tape.

Acts 1995, No. 1069, §1, eff. June 29, 1995.



RS 13:3714 - Charts or records of hospitals, other health care providers; admissibility of certified or attested copy; BAC scientific analysis reports

§3714. Charts or records of hospitals, other health care providers; admissibility of certified or attested copy; BAC scientific analysis reports

A. Whenever a certified copy of the chart or record of any hospital, signed by the administrator or the medical records librarian of the hospital in question, or a copy of a bill for services rendered, medical narrative, chart, or record of any other state health care provider, as defined by R.S. 40:1299.39(A)(1) and any other health care provider as defined in R.S. 40:1299.41(A), certified or attested to by the state health care provider or the private health care provider, is offered in evidence in any court of competent jurisdiction, it shall be received in evidence by such court as prima facie proof of its contents, provided that the party against whom the bills, medical narrative, chart, or record is sought to be used may summon and examine those making the original of the bills, medical narrative, chart, or record as witnesses under cross-examination.

B. In any civil action, whenever a certified copy of Louisiana Department of Public Safety and Corrections, office of state police crime laboratory, scientific analysis report of the blood alcohol concentration (BAC) test results of any person is offered in evidence in any court of competent jurisdiction, it shall be received in evidence by such court as prima facie proof of its contents, provided that the party against whom the scientific analysis report is sought to be used may summon and examine those making the report of the blood alcohol concentration as witnesses under cross-examination.

C. Notwithstanding the provisions of this Section to the contrary, in any civil action, whenever the blood alcohol concentration (BAC) test results are from a source other than the office of state police crime laboratory of the Department of Public Safety and Corrections, if a timely challenge is raised in a court of competent jurisdiction to the authenticity, reliability, or accuracy of the test results, or to the lack of a proper foundation for the admissibility of the test results into evidence, the court shall conduct a hearing to determine the validity of the challenge and, if it finds that the challenge is well-founded, the court may rule the blood alcohol concentration test results inadmissible. The provisions of this Subsection shall not apply to a proceeding to suspend or disqualify a driver's license pursuant to R.S. 32:661 et seq., R.S. 32:414, or R.S. 32:414.2.

Acts 1984, No. 92, §1; Acts 1999, No. 1261, §1; Acts 2005, No. 52, §1; Acts 2008, No. 679, §1, eff. July 1, 2008.



RS 13:3715 - Court order for chart or record of state operated health care facility; certified copy as sufficient compliance

§3715. Court order for chart or record of state operated health care facility; certified copy as sufficient compliance

Whenever a certified copy of a chart or record of any state operated health care facility is offered in evidence or when any court of competent jurisdiction has ordered the production of any chart or record of a state operated health care facility, certified copies of such chart or record, signed by the administrator or the medical records librarian of such hospital and attested by the seal of the hospital, shall be received in evidence with the same force and effect as though the original document were produced, and it shall be a sufficient compliance with any such order of court to furnish copies so certified.

Amended by Acts 1977, No. 294, §1.



RS 13:3715.1 - Medical or hospital records of a patient; subpoena duces tecum and court order to a health care provider; reimbursement for records produced

§3715.1. Medical or hospital records of a patient; subpoena duces tecum and court order to a health care provider; reimbursement for records produced

A. As used in this Section, the following terms shall have the respective meanings ascribed thereto:

(1) Patient "records" shall not be deemed to include x-rays, electrocardiograms, and like graphic matter unless specifically referred to in the subpoena, summons, or court order.

(2) "Health care provider" shall mean a person, partnership, corporation, facility, or institution defined in R.S. 40:1299.41(A).

B. The exclusive method by which medical, hospital, or other records relating to a person's medical treatment, history, or condition may be obtained or disclosed by a health care provider, shall be pursuant to and in accordance with the provisions of R.S. 40:1299.96 or Code of Evidence Article 510, or a lawful subpoena or court order obtained in the following manner:

(1) A health care provider shall disclose records of a patient who is a party to litigation pursuant to a subpoena issued in that litigation, whether for purposes of deposition or for trial and whether issued in a civil, criminal, workers' compensation, or other proceeding, but only if: the health care provider has received an affidavit of the party or the party's attorney at whose request the subpoena has been issued that attests to the fact that such subpoena is for the records of a party to the litigation and that notice of the subpoena has been mailed by registered or certified mail to the patient whose records are sought, or, if represented, to his counsel of record, at least seven days prior to the issuance of the subpoena; and the subpoena is served on the health care provider at least seven days prior to the date on which the records are to be disclosed, and the health care provider has not received a copy of a petition or motion indicating that the patient has taken legal action to restrain the release of the records. If the requesting party is the patient or, if represented, the attorney for the patient, the affidavit shall state that the patient authorizes the release of the records pursuant to the subpoena. No such subpoena shall be issued by any clerk unless the required affidavit is included with the request.

(2) Any attorney requesting medical records of a patient, who is not a party to the litigation in which the records are being sought may obtain the records by written authorization of the patient whose records are being sought or if no such authorization is given, by court order, as provided in Paragraph (5) hereof.

(3) Any attorney requesting medical records of a patient who is deceased may obtain the records by subpoena, as provided in Paragraph (1) hereof, by written authorization of the person authorized under Louisiana Civil Code Article 2315.1 or the executor or administrator of the deceased's estate, or by court order, as provided in Paragraph (5) hereof.

(4) Any subpoena for medical records issued by the office of workers' compensation administration in the Louisiana Workforce Commission, or by a hearing officer or agent employed by such office, shall for all purposes be considered a subpoena within the meaning of this Section.

(5) A court shall issue an order for the production and disclosure of a patient's records, regardless of whether the patient is a party to the litigation, only: after a contradictory hearing with the patient, or, if represented, with his counsel of record, or, if deceased, with those persons identified in Paragraph (3) hereof, and after a finding by the court that the release of the requested information is proper; or with consent of the patient.

(6) Records of the identity, diagnosis, prognosis, or treatment of any patient which are maintained in connection with the performance of any program or activity relating to substance or alcohol abuse, education, training, treatment, rehabilitation, or research, which is conducted, regulated, or directly or indirectly assisted by any department or agency of the United States shall be confidential and disclosed only for the purposes and under the circumstances expressly authorized in 42 CFR Part 2. Under this Section, said programs shall include but not be limited to any alcohol or substance abuse clinic or facility operated by the Louisiana Department of Health. No subpoena or court order shall compel disclosure of any record or patient-identifying information of an individual who has applied for or been given diagnosis or treatment for alcohol or drug abuse in a federally assisted program, unless said court order or subpoena meets the criteria set forth in 42 CFR 2.61, 2.64, or 2.65. No health care provider, employee, or agent thereof shall be held civilly or criminally liable for refusing to disclose protected alcohol and substance abuse records or patient-identifying information unless first presented with a valid consent signed by the individual, which complies with 42 CFR 2.31 or a court order and subpoena which complies with 42 CFR Part 2.

C. No health care provider, employee, or agent thereof shall be held civilly or criminally liable for disclosure of the records of a patient pursuant to the procedure set forth in this Section, R.S. 40:1299.96, or Code of Evidence Article 510, provided that the health care provider has not received a copy of the petition or motion indicating that legal action has been taken to restrain the release of the records.

D. Unless the subpoena or court order otherwise specifies, it shall be sufficient compliance therewith if the health care provider delivers by registered or certified mail, at least forty-eight hours prior to the date upon which production is due, or delivers by hand on the date upon which production is due a true and correct copy of all records described in such subpoena. However, no subpoena or court order shall require the production of original, nonreproducible materials and records unless accompanied by a court order or stipulation of the parties and the health care provider which specifies the person who will be responsible for the care of the items to be produced, the date and manner of the return to the provider of the items to be produced, and that the items to be produced are not to be destroyed or subject to destructive testing. Any subpoena duces tecum not timely served shall be quashed by the trial court without the necessity of an appearance by the hospital, health care facility, or medical physician.

E. The records shall be accompanied by the certificate of the health care provider or other qualified witness, stating in substance each of the following:

(1) That the copy is a true copy of all records described in the subpoena.

(2) That the records were prepared by the health care provider in the ordinary course of the business of the health care provider at or near the time of the act, condition, or event.

F. If the health care provider has none of the records described, or only part thereof, the health care provider shall so state in the certificate, and deliver the certificate and such records as are available.

G. The health care provider shall be reimbursed by the person causing the issuance of the subpoena, summons, or court order in accordance with the provisions of R.S. 40:1299.96.

H. Notwithstanding any other provision of law to the contrary, no health care provider, as defined in R.S. 40:1299.96, shall be required to grant access to or copying of photographs, or both, of any minor or part of a minor's body who is alleged to be the victim of child sexual abuse unless a court of competent jurisdiction, after a contradictory hearing at which the health care provider may but need not be present, orders the health care provider to grant access to or copying of said photographs to the moving party's counsel of record or experts qualified in the medical diagnosis of child sexual abuse, or to both. The court's order granting the access to or copying of said photographs shall be limited to the movant's counsel of record or the experts qualified in the medical diagnosis of child sexual abuse, or both; shall be limited solely to use of said photographs for the purposes of trial preparation; shall prohibit further copying, reproduction, or dissemination of said photographs; and shall prohibit counsel of record or the experts qualified in the medical diagnosis of child sexual abuse from allowing any other person access to said photographs without court order and for good cause shown.

I. A coroner, deputy coroner, or other assistant, while acting in his official capacity relating to a physical or mental investigation and examination or an investigation into the cause and manner of a death, is exempt from complying with the provisions of this Section.

J. The Louisiana State Board of Medical Examiners, Louisiana State Board of Dentistry, Louisiana State Board of Psychologists, Louisiana State Board of Nursing, Louisiana Board of Pharmacy, Louisiana State Board of Social Work Examiners, Louisiana State Board of Physical Therapy Examiners, and the Louisiana State Board of Chiropractic Examiners, while acting in an official capacity relating to an investigation of an individual over whom such board has regulatory authority shall be exempt from complying with the notice provisions of this Section when the subpoena clearly states that no notice or affidavit is required. Notwithstanding any privilege of confidentiality recognized by law, no health care provider or health care institution with which such health care provider is affiliated shall, acting under any such privilege, fail or refuse to respond to a lawfully issued subpoena of such board for any medical information, testimony, records, data, reports or other documents, tangible items, or information relative to any patient treated by such individual under investigation; however, the identity of any patient identified in or by such records or information shall be maintained in confidence by such board and shall be deemed a privilege of confidentiality existing in favor of any such patient. For the purpose of maintaining such confidentiality of patient identity, such board shall cause any such medical records or the transcript of any such testimony to be altered so as to prevent the disclosure of the identity of the patient to whom such records or testimony relates.

K. Any attorney who causes the issuance of a subpoena or court order for medical, hospital, or other records relating to a person's medical treatment, history, or condition and who intentionally fails to provide notice to the patient or to the patient's counsel of record in accordance with the requirements of this Section shall be subject to sanction by the court.

L. No provision of this Section shall preclude a patient from personally receiving a copy or synopsis of his medical records as provided by law.

Added by Acts 1979, No. 75, §1; Acts 1987, No. 802, §1; Acts 1992, No. 660, §1; Acts 1993, No. 988, §1; Acts 1995, No. 1250, §2; Acts 1999, No. 793, §1; Acts 2001, No. 375, §1; Acts 2001, No. 396, §1; Acts 2004, No. 252, §1; Acts 2006, No. 370, §1; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 13:3715.2 - Repealed by Acts 1995, No. 1250, 4.

§3715.2. Repealed by Acts 1995, No. 1250, §4.



RS 13:3715.3 - Peer review committee records; confidentiality

§3715.3. Peer review committee records; confidentiality

A. Notwithstanding the provisions of R.S. 44:7(D) or any other law to the contrary, all records, notes, data, studies, analyses, exhibits, and proceedings of:

(1) Any public hospital committee, medical organization peer review committee, any nationally recognized improvement agency or commission, including but not limited to the Joint Commission on Accreditation of Healthcare Organizations (JCAHO), or any committee or agency thereof, or any healthcare licensure agency of the Louisiana Department of Health, public hospital board while conducting peer reviews, dental association peer review committee, professional nursing association peer review committee, extended care facility committee, nursing home association peer review committee, peer review committee of a group medical practice of twenty or more physicians, peer review committee of a freestanding surgical center licensed pursuant to R.S. 40:2131 et seq., or health maintenance organization peer review committee, including but not limited to the credentials committee, the medical staff executive committee, the risk management committee, or the quality assurance committee, any committee determining a root cause analysis of a sentinel event, established under the bylaws, rules, or regulations of such organization or institution, or

(2) Any hospital committee, the peer review committees of any medical organization, dental association, professional nursing association, nursing home association, social workers association, group medical practice of twenty or more physicians, nursing home, ambulatory surgical center licensed pursuant to R.S. 40:2131 et seq., ambulance service company, health maintenance organization, any nationally recognized improvement agency or commission, including but not limited to the Joint Commission on Accreditation of Healthcare Organizations (JCAHO), or any committee or agency thereof, or any healthcare licensure agency of the Louisiana Department of Health, or healthcare provider as defined in R.S. 40:1299.41(A), or extended care facility committee, including but not limited to the credentials committee, the medical staff executive committee, the risk management committee, or the quality assurance committee, any committee determining a root cause analysis of a sentinel event, established by the peer review committees of a medical organization, dental organization, group medical practice of twenty or more physicians, social workers association, ambulatory surgical center licensed pursuant to R.S. 40:2131 et seq., ambulance service company, health maintenance organization, or healthcare provider as defined in R.S. 40:1299.41(A), or private hospital licensed under the provisions of R.S. 40:2100 et seq., shall be confidential wherever located and shall be used by such committee and the members thereof only in the exercise of the proper functions of the committee and shall not be available for discovery or court subpoena regardless of where located, except in any proceedings affecting the hospital staff privileges of a physician, dentist, psychologist, or podiatrist, the records forming the basis of any decision adverse to the physician, dentist, psychologist, or podiatrist may be obtained by the physician, dentist, psychologist, or podiatrist only. However, no original record or document, which is otherwise discoverable, prepared by any person, other than a member of the peer review committee or the staff of the peer review committee, may be held confidential solely because it is the only copy and is in the possession of a peer review committee.

B. No employee, physician, dentist, public or private hospital, organization, or institution furnishing information, data, reports, or records to any such committee with respect to any patient examined or treated by such physician or dentist or confined in such hospital or institution shall be liable in damages to any person by reason of furnishing such information.

C. No member of any such committee designated in Subsection A of this Section or any sponsoring entity, organization, or association on whose behalf the committee is conducting its review shall be liable in damages to any person for any action taken or recommendation made within the scope of the functions of such committee if such committee member acts without malice and in the reasonable belief that such action or recommendation is warranted by the facts known to him.

D. Medicaid or Medicare benefits or insurance benefits provided by a private insurer shall not be denied to any person due to inability to secure records or proceedings referred to in this Section.

E. Nothing contained herein shall be construed to prevent disclosure of such data to appropriate state or federal regulatory agencies which by statute or regulation are otherwise entitled to access to such data.

F. Nothing herein shall be construed to prevent disclosure of a patient's hospital record, as defined by R.S. 40:2144, to the patient or his duly authorized representative.

G.(1) As used in this Subsection, the following terms shall mean:

(a) "Board" means the Louisiana State Board of Medical Examiners, Louisiana State Board of Dentistry, Louisiana State Board of Psychologists, Louisiana State Board of Nursing, Louisiana Board of Pharmacy, as well as any Louisiana licensing and regulatory board or agency whose licensees, certificate holders, or registrants are subject to any form of peer review identified in Subsection A of this Section.

(b) "Licensee" means an individual who possesses a license, certificate, or registration duly issued by a board, or an individual who has made application for such a license, certificate, or registration.

(2) The boards defined in Subparagraph (1)(a) of this Subsection are hereby designated as appropriate state regulatory agencies as provided by Subsection E of this Section. Any board whose licensees are subject to any form of peer review identified in Subsection A of this Section shall be granted access to such peer review information, data, reports, or records as that board determines is necessary to an investigation or an adjudication of an individual over whom such board has regulatory authority. The board having access to such peer review information, data, reports, or records shall receive and maintain that information, data, reports, or records as confidential and privileged and shall take measures to preserve its confidentiality, including the assertion of all available evidentiary privileges and protection of patient identification as specified in R.S. 13:3715.1(J).

(3) When such disclosure is requested and made in a manner authorized in Paragraph G(4) of this Subsection, the verbal, written or other disclosure of peer review information, data, reports, or records by any person, committee, hospital, or other peer review entity described in Subsection A of this Section to any board conducting investigation or adjudication functions shall not constitute a waiver of any legal or evidentiary privilege, nor form the basis of any claim or suit for damages or injunctive relief of whatsoever kind or nature, including breach of confidentiality or invasion of privacy or otherwise, nor deprive the person, committee, hospital, or other peer review entity making the disclosure of the benefit of the immunities otherwise provided in Subsections B and C of this Section.

(4) Disclosure is deemed to be authorized in any of the following circumstances:

(a) An interview of a witness or potential witness conducted by a duly authorized officer, employee, or attorney on behalf of the Louisiana board, acting in his or her official capacity, and accompanied by a validly issued investigatory subpoena or subpoena duces tecum.

(b) As part of the production of documents in response to a validly issued investigative subpoena duces tecum by a board.

(c) In response to questions or as part of production of documents at a duly noticed deposition or any other form of discovery authorized under R.S. 49:956(6) in an adjudication proceeding pending before such board.

(d) In response to questions or information provided pursuant to a subpoena or subpoena duces tecum issued in connection with an adjudication proceeding conducted by a board, which hearing may be conducted in executive session to preserve confidentiality of peer review privileged materials, including information, data, reports, and records.

(e) In response to duly authorized discovery as contemplated by the Louisiana Code of Civil Procedure, surveys, statements of deficiencies, and records pertaining to the results of investigations of surveys conducted by or on behalf of any governmental regulatory agency may be discoverable and admissible in a civil action against a healthcare provider if the surveys and related documents are directly related to the type of injury allegedly sustained by the patient at issue in the civil action and the deficiencies have either been admitted by the healthcare provider or have been declared valid through the appellate process established by the administrative agency in charge of reviewing surveys. When a party seeks to admit into evidence surveys, statements of deficiencies, and related documents, any party to a civil action may request and the court, using its discretion, may conduct a voir dire of the witness supporting the surveys and related documents to determine whether the deficiency is based on reliable evidence.

(5) When one or more of the provisions of Paragraph (4) are applicable, no committee or entity listed in Subsection A of this Section and no health care provider or health care institution, including the involved licensee or person over whom such board has regulatory authority, shall refuse to provide verbal, written, or recorded information, data, reports, or records as a witness or otherwise on the basis of the privilege provided in Subsection A of this Section or the healthcare provider - patient privilege provided in Code of Evidence Article 510.

Acts 1983, Act No. 698, §1, eff. July 21, 1983; Acts 1988, No. 689, §1, eff. July 15, 1988; Acts 1990, No. 486, §1; Acts 1991, No. 239, §1; Acts 1993, No. 561, §1; Acts 1993, No. 988, §1; Acts 1995, No. 786, §1, eff. Sept. 1, 1995; Acts 1995, No. 1073, §1; Acts 1995, No. 1163, §1; Acts 1999, No. 764, §1; Acts 1999, No. 1213, §1; Acts 2001, No. 206, §1.



RS 13:3715.4 - Confidentiality of risk management and other information

§3715.4. Confidentiality of risk management and other information

A.(1) The legislature finds and declares that medical professional liability insurers, health care provider professional and public liability trusts created pursuant to R.S. 22:46, the office of risk management, and the Patient's Compensation Fund have professional liability claim information that would facilitate identification of an underlying cause of an unanticipated, adverse patient outcome or a professional liability loss, or both. The purpose of this Section is to encourage a medical professional liability insurer, health care provider professional and public liability trust created pursuant to R.S. 22:46, the office of risk management, and the Patient's Compensation Fund to use professional liability claim information to conduct studies, review data, and promote practice changes for the purpose of improving patient health care quality or reducing professional liability claims, or both.

(2) Information of any kind, whether created, generated, or compiled by a medical professional liability insurance company, health care provider professional and public liability trust created pursuant to R.S. 22:46, the office of risk management, or the Patient's Compensation Fund, including but not limited to a third-party administrator or risk manager thereof, to identify an underlying cause of an unanticipated, adverse patient outcome or a professional liability loss, or both, and any risk management or loss prevention conclusion or recommendation shall be deemed confidential and shall not be subject to discovery, produced in response to court subpoena or court order, admitted into evidence in any civil action, or subject to the provisions of R.S. 44:1 et seq., the Public Records Act. The foregoing notwithstanding, factual information that is otherwise discoverable from the health care provider, subject to subpoena to the health care provider, or admissible in evidence shall not be deemed confidential because it has been reviewed or used for purposes of risk management or loss prevention, or both, by a medical professional liability insurer, health care provider professional and public liability trust created pursuant to R.S. 22:46, the office of risk management, or the Patient's Compensation Fund.

(3) No individual or person involved in creating, generating, compiling, or analyzing such confidential information or who was in attendance at any meeting in which such information is discussed, created, generated, compiled, or analyzed shall be required to testify in any medical review panel proceeding, arbitration proceeding, or civil action as to any discussion, finding, recommendation, opinion, proceeding, or other action of the medical professional liability insurer, health care provider professional and public liability trust created pursuant to R.S. 22:46, the office of risk management, or the Patient's Compensation Fund.

B. Any court order or judgment ordering production or admissibility in evidence of any information described in the provisions of this Section, except an order for an in camera inspection, shall be deemed to be an interlocutory judgment which may cause irreparable injury and shall be subject to appeal pursuant to the provisions of Code of Civil Procedure Article 2081 et seq.

Acts 2005, No. 63, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 13:3715.5 - Confidentiality of communication from health care provider

§3715.5. Confidentiality of communication from health care provider

Any communication, including but not limited to an oral or written statement, gesture, or conduct by a health care provider expressing or conveying apology, regret, grief, sympathy, commiseration, condolence, compassion, or a general sense of benevolence made to a patient, a relative of the patient, or an agent or representative of the patient, shall not constitute an admission as defined in Code of Evidence Article 801(D)(2) or a statement against interest as defined in Code of Evidence Article 804(B)(3), and shall not be admissible in evidence to establish liability or for any other purpose, including impeachment, in a medical review panel proceeding, arbitration proceeding, or civil action brought by or on behalf of the patient or by or on behalf of an heir, survivor, statutory beneficiary, or agent or representative of the patient against the health care provider who made the communication. A statement of fault, however, which is part of, or in addition to, any such communication shall not be made inadmissible pursuant to this Section.

Acts 2005, No. 63, §1.



RS 13:3715.6 - Records of a nonprofit health care quality improvement corporation; testimony; confidentiality

§3715.6. Records of a nonprofit health care quality improvement corporation; testimony; confidentiality

A.(1) The provisions of this Section shall only apply to a nonprofit health care quality improvement corporation, hereinafter referred to as "corporation", which complies with all of the following:

(a) Is established with the assistance and participation of the Louisiana Department of Health.

(b) Is incorporated in accordance with the Louisiana Nonprofit Corporation Law (R.S. 12:201 et seq.).

(c) Is exempt from taxation in accordance with Section 501(c)(3) of the Internal Revenue Code.

(d) Functions as a statewide public-private partnership through which public agencies, health care providers, health plans, consumers, educational institutions, and quality improvement specialists work collaboratively to improve the quality of health care in Louisiana through activities such as research, reporting of health data and statistics, collection and analysis of population health measures, performance measurement, and evaluation and promotion of clinical guidelines and criteria.

(2) All standards, guidelines, or criteria which are created, developed, or promoted by a corporation, and all opinions, findings, conclusions, decisions, or recommendations made by a corporation, shall have the sole purpose of improving the quality of health care in Louisiana. All such standards, guidelines, or criteria shall be strictly voluntary in nature and may not be used or cited in a civil, criminal, or administrative proceeding to prove a legal standard of care, either to support or negate the liability of a party.

(3) A corporation shall not operate as, or be deemed to be, a peer review committee or entity as provided in R.S. 13:3715.3. No health care provider may delegate, or purport to delegate, any of his legitimate peer review functions to a corporation.

B. As used in this Section, the following terms mean:

(1) "Corporation" means a "corporation" as described in Subsection A of this Section and includes any person or entity who performs any of the functions of such a corporation pursuant to a contract or subcontract.

(2) "Health care provider" means a "health care provider" as defined in R.S. 40:1299.41 or a "state health care provider" as defined in R.S. 40:1299.39.

(3) "Health plan" means a "health plan" as defined in the regulations promulgated pursuant to the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1302d et seq.).

(4) "Non-identifiable information" means information presented in a form and manner that prevents the identification of any individual who is a patient or client of a health care provider or who is covered or insured under a health plan. The information shall be de-identified in accordance with the regulations promulgated pursuant to the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1302d et seq.).

(5)(a) "Quality improvement work product" means any records, data, reports, notes, memoranda, e-mails, minutes, studies, analyses, statements, proceedings, deliberations, opinions, findings, conclusions, decisions, or recommendations made, or any actions taken within the scope of the functions of a corporation specifically related to the quality improvement processes which are:

(i) Created or developed by a nonpublic health care provider or health plan solely for the purposes of reporting to the corporation;

(ii) Reported to the corporation for quality improvement processes;

(iii) Requested by the corporation, including the contents of the request;

(iv) Reported to a health care provider or health plan by the corporation;

(v) Created by a nonpublic health care provider to evaluate corrective actions following a report by or to the corporation; or

(vi) Created or developed by the corporation and which are specifically related to the quality improvement process.

(b) "Quality improvement work product" does not include:

(i) Information, documents, or records otherwise available from original sources merely because they were collected for or submitted to a corporation;

(ii) Documents, investigations, records, or reports otherwise required by law; or

(iii) Reports and information disclosed in accordance with Subsection E of this Section.

C.(1) Quality improvement work product shall be used by a corporation and its directors, officers, employees, staff, and agents only in the exercise of the proper functions of the corporation.

(2) Notwithstanding any other law to the contrary, quality improvement work product and the proceedings and records of a corporation which are specifically related to the quality improvement process shall be privileged and confidential and shall not be subject to any of the following:

(a) Production pursuant to any subpoena, order, or discovery process, or offered or introduced in evidence, in any civil or administrative proceeding.

(b) Production pursuant to any subpoena, order, or discovery process, or offered or introduced in evidence, in any criminal proceeding, except the corporation or another party or entity upon whom a subpoena duces tecum is served shall respond by delivering the records described in the subpoena to the clerk of court, to be sealed by the court and made available only to the parties to the proceeding after an in camera review by the court and after affording the corporation or the possessor of the records an opportunity to argue against disclosure in such proceeding.

(3) This Subsection shall not be construed to prohibit the discovery or use in a civil, criminal, or administrative proceeding of information, documents, or records otherwise available from original sources merely because they were collected for or submitted to a corporation.

(4) This Subsection shall not apply to any information, documents, or records of a peer review committee or entity which is subject to the provisions of R.S. 13:3715.3. The use, disclosure, and discoverability of information, documents, or records of such a peer review committee or entity shall be governed by R.S. 13:3715.3.

(5) No original record or document, which is otherwise discoverable, prepared by any person, other than a director, officer, employee, staff member, or agent of a corporation, may be held confidential solely because it is the only copy and is in the possession of the corporation.

(6) A person or entity who creates, develops, furnishes, or reports any quality improvement work product to a corporation may, by written authorization, permit the corporation or another person or entity to disclose all or part of the quality improvement work product.

D.(1) No director, officer, employee, staff member, or agent of a corporation shall disclose the actions, decisions, proceedings, discussions, or deliberations of a corporation except to the extent necessary for the exercise of the proper functions of the corporation.

(2) Notwithstanding any other law to the contrary, no director, officer, employee, staff member, or agent of a corporation shall be permitted or compelled to testify in any judicial or administrative proceeding, or to respond to any discovery request propounded in the proceeding, regarding the actions, decisions, proceedings, discussions, or deliberations of a corporation.

(3) This Subsection shall not be construed to prohibit a person from disclosing, reporting, or testifying as to information which is obtained independently of the activities of a corporation or which is public information.

E. A corporation may disclose, publish, or release to the public non-identifiable information, including non-identifiable aggregate data, evidence-based information, summary reports, and educational material developed as a result of the quality improvement work product reported to it.

Acts 2007, No. 359, §2.



RS 13:3716 - Deed of sheriff or others authorized to make public sales; prima facie proof of authority

§3716. Deed of sheriff or others authorized to make public sales; prima facie proof of authority

In any petitory action or other suit to try or establish title to immovable property, where the litigant upon whom the onus rests of proving title shall offer in evidence in support thereof the deed of any sheriff, succession representative, trustee in bankruptcy, receiver, constable, auctioneer or other person authorized by the laws of this state or of the United States to make public sales, if the same be fair on its face, be duly recorded and purport to convey title from one person to another, such deed shall be prima facie evidence of the authority of the officer or other functionary who made and delivered it and shall moreover be deemed prima facie proof of such sale.



RS 13:3717 - Uniform proof of statutes law; printed books and pamphlets as prima facie evidence

§3717. Uniform proof of statutes law; printed books and pamphlets as prima facie evidence

Printed books or pamphlets purporting on their face to be the session or other statutes of any of the United States, or the territories thereof, or of any foreign jurisdictions, and to have been printed and published by the authority of any such state, territory, or foreign jurisdiction, or proved to be commonly recognized in its courts, shall be received in the courts of this state as prima facie evidence of such statutes.



RS 13:3718 - Same; construction and citation

§3718. Same; construction and citation

R.S. 13:3717 and 13:3718 shall be interpreted and construed so as to effectuate its general purpose to make uniform the law of those states which enact it, and may be cited as the Uniform Proof of Statutes Law.



RS 13:3719 - Instruments acknowledged before U.S. diplomatic and consular officials admissible in evidence

§3719. Instruments acknowledged before U.S. diplomatic and consular officials admissible in evidence

All deeds and other acts under private signature heretofore acknowledged before any ambassador, minister, charge d'affaires, secretary of legation, consul general, consul, vice-consul, consul, or a notary public of any one of the states of the union, insular possession, territories of the United States, District of Columbia, or a commissioner for the state of Louisiana in any one of the said states or territories, whether the acknowledgement be signed or not signed by the party making it, or whether the acknowledgement be made in the presence of or out of the presence of witnesses, shall be deemed, taken and accepted as prima facie valid and received in evidence without further proof.



RS 13:3720 - Instruments attested by witnesses and accompanied by affidavit; admissible in evidence

§3720. Instruments attested by witnesses and accompanied by affidavit; admissible in evidence

Any deed, counter letter, power of attorney, declaration, contract, or other instrument, under private signature, purporting to be attested by two or more witnesses and accompanied by an affidavit of the vendor or grantor that the same was signed or executed by him, or by an affidavit of one or more such witnesses, made at or after the signing and execution of such deed, counter letter, or other instrument, and setting forth substantially that the instrument was signed or executed by the party or parties thereto in the presence of the affiant or affiants, shall be deemed, taken and accepted, prima facie, and without further proof, as being true and genuine, and shall be so received and accepted in evidence in the courts of Louisiana, without further proof.

In the event that the instrument referred to in the above paragraph is executed outside of the State of Louisiana then the fact that the notary public is one of the witnesses to either the instrument itself or the attestation thereof or both shall not affect the validity or admissibility of the document as set forth in the preceding paragraph.

The provisions of this Section shall be deemed remedial and shall apply to all instruments heretofore executed and authenticated as well as to such instruments executed and authenticated subsequent to July 30, 1952.

Amended by Acts 1952, No. 470, §1.



RS 13:3721 - Parol evidence to prove debt or liability of deceased person; objections not waivable

§3721. Parol evidence to prove debt or liability of deceased person; objections not waivable

Parol evidence shall not be received to prove any debt or liability of a deceased person against his succession representative, heirs, or legatees when no suit to enforce it has been brought against the deceased prior to his death, unless within one year of the death of the deceased:

(1) A suit to enforce the debt or liability is brought against the succession representative, heirs, or legatees of the deceased;

(2) The debt or liability is acknowledged by the succession representative as provided in Article 3242 of the Code of Civil Procedure, or by his placing it on a tableau of distribution, or petitioning for authority to pay it;

(3) The claimant has opposed a petition for authority to pay debts, or a tableau of distribution, filed by the succession representative, on the ground that it did not include the debt or liability in question; or

(4) The claimant has submitted to the succession representative a formal proof of his claim against the succession, as provided in Article 3245 of the Code of Civil Procedure.

The provisions of this section cannot be waived impliedly through the failure of a litigant to object to the admission of evidence which is inadmissible thereunder.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:3722 - Same; evidence required when parol evidence admissible

§3722. Same; evidence required when parol evidence admissible

When parol evidence is admissible under the provisions of R.S. 13:3721 the debt or liability of the deceased must be proved by the testimony of at least one creditable witness other than the claimant, and other corroborating circumstances.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:3723 - Files or records of courts of parish; production; copy unnecessary

§3723. Files or records of courts of parish; production; copy unnecessary

Whenever, during the trial of any suit or process, whether civil or criminal, before any of the district courts, either party may desire to offer in evidence any record, paper, or document belonging to the files or records of the district court of the parish in which the trial is proceeding, the presiding judge at the request of such party shall direct the clerk of the district court to produce such record, document, or paper, in order that it may be used in evidence. The clerk in any such case shall not have to make a copy of any such record, document, or paper, unless the case in which it is offered is appealed, in which case the transcript of appeal shall be made up from the papers themselves.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:3724 - Notes of testimony; description of document, record or paper

§3724. Notes of testimony; description of document, record or paper

Whenever such records, documents or papers are offered under R.S. 13:3723 in cases in which the testimony is taken down, the clerk shall enter upon the notes of testimony, a description of the document, record or paper thus offered, with the title and number of the suit or record to which it belongs.

Amended by Acts 1952, No. 127, §20.



RS 13:3725 - Attestation or certificate of consul, etc., as evidence of authority of officer of foreign country

§3725. Attestation or certificate of consul, etc., as evidence of authority of officer of foreign country

The several courts of this state shall receive the attestation or certificate of any American consul, consul general, or vice consul, residing in any foreign country, as legal evidence of the attributes and official station or authority of any magistrate or other civil officer in such foreign country under the laws thereof; which attestation and seal shall be full and complete proof that it emanated from said consul, consul general or vice consul, as the case may be.



RS 13:3726 - Public land patent, certificate or receipt; admissibility of copy of record

§3726. Public land patent, certificate or receipt; admissibility of copy of record

Where a patent for land, or the certificate of the register, or the receipt of the receiver, whether issued, or to be issued, by the officers of the State of Louisiana, or the general government has been, or may hereafter be recorded in the office of the recorder of the parish in which the land may be situated, a copy of such record properly certified by the parish recorder, shall be admissible in evidence in all causes pending before any of the courts, in the same manner, and shall be entitled to the same credit as the original of such instruments, or as exemplification thereof; provided, the party proposing to use such evidence shall make affidavit that the original of such patent or certificate is not in his possession or under his control. However, the opposite party shall be allowed to disprove the genuineness of such original or registry, as the case may be.



RS 13:3727 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§3727. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 13:3728 - Ancient document; admissible in civil suits

§3728. Ancient document; admissible in civil suits

On the trial of any civil case in any court ancient documents, defined in R.S. 13:3729, shall be received in evidence.



RS 13:3729 - Same; definition

§3729. Same; definition

An ancient document is defined to mean any instrument of writing, including maps, plats and surveys, which has been recorded in the conveyance, mortgage, donation, miscellaneous or other official records of any parish of the state or in any office, bureau, department or agency of the state for a period of thirty years or more at the time such instrument is offered in evidence.



RS 13:3730 - Same; acknowledgment or proof of authenticity not required

§3730. Same; acknowledgment or proof of authenticity not required

It shall be unnecessary for any ancient document, as defined in R.S. 13:3729, to be acknowledged or proven as provided by any act, statute or other law of the state in order for such ancient document to be admitted in evidence, and it shall be unnecessary to prove the execution of such document, the mere fact of such instrument having been recorded for a period of thirty years, as herein provided, being sufficient to establish a prima facie presumption of the execution and of the genuineness of such instrument.



RS 13:3731 - Same; admissibility of copies

§3731. Same; admissibility of copies

It shall be unnecessary to offer in evidence the original copy of any ancient document, as defined in R.S. 13:3729, even though such original copy may be available, but in all cases copies of ancient documents made either from the original or from the recordation thereof shall be received in evidence if such copy offered in evidence be certified as a true copy by the custodian or by any legal deputy of the custodian of the records from which such copy is made.



RS 13:3732 - Statements by injured person regarding accident or injury; copies furnished injured person or personal representatives

§3732. Statements by injured person regarding accident or injury; copies furnished injured person or personal representatives

Every person who shall take a written, recorded, or transcribed statement from any injured person with respect to any accident or with respect to any injury to person or property shall furnish to the person making such statement a true and complete copy thereof; provided, that in no event nor under any circumstances shall any provision of this Section be held, deemed, or construed to require the furnishing of more than two copies of such statement. Any person having taken any written, recorded, or transcribed statement, or having possession of any written, recorded, or transcribed statement or a copy of such statement, by any injured person with respect to any accident or with respect to any injury to person or property shall, at the request of the person who made such statement or his personal representative, furnish the person who made such statement or his personal representative a true and complete copy thereof, within twenty days after written demand. No written, recorded, or transcribed statement by an injured person shall be admissible in evidence or otherwise used in any manner in any civil action relating to the subject matter thereof, if it shall be made to appear that thereafter a person having possession of such statement refused, upon request of the person who made the statement or his personal representatives, to furnish him a true and complete copy thereof.

Acts 1952, No. 104, §1; Acts 1997, No. 744, §1.



RS 13:3733 - Business records; reproduction by electronic imaging, photographic, photostatic, or miniature photographic process; certification

§3733. Business records; reproduction by electronic imaging, photographic, photostatic, or miniature photographic process; certification

A. Any business may cause any or all records kept by such business in regular course of its operation to be recorded, copied, or reproduced by any electronic imaging, photographic, photostatic or miniature photographic process which correctly, accurately, and permanently copies, reproduces or forms a medium for copying or reproducing the original record on a film or other durable material, and such business may thereafter dispose of the original record, provided that every original record pertaining to any claim, tax, or report due the state of Louisiana or any of its agencies shall be preserved for five years from the thirty-first day of December of the year in which such claim arose, or such tax or report was due.

B. Any such electronically imaged, photographic, photostatic or miniature photographic copy or reproduction shall be deemed to be an original record for all purposes and shall be treated as an original record in all courts or administrative agencies for the purpose of its admissibility in evidence. An enlargement or facsimile of such reproduction is likewise admissible in evidence if the original reproduction is in existence and available for inspection under the direction of the court.

C. For purposes of this Section "business" means and includes each business, industry, profession, occupation and calling of every kind.

D. Whenever any such electronically imaged, photographic, photostatic, or miniature photographic copy or reproduction shall be certified with a certificate reading substantially as follows, it shall be deemed an original or authentic copy of the original record or document for purposes of its admissibility under Louisiana law, and specifically as authentic evidence for purposes of Code of Civil Procedure Article 2636, and shall be received in evidence as prima facie proof of its contents with the same force and effect as though the original document were produced, and shall be deemed authentic evidence for all purposes, satisfying the requirements of Code of Evidence Articles 901 and 902:

"STATE OF LOUISIANA

PARISH OF____________

_____________, Louisiana

______________________

(DATE)

I, ______________________ do hereby certify that this document is a true and correct copy of the original thereof, consisting of _____ page(s), being a reproduction thereof from the records on file with the undersigned, in accordance with Louisiana Revised Statutes, Title 13, Section 3733.

_______________________

NAME:

TITLE:

ADDRESS:"

Acts 1952, No. 337, §§1 to 3; Acts 1987, No. 478, §1; Acts 2001, No. 941, §2; Acts 2012, No. 505, §1.



RS 13:3733.1 - Financial institution records; reproductions; recordkeeping; admissibility into evidence; definitions

§3733.1. Financial institution records; reproductions; recordkeeping; admissibility into evidence; definitions

A. As used in this Section and in R.S. 13:3733.2, the following terms shall have the following meanings:

(1) "Financial institution" means any mortgage or loan servicer or any entity organized to engage in the business of banking pursuant to the laws of the United States, the state of Louisiana, any other state, or the District of Columbia, including state banks, national banks, savings and loan associations, and all other entities which lend money or otherwise extend credit and which are supervised by any department, board, agency, or corporation of the United States, the state of Louisiana, any other state, or the District of Columbia.

(2) "Record" means any writing, entry, print, instrument, or document evidencing any transaction or event, including but not limited to books of account, vouchers, documents, agreements, contracts, security agreements, other collateral security documents, checks, and correspondence. The term also includes information that is stored in electronic or other medium and is retrievable in perceivable form.

(3) "Reproduce" means to make, generate, produce, or obtain a reproduction.

(4) "Reproduction" means a counterpart, duplicate, or copy, or a durable medium for making a counterpart, duplicate, or copy, produced from the same impression as the original, or from the same matrix, or produced or obtained by any photographic, photostatic, microfilm, microcard or miniature or microphotographic process, or by any mechanical or electronic recording or re-recording, electronic or optical imaging, chemical process or other process or technique which accurately reproduces the original or forms or creates a durable medium for so reproducing the original, including but not limited to computer and other printouts, and counterparts, duplicates, copies, and other output generated or produced by or from an electronic imaging system such as counterparts, duplicates, or copies produced or obtained from optical disks. A reproduction shall also mean a substitute check as defined under the federal Check Clearing for the 21st Century Act and Regulation CC, 12 CFR 229.2(aaa). The term also includes the reproduction of a record containing an electronic signature.

(5) "Electronic record" means a record created, generated, sent, communicated, received, or stored by electronic means.

(6) "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

B. Any financial institution may reproduce any of its original records used by such financial institution during the course of its business activities, and any such financial institution may thereafter destroy the original record in the regular course of its business activities; however, if the original record is held by the financial institution in a custodial or fiduciary capacity for or on behalf of another person or entity, the original record shall not be destroyed without the express consent of such other person or entity.

C. Notwithstanding any other statute, rule of law, regulation, ordinance, or other provision to the contrary, except Subsection G of this Section, each reproduction of a record made pursuant to this Section shall be considered to be an original of such record for all purposes and shall be admissible into evidence to the same extent as the original record itself in any judicial, administrative, and other proceedings in all courts, tribunals, and other bodies and in any proceedings before all boards, bureaus, departments, commissions, and agencies of this state, whether the original record is in existence or not, and shall be received in evidence as prima facie proof of its contents with the same force and effect as though the original document were produced, and shall be deemed authentic for all purposes, satisfying the requirements of Code of Evidence Articles 901 and 902. The introduction of a reproduction does not preclude introduction of the original record.

D. No destruction or other disposition of any original record by any financial institution in the regular course of its business activities, whether intentionally or unintentionally, shall be deemed to be bad faith on the part of the financial institution under any statute, rule of law, regulation, ordinance, or other provision.

E. Whenever any counterpart, duplicate, or copy or group of counterparts, duplicates, or copies shall be certified with a certificate reading substantially as follows, each such counterpart, duplicate, or copy shall be a reproduction as defined in this Section and shall be admissible into evidence as the original record. Except as prohibited in Subsection G of this Section, if the original record would be deemed to be authentic evidence, the reproduction, so certified, shall also be deemed authentic evidence for all purposes including but not limited to for purposes of Code of Civil Procedure Articles 2631 et seq.

STATE OF_____________________________

PARISH/COUNTY OF___________________

CITY OF ______________________________

I,__________________________, a representative of _________________________ (the Financial Institution or assignee) do hereby certify the following:

(a) The document(s) attached to this certificate, consisting of ____ page(s) is (are each) a true and correct reproduction of the original thereof, being a reproduction made from the records maintained by the Financial Institution or assignee in the course of its business activities and made in accordance with the provisions of R.S. 13:3733.1.

(b) If the document(s) attached to this certificate is (are each) an obligation sought to be enforced, including a promissory note, the Financial Institution or assignee does certify that it is a person or entity entitled to enforce the obligation(s) evidenced by the document(s) attached to this certificate.

__________________________________

NAME

__________________________________

TITLE

__________________________________

ADDRESS

F. Except as prohibited in Subsection G of this Section, each reproduction shall be an original as defined in Article 1001 of the Code of Evidence, and under any other similar codes of evidence or other evidentiary law or rule of any other jurisdiction.

G.(1) A reproduction of a letter of credit, certificated security, document of title, or a certificate of title pertaining to a motor vehicle shall not be deemed to be an original of such record for the following purposes:

(a) Transferring the record.

(b) Presenting the record for payment, acceptance, or honor.

(c) Use of the record in a judicial proceeding or action involving a claim based on such record, unless the original has been lost, stolen, or inadvertently destroyed, or unless the reproduction is certified in accordance with the provision of this Section.

(2) A reproduction of a check, as defined in R.S. 10:3-104, that has been destroyed by a financial institution in the regular course of its business activities shall be deemed to be an original of such check in a judicial proceeding or action involving a claim based on or involving such check. A substitute check, as defined in the federal Check Clearing for the 21st Century Act and Regulation CC, 12 CFR 229.2(aaa), shall be deemed to be an original of such check in a judicial proceeding or action involving a claim based on or involving such check.

(3) A reproduction of an original record bearing a signature shall not be admissible into evidence as the original record itself if the signature on the original is omitted from the reproduction.

H. It is further provided that the terms of any record described in Subsection G of this Section, the original of which has been lost, stolen, or inadvertently destroyed, may be enforced and, if applicable, a duplicate original of such record reissued, upon compliance with the provisions of this Section or compliance with any other applicable laws, rules, or regulations.

I. Notwithstanding any statute, rule of law, regulation, ordinance, or other provisions to the contrary, reproductions of records, including those described in Subsection G of this Section, shall satisfy all record retention and recordkeeping requirements, whether or not the original of such record is still in existence.

J. It is further provided that if any record specifically described in Subsection G of this Section contains a signature which is made or created by electronic or digital means, such that it is stored in a computer or similar device, any printout or other tangible output readable by sight, shown to reflect the data accurately, shall be deemed an original of such record.

K. Except as provided in Subsection H of this Section, the provisions of this Section that authorize the use of a reproduction shall not apply to a collateral mortgage note as defined in R.S. 10:9-102(d)(3).

L. A person that purchases, acquires, or otherwise obtains an interest in a promissory note, instrument, loan, asset, or other evidence of indebtedness previously held by a financial institution has the same rights, authority, and protections that the financial institution had under this Section relative to the use of a reproduction of a record pertaining to the promissory note, instrument, loan, asset, or other evidence of indebtedness.

Acts 1995, No. 1093, §2; Acts 1997, No. 39, §2; Acts 1999, No. 123, §2, eff. June 9, 1999; Acts 2004, No. 475, §1; Acts 2012, No. 505, §1; Acts 2014, No. 440, §2, eff. July 1, 2014; Acts 2015, No. 84, §2.



RS 13:3733.2 - Financial institution records containing electronic signatures; admissibility into evidence

§3733.2. Financial institution records containing electronic signatures; admissibility into evidence

A. Notwithstanding any other provision to the contrary, if accompanied by a certification as provided in Subsection B of this Section, a record, containing an electronic signature or a reproduction of a record containing an electronic signature, shall be considered to be an original, as defined in Article 1001 of the Code of Evidence, for all purposes and shall be admissible into evidence as an original record in any judicial, administrative, and other proceedings in all courts, tribunals, and other bodies and in any proceedings before all boards, bureaus, departments, commissions, and agencies of this state, and shall be received in evidence as prima facie proof of its contents with the same force and effect as an original record, and shall be deemed authentic for all purposes, satisfying the requirements of Code of Evidence Articles 901 and 902. If accompanied by a certification as provided in Subsection B of this Section, a record containing an electronic signature or a reproduction of a record containing an electronic signature shall be deemed authentic evidence for purposes of executory process to the same extent as if it were a manually signed paper original record.

B. A record containing an electronic signature or a reproduction of a record containing an electronic signature is presumed to be genuine if accompanied by a certification, executed by a representative of a financial institution or its assignee, substantially as follows:

STATE OF_____________________________

PARISH/COUNTY OF___________________

CITY OF ______________________________

I,______________________, a representative of _______________________ (the

Financial Institution or assignee) do hereby certify the following:

(a) In accordance with R.S. 13:3733.2, based on the undersigned person's personal knowledge or upon information and belief based upon records of the financial institution, any assignee, or any other person that are kept or obtained in the ordinary course of its business activities, the document(s) attached to this certificate, consisting of ___ page(s), is (are each) a record, electronic record, or reproduction of a record or electronic record that contains a genuine electronic signature of ______________ (insert name of signer on documents).

(b) If the document(s) attached to this certificate is (are each) an obligation sought to be enforced, including a promissory note, the financial institution or assignee named above is entitled to enforce the obligation(s) evidenced by the documents.

__________________________________

NAME

__________________________________

TITLE

__________________________________

ADDRESS

C. The provisions of this Section that authorize the use of a record containing an electronic signature or a reproduction of a record containing an electronic signature shall not apply to a collateral mortgage note as defined in R.S. 10:9-102(d)(3).

Acts 2015, No. 84, §2.



RS 13:3734 - Privileged communication between health care provider and patient

§3734. Privileged communication between health care provider and patient

A. As used in this Part:

(1) "Health care provider" means a hospital, as defined in Paragraph (3) hereof, and means a person, corporation, facility, or institution licensed by the state to provide health care or professional services as a physician, hospital, dentist, registered or licensed practical nurse, pharmacist, optometrist, podiatrist, chiropractor, physical therapist, psychologist, social worker, or licensed professional counselor and an officer, employee, or agent thereof acting in the course and scope of his employment.

(2) "Patient" means a natural person who receives health care from a licensed health care provider.

(3) "Hospital" means any hospital as defined in R.S. 40:2102; any "Nursing home" or "home" as defined in R.S. 40:2009.2; or any health care provider's offices or clinics containing facilities for the examination, diagnosis, treatment or care of human illness.

(4) "Representative" means the spouse, parent, tutor, curator, trustee, attorney or other legal agent of the patient.

(5) "Communication" means the acquiring, recording or transmittal, of any information, in any manner whatsoever, concerning any facts, opinions or statements necessary to enable the health care provider to diagnose, treat, prescribe or to act for the patients; said communications may include, but are not limited to any and all medical records, office records, hospital records, charts, correspondence, memoranda, laboratory tests and results, x-rays, photographs, financial statements, diagnoses and prognoses.

(6) REPEALED BY ACTS 1986, NO. 496, §2, EFF. JULY 2, 1986.

(7) REPEALED BY ACTS 1986, NO. 496, §2, EFF. JULY 2, 1986.

B. In noncriminal proceedings, testimonial privileges, exceptions, and waiver with respect to communications between a health care provider and his patient are governed by the Louisiana Code of Evidence.

C. An action or proceeding described in Louisiana Evidence Code Article 510(B)(2) which constitutes an exception for a health care provider to testify at a trial on the merits also shall be an exception for purposes of any discovery method authorized by Article 1421 et seq. of the Louisiana Code of Civil Procedure.

D. Nothing in this Section shall preclude the health care provider from disclosing privileged information by medical report either before or after any legal proceedings are instituted, provided that he is in receipt of a written authorization executed by the patient. If the health care provider knows or reasonably believes that the patient is physically or mentally incapable of authorizing release, the health care provider may disclose privileged information provided he is in receipt of a written authorization executed by a person authorized under R.S. 40:1299.40 to consent to medical treatment for the patient. Furthermore, when a patient is represented by an attorney and that attorney provides the health care provider with written authorization executed by the patient, the health care provider may disclose to the attorney any communication which was necessary to enable him to diagnose, treat, prescribe, or act for the patient and may provide to the attorney, as agent for the patient, any medical reports, X-rays, or any other written information the health care provider has regarding the patient, all without the necessity of complying with formal discovery.

E.(1) In addition to any other provision of law permitting the subpoena of health care provider records, a party may obtain the health care provider records and communications defined by Paragraph (5) of Subsection A of a patient to the extent permitted by Louisiana Code of Evidence Article 510(B)(2)(i) pursuant to a lawful subpoena, summons, or court order served upon the custodian of records of the health care provider, in accordance with the requirements of R.S. 13:3715.1.

(2) No health care provider, custodian of records, officer, employee, or agent thereof shall be held civilly or criminally liable for the disclosure of a patient's records including any communication defined by Paragraph (5) of Subsection A to the extent permitted by Louisiana Code of Evidence Article 510(B)(2)(i) when that disclosure is made in accordance with R.S. 13:3715.1.

F. Notwithstanding any law to the contrary, when conducting any investigation, the coroner or his authorized agents or employees may review any medical or dental records which he deems relevant to the investigation. Such records may be made available to him by the custodian thereof without the necessity of authorization, subpoena, or court order. No health care provider, custodian of records, or officer, employee, or agent thereof shall be held civilly or criminally liable for the disclosure of a patient's records, including any communication defined herein, when that disclosure is made pursuant to a request by the coroner or his authorized agents or employees.

G. Notwithstanding any provision of this Section or any other law to the contrary, an official of another state, whose functions are comparable to those of a coroner in this state and who is conducting an investigation in which Louisiana medical or dental records are material evidence, may request authorization for the release of those records from the coroner of the parish in which the custodian of the records is located. If the coroner determines that the requested records are relevant to the out-of-state investigation and the release of those records is appropriate, then the coroner shall authorize the custodian of those records to release those records to the requesting official. No health care provider, custodian of records, or officer, employee, or agent thereof shall be held civilly or criminally liable for the disclosure of a patient's records, including any communication defined herein, pursuant to a release authorized by the coroner.

Acts 1968, No. 499, §1; Amended by Acts 1977, No. 670, §1; Acts 1978, No. 430, §1; Acts 1985, No. 477, §1; Acts 1986, No. 496, §§1, 2, eff. July 2, 1986; Acts 1987, No. 892, §3, eff. July 20, 1987; Acts 1990, No. 46, §1, eff. June 26, 1990; Acts 1991, No. 473, §1, eff. July 15, 1991; Acts 1992, No. 376, §4, eff. Jan. 1, 1993; Acts 1992, No. 395, §1; Acts 1993, No. 988, §§1 and 3; Acts 1999, No. 520, §1; Acts 1999, No. 1309, §1, eff. Jan. 1, 2000.



RS 13:3734.1 - REPEALED BY ACTS 1992, NO. 376, 6, EFF. JANUARY 1, 1993.

§3734.1. REPEALED BY ACTS 1992, NO. 376, §6, EFF. JANUARY 1, 1993.



RS 13:3734.2 - Privileged communications between persons and religious authorities relating to matrimonial rights or status

§3734.2. Privileged communications between persons and religious authorities relating to matrimonial rights or status

A. As used in this Section, the following terms shall have the following meanings unless the context clearly requires otherwise:

(1) "Marital status or rights" shall mean the determination by any recognized religious authority, either in the first instance or on appeal or review of prior determination by other religious authorities, under the laws, doctrine, tenets, or beliefs of a religion, church, or association or convention of churches concerning:

(a) Whether any person or persons subject thereto has entered into a marriage or marriages considered to be valid thereunder,

(b) Whether they may be entitled to have same declared invalid or null by reason thereof,

(c) Whether they are free to contract a valid marriage thereunder, or

(d) Whether they may be subject to censure, excommunication, or denial of privileges thereunder or with regard to any other matter directly or indirectly relating to the privileges, obligations, or status of such persons as a result of their actions, intentions, or status in relation thereto.

(2) "Person" shall mean any natural person who has applied to any recognized religious authority for a declaration or decision relative to his or any other person's status or rights under the laws, doctrine, tenets, or beliefs of any religion, church, or convention or association of churches, as well as any other person who shall submit or have in their knowledge or possession any facts or evidence or testimony submitted to the religious authority relative thereto, or any other participants in any proceedings conducted by the religious authority, including, but not limited to, judges, advocates, clerks, stenographers, reporters, or witnesses.

(3) "Privileged communications" shall mean the acquiring, recording, or transmittal of any information, by any person in any manner whatsoever, concerning any facts, opinions, or statements made by any person to any recognized religious authority, by way of testimony, affidavit, deposition, or other writing, or by any other documentary evidence, for the purpose of obtaining a declaration or decision from the religious authority relative to any person's marital status or rights under the law, doctrine, tenets, or beliefs of a religion, church, or convention or association of churches, including, but not limited to, any and all records, documentary evidence, transcripts of testimony, opinions or decisions, correspondence, or memoranda relating thereto.

(4) "Recognized religious authority" shall mean any person or group of persons comprising a tribunal, board, or other type of deliberative body who, under the established laws, doctrine, tenets, or beliefs of that religious body or sect, or under the rules or discipline of that church or association or convention of churches, is vested with the authority to determine the rights and status of persons subject thereto in matters relating to the validity or nullity of the marriage of persons subject to said laws, doctrine, tenets, or beliefs.

B. No person shall be required to disclose, by way of testimony or otherwise, or to produce, under subpoena, any privileged communication made to any recognized religious authority in connection with any proceeding or review conducted by said authority relating to the determination or declaration of rights or status of any person regarding any privileged communication:

(1) In connection with any civil or criminal case or proceeding;

(2) Before any state or local administrative department, agency, board, or commission;

(3) To any legislative committee, or

(4) By way of deposition or other discovery procedure.

Added by Acts 1983, No. 127, §1.



RS 13:3734.3 - REPEALED BY ACTS 1992, NO. 376, 6, EFF. JANUARY 1, 1993.

§3734.3. REPEALED BY ACTS 1992, NO. 376, §6, EFF. JANUARY 1, 1993.



RS 13:3735 - Evidence of adoption

§3735. Evidence of adoption

A. No evidence shall be received in any proceeding in any court in this state for the purpose of proving any adoption except a lawful adoption in accordance with the laws of the place where the adoption is alleged to have occurred.

B. By lawful adoption is meant an adoption in regard to which all of the formalities prescribed by law have been observed.

Added by Acts 1970, No. 189, §1.



RS 13:3736 - Safety standards acts violations; cause determined by trier of fact; not prima facie evidence of negligence; contributing negligence

§3736. Safety standards acts violations; cause determined by trier of fact; not prima facie evidence of negligence; contributing negligence

A. In the trial of any action to recover personal injury or property damage sustained by any party, in which action it appears that any employer acted in violation or failed to act in accordance with any provision of any state or federal occupational safety, health and safety standards act, the question of whether the act or omission of the employer, or his agents, was a cause of the injury or damage is to be determined solely by the trier of fact.

B. The issuance of a citation, the voluntary payment of a civil or criminal penalty by a party charged with a violation, or the judicial assessment of a civil and/or criminal penalty under state occupational safety, health and safety standards act, or any federal occupational safety, health and safety standards act, shall not be prima facie evidence of negligence. The contributory negligence statutes of Louisiana shall apply in these cases as in all other cases of negligence.

Added by Acts 1972, No. 507, §§1, 2.



RS 13:3737 - Repealed by Acts 2008, No. 200, §1.

§3737. Repealed by Acts 2008, No. 200, §1.



RS 13:3738 - Judicial demands for attorney fees

§3738. Judicial demands for attorney fees

In any claim for attorney fees, whether by main, incidental demand, or rule nisi, or otherwise, the court shall allow the introduction of all admissible evidence, in accordance with law, including real and documentary evidence and testimony, and shall allow oral and written argument in support thereof, and such evidence, testimony and argument shall be considered by the court in rendering judgment on the demand.

Added by Acts 1977, No. 651, §1.



RS 13:3739 - Repealed by Acts 1988, No. 515, 9, eff. Jan. 1, 1989.

§3739. Repealed by Acts 1988, No. 515, §9, eff. Jan. 1, 1989.



RS 13:3740 - Proof of contents of lost instrument

§3740. Proof of contents of lost instrument

When an instrument in writing, containing obligations which the party wishes to enforce, has been lost or destroyed, by accident or force, evidence may be given of its contents, provided the party show the loss, either by direct testimony, or by such circumstances, supported by the oath of the party, as render the loss probable; and in this case, the judge may, if required, order reasonable security to be given to indemnify the party against the appearance of the instrument, in case circumstances render it necessary.

Acts 1986, No. 172, §1.



RS 13:3741 - Advertisement to recover lost instrument; exceptions; bond

§3741. Advertisement to recover lost instrument; exceptions; bond

In every case where a lost instrument is made the foundation of a suit or defense, it must appear that the loss has been advertised within a reasonable time in a public newspaper and proper means taken to recover the possession of the instrument; provided, that advertisement of a lost note shall not be necessary in any case where a surety bond given by a person who owns property liable to seizure, and who is domiciled in the parish where the security is to be given, or a commercial bond issued by an insurance company licensed to do business in the state of Louisiana, is furnished to protect the maker and/or his endorsers of said note from loss resulting from said note falling into the hands of a holder in due course provided that the bond must be in amount equal to the face of the note plus twenty-five percent thereof.

Acts 1986, No. 172, §1.



RS 13:3742 - To 3773 Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961.

PART III. DEPOSITIONS AND DISCOVERY (REPEALED)

§3742. §§3742 to 3773 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961.



RS 13:3774 - Repealed by Acts 1952, No. 202, 1

§3774. §§3774-3780 Repealed by Acts 1952, No. 202, §1



RS 13:3781 - To 3784 Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§3781. §§3781 to 3784 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:3785 - Repealed by Acts 1952, No. 202, 1

§3785. Repealed by Acts 1952, No. 202, §1



RS 13:3791 - Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§3791. §§3791-3794 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:3821 - Foreign depositions

PART IV. FOREIGN DEPOSITIONS

§3821. Foreign depositions

Whenever any mandate, writ, or commission is issued out of any court of record in any other state or territory, district, or foreign jurisdiction, or whenever upon notice or agreement it is required to take the testimony of a witness or witnesses in this state, witnesses may be compelled to appear and testify in the same manner and by the same process and proceedings as may be employed for the purpose of taking testimony in proceedings pending in this state.



RS 13:3822 - Same; interpretation and citation

§3822. Same; interpretation and citation

R.S. 13:3821 and 3823 shall be so interpreted and construed as to effectuate its general purposes to make uniform the law of those states which enact it, and may be cited as the Uniform Foreign Depositions Law.

Acts 2014, No. 793, §1.



RS 13:3823 - Taking of depositions in another state, or in a territory, district, or foreign jurisdiction

§3823. Taking of depositions in another state, or in a territory, district, or foreign jurisdiction

A.(1) When an action is pending in this state, a deposition to obtain testimony or documents or other things may be taken in another state, or in a territory, district, or foreign jurisdiction on reasonable notice in writing to all parties, setting forth the time and place for taking the deposition, the name and address of each person to be examined, if known, and, if the name is not known, a general description sufficient to identify him or the particular class or group to which he belongs and the name or descriptive title of the person before whom the deposition will be taken.

(2) The deposition may be taken by any of the following:

(a) Before a person authorized to administer oaths in the place where the deposition is taken by the law thereof or by the law of this state or of the United States.

(b) Before a person commissioned by the court, and a person so commissioned shall have the power by virtue of his commission to administer any necessary oath.

(c) Pursuant to a letter rogatory issued by the court. A letter rogatory may be addressed "To the Appropriate Authority in", or "To the Appropriate Judicial Authority in" (here name the state or country).

(d) Pursuant to Article 1435 of the Code of Civil Procedure.

(e) In any manner stipulated by the parties before any person, at any time or place, upon any notice, and a person designated by the stipulation shall have the power by virtue of his designation to administer any necessary oath.

B. If a commission or a letter rogatory from a court in this state is required in another state, territory, district, or foreign jurisdiction, the party seeking the commission or letter rogatory shall apply for it by written motion. The commission or letter rogatory shall be issued ex parte if it is unopposed, or after notice and a contradictory hearing if it is opposed, and on terms that are just and appropriate. It is not requisite to the issuance of a commission or a letter rogatory that the taking of the deposition in any other manner is impracticable or inconvenient, and both a commission and a letter rogatory may be issued in proper cases. Evidence obtained in a foreign country in response to a letter rogatory need not be excluded merely for the reason that it is not a verbatim transcript or that the testimony was not taken under oath or for any similar departure from the requirements for depositions taken within this state.

C. When no action is pending, a court of this state may authorize a deposition to be taken in another state, or in a territory, district, or foreign jurisdiction, of any person regarding any matter that may be cognizable in any court of this state. The court may prescribe the manner in which and the terms upon which the deposition shall be taken.

Added by Acts 1966, No. 37, §2; Acts 2014, No. 793, §1.



RS 13:3824 - Assistance to tribunals and litigants in another state, or in a territory, district, or foreign jurisdiction

§3824. Assistance to tribunals and litigants in another state, or in a territory, district, or foreign jurisdiction

A. A person who is domiciled or is found within this state may be compelled to give his testimony or statement or to produce documents or other things for use in a proceeding in a court in another state, territory, district, or foreign jurisdiction pursuant to:

(1) R.S. 13:3825.

(2) An order made upon the application of any interested person or in response to a letter rogatory. To the extent that the order does not prescribe otherwise, the practice and procedure shall be in accordance with that of the court of this state issuing the order. The order may direct that the testimony or statement be given, or document or other thing produced, before a person appointed by the court. The person appointed shall have power to administer any necessary oath.

B. A person within this state may voluntarily give his testimony or statement or produce documents or other things for use in a proceeding before a tribunal in another state, or in a territory, district, or foreign jurisdiction in any manner acceptable to him.

Added by Acts 1966, No. 37, §2; Acts 2014, No. 793, §1.



RS 13:3825 - Louisiana Uniform Interstate Depositions and Discovery Act

§3825. Louisiana Uniform Interstate Depositions and Discovery Act

A. Short Title. This Section may be cited as the "Louisiana Uniform Interstate Depositions and Discovery Act".

B. Definitions. In this Section:

(1) "Foreign jurisdiction" means a state other than this state.

(2) "Foreign subpoena" means a subpoena issued under authority of a court of record of a foreign jurisdiction.

(3) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, or governmental subdivision, agency, or instrumentality, or other legal or commercial entity.

(4) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(5) "Subpoena" means a document, however denominated, issued under authority of a court of record requiring a person to do any of the following:

(a) Attend and give testimony at a deposition.

(b) Produce and permit inspection and copying of designated books, documents, records, electronically stored information, or tangible things in the possession, custody, or control of the person.

(c) Permit inspection of premises under the control of the person.

C. Issuance of Subpoena. (1) To request issuance of a subpoena under this Section, a party must present the original or a certified copy of a foreign subpoena to the clerk of court of the parish in which discovery is sought to be conducted in this state. A request for the issuance of a subpoena under this Section does not constitute an appearance in the courts of this state.

(2) When a party presents a foreign subpoena to a clerk of court in this state, the clerk, in accordance with that court's procedure, shall promptly issue a subpoena for service upon the person to which the foreign subpoena is directed.

(3) A subpoena issued under Paragraph (2) of this Subsection must:

(a) Identify the caption and case number of the out-of-state case to which it relates and incorporate the terms used in the foreign subpoena.

(b) State the name of the court in this state which has issued it with an identifying number.

(c) Contain or be accompanied by the names, addresses, and telephone numbers of all counsel of record in the proceeding to which the subpoena relates and of any party not represented by counsel.

D. Service of Subpoena. A subpoena issued by a clerk of court under Subsection C of this Section must be served in compliance with the laws of this state, including Article 1355 of the Code of Civil Procedure.

E. Deposition, Production, and Inspection. The Code of Civil Procedure and any other laws or district court rules of this state governing a deposition, production of documents or other tangible items, or an inspection of premises apply to discovery under Subsection C of this Section.

F. Application to Court. An application to a court of this state for a protective order or for an order enforcing, quashing, or modifying a subpoena issued by a clerk of court under Subsection C of this Section must comply with the district court rules, the Code of Civil Procedure, and the Rules of Professional Conduct of this state and be submitted to the district court that issued the subpoena.

G. Uniformity of Application and Construction. In applying and construing this Section, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

Acts 2014, No. 793, §1; Acts 2014, No. 793, §1.



RS 13:3851 - SEIZURES IN GENERAL

CHAPTER 18. SEIZURES IN GENERAL

§3851. Constructive seizure of immovable property; description to be furnished; instructions to sheriff in parishes other than Orleans and Jefferson

Whenever a party to an action or proceeding desires to have the sheriff to whom a writ of attachment, sequestration, distringas, fieri facias, or seizure and sale is directed make a constructive seizure of any immovable property, whether vacant or improved, under the provisions of R.S. 13:3851 through 13:3861, the party shall annex to the writ at the time of its issuance, or deliver to the sheriff to whom the writ is directed, an exact and complete description of the immovable property to be seized.

In all parishes except Orleans and Jefferson, when the party desires to have the seizure made under the provisions of R.S. 13:3851 through 13:3861 he shall so instruct the sheriff.

Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:3851.1 - Limitation of seizure of homestead

§3851.1. Limitation of seizure of homestead

A. Except as otherwise provided in Subsection C of this Section, a judgment creditor shall not cause the seizure or sale of the homestead of the judgment debtor in the execution of a judgment for consumer credit card charges. For purposes of this Section, a judgment for consumer credit card charges is a judgment for the payment of money consisting solely of amounts due from a consumer for unsecured consumer loans incurred through the use of a lender credit card or seller credit card, as those terms are defined in R.S. 9:3516, and related interest, fees, charges, attorney fees, and court costs.

B. The provisions of this Section shall not preclude the filing of a judgment for credit card charges with the recorder of mortgages nor affect the validity or ranking of a judicial mortgage upon the judgment debtor's homestead arising from such filing. Though the judicial mortgage arising from the filing of a judgment for credit card charges may not be enforced by the seizure and sale of the judgment debtor's homestead, the judgment creditor shall nonetheless have the right to be paid, according to the ranking of his judicial mortgage, from any proceeds resulting from the sale of the homestead through other means or initiated by other creditors.

C.(1) The provisions of this Section shall not apply to a creditor who holds a conventional mortgage upon the debtor's homestead.

(2) The provisions of this Section shall not apply if the debtor has executed a valid waiver of the homestead exemption which waiver shall be in authentic form.

D. A judgment debtor may bring an action to annul a sheriff's sale conducted in violation of this Section only if the judgment creditor is the purchaser at the sale and is still in possession of the property. A violation of this Section may not be asserted against a third party who purchases the homestead at the sheriff's sale or who purchases the homestead from the judgment creditor at any time after the sheriff's sale.

E.(1) An action to annul a sheriff's sale shall prescribe one year from the date of the sheriff's sale deed.

(2) An action for damages arising from a violation of this Section shall prescribe one year from the date of service of notice of seizure of the homestead upon the judgment debtor.

Acts 2009, No. 201, §1, eff. June 30, 2009.



RS 13:3852 - Notices of seizure

§3852. Notices of seizure

A. The sheriff to whom the writ is directed shall make three notices setting forth the title of the action or proceeding, its docket number, the court which issued the writ, the amount of the judgment or claim specified in the writ, an exact copy of the description of the immovable property furnished him in accordance with R.S. 13:3851 the fact that the sheriff is seizing the described property in accordance with Code of Civil Procedure Article 2293, information as provided in Subsection B of this Section concerning the property owner's rights and the availability of housing counseling services, and the date of the first scheduled sale of the property. The initial sheriff's sale date shall not be scheduled any earlier than sixty days after the date of the signed court order commanding the issuance of the writ. If the immovable property to be seized is owned by more than one party, the sheriff shall make an additional notice for each additional party. No other notice of seizure shall be required.

B. The following form shall be used for these notices by the sheriff:

"Notice is hereby given that I am this day seizing, in accordance with the provisions of R.S. 13:3851 through 13:3861, the following described immovable property, to wit: _______________________________________ as the property of ____________, under a writ of ______________, issued on the ______ day of _________, _____, by the ____________ District Court for the Parish of _______________________________, in the matter entitled ______________ versus___________________, No. _______ of its docket, to satisfy a claim of $___________, interest and costs, this ____ day of __________, _____. This matter is scheduled for sheriff's sale on ________day of________, ________, at_______A.M./P.M. Please be aware that the sheriff's sale date may change. You may contact the sheriff's office to find out the new date when the property is scheduled to be sold. The new sale date will also be published in the local newspaper in accordance with R.S. 43:203. If the seized property is residential property, you may be afforded the opportunity to bring your account in good standing by entering into a loss mitigation agreement with your lender, or by paying all of your past due payments plus permitted costs and expenses within the time permitted by law for reinstatement of your account. You are strongly encouraged to seek legal counsel. If you cannot afford to pay an attorney, you may be able to qualify for free legal services. Foreclosure prevention counseling services through a housing counselor, including loss mitigation, are provided free of charge. To find a local housing counseling agency approved by the U.S. Department of Housing and Urban Development, you may contact the U.S. Department of Housing and Urban Development or the Louisiana Housing Corporation.

THE FOLLOWING PARAGRAPH APPLIES ONLY TO PROPERTY THAT HAS BEEN SEIZED PURSUANT TO A WRIT OF SEIZURE AND SALE ISSUED IN AN EXECUTORY PROCEEDING: As provided in Louisiana Code of Civil Procedure Article 2642, defenses and procedural objections to an executory proceeding may be asserted either through an injunction proceeding to arrest the seizure and sale as provided in Articles 2751 through 2754, or a suspensive appeal from the order directing the issuance of the writ of seizure and sale, or both. A suspensive appeal from an order directing the issuance of a writ of seizure and sale shall be taken within fifteen days of service of the notice of seizure as provided in Article 2721. The appeal is governed by the provisions of Articles 2081 through 2086, 2088 through 2122, and 2124 through 2167, except that the security therefor shall be for an amount exceeding by one-half the balance due on the debt secured by the mortgage or privilege sought to be enforced, including principal, interest to date of the order of appeal, and attorney fees, but exclusive of court costs.

_______________________

Sheriff

Parish of _________________

By: _____________________"

C. The sheriff shall not be required to serve any further notice of rescheduled sale dates provided he has not returned the writ to the clerk of court.

Acts 1960, No. 32, §6, eff. Jan. 1, 1961; Acts 1991, No. 662, §2, eff. Jan. 1, 1992; Acts 1992, No. 533, §1; Acts 2012, No. 504, §1; Acts 2013, No. 339, §1; Acts 2016, No. 132, §2.



RS 13:3853 - Service and recordation of notices

§3853. Service and recordation of notices

The sheriff shall serve one of the notices mentioned in R.S. 13:3852 on the party, or on each of the parties, whose property is to be seized, and shall file another of these notices for recordation in the office of the recorder of mortgages.

Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:3854 - Entry in seizure book; return

§3854. Entry in seizure book; return

As soon as one of the notices mentioned in R.S. 13:3852 is filed for recordation in the office of the recorder of mortgages, the sheriff shall enter in a book in his office, to be known as the "Seizure Book", the description of the immovable property seized, and the date and hour of the filing of the notice for recordation in the office of the recorder of mortgages.

The sheriff shall make his return to the court which issued the writ on the remaining notice mentioned in R.S. 13:3852, showing the date and manner of the service of the notice on the party or parties whose property is seized, and the date and hour of the filing of the notice for recordation in the office of the recorder of mortgages.

Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:3855 - Recordation and entry deemed seizure and possession by sheriff; recordation notice of privilege of seizing creditor

§3855. Recordation and entry deemed seizure and possession by sheriff; recordation notice of privilege of seizing creditor

The entry of the description of the immovable property to be seized in the sheriff's seizure book and the filing of the notice for recordation in the office of the recorder of mortgages, as provided in R.S. 13:3853 and 13:3854, shall be considered the actual seizure and possession by the sheriff of the immovable property described; and it is not necessary for the sheriff to make an actual seizure or to take actual possession thereof, or to appoint a keeper therefor.

The filing of the notice for recordation in the office of the recorder of mortgages, as provided in R.S. 13:3853, constitutes notice to third persons of the seizure and of the existence of the privilege accorded by law to the seizing creditor.

Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:3856 - Payment of fees in advance

§3856. Payment of fees in advance

The sheriff shall pay the recorder of mortgages a fee of one dollar for recording each notice filed for recordation; and the sheriff may charge a fee of fifty cents for each seizure entered in his seizure book.

The sheriff is under no duty to make any seizure of property under the provisions of R.S. 13:3851 through 13:3861 unless the seizing creditor pays him in advance the fees to be due him and the recorder of mortgages under this Section. All such fees shall be taxed as costs of the seizure.

Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:3857 - Duty of recorder of mortgages to file and record notice

§3857. Duty of recorder of mortgages to file and record notice

The recorder of mortgages shall file for record in his office the notice described in R.S. 13:3852 tendered him by the sheriff, shall record it in the order and under the serial number (if any) assigned to it on filing, and shall index it in the direct index to mortgages in the names of all persons appearing in the notice as owners of the property seized.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:3858 - Penalty for wilful violation of R.S. 13:3851 through 13:3861 by sheriff or recorder of mortgages

§3858. Penalty for wilful violation of R.S. 13:3851 through 13:3861 by sheriff or recorder of mortgages

A sheriff or recorder of mortgages who wilfully violates any provision of R.S. 13:3851 through 13:3861 commits a misdemeanor, and on conviction thereof shall be fined not less than twenty-five dollars nor more than five hundred dollars, or imprisoned for not less than thirty days nor more than six months, or both; and is liable civilly for all damages sustained as a result of his violation.

Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:3859 - Cancellation of inscription of notice on release of property from seizure

§3859. Cancellation of inscription of notice on release of property from seizure

If the property is released from seizure, the sheriff shall issue to the recorder of mortgages written authorization for the cancellation of the inscription in the mortgage records of the notice described in R.S. 13:3852; and the recorder of mortgages shall cancel such inscription in the records of his office.

Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:3860 - R.S. 13:3851 through 13:3861 provide an additional mode of seizing immovable property

§3860. R.S. 13:3851 through 13:3861 provide an additional mode of seizing immovable property

The provisions of R.S. 13:3851 through 13:3861 provide an additional mode of seizing immovable property in all parishes. Nothing contained therein prevents an actual seizure of the immovable property by the sheriff, and his taking possession thereof through the appointment of a keeper therefor, or otherwise.

Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:3861 - Definition of terms used in R.S. 13:3851 through 13:3860; provisions applicable to seizure of immovable property by constable or marshal

§3861. Definition of terms used in R.S. 13:3851 through 13:3860; provisions applicable to seizure of immovable property by constable or marshal

As used in R.S. 13:3851 through 13:3860: the term "recorder of mortgages" means "clerk of court and ex officio recorder of mortgages" in all parishes except Orleans; and the word "sheriff" in Orleans Parish means "civil sheriff of the parish of Orleans".

The provisions of R.S. 13:3851 through 13:3860 apply to the seizure of immovable property by a constable of a justice of the peace court, or a constable or marshal of a city court; and in such cases wherever the word "sheriff" appears therein it shall be construed to mean "constable" or "marshal", as the case may be.

Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:3862 - Court may order delivery of money or property to sheriff; punishment for contempt

§3862. Court may order delivery of money or property to sheriff; punishment for contempt

On ex parte motion of a party who has caused to be issued a writ directing the seizure of property, the court may order that money or other property on the person of the party against whom the order is directed, or otherwise in his possession or under his control, be delivered to the sheriff immediately upon personal service of the order.

If it is proved that at the time of such service the person ordered to deliver the money or other property had it on his person, or otherwise in his possession or under his control, the failure to comply with the order shall be punished as a contempt of court, unless it is shown that the property is exempt from seizure.

Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:3863 - Seizure of land in two or more parishes; execution of process

§3863. Seizure of land in two or more parishes; execution of process

Whenever a sheriff shall seize under process from any court, any tract of land situated in part in two or more parishes, he may execute the process upon the whole tract. In such cases the sheriff shall give the legal notices of the sale in each of the parishes into which it may extend. The sheriff's act of sale shall be recorded in each of the parishes.



RS 13:3864 - Seizure of rights in pending suit; rights of seizing creditor

§3864. Seizure of rights in pending suit; rights of seizing creditor

When the rights and interests of a litigant in a pending lawsuit are seized, the seizing creditor shall not interfere with the progress of the suit nor thereby acquire control of the action nor be permitted to sell these rights and interests under the seizure except as provided in R.S. 13:3863 through 13:3867.



RS 13:3865 - Same; notice of seizure; lien or preference; dismissal, sale or compromise

§3865. Same; notice of seizure; lien or preference; dismissal, sale or compromise

The seizing creditor shall have a notice of seizure served upon the parties to the suit, and the effect thereof shall be to give such seizing creditor a lien or preference on whatever is realized by his debtor out of the suit. After such notice of seizure the litigants cannot dismiss the suit or make any valid sale, compromise or adjustment of the suit to the prejudice of the seizing creditor or without his consent unless the amount to be received by the debtor in the compromise is sufficient to satisfy the seizing creditor's claim, in which event, the litigant offering the compromise must first satisfy the seizing creditor and obtain from him a release of the seizure under penalty of being liable to the creditor for the amount of his claim.



RS 13:3866 - Same; judgment for seized debtor; satisfaction of claim of seizing creditor

§3866. Same; judgment for seized debtor; satisfaction of claim of seizing creditor

In the event of judgment being rendered in favor of the seized debtor, the litigant cast shall not pay the amount thereof to the debtor without first satisfying the claim of the seizing creditor, or so much thereof as is covered by the judgment, under penalty of being liable to the creditor for the amount of the judgment.



RS 13:3867 - Same; neglect of debtor to prosecute cause of action; sale of rights and interests

§3867. Same; neglect of debtor to prosecute cause of action; sale of rights and interests

If the debtor whose rights and interests in a pending suit have been seized shall refuse or neglect to prosecute his cause of action, the seizing creditor may require him to show cause why the rights and interests in the suit should not be sold under the seizure, and upon hearing of the rule the court may order such sale if it appear that the debtor has failed or neglected to prosecute his cause of action to final judgment, or by appeal.



RS 13:3868 - Same; execution on judgment

§3868. Same; execution on judgment

Where final judgment is rendered in the litigation in favor of the seized debtor and it is not paid voluntarily by the party cast, then the seizing creditor may execute on the judgment as exists in favor of his debtor, and shall be paid therefrom the amount of his claim or so much as may be realized from the execution.



RS 13:3869 - Seized property claimed by third person; affidavit of ownership; demand for indemnity bond

§3869. Seized property claimed by third person; affidavit of ownership; demand for indemnity bond

In all cases wherein the sheriffs or constables may have seized or may be required to seize any personal property, by virtue of any mesne or final process issuing from a court of competent jurisdiction, and which property shall be claimed by a third person as owner, either personally or in a representative or fiduciary capacity, upon giving the notice to the plaintiff or his attorney, and allowing due time for the execution thereof, the claimant may demand an indemnity bond, signed by the plaintiff or his attorney, and a solvent surety in an amount double the value of the property seized, conditioned upon the payment of all damages which the sheriff or constable may sustain in case such third person should be adjudged the owner of the property. Before any indemnity bond can be required of the plaintiff, the third person claiming the property or his attorney, having personal knowledge of the facts, shall make affidavit that he is the real bona fide owner of such property, either personally or in such representative or fiduciary capacity, and shall therein fully set forth all the facts on which his title or claim of ownership is based.



RS 13:3870 - Same; assignment of bond to claimant

§3870. Same; assignment of bond to claimant

The sheriff may assign the bond by his indorsement to the person or persons claiming the property, who may maintain an action thereon, and may recover such damages as they may be found to have sustained. After this assignment no action shall be brought against the sheriff on account of the seizure unless the obligors of the bond are insolvent.



RS 13:3871 - Same; failure or refusal to give bond; return of property

§3871. Same; failure or refusal to give bond; return of property

In case the plaintiff or his attorney, upon the notice required by R.S. 13:3868 shall fail or refuse to furnish the indemnity bond required, then the sheriff may deliver up the property to the person in whose possession it was originally seized, and shall not be responsible to the plaintiff for any damages for so doing.



RS 13:3872 - Qualifications of surety on indemnity bond

§3872. Qualifications of surety on indemnity bond

Any resident of the state who is worth over and above all his debts and obligations an amount equal to the sum for which he will obligate himself under the bond, shall be qualified to execute as surety any indemnity bond authorized by R.S. 13:3868.



RS 13:3873 - Same; surety residing out of parish; approval

§3873. Same; surety residing out of parish; approval

Whenever the surety tendered upon any indemnity bond, to be given as provided in R.S. 13:3872, shall reside out of the parish in which the mesne or final process is to be executed, the solvency or sufficiency of such surety shall be approved of by a judge of the district or by the recorder of the parish within which the surety resides.



RS 13:3874 - Release of seized property to intervener, or plaintiff in injunction, claiming ownership

§3874. Release of seized property to intervener, or plaintiff in injunction, claiming ownership

The intervener, or plaintiff in injunction, who claims the ownership of property under seizure, regardless of the writ or process under which it has been seized, at any time more than ten days after the filing of his petition, may obtain the release of such property by furnishing security exceeding by more than one-half the value of such property. The security furnished shall be conditioned upon the prompt return of the property when called for by the sheriff.

The right granted under this section shall not prejudice the right of any other person to obtain the release of such property by furnishing security therefor, as provided by law.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:3875 - Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§3875. Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:3876 - Storage of seized property; nonpayment of charges; sale of property; suspensive appeal

§3876. Storage of seized property; nonpayment of charges; sale of property; suspensive appeal

Whenever movable property under seizure has been stored in a sheriff's or constable's warehouse, and more than six months have elapsed without the payment, by the parties in interest, of any storage charges during that period, the sheriff or constable, as the case may be, shall proceed summarily by rule, in term time or in vacation, against the seizing plaintiff and the defendant and other parties, shown by the record to have an interest in the stored property, to show cause why the stored property should not be sold to pay and satisfy the storage charges, and other charges and commissions of the sheriff or constable. On the trial of such rule, the sheriff or constable shall be entitled to a judgment ordering the sale of the stored property, upon producing evidence that no storage charges have been paid thereon for a period in excess of six months. If any party to the suit cannot be served for any reason, he shall be represented by an attorney-at-law to be appointed by the court, and the return of the sheriff or constable that the party cannot be located for service, shall be sufficient authority for the appointment of an attorney-at-law. When the property is ordered sold, pursuant to the provisions of R.S. 13:3876 and 13:3877, it shall be sold by the sheriff or constable, as the case may be, without appraisement, to the highest bidder, for cash, after advertisement as required by law for the sale of movable property. No suspensive appeal shall be taken from any judgment ordering the sale of stored property, unless the party appealing furnish bond, with good and solvent surety, conditioned as the law directs, for double the amount of the charges, costs and commissions due the sheriff or constable.

Amended by Acts 1964, No. 159.



RS 13:3877 - Same; disposition of proceeds of sale

§3877. Same; disposition of proceeds of sale

From the proceeds of the sale of property ordered sold, pursuant to R.S. 13:3876, the sheriff or constable shall first deduct the costs of the sale, as well as the costs, charges and commissions due his office, and any balance remaining shall be deposited in the registry of the court, or if the court has no registry, shall be turned over to the clerk, to be held for account of the parties in interest.



RS 13:3878 - Leased musical instrument not subject to seizure for rent

§3878. Leased musical instrument not subject to seizure for rent

It is unlawful for any landlord, lessee or owner of any tenement house or houses, or any agent of such landlord, lessee or owner to seize, or cause to be seized, for rent due by the sub-lessee or inmates of such house or houses, any piano, organ or other musical instrument in said house or houses, which is leased for use from any company or individual, and is not the personal property of the inmates or sub-lessee.



RS 13:3879 - Justices of the peace; seizure of vessel or watercraft; costs, order of levy

§3879. Justices of the peace; seizure of vessel or watercraft; costs, order of levy

In all cases before any justice of the peace, where a writ or order of attachment, sequestration, or final seizure has been issued, under which any vessel, steamer, or other watercraft is being placed in the hands of any constable, the said vessel, steamer, or other watercraft shall not be subject to any other costs than those accrued on the first writs so issued. Any other writ or order of attachment or final seizure shall be levied on the first writ or order in the hands of the constable without any other costs whatever.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:3880 - Same; costs of keeping

§3880. Same; costs of keeping

So long as any vessel, steamer, or other water craft shall remain in the hands of the constable, the court shall not allow costs for more than one or two keepers, if the case require it. The costs of said keeping, in the case of the dissolution of the writ or order under which the vessel, steamer or water craft was seized, shall be borne in proportion by the parties having wrongfully prayed for it.



RS 13:3881 - General exemptions from seizure

§3881. General exemptions from seizure

A. The following income or property of a debtor is exempt from seizure under any writ, mandate, or process whatsoever, except as otherwise herein provided:

(1)(a) Seventy-five percent of his disposable earnings for any week, but in no case shall this exemption be less than an amount in disposable earnings which is equal to thirty times the federal minimum hourly wage in effect at the time the earnings are payable or a multiple or fraction thereof, according to whether the employee's pay period is greater or less than one week. However, the exemption from disposable earnings for the payment of a current or past due support obligation, or both, for a child or children is fifty percent of disposable earnings, and the exemption from seizure of the disposable earnings for the payment of a current or past due support obligation, or both, for a spouse or former spouse is sixty percent of the disposable earnings. For purposes of this Subsection, if the Department of Children and Family Services is providing support enforcement services to the spouse and a judgment or order for support includes an obligation for both a child or children and a spouse or former spouse, or in any case wherein the judgment or order does not clearly indicate which amount is attributable to support of the child or children and which amount is attributable to support of the spouse or former spouse, the support obligation shall be treated as if it is exclusively for the support of a child or children.

(b) The term "disposable earnings" means that part of the earnings of any individual remaining after the deduction from those earnings of any amounts required by law to be withheld and which amounts are reasonable and are being deducted in the usual course of business at the time the garnishment is served upon the employer for the purpose of providing benefits for retirement, medical insurance coverage, life insurance coverage and which amounts are legally due or owed to the employer in the usual course of business at the time the garnishment is served.

(2) That property necessary to the exercise of a trade, calling, or profession by which he earns his livelihood, which shall be limited to the following:

(a) Tools.

(b) Instruments.

(c) Books.

(d) One utility trailer.

(e) Repealed by Acts 2014, No. 322, §2.

(3) The personal servitude of habitation and the usufruct under Article 223 of the Civil Code.

(4)(a) The clothing, bedding, linen, chinaware, nonsterling silverware, glassware, living room, bedroom, and dining room furniture, cooking stove, heating and cooling equipment, one noncommercial sewing machine, equipment for required therapy, kitchen utensils, pressing irons, washers, dryers, refrigerators, deep freezers, electric or otherwise, used by him or a member of his family.

(b) The family portraits.

(c) His military accoutrements.

(d) The musical instruments played or practiced on by him or a member of his family.

(e) The poultry, fowl, and one cow kept by him for the use of his family.

(f) All dogs, cats, and other household pets.

(g) All firearms, arms and ammunition, and accessories thereto, not exceeding a total maximum value of two thousand five hundred dollars, which may be used for any purpose.

(5) Any wedding or engagement rings worn by either spouse, provided the value of the ring does not exceed five thousand dollars.

(6) Federal earned income tax credit, except for seizure by the Department of Revenue or arrears in child support payments.

(7) Seven thousand five hundred dollars in equity value for one motor vehicle per household used by the debtor and his family household for any purpose. The equity value of the motor vehicle shall be based on the NADA retail value for the particular year, make, and model.

(8) Seven thousand five hundred dollars in equity value for one motor vehicle per household which vehicle is substantially modified, equipped, or fitted for the purposes of adapting its use to the physical disability of the debtor or his family and is used by the debtor or his family for the transporting of such disabled person for any use.

(9) The proceeds from a property insurance policy received as a result of damage caused by a gubernatorially declared disaster to an asset considered exempt under this Section and that are held separately in an escrow account identified as insurance proceeds paid from the damage of an exempt asset shall be considered exempt to the same extent that the value of the underlying asset is considered exempt.

B.(1) In cases instituted under the provisions of Title 11 of the United States Code, entitled "Bankruptcy", there shall be exempt from the property of the estate of an individual debtor only that property and income which is exempt under the laws of the state of Louisiana and under federal laws other than Subsection (d) of Section 522 of Title 11 of the United States Code.

(2) No property upon which a debtor has voluntarily granted a lien shall, to the extent of the balance due on the debt secured thereby, be subject to the provisions of this Chapter or be exempt from forced sale under process of law.

(3) Proceeds from the involuntary sale or distribution of personal property that is exempt from seizure under the laws of this state, made at or after the filing of a petition under any Chapter of Title 11 of the United States Code, shall remain exempt for purposes of state law exemptions, as applicable under 11 U.S.C.A. §522(b)(2)(A). For purposes of this Subsection, "involuntary sale" shall mean any non-consensual sale or disposition of property.

C. The state of Louisiana expressly waives any immunity from suit insofar as the garnishment of the nonexempt portion of the wages, salaries, commissions, or other compensation of public officials, whether elected or appointed, public employees, or contractors is concerned, of itself, its agencies, boards, commissions, political subdivisions, public corporations, and municipal corporations.

D.(1) Except as provided in Paragraph (2) of this Subsection and in R.S. 11:292, the following shall be exempt from all liability for any debt except alimony and child support: all pensions, all tax-deferred arrangements, annuity contracts, and all proceeds of and payments under all tax-deferred arrangements and annuity contracts, as defined in Paragraph (3) of this Subsection.

(2) No contribution to a tax-deferred arrangement or to an annuity contract, as defined in Paragraph (3) of this Subsection, shall be exempt if made less than one calendar year of the date of filing for bankruptcy, whether voluntary or involuntary, or the date writs of seizure are filed against the tax-deferred arrangement or annuity contract. A transfer from one tax-deferred arrangement to another or from one annuity contract to another shall not be considered a contribution for purposes of this Paragraph.

(3) The term "tax-deferred arrangement" includes all individual retirement accounts or individual retirement annuities of any variety or name, whether authorized now or in the future in the Internal Revenue Code of 1986, or the corresponding provisions of any future United States income tax law, including balances rolled over from any other tax-deferred arrangement as defined herein, money purchase pension plans, defined benefit plans, defined contribution plans, Keogh plans, simplified employee pension (SEP) plans, simple retirement account (SIMPLE) plans, Roth IRAs, or any other plan of any variety or name, whether authorized now or in the future in the Internal Revenue Code of 1986, or the corresponding provisions of any future United States income tax law, under which United States income tax on the tax-deferred arrangement is deferred. The term "annuity contract" shall have the same definition as defined in R.S. 22:912(B).

Acts 1960, No. 32, §6, eff. Jan. 1, 1961; Acts 1961, No. 25, §1; Acts 1977, No. 360, §1; Acts 1978, No. 563, §1; Acts 1979, No. 596, §1; Acts 1980, No. 764, §9; Acts 1981, Ex.Sess., No. 36, §8, eff. Nov. 19, 1981; Acts 1982, No. 670, §1; Acts 1982, No. 704, §1, eff. Aug. 2, 1982; Acts 1983, No. 108, §1; Acts 1983, No. 178, §1; Acts 1985, No. 532, §1; Acts 1986, No. 303, §2; Acts 1990, No. 495, §1; Acts 1991, No. 155, §1; Acts 1991, No. 796, §1; Acts 1991, No. 856, §1, eff. July 23, 1991; Acts 1992, No. 829, §1; Acts 1999, No. 63, §1; Acts 2003, No. 470, §1; Acts 2004, No. 60, §1; Acts 2004, No. 468, §1, eff. June 24, 2004; Acts 2006, No. 601, §1; Acts 2006, No. 753, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2010, No. 634, §2, eff. July 1, 2010; Acts 2014, No. 322, §§1, 2.



RS 13:3882 - Seizing creditor may assert fraudulent title of intervener in answer to intervention

§3882. Seizing creditor may assert fraudulent title of intervener in answer to intervention

When the ownership of movable property under seizure is claimed by an intervener, the seizing creditor need not bring a direct action to assert that intervener's title is simulated or fraudulent, but may raise such an issue in his answer to the intervention.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:3883 - Sheriff entitled to security; refusal to act in absence of security or advancement

§3883. Sheriff entitled to security; refusal to act in absence of security or advancement

A. The sheriff in the performance of official services pursuant to the provisions of this Chapter may demand security for his costs and actual expenses, in an amount as may be fixed by the court, or he may demand a deposit to cover his costs, but in all cases any party requiring the official services to be performed by the sheriff may advance the fees for the services. The order requiring the security for costs shall issue ex parte on the application of the sheriff and the sheriff shall not be required to perform the services until the security has been furnished. The court shall fix the delay within which the security for costs shall be furnished, and the failure to furnish it, within the delay, shall operate to relieve the sheriff of any liability for any damage that may result to the party from the failure to perform the services. If the party interested in having the official services performed contests the amount of the security as fixed by the order, that party may rule the sheriff into court to show cause why the amount of the security should not be reduced. On the trial of this rule, the court shall fix the amount of security, and if reduced, the party bringing the rule shall be entitled to a refund where the previous amount of security has been furnished. If no security has been furnished, the amount shall be due forthwith and the sheriff shall not be required to perform the services until the security has been furnished.

B. Wherever the word "sheriff" appears in this Section, it shall be construed to also mean "marshal".

Added by Acts 1974, No. 613, §1; Acts 2010, No. 528, §1.



RS 13:3884 - Sheriff's seizing creditor to point out property

§3884. Sheriff's seizing creditor to point out property

When the sheriff to whom a writ is directed can find no movable property to seize or cannot identify said movable property, he may call upon the seizing creditor to point out to him any property on which he may have a claim, or any other property which the seizing creditor wants seized belonging to the debtor.

Added by Acts 1978, No. 408, §1.



RS 13:3885 - Chattel mortgage; adequate description; other security agreements; exception to exemption from seizure

§3885. Chattel mortgage; adequate description; other security agreements; exception to exemption from seizure

A person who has granted a chattel mortgage containing an adequate description pursuant to R.S. 9:5352 on property provided for in R.S. 13:3881(A)(2) or (4) may not claim an exemption from a seizure to enforce that mortgage. A minor technical error in description shall not render the description inadequate for purposes of this Section, if the description is otherwise adequate for identification of the property. In addition, a person granting a security interest under Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.) on property subject to R.S. 13:3881(A)(2) or (4) may not claim an exemption from a seizure to enforce that security interest.

Acts 1983, Act No. 56, §1; Acts 1989, No. 137, §8, eff. Sept. 1, 1989.



RS 13:3886 - Request for notice of seizure on specific property; notification by sheriff; failure to notify

§3886. Request for notice of seizure on specific property; notification by sheriff; failure to notify

A. Any person desiring to be notified of the seizure of specific immovable property or of a fixture located upon specific immovable property shall file a request for notice of seizure in the mortgage records of the parish where the immovable property is located. The request for notice of seizure shall state the legal description of the immovable property, the owner of the property, and the name and address of the person desiring notice of seizure. The person requesting notice of seizure shall pay the sum of ten dollars to the sheriff.

B.(1) Any interested person may request, by simple written application to the sheriff, that a written notice of seizure be given to any other person or persons. A fee of fifteen dollars for each person to be notified by mail, or twenty dollars for each person to be notified by service shall accompany the request for notice. After his receipt of the request and the appropriate fee, the sheriff shall, upon the seizure of the property, promptly give the requested notices.

(2) Additionally, in the event of seizure of immovable property or a fixture, the sheriff shall give written notice of the seizure and a list of the property seized to each person who, prior to the filing of the notice of seizure, has requested notice under the provisions of Subsection A and who has paid the fee required therein.

C. In the event of seizure of immovable property or a fixture, the sheriff shall request from the clerk of court, or the recorder of mortgages for the parish of Orleans, at least twenty-one days prior to the first scheduled sheriff's sale, a mortgage certificate effective as of the date and time of the filing of the notice of seizure. The mortgage certificate shall include any requests for notice of seizure. Upon receipt of the mortgage certificate the sheriff shall notify, at least ten days prior to the first scheduled sheriff's sale, those persons requesting notice of the seizure. The notice of seizure shall be by certified mail, return receipt requested, actual delivery, or any manner provided for service of citation, and shall include the name and address of the seizing creditor, the method of seizure and the sum owed, and the date of the first scheduled sheriff's sale.

D. Notices under this Section may be given by certified mail, return receipt requested, actual delivery, or by any manner provided by service of citation. Each notice shall be mailed or served at least ten days before the first scheduled date of the sheriff's sale, and shall include the time, date, and place of such sale.

E. Neither the clerk of court nor the sheriff, or any of their officers, agents, or employees, shall be held liable if a reasonable attempt has been made to mail or deliver the notice to the address provided in the request.

F. The failure of the sheriff to notify a person requesting notice of seizure shall not affect the rights of the seizing creditor nor invalidate the sheriff's sale.

Added by Acts 1982, No. 615, §1; Acts 1989, No. 137, §8, eff. Sept. 1, 1989; Acts 1991, No. 662, §2, eff. Jan. 1, 1992; Acts 1992, No. 533, §1; Acts 2005, No. 37, §1.



RS 13:3886.1 - Failure to notify

§3886.1. Failure to notify

A. The failure to notify any lienholder or other interested person having an interest in the property shall not affect the rights of the seizing creditor nor invalidate the sheriff's sale; nor shall any lien, privilege, or other encumbrance that is inferior to the rank of the lien of the seizing creditor affect the property after the sheriff's adjudication. The exclusive remedy for any person affected by the provisions of this Subsection shall be to institute a claim by summary pleadings, within one year from the date of the sheriff's adjudication, proving that he has been damaged by the failure to notify him. In connection with any such claim, the court shall consider and the person claiming damages shall have the burden of proving all of the following:

(1) That his name and address were reasonably ascertainable through the exercise of reasonable diligence.

(2) That he lacked actual knowledge of the seizure.

(3) The respective ranking and amounts of all liens, privileges, and other encumbrances affecting the property as of the date of the sheriff's adjudication.

(4) The value of such respective rights.

(5) The value of the property as of the date of the sheriff's adjudication.

(6) The respective positions the parties would have occupied had the required notice been given.

(7) His ability and capacity to have obtained funds to purchase the property at the foreclosure sale had the required notice been given.

(8) That in such circumstances he would have bid on the property in such an amount as to have prevented him from suffering the alleged damages, either by such bid being successful or by such bid leading to a higher bid by another party.

B. In no event shall the claim of any such person exceed the value of the interest he possessed on the date of the sheriff's adjudication.

C. The provisions of this Section shall be applied both retrospectively and prospectively; however, any action for which the time period for bringing such action would otherwise be shortened by the provisions hereof shall be instituted within one year from July 17, 1991, and any suit not instituted within that time and any claims relating thereto shall be forever barred.

Acts 1991, No. 662, §3, eff. July 17, 1991.



RS 13:3887 - Request for notice of assessment on specific property

§3887. Request for notice of assessment on specific property

A. Any mortgagee desiring to be notified in the event specific immovable property is assessed by a local governmental entity shall file a request for notice of assessment in the mortgage records of the parish where the immovable property is located. The request for notice of assessment shall state the legal description of the immovable property, the owner of the property, and the name and address of the person desiring notice of assessment. The mortgagee desiring notice of an assessment shall pay the sum of ten dollars to the clerk of court, or the recorder of mortgages for the parish of Orleans, for deposit in the office general fund, to defray the cost of providing the notice of assessment as hereinafter provided.

B. In the event of assessment of immovable property for improvements, the clerk of court or the recorder of mortgages for the parish of Orleans shall notify, within thirty days of the filing of the assessment, those mortgagees requesting notice of the assessment. The notice of assessment shall be by certified mail or actual delivery.

C. Neither the clerk of court nor the recorder of mortgages for the parish of Orleans, nor any of their officers, agents, or employees shall be held liable if a reasonable attempt has been made to mail or deliver the notice to the address provided in the request.

Acts 1988, No. 847, §1.



RS 13:3888 - Filing of notice of seizure; effect of subsequent acts and cancellation of notice

§3888. Filing of notice of seizure; effect of subsequent acts and cancellation of notice

A. Upon the sheriff's filing of the notice of seizure required by Article 2293 of the Code of Civil Procedure, no sale, contract, counter letter, privilege, lien, mortgage, judgment, surface lease, oil, gas, or mineral lease, or other instrument or writing relating to or purporting to affect immovable property that has not been filed previously for registry shall effectively create, transfer, or encumber any interest in the immovable property under seizure. Following the registry of the sheriff's deed, any such instrument or writing that may have been filed after the filing of the notice of seizure shall be cancelled by the clerk of court upon the request by affidavit of any interested party. However, if the notice of seizure is cancelled other than as a result of the ensuing sheriff's sale, all such acts shall thereupon be accorded such effect as the law would have allowed if the notice of seizure had never been filed.

B. This Section shall not prevent the effective reinscription or preservation of a mortgage, privilege, or other right that arises under or is evidenced by an instrument which had been duly filed for registry before filing of the notice of seizure or the effective exercise of a right or option that arises under or is evidenced by such an instrument.

Acts 1991, No. 662, §3, eff. July 17, 1991; Acts 1992, No. 533, §1.



RS 13:3889 - Writ execution; prohibited agreements

§3889. Writ execution; prohibited agreements

A. The legislature finds that inequities and injustices are resulting due to the refusal of sheriffs to seize certain immovable property despite issuance of a writ of fieri facias or seizure and sale directing the sheriff to seize the property, without the advance grant of blanket indemnification and notwithstanding the final payment of fees.

B. The legislature declares null and void and against the public policy of this state, any provision or requirement of any agreement which purports to provide for the defense, indemnification or other relief of liability on behalf of any sheriff directed to seize property under any writs of fieri facias, seizure and sale, or other writ, issued by a court of competent jurisdiction or venue, commanding and directing that the property be seized.

Acts 1992, No. 591, §1.



RS 13:3911 - GARNISHMENT

CHAPTER 19. GARNISHMENT

PART I. GENERAL PROVISIONS

§3911. §§3911, 3912 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:3913 - No particular sequence of sheriff's acts required in garnishment proceeding

§3913. No particular sequence of sheriff's acts required in garnishment proceeding

A. Nothing in the Code of Civil Procedure or in any other law shall be construed to require in a garnishment proceeding any particular sequence or order in which the sheriff serves on the garnishee the citation, copy of the petition, garnishment interrogatories, and notice of seizure, and in which he seizes the property and takes an inventory thereof.

B. Other than as provided in R.S. 13:3921 et seq. applicable to garnishments of wages, a garnishment shall not be continuing in nature and the garnishee need only respond as to property of the judgment debtor that the garnishee has in his possession or under his control at the time the garnishment interrogatories are served on him.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961; Acts 1999, No. 887, §2.



RS 13:3914 - Service of garnishment process on nonresident doing business in this state who has not appointed agent for service of process

§3914. Service of garnishment process on nonresident doing business in this state who has not appointed agent for service of process

When the garnishee is a nonresident who is doing business in this state, but has not appointed an agent for the service of process therein, and who is absent from his place of business in this state at the time the particular service is attempted to be made on him there, the citation, petition, garnishment interrogatories, notice of seizure, and all other pleadings and notices in the garnishment proceeding, may be served on any of his agents or employees of suitable age and discretion at this place of business, with the same legal force and validity as if served on him personally.

This section applies to any garnishment made under any provision of the Louisiana Code of Civil Procedure or of R.S. 13:3921 through 13:3927.

The definition of "nonresident" in Article 5251(11) of the Louisiana Code of Civil Procedure applies equally to this Section.

Added by Acts 1964, No. 47, §4.



RS 13:3921 - Judgment fixing portion subject to seizure, payment to creditor and processing fee

PART II. GARNISHMENT OF WAGES, SALARIES

AND COMMISSIONS

§3921. Judgment fixing portion subject to seizure, payment to creditor and processing fee

A. In every case in which the wage or salary of a laborer, wage earner, artisan, mechanic, engineer, fireman, carpenter, bricklayer, secretary, bookkeeper, clerk, employee on a commission basis, or employee of any nature and kind whatever, whether skilled or unskilled, shall be garnished either under attachment or fieri facias or as otherwise provided by law, a judgment shall be rendered by the court of competent jurisdiction in which the garnishment proceedings may be pending fixing the portion of such wage, salary, commission, or other compensation as may be exempt, as provided by law, and providing for the payment to the seizing creditor of whatever sum for which judgment may be obtained, out of the portion of such compensation which is not exempt.

B. The court shall also provide in the judgment for a processing fee of three dollars to be deducted by the employer from the nonexempt income of the employee for each pay period during which the judgment of garnishment is in effect. The processing fee shall be for the costs of the employer in complying with the judgment of garnishment.

C. In garnishment proceedings in which the employee is a state officer or employee, the processing fee provided by Subsection B shall be paid into the state treasury and, in accordance with Article VII, Section 9 of the Constitution of Louisiana, shall be credited to the Bond Security and Redemption Fund.

Acts 1987, No. 777, §1; Acts 1992, No. 984, §4.



RS 13:3922 - Hearing; evidence; prior acts

§3922. Hearing; evidence; prior acts

A judgment may be rendered by the court in which a garnishment proceeding is pending, with or without a hearing, if all competent evidence is presented to determine the amount of the person's earnings or the amount of any other assets, or both, and the court is satisfied of the existence of any judgment, writ of garnishment, or sale, transfer, or assignment of earnings, which remains unsatisfied. If any such act exists, it shall prime in enforcement any subsequent judgment, writ of garnishment, or sale, transfer, or assignment of earnings, and shall be satisfied out of the nonexempt portion of disposable earnings.

Acts 1988, No. 971, §1.



RS 13:3923 - One writ and one set of interrogatories sufficient, statement of sums due to be furnished to garnishee; installment payments; reopening case; retention of jurisdiction; cessation of seizure by garnishment upon termination of employment

§3923. One writ and one set of interrogatories sufficient, statement of sums due to be furnished to garnishee; installment payments; reopening case; retention of jurisdiction; cessation of seizure by garnishment upon termination of employment

It shall not be necessary that more than one writ of garnishment or one set of interrogatories be served in such cases, but the court shall render judgment for the monthly, semimonthly, weekly, or daily payments to be made to the seizing creditor according to the manner best suited to the circumstances, until the indebtedness is paid. The garnisher shall serve upon the garnishee the citation, the petition, the garnishment interrogatories, the notice of seizure, and a statement of sums due under the garnishment, such statement to include, but not be limited to, the principal, interest, court costs incurred to date, and attorney's fee due under the judgment. The court, in its discretion, may reopen the case upon the motion of any party concerned for evidence affecting the proper continuance of such judgment, and the court shall retain jurisdiction to amend or set aside its judgment at any time in its discretion; however, all effects of the seizure by garnishment shall cease upon the termination of employment of the debtor with the garnishee, unless the debtor is reinstated or reemployed within one hundred eighty days after the termination. Should judgment by default be taken against any party garnishee, he may obtain a reopening of the case upon proper showing and within the discretion of the court.

Amended by Acts 1976, No. 359, §1.



RS 13:3924 - Interrogatories

§3924. Interrogatories

The interrogatories to be served upon the garnishee shall include a question, or questions, the answer to which shall inform the court as to whether or not the defendant in the suit is employed by the garnishee, and, if not, where and by whom the defendant is presently employed and residing, if known to the garnishee, and, if employed by the garnishee, what his rate of compensation is, in what manner it is paid, and whether or not there are other judgments or garnishments affecting such wage, salary or compensation, and, if so, the status thereof.

Amended by Acts 1982, No. 532, §1, eff. July 22, 1982.



RS 13:3925 - Indebtedness of employee to employer

§3925. Indebtedness of employee to employer

A. If the employer answering such interrogatories should plead that the employee is indebted to the employer for other amounts due and owing, other than those specified in R.S. 13:3881, the employer shall make a full and complete disclosure of the status of such account to the creditor, in writing by certified mail, showing the time that the debt was incurred, the exact amount of the debt, the credits applied to the debt, the manner in which the debt is being liquidated as of the time of the service of the interrogatories, and all other pertinent facts. Thereafter, the seizing creditor shall have fifteen days to file an opposition to the court's consideration of the employee-employer debt as liquidated. Failure to file an opposition shall be considered a waiver of the seizing creditor's rights to oppose the court's consideration of the employee-employer debt as liquidated. If an opposition is filed with the court within the appropriate legal delays, the court may hear evidence affecting the issue of liquidation and shall render a judgment to determine whether the employee-employer debt should be considered liquidated, and thereby, allow payment to the employer of the non-exempt portion of the employee's salary, wage or commission at a specified rate in the same manner as if the employer were a judgment creditor having a prior garnishment.

B. It is the stated intention of this Section that the employer shall be presumed to be one holding a prior garnishment. It is the further intention of this Section, once an employee-employer debt is considered liquidated, either by waiver or judgment, that the retirement of such indebtedness be limited in the time within which such indebtedness should be considered paid and other equitable matters which the judge may consider so that the employee-employer debt be paid in full in order that other garnishments may attach.

C. The provisions of this Section shall not grant a preference over the enforcement of child support.

Acts 1991, No. 156, §1.



RS 13:3926 - Employee working on commission

§3926. Employee working on commission

If in response to such interrogatories the employer sets forth that the employee works on a commission basis, the employer shall make a full disclosure of the terms of employment, the amount of the commission and the method of payment of such commission and the dates on which settlements are made with the employee. The court thereupon shall render a judgment ordering a full accounting to be made at each date when such settlements are made and upon the filing of such accounting, the court shall fix the exempt portion and order the non-exempt portion paid in satisfaction of whatever judgment may be rendered.



RS 13:3927 - Deposit to cover fee of employer's attorney; costs; return of deposit

§3927. Deposit to cover fee of employer's attorney; costs; return of deposit

Whenever a plaintiff suing out a writ of garnishment shall apply to the court for the issuance of such writ, the plaintiff shall deposit with the clerk of court the sum of fifteen dollars, as a fee for the attorney for the employer who answers such interrogatories. This sum may be charged and collected as other costs. If no answer is filed by the garnishee, within the time provided by law, the attorney's fee so deposited shall be returned to the seizing creditor. If the court in its discretion should rule that no fee should be charged to the costs by such attorney for the employer, the fee shall likewise be returned to the seizing creditor. If the court should rule that a fee greater than fifteen dollars should be assessed, the court may fix the amount of such fee, which shall be charged to the costs of the suit.

Amended by Acts 1976, No. 359, §1.



RS 13:3928 - Priority of judgment, decree, or order of support

§3928. Priority of judgment, decree, or order of support

In any criminal or civil matter, a judgment, decree, order, or sentence of court, or a sale, transfer, or assignment of earnings by which a person is obligated to pay for the current or past due support, or both, of a child or children, or of a parent of a child or children if the Department of Children and Family Services is providing support enforcement services to the parent, shall prime in enforcement any prior or subsequent judgment, decree, order, or sentence of court, or sale, transfer, or assignment of earnings, and shall be satisfied out of the nonexempt portion of disposable earnings.

Added by Acts 1958, No. 479, §1. Amended by Acts 1980, No. 764, §8; Acts 1981, Ex.Sess., No. 36, §7, eff. Nov. 19, 1981.



RS 13:3941 - PROVISIONAL REMEDIES

CHAPTER 20. PROVISIONAL REMEDIES

PART I. GENERAL PROVISIONS

§3941. §§3941 to 3944 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:3951 - Exemption of wages earned out of state

PART II. ATTACHMENT

§3951. Exemption of wages earned out of state

Wages earned out of this state and payable out of this state shall be exempt from attachment or garnishment in all cases where the cause of action arose out of this state. The garnishees in such cases shall plead such exemption unless the defendant is actually served with the process.



RS 13:3952 - Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§3952. Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:3953 - Suit by state, subdivision, board or political corporation; facts warranting affidavit for attachment

§3953. Suit by state, subdivision, board or political corporation; facts warranting affidavit for attachment

Whenever any suit is hereafter filed by the State of Louisiana, or by any parish or other political subdivision thereof, or by any public board thereof, or by any political or public corporation created under or by the constitution or laws thereof, against any corporation, firm or individual to recover money or property alleged to have been obtained from the plaintiff by the defendant through fraud, or through rebates or overcharges in connection with any contract or transaction, and a writ of attachment is prayed for, the fact that it lies within the power of the defendant to mortgage, assign or dispose of his property, rights or credits, or some part thereof, or to convert his property into money or evidences of debt, during the pendency of the suit, shall be deemed sufficient to justify an affidavit by the plaintiff, for the purposes of obtaining such writ of attachment, that the defendant is about to mortgage, assign or dispose of his property, right or credits, or some part thereof, with intent to defraud his creditors, or is about to convert his property into money or evidences of debt, with intent to place it beyond the reach of his creditors.



RS 13:3954 - Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§3954. Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:3955 - Fee of attorney-at-law representing absent defendants

§3955. Fee of attorney-at-law representing absent defendants

Attorneys-at-law appointed by the judge to represent absent defendants in cases of attachment, are entitled to the sum of ten dollars as a fee, to be taxed as costs, which upon application and proof to the court, may be increased in proportion to the services rendered.



RS 13:3956 - Suits by surety companies on contracts of indemnity for signing of bail bonds

§3956. Suits by surety companies on contracts of indemnity for signing of bail bonds

Whenever any suit is hereafter filed in any of the courts of this state by a surety company authorized to do business in this state, against any person, firm, corporation or partnership upon a contract to indemnify such surety company for the signing of a bail bond in any of the state or federal courts and the principal on said bail bond has failed to appear in court as required by law, or has disappeared, or the sheriff is unable to locate, or to serve notice or process on such principal, and a writ of attachment is prayed for, the fact that it lies within the power of the defendant or defendants to mortgage, assign or dispose of his property, rights or credits, or some part thereof, or to convert his property into money or evidences of debt, during the pendency of the suit, shall be deemed sufficient to justify an affidavit by the plaintiff, for the purposes of obtaining such writ of attachment, that the defendant is about to mortgage, assign or dispose of his property, right or credits, or some part thereof, with intent to defraud his creditors, or is about to convert his property into money or evidences of debt, with intent to place it beyond the reach of his creditors. The amount of the bond primarily for the issuance of said writ, based upon a contract of indemnity as herein authorized, shall not exceed the amount of the demand and in no event exceed the sum of two hundred and fifty dollars, with the right reserved to the court issuing the writ, on proper showing, to increase said bond not to exceed the amount of the debt, as provided in this Section.

Acts 1952, No. 518, §1.



RS 13:3957 - Sequestration authorized when statute refers to provisional seizure

§3957. Sequestration authorized when statute refers to provisional seizure

When under any code or statutory provision heretofore or hereafter adopted a creditor is authorized to use the writ of provisional seizure in the enforcement of his claim, it shall be construed as authorizing the use by the creditor of the writ of sequestration, which shall issue without the necessity of the creditor furnishing the security required by Article 3574 of the Code of Civil Procedure.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:4001 - Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

PART III. SEQUESTRATION

§4001. Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:4002 - Sequestration without security available to enforce privilege of farm or plantation laborer for unpaid wages

§4002. Sequestration without security available to enforce privilege of farm or plantation laborer for unpaid wages

Sequestration may issue to enforce the privilege for unpaid wages of a farm or plantation laborer on the crop, and to prevent the removal thereof from the farm or plantation, without the necessity of the laborer furnishing security therefor.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:4061 - Suit against state officer or board involving constitutionality of law authorizing expenditure; no temporary restraining order; preliminary injunction; suspensive appeal

PART IV. INJUNCTION

§4061. Suit against state officer or board involving constitutionality of law authorizing expenditure; no temporary restraining order; preliminary injunction; suspensive appeal

No court has jurisdiction to issue, or cause to be issued, any temporary restraining order against any officer of the state or any board or commission of the state in any suit involving the expenditure of public funds under any statute of this state, which authorizes the expenditure of such funds, based on the alleged unconstitutionality of such statute. In such cases, after hearing, preliminary writs of injunction may issue, and from the order or judgment directing the issuance of the same, such officers, boards and commissions shall have the right of suspensive appeal without bond and as a matter of right.



RS 13:4062 - Suit against state officer or board involving expenditure of state funds; temporary restraining order; preliminary or permanent injunction prohibited

§4062. Suit against state officer or board involving expenditure of state funds; temporary restraining order; preliminary or permanent injunction prohibited

No court shall have jurisdiction to issue, or cause to be issued, any temporary restraining order, preliminary injunction, or permanent injunction against any state department, board or agency, or any officer, administrator or head thereof or any officer of the state of Louisiana in any suit involving the expenditure of public funds under any statute or law of this state to compel the expenditure of state funds when the director of such department, board or agency, or the governor shall certify that the expenditure of such funds would have the effect of creating a deficit in the funds of said agency or be in violation of the requirements placed upon the expenditure of such funds by the legislature.

Added by Acts 1969, No. 34, §1.



RS 13:4063 - To 4071 Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§4063. §§4063 to 4071 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:4101 - EXECUTORY PROCESS

CHAPTER 21. EXECUTORY PROCESS

§4101. Mortgaged property in hands of receiver or liquidator

The appointment of a receiver or liquidator of a corporation shall not affect the right of a creditor to enforce by executory process a mortgage or security agreement importing a confession of judgment and affecting property owned by the corporation. If the receiver or liquidator is appointed prior to the institution of executory proceedings and the notice of appointment is recorded in the mortgage office in the parish in which the property is located and written notice of the appointment is received by the holder of the obligation that is sought to be enforced by executory process, then the receiver or liquidator shall be made defendant in the executory process proceedings. If the receiver or liquidator is not appointed prior to institution of executory proceedings or the notice of appointment is not recorded or if written notice of the appointment is not received by the creditor, then the receiver or liquidator need not be substituted as the defendant, and the seizure and sale of the encumbered property may be made in the same manner as if no receiver or liquidator had been appointed.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961; Acts 1982, No. 179, §1; Acts 1989, No. 137, §8, eff. Sept. 1, 1989.



RS 13:4102 - Executory process; bearer paper, movable or immovable property, authentic evidence; certification of documents

§4102. Executory process; bearer paper, movable or immovable property, authentic evidence; certification of documents

A. Whenever the holder of bearer paper, such as a note, bond, or other instrument evidencing an obligation secured by a mortgage or privilege on movable or immovable property, seeks to foreclose by executory process, all requirements for authentic evidence regarding the transfer, assignment, pledge, or negotiation shall be inapplicable, provided that all other requirements for authentic evidence have been satisfied.

B. Whenever the holder of a note, bond, or other instrument evidencing an obligation secured by a mortgage or privilege on movable property seeks to foreclose by executory process, the transfer, assignment, pledge, or negotiation of such document by private act, duly acknowledged in any manner provided by law, shall be deemed to be authentic evidence and in compliance with Code of Civil Procedure Article 2636.

C. Whenever the holder of a note, bond, or other instrument evidencing an obligation secured by a mortgage or privilege on movable property approves the sale of the property from one person to another, such approval may be made by private act, duly acknowledged in any manner provided by law, and shall be deemed to be authentic evidence and in compliance with Code of Civil Procedure Article 2636.

D.(1) Whenever the law requires a certified copy of any document, including a photographic, photostatic, or miniature photographic copy or reproduction of such document, for purposes of executory process, a notary public who has the original or a copy of such document on file in his office, custodian of notarial records, or clerk of court shall note on the copy of the document that it is a correct copy and may include words such as "certified copy", "true copy", or any other words which reasonably indicate that the copy of the document is a certified copy, and the copy so certified shall be deemed authentic evidence.

(2) A document containing a certificate reading substantially as follows shall satisfy the requirements of (1) above and shall be deemed authentic:

"STATE OF LOUISIANA ________________, Louisiana

PARISH OF ________________ ____________, (Date)

I, __________________________, (Custodian of Notarial Records, Clerk of Court, Notary Public) for the Parish of _____________________, State of Louisiana, do hereby certify that the attached documents are true and correct copies of ____________________________, dated the _____ day of _______________________, 19 _____, consisting of ______ pages (executed before, attached to ____________ executed before) __________________________________, a Notary Public of the Parish of ______________________, State of Louisiana, the original or certified copy of which document(s) is on file in my office.

Name _______________________

Title

Address"

Added by Acts 1982, No. 178, §1; Acts 1987, No. 855, §1, eff. July 20, 1987.

{{NOTE: SEE ACTS 1987, NO. 855, §2.}}



RS 13:4103 - Executory process against mortgaged corporation property; proof of authority to execute mortgage

§4103. Executory process against mortgaged corporation property; proof of authority to execute mortgage

A. The following shall be deemed to constitute authentic evidence for purposes of an executory proceeding to enforce a mortgage, chattel mortgage, or other security agreement against a corporate debtor:

(1) The consent of the shareholders evidenced as provided in R.S. 12:76 authorizing or ratifying the granting of such a mortgage, chattel mortgage, or other security agreement.

(2) An extract of the minutes of the meeting of the board of directors or other governing body of the corporation, or a written consent by the shareholders or directors of the corporation, signed and certified by the corporate secretary or any assistant secretary, setting forth the resolution or resolutions authorizing or ratifying the granting of such a mortgage or other security agreement or security interest, whether the specific transaction, mortgage, or security agreement or security interest is described with particularity, or more general authority is granted or ratified.

(3) A photocopy of the extract of minutes provided in Subsection (2) above, certified either by:

(a) A notary before whom the mortgage, chattel mortgage, or other security agreement was passed or acknowledged, or

(b) By the custodian of notarial archives for the parish of Orleans if the mortgage, chattel mortgage, or other security agreement, together with a certified copy of the extract of minutes, has been recorded in Orleans Parish, or by the clerk of the district court of any other parish in which the mortgage, chattel mortgage, or other security agreement, together with a certified copy of the extract of minutes, has been recorded.

B. The right of an interested party to question or attack the authority of the purported officer or agent to execute the mortgage is not affected in any manner by the provisions of this Section.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961; Acts 1974, No. 254, §1; Acts 1982, No. 177, §1; Acts 1986, No. 489, §1; Acts 1991, No. 377, §5, eff. Jan. 1, 1992; Acts 1993, No. 948, §4, eff. June 25, 1993.



RS 13:4103.1 - Executory process against mortgaged or secured limited liability company property; proof of authority to execute mortgage or security agreement

§4103.1. Executory process against mortgaged or secured limited liability company property; proof of authority to execute mortgage or security agreement

Any of the following shall be deemed to constitute authentic evidence for purposes of an executory proceeding to enforce a mortgage, collateral mortgage, or other security agreement against a limited liability company:

(1) A certified copy of the limited liability company's articles of organization filed with the secretary of state containing a grant of authority to one or more individuals to execute a mortgage or security agreement for and on behalf of the limited liability company, whether the specific transaction, mortgage, or security agreement is described with particularity or more general authority is granted.

(2) A written consent by all of the then members of the limited liability company, or such other persons as may have been delegated authority pursuant to R.S. 12:1318(B), signed and certified by any person named in the statement provided for in R.S. 12:1305(C)(5), or, if no such person or persons are so named, upon a certificate of a member, if management is reserved to the members, or a manager, if management is vested in one or more managers pursuant to R.S. 12:1312, of the limited liability company, authorizing or ratifying the grant of authority to one or more individuals to execute a mortgage or security agreement for and on behalf of the limited liability company, whether the specific transaction, mortgage, or security agreement is described with particularity or more general authority is granted or ratified.

(3) An extract of the minutes of the meeting of the then members of a limited liability company, or such other persons as may have been delegated authority pursuant to R.S. 12:1318(B), signed and certified by any person named in the statement provided for in R.S. 12:1305(C)(5), or, if no such person or persons are so named, signed and certified by a member, if management is reserved to the members, or manager, if management is vested in one or more managers pursuant to R.S. 12:1312, of the limited liability company, setting forth the resolution or resolutions authorizing or ratifying the granting of a mortgage or security agreement, whether the specific transaction, mortgage, or security agreement is described with particularity or more general authority is granted or ratified.

Acts 1993, No. 475, §5, eff. June 9, 1993.



RS 13:4104 - Variance between act of mortgage and note; correction

§4104. Variance between act of mortgage and note; correction

The right to an order for executory process shall exist when there is a variance between a notarial act of mortgage and the note or notes issued in connection therewith, when such variance is due to a clerical error and the fact that such variance is so due is certified on the note or notes or on the act of mortgage, or both, over the official signature of the notary before whom the mortgage was passed.



RS 13:4105 - Notarial act acknowledging error, when sufficient

§4105. Notarial act acknowledging error, when sufficient

In any case where such variance exists and it is not possible to secure the certificate referred to in R.S. 13:4104, the right to an order for executory process will lie upon execution by the debtor or by his heirs, executors, administrators, or assigns, of a notarial act acknowledging the clerical error.



RS 13:4106 - Deficiency judgment prohibited if sale made without appraisement

§4106. Deficiency judgment prohibited if sale made without appraisement

A. Unless otherwise provided by law, if a mortgagee or other creditor takes advantage of a waiver of appraisement of his property, movable, immovable, or both, by a debtor, and the proceeds of the judicial sale thereof are insufficient to satisfy the debt for which the property was sold, the debt nevertheless shall stand fully satisfied and discharged insofar as it constitutes a personal obligation of the debtor. The mortgagee or other creditor shall not have a right thereafter to proceed against the debtor or any of his other property for such deficiency, except as otherwise provided by law or as provided in the next Subsection.

B. If a mortgage or pledge affects two or more properties, movable, immovable, or both, the judicial sale of any property so affected without appraisement shall not prevent the enforcement of the mortgage or pledge in rem against any other property affected thereby.

C. This Section is limited to judicial sales of mortgaged property and shall not apply to public or private sales of collateral subject to Chapter 9 of the Louisiana Commercial Laws or any similar statute.

Amended by Acts 1952, No. 20, §1; Acts 1960, No. 32, §1, eff. Jan. 1, 1961; Acts 1989, No. 137, §8, eff. Sept. 1, 1989.



RS 13:4107 - R.S. 13:4106 cannot be waived; operation prospective

§4107. R.S. 13:4106 cannot be waived; operation prospective

R.S. 13:4106 declares a public policy and the provisions thereof can not, and shall not be waived by a debtor, but it shall only apply to mortgages, contracts, debts or other obligations made, or arising on or after August 1, 1934.



RS 13:4108 - Transactions which do not bar deficiency judgment

§4108. Transactions which do not bar deficiency judgment

Notwithstanding any other law to the contrary, including but not limited to R.S. 13:4106 and 4107, none of the following actions by a mortgagee or other creditor shall prohibit the mortgagee or other creditor from obtaining a deficiency judgment against any debtor, guarantor, or surety, notwithstanding the fact that a sale of property or collateral may have occurred at a judicial sale without appraisal, at a public or private sale with or without appraisal, or at a judicial sale with a defective appraisal:

(1) A sale through the New York Stock Exchange, the American Stock Exchange, or the NASDAQ, of any pledged stock, bonds, or options registered or traded on such exchanges.

(2) A sale through the Chicago Commodity Exchange of any pledged options registered or traded on such exchange.

(3) A sale pursuant to an order of a United States Bankruptcy Court, or of a United States District Court sitting in bankruptcy.

(4) The mortgagee's or other creditor's exercise of its rights against property subject to a mortgage, pledge, privilege, security interest, or encumbrance in favor of such creditor, when the property or collateral is located outside the state of Louisiana, and the creditor has elected to proceed under the laws of the state, county, or territory where the property or collateral is then located to seize or sell such property or collateral.

(5) The collection or receipt of:

(a) Any proceeds of any pledged negotiable or nonnegotiable note;

(b) Any funds through the offset of any pledged deposit of cash, whether in the form of a demand deposit account with any institution insured by any agency of the federal government, certificate of deposit, or otherwise;

(c) Any proceeds of any pledge or assignment of accounts receivable; or

(d) Any proceeds of any pledge or assignment of the right to receive income under any lease or rent of movable property or immovable property.

(6) Collection or receipt of insurance proceeds under a simple or standard loss-payee clause.

(7) Collection or receipt of the return of any unearned premiums of any insurance policy.

Acts 1986, No. 489, §2; Acts 1989, No. 137, §8, eff. Sept. 1, 1989.



RS 13:4108.1 - Deficiency judgment when obligations based upon commercial transaction

§4108.1. Deficiency judgment when obligations based upon commercial transaction

A. As an exception to R.S. 13:4106 and 4107, if a mortgagee or other creditor holds a mortgage, pledge, security interest, or privilege which secures an obligation in a commercial transaction, the mortgagee or other creditor may collect from or pursue any debtor, guarantor, or surety for a deficiency judgment on the secured obligation whether or not the mortgagee or other creditor has foreclosed on all or any of the property and sold such property at a judicial, public, or private sale, with or without appraisal, regardless of the minimum bid, and whether or not the mortgagee or other creditor has acquired such property from any debtor, guarantor, or surety pursuant to a complete or partial giving in payment. However, other than with regard to a secured transaction subject to Chapter 9 of the Louisiana Commercial Laws, a mortgagee or other creditor may not pursue any debtor, guarantor, or surety for more than the secured obligation, minus the reasonably equivalent value of the property sold.

B. For the purpose of this Section, the terms "commercial transaction" and "reasonably equivalent value" shall have the following meanings:

(1) "Commercial transaction" means any transaction entered into primarily for business or commercial purposes.

(2) "Reasonably equivalent value" means the value that the owner and the mortgagee or other creditor of the property being sold or otherwise disposed of agree to attribute to the property for the purposes of reducing the secured debt.

Acts 1986, No. 489, §2; Acts 1989, No. 137, §8, eff. Sept. 1, 1989.



RS 13:4108.2 - Deficiency judgment when obligations based on consumer transaction

§4108.2. Deficiency judgment when obligations based on consumer transaction

A. Notwithstanding any other law to the contrary, including but not limited to R.S. 13:4106 and 4107, if a mortgagee or other creditor holds a mortgage, pledge, security interest, or privilege which secures an obligation in a consumer transaction, the mortgagee or other creditor may obtain a deficiency judgment on the secured obligation against the debtor for the amount of the secured obligation less the reasonably equivalent value of property acquired from the debtor without appraisal or any other legal proceeding concerning such property acquired, only if the mortgagee or other creditor has acquired such property from the debtor pursuant to a written agreement with the debtor to waive the debtor's rights to a judicial appraisal and sale and to voluntarily surrender title to the property to the creditor. The debtor must agree to the value to be attributed to the property transferred and must agree that a deficiency judgment for the amount of the secured obligations minus such value may be obtained by the mortgagee or creditor without appraisal of or any other legal proceeding concerning the property transferred. The debtor may obtain an appraisal for the purpose of determining the value of the property and if he does so the value assigned to the property may not be less than three-fourths of the appraised value.

B. For the purposes of this Section, the following terms shall have the following meanings:

(1) "Consumer transaction" means any transaction entered into for personal, family, or household (noncommercial) purposes and particularly includes transactions that are secured by residential immovable property, but excluding secured transactions for consumer purposes that are subject to Chapter 9 of the Louisiana Commercial Laws.

(2) "Reasonably equivalent value" means the value which the owner and the mortgagee or other creditor expressly agree to attribute to the property transferred, as provided in Subsection A of this Section.

C. This Section shall not be construed as prohibiting a debtor from selling his property to a third party purchaser and signing a promissory note to a mortgagee or other creditor for all or part of the balance due on the secured debt.

D. Every agreement for a voluntary surrender of title to property in connection with a consumer transaction as defined above shall contain a statement which notifies the debtor in laymen's terms:

(1)(a) That he has a right to obtain an appraisal, and

(b) That the value of the property assigned has to be three-quarters of the appraised value, and

(2)(a) That by agreeing to the surrender of the property without judicial appraisal and sale, the debtor is waiving any rights he might have under the law to further judicial proceedings governing the judicial sale of his property,

(b) That he is waiving his right to a judicial appraisal and sale, and

(c) That the creditor may obtain a judgment to collect any remaining amount due under the obligation after subtracting the agreed upon value of the property.

Acts 1988, No. 675, §1, eff. July 15, 1988; Acts 1989, No. 137, §8, eff. Sept. 1, 1989.



RS 13:4108.3 - Relation to Chapter 9 of the Louisiana Commercial Laws

§4108.3. Relation to Chapter 9 of the Louisiana Commercial Laws

The rights or absence thereof of a secured creditor to pursue and collect a deficiency from a debtor, guarantor, or surety in connection with a secured transaction subject to Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.) shall be exclusively subject to the provisions of Chapter 9.

Added by Acts 1989, No. 137, §8, eff. Sept. 1, 1989.



RS 13:4109 - Executory process against property of insolvents; rights of persons holding special mortgages

§4109. Executory process against property of insolvents; rights of persons holding special mortgages

Creditors holding special mortgages containing the pact de non alienando shall not lose their rights of executory process upon the property of their debtor, by reason of a cession of property, but in such cases the right shall continue and be exercised against the syndic, and when the cession takes place after the seizure under executory process it shall be continued against the provisional or definitive syndic.



RS 13:4110 - Same; sale under first process where provisional or definitive syndic appointed

§4110. Same; sale under first process where provisional or definitive syndic appointed

In all cases when executory process has issued and a surrender has been made and a provisional or definitive syndic has been appointed, the sale under the first process shall be effected the same as if no surrender has been made or syndic appointed.



RS 13:4111 - Venue of executory proceeding against continuous tract of land in different parishes

§4111. Venue of executory proceeding against continuous tract of land in different parishes

An executory proceeding to enforce a mortgage or privilege affecting the whole of a continuous tract of land situated partly in different parishes, at the option of the plaintiff, may be brought at the domicile of the defendant, or in any parish where a portion of the tract is situated.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:4112 - Actions to set aside or annul judicial sales in executory proceedings

§4112. Actions to set aside or annul judicial sales in executory proceedings

No action may be instituted to set aside or annul the judicial sale of immovable property by executory process by reason of any objection to form or procedure in the executory proceedings, or by reason of the lack of authentic evidence to support the order and seizure, where the sheriff executing the foreclosure has either filed the proces verbal of the sale or filed the sale for recordation in the conveyance records of the parish. Any party seeking to annul or set aside a judicial sale of immovable property through executory proceedings filed for record before the adoption of this Section must do so within six months of September 12, 1975. Nothing herein shall be construed to affect legal defenses otherwise available to any person against whom a deficiency judgment is sought after the public sale of immovable property through executory proceedings.

Added by Acts 1975, No. 681, §1.



RS 13:4151 - TRIAL

CHAPTER 22. TRIAL

§4151. Summary trial of suits in which mineral lands are in controversy; bond to prevent summary trial

Whenever a suit is filed in which the title to or possession of mineral lands, or oil, gas or mineral leases, is questioned, the defendant may demand a summary trial of the cause. But on such demand being made by the defendant the plaintiff may have the cause retained on the ordinary docket of the court having jurisdiction thereof by giving bond sufficient to indemnify the defendant against any loss resulting from the suit in the event it is decided adversely to plaintiff.



RS 13:4152 - Same; motion for summary trial; date of trial

§4152. Same; motion for summary trial; date of trial

On or before ten days after the date of filing of the suit, defendant shall file his answer to plaintiff's demand, and after the answer is filed, or as a part thereof, defendant may file a motion for a summary trial of the cause. Upon the filing of the motion, the judge shall sign an order fixing the case for trial by preference in not less than five days, nor more than ten days, from date of such filing.



RS 13:4153 - Same; continuance

§4153. Same; continuance

Should plaintiff show a legal cause for delay of such trial, only one continuance shall be granted, and that for not more than ten days.



RS 13:4154 - Same; no summary trial if plaintiff gives bond; judgment on failure to give bond

§4154. Same; no summary trial if plaintiff gives bond; judgment on failure to give bond

Forty-eight hours or more before the cause is called for trial, plaintiff may place the cause back in the category of ordinary causes, and not subject to any preference or priority by giving bond with surety in an amount sufficient to indemnify the defendant or defendants, against any loss which might result if the suit is decided adversely to plaintiff, which bond shall be fixed by the court after a summary hearing on a rule filed by plaintiff and served on defendant.

In fixing the amount of such bond, the court shall consider all the circumstances that may affect the particular property, or business in contestation, including probable loss arising from the unsalability of the property at time of final judgment, the stopping of development, the hindering or retarding of development, refusal of the purchaser to pay for the product until the title is settled, the requirements of the leases as to development, or any loss of whatsoever nature which may be caused by the filing of the suit.

Upon fixing the amount of such bond, the plaintiff shall, within twenty-four hours thereafter file his bond, with surety, approved by the court, in favor of the clerk of court. The conditions of such obligation shall be to pay the defendant any and all damages he may sustain, by reason of the filing of the suit, together with all costs of court if the court should decide the case contrary to the demands of the plaintiff.

Should the plaintiff fail to file such bond, the court, upon motion of defendant, shall render judgment in favor of defendant and rejecting plaintiff's demands in toto.



RS 13:4155 - Same; appeal

§4155. Same; appeal

Should either party appeal a case so fixed for summary trial, the cause shall be a preference suit in the appellate court and shall be fixed and set for argument in the appellate court for a date not more than thirty days from the date of the filing of the transcript in the cause.



RS 13:4156 - Same; trial of suit filed during vacation

§4156. Same; trial of suit filed during vacation

Should the court be in vacation at the time of filing the suit, the cause shall be fixed for trial in first instance on the first day of the next term of court.



RS 13:4157 - Damages ex delicto; trial with preference

§4157. Damages ex delicto; trial with preference

All suits or actions for damages, arising "ex delicto" shall be placed upon the preference docket of the district and city courts and shall be tried along with such other preference cases as is now provided by law.



RS 13:4158 - Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§4158. Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:4159 - Trial by judge when no verdict reached on two jury trials

§4159. Trial by judge when no verdict reached on two jury trials

In any case where a jury has been prayed for by either party, and where the case has been tried twice by a jury without a verdict being reached, no further trial by jury shall be had, but the case shall be tried by the judge alone, as if no jury had been prayed for.



RS 13:4160 - Third verdict of jury not to be set aside

§4160. Third verdict of jury not to be set aside

No judge may set aside the verdict of a jury in the same case more than twice, but should there be three jury trials of the same case, the third verdict shall not be disturbed by the trial judge, who shall render judgment thereon without entertaining an application for a new trial.



RS 13:4161 - Trial of cases on holiday

§4161. Trial of cases on holiday

Whenever empanelling of a jury or the taking of evidence on the trial of any case, shall have been begun, but not concluded, at the time at which there shall intervene any legal holiday or legal half-holiday, it is lawful for the presiding judge, and within his discretion, to order the trial to be proceeded with upon the legal holiday, if not a Sunday or Christmas day, or upon the legal half-holiday. All proceedings thereafter had in the trial of the case shall have the same force and effect as though had on a day not a legal holiday or legal half-holiday.



RS 13:4162 - Suits entitled to preference; right of office; state, police jury or municipal corporation as party

§4162. Suits entitled to preference; right of office; state, police jury or municipal corporation as party

Suits in which the right of office is involved, or in which the state, a police jury or municipal corporation is a party, shall have precedence over all others except criminal cases, and they shall take precedence in the order in which they are named.



RS 13:4163 - Ex parte motion for legislative continuance or extension of time, legislators or employees engaged in legislative or constitutional convention activities

§4163. Ex parte motion for legislative continuance or extension of time; legislators or employees engaged in legislative or constitutional convention activities

A.(1) A member of the legislature and a legislative employee shall have peremptory grounds for continuance or extension of a criminal case, civil case, or administrative proceeding as provided below. The continuance or extension shall be sought by written motion specifically alleging these grounds.

(2) For purposes of this Section, "legislative employee" means the clerk of the House of Representative, the secretary of the Senate, and an employee of the House of Representatives, the Senate, or the Legislative Bureau, when such person is employed full-time during the legislative session or during any other time in which the continuance or extension is being sought.

B. The peremptory grounds for continuance or extension is available to and for the benefit of a member or legislative employee and may only be asserted or waived by a member or employee.

C.(1) Such peremptory grounds are available for the continuance of any type of proceeding and the extension of any type of deadline pertaining to a criminal case, civil case, or administrative proceeding, if the presence, participation, or involvement of a member or employee is required in any capacity, including any pretrial or post-trial legal proceeding, during:

(a) Any time between thirty days prior to the original call to order and thirty days following the adjournment sine die of any session of the legislature.

(b) Any time between thirty days prior to convening and thirty days following adjournment sine die of any constitutional convention.

(c) Any time other than those provided in Subparagraph (a) or (b) of this Paragraph when such person is engaged in activities, including travel, in connection with or ordered by: (i) the legislature; (ii) any legislative committee or subcommittee appointed by the president of the Senate or the speaker of the House of Representatives; (iii) any committee or commission appointed by the governor or other person authorized to make such appointments; or (iv) any constitutional convention or commission.

(2) Such peremptory grounds are available to any member or employee enrolled as counsel of record when his participation is required. The availability of other counsel to assume the duties or responsibilities of counsel invoking the continuance or extension does not negate the peremptory nature of his motion.

D. A motion for legislative continuance or extension filed by a legislative employee shall be accompanied by an affidavit, verifying such employment or service, executed by the presiding officer or the clerk or secretary of the respective house.

E.(1)(a) If the grounds for a legislative continuance or extension are founded upon the convening of a regular legislative session or a constitutional convention, the motion for legislative continuance or extension shall be timely if filed no later than five calendar days prior to the hearing or proceeding to be continued.

(b) If the grounds for a legislative continuance or extension are founded upon any provision of Subparagraph (C)(1)(c) of this Section or upon the issuance of a call for an extraordinary session of the legislature, the motion for legislative continuance or extension shall be timely if filed no later than five calendar days prior to the hearing or proceeding to be continued or no later than two days following the issuance of the notice of the meeting or of the call for the extraordinary legislative session, which ever occurs last. An affidavit of the clerk of the House of Representatives or the secretary of the Senate verifying the issuance and date of the issuance of the notice or of the call shall be attached to the motion.

(2) Within seventy-two hours of the filing of a motion for a legislative continuance or extension, the court or agency shall grant the continuance or extension ex parte as follows:

(a) If the grounds for the motion are pursuant to Subparagraph (C)(1)(a) or (b) of this Section, the continuance or extension shall be granted for a period of not less than sixty days from the date of adjournment sine die of the session of the legislature or of the constitutional convention.

(b) If the grounds for the motion are pursuant to Subparagraph (C)(1)(c) of this Section, the continuance or extension shall be granted for the day or days the member or employee is engaged in such activities.

F.(1) The provisions of this Section shall not apply to cases in the Supreme Court of Louisiana, criminal cases where the death penalty is sought, and administrative rulemaking authorized by R.S. 49:953.

(2) The provisions of this Section shall not apply to cases and proceedings wherein a member or employee is called as a witness, in which instances the provisions of R.S. 13:3667.1 and 3667.3 shall apply.

G. Any action taken against a person, including any sanction imposed on an attorney, who has filed a motion for legislative continuance or extension and which results from the failure of such person or attorney to appear or comply with an order of the court or agency or any deadline shall be considered an absolute nullity and shall be set aside by the court or agency upon the filing of a motion by the aggrieved person or attorney.

H.(1) Any person or attorney who has filed a motion for legislative continuance or extension which has been denied or which has not been granted within seventy-two hours of filing may apply directly to the Supreme Court of Louisiana for supervisory writs to review the action or inaction of the court or agency where the motion was filed.

(2) If a motion filed pursuant to Subsection G of this Section is denied, such denial shall be an appealable order.

I. For sufficient cause shown, the court may consider a motion for legislative continuance or extension at any time prior to the hearing or proceeding.

Acts 1962, No. 78, §1; Acts 1966, No. 186, §2; Acts 1970, No. 681, §1; Acts 1981, No. 332, §1; Acts 1985, No. 276, §1, eff. July 6, 1985; Acts 1990, No. 71, §1, eff. June 27, 1990; Acts 1992, No. 408, §1; Acts 2004, No. 873, §1; Acts 2006, No. 690, §2, eff. June 29, 2006; Acts 2008, No. 865, §1; Acts 2016, No. 101, §1.



RS 13:4164 - Television

§4164. Television

A. Except as otherwise provided herein, no proceeding in any court in this state shall be televised or recorded by television equipment.

B. Each court in this state may provide by court rule for the broadcasting or recordation for broadcasting of proceedings for preservation of testimony or for use in a course of instruction in an accredited law school.

C. Unless otherwise provided by rule promulgated by the supreme court to allow a pilot project in a city court, a proceeding in court may be televised or recorded by television equipment in accordance with the terms of a motion and stipulation agreed to by all parties to the proceeding and approved by the judge hearing the matter.

Acts 1979, No. 456, §1; Acts 1990, No. 161, §1.



RS 13:4165 - Special masters; appointment; duties and powers; compensation

§4165. Special masters; appointment; duties and powers; compensation

A. Pursuant to the inherent judicial power of the court and upon its own motion and with the consent of all parties litigant, the court may enter an order appointing a special master in any civil action wherein complicated legal or factual issues are presented or wherein exceptional circumstances of the case warrant such appointment. The consent of the parties litigant may be contingent upon any of the following:

(1) An estimate of the amount of the compensation of the special master.

(2) The identity of the special master.

(3) The court's anticipated specifications of the powers of the special master as defined by Subsection B of this Section.

B. The order appointing a special master may specify or limit the master's powers. Subject to such specifications or limitations, the master has and shall exercise the power to regulate all proceedings before him and to do all acts and take all measures necessary or proper for the efficient performance of his duties.

C.(1) The court may order the master to prepare a report upon the matters submitted to him and, if in the course of his duties he is required to make findings of facts or conclusions of law, the order may further require that the master include in his report information with respect to such findings or conclusions.

(2) The report shall be filed with the clerk of court and notice of such filing shall be served upon all parties.

(3) Within ten days after being served with notice of the filing of the report, any party may file a written objection thereto. After a contradictory hearing, the court may adopt the report, modify it, reject it in whole or in part, receive further evidence, or recommit it with instructions. If no timely objection is filed, the court shall adopt the report as submitted, unless clearly erroneous.

D. The master's compensation shall be reasonable, fixed by the court as limited by Subsection A of this Section, and taxed as costs of court.

E. Notwithstanding any other provision of law to the contrary, including Code of Evidence Article 706, the provisions of this Section shall provide the sole authority and procedure for the appointment, duties, powers, and compensation of a special master.

Acts 1997, No. 580, §1; Acts 2014, No. 521, §1.



RS 13:4201 - JUDGMENTS

CHAPTER 23. JUDGMENTS

PART I. GENERAL PROVISIONS

§4201. Voluntary dismissal or discontinuance; payment of costs before judgment rendered or signed

No order or judgment shall be rendered or signed by any court of the state dismissing or discontinuing any suit or reconventional demand, on the voluntary motion of any or all of the parties thereto, unless and until all costs and commissions due the clerk of court and the sheriff shall first have been paid, to be evidenced by certificates of those officers to be filed with and made part of the motion to dismiss or discontinue.



RS 13:4202 - Rates of judicial interest

§4202. Rates of judicial interest

A. The rate of judicial interest resulting from a lawsuit pending or filed during the indicated periods shall be as follows:

(1) Prior to September 12, 1980, the rate shall be seven percent per annum.

(2) On and after September 12, 1980, until September 11, 1981, the rate shall be ten percent per annum.

(3) On and after September 11, 1981, until January 1, 1988, the rate shall be twelve percent per annum.

(4) On January 1, 1988, and for the entire year of 1988, the rate shall be nine and three-quarters percent per annum.

(5) On January 1, 1989, and for the entire year of both 1989 and 1990, the rate shall be eleven and one-half percent per annum.

(6) On January 1, 1991, and for the entire year of 1991, the rate shall be eleven percent per annum.

(7) On January 1, 1992, and for the entire year of 1992, the rate shall be nine percent per annum.

(8) On January 1, 1993, and for the entire year of both 1993 and 1994, the rate shall be seven percent per annum.

(9) On January 1, 1995, and for the entire year of 1995, the rate shall be eight and three-quarters percent per annum.

(10) On January 1, 1996, and for the entire year of 1996, the rate shall be nine and three-quarters percent per annum.

(11) On and after January 1, 1997, until August 1, 1997, the rate shall be nine and one-quarter percent per annum.

(12) On and after August 1, 1997, and for the remainder of 1997, the rate shall be seven and nine-tenths percent per annum.

(13) On January 1, 1998, and for the entire year of 1998, the rate shall be seven and six-tenths percent per annum.

(14) On January 1, 1999, and for the entire year of 1999, the rate shall be six and seventy-three-hundredths percent per annum.

(15) On January 1, 2000, and for the entire year of 2000, the rate shall be seven and two hundred eighty-five-thousandths percent per annum.

(16) On January 1, 2001, and for the entire year of 2001, the rate shall be eight and two hundred forty-one-thousandths percent per annum.

B.(1) On and after January 1, 2002, the rate shall be equal to the rate as published annually, as set forth below, by the commissioner of financial institutions. The commissioner of financial institutions shall ascertain, on the first business day of October of each year, the Federal Reserve Board of Governors approved "discount rate" published daily in the Wall Street Journal. The effective judicial interest rate for the calendar year following the calculation date shall be three and one-quarter percentage points above the discount rate as ascertained by the commissioner.

(2) The judicial interest rate for the calendar year following the calculation date shall be published in the December issue of the Louisiana Bar Journal, the December issue of the Louisiana Register, and in one newspaper of general circulation in each of the cities of Alexandria, Baton Rouge, Lake Charles, Lafayette, Monroe, New Orleans, and Shreveport. The notice in such newspapers shall be published on two separate occasions, with at least one week between publications, during the month of December. The publication in the Louisiana Register shall not be considered rulemaking, within the intendment of the Administrative Procedure Act, R.S. 49:950 et seq., and particularly R.S. 49:953.

Acts 1997, No. 275, §§1, 3, eff. June 17, 1997; Acts 2001, No. 841, §1; Acts 2012, No. 825, §1, eff. June 14, 2012.



RS 13:4203 - Interest on judgments from judicial demand in ex delicto cases

§4203. Interest on judgments from judicial demand in ex delicto cases

Legal interest shall attach from date of judicial demand, on all judgments, sounding in damages, "ex delicto", which may be rendered by any of the courts.



RS 13:4204 - United States courts; recorded judgments as judicial mortgages

§4204. United States courts; recorded judgments as judicial mortgages

All judgments rendered by United States courts of original jurisdiction in Louisiana, or those registered in accordance with 28 U.S.C. §1963, when recorded in the mortgage records of any parish shall rank as judicial mortgages against all of the immovable property of the judgment debtor situated in the parish to the same extent and effect given by Louisiana law to the recorded judgments of the courts of this state.

Acts 1988, No. 986, §1.

{{NOTE: SEE ACTS 1988, NO. 986, §2.}}



RS 13:4205 - Same; recordation fees

§4205. Same; recordation fees

The same fees allowed by law for the recordation of state judgments shall apply to judgments of the United States Courts.



RS 13:4206 - Inability to pay money judgment not contempt

§4206. Inability to pay money judgment not contempt

Failure to obey an order or judgment of court, when such order or judgment is in effect an order or judgment for the payment of money, shall not be construed as a contempt, if it appears that the failure to obey is due to inability to comply with the order or judgment which inability existed when the order or judgment was rendered.



RS 13:4207 - Maximum delays for decisions on cases under advisement and on applications for new trials and orders of appeal

§4207. Maximum delays for decisions on cases under advisement and on applications for new trials and orders of appeal

If oral reasons for judgment are not rendered in open court and the matter taken under advisement, the district judges and judges of the city courts shall render a written judgment within thirty days from the time the cases are submitted for their decision. All motions or applications for a new trial and all orders of appeal shall be passed upon by judges of the city court within three days from the time such motions or applications for new trial or orders of appeal are submitted to them for their decision and by district court judges within seven days from the time such motions or applications for a new trial or orders of appeal are submitted to them for their decision; but by the written consent of the attorneys representing both sides, filed in the records or spread upon the minutes, the time herein granted may be extended for a further period of ten days, but no longer.

Acts 2006, No. 653, §1; Acts 2007, No. 82, §1.



RS 13:4208 - Same; judgment and appeal when court not in session

§4208. Same; judgment and appeal when court not in session

When the thirty days herein provided in R.S. 13:4207 expires at a time when the judge is not holding court in the parish wherein the case was tried and submitted, or while the judge is on vacation, the judge shall forward his decree to the clerk of the court, who shall enter the decree upon the minutes of the court, and the decree shall have the same effect as if rendered in open court. In all such cases which are appealable, the judges, at the time of rendering their judgments, shall grant an order of appeal, and fix the appeal bonds when not fixed by law. Either party to any such suit, upon filing the required bond, may take an appeal, which shall have the same legal effect as if granted in open court. The clerk of court as aforesaid, shall file same and issue notices of the decree to all the parties to the suit, or to their attorneys of record, unless the notice has been waived by the parties, or by their attorneys of record; and the sheriff shall serve the notices. The time granted parties under existing laws to take appeals, in cases where decrees are rendered under this section, shall begin to run from the time of the service upon the parties or their attorneys, unless the notice has been waived; and if the notice has been waived, the delay for appeals shall begin to run from the date of the clerk's receipt of the decree.



RS 13:4209 - Decisions by successor judge

§4209. Decisions by successor judge

A. In all cases heard and taken under advisement of the district judge or judges of the city courts, if the judge before whom a case is tried dies, resigns, or is removed from office, or if his term expires before rendering his judgment in the case, his successor in office shall decide the case from the evidence in the record, if all of the testimony is in writing. If it is a case in which the testimony has not been reduced to writing, the succeeding judge shall decide the case from a statement of the facts, if one is found in the record, or if the parties to the suit agree upon a statement of facts. If the testimony is not in the record, and there is no statement of facts, the case shall be tried de novo.

B.(1) In cases which are heard and in which judgment is rendered, but not signed, whether the case was taken under advisement or not, if the judge who rendered the judgment dies, resigns, or is removed from office, or if his term expires before signing judgment in the case, his successor in office shall have the authority to sign a judgment which conforms with the judgment rendered.

(2) If a prior judge has stated an affirmative intent to sign a judgment and failed to do so for whatever reason, the successor judge is empowered to sign the judgment.

Acts 1993, No. 1009, §1.



RS 13:4210 - Penalty for judge's violation of R.S. 13:4207 through R.S. 13:4209

§4210. Penalty for judge's violation of R.S. 13:4207 through R.S. 13:4209

All judges mentioned in R.S. 13:4207 through 13:4209 who shall violate those provisions or requirements, relative to the time within which they shall render decisions as aforesaid, shall forfeit one quarter's salary for each violation. The clerk of court shall notify the auditor of any failure on the part of the judge to render a decision within the time prescribed herein. The auditor, upon receiving such notification from the clerk of the court, shall withhold from such judge the payment of one quarter's salary, which amounts shall be paid by the auditor into the general school fund.



RS 13:4211 - Application of R.S. 13:4207-13:4210 to all parishes, including Orleans

§4211. Application of R.S. 13:4207-13:4210 to all parishes, including Orleans

The provisions of R.S. 13:4207 through 13:4210 shall apply to all parishes in the State of Louisiana, including the parish of Orleans.

Amended by Acts 1954, No. 286, §1.



RS 13:4212 - To 4214 Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§4212. §§4212 to 4214 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:4231 - Res judicata

PART II. RES JUDICATA

§4231. Res judicata

Except as otherwise provided by law, a valid and final judgment is conclusive between the same parties, except on appeal or other direct review, to the following extent:

(1) If the judgment is in favor of the plaintiff, all causes of action existing at the time of final judgment arising out of the transaction or occurrence that is the subject matter of the litigation are extinguished and merged in the judgment.

(2) If the judgment is in favor of the defendant, all causes of action existing at the time of final judgment arising out of the transaction or occurrence that is the subject matter of the litigation are extinguished and the judgment bars a subsequent action on those causes of action.

(3) A judgment in favor of either the plaintiff or the defendant is conclusive, in any subsequent action between them, with respect to any issue actually litigated and determined if its determination was essential to that judgment.

Acts 1990, No. 521, §1, eff. Jan. 1, 1991.



RS 13:4232 - Exceptions to the general rule of res judicata

§4232. Exceptions to the general rule of res judicata

A. A judgment does not bar another action by the plaintiff:

(1) When exceptional circumstances justify relief from the res judicata effect of the judgment;

(2) When the judgment dismissed the first action without prejudice; or,

(3) When the judgment reserved the right of the plaintiff to bring another action.

B. In an action for divorce under Civil Code Article 102 or 103, in an action for determination of incidental matters under Civil Code Article 105, in an action for contributions to a spouse's education or training under Civil Code Article 121, and in an action for partition of community property and settlement of claims between spouses under R.S. 9:2801, the judgment has the effect of res judicata only as to causes of action actually adjudicated.

Acts 1990, No. 521, §1, eff. Jan. 1, 1991; Acts 1991, No. 367, §3.



RS 13:4233 - To 4240 Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§§4233. §4233 to 4240 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:4241 - Definition

PART III. ENFORCEMENT OF FOREIGN JUDGMENTS ACT

§4241. Definition

In this Part "foreign judgment" means any judgment, decree, or order of a court of the United States or of any other court which is entitled to full faith and credit in this state.

Acts 1985, No. 464, §1.



RS 13:4242 - Filing and status of foreign judgments

§4242. Filing and status of foreign judgments

A copy of any foreign judgment authenticated in accordance with an act of congress or the statutes of this state may be annexed to and filed with an ex parte petition complying with Code of Civil Procedure Article 891 and praying that the judgment be made executory in a court of this state. The foreign judgment shall be treated in the same manner as a judgment of a court of this state. It shall have the same effect and be subject to the same procedures, and defenses, for reopening, vacating, or staying as a judgment of a court of this state and may be enforced in the same manner.

Acts 1985, No. 464, §1.



RS 13:4243 - Notice of filing

§4243. Notice of filing

A. At the time of the filing of the petition and foreign judgment, the judgment creditor shall file with the court an affidavit setting forth the name and last known address of the judgment debtor and the judgment creditor.

B. Promptly upon the filing of the petition, the foreign judgment, and the affidavit, the clerk shall send a notice by certified mail to the judgment debtor at the address given and shall make a note of the mailing in the record. The notice shall include the name and address of the judgment creditor and his attorney, if any. In addition, the judgment creditor may mail a notice of the filing to the judgment debtor and may file proof of mailing with the clerk. Failure to mail notice of filing by the clerk shall not affect the enforcement proceedings if proof of mailing by the judgment creditor has been filed.

C. No execution or other process for enforcement of a foreign judgment filed hereunder shall issue until thirty days after the mailing of the notice of the filing of the foreign judgment.

Acts 1985, No. 464, §1; Acts 1997, No. 1156, §5; Acts 2003, No. 750, §4.



RS 13:4244 - Stay

§4244. Stay

A. If the judgment debtor proves on contradictory motion that an appeal from the foreign judgment is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign judgment until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated, upon proof that the judgment debtor has furnished the security for the satisfaction of the judgment required by the state in which it was rendered.

B. If the judgment debtor proves on contradictory motion any ground upon which the execution of a judgment of a court of this state would be stayed, the court shall stay enforcement of the foreign judgment upon requiring security for satisfaction of the judgment as is required in this state.

Acts 1985, No. 464, §1.



RS 13:4245 - Fees

§4245. Fees

Fees for filing and enforcing a foreign judgment shall be as provided by law.

Acts 1985, No. 464, §1.



RS 13:4246 - Optional procedure

§4246. Optional procedure

The right of a judgment creditor to bring an action to enforce the judgment under Article 2541 of the Code of Civil Procedure is preserved.

Acts 1985, No. 464, §1.



RS 13:4247 - Short title

§4247. Short title

This Part may be cited as the "Enforcement of Foreign Judgments Act".

Acts 1985, No. 464, §1.



RS 13:4248 - Foreign protective orders

§4248. Foreign protective orders

A. A copy of any foreign protective order authenticated in accordance with an act of congress or the statutes of this state may be annexed to and filed with an ex parte petition praying that the protective order be made executory in this state. The address of the petitioner may remain confidential with the court.

B. At an ex parte hearing, the court shall make the protective order executory in this state, cause to have prepared a Uniform Abuse Prevention Order, as provided in R.S. 46:2136.2(C), shall sign such order, and shall forward it to the clerk of court for filing, all without delay.

C. The clerk of the issuing court shall transmit the order to the Louisiana Protective Order Registry, R.S. 46:2136.2(A), by facsimile transmission, mail, or direct electronic input, where available. The order shall be mailed and transmitted as expeditiously as possible, but no later than the end of the next business day after the order is filed with the clerk of court.

Acts 1997, No. 1156, §5; Acts 2003, No. 750, §4.



RS 13:4251.101 - Short title

CHAPTER 24. LOUISIANA UNIFORM ADULT

GUARDIANSHIP AND PROTECTIVE PROCEEDINGS

JURISDICTION ACT

PART I. GENERAL PROVISIONS

§4251.101. Short title

This Chapter may be cited as the Louisiana Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act.

Acts 2016, No. 333, §1.



RS 13:4251.102 - Definitions

§4251.102. Definitions

In this Chapter:

(1) "Adult" means an individual who has attained eighteen years of age or who is an emancipated minor.

(2) "Conservator" means a person appointed by the court to administer the property of an adult, including a person appointed as a curator in a full interdiction; as a curator in a limited interdiction, but only insofar as the curator is given power over the care of some or all of the property of the interdict; or as a tutor in a continuing tutorship.

(3) "Guardian" means a person appointed by the court to make decisions regarding the person of an adult, including a person appointed as a curator in a full interdiction; as a curator in a limited interdiction, provided that, and only insofar as, the curator is given power over the care of some or all aspects of the person of the interdict; or as a tutor in a continuing tutorship.

(4) "Guardianship order" means an order appointing a guardian.

(5) "Guardianship proceeding" means a judicial proceeding in which an order for the appointment of a guardian is sought or has been issued.

(6) "Incapacitated person" means an adult for whom a guardian has been appointed.

(7) "Party" means the respondent, petitioner, guardian, conservator, or any other person allowed by the court to participate in a guardianship or protective proceeding.

(8) "Person", except in the term incapacitated person or protected person, means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality, or any other legal or commercial entity.

(9) "Protected person" means an adult for whom a protective order has been issued.

(10) "Protective order" means an order, issued by a court of another state pursuant to the law of that other state, appointing a conservator or relating to management of an adult's property.

(11) "Protective proceeding" means a judicial proceeding in which a protective order is sought or has been issued.

(12) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(13) "Respondent" means an adult for whom a protective order or the appointment of a guardian is sought.

(14) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, a federally recognized Indian tribe, or any territory or insular possession subject to the jurisdiction of the United States.

Acts 2016, No. 333, §1.



RS 13:4251.103 - International application of Part

§4251.103. International application of Part

A court of this state may treat a foreign country as if it were a state for the purpose of applying this Part and Parts 2, 3, and 5 of this Chapter.

Acts 2016, No. 333, §1.



RS 13:4251.104 - Communication between courts

§4251.104. Communication between courts

A. A court of this state may communicate with a court in another state concerning a proceeding arising under this Act. The court may allow the parties to participate in the communication. Except as otherwise provided in Subsection B of this Section, the court shall make a record of the communication. The record may be limited to the fact that the communication occurred.

B. Courts may communicate concerning schedules, calendars, court records, and other administrative matters without making a record.

Acts 2016, No. 333, §1.



RS 13:4251.105 - Cooperation between courts

§4251.105. Cooperation between courts

If a court of another state in which a guardianship or protective proceeding is pending requests assistance under a provision of law similar to R.S. 13:4251.104, a court of this state has jurisdiction for the limited purpose of granting the request or making reasonable efforts to comply with the request.

Acts 2016, No. 333, §1.



RS 13:4251.106 - Taking testimony in another state

§4251.106. Taking testimony in another state

A. In a guardianship or protective proceeding, in addition to other procedures that may be available, testimony of a witness who is located in another state may be offered by deposition or other means allowable in this state for testimony taken in another state. The court on its own motion may order that the testimony of a witness be taken in another state and may prescribe the manner in which and the terms upon which the testimony is to be taken.

B. In a guardianship or protective proceeding, a court in this state may permit a witness located in another state to be deposed or to testify by telephone or audiovisual or other electronic means. A court of this state shall cooperate with the court of the other state in designating an appropriate location for the deposition or testimony.

C. Documentary evidence transmitted from another state to a court of this state by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the best evidence rule.

Acts 2016, No. 333, §1.



RS 13:4251.201 - Definitions; significant-connection factors

PART II. JURISDICTION

§4251.201. Definitions; significant-connection factors

A. In this Part:

(1) "Emergency" means a circumstance that likely will result in substantial harm to a respondent's health, safety, or welfare, and for which the appointment of a guardian is necessary because no other person has authority and is willing to act on the respondent's behalf.

(2) "Home state" means the state in which the respondent was physically present, including any period of temporary absence, for at least six consecutive months immediately before the filing of a petition for a protective order or the appointment of a guardian; or if none, the state in which the respondent was physically present, including any period of temporary absence, for at least six consecutive months ending within the six months prior to the filing of the petition.

(3) "Significant-connection state" means a state, other than the home state, with which a respondent has a significant connection other than mere physical presence and in which substantial evidence concerning the respondent is available.

B. In determining under R.S. 13:4251.203 and R.S. 13:4251.301(E) whether a respondent has a significant connection with a particular state, the court shall consider:

(1) The location of the respondent's family and other persons required to be notified of the guardianship or protective proceeding.

(2) The length of time the respondent at any time was physically present in the state and the duration of any absence.

(3) The location of the respondent's property.

(4) The extent to which the respondent has ties to the state such as voting registration, state or local tax return filing, vehicle registration, driver's license, social relationship, and receipt of services.

Acts 2016, No. 333, §1.



RS 13:4251.202 - Exclusive basis

§4251.202. Exclusive basis

This Part provides the exclusive jurisdictional basis for a court of this state to appoint a guardian or issue a protective order for an adult.

Acts 2016, No. 333, §1.



RS 13:4251.203 - urisdiction

§4251.203. Jurisdiction

A court of this state has jurisdiction to appoint a guardian or issue a protective order for a respondent if any of the following apply:

(1) This state is the respondent's home state.

(2) On the date the petition is filed, this state is a significant-connection state, and:

(a) The respondent does not have a home state or a court of the respondent's home state has declined to exercise jurisdiction because this state is a more appropriate forum; or

(b) The respondent has a home state, a petition for an appointment or order is not pending in a court of that state or another significant-connection state, and, before the court makes the appointment or issues the order:

(i) A petition for an appointment or order is not filed in the respondent's home state.

(ii) An objection to the court's jurisdiction is not filed by a person required to be notified of the proceeding.

(iii) The court in this state concludes that it is an appropriate forum under the factors set forth in R.S. 13:4251.206.

(3) This state does not have jurisdiction under either Paragraph (1) or (2) of this Section, the respondent's home state and all significant-connection states have declined to exercise jurisdiction because this state is the more appropriate forum, and jurisdiction in this state is consistent with the constitutions of this state and the United States.

(4) The requirements for special jurisdiction under R.S. 13:4251.204 are met.

Acts 2016, No. 333, §1.



RS 13:4251.204 - Special jurisdiction

§4251.204. Special jurisdiction

A. A court of this state lacking jurisdiction under R.S. 13:4251.203(1) through (3) has special jurisdiction to do any of the following:

(1) Appoint a guardian in an emergency for a term not exceeding ninety days for a respondent who is physically present in this state.

(2) Issue a protective order with respect to immovable or corporeal movable property located in this state.

(3) Appoint a guardian or conservator for an incapacitated or protected person for whom a provisional order to transfer the proceeding from another state has been issued under procedures similar to R.S. 13:4251.301.

B. If a petition for the appointment of a guardian in an emergency is brought in this state and this state was not the respondent's home state on the date the petition was filed, the court shall dismiss the proceeding at the request of the court of the home state, if any, whether dismissal is requested before or after the emergency appointment.

Acts 2016, No. 333, §1.



RS 13:4251.205 - Exclusive and continuing jurisdiction

§4251.205. Exclusive and continuing jurisdiction

Except as otherwise provided in R.S. 13:4251.204, a court that has appointed a guardian or issued a protective order consistent with this Chapter has exclusive and continuing jurisdiction over the proceeding until it is terminated by the court or the appointment or order expires by its own terms.

Acts 2016, No. 333, §1.



RS 13:4251.206 - Appropriate forum

§4251.206. Appropriate forum

A. A court of this state having jurisdiction under R.S. 13:4251.203 to appoint a guardian or issue a protective order may decline to exercise its jurisdiction if it determines at any time that a court of another state is a more appropriate forum.

B. If a court of this state declines to exercise its jurisdiction under Subsection A of this Section, it shall either dismiss or stay the proceeding. The court may impose any condition the court considers just and proper, including the condition that a petition for the appointment of a guardian or issuance of a protective order be filed promptly in another state.

C. In determining whether it is an appropriate forum, the court shall consider all relevant factors, including:

(1) Any expressed preference of the respondent.

(2) Whether abuse, neglect, or exploitation of the respondent has occurred or is likely to occur and which state could best protect the respondent from the abuse, neglect, or exploitation.

(3) The length of time the respondent was physically present in or was a legal resident of this or another state.

(4) The distance of the respondent from the court in each state.

(5) The financial circumstances of the respondent's estate.

(6) The nature and location of the evidence.

(7) The ability of the court in each state to decide the issue expeditiously and the procedures necessary to present evidence.

(8) The familiarity of the court of each state with the facts and issues in the proceeding.

(9) If an appointment were made, the court's ability to monitor the conduct of the guardian or conservator.

Acts 2016, No. 333, §1.



RS 13:4251.207 - Jurisdiction declined by reason of conduct

§4251.207. Jurisdiction declined by reason of conduct

A. If at any time a court of this state determines that it acquired jurisdiction to appoint a guardian or issue a protective order because of unjustifiable conduct, the court may do any of the following:

(1) Decline to exercise jurisdiction.

(2) Exercise jurisdiction for the limited purpose of fashioning an appropriate remedy to ensure the health, safety, and welfare of the respondent or the protection of the respondent's property or prevent a repetition of the unjustifiable conduct, including staying the proceeding until a petition for the appointment of a guardian or issuance of a protective order is filed in a court of another state having jurisdiction.

(3) Continue to exercise jurisdiction after considering:

(a) The extent to which the respondent and all persons required to be notified of the proceedings have acquiesced in the exercise of the court's jurisdiction.

(b) Whether it is a more appropriate forum than the court of any other state under the factors set forth in R.S. 13:4251.206(C).

(c) Whether the court of any other state would have jurisdiction under factual circumstances in substantial conformity with the jurisdictional standards of R.S. 13:4251.203.

B. If a court of this state determines that it acquired jurisdiction to appoint a guardian or issue a protective order because a party seeking to invoke its jurisdiction engaged in unjustifiable conduct, it may assess against that party necessary and reasonable expenses, including attorney fees, investigative fees, court costs, communication expenses, witness fees and expenses, and travel expenses. The court may not assess fees, costs, or expenses of any kind against this state or a governmental subdivision, agency, or instrumentality of this state unless authorized by law other than this Chapter.

Acts 2016, No. 333, §1.



RS 13:4251.208 - Notice of proceeding

§4251.208. Notice of proceeding

If a petition for the appointment of a guardian or issuance of a protective order is brought in this state and this state was not the respondent's home state on the date the petition was filed, in addition to complying with the notice requirements of this state, notice of the petition must be given to those persons who would be entitled to notice of the petition if a proceeding were brought in the respondent's home state. The notice must be given in the same manner as notice is required to be given in this state.

Acts 2016, No. 333, §1.



RS 13:4251.209 - Proceedings in more than one state

§4251.209. Proceedings in more than one state

Except for a petition for the appointment of a guardian in an emergency or issuance of a protective order limited to property located in this state under R.S. 13:4251.204(A)(1) or (A)(2), if a petition for the appointment of a guardian or issuance of a protective order is filed in this state and in another state and neither petition has been dismissed or withdrawn, the following rules apply:

(1) If the court in this state has jurisdiction under R.S. 13:4251.203, it may proceed with the case unless a court in another state acquires jurisdiction under provisions similar to R.S. 13:4251.203 before the appointment or issuance of the order.

(2) If the court in this state does not have jurisdiction under R.S. 13:4251.203, whether at the time the petition is filed or at any time before the appointment or issuance of the order, the court shall stay the proceeding and communicate with the court in the other state. If the court in the other state has jurisdiction, the court in this state shall dismiss the petition unless the court in the other state determines that the court in this state is a more appropriate forum.

Acts 2016, No. 333, §1.



RS 13:4251.301 - Transfer of guardianship or conservatorship to another state

PART III. TRANSFER OF GUARDIANSHIP

OR CONSERVATORSHIP

§4251.301. Transfer of guardianship or conservatorship to another state

A. A guardian or conservator appointed in this state may petition the court to transfer the guardianship or conservatorship to another state.

B. Notice of a petition under Subsection A of this Section must be given to the persons that would be entitled to notice of a petition in this state for the appointment of a guardian or conservator.

C. On the court's own motion or on request of the guardian or conservator, the incapacitated or protected person, or other person required to be notified of the petition, the court shall hold a hearing on a petition filed pursuant to Subsection A of this Section.

D. The court shall issue an order provisionally granting a petition to transfer a guardianship and shall direct the guardian to petition for guardianship in the other state if the court is satisfied that the guardianship will be accepted by the court in the other state and the court finds that:

(1) The incapacitated person is physically present in or is reasonably expected to move permanently to the other state.

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the incapacitated person.

(3) Plans for care and services for the incapacitated person in the other state are reasonable and sufficient.

E. The court shall issue a provisional order granting a petition to transfer a conservatorship and shall direct the conservator to petition for conservatorship in the other state if the court is satisfied that the conservatorship will be accepted by the court of the other state and the court finds that:

(1) The protected person is physically present in or is reasonably expected to move permanently to the other state, or the protected person has a significant connection to the other state considering the factors in R.S. 13:4251.201(B).

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the protected person.

(3) Adequate arrangements will be made for management of the protected person's property.

F. The court shall issue a final order confirming the transfer and terminating the guardianship or conservatorship upon its receipt of:

(1) A provisional order accepting the proceeding from the court to which the proceeding is to be transferred which is issued under provisions similar to R.S. 13:4251.302; and

(2) The documents required to terminate a guardianship or conservatorship in this state.

Acts 2016, No. 333, §1.



RS 13:4251.302 - Accepting guardianship or conservatorship transferred from another state

§4251.302. Accepting guardianship or conservatorship transferred from another state

A. To confirm transfer of a guardianship or conservatorship transferred to this state under provisions similar to R.S. 13:4251.301, the guardian or conservator must petition the court in this state to accept the guardianship or conservatorship. The petition must include a certified copy of the other state's provisional order of transfer.

B. Notice of a petition under Subsection A of this Section must be given to those persons that would be entitled to notice if the petition were a petition for the appointment of a guardian or issuance of a protective order in both the transferring state and this state. The notice must be given in the same manner as notice is required to be given in this state.

C. On the court's own motion or on request of the guardian or conservator, the incapacitated or protected person, or other person required to be notified of the proceeding, the court shall hold a hearing on a petition filed pursuant to Subsection A of this Section.

D. The court shall issue an order provisionally granting a petition filed under Subsection A of this Section unless:

(1) An objection is made and the objector establishes that transfer of the proceeding would be contrary to the interests of the incapacitated or protected person; or

(2) The guardian or conservator is ineligible for appointment in this state.

E. The court shall issue a final order accepting the proceeding and appointing the guardian or conservator as guardian or conservator in this state upon its receipt from the court from which the proceeding is being transferred of a final order issued under provisions similar to R.S. 13:4251.301 transferring the proceeding to this state.

F. Not later than ninety days after issuance of a final order accepting transfer of a guardianship or conservatorship, the court shall determine whether the guardianship or conservatorship needs to be modified to conform to the law of this state.

G. In granting a petition under this Section, the court shall recognize a guardianship or conservatorship order from the other state, including the determination of the incapacitated or protected person's incapacity and the appointment of the guardian or conservator.

H. The denial by a court of this state of a petition to accept a guardianship or conservatorship transferred from another state does not affect the ability of the guardian or conservator to seek appointment as guardian or conservator in this state under Code of Civil Procedure Article 4561, if the court has jurisdiction to make an appointment other than by reason of the provisional order of transfer.

Acts 2016, No. 333, §1.



RS 13:4251.401 - Registration of guardianship orders

PART IV. REGISTRATION AND RECOGNITION OF ORDERS

FROM OTHER STATES

§4251.401. Registration of guardianship orders

If a guardian has been appointed in another state and a petition for the appointment of a guardian is not pending in this state, the guardian appointed in the other state, after giving notice to the appointing court of an intent to register, may register the guardianship order in this state by filing certified copies of the order and letters of office in the mortgage and conveyance records of any appropriate parish of this state.

Acts 2016, No. 333, §1.



RS 13:4251.402 - Registration of protective orders

§4251.402. Registration of protective orders

If a conservator has been appointed in another state and a petition for a protective order is not pending in this state, the conservator appointed in the other state, after giving notice to the appointing court of an intent to register, may register the protective order in this state by filing certified copies of the order and letters of office and of any bond in the mortgage and conveyance records of any parish in which property belonging to the protected person is located.

Acts 2016, No. 333, §1.



RS 13:4251.403 - Effect of registration

§4251.403. Effect of registration

A. Upon registration of a guardianship or protective order from another state, except as prohibited under the laws of this state, the guardian or conservator may exercise in this state all powers authorized in the order of appointment, subject to the provisions of Code of Civil Procedure Article 4556, including representing the incapacitated or protected person in actions and proceedings in this state and, if the guardian or conservator is not a resident of this state, subject to any conditions imposed upon nonresident parties.

B. A court of this state may grant any relief available under this Chapter and other law of this state to enforce a registered order.

Acts 2016, No. 333, §1.



RS 13:4251.501 - Uniformity of application and construction

PART V. MISCELLANEOUS PROVISIONS

§4251.501. Uniformity of application and construction

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

Acts 2016, No. 333, §1.



RS 13:4251.502 - Relation to Electronic Signatures in Global and National Commerce Act

§4251.502. Relation to Electronic Signatures in Global and National Commerce Act

This Chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001, et seq., but does not modify, limit, or supersede Section 101(c) of that act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).

Acts 2016, No. 333, §1.



RS 13:4251.503 - [Reserved.]

§4251.503. [Reserved.]

Acts 2016, No. 333, §1.



RS 13:4251.504 - Transitional provision

§4251.504. Transitional provision

A. This Chapter applies to guardianship and protective proceedings begun on or after the effective date.

B. Parts I, III, and IV of this Chapter and R.S. 13:4251.501 and 4251.502 apply to proceedings begun before the effective date, regardless of whether a guardianship or protective order has been issued.

Acts 2016, No. 333, §1.



RS 13:4251.505 - [Reserved.]

§4251.505. [Reserved.]

Acts 2016, No. 333, §1.



RS 13:4261 - NEW TRIAL OR REHEARING

CHAPTER 24. NEW TRIAL OR REHEARING

§4261. §§4261 to 4264 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:4281 - EXECUTION

CHAPTER 25. EXECUTION

PART I. GENERAL PROVISIONS

§4281. Capias ad satisfaciendum abolished

The writ of capias ad satisfaciendum is abolished.



RS 13:4282 - Fines; writ of fieri facias; rule to show cause

§4282. Fines; writ of fieri facias; rule to show cause

When a fine is imposed by any court of justice for the non-attendance of any witness or juror, or for any other cause, the clerk shall issue, within two judicial days, a writ of fieri facias, at the suit of the state, against the person on whom the fine was imposed. Fines shall not be imposed without a rule on the party to show cause, unless the circumstances of the case should, in the discretion of the court, require no delay.



RS 13:4283 - Form of writs

§4283. Form of writs

Writs of execution or of fieri facias shall be in the following form:

)

State of Louisiana,

_______________ )

____________Court,

vs. )

Parish of __________,

_______________ )

No. __________,

)

State of Louisiana,

To the Sheriff of the Parish of __________, Greeting:

We command you, that by seizure and sale of the property, real and personal, rights and credits of _____, in the manner prescribed by law, you cause to be made the sum of _____ dollars and _____ cents, debt, with interest thereon from the _____ day of _____, 19___, until paid, at the rate of _____ per centum per annum; and also the sum of _____ dollars and _____ cents, costs, as well as your own costs and charges, to satisfy a judgment lately rendered against the said _____ in our _____ court for the parish of _____, in favor of the said _____. And how you shall have executed this writ you make return to our said court as the law directs.

Witness, the Honorable Judge of the said court, this _____ day of _____, in the year of our Lord 19___.

____________, Clerk of said Court.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:4284 - Return of writs of fieri facias

§4284. Return of writs of fieri facias

All writs of fieri facias issued by the clerks of the several courts shall be made returnable by them as provided by law. Each sheriff shall return all writs directed to him to the clerk's office from which they issued, as provided by law, and shall pay over any moneys received thereon to the party entitled thereto, or to his attorney at law. For the breach of any duty imposed on him in this section, the sheriff is liable to the party entitled to the benefit of the writ, for the full amount specified therein, which may be recovered, on contradictory motion, before the district court of which the sheriff is the executive officer.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:4285 - Retention of seized property by judgment debtor until day of sale; security therefor

§4285. Retention of seized property by judgment debtor until day of sale; security therefor

The judgment debtor may have restored to him, until the day of sale, property of his which has been seized under a writ of fieri facias, by furnishing security for an amount exceeding by one-half the estimated value of the seized property. This security shall be conditioned upon the faithful delivery of the property at the time of the sale.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:4286 - Notice to pay unnecessary

§4286. Notice to pay unnecessary

It shall not be necessary for the sheriff to give notice to the defendant to pay the money on an execution before proceeding to levy thereunder.



RS 13:4287 - Duty to make return

§4287. Duty to make return

Sheriffs, coroners, when acting as sheriffs, and constables, shall return all writs of fieri facias, directed to them or any of them, on the return days named in the writs. If any sheriff, coroner or constable fails to make due return of such writ, on the return day thereof, such officer and his official sureties shall be held liable to pay to any party the damages sustained in consequence of such failure.



RS 13:4288 - Property not released or lien discharged by return of writ

§4288. Property not released or lien discharged by return of writ

The return of any writ of fieri facias, on the return day thereof, shall in no case operate as a release of the seizure of property made under such writ, or as a discharge of any lien acquired by service of such a writ, unless the property so seized is duly sold, or unless such seizure is released by order of the party in whose favor it was made, or by order of a court of competent jurisdiction.



RS 13:4289 - Sale under execution of property subject to tax sale, effect of subsequent redemption

§4289. Sale under execution of property subject to tax sale, effect of subsequent redemption

A. Whenever any sale of immovable property is made under execution, whether under a writ of fieri facias, or a writ of seizure and sale, or otherwise, and at the time of such sale there is any unredeemed tax sale of such property which is subsequently redeemed, there shall be vested in the purchaser at such sale under execution a title as valid as if such redemption had been effected prior to the sale under execution.

B. No action by any debtor, his heirs, successors, or assigns to claim any property heretofore sold under execution where the conditions set forth in Subsection A of this Section exist shall be brought after the expiration of six months from July 28, 1954.

Acts 1954, No. 539, §§1, 2.



RS 13:4290 - Recovery of damages for excessive seizure in ordinary proceeding

§4290. Recovery of damages for excessive seizure in ordinary proceeding

When, under Article 2296 of the Code of Civil Procedure, the judgment debtor has obtained the release of an excessive seizure directed in bad faith by the seizing creditor, the judgment debtor may recover the damages sustained by him from the seizing creditor by an ordinary proceeding.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:4291 - Effect of child support payments; legal mortgage and privilege; affidavit of support owed; prescription

§4291. Effect of child support payments; legal mortgage and privilege; affidavit of support owed; prescription

A. Each payment of child support that is past due under the provisions of an award for child support rendered in a court of this state, or under a foreign child support order registered under the provisions of the Uniform Interstate Family Support Act shall on and after such payment is due be deemed a judgment by operation of law and shall be executory in all respects except that the court shall, in a summary proceeding, determine the amount actually owed. A judgment rendered in such summary proceeding shall not have the effect of a judicial mortgage until it is final and has been recorded in the manner provided by law. Each payment of child support made pursuant to the judgment ordering support, including those payments made through income assignment orders, seizures, or tax intercepts, shall interrupt prescription. Notwithstanding any other law to the contrary, prescription shall not begin to run against any such judgment until the child reaches the age of majority or the obligation to provide child support ceases.

B.(1) In all cases where the Department of Children and Family Services is enforcing child support services, a judgment created by operation of law pursuant to Subsection A of this Section shall be executory in all respects, without the necessity of a judicial proceeding to determine the amount actually owed. The director of the child support enforcement section, office of children and family services, Department of Children and Family Services, or his designee shall certify the actual amount in an affidavit entitled "Child Support Mortgage and Privilege by Affidavit of DCFS". Such affidavit shall have the effect of a judgment and when filed and recorded in the manner provided by law shall create a legal mortgage and privilege as provided in R.S. 46:236.16. Notwithstanding any other law to the contrary, prescription shall not begin to run against any such judgment until the child reaches the age of majority or the obligation to provide child support ceases.

(2) The intentional making of a false statement in an affidavit provided for in this Subsection shall constitute a false statement as provided for in R.S. 14:125.

C. The department shall provide notice by certified mail, by personal service, or by domiciliary service, to the child support obligor thirty days prior to a "Child Support Mortgage and Privilege by Affidavit of DCFS" being filed and recorded. The notice shall advise the child support obligor that he has fifteen days to file an appeal. Upon notice of appeal, the department shall schedule a judicial hearing. Notwithstanding any other law to the contrary, prescription shall not begin to run against any such judgment until the child reaches the age of majority or the obligation to provide child support ceases.

Added by Acts 1987, No. 745, §1. Redesignated from R.S. 9:313 by Acts 1993, No. 261, §10, eff. Jan. 1, 1994; Acts 1997, No. 1118, §1; Acts 2004, No. 186, §1, eff. June 10, 2004; Acts 2008, No. 444, §2; Acts 2012, No. 255, §4.



RS 13:4311 - To 4315 Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

PART II. EXAMINATION OF JUDGMENT DEBTOR

§4311. §§4311 to 4315 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:4341 - Time and place of sale; adjournments, Orleans Parish excepted

CHAPTER 26. JUDICIAL SALES

PART I. GENERAL PROVISIONS

§4341. Time and place of sale; adjournments, Orleans Parish excepted

A. All public sales by auction, the parish of Orleans excepted, when made by sheriffs, coroners, constables, auctioneers, or succession representatives shall be advertised to take place at the courthouse, any courthouse annex if located in the same parish as the courthouse but on the opposite side of any navigable river, or at some other public place in the vicinity of the courthouse, on any Monday, Wednesday, Friday, or Saturday of the month, beginning at 10:00 a.m., after the expiration of the time required by law for the advertisement of such sales; and the sheriff, coroner, constable, auctioneer, or succession representative may adjourn the sale to the following legal day, and then, from day to day, only in case there shall not be time to conclude the sale in one day. However, nothing contained herein shall deprive the defendant of the privilege now enjoyed by him of having his movable property, when it is under seizure, offered for sale at his domicile, upon his giving notice to the proper officer within three days after notice of seizure. In the sales of succession property, consisting of only movable property or of both movable and immovable property, the succession representative may pray that the sale of the succession movable property be made on the premises.

B. When the sale takes place at the courthouse, courthouse annex, sheriff's office, or other public place in the vicinity of the courthouse, the sheriff or other person conducting the sale may use an empty courtroom, auditorium, or office with sufficient seating for persons attending the sale. The location shall be accessible to the public and reasonably specified in the advertisement of the time and place of sale. The sheriff or other person conducting the sale shall maintain the decorum of proceedings during the sale and may use a microphone or amplified sound system for recitals required by the sale. The provisions of this Subsection are applicable to all parishes in the state. If the sale is held under the provisions of this Subsection at a location other than the steps of the courthouse, on the date of sale a notice of the time and location of the sale shall be posted at the main entrance to the courthouse.

Acts 1988, No. 750, §1; Acts 2008, No. 623, §1.



RS 13:4342 - Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§4342. Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:4343 - Property in two or more parishes; place of sale and advertisement

§4343. Property in two or more parishes; place of sale and advertisement

In all judicial sales, where the property to be sold is situated in two or more parishes, such property may be sold in the respective parishes where it is situated, or all of such property may be sold in the parish wherein the order of sale issues. In either event the property shall be advertised for sale in the parishes where situated.



RS 13:4344 - Certificate when mortgage records destroyed; conveyance certificate in Orleans Parish; certificate of motor vehicle commissioner

§4344. Certificate when mortgage records destroyed; conveyance certificate in Orleans Parish; certificate of motor vehicle commissioner

When immovable or other property susceptible of being mortgaged is to be sold under a writ of fieri facias or of seizure and sale in a parish the mortgage records of which have been destroyed in whole or in part, after reading the advertisement of the sale the sheriff shall read aloud a certificate from the register of mortgages showing to what extent the mortgage records are incomplete, and what mortgages and privileges appear to exist upon the remaining records affecting the property to be sold.

When immovable property situated in the parish of Orleans is to be sold under a writ of fieri facias or of seizure and sale, after reading the advertisement the sheriff shall read aloud a conveyance certificate describing the property to be sold and showing that the defendant has not alienated the property.

When a vehicle of the type required to be registered under R.S. 47:501 through 47:518 is to be sold under a writ of fieri facias or of seizure and sale, after reading the advertisement the sheriff shall read aloud a written statement from the motor vehicle commissioner, describing the vehicle and stating what the records of his office disclose as to the ownership of and chattel mortgages affecting such vehicle.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:4344.1 - Deletion of inscriptions on mortgage certificates ordered by a sheriff

§4344.1. Deletion of inscriptions on mortgage certificates ordered by a sheriff

A. For immovable property procured pursuant to a judicial sale under a writ of fieri facias or a writ of seizure and sale, the clerk of court shall partially cancel from a mortgage certificate ordered in connection with a judicial sale the inscription of any mortgage, lien, or privilege, appearing on the certificate, only insofar as the foreclosed property is concerned, upon the filing of an affidavit executed by an officer of a title insurer duly licensed by the Louisiana Department of Insurance. The affidavit shall set forth all of the following:

(1) The name of the title insurer, the name of the affiant, and the office which the affiant holds.

(2) The fact that a mortgage certificate was ordered in connection with a judicial sale under a writ of fieri facias or a writ of seizure and sale.

(3) The number of the judicial proceeding in which the mortgage certificate was ordered, the name of the person and the property on which the mortgage certificate was issued, and the mortgage certificate number if it bears one.

(4) The title insurance company has conducted an investigation into the identity of the owner of the property and of the person identified in the inscription sought to be partially canceled on the mortgage certificate.

(5) The individual against whom the mortgage, lien, privilege, or other encumbrance was recorded and described in the affidavit is not the same person whose property is being sold at the judicial sale for which the mortgage certificate was issued.

(6) A direction from the title insurer to the clerk of court to partially cancel from the mortgage certificate the encumbrance identified on the affidavit.

(7) The title insurer agrees to be liable to and defend and indemnify the clerk of court, the sheriff, and any person relying upon the cancellation by affidavit for any damages that they may suffer as a consequence of such reliance if the recorded affidavit contains incorrect statements that cause the clerk of court to incorrectly partially cancel on the mortgage certificate ordered in connection with the judicial sale the inscription of a mortgage, lien, privilege, or other encumbrance from the mortgage certificate.

B. The title insurer shall file the affidavit into the mortgage records, and the filing of the affidavit shall operate as a partial cancellation on the mortgage certificate of the inscriptions of the encumbrances identified in the mortgage certificate.

C. The sheriff shall proceed with the judicial sale without regarding the partially canceled inscription as superior to that of the seizing creditor, and the subsequent judicial sale shall be made free and clear of the partially canceled inscriptions identified in the affidavit.

D. Any person in whose favor a partially canceled inscription was recorded shall have a cause of action against the title insurer in the event the mortgage, lien, privilege, or other encumbrance which was partially canceled from the clerk's mortgage certificate was legally enforceable at the time of the deletion against the person or property described in that certificate because the obligor under the mortgage, lien, or privilege, was in fact the same person whose property was sold. The cause of action created by this Subsection shall prescribe on the same date that the cause of action to enforce the underlying mortgage, lien, or privilege prescribes.

E. A title insurer whose officer has signed an affidavit that is provided to the clerk of court pursuant to this Section and that contains incorrect statements causing the clerk of court to incorrectly partially cancel the inscription of a mortgage or privilege from his certificate is liable to and shall defend and indemnify the clerk of court, the sheriff, and any person relying upon the partial cancellation on the mortgage certificate for any damages that they may suffer as a consequence of such reliance.

F. The clerk of court shall not be liable for any damages resulting to any person or entity as a consequence of partially canceling from the certificate a mortgage, lien, or privilege pursuant to an affidavit which complies with the provisions of this Section.

G.(1) It shall not be necessary to delete, cancel, or partially release inscriptions that may appear on a mortgage certificate ordered in connection with a judicial sale for the following:

(a) Any assignment, assumption, or modification of a canceled mortgage.

(b) Prescribed judicial mortgages which have not been reinscribed or for which no notice of pendency of action of a revival action is shown on the mortgage certificate.

(2) The sheriff shall proceed with the judicial sale without regard to the inscriptions designated in this Subsection.

Acts 2008, No. 339, §1; Acts 2012, No. 712, §1.



RS 13:4345 - Penalty for failure of sheriff to procure and read aloud certificates required by law

§4345. Penalty for failure of sheriff to procure and read aloud certificates required by law

A sheriff who neglects to procure and read aloud the certificates required by law before a judicial sale under a writ of fieri facias or of seizure and sale shall be fined not less than two hundred and fifty dollars, nor more than five hundred dollars, and all costs of court. One half of this fine shall be paid to the complainant and the other half shall be retained by the state.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:4346 - Failure of occupant to deliver possession to purchaser; writ of possession

§4346. Failure of occupant to deliver possession to purchaser; writ of possession

Whenever a sheriff or constable acting under a writ of fieri facias, seizure and sale, or other order of sale, sells and adjudicates immovable property, and the occupant thereof does not deliver possession thereof on demand to the purchaser after the latter has paid the price of adjudication and has received an act of sale from the sheriff or constable, and due return has been made on the writ or order of sale, the clerk of the court which issued the writ or rendered the order, on the written demand of the purchaser, his agent, or attorney at law, shall issue a writ of possession. This writ shall be addressed to the sheriff or constable, commanding him to put the purchaser in physical possession of the property sold, in the same manner as now provided by law for other writs of possession.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:4347 - Destruction of place where sale advertised to be held; change in advertisement

§4347. Destruction of place where sale advertised to be held; change in advertisement

In all cases where judicial sales have been advertised under an order of court, whether by the sheriff, constable, auctioneer, or any other officer, at a particular place, and where by destruction of the place, whether by fire or otherwise, it becomes impossible to make the sale as advertised, the sale may be advertised to be made in front of the court house of the parish. This may be done without commencing the advertisement anew, but by simply changing it in the insertion next after the fire or other circumstances which require the change. If the change should be necessitated within less than a week before the date of the sale, as advertised, then the sale shall not be made for one week after the original date, and the advertisement shall be changed accordingly.



RS 13:4348 - Same; notice to parties

§4348. Same; notice to parties

Before advertising the change of place of sale as authorized in R.S. 13:4347, the sheriff, constable, auctioneer or other officer shall notify the parties to the suit of the place at which the sale shall be made, and of the time when the first advertisement announcing the change shall be published, and in what paper. This notice shall be served upon the parties or upon their attorneys of record. When instructed in writing by all parties to the proceeding, so to do, the sheriff shall re-advertise the property de novo.



RS 13:4349 - Title of suit to be shown in advertisement of sales under execution

§4349. Title of suit to be shown in advertisement of sales under execution

In all advertisements of sales of property under execution, the sheriff shall insert the title of the suit in which the writ is issued.



RS 13:4350 - Judicial sales made by sheriff

§4350. Judicial sales made by sheriff

All judicial sales made in pursuance of any order, judgment or decree of any court of this state, (except that of justices of the peace), shall be made by the sheriff of the parish where such sale is made unless otherwise provided.



RS 13:4351 - Sales for certain parishes made in New Orleans if requested

§4351. Sales for certain parishes made in New Orleans if requested

In all cases where judicial sales of property are required to be made in the parishes of St. Bernard, Plaquemines and Jefferson, the property may be cried and adjudicated in the city of New Orleans, if requested by all parties if the property is to be sold under a writ, and in all cases if requested by the party at whose instance the order of sale was issued.



RS 13:4352 - Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§4352. Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:4353 - Recitals of sheriff's act of sale

§4353. Recitals of sheriff's act of sale

The sheriff's act of sale of property sold at judicial sale shall mention:

(1) The writ by virtue of which the property was seized and sold;

(2) The title and docket number of the action or proceeding in which the writ was issued, and the court which issued it;

(3) The names and surnames of the plaintiff, defendant, and purchaser at the sheriff's sale;

(4) A description of the property sold, and the price for which and conditions under which it was adjudicated;

(5) The manner in which the purchaser paid the price of the adjudication, or bound himself to pay it; and

(6) The amount of the privileges and mortgages with which the property sold was encumbered, and which were made known at the time of the sale.

This act shall conclude with the recital of the sale and transfer by the sheriff to the purchaser of all of the rights which the former owner had in the property sold.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:4354 - Omission of any formality required by R.S. 13:4353 does not affect validity of sheriff's sale

§4354. Omission of any formality required by R.S. 13:4353 does not affect validity of sheriff's sale

The omission of the sheriff to set out in his act of sale any of the recitals required by R.S. 13:4353 does not affect the validity of the judicial sale made by the sheriff.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:4355 - Certified copy of sheriff's act of sale proof of recitals in original; duplicate act when original lost; certified copy of duplicate

§4355. Certified copy of sheriff's act of sale proof of recitals in original; duplicate act when original lost; certified copy of duplicate

A copy of the sheriff's act of sale or property sold at judicial sale, certified by the clerk of court, is full proof of all of the recitals of the original act.

When the original act of sale is lost or mislaid before it is registered in the conveyance office of the parish, and a person interested in having the sale registered submits an affidavit that the original act has been lost or mislaid, the sheriff who sold the property, or a successor in office, may execute and issue, nunc pro tunc, another act of sale which may be registered in the conveyance office with the same effect as the original act. A copy of this duplicate act certified by the clerk of court is full proof of all of the recitals of the original act.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:4356 - Delivery of sheriff's act of sale to clerk; registry

§4356. Delivery of sheriff's act of sale to clerk; registry

Upon the execution by the sheriff of his act of sale of property sold judicially by him, the sheriff shall deliver the act to the clerk of the district court. When the property sold is immovable, the clerk shall register the act in the conveyance records of the parish.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:4357 - Record of sales under writs of fieri facias

§4357. Record of sales under writs of fieri facias

The sheriff shall record in a book kept by him for such purpose an exact account of all sales made by him under a writ of fieri facias, noting the sale, a description of the property sold, the name of the purchaser, and the price of adjudication. This book shall be available for inspection by any interested person.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:4358 - Blank

§4358. Blank



RS 13:4359 - Portion of price to be paid on adjudication

§4359. Portion of price to be paid on adjudication

In all judicial sales when the terms of the sale are not fixed in the writ, judgment, or order of sale, before the advertisement the party provoking the sale may instruct the officer conducting the sale as to what portion of the purchase price is to be paid at the moment of adjudication. In default of such instruction, the officer may fix the amount, which in no case shall be less than ten per cent. The portion of the purchase price to be paid at the adjudication shall be stated in the advertisement.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:4360 - Resale if required payment not made; resale if adjudicatee fails to pay balance

§4360. Resale if required payment not made; resale if adjudicatee fails to pay balance

A. If the terms of the sale provide for the full payment of the adjudication price at the moment of the adjudication, or if the terms provide for a deposit, and the purchaser fails to make such full payment or deposit, the seizing creditor may direct the officer conducting the sale either to re-offer the property immediately, or re-advertise the property for sale as provided in Sub-section C of this Section. If the property is re-offered for sale immediately, the first purchaser is relieved of any liability.

B. If the purchaser makes the deposit required by the terms of the sale, and fails to pay the entire purchase price within thirty days after the adjudication, on demand of any interested party the officer conducting the sale shall re-advertise the property for sale as provided in Sub-section C of this Section.

C. When the property is re-advertised, it shall be in the manner required by law for the advertisement of the original sale, and the second sale is at the risk and for the account of the first purchaser. Should there be a loss because of the second sale, the first purchaser is liable for such loss; but should the property bring a higher price at the second sale, the first purchaser has no right to the increase.

The first purchaser may not bid at a second sale.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:4361 - Deposit not earnest money; rule to turn over deposit

§4361. Deposit not earnest money; rule to turn over deposit

If the terms of the sale provide for a deposit by the purchaser, this deposit shall not be considered earnest money and does not give the purchaser the right to withdraw from the sale by forfeiting the deposit. However, if the property is resold at the risk of the first purchaser, and a loss is occasioned by such resale, the party provoking the sale may proceed by rule against the first purchaser and the officer conducting the sale to have the deposit turned over to the plaintiff in rule, to the extent of such loss.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:4362 - Return of deposit if no loss, or of portion if loss does not exceed deposit

§4362. Return of deposit if no loss, or of portion if loss does not exceed deposit

After the second sale has been completed and the entire sale price has been paid, if no loss has resulted because of the resale, the deposit shall be returned to the first purchaser. If a loss has resulted and a portion of the deposit remains after payment of the loss, that portion shall be returned to the first purchaser.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:4363 - Appointment of appraisers

§4363. Appointment of appraisers

A. Not less than seven days, exclusive of holidays, before the sale of seized property, the sheriff shall serve written notice on the debtor and on the seizing creditor, in the manner provided for the service of a citation, directing each to name an appraiser to value the property and to notify the sheriff of his appointment prior to the time stated in the notice, which shall be at least four days, exclusive of holidays, prior to the time of the sale. The appraisal of the debtor and seizing creditor shall be made and delivered to the sheriff at least two days, exclusive of holidays, prior to the time of the sale.

B. If there are two or more debtors or seizing creditors and these parties cannot agree as to which should act as or appoint an appraiser, and in any case where an appraisal is required prior to the judicial sale and which is not otherwise provided for in this Section, on the ex parte application of the sheriff or of any interested party, the court shall designate the party to act as or appoint the appraiser, and the notice required by Sub-section A of this Section shall be served on the party so designated.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961. Amended by Acts 1978, No. 407, §1; Acts 1981, No. 140, §1; Acts 1982, No. 836, §1.



RS 13:4364 - Sheriff to appoint appraiser if party does not appoint; delivery of appraisal

§4364. Sheriff to appoint appraiser if party does not appoint; delivery of appraisal

A. If a party neglects to appoint an appraiser or to notify the sheriff within the time designated, the sheriff shall appoint an appraiser for him.

B. The appraisal of any appraiser appointed by the sheriff shall be made and delivered to the sheriff at a time prior to the sale.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961. Acts 1986, No. 214, §1.



RS 13:4365 - Oaths of appraisers; sheriff appoints third appraiser if two cannot agree; minute, written appraisal; delivery

§4365. Oaths of appraisers; sheriff appoints third appraiser if two cannot agree; minute, written appraisal; delivery

A. The appraisers shall take an oath to make a true and just appraisal of the property.

B. If the appraisers cannot agree, and (1) the difference in value between the two appraisals does not exceed two hundred and fifty thousand dollars, and (2) the value assigned by the lower of the two appraisers is at least ninety percent of the value assigned by the higher of the two appraisers, then the sheriff shall average the two figures and use the average as the appraised value for purposes of determining the opening bid. In those cases where the two appraisers do not agree and the values are not within the averaging limits, then the sheriff shall appoint a third appraiser, who shall also be sworn, and whose decision shall be final.

C. The property seized must be appraised with such minuteness that it can be sold together or separately.

D. The appraisers shall reduce their appraisal to writing, sign it, and deliver it to the sheriff.

E. The appraisal of any appraiser appointed by the sheriff shall be made and delivered to the sheriff at a time prior to the sale.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961; Acts 1985, No. 446, §1; Acts 1987, No. 807, §1.



RS 13:4366 - Fees of appraisers

§4366. Fees of appraisers

A.(1) The fees of the appraisers shall be fixed by the sheriff at not more than fifty dollars on movables, and not less than one hundred dollars nor more than three hundred fifty dollars on immovable property for each appraiser.

(2) On ex parte motion of the sheriff, the court may order a fee to be paid in excess of fifty dollars on movable items and in excess of three hundred fifty dollars on immovable property if, in the court's judgment, the property cannot be adequately appraised at the fees established in Paragraph (1) of this Subsection. The sheriff shall attach to the motion a statement of the reasons for requesting payment of the excess fees before the court can authorize a payment in excess of the established fees.

(3) A party to an action or proceeding who acts as an appraiser is not entitled to a fee.

B. The fees of appraisers shall be taxed as costs.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961. Amended by Acts 1975, No. 699, §1. Acts 1984, No. 135, §1; Acts 1987, No. 697, §1; Acts 2001, No. 797, §1; Acts 2008, No. 895, §1.



RS 13:4367 - Purchaser; release from liens; cancellation of inscriptions

§4367. Purchaser; release from liens; cancellation of inscriptions

The sheriff shall give the purchaser of any property sold in any proceeding to enforce the liens and privileges enumerated in R.S. 9:4821(1) a release from: (1) the lien or privilege of the seizing creditor; (2) all concurrent liens and privileges enumerated in R.S. 9:4821(1); (3) all inferior liens, privileges, security interests, mortgages, and judgments; and (4) all liens in accordance with R.S. 47:1993(G). The sheriff shall also direct the recorder of mortgages or proper filing officer to cancel any inscriptions affecting the property sold.

Acts 2004, No. 209, §2, eff. June 14, 2004.



RS 13:4401 - To 4404 Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

PART II. ORLEANS PARISH

§4401. §§4401 to 4404 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:4405 - Sheriff to record sales in conveyance office in New Orleans; penalties

§4405. Sheriff to record sales in conveyance office in New Orleans; penalties

The sheriff of the parish of Orleans shall record in the conveyance office of the city of New Orleans all judicial sales of real property made by him, besides having the sales recorded in the clerk's office as now required by law.

Amended by Acts 1964, No. 43, §§2, 3; Acts 2006, No. 622, §3, eff. Dec. 11, 2006; Acts 2010, No. 537, §1, eff. Jan. 1, 2011.



RS 13:4406 - Sections applicable to Orleans Parish

§4406. Sections applicable to Orleans Parish

The provisions of R.S. 13:4405 apply only to Orleans Parish. The provisions of R.S. 13:4341 have no application to Orleans Parish. The provisions of R.S. 13:4343 through 13:4350, R.S. 13:4353 through 13:4357, and R.S. 13:4359 through 13:4366 are applicable to all parishes, including Orleans Parish.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:4407 - Newspaper advertisement of judicial sales

§4407. Newspaper advertisement of judicial sales

In the parish of Orleans, any advertisement for the judicial sale of immovable property under this Chapter shall contain the docket number of the suit, the case name of the parties involved, the date of the sale, the municipal address of the property subject to such sale or, if no municipal address is available, the district, lot, and square number, the amount of the writ of seizure and sale, the place and time of the sale, the terms of the sale, and the name and telephone number of the attorney representing the creditor.

Acts 1992, No. 485, §1.



RS 13:4431 - APPEALS

CHAPTER 27. APPEALS

§4431. Suspensive appeal from judgment restraining enforcement of constitution or statute

In any case where any district court has granted any restraining order, preliminary injunction, permanent injunction, or other process which may restrain the execution or enforcement of any provision of the constitution or of any act, law or resolution of the legislature of Louisiana, the defendant or defendants or any person or persons affected thereby, may suspensively appeal the order or judgment to the court of competent appellate jurisdiction.



RS 13:4432 - Same; appeal by public officer, board, etc., without bond

§4432. Same; appeal by public officer, board, etc., without bond

Such suspensive appeal, in the case of any officer, board, commission or department of the state government, or any political subdivision thereof, shall be without bond.



RS 13:4433 - Dismissal of appeal for informalities; opportunity to cure

§4433. Dismissal of appeal for informalities; opportunity to cure

Whenever an appellant files an incomplete transcript, or files the transcript or a further application for an extension, within three judicial days after the return day, or omits to file as part of the record any transcript exhibits offered in evidence, or whenever because of any error on the part of the clerk of court or of the trial judge, or for any purely technical reason, a motion to dismiss his appeal is filed either by an appellee, third person or intervener, charging and setting forth as grounds for dismissal any of the above reasons, no appellate court shall maintain said motion to dismiss, or dismiss the appeal, unless it first allow to the appellant at least two additional days, exclusive of Sundays and holidays, to cure and correct any and all the informalities and irregularities alleged and complained of in the motion to dismiss. Such appellant, before the date on which the motion to dismiss is fixed for trial, may cure and correct any objection, irregularity or informality charged or alleged to exist in the motion to dismiss, and if it appears to the appellate court that he has done so, the motion to dismiss shall be denied.



RS 13:4434 - Registration of copy of appellate decree

§4434. Registration of copy of appellate decree

When any decree has been rendered by any court of appeal, or by the supreme court, any party to the suit in which the decree may have been rendered may demand a copy of the decree, may have it registered in either the mortgage or conveyance office of any parish in this state whether an application for a writ of certiorari or review, or for a rehearing, has or has not been made.



RS 13:4435 - Same; registry as mortgage or recognition of title

§4435. Same; registry as mortgage or recognition of title

The registry of a decree as provided in R.S. 13:4434 shall operate as a judicial mortgage, or as a recognition of title, or otherwise, according to the terms of the decree, and shall continue to have that effect unless set aside or modified by the final decree in the proceeding.



RS 13:4436 - Same; decree may not be executed until final

§4436. Same; decree may not be executed until final

Nothing in R.S. 13:4434 through 13:4436 shall be construed to permit a writ in execution of a decree to issue until the decree is final.



RS 13:4436.1 - Termination permitted by summary proceedings; jurisdiction of court to order

§4436.1. Termination permitted by summary proceedings; jurisdiction of court to order

A. A judgment debtor who appeals the judgment may obtain an order that terminates a judicial mortgage created by recording the judgment and that directs the recorder to erase the judgment from his records.

B. The proceeding for such termination shall be by summary proceedings brought against the judgment creditor.

C. The court that renders the judgment appealed from shall have jurisdiction of the proceedings to terminate a judicial mortgage whether or not the judicial mortgage results from the recordation of the court's judgment or that of an appellate court following the appeal of the judgment.

Acts 1992, No. 1132, §5, eff. Jan. 1, 1993.



RS 13:4436.2 - Termination of mortgages resulting from judgment of courts of original jurisdiction

§4436.2. Termination of mortgages resulting from judgment of courts of original jurisdiction

The court hearing the rule shall order the mortgage terminated and direct the recorder to erase the judgment from his records if it finds that the debtor's suspensive appeal has suspended the judgment's execution, that the appeal bond is in proper form and amount, and that the surety on the bond is qualified to act as surety.

Acts 1992, No. 1132, §5, eff. Jan. 1, 1993.



RS 13:4436.3 - Termination of mortgages resulting from judgments of appellate courts

§4436.3. Termination of mortgages resulting from judgments of appellate courts

The court hearing the rule shall order the mortgage terminated and direct the recorder to erase the judgment from his records, if it finds that the appellate judgment was not executory when the proceedings for termination were filed, that the debtor has filed a bond guaranteeing payment of the judgment with the clerk in proper form and amount, and that the surety on the bond is qualified to act as surety.

Acts 1992, No. 1132, §5, eff. Jan. 1, 1993.



RS 13:4436.4 - Form and amount of bond for appellate judgments

§4436.4. Form and amount of bond for appellate judgments

The bond required to be filed, if the judgment is that of an appellate court, shall be on the same terms and conditions and in the same amount as is required by law for suspensive appeal bonds.

Acts 1992, No. 1132, §5, eff. Jan. 1, 1993.



RS 13:4436.5 - Qualifications of surety presumed

§4436.5. Qualifications of surety presumed

For purposes of this Chapter, the surety of a bond is deemed to be qualified to act as surety unless the judgment creditor expressly denies such qualifications in an answer and, if the surety is licensed to conduct a surety business in this state, also proves that the surety lacks the necessary qualifications.

Acts 1992, No. 1132, §5, eff. Jan. 1, 1993.



RS 13:4437 - Repealed by Acts 1960, No. 38, 3, eff. June 20, 1960; Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§4437. §§4437, 4437.1 Repealed by Acts 1960, No. 38, §3, eff. June 20, 1960; Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:4438 - Repealed by Acts 1977, No. 135, 1, eff. Jan. 1, 1978

§4438. Repealed by Acts 1977, No. 135, §1, eff. Jan. 1, 1978



RS 13:4439 - Triplicate copies of transcripts of appeal to supreme court

§4439. Triplicate copies of transcripts of appeal to supreme court

The clerks of the district courts of the various parishes including the parish of Orleans, without extra charge, shall make all transcripts of appeal to the supreme court in triplicate. Where a note of evidence has been taken in the case, a copy of the note of evidence shall be embraced in each triplicate copy of the record, and the whole as thus made up shall be forwarded to the clerk of the supreme court, who shall file the triplicate copies and preserve the same for the use of the court.



RS 13:4440 - Quadruplicate copies of note of evidence in case appealable to supreme court

§4440. Quadruplicate copies of note of evidence in case appealable to supreme court

Hereafter in all civil and criminal cases wherein a note of evidence is taken and same is appealable to the supreme court the stenographer in transcribing his notes shall make an original and three carbons and shall deliver the original and three carbons into court or to the clerk of the court of the parish in which the case is being tried, including the parish of Orleans, within ten days as now required by law, and the carbons shall be furnished without extra charge.



RS 13:4441 - Transfer of cases appealed to wrong court; retransfer

§4441. Transfer of cases appealed to wrong court; retransfer

When an appeal is taken and perfected to an appellate court having no jurisdiction thereof, the court to which it is taken may transfer it to the court having jurisdiction thereof, instead of dismissing the appeal. The appellate court to which the appeal is transferred shall proceed as if the appeal had been taken to it originally.

If an appeal is transferred erroneously to the supreme court, the latter shall retransfer it to the court having appellate jurisdiction thereof. If an appeal is transferred by a district court erroneously to a court of appeal, the latter shall retransfer it to the district court to which it was taken originally, or to the supreme court if the latter has jurisdiction thereof.

This section applies to appeals in all cases, civil or criminal, to appeals over which a court of appeal has jurisdiction but which has been taken to the wrong court of appeal, and to all courts having appellate jurisdiction.

Amended by Acts 1960, No. 38, §1, eff. June 20, 1960.



RS 13:4442 - Costs and conditions of transfer or retransfer of appeals

§4442. Costs and conditions of transfer or retransfer of appeals

A court which orders the transfer or the retransfer of an appeal under the provisions of R.S. 13:4441 may regulate the costs thereof, and the costs of the prior transfer if retransferred, and may prescribe the delay within which the transfer or retransfer must be effected, and such other conditions as the court may deem proper.

Amended by Acts 1960, No. 38, §1, eff. June 20, 1960.



RS 13:4443 - Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§4443. §§4443, 4444 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:4445 - Repealed by Acts 1977, No. 198, 1, eff. Jan. 1, 1978

§4445. Repealed by Acts 1977, No. 198, §1, eff. Jan. 1, 1978



RS 13:4446 - Repealed by Acts 2012, No. 290, §3, eff. Jan. 1, 2013.

§4446. Repealed by Acts 2012, No. 290, §3, eff. Jan. 1, 2013.



RS 13:4447 - Certified copy of opinion of court of appeals; filing in parish where suit originated

§4447. Certified copy of opinion of court of appeals; filing in parish where suit originated

The clerks of the court of appeals shall furnish a certified copy of the opinion of the court of appeals in each case, to be filed with the original papers in the clerk's office in the parish where the suit originated.



RS 13:4448 - Notice required; constitutionality of statute at issue

§4448. Notice required; constitutionality of statute at issue

Prior to adjudicating the constitutionality of a statute of the state of Louisiana, the courts of appeal and the Supreme Court of Louisiana shall notify the attorney general of the proceeding and afford him an opportunity to be heard. The notice shall be made by certified mail. No judgment shall be rendered without compliance with the provisions of this Section; provided where the attorney general was not notified of the proceeding, the court shall hold adjudication of the case open pending notification of the attorney general as required herein.

Acts 1985, No. 1004, §1.



RS 13:4449 - Certification by court of appeal of questions to Supreme Court

§4449. Certification by court of appeal of questions to Supreme Court

In any case pending before the courts of appeal in which the judges thereof may desire the instructions or opinion of the Supreme Court on any question of law arising therein, the judges of the intermediate appellate court shall submit to the Supreme Court, a clear and concise statement in writing signed by them of the points or propositions of law concerning which the opinion of the court is desired and solicited. Should the Supreme Court deem an examination of the records necessary to a proper decision of the question of law so certified and submitted to it, the judges of the court of appeals, on receipt of a written request therefor, shall forward the original record to the clerk of the Supreme Court for the latter's consideration. Thereupon the Supreme Court may give its opinion on the points or propositions of law so submitted, which opinion, with the original record, shall be transmitted by the clerk of the Supreme Court to the court of appeals. The Supreme Court's opinion shall be binding on the judges of the court of appeal, and they shall proceed to determine and dispose of the cause in conformity with the principles stated therein.



RS 13:4450 - Repealed by Acts 1977, No. 181, 1 eff. Jan. 1, 1978

§4450. Repealed by Acts 1977, No. 181, §1 eff. Jan. 1, 1978



RS 13:4451 - Judgment against surety on appeal bond

§4451. Judgment against surety on appeal bond

In all cases of appeal to any of the appellate courts, if the judgment appealed from be affirmed, the party in whose favor it is rendered on return of execution in the lower court that no property has been found, or not enough to satisfy the judgment and execution, after due demand on both parties, or their attorneys or legal representatives, may obtain a decree against the surety on the appeal bond, or his legal representative, for the amount of the judgment or any unsatisfied balance thereof, on motion, after ten days' notice. This motion shall be tried summarily and without the intervention of a jury, unless the surety or his legal representative shall allege, under oath, that the signature to the bond, purporting to be that of the surety, is not genuine, or that judgment has been satisfied.



RS 13:4452 - Delay for appeal in case involving public bonds

§4452. Delay for appeal in case involving public bonds

An appeal from a judgment in a case involving the validity of bonds or certificates of indebtedness of a public board or corporation, or political subdivision of the state, or of taxes or assessments necessary to pay the principal and interest thereon, can be taken only within thirty days of the applicable date provided in Article 2087(A) of the Code of Civil Procedure.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:4453 - Trial court clerk need not prepare record of appeal until appeal bond filed

§4453. Trial court clerk need not prepare record of appeal until appeal bond filed

The clerk of a trial court is under no duty to commence the preparation of the record of appeal in any case until the appeal bond, when required by law, is filed in the trial court by the appellant.

Added by Acts 1960, No. 38, §2, eff. June 20, 1960.



RS 13:4521 - State and its subdivisions; temporary deferral of court costs; exceptions

CHAPTER 28. COSTS

§4521. State and its subdivisions; temporary deferral of court costs; exceptions

A.(1) Except as provided in R.S. 13:5112, R.S. 19:15 and 116, and R.S. 48:451.3, and as provided in this Subsection, the state, any political subdivision as defined in this Section, and any agent, officer, or employee of any such governmental entity when acting within the scope and authority of such employment or when discharging his official duties may temporarily defer court costs, including cost of filing a judgment dismissing claims against the state, political subdivision, or agent, officer, or employee thereof, in any judicial proceeding instituted or prosecuted by or against the state, any political subdivision, or agent, officer, or employee thereof in any court of this state or any municipality of this state, including particularly but not exclusively those courts in the parish of Orleans and the city of New Orleans. This Section shall also apply to the Louisiana Insurance Guaranty Association and the Louisiana Life and Health Insurance Guaranty Association in any judicial proceeding instituted by or against them. This Section shall also apply to the policyholder or other insured of an insolvent insurer in any judicial proceeding instituted by or against the Louisiana Insurance Guaranty Association and the Louisiana Life and Health Insurance Guaranty Association. Costs which are temporarily deferred pursuant to this Section cannot be shifted to opposing parties during the pendency of such deferment; however, when a final judgment is rendered dismissing all claims against the state, a political subdivision, or agent, officer, or employee thereof and when the judgment taxes costs of the state, political subdivision, or agent, officer, or employee thereof against the opposing party in accordance with the provisions of Code of Civil Procedure Article 1920, the opposing party shall be condemned to pay the temporarily deferred court costs.

(2) This Section shall not apply to the policyholder or other insured of an insolvent insurer in the event of a judicial determination that the claim or policy submitted by the policyholder or other insured is not a covered claim or covered policy as defined by R.S. 22:2055(3) or 2084(5). An account shall be kept of all costs incurred by the policyholder or other insured by the public officers to whom these costs would be payable. If judgment is rendered against the policyholder or other insured, he shall be condemned to pay the costs incurred by him and those recoverable by the adverse party.

(3) This Section shall not apply to the Department of Children and Family Services for any proceedings brought by the Department of Children and Family Services or any district attorney, on behalf of the Department of Children and Family Services, to establish filiation or enforce support, when such proceedings are subject to a cooperative agreement between the agency and the clerk of court of the appropriate jurisdiction. Any cooperative agreement entered into between the clerk of court and the agency shall include reimbursement for sheriff's costs. The provisions of this Paragraph shall not apply if federal funds are not available to cover the cost of the agreement.

(4) Neither the Department of Children and Family Services nor any district attorney's office shall be required to pay court costs in any child welfare proceeding instituted by such department of district attorney's office.

(5) As the term is used in this Section, "political subdivision" means any parish, municipality, special district, school board, sheriff, public board, institution, department, commission, district, agency, authority, or an agency or subdivision of any of these, and any other public or governmental body of any kind which is not a state agency.

B. Except when the law imposes personal responsibility for costs on the agent, officers, or employees, it shall be the responsibility of the governmental entities who temporarily defer costs as set forth in this Section to pay any deferred costs assessed against them or their agents, officers, or employees within thirty days of the judgment becoming final or to assist in the collection of court costs due by the opposing litigants by requesting the court to tax costs in accordance with the provisions of Article 1920 of the Code of Civil Procedure by requesting that the court include the cost assessment in a judgment dismissing a claim against the governmental entity or any agent, officer, or employee thereof. The state, political subdivision, or agent, officer, or employee thereof shall withhold any court costs due by the opposing litigants from any settlement payment made to the parties and shall forward such costs to the clerk of court.

C. This Section shall have no application to stenographers' costs for taking testimony.

D. If an opposing party condemned to pay temporarily deferred court costs fails to pay the assessed costs within thirty days of the judgment becoming final, the clerk of court may forward a certified copy of the recorded judgment to the office of debt recovery for collection. The office of debt recovery may collect any outstanding deferred court costs on behalf of the clerk of court.

Acts 1964, No. 509, §1; Acts 1978, No. 467, §2; Acts 1980, No. 113, §1; Acts 1990, No. 133, §1; Acts 1991, No. 24, §1; Acts 1992, No. 414, §1; Acts 1993, No. 651, §1; Acts 1993, No. 958, §1, eff. June 25, 1993; Acts 1995, No. 777, §1; Acts 1997, No. 201, §1; Acts 2001, No. 1153, §1, eff. June 29, 2001; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2016, No. 449, §1, eff. June 9, 2016.



RS 13:4522 - Defendant may demand security for costs

§4522. Defendant may demand security for costs

The defendant before pleading in all cases may by motion demand and require the plaintiff or intervenor to give security for the cost in such case, and on failure to do so within the time fixed by the court such suit or intervention, as the case may be, shall be dismissed without prejudice. This section shall not apply to the Parish of Orleans and to cases brought in forma pauperis, nor to the state or any political subdivision thereof.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:4523 - Same; liability of surety

§4523. Same; liability of surety

In all cases mentioned in R.S. 13:4522 the surety for costs shall be considered a party to such suit or proceeding and shall be condemned for the amount of costs recoverable in solido with the principal if the latter is cast in the final judgment in such proceeding.



RS 13:4524 - To 4528 Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§4524. §§4524 to 4528 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:4529 - Forma pauperis appeals in criminal cases

§4529. Forma pauperis appeals in criminal cases

In all appealable criminal cases where the convicted person desires to appeal from the sentence imposed, at the time of asking for an appeal he may also present the affidavits mentioned hereinafter in this section and obtain an order permitting him to prosecute his appeal without paying the costs, or furnishing security therefor.

The affidavits required above are: (1) that of the convicted person that he is unable to pay the costs, or to furnish security therefor, because of his poverty and lack of means; and (2) that of a disinterested person other than his counsel that he knows the convicted person and his financial condition, and believes that the convicted person is unable to pay the costs, or to furnish security therefor.

The facts recited in these affidavits may be traversed by a summary rule by the district attorney. If this traverse is successful, the court shall rescind its order, and further order the convicted person to either pay the costs or to furnish security therefor within ten days. The failure to comply with this latter order shall operate a dismissal of the appeal.

This section does not apply to cases where the appellant is not now required by law to furnish an appeal bond or security for costs.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:4530 - Election contests and suits involving right to office; responsibility for costs

§4530. Election contests and suits involving right to office; responsibility for costs

In every suit, having for its object the contest of the election of any district judge, clerk of the district court, sheriff, coroner, justice of the peace, and any other state or parish officer who may be elected by the people, and in every suit in which the right to any state or parish office whatever is claimed, whether such suit be brought by the person contesting the election or claiming the right to the office, or by the proper authority, on the relation of the person interested, the person contesting the election or claiming the right to the office, or on whose relation the suit was brought, shall be responsible for the costs of court, as in ordinary civil cases. Should the person whose election or whose right to such office is contested be cast in the suit, the person so cast shall be condemned to pay the costs of court, as in ordinary civil cases.



RS 13:4531 - Costs on appeal; parties liable

§4531. Costs on appeal; parties liable

In all cases of appeal to the Supreme Court the party appellant shall be primarily liable for all costs occasioned by the appeal. The party plaintiff, if appellee, shall never be called on to pay the costs unless he is condemned therefor by judgment on the appeal.



RS 13:4532 - Delivery of transcript not required until fees paid

§4532. Delivery of transcript not required until fees paid

The clerk of the court from which an appeal is taken is not required to deliver the transcript of the record of the case before his fees for preparing the same have been paid.



RS 13:4533 - Costs of officers, depositions, etc., taxed as costs

§4533. Costs of officers, depositions, etc., taxed as costs

The costs of the clerk, sheriff, witness' fees, costs of taking depositions and copies of acts used on the trial, and all other costs allowed by the court, shall be taxed as costs.



RS 13:4534 - No charge for issuance, service, or execution of process defective through clerk's error

§4534. No charge for issuance, service, or execution of process defective through clerk's error

No clerk of a court may charge for the issuance of any citation, writ, mandate, summons, subpoena, order, or other process of the court which is invalid as the result of an error or omission of the clerk, a deputy clerk, or other employee of the clerk in the drafting or issuance thereof. The clerk shall reimburse the sheriff, constable, or marshal, as the case may be, the costs and expenses incurred in the service or execution thereof, or the attempted service or execution thereof. No party to the action or proceeding may be charged with any of the costs of issuance, service, or execution thereof.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:4571 - BONDS IN JUDICIAL PROCEEDINGS

CHAPTER 29. BONDS IN JUDICIAL PROCEEDINGS

§4571. §§4571 to 4580 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:4581 - State, state agencies, political subdivisions, and public boards and commissions not required to furnish bond; Louisiana Citizens Property Insurance Corporation

§4581. State, state agencies, political subdivisions, and public boards and commissions not required to furnish bond; Louisiana Citizens Property Insurance Corporation

The state, state agencies, political subdivisions, parish, and municipal boards or commissions exercising public power and functions, sheriffs, sheriffs' departments, and law enforcement districts, the Louisiana Insurance Guaranty Association, the Louisiana Citizens Property Insurance Corporation, and the Patient's Compensation Fund, or any officer or employee thereof, shall not be required to furnish any appeal bond or any other bond in any judicial proceedings instituted by or brought against them, that arise from activities within the scope and course of their duties and employment.

Acts 1993, No. 560, §1; Acts 1999, No. 1206, §1, eff. July 9, 1999; Acts 2008, No. 455, §1; Acts 2012, No. 632, §1.



RS 13:4611 - Punishment for contempt of court

CHAPTER 30. CONTEMPT

§4611. Punishment for contempt of court

Except as otherwise provided for by law:

(1) The supreme court, the courts of appeal, the district courts, family courts, juvenile courts and the city courts may punish a person adjudged guilty of a contempt of court therein, as follows:

(a) For a direct contempt of court committed by an attorney at law, by a fine of not more than one hundred dollars, or by imprisonment for not more than twenty-four hours, or both; and, for any subsequent contempt of the same court by the same offender, by a fine of not more than two hundred dollars, or by imprisonment for not more than ten days, or both;

(b) For disobeying or resisting a lawful restraining order, or preliminary or permanent injunction, by a fine of not more than one thousand dollars, or by imprisonment for not more than six months, or both.

(c) For a deliberate refusal to perform an act which is yet within the power of the offender to perform, by imprisonment until he performs the act; and

(d)(i) For any other contempt of court, including disobeying an order for the payment of child support or spousal support or an order for the right of custody or visitation, by a fine of not more than five hundred dollars, or imprisonment for not more than three months, or both.

(ii) In addition to or in lieu of the penalties provided by this Paragraph, the court may order that the person perform litter abatement work or community service in a court-approved program for each day he was to be imprisoned, provided that the total days of jail, litter abatement work, and community service do not exceed the maximum sentence provided by this Paragraph.

(e) In addition to or in lieu of the above penalties, when a parent has violated a visitation order, the court may order any or all of the following:

(i) Require one or both parents to allow additional visitation days to replace those denied the noncustodial parent.

(ii) Require one or both parents to attend a parent education course.

(iii) Require one or both parents to attend counseling or mediation.

(iv) Require the parent violating the order to pay all court costs and reasonable attorney fees of the other party.

(f) A pattern of willful and intentional violation of this Section, without good cause, may constitute a material change in circumstances warranting a modification of an existing custody or visitation order.

(g) The court may award attorney fees to the prevailing party in a contempt of court proceeding provided for in this Section.

(2) Justices of the peace may punish a person adjudged guilty of a direct contempt of court by a fine of not more than fifty dollars, or imprisonment in the parish jail for not more than twenty-four hours, or both.

(3) The court or justice of the peace, when applicable, may suspend the imposition or the execution of the whole or any part of the sentence imposed and place the defendant on unsupervised probation or probation supervised by a probation office, agency, or officer designated by the court or justice of the peace, other than the division of probation and parole of the Department of Public Safety and Corrections. When the court or justice of the peace places a defendant on probation, the court or the justice of the peace may impose any specific conditions reasonably related to the defendant's rehabilitation, including but not limited to the conditions of probation as set forth in Code of Criminal Procedure Article 895. A term of probation shall not exceed the length of time a defendant may be imprisoned for the contempt, except in the case of contempt for disobeying an order for the payment of child support or spousal support or an order for the right of custody or visitation, when the term of probation may extend for a period of up to two years.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961. Amended by Acts 1964, No. 241, §1; Acts 1972, No. 664, §1; Acts 1985, No. 43, §1; Acts 1991, No. 508, §2; Acts 1993, No. 429, §1; Acts 1995, No. 517, §1; Acts 1999, No. 57, §1; Acts 2001, No. 425, §2, eff. June 15, 2001; Acts 2004, No. 520, §1; Acts 2006, No. 653, §1; Acts 2014, No. 330, §1; Acts 2016, No. 132, §2.



RS 13:4612 - Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§4612. Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:4681 - COURT RECORDS

CHAPTER 31. COURT RECORDS

§4681. Withdrawal of district court records

It is unlawful to withdraw from any district court the record, or any part thereof, of any civil or criminal proceeding heretofore or hereafter filed in such court, except as may be allowed to attorneys or parties interested in any cause by order of the clerk of court, or, in his absence, by the deputy clerk of court, as custodian of such court records.



RS 13:4682 - Preservation of duplicate file of transcripts of cases finally disposed of by Supreme Court; designation of Louisiana State University Law Library as depository; destruction of certain records

§4682. Preservation of duplicate file of transcripts of cases finally disposed of by Supreme Court; designation of Louisiana State University Law Library as depository; destruction of certain records

A. Effective August 15, 2010, the Louisiana State University Law Library shall cease to serve as the depository for duplicate copies of transcripts and briefs of cases finally disposed of by the Supreme Court of Louisiana. Thereafter, the clerk of the Supreme Court of Louisiana shall not transmit duplicate copies of transcripts and briefs.

B. The Louisiana State University Law Library shall continue to store and maintain records transmitted by the clerk of the Supreme Court between the dates of January 1, 1980, through August 15, 2010, pending further orders of the Supreme Court of Louisiana.

C. All duplicate records received by the Louisiana State University Law Library prior to January 1, 1980, may be destroyed.

Acts 2010, No. 463, §1.



RS 13:4683 - Same; delivery to depository of copy of brief and transcript; recall

§4683. Same; delivery to depository of copy of brief and transcript; recall

The clerk of the supreme court is directed to deliver to the Law Library of the Louisiana State University, the depository designated in R.S. 13:4682, a copy of each brief filed in the supreme court, and to deliver to this depository a copy of the transcript when each case is finally disposed of by the supreme court. Any records so deposited may be recalled at pleasure by requisition of the chief justice, any associate justice or by the clerk of the supreme court.



RS 13:4684 - Same; clerk to turn over duplicate copies to law library

§4684. Same; clerk to turn over duplicate copies to law library

The clerk of the supreme court is further directed to turn over to the Law Library of the Louisiana State University, a depository, any duplicate copies of each transcript and brief in the files of the supreme court and the depository shall catalogue, index and preserve the documents.



RS 13:4685 - Construction of R.S. 13:4682 through 13:4685; intention

§4685. Construction of R.S. 13:4682 through 13:4685; intention

Nothing herein contained shall be so construed as to hamper the supreme court in the performance of its judicial functions, it being the sole purpose and intention of R.S. 13:4682 through 13:4685 to provide for the preservation of duplicate records no longer necessary for the business of the court.



RS 13:4686 - Preservation of documents and records of the courts of appeal; destruction of certain records

§4686. Preservation of documents and records of the courts of appeal; destruction of certain records

A. Effective August 15, 2010, the Louisiana State University Law Library shall cease to serve as the depository for duplicate copies of transcripts and briefs of cases finally disposed of by the Courts of Appeal of the State of Louisiana. Thereafter, the clerks of the Courts of Appeal shall not transmit such duplicate copies of transcripts and briefs.

B. Any duplicate records transmitted to the Louisiana State University Law Library by a Court of Appeal prior to August 15, 2010, may be removed and destroyed by the library after the lapse of five years from the date of deposit. The duplicate records transmitted by a Court of Appeal shall be retained for the five-year period except as otherwise ordered by the Supreme Court of Louisiana.

C. Notwithstanding any other provision of law to the contrary, except as authorized by order of the Supreme Court of Louisiana, the Louisiana State University Law Library shall not dispose of any records of any criminal cases that have been previously transferred to the Louisiana State University Law Library by the Fourth Circuit Court of Appeal or the Fifth Circuit Court of Appeal.

Acts 1990, No. 88, §1; Acts 2010, No. 463, §1.



RS 13:4687 - Divorce proceedings; confidential status of pleadings and testimony upon reconciliation

§4687. Divorce proceedings; confidential status of pleadings and testimony upon reconciliation

A. Whenever the parties to a divorce proceeding shall effect a reconciliation and resume marital life together prior to rendition of judgment on the merits in the district court, and the plaintiff's petition is withdrawn, the court, upon joint motion of plaintiff and defendant, may order that all pleadings and testimony be separated from other court records and maintained in a confidential status, inaccessible to any person except upon order of court upon joint motion of both litigants.

B. The court may punish for contempt anyone violating the provisions of this Section.

Acts 1990, No. 361, §2, eff. Jan. 1, 1991.



RS 13:4688 - Actions for offenses and quasi offenses; reporting

§4688. Actions for offenses and quasi offenses; reporting

A. When a suit has been filed in state district court for damages arising from an offense or quasi offense, including but not limited to wrongful death or redhibition, the clerk of court shall submit information as required by rule of the Supreme Court of Louisiana to the office of the judicial administrator of the supreme court. The judicial administrator shall provide for the method of communication of information provided pursuant to the provisions of this Section.

B. A processing fee of five dollars for the clerk of court and five dollars for the office of the judicial administrator shall be taxed as costs of court in each suit on which the information required by supreme court rule is submitted by the clerk of court. The court costs shall not exceed a total of ten dollars for each suit.

C. The information received by the judicial administrator pursuant to the supreme court rules shall not be subject to subpoena for any purpose by any court or public or legislative body. No state official or employee, clerk of court, nor an employee of a clerk of court shall be subject to subpoena by any court or public or legislative body for the purpose of providing evidence of information provided or obtained pursuant to the supreme court rules.

Acts 2010, No. 706, §1, eff. Jan. 1, 2012; Acts 2014, No. 179, §1.



RS 13:4711 - Definitions; right to enjoin; abatement

CHAPTER 32. PARTICULAR CLASSES OF

ACTIONS AND CASES

PART I. ABATEMENT OF PUBLIC NUISANCES

SUBPART A. PROSTITUTION, OBSCENITY, AND

DRUG-RELATED CRIMINAL ACTIVITY

§4711. Definitions; right to enjoin; abatement

A. For the purposes of this Subpart, the following terms shall have the following definitions:

(1) "Maintenance of a nuisance" means to conduct, carry on, or knowingly permit to exist on one's premises a prohibited activity as defined in this Subsection.

(2) "Notice of violation" means a written notice advising the owner, tenant, occupant, operator, or other proprietary party of instances in which the premises have been used for prohibited activities and rendering the premises subject to an action for abatement of a public nuisance.

(3) "Premises" means any building, structure, land, watercraft, or movable owned or occupied by any proprietary party or representative thereof. Premises does not mean any premises which are regulated by Title 26 of the Louisiana Revised Statutes of 1950.

(4) "Prohibited activity" means:

(a) Any activity defined as a crime of violence in accordance with R.S. 14:2, any crime involving the illegal carrying or discharge of a weapon in accordance with R.S. 14:94 through 95.8, or theft which is a felony or illegal possession of stolen things in accordance with Title 14 of the Louisiana Revised Statutes of 1950.

(b) The illegal manufacture, sale, or distribution of, or possession with intent to manufacture, sell, or distribute, a controlled dangerous substance, as defined by R.S. 40:961 or of drug paraphernalia as defined by R.S. 40:1021.

(c) Prostitution, in accordance with R.S. 14:82.

(d) Obscenity, in accordance with R.S. 14:106.

(5) "Proprietary party" means an owner, lessee, sublessee, tenant, operator, or occupant of any premises covered by this Subpart.

(6) "Representative" means an officer, agent, employee, member, or other representative of a proprietary party.

B. Maintenance of a nuisance in or upon any premises by a proprietary party, his representative, or any person acting in active concert with him or them may be enjoined as provided in this Subpart. Maintenance of the same nuisance at any other location within the jurisdictional area of the court issuing the injunction by such individuals may be enjoined in such action.

C. An order of abatement directing the effectual closing of the premises in question may be entered as part of the judgment in the case as provided in R.S. 13:4715.

Acts 1977, No. 717, §2, eff. July 20, 1977; Acts 1992, No. 312, §1, eff. June 17, 1992; Acts 2001, No. 570, §1; Acts 2003, No. 498, §1; Acts 2008, No. 650, §1.



RS 13:4712 - Right to petition for injunction or order of abatement

§4712. Right to petition for injunction or order of abatement

The issuance of an injunction or order of abatement pursuant to this Subpart may be petitioned for by the following parties: the attorney general of the state of Louisiana, in the name of the state and of the respective parish and without payment of any costs; the district attorney, in the name of the respective parish and without payment of any costs; the sheriff, through his attorney or designated representative, in the name of the respective parish and without the payment of any costs; the governing authority of the respective municipality, parish, or consolidated city-parish government, through its attorney or other designated representative in the name of the respective municipality, parish, or city-parish government and without payment of any costs; the mayor of the respective municipality, through his attorney or other designated representative in the name of the respective municipality; the chief of police of the respective municipality, through his attorney or other designated representative in the name of the respective municipality and without payment of any costs; or any seven residents of the election precinct wherein any nuisance described in this Subpart exists and without payment of costs.

Acts 1977, No. 717, §2, eff. July 20, 1977; Acts 2003, No. 498, §1; Acts 2007, No. 238, §1; Acts 2008, No. 650, §1.



RS 13:4713 - Injunction proceedings; procedure

§4713. Injunction proceedings; procedure

A.(1) Application for injunctive relief afforded by this Section shall be by petition. A petition establishes a rebuttable presumption of prohibited activity if it identifies and supports by competent evidence two or more instances of prohibited activities on or around the premises within the preceding five-year period. A petition establishes a rebuttable presumption of a nuisance if it identifies and supports by competent evidence two or more arrests for a prohibited activity on or within thirty-five feet of the premises within the preceding year. A petition establishes a rebuttable presumption that a proprietary party knowingly permitted the maintenance of a nuisance on the premises if the petition establishes by competent evidence that the proprietary party received a notice of violation from the attorney general of the state of Louisiana or from the district attorney, the sheriff, or the city or parish attorney for the municipality or parish within which the premises are located.

(2) The report of the officer investigating a complaint and criminal history records, including arrests, which may be obtained in accordance with R.S. 44:3, may be used as evidence in accordance with the provisions of Paragraph (1) of this Subsection.

B. After a petition for an injunction has been filed, notice thereof shall be promptly served on the adverse party and a preliminary hearing shall be held within twenty-four hours from the time such notice is served. If, following the preliminary hearing, an independent judicial determination is made that there is probable cause to believe that maintenance of a nuisance, as defined in R.S. 13:4711, exists, an order granting a preliminary injunction may issue describing on its face in reasonable detail the conduct sought to be permanently enjoined.

C.(1) Regardless of whether or not a preliminary injunction has been granted, an adversary hearing shall be held not less than five days nor more than ten days after the preliminary hearing, or within such additional reasonable time to which the adverse party consents. The court shall render its judgment within forty-eight hours following the conclusion of the adversary hearing. If, following the adversary hearing, an independent judicial determination is made that maintenance of a nuisance, as defined in R.S. 13:4711, does in fact exist, an order granting a final injunction may be issued describing on its face in reasonable detail the conduct permanently enjoined.

(2) If the court issues an order granting a final injunction, the court may do any of the following:

(a) Award expenses incurred in abating the nuisance, including reasonable attorney fees and the costs of investigation and enforcement of the restraining order, temporary injunction, or permanent injunction.

(b) Order a civil penalty of not more than ten thousand dollars.

(c) Award specific damages.

D. An order granting the preliminary or final injunctive relief afforded by this Section shall be effective against the parties enjoined, their officers, agents, representatives, employees, counsel or any other person or persons in active concert or participation with them, from the time actual knowledge of the order is received by personal service or otherwise.

E. In all cases when the prohibited activity alleged is obscenity, no injunction shall be granted unless the court determines in a prior contradictory hearing that the conduct or activities alleged to be obscene are not protected by the constitutions of the United States or the state of Louisiana.

F. The defendant in the injunction proceedings may appeal to the court of competent jurisdiction an order granting a final injunction, but the appeal shall not stay the enforcement of the injunctive relief or an order of abatement granted in the order. Such appeal shall be perfected within five calendar days from the rendition of the order and shall be made returnable to the appropriate appellate court in not more than fifteen calendar days from the rendition of the order. The appeal shall be heard with the greatest possible expedition, giving the proceedings preference over all matters except other matters of the same character. The applicant for the injunction may appeal to the court of competent jurisdiction an order denying the final injunction or denying an order of abatement.

Acts 1977, No. 717, §2, eff. July 20, 1977; Acts 2003, No. 498, §1; Acts 2008, No. 650, §1.



RS 13:4714 - Violations of injunction; punishment

§4714. Violations of injunction; punishment

A violation of the provisions of an injunction issued in a cause instituted under the provisions of this Subpart shall constitute a contempt of court. A person found guilty of such contempt shall be punished by a fine of not less than one hundred dollars nor more than five hundred dollars, or by imprisonment in the parish prison for a period of not more than one year, or both. On conviction for a second or subsequent contempt the offender shall be punished by both fine and imprisonment.

Acts 1977, No. 717, §2, eff. July 20, 1977.



RS 13:4715 - Order of abatement

§4715. Order of abatement

A. If it is established in an action under the provisions of this Subpart that maintenance of a nuisance exists and that the owner knew of its existence, an order of abatement may be entered as part of the judgment rendered in the case. The order of abatement shall direct the effectual closing of the premises for a period of five years, unless sooner released. However, for a nonconforming use of the premises, the order of abatement shall direct the effectual closing of the premises for at least six months and one day.

B. Any person who in any manner uses premises he knows have been so directed to be closed shall be guilty of contempt of court and punished therefor as provided in R.S. 13:4714.

Acts 1977, No. 717, §2, eff. July 20, 1977. Amended by Acts 1980, No. 802, §1; Acts 2008, No. 650, §1.



RS 13:4716 - Release of property and discontinuance of action upon giving of bond; violations

§4716. Release of property and discontinuance of action upon giving of bond; violations

A. If, after an order of abatement has been entered, the owner appears and pays all costs of the proceeding and files a bond with surety or sureties, bond in solido, to be approved by the clerk, in an amount to be ascertained by the court but said bond shall not exceed the sum of fifty thousand dollars, conditioned that he will immediately abate the nuisance for a period of five years thereafter, the court may, if satisfied of his good faith, order the release of the premises so closed under the order of abatement. Such release shall not affect any action against any person whatsoever.

B. If the bond is given and all costs therein are paid before judgment and order of abatement, the action shall be thereby discontinued as to only the premises.

C. In the event such bond is given and the premises released, each day that the owner knowingly permits the premises or any part thereof to be used for such prohibited activity during the term of the bond shall warrant a forfeiture of one hundred dollars under the bond for each day on which the premises are so used. Collection thereof shall be had by rule taken in the original action against the principal and sureties thereon, or either of them, and the release shall be revoked.

No forfeiture under the bond shall relieve the owner from any prosecution for contempt, and the consequences thereof. The penalty under the bond and the penalty for contempt shall be cumulative. The release of the property under the provisions of this Section shall not release it from any judgment, penalty, lien or liability to which it may be subject by law.

Acts 1977, No. 717, §2, eff. July 20, 1977. Amended by Acts 1980, No. 802, §1.



RS 13:4717 - Repealed by Acts 1974, No. 278, 1

§4717. Repealed by Acts 1974, No. 278, §1



RS 13:4721 - Gambling houses; definition; declared public nuisances

SUBPART B. GAMBLING

§4721. Gambling houses; definition; declared public nuisances

For the purposes of this Sub-part, or for the purposes of any action or prosecution hereunder, a gambling house is (1) any place whatever where any game of chance of any kind or character is played for money, for wagers, or for tokens, and where the conduct of such place operates, directly or indirectly, to the profit of one or more individuals and not exclusively to the direct profit of the actual participants in such game; and (2) any place whatsoever where races, athletic contests and sports and games are not actually held and where opportunity is afforded for wagering upon races, athletic contests, sports and games of chance.

All gambling houses as herein defined are declared to be public nuisances, and the owner thereof, and the agent for such owner, or the lessee, sublessee or other occupants thereof are declared to be guilty of maintaining a public nuisance.



RS 13:4722 - Abatement of nuisances; right to maintain action

§4722. Abatement of nuisances; right to maintain action

The district attorney, in the name and on behalf of the parish and without the payment of any costs, the sheriff or the parish governing authority through its parish attorney or other designated representative, in the name of and on behalf of the parish and without the payment of any costs, or any ten residents of the election precinct wherein any nuisance described in R.S. 13:4721 exists, whether natural or artificial persons, shall have the right to file a suit in the district court having jurisdiction thereof in this state, or in the Civil District Court for the Parish of Orleans in the event it has jurisdiction, to abate the nuisances described in R.S. 13:4721 and to have the owner, lessee, sublessee, agent or other occupant thereof declared guilty of maintaining a public nuisance.

Amended by Acts 1960, No. 507, §1; Acts 1968, No. 362, §2.



RS 13:4723 - Action against owner of property; right to implead persons actually responsible

§4723. Action against owner of property; right to implead persons actually responsible

When the name of the lessees, tenants, or other occupants of any gambling house as defined in R.S. 13:4721 is not known, the action to abate the nuisance created shall be brought against the person in whose name the said property stands on the assessment books of the parish in which the nuisance is situated at the time the action is filed, and such person shall be deemed to be the owner thereof for the purposes of this Sub-part. Any such owner made defendant as herein provided may, however, without delaying the trial of the action and within three days of being cited (counting Sundays, half-holidays and legal holidays) file an answer impleading the lessees or tenants actually responsible for the maintenance of the nuisance; and on proof that such owner is not implicated in the maintenance of the nuisance, he shall be dismissed with costs.



RS 13:4724 - Procedure for injunction to abate nuisance; appeal; attendance of witnesses

§4724. Procedure for injunction to abate nuisance; appeal; attendance of witnesses

All actions brought under this Sub-part shall be tried in the following manner:

(1) Upon the filing of any suit the district judge, whether in term or vacation, shall immediately issue a rule on the defendant to show cause why the nuisance complained of should not be abated and why an injunction should not issue restraining the operation of the gambling house. This rule shall, at the time of its issuance, be fixed for hearing not later than five days (counting Sundays, half-holidays and holidays) from the date of its issuance, and shall be heard by preference over all other matters and cases fixed for the same day and shall be heard continuously day after day until submitted for adjudication.

(2) Where an owner impleads a lessee or tenant as provided in R.S. 13:4723, he shall cause a certified copy of the plaintiff's petition, and a certified copy of the rule to show cause, together with a certified copy of the owner's own pleadings to be served upon the lessee, or tenant, and such lessee or tenant shall be bound equally with the owner to appear for the trial of the rule to show cause on the day fixed for the hearing thereof.

(3) When the owner is an absentee, or when his whereabouts are unknown, service of all pleadings, citations, rules and writs shall be made upon the agent who has acted for him in the rental of the property, and such agent shall be subject to every provision of this Subpart as though such agent were the owner.

(4) Upon the showing made by the parties on the trial of the rule to show cause, the court shall issue or deny an injunction without bond, forever enjoining the owner, lessee, sublessee, tenant, or occupant from conducting, or being concerned in conducting or operating like public nuisances anywhere within this state.

(5) In every case where the existence of a nuisance is established under the provisions of this Sub-part, an order of abatement shall be entered and as a part thereof, it shall be directed that the place where the nuisance existed shall be effectually closed for one year and that it shall not be used for any purpose whatsoever during that period. Any person who in any manner uses the place directed to be closed in violation of this order, shall be guilty of contempt and punished as provided in R.S. 13:4725. However, when the owner of the place, or his agent, clearly and conclusively establishes that the existence and maintenance of the nuisance was absolutely and wholly unknown to, and unsuspected by the owner, an order shall be entered permitting the owner to lease, use, or occupy the premises as if no suit had been filed.

(6) The pleading and practice in all cases under this Sub-part, except where otherwise specified herein, shall be in accordance with the Code of Civil Procedure and the laws and rules of court governing practice before the district courts of this state.

(7) The party cast shall have the right to appeal as in other cases on giving bond for a sum to be fixed by the court, the value of the property involved being hereby made the test of the appellate jurisdiction. However, the appeal must be filed in the appellate court within not more than ten days from rendition of the judgment, and the appellate court shall hear the same by preference over all other cases whatsoever.

(8) In all proceedings under this Sub-part, compulsory process may issue out of any court in which the proceedings may be pending to compel the attendance of any witnesses residing in any parish of this state.



RS 13:4725 - Contempt of court; penalty

§4725. Contempt of court; penalty

The violation of any judgment, interlocutory order or decree, injunction or restraining order, issued in any cause under this Sub-part shall constitute contempt of court; and the maintenance or operation of a nuisance as defined in R.S. 13:4721 by any person previously enjoined under the provisions of this Sub-part in any jurisdiction in the state from maintaining such a nuisance, is hereby declared to be contempt of the court in the jurisdiction where the nuisance is maintained, punishable upon the mere showing of the previous injunction and the maintenance of such nuisance.

Any person found guilty of contempt of court under the provisions of this Sub-part shall, for each offense, be fined not less than one hundred dollars nor more than two hundred and fifty dollars, and imprisoned for not less than thirty days nor more than six months.



RS 13:4726 - Fine for contempt lien on property

§4726. Fine for contempt lien on property

Any fine for contempt levied against any owner of a place defined as a nuisance in R.S. 13:4721 or against any officer of a corporation which is the owner thereof, or against any lessee, tenant, or occupant, shall constitute and become a special lien and privilege on and against any and all property of such owner, officer, lessee, tenant, or occupant with priority over all other claims whatsoever, except state, parish, municipal, and special taxes and assessments. This lien and privilege may be enforced against any property of such owner, officer, lessee, tenant, or occupant in the same manner provided by law for the sale of real property under execution of judgments.



RS 13:4727 - Head of corporation; liability

§4727. Head of corporation; liability

Where a gambling house as defined in R.S. 13:4721 is owned by a corporation, the president or executive head thereof shall be as fully amenable to the provisions of this Sub-part and the penalties hereunder as though such president or executive head were actually the owner of the gambling house.



RS 13:4731 - Alimony for support from children or grandchildren; summary proceedings; award

PART II. ALIMONY FROM CHILDREN AND GRANDCHILDREN

TO SUPPORT PARENTS

§4731. Alimony for support from children or grandchildren; summary proceedings; award

When any person is in necessitous circumstances, that person may demand from his or her children or grandchildren alimony for support, and proceedings for that purpose may be instituted in any district court and shall be tried summarily. After hearing the parties, if the court finds the plaintiff to be in need and the defendant or defendants able to contribute to the support of the ancestor claiming it, the court shall award such amount as may be deemed proper, and shall order same payable weekly or monthly, and the judgment shall be at all times subject to the control of the court, by either increasing, decreasing or entirely canceling, as circumstances may require. All proceedings subsequent to the rendition of the judgment may be by rule.



RS 13:4732 - Execution on judgment

§4732. Execution on judgment

For any judgment rendered in accordance with R.S. 13:4731 through 13:4733, execution may issue as in ordinary cases, but all property shall be liable thereto and none exempt therefrom and payment of the amount due may be enforced by the court by the process of contempt, should it be impossible to collect the judgment under execution.



RS 13:4733 - Additional to other rights

§4733. Additional to other rights

Nothing contained in R.S. 13:4731 through 13:4733 shall affect any other rights that parents or their ascendants may have against their children, or other descendants, but shall be in addition thereto.



RS 13:4741 - Proceeding by parish, municipality, etc.; approval by State Bond and Tax Board

PART III. BANKRUPTCY OF POLITICAL SUBDIVISION

OR BOARD

§4741. Proceeding by parish, municipality, etc.; approval by State Bond and Tax Board

No petition in relation to any plan for the readjustment of its debts by any parish, municipality, political subdivision, public board or public corporation, taxing district, or other agency of the state shall be received and filed in any court of bankruptcy of the United States, unless accompanied by the written approval of the State Bond and Tax Board, created at the 1935, 2nd Extra Session of the legislature, and no such plan of readjustment shall be put into temporary effect or finally confirmed by the courts of bankruptcy or carried into effect if already confirmed, without the written approval of the State Bond and Tax Board of such plans.



RS 13:4751 - Petition for name change; adults; minors

PART IV. CHANGE OF NAME

§4751. Petition for name change; adults; minors

A. The name of a person may be changed as provided in this Section.

B. Whenever any person who has attained the age of majority desires to change his name, he shall present a petition to the district court of the parish of his residence, the parish of his birth, or the parish of venue for the Vital Records Registry, or, in the case of a person incarcerated in a penal institution, to the district court of the parish in which he was sentenced, setting forth the reasons for the desired change.

C. If the person desiring such change is a minor or if the parents or parent or the tutor of the minor desire to change the name of the minor:

(1) The petition shall be signed by the father and mother of the minor or by the survivor in case one of them be dead.

(2) If one parent has been granted custody of the minor by a court of competent jurisdiction, the consent of the other parent is not necessary under either of the following circumstances:

(a) The parental rights of the other parent have been terminated.

(b) The other parent has been served with a copy of the petition and any of the following exists:

(i) The other parent has refused or failed to comply with a court order of support for a period of one year.

(ii) The other parent has failed to support the child for a period of three years after judgment awarding custody to the parent signing the petition.

(iii) The other parent is not paying support and has refused or failed to visit, communicate, or attempt to communicate with the child without just cause for a period of two years.

(3) In case the minor has no father or mother living, the petition shall be signed by the tutor or tutrix of the minor and in default of any tutor or tutrix, shall be signed by a special tutor appointed by the judge for that purpose.

(4) The petition may be signed by either the mother or the father acting alone if a child has been given a surname which is different from that authorized in R.S. 40:34(B)(1)(a).

D.(1) A person who has been convicted of a felony shall not be entitled to petition for a change of name under the provisions of this Section until his sentence has been satisfied. This Subsection shall apply whether the offender is actually imprisoned or on probation or parole.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection or any other provision of law to the contrary, a person convicted of any felony enumerated in R.S. 14:2(B) shall not be entitled to petition for a change of name.

Amended by Acts 1972, No. 768, §4; Acts 1978, No. 455, §1; Acts 1986, No. 269, §1; Acts 1988, No. 421, §1; Acts 1991, No. 673, §1; Acts 1993, No. 740, §2; Acts 1995, No. 201, §1; Acts 1995, No. 493, §1; Acts 1999, No. 790, §2 ; Acts 2001, No. 555, §1; Acts 2003, No. 489, §1; Acts 2015, No. 51, §1.



RS 13:4752 - Representation of state; service

§4752. Representation of state; service

The proceedings shall be carried on contradictorily with the district attorney or district attorney pro tem of the parish in which the application is made, who shall represent the state, and who shall be served with a copy of the petition and citation to answer the same.



RS 13:4753 - Hearing and determination

§4753. Hearing and determination

The judge to whom the application is made, either in open court or in chambers, may proceed to hear and determine the case and render such judgment as the nature of the relief and the law and the evidence shall justify.



RS 13:4754 - Judgment; true and lawful name; altering birth record

§4754. Judgment; true and lawful name; altering birth record

A. If the prayer of the applicant is granted, judgment shall be rendered granting the change of name desired, which shall be the true and lawful name of the party asking the change after the recordation of the judgment in the miscellaneous records of the parish.

B. A Louisiana birth registrant seeking to have his original birth record altered to reflect his name change shall furnish the state registrar of vital records with a certified copy of the name change judgment, which judgment shall be accepted by the registrar who may alter only the name of the registrant.

Acts 1992, No. 755, §1.



RS 13:4755 - Payment of cost

§4755. Payment of cost

The applicant in all cases shall pay the cost of the proceedings.



RS 13:4791 - Trial of cases for violation of rights guaranteed by constitution

PART V. CIVIL RIGHTS

§4791. Trial of cases for violation of rights guaranteed by constitution

All cases brought for the purpose of vindicating, asserting or maintaining the rights, privileges and immunities guaranteed to all persons under the provisions of Article 1, §13 of the Constitution of Louisiana, or under the provisions of any acts of the Legislature to enforce this Article 1, §13, and to regulate the licenses therein mentioned, or for the purpose of recovering damages for the violation of said rights, privileges and immunities, shall be tried by the court, or by a jury, if any party to the suit prays for a trial by jury.



RS 13:4792 - Decision by judge when jury fail to render verdict

§4792. Decision by judge when jury fail to render verdict

If the jury do not agree, or fail to render a verdict either for the plaintiff or defendant, the jury shall be discharged, and the case shall be immediately submitted to the judge upon the pleadings and evidence already on file, as if the case had been originally tried without the intervention of the jury. The judge shall decide the case at once, without any further proceedings, arguments, continuance or delay.



RS 13:4811 - To 4816 Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

PART VI. CONCURSUS

§4811. §§4811 to 4816 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:4817 - Checks depositing funds continuously accruing

§4817. Checks depositing funds continuously accruing

Supplemental deposits of funds continuously accruing, as provided in Article 4658 of the Code of Civil Procedure, may be made in the same manner as the initial deposit, except that when made by checks the latter need not be certified. Such checks, however, must contain thereon, or on vouchers attached thereto, the docket number of the concursus proceeding and sufficient additional information to enable the clerk of court to identify the deposits as such. No other formality in making or transmitting these deposits is required.

Amended by Acts 1958, No. 325, §1; Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:4818 - Concursus proceedings in the city of New Orleans; reference to special commissioner

§4818. Concursus proceedings in the city of New Orleans; reference to special commissioner

Immediately upon issue being joined all concursus proceedings in the city of New Orleans may be referred by the court to a special commissioner to examine and report thereon as to the law and the facts applicable thereto.

Acts 2011, 1st Ex. Sess., No. 38, §1.



RS 13:4819 - Same; qualifications of special commissioner

§4819. Same; qualifications of special commissioner

The special commissioner appointed under the authority of R.S. 13:4818 through 13:4827 shall be learned in the law and shall have practiced law or shall have held judicial position in this state for five years, and shall have been an actual resident of the district for at least three years next preceding their appointment.



RS 13:4820 - Same; powers of special commissioner

§4820. Same; powers of special commissioner

The special commissioner appointed under the authority of R.S. 13:4818 through 13:4827 may examine the parties in the cause, may examine on oath viva voce all witnesses produced by the parties before them and may order the examination of every witness to be taken under commission to be issued upon their certificates from the clerk's offices, or by deposition according to the laws of this state, may require the production of all books, papers, writing, vouchers and documents necessary and requisite in the case; may direct the manner and method in which matters requiring evidence shall be proved before them; may ascertain the amounts due all parties to the cause and may establish and fix all liens, their preference and priority, and may fix and establish the manner and method of the distribution of the fund involved in the cause and generally may do all other acts, make or cause other inquiries in the matters before him, which he may deem necessary and proper to enable him to fix and determine the rights of all interested parties.



RS 13:4821 - Same; hearings

§4821. Same; hearings

Upon every reference, the special commissioner shall appoint a time and place for the hearing of the proceedings, and give due notice thereof to each of the parties or their attorneys and anyone interested. The special commissioner may proceed, co-operate, or in his discretion, may adjourn the examination and proceedings to a future date, giving notice to the absent party or his attorney of such adjournment. The special commissioner shall proceed with all reasonable diligence on every reference and with the least practicable delay, and any interested party may apply to the court or a judge thereof for an order directing the special commissioner to hasten the proceedings and to make his report and to certify to the court or judge the reasons for delay.



RS 13:4822 - Same; contents of report

§4822. Same; contents of report

In the reports made by the special commissioner to the court, no part of any statement of facts, charge, affidavit, deposition or answer brought in or used before him shall be stated or recited but such statement of facts, charge, affidavit, deposition or answer shall be identified, specified and referred to so as to inform the court of what was brought before the special commissioner.



RS 13:4823 - Same; attendance of witnesses

§4823. Same; attendance of witnesses

Witnesses who live in the parish or within one hundred miles of the place where the court is held, upon due notice to the opposite parties, may be summoned to appear before the special commissioner by subpoena in the usual form issued by the clerk of court requiring the attendance of the witnesses at the time and place specified. If any witness shall refuse to appear or to give evidence, he shall be deemed in contempt of court which, being certified to the clerk's office by the commissioner, an attachment may issue thereupon by order of court, in the same manner as if the contempt were for not attending, or for refusing to give any testimony in court. But nothing herein contained shall prevent the examination of witnesses viva voce when produced in open court, if the court in its discretion deems it advisable.



RS 13:4824 - Same; use of affidavits, depositions and documents

§4824. Same; use of affidavits, depositions and documents

All affidavits, depositions and documents which have been previously made, heard or used in court upon any proceedings in any case or matter, may be used before the commissioner.



RS 13:4825 - Same; compensation of special commissioner

§4825. Same; compensation of special commissioner

The compensation allowed the special commissioner under R.S. 13:4818 through 13:4827 for his services, shall be fixed by the court in its discretion, having regard to all the circumstances thereof, and the compensation shall be charged to and borne by the party cast or the mass in the discretion of the court.



RS 13:4826 - Same; return of report; exceptions

§4826. Same; return of report; exceptions

The special commissioner, as soon as his report is completed, shall file it with the clerk, and the day of the filing shall be entered by the clerk in the appropriate docket book. The parties shall have ten days from the time of the filing of the report to file exceptions thereto. If no exceptions are filed within that period by any interested party, the report shall stand confirmed on the next rule day after the ten days have elapsed. If exceptions are filed, they shall be fixed for hearing on the second rule day after the ten days have elapsed, if the court is then in session; if not, it shall be fixed for hearing on the second rule day of the next sitting of the court.



RS 13:4827 - Same; costs on exceptions

§4827. Same; costs on exceptions

To prevent exceptions to reports from being filed, from fraudulent causes or from mere delay, the parties whose exceptions are overruled for every exception overruled shall pay costs for the mass and for every exception allowed shall be entitled to costs from the mass.



RS 13:4861 - State or political subdivision; right of action for discovery and investigation

PART VII. DISCOVERY AND INVESTIGATION

§4861. State or political subdivision; right of action for discovery and investigation

The State of Louisiana and any parish, municipal or political corporation, board, commission or public body created by or under the constitution or laws of this state shall have a right of action for discovery and investigation when it alleges that it probably has a right of action against the defendant for an amount in excess of five hundred dollars, exclusive of interest and costs, or for property, rights, or other relief, having a value in excess of five hundred dollars. The action for discovery and investigation shall be heard by preference over all other matters whatever. Unless otherwise clearly indicated, action, as used in R.S. 13:4861 through 13:4875, means an action for discovery and investigation authorized by R.S. 13:4861 through 13:4875.



RS 13:4862 - Attorney General's power to bring action

§4862. Attorney General's power to bring action

The Attorney General may proceed in an action for discovery and investigation by the state or by any parish, municipal or political corporation, board, commission or public body created by or under the constitution or laws of this state. He may instruct any district attorney to proceed in such action by any parish, political corporation, board, commission or public body of which he is by law the legal adviser. He may instruct the attorney of any municipal corporation to proceed in such an action by the municipal corporation. In his discretion, he may associate himself as attorney in such action, or supersede a district attorney or attorney for a municipal corporation.



RS 13:4863 - Jurisdiction

§4863. Jurisdiction

The action shall be brought in a court which would have jurisdiction of an action by the plaintiff against the defendant for recovery of an amount in excess of five hundred dollars, exclusive of interest and costs, or property, rights or other relief of the nature described in the petition, having a value in excess of five hundred dollars, and arising out of the contract, transaction or acts described in the petition.



RS 13:4864 - Petition; exception

§4864. Petition; exception

A. The plaintiff's petition must set out:

(1) The name and the domicile of the defendant.

(2) That the plaintiff probably has a right of action against the defendant or the defendants jointly in solido for an amount in excess of five hundred dollars, exclusive of interest and costs, or for the recovery of real property or personal property, or rights or other relief, having a value in excess of five hundred dollars. It shall not be necessary to state the amount of the value more definitely or to describe particularly the property, right or relief. The probable right or action may be stated in the alternative.

(3) A description of the contract upon the performance or non-performance of which or upon things done in connection with which the right of action is probably founded. It shall be sufficient to describe the contract with such certainty as to identify it, and to state that the right of action probably arises out of the performance or the non-performance thereof, in whole or in part, or things done in connection therewith by the defendant, whether a party to it or not, alone or with others, who need not be named. The grounds may be stated without specification or detail, and cumulatively or alternatively.

Or, a description of the transaction or acts of the defendant, alone or with others, who need not be named, out of which the right of action probably arises. It shall be sufficient to describe the transaction or acts with such certainty as to identify them.

(4) That the plaintiff has not sufficient information to enable it to determine with certainty whether or not it has a right of action against the defendant for the recovery or the relief to which it is probably entitled; that the defendant has such information; and that the plaintiff can obtain it only by examination of the defendant and other persons under oath and from inspection of documents, including books, records, accounts and papers relating to the subject matter in the possession or control of the defendant or other persons. The other persons, in either case, need not be named.

(5) That the plaintiff has made written demand on the defendant for a full disclosure of the information which he has with respect to the contract, transaction or acts, and for the privilege of inspecting, copying and photographing said documents in so far as they relate thereto, and that the demand has been refused or has not been complied with within a reasonable time or has been complied with only in part or so evasively that the plaintiff is still not sufficiently informed.

B. The plaintiff shall pray that it be authorized to proceed in the action for discovery and investigation of all matters and things relating to the contract, transaction or acts described in the petition, and that the defendant be served with notice and a certified copy of the petition and the order thereon.

C. The petition shall be verified by affidavit, made on information and belief, and may be verified by the affidavit of an attorney who signs the petition.

D. If the petition conforms substantially to the provisions of R.S. 13:4861 through 13:4875 the judge shall grant an order authorizing the plaintiff to proceed as prayed for.

E. The clerk of the court shall issue a notice to the defendant that in the action the court has authorized the plaintiff to proceed for discovery and investigation, and shall make certified copies of this notice and the petition and order. The sheriff shall serve this notice and copy of the petition and order on the defendant in the same manner as in other actions, and shall make his return on the copy of the notice.

F. Within ten days after service of said notice and copy of the petition and order on him, the defendant may except to the petition on the sole ground that, for the reasons stated in the exception, it does not conform to the provisions of R.S. 13:4861 through 13:4875; and if such exception is not filed within said ten days the regularity of the proceedings shall be conclusively presumed. If the exception is maintained, the action shall not be dismissed, but the court shall grant the plaintiff a delay of not less than five days or more than ten days in which to file a supplemental petition, which shall be verified also and a copy of which shall be served on the defendant excepting, all in the same manner as the original petition.

G. The plaintiff may at any time make additional parties defendant in the action by supplemental petition and by having notice of the original petition and order and all supplemental petitions served on them.



RS 13:4865 - Taking of testimony; hearings and continuances

§4865. Taking of testimony; hearings and continuances

After the pleading is settled as provided in R.S. 13:4864 the plaintiff may apply to the court by motion for an order fixing a certain time at which testimony may be taken. A certified copy of this motion and the order thereon shall be served on the defendant. The court, on legal cause shown as in other actions or on agreement of the parties, may continue the hearing from time to time, or may continue it indefinitely, subject to re-assignment on motion of the plaintiff and notice to the defendant. Such hearing may be held in open court or in chambers, and during vacation of the court.



RS 13:4866 - Examination of witnesses

§4866. Examination of witnesses

The plaintiff may cause summons to issue to the defendant, if a natural person, or to any officer of a defendant corporation, or to any person not a defendant residing in the parish where the action is pending, to appear as a witness at any time fixed by the court for the taking of testimony. The plaintiff may examine any such witness as under cross-examination, but he shall not become thereby the plaintiff's witness and his testimony shall not be binding on the plaintiff in any other action. The defendant under examination or an officer of a defendant corporation under examination may make a relevant statement as part of his testimony, but the defendant shall not be permitted to question any witness.



RS 13:4867 - Taking testimony on interrogatories or under commission

§4867. Taking testimony on interrogatories or under commission

The plaintiff may apply to the court by motion for authority to take the testimony of the defendant or of any other person residing outside the parish in which the action is pending, or residing in the parish physically unable to attend court, orally or in response to written interrogatories filed with the motion. The defendant may, within three days after service of the interrogatories on him, take a rule on the plaintiff to strike out any interrogatory to which he objects, and the commission to take the testimony shall not be issued until after the rule has been passed upon by the court. At the taking of testimony orally under a commission the defendant may object to any question or to the introduction of any document, and the officer shall note the objection as part of the proceedings before him. The defendant shall not be permitted to propound written interrogatories or to question any witness where the testimony is being taken orally. Except as otherwise provided in R.S. 13:4861 through 13:4875, the provisions of law with respect to the taking of testimony under commission in other actions shall govern the taking of testimony in actions for discovery and investigation.



RS 13:4868 - Transcription of testimony

§4868. Transcription of testimony

The official court reporter, regularly or specially employed, shall take and transcribe the testimony taken in court, and the officer before whom testimony is taken under commission shall either take and transcribe the testimony or have it taken and transcribed by a competent stenographer under oath for the faithful performance of his duty. The stenographer taking and transcribing the testimony, whether in court or taken under commission, shall make three copies thereof and shall file one copy in the record and deliver one copy to the plaintiff and one copy to the defendant, all certified by him to be correct.



RS 13:4869 - Motion for court order to produce documents; listing of documents; inspection; objections

§4869. Motion for court order to produce documents; listing of documents; inspection; objections

Irrespective of the right to apply for subpoena duces tecum, the plaintiff may apply to the court by motion for an order that the defendant or any other party file within the time to be fixed in the order a sworn list of all documents, including books, records, accounts, and papers, which are, or which have been, in his possession or control, as principal, agent or fiduciary, relating to the matter with respect to which the action is pending. The order may be directed to a corporation, domestic or foreign. If such order is made, the documents shall be listed with sufficient description for identification, in two schedules: (1) all those which the party is willing to produce, and the name and address of the party in whose possession or control each such document is; and (2) all those which party is not willing to produce, with a statement of the reasons for his objection to the production thereof, and with the name and address of the party in whose possession or control each such document is. The plaintiff may inspect and obtain copies and photographs of the documents listed in Schedule 1 at any time not inconvenient to the party having possession thereof. The plaintiff may apply to the court by motion for an order that any or all of the documents listed in Schedule 2 be produced for inspection and to be copied and photographed by the plaintiff at a time and place and in the manner to be fixed by the order.

No document required to be listed by a defendant, which is not listed, or which is listed in Schedule 1 and is not produced when reasonable demand is made for it, or which is listed in Schedule 2 and is not produced when an order for its production is made, shall be admissible in evidence at the instance of such defendant in any other action between the plaintiff and him.



RS 13:4870 - Subpoena duces tecum

§4870. Subpoena duces tecum

Irrespective of the right to apply for an order that a sworn list of documents be filed, the plaintiff may apply to the court by motion for an order that a subpoena duces tecum issue, directed to the defendant or any other party and requiring him to produce in court or to the clerk of the court at a time to be fixed in the order all the documents, including books, records, accounts and papers, which are in his possession or control relating to any matter with respect to which the action is pending, or specified documents, including books, records, accounts and papers, which are in his possession or control and are alleged in the motion to relate to any matter with respect to which the action is pending. The subpoena duces tecum may be directed to a corporation, domestic or foreign. On motion of the party to whom the subpoena duces tecum is directed, after two days notice to the plaintiff, and on showing that the production of specified documents in court or to the clerk of court, for the reasons stated in the motion, would so inconvenience the party that he should not be required so to produce them, the court may enter an order, (1) permitting the party to comply with the subpoena duces tecum by producing in court or to the clerk sworn copies of such original documents and (2) directing the party to produce the original documents for inspection to be copied and photographed by the plaintiff at a time not inconvenient to such party. Such copies may not be withdrawn by the defendant. The return of the party shall be made under oath that it is a full and correct compliance with the subpoena duces tecum, except as to described documents which, for the reasons stated in the return, are not produced. The plaintiff may apply to the court by motion for an order that the party produce the omitted documents. The clerk shall endorse on every document produced in court or to the clerk in compliance with a subpoena duces tecum the title and number of the action and the fact that the document is produced in compliance with a subpoena duces tecum directed to the party producing it. When documents are produced in court or to the clerk in compliance with a subpoena duces tecum the plaintiff may apply to the court by motion for an order that they remain in the custody of the clerk for a time to be fixed in the order, for inspection and to be copied and photographed by the plaintiff.

No document required by a subpoena duces tecum directed to a defendant to be produced in court or to the clerk of the court, which or an authorized sworn copy of which is not so produced, or which is not produced for inspection and to be copied and photographed by the plaintiff after a sworn copy thereof is permitted to be produced in court or to the clerk, shall be admissible in evidence at the instance of such defendant in any other action between the plaintiff and him.



RS 13:4871 - Relevancy only ground of objection to evidence or production of documents

§4871. Relevancy only ground of objection to evidence or production of documents

The sole ground on which the defendant may object to any question asked him or any other party as a witness, or to the introduction in evidence of any document, or to the production in court or to the clerk of any document in response to a subpoena duces tecum directed to him, shall be that the information sought by the question or contained in the document is not relevant to any matter with respect to which the action is pending. The court shall not exclude any question or document if it appears that the information may possibly relate to any matter with respect to which the action is pending.



RS 13:4872 - Admission or denial of genuineness

§4872. Admission or denial of genuineness

The plaintiff may require the defendant to admit or deny the genuineness of any document which is produced, independently or in connection with the testimony of any witness, or which is listed by a party not a defendant in pursuance of R.S. 13:4869, or which a sworn copy of which is produced by a party not a defendant in compliance with a subpoena duces tecum. The genuineness of any document so admitted by a defendant, or any document listed by a defendant in pursuance of R.S. 13:4869 or produced by a defendant in compliance with a subpoena duces tecum, may not be questioned by any defendant in the action in any other action between the plaintiff and him.



RS 13:4873 - Documents; withdrawal from record

§4873. Documents; withdrawal from record

The plaintiff may apply to the court by motion for an order permitting it to withdraw all or any part of the record in an action for the time to be specified in the order, upon leaving with the clerk a signed list of the documents so withdrawn. Documents other than pleading may be withdrawn permanently for use in evidence in any other action, but original documents produced in court or delivered to the clerk by a party in response to a subpoena duces tecum may not be so withdrawn without the consent of such party. The testimony of any witness in an action may be offered in evidence by the plaintiff in any other action between it and the defendant in the action if it appears that such witness has, at the instance or connivance of or in collusion with such defendant, absented or concealed himself.



RS 13:4874 - Willful failure or refusal to appear or testify; penalty

§4874. Willful failure or refusal to appear or testify; penalty

If any party shall wilfully refuse or fail to appear as a witness, or, having appeared, shall wilfully refuse or fail to testify or to answer any question asked him, except on the ground that his answer would tend to incriminate him, or shall wilfully refuse or fail to file a list of documents in pursuance of R.S. 13:4869 or to produce for inspection and to be copied and photographed by the plaintiff documents listed in Schedule 1 or, when so ordered, to produce for inspection and to be copied and photographed by the plaintiff documents listed in Schedule 2, or shall wilfully refuse or fail to comply with a subpoena duces tecum directed to him or to produce for inspection and to be copied and photographed by the plaintiff documents sworn copies of which he is allowed to produce in court or to the clerk in compliance with a subpoena duces tecum, the court as for contempt may fine him in a sum not exceeding two hundred fifty dollars and sentence him to imprisonment for not more than thirty days.



RS 13:4875 - Costs and expenses

§4875. Costs and expenses

Both the plaintiff and the defendant in an action for discovery and investigation shall be dispensed from paying the costs of court, except that for taking and transcribing testimony in courts whose official stenographers do not receive salaries and before officers taking testimony under commission the plaintiff shall pay the fees fixed by law for such stenographic service in other actions. In any other action against any defendant in the action, for a cause with respect to which the action for discovery and investigation is had, the plaintiff, in addition to its main demand, may claim such amounts as it may have paid for taking and transcribing the testimony in the action.



RS 13:4911 - To 4926 Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

PART VIII. EJECTMENT AND REMOVAL OF TENANTS

OR OCCUPANTS

§4911. §§4911 to 4926 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:4941 - Purchasers who may protect themselves from eviction by monition

PART IX. MONITIONS AND PROCEEDINGS THEREON

§4941. Purchasers who may protect themselves from eviction by monition

The purchasers of property at sheriffs' sales, those made by authority of the court, those made by the syndics of insolvent estates, and finally those of any description which are made by the authority of justice, and all subsequent purchasers by a regular chain of title, may protect themselves from eviction of the property so purchased, or from any responsibility as possessors of the same, by pursuing the rules prescribed in R.S. 13:4942 through 13:4951.



RS 13:4942 - Publication of monition; contents

§4942. Publication of monition; contents

The purchasers shall publish a monition calling on all persons who can set up any right to the property, in consequence of informality in any order, decree or judgment of the court, under which the sale was made, or any irregularity or illegality in the appraisement and advertisement, in the time and manner of the sale or for any other defect whatsoever, to show cause within thirty days from the date the monition is first published, why the sale so made should not be confirmed and homologated. The publication shall be given one time for movable property and two times for immovable property, provided that the second publication for immovable property shall be published not earlier than seven days before and not later than the day before the thirtieth day following the first publication.

Amended by Acts 1972, No. 667, §1.



RS 13:4943 - Contents of monition; description of property

§4943. Contents of monition; description of property

This monition shall state the judicial authority under which the sale took place, and shall also contain the same description of the property purchased as that given in the judicial conveyance to the buyer, and shall further declare the price at which the object was bought.



RS 13:4944 - Grant of monition

§4944. Grant of monition

The clerks of the respective courts from which the orders, decrees or judgments may have issued, and in virtue of which the sales ought to be homologated, which have been made, shall, on application of the buyer, grant this monition in the name of the state, and affix to it the seal of the court.



RS 13:4945 - Judgment confirming or annulling sale

§4945. Judgment confirming or annulling sale

At the expiration of the thirty days, the party obtaining the monition may apply to the judge of the court, out of which the monition is issued, to confirm and homologate the sale, and the judge in case no cause is shown against the prayer for the monition, shall homologate and confirm the judicial sale in question; but before he does so confirm it, he shall be fully satisfied that the advertisements have been inserted in the newspapers, as already directed, and that the property has been correctly described, and the price at which it was purchased, truly paid. In case opposition be made to the homologation, and it should appear that the sale was made contrary to law, the judge shall annul it, otherwise to confirm it, as in case no opposition was made.



RS 13:4946 - Conclusiveness of judgment

§4946. Conclusiveness of judgment

The judgment of the court, on the monition provided in R.S. 13:4945 shall be in itself conclusive evidence that the monition has been regularly made and duly advertised, nor shall any evidence be received thereafter to contradict the same, or to prove any irregularity in the proceeding.



RS 13:4947 - Judgment as res judicata; bar of claims; conclusive proof

§4947. Judgment as res judicata; bar of claims; conclusive proof

The judgment of the court, confirming and homologating the sale, shall have the force of res judicata, and operate as a complete bar against all persons, whether of age or minors, whether present or absent, who may thereafter claim the property sold, in consequence of all illegality or informality in the proceeding, whether before or after judgment. The judgment of homologation shall in all cases be received and considered as full and conclusive proof that the sale was duly made according to law, in virtue of a judgment or order legally and regularly pronounced on the interest of parties duly represented.



RS 13:4948 - Sale not validated when party not duly cited; recourse by minors on tutors

§4948. Sale not validated when party not duly cited; recourse by minors on tutors

Nothing contained in R.S. 13:4941 through 13:4951 shall be taken or understood so as to render valid any sale made in virtue of a judgment when the party cast was not duly cited to make defense. In every case where minors are interested, they shall have their recourse on their tutors, if they have improperly neglected to make opposition to the confirmation of the sale of their property.



RS 13:4949 - Costs

§4949. Costs

Where no opposition is made to the confirmation of the sale, the cost of attending the proceeding shall be paid by the party who prays for the monition. Where opposition is made, the costs shall be borne by the party against whom judgment is rendered.



RS 13:4950 - Time for payment by purchaser

§4950. Time for payment by purchaser

Nothing contained in R.S. 13:4941 through 13:4951 shall be construed or understood to authorize the purchaser at a judicial sale to refuse carrying the same into effect, or to delay the payment of the price for a greater space of time than is now allowed by law.



RS 13:4951 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§4951. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 13:4971 - To 4984 Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

PART X. PARTITION

§4971. §§4971 to 4984 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:4985 - Nonjoinder of co-owners

§4985. Nonjoinder of co-owners

Where real property is partitioned, either in kind or by licitation, by either judicial or conventional partition the fact that one or more co-owners are not parties thereto shall not affect the validity of such partition as to the co-owners who are parties thereto or their heirs or assigns; provided that the rights of any co-owner not a party to such partition shall not be affected thereby and the interest of such co-owner in the property partitioned shall remain the same as if the property had not been partitioned.

Acts 1952, No. 403, §1.



RS 13:4986 - Application of provisions

§4986. Application of provisions

R.S. 13:4985 through R.S. 13:4990 shall affect partitions heretofore or hereafter effected; provided that any co-owner of real property heretofore partitioned or his heirs or assigns, where one or more co-owners were not parties, shall have a period of six months from and after July 30, 1952, within which to file suit to set aside such partition, and if no such suit is filed within said period such partition shall be valid for all purposes as to the interest of the co-owners who were parties thereto.

Acts 1952, No. 403, §2.



RS 13:4987 - Definitions

§4987. Definitions

The term "co-owner" as used in R.S. 13:4985 through R.S. 13:4990 is defined as the owner of any interest in the real property partitioned or any interest affecting such real property which renders such co-owner a proper party to a partition thereof.

Acts 1952, No. 403, §3.



RS 13:4988 - Parties affected

§4988. Parties affected

The provisions of R.S. 13:4985 through R.S. 13:4990 shall be effective as to all parties including absentees, minors, and interdicts.

Acts 1952, No. 403, §4.



RS 13:4989 - Compulsory joinder of co-owner

§4989. Compulsory joinder of co-owner

Nothing in R.S. 13:4985 through R.S. 13:4990 shall prevent any court in any judicial proceeding in which real property is sought to be partitioned, upon proper motion or exception, from ordering that any co-owner not then a party be joined as a party thereto.

Acts 1952, No. 403, §5.



RS 13:4990 - Diligence in locating co-owners; known co-owners made parties

§4990. Diligence in locating co-owners; known co-owners made parties

In any judicial proceeding in which real property is sought to be partitioned upon the trial of the cause upon the merits or upon confirmation of any preliminary default therein, due proof shall be made of a diligent effort on the part of the plaintiff to locate all co-owners of the property to be partitioned and that all known co-owners have been made parties thereto.

Acts 1952, No. 403, §6.



RS 13:4991 - Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§4991. Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:5001 - Suits for removal of judges of courts of appeal, district courts, or city courts for parish of Orleans

PART XI. REMOVAL OF JUDGES

§5001. Suits for removal of judges of courts of appeal, district courts, or city courts for parish of Orleans

Suits for the removal from office of any judge of a court of record for any of the causes specified in Article 9, Sec. 1 of the Louisiana Constitution of 1921 shall be brought and instituted, pursuant to Article 9, Sec. 5 of the Constitution, before the supreme court, by petition. The pleadings, citations and all the proceedings therein, shall be made and had as is now provided for, and practiced before, the district courts of the state in cases of usurpation in office, except insofar as may be otherwise provided in the constitution and by R.S. 13:5001 through 13:5006.



RS 13:5002 - Employment of counsel to aid state's attorney

§5002. Employment of counsel to aid state's attorney

The citizens and taxpayers, at whose request the suit is instituted, at their own exclusive cost, may employ counsel to aid the state's attorney in instituting and conducting the suit.

Amended by Acts 1952, No. 127, §3.



RS 13:5003 - Powers of Supreme Court

§5003. Powers of Supreme Court

The Supreme Court, in the exercise of its original jurisdiction in such cases, may grant all orders and may issue and may cause to be issued all writs, summons, warrants, commissions and all other process that may be necessary to secure a fair hearing and just trial thereof.



RS 13:5004 - Personal appearance of defendant judge

§5004. Personal appearance of defendant judge

The Supreme Court, in all such cases, when the incompetency of the defendant judge, arising out of want of sufficient learning, or mental incapacity, shall be at issue, may cause such defendant, on its own motion, or on that of any party to the suit, or of any of the persons at whose request the same is instituted, to appear before it in person, in open session, there and then to answer any pertinent questions that may be put to him. Should the court over which such judge presides be in session at the same time with the session of the Supreme Court at which the case is to appear, the personal appearance of such judge shall not be required until such time as he may do so without interfering with and interrupting the session of his court.



RS 13:5005 - Summary trial; motions for new trial; when judgment effective and executory

§5005. Summary trial; motions for new trial; when judgment effective and executory

All such suits shall be summary in their nature, and shall be tried without the intervention of a jury. Either party thereto may make motions for new trials, in the same manner and form and on the same ground in and on which such motions may be made before the district courts, but such motions must be made within three days after final judgment. All such motions must be made and disposed of before the final adjournment of the session at which the judgment may have been rendered. Upon the expiration of the delays for making motions for new trials, no motion for a new trial having been made, or on the overruling of such motion, if one has been made, the judgment being signed, shall take effect and be executory.



RS 13:5006 - Costs

§5006. Costs

In all such cases the defendant judge shall be condemned to pay the costs, if judgment be rendered against him; otherwise judgment for costs shall be rendered as provided in the rules of the Supreme Court.



RS 13:5031 - Proceedings for determination or collection of tax, license, interest, penalty or attorney's fee; summary nature; by preference

PART XII. STATE, ACTIONS BY, OR ON BEHALF OF

§5031. Proceedings for determination or collection of tax, license, interest, penalty or attorney's fee; summary nature; by preference

All proceedings, whether original or by intervention or third opposition, or otherwise, brought by or on behalf of the state, or by or on behalf of any of its officers, for the determination or collection of any tax, excise, license, interest, penalty or attorney's fees, claimed to be due under any statute of this state, shall be summary and shall always be tried or heard by preference, in all courts, original and appellate, whether in or out of term time and either in open court or chambers, at such time as may be fixed by the court, which shall be not less than two nor more than ten days after notice to the defendant or opposing party.



RS 13:5032 - Same; defenses; continuances

§5032. Same; defenses; continuances

All defenses, whether by exception or to the merits, made or intended to be made to any such claim, must be presented at one time and filed in the court of original jurisdiction prior to the time fixed for the hearing, and no court shall consider any defense unless so presented and filed. This provision shall be construed to deny to any court the right to extend the time for pleading defenses; and no continuance shall be granted by any court to any defendant except for legal grounds set forth in the Code of Civil Procedure.



RS 13:5033 - Same; decisions within forty-eight hours; suspensive appeals

§5033. Same; decisions within forty-eight hours; suspensive appeals

All matters involving any such claim shall be decided within forty-eight hours after submission, whether in term time or in vacation, and whether in the court of first instance or in an appellate court. All judgments sustaining any such claim shall be rendered and signed on the same day, and shall become final and executory on the fifth calendar day after rendition. No new trial, rehearing or devolutive appeal shall be allowed. Suspensive appeals may be granted, but must be perfected within five calendar days from the rendition of the judgment by the giving of bond, with surety in a sum double that of the total amount of the judgment, including costs. Such appeals, whether to a court of appeal or to the Supreme Court, shall be made returnable in not more than fifteen calendar days from the rendition of the judgment.



RS 13:5034 - Same; prima facie case; burden of proof

§5034. Same; prima facie case; burden of proof

Whenever the pleadings filed on behalf of the state, or on behalf of any of its officers charged with the duty of collecting any tax, excise, license, interest, penalty or attorney's fees, shall be accompanied by an affidavit of the officer or of one of his deputies or assistants, or of the counsel or attorney filing the same, that the facts as alleged are true to the best of the affiant's knowledge or belief, all of the facts alleged in the pleadings shall be accepted as prima facie true and as constituting a prima facie case, and the burden of proof to establish anything to the contrary shall rest wholly on the defendant or opposing party.



RS 13:5035 - Suits for trespass, damages or possession of real property; summary trial; special jury panel

§5035. Suits for trespass, damages or possession of real property; summary trial; special jury panel

All suits for trespass, for damages, or for possession of real property, filed by the state against any person, firm or corporation, and all matters incidental thereto shall be heard and determined by the court in a summary manner, in term time, or vacation. Should a trial by jury be demanded, a special panel shall be drawn for such purpose in accordance with the presently existing law. All judgments rendered in any of these causes shall also be tried summarily by the appellate court having jurisdiction.



RS 13:5036 - Suits for protection of state's interests and rights; institution and prosecution by attorney general; costs; bond

§5036. Suits for protection of state's interests and rights; institution and prosecution by attorney general; costs; bond

The attorney general may institute and prosecute any and all suits he may deem necessary for the protection of the interests and rights of the state. No court of this state, nor officer thereof, shall demand of the state, or the attorney general, any security for costs, or any advance costs; but all costs for which the state may become liable shall be paid by the attorney general out of the proper appropriation therefor. In any and all cases where bond is required by law in legal proceedings, the state and the attorney general shall be dispensed from giving such bond.



RS 13:5037 - Security for costs not required of defendant

§5037. Security for costs not required of defendant

The defendant shall not be required to give security for costs, or to advance costs in any case in which suit is brought by the state.



RS 13:5061 - Findings and purpose

PART XIII. MASTER SETTLEMENT

AGREEMENT - REQUIREMENTS FOR

TOBACCO PRODUCT MANUFACTURERS

§5061. Findings and purpose

The Legislature of Louisiana hereby finds and declares that:

(1) Cigarette smoking presents serious public health concerns to the state and to the citizens of this state. The surgeon general has determined that smoking causes lung cancer, heart disease, and other serious diseases and that there are hundreds of thousands of tobacco-related deaths in the United States each year. These diseases most often do not appear until many years after the person in question begins smoking.

(2) Cigarette smoking also presents serious financial concerns for the state. Under certain health-care programs, the state may have a legal obligation to provide medical assistance to eligible persons for health conditions associated with cigarette smoking, and those persons may have a legal entitlement to receive such medical assistance.

(3) Under these programs, the state pays millions of dollars each year to provide medical assistance for those persons for health conditions associated with cigarette smoking.

(4) It is the policy of this state that financial burdens imposed on the state by cigarette smoking be borne by tobacco product manufacturers rather than by the state to the extent that such manufacturers either determine to enter into a settlement with the state or are found culpable by the courts.

(5) On November 23, 1998, leading United States tobacco product manufacturers entered into a settlement agreement, entitled the "Master Settlement Agreement", with the state. The Master Settlement Agreement obligates these manufacturers, in return for a release of past, present, and certain future claims against them as described therein, to pay substantial sums to the state, tied in part to their volume of sales; to fund a national foundation devoted to the interests of public health; and to make substantial changes in their advertising and marketing practices and corporate culture, with the intention of reducing underage smoking.

(6) It would be contrary to the policy of this state if tobacco product manufacturers who determine not to enter into such a settlement could use a resulting cost advantage to derive large, short-term profits in the years before liability may arise without ensuring that the state will have an eventual source of recovery from them if they are proven to have acted culpably. It is thus in the interest of the state to require that such manufacturers establish a reserve fund to guarantee a source of compensation and to prevent such manufacturers from deriving large, short-term profits and then becoming judgment-proof before liability may arise.

Acts 1999, No. 721, §1, eff. July 1, 1999.



RS 13:5062 - Definitions

§5062. Definitions

As used in this Part, the following words and phrases shall have the following meanings ascribed to them:

(1) "Adjusted for inflation" means increased in accordance with the formula for inflation adjustment set forth in Exhibit C to the Master Settlement Agreement.

(2) "Affiliate" means a person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with, another person. Solely for purposes of this definition, the terms "owns", "is owned", and "ownership" mean ownership of an equity interest, or the equivalent thereof, of ten percent or more, and the term "person" means an individual, partnership, committee, association, corporation, or any other organization or group of persons.

(3) "Allocable share" means allocable share as that term is defined in the Master Settlement Agreement.

(4) "Cigarette" means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains:

(a) Any roll of tobacco wrapped in paper or in any substance not containing tobacco.

(b) Tobacco, in any form, that is functional in the product, which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette.

(c) Any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in Subparagraph (a) of this Paragraph.

(d) The term "cigarette" includes "roll-your-own" i.e., any tobacco which, because of its appearance, type, packaging, or labeling, is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes. For purposes of this definition of "cigarette", 0.09 ounces of "roll-your-own" tobacco shall constitute one individual "cigarette".

(5) "Master Settlement Agreement" means the settlement agreement, and related documents, entered into on November 23, 1998, by the state and leading United States tobacco product manufacturers.

(6) "Qualified escrow fund" means an escrow arrangement with a federally or state-chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least one billion dollars where such arrangement requires that such financial institution hold the escrowed funds' principal for the benefit of releasing parties and prohibits the tobacco product manufacturer placing the funds into escrow from using, accessing, or directing the use of the funds' principal except as consistent with R.S. 13:5063(C)(2).

(7) "Released claims" means released claims as that term is defined in the Master Settlement Agreement.

(8) "Releasing parties" means releasing parties as that term is defined in the Master Settlement Agreement.

(9) "Tobacco product manufacturer" means an entity that after July 1, 1999, directly, and not exclusively through any affiliate:

(a) Manufactures cigarettes anywhere that such manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer (except where such importer is an original participating manufacturer, as that term is defined in the Master Settlement Agreement, that will be responsible for the payments under the Master Settlement Agreement with respect to such cigarettes as a result of the provisions of subsection II(mm) of the Master Settlement Agreement and that pays the taxes specified in subsection II(z) of the Master Settlement Agreement, and provided that the manufacturer of such cigarettes does not market or advertise such cigarettes in the United States).

(b) Is the first purchaser anywhere for resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States.

(c) Becomes a successor of an entity described in Subparagraph (a) or (b) of this Paragraph.

(d) The term "tobacco product manufacturer" shall not include an affiliate of a tobacco product manufacturer unless such affiliate itself falls within any of Subparagraphs (a) through (c) of this Paragraph.

(10) "Units sold" means the number of individual cigarettes sold in the state by the applicable tobacco product manufacturer, whether directly or through a distributor, retailer, or similar intermediary or intermediaries, during the year in question, as measured by excise taxes collected by the state on packs, or "roll-your-own" tobacco containers, bearing the excise tax stamp of the state. The Department of Revenue shall adopt such rules as are necessary to ascertain the amount of state excise tax paid on the cigarettes of such tobacco product manufacturer for each year.

Acts 1999, No. 721, §1, eff. July 1, 1999; Acts 2000, 1st Ex. Sess., No. 96, §1, eff. April 17, 2000.



RS 13:5063 - Requirements

§5063. Requirements

A. Any tobacco product manufacturer selling cigarettes to consumers within the state, whether directly or through a distributor, retailer, or similar intermediary or intermediaries, after July 1, 1999, shall comply with either Subsection B or C of this Section.

B. The tobacco product manufacturer shall become a participating manufacturer, as that term is defined in section II(jj) of the Master Settlement Agreement, and generally perform its financial obligations under the Master Settlement Agreement.

C.(1) The tobacco product manufacturer shall place into a qualified escrow fund by April fifteenth of the year following the year in question the following amounts, as such amounts are adjusted for inflation:

(a) 1999: $.0094241 per unit sold after July 1, 1999.

(b) 2000: $.0104712 per unit sold.

(c) For each of 2001 and 2002: $.0136125 per unit sold.

(d) For each of 2003 through 2006: $.0167539 per unit sold.

(e) For each of 2007 and each year thereafter: $.0188482 per unit sold.

(2) A tobacco product manufacturer that places funds into escrow pursuant to this Subsection shall receive the interest or other appreciation on such funds as earned. Such funds themselves shall be released from escrow only under the following circumstances:

(a) To pay a judgment or settlement on any released claim brought against such tobacco product manufacturer by the state or any releasing party located or residing in the state. Funds shall be released from escrow under this Paragraph in the order in which they were placed into escrow and only to the extent and at the time necessary to make payments required under such judgment or settlement.

(b) To the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow on account of units sold in the state in a particular year was greater than the Master Settlement Agreement payments, as determined pursuant to section IX(i) of that agreement, including after final determination of all adjustments, that such manufacturer would have been required to make on account of such units sold had it been a participating manufacturer, the excess shall be released from escrow and revert back to such tobacco product manufacturer; or

(c) To the extent not released from escrow under Subparagraphs (a) and (b) of this Paragraph, funds shall be released from escrow and revert back to such tobacco product manufacturer twenty-five years after the date on which they were placed into escrow.

(3) Each tobacco product manufacturer that elects to place funds into escrow pursuant to this Subsection shall annually certify to the attorney general that it is in compliance with this Subsection. The attorney general may bring a civil action on behalf of the state against any tobacco product manufacturer that fails to place into escrow the funds required under this Section. Any tobacco product manufacturer that fails in any year to place into escrow the funds required under this Section shall:

(a) Be required within fifteen days to place such funds into escrow as shall bring it into compliance with this Section. The court, upon a finding of a violation of this Subsection, may impose a civil penalty in an amount not to exceed five percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed one hundred percent of the original amount improperly withheld from escrow.

(b) In the case of a knowing violation, be required within fifteen days to place such funds into escrow as shall bring it into compliance with this Section. The court, upon a finding of a knowing violation of this Subsection, may impose a civil penalty in an amount not to exceed fifteen percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed three hundred percent of the original amount improperly withheld from escrow.

(c) In the case of a second knowing violation, be prohibited from selling cigarettes to consumers within the state whether directly or through a distributor, retailer, or similar intermediary for a period not to exceed two years.

(4) Each failure to make an annual deposit required under this Subsection shall constitute a separate violation.

Acts 1999, No. 721, §1, eff. July 1, 1999; Acts 2000, 1st Ex. Sess., No. 96, §1, eff. April 17, 2000; Acts 2003, No. 925, §1, eff. July 1, 2003.



RS 13:5071 - Findings and purpose

PART XIII-A. MASTER SETTLEMENT AGREEMENT -

COMPLEMENTARY PROCEDURES

§5071. Findings and purpose

The Legislature of Louisiana finds that violations of R.S. 13:5061 et seq., threaten the integrity of the tobacco Master Settlement Agreement, the fiscal soundness of the state, and the public health. The legislature finds that enacting procedural enhancements will help prevent violations and aid the enforcement of R.S. 13:5061 et seq., and thereby safeguard the Master Settlement Agreement, the fiscal soundness of the state, and the public health.

Acts 2004, No. 544, §1, eff. June 25, 2004.



RS 13:5072 - Definitions

§5072. Definitions

As used in this Part, the following words and phrases shall have the following meanings ascribed to them:

(1) "Brand family" means all styles of cigarettes sold under the same trade mark and differentiated from one another by means of additional modifiers or descriptors, including but not limited to "menthol", "lights", "kings", and "100s", and includes any brand name (alone or in conjunction with any other word), trademark, logo, symbol, motto, selling message, recognizable pattern of colors, or any other indicia of product identification identical or similar to, or identifiable with, a previously known brand of cigarettes.

(2) "Cigarette" has the same meaning as provided in R.S. 13:5062 and R.S. 47:842.

(3) "Commissioner" means the commissioner of alcohol and tobacco control.

(4) "Days" means calendar days unless otherwise specified.

(5) "Dealer" has the same meaning as provided in R.S. 47:842.

(6) "Importer" means any person in the United States to whom non-tax-paid cigarettes manufactured in a foreign country are shipped or consigned, any person who removes cigarettes for sale or consumption in the United States from a customs bonded manufacturing warehouse, and any person who smuggles or otherwise unlawfully brings cigarettes into the United States.

(7) "Manufacturer" has the same meaning as provided in R.S. 47:842.

(8) "Master Settlement Agreement" has the same meaning as provided in R.S. 13:5062.

(9) "Nonparticipating manufacturer" means any tobacco product manufacturer that is not a participating manufacturer.

(10) "Package" means any pack or other container on which a stamp could be applied consistent with and as required by R.S. 47:841 et seq., that contains one or more individual cigarettes for sale. Nothing in this Chapter shall alter any other applicable requirement with respect to the minimum number of cigarettes that may be contained in a pack or other container of cigarettes. References to "package" shall not include a container of multiple packages.

(11) "Participating manufacturer" has the meaning given that term in section II (jj) of the Master Settlement Agreement and all amendments thereto.

(12) "Person" means any natural person, trustee, company, partnership, corporation, or other legal entity.

(13) "Purchase" means acquisition in any manner, for any consideration. The term shall include transporting or receiving product in connection with a purchase.

(14) "Qualified escrow fund" has the same meaning as provided in R.S. 13:5062.

(15) "Retailer" means "retail dealer" as provided in R.S. 26:901 and R.S. 47:842.

(16) "Sale" or "sell" means any transfer, exchange, or barter in any manner or by any means for any consideration. The term shall include distributing or shipping product in connection with a sale. References to a sale "in" or "into" a state refer to the state of the destination point of the product in the sale, without regard to where title was transferred. References to sale "from" a state refer to the sale of cigarettes that are located in that state to the destination in question without regard to where title was transferred.

(17) "Sales Entity Affiliate" means an entity that sells cigarettes that it acquires directly from a manufacturer or importer and is affiliated with that manufacturer or importer as established by documentation received directly from that manufacturer or importer to the satisfaction of the attorney general. Entities are affiliated with each other if one, directly or indirectly through one or more intermediaries, controls or is controlled by or is under common control with the other.

(18) "Secretary" means the head of the Department of Revenue, which is the agency responsible for collection of the excise tax on cigarettes.

(19) "Stamping agent" means a dealer that is authorized to affix tax stamps to packages or other containers of cigarettes under R.S. 47:843 et seq. or any dealer that is required to pay the excise tax or tobacco tax imposed pursuant to R.S. 47:841 et seq. on cigarettes.

(20) "State directory" or "directory" means the directory compiled by the attorney general under R.S. 13:5073, or, in the case of reference to another state's directory, the directory compiled under the similar law in that other state.

(21) "Tobacco product manufacturer" has the same meaning as provided in R.S. 13:5062.

(22) "Units sold" has the same meaning as defined in R.S. 13:5062 and shall include (a) cigarettes that are required to be sold in a package bearing a stamp as well as (b) roll-your-own tobacco.

Acts 2004, No. 544, §1, eff. June 25, 2004; Acts 2013, No. 221, §1.



RS 13:5073 - Certifications; directory; tax stamps

§5073. Certifications; directory; tax stamps

A.(1) Every tobacco product manufacturer whose cigarettes are sold in this state, whether directly or through a distributor, retailer, or similar intermediary or intermediaries, shall execute and deliver on a form prescribed by the attorney general a certification to the secretary and attorney general, no later than the thirtieth day of April each year, certifying under penalty of perjury that, as of the date of such certification, such tobacco product manufacturer either: is a participating manufacturer; or is in full compliance with R.S. 13:5061 et seq., including all installment payments required by R.S. 13:5075(J). For the initial certification submitted no later than the thirtieth of April each year, a manufacturer shall pay to the attorney general a fee of five hundred dollars. The fees generated pursuant to this Section shall be deposited in the Tobacco Settlement Enforcement Fund and used solely and exclusively for purposes of enforcement of the Master Settlement Agreement, pursuant to R.S. 39:98.7.

(2) A participating manufacturer shall include in its certification a list of its brand families. The participating manufacturer shall update such list thirty calendar days prior to any addition to or modification of its brand families by executing and delivering a supplemental certification to the attorney general and the secretary.

(3)(a) A nonparticipating manufacturer shall include in its certification:

(i) A list of all of its current and past brand families and the number of units sold for each brand family that were sold in the state during the preceding calendar year.

(ii) A list of all of its current and past brand families that have been sold in the state at any time during the current calendar year.

(iii) Indicating, by an asterisk, any brand family sold in the state during the preceding calendar year that is no longer being sold in the state as of the date of such certification.

(iv) Identifying by name and address any other manufacturer of such brand families in the preceding or current calendar year.

(v) Any other information required under R.S. 13:5075(I).

(vi) As a condition precedent to being listed and having its brand families listed on the state directory, a manufacturer must certify annually that it holds a valid permit under 26 U.S.C. 5713 and provide a copy of such permit to the attorney general.

(b) The nonparticipating manufacturer shall update such list thirty calendar days prior to any addition to or modification of its brand families by executing and delivering a supplemental certification to the attorney general and the secretary.

(4) In the case of a nonparticipating manufacturer, such certification shall further certify:

(a) That such nonparticipating manufacturer is registered to do business in the state or has appointed a resident agent for service of process and provided notice thereof as required by R.S. 13:5074.

(b) That such nonparticipating manufacturer:

(i) Has established and continues to maintain a qualified escrow fund.

(ii) Has executed a qualified escrow agreement that has been reviewed and approved by the attorney general and that governs the qualified escrow fund.

(c) That such nonparticipating manufacturer is in full compliance with R.S. 13:5061 et seq., and this Part and any regulations promulgated pursuant thereto.

(d)(i) The name, address, and telephone number of the financial institution where the nonparticipating manufacturer has established such qualified escrow fund required pursuant to R.S. 13:5061 et seq., and all regulations promulgated thereto.

(ii) The account number of such qualified escrow fund and any subaccount number for Louisiana.

(iii) The amount such nonparticipating manufacturer placed in such fund for cigarettes sold in the state during the preceding calendar year, the date and amount of each such deposit, and such evidence or verification as may be deemed necessary by the attorney general to confirm the foregoing.

(iv) The amount and date of any withdrawal or transfer of funds the nonparticipating manufacturer made at any time from such fund or from any other qualified escrow fund into which it ever made escrow payments pursuant to R.S. 13:5061 et seq., and all regulations promulgated thereto.

(e) Sufficient information to establish that such nonparticipating manufacturer has posted the appropriate bond or cash equivalent pursuant to R.S. 13:5078.

(f) In the case of a nonparticipating manufacturer located outside of the United States, the nonparticipating manufacturer shall provide a declaration from each of its importers into the United States of any of its brand families to be sold in this state. The declaration shall be on a form prescribed by the attorney general and shall state the following:

(i) The importer accepts joint and several liability with the nonparticipating manufacturer for all obligations to place funds into a qualified escrow fund, for payment of all civil penalties and for payment of all reasonable costs and expenses of investigation and prosecution, including attorney fees.

(ii) The importer consents to personal jurisdiction in Louisiana for the purposes of claims by the state for any obligation to place funds into a qualified escrow fund, for payment of any civil penalties and for payment of any reasonable costs and expenses of investigation or prosecution, including attorney fees.

(iii) The importer has appointed a registered agent for service of process in Louisiana according to the same requirements as established in this Part for any nonresident or foreign nonparticipating manufacturer that has not yet registered to do business in this state as a foreign corporation or business entity.

(5) A tobacco product manufacturer may not include a brand family in its certification unless:

(a) In the case of a participating manufacturer, said participating manufacturer affirms that the brand family is to be deemed to be its cigarettes for purposes of calculating its payments under the Master Settlement Agreement for the relevant year, in the volume and shares determined pursuant to the Master Settlement Agreement.

(b) In the case of a nonparticipating manufacturer, said nonparticipating manufacturer affirms that the brand family is to be deemed to be its cigarettes for purposes of R.S. 13:5061 et seq. Nothing in this Section shall be construed as limiting or otherwise affecting the right of the state to maintain that a brand family constitutes cigarettes of a different tobacco product manufacturer for purposes of calculating payments under the Master Settlement Agreement or for purposes of R.S. 13:5061 et seq.

(6) Tobacco product manufacturers shall maintain all invoices and documentation of sales and other such information relied upon for such certification for a period of five years, unless otherwise required by law to maintain them for a greater period of time.

(7) Every tobacco product manufacturer shall include in its annual certification a list of the names and addresses of all sales entity affiliates that may transact business in the state on its behalf and shall provide supporting documentation to establish to the satisfaction of the attorney general its status as a "sales entity affiliate" pursuant to R.S. 13:5072.

B. Not later than ninety days after June 25, 2004, the attorney general shall develop and make available for public inspection or publish on its website a directory listing all tobacco product manufacturers that have provided current and accurate certifications conforming to the requirements of Subsection A and all brand families, including country of origin, that are listed in such certifications (the directory), except as noted below.

(1) The attorney general shall not include or retain in such directory the name or brand families of any nonparticipating manufacturer that has failed to provide the required certification or whose certification the secretary or attorney general determines is not in compliance with Paragraphs (2) and (3) of Subsection A, unless the attorney general has determined that such violation has been cured to the satisfaction of the attorney general and the secretary.

(2) Neither a tobacco product manufacturer nor brand family shall be included or retained in the directory if the attorney general concludes, in the case of a nonparticipating manufacturer, that:

(a) Any escrow payment required pursuant to R.S. 13:5061 et seq., by the date due for any quarter for any brand family, whether or not listed by such nonparticipating manufacturer, has not been fully paid into a qualified escrow fund governed by a qualified escrow agreement that has been approved by the attorney general; or

(b) Any outstanding final judgment, including interest thereon, for a violation of R.S. 13:5061 et seq. has not been fully satisfied for such brand family or such manufacturer.

(3) A manufacturer and its brand families may be removed from the state directory if they are removed from the directory of another state based on acts or omissions that, if they had occurred in this state, would be grounds for removal from the state directory under this Section, unless the manufacturer demonstrates that its removal from the other state's directory was effected without due process. Procedure for removal from the state directory shall be governed by the procedure set forth in R.S. 13:5077(A). A manufacturer that is removed from the state directory under this Subsection shall be eligible for reinstatement upon the earlier of the date on which it cures the violation or is reinstated to the directory in the other state.

(4) Failure to submit complete and accurate reports as required pursuant to R.S. 13:5075 shall result in the manufacturer and its brand families being removed from the state directory under the procedure set forth in R.S. 13:5077(A).

(5) The attorney general shall update the directory as necessary in order to correct mistakes and to list or de-list a tobacco product manufacturer or brand family to keep the directory in conformity with the requirements of this Part. Fifteen days prior to the listing or de-listing of a tobacco product manufacturer or brand family, the attorney general shall transmit a notification to every stamping agent.

(6) Every stamping agent shall provide and update as necessary an electronic mail address or facsimile telephone number to the secretary and the attorney general for the purpose of receiving any notifications as may be required by this Part.

C. It shall be unlawful for any person:

(1) To affix a Louisiana tax stamp to a package or other container of cigarettes of a tobacco product manufacturer or brand family not included in the directory.

(2) To sell, offer, or possess for sale, in this state, or import for personal consumption in this state, cigarettes of a tobacco product manufacturer or brand family not included in the state directory; or, in the event of cigarettes subject to a de-listing notice described in this Section, sell, offer, or possess for sale, in this state, or import for personal consumption in this state, cigarettes received, imported, or stamped after the date of de-listing from the state directory.

(3) To order, purchase, or offer to purchase cigarettes of a tobacco product manufacturer or brand family identified by the attorney general to be de-listed from the directory, after receipt of the notice described in this Section.

Acts 2004, No. 544, §1, eff. June 25, 2004; Acts 2012, No. 456, §1; Acts 2013, No. 221, §1; Acts 2014, No. 358, §1.



RS 13:5074 - Agent for service of process

§5074. Agent for service of process

A. Any nonresident or foreign nonparticipating manufacturer that has not registered to do business in the state as a foreign corporation or business entity shall, as a condition precedent to having its brand families included or retained in the directory, appoint and continually engage without interruption the services of an agent in this state to act as agent for the service of process on whom all process, and any action or proceeding against it concerning or arising out of the enforcement of this Part and R.S. 13:5061 et seq., may be served in any manner authorized by law. Such service shall constitute legal and valid service of process on the nonparticipating manufacturer. The nonparticipating manufacturer shall provide the name, address, phone number, and proof of the appointment and availability of such agent to the satisfaction of the secretary and attorney general.

B. The nonparticipating manufacturer shall provide notice to the secretary and attorney general thirty calendar days prior to termination of the authority of an agent and shall further provide proof to the satisfaction of the attorney general of the appointment of a new agent not less than five calendar days prior to the termination of an existing agent appointment. In the event an agent terminates an agency appointment, the nonparticipating manufacturer shall notify the secretary and the attorney general of said termination within five calendar days and shall include proof to the satisfaction of the attorney general of the appointment of a new agent.

C. Any nonparticipating manufacturer whose cigarettes are sold in this state, who has not appointed and engaged an agent as herein required, shall be deemed to have appointed the secretary of state as such agent, and may be proceeded against in the courts of this state by service of process upon the secretary of state. Such service shall be considered valid service on said nonparticipating manufacturer; however, the appointment of the secretary of state as such agent shall not satisfy the condition precedent for having the brand families of the nonparticipating manufacturer included or retained in the directory.

D. This Section shall be applicable to importers, as defined in this Part, with regard to the appointment and continuous retention of an agent for service of process as well as related notice requirements and obligations detailed in this Section.

Acts 2004, No. 544, §1, eff. June 25, 2004; Acts 2013, No. 221, §1.



RS 13:5075 - Reporting of information; escrow installments

§5075. Reporting of information; escrow installments

A. Not later than twenty calendar days after the end of each calendar month, and more frequently if so directed by the secretary or the attorney general, each stamping agent shall submit such information as the secretary and attorney general require to facilitate compliance with this Part, including but not limited to a list by brand family of the total number of cigarettes, or, in the case of roll your own, the equivalent stick count, purchased from tobacco product manufacturers during the previous calendar month or otherwise paid the tax due for such cigarettes. The stamping agent shall maintain and make available to the secretary and the attorney general all invoices and documentation of purchases and sales of all tobacco product manufacturer cigarettes and any other information relied upon in reporting to the secretary and the attorney general for a period of three years.

B. The requirements of Subsection A of this Section shall be satisfied if the stamping agent timely submits to the secretary and attorney general reports required generally under R.S. 47:841 et seq. and this Chapter and certifies that the reports are complete and accurate.

C.(1) Each manufacturer and importer that sells any cigarettes in or into the state shall, within twenty days following the end of the month, file a report on a form to be prescribed by the attorney general and certify that the report is complete and accurate. The report shall contain the following information: (a) The total number of cigarettes sold by that manufacturer or importer in or into the state during that month, identified by name and number of cigarettes. (b) manufacturers of those cigarettes. (c) The brand families of those cigarettes. (d) The purchasers of those cigarettes.

(2) A manufacturer's or importer's report shall include cigarettes sold in or into the state through its sales entity affiliate.

D. The requirements of Subsection C of this Section shall be satisfied and no further report shall be required under this Section with respect to cigarettes if the manufacturer or importer timely submits to the attorney general and secretary the report or reports required to be submitted by it with respect to those cigarettes under 15 U.S.C. 376 to the attorney general and certifies that the reports are complete and accurate.

E. Upon request by the attorney general, a manufacturer or importer shall provide copies of reports filed in other states containing information similar to those provided by Subsections A and C of this Section.

F. Any reports submitted to the secretary or commissioner under R.S. 47:841 et seq. or R.S. 26:901 et seq. shall also be submitted contemporaneously to the attorney general.

G. The secretary is authorized to disclose to the attorney general any information received under this Part and requested by the attorney general for purposes of determining compliance with and enforcing the provisions of this Part. The secretary, attorney general, and commissioner shall share with each other the information received under this Part and may share such information with other federal, state, or local taxing agencies or law enforcement authorities only for purposes of enforcement of this Part, R.S. 13:5061 et seq., or corresponding laws of other states. Additionally, the sharing of information by the secretary under this Chapter shall not constitute a violation of R.S. 47:1508.

H. The attorney general may require at any time from the nonparticipating manufacturer, proof from the financial institution in which such manufacturer has established a qualified escrow fund for the purpose of compliance with R.S. 13:5061 et seq., of the amount of money in such fund, exclusive of interest, the amount and date of each deposit to such fund, and the amount and date of each withdrawal from such fund.

I. In addition to the information required to be submitted pursuant to this Part and R.S. 13:5061 et seq. or R.S. 47:843 et seq., the secretary and the attorney general may require a stamping agent or tobacco product manufacturer to submit any additional information including but not limited to samples of the packaging or labeling of each brand family, as is necessary to enable the attorney general to determine whether a tobacco product manufacturer is in compliance with this Part.

J. All escrow deposits under R.S. 13:5061 et seq. shall be made on a quarterly basis, no later than forty-five days after the end of each calendar quarter in which the sales are made. Each failure to make a full quarterly installment deposit shall constitute a separate violation of the state's escrow laws. The secretary and the attorney general may require production of information sufficient to enable the attorney general to determine the adequacy of the amount of the installment deposit. The attorney general shall promptly review the amount deposited by each nonparticipating manufacturer for each calendar quarter against the reports received and other information and shall provide notice to each nonparticipating manufacturer for which it concludes that an additional deposit was owed.

K. Importers of any brand families of a nonparticipating manufacturer in or into the state shall be jointly and severally liable with the nonparticipating manufacturer for all obligations to place funds into a qualified escrow fund, for payment of all civil penalties and for payment of all reasonable costs and expenses of investigation and prosecution, including attorney fees, and shall consent to personal jurisdiction in Louisiana for the purposes of claims by the state for payment of such obligations.

L.(1) Each manufacturer that sells cigarettes in the state and each importer that imports cigarettes into the state shall do either of the following:

(a) Submit its federal returns to the attorney general by sixty days after the close of the quarter in which the returns were filed.

(b) Submit to the United States Treasury a request or consent under Internal Revenue Code Section 6103(c) authorizing the Alcohol and Tobacco Tax and Trade Bureau and, in the case of a foreign manufacturer or importer, the United States Customs Service to disclose the manufacturer's or importer's federal returns to the attorney general as of sixty days after the close of the quarter in which the returns were filed.

(2) For purposes of this Subsection, "federal returns" mean all federal excise tax returns and all monthly operational reports on Alcohol and Tobacco Tax and Trade Bureau Form 5210.5, and all adjustments, changes, and amendments to the foregoing.

Acts 2004, No. 544, §1, eff. June 25, 2004; Acts 2013, No. 221, §1; Acts 2014, No. 358, §1.



RS 13:5076 - Penalties; other remedies

§5076. Penalties; other remedies

A. In addition to or in lieu of any other civil or criminal remedy provided by law, upon a determination that a stamping agent has violated R.S. 13:5073(C) or any regulation adopted pursuant to this Part, the secretary may revoke or suspend the license of the dealer in the manner provided by R.S. 47:846 and R.S. 26:916. Each stamp affixed and each sale, offer to purchase, or offer to sell cigarettes in violation of R.S. 13:5073(C) shall constitute a separate violation. For each violation hereof, the secretary may also impose a civil penalty in an amount not to exceed the greater of five hundred percent of the retail value of the cigarettes or five thousand dollars upon a determination of violation of R.S. 13:5073(C) or any regulations adopted pursuant thereto. Such penalty shall be imposed in the manner provided by R.S. 47:843 et seq. and R.S. 26:901 et seq.

B. Any cigarettes that have been sold, offered for sale, or possessed for sale, in this state, or imported for personal consumption in this state, in violation of R.S. 13:5073(C) shall be deemed contraband under R.S. 47:865 and R.S. 13:5061 et seq., and such cigarettes shall be subject to seizure and forfeiture as provided in those provisions, and all such cigarettes so seized and forfeited shall be destroyed and not resold.

C. The attorney general, on behalf of the secretary, may seek an injunction to restrain a threatened or actual violation of R.S. 13:5073(C) or 5075(A) or (I) by a stamping agent and to compel the stamping agent to comply with such provisions. In any action brought pursuant to this Section, the state shall be entitled to recover the costs of the investigation, action, and reasonable attorney fees.

D. It shall be unlawful for a person to:

(1) Sell or distribute cigarettes; or

(2) Acquire, hold, own, possess, transport, import, or cause to be imported cigarettes that the person knows or should know are intended for distribution or sale in the state in violation of R.S. 13:5073(C). A violation of this Section shall be punishable as a misdemeanor in accordance with R.S. 47:859.

E. A person who violates R.S. 13:5073(C) engages in an unfair and deceptive trade practice in violation of R.S. 51:1401 et seq.

F. Failure to make annual, quarterly, or monthly payments, when required by the attorney general in accordance with R.S. 13:5075, shall subject the tobacco product manufacturer to the penalties for failure to place funds in escrow contained in R.S. 13:5063(C)(3).

Acts 2004, No. 544, §1, eff. June 25, 2004; Acts 2013, No. 221, §1.



RS 13:5077 - Miscellaneous provisions

§5077. Miscellaneous provisions

A.(1) The attorney general shall provide a notice of removal to any manufacturer that it determines should be removed or have any of its brand families removed from the state directory. The notice shall state the grounds for the removal and inform the manufacturer that it or its brand families will be removed from the state directory thirty days following the date of the notice.

(2) During the thirty days following the date of the notice, the manufacturer may do either of the following:

(a) Fully cure the failure or violation.

(b) Submit documentation to the attorney general demonstrating that its determination described in the notice was incorrect.

(3) Unless the attorney general determines that the manufacturer has satisfied either Subparagraph (2)(a) or (b) of this Subsection, it or its brand families will be removed from the state directory thirty days following the date of the notice. A determination of the attorney general to not include or to remove from the directory a brand family or tobacco product manufacturer shall be subject to review in the manner prescribed by the Administrative Procedure Act. A manufacturer that unsuccessfully challenges a decision not to include or to remove from the directory a brand family or manufacturer shall pay the state's reasonable costs and attorney fees incurred in contesting the challenge.

B. Each person may provide a name and address to which notices issued pursuant to this Section are to be sent. Notice periods under this Section run from the date of notice sent to such name and address or, in the case of a person that does not provide a name and address, the last known company address.

C. No person shall be issued a license or granted a renewal of a license to act as a stamping agent unless such person has certified in writing, under penalty of perjury, that such person will comply fully with this Section.

D. For the year 2004, because the effective date of this Part is later than April 15, 2004, the first report of stamping agents required by R.S. 13:5075(A) shall be due thirty calendar days after June 25, 2004; the certifications by a tobacco product manufacturer described in R.S. 13:5073(A) shall be due forty-five calendar days after June 25, 2004; and the directory described in R.S. 13:5073(B) shall be published or made available within ninety calendar days after June 25, 2004.

E. The secretary, commissioner, and attorney general shall each designate employees who shall oversee the administration and enforcement of the laws and regulations regarding the tobacco Master Settlement Agreement for its office and who shall confer monthly to establish and monitor practices to promote ongoing compliance under the Master Settlement Agreement. A tri-agency summit shall be held on an annual basis for agency representatives and staff.

F. The secretary or the commissioner in conjunction with the attorney general may promulgate regulations necessary to effect the purpose of this Part.

G. In any action brought by the state to enforce this Part, the attorney general, the commissioner, and secretary shall be entitled to recover the costs of the investigation, expert witness fees, the action, and reasonable attorney fees.

H. If a court determines that a person has violated this Part, the court shall order any profits, gains, gross receipts, or other benefits from the violation to be disgorged and paid to the state treasurer for deposit in the tobacco control special fund, which is hereby created. The tobacco control special fund shall be used by the attorney general for tobacco enforcement and control matters. Unless otherwise expressly provided, the remedies or penalties provided by this Part are cumulative to each other and to the remedies or penalties available under all other laws of this state.

I. If a court of competent jurisdiction finds that the provisions of this Part and of R.S. 13:5061 et seq. conflict and cannot be harmonized, then the provisions in R.S. 13:5061 et seq. shall control. If any Section, Subsection, Paragraph, Subparagraph, Item, sentence, clause, phrase, or word of this Part causes R.S. 13:5061 et seq. to no longer constitute a qualifying or model statute, as those terms are defined in the Master Settlement Agreement, then that portion of this Part shall not be valid. If any Section, Subsection, Paragraph, Subparagraph, Item, sentence, clause, phrase, or word of this Part is for any reason held to be invalid, unlawful, or unconstitutional, such decision shall not affect the validity of the remaining portions of this Part.

Acts 2004, No. 544, §1, eff. June 25, 2004; Acts 2013, No. 221, §1; Acts 2014, No. 791, §6.



RS 13:5078 - Bond

§5078. Bond

A. All nonparticipating manufacturers shall post a bond or its cash equivalent for the benefit of the state that is subject to execution under Subsection C of this Section. The bond shall be posted by corporate surety located within the United States or the cash equivalent of the bond shall be posted by the nonparticipating manufacturer in an account approved by the state. The bond or its cash equivalent shall be posted and evidence of such posting shall be provided to the attorney general at least ten days in advance of each calendar quarter as a condition to the nonparticipating manufacturer and its brand families being included in the directory for that quarter.

B. The amount of the bond shall be determined as follows:

(1) Unless Paragraph (3) of this Subsection is applicable, for a nonparticipating manufacturer that has been listed on Louisiana's state directory for at least three years, the amount of the bond required shall be fifty thousand dollars or the highest amount owed for any quarter over the past three years, whichever is greater;

(2) Unless Paragraph (3) of this Subsection is applicable, for a nonparticipating manufacturer that has not been listed on Louisiana's state directory for at least three years, the amount of the bond required shall be determined by the attorney general based on any prior history in any state, as well as any other considerations the attorney general deems relevant, but shall not be less than one hundred thousand dollars in any event; and

(3) For a nonparticipating manufacturer that has failed, in the past three years, to make a full and timely escrow deposit due under R.S. 13:5063, unless the failure was not knowing or intentional and was promptly cured upon notice, or for any nonparticipating manufacturer that was involuntarily removed from any state's directory, unless the removal was determined to have been erroneous, the amount of the bond required shall be the greater of one hundred thousand dollars or the greatest amount of escrow owed by the nonparticipating manufacturer or its predecessor in any calendar year in any state within the preceding five calendar years.

C. If a nonparticipating manufacturer that posted a bond has failed to make, or have made on its behalf by an entity with joint and several liability, escrow deposits equal to the full amount owed for a quarter within fifteen days following the due date for the quarter under R.S. 13:5063, the state may execute upon the bond, first to recover delinquent escrow, which amount shall be deposited into a qualified escrow account under R.S. 13:5063, and then to recover civil penalties and costs authorized under such Section. Escrow obligations above the amount collected on the bond remain due from that nonparticipating manufacturer and from the importers that sold its cigarettes during that calendar quarter.

Acts 2013, No. 221, §1.



RS 13:5081 - Taking testimony in action; procedure

PART XIV. TRUSTS, MONOPOLIES AND COMBINATIONS,

PROCEEDINGS RELATING TO

§5081. Taking testimony in action; procedure

The Attorney General, or any district attorney, acting under the direction of the former, or of the governor, shall begin any action to enforce the laws respecting monopolies, combinations or conspiracies in restraint of trade, commerce or business. The prosecuting officer either in preparation for or upon the trial of the case may take testimony of any officer, director, agent or employee of any foreign or domestic corporation, joint stock association, or of any member of any copartnership, or of any individual or individuals against whom proceedings are brought. If the person or persons whose testimony is desired, resides within or outside the state, the prosecuting officer shall file in court where the action is brought, at any time, or with any special commissioner appointed in accordance with R.S. 13:5085 by the court to take testimony, a written statement setting forth the following:

(1) What the state expects to prove;

(2) The name or names and residences of the persons whose testimony he desires to take;

(3) All books, papers or documents specifically designated he desires produced;

(4) The time and place, either within or outside the state he desires the person to appear and testify, or to produce the books, papers and documents.

Thereupon the judge, or the commissioner, as the case may be, before whom the testimony is being or shall be taken, shall issue immediately a notice in writing, directed to the attorney of record or to the defendant or defendants themselves in the cause, notifying said person that the testimony of the person or persons, named in the notice is desired, and requiring him to whom the notice is delivered, or served, to notify and have the witness or witnesses whose testimony or evidence it is desired to take to comply with the requirements set forth in the written statement.

If the taking of such evidence is not concluded on the day and date specified in the notice, the court or the commissioner, as the case may be, may continue the taking of such evidence from day to day, or adjourn from day to day, at the same place, until the taking of such evidence has been concluded.



RS 13:5082 - Duty to produce books, papers and documents; when facts taken as confessed

§5082. Duty to produce books, papers and documents; when facts taken as confessed

Whenever any defendant against whom suit has been filed in accordance with R.S. 13:5081 is notified properly that any of the books, papers, or documents belonging to the defendant corporation, joint stock association, copartnership or individual are wanted before the court, or special commissioner, as provided in R.S. 13:5081, and of what the state expects to prove thereby, the defendant therein shall produce and present, or shall cause to be produced and presented, as required in the notice, all such books, papers and documents belonging to any such defendant or under his control as may be specified in the notice, in court or before the special commissioner, at the time and place specified. If the defendant fails or refuses to comply with this Section, the court, upon the motion of the prosecuting officer representing the state, shall order that the facts contained in the statement of what the state expects to prove, be taken as confessed.



RS 13:5083 - Duties of attorneys of record to produce persons or evidence

§5083. Duties of attorneys of record to produce persons or evidence

Whenever any attorney of record, or officer, or agent of any corporation or joint stock association or of any copartnership or individual proceeded against, is notified that any officer, director, agent or employee of any such corporation or joint stock association or member or members of the copartnership or any individual is wanted before the court, or special commissioner, as provided in R.S. 13:5081, to give his testimony or to produce any books, papers or documents for the purpose of enabling the state to prove such facts as may be stated by the representative of the state, the attorney of record or any such officer, director or agent shall notify immediately any such person of the time and place where he shall attend and give his testimony, or produce the books, papers or documents.

If the testimony of any witness who resides outside the state, or any books, papers or documents actually outside the state, be desired, the witness shall be ordered to appear and the books, papers and documents produced before the commissioner at a place outside the state convenient to the witness and to the location of the books, papers and documents.

If the person or persons whose testimony is desired, as provided, fails to appear, or appearing refuses to testify or fails to produce whatever books, papers or documents he was ordered to produce, then the court, upon motion of the Attorney-General, or district attorney, on proof of such refusal, failure or dereliction shall order that the facts contained in the statement of what the state expects to prove be taken as confessed against the delinquent defendant.

If any such defendant files a sworn denial in writing, in the court, setting forth that such failure or refusal did not arise by reason of any fault or procurement of defendant, the court shall hear evidence upon that issue. If the defendant shows to the satisfaction of the court that any witness who failed to attend did not do so at the instance or procurement of the defendant, or that the books, papers or documents demanded were not in its possession or control and could not be produced, and that the defendant complied with all the provisions of R.S. 13:5081 through 13:5090, within the defendant's power to perform, then in that event the order taking pro confesso shall be revoked. But the court may enter such further orders in respect to the matter in controversy as it may deem necessary for the proper administration of justice.

In any proceeding before a special commissioner, his certificate showing the failure or refusal of any witness or witnesses to appear and testify, or to produce any books, papers or documents desired, shall be sufficient prima facie evidence of such failure, refusal or dereliction on the part of any defendant, when the certificate is filed in court.



RS 13:5084 - Compensation of witnesses, costs

§5084. Compensation of witnesses, costs

Any witness attending any proceeding provided for in R.S. 13:5083 in compliance with any notice or subpoena issued by authority of R.S. 13:5081 through 13:5090 shall receive as compensation one dollar per day for each day of his attendance, and four cents per mile traveled computed upon the shortest practicable route. Any claim for fees and mileage shall be filed with the court or special commissioners and sworn to by the witness, and shall be taxed as costs and collected as other costs in civil cases.



RS 13:5085 - Special commissioners; appointment; powers; oath; compensation

§5085. Special commissioners; appointment; powers; oath; compensation

A. Any court, or presiding judge thereof, in which any proceeding as provided in R.S. 13:5081 through 13:5090 is pending at any time, upon application therefor, made by the Attorney General, or district attorney, shall appoint some well qualified disinterested person as special commissioner, to take testimony, or in any such case, at any point either within or outside the state, as designated in such application, or where requested by either party to the cause of action, upon the issues joined in the cause.

B. The special commissioner may issue notices necessary for the enforcement of R.S. 13:5081 through 13:5090, and may issue subpoenas for witnesses, compelling the attendance of such witnesses, the production of books, papers or documents, may issue attachments, may punish for contempt to the same extent as provided by law for the court, may administer oaths to witnesses, may have all witnesses examined orally, which testimony shall be reduced to writing and may be taken down by a competent stenographer and transcribed, and shall be signed and sworn to by the witness.

C. The person appointed as special commissioner in any case shall qualify by taking oath prescribed for notaries public, and shall, with all convenient speed, certify and return the testimony taken by him to the court appointing him, and the commissioner shall note all objections to testimony, and shall not exclude any testimony, and all questions as to the materiality or admissibility of same shall be reserved for the court trying the case, and such testimony so taken may be read in evidence upon the trial of the suit in which it was taken, subject to all legal objections which might be made.

D. The compensation of such commissioner shall be his actual expenses in traveling and such fees as are allowed a notary public in taking depositions, to be taxed up as costs and connected in the same manner as now provided by law for district clerks in civil cases.



RS 13:5086 - Notice to witness to testify or produce documents; time; service of notice

§5086. Notice to witness to testify or produce documents; time; service of notice

When any notice is issued and served as provided for in R.S. 13:5081 through 13:5090, ten full days exclusive of the day of service shall elapse before any witness so requested shall be compelled to appear and testify, or produce any books, papers or documents called for, but additional time beyond the ten days fixed herein shall be granted upon it being shown that a witness or books, papers or documents called for cannot be produced within such time. The commissioner may make orders extending the time for the production of particular books, papers and documents. If the taking of testimony shall not be concluded on the date named in the notice, the witness or witnesses shall remain in attendance from day to day until the same is completed or the witness is finally discharged by the court, or commissioner, as the case may be. Service of the notice and the return thereon may be made by any sheriff or constable, or by any disinterested person competent to make oath of the fact, and shall be made by the person executing the same, by delivering to the person or persons, attorney or attorneys to be served a true copy of such notice. Return of such service shall be endorsed on or attached to the original notice, which shall state when it was served and the manner of service, and upon whom served, and shall be signed, and if served by any person other than any officer, shall be sworn to by the party making the service before some officer authorized by law to take affidavits. Such affidavit shall be certified under the hand and official seal of such officer.



RS 13:5087 - Facts declared to be evidence tending to establish monopoly

§5087. Facts declared to be evidence tending to establish monopoly

The fact that any corporation doing business in this state and in other states and engaged in this state and in other states in buying the products of such states in any market thereof, is systematically and without serious and substantial reasons therefor, paying a smaller price for the products of Louisiana than for the similar products of such other states, shall be considered as evidence in any proceeding to enforce the anti-trust laws of this state against such corporation, tending to establish the charge of monopoly or restraint of trade or commerce or business. Likewise, proof that such defendant discriminates against the product made or grown in Louisiana in favor of the similar product made or grown in foreign countries and imported into Louisiana, shall have and be entitled to the same effect.



RS 13:5088 - Injunction

§5088. Injunction

Where a case is presented under R.S. 13:5087, the judge before whom the action is pending, may issue on proper showing by rule, an injunction, without bond, restraining the defendant from continuing such practices until the termination of the suit, or from destroying or concealing its books or records. This remedy shall not be exclusive of such other remedies as may flow from existing laws.



RS 13:5089 - Seizure of books and papers

§5089. Seizure of books and papers

In any proceeding brought under R.S. 13:5081 through 13:5088, the judge, if it be shown upon a summary trial by rule that there is grave danger that the defendant will conceal or destroy its books and records, may issue without exacting bond, an order to the sheriff directing him to seize and deliver into the custody of the court all such books and papers. However, all such books and papers shall remain in the exclusive custody of the court and shall be available to the defendant for the preparation of its defense and the conduct of its business.



RS 13:5090 - Decree and evidence admissible in other cases when facts in issue

§5090. Decree and evidence admissible in other cases when facts in issue

Where a decree is entered against a defendant in any proceeding under R.S. 13:5081 through 13:5089, such decree and any and all evidence of facts found by the court in support of the decree shall be admissible in evidence against the same defendant in any state court in any suit which shall be filed when such facts are again in issue.



RS 13:5101 - Title and application

PART XV. SUITS AGAINST STATE, STATE AGENCIES,

OR POLITICAL SUBDIVISIONS

§5101. Title and application

A. This Part shall be known and may be cited as the "Louisiana Governmental Claims Act".

B. This Part applies to any suit in contract or for injury to person or property against the state, a state agency, an officer or employee of the state or a state agency arising out of the discharge of his official duties or within the course and scope of his employment, or a political subdivision of the state, as defined herein, or against an officer or employee of a political subdivision arising out of the discharge of his official duties or within the course and scope of his employment. The provisions of this Part shall not supersede the provisions of R.S. 15:1171 et seq. or R.S. 15:1181 et seq.

Acts 1990, No. 284, §1; Acts 1996, 1st Ex. Sess., No. 63, §1, eff. May 9, 1996; Acts 2002, 1st Ex. Sess., No. 89, §1, eff. April 18, 2002; Acts 2010, No. 301, §1.



RS 13:5102 - Definitions

§5102. Definitions

A. As used in this Part, "state agency" means any board, commission, department, agency, special district, authority, or other entity of the state and, as used in R.S. 13:5106, any nonpublic, nonprofit agency, person, firm, or corporation which has qualified with the United States Internal Revenue Service for an exemption from federal income tax under Section 501(c)(3), (4), (7), (8), (10), or (19) of the Internal Revenue Code, and which, through contract with the state, provides services for the treatment, care, custody, control, or supervision of persons placed or referred to such agency, person, firm, or corporation by any agency or department of the state in connection with programs for treatment or services involving residential or day care for adults and children, foster care, rehabilitation, shelter, or counseling; however, the term "state agency" shall include such nonpublic, nonprofit agency, person, firm, or corporation only as it renders services to a person or persons on behalf of the state pursuant to a contract with the state. The term "state agency" shall not include a nonpublic, nonprofit agency, person, firm or corporation that commits a willful or wanton, or grossly negligent, act or omission. A nonpublic, nonprofit agency, person, firm or corporation otherwise included under the provisions of this Subsection shall not be deemed a "state agency" for the purpose of prohibiting trial by jury under R.S. 13:5105, and a suit against such agency, person, firm or corporation may be tried by jury as provided by law. "State agency" does not include any political subdivision or any agency of a political subdivision.

B. As the term is used in this Part, "political subdivision" means:

(1) Any parish, municipality, special district, school board, sheriff, public board, institution, department, commission, district, corporation, agency, authority, or an agency or subdivision of any of these, and other public or governmental body of any kind which is not a state agency.

(2) Any private entity, such as Transit Management of Southeast Louisiana, Inc. (TMSEL), including its employees, which on the behalf of a public transit authority was created as a result of Section 13(c) of the Urban Mass Transportation Act, requiring the terms of transit workers' collective bargaining agreements to be honored and provides management and administrative duties of such agency or authority and such entity is employed by no other agency or authority, whether public or private.

C. As the term is used in this Part, "suit" means civil actions as defined in Code of Civil Procedure Art. 421 whether instituted by principal or incidental demand.

Acts 1975, No. 434, §1; Acts 1987, No. 329, §1; Acts 1988, No. 781, §1; Acts 1989, No. 706, §1; Acts 2004, No. 704, §1, eff. Sept. 1, 2004.



RS 13:5103 - Determination of procedural questions

§5103. Determination of procedural questions

All procedural questions arising in suits on claims against the state, state agencies, or political subdivisions shall be determined, except as the contrary is specified in this Part, in accordance with the rules of law applicable to suits between private parties.

Acts 1975, No. 434, §1.



RS 13:5104 - Venue

§5104. Venue

A. All suits filed against the state of Louisiana or any state agency or against an officer or employee of the state or state agency for conduct arising out of the discharge of his official duties or within the course and scope of his employment shall be instituted before the district court of the judicial district in which the state capitol is located or in the district court having jurisdiction in the parish in which the cause of action arises.

B. All suits filed against a political subdivision of the state or against an officer or employee of a political subdivision for conduct arising out of the discharge of his official duties or within the course and scope of his employment shall be instituted before the district court of the judicial district in which the political subdivision is located or in the district court having jurisdiction in the parish in which the cause of action arises.

C. All suits filed against a coroner shall be instituted before the district court of the judicial district in which the coroner is elected.

D. All suits against the faculty or staff of the Louisiana State University Board of Supervisors, the Louisiana State Medical School, or the Louisiana State Health Sciences Center alleging administrative or supervisory negligence and arising out of the discharge of the duties of the faculty member or staff created pursuant to R.S. 17:1519 through 1519.8 shall be brought only in the parish where the medical care was actually provided to the patient.

Acts 1975, No. 434, §1; Acts 1985, No. 306, §1; Acts 1991, No. 622, §1; Acts 1991, No. 660, §1; Acts 1996, 1st Ex. Sess., No. 63, §1, eff. May 9, 1996; Acts 1999, No. 640, §1, eff. July 1, 1999; Acts 2000, 1st Ex. Sess., No. 127, §1, eff. April 19, 2000; Acts 2009, No. 13, §1.



RS 13:5105 - Jury trial prohibited; demand for trial; costs

§5105. Jury trial prohibited; demand for trial; costs

A. No suit against a political subdivision of the state shall be tried by jury. Except upon a demand for jury trial timely filed in accordance with law by the state or a state agency or the plaintiff in a lawsuit against the state or state agency, no suit against the state or a state agency shall be tried by jury.

B. Whenever a jury trial is demanded by the state, state agency, or the plaintiff in a lawsuit against the state or state agency, the party demanding the jury trial shall pay all costs of the jury trial including the posting of a bond or cash deposit for costs in accordance with Code of Civil Procedure Articles 1733 through 1734.1, inclusive.

C. Repealed by Acts 2016, No. 341, §1, eff. June 2, 2016.

D. Notwithstanding the provisions of Subsection A, a political subdivision, by general ordinance or resolution, may waive the prohibition against a jury trial provided in Subsection A of this Section. Whenever the jury trial prohibition is waived by a political subdivision, and a jury trial is demanded by the political subdivision or the plaintiff in a suit against the political subdivision or against an officer or employee of the political subdivision, the demand for a jury trial shall be timely filed in accordance with law. The rights to and limitations upon a jury trial shall be as provided in Code of Civil Procedure Articles 1731 and 1732.

E. Notwithstanding the provisions of Subsection B of this Section, the state, a state agency, or state employee who is being indemnified and defended under R.S. 13:5108.1 or the Patients Compensation Fund shall not be required to post any bond, cash deposit, or other charge whatsoever to obtain a trial by jury. If the state, state agency, or state employee who is being indemnified and defended under R.S. 13:5108.1 or the Patients Compensation Fund is ordered to pay court costs, the state or the Patients Compensation Fund, as may be applicable, shall pay all jury costs directly associated with that trial within thirty days after mailing of the notice of judgment of the trial court.

Acts 1975, No. 434, §1; Acts 1993, No. 993, §1, eff. July 1, 1994; Acts 1995, No. 598, §1; Acts 1996, 1st Ex. Sess., No. 63, §1, eff. May 9, 1996; Acts 2001, No. 249, §1; Acts 2016, No. 341, §1, eff. June 2, 2016.



RS 13:5106 - Limitations

§5106. Limitations

A. No suit against the state or a state agency or political subdivision shall be instituted in any court other than a Louisiana state court.

B.(1) The total liability of the state and political subdivisions for all damages for personal injury to any one person, including all claims and derivative claims, exclusive of property damages, medical care and related benefits and loss of earnings, and loss of future earnings, as provided in this Section, shall not exceed five hundred thousand dollars, regardless of the number of suits filed or claims made for the personal injury to that person.

(2) The total liability of the state and political subdivisions for all damages for wrongful death of any one person, including all claims and derivative claims, exclusive of property damages, medical care and related benefits and loss of earnings or loss of support, and loss of future support, as provided in this Section, shall not exceed five hundred thousand dollars, regardless of the number of suits filed or claims made for the wrongful death of that person.

(3)(a) In any suit for personal injury against a political subdivision wherein the court, pursuant to judgment, determines that the claimant is entitled to medical care and related benefits that may be incurred subsequent to judgment, the court shall order that a reversionary trust be established for the benefit of the claimant and that all medical care and related benefits incurred subsequent to judgment be paid pursuant to the reversionary trust instrument. The reversionary trust instrument shall provide that such medical care and related benefits be paid directly to the provider as they are incurred. Nothing in this Paragraph shall be construed to prevent the parties from entering into a settlement or compromise at any time whereby medical care and related benefits shall be provided, but with the requirement of establishing a reversionary trust.

(b) Any funds remaining in a reversionary trust that is created pursuant to Subparagraph (3)(a) of this Subsection shall revert to the political subdivision that established the trust, upon the death of the claimant or upon the termination of the trust as provided in the trust instrument. The trustee may obtain the services of an administrator to assist in the administration of the trust. All costs, fees, taxes, or other charges imposed on the funds in the trust shall be paid by the trust. The trust agreement may impose such other reasonable duties, powers, provisions, and dispute resolution clauses as may be deemed necessary or appropriate. Disputes as to the administration of the trust can be appealed to the district court. Nothing in this Paragraph shall preclude the political subdivision from establishing other alternative funding mechanisms for the exclusive benefit of the claimant. The terms and conditions of the reversionary trust instrument or other alternative funding mechanism, prior to its implementation, must be approved by the court. The parties to the case may present recommendations to the court for the terms and conditions of the trust instrument or other funding mechanism to be included in the order. Upon request of either party, the court shall hold a contradictory hearing before granting a final order implementing the reversionary trust or the alternative funding mechanism.

(c) In any suit for personal injury against the state or a state agency wherein the court pursuant to judgment determines that the claimant is entitled to medical care and related benefits that may be incurred subsequent to judgment, the court shall order that all medical care and related benefits incurred subsequent to judgment be paid from the Future Medical Care Fund as provided in R.S. 39:1533.2. Medical care and related benefits shall be paid directly to the provider as they are incurred. Nothing in this Subparagraph shall be construed to prevent the parties from entering into a settlement or compromise at any time whereby medical care and related benefits shall be provided but with the requirement that they shall be paid in accordance with this Subparagraph.

C. If the state or a state agency or political subdivision is held liable for damages for personal injury or wrongful death, the court shall determine:

(1) The amount of general damages exclusive of:

(a) Medical care.

(b) Related benefits.

(c) Loss of earnings and/or support.

(d) Loss of future earnings and/or support.

(2) The amount of medical care, related benefits and loss of earnings and/or support to date of judgment.

(3) Whether the claimant is in need of future medical care and related benefits and the amount thereof; and

(4) Whether there will be a loss of future earnings or support, and the amounts thereof.

D.(1) "Medical care and related benefits" for the purpose of this Section means all reasonable medical, surgical, hospitalization, physical rehabilitation, and custodial services, and includes drugs, prosthetic devices, and other similar materials reasonably necessary in the provision of such services.

(2) "Loss of earnings" and "loss of support" for the purpose of this Section means any form of economic loss already sustained by the claimant as a result of the injury or wrongful death which forms the basis of the claim. "Loss of future earnings" and "loss of future support" means any form of economic loss which the claimant will sustain after the trial as a result of the injury or death which forms the basis of the claim.

(3) "Reversionary trust" means a trust established by a political subdivision for the exclusive benefit of the claimant to pay the medical care and related benefits as they accrue, including without limitation reasonable and necessary amounts for all diagnosis, cure, mitigation, or treatment of any disease or condition from which the injured person suffers as a result of the injuries, and the sequelae thereof, sustained by the claimant on the date the injury was sustained. The trustee shall have the same fiduciary duties as imposed upon a trustee by the Louisiana Trust Code. Nothing herein shall limit the rights of claimants to contract with respect to attorney fees and costs.

(4) "Derivative claims" include but are not limited to claims for survival or loss of consortium.

E. The legislature finds and states:

(1) That judgments against public entities have exceeded ability to pay on current basis.

(2) That the public fisc is threatened by these judgments to the extent that the general health, safety, and welfare of the citizenry may be threatened.

(3) That the limitations set forth in this Section are needed to curb the trend of governmental liability abuses, to balance an individual's claim against the needs of the public interests and the common good of the whole society, and to avoid overburdening Louisiana's economy and its taxpaying citizens with even more new and/or increased taxes than are already needed for essential programs.

(4) That the purpose of this Section is not to reestablish any immunity based on the status of sovereignty but rather to clarify the substantive content and parameters of application of such legislatively created codal articles and laws and also to assist in the implementation of Article II of the constitution.

F. The provisions of this Section shall not apply to claims arising under R.S. 40:1299.39 et seq.

Acts 1975, No. 434, §1; Acts 1985, No. 452, §1; Acts 1995, No. 828, §2; Acts 1996, 1st Ex. Sess., No. 63, §1, eff. May 9, 1996; Acts 2000, 1st Ex. Sess., No. 20, §1, eff. July 1, 2000; Acts 2005, No. 1, §1, eff. May 27, 2005; Acts 2010, No. 301, §1.

NOTE: See Acts 2005, No. 1, §§1 and 2.



RS 13:5107 - Service of citation and process

§5107. Service of citation and process

A.(1) In all suits filed against the state of Louisiana or a state agency, citation and service may be obtained by citation and service on the attorney general of Louisiana, or on any employee in his office above the age of sixteen years, or any other proper officer or person, depending upon the identity of the named defendant and in accordance with the laws of this state, and on the department, board, commission, or agency head or person, depending upon the identity of the named defendant and in accordance with the laws of this state, and on the department, board, commission, or agency head or person, depending upon the identity of the named defendant and the identity of the named board, commission, department, agency, or officer through which or through whom suit is to be filed against.

(2) Service shall be requested upon the attorney general within ninety days of filing suit. This shall be sufficient to comply with the requirements of Subsection D of this Section and also Code of Civil Procedure Article 1201(C). However, the duty of the defendant served through the attorney general to answer the suit or file other responsive pleadings does not commence to run until the additional service required upon the department, board, commission, or agency head has been made.

B. In all suits filed against a political subdivision of the state, or any of its departments, offices, boards, commissions, agencies or instrumentalities, citation and service may be obtained on any proper agent or agents designated by the local governing authority and in accordance with the laws of the state provided that the authority has filed notice of the designation of agent for service of process with and paid a fee of ten dollars to the secretary of state, who shall maintain such information with the information on agents for service of process for corporations. If no agent or agents are designated for service of process, as shown by the lack of such designation in the records of the secretary of state, citation and service may be obtained on the district attorney, parish attorney, city attorney, or any other proper officer or person, depending upon the identity of the named defendant and in accordance with the laws of the state, and on the department, board, commission, or agency head or person, depending upon the identity of the named defendant and the identity of the named board, commission, department, agency, or officer through which or through whom suit is to be filed against.

C. In all suits in which title to lands or waterbottoms under the jurisdiction of the Department of Natural Resources is or may be at issue, and in all possessory actions, boundary disputes, trespass actions, actions involving alleged acquisitive prescription of immovable property, declaratory judgments, injunctions and concursus proceedings involving lands or waterbottoms under the jurisdiction of the Department of Natural Resources, citation and service of all pleadings also shall be made on the secretary of the Department of Natural Resources.

D.(1) In all suits in which the state, a state agency, or political subdivision, or any officer or employee thereof is named as a party, service of citation shall be requested within ninety days of the commencement of the action or the filing of a supplemental or amended petition which initially names the state, a state agency, or political subdivision or any officer or employee thereof as a party. This requirement may be expressly waived by the defendant in such action by any written waiver. If not waived, a request for service of citation upon the defendant shall be considered timely if requested on the defendant within the time period provided by this Section, notwithstanding insufficient or erroneous service.

(2) If service is not requested by the party filing the action within the period required in Paragraph (1) of this Subsection, the action shall be dismissed without prejudice, after contradictory motion as provided in Code of Civil Procedure Article 1672(C), as to the state, state agency, or political subdivision, or any officer or employee thereof, upon whom service was not requested within the period required by Paragraph (1) of this Subsection.

(3) When the state, a state agency, or a political subdivision, or any officer or employee thereof, is dismissed as a party pursuant to this Section, the filing of the action, even as against other defendants, shall not interrupt or suspend the running of prescription as to the state, state agency, or political subdivision, or any officer or employee thereof; however, the effect of interruption of prescription as to other persons shall continue.

Acts 1975, No. 434, §1. Acts 1983, No. 586, §1; Acts 1985, No. 861, §1, eff. July 23, 1985; Acts 1996, 1st Ex. Sess., No. 63, §1, eff. May 9, 1996; Acts 1997, No. 518, §1, eff. Jan. 1, 1998; Acts 2010, No. 55, §1; Acts 2012, No. 770, §1, eff. June 12, 2012; Acts 2014, No. 379, §1, eff. May 30, 2014.



RS 13:5108 - Prescription, immunity; pleas

§5108. Prescription, immunity; pleas

The defendant in any suit filed against the state of Louisiana, a state agency or a political subdivision of the state shall not be entitled to file a plea of prescription or peremption barring such suit or the liability of the entity instituting the suit if the suit in contract or for injury to person or property is filed within the time fixed by law for such suits against private persons, or in other suits authorized by the legislature if the suit is filed within one year after the date on which the resolution authorizing it was adopted or within one year after the date on which the law authorizing it becomes effective.

Acts 1975, No. 434, §1.



RS 13:5108.1 - Indemnification of officers and employees of the state; civil rights; representation by attorney general

§5108.1. Indemnification of officers and employees of the state; civil rights; representation by attorney general

A. Indemnification.

(1) The state shall defend and indemnify a covered individual against any claim, demand, suit, complaint, or petition seeking damages filed in any court over alleged negligence or other act by the individual, including any demand under any federal statute when the act that forms the basis of the cause of action took place while the individual was engaged in the performance of the duties of the individual's office, employment with the state, or engaged in the provision of services on behalf of the state or any of its departments pursuant to Paragraph (E)(2) of this Section.

(2) Upon the death of the covered individual, the benefits of this Section shall inure to the covered individual's legal, instituted, or irregular heirs, subject to the community rights of surviving spouse, which, however, shall not enlarge or diminish the rights of any other person.

B. Coverage process.

(1) Within ten days of the time the covered individual is served with any summons, complaint, process, notice, demand, or pleading, he shall deliver the original or a copy thereof to the attorney general. Delivery of such a summons, complaint, process, notice, demand, or pleading constitutes a request for representation under this Section and constitutes a prerequisite to indemnification by the state. Upon delivery to the attorney general, the attorney general shall, within five days, furnish a copy of the summons, complaint, process, notice, demand, or pleading to the office of risk management.

(2) Upon such delivery the attorney general shall investigate, by examining the face of the complaint, process, notice, demand, or pleading, and any other information available to the attorney general, whether the covered individual was engaged in the performance of the duties of his office or employment with the state at the time the events that form the basis of the cause of action happened.

(3) If the attorney general concludes that the covered individual was engaged in the performance of the duties of his office or employment with the state at the time the events that form the basis of the cause of action happened and that the covered individual was free of criminal conduct, then the attorney general shall provide a defense to the covered individual. If the attorney general concludes that the covered individual was not engaged in the performance of the duties of his office or employment with the state at the time the events that form the basis of the cause of action happened or that the employee was engaged in criminal conduct, then the attorney general shall not provide a defense to the covered individual. Such a decision shall be communicated in writing to the covered individual and the head of the department of the state in which the individual is employed within ten working days of delivery of the petition to the attorney general. It is sufficient notice if the communication is sent properly addressed to the covered individual either at his place of work, his home, or any other place where he may be found by United States Postal Service, third party commercial carrier for no more than three day delivery, facsimile, or electronic mail and to his departmental employer.

(4) Once the attorney general has decided not to defend a covered individual and has notified the individual and his departmental employer, the covered individual or the departmental employer shall have five days from the date of receipt of the denial to provide additional information to the attorney general should the departmental supervisor desire the attorney general's representation of the covered individual. The decision of the attorney general not to defend a covered individual, and any and all information obtained by him as a result of any investigation related thereto, shall be considered confidential and shall not be admissible as evidence in any legal proceeding, and no reference thereto shall be made in any court.

(5) When a covered individual makes a request for representation, by that request the covered individual waives any attorney-client privilege to the extent necessary for the attorney general and the office of risk management to carry out their respective duties under the provisions of this Section. If, during the pendency of the action, the covered individual fails or refuses to cooperate with the attorney general in defending the action, then the attorney general may terminate the representation and withdraw from defense of the covered individual. Representation by the attorney general shall only extend until such time as a final judgment is entered in the litigation.

(6) When the attorney general has assumed the defense of a covered individual, at any point in the litigation before a judgment is final and executable, the attorney general, in concurrence with the office of risk management and the covered individual, may enter into a settlement agreement to resolve the litigation.

(7)(a) Payment of a final judgment of five hundred thousand dollars or more against a covered individual who has been provided a defense by the attorney general in the litigation shall not be made unless the payment is approved by a majority of the members of a subcommittee of the Joint Legislative Committee on the Budget comprised of three members of the Senate and three members of the House of Representatives designated by the chairman.

(b) Notwithstanding any other provision of law to the contrary, the subcommittee may meet in executive session to consider such agreement.

(c) The attorney general shall present the subcommittee with a concise abstract of the facts and principles of law upon which the claim is based. The abstract shall include a detailed analysis of the calculation of damages as well as the costs of court and interest thereon. The abstract and other information submitted to the subcommittee shall be public record, with the exception of material that reflects the mental impressions, conclusions, opinions, or theories of an attorney.

(d) The amount paid in judgment and terms and conditions of any agreement shall be public record.

C. Obligation to pay attorney fees.

(1) The state shall additionally be obligated to indemnify a covered individual for the attorney fees and all costs so incurred if the attorney general had determined not to assume the defense of a covered individual in accordance with Subsection B of this Section, and a court later finds that the covered individual was engaged in the performance of duties of his office or employment and was free of criminal conduct.

(2) Any such fees payable to indemnify the employee or official shall be served by certified mail upon the director of the office of risk management and paid from the funds available to him to make settlements and pay judgments in lawsuits under his control. Payment of such fees shall be subject to review and approval by a subcommittee of the Joint Legislative Committee on the Budget, as provided in Paragraph (B)(7) of this Section.

(3) To be entitled to payment, any such demand must contain therein a certified copy of the final judgment reflecting the exoneration of the employee or officer and an itemized accounting of the attorney fees and costs due.

(4) The fees shall be payable by the office of risk management, at a rate per hour no greater then one and one-fourth times the maximum rate authorized and paid by the office of risk management for counsel to defend the state in damage claims.

D. Rights of insurer.

Nothing in this Section shall in any way impair, limit, or modify the rights and obligations of any insurer under any policy of insurance or impair the right of the covered individual to obtain private counsel in his own behalf.

E. Definition.

As used in this Section "covered individual" includes:

(1) An official, officer, or employee holding office or employment:

(a) In the executive branch of state government or in any department, office, division, or agency thereof.

(b) In the legislative branch of state government or in any house, committee, or office thereof.

(c) In the state supreme court or in the office of the clerk thereof or office of judicial administrator thereof, in one of the circuit courts of appeal or in the office of clerk thereof, or in any of the family, juvenile, or judicial district courts of the state or in the offices of the judicial administrators thereof.

(d) In one of the deep-water ports, deep-water port commissions, or deep-water port, harbor, and terminal districts.

(2) A physician or dentist who either contracts with or provides services on behalf of the state or any of its departments, whether compensated or not, (a) in treating and performing evaluations of persons when such persons cause harm to third parties, or (b) in providing professional assistance to the contracting agency when such professional assistance is alleged to have caused harm to third parties. For the purposes of this Section, such physicians or dentists who provide services under contract shall be deemed to be employees of the contracting agency.

(3) "Covered individual" does not include:

(a) An official, officer, or employee of a municipality, ward, parish, special district, including without limitation a levee district, school board, parish law enforcement district, or any other political subdivision or local authority other than a deep-water port, deep-water port commission, or deep-water port, harbor, or terminal district whose functions have not been transferred to a state department or office or agency thereof.

(b) District attorneys, sheriffs, assessors, clerks of district courts, coroners, justices of the peace, constables, mayor's courts, city courts, marshals, nor the officials, officers, or employees thereof.

F. Notice to employees.

All departments and agencies of the state shall provide notice to all employees relative to the provisions and application of this Section.

Added by Acts 1975, No. 451, §1. Amended by Acts 1982, No. 42, §1, eff. July 9, 1982; Acts 2000, 1st Ex. Sess., No. 65, §1; Acts 2012, No. 509, §1.



RS 13:5108.2 - Child protective services workers; legal defense

§5108.2. Child protective services workers; legal defense

The Department of Justice shall provide any worker of the child protection services division of the office of children and family services of the Department of Children and Family Services with a legal defense in any civil action arising from any activity within the course and scope of the worker's employment.

Added by Acts 1978, No. 597, §1; H.C.R. 115, 2001 R.S; Redesignated from R.S. 40:1299.91 by HCR 84 of 2015 R.S.



RS 13:5108.3 - Defense fees and expenses; payment upon acquittal, dismissal, or favorable judgment; special appropriation

§5108.3. Defense fees and expenses; payment upon acquittal, dismissal, or favorable judgment; special appropriation

A. Notwithstanding any other provision of this Part, payment or reimbursement of payment of any legal fees and expenses associated with the defense of any official, officer, or employee of this state or the Greater New Orleans Expressway Commission for any criminal action shall not be made except as provided in Subsection B of this Section.

B. Payment or reimbursement for payment of legal fees and expenses for defense of an official, officer, or employee of this state or the Greater New Orleans Expressway Commission shall not be made from public monies from any source unless:

(1) The official, officer, or employee was charged with criminal conduct or made the target of a grand jury investigation due to conduct arising from acts allegedly undertaken in the performance of the duties of his office or employment with the state or the Greater New Orleans Expressway Commission and has been acquitted or the proceedings or investigation have been dismissed or abandoned; and

(2) The Attorney Fee Review Board has reviewed the legal fees and expenses associated with the defense of such official, officer, or employee and has certified to the legislature, in writing, as to the reasonableness of such fees and expenses with respect to accepted legal practice and standards for investigation and trial of matters of such complexity, and that the fees are in accordance with the hourly rates for legal fees for matters of such complexity as established by the board; and

(3) The hourly rate for legal fees paid through the appropriation does not exceed that established by the Attorney Fee Review Board pursuant to R.S. 13:5108.4.

(4) Payment is authorized by a specific act of the legislature appropriating funds for the express purpose of payment or reimbursement for payment of legal fees and expenses associated with the successful defense of the official, officer, or employee.

C. The state shall not be liable for any legal fees submitted for payment or reimbursement for payment which exceed the hourly rates for legal fees established by the Attorney Fee Review Board.

D. Notwithstanding any other provision of this Part, the state may represent, defend, hold harmless and indemnify any officer or employee of the state charged with contempt of court while in the performance of his duties if a determination is made by the department employing the officer or employee that he was acting in the discharge of his duties and within the scope of his employment and that the contempt charge did not result from the intentional wrongful act or gross negligence of the officer or employee.

Acts 1988, No. 450, §1; Acts 2001, No. 208, §1, eff. June 1, 2001; Acts 2006, No. 568, §1, eff. June 23, 2006.



RS 13:5108.4 - Attorney Fee Review Board

§5108.4. Attorney Fee Review Board

A. The Attorney Fee Review Board, hereinafter "the board", is hereby established to review and set the hourly rates for legal fees for which the state may be liable pursuant to R.S. 13:5108.3. The board shall consist of all of the following members:

(1) The chief justice of the Louisiana Supreme Court or his designee, who shall serve as chairman.

(2) The speaker of the House of Representatives or his designee.

(3) The president of the Senate or his designee.

(4) The chairman of the Committee on Civil Law and Procedure for the House of Representatives or his designee.

(5) The chairman of the Committee on Judiciary A for the Senate or his designee.

(6) The chairman of the House Committee on Appropriations or his designee.

(7) The chairman of the Senate Committee on Finance or his designee.

(8) One representative from the Louisiana Trial Lawyer's Association or his designee.

(9) One representative from the Louisiana Association of Criminal Defense Lawyers or his designee.

(10) One representative from the Louisiana District Attorneys Association or his designee.

(11) Attorney general or his designee.

B.(1) The board shall meet on the first business day of October of every odd-numbered year, beginning in 2001, and shall establish reasonable hourly rates for legal fees for which the state may be liable pursuant to R.S. 13:5108.3. The rates established shall be sufficient to accommodate matters of varying complexity, as well as work of persons of varying professional qualifications. The rates shall become effective on the first day of January of the year immediately following the meeting of the board and shall remain effective until and including the last day of December following the next meeting of the board.

(2) The hourly rates for legal fees established by the board pursuant to Subsection B of this Section shall be published in the December issue of the Louisiana Bar Journal immediately following the October meeting of the board.

C.(1) The board shall also meet as needed to review any cases presented to it by a state official, officer, or employee who meets the criteria for payment or reimbursement for payment of legal fees provided in R.S. 13:5108.3(B)(1). The board shall review the legal fees and expenses for such cases and shall provide a written determination to the legislature as to the reasonableness of such fees and expenses with respect to accepted legal practice and standards for investigation and trial of matters of such complexity, and a determination of whether the fees are in accordance with the hourly rates for legal fees for such matters as established by the board.

(2) The office of the chief justice of the Supreme Court of Louisiana shall receive the requests for board review of individual cases and shall administer and coordinate the review of each case. The board shall conclude its review and make its determination with respect to any such case so that the matter may be addressed by the legislature.

Acts 2001, No. 208, §1, eff. June 1, 2001; Acts 2002, 1st Ex. Sess., No. 52, §1, eff. April 18, 2002.



RS 13:5109 - Authority to compromise; judgment; notice of judgment; payments

§5109. Authority to compromise; judgment; notice of judgment; payments

A. In any suit filed against the state of Louisiana, a state officer, a state agency, a local public official or a political subdivision, the defendant, or the proper representative thereof, upon the advice and with the concurrence of the attorney general, district attorney, parish attorney, city attorney, or other proper official, as the case may be, may compromise and settle the claims presented in any such suit.

B.(1) If a judgment is rendered by a trial or appellate court or the supreme court against the state or a state agency in the amount of five hundred thousand dollars or more, and the attorney general is not an attorney of record in the suit, the clerk of the court shall also mail a notice of judgment to the attorney general, through the chief of the civil division, in accordance with Code of Civil Procedure Articles 1913, 2166, or 2167, as appropriate.

(2) Any judgment rendered in any suit filed against the state, a state agency, or a political subdivision, or any compromise reached in favor of the plaintiff or plaintiffs in any such suit shall be exigible, payable, and paid only out of funds appropriated for that purpose by the legislature, if the suit was filed against the state or a state agency, or out of funds appropriated for that purpose by the named political subdivision, if the suit was filed against a political subdivision.

C. The governing authority of a parish or municipality, upon the advice and the concurrence of the district attorney, parish attorney, or city attorney of that parish or municipality or proper official as the case may be, may compromise or settle any claim against that parish or municipality without the necessity for the filing of a suit against the parish or municipality in the matter. Any such compromise settlement shall be exigible, payable, and paid only out of funds appropriated for that purpose by the governing authority of that parish or municipality. No claim in excess of ten thousand dollars may be compromised or settled as provided herein before ten days have elapsed after the publication of such proposed compromise or settlement in the official journal of the appropriate political subdivision.

Acts 1975, No. 434, §1. Amended by Acts 1976, No. 372, §1; Acts 1977, No. 704, §1; Acts 1982, No. 23, §1; Acts 1985, No. 452, §1; Acts 1987, No. 860, §1; Acts 1988, No. 448, §1, eff. July 1, 1988; Acts 1992, No. 77, §1, eff. June 5, 1992.



RS 13:5110 - Suits and proceedings exempt

§5110. Suits and proceedings exempt

This Part shall not apply to suits for refund of taxes or for worker's compensation benefits, or to proceedings for garnishment of wages, or to suits or mandamus proceedings against the division of public health statistics, vital statistics, of the division of public health of the Louisiana Health and Human Resources Administration, all of which shall continue to be governed by the laws applicable thereto.

Acts 1975, No. 434, §1. Acts 1983, 1st Ex.Sess., No. 1, §6.



RS 13:5111 - Appropriation of property by state, parish, municipality or agencies thereof; attorney, engineering and appraisal fees; prescription

§5111. Appropriation of property by state, parish, municipality or agencies thereof; attorney, engineering and appraisal fees; prescription

A. A court of Louisiana rendering a judgment for the plaintiff, in a proceeding brought against the state of Louisiana, a parish, or municipality or other political subdivision or an agency of any of them, for compensation for the taking of property by the defendant, other than through an expropriation proceeding, shall determine and award to the plaintiff, as a part of the costs of court, such sum as will, in the opinion of the court, compensate for reasonable attorney fees actually incurred because of such proceeding. Any settlement of such claim, not reduced to judgment, shall include such reasonable attorney, engineering, and appraisal fees as are actually incurred because of such proceeding. Actions for compensation for property taken by the state, a parish, municipality, or other political subdivision or any one of their respective agencies shall prescribe three years from the date of such taking.

B. The rights of the landowner herein fixed are in addition to any other rights he may have under the constitution of Louisiana and existing statutes, and nothing in this Part shall impair any constitutional or statutory rights belonging to any person on September 12, 1975.

Acts 1975, No. 434, §1.



RS 13:5112 - Suits against the state or political subdivision; court costs; interest

§5112. Suits against the state or political subdivision; court costs; interest

A. In any suit against the state or any department, board, commission, agency, or political subdivision thereof, the trial or appellate court, after taking into account any equitable considerations as it would under Article 1920 or Article 2164 of the Code of Civil Procedure, as applicable, may grant in favor of the successful party and against the state, department, board, commission, agency, or political subdivision against which judgment is rendered, an award of such successful party's court costs under R.S. 13:4533 and other applicable law as the court deems proper but, if awarded, shall express such costs in a dollar amount in a judgment of the trial court or decree of the appellate court.

B. In accordance with Section 10 of Article XII of the Constitution of Louisiana, neither the state nor any department, board, commission, agency, or political subdivision thereof shall be required to pay any such award of court costs, pursuant to this Section, until the judgment rendered against the state, department, board, commission, agency, or political subdivision shall become final and definitive under the provisions of Articles 2166 and 2167 of the Code of Civil Procedure or otherwise nonappealable or nonreviewable beyond the delays set by law for same and the funds have been appropriated therefor in a specific dollar amount. In the parish of Jefferson, the provisions of this Section shall not exempt the state or any department, board, commission, agency, or political subdivision thereof, other than the parish governing authority of Jefferson Parish which shall be so exempt, from paying any conveyance or mortgage recordation fees ordinarily and customarily charged by the clerk of court.

C. Legal interest on any claim for personal injury or wrongful death shall accrue at six percent per annum from the date service is requested following judicial demand until the judgment thereon is signed by the trial judge in accordance with Code of Civil Procedure Article 1911. Legal interest accruing subsequent to the signing of the judgment shall be at the rate fixed by R.S. 9:3500.

D. This law shall not apply to, nor shall the administrator of the Louisiana Employment Security Law be cast for any court costs in, any judicial review proceeding under the provisions of R.S. 23:1634.

Added by Acts 1978, No. 467, §1. Amended by Acts 1979, No. 530, §1; Acts 1985, No. 509, §1; Acts 1993, No. 431, §1, eff. June 9, 1993; Acts 1993, No. 958, §1, eff. June 25, 1993; Acts 1995, No. 828, §2; Acts 1997, No. 1172, §2, eff. June 30, 1997; Acts 2004, No. 743, §3, eff. Jan. 1, 2005.

NOTE: See Acts 1985, No. 509, §2.



RS 13:5112.1 - Subpoena duces tecum issued on a governmental entity

§5112.1. Subpoena duces tecum issued on a governmental entity

A. Unless otherwise ordered by the court, upon a showing of good cause therefore, a subpoena duces tecum issued to any governmental entity shall be requested at least fifteen days prior to the return date specified in the subpoena.

B. Whether a governmental entity is a party to any litigation or not, no governmental entity shall be obligated pursuant to a subpoena or subpoena duces tecum or otherwise to provide any document, record, or any other item for which a reasonable cost or fee has not been paid, as provided in R.S. 44:32(C).

C. Notwithstanding the provisions of Subsection B, when a party to litigation in a civil action is allowed to proceed in forma pauperis and a defendant in a criminal action is designated as an indigent, the documents requested by such parties shall be furnished without the advance payment of costs or fees. In such instances, the copies of the requested documents shall contain a certificate indicating the cost of reproduction of the documents. This certificate shall be filed into the court record and in civil proceedings such costs shall be paid by the party cast in judgment and in criminal proceedings such costs shall be paid by the defendant upon conviction.

D. Unless the subpoena duces tecum is accompanied by a separate court order which explicitly specifies otherwise, it shall be sufficient compliance therewith if the governmental entity delivers to the requesting party, by registered or certified mail at least forty-eight hours prior to the date upon which production is due, or delivers by hand on the date upon which production is due, a true and correct copy of all records described in such subpoena duces tecum. However, no subpoena or court order shall require the production of original, non-reproducible materials and records unless accompanied by a court order or stipulation of the parties and the governmental entity which specifies the person who will be responsible for the care of the items to be produced, the date and manner of the return to the provider of the items to be produced, and that the items to be produced are not to be destroyed or subject to destructive testing. Any subpoena duces tecum not timely served shall be quashed by the trial court without the necessity of an appearance by the governmental entity.

E. Certified copies of documents produced pursuant to a subpoena duces tecum issued in accordance with this Section and certified copies of documents produced pursuant to the Louisiana Public Records Act, R.S. 44:1 et seq. may be deemed authentic and admissible into evidence in accordance with Code of Evidence Article 905, and Code of Evidence Article 1002 shall not be applicable to these documents.

F. The term "governmental entity" as used in this Section shall mean any political subdivision as defined in R.S. 13:5102(B) and any officer or employee of a political subdivision acting within his official duties or within the course and scope of his employment.

G. Nothing in this Section shall preclude a party to litigation from making a request for appropriate documents pursuant to R.S. 44:1 et seq. and being furnished with certified copies in accordance with R.S. 44:32, or preclude a governmental entity from affording a party, upon request, the opportunity to copy or duplicate, at the party's expense, any document or record pursuant to R.S. 44:1 et seq., in lieu of issuing a subpoena duces tecum.

H. Nothing in this Section shall preclude a party to litigation from issuing a separate subpoena to the custodian of the records or any other person for the purpose of questioning about the documents and any other relevant matters.

I. Nothing in this Section shall preclude any affected party to the litigation or the governmental entity from filing a motion to quash or raising any objection to the issuance of a subpoena, subpoena duces tecum, or the production of any document in accordance with the provisions of any law governing the rules applicable to discovery, the issuance of a subpoena or a subpoena duces tecum, production of documents, or introduction of evidence, including but not limited to Code of Civil Procedure Article 1354, Code of Criminal Procedure Article 732, or R.S. 13:4870 or 4871.

Acts 2004, No. 500, §1, eff. June 25, 2004.



RS 13:5113 - Collection of court costs from convicted felons

§5113. Collection of court costs from convicted felons

A. Whenever a person convicted of a criminal offense and sentenced to the custody of the Department of Public Safety and Corrections obtains a money judgment against the state, any agency thereof, or any official or employee of the state for which the state will provide indemnification under R.S. 13:5108.1 or R.S. 13:5108.2, the attorney general shall notify the clerk of court of the parish in which the person was convicted and the state treasurer of such judgment.

B. Within thirty days after receipt of the notice, the clerk of court shall send to the attorney general and the state treasurer a statement detailing the costs of prosecution.

C. Upon receipt of the statement from the clerk, the attorney general shall take such action as is necessary to seize the judgment rendered in favor of the convicted felon for the purpose of paying the costs of prosecution.

D. All such money collected by the attorney general shall be turned over to the state treasurer who shall disburse the funds according to law.

Acts 1984, No. 542, §1.



RS 13:5114 - Title

PART XV-A. LIMITATION OF LIABILITY

FOR YEAR 2000 COMPUTER CALCULATION FAILURE

§5114. Title

This Part shall be known as and may be referred to as the "Y2K Law".

Acts 1999, No. 774, §1, eff. July 2, 1999.



RS 13:5115 - Limitation on the liability of the state and political subdivisions

§5115. Limitation on the liability of the state and political subdivisions

A. There shall be no cause or right of action, against the state, its departments, commissions, boards, state agencies or any of its political subdivisions, or against any officer, employee, or independent contractor of the state arising out of the discharge of his official duty or within the scope of his employment that is in whole or in part dependent upon a year 1999, 2000 or 2000 leap year computer or embedded chip information technology system or network date calculation failure or error, if the state exercised due diligence to assess whether the information technology product in question was year 2000 compliant, took appropriate action to insure that the product was year 2000 compliant, and based on that assessment or action taken held a reasonable belief that the information technology product in question was year 2000 compliant.

B.(1) This limitation on a cause or right of action does not extend to claims for personal injury; however, any recovery shall be limited in accordance with the provisions of R.S. 13:5106, and no judgment against the state, its departments, commissions, boards, state agencies or any of its political subdivisions, or against any officer, employee, or independent contractor of the state arising out of the discharge of his official duty or within the scope of his employment shall be exigible, payable, or paid except from funds appropriated therefor by the legislature or by the political subdivision against which the judgment is rendered.

(2) All suits filed against the state shall be filed in the Nineteenth Judicial District Court in Baton Rouge, Louisiana.

Acts 1999, No. 774, §1, eff. July 2, 1999.



RS 13:5121 - Definitions

PART XVI. SUITS TO DETERMINE VALIDITY OF

GOVERNMENTAL BONDS

§5121. Definitions

Wherever used in this title, unless a different meaning clearly appears in the context, the following terms whether used in the singular or plural, shall be given the following respective interpretations:

(1) "Bonds" means any debt obligations issued by any governmental unit, as hereinafter defined, and shall include, but not by way of limitation, the following: bonds, refunding bonds, notes, and certificates payable from and secured by (a) ad valorem and other taxes, (b) other revenues from whatever source derived, and (c) local or special assessments.

(2) "Governmental unit" means the state of Louisiana, municipalities, parishes, parish and municipal school boards and districts, levee boards and districts, housing authorities, bridge authorities, community improvement agencies, redevelopment agencies, all other political subdivisions of the state, public trusts, corporations, districts, boards, authorities, agencies, and units of local government and nonprofit corporations created by or governed by the governing authorities of parishes or municipalities, any special service districts, such as water, sewerage, garbage, and lighting districts created by or pursuant to legislative acts and any other districts, boards, authorities, and agencies of the state of Louisiana authorized to issue bonds.

(3) "Governing body" means the board or body in which the bond issuing power of a governmental unit is vested.

Acts 1972, No. 385, §1, eff. July 26, 1972; Acts 2012, No. 212, §1, eff. May 22, 2012.



RS 13:5122 - Law applicable; legislative intent

§5122. Law applicable; legislative intent

All suits, actions and proceedings of whatever nature affecting the validity of bonds of any governmental unit, or the interest thereon, or the sale thereof, or the election, if any, authorizing the issuance of said bonds shall be brought only in accordance with the provisions of this Title. These provisions shall supersede all other acts and statutes on the subject and be controlling in all such cases notwithstanding the provisions of any other law or charter to the contrary; provided, however, nothing herein contained shall affect, change, alter or modify in any way any peremptive or prescriptive period for the contesting of bonds of governmental units or elections authorizing their issuance, established pursuant to the constitution and statutes of this state which shall continue to govern the time within which actions covered thereby may be filed. It is hereby declared that it is the intention of the legislature in enacting this law to provide a uniform, expeditious and equitable procedure with due regard for the public fisc and rights of persons in interest for the judicial determination of the validity of bonds and related proceedings where material and substantial questions with regard thereto are involved or a judicial determination of issues relating to bonds is necessary to insure the marketability of bonds in investment channels. It is not the intention of the legislature to require or to encourage the validation of all bonds by the judiciary.

Acts 1972, No. 385, §1, eff. July 26, 1972.



RS 13:5123 - Proceedings by governmental unit to establish validity; procedure; parties defendant

§5123. Proceedings by governmental unit to establish validity; procedure; parties defendant

The governing body of any governmental unit proposing to issue or which is in the process of issuing bonds or has provided a new or different source of payment for outstanding bonds may bring at any time a proceeding in the district court having original jurisdiction over the matter, and in which such governmental unit is domiciled to establish the validity of such bonds, the legality of the election, if any, authorizing the issuance of such bonds, the validity of the action taken to provide a new source of security for outstanding bonds and all proceedings theretofore taken in connection with the authorization or issuance of such bonds and the validity of the tax, any lease or other means provided for the payment of such bonds, and the validity of all pledges of revenues and of all covenants and provisions which constitute a part of the contract between such governmental unit and the holders of such bonds. Such proceedings shall be brought by filing a motion for judgment describing such bonds and the proceedings had relative to the issuance thereof or the providing of a new or different source of payment therefor and alleging that such bonds when issued will be valid and legal obligations of the issuing governmental unit or that the action taken with respect to providing a new or different source of payment is valid and legal. In such motion for judgment the taxpayers, property owners and citizens of the issuing governmental units, including nonresidents owning property or subject to taxation therein, and all other persons interested in or affected in any way by the issuance of such bonds shall be made parties defendant.

Acts 1972, No. 385, §1, eff. July 26, 1972.



RS 13:5124 - Service by publication of motion for judgment; parties defendant; notification

§5124. Service by publication of motion for judgment; parties defendant; notification

A.(1) All such parties shall be served by publishing the motion for judgment in a newspaper published in or having general circulation in such governmental unit in the manner hereinafter set forth. Upon the filing of the motion for judgment, the court shall enter an order requiring the publication of the motion two times within a period of fifteen consecutive calendar days from the date of the issuance of the order, specifying the dates for publication thereof with the first publication as hereinabove provided to be not later than eight days from and after the date of the issuance of the order, and at the same time fix a time and place for hearing the proceeding, which time and place shall be published with the motion for judgment. The date fixed for the hearing shall be at least ten days, but not more than thirteen days, after the second publication of such motion for judgment.

(2) By publication of such motion for judgment, all taxpayers, property owners, and citizens of such governmental unit including nonresidents owning property or subject to taxation therein, and all other persons having or claiming any right, title, or interest in any property or funds to be affected in any way by the issuance of such bonds, or having or claiming to have any right or interest in the subject matter of such motion for judgment, shall be considered as parties defendant in such proceedings and as having been duly served, and the court shall have jurisdiction of them the same as if each of them were named individually as a party defendant in such motion for judgment and personally served with process.

B. The party filing a motion for judgment shall also cause notification of the filing to be made upon the State Bond Commission and the attorney general by mailing a certified copy of the motion for judgment by registered or certified mail, with return receipt requested. The State Bond Commission shall establish and maintain on its website an online database of such motions for judgment and shall post to such database within two days of receipt the caption of the motion for judgment, including the parties, the docket number, judicial district, and parish in which the motion for judgment is filed. The State Bond Commission may remove from an online database on its website such motions and captions after three years from their initial posting on the website. No judgment can be rendered until the party filing a motion for judgment files in the record an affidavit of the individual who mailed the motion for judgment to the State Bond Commission and attorney general, showing that it was properly addressed, with sufficient postage affixed, and the date it was deposited in the United States mail, to which shall be attached the return receipt thereon.

Acts 1972, No. 385, §1, eff. July 26, 1972. Amended by Acts 1975, No. 230, §1, eff. July 16, 1975; Acts 1995, No. 308, §1; Acts 2012, No. 212, §1, eff. May 22, 2012.



RS 13:5125 - Contesting issuance of bonds or action taken with respect to source of payment therefor; notice and hearing; service on member of governing body

§5125. Contesting issuance of bonds or action taken with respect to source of payment therefor; notice and hearing; service on member of governing body

Any person, corporation, or association desiring to contest or enjoin the issuance of any such bonds or action taken providing for a new or different source of payment for outstanding bonds shall proceed by motion for judgment brought in the court having jurisdiction as provided in R.S. 13:5123. Upon the filing of any such motion for judgment, the court shall enter an order within five days following such filing requiring the publication of the motion in some newspaper published in or having general circulation in such governmental unit two times within a period of fifteen consecutive calendar days from the date of the issuance of the order specifying the dates for publication thereof, with the first publication as provided in this Section to be not later than eight days from and after the date of the issuance of the order, and at the same time fix a time and place for hearing the proceeding, which time and place shall be published with the motion for judgment. The date fixed for the hearing shall be at least ten days, but not more than thirteen days, after the second publication of such motion for judgment. In addition to such publication, the plaintiff must secure personal service at least five days prior to the second publication of the motion for judgment on at least one member of the governing body of the governmental unit whose actions or proceedings are sought to be contested or enjoined, and must cause notification of the motion for judgment to be made upon the State Bond Commission and the attorney general by mailing a certified copy of the motion for judgment by registered or certified mail, with return receipt requested. The State Bond Commission shall post to its online database within two days of receipt the caption of the motion for judgment, including the parties, the docket number, judicial district, and parish in which the motion for judgment is filed. The State Bond Commission may remove from an online database on its website such motions and captions after three years from their initial posting on the website.

Acts 1988, No. 771, §1, eff. July 15, 1988; Acts 2012, No. 212, §1, eff. May 22, 2012.



RS 13:5126 - Answer by party defendant; intervention by interested parties; determination of questions; orders; precedence over other business

§5126. Answer by party defendant; intervention by interested parties; determination of questions; orders; precedence over other business

Any party defendant may answer such motion for judgment within seven days after the second publication thereof but not thereafter. Any property owner, taxpayer, citizen, or other person in interest may become a party to said proceedings by pleading to the motion within seven days after the second publication thereof, or thereafter by intervention upon leave of court. In the event no answers or pleadings are filed by any person with respect to the motion or judgment within the time set forth in the preceding sentences of this Section, the plaintiff may file a motion requesting the court to consider and pass upon questions certified therein in rendering its judgment. At the time and place designated in the order for hearing, the judge shall proceed to hear and determine all questions of law and fact in said cause and may make such orders as to the proceedings and such adjournments as will enable him properly to try and determine the same and to render a final judgment therein with the least possible delay. To the extent possible and practicable under the circumstances, judgment shall be rendered within ten days after the hearing is concluded.

Acts 1972, No. 385, §1, eff. July 26, 1972. Amended by Acts 1975, No. 230, §1, eff. July 16, 1975.



RS 13:5127 - Consolidation of actions or proceedings

§5127. Consolidation of actions or proceedings

Upon motion of the plaintiff or the governmental unit the court in which the first proceeding to invalidate or sustain the bonds or the action taken with respect to a new or different source of payment thereof was instituted may enjoin the commencement by any person, corporation or association of any other action or proceeding involving the validity of the bonds or any matter recited in the motion for judgment, and may order a joint hearing before it of all such issues then pending in any actions or proceedings in any court in the state, and may order all such actions or proceedings consolidated with the validation proceeding pending before it, and may make such orders as may be necessary or proper to effect consolidation and as may tend to avoid unnecessary costs or delays. Such order shall not be appealable.

Acts 1972, No. 385, §1, eff. July 26, 1972.



RS 13:5128 - Appeals

§5128. Appeals

From the final judgment of the court an appeal shall lie to the supreme court where permitted by the constitution of this state, otherwise to the court of appeal. No appeal to the court of appeal or the supreme court shall be allowed unless the petition therefor is filed within ten days from the date on which the judgment of the court is entered and only if the party taking the appeal has the record certified to the proper appellate court and his brief filed therein within twenty days from the date on which the judgment of the court is entered, or such shorter time as may be required by the appellate court. The appellee shall have fourteen days in which to file a reply brief and the case shall be heard no later than seven days thereafter. The court of appeal shall render a decision within the seven day period following the hearing. In the event the court of appeal finds a statute or law unconstitutional, an appeal from a decision of the court of appeal affirming or overturning the final judgment of the district court lies to the supreme court provided such appeal is taken within five days of the date of such decision. The supreme court shall consider such appeal within the time limits and in the manner as prescribed above for direct appeals from the district court. The parties may otherwise apply to the supreme court for writs of review or certiorari in accordance with law.

Acts 1988, No. 771, §1, eff. July 15, 1988.



RS 13:5129 - Decree validating bonds binding and conclusive

§5129. Decree validating bonds binding and conclusive

In the event the decree of the court validates the bonds or validates the action taken to provide a new or different source of payment for the bonds, and no appeal is taken within the time above prescribed, or if appeal is taken and the decree of the court is affirmed, such decree shall be forever binding and conclusive as to the validity of the bonds, the validity of the tax, any lease or other means provided for the payment of such bonds and the validity of all pledges of revenues and of all covenants and provisions contained in the instrument or proceedings authorizing or providing for the issuance of such bonds, and as to all matters adjudicated and as to all objections presented or which might have been presented in such proceeding, and shall constitute a permanent injunction against the institution by any person of any action or proceeding contesting the validity of the bonds or any other matter adjudicated or which might have been called in question in such proceedings.

Acts 1972, No. 385, §1, eff. July 26, 1972.



RS 13:5130 - Bonds invalidated only for substantial defects; matters of form disregarded

§5130. Bonds invalidated only for substantial defects; matters of form disregarded

No court in which a proceeding to invalidate or sustain bonds is brought shall invalidate the bonds unless it finds substantial defects, material errors and omissions in the incidents of such bond issue. Matters of form shall be disregarded.

Acts 1972, No. 385, §1, eff. July 26, 1972.



RS 13:5141 - To 5157 Repealed by Acts 1989, No. 646, 1.

PART XVII. SMALL CLAIMS SETTLEMENT LAW (REPEALED)

§5141. §§5141 to 5157 Repealed by Acts 1989, No. 646, §1.



RS 13:5200 - Declaration of purpose

PART XVIII. SMALL CLAIMS PROCEDURES

§5200. Declaration of purpose

The purpose of this Part is to improve the administration of justice in small noncriminal cases, and make the judicial system more available to and comprehensible by the public; to simplify practice and procedure in the commencement, handling, and trial of such cases in order that plaintiffs may bring actions in their own behalf, and defendants may participate actively in the proceedings rather than default; to provide an efficient and inexpensive forum with the objective of dispensing justice in a speedy manner; and generally to promote the confidence of the public in the overall judicial system by providing a forum for small claims.

Added by Acts 1977, No. 710, §1.



RS 13:5201 - Small claims divisions

§5201. Small claims divisions

A. Each city court, now in existence or hereafter created, is authorized to establish by court rule one or more small claims divisions.

B. Such small claims divisions may be established in such areas of the territorial jurisdiction of the court as the judge or judges thereof deem appropriate to best serve the small claims litigants within the jurisdiction. Evening and Saturday hours of operations of a small claims division may also be established.

C. A small claims division so authorized is provided for the filing of matters within its subject matter jurisdiction as provided in R.S. 13:5202(A). A plaintiff filing suit on a claim within the jurisdiction of the division is authorized to file such suit in the division instead of on the regular civil docket of the court.

D. The clerk of court shall maintain a docket for the record of cases filed in the small claims division. At his option, small claims so identified may be entered in docket books maintained for the ordinary civil docket.

Added by Acts 1977, No. 710, §1. Amended by Acts 1979, No. 46, §3, eff. Jan. 1, 1980; Acts 1987, No. 256, §1.



RS 13:5202 - Jurisdiction

§5202. Jurisdiction

A. A small claims division shall be a court not of record and shall have civil subject matter jurisdiction in cases where the amount in dispute does not exceed five thousand dollars, exclusive of interest, court costs, attorney fees, or penalties, whether provided by agreement or by law, provided that not more than ten parties plaintiff shall be joined in the same action pursuant to Article 463 of the Code of Civil Procedure and that there shall be no class certification pursuant to Articles 591 through 597 of the Code of Civil Procedure.

B. A small claims division shall have authority to grant any appropriate relief, including money damages and equitable relief. Injunctions and restraining orders shall not issue from a small claims division, except to arrest the execution of its own writ. Class actions, summary proceedings, and executory proceedings shall be prohibited.

C. The judges and clerks of the respective courts shall serve as the judges and clerks of the small claims divisions, except that an attorney appointed by the judges may serve as arbitrator as hereinafter provided.

D. Each court may by court rule establish mass filing limitations on all parties filing claims in the small claims divisions.

E. In the City Court of Slidell, the small claims division shall have civil subject matter jurisdiction in cases where the amount in dispute is the same as the amount established for civil jurisdiction in a justice of the peace court, exclusive of interest, court costs, attorney fees, or penalties, whether provided by agreement or by law, provided that not more than ten parties plaintiff shall be joined in the same action pursuant to Article 463 of the Code of Civil Procedure, and there shall be no class certification pursuant to Articles 591 through 597 of the Code of Civil Procedure.

Added by Acts 1977, No. 710, §1. Amended by Acts 1979, No. 46, §3, eff; Jan. 1, 1980; Acts 1982, No. 286, §1; Acts 1985, No. 298, §1; Acts 1987, No. 256, §1; Acts 1999, No. 312, §1; Acts 2008, No. 195, §1; Acts 2012, No. 209, §1.



RS 13:5203 - Pleadings; citation; procedure; evidence; substantive law; depositions

§5203. Pleadings; citation; procedure; evidence; substantive law; depositions

A. The pleadings, citation, and procedure provided by Articles 4901 through 4904 of the Louisiana Code of Civil Procedure shall be applicable to a small claims division created under authority of this Part. The technical rules of evidence are relaxed, and all relevant evidence is admissible, including hearsay, provided the judge satisfies himself of its general reliability; and further provided that the judgment is founded upon competent evidence.

B. A small claims division shall conduct hearings upon small claims in such manner as to do substantial justice between the parties according to the rules of substantive law, and shall not be bound by the statutory provisions or rules governing practice, procedure, pleading, or evidence, except statutory provisions relating to privileged communications.

C. No depositions shall be taken and no interrogatories or other discovery proceedings shall be used under the small claims procedure.

Added by Acts 1977, No. 710, §1. Amended by Acts 1979, No. 46, §3, eff. Jan. 1, 1980; Acts 1987, No. 256, §1.



RS 13:5204 - Service of citation; extension of delay to answer

§5204. Service of citation; extension of delay to answer

A. Service of citation or other process shall be by certified mail, with return receipt requested. However, should the receipt not be returned, or, if requested by a party filing the pleading who pays the service charge therefor, or if required by local court rule, service of pleadings may be made in accordance with the Louisiana Code of Civil Procedure.

B. Notwithstanding any other provision of law to the contrary, each citation or other process shall contain a notice which provides substantially as follows:

"ATTENTION!

THIS LAWSUIT IS FILED IN THE SMALL CLAIMS COURT.

THE ORDINARY RULES OF EVIDENCE DO NOT APPLY IN SMALL CLAIMS COURT.

IF YOU LOSE IN SMALL CLAIMS COURT, YOU HAVE NO RIGHT TO APPEAL THE COURT'S DECISION.

YOU MAY HAVE THIS CASE TRANSFERRED TO THE REGULAR CIVIL COURT IF YOU WISH. TO DO SO, YOU MUST FILE A WRITTEN NOTICE WITH THE CLERK OF THE SMALL CLAIMS COURT AND PAY THE APPROPRIATE TRANSFER FEE WITHIN TEN (10) DAYS OF RECEIVING THIS LETTER.

IF YOU ARE UNSURE OF WHAT TO DO, YOU SHOULD TALK WITH AN ATTORNEY ABOUT IT IMMEDIATELY."

C.(1) If the properly addressed certified mail return receipt reply form is signed by the addressee/defendant, then service shall be considered as personal service.

(2) If the properly addressed certified mail return receipt reply form is signed by a person other than the defendant then service shall be considered as domiciliary service.

(3) If the properly addressed certified mail return receipt reply form is returned and marked "refused" or "unclaimed" by the addressee then service is regarded as tendered and shall be considered as domiciliary service.

D. If service of the citation and original petition is made by domiciliary service as provided herein, service of the notice of judgment shall be made as provided by law, except if the certified mail is marked "unclaimed" or "refused", service of the notice of judgment shall be made by the sheriff, marshal, or constable having jurisdiction.

E. REPEALED BY ACTS 1990, NO. 76, §2.

Acts 1989, No. 86, §1; Acts 1990, No. 76, §§1, 2.



RS 13:5205 - Fees

§5205. Fees

A. The plaintiff, upon filing a claim, shall pay as court costs a fee of thirty-five dollars for each party made defendant. No other prejudgment costs, except those required by R.S. 13:10.3, shall be required of the plaintiff so long as the action remains in a small claims division; provided that if the suit is amended or additional service of process is required, the court may require a fee of not more than twenty dollars for each additional service. Additionally, the court may require a fee of not more than twenty dollars for each subpoena issued. In accordance with the provisions of R.S. 49:225, no additional cost or fee shall be required when service of process is required to be made upon the secretary of state so long as the action remains in a small claims division.

B. Costs may be waived for an indigent party who complies with the provisions of Articles 5181 through 5188 of the Louisiana Code of Civil Procedure.

C. The filing fee of thirty-five dollars shall be paid to the judge of the court as a fee in lieu of all other fees in each such case; however, all costs and expenses incurred shall be paid from the filing fee, except as otherwise provided herein.

D. Repealed by Acts 1987, No. 256, §2.

Added by Acts 1977, No. 710, §1. Amended by Acts 1980, No. 118, §1. Acts 1983, No. 211, §1; Acts 1985, No. 312, §1; Acts 1987, No 256, §§1, 2.



RS 13:5206 - Reconventional demand beyond jurisdiction; filing in court of competent jurisdiction; transfer of proceedings from small claims division

§5206. Reconventional demand beyond jurisdiction; filing in court of competent jurisdiction; transfer of proceedings from small claims division

A. If a defendant in a small claims action shall have a claim against the plaintiff in such action for an amount over the jurisdiction of the small claims division as set forth in R.S. 13:5202(A), but of a nature which may be asserted by a reconventional demand as authorized by Article 1061 of the Louisiana Code of Civil Procedure, the defendant may assert his claim in the manner provided by this Section, in order to secure consolidation for trial of the small claims action with his own claim.

B. At any time prior to trial in the small claims action, the defendant therein may commence an action against the plaintiff in a court of competent jurisdiction to assert a claim of the nature set forth by R.S. 13:5206(A), and file an affidavit that the reconventional demand is in excess of three thousand dollars with the judge of the small claims division in which the plaintiff has commenced the small claims action.

C. The defendant shall attach to the affidavit a true copy of his petition or reconventional demand so filed and shall pay the clerk of the small claims division a transmittal fee of ten dollars, in addition to the prescribed court costs for filing the reconventional demand, furnishing a copy of the affidavit and pleading to the plaintiff.

D. The judge of the small claims division shall order that the small claims division action be transferred to the ordinary docket of the court set forth in said affidavit, and he shall transmit to such court (if it is other than the court of the small claims division) copies of the citation and any pleadings in the small claims action, and the actions shall then be consolidated for trial in such other docket or court.

E. The plaintiff in the small claims action shall not be required to pay to the clerk of the court to which the action is so transferred any transmittal, appearance, or filing fee; although, upon adverse judgment, he may be taxed with costs as in the case of any other defendant.

Added by Acts 1977, No. 710, §1; Acts 1987, No. 256, §1; Acts 1999, No. 312, §1.



RS 13:5207 - Arbitration awards

§5207. Arbitration awards

A. The judge may refer small claims cases to an attorney at law who shall serve as arbitrator provided the parties agree to be bound by his arbitration. An attorney at law so appointed by the judge shall conduct the proceedings in the manner described in R.S. 13:5208(A), and, if authorized by rule of court, he may be entitled to reasonable compensation for his services to be paid from court funds if available.

B. The arbitrator's decision shall be reduced to writing and shall be final and binding upon all parties. Upon ex parte motion of any party, judgment may be granted in accordance with the arbitration award.

Acts 1989, No. 301, §1.



RS 13:5207.1 - Request for arbitration

§5207.1. Request for arbitration

A. Upon filing an action in small claims court pursuant to R.S. 13:5203 et seq., a plaintiff may request in writing that the proceeding be referred for arbitration. Within ten days after service of a small claims proceeding on any party, that party may request in writing that the proceeding be referred for arbitration.

B. Notice that a request for arbitration has been filed shall be served in accordance with R.S. 13:5204 and shall contain language in substantially the following form:

"ARBITRATION OF THIS MATTER HAS BEEN REQUESTED. YOU MAY PREVENT ARBITRATION AND HAVE THE MATTER TRIED IN SMALL CLAIMS COURT BY FILING A WRITTEN OBJECTION WITH THE CLERK OF THE SMALL CLAIMS COURT NO LATER THAN TEN DAYS FROM THE DATE ON WHICH YOU RECEIVE THIS NOTICE. COPIES OF THE WRITTEN OBJECTION SHOULD BE SENT TO ALL OTHER PARTIES IN THIS MATTER."

C. The party requesting arbitration shall cause notice of the request to be served on all other parties to the proceeding.

D. When a timely written request for arbitration has been filed, the clerk of court shall transfer the proceedings to arbitration unless a timely written objection to arbitration is filed by a party.

E. Any party may file with the clerk of court a written objection to arbitration within ten days after the date on which the party is served with notice of a request for arbitration. A copy of the written objection shall be served on all other parties to the proceeding. If any timely written objection is filed by any party, the proceeding shall be heard in small claims court.

F. Notwithstanding the provisions of this Section, a judge in a small claims proceeding retains the authority to refer the proceeding to an arbitrator as provided by R.S. 13:5207.

G. All cost of arbitration shall be borne by the litigants.

Acts 1992, No. 489, §1, eff. June 20, 1992.



RS 13:5208 - Judge's role; judgment; new trial; stay; installment payments; enforcement

§5208. Judge's role; judgment; new trial; stay; installment payments; enforcement

A. At trial, and after ascertaining that the case is properly lodged in the small claims division, it is the duty of the judge to conduct an informal hearing, and to develop all of the facts necessary and relevant to an impartial determination of the case. The judge may take testimony, raise defenses or claims of which the parties may be unaware, summon any party to appear as a witness in the suit upon his own motion, and do other acts which in his discretion appear necessary to effect a correct judgment and speedy disposition of the case. He may attempt to conciliate disputes and encourage fair settlements among the parties. The court may by local rule limit the role of attorneys in small claims division proceedings.

B. A judgment rendered in a small claims division becomes final and executory three days after it is signed, or notice of that judgment, if necessary, is mailed, unless within that period a motion for new trial is filed or the judge stays execution of that judgment in accordance with Subsection D of this Section.

C. Notice of judgment shall be mailed or served by the marshal, constable, or sheriff to a defendant against whom judgment is rendered if the citation was not served on or received by him personally and he failed to appear or answer. For purposes of this Part, the date of mailing such notice shall be considered the date the judgment is signed.

D. When judgment is to be rendered in an action pursuant to this Part, and the party against whom it is to be entered requests an inquiry, or on the judge's own motion, the judge may inquire fully into the party's financial status and may stay execution and order partial payments in such amounts, over such periods, and upon such terms, which may include payment to the clerk of court, as deemed just under the circumstances. Upon a showing by a preponderance of the evidence that the party has failed to meet an installment payment without just excuse, the stay of execution shall be vacated. When a stay of execution has not been ordered or when a stay of execution has been vacated as provided in this Subsection, the party in whose favor the judgment has been entered may avail himself of all remedies available for the enforcement of the judgment provided by the Louisiana Code of Civil Procedure.

Added by Acts 1977, No. 710, §1; Acts 1987, No. 256, §1.



RS 13:5209 - Waiver of right to appeal

§5209. Waiver of right to appeal

A. A plaintiff who files a complaint in a small claims division shall be deemed to have waived his right to appeal unless the complaint is removed as provided in Subsection B below or is transferred as provided in R.S. 13:5206 above.

B. A defendant shall be deemed to have waived his right to appeal unless, within the time allowed for filing an answer to the complaint, he files a written motion seeking removal of the action to the ordinary civil docket of the court in which the complaint is filed, which motion shall be granted forthwith.

C. Upon removal as provided in Subsection B of this Section, a plaintiff shall not be required to pay for additional costs beyond those due under this Part; any such additional costs as may be lawfully assessed shall be paid by the defendant mover; the plaintiff, if judgment is rendered against him, shall not be cast in such additional costs.

Added by Acts 1977, No. 710, §1; Acts 1987, No. 256, §1.



RS 13:5210 - State agencies

§5210. State agencies

The provisions of this Part shall not apply to agencies of the state.

Added by Acts 1977, No. 710, §1.



RS 13:5211 - Clerk's role

§5211. Clerk's role

If oral demand is made or written pleadings are filed, the clerk of the small claims division shall prepare the citation summoning the defendant to answer in accordance with the provisions of Article 4902 of the Louisiana Code of Civil Procedure. The clerk shall send notice to the defendant by certified mail, return receipt requested, or by service through the marshal, constable, or sheriff. In addition, the clerk is authorized to cooperate fully with the parties, which includes answering any questions that the parties may have concerning the small claims procedure, in identification of the proper parties to the suit, and in furnishing general information concerning appropriate evidence for trial. The clerk is neither authorized nor expected to provide legal advice.

Added by Acts 1977, No. 710, §1. Amended by Acts 1979, No. 46, §3, eff. Jan. 1, 1980; Acts 1987, No. 256, §1.



RS 13:5212 - Applicability of Part

§5212. Applicability of Part

The provisions of this Part, except as otherwise specifically provided by Book VIII of the Louisiana Code of Civil Procedure, shall govern and regulate the procedure in proceedings in small claims divisions of city courts.

Acts 1987, No. 256, §1.



RS 13:5231 - Short title

PART XIX. PRESERVATION OF RELIGIOUS FREEDOM ACT

§5231. Short title

This Part shall be known as and may be cited as the "Preservation of Religious Freedom Act".

Acts 2010, No. 793, §1.



RS 13:5232 - Legislative findings

§5232. Legislative findings

The legislature finds and declares that:

(1) Free exercise of religion is a fundamental right of the highest order in this state.

(2) In 1974, this legislature and the people of Louisiana chose to adopt the exact language found in the First Amendment of the Constitution of the United States of America regarding religious free exercise as Article 1, Section 8 of the Constitution of Louisiana.

(3) At the time of adoption of Article 1, Section 8 of the Constitution of Louisiana, the United States Supreme Court interpreted the First Amendment of the Constitution of the United States of America to provide the same level of protection for an action of the government that explicitly burdened religious exercise as for an action that indirectly burdened religious exercise through its effect. In both instances, the government had to show that it had a compelling interest in taking a particular action and that it was taking the action in a way that was least restrictive of a person's right to freely exercise his religious beliefs. This rule was set forth in the case of Sherbert v. Verner, 374 U.S. 398 (1963), among other cases.

(4) It was the intent of the legislature and the people of Louisiana in 1974 to provide that level of protection to its citizens.

(5) In 1990, the United States Supreme Court, in Employment Division v. Smith, 494 U.S. 872 (1990), reduced the protection available to persons in the exercise of their religious beliefs where a law was facially neutral or generally applicable by holding that the government need only give a rational basis for the action and need not supply the least restrictive means to achieve its goal.

(6) The courts of Louisiana have not adopted the standard set forth in Employment Division v. Smith. It was and continues to be the intent of this state that the protections afforded by the Sherbert case apply in Louisiana.

Acts 2010, No. 793, §1.



RS 13:5233 - Free exercise of religion protected

§5233. Free exercise of religion protected

Government shall not substantially burden a person's exercise of religion, even if the burden results from a facially neutral rule or a rule of general applicability, unless it demonstrates that application of the burden to the person is both:

(1) In furtherance of a compelling governmental interest.

(2) The least restrictive means of furthering that compelling governmental interest.

Acts 2010, No. 793, §1.



RS 13:5234 - Definitions

§5234. Definitions

In this Part, unless the context otherwise requires:

(1) "A person" includes an individual and also includes a church, association of churches or other religious order, body or institution which qualifies for exemption from taxation under Section 501(c)(3) or (d) of the Internal Revenue Code of 1986 (Public law 99-514, 26 U.S.C. Section 501).

(2) "Burden" means that the government, directly or indirectly, does any of the following:

(a) Constrains or inhibits conduct or expression mandated by a person's sincerely held religious tenet or belief.

(b) Significantly curtails a person's ability to express adherence to the person's religious faith.

(c) Denies a person a reasonable opportunity to engage in activities which are fundamental to the person's religion.

(d) Compels conduct or expression which violates a tenet or belief of a person's religious faith.

(3) "Compelling state interest" includes the interest of the state to protect the best interest of a child and the health, safety, and welfare of a child.

(4) "Demonstrates" means meeting the burdens of going forward with evidence and persuasion.

(5) "Exercise of religion" means the practice or observance of religion under Article 1, Section 8, of the Constitution of Louisiana and the First Amendment of the Constitution of the United States of America and includes the ability to act or refuse to act in a manner substantially motivated by a sincerely-held religious belief, whether or not the exercise is compulsory or a central part or central requirement of the person's religious belief.

(6) "Government" or "governmental agency" means any of the following:

(a) Any board, commission, court, department, agency, special district, authority, or other entity of the state.

(b) Any political subdivision of this state including any parish, municipality, special district, school board, sheriff, public board, institution, department, commission, district, corporation, agency, court, or authority.

(c) Any other public or governmental body of any kind which is not a state agency.

(d) Any official or other person acting under color of law.

Acts 2010, No. 793, §1.



RS 13:5235 - Exceptions

§5235. Exceptions

A. Nothing in this Part shall be construed to allow any person to cause physical injury to another person.

B. The standards of a compelling governmental interest, as set forth in R.S. 13:5233, shall be satisfied by any penological regulation or rule which is established by a jail or correctional facility to protect the safety and security of incarcerated persons, or staff of, or visitors to the jail or correctional facility, or to maintain order or discipline in the jail or correctional facility.

C. Nothing in this Part shall be construed to authorize any relationship, marital or otherwise, that would violate Article XII, Section 15 of the Constitution of Louisiana.

D. Nothing in this Part shall be construed to authorize the enforcement of any law, rule, or legal code or system established and used or applied in a jurisdiction outside of the states or territories of the United States.

Acts 2010, No. 793, §1.



RS 13:5236 - Applicability

§5236. Applicability

A. This Part applies to all state laws and local ordinances and the implementation of those laws and ordinances, whether statutory or otherwise and whether enacted or adopted before, on or after August 15, 2010.

B. Nothing in this Part shall create or preclude a right of any religious organization to receive funding or other assistance from a government, or of any person to receive government funding for a religious activity.

Acts 2010, No. 793, §1.



RS 13:5237 - Remedies

§5237. Remedies

Subject to the provisions of R.S. 13:5240(C), a person whose religious exercise is being, has been, or is likely to be burdened in violation of this Part may assert that violation as a claim or defense in a judicial proceeding and obtain appropriate relief, not to include punitive or exemplary damages, without regard to whether the proceeding is brought in the name of the state or by any other person, including but not limited to:

(1) Injunctive relief, protective order, writ of mandamus or prohibition, or declaratory relief to prevent any violation of these provisions.

(2) The actual damages, reasonable attorney fees, and costs.

Acts 2010, No. 793, §1.



RS 13:5238 - Notice

§5238. Notice

A. A person shall not bring an action in court to assert a claim under this Part unless, at least thirty days prior to bringing the action, the person gives written notice to the person burdening their free exercise, and any governmental agency authorizing such act, by certified mail, return receipt requested, informing the person and the agency of all of the following:

(1) The person's free exercise of religion is being, has been, or is about to be substantially burdened by an exercise of the authority of the governmental agency.

(2) A description of the act or refusal to act which is burdening, has burdened or is about to burden the person's free exercise of religion.

(3) The manner in which the exercise of the governmental authority burdens the person's free exercise of religion.

B. Notwithstanding the requirements of Subsection A of this Section, a person may bring an action in court without providing the notice required by Subsection A of this Section if any of the following occur:

(1) The exercise of governmental authority which threatens to substantially burden the person's free exercise of religion is imminent.

(2) The person was not informed and did not otherwise have knowledge of the exercise of the governmental authority in time to reasonably provide notice.

(3) The provision of the notice would delay an action to the extent that the action would be dismissed as untimely.

(4) The claim is asserted as a counterclaim, objection, or defense in a pending proceeding.

Acts 2010, No. 793, §1.



RS 13:5239 - Remediation

§5239. Remediation

Prior to the expiration of the thirty-day period referred to in R.S. 13:5238, an agency which receives notice in accordance with R.S. 13:5238 may remedy the substantial burden on the person's free exercise of religion. A person with respect to whom a substantial burden on the person's free exercise of religion has been cured may not bring an action under this Section or shall dismiss such action if it is already pending.

Acts 2010, No. 793, §1.



RS 13:5240 - Limitations and procedures

§5240. Limitations and procedures

A. Except as stated in Subsection B of this Section, and except as to objections, protective orders or writs of mandamus or prohibition, the provisions of the Louisiana Governmental Claims Act, R.S. 13:5101 through 5108, as applicable, shall apply to an action under this Part.

B. A person shall bring an action to assert a claim for damages under this Part not later than one year after the date the person knew or should have known of the substantial burden on the person's free exercise of religion. Mailing notice under R.S. 13:5238 shall toll the one-year period until the seventy-fifth day after the date on which the notice is mailed.

C. Notwithstanding any other provision of law to the contrary, including R.S. 13:5238 and 5239, the provisions of the Corrections Administrative Remedy Procedure, as provided in R.S. 15:1171 through 1179, and the Prison Litigation Reform Act, as provided in R.S. 15:1181 through 1191, as applicable, shall apply to any action under this Part.

Acts 2010, No. 793, §1.



RS 13:5241 - Fraudulent or frivolous claims

§5241. Fraudulent or frivolous claims

A. Any person found by a court of competent jurisdiction to have abused the protection of this Part by filing a frivolous or fraudulent claim may be assessed the court costs of the governmental entity and may be enjoined from filing further claims under this Part without leave of the court.

B. A "fraudulent claim" means a claim that is dishonest in fact or that is made principally for a patently improper purpose, such as to harass the opposing party.

C. A "frivolous claim" means a claim which lacks merit under existing law and which cannot be supported by a good faith argument for the extension, modification, or reversal of existing law.

Acts 2010, No. 793, §1.



RS 13:5242 - Construction of Part

§5242. Construction of Part

A. The protections of this Part are in addition to the protections granted by federal law and the state and federal constitutions.

B. This Part shall not affect the grant of benefits or tax exemptions to religious organizations.

C. This Part shall not affect, interpret, or in any way address that portion of the First Amendment to the Constitution of the United States of America or Article 1, Section 8 of the Constitution of Louisiana that prohibits laws respecting the establishment of religion.

Acts 2010, No. 793, §1.



RS 13:5301 - DRUG DIVISIONS

CHAPTER 33. DRUG DIVISIONS

§5301. Purpose

The Legislature of Louisiana recognizes the critical need for criminal justice system programs to reduce the incidence of alcohol and drug use, alcohol and drug addiction, and crimes committed as a result of alcohol and drug use and alcohol and drug addiction. The legislature also recognizes that the problem of alcohol and drug abuse among the citizens of Louisiana is excessive and needs to be addressed and corrected not only for the health and welfare of the citizens of this state, but also because alcohol and drug abuse or dependency has been identified as a contributing factor in the commission of many crimes. It is the intent of the legislature by this Chapter to create a program to facilitate the creation of alcohol and drug treatment divisions in the various district courts of this state.

Acts 1997, No. 1376, §1.



RS 13:5302 - Goals

§5302. Goals

The goals of the alcohol and drug treatment divisions created under this Chapter include the following:

(1) To reduce alcoholism and drug abuse and dependency among offenders.

(2) To reduce criminal recidivism.

(3) To reduce the alcohol- and drug-related workload of the courts.

(4) To increase the personal, familial, and societal accountability of offenders.

(5) To promote effective interaction and use of resources among criminal justice personnel and community agencies.

(6) To reduce the overcrowding of prisons.

Acts 1997, No. 1376, §1.



RS 13:5303 - Definitions

§5303. Definitions

For the purposes of this Chapter:

(1) "Alcohol and drug abuse program" means a program licensed by the state of Louisiana to provide education, prevention, and treatment directed toward achieving the mental and physical restoration of alcohol and drug abusers or addicts.

(2) "Alcohol and drug abuser" means a person whose consumption of alcohol or other drugs, or any combination thereof, interferes with or adversely affects his ability to function socially or economically and endangers the health, safety, and welfare of the abuser and others.

(3) "Alcohol- or drug-related offense" means an alcohol or drug-related offense and also an offense in which alcohol or drug abuse or addiction is determined from the evidence to have been a factor in the commission of the offense.

(4) "Alcoholic or drug addict" means any person who habitually uses alcohol or other drugs to the extent that the person endangers the health, safety, or welfare of that person or any other person or group of persons.

(5) "Conditions of probation" means the specification of formal terms and conditions which a defendant must fulfill in order to have the charges against that person dismissed in accordance with the provisions of Code of Criminal Procedure Articles 893 and 894.

(6) "Drug division" means the division or divisions of the court to which alcohol- or drug-related offenses are assigned or the employee of the court designated to administer the probation program, as provided by R.S. 13:5304(A).

(7) "Probation" means referral of a defendant who has entered a plea of guilty in a criminal case charging an alcohol or controlled dangerous substance related offense to a supervised probation program as provided in Code of Criminal Procedure Articles 893 and 894.

(8) "Probationer" means a person who has been accepted into a drug division probation program.

(9) "Treatment program" means any governmental agency or other entity which is licensed by the state of Louisiana to provide substance abuse or addiction treatment on a residential or outpatient basis.

Acts 1997, No. 1376, §1.



RS 13:5304 - The drug division probation program

§5304. The drug division probation program

A. Each district court by rule may designate as a drug division one or more divisions to which alcohol- or drug-related offenses are assigned and may establish a probation program to be administered by the presiding judge or judges thereof or by an employee designated by the court.

B. Participation in probation programs shall be subject to the following provisions:

(1) The district attorney may propose to the court that an individual defendant be screened for eligibility as a participant in the drug division probation program if all of the following criteria are satisfied:

(a) The individual is charged with a violation of a statute of this state relating to the use and possession of or possession with intent to distribute any narcotic drugs, coca leaves, marijuana, stimulants, depressants, or hallucinogenic drugs, or where there is a significant relationship between the use of alcohol or drugs, or both, and the crime before the court.

(b) The district attorney has reason to believe that the individual who is charged suffers from alcohol or drug abuse or addiction.

(c) It is in the best interest of the community and in the interest of justice to provide the defendant with treatment as opposed to incarceration or other sanctions.

(2) Upon receipt of the proposal provided for in Paragraph (1) of this Subsection, the court shall advise the defendant that he or she may be eligible for enrollment in a court-authorized treatment program through the drug division probation program.

(3) In offering a defendant the opportunity to request treatment, the court shall advise the defendant of the following:

(a) If the defendant is accepted into the drug division probation program, then the defendant must waive the right to a trial. The defendant must enter a plea of guilty to the charge, with the stipulation that sentencing be deferred or that sentence be imposed, but suspended, and the defendant placed on supervised probation under the usual conditions of probation and under certain special conditions of probation related to the completion of such substance abuse treatment programs as are ordered by the court.

(b) If the defendant requests to undergo treatment and is accepted, the defendant will be placed under the supervision of the drug division probation program for a period of not less than twelve months.

(c) During treatment the defendant may be confined in a treatment facility or, at the discretion of the court, the defendant may be released on a probationary basis for treatment or supervised aftercare in the community.

(d) The court may impose any conditions reasonably related to the complete rehabilitation of the defendant.

(e) The defendant shall be required to participate in an alcohol and drug testing program at his own expense, unless the court determines that he is indigent.

(f) If the defendant completes the drug division probation program, and successfully completes all other requirements of his court-ordered probation, the conviction may be set aside and the prosecution dismissed in accordance with the provisions of Code of Criminal Procedure Articles 893 and 894. If the defendant was sentenced at the time of the entry of the plea of guilty, the successful completion of the drug division probation program and the other requirements of probation will result in his discharge from supervision. If the defendant does not successfully complete the drug division probation program, the judge may revoke the probation and impose sentence, or the judge may revoke the probation and order the defendant to serve the sentence previously imposed and suspended.

(4) The defendant has the right to be represented by counsel at all stages of a criminal prosecution and in any court hearing relating to the drug division probation program. The defendant shall be represented by counsel during the negotiations to determine eligibility to participate in the drug division probation program and shall be represented by counsel at the time of the execution of the probation agreement, and at any hearing to revoke the defendant's probation and discharge him from the program, unless the court finds and the record shows that the defendant has knowingly and intelligently waived his right to counsel.

(5) The defendant must agree to the drug division probation program. If the defendant elects to undergo treatment and participate in the drug division probation program, the court shall order an examination of the defendant by one of the court's designated licensed treatment professionals. Treatment professionals shall possess sufficient experience in working with criminal justice clients with alcohol or drug abuse or addictions, or both, and shall be certified and approved by the state of Louisiana. The designated treatment professionals shall utilize standardized testing and evaluation procedures to determine whether or not the defendant is an appropriate candidate for a treatment program and shall report such findings to the court and the district attorney.

(6) The designated treatment professionals shall examine the defendant, using standardized testing and evaluation procedures, and shall report to the court and the district attorney the results of the examination and evaluation along with its recommendation as to whether or not the individual is a suitable candidate for the drug division probation program. Only those defendants who suffer from alcoholism or a drug abuse or addiction, or both, or who are in danger of becoming dependent on alcohol or drugs and who are likely to be rehabilitated through treatment shall be considered for treatment.

(7) The court shall inform the defendant that the treatment program examiner or district attorney may request that the defendant provide the following information to the court:

(a) Information regarding prior criminal charges.

(b) Education, work experience, and training.

(c) Family history, including residence in the community.

(d) Medical and mental history, including any psychiatric or psychological treatment or counseling.

(e) Any other information reasonably related to the success of the treatment program.

(8) The designated program shall recommend to the court a preliminary length of stay and level of care for the defendant.

(9) Besides the report submitted by the examiner, the judge and district attorney shall consider the following factors in determining whether drug court probation would be in the interests of justice and of benefit to the defendant and the community:

(a) The nature of the crime charged and the circumstances surrounding the crime.

(b) Any special characteristics or circumstances of the defendant.

(c) Whether the defendant is a first-time offender of an alcohol- or drug-related offense, and, if the defendant has previously participated in this or a similar program, the degree of success attained.

(d) Whether there is a probability that the defendant will cooperate with and benefit from probation and treatment through the drug division probation program.

(e) Whether the available drug division probation program is appropriate to meet the needs of the defendant.

(f) The impact of the defendant's probation and treatment upon the community.

(g) Recommendations, if any, of the involved law enforcement agency.

(h) Recommendations, if any, of the victim.

(i) Provisions for and the likelihood of obtaining restitution from the defendant over the course of his probation.

(j) Any mitigating circumstances.

(k) Any other circumstances reasonably related to the individual defendant's case.

(10) In order to be eligible for the drug division probation program, the defendant must satisfy each of the following criteria:

(a) The defendant cannot have any prior felony conviction for any offense defined as a homicide in R.S. 14:29.

(b) The crime before the court cannot be an offense that is designated in the court minutes as a crime of violence pursuant to Code of Criminal Procedure Article 890.3 or an offense of domestic abuse battery that is punishable by imprisonment at hard labor as provided in R.S. 14:35.3.

(c) Other criminal proceedings alleging commission of a crime of violence as defined in R.S. 14:2(B) cannot be pending against the defendant.

(d) The crime before the court cannot be a charge of driving under the influence of alcohol or any other drug or drugs that resulted in the death of a person.

(10.1) A defendant previously convicted or adjudicated a delinquent for the offense of simple battery shall not be deemed ineligible for the drug division probation program on the sole basis of such status.

(11)(a) The judge shall make the final determination of eligibility. If, based on the examiner's report and the recommendations of the district attorney and the defense counsel, the judge determines that the defendant should be enrolled in the drug division probation program, the court shall accept the defendant's guilty plea and suspend or defer the imposition of sentence and place the defendant on probation under the terms and conditions of the drug division probation program. The court also may impose sentence and suspend the execution thereof, placing the defendant on probation under the terms and conditions of the drug division probation program.

(b) If the judge determines that the defendant is not qualified for enrollment, the judge shall state for the record the reasons for that determination.

(c) A treatment professional may petition the court to reject a referral through the drug division probation program if the treatment professional deems the defendant to be inappropriate for admission to the treatment program. Additionally, a treatment professional may petition the court for immediate discharge of any individual who fails to comply with treatment program rules and treatment expectations or who refuses to constructively engage in the treatment process.

C.(1) The terms of each probation agreement shall be decided by the judge. The defendant must agree to enter the program and sign a probation agreement stating the terms and conditions of his program. The defendant must plead guilty to the charge in order to be eligible for the drug division probation program.

(2) Any probation agreement entered into pursuant to this Section shall include the following:

(a) The terms of the agreement, which shall provide that if the defendant fulfills the obligations of the agreement, as determined by the court, then the criminal charges may be dismissed and the prosecution set aside in accordance with the provisions of Code of Criminal Procedure Articles 893 and 894, or, if the defendant has been sentenced following the plea of guilty, then the successful completion of the drug division probation program may result in the discharge of the defendant from continued supervision.

(b) A waiver by the defendant of the right to trial by jury under the laws and constitution of Louisiana and the United States.

(c) The defendant's full name.

(d) The defendant's full name at the time the complaint was filed, if different from the defendant's current name.

(e) The defendant's sex and date of birth.

(f) The crime before the court.

(g) The date the complaint was filed.

(h) The court in which the agreement was filed.

(i) A stipulation of the facts upon which the charge was based, as agreed to by the defendant and the district attorney.

(j) A provision that the defendant will be required to pay a probation supervision fee.

(k) A provision in cases where applicable that the defendant will be required to pay restitution to the victim.

(l) A provision that once the defendant is receiving treatment as an outpatient or living in a halfway house he will participate in appropriate job training or schooling or seek gainful employment.

(m) A copy of the plea agreement.

(3) A defendant who is placed under the supervision of the drug division probation program shall pay the cost of the treatment program to which he is assigned and the cost of any additional supervision that may be required, to the extent of his financial resources, as determined by the drug division.

(4) If the probationer does not have the financial resources to pay all the related costs of the probation program:

(a) The court, to the extent practicable, shall arrange for the probationer to be assigned to a treatment program funded by the state or federal government.

(b) The court, with the recommendation of the treatment program, may order the probationer to perform supervised work for the benefit of the community in lieu of paying all or a part of the costs relating to his treatment and supervision. The work must be performed for and under the supervising authority of a parish, municipality, or other political subdivision or agency of the state of Louisiana or a charitable organization that renders service to the community or its residents.

D.(1) When appropriate, the imposition or execution of sentence shall be postponed while the defendant is enrolled in the treatment program. As long as the probationer follows the conditions of his agreement, he or she shall remain on probation. At the conclusion of the period of probation, the district attorney, on advice of the person providing the probationer's treatment and the probation officer, may recommend that the drug division take one of the following courses of action:

(a) That the probationer's probation be revoked and the probationer be sentenced because the probationer has not successfully completed the treatment and has violated one or more conditions of probation; or, if already sentenced, that the probation be revoked and the probationer be remanded to the appropriate custodian for service of that sentence.

(b) That the period of probation be extended so that the probationer may continue the program.

(c) That the probationer's conviction be set aside and the prosecution dismissed because the probationer has successfully completed all the conditions of his or her probation and treatment agreement.

(2) The district attorney shall make the final determination on whether to request revocation, extension, or dismissal.

(3)(a) If an individual who has enrolled in a program violates any of the conditions of probation or the treatment agreement or appears to be performing unsatisfactorily in the assigned program, or if it appears that the probationer is not benefitting from education, treatment, or rehabilitation, the treatment supervisor, probation officer, or the district attorney may move the court for a hearing to determine if the probationer has violated a condition of probation, whether the probationer should remain in the program, or whether the probation should be revoked and the probationer removed from the program and sentenced or ordered to serve any sentence previously imposed. If at the hearing the moving party can show sufficient proof that the probationer has violated probation or the treatment agreement and has not shown a willingness to submit to rehabilitation, the probationer may be reprimanded, sanctioned for the violation, removed from the program or the treatment agreement may be changed to meet the probationer's specific needs.

(b) If the court finds that the probationer has violated a condition of probation or a provision of the probation agreement and that the probationer should be removed from the probation program, then the court may revoke the probation and sentence the individual in accordance with the guilty plea or, if the individual has been sentenced and the sentence suspended, order the individual to begin serving the sentence.

(c) At any time and for any appropriate reason, the probationer, his probation officer, the district attorney, or his treatment provider may petition the court to reconsider, suspend, or modify its order for rehabilitation or treatment concerning that probationer.

(d) The burden of proof at all such hearings shall be the burden of proof required to revoke probation as provided by law.

E. The appropriate alcohol and drug treatment professional shall report the following changes or conditions to the district attorney at any periodic reporting period specified by the court:

(1) The probationer is changed from an inpatient to an outpatient.

(2) The probationer is transferred to another treatment center or program.

(3) The probationer fails to comply with program rules and treatment expectations.

(4) The probationer refuses to engage constructively in the treatment process.

(5) The probationer terminates his or her participation in the treatment program.

(6) The probationer is rehabilitated or obtains the maximum benefits of rehabilitation or treatment.

F. Upon successful completion of the drug division probation program and its terms and conditions, the judge, after receiving the recommendation from the district attorney, may vacate the judgment of conviction and dismiss the criminal proceedings against the probationer or may discharge the defendant from probation in accordance with the provisions of Code of Criminal Procedure Article 893 or 894.

G. Discharge and dismissal under this Chapter, as provided in Code of Criminal Procedure Articles 893 and 894, shall have the same effect as acquittal, except that the conviction may be considered in order to provide the basis for subsequent prosecution of the party as a multiple offender and shall be considered as an offense for the purposes of any other law or laws relating to cumulation of offenses. Dismissal under this Chapter shall occur only once with respect to any person. Nothing herein shall be construed as a basis for the destruction of records of the arrest and prosecution of the person.

H. Nothing contained in this Chapter shall confer a right or an expectation of a right to treatment for a defendant or offender within the criminal justice system.

I. Each defendant shall contribute to the cost of substance abuse treatment received in the drug treatment program based upon guidelines developed by the drug division.

J. Each judicial district that establishes a drug division shall adopt written policies and guidelines for the implementation of a probation program in accordance with this Chapter. The policies and guidelines shall include provisions concerning the following:

(1) How to examine the defendant initially to determine if he or she is qualified for enrollment.

(2) How to advise the defendant of the program if the court has reason to believe the defendant may suffer from alcohol or drug abuse or addiction.

(3) What licensed treatment professionals are certified by the court.

K. Each drug division shall develop a method of evaluation so that its effectiveness can be measured. These evaluations shall be compiled annually and transmitted to the judicial administrator of the Supreme Court of Louisiana and shall include information on recidivism reduction on the participants in the program.

L.(1) Except as otherwise provided for by law, the registration and other records of a treatment facility are confidential and shall not be disclosed to any person not connected with the treatment facility or the drug division and district attorney without the consent of the patient.

(2) The provisions of Paragraph (1) of this Subsection shall not restrict the use of patients' records for the purpose of research into the cause and treatment of alcoholism and drug abuse or addiction, provided that such information shall not be published in a way that discloses the patient's name and identifying information.

M. No statement, or any information procured therefrom, with respect to the specific offenses with which the defendant is charged, which is made to any probation officer or alcohol and drug treatment worker subsequent to the granting of probation, shall be admissible in any civil or criminal action or proceeding, except a drug division probation revocation proceeding.

N. A record of the fact that an individual has participated in a drug division probation program shall be maintained by the Supreme Court and shall be made available upon request to any district attorney for the purpose of determining if an individual has previously participated in a drug division probation program.

O.(1) The provisions of Code of Criminal Procedure Article 893(A) and (D) which prohibit the court from suspending or deferring the imposition of sentences for violations of the Uniform Controlled Dangerous Substances Law or for violations of R.S. 40:966(A), 967(A), 968(A), 969(A), or 970(A) shall not apply to prosecutions in drug division probation programs as authorized by this Chapter.

(2) The minimum mandatory sentence provided for in R.S. 14:98(D)(1) and (E)(1), which shall otherwise be imposed without benefit of probation, parole, or suspension of sentence, may be suspended if the offender is prosecuted in a drug division probation program pursuant to the provisions of this Chapter.

Acts 1997, No. 1376, §1; Acts 2003, No. 1053, §1; Acts 2009, No. 182, §1; Acts 2013, No. 388, §1, eff. June 18, 2013; Acts 2013, No. 389, §§3, 5; Acts 2014, No. 337, §1; Acts 2014, No. 604, §1; Acts 2016, No. 509, §2; Acts 2016, No. 609, §1.



RS 13:5305 - Dismissal of certain criminal charges upon completion of drug division probation program

§5305. Dismissal of certain criminal charges upon completion of drug division probation program

A. Notwithstanding any other provision of law to the contrary, as to any person eligible for participation in a drug division program as provided for under the provisions of this Chapter, when it appears that the best interests of the public and of the defendant will be served, with the prior approval of the district attorney, the court may, without entering a judgment of guilt and with the consent of such person, defer proceedings and place him on probation upon such reasonable terms and conditions as may be required by the court and under the provisions of this Chapter.

B. Upon the defendant's violation of any of the terms or conditions of his probation, the court may revoke his probation, enter an adjudication of guilt, and impose sentence upon such person. The entering of the adjudication of guilt shall be retroactive to the date the defendant pled guilty or was convicted under Subsection A of this Section, but the imposition or execution of sentence shall not be retroactive.

C. Upon fulfillment of the terms and conditions of probation imposed in accordance with this Section, the court shall discharge such person and dismiss the proceedings against him.

D. The discharge and dismissal of charges pursuant to this Section shall be without court adjudication of guilt and shall not be deemed a conviction for purposes of disqualifications or disabilities imposed by law upon conviction of a crime, including the additional penalties imposed for second or subsequent convictions under R.S. 40:982. The discharge and dismissal of charges pursuant to this Section may occur only once with respect to any person.

Acts 2006, No. 229, §1.



RS 13:5351 - Short title

CHAPTER 33-A. MENTAL HEALTH COURT

TREATMENT PROGRAMS

§5351. Short title

This Chapter shall be known and may be cited as the "Mental Health Court Treatment Act".

Acts 2013, No. 346, §1.



RS 13:5352 - Legislative findings

§5352. Legislative findings

A. The Legislature of Louisiana recognizes that a significant percentage of criminal defendants have a diagnosable mental illness.

B. The legislature further recognizes that such mental illnesses tend to have a negative effect on the criminal justice system in the state of Louisiana.

C. The legislature further recognizes that mental illness and substance abuse issues co-occur in a substantial percentage of criminal defendants.

D. The legislature further recognizes the critical need for a program within the criminal justice system designed to reduce the number of defendants with either mental illness issues or co-occurring mental illness and substance abuse issues.

E. Such programs would also seek to address recidivism percentages among criminal defendants dealing with both mental illness and co-occurring mental illness and substance abuse issues thus reducing the incidence of crimes committed as a result of mental illness and co-occurring mental illness and substance abuse issues.

F. It is therefore the intent of the Legislature of Louisiana to provide for the creation of specialized mental health courts with the necessary flexibility to address the issues of criminal defendants with either mental illness or co-occurring mental illness and substance abuse issues.

Acts 2013, No. 346, §1.



RS 13:5353 - Definitions

§5353. Definitions

For the purposes of this Chapter, the following terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) "Co-occurring mental health and substance abuse court program" means a program that, through the participation of professionals with training and experience in treating persons with mental illness issues and co-occurring mental illness and substance abuse issues, addresses the needs of criminal defendants with either mental illness or co-occurring mental health and substance abuse issues.

(2) "Mental health court" or "mental health court program" means a structured judicial intervention process for mental health treatment of eligible criminal defendants that includes mental health court professionals, local social programs, and intensive judicial monitoring in support of such defendants.

(3) "Mental health court professional" means a member of the mental health court team, including but not limited to a judge, prosecutor, defense attorney, probation officer, coordinator, treatment provider, behavioral health advocate, or case manager.

(4) "Post-adjudicatory mental health court program" means a program in which the defendant has pled guilty or has been convicted and the defendant then agrees, with consent of the prosecution, to enter a mental health court program as part of the defendant's criminal sentence.

Acts 2013, No. 346, §1.



RS 13:5354 - Authorization

§5354. Authorization

Each district court by rule may designate one or more divisions to preside over a mental health treatment court program to which alcohol- or drug-related offenses are assigned, and may establish a program to be administered by the presiding judge or judges thereof or by an employee designated by the court. The judicial district is authorized to provide funding for any expenses related to the administration and operation of such a mental health court treatment program.

Acts 2013, No. 346, §1.



RS 13:5355 - Eligibility and exclusion

§5355. Eligibility and exclusion

A. A criminal defendant may be admitted to a mental health court program if all of the following criteria are met:

(1) A diagnosis by a qualified mental health professional of mental illness or co-occurring mental illness and substance abuse.

(2) Consent of the prosecutor and the court assigned to the criminal defendant's case.

(3) Consent of the defendant.

B. A criminal defendant may be excluded from a mental health court program if any of the following occurs:

(1) The defendant fails to demonstrate a willingness to participate in a recommended mental health court program.

(2) The criminal defendant has, within the previous ten years not including incarceration time, been convicted of any one of the following enumerated crimes:

(a) First or second degree murder.

(b) Aggravated or criminal sexual assault, including sexual assault of a child.

(c) Armed robbery.

(d) Arson.

(e) Stalking.

(f) Any crimes of violence involving the discharge of a firearm.

Acts 2013, No. 346, §1.



RS 13:5356 - Procedure; screening and assessment

§5356. Procedure; screening and assessment

A.(1) The court shall require an eligibility screening and an assessment of the defendant.

(2) If a valid assessment related to the present charge pending against the defendant has been completed within the previous sixty days, the eligibility and assessment need not be ordered.

B. When appropriate, the imposition of execution of sentence shall be postponed while the defendant is enrolled in the treatment program. As long as the defendant complies with the conditions of his agreement, he shall remain on probation. At the conclusion of the period of probation, the district attorney, on advice of the person providing the probationer's treatment and the probation officer, may recommend that the mental health division take one of the following courses of action:

(1) That the probationer's probation be revoked and the probationer be sentenced if the probationer has not successfully completed the treatment or has violated one or more of the conditions of his probation; or, if already sentenced, that the probation be revoked and the probationer be remanded to the appropriate custodian for service of that sentence.

(2) That the period of probation be extended so that the probationer may continue the program.

(3) That the probationer's conviction be set aside and the prosecution dismissed if the probationer has successfully completed all the conditions of his probation and his treatment agreement. The district attorney shall make the final determination as to whether to request revocation, extension or dismissal.

C. The judge shall inform the defendant that if the defendant fails to meet the requirements of the mental health court treatment program, eligibility to participate in the program may be revoked. Such revocation would result in the defendant being sentenced.

D. The defendant shall execute a written document which shall contain all of the following criteria:

(1) An agreement to participate in the mental health court treatment program.

(2) An agreement to all terms and conditions of the program, including but not limited to the possibility of sanctions or incarceration for failing to abide by or comply with the terms of the program.

E.(1) The court may order a defendant enrolled in a program authorized by this Chapter to complete mental health or substance abuse treatment in an outpatient, inpatient, residential, or jail-based custodial treatment program.

(2) Any period of time a defendant shall serve in a jail-based treatment program may not be reduced by the accumulation of good time or other credits.

F. The mental health court program may include a regimen of graduated requirements and rewards and sanctions, including but not limited to the following:

(1) Fines.

(2) Fees.

(3) Costs.

(4) Restitution.

(5) Incarceration of not more than one hundred eighty days.

(6) Individual and group therapy.

(7) Medication.

(8) Supervision of progress.

(9) Educational or vocational counseling, as appropriate.

(10) Any other reasonable requirements necessary to complete the mental health court program.

Acts 2013, No. 346, §1.



RS 13:5357 - Mental health and substance abuse treatment

§5357. Mental health and substance abuse treatment

A. The mental health court program may maintain or collaborate with a network of mental health treatment programs and, if the defendant has co-occurring mental illness and substance abuse issues, a network of treatment programs dealing with co-occurring mental illness and substance abuse treatment programs, representing a continuum of treatment options commensurate with the needs of defendants and in accordance with available resources. The mental health court program may designate a court liaison to monitor the progress of defendants in their assigned treatment programs on behalf of the court.

B. Any mental illness or substance abuse treatment to which defendants are referred shall be licensed by the state and shall be in compliance with all rules governing such programs operating within the state of Louisiana.

C. The mental health court program may, at its discretion, employ additional services or interventions, as it deems necessary on a case-by-case basis.

Acts 2013, No. 346, §1.



RS 13:5358 - Violation; sanctions; dismissal; discharge of criminal charges

§5358. Violation; sanctions; dismissal; discharge of criminal charges

A. Violations by the defendant. (1) If a court finds, from the evidence presented, including but not limited to the reports or proffers of proof from the mental health court professionals that any of the conditions set forth in Paragraph (2) of this Subsection are met, sanctions may be imposed.

(2)(a) The defendant is not performing satisfactorily in the assigned program.

(b) The defendant is not benefitting from education, treatment, or rehabilitation.

(c) The defendant has engaged in criminal conduct rendering the defendant unsuitable for continuing participation in the program.

(d) The defendant has otherwise violated the terms and conditions of the program or of the defendant's sentence.

(e) The defendant is for any reason unable to continue participation in the program.

B. Sanctions. The court may impose reasonable sanctions under prior written agreement of the defendant, including but not limited to imprisonment or dismissal of the defendant from participation in the program.

C.(1) Dismissal from the program. If an individual who has enrolled in a mental health court program violates any of the conditions of his probation or his treatment agreement or appears to be performing unsatisfactorily in the assigned program, or if it appears that the probationer is not benefitting from education, treatment, or rehabilitation, the treatment supervisor, probation officer, or the district attorney may move the court to dismiss the individual from the mental health court program.

(2) If the court dismisses the defendant from the mental health court program, the defendant shall be provided with the specific reasons for his dismissal from the program.

D. Discharge from criminal charges. Upon successful completion of the terms and conditions of the program, the court may do any of the following:

(1) The court may dismiss the original criminal charges against the defendant.

(2) The court may successfully terminate the original sentence of the defendant.

(3) The court may otherwise discharge the defendant from the program or from any further proceedings against the defendant as may be pending in the original criminal matter.

Acts 2013, No. 346, §1.



RS 13:5361 - Short title

CHAPTER 33-B. VETERANS COURT PROGRAM

§5361. Short title

This Chapter shall be known and may be cited as the "Veterans Court Program Treatment Act".

Acts 2014, No. 716, §1.



RS 13:5362 - Purpose

§5362. Purpose

The Legislature of Louisiana recognizes that there is a critical need for criminal justice system programs to assist veterans in order to reduce the incidence of alcohol and drug use, alcohol and drug addiction, and crimes committed by veterans as a result of alcohol and drug use and alcohol and drug addiction. There is also a need for programs to assist veterans with mental health issues, including mental health diagnoses and undiagnosed mental illnesses. Moreover, many veterans suffer from co-occurring disorders of substance abuse and mental illness. These problems can cause veterans to have involvement with the criminal justice system. Therefore, it is the intent of the Legislature of Louisiana to create specialized court programs in the various districts of this state called "Veterans Court programs" to assist veterans in overcoming these issues, as they impact veterans, the criminal justice system, and society at large. The goal of these programs will be to reduce recidivism among veterans and to provide those who have served this country with the assistance that they need and deserve.

Acts 2014, No. 716, §1.



RS 13:5363 - Goals

§5363. Goals

The goals of the Veterans Court program divisions created under this Chapter include the following:

(1) To reduce drug abuse and alcoholism and dependency among offenders.

(2) To reduce the alcohol and drug-related workload of the courts.

(3) To reduce criminal recidivism.

(4) To diagnose undiagnosed mental health problems and to assist in the care and treatment of diagnosed mental health illnesses.

(5) To increase the personal, familial, and societal accountability of offenders.

(6) To reduce prison overcrowding.

(7) To provide employment and job training for veterans in partnership with the Louisiana Workforce Commission, any technical college or vocational school, or other institute of higher learning.

(8) To provide housing assistance for homeless veterans in partnership with state, local, and federal housing authorities and nonprofit organizations.

(9) To provide benefits counseling from parish service officers in partnership with the Louisiana Department of Veterans Affairs.

Acts 2014, No. 716, §1.



RS 13:5364 - Definitions

§5364. Definitions

For the purposes of this Chapter:

(1) "Veteran" means a former or current member of the United States Armed Forces or organized militia of the several states and territories, including but not limited to a member of the Army, Navy, Air Force, Marine Corps, Coast Guard, National Guard, Air National Guard, Reserves, State Guard, or a commissioned officer of the Public Health Service, Environmental Science Services Administration, or National Oceanic and Atmospheric Administration, or its predecessor, the United States Coast and Geodetic Survey.

(2) "Veterans Court program" means a program that has all of the following essential characteristics:

(a) The integration of health care, education, and housing assistance, as well as employment, job training, disability compensation counseling, and other rehabilitative services in the processing of cases in the criminal justice system.

(b) Early identification and prompt placement of eligible participants in the program, whereby they become program participants.

(c) The use of nonadversarial approach involving prosecutors and defense attorneys to promote public safety and protect the due process rights of program participants.

(d) Access to continuum of alcohol, controlled substance, mental health, suicide assessment, intervention, treatment and management, and other related treatment and rehabilitative services.

(e) Careful monitoring of treatment and services provided to program participants.

(f) A coordinated strategy to govern program responses to participants' compliance.

(g) Ongoing judicial interaction with program participants.

(h) Monitoring and evaluation of program goals and effectiveness.

(i) Continuing interdisciplinary education to promote effective program planning, implementation, and operations.

(j) Development of partnerships with public agencies and community organizations, including but not limited to the Louisiana Department of Veterans Affairs, the Louisiana Workforce Commission, the United States Department of Veterans Affairs, and any other local, state or federal agency or organization that can provide assistance to participants.

Acts 2014, No. 716, §1.



RS 13:5365 - Eligibility, process

§5365. Eligibility, process

A. Proof of a defendant's military service must be submitted to the court in which the criminal case is pending, and may be in any form the court determines to be appropriate, including but not limited to the illustrative examples detailed in this Section. If the defendant was discharged from regular active duty after January 1, 1950, proof of military service may consist of a DD Form 214 or its functional equivalent. If the defendant served in the military before January 1, 1950, proof of military service may consist of a discharge form, including a WD AGO 53, WD AGO 55, WD AGO 53-55, NAVPERS 553, NAVMC 78PD, and the NAVCG553. If the defendant was discharged from the Army or Air Force National Guard, he may submit NGB Form 22, Report of Separation and Record of Service, or NGB Form 23, or its equivalent. If currently serving in the military, the defendant may provide an original statement of service signed by or at the direction of the adjutant, personnel officer, or commander of the defendant's unit or superior officer within the defendant's chain of command which identifies the defendant and his social security number. The statement must provide at a minimum the date of entry on his current service period and the duration of service.

B. The court must make a determination on the record in the docketed criminal case that the defendant is an eligible veteran for him to be enrolled as a program participant in a Veterans Court program.

Acts 2014, No. 716, §1.



RS 13:5366 - The Veterans Court program

§5366. The Veterans Court program

A. Each district court by rule may designate as a Veterans Court program one or more divisions of the district court to which veterans are assigned and may establish a probation program to be administered by the presiding judge or judges thereof or by an employee designated by the court.

B. Participation in probation programs shall be subject to the following provisions:

(1) The district attorney may propose to the court that an individual defendant be screened for eligibility as a participant in the Veterans Court program if all of the following criteria are satisfied:

(a) The individual is charged with a violation of a statute of this state, either a felony or misdemeanor, and is determined to be a veteran as defined in R.S. 13:5364.

(b) The district attorney has reason to believe that the individual who is charged could benefit by the Veterans Court program.

(c) The district attorney has reason to believe that it is in the best interest of the community and in the interest of justice to provide the defendant with treatment as opposed to incarceration or other sanctions.

(2) Upon receipt of the proposal provided for in Paragraph (1) of this Subsection, the court shall advise the defendant that he may be eligible for enrollment in a court-authorized treatment program through the Veterans Court program.

(3)(a) If the defendant requests to undergo treatment and is accepted into the Veterans Court program, the defendant will be placed under the supervision of the Veterans Court program for the period of not less than twelve months.

(b) During the treatment the defendant may be confined in a treatment facility or, at the discretion of the court, the defendant may be released on a probationary basis for treatment or supervised aftercare in the community.

(c) The court may impose any conditions reasonably related to the complete rehabilitation of the defendant.

(d) The defendant shall be required to participate in any court-ordered alcohol and drug testing program at his own expense, unless the court determines that he is indigent.

(e) If the defendant completes the Veterans Court program, and has successfully completed all other requirements of his court-ordered probation, the conviction may be set aside and the prosecution dismissed in accordance with the provision of the Code of Criminal Procedure Articles 893 and 894. A defendant's successful completion of the Veterans Court program and the other requirements of probation may result in his discharge from supervision. If the defendant does not successfully complete the Veterans Court program, the judge may revoke the probation and impose sentence, or the judge may revoke the probation and order the defendant to serve the sentence previously imposed and suspended, or the judge may revoke the probation and order the defendant to be committed to the custody of the Department of Public Safety and Corrections and be required to serve a sentence of not more than six months without diminution of sentence in the intensive incarceration program pursuant to R.S. 15:574.4.4 and 574.5, then to be returned to the regular Veterans Court docket, or the court may impose any sanction provided by Code of Criminal Procedure Article 900, and extend probation and order that the defendant continue treatment for an additional period, or both.

(4) The defendant has the right to be represented by counsel at all stages of a criminal prosecution and in any court hearing relating to the Veterans Court program. The defendant shall be represented by counsel during the negotiations to determine eligibility to participate in the Veterans Court program and shall be represented by counsel at the time of the execution of the probation agreement, and at any hearing to revoke the defendant's probation and discharge him from the program, unless the court finds and the record shows that the defendant has knowingly and intelligently waived his right to counsel.

(5) The defendant must agree to the Veterans Court program. If the defendant elects to undergo treatment and participate in the Veterans Court program, the court shall order an examination of the defendant by one of the court's designated licensed treatment programs. Treatment programs shall possess sufficient experience in working with criminal justice participants with alcohol or drug addictions, mental health problems, or all of these matters, and shall be certified and approved by the state of Louisiana or the United States Department of Veterans Affairs. The designated treatment program shall utilize standardized testing and evaluation procedures to determine whether or not the defendant is an appropriate candidate for a treatment program and shall report such findings to the court and the district attorney.

(6) The treatment program examiner or district attorney may request that the defendant provide the following information to the court:

(a) Information regarding prior criminal charges.

(b) Education, work experience, and training.

(c) Family history, including residence in the community.

(d) Medical and mental history, including any psychiatric or psychological treatment or counseling.

(e) Any other information reasonably related to the success of the treatment program.

(7) The designated program shall recommend to the court a preliminary length of stay and level of care for the defendant.

(8) In addition to the report submitted by the examiner, the judge and district attorney shall consider the following factors in determining whether the Veterans Court program would be in the interest of justice and of benefit to the defendant and the community:

(a) The nature of the crime charged and the circumstances surrounding the crime.

(b) Any special characteristics or circumstances of the defendant.

(c) Whether the defendant is a first-time offender, and, if the defendant has previously participated in this or a similar program, the degree of success attained.

(d) Whether there is a probability that the defendant will cooperate with and benefit from probation and treatment through the Veterans Court program.

(e) Whether the available Veterans Court program is appropriate to meet the needs of the defendant.

(f) The impact of the defendant's probation and treatment upon the community.

(g) Recommendations, if any, of the involved law enforcement agency.

(h) Recommendations, if any, of the victim.

(i) Provisions for and the likelihood of obtaining restitution from the defendant over the course of his probation.

(j) Any mitigating circumstances.

(k) Any other circumstances reasonably related to the individual defendant's case.

(9) In order to be eligible for the Veterans Court program, the defendant must satisfy each of the following criteria:

(a) The defendant cannot have a prior felony conviction for an offense defined as a homicide in R.S. 14:29 or as a sex offense in R.S. 15:541, or any pending criminal proceeding alleging commission of an offense defined as a homicide in R.S. 14:29 or as a sex offense in R.S. 15:541.

(b) The crime before the court cannot be a charge of driving under the influence of alcohol or any other drug or drugs that resulted in the death of a person.

(c) If the crime before the court is domestic abuse battery as defined in R.S. 14:35.3 or domestic abuse aggravated assault as defined in R.S. 14:37.7, the defendant shall comply with the following additional requirements as conditions of eligibility in the Veterans Court program:

(i) Completion of a court-monitored domestic abuse intervention program as defined by R.S. 14:35.3.

(ii) No ownership or possession of a firearm while under the supervision of the Veterans Court program or court-ordered probation.

(10) Notwithstanding any provision of law to the contrary, the defendant may be considered for participation in the Veterans Court program even if the defendant is not otherwise eligible for probation due to the defendant's criminal history.

(11)(a) The judge shall make the final determination of eligibility. If, based on the examiner's report and the recommendations of the district attorney and the defense counsel, the judge determines that the defendant should be enrolled in the Veterans Court program, the court shall accept the defendant's guilty plea, suspend or defer the imposition of sentence, and place the defendant on probation under the terms and conditions of the Veterans Court program. The court also may impose sentence and suspend the execution thereof, placing the defendant on probation under the terms and conditions of the Veterans Court program.

(b) If the judge determines that the defendant is not qualified for enrollment, the judge may state for the record the reasons for that determination.

(c) A Veterans Court program team or staff may petition the court to reject a referral to the Veterans Court program if the Veterans Court program team or staff deems the defendant to be inappropriate for admission to the Veterans Court program. Additionally, a Veterans Court program team or staff may petition the court for immediate discharge of any individual who fails to comply with Veterans Court program rules and treatment expectations or who refuses to constructively engage in the treatment process.

C.(1) In offering a defendant the opportunity to request treatment, the court shall advise the defendant of the following at the time of the guilty plea:

(a) If the defendant is accepted into the Veterans Court program, then the defendant must waive the right to a trial. The defendant must enter a plea of guilty to the charge, with the stipulation that sentencing be deferred or that sentence be imposed, but suspended, and the defendant placed on supervised probation under the usual conditions of probation and under certain special conditions of probation related to the completion of such treatment programs as are ordered by the court. During participation in the program, the defendant will be subject to nonadversarially determined sanctions. All adversarial hearings will occur during probation violation hearings.

(b) The terms of each probation agreement shall be decided by the judge. The defendant must agree to enter the program and sign a probation agreement stating the terms and conditions of his program. The defendant must plead guilty to the charge in order to be eligible for the Veterans Court program.

(2) Any probation agreement entered into pursuant to this Section shall include the following:

(a) The terms of the agreement, which shall provide that if the defendant fulfills the obligations of the agreement, as determined by the court, then the criminal charges may be dismissed and the prosecution set aside in accordance with the provisions of Code of Criminal Procedure Articles 893 and 894, or, if the defendant has been sentenced following the plea of guilty, then the successful completion of the Veterans Court program may result in the discharge of the defendant from continued supervision.

(b) A waiver by the defendant of the right to trial by jury under the laws and constitutions of Louisiana and the United States.

(c) The defendant's full name.

(d) The defendant's full name at the time the complaint was filed, if different from the defendant's current name.

(e) The defendant's sex and date of birth.

(f) The crime before the court.

(g) The date the complaint was filed.

(h) The court in which the agreement was filed.

(i) A stipulation of the facts upon which the charge was based, as agreed to by the defendant and the district attorney.

(j) A provision that the defendant may be required to pay a probation supervision fee if ordered by the court.

(k) A provision, in cases where applicable, that the defendant may be required to pay restitution to the victim.

(l) A provision, that once the defendant is receiving treatment as an outpatient or living in a halfway house, he will participate in appropriate job training or schooling or seek gainful employment if ordered by the court.

(m) A copy of the plea agreement.

(3) To the extent of his financial resources, a defendant who is placed under the supervision of the Veterans Court program may be required to pay a portion of or the entire cost of the treatment program to which he is assigned and the cost of any additional supervision that may be required, as determined by the Veterans Court program.

(4) If the probationer does not have the financial resources to pay all the related costs of the probation program:

(a) The court, to the extent practicable, shall arrange for the probationer to be assigned to a treatment program funded by the state or federal government.

(b) The court, with the recommendation of the treatment program, may order the probationer to perform supervised work for the benefit of the community in lieu of paying all or a part of the costs relating to his treatment and supervision. The work must be performed for and under the supervising authority of a parish, municipality, or other political subdivision or agency of the state of Louisiana or a charitable organization that renders service to the community or its residents.

(c) Any and all fees may be waived at the discretion of the court.

D.(1) When appropriate, the imposition or execution of sentence shall be postponed while the defendant is enrolled in the treatment program. As long as the probationer follows the conditions of his agreement, he shall remain on probation. At the conclusion of the period of probation, the district attorney, on advice of the person providing the probationer's treatment and the probation officer, may recommend that the court take one of the following courses of action:

(a) Revoke the probationer's probation and sentence the probationer because he has not successfully completed the treatment and has violated one or more conditions of probation; or, if the probationer has already been sentenced, revoke the probation and remand the probationer to the appropriate custodian for service of that sentence.

(b) Extend the period of probation so that the probationer may continue the program.

(c) Set aside the probationer's conviction and dismiss the prosecution because the probationer has successfully completed all the conditions of his probation and treatment agreement.

(2) The district attorney shall make the final determination on whether to request revocation, extension, or dismissal.

(3)(a) If an individual who has enrolled in a program violates any of the conditions of his probation or his treatment agreement or appears to be performing unsatisfactorily in the assigned program, or if it appears that the probationer is not benefitting from education, treatment, or rehabilitation, the treatment supervisor, probation officer, or the district attorney may move the court for a hearing to determine if the probationer should remain in the program or whether the probation should be revoked and the probationer removed from the program and sentenced or ordered to serve any sentence previously imposed. If at the hearing the moving party can show sufficient proof that the probationer has violated his probation or his treatment agreement and has not shown a willingness to submit to rehabilitation, the probationer may be removed from the program or his treatment agreement may be changed to meet the probationer's specific needs.

(b) If the court finds that the probationer has violated a condition of his probation or a provision of his probation agreement and that the probationer should be removed from the probation program, then the court may revoke the probation and sentence the individual in accordance with his guilty plea or, if the individual has been sentenced and the sentence suspended, order the individual to begin serving the sentence.

(c) If a defendant who has been admitted to the probation program fails to complete the program and is thereafter sentenced to jail time for the offense, he shall be entitled to credit for the time served in any correctional facility in connection with the charge before the court.

(d) At any time and for any appropriate reason, the probationer, his probation officer, the district attorney, or his treatment provider may petition the court to reconsider, suspend, or modify its order for rehabilitation or treatment concerning that probationer.

(e) The burden of proof at all such hearings shall be the burden of proof required to revoke probation as provided by law.

E. The appropriate treatment program shall report the following changes or conditions to the district attorney at any periodic reporting period specified by the court:

(1) The probationer is changed from an inpatient to an outpatient.

(2) The probationer is transferred to another treatment center or program.

(3) The probationer fails to comply with program rules and treatment expectations.

(4) The probationer refuses to engage constructively in the treatment process.

(5) The probationer terminates his participation in the treatment program.

(6) The probationer is rehabilitated or has obtained the maximum benefits of rehabilitation or treatment.

F. Upon successful completion of the Veterans Court program and its terms and conditions, the judge, after receiving the recommendation from the district attorney, may vacate the judgment of conviction and dismiss the criminal proceedings against the probationer or may discharge the defendant from probation in accordance with the provisions of Code of Criminal Procedure Articles 893 or 894.

G. Discharge and dismissal under this Chapter, as provided in Code of Criminal Procedure Articles 893 and 894, shall have the same effect as an acquittal, except that the conviction may be considered in order to provide the basis for subsequent prosecution of the party as a multiple offender and shall be considered as an offense for the purposes of any other law or laws relating to cumulation of offenses. Dismissal under this Chapter shall occur only once with respect to any person. Nothing herein shall be construed as a basis for the destruction of records of the arrest and prosecution of the person.

H. Nothing contained in this Chapter shall confer a right or an expectation of a right to treatment for a defendant or offender within the criminal justice system.

I. Each defendant shall contribute to the cost of any treatment received in the Veterans Court program based upon guidelines developed by the Veterans Court program. Any and all fees may be waived at the discretion of the court.

J. Each judicial district that establishes a Veterans Court probation program shall adopt written policies and guidelines for the implementation of a probation program in accordance with this Chapter. The policies and guidelines shall include provisions concerning the following:

(1) How to examine the defendant initially to determine if he is qualified for enrollment.

(2) How to advise the defendant of the program if the court has reason to believe the defendant may suffer from alcohol or drug addiction or mental health problems or illnesses.

(3) What licensed treatment programs are certified by the court.

K. Each Veterans Court program shall develop a method of evaluation so that its effectiveness can be measured. These evaluations shall be compiled annually and transmitted to the judicial administrator of the Supreme Court of Louisiana.

L.(1) Except as otherwise provided for by law, the registration and other records of a treatment facility are confidential and shall not be disclosed to any person not connected with the treatment facility or the Veterans Court program and district attorney without the consent of the patient.

(2) The provisions of Paragraph (1) of this Subsection shall not restrict the use of patients' records for the purpose of research into the cause and treatment of alcoholism and drug addiction and mental health illnesses, provided that such information shall not be published in a way that discloses the patient's name and identifying information.

M. No statement, or any information procured therefrom, with respect to the specific offenses with which the defendant is charged, which is made to any probation officer or program treatment worker subsequent to the granting of probation, shall be admissible in any civil or criminal action or proceeding, except a Veterans Court program probation revocation proceeding.

N. A record of the fact that an individual has participated in a Veterans Court program shall be sent to the office of the attorney general and shall be made available upon request to any district attorney for the purpose of determining if an individual has previously participated in a Veterans Court program.

O.(1) The provisions of Code of Criminal Procedure Article 893(A) and (D) which prohibit the court from suspending or deferring the imposition of sentences for violations of the Uniform Controlled Dangerous Substances Law or for violations of R.S. 40:966(A), 967(A), 968(A), 969(A), or 970(A) shall not apply to prosecutions in Veterans Court programs as authorized by this Chapter.

(2) The minimum mandatory sentence provided for in R.S. 14:98(D)(1) and (E)(1), which shall otherwise be imposed without benefit of probation, parole, or suspension of sentence, may be suspended if the offender is prosecuted in a Veterans Court program pursuant to the provisions of this Chapter.

Acts 2014, No. 716, §1; Acts 2016, No. 230, §1.



RS 13:5367 - Additional veteran indicator documents

§5367. Additional veteran indicator documents

In addition to the documents used to verify veteran status referred to in R.S. 13:5365(A), the following documents may be used to establish veteran status:

(1) DD-2 US Uniformed Services Identification Card.

(2) DD-214 Report of Separation.

(3) DD-217 Discharge Certificate.

(4) DD-256A Honorable Discharge Certificate.

(5) DD-256AF Honorable Discharge Certificate.

(6) DD-256CG Honorable Discharge Certificate.

(7) DD-256MC Honorable Discharge Certificate.

(8) DD-256N Honorable Discharge Certificate.

(9) DD-257A General Discharge Certificate.

(10) DD-257AF General Discharge Certificate.

(11) DD-257CG General Discharge Certificate.

(12) DD-257MC General Discharge Certificate.

(13) DD-257N General Discharge Certificate.

(14) DD-303 Certificate in Lieu of Lost or Destroyed Discharge.

(15) DD-303AF Certificate in Lieu of Lost or Destroyed Discharge.

(16) DD-303CG Certificate in Lieu of Lost or Destroyed Discharge.

(17) DD-303MC Certificate in Lieu of Lost or Destroyed Discharge.

(18) DD-303N Certificate in Lieu of Lost or Destroyed Discharge.

(19) AGO-525 Discharge Certificate.

(20) AGO-755 Discharge Certificate.

(21) AGO-01252 Discharge Certificate.

(22) AGO-01254 Discharge Certificate.

(23) AGO-01502 Discharge Certificate.

(24) Bureau of Investigation No. 6 Discharge Certificate.

(25) Bureau of Investigation No 53 Discharge Certificate.

(26) Bureau of Investigation No 118 Discharge Certificate.

(27) Bureau of Investigation No 213 Discharge Certificate.

(28) NAVCG-2510 Honorable Discharge, U.S. Coast Guard.

(29) NAVMC-455 U.S. Marine Corps Certificate of Service, In Lieu of Lost or Destroyed Discharge Certificate.

(30) NAVMC-70-PD Honorable Discharge, U.S. Marine Corps.

(31) NAVMC-78-PD U.S. Marine Corps Report of Separation.

(32) NMC-258 A&I Discharge Certificate.

(33) NMC-2571 A&I Honorable Discharge, U.S. Marine Corps.

(34) NAVPERS-563 Navy Discharge-Notice of Separation from U.S. Naval Service.

(35) NAVPERS-566 Standard Statement of Service.

(36) NAVPERS-660 Honorable Discharge from U.S. Navy.

(37) NAVPERS-661 Certificate of Discharge, U.S. Naval Service.

(38) NAVPERS-663B Discharge Certificate.

(39) WD AGO-53-58 Enlisted Record and Report of Separation General Discharge.

(40) WD AGO-53-90 Certificate of Service.

(41) WD AGO-53-98 Military Record and Report of Separation Certificate of Service.

(42) WD AGO-280 Certificate of Service, AVS.

(43) WD AGO-525 Honorable Discharge from the United States Army.

(44) WD AGO-755 Honorable Discharge, Women's Army Auxiliary Corps.

(45) WD AGO-0729 Honorable Discharge from Army of the United States of America.

(46) WD AGO-01502 Certificate in Lieu of Lost or Destroyed Discharge Certificate.

(47) WD AGO-01504 Discharge Certificate.

Acts 2014, No. 716, §1.



RS 13:5368 - Dismissal of certain criminal charges upon completion of Veterans Court program; revocation of probation; effects of dismissal

§5368. Dismissal of certain criminal charges upon completion of Veterans Court program; revocation of probation; effects of dismissal

A. Notwithstanding any other provision of law to the contrary, as to any person eligible for participation in a Veterans Court program as provided for under the provisions of this Chapter, when it appears that the best interests of the public and of the defendant will be served, with the prior approval of the district attorney, the court may, without entering a judgment of guilt and with the consent of such person, defer proceedings and place him on probation upon such reasonable terms and conditions as may be required by the court and under the provisions of this Chapter. If the defendant is accepted into the Veterans Court program, the defendant must waive the right to a trial.

B. Upon the defendant's violation of any of the terms or conditions of his probation, the court may revoke his probation, enter an adjudication of guilt, and impose sentence upon such person. The entering of the adjudication of guilt shall be retroactive to the date the defendant pled guilty or was convicted under Subsection A of this Section, but the imposition or execution of sentence shall not be retroactive.

C. Upon fulfillment of the terms and conditions of probation imposed in accordance with this Section, the court shall discharge such person and dismiss the proceedings against him.

D. The discharge and dismissal of charges pursuant to this Section shall be without court adjudication of guilt and shall not be deemed a conviction for purposes of disqualifications or disabilities imposed by law upon conviction of a crime, including the additional penalties imposed for second or subsequent convictions pursuant to R.S. 40:982. The discharge and dismissal pursuant to this Section may occur only once with respect to any person.

Acts 2016, No. 181, §1.



RS 13:5371 - Creation

CHAPTER 33-C. SWIFT AND CERTAIN PROBATION PILOT PROGRAM

§5371. Creation

The provisions of this Chapter are to create a pilot program in the Twenty-fourth Judicial District Court entitled the Swift and Certain Probation Pilot Program.

Acts 2016, No. 676, §1, eff. June 17, 2016.



RS 13:5372 - Goals of the Swift and Certain Probation Pilot Program

§5372. Goals of the Swift and Certain Probation Pilot Program

The goals of the Swift and Certain Probation Pilot Program created under this Chapter include the following:

(1) To reduce alcoholism and drug abuse and dependency among offenders.

(2) To reduce the number of new crimes.

(3) To reduce criminal recidivism.

(4) To reduce the alcohol- and drug-related workload of the courts.

(5) To increase the personal, familial, and societal accountability of offenders.

(6) To promote effective interaction and use of resources among criminal justice personnel and community agencies.

(7) To reduce the overcrowding of prisons.

Acts 2016, No. 676, §1, eff. June 17, 2016.



RS 13:5373 - Swift and Certain Probation Pilot Program; Twenty-fourth Judicial District Court; creation

§5373. Swift and Certain Probation Pilot Program; Twenty-fourth Judicial District Court; creation

A. The Twenty-fourth Judicial District Court, by rule adopted by a majority of the judges sitting en banc, may establish the Swift and Certain Probation Pilot Program to be administered by the presiding judge or judges of a special division of court established by the court or any judge of the district court if the presiding judge or judges are unavailable. The judicial district is authorized to provide funding for any expenses related to the administration and operation of the pilot program.

B. Any funds realized from a reduction in the amount of time a person would have been required to serve in prison if the defendant had not been placed on probation as provided by this Chapter shall be appropriated to the Department of Public Safety and Corrections and shall be used to defray the additional operational expenses of probation and parole and reentry initiatives. The Department of Public Safety and Corrections shall measure and document cost savings from the implementation of this Chapter and provide information to the legislature regarding the estimated savings annually.

C. The terms of the probation pilot program shall be decided by the presiding judge or judges, which shall be in conformity with the principles of the original Hawaii Opportunity Probation with Enforcement (HOPE) program. Probationers in the program receive swift, predictable, and immediate sanctions typically resulting in several days in jail for each detected violation, such as drug use or missed appointments with a probation officer. Sanctions imposed pursuant to this Chapter shall be served without diminution of sentence or credit for time served.

D. The court may impose the conditions of the probation pilot program on any defendant placed on probation pursuant to Code of Criminal Procedure Article 893.

E. Nothing in this Section shall be construed to limit the judge's authority over an offender on probation.

Acts 2016, No. 676, §1, eff. June 17, 2016.



RS 13:5401 - District courts; reentry courts; subject matter

CHAPTER 34. REENTRY COURTS

§5401. District courts; reentry courts; subject matter

A. The district courts as enumerated in Subsection C of this Section, by rule, adopted by a majority vote of the judges sitting en banc, may assign a certain division of the court as a reentry division of court. The reentry division of court shall establish a workforce development sentencing program, which shall establish guidelines for the issuance of sentences providing inmate rehabilitation and workforce development. The reentry division of court and sentencing program shall work in conjunction with the Louisiana Workforce Commission and all efforts shall be coordinated and consistent with the provisions of R.S. 23:1 et seq.

B. Participation in the workforce development sentencing program as authorized by the provisions of this Section shall be subject to the following provisions:

(1) The court may recommend that a defendant participate in the workforce development sentencing program if all of the following criteria are satisfied:

(a) The defendant meets the eligibility requirements for participation in the Offender Rehabilitation and Workforce Development Program as provided for in R.S. 15:1199.7(A) and (C).

(b) The court determines that it is in the best interest of the community and in the interest of justice that the defendant be sentenced to the Offender Rehabilitation and Workforce Development Program.

(c) The defendant is not sentenced to a term of incarceration which exceeds ten years.

(d) The defendant shall not have any prior felony convictions for any offenses defined as a sex offense in R.S. 15:541.

(e) The crime before the court shall not be a crime of violence as defined in R.S. 14:2(B), including domestic violence.

(f) The defendant cannot be sentenced as a multiple offender in the present charge pursuant to R.S. 15:529.1.

(g) Other criminal proceedings alleging commission of a crime of violence as defined in R.S. 14:2(B) shall not be pending against the defendant.

(h) The crime before the court shall not be a charge of any crime that resulted in the death of a person.

(2) Upon a determination that the defendant meets the eligibility criteria provided for in Paragraph (1) of this Subsection, the court shall advise the defendant that he may be eligible for enrollment in the workforce development sentencing program.

(3) In offering a defendant the opportunity to request the program, the court shall advise the defendant of the following:

(a) If the defendant is eligible to participate in the workforce development sentencing program, the defendant shall waive the right to a trial. The defendant shall enter a plea of guilty to the charge, with the stipulation that the defendant shall be sentenced to custody of the Department of Public Safety and Corrections to participate in the Offender Rehabilitation and Workforce Development Program and after successful completion of that program, he may petition the court to suspend the remainder of his sentence and be placed on probation under the intensive supervision of the reentry division of court.

(b) The court may impose any conditions reasonably related to the rehabilitation of the defendant, including ordering the defendant to participate and complete a substance abuse treatment program.

(c) A defendant who is placed under the supervision of the reentry division of court shall pay the cost of any assessments, substance abuse tests, and treatment programs to which he is assigned and the cost of any additional supervision that may be required, to the extent of his financial resources, as determined by the reentry division of court.

(4) The defendant has the right to be represented by counsel at all stages of a criminal prosecution. The defendant shall be represented by counsel during the determination of eligibility to participate in the workforce development sentencing program at the time of the execution of the sentencing agreement and at any subsequent probation revocation hearing to discharge him, unless the court finds and the record shows that the defendant has knowingly and intelligently waived his right to counsel.

(5) The defendant shall agree to participation in the workforce development sentencing program.

(6) The judge shall consider the following factors in determining whether workforce development sentencing is in the interest of justice and of benefit to the defendant and the community:

(a) The nature of the crime charged and the circumstances surrounding the crime.

(b) Any special characteristics or circumstances of the defendant.

(c) Whether there is a probability that the defendant will cooperate with and benefit from the workforce development sentencing program.

(d) Whether the available workforce development sentencing program is appropriate to meet the needs of the defendant.

(e) The impact of the defendant's sentencing upon the community.

(f) Recommendations, if any, of the district attorney.

(g) Recommendations, if any, of the involved law enforcement agency.

(h) Recommendations, if any, of the victim.

(i) Provisions for and the likelihood of obtaining restitution from the defendant.

(j) Any mitigating circumstances.

(k) Any other circumstances reasonably related to the defendant's case.

(7)(a) If the judge determines that the defendant shall be enrolled in the workforce development sentencing program, the court shall accept the defendant's guilty plea and sentence the defendant to the custody of the Department of Public Safety and Corrections for participation in the Offender Rehabilitation and Workforce Development Program under the terms and conditions of the workforce development sentencing program.

(b) If the judge determines that the defendant is not qualified for enrollment, the judge shall state for the record the reasons for that determination.

(c) If the defendant successfully completes the Offender Rehabilitation and Workforce Development Program and successfully completes all other requirements of the workforce development sentencing program, he may petition the court to suspend the remainder of his sentence and be placed on probation under the intensive supervision of the reentry division of court, notwithstanding any other provision of law to the contrary which provides that any minimum mandatory sentence is to be imposed without the benefit of probation, parole, or suspension of sentence unless the crime before the court is the use or possession of a firearm or other dangerous weapon while committing or attempting to commit a crime of violence pursuant to the provisions of R.S. 14:95(E).

(d) If the defendant violates any condition of his reentry probation, the court may revoke the probation and order the defendant to serve the sentence previously imposed and suspended, or the court may revoke the probation and order the defendant to be committed to the custody of the Department of Public Safety and Corrections and be required to serve a sentence of not more than twelve months without diminution of sentence in the intensive incarceration program pursuant to R.S. 15:574.4.4, or the court may impose a sentence of not more than ninety days without diminution of sentence or credit for time served prior to the revocation for any technical violation, or the court may impose any sanction provided by Code of Criminal Procedure Article 900, and extend probation and order that the defendant continue treatment for an additional period, or both. The term of the revocation for a technical violation shall begin on the date the court orders the revocation. Upon completion of the imposed sentence for the technical revocation, the defendant shall return to active and supervised probation for a period equal to the remainder of the original period of probation subject to any additional conditions imposed by the court.

(e) A "technical violation", as used in this Paragraph, means any violation except it shall not include any of the following:

(i) Being arrested, charged, or convicted of any of the following:

(aa) A felony.

(bb) Any intentional misdemeanor directly affecting the person, including but not limited to domestic abuse battery.

(ii) Being in possession of a firearm or other prohibited weapon.

(iii) Absconding from the jurisdiction of the court.

C. The following district courts may assign certain divisions of the court as a reentry division of court in accordance with the provisions of this Section:

(1) The Criminal District Court for the parish of Orleans.

(2) The Nineteenth Judicial District Court.

(3) The Twenty-Second Judicial District Court.

(4) The Eleventh Judicial District Court.

(5) The Fifteenth Judicial District Court.

(6) The Twenty-Sixth Judicial District Court.

(7) The First Judicial District Court.

(8) The Twenty-Fourth Judicial District Court.

(9) The Twenty-Fifth Judicial District Court.

(10) The Fourth Judicial District Court.

(11) The Fourteenth Judicial District Court.

(12) The Thirty-Second Judicial District Court.

(13) The Twenty-First Judicial District Court.

Acts 2010, No. 664, §1; Acts 2012, No. 399, §1; Acts 2013, No. 302, §1; Acts 2014, No. 7, §1; Acts 2014, No. 327, §1; Acts 2014, No. 376, §1; Acts 2014, No. 624, §1; Acts 2015, No. 79, §1; Acts 2016, No. 54, §1; Acts 2016, No. 221, §1; Acts 2016, No. 421, §1.



RS 13:5501 - Judicial cooperative endeavors

CHAPTER 34-A. JUDICIAL COOPERATIVE ENDEAVORS

§ 5501. Judicial cooperative endeavors

The various judicial district courts and district attorneys of Louisiana are authorized to enter into intergovernmental agreements with federal entities in order to share the administrative costs of funding the operations for joint programs funded by local, state, and federal assets.

Acts 2012, No. 399, §1.



RS 13:5521 - Compensation

CHAPTER 35. SHERIFFS

PART I. GENERAL PROVISIONS

§5521. Compensation

A.(1) The rate of annual compensation for all services required of sheriffs and ex officio tax collectors of the various parishes, including the civil and criminal sheriffs for the parish of Orleans, may only be increased by legislative act.

(2) Nothing in this Subsection shall mandate an additional appropriation by the city of New Orleans.

(3) Repealed by Acts 1995, No. 525, §2, eff. Jan. 1, 1996.

B. In addition to the above salary, each individual sheriff shall be granted ten percent of his annual compensation as an expense allowance.

C. Nothing in this Section shall be construed to limit a sheriff from participation in an eligible deferred compensation program established in accordance with 26 U.S.C. 457. A sheriff shall not authorize or receive an employer contribution that would be more favorable than that offered to the employees of the sheriff's office.

D. In addition to all other forms of compensation which are authorized for sheriffs under the provisions of this Section, effective on July 1, 1999, the annual compensation of each sheriff shall be increased by twelve thousand dollars.

E. The compensation set forth in this Section shall not be changed by amendment to this Section, or by other Act regardless of whether it amends this Section, unless notice of intention to introduce the proposal has been published on two separate days without cost to the state in the official journal for the parish wherein the office is located. If the proposal would change the compensation of all sheriffs in the state, publication shall also be made in the official journal of the state. The last day of publication shall be at least thirty days prior to introduction of the bill. The notice shall state the amount of the change, the bill shall contain a recital that the notice has been given, and certification of such publication shall be attached to the bill.

Amended by Acts 1950, No. 112, §1; Acts 1952, No. 257, §1; Acts 1954, No. 152, §1; Acts 1956, No. 346, §1; Acts 1958, No. 447, §1; Acts 1960, No. 242, §1; Acts 1962, No. 287, §1; Acts 1965, No. 67; Acts 1966, No. 112, §1; Acts 1969, No. 109, §1; Acts 1972, No. 310, §1; Acts 1974, No. 331, §1; Acts 1975, No. 622, §1; Acts 1976, No. 689, §2; Acts 1978, No. 204, §1; Acts 1979, No. 295, §4; Acts 1980, No. 419, §1; Acts 1981, No. 250, §1; Acts 1983, No. 611, §1; Acts 1984, No. 932, §1, eff. July 20, 1984; Acts 1989, No. 621, §1; Acts 1989, No. 783, §1, eff. July 1, 1989; Acts 1990, No. 276, §1; Acts 1991, No. 37, §1, eff. July 1, 1992; Acts 1991, No. 41, §1; Acts 1992, No. 47, §1; Acts 1992, No. 97, §1; Acts 1992, No. 134, §1; Acts 1993, No. 607, §1; Acts 1995, No. 525, §§1, 2, eff. Jan. 1, 1996 (Subparagraph A(1)(c) eff. July 1, 1995); Acts 1997, No. 645, §1; Acts 1999, No. 498, §1; Acts 2003, No. 531, §1; Acts 2003, No. 939, §1; Acts 2007, No. 422, §2, eff. July 1, 2010; Redesignated from R.S. 33:1421 pursuant to Acts 2011, No. 248, §3.

NOTE: See Acts 1993, No. 607, §2, relative to effectiveness of Act No. 607.

NOTE: See Acts 1995, No. 525, §3.



RS 13:5522 - Expenditures to be made from sheriff's salary fund

§5522. Expenditures to be made from sheriff's salary fund

A. A sheriff and ex officio tax collector shall pay from the Sheriff's Salary Fund, upon warrant drawn by him, all expenses authorized by law which are incurred in the performance of his duties, including, but not restricted to, clerical expenses, the salary of the sheriff, and of all deputies, reasonable attorney fees for legal services, the premium of bonds required by the sheriff and deputies, the cost of uniforms for deputies, including clothing for deputies assigned plain clothes duty or undercover operational duties, and the membership dues of the sheriff and deputies in the Louisiana Sheriffs' Association and in the National Sheriffs' Association.

B. A sheriff and ex officio tax collector shall further pay from the sheriff's salary fund, upon warrant drawn by him, an amount necessary to promote youth, junior deputy, or elder services programs, which amount shall not exceed ten percent of the amount of the annual revenues of the sheriff's salary fund or create a deficit in the sheriff's salary fund.

C. A sheriff and ex officio tax collector shall further pay from the sheriff's salary fund, upon warrant drawn by him, an amount necessary to pay final judgments obtained against his office for its official acts.

D. Notwithstanding the provisions of R.S. 33:4713, a sheriff and ex officio tax collector may purchase and equip such real property as is necessary in the performance of his duties, including but not limited to an adequate and safe jail. The ownership of such real property shall be vested in the parish law enforcement district.

Amended by Acts 1952, No. 258, §1; Acts 1954, No. 154, §1; Acts 1958, No. 516, §1; Acts 1966, No. 221, §1; Acts 1968, No. 46, §1; Acts 1970, No. 227, §1; Acts 1972, No. 645, §1; Acts 1973, No. 64, §1; Acts 1975, No. 417, §1; Acts 1977, No. 37, §1; Acts 1977, No. 58, §; Acts 1977, No. 466, §1; Acts 1979, No. 191, §1, eff. July 3, 1979; Acts 1979, No. 564, §1; Acts 1985, No. 27, §1, eff. June 18, 1985; Acts 1988, No. 289, §1; Acts 1988, No. 857, §1, eff. July 18, 1988; Acts 1991, No. 489, §1; Acts 1995, No. 822, §1; Redesignated from R.S. 33:1422 pursuant to Acts 2011, No. 248, §3.



RS 13:5523 - Sheriff's general fund; commissions from tax collections; disbursements from fund

§5523. Sheriff's general fund; commissions from tax collections; disbursements from fund

A. Repealed by Acts 1978, No. 339, §2, eff. June 30, 1978.

B.(1) The tax collector shall deduct fifteen percent commission which he is to turn over to the sheriff's general fund from the following: all state taxes and licenses, except hunting and fishing licenses, and parish licenses collected by him and actually paid by him to the state and parish treasury or the authority designated by law to receive same.

(2) In addition, the sheriff of the parish of Jefferson shall collect all sales taxes levied by the Jefferson Parish Council and/or the Jefferson Parish School Board, for which collection he shall receive as compensation, eleven percent of the aggregate amount of sales taxes collected by the sheriff and levied by the Jefferson Parish Council, and nine and one-half percent of the aggregate amount of sales taxes collected by the sheriff and levied by the Jefferson Parish School Board.

(3)(a) The sheriff of the parish of St. Bernard shall collect all sales taxes levied in St. Bernard Parish for which collection he shall receive as compensation up to nine percent of the aggregate amount of sales taxes collected by the sheriff and levied by the St. Bernard Parish Police Jury or the St. Bernard Parish School Board, or both.

NOTE: Subparagraph (B)(3)(b) was repealed by Acts 1992, No. 536, §2 upon expiration of certain taxes. See Acts 1992, No. 536, §2.

(b) However, notwithstanding any other provision of this Paragraph to the contrary, any additional sales and use tax imposed by the St. Bernard Parish Police Jury or the St. Bernard Parish School Board subsequent to the effective date of this Subparagraph shall be collected by the sheriff without compensation for the collection of such additional sales and use tax.

C. In the following parishes, the tax collector shall deduct as commissions not more than the following percentages of the aggregate amount of such taxes shown to be collectable by the tax rolls:

(1)

Acadia

15%

(2)

Allen

14 1/2%

(3)

Ascension

19%

(4)

Assumption

19%

(5)

Avoyelles

18%

(6)

Beauregard

13%

(7)

Bienville

14%

(8)

Bossier

9%

(9)

Caddo

7%

(10)

Calcasieu

10 1/2%

(11)

Caldwell

16%

(12)

Cameron

16%

(13)

Catahoula

14%

(14)

Claiborne

12%

(15)

Concordia

16%

(16)

DeSoto

15%

(17)

East Baton Rouge Parish

8 1/4%

(18)

East Carroll

14%

(19)

East Feliciana

22%

(20)

Evangeline

14%

(21)

Franklin

11%

(22)

Grant

15%

(23)

Iberia

14%

(24)

Iberville

20%

(25)

Jackson

14%

(26)

Jefferson

11%

Provided, however, that the commission provided herein shall be 9 1/2% of the aggregate amount of taxes collected by the sheriff and levied by the Jefferson Parish School Board.

(27)

Jefferson Davis

11%

(28)

Lafayette

15%

(29)

Lafourche

13%

(30)

LaSalle

14%

(31)

Lincoln

10%

(32)

Livingston

17%

(33)

Madison

11%

(34)

Morehouse

11%

(35)

Natchitoches

12%

(36)

Ouachita

9 1/2%

(37)

Plaquemines

12%

(38)

Pointe Coupee

15%

(39)

Rapides

10%

(40)

Red River

20%

(41)

Richland

11%

(42)

Sabine

16%

(43)

St. Bernard

12%

(44)

St. Charles

14%

(45)

St. Helena

18%

(46)

St. James

15%

(47)

St. John the Baptist

20%

Provided, however, that after June 30, 1980, the rate shall be 18%.

(48)

St. Landry

13%

(49)

St. Martin

14%

(50)

St. Mary

12%

(51)

St. Tammany

12%

(52)

Tangipahoa

15%

(53)

Tensas

13%

(54)

Terrebonne

11%

(55)

Union

11%

(56)

Vermilion

15%

(57)

Vernon

14%

(58)

Washington

14 1/2%

(59)

Webster

11 1/2%

(60)

West Baton Rouge

16%

(61)

West Carroll

12%

(62)

West Feliciana

20%

(63)

Winn

17%

The three percent increase in the percentage of the commission for the tax collector for Avoyelles Parish shall be dedicated to increasing the salaries of the full time deputies.

In the event House Bill Nos. 1285* or 1505 of this session does not become law the commission of the sheriff of East Baton Rouge Parish shall remain at seven and one-half percent.

D.(1) The sheriff and ex officio tax collector shall draw his salary monthly on his own check or warrant and shall monthly issue to employees and deputies, checks or warrants for the amount due them, which shall be drawn against and paid out of the sheriff's general fund. For claims within the allowance above fixed and to be charged to the allowance he shall issue his own checks or warrants which shall be drawn against and paid out of the sheriff's general fund. The special account representing the sheriff's general fund shall show the total receipts of the office of the sheriff and ex officio tax collector in civil and criminal matters and other fees, allowances, charges, and commissions; the disbursement to the sheriff and ex officio tax collector, including the salary and all other expenses of the office; and also including the reimbursement of actual expenses paid out as hereinafter allowed.

(2) In any case where the sheriff can with reasonable certainty estimate what will be the amount of the sheriff's general fund, as herein provided, he may at his discretion anticipate not exceeding seventy-five percent of the same exclusive of interest according to the needs of his office and may negotiate his own warrants against the fund from month to month or may execute notes or other evidences of indebtedness against the sheriff's general fund. In that case, the warrants or the notes or other evidences of indebtedness and the interest thereon shall be paid from the sheriff's general fund as the money accrues therein, and the general fund is pledged for the payment of such warrants or notes or other evidences of indebtedness executed under the authority of this Subsection.

E. Repealed by Acts 1976, No. 689, §3.

Amended by Acts 1950, No. 110, §1; Acts 1952, No. 217, §1; Acts 1954, No. 151, §1; Acts 1956, No. 343, §1; Acts 1958, No. 446, §1; Acts 1960, No. 241, §1; Acts 1961, No. 42, §1; Acts 1963, No. 50, §1; Acts 1964, No. 510; Acts 1964, Ex.Sess., No. 12, §1; Acts 1965, No. 68; Acts 1966, No. 220; Acts 1966, No. 268, §1; Acts 1967, No. 65, §1; Acts 1967, No. 70; Acts 1968, No. 444, §1; Acts 1969, No. 99, §1; Acts 1969, No. 100, §1; Acts 1969, No. 102, §1; Acts 1969, No. 107, §1; Acts 1969, No. 129, §1; Acts 1970, No. 66, §1; Acts 1970, No. 70, §1; Acts 1970, No. 88, §1; Acts 1971, No. 122, §1; Acts 1971, No. 129, §1; Acts 1972, No. 44, §1; Acts 1972, No. 56, §1; Acts 1972, No. 75, §1; Acts 1972, No. 77, §1; Acts 1972, No. 283, §1; Acts 1972, No. 286; Acts 1972, No. 290; Acts 1972, No. 308, §1; Acts 1972, No. 313, §1; Acts 1972, No. 356, §1; Acts 1972, No. 357, §1; Acts 1972, No. 575, §1; Acts 1972, No. 587, §1; Acts 1972, No. 593, §1; Acts 1972, No. 618; Acts 1973, No. 192; Acts 1974, No. 319, §1; Acts 1974, No. 392, §1; Acts 1975, No. 173, §1; Acts 1976, No. 186, §1; Acts 1976, No. 421, §1; Acts 1976, No. 452, §1; Acts 1976, No. 566, §1; Acts 1976, No. 570, §1; Acts 1976, No. 602, §1; Acts 1976, No. 689, §2, 3; Acts 1977, No. 591, §1; Acts 1984, No. 261, §1, eff. June 30, 1984; Acts 1985, No. 881, §1, eff. Oct. 1, 1985; Acts 1986, No. 1066, §1; Acts 1992, No. 536, §§1 and 2; Acts 1998, 1st Ex. Sess., No. 164, §1, eff. Sept. 21, 1998; Acts 2000, 2d Ex. Sess., No. 1, §1, eff. June 26, 2000; Redesignated from R.S. 33:1423 pursuant to Acts 2011, No. 248, §3.

{{NOTE: SEE ACTS 1992, NO. 536, §2.}}

NOTE: SEE ACTS 1998, 1ST EX. SESS., NO 164, §4, RE: EFFECTIVENESS AND EFFECTIVE DATE OF ACT. LETTER DATED SEPT. 21, 1998, WAS SENT TO DEPT. OF WILDLIFE & FISHERIES FROM COMMISSIONER OF ADMINISTRATION STATING THAT FUNDS WERE APPROPRIATED FROM THE LA. TECHNOLOGY INNOVATION FUND TO IMPLEMENT THE PROGRAM.

*Acts 1976, No. 689.



RS 13:5524 - Collection and disposition of bonds, fines, fees, licenses, taxes; acceptance of credit card or electronic check payment; expenses of collection borne pro rata by affected tax recipient bodies

§5524. Collection and disposition of bonds, fines, fees, licenses, taxes; acceptance of credit card or electronic check payment; expenses of collection borne pro rata by affected tax recipient bodies

A. Sheriffs and ex officio tax collectors of the various parishes, including the director of finance for the city of New Orleans may accept payment by credit card or electronic check for all traffic fines, criminal fines, occupational license fees, ad valorem taxes, bonds, and any other payment legally collected by a sheriff or tax collector or the director of finance for the city of New Orleans. The sheriff or tax collector shall collect a fee for processing the payments in an amount that is equal to the expense incurred by the sheriff or tax collector or the director of finance for the city of New Orleans in processing the payment by credit card or electronic check, not to exceed five percent of the amount to be collected plus any penalties or interest being paid. The processing fee shall be in addition to the amount of the fine, bond, tax, license fee, or other payment to be collected.

B. In addition to any other authority provided by law, sheriffs and ex officio tax collectors of the various parishes, including the chief administrative officer for the city of New Orleans may employ an agency or private counsel to assist in the collection of any due delinquent ad valorem taxes, any penalties or interest thereon, and any other payment which may be legally collected by a sheriff or tax collector or director of finance for the city of New Orleans.

C. The sheriff or ex officio tax collector or director of finance for the city of New Orleans may enter into a contract with such agency or private attorney. The contract shall include the method of compensation to be paid, which shall be either by an hourly rate for services or a specific fee. The hourly rate shall not exceed the attorney general's fee schedule. If the method of compensation is a fee, it shall not exceed ten percent of the amount collected, which percentage shall be calculated on the total amount collected inclusive of any monies due as a result of a fine, bond, tax, license fee, or any other payment to be collected. The compensation due to the private attorney or agency shall be payable to the tax recipient body by the taxpayer. The sheriff or ex officio tax collector or director of finance for the city of New Orleans shall obtain approval of the hourly rate or fee to be paid the private attorney or agency by the tax recipient bodies, which are owed in the aggregate, at least seventy-five percent of the revenues to be collected prior to contracting with the attorney or agency. The sheriff or ex officio tax collector or chief administrative officer shall give advance notice to the tax recipient bodies prior to employing counsel or an agency and shall provide an estimate of anticipated expenses. The affected tax recipient bodies shall each contribute its pro rata or equitable share of the fees and expenses of the attorney or agency. The sheriff or ex officio tax collector or director of finance for the city of New Orleans shall furnish an itemized expense voucher to all affected tax recipient bodies, which shall be due and payable upon receipt by the tax recipient body.

D. If as a result of any judgment or settlement, monies attributable to attorney or agency fees and expenses are paid to the sheriff or ex officio tax collector or director of finance for the city of New Orleans in an amount in excess of the amount owed to the attorney or agency under contract, the sheriff or ex officio tax collector or director of finance for the city of New Orleans shall rebate such excess to the affected tax recipient bodies based upon their pro rata payments for the cost of the attorney or agency.

Acts 1995, No. 772, §1; Acts 2005, No. 472, §1; Acts 2009, No. 200, §2; Acts 2010, No. 439, §1; Redesignated from R.S. 33:1423.1 pursuant to Acts 2011, No. 248, §3.



RS 13:5525 - Sheriff's general funds; reimbursement by the Department of Public Safety and Corrections in certain parishes

§5525. Sheriff's general funds; reimbursement by the Department of Public Safety and Corrections in certain parishes

The Department of Public Safety and Corrections, out of its appropriated funds, shall annually reimburse certain sheriff's general funds for services rendered to state correctional institutions in certain parishes. The following sheriff's general funds in the following parishes shall be reimbursed annually in the following amounts:

(1)

West Feliciana Parish (sheriff's general fund)

-

$6,000

(2)

East Feliciana Parish (sheriff's general fund)

-

$6,000

(3)

Iberville Parish (sheriff's general fund)

-

$6,000

(4)

Beauregard Parish (sheriff's general fund)

-

$6,000

(5)

Claiborne Parish (sheriff's general fund)

-

$6,000

(6)

Ouachita Parish (sheriff's general fund)

-

$6,000

(7)

Rapides Parish (sheriff's general fund)

-

$6,000

(8)

St. Bernard Parish (sheriff's general fund)

-

$6,000

(9)

Orleans Parish (criminal sheriff's general fund)

-

$6,000

(10)

Jefferson Parish (sheriff's salary fund)

-

$6,000

(11)

St. Tammany Parish (sheriff's salary fund)

-

$6,000

(12)

Washington Parish (sheriff's general fund)

-

$6,000

(13)

Winn Parish (sheriff's general fund)

-

$6,000

(14)

Avoyelles Parish (sheriff's general fund)

-

$6,000

Amended by Acts 1952, No. 240, §1; Acts 1972, No. 606, §1; Acts 1973, No. 10, §1; Acts 1977, No. 318, §1; Acts 1977, No. 591, §1; Acts 1979, No. 537, §1; Acts 1982, No. 785, §1; Acts 1983, No. 596, §1, eff. July 14, 1983. Acts 1984, No. 114, §1; Acts 1993, No. 92, §1; Acts 1993, No. 503, §1, eff. July 1, 1993; Redesignated from R.S. 33:1424 pursuant to Acts 2011, No. 248, §3.



RS 13:5526 - Drawing monthly salary

§5526. Drawing monthly salary

The monthly salary and allowance of the sheriff and ex officio tax collector shall be drawn by him from the sheriff's general fund. Except as authorized in R.S. 13:5523, he shall not draw the monthly salary and allowance unless the same is on deposit to the credit of the sheriff's general fund. If the salary and allowance of any month may not be drawn for the reason that the sheriff's general fund has an insufficient amount, the deficit may be made up and drawn along with any subsequent salary and allowance.

Amended by Acts 1977, No. 591, §1; Redesignated from R.S. 33:1425 pursuant to Acts 2011, No. 248, §3.



RS 13:5527 - Contracts with federal agencies; reimbursement of expenses

§5527. Contracts with federal agencies; reimbursement of expenses

The sheriff of any parish in which the United States government owns land or has any control over a waterway, floodgate, or lock may contract with any federal agency to provide law enforcement services thereon and to receive reimbursement for expenses incurred in connection with furnishing such services. Pursuant to this Section, "law enforcement services" shall include a contract between a sheriff and any agency of the United States government to provide inmate labor for maintaining, operating, opening, and closing floodgates or locks situated within a parish which are operated by or under the control or jurisdiction of the federal agency. Any monies received pursuant to such contracts shall be deposited in the sheriff's general fund and may be used as necessary to effectuate the purposes of this Section.

Added by Acts 1981, No. 284, §1; Acts 1999, No. 992, §2; Redesignated from R.S. 33:1426 pursuant to Acts 2011, No. 248, §3.



RS 13:5528 - Contracts with state agencies; reimbursement of expenses

§5528. Contracts with state agencies; reimbursement of expenses

The sheriff of any parish in which any state agency, board, or commission is either located or performs any of its permitted functions, may contract with the state agency, board, or commission to provide law enforcement services thereto, and receive reimbursement in connection therewith.

Acts 1988, No. 122, §1; Redesignated from R.S. 33:1426.1 pursuant to Acts 2011, No. 248, §3.



RS 13:5529 - Supervision of collection of taxes by legislative auditor

§5529. Supervision of collection of taxes by legislative auditor

The legislative auditor may supervise the collection of licenses and taxes to the end that each tax collector shall faithfully and diligently perform his duty. In the event of gross neglect on the part of any tax collector, the auditor may require him to give an explanation which shall be considered by the supervisor jointly with the commissioner of administration, and if they agree that the tax collector is negligent, they shall give the tax collector reasonable notice to correct any apparent neglect. If the tax collector fails to comply with the notice, they shall order the depository to withhold payment of the checks of the sheriff's general fund until the neglect is remedied. Any sheriff or tax collector shall have all legal remedies reserved to him for any injustice done him or for any portion of the fund unjustly held.

Amended by Acts 1977, No. 591, §1; Redesignated from R.S. 33:1427 pursuant to Acts 2011, No. 248, §3.



RS 13:5530 - Fees in civil matters

§5530. Fees in civil matters

A. Sheriffs shall be entitled to no more than the following fees and compensation of office in all civil matters:

(1) For all service and returns of legal documents, notices, and subpoenas, twenty dollars.

(2) For execution of all writs and court orders, thirty dollars; for each notice of seizure and sale and returns thereon, twenty dollars; for return of any writ, twenty dollars.

(3) For advertising sale under writ of fieri facias, seizure and sale, or other order of court, the rates established by existing laws for judicial advertisements and no more.

(4) For preparing advertisement for newspapers, for each one hundred words or part thereof, fifteen dollars.

(5) For keeping property under seizure when stored in warehouse, the usual charge of warehousekeepers shall be allowed and no more. The sheriffs may collect the costs of insurance affected or of drayage or other incidental expenses necessary for preservation or keeping of property and actually paid by them.

(6) For keeping property when a keeper or guardian is required, the sheriffs shall be allowed the actual amount paid the keeper appointed by them but not to exceed sixty dollars for each eight hours of keeping; and in all cases in which the property under seizure is of a nature requiring the constant attention of the sheriffs, they may appoint one or more additional keepers for which allowance shall be made on the basis above set forth.

(7)(a) For commission on sales of property made by the sheriffs, three percent shall be allowed on the price of adjudication of immovable property, and six percent shall be allowed on the price of adjudication of movable property. As used herein, "the price of adjudication" shall mean the amount of the successful bid price at the sale conducted by the sheriff.

(b) When the amount necessary to be realized to satisfy any writ under which the property, movable or immovable, is to be offered for sale by the sheriffs is in excess of fifty thousand dollars, including interest and costs, the sheriffs and the seizing creditor may, with the approval of the court, agree upon the fee or commission to be paid to the sheriffs for making the sale, irrespective of the rates hereinabove set forth, prior to the offer and adjudication of the property by the sheriffs.

(c) No agreement shall be valid which provides for a fee or commission in any case of less than fifteen hundred dollars.

(8) For commission on monies realized under mesne or final process, the same rates as in case of sale; but no commission shall be allowed in cases where nothing is realized by the plaintiff in execution or other writ except as otherwise provided herein.

(9) For traveling each mile necessary in going to make and returning from service of any process of court, a mileage allowance based upon the mileage rate established by the division of administration for the use of state owned vehicles and all actual expenses incurred in the service of the process, but such mileage shall not be charged for a greater distance than that of the residence or domicile of the party on whom service is made, and when service is made upon different parties in the same case by the same officer on the same day or official tour, only one mileage shall be charged. This Section shall not be construed to prevent the officer from charging mileage as above provided in each separate suit.

(10) For each deed of conveyance of immovable property, fifty dollars in addition to the cost of registering the deed in the conveyance office and of recording it in the office of the clerk of the district court.

(11) For each proces verbal of the sale of movable or immovable property, thirty dollars.

(12)(a) For executing writ of possession or writ of ejectment, twenty dollars.

(b) For service of each notice to vacate on defendant or occupants, twenty dollars.

(c) If the defendant or occupants do not vacate the premises named in the writ upon service of notice to vacate and the sheriffs are required to do anything further to obtain possession, they shall be entitled to an additional fee of twenty dollars.

(d) Nothing herein shall be construed to bar the sheriffs from charging and collecting for costs of labor and other costs and expenses actually paid or incurred by them in order to obtain possession of the premises described in the writ.

(13)(a) In all cases where the sheriffs have in their possession for execution a writ of fieri facias, a writ of seizure and sale, or any conservatory or other writ under which property is or may be seized:

(i) When there has been an adjudication which is not completed as a result of instructions given by the plaintiff in writ or for any other reason.

(ii) When the plaintiff in writ receives cash, other consideration, or both pursuant to judgment rendered in suit in which the writ issued without the necessity of judicial sale.

(iii) When the suit in which the writ issued is discontinued by the plaintiff in writ.

(iv) When at the request of the plaintiff in writ the writ is recalled or dissolved or its further execution discontinued.

(v) When the parties in interest make an amicable settlement or compromise or enter into any other agreement under the terms of which the writ is recalled or dissolved or its further execution discontinued, the sheriffs shall be entitled to receive a fee or commission as in the case of a sale.

(b) But in the discretion of the sheriffs and under circumstances satisfactory to them, they may modify or reduce any fee or commission due and payable under the provisions of this Paragraph. However, if the property is the debtor's homestead exempt residence and there has been a settlement or compromise between the parties, the fee or commission shall be calculated on the amount of the settlement or compromise.

(c) The fees or commission provided for in this Paragraph shall be due and payable in every case by the plaintiff in writ and shall be due and payable under the circumstances above set forth even though there has only been a constructive seizure or where property seized under any of the writs hereinabove enumerated has been released on bond.

(d) In a case where there has been an amicable settlement by compromise or otherwise, but no judgment has been rendered, the fee or commission shall be due and payable in solido by all parties to the compromise agreement or settlement who may be proceeded against by the sheriffs by rule to be tried in a summary manner in term time or in vacation.

(e) In the event a defendant in seizure files for bankruptcy before a sheriff's sale and a stay order is issued cancelling the sale, the plaintiff in the suit shall be liable for all costs, other than commissions, incurred while the property was under seizure.

(14) For any services rendered or duties performed by the sheriffs not otherwise herein specially provided for, they shall be entitled to a fee or commission to be determined by agreement with the parties in interest or fixed by the court by rule tried in a summary manner in term time or in vacation.

B. These costs shall be due and collectible as provided for clerks of the district courts in ordinary suits and when realized on any process of court by collections or sales, except in those parishes where the sheriffs collect their fees independently of the clerks.

C. The fees or commissions provided for in this Section may be taxed as costs of court pursuant to Code of Civil Procedure Article 1920.

Amended by Acts 1952, No. 256, §1; Acts 1964, No. 283; Acts 1970, No. 468, §1; Acts 1971, No. 119, §1; Acts 1972, No. 309; Acts 1974, No. 658, §1; Acts 1977, No. 96, §1; Acts 1978, No. 536, §1; Acts 1980, No. 134, §1; Acts 1981, No. 629, §1; Acts 1983, No. 255, §1; Acts 1984, No. 134, §1; Acts 1987, No. 571, §1; Acts 1988, No. 413, §1, eff. July 10, 1988; Acts 1990, No. 678, §1; Acts 1992, No. 738, §1; Acts 1999, No. 428, §1; Acts 2000, 1st Ex. Sess., No. 11, §1, eff. July 1, 2000; Redesignated from R.S. 33:1428 pursuant to Acts 2011, No. 248, §3.



RS 13:5531 - Surplus in sheriff's civil fee account

§5531. Surplus in sheriff's civil fee account

Where a surplus of fees has accumulated in a sheriff's civil fee account, Parish of Orleans excepted, and the surplus has remained unclaimed for a period of twenty years or more, the sheriff may pay the amount of said surplus over to the general fund of his parish.

Redesignated from R.S. 33:1429 pursuant to Acts 2011, No. 248, §3.



RS 13:5532 - Funds for other law enforcement purposes

§5532. Funds for other law enforcement purposes; Vernon Parish

The sheriff of Vernon Parish may use any available funds of his office or of the law enforcement district to engage in cooperative endeavors with other law enforcement agencies within the parish for law enforcement purposes. In furtherance of such cooperative endeavors, he may provide funding to other law enforcement agencies in the parish.

Acts 2004, No. 168, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Redesignated from R.S. 33:1429.1 pursuant to Acts 2011, No. 248, §3.



RS 13:5533 - Fee for court attendance

§5533. Fee for court attendance

A. Except in the parish of Orleans, the governing body of the parish shall pay to the sheriff or his deputies attending upon the sessions of their respective courts of appeal and district courts reimbursement of thirty-four dollars for each day, and such sums shall be deposited in the sheriff's general fund.

B. The provisions of this Section shall be construed as compensation for performance of the sheriff's duty to attend court as set forth in R.S. 13:5539(A), and in no such case shall the compensation set forth in this Section be construed in such a fashion as to compensate more than one sheriff or sheriff's deputy on any single day per section of court or to require the governing authority to pay a sum exceeding thirty-four dollars per day per section of court, unless the court of appeal or district court secures authority from the governing authority of the parish in which the court is located to have on any single day per section of court more than one sheriff or sheriff's deputy, in which event the governing body of the parish shall pay the reimbursement specified in this Section based on the number of sheriffs or sheriff's deputies assigned.

Amended by Acts 1966, No. 59; Acts 1969, No. 108, §1; Acts 1976, No. 479, §1; Acts 1977, No. 591, §1; Acts 1980, No. 400, §1; Acts 1997, No. 1016, §1, eff. Jan. 1, 1998; Acts 1999, No. 242, §1; Redesignated from R.S. 33:1430 pursuant to Acts 2011, No. 248, §3.



RS 13:5534 - Endorsement on papers of fees claimed

§5534. Endorsement on papers of fees claimed

A sheriff shall, whenever he returns a paper or process of any kind into court or the clerk's office, endorse thereon the specified items of fees claimed by him to have accrued on the process or paper. In default thereof, or if the fees are overcharged, they shall be forfeited and the sheriff forever barred from collecting the item of fees omitted or overcharged.

Redesignated from R.S. 33:1431 pursuant to Acts 2011, No. 248, §3.



RS 13:5535 - Fees in criminal matters

§5535. Fees in criminal matters

The compensation, fees, and costs allowed sheriffs, the parish of Orleans excepted, for all services in criminal matters, shall be the following:

(1) For keeping and feeding of prisoners in jail not less than three dollars and fifty cents per diem for each prisoner. Any surplus funds remaining at the end of the fiscal year shall be returned to the parish governing authority.

(2) For executing any prisoner sentenced to capital punishment, fifty dollars to be paid by the parish.

(3) For every mile they actually and necessarily travel in going to and returning from the service of any process outside the parish, a mileage rate equal to the mileage rate established by the division of administration for the use of state owned vehicles and all actual expenses incurred in the service of the process; and a mileage rate equal to the mileage rate established by the division of administration for the use of state owned vehicles for each mile actually traveled in recovering and conveying each fugitive from justice to the jail of the parish in which he is charged with having committed the offense, plus all actual expenses incurred in recovering and conveying the fugitive to the jail, provided the fugitive is charged with the commission of an offense which might be punishable with imprisonment in the state penitentiary. Where the fugitive is charged with a misdemeanor, the sheriff shall be reimbursed the actual expense incurred by him in recovering and conveying the fugitive to the parish jail. An explicit bill for each item of such expenses, with receipts therefor, if receipts can be obtained, including the fees and charges for making the arrest, must be made out. This bill shall be paid by the parish upon the approval of the district judge or police jury.

(4) For transportation of prisoners to the penitentiary or other prison, for every mile which the sheriff or his deputies necessarily travel in going to and returning from, a mileage rate equal to the mileage rate established by the division of administration for the use of state owned vehicles. In addition, not more than two deputies shall be compensated at the rate of ten cents per mile for every mile which is necessarily traveled in going to such penitentiary or other prison; and for the expense of each prisoner conveyed, five cents per mile for going only, but not less than five dollars for each prisoner.

(5) No sum shall be paid for any service specified in the preceding paragraph unless the sheriff's account names the prisoner conveyed and is approved by the district judge or police jury.

(6) For conveying an insane person to the insane asylum, the same fees as above set forth for the conveyance of prisoners to the penitentiary or other prison, to be paid out of the parish treasury upon the order of the district judge or police jury, and all other expenses previously incurred in bringing the insane person before the district judge.

(7) For each warrant executed outside of the parish, two dollars.

(8) Sheriffs are entitled to receive the same fees as fixed in civil matters when a person is convicted and condemned to pay costs, which in no event shall be less than five dollars.

(9) For taking appearance bond when required to do so, fifteen dollars, unless suspended by a judge of the district court of the parish. A judge of a district court of the parish shall waive this fee if a defendant has been tried and found not guilty or if the charges against the defendant are dismissed.

Amended by Acts 1960, No. 466, §1; Acts 1962, No. 21, §1; Acts 1963, No. 43, §1; Acts 1964, No. 160; Acts 1966, No. 60; Acts 1973, No. 177, §1; Acts 1974, No. 658, §2; Acts 1976, No. 478, §1; Acts 1979, No. 396, §1; Acts 1981, No. 300, §1; Acts 1982, No. 182, §1; Acts 1985, No. 380, §1; Acts 1997, No. 494, §1; Redesignated from R.S. 33:1432 pursuant to Acts 2011, No. 248, §3.



RS 13:5536 - Deputy sheriffs; qualifications for employment

§5536. Deputy sheriffs; qualifications for employment

A. All the applicants for the office of deputy sheriff except auxiliary and reserve deputy sheriffs, process servers, deputized unpaid volunteer litter-watch agents, bailiffs, and keepers of property shall meet the following qualifications:

(1) Have attained the age of eighteen.

(2) Have graduated from an accredited high school, or possess a high school equivalency diploma recognized in the state of Louisiana, and complete within one year after employment at least four weeks or one hundred sixty hours training at an accredited law enforcement school.

(3) Qualify for life and liability insurance in the amounts required by the Louisiana Sheriffs Association.

(4) Repealed by Acts 1993, No. 313, §2.

B. The educational requirements set forth in Paragraph (A)(2) of this Section and physical requirements set in Subsection A, Paragraph (4)1 hereof, shall not apply to resident deputies employed at schools and railroad crossings, jailers, deputized unpaid volunteer litter-watch agents, bailiffs, and radio operators.

C. The maximum age limitation shall not apply to jailers, bailiffs and resident deputies employed at schools.

D. None of the provisions contained in this Section shall apply to deputies commissioned prior to July 31, 1974, nor shall any of the provisions of this Section apply to any deputy who on July 31, 1974, at noon, has a commission or who subsequently acquires a commission under the provisions of this Act, and who is recommissioned as a deputy.

E. Notwithstanding the provisions of Paragraph (A)(1) of this Section, the sheriff of St. Martin Parish is hereby authorized to employ and commission as deputies for that portion of Ward One of St. Martin Parish which was formerly designated as Ward Six, persons who reside outside of St. Martin Parish.

Added by Acts 1974, No. 658, §3. Amended by Acts 1975, No. 405, §1; Acts 1977, No. 454, §1; Acts 1981, No. 937, §1; Acts 1990, No. 887, §1; Acts 1990, No. 970, §1; Acts 1993, No. 313, §2; Acts 1993, No. 574, §1; Acts 1999, No. 106, §1; Redesignated from R.S. 33:1432.1 pursuant to Acts 2011, No. 248, §3.

1Repealed by Acts 1993, No. 313, §2.



RS 13:5537 - Appointment, oath, and bond of deputies; authority and jurisdiction of certain deputies

§5537. Appointment, oath, and bond of deputies; authority and jurisdiction of certain deputies

A.(1) The sheriff of each parish and the civil and criminal sheriffs of the parish of Orleans may appoint as many deputies as necessary, but not more than authorized by law.

(2) In all parishes except the parish of Orleans, the deputies shall, before entering on their duties, take the oath of office. Their appointment and oath must be entered on the records of the court. In addition to taking the oath of office, the said deputies shall, before commencing upon the discharge of their duties, each furnish a bond in the sum of five thousand dollars, with good and solvent sureties in favor of the sheriff appointing the said deputy, and the public, for the faithful performance of their duties. Deputies in the parish of Orleans shall furnish bond in the sum of two thousand dollars in the same form and manner required of deputies in the other parishes. The surety of the said bond furnished by the said deputy shall be bonding, surety, or indemnity companies qualified to do such business in the state of Louisiana, which fact shall be shown by a certificate issued by the secretary of state of Louisiana, to be annexed to said bonds.

(3) The bonds and the certificates shall be filed with the clerk of the district court of the parish where said deputies shall exercise the functions of their office, and shall be recorded by said clerk in a separate book kept for that purpose. Copies of said bonds, with certificates from the clerk of court showing their registry, shall be filed with the legislative auditor.

(4) In lieu of furnishing the aforesaid bond a deputy may furnish a certificate of public liability insurance of a like amount in limits insuring against any breach of the faithful performance of his or her duties.

(5) The above provisions shall not require the disclosure of the identity of a deputy who is a member of the Louisiana Sheriffs' Association Narcotics Task Force. The record of the deputy's appointment, oath, and bond may use a system of code numbers developed by the sheriff to refer to the deputy.

(6) The above provisions shall not relieve a sheriff or his surety of any of his obligations when the said sheriff is acting in his capacity as ex officio tax collector or for any act done by any of his deputies as tax collector.

B. Whenever the sheriff of any parish, except the Parish of Orleans, declares to the police jury in writing that his office is in need of the assistance of additional special officers to cope with any situation in the parish in the interest of proper law enforcement, and requests the police jury in writing to declare an emergency necessitating the services of additional local law enforcement officers, the police jury may declare the emergency. When the police jury declares the emergency, the sheriff shall appoint and commission special deputy sheriffs to assist him in law enforcement during the emergency. The special deputy sheriffs shall have the powers of police and may arrest offenders for any law violations. The police jury may fix and pay the compensation of the special deputies or the expenses which they incur.

C. The sheriff of each parish and the civil and criminal sheriffs of the parish of Orleans may appoint reserve deputy sheriffs as special unpaid volunteer litter-watch agents, as trained according to a training program established by each sheriff.

D.(1) A duly commissioned deputy who is a member of the Louisiana Sheriffs' Association Violent Crimes and Narcotics Strike Force when acting at the written request of the sheriff of another parish shall have law enforcement authority and jurisdiction within the jurisdiction of the sheriff who is requesting the assistance.

(2) A duly commissioned deputy who is a member of the Louisiana Sheriffs' Association Emergency Task Force shall have law enforcement authority and jurisdiction in any parish when the deputy is on duty during a declared emergency situation or in any parish when the deputy is acting at the written request of the sheriff of that jurisdiction.

E. Each deputy sheriff shall take the oath, as prescribed by law, at any time after the sheriff has taken the oath of office, and give bond, when required, and file the same in the proper office in the manner required by law. If the sheriff takes the oath of office prior to the commencement of his term as provided in and authorized by R.S. 42:141(B), a deputy sheriff may also take the oath of office subject to the same provisions.

Amended by Acts 1950, No. 426, §1; Acts 1968, No. 45, §1; Acts 1972, No. 722, §1; Acts 1978, No. 318, §1; Acts 1990, No. 600, §1; Acts 1990, No. 887, §1; Acts 2000, 1st Ex. Sess., No. 79, §1; Acts 2009, No. 8, §1; Redesignated from R.S. 33:1433 pursuant to Acts 2011, No. 248, §3.



RS 13:5538 - Election; penalty for acting as sheriff without having properly qualified; term of office

§5538. Election; penalty for acting as sheriff without having properly qualified; term of office

A. No person shall act as sheriff before he has qualified. Whoever violates this Subsection shall be fined five hundred dollars.

B. Except for the civil and criminal sheriff in the parish of Orleans and except for sheriffs elected at special elections, each sheriff shall be elected at the gubernatorial election, shall serve for a term of four years, and shall take office and begin his term on the first day of July following election.

C. No sheriff or collector of taxes, after receiving his commission from the governor, shall exercise any of the duties, or avail himself of any of the rights appertaining to his office as collector, or as sheriff, before giving all the bonds and security required by law for the collection of taxes, or discharge of duties as sheriff. Whoever violates this Subsection shall be fined not less than one thousand dollars, and imprisoned not less than six months, at the discretion of the court.

Amended by Acts 1964, No. 89; Acts 1981, No. 122, §3; Redesignated from R.S. 33:1434 pursuant to Acts 2011, No. 248, §3.



RS 13:5539 - Sheriffs; duties

§5539. Sheriffs; duties

A. Except in the parish of Orleans, the sheriff shall be ex officio collector of state and parish taxes.

B. Each sheriff or deputy shall attend every court that is held in his parish, and shall execute all writs, orders, and process of the court or judge thereof directed to him.

C. Each sheriff shall be keeper of the public jail of his parish and shall preserve the peace and apprehend public offenders.

Amended by Acts 1966, No. 155, §1; Acts 1968, No. 50, §2; Acts 1993, No. 127, §1; Redesignated from R.S. 33:1435 pursuant to Acts 2011, No. 248, §3.



RS 13:5540 - Sheriff's commissions for municipal law enforcement officers; issuance

§5540. Sheriff's commissions for municipal law enforcement officers; issuance

A. Notwithstanding any other provision of law to the contrary, the sheriff of each parish may issue to a municipal policeman a sheriff's commission permitting such officer to have parishwide law enforcement jurisdiction or jurisdiction within such limited area of the parish as the sheriff shall designate. Application for such commission shall be made only by the chief law enforcement officer of a municipality or other political subdivision. A sheriff's commission may empower a local or municipal law enforcement officer to enforce any state law throughout the parish or may be limited in such manner as the sheriff shall determine. Such power may include the authority to arrest law violators both with and without a warrant or may be for the limited purpose of permitting such officer to enforce certain designated state or local laws or perform only those functions designated by the sheriff, and he may determine whether or not the officer shall be permitted to carry a handgun.

B. Municipal policemen, commissioned as herein provided, shall not be considered a deputy for any other purpose, and shall be treated for all purposes as a municipal policeman when acting pursuant to said commission; and any bond, insurance coverage, or professional liability for any municipal policeman commissioned hereunder shall be paid by the municipality for which he is a municipal policeman.

Added by Acts 1976, No. 398, §1; Redesignated from R.S. 33:1435.1 pursuant to Acts 2011, No. 248, §3.



RS 13:5541 - Posse comitatus; penalty for refusal to assist

§5541. Posse comitatus; penalty for refusal to assist

A. Every sheriff may call for the aid and command the services of every able bodied inhabitant of his parish to preserve the peace in cases of riot, to execute a process of court in cases where resistance is made or threatened. No person shall refuse to render such assistance.

B. Whoever violates this Section may be punished by fine, at the discretion of the court, not exceeding twenty-five dollars.

Redesignated from R.S. 33:1436 pursuant to Acts 2011, No. 248, §3.



RS 13:5542 - Equipment of sheriffs and deputies

§5542. Equipment of sheriffs and deputies

A. Police juries may provide the sheriffs and deputy sheriffs of their respective parishes with radio patrol cars and other equipment, arms, and ammunition in aid of law enforcement, and may maintain the same.

B. The equipment, arms, and ammunition shall be entrusted to the sheriff. At the expiration of his term of office, he shall account to the president of the police jury for such parish property as was received by him from the police jury.

Redesignated from R.S. 33:1437 pursuant to Acts 2011, No. 248, §3.



RS 13:5543 - Ambulance service; operation by sheriff

§5543. Ambulance service; operation by sheriff

A. The sheriff of any parish may operate and maintain an ambulance service, emergency rescue service, and emergency disaster service within the parish and for these purposes may expend any funds under his control.

B. Notwithstanding anything herein contained to the contrary, the sheriff of St. Charles Parish and the sheriff of St. John the Baptist Parish may purchase ambulances and for this purpose may expend any funds under his control.

Acts 1970, No. 131, §1. Amended by Acts 1972, No. 205, §1; Acts 1978, No. 151, §1; Redesignated from R.S. 33:1437.1 pursuant to Acts 2011, No. 248, §3.



RS 13:5544 - Trailing dogs for pursuing criminals and other purposes

§5544. Trailing dogs for pursuing criminals and other purposes

A sheriff of any parish may keep dogs on hand for the purpose of tracing and pursuing criminals and fugitives from justice and in pursuance of the duties of his office.

Acts 1995, No. 147, §1; Redesignated from R.S. 33:1438 pursuant to Acts 2011, No. 248, §3.



RS 13:5545 - Purchase and maintenance of dogs

§5545. Purchase and maintenance of dogs

The dogs shall be purchased and furnished by the sheriffs at the expense of the parish at a price not to exceed five hundred dollars per dog; each sheriff shall be allowed by the parish twenty dollars per month per dog for the maintenance and training of the dogs.

Amended by Acts 1980, No. 527, §1; Redesignated from R.S. 33:1439 pursuant to Acts 2011, No. 248, §3.



RS 13:5546 - Oath of property appraisers; administration

§5546. Oath of property appraisers; administration

Sheriffs and their deputies may administer the oath required of appraisers of property under seizure, sequestration, or order of attachment. They are entitled to compensation for this service only if they are commissioned notaries public. This privilege shall not extend further than the objects mentioned.

Acts 1991, No. 530, §1; Redesignated from R.S. 33:1440 pursuant to Acts 2011, No. 248, §3.



RS 13:5547 - Execution of writs directed to predecessors

§5547. Execution of writs directed to predecessors

A sheriff may carry into execution all writs and judicial orders directed to his predecessor and not acted upon by him.

Redesignated from R.S. 33:1441 pursuant to Acts 2011, No. 248, §3.



RS 13:5548 - Prescription of proceedings against sheriffs

§5548. Prescription of proceedings against sheriffs

Sheriffs and their securities may prescribe against their acts of misfeasance or nonfeasance after the lapse of two years from the day of the omission or commission of the acts.

Amended by Acts 1980, No. 130, §1; Redesignated from R.S. 33:1442 pursuant to Acts 2011, No. 248, §3.



RS 13:5549 - Bond of sheriff; conditions

§5549. Bond of sheriff; conditions

Except in Orleans Parish, the sheriff shall give bond in the sum of six thousand dollars, with the following conditions: "Condition of the above obligation is such, that whereas, the above bound A. B. has been elected or appointed sheriff of the parish of ______; now, if the said A. B. shall well and faithfully execute and make true returns, according to law, of all such writs, orders and process as shall come into his hands as sheriff aforesaid to the person entitled by law to the same, and shall faithfully do and perform all such other duties as may be required of him by law, then the above obligation to be null and void, otherwise to remain in full force and virtue."

Redesignated from R.S. 33:1443 pursuant to Acts 2011, No. 248, §3.



RS 13:5550 - Bond of sheriff as ex officio tax collector

§5550. Bond of sheriff as ex officio tax collector

A. Except in the parishes of Orleans and East Baton Rouge, the sheriff of each parish, as ex officio tax collector of state and parish taxes, shall, before commencing the discharge of his duties, give bond, for his term of office, in a sum which shall be one thousand dollars over the full amount of the state and parish taxes levied, according to the last filed assessment roll of the parish, but shall not exceed twenty thousand dollars. The bond shall be conditioned as provided in R.S. 47:2052.

B. The sheriff as tax collector for the parish of East Baton Rouge and the city of Baton Rouge shall give a combination fidelity and faithful performance bond in the amount of three hundred thousand dollars, which bond shall cover the sheriff and all deputies and employees handling tax funds.

C. The legislative auditor shall review the status and requirements for bonding of the sheriff of East Baton Rouge Parish at regular four year intervals, and, where deemed necessary, shall cause the introduction of appropriate amendments to this Act at the legislative session immediately following his evaluation, which amendments shall adjust and update the amount of the bond or bonds covering the sheriff, deputies and employees who handle tax funds for East Baton Rouge Parish and the city of Baton Rouge in accordance with the recommendations of the legislative auditor.

Amended by Acts 1972, No. 298, §1; Acts 1974, No. 406, §1; Redesignated from R.S. 33:1444 pursuant to Acts 2011, No. 248, §3.



RS 13:5551 - Bonds in name of governor; surety; recording

§5551. Bonds in name of governor; surety; recording

A. Before a sheriff and ex-officio tax collector of state and parish taxes (the Parish of Orleans excepted) commences the discharge of his duties, or is recognized as such, he shall give bonds in favor of the governor, in amounts and conditioned as required by law. The surety on his bonds may be a bonding, surety or indemnity company qualified to do business in the state, which fact shall be shown by a certificate issued by the Secretary of State annexed to the bonds. The bonds and the certificates shall be filed with the clerk of the district court of the parish where the sheriff and ex-officio tax collector exercises the functions of his office, and shall be recorded by the clerk in a separate book kept for that purpose.

B. The bonds given by sheriffs and ex-officio tax collectors may be secured by at least two personal sureties, in which event the sureties shall reside within the parish wherein the officers exercise the functions of their office. Each of the sureties shall make oath that he has property over and above his liabilities and exemptions and homestead, sufficient to respond to the amount for which he obligates himself in the bond. The bonds shall be approved and accepted by the president of the police jury and the clerk of the district court of the parish, if good and sufficient, and shall be authenticated by the attestation of two witnesses and the signature of the clerk of the district court of the parish. They shall also be recorded in a separate book to be kept for that purpose, and registered in the mortgage records of the several parishes where the principal obligor may own immovables. The bonds, when so registered, shall operate from and after the date of the registry, as a mortgage on all the real estate of the principal obligors therein, in favor of the state, parish and all persons interested. In the event the sheriff furnishes bonds with personal sureties, before he commences the discharge of his duties as sheriff and ex-officio collector of state and parish taxes, or is recognized, he shall make affidavit and have the same recorded in the mortgage records of the parish in which he is to discharge his official functions, that he has caused his official bonds aforesaid to be recorded, as above provided, in all the parishes of the state in which he owns immovables, and he shall transmit to the auditor of public accounts duly authenticated copies of the bonds, with due certificates of the registry and also a duplicate of the affidavit.

Redesignated from R.S. 33:1445 pursuant to Acts 2011, No. 248, §3.



RS 13:5552 - Suit on bond; disposition of amount recovered by state or political subdivision

§5552. Suit on bond; disposition of amount recovered by state or political subdivision

The bond may be put in suit against the sheriff and his surety by the attorney general or district attorney of the district, in the name of the governor, for the use and benefit of the state and its political subdivisions, officers, boards, and commissions, as it or their interests appear, or in the name of the state through the governor, for its own use and benefit and that of its political subdivisions, officers, boards, and commissions, as it or their interests appear, without the necessity of obtaining the consent of the governor or of any political subdivision, officer, board, or commission, but solely on the initiative of the attorney general or district attorney; and, in all other cases, in the name, for the use, and at the request of the party injured. The bond shall not become void by a recovery. It may be put in suit and recoveries had as often as any breach of its conditions happen, but the surety shall not be liable for more than the penalty on the bond. In all cases where the state or any political subdivision, board, or commission or any public officer is interested in any amount recovered under the bond, the amount of the recovery shall be deposited with the state treasurer and shall be distributed by him to those entitled thereto in accordance with a distribution computation prepared by the legislative auditor and furnished by him to the state treasurer.

Acts 2001, No. 1102, §6; Redesignated from R.S. 33:1446 pursuant to Acts 2011, No. 248, §3.



RS 13:5553 - Sheriff's power to designate deputy as collector

§5553. Sheriff's power to designate deputy as collector

A sheriff may designate any deputy appointed by him to be in charge of all tax collections, and may require of the deputy the furnishing of a surety bond for the faithful performance of the duties imposed upon him. The bond shall be in the sum of one thousand dollars over and above the full amount of the state and parish taxes levied, according to the last filed assessment roll of such parish but shall not exceed the sum of twenty thousand dollars. The bond shall be conditioned upon the faithful performance of the duties of the deputy sheriff in that capacity and for the just and full accounting and payment into the state and parish treasuries of all sums of money that come into his possession as deputy tax collector. The bond shall be made payable to the sheriff and shall be annually renewed before June 30th. The old bond shall become cancelled by the acceptance of a new bond by the sheriff. No bond shall be cancelled unless a new bond has been substituted as provided above, or satisfactory evidence has been submitted to the sheriff that the deputy has fully accounted for all funds collected by him as deputy tax collector.

Redesignated from R.S. 33:1447 pursuant to Acts 2011, No. 248, §3.



RS 13:5554 - Group insurance; kinds; amounts; subrogation

§5554. Group insurance; kinds; amounts; subrogation

A. Sheriffs and deputy sheriffs shall be insured under a policy, or policies, of group life, health, accident, accidental death and dismemberment, hospital, surgical or medical expense insurance in such an amount, or amounts, as may be contracted for by the officers of the Louisiana Sheriffs' Association. Dependents of sheriffs and deputy sheriffs may be insured under the group policies which provide hospital, surgical or medical expense insurance contracted for by the Louisiana Sheriffs' Association.

B. Sheriffs and deputy sheriffs may be insured under a policy or policies of group liability insurance in such an amount or amounts, and for such designated hazards, as may be contracted for by the officers of the Louisiana Sheriffs' Association.

C.(1) Notwithstanding the provisions of Subsection A of this Section, the officers of the Louisiana Sheriffs' Association may adopt a self-insurance plan to provide group coverage for health, medical, and surgical expenses of participating sheriffs and deputy sheriffs. Any self-insurance plan so adopted by the Louisiana Sheriffs' Association shall not be subject to any of the provisions of Subpart P of Part I of Chapter 2 of Title 22 of the Louisiana Revised Statutes of 1950.

(2) Notwithstanding the provisions of Subsection A of this Section, the sheriff and deputy sheriffs of each parish of the state may elect group life, health, accident, accidental death and dismemberment, hospital, surgical, or medical expense insurance either under the policy or policies or self-insurance plan contracted for by the officers of the Louisiana Sheriffs' Association or under a group policy or policies or self-insurance plan contracted for by the sheriff or the parish. Any group policy contracted for by a sheriff under the authority of the Subsection shall be with an insurer authorized to do business in this state and may be for coverage similar to that provided under the policy or policies or self-insurance plan contracted for by the officers of the Louisiana Sheriffs' Association.

(3) Dependents of sheriffs and deputy sheriffs in the parishes of the state may be insured under group policies or self-insurance plans providing hospital, surgical, or medical expense coverage contracted for by the officers of the Louisiana Sheriffs' Association or by the sheriff or the parish.

D. Any policy or self-insurance plan providing group hospital, surgical, medical expense, or life insurance contracted for under the provisions of this Section shall contain a provision authorizing any covered employee retiring under his sheriff's department retirement plan to elect to continue such coverage upon retirement. The premium cost of such coverage may be paid in full or in part from the sheriff's general funds or by the retired employee. A uniform policy with respect to the payment of such premiums shall be formulated and applied by each sheriff.

E. Any policy or self-insurance plan providing group hospital, surgical, medical expense, or life insurance contracted for under the provisions of this Section shall contain a provision authorizing any retired employee covered under a prior policy or plan issued to any sheriff to elect to continue coverage under the new plan or policy on the same terms, conditions, and limits for which coverage was afforded under the prior plan or policy.

F. Sheriffs, their insurers, and any self-insurance plan authorized pursuant to this Section, shall be subrogated to all rights and actions which any deputy or his dependents have or may have for all sums which such sheriffs, insurers, or self-insurance plans have paid or may pay as salary or compensation; as health, medical, surgical, hospital, dental, accident, or death benefits; and if such interest is asserted by suit or intervention for a reasonable attorney's fee therefor.

G.(1) Notwithstanding the provisions of Subsection D of this Section, the premium costs of group hospital, surgical, medical expense, and dental insurance and the first ten thousand dollars of life insurance contracted for under the provisions of this Section shall be paid in full from the sheriff's general fund for all sheriffs and deputy sheriffs retired with at least fifteen years of service who are at least fifty-five years of age or retired with at least thirty years of service at any age. The provisions of this Subsection shall be applicable only to the sheriffs' offices of the parishes of Bossier, St. Bernard, St. Martin, Acadia, Allen, Avoyelles, Beauregard, Caddo, Calcasieu, Caldwell, Cameron, Catahoula, Concordia, East Feliciana, Grant, Iberville, Jackson, Jefferson Davis, Lafayette, Lincoln, Livingston, Morehouse, Natchitoches, Pointe Coupee, Rapides, Red River, St. James, Tangipahoa, Union, Vermilion, Vernon, Washington, West Baton Rouge, West Carroll, and West Feliciana and the sheriff of the Civil District Court of the parish of Orleans, for their respective retirees. The provisions of this Subsection shall also apply to the employees of the Sheriffs' Pension and Relief Fund and the Louisiana Sheriffs' Association, which fund and association shall pay the premium costs for their employees.

(2) The provisions of Paragraph (1) of this Subsection, as applicable to the sheriff's office of St. Martin Parish, shall apply to sheriffs and deputy sheriffs hired before July 1, 2009. The provisions of Subsection V of this Section shall apply to sheriffs and deputy sheriffs hired on and after July 1, 2009.

(3) Notwithstanding the provisions of Subsection D of this Section, in the parish of West Baton Rouge, one hundred percent of the premium costs of group hospital, surgical, and medical expense insurance and the first ten thousand dollars of life insurance contracted for under the provisions of this Section shall be paid in full from the sheriff's general fund for any sheriff and full-time deputy sheriff who has retired from the West Baton Rouge Parish Sheriff's Office and who is entitled to receive monthly benefits from the Sheriffs' Pension and Relief Fund and who has either of the following:

(a) At least twelve years of full-time creditable service with the West Baton Rouge Parish Sheriff's Office and who was hired before June 30, 2008, and is at least fifty-five years of age.

(b) At least thirty years or more of service credit with the Sheriffs' Pension and Relief Fund, regardless of age.

(c) The provisions of Paragraph (1) of this Subsection shall apply for any sheriff, deputy sheriff, and all persons hired by the West Baton Rouge Parish Sheriff's Office on or after July 1, 2008.

(4) Notwithstanding the provisions of Paragraph (1) of this Subsection, the sheriff of Acadia Parish shall pay out of the sheriff's general fund the premium costs of group insurance for any sheriff or deputy sheriff who is eligible to receive benefits from the Sheriffs' Pension and Relief Fund, as follows:

(a) Fifty percent of the premium costs of group hospital, surgical, and medical expense insurance contracted for under the provisions of this Section and the first ten thousand dollars of life insurance contracted for under the provisions of this Section if the sheriff or deputy sheriff has attained the age of fifty-five years with twenty or more years of full-time continuous service with the Acadia Parish Sheriff's Office.

(b) One hundred percent of the premium costs of group hospital, surgical, and medical expense insurance contracted for under the provisions of this Section and the first ten thousand dollars of life insurance contracted for under the provisions of this Section if the sheriff or deputy sheriff has completed thirty years or more of full-time creditable service with twenty years of continuous service with the Acadia Parish Sheriff's Office, regardless of age.

(c) The provisions of Paragraph (1) of this Subsection, as applicable to the Acadia Parish Sheriff's Office, shall apply to sheriffs and deputy sheriffs retired on or before December 31, 2014. The provisions of Subparagraphs (a) and (b) of this Paragraph shall apply to sheriffs and deputy sheriffs who retire on or after January 1, 2015; however, any sheriff or deputy sheriff who has met the eligibility requirements pursuant to Paragraph (1) of this Subsection, on or before June 30, 2014, may retire at any time with benefits as provided in Paragraph (1) of this Subsection.

(5) In addition to the provisions of Paragraph (1) of this Subsection, in the parish of Calcasieu, one hundred percent of the premium costs of group hospital, surgical, medical expense, and dental insurance and the first ten thousand dollars of life insurance contracted for under the provisions of this Section shall be paid in full from the sheriff's general fund for any sheriff and full-time deputy sheriff who has retired from the Calcasieu Parish Sheriff's Office and who is entitled to receive monthly benefits from the Sheriffs' Pension and Relief Fund and who has at least eight of the required fifteen or thirty years of full-time creditable service with the Calcasieu Parish Sheriff's Office.

(6)(a) The provisions of Paragraph (1) of this Subsection, as applicable to the sheriff's office of Concordia Parish, shall apply to sheriffs and deputy sheriffs who retire or are eligible to retire prior to September 1, 2017, who meet the eligibility requirements pursuant to Paragraph (1) of this Subsection.

(b) In the parish of Concordia, the premium costs of group hospital, surgical, medical expense, and dental insurance contracted under the provisions of this Section and the first ten thousand dollars of life insurance contracted for under the provisions of this Section shall be paid in full by the sheriff's general fund to all sheriffs and deputy sheriffs who retire or are eligible to retire on or after September 1, 2017, and who have either of the following:

(i) Fifteen years of continuous and creditable service with the sheriff's office of Concordia Parish on or before September 1, 2017, and subsequently retired or are eligible for retirement from the sheriff's office of Concordia Parish after having reached the age of fifty-five.

(ii) Thirty or more years of continuous and creditable service with the sheriff's office of Concordia Parish who are eligible to retire after September 1, 2017, regardless of age.

H.(1) Notwithstanding the provisions of Subsection D of this Section, one hundred percent of the premium costs of group hospital, surgical, medical expense, and dental insurance, and the first ten thousand dollars of life insurance contracted for under the provisions of this Section shall be paid by the sheriff of Assumption Parish from the sheriff's general fund for all sheriffs and deputy sheriffs who retire on or after July 1, 2001, and before July 1, 2011, from the Assumption Parish Sheriff's Office with at least twenty years of service and who are at least fifty-five years of age.

(2) With regard to all retired sheriffs and deputy sheriffs who were covered by insurance under the provisions of Paragraph (1) of this Subsection as those provisions existed prior to June 1, 2001, the sheriff of Assumption Parish shall continue to pay one hundred percent of the premium costs of group hospital, surgical, medical expense, and dental insurance, and the first ten thousand dollars of life insurance for the retired sheriffs and deputy sheriffs. With regard to all dependents of retired sheriffs and deputy sheriffs who were covered by insurance under the provisions of Paragraph (1) of this Subsection as those provisions existed prior to June 1, 2001, the sheriff of Assumption Parish shall pay the same percentage of the premiums, for the same type and level of insurance coverage, as that sheriff pays for dependents of employees of that sheriff.

(3) Notwithstanding the provisions of Subsection D of this Section, one hundred percent of the premium costs of group hospital, surgical, medical expense, and dental insurance, and the first ten thousand dollars of life insurance contracted for under the provisions of this Section shall be paid by the sheriff of Assumption Parish from the sheriff's general fund for all sheriffs and deputy sheriffs who retire on or after July 1, 2011, from the Assumption Parish Sheriff's Office with at least twenty years of service with the Assumption Parish Sheriff's Office and who are at least fifty-five years of age.

(4) Notwithstanding the provisions of Subsection D of this Section and Paragraph (3) of this Subsection, the Assumption Parish Sheriff's Office shall pay the premium costs of group insurance for any retired sheriff and deputy sheriff who retires from the Assumption Parish Sheriff's Office on or after July 1, 2016, as follows:

(a) One hundred percent of the premium costs of group health, hospital, surgical, medical expense, and dental insurance, and the first ten thousand dollars of life insurance for sheriffs and deputy sheriffs who retire from the Assumption Parish Sheriff's Office with at least thirty years of full-time creditable service with the Assumption Parish Sheriff's Office, and who are at least fifty-five years of age on the date of formal retirement from active service with the Assumption Parish Sheriff's Office.

(b) Seventy-five percent of the premium costs of group health, hospital, surgical, medical expense, and dental insurance, and the first ten thousand dollars of life insurance for sheriffs and deputy sheriffs who retire from the Assumption Parish Sheriff's Office with at least twenty-five years of full-time creditable service with the Assumption Parish Sheriff's Office, and who are at least fifty-five years of age on the date of formal retirement from active service with the Assumption Parish Sheriff's Office.

(c) Fifty percent of the premium costs of group health, surgical, medical expense, and dental insurance, and the first ten thousand dollars of life insurance for sheriffs and deputy sheriffs who retire from the Assumption Parish Sheriff's Office with at least twenty years of full-time creditable service with the Assumption Parish Sheriff's Office, and who are at least fifty-five years of age on the date of formal retirement from active service with the Assumption Parish Sheriff's Office.

I.(1) Notwithstanding the provisions of Subsection D of this Section, in the parish of Ouachita, the premium costs of group hospital, surgical, and medical expense contracted for under the provisions of this Section shall be paid in full from the sheriff's general fund for all sheriffs and deputy sheriffs retired prior to July 1, 2002, with at least fifteen years of service who are at least fifty-five years of age.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, in the parish of Ouachita, the premium costs of group hospital, surgical, and medical expense contracted for under the provisions of this Section shall be paid in full from the sheriff's general fund for all sheriffs and deputy sheriffs retired on or after July 1, 2002, with at least twenty years of service with the Ouachita Parish Sheriff's Department.

J. Notwithstanding the provisions of Subsection D of this Section, the premium costs of group hospital, surgical, medical expense, and dental insurance and the first ten thousand dollars of life insurance contracted for under the provisions of this Section shall be paid in full by the sheriff of Winn Parish, from the sheriff's general fund, for all sheriffs and deputy sheriffs retired from the Winn Parish sheriff's office who are at least fifty-five years of age, with at least thirty years of service, and who are entitled to receive benefits from the Sheriffs' Pension and Relief Fund. The provisions of this Subsection shall be applicable only to the sheriff's office of the parish of Winn.

K. Notwithstanding the provisions of Subsection D of this Section, in the parish of Claiborne, one hundred percent of the premium costs of group dental, hospital, surgical, and medical expense insurance contracted for under the provisions of this Section shall be paid from the sheriff's general fund for any sheriff or deputy sheriff who has retired from the Claiborne Parish sheriff's office who meets the criteria in either of the following Paragraphs:

(1) Is eligible to receive benefits from the Sheriffs' Pension and Relief Fund, and

(a) Has at least fifteen years of service and is at least fifty-five years of age; or

(b) Has thirty years of service, regardless of age.

(2) Is entitled to receive benefits from the Sheriffs' Pension and Relief Fund and the Louisiana State Employees' Retirement System pursuant to the provisions of R.S. 11:141 et seq., has at least twenty years of combined service, and is at least fifty-five years of age.

L. Notwithstanding the provisions of Subsection D of this Section, in the parish of Terrebonne, one hundred percent of the premium costs of group hospital, surgical, dental, and medical expense insurance and the first ten thousand dollars of life insurance contracted for under the provisions of this Section shall be paid from the sheriff's general fund for any sheriff or deputy sheriff who has retired from the Terrebonne Parish Sheriff's Office and who is eligible to receive benefits from the Sheriff's Pension and Relief Fund, and who has either of the following:

(1) At least twenty years of total service with the Terrebonne Parish Sheriff's Office, and is at least fifty-five years of age, and meets all of the requirements of the Sheriff's Pension and Relief Fund for retirement with twenty years or more of service.

(2) At least thirty years of continuous service with the Terrebonne Parish Sheriff's Office regardless of age.

M. Notwithstanding the provisions of Subsection D of this Section, the premium costs of group hospital, surgical, and medical expense and the first ten thousand dollars of life insurance contracted for under the provisions of this Section shall be paid in full by the sheriff of LaSalle Parish, from the sheriff's general fund, for all sheriffs and deputy sheriffs retired from the LaSalle Parish Sheriff's Office who are entitled to receive benefits from the Sheriffs' Pension and Relief Fund and who have either of the following:

(1) At least twenty years of total service with the LaSalle Parish Sheriff's Office, and are at least fifty-five years of age; or

(2) At least thirty years of continuous service with the LaSalle Parish Sheriff's Office regardless of age.

N. Notwithstanding the provisions of Subsection D of this Section, effective July 1, 2003, the premium costs of group hospital, surgical, medical expense, and dental insurance and the first ten thousand dollars of life insurance contracted for under the provisions of this Section shall be paid in full by the sheriff of Plaquemines Parish from the sheriff's general fund for all sheriffs and deputy sheriffs who retired from the sheriff's office of that parish with at least twelve years of service with that sheriff's office and who have either (1) at least fifteen years of service and being at least fifty-five years of age or (2) at least thirty years of service at any age.

O. Notwithstanding the provisions of Subsection D of this Section, the sheriff of St. Charles Parish shall pay out of the sheriff's general fund the premium cost of group insurance for any sheriff or full-time deputy sheriff who has retired from the St. Charles Parish Sheriff's Office and who is entitled to receive monthly benefits from the Sheriff's Pension and Relief Fund as follows:

(1) For any sheriff or deputy sheriff who was hired on or before July 1, 2010, one hundred percent of the premium costs of group hospital, surgical, medical expense, dental insurance, and the first ten thousand dollars of life insurance contracted for pursuant to the provisions of this Section, if the sheriff or deputy sheriff retired with either of the following:

(a) At least fifteen years of full-time creditable service with the St. Charles Parish Sheriff's Office and is at least fifty-five years of age.

(b) At least thirty years of full-time creditable service with the St. Charles Parish Sheriff's Office, regardless of age.

(2) For any sheriff or deputy sheriff who was hired after July 1, 2010, the sheriff of St. Charles Parish shall pay the premium cost of group hospital, surgical, medical expense, dental insurance, and the first ten thousand dollars of life insurance contracted pursuant to the provisions of this Section, if the sheriff or deputy sheriff retired as follows:

(a) One hundred percent if retired with at least thirty years of full-time creditable service with the St. Charles Parish Sheriff's Office, regardless of age.

(b) Seventy-five percent if retired with at least twenty-five years of full-time creditable service with the St. Charles Parish Sheriff's Office and is at least fifty-five years of age.

(c) Fifty percent if retired with at least twenty years of full-time creditable service with the St. Charles Parish Sheriff's Office and is at least fifty-five years of age.

P. Notwithstanding the provisions of Subsection D of this Section, in the parish of St. Landry, one hundred percent of the premium costs of group hospital, surgical, and medical expense insurance and the first ten thousand dollars of life insurance contracted for under the provisions of this Section shall be paid from the sheriff's general fund for any sheriff or full-time deputy sheriff who has retired from the St. Landry Parish sheriff's office and who is entitled to receive monthly benefits from the Sheriff's Pension and Relief Fund and who has either of the following:

(1) At least twelve years of full-time service with the St. Landry Parish sheriff's office and is at least fifty-five years of age.

(2) At least thirty years of full-time service with the St. Landry Parish sheriff's office, regardless of age.

Q. Notwithstanding the provisions of Subsection D of this Section, the sheriff of Lafourche Parish shall pay out of the sheriff's general fund the premium costs of group insurance for any retired sheriff and any retired deputy sheriff who retired from the Lafourche Parish sheriff's office as follows:

(1) One hundred percent of the premium costs of group hospital, surgical, medical expense, and dental insurance and the first ten thousand dollars of life insurance contracted for under the provisions of this Section, if the sheriff or deputy sheriff retired with thirty years or more of creditable service and at least twenty years of such service was with the sheriff's office of Lafourche Parish.

(2) Fifty percent of the premium costs of group hospital, surgical, medical expense, and dental insurance and the first ten thousand dollars of life insurance contracted for under the provisions of this Section, if the sheriff or deputy sheriff retired with at least twenty years of service with the sheriff's office of Lafourche Parish and is at least fifty-five years of age.

R. Notwithstanding the provisions of Subsection D of this Section, the sheriff of Richland Parish shall pay from the sheriff's general fund the premium costs of group insurance for any sheriff or full-time deputy sheriff who is entitled to receive monthly benefits from the Sheriff's Pension and Relief Fund and who retires from the Richland Parish Sheriff's Office as follows:

(1) For any sheriff or deputy sheriff who is eligible to retire and meets the requirements of Subparagraph (a) or (b) of this Paragraph on or before August 31, 2013, one hundred percent of the premium costs of group hospital, surgical, and medical expense insurance and the first ten thousand dollars of life insurance contracted for under the provisions of this Section, if the sheriff or deputy sheriff retires with either of the following:

(a) At least fifteen years of full-time service with the Richland Parish Sheriff's Office and is at least fifty-five years of age.

(b) At least thirty years of full-time service with the Richland Parish Sheriff's Office, regardless of age.

(2) For any sheriff or deputy sheriff who first becomes eligible to retire and subsequently retires after August 31, 2013, fifty percent of the premium costs of group hospital, surgical, and medical expense insurance and the first ten thousand dollars of life insurance contracted for under the provisions of this Section if the sheriff or deputy sheriff retires with at least twenty-five years of creditable service with the Richland Parish Sheriff's Office and has attained the age of fifty-five.

(3) One hundred percent of the premium costs of group hospital, surgical, and medical expense insurance and the first ten thousand dollars of life insurance contracted for under the provisions of this Section if the sheriff or deputy sheriff retires with thirty years or more of creditable service with the Richland Parish Sheriff's Office, regardless of age.

S.(1) Notwithstanding the provisions of Subsection D of this Section, one hundred percent of the premium costs of group hospital, surgical, and medical expense insurance contracted for under the provisions of this Section shall be paid from the sheriff's general fund for any sheriff or deputy sheriff who has retired from the Franklin Parish Sheriff's Office and who is eligible to receive benefits from the Sheriff's Pension and Relief Fund, and who meets either one of the following conditions:

(a) Has attained the age of fifty-five years with twenty-four or more years of full-time service with the Franklin Parish Sheriff's Office.

(b) Has completed thirty years of full-time continuous service with the Franklin Parish Sheriff's Office, regardless of age.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, for any sheriff or deputy sheriff who retires on or after December 31, 2012, and who is eligible to receive benefits from the Sheriff's Pension and Relief Fund, the premium costs of group hospital, surgical, and medical expense insurance shall be paid from the sheriff's general fund as follows:

(a) One hundred percent if the sheriff or deputy sheriff has completed thirty years of full-time continuous service with the Franklin Parish Sheriff's Office, regardless of age.

(b) Seventy-five percent if the sheriff or deputy sheriff has attained the age of fifty-five years with at least twenty-seven years of full-time service with the Franklin Parish Sheriff's Office.

(c) Fifty percent if the sheriff or deputy sheriff has attained the age of fifty-five years with at least twenty-three years of full-time service with the Franklin Parish Sheriff's Office.

T. Effective August 15, 2006, in order for any sheriff, deputy sheriff, or other employee to be eligible to qualify for payment by the sheriff, Sheriffs' Pension and Relief Fund, or the Louisiana Sheriffs' Association of premium costs of health benefits upon retirement, each shall have completed the years of service required and have retired directly from either the sheriff's office, the Sheriffs' Pension and Relief Fund, or the Louisiana Sheriffs' Association.

U. Notwithstanding the provisions of Subsection D of this Section, the sheriff of Bienville Parish shall pay out of the sheriff's general fund the premium costs of group insurance for any retired sheriff and any retired deputy sheriff who retired from the Bienville Parish Sheriff's Office as follows:

(1) One hundred percent of the premium costs of group hospital, surgical, medical expense, and dental insurance and the first ten thousand dollars of life insurance contracted for under the provisions of this Section if the sheriff or deputy sheriff retired with thirty years or more of creditable service with the Louisiana Sheriffs' Pension and Relief Fund.

(2) Seventy-five percent of the premium costs of group hospital, surgical, medical expense, and dental insurance and the first ten thousand dollars of life insurance contracted for under the provisions of this Section if the sheriff or deputy sheriff retired with twenty-five years of creditable service with the Louisiana Sheriffs' Pension and Relief Fund.

(3) Fifty percent of the premium costs of group hospital, surgical, medical expense, and dental insurance and the first ten thousand dollars of life insurance contracted for under the provisions of this Section if the sheriff or deputy sheriff retired with twenty years of creditable service with the Louisiana Sheriffs' Pension and Relief Fund.

(4) The provisions of Paragraphs (1) through (3) and this Paragraph of this Subsection shall only apply to sheriffs and deputy sheriffs who are covered by the Louisiana Sheriffs' Pension and Relief Fund after January 1, 2009, and who subsequently retire from the Bienville Parish Sheriff's Office.

V. Notwithstanding the provisions of Subsection D of this Section, the sheriff of St. Martin Parish shall pay out of the sheriff's general fund fifty percent of the premium costs of group hospital, surgical, medical expense, and the first ten thousand dollars of life insurance contracted for under the provisions of this Section if the sheriff or deputy sheriff retired from the St. Martin Parish sheriff's office with twenty years of creditable service with the Louisiana Sheriffs' Pension and Relief Fund.

W. Notwithstanding the provisions of Subsection D of this Section, the sheriff of Madison Parish shall pay out of the sheriff's general fund the premium costs of group insurance for any retired sheriff and any retired deputy sheriff who retires from the Madison Parish Sheriff's Department as follows:

(1) For any sheriff or deputy sheriff who retired before July 1, 2009, one hundred percent of the premium costs of group hospital, surgical, medical expense, dental insurance, and the first ten thousand dollars of life insurance contracted for under the provisions of this Section, if the sheriff or deputy sheriff retired with either of the following:

(a) At least fifteen years of service and was at least fifty-five years of age.

(b) At least thirty years or more of service at any age.

(2) For any sheriff or deputy sheriff who retires on and after July 1, 2009, one hundred percent of the premium costs of group hospital, surgical, medical expense, dental insurance, and life insurance expenses contracted for under the provisions of this Section for any sheriff or deputy sheriff who has at least fifteen years of continuous service with the Madison Parish Sheriff's Department as of June 30, 2009.

(3) For any sheriff or deputy sheriff who retires on and after July 1, 2009, one hundred percent of the premium costs of group hospital, surgical, medical expense, dental insurance, and life insurance contracted for under the provisions of this Section, if the sheriff or deputy sheriff retires with thirty years or more of continuous service with the Madison Parish Sheriff's Department.

X. Notwithstanding the provisions of Subsection D of this Section, the sheriff of DeSoto Parish shall pay out of the sheriff's general fund the premium costs of group insurance for any retired sheriff and any retired deputy sheriff who retired from the DeSoto Parish Sheriff's Office as follows:

(1) One hundred percent of the premium costs of group hospital, surgical, medical expense, and dental insurance, and the first ten thousand dollars of life insurance contracted for under the provisions of this Section if the sheriff or deputy sheriff retired with thirty years or more of creditable service with the sheriff's office of DeSoto Parish.

(2) Seventy-five percent of the premium costs of group hospital, surgical, medical expense, and dental insurance, and the first ten thousand dollars of life insurance contracted for under the provisions of this Section if the sheriff or deputy sheriff retired with twenty-five years of creditable service with the sheriff's office of DeSoto Parish.

(3) Fifty percent of the premium costs of group hospital, surgical, medical expense, and dental insurance, and the first ten thousand dollars of life insurance contracted for under the provisions of this Section if the sheriff or deputy sheriff retired with twenty years of creditable service with the sheriff's office of DeSoto Parish.

(4) The provisions of Paragraphs (1) through (3) and this Paragraph of this Subsection shall apply only to persons hired by the DeSoto Parish Sheriff's Office after January 1, 2009, and who subsequently retire from the DeSoto Parish Sheriff's Office.

(5) The provisions of Paragraph (G)(1) of this Section shall apply to all persons hired before January 1, 2009.

Y. Notwithstanding the provisions of Subsection D of this Section, the sheriff of Webster Parish shall pay out of the sheriff's general fund the premium costs of group insurance for any retired sheriff and any retired deputy sheriff who retired from the Webster Parish Sheriff's Office as follows:

(1) One hundred percent of the premium costs of group hospital, surgical, medical expense, and dental insurance, and the first ten thousand dollars of life insurance contracted for under the provisions of this Section if the sheriff or deputy sheriff retired with twenty-five years or more of creditable service with the sheriff's office of Webster Parish.

(2) Seventy-five percent of the premium costs of group hospital, surgical, medical expense, and dental insurance, and the first ten thousand dollars of life insurance contracted for under the provisions of this Section if the sheriff or deputy sheriff retired with twenty years of creditable service with the sheriff's office of Webster Parish.

(3) Fifty percent of the premium costs of group hospital, surgical, medical expense, and dental insurance, and the first ten thousand dollars of life insurance contracted for under the provisions of this Section if the sheriff or deputy sheriff retired with fifteen years of creditable service with the sheriff's office of Webster Parish.

(4) The provisions of this Subsection shall apply only to persons hired by the Webster Parish Sheriff's Office on or after January 1, 2010, and who subsequently retire from the Webster Parish Sheriff's Office.

(5) The provisions of Paragraph (G)(1) of this Section shall apply to all persons hired by the Webster Parish Sheriff's Office before January 1, 2010.

Z. Notwithstanding the provisions of Subsection D of this Section, the Bossier Parish Sheriff's Office shall pay the premium costs of group insurance for any retired sheriff and any retired employee who retired from the Bossier Parish Sheriff's Office as follows:

(1) The provisions of Paragraph (G)(1) of this Section shall apply to any sheriff or employee who was hired prior to September 1, 2010.

(2) Notwithstanding the provisions of Subsection D of this Section, the Bossier Parish Sheriff's Office shall pay the premium costs of group insurance for any retired sheriff and any retired employee who was hired on or after September 1, 2010 and before July 1, 2014, and who retired from the Bossier Parish Sheriff's Office as follows:

(a) One hundred percent of the premium costs of group hospital, surgical, medical expense, dental insurance and life insurance contracted for under the provisions of this Section if the sheriff or employee retired with thirty years or more of service with the Sheriff's Pension and Relief Fund, regardless of age.

(b) Fifty percent of the premium costs of group hospital, surgical, medical expense, and dental insurance, and life insurance contracted for under the provisions of this Section if the sheriff or employee retired with twenty years of service with the Louisiana Sheriffs' Pension and Relief Fund and is at least fifty-five years of age.

(3) Any sheriff or employee of the Bossier Parish Sheriff's Office who was hired on or after July 1, 2014, and who retires with the Bossier Parish Sheriff's Office and served a minimum of ten consecutive years of their total service requirement with the Bossier Parish Sheriff's Office shall be eligible for payment of group insurance benefits, as follows:

(a) One hundred percent of the premium costs of group hospital, surgical, medical expense, dental insurance and life insurance contracted for under the provisions of this Section if the sheriff or employee retired with thirty years or more of service with the Sheriff's Pension and Relief Fund and has attained the age of fifty-five.

(b) Fifty percent of the premium costs of group hospital, surgical, medical expense, and dental insurance, and life insurance contracted for under the provisions of this Section if the sheriff or employee retired with twenty years of service with the Louisiana Sheriffs' Pension and Relief Fund and has attained sixty years of age.

AA. Notwithstanding the provisions of Subsection D of this Section, the sheriff of St. John the Baptist Parish shall pay out of the sheriff's general fund the premium cost of group insurance for any sheriff or full-time deputy sheriff who has retired from the St. John the Baptist Parish Sheriff's Office and who is entitled to receive monthly benefits from the Sheriff's Pension and Relief Fund as follows:

(1) For any sheriff or deputy sheriff who was hired on or before July 1, 2010, one hundred percent of the premium costs of group hospital, surgical, medical expense, dental insurance, and the first ten thousand dollars of life insurance contracted for pursuant to the provisions of this Section, if the sheriff or deputy sheriff retired with either of the following:

(a) At least fifteen years of full-time creditable service with the St. John the Baptist Parish Sheriff's Office and is at least fifty-five years of age.

(b) At least thirty years of full-time creditable service with the St. John the Baptist Parish Sheriff's Office, regardless of age.

(2) For any sheriff or deputy sheriff who was hired after July 1, 2010, the sheriff of St. John the Baptist Parish shall pay the premium cost of group hospital, surgical, medical expense, dental insurance, and the first ten thousand dollars of life insurance contracted pursuant to the provisions of this Section, if the sheriff or deputy sheriff retired as follows:

(a) One hundred percent if retired with at least thirty years of full-time creditable service with the St. John the Baptist Parish Sheriff's Office, regardless of age.

(b) Seventy-five percent if retired with at least twenty-five years of full-time creditable service with the St. John the Baptist Parish Sheriff's Office and is at least fifty-five years of age.

(c) Fifty percent if retired with at least twenty years of full-time creditable service with the St. John the Baptist Parish Sheriff's Office and is at least fifty-five years of age.

BB. Notwithstanding the provisions of Subsection D of this Section, the sheriff of Sabine Parish shall pay out of the sheriff's general fund the premium costs of group hospital, surgical, medical expense, dental, and life insurance for any sheriff or deputy sheriff who has retired from the Sabine Parish Sheriff's Office and who has attained one of the following:

(1) At least sixteen years of service and is at least sixty-five years of age.

(2) At least twenty years of service and is at least fifty-five years of age.

(3) At least thirty years of continuous service regardless of age.

CC. Notwithstanding the provisions of Subsection D of this Section, the Lincoln Parish Sheriff's Office shall pay the premium costs of group insurance for any retired sheriff and any retired employee hired on or after September 1, 2013, who retired from the Lincoln Parish Sheriff's Office as follows:

(1) One hundred percent of the premium costs of group hospital, surgical, medical expense, vision and dental insurance, and life insurance contracted for under the provisions of this Section if the sheriff or employee retired with thirty years or more of service with the Lincoln Parish Sheriff's Office, regardless of age.

(2) Fifty percent of the premium costs of group hospital, surgical, medical expense, vision and dental insurance, and life insurance contracted for under the provisions of this Section if the sheriff or employee retired with twenty years of service with the Lincoln Parish Sheriff's Office and is at least fifty-five years of age.

(3) The provisions of Paragraph (G)(1) of this Section shall apply to all persons hired by the Lincoln Parish Sheriff's Office prior to September 1, 2013.

DD. Notwithstanding the provisions of Subsection D of this Section, the Lafayette Parish Sheriff's Office shall pay the premium costs of group insurance for any retired sheriff and any retired employee hired on or after July 1, 2014, who retires with the Lafayette Parish Sheriff's Office as follows:

(1) One hundred percent of the premium costs of group hospital, surgical, medical expense, and the first ten thousand dollars of life insurance contracted for under the provisions of this Section if the sheriff or employee retired from active duty in good standing with thirty years or more of creditable full-time service with the Lafayette Parish Sheriff's Office, regardless of age.

(2) One hundred percent of the premium costs of group hospital, surgical, medical expense, and the first ten thousand dollars of life insurance contracted for under the provisions of this Section if the sheriff or employee retired from active duty in good standing with twenty years of creditable full-time service with the Lafayette Parish Sheriff's Office and is at least sixty-five years of age.

(3) For purposes of this Subsection, anyone retiring from the Lafayette Parish Sheriff's Office must meet all applicable requirements of this Subsection on their final date of employment.

(4) The provisions of Paragraph (G)(1) of this Section shall apply to all persons hired by the Lafayette Parish Sheriff's Office prior to July 1, 2014.

EE. Notwithstanding the provisions of Subsection D of this Section, the Allen Parish Sheriff's Office shall pay the premium costs of group and the first ten thousand dollars of life insurance out of the sheriff's general fund for any retired sheriff and any retired deputy sheriff who was hired on or after July 1, 2015, and retired from the Allen Parish Sheriff's Office as follows:

(1) Fifty percent of the premium costs of group insurance for health, vision, and dental for any sheriff or deputy sheriff who retires from the Allen Parish Sheriff's Office with fifteen years of full-time continuous service with the Allen Parish Sheriff's Office and is at least fifty-five years of age.

(2) Seventy percent of the premium costs of group insurance for health, vision, and dental for any sheriff or deputy sheriff who retires from the Allen Parish Sheriff's Office with twenty years of full-time continuous service with the Allen Parish Sheriff's Office and is at least fifty-five years of age.

(3) One hundred percent of the premium costs of group insurance for health, vision, and dental for any sheriff or deputy sheriff who retires from the Allen Parish Sheriff's Office with twenty-five years of creditable service with the Louisiana Sheriff's Pension and Relief Fund and is a least fifty-five years of age.

(4) One hundred percent of the premium costs of group insurance for health, vision, and dental for any sheriff or deputy sheriff who retires from the Allen Parish Sheriff's Office with thirty years of creditable service with the Louisiana Sheriff's Pension and Relief Fund regardless of age.

(5) The provisions of Paragraph (G)(1) of this Section shall apply to all persons hired by the Allen Parish Sheriff's Office prior to July 1, 2015.

Amended by Acts 1954, No. 238, §1; Acts 1965, No. 70; Acts 1968, No. 311, §1; Acts 1977, No. 59, §1; Acts 1977, No. 474, §1; Acts 1978, No. 240, §1; Acts 1980, No. 363, §1; Acts 1984, No. 131, §1, eff. June 22, 1984; Acts 1985, No. 322, §1; Acts 1985, No. 814, §1; Acts 1991, No. 42, §1; Acts 1995, No. 533, §1; Acts 1999, No. 314, §1; Acts 1999, No. 1158, §1; Acts 2001, No. 246, §1, eff. June 1, 2001; Acts 2001, No. 971, §1; Acts 2001, No. 1019, §1; Acts 2002, 1st Ex. Sess., No. 69, §1; Acts 2003, No. 151, §1; Acts 2003, No. 604, §1; Acts 2003, No. 973, §1; Acts 2003, No. 1172, §1; Acts 2004, No. 195, §1; Acts 2004, No. 320, §1; Acts 2005, No. 19, §1; Acts 2005, No. 54, §1; Acts 2005, No. 271, §1; Acts 2006, No. 277, §1, eff. June 8, 2006; Acts 2006, No. 618, §1; Acts 2006, No. 712, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2009, No. 358, §1; Acts 2009, No. 359, §1; Acts 2009, No. 399, §1, eff. July 1, 2009; Acts 2009, No. 410, §1; Acts 2010, No. 179, §1; Acts 2010, No. 377, §1, eff. June 21, 2010; Acts 2010, No. 509, §1; Acts 2010, No. 511, §1; Acts 2010, No. 580, §1; Acts 2010, No. 687, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Acts 2011, No. 25, §1, eff. June 14, 2011; Redesignated from R.S. 33:1448 pursuant to Acts 2011, No. 248, §3; Acts 2012, No. 41, §1, eff. May 11, 2012; Acts 2012, No. 111, §1; Acts 2012, No. 239, §1; Acts 2013, No. 242, §1; Acts 2013, No. 248, §1; Acts 2014, No. 276, §1, eff. May 28, 2014; Acts 2014, No. 341, §1; Acts 2014, No. 609, §1; Acts 2014, No. 703, §1, eff. June 18, 2014; Acts 2015, No. 237, §1; Acts 2015, No. 312, §1; Acts 2016, No. 120, §1; Acts 2016, No. 228, §1; Acts 2016, No. 295, §1, eff. July 1, 2016.

NOTE: See Acts 2004, No. 320, §2, relative to retroactive effect.

NOTE: See Acts 2004, No. 822, §2, relative to the application of Subsection G in certain parishes.

NOTE: See Acts 2009, No. 358, §2, relative to applicability in Bienville Parish.



RS 13:5554.1 - Bossier Parish; payment of group insurance premiums; retired sheriffs and deputy sheriffs; creation of fund

§5554.1. Bossier Parish; payment of group insurance premiums; retired sheriffs and deputy sheriffs; creation of fund

A. There is hereby created the Bossier Parish Retired Employees Insurance Fund, hereinafter referred to as the "BREIF", to fund the payment by the sheriff's office of Bossier Parish of the premium costs for eligible retired sheriffs and retired deputy sheriffs as provided in R.S. 13:5554(G).

B. The following monies shall be deposited into the BREIF until the total amount of the monies including principal and earnings in the BREIF equals the sum of ten million dollars:

(1) One percent of the monies received in the Bossier Parish sheriff's general fund each year.

(2) Twenty-five percent of the revenues received by the Bossier Parish sheriff from the tax levied by R.S. 27:391(B).

(3) Any other monies that the sheriff of Bossier Parish may contribute to the BREIF.

(4)(a) Once the total amount of the monies including principal and earnings in the BREIF equals the sum of ten million dollars, the deposited monies identified in Paragraph (1) of this Subsection shall be reduced to one-half of one percent, and the monies identified in Paragraph (2) of this Subsection shall be reduced to twelve and one-half percent.

(b) If the monies in the BREIF should fall below ten million dollars, the deposited monies identified in Paragraphs (1) and (2) of this Subsection shall revert to the original amount of one percent and twenty-five percent respectively.

C. Upon recommendation of the board established in Subsection G of this Section, the sheriff of Bossier Parish shall invest the monies in the BREIF as follows:

(1) Not less than twenty-five percent in equities.

(2) At least twenty-five percent in fixed income investments, provided that a minimum of twenty-five percent of the fixed income portion is rated as investment grade by a nationally recognized rating agency.

D. The earnings realized on the monies invested pursuant to Subsection C of this Section shall be available for the sheriff to withdraw for the sole purpose of paying the insurance premium costs provided in R.S. 13:5554(G) for retired sheriffs and retired deputy sheriffs of Bossier Parish, legal representation costs for the BREIF Board, or both, provided that no such earnings shall be withdrawn until the amount of principal and accumulated earnings in the BREIF is equal to the sum of ten million dollars. In the event that the total amount of monies derived from deposits provided in Subsection B of this Section and investment earnings fall below the sum of ten million dollars, no earnings shall be withdrawn, and any balance owed for the payment of insurance premium costs as required by R.S. 13:5554(G) or legal representation costs for the BREIF Board shall be paid in full from the sheriff's general fund.

E. The monies deposited pursuant to Subsection B of this Section and the accumulated earnings up to a total of ten million dollars shall not be appropriated and shall only be used for making income-producing investments as provided in this Section.

F. Any financial audit conducted of the sheriff's office of Bossier Parish shall specifically address compliance with the provisions of this Section.

G.(1) To provide oversight, control, general management of the affairs of the fund and investments of the monies as provided in Subsection C of this Section, the sheriff shall establish a board of trustees consisting of seven members as follows:

(a) The comptroller of the sheriff's department.

(b) Five retired sheriffs or retired deputy sheriffs of the department , elected by other retired sheriffs and retired deputy sheriffs of the department. If more than five persons qualify for election, the five candidates receiving the highest number of votes cast shall be elected to the board.

(c) One active deputy sheriff of the department elected by the other active deputy sheriffs of the department. If more than one person qualifies for election, the candidate receiving the highest number of votes cast shall be elected to the board.

(d) The sheriff shall use and provide all means necessary and proper to conduct the initial and subsequent elections. All expenses including the printing and mailing of the ballots for the initial and subsequent elections shall be borne by the sheriff and paid out of the sheriff's general fund.

(e) The members of the board shall elect a chairperson at its first board meeting which shall be held within thirty days after the election of board members. The board shall adopt rules governing the election of the members of the board. The election of board members shall be called and supervised by the board with the assistance of the sheriff.

(f) Should a vacancy occur on the board within sixty days of the date the vacancy occurs, the board shall appoint a member to fill the vacancy for the unexpired term who is qualified to serve on the board as provided in Subparagraphs (b) and (c) of this Paragraph. If a board member who is an active deputy sheriff elected pursuant to Subparagraph (c) of this Paragraph retires, he may continue to serve for the remainder of the term for which he was elected, if less than two years remain on his term; however, if more than two years remain on his term, the board shall appoint an active deputy sheriff to fill the remainder of that term.

(2) Members of the board shall serve terms concurrent with that of the sheriff.

(3) Any vacancy on the board shall be filled in the same manner and for the same term as provided in this Subsection.

Acts 2004, No. 822, §1, eff. July 12, 2004; Acts 2005, No. 41, §1, eff. June 16, 2005; Acts 2007, No. 69, §1; Acts 2010, No. 356, §1, eff. June 21, 2010; Redesignated from R.S. 33:1448.1 pursuant to Acts 2011, No. 248, §3; Acts 2012, No. 41, §1, eff. May 11, 2012; Acts 2014, No. 276, §1, eff. May 28, 2014.

NOTE: See Acts 2004, No. 822, §2, relative to the application of R.S. 13:5554(G) in certain parishes.



RS 13:5554.2 - Livingston Parish; payment of group insurance premiums; retired sheriffs and deputy sheriffs; creation of fund

§5554.2. Livingston Parish; payment of group insurance premiums; retired sheriffs and deputy sheriffs; creation of fund

A. There is hereby created the Livingston Parish Retired Employees' Insurance Fund, hereinafter referred to as the "LREIF", to fund the payment by the sheriff's office of Livingston Parish of the premium costs for eligible retired sheriffs and retired deputy sheriffs as provided in R.S. 13:5554(G).

B. The following monies shall be deposited into LREIF until the total amount of the monies including principal and earnings in LREIF equals the sum of six million dollars:

(1) One percent of the monies received in the Livingston Parish sheriff's general fund each year.

(2) Any other monies that the sheriff of Livingston Parish may contribute to LREIF.

C. Upon recommendation of the board established in Subsection G of this Section, the sheriff of Livingston Parish shall invest the monies in LREIF as follows:

(1) Not less than twenty-five percent in equities.

(2) At least twenty-five percent in fixed-income investments.

D. The earnings realized on the monies invested pursuant to Subsection C of this Section shall be available for the sheriff to withdraw for the sole purpose of paying the insurance premium costs provided in R.S. 13:5554(G) for retired sheriffs and retired deputy sheriffs of Livingston Parish or legal representation costs for the LREIF Board, provided that no such earnings shall be withdrawn until the amount of principal and accumulated earnings in LREIF is equal to the sum of six million dollars. In the event that the total amount of monies derived from deposits provided in Subsection B of this Section and investment earnings fall below the sum of six million dollars, no earnings shall be withdrawn, and any balance owed for the payment of insurance premium costs as required by R.S. 13:5554(G) or legal representation costs for the LREIF Board shall be paid in full from the sheriff's general fund.

E. The monies deposited pursuant to Subsection B of this Section and the accumulated earnings up to a total of six million dollars shall not be appropriated and shall be used only for investments as provided in this Section.

F. Any financial audit conducted of the sheriff's office of Livingston Parish shall specifically address compliance with the provisions of this Section.

G.(1) To provide recommendations concerning the investment of funds as provided in Subsection C of this Section, the sheriff shall establish an investment advisory board consisting of seven members as follows:

(a) A representative to be appointed by the sheriff.

(b) Five retired sheriffs or retired deputy sheriffs of the department, elected by other retired sheriffs and retired deputy sheriffs of the department. If more than five persons qualify for election, the five candidates receiving the highest number of votes cast shall be elected to the board.

(c) One active deputy sheriff of the department elected by the other active deputy sheriffs of the department. If more than one person qualifies for election, the candidate receiving the highest number of votes cast shall be elected to the board.

(d) The sheriff shall use and provide all means necessary and proper to conduct the initial and subsequent elections. All expenses, including the printing and mailing of the ballots for the initial and subsequent elections, shall be borne by the sheriff and paid out of the sheriff's general fund.

(e) The members of the board shall elect a chairperson at its first board meeting which shall be held within thirty days after the election of board members. The board shall adopt rules governing the election of the members of the board. The election of board members shall be called and supervised by the board with the assistance of the sheriff.

(f) Should a vacancy occur on the board within sixty days of the date the vacancy occurs, the board shall appoint a member to fill the vacancy for the unexpired term who is qualified to serve on the board as provided in Subparagraphs (b) and (c) of this Paragraph. If a board member who is an active deputy sheriff elected pursuant to Subparagraph (c) of this Paragraph retires, he may continue to serve for the remainder of the term for which he was elected, if less than two years remain on his term; however, if more than two years remain on his term, the board shall appoint an active deputy sheriff to fill the remainder of that term.

(2) Members of the board shall serve terms concurrent with that of the sheriff.

Acts 2007, No. 301, §1, eff. July 9, 2007; Redesignated from R.S. 33:1448.2 pursuant to Acts 2011, No. 248, §3; Acts 2012, No. 240, §1, eff. May 25, 2012; Acts 2014, No. 146, §1.



RS 13:5554.3 - Plaquemines Parish; payment of group insurance premiums; retired sheriffs and deputy sheriffs; creation of fund

§5554.3. Plaquemines Parish; payment of group insurance premiums; retired sheriffs and deputy sheriffs; creation of fund

A. There is hereby created the Plaquemines Parish Retired Employees' Insurance Fund, hereinafter referred to as the "PREIF", to fund the payment by the sheriff's office of Plaquemines Parish of the premium costs for eligible retired sheriffs and retired deputy sheriffs as provided in R.S. 13:5554(N).

B. The following monies shall be deposited into the PREIF until the total amount of the monies including principal and earnings in the PREIF equals the sum of five million dollars:

(1) One and one-half percent of the monies received by the Plaquemines Parish Sheriff's Office for their efforts of collecting parish property tax.

(2) Fifty percent of the revenues received by the Plaquemines Parish Sheriff from video poker proceeds in accordance with R.S. 27:312.

(3) Any other monies that the sheriff of Plaquemines Parish may contribute to the PREIF.

C. Upon recommendation of the board established in Subsection G, the sheriff of Plaquemines Parish shall invest the monies in the PREIF as follows:

(1) Not more than fifty percent in equities.

(2) At least fifty percent in fixed income investments, provided that not more than one-half of the investment in fixed income may be invested in corporate bonds.

(3) The amount of earnings received pursuant to Paragraphs (1) and (2) of this Subsection shall be accounted for separately from the amount of the monies deposited into the PREIF pursuant to Subsection B of this Section.

D. The earnings realized on the monies invested pursuant to Subsection C of this Section shall be available for the sheriff to withdraw for the purpose of paying the insurance premium costs provided in R.S. 13:5554(N) for retired sheriffs and retired deputy sheriffs of Plaquemines Parish, provided that no such earnings shall be withdrawn until the amount of principal and accumulated earnings in the PREIF is equal to the sum of five million dollars. In the event that the total amount of monies derived from deposits provided in Subsection B of this Section and investment earnings fall below the sum of five million dollars, no earnings shall be withdrawn, and any balance owed for the payment of insurance premium costs as required by R.S. 13:5554(N) shall be paid in full from the sheriff's general fund.

E. The monies deposited pursuant to Subsection B of this Section and the accumulated earnings up to a total of five million dollars shall not be appropriated except in compliance with the provisions of Subparagraphs G(1)(f) and (g) of this Section and shall be used only for making income-producing investments as provided in this Section.

F. Any financial audit conducted of the sheriff's office of Plaquemines Parish shall specifically address compliance with the provisions of this Section.

G.(1) To provide recommendations concerning the investment of funds as provided in Subsection C of this Section, the sheriff shall establish an investment advisory board consisting of three members as follows:

(a) The sheriff.

(b) Two active deputy sheriffs of the department elected by the other active deputy sheriffs of the department. If more than two people qualify for the election, the two candidates receiving the highest number of votes cast shall be elected to the board.

(c) The sheriff shall use and provide all means necessary and proper to conduct the initial and subsequent elections. All expenses, including the printing of the ballots for the initial and subsequent elections, shall be borne by the sheriff and paid out of the sheriff's general fund.

(d) The members of the board shall elect a chairperson at its first board meeting which shall be held within thirty days after the election of board members. The board shall adopt rules governing the election of the members of the board. The election of board members shall be called and supervised by the board with the assistance of the sheriff.

(e) Should a vacancy occur on the board within sixty days of the date the vacancy occurs, the board shall appoint a member to fill the vacancy for the unexpired term who is qualified to serve on the board as provided in Subparagraph (b) of this Paragraph. If a board member who is an active deputy sheriff elected pursuant to Subparagraph (b) of this Paragraph retires, he may continue to serve for the remainder of the term for which he was elected, if less than two years remain on his term; however, if more than two years remain on his term, the board shall appoint an active deputy sheriff to fill the remainder of that term.

(f) The members of the board shall retain a financial advisor and legal counsel to provide recommendations and legal consultation concerning the investment of the funds. The board shall adopt rules governing their selection and compensation. The board may retain the sheriff's office in-house legal counsel.

(g) The board members shall be paid a per diem for each day of attendance at meetings of the board or on authorized business of the board. The board shall establish the per diem rates.

(2) Members of the board shall serve terms concurrent with that of the sheriff.

Acts 2010, No. 499, §1; Redesignated from R.S. 33:1448.3 pursuant to Acts 2011, No. 248, §3.



RS 13:5554.4 - DeSoto Parish; payment of group insurance premiums; retired sheriffs and deputy sheriffs; creation of fund

§5554.4. DeSoto Parish; payment of group insurance premiums; retired sheriffs and deputy sheriffs; creation of fund

A. There is hereby created the DeSoto Parish Retired Employees Insurance Fund, hereinafter referred to as the "DREIF", to fund the payment by the sheriff's office of DeSoto Parish of the premium costs for eligible retired sheriffs and retired deputy sheriffs pursuant to R.S. 13:5554(G) and (X).

B. The following monies shall be deposited into the DREIF until the total amount of the monies including principal and earnings in the DREIF equals the sum of four million dollars:

(1) One percent of the monies received in the DeSoto Parish sheriff's general fund each year.

(2) Any other monies that the sheriff of DeSoto Parish may contribute to the DREIF.

(3)(a) Once the total amount of the monies including principal and earnings in the DREIF equals the sum of four million dollars, the deposited monies identified in Paragraph (1) of this Subsection shall be reduced to one-half of one percent.

(b) If the monies in the DREIF should fall below four million dollars, the deposited monies identified in Paragraph (1) of this Subsection shall revert to the original amount of one percent.

C. Upon recommendation of the board established in Subsection G of this Section, the sheriff of DeSoto Parish shall invest the monies in the DREIF as follows:

(1) Not less than twenty-five percent in equities.

(2) At least twenty-five percent in fixed income investments, provided that the average credit quality of the fixed income portion must be rated as investment grade.

D. The earnings realized on the monies invested pursuant to Subsection C of this Section shall be available for the sheriff to withdraw for the sole purpose of paying the insurance premium costs pursuant to R.S. 13:5554(G) and (X) for retired sheriffs and retired deputy sheriffs of DeSoto Parish or the legal representation costs for the DREIF Board, provided that no such earnings shall be withdrawn until the amount of principal and accumulated earnings in the DREIF is equal to the sum of four million dollars. In the event that the total amount of monies derived from deposits provided in Subsection B of this Section and investment earnings fall below the sum of four million dollars, no earnings shall be withdrawn, and any balance owed for the payment of insurance premium costs pursuant to R.S. 13:5554(G) and (X) or legal representation costs for the DREIF Board shall be paid in full from the sheriff's general fund.

E. The monies deposited pursuant to Subsection B of this Section and the accumulated earnings up to a total of four million dollars shall not be appropriated and shall be used only for making income-producing investments as provided in this Section.

F. Any financial audit conducted of the sheriff's office of DeSoto Parish shall specifically address compliance with the provisions of this Section.

G. To provide recommendations concerning the investment of funds as provided in Subsection C of this Section, the sheriff shall establish an investment advisory board consisting of three members as follows:

(1) The comptroller of the sheriff's department.

(2) Two retired sheriffs or retired deputy sheriffs of the department, appointed by the sheriff, who shall serve a term determined by the sheriff.

(3) The members of the board shall elect a chairperson at its first board meeting, which shall be held within thirty days after the appointment of board members.

Acts 2012, No. 252, §1.



RS 13:5555 - Blank

§5555. [Blank]



RS 13:5556 - Blank

§5556. [Blank)]



RS 13:5557 - Blank

§5557. [Blank]



RS 13:5558 - Group insurance, insurers, agents, authority to contract

§5558. Group insurance, insurers, agents, authority to contract

A. The group insurance or any excess insurance or a self- insurance plan authorized under the provisions of R.S. 13:5554 shall be written only in insurance companies legally authorized to do business in this state and through legally commissioned and licensed agents residing in this state. The agent shall receive the full usual commission paid by the insurer to its agents on business transacted for it.

B. The officers of the Louisiana Sheriffs' Association shall constitute a board with authority to act for and contract for the group insurance and excess insurance. Officers of the Louisiana Sheriffs' Association participating in the adoption of administration of a self-insurance plan shall be considered "trustees", as that term is used and defined in R.S. 9:2792.6.

Amended by Acts 1954, No. 238, §1; Acts 1995, No. 533, §1; Redesignated from R.S. 33:1449 pursuant to Acts 2011, No. 248, §3.



RS 13:5559 - Group insurance, payment of cost

§5559. Group insurance, payment of cost

A. The cost of the group insurance shall be paid by the sheriff out of the Sheriff's Salary Fund, except that the cost of the insurance for the criminal sheriff for the parish of Orleans and his deputies and the civil sheriff for the parish of Orleans and his deputies shall be paid from the fund or funds provided or appropriated for payment of the salaries of said civil and criminal sheriffs and their respective deputies.

B. The sheriff in each parish of the state may pay from the Sheriff's Salary Fund, or its successor, all or part of the premium cost for group hospital, surgical, and medical expense insurance covering the dependents of sheriffs and deputies under the policies authorized by R.S. 13:5554.

Amended by Acts 1954, No. 238, §1; Acts 1977, No. 60, §1; Acts 1977, No. 474, §1; Redesignated from R.S. 33:1450 pursuant to Acts 2011, No. 248, §3.



RS 13:5560 - Liability insurance

§5560. Liability insurance

Sheriffs of the parishes of the state of Louisiana are hereby authorized to contract for insurance with any insurance company authorized to do business under the laws of the state of Louisiana to cover loss or damage from any negligent acts of the sheriff or his deputies, in the performance of the duties of his office, the premiums on said insurance to be paid by the sheriff as an expense of his office out of the sheriff's general fund, except that the cost of insurance premiums for the criminal sheriff of the parish of Orleans and the civil sheriff for the parish of Orleans shall be paid from the fund or funds if provided or appropriated for the payment of all expenses of their offices.

Acts 1965, No. 121, §1. Amended by Acts 1977, No. 591, §1; Redesignated from R.S. 33:1450.1 pursuant to Acts 2011, No. 248, §3.



RS 13:5561 - Suboffices

§5561. Suboffices

Sheriffs and ex officio tax collectors and tax assessors of the parishes of this state are authorized to open and maintain such suboffices or offices as in their judgment the nature and requirements of their duties and work may require.

Added by Acts 1954, No. 131, §1. Amended by Acts 1980, No. 506, §3, eff. Jan. 1, 1981; Redesignated from R.S. 33:1461 pursuant to Acts 2011, No. 248, §3.



RS 13:5562 - Public bid laws applicable to assessor's office

§5562. Public bid laws applicable to assessor's office

The assessor's office in each parish shall be subject to the public bid laws of the state.

Added by Acts 1976, No. 206, §3, eff. July 23, 1976; Redesignated from R.S. 33:1462 pursuant to Acts 2011, No. 248, §3.



RS 13:5563 - Victims' service assistance program

§5563. Victims' service assistance program

The sheriff of each parish, including the criminal sheriff of the parish of Orleans, is hereby authorized to establish and maintain a victims' service assistance program.

Acts 1984, No. 370, §1; Redesignated from R.S. 33:1463 pursuant to Acts 2011, No. 248, §3.



RS 13:5564 - Ex officio notaries for sheriffs

§5564. Ex officio notaries for sheriffs

A. Notwithstanding any provisions of the law relative to qualifications for notaries public, each sheriff may designate one deputy per shift for each office location and appoint them as ex officio notaries public.

B.(1) The deputy so appointed may exercise, in the parish which the sheriff serves, the functions of a notary public only to administer oaths and execute affidavits, acknowledgments, and other documents, all limited to matters within the official functions of the office of sheriff, for the enforcement of any statute which provides for criminal penalties, any parish ordinance which the sheriff is charged with enforcing, and any affidavit required for the enforcement of R.S. 32:661 through 669, and to execute property bonds. For each such action the notary shall use the official seal of that respective sheriff's office.

(2) He shall fulfill the same bond requirements as provided by law for notaries in the parish which the sheriff serves.

(3) The sheriff shall pay as an expense of his office the costs of the notarial seal, the notarial bond, and any fees required for filing the bond.

C. All acts performed by such an ex officio notary public authorized by this Section shall be performed without charge or other compensation.

D. The sheriff may suspend or terminate an appointment made pursuant to this Section at any time, and separation from the employ of the sheriff shall automatically terminate the powers of such an ex officio notary public.

Acts 1984, No. 805, §1; Acts 1985, No. 28, §1; Acts 1992, No. 368, §1; Acts 1994, 3rd Ex. Sess., No. 88, §1; Acts 2000, 1st Ex. Sess., No. 10, §1; Redesignated from R.S. 33:1464 pursuant to Acts 2011, No. 248, §3.



RS 13:5565 - Remittance of tax collections; duties of sheriff or tax collector

§5565. Remittance of tax collections; duties of sheriff or tax collector

Each sheriff or other official responsible for tax collection shall deduct the amount certified by the legislative auditor pursuant to R.S. 24:513(O), and remit that amount of money to the appropriate public retirement system as provided by law.

Acts 2012, No. 218, §1.



RS 13:5571 - Definitions

PART II. JOINT SELF-INSURANCE PROGRAMS

§5571. Definitions

The following words and terms shall have the meaning indicated unless the context clearly indicates a different meaning:

(1) "Group self-insurance fund" means a pool of public monies established by an interlocal risk management agency from contributions of its members in order to pool public liability risks, or to purchase a joint policy or policies of insurance providing protection against said risks, or both.

(2) "Interlocal risk management agency" means an association formed by two or more sheriffs by written agreement made pursuant to the provisions of this Part for the development and administration of an interlocal risk management program and a group self-insurance fund.

(3) "Interlocal risk management program" means a written plan and activities carried out under such plan by an interlocal risk management agency to reduce risk of loss on account of public liability, including loss prevention and control techniques and the processing and defense of claims brought against members of the agency.

(4) "Public liability" means liability to which a sheriff may be subject either directly or by reason of liability rising out of an act of his employee, agent, or officer in the course and scope of employment.

(5) "Sheriff" means the sheriff and tax collector of any parish, including the criminal and civil sheriffs of the parish of Orleans.

Acts 1986, No. 662, §1; Redesignated from R.S. 33:1481 pursuant to Acts 2011, No. 248, §3.



RS 13:5572 - Authority of sheriffs to form, join, and participate in interlocal risk management agency; establishment of self-insurance fund; contributions; records

§5572. Authority of sheriffs to form, join, and participate in interlocal risk management agency; establishment of self-insurance fund; contributions; records

A. Any two or more sheriffs may make and execute an intergovernmental agreement among themselves to establish an interlocal risk management program, to become members of an interlocal risk management agency, to pool their public liability risks in whole or in part with each other, and to establish a group self-insurance fund. The interlocal risk management agency, once established, may designate the Louisiana Sheriffs' Association to administer any group self-insurance fund so established and to administer the terms and conditions of any interlocal risk management program entered into between participating sheriffs. The agency may instead elect to designate another public or private entity to administer the terms and conditions of the interlocal risk management program but only the interlocal risk management agency or the Louisiana Sheriffs' Association may administer the group self-insurance fund.

B. Contributions of participating sheriffs to the group self-insurance fund are authorized to be paid from their general fund, except for the criminal and civil sheriffs of the parish of Orleans, which funds shall be paid from the fund or funds provided or appropriated for the payment of all expenses of their offices.

C. Any sheriff participating in an interlocal risk management program and agency pursuant to this Section and for whom a contribution is made on behalf of his deputies is authorized to secure from the agency and file on behalf of his deputies a certificate of deputy participation in the program and the agency in lieu of furnishing a surety bond under the provisions of R.S. 13:5537, R.S. 13:5553, and R.S. 35:391.

D. All books, records, and files maintained by a third party for the intergovernmental risk management agency, including but not limited to audit data and all active and inactive claims files, shall at all times be the sole property of the agency and shall be surrendered immediately to the agency upon demand.

Acts 1986, No. 662, §1; Acts 1991, No. 43, §1; Redesignated from R.S. 33:1482 pursuant to Acts 2011, No. 248, §3.



RS 13:5573 - Interlocal risk management agency not an insurance company or insurer

§5573. Interlocal risk management agency not an insurance company or insurer

An interlocal risk management agency is not an insurance company or an insurer under the laws of this state and the designation by the agency of the Louisiana Sheriffs' Association or a third party shall not constitute said association or entity as an insurance company or an insurer under the laws of this state. The development and the administration by an interlocal risk management agency or the Louisiana Sheriffs' Association of a group self-insurance fund shall not constitute doing an insurance business. Intergovernmental agreements providing for the creation and maintenance of an interlocal risk management agency shall not be deemed to constitute insurance as defined by R.S. 22:46; nor shall the interlocal risk management agency or the development of a group self-insurance fund be subject to the provisions of Chapter 1 of Title 22 of the Louisiana Revised Statutes of 1950.

Acts 1986, No. 662, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Redesignated from R.S. 33:1483 pursuant to Acts 2011, No. 248, §3.



RS 13:5574 - Limited liability of members

§5574. Limited liability of members

A sheriff shall not, by reason of being a member of an interlocal risk management agency and contributing to the group self-insurance fund, be liable to such interlocal risk management agency, to any other member, or to any claimant against the agency itself, or another member, except for payment of contributions provided for in the interlocal risk management program and the interlocal risk management agency. No interlocal risk management agency or program shall have the effect of providing for a donation, in whole or in part, of the public funds of one sheriff's office for the benefit of another.

Acts 1986, No. 662, §1; Redesignated from R.S. 33:1484 pursuant to Acts 2011, No. 248, §3.



RS 13:5575 - Excess insurance

§5575. Excess insurance

The interlocal risk management agency may enter into contracts for excess insurance, with the payment of premiums being made from the contributions of the participating sheriffs to the group self-insurance fund. Any excess insurance purchased under this Section shall not be subject to the provisions of R.S. 22:439.

Acts 1986, No. 662, §1; Acts 1993, No. 710, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Redesignated from R.S. 33:1485 pursuant to Acts 2011, No. 248, §3.



RS 13:5581 - Sheriff for parish of Orleans; election; term

PART III. PROVISIONS AFFECTING ONLY

PARISH OF ORLEANS

§5581. Sheriff for parish of Orleans; election; term

A. There shall be one sheriff for the parish of Orleans, who shall be elected by the qualified electors of the parish of Orleans. He shall be elected at the election for parochial and municipal officers in Orleans Parish, shall serve for a term of four years, and shall take office and begin his term on the first Monday in May following his election.

B. When the sheriff provided for in Subsection A of this Section takes office, the separate offices of the civil sheriff and the criminal sheriff for the parish of Orleans shall be abolished, and the sheriff shall be the successor to and exercise all of the functions, duties, and responsibilities of their respective offices, which shall be merged and consolidated within the office of the sheriff for the parish of Orleans.

C.(1) All books, papers, records, money, actions, and other property of every kind and description, movable and immovable, real and personal, possessed, controlled, or used by the civil sheriff and the criminal sheriff shall be transferred to the office of the sheriff.

(2) The sheriff shall have and shall exercise all of the powers, duties, and functions of the civil sheriff of the parish of Orleans and the criminal sheriff of the parish of Orleans. The sheriff shall provide for the ongoing merger and consolidation of the offices of the civil and criminal sheriff within his office and shall develop a plan for retaining, appointing, removing, assigning and promoting such deputies and other personnel necessary for the efficient and effective operation of his office. The sheriff shall complete the merger and consolidation as soon as practicable after taking office. This plan shall include detailed procedures for the realignment, distribution, assignment, consolidation, and coordination of the powers, duties, functions, and responsibilities of each office and also shall include procedures for the transfer and utilization of positions, personnel, funds, office space, facilities, and equipment, including relocation of facilities if deemed appropriate. The sheriff shall accomplish the consolidation of the offices of the civil and criminal sheriff into his office with the least possible disruption of services and the least possible expenditure of public funds.

D. Whenever the civil sheriff of the parish of Orleans or the criminal sheriff of the parish of Orleans is referred to or designated by law, rule, or regulation on the date that those offices are abolished, such reference or designation shall be deemed to apply to the sheriff of the parish of Orleans.

Acts 2006, No. 621, §4 (see notes for eff. date); Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2009, No. 125, §1, eff. June 25, 2009; Redesignated from R.S. 33:1500 pursuant to Acts 2011, No. 248, §3.

NOTE: See Acts 2006, No. 621, §23. The Section is effective on the date the sheriff elected at the election of parochial and municipal offices in Orleans Parish in 2010 takes office, except that R.S. 33:5581(A) is effective on June 23, 2006, only for purposes of qualifying and election of sheriff in 2010. Acts 2008, No. 873, §1, extended the date to 2014; Acts 2009, No. 125, §1, changed the date to 2010.

NOTE: See Acts 2006, No. 621, §31, prohibiting a special election if a vacancy occurs in the office of civil or criminal sheriff.



RS 13:5582 - Salary and expense fund of civil sheriff

§5582. Salary and expense fund of civil sheriff

There shall be a salary and expense fund for the office of the civil sheriff for the parish of Orleans. The sum of sixty-three thousand dollars shall be allowed for each calendar year toward the payment of compensation for all services required of the civil sheriff and toward the payment of all the expenses of his office, twenty-three thousand dollars of which shall be paid into the salary and expense fund by the Board of Commissioners of the Orleans Levee District from millage levied by it. The sums shall be remitted annually in advance or in monthly installments, to the civil sheriff for the parish of Orleans.

Added by Acts 1968, No. 566, §1. Amended by Acts 1978, No. 163, §1, eff. Jan. 1, 1974; Acts 1974, No. 135, §1; Acts 2010, No. 175, §4; Redesignated from R.S. 33:1501 pursuant to Acts 2011, No. 248, §3.



RS 13:5583 - Compensation of civil sheriff

§5583. Compensation of civil sheriff

The civil sheriff of the parish of Orleans shall receive in compensation for all services required of him by law the sum of twenty-five thousand dollars per annum as salary.

Amended by Acts 1952, No. 32, §1; Acts 1958, No. 244, §1; Acts 1960, No. 101, §1; Acts 1965, No. 69; Acts 1967, No. 60, §1; Acts 1970, No. 80, §1; Acts 1974, No. 135, §1; Redesignated from R.S. 33:1502 pursuant to Acts 2011, No. 248, §3.



RS 13:5584 - Salaries of deputies; expenditures from salary and expense fund; drawing monthly salary

§5584. Salaries of deputies; expenditures from salary and expense fund; drawing monthly salary

The civil sheriff may fix the compensation of his deputies and clerical forces. He may pay from the salary and expense fund all of the expenses incurred in the performance of all duties required of him by law, including his own salary, the salaries of all deputies and clerical assistants, the premiums on bonds which he is required to give, and the premiums on bonds required by him of any deputy in charge of public funds. The sheriff shall pay all of these expenditures by warrant or check drawn by him upon the salary and expense fund. He shall draw his salary monthly on his own warrant or check and shall issue monthly to employees and deputies warrants or checks for the amounts due them.

Redesignated from R.S. 33:1503 pursuant to Acts 2011, No. 248, §3.



RS 13:5585 - Drawing from allowance

§5585. Drawing from allowance

A. The civil sheriff shall draw his allowance for his salary, deputies, clerical force, and assistants from the salary and expense fund, one-twelfth each month, plus any amount to pay other expenses and claims due. Except as authorized by R.S. 33:1504, the sheriff shall not draw the allowance unless it is on deposit to the credit of the fund. If the salary and allowance for any month is not drawn for the reason that the fund has an insufficient amount, the deficit may be made up and drawn from any subsequent allowance.

B. The City of New Orleans shall budget annually a sum not less than twenty thousand dollars which sum or part thereof shall be payable to the civil sheriff at the end of any calendar year on his requisition for any deficiency that may exist in the operation of his office for that year.

Redesignated from R.S. 33:1505 pursuant to Acts 2011, No. 248, §3.



RS 13:5586 - Use of excess fees by civil sheriff Orleans Parish

§5586. Use of excess fees by civil sheriff Orleans Parish

In the event the fees and commissions authorized by R.S. 13:5530 exceed the necessary expense of the civil sheriff in the efficient performance of his duties as herein provided, the excess shall not be drawn or otherwise expended by the civil sheriff, except as herein provided, but shall remain in the civil sheriff's salary fund. However, this excess may be expended by the civil sheriff in any succeeding year in which the civil sheriff's salary fund is insufficient to defray current salaries and expenses or where circumstances necessitate additional deputies or additional expenses to be incurred for the efficient performance of all duties imposed by law on the civil sheriff. The civil sheriff at the end of each four-year term or, in case of his reelection, on the thirtieth day of June following shall remit to the state treasurer for credit to the general fund any excess or surplus remaining in the civil sheriff's salary fund. However, there may be retained in the civil sheriff's salary fund an amount not to exceed one-third of the amount of the revenues of the last year of the term of office, and the amount so retained shall be used as a revolving fund to assist in financing the operation of the office and for purchasing equipment.

Amended by Acts 1950, No. 346, §1; Acts 1952, No. 79, §1; Acts 1960, No. 56, §1; Acts 1962, No. 173, §1; Acts 1964, No. 303; Acts 1967, No. 4, §3; Acts 1987, No. 571, §1; Redesignated from R.S. 33:1507 pursuant to Acts 2011, No. 248, §3.



RS 13:5587 - Liability for costs

§5587. Liability for costs

The fees of the sheriff shall be advanced or paid by the party requiring the service to be performed. The party may recover the same from the other party on the final termination of the cause, if costs should be decreed in his favor, and shall be protected by the bond or security, as provided in R.S. 13:1215.

Redesignated from R.S. 33:1508 pursuant to Acts 2011, No. 248, §3.



RS 13:5588 - Sheriff entitled to security; refusal to act in absence of security or advancement

§5588. Sheriff entitled to security; refusal to act in absence of security or advancement

The sheriff may demand security for his costs and actual expenses, or he may demand a deposit to cover his costs, but in all cases any party requiring the official services to be performed by the sheriff may advance the fees for such services. The sheriff shall perform the same so far as the advance may go. In case the party interested in having the official services performed fails to secure or advance the fees as above provided, the sheriff shall not be required to perform the services, but shall notify the party and return the process into court, with the reason therefor, and his failing so to do shall render him liable for any damage that may result to the party from the failure to perform the services.

Redesignated from R.S. 33:1509 pursuant to Acts 2011, No. 248, §3.



RS 13:5589 - Date when fees are due

§5589. Date when fees are due

All fees proper of the sheriff shall be due and collectible every six months from the institution of the suit.

Redesignated from R.S. 33:1510 pursuant to Acts 2011, No. 248, §3.



RS 13:5590 - Posting copy of fee bill

§5590. Posting copy of fee bill

A correct copy of the sheriff's fee bill, as provided by R.S. 33:15061, shall be posted in the office of the civil sheriff, in a conspicuous place, under penalty of twenty-five dollars per day in case of failure so to do, to be recovered before the civil district court or any one of the city courts of New Orleans, in favor of the charity hospital of New Orleans.

Redesignated from R.S. 33:1511 pursuant to Acts 2011, No. 248, §3.

1Repealed by Acts 1987, No. 571, §2.



RS 13:5591 - Execution to collect fees

§5591. Execution to collect fees

If the party liable fails to pay the fees of the sheriff after they have become due and collectible, the sheriff, upon filing a detailed bill of the fees, with an affidavit showing their correctness and that demand has been made on the party liable, shall be entitled to immediate execution therefor against the party liable and his security. No cost shall be charged on the affidavit or execution.

Redesignated from R.S. 33:1512 pursuant to Acts 2011, No. 248, §3.



RS 13:5592 - Forfeiture of costs for overcharging any item

§5592. Forfeiture of costs for overcharging any item

If the sheriff overcharges any item in any bill of costs, he shall forfeit the whole bill containing the item overcharged.

Redesignated from R.S. 33:1513 pursuant to Acts 2011, No. 248, §3.



RS 13:5593 - Exemption of city from liability for sheriff's costs

§5593. Exemption of city from liability for sheriff's costs

In all suits instituted by the city of New Orleans for the recovery of any tax imposed or other duties levied, in which the city of New Orleans has recovered judgment, the corporation shall be exempt from all liabilities for sheriff's costs, actual expenses incurred by virtue of instructions of the proper city officers excepted.

Redesignated from R.S. 33:1514 pursuant to Acts 2011, No. 248, §3.



RS 13:5594 - Filing bill of costs upon retirement from office

§5594. Filing bill of costs upon retirement from office

Within forty days after the sheriff has retired from office, he shall file in court detailed bills of costs due him in all cases, in default of which he shall be barred forever from collecting them. The clerk of court, when he issues a writ of fieri facias, shall indorse on the writ all costs due the retired sheriff.

Redesignated from R.S. 33:1515 pursuant to Acts 2011, No. 248, §3.



RS 13:5595 - Civil sheriff may have solvency and qualifications of sureties passed on by court

§5595. Civil sheriff may have solvency and qualifications of sureties passed on by court

When the civil sheriff is required to accept bonds, he may, before accepting the surety, have his solvency and qualifications passed upon by the court, contradictorily with the parties in interest, either in open court or at chambers, and after three days notice.

Redesignated from R.S. 33:1516 pursuant to Acts 2011, No. 248, §3.



RS 13:5596 - Court's finding relieves sheriff of liability

§5596. Court's finding relieves sheriff of liability

If the court finds that the surety is solvent and possessed of the qualifications prescribed by law, the bond shall be made in favor of the parties to the case, and the sheriff shall be relieved of all responsibility.

Redesignated from R.S. 33:1517 pursuant to Acts 2011, No. 248, §3.



RS 13:5597 - Acceptance of bond without referring matter to court

§5597. Acceptance of bond without referring matter to court

The sheriff may accept the surety without referring the matter to the court, in which case the laws in reference to the assignment of the bond, its return into court and proceedings to impose liability upon the sheriff shall apply.

Redesignated from R.S. 33:1518 pursuant to Acts 2011, No. 248, §3.



RS 13:5598 - Salary of criminal sheriff

§5598. Salary of criminal sheriff

The salary of the criminal sheriff of the parish of Orleans shall be twenty thousand six hundred dollars per annum, and permissive up to twenty-five thousand dollars per annum.

Amended by Acts 1956, No. 478, §1; Acts 1960, No. 116, §1; Acts 1965, No. 112, §1; Acts 1967, No. 88, §1; Acts 1970, No. 89, §1; Acts 1974, No. 288, §1; Redesignated from R.S. 33:1519 pursuant to Acts 2011, No. 248, §3.



RS 13:5599 - Fees of criminal sheriff

§5599. Fees of criminal sheriff

The criminal sheriff of Orleans Parish shall collect from the parties, from witnesses, from sureties, and from sureties on bonds forfeited, the following fees and charges:

(1) For arresting any party under a capias or order of court issued on an information or indictment and bringing him into court, twelve dollars.

(2) For producing a party in court on the order of the judge when under confinement other than provided above, for each production, seven dollars.

(3) For serving notice of arraignment or of trial on accused and surety, for each, and return, seven dollars.

(4) For serving subpoena on each witness and return, seven dollars.

(5) For serving attachments to bring witnesses into court, to be paid by the witness in default, twelve dollars.

(6) For taking appearance bond or recognizance bond when required to do so, fifteen dollars, unless suspended by the judges of the Criminal District Court of the Parish of Orleans.

(7) For serving notice of judgment on forfeiture of bonds, seven dollars.

(8) For service of subpoena duces tecum and for return, seven dollars.

(9) For executing writ of fieri facias either against the defendant or security on bond for costs on the amount of bond, twelve dollars.

(10) For mileage when traveling outside of the parish of Orleans, the same mileage as is allowed to the sheriffs of other parishes.

Amended by Acts 1974, No. 550, §1; Acts 1981, No. 335, §1; Acts 1983, No. 619, §1; Acts 1997, No. 1016, §1, eff. Jan. 1, 1998; Redesignated from R.S. 33:1520 pursuant to Acts 2011, No. 248, §3.



RS 13:5600 - Fees of criminal sheriff Fees of criminal sheriff from sureties for return of fugitives; Orleans Parish

§5600. Fees of criminal sheriff from sureties for return of fugitives; Orleans Parish

The criminal sheriff in the parish of Orleans shall collect from sureties when a fugitive is returned to the custody of the criminal sheriff, the following fees and charges:

(1) For every mile actually and necessarily traveled by the sheriff or his deputy in going to and returning from the service of returning the fugitive to the custody of the criminal sheriff outside of his jurisdiction, a mileage rate equal to the mileage rate established by the division of administration for the use of state-owned vehicles.

(2) All actual expenses incurred in the return of the fugitive by the sheriff or his deputy from outside the parish to the jurisdiction of the criminal sheriff.

Added by Acts 1983, No. 620, §1; Acts 1991, No. 289, §10; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Redesignated from R.S. 33:1521 pursuant to Acts 2011, No. 248, §3.



RS 13:5601 - Fees of the criminal sheriff for sureties for surrender of a defendant or arrest of a defendant

§5601. Fees of the criminal sheriff for sureties for surrender of a defendant or arrest of a defendant

A. The criminal sheriff for the parish of Orleans shall collect from a surety the fee of twenty-five dollars, when a surety surrenders a defendant to the criminal sheriff pursuant to the provisions of Code of Criminal Procedure Art. 338.

B. The surety shall pay the fee for recalling the capias, accepting the surrender, processing the paperwork, and giving the surety a letter releasing him from his obligation under the defendant's bond.

C. When a capias is issued by the court for a person who has not appeared in court as ordered and the sheriff's office, acting on said capias, has to arrest the defendant, the surety shall pay a fee of fifty dollars to the criminal sheriff before the surety is released from the obligation of the bond.

D. Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.

Added by Acts 1983, No. 502, §1; Acts 1991, No. 289, §10; Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011; Redesignated from R.S. 33:1521.1 pursuant to Acts 2011, No. 248, §3.



RS 13:5602 - City and state not liable for costs of criminal sheriff

§5602. City and state not liable for costs of criminal sheriff

Neither the state nor the city of New Orleans shall be liable for or make any appropriation to pay any costs of the criminal sheriff in any criminal case, except as provided in R.S. 15:566.

Amended by Acts 1974, No. 550, §1; Redesignated from R.S. 33:1522 pursuant to Acts 2011, No. 248, §3.



RS 13:5603 - City jail of city of New Orleans; operation; location; feeding of prisoners

§5603. City jail of city of New Orleans; operation; location; feeding of prisoners

A. The house of detention or city jail of the city of New Orleans shall be operated by the city of New Orleans through the commissioner of public buildings and parks or by such other official as may be designated by the commission council of the city of New Orleans.

B. The said commission council is vested with full and final authority to determine the location of said house of detention or city jail and may, although it is not obligated to do so, use and continue to use the same portion of the building in the city of New Orleans in the square bounded by Tulane Avenue, South Broad Avenue, Gravier and South White Streets as was used for the house of detention on June 1, 1952.

C. In the event that this building is used for the house of detention or city jail, the commission council of the city of New Orleans is vested with full and final authority to allocate space therein for the house of detention and also for the parish prison, provided, that such allocation shall not infringe upon the present area now being used for the parish prison.

D. The city of New Orleans shall, not later than January 1, 1953 construct, equip and operate a kitchen for feeding the prisoners confined in the house of detention or city jail, and thereafter the city of New Orleans shall have full and exclusive responsibility for feeding said prisoners; provided, however, that until January 1, 1953 the criminal sheriff shall continue to feed the prisoners confined in the house of detention or city jail in the same manner as heretofore, and shall receive the full cost thereof from the city of New Orleans in the same manner as is provided by R.S. 33:15231 for prisoners confined in the parish prison.

Added by Acts 1952, No. 88, §1; Redesignated from R.S. 33:1523.1 pursuant to Acts 2011, No. 248, §3.

1Repealed by Acts 1976, No. 586, §1.



RS 13:5604 - Payment of salaries by city

§5604. Payment of salaries by city

The salaries of the criminal sheriff of the parish of Orleans, his deputies, assistants and clerks shall be paid by the city of New Orleans. The governing authority shall make appropriation therefor in its yearly budget and, through its proper officers, transfer said appropriation to the Orleans Parish Criminal Sheriff's general fund, for issuing of all checks in payment of all the salaries, semimonthly, by the criminal sheriff for the parish of Orleans.

Amended by Acts 1980, No. 473, §1; Redesignated from R.S. 33:1525 pursuant to Acts 2011, No. 248, §3.



RS 13:5605 - Appointment of attorney

§5605. Appointment of attorney

A. The criminal sheriff, parish of Orleans, is hereby authorized to appoint two attorneys, at no cost to the state of Louisiana.

B. This Section shall not mandate an additional appropriation by the city of New Orleans.

Added by Acts 1960, No. 104, §1. Amended by Acts 1976, No. 698, §1; Redesignated from R.S. 33:1526 pursuant to Acts 2011, No. 248, §3.



RS 13:5606 - Orleans Parish criminal sheriff's canteen fund; sheriff's duties; cost of items sold; use of profits

§5606. Orleans Parish criminal sheriff's canteen fund; sheriff's duties; cost of items sold; use of profits

A. There shall be established at the Orleans Parish Prison, an Orleans Parish Criminal Sheriff's Canteen Fund for the purpose of selling foodstuffs and sundries, at a price not to exceed the retail market value thereof, to the inmates of said parish prison.

B. The inmate canteen will be operated by the criminal sheriff for the parish of Orleans.

C. All foodstuffs and sundries sold at the inmate canteen shall be sold at the retail market value of such items.

D. All profits derived from sales of foodstuffs and sundries shall be collected by the Orleans Parish criminal sheriff and shall be deposited in a bank or banks in the city of New Orleans in which deposits are insured or guaranteed by the federal government or an agency thereof. The deposits shall be credited to a special fund to be designated as the Orleans Parish criminal sheriff's canteen fund.

E. The Orleans Parish criminal sheriff's canteen fund shall be administered by the criminal sheriff of the parish of Orleans. Disbursements shall be made from the fund upon the signature of the criminal sheriff of the parish of Orleans. Such fund shall be expended solely for the operation, security, and maintenance of the office of the criminal sheriff of the parish of Orleans and to assist in the rehabilitation of the inmates of the Orleans parish prison.

F. The record books, consisting of all purchasing and disbursement records of the Orleans Parish Prison Welfare Fund and the Orleans Parish Criminal Sheriff's Canteen Fund, shall be audited by the legislative auditor's office annually, and they shall be kept open at reasonable hours for public inspection at the criminal sheriff's office.

Added by Acts 1965, No. 114, §1. Amended by Acts 1975, No. 187, §1; Redesignated from R.S. 33:1527 pursuant to Acts 2011, No. 248, §3.



RS 13:5607 - Employees of criminal sheriff placed in classified city civil service

§5607. Employees of criminal sheriff placed in classified city civil service

A. The positions of employment covering the employees of the criminal sheriff of the parish of Orleans within the Orleans Parish Prison proper shall, on and after January 1, 1969, be in the classified service of the city of New Orleans, and on and after said date shall be governed by all of the provisions of Part 1 of Article X of the Constitution of Louisiana in the same manner and to the same extent as are other employees and positions placed by said provisions within the classified civil service of New Orleans.

B. All employees of the criminal sheriff of the parish of Orleans whose positions of employment are placed in the classified civil service of the city by the provisions of this section shall, on January 1, 1969, acquire permanent civil service status in the class of position they are occupying on such date, subject to passing a qualifying noncompetitive test, prescribed and given within a reasonable time thereafter by the director of the Department of City Civil Service, in order to determine their fitness to perform satisfactorily the duties of their positions. Thereafter they shall be deemed classified civil service employees in their respective classifications, and shall be subject to and governed by the provisions of Part 1 of Article X of the Constitution of Louisiana and the rules and regulations adopted by the New Orleans Civil Service Commission; provided, however, that the pay of any employee on the date of the inclusion of his position in the classified state service shall not be reduced by the application of the uniform pay plan to his class of position.

Added by Acts 1968, No. 509, §§1, 2; Redesignated from R.S. 33:1529 pursuant to Acts 2011, No. 248, §3.



RS 13:5608 - Establishment of auxiliary criminal deputy sheriffs program, Orleans Parish

§5608. Establishment of auxiliary criminal deputy sheriffs program, Orleans Parish

A. The criminal sheriff for the parish of Orleans is hereby authorized to establish and maintain a volunteer auxiliary to assist him in the performance of his duties as prescribed by law.

B. An auxiliary criminal deputy sheriff duly commissioned by the criminal sheriff shall have the same powers and rights as a commissioned deputy criminal sheriff during performance of his duties except that he shall receive no pay for said performance of said duties.

C. An auxiliary deputy criminal sheriff shall furnish a bond for the faithful performance of his duties in the amount of two thousand dollars before being commissioned as an auxiliary deputy.

D. The auxiliary deputy shall participate in an approved training course prior to performing his duties.

E. An applicant to be eligible must be twenty-one years of age and of good character, and a resident of Orleans Parish.

Added by Acts 1968, No. 510, §1; Redesignated from R.S. 33:1530 pursuant to Acts 2011, No. 248, §3.



RS 13:5609 - Criminal sheriff of the parish of Orleans; retirement plan

§5609. Criminal sheriff of the parish of Orleans; retirement plan

A. The criminal sheriff of the parish of Orleans shall establish a retirement plan or shall join an existing plan for the purpose of providing retirement benefits for the employees of the Orleans Parish criminal sheriff's office and their beneficiaries. Such a plan may be a defined benefit plan or a defined contribution plan or any other plan qualified under federal or state laws.

B. The Orleans Parish criminal sheriff's office shall budget a yearly contribution to such a plan in an amount not less than eight percent of the total salaries of the employees of the Orleans Parish criminal sheriff's office.

C. The plan shall be studied for actuarial soundness by the actuary for the legislative auditor and approved by the House Retirement Committee and the Senate Retirement Committee.

Acts 1984, No. 905, §1; Redesignated from R.S. 33:1531 pursuant to Acts 2011, No. 248, §3.



RS 13:5631 - Purpose

PART IV. LOUISIANA SHERIFF'S EXECUTIVE

MANAGEMENT INSTITUTE

§5631. Purpose

It is the intent of the legislature in the exercise of the police power of the state to create a board to promote the public peace, by establishing training programs for sheriffs to provide management courses and skills to enhance the safety of the citizens of Louisiana and the enforcement of state laws.

Acts 2012, No. 350, §1.



RS 13:5632 - Louisiana Sheriff's Executive Management Institute; creation; board; membership

§5632. Louisiana Sheriff's Executive Management Institute; creation; board; membership

A. The Louisiana Sheriff's Executive Management Institute is hereby created within the office of the governor and shall be domiciled in the city of Baton Rouge.

B. The Louisiana Sheriff's Executive Management Institute shall be governed by a board. The board shall be composed of five members, all of whom shall be United States citizens and residents of the state.

C. The board shall consist of the following members:

(1) Three members appointed by the governor from a list of six names submitted by the Louisiana Sheriffs' Association, all of whom shall be current sheriffs.

(2) The chief justice of the Louisiana Supreme Court or his designee.

(3) The chairman of the Louisiana Peace Officers Standards and Training Council.

D. The qualifications of each member of the board shall continue throughout the term in office. In the event a member should cease meeting the qualifications, his seat shall be declared vacant and the vacancy shall be filled pursuant to the same process as for the original appointment for the remainder of the unexpired term.

E. The members of the board provided for in Paragraph (C)(1) of this Section shall be appointed for a term of three years and shall continue to serve until reappointed or replaced. In the event of death or resignation of a member, a successor shall be appointed to serve the unexpired term for which the member had been appointed within thirty days pursuant to the same process as that used to make the original appointment.

F. The appointments by the governor shall be subject to confirmation by the Senate.

G. Members shall serve without compensation.

Acts 2012, No. 350, §1.



RS 13:5633 - Meetings; quorum

§5633. Meetings; quorum

A. The board shall meet regularly each calendar quarter at such time and place as it may determine. The board may meet at such other times as it deems appropriate. Four members of the board shall constitute a quorum.

B. The board shall annually elect a chairman and such other officers of the board as they may determine necessary and appropriate for the administration, implementation and enforcement of this Part.

Acts 2012, No. 350, §1.



RS 13:5634 - Functions; powers; duties

§5634. Functions; powers; duties

A. The institute, by and through the board, shall serve as the coordinator for the training of sheriffs in Louisiana.

B. The institute, by and through the board, shall have the following functions, powers, and duties:

(1) Establish a new sheriff management program prior to December 31, 2012.

(2) Establish a sheriff's continuing education program prior to December 31, 2012.

(3) Establish requirements for approval and accreditation of other training and continuing education programs sponsored or offered by the federal government, other states, and agencies outside the jurisdiction of the institute.

(4) Cooperate with state and national sheriff's associations and agencies in training programs.

(5) Conduct research to improve the efficiency and function of the office of the sheriff and stimulate research by public and private agencies for that purpose.

(6) Accept donations, contributions, grants, or gifts from foundations, the state or federal government, and donations, contributions, grants, or gifts in amounts of not more than two hundred dollars from any one individual.

(7) Contract with other persons as the board deems necessary for services, facilities, studies, or training.

Acts 2012, No. 350, §1.



RS 13:5635 - Training

§5635. Training

A. Beginning January 1, 2013, each person who has been elected to the position of sheriff shall successfully complete the new sheriff management program not later than one year after his election, or in the event of a special election, during the next regularly scheduled new sheriff management program.

B. Beginning January 1, 2013, each sheriff shall be required to complete twelve hours of continuing education as approved by the board within every twelve-month period.

Acts 2012, No. 350, §1.



RS 13:5636 - Salary option

§5636. Salary option

A. A sheriff is eligible to receive a salary increase as provided for by the provisions of this Section if both the following occur:

(1) The sheriff has completed the training requirements provided for by this Part.

(2) The legislature has established a salary increase for, and appropriated funds for, salary increases for district court judges as provided by law.

B. The sheriff may take the salary increase up to the amount he is eligible to receive as provided for in this Section.

Acts 2012, No. 350, §1.



RS 13:5701 - Election; term of office; bond

CHAPTER 36 CORONERS

PART I. GENERAL PROVISIONS

§5701 Election; term of office; bond

A. In each parish, there shall be a coroner. Except for the parish of Orleans, he shall be elected at the gubernatorial election, shall serve for a term of four years, and shall take office and begin his term on the fourth Monday in March following election. He shall give bond and security according to law in the sum of two thousand dollars for the due performance of the duties of his office.

B. There shall be one coroner for the parish of Orleans who shall be elected at the election for parochial and municipal officers in Orleans Parish, shall serve for a term of four years, and shall take office on the first Monday in May following election. He shall give bond and security according to law in the sum of twenty-five thousand dollars for the due performance of the duties of his office.

Amended by Acts 1980, No. 541, §2, eff. July 23, 1980; Acts 1981, No. 122, §3. Acts 1984, No. 570, §1; Redesignated from R.S. 33:1551 pursuant to Acts 2011, No. 248, §3.



RS 13:5702 - Conservator of the peace

§5702. Conservator of the peace

The coroner shall be a conservator of the peace.

Amended by Acts 1952, No. 151, §2. Acts 1984, No. 570, §1; Redesignated from R.S. 33:1552 pursuant to Acts 2011, No. 248, §3.



RS 13:5703 - Justice of peace to substitute for coroner

§5703. Justice of peace to substitute for coroner

A justice of the peace, upon authorization by the coroner of the parish, may perform those duties of the coroner as requested in the authorization.

Amended by Acts 1952, No. 151, §2. Acts 1984, No. 570, §1; Redesignated from R.S. 33:1553 pursuant to Acts 2011, No. 248, §3.



RS 13:5704 - Qualifications

§5704. Qualifications

A. The coroner shall be a physician licensed by the Louisiana State Board of Medical Examiners to practice medicine in the state of Louisiana. This requirement shall be waived in any parish in which no licensed physician qualifies to run for the office.

B. The coroner shall be a resident of the parish. However, a licensed physician who is not a resident of the parish but who maintains a full-time medical practice at a principal medical office facility in the parish may qualify for and hold the office.

Acts 1984, No. 570, §1; Acts 1999, No. 636, §1, eff. Sept. 1, 1999; Redesignated from R.S. 33:1554 pursuant to Acts 2011, No. 248, §3.

NOTE: Acts 1999, No. 636, §2 provides that the Act (which added Subsection B) "shall apply to all elections for the office of coroner held on or after the effective date."



RS 13:5705 - Deputy coroners, assistant coroners, secretaries, stenographers, clerks, investigators, technicians, official photographer and other helpers; compensation

§5705. Deputy coroners, assistant coroners, secretaries, stenographers, clerks, investigators, technicians, official photographer and other helpers; compensation

A. Each coroner may appoint one or more deputy coroners to perform his duties. They shall possess at least the same qualifications as the coroner and be paid by the coroner appointing them or by arrangement with the parish governing authority if the coroner is on a salary basis. A person may serve as a deputy coroner on a part-time basis in more than one parish. The tenure of the appointment shall be determined by the appointing coroner but shall not be longer than the coroner's term of office. The coroner shall be responsible for the acts of his deputy coroners.

B. Each coroner may appoint one or more assistant coroners to perform his duties. They shall be paid by the coroner appointing them or by arrangement with the parish governing authority if the coroner is paid on a salary basis. A person may serve as an assistant coroner on a part-time basis in more than one parish. The tenure of the appointment shall be determined by the appointing coroner but shall not be longer than the coroner's term of office. The coroner shall be responsible for the acts of his assistant coroners.

C. The coroner may appoint any necessary secretaries, stenographers, clerks, technicians, investigators, official photographers, or other helpers. The salaries of these employees shall be paid by the coroner out of his fees or by arrangement with the parish governing authority if the coroner is on a salary basis. All deputies and assistants of the coroner shall, before beginning their duties, take an oath of office and the oath shall be entered on the records of the court.

Repealed by Acts 1972, No. 154, §4. Acts 1984, No. 570, §1; Acts 1990, No. 748, §1; Redesignated from R.S. 33:1555 pursuant to Acts 2011, No. 248, §3; Acts 2015, No. 302, §2.



RS 13:5706 - Fees for coroner's services

§5706. Fees for coroner's services

A.(1) The coroner shall receive:

(a) For every investigation, including issuing necessary papers and reports, fifty dollars.

(b) For viewing bodies, fifty dollars.

(c) For the performance of an autopsy, a fee of not less than two hundred fifty dollars nor more than three hundred dollars, at the discretion of the governing authority of the parish or municipality, and the cost of any laboratory tests actually incurred.

(d) For attendance or testimony in any case in court in matters arising from his official duties, seventy-five dollars per day per case.

(e) A fee of fifty dollars for papers issued in each interdiction case or commitment of mental or incompetent case.

(2) The attending or assisting physicians in interdiction or commitment cases shall also receive a fee of fifty dollars.

(3) The coroner shall receive a reasonable fee or compensation, as agreed to by the coroner and the governing authority of the parish or municipality, for any physical or mental examination or investigation when requested by the district attorney, any judge, sheriff, chief of police, or by any responsible citizen or resident when acting in good faith in an emergency and in the furtherance of the public good and safety.

(4) These amounts shall be in addition to any necessary expenses that may be incurred.

(5) The provisions of this Subsection shall only apply to coroners on a fee basis.

(6) Notwithstanding any provision of this Section to the contrary, the affirmative approval of the governing authority of the parish or municipality shall be required for the coroner to charge more than two hundred fifty dollars for the performance of an autopsy. In addition, the affirmative approval of the governing authority of the parish or municipality shall be required for the coroner to charge for any expense, tests, costs, or other fees, when the charge for such expenses, tests, costs, or other fees exceed the maximum charges established in the coroner's annual fee schedule. In such fee schedule, the coroner shall list all fees for which a charge of fifty dollars is authorized by law. Such schedule shall be filed with the governing authority of each affected parish or municipality not later than the last day of January of each year.

B.(1) All necessary or unavoidable expenses, including supplies, incident to the operation and functioning of the coroner's office shall be paid by the parish when such expenses are certified by the coroner as being necessary or unavoidable.

(2) When quarters for the coroner's office or a morgue are established by the parish, the parish shall furnish essential supplies and equipment for the office or morgue.

(3) The parish shall pay the fees for all mental or physical examinations or investigations, commitments, interdictions, court attendance, or testimony and a just fee or remuneration for attending parish prisoners.

C.(1) When a death occurs and the death appears to have been due to natural causes, the coroner of the parish of domicile of the deceased shall be responsible for any investigation into the cause and manner of death and for any examination of the body or autopsy.

(2) When a death occurs and a crime or accident is suspected, the coroner of the parish where the crime or accident occurred shall be responsible for any investigation into the cause and manner of death and for any examination of the body or autopsy.

(3) It shall be the duty of the coroner who makes the final investigation to release the body for burial.

D.(1) The parish or municipality in which the deceased was domiciled, in the case of a death due to natural causes, or the parish or municipality in which the accident or crime occurred, in the case of a death due to other than natural causes, shall pay the coroner's fees and any necessary fees for the investigation and the cost of any autopsy including the cost of transporting the body. However, if the coroner of the parish in which the death occurred initially viewed the body or investigated the death, the fees for such viewing or investigation shall be paid to him by the parish or municipality in which the death occurred.

(2) When a natural death occurs outside the parish of domicile, the coroner of the parish where the death occurs shall forward all information from the initial investigation to the coroner of the parish where the decedent was domiciled. The coroner of the parish of domicile shall complete all the necessary documents, including the death certificate.

(3) Notwithstanding any provision to the contrary, when a death occurs at any state operated health care or treatment facility, any fee paid by the parish governing authority for the viewing and investigation of a body shall be reimbursed by the state. However, this shall not relieve the parish governing authority of the obligation to promptly pay the fee upon being billed therefor.

E. When a death occurs and the death was due to natural causes, the coroner's fees and expenses, including the cost of transporting the body, shall be paid by the municipality in which the deceased was domiciled or by the parish if the deceased was domiciled in the parish outside of a municipality. When a death occurs and the death was due to other than natural causes, the coroner's fees and expenses including the cost of transporting the body shall be paid by the municipality in which the crime or accident occurred or by the parish if the crime or accident occurred in the parish outside of a municipality.

F. Nothing herein shall be construed as prohibiting the payment by the parish or municipality of all necessary or unavoidable expenses certified by the coroner.

G. Payment of fees for coroners' services related to admittance or commitment of patients or residents to any state-operated health care or treatment facility shall be made by a parish immediately upon such admittance or commitment at the option of the coroner rendering such services.

H. Notwithstanding provisions of this Section requiring payments by the parish of fees and expenses for autopsies, when the coroner is responsible for autopsies of six or more persons whose deaths occur within a period of thirty days and during or as the result of a common accident or a disaster, as defined by R.S. 29:704(1),1 the coroner may apply for payment of such fees and expenses to any federal, state, local, or interjurisdictional agency having disaster relief funds available for expenditure for such purposes, pursuant to R.S. 29:701 et seq.1 or other law, or, if no such funds are available, to the interim emergency board, pursuant to R.S. 39:461 et seq.

Amended by Acts 1952, No. 151, §2; Acts 1977, No. 52, §1; Acts 1978, No. 429, §1; Acts 1984, No. 570, §1; Acts 1985, No. 241, §1; Acts 1985, No. 614, §1, eff. July 16, 1985; Acts 1986, No. 311, §1; Acts 1987, No. 878, §1; Acts 1988, No. 375, §1; Acts 1990, No. 762, §1; Acts 1991, No. 620, §1; Acts 1992, No. 599, §1; Redesignated from R.S. 33:1556 pursuant to Acts 2011, No. 248, §3.

1Repealed by Acts 1993, No. 800, §3, eff. June 22, 1993.

NOTE: See Acts 1991, No. 620, §2.



RS 13:5707 - Payment of fees for coroner's services; Caddo Parish

§5707. Payment of fees for coroner's services; Caddo Parish

Notwithstanding any provision of this Part to the contrary, all necessary or unavoidable expenses, including supplies, incident to the operation and functioning of the Caddo Parish coroner's office, in accordance with a budget approved by the city and the parish governing authorities, shall be paid by the governing authorities of the parish of Caddo and the city of Shreveport when such expenses are certified by the coroner as being necessary or unavoidable. For the purposes of this Section, the parish of Caddo and the city of Shreveport shall each pay their portion of the necessary or unavoidable expenses for the coroner's services on the basis of the percentage of all coroner's services performed on behalf of the parish of Caddo and the city of Shreveport, respectively.

Acts 1995, No. 388, §1, eff. June 16, 1995; Redesignated from R.S. 33:1556.1 pursuant to Acts 2011, No. 248, §3.



RS 13:5708 - Orleans Parish; coroners, employees; compensation

§5708. Orleans Parish; coroners, employees; compensation

The salaries of the coroner, assistant coroners, and other employees of the office of the coroner of Orleans Parish shall be set by the city council and paid by the city of New Orleans.

Amended by Acts 1952, No. 151, §2. Acts 1984, No. 570, §1; Redesignated from R.S. 33:1557 pursuant to Acts 2011, No. 248, §3.



RS 13:5709 - Expense of investigation and autopsy; Lincoln Parish

§5709. Expense of investigation and autopsy; Lincoln Parish

In the parish of Lincoln, the parish or municipality within which an investigation or autopsy is held shall pay the expense thereof, together with the coroner's fees, when the coroner makes out an account of the expenses and certifies under oath that the charges are not more than authorized by law; however, the Lincoln Parish police jury may by resolution assume all responsibility for expenses of the coroner including but not limited to fees for autopsies, costs of medical supplies, and costs of transporting the body.

Amended by Acts 1952, No. 151, §2; Acts 1966, No. 312, §1, eff. Jan. 1, 1967; Acts 1968, No. 332, §1; Acts 1972, No. 555, §1; Acts 1976, No. 331, §1; Acts 1978, No. 398, §1; Acts 1981, No. 678, §1, eff. Aug. 1, 1981; Acts 1983, No. 199, §1; Acts 1983, No. 398, §1; Acts 1984, No. 570, §1; Redesignated from R.S. 33:1558 pursuant to Acts 2011, No. 248, §3.



RS 13:5710 - Coroner's experts; fees

§5710. Coroner's experts; fees

The coroner may contract with any competent physician or other expert to assist in the conduct of an investigation or autopsy. The physician or other expert, upon the certificate of the coroner, shall be paid by the parish or municipality such compensation for his services as shall be mutually agreed upon by the coroner and governing authority of the parish or municipality responsible for the expenses of the investigation or autopsy. However, such compensation, including any expenses, tests, costs, or fees, shall not exceed the sum of five hundred dollars, unless otherwise mutually agreed upon by the coroner and the chief executive officer or chief fiscal officer of the parish or municipality.

Acts 1989, No. 434, §1; Redesignated from R.S. 33:1560 pursuant to Acts 2011, No. 248, §3.



RS 13:5711 - Right to fee as expert witness

§5711. Right to fee as expert witness

No coroner, deputy coroner, or assistant coroner testifying in his official capacity shall be required to give expert opinion or testimony in any court, except in the line of duty as coroner. Any coroner, deputy coroner, or assistant coroner called as an expert witness in a professional capacity shall testify and shall be paid the expert fee not to exceed the accepted standard in his field of expertise.

Acts 1989, No. 204, §2; Redesignated from R.S. 33:1561 pursuant to Acts 2011, No. 248, §3.



RS 13:5712 - Notification of death under suspicious circumstances; penalties for failure to comply

§5712. Notification of death under suspicious circumstances; penalties for failure to comply

A. A physician or other person having knowledge of a death under sudden, accidental, violent, or suspicious circumstances or without medical attendance within twenty-four hours prior to death shall immediately notify the coroner of the death.

B. Before removing any such body from the place where death occurred or preparing same for burial or shipment or destroying any clothing or other evidence connected with the body, an undertaker, embalmer, or other person shall first notify the coroner and receive permission from the coroner.

C. A physician or other person reporting the death of any patient with a known or diagnosed virulent contagious disease, including acquired immune deficiency syndrome and including deceased individuals who are known carriers of any such disease but whose death is due to other causes, shall notify the coroner of such disease.

D. Any person who fails to comply with the provisions of this Section shall be guilty of a misdemeanor and upon conviction thereof shall be fined not more than five thousand dollars.

Amended by Acts 1966, No. 312, §1, eff. Jan. 1, 1967; Acts 1984, No. 570, §1; Acts 1987, No. 878, §1; Redesignated from R.S. 33:1562 pursuant to Acts 2011, No. 248, §3; Acts 2015, No. 302, §2.



RS 13:5713 - Duty to hold autopsies, investigations, etc.

§5713. Duty to hold autopsies, investigations, etc.

A. The coroner shall either view the body or make an investigation into the cause and manner of death in all cases involving the following:

(1) Suspicious, unexpected, or unusual deaths.

(2) Sudden or violent deaths.

(3) Deaths due to unknown or obscure causes or in any unusual manner.

(4) Bodies found dead.

(5) Deaths due to suspected suicide or homicide.

(6) Deaths in which poison is suspected.

(7) Any death from natural causes occurring in a hospital under twenty-four hours of admission.

(8) Deaths following an injury or accident either old or recent.

(9) Deaths due to drowning, hanging, burns, electrocution, gunshot wounds, stabs or cutting, lightning, starvation, radiation, exposure, alcoholism, addiction, tetanus, strangulation, suffocation, or smothering.

(10) Deaths due to trauma from whatever cause.

(11) Deaths due to criminal means or by casualty.

(12) Deaths in prison or while serving a sentence.

(13) Deaths due to virulent contagious disease that might be caused by or cause a public hazard, including acquired immune deficiency syndrome.

B.(1) The coroner may perform or cause to be performed by a competent physician an autopsy in any case in his discretion. The coroner shall perform or cause to be performed by a competent physician an autopsy in the case of any death where there is a reasonable probability that the violation of a criminal statute has contributed to the death.

(2) The coroner or the district attorney may order the disinterment of any dead body within his jurisdiction under the direction or supervision of the person ordering the disinterment or his designee, and may authorize the removal of such dead body to a place designated by the person ordering the disinterment for the purpose of examination and autopsy and, when such is completed, order the reinterment of the body.

(3) The coroner may hold any dead body for any length of time that he deems necessary. However, the coroner shall expedite any investigation at the scene of an accident involving a fatality so as not to unduly delay the removal of the dead body from the accident scene. However, if a bodily substance sample for a toxicology screen is extracted at the accident scene, the extraction procedure shall be performed outside of public view.

(4)(a) He may remove and retain for testing or examination any specimens, organs, or other portion of the remains of the deceased that he may deem necessary or advisable as possible evidence before a grand jury or court, subject to the limitation set forth in R.S. 32:661(A)(2).

(b) The coroner may also remove and retain any specimens or organs of the deceased which in his discretion are necessary or desirable for anatomical, bacteriological, chemical, or toxicological examination, subject to the limitation set forth in R.S. 32:661(A)(2).

C.(1)(a) The coroner shall perform or cause to be performed by a competent physician an autopsy in all cases of infants under the age of one year who die unexpectedly without explanation.

(b) The autopsy shall include microscopic and toxicology studies.

(c) The coroner shall furnish a death certificate based upon his autopsy with his statement, to the best of his knowledge, of the cause and means of death.

(2) If the coroner finds that the cause of death was Sudden Infant Death Syndrome, he shall notify the director of the parish health unit within forty-eight hours after such determination.

(3) In preparing the certificate of death, the coroner may not, in lieu of an autopsy, rely on statements of relatives, persons in attendance during the last sickness, persons present at the time of death, or other persons having adequate knowledge of the facts, even if such data may be permitted in other cases in this Section.

(4) The coroner shall not perform an autopsy if the parents of the infant provide to the coroner their objection in writing, unless the coroner finds that the facts surrounding the death require that an autopsy be performed in the interest of the public safety, public health, or public welfare.

D. If the family of the deceased objects to an autopsy on religious grounds, the autopsy shall not be performed unless the coroner finds that the facts surrounding the death require that an autopsy be performed in the interest of the public safety, public health, or public welfare. In such cases the coroner shall provide the family his written reasons for the necessity of the autopsy.

E.(1) The coroner shall furnish a death certificate based on his examination, investigation, or autopsy, and he shall state as best he can the cause and means of death.

(2) If it appears that death was due to accident, suicide, or homicide, he shall so state.

(3) The cause of death, and the manner or mode in which the death occurred, as incorporated in the death certificate as provided in the Vital Statistics Laws, R.S. 40:32 et seq., filed with the division of vital records of the Louisiana Department of Health, shall be the legally accepted cause of death, unless the court of the parish in which the death occurred, after a hearing, directs otherwise.

(4) In the case of a death without medical attendance, if there is no reason to suspect the death was due to violence, casualty, or undue means, the coroner may make the certificate of death from the statement of relatives, persons in attendance during the last sickness, persons present at the time of death, or other persons having adequate knowledge of the facts.

F. The coroner or his designee shall examine all alleged victims of a sexually-oriented criminal offense. The coroner may select the hospital or healthcare provider named as the lead entity for sexual assault examinations in the regional plan required by R.S. 40:1300.41 as his designee to perform the forensic medical examination.

G.(1) Notwithstanding any provision of law to the contrary, when the coroner is required to furnish information for the issuance of a death certificate by the office of vital statistics, the coroner shall do so within ten working days after the receipt of all test and investigation results or information associated with the investigation into the cause and manner of death.

(2) If the coroner is unable to furnish the information required pursuant to Paragraph (1) of this Subsection within ten days after taking charge of the case, upon request, the coroner shall issue a written statement attesting to the fact of death, which shall constitute proof of death for all purposes, including but not limited to any claim under any policy of insurance issued on the life of the deceased individual.

H. In deaths investigated by the coroner where he is not able to establish the identity of the dead body by visual means, fingerprints, or other identifying data, the coroner shall have a qualified dentist or forensic anthropologist or forensic pathologist carry out a dental examination of the dead body. If the coroner, with the aid of the dental examination, is still not able to establish the identity of the dead body, the coroner shall prepare and forward the dental examination and other identifying records to state and local law enforcement agencies. When the dead body may be that of an individual under the age of eighteen years, the coroner shall send this information to the Missing and Exploited Children Information Clearinghouse within the Department of Public Safety and Corrections, office of state police.

I. The coroner shall furnish a copy of his final report or autopsy report, or both, upon written request, to the last attending physician of the deceased or to the designated family physician of the deceased, provided that the family of the deceased has given written authorization to the coroner or to the requesting physician for the release of such report.

J.(1) Autopsy reports prepared by the coroner or his designee are public records. The coroner shall provide one copy of the autopsy report, records, writings, and documents of any description in any way compiled, drafted or recorded in connection with an autopsy upon request by the spouse, parent, sibling, child, grandchild, niece, nephew, aunt or uncle. If there is no surviving spouse, parent, sibling, child, grandchild, niece, nephew, aunt or uncle, then the coroner shall provide one copy of the autopsy report upon request to the next of kin. The coroner shall provide copies of the autopsy report, records, writings, and documents of any description in any way compiled, drafted or recorded in connection with an autopsy at no charge to the appropriate law enforcement agencies as requested. The public records fee for any other copy of an autopsy report shall be the same as that charged by the registrar of vital records for the state for a death certificate. The records, writings, and documents of any descriptions in any way compiled, drafted, or recorded in connection with an autopsy shall be provided by the coroner upon payment of a reasonable copying charge pursuant to R.S. 40:1165.1. The autopsy report shall be provided to relatives as provided in this Section at no charge.

(2) The provisions of this Subsection shall not apply to the medical records of the decedent.

(3) Notwithstanding the provisions of this Subsection, records, writings, and documents of any description in any way compiled, drafted, or recorded in connection with an autopsy which are generated by any public entity other than the coroner shall be obtained from the public entity generating those records, writings, and documents in accordance with other applicable provisions of law.

K.(1) For the purposes of this Section, an autopsy report is the work product of the coroner or his designee. When a coroner investigates a death, the office of the coroner is required to make available for public inspection and copying the autopsy report which shall contain the following:

(a) Name, age, sex, race, and address of the deceased.

(b) Date and reported time of death.

(c) Physical location, including address if available, where the deceased was found.

(d) Date, time, and place of autopsy, and the name of the doctor performing the autopsy and the names of all persons present at the autopsy.

(e) Information regarding the autopsy, including whether the autopsy was requested or performed by operation of law, a listing of the physical findings of the autopsy, a summary in narrative form of the medical findings and conclusions, the cause of death, the manner and mechanism of death, and the classification of death as homicide, accidental, suicide, undetermined, or under investigation.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, in a non-coroner case, no autopsy report shall be made available for public inspection or copying if the classification of death is that of natural causes except upon request by the next of kin or upon request in compliance with R.S. 13:3715.1.

(3) Notwithstanding the provisions of Paragraph (1) of this Subsection and notwithstanding the provisions of R.S. 13:5714(C), no autopsy report pertaining to criminal litigation as defined in and in accordance with R.S. 44:3(A) shall be required to be made available for public inspection or copying except as otherwise provided by law.

L.(1) Liability shall not be imposed on an elected coroner or his support staff based upon the exercise or performance or the failure to exercise or perform their policymaking or discretionary acts when such acts are within the course and scope of their lawful powers and duties.

(2) The provisions of Paragraph (1) of this Subsection are not applicable to any of the following:

(a) To acts or omissions which are not reasonably related to the legitimate governmental objective for which the policymaking or discretionary power exists; or

(b) To acts or omissions which constitute criminal, fraudulent, malicious, intentional, willful, outrageous, reckless, or flagrant misconduct.

(3) The legislature finds and states that the purpose of this Subsection is not to reestablish any immunity based on the status of sovereignty but rather to clarify the substantive content and parameters of application of such legislatively created codal articles and laws and also to assist in the implementation of Article II of the Constitution of Louisiana.

Amended by Acts 1966, No. 312, §1, eff. Jan. 1, 1967; Acts 1981, No. 211, §1; Acts 1984, No. 570, §1; Acts 1985, No. 240, §1; Acts 1985, No. 241, §1; Acts 1986, No. 311, §1; Acts 1986, No. 591, §1; Acts 1987, No. 878, §1; Acts 1988, No. 834, §1; Acts 1999, No. 761, §1, eff. July 2, 1999; Acts 1999, No. 1226, §1; Acts 1999, No. 1293, §1; Acts 1999, No. 1354, §2; Acts 2001, No. 1177, §1; Acts 2003, No. 794, §1; Acts 2011, No. 70, §1; Redesignated from R.S. 33:1563 pursuant to Acts 2011, No. 248, §3; Acts 2014, No. 390, §1; Acts 2014, No. 602, §3, eff. June 12, 2014; Acts 2015, No. 229, §1, eff. June 23, 2015; Acts 2016, No. 578, §1, eff. June 17, 2016.

NOTE: See Acts 2003, No. 794, §2, relative to applicability.



RS 13:5714 - Notification of next of kin

§5714. Notification of next of kin

A. The coroner or his designee shall make every reasonable effort to notify the next of kin in all cases of deaths for which he has jurisdiction including but not limited to deaths enumerated in R.S. 13:5713(A).

B. In all other cases, including cases where a person dies of natural causes, the following persons or their designees shall make every reasonable effort to notify the next of kin within forty-eight hours of discovery of the death:

(1) The administrator of the hospital in which the person dies.

(2) The administrator or executive director of the nursing home or other facility in which the person dies.

(3) The chief of police or other chief officer of a local law enforcement agency which discovers the body of the deceased.

C. The coroner or his designee shall release to the news media or any family member the reported name, age, preliminary diagnosis, and status of death, whether unclassified or classified, pending final autopsy or investigation results concerning a death under investigation. However, nothing in this Subsection shall authorize the release of the information set forth herein prior to notification of the next of kin to the deceased unless no next of kin can be determined or, despite reasonable efforts by the coroner's office, no next of kin can be located. This Subsection shall not require the release of information in non-coroner cases or in cases pertaining to criminal litigation in contravention of the provisions of R.S. 13:1513(K).

Repealed by Acts 1966, No. 312, §3, eff. Jan. 1, 1967. Acts 1984, No. 570, §1; Acts 1985, No. 241, §1; Acts 1993, No. 491, §1; Acts 1999, No. 1293, §1; Redesignated from R.S. 33:1564 pursuant to Acts 2011, No. 248, §3.



RS 13:5715 - Delivery of body; burial of paupers; anatomical gifts; kidney or eye removal; limitation of liability

§5715. Delivery of body; disposition of paupers; anatomical gifts; kidney or eye removal; limitation of liability

A.(1) Upon completion of an autopsy or completion of the coroner's investigation, if the investigation reveals that an autopsy is not required, the coroner shall release the body to the family or friends for burial.

(2) The coroner shall arrange for the disposition of paupers, preferably by a Louisiana licensed funeral home. The disposition expenses shall not exceed the actual cost of the service, and shall be paid by the parish or municipality in which the death occurred. However, such expenses for patients or residents of any state-operated health care or treatment facility shall not be paid by the parish or municipality in which the death occurred, but shall be paid by the state. The state or any municipality or parish may establish a maximum amount which it shall pay for individual disposition expenses.

B.(1) If an individual gives all or any part of his body for any purpose authorized by R.S. 17:2353 in the manner specified in R.S. 17:2354, and no autopsy is required or permitted under the provisions of R.S. 13:5713, then the coroner shall promptly deliver the gift to the donee in accordance with the provisions of the Anatomical Gift Act (R.S. 17:2351 through 2355). If an individual authorized by R.S. 17:2352(B) gives all or any part of a deceased's body for any purpose authorized by R.S. 17:2353 in the manner specified in R.S. 17:2354, and no autopsy is required or permitted under the provisions of R.S. 13:5713, then the coroner shall cooperate with such individual by promptly delivering the gift to the donee in accordance with the provisions of the Anatomical Gift Act (R.S. 17:2351 through 2355). Any coroner, or agent or employee thereof, who acts in good faith when delivering an anatomical gift in accordance with this Section shall not be held liable for damages in any civil litigation or be subjected to any criminal prosecution for his actions. Any individual authorized by R.S. 17:2352(B) to make an anatomical gift may enforce the provisions of this Paragraph by immediately seeking an order from a district judge in the judicial district where the donor died or resided. The intent of this Paragraph is to facilitate prompt delivery of donated organs to satisfy the wishes of organ donors and ensure the viability of donated organs for their intended use.

(2) The coroner may authorize the removal of a decedent's eyes for donation to a donee authorized to become a donee under the provisions of R.S. 17:2353 upon request of any bank or storage facility, hospital, physician or surgeon, provided all of the following are true:

(a) The decedent who may provide the eyes is located within the parish of the coroner's jurisdiction.

(b) Following a good faith effort to locate decedent's next of kin for the purpose of obtaining consent for the removal of the eyes, the coroner knows of no objection by next of kin.

(c) The removal of the eyes will not interfere with the subsequent course of an investigation or autopsy or alter the facial appearance of the decedent.

(3) The coroner may authorize the removal of a decedent's kidneys for donation to a donee authorized to become a donee under the provisions of R.S. 17:2353 upon request of any bank or storage facility, hospital, physician or surgeon, provided all of the following are true:

(a) The decedent who may provide the kidneys is located within the parish of the coroner's jurisdiction.

(b) Following a good faith effort to locate decedent's next of kin for the purpose of obtaining consent for the removal of kidneys, the coroner knows of no objection by next of kin.

(c) The removal of the kidneys will not interfere with the subsequent course of an investigation or autopsy or alter the physical appearance of the decedent.

(4) The coroner may authorize the removal of a decedent's heart, lungs, liver, other soft tissue, or bone for donation to a donee authorized to become a donee under the provisions of R.S. 17:2353 upon request of any bank or storage facility, hospital, physician or surgeon provided all of the following are true:

(a) The decedent who may provide the heart, lungs, liver, other soft tissue, or bone is located within the parish of the coroner's jurisdiction.

(b) Following a good faith effort to locate decedent's next of kin for the purpose of obtaining consent for the removal of heart, lungs, liver, other soft tissue, or bone the coroner knows of no objection by next of kin.

(c) The removal of the heart, lungs, liver, other soft tissue, or bone will not interfere with the subsequent course of an investigation or autopsy or alter the physical appearance of the decedent.

Amended by Acts 1952, No. 151, §2; Acts 1966, No. 312, §1, eff. Jan. 1, 1967; Acts 1984, No. 570, §1; Acts 1985, No. 241, §1; Acts 1985, No. 455, §1; Acts 1986, No. 551, §1; Acts 1987, No. 55, §1, eff. June 8, 1987; Acts 2001, No. 1177, §1; Redesignated from R.S. 33:1565 pursuant to Acts 2011, No. 248, §3; Acts 2014, No. 390, §1.



RS 13:5716 - Cremation of bodies

§5716. Cremation of bodies

If the cremation of a body is requested, the funeral director shall immediately notify the coroner who has jurisdiction in the death. If, after the necessary investigation, the coroner is satisfied that there are no suspicious circumstances surrounding the death, he shall issue a permit for cremation. If the investigation reveals suspicious circumstances or the reasonable probability of the commission of a crime, the coroner shall deny the permit.

Amended by Acts 1952, No. 151, §2. Acts 1984, No. 570, §1; Redesignated from R.S. 33:1566 pursuant to Acts 2011, No. 248, §3.



RS 13:5717 - Retention of decedent's personal effects; moving or disturbing the body of a deceased person; prohibitions

§5717. Retention of decedent's personal effects; moving or disturbing the body of a deceased person; prohibitions

A. The coroner shall take charge of the personal effects and property of the deceased at the scene of death. As soon as practicable all of the effects and property shall be turned over to the lawful owner after use in court when needed.

B. The coroner shall collect any physical property or evidence found on the body which relates to the cause and manner of death or identity of the deceased. The coroner shall request law enforcement officials to collect any physical property or evidence connected with the cause of death or identity of the deceased which is found at the scene but not on the body. If law enforcement officials refuse to gather such evidence when requested by the coroner, the evidence may be collected by the coroner. The evidence or effects shall then be disposed of in accordance with law.

C. It shall be unlawful for any person without specific authorization from the coroner or his designee, other than law enforcement or medical personnel, to touch, move, or disturb the body of a deceased person or remove any personal effects or disturb the immediate area where the body is or has been found, if the deceased person's death occurred under any circumstances which reasonably suggest that the person's death, either directly or indirectly, occurred as a result of a violation of law or a coroner's case as defined by law. However, the body may be moved if it is necessary for the preservation of the body, or if necessary to protect public safety or welfare.

Acts 1984, No. 570, §1; Acts 1986, No. 311, §1; Acts 1995, No. 288, §1; Redesignated from R.S. 33:1567 pursuant to Acts 2011, No. 248, §3.



RS 13:5718 - Execution of writs and orders directed to predecessor

§5718. Execution of writs and orders directed to predecessor

A coroner may carry into execution all writs and judicial orders directed to his predecessor, which have not been acted upon by him and may make thereon all necessary returns.

Added by Acts 1966, No. 312, §2, eff. Jan. 1, 1967. Acts 1984, No. 570, §1; Redesignated from R.S. 33:1568 pursuant to Acts 2011, No. 248, §3.



RS 13:5719 - Establishment of parish or municipal laboratory

§5719. Establishment of parish or municipal laboratory

Any parish or municipality may establish a laboratory for the use of the coroner. In any parish where there is no coroner's laboratory, the coroner may contract with the coroner or laboratory of another parish to perform such examinations, analyses, or tests as he deems necessary and advisable. The fees for such examinations, analyses, or tests shall not exceed those customarily charged in other similarly qualified laboratories. The fees shall be paid by the governing authority of the parish of origin on approval of the coroner of that parish.

Acts 1984, No. 570, §1; Redesignated from R.S. 33:1569 pursuant to Acts 2011, No. 248, §3.



RS 13:5720 - Establishment of forensic laboratory by mutual consent; cost to be shared

§5720. Establishment of forensic laboratory by mutual consent; cost to be shared

A. By agreement of the coroners of any two or more parishes, subject to approval of the governing authorities of their respective parishes, there may be established a forensic laboratory. The laboratory and its facilities shall be at the disposal of the coroners and law enforcement officers of the parish.

B. The cost of equipping and maintaining the laboratory shall be shared on a mutually agreeable basis by the participating parishes.

Acts 1984, No. 570, §1; Redesignated from R.S. 33:1570 pursuant to Acts 2011, No. 248, §3.



RS 13:5721 - Regional forensic science center

§5721. Regional forensic science center

A.(1) A regional forensic science center is hereby established to be composed of the parishes of Assumption, Jefferson, Orleans, Lafourche, Plaquemines, St. Bernard, St. Charles, St. James, St. John the Baptist, St. Tammany, Terrebonne, and Washington.

(2) The center shall be governed by a board of directors to be composed of the coroners of the parishes comprising the center.

(3) The center shall perform such examinations as the board of directors sees fit as well as perform such other functions as determined by a majority of the board.

(4) Fees for work performed by the center shall be determined by the board in an amount sufficient to cover the operating cost of the center.

(5) The cost of equipment and maintenance of the center shall be shared on a just and agreeable basis by the participating parishes.

B. No inmate within the custody of the Department of Public Safety and Corrections shall be housed, serviced, or maintained at such a center if it is located within one mile of a residential area. An area shall be considered a residential area if it has been zoned or designated as such by the appropriate local governing authority or if within an area of one-quarter square mile or larger there is a population density of two thousand or more persons per square mile.

Acts 1984, No. 570, §1; Redesignated from R.S. 33:1571 pursuant to Acts 2011, No. 248, §3.



RS 13:5722 - Coroner's Operational Fund established

§5722. Coroner's Operational Fund established

A.(1) Except as provided in R.S. 13:996.9 and R.S. 13:996.34, in addition to the criminal costs authorized by law, each judge, including those of city courts, may impose a ten dollar fee on every defendant who is convicted after trial or plea of guilty, except for traffic violations, which fee shall be dedicated solely to defraying the operational costs of the office of the coroner of the parish in which the conviction occurred. However, in the district court in St. Landry Parish, the fee provided in this Section shall be imposed.

(2)(a) In criminal cases, including traffic violations, in all courts in St. Bernard Parish and St. Martin Parish, a fee of not less than five nor more than ten dollars shall be imposed on every defendant who is convicted after trial or plea of guilty, which fee shall be used solely to defray the operational costs of the office of the coroner of the respective parish.

(b) In criminal cases, including traffic violations, in all courts in Iberia Parish, a fee of not less than five nor more than ten dollars shall be imposed on every defendant who is convicted after trial or plea of guilty, which fee shall be used solely to defray the operational costs of the office of the coroner of the parish.

(c) In criminal cases, including traffic violations, in all courts in Lafayette Parish, a fee of not less than five nor more than ten dollars shall be imposed on every defendant who is convicted after trial or plea of guilty, which fee shall be used solely to defray the operational costs of the office of the coroner of the parish.

(d) In criminal cases, including traffic violations, in the district court in Jefferson Davis Parish, a fee of not more than five dollars shall be imposed on every defendant who is convicted after trial or plea of guilty, which fee shall be used solely to defray the operational costs of the office of the coroner of the parish.

(3) The coroner shall not request additional funds from the parish governing authority to defray the operational costs of his office until all funds provided in this Section have been accounted for.

B. The sheriff or clerk of court collecting criminal court costs shall place all sums collected or received under this Section into the treasury of the parish in which the coroner holds office, for deposit in a "Coroner's Operational Fund" account which, upon the request of the coroner, shall be used or paid out in defraying the operational expenses of the coroner's office. The Coroner's Operational Fund shall be subject to and incorporated with the regularly scheduled audit of the parish governing authority in accordance with R.S. 24:513.

C. Repealed by Acts 1988, No. 108, §2.

Acts 1988, No. 108, §2; Acts 1989, No. 341, §1; Acts 1989, No. 460, §1; Acts 1993, No. 30, §1; Acts 1993, No. 392, §1; Acts 1993, No. 393, §1; Redesignated from R.S. 33:1572 pursuant to Acts 2011, No. 248, §3; Acts 2014, No. 234, §1; Acts 2014, No. 455, §1.



RS 13:5723 - Title to property in office of coroner

§5723. Title to property in office of coroner

Notwithstanding the provisions of R.S. 33:4713, the coroner of the parish of Jefferson, or his designee, may purchase and equip such real property as is necessary in the performance of his duties, including but not limited to a morgue, regional or local forensic center, and criminalistics lab. The ownership of such real property shall be vested in the name of the office of the coroner provided no parish funds are expended.

Acts 1993, No. 492, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Redesignated from R.S. 33:1573 pursuant to Acts 2011, No. 248, §3.



RS 13:5724 - Repealed by Acts 2013, No. 181, §2, eff. June 7, 2013.

§5724. Repealed by Acts 2013, No. 181, §2, eff. June 7, 2013.



RS 13:5725 - St. Tammany Parish; coroner; powers and duties; compensation of coroner and employees

§5725. St. Tammany Parish; coroner; powers and duties; compensation of coroner and employees

A. The governing authority of St. Tammany Parish shall receive all tax revenues collected from the ad valorem tax levied by St. Tammany Parish for coroner purposes and approved by a majority of the electors of the parish at an election held for that purpose on November 2, 2004, including any extensions or renewals thereof. The St. Tammany Parish coroner's office shall transfer any and all funds on hand received from the ad valorem tax to the governing authority of St. Tammany Parish, less and except amounts needed for operation for the remainder of calendar year 2013, with the amount being determined by the St. Tammany Parish Department of Finance. Any contracts or purchase agreements entered into by the St. Tammany Parish coroner's office shall require approval or ratification by the governing authority of St. Tammany Parish.

B. The revenues collected by the governing authority pursuant to Subsection A of this Section shall be deposited into a special account and expended solely for the purposes set forth in the ad valorem tax proposition approved by the voters on November 2, 2004, less and except St. Tammany Parish's administrative fees, costs associated with administration of the ad valorem tax levied, St Tammany Parish's costs associated with oversight of the St. Tammany Parish coroner's office, and amounts necessary to service bonds or other debt obligations secured by the ad valorem tax. St. Tammany Parish shall be deemed to have fully and completely met its obligations to fund the St. Tammany Parish coroner's office as set forth in R.S. 13:5706 and 5710. Notwithstanding any provisions of law to the contrary, St. Tammany Parish shall not be obligated to pay any other fee or cost and all obligations to the coroner are limited as provided for in this Subsection.

C.(1) All salaries or fees associated with the operation of the coroner's office shall be funded and paid from revenues collected pursuant to Subsection A of this Section.

(2) An annual salary shall be established by the governing authority of the parish of St. Tammany to be paid to the coroner in lieu of all fees for his services as parish coroner, ex officio parish physician, or health officer.

(3) The governing authority shall also establish an annual salary for the deputy or assistant coroners, secretaries, stenographers, clerks, technicians, investigators, official photographers, or other employees.

D. The coroner of St. Tammany Parish shall not own or acquire immovable property. Any and all immovable property, including buildings, component parts and other appurtenances, previously owned by St. Tammany Parish and transferred to the St. Tammany Parish coroner's office shall be transferred to the governing authority of St. Tammany Parish free and clear of all mortgages, liens, or other encumbrances within six months of June 7, 2013.

E. Within six months of June 7, 2013, the governing authority of St. Tammany Parish and the St. Tammany Parish coroner's office shall enter into a restated cooperative endeavor agreement, including but not limited to the following provisions:

(1) Requiring use of all tax revenues in strict conformity with the tax proposition approved by the voters.

(2) Requiring compliance with public bid and procurement laws.

(3) Annual forensic audits as required at the sole discretion of the governing authority of St. Tammany Parish, in addition to any other audits required by law, for review by the governing authority of St. Tammany Parish.

Acts 2013, No. 181, §1, eff. June 7, 2013.



RS 13:5731 - Supervision of sanitary conditions at city penal institutions

PART II. ORLEANS PARISH

§5731. Supervision of sanitary conditions at city penal institutions

The coroner of the Parish of Orleans, as ex officio city physician shall exercise general supervision over the sanitary conditions of all houses of detention and the parish prison in Orleans Parish. He shall have the authority to thoroughly inspect these institutions as often as he deems necessary and to report to the city council of New Orleans any recommendations for improvements and alterations in these institutions which will improve the sanitary condition thereof and secure the health of the inmates and prisoners.

Amended by Acts 1952, No. 165, §1; Acts 1971, No. 142, §1; Acts 1978, No. 104, §2; Acts 1984, No. 570, §1; Redesignated from R.S. 33:1621 pursuant to Acts 2011, No. 248, §3.



RS 13:5741 - Payment of tax proceeds directly to coroner's office; compensation of coroner and helpers

PART III. JEFFERSON PARISH

§5741. Payment of tax proceeds directly to coroner's office; compensation of coroner and helpers

The proceeds of the tax authorized for the purposes of the coroner's office of the parish of Jefferson by Section 10 of Article X of the Louisiana Constitution of 1921* shall be paid directly to the coroner's office. The following items and expenses of the coroner's office shall be paid from the proceeds of the tax:

(1) An annual salary of twenty thousand dollars to the coroner in lieu of all fees for his services as parish coroner and/or ex officio parish physician or health officer; however, the governing authority of the parish of Jefferson by a majority vote of its members may increase said salary to an amount deemed advisable by the governing authority. Said salary shall be payable on his own warrant.

(2) All salaries or fees of deputy or assistant coroners, secretaries, stenographers, clerks, technicians, investigators, official photographers, or other helpers.

(3) The expenses for maintenance, operation, and equipment for the coroner's office.

Added by Acts 1956, No. 331, §1. Amended by Acts 1972, No. 757, §1; Acts 1981, No. 443, §1; Redesignated from R.S. 33:1631 pursuant to Acts 2011, No. 248, §3.

*Section 10 of Article X of the Louisiana Constitution of 1921 was not reenacted as a part of the Louisiana Constitution of 1974, nor was it maintained as a statute by either Section 18 of Article X or Sections 16 and 19 of Article XIV of the Louisiana Constitution of 1974. But see Section 31 of Article VI of the Louisiana Constitution of 1974.



RS 13:5742 - Annual report

§5742. Annual report

The coroner of Jefferson Parish shall prepare and present to the governing body of the parish an annual report showing the operations of his office, the monies received by it, and the purposes for which the monies were expended. The coroner shall include in each annual report an estimate of prospective revenues and proposed expenditures and expenses for the ensuing year. The date upon which this annual report shall be presented shall be determined by the parish governing authority.

Added by Acts 1956, No. 331, §2; Redesignated from R.S. 33:1632 pursuant to Acts 2011, No. 248, §3.



RS 13:5751 - Definitions

PART IV. JOINT SELF-INSURANCE PROGRAMS

§5751. Definitions

The following words and terms shall have the meaning indicated unless the context clearly indicates a different meaning:

(1) "Group self-insurance fund" means a pool of public monies established by an interlocal risk management agency from contributions of its members in order to pool public liability risks, or to purchase a joint policy or policies of insurance providing protection against said risks, or both.

(2) "Interlocal risk management agency" means an association formed by two or more coroners by written agreement made pursuant to the provisions of this Part for the development and administration of an interlocal risk management program and a group self-insurance fund.

(3) "Interlocal risk management program" means a written plan and activities carried out under such plan by an interlocal risk management agency to reduce risk of loss on account of public liability, including loss prevention and control techniques and the processing and defense of claims brought against members of the agency.

(4) "Public liability" means liability to which a coroner may be subject either directly or by reason of liability rising out of an act of his employee, agent, or officer in the course and scope of employment.

Acts 1999, No. 835, §1, eff. July 2, 1999; Redesignated from R.S. 33:1641 pursuant to Acts 2011, No. 248, §3.



RS 13:5752 - Authority of coroners to form, join, and participate in interlocal risk management agency; establishment of self-insurance fund; contributions; records

§5752. Authority of coroners to form, join, and participate in interlocal risk management agency; establishment of self-insurance fund; contributions; records

A. Any two or more coroners may make and execute an intergovernmental agreement among themselves to establish an interlocal risk management program, to become members of an interlocal risk management agency, to pool their public liability risks in whole or in part with each other, and to establish a group self-insurance fund. The interlocal risk management agency, once established, may designate the Louisiana Coroners' Association to administer any group self-insurance fund so established and to administer the terms and conditions of any interlocal risk management program entered into between participating coroners. The agency may instead elect to designate another public or private entity to administer the terms and conditions of the interlocal risk management program but only the interlocal risk management agency or the Louisiana Coroners' Association may administer the group self-insurance fund.

B. Contributions of participating coroners to the group self-insurance fund are authorized to be paid from any funds appropriated for the payment of all expenses of their offices.

C. Any coroner participating in an interlocal risk management program and agency pursuant to this Section and for whom a contribution is made on behalf of his employee is authorized to secure from the agency and file on behalf of his employee a certificate of employee participation in the program and the agency in lieu of furnishing a surety bond which the law may require.

D. All books, records, and files maintained by a third party for the intergovernmental risk management agency, including but not limited to audit data and all active and inactive claims files, shall at all times be the sole property of the agency and shall be surrendered immediately to the agency upon demand.

Acts 1999, No. 835, §1, eff. July 2, 1999; Redesignated from R.S. 33:1642 pursuant to Acts 2011, No. 248, §3.



RS 13:5753 - Interlocal risk management agency not an insurance company or insurer

§5753. Interlocal risk management agency not an insurance company or insurer

An interlocal risk management agency operating an interlocal risk management program is not an insurance company or an insurer under the laws of this state and the designation by the agency of the Louisiana Coroners' Association or a third party shall not constitute said association or entity as an insurance company or an insurer under the laws of this state. The development and the administration by an interlocal risk management agency or the Louisiana Coroners' Association of a group self-insurance fund for the sole purpose of operating an interlocal risk management program shall not constitute the business of insurance. Intergovernmental agreements providing for the creation and maintenance of an interlocal risk management agency shall not be deemed to constitute insurance as defined by R.S. 22:46; nor shall the interlocal risk management agency or the development of a group self-insurance fund be subject to the provisions of Chapter 1 of Title 22 of the Louisiana Revised Statutes of 1950 for public liability risks as defined in this Part.

Acts 1999, No. 835, §1, eff. July 2, 1999; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Redesignated from R.S. 33:1643 pursuant to Acts 2011, No. 248, §3.



RS 13:5754 - Limited liability of members

§5754. Limited liability of members

A coroner shall not by reason of being a member of an interlocal risk management agency and contributing to the group self-insurance fund be liable to such interlocal risk management agency, to any other member, or to any claimant against the agency itself, or another member, except for payment of contributions provided for in the interlocal risk management program and the interlocal risk management agency. No interlocal risk management agency or program shall have the effect of providing for a donation, in whole or in part, of the public funds of one coroner's office for the benefit of another.

Acts 1999, No. 835, §1, eff. July 2, 1999; Redesignated from R.S. 33:1644 pursuant to Acts 2011, No. 248, §3.



RS 13:5755 - Excess insurance

§5755. Excess insurance

The interlocal risk management agency may enter into contracts for excess insurance, with the payment of premiums being made from the contributions of the participating coroners to the group self-insurance fund.

Acts 1999, No. 835, §1, eff. July 2, 1999; Redesignated from R.S. 33:1645 pursuant to Acts 2011, No. 248, §3.



RS 13:5761 - Assessment district; creation; boundaries; and governance

PART V. WEBSTER PARISH

§5761. Assessment district; creation; boundaries; and governance

A. There is hereby created within the parish of Webster, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the "Coroner's Office Funding District", hereinafter in this Section referred to as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana and created for the purpose of funding the office of coroner for Webster Parish.

B. The boundaries of the district shall be coterminous with the boundaries of the parish, and the duly elected coroner of the parish or a person acting in that capacity, shall be the governing authority of the district.

Acts 2015, No. 346, §1.



RS 13:5762 - Authority to tax

§5762. Authority to tax

A. The district, through its governing authority, may levy and collect an ad valorem tax not to exceed eight mills on the dollar of assessed valuation on all taxable property situated within the boundaries of the district. The district may levy the tax only if the amount, term, and purpose of such tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, has been approved by a majority of the qualified electors of the district voting on the proposition at an election held for that purpose.

B. The taxes shall be collected at the same time and in the same manner as all other ad valorem taxes on property subject to taxation by the parish of Webster.

C. The revenue generated by the tax levied pursuant to this Section is not subject to deductions for retirement systems.

Acts 2015, No. 346, §1.



RS 13:5763 - Tax proceeds; compensation of coroner and employees

§5763. Tax proceeds; compensation of coroner and employees

The proceeds of the tax shall be used solely and exclusively for the purposes and benefit of the district and in accordance with the provisions of this Section.

(1) An annual salary shall be paid to the coroner for his services as Webster Parish coroner or ex officio parish physician or health officer. The coroner's salary shall be payable on his own warrant.

(2) All salaries or fees of deputy or assistant coroners, secretaries, stenographers, clerks, technicians, investigators, official photographers, or other assistants shall be paid from the proceeds of the tax.

(3) All necessary expenses incidental to and associated with the operation and functions of the coroner's office including maintenance, utilities, equipment, supplies, goods, and services shall be paid in accordance with the budget of the office of the coroner.

(4) The parish governing authority or any local municipality shall not be obligated to pay any fee or cost associated with the operation and administration of the coroner's office.

Acts 2015, No. 346, §1.



RS 13:5764 - Powers and duties

§5764. Powers and duties

A. Notwithstanding any provision of law to the contrary, the coroner or his designee, may purchase or rent immovable property as necessary for the performance of the coroner's official duties. The ownership of such property shall be vested in the name of the office of the coroner for the parish of Webster, provided that all purchases and rentals are funded through the budget for the office of the coroner.

B. The coroner shall establish and set the salaries and benefits for the deputy coroners, secretaries, stenographers, clerks, technicians, investigators, official photographers, or any other office assistants subject to the approval of the parish governing authority.

C. Except as provided for in Subsection E of this Section, the coroner shall be responsible for contracting and funding all services and obligations including but not limited to autopsies, morgue operations, investigations, court appearances and testimonies, interdictions and commitments of mental or incompetent cases, and attending or assisting physicians in interdiction or commitment cases.

D. The coroner shall receive a reasonable fee or compensation for any physical or mental examination or investigation that is requested by the district attorney, or any judge, sheriff, or chief of police of Webster Parish, or by any responsible citizen or resident when acting in good faith in an emergency and in the furtherance of the public good and safety.

E. The parish governing authority shall pay a reasonable fee or remuneration for mental or physical examinations, investigations, commitments, interdictions, court attendance, or testimony associated with any parish inmate.

F. Nothing contained in this Section shall be interpreted as diminishing any of the authority of the coroner as delegated to him in the constitution and laws of this state.

Acts 2015, No. 346, §1.



RS 13:5801 - Proper bond not to operate as mortgage

CHAPTER 37. CONSTABLES AND MARSHALS

PART I. GENERAL PROVISIONS

§5801. Proper bond not to operate as mortgage

If the bond of the constable, except in Orleans Parish, is given with three good and solvent sureties, bound in solido, residing within the parish wherein the constable is to exercise the functions of his office, or with an approved surety company, and the bond is then approved by the judge of the district court for the parish, the bond shall not be recorded in the mortgage records and shall not operate as a mortgage on any property of the constable, or on any surety thereon.

Redesignated from R.S. 33:1701 pursuant to Acts 2011, No. 248, §3.



RS 13:5802 - Salary for constables and justices of the peace

§5802. Salary for constables and justices of the peace

The police jury in all parishes having a population of over five thousand shall fix the pay of constables and justices of the peace and said salary shall be not less than thirty dollars per month.

Amended by Acts 1952, No. 365, §1; Acts 1956, No. 369, §1; Acts 1961, No. 50, §1; Acts 1967, No. 30, §1; Acts 1968, No. 90, §1; Redesignated from R.S. 33:1702 pursuant to Acts 2011, No. 248, §3.



RS 13:5802.1 - Minimum salary for constables and justices of the peace in Ouachita parish

§5802.1. Minimum salary for constables and justices of the peace in Ouachita parish

Any other provision of law to the contrary notwithstanding, the police jury of the parish of Ouachita shall pay the constables and justices of the peace thereof a salary of not less than thirty dollars per month.

Added by Acts 1962, No. 77, §1; Redesignated from R.S. 33:1702.1 pursuant to Acts 2011, No. 248, §3.



RS 13:5802.2 - Minimum salary for constables and justices of the peace in St. Landry Parish

§5802.2. Minimum salary for constables and justices of the peace in St. Landry Parish

Notwithstanding any other provision of the law to the contrary, the police jury of the parish of St. Landry shall pay the constables and justices of the peace thereof a salary of not less than one hundred dollars per month.

Added by Acts 1974, No. 703, §1; Redesignated from R.S. 33:1702.2 pursuant to Acts 2011, No. 248, §3.



RS 13:5802.3 - Maximum salary for the marshal in the city of Ruston

§5802.3. Maximum salary for the marshal in the city of Ruston

Notwithstanding any other provision of law to the contrary, the marshal of the City Court of Ruston shall not receive an annual salary greater than the annual salary of the sheriff of Lincoln Parish.

Acts 2004, No. 489, §1; Redesignated from R.S. 33:1702.3 pursuant to Acts 2011, No. 248, §3.



RS 13:5803 - Blank

§5803. [Blank]



RS 13:5804 - Blank

§5804. [Blank]



RS 13:5805 - Blank

§5805. [Blank]



RS 13:5806 - Fees in suits for collection of licenses

§5806. Fees in suits for collection of licenses

A. The fees of constables in all suits for the collection of licenses filed by municipalities having a population in excess of one hundred thousand shall be as follows:

(1) For the service of citation the sum of seventy-five cents.

(2) For service of notice of trial the sum of twenty-five cents.

(3) For service of notice of judgment the sum of twenty-five cents.

(4) For writ of fieri facias the sum of one dollar.

(5) For keeper's fee the sum of one dollar and fifty cents per day.

B. A commission of five percent shall be allowed the constables on all money collected in the license suits. The fees in case of citation shall be paid by the municipality at the time of the filing of the suit, and upon the issuance of notice or writ of fieri facias the fee therefor shall be paid by the municipality.

Redesignated from R.S. 33:1703 pursuant to Acts 2011, No. 248, §3.



RS 13:5807 - Fees and costs

§5807. Fees and costs

A. Constables and marshals, except in Orleans Parish and as provided by R.S. 13:5807.1, shall be entitled to the following fees of office, and no more, in civil matters:

(1) For making service or attempted service and return of citation with or without petition on each defendant, ten dollars.

(2) For making service or attempted service and return of supplemental or amended petition with or without accompanying citation, ten dollars.

(3) For making service or attempted service of interrogatories and notice of cross interrogatories, ten dollars.

(4) For making service or attempted service and return of garnishment under writ of fieri facias, twenty-eight dollars and fifty cents.

(5) For making service or attempted service and return of writ of attachment on each witness, nine dollars and fifty cents.

(6) For executing writ of sequestration, provisional seizures, or distringas, in each case, twelve dollars and fifty cents. For service of each notice to defendant and return thereon in connection with execution of any of the writs covered by this Paragraph, ten dollars.

(7) For taking bond authorized by law, thirteen dollars and fifty cents.

(8) For making service or attempted service and return of notice of judgment, ten dollars.

(9) For making service or attempted service and return of citation and petition of appeal and order, ten dollars.

(10) For return of fieri facias, ten dollars.

(11) For making service or attempted service and return of citations requiring personal service, eleven dollars and fifty cents, to wit: rule nisi, subpoena, subpoena duces tecum, judgment debtor.

(12) For keeping property when a keeper or guardian is required, the marshal or constable shall be allowed the actual amount paid the keeper appointed by him, but not to exceed sixty dollars for each eight hours of keeping; and in all cases in which property under seizure is of a nature requiring the constant attention of the marshal or constable, he may appoint one or more additional keepers for which allowance shall be made on the basis set forth above.

(13) For collecting money for execution of order of seizure and sale, six percent, with a minimum of twelve dollars and fifty cents on each execution of order of seizure and sale.

(14) For collecting money for execution of a writ, without either seizure or sale, six percent, with a minimum of twelve dollars and fifty cents on each execution or order of writ.

(15) For any services rendered or duties performed by the marshals or constables not otherwise herein specially provided for, they shall be entitled to a fee or commission to be determined by agreement with the parties in interest or fixed by the court by rule tried in a summary manner in term time or in vacation.

(16) For service and making return of any rule, order of court, or notice on any party to a suit or other proceeding, or after judgment rendered, where return of service is made by the constable or marshal, including service or notice of release of seizure, and other than those herein otherwise provided for, ten dollars and fifty cents for each service; for service of a judgment debtor rule, a fee of eleven dollars and fifty cents.

(17) For service of subpoena on each witness and making return thereof, ten dollars.

(18) For service of attachment on a witness or for service on any person for contempt of court to be brought into court and for return thereon, eleven dollars and fifty cents.

(19) For service of citation and petition of appeal for each party on whom service is directed to be made and for making return thereof, ten dollars.

(20) For making seizure under writ of fieri facias, making and serving notice of seizure on one party, and making a copy for recordation in the mortgage records when necessary or required and for returns thereon, for all, fourteen dollars and fifty cents. For service of each notice of seizure and return thereon in connection with execution of writ of fieri facias, ten dollars.

(21) For executing writ of arrest and making return thereon, eleven dollars and fifty cents.

(22) For serving writ of injunction, certiorari, mandamus, prohibition, or notice of demand and making return thereon, in each case ten dollars.

(23) For executing writ of habeas corpus and making return thereon, to be charged in civil cases only, eleven dollars and fifty cents.

(24) For serving notice of seizure and sale on one party and making a copy for recordation in the mortgage records, when necessary or required, and for making return for all, fourteen dollars and fifty cents. For service of each additional notice of seizure and return, ten dollars.

(25) For advertising sale under writ of fieri facias, seizure and sale, or other order of court, the rates established by the newspaper.

(26) For preparing advertisement for newspapers, for each one hundred words or part thereof, eleven dollars and fifty cents.

(27) For each deed of conveyance of immovable property, thirty-three dollars and fifty cents, in addition to the cost of registering the deed in the conveyance office and of recording it in the office of the clerk of the district court.

(28) For each proces verbal of the sale of movable or immovable property, sixteen dollars and fifty cents.

(29)(a) For executing writ of possession and writ of ejectment, ten dollars.

(b)(i) For service of each notice to vacate on defendant or occupants, ten dollars.

(ii) If the defendant or occupants do not vacate the premises named in the writ upon service of notice to vacate and the marshal or constable is required to do anything further to obtain possession, he shall be entitled to an additional fee of ten dollars and fifty cents.

(c) Nothing herein shall be construed to bar the marshals or constables from charging and collecting for cost of labor and other costs and expenses actually paid or incurred by them in order to obtain possession of the premises described in the writ.

(30)(a) In all cases where the marshals or constables have in their possession for execution a writ of fieri facias, a writ of seizure and sale, or any conservatory or other writ, under which property is or may be seized:

(i) When there has been an adjudication which is not completed as a result of instructions given by the plaintiff in writ or for any other reason.

(ii) When the plaintiff in writ receives cash or other consideration, or both, pursuant to judgment rendered in suit in which the writ issued, without the necessity of judicial sale.

(iii) When the suit in which the writ issued is discontinued by the plaintiff in writ.

(iv) When, at the request of the plaintiff in writ, the writ is recalled or dissolved or its further execution discontinued.

(v) When the parties in interest make an amicable settlement or compromise, or enter into any other agreement, under the terms of which the writ is recalled or dissolved or its further execution discontinued, the marshals or constables shall be entitled to receive a fee or commission as in the case of a sale.

(b) The fee or commission provided for in this Paragraph shall be due and payable under the circumstances above set forth even though there has only been a constructive seizure or where property seized under any of the writs hereinabove enumerated has been released on bond.

(c) In a case where there has been an amicable settlement by compromise or otherwise but no judgment rendered, the fee or commission shall be due and payable in solido by all parties to the compromise agreement or settlement who may be proceeded against by the marshals or constables by rule to be tried in a summary manner in term time or in vacation.

B. The fees specified in Subsection A of this Section which are less than ten dollars shall not apply to the marshal of the Pineville City Court, who shall be entitled to a minimum fee of office of ten dollars for each service rendered in civil matters.

Amended by Acts 1950, No. 161, §1; Acts 1968, No. 245, §1; Acts 1978, No. 142, §1; Acts 1979, No. 608, §1; Acts 1980, No. 566, §1; Acts 1984, No. 506, §1; Acts 1988, No. 833, §1, eff. July 18, 1988; Acts 1994, 3rd Ex. Sess., No. 117, §2; Acts 1999, No. 1345, §2; Redesignated from R.S. 33:1704 pursuant to Acts 2011, No. 248, §3.

NOTE: See Acts 1999, No. 1345, §5 concerning severability.



RS 13:5807.1 - Fees and costs; particular city marshals

§5807.1. Fees and costs; particular city marshals

A. Notwithstanding the provisions of R.S. 13:5807, the marshal of the city of Natchitoches, the marshal of the city of Minden, the marshal of the city of Springhill, the marshal of the city of Franklin, and the marshal of the city of Winnfield shall each be entitled to the following fees of office and no more in civil matters:

(1) For making service and return of citation with or without petition on each defendant, seven dollars.

(2) For making service and return of supplemental or amended petition with or without accompanying citation, seven dollars.

(3) For making service and return of interrogatories and notice of cross interrogatories, six dollars.

(4) For making service and return of garnishment under writ of fieri facias, nine dollars and fifty cents.

(5) For making service and return of writ of attachment on each witness, six dollars.

(6) For making service and return of writ of sequestration, eight dollars.

(7) For taking bond authorized by law, six dollars.

(8) For making service and return of notice of judgment, six dollars and fifty cents.

(9) For making service and return of citation and petition for appeal and order, seven dollars.

(10) For return on writ of fieri facias, seven dollars and fifty cents.

(11) For making service and return of citations requiring personal service, seven dollars, to-wit: rule nisi, subpoena, subpoena duces tecum, judgment debtor.

(12) For keeping property under seizure by any writ or process, fees to be fixed by the court after service of notice to the parties or their attorneys of record in the suit.

(13) For collecting money pursuant to an execution of an order of seizure and sale or a writ, without either seizure or sale, six percent, with a minimum of ten dollars for each execution or order of seizure and sale.

(14)(a) For serving each order of court not otherwise herein specially provided for, six dollars.

(b) For serving each order of court not otherwise herein specially provided for, the marshal of the city of Minden and the marshal of the city of Springhill shall each receive ten dollars.

(15)(a) For each mile or fraction thereof actually and necessarily traveled in going to and returning from the service of any process of court, sixteen cents.

(b) For each mile or fraction thereof actually and necessarily traveled in going to and returning from the service of any process of court, the marshal of the city of Natchitoches shall be reimbursed at a rate equal to that rate established for state employees by the Division of Administration.

(c) For each mile or fraction thereof actually and necessarily traveled in going to and returning from service of any process of court, the marshal of the city of Minden and the marshal of the city of Springhill shall each receive twenty-one cents.

B. No constructive mileage shall be allowed. When service of different processes in the same case or processes of court in different cases are served on the same official tour of the constable, the actual mileage traveled shall be prorated.

C. Notwithstanding any other provision of law to the contrary, but otherwise in accordance therewith, the marshal of the city of Port Allen, the marshal of the city of Plaquemine, the marshal of the city of Franklin, the marshal of Morgan City, the Ward Two marshal of the city court of Denham Springs, the Ward One marshal of the city of Minden, the marshal of the city of Houma, and the Ward Two marshal of the city of Springhill shall each be entitled to a minimum fee of office of ten dollars for each service rendered in civil matters.

D. Notwithstanding any other provision of law to the contrary, but otherwise in accordance therewith, the marshal of the city of Natchitoches shall be entitled to a fee of office of not less than ten dollars but not more than twenty dollars for each service rendered in civil matters. These fees shall be collected by the marshal and shall be remitted to the governing authority of the city of Natchitoches to be deposited into the general fund account of the city.

E.(1) Notwithstanding the provisions of R.S. 13:5807(A)(16), the marshal of the city of Rayne shall be entitled to be paid a mileage allowance for each mile or fraction thereof actually and necessarily traveled in going to and returning from the service of any process of court equal to the rate established as the standard mileage rate for business travel for purposes of Section 162(a) of Title 26 of the United States Code.

(2) No constructive mileage shall be allowed. When service of different processes in the same case or processes of court in different cases are served on the same official tour, the actual mileage traveled shall be prorated.

Acts 1983, No. 170, §1; Acts 1985, No. 463, §1; Acts 1985, No. 575, §1; Acts 1985, No. 31, §1; Acts 1986, No. 63, §1; Acts 1987, No. 564, §1; Acts 1988, No. 271, §1; Acts 1988, No. 679, §1; Acts 1991, No. 19, §1; Acts 1992, No. 411, §1; Acts 1992, No. 991, §1; Acts 1992, No. 1100, §1; Acts 1993, No. 573, §1; Acts 1994, 3rd Ex. Sess., No. 79, §1, eff. July 7, 1994; Acts 1995, No. 210, §1; Acts 1999, No. 224, §1; Acts 1999, No. 239, §1; Acts 1999, No. 270, §1; Acts 2003, No. 392, §2; Redesignated from R.S. 33:1704.1 pursuant to Acts 2011, No. 248, §3; Acts 2015, No. 206, §1.



RS 13:5807.2 - Fees and costs; Hammond city marshal

§5807.2.. Fees and costs; Hammond city marshal

A. Notwithstanding the provisions of R.S. 13:5807, the marshal of the city of Hammond shall be entitled to the following fees of office and no more in civil matters:

(1) For making service and return of citation with or without petition on each defendant, nine dollars.

(2) For making service and return of supplemental or amended petition with or without accompanying citation, nine dollars.

(3) For making service and return of interrogatories and notice of cross interrogatories, nine dollars.

(4) For making service and return of garnishment under writ of fieri facias, twelve dollars.

(5) For making service and return of writ of attachment on each witness, ten dollars.

(6) For making service and return of writ of sequestration, ten dollars.

(7) For taking bond authorized by law, ten dollars.

(8) For making service and return of notice of judgment, nine dollars.

(9) For making service and return of citation and petition for appeal and order, nine dollars.

(10) For return on writ of fieri facias, ten dollars.

(11) For making service and return of citations requiring personal service, ten dollars, to-wit: rule nisi, subpoena, subpoena duces tecum, judgment debtor.

(12) For keeping property under seizure by any writ or process, fees to be fixed by the court after service of notice to the parties or their attorneys of record in the suit.

(13) For collecting money pursuant to an execution of an order of seizure and sale or a writ, without either seizure or sale, six percent, with a minimum of ten dollars for each execution or order of seizure and sale.

(14) For serving each order of court not otherwise herein specially provided for, nine dollars.

(15) For each mile or fraction thereof actually and necessarily traveled in going to and returning from the service of any process of court, the marshal of the city of Hammond shall be reimbursed at a rate equal to that rate established for state employees by the division of administration.

B. No constructive mileage shall be allowed. When different processes in the same case or processes of court in different cases are served on the same official tour of the marshal, the actual mileage traveled shall be prorated.

C. Notwithstanding any provision of law to the contrary, but in accordance therewith, the marshal of the city of Hammond shall be entitled to a minimum fee of office of ten dollars for each service described in Subsection A of this Section. The marshal is entitled to use up to fifteen thousand five hundred dollars annually of the fees of office to defray operational expenses of the office and as may be useful and necessary for the proper conduct of the office of the marshal.

Acts 1992, No. 991, §1; Acts 1994, 3rd Ex. Sess., No. 117, §3; Acts 2004, No. 421, §1; Redesignated from R.S. 33:1704.2 pursuant to Acts 2011, No. 248, §3.



RS 13:5807.3 - Fees and costs; Slidell city marshal

§5807.3.. Fees and costs; Slidell city marshal

A.(1) Notwithstanding the provisions of R.S. 13:5807, the marshal of the city of Slidell shall establish his own fees of office in civil matters which fees shall not exceed the following amounts:

(a) For making service and return of citation with or without petition on each defendant, fifteen dollars.

(b) For making service and return of supplemental or amended petition with or without accompanying citation, fifteen dollars.

(c) For making service and return of interrogatories and notice of cross interrogatories, fifteen dollars.

(d) For making service and return of garnishment under writ of fieri facias, fifteen dollars.

(e) For making service and return of writ of attachment on each witness, fifteen dollars.

(f) For making service and return of writ of sequestration, fifteen dollars.

(g) For taking bond authorized by law, fifteen dollars.

(h) For making service and return of notice of judgment, fifteen dollars.

(i) For making service and return of citation and petition for appeal and order, fifteen dollars.

(j) For return on writ of fieri facias, fifteen dollars.

(k) For making service and return of citations requiring personal service, fifteen dollars, to wit: rule nisi, subpoena, subpoena duces tecum, judgment debtor.

(l) For serving each order of court not otherwise herein specially provided for, fifteen dollars.

(2) Notwithstanding the provisions of R.S. 13:5807, the marshal of the city of Slidell shall be entitled to the following fees of office in civil matters:

(a) For keeping property under seizure by any writ or process, fees to be fixed by the court after service of notice to the parties or their attorneys of record in the suit.

(b) For collecting money pursuant to an execution of an order of seizure and sale or a writ, without either seizure or sale, six percent, with a minimum of fifteen dollars for each execution or order of seizure and sale.

(c) For each mile or fraction thereof actually and necessarily traveled in going to and returning from the service of any process of court, the marshal of the city of Slidell shall be reimbursed at a rate equal to that rate established for state employees by the division of administration.

B. No constructive mileage shall be allowed. When service of different processes in the same case or processes of court in different cases are served on the same official tour of the marshal, the actual mileage traveled shall be prorated.

Acts 1992, No. 1100, §1; Acts 1997, No. 430, §1; Redesignated from R.S. 33:1704.3 pursuant to Acts 2011, No. 248, §3.



RS 13:5807.4 - Fees and costs; Bogalusa city marshal

§5807.4.. Fees and costs; Bogalusa city marshal

Notwithstanding the provisions of R.S. 13:5807, the marshal of the city of Bogalusa shall be entitled to the following fees of office and no more in civil matters:

(1) For making service or attempted service and return of citation with or without petition on each defendant, not to exceed eighteen dollars.

(2) For making service or attempted service and return of supplemental or amended petition with or without accompanying citation, not to exceed eighteen dollars.

(3) For making service or attempted service and return of interrogatories and notice of cross interrogatories, not to exceed eighteen dollars.

(4) For making service or attempted service and return of garnishment under writ of fieri facias, twenty-five dollars.

(5) For making service or attempted service and return of writ of attachment on each witness, not to exceed eighteen dollars.

(6) For making service and return of writ of sequestration, not to exceed eighteen dollars.

(7) For taking bond authorized by law, not to exceed eighteen dollars.

(8) For making service or attempted service and return of notice of judgment, not to exceed eighteen dollars.

(9) For making service or attempted service and return of citation and petition for appeal and order, not to exceed eighteen dollars.

(10) For return on writ of fieri facias, not to exceed eighteen dollars.

(11) For making service or attempted service and return of citations requiring personal service, not to exceed eighteen dollars, to wit: rule nisi, subpoena, subpoena duces tecum, judgment debtor.

(12) For keeping property under seizure by any writ or process, fees to be fixed by the court after service of notice to the parties or their attorneys of record in the suit.

(13) For collecting money pursuant to an execution of an order of seizure and sale or a writ, without either seizure or sale, six percent, with a minimum not to exceed eighteen dollars for each execution or order of seizure and sale.

(14) For making seizure under writ of fieri facias, making and serving notice of seizure on one party, and making a copy for recordation in the mortgage records when necessary or required and for returns thereon, for all, not to exceed fifty dollars. For service of each notice of seizure and return thereon in connection with execution of writ of fieri facias, not to exceed eighteen dollars.

(15) For serving each order of court not otherwise herein specially provided for or for any other enumeration provided for in R.S. 13:5807 not otherwise herein specially provided for, not to exceed eighteen dollars.

(16) For each mile or fraction thereof actually and necessarily traveled in going to and returning from the service of any process of court, the marshal of the city of Bogalusa shall be reimbursed at a rate equal to that rate established for state employees by the division of administration. No constructive mileage shall be allowed. When service of different processes in the same case or processes of court in different cases are served on the same official tour of the marshal, the actual mileage traveled shall be prorated.

Acts 1997, No. 142, §1; Acts 2009, No. 26, §1, eff. Oct. 1, 2009; Redesignated from R.S. 33:1704.4 pursuant to Acts 2011, No. 248, §3.

NOTE: Approval of the fee increase provided for in Acts 2009, No. 26, by the Judicial Council was published in the Aug., 2009, State Register.



RS 13:5807.5 - Fees and costs

§5807.5. Fees and costs

Notwithstanding the provisions of R.S. 13:5807, the marshal of the City Court of Ruston and the marshal of the city of Houma shall be entitled to the following fees of office and no more in civil matters:

(1) For making service or attempted service and return of citation with or without petition on each defendant, fifteen dollars.

(2) For making service or attempted service and return of supplemental or amended petition with or without accompanying citation, fifteen dollars.

(3) For making service or attempted service and return of interrogatories and notice of cross interrogatories, fifteen dollars.

(4) For making service or attempted service and return of garnishment under writ of fieri facias, thirty dollars.

(5) For making service or attempted service and return of writ of attachment on each witness, fifteen dollars.

(6) For executing writ of sequestration, provisional seizures, or distringas and for service of each notice to defendant and return in connection with execution of any of the writs, fifteen dollars for each.

(7) For taking bond authorized by law, fifteen dollars.

(8) For making service or attempted service and return of notice of judgment, fifteen dollars.

(9) For making service or attempted service and return of citation and petition for appeal and order, fifteen dollars.

(10) For return on writ of fieri facias, fifteen dollars.

(11) For making service or attempted service and return of citations requiring personal service, fifteen dollars, to wit: rule nisi, subpoena, subpoena duces tecum, judgment debtor.

(12) For keeping property when a keeper or guardian is required, the marshal or constable shall be allowed the actual amount paid the keeper appointed by him, but not to exceed sixty dollars for each eight hours of keeping; and in all cases in which property under seizure is of a nature requiring the constant attention of the marshal or constable, he may appoint one or more additional keepers for which allowance shall be made on the basis set forth in this Paragraph.

(13) For collecting money pursuant to an execution of an order of seizure and sale or a writ, without either seizure or sale, six percent, with a minimum of fifteen dollars for each execution or order of seizure and sale.

(14) For collecting money for execution of a writ, without either seizure or sale, six percent, with a minimum of fifteen dollars on each execution or order of writ.

(15) For any services rendered or duties performed by the marshals or constables not otherwise specially provided for in this Section, they shall be entitled to a fee or commission to be determined by agreement with the parties in interest or fixed by the court by rule tried in a summary manner in term time or vacation.

(16) For traveling each mile necessary in going to make and returning from service of any process of court, a mileage allowance based upon the mileage rate established by the division of administration for the use of state-owned vehicles and all actual expenses incurred in the service of the process, but mileage shall not be charged for a greater distance than that of the residence or domicile of the party on whom service is made, and if service is made upon different parties in the same case by the same office of the same day or official tour, only one mileage shall be charged. This Paragraph shall not be construed to prevent the officer from charging mileage as provided for in this Paragraph in each separate suit.

(17) For service and making return of any rule, order of court, or notice on any party to a suit or other proceeding, or after judgment rendered, where return of service is made by the marshal or constable, including service or notice of release of seizure, and other than those herein otherwise provided for, fifteen dollars for each service; for service of a judgment debtor rule, a fee of fifteen dollars.

(18) For service of subpoena on each witness and making return thereof, fifteen dollars.

(19) For service of attachment on a witness or for service on any person for contempt of court to be brought into court and for return thereon, fifteen dollars.

(20) For service of citation and petition of appeal for each party on whom service is directed to be made and for making return thereof, fifteen dollars.

(21) For making seizure under writ of fieri facias, making and serving notice of seizure on one party, and making a copy for recordation in the mortgage records when necessary or required and for returns thereon, for all, fifteen dollars on each fee. For service of each notice of seizure and return thereon in connection with execution of writ of fieri facias, fifteen dollars on each fee.

(22) For executing writ of arrest and making return thereon, fifteen dollars.

(23) For serving writ of injunction, certiorari, mandamus, prohibition, or notice of demand and making return thereon, in each case fifteen dollars.

(24) For executing writ of habeas corpus and making return thereon, to be charged in civil cases only, fifteen dollars.

(25) For serving notice of seizure and sale on one party and making a copy for recordation in the mortgage records, when necessary or required, and for making return for all, fifteen dollars on each fee. For service of each additional notice of seizure and return, fifteen dollars on each fee.

(26) For advertising sale under writ of fieri facias, seizure and sale, or other order of court, the rates established by the newspaper.

(27) For preparing advertisement for newspapers, for each one hundred words or part thereof, fifteen dollars.

(28) For each deed of conveyance of immovable property, thirty-five dollars, in addition to the cost of registering the deed in the conveyance office and of recording it in the office of the clerk of the district court.

(29) For each proces verbal of the sale of movable or immovable property, twenty dollars.

(30)(a) For executing writ of possession and writ of ejectment, fifteen dollars.

(b)(i) For service of each notice to vacate on defendant or occupants, fifteen dollars.

(ii) If the defendant or occupants do not vacate the premises named in the writ upon service of notice to vacate and the marshal or constable is required to do anything further to obtain possession, he shall be entitled to an additional fee of fifteen dollars.

(c) Nothing herein shall be construed to bar the marshals or constables from charging and collecting for cost of labor and other costs and expenses actually paid or incurred by them in order to obtain possession of the premises described in the writ.

(31)(a) In the following cases where the marshals or constables have in their possession for execution a writ of fieri facias, a writ of seizure and sale, or any conservatory or other writ, under which property is or may be seized, the marshals or constables shall be entitled to receive a fee or commission as in the case of a sale:

(i) When there has been an adjudication which is not completed as a result of instructions given by the plaintiff in writ, or for any other reason.

(ii) When the plaintiff in writ receives cash or other consideration, or both, pursuant to judgment rendered in suit in which the writ issued, without the necessity of judicial sale.

(iii) When the suit in which the writ issued is discontinued by the plaintiff in writ.

(iv) When, at the request of the plaintiff in writ, the writ is recalled or dissolved or its further execution discontinued.

(v) When the parties in interest make an amicable settlement or compromise, or enter into any other agreement, under the terms of which the writ is recalled or dissolved or its further execution discontinued.

(b) The fee or commission provided for in this Paragraph shall be due and payable under the circumstances above set forth even though there has only been a constructive seizure or where property seized under any of the writs hereinabove enumerated has been released on bond.

(c) In a case where there has been an amicable settlement by compromise or otherwise but no judgment rendered, the fee or commission shall be due and payable in solido by all parties to the compromise agreement or settlement who may be proceeded against by the marshals or constables by rule to be tried in a summary manner in term time or in vacation.

(d) In the event a defendant in seizure files for bankruptcy before a marshal's sale and a stay order is issued canceling the sale, the plaintiff in the suit shall be liable for all costs, other than commissions, incurred while the property was under seizure.

Acts 2004, No. 488, §1; Redesignated from R.S. 33:1704.5 pursuant to Acts 2011, No. 248, §3; Acts 2015, No. 206, §1.



RS 13:5808 - Blank

§5808. [Blank]



RS 13:5809 - Blank

§5809. [Blank]



RS 13:5810 - Blank

§5810. [Blank]



RS 13:5811 - Blank

§5811. [Blank]



RS 13:5812 - Blank

§5812. [Blank]



RS 13:5813 - Collection of costs

§5813. Collection of costs

Constables may collect all legal costs due January 1st and July 1st in any pending suit, upon complying with the requirements of R.S. 13:2642.1

Redesignated from R.S. 33:1705 pursuant to Acts 2011, No. 248, §3.

1Repealed by Acts 1960, No. 32, §4, eff. Jan. 1, 1961.



RS 13:5814 - Power to seize and sell property

§5814. Power to seize and sell property

Constables may seize and sell movable and immovable property, under writs of justices of the peace, the same as the sheriffs may do.

Redesignated from R.S. 33:1706 pursuant to Acts 2011, No. 248, §3.



RS 13:5821 - Qualifications; bond

PART II. PROVISIONS AFFECTING ONLY PARISH

OF ORLEANS

§5821. Qualifications; bond

Constables of the city courts in New Orleans shall be citizens of the state, residents and voters of the city of New Orleans, and before entering upon their duties shall give bond with one or more solvent sureties, in the sum of five thousand dollars, conditioned for the faithful performance of their duties and for the legal adjustment of all claims against them incurred in their official capacity. This bond may be sued upon by any person damaged in any way by the constable in the discharge of his official duties.

Redesignated from R.S. 33:1731 pursuant to Acts 2011, No. 248, §3.



RS 13:5822 - Duties

§5822. Duties

The constables shall serve and execute all process to them directed by the judges of the city courts, and shall attend the courts held by them, to keep order therein.

Redesignated from R.S. 33:1732 pursuant to Acts 2011, No. 248, §3.



RS 13:5823 - Power to sell property

§5823. Power to sell property

The constables may seize and sell movable and immovable property, rights and credits, in the same manner as sheriffs may do.

Redesignated from R.S. 33:1733 pursuant to Acts 2011, No. 248, §3.



RS 13:5824 - Deputies; oath, compensation

§5824. Deputies; oath, compensation

Each constable may appoint as many deputies as necessary for whose acts he shall be responsible. The deputies before entering upon their duties, shall take the oath required by the constitution and laws. Each constable may fix the compensation of his deputies and clerical forces. He may pay from his salary and expense fund the salaries of all deputies and clerical assistants, the premiums on bonds required by him of any deputy in charge of public funds, insurance premiums, if provided, and any and all other expenses of any nature whatsoever necessary for the performance of all duties required of the deputy. He shall issue monthly to employees and deputies warrants or checks for the amounts due them.

Amended by Acts 1978, No. 461, §1, eff. Jan. 1, 1979; Redesignated from R.S. 33:1734 pursuant to Acts 2011, No. 248, §3.



RS 13:5825 - Compensation

§5825. Compensation

A. The constable of the first city court shall receive as compensation for all services required of him by law a sum equal to seventy-five percent of the annual salary received by a state district court judge.

B. The constable of the second city court shall receive as compensation for his services the fees of his office.

Amended by Acts 1978, No. 461, §1, eff. Jan. 1, 1979; Acts 1992, No. 9, §1; Acts 1997, No. 613, §1; Redesignated from R.S. 33:1735 pursuant to Acts 2011, No. 248, §3.



RS 13:5826 - Salary and expense fund of the constables

§5826. Salary and expense fund of the constables

There shall be a salary and expense fund for the offices of the constables of the city courts in New Orleans. The funds shall be composed of all fees collected by the constables as provided in R.S. 13:2158. The constables shall pay from this fund any and all salaries, including their own, their deputies, and any and all clerical help, and any other expense of any nature whatsoever for the efficient performance of their duties as provided, including the purchase of any and all necessary office equipment or any other equipment, automobiles, or other necessities. The funds may be used to pay any bond premiums required by law, insurance premiums for themselves, their deputies, and their clerical help, if provided, and any other costs, or expense of any other nature whatsoever, as the said constables shall deem proper.

Amended by Acts 1978, No. 461, §1, eff. Jan. 1, 1979; Redesignated from R.S. 33:1736 pursuant to Acts 2011, No. 248, §3.



RS 13:5827 - Use of excess fees by the constables

§5827. Use of excess fees by the constables

In the event the fees and commissions authorized by R.S. 13:2158 exceed the necessary expense of the constables in the efficient performance of their duties as herein provided, the excess shall not be drawn or otherwise expended by the constables, except as herein provided, but shall remain in the constables salary and expense fund. However, this excess may be expended by the constables in any succeeding year in which the constables salary and expense fund is insufficient to defray current salaries and expenses, or where circumstances necessitate additional deputies or additional expenses to be incurred for the efficient performance of all duties imposed by law on the constables. The constables at the end of each six year term, or in the case of their reelection on the thirtieth day of June following, shall remit to the state treasurer for the credit to the general fund, any excess or surplus remaining in the constables salary and expense fund. However, there may be retained in the constables salary and expense fund an amount not to exceed one-third of the amount of the revenues of the last year of the term of office, the amount so retained shall be used as a revolving fund to assist in financing the operation of the office and for purchasing equipment.

Amended by Acts 1978, No. 461, §1, eff. Jan. 1, 1979; Redesignated from R.S. 33:1737 pursuant to Acts 2011, No. 248, §3.



RS 13:5828 - Liability for costs

§5828. Liability for costs

The fees of the constable shall be advanced or paid by the party requiring the service to be performed. The party may recover the same from the other party on the final termination of the cause, if cause should be decreed in his favor, and shall be protected by the bond or security as provided in R.S. 13:1215.

Added by Acts 1978, No. 461, §1, eff. Jan. 1, 1979; Redesignated from R.S. 33:1738 pursuant to Acts 2011, No. 248, §3.



RS 13:5829 - Constable entitled to security; refusal to act in absence of security or advancement

§5829. Constable entitled to security; refusal to act in absence of security or advancement

Each constable may demand security for his costs and actual expenses, or he may demand a deposit to cover his costs, but in all cases, any party requiring the official service to be performed by either constable may advance the fees for such services. The constable shall perform the same as far as the advance may go. In case the party interested in having the official services performed fails to secure or advance the fees as above provided, the constable shall not be required to perform the services, but shall notify the party and return the process into court, with the reason thereof, and his failure so to do shall render him liable for any damage that may result to the party from his failure to perform the services.

Added by Acts 1978, No. 461, §1, eff. Jan. 1, 1979; Redesignated from R.S. 33:1739 pursuant to Acts 2011, No. 248, §3.



RS 13:5830 - Collection of fees

§5830. Collection of fees

Three months after the institution of any suit, each constable may demand his fees from the party by whom the fees are due. On failure to pay, the judge of the city court may, after proof has been adduced of the correctness of the amount, contradictorily with the party against whom the motion is made, issue a writ of fieri facias in favor of the constable. Nothing in this Section shall be construed as preventing either constable from collecting his fees from the defendant at any time after judgment against such defendant.

Added by Acts 1978, No. 461, §1, eff. Jan. 1, 1979; Redesignated from R.S. 33:1740 pursuant to Acts 2011, No. 248, §3.



RS 13:5831 - Constable may have solvency and qualification of sureties passed on by court

§5831. Constable may have solvency and qualification of sureties passed on by court

When either constable is required to accept a bond, he may, before accepting the surety, have the surety's solvency and qualifications passed upon by the court, contradictorily with the parties in interest, either in open court or at chambers, and after three days notice.

Added by Acts 1978, No. 461, §1, eff. Jan. 1, 1979; Redesignated from R.S. 33:1741 pursuant to Acts 2011, No. 248, §3.



RS 13:5832 - Judicial release of constable from liability

§5832. Judicial release of constable from liability

If the court finds that the surety is solvent and possessed of the qualifications prescribed by law, the bond shall be made in favor of the parties to the case, and the constable shall be relieved of all responsibility.

Added by Acts 1978, No. 461, §1, eff. Jan. 1, 1979; Redesignated from R.S. 33:1742 pursuant to Acts 2011, No. 248, §3.



RS 13:5833 - Acceptance of bond without referring matter to court

§5833. Acceptance of bond without referring matter to court

Either constable may accept the surety without referring the matter to the court, in which case the laws in reference to the assignment of the bond, its return into court, and proceedings to impose liability on the constable shall apply.

Added by Acts 1978, No. 461, §1, eff. Jan. 1, 1979; Redesignated from R.S. 33:1743 pursuant to Acts 2011, No. 248, §3.



RS 13:5834 - Failure of constable to turn over property

§5834. Failure of constable to turn over property

Each constable shall pay over or deliver to the parties entitled to the same, all money, bonds or obligations, which he holds in his official capacity, on the first demand; and in case of neglect or refusal to comply, the party aggrieved may proceed, by motion, against the constable and his sureties, of which reasonable notice shall be given; and if it appears that the constable has neglected or refused to pay over any funds or deliver any obligation in his possession to the party entitled to the same, without any legal cause, the judge shall render judgment in solido against the constable and his sureties.

Added by Acts 1978, No. 461, §1, eff. Jan. 1, 1979; Redesignated from R.S. 33:1744 pursuant to Acts 2011, No. 248, §3.



RS 13:5901 - Law enforcement district; creation and boundaries

CHAPTER 38. LAW ENFORCEMENT DISTRICTS

§5901. Law enforcement district; creation and boundaries

There is hereby created, in each parish except Orleans, a special district to be known as a law enforcement district for the purpose of providing financing to the office of sheriff for that parish. In the parish of Orleans such a special district is hereby created for the purpose of providing financing to the office of criminal sheriff. The provisions of R.S. 13:5902, 5903(D), 5908, 5909, and 5911 shall apply to the district created in the parish of Orleans. No other provisions of this Chapter shall be applicable thereto. The boundaries of each district shall be coterminous with the boundaries of the parish and the duly elected sheriff of the parish or in the parish of Orleans, the criminal sheriff or his successor shall be ex officio the chief executive officer of the district.

Acts 1989, 2nd Ex. Sess., No. 20, §1, eff. July 28, 1989; Redesignated from R.S. 33:9001 pursuant to Acts 2011, No. 248, §3.



RS 13:5902 - Power to tax

§5902. Power to tax

The special districts herein created shall have the power to tax but only as provided in R.S. 13:5901 through 5909.

Added by Acts 1976, No. 689, §1; Redesignated from R.S. 33:9002 pursuant to Acts 2011, No. 248, §3.



RS 13:5903 - Method of taxation; referendum to increase taxes beyond initial authorization

§5903. Method of taxation; referendum to increase taxes beyond initial authorization

A. Each district hereby created shall levy a tax on the assessed valuation of all property appearing on the 1977 and subsequent tax rolls, without a vote of the people, in an amount that will produce for the district in the initial year the same revenue as that estimated to be produced by the sheriff's commission on ad valorem taxes for the fiscal year 1976-1977; however, the taxes generated by the millage levied shall be levied free of deductions for retirement systems, and the tax assessor's compensation, including the cost of reappraisal within the meaning of R.S. 47:1872. The amount of millage to be assessed shall be certified by the legislative auditor, and this millage adopted shall remain in effect in subsequent years unless changed as provided by law.

B. In addition to the taxes authorized herein the district or a subdistrict created by the district may impose additional millages in any district or subdistrict when approved by a majority of the electors voting thereon in an election held for that purpose, and any taxes generated by such additional millages shall be levied subject to deductions for retirement systems and the tax assessor's compensation, including the cost of reappraisal within the meaning of R.S. 47:1872; however, such deductions shall not be applicable to taxes generated from millages imposed prior to July 1, 1981 or to any renewal of said millages. This election may be called by the sheriff and ex officio executive officer of the district. The cost of the election shall be borne by the sheriff's general fund unless the election is concurrent with another election, in which event the district or subdistrict shall bear a proportionate share of the cost.

C. In addition to the taxes authorized by this Section, the district or subdistrict may levy and collect any other taxes authorized by the Constitution of Louisiana to political subdivisions, including a tax upon the sale at retail, the use, lease or rental, the consumption, and the storage for use or consumption of tangible personal property, and on sales of services as defined by law. The tax herein authorized shall be levied and collected only after the question of its imposition has been submitted to and approved by a majority of the qualified voters of the district voting in at a regularly scheduled primary or general election to be conducted in accordance with the Louisiana Election Code. This election may be called by the sheriff and ex officio executive officer of the district.

D. The district created to provide financing for the criminal sheriff in the parish of Orleans may levy and collect a tax of up to ten mills on the assessed valuation of all property within that district when approved by a majority of the electors voting thereon in an election held for that purpose. This election may be called by the criminal sheriff and ex officio executive officer of the district. The cost of the election shall be borne by the sheriff's general fund unless the election is concurrent with another election in which event the district shall bear a proportionate share of the cost. The avails of such tax shall be used by the criminal sheriff to fund the operations of his office or to fund the repayment of debt issued pursuant to the provisions of R.S. 13:5911.

Added by Acts 1976, No. 689, §1. Amended by Acts 1977, No. 411, §1, eff. April 30, 1977; Acts 1978, No. 339, §1, eff. June 30, 1978; Acts 1981, No. 369, §1; Acts 1982, No. 840, §1; Acts 1989, 2nd Ex. Sess., No. 20, §1, eff. July 28, 1989; Acts 1992, No. 717, §1; Redesignated from R.S. 33:9003 pursuant to Acts 2011, No. 248, §3.



RS 13:5904 - Additional powers

§5904. Additional powers

A. In addition to the powers otherwise granted by this Chapter, law enforcement districts shall have the authority:

(1) To execute such contracts and other instruments and take such other action as may be necessary to fulfill the purposes of this Chapter.

(2) To enter into management agreements whereby the law enforcement district would manage a law enforcement facility in the respective parish, including but not limited to publicly or privately owned detention facilities in the parish. A management agreement entered into by a law enforcement district shall not constitute a debt or obligation of the general credit or revenues of the law enforcement district and any payments due by the law enforcement district to the owners of the facility managed thereunder shall be payable only out of the revenues derived from the operation of the facility so managed.

B. Any contract, agreement, lease, sublease, obligation, management agreement, or other instrument entered into by the law enforcement district shall be legal, valid, and binding upon the district, including any subsequent ex officio chief executive officer of the law enforcement district, notwithstanding that the term of such contract, agreement, lease, sublease, obligation, management agreement, or other instrument extends beyond the expiration of the term of the current ex officio chief executive officer of the law enforcement district.

Acts 1990, No. 798, §1, eff. July 24, 1990; Redesignated from R.S. 33:9004 pursuant to Acts 2011, No. 248, §3.



RS 13:5905 - Mandatory rollback of ad valorem taxes by tax recipient bodies of the parish

§5905. Mandatory rollback of ad valorem taxes by tax recipient bodies of the parish

A. The total amount of ad valorem taxes received by other taxing authorities in the parish shall not be increased because of the provisions of Sections 9001 through 9008. To accomplish this result, it shall be mandatory for each affected taxing authority in the year in which the special district provided for herein is created to adjust millages so that taxes are not increased as a result of the creation of the special district provided for herein. Thereafter such millages shall remain in effect unless changed or increased in a manner provided by law. In the event a taxing authority increases the taxes authorized under this Section without a public referendum, such taxing authority shall have deducted from its share of state revenue sharing funds an amount equal to such taxes increased without a public referendum plus a penalty of fifteen percent of such amount. Provided however, that nothing herein shall prohibit a taxing authority from collecting, in the year in which the special district is created or in any subsequent year a larger dollar amount of ad valorem taxes by:

(1) Levying additional or increased millages as provided by law.

(2) Putting additional property on the tax rolls.

(3) Increases in the fair market or use value of the property.

B. This Section shall not apply to millages required to be levied for the payment of general obligation bonds.

Added by Acts 1976, No. 689, §1; Redesignated from R.S. 33:9005 pursuant to Acts 2011, No. 248, §3.



RS 13:5906 - Louisiana Tax Commission; enforcement of rollback of ad valorem taxes; submission of resolutions by assessors of taxing authority

§5906. Louisiana Tax Commission; enforcement of rollback of ad valorem taxes; submission of resolutions by assessors of taxing authority

The Louisiana Tax Commission shall have the authority to and responsibility for enforcing the mandatory adjustment of millages by each taxing authority as provided under the provisions of R.S. 13:5905. Each parish tax assessor shall submit a copy of the resolution of each taxing authority levying taxes hereunder for approval by the Louisiana Tax Commission no later than the first day of August in 1977.

Added by Acts 1977, No. 605, §1, eff. July 19, 1977; Redesignated from R.S. 33:9005.1 pursuant to Acts 2011, No. 248, §3.



RS 13:5907 - Rollback of millage by multi-parish districts

§5907. Rollback of millage by multi-parish districts

Each taxing district whose jurisdiction encompasses more than one parish shall adjust their millage so that the adjusted millage is uniform throughout the district.

Added by Acts 1977, No. 605, §1, eff. July 19, 1977; Redesignated from R.S. 33:9005.2 pursuant to Acts 2011, No. 248, §3.



RS 13:5908 - Disbursements from special district funds

§5908. Disbursements from special district funds

All funds collected by the special district shall be paid into the sheriff's general fund, which shall be disbursed by the sheriff in accordance with law. Expenditures from the sheriff's general fund shall be subject to the public bid laws of the state of Louisiana.

Added by Acts 1976, No. 689, §1. Amended by Acts 1977, No. 591, §1; Redesignated from R.S. 33:9007 pursuant to Acts 2011, No. 248, §3.



RS 13:5909 - Powers of sheriff not diminished

§5909. Powers of sheriff not diminished

It is the purpose of this Chapter to create special district for the financing of the sheriff's office. Nothing contained herein shall be interpreted as diminishing any of the authority of the sheriff as delegated to him in the constitution and laws of this state.

Added by Acts 1976, No. 689, §1; Redesignated from R.S. 33:9008 pursuant to Acts 2011, No. 248, §3.



RS 13:5910 - Multiple parish taxing districts

§5910. Multiple parish taxing districts

In the event the provisions of Act 689 of the Regular Session of the Legislature for 19761 are held not applicable to multiple parish taxing districts and revenue from such districts is excluded from the revenue produced by the sheriff's commission on ad valorem taxes for the fiscal year 1976-1977 and from the certification made by the legislative auditor, as provided by R.S. 13:5903, the sheriff and tax collector of each parish in a multiple parish taxing district shall deduct a fifteen percent commission on all ad valorem taxes collected in each parish for and on behalf of the multiple parish taxing district.

Added by Acts 1978, No. 338, §1 ; Redesignated from R.S. 33:9009 pursuant to Acts 2011, No. 248, §3.

1Acts 1976, No. 689 enacted R.S. 33:9001 to 33:9008, amended and reenacted R.S. 33:1421 and subsecs. A, B, and D of R.S. 33:1423, and repealed subsec. E of R.S. 33:1423.



RS 13:5911 - Power to borrow

§5911. Power to borrow

A. Should any sheriff and chief executive officer of any law enforcement district borrow money under the terms and conditions of R.S. 13:5523(D), such borrowing shall constitute the incurrence of a special obligation debt by and of the sheriff and by and of the law enforcement district to which the sheriff's general fund is pledged.

B. In addition to all other powers authorized by the Constitution and laws of Louisiana, each law enforcement district hereinafter in this Section referred to as a "district", is empowered to issue general obligation bonds or certificates of indebtedness in accordance with the provisions of Subsection C of this Section and revenue bonds in accordance with the provisions of Subsection D of this Section, and sales tax revenue bonds in accordance with the provisions of Subpart F of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950.

C.(1) Any district may borrow money and issue certificates of indebtedness or bonds, secured by the full faith and credit of the sheriff and/or district, for a term not to exceed thirty years, in order to acquire, construct, reconstruct, renovate, improve, replace, maintain, repair, extend, enlarge, lease, as lessee or lessor, purchase or equip such immovable or movable property which may be of use or benefit to the district or to the applicable sheriff. Such certificates of indebtedness or bonds may only be issued after the issuance thereof is approved by a majority of the taxpayers in the district in accordance with R.S. 39:561.

(2)(a) The certificates of indebtedness or bonds shall be negotiable instruments and shall be solely the obligations of the district and not the state of Louisiana. The certificates of indebtedness or bonds and the income thereof shall be exempt from all taxation in the state of Louisiana.

(b) The certificates of indebtedness or bonds shall be authorized and issued by order of the ex officio chief executive officer of the district and shall be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denominations, be in such form, either coupon or fully registered without coupon, carry such registration and exchangeability privileges, be payable in such medium of payment and at such place or places, be subject to such terms of redemption and be entitled to such priorities on income, revenues, and receipts of the district as such order may provide.

(c) The certificates of indebtedness or bonds shall be signed by such officer or officers as the district shall determine, such signature or signatures being authorized to be by facsimile, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signature or signatures of such officer or officers as the district shall designate.

(d) Any such certificates of indebtedness or bonds may be issued and delivered notwithstanding that one or more of the officers signing, by manual or facsimile signature, such certificates of indebtedness or bonds or the officer or officers whose facsimile signature or signatures may be on the coupons shall have ceased to be such officer or officers at the time such certificates of indebtedness or bonds shall actually have been delivered.

(e) The certificates of indebtedness or bonds shall be issued and sold by the district in accordance with Chapter 13 of Title 39 of the Louisiana Revised Statutes of 1950, as amended. Pending preparation of the definitive certificates of indebtedness or bonds, the district may issue interim bonds or certificates which shall be exchanged for such definitive certificates of indebtedness or bonds.

(3) In no event shall the certificates of indebtedness or bonds constitute a claim against any property or revenue of the district not specifically pledged for payment of such certificates of indebtedness or bonds.

(4) Any order or orders authorizing any certificates of indebtedness or bonds or any issue of certificates of indebtedness or bonds may additionally contain covenants, agreements, and provisions as are judged advisable or necessary by the district for the security of the holders of the certificates of indebtedness or bonds, including sinking funds and reserves for the payment of principal and interest.

(5) The district shall have the power out of any funds available therefrom to purchase its certificates of indebtedness or bonds. The district may hold, pledge, cancel, or resell such certificates of indebtedness or bonds, subject to and in accordance with agreements with bondholders.

D.(1)(a) Each district is authorized to issue revenue bonds in order to obtain funds to acquire, construct, reconstruct, renovate, improve, replace, maintain, repair, extend, enlarge, lease, as lessee or lessor, purchase, or equip such immovable or movable property, including but not limited to jails, administration or office buildings, maintenance, storage or utility facilities, or any other facility, building, structure, equipment, or furnishings which may be of use or benefit to the district or to the applicable sheriff.

(b) The bonds shall be negotiable instruments and shall be solely the obligations of the district and not the state of Louisiana. The bonds and the income thereof shall be exempt from all taxation in the state of Louisiana. The bonds shall be payable out of the income, revenues, and receipts derived or to be derived from the facilities financed by the district. In addition to the pledge of income, revenues, or receipts to secure the bonds, the district may further secure their payment by a mortgage upon any land and facilities owned, leased, or operated by the district, including all or any part of the existing facilities owned, leased, or operated by the district, and/or any facility acquired by the district with the proceeds of the bonds.

(c) The bonds shall be authorized and issued by order of the ex officio chief executive officer of the district and shall be of such series, bear such date or dates, mature at such time or times, not to exceed thirty years from issuance, bear interest at such rate or rates, be in such denominations, be in such form, either coupon or fully registered without coupon, carry such registration and exchangeability privileges, be payable in such medium of payment and at such place or places, be subject to such terms of redemption, and be entitled to such priorities on the income, revenues, and receipts of the district as such order may provide.

(d) The bonds shall be signed by such officer or officers as the district shall determine, such signature or signatures being authorized to be by facsimile, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signature or signatures of such officer or officers as the district shall designate. Any such bonds may be issued and delivered notwithstanding that one or more of the officers signing such bonds, by manual or facsimile signature, or the officer or officers whose facsimile signature or signatures may be on the coupons shall have ceased to be such officer or officers at the time such bonds shall actually have been delivered.

(e) The bonds or notes shall be issued and sold by the district in accordance with Chapter 13 of Title 39 of the Louisiana Revised Statutes of 1950, as amended. Pending preparation of the definitive bonds, the district may issue interim bonds or certificates which shall be exchanged for such definitive bonds.

(2) The district may in any order authorizing the issuance of bonds enter into such covenants with the future holder or holders of the bonds as to the lease or rental of the facilities, the disposition of such fees and revenues, the issuance of future bonds and the creation of future liens, and encumbrances against such facilities and the revenues therefrom, the carrying of insurance on the facilities, the keeping of books and records, and other pertinent matters, as may be deemed proper by the district to assure the marketability of the bonds, provided such covenants are not inconsistent with the provisions of this Section.

(3) As hereinbefore provided, such bonds may in the discretion of the district be additionally secured by a mortgage on all or any part of the land and facilities then owned, leased, or operated by the district or thereafter acquired, owned, leased, or operated by the district and the district shall have full discretion to make such provisions as it may see fit for the making and enforcement of such mortgage and the provisions to be therein contained.

(4) In no event shall the bonds constitute a claim against any property or revenue of the district not specifically pledged or mortgaged for payment of such bonds.

(5) Any order or orders authorizing any bonds or any issue of bonds may additionally contain covenants, agreements, and provisions as are judged advisable or necessary by the district for the security of the holders of the bonds, including sinking funds and reserves for payment of principal and interest.

(6) The district shall have power out of any funds available therefrom to purchase its bonds. The district may hold, pledge, cancel, or resell such bonds, subject to and in accordance with agreements with bondholders.

E.(1) Bonds issued by the district under this Section are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies and associations and other persons carrying on an insurance business, trust companies, banks, bankers, banking associations, savings banks and savings associations, including savings and loan associations, investment companies, executors, administrators, trustees and other fiduciaries, pension, profit-sharing, retirement funds, and other persons carrying on a banking business, and all other persons whatsoever, who are now or may hereafter be, authorized to invest in bonds or other obligations of the state, may properly and legally invest funds, including capital in their control or belonging to them.

(2) Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal or public officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or other obligations of the state is now or may hereafter be authorized by law.

F. The district is authorized to provide for the issuance of bonds for the purpose of refunding any bonds of the district then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest or subsequent date of redemption, purchase, or maturity of such bonds, and, if deemed advisable by the district, for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions, or enlargements of a project or any portion thereof, all in accordance with Chapters 14, 14-A, or 15 of Title 39 of the Louisiana Revised Statutes of 1950, as amended.

G. Notwithstanding any provision hereof, any bonds or other obligations authorized to be issued under this Section shall, before the delivery thereof, be approved by the State Bond Commission.

H.(1) All bonds issued shall be incontestable for any cause whatsoever after thirty days from the date of publication of the order authorizing their issuance; provided, however, it shall not be necessary to publish the exhibits to such orders if the same are available for public inspection and such fact is indicated in the newspaper publication.

(2) For a period of thirty days from the date of publication of the order authorizing the issuance of any bonds hereunder, which publication shall be made in a newspaper which is the official journal of the district or the parish in which the district is located, any person or persons in interest shall have the right to contest the legality of the order and the legality of the bond issue for any cause, after which time no one shall have any cause or right of action to contest the legality of said order or of the bonds authorized thereby for any cause whatsoever.

(3) If no suit, action, or proceedings are begun contesting the validity of the bonds within the thirty days herein prescribed, the authority to issue the bonds and to provide for the payment thereof, the legality thereof and of all of the provisions of the order authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters.

(4) Such bonds shall have all the qualities of negotiable instruments under the laws of this state governing negotiable instruments.

I. Nothing contained in this Section is or shall be construed as a restriction or a limitation upon any powers which any district might otherwise have under any laws of this state, and this Section is cumulative of any such powers. This Section does and shall be construed, to provide a complete, additional, and alternative method for the doing of the things authorized hereby and shall be regarded as supplemental and additional to powers conferred by other laws. Neither the making of contracts nor the issuance of bonds, notes, certificates of indebtedness, refunding bonds, or other obligations pursuant to the provisions of this Section need comply with the requirements of any other state law applicable to the making of the contracts and the issuance of the bonds, notes, certificates of indebtedness, or other obligations for the construction and acquisition of any project undertaken pursuant to this Section, except as herein provided. No proceedings, notice, or approval shall be required for the issuance of any bonds, notes, certificates of deposit, or other obligations, or any instrument as security therefor, except as provided in this Section.

J. Notwithstanding R.S. 13:5908, any funds received by the sheriff or district that are pledged to the repayment of any bonds, notes, certificates of indebtedness, or other obligations issued in accordance with this Section may be collected and disbursed in accordance with the documents pursuant to which said bonds, notes, certificates of indebtedness, or other obligations were issued.

K. All districts shall be subject to the Public Contracts Law, Public Records Law, Public Meetings Law, Code of Ethics, and the Bond Validation Procedures Law.

Acts 1989, No. 277, §1, eff. June 27, 1989; Acts 1990, No. 959, §1, eff. July 25, 1990; Redesignated from R.S. 33:9010 pursuant to Acts 2011, No. 248, §3.



RS 13:5912 - Rapides Parish Law Enforcement District; construction and financing of certain facilities

§5912. Rapides Parish Law Enforcement District; construction and financing of certain facilities

The Rapides Parish Law Enforcement District, a political subdivision as defined in Article VI, Section 44 of the Constitution of Louisiana, is hereby additionally authorized to construct law enforcement and sheriff's facilities, including but not limited to a jail or prison, located wholly within the territorial jurisdiction of the district. Said district is further authorized to incur debt and issue general obligation bonds for the purpose of financing such construction subject to approval of the State Bond Commission and approval of a majority of the electors of the district voting in an election called and held for that purpose. Such bonds shall be issued pursuant to the provisions of Part III of Chapter 4 of Title 39 of the Louisiana Revised Statutes of 1950 and shall be sold pursuant to the provisions of Chapter 13 of said Title 39.

Acts 1989, No. 270, §1; Redesignated from R.S. 33:9011 pursuant to Acts 2011, No. 248, §3.



RS 13:5931 - Criminal justice commission; creation and boundaries

CHAPTER 39. TWENTY-SEVENTH JUDICIAL DISTRICT

CRIMINAL JUSTICE COMMISSION

§5931. Criminal justice commission; creation and boundaries

There is hereby created the Twenty-Seventh Judicial District Criminal Justice Commission, hereafter "commission", for the purpose of providing financing to the offices of the district judges, the district attorney, and the clerk of court for that parish to defray in whole or in part the expenses of such offices pertaining to the criminal justice system. The boundaries of the commission shall include all of St. Landry Parish and the Twenty-Seventh Judicial District, and the commission shall be domiciled in St. Landry Parish.

Acts 1995, No. 511, §1, eff. June 18, 1995; Redesignated from R.S. 33:9012 pursuant to Acts 2011, No. 248, §3.



RS 13:5932 - Board of commissioners; membership

§5932. Board of commissioners; membership

A. The commission shall be governed by a board of five members. The district judges, the district attorney, and the clerk of court shall each appoint one member.

B. The chambers of commerce for the cities of Opelousas and Eunice shall each appoint one member. If these bodies refuse or fail to make a timely appointment, the district judges, having one combined vote, the district attorney, and the clerk of court may by a majority vote designate another non-profit organization to fill the positions as herein provided.

C. The board members shall be appointed for a term of six years to coincide with the terms of office for the district judges and the district attorney.

Acts 1995, No. 511, §1, eff. June 18, 1995; Redesignated from R.S. 33:9013 pursuant to Acts 2011, No. 248, §3.



RS 13:5933 - Power to tax; method

§5933. Power to tax; method

A. The commission, through the board, shall have the power to impose and levy an ad valorem tax on the assessed value of all property appearing on the tax rolls of the parish when approved by a majority of the electors of the parish voting thereon in an election held for that purpose.

B. The election provided for in Subsection A of this Section, shall be called by the commission and shall be held only with another parish-wide election.

C. Any costs of the election shall be financed by the commission, to be paid with funds generated from the tax imposed. However, the district judges, through the judicial expense fund, the district attorney, through any funds available to him including those funds provided pursuant to the Criminal Court Fund provided for in R.S. 15:571.11, and the clerk of court through his general fund may defray all or part of the costs of the election.

D. In addition to the taxes authorized by this Section, the commission, through the board, may levy and collect any other taxes authorized by the Constitution of Louisiana for political subdivisions, including tax upon the sale at retail, the use, lease, or rental, the consumption, and the storage for use or consumption of tangible personal property, and on sales of services as defined by law. This tax shall be levied and collected only after the question of its imposition has been submitted to and approved by a majority of the qualified voters of the district voting at a regularly scheduled election to be conducted in accordance with the Louisiana Election Code. This election shall be called by the commission and shall be held only with another parish wide election. Expenses of this election shall be financed in the same manner as provided for in Subsection C of this Section.

Acts 1995, No. 511, §1, eff. June 18, 1995; Redesignated from R.S. 33:9014 pursuant to Acts 2011, No. 248, §3.



RS 13:5934 - Powers of the district

§5934. Powers of the district

The commission, through the board, shall have the following powers:

(1) To reduce millages for any year in which the commission determines that the millage in effect for that year will produce more revenue than the commission determines is needed for that year.

(2) To borrow monies for the district under the terms and conditions established by the commission.

(3) To manage the taxes collected.

(4) To disburse the taxes collected to the district judges, the district attorney, and the clerk of court to defray the costs in whole or in part, relative to the criminal justice system in the Twenty-Seventh Judicial District as it relates to those offices.

(5) To expend funds from the taxes collected for capital expenditures.

(6) To disburse funds to the individual offices based on real budgets submitted to it by those offices, or to disburse to the offices collectively, pursuant to an intergovernmental cooperative endeavor agreement adopted pursuant to Article VI, Section 20 of the Constitution of Louisiana. Disbursements pursuant to such an agreement shall also be made only upon the presentation of a reasonable cooperative budget.

(7) To make rules and regulations for its operations and the conduct of its duties and to take any action the board determines is necessary for the proper implementation of the provisions of this Chapter.

Acts 1995, No. 511, §1, eff. June 18, 1995; Redesignated from R.S. 33:9015 pursuant to Acts 2011, No. 248, §3.



RS 13:5935 - Powers of officials not diminished

§5935. Powers of officials not diminished

It is the purpose of this Chapter to create a special commission for the financing of the criminal justice system in the Twenty-Seventh Judicial District as it relates to the district judges, the district attorney, and the clerk of court. Nothing contained herein shall be interpreted as diminishing any of the authority of the district judges, the district attorney, or clerk of court as delegated to them by the constitution and laws of this state.

Acts 1995, No. 511, §1, eff. June 18, 1995; Redesignated from R.S. 33:9016 pursuant to Acts 2011, No. 248, §3.



RS 13:5951 - Orleans Parish Juvenile Services Financing District

CHAPTER 40. ORLEANS PARISH JUVENILE

SERVICES FINANCING DISTRICT

§5951. Orleans Parish Juvenile Services Financing District

A. Creation. There is hereby created within the parish of Orleans, as more specifically provided in Subsection B of this Section, a special district and a body politic and corporate which shall be known as the Orleans Parish Juvenile Services Financing District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The boundaries of the district shall be coterminous with the boundaries of the parish of Orleans.

C. Purpose. (1) The district is created for the purpose of providing funding for juvenile facilities, programs, and services in the parish of Orleans.

(2) The establishment of the district in order to provide a legal mechanism to finance juvenile facilities, programs, and services in Orleans Parish, the adoption of an annual budget by the district's board of commissioners as provided in this Chapter, and the drafting of an annual juvenile services plan by the district's board of commissioners are intended to and shall provide additional funding for and coordinate funding for juvenile facilities, programs, and services in Orleans Parish.

D. Legislative intent. (1) It is the intent of the legislature in enacting this Chapter that the proceeds of the tax authorized by this Chapter shall serve as a supplement to and not in lieu of the funds appropriated by the city of New Orleans for juvenile facilities, programs, and services in the parish of Orleans, including the operation of the Orleans Parish Juvenile Court.

(2) The legislative goal is to change the status quo for juvenile services in the parish of Orleans. Without a source of permanent additional funding for juvenile services, it will be difficult to accomplish that goal. To do otherwise will doom the Orleans Parish juvenile system to a permanent state of poverty, and our youth deserve better.

E. Appropriation of funds. (1) The district may fund any of the following:

(a) Supplemental funding for the Orleans Parish district attorney's juvenile division to provide for up to six full-time assistant district attorneys, assigned on the basis of one per section of court, and six full-time paralegals, assigned on the basis of one paired with each assistant district attorney.

(b) Supplemental funding for the Orleans Parish indigent defender program's juvenile division to provide for up to six full-time public defenders, assigned on the basis of one per section of court, and six full-time paralegals, assigned on the basis of one paired with each public defender.

(c) The establishment and operation of a New Orleans juvenile detention facility.

(d) The establishment and operation of a New Orleans juvenile diagnostic and assessment center.

(e) The establishment and operation of a New Orleans children and youth safe house.

(f) The implementation and execution of the juvenile services plan adopted by the board of commissioners.

(g) Six liaison officer positions. Each such officer shall serve as a liaison with the Orleans Parish School Board.

(h) Any other juvenile facilities, programs, and services as deemed appropriate by the board of commissioners.

(2) The district shall fund the operations of the Orleans Parish Juvenile Court.

F. Governance. (1) The district shall be governed by a board of commissioners consisting of eleven members as follows:

(a) The six elected judges of the Orleans Parish Juvenile Court.

(b) A member of the Orleans Parish legislative delegation appointed jointly by the members of the delegation.

(c) A representative of the city of New Orleans appointed by the mayor and approved by the governing authority of the city of New Orleans.

(d) Three persons appointed jointly by the presidents of Dillard University, Loyola University, Southern University at New Orleans, Tulane University, the University of New Orleans, and Xavier University.

(2)(a) The terms of the members serving on the commission pursuant to Subparagraphs (1)(a) and (b) of this Subsection shall coincide with the term of office to which each such official was elected.

(b) The members serving pursuant to Subparagraph (1)(d) of this Subsection shall serve four-year terms. Each such member shall be eligible for reappointment.

(c) The term of the member serving pursuant to Subparagraph (1)(c) of this Subsection, if not an elected official or serving in an ex officio capacity, shall be concurrent with the mayor who appoints the member.

(3) The chief judge of the Orleans Parish Juvenile Court shall serve as president of the board of commissioners and the deputy chief judge of such court shall serve as the vice president of the board of commissioners. The responsibilities of the officers and members of the board shall be as provided by the bylaws of the board.

(4) Each member of the board of commissioners serving pursuant to Subparagraphs (1)(b) and (c) of this Subsection may appoint a representative to serve on the board in his place. Such representative shall be counted for the purposes of a quorum. Such representative shall be a full voting member and shall participate in the deliberations of the board.

(5) The members of the board of commissioners shall serve without compensation and shall not receive reimbursement for expenses.

G. Powers and duties. The district, acting through its board of commissioners, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection I of this Section and in accordance with a budget adopted pursuant to Subsection J of this Section.

(4) To manage the taxes collected.

(5) To expend funds from the taxes collected for capital expenditures for the purposes provided in Subsection E of this Section.

(6) To borrow monies for the district under the terms and conditions established by the board.

(7) To incur debt and issue general obligation bonds for the purpose of financing construction of capital projects for the purposes provided in Subsection E of this Section, subject to approval of the State Bond Commission and the approval of a majority of the electors of the district voting on the proposition in a regularly scheduled election held for that purpose in accordance with the Louisiana Election Code. Such bonds shall be issued pursuant to the provisions of Part III of Chapter 4 of Title 39 of the Louisiana Revised Statutes of 1950 and shall be sold pursuant to the provisions of Chapter 13 of said Title 39.

(8) To enter into contracts with individuals or entities, private or public, for the provision of services to the district.

(9) To purchase items and supplies which the board deems instrumental to achieving the purpose of the district.

(10) To make rules and regulations for its operations and the conduct of its duties and to take any action the board determines is necessary for the proper implementation of the provisions of this Section.

H. Plan. (1) The board of commissioners shall prepare or cause to be prepared a juvenile services plan, specifying the facilities, programs, and services proposed to be furnished, constructed, acquired, or provided for the district for the following year, including that portion of the annual proceeds of the tax authorized by this Section that is necessary to fund the operation of the Orleans Parish Juvenile Court. The board shall conduct such hearings, publish such notice with respect to such plan, and disseminate such information relative thereto as it, in the exercise of its sound discretion, may deem to be appropriate or advisable and in the public interest.

(2) The board of commissioners shall adopt the juvenile services plan annually at the same time the budget is adopted.

(3) The juvenile services plan shall include an estimate of the annual and aggregate cost of acquiring, constructing, or providing the facilities, programs, and services as set forth therein.

(4) Nothing in this Section shall be construed to grant the New Orleans Children and Youth Planning Board any authority or power, notwithstanding any other provision of law, regarding the appropriation or disbursement of district funds by the board of commissioners for the operation of the Orleans Parish Juvenile Court.

I. Method of taxation. (1) The governing authority of the city of New Orleans is hereby authorized to levy and collect a tax of up to ten mills on the dollar of assessed valuation of all property within the district.

(2) The tax shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting on the proposition at an election held for that purpose at a regularly scheduled primary or general election in accordance with the Louisiana Election Code.

(3) The election shall be called by the governing authority of the city of New Orleans upon written request by the board of commissioners.

(4) If approved, the term of the levy of the tax shall be as provided in the proposition authorizing the levy, not to exceed eight years from the date of levy, but the tax may be renewed if approved by a majority of the registered voters of the district voting on the proposition at an election as provided in Paragraph (2) of this Subsection. Any election to authorize renewal of the tax shall be held only at the same time as the mayoral primary election for the city of New Orleans. If the tax is renewed, the term of the imposition of the tax shall be as provided in the proposition authorizing such renewal, not to exceed eight years.

(5) The tax shall be collected at the same time and in the same manner as ad valorem taxes are collected by the city.

(6) Any tax which is unpaid shall be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(7) The city of New Orleans shall remit to the district all amounts collected pursuant to this Section not more than sixty days after collection. However, the city may retain one percent of the amount collected as a collection fee.

(8) The proceeds of the tax shall be used solely and exclusively for the purposes and benefit of the district as provided in this Section.

J. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Local Government Budget Act, R.S. 39:1301 et seq.

(2) In the annual budget, the board of commissioners shall provide for the allocation of the annual proceeds of the tax for those items included in the juvenile services plan, including funds necessary to fund the operation of the Orleans Parish Juvenile Court.

(3) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

K. Disbursement of district funds. All funds received from the city by the district as provided in Paragraph (I)(7) of this Section shall be paid by the district into the judicial expense fund of the Orleans Parish Juvenile Court, which funds shall be disbursed by the judges of the court pursuant to the annual budget adopted by the district and the provisions of this Chapter and in accordance with law.

L. Powers of judges not diminished. It is the purpose of this Chapter to create a special district for the financing of juvenile programs and services in the parish of Orleans, including the Orleans Parish Juvenile Court. Nothing contained herein shall be interpreted as diminishing any of the authority of the judges of the Orleans Parish Juvenile Court as provided by the constitution and laws of this state.

M. Miscellaneous provisions. (1) The district shall have the power to acquire, to lease, to insure, and to sell real property within its boundaries in accordance with its plans.

(2) The district may enter into a contract or cooperative endeavor agreement with any other governmental entity, public or private agency, or service provider that has been approved or certified by the New Orleans Children and Youth Planning Board, in order to carry out the board's adopted juvenile services plan.

(3) Nothing contained in this Chapter shall be construed as a restriction or a limitation upon any powers which the district might otherwise have under any laws of this state. This Chapter provides and shall be construed to provide a complete, additional, and alternative method for the doing of the things authorized hereby and shall be regarded as supplemental and additional to powers conferred by other laws.

(4) No district funds may be used to supplement the salary of the judges of the Orleans Parish Juvenile Court.

N. Applicability of law. The district shall be subject to state laws governing public contracts, public records, public meetings, ethics, and bond validation procedures.

Acts 2005, No. 467, §1, eff. July 11, 2005; Redesignated from R.S. 33:9017.1 pursuant to Acts 2011, No. 248, §3; Acts 2014, No. 653, §1.



RS 13:5971 - Applicability

CHAPTER 41. JUDICIAL ADMINISTRATIVE DISTRICTS

§5971. Applicability

The judicial administrative districts authorized by this Chapter shall provide an optional and additional method of funding the office of the clerk for the Criminal District Court for the parish of Orleans, the office of the clerk of court for the Civil District Court for the parish of Orleans, and the office of the clerk of district court for each of the other parishes.

Acts 2006, No. 674, §1, eff. June 29, 2006; Redesignated from R.S. 33:9601 pursuant to Acts 2011, No. 248, §3.



RS 13:5972 - Judicial administrative districts; creation and boundaries; power to incur debt

§5972. Judicial administrative districts; creation and boundaries; power to incur debt

A.(1) There is hereby created in each parish except the parish of Orleans a special district to be known as a judicial administrative district, for the purpose of funding the office of clerk of court for that parish. In the parish of Orleans, two such districts are hereby created, one for the purpose of funding the office of the clerk of court for the Criminal District Court for the parish of Orleans and one for the purpose of funding the office of the clerk of court for the Civil District Court for the parish of Orleans. In the event that the offices of the clerk of the Civil District Court and the clerk of the Criminal District Court for the parish of Orleans are combined, there shall be a single judicial administrative district for the parish of Orleans.

(2) The boundaries of each district shall be coterminous with the boundaries of the respective parishes.

(3) Except in the parish of Orleans, each district shall be known as the "Judicial Administrative District of the parish of _______(name of parish)___, State of Louisiana" and the holder of the office of clerk of court of the parish shall be the ex officio chief executive officer and governing authority of the district.

(4) In the parish of Orleans, the districts shall be known, respectively, as the "Judicial Administrative District for the Criminal District Court of the parish of Orleans, State of Louisiana" for which the holder for the office of clerk of the Criminal District Court shall be the ex officio chief executive officer and governing authority and "Judicial Administrative District for the Civil District Court of the parish of Orleans, State of Louisiana" for which the holder of the office of clerk of the Civil District Court shall be the ex officio chief executive officer and governing authority. In the event that the offices of the clerk of the Civil District Court and the clerk of the Criminal District Court for the parish of Orleans are combined, the district shall be known as the "Judicial Administrative District of the parish of Orleans, State of Louisiana" and the office of the clerk of court of the parish shall be the ex officio chief executive officer and governing authority of the district.

(5) Each district is also hereby authorized, within two calendar years following a disaster declaration pursuant to the Stafford Act, 42 USC 101 et seq., covering the geographic area in which the district is located, to borrow money and to issue certificates of indebtedness payable from its general revenues for the purpose of financing the daily operations of the office, including employee, general operating, and all other expenses.

B. Each judicial administrative district created by this Chapter shall be a political subdivision of the state and shall have the authority to incur debt only from other governmental entities and not to exceed twenty-five percent of the annual operating budget of the clerk of court's office pursuant to such constitutional and statutory provisions of law as may be applicable to political subdivisions generally.

C. Each district shall be subject to the public contracts law, public records law, Open Meetings Law, Code of Governmental Ethics, and the bond validation procedures law.

Acts 2006, No. 674, §1, eff. June 29, 2006; Acts 2010, No. 861, §15; Redesignated from R.S. 33:9602 pursuant to Acts 2011, No. 248, §3.



RS 13:5973 - Disbursements from district funds

§5973. Disbursements from district funds

All funds collected by a district from indebtedness shall be paid into a special fund to be established by the clerk of court and applied in accordance with law. Expenditures from the fund shall be subject to the public bid laws of the state of Louisiana.

Acts 2006, No. 674, §1, eff. June 29, 2006; Redesignated from R.S. 33:9603 pursuant to Acts 2011, No. 248, §3.



RS 13:5974 - Additional powers

§5974. Additional powers

A. In addition to the powers otherwise granted by this Chapter, districts shall have the authority to execute such contracts and other instruments and take other action as may be necessary to fulfill the purposes of this Chapter or to carry out the functions of the office of the clerk of court.

B. Any contract, agreement, lease, sublease, obligation, or other instrument entered into by the district shall be legal, valid, and binding upon the district, including any subsequent ex officio chief executive officer of the district, notwithstanding that the term of such contract, agreement, lease, sublease, obligation, or other instrument extends beyond the expiration of the term of the then current ex officio chief executive officer of the district.

Acts 2006, No. 674, §1, eff. June 29, 2006; Redesignated from R.S. 33:9604 pursuant to Acts 2011, No. 248, §3.



RS 13:5975 - Powers of clerk of court not diminished

§5975. Powers of clerk of court not diminished

It is the purpose of this Chapter to create special districts to provide an additional method for financing the clerks of courts' offices. Nothing in this Chapter shall be interpreted as diminishing any other authority of the clerks of court as delegated to them in the constitution and laws of this state.

Acts 2006, No. 674, §1, eff. June 29, 2006; Redesignated from R.S. 33:9605 pursuant to Acts 2011, No. 248, §3.



RS 13:5981 - Findings; purpose

CHAPTER 42. THE ORLEANS JUSTICE AND REHABILITATION

REFORM COMMISSION

§5981. Findings; purpose

The legislature finds and declares that there is a need for a justice and rehabilitation reform body to study and report on all of the following:

(1) The current public safety crisis in Orleans Parish.

(2) The powers, functions, policies, and training of government and nongovernment entities, including their fiscal powers.

(3) The existing, necessary, and desirable allocation of state and local fiscal resources.

(4) The most efficient use of the correctional system and community resources in Orleans Parish.

(5) Alternatives to incarceration.

(6) Physical structures utilized in the Orleans Parish justice system.

(7) Any constitutional amendments and statutory enactments required to implement appropriate commission recommendations.

Acts 2013, No. 268, §1.



RS 13:5982 - Creation; composition; officers; term of office

§5982. Creation; composition; officers; term of office

A. The Orleans Justice and Rehabilitation Reform Commission is hereby created.

B.(1) The commission shall be composed of seven voting members as follows:

(a) The chairman of the Senate Committee on Judiciary B or his designee.

(b) The chairman of the House Committee on Judiciary or his designee.

(c) The president of the Senate or his designee.

(d) The speaker of the House of Representatives or his designee.

(e) The mayor of the city of New Orleans or his designee.

(f) The chairman of the Criminal Justice Committee of the New Orleans City Council or his designee.

(g) The chairman of the commission created in response to House Concurrent Resolution No. 143 of the 2011 Regular Session of the Louisiana Legislature or his designee.

(2) The commission shall also be composed of eight nonvoting members as follows:

(a) The district attorney of the parish of Orleans or his designee.

(b) The chief judge of the Criminal District Court for the parish of Orleans or his designee.

(c) The chief judge of the Juvenile Court for the parish of Orleans or his designee.

(d) The chief judge of the Traffic Court of New Orleans or his designee.

(e) The chief judge of the Municipal Court for the city of New Orleans or his designee.

(f) The clerk of the Criminal District Court for the parish of Orleans or his designee.

(g) The chief district defender of the Orleans Public Defenders Office or his designee.

(h) The sheriff for the parish of Orleans or his designee.

C. The chairman of the commission shall be the commissioner named in Subparagraph (B)(1)(a) of this Section and vice chairman of the commission shall be the commissioner named in Subparagraph (B)(1)(b) of this Section and shall serve for the duration of the commission.

D. Each member shall serve on the commission for the duration of the commission.

E. Four voting members of the commission shall constitute a quorum.

Acts 2013, No. 268, §1.



RS 13:5983 - Meetings; hearings; committees; report; sunset

§5983. Meetings; hearings; committees; report; sunset

A. The commission shall meet every other month, with two such meetings to be held in the city of New Orleans annually.

B. To the extent permitted by and in accordance with R.S. 44:1 et seq., each officer, board, commission, council, department, or agency of state government, and each political subdivision of the state shall make available all facts, records, information, and data requested by the commission and in all ways cooperate with the commission in carrying out the functions and duties imposed by this Chapter.

C. The commission may establish committees as it deems advisable and feasible, whose membership shall include at least one member of the commission, but only the commission itself may take official action.

D. The commission shall issue a report of its findings and recommendations to the president of the Senate, the speaker of the House of Representatives, and the chairmen of the House Committee on Judiciary and Senate Committee on Judiciary B no later than March 1, 2016.

E. The commission may adopt rules of procedure for its operation.

F. The commission shall terminate operations on March 31, 2016.

Acts 2013, No. 268, §1.



RS 13:5984 - Staff

§5984. Staff

The commission may utilize existing staff of the legislature, including but not limited to personnel of the legislative fiscal office. The commission shall submit a written request for approval for specific support and assistance to the presiding officer of the respective house from which the support and assistance is sought. Support or assistance from the staff of the legislative fiscal office shall be submitted to the presiding officers of both houses.

Acts 2013, No. 268, §1.



RS 13:5985 - Finances

§5985. Finances

A.(1) No member of the commission shall receive any salary for duties performed as a member of the commission.

(2) Legislator members of the commission shall receive per diem and be reimbursed for expenses as provided by law and the rules of the Senate or House of Representatives.

B. The commission is authorized to apply for, contract for, receive, and expend for its purposes any appropriation or grant from the state, its political subdivisions, the federal government, or any other public or private source to implement the provisions of this Chapter.

Acts 2013, No. 268, §1.






TITLE 14 - Criminal Law

RS 14:1 - TITLE 14 CRIMINAL LAW

TITLE 14 CRIMINAL LAW

CHAPTER 1. CRIMINAL CODE

PART I. GENERAL PROVISIONS

SUBPART A. PRELIMINARY PROVISIONS

§1. Method of citation

This Chapter shall be known as the Louisiana Criminal Code. The provisions hereunder may be referred to or cited either as Articles of the Criminal Code or as Sections of the Revised Statutes. Thus Article 30 of Louisiana Criminal Code may also be referred to or cited as R.S. 14:30.

Whenever reference is made herein to an Article of the Criminal Code, the same shall also relate to the corresponding Section of the Revised Statutes.



RS 14:2 - Definitions

§2. Definitions

A. In this Code the terms enumerated shall have the designated meanings:

(1) "Another" refers to any other person or legal entity, including the state of Louisiana or any subdivision thereof.

(2) "Anything of value" must be given the broadest possible construction, including any conceivable thing of the slightest value, movable or immovable, corporeal or incorporeal, public or private, and including transportation, telephone and telegraph services, or any other service available for hire. It must be construed in the broad popular sense of the phrase, not necessarily as synonymous with the traditional legal term "property." In all cases involving shoplifting the term "value" is the actual retail price of the property at the time of the offense.

(3) "Dangerous weapon" includes any gas, liquid or other substance or instrumentality, which, in the manner used, is calculated or likely to produce death or great bodily harm.

(4) "Felony" is any crime for which an offender may be sentenced to death or imprisonment at hard labor.

(5) "Foreseeable" refers to that which ordinarily would be anticipated by a human being of average reasonable intelligence and perception.

(6) "Misdemeanor" is any crime other than a felony.

(7) "Person" includes a human being from the moment of fertilization and implantation and also includes a body of persons, whether incorporated or not.

(8) "Property" refers to both public and private property, movable and immovable, and corporeal and incorporeal property.

(9) "Public officer", "public office", "public employee", or "position of public authority" means and applies to any executive, ministerial, administrative, judicial, or legislative officer, office, employee or position of authority respectively, of the state of Louisiana or any parish, municipality, district, or other political subdivision thereof, or of any agency, board, commission, department, or institution of said state, parish, municipality, district, or other political subdivision.

(10) "State" means the state of Louisiana, or any parish, municipality, district, or other political subdivision thereof, or any agency, board, commission, department, or institution of said state, parish, municipality, district, or other political subdivision.

(11) "Unborn child" means any individual of the human species from fertilization and implantation until birth.

(12) "Whoever" in a penalty clause refers only to natural persons insofar as death or imprisonment is provided, but insofar as a fine may be imposed "whoever" in a penalty clause refers to any person.

B. In this Code, "crime of violence" means an offense that has, as an element, the use, attempted use, or threatened use of physical force against the person or property of another, and that, by its very nature, involves a substantial risk that physical force against the person or property of another may be used in the course of committing the offense or an offense that involves the possession or use of a dangerous weapon. The following enumerated offenses and attempts to commit any of them are included as "crimes of violence":

(1) Solicitation for murder.

(2) First degree murder.

(3) Second degree murder.

(4) Manslaughter.

(5) Aggravated battery.

(6) Second degree battery.

(7) Aggravated assault.

(8) Mingling harmful substances.

(9) Aggravated or first degree rape.

(10) Forcible or second degree rape.

(11) Simple or third degree rape.

(12) Sexual battery.

(13) Second degree sexual battery.

(14) Intentional exposure to AIDS virus.

(15) Aggravated kidnapping.

(16) Second degree kidnapping.

(17) Simple kidnapping.

(18) Aggravated arson.

(19) Aggravated criminal damage to property.

(20) Aggravated burglary.

(21) Armed robbery.

(22) First degree robbery.

(23) Simple robbery.

(24) Purse snatching.

(25) Extortion.

(26) Assault by drive-by shooting.

(27) Aggravated crime against nature.

(28) Carjacking.

(29) Illegal use of weapons or dangerous instrumentalities.

(30) Terrorism.

(31) Aggravated second degree battery.

(32) Aggravated assault upon a peace officer.

(33) Aggravated assault with a firearm.

(34) Armed robbery; use of firearm; additional penalty.

(35) Second degree robbery.

(36) Disarming of a peace officer.

(37) Stalking.

(38) Second degree cruelty to juveniles.

(39) Aggravated flight from an officer.

(40) Repealed by Acts 2014, No. 602, §7, eff. June 12, 2014.

(41) Battery of a police officer.

(42) Trafficking of children for sexual purposes.

(43) Human trafficking.

(44) Home invasion.

(45) Domestic abuse aggravated assault.

(46) Vehicular homicide, when the operator's blood alcohol concentration exceeds 0.20 percent by weight based on grams of alcohol per one hundred cubic centimeters of blood.

Amended by Acts 1962, No. 68, §1; Acts 1976, No. 256, §1; Acts 1977, No. 128, §1; Acts 1989, No. 777, §1; Acts 1992, No. 1015, §1; Acts 1994, 3rd Ex. Sess., No. 73, §1; Acts 1995, No. 650, §1; Acts 1995, No. 1223, §1; Acts 2001, No. 301, §2; Acts 2002, 1st Ex. Sess., No. 128, §2; Acts 2003, No. 637, §1; Acts 2004, No. 651, §1; Acts 2004, No. 676, §1; Acts 2006, No. 72, §1; Acts 2008, No. 619, §1; Acts 2010, No. 387, §1; Acts 2010, No. 524, §1; Acts 2014, No. 194, §1; Acts 2014, No. 280, §1, eff. May 28, 2014; Acts 2014, No. 602, §7, eff. June 12, 2014; Acts 2015, No. 184, §1; Acts 2016, No. 225, §1.



RS 14:3 - Interpretation

§3. Interpretation

The articles of this Code cannot be extended by analogy so as to create crimes not provided for herein; however, in order to promote justice and to effect the objects of the law, all of its provisions shall be given a genuine construction, according to the fair import of their words, taken in their usual sense, in connection with the context, and with reference to the purpose of the provision.



RS 14:4 - Conduct made criminal under several articles; how prosecuted

§4. Conduct made criminal under several articles; how prosecuted

Prosecution may proceed under either provision, in the discretion of the district attorney, whenever an offender's conduct is:

(1) Criminal according to a general article of this Code or Section of this Chapter of the Revised Statutes and also according to a special article of this Code or Section of this Chapter of the Revised Statutes; or

(2) Criminal according to an article of the Code or Section of this Chapter of the Revised Statutes and also according to some other provision of the Revised Statutes, some special statute, or some constitutional provision.



RS 14:5 - Lesser and included offenses

§5. Lesser and included offenses

An offender who commits an offense which includes all the elements of other lesser offenses, may be prosecuted for and convicted of either the greater offense or one of the lesser and included offenses. In such case, where the offender is prosecuted for the greater offense, he may be convicted of any one of the lesser and included offenses.



RS 14:6 - Civil remedies not affected

§6. Civil remedies not affected

Nothing in this Code shall affect any civil remedy provided by the law pertaining to civil matters, or any legal power to inflict penalties for contempt.



RS 14:7 - Crime defined

SUBPART B. ELEMENTS OF CRIMES

§7. Crime defined

A crime is that conduct which is defined as criminal in this Code, or in other acts of the legislature, or in the constitution of this state.



RS 14:8 - Criminal conduct

§8. Criminal conduct

Criminal conduct consists of:

(1) An act or a failure to act that produces criminal consequences, and which is combined with criminal intent; or

(2) A mere act or failure to act that produces criminal consequences, where there is no requirement of criminal intent; or

(3) Criminal negligence that produces criminal consequences.



RS 14:9 - Criminal consequences

§9. Criminal consequences

Criminal consequences are any set of consequences prescribed in the various articles of this Code or in the other acts of the legislature of this state as necessary to constitute any of the various crimes defined therein.



RS 14:10 - Criminal intent

§10. Criminal intent

Criminal intent may be specific or general:

(1) Specific criminal intent is that state of mind which exists when the circumstances indicate that the offender actively desired the prescribed criminal consequences to follow his act or failure to act.

(2) General criminal intent is present whenever there is specific intent, and also when the circumstances indicate that the offender, in the ordinary course of human experience, must have adverted to the prescribed criminal consequences as reasonably certain to result from his act or failure to act.



RS 14:11 - Criminal intent; how expressed

§11. Criminal intent; how expressed

The definitions of some crimes require a specific criminal intent, while in others no intent is required. Some crimes consist merely of criminal negligence that produces criminal consequences. However, in the absence of qualifying provisions, the terms "intent" and "intentional" have reference to "general criminal intent."



RS 14:12 - Criminal negligence

§12. Criminal negligence

Criminal negligence exists when, although neither specific nor general criminal intent is present, there is such disregard of the interest of others that the offender's conduct amounts to a gross deviation below the standard of care expected to be maintained by a reasonably careful man under like circumstances.



RS 14:13 - Infancy

SUBPART C. CULPABILITY

§13. Infancy

Those who have not reached the age of ten years are exempt from criminal responsibility. However, nothing in this article shall affect the jurisdiction of juvenile courts as established by the constitution and statutes of this state.



RS 14:14 - Insanity

§14. Insanity

If the circumstances indicate that because of a mental disease or mental defect the offender was incapable of distinguishing between right and wrong with reference to the conduct in question, the offender shall be exempt from criminal responsibility.



RS 14:15 - Intoxication

§15. Intoxication

The fact of an intoxicated or drugged condition of the offender at the time of the commission of the crime is immaterial, except as follows:

(1) Where the production of the intoxicated or drugged condition has been involuntary, and the circumstances indicate this condition is the direct cause of the commission of the crime, the offender is exempt from criminal responsibility.

(2) Where the circumstances indicate that an intoxicated or drugged condition has precluded the presence of a specific criminal intent or of special knowledge required in a particular crime, this fact constitutes a defense to a prosecution for that crime.



RS 14:16 - Mistake of fact

§16. Mistake of fact

Unless there is a provision to the contrary in the definition of a crime, reasonable ignorance of fact or mistake of fact which precludes the presence of any mental element required in that crime is a defense to any prosecution for that crime.



RS 14:17 - Mistake of law

§17. Mistake of law

Ignorance of the provision of this Code or of any criminal statute is not a defense to any criminal prosecution. However, mistake of law which results in the lack of an intention that consequences which are criminal shall follow, is a defense to a criminal prosecution under the following circumstances:

(1) Where the offender reasonably relied on the act of the legislature in repealing an existing criminal provision, or in otherwise purporting to make the offender's conduct lawful; or

(2) Where the offender reasonably relied on a final judgment of a competent court of last resort that a provision making the conduct in question criminal was unconstitutional.



RS 14:18 - Justification; general provisions

§18. Justification; general provisions

The fact that an offender's conduct is justifiable, although otherwise criminal, shall constitute a defense to prosecution for any crime based on that conduct. This defense of justification can be claimed under the following circumstances:

(1) When the offender's conduct is an apparently authorized and reasonable fulfillment of any duties of public office; or

(2) When the offender's conduct is a reasonable accomplishment of an arrest which is lawful under the Code of Criminal Procedure; or

(3) When for any reason the offender's conduct is authorized by law; or

(4) When the offender's conduct is reasonable discipline of minors by their parents, tutors or teachers; or

(5) When the crime consists of a failure to perform an affirmative duty and the failure to perform is caused by physical impossibility; or

(6) When any crime, except murder, is committed through the compulsion of threats by another of death or great bodily harm, and the offender reasonably believes the person making the threats is present and would immediately carry out the threats if the crime were not committed; or

(7) When the offender's conduct is in defense of persons or of property under any of the circumstances described in Articles 19 through 22.



RS 14:19 - Use of force or violence in defense

§19. Use of force or violence in defense

A.(1) The use of force or violence upon the person of another is justifiable under either of the following circumstances:

(a) When committed for the purpose of preventing a forcible offense against the person or a forcible offense or trespass against property in a person's lawful possession, provided that the force or violence used must be reasonable and apparently necessary to prevent such offense.

(b)(i) When committed by a person lawfully inside a dwelling, a place of business, or a motor vehicle as defined in R.S. 32:1(40) when the conflict began, against a person who is attempting to make an unlawful entry into the dwelling, place of business, or motor vehicle, or who has made an unlawful entry into the dwelling, place of business, or motor vehicle, and the person using the force or violence reasonably believes that the use of force or violence is necessary to prevent the entry or to compel the intruder to leave the dwelling, place of business, or motor vehicle.

(ii) The provisions of this Paragraph shall not apply when the person using the force or violence is engaged, at the time of the use of force or violence in the acquisition of, the distribution of, or possession of, with intent to distribute a controlled dangerous substance in violation of the provisions of the Uniform Controlled Dangerous Substances Law.

(2) The provisions of Paragraph (1) of this Section shall not apply where the force or violence results in a homicide.

B. For the purposes of this Section, there shall be a presumption that a person lawfully inside a dwelling, place of business, or motor vehicle held a reasonable belief that the use of force or violence was necessary to prevent unlawful entry thereto, or to compel an unlawful intruder to leave the premises or motor vehicle, if both of the following occur:

(1) The person against whom the force or violence was used was in the process of unlawfully and forcibly entering or had unlawfully and forcibly entered the dwelling, place of business, or motor vehicle.

(2) The person who used force or violence knew or had reason to believe that an unlawful and forcible entry was occurring or had occurred.

C. A person who is not engaged in unlawful activity and who is in a place where he or she has a right to be shall have no duty to retreat before using force or violence as provided for in this Section and may stand his or her ground and meet force with force.

D. No finder of fact shall be permitted to consider the possibility of retreat as a factor in determining whether or not the person who used force or violence in defense of his person or property had a reasonable belief that force or violence was reasonable and apparently necessary to prevent a forcible offense or to prevent the unlawful entry.

Acts 2006, No. 141, §1; Acts 2014, No. 163, §1.



RS 14:20 - Justifiable homicide

§20. Justifiable homicide

A. A homicide is justifiable:

(1) When committed in self-defense by one who reasonably believes that he is in imminent danger of losing his life or receiving great bodily harm and that the killing is necessary to save himself from that danger.

(2) When committed for the purpose of preventing a violent or forcible felony involving danger to life or of great bodily harm by one who reasonably believes that such an offense is about to be committed and that such action is necessary for its prevention. The circumstances must be sufficient to excite the fear of a reasonable person that there would be serious danger to his own life or person if he attempted to prevent the felony without the killing.

(3) When committed against a person whom one reasonably believes to be likely to use any unlawful force against a person present in a dwelling or a place of business, or when committed against a person whom one reasonably believes is attempting to use any unlawful force against a person present in a motor vehicle as defined in R.S. 32:1(40), while committing or attempting to commit a burglary or robbery of such dwelling, business, or motor vehicle.

(4)(a) When committed by a person lawfully inside a dwelling, a place of business, or a motor vehicle as defined in R.S. 32:1(40) when the conflict began, against a person who is attempting to make an unlawful entry into the dwelling, place of business, or motor vehicle, or who has made an unlawful entry into the dwelling, place of business, or motor vehicle, and the person committing the homicide reasonably believes that the use of deadly force is necessary to prevent the entry or to compel the intruder to leave the dwelling, place of business, or motor vehicle.

(b) The provisions of this Paragraph shall not apply when the person committing the homicide is engaged, at the time of the homicide, in the acquisition of, the distribution of, or possession of, with intent to distribute a controlled dangerous substance in violation of the provisions of the Uniform Controlled Dangerous Substances Law.

B. For the purposes of this Section, there shall be a presumption that a person lawfully inside a dwelling, place of business, or motor vehicle held a reasonable belief that the use of deadly force was necessary to prevent unlawful entry thereto, or to compel an unlawful intruder to leave the dwelling, place of business, or motor vehicle when the conflict began, if both of the following occur:

(1) The person against whom deadly force was used was in the process of unlawfully and forcibly entering or had unlawfully and forcibly entered the dwelling, place of business, or motor vehicle.

(2) The person who used deadly force knew or had reason to believe that an unlawful and forcible entry was occurring or had occurred.

C. A person who is not engaged in unlawful activity and who is in a place where he or she has a right to be shall have no duty to retreat before using deadly force as provided for in this Section, and may stand his or her ground and meet force with force.

D. No finder of fact shall be permitted to consider the possibility of retreat as a factor in determining whether or not the person who used deadly force had a reasonable belief that deadly force was reasonable and apparently necessary to prevent a violent or forcible felony involving life or great bodily harm or to prevent the unlawful entry.

Added by Acts 1976, No. 655, §1. Amended by Acts 1977, No. 392, §1; Acts 1983, No. 234, §1; Acts 1993, No. 516, §1; Acts 1997, No. 1378, §1; Acts 2003, No. 660, §1; Acts 2006, No. 141, §1; Acts 2014, No. 163, §1.



RS 14:20.1 - Investigation of death due to violence or suspicious circumstances when claim of self-defense is raised

§20.1. Investigation of death due to violence or suspicious circumstances when claim of self-defense is raised

Whenever a death results from violence or under suspicious circumstances and a claim of self-defense is raised, the appropriate law enforcement agency and coroner shall expeditiously conduct a full investigation of the death. All evidence of such investigation shall be preserved.

Acts 2012, No. 690, §1, eff. June 7, 2012.



RS 14:21 - Aggressor cannot claim self defense

§21. Aggressor cannot claim self defense

A person who is the aggressor or who brings on a difficulty cannot claim the right of self-defense unless he withdraws from the conflict in good faith and in such a manner that his adversary knows or should know that he desires to withdraw and discontinue the conflict.



RS 14:22 - Defense of others

§22. Defense of others

It is justifiable to use force or violence or to kill in the defense of another person when it is reasonably apparent that the person attacked could have justifiably used such means himself, and when it is reasonably believed that such intervention is necessary to protect the other person.



RS 14:23 - Parties classified

SUBPART D. PARTIES

§23. Parties classified

The parties to crimes are classified as:

(1) Principals; and

(2) Accessories after the fact.



RS 14:24 - Principals

§24. Principals

All persons concerned in the commission of a crime, whether present or absent, and whether they directly commit the act constituting the offense, aid and abet in its commission, or directly or indirectly counsel or procure another to commit the crime, are principals.



RS 14:25 - Accessories after the fact

§25. Accessories after the fact

An accessory after the fact is any person who, after the commission of a felony, shall harbor, conceal, or aid the offender, knowing or having reasonable ground to believe that he has committed the felony, and with the intent that he may avoid or escape from arrest, trial, conviction, or punishment.

An accessory after the fact may be tried and punished, notwithstanding the fact that the principal felon may not have been arrested, tried, convicted, or amenable to justice.

Whoever becomes an accessory after the fact shall be fined not more than five hundred dollars, or imprisoned, with or without hard labor, for not more than five years, or both; provided that in no case shall his punishment be greater than one-half of the maximum provided by law for a principal offender.



RS 14:26 - Criminal conspiracy

SUBPART E. INCHOATE OFFENSES

§26. Criminal conspiracy

A. Criminal conspiracy is the agreement or combination of two or more persons for the specific purpose of committing any crime; provided that an agreement or combination to commit a crime shall not amount to a criminal conspiracy unless, in addition to such agreement or combination, one or more of such parties does an act in furtherance of the object of the agreement or combination.

B. If the intended basic crime has been consummated, the conspirators may be tried for either the conspiracy or the completed offense, and a conviction for one shall not bar prosecution for the other.

C. Whoever is a party to a criminal conspiracy to commit any crime shall be fined or imprisoned, or both, in the same manner as for the offense contemplated by the conspirators; provided, however, whoever is a party to a criminal conspiracy to commit a crime punishable by death or life imprisonment shall be imprisoned at hard labor for not more than thirty years.

D. Whoever is a party to a criminal conspiracy to commit any other crime shall be fined or imprisoned, or both, in the same manner as for the offense contemplated by the conspirators; but such fine or imprisonment shall not exceed one-half of the largest fine, or one-half the longest term of imprisonment prescribed for such offense, or both.

Amended by Acts 1977, No. 538, §1; Acts 2013, No. 220, §4, eff. June 11, 2013.



RS 14:27 - Attempt; penalties; attempt on peace officer; enhanced penalties

§27. Attempt; penalties; attempt on peace officer; enhanced penalties

A. Any person who, having a specific intent to commit a crime, does or omits an act for the purpose of and tending directly toward the accomplishing of his object is guilty of an attempt to commit the offense intended; and it shall be immaterial whether, under the circumstances, he would have actually accomplished his purpose.

B.(1) Mere preparation to commit a crime shall not be sufficient to constitute an attempt; but lying in wait with a dangerous weapon with the intent to commit a crime, or searching for the intended victim with a dangerous weapon with the intent to commit a crime, shall be sufficient to constitute an attempt to commit the offense intended.

(2) Further, the placing of any combustible or explosive substance in or near any structure, watercraft, movable, or forestland, with the specific intent eventually to set fire to or to damage by explosive substance such structure, watercraft, movable, or forestland, shall be sufficient to constitute an attempt to commit the crime of arson as defined in R.S. 14:51 through 53.

C. An attempt is a separate but lesser grade of the intended crime; and any person may be convicted of an attempt to commit a crime, although it appears on the trial that the crime intended or attempted was actually perpetrated by such person in pursuance of such attempt.

D. Whoever attempts to commit any crime shall be punished as follows:

(1)(a) If the offense so attempted is punishable by death or life imprisonment, he shall be imprisoned at hard labor for not less than ten nor more than fifty years without benefit of parole, probation, or suspension of sentence.

(b) If the offense so attempted is punishable by death or life imprisonment and is attempted against an individual who is a peace officer engaged in the performance of his lawful duty, he shall be imprisoned at hard labor for not less than twenty nor more than fifty years without benefit of parole, probation, or suspension of sentence.

(2)(a) If the offense so attempted is theft or receiving stolen things, and is not punishable as a felony, he shall be fined not more than two hundred dollars, imprisoned for not more than six months, or both.

(b) If the offense so attempted is receiving stolen things, and is punishable as a felony, he shall be fined not more than two hundred dollars, imprisoned for not more than one year, or both.

(c)(i) If the offense so attempted is theft of an amount not less than seven hundred fifty dollars nor more than twenty-five thousand dollars, he shall be fined not more than five hundred dollars, imprisoned for not more than one year, or both.

(ii) If the offense so attempted is theft of an amount over twenty-five thousand dollars, he shall be fined not more than two thousand dollars, imprisoned, with or without hard labor, for not more than five years, or both.

(3) In all other cases he shall be fined or imprisoned or both, in the same manner as for the offense attempted; such fine or imprisonment shall not exceed one-half of the largest fine, or one-half of the longest term of imprisonment prescribed for the offense so attempted, or both.

E. For the purposes of Subsection D of this Section, the term "peace officer" means any peace officer, as defined in R.S. 40:2402.

Amended by Acts 1970, No. 471, §1; Acts 1975, No. 132, §1; Acts 1989, No. 609, §1; Acts 1995, No. 988, §1; Acts 2003, No. 166, §1; Acts 2003, No. 745, §1; Acts 2010, No. 531, §1; Acts 2013, No. 240, §1; Acts 2014, No. 255, §1.



RS 14:28 - Inciting a felony

§28. Inciting a felony

A. Inciting a felony is the endeavor by one or more persons to incite or procure another person to commit a felony.

B. Whoever commits the crime of inciting a felony shall be fined not more than one thousand dollars, or imprisoned, with or without hard labor, for not more than two years, or both.

C. If an offender over the age of seventeen years commits the crime of inciting a felony by endeavoring to incite or procure a person under the age of seventeen years to commit a felony, the offender shall be fined not more than one thousand dollars and imprisoned at hard labor for not more than five years.

Amended by Acts 1968, No. 647, §1; Acts 1994, 3rd Ex. Sess., No. 131, §1.



RS 14:28.1 - Solicitation for murder

§28.1. Solicitation for murder

A. Solicitation for murder is the intentional solicitation by one person of another to commit or cause to be committed a first or second degree murder.

B. Whoever commits the crime of solicitation for murder shall be imprisoned at hard labor for not less than five years nor more than twenty years.

Acts 1985, No. 576, §1, eff. July 13, 1985; Acts 2001, No. 851, §1.



RS 14:29 - Homicide

PART II. OFFENSES AGAINST THE PERSON

SUBPART A. HOMICIDE

§29. Homicide

Homicide is the killing of a human being by the act, procurement, or culpable omission of another. Criminal homicide is of five grades:

(1) First degree murder.

(2) Second degree murder.

(3) Manslaughter.

(4) Negligent homicide.

(5) Vehicular homicide.

Amended by Acts 1973, No. 110, §1; Acts 1978, No. 393, §1; Acts 1983, No. 635, §1.



RS 14:30 - First degree murder

§30. First degree murder

A. First degree murder is the killing of a human being:

(1) When the offender has specific intent to kill or to inflict great bodily harm and is engaged in the perpetration or attempted perpetration of aggravated kidnapping, second degree kidnapping, aggravated escape, aggravated arson, aggravated or first degree rape, forcible or second degree rape, aggravated burglary, armed robbery, assault by drive-by shooting, first degree robbery, second degree robbery, simple robbery, terrorism, cruelty to juveniles, or second degree cruelty to juveniles.

(2) When the offender has a specific intent to kill or to inflict great bodily harm upon a fireman, peace officer, or civilian employee of the Louisiana State Police Crime Laboratory or any other forensic laboratory engaged in the performance of his lawful duties, or when the specific intent to kill or to inflict great bodily harm is directly related to the victim's status as a fireman, peace officer, or civilian employee.

(3) When the offender has a specific intent to kill or to inflict great bodily harm upon more than one person.

(4) When the offender has specific intent to kill or inflict great bodily harm and has offered, has been offered, has given, or has received anything of value for the killing.

(5) When the offender has the specific intent to kill or to inflict great bodily harm upon a victim who is under the age of twelve or sixty-five years of age or older.

(6) When the offender has the specific intent to kill or to inflict great bodily harm while engaged in the distribution, exchange, sale, or purchase, or any attempt thereof, of a controlled dangerous substance listed in Schedules I, II, III, IV, or V of the Uniform Controlled Dangerous Substances Law.

(7) When the offender has specific intent to kill or to inflict great bodily harm and is engaged in the activities prohibited by R.S. 14:107.1(C)(1).

(8) When the offender has specific intent to kill or to inflict great bodily harm and there has been issued by a judge or magistrate any lawful order prohibiting contact between the offender and the victim in response to threats of physical violence or harm which was served on the offender and is in effect at the time of the homicide.

(9) When the offender has specific intent to kill or to inflict great bodily harm upon a victim who was a witness to a crime or was a member of the immediate family of a witness to a crime committed on a prior occasion and:

(a) The killing was committed for the purpose of preventing or influencing the victim's testimony in any criminal action or proceeding whether or not such action or proceeding had been commenced; or

(b) The killing was committed for the purpose of exacting retribution for the victim's prior testimony.

(10) When the offender has a specific intent to kill or to inflict great bodily harm upon a taxicab driver who is in the course and scope of his employment. For purposes of this Paragraph, "taxicab" means a motor vehicle for hire, carrying six passengers or less, including the driver thereof, that is subject to call from a garage, office, taxi stand, or otherwise.

(11) When the offender has a specific intent to kill or inflict great bodily harm and the offender has previously acted with a specific intent to kill or inflict great bodily harm that resulted in the killing of one or more persons.

(12) When the offender has a specific intent to kill or to inflict great bodily harm upon a correctional facility employee who is in the course and scope of his employment.

B.(1) For the purposes of Paragraph (A)(2) of this Section, the term "peace officer" means any peace officer, as defined in R.S. 40:2402, and includes any constable, marshal, deputy marshal, sheriff, deputy sheriff, local or state policeman, commissioned wildlife enforcement agent, federal law enforcement officer, jail or prison guard, parole officer, probation officer, judge, attorney general, assistant attorney general, attorney general's investigator, district attorney, assistant district attorney, or district attorney's investigator, coroner, deputy coroner, or coroner investigator.

(2) For the purposes of Paragraph (A)(9) of this Section, the term "member of the immediate family" means a husband, wife, father, mother, daughter, son, brother, sister, stepparent, grandparent, stepchild, or grandchild.

(3) For the purposes of Paragraph (A)(9) of this Section, the term "witness" means any person who has testified or is expected to testify for the prosecution, or who, by reason of having relevant information, is subject to call or likely to be called as a witness for the prosecution, whether or not any action or proceeding has yet commenced.

(4) For purposes of Paragraph (A)(12) of this Section, the term "correctional facility employee" means any employee of any jail, prison, or correctional facility who is not a peace officer as defined by the provisions of Paragraph (1) of this Subsection.

C. (1) If the district attorney seeks a capital verdict, the offender shall be punished by death or life imprisonment at hard labor without benefit of parole, probation, or suspension of sentence, in accordance with the determination of the jury. The provisions of Code of Criminal Procedure Article 782 relative to cases in which punishment may be capital shall apply.

(2) If the district attorney does not seek a capital verdict, the offender shall be punished by life imprisonment at hard labor without benefit of parole, probation or suspension of sentence. The provisions of Code of Criminal Procedure Article 782 relative to cases in which punishment is necessarily confinement at hard labor shall apply.

Amended by Acts 1973, No. 109, §1; Acts 1975, No. 327, §1; Acts 1976, No. 657, §1; Acts 1979, No. 74, §1, eff. June 29, 1979; Acts 1985, No. 515, §1; Acts 1987, No. 654, §1; Acts 1987, No. 862, §1; Acts 1988, No. 779, §2, eff. July 18, 1988; Acts 1989, No. 373, §1; Acts 1989, No. 637, §2; Acts 1990, No. 526, §1; Acts 1992, No. 296, §1; Acts 1993, No. 244, §1; Acts 1993, No. 496, §1; Acts 1999, No. 579, §1; Acts 1999, No. 1359, §1; Acts 2001, No. 1056, §1; Acts 2002, 1st Ex. Sess., No. 128, §2; Acts 2003, No. 1223, §1; Acts 2004, No. 145, §1; Acts 2004, No. 649, §1; Acts 2006, No. 53, §1; Acts 2007, No. 125, §1; Acts 2009, No. 79, §1, eff. June 18, 2009; Acts 2012, No. 679, §1; Acts 2014, No. 157, §1; Acts 2014, No. 390, §2; Acts 2015, No. 184, §1.



RS 14:30.1 - Second degree murder

§30.1. Second degree murder

A. Second degree murder is the killing of a human being:

(1) When the offender has a specific intent to kill or to inflict great bodily harm; or

(2) When the offender is engaged in the perpetration or attempted perpetration of aggravated or first degree rape, forcible or second degree rape, aggravated arson, aggravated burglary, aggravated kidnapping, second degree kidnapping, aggravated escape, assault by drive-by shooting, armed robbery, first degree robbery, second degree robbery, simple robbery, cruelty to juveniles, second degree cruelty to juveniles, or terrorism, even though he has no intent to kill or to inflict great bodily harm.

(3) When the offender unlawfully distributes or dispenses a controlled dangerous substance listed in Schedules I through V of the Uniform Controlled Dangerous Substances Law, or any combination thereof, which is the direct cause of the death of the recipient who ingested or consumed the controlled dangerous substance.

(4) When the offender unlawfully distributes or dispenses a controlled dangerous substance listed in Schedules I through V of the Uniform Controlled Dangerous Substances Law, or any combination thereof, to another who subsequently distributes or dispenses such controlled dangerous substance which is the direct cause of the death of the person who ingested or consumed the controlled dangerous substance.

B. Whoever commits the crime of second degree murder shall be punished by life imprisonment at hard labor without benefit of parole, probation, or suspension of sentence.

Added by Acts 1973, No. 111, §1. Amended by Acts 1975, No. 380, §1; Acts 1976, No. 657, §2; Acts 1977, No. 121, §1; Acts 1978, No. 796, §1; Acts 1979, No. 74, §1, eff. June 29, 1979; Acts 1987, No. 465, §1; Acts 1987, No. 653, §1; Acts 1993, No. 496, §1; Acts 1997, No. 563, §1; Acts 1997, No. 899, §1; Acts 2006, No. 53, §1; Acts 2008, No. 451, §2, eff. June 25, 2008; Acts 2009, No. 155, §1; Acts 2015, No. 184, §1.



RS 14:31 - Manslaughter

§31. Manslaughter

A. Manslaughter is:

(1) A homicide which would be murder under either Article 30 (first degree murder) or Article 30.1 (second degree murder), but the offense is committed in sudden passion or heat of blood immediately caused by provocation sufficient to deprive an average person of his self-control and cool reflection. Provocation shall not reduce a homicide to manslaughter if the jury finds that the offender's blood had actually cooled, or that an average person's blood would have cooled, at the time the offense was committed; or

(2) A homicide committed, without any intent to cause death or great bodily harm.

(a) When the offender is engaged in the perpetration or attempted perpetration of any felony not enumerated in Article 30 or 30.1, or of any intentional misdemeanor directly affecting the person; or

(b) When the offender is resisting lawful arrest by means, or in a manner, not inherently dangerous, and the circumstances are such that the killing would not be murder under Article 30 or 30.1.

B. Whoever commits manslaughter shall be imprisoned at hard labor for not more than forty years. However, if the victim killed was under the age of ten years, the offender shall be imprisoned at hard labor, without benefit of probation or suspension of sentence, for not less than ten years nor more than forty years.

Amended by Acts 1973, No. 127, §1; Acts 1991, No. 864, §1; Acts 1992, No. 306, §1; Acts 1994, 3rd Ex. Sess., No. 115, §1; Acts 2008, No. 10, §1.



RS 14:32 - Negligent homicide

§32. Negligent homicide

A. Negligent homicide is either of the following:

(1) The killing of a human being by criminal negligence.

(2) The killing of a human being by a dog or other animal when the owner is reckless and criminally negligent in confining or restraining the dog or other animal.

B. The violation of a statute or ordinance shall be considered only as presumptive evidence of such negligence.

C.(1) Except as provided for in Paragraph (2) of this Subsection, whoever commits the crime of negligent homicide shall be imprisoned with or without hard labor for not more than five years, fined not more than five thousand dollars, or both.

(2)(a) If the victim killed was under the age of ten years, the offender shall be imprisoned at hard labor, without benefit of probation, parole, or suspension of sentence, for not less than two nor more than five years.

(b) If the court does not order the offender to a term of imprisonment when the following two factors are established, the court shall state, both orally and in writing at the time of sentencing, the reasons for not sentencing the offender to a term of imprisonment:

(i) The fatality was caused by a person engaged in the operation of, or in actual physical control of, any motor vehicle, aircraft, watercraft, or other means of conveyance; and

(ii) The offender's blood alcohol concentration contributed to the fatality.

(3) If the victim was killed by a dog or other animal, the owner of the dog or other animal shall be imprisoned with or without hard labor for not more than five years or fined not more than five thousand dollars, or both.

D. The provisions of this Section shall not apply to:

(1) Any dog which is owned, or the service of which is employed, by any state or local law enforcement agency for the principal purpose of aiding in the detection of criminal activity, enforcement of laws, or apprehension of offenders.

(2) Any dog trained in accordance with the standards of a national or regional search and rescue association to respond to instructions from its handler in the search and rescue of lost or missing individuals and which dog, together with its handler, is prepared to render search and rescue services at the request of law enforcement.

(3) Any guide or service dog trained at a qualified dog guide or service school who is accompanying any blind person, visually impaired person, deaf person, hearing impaired person, or person with any other physical disability who is using the dog as a guide or for service.

(4) Any attack made by a dog lawfully inside a dwelling, a place of business, or a motor vehicle as defined in R.S. 32:1(40), against a person who is attempting to make an unlawful entry into the dwelling, place of business, or motor vehicle, or who has made an unlawful entry into the dwelling, place of business, or motor vehicle, and the dog is protecting that property.

(5) Any attack made by livestock as defined in this Section.

E. For the purposes of this Section:

(1) "Harboring or keeping" means feeding, sheltering, or having custody over the animal for three or more consecutive days.

(2) "Livestock" means any animal except dogs and cats, bred, kept, maintained, raised, or used for profit, that is used in agriculture, aquaculture, agritourism, competition, recreation, or silvaculture, or for other related purposes or used in the production of crops, animals, or plant or animal products for market. This definition includes but is not limited to cattle, buffalo, bison, oxen, and other bovine; horses, mules, donkeys, and other equine; goats; sheep; swine; chickens, turkeys, and other poultry; domestic rabbits; imported exotic deer and antelope, elk, farm-raised white-tailed deer, farm-raised ratites, and other farm-raised exotic animals; fish, pet turtles, and other animals identified with aquaculture which are located in artificial reservoirs or enclosures that are both on privately owned property and constructed so as to prevent, at all times, the ingress and egress of fish life from public waters; any commercial crawfish from any crawfish pond; and any hybrid, mixture, or mutation of any such animal.

(3) "Owner" means any person, partnership, corporation, or other legal entity owning, harboring, or keeping any animal.

Amended by Acts 1980, No. 708, §1; Acts 1991, No. 864, §1; Acts 2008, No. 10, §1; Acts 2008, No. 451, §2, eff. June 25, 2008; Acts 2009, No. 199, §1; Acts 2014, No. 811, §6, eff. June 23, 2014.



RS 14:32.1 - Vehicular homicide

§32.1. Vehicular homicide

A. Vehicular homicide is the killing of a human being caused proximately or caused directly by an offender engaged in the operation of, or in actual physical control of, any motor vehicle, aircraft, watercraft, or other means of conveyance, whether or not the offender had the intent to cause death or great bodily harm, whenever any of the following conditions exists and such condition was a contributing factor to the killing:

(1) The operator is under the influence of alcoholic beverages as determined by chemical tests administered under the provisions of R.S. 32:662.

(2) The operator's blood alcohol concentration is 0.08 percent or more by weight based upon grams of alcohol per one hundred cubic centimeters of blood.

(3) The operator is under the influence of any controlled dangerous substance listed in Schedule I, II, III, IV, or V as set forth in R.S. 40:964.

(4) The operator is under the influence of alcoholic beverages.

(5)(a) The operator is under the influence of a combination of alcohol and one or more drugs which are not controlled dangerous substances and which are legally obtainable with or without a prescription.

(b) It shall be an affirmative defense to any charge under this Paragraph pursuant to this Section that the label on the container of the prescription drug or the manufacturer's package of the drug does not contain a warning against combining the medication with alcohol.

(6) The operator is under the influence of one or more drugs which are not controlled dangerous substances and which are legally obtainable with or without a prescription and the influence is caused by the operator knowingly consuming quantities of the drug or drugs which substantially exceed the dosage prescribed by the physician or the dosage recommended by the manufacturer of the drug.

(7) The operator's blood has any detectable amount of any controlled dangerous substance listed in Schedule I, II, III, or IV as set forth in R.S. 40:964, or a metabolite of such controlled dangerous substance, that has not been medically ordered or prescribed for the individual.

B. Whoever commits the crime of vehicular homicide shall be fined not less than two thousand dollars nor more than fifteen thousand dollars and shall be imprisoned with or without hard labor for not less than five years nor more than thirty years. At least three years of the sentence of imprisonment shall be imposed without benefit of probation, parole, or suspension of sentence. If the operator's blood alcohol concentration is 0.15 percent or more by weight based upon grams of alcohol per one hundred cubic centimeters of blood, then at least five years of the sentence of imprisonment shall be imposed without benefit of probation, parole, or suspension of sentence. If the offender was previously convicted of a violation of R.S. 14:98, then at least five years of the sentence of imprisonment shall be imposed without benefit of probation, parole, or suspension of sentence. The court shall require the offender to participate in a court-approved substance abuse program and may require the offender to participate in a court-approved driver improvement program. All driver improvement courses required under this Section shall include instruction on railroad grade crossing safety.

C. Whoever commits the crime of vehicular homicide shall be sentenced as an offender convicted of a crime of violence if the offender's blood alcohol concentration, at the time of the offense, exceeds 0.20 percent by weight based on grams of alcohol per one hundred cubic centimeters of blood.

D. Notwithstanding the provisions of Code of Criminal Procedure Article 883, if the offense for which the offender was convicted pursuant to the provisions of this Section proximately or directly causes the death of two or more human beings, the offender shall be sentenced separately for each victim, and such sentences shall run consecutively. In calculating the number of deaths for purposes of this Subsection, a human being includes an unborn child.

Added by Acts 1983, No. 635, §1. Acts 1984, No. 855, §1; Acts 1989, No. 584, §1; Acts 1993, No. 410, §1, eff. June 9, 1993; Acts 1993, No. 415, §1; Acts 1995, No. 1120, §1; Acts 1997, No. 1019, §1, eff. July 11, 1997; Acts 1998, 1st Ex. Sess., No. 82, §1; Acts 1999, No. 1103, §1; Acts 2001, No. 781, §1, eff. Sept. 30, 2003; Acts 2001, No. 1163, §5; Acts 2003, No. 758, §1, eff. Sept. 30, 2003; Acts 2004, No. 381, §1; Acts 2004, No. 750, §1; Acts 2005, No. 32, §1; Acts 2006, No. 294, §1, eff. June 8, 2006; Acts 2008, No. 451, §2, eff. June 25, 2008; Acts 2012, No. 662, §1, eff. June 7, 2012; Acts 2014, No. 280, §1, eff. May 28, 2014; Acts 2014, No. 372, §1, eff. May 30, 2014.

NOTE: See Acts 2001, Nos. 781 and 1163, for effective dates. Acts 2001, No.1163, which is the later expression of legislative will, makes Paragraphs (A)(5) & (6) effective Aug. 15, 2001.



RS 14:32.5 - FETICIDE

SUBPART A-1. FETICIDE

§32.5. Feticide defined; exceptions

A. Feticide is the killing of an unborn child by the act, procurement, or culpable omission of a person other than the mother of the unborn child. The offense of feticide shall not include acts which cause the death of an unborn child if those acts were committed during any abortion to which the pregnant woman or her legal guardian has consented or which was performed in an emergency as defined in R.S. 40:1061.23. Nor shall the offense of feticide include acts which are committed pursuant to usual and customary standards of medical practice during diagnostic testing or therapeutic treatment.

B. Criminal feticide is of three grades:

(1) First degree feticide.

(2) Second degree feticide.

(3) Third degree feticide.

Acts 1989, No. 777, §1.



RS 14:32.6 - First degree feticide

§32.6. First degree feticide

A. First degree feticide is:

(1) The killing of an unborn child when the offender has a specific intent to kill or to inflict great bodily harm.

(2) The killing of an unborn child when the offender is engaged in the perpetration or attempted perpetration of aggravated or first degree rape, forcible or second degree rape, aggravated arson, aggravated burglary, aggravated kidnapping, second degree kidnapping, assault by drive-by shooting, aggravated escape, armed robbery, first degree robbery, second degree robbery, cruelty to juveniles, second degree cruelty to juveniles, terrorism, or simple robbery, even though he has no intent to kill or inflict great bodily harm.

B. Whoever commits the crime of first degree feticide shall be imprisoned at hard labor for not more than fifteen years.

Acts 1989, No. 777, §1; Acts 2004, No. 650, §1; Acts 2006, No. 144, §1; Acts 2015, No. 184, §1.



RS 14:32.7 - Second degree feticide

§32.7. Second degree feticide

A. Second degree feticide is:

(1) The killing of an unborn child which would be first degree feticide, but the offense is committed in sudden passion or heat of blood immediately caused by provocation of the mother of the unborn child sufficient to deprive an average person of his self control and cool reflection. Provocation shall not reduce a first degree feticide to second degree feticide if the jury finds that the offender's blood had actually cooled, or that an average person's blood would have cooled, at the time the offense was committed.

(2) A feticide committed without any intent to cause death or great bodily harm:

(a) When the offender is engaged in the perpetration or attempted perpetration of any felony not enumerated in Article 32.6 (first degree feticide), or of any intentional misdemeanor directly affecting the person; or

(b) When the offender is resisting lawful arrest by means, or in a manner, not inherently dangerous, and the circumstances are such that the killing would not be first degree feticide under Article 32.6.

B. Whoever commits the crime of second degree feticide shall be imprisoned at hard labor for not more than ten years.

Acts 1989, No. 777, §1.



RS 14:32.8 - Third degree feticide

§32.8. Third degree feticide

A. Third degree feticide is:

(1) The killing of an unborn child by criminal negligence. The violation of a statute or ordinance shall be considered only as presumptive evidence of such negligence.

(2) The killing of an unborn child caused proximately or caused directly by an offender engaged in the operation of, or in actual physical control of, any motor vehicle, aircraft, vessel, or other means of conveyance whether or not the offender had the intent to cause death or great bodily harm whenever any of the following conditions exist and such condition was a contributing factor to the killing:

(a) The offender is under the influence of alcoholic beverages as determined by chemical tests administered under the provisions of R.S. 32:662.

(b) The offender's blood alcohol concentration is 0.08 percent or more by weight based upon grams of alcohol per one hundred cubic centimeters of blood.

(c) The offender is under the influence of any controlled dangerous substance listed in Schedule I, II, III, IV, or V as set forth in R.S. 40:964.

(d) The offender is under the influence of alcoholic beverages.

(e)(i) The offender is under the influence of a combination of alcohol and one or more drugs which are not controlled dangerous substances and which are legally obtainable with or without a prescription.

(ii) It shall be an affirmative defense to any charge under this Subparagraph that the label on the container of the prescription drug or the manufacturer's package of the drug does not contain a warning against combining the medication with alcohol.

(f) The offender is under the influence of one or more drugs which are not controlled dangerous substances and which are legally obtainable with or without a prescription and the influence is caused by the offender's knowingly consuming quantities of the drug or drugs which substantially exceed the dosage prescribed by the physician or the dosage recommended by the manufacturer of the drug.

(g) The operator's blood has any detectable amount of any controlled dangerous substance listed in Schedule I, II, III, or IV as set forth in R.S. 40:964, or a metabolite of such controlled dangerous substance, that has not been medically ordered or prescribed for the individual.

B. Whoever commits the crime of third degree feticide shall be fined not less than two thousand dollars and shall be imprisoned with or without hard labor for not more than five years.

Acts 1989, No. 777, §1; Acts 2001, No. 781, §1, eff. Sept. 30, 2003; Acts 2001, No. 1163, §5; Acts 2006, No. 131, §1; Acts 2008, No. 451, §2, eff. June 25, 2008; Acts 2012, No. 662, §1, eff. June 7, 2012.

NOTE: Section 6 of Acts 2001, No. 781 provides that the provisions of the Act shall become null and of no effect if and when Section 351 of P.L. 106-346 regarding the withholding of federal highway funds for failure to enact a 0.08 percent blood alcohol level is repealed or invalidated for any reason.



RS 14:32.9 - Criminal abortion

§32.9. Criminal abortion

A. Criminal abortion is an abortion performed, with or without the consent of the pregnant woman or her legal guardian, that results in the death of an unborn child when the abortion is performed by any individual who is not a physician licensed by the state of Louisiana.

B. As used in this Section:

(1) "Abortion" means the act of using or prescribing any instrument, medicine, drug, or any other substance, device, or means with the intent to terminate the clinically diagnosable pregnancy of a woman with knowledge that the termination by those means will, with reasonable likelihood, cause the death of the unborn child. Such use, prescription, or means is not an abortion if done with the intent to:

(a) Save the life or preserve the health of an unborn child.

(b) Remove a dead unborn child or induce delivery of the uterine contents in case of a positive diagnosis, certified in writing in the woman's medical record along with the results of an obstetric ultrasound test, that the pregnancy has ended or is in the unavoidable and untreatable process of ending due to spontaneous miscarriage, also known in medical terminology as spontaneous abortion, missed abortion, inevitable abortion, incomplete abortion, or septic abortion.

(c) Remove an ectopic pregnancy.

(2) "Physician" means a natural person who is the holder of an allopathic (M.D.) degree or an osteopathic (D.O.) degree from a medical college in good standing with the Louisiana State Board of Medical Examiners who holds a license, permit, certification, or registration issued by the Louisiana State Board of Medical Examiners to engage in the practice of medicine in this state.

(3) "Unborn child" means the unborn offspring of human beings from the moment of conception through pregnancy and until live birth.

C. Any person who knowingly performs an abortion in violation of this Section shall be imprisoned at hard labor for not less than one nor more than five years, fined not less than five thousand nor more than fifty thousand dollars, or both.

D. Statutory Construction. None of the following shall be construed to create the crime of criminal abortion:

(1) Any action taken when a physician or other licensed medical professional is acting in the course of administering lawful medical care and an unborn child dies.

(2) Any act taken or omission by a pregnant woman with regard to her own unborn child.

Acts 2012, No. 646, §1.



RS 14:32.9.1 - Aggravated criminal abortion by dismemberment

§32.9.1. Aggravated criminal abortion by dismemberment

A. Aggravated criminal abortion by dismemberment is the commission of a criminal abortion, as defined in R.S. 14:32.9(A), when the unborn child is intentionally dismembered, whether the act of dismemberment was in the course of or following the death of the unborn child.

B. As used in this Section:

(1) "Abortion" means the act of using or prescribing any instrument, medicine, drug, or any other substance, device, or means with the intent to terminate the clinically diagnosable pregnancy of a woman with knowledge that the termination by those means will, with reasonable likelihood, cause the death of the unborn child. Such use, prescription, or means is not an abortion if done with the intent to:

(a) Save the life or preserve the health of an unborn child.

(b) Remove a dead unborn child or induce delivery of the uterine contents in case of a positive diagnosis, certified in writing in the woman's medical record along with the results of an obstetric ultrasound test, that the pregnancy has ended or is in the unavoidable and untreatable process of ending due to spontaneous miscarriage, also known in medical terminology as spontaneous abortion, missed abortion, inevitable abortion, incomplete abortion, or septic abortion.

(c) Remove an ectopic pregnancy.

(2) "Dismembered" or "dismemberment" means the use of a clamp, forceps, curette, suction cannula, or any other surgical tool or instrument with the intent to disarticulate the head or limbs from the body of the unborn child during an abortion, including but not limited to the common abortion methods known as suction curettage and dilation and evacuation.

(3) "Physician" means a natural person who is the holder of an allopathic (M.D.) degree or an osteopathic (D.O.) degree from a medical college in good standing with the Louisiana State Board of Medical Examiners who holds a license, permit, certification, or registration issued by the Louisiana State Board of Medical Examiners to engage in the practice of medicine in this state.

(4) "Unborn child" means the unborn offspring of human beings from the moment of conception through pregnancy and until live birth.

C. Any person who knowingly performs an abortion in violation of this Section shall be imprisoned at hard labor for not less than one nor more than ten years, fined not less than ten thousand nor more than one hundred thousand dollars, or both.

D. Exceptions. None of the following shall be construed to create the crime of criminal abortion:

(1) Any action taken when a physician or other licensed medical professional is acting in the course of administering lawful medical care and an unborn child dies.

(2) Any act taken or omission by a pregnant woman with regard to her own unborn child.

Acts 2012, No. 646, §1.



RS 14:32.10 - Partial birth abortion

§32.10. Partial birth abortion

A. As used in this Section, the following definitions shall apply unless otherwise indicated:

(1) "Partial birth abortion" means an abortion in which:

(a) The person performing the abortion deliberately and intentionally vaginally delivers a living fetus until, in the case of a head-first presentation, the entire fetal head is outside the body of the mother, or, in the case of breech presentation, any part of the fetal trunk past the navel is outside the body of the mother, for the purpose of performing an overt act that the person knows will kill the partially delivered living fetus.

(b) The person performing the abortion performs the overt act, other than completion of delivery, that kills the partially delivered living fetus.

(2) "Physician" means a natural person who is the holder of an allopathic (M.D.) degree or an osteopathic (D.O.) degree from a medical college in good standing with the Louisiana State Board of Medical Examiners who holds a license, permit, certification, or registration issued by the Louisiana State Board of Medical Examiners to engage in the practice of medicine in this state. For the purposes of this Paragraph, "the practice of medicine" means the holding out of one's self to the public as being engaged in the business of, or the actual engagement in, the diagnosing, treating, curing, or relieving of any bodily or mental disease, condition, infirmity, deformity, defect, ailment, or injury in any human being, other than himself, whether by the use of any drug, instrument or force, whether physical or psychic, or of what other nature, or any other agency or means; or the examining, either gratuitously or for compensation, of any person or material from any person for such purpose whether such drug, instrument, force, or other agency or means is applied to or used by the patient or by another person; or the attending of a woman in childbirth without the aid of a licensed physician or midwife.

B. This Section does not apply to a partial birth abortion that is necessary to save the life of the mother whose life is endangered by a physical disorder, physical illness or physical injury, including a life-endangering physical condition caused by or arising from the pregnancy itself.

C. Notwithstanding any provision of law to the contrary, a woman upon whom the partial birth abortion is performed shall not be subject to prosecution for a violation of this Section as a principal, accessory, or coconspirator thereto.

D. Any person who is not a physician or not otherwise legally authorized by the state to perform abortions, but who nevertheless directly performs a partial birth abortion, shall be subject to the provisions of this Section.

E. Any physician or person who knowingly performs a partial birth abortion and thereby kills a human fetus shall be imprisoned at hard labor for not less than one nor more than ten years, fined not less than ten thousand nor more than one hundred thousand dollars, or both.

F.(1) A physician charged with an offense under this Section may seek a hearing before the Louisiana State Board of Medical Examiners on whether the physician's conduct was necessary to save the life of the mother whose life was endangered by a physical disorder, physical illness, or physical injury, including a life-endangering physical condition caused by or arising from the pregnancy itself.

(2) The findings on that issue are admissible on that issue at the trial of the physician. Upon motion of the physician, the court shall delay the beginning of the trial for not more than thirty days to permit such hearing to take place.

Acts 2007, No. 473, §1, eff. July 12, 2007.



RS 14:32.11 - Partial birth abortion

§32.11. Partial birth abortion

A. Any physician who knowingly performs a partial birth abortion and thereby kills a human fetus shall be imprisoned at hard labor for not less than one nor more than ten years, fined not less than ten thousand nor more than one hundred thousand dollars, or both. This Section shall not apply to a partial birth abortion that is necessary to save the life of a mother whose life is endangered by a physical disorder, physical illness, or physical injury, including a life-endangering physical condition caused by or arising from the pregnancy itself.

B. For purposes of this Section, the following words have the following meanings:

(1) "Partial birth abortion" means an abortion in which:

(a) The person performing the abortion deliberately and intentionally vaginally delivers a living fetus until, in the case of a head-first presentation, the entire fetal head is outside the body of the mother, or, in the case of breech presentation, any part of the fetal trunk past the navel is outside the body of the mother for the purpose of performing an overt act that the person knows will kill the partially delivered living fetus; and

(b) Performs the overt act, other than completion of delivery, that kills the partially delivered living fetus.

(2) "Physician" means a doctor of medicine or osteopathy legally authorized to practice medicine and surgery by the state in which the doctor performs such activity, or any other individual legally authorized by this state to perform abortions, provided, however, that any individual who is not a physician or not otherwise legally authorized by this state to perform abortions, but who nevertheless directly performs a partial birth abortion, shall be subject to the provisions of this Section.

C.(1) A defendant charged with an offense under this Section may seek a hearing before the Louisiana State Board of Medical Examiners on whether the physician's conduct was necessary to save the life of the mother whose life was endangered by a physical disorder, physical illness, or physical injury, including a life-endangering physical condition caused by or arising from the pregnancy itself. The report of the board shall be discoverable.

(2) The findings on that issue are admissible on that issue at the trial of the defendant. Upon a motion of the defendant, the court shall delay the beginning of the trial for not more than thirty days to permit such a hearing to take place.

D. A woman upon whom a partial birth abortion is performed shall not be subject to prosecution for a violation of this Section as a principal, accessory, or coconspirator thereto.

Acts 2007, No. 477, §1, eff. July 12, 2007.



RS 14:32.12 - SUICIDE

SUBPART A-2. SUICIDE

§32.12. Criminal assistance to suicide

A. Criminal assistance to suicide is:

(1) The intentional advising or encouraging of another person to commit suicide or the providing of the physical means or the knowledge of such means to another person for the purpose of enabling the other person to commit or attempt to commit suicide.

(2) The intentional advising, encouraging, or assisting of another person to commit suicide, or the participation in any physical act which causes, aids, abets, or assists another person in committing or attempting to commit suicide.

B. For the purposes of this Section, "suicide" means the intentional and deliberate act of taking one's own life through the performance of an act intended to result in death.

C. The provisions of this Section shall not apply to any licensed physician or other authorized licensed health care professional who either:

(1) Withholds or withdraws medical treatment in accordance with the provisions of R.S. 40:1151.7.

(2) Prescribes, dispenses, or administers any medication, treatment, or procedure if the intent is to relieve the patient's pain or suffering and not to cause death.

D. Whoever commits the crime of criminal assistance to suicide shall be imprisoned, with or without hard labor, for not more than ten years or fined not more than ten thousand dollars, or both.

Acts 1995, No. 384, §1, eff. June 16, 1995.



RS 14:33 - Battery defined

SUBPART B. ASSAULT AND BATTERY

(WITH RELATED OFFENSES)

§33. Battery defined

Battery is the intentional use of force or violence upon the person of another; or the intentional administration of a poison or other noxious liquid or substance to another.

Acts 1978, No. 394, §1.



RS 14:34 - Aggravated battery

§34. Aggravated battery

A. Aggravated battery is a battery committed with a dangerous weapon.

B. Whoever commits an aggravated battery shall be fined not more than five thousand dollars, imprisoned with or without hard labor for not more than ten years, or both. At least one year of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence if the offender knew or should have known that the victim is an active member of the United States Armed Forces or is a disabled veteran and the aggravated battery was committed because of that status.

C. For purposes of this Section, the following words shall have the following meanings:

(1) "Active member of the United States Armed Forces" shall mean an active member of the United States Army, the United States Marine Corps, the United States Navy, the United States Air Force, the United States Coast Guard, or the National Guard.

(2) "Disabled veteran" shall mean a veteran member of the United States Army, the United States Marine Corps, the United States Navy, the United States Air Force, the United States Coast Guard, or the National Guard who is disabled as determined by the United States Department of Veteran Affairs.

Acts 1978, No. 394, §1. Amended by Acts 1980, No. 708, §1; Acts 2012, No. 40, §1.



RS 14:34.1 - Second degree battery

§34.1. Second degree battery

A. Second degree battery is a battery when the offender intentionally inflicts serious bodily injury; however, this provision shall not apply to a medical provider who has obtained the consent of a patient.

B. For purposes of this Section, the following words shall have the following meanings:

(1) "Active member of the United States Armed Forces" shall mean an active member of the United States Army, the United States Marine Corps, the United States Navy, the United States Air Force, the United States Coast Guard, or the National Guard.

(2) "Disabled veteran" shall mean a veteran member of the United States Army, the United States Marine Corps, the United States Navy, the United States Air Force, the United States Coast Guard, or the National Guard who is disabled as determined by the United States Department of Veteran Affairs.

(3) "Serious bodily injury" means bodily injury which involves unconsciousness, extreme physical pain or protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty, or a substantial risk of death.

C. Whoever commits the crime of second degree battery shall be fined not more than two thousand dollars or imprisoned, with or without hard labor, for not more than eight years, or both. At least eighteen months of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence if the offender knew or should have known that the victim is an active member of the United States Armed Forces or is a disabled veteran and the second degree battery was committed because of that status.

Acts 1978, No. 394, §1; Acts 2009, No. 264, §1; Acts 2012, No. 40, §1; Acts 2014, No. 722, §1.



RS 14:34.2 - Battery of a police officer

§34.2. Battery of a police officer

A.(1) Battery of a police officer is a battery committed without the consent of the victim when the offender has reasonable grounds to believe the victim is a police officer acting in the performance of his duty.

(2) For purposes of this Section, "police officer" shall include commissioned police officers, sheriffs, deputy sheriffs, marshals, deputy marshals, correctional officers, federal law enforcement officers, constables, wildlife enforcement agents, state park wardens, and probation and parole officers.

(3) For purposes of this Section, "battery of a police officer" includes the use of force or violence upon the person of the police officer by throwing feces, urine, blood, saliva, or any form of human waste by an offender while the offender is incarcerated by a court of law and is being detained in any jail, prison, correctional facility, juvenile institution, temporary holding center, halfway house, or detention facility.

B.(1) Whoever commits the crime of battery of a police officer shall be fined not more than five hundred dollars and imprisoned not less than fifteen days nor more than six months without benefit of suspension of sentence.

(2) If at the time of the commission of the offense the offender is under the jurisdiction and legal custody of the Department of Public Safety and Corrections, or is being detained in any jail, prison, correctional facility, juvenile institution, temporary holding center, halfway house, or detention facility, the offender shall be fined not more than one thousand dollars and imprisoned with or without hard labor without benefit of parole, probation, or suspension of sentence for not less than one year nor more than five years. Such sentence shall be consecutive to any other sentence imposed for violation of the provisions of any state criminal law.

(3) If the battery produces an injury that requires medical attention, the offender shall be fined not more than one thousand dollars or imprisoned with or without hard labor for not less than one year nor more than five years, or both. At least thirty days of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence.

C. The definition of a "police officer" as provided in Paragraph (A)(2) of this Section shall be strictly construed solely for the purposes of this Section and shall not be construed as granting the authority to any agency not defined as a "peace officer" pursuant to the provisions of R.S. 40:2402 to make arrests, perform search and seizures, execute criminal warrants, prevent and detect crime, and enforce the laws of this state.

Added by Acts 1981, No. 258, §1. Amended by Acts 1982, No. 594, §1; Acts 1984, No. 871, §1; Acts 1989, No. 206, §1; Acts 1990, No. 84, §1; Acts 1991, No. 132, §1; Acts 1993, No. 438, §1; Acts 1994, 3rd Ex. Sess., No. 16, §1; Acts 1997, No. 486, §1; Acts 1999, No. 338, §1; Acts 1999, No. 872, §1; Acts 2001, No. 944, §4; Acts 2007, No. 52, §1, eff. June 18, 2007; Acts 2012, No. 174, §1.



RS 14:34.3 - Battery of a school teacher

§34.3. Battery of a school teacher

A. Battery of a school teacher is a battery committed without the consent of the victim when the offender has reasonable grounds to believe the victim is a school teacher acting in the performance of employment duties.

B. For purposes of this Section:

(1) "School teacher" shall include any teacher or instructor, administrator, staff person, or employee of any public or private elementary, secondary, vocational-technical training, special, or postsecondary school or institution. For purposes of this Section, "school teacher" shall also include any teacher aide and paraprofessional, school bus driver, food service worker, and other clerical, custodial, or maintenance personnel employed by a city, parish, or other local public school board.

(2) "School" means any public or nonpublic elementary, secondary, high school, vocational-technical school, college, special, or postsecondary school or institution, or university in this state.

(3) "Student" means any person registered or enrolled at the school where the school teacher is employed.

C. Whoever commits the crime of battery of a school teacher shall be punished as follows:

(1) If the battery was committed by a student, upon conviction, the offender shall be fined not more than five thousand dollars or imprisoned not less than thirty days nor more than one year. At least seventy-two hours of the sentence imposed shall be imposed without benefit of suspension of sentence.

(2) If the battery was committed by someone who is not a student, the offender shall be fined not more than five thousand dollars or imprisoned with or without hard labor for not less than one year nor more than five years, or both.

(3) If the battery produces an injury that requires medical attention, the offender shall be fined not more than five thousand dollars or imprisoned with or without hard labor for not less than one year nor more than five years, or both.

Acts 1985, No. 871, §1; Acts 1994, 3rd Ex. Sess., No. 44, §1; Acts 1999, No. 936, §1; Acts 2008, No. 295, §1, eff. June 17, 2008; Acts 2009, No. 283, §1.



RS 14:34.4 - Battery of a school or recreation athletic contest official

§34.4. Battery of a school or recreation athletic contest official

A.(1) Battery of a school or recreation athletic contest official is a battery committed without the consent of the victim when the offender has reasonable grounds to believe the victim is a school athletic or recreation contest official actively engaged in the conducting, supervising, refereeing, or officiating of a school-sanctioned interscholastic athletic contest or a sanctioned recreation athletic contest.

(2) For purposes of this Section, "school athletic contest official" means any referee, umpire, coach, instructor, administrator, staff person, or school or school board employee of any public or private elementary and secondary school.

(3) For purposes of this Section, "recreation athletic contest official" means any referee, umpire, coach, instructor, administrator, staff person, or recreation employee of any public or quasi public recreation program.

B.(1) Whoever commits the crime of battery of a school or recreation athletic contest official shall be fined not less than one thousand dollars and not more than five thousand dollars and imprisoned not less than five days nor more than six months without benefit of suspension of sentence.

(2) Whoever commits the crime of battery of a school or recreation athletic contest official which results in serious bodily injury to the victim as defined in R.S. 14:34.1(B)(3) shall be fined not less than one thousand dollars and not more than five thousand dollars and imprisoned for not less than ten days nor more than six months.

(3)(a) In addition to any other penalty imposed, the court shall order the offender to perform forty hours of court-approved community service work.

(b) In addition to any other penalty imposed, the court shall order the offender to participate in a court-approved counseling program which may include anger management, abusive behavior intervention groups, or any other type of counseling deemed appropriate by the court. Any costs associated with the counseling program shall be borne by the offender.

(c) Participation in the community service and counseling program required by the provisions of Subparagraphs (a) and (b) of this Paragraph shall not be suspended.

(d) Failure to successfully complete the community service work and counseling program, as determined by the supervisor of the program to which he is assigned, may result in revocation of probation.

Acts 1990, No. 675, §1; Acts 1999, No. 1046, §1; Acts 2014, No. 815, §1.



RS 14:34.5 - Battery of a correctional facility employee

§34.5. Battery of a correctional facility employee

A.(1) Battery of a correctional facility employee is a battery committed without the consent of the victim when the offender has reasonable grounds to believe the victim is a correctional facility employee acting in the performance of his duty.

(2) For purposes of this Section, "correctional facility employee" means any employee of any jail, prison, correctional facility, juvenile institution, temporary holding center, halfway house, or detention facility.

(3) For purposes of this Section, "battery of a correctional facility employee" includes the use of force or violence upon the person of the employee by throwing water or any other liquid, feces, urine, blood, saliva, or any form of human waste by an offender while the offender is incarcerated and is being detained in any jail, prison, correctional facility, juvenile institution, temporary holding center, halfway house, or detention facility.

B.(1) Whoever commits the crime of battery of a correctional facility employee shall be fined not more than five hundred dollars and imprisoned not less than fifteen days nor more than six months without benefit of suspension of sentence.

(2) If at the time of the commission of the offense the offender is under the jurisdiction and legal custody of the Department of Public Safety and Corrections, or is being detained in any jail, prison, correctional facility, juvenile institution, temporary holding center, halfway house, or detention facility, the offender shall be fined not more than one thousand dollars and imprisoned with or without hard labor without benefit of parole, probation, or suspension of sentence for not less than one year nor more than five years. Such sentence shall be consecutive to any other sentence imposed for violation of the provisions of any state criminal law.

Acts 1997, No. 486, §1; Acts 1999, No. 86, §1; Acts 2013, No. 290, §1, eff. June 14, 2013.



RS 14:34.5.1 - Battery of a bus operator

§34.5.1. Battery of a bus operator

A. Battery of a bus operator is a battery committed without the consent of the victim when the offender has reasonable grounds to believe the victim is a bus operator.

B. For the purposes of this Section, a "bus operator" means any person employed by a public transit system who operates a bus, as defined in R.S. 32:1(5), or who operates an electronically operated cable car while that person is on duty in the course and scope of his or her employment, regardless of whether the bus is in motion at the time of the offense. "Bus operator" shall not include any person who operates a school bus.

C. Whoever commits the crime of battery on a bus operator shall be fined not more than five hundred dollars and imprisoned for not less than forty-eight hours nor more than six months without benefit of probation, parole, or suspension of sentence.

Acts 2003, No. 1244, §1.



RS 14:34.6 - Disarming of a peace officer

§34.6. Disarming of a peace officer

A. Disarming of a peace officer is committed when an offender, through use of force or threat of force, and without the consent of the peace officer, takes possession of any law enforcement equipment from the person of a peace officer or from an area within the peace officer's immediate control, when the offender has reasonable grounds to believe that the victim is a peace officer acting in the performance of his duty.

B. For purposes of this Section:

(1) "Law enforcement equipment" shall include any firearms, weapons, restraints, ballistics shields, forced entry tools, defense technology equipment, self-defense batons, self-defense sprays, chemical weapons, or electro shock weapons issued to a peace officer and used in the course and scope of his law enforcement duties.

(2) "Peace officer" shall include commissioned police officers, sheriffs, deputy sheriffs, marshals, deputy marshals, correctional officers, constables, wildlife enforcement agents, park wardens, livestock brand inspectors, forestry officers, and probation and parole officers.

C. Whoever commits the crime of disarming of a peace officer shall be imprisoned at hard labor for not more than five years.

Acts 1997, No. 558, §1; Acts 2003, No. 697, §1; Acts 2010, No. 820, §1.



RS 14:34.7 - Aggravated second degree battery

§34.7. Aggravated second degree battery

A. Aggravated second degree battery is a battery committed with a dangerous weapon when the offender intentionally inflicts serious bodily injury.

B. For purposes of this Section, the following words shall have the following meanings:

(1) "Active member of the United States Armed Forces" shall mean an active member of the United States Army, the United States Marine Corps, the United States Navy, the United States Air Force, the United States Coast Guard, or the National Guard.

(2) "Disabled veteran" shall mean a veteran member of the United States Army, the United States Marine Corps, the United States Navy, the United States Air Force, the United States Coast Guard, or the National Guard who is disabled as determined by the United States Department of Veteran Affairs.

(3) "Serious bodily injury" means bodily injury which involves unconsciousness, extreme physical pain or protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty, or a substantial risk of death.

C. Whoever commits the crime of aggravated second degree battery shall be fined not more than ten thousand dollars or imprisoned, with or without hard labor, for not more than fifteen years, or both. At least one year of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence if the offender knew or should have known that the victim is an active member of the United States Armed Forces or is a disabled veteran and the aggravated second degree battery was committed because of that status.

Acts 1997, No. 1318, §1, eff. July 15, 1997; Acts 2012, No. 40, §1.



RS 14:34.8 - Battery of emergency room personnel, emergency services personnel, or a healthcare professional

§34.8. Battery of emergency room personnel, emergency services personnel, or a healthcare professional

A.(1) Battery of emergency room personnel, emergency services personnel, or a healthcare professional is battery committed without the consent of the victim when the offender has reasonable grounds to believe that the victim is emergency room personnel, emergency services personnel, or a healthcare professional acting in the performance of his employment duties.

(2) The use of force of violence upon the person of emergency room personnel, emergency services personnel, or a healthcare professional by throwing feces, urine, blood, saliva, or any form of human waste by an offender while the offender is transported to or from a medical facility or while being evaluated or treated in a medical facility shall also constitute battery of emergency room personnel, emergency services personnel, or a healthcare professional.

B. For purposes of this Section:

(1) "Emergency room personnel" includes a person in a hospital emergency department who, in the course and scope of his employment or as a volunteer, provides services or medical care, or who assists in the providing of services or medical care, for the benefit of the general public during emergency situations. "Emergency room personnel" shall include but not be limited to any healthcare professional, emergency department clerk, emergency department technician, student, and emergency department volunteer working in the hospital emergency department.

(2) "Emergency services personnel" means any "emergency medical services personnel" as defined by R.S. 40:1075.3 or any "EMS practitioners" as defined by R.S. 40:1131.

(3) "Healthcare professional" means a person licensed or certified by this state to provide healthcare or professional services as a physician, physician assistant, dentist, registered or licensed practical nurse or certified nurse assistant, advanced practice registered nurse, certified emergency medical technician, paramedic, certified registered nurse anesthetist, nurse practitioner, respiratory therapist, clinical nurse specialist, pharmacist, optometrist, podiatrist, chiropractor, physical therapist, occupational therapist, licensed radiologic technologist, licensed clinical laboratory scientist, licensed professional counselor, certified social worker, or psychologist.

C.(1) Whoever commits the crime of battery of emergency room personnel, emergency services personnel, or a healthcare professional shall be fined not more than one thousand dollars and imprisoned for not less than fifteen days nor more than six months. At least forty-eight hours of the sentence imposed shall be without benefit of suspension of sentence.

(2) If the battery produces an injury that requires medical attention, the offender shall be fined not more than five thousand dollars and imprisoned with or without hard labor for not less than one year nor more than five years. At least five days of the sentence imposed shall be without benefit of suspension of sentence.

Acts 2014, No. 664, §1.



RS 14:35 - Simple battery

§35. Simple battery

A. Simple battery is a battery committed without the consent of the victim.

B. Whoever commits a simple battery shall be fined not more than one thousand dollars or imprisoned for not more than six months, or both.

Acts 1978, No. 394, §1; Acts 2006, No. 81, §1; Acts 2014, No. 791, §7.



RS 14:35.1 - Battery of a child welfare or adult protective service worker

§35.1. Battery of a child welfare or adult protective service worker

A.(1) Battery of a child welfare or adult protective service worker is a battery committed without the consent of the victim when the offender has reasonable grounds to believe the victim is a child welfare or adult protective service worker working in the performance of employment duties who has presented proper identification.

(2) For purposes of this Section, "child welfare worker" shall include any child protection investigator, family services worker, foster care worker, adoption worker, any supervisor of the above, or any person authorized to transport clients for the agency, or court appointed special advocate (CASA) program representative.

(3) For purposes of this Section, "adult protective service worker" shall include any adult protection specialist or adult protection specialist supervisor employed by the Louisiana Department of Health or the Governor's Office of Elderly Affairs.

B. Whoever commits the crime of battery of a child welfare or adult protective service worker shall be fined not more than five hundred dollars and shall be imprisoned not less than fifteen days nor more than six months, or both. At least seventy-two hours of the sentence imposed shall be served without benefit of suspension of sentence. If the battery produces an injury which requires medical attention, the offender shall be fined not more than one thousand dollars or imprisoned with or without hard labor for not less than one year nor more than five years, or both.

Acts 1987, No. 902, §1; Acts 2005, No. 59, §1, eff. June 16, 2005; Acts 2008, No. 43, §1.



RS 14:35.2 - Simple battery of persons with infirmities

§35.2. Simple battery of persons with infirmities

A. Simple battery of persons with infirmities is a battery committed against a person who is infirm, has a disability, or is aged and who is incapable of consenting to the battery due to either of the following:

(1) Advanced age.

(2) Unsoundness of mind, stupor, abnormal condition of the mind, or other mental or developmental disability, regardless of the age of the victim.

B. For purposes of this Section, "person who is infirm, has a disability, or is aged" shall include but not be limited to any individual who is a resident of a nursing home, facility for persons with intellectual disabilities, mental health facility, hospital, or other residential facility, or any individual who is sixty years of age or older. Lack of knowledge of the person's age shall not be a defense.

C. Whoever commits the crime of battery of persons with infirmities shall be fined not more than five hundred dollars and imprisoned not less than thirty days nor more than six months, or both.

Acts 1999, No. 1056, §1; Acts 2014, No. 811, §6, eff. June 23, 2014.



RS 14:35.3 - Domestic abuse battery

§35.3. Domestic abuse battery

A. Domestic abuse battery is the intentional use of force or violence committed by one household member or family member upon the person of another household member or family member.

B. For purposes of this Section:

(1) "Burning" means an injury to flesh or skin caused by heat, electricity, friction, radiation, or any other chemical or thermal reaction.

(2) "Community service activities" as used in this Section may include duty in any morgue, coroner's office, or emergency treatment room of a state-operated hospital or other state-operated emergency treatment facility, with the consent of the administrator of the morgue, coroner's office, hospital, or facility.

(3) "Court-monitored domestic abuse intervention program" means a program, comprised of a minimum of twenty-six in-person sessions occurring over a minimum of twenty-six weeks, that follows a model designed specifically for perpetrators of domestic abuse. The offender's progress in the program shall be monitored by the court. The provider of the program shall have all of the following:

(a) Experience in working directly with perpetrators and victims of domestic abuse.

(b) Experience in facilitating batterer intervention groups.

(c) Training in the causes and dynamics of domestic violence, characteristics of batterers, victim safety, and sensitivity to victims.

(4) "Family member" means spouses, former spouses, parents, children, stepparents, stepchildren, foster parents, and foster children.

(5) "Household member" means any person of the opposite sex presently or formerly living in the same residence with the offender as a spouse, whether married or not, or any child presently or formerly living in the same residence with the offender, or any child of the offender regardless of where the child resides.

(6) "Serious bodily injury" means bodily injury that involves unconsciousness, extreme physical pain, or protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty, or a substantial risk of death.

(7) "Strangulation" means intentionally impeding the normal breathing or circulation of the blood by applying pressure on the throat or neck or by blocking the nose or mouth of the victim.

C. On a first conviction, notwithstanding any other provision of law to the contrary, the offender shall be fined not less than three hundred dollars nor more than one thousand dollars and shall be imprisoned for not less than thirty days nor more than six months. At least forty-eight hours of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence. Imposition or execution of the remainder of the sentence shall not be suspended unless either of the following occurs:

(1) The offender is placed on probation with a minimum condition that he serve four days in jail and complete a court-monitored domestic abuse intervention program, and the offender shall not own or possess a firearm throughout the entirety of the sentence.

(2) The offender is placed on probation with a minimum condition that he perform eight, eight-hour days of court-approved community service activities and complete a court-monitored domestic abuse intervention program, and the offender shall not own or possess a firearm throughout the entirety of the sentence.

D. On a conviction of a second offense, notwithstanding any other provision of law to the contrary, regardless of whether the second offense occurred before or after the first conviction, the offender shall be fined not less than seven hundred fifty dollars nor more than one thousand dollars and shall be imprisoned with or without hard labor for not less than sixty days nor more than one year. At least fourteen days of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence, and the offender shall be required to complete a court-monitored domestic abuse intervention program. Imposition or execution of the remainder of the sentence shall not be suspended unless either of the following occurs:

(1) The offender is placed on probation with a minimum condition that he serve thirty days in jail and complete a court-monitored domestic abuse intervention program, and the offender shall not own or possess a firearm throughout the entirety of the sentence.

(2) The offender is placed on probation with a minimum condition that he perform thirty eight-hour days of court-approved community service activities and complete a court-monitored domestic abuse intervention program, and the offender shall not own or possess a firearm throughout the entirety of the sentence.

E. On a conviction of a third offense, notwithstanding any other provision of law to the contrary and regardless of whether the offense occurred before or after an earlier conviction, the offender shall be imprisoned with or without hard labor for not less than one year nor more than five years and shall be fined two thousand dollars. The first year of the sentence of imprisonment shall be imposed without benefit of probation, parole, or suspension of sentence.

F.(1) Except as otherwise provided in Paragraph (2) of this Subsection, on a conviction of a fourth or subsequent offense, notwithstanding any other provision of law to the contrary and regardless of whether the fourth offense occurred before or after an earlier conviction, the offender shall be imprisoned with hard labor for not less than ten years nor more than thirty years and shall be fined five thousand dollars. The first three years of the sentence of imprisonment shall be imposed without benefit of probation, parole, or suspension of sentence.

(2) If the offender has previously received the benefit of suspension of sentence, probation, or parole as a fourth or subsequent offender, no part of the sentence may be imposed with benefit of suspension of sentence, probation, or parole, and no portion of the sentence shall be imposed concurrently with the remaining balance of any sentence to be served for a prior conviction for any offense.

G.(1) For purposes of determining whether an offender has a prior conviction for violation of this Section, a conviction under this Section, or a conviction under the laws of any state or an ordinance of a municipality, town, or similar political subdivision of another state which prohibits the intentional use of force or violence committed by one household member or family member upon another household member or family member shall constitute a prior conviction.

(2) For purposes of this Section, a prior conviction shall not include a conviction for an offense under this Section if the date of completion of sentence, probation, parole, or suspension of sentence is more than ten years prior to the commission of the crime with which the offender is charged, and such conviction shall not be considered in the assessment of penalties hereunder. However, periods of time during which the offender was incarcerated in a penal institution in this or any other state shall be excluded in computing the ten-year period.

H. An offender ordered to complete a court-monitored domestic abuse intervention program required by the provisions of this Section shall pay the cost incurred in participation in the program. Failure to make such payment shall subject the offender to revocation of probation, unless the court determines that the offender is unable to pay.

I. This Subsection shall be cited as the "Domestic Abuse Child Endangerment Law". When the state proves, in addition to the elements of the crime as set forth in Subsection A of this Section, that a minor child thirteen years of age or younger was present at the residence or any other scene at the time of the commission of the offense, of the sentence imposed by the court, the execution of the minimum mandatory sentence provided by Subsection C or D of this Section, as appropriate, shall not be suspended, the minimum mandatory sentence imposed under Subsection E of this Section shall be two years without suspension of sentence, and the minimum mandatory sentence imposed under Subsection F of this Section shall be four years without suspension of sentence.

J. Any crime of violence, as defined in R.S. 14:2(B), against a person committed by one household member against another household member, shall be designated as an act of domestic abuse for consideration in any civil or criminal proceeding.

K. If the victim of domestic abuse battery is pregnant and the offender knows that the victim is pregnant at the time of the commission of the offense, the offender, who is sentenced under the provisions of this Section, shall be required to serve a minimum of forty-five days without benefit of suspension of sentence for a first conviction, upon a second conviction shall serve a minimum of one year imprisonment without benefit of suspension of sentence, upon a third conviction shall serve a minimum of two years with or without hard labor without benefit of probation, parole, or suspension of sentence, and upon a fourth and subsequent offense shall serve a minimum of four years at hard labor without benefit of probation, parole, or suspension of sentence.

L. Notwithstanding any other provision of law to the contrary, if the domestic abuse battery involves strangulation, the offender shall be imprisoned at hard labor for not more than three years.

M. Notwithstanding any other provision of law to the contrary, if the domestic abuse battery is committed by burning that results in serious bodily injury, the offense shall be classified as a crime of violence, and the offender shall be imprisoned at hard labor for not less than five nor more than fifty years without benefit of probation, parole, or suspension of sentence.

Acts 2003, No. 1038, §1; Acts 2004, No. 144, §1; Acts 2006, No. 559, §1; Acts 2007, No. 101, §1; Acts 2009, No. 90, §1; Acts 2009, No. 245, §1, eff. July 1, 2009; Acts 2010, No. 380, §1; Acts 2011, No. 284, §1; Acts 2012, No. 437, §1; Acts 2012, No. 535, §1, eff. June 5, 2012; Acts 2013, No. 289, §1, eff. June 14, 2013; Acts 2014, No. 194, §1; Acts 2015, No. 440, §1; Acts 2016, No. 452, §1.



RS 14:36 - Assault defined

§36. Assault defined

Assault is an attempt to commit a battery, or the intentional placing of another in reasonable apprehension of receiving a battery.

Acts 1978, No. 394, §1.



RS 14:37 - Aggravated assault

§37. Aggravated assault

A. Aggravated assault is an assault committed with a dangerous weapon.

B. Whoever commits an aggravated assault shall be fined not more than one thousand dollars or imprisoned for not more than six months, or both.

C. If the offense is committed upon a store's or merchant's employee while the offender is engaged in the perpetration or attempted perpetration of theft of goods, the offender shall be imprisoned for not less than one hundred twenty days without benefit of suspension of sentence nor more than six months and may be fined not more than one thousand dollars.

Acts 1978, No. 394, §1; Acts 1992, No. 985, §1.



RS 14:37.1 - Assault by drive-by shooting

§37.1. Assault by drive-by shooting

A. Assault by drive-by shooting is an assault committed with a firearm when an offender uses a motor vehicle to facilitate the assault.

B. Whoever commits an assault by drive-by shooting shall be imprisoned for not less than one year nor more than five years, with or without hard labor, and without benefit of suspension of sentence.

C. As used in this Section and in R.S. 14:30(A)(1) and 30.1(A)(2), the term "drive-by shooting" means the discharge of a firearm from a motor vehicle on a public street or highway with the intent either to kill, cause harm to, or frighten another person.

Acts 1993, No. 496, §1.



RS 14:37.2 - Aggravated assault upon a peace officer

§37.2. Aggravated assault upon a peace officer

A. Aggravated assault upon a peace officer is an assault committed upon a peace officer who is acting in the course and scope of his duties.

B. Whoever commits an aggravated assault upon a peace officer shall be fined not more than five thousand dollars, or imprisoned for not less than one year nor more than ten years, with or without hard labor, or both.

Acts 1995, No. 881, §1; Acts 1997, No. 936, §1; Acts 2001, No. 309, §1; Acts 2003, No. 239, §1; Acts 2016, No. 225, §1.



RS 14:37.3 - Unlawful use of a laser on a police officer

§37.3. Unlawful use of a laser on a police officer

A. Unlawful use of a laser on a police officer is the intentional projection of a laser on or at a police officer without consent of the officer when the offender has reasonable grounds to believe the officer is a police officer acting in the performance of his duty and that the officer will be injured, intimidated, or placed in fear of bodily harm.

B. For purposes of this Section the following terms have the following meanings:

(1) "Laser" means any device that projects a beam or point of light by means of light amplification by stimulated emission of radiation or any device that emits light which simulates the appearance of a laser.

(2) "Police officer" shall include commissioned police officers, sheriffs, deputy sheriffs, marshals, deputy marshals, correctional officers, constables, wildlife enforcement agents, and probation and parole officers.

C. Whoever commits the crime of unlawful use of a laser on a police officer shall be fined not more than five hundred dollars or imprisoned not more than six months, or both.

Acts 1999, No. 1076, §1.



RS 14:37.4 - Aggravated assault with a firearm

§37.4. Aggravated assault with a firearm

A. Aggravated assault with a firearm is an assault committed with a firearm.

B. For the purposes of this Section, "firearm" is defined as an instrument used in the propulsion of shot, shell, or bullets by the action of gunpowder exploded within it.

C. Whoever commits an aggravated assault with a firearm shall be fined not more than ten thousand dollars or imprisoned for not more than ten years, with or without hard labor, or both.

Acts 2001, No. 309, §1; Acts 2003, No. 239, §1; Acts 2012, No. 320, §1, eff. May 25, 2012.



RS 14:37.5 - Aggravated assault upon a utility service employee with a firearm

§37.5. Aggravated assault upon a utility service employee with a firearm

A. Aggravated assault upon a utility service employee with a firearm is an assault committed upon a utility service employee who is acting in the course and scope of his duties when the offender knows the victim is a utility service employee and the assault is committed with the intention of preventing the person from performing his official duties and is committed with a firearm.

B. For purposes of this Section:

(1) "Firearm" is defined as an instrument used in the propulsion of shot, shell, or bullets by the action of gunpowder exploded within it.

(2) "Utility service" means any electricity, gas, water, broadband, cable television, or telecommunications service.

(3) "Utility service employee" means any uniformed, readily identified employee of any utility service.

C. Whoever commits an aggravated assault upon a utility service employee with a firearm shall be fined not more than two thousand dollars or imprisoned for not less than one year nor more than three years, with or without hard labor, or both.

Acts 2006, No. 79, §1.



RS 14:37.6 - Aggravated assault with a motor vehicle upon a peace officer

§37.6. Aggravated assault with a motor vehicle upon a peace officer

A. Aggravated assault with a motor vehicle upon a peace officer is an assault committed with a motor vehicle upon a peace officer acting in the course and scope of his duties.

B. For the purposes of this Section:

(1) "Motor vehicle" shall include any motor vehicle, aircraft, watercraft, or other means of conveyance.

(2) "Peace officer" shall have the same meaning as defined in R.S. 40:2402.

C. Whoever commits the crime of aggravated assault with a motor vehicle upon a peace officer shall be fined not more than five thousand dollars, imprisoned with or without hard labor for not less than one year nor more than ten years, or both.

Acts 2010, No. 507, §1.



RS 14:37.7 - Domestic abuse aggravated assault

§37.7. Domestic abuse aggravated assault

A. Domestic abuse aggravated assault is an assault with a dangerous weapon committed by one household member or family member upon another household member or family member.

B. For purposes of this Section:

(1) "Family member" means spouses, former spouses, parents, children, stepparents, stepchildren, foster parents, and foster children.

(2) "Household member" means any person of the opposite sex presently or formerly living in the same residence with the offender as a spouse, whether married or not, or any child presently or formerly living in the same residence with the offender, or any child of the offender regardless of where the child resides.

C. Whoever commits the crime of domestic abuse aggravated assault shall be imprisoned at hard labor for not less than one year nor more than five years and fined not more than five thousand dollars.

D. This Subsection shall be cited as the "Domestic Abuse Aggravated Assault Child Endangerment Law". When the state proves, in addition to the elements of the crime as set forth in Subsection A of this Section, that a minor child thirteen years of age or younger was present at the residence or any other scene at the time of the commission of the offense, the mandatory minimum sentence imposed by the court shall be two years imprisonment at hard labor without benefit of parole, probation, or suspension of sentence.

Acts 2012, No. 535, §1, eff. June 5, 2012; Acts 2015, No. 440, §1.



RS 14:38 - Simple assault

§38. Simple assault

A. Simple assault is an assault committed without a dangerous weapon.

B. Whoever commits a simple assault shall be fined not more than two hundred dollars, or imprisoned for not more than ninety days, or both.

Acts 1978, No. 394, §1; Acts 2014, No. 791, §7.



RS 14:38.1 - Mingling harmful substances

§38.1. Mingling harmful substances

A. Mingling harmful substances is the intentional mingling of any harmful substance or matter with any food, drink, or medicine with intent that the same shall be taken by any human being to his injury.

B. Whoever commits the crime of mingling harmful substances shall be imprisoned, with or without hard labor, for not more than two years or fined not more than one thousand dollars, or both.

Acts 1978, No. 394, §1; Acts 2014, No. 791, §7.



RS 14:38.2 - Assault on a school teacher

§38.2. Assault on a school teacher

A.(1) Assault on a school teacher is an assault committed when the offender has reasonable grounds to believe the victim is a school teacher acting in the performance of his duties.

(2)(a) For purposes of this Section, "school teacher" means any teacher, instructor, administrator, staff person, or employee of any public or private elementary, secondary, vocational-technical training, special, or postsecondary school or institution. For purposes of this Section, "school teacher" shall also include any teacher aide and paraprofessional, school bus driver, food service worker, and other clerical, custodial, or maintenance personnel employed by a city, parish, or other local public school board.

(b) For the purposes of this Section, "assault" means an attempt to commit on a school teacher a battery or the intentional placing of a school teacher in reasonable apprehension of receiving a battery or making statements threatening physical harm to a school teacher.

(c) For the purposes of this Section, "school" means any public or nonpublic elementary, secondary, high school, vocational-technical school, college, special, or postsecondary school or institution, or university in this state.

(d) For the purposes of this Section, "student" means any person registered or enrolled at the school where the school teacher is employed.

B. Whoever commits the crime of assault on a school teacher shall be punished as follows:

(1) If the assault was committed by a student, upon conviction, the offender shall be fined not more than two thousand dollars or imprisoned not less than thirty days nor more than one hundred eighty days, or both.

(2) If the assault was committed by someone who is not a student, upon conviction, the offender shall be fined not more than two thousand dollars or imprisoned with or without hard labor for not less than one year nor more than three years, or both.

Acts 1994, 3rd Ex. Sess., No. 44, §1; Acts 2006, No. 733, §1, eff. July 1, 2006; Acts 2008, No. 295, §1, eff. June 17, 2008; Acts 2009, No. 283, §1.



RS 14:38.3 - Assault on a child welfare worker

§38.3. Assault on a child welfare worker

A.(1) Assault on a child welfare worker is an assault committed when the offender has reasonable grounds to believe the victim is a child welfare worker acting in the performance of his duties.

(2) For purposes of this Section, "child welfare worker" shall include any child protection investigator, family services worker, foster care worker, adoption worker, any supervisor of the above, any person authorized to transport clients for the agency, or court appointed special advocate (CASA) program representative.

B. Whoever commits the crime of assault on a child welfare worker shall be fined not more than five hundred dollars or imprisoned not less than fifteen days nor more than ninety days, or both.

Acts 2005, No. 59, §1, eff. June 16, 2005.



RS 14:39 - Negligent injuring

§39. Negligent injuring

A. Negligent injuring is either of the following:

(1) The inflicting of any injury upon the person of another by criminal negligence.

(2) The inflicting of any injury upon the person of another by a dog or other animal when the owner of the dog or other animal is reckless and criminally negligent in confining or restraining the dog or other animal.

B. The violation of a statute or ordinance shall be considered only as presumptive evidence of such negligence.

C. Whoever commits the crime of negligent injuring shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

D. The provisions of this Section shall not apply to:

(1) Any dog which is owned, or the service of which is employed, by any state or local law enforcement agency for the principal purpose of aiding in the detection of criminal activity, enforcement of laws, or apprehension of offenders.

(2) Any dog trained in accordance with the standards of a national or regional search and rescue association to respond to instructions from its handler in the search and rescue of lost or missing individuals and which dog, together with its handler, is prepared to render search and rescue services at the request of law enforcement.

(3) Any guide or service dog trained at a qualified dog guide or service school who is accompanying any blind person, visually impaired person, deaf person, hearing impaired person, or person with any other physical disability who is using the dog as a guide or for service.

(4) Any attack made by a dog lawfully inside a dwelling, a place of business, or a motor vehicle as defined in R.S. 32:1(40), against a person who is attempting to make an unlawful entry into the dwelling, place of business, or motor vehicle, or who has made an unlawful entry into the dwelling, place of business, or motor vehicle and the dog is protecting that property.

(5) Any attack made by livestock as defined in this Section.

E. For the purposes of this Section:

(1) "Harboring or keeping" means feeding, sheltering, or having custody over the animal for three or more consecutive days.

(2) "Livestock" means any animal except dogs and cats, bred, kept, maintained, raised, or used for profit, that is used in agriculture, aquaculture, agritourism, competition, recreation, or silvaculture, or for other related purposes or used in the production of crops, animals, or plant or animal products for market. This definition includes but is not limited to cattle, buffalo, bison, oxen, and other bovine; horses, mules, donkeys, and other equine; goats; sheep; swine; chickens, turkeys, and other poultry; domestic rabbits; imported exotic deer and antelope, elk, farm-raised white-tailed deer, farm-raised ratites, and other farm-raised exotic animals; fish, pet turtles, and other animals identified with aquaculture which are located in artificial reservoirs or enclosures that are both on privately owned property and constructed so as to prevent, at all times, the ingress and egress of fish life from public waters; any commercial crawfish from any crawfish pond; and any hybrid, mixture, or mutation of any such animal.

(3) "Owner" means any person, partnership, corporation, or other legal entity owning, harboring, or keeping any animal.

Acts 1978, No. 394, §1; Acts 2009, No. 199, §1; Acts 2014, No. 811, §6, eff. June 23, 2014.



RS 14:39.1 - Vehicular negligent injuring

§39.1. Vehicular negligent injuring

A. Vehicular negligent injuring is the inflicting of any injury upon the person of a human being when caused proximately or caused directly by an offender engaged in the operation of, or in actual physical control of, any motor vehicle, aircraft, watercraft, or other means of conveyance whenever any of the following conditions exists:

(1) The offender is under the influence of alcoholic beverages.

(2) The offender's blood alcohol concentration is 0.08 percent or more by weight based upon grams of alcohol per one hundred cubic centimeters of blood.

(3) The offender is under the influence of any controlled dangerous substance listed in Schedule I, II, III, IV, or V as set forth in R.S. 40:964.

(4)(a) The operator is under the influence of a combination of alcohol and one or more drugs which are not controlled dangerous substances and which are legally obtainable with or without a prescription.

(b) It shall be an affirmative defense to any charge under this Paragraph pursuant to this Section that the label on the container of the prescription drug or the manufacturer's package of the drug does not contain a warning against combining the medication with alcohol.

(5) The operator is under the influence of one or more drugs which are not controlled dangerous substances and which are legally obtainable with or without a prescription and the influence is caused by the operator knowingly consuming quantities of the drug or drugs which substantially exceed the dosage prescribed by the physician or the dosage recommended by the manufacturer of the drug.

B. The violation of a statute or ordinance shall be considered only as presumptive evidence of negligence as set forth in Subsection A.

C. Whoever commits the crime of vehicular negligent injuring shall be fined not more than one thousand dollars or imprisoned for not more than six months, or both.

Added by Acts 1983, No. 633, §1; Acts 1985, No. 747, §1; Acts 1988, No. 279, §1; Acts 1997, No. 1020, §1, eff. July 11, 1997; Acts 2001, No. 781, §1, eff. Sept. 30, 2003; Acts 2001, No. 1163, §5; Acts 2003, No. 758, §1, eff. Sept. 30, 2003.

NOTE: Section 6 of Acts 2001, No. 781, provides that the provisions of the Act shall become null and of no effect if and when Section 351 of P.L. 106-346 regarding the withholding of federal highway funds for failure to enact a 0.08 percent blood alcohol level is repealed or invalidated for any reason.



RS 14:39.2 - First degree vehicular negligent injuring

§39.2. First degree vehicular negligent injuring

A. First degree vehicular negligent injuring is the inflicting of serious bodily injury upon the person of a human being when caused proximately or caused directly by an offender engaged in the operation of, or in actual physical control of, any motor vehicle, aircraft, watercraft, or other means of conveyance whenever any of the following conditions exists:

(1) The offender is under the influence of alcoholic beverages.

(2) The offender's blood alcohol concentration is 0.08 percent or more by weight based upon grams of alcohol per one hundred cubic centimeters of blood.

(3) The offender is under the influence of any controlled dangerous substance listed in Schedule I, II, III, IV, or V as set forth in R.S. 40:964, or any abused substance.

(4)(a) The operator is under the influence of a combination of alcohol and one or more drugs which are not controlled dangerous substances and which are legally obtainable with or without a prescription.

(b) It shall be an affirmative defense to any charge under this Paragraph pursuant to this Section that the label on the container of the prescription drug or the manufacturer's package of the drug does not contain a warning against combining the medication with alcohol.

(5) The operator is under the influence of one or more drugs which are not controlled dangerous substances and which are legally obtainable with or without a prescription and the influence is caused by the operator knowingly consuming quantities of the drug or drugs which substantially exceed the dosage prescribed by the physician or the dosage recommended by the manufacturer of the drug.

B. The violation of a statute or ordinance shall be considered only as presumptive evidence of negligence as set forth in Subsection A.

C. For purposes of this Section, "serious bodily injury" means bodily injury which involves unconsciousness, extreme physical pain or protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member or organ or a mental faculty, or a substantial risk of death.

D. Whoever commits the crime of first degree vehicular negligent injuring shall be fined not more than two thousand dollars or imprisoned with or without hard labor for not more than five years, or both.

Acts 1995, No. 403, §1, eff. June 17, 1995; Acts 1997, No. 1021, §1, eff. July 11, 1997; Acts 2001, No. 781, §1, eff. Sept. 30, 2003; Acts 2001, No. 1163, §5; Acts 2003, No. 758, §1, eff. Sept. 30, 2003.



RS 14:40 - Intimidation by officers

§40. Intimidation by officers

A. Intimidation by officers is the intentional use, by any police officer or other person charged with the custody of parties accused of a crime or violation of a municipal ordinance, of threats, violence, or any means of inhuman treatment designed to secure a confession or incriminating statement from the person in custody.

B. Whoever commits the crime of intimidation by officers shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Acts 1978, No. 394, §1; Acts 2014, No. 791, §7.



RS 14:40.1 - Terrorizing

§40.1. Terrorizing

A. Terrorizing is the intentional communication of information that the commission of a crime of violence is imminent or in progress or that a circumstance dangerous to human life exists or is about to exist, with the intent of causing members of the general public to be in sustained fear for their safety; or causing evacuation of a building, a public structure, or a facility of transportation; or causing other serious disruption to the general public.

B. It shall be an affirmative defense that the person communicating the information provided for in Subsection A of this Section was not involved in the commission of a crime of violence or creation of a circumstance dangerous to human life and reasonably believed his actions were necessary to protect the welfare of the public.

C. Whoever commits the offense of terrorizing shall be fined not more than fifteen thousand dollars or imprisoned with or without hard labor for not more than fifteen years, or both.

Acts 1985, No. 191, §1; Acts 1997, No. 1318, §2, eff. July 15, 1997; Acts 2001, No. 1112, §1; Acts 2008, No. 451, §2, eff. June 25, 2008.



RS 14:40.2 - Stalking

§40.2. Stalking

A. Stalking is the intentional and repeated following or harassing of another person that would cause a reasonable person to feel alarmed or to suffer emotional distress. Stalking shall include but not be limited to the intentional and repeated uninvited presence of the perpetrator at another person's home, workplace, school, or any place which would cause a reasonable person to be alarmed, or to suffer emotional distress as a result of verbal, written, or behaviorally implied threats of death, bodily injury, sexual assault, kidnapping, or any other statutory criminal act to himself or any member of his family or any person with whom he is acquainted.

B.(1)(a) Notwithstanding any law to the contrary, on first conviction, whoever commits the crime of stalking shall be fined not less than five hundred dollars nor more than one thousand dollars and shall be imprisoned for not less than thirty days nor more than one year. Notwithstanding any other sentencing provisions, any person convicted of stalking shall undergo a psychiatric evaluation. Imposition of the sentence shall not be suspended unless the offender is placed on probation and participates in a court-approved counseling which could include but shall not be limited to anger management, abusive behavior intervention groups, or any other type of counseling deemed appropriate by the courts.

(b) Whoever commits the crime of stalking against a victim under the age of eighteen when the provisions of Paragraph (6) of this Subsection are not applicable shall be imprisoned for not more than three years, with or without hard labor, and fined not more than two thousand dollars, or both.

(2)(a) Any person who commits the offense of stalking and who is found by the trier of fact, whether the jury at a jury trial, the judge in a bench trial, or the judge at a sentencing hearing following a jury trial, beyond a reasonable doubt to have placed the victim of the stalking in fear of death or bodily injury by the actual use of or the defendant's having in his possession during the instances which make up the crime of stalking a dangerous weapon or is found beyond a reasonable doubt to have placed the victim in reasonable fear of death or bodily injury, shall be imprisoned for not less than one year nor more than five years, with or without hard labor, without benefit of probation, parole, or suspension of sentence and may be fined one thousand dollars, or both. Whether or not the defendant's use of or his possession of the dangerous weapon is a crime or, if a crime, whether or not he is charged for that offense separately or in addition to the crime of stalking shall have no bearing or relevance as to the enhanced sentence under the provisions of this Paragraph.

(b) If the victim is under the age of eighteen, and when the provisions of Paragraph (6) of this Subsection are not applicable, the offender shall be imprisoned for not less than two years nor more than five years, with or without hard labor, without benefit of probation, parole, or suspension of sentence and may be fined not less than one thousand nor more than two thousand dollars, or both.

(3) Any person who commits the offense of stalking against a person for whose benefit a protective order, a temporary restraining order, or any lawful order prohibiting contact with the victim issued by a judge or magistrate is in effect in either a civil or criminal proceeding, protecting the victim of the stalking from acts by the offender which otherwise constitute the crime of stalking, shall be punished by imprisonment with or without hard labor for not less than ninety days and not more than two years or fined not more than five thousand dollars, or both.

(4) Upon a second conviction occurring within seven years of a prior conviction for stalking, the offender shall be imprisoned with or without hard labor for not less than five years nor more than twenty years, without benefit of probation, parole, or suspension of sentence, and may be fined not more than five thousand dollars, or both.

(5) Upon a third or subsequent conviction, the offender shall be imprisoned with or without hard labor for not less that ten years and not more than forty years and may be fined not more than five thousand dollars, or both.

(6)(a) Any person thirteen years of age or older who commits the crime of stalking against a child twelve years of age or younger and who is found by the trier of fact, whether the jury at a jury trial, the judge in a bench trial, or the judge at a sentencing hearing following a jury trial, beyond a reasonable doubt to have placed the child in reasonable fear of death or bodily injury, or in reasonable fear of the death or bodily injury of a family member of the child shall be punished by imprisonment with or without hard labor for not less than one year and not more than three years and fined not less than fifteen hundred dollars and not more than five thousand dollars, or both.

(b) Lack of knowledge of the child's age shall not be a defense.

C. For the purposes of this Section, the following words shall have the following meanings:

(1) "Harassing" means the repeated pattern of verbal communications or nonverbal behavior without invitation which includes but is not limited to making telephone calls, transmitting electronic mail, sending messages via a third party, or sending letters or pictures.

(2) "Pattern of conduct" means a series of acts over a period of time, however short, evidencing an intent to inflict a continuity of emotional distress upon the person. Constitutionally protected activity is not included within the meaning of pattern of conduct.

(3) Repealed by Acts 1993, No. 125, §2.

D. As used in this Section, when the victim of the stalking is a child twelve years old or younger:

(1) "Pattern of conduct" includes repeated acts of nonconsensual contact involving the victim or a family member.

(2) "Family member" includes:

(a) A child, parent, grandparent, sibling, uncle, aunt, nephew, or niece of the victim, whether related by blood, marriage, or adoption.

(b) A person who lives in the same household as the victim.

(3)(a) "Nonconsensual contact" means any contact with a child twelve years old or younger that is initiated or continued without that child's consent, that is beyond the scope of the consent provided by that child, or that is in disregard of that child's expressed desire that the contact be avoided or discontinued.

(b) "Nonconsensual contact" includes:

(i) Following or appearing within the sight of that child.

(ii) Approaching or confronting that child in a public place or on private property.

(iii) Appearing at the residence of that child.

(iv) Entering onto or remaining on property occupied by that child.

(v) Contacting that child by telephone.

(vi) Sending mail or electronic communications to that child.

(vii) Placing an object on, or delivering an object to, property occupied by that child.

(c) "Nonconsensual contact" does not include any otherwise lawful act by a parent, tutor, caretaker, mandatory reporter, or other person having legal custody of the child as those terms are defined in the Louisiana Children's Code.

(4) "Victim" means the child who is the target of the stalking.

E. Whenever it is deemed appropriate for the protection of the victim, the court may send written notice to any employer of a person convicted for a violation of the provisions of this Section describing the conduct on which the conviction was based.

F.(1) Upon motion of the district attorney or on the court's own motion, whenever it is deemed appropriate for the protection of the victim, the court may, in addition to any penalties imposed pursuant to the provisions of this Section, grant a protective order which directs the defendant to refrain from abusing, harassing, interfering with the victim or the employment of the victim, or being physically present within a certain distance of the victim.

(2) Any protective order granted pursuant to the provisions of this Subsection shall be served on the defendant at the time of sentencing.

(3)(a) The court shall order that the protective order be effective either for an indefinite period of time or for a fixed term which shall not exceed eighteen months.

(b) If the court grants the protective order for an indefinite period of time pursuant to Subparagraph (a) of this Paragraph, after a hearing, on the motion of any party and for good cause shown, the court may modify the indefinite effective period of the protective order to be effective for a fixed term, not to exceed eighteen months, or to terminate the effectiveness of the protective order. A motion to modify or terminate the effectiveness of the protective order may be granted only after a good faith effort has been made to provide reasonable notice of the hearing to the victim, the victim's designated agent, or the victim's counsel, and either of the following occur:

(i) The victim, the victim's designated agent, or the victim's counsel is present at the hearing or provides written waiver of such appearance.

(ii) After a good faith effort has been made to provide reasonable notice of the hearing, the victim could not be located.

(4)(a) Immediately upon granting a protective order, the court shall cause to have prepared a Uniform Abuse Prevention Order, as provided in R.S. 46:2136.2, shall sign such order, and shall forward it to the clerk of court for filing, without delay.

(b) The clerk of the issuing court shall send a copy of the Uniform Abuse Prevention Order or any modification thereof to the chief law enforcement official of the parish where the victim resides. A copy of the Uniform Abuse Prevention Order shall be retained on file in the office of the chief law enforcement officer as provided in this Subparagraph until otherwise directed by the court.

(c) The clerk of the issuing court shall transmit the Uniform Abuse Prevention Order, or any modification thereof, to the Louisiana Protective Order Registry pursuant to R.S. 46:2136.2, by facsimile transmission, mail, or direct electronic input, where available, as expeditiously as possible, but no later than the end of the next business day after the order is filed with the clerk of court.

G. The provisions of this Section shall not apply to a private investigator licensed pursuant to the provisions of Chapter 56 of Title 37 of the Louisiana Revised Statutes of 1950, acting during the course and scope of his employment and performing his duties relative to the conducting of an investigation.

H. The provisions of this Section shall not apply to an investigator employed by an authorized insurer regulated pursuant to the provisions of Title 22 of the Louisiana Revised Statutes of 1950, acting during the course and scope of his employment and performing his duties relative to the conducting of an insurance investigation.

I. The provisions of this Section shall not apply to an investigator employed by an authorized self-insurance group or entity regulated pursuant to the provisions of Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950, acting during the course and scope of his employment and performing his duties relative to the conducting of an insurance investigation.

J. A conviction for stalking shall not be subject to expungement as provided for by R.S. 44:9.

Acts 1992, No. 80, §1; Acts 1993, No. 125, §§1, 2; Acts 1994, 3rd Ex. Sess., No. 30, §1; Acts 1995, No. 416, §1; Acts 1995, No. 645, §1; Acts 1997, No. 1231, §1, eff. July 15, 1997; Acts 1999, No. 957, §1; Acts 1999, No. 963, §1; Acts 2001, No. 1141, §1; Acts 2003, No. 1089, §1; Acts 2005, No. 161, §1; Acts 2007, No. 62, §1; Acts 2007, No. 226, §1; Acts 2012, No. 197, §1; Acts 2015, No. 440, §1.



RS 14:40.3 - Cyberstalking

§40.3. Cyberstalking

A. For the purposes of this Section, the following words shall have the following meanings:

(1) "Electronic communication" means any transfer of signs, signals, writing, images, sounds, data, or intelligence of any nature, transmitted in whole or in part by wire, radio, computer, electromagnetic, photoelectric, or photo-optical system.

(2) "Electronic mail" means the transmission of information or communication by the use of the Internet, a computer, a facsimile machine, a pager, a cellular telephone, a video recorder, or other electronic means sent to a person identified by a unique address or address number and received by that person.

B. Cyberstalking is action of any person to accomplish any of the following:

(1) Use in electronic mail or electronic communication of any words or language threatening to inflict bodily harm to any person or to such person's child, sibling, spouse, or dependent, or physical injury to the property of any person, or for the purpose of extorting money or other things of value from any person.

(2) Electronically mail or electronically communicate to another repeatedly, whether or not conversation ensues, for the purpose of threatening, terrifying, or harassing any person.

(3) Electronically mail or electronically communicate to another and to knowingly make any false statement concerning death, injury, illness, disfigurement, indecent conduct, or criminal conduct of the person electronically mailed or of any member of the person's family or household with the intent to threaten, terrify, or harass.

(4) Knowingly permit an electronic communication device under the person's control to be used for the taking of an action in Paragraph (1), (2), or (3) of this Subsection.

C.(1) Whoever commits the crime of cyberstalking shall be fined not more than two thousand dollars, or imprisoned for not more than one year, or both.

(2) Upon a second conviction occurring within seven years of the prior conviction for cyberstalking, the offender shall be imprisoned for not less than one hundred and eighty days and not more than three years, and may be fined not more than five thousand dollars, or both.

(3) Upon a third or subsequent conviction occurring within seven years of a prior conviction for stalking, the offender shall be imprisoned for not less than two years and not more than five years and may be fined not more than five thousand dollars, or both.

(4)(a) In addition, the court shall order that the personal property used in the commission of the offense shall be seized and impounded, and after conviction, sold at public sale or public auction by the district attorney in accordance with R.S. 15:539.1.

(b) The personal property made subject to seizure and sale pursuant to Subparagraph (a) of this Paragraph may include, but shall not be limited to, electronic communication devices, computers, computer related equipment, motor vehicles, photographic equipment used to record or create still or moving visual images of the victim that are recorded on paper, film, video tape, disc, or any other type of digital recording media.

D. Any offense under this Section committed by the use of electronic mail or electronic communication may be deemed to have been committed where the electronic mail or electronic communication was originally sent, originally received, or originally viewed by any person.

E. This Section does not apply to any peaceable, nonviolent, or nonthreatening activity intended to express political views or to provide lawful information to others.

Acts 2001, No. 737, §1; Acts 2010, No. 763, §1.



RS 14:40.4 - Burning cross on property of another or public place; intent to intimidate

§40.4. Burning cross on property of another or public place; intent to intimidate

A. It shall be unlawful for any person, with the intent of intimidating any person or group of persons to burn, or cause to be burned, a cross on the property of another, a highway, or other public place.

B. Whoever commits the crime of burning a cross with the intent of intimidating shall be fined not more than fifteen thousand dollars or imprisoned with or without hard labor for not more than fifteen years, or both.

Acts 2003, No. 843, §1.



RS 14:40.5 - Public display of a noose on property of another or public place; intent to intimidate

§40.5. Public display of a noose on property of another or public place; intent to intimidate

A. It shall be unlawful for any person, with the intent to intimidate any person or group of persons, to etch, paint, draw, or otherwise place or display a hangman's noose on the property of another, a highway, or other public place.

B. As used in this Section, "noose" means a rope tied in a slip knot, which binds closer the more it is drawn, which historically has been used in execution by hanging, and which symbolizes racism and intimidation.

C. Whoever commits the crime of public display of a noose with the intent to intimidate shall be fined not more than five thousand dollars or imprisoned with or without hard labor for not more than one year, or both.

Acts 2008, No. 643, §1.



RS 14:40.6 - Unlawful disruption of the operation of a school; penalties

§40.6. Unlawful disruption of the operation of a school; penalties

A. Unlawful disruption of the operation of a school is the commission of any of the following acts by a person, who is not authorized to be on school premises, which would foreseeably cause any of the following:

(1) Intimidation or harassment of any student or teacher by threat of force or force.

(2) Placing teachers or students in sustained fear for their health, safety, or welfare.

(3) Disrupting, obstructing, or interfering with the operation of the school.

B. For the purposes of this Section:

(1) "Authorized to be present on school premises" means all of the following:

(a) Any student enrolled at the school.

(b) Any teacher employed at the school.

(c) Any person attending a school sponsored function.

(d) Any other person who has authorization to be present on the school premises from the principal of the school in the case of a public school, or the principal or headmaster in the case of a nonpublic school.

(2) "School" means any public or nonpublic elementary, secondary, high school, vocational-technical school, college, special, or postsecondary school or institution, or university in this state.

(3) "School premises" means any property used for school purposes, including but not limited to school buildings, playgrounds, and parking lots.

(4) "School-sponsored function" means the specific designated area of the function, including but not limited to athletic competitions, dances, parties, or any extracurricular activity.

(5) "Student" means any person registered or enrolled at a school as defined in this Section.

(6) "Teacher" shall include any teacher or instructor, administrator, staff person, teacher aide, paraprofessional, school bus driver, food service worker, and other clerical, custodial, or maintenance personnel employed by any public or nonpublic elementary, secondary, high school, vocational-technical school, college, special, or postsecondary school or institution, or university in this state.

C. Whoever commits the offense of unlawful disruption of the operation of a school shall be fined not more than one thousand dollars or imprisoned with or without hard labor for not less than one year nor more than five years, or both.

D. Nothing herein shall be construed to prevent lawful assembly and orderly petition for the redress of grievances, including any labor dispute between any school or institution of higher learning and its employees, or contractor or subcontractor or any employees thereof. Nothing herein shall apply to a bona fide labor organization or its legal activities such as picketing, assembly, or concerted activities in the interest of its members for the purpose of securing better wages, hours, or working conditions.

Acts 2009, No. 302, §1.



RS 14:40.7 - Cyberbullying

§40.7. Cyberbullying

A. Cyberbullying is the transmission of any electronic textual, visual, written, or oral communication with the malicious and willful intent to coerce, abuse, torment, or intimidate a person under the age of eighteen.

B. For purposes of this Section:

(1) "Cable operator" means any person or group of persons who provides cable service over a cable system and directly, or through one or more affiliates, owns a significant interest in such cable system, or who otherwise controls or is responsible for, through any arrangement, the management and operation of such a cable system.

(2) "Electronic textual, visual, written, or oral communication" means any communication of any kind made through the use of a computer online service, Internet service, or any other means of electronic communication, including but not limited to a local bulletin board service, Internet chat room, electronic mail, or online messaging service.

(3) "Interactive computer service" means any information service, system, or access software provider that provides or enables computer access by multiple users to a computer server, including a service or system that provides access to the Internet and such systems operated or services offered by libraries or educational institutions.

(4) "Telecommunications service" means the offering of telecommunications for a fee directly to the public, regardless of the facilities used.

C. An offense committed pursuant to the provisions of this Section may be deemed to have been committed where the communication was originally sent, originally received, or originally viewed by any person.

D.(1) Except as provided in Paragraph (2) of this Subsection, whoever commits the crime of cyberbullying shall be fined not more than five hundred dollars, imprisoned for not more than six months, or both.

(2) When the offender is under the age of seventeen, the disposition of the matter shall be governed exclusively by the provisions of Title VII of the Children's Code.

E. The provisions of this Section shall not apply to a provider of an interactive computer service, provider of a telecommunications service, or a cable operator as defined by the provisions of this Section.

F. The provisions of this Section shall not be construed to prohibit or restrict religious free speech pursuant to Article I, Section 8 of the Constitution of Louisiana.

Acts 2010, No. 989, §1.



RS 14:41 - Rape; defined

SUBPART C. RAPE AND SEXUAL BATTERY

§41. Rape; defined

A. Rape is the act of anal, oral, or vaginal sexual intercourse with a male or female person committed without the person's lawful consent.

B. Emission is not necessary, and any sexual penetration, when the rape involves vaginal or anal intercourse, however slight, is sufficient to complete the crime.

C. For purposes of this Subpart, "oral sexual intercourse" means the intentional engaging in any of the following acts with another person:

(1) The touching of the anus or genitals of the victim by the offender using the mouth or tongue of the offender.

(2) The touching of the anus or genitals of the offender by the victim using the mouth or tongue of the victim.

Acts 1978, No. 239, §1. Acts 1985, No. 587, §1; Acts 1990, No. 722, §§1, 2; Acts 2001, No. 301, §1.



RS 14:42 - First degree rape

§42. First degree rape

A. First degree rape is a rape committed upon a person sixty-five years of age or older or where the anal, oral, or vaginal sexual intercourse is deemed to be without lawful consent of the victim because it is committed under any one or more of the following circumstances:

(1) When the victim resists the act to the utmost, but whose resistance is overcome by force.

(2) When the victim is prevented from resisting the act by threats of great and immediate bodily harm, accompanied by apparent power of execution.

(3) When the victim is prevented from resisting the act because the offender is armed with a dangerous weapon.

(4) When the victim is under the age of thirteen years. Lack of knowledge of the victim's age shall not be a defense.

(5) When two or more offenders participated in the act.

(6) When the victim is prevented from resisting the act because the victim suffers from a physical or mental infirmity preventing such resistance.

B. For purposes of Paragraph (5), "participate" shall mean:

(1) Commit the act of rape.

(2) Physically assist in the commission of such act.

C. For purposes of this Section, the following words have the following meanings:

(1) "Physical infirmity" means a person who is a quadriplegic or paraplegic.

(2) "Mental infirmity" means a person with an intelligence quotient of seventy or lower.

D.(1) Whoever commits the crime of first degree rape shall be punished by life imprisonment at hard labor without benefit of parole, probation, or suspension of sentence.

(2) However, if the victim was under the age of thirteen years, as provided by Paragraph (A)(4) of this Section:

(a) And if the district attorney seeks a capital verdict, the offender shall be punished by death or life imprisonment at hard labor without benefit of parole, probation, or suspension of sentence, in accordance with the determination of the jury. The provisions of Code of Criminal Procedure Art. 782 relative to cases in which punishment may be capital shall apply.

(b) And if the district attorney does not seek a capital verdict, the offender shall be punished by life imprisonment at hard labor without benefit of parole, probation, or suspension of sentence. The provisions of Code of Criminal Procedure Art. 782 relative to cases in which punishment is necessarily confinement at hard labor shall apply.

E. For all purposes, "aggravated rape" and "first degree rape" mean the offense defined by the provisions of this Section and any reference to the crime of aggravated rape is the same as a reference to the crime of first degree rape. Any act in violation of the provisions of this Section committed on or after August 1, 2015, shall be referred to as "first degree rape".

Acts 1978, No. 239, §1. Amended by Acts 1981, No. 707, §1; Acts 1984, No. 579, §1; Acts 1993, No. 630, §1; Acts 1995, No. 397, §1; Acts 1997, No. 757, §1; Acts 1997, No. 898, §1; Acts 2001, No. 301, §1; Acts 2003, No. 795, §1; Acts 2006, No. 178, §1; Acts 2015, No. 184, §1; Acts 2015, No. 256, §1.



RS 14:42.1 - Second degree rape

§42.1. Second degree rape

A. Second degree rape is rape committed when the anal, oral, or vaginal sexual intercourse is deemed to be without the lawful consent of the victim because it is committed under any one or more of the following circumstances:

(1) When the victim is prevented from resisting the act by force or threats of physical violence under circumstances where the victim reasonably believes that such resistance would not prevent the rape.

(2) When the victim is incapable of resisting or of understanding the nature of the act by reason of stupor or abnormal condition of the mind produced by a narcotic or anesthetic agent or other controlled dangerous substance administered by the offender and without the knowledge of the victim.

B. Whoever commits the crime of second degree rape shall be imprisoned at hard labor for not less than five nor more than forty years. At least two years of the sentence imposed shall be without benefit of probation, parole, or suspension of sentence.

C. For all purposes, "forcible rape" and "second degree rape" mean the offense defined by the provisions of this Section and any reference to the crime of forcible rape is the same as a reference to the crime of second degree rape. Any act in violation of the provisions of this Section committed on or after August 1, 2015, shall be referred to as "second degree rape".

Acts 1978, No. 239, §1. Acts 1984, No. 569, §1; Acts 1997, No. 862, §1; Acts 2001, No. 301, §1; Acts 2015, No. 184, §1; Acts 2015, No. 256, §1.



RS 14:43 - Third degree rape

§43. Third degree rape

A. Third degree rape is a rape committed when the anal, oral, or vaginal sexual intercourse is deemed to be without the lawful consent of a victim because it is committed under any one or more of the following circumstances:

(1) When the victim is incapable of resisting or of understanding the nature of the act by reason of a stupor or abnormal condition of mind produced by an intoxicating agent or any cause and the offender knew or should have known of the victim's incapacity.

(2) When the victim, through unsoundness of mind, is temporarily or permanently incapable of understanding the nature of the act and the offender knew or should have known of the victim's incapacity.

(3) When the victim submits under the belief that the person committing the act is someone known to the victim, other than the offender, and such belief is intentionally induced by any artifice, pretense, or concealment practiced by the offender.

(4) When the offender acts without the consent of the victim.

B. Whoever commits the crime of third degree rape shall be imprisoned at hard labor, without benefit of parole, probation, or suspension of sentence, for not more than twenty-five years.

C. For all purposes, "simple rape" and "third degree rape" mean the offense defined by the provisions of this Section and any reference to the crime of simple rape is the same as a reference to the crime of third degree rape. Any act in violation of the provisions of this Section committed on or after August 1, 2015, shall be referred to as "third degree rape".

Acts 1978, No. 239, §1; Acts 1990, No. 722, §1; Acts 1995, No. 946, §2; Acts 1997, No. 862, §1; Acts 2001, No. 131, §1; Acts 2001, No. 301, §1; Acts 2003, No. 232, §1; Acts 2003, No. 759, §1; Acts 2010, No. 359, §1; Acts 2015, No. 184, §1; Acts 2015, No. 256, §1.



RS 14:43.1 - Sexual battery

§43.1. Sexual battery

A. Sexual battery is the intentional touching of the anus or genitals of the victim by the offender using any instrumentality or any part of the body of the offender, directly or through clothing, or the touching of the anus or genitals of the offender by the victim using any instrumentality or any part of the body of the victim, directly or through clothing, when any of the following occur:

(1) The offender acts without the consent of the victim.

(2) The victim has not yet attained fifteen years of age and is at least three years younger than the offender.

(3) The offender is seventeen years of age or older and any of the following exist:

(a) The act is without consent of the victim, and the victim is prevented from resisting the act because either of the following conditions exist:

(i) The victim has paraplegia, quadriplegia, or is otherwise physically incapable of preventing the act due to a physical disability.

(ii) The victim is incapable, through unsoundness of mind, of understanding the nature of the act, and the offender knew or should have known of the victim's incapacity.

(b) The act is without consent of the victim, and the victim is sixty-five years of age or older.

B. Lack of knowledge of the victim's age shall not be a defense. However, normal medical treatment or normal sanitary care shall not be construed as an offense under the provisions of this Section.

C.(1) Whoever commits the crime of sexual battery shall be punished by imprisonment, with or without hard labor, without benefit of parole, probation, or suspension of sentence, for not more than ten years.

(2) Whoever commits the crime of sexual battery on a victim under the age of thirteen years when the offender is seventeen years of age or older shall be punished by imprisonment at hard labor for not less than twenty-five years nor more than ninety-nine years. At least twenty-five years of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence.

(3) Whoever commits the crime of sexual battery by violating the provisions of Paragraph (A)(3) of this Section shall be imprisoned at hard labor for not less than twenty-five years nor more than ninety-nine years. At least twenty-five years of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence.

(4) Upon completion of the term of imprisonment imposed in accordance with Paragraphs (2) and (3) of this Subsection, the offender shall be monitored by the Department of Public Safety and Corrections through the use of electronic monitoring equipment for the remainder of his natural life.

(5) Unless it is determined by the Department of Public Safety and Corrections, pursuant to rules adopted in accordance with the provisions of this Subsection, that a sexual offender is unable to pay all or any portion of such costs, each sexual offender to be electronically monitored shall pay the cost of such monitoring.

(6) The costs attributable to the electronic monitoring of an offender who has been determined unable to pay shall be borne by the department if, and only to the degree that, sufficient funds are made available for such purpose whether by appropriation of state funds or from any other source.

(7) The Department of Public Safety and Corrections shall develop, adopt, and promulgate rules in the manner provided in the Administrative Procedure Act that provide for the payment of such costs. Such rules shall contain specific guidelines which shall be used to determine the ability of the offender to pay the required costs and shall establish the reasonable costs to be charged. Such rules may provide for a sliding scale of payment so that an offender who is able to pay a portion, but not all, of such costs may be required to pay such portion.

Acts 1978, No. 239, §1. Amended by Acts 1981, No. 624, §1, eff. July 20, 1981; Acts 1984, No. 924, §1; Acts 1991, No. 654, §1; Acts 1995, No. 946, §2; Acts 2003, No. 232, §1; Acts 2006, No. 103, §1; Acts 2008, No. 33, §1; Acts 2011, No. 67, §1; Acts 2015, No. 256, §1.



RS 14:43.1.1 - Misdemeanor sexual battery

§43.1.1. Misdemeanor sexual battery

A. Misdemeanor sexual battery is the intentional touching of the breasts or buttocks of the victim by the offender using any instrumentality or any part of the body of the offender, directly or through clothing, or the intentional touching of the breasts or buttocks of the offender by the victim using any instrumentality or any part of the body of the victim, directly or through clothing, when the offender acts without the consent of the victim.

B. Whoever commits the crime of misdemeanor sexual battery shall be fined not more than one thousand dollars, or imprisoned for not more than six months, or both.

C. The offender shall not be eligible to have his conviction set aside and his prosecution dismissed in accordance with Code of Criminal Procedure Article 894.

D. The offender shall not be subject to any provisions of law that are applicable to sex offenders, including but not limited to any provision that requires the registration of the offender and notice to the public.

Acts 2015, No. 256, §1.



RS 14:43.2 - Second degree sexual battery

§43.2. Second degree sexual battery

A. Second degree sexual battery is the intentional engaging in any of the following acts with another person when the offender intentionally inflicts serious bodily injury on the victim:

(1) The touching of the anus or genitals of the victim by the offender using any instrumentality or any part of the body of the offender; or

(2) The touching of the anus or genitals of the offender by the victim using any instrumentality or any part of the body of the victim.

B. For the purposes of this Section, serious bodily injury means bodily injury which involves unconsciousness, extreme physical pain or protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty, or a substantial risk of death.

C.(1) Whoever commits the crime of second degree sexual battery shall be punished by imprisonment, with or without hard labor, without benefit of parole, probation, or suspension of sentence, for not more than fifteen years.

(2) Whoever commits the crime of second degree sexual battery on a victim under the age of thirteen years when the offender is seventeen years of age or older shall be punished by imprisonment at hard labor for not less than twenty-five years nor more than ninety-nine years. At least twenty-five years of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence.

(3) Any person who is seventeen years of age or older who commits the crime of second degree sexual battery shall be punished by imprisonment at hard labor for not less than twenty-five nor more than ninety-nine years, at least twenty-five years of the sentence imposed being served without benefit of parole, probation, or suspension of sentence, when any of the following conditions exist:

(a) The victim has paraplegia, quadriplegia, or is otherwise physically incapable of preventing the act due to a physical disability.

(b) The victim is incapable, through unsoundness of mind, of understanding the nature of the act, and the offender knew or should have known of the victim's incapacity.

(c) The victim is sixty-five years of age or older.

(4) - (6) Repealed by Acts 2011, No. 67, §2.

D.(1) Upon completion of the term of imprisonment imposed in accordance with Paragraphs (C)(2) and (3) of this Section, the offender shall be monitored by the Department of Public Safety and Corrections through the use of electronic monitoring equipment for the remainder of his natural life.

(2) Unless it is determined by the Department of Public Safety and Corrections, pursuant to rules adopted in accordance with the provisions of this Subsection, that a sexual offender is unable to pay all or any portion of such costs, each sexual offender to be electronically monitored shall pay the cost of such monitoring.

(3) The costs attributable to the electronic monitoring of an offender who has been determined unable to pay shall be borne by the department if, and only to the degree that, sufficient funds are made available for such purpose whether by appropriation of state funds or from any other source.

(4) The Department of Public Safety and Corrections shall develop, adopt, and promulgate rules in the manner provided in the Administrative Procedure Act that provide for the payment of such costs. Such rules shall contain specific guidelines which shall be used to determine the ability of the offender to pay the required costs and shall establish the reasonable costs to be charged. Such rules may provide for a sliding scale of payment so that an offender who is able to pay a portion, but not all, of such costs may be required to pay such portion.

Added by Acts 1983, No. 78, §1. Acts 1984, No. 568, §1; Acts 1995, No. 946, §2; Acts 2004, No. 676, §1; Acts 2006, No. 103, §1; Acts 2008, No. 33, §1; Acts 2011, No. 67, §§1, 2.



RS 14:43.3 - Oral sexual battery

§43.3. Oral sexual battery

A. Oral sexual battery is the intentional touching of the anus or genitals of the victim by the offender using the mouth or tongue of the offender, or the touching of the anus or genitals of the offender by the victim using the mouth or tongue of the victim, when any of the following occur:

(1) The victim, who is not the spouse of the offender, is under the age of fifteen years and is at least three years younger than the offender.

(2) The offender is seventeen years of age or older and any of the following exist:

(a) The act is without the consent of the victim, and the victim is prevented from resisting the act because either of the following conditions exist:

(i) The victim has paraplegia, quadriplegia, or is otherwise physically incapable of preventing the act due to a physical disability.

(ii) The victim is incapable, through unsoundness of mind, of understanding the nature of the act, and the offender knew or should have known of the victim's incapacity.

(b) The act is without the consent of the victim, and the victim is sixty-five years of age or older.

B. Lack of knowledge of the victim's age shall not be a defense.

C.(1) Whoever commits the crime of oral sexual battery shall be punished by imprisonment, with or without hard labor, without benefit of parole, probation, or suspension of sentence, for not more than ten years.

(2) Whoever commits the crime of oral sexual battery on a victim under the age of thirteen years when the offender is seventeen years of age or older shall be punished by imprisonment at hard labor for not less than twenty-five years nor more than ninety-nine years. At least twenty-five years of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence.

(3) Whoever commits the crime of oral sexual battery by violating the provisions of Paragraph (A)(2) of this Section shall be imprisoned at hard labor for not less than twenty-five years nor more than ninety-nine years. At least twenty-five years of the sentence imposed shall be served without parole, probation, or suspension of sentence.

(4) - (6) Repealed by Acts 2011, No. 67, §2.

D.(1) Upon completion of the term of imprisonment imposed in accordance with Paragraphs (C)(2) and (3) of this Section, the offender shall be monitored by the Department of Public Safety and Corrections through the use of electronic monitoring equipment for the remainder of his natural life.

(2) Unless it is determined by the Department of Public Safety and Corrections, pursuant to rules adopted in accordance with the provisions of this Subsection, that a sexual offender is unable to pay all or any portion of such costs, each sexual offender to be electronically monitored shall pay the cost of such monitoring.

(3) The costs attributable to the electronic monitoring of an offender who has been determined unable to pay shall be borne by the department if, and only to the degree that, sufficient funds are made available for such purpose whether by appropriation of state funds or from any other source.

(4) The Department of Public Safety and Corrections shall develop, adopt, and promulgate rules in the manner provided in the Administrative Procedure Act, that provide for the payment of such costs. Such rules shall contain specific guidelines which shall be used to determine the ability of the offender to pay the required costs and shall establish the reasonable costs to be charged. Such rules may provide for a sliding scale of payment so that an offender who is able to pay a portion, but not all, of such costs may be required to pay such portion.

Acts 1985, No. 287, §1; Acts 1995, No. 946, §2; Acts 2001, No. 301, §1; Acts 2006, No. 103, §1; Acts 2008, No. 33, §1; Acts 2011, No. 67, §§1, 2.



RS 14:43.4 - Female genital mutilation

§43.4. Female genital mutilation

A. A person is guilty of female genital mutilation when any of the following occur:

(1) The person knowingly circumcises, excises, or infibulates the whole or any part of the labia majora, labia minora, or clitoris of a female minor.

(2) The parent, guardian, or other person legally responsible or charged with the care or custody of a female minor allows the circumcision, excision, or infibulation, in whole or in part, of such minor's labia majora, labia minora, or clitoris.

(3) The person knowingly removes or causes or permits the removal of a female minor from this state for the purpose of circumcising, excising, or infibulating, in whole or in part, the labia majora, labia minora, or clitoris of such female.

B. It shall not be a defense to prosecution for a violation of this Section that the conduct described in Subsection A of this Section is required as a matter of custom, ritual, or religious practice, or that the minor on whom it is performed, or the minor's parent or legal guardian, consented to the procedure.

C. If the action described in Subsection A of this Section is performed by a licensed physician during a surgical procedure, it shall not be a violation of this Section if either of the following is true:

(1) The procedure is necessary to the physical health of the minor on whom it is performed.

(2) The procedure is performed on a minor who is in labor or who has just given birth and is performed for medical purposes connected with that labor or birth.

D. Whoever commits the crime of female genital mutilation shall be punished by imprisonment, with or without hard labor, for not more than fifteen years.

Acts 2012, No. 207, §1.



RS 14:43.5 - Intentional exposure to AIDS virus

§43.5. Intentional exposure to AIDS virus

A. No person shall intentionally expose another to any acquired immunodeficiency syndrome (AIDS) virus through sexual contact without the knowing and lawful consent of the victim.

B. No person shall intentionally expose another to any acquired immunodeficiency syndrome (AIDS) virus through any means or contact without the knowing and lawful consent of the victim.

C. No person shall intentionally expose a police officer to any AIDS virus through any means or contact without the knowing and lawful consent of the police officer when the offender has reasonable grounds to believe the victim is a police officer acting in the performance of his duty.

D. For purposes of this Section, the following words have the following meanings:

(1) "Means or contact" is defined as spitting, biting, stabbing with an AIDS contaminated object, or throwing of blood or other bodily substances.

(2) "Police officer" includes a commissioned police officer, sheriff, deputy sheriff, marshal, deputy marshal, correctional officer, constable, wildlife enforcement agent, and probation and parole officer.

E.(1) Whoever commits the crime of intentional exposure to AIDS virus shall be fined not more than five thousand dollars, imprisoned with or without hard labor for not more than ten years, or both.

(2) Whoever commits the crime of intentional exposure to AIDS virus against a police officer shall be fined not more than six thousand dollars, imprisoned with or without hard labor for not more than eleven years, or both.

Acts 1987, No. 663, §1; Acts 1993, No. 411, §1.



RS 14:43.6 - Administration of medroxyprogesterone acetate (MPA) to certain sex offenders

§43.6. Administration of medroxyprogesterone acetate (MPA) to certain sex offenders

A. Notwithstanding any other provision of law to the contrary, upon a first conviction of R.S. 14:42 (aggravated or first degree rape), R.S. 14:42.1 (forcible or second degree rape), R.S. 14:43.2 (second degree sexual battery), R.S. 14:81.2(D)(1) (molestation of a juvenile when the victim is under the age of thirteen), and R.S. 14:89.1 (aggravated crime against nature), the court may sentence the offender to be treated with medroxyprogesterone acetate (MPA), according to a schedule of administration monitored by the Department of Public Safety and Corrections.

B.(1) Notwithstanding any other provision of law to the contrary, upon a second or subsequent conviction of R.S. 14:42 (aggravated or first degree rape) , R.S. 14:42.1 (forcible or second degree rape), R.S. 14:43.2 (second degree sexual battery), R.S. 14:81.2(D)(1) (molestation of a juvenile when the victim is under the age of thirteen), and R.S. 14:89.1 (aggravated crime against nature), the court shall sentence the offender to be treated with medroxyprogesterone acetate (MPA) according to a schedule of administration monitored by the Department of Public Safety and Corrections.

(2) If the court sentences a defendant to be treated with medroxyprogesterone acetate (MPA), this treatment may not be imposed in lieu of, or reduce, any other penalty prescribed by law. However, in lieu of treatment with medroxyprogesterone acetate (MPA), the court may order the defendant to undergo physical castration provided the defendant file a written motion with the court stating that he intelligently and knowingly, gives his voluntary consent to physical castration as an alternative to the treatment.

C.(1) An order of the court sentencing a defendant to medroxyprogesterone acetate (MPA) treatment under this Section, shall be contingent upon a determination by a court appointed medical expert, that the defendant is an appropriate candidate for treatment. This determination shall be made not later than sixty days from the imposition of sentence. An order of the court sentencing a defendant to medroxyprogesterone acetate (MPA) treatment shall specify the duration of treatment for a specific term of years, or in the discretion of the court, up to the life of the defendant.

(2) In all cases involving defendants sentenced to a period of incarceration or confinement in an institution, the administration of treatment with medroxyprogesterone acetate (MPA) shall commence not later than one week prior to the defendant's release from prison or such institution.

(3) The Department of Public Safety and Corrections shall provide the services necessary to administer medroxyprogesterone acetate (MPA) treatment. Nothing in this Section shall be construed to require the continued administration of medroxyprogesterone acetate (MPA) treatment when it is not medically appropriate.

(4) If a defendant whom the court has sentenced to be treated with medroxyprogesterone acetate (MPA) fails to appear as required by the Department of Public Safety and Corrections for purposes of administering the medroxyprogesterone acetate (MPA) or who refuses to allow the administration of medroxyprogesterone acetate (MPA), then the defendant shall be charged with a violation of the provisions of this Section. Upon conviction, the offender shall be imprisoned, with or without hard labor, for not less than three years nor more than five years without benefit of probation, parole, or suspension of sentence.

(5) If a defendant whom the court has sentenced to be treated with medroxyprogesterone acetate (MPA) or ordered to undergo physical castration takes any drug or other substance to reverse the effects of the treatment, he shall be held in contempt of court.

Acts 2008, No. 441, §1, eff. June 25, 2008; Acts 2011, No. 67, §1; Acts 2014, No. 602, §4, eff. June 12, 2014; Acts 2015, No. 184, §1.



RS 14:44 - Aggravated kidnapping

SUBPART D. KIDNAPPING AND FALSE IMPRISONMENT

§44. Aggravated kidnapping

Aggravated kidnapping is the doing of any of the following acts with the intent thereby to force the victim, or some other person, to give up anything of apparent present or prospective value, or to grant any advantage or immunity, in order to secure a release of the person under the offender's actual or apparent control:

(1) The forcible seizing and carrying of any person from one place to another; or

(2) The enticing or persuading of any person to go from one place to another; or

(3) The imprisoning or forcible secreting of any person.

Whoever commits the crime of aggravated kidnapping shall be punished by life imprisonment at hard labor without benefit of parole, probation, or suspension of sentence.

Amended by Acts 1980, No. 679, §1.



RS 14:44.1 - Second degree kidnapping

§44.1. Second degree kidnapping

A. Second degree kidnapping is the doing of any of the acts listed in Subsection B wherein the victim is:

(1) Used as a shield or hostage;

(2) Used to facilitate the commission of a felony or the flight after an attempt to commit or the commission of a felony;

(3) Physically injured or sexually abused;

(4) Imprisoned or kidnapped for seventy-two or more hours, except as provided in R.S. 14:45(A)(4) or (5); or

(5) Imprisoned or kidnapped when the offender is armed with a dangerous weapon or leads the victim to reasonably believe he is armed with a dangerous weapon.

B. For purposes of this Section, kidnapping is:

(1) The forcible seizing and carrying of any person from one place to another; or

(2) The enticing or persuading of any person to go from one place to another; or

(3) The imprisoning or forcible secreting of any person.

C. Whoever commits the crime of second degree kidnapping shall be imprisoned at hard labor for not less than five nor more than forty years. At least two years of the sentence imposed shall be without benefit of parole, probation, or suspension of sentence.

Acts 1989, No. 276, §1.



RS 14:44.2 - Aggravated kidnapping of a child

§44.2. Aggravated kidnapping of a child

A. Aggravated kidnapping of a child is the unauthorized taking, enticing, or decoying away and removing from a location for an unlawful purpose by any person other than a parent, grandparent, or legal guardian of a child under the age of thirteen years with the intent to secret the child from his parent or legal guardian.

B.(1) Whoever commits the crime of aggravated kidnapping of a child shall be punished by life imprisonment at hard labor without benefit of parole, probation, or suspension of sentence.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, if the child is returned not physically injured or sexually abused, then the offender shall be punished in accordance with the provisions of R.S. 14:44.1.

Acts 2001, No. 654, §1; Acts 2006, No. 118, §1.



RS 14:45 - Simple kidnapping

§45. Simple kidnapping

A. Simple kidnapping is:

(1) The intentional and forcible seizing and carrying of any person from one place to another without his consent.

(2) The intentional taking, enticing or decoying away, for an unlawful purpose, of any child not his own and under the age of fourteen years, without the consent of its parent or the person charged with its custody.

(3) The intentional taking, enticing or decoying away, without the consent of the proper authority, of any person who has been lawfully committed to any institution for orphans, persons with mental illness, persons with intellectual disabilities, or other similar institution.

(4) The intentional taking, enticing or decoying away and removing from the state, by any parent of his or her child, from the custody of any person to whom custody has been awarded by any court of competent jurisdiction of any state, without the consent of the legal custodian, with intent to defeat the jurisdiction of the said court over the custody of the child.

(5) The taking, enticing or decoying away and removing from the state, by any person, other than the parent, of a child temporarily placed in his custody by any court of competent jurisdiction in the state, with intent to defeat the jurisdiction of said court over the custody of the child.

B. Whoever commits the crime of simple kidnapping shall be fined not more than five thousand dollars, imprisoned with or without hard labor for not more than five years, or both.

Amended by Acts 1962, No. 344, §1; Acts 1966, No. 253, §1; Acts 1980, No. 708, §1; Acts 2014, No. 811, §6, eff. June 23, 2014.



RS 14:45.1 - Interference with the custody of a child

§45.1. Interference with the custody of a child

A. Interference with the custody of a child is the intentional taking, enticing, or decoying away of a minor child by a parent not having a right of custody, with intent to detain or conceal such child from a parent having a right of custody pursuant to a court order or from a person entrusted with the care of the child by a parent having custody pursuant to a court order.

It shall be an affirmative defense that the offender reasonably believed his actions were necessary to protect the welfare of the child.

B. Whoever commits the crime of interference with the custody of a child shall be fined not more than five hundred dollars or be imprisoned for not more than six months, or both. Costs of returning a child to the jurisdiction of the court shall be assessed against any defendant convicted of a violation of this Section, as court costs as provided by the Louisiana Code of Criminal Procedure.

Added by Acts 1981, No. 725, §1.



RS 14:46 - False imprisonment

§46. False imprisonment

A. False imprisonment is the intentional confinement or detention of another, without his consent and without proper legal authority.

B. Whoever commits the crime of false imprisonment shall be fined not more than two hundred dollars, or imprisoned for not more than six months, or both.

Acts 2014, No. 791, §7.



RS 14:46.1 - False imprisonment; offender armed with dangerous weapon

§46.1. False imprisonment; offender armed with dangerous weapon

A. False imprisonment while armed with a dangerous weapon is the unlawful intentional confinement or detention of another while the offender is armed with a dangerous weapon.

B. Whoever commits the crime of false imprisonment while armed with a dangerous weapon shall be imprisoned, with or without hard labor, for not more than ten years.

Added by Acts 1982, No. 752, §1.



RS 14:46.2 - Human trafficking

§46.2. Human trafficking

A. It shall be unlawful:

(1)(a) For any person to knowingly recruit, harbor, transport, provide, solicit, receive, isolate, entice, obtain, or maintain the use of another person through fraud, force, or coercion to provide services or labor.

(b) For any person to knowingly recruit, harbor, transport, provide, solicit, sell, purchase, receive, isolate, entice, obtain, or maintain the use of a person under the age of twenty-one years for the purpose of engaging in commercial sexual activity regardless of whether the person was recruited, harbored, transported, provided, solicited, sold, purchased, received, isolated, enticed, obtained, or maintained through fraud, force, or coercion. It shall not be a defense to prosecution for a violation of the provisions of this Subparagraph that the person did not know the age of the victim or that the victim consented to the prohibited activity.

(2) For any person to knowingly benefit from activity prohibited by the provisions of this Section.

(3) For any person to knowingly facilitate any of the activities prohibited by the provisions of this Section by any means, including but not limited to helping, aiding, abetting, or conspiring, regardless of whether a thing of value has been promised to or received by the person.

B.(1) Except as provided in Paragraphs (2) and (3) of this Subsection, whoever commits the crime of human trafficking shall be fined not more than ten thousand dollars and shall be imprisoned at hard labor for not more than ten years.

(2)(a) Whoever commits the crime of human trafficking when the services include commercial sexual activity or any sexual conduct constituting a crime under the laws of this state shall be fined not more than fifteen thousand dollars and shall be imprisoned at hard labor for not more than twenty years.

(b) Whoever commits the crime of human trafficking in violation of the provisions of Subparagraph (A)(1)(b) of this Section shall be fined not more than fifty thousand dollars, imprisoned at hard labor for not less than fifteen years, nor more than fifty years, or both.

(3) Whoever commits the crime of human trafficking when the trafficking involves a person under the age of eighteen shall be fined not more than twenty-five thousand dollars and shall be imprisoned at hard labor for not less than five nor more than twenty-five years, five years of which shall be without the benefit of parole, probation, or suspension of sentence.

(4)(a) In addition, the court shall order that the personal property used in the commission of the offense shall be seized and impounded, and after conviction, sold at public sale or public auction by the district attorney in accordance with R.S. 15:539.1.

(b) The personal property made subject to seizure and sale pursuant to Subparagraph (a) of this Paragraph may include, but shall not be limited to, electronic communication devices, computers, computer related equipment, motor vehicles, photographic equipment used to record or create still or moving visual images of the victim that are recorded on paper, film, video tape, disc, or any other type of digital recording media.

C. For purposes of this Section:

(1) "Commercial sexual activity" means any sexual act performed or conducted when anything of value has been given, promised, or received by any person.

(2) "Debt bondage" means inducing an individual to provide any of the following:

(a) Commercial sexual activity in payment toward or satisfaction of a real or purported debt.

(b) Labor or services in payment toward or satisfaction of a real or purported debt if either of the following occur:

(i) The reasonable value of the labor or services provided is not applied toward the liquidation of the debt.

(ii) The length of the labor or services is not limited and the nature of the labor or services is not defined.

(3) "Fraud, force, or coercion" shall include but not be limited to any of the following:

(a) Causing or threatening to cause serious bodily injury.

(b) Physically restraining or threatening to physically restrain another person.

(c) Abduction or threatened abduction of an individual.

(d) The use of a plan, pattern, or statement with intent to cause an individual to believe that failure to perform an act will result in the use of force against, abduction of, serious harm to, or physical restraint of an individual.

(e) The abuse or threatened abuse of law or legal process.

(f) The actual or threatened destruction, concealment, removal, confiscation, or possession of any actual or purported passport or other immigration document, or any other actual or purported government identification document, of another person.

(g) Controlling or threatening to control an individual's access to a controlled dangerous substance as set forth in R.S. 40:961 et seq.

(h) The use of an individual's physical or mental impairment, where such impairment has substantial adverse effects on the individual's cognitive or volitional functions.

(i) The use of debt bondage or civil or criminal fraud.

(j) Extortion as defined in R.S. 14:66.

(4) "Labor or services" means activity having an economic value.

D. It shall not be a defense to prosecution for a violation of this Section that the person being recruited, harbored, transported, provided, solicited, received, isolated, enticed, obtained, or maintained is actually a law enforcement officer or peace officer acting within the official scope of his duties.

E. If any Subsection, Paragraph, Subparagraph, Item, sentence, clause, phrase, or word of this Section is for any reason held to be invalid, unlawful, or unconstitutional, such decision shall not affect the validity of the remaining portions of this Section.

F.(1) A victim of trafficking involving services that include commercial sexual activity or any sexual contact which constitutes a crime pursuant to the laws of this state shall have an affirmative defense to prosecution for any of the following offenses which were committed as a direct result of being trafficked:

(a) R.S. 14:82 (Prostitution).

(b) R.S. 14:83.3 (Prostitution by massage).

(c) R.S. 14:83.4 (Massage; sexual conduct prohibited).

(d) R.S. 14:89 (Crime against nature).

(e) R.S. 14:89.2 (Crime against nature by solicitation).

(2) Any person seeking to raise this affirmative defense shall provide written notice to the state at least forty-five days prior to trial or at an earlier time as otherwise required by the court.

(3) Any person determined to be a victim pursuant to the provisions of this Subsection shall be notified of any treatment or specialized services for sexually exploited persons to the extent that such services are available.

Acts 2005, No. 187, §1; Acts 2010, No. 382, §1; Acts 2010, No. 763, §1; Acts 2011, No. 64, §1; Acts 2012, No. 446, §1; Acts 2014, No. 564, §1; Acts 2016, No. 269, §1.



RS 14:46.3 - Trafficking of children for sexual purposes

§46.3. Trafficking of children for sexual purposes

A. It shall be unlawful:

(1) For any person to knowingly recruit, harbor, transport, provide, sell, purchase, receive, isolate, entice, obtain, or maintain the use of a person under the age of eighteen years for the purpose of engaging in commercial sexual activity.

(2) For any person to knowingly benefit from activity prohibited by the provisions of this Section.

(3) For any parent, legal guardian, or person having custody of a person under the age of eighteen years to knowingly permit or consent to such minor entering into any activity prohibited by the provisions of this Section.

(4) For any person to knowingly facilitate any of the activities prohibited by the provisions of this Section by any means, including but not limited to helping, aiding, abetting, or conspiring, regardless of whether a thing of value has been promised to or received by the person.

(5) For any person to knowingly advertise any of the activities prohibited by this Section.

(6) For any person to knowingly sell or offer to sell travel services that include or facilitate any of the activities prohibited by this Section.

B. For purposes of this Section, "commercial sexual activity" means any sexual act performed or conducted when any thing of value has been given, promised, or received by any person.

C.(1) Consent of the minor shall not be a defense to a prosecution pursuant to the provisions of this Section.

(2) Lack of knowledge of the victim's age shall not be a defense to a prosecution pursuant to the provisions of this Section.

(3) It shall not be a defense to prosecution for a violation of this Section that the person being recruited, harbored, transported, provided, sold, purchased, received, isolated, enticed, obtained, or maintained is actually a law enforcement officer or peace officer acting within the official scope of his duties.

D.(1)(a) Whoever violates the provisions of Paragraph (A)(1), (2), (4), (5), or (6) of this Section shall be fined not more than fifty thousand dollars, imprisoned at hard labor for not less than fifteen, nor more than fifty years, or both.

(b) Whoever violates the provisions of Paragraph (A)(1), (2), (4), (5), or (6) of this Section when the victim is under the age of fourteen years shall be fined not more than seventy-five thousand dollars and imprisoned at hard labor for not less than twenty-five years nor more than fifty years. At least twenty-five years of the sentence imposed shall be served without benefit of probation, parole, or suspension of sentence.

(c) Any person who violates the provisions of Paragraph (A)(1), (2), (4), (5), or (6) of this Section, who was previously convicted of a sex offense as defined in R.S. 15:541 when the victim of the sex offense was under the age of eighteen years, shall be fined not more than one hundred thousand dollars and shall be imprisoned at hard labor for not less than fifty years or for life. At least fifty years of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence.

(2) Whoever violates the provisions of Paragraph (A)(3) of this Section shall be required to serve at least five years of the sentence provided for in Subparagraph (D)(1)(a) of this Section without benefit of probation, parole, or suspension of sentence. Whoever violates the provisions of Paragraph (A)(3) when the victim is under the age of fourteen years shall be required to serve at least ten years of the sentence provided for in Subparagraph (D)(1)(b) of this Section without benefit of probation, parole, or suspension of sentence.

(3)(a) In addition, the court shall order that the personal property used in the commission of the offense shall be seized and impounded, and after conviction, sold at public sale or public auction by the district attorney in accordance with R.S. 15:539.1.

(b) The personal property made subject to seizure and sale pursuant to Subparagraph (a) of this Paragraph may include, but shall not be limited to, electronic communication devices, computers, computer related equipment, motor vehicles, photographic equipment used to record or create still or moving visual images of the victim that are recorded on paper, film, video tape, disc, or any other type of digital recording media.

E. No victim of trafficking as provided by the provisions of this Section shall be prosecuted for unlawful acts committed as a direct result of being trafficked. Any child determined to be a victim pursuant to the provisions of this Subsection shall be eligible for specialized services for sexually exploited children.

F. The provisions of Chapter 1 of Title V of the Louisiana Children's Code regarding the multidisciplinary team approach applicable to children who have been abused or neglected, to the extent practical, shall apply to the children who are victims of the provisions of this Section.

G. If any Subsection, Paragraph, Subparagraph, Item, sentence, clause, phrase, or word of this Section is for any reason held to be invalid, unlawful, or unconstitutional, such decision shall not affect the validity of the remaining portions of this Section.

Acts 2009, No. 375, §1; Acts 2010, No. 763, §1; Acts 2011, No. 64, §1; Acts 2012, No. 446, §1; Acts 2014, No. 564, §1.



RS 14:46.4 - Re-homing of a child

§46.4. Re-homing of a child

A. Re-homing of a child is any one of the following:

(1) A transaction, or any action taken to facilitate such transaction, through electronic means or otherwise by a parent or any individual or entity with custody of a child who intends to avoid or divest himself of permanent parental responsibility by placing the child in the physical custody of a nonrelative, without court approval, unless Subsection B of this Section applies. Actions include but are not limited to transferring, recruiting, harboring, transporting, providing, soliciting, or obtaining a child for such transaction.

(2) The selling, transferring, or arranging for the sale or transfer of a minor child to another person or entity for money or any thing of value or to receive such minor child for such payments or thing of value.

(3) Assisting, aiding, abetting, or conspiring in the commission of any act described in Paragraphs (1) and (2) of this Subsection by any person or entity, regardless of whether money or any thing of value has been promised to or received by the person.

B. Re-homing does not include:

(1) Placement of a child with a relative, stepparent, licensed adoption agency, licensed attorney, or the Department of Children and Family Services.

(2) Placement of a child by a licensed attorney, licensed adoption agency, or the Department of Children and Family Services.

(3) Temporary placement of a child by parents or custodians for designated short-term periods with a specified intent and time period for return of the child, due to a vacation or a school-sponsored function or activity, or the incarceration, military service, medical treatment, or incapacity of a parent.

(4) Placement of a child in another state in accordance with the requirements of the Interstate Compact on the Placement of Children.

(5) Relinquishment of a child pursuant to the provisions of the Safe Haven Law, Children's Code Article 1149 et seq.

C. Whoever commits the crime of re-homing of a child shall be fined not more than five thousand dollars and shall be imprisoned at hard labor for not more than five years.

D. It shall not be a defense to prosecution for a violation of this Section that the person being re-homed is actually a law enforcement officer or peace officer acting within the official scope of his duties.

E. The provisions of Chapter 1 of Title V of the Louisiana Children's Code regarding the multidisciplinary team approach applicable to children who have been abused or neglected, to the extent practical, shall apply to the children who are victims of the provisions of this Section.

Acts 2014, No. 721, §2; Acts 2016, No. 80, §1.



RS 14:47 - Defamation

SUBPART E. DEFAMATION

§47. Defamation

Defamation is the malicious publication or expression in any manner, to anyone other than the party defamed, of anything which tends:

(1) To expose any person to hatred, contempt, or ridicule, or to deprive him of the benefit of public confidence or social intercourse; or

(2) To expose the memory of one deceased to hatred, contempt, or ridicule; or

(3) To injure any person, corporation, or association of persons in his or their business or occupation.

Whoever commits the crime of defamation shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Amended by Acts 1968, No. 647, §1.



RS 14:48 - Presumption of malice

§48. Presumption of malice

Where a non-privileged defamatory publication or expression is false it is presumed to be malicious unless a justifiable motive for making it is shown.

Where such a publication or expression is true, actual malice must be proved in order to convict the offender.



RS 14:49 - Qualified privilege

§49. Qualified privilege

A qualified privilege exists and actual malice must be proved, regardless of whether the publication is true or false, in the following situations:

(1) Where the publication or expression is a fair and true report of any judicial, legislative, or other public or official proceeding, or of any statement, speech, argument, or debate in the course of the same.

(2) Where the publication or expression is a comment made in the reasonable belief of its truth, upon,

(a) The conduct of a person in respect to public affairs; or

(b) A thing which the proprietor thereof offers or explains to the public.

(3) Where the publication or expression is made to a person interested in the communication, by one who is also interested or who stands in such a relation to the former as to afford a reasonable ground for supposing his motive innocent.

(4) Where the publication or expression is made by an attorney or party in a judicial proceeding.



RS 14:50 - Absolute privilege

§50. Absolute privilege

There shall be no prosecution for defamation in the following situations:

(1) When a statement is made by a legislator or judge in the course of his official duties.

(2) When a statement is made by a witness in a judicial proceeding, or in any other legal proceeding where testimony may be required by law, and such statement is reasonably believed by the witness to be relevant to the matter in controversy.

(3) Against the owner, licensee or operator of a visual or sound broadcasting station or network of stations or the agents or employees thereof, when a statement is made or uttered over such station or network of stations by one other than such owner, licensee, operator, agents or employees.

Amended by Acts 1950, No. 469, §1.



RS 14:50.1 - Repealed by Acts 2008, No. 220, §13, eff. June 14, 2008.

§50.1. Repealed by Acts 2008, No. 220, §13, eff. June 14, 2008.



RS 14:50.2 - Perpetration or attempted perpetration of certain crimes of violence against a victim sixty-five years of age or older

§50.2. Perpetration or attempted perpetration of certain crimes of violence against a victim sixty-five years of age or older

The court in its discretion may sentence, in addition to any other penalty provided by law, any person who is convicted of a crime of violence or of an attempt to commit any of the crimes as defined in R.S. 14:2(B) with the exception of first degree murder (R.S. 14:30), second degree murder (R.S. 14:30.1), aggravated assault (R.S. 14:37), aggravated or first degree rape (R.S. 14:42), and aggravated kidnapping (R.S. 14:44) to an additional three years' imprisonment when the victim of such crime is sixty-five years of age or older at the time the crime is committed.

Acts 2001, No. 648, §1; Acts 2015, No. 184, §1.



RS 14:51 - Aggravated arson

PART III. OFFENSES AGAINST PROPERTY

SUBPART A. BY VIOLENCE TO BUILDINGS

AND OTHER PROPERTY

1. ARSON AND USE OF EXPLOSIVES

§51. Aggravated arson

A. Aggravated arson is the intentional damaging by any explosive substance or the setting fire to any structure, watercraft, or movable whereby it is foreseeable that human life might be endangered.

B. Whoever commits the crime of aggravated arson shall be imprisoned at hard labor for not less than six nor more than twenty years, and shall be fined not more than twenty-five thousand dollars. Two years of such imprisonment at hard labor shall be without benefit of parole, probation, or suspension of sentence.

Amended by Acts 1964, No. 117, §1; Acts 1977, No. 53, §1; Acts 1981, No. 297, §1; Acts 2014, No. 791, §7.



RS 14:51.1 - Injury by arson

§51.1. Injury by arson

A. Injury by arson is the intentional damaging by any explosive substance or the setting fire to any structure, watercraft, or other movable belonging to another if either of the following occurs:

(1) Any person suffers great bodily harm, permanent disability, or disfigurement as a result of the fire or explosion.

(2) A firefighter, law enforcement officer or first responder who is present at the scene and acting in the line of duty is injured as a result of the fire or explosion.

B. Whoever commits the crime of injury by arson shall be imprisoned at hard labor for not less than six nor more than twenty years, and shall be fined not more than twenty-five thousand dollars. Two years of such imprisonment at hard labor shall be without benefit of parole, probation, or suspension of sentence.

Acts 2010, No. 972, §1.



RS 14:52 - Simple arson

§52. Simple arson

A. Simple arson is either of the following:

(1) The intentional damaging by any explosive substance or the setting fire to any property of another, without the consent of the owner and except as provided in R.S. 14:51.

(2) The starting of a fire or causing an explosion while the offender is engaged in the perpetration or attempted perpetration of another felony offense even though the offender does not have the intent to start a fire or cause an explosion.

B. Whoever commits the crime of simple arson, where the damage done amounts to five hundred dollars or more, shall be fined not more than fifteen thousand dollars and imprisoned at hard labor for not less than two years nor more than fifteen years.

C. Where the damage is less than five hundred dollars, the offender shall be fined not more than twenty-five hundred dollars or imprisoned with or without hard labor for not more than five years, or both.

Acts 1985, No. 300, §1; Acts 2010, No. 818, §1.



RS 14:52.1 - Simple arson of a religious building

§52.1. Simple arson of a religious building

A. Simple arson of a religious building is the intentional damaging, by any explosive substance or by setting fire, of any church, synagogue, mosque, or other building, structure, or place primarily used for religious worship or other religious purpose.

B. Whoever commits the crime of simple arson of a religious building shall be fined not more than fifteen thousand dollars and imprisoned at hard labor for not less than two nor more than fifteen years. At least two years of the sentence of imprisonment shall be imposed without benefit of parole, probation, or suspension of sentence.

Acts 1997, No. 404, §1; Acts 1997, No. 1362, §1.



RS 14:53 - Arson with intent to defraud

§53. Arson with intent to defraud

A. Arson with intent to defraud is the setting fire to, or damaging by any explosive substance, any property, with intent to defraud.

B. Whoever commits the crime of arson with intent to defraud shall be fined not more than ten thousand dollars, imprisoned with or without hard labor for not more than five years, or both.

Amended by Acts 1980, No. 708, §1; Acts 2014, No. 791, §7.



RS 14:54 - Repealed by Acts 2008, No. 220, §13, eff. June 14, 2008.

§54. Repealed by Acts 2008, No. 220, §13, eff. June 14, 2008.



RS 14:54.1 - Communicating of false information of planned arson

§54.1. Communicating of false information of planned arson

A. Communicating of false information of arson or attempted arson is the intentional impartation or conveyance, or causing the impartation or conveyance by the use of the mail, telephone, telegraph, word of mouth, or other means of communication, of any threat or false information knowing the same to be false, including bomb threats or threats involving fake explosive devices, concerning an attempt or alleged attempt being made, or to be made, to commit either aggravated or simple arson.

B. Whoever commits the crime of communicating of false information of arson or attempted arson shall be imprisoned at hard labor for not more than twenty years.

Added by Acts 1970, No. 184, §1; Acts 1990, No. 321, §1.



RS 14:54.2 - Manufacture and possession of delayed action incendiary devices; penalty

§54.2. Manufacture and possession of delayed action incendiary devices; penalty

A. It shall be unlawful for any person without proper license as required by R.S. 40:1472.1 et seq. to knowingly and intentionally possess or have under his control any instrument, device, chemical, or explosive substance which is arranged, manufactured, mixed, or so made up as to be a device or substance which, when exposed to heat, humidity, air, or foreign elements, will after prolongation of time burst into flame, ignite, cause to be ignited, or explode.

B. This Section shall not apply to fireworks possessed within the meaning and contemplation of R.S. 51:650 et seq.

C. Whoever violates this Section shall be fined not more than ten thousand dollars or be imprisoned at hard labor for not more than twenty years, or both.

Added by Acts 1970, No. 659, §1. Amended by Acts 1974, No. 374, §1; Acts 1979, No. 654, §1; Acts 2014, No. 791, §7.



RS 14:54.3 - Manufacture and possession of a bomb

§54.3. Manufacture and possession of a bomb

A. It shall be unlawful for any person without proper license as required by R.S. 40:1472.1 et seq., knowingly and intentionally to manufacture, possess, or have under his control any bomb.

B. A "bomb", for the purposes of this Section, is defined as an explosive compound or mixture with a detonator or initiator, or both, but does not include small arms ammunition. The term "bomb", as used herein, shall also include any of the materials listed in Subsection C present in an unassembled state but which could, when assembled, be ignited in the same manner as described in Subsection C, when possessed with intent to manufacture or assemble a bomb.

C. As used herein the term "explosive" means gunpowders, powders used for blasting, all forms of high explosives, blasting materials, fuses (other than electric circuit breakers), detonators, and other detonating agents, smokeless powders, and any chemical compounds, mechanical mixture, or device that contains any oxidizing and combustible units, or other ingredients, in such proportions, quantities, or packing that ignition by fire, by friction, by concussion, by percussion, or by detonation of the compound, mixture, or device or any part thereof may cause an explosion.

D. This Section shall not apply to fireworks possessed within the meaning and contemplation of R.S. 51:650 et seq.

E. Whoever violates this Section shall be fined not more than ten thousand dollars or be imprisoned at hard labor for not more than twenty years, or both.

Added by Acts 1974, No. 375, §1. Amended by Acts 1979, No. 654, §1; Acts 1988, No. 369, §1; Acts 2013, No. 59, §1, eff. May 30, 2013.



RS 14:54.4 - Forfeitures

§54.4. Forfeitures

A. The following contraband shall be subject to seizure and forfeiture and no property right shall exist therein:

(1) Any instrument, device, chemical or explosive substance which is arranged, manufactured, mixed or so made up as to be a device or substance which, when exposed to heat, humidity, air or foreign elements will after prolongation of time burst into flame, ignite, cause to be ignited or explode, or raw materials used or intended to be used in the manufacture of such instrument, device, chemical or explosive substance;

(2) Any bomb as proscribed and defined in R.S. 14:54.3;

(3) All property which is used, or intended for use as a container for property described in Paragraphs (1) and (2) of this Subsection;

(4) All conveyances including aircraft, vehicles, or vessels, which are used or intended for use, to transport, or in any manner to facilitate the transportation, possession, production, manufacture, dispensation or concealment of property described in Paragraphs (1) and (2) of this Subsection, except that:

(a) No conveyance used by any person as a common carrier in transaction of business as a common carrier shall be seized or forfeited under the provisions of this Section unless it shall appear that the owner or other person in charge of such conveyance was knowingly and intentionally a consenting party or privy to a violation of R.S. 14:54.2 and 54.3; and

(b) No vessel, vehicle or aircraft shall be seized or forfeited under the provisions of this Section by reason of any act or omission established by the owner thereof to have been committed or omitted, without the owner's knowledge, consent, or permission by any person other than such owner while such vessel, vehicle or aircraft was in the possession of such person.

B. Any property subject to forfeiture under this Section may be seized under process issued by any court of record having jurisdiction over the property except that seizure without such process may be made when:

(1) The seizure is incident to an arrest with probable cause or a search under a valid search warrant or with probable cause or an inspection under valid administrative inspection warrant;

(2) The property subject to seizure has been the subject of a prior judgment in favor of the state in a criminal injunction or forfeiture proceeding under this Section.

C. After seizure, all conveyances taken or detained under this Section shall be immediately returned to the owner when the charges of violating R.S. 14:54.2 and 54.3 in which the conveyance was involved are dismissed by the district attorney or dismissed by the district court, on the basis of a preliminary hearing or other preliminary proceedings, or when the accused is acquitted following a trial in the district court of the parish in which the violation is alleged to have occurred. Vehicles seized under this Section shall be forfeited upon:

(1) A showing by the district attorney of a conviction for a violation under which seizure is authorized by this Section; and

(2) A showing by the district attorney that the seizure was made incident to an arrest with probable cause or a search under a valid search warrant or with probable cause or an inspection under a valid administrative inspection warrant; and

(3) A showing by the district attorney that the owner of the conveyance was knowingly and intentionally a consent party or privy to a violation of R.S. 14:54.2 or R.S. 14:54.3.

D. Property taken or detained under this Section shall not be repleviable, but shall be deemed to be in the custody of the law enforcement agency making the seizure subject only to the orders and decrees of the court of record having jurisdiction thereof. Whenever property is seized under the provisions of this Section, the law enforcement officer or employee making the seizure shall:

(1) Place the property under seal;

(2) Remove the property to a place designated by the valid warrant under which such property was seized; or

(3) Request that the Department of Public Safety take custody of the property and remove it to an appropriate location for disposition in accordance with law.

E. Whenever property is forfeited under this Section, the law enforcement agency making the seizure may:

(1) Retain the property for official use except the conveyances described in R.S. 14:54.4(A)(4); or

(2) Sell any forfeited property, which is not required to be destroyed by law and which is not harmful to the public, provided that the proceeds be used for payment of all costs of the proceedings for forfeiture and sale including expenses of seizure, maintenance of custody, advertising, and court costs; or

(3) Request that the Department of Public Safety take custody of the property and remove it for disposition in accordance with law.

F. Any law enforcement agency is empowered to authorize, or designate officers, agents, or other persons to carry out the seizure provisions of this Section.

G. The district attorney within whose jurisdiction the vessel, vehicle, or aircraft or other property has been seized because of its use, attempted use in violation of R.S. 14:54.2 or R.S. 14:54.3, shall proceed against the vessel, vehicle, or aircraft or other property as provided in Subsection C in the district court having jurisdiction over the offense and have it forfeited to the use of or the sale by the law enforcement agency making the seizure.

H. Where it appears by affidavit that the residence of the owner of the vessel, vehicle, aircraft or other property is out of state or is unknown to the district attorney, the court shall appoint an attorney at law to represent the absent owner, against whom the rule shall be tried contradictorily within ten days after its filing. This affidavit may be made by the district attorney or one of his assistants. The attorney so appointed may waive service and citation of the petition or rule but shall not waive time nor any legal defenses.

I. Whenever the head of the law enforcement agency effecting the forfeiture deems it necessary or expedient to sell the property forfeited, rather than retain it for the use of the law enforcement agency, he shall cause an advertisement to be inserted in the official journal of the parish where the seizure was made, and after ten days, shall dispose of said property at public auction to the highest bidder, for cash and without appraisal.

J. The proceeds of all funds collected from any such sale, except as provided in R.S. 14:54.4(E)(2), shall be paid into the state treasury.

K. The rights of any mortgage or lien holder or holder of a vendor's privilege on the property seized shall not be affected by the seizure.

Added by Acts 1979, No. 494, §1.



RS 14:54.5 - Fake explosive device

§54.5. Fake explosive device

A. It shall be unlawful for any person to manufacture, possess, have under his control, buy, sell, mail, send to another person, or transport a fake explosive device, if the offender knowingly and intentionally:

(1) Influences the official conduct or action of an official or any personnel of a public safety agency; or

(2) Threatens to use the fake explosive device while committing or attempting to commit any felony.

B. For purposes of this Section the following words shall have the following meanings:

(1) A "fake explosive device" means any device or object that by its design, construction, content, or characteristics appears to be or to contain an explosive, an explosive compound or mixture with a detonator or initiator, or both, but is, in fact, an inoperative facsimile or imitation of such a destructive device, bomb, or explosive as defined in R.S. 14:54.3.

(2) A "public safety agency" means the Department of Public Safety and Corrections, a fire department, an emergency medical or rescue service, a law enforcement agency, or a volunteer agency organized to deal with emergencies.

C. Whoever violates the provisions of this Section shall be imprisoned at hard labor for not more than five years and shall be fined an amount equal to the costs of any law enforcement investigation or emergency response which results from the commission of the offense.

D. Provisions of this Section shall not apply to authorized military, police, and fire operations and training exercises.

Acts 1991, No. 832, §1, eff. July 23, 1991.



RS 14:54.6 - Communicating of false information of planned bombing on school property, at a school-sponsored function, or in a firearm-free zone

§54.6. Communicating of false information of planned bombing on school property, at a school-sponsored function, or in a firearm-free zone

A. The communicating of false information of a bombing threat on school property, at a school-sponsored function, or in a firearm-free zone whether or not such threat involves fake explosive devices is the intentional impartation or conveyance, or causing the impartation or conveyance by the use of the mail, telephone, telegraph, word of mouth, or other means of communication, of any such threat or false information knowing the same to be false.

B. Whoever commits the crime of communicating of false information of a planned bombing1 on school property, at a school-sponsored function, or in a firearm-free zone as defined in R. S. 14:95.6(A) shall be imprisoned with or without hard labor for not more than twenty years. Upon commitment to the Department of Public Safety and Corrections after conviction for a crime committed on school property, at a school sponsored function or in a firearm-free zone, the department shall have the offender evaluated through appropriate examinations or tests conducted under the supervision of the department. Such evaluation shall be made within thirty days of the order of commitment.

C. For purposes of this Section, "at a school-sponsored function" means the specific designated area of the function, including but not limited to athletic competitions, dances, parties, or any extracurricular activity.

Acts 1999, No. 1236, §1.

1As appears in enrolled bill.



RS 14:55 - Aggravated criminal damage to property

2. CRIMINAL DAMAGE TO PROPERTY

§55. Aggravated criminal damage to property

A. Aggravated criminal damage to property is the intentional damaging of any structure, watercraft, or movable, wherein it is foreseeable that human life might be endangered, by any means other than fire or explosion.

B. Whoever commits the crime of aggravated criminal damage to property shall be fined not more than ten thousand dollars, imprisoned with or without hard labor for not less than one nor more than fifteen years, or both.

Amended by Acts 1980, No. 708, §1; Acts 2014, No. 791, §7.



RS 14:56 - Simple criminal damage to property

§56. Simple criminal damage to property

A.(1) Simple criminal damage to property is the intentional damaging of any property of another, without the consent of the owner, and except as provided in R.S. 14:55, by any means other than fire or explosion.

(2) The provisions of this Section shall include the intentional damaging of a dwelling, house, apartment, or other structure used in whole or in part as a home, residence, or place of abode by a person who leased or rented the property.

B.(1) Whoever commits the crime of simple criminal damage to property where the damage is less than five hundred dollars shall be fined not more than one thousand dollars or imprisoned for not more than six months, or both.

(2) Where the damage amounts to five hundred dollars but less than fifty thousand dollars, the offender shall be fined not more than one thousand dollars or imprisoned with or without hard labor for not more than two years, or both.

(3) Where the damage amounts to fifty thousand dollars or more, the offender shall be fined not more than ten thousand dollars or imprisoned with or without hard labor for not less than one nor more than ten years, or both.

(4) In addition to the foregoing penalties, a person convicted under the provisions of this Section may be ordered to make full restitution to the owner of the property. If a person ordered to make restitution is found to be indigent and therefore unable to make restitution in full at the time of conviction, the court shall order a periodic payment plan consistent with the person's ability to pay.

Amended by Acts 1981, No. 160, §1; Acts 2006, No. 84, §1; Acts 2008, No. 97, §1.



RS 14:56.1 - Criminal damage to coin-operated devices

§56.1. Criminal damage to coin-operated devices

A. Criminal damage to a coin-operated device is the intentional damaging of any coin-operated device belonging to another.

B. "Coin-operated device" means any parking meter, pay telephone, vending machine, money-changing machine, or any other coin activated device designed to accept money for a privilege, service, or product.

C. For purposes of this Section, the value of damages shall be determined by the actual cost of repair, or replacement if necessary.

D.(1) Whoever commits the crime of criminal damage to a coin-operated device, when the damage done amounts to one hundred dollars or more, shall be fined not more than two thousand dollars or imprisoned for not more than two years, or both.

(2) Whoever commits the crime of criminal damage to a coin-operated device, when the damage amounts to a value of less than one hundred dollars shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Added by Acts 1980, No. 709, §1; Acts 2014, No. 791, §7.



RS 14:56.2 - Criminal damage of a pipeline facility

§56.2. Criminal damage of a pipeline facility

A. Criminal damage of a pipeline facility is the intentional damaging of a pipeline facility as defined in this Section.

B. For purposes of this Section, a pipeline facility shall include:

(1) Any pipeline, including but not limited to flow lines, transmission, distribution, or gathering lines regardless of size or length, which transmits or transports oil, gas, petrochemicals, minerals, or water in a solid, liquid, or gaseous state, and

(2) Any pipeline, flow line, transmission, distribution, or gathering line which meets the requirements of Paragraph (1) preceding and which is under construction or repair.

C. Whoever commits the crime of criminal damage of a pipeline facility may be imprisoned for not more than five years or fined not more than ten thousand dollars, or both.

D. Whoever commits the crime of criminal damage of a pipeline facility wherein it is foreseeable that human life might be threatened as a result of such conduct shall be imprisoned at hard labor for not less than two years nor more than ten years and shall be fined not more than ten thousand dollars.

Acts 1988, No. 3, §1, eff. May 20, 1988; Acts 2001, No. 403, §1, eff. June 15, 2001.



RS 14:56.3 - Criminal damage to genetically engineered crops, genetically engineered crop facilities, or genetically engineered crop information

§56.3. Criminal damage to genetically engineered crops, genetically engineered crop facilities, or genetically engineered crop information

A. As used in this Section, the following words and phrases shall have the following meanings ascribed to them:

(1) "Crop" means any product which is grown for food or fiber, and includes food intended for human consumption, food intended for animal consumption, fiber intended for any purpose, and any other agricultural, silvicultural, or aquacultural crop.

(2) "Crop facility" means any greenhouse, enclosure, building, or other structure which is used in the production of crops.

(3) "Crop information" means any information about crops and includes records, documents, education materials, or other information concerning research on crops, testing of crops, and production of crops, whether the information is in handwritten, typewritten, printed, or in electronic form.

(4) "Genetically engineered crop" means any crop which has been altered genetically through selective breeding, interbreeding, crossbreeding, exposure to radiation, exposure to chemicals, introduction of genetic material, or by any other means or process.

B. Criminal damage to genetically engineered crops is the intentional damaging, by any means, of any genetically engineered crops which are owned by another person, without the consent of the owner.

C. Criminal damage to genetically engineered crop facilities is the intentional damaging, by any means of any facility used in the production, or storage, or analysis of any genetically engineered crops which are owned by another person, without the consent of the owner.

D. Criminal damage to genetically engineered crop information is the intentional damaging, by any means of any information concerning the production or analysis of any genetically engineered crops which are owned by another person, without the consent of the owner.

E. Whoever commits the crime of criminal damage to genetically engineered crops, or the crime of criminal damage to genetically engineered crop facilities, or the crime of criminal damage to genetically engineered crop information shall be fined not more than ten thousand dollars, or imprisoned, with or without hard labor, for not more than five years, or both. In addition, the court may order a convicted defendant to pay restitution to the victim.

Acts 2001, No. 1081, §1.



RS 14:56.4 - Criminal damage to property by defacing with graffiti

§56.4. Criminal damage to property by defacing with graffiti

A. It shall be unlawful for any person to intentionally deface with graffiti immovable or movable property, whether publicly or privately owned, without the consent of the owner.

B. As used in this Section, the following terms mean:

(1) "Deface" or "defacing" is the damaging of immovable or movable property by means of painting, marking, scratching, drawing, or etching with graffiti.

(2) "Graffiti" includes but is not limited to any sign, inscription, design, drawing, diagram, etching, sketch, symbol, lettering, name, or marking placed upon immovable or movable property in such a manner and in such a location as to deface the property and be visible to the general public.

C. Whoever commits the crime of criminal damage to property by defacing with graffiti, where the damage is less than five hundred dollars, shall be fined not more than five hundred dollars or imprisoned for not more than six months in the parish jail, or both.

D. Where the damage is more than five hundred dollars but less than fifty thousand dollars, the offender shall be fined not more than one thousand dollars or imprisoned with or without hard labor for not more than two years, or both.

E. Where the damage amounts to fifty thousand dollars or more, the offender shall be fined not more than ten thousand dollars or imprisoned with or without hard labor for not less than one nor more than ten years, or both.

F.(1) The court, in addition to any punishment imposed under the provisions of this Section, may order the offender to clean up, repair, or replace any property damaged by the act or to pay restitution to the owner of the damaged property.

(2) The court may also order the offender to perform the following hours of community service:

(a) For a first conviction, not to exceed thirty-two hours over a period not to exceed one hundred eighty days.

(b) For a second or subsequent conviction, sixty-four hours over a period not to exceed one hundred eighty days.

G. If a minor is personally unable to pay a fine levied for acts prohibited by this Section or make restitution as may be ordered by the court, the parent or guardian of the minor shall be liable for payment of the fine or restitution. A court may waive payment of the fine or restitution, or any part thereof, by the parent or guardian of the minor upon a finding of good cause.

Acts 2008, No. 8, §1.



RS 14:56.5 - Criminal damage to historic buildings or landmarks by defacing with graffiti

§56.5. Criminal damage to historic buildings or landmarks by defacing with graffiti

A. It shall be unlawful for any person to intentionally deface with graffiti any historic building or landmark, whether publicly or privately owned, without the consent of the owner.

B. As used in this Section, the following terms shall have the following meanings:

(1) "Deface" or "defacing" is the damaging of any historic building or landmark by means of painting, marking, scratching, drawing, or etching with graffiti.

(2) "Graffiti" includes but is not limited to any sign, inscription, design, drawing, diagram, etching, sketch, symbol, lettering, name, or marking placed upon any historic building or landmark in such a manner and in such a location as to deface the property and be visible to the general public.

(3) "Historic building or landmark" means any of the following:

(a) Any building or landmark specifically designated as historically significant by the state historic preservation office, historic preservation district commission, landmarks commission, the planning or zoning commission of a governing authority, or by official action of a local political subdivision.

(b) Any structure located within a National Register Historic District, a local historic district, a Main Street District, a cultural products district, or a downtown development district.

C.(1) Whoever commits the crime of criminal damage to historic buildings or landmarks by defacing with graffiti shall be fined up to one thousand dollars and may be imprisoned, with or without hard labor, for not more than two years.

(2) The court shall also order the offender to perform the following hours of community service as follows:

(a) For a first conviction, not to exceed thirty-two hours over a period not to exceed one hundred eighty days.

(b) For a second or subsequent conviction, sixty-four hours over a period not to exceed one hundred eighty days.

(3) The fine and community service imposed by the provisions of this Section shall not be suspended.

Acts 2010, No. 990, §1.



RS 14:57 - Damage to property with intent to defraud

§57. Damage to property with intent to defraud

A. Damage to property with intent to defraud is the damaging of any property, by means other than fire or explosion, with intent to defraud.

B. Whoever commits the crime of damage to property with intent to defraud shall be fined not more than ten thousand dollars, imprisoned with or without hard labor for not more than four years, or both.

Amended by Acts 1980, No. 708, §1; Acts 2014, No. 791, §1.



RS 14:58 - Contaminating water supplies

§58. Contaminating water supplies

A. Contaminating water supplies is the intentional performance of any act tending to contaminate any private or public water supply.

B.(1) Whoever commits the crime of contaminating water supplies, when the act foreseeably endangers the life or health of human beings, shall be fined not more than one thousand dollars, or imprisoned, with or without hard labor, for not more than twenty years, or both.

(2) Whoever commits the crime of contaminating water supplies, when the act does not foreseeably endanger the life or health of human beings, shall be fined not more than five hundred dollars, or imprisoned, with or without hard labor, for not more than five years, or both.

Acts 2014, No. 791, §7.



RS 14:59 - Criminal mischief

§59. Criminal mischief

A. Criminal mischief is the intentional performance of any of the following acts:

(1) Tampering with any property of another, without the consent of the owner, with the intent to interfere with the free enjoyment of any rights of anyone thereto, or with the intent to deprive anyone entitled thereto of the full use of the property.

(2) Giving of any false alarm of fire or notice which would reasonably result in emergency response.

(3) Driving of any tack, nail, spike or metal over one and one-half inch in length into any tree located on lands belonging to another, without the consent of the owner, or without the later removal of the object from the tree.

(4) The felling, topping, or pruning of trees or shrubs within the right-of-way of a state highway, without prior written approval of the chief engineer of the Department of Transportation and Development or his designated representative, provided prior written approval is not required for agents or employees of public utility companies in situations of emergency where the person or property of others is endangered.

(5) Giving of any false report or complaint to a sheriff, or his deputies, or to any officer of the law relative to the commission of, or an attempt to commit, a crime.

(6) Throwing any stone or any other missile in any street, avenue, alley, road, highway, open space, public square, or enclosure, or throwing any stone, missile, or other object from any place into any street, avenue, road, highway, alley, open space, public square, enclosure, or at any train, railway car, or locomotive.

(7) Taking temporary possession of any part or parts of a place of business, or remaining in a place of business after the person in charge of such business or portion of such business has directed such person to leave the premises and to desist from the temporary possession of any part or parts of such business.

(8) The communication to any person for the purpose of disrupting any public utility water service, when the communication causes any officer, employee, or agent of the service reasonably to be placed in sustained fear for his or another person's safety, or causes the evacuation of a water service building, or causes any discontinuance of any water services.

(9) The discharging of any firearm at a train, locomotive, or railway car.

(10) Repealed by Acts 2008, No. 8, §2.

B. Whoever commits the crime of criminal mischief shall be fined not more than five hundred dollars, or be imprisoned for not more than six months in the parish jail, or both.

Amended by Acts 1956, No. 232, §1; Acts 1958, No. 174, §1; Acts 1960, No. 77, §1; Acts 1963, No. 97, §1; Acts 1968, No. 647, §1; Acts 1977, No. 126, §1; Acts 1983, No. 428, §1; Acts 1986, No. 164, §1; Acts 1994, 3rd Ex. Sess., No. 118, §1; Acts 1995, No. 882, §1; Acts 2006, No. 11, §1; Acts 2008, No. 8, §2.



RS 14:60 - Aggravated burglary

3. BURGLARY

§60. Aggravated burglary

A. Aggravated burglary is the unauthorized entering of any inhabited dwelling, or of any structure, water craft, or movable where a person is present, with the intent to commit a felony or any theft therein, under any of the following circumstances:

(1) If the offender is armed with a dangerous weapon.

(2) If, after entering, the offender arms himself with a dangerous weapon.

(3) If the offender commits a battery upon any person while in such place, or in entering or leaving such place.

B. Whoever commits the crime of aggravated burglary shall be imprisoned at hard labor for not less than one nor more than thirty years.

Acts 2014, No. 791, §7.



RS 14:61 - Unauthorized entry of a critical infrastructure

§61. Unauthorized entry of a critical infrastructure

A. Unauthorized entry of a critical infrastructure is any of the following:

(1) The intentional entry by a person without authority into any structure or onto any premises, belonging to another, that constitutes in whole or in part a critical infrastructure that is completely enclosed by any type of physical barrier.

(2) The use or attempted use of fraudulent documents for identification purposes to enter a critical infrastructure.

(3) Remaining upon or in the premises of a critical infrastructure after having been forbidden to do so, either orally or in writing, by any owner, lessee, or custodian of the property or by any other authorized person.

(4) The intentional entry into a restricted area of a critical infrastructure which is marked as a restricted or limited access area that is completely enclosed by any type of physical barrier when the person is not authorized to enter that restricted or limited access area.

B. For the purposes of this Section, the following words shall have the following meanings:

(1) "Critical infrastructure" shall include but not be limited to chemical manufacturing facilities, refineries, electrical power generating facilities, electrical transmission substations and distribution substations, water intake structures and water treatment facilities, natural gas transmission compressor stations, liquified natural gas (LNG) terminals and storage facilities, natural gas and hydrocarbon storage facilities, and transportation facilities, such as ports, railroad switching yards, and trucking terminals.

(2) "Fraudulent documents for identification purposes" means documents which are presented as being bona fide documents which provide personal identification information but which are, in fact, false, forged, altered, or counterfeit.

C. Whoever commits the crime of unauthorized entry of a critical infrastructure shall be fined not more than one thousand dollars or imprisoned with or without hard labor for not more than six years, or both.

D. Nothing in this Section shall be construed to prevent lawful assembly and peaceful and orderly petition for the redress of grievances, including but not limited to any labor dispute between any employer and its employee.

Acts 2004, No. 157, §1, eff. June 10, 2004; Acts 2015, No. 366, §1.



RS 14:62 - Simple burglary

§62. Simple burglary

A. Simple burglary is the unauthorized entering of any dwelling, vehicle, watercraft, or other structure, movable or immovable, or any cemetery, with the intent to commit a felony or any theft therein, other than as set forth in R.S. 14:60.

B. Whoever commits the crime of simple burglary shall be fined not more than two thousand dollars, imprisoned with or without hard labor for not more than twelve years, or both.

Amended by Acts 1972, No. 649, §1; Acts 1977, No. 133, §1; Acts 1980, No. 708, §1; Acts 2001, No. 241, §1.



RS 14:62.1 - Simple burglary of a pharmacy

§62.1. Simple burglary of a pharmacy

A. Simple burglary of a pharmacy is the unauthorized entry of any building, warehouse, physician's office, hospital, pharmaceutical house, or other structure used in whole or in part for the sale, storage and/or dispensing of controlled dangerous substances, as defined in R.S. 40:961(7), with the intent to commit the theft of any drug which is defined as a controlled dangerous substance in R.S. 40:961(7) other than set forth in R.S. 14:60.

B. Whoever commits the crime of burglary of a pharmacy shall be imprisoned at hard labor for not less than one nor more than ten years. At least one year of the sentence shall be imposed without benefit of parole, probation, or suspension of sentence.

C. On a second or subsequent conviction, the offender shall be imprisoned at hard labor for not less than two nor more than twelve years. At least two years of the sentence shall be imposed without benefit of parole, probation, or suspension of sentence.

Added by Acts 1974, No. 535, §1; Acts 2001, No. 403, §1, eff. June 15, 2001; Acts 2006, No. 177, §1.



RS 14:62.2 - Simple burglary of an inhabited dwelling

§62.2. Simple burglary of an inhabited dwelling

A. Simple burglary of an inhabited home is the unauthorized entry of any inhabited dwelling, house, apartment, or other structure used in whole or in part as a home or place of abode by a person or persons with the intent to commit a felony or any theft therein, other than as set forth in R.S. 14:60.

B. Whoever commits the crime of simple burglary of an inhabited dwelling shall be imprisoned at hard labor for not less than one year, without benefit of parole, probation or suspension of sentence, nor more than twelve years.

Added by Acts 1978, No. 745, §1; Acts 2014, No. 791, §7.



RS 14:62.3 - Unauthorized entry of an inhabited dwelling

§62.3. Unauthorized entry of an inhabited dwelling

A. Unauthorized entry of an inhabited dwelling is the intentional entry by a person without authorization into any inhabited dwelling or other structure belonging to another and used in whole or in part as a home or place of abode by a person.

B. Whoever commits the crime of unauthorized entry of an inhabited dwelling shall be fined not more than one thousand dollars or imprisoned with or without hard labor for not more than six years, or both.

Added by Acts 1983, No. 285, §1.



RS 14:62.4 - Unauthorized entry of a place of business

§62.4. Unauthorized entry of a place of business

A. Unauthorized entry of a place of business is the intentional entry by a person without authority into any structure or onto any premises, belonging to another, that is completely enclosed by any type of physical barrier that is at least six feet in height, or by a combination of any type of physical barrier that is at least six feet in height and a lake, river, bayou, or other body of water, and that is used in whole or in part as a place of business. Nothing in this Section shall prohibit the ability of a person to dock a boat, vessel, or other watercraft on the bank of a navigable waterway for a reasonable period of time under any of the following circumstances:

(1) The watercraft is experiencing a mechanical or operating problem.

(2) Any person aboard the watercraft is experiencing a medical emergency.

(3) Any other condition exists that prevents the watercraft from proceeding on the waterway.

B. Whoever commits the crime of unauthorized entry of a place of business shall be fined not more than one thousand dollars or imprisoned with or without hard labor for not more than six years, or both.

Acts 1986, No. 635, §1; Acts 1999, No. 803, §1; Acts 2013, No. 51, §1, eff. May 29, 2013.



RS 14:62.5 - Looting

§62.5. Looting

A. Looting is the intentional entry by a person without authorization into any dwelling or other structure belonging to another and used in whole or in part as a home or place of abode by a person, or any structure belonging to another and used in whole or in part as a place of business, or any vehicle, watercraft, building, plant, establishment, or other structure, movable or immovable, in which normal security of property is not present by virtue of a hurricane, flood, fire, act of God, or force majeure of any kind, or by virtue of a riot, mob, or other human agency, and the obtaining or exerting control over or damaging or removing property of the owner.

B. Whoever commits the crime of looting shall be fined not more than ten thousand dollars or imprisoned at hard labor for not more than fifteen years, or both.

C. Whoever commits the crime of looting during the existence of a state of emergency, which has been declared pursuant to law by the governor or the chief executive officer of any parish, may be fined not less than five thousand dollars nor more than ten thousand dollars and shall be imprisoned at hard labor for not less than three years nor more than fifteen years without benefit of probation, parole, or suspension of sentence.

Acts 1993, No. 667, §1; Acts 2005, No. 208, §1; Acts 2006, No. 165, §1.



RS 14:62.6 - Simple burglary of a religious building

§62.6. Simple burglary of a religious building

A. Simple burglary of a religious building is the unauthorized entering of any church, synagogue, mosque, or other building, structure, or place primarily used for religious worship or other religious purpose with the intent to commit a felony or any theft therein, other than as set forth in R.S. 14:60.

B. Whoever commits the crime of simple burglary of a religious building shall be fined not more than two thousand dollars and imprisoned with or without hard labor for not less than two years nor more than twelve years. At least two years of the sentence of imprisonment shall be imposed without benefit of probation, parole, or suspension of sentence.

Acts 1997, No. 405, §1.



RS 14:62.7 - Unauthorized entry of a dwelling during an emergency or disaster

§62.7. Unauthorized entry of a dwelling during an emergency or disaster

A.(1) Unauthorized entry of a dwelling during an emergency or disaster is the intentional entry by a person without authorization into any dwelling or other structure belonging to another and used in whole or in part as a home or place of abode by a person when the dwelling or other structure is located in a parish where the governor has declared a disaster or emergency pursuant to the provisions of the Louisiana Homeland Security and Emergency Assistance and Disaster Act (R.S. 29:721 et seq.).

(2) The provisions of this Section shall not apply to the following:

(a) Any law enforcement or rescue personnel providing rescue or emergency disaster services.

(b) Any person entering a dwelling for the purposes of survival or awaiting evacuation or rescue within seventy-two hours of the occurrence of the disaster or emergency which resulted in the declaration of disaster or emergency.

B. Whoever commits the crime of unauthorized entry of a dwelling during an emergency or disaster shall be fined not more than one thousand five hundred dollars or imprisoned with or without hard labor for not more than one year, or both.

Acts 2006, No. 199, §1.



RS 14:62.8 - Home invasion

§62.8. Home invasion

A. Home invasion is the unauthorized entering of any inhabited dwelling, or other structure belonging to another and used in whole or in part as a home or place of abode by a person, where a person is present, with the intent to use force or violence upon the person of another or to vandalize, deface, or damage the property of another.

B.(1) Except as provided in Paragraphs (2) and (3) of this Subsection, whoever commits the crime of home invasion shall be fined not more than five thousand dollars and shall be imprisoned at hard labor for not more than twenty-five years.

(2) Whoever commits the crime of home invasion while armed with a dangerous weapon shall be fined not more than seven thousand dollars and shall be imprisoned at hard labor for not less than five years nor more than thirty years.

(3) Whoever commits the crime of home invasion when, at the time of the unauthorized entering, there is present in the dwelling or structure any person who is under the age of twelve years, is sixty-five years of age or older, or who has a developmental disability as defined in R.S. 28:451.2, shall be fined not more than ten thousand dollars and shall be imprisoned at hard labor for not less than ten nor more than twenty-five years. At least ten years of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence.

Acts 2008, No. 6, §1; Acts 2010, No. 524, §1; Acts 2012, No. 370, §1; Acts 2014, No. 300, §1, eff. May 28, 2014.



RS 14:62.9 - Simple burglary of a law enforcement or emergency vehicle

§62.9. Simple burglary of a law enforcement or emergency vehicle

A. Simple burglary of a law enforcement or emergency vehicle is the unauthorized entering of any law enforcement or emergency vehicle with the intent to commit a felony or any theft therein.

B. For the purposes of this Section, "law enforcement or emergency vehicle" means a marked vehicle with fully visual and audible warning signals operated by a fire department, a state, parish, or municipal police department, a sheriff's office, or such ambulances and emergency medical response vehicles certified by the Louisiana Department of Health that are operated by certified ambulance services, and emergency vehicles of municipal departments or public service corporations as are designated or authorized by the secretary of the Department of Transportation and Development, or by the chief of police of any incorporated municipality.

C. Whoever commits the crime of simple burglary of a law enforcement or emergency vehicle shall be fined not more than ten thousand dollars, imprisoned with or without hard labor for not more than twenty years, or both.

Acts 2010, No. 972, §1.



RS 14:63 - Criminal trespass

4. CRIMINAL TRESPASS

§63. Criminal trespass

A. No person shall enter any structure, watercraft, or movable owned by another without express, legal, or implied authorization.

B.(1) No person shall enter upon immovable property owned by another without express, legal, or implied authorization.

(2) For purposes of this Subsection, the phrase "enter upon immovable property" as used in this Subsection, in addition to its common meaning, signification, and connotation, shall include the operation of an unmanned aircraft system as defined by R.S. 14:337 in the air space over immovable property owned by another with the intent to conduct surveillance of the property or of any individual lawfully on the property.

(3) The provisions of Paragraph (1) of this Subsection shall not apply to any person operating an unmanned aircraft system in compliance with federal law or Federal Aviation Administration regulations or authorization.

C.(1) No person shall remain in or upon property, movable or immovable, owned by another without express, legal, or implied authorization.

(2) For purposes of this Subsection, the phrase "remain in or upon property" as used in this Subsection, in addition to its common meaning, signification, and connotation, shall include the operation of an unmanned aircraft system as defined by R.S. 14:337 in the air space over immovable property owned by another with the intent to conduct surveillance of the property or of any individual lawfully on the property.

(3) The provisions of Paragraph (1) of this Subsection shall not apply to any person operating an unmanned aircraft system in compliance with federal law or Federal Aviation Administration regulations or authorization.

D. It shall be an affirmative defense to a prosecution for a violation of Subsection A, B, or C of this Section, that the accused had express, legal, or implied authority to be in the movable or on the immovable property.

E. The following persons may enter or remain upon the structure, watercraft, movable or immovable property, of another:

(1) A duly commissioned law enforcement officer in the performance of his duties.

(2) Any firefighter, whether or not a member of a volunteer or other fire department, and any employee or agent of the Louisiana Department of Agriculture and Forestry engaged in locating and suppressing a fire.

(3) Emergency medical personnel engaged in the rendering of medical assistance to an individual.

(4) Any federal, state or local government employee, public utility employee or agent engaged in suppressing or dealing with an emergency that presents an imminent danger to human safety or health or to the environment.

(5) Any federal, state or local government employee, public utility employee or agent in the performance of his duties when otherwise authorized by law to enter or remain on immovable or movable property.

(6) Any person authorized by a court of law to enter or remain on immovable property.

(7) Any person exercising the mere right of passage to an enclosed estate, as otherwise provided by law.

F. The following persons may enter or remain upon immovable property of another, unless specifically forbidden to do so by the owner or other person with authority, either orally or in writing:

(1) A professional land surveyor or his authorized personnel, engaged in the "practice of land surveying", as defined in R.S. 37:682.

(2) A person, affiliate, employee, agent or contractor of any business which is regulated by the Louisiana Public Service Commission or by a local franchising authority or the Federal Communication Commission under the Cable Reregulation Act of 1992 or of a municipal or public utility, while acting in the course and scope of his employment or agency relating to the operation, repair, or maintenance of a facility, servitude or any property located on the immovable property which belongs to such a business.

(3) Any person making a delivery, soliciting, selling any product or service, conducting a survey or poll, a real estate licensee or other person who has a legitimate reason for making a delivery, conducting business or communicating with the owner, lessee, custodian or a resident of the immovable property, and who, immediately upon entry, seeks to make the delivery, to conduct business or to conduct the communication.

(4) An employee of the owner, lessee or custodian of the immovable property while performing his duties, functions and responsibilities in the course and scope of his employment.

(5) The owner of domestic livestock or his employees or agents while in the process of retrieving his domestic livestock that have escaped from an area fenced to retain such domestic livestock.

(6) The owner of a domestic animal while in the sole process of merely retrieving his domestic animal from immovable property and not having a firearm or other weapon on his person.

(7) Any candidate for political office or any person working on behalf of a candidate for a political office.

(8) The owner or occupant of a watercraft or vessel traveling in salt water engaged in any lawful purpose for the purpose of retrieval of his property or for obtaining assistance in an emergency situation.

G. The following penalties shall be imposed for a violation of this Section:

(1) For the first offense, the fine shall be not less than one hundred dollars and not more than five hundred dollars, or imprisonment for not more than thirty days, or both.

(2) For the second offense, the fine shall be not less than three hundred dollars and not more than seven hundred fifty dollars, or imprisonment for not more than ninety days, or both.

(3) For the third offense and all subsequent offenses, the fine shall be not less than five hundred dollars and not more than one thousand dollars, or imprisonment for not less than sixty days and not more than six months, or both, and forfeiture to the law enforcement authority of any property seized in connection with the violation.

(4) A person may be convicted of a second offense and any subsequent offenses regardless of whether any prior conviction involved the same structure, watercraft, movable or immovable property and regardless of the time sequence of the occurrence of the offenses.

(5) In addition to the foregoing penalties, and notwithstanding any other law to the contrary, a person convicted under this Section who has killed or otherwise misappropriated any wildlife, as defined by R.S. 56:8, in the course of commission of the offense shall forfeit the misappropriated wildlife to the law enforcement authority, and shall be ordered to pay the value of the misappropriated wildlife into the Conservation Fund of the Department of Wildlife and Fisheries in accordance with R.S. 56:40.1 et seq. The value of the wildlife that was misappropriated shall be determined by the guidelines adopted by the Wildlife and Fisheries Commission pursuant to R.S. 56:40.2.

H. The provisions of any other law notwithstanding, owners, lessees, and custodians of structures, watercraft, movable or immovable property shall not be answerable for damages sustained by any person who enters upon the structure, watercraft, movable or immovable property without express, legal or implied authorization, or who without legal authorization, remains upon the structure, watercraft, movable or immovable property after being forbidden by the owner, or other person with authority to do so; however, the owner, lessee or custodian of the property may be answerable for damages only upon a showing that the damages sustained were the result of the intentional acts or gross negligence of the owner, lessee or custodian.

I. A minor ten years old or younger shall not be arrested, detained or apprehended for the crime of trespass.

Amended by Acts 1960, No. 458, §1; Acts 1964, No. 497, §1; Acts 1981, No. 78, §1, eff. Jan. 1, 1982; Acts 1990, No. 870, §1, eff. Jan. 1, 1991; Acts 1991, No. 438, §1; Acts 1993, No. 887, §1; Acts 2003, No. 279, §3; Acts 2003, No. 802, §1; Acts 2012, No. 561, §1; Acts 2016, No. 529, §1, eff. June 17, 2016.



RS 14:63.1 - Repealed by Acts 2003, No. 802, §2.

§63.1. Repealed by Acts 2003, No. 802, §2.



RS 14:63.2 - Repealed by Acts 2003, No. 802, §2.

§63.2. Repealed by Acts 2003, No. 802, §2.



RS 14:63.3 - Entry on or remaining in places or on land after being forbidden

§63.3. Entry on or remaining in places or on land after being forbidden

A. No person shall without authority go into or upon or remain in or upon or attempt to go into or upon or remain in or upon any structure, watercraft, or any other movable, or immovable property, which belongs to another, including public buildings and structures, ferries, and bridges, or any part, portion, or area thereof, after having been forbidden to do so, either orally or in writing, including by means of any sign hereinafter described, by any owner, lessee, or custodian of the property or by any other authorized person. For the purposes of this Section, the above mentioned sign means a sign or signs posted on or in the structure, watercraft, or any other movable, or immovable property, including public buildings and structures, ferries and bridges, or part, portion or area thereof, at a place or places where such sign or signs may be reasonably expected to be seen.

B. Whoever violates the provisions of this Section shall be guilty of a misdemeanor and upon conviction thereof shall be fined not more than five hundred dollars or imprisoned in the parish jail for not more than six months, or both.

Added by Acts 1960, No. 78, §1. Amended by Acts 1963, No. 91, §1; Acts 1968, No. 647, §1; Acts 1977, No. 445, §1; Acts 1978, No. 694, §1.



RS 14:63.4 - Aiding and abetting others to enter or remain on premises where forbidden

§63.4. Aiding and abetting others to enter or remain on premises where forbidden

A.(1) No person shall incite, solicit, urge, encourage, exhort, instigate, or procure any other person to go into or upon or to remain in or upon any structure, watercraft, or any other movable which belongs to another, including public buildings and structures, ferries, and bridges, or any part, portion, or area thereof, knowing that such other person has been forbidden to go or remain there, either orally or in writing, including by means of any sign hereinafter described, by the owner, lessee, or custodian of the property or by any other authorized person.

For the purposes of this Section, the sign described in Paragraph (1) of this Subsection means a sign or signs posted on or in the structure, watercraft or any other movable, including public buildings and structures, ferries and bridges, or part, portion or area thereof, at a place or places where such sign or signs may be reasonably expected to be seen.

B. Any law enforcement officer investigating a complaint that the provisions of this Section are being or have been violated or any such officer making any arrest for violation of the provisions of this Section, is hereby vested with authority to require any person involved in such investigation or arrest to identify himself to such officer. Upon demand of such officer, the person involved shall inform the officer of his true name and address.

C. Whoever violates the provisions of Subsection A or B of this Section shall be guilty of a misdemeanor and upon conviction thereof shall be fined not more than five hundred dollars or be imprisoned in the parish jail for not more than six months, or both.

Added by Acts 1960, No. 79, §1. Amended by Acts 1963, No. 99, §1; Acts 1968, No. 647, §1; Acts 1977, No. 445, §1; Acts 2013, No. 220, §4, eff. June 11, 2013.



RS 14:63.5 - Repealed by Acts 2003, No. 802, §2.

§63.5. Repealed by Acts 2003, No. 802, §2.



RS 14:63.6 - Repealed by Acts 2003, No. 802, §2.

§63.6. Repealed by Acts 2003, No. 802, §2.



RS 14:63.7 - Repealed by Acts 2003, No. 802, §2.

§63.7. Repealed by Acts 2003, No. 802, §2.



RS 14:63.8 - Repealed by Acts 2003, No. 802, §2.

§63.8. Repealed by Acts 2003, No. 802, §2.



RS 14:63.9 - Repealed by Acts 2003, No. 802, §2.

§63.9. Repealed by Acts 2003, No. 802, §2.



RS 14:63.10 - Repealed by Acts 2003, No. 802, §2.

§63.10. Repealed by Acts 2003, No. 802, §2.



RS 14:63.11 - Repealed by Acts 1981, No. 78, 3, eff. Jan. 1, 1982.

§63.11. Repealed by Acts 1981, No. 78, §3, eff. Jan. 1, 1982.



RS 14:63.12 - Repealed by Acts 2003, No. 802, §2.

§63.12. Repealed by Acts 2003, No. 802, §2.



RS 14:64 - Armed robbery

SUBPART B. BY MISAPPROPRIATION WITH VIOLENCE

TO THE PERSON

§64. Armed robbery

A. Armed robbery is the taking of anything of value belonging to another from the person of another or that is in the immediate control of another, by use of force or intimidation, while armed with a dangerous weapon.

B. Whoever commits the crime of armed robbery shall be imprisoned at hard labor for not less than ten years and for not more than ninety-nine years, without benefit of parole, probation, or suspension of sentence.

Amended by Acts 1958, No. 380, §1; Acts 1962, No. 475, §1; Acts 1966, Ex. Sess., No. 5, §1; Acts 1983, No. 70, §1; Acts 1999, No. 932, §1, eff. July 9, 1999.



RS 14:64.1 - First degree robbery

§64.1. First degree robbery

A. First degree robbery is the taking of anything of value belonging to another from the person of another, or that is in the immediate control of another, by use of force or intimidation, when the offender leads the victim to reasonably believe he is armed with a dangerous weapon.

B. Whoever commits the crime of first degree robbery shall be imprisoned at hard labor for not less than three years and for not more than forty years, without benefit of parole, probation or suspension of imposition or execution of sentence.

Added by Acts 1983, No. 533, §1.



RS 14:64.2 - Carjacking

§64.2. Carjacking

A. Carjacking is the intentional taking of a motor vehicle, as defined in R.S. 32:1(40), belonging to another person, in the presence of that person, or in the presence of a passenger, or any other person in lawful possession of the motor vehicle, by the use of force or intimidation.

B. Whoever commits the crime of carjacking shall be imprisoned at hard labor for not less than two years and for not more than twenty years, without benefit of parole, probation, or suspension of sentence.

Acts 1993, No. 488, §1.



RS 14:64.3 - Armed robbery; attempted armed robbery; use of firearm; additional penalty

§64.3. Armed robbery; attempted armed robbery; use of firearm; additional penalty

A. When the dangerous weapon used in the commission of the crime of armed robbery is a firearm, the offender shall be imprisoned at hard labor for an additional period of five years without benefit of parole, probation, or suspension of sentence. The additional penalty imposed pursuant to this Subsection shall be served consecutively to the sentence imposed under the provisions of R.S. 14:64.

B. When the dangerous weapon used in the commission of the crime of attempted armed robbery is a firearm, the offender shall be imprisoned at hard labor for an additional period of five years without benefit of parole, probation, or suspension of sentence. The additional penalty imposed pursuant to this Subsection shall be served consecutively to the sentence imposed under the provisions of R.S. 14:27 and 64.

Acts 1999, No. 932, §1, eff. July 9, 1999; Acts 2003, No. 679, §1; Acts 2006, No. 208, §1.



RS 14:64.4 - Second degree robbery

§64.4. Second degree robbery

A.(1) Second degree robbery is the taking of anything of value belonging to another from the person of another or that is in the immediate control of another when the offender intentionally inflicts serious bodily injury.

(2) For purposes of this Section, "serious bodily injury" means bodily injury which involves unconsciousness, extreme physical pain or protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty, or a substantial risk of death.

B. Whoever commits the crime of second degree robbery shall be imprisoned at hard labor for not less than three years and for not more than forty years.

Acts 2001, No. 347, §1; Acts 2004, No. 651, §1.



RS 14:65 - Simple robbery

§65. Simple robbery

A. Simple robbery is the taking of anything of value belonging to another from the person of another or that is in the immediate control of another, by use of force or intimidation, but not armed with a dangerous weapon.

B. Whoever commits the crime of simple robbery shall be fined not more than three thousand dollars, imprisoned with or without hard labor for not more than seven years, or both.

Acts 1983, No. 70, §1.



RS 14:65.1 - Purse snatching

§65.1. Purse snatching

A. Purse snatching is the theft of anything of value contained within a purse or wallet at the time of the theft, from the person of another or which is in the immediate control of another, by use of force, intimidation, or by snatching, but not armed with a dangerous weapon.

B. Whoever commits the crime of purse snatching shall be imprisoned, with or without hard labor, for not less than two years and for not more than twenty years.

Added by Acts 1979, No. 645, §1.



RS 14:66 - Extortion

§66. Extortion

A. Extortion is the communication of threats to another with the intention thereby to obtain anything of value or any acquittance, advantage, or immunity of any description. Any one of the following kinds of threats shall be sufficient to constitute extortion:

(1) A threat to do any unlawful injury to the person or property of the individual threatened or of any member of his family or of any other person held dear to him.

(2) A threat to accuse the individual threatened or any member of his family or any other person held dear to him of any crime.

(3) A threat to expose or impute any deformity or disgrace to the individual threatened or to any member of his family or to any other person held dear to him.

(4) A threat to expose any secret affecting the individual threatened or any member of his family or any other person held dear to him.

(5) A threat to cause harm as retribution for participation in any legislative hearing or proceeding, administrative proceeding, or in any other legal action.

(6) A threat to do any other harm.

B. Whoever commits the crime of extortion shall be imprisoned at hard labor for not less than one nor more than fifteen years.

Acts 2011, No. 243, §1.



RS 14:67 - Theft

SUBPART C. BY MISAPPROPRIATION WITHOUT VIOLENCE

§67. Theft

A. Theft is the misappropriation or taking of anything of value which belongs to another, either without the consent of the other to the misappropriation or taking, or by means of fraudulent conduct, practices, or representations. An intent to deprive the other permanently of whatever may be the subject of the misappropriation or taking is essential.

B.(1) Whoever commits the crime of theft when the misappropriation or taking amounts to a value of twenty-five thousand dollars or more shall be imprisoned, with or without hard labor, for not less than five years nor more than twenty years, or may be fined not more than fifty thousand dollars, or both.

(2) When the misappropriation or taking amounts to a value of five thousand dollars or more, but less than a value of twenty-five thousand dollars, the offender shall be imprisoned, with or without hard labor, for not more than ten years, or may be fined not more than ten thousand dollars, or both.

(3) When the misappropriation or taking amounts to a value of seven hundred fifty dollars or more, but less than a value of five thousand dollars, the offender shall be imprisoned, with or without hard labor, for not more than five years, or may be fined not more than three thousand dollars, or both.

(4) When the misappropriation or taking amounts to less than a value of seven hundred fifty dollars, the offender shall be imprisoned for not more than six months, or may be fined not more than one thousand dollars, or both. If the offender in such cases has been convicted of theft two or more times previously, upon any subsequent conviction he shall be imprisoned, with or without hard labor, for not more than two years, or may be fined not more than two thousand dollars, or both.

C. When there has been a misappropriation or taking by a number of distinct acts of the offender, the aggregate of the amount of the misappropriations or taking shall determine the grade of the offense.

D. Repealed by Acts 2001, No. 944, §4.

Acts 1990, No. 118, §1; Acts 1999, No. 338, §1; Acts 1999, No. 1251, §1; Acts 2001, No. 944, §4; Acts 2006, No. 82, §1; Acts 2010, No. 585, §1; Acts 2014, No. 255, §1.



RS 14:67.1 - Theft of livestock

§67.1. Theft of livestock

A. Any of the following acts shall constitute theft of livestock:

(1) The misappropriation or taking of livestock belonging to another or proceeds derived from the sale of such livestock or its meat, whether done without the consent of the owner to the misappropriation or taking, or by means of fraudulent conduct, practices, or representations, with the intent to deprive the owner permanently of the livestock or proceeds derived from the sale of the livestock or its meat.

(2) Transporting or causing the transportation of livestock to a slaughterhouse or a public livestock market as defined in R.S. 3:663, for purposes of selling or keeping the livestock or meat with an intent to deprive the owner permanently of the livestock or meat or proceeds derived from the sale of the livestock or meat.

(3) Failing or refusing to pay for livestock purchased from an agent, dealer, public livestock market as defined in R.S. 3:663, or owner, or acquired with the consent of the agent, dealer, public livestock market, or owner, within thirty days of the date the livestock was purchased or acquired or the date payment was due, whichever is longer, with the intent to permanently deprive the other of the livestock or the value of the livestock.

B. Either of the following acts shall constitute presumptive evidence of intent to permanently deprive the other of the livestock or meat, or proceeds derived from sale of the livestock or meat:

(1) Assignment of the livestock in a record book maintained by a slaughterhouse or public livestock market as defined in R.S. 3:663, in a name other than that of the owner.

(2) Failing to pay for the livestock within ten days after notice of a request for payment or return of the livestock or meat has been sent by the agent, dealer, public livestock market as defined in R.S. 3:663, or owner, to the offender's last known address by either registered or certified mail, return receipt requested, or by actual delivery by a commercial courier.

C. Affirmative defenses shall include but not be limited to a contract establishing longer terms for payment and fraud in regard to the quality of the livestock.

D. "Livestock" means any animal except dogs and cats, bred, kept, maintained, raised, or used for profit, that is used in agriculture, aquaculture, agritourism, competition, recreation, or silvaculture, or for other related purposes or used in the production of crops, animals, or plant or animal products for market. This definition includes but is not limited to cattle, buffalo, bison, oxen, and other bovine; horses, mules, donkeys, and other equine; goats; sheep; swine; chickens, turkeys, and other poultry; domestic rabbits; imported exotic deer and antelope, elk, farm-raised white-tailed deer, farm-raised ratites, and other farm-raised exotic animals; fish, pet turtles, and other animals identified with aquaculture which are located in artificial reservoirs or enclosures that are both on privately owned property and constructed so as to prevent, at all times, the ingress and egress of fish life from public waters; any commercial crawfish from any crawfish pond; and any hybrid, mixture, or mutation of any such animal.

E. The Livestock Brand Commission of the state of Louisiana shall have primary responsibility for the enforcement and collection of information in such cases, and livestock brand inspectors shall aid all law enforcement agencies in such investigations.

F. Whoever commits the crime of theft of livestock shall be fined not more than five thousand dollars, imprisoned, with or without hard labor, for not more than ten years, or both.

Acts 2015, No. 65, §1.



RS 14:67.2 - Theft of timber

§67.2. Theft of timber

A. Theft of timber is the misappropriation or taking of timber belonging to another, or proceeds derived from the sale of such timber, either taken without the consent of the owner, or by means of fraudulent conduct, practices, or representations, with the intent to deprive the owner permanently of the timber or proceeds derived therefrom.

B.(1) Whoever commits the crime of theft of timber when the misappropriation or taking amounts to a value of twenty-five thousand dollars or more shall be fined not more than ten thousand dollars and imprisoned at hard labor for not more than ten years.

(2) When the misappropriation or taking amounts to a value of less than twenty-five thousand dollars, the offender shall be imprisoned, with or without hard labor, for not more than five years, fined not more than five thousand dollars, or both.

C. The enforcement division of the office of forestry within the Department of Agriculture and Forestry shall have primary responsibility for collection, preparation, and central registry of information relating to theft of timber and shall assist all law enforcement agencies in investigations of violations of the provisions of this Section.

Acts 2015, No. 65, §1.



RS 14:67.3 - Unauthorized use of "access card" as theft; definitions

§67.3. Unauthorized use of "access card" as theft; definitions

A.(1) "Access card" shall mean and include any card, plate, account number, paper, book, or any other device, issued to a person which authorizes such person to obtain credit, money, goods, services, or anything of value, whether contemporaneously or not, by use of any credit or deferred payment plan with the issuer or by use of debiting or charging such person's demand deposit or savings or time account with the issuer or by debiting or charging any other funds such person has on deposit with the issuer.

(2) "Revoked Access Card" as used herein shall mean an Access Card which has been cancelled or terminated by the issuer of said Access Card.

(3) "Person" as used herein shall mean and include natural persons, or any organization, or other entity.

(4) "Issuer" as used herein shall be the depository and/or creditor issuing the Access Card, directly or through another entity.

(5) The aggregate amount or value of credit, money, goods, services or anything else of value obtained shall determine the value of the misappropriation or taking in determining the penalty under R.S. 14:67 when the offender has obtained the credit, money, goods, services or anything else of value from any one issuer or the offender has used an Access Card, or referred to a nonexistent Access Card on two or more occasions within any consecutive ninety day period.

B. Whoever, directly or indirectly, by agent or otherwise, with intent to defraud, (1) uses a forged Access Card, (2) makes reference by number or other description to a nonexistent Access Card, (3) steals or wrongfully appropriates an Access Card, or (4) uses an Access Card belonging to another person without authority of said person; thereby obtaining, whether contemporaneously or not, credit, money, goods, services or anything of value shall be guilty of theft and shall be subject to the penalties provided for the crime of theft in R.S. 14:67.

C. Whoever, directly or indirectly, by agent or otherwise, with intent to defraud, uses a revoked Access Card, thereby obtaining, whether contemporaneously or not, credit, money, goods, services or anything of value shall be guilty of theft and shall be subject to the penalties provided for the crime of theft in R.S. 14:67. For purposes of this Subsection, it shall be presumptive evidence that a person used a revoked Access Card with intent to defraud if the said person, directly or indirectly, by agent or otherwise, uses the said Access Card after actually receiving oral or written notice that the Access Card has been cancelled or terminated, or if said person, directly or indirectly, by agent or otherwise, uses the said Access Card at a time period more than five days after written notice of the termination or cancellation of said Access Card has been deposited by registered or certified mail in the United States mail system. Said notice shall be addressed to the person to whom such Access Card has been issued at the last known address for such person as shown on the records of the issuer.

D. Whoever, directly or indirectly, by agent or otherwise, with the intent to defraud, uses an Access Card to obtain, whether contemporaneously or not, money, goods, services or anything of value, and the final payment for said items is to be made by debiting or charging said person's demand deposit or savings or time account with issuer, or by debiting or charging any other funds said person has on deposit with issuer, and there are not sufficient funds on deposit to the credit of said person with the issuer to make payment in full of said items obtained, said person shall have committed the crime of theft in R.S. 14:67. Said person's failure to pay the amount due on said items obtained:

(1) Within ten days after written notice of said amount due has been deposited by certified or registered mail in the United States mail system addressed to the person to whom such Access Card has been issued at the last known address for such person as shown on the records of issuer; or

(2) Within ten days of delivery or personal tender of said written notice shall be presumptive evidence of said person's intent to defraud.

E. As used herein and in R.S. 14:67, the Access Card itself shall be a thing of value, with a value less than one hundred dollars.

F. In addition to any other fine or penalty imposed under this Section or under R.S. 14:67, the court may, at its discretion, order as a part of the sentence, restitution.

Acts 1964, No. 192, §1. Amended by Acts 1979, No. 167, §1; Acts 1986, No. 556, §1.



RS 14:67.4 - Anti-Skimming Act

§67.4. Anti-Skimming Act

A. This Section shall be known and may be cited as the "Anti-Skimming Act".

B. As used in this Section the following terms have the following meanings:

(1) "Authorized card user" means any person with permission to use any payment card to obtain, purchase, or receive goods, services, money, or anything else of value from a merchant.

(2) "Merchant" means an owner or operator of any retail mercantile establishment or any agent, employee, lessee, consignee, officer, director, franchisee, or independent contractor of such owner or operator who receives from an authorized user of a payment card, or someone the merchant believes to be an authorized user, a payment card or information from a payment card, or what the merchant believes to be a payment card or information from a payment card, as the instrument for obtaining, purchasing or receiving goods, services, money, or anything else of value from the merchant.

(3) "Payment card" means a credit card, charge card, debit card, hotel key card, stored value card, or any other card that is issued to an authorized card user and that allows the user to obtain, purchase, or receive goods, services, money, or anything else of value from a merchant.

(4) "Re-encoder" means an electronic device that places encoded information from the magnetic strip or stripe of a payment card onto the magnetic strip or stripe of a different payment card.

(5) "Scanning device" means a scanner, reader, or any other electronic device that is used to access, read, scan, obtain, memorize, or store, temporarily or permanently, information encoded on the magnetic strip or stripe of a payment card.

C. It shall be unlawful for any person to do either of the following:

(1) Use a scanning device to access, read, obtain, memorize, or store, temporarily or permanently, information encoded on the magnetic strip or stripe of a payment card without the permission of the authorized user of the payment card and with the intent to defraud the authorized user, the issuer of the authorized user's payment card, or a merchant.

(2) Use a re-encoder to place information encoded on the magnetic strip or stripe of a payment card onto the magnetic strip or stripe of a different card without the permission of the authorized user of the card from which the information is being re-encoded and with the intent to defraud the authorized user, the issuer of the authorized user's payment card, or a merchant.

D.(1) Whoever violates the provisions of Subsection C of this Section shall be imprisoned, with or without hard labor, for not more than five years, or fined not more than five thousand dollars, or both.

(2) Whoever, directly or indirectly, by agent or otherwise, uses a scanning device and a re-encoder in violation of Subsection C of this Section and with the intent to defraud shall be imprisoned, with or without hard labor, for not more than ten years, or fined not more than ten thousand dollars, or both.

(3) Upon a third or subsequent conviction of a violation of the provisions of this Section, the offender shall be imprisoned, with or without hard labor, for not more than ten years, or may be fined not more than twenty thousand dollars, or both.

E. In addition to the penalties provided in Subsection D of this Section, a person convicted under this Section shall be ordered to make full restitution to the victim and any other person who has suffered a financial loss as a result of the offense. If a person ordered to make restitution pursuant to this Section is found to be indigent and therefore unable to make restitution in full at the time of conviction, the court shall order a periodic payment plan consistent with the person's financial ability.

Acts 2005, No. 297, §1; Acts 2008, No. 495, §1.



RS 14:67.5 - Repealed by Acts 2014, No. 255, §3.

§67.5. Repealed by Acts 2014, No. 255, §3.



RS 14:67.6 - Theft of utility service; inference of commission of theft; penalties

§67.6. Theft of utility service; inference of commission of theft; penalties

A. Theft of utility service is the misappropriation, taking, or use of any electricity, gas, water, or telecommunications which belongs to another, is held for sale by another, or is being distributed by another, without the consent of the owner, seller, or distributor or by means of fraudulent conduct, practices, or representations. A taking, misappropriation, or use includes the diversion by any means or device of any quantity of electricity, gas, water, or telecommunications from the wires, cables, pipes, mains, or other means of transmission of such person, or by directly or indirectly preventing a metering device from properly registering the quantity of electricity, gas, water, or telecommunications actually used, consumed, or transmitted.

B. The trier of fact may infer that there was a misappropriation, taking, or using without the consent of the owner, seller, or distributor, or that there was fraudulent conduct, practices, or representations when:

(1) There is on or about any wire, cable, pipe, main, or meter, or the equipment to which said wire, cable, pipe, main, or meter is affixed or attached, any device or any other means resulting in the diversion of electricity, gas, water, or telecommunications, or any device or any other means resulting in the prevention of the proper action or accurate registration of the meter or meters used to measure the quantity of electricity, gas, water, or telecommunications actually used, consumed, or transmitted, or interfering with the proper action or accurate registration of such meter or meters;

(2) The person charged had custody or control of the room, structure, or place where such device, other means, or such wire, cable, pipe, main, meter, or equipment affixed or attached thereto was located; and

(3) The person charged benefited from the misappropriation of such utility service; or

(4) The person charged intentionally supplied false information in applying for such utility service.

C.(1) On a first conviction, the offender shall be fined not less than one hundred dollars nor more than five hundred dollars or imprisoned for not more than six months, or both.

(2) On a second or subsequent conviction, regardless of whether the second or subsequent offense occurred before or after an earlier conviction, the offender shall be fined not less than one hundred dollars nor more than three thousand dollars or imprisoned, with or without hard labor, for not more than two years, or both.

D. The provisions of this Section shall not apply to the attachment on the customer's side of the customer's main electric disconnect of any device which lowers the quantity of utilities actually used and does not divert such utilities or prevent their proper registration.

Added by Acts 1977, No. 308, §1. Amended by Acts 1981, No. 108, §1; Acts 1986, No. 620, §1; Acts 1986, No. 261, §1; Acts 1987, No. 251, §1.



RS 14:67.7 - Theft of petroleum products; penalties

§67.7. Theft of petroleum products; penalties

Any person who shall unlawfully make or cause to be made any connection with or in any way tap or cause to be tapped, or drill or cause to be drilled a hole in any pipe or pipeline or tank laid or used for the conduct or storage of crude oil, naphtha, gas or casinghead gas, or any of the manufactured or natural products thereof, with intent to deprive the owner thereof of any of said crude oil, naphtha, gas, casinghead gas or any of the manufactured or natural products thereof, shall be guilty of a felony, and upon conviction shall be punished by forfeiture of the instrumentality of the crime and by a fine of not less than one hundred dollars and not more than fifty thousand dollars, or imprisoned, with or without hard labor, for a term of not less than one year nor more than ten years, or both.

Added by Acts 1982, No. 762, §1.



RS 14:67.8 - Theft of oilfield geological survey, seismograph, and production maps; penalties

§67.8. Theft of oilfield geological survey, seismograph, and production maps; penalties

Any person who shall unlawfully take or misappropriate any oilfield geological survey, seismograph, production maps, or any similar or related items, with the intent to deprive the owner thereof of any of said maps or items, shall be guilty of a felony, and upon conviction shall be punished by a fine of not less than one hundred dollars nor more than fifty thousand dollars, or imprisonment, with or without hard labor, for a term of not less than one year nor more than ten years, or both.

Added by Acts 1982, No. 762, §1.



RS 14:67.9 - Theft of oil and gas equipment; penalties

§67.9. Theft of oil and gas equipment; penalties

Any person who shall unlawfully take or misappropriate any machinery, drilling mud, welding equipment, pipe, fittings, pumps, or any other oil and gas equipment used in connection with the drilling, production, or maintenance of oil or gas wells, with the intent to deprive the owner or lessee thereof of said items shall:

(1) When the misappropriation or taking amounts to a value of twenty-five thousand dollars or more, be fined not less than seventy thousand dollars or imprisoned for not less than five years or more than thirty years at hard labor, or both.

(2) When the misappropriation or taking amounts to a value of five hundred dollars or more, but less than a value of twenty-five thousand dollars, be fined not less than one hundred or more than fifty thousand dollars or be imprisoned for not less than one year or more than ten years, with or without hard labor, or both.

(3) When the misappropriation or taking amounts to a value of three hundred dollars or more, but less than five hundred dollars, be fined not more than two thousand dollars or be imprisoned, with or without hard labor, for not more than two years, or both.

(4) When the misappropriation or taking amounts to less than a value of three hundred dollars, be fined not more than five hundred dollars or be imprisoned for not more than six months, or both.

Added by Acts 1982, No. 762, §1; Acts 2006, No. 143, §1; Acts 2006, No. 222, §1.



RS 14:67.10 - Theft of goods

§67.10. Theft of goods

A. Theft of goods is the misappropriation or taking of anything of value which is held for sale by a merchant, either without the consent of the merchant to the misappropriation or taking, or by means of fraudulent conduct, practices, or representations. An intent to deprive the merchant permanently of whatever may be the subject of the misappropriation or taking is essential and may be inferred when a person:

(1) Intentionally conceals, on his person or otherwise, goods held for sale.

(2) Alters or transfers any price marking reflecting the actual retail price of the goods.

(3) Transfers goods from one container or package to another or places goods in any container, package, or wrapping in a manner to avoid detection.

(4) Willfully causes the cash register or other sales recording device to reflect less than the actual retail price of the goods.

(5) Removes any price marking with the intent to deceive the merchant as to the actual retail price of the goods.

(6) Damages or consumes goods or property so as to render it unmerchantable.

B.(1) Whoever commits the crime of theft of goods when the misappropriation or taking amounts to a value of one thousand five hundred dollars or more shall be imprisoned, with or without hard labor, for not more than ten years or may be fined not more than three thousand dollars, or both.

(2) When the misappropriation or taking amounts to a value of five hundred dollars or more, but less than a value of one thousand five hundred dollars, the offender shall be imprisoned, with or without hard labor, for not more than five years or may be fined not more than two thousand dollars, or both.

(3) When the misappropriation or taking amounts to less than a value of five hundred dollars, the offender shall be imprisoned for not more than six months or may be fined not more than five hundred dollars, or both. If the offender in such cases has been convicted of theft or theft of goods two or more times previously, upon any subsequent conviction he shall be imprisoned, with or without hard labor, for not more than two years or may be fined not more than one thousand dollars, or both.

(4) When there has been a misappropriation or taking by a number of distinct acts of the offender, the aggregate of the amount of the misappropriations or takings shall determine the grade of the offense.

C. Repealed by Acts 2001, No. 944, §4.

Acts 1987, No. 914, §1; Acts 1992, No. 701, §1; Acts 1999, No. 338, §1; Acts 2001, No. 944, §4; Acts 2006, No. 143, §1; Acts 2010, No. 585, §1.



RS 14:67.11 - Credit card fraud by persons authorized to provide goods and services

§67.11. Credit card fraud by persons authorized to provide goods and services

A. As used in this Section the following terms have the following meanings:

(1) "Acquirer" means a business organization including without limitation a merchant, financial institution, or an agent of a business organization or financial institution that authorizes a merchant to accept payment by credit card for money, goods, services, or anything else of value.

(2) "Cardholder" means the person or organization named on the face of a credit card to whom or for whose benefit the credit card is issued by an issuer.

(3) "Credit card" means any instrument or device whether known as a credit card, credit plate, bank service card, banking card, check guarantee card, debit card, or by any other name, including an account number, issued with or without fee by an issuer for the use of a cardholder in obtaining money, goods, services, or anything of value on credit or for use in an automated banking device to obtain any of the services offered through the device.

(4) "Issuer" means the business organization or financial institution, or its duly authorized agent, which issues a credit card.

(5) "Provider" means a person who is authorized by an issuer or an acquirer to furnish money, goods, services, or anything else of value upon presentation of a credit card by the cardholder, or any agent or employee of such person.

(6) "Revoked credit card" means a credit card which is no longer valid because permission to use it has been suspended or terminated by the issuer.

B. No provider shall, with intent to defraud an issuer, an acquirer, or a cardholder, furnish money, goods, services, or anything else of value upon presentation of a credit card obtained or retained in violation of this Section, or a credit card which the provider knows is forged or revoked.

C. No provider shall, with intent to defraud an issuer, an acquirer, or a cardholder, fail to furnish money, goods, services, or anything else of value which the provider represents in writing, electronically or otherwise, to an issuer or an acquirer that such provider has furnished.

D. No provider shall, with intent to defraud an issuer, an acquirer, or a cardholder, present to an issuer or acquirer for payment a credit card transaction record which is not the result of an act between the cardholder and the provider.

E. No person shall employ, solicit, or otherwise cause a provider's employee or authorized agent or representative to remit to an acquirer a credit card transaction record of a sale that was not originated as a result of an act between the cardholder and such provider.

F. Any person who violates the provisions of this Section may be imprisoned, with or without hard labor, for not more than fifteen years, or fined not more than fifty thousand dollars, or both.

Acts 1990, No. 691, §1.



RS 14:67.12 - Repealed by Acts 2014, No. 255, §3.

§67.12. Repealed by Acts 2014, No. 255, §3.



RS 14:67.13 - Repealed by Acts 2014, No. 255, §3.

§67.13. Repealed by Acts 2014, No. 255, §3.



RS 14:67.14 - Repealed by Acts 2014, No. 255, §3.

§67.14. Repealed by Acts 2014, No. 255, §3.



RS 14:67.15 - Theft of a firearm

§67.15. Theft of a firearm

A. Theft of a firearm is the misappropriation or taking of a firearm which belongs to another, either without the consent of the other to the misappropriation or taking or by means of fraudulent conduct, practices, or representations. An intent to deprive the other permanently of the firearm is essential.

B. For purposes of this Section, "firearm" means a shotgun or rifle, or a pistol, revolver, or other handgun.

C.(1) For a first offense, the penalty for theft of a firearm shall be imprisonment with or without hard labor for not less than two years nor more than ten years, without the benefit of probation, parole, or suspension of sentence and a fine of one thousand dollars.

(2) For a second offense, the penalty for theft of a firearm shall be imprisonment with or without hard labor for not less than five years nor more than fifteen years, without the benefit of probation, parole, or suspension of sentence and a fine of two thousand dollars.

(3) For a third and subsequent offense, the penalty for theft of a firearm shall be imprisonment at hard labor for not less than fifteen years nor more than thirty years, without the benefit of probation, parole, or suspension of sentence and a fine of five thousand dollars.

Acts 1994, 3rd Ex. Sess., No. 122, §1; Acts 2000, 1st Ex. Sess., No. 116, §1.



RS 14:67.16 - Identity theft

§67.16. Identity theft

A. As used in this Section the following terms have the following meanings:

(1) "Person" means any individual, partnership, association, joint stock association, trust, corporation, or other business entity whether incorporated or not.

(2) "Personal identifying information" shall include but not be limited to an individual's:

(a) Social security number.

(b) Driver's license number.

(c) Checking account number.

(d) Savings account number.

(e) Credit card number.

(f) Debit card number.

(g) Electronic identification number.

(h) Digital signatures.

(i) Birth certificate.

(j) Date of birth.

(k) Mother's maiden name.

(l) Armed forces identification number.

(m) Government issued identification number.

(n) Financial institution account number.

(3) "Person with a disability" means any person regardless of age who has a mental, physical, or developmental disability that substantially impairs the person's ability to provide adequately for his own care or protection.

B. Identity theft is the intentional use or possession or transfer or attempted use with fraudulent intent by any person of any personal identifying information of another person to obtain, possess, or transfer, whether contemporaneously or not, credit, money, goods, services, or any thing else of value without the authorization or consent of the other person.

C.(1)(a) Whoever commits the crime of identity theft when credit, money, goods, services, or any thing else of value is obtained, possessed, or transferred, which amounts to a value of one thousand dollars or more, shall be imprisoned, with or without hard labor, for not more than ten years, or may be fined not more than ten thousand dollars, or both.

(b) Whoever commits the crime of identity theft when the victim is sixty years of age or older or a person with a disability when the credit, money, goods, services, or any thing else of value is obtained which amounts to a value of one thousand dollars or more, shall be imprisoned, with or without hard labor, for not less than three years and for not more than ten years, or may be fined not more than ten thousand dollars, or both.

(c) Whoever commits the crime of identity theft when the victim is under the age of seventeen when the credit, money, goods, services, or any thing else of value is obtained which amounts to a value of one thousand dollars or more, shall be imprisoned, with or without hard labor, for not less than three years and for not more than ten years, or may be fined not more than ten thousand dollars, or both.

(2)(a) Whoever commits the crime of identity theft when credit, money, goods, services, or any thing else of value is obtained, possessed, or transferred, which amounts to a value of five hundred dollars or more, but less than one thousand dollars, shall be imprisoned, with or without hard labor, for not more than five years, or may be fined not more than five thousand dollars, or both.

(b) Whoever commits the crime of identity theft when the victim is sixty years of age or older or a person with a disability when the credit, money, goods, services, or any thing else of value is obtained which amounts to a value of five hundred dollars or more, but less than one thousand dollars, shall be imprisoned, with or without hard labor, for not less than two years and not more than five years, or may be fined not more than five thousand dollars, or both.

(c) Whoever commits the crime of identity theft when the victim is under the age of seventeen when the credit, money, goods, services, or any thing else of value is obtained which amounts to a value of five hundred dollars or more, but less than one thousand dollars, shall be imprisoned, with or without hard labor, for not less than two years and not more than five years, or may be fined not more than five thousand dollars, or both.

(3)(a) Whoever commits the crime of identity theft when credit, money, goods, services, or any thing else of value is obtained, possessed, or transferred, which amounts to a value of three hundred dollars or more, but less than five hundred dollars, shall be imprisoned, with or without hard labor, for not more than three years, or may be fined not more than three thousand dollars, or both.

(b) Whoever commits the crime of identity theft when the victim is sixty years of age or older or a person with a disability when the credit, money, goods, services, or any thing else of value is obtained which amounts to a value of three hundred dollars or more, but less than five hundred dollars, shall be imprisoned, with or without hard labor, for not less than one year and not more than three years, or may be fined not more than three thousand dollars, or both.

(c) Whoever commits the crime of identity theft when the victim is under the age of seventeen when the credit, money, goods, services, or any thing else of value is obtained which amounts to a value of three hundred dollars or more, but less than five hundred dollars, shall be imprisoned, with or without hard labor, for not less than one year and not more than three years, or may be fined not more than three thousand dollars, or both.

(4)(a) Whoever commits the crime of identity theft when credit, money, goods, services, or any thing else of value is obtained, possessed, or transferred, which amounts to a value less than three hundred dollars, shall be imprisoned for not more than six months, or may be fined not more than five hundred dollars, or both.

(b) Whoever commits the crime of identity theft when the victim is sixty years of age or older or a person with a disability when the credit, money, goods, services, or any thing else of value is obtained which amounts to a value less than three hundred dollars, shall be imprisoned with or without hard labor, for not less than six months and not more than one year, or may be fined not more than five hundred dollars, or both.

(c) Whoever commits the crime of identity theft when the victim is under the age of seventeen when the credit, money, goods, services, or any thing else of value is obtained which amounts to a value less than three hundred dollars, shall be imprisoned with or without hard labor, for not less than six months and not more than one year, or may be fined not more than five hundred dollars, or both.

D. Upon a third or subsequent conviction of a violation of the provisions of this Section, the offender shall be imprisoned, with or without hard labor, for not more than ten years, or may be fined not more than twenty thousand dollars, or both.

E. When there has been a theft by a number of distinct acts of the offender, the aggregate of the amount of the theft shall determine the grade of the offense.

F. In addition to the foregoing penalties, a person convicted under this Section shall be ordered to make full restitution to the victim and any other person who has suffered a financial loss as a result of the offense. If a person ordered to make restitution pursuant to this Section is found to be indigent and therefore unable to make restitution in full at the time of conviction, the court shall order a periodic payment plan consistent with the person's financial ability.

G. The provisions of this Section shall not apply to any person who obtains another's driver's license or other form of identification for the sole purpose of misrepresenting his age.

H.(1) Any person who has learned or reasonably suspects that his personal identifying information has been unlawfully used by another in violation of any provision of this Section may initiate a law enforcement investigation by contacting the local law enforcement agency that has jurisdiction over the area of his residence. Any law enforcement agency which is requested to conduct an investigation under the provisions of this Subsection shall take a police report of the matter from the victim, provide the complainant with a copy of such report, and begin an investigation of the facts. If the crime was committed in a different jurisdiction, the agency preparing the report shall refer the matter, with a copy of the report, to the local law enforcement agency having jurisdiction over the area in which the alleged crime was committed for an investigation of the facts.

(2) Any officer of any law enforcement agency who investigates an alleged violation in compliance with the provisions of this Subsection shall make a written report of the investigation that includes the name of the victim; the name of the suspect, if known; the type of personal identifying information obtained, possessed, transferred, or used in violation of this Section; and the results of the investigation. At the request of the victim who has requested the investigation, the law enforcement agency shall provide to such victim the report created under the provisions of this Paragraph. In providing the report, the agency shall eliminate any information that is included in the report other than the information required by this Paragraph.

Acts 1999, No. 1337, §1; Acts 2003, No. 844, §1; Acts 2006, No. 176, §1; Acts 2006, No. 241, §1; Acts 2007, No. 312, §1; Acts 2008, No. 95, §1; Acts 2008, No. 495, §1; Acts 2014, No. 811, §6, eff. June 23, 2014.



RS 14:67.17 - Repealed by Acts 2014, No. 255, §3.

§67.17. Repealed by Acts 2014, No. 255, §3.



RS 14:67.18 - Cheating and swindling

§67.18. Cheating and swindling

A. It shall be unlawful for any person who by any trick or sleight of hand performance, or by fraud or fraudulent scheme, cards, dice, or device, for himself or another, wins or attempts to win money or property or a combination thereof, or reduces a losing wager or attempts to reduce a losing wager, increases a winning wager or attempts to increase a winning wager in connection with gaming operations.

B.(1) Whoever violates the provisions of this Section when the value of such money or property or combination thereof or reduced or increased wager amounts to a value of one thousand five hundred dollars or more shall be imprisoned, with or without hard labor, for not more than ten years, or may be fined not more than three thousand dollars, or both.

(2) When the value of such money or property or combination thereof or reduced or increased wager amounts to a value of five hundred dollars or more, but less than a value of one thousand five hundred dollars, the offender shall be imprisoned, with or without hard labor, for not more than five years, or may be fined not more than two thousand dollars, or both.

(3) When the value of such money or property or combination thereof or reduced or increased wager amounts to less than a value of five hundred dollars, the offender shall be imprisoned for not more than six months, or may be fined not more than five hundred dollars, or both. If the offender in such cases has been convicted of cheating and swindling two or more times previously, upon any subsequent conviction he shall be imprisoned, with or without hard labor, for not more than two years, or may be fined not more than two thousand dollars, or both.

C. For purposes of this Section, "gaming operations" means the conducting or assisting in the conducting of gaming activities or operations upon a riverboat, at the official gaming establishment, by operating an electronic video draw poker device, by a charitable gaming licensee, or at a pari-mutuel wagering facility or the operation of a state lottery which is licensed for operation and regulated under the provisions of Chapter 4 of Title 4, Chapters 4, 5, 6, and 7 of Title 27, or Chapter 11 of Title 4 or Subtitle XI of Title 47 of the Louisiana Revised Statutes of 1950, or any other gaming operation authorized by law.

Acts 2001, No. 216, §1; Acts 2010, No. 585, §1.



RS 14:67.19 - Theft of anhydrous ammonia

§67.19. Theft of anhydrous ammonia

A. Theft of anhydrous ammonia is the misappropriation or taking of anhydrous ammonia which belongs to another, either without the consent of the other to the misappropriation or taking or by means of fraudulent conduct, practices, or representations, with the intent to permanently deprive.

B. For purposes of this Section, "anhydrous ammonia" is the compound formed by the combination of two gaseous elements, nitrogen and hydrogen, in the proportion of one part of nitrogen to three parts of hydrogen by volume and in the ratio of eighty-two percent nitrogen to eighteen percent hydrogen by weight.

C. Whoever commits the crime of theft of anhydrous ammonia shall be imprisoned with or without hard labor for not more than two years, or may be fined not more than two thousand dollars, or both.

Acts 2001, No. 286, §1.



RS 14:67.19.1 - Unauthorized possession of anhydrous ammonia

§67.19.1. Unauthorized possession of anhydrous ammonia

A. It shall be unlawful for any person to do any of the following:

(1) Use anhydrous ammonia to manufacture or attempt to manufacture any controlled dangerous substance.

(2) Possess any substance containing any detectable amount of anhydrous ammonia with the intent to use that substance to manufacture a controlled dangerous substance.

B. The unauthorized possession of anhydrous ammonia is defined as the possession of any amount of anhydrous ammonia in a container not authorized by and which does not have an inspection sticker from the Liquefied Petroleum Gas Commission as is required pursuant to R.S. 3:1355(B).

C. The possession of any amount of anhydrous ammonia in a container not authorized by the Liquefied Petroleum Gas Commission shall be prima facie evidence of intent to use anhydrous ammonia to manufacture a controlled dangerous substance.

D. Whoever commits the crime of unauthorized possession of anhydrous ammonia shall be imprisoned with or without hard labor for not more than two years, or may be fined not more than two thousand dollars, or both.

Acts 2005, No. 494, §2.



RS 14:67.20 - Theft of a business record

§67.20. Theft of a business record

A. Theft of a business record is the misappropriation or taking of a business record or the information contained therein belonging to another by any person either without the consent of the other to the misappropriation or taking, or by means of fraudulent conduct, practices, or representations. An intent to deprive the other permanently of the business record or the information contained therein is essential and may be inferred when a person misappropriates, takes, or converts the business record for his own use or for the use of another for economic gain.

B. For purposes of this Section, "business record" means any record belonging to another, whether or not maintained or compiled by the person who misappropriates or takes the record, which complies with the following:

(1) Is material to the conduct of the business of the owner of the business record.

(2) Is not available to the public in accordance with state or federal law.

(3) Is susceptible to use by another, which if used, would have an adverse material effect upon the overall business of the owner of the business record.

(4) Is defined as a "trade secret" pursuant to R.S. 51:1431 or R.S. 9:3576.24.

(5) Is of such a nature that the replacement, reconstruction, or compilation of the information, or the loss of the record or the information contained therein, will have an adverse material effect upon the overall business of the owner of the business record.

C. Whoever commits the crime of theft of a business record shall be imprisoned, with or without hard labor, for not more than two years or fined not more than ten thousand dollars or the cost of replacement, reconstruction, or compilation of the business record, whichever is greater, or both.

Acts 2001, No. 914, §1.



RS 14:67.21 - Theft of the assets of a person who is aged or person with a disability

§67.21. Theft of the assets of a person who is aged or person with a disability

A. As used in this Section the following terms have the following meanings:

(1) "Health care" is any expense resulting from medical, personal, residential, or other care provided or assistance received from any home- and community-based service provider, adult foster home, adult congregate living facility, nursing home, or other institution or agency responsible for the care of any person who is aged or person with a disability.

(2) "Person who is aged" is any person sixty years of age or older.

(3) "Person with a disability" is a person eighteen years of age or older who has a mental, physical, or developmental disability that substantially impairs the person's ability to provide adequately for his own care or protection.

B. Theft of the assets of a person who is aged or person with a disability is any of the following:

(1) The intentional use, consumption, conversion, management, or appropriation of the funds, assets, or property of a person who is aged or person with a disability without his authorization or consent for the profit, advantage, or benefit of a person other than the person who is aged or person with a disability without his authorization or consent.

(2) The intentional misuse of the power of attorney of a person who is aged or person with a disability to use, consume, convert, manage, or appropriate any funds, assets, or property of a person who is aged or person with a disability for the profit, advantage, or benefit of a person other than the person who is aged or person with a disability without his authorization or consent.

(3) The intentional use, consumption, conversion, management, or appropriation of the funds, assets, or property of a person who is aged or person with a disability through the execution or attempted execution of a fraudulent or deceitful scheme designed to benefit a person other than the person who is aged or person with a disability.

C.(1) Whoever commits the crime of theft of the assets of a person who is aged or person with a disability when the value of the theft equals one thousand five hundred dollars or more may be imprisoned, with or without hard labor, for not more than ten years and shall be fined not more than three thousand dollars, or both.

(2) Whoever commits the crime of theft of the assets of a person who is aged or person with a disability when the value of the theft equals five hundred dollars or more, but less than one thousand five hundred dollars may be imprisoned, with or without hard labor, for not more than five years and shall be fined not more than two thousand dollars, or both.

(3) Whoever commits the crime of theft of the assets of a person who is aged or person with a disability when the value of the theft equals less than five hundred dollars may be imprisoned for not more than six months and shall be fined not more than five hundred dollars, or both.

(4) In any case in which an offender has been previously convicted of theft of the assets of a person who is aged or person with a disability the offender shall be imprisoned, with or without hard labor, for not less than two years, and shall be fined not less than two thousand dollars, or both, regardless of the value of the instant theft.

D. When there have been a number of distinct acts of theft of the assets of a person who is aged or person with a disability, the aggregate of the values of each act shall determine the grade of the offense.

E. In addition to all other penalties, a person convicted under this Section shall be ordered to make full restitution to the victim and any other person who has suffered a financial loss as a result of the offense. If a person ordered to make restitution pursuant to this Section is found to be indigent and therefore unable to make restitution in full at the time of conviction, the court shall order a periodic payment plan consistent with the person's financial ability.

F. Any charges made under this Section shall be reported as provided in R.S. 15:1504 and 1505.

Acts 2001, No. 1011, §1; Acts 2006, No. 172, §1; Acts 2006, No. 176, §1; Acts 2008, No. 839, §1, eff. July 8, 2008; Acts 2010, No. 585, §1; Acts 2010, No. 861, §6; Acts 2014, No. 811, §6, eff. June 23, 2014.



RS 14:67.22 - Fraudulent acquisition of a credit card

§67.22. Fraudulent acquisition of a credit card

A. As used in this Section, "credit card" shall mean any instrument or device whether known as a credit card, credit plate, bank service card, banking card, check guarantee card, debit card, or by any other name, including an account number, issued with or without a fee by an issuer for the use of a cardholder in obtaining money, goods, services, or anything of value on credit or for use in an automated banking device to obtain any of the services offered through the device.

B. No person shall make or cause to be made, either directly or indirectly, any false statement as to his identity or that of any other person, firm, or corporation, knowing it to be false and with the intent that it be relied on, for the purpose of procuring the issuance of a credit card.

C.(1) Whoever violates the provisions of this Section shall be guilty of fraudulent acquisition of a credit card and shall be punished by a fine of not more than three thousand dollars, or imprisoned, with or without hard labor for not more than ten years, or both.

(2) Upon a third or subsequent conviction of a violation of the provisions of this Section, the offender shall be imprisoned, with or without hard labor, for not more than ten years, or may be fined not more than twenty thousand dollars, or both.

D. In addition to the penalties provided in Subsection C of this Section, a person convicted of a violation of this Section shall be ordered to make full restitution to the victim and any other person who has suffered a financial loss as a result of the offense. If a person ordered to make restitution pursuant to this Section is found to be indigent and therefore unable to make restitution in full at the time of conviction, the court shall order a periodic payment plan consistent with the person's financial ability.

Acts 2003, No. 231, §1; Acts 2008, No. 495, §1.



RS 14:67.23 - Repealed by Acts 2014, No. 255, §3.

§67.23. Repealed by Acts 2014, No. 255, §3.



RS 14:67.24 - Theft of utility property

§67.24. Theft of utility property

A. Theft of utility property valued in excess of one hundred dollars is the misappropriation or taking of any utility property belonging to another without the consent of the owner to the misappropriation or taking. An intent to deprive the owner permanently of whatever may have been the subject of the misappropriation or taking is an essential element of this offense.

B. As used in this Section:

(1) "Utility" means any person or entity providing to the public gas, electricity, water, sewer, telephone, telegraph, radio, radio common carrier, railway, railroad, cable and broadcast television, video, or Internet services.

(2) "Utility property" means any component which is reasonably necessary to provide utility services, including but not limited to any wire, pole, facility, machinery, tool, equipment, cable, insulator, switch, signal, duct, fiber optic cable, conduit, plant, work, system, substation, transmission and distribution structures, line, street lighting fixture, generating plant, equipment, pipe, mains, transformer, underground line, gas compressor, meter, or any other building or structure or part of a structure that a utility uses in the production or use of its services.

C. Whoever commits the crime of theft of utility property shall be punished by a fine of not more than ten thousand dollars or imprisonment, with or without hard labor, for not less than two years nor more than ten years, or both.

Acts 2007, No. 73, §1, eff. June 22, 2007.



RS 14:67.25 - Organized retail theft

§67.25. Organized retail theft

A. As used in this Section the following terms have the following meanings:

(1) "Retail establishment" means any business, whether a sole proprietorship, corporation, partnership, or otherwise, that holds or stores articles, products, commodities, items, or components for sale to the public or to other retail establishments.

(2) "Retail property" means any article, product, commodity, item, or component intended to be sold to the public or to other retail establishments.

(3) "Retail property fence" means any person who knowingly and intentionally procures, receives, or conceals stolen retail property.

(4) "Stolen retail property" means either:

(a) Retail property or merchandise credit, including but not limited to a gift card, that has been the subject of a theft or the product of a theft from a retail establishment.

(b) Retail property or merchandise credit, including but not limited to a gift card, that the offender procuring, receiving, or concealing that property knows or reasonably believes to be the subject of a theft or the product of a theft.

(5) "Value" means the price of the retail property as stated, posted, or advertised by the affected retail establishment, including applicable sales taxes.

B. Organized retail theft is the intentional procuring, receiving, or concealing of stolen retail property with the intent to sell, deliver, or distribute that property.

C. It shall be presumptive evidence that the owner or operator of any retail establishment has violated Subsection B of this Section when:

(1) On more than one occasion within any one-hundred-eighty-day period the offender has intentionally possessed, procured, received, or concealed stolen retail property; and

(2) The stolen retail property was possessed, procured, received, or concealed from or on behalf of any person who:

(a) Did not have a proper business license; or

(b) Did not pay sales or use taxes to the state or the appropriate local government subdivision in the jurisdiction where the possessing, procuring, receiving, or concealing took place for the transfer of the items to the owner or operator of the retail establishment; or

(c) Accepted a cash payment for the stolen retail property and did not provide the owner or operator of the possessing, procuring, receiving, or concealing retail establishment an invoice for the sale.

D. Whoever commits the crime of organized retail theft when the aggregate amount of the misappropriation, taking, purchasing, possessing, procuring, receiving, or concealing in any one-hundred-eighty-day period amounts to a value less than five hundred dollars shall be imprisoned with or without hard labor for not more than two years, or may be fined not more than two thousand dollars, or both.

E. Whoever commits the crime of organized retail theft when the aggregate amount of the misappropriation, taking, purchasing, possessing, procuring, receiving, or concealing in any one-hundred-eighty-day period amounts to a value more than five hundred dollars shall be imprisoned with or without hard labor for not more than ten years, or may be fined not more than ten thousand dollars, or both.

Acts 2007, No. 395, §1; Acts 2016, No. 328, §1, eff. June 2, 2016.



RS 14:67.26 - Theft of a motor vehicle

§67.26. Theft of a motor vehicle

A. Theft of a motor vehicle is the intentional performance of any of the following acts:

(1) The taking of a motor vehicle, which belongs to another, either without the owner's consent or by means of fraudulent conduct, practices, or representations, with the intention to permanently deprive the owner of the motor vehicle; or

(2) The taking control of a motor vehicle that is lost or mis-delivered under circumstances which provide a means of inquiry as to the true owner, and the person in control of the motor vehicle does not make reasonable efforts to notify or locate the true owner; or

(3) The taking control of a motor vehicle when the person knows or should have known that the motor vehicle has been stolen.

B.(1) A person who alleges that there has been a theft of a motor vehicle shall attest to that fact by signing an affidavit provided by the law enforcement officer or agency which shall indicate that a person who falsely reports a theft of a motor vehicle may be subject to criminal penalties under Subsection E of this Section.

(2) If the affidavit is not taken in person by a law enforcement officer or agency, the person who alleges that the theft of a motor vehicle has occurred shall mail or deliver a signed and notarized affidavit to the appropriate law enforcement agency within seven days.

(3) The failure to provide an affidavit as required by this Subsection shall not, of itself, create any presumption for civil purposes of participation by the insured in the theft of the motor vehicle.

C.(1) Whoever commits the crime of theft of a motor vehicle when the misappropriation or taking amounts to a sum of one thousand five hundred dollars or more shall be imprisoned, with or without hard labor, for not more than ten years, or may be fined not more than three thousand dollars, or both.

(2) Whoever commits the crime of theft of a motor vehicle when the misappropriation or taking amounts to a sum of five hundred dollars or more but less than one thousand five hundred dollars shall be imprisoned, with or without hard labor, for not more than five years, or may be fined not more than two thousand dollars, or both.

(3) Whoever commits the crime of theft of a motor vehicle when the misappropriation or taking amounts to a sum of less than five hundred dollars shall be imprisoned for not more than six months, or may be fined not more than one thousand dollars, or both.

D. When there has been a misappropriation or taking by a number of distinct acts of the offender, the aggregate of the amount of the misappropriations or takings shall determine the grade of the offense.

E. Whoever commits the crime of filing a false affidavit to support an alleged theft of a motor vehicle shall be imprisoned for not more than five years with or without hard labor or shall be fined not more than five thousand dollars, or both.

Acts 2008, No. 633, §1; Acts 2010, No. 585, §1; Acts 2014, No. 597, §1, eff. June 12, 2014.



RS 14:67.27 - Repealed by Acts 2014, No. 255, §3.

§67.27. Repealed by Acts 2014, No. 255, §3.



RS 14:67.28 - Theft of copper or other metals; determination of value of copper or other metals taken

§67.28. Theft of copper or other metals; determination of value of copper or other metals taken

A. Theft of copper or other metals is the misappropriation or the taking of copper or other metals that belong to another, either without the consent of the owner or by means of fraudulent conduct, practices, or representations, with the intent to permanently deprive the owner of the copper or other metal.

B. As used in this Section:

(1) "Copper or other metals" means any copper, copper wire, copper alloy, bronze, brass, zinc, aluminum other than in the form of cans, stainless steel, or nickel alloys, whether in the form of bars, cable, ingots, rods, tubing, wire, wire scraps, clamps, connectors, or railroad track materials.

(2) "Railroad track materials" shall include steel in the form of railroad tracks or in the form of rail, switch components, spikes, angle bars, tie plates, or bolts of the type used in constructing railroads, or any combination of such materials.

C. In determining the appropriate penalty provisions as provided in Subsection D of this Section, the court shall calculate the value of the copper or other metals misappropriated or taken as the aggregate of the following:

(1) The fair market value of the copper or other metals.

(2) The cost of replacement of the copper or other metals.

(3) The cost of replacing and repairing property that was damaged as a result of the theft of copper or other metals.

D.(1) When the misappropriation or taking amounts to a value of one thousand dollars or more, the offender shall be fined not more than five thousand dollars, imprisoned, with or without hard labor, for not less than five years and not more than ten years, or both.

(2) When the misappropriation or taking amounts to a value of five hundred dollars or more, but less than a value of one thousand dollars, the offender shall be fined not more than two thousand dollars, imprisoned, with or without hard labor, for not less than two years and not more than five years, or both.

(3) When the misappropriation or taking amounts to a value of less than five hundred dollars, the offender shall be fined not more than one thousand dollars, and may be imprisoned for not less than one year and not more than two years, or both.

(4) Upon a second or subsequent conviction, the offender shall be fined not more than five thousand dollars, imprisoned, with or without hard labor, for not more than ten years, or both.

Acts 2012, No. 164, §1.



RS 14:67.29 - False personation of a veteran or fraudulent representation of a veteran-owned business

§67.29. False personation of a veteran or fraudulent representation of a veteran-owned business

A. False personation of a veteran is the false representation by a person of being a veteran, with the intent to injure, defraud, obtain economic gain, or obtain or secure any special privilege or advantage.

B. Fraudulent representation of a veteran-owned business is the false representation by an owner, operator, principal, or employee of a business that the business is owned by a veteran or is a service-connected disabled veteran-owned business, with the intent to injure, defraud, obtain economic gain, or obtain or secure any special privilege or advantage.

C. For the purposes of this Section, "veteran" means a person who has served in the armed services or reserve forces of the United States or Louisiana National Guard.

D. Whoever commits the crime of false personation of a veteran or fraudulent representation of a veteran-owned business shall be fined not more than one thousand dollars, or imprisoned for not more than six months, or both.

Acts 2013, No. 90, §1, eff. June 4, 2013.



RS 14:67.30 - Theft of animals

§67.30. Theft of animals

A. Except as provided in R.S. 3:2654, theft of animals is the misappropriation, killing, or taking of any animal which belongs to another, either without consent of the other to the misappropriation or taking, or by means of fraudulent conduct, practices, or representations. An intent to deprive the other permanently of the animal or an intent to ransom it for the purpose of extorting money or favor is essential.

B. Whoever commits the crime of theft of animals shall be imprisoned for not more than six months or fined not more than five hundred dollars or both. If the offender in such a case has been convicted of misdemeanor theft of an animal two or more times previously, upon any subsequent conviction he shall be imprisoned, with or without hard labor, for not more than two years or may be fined not more than one thousand dollars, or both.

C. For the purposes of this Section, "animal" means any nonhuman living creature except for livestock as defined in R.S. 14:67.1.

Acts 2016, No. 585, §1.



RS 14:68 - Unauthorized use of a movable

§68. Unauthorized use of a movable

A. Unauthorized use of a movable is the intentional taking or use of a movable which belongs to another, either without the other's consent, or by means of fraudulent conduct, practices, or representations, but without any intention to deprive the other of the movable permanently. The fact that the movable so taken or used may be classified as an immovable, according to the law pertaining to civil matters, is immaterial.

B. Whoever commits the crime of unauthorized use of a movable having a value of five hundred dollars or less shall be fined not more than five hundred dollars, imprisoned for not more than six months, or both. Whoever commits the crime of unauthorized use of a movable having a value in excess of five hundred dollars shall be fined not more than five thousand dollars, imprisoned with or without hard labor for not more than five years, or both.

Amended by Acts 1980, No. 692, §1; Acts 1980, No. 708, §1; Acts 1981, No. 293, §1; Acts 1993, No. 419, §1; Acts 2010, No. 396, §1.



RS 14:68.1 - Unauthorized removal of shopping cart, basket, or dairy case

§68.1. Unauthorized removal of shopping cart, basket, or dairy case

A. It shall be a misdemeanor for any person to remove a shopping cart, basket, or dairy case belonging to another from the parking area or grounds of any store without authorization therefor.

B. Whoever commits the crime of unauthorized removal of a shopping cart, basket, or dairy case from the parking area or grounds of a store shall be fined not more than one hundred dollars, or imprisoned for not more than six months, or both.

Added by Acts 1968, No. 22, §1. Acts 1988, No. 255, §1.



RS 14:68.2 - Unauthorized use of supplemental nutrition assistance program benefits or supplemental nutrition assistance program benefit access devices

§68.2. Unauthorized use of supplemental nutrition assistance program benefits or supplemental nutrition assistance program benefit access devices

A. As used in this Section and in R.S. 14:68.2.1, the following terms have the following meanings:

(1) "SNAP benefits" means any supplemental nutrition assistance program benefits issued pursuant to the provisions of the Federal Food Stamp Act, 7 USC §2011 et seq.

(2) "SNAP benefit access device" means any card, plate, code account access number, or other means of access that can be used, alone or in conjunction with another access device, to obtain payment, allotments, benefits, money, goods, or other things of value or that can be used to initiate a transfer of funds pursuant to the provisions of the Federal Food Stamp Act.

B. The unauthorized use of SNAP benefits or a SNAP benefit access device is:

(1) To knowingly use, transfer, acquire, alter, or possess SNAP benefits or a SNAP benefit access device contrary to the provisions of the Federal Food Stamp Act or the federal or state regulations issued pursuant thereto.

(2) To knowingly counterfeit, alter, transfer, acquire, or possess a counterfeited or altered SNAP benefit access device.

(3) To present or cause to be presented a SNAP benefit access device for payment or redemption, knowing it to have been counterfeited, altered, received, transferred, or used in any manner contrary to the provisions of the Federal Food Stamp Act or the federal or state regulations issued pursuant thereto.

(4) To knowingly appropriate SNAP benefits or a SNAP benefit access device with which a person has been entrusted or of which a person has gained possession by virtue of his position as a public employee.

C. Whoever commits the crime of unauthorized use of SNAP benefits or a SNAP benefit access device shall be fined not less than five thousand dollars nor more than one million dollars or imprisoned, with or without hard labor, for not less than six months nor more than ten years, or both.

D. In addition to the foregoing penalties, a person convicted under this Section shall be ordered to make restitution in the total amount found to be the value of the SNAP benefits that form the basis for the conviction. If a person ordered to make restitution pursuant to this Section is found to be indigent and therefore unable to make restitution in full at the time of conviction, the court shall order a periodic payment plan consistent with the person's financial ability.

Acts 1991, No. 187, §1, eff. July 2, 1991; Acts 2006, No. 143, §1; Acts 2010, No. 585, §1; Acts 2012, No. 677, §1, eff. Jan. 1, 2013.



RS 14:68.2.1 - Failure to report unauthorized use of supplemental nutrition assistance program benefits; penalties

§68.2.1. Failure to report unauthorized use of supplemental nutrition assistance program benefits; penalties

A. Employees of the Department of Children and Family Services, owners, employees and operators of retailers that accept SNAP benefit access device transactions, and adult household members of SNAP recipients shall report each instance of known fraud or abuse of SNAP benefits, or any known unauthorized use of SNAP benefits or a SNAP benefit access device as defined in R.S. 14:68.2, to the fraud detection section, office of children and family services of the Department of Children and Family Services via the Public Assistance Fraud Hot-Line as provided for by R.S. 46:114.1.

B. Whoever violates the provisions of Subsection A of this Section shall be fined not less than two hundred fifty dollars nor more than five thousand dollars.

Acts 2012, No. 677, §1, eff. Jan. 1, 2013.



RS 14:68.3 - Unauthorized removal of a motor vehicle; penalties

§68.3. Unauthorized removal of a motor vehicle; penalties

A. No one, except upon a court order, shall remove a motor vehicle from a garage, repair shop, or vehicle storage facility when there is a charge due such garage, repair shop, or vehicle storage facility for repair work, mechanical service, or storage rendered to such vehicle without paying the charge or making arrangements acceptable to the management of the garage, repair shop, or vehicle storage facility to pay the charge.

B. Whoever violates this Section shall be imprisoned for not more than six months or fined not more than five hundred dollars, or both.

Acts 1991, No. 568, §1.



RS 14:68.4 - Unauthorized use of a motor vehicle

§68.4. Unauthorized use of a motor vehicle

A. Unauthorized use of a motor vehicle is the intentional taking or use of a motor vehicle which belongs to another, either without the other's consent, or by means of fraudulent conduct, practices, or representations, but without any intention to deprive the other of the motor vehicle permanently.

B. Whoever commits the crime of unauthorized use of a motor vehicle shall be fined not more than five thousand dollars or imprisoned with or without hard labor for not more than ten years or both.

Acts 1995, No. 904, §1.



RS 14:68.5 - Unauthorized removal of property from governor's mansion and the state capitol complex

§68.5. Unauthorized removal of property from governor's mansion and the state capitol complex

A. It shall be unlawful for any person to remove any property of the state from the grounds of the governor's mansion without the authorization of the property manager designated for the executive office of the governor, as provided for in R.S. 39:322, after consultation with the Louisiana Governor's Mansion Foundation.

B. It shall be unlawful for any person to remove any property of the Louisiana Governor's Mansion Foundation from the grounds of the governor's mansion without the authorization of the Louisiana Governor's Mansion Foundation.

C. It shall be unlawful for any person to remove any property of the state which has been catalogued pursuant to R.S. 24:43 from the state capitol complex without the authorization of the Legislative Budgetary Control Council.

D. Whoever commits the crime of unauthorized removal of property from the governor's mansion or from the state capitol complex as provided for in this Section shall, upon conviction, be subject to a fine or imprisonment or both, as provided for in accordance with the penalties prescribed for violation of R.S. 14:67 based on the value of the property unlawfully removed.

Acts 1997, No. 1153, §1.



RS 14:68.6 - Unauthorized ordering of goods or services

§68.6. Unauthorized ordering of goods or services

A. It is unlawful for any person to intentionally place an order for any goods or services to be supplied or delivered to another person when all of the following circumstances apply:

(1) The person receiving the goods or services has not previously authorized such an order, does not reside with the person who placed the order, and the goods or services are not being given as a gift to that person.

(2) The person receiving the goods or services is required to pay for such goods or services, either in advance or upon delivery and has not previously agreed to do so, or is required to return the items to the sender at his expense.

(3) The person placing the order for goods or services intends to harass or annoy the person receiving such goods or services.

B. Receipt and use of an item described in this Section by the receiver shall constitute an affirmative defense to prosecution under this Section.

C. If the person who places the order for the goods or services is told by the customer who receives the goods or services that the customer did not desire the goods or services, the customer is released from any obligation to pay for such goods or services and the providing person shall not be liable under this Section.

D. Whoever violates Subsection A shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

E. In addition to any other sentence imposed under this Section, the sentencing court, in its discretion, may require the offender to make restitution to the victim for any loss to the victim caused by the offense.

Acts 1999, No. 1060, §1.



RS 14:68.7 - Receipts and universal product code labels; unlawful acts

§68.7. Receipts and universal product code labels; unlawful acts

A. Any person who, with intent to cheat or defraud a retailer, makes, alters, or counterfeits a retail sales receipt or a universal product code label, or possesses any such sales receipt or label, or possesses a device which has as its specific purpose the manufacture of fraudulent retail sales receipts or universal product code labels commits a violation of the provisions of this Section.

B.(1) Except as provided in Paragraphs (3) and (4) of this Subsection, whoever violates the provisions of this Section shall be subject to the following penalties:

(a) When the fair market value of the goods which are the subject of the falsified retail sales receipts or universal product code labels, as described in Subsection A of this Section, equals one thousand five hundred dollars or more, imprisonment, with or without hard labor, for not more than ten years, or a fine not to exceed three thousand dollars, or both.

(b) When the fair market value of the goods which are the subject of the falsified retail sales receipts or universal product code labels, as described in Subsection A of this Section, equals five hundred dollars or more but less than one thousand five hundred dollars, imprisonment, with or without hard labor, for not more than five years or a fine of not more than two thousand dollars, or both.

(c) When the fair market value of the goods which are the subject of the falsified retail sales receipts or universal product code labels, as described in Subsection A of this Section, is less than five hundred dollars, imprisonment for not more than six months, or a fine not to exceed five hundred dollars, or both. If a person is convicted of violating the provisions of this Section in a manner consistent with this Subparagraph two or more times previously, upon any subsequent conviction, he shall be imprisoned, with or without hard labor, for not more than two years, or may be fined not more than two thousand dollars, or both.

(2) When there has been a violation of this Section by a number of distinct acts of the offender, the aggregate amount of the goods taken shall determine the grade of the offense.

(3) Possessing more than one fraudulent retail sales receipt or universal product code label in violation of the provisions of this Section shall be punishable by imprisonment, with or without hard labor, for a period not to exceed ten years, or a fine not to exceed three thousand dollars, or both.

(4) Possessing a device which has as its specific purpose the manufacture of fraudulent retail sales receipts or universal product code labels in violation of the provisions of this Section shall be punishable by imprisonment, with or without hard labor, for a period not to exceed five years, or a fine not to exceed three thousand dollars, or both.

Acts 2001, No. 922, §1; Acts 2006, No. 143, §1; Acts 2010, No. 585, §1.



RS 14:69 - Illegal possession of stolen things

§69. Illegal possession of stolen things

A. Illegal possession of stolen things is the intentional possessing, procuring, receiving, or concealing of anything of value which has been the subject of any robbery or theft, under circumstances which indicate that the offender knew or had good reason to believe that the thing was the subject of one of these offenses.

B.(1) Whoever commits the crime of illegal possession of stolen things, when the value of the things is one thousand five hundred dollars or more, shall be imprisoned, with or without hard labor, for not more than ten years, or may be fined not more than three thousand dollars, or both.

(2) When the value of the stolen things is five hundred dollars or more, but less than one thousand five hundred dollars, the offender shall be imprisoned, with or without hard labor, for not more than five years, or may be fined not more than two thousand dollars, or both.

(3) When the value of the stolen things is less than five hundred dollars, the offender shall be imprisoned for not more than six months or may be fined not more than one thousand dollars, or both. If the offender in such cases has been convicted of receiving stolen things or illegal possession of stolen things two or more times previously, upon any subsequent conviction, he shall be imprisoned, with or without hard labor, for not more than two years or may be fined not more than two thousand dollars, or both.

(4) When the offender has committed the crime of illegal possession of stolen things by a number of distinct acts, the aggregate of the amount of the things so received shall determine the grade of the offense.

C. It shall be an affirmative defense to a violation of this Section committed by means of possessing, that the accused, within seventy-two hours of his acquiring knowledge or good reason to believe that a thing was the subject of robbery or theft, reports that fact or belief in writing to the district attorney in the parish of his domicile.

D. Repealed by Acts 2001, No. 944, §4.

E. No person shall be exempt from prosecution under this Section for any act committed with fraudulent, willful, or criminal knowledge regardless of any other presumption or exemption provided by statute, including but not limited to any signed statement of ownership executed by a purported owner of property conveyed.

Amended by Acts 1972, No. 654, §1; Acts 1982, No. 552, §1; Acts 1999, No. 338, §1; Acts 1999, No. 1251, §1; Acts 2001, No. 944, §4; Acts 2006, No. 83, §1; Acts 2010, No. 585, §1; Acts 2015, No. 137, §1, eff. June 19, 2015.



RS 14:69.1 - Illegal possession of stolen firearms

§69.1. Illegal possession of stolen firearms

A.(1) Illegal possession of stolen firearms is the intentional possessing, procuring, receiving, or concealing of a firearm which has been the subject of any form of misappropriation.

(2) It shall be an affirmative defense to a prosecution for a violation of this Section that the offender had no knowledge that the firearm was the subject of any form of misappropriation.

(3) It shall be an affirmative defense to a prosecution for a violation of this Section that the alleged offender has or had possession of the firearm pursuant to his regular course of business, is in possession of a valid federal firearms license, is routinely in the possession of firearms for sale, pawn, lease, rent, repair, modification, or other legitimate acts as part of his normal scope of business operations, and is enforcing a privilege pursuant to R.S. 9:4502.

B. Whoever commits the crime of illegal possession of firearms shall be punished as follows:

(1) For a first offense, the penalty shall be imprisonment, with or without hard labor, for not less than one year nor more than five years.

(2) For second and subsequent offenses, the penalty shall be imprisonment, with or without hard labor, for not less than two years nor more than ten years.

Acts 2000, 1st Ex. Sess., No. 116, §1; Acts 2001, No. 403, §1, eff. June 15, 2001; Acts 2014, No. 141, §1.



RS 14:70 - False accounting

§70. False accounting

A. False accounting is the intentional rendering of a financial statement of account which is known by the offender to be false, by anyone who is obliged to render an accounting by the law pertaining to civil matters.

B. Whoever commits the crime of false accounting shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Amended by Acts 1968, No. 647, §1; Acts 2014, No. 791, §7.



RS 14:70.1 - Medicaid fraud

§70.1. Medicaid fraud

A. The crime of Medicaid fraud is the act of any person who, with intent to defraud the state or any person or entity through any medical assistance program created under the federal Social Security Act and administered by the Louisiana Department of Health or any other state agency, does any of the following:

(1) Presents for allowance or payment any false or fraudulent claim for furnishing services or merchandise.

(2) Knowingly submits false information for the purpose of obtaining greater compensation than that to which he is legally entitled for furnishing services or merchandise.

(3) Knowingly submits false information for the purpose of obtaining authorization for furnishing services or merchandise.

B. Whoever commits the crime of Medicaid fraud shall be imprisoned, with or without hard labor, for not more than five years, or may be fined not more than twenty thousand dollars, or both.

C. In addition to the venue established by Code of Criminal Procedure Articles 611 and 614, venue shall also be appropriate in the Nineteenth Judicial District Court, parish of East Baton Rouge.

Acts 1989, No. 300, §1, eff. July 1, 1989; Acts 1997, No. 1018, §1; Acts 2001, No. 403, §1, eff. June 15, 2001; Acts 2015, No. 138, §1, eff. June 19, 2015.



RS 14:70.2 - Refund or access device application fraud

§70.2. Refund or access device application fraud

A. No person shall with the intent to defraud use a false or fictitious name or any other identifying information as his own or use the name or any other identifying information of any other person without that person's knowledge and consent for the purpose of:

(1) Obtaining or attempting to obtain a refund for merchandise returned to a business establishment or a refund on a ticket or other document that is evidence of services purchased from a business establishment; or

(2) Obtaining or attempting to obtain an access device.

B. For the purposes of this Section, "any other identifying information" shall include, but not be limited to, an address, telephone number, social security number, account number, or any other information through which the identity of a person may be ascertained. "Access device" means any card, plate, code, account number, or other means of account access that can be used to obtain anything of value, whether contemporaneously or not.

C.(1) Whoever commits the crime of refund fraud shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

(2) Whoever commits the crime of access device application fraud when the misappropriation or taking amounts to a value of one thousand five hundred dollars or more shall be imprisoned, with or without hard labor, for not more than ten years, or may be fined not more than three thousand dollars, or both.

(3) When the misappropriation or taking amounts to a value of five hundred dollars or more, but less than a value of one thousand five hundred dollars, the offender shall be imprisoned, with or without hard labor, for not more than five years or may be fined not more than two thousand dollars, or both.

(4) When the misappropriation or taking amounts to less than a value of five hundred dollars, the offender shall be imprisoned for not more than six months or may be fined not more than five hundred dollars, or both. If the offender in such cases has been convicted of theft two or more times previously, upon any subsequent conviction he shall be imprisoned, with or without hard labor, for not more than two years or may be fined not more than one thousand dollars, or both.

D. When there has been a misappropriation or taking by a number of distinct acts of the offender, the aggregate amount of the misappropriation or taking shall determine the grade of the offense.

Added by Acts 1983, No. 420, §1. Acts 1986, No. 871, §1; Acts 1997, No. 1255, §1; Acts 2006, No. 143, §1; Acts 2010, No. 585, §1.



RS 14:70.3 - Fraud in selling agricultural equipment

§70.3. Fraud in selling agricultural equipment

A. As used in this Section, the term "security device" means any legal act which confers an interest in property to secure the payment of an obligation and includes liens, pawns, privileges, mortgages, and chattel mortgages.

B. The crime of fraud in selling agricultural equipment is the sale of any piece of agricultural equipment which is subject to a security device without informing the purchaser of the existence of the security device that is known to the vendor at the time of the sale.

C. Each person who sells farm equipment which is subject to a security device and who does not inform the purchaser of the existence of the security device shall have an affirmative defense to any prosecution under this Section if he satisfies the obligation secured by the security device within ten days of demand for payment by the purchaser.

D. Whoever commits the crime of fraud in selling agricultural equipment shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 1984, No. 813, §1.



RS 14:70.4 - Access device fraud

§70.4. Access device fraud

A. No person shall without authorization and with the intent to defraud transfer an access device to another person.

B. No person shall without authorization and with the intent to defraud possess an access device issued to another person.

C. No person shall with the intent to defraud use, possess, or transfer device-making equipment or a counterfeit access device.

D. As used herein:

(1) "Access device" means a person's social security number, driver's license number, birth date, mother's maiden name, checking account numbers, savings account numbers, personal identification numbers, electronic identification numbers, digital signatures, or other means of account access that can be used to obtain anything of value, whether contemporaneously or not.

(2) "Counterfeit access device" means an access device that is fictitious, altered, or forged.

(3) "Device-making equipment" means any instrumentality, mechanism, or impression designed or primarily used for making an access device or counterfeit access device.

(4) "Transfer" means sell, give, provide, or transmit.

E.(1) A person who commits the crime of access device fraud when the misappropriation or taking amounts to a value of one thousand five hundred dollars or more shall be imprisoned, with or without hard labor, for not more than ten years, or fined not more than five thousand dollars, or both.

(2) When the misappropriation or taking amounts to a value of at least five hundred dollars, but less than a value of one thousand five hundred dollars, the offender shall be imprisoned, with or without hard labor, for not more than five years or fined not more than three thousand dollars, or both.

(3) When the misappropriation or taking amounts to a value of less than five hundred dollars, the offender shall be imprisoned for not more than six months or fined not more than five hundred dollars, or both.

(4) Upon a third or subsequent conviction of a violation of the provisions of this Section, the offender shall be imprisoned, with or without hard labor, for not more than ten years, or may be fined not more than ten thousand dollars, or both.

F. In addition to any other penalty imposed under this Section, the court shall order restitution as a part of the sentence. Restitution may include payment for any cost incurred by the victim, including attorney fees, costs associated in clearing the credit history or credit ratings of the victim, or costs incurred in connection with any civil or administrative proceedings to satisfy any debt, lien, or other obligation of the victim arising as a result of the actions of the defendant.

G. When there has been a misappropriation or taking by a number of distinct acts of the offender, the aggregate amount of the misappropriation or taking shall determine the grade of the offense. For purposes of this Subsection, distinctive acts of the offender do not have to involve the same victim.

Acts 1986, No. 555, §1; Acts 1999, No. 947, §1, eff. July 9, 1999; Acts 2006, No. 143, §1; Acts 2008, No. 495, §1; Acts 2010, No. 585, §1.



RS 14:70.5 - Fraudulent remuneration

§70.5. Fraudulent remuneration

A. Fraudulent remuneration is the intentional solicitation, receipt, offer, or payment of any remuneration, including but not limited to bribes, rebates, or bed hold payments, directly or indirectly, overtly or covertly, in cash or in kind, to or from a third party for the following:

(1) In return for the referral of an individual to a health care provider for the purpose of providing any good, service, or supply, billed to the Louisiana medical assistance program.

(2) In return for purchasing, leasing, or ordering, or for arranging or recommending for the purchasing, leasing, or ordering, of any good, supply, service, or facility billed to the Louisiana medical assistance program.

(3) For the recruitment of new patients for the purpose of providing any good, supply, service, or facility billed to the Louisiana medical assistance program.

(4) To any recipient or his representative, for goods, services, supplies, or facilities furnished to the recipient and billed to the Louisiana medical assistance program.

B. Normal business practices which fall within the "safe harbor" exemptions of R.S. 46:438.2 shall not be construed as an offense under the provisions of this Section.

C. Whoever commits the crime of fraudulent remuneration shall be imprisoned, with or without hard labor, for not more than five years, or may be fined not more than twenty thousand dollars, or both.

Acts 1999, No. 450, §1.



RS 14:70.6 - Unlawful distribution, possession, or use of theft alarm deactivation devices

§70.6. Unlawful distribution, possession, or use of theft alarm deactivation devices

A.(1) For the purposes of this Section, a theft alarm deactivation device is any device which is designed or intended to remove or deactivate any electronic or magnetic device which is placed on or attached to merchandise and which is intended to cause an alarm to be activated if the merchandise is moved from an authorized to an unauthorized area without either payment for the merchandise having been made or permission having been obtained from the owner of the merchandise for the movement.

(2) As used in this Section, the meaning of "owner" shall include an agent or employee of the owner authorized by the owner.

B. Unlawful distribution of theft alarm deactivation devices is the sale, offer for sale, exchange, offer for exchange, donation, or offer for donation of any theft alarm deactivation device with the knowledge or intention that the device will be used to remove or deactivate any theft alarm device for the purpose of moving merchandise from an authorized area to an unauthorized area without either paying for the merchandise or obtaining the permission of the owner of the merchandise.

C. Unlawful possession of theft alarm deactivation devices is the possession of any theft alarm deactivation device with the knowledge or intention that the device will be used to remove or deactivate any theft alarm device for the purpose of moving merchandise from an authorized area to an unauthorized area without either paying for the merchandise or obtaining the permission of the owner of the merchandise.

D. Unlawful use of theft alarm deactivation devices is the use of any theft alarm deactivation device to remove or deactivate any theft alarm device for the purpose of moving merchandise from an authorized area to an unauthorized area without either paying for the merchandise or obtaining the permission of the owner of the merchandise.

E. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 2001, No. 909, §1.



RS 14:70.7 - Unlawful production, manufacturing, distribution, or possession of fraudulent documents for identification purposes

§70.7. Unlawful production, manufacturing, distribution, or possession of fraudulent documents for identification purposes

A. It shall be unlawful for any person to knowingly or intentionally produce, manufacture, distribute, or possess fraudulent documents for identification purposes.

B. For purposes of this Section:

(1) "Distribute fraudulent documents for identification purposes" means to sell, give, transport, issue, provide, lend, deliver, transfer, transmit, distribute, or disseminate fraudulent documents for identification purposes.

(2) "Fraudulent documents for identification purposes" means documents which are presented as being bona fide documents which provide personal identification information but which are, in fact, false, forged, altered, or counterfeit.

(3) "Personal identification information" shall include but not be limited to a person's:

(a) Social security card.

(b) Driver's license.

(c) Credit card.

(d) Debit card.

(e) Electronic identification number.

(f) Birth certificate.

(g) Voter registration card.

(h) Any proof of residency, including utility bills, bank statements, or other government document showing the name and address of a person.

(i) State-issued identification card.

(j) Armed forces identification card.

(k) Government-issued identification card.

(l) Financial institution account card.

(m) Visa or passport.

(n) Student identification card.

(4) "Possess fraudulent documents for identification purposes" means to possess fraudulent documents for identification purposes.

(5) "Produce or manufacture fraudulent documents for identification purposes" means to develop, prepare, design, create, or process fraudulent documents for identification purposes.

C.(1) Whoever violates the provisions of this Section by possessing a fraudulent document for identification purposes shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

(2) Whoever violates the provisions of this Section by distributing, manufacturing, or producing a fraudulent document for identification purposes shall be fined not more than five thousand dollars, or imprisoned with or without hard labor for not more than three years, or both.

Acts 2008, No. 253, §1.



RS 14:70.8 - Illegal transmission of monetary funds

§70.8. Illegal transmission of monetary funds

A. Whoever with intent to defraud either transmits, attempts to transmit, causes to be transmitted, solicits a transmission, or receives a transmission, by wire or radio signal, any stolen or fraudulently obtained monetary funds shall be imprisoned, with or without hard labor, for not more than ten years, or fined not more than one hundred thousand dollars, or both.

B. In addition to the penalties provided for in Subsection A of this Section, a person convicted under the provisions of this Section shall be ordered to make full restitution to the victim and to any other person who has suffered a financial loss as a result of the offense. If a person ordered to make restitution according to this Subsection is found to be indigent and therefore unable to make restitution in full at the time of conviction, then the court shall order a periodic payment plan consistent with the person's financial ability.

C. For purposes of this Section:

(1) "Radio signal" means any text, email, or any other wireless transmission from cellular phones, portable wireless electronic tablets or computers, or any other wireless device used to transmit or receive monetary transactions.

(2) "Wire" means any wired electronic device that provides access to the Internet or to any other access point and allows monetary transactions to be transmitted or received by email, financial institution-to-financial institution transfer, or money transfer facility.

Acts 2012, No. 540, §1, eff. June 5, 2012.



RS 14:71 - Issuing worthless checks

§71. Issuing worthless checks

A.(1)(a) Issuing worthless checks is the issuing, in exchange for anything of value, whether the exchange is contemporaneous or not, with intent to defraud, of any check, draft, or order for the payment of money upon any bank or other depository, knowing at the time of the issuing that the offender has not sufficient credit with the bank, or other depository for the payment of such check, draft, or order in full upon its presentation.

(b) This Section shall apply to a check, draft, or order tendered for satisfaction, in whole or in part, of payments due on installment contracts, open accounts, or any other obligation for which the creditor has authorized periodic payments or the extension of time in which to pay.

(c) This provision shall apply to a check, draft, or order for the payment of money given for a motor vehicle when such payment is conditioned upon delivery of documents necessary for transfer of a valid title to the purchaser.

(d) For purposes of this Section, an open account shall include accounts where checks are tendered as payment:

(i) In advance of receipt, in whole or in part, for telecommunication facilities or services.

(ii) For deposits, prepayments, or payments for the lease or rent of a rental motor vehicle, pursuant to a lease or rental agreement.

(e) This Section shall apply to a check, draft, or order tendered for satisfaction, in whole or in part, of a state tax obligation. For purposes of this Section, "state tax obligation" means a state tax, interest, penalty, or fee, or any contract, installment agreement, or other obligation arising out of such obligation.

(f) For purposes of this Section, any check, draft, or order tendered for payment of any tax, fee, fine, penalty, or other obligation to the state or any of its political subdivisions shall be considered issuing a check, draft, or order in exchange for anything of value.

(2) The offender's failure to pay a check, draft, or order, issued for value, within ten days after notice of its nonpayment upon presentation has been deposited by certified mail in the United States mail system addressed to the issuer thereof either at the address shown on the instrument or the last known address for such person shown on the records of the bank upon which such instrument is drawn or within ten days after delivery or personal tender of the written notice to said issuer by the payee or his agent, shall be presumptive evidence of his intent to defraud.

B. Issuing worthless checks is also the issuing, in exchange for anything of value, whether the exchange is contemporaneous or not, with intent to defraud, of any check, draft, or order for the payment of money or the issuing of such an instrument for the payment of a state tax obligation, when the offender knows at the time of the issuing that the account designated on the check, draft, or order has been closed, or is nonexistent or fictitious, or is one in which the offender has no interest or on which he has no authority to issue such check, draft, or order.

C. Whoever commits the crime of issuing worthless checks, when the amount of the check or checks is one thousand five hundred dollars or more, shall be imprisoned, with or without hard labor, for not more than ten years, or may be fined not more than three thousand dollars, or both.

D. When the amount of the check or checks is five hundred dollars or more, but less than one thousand five hundred dollars, the offender shall be imprisoned, with or without hard labor, for not more than five years or may be fined not more than two thousand dollars, or both.

E. When the amount of the check or checks is less than five hundred dollars, the offender shall be imprisoned for not more than six months or may be fined not more than five hundred dollars, or both. If the offender in such cases has been convicted of issuing worthless checks two or more times previously, upon any subsequent conviction he shall be imprisoned, with or without hard labor, for not more than two years or be fined not more than one thousand dollars, or both.

F. When the offender has issued more than one worthless check within a one hundred eighty-day period, the amount of several or all worthless checks issued during that one hundred eighty-day period may be aggregated to determine the grade of the offense.

G. In addition to any other fine or penalty imposed under this Section, the court shall order as part of the sentence restitution in the amount of the check or checks, plus a fifteen dollar per check service charge payable to the person or entity that initially honored the worthless check or checks, an authorized collection agency, or justice of the peace. In the event the fifteen dollar per check service charge is paid to a person or entity other than one who initially honored the worthless check or checks, the court shall also order as part of the sentence restitution equal to the amount that the bank or other depository charged the person or entity who initially honored the worthless check, plus the actual cost of notifying the offender of nonpayment as required in Paragraph A(2).

H. In any prosecution for a violation of this Section, the prosecution may enter as evidence of a violation of this Section any check, draft, or order for the payment of money upon any bank or other depository which the bank or other depository has refused to honor because the person who issued the check, draft, or order did not have sufficient credit with the bank or other depository for the payment of that check, draft, or order in full upon its presentation.

I. In addition to the provisions of Subsection H, in any prosecution for a violation of this Section, the prosecution may enter as evidence of a violation of this Section any tangible copy, facsimile, or other reproduction of the check, draft, or order, or any electronic reproduction of the check, draft, or order, or any other form of the record of the check, draft, or order, provided that the tangible copy, facsimile, or other reproduction, or the electronic reproduction, or the other form of the record of the check, draft, or order has been made, recorded, stored, and reproduced in accordance with the requirements of the Louisiana Office of Financial Institutions, or in accordance with the requirements of the federal agency which regulates the bank or other depository, and provided that the appropriate officer of the bank or other depository has certified that the tangible copy, facsimile, or other reproduction, or the electronic copy, or the other form of the record of the check, draft, or order for the payment of money has been made, stored, and reproduced in accordance with the requirements of the Louisiana Office of Financial Institutions, or in accordance with the requirements of the federal agency which regulates the bank or other depository, and is a true and correct record of the transaction involving the check, draft, or order upon which the prosecution is based.

Amended by Acts 1952, No. 433, §1; Acts 1954, No. 442, §1; Acts 1956, No. 156, §1; Acts 1972, No. 197, §1; Acts 1972, No. 655, §1; Acts 1975, No. 601, §1; Acts 1976, No. 651, §1; Acts 1977, No. 367, §1; Acts 1980, No. 386, §1; Acts 1983, No. 376, §1; Acts 1988, No. 439, §1, eff. July 9, 1988; Acts 1990, No. 1003, §1; Acts 1991, No. 135, §1; Acts 1991, No. 171, §1; Acts 1993, No. 670, §1; Acts 1994, 3rd Ex. Sess., No. 125, §1; Acts 1999, No. 338, §1; Acts 2001, No. 141, §1, eff. May 25, 2001; Acts 2001, No. 944, §4; Acts 2001, No. 1022, §1, eff. July 1, 2001; Acts 2003, No. 675, §1; Acts 2006, No. 143, §1; Acts 2010, No. 585, §1.



RS 14:71.1 - Bank fraud

§71.1. Bank fraud

A. Whoever knowingly executes, or attempts to execute, a scheme or artifice to do any of the following shall be imprisoned, with or without hard labor, for not more than ten years, or may be fined not more than one hundred thousand dollars, or both:

(1) To defraud a financial institution.

(2) To obtain any of the monies, funds, credits, assets, securities, or other property owned by or under the custody or control of a financial institution by means of false or fraudulent pretenses, practices, transactions, representations, or promises.

B. In addition to the penalties provided in Subsection A of this Section, a person convicted under the provisions of this Section shall be ordered to make full restitution to the victim and any other person who has suffered a financial loss as a result of the offense. If a person ordered to make restitution pursuant to this Section is found to be indigent and therefore unable to make restitution in full at the time of conviction, the court shall order a periodic payment plan consistent with the person's financial ability.

C. As used in this Section, the term "financial institution" has the same meaning as in R.S. 6:2(8).

Acts 1992, No. 104, §1, eff. Sept. 1, 1992; Acts 2008, No. 495, §1.



RS 14:71.2 - Failure to pay bridge or bridge-causeway toll

§71.2. Failure to pay bridge or bridge-causeway toll

A. Failure to pay bridge or bridge-causeway toll is the intentional driving or towing of a motor vehicle through a toll collection facility without payment of a required toll, where appropriate signs have been erected to notify that it is subject to payment of the tolls beyond such sign.

B. Failure by the registered owner of any vehicle to contest a notice of liability or pay the toll and administrative fees provided by R.S. 47:820.5.1, upon notice from the public entity which owns and administers the bridge-causeway, and to pay the demand for payment served by the public entity which owns and administers the bridge-causeway within thirty days after the demand for payment has been deposited, by certified mail, in the United States mail system addressed to the registered owner of the vehicle as shown by the records of the Louisiana Department of Public Safety and Corrections, office of motor vehicles, shall be presumptive evidence of the vehicle owner's intent to defraud.

C. Failure by the registered owner of any vehicle to appeal a violation notice or pay the tolls and administrative fees provided by R.S. 47:820.5.2 upon notice from the public entity which owns and administers the bridge and to pay the tolls, administrative fees, and late charges after the notice given under R.S. 47:820.5.2(G)(1)(c) shall be presumptive evidence of the vehicle owner's intent to defraud.

D. Whoever commits the crime of failing to pay bridge or bridge-causeway tolls shall be imprisoned for not more than six months or may be fined not more than one hundred dollars for each violation, or both.

E. In addition to any fine or penalty imposed under this Section, the court shall order payment of the toll and administrative cost provided by R.S. 47:820.5.1 et seq.

Acts 1995, No. 720, §1; Acts 2003, No. 727, §1, eff. June 27, 2003.



RS 14:71.3 - Mortgage fraud

§71.3. Mortgage fraud

A. It is unlawful for a person, in connection with residential mortgage lending activity, to knowingly do any of the following:

(1) Employ a device, scheme, or artifice with intent to defraud.

(2) Make an untrue statement of material fact with intent to defraud.

(3) Receive any portion of the purchase, sale, or loan proceeds, or any other consideration paid or generated in connection with the closing of a residential mortgage loan when the recipient knows that the proceeds or other funds were paid as a result of a violation of this Section.

B.(1) A person who violates the provisions of this Section shall be imprisoned, with or without hard labor, for not more than ten years, or may be fined not more than one hundred thousand dollars, or both.

(2) In addition to the penalties provided in Paragraph (1) of this Subsection, a person convicted under the provisions of this Section shall be ordered to make full restitution to the victim and any other person who has suffered a financial loss as a result of the offense. If a person ordered to make restitution pursuant to this Section is found to be indigent and therefore unable to make restitution in full at the time of conviction, the court shall order a periodic payment plan consistent with the person's financial ability.

C. For purposes of this Section:

(1) "Residential mortgage lending activity" means an activity, including electronic activity, engaged in for compensation or with the expectation of compensation in connection with a residential mortgage loan, including but not limited to the solicitation, application, origination, or funding of a residential mortgage loan; the negotiation and placement, or offering to negotiate, place or find a residential mortgage loan for another person; third-party provider services, including but not limited to appraisals, abstracts, escrow services, or title insurance; underwriting, signing, closing and funding the loan.

(2) "Residential mortgage loan" means a loan for personal, family or household use that is secured by a mortgage, deed of trust, or other equivalent consensual security interest on a dwelling (as defined in Section 103(v) of the federal Truth in Lending Act) or residential immovable property upon which is constructed or intended to be constructed a dwelling.

(3) "Person" means a natural or juridical person, including but not limited to a sole proprietorship, corporation, company, limited liability company, partnership, limited liability partnership, trust, incorporated or unincorporated association, or any other individual or entity.

Acts 2009, No. 197, §1.



RS 14:71.4 - Homestead exemption fraud

§71.4. Homestead exemption fraud

A. It is unlawful for any person to intentionally claim more than one homestead exemption as provided for in Article VII, Section 20 of the Louisiana Constitution.

B. Any person who intentionally claims more than one homestead exemption shall be fined not more than five hundred dollars, imprisoned for not more than six months, or both.

C. In addition to the penalties provided in Subsection B of this Section, a person convicted of a violation of this Section shall be ordered to make full restitution to the state or local governmental subdivision which has suffered a financial loss as a result of the offense. If a person ordered to make restitution pursuant to this Section is found to be indigent and therefore unable to make restitution in full at the time of conviction, the court shall order a periodic payment plan consistent with the person's financial ability.

D. For the purposes of this Section, "person" means a natural or juridical person, including but not limited to a sole proprietorship, corporation, company, limited liability company, partnership, limited liability partnership, trust, incorporated or unincorporated association, or any other individual or entity.

Acts 2016, No. 437, §1.



RS 14:72 - Forgery

§72. Forgery

A. It shall be unlawful to forge, with intent to defraud, any signature to, or any part of, any writing purporting to have legal efficacy.

B. Issuing, transferring, or possessing with intent to defraud, a forged writing, known by the offender to be a forged writing, shall also constitute a violation of the provisions of this Section.

C. For purposes of this Section:

(1) "Forge" means the following:

(a) To alter, make, complete, execute, or authenticate any writing so that it purports:

(i) To be the act of another who did not authorize that act;

(ii) To have been executed at a time or place or in a numbered sequence other than was in fact the case; or

(iii) To be a copy of an original when no such original existed.

(b) To issue, transfer, register the transfer of, pass, publish, or otherwise utter a writing that is forged in accordance with the meaning of Subparagraph (1)(a).

(c) To possess a writing that is forged within the meaning of Subparagraph (1)(a).

(2) "Writing" means the following:

(a) Printing or any other method of recording information;

(b) Money, coins, tokens, stamps, seals, credit cards, badges, and trademarks; and

(c) Symbols of value, right, privilege, or identification.

D. Whoever commits the crime of forgery shall be fined not more than five thousand dollars, or imprisoned, with or without hard labor, for not more than ten years, or both.

Acts 2001, No. 922, §1.



RS 14:72.1 - Use of forged academic records

§72.1. Use of forged academic records

A. A "forged academic record" shall mean a transcript, diploma, grade report, or similar document which is presented as being a bona fide record of an institution of secondary or higher education, but which is, in fact, false, forged, altered, or counterfeit.

B. "Use of a forged academic record" shall mean the knowing and intentional offering, presentation, or other use of a forged academic record to a public or private institution of higher education in the state for the purpose of seeking admission to that institution, or one of its colleges or other academic branches, or for the purposes of securing a scholarship or other form of financial assistance from the institution itself or from other public or private sources of financial assistance for educational purposes including, without limitation, loans, grants, fellowships, assistantships, or other forms of financial aid.

C. Whoever commits the crime of the use of forged academic records may be fined not in excess of five thousand dollars or imprisoned for not in excess of six months, or both.

Acts 1989, No. 681, §1.



RS 14:72.1.1 - Forgery of a certificate of insurance or insurance identification card; penalties

§72.1.1. Forgery of a certificate of insurance or insurance identification card; penalties

A. Forgery of a certificate of insurance or insurance identification card is either of the following:

(1) The knowing or intentional production, manufacture, or distribution of any fraudulent document intended as a certificate of insurance or as proof of insurance.

(2) The knowing or intentional possession of any fraudulent document intended as a certificate of insurance or as proof of insurance.

B.(1) Whoever commits the crime of forgery of a certificate of insurance or insurance card by violating the provisions of Paragraph (A)(1) of this Section shall be fined not more than five thousand dollars, or imprisoned with or without hard labor for not more than five years, or both.

(2) Whoever commits the crime of forgery of a certificate of insurance or insurance card by violating the provisions of Paragraph (A)(2) of this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 2008, No. 628, §1.



RS 14:72.2 - Monetary instrument abuse

§72.2. Monetary instrument abuse

A. Whoever makes, issues, possesses, sells, or otherwise transfers a counterfeit or forged monetary instrument of the United States, a state, or a political subdivision thereof, or of an organization, with intent to deceive another person, shall be fined not more than one million dollars but not less than five thousand dollars or imprisoned, with or without hard labor, for not more than ten years but not less than six months, or both.

B. Whoever makes, issues, possesses, sells, or otherwise transfers an implement designed for or particularly suited for making a counterfeit or forged monetary instrument with the intent to deceive a person shall be fined not more than one million dollars but not less than five thousand dollars, or imprisoned, with or without hard labor, for not more than ten years but not less than six months, or both.

C. For purposes of this Section:

(1) "Counterfeit" means a document or writing that purports to be genuine but is not, because it has been falsely made, manufactured, or composed.

(2) "Forged" means the false making or altering, with intent to defraud, of any signature to, or any part of, any writing purporting to have legal efficacy.

(3) "Monetary instrument" means:

(a) A note, stock certificate, treasury stock certificate, bond, treasury bond, debenture, certificate of deposit, interest coupon, warrant, debit or credit instrument, access device or means of electronic fund transfer, United States currency, money order, bank check, teller's check, cashier's check, traveler's check, letter of credit, warehouse receipt, negotiable bill of lading, certificate of interest in or participation in any profit-sharing agreement, collateral-trust certificate, pre-organization certificate of subscription, transferable share, investment contract, voting trust certificate, or certificate of interest in tangible or intangible property.

(b) An instrument evidencing ownership of goods, wares, or merchandise.

(c) Any other written instrument commonly known as a security.

(d) A certificate of interest in, certificate of participation in, certificate for, receipt for, or warrant or option or other right to subscribe to or purchase, any of the foregoing.

(e) A blank form of any of the foregoing.

(4) "Organization" means a legal entity, other than a government, established or organized for any purpose, and includes a corporation, company, association, firm, partnership, joint stock company, foundation, institution, society, union, or any other association of persons which operates in or the activities of which affect intrastate, interstate, or foreign commerce.

(5) "State" includes a state of the United States, the District of Columbia, Puerto Rico, Guam, the Virgin Islands, and any other territory or possession of the United States.

D. In addition to the penalties provided in Subsections A and B of this Section, a person convicted under the provisions of this Section shall be ordered to make full restitution to the victim and any other person who has suffered a financial loss as a result of the offense. If a person ordered to make restitution pursuant to this Section is found to be indigent and therefore unable to make restitution in full at the time of conviction, the court shall order a periodic payment plan consistent with the person's financial ability.

Acts 1997, No. 674, §1; Acts 2008, No. 495, §1; Acts 2012, No. 735, §1, eff. June 11, 2012.



RS 14:72.3 - Identification of alleged offender

§72.3. Identification of alleged offender

A. When an alleged offender has been arrested and charged by a law enforcement agency with a violation of any crime enumerated in Subsection B of this Section, and which involves the use of the identity or personal information of another person, the person whose identity or personal information was used in the commission of the offense may request in writing that the arresting law enforcement agency release the identity of the alleged offender to that person. The request shall be signed by the person on a form provided by the arresting law enforcement agency. Upon receipt of the completed request form, the arresting law enforcement agency shall release the identity of the alleged offender to the person whose identity or personal information was used in the commission of the offense.

B. The provisions of this Section shall apply to alleged offenders who have been arrested and charged by a law enforcement agency with a violation of R.S. 14:67.3 (unauthorized use of "access card"), or a violation of R.S. 14:67.16 (identity theft), or a violation of R.S. 14:70.4 (access device fraud), or a violation of any other crime which involves the unlawful use of the identity or personal information of another person.

Acts 2003, No. 310, §1.



RS 14:72.4 - Disposal of property with fraudulent or malicious intent

§72.4. Disposal of property with fraudulent or malicious intent

A. It is unlawful for any person, who having executed a security agreement under Chapter 9 of the Louisiana Commercial Laws (R.S.10:9 through 101 et seq.) on movable property, to sell, assign, exchange, injure, destroy, conceal, or otherwise dispose of all or any part of the encumbered property with fraudulent or malicious intent to defeat the mortgage or security interest, or remove the encumbered property from the location designated in the security agreement, if any, or from the parish where it was located at the time of the granting of the security interest without written consent of the secured party, with fraudulent or malicious intent to defeat the security interest.

B.(1) When the value of the encumbered property is one thousand dollars or less, the offender shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

(2) When the value of the encumbered property exceeds one thousand dollars, the offender shall be fined not more than one thousand dollars, imprisoned with or without hard labor for not more than one year, or both.

Acts 2005, No. 175, §1; Acts 2009, No. 152, §1.



RS 14:72.5 - Unlawful production, manufacture, distribution or possession of fraudulent postsecondary education degree

§72.5. Unlawful production, manufacture, distribution or possession of fraudulent postsecondary education degree

A. No person shall knowingly or intentionally buy, sell, produce, manufacture, or distribute for any purpose a fraudulent postsecondary education degree or other document purporting to confer any degree or certify the completion in whole or in part of any course of study.

B. For purposes of this Section:

(1) "Distribute a fraudulent postsecondary education degree" means to sell, give, transport, issue, provide, lend, deliver, transfer, transmit, distribute, or disseminate a fraudulent postsecondary education degree for any purpose.

(2) "Fraudulent postsecondary education degree" means a credential presented as a degree which provides information that is false, forged, altered, or counterfeit and signifies the satisfactory completion of the requirements of a postsecondary education program.

(3) "Produce or manufacture fraudulent postsecondary education degree" means to develop, prepare, design, create, or process a fraudulent postsecondary education degree for any purpose.

C. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 2010, No. 206, §1, eff. June 17, 2010.



RS 14:72.6 - Forgery of a motor vehicle inspection certificate; penalties

§72.6. Forgery of a motor vehicle inspection certificate; penalties

A. Forgery of a motor vehicle inspection certificate is the knowing or intentional production, manufacture, transfer, or distribution of any fraudulent document or portion thereof intended to serve as a certificate of motor vehicle inspection as defined by the provisions of Chapter 7 of Title 32 of the Louisiana Revised Statutes of 1950.

B. Whoever commits the crime of forgery of a motor vehicle inspection certificate shall be fined not more than five thousand dollars, imprisoned with or without hard labor for not more than five years, or both.

Acts 2013, No. 153, §1.



RS 14:73 - Commercial bribery

§73. Commercial bribery

A. Commercial bribery is the giving or offering to give, directly or indirectly, anything of apparent present or prospective value to any private agent, employee, or fiduciary, without the knowledge and consent of the principal or employer, with the intent to influence such agent's, employee's, or fiduciary's action in relation to the principal's or employer's affairs.

B. The agent's, employee's, or fiduciary's acceptance of or offer to accept, directly or indirectly, anything of apparent present or prospective value under such circumstances shall also constitute commercial bribery.

C. An offender under this Section who states the facts, under oath, to the district attorney charged with prosecution of the offense, and who gives evidence tending to convict any other offender under this article, may, in the discretion of the district attorney, be granted full immunity from prosecution for commercial bribery, in respect to the particular offense reported.

D. Whoever commits the crime of commercial bribery shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Amended by Acts 1968, No. 647, §1; Acts 2014, No. 791, §7.



RS 14:73.1 - Definitions

SUBPART D. COMPUTER RELATED CRIME

§73.1. Definitions

As used in this Subpart unless the context clearly indicates otherwise:

(1) "Access" means to program, to execute programs on, to communicate with, store data in, retrieve data from, or otherwise make use of any resources, including data or programs, of a computer, computer system, or computer network.

(2) "Computer" includes an electronic, magnetic, optical, or other high-speed data processing device or system performing logical, arithmetic, and storage functions, and includes any property, data storage facility, or communications facility directly related to or operating in conjunction with such device or system. "Computer" shall not include an automated typewriter or typesetter, a machine designed solely for word processing, or a portable hand-held calculator, nor shall "computer" include any other device which might contain components similar to those in computers but in which the components have the sole function of controlling the device for the single purpose for which the device is intended.

(3) "Computer network" means a set of related, remotely connected devices and communication facilities including at least one computer system with capability to transmit data through communication facilities.

(4) "Computer program" means an ordered set of data representing coded instructions or statements that when executed by a computer cause the computer to process data.

(5) "Computer services" means providing access to or service or data from a computer, a computer system, or a computer network, and also includes but is not limited to data processing services, Internet services, electronic mail services, electronic message services, or information or data stored in connection therewith.

(6) "Computer software" means a set of computer programs, procedures, and associated documentation concerned with operation of a computer system.

(7) "Computer system" means a set of functionally related, connected or unconnected, computer equipment, devices, or computer software.

(8) "Electronic mail service provider" means any person who both:

(a) Is an intermediary in sending or receiving electronic mail.

(b) Provides to end-users of electronic mail services the ability to send or receive electronic mail.

(9) "Financial instrument" means any check, draft, money order, certificate of deposit, letter of credit, bill of exchange, access card as defined in R.S. 14:67.3, or marketable security.

(10) "Intellectual property" includes data, computer programs, computer software, trade secrets as defined in R.S. 51:1431(4), copyrighted materials, and confidential or proprietary information, in any form or medium, when such is stored in, produced by, or intended for use or storage with or in a computer, a computer system, or a computer network.

(11) "Internet, virtual, street-level map" means any map or image that contains the picture or pictures of homes, buildings, or people that are taken and dispensed, electronically, over the Internet or by a computer network, where the picture can be accessed by entering the address of the home, building, or person.

(12) "Proper means" includes:

(a) Discovery by independent invention.

(b) Discovery by "reverse engineering", that is by starting with the known product and working backward to find the method by which it was developed. The acquisition of the known product must be by lawful means.

(c) Discovery under license or authority of the owner.

(d) Observation of the property in public use or on public display.

(e) Discovery in published literature.

(13) "Property" means property as defined in R.S. 14:2(8) and shall specifically include but not be limited to financial instruments, electronically stored or produced data, and computer programs, whether in machine readable or human readable form.

(14) "Unsolicited bulk electronic mail" means any electronic message which is developed and distributed in an effort to sell or lease consumer goods or services and is sent in the same or substantially similar form to more than one thousand recipients.

Acts 1984, No. 711, §1; Acts 1999, No. 1180, §1; Acts 2010, No. 62, §1.



RS 14:73.2 - Offenses against intellectual property

§73.2. Offenses against intellectual property

A. An offense against intellectual property is the intentional:

(1) Destruction, insertion, or modification, without consent, of intellectual property; or

(2) Disclosure, use, copying, taking, or accessing, without consent, of intellectual property.

B. (1) Whoever commits an offense against intellectual property shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both, for commission of the offense.

(2) However, when the damage or loss amounts to a value of five hundred dollars or more, the offender may be fined not more than ten thousand dollars, or imprisoned with or without hard labor, for not more than five years, or both.

C. The provisions of this Section shall not apply to disclosure, use, copying, taking, or accessing by proper means as defined in this Subpart.

Acts 1984, No. 711, §1.



RS 14:73.3 - Offenses against computer equipment or supplies

§73.3. Offenses against computer equipment or supplies

A. An offense against computer equipment or supplies is the intentional modification or destruction, without consent, of computer equipment or supplies used or intended to be used in a computer, computer system, or computer network.

B. (1) Whoever commits an offense against computer equipment or supplies shall be fined not more than five hundred dollars, or be imprisoned for not more than six months, or both.

(2) However, when the damage or loss amounts to a value of five hundred dollars or more, the offender may be fined not more than ten thousand dollars, or imprisoned with or without hard labor, for not more than five years, or both.

Acts 1984, No. 711, §1.



RS 14:73.4 - Offenses against computer users

§73.4. Offenses against computer users

A. An offense against computer users is the intentional denial to an authorized user, without consent, of the full and effective use of or access to a computer, a computer system, a computer network, or computer services.

B. (1) Whoever commits an offense against computer users shall be fined not more than five hundred dollars, or be imprisoned for not more than six months, or both, for commission of the offense.

(2) However, when the damage or loss amounts to a value of five hundred dollars or more, the offender may be fined not more than ten thousand dollars, or imprisoned with or without hard labor, for not more than five years, or both.

Acts 1984, No. 711, §1.



RS 14:73.5 - Computer fraud

§73.5. Computer fraud

A. Computer fraud is the accessing or causing to be accessed of any computer, computer system, computer network, or any part thereof with the intent to:

(1) Defraud; or

(2) Obtain money, property, or services by means of false or fraudulent conduct, practices, or representations, or through the fraudulent alteration, deletion, or insertion of programs or data.

B. Whoever commits computer fraud shall be fined not more than ten thousand dollars, or imprisoned with or without hard labor for not more than five years, or both.

Acts 1984, No. 711, §1; Acts 1988, No. 184, §1, eff. July 1, 1988.



RS 14:73.6 - Offenses against electronic mail service provider

§73.6. Offenses against electronic mail service provider

A. It shall be unlawful for any person to use a computer, a computer network, or the computer services of an electronic mail service provider to transmit unsolicited bulk electronic mail in contravention of the authority granted by or in violation of the policies set by the electronic mail service provider. Transmission of electronic mail from an organization to its members or noncommercial electronic mail transmissions shall not be deemed to be unsolicited bulk electronic mail.

B. It is unlawful for any person to use a computer or computer network without authority with the intent to falsify or forge electronic mail transmission information or other routing information in any manner in connection with the transmission of unsolicited bulk electronic mail through or into the computer network of an electronic mail service provider or its subscribers. It is also unlawful for any person knowingly to sell, give, or otherwise distribute or possess with the intent to sell, give, or distribute software which is any of the following:

(1) Primarily designed or produced for the purpose of facilitating or enabling the falsification of electronic mail transmission information or other routing information.

(2) Has only limited commercially significant purpose or use other than to facilitate or enable the falsification of electronic mail transmission information or other routing information.

(3) Marketed by that person or another acting in concert with that person with that person's knowledge for use in facilitating or enabling the falsification of electronic mail transmission information or other routing information.

C. Whoever violates the provisions of this Section shall be fined not more than five thousand dollars.

D. Nothing in this Section shall be construed to interfere with or prohibit terms or conditions in a contract or license related to computers, computer data, computer networks, computer operations, computer programs, computer services, or computer software, or to create any liability by reason of terms or conditions adopted by, or technical measures implemented by, an electronic mail service provider to prevent the transmission of unsolicited electronic mail in violation of this Section.

Acts 1999, No. 1180, §1.



RS 14:73.7 - Computer tampering

§73.7. Computer tampering

A. Computer tampering is the intentional commission of any of the actions enumerated in this Subsection when that action is taken knowingly and without the authorization of the owner of a computer:

(1) Accessing or causing to be accessed a computer or any part of a computer or any program or data contained within a computer.

(2) Copying or otherwise obtaining any program or data contained within a computer.

(3) Damaging or destroying a computer, or altering, deleting, or removing any program or data contained within a computer, or eliminating or reducing the ability of the owner of the computer to access or utilize the computer or any program or data contained within the computer.

(4) Introducing or attempting to introduce any electronic information of any kind and in any form into one or more computers, either directly or indirectly, and either simultaneously or sequentially, with the intention of damaging or destroying a computer, or altering, deleting, or removing any program or data contained within a computer, or eliminating or reducing the ability of the owner of the computer to access or utilize the computer or any program or data contained within the computer.

B. For purposes of this Section:

(1) Actions which are taken without authorization include actions which intentionally exceed the limits of authorization.

(2) If an owner of a computer has established a confidential or proprietary code which is required in order to access a computer, and that code has not been issued to a person, and that person uses that code to access that computer or to cause that computer to be accessed, that action creates a rebuttable presumption that the action was taken without authorization or intentionally exceeded the limits of authorization.

(3) The vital services or operations of the state, or of any parish, municipality, or other local governing authority, or of any utility company are the services or operations which are necessary to protect the public health, safety, and welfare, and include but are not limited to: law enforcement; fire protection; emergency services; health care; transportation; communications; drainage; sewerage; and utilities, including water, electricity, and natural gas and other forms of energy.

C. Whoever commits the crime of computer tampering as defined in Paragraphs (A)(1) and (2) of this Section shall be fined not more than five hundred dollars or imprisoned for not more that six months, or both.

D. Whoever commits the crime of computer tampering as defined in Paragraphs (A)(3) and (4) of this Section shall be fined not more than ten thousand dollars or imprisoned, with or without hard labor, for not more that five years, or both.

E. Whoever violates the crime of computer tampering as defined in Paragraphs (A)(3) and (4) of this Section with the intention of disrupting the vital services or operations of the state, or of any parish, municipality, or other local governing authority, or of any utility company, or with the intention of causing death or great bodily harm to one or more persons, shall be fined not more than ten thousand dollars or imprisoned at hard labor for not more that fifteen years, or both.

Acts 2001, No. 829, §1.



RS 14:73.8 - Unauthorized use of a wireless router system; pornography involving juveniles; penalty

§73.8. Unauthorized use of a wireless router system; pornography involving juveniles; penalty

A. Unauthorized use of a wireless router system is the accessing or causing to be accessed of any computer, computer system, computer network, or any part thereof via any wireless router system for the purposes of uploading, downloading, or selling of pornography involving juveniles as defined in R.S. 14:81.1.

B. For purposes of this Section, "wireless router system" means a device in a wireless local area network that determines the next network point to which a unit of data is routed between an origin and a destination on the Internet.

C. Whoever commits the crime of unauthorized use of a wireless router system for the purpose of accessing pornography involving a juvenile shall be imprisoned at hard labor for not less than two years or more than ten years, and fined not more than ten thousand dollars. Imprisonment shall be without benefit of parole, probation, or suspension of sentence.

D. Whoever commits the crime of unauthorized use of a wireless routing system for the purpose of accessing pornography involving a juvenile when the victim is under the age of thirteen years and the offender is seventeen years of age or older, shall be punished by imprisonment at hard labor for not less than twenty-five years nor more than ninety-nine years. At least twenty-five years of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence.

Acts 2009, No. 193, §1.



RS 14:73.9 - Criminal use of Internet, virtual, street-map; enhanced penalties

§73.9. Criminal use of Internet, virtual, street-map; enhanced penalties

A. When an Internet, virtual, street-level map is used in the commission of a criminal offense against a person or against property, an additional sentence for a period of not less than one year shall be imposed. The additional penalty imposed pursuant to this Subsection shall be served consecutively with the sentence imposed for the underlying offense.

B. When an Internet, virtual, street-level map is used in the commission or attempted commission of an act of terrorism, as is defined in R.S. 14:100.12(1), an additional sentence for a period of not less than ten years shall be imposed without the benefit of parole, probation, or suspension of the sentence. The additional penalty imposed pursuant to this Subsection shall be served consecutively with the sentence imposed for the underlying offense.

Acts 2010, No. 62, §1.



RS 14:73.10 - Online impersonation

§73.10. Online impersonation

A.(1) It shall be unlawful for any person, with the intent to harm, intimidate, threaten, or defraud, to intentionally impersonate another actual person, without the consent of that person, in order to engage in any of the following:

(a) Open an electronic mail account, any other type of account, or a profile on a social networking website or other Internet website.

(b) Post or send one or more messages on or through a social networking website or other Internet website.

(2) It shall be unlawful for any person, with the intent to harm, intimidate, threaten, or defraud, to send an electronic mail, instant message, text message, or other form of electronic communication that references a name, domain address, phone number, or other item of identifying information belonging to another actual person without the consent of that person and with the intent to cause the recipient of the communication to believe that the other person authorized or transmitted the communication.

B. For purposes of this Section, the following words shall have the following meanings:

(1) "Access software provider" means a provider of software, including client or server software, or enabling tools that do one or more of the following:

(a) Filter, screen, allow, or disallow content.

(b) Select, choose, analyze, or digest content.

(c) Transmit, receive, display, forward, cache, search, organize, reorganize, or translate content.

(2) "Cable operator" means any person or group of persons who provides cable service over a cable system and directly, or through one or more affiliates, owns a significant interest in such cable system, or who otherwise controls or is responsible for, through any arrangement, the management and operation of such cable system.

(3) "Interactive computer service" means any information service, system, or access software provider that provides or enables computer access by multiple users to a computer server, including a service or system that provides access to the Internet and such systems operated or services offered by libraries or educational institutions.

(4) "Social networking website" means an Internet website that has any of the following capabilities:

(a) Allows users to register and create web pages or profiles about themselves that are available to the general public or to any other users.

(b) Offers a mechanism for direct or real-time communication among users, such as a forum, chat room, electronic mail, or instant messaging.

(5) "Telecommunications service" means the offering of telecommunications for a fee directly to the public, regardless of the facilities used.

C.(1) Except as provided in Paragraph (2) of this Subsection, whoever violates any provision of this Section shall be fined not less than two hundred fifty dollars nor more than one thousand dollars, imprisoned for not less than ten days nor more than six months, or both.

(2) When the offender is under the age of seventeen years, the disposition of the matter shall be governed exclusively by the provisions of Title VII of the Children's Code.

D. The provisions of this Section shall not apply to any of the following or to any person who is employed by any of the following when the actions of the employee are within the course and scope of his employment:

(1) A social networking website.

(2) An interactive computer service provider.

(3) A telecommunications service provider.

(4) A cable operator.

(5) An Internet service provider.

(6) Any law enforcement officer or agency.

Acts 2012, No. 375, §1.



RS 14:74 - Criminal neglect of family

PART IV. OFFENSES AFFECTING THE FAMILY

SUBPART A. CRIMINAL NEGLECT OF FAMILY

§74. Criminal neglect of family

A.(1) Criminal neglect of family is the desertion or intentional nonsupport:

(a) By a spouse of his or her spouse who is in destitute or necessitous circumstances; or

(b) By either parent of his minor child who is in necessitous circumstances, there being a duty established by this Section for either parent to support his child.

(2) Each parent shall have this duty without regard to the reasons and irrespective of the causes of his living separate from the other parent. The duty established by this Section shall apply retrospectively to all children born prior to the effective date of this Section.

(3) For purposes of this Subsection, the factors considered in determining whether "necessitous circumstances" exist are food, shelter, clothing, health, and with regard to minor children only, adequate education, including but not limited to public, private, or home schooling, and comfort.

B.(1) Whenever a husband has left his wife or a wife has left her husband in destitute or necessitous circumstances and has not provided means of support within thirty days thereafter, his or her failure to so provide shall be only presumptive evidence for the purpose of determining the substantive elements of this offense that at the time of leaving he or she intended desertion and nonsupport. The receipt of assistance from the Family Independence Temporary Assistance Program (FITAP) shall constitute only presumptive evidence of necessitous circumstances for purposes of proving the substantive elements of this offense. Physical incapacity which prevents a person from seeking any type of employment constitutes a defense to the charge of criminal neglect of family.

(2) Whenever a parent has left his minor child in necessitous circumstances and has not provided means of support within thirty days thereafter, his failure to so provide shall be only presumptive evidence for the purpose of determining the substantive elements of this offense that at the time of leaving the parent intended desertion and nonsupport. The receipt of assistance from the Family Independence Temporary Assistance Program (FITAP) shall constitute only presumptive evidence of necessitous circumstances for the purpose of proving the substantive elements of this offense. Physical incapacity which prevents a person from seeking any type of employment constitutes a defense to the charge of criminal neglect of family.

C. Laws attaching a privilege against the disclosure of communications between husband and wife are inapplicable to proceedings under this Section. Husband and wife are competent witnesses to testify to any relevant matter.

D.(1) Whoever commits the offense of criminal neglect of family shall be fined not more than five hundred dollars or be imprisoned for not more than six months, or both, and may be placed on probation pursuant to R.S. 15:305.

(2) If a fine is imposed, the court shall direct it to be paid in whole or in part to the spouse or to the tutor or custodian of the child, to the court approved fiduciary of the spouse or child, or to the Louisiana Department of Children and Family Services in a FITAP or Family Independence Temporary Assistance Program case or in a non-FITAP or Family Independence Temporary Assistance Program case in which the said department is rendering services, whichever is applicable; hereinafter, said payee shall be referred to as the "applicable payee." In addition, the court may issue a support order, after considering the circumstances and financial ability of the defendant, directing the defendant to pay a certain sum at such periods as the court may direct. This support shall be ordered payable to the applicable payee. The amount of support as set by the court may be increased or decreased by the court as the circumstances may require.

(3) The court may also require the defendant to enter into a recognizance, with or without surety, in order that the defendant shall make his or her personal appearance in court whenever required to do so and shall further comply with the terms of the order or of any subsequent modification thereof.

E. For the purposes of this Section, "spouse" shall mean a husband or wife.

Amended by Acts 1950, No. 164, §1; Acts 1952, No. 368, §1; Acts 1968, No. 233, §1; Acts 1968, No. 647, §1; Acts 1968, Ex.Sess., No. 14, §1; Acts 1975, No. 116, §1, eff. July 1, 1975; Acts 1976, No. 559, §1; Acts 1978, No. 443, §1; Acts 1979, No. 614, §1; Acts 1980, No. 764, §§4, 5; Acts 1981, No. 812, §3, eff. Aug. 2, 1981; Acts 1981, Ex.Sess., No. 36, §3, eff. Nov. 19, 1981; Acts 1984, No. 453, §§1 and 2; Acts 1997, No. 1402, §1.



RS 14:74.1 - Right of action

§74.1. Right of action

The provisions of Art. 242 of the Louisiana Revised Civil Code of 1870 shall not apply to any proceeding brought under the provisions of R.S. 14:74.

Added by Acts 1954, No. 298, §1.



RS 14:75 - Failure to pay child support obligation

§75. Failure to pay child support obligation

A. This law may be cited as the "Deadbeat Parents Punishment Act of Louisiana".

B. It shall be unlawful for any obligor to intentionally fail to pay a support obligation for any child who resides in the state of Louisiana, if such obligation has remained unpaid for a period longer than six months or is greater than two thousand five hundred dollars.

C.(1) For a first offense, the penalty for failure to pay a legal child support obligation shall be a fine of not more than five hundred dollars or imprisonment for not more than six months, or both.

(2) For a second or subsequent offense, the penalty for failure to pay a legal child support obligation shall be a fine of not more than twenty-five hundred dollars or imprisonment with or without hard labor for not more than two years, or both.

(3) Upon a conviction under this statute, the court shall order restitution in an amount equal to the total unpaid support obligation as it exists at the time of sentencing.

(4) In any case in which restitution is made prior to the time of sentencing, except for a second or subsequent offense, the court may suspend all or any portion of the imposition or execution of the sentence otherwise required in this Subsection.

(5) The penalty for failure to pay a legal child support obligation when the amount of the arrearage is more than fifteen thousand dollars and the obligation has been outstanding for at least one year shall be a fine of not more than twenty-five hundred dollars, or imprisonment with or without hard labor for not more than two years, or both.

D. With respect to an offense under this Section, an action may be prosecuted in a judicial district court in this state in which any child who is the subject of the support obligation involved resided during a period during which an obligor failed to meet that support obligation; or the judicial district in which the obligor resided during a period described in Subsection B of this Section; or any other judicial district with jurisdiction otherwise provided for by law.

E. As used in this Section, the following terms mean:

(1) "Obligor" means any person who has been ordered to pay a support obligation in accordance with law.

(2) "Support obligation" means any amount determined by a court order or an order of an administrative process pursuant to the law of the state of Louisiana to be due from a person for the support and maintenance of a child or children.

F. It shall be an affirmative defense to any charge under this Section that the obligor was financially unable to pay the support obligation during and after the period that he failed to pay as ordered by the court.

Acts 2004, No. 801, §1; Acts 2008, No. 336, §1; Acts 2010, No. 689, §2, eff. June 29, 2010.



RS 14:75.1 - REPEALED BY ACTS 1993, NO. 442, 4, EFF. JUNE 9, 1993.

§75.1. REPEALED BY ACTS 1993, NO. 442, §4, EFF. JUNE 9, 1993.



RS 14:75.2 - REPEALED BY ACTS 1993, NO. 442, 4, EFF. JUNE 9, 1993.

§75.2. REPEALED BY ACTS 1993, NO. 442, §4, EFF. JUNE 9, 1993.



RS 14:76 - Bigamy

SUBPART B. SEX OFFENSES AFFECTING THE FAMILY

§76. Bigamy

A. Bigamy is the marriage to another person by a person already married and having a husband or wife living, or the habitual cohabitation, in this state, with such second husband or wife, regardless of the place where the marriage was celebrated.

B. The provisions of this Section shall not extend to any of the following:

(1) Any person whose former husband or wife has been absent, at the time of the second marriage, for five successive years without being known to such person, within that time, to be living.

(2) Any person whose former marriage has been annulled or dissolved at the time of the second marriage, by the judgment of a competent court.

(3) Any person who has, at the time of the second marriage, a reasonable and honest belief that his or her former husband or wife is dead, or that a valid divorce or annulment has been secured, or that his or her former marriage was invalid.

C. Whoever commits the crime of bigamy shall be fined not more than one thousand dollars, or imprisoned, with or without hard labor, for not more than five years, or both.

Acts 2014, No. 791, §7.



RS 14:77 - Abetting in bigamy

§77. Abetting in bigamy

A. Abetting in bigamy is the marriage of an unmarried person to the husband or wife of another, with knowledge of the fact that the party is married and without a reasonable and honest belief that such party is divorced or his marriage annulled, or that the party's husband or wife is dead.

B. Whoever commits the crime of abetting in bigamy shall be fined not more than one thousand dollars, or imprisoned, with or without hard labor, for not more than five years, or both.

Acts 2014, No. 791, §7.



RS 14:78 - Repealed by Acts 2014, No. 177, §2 and Acts 2014, No. 602, §7, eff. June 12, 2014.

§78. Repealed by Acts 2014, No. 177, §2 and Acts 2014, No. 602, §7, eff. June 12, 2014.



RS 14:78.1 - Repealed by Acts 2014, No. 177, §2 and Acts 2014, No. 602, §7, eff. June 12, 2014.

§78.1. Repealed by Acts 2014, No. 177, §2 and Acts 2014, No. 602, §7, eff. June 12, 2014.



RS 14:79 - Violation of protective orders

SUBPART C. DOMESTIC VIOLENCE OFFENSES

§79. Violation of protective orders

A.(1)(a) Violation of protective orders is the willful disobedience of a preliminary or permanent injunction or protective order issued pursuant to R.S. 9:361 et seq., R.S. 9:372, R.S. 46:2131 et seq., R.S. 46:2151, R.S. 46:2171 et seq., R.S. 46:2181 et seq., Children's Code Article 1564 et seq., Code of Civil Procedure Articles 3604 and 3607.1, or Code of Criminal Procedure Articles 327.1, 335.1, 335.2, and 871.1 after a contradictory court hearing, or the willful disobedience of a temporary restraining order or any ex parte protective order issued pursuant to R.S. 9:361 et seq., R.S. 9:372, R.S. 46:2131 et seq., R.S. 46:2151, R.S. 46:2171 et seq., criminal stay-away orders as provided for in Code of Criminal Procedure Articles 327.1, 335.1, 335.2, Children's Code Article 1564 et seq., or Code of Civil Procedure Articles 3604 and 3607.1, if the defendant has been given notice of the temporary restraining order or ex parte protective order by service of process as required by law.

(b) A defendant may also be deemed to have been properly served if tendered a certified copy of a temporary restraining order or ex parte protective order, or if tendered a faxed or electronic copy of a temporary restraining order or ex parte protective order received directly from the issuing magistrate, commissioner, hearing officer, judge or court, by any law enforcement officer who has been called to any scene where the named defendant is present. Such service of a previously issued temporary restraining order or ex parte protective order if noted in the police report shall be deemed sufficient evidence of service of process and admissible in any civil or criminal proceedings.

(2) Violation of protective orders shall also include the willful disobedience of an order of protection issued by a foreign state.

(3) Violation of protective orders shall also include the willful disobedience of the following:

(a) An order issued by any state, federal, parish, city, or municipal court judge, magistrate judge, commissioner or justice of the peace that a criminal defendant stay away from a specific person or persons as a condition of that defendant's release on bond.

(b) An order issued by any state, federal, parish, city, or municipal court judge, magistrate judge, commissioner or justice of the peace that a defendant convicted of a violation of any state, federal, parish, municipal, or city criminal offense stay away from any specific person as a condition of that defendant's release on probation.

(c) A condition of a parole release which requires that the parolee stay away from any specific person.

B.(1) On a first conviction for violation of protective orders which does not involve a battery or any crime of violence as defined by R.S. 14:2(B) against the person protected by the protective order, the offender shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

(2) On a second conviction for violation of protective orders which does not involve a battery or any crime of violence as defined by R.S. 14:2(B) against the person protected by the protective order, regardless of whether the second offense occurred before or after the first conviction, the offender shall be fined not more than one thousand dollars and imprisoned for not less than forty-eight hours nor more than six months. At least forty-eight hours of the sentence of imprisonment imposed under this Paragraph shall be without benefit of probation, parole, or suspension of sentence. If a portion of the sentence is imposed with benefit of probation, parole, or suspension of sentence, the court shall require the offender to participate in a court-monitored domestic abuse intervention program as defined by R.S. 14:35.3.

(3) On a third or subsequent conviction for violation of protective orders which does not involve a battery or any crime of violence as defined by R.S. 14:2(B) against the person protected by the protective order, regardless of whether the current offense occurred before or after the earlier convictions, the offender shall be fined not more than one thousand dollars and imprisoned with or without hard labor for not less than fourteen days nor more than two years. At least fourteen days of the sentence of imprisonment imposed under this Paragraph shall be without benefit of probation, parole, or suspension of sentence. If a portion of the sentence is imposed with benefit of probation, parole, or suspension of sentence, the court shall require the offender to participate in a court-monitored domestic abuse intervention program as defined by R.S. 14:35.3.

C.(1) Whoever is convicted of the offense of violation of protective orders where the violation involves a battery or any crime of violence as defined by R.S. 14:2(B) against the person protected by the protective order, and who has not been convicted of violating a protective order or of an assault or battery upon the person protected by the protective order within the five years prior to commission of the instant offense, shall be fined not more than five hundred dollars and imprisoned for not less than fourteen days nor more than six months. At least fourteen days of the sentence of imprisonment imposed under this Paragraph shall be without benefit of probation, parole, or suspension of sentence. If a portion of the sentence is imposed with benefit of probation, parole, or suspension of sentence, the court shall require the offender to participate in a court-monitored domestic abuse intervention program as defined by R.S. 14:35.3 as part of that probation.

(2) Whoever is convicted of the offense of violation of protective orders where the violation involves a battery or any crime of violence as defined by R.S. 14:2(B) against the person for whose benefit the protective order is in effect, and who has been convicted not more than one time of violating a protective order or of an assault or battery upon the person for whose benefit the protective order is in effect within the five-year period prior to commission of the instant offense, regardless of whether the instant offense occurred before or after the earlier convictions, shall be fined not more than one thousand dollars and imprisoned with or without hard labor for not less than three months nor more than two years. At least thirty days of the sentence of imprisonment imposed under this Paragraph shall be without benefit of probation, parole, or suspension of sentence. If a portion of the sentence is imposed with benefit of probation, parole, or suspension of sentence, the court shall require the offender to participate in a court-monitored domestic abuse intervention program as defined by R.S. 14:35.3.

(3) Whoever is convicted of the offense of violation of protective orders where the violation involves a battery or any crime of violence as defined by R.S. 14:2(B) against the person for whose benefit the protective order is in effect, and who has more than one conviction of violating a protective order or of an assault or battery upon the person for whose benefit the protective order is in effect during the five-year period prior to commission of the instant offense, regardless of whether the instant offense occurred before or after the earlier convictions, the offender shall be fined not more than two thousand dollars and imprisoned with or without hard labor for not less than one year nor more than five years. At least one year of the sentence of imprisonment imposed under this Paragraph shall be without benefit of probation, parole, or suspension of sentence.

D. If, as part of any sentence imposed under this Section, a fine is imposed, the court may direct that the fine be paid for the support of the spouse or children of the offender.

E.(1) Law enforcement officers shall use every reasonable means, including but not limited to immediate arrest of the violator, to enforce a preliminary or permanent injunction or protective order obtained pursuant to R.S. 9:361, R.S. 9:372, R.S. 46:2131 et seq., R.S. 46:2151, R.S. 46:2171 et seq., R.S. 46:2181 et seq., Children's Code Article 1564 et seq., Code of Civil Procedure Articles 3604 and 3607.1, or Code of Criminal Procedure Articles 327.1, 335.1, 335.2, and 871.1 after a contradictory court hearing, or to enforce a temporary restraining order or ex parte protective order issued pursuant to R.S. 9:361, R.S. 9:372, R.S. 46:2131 et seq., R.S. 46:2151, R.S. 46:2171 et seq., R.S. 46:2181 et seq., Children's Code Article 1564 et seq., Code of Civil Procedure Articles 3604 and 3607.1, or Code of Criminal Procedure Articles 327.1, 335.1, and 335.2 if the defendant has been given notice of the temporary restraining order or ex parte protective order by service of process as required by law.

(2) Law enforcement officers shall at a minimum issue a summons to the person in violation of a temporary restraining order, a preliminary or permanent injunction, or a protective order issued pursuant to R.S. 9:361 et seq., R.S. 9:372, R.S. 46:2131 et seq., R.S. 46:2151, R.S. 46:2181 et seq., Children's Code Article 1564 et seq., Code of Civil Procedure Articles 3604 and 3607.1, or Code of Criminal Procedure Articles 30, 327.1, 335.2, and 871.1.

F. This Section shall not be construed to bar or limit the effect of any other criminal statute or civil remedy.

G. "Instant offense" as used in this Section means the offense which is before the court.

H. An offender ordered to participate in a court-monitored domestic abuse intervention program under the provision of this Section shall pay the cost incurred in participating in the program, unless the court determines that the offender is unable to pay. Failure to make payment under this Subsection shall subject the offender to revocation of probation.

Added by Acts 1983, No. 497, §1; Acts 1987, No. 268, §1; Acts 1994, 3rd Ex. Sess., No. 70, §1; Acts 1995, No. 905, §1; Acts 1997, No. 1156, §6; Acts 1999, No. 659, §1; Acts 1999, No. 1200, §1; Acts 2003, No. 750, §5; Acts 2003, No. 1198, §1; Acts 2014, No. 317, §2; Acts 2014, No. 318, §2; Acts 2014, No. 355, §3; Acts 2015, No. 242, §2; Acts 2015, No. 440, §1; Acts 2016, No. 409, §2.



RS 14:79.1 - Criminal abandonment

SUBPART D. CRIMINAL ABANDONMENT

§79.1. Criminal abandonment

A. Criminal abandonment is any of the following:

(1) The intentional physical abandonment of a minor child under the age of ten years by the child's parent or legal guardian by leaving the minor child unattended and to his own care when the evidence demonstrates that the child's parent or legal guardian did not intend to return to the minor child or provide for adult supervision of the minor child.

(2) The intentional physical abandonment of a person who is aged or person with a disability by a caregiver as defined in R.S. 14:93.3 who is compensated for providing care to such person. For the purpose of this Paragraph a person who is aged shall mean any individual who is sixty years of age or older.

B. Whoever commits the crime of criminal abandonment shall be fined not more than one thousand dollars, or be imprisoned for not more than one year, or both.

Acts 1986, No. 368, §1; Acts 2008, No. 177, §1, eff. June 12, 2008; Acts 2014, No. 811, §6, eff. June 23, 2014.



RS 14:79.2 - Repealed by Acts 1975, No. 638, 3

§79.2. Repealed by Acts 1975, No. 638, §3



RS 14:80 - Felony carnal knowledge of a juvenile

PART V. OFFENSES AFFECTING THE PUBLIC MORALS

SUBPART A. OFFENSES AFFECTING SEXUAL IMMORALITY

1. SEXUAL OFFENSES AFFECTING MINORS

§80. Felony carnal knowledge of a juvenile

A. Felony carnal knowledge of a juvenile is committed when:

(1) A person who is seventeen years of age or older has sexual intercourse, with consent, with a person who is thirteen years of age or older but less than seventeen years of age, when the victim is not the spouse of the offender and when the difference between the age of the victim and the age of the offender is four years or greater; or

(2) A person commits a second or subsequent offense of misdemeanor carnal knowledge of a juvenile, or a person who has been convicted one or more times of violating one or more crimes for which the offender is required to register as a sex offender under R.S. 15:542 commits a first offense of misdemeanor carnal knowledge of a juvenile.

B. As used in this Section, "sexual intercourse" means anal, oral, or vaginal sexual intercourse.

C. Lack of knowledge of the juvenile's age shall not be a defense. Emission is not necessary, and penetration, however slight, is sufficient to complete the crime.

D.(1) Whoever commits the crime of felony carnal knowledge of a juvenile shall be fined not more than five thousand dollars, or imprisoned, with or without hard labor, for not more than ten years, or both, provided that the defendant shall not be eligible to have his conviction set aside or his prosecution dismissed in accordance with the provisions of Code of Criminal Procedure Article 893.

(2)(a) In addition, the court shall order that the personal property used in the commission of the offense shall be seized and impounded, and after conviction, sold at public sale or public auction by the district attorney in accordance with R.S. 15:539.1.

(b) The personal property made subject to seizure and sale pursuant to Subparagraph (a) of this Paragraph may include, but shall not be limited to, electronic communication devices, computers, computer related equipment, motor vehicles, photographic equipment used to record or create still or moving visual images of the victim that are recorded on paper, film, video tape, disc, or any other type of digital recording media.

Amended by Acts 1977, No. 539, §1; Acts 1978, No. 757, §1; Acts 1990, No. 590, §1; Acts 1995, No. 241, §1; Acts 2001, No. 796, §1; Acts 2006, No. 80, §1; Acts 2008, No. 331, §1; Acts 2010, No. 763, §1.



RS 14:80.1 - Misdemeanor carnal knowledge of a juvenile

§80.1. Misdemeanor carnal knowledge of a juvenile

A. Misdemeanor carnal knowledge of a juvenile is committed when a person who is seventeen years of age or older has sexual intercourse, with consent, with a person who is thirteen years of age or older but less than seventeen years of age, when the victim is not the spouse of the offender, and when the difference between the age of the victim and age of the offender is greater than two years, but less than four years.

B. As used in this Section, "sexual intercourse" means anal, oral, or vaginal sexual intercourse.

C. Lack of knowledge of the juvenile's age shall not be a defense. Emission is not necessary, and penetration, however slight, is sufficient to complete the crime.

D. Whoever commits the crime of misdemeanor carnal knowledge of a juvenile shall be fined not more than one thousand dollars, or imprisoned for not more than six months, or both.

E. The offender shall be eligible to have his conviction set aside and his prosecution dismissed in accordance with the appropriate provisions of the Code of Criminal Procedure.

F. The offender shall not be subject to any of the provisions of law which are applicable to sex offenders, including but not limited to the provisions which require registration of the offender and notice to the neighbors of the offender.

Acts 2001, No. 796, §1; Acts 2008, No. 331, §1.



RS 14:81 - Indecent behavior with juveniles

§81. Indecent behavior with juveniles

A. Indecent behavior with juveniles is the commission of any of the following acts with the intention of arousing or gratifying the sexual desires of either person:

(1) Any lewd or lascivious act upon the person or in the presence of any child under the age of seventeen, where there is an age difference of greater than two years between the two persons. Lack of knowledge of the child's age shall not be a defense; or

(2) The transmission, delivery or utterance of any textual, visual, written, or oral communication depicting lewd or lascivious conduct, text, words, or images to any person reasonably believed to be under the age of seventeen and reasonably believed to be at least two years younger than the offender. It shall not be a defense that the person who actually receives the transmission is not under the age of seventeen.

B. The trial judge shall have the authority to issue any necessary orders to protect the safety of the child during the pendency of the criminal action and beyond its conclusion.

C. For purposes of this Section,"textual, visual, written, or oral communication" means any communication of any kind, whether electronic or otherwise, made through the use of the United States mail, any private carrier, personal courier, computer online service, Internet service, local bulletin board service, Internet chat room, electronic mail, online messaging service, or personal delivery or contact.

D. The provisions of this Section shall not apply to the transference of such images by a telephone company, cable television company, or any of its affiliates, free over-the-air television broadcast station, an Internet provider, or commercial on-line service provider, or to the carrying, broadcasting, or performing of related activities in providing telephone, cable television, Internet, or commercial on-line services.

E. An offense committed under this Section and based upon the transmission and receipt of textual, visual, written, or oral communication may be deemed to have been committed where the communication was originally sent, originally received, or originally viewed by any person.

F. After the institution of prosecution, access to and the disposition of any material seized as evidence of this offense shall be in accordance with R.S. 46:1845.

G. Any evidence resulting from the commission of a crime under this Section shall constitute contraband.

H.(1) Whoever commits the crime of indecent behavior with juveniles shall be fined not more than five thousand dollars, or imprisoned with or without hard labor for not more than seven years, or both, provided that the defendant shall not be eligible to have his conviction set aside or his prosecution dismissed in accordance with the provisions of Code of Criminal Procedure Article 893.

(2) Whoever commits the crime of indecent behavior with juveniles on a victim under the age of thirteen when the offender is seventeen years of age or older, shall be punished by imprisonment at hard labor for not less than two nor more than twenty-five years. At least two years of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence.

(3)(a) In addition, the court shall order that the personal property used in the commission of the offense shall be seized and impounded, and after conviction, sold at public sale or public auction by the district attorney in accordance with R.S. 15:539.1.

(b) The personal property made subject to seizure and sale pursuant to Subparagraph (a) of this Paragraph may include, but shall not be limited to, electronic communication devices, computers, computer related equipment, motor vehicles, photographic equipment used to record or create still or moving visual images of the victim that are recorded on paper, film, video tape, disc, or any other type of digital recording media.

Amended by Acts 1956, No. 450, §1; Acts 1968, No. 647, §1; Acts 1977, No. 537, §1; Acts 1984, No. 423, §1; Acts 1986, No. 406, §1; Acts 1990, No. 590, §1; Acts 1997, No. 743, §1; Acts 2006, No. 103, §1; Acts 2006, No. 224, §1; Acts 2009, No. 198, §1; Acts 2010, No. 763, §1.



RS 14:81.1 - Pornography involving juveniles

§81.1. Pornography involving juveniles

A.(1) It shall be unlawful for a person to produce, promote, advertise, distribute, possess, or possess with the intent to distribute pornography involving juveniles.

(2) It shall also be a violation of the provision of this Section for a parent, legal guardian, or custodian of a child to consent to the participation of the child in pornography involving juveniles.

B. For purposes of this Section, the following definitions shall apply:

(1) "Access software provider" means a provider of software, including client or server software, or enabling tools that do any one or more of the following:

(a) Filter, screen, allow, or disallow content.

(b) Select, choose, analyze, or digest content.

(c) Transmit, receive, display, forward, cache, search, organize, reorganize, or translate content.

(2) "Cable operator" means any person or group of persons who provides cable service over a cable system and directly, or through one or more affiliates, owns a significant interest in such cable system, or who otherwise controls or is responsible for, through any arrangement, the management and operation of such a cable system.

(3) "Coerce" shall include but not be limited to any of the following:

(a) Causing or threatening to cause serious bodily injury.

(b) Physically restraining or threatening to physically restrain another person.

(c) Abduction or threatened abduction of an individual.

(d) The use of a plan, pattern, or statement with intent to cause an individual to believe that failure to perform an act will result in the use of force against, abduction of, serious harm to, or physical restraint of an individual.

(e) The abuse or threatened abuse of law or legal process.

(f) The actual or threatened destruction, concealment, removal, confiscation, or possession of any actual or purported passport or other immigration document, or any other actual or purported government identification document, of another person.

(g) Controlling or threatening to control an individual's access to a controlled dangerous substance as set forth in R.S. 40:961 et seq.

(h) The use of an individual's physical or mental impairment, where such impairment has substantial adverse effects on the individual's cognitive or volitional functions.

(i) The use of debt bondage or civil or criminal fraud.

(j) Extortion as defined in R.S. 14:66.

(4) "Debt bondage" means inducing an individual to provide any of the following:

(a) Commercial sexual activity in payment toward or satisfaction of a real or purported debt.

(b) Labor or services in payment toward or satisfaction of a real or purported debt if either of the following occur:

(i) The reasonable value of the labor or services provided is not applied toward the liquidation of the debt.

(ii) The length of the labor or services is not limited and the nature of the labor or services is not defined.

(5) "Distribute" means to issue, sell, give, provide, lend, mail, deliver, transfer, transmute, distribute, circulate, or disseminate by any means.

(6) "Interactive computer service" means any information service, system, or access software provider that provides or enables computer access by multiple users to a computer server, including a service or system that provides access to the Internet and such systems operated or services offered by libraries or educational institutions.

(7) "Labor or services" mean activity having economic value.

(8) "Pornography involving juveniles" is any photograph, videotape, film, or other reproduction, whether electronic or otherwise, of any sexual performance involving a child under the age of seventeen.

(9) "Produce" means to photograph, videotape, film, or otherwise reproduce pornography involving juveniles, or to solicit, promote, or coerce any child for the purpose of pornography involving juveniles.

(10) "Sexual performance" means any performance or part thereof that includes actual or simulated sexual intercourse, deviate sexual intercourse, sexual bestiality, masturbation, sadomasochistic abuse, or lewd exhibition of the genitals or anus.

(11) "Telecommunications service" means the offering of telecommunications for a fee directly to the public, regardless of the facilities used.

C.(1) Possession of three or more of the same photographs, images, films, videotapes, or other visual reproductions shall be prima facie evidence of intent to sell or distribute.

(2) Possession of three or more photographs, images, films, videotapes, or other visual reproductions and possession of any type of file sharing technology or software shall be prima facie evidence of intent to sell or distribute.

D.(1) Lack of knowledge of the juvenile's age shall not be a defense.

(2) It shall not be a defense to prosecution for a violation of this Section that the juvenile consented to participation in the activity prohibited by this Section.

E.(1)(a) Whoever intentionally possesses pornography involving juveniles shall be fined not more than fifty thousand dollars and shall be imprisoned at hard labor for not less than five years or more than twenty years, without benefit of parole, probation, or suspension of sentence.

(b) On a second or subsequent conviction for the intentional possession of pornography involving juveniles, the offender shall be fined not more than seventy-five thousand dollars and imprisoned at hard labor for not more than forty years, without benefit of parole, probation, or suspension of sentence.

(2)(a) Whoever distributes or possesses with the intent to distribute pornography involving juveniles shall be fined not more than fifty thousand dollars and shall be imprisoned at hard labor for not less than five years or more than twenty years, without benefit of parole, probation, or suspension of sentence.

(b) On a second or subsequent conviction for distributing or possessing with the intent to distribute pornography involving juveniles, the offender shall be fined not more than seventy-five thousand dollars and imprisoned at hard labor for not more than forty years, without benefit of parole, probation, or suspension of sentence.

(3) Any parent, legal guardian, or custodian of a child who consents to the participation of the child in pornography involving juveniles shall be fined not more than ten thousand dollars and be imprisoned at hard labor for not less than five years or more than twenty years, without benefit of probation, parole, or suspension of sentence.

(4) Whoever engages in the promotion, advertisement, or production of pornography involving juveniles shall be fined not more than fifteen thousand dollars and be imprisoned at hard labor for not less than ten years or more than twenty years, without benefit of probation, parole, or suspension of sentence.

(5)(a) Whoever commits the crime of pornography involving juveniles punishable by the provisions of Paragraphs (1), (2), or (3) of this Subsection when the victim is under the age of thirteen years and the offender is seventeen years of age or older shall be punished by imprisonment at hard labor for not less than one-half the longest term nor more than twice the longest term of imprisonment provided in Paragraphs (1), (2), and (3) of this Subsection. The sentence imposed shall be served without benefit of parole, probation, or suspension of sentence.

(b) Whoever commits the crime of pornography involving juveniles punishable by the provisions of Paragraph (4) of this Subsection when the victim is under the age of thirteen years, and the offender is seventeen years of age or older, shall be punished by imprisonment at hard labor for not less than twenty-five years nor more than ninety-nine years. At least twenty-five years of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence.

(c) In addition, the court shall order that the personal property used in the commission of the offense shall be seized and impounded, and after conviction, sold at public sale or public auction by the district attorney in accordance with R.S. 15:539.1.

(d) The personal property made subject to seizure and sale pursuant to Subparagraph (c) of this Paragraph may include, but shall not be limited to, electronic communication devices, computers, computer related equipment, motor vehicles, photographic equipment used to record or create still or moving visual images of the victim that are recorded on paper, film, video tape, disc, or any other type of digital recording media.

(e) Upon completion of the term of imprisonment imposed in accordance with Subparagraphs (5)(a) and (5)(b) of this Subsection, the offender shall be monitored by the Department of Public Safety and Corrections through the use of electronic monitoring equipment for the remainder of his natural life.

(f) Unless it is determined by the Department of Public Safety and Corrections, pursuant to rules adopted in accordance with the provisions of this Subsection, that a sexual offender is unable to pay all or any portion of such costs, each sexual offender to be electronically monitored shall pay the cost of such monitoring.

(g) The costs attributable to the electronic monitoring of an offender who has been determined unable to pay shall be borne by the department if, and only to the degree that sufficient funds are made available for such purpose whether by appropriation of state funds or from any other source.

(h) The Department of Public Safety and Corrections shall develop, adopt, and promulgate rules in the manner provided in the Administrative Procedure Act, that provide for the payment of such costs. Such rules shall contain specific guidelines which shall be used to determine the ability of the offender to pay the required costs and shall establish the reasonable costs to be charged. Such rules may provide for a sliding scale of payment so that an offender who is able to pay a portion, but not all, of such costs may be required to pay such portion.

F.(1) Any evidence of pornography involving a child under the age of seventeen shall be contraband. Such contraband shall be seized in accordance with law and shall be disposed of in accordance with R.S. 46:1845.

(2) Upon the filing of any information or indictment by the prosecuting authority for a violation of this Section, the investigating law enforcement agency which seized the photographs, films, videotapes, or other visual reproductions of pornography involving juveniles shall provide copies of those reproductions to the Internet crimes against children division within the attorney general's office.

(3) Upon receipt of the reproductions as provided in Paragraph (2) of this Subsection, the Internet crimes against children division shall:

(a) Provide those visual reproductions to the law enforcement agency representative assigned to the Child Victim Identification Program at the National Center for Missing and Exploited Children.

(b) Request the Child Victim Identification Program provide the law enforcement agency contact information for any visual reproductions recovered which contain an identified victim of pornography involving juveniles as defined in this Section.

(c) Provide case information to the Child Victim Identification Program, as requested by the National Center for Missing and Exploited Children guidelines, in any case where the Internet crimes against children division within the attorney general's office identifies a previously unidentified victim of pornography involving juveniles.

(4) The Internet crimes against children division shall submit to the designated prosecutor the law enforcement agency contact information provided by the Child Victim Identification Program at the National Center for Missing and Exploited Children, for any visual reproductions involved in the case which contain the depiction of an identified victim of pornography involving juveniles as defined in this Section.

(5) In all cases in which the prosecuting authority has filed an indictment or information for a violation of this Section and the victim of pornography involving juveniles has been identified and is a resident of this state, the prosecuting agency shall submit all of the following information to the attorney general for entry into the Louisiana Attorney General's Exploited Children's Identification database maintained by that office:

(a) The parish, district, and docket number of the case.

(b) The name, race, sex, and date of birth of the defendant.

(c) The identity of the victim.

(d) The contact information for the law enforcement agency which identified a victim of pornography involving juveniles, including contact information maintained by the Child Victim Identification Program and provided to the Internet crimes against children division in accordance with this Section.

(6) No sentence, plea, conviction, or other final disposition shall be invalidated due to failure to comply with the provisions of this Subsection, and no person shall have a cause of action against the investigating law enforcement agency or any prosecuting authority, or officer or agent thereof for failure to comply with the provisions of this Subsection.

G. In prosecutions for violations of this Section, the trier of fact may determine, utilizing the following factors, whether or not the person displayed or depicted in any photograph, videotape, film, or other video reproduction introduced in evidence was under the age of seventeen years at the time of filming or recording:

(1) The general body growth, bone structure, and bone development of the person.

(2) The development of pubic or body hair on the person.

(3) The development of the person's sexual organs.

(4) The context in which the person is placed or the age attributed to the person in any accompanying video, printed, or text material.

(5) Available expert testimony and opinion as to the chronological age or degree of physical or mental maturity or development of the person.

(6) Such other information, factors, and evidence available to the trier of fact which the court determines is probative and reasonably reliable.

H. The provisions of this Section shall not apply to a provider of an interactive computer service, provider of a telecommunications service, or a cable operator as defined by the provisions of this Section.

Added by Acts 1977, No. 97, §1. Amended by Acts 1981, No. 502, §1, eff. July 19, 1981, Acts 1983, No. 655, §1; Acts 1986, No. 777, §1; Acts 1992, No. 305, §1; Acts 2003, No. 1245, §1; Acts 2006, No. 103, §1; Acts 2008, No. 33, §1; Acts 2009, No. 382, §2; Acts 2010, No. 516, §1; Acts 2010, No. 763, §1; Acts 2012, No. 446, §1; Acts 2014, No. 564, §1.



RS 14:81.1.1 - "Sexting"; prohibited acts; penalties

§81.1.1. "Sexting"; prohibited acts; penalties

A.(1) No person under the age of seventeen years shall knowingly and voluntarily use a computer or telecommunication device to transmit an indecent visual depiction of himself to another person.

(2) No person under the age of seventeen years shall knowingly possess or transmit an indecent visual depiction that was transmitted by another under the age of seventeen years in violation of the provisions of Paragraph (1) of this Subsection.

B. For purposes of this Section:

(1) "Indecent visual depiction" means any photograph, videotape, film, or other reproduction of a person under the age of seventeen years engaging in sexually explicit conduct, and includes data stored on any computer, telecommunication device, or other electronic storage media which is capable of conversion into a visual image.

(2) "Sexually explicit conduct" means masturbation or lewd exhibition of the genitals, pubic hair, anus, vulva, or female breast nipples of a person under the age of seventeen years.

(3) "Telecommunication device" means an analog or digital electronic device which processes data, telephonic, video, or sound transmission as part of any system involved in the sending or receiving of voice, sound, data, or video transmissions.

(4) "Transmit" means to give, distribute, transfer, transmute, circulate, or disseminate by use of a computer or telecommunication device.

C. Any offense committed by use of a computer or telecommunication device as set forth in this Section shall be deemed to have been committed at either the place from which the indecent visual depiction was transmitted or at the place where the indecent visual depiction was received.

D.(1) For a violation of the provisions of Paragraph (A)(1) of this Section, the offender's disposition shall be governed exclusively by the provisions of Title VII of the Louisiana Children's Code.

(2)(a) For a first offense in violation of Paragraph (A)(2) of this Section, the offender shall be fined not less than one hundred dollars nor more than two hundred fifty dollars, imprisoned for not more than ten days, or both. Imposition or execution of the sentence shall not be suspended unless the offender is placed on probation with a minimum condition that he perform two eight-hour days of court-approved community service.

(b) For a second offense in violation of Paragraph (A)(2) of this Section, the offender shall be fined not less than two hundred fifty dollars nor more than five hundred dollars, imprisoned for not less than ten days nor more than thirty days, or both. Imposition or execution of the sentence shall not be suspended unless the offender is placed on probation with a minimum condition that he perform five eight-hour days of court-approved community service.

(c) For a third or any subsequent offense in violation of Paragraph (A)(2) of this Section, the offender shall be fined not less than five hundred dollars nor more than seven hundred fifty dollars, imprisoned for not less than thirty days nor more than six months, or both. Imposition or execution of the sentence shall not be suspended unless the offender is placed on probation with a minimum condition that he perform ten eight-hour days of court-approved community service.

Acts 2010, No. 993, §1; Acts 2014, No. 313, §1, eff. May 28, 2014.



RS 14:81.2 - Molestation of a juvenile or a person with a physical or mental disability

§81.2. Molestation of a juvenile or a person with a physical or mental disability

A.(1) Molestation of a juvenile is the commission by anyone over the age of seventeen of any lewd or lascivious act upon the person or in the presence of any child under the age of seventeen, where there is an age difference of greater than two years between the two persons, with the intention of arousing or gratifying the sexual desires of either person, by the use of force, violence, duress, menace, psychological intimidation, threat of great bodily harm, or by the use of influence by virtue of a position of control or supervision over the juvenile. Lack of knowledge of the juvenile's age shall not be a defense.

(2) Molestation of a person with a physical or mental disability is the commission by anyone over the age of seventeen of any lewd or lascivious act upon the victim or in the presence of any victim with the intention of arousing or gratifying the sexual desires of either person, by the use of force, violence, duress, menace, psychological intimidation, threat of great bodily harm, or by the use of influence by virtue of a position of control or supervision over the victim, when any of the following conditions exist:

(a) The victim has paraplegia, quadriplegia, or is otherwise physically incapable of preventing the act due to a physical disability.

(b) The victim is incapable, through unsoundness of mind, of understanding the nature of the act, and the offender knew or should have known of the victim's incapacity.

(c) The victim is sixty-five years of age or older.

B.(1) Whoever commits the crime of molestation of a juvenile, when the victim is thirteen years of age or older but has not yet attained the age of seventeen, shall be fined not more than five thousand dollars, or imprisoned, with or without hard labor, for not less than five nor more than ten years, or both. The defendant shall not be eligible to have his conviction set aside or his prosecution dismissed in accordance with the provisions of Code of Criminal Procedure Article 893.

(2) Whoever commits the crime of molestation of a juvenile, when the victim is thirteen years of age or older but has not yet attained the age of seventeen, and when the offender has control or supervision over the juvenile, shall be fined not more than ten thousand dollars, or imprisoned, with or without hard labor, for not less than five nor more than twenty years, or both. The defendant shall not be eligible to have his conviction set aside or his prosecution dismissed in accordance with Code of Criminal Procedure Article 893.

(3)(a) Whoever commits the crime of molestation of a juvenile, when the victim is thirteen years of age or older but has not yet attained the age of seventeen, and when the offender is an educator of the juvenile, shall be fined not more than ten thousand dollars, or imprisoned, with or without hard labor, for not less than five nor more than forty years, or both. At least five years of the sentence imposed shall be without the benefit of parole, probation, or suspension of sentence, and the defendant shall not be eligible to have his conviction set aside or his prosecution dismissed in accordance with Code of Criminal Procedure Article 893.

(b) For purposes of this Subsection, "educator" means any teacher or instructor, administrator, staff person, or employee of any public or private elementary, secondary, vocational-technical training, special, or postsecondary school or institution, including any teacher aide, paraprofessional, school bus driver, food service worker, and other clerical, custodial, or maintenance personnel employed by a private, city, parish, or other local public school board.

C.(1) Whoever commits the crime of molestation of a juvenile by violating the provisions of Paragraph (A)(1) of this Section, when the incidents of molestation recur during a period of more than one year, shall, on first conviction, be fined not more than ten thousand dollars or imprisoned, with or without hard labor, for not less than five nor more than forty years, or both. At least five years of the sentence imposed shall be without benefit of parole, probation, or suspension of sentence. After five years of the sentence have been served, the offender, who is otherwise eligible, may be eligible for parole if a licensed psychologist, medical psychologist, or a licensed clinical social worker or a board-certified psychiatrist, after psychological examination, including testing, approves.

(2) Conditions of parole shall include treatment in a qualified sex offender program for a minimum of five years, or until expiration of sentence, whichever comes first. The state shall be responsible for the cost of testing, but the offender shall be responsible for the cost of the treatment program. It shall also be a condition of parole that the offender be prohibited from being alone with a child without the supervision of another adult.

(3) For purposes of this Subsection, a "qualified sex offender program" means one which includes both group and individual therapy and arousal reconditioning. Group therapy shall be conducted by two therapists, one male and one female, at least one of whom is licensed as a psychologist or medical psychologist or is board certified as a psychiatrist or clinical social worker.

D.(1) Whoever commits the crime of molestation of a juvenile when the victim is under the age of thirteen years shall be imprisoned at hard labor for not less than twenty-five years nor more than ninety-nine years. At least twenty-five years of the sentence imposed shall be served without benefit of probation, parole, or suspension of sentence.

(2) Whoever commits the crime of molestation of a person with a physical or mental disability shall be imprisoned at hard labor for not less than twenty-five years nor more than ninety-nine years. At least twenty-five years of the sentence imposed shall be served without benefit of probation, parole, or suspension of sentence.

(3) Upon completion of the term of imprisonment imposed in accordance with Paragraphs (1) and (2) of this Subsection, the offender shall be monitored by the Department of Public Safety and Corrections through the use of electronic monitoring equipment for the remainder of his natural life.

(4) Unless it is determined by the Department of Public Safety and Corrections, pursuant to rules adopted in accordance with the provisions of this Subsection, that a sexual offender is unable to pay all or any portion of such costs, each sexual offender to be electronically monitored shall pay the cost of such monitoring.

(5) The costs attributable to the electronic monitoring of an offender who has been determined unable to pay shall be borne by the department if, and only to the degree that, sufficient funds are made available for such purpose whether by appropriation of state funds or from any other source.

(6) The Department of Public Safety and Corrections shall develop, adopt, and promulgate rules in the manner provided in the Administrative Procedure Act that provide for the payment of such costs. Such rules shall contain specific guidelines which shall be used to determine the ability of the offender to pay the required costs and shall establish the reasonable costs to be charged. Such rules may provide for a sliding scale of payment so that an offender who is able to pay a portion, but not all, of such costs may be required to pay such portion.

E.(1) In addition, the court shall order that the personal property used in the commission of the offense shall be seized and impounded, and after conviction, sold at public sale or public auction by the district attorney in accordance with R.S. 15:539.1.

(2) The personal property made subject to seizure and sale pursuant to Paragraph (1) of this Subsection may include but shall not be limited to, electronic communication devices, computers, computer-related equipment, motor vehicles, photographic equipment used to record or create still or moving visual images of the victim that are recorded on paper, film, video tape, disc, or any other type of digital recording media.

Acts 1984, No. 220, §1; Acts 1990, No. 590, §1; Acts 1991, No. 925, §1; Acts 1999, No. 1309, §2, eff. Jan. 1, 2000; Acts 2006, No. 36, §§1, 2; Acts 2006, No. 103, §1; Acts 2006, No. 325, §2; Acts 2008, No. 33, §1; Acts 2008, No. 426, §1; Acts 2009, No. 192, §1, eff. June 30, 2009; Acts 2009, No. 251, §13, eff. Jan. 1, 2010; Acts 2010, No. 763, §1; Acts 2011, No. 67, §1.



RS 14:81.3 - Computer-aided solicitation of a minor

§81.3. Computer-aided solicitation of a minor

A.(1) Computer-aided solicitation of a minor is committed when a person seventeen years of age or older knowingly contacts or communicates, through the use of electronic textual communication, with a person who has not yet attained the age of seventeen where there is an age difference of greater than two years, or a person reasonably believed to have not yet attained the age of seventeen and reasonably believed to be at least two years younger, for the purpose of or with the intent to persuade, induce, entice, or coerce the person to engage or participate in sexual conduct or a crime of violence as defined in R.S. 14:2(B), or with the intent to engage or participate in sexual conduct in the presence of the person who has not yet attained the age of seventeen, or person reasonably believed to have not yet attained the age of seventeen.

(2) It shall also be a violation of the provisions of this Section when a person seventeen years of age or older knowingly contacts or communicates, through the use of electronic textual communication, with a person who has not yet attained the age of seventeen where there is an age difference of greater than two years, or a person reasonably believed to have not yet attained the age of seventeen and reasonably believed to be at least two years younger, for the purpose of or with the intent to arrange for any third party to engage in any of the conduct proscribed by the provisions of Paragraph (1) of this Subsection.

(3) It shall also be a violation of the provisions of this Section when a person seventeen years of age or older knowingly contacts or communicates, through the use of electronic textual communication, with a person who has not yet attained the age of seventeen, or a person reasonably believed to have not yet attained the age of seventeen, for the purpose of recruiting, enticing, or coercing the person to engage in commercial sexual activity.

(4) It shall also be a violation of the provisions of this Section when the contact or communication is initially made through the use of electronic textual communication and subsequent communication is made through the use of any other form of communication.

B.(1)(a) Whoever violates the provisions of this Section when the victim is thirteen years of age or more but has not attained the age of seventeen shall be fined not more than ten thousand dollars and shall be imprisoned at hard labor for not less than five years nor more than ten years, without benefit of parole, probation, or suspension of sentence.

(b) Whoever violates the provisions of this Section when the victim is under thirteen years of age shall be fined not more than ten thousand dollars and shall be imprisoned at hard labor for not less than ten years nor more than twenty years, without benefit of parole, probation, or suspension of sentence.

(c) Whoever violates the provisions of this Section, when the victim is a person reasonably believed to have not yet attained the age of seventeen, shall be fined not more than ten thousand dollars and shall be imprisoned at hard labor for not less than two years nor more than ten years, without benefit of parole, probation, or suspension of sentence.

(d) If the computer-aided solicitation results in actual sexual conduct between the offender and victim and the difference between the age of the victim and the age of the offender is five years or greater, the offender shall be fined not more than ten thousand dollars and shall be imprisoned, with or without hard labor, for not less than seven years nor more than ten years.

(2) On a subsequent conviction, the offender shall be imprisoned for not less than ten years nor more than twenty years at hard labor without benefit of parole, probation, or suspension of sentence.

(3) In addition to the penalties imposed in either Paragraph (1) or (2) of this Subsection, the court may impose, as an additional penalty on the violator, the limitation or restriction of access to the Internet when the Internet was used in the commission of the crime.

(4)(a) In addition, the court shall order that the personal property used in the commission of the offense shall be seized and impounded, and after conviction, sold at public sale or public auction by the district attorney in accordance with R.S. 15:539.1.

(b) The personal property made subject to seizure and sale pursuant to Subparagraph (a) of this Paragraph may include, but shall not be limited to, electronic communication devices, computers, computer related equipment, motor vehicles, photographic equipment used to record or create still or moving visual images of the victim that are recorded on paper, film, video tape, disc, or any other type of digital recording media.

C.(1) It shall not constitute a defense to a prosecution brought pursuant to this Section that the person reasonably believed to be under the age of seventeen is actually a law enforcement officer or peace officer acting in his official capacity.

(2) It shall not be a defense to prosecution for a violation of this Section that the juvenile consented to participation in the activity prohibited by this Section.

D. For purposes of this Section, the following words have the following meanings:

(1) "Coerce"shall include but not be limited to any of the following:

(a) Causing or threatening to cause serious bodily injury.

(b) Physically restraining or threatening to physically restrain another person.

(c) Abduction or threatened abduction of an individual.

(d) The use of a plan, pattern, or statement with intent to cause an individual to believe that failure to perform an act will result in the use of force against, abduction of, serious harm to, or physical restraint of an individual.

(e) The abuse or threatened abuse of law or legal process.

(f) The actual or threatened destruction, concealment, removal, confiscation, or possession of any actual or purported passport or other immigration document, or any other actual or purported government identification document, of another person.

(g) Controlling or threatening to control an individual's access to a controlled dangerous substance as set forth in R.S. 40:961 et seq.

(h) The use of an individual's physical or mental impairment, where such impairment has substantial adverse effects on the individual's cognitive or volitional functions.

(i) The use of debt bondage or civil or criminal fraud.

(j) Extortion as defined in R.S. 14:66.

(2) "Debt bondage" means inducing an individual to provide any of the following:

(a) Commercial sexual activity in payment toward or satisfaction of a real or purported debt.

(b) Labor or services in payment toward or satisfaction of a real or purported debt if either of the following occur:

(i) The reasonable value of the labor or services provided is not applied toward the liquidation of the debt.

(ii) The length of the labor or services is not limited and the nature of the labor or services is not defined.

(3) "Electronic textual communication" means a textual communication made through the use of a computer on-line service, Internet service, or any other means of electronic communication, including but not limited to a local bulletin board service, Internet chat room, electronic mail, or on-line messaging service.

(4) "Labor or services" means activity having economic value.

(5) "Sexual conduct" means actual or simulated sexual intercourse, deviant sexual intercourse, sexual bestiality, masturbation, sadomasochistic abuse, lewd exhibition of the genitals, or any lewd or lascivious act.

E. The provisions of this Section shall not apply to the transference of such images by a telephone company, cable television company, or any of its affiliates, an Internet provider, or commercial online service provider, or to the carrying, broadcasting, or performing of related activities in providing telephone, cable television, Internet, or commercial online services.

F. An offense committed under this Section may be deemed to have been committed where the electronic textual communication was originally sent, originally received, or originally viewed by any person, or where any other element of the offense was committed.

G. After the institution of prosecution, access to and the disposition of any material seized as evidence of this offense shall be in accordance with R.S. 46:1845.

H. Any evidence resulting from the commission of computer-aided solicitation of a minor shall constitute contraband.

I. A violation of the provisions of this Section shall be considered a sex offense as defined in R.S. 15:541. Whoever commits the crime of computer-aided solicitation of a minor shall be required to register as a sex offender as provided for in Chapter 3-B of Title 15 of the Louisiana Revised Statutes of 1950.

Acts 2005, No. 246, §1; Acts 2008, No. 25, §1, eff. May 30, 2008; Acts 2008, No. 461, §1, eff. June 25, 2008; Acts 2008, No. 646, §1, eff. July 1, 2008; Acts 2008, No. 672, §1; Acts 2009, No. 58, §1; Acts 2010, No. 517, §1; Acts 2010, No. 763, §1; Acts 2012, No. 446, §1; Acts 2014, No. 564, §1.

NOTE: Acts 2008, No. 646, §3, superseded the provisions of Acts 2008, No. 25.



RS 14:81.4 - Prohibited sexual conduct between educator and student

§81.4. Prohibited sexual conduct between educator and student

A. Prohibited sexual conduct between an educator and a student is committed when any of the following occur:

(1) An educator has sexual intercourse with a person who is seventeen years of age or older, but less than twenty-one years of age, where there is an age difference of greater than four years between the two persons, when the victim is not the spouse of the offender and is a student at the school where the educator is assigned, employed, or working at the time of the offense.

(2) An educator commits any lewd or lascivious act upon a student or in the presence of a student who is seventeen years of age or older, but less than twenty-one years of age, where there is an age difference of greater than four years between the two persons, with the intention of gratifying the sexual desires of either person, when the victim is a student at the school in which the educator is assigned, employed, or working at the time of the offense.

(3) An educator intentionally engages in the touching of the anus or genitals of a student seventeen years of age or older, but less than twenty-one years of age, where there is an age difference of greater than four years between the two persons, using any instrumentality or any part of the body of the educator, or the touching of the anus or genitals of the educator by a person seventeen years of age or older, but less than twenty-one years of age, where there is an age difference of greater than four years between the two persons, when the victim is a student at the school in which the educator is assigned, employed, or working at the time of the offense using any instrumentality or any part of the body of the student.

B. As used in this Section:

(1) "Educator" means any administrator, coach, instructor, paraprofessional, student aide, teacher, or teacher aide at any public or private school, assigned, employed, or working at the school or school system where the victim is enrolled as a student on a full-time, part-time, or temporary basis.

(2) "School" means a public or nonpublic elementary or secondary school or learning institution which shall not include universities and colleges.

(3) "Sexual intercourse" means anal, oral, or vaginal sexual intercourse. Emission is not necessary, and penetration, however slight, is sufficient to complete the crime.

(4) "Student" includes students enrolled in a school who are seventeen years of age or older, but less than twenty-one years of age.

C. The consent of a student, whether or not that student is seventeen years of age or older, shall not be a defense to any violation of this Section.

D. Lack of knowledge of the student's age shall not be a defense.

E.(1) Whoever violates the provisions of this Section shall be fined not more than one thousand dollars, or imprisoned for not more than six months, or both.

(2) For a second or subsequent offense, an offender may be fined not more than five thousand dollars and shall be imprisoned, with or without hard labor, for not less than one year nor more than five years.

F. Notwithstanding any claim of privileged communication, any educator having cause to believe that prohibited sexual conduct between an educator and student shall immediately report such conduct to a local or state law enforcement agency.

G. No cause of action shall exist against any person who in good faith makes a report, cooperates in any investigation arising as a result of such report, or participates in judicial proceedings arising out of such report, and such persons shall have immunity from civil or criminal liability that otherwise might be incurred or imposed. This immunity shall not be extended to any person who makes a report known to be false or with reckless disregard for the truth of the report.

H. In any action to establish damages against a defendant who has made a false report of prohibited sexual conduct between an educator and student, the plaintiff shall bear the burden of proving that the defendant who filed the false report knew the report was false or that the report was filed with reckless disregard for the truth of the report. A plaintiff who fails to meet the burden of proof set forth in this Subsection shall pay all court costs and attorney fees of the defendant.

Acts 2007, No. 363, §1; Acts 2009, No. 210, §1, eff. Sept. 1, 2009.



RS 14:81.5 - Unlawful possession of videotape of protected persons under R.S. 15:440.1 et seq.

§81.5. Unlawful possession of videotape of protected persons under R.S. 15:440.1 et seq.

A. It is unlawful for any person to knowingly and intentionally possess, sell, duplicate, distribute, transfer, or copy any films, recordings, videotapes, audio tapes, or other visual, audio, or written reproductions, of any recording of videotapes of protected persons provided in R.S. 15:440.1 through 440.6.

B. For purposes of this Section, "videotape" means the visual recording on a magnetic tape, film, videotape, compact disc, digital versatile disc, digital video disc, audio tape, written visual or audio reproduction or by other electronic means together with the associated oral record.

C. The provisions of this statute shall not apply to persons acting pursuant to a court order or exempted by R.S. 15:440.5 or by persons who in the course and scope of their employment are in possession of the videotape, including the office of community services, any law enforcement agency or its authorized agents and personnel, the office of the district attorney and its assistant district attorneys and authorized personnel, and the agency or organization producing the videotape, including Children Advocacy Centers.

D. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 2008, No. 86, §1.



RS 14:82 - Prostitution; definition; penalties; enhancement

2. OFFENSES CONCERNING PROSTITUTION

§82. Prostitution; definition; penalties; enhancement

A. Prostitution is:

(1) The practice by a person of indiscriminate sexual intercourse with others for compensation.

(2) The solicitation by one person of another with the intent to engage in indiscriminate sexual intercourse with the latter for compensation.

B. As used in this Section, "sexual intercourse" means anal, oral, or vaginal sexual intercourse.

C.(1) Whoever commits the crime of prostitution shall be fined not more than five hundred dollars or be imprisoned for not more than six months, or both.

(2) On a second conviction, the offender shall be fined not less than two hundred fifty dollars nor more than two thousand dollars or be imprisoned, with or without hard labor, for not more than two years, or both.

(3) On a third and subsequent conviction, the offender shall be imprisoned, with or without hard labor, for not less than two nor more than four years and shall be fined not less than five hundred dollars nor more than four thousand dollars.

(4) Whoever commits the crime of prostitution with a person under the age of eighteen years shall be fined not more than fifty thousand dollars, imprisoned at hard labor for not less than fifteen years nor more than fifty years, or both.

(5) Whoever commits the crime of prostitution with a person under the age of fourteen years shall be fined not more than seventy-five thousand dollars, imprisoned at hard labor for not less than twenty-five years nor more than fifty years, or both.

D. Any offense under this Section committed more than five years prior to the commission of the offense with which the defendant is charged shall not be considered in the assessment of penalties under this Section.

E. If the offense occurred as a result of a solicitation by the offender while the offender was located on a public road or highway, or the sidewalk, walkway, or public servitude thereof, the court shall sentence the offender to imprisonment for a minimum of ninety days. If a portion of the sentence is suspended, the court may place the offender upon supervised probation if the offender agrees, as a condition of probation, to perform two hundred forty hours of community service work collecting or picking up litter and trash on the public roads, streets, and highways, under conditions specified by the court.

F. All persons who are convicted of the offense of prostitution shall be referred to the parish health unit for counseling concerning Acquired Immune Deficiency Syndrome. The counseling shall be provided by existing staff of the parish health unit whose duties include such counseling.

G.(1) It shall be an affirmative defense to prosecution for a violation of this Section that, during the time of the alleged commission of the offense, the defendant was a victim of trafficking of children for sexual purposes as provided in R.S. 14:46.3(E). Any child determined to be a victim pursuant to the provisions of this Paragraph shall be eligible for specialized services for sexually exploited children.

(2) It shall be an affirmative defense to prosecution for a violation of this Section that, during the time of the alleged commission of the offense, the defendant is determined to be a victim of human trafficking pursuant to the provisions of R.S. 14:46.2(F). Any person determined to be a victim pursuant to the provisions of this Paragraph shall be notified of any treatment or specialized services for sexually exploited persons to the extent that such services are available.

Amended by Acts 1977, No. 49, §1; Acts 1987, No. 569, §1; Acts 1988, No. 666, §1; Acts 1999, No. 338, §1; Acts 2001, No. 403, §1, eff. June 15, 2001; Acts 2001, No. 944, §4; Acts 2008, No. 138, §1; Acts 2012, No. 446, §1; Acts 2013, No. 83, §1; Acts 2014, No. 564, §1.



RS 14:82.1 - Prostitution; persons under eighteen; additional offenses

§82.1. Prostitution; persons under eighteen; additional offenses

A. It shall be unlawful:

(1) For any person over the age of seventeen to engage in sexual intercourse with any person under the age of eighteen who is practicing prostitution, and there is an age difference of greater than two years between the two persons.

(2) For any parent or tutor of any person under the age of eighteen knowingly to consent to the person's entrance or detention in the practice of prostitution.

B.(1) Lack of knowledge of the age of the person practicing prostitution shall not be a defense.

(2) It shall not be a defense to prosecution for a violation of this Section that the person practicing prostitution consented to the activity prohibited by this Section.

C. As used in this Section, "sexual intercourse" means anal, oral, or vaginal sexual intercourse.

D.(1) Whoever violates the provisions of Paragraph (A)(1) of this Section shall be fined not more than fifty thousand dollars, imprisoned at hard labor for not less than fifteen years nor more than fifty years, or both.

(2) Whoever violates the provisions of Paragraph (A)(1) of this Section when the person practicing prostitution is under the age of fourteen shall be fined not more than seventy-five thousand dollars, imprisoned at hard labor for not less than twenty- five years nor more than fifty years, or both. Twenty-five years of the sentence imposed shall be without benefit of parole, probation, or suspension of sentence.

(3)(a) Whoever violates the provisions of Paragraph (A)(2) of this Section shall be required to serve at least five years of the sentence imposed in Paragraph (1) of this Subsection without benefit of parole, probation, or suspension of sentence.

(b) Whoever violates the provisions of Paragraph (A)(2) of this Section when the person practicing prostitution is under the age of fourteen shall be required to serve at least ten years of the sentence imposed in Paragraph (2) of this Subsection without benefit of parole, probation, or suspension of sentence.

(4)(a) In addition, the court shall order that the personal property used in the commission of the offense shall be seized and impounded, and after conviction, sold at public sale or public auction by the district attorney in accordance with R.S. 15:539.1.

(b) The personal property made subject to seizure and sale pursuant to Subparagraph (a) of this Paragraph may include but shall not be limited to electronic communication devices, computers, computer-related equipment, motor vehicles, photographic equipment used to record or create still or moving visual images of the victim that are recorded on paper, film, video tape, disc, or any other type of digital recording media.

E. It shall not be a defense to prosecution for a violation of this Section that the person practicing prostitution who is believed to be under the age of eighteen is actually a law enforcement officer or peace officer acting within the official scope of his duties.

F. Any person determined to be a victim of this offense shall be eligible for specialized services for sexually exploited children.

Acts 1985, No. 777, §1; Acts 2008, No. 138, §1; Acts 2012, No. 446, §1; Acts 2014, No. 564, §1.



RS 14:82.2 - Purchase of commercial sexual activity; penalties

§82.2. Purchase of commercial sexual activity; penalties

A. It shall be unlawful for any person to knowingly give, agree to give, or offer to give anything of value to another in order to engage in sexual intercourse with a person who receives or agrees to receive anything of value as compensation for such activity.

B. For purposes of this Section, "sexual intercourse" means anal, oral, or vaginal intercourse or any other sexual activity constituting a crime pursuant to the laws of this state.

C.(1) Whoever violates the provisions of this Section shall be fined not more than five hundred dollars or be imprisoned for not more than six months, or both.

(2) On a second conviction, the offender shall be fined not less than two hundred fifty dollars nor more than two thousand dollars or be imprisoned, with or without hard labor, for not more than two years, or both.

(3) On a third and subsequent conviction, the offender shall be imprisoned, with or without hard labor, for not less than two nor more than four years and shall be fined not less than five hundred dollars nor more than four thousand dollars.

(4) Whoever violates the provisions of this Section with a person the offender knows to be under the age of eighteen years, or with a person the offender knows to be a victim of human trafficking as defined by R.S. 14:46.2 or trafficking of children for sexual purposes as defined by R.S. 14:46.3, shall be fined not more than fifty thousand dollars, imprisoned at hard labor for not less than fifteen years nor more than fifty years, or both.

(5) Whoever violates the provisions of this Section with a person the offender knows to be under the age of fourteen years shall be fined not more than seventy-five thousand dollars, imprisoned at hard labor for not less than twenty-five years nor more than fifty years, or both.

D.(1) Any child under the age of eighteen determined to be a victim of this offense shall be eligible for specialized services for sexually exploited children.

(2) Any person, eighteen years of age or older, determined to be a victim of this offense shall be notified of any treatment or specialized services for sexually exploited persons to the extent that such services are available.

E. It shall not be a defense to prosecution for a violation of this Section that the person who receives or agrees to receive anything of value is actually a law enforcement officer or peace officer acting within the official scope of his duties.

Acts 2014, No. 564, §1.



RS 14:83 - Soliciting for prostitutes

§83. Soliciting for prostitutes

A. Soliciting for prostitutes is the soliciting, inviting, inducing, directing, or transporting a person to any place with the intention of promoting prostitution.

B.(1) Whoever commits the crime of soliciting for prostitutes shall be fined not more than five hundred dollars, imprisoned for not more than six months, or both.

(2) Whoever commits the crime of soliciting for prostitutes when the person being solicited is under the age of eighteen years shall be fined not more than fifty thousand dollars, imprisoned at hard labor for not less than fifteen years nor more than fifty years, or both.

(3) Whoever commits the crime of soliciting for prostitutes when the person being solicited is under the age of fourteen years shall be fined not more than seventy-five thousand dollars, imprisoned at hard labor for not less than twenty-five years nor more than fifty years, or both.

(4)(a) In addition, the court shall order that the personal property used in the commission of the offense shall be seized and impounded, and after conviction, sold at public sale or public auction by the district attorney in accordance with R.S. 15:539.1.

(b) The personal property made subject to seizure and sale pursuant to Subparagraph (a) of this Paragraph may include but shall not be limited to electronic communication devices, computers, computer-related equipment, motor vehicles, photographic equipment used to record or create still or moving visual images of the victim that are recorded on paper, film, video tape, disc, or any other type of digital recording media.

Amended by Acts 1980, No. 708, §1; Acts 2012, No. 446, §1; Acts 2013, No. 83, §1; Acts 2014, No. 564, §1.



RS 14:83.1 - Inciting prostitution

§83.1. Inciting prostitution

A. Inciting prostitution is the aiding, abetting, or assisting in an enterprise for profit in which:

(1) Customers are charged a fee for services which include prostitution, regardless of what portion of the fee is actually for the prostitution services,

(2) When the person knows or when a reasonable person in such a position should know that such aiding, abetting, or assisting is for prostitution, and

(3) When the proceeds or profits are to be in any way divided by the prostitute and the person aiding, abetting, or assisting the prostitute.

B.(1) Whoever commits the crime of inciting prostitution shall be fined not more than one thousand dollars or imprisoned for not more than one year, or both.

(2) Whoever commits the crime of inciting prostitution of persons under the age of eighteen years shall be fined not more than fifty thousand dollars, imprisoned at hard labor for not less than fifteen years nor more than fifty years, or both.

(3) Whoever commits the crime of inciting prostitution of persons under the age of fourteen years shall be fined not more than seventy-five thousand dollars, imprisoned at hard labor for not less than twenty-five years nor more than fifty years, or both.

(4)(a) In addition, the court shall order that the personal property used in the commission of the offense shall be seized and impounded, and after conviction, sold at public sale or public auction by the district attorney in accordance with R.S. 15:539.1.

(b) The personal property made subject to seizure and sale pursuant to Subparagraph (a) of this Paragraph may include but shall not be limited to electronic communication devices, computers, computer-related equipment, motor vehicles, photographic equipment used to record or create still or moving visual images of the victim that are recorded on paper, film, video tape, disc, or any other type of digital recording media.

Acts 1984, No. 580, §1; Acts 2012, No. 446, §1; Acts 2013, No. 83, §1; Acts 2014, No. 564, §1.



RS 14:83.2 - Promoting prostitution

§83.2. Promoting prostitution

A. Promoting prostitution is the knowing and willful control of, supervision of, or management of an enterprise for profit in which customers are charged a fee for services which include prostitution, regardless of what portion of the fee is actually for the prostitution services.

B.(1) Whoever commits the crime of promoting prostitution shall be fined not more than five thousand dollars or imprisoned with or without hard labor for not more than two years, or both.

(2) Whoever commits the crime of promoting prostitution of persons under the age of eighteen years shall be fined not more than fifty thousand dollars, imprisoned at hard labor for not less than fifteen years nor more than fifty years, or both.

(3) Whoever commits the crime of promoting prostitution of persons under the age of fourteen years shall be fined not more than seventy-five thousand dollars, imprisoned at hard labor for not less than twenty-five years nor more than fifty years, or both.

(4)(a) In addition, the court shall order that the personal property used in the commission of the offense shall be seized and impounded, and after conviction, sold at public sale or public auction by the district attorney in accordance with R.S. 15:539.1.

(b) The personal property made subject to seizure and sale pursuant to Subparagraph (a) of this Paragraph may include but shall not be limited to electronic communication devices, computers, computer-related equipment, motor vehicles, photographic equipment used to record or create still or moving visual images of the victim that are recorded on paper, film, video tape, disc, or any other type of digital recording media.

Acts 1984, No. 580, §1; Acts 2012, No. 446, §1; Acts 2013, No. 83, §1; Acts 2014, No. 564, §1.



RS 14:83.3 - Prostitution by massage

§83.3. Prostitution by massage

A. Prostitution by massage is the erotic stimulation of the genital organs of another by any masseur, masseuse, or any other person, whether resulting in orgasm or not, by instrumental manipulation, touching with the hands, or other bodily contact exclusive of sexual intercourse or unnatural carnal copulation, when done for money.

B. As used in this Section, the terms:

(1) "Masseur" means a male who practices massage or physiotherapy, or both.

(2) "Masseuse" means a female who practices massage or physiotherapy, or both.

C. Whoever commits the crime of prostitution by massage shall be fined not more than five hundred dollars or imprisoned not more than six months, or both.

D.(1) It shall be an affirmative defense to prosecution for a violation of this Section that, during the time of the alleged commission of the offense, the defendant was a victim of trafficking of children for sexual purposes as provided in R.S. 14:46.3(E). Any child determined to be a victim pursuant to the provisions of this Paragraph shall be eligible for specialized services for sexually exploited children.

(2) It shall be an affirmative defense to prosecution for a violation of this Section that, during the time of the alleged commission of the offense, the defendant is determined to be a victim of human trafficking pursuant to the provisions of R.S. 14:46.2(F). Any person determined to be a victim pursuant to the provisions of this Paragraph shall be notified of any treatment or specialized services for sexually exploited persons to the extent that such services are available.

Acts 1984, No. 580, §1; Acts 2012, No. 446, §1; Acts 2014, No. 564, §1.



RS 14:83.4 - Massage; sexual conduct prohibited

§83.4. Massage; sexual conduct prohibited

A. It shall be unlawful for any masseur, masseuse, or any other person, while in a massage parlor or any other enterprise used as a massage parlor, by stimulation in an erotic manner, to:

(1) Expose, touch, caress, or fondle the genitals, anus, or pubic hairs of any person or the nipples of the female breast; or

(2) To perform any acts of sadomasochistic abuse, flagellation, or torture in the context of sexual conduct.

B. Whoever violates this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

C.(1) It shall be an affirmative defense to prosecution for a violation of this Section that, during the time of the alleged commission of the offense, the defendant was a victim of trafficking of children for sexual purposes as provided in R.S. 14:46.3(E). Any child determined to be a victim pursuant to the provisions of this Paragraph shall be eligible for specialized services for sexually exploited children.

(2) It shall be an affirmative defense to prosecution for a violation of this Section that, during the time of the alleged commission of the offense, the defendant is determined to be a victim of human trafficking pursuant to the provisions of R.S. 14:46.2(F). Any person determined to be a victim pursuant to the provisions of this Paragraph shall be notified of any treatment or specialized services for sexually exploited persons to the extent that such services are available.

Acts 1984, No. 580, §1; Acts 2012, No. 446, §1; Acts 2014, No. 564, §1.



RS 14:84 - Pandering

§84. Pandering

A. Pandering is any of the following intentional acts:

(1) Enticing, placing, persuading, encouraging, or causing the entrance of any person into the practice of prostitution, either by force, threats, promises, or by any other device or scheme.

(2) Maintaining a place where prostitution is habitually practiced.

(3) Detaining any person in any place of prostitution by force, threats, promises, or by any other device or scheme.

(4) Receiving or accepting by a person as a substantial part of support or maintenance anything of value which is known to be from the earnings of any person engaged in prostitution.

(5) Consenting, on the part of any parent or tutor of any person, to the person's entrance or detention in the practice of prostitution.

(6) Transporting any person from one place to another for the purpose of promoting the practice of prostitution.

B.(1) Whoever commits the crime of pandering shall be fined not more than five thousand dollars, imprisoned with or without hard labor for not more than five years, or both.

(2) Whoever commits the crime of pandering involving the prostitution of persons under the age of eighteen years shall be fined not more than fifty thousand dollars, imprisoned at hard labor for not less than fifteen years nor more than fifty years, or both.

(3) Whoever commits the crime of pandering involving the prostitution of persons under the age of fourteen years shall be fined not more than seventy-five thousand dollars, imprisoned at hard labor for not less than twenty-five years nor more than fifty years, or both.

(4)(a) In addition, the court shall order that the personal property used in the commission of the offense shall be seized and impounded, and after conviction, sold at public sale or public auction by the district attorney in accordance with R.S. 15:539.1.

(b) The personal property made subject to seizure and sale pursuant to Subparagraph (a) of this Paragraph may include but shall not be limited to electronic communication devices, computers, computer-related equipment, motor vehicles, photographic equipment used to record or create still or moving visual images of the victim that are recorded on paper, film, video tape, disc, or any other type of digital recording media.

Amended by Acts 1978, No. 219, §1; Acts 1980, No. 708, §1; Acts 2012, No. 446, §1; Acts 2013, No. 83, §1; Acts 2014, No. 564, §1.



RS 14:85 - Letting premises for prostitution

§85. Letting premises for prostitution

A. Letting premises for prostitution is the granting of the right of use or the leasing of any premises, knowing that they are to be used for the practice of prostitution, or allowing the continued use of the premises with such knowledge.

B.(1) Whoever commits the crime of letting premises for prostitution shall be fined not more than five hundred dollars, imprisoned for not more than six months, or both.

(2) Whoever commits the crime of letting premises for prostitution of persons under the age of eighteen years shall be fined not more than fifty thousand dollars, imprisoned at hard labor for not less than fifteen years nor more than fifty years, or both.

(3) Whoever commits the crime of letting premises for prostitution of persons under the age of fourteen years shall be fined not more than seventy-five thousand dollars, imprisoned at hard labor for not less than twenty-five years nor more than fifty years, or both.

(4)(a) In addition, the court shall order that the personal property used in the commission of the offense shall be seized and impounded, and after conviction, sold at public sale or public auction by the district attorney in accordance with R.S. 15:539.1.

(b) The personal property made subject to seizure and sale pursuant to Subparagraph (a) of this Paragraph may include but shall not be limited to electronic communication devices, computers, computer-related equipment, motor vehicles, photographic equipment used to record or create still or moving visual images of the victim that are recorded on paper, film, video tape, disc, or any other type of digital recording media.

Acts 2012, No. 446, §1; Acts 2013, No. 83, §1; Acts 2014, No. 564, §1.



RS 14:85.1 - Repealed by Acts. 2008, No. 220, §13, eff. June 14, 2008.

§85.1. Repealed by Acts 2008, No. 220, §13, eff. June 14, 2008.



RS 14:86 - Enticing persons into prostitution

§86. Enticing persons into prostitution

A. Enticing persons into prostitution is committed when any person over the age of seventeen entices, places, persuades, encourages, or causes the entrance of any other person under the age of twenty-one into the practice of prostitution, either by force, threats, promises, or by any other device or scheme. Lack of knowledge of the other person's age shall not be a defense.

B.(1)(a) Whoever commits the crime of enticing persons into prostitution shall be imprisoned, with or without hard labor, for not less than two years nor more than ten years.

(b) Whoever commits the crime of enticing persons into prostitution when the person being enticed into prostitution is under the age of eighteen years shall be fined not more than fifty thousand dollars, imprisoned at hard labor for not less than fifteen years nor more than fifty years, or both.

(c) Whoever commits the crime of enticing persons into prostitution when the person being enticed into prostitution is under the age of fourteen years shall be fined not more than seventy-five thousand dollars, imprisoned at hard labor for not less than twenty-five years nor more than fifty years, or both.

(2) In addition, the court shall order that the personal property used in the commission of the offense shall be seized and impounded, and after conviction, sold at public sale or public auction by the district attorney in accordance with R.S. 15:539.1.

(3) The personal property made subject to seizure and sale pursuant to Paragraph (2) of this Subsection may include, but shall not be limited to, electronic communication devices, computers, computer related equipment, motor vehicles, photographic equipment used to record or create still or moving visual images of the victim that are recorded on paper, film, video tape, disc, or any other type of digital recording media.

C.(1) It shall not be a defense to prosecution for a violation of this Section that the person being enticed is actually a law enforcement officer or peace officer acting in his official capacity.

(2) It shall not be a defense to prosecution for a violation of this Section that the person being enticed consented to the activity.

Amended by Acts 1978, No. 434, §1; Acts 2010, No. 763, §1; Acts 2012, No. 446, §1; Acts 2013, No. 83, §1; Acts 2014, No. 564, §1.



RS 14:87 - Abortion

3. ABORTION

§87. Abortion

A.(1) Abortion is the performance of any of the following acts, with the specific intent of terminating a pregnancy:

(a) Administering or prescribing any drug, potion, medicine or any other substance to a female; or

(b) Using any instrument or external force whatsoever on a female.

(2) This Section shall not apply to the female who has an abortion.

B. It shall not be unlawful for a physician to perform any of the acts described in Subsection A of this Section if performed under the following circumstances:

(1) The physician terminates the pregnancy in order to preserve the life or health of the unborn child or to remove a stillborn child.

(2) The physician terminates a pregnancy for the express purpose of saving the life, preventing the permanent impairment of a life sustaining organ or organs, or to prevent a substantial risk of death of the mother.

(3) The physician terminates a pregnancy by performing a medical procedure necessary in reasonable medical judgment to prevent the death or substantial risk of death due to a physical condition, or to prevent the serious, permanent impairment of a life-sustaining organ of a pregnant woman.

C. As used in this Section, the following words and phrases are defined as follows:

(1) "Physician" means any person licensed to practice medicine in this state.

(2) "Unborn child" means the unborn offspring of human beings from the moment of fertilization until birth.

D.(1) Whoever commits the crime of abortion shall be imprisoned at hard labor for not less than one nor more than ten years and shall be fined not less than ten thousand dollars nor more than one hundred thousand dollars.

(2) This penalty shall not apply to the female who has an abortion.

Amended by Acts 1964, No. 167; Acts 1991, No. 26, §2; Acts 2006, No. 467, §2.



RS 14:87.1 - Killing a child during delivery

§87.1. Killing a child during delivery

A. Killing a child during delivery is the intentional destruction, during parturition of the mother, of the vitality or life of a child in a state of being born and before actual birth, which child would otherwise have been born alive; provided, however, that the crime of killing a child during delivery shall not be construed to include any case in which the death of a child results from the use by a physician of a procedure during delivery which is necessary to save the life of the child or of the mother and is used for the express purpose of and with the specific intent of saving the life of the child or of the mother.

B. Whoever commits the crime of killing a child during delivery shall be imprisoned at hard labor in the penitentiary for life.

Added by Acts 1973, No. 74, §1; Acts 2014, No. 791, §7.



RS 14:87.2 - Human experimentation

§87.2. Human experimentation

A. Human experimentation is the use of any live born human being, without consent of that live born human being, as hereinafter defined, for any scientific or laboratory research or any other kind of experimentation or study except to protect or preserve the life and health of the live born human being, or the conduct, on a human embryo or fetus in utero, of any experimentation or study except to preserve the life or to improve the health of the human embryo or fetus.

B. A human being is live born, or there is a live birth, whenever there is the complete expulsion or extraction from its mother of a human embryo or fetus, irrespective of the duration of pregnancy, which after such separation, breathes or shows any other evidence of life such as beating of the heart, pulsation of the umbilical cord, or movement of voluntary muscles, whether or not the umbilical cord has been cut or the placenta is attached.

C. Whoever commits the crime of human experimentation shall be imprisoned at hard labor for not less than five nor more than twenty years, or fined not more than ten thousand dollars, or both.

Added by Acts 1973, No. 77, §1; Acts 2014, No. 791, §7.



RS 14:87.3 - Prohibited sale, receipt, or transport of fetal organs and body parts

§87.3. Prohibited sale, receipt, or transport of fetal organs and body parts

A. No person may knowingly and for money, including but not limited to fees for storage or handling, any payments for reimbursement, repayments, or compensation, or any other consideration:

(1) Buy, sell, receive, or otherwise transfer or acquire a fetal organ or body part resulting from an induced abortion.

(2) Transport with the intent to sell or otherwise transfer a fetal organ or body part resulting from an induced abortion.

(3) Transport a fetal organ or body part resulting from an induced abortion that has been acquired by any person via any transaction prohibited by this Section.

B. For purposes of this Section:

(1) "Fetal body part" means a cell, tissue, organ, or other part of an unborn child who is aborted by an induced abortion.

(2) "Induced abortion" means the act of using or prescribing any instrument, medicine, drug, or any other substance, device, or means with the intent to terminate the clinically diagnosable pregnancy of a woman with knowledge that the termination by those means will, with reasonable likelihood, cause the death of the unborn child. Such use, prescription, or means is not an abortion if undertaken with the intent to do any of the following:

(a) Save the life or preserve the health of the unborn child.

(b) Remove an unborn child who died of natural causes.

(c) Remove an ectopic pregnancy.

(3) "Miscarriage or stillbirth" means the spontaneous or accidental death of an unborn child, whether the death occurred in the womb or in the process of birth. Death of the unborn child is indicated by the lack of signs of breathing or any other evidence of life, such as beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles.

(4) "Receive" includes acquiring any fetal organ or fetal body part, or the rights to any fetal organ or fetal body part, through an act of donation or sale via any transaction prohibited by this Section.

(5) "Unborn child" means any individual of the human species from fertilization and implantation until birth.

C.(1) Nothing in this Section shall be construed to prohibit any transaction related to the final disposition of the bodily remains of the aborted human being in accordance with state law, or to prohibit any conduct permitted under state law that is undertaken with any of the following purposes:

(a) The purpose of providing knowledge solely to the mother, such as for pathological or diagnostic purposes.

(b) The purpose of providing knowledge solely to law enforcement officers, such as the case of an autopsy following a feticide.

(2) Nothing in this Section shall be construed to prohibit the donation of bodily remains from a human embryo or fetus whose death was caused by a natural miscarriage or stillbirth, in accordance with the guidelines and prohibitions provided in applicable state and federal law.

(3) Nothing in this Section shall be construed to affect existing federal or state law regarding the practice of abortion, or to create or recognize a right to abortion.

D. Any person who violates this Section shall be sentenced to a term of imprisonment at hard labor for not less than ten nor more than fifty years, at least ten years of which shall be served without benefit of probation or suspension of sentence, and may, in addition, be required to pay a fine of not more than fifty thousand dollars.

Acts 2016, No. 196, §1.



RS 14:87.4 - Abortion advertising

§87.4. Abortion advertising

A. Abortion advertising is the placing or carrying of any advertisement of abortion services by the publicizing of the availability of abortion services.

B. Whoever commits the crime of abortion advertising shall be imprisoned, with or without hard labor, for not more than one year or fined not more than five thousand dollars, or both.

Added by Acts 1973, No. 76, §1; Acts 2014, No. 791, §7.



RS 14:87.5 - Intentional failure to sustain life and health of aborted viable infant

§87.5. Intentional failure to sustain life and health of aborted viable infant

The intentional failure to sustain the life and health of an aborted viable infant shall be a crime. The intentional failure to sustain the life and health of an aborted viable infant is the intentional failure, by any physician or person performing or inducing an abortion, to exercise that degree of professional care and diligence, and to perform such measures as constitute good medical practice, necessary to sustain the life and health of an aborted viable infant, when the death of the infant results. For purposes of this Section, "viable" means that stage of fetal development when the life of the unborn child may be continued indefinitely outside the womb by natural or artificial life-supporting systems. Any person who commits the crime of intentional failure to sustain the life and health of an aborted viable infant shall be imprisoned at hard labor for not more than twenty-one years.

Added by Acts 1977, No. 406, §1.



RS 14:88 - Distribution of abortifacients

§88. Distribution of abortifacients

A. Distribution of abortifacients is the intentional:

(1) Distribution or advertisement for distribution of any drug, potion, instrument, or article for the purpose of procuring an abortion; or

(2) Publication of any advertisement or account of any secret drug or nostrum purporting to be exclusively for the use of females, for preventing conception or producing abortion or miscarriage.

B. Whoever commits the crime of distribution of abortifacients shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Acts 2014, No. 791, §7.



RS 14:89 - Crime against nature

4. CRIME AGAINST NATURE

§89. Crime against nature

A. Crime against nature is either of the following:

(1) The unnatural carnal copulation by a human being with another of the same sex or opposite sex or with an animal, except that anal sexual intercourse between two human beings shall not be deemed as a crime against nature when done under any of the circumstances described in R.S. 14:41, 42, 42.1 or 43. Emission is not necessary; and, when committed by a human being with another, the use of the genital organ of one of the offenders of whatever sex is sufficient to constitute the crime.

(2) The marriage to, or sexual intercourse with, any ascendant or descendant, brother or sister, uncle or niece, aunt or nephew, with knowledge of their relationship. The relationship must be by consanguinity, but it is immaterial whether the parties to the act are related to one another by the whole or half blood. The provisions of this Paragraph shall not apply where one person, not a resident of this state at the time of the celebration of his marriage, contracted a marriage lawful at the place of celebration and thereafter removed to this state.

B.(1) Whoever commits the offense of crime against nature as defined by Paragraph (A)(1) of this Section shall be fined not more than two thousand dollars, imprisoned, with or without hard labor, for not more than five years, or both.

(2) Whoever commits the offense of crime against nature as defined by Paragraph (A)(1) of this Section with a person under the age of eighteen years shall be fined not more than fifty thousand dollars, imprisoned at hard labor for not less than fifteen years nor more than fifty years, or both.

(3) Whoever commits the offense of crime against nature as defined by Paragraph (A)(1) of this Section with a person under the age of fourteen years shall be fined not more than seventy-five thousand dollars, imprisoned at hard labor for not less than twenty-five years nor more than fifty years, or both.

(4) Whoever commits the offense of crime against nature as defined by Paragraph (A)(2) of this Section, where the crime is between an ascendant and descendant, or between brother and sister, shall be imprisoned at hard labor for not more than fifteen years.

(5) Whoever commits the offense of crime against nature as defined by Paragraph (A)(2) of this Section, where the crime is between uncle and niece, or aunt and nephew, shall be fined not more than one thousand dollars, or imprisoned, with or without hard labor, for not more than five years, or both.

C.(1) It shall be an affirmative defense to prosecution for a violation of Paragraph (A)(1) of this Section that, during the time of the alleged commission of the offense, the defendant was a victim of trafficking of children for sexual purposes as provided in R.S. 14:46.3(E). Any child determined to be a victim pursuant to the provisions of this Paragraph shall be eligible for specialized services for sexually exploited children.

(2) It shall be an affirmative defense to prosecution for a violation of Paragraph (A)(1) of this Section that, during the time of the alleged commission of the offense, the defendant is determined to be a victim of human trafficking pursuant to the provisions of R.S. 14:46.2(F). Any person determined to be a victim pursuant to the provisions of this Paragraph shall be notified of any treatment or specialized services for sexually exploited persons to the extent that such services are available.

D. The provisions of Act No. 177 of the 2014 Regular Session and the provisions of the Act that originated as Senate Bill No. 333 of the 2014 Regular Session incorporate the elements of the crimes of incest (R.S. 14:78) and aggravated incest (R.S. 14:78.1), as they existed prior to their repeal by these Acts, into the provisions of the crimes of crime against nature (R.S. 14:89) and aggravated crime against nature (R.S. 14:89.1), respectively. For purposes of the provisions amended by Act No. 177 of the 2014 Regular Session and the Act that originated as Senate Bill No. 333 of the 2014 Regular Session, a conviction for a violation of R.S. 14:89(A)(2) shall be the same as a conviction for the crime of incest (R.S. 14:78) and a conviction for a violation of R.S. 14:89.1(A)(2) shall be the same as a conviction for the crime of aggravated incest (R.S. 14:78.1). Neither Act shall be construed to alleviate any person convicted or adjudicated delinquent of incest (R.S. 14:78) or aggravated incest (R.S. 14:78.1) from any requirement, obligation, or consequence imposed by law resulting from that conviction or adjudication including but not limited to any requirements regarding sex offender registration and notification, parental rights, probation, parole, sentencing, or any other requirement, obligation, or consequence imposed by law resulting from that conviction or adjudication.

Amended by Acts 1975, No. 612, §1; Acts 1982, No. 703, §1; Acts 2010, No. 882, §1; Acts 2012, No. 446, §1; Acts 2013, No. 83, §1; Acts 2014, No. 177, §1; Acts 2014, No. 564, §1; Acts 2014, No. 599, §1, eff. June 12, 2014, Acts 2014, No. 602, §4, eff. June 12, 2014.



RS 14:89.1 - Aggravated crime against nature

§89.1. Aggravated crime against nature

A. Aggravated crime against nature is either of the following:

(1) An act as defined by R.S. 14:89(A)(1) committed under any one or more of the following circumstances:

(a) When the victim resists the act to the utmost, but such resistance is overcome by force.

(b) When the victim is prevented from resisting the act by threats of great and immediate bodily harm accompanied by apparent power of execution.

(c) When the victim is prevented from resisting the act because the offender is armed with a dangerous weapon.

(d) When as a result of an intellectual or mental disability, or any unsoundness of mind, either temporary or permanent, the victim is incapable of giving consent and the offender knew or should have known of such incapacity.

(e) When the victim is incapable of resisting or of understanding the nature of the act, by reason of stupor or abnormal condition of mind produced by a narcotic or anesthetic agent, administered by or with the privity of the offender; or when he has such incapacity, by reason of a stupor or abnormal condition of mind from any cause, and the offender knew or should have known of such incapacity.

(f) When the victim is under the age of seventeen years and the offender is at least three years older than the victim.

(2)(a) The engaging in any prohibited act enumerated in Subparagraph (b) of this Paragraph with a person who is under eighteen years of age and who is known to the offender to be related to the offender as any of the following biological, step, or adoptive relatives: child, grandchild of any degree, brother, sister, half-brother, half-sister, uncle, aunt, nephew, or niece.

(b) The following are prohibited acts under this Paragraph:

(i) Sexual intercourse, sexual battery, second degree sexual battery, carnal knowledge of a juvenile, indecent behavior with juveniles, pornography involving juveniles, molestation of a juvenile or a person with a physical or mental disability, crime against nature, cruelty to juveniles, parent enticing a child into prostitution, or any other involvement of a child in sexual activity constituting a crime under the laws of this state.

(ii) Any lewd fondling or touching of the person of either the child or the offender, done or submitted to with the intent to arouse or to satisfy the sexual desires of either the child, the offender, or both.

(c) Consent shall not be a defense to prosecution for a violation of the provisions of this Paragraph.

B. Whoever commits the crime of aggravated crime against nature as defined by Paragraph (A)(1) of this Section shall be imprisoned at hard labor for not less than three nor more than fifteen years, such prison sentence to be without benefit of suspension of sentence, probation or parole.

C.(1) Whoever commits the crime of aggravated crime against nature as defined by Paragraph (A)(2) of this Section shall be fined an amount not to exceed fifty thousand dollars, or imprisoned, with or without hard labor, for a term not less than five years nor more than twenty years, or both.

(2) Whoever commits the crime of aggravated crime against nature as defined by Paragraph (A)(2) of this Section with a victim under the age of thirteen years when the offender is seventeen years of age or older shall be punished by imprisonment at hard labor for not less than twenty-five years nor more than ninety-nine years. At least twenty-five years of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence.

(3) Upon completion of the term of imprisonment imposed in accordance with Paragraph (2) of this Subsection, the offender shall be monitored by the Department of Public Safety and Corrections through the use of electronic monitoring equipment for the remainder of his natural life.

(4) Unless it is determined by the Department of Public Safety and Corrections, pursuant to rules adopted in accordance with the provisions of this Subsection, that a sexual offender is unable to pay all or any portion of such costs, each sexual offender to be electronically monitored shall pay the cost of such monitoring.

(5) The costs attributable to the electronic monitoring of an offender who has been determined unable to pay shall be borne by the department if, and only to, the degree that sufficient funds are made available for such purpose whether by appropriation of state funds or from any other source.

(6) The Department of Public Safety and Corrections shall develop, adopt, and promulgate rules in the manner provided in the Administrative Procedure Act that provide for the payment of such costs. Such rules shall contain specific guidelines which shall be used to determine the ability of the offender to pay the required costs and shall establish the reasonable costs to be charged. Such rules may provide for a sliding scale of payment so that an offender who is able to pay a portion, but not all, of such costs may be required to pay such portion.

D.(1) In addition to any sentence imposed under Subsection C of this Section, the court shall, after determining the financial resources and future ability of the offender to pay, require the offender, if able, to pay the victim's reasonable costs of counseling that result from the offense.

(2) The amount, method, and time of payment shall be determined by the court either by ordering that documentation of the offender's financial resources and future ability to pay restitution and of the victim's pecuniary loss submitted by the victim be included in the presentence investigation and report, or the court may receive evidence of the offender's ability to pay and the victim's loss at the time of sentencing.

(3) The court may provide for payment to a victim up to but not in excess of the pecuniary loss caused by the offense. The offender may assert any defense that he could raise in a civil action for the loss sought to be compensated by the restitution order.

E. The provisions of Act No. 177 of the 2014 Regular Session and the provisions of the Act that originated as Senate Bill No. 333 of the 2014 Regular Session incorporate the elements of the crimes of incest (R.S. 14:78) and aggravated incest (R.S. 14:78.1), as they existed prior to their repeal by these Acts, into the provisions of the crimes of crime against nature (R.S. 14:89) and aggravated crime against nature (R.S. 14:89.1), respectively. For purposes of the provisions amended by Act No. 177 of the 2014 Regular Session and the Act that originated as Senate Bill No. 333 of the 2014 Regular Session, a conviction for a violation of R.S. 14:89(A)(2) shall be the same as a conviction for the crime of incest (R.S. 14:78) and a conviction for a violation of R.S. 14:89.1(A)(2) shall be the same as a conviction for the crime of aggravated incest (R.S. 14:78.1). Neither Act shall be construed to alleviate any person convicted or adjudicated delinquent of incest (R.S. 14:78) or aggravated incest (R.S. 14:78.1) from any requirement, obligation, or consequence imposed by law resulting from that conviction or adjudication including but not limited to any requirements regarding sex offender registration and notification, parental rights, probation, parole, sentencing, or any other requirement, obligation, or consequence imposed by law resulting from that conviction or adjudication.

Added by Acts 1962, No. 60, §1. Amended by Acts 1979, No. 125, §1; Acts 1984, No. 683, §1; Acts 2014, No. 177, §1; Acts 2014, No. 599, §1, eff. June 12, 2014; Acts 2014, No. 602, §4, eff. June 12, 2014; Acts 2014, No. 811, §6, eff. June 23, 2014.



RS 14:89.2 - Crime against nature by solicitation

§89.2. Crime against nature by solicitation

A. Crime against nature by solicitation is the solicitation by a human being of another with the intent to engage in any unnatural carnal copulation for compensation.

B.(1) Whoever violates the provisions of this Section, on a first conviction thereof, shall be fined not more than five hundred dollars, imprisoned for not more than six months, or both.

(2) Whoever violates the provisions of this Section, on a second or subsequent conviction thereof, shall be fined not less than two hundred fifty dollars and not more than two thousand dollars, imprisoned, with or without hard labor, for not more than two years, or both.

(3)(a) Whoever violates the provisions of this Section, when the person being solicited is under the age of eighteen years, shall be fined not more than fifty thousand dollars, imprisoned at hard labor for not less than fifteen years nor more than fifty years, or both.

(b) Whoever violates the provisions of this Section, when the person being solicited is under the age of fourteen years, shall be fined not more than seventy-five thousand dollars, imprisoned at hard labor for not less than twenty-five years nor more than fifty years, or both. Twenty-five years of the sentence imposed shall be without benefit of parole, probation, or suspension of sentence.

C. A violation of the provisions of Paragraph (B)(3) of this Section shall be considered a sex offense as defined in R.S. 15:541 and the offender shall be required to register as a sex offender as provided for in Chapter 3-B of Title 15 of the Louisiana Revised Statutes of 1950.

D.(1) It shall be an affirmative defense to prosecution for a violation of this Section that, during the time of the alleged commission of the offense, the defendant was a victim of trafficking of children for sexual purposes as provided in R.S. 14:46.3(E). Any child determined to be a victim pursuant to the provisions of this Paragraph shall be eligible for specialized services for sexually exploited children.

(2) Lack of knowledge of the age of the person being solicited shall not be a defense.

(3) It shall not be a defense to prosecution for a violation of Paragraph (B)(3) of this Section that the person being solicited consented to the activity prohibited by this Section.

(4) It shall not be a defense to prosecution for a violation of Paragraph (B)(3) of this Section that the person being solicited is actually a law enforcement officer or peace officer acting within the official scope of his duties.

(5) It shall be an affirmative defense to prosecution for a violation of this Section that, during the time of the alleged commission of the offense, the defendant is determined to be a victim of human trafficking pursuant to the provisions of R.S. 14:46.2(F). Any person determined to be a victim pursuant to the provisions of this Paragraph shall be notified of any treatment or specialized services for sexually exploited persons to the extent that such services are available.

Acts 2010, No. 882, §1; Acts 2011, No. 223, §1; Acts 2012, No. 446, §1; Acts 2014, No. 564, §1.



RS 14:89.6 - Human-animal hybrids

5. HUMAN-ANIMAL HYBRIDS

§89.6. Human-animal hybrids

A. It shall be unlawful for any person to knowingly:

(1) Create or attempt to create a human-animal hybrid.

(2) Transfer or attempt to transfer a human embryo into a nonhuman womb.

(3) Transfer or attempt to transfer a nonhuman embryo into a human womb.

B. Whoever violates this Section shall be imprisoned at hard labor for not more than ten years, or fined not more than ten thousand dollars, or both.

C. Whoever violates this Section and derives pecuniary gain from the violation shall be subject to a civil fine of one million dollars or an amount equal to the amount of the gross gain multiplied by two.

D. As used in this Section, the following words and phrases shall have the following meaning:

(1) Human-animal hybrid means:

(a) A human embryo into which a nonhuman cell or cells or the component parts thereof have been introduced or a nonhuman embryo into which a human cell or cells or the component parts thereof have been introduced.

(b) A hybrid human-animal embryo produced by fertilizing a human egg with a nonhuman sperm.

(c) A hybrid human-animal embryo produced by fertilizing a nonhuman egg with human sperm.

(d) An embryo produced by introducing a nonhuman nucleus into a human egg.

(e) An embryo produced by introducing a human nucleus into a nonhuman egg.

(f) An embryo containing at least haploid sets of chromosomes from both a human and a nonhuman life form.

(g) A nonhuman life form engineered such that human gametes develop within the body of a nonhuman life form.

(h) A nonhuman life form engineered such that it contains a human brain or a brain derived wholly or predominately from human neural tissues.

(2) Human embryo means an organism of the species Homo sapiens during the earliest stages of development, from one cell up to eight weeks.

E. Nothing in this Subpart shall be interpreted as prohibiting either of the following if these do not violate the prohibitions of Subsection A or meet the definitions of Subsection D of this Section:

(1) Research involving the use of transgenic animal models containing human genes.

(2) Xenotransplantation of human organs, tissues or cells into recipient animals other than animal embryos.

Acts 2009, No. 108, §1.



RS 14:90 - Gambling

SUBPART B. OFFENSES AFFECTING GENERAL MORALITY

1. GAMBLING

§90. Gambling

A.(1)(a) Gambling is the intentional conducting, or directly assisting in the conducting, as a business, of any game, contest, lottery, or contrivance whereby a person risks the loss of anything of value in order to realize a profit.

(b) Whoever commits the crime of gambling shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

(2) Whoever conducts, finances, manages, supervises, directs, or owns all or part of an illegal gambling business shall be fined not more than twenty thousand dollars, or imprisoned with or without hard labor, for not more than five years, or both when:

(a) R.S. 14:90 is violated.

(b) Five or more persons are involved who conduct, finance, manage, supervise, direct, or own all or part of an illegal gambling business.

(c) Such business has been in or remains in substantially continuous operation for a period of thirty days or more or, if the continuous operation is for less than thirty days, has a gross revenue of two thousand dollars in any single day.

B. The conducting, or directly assisting in the conducting, as a business, of any game, contest, lottery, or contrivance on board a commercial cruiseship used for the international carriage of passengers whereby a person risks the loss of anything of value in order to realize a profit is not gambling and shall not be suppressed by any law enforcement officer of the state of Louisiana or any of its political subdivisions. This Subsection shall apply only to commercial cruiseships for the carriage of passengers which are sailing from a port outside the continental limits of the United States to a port in any municipality of this state having a population of more than three hundred thousand or any such ship which is sailing from a port in such a municipality to a port outside the continental limits of the United States, provided that the ship is not docked or anchored but is navigating en route between such ports.

C. The conducting or assisting in the conducting of gaming activities or operations upon a riverboat at the official gaming establishment, by operating an electronic video draw poker device, by a charitable gaming licensee, or at a pari-mutuel wagering facility, conducting slot machine gaming at an eligible horse racing facility, or the operation of a state lottery which is licensed for operation and regulated under the provisions of Chapters 4 and 11 of Title 4, Chapters 4, 5, 7, and 8 of Title 27, or Subtitle XI of Title 47 of the Louisiana Revised Statutes of 1950, is not gambling for the purposes of this Section, so long as the wagering is conducted on the premises of the licensed establishment.

D, E. Repealed by Acts 2010, No. 518, §2.

Amended by Acts 1968, No. 647, §1; Acts 1979, No. 633, §1; Acts 1990, No. 1045, §2, eff. Nov. 7, 1990; Acts 1991, No. 158, §1; Acts 1991, No. 289, §6; Acts 1991, No. 753, §2, eff. July 18, 1991; Acts 1992, No. 384, §2, eff. June 18, 1992; Acts 2010, No. 518, §§1, 2; Acts 2011, 1st Ex. Sess., No. 17, §1; Acts 2012, No. 161, §1, eff. August 1, 2012.



RS 14:90.1 - Seizure and disposition of evidence, property and proceeds; gambling

§90.1. Seizure and disposition of evidence, property and proceeds; gambling

A.(1) Upon conviction of a person for the crime of gambling, gambling by computer, or related offenses, the evidence, property, and paraphernalia seized as instruments of such crime shall, upon order of the court, be destroyed when it is no longer needed as evidence and all such evidence, property, and paraphernalia found to be in use in the conduct of such unlawful activity and having a value for lawful purposes, shall be sold under the orders of the court at public auction and the proceeds handled in accordance with Subsection B of this Section.

(2) Nothing shall prohibit the seizing or prosecutorial agency from petitioning the court to keep and maintain articles of evidence, property and paraphernalia for the purposes of training of investigators, historical display, or both.

B.(1) All property, immovable or movable, including money, used in the course of, intended for use in the course of, derived from, or realized through, conduct in violation of a provision of R.S. 14:90, 90.2, 90.3, or 90.6, notwithstanding whether a conviction has been procured, is subject to civil forfeiture to the state. The state shall dispose of all forfeited property as soon as commercially feasible.

(2)(a) All forfeitures or dispositions under this Subsection shall be made with due regard for the rights of factually innocent persons. No mortgage, lien, privilege, or other security interest recognized under the laws of Louisiana shall be affected by a forfeiture hereunder if the holder of such mortgage, lien, privilege, or other security interest establishes that he is a factually innocent person. No forfeiture or disposition under this Section shall affect the rights of factually innocent persons provided that following notice of pending forfeiture a written claim is filed with the seizing agency and the district attorney within thirty days of seizure.

(b) Notwithstanding the provisions of this Section, a mortgage, lien, or security interest held by a federally-insured financial institution shall not be affected by the seizure and forfeiture provisions of this Section.

(3) Notice of pending forfeiture or service shall be given in accordance with one of the following:

(a) If the owner's or interest holder's name and current address are known, either by personal service or by mailing a copy of the notice by certified mail to that address.

(b) If the owner's or interest holder's name and address are required by law to be recorded with the parish clerk of court, the office of motor vehicles of the Department of Public Safety and Corrections, or another state or federal agency to perfect an interest in the property, and the owner's or interest holder's current address is not known, by mailing a copy of the notice by certified mail, return receipt requested, to any address of record with any of such agencies.

(c) If the owner's or interest holder's address is not known and is not on record as provided in Subparagraph (b) of this Paragraph, or the owner's or interest holder's interest is not known, by publication in one issue of the official journal in the parish in which the seizure occurs.

(d) Notice is effective upon personal service, publication, or the mailing of a written notice, whichever is earlier, and shall include a description of the property, the date and place of seizure, the conduct giving rise to forfeiture or the violation of law alleged, and a summary of procedures and procedural rights applicable to the forfeiture action.

(e) The district attorney may file, without a filing fee, a lien for the forfeiture of property upon the initiation of any civil or criminal proceeding under this Chapter or upon seizure for forfeiture. The filing constitutes notice to any person claiming an interest in the seized property or in property owned by the named person.

(4)(a) Only an owner of or interest holder in property seized for forfeiture may file a claim, and shall do so in the manner provided in this Section. The claim shall be mailed to the seizing agency and to the district attorney by certified mail, return receipt requested, within thirty days after notice of pending forfeiture. No extension of time for the filing of a claim shall be granted.

(b) The claim shall be in affidavit form, signed by the claimant under oath, and sworn to by the affiant before one who has authority to administer the oath, under penalty of perjury or false swearing and shall set forth all of the following:

(i) The caption of the proceedings as set forth on the notice of pending forfeiture or petition and the name of the claimant.

(ii) The address where the claimant will accept mail.

(iii) The nature and extent of the claimant's interest in the property.

(iv) The date, identity of the transferor, and the circumstances of the claimant's acquisition of the interest in the property.

(v) The specific provision of this Chapter relied on in asserting that the property is not subject to forfeiture.

(vi) All essential facts supporting each assertion.

(vii) The specific relief sought.

(5) The allocation of proceeds from such forfeiture and disposition shall be determined by the court in accordance with each law enforcement entity's participation in the investigation, seizure, and forfeiture process.

(a) Proceeds are to be placed into a gambling forfeiture trust fund maintained by the appropriate local, state, or federal agency. Such proceeds are to be used exclusively in law enforcement. Permissible uses include, but are not limited to, reward programs established by such agencies, prosecution, continuing legal education, law enforcement training and equipment.

(b) Prior to such allocation, the costs of investigation shall be paid to the law enforcement agency conducting the investigation and twenty-five percent of the proceeds, including the costs of prosecution, shall be paid to the district attorney's gambling forfeiture trust fund, or in parishes where no such fund exists, to the district attorney's office.

(c) The court shall make an allocation of twenty-five percent of the proceeds based on participation of law enforcement agencies involved.

(d) The remainder of the proceeds shall be deposited into the State General Fund.

C.(1) In the event of a seizure under this Section, a forfeiture proceeding shall be instituted within a reasonable period of time. Property taken or detained under this Section shall not be subject to sequestration or attachment but is deemed to be in the custody of the law enforcement officer making the seizure, subject only to the order of the court. When property is seized under this Section, pending forfeiture and final disposition, the law enforcement officer making the seizure may either:

(a) Place the property under seal.

(b) Remove the property to a place designated by the court.

(c) Request another agency authorized by law to take custody of the property and remove it to an appropriate location.

(2) In the case of currency, the currency shall be photographed and transferred in the form of a cashiers check to the district attorney for deposit into the gambling forfeiture trust fund pending adjudication.

D. The district attorney may institute civil proceedings under this Section. In any action brought under this Section, the district court shall proceed as soon as practicable to the hearing and determination. Pending final determination, the court may at any time enter such injunctions or restraining orders or take such actions, including the acceptance of satisfactory performance bonds, as the court may deem proper.

E. A final judgment or decree rendered in favor of the state in any criminal proceeding shall preclude the defendant from denying the essential facts established in that proceeding in any subsequent civil action.

F. Notwithstanding any other provision of law, a criminal or civil action or proceeding under this Chapter may be commenced at any time within five years after the conduct in violation of a provision of this Chapter terminates or the cause of action accrues. If a criminal prosecution or civil action is brought under the provisions of this Chapter, the running of the period prescribed by this Section with respect to any cause of action arising under Subsection D of this Section which is based in whole or in part upon any matter complained of in any such prosecution or action shall be suspended during the pendency of such prosecution or action and for two years following its termination.

G. A defendant who violates any provision of R.S. 14:90 or 90.3 shall be liable individually, and when two or more defendants have violated any provision of R.S. 14:90 or 90.3 they be liable in solido for all damages, costs of court, and other costs associated with the investigation and prosecution of such violations.

Added by Acts 1979, No. 317, §1, eff. July 10, 1979; Acts 2008, No. 673, §1, eff. July 1, 2008.



RS 14:90.2 - Gambling in public

§90.2. Gambling in public

A. Gambling in public is the aiding or abetting or participation in any game, contest, lottery, or contrivance, in any location or place open to the view of the public or the people at large, such as streets, highways, vacant lots, neutral grounds, alleyway, sidewalk, park, beach, parking lot, or condemned structures whereby a person risks the loss of anything of value in order to realize a profit.

B. This Section shall not prohibit activities authorized under the Charitable Raffles, Bingo and Keno Licensing Law,1 nor shall it apply to bona fide fairs and festivals conducted for charitable purposes.

C. Whoever commits the crime of gambling in public shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Added by Acts 1979, No. 754, §1, eff. July 20, 1979.

1R.S. 33:4861.1 et seq.



RS 14:90.3 - Gambling by computer

§90.3. Gambling by computer

A. The Legislature of Louisiana, desiring to protect individual rights, while at the same time affording opportunity for the fullest development of the individual and promoting the health, safety, education, and welfare of the people, including the children of this state who are our most precious and valuable resource, finds that the state has a compelling interest in protecting its citizens and children from certain activities and influences which can result in irreparable harm. The legislature has expressed its intent to develop a controlled well-regulated gaming industry. The legislature is also charged with the responsibility of protecting and assisting its citizens who suffer from compulsive or problem gaming behavior which can result from the increased availability of legalized gaming activities. The legislature recognizes the development of the Internet and the information super highway allowing communication and exchange of information from all parts of the world and freely encourages this exchange of information and ideas. The legislature recognizes and encourages the beneficial effects computers, computer programming, and use of the Internet resources have had on the children of the state of Louisiana by expanding their educational horizons. The legislature further recognizes that it has an obligation and responsibility to protect its citizens, and in particular its youngest citizens, from the pervasive nature of gambling which can occur via the Internet and the use of computers connected to the Internet. Gambling has long been recognized as a crime in the state of Louisiana and despite the enactment of many legalized gaming activities remains a crime. Gambling which occurs via the Internet embodies the very activity that the legislature seeks to prevent. The legislature further recognizes that the state's constitution and that of the United States are declarations of rights which the drafters intended to withstand time and address the wrongs and injustices which arise in future years. The legislature hereby finds and declares that it has balanced its interest in protecting the citizens of this state with the protection afforded by the First Amendment, and the mandates of Article XII, Section 6 of the Constitution of Louisiana and that this Section is a product thereof.

B. Gambling by computer is the intentional conducting, or directly assisting in the conducting as a business of any game, contest, lottery, or contrivance whereby a person risks the loss of anything of value in order to realize a profit when accessing the Internet, World Wide Web, or any part thereof by way of any computer, computer system, computer network, computer software, or any server.

C. For purposes of this Section the following definitions apply:

(1) "Client" means anyone using a computer to access a computer server.

(2) "Computer" includes an electronic, magnetic, optical, or other high-speed data processing device or system performing logical, arithmetic, and storage functions, and includes any property, data storage facility, or communications facility directly related to or operating in conjunction with such device or system. "Computer" shall not include an automated typewriter or typesetter, a machine designed solely for word processing, or a portable hand-held calculator, nor shall "computer" include any other device which might contain components similar to those in computers but in which the components have the sole function of controlling the device for the single purpose for which the device is intended.

(3) "Computer network" means a set of related, remotely connected devices and communication facilities including at least one computer system with capability to transmit data through communication facilities.

(4) "Computer services" means providing access to or service or data from a computer, a computer system, or a computer network.

(5) "Computer software" means a set of computer programs, procedures, and associated documentation concerned with operation of a computer system.

(6) "Computer system" means a set of functionally related, connected or unconnected, computer equipment, devices, or computer software.

(7) "Home Page" means the index or location for each computer site on the World Wide Web.

(8) "Internet" means the global information system that is logically linked together by a globally unique address space based on the Internet Protocol or its subsequent extensions, is able to support communications using the Transmission Control Protocol/Internet Protocol suite or its subsequent extensions, and other Internet Protocol compatible protocols, and provides, uses or makes accessible, either publicly or privately, high level services layered on the communications and related infrastructure described herein.

(9) "Server" means a computer that listens for and services a client.

(10) "World Wide Web" means a server providing connections to mega lists of information on the Internet; it is made up of millions of individual web sites linked together.

D. Whoever commits the crime of gambling by computer shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

E. Whoever designs, develops, manages, supervises, maintains, provides, or produces any computer services, computer system, computer network, computer software, or any server providing a Home Page, Web Site, or any other product accessing the Internet, World Wide Web, or any part thereof offering to any client for the primary purpose of the conducting as a business of any game, contest, lottery, or contrivance whereby a person risks the loss of anything of value in order to realize a profit shall be fined not more than twenty thousand dollars, or imprisoned with or without hard labor, for not more than five years, or both.

F. The conducting or assisting in the conducting of gaming activities or operations upon a riverboat, at the official gaming establishment, by operating an electronic video draw poker device, by a charitable gaming licensee, or at a pari-mutuel wagering facility, conducting slot machine gaming at an eligible horse racing facility, or the operation of a state lottery which is licensed for operation and regulated under the provisions of Chapters 4 and 11 of Title 4, Chapters 4, 5, 6, and 7 of Title 27, or Subtitle XI of Title 47 of the Louisiana Revised Statutes of 1950, shall not be considered gambling by computer for the purposes of this Section, so long as the wagering is done on the premises of the licensed establishment.

G. The conducting or assisting in the conducting of pari-mutuel wagering at licensed racing facilities under the provisions of Chapter 4 of Title 4 of the Louisiana Revised Statutes of 1950, shall not be considered gambling by computer for the purposes of this Section so long as the wagering is done on the premises of the licensed establishment.

H. Nothing in this Section shall prohibit, limit, or otherwise restrict the purchase, sale, exchange, or other transaction related to stocks, bonds, futures, options, commodities, or other similar instruments or transactions occurring on a stock or commodities exchange, brokerage house, or similar entity.

I. The providing of Internet or other on-line access, transmission, routing, storage, or other communication related services, or Web Site design, development, storage, maintenance, billing, advertising, hypertext linking, transaction processing, or other site related services, by telephone companies, Internet Service Providers, software developers, licensors, or other such parties providing such services to customers in the normal course of their business, shall not be considered gambling by computer even though the activities of such customers using such services to conduct a prohibited game, contest, lottery, or contrivance may constitute gambling by computer for the purposes of this Section. The provisions of this Subsection shall not exempt from criminal prosecution any telephone company, Internet Service Provider, software developer, licensor, or other such party if its primary purpose in providing such service is to conduct gambling as a business.

Acts 1997, No. 1467, §1; Acts 2010, No. 518, §1.



RS 14:90.4 - Unlawful playing of video draw poker devices by persons under the age of twenty-one; penalty

§90.4. Unlawful playing of video draw poker devices by persons under the age of twenty-one; penalty

A. It is unlawful for any person under twenty-one years of age to play video draw poker devices.

B. For purposes of this Section, "video draw poker device" means a device, as defined in R.S. 27:301(B)(15), placed in an establishment licensed for operation and regulated under the applicable provisions of Chapter 6 of Title 27 of the Louisiana Revised Statutes of 1950.

C. Whoever violates the provisions of this Section shall be fined not more than one hundred dollars for the first offense, two hundred fifty dollars for the second offense, and five hundred dollars for the third offense.

D. A gaming licensee, or a specifically authorized employee or agent of a gaming licensee, may use reasonable force to detain a person for questioning on the premises of the gaming establishment, for a length of time, not to exceed sixty minutes, unless it is reasonable under the circumstances that the person be detained longer, when he has reasonable cause to believe that the person has violated the provisions of this Section. The licensee or his employee or agent may also detain such a person for arrest by a peace officer. The detention shall not constitute an arrest.

Acts 1998, 1st Ex. Sess., No. 162, §1.



RS 14:90.5 - Unlawful playing of gaming devices by persons under the age of twenty-one; underage persons, penalty

§90.5.  Unlawful playing of gaming devices by persons under the age of twenty-one; underage persons, penalty

A. It is unlawful for any person under twenty-one years of age to play casino games, gaming devices, or slot machines.

B. No person under the age of twenty-one, except an emergency responder acting in his official capacity, shall enter, or be permitted to enter, the designated gaming area of a riverboat, the designated gaming area of the official gaming establishment, or the designated slot machine gaming area of a pari-mutuel wagering facility which offers live horse racing licensed for operation and regulated under the applicable provisions of Chapters 4, 5, and 7 of Title 27 of the Louisiana Revised Statutes of 1950.

C. For purposes of this Section, "casino games, gaming devices, or slot machines" means a game or device, as defined in R.S. 27:44(10) or (12), 205(12) or (13), or 353(14) operated on a riverboat, at the official gaming establishment, or at a pari-mutuel wagering facility which offers live horse racing which is licensed for operation and regulated under the provisions of Chapters 4, 5, and 7 of Title 27 of the Louisiana Revised Statutes of 1950.

D. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars and may be imprisoned for not more than six months, or both.

Acts 2004, No. 828, §1; Acts 2014, No. 738, §1; Acts 2016, No. 488, §1.



RS 14:90.6 - Gambling or wagering at cockfights

§90.6. Gambling or wagering at cockfights

A. Gambling or wagering at a cockfight is the aiding or abetting or participation in any game, contest, lottery, or contrivance, in any location or place where a cockfight is being conducted and whereby a person risks the loss of anything of value in order to realize a profit.

B. Whoever commits the crime of gambling or wagering at a cockfight shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both. Upon a second and subsequent violation of this Section, the penalty shall be a fine of one thousand dollars, or imprisonment for not more than one year, or both.

C. Whoever conducts, finances, manages, supervises, directs, leases, or owns all or part of a business or the premises when such person has knowledge that gambling or wagering at a cockfight occurs shall be fined not more than twenty thousand dollars, or imprisoned with or without hard labor, for not more than five years, or both.

Acts 2007, No. 223, §1.



RS 14:90.7 - Gambling by electronic sweepstakes device

§90.7. Gambling by electronic sweepstakes device

A. The Louisiana Legislature finds that in recent years various companies have developed electronic machines and devices to enable gambling through pretextual sweepstakes relationships with Internet services, telephone cards, and other products, and that such electronic sweepstakes systems using electronic gambling machines, computer terminals, and other means of presented simulated gambling, are contrary to the public policy of this state.

B. Gambling by electronic sweepstakes device is the intentional conducting of, or directly assisting in the conducting of, as a business any game, contest, lottery, or contrivance whereby a person risks the loss of anything of value in order to realize a profit, through the operation of an electronic gaming machine or device that does or purports to do either of the following:

(1) Conduct a sweepstakes through the use of a simulated gambling device, including the entry process or the revealing of a prize.

(2) Promote a sweepstakes that is conducted through the use of a simulated gambling device, including the entry process or the revealing of a prize.

C. For the purposes of this Section, the following definitions shall apply:

(1) "Electronic gaming machine or device" means a mechanically, electrically, or electronically-operated machine or device that is intended to be used by a sweepstakes entrant and that displays the results of a game entry or game outcome to a participant on a screen or other mechanism at a business location, including a private club, that is owned, leased, or otherwise possessed, in whole or in part, by any person conducting the sweepstakes or by that person's partners, affiliates, subsidiaries, agents, or contractors. The term includes an electronic gaming machine or device which includes any of the following characteristics:

(a) Uses a simulated game terminal as a representation of the prizes associated with the results of the sweepstakes entries.

(b) Uses software that simulates a game that influences or determines the winning or value of the prize.

(c) Selects prizes from a predetermined finite pool of entries.

(d) Uses a mechanism that reveals the content of a predetermined sweepstakes entry.

(e) Predetermines the prize results and restores those results for delivery at the time the sweepstakes entry is revealed.

(f) Uses software to create a game result.

(g) Requires a deposit of any money, coin or token, or the use of any credit card, debit card, prepaid card, or other method of payment to activate the electronic gaming machine or device.

(h) Requires direct payment into the electronic gaming machine or device or remote activation of the electronic gaming machine or device.

(i) Requires purchase of a related product and the related product has legitimate value.

(j) Reveals the prize incrementally even though it may not influence whether a prize is awarded or the value of any prize awarded.

(k) Determines and associates the prize with an entry or entries at the time the sweepstakes is entered.

(2) "Enter" or "entry" means the act or process by which a person becomes eligible to receive any prize offered in a sweepstakes.

(3) "Prize" means any gift, award, gratuity, good, service, credit, or anything else of value which may be transferred to a person whether or not possession of the prize is actually transferred or placed on an account or other record as evidence of the intent to transfer the prize. "Prize" shall not include free or additional play or intangible or virtual prizes that cannot be converted into money or merchandise.

(4) "Simulated gambling device" means a mechanically or electronically operated machine, network, system, or device that is intended to be used by an entrant to a game promotion or sweepstakes and that displays a simulated gambling display on a screen or other mechanism at a business location, including a private club, that is owned, leased, or otherwise possessed, in whole or in part, by any person conducting the game or by that person's partners, affiliates, subsidiaries, agents, or contractors. The term shall include, but is not limited to:

(a) A video poker game or any other kind of video card game.

(b) A video bingo game.

(c) A video craps game.

(d) A video keno game.

(e) A video lotto game.

(f) Eight liner.

(g) Pot-of-gold.

(h) A video game based on or involving the random or chance matching of different pictures, words, numbers, or symbols.

(i) A personal computer of any size or configuration that performs any of the functions of an electronic gaming machine or device as defined in this Section.

(j) A slot machine.

(5) "Sweepstakes" means any game, advertising scheme, plan, or other promotion that, with or without payment of any consideration, a person may enter to win or become eligible to receive any prize.

D. Whoever commits the crime of gambling by electronic sweepstakes device shall be fined not more than twenty thousand dollars, imprisoned with or without hard labor for not more than five years, or both.

E. The conducting or assisting in the conducting of gaming activities or operations upon a riverboat, at the official gaming establishment, by operating an electronic video draw poker device, by a charitable gaming licensee, or at a pari-mutuel wagering facility, conducting slot machine gaming at an eligible horse racing facility, or the operation of a state lottery which is licensed for operation and regulated under the provisions of Chapters 4 and 11 of Title 4, Chapters 4, 5, 7, and 8 of Title 27, or Subtitle XI of Title 47 of the Louisiana Revised Statutes of 1950, shall not be considered gambling by electronic sweepstakes device for the purposes of this Section, provided that the wagering is done on the premises of the licensed establishment.

F. The conducting or assisting in the conducting of pari-mutuel wagering at licensed racing facilities under the provisions of Chapter 4 of Title 4 of the Louisiana Revised Statutes of 1950 shall not be considered gambling by electronic sweepstakes device for the purposes of this Section provided that the wagering is done on the premises of the licensed establishment.

G. Nothing in this Section shall prohibit, limit, or otherwise restrict the purchase, sale, exchange, or other transaction related to stocks, bonds, futures, options, commodities, or other similar instruments or transactions occurring on a stock or commodities exchange, brokerage house, or similar entity.

H. Nothing in this Section shall limit or alter in any way the application of the requirements for sweepstakes, contests, prizes, and similar activities under the provisions of Chapter 19-A of Title 51 of the Louisiana Revised Statutes of 1950.

I. The providing of Internet or other online access, transmission, routing, storage, or other communication-related services, or website design, development, storage, maintenance, billing, advertising, hypertext linking, transaction processing, or other site-related services, by telephone companies, Internet service providers, software developers, licensors, or other such parties providing such services to customers in the normal course of business, shall not be considered gambling by electronic sweepstakes device even though the activities of such customers using such services to conduct a prohibited game, contest, lottery, or contrivance may constitute gambling by computer for the purposes of this Section. The provisions of this Subsection shall not exempt from criminal prosecution any software developer, licensor, or other such party if its primary purpose in providing such service is to support the conduct of gambling as a business.

Acts 2014, No. 233, §1.



RS 14:91 - OFFENSES AFFECTING THE HEALTH AND

2. OFFENSES AFFECTING THE HEALTH AND

MORALS OF MINORS

§91. Unlawful sales of weapons to minors

A. Unlawful sales of weapons to minors is the selling or otherwise delivering for value of any firearm or other instrumentality customarily used as a dangerous weapon to any person under the age of eighteen. Lack of knowledge of the minor's age shall not be a defense.

B. Whoever commits the crime of unlawful sales of weapons to minors shall be fined not more than three hundred dollars or imprisoned for not more than six months, or both.

Amended by Acts 1972, No. 704, §1; Acts 1972, No. 768, §5; Acts 1994, 3rd Ex. Sess., No. 84, §1; Acts 1995, No. 639, §1; Acts 1996, 1st Ex. Sess., No. 78, §1.



RS 14:91.1 - Unlawful presence of a sexually violent predator

§91.1. Unlawful presence of a sexually violent predator

A. Unlawful presence of a sexually violent predator is:

(1) The physical presence of a sexually violent predator on the school property of any public or private, elementary or secondary school, or in any motor vehicle or other means of conveyance owned, leased, or contracted by such school to transport students to or from school or a school-related activity when persons under the age of eighteen years are present on the school property or in a school vehicle; or

(2) The physical residing of a sexually violent predator within one thousand feet of any public or private elementary or secondary school, a day care center, group home, residential home, or child care facility as defined in R.S. 46:1403, a family child day care home as defined in R.S. 46:1441.1, playground, public or private youth center, public swimming pool, or free standing video arcade facility.

B. It shall not be a violation of Paragraph (A)(1) of this Section if the offender has permission to be present from the superintendent of the school board in the case of a public school or the principal or headmaster in the case of a private school.

C. If permission is granted to an offender to be present on public school property by the superintendent for that public school pursuant to Subsection B of this Section, then the superintendent shall notify the principal at least twenty-four hours in advance of the visit by the offender. This notification shall include the nature of the visit and the date and time in which the sex offender will be present in the school. The offender shall notify the office of the principal upon arrival on the school property and upon departing from the school. If the offender is to be present in the vicinity of children, the offender shall remain under the direct supervision of a school official.

D. For purposes of this Section:

(1) "School property" means any property used for school purposes, including but not limited to school buildings, playgrounds, and parking lots.

(2) "Sexually violent predator" means a person defined as such in accordance with the provisions of Chapter 3-D of Title 15 of the Louisiana Revised Statutes of 1950.

E. Whoever violates the provisions of this Section shall be fined not more than one thousand dollars, imprisoned for not more than six months, or both.

Acts 2001, No. 1044, §1; Acts 2004, No. 178, §1; Acts 2006, No. 186, §1, eff. June 2, 2006; Acts 2009, No. 210, §1, eff. Sept. 1, 2009.



RS 14:91.2 - Unlawful presence of a sex offender

§91.2. Unlawful presence of a sex offender

A. The following acts when committed by a person convicted of a sex offense as defined in R.S. 15:541 when the victim is under the age of thirteen years shall constitute the crime of unlawful residence or presence of a sex offender:

(1) The physical presence of the offender in, on, or within one thousand feet of the school property of any public or private elementary or secondary school or the physical presence in any motor vehicle or other means of conveyance owned, leased, or contracted by such school to transport students to or from school or a school-related activity when persons under the age of eighteen years are present on the school property or in a school vehicle.

(2) The offender establishing a residence within one thousand feet of any public or private elementary or secondary school or child care facility as defined in R.S. 46:1403.

(3) The physical presence of the offender in, on, or within one thousand feet of a public park, recreational facility, or child care facility as defined in R.S. 46:1403.

(4) The offender establishing a residence within one thousand feet of any public park or recreational facility.

(5) The physical presence of the offender in or on public library property.

(6) Loitering within one thousand feet of public library property.

B. The following acts, when committed by a person convicted of an aggravated offense as defined in R.S. 15:541(2) when the victim is under the age of thirteen years, shall constitute the crime of unlawful residence or presence of a sex offender:

(1) The physical presence of the offender in, on, or within one thousand feet of a group home, residential home, child care facility as defined in R.S. 46:1403, or a family child day care home as defined in R.S. 46:1441.1.

(2) The establishment of a residence within one thousand feet of any group home, residential home, child care facility as defined in R.S. 46:1403, a family child day care home as defined in R.S. 46:1441.1, playground, public or private youth center, public swimming pool, or free standing video arcade facility.

C.(1) It shall not be a violation of the provisions of this Section if the offender has permission to be present on school premises from the superintendent of the school board in the case of a public school or the principal or headmaster in the case of a private school.

(2) If permission is granted to an offender to be present on public school property by the superintendent for that public school pursuant to this Subsection, then the superintendent shall notify the principal at least twenty-four hours in advance of the visit by the offender. This notification shall include the nature of the visit and the date and time in which the sex offender will be present in the school. The offender shall notify the office of the principal upon arrival on the school property and upon departing from the school. If the offender is to be present in the vicinity of children, the offender shall remain under the direct supervision of a school official.

(3) Any superintendent, principal, or school master who acts in good faith in compliance with this Subsection shall be immune from civil or criminal liability for his actions in connection with any injury or claim arising from an offender being present on school property pursuant to permission granted by that superintendent, principal, or school master.

D.(1) It shall not be a violation of this Section if the offender has complied with all regulations of the governing board of the public library that restrict access of sex offenders to public library property.

(2) By January 1, 2013, each governing board of a public library shall develop and implement a plan to regulate access of sex offenders to the public library property under its jurisdiction.

(3) Each governing board of a public library shall tailor its regulations to reasonably restrict the time, place, and manner of access to public library property and shall narrowly tailor the regulations to serve the significant governmental interest of protecting children from contact with sex offenders.

(4) The State Library of Louisiana shall provide technical assistance in the development of the regulations by the governing boards. Such assistance shall guide the governing boards to develop, to the extent practicable, regulations that are uniform and ensure fair and consistent application across jurisdictions.

(5) Any public servant, including any head librarian, member of a governing board of a public library, staff and volunteers of a public library, and the state of Louisiana, who acts in good faith in compliance with this Subsection shall be immune from civil and criminal liability for his actions in connection with any injury or claim arising from a sex offender being present on public library property.

(6) Nothing in this Subsection shall prevent a public library from adopting a total ban on a sex offender's access to public library property, provided that the governing board complies with the criteria set forth in Paragraph (3) of this Subsection.

(7) No provision of this Subsection shall apply when the sex offender is reporting to a police station or a court house which is within the distance specified herein from a library.

E. For purposes of this Section:

(1) "Governing board of the public library" means a library board of control or other public body responsible for the operations of a public library.

(2) "Loitering" means to linger, remain, or prowl in a public place or on the premises of another for a protracted period of time without lawful business or reason to be present.

(3) "Public library" means a parish or municipal library provided for by Chapter 3 of Title 25 of the Louisiana Revised Statutes of 1950.

(4) "Public library property" means immovable property that is open to the public and is used as a branch of a parish or municipal public library, including any courtyard or parking lot that is under the direct and exclusive control of the public library.

(5) "Public park or recreational facility" means any building or area owned by the state or by a political subdivision that is open to the public and used or operated as a park or recreational facility and shall include all parks and recreational areas administered by the office of state parks in the Department of Culture, Recreation and Tourism.

(6) "School property" means any property used for school purposes, including but not limited to school buildings, playgrounds, and parking lots.

F. Whoever violates the provisions of this Section shall be fined not more than one thousand dollars, imprisoned with or without hard labor for not more than one year, or both.

Acts 2006, No. 40, §1; Acts 2009, No. 210, §1, eff. Sept. 1, 2009; Acts 2012, No. 191, §1; Acts 2012, No. 693, §1, eff. Jan. 1, 2013.



RS 14:91.3 - Unlawful participation in a child-related business

§91.3. Unlawful participation in a child-related business

A. No person who has been convicted of, or who has pled guilty or nolo contendere to, an offense listed in R.S. 15:587.1(C) shall own, operate, or in any way participate in the governance of those child care facilities as enumerated in R.S. 46:1403, or own, operate, or in any way participate in the governance of, or reside in, family child day care homes as defined in R.S. 46:1441.1.

B. Whoever violates the provisions of this Section shall be fined not more than one thousand dollars, imprisoned with or without hard labor for not more than one year, or both.

Acts 2009, No. 210, §1, eff. Sept. 1, 2009; Acts 2012, No. 223, §1.



RS 14:91.4 - Contributing to the endangerment of a minor

§91.4. Contributing to the endangerment of a minor

A. No person shall knowingly employ a person convicted of a sex offense as defined in R.S. 15:541, whose offense involved a minor child, to work in any of the following facilities:

(1) A day care center, residential home, community home, or group home or child care facility as defined in R.S. 46:1403; or

(2) A family child day care home as defined in R.S. 46:1441.1.

B. No person shall knowingly permit a person convicted of a sex offense as defined in R.S. 15:541 physical access to any of the following facilities:

(1) A day care center, residential home, community home, group home, or child care facility as defined in R.S. 46:1403; or

(2) A family child day care home as defined in R.S. 46:1441.1.

C. Whoever violates the provisions of this Section shall be fined not more than one thousand dollars, imprisoned for not more than six months, or both.

Acts 2009, No. 210, §1, eff. Sept. 1, 2009.



RS 14:91.5 - Unlawful use of a social networking website

§91.5. Unlawful use of a social networking website

A. The following shall constitute unlawful use of a social networking website:

(1) The intentional use of a social networking website by a person who is required to register as a sex offender and who was convicted of R.S. 14:81 (indecent behavior with juveniles), R.S. 14:81.1 (pornography involving juveniles), R.S. 14:81.3 (computer-aided solicitation of a minor), or R.S. 14:283 (video voyeurism) or was convicted of a sex offense as defined in R.S. 15:541 in which the victim of the sex offense was a minor.

(2) The provisions of this Section shall also apply to any person convicted for an offense under the laws of another state, or military, territorial, foreign, tribal, or federal law which is equivalent to the offenses provided for in Paragraph (1) of this Subsection, unless the tribal court or foreign conviction was not obtained with sufficient safeguards for fundamental fairness and due process for the accused as provided by the federal guidelines adopted pursuant to the Adam Walsh Child Protection and Safety Act of 2006.

B. For purposes of this Section:

(1) "Minor" means a person under the age of eighteen years.

(2)(a) "Social networking website" means an Internet website, the primary purpose of which is facilitating social interaction with other users of the website and has all of the following capabilities:

(i) Allows users to create web pages or profiles about themselves that are available to the general public or to any other users.

(ii) Offers a mechanism for communication among users.

(b) "Social networking website" shall not include any of the following:

(i) An Internet website that provides only one of the following services: photo-sharing, electronic mail, or instant messenging.

(ii) An Internet website the primary purpose of which is the facilitation of commercial transactions involving goods or services between its members or visitors.

(iii) An Internet website the primary purpose of which is the dissemination of news.

(iv) An Internet website of a governmental entity.

(3) "Use" shall mean to create a profile on a social networking website or to contact or attempt to contact other users of the social networking website.

C.(1) Whoever commits the crime of unlawful use of a social networking website shall, upon a first conviction, be fined not more than ten thousand dollars and shall be imprisoned with hard labor for not more than ten years without benefit of parole, probation, or suspension of sentence.

(2) Whoever commits the crime of unlawful use of a social networking website, upon a second or subsequent conviction, shall be fined not more than twenty thousand dollars and shall be imprisoned with hard labor for not less than five years nor more than twenty years without benefit of parole, probation, or suspension of sentence.

Acts 2011, No. 26, §1; Acts 2012, No. 205, §1.



RS 14:91.6 - Unlawful distribution of sample tobacco products, alternative nicotine products, or vapor products to persons under age eighteen; penalty

§91.6. Unlawful distribution of sample tobacco products, alternative nicotine products, or vapor products to persons under age eighteen; penalty

A. No person shall distribute or cause to be distributed to persons under eighteen years of age a promotional sample of any tobacco product, alternative nicotine product, or vapor product.

B. For purposes of this Section, the following definitions apply:

(1) "Alternative nicotine product" means any non-combustible product containing nicotine that is intended for human consumption, whether chewed, absorbed, dissolved, or ingested by any other means. "Alternative nicotine product" does not include any of the following:

(a) Tobacco product.

(b) Vapor product.

(c) Product that is a drug pursuant to 21 U.S.C. §321(g)(1).

(d) Device pursuant to 21 U.S.C. §321(h).

(e) Combination product described in 21 U.S.C. §353(g).

(2) "Cigar" means any roll of tobacco for smoking, irrespective of size or shape, and irrespective of the tobacco being flavored, adulterated, or mixed with any other ingredients, where such roll has a wrapper made chiefly of tobacco.

(3) "Cigarette" means any roll for smoking made wholly or in part of tobacco, irrespective of size or shape and irrespective of the tobacco being flavored, adulterated, or mixed with any other ingredient, where such roll has a wrapper or cover made of paper, or any other material, except where such wrapper is wholly or in greater part made of tobacco.

(4) "Smokeless tobacco" means any finely cut, ground, powdered, or leaf tobacco that is intended to be placed in the oral or nasal cavity.

(5) "Smoking tobacco" means granulated, plug cut, crimp cut, ready rubbed, and any other kind and form of tobacco prepared in such manner as to be suitable for smoking in a pipe or cigarette.

(6) "Tobacco product" means any cigar, cigarette, smokeless tobacco, or smoking tobacco.

(7) "Vapor product" means any non-combustible product containing nicotine or other substances that employs a heating element, power source, electronic circuit, or other electronic, chemical or mechanical means, regardless of shape or size, that can be used to produce vapor from nicotine in a solution or other form. "Vapor product" includes any electronic cigarette, electronic cigar, electronic cigarillo, electronic pipe, or similar product or device and any vapor cartridge or other container of nicotine in a solution or other form that is intended to be used with or in an electronic cigarette, electronic cigar, electronic cigarillo, electronic pipe, or similar product or device. "Vapor product" does not include any of the following:

(a) Product that is a drug pursuant to 21 U.S.C. §321(g)(1).

(b) Device pursuant to 21 U.S.C. §321(h).

(c) Combination product described in 21 U.S.C. §353(g).

C. Whoever violates a provision of this Section shall be fined not less than one hundred dollars nor more than five hundred dollars upon conviction.

Acts 1988, No. 709, §1; Acts 2014, No. 278, §1, eff. May 28, 2014.



RS 14:91.7 - Unauthorized possession or consumption of alcoholic beverages on public school property

§91.7. Unauthorized possession or consumption of alcoholic beverages on public school property

A. No person shall intentionally possess or consume alcoholic beverages upon public school property unless authorized by the principal or person in charge of the public school property at the time.

B. For purposes of this Section:

(1) "School" means any public elementary or secondary school.

(2) "School property" means all property used for school purposes, including but not limited to school playgrounds, buildings, and parking lots.

C. Whoever violates the provisions of this Section shall be fined not more than one thousand dollars and imprisoned not less than fifteen days nor more than six months.

Acts 1991, No. 866, §1; Acts 1994, 3rd Ex. Sess., No. 93, §1; Acts 2001, No. 403, §1, eff. June 15, 2001.



RS 14:91.8 - Unlawful sale, purchase, or possession of tobacco, alternative nicotine product, or vapor product; signs required; penalties

§91.8. Unlawful sale, purchase, or possession of tobacco, alternative nicotine product, or vapor product; signs required; penalties

A. This Section shall be known and may be cited as the "Prevention of Youth Access to Tobacco Law".

B. It is the intent of the legislature that enforcement of this Section shall be implemented in an equitable manner throughout the state. For the purpose of equitable and uniform implementation and application of state and local laws and regulations, the provisions of this Section shall supersede existing or subsequently adopted local ordinances or regulations which relate to the sale, promotion, and distribution of tobacco products, alternative nicotine product, or vapor product. It is the intent of the legislature that this Section shall be equitably enforced so as to ensure the eligibility for and receipt of any federal funds or grants the state now receives or may receive relating to the provisions of this Section.

C. It is unlawful for any manufacturer, distributor, retailer, or other person knowingly to sell or distribute any tobacco product, alternative nicotine product, or vapor product to a person under the age of eighteen. However, it shall not be unlawful for a person under the age of eighteen to accept receipt of a tobacco product, alternative nicotine product, or vapor product from an employer when required in the performance of such person's duties. At the point of purchase, a sign in type not less than 30-point type shall be displayed that reads "LOUISIANA LAW PROHIBITS THE SALE OF TOBACCO PRODUCTS, ALTERNATIVE NICOTINE PRODUCTS, OR VAPOR PRODUCTS TO PERSONS UNDER AGE 18".

D. It is unlawful for a vending machine operator to place in use a vending machine to vend any tobacco product, alternative nicotine product, or vapor product automatically, unless the machine displays a sign or sticker in not less than 22-point type on the front of the machine stating, "LOUISIANA LAW PROHIBITS THE SALE OF TOBACCO PRODUCTS, ALTERNATIVE NICOTINE PRODUCTS, OR VAPOR PRODUCTS TO PERSONS UNDER AGE 18".

E. It is unlawful for any person under the age of eighteen to buy any tobacco product, alternative nicotine product, or vapor product.

F.(1) It is unlawful for any person under the age of eighteen to possess any tobacco product, alternative nicotine product, or vapor product.

(2) However, it shall not be unlawful for a person under the age of eighteen to possess a tobacco product, alternative nicotine product, or vapor product under any of the following circumstances:

(a) When a person under eighteen years of age is accompanied by a parent, spouse, or legal guardian twenty-one years of age or older.

(b) In private residences.

(c)  When the tobacco product, alternative nicotine product, or vapor product is handled during the course and scope of his employment and required in the performance of such person's duties.

G. For purposes of this Section, the following definitions apply:

(1) "Alternative nicotine product" means any non-combustible product containing nicotine that is intended for human consumption, whether chewed, absorbed, dissolved, or ingested by any other means. "Alternative nicotine product" does not include any:

(a) Tobacco product.

(b) Vapor product.

(c) Product that is a drug pursuant to 21 U.S.C. §321(g)(1).

(d) Device pursuant to 21 U.S.C. §321(h).

(e) Combination product described in 21 U.S.C. §353(g).

(2) "Cigar" means any roll of tobacco for smoking, irrespective of size or shape, and irrespective of the tobacco being flavored, adulterated, or mixed with any other ingredients, where such roll has a wrapper made chiefly of tobacco.

(3) "Cigarette" means any roll for smoking made wholly or in part of tobacco, irrespective of size or shape and irrespective of the tobacco being flavored, adulterated, or mixed with any other ingredient, where such roll has a wrapper or cover made of paper, or any other material, except where such wrapper is wholly or in greater part made of tobacco.

(4) "Smokeless tobacco" means any finely cut, ground, powdered, or leaf tobacco that is intended to be placed in the oral or nasal cavity.

(5) "Smoking tobacco" means granulated, plug cut, crimp cut, ready rubbed, and any other kind and form of tobacco prepared in such manner as to be suitable for smoking in a pipe or cigarette.

(6) "Tobacco product" means any cigar, cigarette, smokeless tobacco, or smoking tobacco.

(7) "Vapor product" means any non-combustible product containing nicotine or other substances that employs a heating element, power source, electronic circuit, or other electronic, chemical or mechanical means, regardless of shape or size, that can be used to produce vapor from nicotine in a solution or other form. "Vapor product" includes any electronic cigarette, electronic cigar, electronic cigarillo, electronic pipe, or similar product or device and any vapor cartridge or other container of nicotine in a solution or other form that is intended to be used with or in an electronic cigarette, electronic cigar, electronic cigarillo, electronic pipe, or similar product or device. "Vapor product" does not include any of the following:

(a) Product that is a drug pursuant to 21 U.S.C. §321(g)(1).

(b) Device pursuant to 21 U.S.C. §321(h).

(c) Combination product described in 21 U.S.C. §353(g).

H.(1) A person who violates the provisions of this Section by selling or buying tobacco products, alternative nicotine products, or vapor products shall be fined not more than fifty dollars for the first violation. The penalties for subsequent violations shall be a fine of not more than one hundred dollars for the second violation, a fine of not more than two hundred fifty dollars for the third violation, and a fine of not more than four hundred dollars for any violation thereafter.

(2) A person who violates the provisions of this Section by possessing tobacco products, alternative nicotine products, or vapor products shall be fined not more than fifty dollars for each violation.

I. A violation of the signage requirement of Subsection C of this Section shall be deemed to be a violation by the owner of the establishment where the violation occurred. A violation of the signage requirement of Subsection D of this Section shall be deemed to be a violation by the owner of the vending machine. For the first such violation, the owner shall be fined not more than fifty dollars. The penalties for subsequent violations shall be a fine of not more than one hundred dollars for the second violation, a fine of not more than two hundred fifty dollars for the third violation, and a fine of not more than five hundred dollars for any violation thereafter.

J. The law enforcement agency issuing the citation or making the arrest or the clerk of the court in which a prosecution is initiated, as the case may be, shall notify the commissioner of the office of alcohol and tobacco control of the action and the final disposition of the matter.

Acts 1991, No. 919, §1; Acts 1994, 3rd Ex. Sess., No. 64, §1; Acts 1997, No. 1010, §1; Acts 2014, No. 278, §1, eff. May 28, 2014.



RS 14:91.9 - Unlawful presence or contact of a sex offender relative to a former victim

§91.9. Unlawful presence or contact of a sex offender relative to a former victim

A. It shall be unlawful for any person convicted of a sex offense as defined in R.S. 15:541 to do any of the following:

(1) Establish a residence or physically reside within three miles of the victim of the offense for which he was convicted.

(2) Knowingly be physically present within three hundred feet of the victim of the offense for which he was convicted.

(3) Communicate, either by electronic communication, in writing, or orally, with the victim of the offense for which he was convicted or an immediate family member of the victim, unless the victim consents to such communication in writing and the communication is made pursuant to the provisions of R.S. 46:1846.

B. For purposes of this Section, "immediate family member" means the spouse, mother, father, aunt, uncle, sibling, or child of the victim, whether related by blood, marriage, or adoption.

C.(1) Whoever violates the provisions of Paragraphs (A)(1) or (2) of this Section shall be fined not more than one thousand dollars, imprisoned with or without hard labor for not more than one year, or both.

(2) Whoever violates the provisions of Paragraph (A)(3) of this Section shall be fined not more than five hundred dollars, imprisoned for not more than six months, or both.

D.(1)(a) It shall be an affirmative defense to prosecution for a violation of Paragraph (A)(1) of this Section if the property where the offender resides was occupied by the offender prior to the date on which the victim began residing within three miles of the residence of the offender.

(b) The affirmative defense provided in Subparagraph (a) of this Paragraph shall not be available to an offender who pleads guilty to or is convicted of a subsequent sex offense as defined in R.S. 15:541 against the same victim after the victim began residing within three miles of the residence of the offender.

(2)(a) It shall be an affirmative defense to prosecution for a violation of Paragraph (A)(1) of this Section if the property where the offender resides was occupied by the offender prior to August 1, 2012.

(b) The affirmative defense provided in Subparagraph (a) of this Paragraph shall not be available to an offender who pleads guilty to or is convicted of a subsequent sex offense as defined in R.S. 15:541 against the same victim after August 1, 2012.

Acts 2012, No. 42, §1.



RS 14:91.11 - Sale, exhibition, or distribution of material harmful to minors

§91.11. Sale, exhibition, or distribution of material harmful to minors

A.(1) The unlawful sale, exhibition, rental, leasing, or distribution of material harmful to minors is the intentional sale, allocation, distribution, advertisement, dissemination, exhibition, or display of material harmful to minors, by a person who is not the spouse, parent, or legal guardian of the minor to any unmarried person under the age of eighteen years, or the possession of material harmful to minors with the intent to sell, allocate, advertise, disseminate, exhibit, or display such material to any unmarried person under the age of eighteen years, by a person who is not the spouse, parent, or legal guardian of the minor at a newsstand or any other commercial establishment which is open to persons under the age of eighteen years.

(2) "Material harmful to minors" is defined as any paper, magazine, book, newspaper, periodical, pamphlet, composition, publication, photograph, drawing, picture, poster, motion picture film, video tape, video game, figure, phonograph record, album, cassette, compact disc, wire or tape recording, or other similar tangible work or thing which exploits, is devoted to or principally consists of, descriptions or depictions of illicit sex or sexual immorality for commercial gain, and when the trier of fact determines that each of the following applies:

(a) The material incites or appeals to or is designed to incite or appeal to the prurient, shameful, or morbid interest of minors.

(b) The material is offensive to the average adult applying contemporary community standards with respect to what is suitable for minors.

(c) The material taken as a whole lacks serious literary, artistic, political, or scientific value for minors.

(3) For the purpose of this Section "descriptions or depictions of illicit sex or sexual immorality" includes the depiction, display, description, exhibition or representation of:

(a) Ultimate sexual acts, normal or perverted, actual, simulated, or animated, whether between human beings, animals, or an animal and a human being;

(b) Masturbation, excretory functions, or exhibition, actual, simulated, or animated, of the genitals, pubic hair, anus, vulva, or female breast nipples;

(c) Sadomasochistic abuse, meaning actual, simulated, or animated, flagellation or torture by or upon a person who is nude or clad in undergarments or in a costume which reveals the pubic hair, anus, vulva, genitals, or female breast nipples, or the condition of being fettered, bound, or otherwise physically restrained, on the part of one so clothed;

(d) Actual, simulated, or animated, touching, caressing, or fondling of, or other similar physical contact with, a pubic area, anus, female breast nipple, covered or exposed, whether alone or between human*, animals or a human and an animal, of the same or opposite sex, in an act of apparent sexual stimulation or gratification; or

(e) Actual, simulated, or animated, stimulation of the human genital organs by any device whether or not the device is designed, manufactured, and marketed for such purpose.

(4) "Minor" means any person under the age of eighteen years.

(5) "Video game" means an object or device that stores recorded data or instructions, receives data or instructions generated by a person who uses it, and, by processing the data or instructions, creates an interactive game capable of being played or viewed on or through a computer, gaming system, console, or other technology.

B.(1) It shall be unlawful for a person who is not the spouse, parent, or legal guardian of the minor to invite or permit any unmarried person under the age of eighteen years of age to be in any commercial establishment that exhibits or displays any item, material, work or thing of any kind that is described in Subsection A of this Section.

(2) Lack of knowledge of age shall not constitute a defense, unless the defendant shows that he had reasonable cause to believe that the minor involved was eighteen years of age or more and that the minor exhibited to the defendant a selective service card, driver's license, military identification card, birth certificate or other official or apparently official document purporting to establish that such a minor was eighteen years of age or more.

(3) For the purpose of Subsections A and B of this Section, "exhibition or display" means the exhibition or display of material harmful to minors as defined in Subsection A of this Section so that, as displayed, depictions and representations of illicit sex or sexual immorality are visible to minors.

(4) A commercial establishment shall not be in violation of this Section if the commercial establishment provides for a separate area for the exhibition or display of material harmful to minors and designates said area "NOT FOR MINORS" or similar words and the commercial establishment prohibits persons under the age of eighteen years from seeing or examining the contents of material harmful to minors.

C. This section does not preempt, nor shall anything in this section be construed to preempt, the regulation of obscenity by municipalities, parishes and consolidated city-parish governments; however, in order to promote uniform obscenity legislation throughout the state, the regulation of obscenity by municipalities, parishes and consolidated city-parish governments shall not exceed the scope of the regulatory prohibitions contained in the provisions of this section.

D. Prior to selling material harmful to minors as provided for by this Section, a commercial establishment shall require the individual purchasing the material harmful to minors to provide a driver's license, selective service card, military identification card, birth certificate, or other official form of identification which on its face establishes the age of the person as eighteen years or older.

E. Whoever is found guilty of violating the provisions of this Section shall be fined not less than one hundred dollars nor more than two thousand dollars or imprisoned for not more than one year, or both.

Added by Acts 1966, No. 127, §§1, 2. Amended by Acts 1968, No. 647, §1; Acts 1974, No. 275, §1; Acts 1988, No. 782, §1; Acts 1989, No. 384, §1; Acts 2006, No. 529, §1.

*AS APPEARS IN ENROLLED BILL.



RS 14:91.12 - Sale, distribution or making available to minors publications encouraging, advocating, or facilitating the illegal use of controlled dangerous substances

§91.12. Sale, distribution or making available to minors publications encouraging, advocating, or facilitating the illegal use of controlled dangerous substances

A. No person shall sell, distribute or make available to a person under eighteen years of age any publication which has as its dominant theme articles or a substantial number of advertisements encouraging, advocating, or facilitating the illegal use of any substance classified as a controlled dangerous substance pursuant to Title 40 of the Louisiana Revised Statutes of 1950.

B. No employee acting within the course and scope of his employment and who has no proprietary interest in the business shall be guilty of a violation of this Section unless he has actual knowledge of the contents of the publication.

C. Whoever violates this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Added by Acts 1977, No. 594, §1; Acts 2014, No. 791, §7.



RS 14:91.13 - Illegal use of controlled dangerous substances in the presence of persons under seventeen years of age

§91.13. Illegal use of controlled dangerous substances in the presence of persons under seventeen years of age

A. It shall be unlawful for any person over the age of seventeen, while in the presence of any person under the age of seventeen and when there is an age difference of greater than two years between the two persons, to use, consume, possess, or distribute any controlled dangerous substance in violation of the Uniform Controlled Dangerous Substances Act.

B. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars or imprisoned for more than six months, or both.

Acts 1988, No. 691, §1.



RS 14:91.14 - Unlawful distribution of material harmful to minors through the Internet

§91.14. Unlawful distribution of material harmful to minors through the Internet

A.(1) Any person or entity in Louisiana that publishes material harmful to minors on the Internet shall, prior to permitting access to the material, require any person attempting to access the material to electronically acknowledge and attest that the person seeking to access the material is eighteen years of age or older.

(2) The failure to comply with the provisions of Paragraph (1) of this Subsection shall constitute the unlawful distribution of material harmful to minors through the Internet.

(3) If a person or entity in Louisiana publishes material harmful to minors on the Internet and complies with the provisions of Paragraph (1) of this Subsection, the person or entity shall not be held liable under the provisions of this Section if the person seeking to access the material is under the age of eighteen and falsely acknowledges and attests that he is eighteen years of age or older.

(4) No Internet service provider, interactive computer service provider as defined by 47 U.S.C. 230(f), or radio or television broadcast licensee of the Federal Communications Commission shall be deemed to be a publisher or distributor of material harmful to minors that is provided by another person.

(5) This Section shall not apply to any bona fide news or public interest broadcast, website, video, report, or event and shall not be construed to affect the rights of any news-gathering organization.

B. For purposes of this Section:

(1) "Descriptions or depictions of illicit sex or sexual immorality" includes the depiction, display, description, exhibition, or representation of any of the following:

(a) Ultimate sexual acts, normal or perverted, actual, simulated, or animated, whether between human beings, animals, or an animal and a human being.

(b) Masturbation, excretory functions, or exhibition, actual, simulated, or animated, of the genitals, pubic hair, anus, vulva, or female breast nipples.

(c) Sadomasochistic abuse, meaning actual, simulated, or animated, flagellation or torture by or upon a person who is nude or clad in undergarments or in a costume which reveals the pubic hair, anus, vulva, genitals, or female breast nipples, or the condition of being fettered, bound, or otherwise physically restrained, on the part of one so clothed.

(d) Actual, simulated, or animated, touching, caressing, or fondling of, or other similar physical contact with, a pubic area, anus, female breast nipple, covered or exposed, whether alone or between human, animals, or a human and an animal, of the same or opposite sex, in an act of apparent sexual stimulation or gratification.

(e) Actual, simulated, or animated, stimulation of the human genital organs by any device whether or not the device is designed, manufactured, and marketed for that purpose.

(2) "Material harmful to minors" is defined as any digital image, photograph, or video which exploits, is devoted to or principally consists of, descriptions or depictions of illicit sex or sexual immorality for commercial gain, and when the trier of fact determines that each of the following applies:

(a) The material incites or appeals to or is designed to incite or appeal to the prurient, shameful, or morbid interest of minors.

(b) The material is offensive to the average adult applying contemporary community standards with respect to what is suitable for minors.

(c) The material taken as a whole lacks serious literary, artistic, political, or scientific value for minors.

(3) "News-gathering organization" means all of the following:

(a) A newspaper, or news publication, printed or electronic, of current news and intelligence of varied, broad, and general public interest, having been published for a minimum of one year and that can provide documentation of membership in a statewide or national press association, as represented by an employee thereof who can provide documentation of his employment with the newspaper, wire service, or news publication.

(b) A radio broadcast station, television broadcast station, cable television operator, or wire service as represented by an employee thereof who can provide documentation of his employment.

C. Whoever violates the provisions of this Section shall be fined up to ten thousand dollars.

Acts 2015, No. 187, §1.



RS 14:91.15 - Unlawful operation of an unlicensed child day care center

§91.15. Unlawful operation of an unlicensed child day care center

A. It shall be unlawful for any person or other entity to do either of the following:

(1) Continue to operate a child day care center after notification by the Department of Education that the person or other entity operating the facility should seek a license as provided for in Part X-B of Chapter 1 of Title 17 of the Louisiana Revised Statutes of 1950, comprised of R.S. 17:407.31 through 407.53.

(2) Continue to operate a child day care center after the Department of Education has revoked a license to operate a child day care center that was previously issued to the person or other entity as provided for in Part X-B of Chapter 1 of Title 17 of the Louisiana Revised Statutes of 1950, comprised of R.S. 17:407.31 through 407.53.

B. For the purposes of this Section, "child day care center" means any place or facility operated by any institution, political subdivision, society, agency, corporation, person or persons, or any other group for the purpose of providing care, supervision, and guidance of seven or more children, not including those related to the caregiver, unaccompanied by parent or legal custodian, on a regular basis for at least twelve and one-half hours in a continuous seven-day week. If a child day care center provides transportation or arranges for transportation to and from the center, either directly or by contract with third parties, all hours during which a child is being transported shall be included in calculating the hours of operation.

C. Whoever commits the crime of unlawful operation of an unlicensed child day care center shall be subject to the following penalties:

(1) For a first offense violation of this Section, the violator shall be fined not more than one thousand dollars or imprisoned for not more than six months, or both.

(2) For a second offense violation of this Section, the violator shall be fined not more than two thousand five hundred dollars or imprisoned for not more than six months, or both. Furthermore, the violator shall be ineligible to apply for a license to operate a child day care facility or operate a child day care facility for up to twenty-four months.

(3) For a third or subsequent offense violation of this Section, the violator shall be fined not more than five thousand dollars or imprisoned for not more than twelve months, or both. Furthermore, the violator shall be ineligible to apply for a license to operate a child day care facility or operate a child day care facility for up to forty-eight months.

D. In accordance with R.S. 17:407.31 et seq., the Department of Education shall be responsible for the investigation of any unlicensed day care center to determine if the center is required by law to have a license issued by the department and to determine if the center is operating without a valid license issued by the department. After conducting any necessary investigation, the department shall make a determination with respect to licensing status, and collect any evidence necessary with respect to violations of the licensing laws. All evidence and findings by the department shall be submitted to a law enforcement agency for any arrest for a violation of the provisions of this Section.

Acts 2016, No. 411, §1.



RS 14:91.21 - Sale of poisonous reptiles to minors; penalty

§91.21. Sale of poisonous reptiles to minors; penalty

A. It shall be unlawful for any person to sell any type of poisonous reptile to a minor.

B. Any person violating the provision of this Section shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than one hundred dollars or imprisoned for not more than six months, or both, for each such offense.

Added by Acts 1970, No. 491, §1; Acts 2014, No. 791, §7.



RS 14:91.22 - Repealed by Acts 1974, No. 276, 1

§91.22. Repealed by Acts 1974, No. 276, §1



RS 14:92 - Contributing to the delinquency of juveniles

§92. Contributing to the delinquency of juveniles

A. Contributing to the delinquency of juveniles is the intentional enticing, aiding, soliciting, or permitting, by anyone over the age of seventeen, of any child under the age of seventeen, and no exception shall be made for a child who may be emancipated by marriage or otherwise, to:

(1) Beg, sing, sell any article or play any musical instrument in any public place for the purpose of receiving alms.

(2) Associate with any vicious or disreputable persons, or frequent places where the same may be found.

(3) Visit any place where beverages of either high or low alcoholic content are the principal commodity sold or given away.

(4) Visit any place where any gambling device is found, or where gambling habitually occurs.

(5) Habitually trespass where it is recognized he has no right to be.

(6) Use any vile, obscene or indecent language.

(7) Perform any sexually immoral act.

(8) Absent himself or remain away, without authority of his parents or tutor, from his home or place of abode.

(9) Violate any law of the state or ordinance of any parish or village, or town or city of the state.

(10) Visit any place where sexually indecent and obscene material, of any nature, is offered for sale, displayed or exhibited.

(11)(a) Become involved in the commission of a crime of violence as defined in R.S. 14:2(B) which is a felony or a violation of the Uniform Controlled Dangerous Substances Law which is a felony.

(b) Become involved in the commission of any other felony not enumerated in Subparagraph (a) of this Paragraph.

B. Lack of knowledge of the juvenile's age shall not be a defense.

C. Whoever commits the crime of contributing to the delinquency of a juvenile shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

D. Whoever is charged and convicted of contributing to the delinquency of a juvenile under Paragraph (7) of Subsection A of this Section shall be fined not more than one thousand dollars, or imprisoned with or without hard labor for not more than two years, or both.

E.(1) Whoever is charged and convicted of contributing to the delinquency of a juvenile under Subparagraph (a) of Paragraph (11) of Subsection A of this Section shall be imprisoned at hard labor for not less than two years and for not more than ten years or imprisoned according to the sentence of imprisonment for the underlying felony, whichever is less.

(2) Whoever is charged and convicted of contributing to the delinquency of a juvenile under Subparagraph (b) of Paragraph (11) of Subsection A of this Section shall be fined not more than one thousand dollars or imprisoned with or without hard labor for not more than two years, or both.

(3) If a parent or legal guardian of a juvenile is charged and convicted of contributing to the delinquency of the juvenile under Paragraph (11) of Subsection A of this Section and sentenced pursuant to the provisions of Paragraph (1) of this Subsection, at least one year of the sentence imposed shall be served without benefit of probation, parole, or suspension of sentence.

(4) If a parent or legal guardian is sentenced to imprisonment pursuant to the provisions of Paragraph (2) of this Subsection, the following shall apply:

(a) If a parent or legal guardian is sentenced to imprisonment for six months or less, the sentence shall be without benefit of probation, parole, or suspension of sentence.

(b) If a parent or legal guardian is sentence to imprisonment for more than six months, at least six months shall be without probation, parole, or suspension of sentence.

Amended by Acts 1962, No. 394, §1; Acts 1966, No. 481, §1; Acts 1966, No. 532, §1; Acts 1968, No. 486, §1; Acts 1968, No. 647, §1; Acts 1976, No. 121, §§1, 2; Acts 1993, No. 526, §1; Acts 1994, 3rd Ex. Sess., No. 74, §1; Acts 1995, No. 1290, §1; Acts 2009, No. 261, §1.



RS 14:92.1 - Encouraging or contributing to child delinquency, dependency, or neglect; penalty; suspension of sentence; definitions

§92.1. Encouraging or contributing to child delinquency, dependency, or neglect; penalty; suspension of sentence; definitions

A.(1) In all cases where any child shall be a delinquent, dependent, or neglected child, as defined in the statutes of this state or by this Section, irrespective of whether any former proceedings have been had to determine the status of such child, the parent or parents, legal guardian, or any person having the custody of such child, or any other person or persons who shall by any act encourage, cause, or contribute to the dependency or delinquency of such child, or who acts in conjunction with such child in the acts which cause such child to be dependent or delinquent, shall be punished by a fine not exceeding one thousand dollars, or by imprisonment for not more than six months, or by both fine and imprisonment.

(2) The court in which the case is heard may suspend the sentence for violation of the provisions of this Section, and impose conditions upon the defendant as to his future conduct, and may make such suspension dependent upon the fulfillment by the defendant of such conditions. In the case of the breach of such conditions or any part of them, the court may impose sentence as though there had been no such suspension.

(3) The court may also, as a condition of such suspension, require a bond in such sum as the court may designate, to be approved by the judge requiring it, to secure the performance by such person of the conditions placed by the courts on such suspension. The bond by its terms shall be made payable to the district judge of the parish in which the prosecution is pending, and any money received from a breach of any of the provisions of the bond shall be paid into the parish treasury. The provisions of law regulating forfeiture of appearance bonds shall govern so far as they are applicable.

(4) Exclusive jurisdiction of the offense defined in this Section is hereby conferred on juvenile courts, in accordance with the provisions of law establishing such courts.

B. By the term "delinquency", as used in this section, is meant any act which tends to debase or injure the morals, health or welfare of a child; drinking beverages of low alcoholic content or beverages of high alcoholic content; the use of narcotics, going into or remaining in any bawdy house, assignation house, disorderly house or road house, hotel, public dance hall, or other gathering place where prostitutes, gamblers or thieves are permitted to enter and ply their trade; or associating with thieves and immoral persons, or enticing a minor to leave home or to leave the custody of its parents, guardians or persons standing in lieu thereof, without first receiving the consent of the parent, guardian, or other person; or begging, singing, selling any article; or playing any musical instrument in any public place for the purpose of receiving alms; or habitually trespassing where it is recognized he has no right to be; or using any vile, obscene, or indecent language; or performing any sexually immoral act; or violating any law of the state ordinance of any village, town, city, or parish of the state.

The term "juvenile", as used in this section, refers to any child under the age of seventeen. Lack of knowledge of the juvenile's age shall not be a defense.

Added by Acts 1954, No. 624, §1. Amended by Acts 1960, No. 505, §1; Acts 1966, No. 480, §1; Acts 1968, No. 647, §1; Acts 1991, No. 667, §1.



RS 14:92.2 - Improper supervision of a minor by parent or legal custodian; penalty

§92.2. Improper supervision of a minor by parent or legal custodian; penalty

A. Improper supervision of a minor by a parent or legal custodian, who has care and control of the minor, includes any of the following activities:

(1) Through criminal negligence, the permitting of the minor to associate with a person known by the parent or custodian:

(a) To be a member of a known criminal street gang as defined in R.S. 15:1404(A).

(b) To have been convicted of a felony offense.

(c) To be a known user or distributor of drugs in violation of the Uniform Controlled Dangerous Substances Law.

(d) To be a person who possesses or has access to an illegal firearm, weapon, or explosive.

(2) Through criminal negligence, the permitting of the minor:

(a) To enter premises known by the parent or custodian to be a place where sexually indecent activities or prostitution is practiced.

(b) To violate a local or municipal curfew ordinance.

(c) To habitually be absent or tardy from school pursuant to the provisions of R.S. 17:233 without valid excuse.

(d) To enter the premises known by the parent or legal custodian as a place of illegal drug use or distribution activity.

(e) To enter the premises known by the parent or legal custodian as a place of underage drinking or gambling.

(f) To enter the premises known by the parent or legal custodian as a place which stores or has a person present who possesses an illegal firearm, weapon, or explosive.

(3) Any violation by commission or omission of a court-ordered safety plan.

(4) Causing or permitting an unlicensed minor to drive a motor vehicle or power cycle upon any public road or highway in this state, in violation of R.S. 32:416 and 417, when the unlicensed minor is involved in a collision which results in the serious bodily injury or death of another person. For purposes of this Paragraph, "serious bodily injury" means a bodily injury which involves unconsciousness, protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty, or a substantial risk of death.

B.(1) Whoever violates the provisions of this Section shall be fined not less than twenty-five dollars and not more than two hundred fifty dollars for each offense, or imprisoned for not more than thirty days, or both. A minimum condition of probation shall be that the offender participate in forty hours of court-approved community service activities, or a combination of forty hours of court-approved community service and attendance at a court-approved family counseling program by both a parent or legal custodian and the minor.

(2) Whoever violates the provision of Paragraph (A)(3) of this Section shall be sentenced to imprisonment for not more than six months or a fine of five hundred dollars, or both. Whoever violates the provisions of Paragraph (A)(3), which results in injury to the child that requires medical attention or death of the child, shall be punished by imprisonment for two years with or without hard labor.

(3) Whoever violates the provisions of Paragraph (A)(4) of this Section shall be punished by a fine of not less than five hundred dollars nor more than one thousand dollars, or imprisonment for up to six months, or both.

(4) Whoever violates the provisions of Subparagraph (A)(2)(c) of this Section, shall be fined not less than twenty-five dollars and not more than two hundred fifty dollars for each offense, or imprisoned for not more than thirty days, or both. The court shall impose a minimum condition of probation which may include that the parent or legal custodian participate in forty hours of school or community service activities, or a combination of forty hours of school or community service and attendance in parenting classes or family counseling sessions or programs approved by the court having jurisdiction, as applicable, or the suspension of any state-issued recreational license.

C. The provisions of Subparagraph (A)(1)(b) shall not apply to an immediate family member who lives in the household with the minor or other relative who is supervised by the parent or legal custodian when visiting with the minor.

D. No parent or legal guardian shall be guilty of a violation of this Section if, upon acquiring knowledge that the minor has undertaken acts as described in Paragraphs (1) and (2) of Subsection A, the parent or legal guardian seeks the assistance of local, parish, or state law enforcement officials, school officials, social services officials, or other appropriate authorities in either leading the child to modify his or her behavior, or in referring the child to appropriate treatment or corrective facilities.

Acts 1995, No. 702, §2; Acts 2001, No. 403, §1, eff. June 15, 2001; Acts 2005, No. 148, §2; Acts 2006, No. 650, §1; Acts 2009, No. 305, §1.



RS 14:92.3 - Retaliation by a minor against a parent, legal custodian, witness, or complainant

§92.3. Retaliation by a minor against a parent, legal custodian, witness, or complainant

A. Retaliation by a minor against a parent, legal custodian, witness, or complainant is the willful, malicious, and repeated threats of force against or harassment of a person or his property by a minor under the age of seventeen accompanied by an overt act on the part of the minor or by the apparent capability of the minor to carry out the threat or harassment, against a parent, legal custodian, person who filed a complaint against the minor, or a witness in a criminal case in which the minor is the defendant or charged with a delinquency and the minor intends to place that person in a reasonable fear of death, serious bodily injury, or damage to property.

B. The provisions of Subsection A do not apply if the conduct of the parent, legal custodian, person who filed a complaint against the minor, or a witness in a criminal case in which the minor is the defendant or charged with a delinquency is acting in violation of any criminal law.

C. A minor who violates the provisions of this Section shall be placed in the custody of the Department of Public Safety and Corrections for a period not to exceed six months. A minimum condition of probation shall be that the offender participate in forty hours of court-approved community service activities or a combination of forty hours of court-approved community service and attendance at a court-approved family counseling program by both a parent or legal custodian and the minor.

Acts 1995, No. 702, §2; Acts 2001, No. 403, §1, eff. June 15, 2001.



RS 14:93 - Cruelty to juveniles

§93. Cruelty to juveniles

A. Cruelty to juveniles is:

(1) The intentional or criminally negligent mistreatment or neglect by anyone seventeen years of age or older of any child under the age of seventeen whereby unjustifiable pain or suffering is caused to said child. Lack of knowledge of the child's age shall not be a defense; or

(2) The intentional or criminally negligent exposure by anyone seventeen years of age or older of any child under the age of seventeen to a clandestine laboratory operation as defined by R.S. 40:983 in a situation where it is foreseeable that the child may be physically harmed. Lack of knowledge of the child's age shall not be a defense.

(3) The intentional or criminally negligent allowing of any child under the age of seventeen years by any person over the age of seventeen years to be present during the manufacturing, distribution, or purchasing or attempted manufacturing, distribution, or purchasing of a controlled dangerous substance in violation of the Uniform Controlled Dangerous Substances Law. Lack of knowledge of the child's age shall not be a defense.

B. The providing of treatment by a parent or tutor in accordance with the tenets of a well-recognized religious method of healing, in lieu of medical treatment, shall not for that reason alone be considered to be criminally negligent mistreatment or neglect of a child. The provisions of this Subsection shall be an affirmative defense to a prosecution under this Section. Nothing herein shall be construed to limit the provisions of R.S. 40:1299.36.1*.

C. The trial judge shall have the authority to issue any necessary orders to protect the safety of the child during the pendency of the criminal action and beyond its conclusion.

D. Whoever commits the crime of cruelty to juveniles shall be fined not more than one thousand dollars or imprisoned with or without hard labor for not more than ten years, or both.

Acts 1985, No. 827, §1; Acts 2004, No. 143, §1; Acts 2008, No. 7, §1.

*NOTE: R.S. 40:1299.36.1 was terminated by Acts 1999, No. 788, §3.



RS 14:93.1 - Model glue; use of; abuse of toxic vapors; unlawful sales to minors; penalties

§93.1. Model glue; use of; abuse of toxic vapors; unlawful sales to minors; penalties

A. Definitions:

(1) The term "model glue" shall mean any glue or cement of the type commonly used in the building of model airplanes, boats and automobiles and which contains one or more of the following volatile solvents: (a) toluol, (b) hexane, (c) trichlorethylene, (d) acetone, (e) toluene, (f) ethyl acetate, (g) methyl ethyl ketone, (h) trichlorochthane, (i) isopropanol, (j) methyl isobutyl ketone, (k) methyl cellosolve acetate, (l) cyclohexanone, or (m) any other solvent, material, substance, chemical or combination thereof having the property of releasing toxic vapors.

(2) "Abuse of toxic vapors" shall mean to smell or inhale the fumes of any solvent, material, substance, chemical or combinations thereof having the property of releasing toxic vapors for the purpose of causing a condition of or inducing a symptom included in Subsection B of this Section.

B. It shall be unlawful for any person to intentionally smell or inhale the fumes of any type of model glue or toxic vapors for the purpose of causing a condition of or inducing symptoms of intoxication, elation, euphoria, dizziness, excitement, irrational behavior, exhilaration, paralysis, stupefaction or dulling of the senses or nervous system; or for the purpose of, in any manner, changing, distorting or disturbing the audio, visual or mental processes. This Section shall not apply to the inhalation of any anesthesia for medical or dental purposes.

C. It shall be unlawful for any person to sell any type of model glue to a minor for any reason whatsoever.

D. It shall be unlawful for any person to sell or otherwise transfer possession of any type of model glue to any minor for any purpose whatsoever, unless the minor receiving possession of the model glue is the child or ward of and under the lawful custody of the vendor, donor or transferor of the glue.

E. Any person violating any provisions of this Section shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not less than twenty-five dollars nor more than one hundred dollars or imprisoned for not more than ninety days for each such offense or both.

Added by Acts 1966, No. 110, §1. Amended by Acts 1975, No. 215, §1; Acts 1997, No. 659, §1.



RS 14:93.2 - Tattooing and body piercing of minors; prohibition

§93.2. Tattooing and body piercing of minors; prohibition

A. It is unlawful for any person to tattoo or body pierce any other person under the age of eighteen without the consent of an accompanying parent or tutor of such person.

B. It is unlawful for any business entity to pierce the body of any person under the age of eighteen without the consent of a parent or legal custodian of such person.

C. Whoever is found guilty of violating the provisions of this Section shall be fined not less than one hundred dollars nor more than five hundred dollars or be imprisoned for not less than thirty days nor more than one year, or both.

Added by Acts 1968, No. 94, §1; Acts 1997, No. 684, §1; Acts 1997, No. 743, §1.



RS 14:93.2.1 - Child desertion

§93.2.1. Child desertion

A. Child desertion is the intentional or criminally negligent exposure of a child under the age of ten years, by a person who has the care, custody, or control of the child, to a hazard or danger against which the child cannot reasonably be expected to protect himself, or the desertion or abandonment of such child, knowing or having reason to believe that the child could be exposed to such hazard or danger.

B.(1) Whoever commits the crime of child desertion shall be fined not more than five hundred dollars or be imprisoned for not more than six months, or both.

(2) On a second and subsequent conviction, the offender shall be fined not more than five hundred dollars and imprisoned for not less than thirty days nor more than six months, at least thirty days of which shall be without benefit of probation or suspension of sentence.

Acts 1986, No. 370, §1; Acts 2003, No. 168, §1.



RS 14:93.2.2 - Unlawful placement of gold fillings, caps, and crowns; minors

§93.2.2. Unlawful placement of gold fillings, caps, and crowns; minors

It is unlawful for any person to replace a tooth or part of a tooth or associated tissue by means of a filling, cap, or crown made of any gold substance on any person under the age of eighteen without the consent of the parents or guardian of such person. Whoever violates the provisions of this Section shall be fined not less than five hundred dollars nor more than five thousand dollars.

Acts 1995, No. 1101, §1.



RS 14:93.2.3 - Second degree cruelty to juveniles

§93.2.3. Second degree cruelty to juveniles

A.(1) Second degree cruelty to juveniles is the intentional or criminally negligent mistreatment or neglect by anyone over the age of seventeen to any child under the age of seventeen which causes serious bodily injury or neurological impairment to that child.

(2) For purposes of this Section, "serious bodily injury" means bodily injury involving protracted and obvious disfigurement or protracted loss or impairment of the function of a bodily member, organ, or mental faculty, or substantial risk of death.

B. The providing of treatment by a parent or tutor in accordance with the tenets of a well-recognized religious method of healing, in lieu of medical treatment, shall not for that reason alone be considered to be intentional or criminally negligent mistreatment or neglect and shall be an affirmative defense to a prosecution under this Section.

C. Whoever commits the crime of second degree cruelty to juveniles shall be imprisoned at hard labor for not more than forty years.

Acts 1999, No. 191, §1.



RS 14:93.3 - Cruelty to persons with infirmities

3. OFFENSES AFFECTING THE HEALTH AND SAFETY

OF PERSONS WITH INFIRMITIES

§93.3. Cruelty to persons with infirmities

A. Cruelty to persons with infirmities is the intentional or criminally negligent mistreatment or neglect by any person, including a caregiver, whereby unjustifiable pain, malnourishment, or suffering is caused to a person with an infirmity, an adult with a disability, or a person who is aged, including but not limited to a person who is a resident of a nursing home, facility for persons with intellectual disabilities, mental health facility, hospital, or other residential facility.

B. "Caregiver" is defined as any person or persons who temporarily or permanently is responsible for the care of a person with an infirmity; an adult with a physical or mental disability; or a person who is aged, whether such care is voluntarily assumed or is assigned. Caregiver includes but is not limited to adult children, parents, relatives, neighbors, daycare institutions and facilities, adult congregate living facilities, and nursing homes which or who have voluntarily assumed or been assigned the care of a person who is aged, a person with an infirmity, or an adult with a disability; or have assumed voluntary residence with a person who is aged, a person with an infirmity, or an adult with a disability.

C. For the purposes of this Section, a person who is aged is any individual sixty years of age or older.

D. The providing of treatment by a caregiver in accordance with a well-recognized spiritual method of healing, in lieu of medical treatment, shall not for that reason alone be considered the intentional or criminally negligent mistreatment or neglect of a person with an infirmity, an adult with a disability, or a person who is aged. The provisions of this Subsection shall be an affirmative defense to a prosecution under this Section.

E.(1) Whoever commits the crime of cruelty to any person with an infirmity, adult with a disability, or person who is aged shall be fined not more than ten thousand dollars or imprisoned with or without hard labor for not more than ten years, or both. At least one year of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence when the act of cruelty to persons with infirmities was intentional and malicious.

(2) Upon a second or subsequent conviction, the offender shall be fined not more than ten thousand dollars and imprisoned at hard labor for not less than five years nor more than ten years. Five years of the sentence of imprisonment imposed shall be served without benefit of parole, probation, or suspension of sentence.

Added by Acts 1981, No. 850, §1; Acts 1987, No. 87, §1, eff. June 18, 1987; Acts 1994, 3rd Ex. Sess., No. 26, §1; Acts 1995, No. 841, §1; Acts 1995, No. 883, §1; Acts 2003, No. 434, §1; Acts 2010, No. 831, §1; Acts 2014, No. 811, §6, eff. June 23, 2014.



RS 14:93.4 - Exploitation of persons with infirmities

§93.4. Exploitation of persons with infirmities

A. Exploitation of persons with infirmities is:

(1) The intentional expenditure, diminution, or use by any person, including a caregiver, of the property or assets of a person with an infirmity, an adult with a disability, or a person who is aged, including but not limited to a resident of a nursing home, facility for persons with intellectual disabilities, mental health facility, hospital, or other residential facility without the express voluntary consent of the resident or the consent of a legally authorized representative of an incompetent resident, or by means of fraudulent conduct, practices, or representations.

(2) The use of the power of attorney or guardianship of a person with an infirmity, a person who is aged, or an adult with a disability for one's own profit or advantage by means of fraudulent conduct, practices, or representations.

B. Whoever commits the crime of exploitation of persons with infirmities shall be fined not more than ten thousand dollars or imprisoned, with or without hard labor, for not more than ten years, or both.

C. Whoever is convicted, or who enters a plea agreement for exploitation of persons with infirmities shall be prohibited from having access to the assets or property of the victim or of any other person with a disability or person who is aged. The offender shall be prohibited from being appointed as a power of attorney or guardian for the victim or any other person with a disability or person who is aged. The provisions of this Subsection shall not be construed to prohibit the offender from inheriting from the victim with an infirmity.

Acts 1992, No. 309, §1; Acts 1994, 3rd Ex. Sess., No. 26, §1; Acts 1995, No. 883, §1; Acts 1999, No. 1044, §1; Acts 2014, No. 811, §6, eff. June 23, 2014.

1As appears in enrolled bill.



RS 14:93.5 - Sexual battery of persons with infirmities

§93.5. Sexual battery of persons with infirmities

A. Sexual battery of persons with infirmities is the intentional engaging in any of the sexual acts listed in Subsection B of this Section with another person, who is not the spouse of the offender, when:

(1) The offender compels the victim, who is physically incapable of preventing the act because of advanced age or physical infirmity, to submit by placing the victim in fear of receiving bodily harm.

(2) The victim is incapable of resisting or of understanding the nature of the act by reason of stupor or abnormal condition of the mind produced by an intoxicating, narcotic, or anesthetic agent administered by or with the privity of the offender.

(3) The victim has such incapacity, by reason of a stupor or abnormal condition of mind from any cause, and the offender knew or should have known of the victim's incapacity.

(4) The victim is incapable, through unsoundness of mind, whether temporary or permanent, of understanding the nature of the act, and the offender knew or should have known of the victim's incapacity.

B. For purposes of this Section, "sexual acts" mean the following:

(1) The touching of the anus or genitals of the victim by the offender using any instrumentality or any part of the body of the offender; or

(2) The touching of the anus or genitals of the offender by the victim using any instrumentality or any part of the body of the victim.

C. Normal medical treatment and normal sanitary care shall not be construed as an offense under the provisions of this Section.

D. Whoever commits the crime of sexual battery of persons with infirmities shall be punished by imprisonment, with or without hard labor, for not more than ten years.

Acts 1992, No. 617, §1; Acts 2014, No. 811, §6, eff. June 23, 2014.



RS 14:93.10 - Definitions

4. UNLAWFUL SALE, PURCHASE, AND POSSESSION

OF ALCOHOLIC BEVERAGES

§93.10. Definitions

For purposes of R.S. 14:93.10 through 93.14, the following definitions shall apply:

(1) "Alcoholic beverage" means beer, distilled spirits, and wine containing one-half of one percent or more of alcohol by volume. Beer includes but is not limited to ale, lager, porter, stout, sake, and other similar fermented beverages brewed or produced from malt wholly or in part or from any substitute therefor. Distilled spirits include alcohol, ethanol, or spirits or wine in any form, including all dilutions and mixtures thereof from whatever process produced.

(2) "Public possession" means the possession of any alcoholic beverage for any reason, including consumption, on any street, highway, or waterway or in any public place or any place open to the public, including a club which is de facto open to the public. "Public possession" does not include the following:

(a) The possession or consumption of any alcoholic beverage:

(i) For an established religious purpose.

(ii) When a person under twenty-one years of age is accompanied by a parent, spouse, or legal guardian twenty-one years of age or older.

(iii) For medical purposes when purchased as an over the counter medication, or when prescribed or administered by a licensed physician, pharmacist, dentist, nurse, hospital, or medical institution.

(iv) In a private residence, which shall include a residential dwelling and up to twenty contiguous acres, on which the dwelling is located, owned by the same person who owns the dwelling.

(b) The sale, handling, transport, or service in dispensing of any alcoholic beverage pursuant to lawful ownership of an establishment or to lawful employment of a person under twenty-one years of age by a duly licensed manufacturer, wholesaler, or retailer of beverage alcohol.

(3) "Purchase" means acquisition by the payment of money or other consideration. Purchase does not include such acquisition for medical purposes either when purchased as over the counter medication or when prescribed or administered by a licensed physician, pharmacist, dentist, nurse, hospital, or medical institution.

Acts 1995, No. 639, §1; Acts 1996, 1st Ex. Sess., No. 78, §1; Acts 2011, No. 264, §1; Acts 2015, No. 212, §1.



RS 14:93.11 - Unlawful sales to persons under twenty-one

§93.11. Unlawful sales to persons under twenty-one

A. Unlawful sales to persons under twenty-one is the selling or otherwise delivering for value of any alcoholic beverage to any person under twenty-one years of age unless such person is the lawful owner or lawful employee of an establishment to which the sale is being made and is accepting such delivery pursuant to such ownership or employment. Lack of knowledge of the person's age shall not be a defense.

B. Whoever violates the provisions of this Section shall be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned for not less than thirty days nor more than six months, or both.

Acts 1995, No. 639, §1; Acts 1996, 1st Ex. Sess., No. 78, §1; Acts 2006, No. 570, §1.



RS 14:93.12 - Purchase and public possession of alcoholic beverages; exceptions; penalties

§93.12. Purchase and public possession of alcoholic beverages; exceptions; penalties

A. It is unlawful for any person under twenty-one years of age to purchase or have public possession of any alcoholic beverage.

B.(1) Whoever violates the provisions of this Section shall be fined not more than one hundred dollars.

(2) Any person apprehended while violating the provisions of this Section shall be issued a citation by the apprehending law enforcement officer, which shall be paid in the same manner as provided for the offenders of local traffic violations. A citation issued by a law enforcement officer for such violation shall not be included on the person's criminal history record.

(3) In addition to the penalties provided in Paragraph (1) of this Subsection, the driver's license of any person violating the provisions of this Section may be suspended upon conviction, plea of guilty, or nolo contendere for a period of one hundred eighty days. Upon conviction, plea of guilty, or nolo contendere, the court shall surrender the driver's license to the Department of Public Safety and Corrections for suspension in accordance with the provisions of this Section. Upon first conviction, the court may issue an order which authorizes the department to issue a restricted driver's license upon a demonstration to the court that a hardship would result from being unable to drive to school or work. Such restrictions shall be determined by the court.

Acts 1995, No. 639, §1; Acts 1996, 1st Ex. Sess., No. 78, §1; Acts 2005, No. 165, §1; Acts 2016, No. 354, §1.



RS 14:93.13 - Unlawful purchase of alcoholic beverages by persons on behalf of persons under twenty-one

§93.13. Unlawful purchase of alcoholic beverages by persons on behalf of persons under twenty-one

A. It is unlawful for any person, other than a parent, spouse, or legal guardian, as specified in R.S. 14:93.10(2)(a)(ii), to purchase on behalf of a person under twenty-one years of age any alcoholic beverage.

B.(1) Whoever violates the provisions of this Section shall be fined not more than five hundred dollars or imprisoned for not more than thirty days, or both.

(2) In addition to the penalties provided in Paragraph (1) of this Subsection, the driver's license of any person violating the provisions of this Section may be suspended upon conviction, plea of guilty, or nolo contendere for a period of one hundred eighty days. Upon conviction, plea of guilty, or nolo contendere, the court shall surrender the driver's license to the Department of Public Safety and Corrections for suspension in accordance with the provisions of this Section. Upon first conviction, the court may issue an order which authorizes the department to issue a restricted driver's license upon a demonstration to the court that suspension of his driving privileges will deprive him or his family of the necessities of life or prevent him from earning a livelihood. Such restrictions shall be determined by the court.

Acts 1995, No. 639, §1; Acts 1996, 1st Ex. Sess., No. 78, §1; Acts 2005, No. 165, §1.



RS 14:93.14 - Responsibilities of retail dealers not relieved

§93.14. Responsibilities of retail dealers not relieved

Nothing in R.S. 14:93.10 through 93.13 shall be construed as relieving any licensed retail dealer in alcoholic beverages any responsibilities imposed under the provisions of Title 26 of the Louisiana Revised Statutes of 1950.

Acts 1995, No. 639, §1; Acts 1996, 1st Ex. Sess., No. 78, §1.



RS 14:93.15 - Alcoholic beverage vaporizer; prohibitions

§93.15. Alcoholic beverage vaporizer; prohibitions

A. It is unlawful for any person to sell, deliver, give away, purchase, possess, or use an alcoholic beverage vaporizer.

B. This Section shall not apply to any other vaporizer device used for purposes other than vaporizing alcoholic beverages.

C. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 2006, No. 147, §1.



RS 14:93.20 - Repealed by Acts 1998, No. 71, 2, eff. June 25, 1998.

§93.20. Repealed by Acts 1998, No. 71, §2, eff. June 25, 1998.



RS 14:94 - ILLEGAL CARRYING AND DISCHARGE OF WEAPONS

PART VI. OFFENSES AFFECTING THE

PUBLIC GENERALLY

SUBPART A. OFFENSES AFFECTING THE PUBLIC SAFETY

1. ILLEGAL CARRYING AND DISCHARGE OF WEAPONS

§94. Illegal use of weapons or dangerous instrumentalities

A. Illegal use of weapons or dangerous instrumentalities is the intentional or criminally negligent discharging of any firearm, or the throwing, placing, or other use of any article, liquid, or substance, where it is foreseeable that it may result in death or great bodily harm to a human being.

B. Except as provided in Subsection E, whoever commits the crime of illegal use of weapons or dangerous instrumentalities shall be fined not more than one thousand dollars, or imprisoned with or without hard labor for not more than two years, or both.

C. Except as provided in Subsection E, on a second or subsequent conviction, the offender shall be imprisoned at hard labor for not less than five years nor more than seven years, without benefit of probation or suspension of sentence.

D. The enhanced penalty upon second and subsequent convictions provided for in Subsection C of this Section shall not be applicable in cases where more than five years have elapsed since the expiration of the maximum sentence, or sentences, of the previous conviction or convictions, and the time of the commission of the last offense for which he has been convicted. The sentence to be imposed in such event shall be the same as may be imposed upon a first conviction.

E. Whoever commits the crime of illegal use of weapons or dangerous instrumentalities by discharging a firearm from a motor vehicle located upon a public street or highway, where the intent is to injure, harm, or frighten another human being, shall be imprisoned at hard labor for not less than five nor more than ten years without benefit of probation or suspension of sentence.

F. Whoever commits the crime of illegal use of weapons or dangerous instrumentalities by discharging a firearm while committing, attempting to commit, conspiring to commit, or soliciting, coercing, or intimidating another person to commit a crime of violence or violation of the Uniform Controlled Dangerous Substances Law, shall be imprisoned at hard labor for not less then ten years nor more than twenty years, without benefit of parole, probation, or suspension of sentence. If the firearm used in violation of this Subsection is a machine gun or is equipped with a firearm silencer or muffler, as defined by R.S. 40:1751 and R.S. 40:1781, respectively, the offender shall be sentenced to imprisonment for not less than twenty years nor more than thirty years, without benefit of parole, probation, or suspension of sentence. Upon a second or subsequent conviction, under this Subsection, such offender shall be sentenced to imprisonment for not less than twenty years. If the violation of this Subsection, upon second or subsequent conviction, involves the use of a machine gun or a firearm equipped with a firearm silencer or muffler, such offender shall be sentenced to imprisonment for life without benefit of parole, probation, or suspension of sentence.

Amended by Acts 1958, No. 379, §§1, 3; Acts 1960, No. 550, §1; Acts 1966, No. 58, §1; Acts 1968, No. 647, §1; Acts 1972, No. 650, §1; Acts 1991, No. 904, §1; Acts 1992, No. 1015, §1; Acts 1995, No. 748, §1.



RS 14:95 - Illegal carrying of weapons

§95. Illegal carrying of weapons

A. Illegal carrying of weapons is:

(1) The intentional concealment of any firearm, or other instrumentality customarily used or intended for probable use as a dangerous weapon, on one's person; or

(2) The ownership, possession, custody or use of any firearm, or other instrumentality customarily used as a dangerous weapon, at any time by an enemy alien; or

(3) The ownership, possession, custody or use of any tools, or dynamite, or nitroglycerine, or explosives, or other instrumentality customarily used by thieves or burglars at any time by any person with the intent to commit a crime; or

(4)(a) The manufacture, ownership, possession, custody or use of any switchblade knife, spring knife or other knife or similar instrument having a blade which may be automatically unfolded or extended from a handle by the manipulation of a button, switch, latch or similar contrivance located on the handle.

(b) The provisions of this Paragraph shall not apply to the following:

(i) Any knife that may be opened with one hand by manual pressure applied to the blade or any projection of the blade.

(ii) Any knife that may be opened by means of inertia produced by the hand, wrist, or other movement, provided the knife has either a detent or other structure that provides resistance that shall be overcome in opening or initiating the opening movement of the blade or a bias or spring load toward the closed position.

(5)(a) The intentional possession or use by any person of a dangerous weapon on a school campus during regular school hours or on a school bus. "School" means any elementary, secondary, high school, or vo-tech school in this state and "campus" means all facilities and property within the boundary of the school property. "School bus" means any motor bus being used to transport children to and from school or in connection with school activities.

(b) The provisions of this Paragraph shall not apply to:

(i) A peace officer as defined by R.S. 14:30(B) in the performance of his official duties.

(ii) A school official or employee acting during the normal course of his employment or a student acting under the direction of such school official or employee.

(iii) Any person having the written permission of the principal or school board and engaged in competition or in marksmanship or safety instruction.

B.(1) Whoever commits the crime of illegal carrying of weapons shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

(2) Whoever commits the crime of illegal carrying of weapons with any firearm used in the commission of a crime of violence as defined in R.S. 14:2(B), shall be fined not more than two thousand dollars, or imprisoned, with or without hard labor, for not less than one year nor more than two years, or both. Any sentence issued pursuant to the provisions of this Paragraph and any sentence issued pursuant to a violation of a crime of violence as defined in R.S. 14:2(B) shall be served consecutively.

C. On a second conviction, the offender shall be imprisoned with or without hard labor for not more than five years.

D. On third and subsequent convictions, the offender shall be imprisoned with or without hard labor for not more than ten years without benefit of parole, probation, or suspension of sentence.

E. If the offender uses, possesses, or has under his immediate control any firearm, or other instrumentality customarily used or intended for probable use as a dangerous weapon, while committing or attempting to commit a crime of violence or while unlawfully in the possession of a controlled dangerous substance except the possession of fourteen grams or less of marijuana, or during the unlawful sale or distribution of a controlled dangerous substance, the offender shall be fined not more than ten thousand dollars and imprisoned at hard labor for not less than five nor more than ten years without the benefit of probation, parole, or suspension of sentence. Upon a second or subsequent conviction, the offender shall be imprisoned at hard labor for not less than twenty years nor more than thirty years without the benefit of probation, parole, or suspension of sentence.

F.(1) For purposes of determining whether a defendant has a prior conviction for a violation of this Section, a conviction pursuant to this Section or a conviction pursuant to an ordinance of a local governmental subdivision of this state which contains the elements provided for in Subsection A of this Section shall constitute a prior conviction.

(2) The enhanced penalty upon second, third, and subsequent convictions shall not be applicable in cases where more than five years have elapsed since the expiration of the maximum sentence, or sentences, of the previous conviction or convictions, and the time of the commission of the last offense for which he has been convicted; the sentence to be imposed in such event shall be the same as may be imposed upon a first conviction.

(3) Any ordinance that prohibits the unlawful carrying of firearms enacted by a municipality, town, or similar political subdivision or governing authority of this state shall be subject to the provisions of R.S. 40:1796.

G.(1) The provisions of this Section except Paragraph (4) of Subsection A shall not apply to sheriffs and their deputies, state and city police, constables and town marshals, or persons vested with police power when in the actual discharge of official duties. These provisions shall not apply to sheriffs and their deputies and state and city police who are not actually discharging their official duties, provided that such persons are full time, active, and certified by the Council on Peace Officer Standards and Training and have on their persons valid identification as duly commissioned law enforcement officers.

(2) The provisions of this Section except Paragraph (4) of Subsection A shall not apply to any law enforcement officer who is retired from full-time active law enforcement service with at least twelve years service upon retirement, nor shall it apply to any enforcement officer of the office of state parks, in the Department of Culture, Recreation and Tourism who is retired from active duty as an enforcement officer, provided that such retired officers have on their persons valid identification as retired law enforcement officers, which identification shall be provided by the entity which employed the officer prior to his or her public retirement. The retired law enforcement officer must be qualified annually in the use of firearms by the Council on Peace Officer Standards and Training and have proof of such qualification. This exception shall not apply to such officers who are medically retired based upon any mental impairment.

(3)(a) The provisions of this Section except Paragraph (4) of Subsection A shall not apply to active or retired reserve or auxiliary law enforcement officers qualified annually by the Council on Peace Officer Standards and Training and who have on their person valid identification as active or retired reserve law or auxiliary municipal police officers. The active or retired reserve or auxiliary municipal police officer shall be qualified annually in the use of firearms by the Council on Peace Officer Standards and Training and have proof of such certification.

(b) For the purposes of this Paragraph, a reserve or auxiliary municipal police officer shall be defined as a volunteer, non-regular, sworn member of a law enforcement agency who serves with or without compensation and has regular police powers while functioning as such agency's representative, and who participates on a regular basis in agency activities including, but not limited to those pertaining to crime prevention or control, and the preservation of the peace and enforcement of the law.

H.(1) Except as provided in Paragraph (A)(5) of this Section and in Paragraph (2) of this Subsection, the provisions of this Section shall not prohibit active justices or judges of the supreme court, courts of appeal, district courts, parish courts, juvenile courts, family courts, city courts, federal courts domiciled in the state of Louisiana, and traffic courts, members of either house of the legislature, officers of either house of the legislature, the legislative auditor, designated investigative auditors, constables, coroners, designated coroner investigators, district attorneys and designated assistant district attorneys, United States attorneys and assistant United States attorneys and investigators, the attorney general, designated assistant attorneys general, and justices of the peace from possessing and concealing a handgun on their person when such persons are qualified annually in the use of firearms by the Council on Peace Officer Standards and Training.

(2) Nothing in this Subsection shall permit the carrying of a weapon in the state capitol building.

I. The provisions of this Section shall not prohibit the carrying of a concealed handgun by a person who is a college or university police officer under the provisions of R.S. 17:1805 and who is carrying a concealed handgun in accordance with the provisions of that statute.

J. The provisions of this Section shall not prohibit the ownership of rescue knives by commissioned full-time law enforcement officers. The provisions of this Section shall not prohibit the carrying of rescue knives by commissioned full-time law enforcement officers who are in the actual discharge of their official duties. The provisions of this Section shall not prohibit the sale of rescue knives to commissioned full-time law enforcement officers. The provisions of this Section shall not prohibit the ownership or possession of rescue knives by merchants who own or possess the knives solely as inventory to be offered for sale to commissioned full-time law enforcement officers. As used in this Subsection, a "rescue knife" is a folding knife, which can be readily and easily opened with one hand and which has at least one blade which is designed to be used to free individuals who are trapped by automobile seat belts, or at least one blade which is designed for a similar purpose. No blade of a rescue knife shall exceed five inches in length.

K.(1) The provisions of this Section shall not prohibit a retired justice or judge of the supreme court, courts of appeal, district courts, parish courts, juvenile courts, family courts, city courts, retired attorney general, retired assistant attorneys general, retired district attorneys, and retired assistant district attorneys, from possessing and concealing a handgun on their person provided that such retired person is qualified annually in the use of firearms by the Council on Peace Officer Standards and Training and has on their person valid identification showing proof of their status as a retired justice, judge, attorney general, assistant attorney general, district attorney, or assistant district attorney.

(2) The retired justice, judge, attorney general, assistant attorney general, district attorney, or assistant district attorney shall be qualified annually in the use of firearms by the Council on Peace Officer Standards and Training and have proof of qualification. However, this Subsection shall not apply to a retired justice, judge, attorney general, assistant attorney general, district attorney, or assistant district attorney who is medically retired based upon any mental impairment, or who has entered a plea of guilty or nolo contendere to or been found guilty of a felony offense. For the purposes of this Subsection, "retired district attorney" or "retired assistant district attorney" shall mean a district attorney or an assistant district attorney receiving retirement benefits from the District Attorneys' Retirement System.

Amended by Acts 1956, No. 345, §1; Acts 1958, No. 21, §1; Acts 1958, No. 379, §§1, 3; Acts 1968, No. 647, §1; Acts 1975, No. 492, §1; Acts 1986, No. 38, §1; Acts 1992, No. 1017, §1; Acts 1993, No. 636, §1; Acts 1993, No. 844, §1; Acts 1994, 3rd Ex. Sess., No. 143, §1; Acts 1995, No. 636, §1; Acts 1995, No. 930, §1; Acts 1995, No. 1195, §1; Acts 1995, No. 1199, §1; Acts 1997, No. 508, §1; Acts 1997, No. 611, §1; Acts 1997, No. 1064, §1; Acts 1999, No. 738, §1; Acts 1999, No. 924, §1; Acts 1999, No. 953, §1; Acts 2003, No. 608, §1; Acts 2003, No. 766, §1; Acts 2006, No. 515, §1; Acts 2006, No. 589, §1; Acts 2008, No. 172, §1; Acts 2011, No. 159, §1; Acts 2012, No. 302, §1; Acts 2012, No. 383, §1; Acts 2014, No. 390, §2; Acts 2014, No. 776, §1, eff. June 19, 2014; Acts 2015, No. 176, §1; Acts 2015, No. 288, §1; Acts 2016, No. 541, §1; Acts 2016, No. 543, §1.



RS 14:95.1 - Possession of firearm or carrying concealed weapon by a person convicted of certain felonies

§95.1. Possession of firearm or carrying concealed weapon by a person convicted of certain felonies

A. It is unlawful for any person who has been convicted of a crime of violence as defined in R.S. 14:2(B) which is a felony or simple burglary, burglary of a pharmacy, burglary of an inhabited dwelling, unauthorized entry of an inhabited dwelling, felony illegal use of weapons or dangerous instrumentalities, manufacture or possession of a delayed action incendiary device, manufacture or possession of a bomb, or possession of a firearm while in the possession of or during the sale or distribution of a controlled dangerous substance, or any violation of the Uniform Controlled Dangerous Substances Law which is a felony, or any crime which is defined as a sex offense in R.S. 15:541, or any crime defined as an attempt to commit one of the above-enumerated offenses under the laws of this state, or who has been convicted under the laws of any other state or of the United States or of any foreign government or country of a crime which, if committed in this state, would be one of the above-enumerated crimes, to possess a firearm or carry a concealed weapon.

B. Whoever is found guilty of violating the provisions of this Section shall be imprisoned at hard labor for not less than ten nor more than twenty years without the benefit of probation, parole, or suspension of sentence and be fined not less than one thousand dollars nor more than five thousand dollars. Notwithstanding the provisions of R.S. 14:27, whoever is found guilty of attempting to violate the provisions of this Section shall be imprisoned at hard labor for not more than seven and one-half years and fined not less than five hundred dollars nor more than two thousand five hundred dollars.

C. The provisions of this Section prohibiting the possession of firearms and carrying concealed weapons by persons who have been convicted of certain felonies shall not apply to any person who has not been convicted of any felony for a period of ten years from the date of completion of sentence, probation, parole, or suspension of sentence.

D. For the purposes of this Section, "firearm" means any pistol, revolver, rifle, shotgun, machine gun, submachine gun, black powder weapon, or assault rifle which is designed to fire or is capable of firing fixed cartridge ammunition or from which a shot or projectile is discharged by an explosive.

Added by Acts 1975, No. 492, §2. Amended by Acts 1980, No. 279, §1; Acts 1985, No. 947, §1; Acts 1990, No. 328, §1; Acts 1992, No. 403, §1; Acts 1994, 3rd Ex. Sess., No. 28, §1; Acts 1995, No. 987, §1; Acts 2003, No. 674, §1; Acts 2009, No. 154, §1; Acts 2009, No. 160, §1; Acts 2010, No. 815, §1; Acts 2010, No. 942, §1.



RS 14:95.1.1 - Illegally supplying a felon with a firearm

§95.1.1. Illegally supplying a felon with a firearm

A. Illegally supplying a felon with a firearm is the intentional giving, selling, donating, providing, lending, delivering, or otherwise transferring a firearm to any person known by the offender to be a person convicted of a felony and prohibited from possessing a firearm as provided for in R.S. 14:95.1.

B. Whoever commits the crime of illegally supplying a felon with a firearm shall be imprisoned for not more than five years and may be fined not less than one thousand dollars nor more than five thousand dollars. At least one year of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence.

Acts 2004, No. 385, §1.



RS 14:95.1.2 - Illegally supplying a felon with ammunition

§95.1.2. Illegally supplying a felon with ammunition

A. Illegally supplying a felon with ammunition is the intentional giving, selling, donating, providing, lending, delivering, or otherwise transferring ammunition to any person known by the offender to be a person convicted of a felony and prohibited from possessing a firearm as provided for in R.S. 14:95.1.

B. For the purposes of this Section, the following words shall have the following meanings:

(1) "Ammunition" means any projectiles with their fuses, propelling charges, or primers fired from any firearm.

(2) "Firearm" means any pistol, revolver, rifle, shotgun, machine gun, submachine gun, or assault rifle, which is designed to fire or is capable of firing fixed cartridge ammunition or from which a shot or projectile is discharged by an explosive.

C. Whoever commits the crime of illegally supplying a felon with ammunition shall be imprisoned for not more than five years and may be fined not less than one thousand dollars nor more than five thousand dollars.

Acts 2008, No. 622, §1.



RS 14:95.1.3 - Fraudulent firearm and ammunition purchase

§95.1.3. Fraudulent firearm and ammunition purchase

A. It is unlawful for any person:

(1) To knowingly solicit, persuade, encourage, or entice a licensed dealer or private seller of firearms or ammunition to sell a firearm or ammunition under circumstances which the person knows would violate the laws of this state or of the United States.

(2) To provide to a licensed dealer or private seller of firearms or ammunition what the person knows to be materially false information with intent to deceive the dealer or seller about the legality of a sale of a firearm or ammunition.

(3) To willfully procure another person to engage in conduct prohibited by this Section.

B. For purposes of this Section:

(1) "Ammunition" means any cartridge, shell, or projectile designed for use in a firearm.

(2) "Licensed dealer" means a person who is licensed pursuant to 18 U.S.C. §923 to engage in the business of dealing in firearms or ammunition.

(3) "Materially false information" means information that portrays an illegal transaction as legal or a legal transaction as illegal.

(4) "Private seller" means a person who sells or offers for sale any firearm or ammunition.

C. The provisions of this Section shall not apply to a law enforcement officer acting in his official capacity or to a person acting at the direction of such law enforcement officer.

D. Whoever violates the provisions of this Section shall be fined not less than one thousand dollars or more than five thousand dollars, or imprisoned, with or without hard labor, for not less than one year or more than five years, or both. At least one year of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence.

Acts 2012, No. 335, §1.



RS 14:95.2 - Carrying a firearm or dangerous weapon by a student or nonstudent on school property, at school-sponsored functions, or in a firearm-free zone

§95.2. Carrying a firearm or dangerous weapon by a student or nonstudent on school property, at school-sponsored functions, or in a firearm-free zone

A. Carrying a firearm, or dangerous weapon as defined in R.S. 14:2, by a student or nonstudent on school property, at a school sponsored function, or in a firearm-free zone is unlawful and shall be defined as possession of any firearm or dangerous weapon, on one's person, at any time while on a school campus, on school transportation, or at any school sponsored function in a specific designated area including but not limited to athletic competitions, dances, parties, or any extracurricular activities, or within one thousand feet of any school campus.

B. For purposes of this Section, the following words have the following meanings:

(1) "Campus" means all facilities and property within the boundary of the school property.

(2) "Nonstudent" means any person not registered and enrolled in that school or a suspended student who does not have permission to be on the school campus.

(3) "School" means any elementary, secondary, high school, vocational-technical school, college, or university in this state.

(4) "School bus" means any motor bus being used to transport children to and from school or in connection with school activities.

C. The provisions of this Section shall not apply to:

(1) A federal law enforcement officer or a Louisiana-commissioned state or local Post Certified law enforcement officer who is authorized to carry a firearm.

(2) A school official or employee acting during the normal course of his employment or a student acting under the direction of such school official or employee.

(3) Any person having the written permission of the principal or as provided in R.S. 17:3361.1.

(4) The possession of a firearm occurring within one thousand feet of school property and entirely on private property, or entirely within a private residence, or in accordance with a concealed handgun permit issued pursuant to R.S. 40:1379.1 or 1379.3.

(5) Any constitutionally protected activity which cannot be regulated by the state, such as a firearm contained entirely within a motor vehicle.

(6) Any student carrying a firearm to or from a class, in which he is duly enrolled, that requires the use of the firearm in the class.

(7) A student enrolled or participating in an activity requiring the use of a firearm including but not limited to any ROTC function under the authorization of a university.

(8) A student who possesses a firearm in his dormitory room or while going to or from his vehicle or any other person with permission of the administration.

D.(1) Whoever commits the crime of carrying a firearm, or a dangerous weapon as defined in R.S. 14:2, by a student or nonstudent on school property, at a school-sponsored function, or in a firearm-free zone shall be imprisoned at hard labor for not more than five years.

(2) Whoever commits the crime of carrying a firearm, or a dangerous weapon as defined in R.S. 14:2, on school property or in a firearm-free zone with the firearm or dangerous weapon being used in the commission of a crime of violence as defined in R.S. 14:2(B) on school property or in a firearm-free zone, shall be fined not more than two thousand dollars, or imprisoned, with or without hard labor, for not less than one year nor more than five years, or both. Any sentence issued pursuant to the provisions of this Paragraph and any sentence issued pursuant to a violation of a crime of violence as defined in R.S. 14:2(B) shall be served consecutively. Upon commitment to the Department of Public Safety and Corrections after conviction for a crime committed on school property, at a school-sponsored function or in a firearm-free zone, the department shall have the offender evaluated through appropriate examinations or tests conducted under the supervision of the department. Such evaluation shall be made within thirty days of the order of commitment.

E. Lack of knowledge that the prohibited act occurred on or within one thousand feet of school property shall not be a defense.

F.(1) School officials shall notify all students and parents of the impact of this legislation and shall post notices of the impact of this Section at each major point of entry to the school. These notices shall be maintained as permanent notices.

(2)(a) If a student is detained by the principal or other school official for violation of this Section or the school principal or other school official confiscates or seizes a firearm or concealed weapon from a student while upon school property, at a school function, or on a school bus, the principal or other school official in charge at the time of the detention or seizure shall immediately report the detention or seizure to the police department or sheriff's department where the school is located and shall deliver any firearm or weapon seized to that agency.

(b) The confiscated weapon shall be disposed of or destroyed as provided by law.

(3) If a student is detained pursuant to Paragraph (2) of this Subsection for carrying a concealed weapon on campus, the principal shall immediately notify the student's parents.

(4) If a person is arrested for carrying a concealed weapon on campus by a university or college police officer, the weapon shall be given to the sheriff, chief of police, or other officer to whom custody of the arrested person is transferred as provided by R.S. 17:1805(B).

G. Any principal or school official in charge who fails to report the detention of a student or the seizure of a firearm or concealed weapon to a law enforcement agency as required by Paragraph (F)(2) of this Section within seventy-two hours of notice of the detention or seizure may be issued a misdemeanor summons for a violation hereof and may be fined not more than five hundred dollars or sentenced to not more than forty hours of community service, or both. Upon successful completion of the community service or payment of the fine, or both, the arrest and conviction shall be set aside as provided for in Code of Criminal Procedure Article 894(B).

Acts 1991, No. 833, §1; Acts 1992, No. 197, §1; Acts 1993, No. 844, §1; Acts 1993, No. 1031, §1; Acts 1994, 3rd Ex. Sess., No. 25, §1; Acts 1994, 3rd Ex. Sess., No. 38, §1; Acts 1994, 3rd Ex. Sess., No. 107, §1; Acts 1999, No. 1236, §1; Acts 2010, No. 925, §1; Acts 2013, No. 400, §1; Acts 2014, No. 324, §1.



RS 14:95.2.1 - Illegal carrying of a firearm at a parade with any firearm used in the commission of a crime of violence

§95.2.1. Illegal carrying of a firearm at a parade with any firearm used in the commission of a crime of violence

A. Whoever commits the crime of illegal carrying of weapons pursuant to R.S. 14:95 with any firearm used in the commission of a crime of violence as defined in R.S. 14:2(B), within one thousand feet of any parade or demonstration for which a permit is issued by a governmental entity, shall be fined not more than two thousand dollars, or imprisoned, with or without hard labor, for not less than one year nor more than five years, or both. Any sentence issued pursuant to the provisions of this Subsection and any sentence issued pursuant to a violation of a crime of violence as defined in R.S. 14:2(B) shall be served consecutively.

B. As used in this Section, the following words mean:

(1) "Firearm" means any pistol, revolver, rifle, shotgun, machine gun, submachine gun, or assault rifle, which is designed to fire or is capable of firing fixed cartridge ammunition or from which a shot or projectile is discharged by an explosive.

(2) "Parade" for the purposes of this Section shall be defined as any celebration of Mardi Gras or directly related pre-Lenten or carnival related festivities, school parades, parish parades, state parades or municipal parades, or any demonstration for which a permit is issued by a governmental entity.

(3) "Parade route" means any public sidewalk, street, highway, bridge, alley, road, or other public passageway upon which a parade travels.

C. Lack of knowledge that the prohibited act occurred on or within one thousand feet of the parade route shall not be a defense.

Acts 2004, No. 661, §1.



RS 14:95.2.2 - Reckless discharge of a firearm at a parade or demonstration

§95.2.2. Reckless discharge of a firearm at a parade or demonstration

A. Reckless discharge of a firearm at a parade or demonstration is the reckless or criminally negligent discharge of a firearm within one thousand feet of any parade, demonstration, or gathering for which a permit is issued by a governmental entity.

B. For the purposes of this Section:

(1) "Firearm" means any pistol, revolver, rifle, shotgun, machine gun, submachine gun, excluding black powder weapons, or assault rifle which is designed to fire or is capable of firing fixed cartridge ammunition or from which a shot or projectile is discharged by an explosive.

(2) "Parade" for the purposes of this Section shall be defined as any celebration of Mardi Gras or directly related pre-Lenten or carnival-related festivities, school parades, parish parades, state parades, or municipal parades, or any demonstration or gathering for which a permit is issued by a governmental entity.

(3) "Reckless or criminally negligent" means that although neither specific nor general criminal intent is present, there is such disregard of the interest of others that the offender's conduct amounts to a gross deviation below the standard of care expected to be maintained by a reasonably careful man under like circumstances.

C. The provisions of this Section shall not apply to:

(1) A federal, state, or local law enforcement officer in the performance of his official duties.

(2) The possession of a firearm occurring within one thousand feet of a public gathering entirely within a private residence or in accordance with a concealed handgun permit issued pursuant to R.S. 40:1379.1.

(3) The possession or discharge of a firearm by a person who holds a valid certificate as a living historian in the use, storage, and handling of black powder issued by the Louisiana office of state parks for the purpose of historic reenactments if the firearm is a black powder weapon which is an antique firearm as defined in 18 U.S.C. 921(a)(16), or an antique device exempted from the term "destructive device" in 18 U.S.C. 921(a)(4).

(4) The discharge of a firearm by a person engaged in any lawful hunting or sport shooting activity on public or private property.

D. Whoever commits the crime of reckless or negligent discharge of a firearm at a parade or demonstration shall be sentenced to imprisonment at hard labor for not less than five nor more than fifteen years, at least three years of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence and shall be fined not more than five thousand dollars.

E. The provisions of this Section shall not apply to the discharge of any firearm which has been authorized as part of the parade itself.

Acts 2009, No. 150, §1; Acts 2012, No. 382, §1.



RS 14:95.3 - Unlawful use of body armor

§95.3. Unlawful use or possession of body armor

A.(1) It is unlawful for any person to possess body armor who has been convicted of any of the following:

(a) A crime of violence as defined in R.S. 14:2(B) which is a felony.

(b) Simple burglary, burglary of a pharmacy, or burglary of an inhabited dwelling.

(c) Unauthorized entry of an inhabited dwelling.

(d) Felony illegal use of weapons or dangerous instrumentalities.

(e) Manufacture or possession of a delayed action incendiary device.

(f) Manufacture or possession of a bomb.

(g) Any violation of the Uniform Controlled Dangerous Substances Law.

(h) Any crime defined as an attempt to commit one of the offenses enumerated in Subparagraphs (a) through (g) of this Paragraph.

(i) Any law of any other state or of the United States or of any foreign government or country of a crime which, if committed in this state, would be one of the crimes enumerated in Subparagraphs (a) through (h) of this Paragraph.

(2) The prohibition in Paragraph (1) of this Subsection shall not apply to any person who is participating in a witness protection program.

B. No person shall use or wear body armor while committing any of the crimes enumerated in Subparagraphs (A)(1)(a) through (i) of this Section.

C. Whoever violates the provisions of this Section shall be fined not more than two thousand dollars or imprisoned with or without hard labor for not more than two years, or both.

D. For the purposes of this Section, "body armor" shall mean bullet resistant metal or other material intended to provide protection from weapons or bodily injury.

Added by Acts 1983, No. 286, §1; Acts 2003, No. 1140, §1.



RS 14:95.4 - Repealed

§95.4. Repealed by Acts 2016, No. 201, §1.



RS 14:95.5 - Possession of firearm on premises of alcoholic beverage outlet

§95.5. Possession of firearm on premises of alcoholic beverage outlet

A. No person shall intentionally possess a firearm while on the premises of an alcoholic beverage outlet.

B. "Alcoholic beverage outlet" as used herein means any commercial establishment in which alcoholic beverages of either high or low alcoholic content are sold in individual servings for consumption on the premises, whether or not such sales are a primary or incidental purpose of the business of the establishment.

C.(1) The provisions of this Section shall not apply to the owner or lessee of an alcoholic beverage outlet, an employee of such owner or lessee, or to a law enforcement officer or other person vested with law enforcement authority or listed in R.S. 14:95(G) or (H).

(2) The provisions of this Section shall not apply to a person possessing a firearm in accordance with a concealed handgun permit issued pursuant to R.S. 40:1379.1 or 1379.3 on the premises of an alcoholic beverage outlet which has been issued a Class A-Restaurant permit, as defined in Part II of Chapter 1 or Part II of Chapter 2 of Title 26 of the Louisiana Revised Statutes of 1950.

(3) The provisions of this Section shall not be construed to limit the ability of a sheriff or chief law enforcement officer to establish policies within his department or office regarding the carrying of a concealed handgun on the premises of an alcoholic beverage outlet by any law enforcement officer under his authority.

D. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 1985, No. 765, §1; Acts 2014, No. 147, §1.



RS 14:95.6 - Firearm-free zone; notice; signs; crime; penalties

§95.6. Firearm-free zone; notice; signs; crime; penalties

A. A "firearm-free zone" is an area inclusive of any school campus and within one thousand feet of any such school campus, and within a school bus, wherein the possession of firearms is prohibited, except as specifically set forth in Subsection B of this Section and R.S. 14:95.2(C).

B. The provisions of this Section shall not apply to:

(1) A federal, state, or local law enforcement building.

(2) A military base.

(3) A commercial establishment which is permitted by law to have firearms or armed security.

(4) Private premises where a firearm is kept pursuant to law.

(5) Any constitutionally protected activity within the firearm-free zone, such as a firearm contained entirely within a motor vehicle.

C. For purposes of this Section:

(1) "School" means any public or private elementary, secondary, high school, or vocational-technical school, college, or university in this state.

(2) "School campus" means all facilities and property within the boundary of the school property.

(3) "School bus" means any motor bus being used to transport children to and from school or in connection with school activities.

D. The local governing authority which has jurisdiction over zoning matters in which each firearm-free zone is located shall publish a map clearly indicating the boundaries of each firearm-free zone in accordance with the specifications in Subsection A. The firearm-free zone map shall be made an official public document and placed with the clerk of court for the parish or parishes in which the firearm-free zone is located.

E.(1) The state superintendent of education, with the approval of the State Board of Elementary and Secondary Education, and the commissioner of higher education, with the approval of the Board of Regents, shall develop a method by which to mark firearm-free zones, including the use of signs or other markings suitable to the situation. Signs or other markings shall be located in a visible manner on or near each school and on and in each school bus indicating that such area is a firearm-free zone and that such zone extends to one thousand feet from the boundary of school property. The state Department of Education shall assist each approved school with the posting of notice as required in this Subsection.

(2) Signs or other markings, in addition to the method developed pursuant to Paragraph (1) of this Subsection, shall provide notice that armed law enforcement officers are permitted within the firearm-free zone by including in the signs or other markings the language "Law Enforcement Weapons Permitted" or language substantially similar thereto.

F.(1) It is unlawful for any person to cover, remove, deface, alter, or destroy any sign or other marking identifying a firearm-free zone as provided in this Section.

(2) Whoever violates the provisions of this Subsection shall be fined not more than one thousand dollars or imprisoned for not more than six months, or both.

Acts 1992, No. 197, §1; Acts 1993, No. 844, §1; Acts 1993, No. 1031, §1; Acts 2016, No. 337, §1.



RS 14:95.7 - Possession of or dealing in firearms with obliterated numbers or marks

§95.7. Possession of or dealing in firearms with obliterated numbers or marks

A. No person shall intentionally receive, possess, carry, conceal, buy, sell, or transport any firearm from which the serial number or mark of identification has been obliterated.

B. This Section shall not apply to any firearm which is an antique or war relic and is inoperable or for which ammunition is no longer manufactured in the United States and is not readily available in the ordinary channels of commercial trade, or which was originally manufactured without such a number.

C. Whoever violates the provisions of this Section shall be fined not more than one thousand dollars and imprisoned as follows:

(1) For a first offense, the penalty shall be imprisonment, with or without hard labor, for not less than one year nor more than five years.

(2) For a second or subsequent offense, the penalty shall be imprisonment, with or without hard labor, for not less than two years nor more than ten years.

Acts 1993, No. 85, §1; Acts 2012, No. 478, §1.



RS 14:95.8 - Illegal possession of a handgun by a juvenile

§95.8. Illegal possession of a handgun by a juvenile

A. It is unlawful for any person who has not attained the age of seventeen years knowingly to possess any handgun on his person. Any person possessing any handgun in violation of this Section commits the offense of illegal possession of a handgun by a juvenile.

B.(1) On a first conviction, the offender shall be fined not more than one hundred dollars and imprisoned for not less than ninety days and not more than six months.

(2) On a second conviction, the offender shall be fined not more than five hundred dollars and imprisoned with or without hard labor for not more than two years.

(3) On a third or subsequent conviction, the offender shall be fined not more than one thousand dollars and imprisoned at hard labor for not more than five years.

(4) A juvenile adjudicated delinquent under this Section, having been previously found guilty or adjudicated delinquent for any crime of violence as defined by R.S. 14:2(B), or attempt or conspiracy to commit any such offense, shall upon a first or subsequent conviction be fined not less than five hundred dollars and not more than one thousand dollars and shall be imprisoned with or without hard labor for not less than six months and not more than five years. At least ninety days shall be served without benefit of probation, parole, or suspension of sentence.

C. The provisions of this Section shall not apply to any person under the age of seventeen years who is:

(1) Attending a hunter's safety course or a firearms safety course.

(2) Engaging in practice in the use of a firearm or target shooting at an established range.

(3) Hunting or trapping pursuant to a valid license issued to him pursuant to the laws of this state.

(4) Traveling to or from any activity described in Paragraph (1), (2), or (3) of this Subsection while in possession of an unloaded gun.

(5) On real property with the permission of his parent or legal guardian and with the permission of the owner or lessee of the property.

(6) At such person's residence and who, with the permission of such person's parent or legal guardian, possesses a handgun.

(7) Possessing a handgun with the written permission of such person's parent or legal guardian; provided that such person carries on his person a copy of such written permission.

D. For the purposes of this Section "handgun" means a firearm as defined in R.S. 14:37.2, provided however, that the barrel length shall not exceed twelve inches.

Acts 1999, No. 1218, §1.



RS 14:95.9 - Wearing or possessing body armor, by a student or nonstudent on school property, at school-sponsored functions, or in firearm-free zones

§95.9. Wearing or possessing body armor, by a student or nonstudent on school property, at school-sponsored functions, or in firearm-free zones

A. Wearing or possessing body armor, by a student or nonstudent on school property, at a school-sponsored function, or in a firearm-free zone is unlawful and shall be defined as wearing or possessing of body armor, on one's person, at any time while on a school campus, on school transportation, or at any school-sponsored function in a specific designated area including but not limited to athletic competitions, dances, parties, or any extracurricular activities, or within one thousand feet of any school campus.

B. For purposes of this Section, the following words have the following meanings:

(1) "Body armor" shall mean bullet-resistant metal or other material intended to provide protection from weapons or bodily injury.

(2) "Campus" means all facilities and property within the boundary of the school property.

(3) "Nonstudent" means any person not registered and enrolled in that school or a suspended student who does not have permission to be on the school campus.

(4) "School" means any elementary, secondary, high school, vocational-technical school, college, or university in this state.

(5) "School bus" means any motor bus being used to transport children to and from school or in connection with school activities.

C. The provisions of this Section shall not apply to:

(1) A federal, state, or local law enforcement officer in the performance of his official duties.

(2) A school official or employee acting during the normal course of his employment or a student acting under the direction of such school official or employee.

(3) A person who has notified the school principal or chancellor in writing at least twenty-four hours prior to wearing body armor.

(4) The wearing or possessing of body armor occurring within one thousand feet of school property and entirely on private property, or entirely within a private residence, or in accordance with a concealed handgun permit issued pursuant to R.S. 40:1379.1.

(5) Any constitutionally protected activity which cannot be regulated by the state, such as body armor contained entirely within a motor vehicle.

(6) Any student wearing or possessing body armor to or from a class, in which he is duly enrolled, that requires the use of the body armor in the class.

(7) A student enrolled or participating in an activity requiring the use of body armor.

D. Whoever commits the crime of wearing or possessing body armor by a student or nonstudent on school property, at a school-sponsored function, or in a firearm-free zone shall be fined not more than one thousand dollars, or imprisoned, without hard labor, for not less than six months nor more than one year, or both.

E. Lack of knowledge that the prohibited act occurred on or within one thousand feet of school property shall not be a defense.

F.(1) School officials shall notify all students and parents of the impact of this legislation and shall post notices of the impact of this Section at each major point of entry to the school. These notices shall be maintained as permanent notices.

(2) If a student is detained by the principal or other school official for violation of this Section or the school principal or other school official confiscates or seizes body armor from a student while upon school property, at a school function, or on a school bus, the principal or other school official in charge at the time of the detention or seizure shall immediately report the detention or seizure to the police department or sheriff's department where the school is located and shall deliver any body armor seized to that agency.

(3) If a student is detained pursuant to Paragraph (2) of this Subsection for wearing or possessing body armor on campus, the principal shall immediately notify the student's parents.

G. Any principal or school official in charge who fails to report the detention of a student or the seizure of body armor to a law enforcement agency as required by Paragraph (F)(2) of this Section within seventy-two hours of notice of the detention or seizure may be issued a misdemeanor summons for a violation of this Section and may be fined not more than five hundred dollars or sentenced to not more than forty hours of community service, or both. Upon successful completion of the community service or payment of the fine, or both, the arrest and conviction shall be set aside as provided for in Code of Criminal Procedure Article 894(B).

Acts 2008, No. 747, §1.



RS 14:95.10 - Possession of a firearm or carrying of a concealed weapon by a person convicted of domestic abuse battery

§95.10. Possession of a firearm or carrying of a concealed weapon by a person convicted of domestic abuse battery

A. It is unlawful for any person who has been convicted of the crime of domestic abuse battery, R.S. 14:35.3, to possess a firearm or carry a concealed weapon.

B. Whoever is found guilty of violating the provisions of this Section shall be imprisoned with or without hard labor for not less than one year nor more than five years and shall be fined not less than five hundred dollars nor more than one thousand dollars.

C. A person shall not be considered to have been convicted of domestic abuse battery for purposes of this Section unless the person was represented by counsel in the case, or knowingly and intelligently waived the right to counsel in the case; and in the case of a prosecution for an offense described in this Section for which a person was entitled to a jury trial in the jurisdiction in which the case was tried, either the case was tried by a jury, or the person knowingly and intelligently waived the right to have the case tried by a jury, by guilty plea or otherwise. A person shall not be considered convicted of R.S. 14:35.3 for the purposes of this Section if the conviction has been expunged, set aside, or is an offense for which the person has been pardoned or had civil rights restored unless the pardon, expungement, or restoration of civil rights expressly provides that the person may not ship, possess, or receive firearms.

D. For the provisions of this Section, "firearm" means any pistol, revolver, rifle, shotgun, machine gun, submachine gun, black powder weapon, or assault rifle which is designed to fire or is capable of firing fixed cartridge ammunition or from which a shot or projectile is discharged by an explosive.

E. The provisions of this Section prohibiting the possession of firearms and carrying concealed weapons by persons who have been convicted of domestic abuse battery shall not apply to any person who has not been convicted of domestic abuse battery for a period of ten years from the date of completion of sentence, probation, parole, or suspension of sentence.

Acts 2014, No. 195, §1.



RS 14:96 - Aggravated obstruction of a highway of commerce

2. OBSTRUCTING HIGHWAYS OF COMMERCE

§96. Aggravated obstruction of a highway of commerce

A. Aggravated obstruction of a highway of commerce is the intentional or criminally negligent placing of anything or performance of any act on any railway, railroad, navigable waterway, road, highway, thoroughfare, or runway of an airport, wherein it is foreseeable that human life might be endangered.

B. Whoever commits the crime of aggravated obstruction of a highway of commerce shall be imprisoned, with or without hard labor, for not more than fifteen years.

Amended by Acts 1977, No. 173, §1; Acts 2014, No. 791, §7.



RS 14:97 - Simple obstruction of a highway of commerce

§97. Simple obstruction of a highway of commerce

A. Simple obstruction of a highway of commerce is the intentional or criminally negligent placing of anything or performance of any act on any railway, railroad, navigable waterway, road, highway, thoroughfare, or runway of an airport, which will render movement thereon more difficult.

B. Whoever commits the crime of simple obstruction of a highway of commerce shall be fined not more than two hundred dollars, or imprisoned for not more than six months, or both.

Acts 2014, No. 791, §7.



RS 14:97.1 - Solicitation on an interstate highway

§97.1. Solicitation on an interstate highway

A. Solicitation on an interstate highway is the intentional act of soliciting, begging, panhandling or otherwise requesting anything of value on any interstate highway, or on any entrance or exit ramp of an interstate highway.

B. Whoever commits the crime of solicitation on an interstate highway shall be fined not more than two hundred dollars, or imprisoned for not more than six months, or both.

Acts 1997, No. 1099, §1.



RS 14:97.2 - Unlawful sale, purchase, possession, or use of traffic signal preemption devices

§97.2. Unlawful sale, purchase, possession, or use of traffic signal preemption devices

A. It shall be unlawful for any person to sell, purchase, possess, or use a traffic signal preemption device except under the following circumstances:

(1) The owner or operator of an emergency service vehicle for use in providing emergency services, including but not limited to law enforcement vehicles, fire-fighting vehicles, emergency medical service vehicles, or ambulance vehicles;

(2) The owner or operator of a department of transportation, city, or parish maintenance vehicle for use in performing traffic control signal tests or maintenance;

(3) The owner or operator of a public transit vehicle for use in providing transit service; or

(4) An employee or agent of a traffic control signal preemption device manufacturer or retailer in the course of his employment in providing, selling, manufacturing, or transporting a traffic control signal preemption device to an individual, entity, or agency listed in this Subsection.

B. Whoever violates the provisions of this Section shall be fined not more than five thousand dollars, imprisoned for not more than one year, or both.

C. For purposes of this Section, "traffic control preemption device" means a device that interferes with or alters the operation of a traffic control signal.

Acts 2004, No. 366, §1.



RS 14:98 - Operating a vehicle while intoxicated

3. DRIVING OFFENSES

§98. Operating a vehicle while intoxicated

A.(1) The crime of operating a vehicle while intoxicated is the operating of any motor vehicle, aircraft, watercraft, vessel, or other means of conveyance when any of the following conditions exist:

(a) The operator is under the influence of alcoholic beverages.

(b) The operator's blood alcohol concentration is 0.08 percent or more by weight based on grams of alcohol per one hundred cubic centimeters of blood.

(c) The operator is under the influence of any controlled dangerous substance listed in Schedule I, II, III, IV, or V as set forth in R.S. 40:964.

(d)(i) The operator is under the influence of a combination of alcohol and one or more drugs that are not controlled dangerous substances and that are legally obtainable with or without a prescription.

(ii) It shall be an affirmative defense to any charge under this Subparagraph that the label on the container of the prescription drug or the manufacturer's package of the drug does not contain a warning against combining the medication with alcohol.

(e)(i) The operator is under the influence of one or more drugs that are not controlled dangerous substances and that are legally obtainable with or without a prescription.

(ii) It shall be an affirmative defense to any charge under this Subparagraph that the operator did not knowingly consume quantities of the drug or drugs that substantially exceed the dosage prescribed by the physician or the dosage recommended by the manufacturer of the drug.

(2) A valid driver's license shall not be an element of the offense, and the lack thereof shall not be a defense to a prosecution for operating a vehicle while intoxicated.

B.(1) This Subsection shall be cited as the "Child Endangerment Law".

(2) When the state proves, in addition to the elements of the crime as set forth in Subsection A of this Section, that a minor child twelve years of age or younger was a passenger in the motor vehicle, aircraft, watercraft, vessel, or other means of motorized conveyance at the time of the commission of the offense:

(a) Except as provided in Subparagraphs (b) and (c) of this Paragraph, the execution of the minimum mandatory sentence provided by R.S. 14:98.1 or 98.2, as appropriate, shall not be suspended.

(b) Notwithstanding any provision of law to the contrary, if imprisonment is imposed pursuant to the provisions of R.S. 14:98.3, the execution of the minimum mandatory sentence shall not be suspended.

(c) Notwithstanding any provision of law to the contrary, if imprisonment is imposed pursuant to the provisions of R.S. 14:98.4, the execution of the minimum mandatory sentence shall not be suspended.

C.(1) For purposes of determining whether a defendant has a prior conviction for a violation of this Section, a conviction under any of the following shall constitute a prior conviction:

(a) R.S. 14:32.1, vehicular homicide.

(b) R.S. 14:32.8, third degree feticide.

(c) R.S. 14:39.1, vehicular negligent injuring.

(d) R.S. 14:39.2, first degree vehicular negligent injuring.

(e) A law of any state or an ordinance of a municipality, town, or similar political subdivision of another state that prohibits the operation of any motor vehicle, aircraft, watercraft, vessel, or other means of conveyance while intoxicated, while impaired, or while under the influence of alcohol, drugs, or any controlled dangerous substance.

(2) The determination under this Subsection shall be made by the court as a matter of law.

(3) For purposes of this Section, a prior conviction shall not include a conviction for an offense under this Section, a conviction for an offense under R.S. 14:39.1, or a conviction under the laws of any state or an ordinance of a municipality, town, or similar political subdivision of another state which prohibits the operation of any motor vehicle, aircraft, watercraft, vessel, or other means of conveyance while intoxicated, while impaired, or while under the influence of alcohol, drugs, or any controlled dangerous substance if committed more than ten years prior to the commission of the crime for which the defendant is being tried, and such conviction shall not be considered in the assessment of penalties in this Section. However, periods of time during which the offender was awaiting trial, under an order of attachment for failure to appear, or on probation or parole for an offense described in this Paragraph, or periods of time during which an offender was incarcerated in a penal institution in this or any other state for any offense, including an offense described in Paragraph (1) of this Subsection, shall be excluded in computing the ten-year period.

D.(1) On a conviction of a first offense violation of the provisions of this Section, notwithstanding any other provision of law to the contrary, the offender shall be sentenced under the provisions of R.S. 14:98.1.

(2)(a) Except as provided by Subparagraph (b) of this Paragraph, on a conviction of a second offense violation of the provisions of this Section, notwithstanding any other provision of law to the contrary and regardless of whether the second offense occurred before or after the first conviction, the offender shall be sentenced under the provisions of R.S. 14:98.2.

(b) If the conviction of a second offense violation of the provisions of this Section when the first offense was for the crime of vehicular homicide in violation of R.S. 14:32.1, third degree feticide in violation of R.S. 14:32.8, or first degree vehicular negligent injuring in violation of R.S. 14:39.2, the offender shall be sentenced under the provisions of R.S. 14:98.2(D).

(3) On a conviction of a third offense violation of the provisions of this Section, notwithstanding any other provision of law to the contrary and regardless of whether the offense occurred before or after an earlier conviction, the offender shall be sentenced under the provisions of R.S. 14:98.3.

(4) On a conviction of a fourth or subsequent offense violation of the provisions of this Section, notwithstanding any other provision of law to the contrary and regardless of whether the fourth or subsequent offense occurred before or after an earlier conviction, the offender shall be sentenced under the provisions of R.S. 14:98.4.

E. The legislature hereby finds and declares that conviction of a third or subsequent offense of operating while intoxicated is presumptive evidence of the existence of a substance abuse disorder that poses a serious threat to the health and safety of the public. Further, the legislature finds that there are successful treatment methods available for treatment of addictive disorders.

F.(1) On a third or subsequent conviction of operating while intoxicated pursuant to this Section, in addition to any other sentence, the court shall order, upon motion of the prosecuting district attorney, that the vehicle being operated by the offender at the time of the offense be seized and impounded, and be sold at auction in the same manner and under the same conditions as executions of writs of seizure and sale as provided in Book V, Title II, Chapter 4 of the Code of Civil Procedure.

(2) The vehicle shall be exempt from sale if it was stolen, or if the driver of the vehicle at the time of the violation was not the owner and the owner did not know that the driver was operating the vehicle while intoxicated. If this exemption is applicable, the vehicle shall not be released from impoundment until such time as towing and storage fees have been paid. In addition, the vehicle shall be exempt from sale if all towing and storage fees are paid by a valid lienholder.

(3) If the district attorney elects to forfeit the vehicle, he shall file a written motion at least five days prior to sentencing, stating his intention to forfeit the vehicle. When the district attorney elects to forfeit the vehicle, the court shall order it forfeited.

(4) The proceeds of the sale shall first be used to pay court costs and towing and storage costs, and the remainder shall be allocated as follows:

(a) Sixty percent of the funds shall go to the arresting agency.

(b) Twenty percent of the funds shall go to the prosecuting district attorney.

(c) Twenty percent of the funds shall go to the Louisiana Property and Casualty Insurance Commission for its use in studying ways to reduce drunk driving and insurance rates.

G.(1) If an offender placed on probation for a conviction of a violation of this Section fails to complete the required substance abuse treatment, or fails to participate in a driver improvement program, or violates any other condition of probation, including conditions of home incarceration, his probation may be revoked, and he may be ordered to serve the balance of the sentence of imprisonment, without credit for time served under home incarceration.

(2) If the offender is found to be in violation of both the terms of his release for good behavior by the Department of Public Safety and Corrections, committee on parole, and in violation of his probation by the court, then the remaining balance of his diminution of sentence shall be served first, with the previously suspended sentence imposed by the court to run consecutively thereafter.

Amended by Acts 1991, No. 83, §1; Acts 1991, No. 454, §1; Acts 1992, No. 69, §1; Acts 1992, No. 679, §1; Acts 1992, No. 697, §1; Acts 1993, No. 247, §1, eff. June 2, 1993; Acts 1993, No. 403, §1; Acts 1993, No. 669, §1, eff. June 21, 1993; Acts 1994, 3rd Ex. Sess., No. 20, §1; Acts 1995, No. 316, §1, eff. June 16, 1995; Acts 1995, No. 520, §1; Acts 1997, No. 1296, §2, eff. July 15, 1997; Acts 1998, 1st Ex. Sess., No. 4, §1; Acts 1999, No. 1292, §1; Acts 2000, 1st Ex. Sess., No. 81, §1, eff. April 17, 2000; Acts 2000, 1st Ex. Sess., No. 139, §1; Acts 2001, No. 781, §1, eff. Sept. 30, 2003; Acts 2001, No. 1163, §2; Acts 2003, No. 535, §1; Acts 2003, No. 752, §1, eff. Sept. 30, 2003; Acts 2004, No. 762, §1; Acts 2005, No. 497, §1; Acts 2007, No. 227, §1; Acts 2008, No. 161, §1; Acts 2008, No. 451, §2, eff. June 25, 2008; Acts 2008, No. 640, §1; Acts 2010, No. 801, §1, eff. June 30, 2010; Acts 2012, No. 547, §1, eff. June 5, 2012; Acts 2012, No. 571, §1; Acts 2013, No. 388, §2, eff. June 18, 2013; Acts 2014, No. 175, §1; Acts 2014, No. 385, §1, eff. Jan. 1, 2015; Acts 2014, No. 386, §1, eff. May 30, 2014.



RS 14:98.1 - Underage driving under the influence

§98.1. Operating while intoxicated; first offense; penalties

A.(1) Except as modified by the provisions of Paragraphs (2) and (3) of this Subsection, on a conviction of a first offense violation of R.S. 14:98, the offender shall be fined not less than three hundred dollars nor more than one thousand dollars, and shall be imprisoned for not less than ten days nor more than six months. Imposition or execution of sentence under this Paragraph shall not be suspended unless the offender is placed on probation with the minimum conditions that he complete all of the following:

(a) Serve forty-eight hours in jail, which shall not be suspended, or in lieu thereof, perform no less than thirty-two hours of court-approved community service activities, at least half of which shall consist of participation in a litter abatement or collection program.

(b) Participate in a court-approved substance abuse program, which may include an assessment by a licensed clinician to determine if the offender has a diagnosis of substance abuse disorder. Nothing herein shall prohibit the court from modifying the portions of the program as may be applicable and appropriate to an individual offender as shown by the assessment.

(c) Participate in a court-approved driver improvement program.

(d) Except as provided by Subparagraph (3)(c) of this Subsection, the court may order that the offender not operate a motor vehicle during the period of probation, or such shorter time as set by the court, unless any vehicle, while being operated by the offender, is equipped with a functioning ignition interlock device in compliance with the requirements of R.S. 14:98.5(C) and R.S. 32:378.2.

(2) If the offender had a blood alcohol concentration of 0.15 percent or more but less than 0.20 percent by weight based on grams of alcohol per one hundred cubic centimeters of blood, at least forty-eight hours of the sentence imposed pursuant to Paragraph (1) of this Subsection shall be served without the benefit of parole, probation, or suspension of sentence, and is to be served in addition to any sentence of imprisonment imposed pursuant to Subparagraph (1)(a) of this Subsection, provided that the total period of imprisonment upon conviction of the offense, including imprisonment for default in payment of a fine or costs, shall not exceed six months.

(3)(a) If the offender had a blood alcohol concentration of 0.20 percent or more by weight based on grams of alcohol per one hundred cubic centimeters of blood, the offender shall be fined not less than seven hundred fifty dollars nor more than one thousand dollars and at least forty-eight hours of the sentence imposed pursuant to Paragraph (1) of this Subsection shall be served without the benefit of parole, probation, or suspension of sentence, and is to be served in addition to any sentence of imprisonment imposed pursuant to Subparagraph (1)(a) of this Subsection, provided that the total period of imprisonment upon conviction of the offense, including imprisonment for default in payment of a fine or costs, shall not exceed six months.

(b) In addition to any penalties imposed under this Section, upon conviction of a first offense, if the offender had a blood alcohol concentration of 0.20 percent or more by weight based on grams of alcohol per one hundred cubic centimeters of blood, the driver's license of the offender shall be suspended for two years.

(c) The court shall require that the offender not operate a motor vehicle during the period of probation unless any vehicle, while being operated by the offender, is equipped with a functioning ignition interlock device in compliance with the requirements of R.S. 14:98.5(C) and R.S. 32:378.2. The ignition interlock device shall remain installed and operative on his vehicle during the first twelve-month period of suspension of his driver's license following the date of conviction.

B. Nothing in this Section shall prohibit a court from sentencing an offender to serve any portion of the sentence under home incarceration pursuant to R.S. 14:98.5, either in lieu of, or in addition to, a term of imprisonment if otherwise allowed under the provisions of Code of Criminal Procedure Article 894.2 and R.S. 14:98.5(B).

C. An offender may apply for a restricted driver's license to be in effect during the entire period of suspension upon proof to the Department of Public Safety and Corrections that his motor vehicle has been equipped with a functioning ignition interlock device in compliance with the requirements of R.S. 32:378.2.

Acts 1997, No. 1296, §2, eff. July 15, 1997; Acts 2014, No. 385, §1, eff. Jan. 1, 2015.



RS 14:98.2 - Unlawful refusal to submit to chemical tests; arrests for driving while intoxicated

§98.2. Operating while intoxicated; second offense; penalties

A.(1) Except as modified by the provisions of Paragraphs (2), (3), and (4) of this Subsection, or as provided by Subsection D of this Section, on a conviction of a second offense violation of R.S. 14:98, regardless of whether the second offense occurred before or after the first conviction, the offender shall be fined not less than seven hundred fifty dollars nor more than one thousand dollars, and shall be imprisoned for not less than thirty days nor more than six months. At least forty-eight hours of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence. Imposition or execution of the remainder of sentence shall not be suspended unless the offender is placed on probation with the minimum conditions that he complete all of the following:

(a) Serve at least fifteen days in jail, without benefit of parole, probation, or suspension of sentence, or in lieu thereof, perform two hundred forty hours of court-approved community service activities, at least half of which shall consist of participation in a litter abatement or collection program. If imprisonment is imposed under this Subparagraph, the sentence is to be served in addition to the sentence of imprisonment imposed pursuant to Paragraph (1) of this Subsection, provided that the total period of imprisonment upon conviction of the offense, including imprisonment for default in payment of a fine or costs, shall not exceed six months.

(b) Participate in a court-approved substance abuse program, which may include an assessment by a licensed clinician to determine if the offender has a diagnosis of substance abuse disorder. Nothing in this Section shall prohibit the court from modifying the portions of the program as may be applicable and appropriate to an individual offender as shown by the assessment.

(c) Participate in a court-approved driver improvement program.

(d) Except as the period of time may be increased in accordance with Subparagraph (3)(c) of this Subsection, the court shall order that the offender not operate a motor vehicle during the period of probation unless any vehicle, while being operated by the offender, is equipped with a functioning ignition interlock device in compliance with the requirements of R.S. 14:98.5(C), R.S. 15:306, and R.S. 32:378.2, which requirement shall remain in effect for a period of not less than six months from the date of conviction. In addition, the device shall remain installed and operative during any period that the offender's driver's license is suspended under law and for any additional period as determined by the court.

(2) If the offender had a blood alcohol concentration of 0.15 percent or more but less than 0.20 percent by weight based on grams of alcohol per one hundred cubic centimeters of blood, at least ninety-six hours of the sentence imposed pursuant to Paragraph (1) of this Subsection shall be served without the benefit of parole, probation, or suspension of sentence.

(3)(a) If the offender had a blood alcohol concentration of 0.20 percent or more by weight based on grams of alcohol per one hundred cubic centimeters of blood, the offender shall be fined one thousand dollars and at least ninety-six hours of the sentence imposed pursuant to Paragraph (1) of this Subsection shall be served without the benefit of parole, probation, or suspension of sentence.

(b) In addition to any penalties imposed under this Section, upon conviction of a second offense violation of R.S. 14:98, if the offender had a blood alcohol concentration of 0.20 percent or more by weight based on grams of alcohol per one hundred cubic centimeters of blood, the driver's license of the offender shall be suspended for four years.

(c) The court shall require that the offender not operate a motor vehicle during the period of probation unless any vehicle, while being operated by the offender, is equipped with a functioning ignition interlock device in compliance with the requirements of R.S. 14:98.5(C), R.S. 15:306, and R.S. 32:378.2. The ignition interlock device shall remain installed and operative on his vehicle during the first three years of the four-year period of the suspension of his driver's license.

(4) If the arrest for the second offense occurs within one year of the commission of the first offense, at least thirty days of the sentence imposed pursuant to Paragraph (1) of this Subsection shall be served without benefit of parole, probation, or suspension of sentence. In addition, if the offender had a blood alcohol concentration of 0.20 percent or more by weight based on grams of alcohol per one hundred cubic centimeters of blood, he shall be fined one thousand dollars and also be subject to the provisions of Subparagraphs (3)(b) and (c) of this Subsection.

B. Nothing in this Section shall prohibit a court from sentencing an offender to serve any portion of the sentence under home incarceration pursuant to R.S. 14:98.5, either in lieu of, or in addition to, a term of imprisonment if otherwise allowed under the provisions of Code of Criminal Procedure Article 894.2 and R.S. 14:98.5(B).

C. An offender may apply for a restricted driver's license to be in effect during the entire period of suspension upon proof to the Department of Public Safety and Corrections that his motor vehicle has been equipped with a functioning ignition interlock device in compliance with the requirements of R.S. 32:378.2.

D. Notwithstanding any other provision of law to the contrary, on a conviction of a second offense violation of R.S. 14:98, and regardless of whether the second offense occurred before or after the first conviction, when the first offense was for the crime of vehicular homicide in violation of R.S. 14:32.1, third degree feticide in violation of R.S. 14:32.8, or first degree vehicular negligent injuring in violation of R.S. 14:39.2, the offender shall be fined two thousand dollars and imprisoned, with or without hard labor, for not less than one year nor more than five years. At least six months of the sentence of imprisonment imposed shall be without benefit of parole, probation, or suspension of sentence except in compliance with R.S. 14:98.5(B)(1), the mandatory minimum sentence cannot be served on home incarceration.

(1) Imposition or execution of the remainder of the sentence shall not be suspended unless the offender is placed on probation with the minimum conditions that he complete all of the following:

(a) Perform two hundred forty hours of court-approved community service activities, at least one-half of which shall consist of participation in a litter abatement or collection program.

(b) Participate in a court-approved substance abuse program, which may include an assessment by a licensed clinician to determine if the offender has a diagnosis of substance abuse disorder. Nothing in this Section shall prohibit the court from modifying the portions of the program as may be applicable and appropriate to an individual offender as shown by the assessment.

(c) Participate in a court-approved driver improvement program.

(2) In accordance with the provisions of R.S. 14:98.5(B), any offender placed on probation pursuant to the provisions of this Subsection shall be placed in a home incarceration program approved by the division of probation and parole for a period of time not less than six months and not more than the remainder of the sentence of imprisonment.

(3) Except as the period of time may be increased in accordance with Subparagraph (A)(3)(b) and (c) of this Section, in addition to any penalties imposed under this Section, the court shall order that the offender not operate a motor vehicle during the period of probation unless any vehicle, while being operated by the offender, is equipped with a functioning ignition interlock device in compliance with the requirements of R.S. 14:98.5(C), R.S. 15:306, and R.S. 32:378.2, which requirement shall remain in effect for a period of not less than six months from the date of conviction. In addition, the device shall remain installed and operative during any period that the offender's driver's license is suspended under law and for any additional period as determined by the court.

Acts 2003, No. 543, §1; Acts 2014, No. 385, §1, eff. Jan. 1, 2015.



RS 14:98.3 - Operating a vehicle while under suspension for certain prior offenses

§98.3. Operating while intoxicated; third offense; penalties

A.(1) Except as provided in Subsection B of this Section, on a conviction of a third offense violation of R.S. 14:98, regardless of whether the third offense occurred before or after a previous conviction, the offender shall be fined two thousand dollars and shall be imprisoned, with or without hard labor, for not less than one year nor more than five years. Except as provided in Paragraph (2) of this Subsection, at least one year of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence. Except in compliance with R.S. 14:98.5(B)(1), the mandatory minimum sentence cannot be served on home incarceration.

(2) The one-year period described in Paragraph (1) of this Subsection, which shall otherwise be imposed without the benefit of parole, probation, or suspension of sentence, may be suspended if the offender is accepted into a drug division probation program pursuant to R.S. 13:5301 et seq. The provisions of R.S. 14:98(F) relative to vehicle seizure and sale shall also be applicable to any offender whose sentence is served with the benefit of parole, probation, or suspension of sentence pursuant to the provisions of this Paragraph.

(3)(a) The court, in its discretion, may suspend all or any part of the remainder of the sentence of imprisonment imposed pursuant to Paragraph (1) of this Subsection. If any of the remainder of the sentence is suspended, the offender shall be placed on supervised probation with the Department of Public Safety and Corrections, division of probation and parole, for not more than a period of five years but not less than a period of time equal to the remainder of the sentence of imprisonment, which probation shall commence on the day after the offender's release from imprisonment after serving the mandatory sentence required by this Section, unless the offender was released by diminution of sentence for good behavior pursuant to R.S. 15:571.3, in which case the probation shall commence simultaneously with the period of supervision provided by R.S. 15:571.5 and shall run concurrently therewith. The offender must comply with both the conditions of his release as set by the committee on parole in accordance with R.S. 15:571.5 and with the conditions of probation set by the sentencing court.

(b) Any offender placed on probation pursuant to this Paragraph shall be required as a condition of probation to participate in two hundred forty hours of court-approved community service activities, obtain employment, participate in a court-approved driver improvement program at his expense, and submit to and complete either of the following requirements:

(i) Immediately undergo an evaluation by the Louisiana Department of Health, office of behavioral health, to determine the nature and extent of the offender's substance abuse disorder and to participate in any treatment plan recommended by the office of behavioral health, including treatment in an inpatient facility approved by the office for a period of not less than four weeks, followed by outpatient treatment services for a period not to exceed twelve months.

(ii) Participate in substance abuse treatment in an alcohol and drug abuse program provided by a drug division subject to the applicable provisions of R.S. 13:5301 et seq. if the offender is otherwise eligible to participate in such program.

(c) In addition to the requirements set forth in Subparagraphs (a) and (b) of this Paragraph, any offender placed on probation pursuant to the provisions of this Subsection shall be placed in a home incarceration program approved by the division of probation and parole for a period of time not less than six months and not more than the remainder of the sentence of imprisonment. The terms of home incarceration shall be in compliance with the provisions of R.S. 14:98.5(B) and Code of Criminal Procedure Article 894.2.

(d)(i) Notwithstanding any law to the contrary and the provisions of R.S. 32:414(D)(1)(b), upon conviction of a third offense violation of R.S. 14:98, any motor vehicle, while being operated by the offender, shall be equipped with a functioning ignition interlock device in accordance with the provisions of R.S. 15:306. The ignition interlock device shall remain installed and operative until the offender has completed the requirements of substance abuse treatment and home incarceration, or, if applicable, the requirements of the drug division probation program provided in R.S. 13:5301 et seq.

(ii) Notwithstanding any provision of law to the contrary, any offender convicted of a third offense violation of R.S. 14:98 shall, after one year of the suspension required by R.S. 32:414(D)(1)(a), upon proof to the Department of Public Safety and Corrections that the motor vehicles being operated by the offender are equipped with functioning ignition interlock devices, be issued a restricted driver's license. The restricted license shall be effective for the period of time that the offender's driver's license is suspended. The restricted license shall entitle the offender to operate the vehicles equipped with a functioning ignition interlock device in order to earn a livelihood and to travel to and from the places designated in R.S. 14:98.5(B)(3)(e).

(e) If an offender placed on probation pursuant to the provisions of this Paragraph fails to complete the substance abuse treatment required by this Subsection or violates any other condition of probation, including conditions of home incarceration, his probation may be revoked, and he may be ordered to serve the balance of the sentence of imprisonment, without credit for time served under home incarceration.

B.(1) If the offender has previously received the benefit of parole, probation, or suspension of sentence on a conviction of a third or subsequent offense violation of R.S. 14:98, or if the offender has previously participated in a drug division probation program pursuant to R.S. 13:5301 et seq., pursuant to a sentence imposed on a conviction of a third or subsequent offense violation of R.S. 14:98, or if the offender has previously been required to participate in substance abuse treatment or home incarceration pursuant to a sentence imposed on a conviction of a third or subsequent offense violation of R.S. 14:98, then on a conviction of a subsequent third offense violation of R.S. 14:98, notwithstanding any other provision of law to the contrary and regardless of whether the offense occurred before or after an earlier conviction, the offender shall be fined two thousand dollars and imprisoned, with or without hard labor, for not less than two nor more than five years. At least two years of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence. Except in compliance with R.S. 14:98.5(B)(1), the mandatory minimum sentence cannot be served on home incarceration.

(2) Except where inconsistent with the provisions of this Subsection, the conditions of probation shall include but not be limited to the conditions of probation provided by Paragraph (A)(3) of this Section, except that the offender shall not be sentenced to substance abuse treatment provided for by Items (A)(3)(b)(i) and (ii) of this Section. Nothing in this Section shall prohibit the court from ordering substance abuse treatment if it determines that the offender is able to pay for the substance abuse treatment.

C. In addition to any other penalty, the court shall order, upon motion of the prosecuting district attorney, that the vehicle being operated by the offender at the time of the offense be seized and impounded, and sold at auction in accordance with the provisions of R.S. 14:98(F).

Acts 2009, No. 236, §1, eff. July 1, 2009; Acts 2014, No. 385, §1, eff. Jan. 1, 2015.



RS 14:98.4 - Operating while intoxicated, fourth offense; penalties

§98.4. Operating while intoxicated; fourth offense; penalties

A.(1) Except as modified by Subparagraphs (a) and (b) of this Paragraph, or as provided by Subsections B and C of this Section, on a conviction of a fourth or subsequent offense violation of R.S. 14:98, regardless of whether the fourth offense occurred before or after an earlier conviction, the offender shall be fined five thousand dollars and imprisoned, with or without hard labor, for not less than ten years nor more than thirty years. Two years of the sentence of imprisonment shall be imposed without benefit of parole, probation, or suspension of sentence. Except in compliance with R.S. 14:98.5(B)(1), the mandatory minimum sentence cannot be served on home incarceration.

(a) Except as prohibited by Subparagraph (b) of this Paragraph, the two-year period, which shall otherwise be imposed without benefit of parole, probation, or suspension of sentence, may be suspended if the offender is accepted into a drug division probation program pursuant to R.S. 13:5301 et seq. The provisions of R.S. 14:98(F) relative to vehicle seizure and sale shall also be applicable to any offender whose sentence is served with the benefit of parole, probation, or suspension of sentence pursuant to the provisions of this Paragraph.

(b) If the offender has previously participated in a drug division probation program pursuant to R.S. 13:5301 et seq., pursuant to a sentence imposed on a third or subsequent offense conviction under R.S. 14:98, three years of the sentence imposed in this Paragraph shall be imposed without benefit of parole, probation, or suspension of sentence. Notwithstanding any other law to the contrary, the offender shall not be eligible to have the mandatory portion of his sentence suspended because of his participation in a drug division program under Item (2)(b)(ii) of this Subsection.

(2)(a) The court, in its discretion, may suspend all or any part of the remainder of the sentence of imprisonment. If any of the sentence is suspended, the offender shall be placed on supervised probation with the Department of Public Safety and Corrections, division of probation and parole, for a period of five years, which probation shall commence on the day after the offender's release from imprisonment after serving the mandatory sentence required by this Section, unless the offender was released by diminution of sentence for good behavior pursuant to R.S. 15:571.3, in which case the probation shall commence simultaneously with the period of supervision provided by R.S. 15:571.5 and shall run concurrently therewith. The offender must comply with both the conditions of his release as set by the committee on parole in accordance with R.S. 15:571.5 and with the conditions of probation set by the sentencing court.

(b) Any offender placed on probation pursuant to this Paragraph shall be required as a condition of probation to participate in three hundred twenty hours of court-approved community service activities, obtain employment, participate in a court-approved driver improvement program at his expense, and submit to and complete either of the following requirements:

(i) Immediately undergo an evaluation by the Louisiana Department of Health, office of behavioral health, to determine the nature and extent of the offender's substance abuse disorder, and participate in any treatment plan recommended by the office of behavioral health, including treatment in an inpatient facility approved by the office for a period of not less than four weeks followed by outpatient treatment services for a period not to exceed twelve months.

(ii) Except as provided in Subparagraph (1)(b) of this Subsection, participate in substance abuse treatment in an alcohol and drug abuse program provided by a drug division subject to the applicable provisions of R.S. 13:5301 et seq. if the offender is otherwise eligible to participate in such program.

(c) In addition to the requirements set forth in Subparagraphs (a) and (b) of this Paragraph, any offender placed on probation pursuant to the provisions of this Subsection shall be placed in a home incarceration program approved by the division of probation and parole for the remainder of the term of supervised probation. The terms of home incarceration shall be in compliance with the provisions of R.S. 14:98.5(B) and Code of Criminal Procedure Article 894.2.

(d)(i) Notwithstanding any law to the contrary and the provisions of R.S. 32:414(D)(1)(b), upon conviction of a fourth or subsequent offense, any motor vehicle, while being operated by the offender, shall be equipped with a functioning ignition interlock device in accordance with the provisions of R.S. 15:306. The ignition interlock device shall remain installed and operative until the offender has completed the requirements of substance abuse treatment and home incarceration or, if applicable, the requirements of the drug division probation program provided for in R.S. 13:5301 et seq.

(ii) Any offender convicted of a fourth or subsequent offense shall, after one year of the suspension required by R.S. 32:414(D)(1)(a), upon proof to the Department of Public Safety and Corrections that the motor vehicles being operated by the offender are equipped with functioning ignition interlock devices, be issued a restricted driver's license. The restricted license shall be effective for the period of time that the offender's driver's license is suspended. The restricted license shall entitle the offender to operate the vehicles equipped with a functioning ignition interlock device in order to earn a livelihood and to travel to and from the places designated in R.S. 14:98.5(B)(3)(e).

(e) If an offender placed on probation pursuant to the provisions of this Paragraph fails to complete the substance abuse treatment required by this Subsection or violates any other condition of probation, including conditions of home incarceration, his probation may be revoked, and he may be ordered to serve the balance of the sentence of imprisonment, without credit for time served under home incarceration.

B.(1) If the offender has previously been required to participate in substance abuse treatment or home incarceration pursuant to a sentence imposed on a conviction of a third offense violation of R.S. 14:98, then on a conviction of a fourth or subsequent offense, notwithstanding any other provision of law to the contrary and regardless of whether the fourth offense occurred before or after an earlier conviction, the offender shall be fined five thousand dollars and imprisoned at hard labor for not less than ten nor more than thirty years, at least three years of which shall be imposed without benefit of parole, probation, or suspension of sentence. Notwithstanding any provision of law to the contrary, the offender shall not be eligible to have the mandatory portion of his sentence suspended because of his participation in a drug division program under Item (A)(2)(b)(ii) of this Section, and except in compliance with R.S. 14:98.5(B)(1), the mandatory minimum sentence cannot be served on home incarceration.

(2) After serving the mandatory sentence, if any of the remainder of the sentence is suspended, the offender shall be placed on supervised probation with the Department of Public Safety and Corrections, division of probation and parole, for a period of five years, which probation shall commence on the day after the offender's release from imprisonment after serving the mandatory sentence required by this Section, unless the offender was released by diminution of sentence for good behavior pursuant to R.S. 15:571.3, in which case the probation shall commence simultaneously with the period of supervision provided by R.S. 15:571.5 and shall run concurrently therewith. The offender shall comply with both the conditions of his release as set by the parole board in accordance with R.S. 15:571.5 and with the conditions of probation set by the sentencing court.

(3) Except where inconsistent with the provisions of this Subsection, the conditions of probation shall include but not be limited to the conditions of probation provided by Paragraph (A)(2) of this Section, but the offender shall not be sentenced to substance abuse treatment provided for by Items (A)(2)(b)(i) and (ii) of this Section. Nothing in this Section shall prohibit the court from ordering substance abuse treatment if it determines that the offender is able to pay for the substance abuse treatment.

C. If the offender has previously received the benefit of parole, probation, or suspension of sentence on a conviction of a fourth or subsequent offense violation of R.S. 14:98, then on a subsequent conviction of a fourth or subsequent offense, notwithstanding any other provision of law to the contrary and regardless of whether the offense occurred before or after an earlier conviction, the offender shall be fined five thousand dollars and imprisoned at hard labor for not less than ten nor more than thirty years. No part of the sentence shall be imposed with benefit of parole, probation, or suspension of sentence, and no portion of the sentence shall be imposed concurrently with the remaining balance of any sentence to be served for a prior conviction for any offense.

D. In addition to any other penalty, the court shall order, upon motion of the prosecuting district attorney, that the vehicle being operated by the offender at the time of the offense be seized and impounded, and sold at auction in accordance with the provisions of R.S. 14:98(F).

Acts 2014, No. 385, §1, eff. Jan. 1, 2015.



RS 14:98.5 - Special provisions and definitions

§98.5. Special provisions and definitions

A.(1) An offender ordered to participate in a substance abuse program, home incarceration, or a driver improvement program in accordance with the penalty provisions of R.S. 14:98, 98.1, 98.2, 98.3, and 98.4 shall pay the cost incurred in participating in the program. Failure to make such payment shall subject the offender to revocation of probation, unless the court determines that the offender is unable to pay.

(2) On a conviction of a third or subsequent offense violation of R.S. 14:98, if the court determines that the offender is unable to pay, the state shall pay for the cost of the substance abuse treatment. If the court determines that an offender is unable to pay the costs incurred for participating in a substance abuse treatment program, driver improvement program, or home incarceration, the court may, upon completion of such program or home incarceration, require that the offender reimburse the state for all or a portion of such costs pursuant to a payment schedule determined by the court. This Paragraph shall not apply to substance abuse treatment imposed as a condition of probation under R.S. 14:98.3(B)(2) or R.S. 14:98.4(B)(3).

B.(1) For felony violations of R.S. 14:98, the mandatory minimum sentence imposed by the court shall not be served on home incarceration unless either:

(a) The Department of Public Safety and Corrections, through the division of probation and parole, recommends home incarceration of the defendant and specific conditions of that home incarceration.

(b) The district attorney recommends home incarceration.

(2) Except as provided by Paragraph (4) of this Subsection and unless otherwise authorized or prohibited, on a misdemeanor violation of R.S. 14:98 or on a felony violation of R.S. 14:98 after the offender has served the mandatory minimum sentence, the court may sentence the offender to home incarceration.

(3) Except as modified by Paragraph (5) of this Subsection, when the court sentences an offender to home incarceration, the offender shall be subject to special conditions to be determined by the court, which shall include but not be limited to the following:

(a) Electronic monitoring. However, nothing in this Section shall prohibit a court from ordering nonelectronic monitored home incarceration as a condition of probation for a first or second conviction where the period of home incarceration is less than five days.

(b) Curfew restrictions.

(c) The court shall require the offender to obtain employment.

(d) The court shall require the offender to participate in a court-approved driver improvement program, if not already a condition of his probation.

(e) The activities of the offender outside of his home shall be limited to traveling to and from work, church services or other religious services, Alcoholics Anonymous meetings, Narcotics Anonymous meetings, other secular-based addiction recovery group meetings, accredited educational institutions, meetings with his probation or parole officer, court-ordered community service activities, court-ordered substance abuse treatments, and a court-approved driver improvement program.

(f) Except as inconsistent with the provisions of this Subsection, an offender sentenced to home incarceration shall be subject to all other applicable provisions of Code of Criminal Procedure Article 894.2.

(4) An offender who has been convicted of any second violation of any state or local law or ordinance prohibiting operating a vehicle while intoxicated, committed within five years of the commission of any prior operating while intoxicated violation, shall not be eligible for home incarceration until the offender has first served a minimum of forty-eight consecutive hours of imprisonment.

(5) When the offender is on probation for a third or subsequent offense, or on a second offense under R.S. 14:98.2(D), a home visitation shall be conducted at least once per month by the Department of Public Safety and Corrections for the first six months. After the first six months, the level of supervision shall be determined by the department based upon a risk assessment instrument.

C.(1) No offender who is ordered to install an ignition interlock device as a condition of probation shall:

(a) Fail to comply with all applicable provisions of R.S. 15:306 and 307 and R.S. 32:378.2 and 414(D)(1)(b).

(b) Violate the conditions of his restricted driver's license as set by the Department of Public Safety and Corrections.

(c) Operate, rent, lease, or borrow a motor vehicle unless that vehicle is equipped with a functioning ignition interlock device.

(d) Request or solicit any other person to blow into an ignition interlock device or to start a motor vehicle equipped with the device for the purpose of providing the offender with an operable motor vehicle.

(2) If the court imposes the use of an ignition interlock device as a condition of probation, the offender shall provide proof of compliance to the court or the probation officer within thirty days. If the offender fails to provide proof of installation within that period, absent a finding by the court of good cause for the failure that is entered into the court record, the court shall revoke the offender's probation.

(3) The provisions of this Subsection shall not require installation of an ignition interlock device in any vehicle described in R.S. 32:378.2(I).

D.(1) "Community service activities" as used in this Section and R.S. 14:98.1, 98.2, 98.3, and 98.4, in addition to participation in a litter abatement or collection program, may include duty in any morgue, coroner's office, or emergency treatment room of a state-operated hospital or other state-operated emergency treatment facility, with the consent of the administrator of the morgue, coroner's office, hospital, or facility.

(2) An offender who participates in a litter abatement or collection program pursuant to this Subsection shall have no cause of action for damages against the entity conducting the program or supervising the offender's participation therein, including a municipality, parish, sheriff, or other entity, nor against any official, employee, or agent of such entity, for any injury or loss suffered by him during or arising out of his participation therein, if such injury or loss is a direct result of the lack of supervision or act or omission of the supervisor, unless the injury or loss was caused by the intentional or grossly negligent act or omission of the entity or its official, employee, or agent.

Acts 2014, No. 385, §1, eff. Jan. 1, 2015.



RS 14:98.6 - Underage operating while intoxicated

§98.6. Underage operating while intoxicated

A. The crime of underage operating a vehicle while intoxicated is the operating of any motor vehicle, aircraft, watercraft, vessel, or other means of conveyance when the operator's blood alcohol concentration is 0.02 percent or more by weight based on grams of alcohol per one hundred cubic centimeters of blood, if the operator is under the age of twenty-one.

B. Any underage person whose blood alcohol concentration is found to be in violation of R.S. 14:98(A)(1)(b) shall be charged under the provisions of that Subparagraph rather than under this Section.

C.(1) On a first conviction, the offender shall be fined not less than one hundred dollars nor more than two hundred fifty dollars, and imprisoned for not less than ten days nor more than three months. Imposition or execution of sentence shall not be suspended unless the offender is placed on probation with the minimum conditions that he:

(a) Perform thirty-two hours of court-approved community service activities, at least half of which shall consist of participation in a litter abatement or collection program.

(b) Participate in a court-approved substance abuse and driver improvement program.

(2) On a second or subsequent conviction, regardless of whether the second offense occurred before or after the first conviction, the offender shall be fined not less than two hundred fifty dollars nor more than five hundred dollars, and imprisoned for not less than thirty days nor more than six months. Imposition or execution of sentence under this Paragraph shall not be suspended unless the offender is placed on probation with the minimum conditions that he:

(a) Serve forty-eight hours in jail without benefit of parole, probation, or suspension of sentence, or in lieu thereof, perform no less than eighty hours of court-approved community service activities, at least half of which shall consist of participation in a litter abatement or collection program.

(b) Participate in a court-approved substance abuse program.

(c) Participate in a court-approved driver improvement program.

(3) Nothing in this Section shall prohibit a court from sentencing an offender to serve any portion of the sentence under home incarceration either in lieu of, or in addition to, a term of imprisonment if otherwise allowed under the provisions of Code of Criminal Procedure Article 894.2 and R.S. 14:98.5(B).

(4) The court may require that the offender not operate a motor vehicle during the period of probation unless any vehicle, while being operated by the offender, is equipped with a functioning ignition interlock device in accordance with R.S. 14:98.5(C).

D. Court programs regarding substance abuse as provided for by Subsection C of this Section shall include a screening procedure to determine the portions of the program that may be applicable and appropriate for individual offenders.

Acts 2014, No. 385, §1, eff. Jan. 1, 2015.



RS 14:98.7 - Unlawful refusal to submit to chemical tests; arrests for driving while intoxicated

§98.7. Unlawful refusal to submit to chemical tests; arrests for driving while intoxicated

A. No person under arrest for a violation of R.S. 14:98, or 98.6, or any other law or ordinance that prohibits operating a vehicle while intoxicated, may refuse to submit to a chemical test when requested to do so by a law enforcement officer if he has refused to submit to such test on two previous and separate occasions of any such violation.

B.(1) Whoever violates the provisions of this Section shall be fined not less than three hundred dollars nor more than one thousand dollars, and shall be imprisoned for not less than ten days nor more than six months.

(2) Imposition or execution of sentence shall not be suspended unless one of the following occurs:

(a) The offender is placed on probation with the minimum conditions that he serve two days in jail and participate in a court-approved substance abuse program and participate in a court-approved driver improvement program.

(b) The offender is placed on probation with the minimum conditions that he perform thirty-two hours of court-approved community service activities, at least half of which shall consist of participation in a litter abatement or collection program, participate in a court-approved substance abuse program, and participate in a court-approved driver improvement program. An offender who participates in a litter abatement or collection program pursuant to this Subparagraph shall have no cause of action for damages against the entity conducting the program or supervising his participation therein, as provided by R.S. 14:98.5(D).

Acts 2014, No. 385, §1, eff. Jan. 1, 2015.



RS 14:98.8 - Operating a vehicle while under suspension for certain prior offenses

§98.8. Operating a vehicle while under suspension for certain prior offenses

A. It is unlawful to operate a motor vehicle on a public highway where the operator's driving privileges have been suspended under the authority of R.S. 32:414(A)(1), (B)(1) or (2), (D)(1)(a), or R.S. 32:667. It shall not be a violation of the provisions of this Section when a person operates a motor vehicle to obtain emergency medical care for himself or any other person.

B. Whoever violates the provisions of this Section shall be imprisoned for not less than fifteen days nor more than six months without benefit of suspension of imposition or execution of sentence, except as provided in Subsection C of this Section.

C. When the operator's driving privileges were suspended for manslaughter, vehicular homicide, or negligent homicide, the offender shall be imprisoned for not less than sixty days nor more than six months without benefit of suspension of imposition or execution of sentence.

Acts 2014, No. 385, §1, eff. Jan. 1, 2015.



RS 14:99 - Reckless operation of a vehicle

§99. Reckless operation of a vehicle

A. Reckless operation of a vehicle is the operation of any motor vehicle, aircraft, vessel, or other means of conveyance in a criminally negligent or reckless manner.

B.(1) Whoever commits the crime of reckless operation of a vehicle shall be fined not more than two hundred dollars, or imprisoned for not more than ninety days, or both.

(2) On a second or subsequent conviction the offender shall be fined not less than twenty-five nor more than five hundred dollars, or imprisoned for not less than ten days nor more than six months, or both.

Acts 2014, No. 791, §7.



RS 14:99.1 - Hit and run damaging of a potable waterline by operation of a watercraft or vessel

§99.1. Hit and run damaging of a potable waterline by operation of a watercraft or vessel

A. Hit and run damaging of a potable waterline by operation of a watercraft or vessel is the intentional failure of the driver of a watercraft or vessel involved in or causing any accident resulting in damage to a potable waterline to stop such vehicle at the scene of the accident to give his identity.

B. For the purpose of this Section:

(1) "Accident resulting in damage to a potable waterline" means an incident or event resulting in damage to a potable waterline or other device used for transporting potable water across marshlands or inland waterways or barrier islands.

(2) "To give his identity" means that the driver of any vehicle involved in any accident shall give his name, address, and the license number of his vessel or watercraft to the enforcement authorities at the scene or shall report the accident to the police if there are no enforcement authorities at the scene.

(3) "Potable waterline" means a potable waterline that is marked as such every two thousand feet with a sign giving notice of the crime created by this Section and the penalties imposed.

(4) "Inland waterway" shall not include the Mississippi River.

C. Whoever commits the crime of hit and run damaging of a potable waterline by operation of a watercraft or vessel shall be fined not more than five thousand dollars or imprisoned with or without hard labor for not more than five years, or both.

Acts 2006, No. 140, §1.



RS 14:100 - Hit-and-run driving

§100. Hit-and-run driving

A. Hit and run driving is the intentional failure of the driver of a vehicle involved in or causing any accident, to stop such vehicle at the scene of the accident, to give his identity, and to render reasonable aid.

B. For the purpose of this Section:

(1) "To give his identity", means that the driver of any vehicle involved in any accident shall give his name, address, and the license number of his vehicle, or shall report the accident to the police.

(2) "Serious bodily injury" means bodily injury which involves unconsciousness, extreme physical pain, or protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty, or a substantial risk of death.

(3) "Vehicle" includes a watercraft.

(4) "Accident" means an incident or event resulting in damage to property or injury to person.

C.(1)(a) Whoever commits the crime of hit-and-run driving where there is no death or serious bodily injury shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

(b) Whoever commits the crime of hit-and-run driving where there is no death or serious bodily injury shall be fined not more than five hundred dollars, imprisoned for not less than ten days nor more than six months, or both when: (i) there is evidence that the vehicle operator consumed alcohol or used drugs or a controlled dangerous substance prior to the accident; (ii) the consumption of the alcohol, drugs, or a controlled dangerous substance contributed to the accident; and (iii) the driver failed to stop, give his identity, or render aid with the knowledge that his actions could affect an actual or potential present, past, or future criminal investigation or proceeding.

(2) Whoever commits the crime of hit-and-run driving, when death or serious bodily injury is a direct result of the accident and when the driver knew or should have known that death or serious bodily injury has occurred, shall be fined not more than five thousand dollars or imprisoned with or without hard labor for not more than ten years, or both.

(3) Whoever commits the crime of hit-and-run driving where all of the following conditions are met shall be imprisoned, with or without hard labor, for not less than five years nor more than twenty years:

(a) Death or serious bodily injury is a direct result of the accident.

(b) The driver knew or must have known that the vehicle he was operating was involved in an accident or that his operation of the vehicle was the direct cause of an accident.

(c) The driver had been previously convicted of any of the following:

(i) A violation of R.S. 14:98, or a law or an ordinance of any state or political subdivision prohibiting operation of any vehicle or means of transportation or conveyance while intoxicated, impaired, or while under the influence of alcohol, drugs, or any controlled dangerous substance on two or more occasions within ten years of this offense.

(ii) A violation of R.S. 14:32.1-vehicular homicide.

(iii) A violation of R.S. 14:39.1-vehicular negligent injuring.

(iv) A violation of R.S. 14:39.2-first degree vehicular negligent injuring.

Amended by Acts 1968, No. 647, §1. Acts 1988, No. 671, §1; Acts 1997, No. 561, §1; Acts 1999, No. 1103, §1; Acts 2003, No. 159, §1.



RS 14:100.1 - Obstructing public passages

4. OBSTRUCTING PUBLIC PASSAGES

§100.1. Obstructing public passages

A. No person shall wilfully obstruct the free, convenient, and normal use of any public sidewalk, street, highway, bridge, alley, road, or other passageway, or the entrance, corridor, or passage of any public building, structure, water craft, or ferry, by impeding, hindering, stifling, retarding, or restraining traffic or passage thereon or therein.

B. Whoever violates the provisions of this Section shall be guilty of a misdemeanor and upon conviction thereof shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both fined and imprisoned.

C. This Section shall not be applicable to the erection or construction of any barricades or other forms of obstructions as a safety measure in connection with construction, excavation, maintenance, repair, replacement, or other work in or adjacent to any public sidewalk, street, highway, bridge, alley, road, or other passageway, nor to the placing of barricades or other forms of obstruction by governmental authorities, or any officer or agent thereof, in the proper performance of duties.

Added by Acts 1960, No. 80, §1. Amended by Acts 1976, No. 488, §1; Acts 2014, No. 791, §7.



RS 14:100.11 - Legislative findings; purpose

5. PREVENTION OF TERRORISM ON THE HIGHWAYS

§100.11. Legislative findings; purpose

A. The legislature finds that the devastating consequences of the barbaric attacks on September 11, 2001 on the World Trade Center and the Pentagon as well as the pervasive bomb threats and biological terrorism in various parts of the country were committed for the purposes of demoralizing and destabilizing our society and creating a climate of fear. These heinous deeds designed to kill, maim, and strike terror into the hearts of innocent citizens of this country cannot be tolerated, nor can those less violent acts to the infrastructure of our state which are designed to intimidate, confuse, and disrupt everyday commerce and the delivery of goods and services to the populace be permitted.

B. The legislature further finds that it is imperative that state laws be enacted to complement federal efforts to uncover those who seek to use the highways of this state to commit acts of terror and who seek to gain drivers' licenses or identification cards for the purposes of masking their illegal status in this state. Accordingly, the legislature finds that state law must be strengthened with a comprehensive framework for punishing those who give false information in order to obtain drivers' licenses or identification cards from the office of motor vehicles of the Department of Public Safety and Corrections, to limit the issuance of such documentation to correspond to the time limits placed by the federal Immigration and Naturalization Service on documentation, and to make operating a motor vehicle in this state when not lawfully present in the United States a crime.

Acts 2002, 1st Ex. Sess., No. 46, §1.



RS 14:100.12 - Definitions

§100.12. Definitions

As used in this Subdivision, the following terms shall have the following meanings:

(1) "Act of terrorism" means the commission of any of the following acts when the offender has the intent to intimidate or coerce the civilian population, influence the policy of a unit of government by intimidation or coercion, or affect the conduct of a unit of government by intimidation or coercion:

(a) Intentional killing of a human being.

(b) Intentional infliction of serious bodily injury upon a human being.

(c) Kidnapping of a human being.

(d) Aggravated arson upon any structure, watercraft, or movable.

(e) Intentional aggravated criminal damage to property.

(2) "Alien student" means any person who is attending an institution of education in the state who is not a citizen of the United States.

(3) "Documentation demonstrating lawful presence in the United States" is a document demonstrating lawful presence in the United States as determined by the Department of Public Safety and Corrections pursuant to R.S. 32:409.1(A)(2)(d)(vi).

(4) "INS" means the United States Immigration and Naturalization Service.

(5) "Nonresident alien" means any person who is not a United States citizen and who is a citizen of any country other than the United States, who is physically present in the United States and who has not acquired INS permanent resident status.

Acts 2002, 1st Ex. Sess., No. 46, §1.



RS 14:100.13 - Operating a vehicle without lawful presence in the United States

§100.13. Operating a vehicle without lawful presence in the United States

A. No alien student or nonresident alien shall operate a motor vehicle in the state without documentation demonstrating that the person is lawfully present in the United States.

B. Upon arrest of a person for operating a vehicle without lawful presence in the United States, law enforcement officials shall seize the driver's license and immediately surrender such license to the office of motor vehicles for cancellation and shall immediately notify the INS of the name and location of the person.

C. Whoever commits the crime of driving without lawful presence in the United States shall be fined not more than one thousand dollars, imprisoned for not more than one year, with or without hard labor, or both.

Acts 2002, 1st Ex. Sess., No. 46, §1.



RS 14:100.14 - Giving false information regarding lawful presence in the United States in order to obtain a driver's license

§100.14. Giving false information regarding lawful presence in the United States in order to obtain a driver's license

A. No alien student or nonresident alien shall falsify any information required in R.S. 32:409.1 for the purpose of obtaining a driver's license or a special identification card from the office of motor vehicles.

B. Upon arrest for falsifying information pursuant to this Section, the arresting agency shall immediately notify the INS of the name and location of the person.

C. Whoever commits the crime of falsifying information required for the purpose of obtaining a driver's license shall be fined not more than five hundred dollars, imprisoned for not less than six months, or both.

Acts 2002, 1st Ex. Sess., No. 46, §1.



RS 14:101 - Desecration of graves

SUBPART B. OFFENSES AFFECTING THE PUBLIC SENSIBILITY

§101. Desecration of graves

A. Desecration of graves is either of the following:

(1) Unauthorized opening of any place of interment, or building wherein the dead body of a human being is located, with the intent to remove or to mutilate the body or any part thereof, or any article interred or intended to be interred with the body.

(2) Intentional or criminally negligent damaging in any manner of any grave, tomb, or mausoleum erected for the dead.

B. Whoever commits the crime of desecration of graves shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Amended by Acts 1968, No. 647, §1, eff. July 20, 1968; Acts 2014, No. 791, §7.



RS 14:101.1 - Purchase or sale of human organs

§101.1. Purchase or sale of human organs

A. No person shall intentionally acquire, receive, sell, or otherwise transfer in exchange for anything of value any human organ for use in human transplantation.

B. For purposes of Subsection A:

(1) The term "human organ" means the human kidney, liver, heart, lung, pancreas, bone marrow, cornea, eye, bone, skin, and any other human organ.

(2) The term "anything of value" shall not include the reasonable payments associated with the removal, transportation, implantation, processing, preservation, quality control, and storage of a human organ or the expenses of travel, housing, and lost wages incurred by the donor of a human organ in connection with the donation of the organ.

C. Whoever violates the provisions of this Section shall be fined not more than fifty thousand dollars or imprisoned with or without hard labor not more than five years, or both.

Added by Acts 1986, No. 775, §1.



RS 14:101.2 - Unauthorized use of sperm, ovum, or embryo

§101.2. Unauthorized use of sperm, ovum, or embryo

A. No person shall knowingly use a sperm, ovum, or embryo, through the use of assisted reproduction technology, for any purpose other than that indicated by the sperm, ovum, or embryo provider's signature on a written consent form.

B. No person shall knowingly implant a sperm, ovum, or embryo, through the use of assisted reproduction technology, into a recipient who is not the sperm, ovum, or embryo provider, without the signed written consent of the sperm, ovum, or embryo provider and recipient.

C. Knowing violation of the provisions of this Section shall be grounds for immediate revocation of the violator's professional license.

D. This Section shall not apply to the use by a surviving spouse of the human ova or sperm of the deceased spouse in order to conceive a child, provided that prior to his death the deceased spouse signed a consent form authorizing such a donation.

Acts 1999, No. 1246, §1.



RS 14:102 - Definitions; cruelty to animals

§102. Definitions; cruelty to animals

The following words, phrases, and terms as used in R.S. 14:102.1 through R.S. 14:102.4 shall be defined and construed as follows:

(1) "Cruel" means every act or failure to act whereby unjustifiable physical pain or suffering is caused or permitted.

(2) "Abandons" means to completely forsake and desert an animal previously under the custody or possession of a person without making reasonable arrangements for its proper care, sustenance, and shelter.

(3) "Proper food" means providing each animal with daily food of sufficient quality and quantity to prevent unnecessary or unjustifiable suffering by the animal.

(4) "Proper water" means providing each animal with daily water of sufficient quality and quantity to prevent unnecessary or unjustifiable suffering by the animal.

(5) "Proper shelter" means providing each animal with adequate shelter from the elements as required to prevent unnecessary or unjustifiable suffering by the animal.

(6) "Proper veterinary care" means providing each animal with veterinary care sufficient to prevent unnecessary or unjustifiable physical pain or suffering by the animal.

(7) "Livestock" means cattle, sheep, swine, goats, horses, mules, burros, asses, other livestock of all ages, farm-raised cervidae species, and farm-raised ratite species.

(8) "Public livestock exhibition" means any place, establishment, or facility commonly known as a "livestock market", "livestock auction market", "sales ring", "stockyard", or the like, operated for compensation or profit as a public market for livestock, consisting of pens, or other enclosures, and their appurtenances, in which livestock are received, held, sold, or kept for sale or shipment. "Public livestock exhibition" also means any public exhibition or sale of livestock or a livestock show.

(9) "Tampers" means any of the following:

(a) The injection, use, or administration of any drug or other internal or external administration of any product or material, whether gas, solid, or liquid, to livestock for the purpose of concealing, enhancing, transforming, or changing the true conformation, configuration, condition, natural color, or age of the livestock or making the livestock appear more sound than they actually are.

(b) The use or administration, for cosmetic purposes, of steroids, growth stimulants, or internal artificial filling, including paraffin, silicone injection, or any other substance.

(c) The use or administration of any drug or feed additive affecting the central nervous system of the livestock, unless administered or prescribed by a licensed veterinarian for the treatment of an illness or an injury.

(d) The use or administration of diuretics for cosmetic purposes.

(e) The surgical manipulation or removal of tissue so as to change, transform, or enhance the true conformation, configuration, or natural color of the livestock unless the procedure is considered an accepted livestock management practice.

Amended by Acts 1982, No. 431, §1; Acts 1997, No. 461, §2.



RS 14:102.1 - Cruelty to animals; simple and aggravated

§102.1. Cruelty to animals; simple and aggravated

A.(1) Any person who intentionally or with criminal negligence commits any of the following shall be guilty of simple cruelty to animals:

(a) Overdrives, overloads, drives when overloaded, or overworks a living animal.

(b) Torments, cruelly beats, or unjustifiably injures any living animal, whether belonging to himself or another.

(c) Having charge, custody, or possession of any animal, either as owner or otherwise, unjustifiably fails to provide it with proper food, proper drink, proper shelter, or proper veterinary care.

(d) Abandons any animal. A person shall not be considered to have abandoned an animal if he delivers to an animal control center an animal which he found running at large.

(e) Impounds or confines or causes to be impounded or confined in a pound or other place, a living animal and fails to supply it during such confinement with proper food, proper drink, and proper shelter.

(f) Carries, or causes to be carried, a living animal in or upon a vehicle or otherwise, in a cruel or inhumane manner.

(g) Unjustifiably administers any poisonous or noxious drug or substance to any domestic animal or unjustifiably exposes any such drug or substance, with intent that the same shall be taken or swallowed by any domestic animal.

(h) Injures any animal belonging to another person.

(i) Mistreats any living animal by any act or omission whereby unnecessary or unjustifiable physical pain, suffering or death is caused to or permitted upon the animal.

(j) Causes or procures to be done by any person any act enumerated in this Subsection.

(2)(a) Whoever commits the crime of simple cruelty to animals shall be fined not more than one thousand dollars, or imprisoned for not more than six months, or both.

(b) Whoever commits a second or subsequent offense of simple cruelty to animals shall be fined not less than five thousand dollars nor more than twenty-five thousand dollars or imprisoned, with or without hard labor, for not less than one year nor more than ten years, or both. In addition, the court shall issue an order prohibiting the defendant from owning or keeping animals for a period of time deemed appropriate by the court.

(c) In addition to any other penalty imposed, a person who commits the crime of cruelty to animals shall be ordered to perform five eight-hour days of court-approved community service. The community service requirement shall not be suspended.

(d) In addition to any other penalty imposed, the court may order a psychological evaluation or anger management treatment for a first conviction of the crime of simple cruelty to animals. For a second or subsequent offense of the crime of simple cruelty to an animal, the court shall order a psychological evaluation or anger management treatment. Any costs associated with any evaluation or treatment ordered by the court shall be borne by the defendant.

(3) For purposes of this Subsection, if more than one animal is subject to an act of cruel treatment by an offender, each act shall constitute a separate offense.

B.(1) Any person who intentionally or with criminal negligence tortures, maims, or mutilates any living animal, whether belonging to himself or another, shall be guilty of aggravated cruelty to animals.

(2) Any person who tampers with livestock at a public livestock exhibition or at a private sale shall also be guilty of aggravated cruelty to animals.

(3) Any person who causes or procures to be done by any person any act designated in this Subsection shall also be guilty of aggravated cruelty to animals.

(4) Any person who intentionally or with criminal negligence mistreats any living animal whether belonging to himself or another by any act or omission which causes or permits unnecessary or unjustifiable physical pain, suffering, or death to the animal shall also be guilty of aggravated cruelty to animals.

(5) In addition to any other penalty imposed for a violation of this Subsection, the offender shall be ordered to undergo a psychological evaluation and subsequently recommended psychological treatment and shall be banned by court order from owning or keeping animals for a period of time deemed appropriate by the court. Any costs associated with any evaluation or treatment ordered by the court shall be borne by the defendant.

(6) Whoever commits the crime of aggravated cruelty to animals shall be fined not less than five thousand dollars nor more than twenty-five thousand dollars or imprisoned, with or without hard labor, for not less than one year nor more than ten years, or both.

(7) For purposes of this Subsection, where more than one animal is tortured, maimed, mutilated, or maliciously killed1 or where more than one head of livestock is tampered with, each act comprises a separate offense.

C. This Section shall not apply to any of the following:

(1) The lawful hunting or trapping of wildlife as provided by law.

(2) Herding of domestic animals.

(3) Accepted veterinary practices.

(4) Activities carried on for scientific or medical research governed by accepted standards.

(5) Traditional rural Mardi Gras parades, processions, or runs involving chickens.

(6) Nothing in this Section shall prohibit the standard transportation and agricultural processing of agriculture products as defined in R.S. 3:3602(5) and (6).

D. Repealed by Acts 2007, No. 425, §2, eff. August 15, 2008.

Added by Acts 1982, No. 431, §1. Acts 1983, 1st Ex. Sess., No. 6, §1; Acts 1987, No. 336, §1; Acts 1995, No. 1165, §1; Acts 1995, No. 1246, §1, eff. June 29, 1995; Acts 1997, No. 461, §2; Acts 1997, No. 1212, §1; Acts 2006, No. 228, §1; Acts 2007, No. 425, §§1 and 2, eff. Aug. 15, 2008; Acts 2009, No. 106, §1; Acts 2009, No. 179, §1.

1As appears in enrolled bill.



RS 14:102.2 - Seizure and disposition of animals cruelly treated

§102.2. Seizure and disposition of animals cruelly treated

A. When a person is charged with cruelty to animals, said person's animal may be seized by the arresting officer and held pursuant to this Section.

B.(1) The seizing officer shall notify the owner of the seized animal of the provisions of this Section by posting written notice at the location where the animal was seized or by leaving it with a person of suitable age and discretion residing at that location within twenty-four hours of the seizure.

(2) The seizing officer shall photograph the animal within fifteen days after posting of the notice of seizure and shall cause an affidavit to be prepared in order to document its condition in accordance with R.S. 15:436.2.

(3) The seizing officer shall appoint a licensed veterinarian or other suitable custodian to care for any such animal. The custodian shall retain custody of the animal in accordance with this Section.

(4) The seized animal shall be held by the custodian provided for in Paragraph (3) for a period of fifteen consecutive days, including weekends and holidays, after such notice of seizure is given. Thereafter, if a person who claims an interest in such animal has not posted bond in accordance with Subsection C, the animal may be humanely disposed of by sale, adoption, or euthanasia.

C.(1) A person claiming an interest in any animal seized pursuant to this Section may prevent the disposition of the animal as provided for in Subsection B of this Section by posting a bond with the court within fifteen days after receiving notice of such seizure. Such bond shall prevent the disposition of the animal for a period of thirty days commencing on the date of initial seizure.

(2)(a) The amount of the bond shall be determined by the department, agency, humane society, and the custodian of the animal as authorized by the court and shall be sufficient to secure payment for all reasonable costs incurred during the thirty-day period for the boarding and medical treatment of the animal after examination by a licensed veterinarian.

(b) The court shall order that the bond be given to the custodian of the animal to cover such costs.

(3) Such bond shall not prevent the department, agency, humane society, or other custodian of the animal from disposing of the animal in accordance with Subsection B of this Section at the end of the thirty-day period covered by the bond, unless the person claiming an interest posts an additional bond for such reasonable expenses for an additional thirty-day period. In addition, such bond shall not prevent disposition of the animal for humane purposes at any time, in accordance with Subsection E of this Section.

D. Upon a person's conviction of cruelty to animals, it shall be proper for the court, in its discretion, to order the forfeiture and final determination of the custody of any animal found to be cruelly treated in accordance with this Section and the forfeiture of the bond posted pursuant to Subsection C as part of the sentence. The court may, in its discretion, order the payment of any reasonable or additional costs incurred in the boarding or veterinary treatment of any seized animal prior to its disposition, whether or not a bond was posted by the defendant. In the event of the acquittal or final discharge without conviction of the accused, the court shall, on demand, direct the delivery of any animal held in custody to the owner thereof and order the return of any bond posted pursuant to Subsection C, less reasonable administrative costs.

E. Nothing in this Section shall prevent the euthanasia of any seized animal, at any time, whether or not any bond was posted, if a licensed veterinarian determines that the animal is not likely to survive and is suffering, as a result of any physical condition. In such instances, the court, in its discretion, may order the return of any bond posted, less reasonable costs, at the time of trial.

Added by Acts 1982, No. 431, §1; Acts 1997, No. 1212, §1; Acts 2010, No. 916, §1.



RS 14:102.3 - Search warrant; animal cruelty offenses

§102.3. Search warrant; animal cruelty offenses

If the complaint is made, by affidavit, to any magistrate authorized to issue search warrants in criminal cases, that the complainant has reason to believe that an animal has been or is being cruelly treated in violation of R.S. 14:102.1, in any building or place, such magistrate, if satisfied that there is reasonable cause for such belief, shall issue a search warrant to any law enforcement officer authorized by law to make arrests for such offenses, authorizing any such officer to make a search of said building or place, and to arrest any person found violating R.S. 14:102.1. Said warrant may also authorize said officer to seize any animal believed to be cruelly treated and to take custody thereof. This section shall not be construed as a limitation on the power of law enforcement officers to seize animals as evidence at the time of the arrest.

Added by Acts 1982, No. 431, §1.



RS 14:102.4 - Confined animals; necessary food and water

§102.4. Confined animals; necessary food and water

When a living animal is impounded or confined, and continues without necessary food and water for more than twenty-four consecutive hours, any law enforcement officer may, as often as is necessary, enter any place in which the animal is impounded or confined and supply it with necessary food and water so long as it shall remain impounded or confined.

Added by Acts 1982, No. 431, §1.



RS 14:102.5 - Dogfighting; training and possession of dogs for fighting

§102.5. Dogfighting; training and possession of dogs for fighting

A. No person shall intentionally do any of the following:

(1) For amusement or gain, cause any dog to fight with another dog, or cause any dogs to injure each other.

(2) Permit any act in violation of Paragraph (1) to be done on any premises under his charge or control, or aid or abet any such act.

(3) Promote, stage, advertise, or be employed at a dogfighting exhibition.

(4) Sell a ticket of admission or receive money for the admission of any person to any place used, or about to be used, for any activity described in Paragraph (2).

(5) Own, manage, or operate any facility kept or used for the purpose of dogfighting.

(6) Knowingly attend as a spectator at any organized dogfighting event.

(7)(a) Own, possess, keep, or train a dog for purpose of dogfighting.

(b) The following activities shall be admissible as evidence of a violation of this Paragraph:

(i) Possession of any treadmill wheel, hot walker, cat mill, cat walker, jenni, or other paraphernalia, together with evidence that the paraphernalia is being used or intended for use in the unlawful training of a dog to fight with another dog, along with the possession of any such dog.

(ii) Tying, attaching, or fastening any live animal to a machine or power propelled device, for the purpose of causing the animal to be pursued by a dog, together with the possession of a dog.

(iii) Possession or ownership of a dog exhibiting injuries or alterations consistent with dogfighting, including but not limited to torn or missing ears, scars, lacerations, bite wounds, puncture wounds, bruising or other injuries, together with evidence that the dog has been used or is intended for use in dogfighting.

B. "Dogfighting" means an organized event wherein there is a display of combat between two or more dogs in which the fighting, killing, maiming, or injuring of a dog is the significant feature, or main purpose, of the event.

C. Whoever violates any provision of Subsection A of this Section shall be fined not less than one thousand dollars nor more than twenty-five thousand dollars, or be imprisoned with or without hard labor for not less than one year nor more than ten years, or both.

D. Nothing in this Section shall prohibit any of the following activities:

(1) The use of dogs for hunting.

(2) The use of dogs for management of livestock by the owner, his employees or agents, or any other person having lawful custody of livestock.

(3) The training of dogs or the possession or use of equipment in the training of dogs for any purpose not prohibited by law.

(4) The possessing or owning of dogs with ears cropped or otherwise surgically altered for cosmetic purposes.

E. Repealed by Acts 2008, No. 14, §2.

Added by Acts 1982, No. 432, §1. Acts 1984, No. 661, §1; Acts 1993, No. 1002, §1; Acts 2001, No. 547, §1; Acts 2001, No. 734, §1, eff. June 25, 2001; Acts 2008, No. 14, §§1, 2.



RS 14:102.6 - Seizure and destruction or disposition of dogs and equipment used in dogfighting

§102.6. Seizure and destruction or disposition of dogs and equipment used in dogfighting

A.(1) Any law enforcement officer making an arrest under R.S. 14:102.5 may lawfully take possession of all fighting dogs on the premises where the arrest is made or in the immediate possession or control of the person being arrested, whether or not the dogs are actually engaged in a fight at the time, and all paraphernalia, implements, equipment, or other property or things used or employed in violation of that Section.

(2) The legislature finds and declares that fighting dogs used or employed in violation of R.S. 14:102.5 are dangerous, vicious, and a threat to the health and safety of the public. Therefore, fighting dogs seized in accordance with this Section are declared to be contraband and, notwithstanding R.S. 14:102.1, the officer, an animal control officer, or a licensed veterinarian may cause them to be humanely euthanized as soon as possible by a licensed veterinarian or a qualified technician and shall not be civilly or criminally liable for so doing. Fighting dogs not destroyed immediately shall be disposed of in accordance with R.S. 14:102.2.

B.(1) The officer, after taking possession of any dogs other than those destroyed or disposed of pursuant to Subsection A and of the other paraphernalia, implements, equipment, or other property or things, shall file with the district court of the parish within which the alleged violation occurred an affidavit stating therein the name of the person charged, a description of the property so taken and the time and place of the taking thereof, together with the name of the person who claims to own such property, if known, and that the affiant has reason to believe and does believe, stating the ground of such belief, that the property so taken was used or employed in such violation.

(2) The seizing officer shall dispose of any dogs or other animals seized in the manner provided for in R.S. 14:102.2.

(3) He shall thereupon deliver the other property so taken to such court which shall, by order in writing, place such paraphernalia, implements, equipment, or other property in the custody of a suitable custodian, to be kept by such custodian until the conviction or final discharge of the accused, and shall send a copy of such order without delay to the district attorney of the parish. The custodian so named and designated in such order shall immediately thereupon assume the custody of such property and shall retain the same, subject to the order of the court before which the accused shall be required to appear for trial.

C. Any person claiming an interest in a seized animal may post a bond with the court in accordance with the provisions of R.S. 14:102.2(C) in order to prevent the disposition of such animal.

D. Upon conviction of the person so charged, all dogs so seized shall be adjudged by the court to be forfeited and the court shall order a humane disposition of the same in accordance with R.S. 14:102.2. The court may also in its discretion order the forfeiture of the bond posted, as well as payment of any reasonable or additional costs incurred in the boarding or veterinary treatment of any seized dog, as provided in R.S. 14:102.2. In the event of the acquittal or final discharge, without conviction, of the accused, the court shall, on demand, direct the delivery of the animals and other property so held in custody to the owner thereof and order the return of any bond posted pursuant to R.S. 14:102.2(C), less reasonable administrative costs.

Added by Acts 1982, No. 432, §1; Acts 1987, No. 590, §1; Acts 1993, No. 1002, §1; Acts 1997, No. 1212, §1; Acts 2010, No. 369, §1.



RS 14:102.7 - Search warrant for dogfighting offenses

§102.7. Search warrant for dogfighting offenses

If complaint is made, by affidavit, to any magistrate authorized to issue search warrants in criminal cases, that the complainant has reason to believe that R.S. 14:102.5 has been violated within the past forty-eight hours, is being, or will be violated in any building or place, such magistrate, if satisfied that there is reasonable cause for such belief, shall issue a search warrant authorizing any law enforcement officer competent by law to make arrests for such offenses to make a search of said building or place, and to arrest any person found violating R.S. 14:102.5. This Section shall not be construed as a limitation on the power of law enforcement officers to seize animals or evidence at the time of arrest.

Added by Acts 1982, No. 432, §1.



RS 14:102.8 - Injuring or killing of a police animal

§102.8. Injuring or killing of a police animal

A. Injuring or killing of a police animal is the intentional infliction of great bodily harm, permanent disability, or death upon a police animal.

B. As used in this Section:

(1) "Police animal" means:

(a) Any dog which is owned or the service of which is used by any state or local law enforcement agency for the principal purpose of aiding in the detection of criminal activity, enforcement of laws, or apprehension of offenders.

(b) Any dog which is owned or the service of which is used by any public safety agency and which is trained in accordance with the standards of a national or regional search and rescue association to respond to instructions from its handler in the search for possibly deceased individuals and in the search and rescue of lost or missing individuals and which dog, together with its handler, is prepared to render search and rescue services at the request of a public safety agency.

(c) Any horse which is used by a state or local law enforcement officer in the course of his official duty.

(2) "Public safety agency" means any agency of the state or political subdivision of the state which provides or has authority to provide law enforcement, fire protection, emergency medical services, emergency preparedness services, or any other type of emergency services.

C. It shall be an affirmative defense to a prosecution under this Section when the injuring or killing of a police animal is committed with the reasonable belief by one not involved in or being apprehended for the commission of any offense or by one taken into custody that:

(1) He is in imminent danger of losing his life or receiving great bodily harm and that the injuring or killing is necessary to save himself from that danger.

(2) Another person not involved in or being apprehended for the commission of any offense is in imminent danger of losing his life or receiving great bodily harm and that the injury or killing is necessary to save that person from that danger.

(3) His animal or other property not involved in the commission of any offense or in the apprehension of any person for an offense is in imminent danger of being destroyed or receiving grave injury or damage that may result in its destruction.

D.(1) Whoever commits the crime of injuring or killing of a police animal shall be fined not less than five thousand dollars nor more than ten thousand dollars, or imprisoned with or without hard labor for not less than one year nor more than three years, or both.

(2) Upon a second or subsequent conviction, regardless of whether the second or subsequent offense occurred before or after the first conviction, the offender shall be fined not less than five thousand dollars and not more than ten thousand dollars, or imprisoned with or without hard labor for not less than five years nor more than seven years, or both.

E. In addition to the foregoing penalties, a person convicted under this Section shall be ordered to make full restitution to the public safety agency suffering a financial loss from the injury or killing of a police animal. If a person ordered to make restitution pursuant to this Section is found to be indigent and therefore unable to make restitution in full at the time of conviction, the court shall order a periodic payment plan consistent with the person's financial ability.

Acts 1984, No. 534, §1; Acts 1986, No. 997, §1, eff. July 16, 1986; Acts 1992, No. 921, §1; Acts 1994, 3rd Ex. Sess., No. 82, §1; Acts 1995, No. 208, §1; Acts 1997, No. 130, §1; Acts 2001, No. 213, §1; Acts 2008, No. 158, §1.



RS 14:102.9 - Interference with animal research; research laboratory or farm

§102.9. Interference with animal research; research laboratory or farm

A. Interference with animal research is any of the following:

(1) The unauthorized entry of any research laboratory or research farm with the intent of releasing or causing the release of any animal housed or kept within such research facility.

(2) The intentional or criminally negligent damaging of any research laboratory or research farm.

(3) The intentional or criminally negligent unauthorized release of any animal housed or kept within any research laboratory or research farm.

B. Whoever commits the crime of interference with animal research shall, upon conviction, be fined not less than one thousand nor more than five thousand dollars and may be imprisoned, with or without hard labor, for not more than one year.

Acts 1989, No. 784, §1.

{{NOTE: SEE ALSO R.S. 14:228.}}



RS 14:102.10 - Bear wrestling; penalty

§102.10. Bear wrestling; penalty

A. Any person who intentionally commits any of the following shall be guilty of bear wrestling:

(1) Promotes, engages in, or is employed by anyone who conducts a bear wrestling match.

(2) Receives money for the admission of another person to a place kept for bear wrestling matches.

(3) Sells, purchases, possesses, or trains a bear for a bear wrestling match.

B. For the purposes of this Section, a "bear wrestling match" means a match or contest between one or more persons and a bear for the purpose of fighting or engaging in a physical altercation.

C. Whoever commits the crime of bear wrestling shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 1992, No. 740, §1.



RS 14:102.11 - Illegal contact sports; penalty

§102.11. Illegal contact sports; penalty

A. Any person who intentionally commits any of the following shall be guilty of illegal contact sports:

(1) Promotes, engages or participates in, judges, or referees a tough-man competition or is employed by anyone who conducts a tough-man competition.

(2) Receives money for the admission of another person to a place which holds or has held tough-man competitions.

B. For the purposes of this Section, a "tough-man contest or competition" means any boxing match, wrestling event, or contest or competition, or combination thereof, between two or more persons, whether professional or amateur, who use their hands, with or without gloves, or their feet, or both, in any manner unauthorized by the State Boxing and Wrestling Commission, and compete for money, financial prize, or any item of pecuniary or nonpecuniary value or compete at an event where a fee is charged whereby either participant may obtain pecuniary gain. "Tough-man contest or competition" shall not include, nor shall the provisions of this Section apply to any contest, competition, or exhibition of any of the recognized martial arts including karate, judo, kung fu, tae kwan do, jujitsu, kickboxing, or any substantially similar tradition.

C. Whoever commits the crime of illegal contact sports shall be fined not more than five hundred dollars or imprisoned, with or without hard labor, for not more than one year, or both.

Acts 1995, No. 1275, §2.



RS 14:102.12 - Definitions

§102.12. Definitions

As used in this Section and R.S. 14:102.13 through 102.18, the following definitions shall apply:

(1) "Animal control agency" means the parish or local animal control agency. If the municipality or parish does not have an animal control agency, it means whatever entity performs animal control functions.

(2) "Impounded" means taken into the custody of the animal control agency or provider of animal control services to the municipality or parish where the dangerous or vicious dog is found.

(3) "Secure enclosure" means a fence or structure suitable to prevent the entry of young children, and which is suitable to confine a dangerous dog in conjunction with other measures which may be taken by the owner of the dog. The enclosure shall be designed in order to prevent the animal from escaping.

(4) "Serious bodily injury" means bodily injury which involves unconsciousness, extreme physical pain or protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty, or a substantial risk of death.

Acts 2001, No. 823, §1; Acts 2003, No. 563, §1.



RS 14:102.13 - Hearing to determine if dog is dangerous or vicious

§102.13. Hearing to determine if dog is dangerous or vicious

A. The district attorney, the sheriff, an animal control officer, or other designated representative, in the name of and on behalf of the parish and without the payment of any costs, shall be authorized to file a petition in the district court having jurisdiction requesting a hearing for the purpose of determining whether or not a dog should be declared dangerous as defined in R.S. 14:102.14(A) or vicious as defined in R.S. 14:102.15(A).

B. Upon the filing of the petition, the district judge shall immediately issue a rule on the owner of the dog to show cause why the dog should not be declared a dangerous or vicious dog. This rule shall, at the time of its issuance, be fixed for hearing not later than five days, including Sundays, half-holidays and holidays, from the date of its issuance, and shall be heard by preference over all other matters and cases fixed for the same day and shall be heard continuously day after day until submitted for adjudication.

C. Upon the showing made by the parties on the trial of the rule to show cause, the court shall determine whether the dog is a dangerous dog or a vicious dog and may make other orders authorized by this Section.

D. In every case where the dog is established to be a dangerous dog, the court shall enter an order declaring the dog to be a dangerous dog and shall direct the owner of the dog to comply with conditions established for the restraint and confinement of the dog as provided by law.

E. In every case where the dog is established to be a vicious dog, the court shall enter an order declaring the dog to be a vicious dog and shall direct that the vicious dog be humanely euthanized.

F. Any person who fails to restrain and confine a dangerous dog as ordered by the court shall be guilty of contempt and shall be fined not less than one hundred dollars nor more than five hundred dollars.

G. The pleading and practice in all cases under this Section shall be in accordance with the Code of Civil Procedure and the laws and rules of court governing practice before the district courts of this state.

H. The owner of the dog may appeal to the court of competent jurisdiction an order of the district court determining the dog to be dangerous or vicious. Such appeal shall be perfected within five calendar days from the rendition of the order and shall be made returnable to the appropriate appellate court in not more than fifteen calendar days from the rendition of the order. The applicant for the determination may appeal to the court of competent jurisdiction for an order reversing the order of the district court.

I. No dog shall be declared dangerous or vicious if at the hearing authorized by this Section evidence presented is sufficient to establish any of the following:

(1) Any injury or damage is sustained by a person who, at the time the injury or damage was sustained, was committing a crime upon the property of the owner of the dog.

(2) Any injury or damage is sustained by a person who, at the time the injury or damage was sustained, was teasing, tormenting, abusing, or assaulting the dog.

(3) Any injury or damage is sustained by a domestic animal which, at the time the injury or damage was sustained, was teasing, tormenting, abusing, or assaulting the dog.

(4) If the dog was protecting or defending a person within the immediate vicinity of the dog from an unjustified attack or assault.

(5) If the injury or damage to a domestic animal was sustained while the dog was working as a hunting dog, herding dog, or predator control dog on the property of, or under the control of, its owner, and the damage or injury was to a species or type of domestic animal appropriate to the work of the dog.

J. The owner of a dog determined to be a vicious dog may be prohibited by the court from owning, possessing, controlling, or having custody of any dog for a period of up to three years, when it is found, after proceedings conducted pursuant to this Section, that ownership or possession of a dog by that person would create a significant threat to the health, safety, or welfare of the public.

Acts 2001, No. 823, §1.



RS 14:102.14 - Unlawful ownership of dangerous dog

§102.14. Unlawful ownership of dangerous dog

A. For the purposes of this Section "dangerous dog" means:

(1) Any dog which when unprovoked, on two separate occasions within the prior thirty-six-month period, engages in any behavior that requires a defensive action by any person to prevent bodily injury when the person and the dog are off the property of the owner of the dog; or

(2) Any dog which, when unprovoked, bites a person causing an injury; or

(3) Any dog which, when unprovoked, on two separate occasions within the prior thirty-six-month period, has killed, seriously bitten, inflicted injury, or otherwise caused injury to a domestic animal off the property of the owner of the dog.

B. It is unlawful for any person to own a dangerous dog without properly restraining or confining the dog.

C. A dangerous dog, while on the owner's property, shall, at all times, be kept indoors, or in a secure enclosure. A dangerous dog may be off the owner's property only if it is restrained by a leash which prevents its escape or access to other persons.

D. The owner of a dog determined by the court to be dangerous shall post signs around the secure enclosure no more than thirty feet apart and at each normal point of ingress and egress. The signs shall bear the words "Beware of Dog", or "Dangerous Dog" in letters at least three and one-half inches high and shall be so placed as to be readily visible to any person approaching the secure enclosure.

E. If the dog in question dies, or is sold, transferred, or permanently removed from the municipality or parish where the owner resides, the owner of a dangerous dog shall notify the animal control agency of the changed condition and new location of the dog in writing within two days.

F. Whoever violates the provisions of this Section shall be fined not more than three hundred dollars.

G. The provisions of this Section shall not apply to:

(1) Any dog which is owned, or the service of which is employed, by any state or local law enforcement agency for the principal purpose of aiding in the detection of criminal activity, enforcement of laws, or apprehension of offenders.

(2) Any dog trained in accordance with the standards of a national or regional search and rescue association to respond to instructions from its handler in the search and rescue of lost or missing individuals and which dog, together with its handler, is prepared to render search and rescue services at the request of law enforcement.

Acts 2001, No. 823, §1.



RS 14:102.15 - Unlawful ownership of a vicious dog

§102.15. Unlawful ownership of a vicious dog

A. For the purposes of this Section "vicious dog" means any dog which, when unprovoked, in an aggressive manner, inflicts serious bodily injury on or kills a human being and was previously determined to be a dangerous dog.

B. It is unlawful for any person to own a vicious dog.

C. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

D. The provisions of this Section shall not apply to:

(1) Any dog which is owned, or the service of which is employed, by any state or local law enforcement agency for the principal purpose of aiding in the detection of criminal activity, enforcement of laws, or apprehension of offenders.

(2) Any dog trained in accordance with the standards of a national or regional search and rescue association to respond to instructions from its handler in the search and rescue of lost or missing individuals and which dog, together with its handler, is prepared to render search and rescue services at the request of law enforcement.

Acts 2001, No. 823, §1.



RS 14:102.16 - Seizure and destruction or disposition of dangerous or vicious dogs

§102.16. Seizure and destruction or disposition of dangerous or vicious dogs

A.(1) Any law enforcement officer making an arrest under R.S. 14:102.14 or R.S. 14:102.15 may lawfully take possession of all dogs on the premises where the arrest is made or in the immediate possession or control of the person being arrested.

(2) The legislature finds and declares that dangerous or vicious dogs are a threat to the health and safety of the public. Dogs seized in accordance with this Section are declared to be contraband, and the officer may cause them to be impounded pending the hearing held pursuant to R.S. 14:102.13.

B. A dog determined to be a vicious dog by the court shall be humanely euthanized by the animal control agency, a licensed veterinarian, or a qualified technician.

C. A dog determined by the court to be a dangerous dog may be humanely euthanized if it is determined that the dog poses an immediate threat to public health and safety.

D. The owner of the dog shall be liable to the municipality or parish where the dog is impounded for the costs and expenses of keeping the dog if the dog is later adjudicated dangerous or vicious.

Acts 2001, No. 823, §1.



RS 14:102.17 - Registration of dangerous dogs; fees

§102.17. Registration of dangerous dogs; fees

A. All dangerous dogs shall be properly licensed and vaccinated. The licensing authority shall include the dangerous designation in the registration records of the dog, either after the owner of the dog has agreed to the designation or the court has determined the designation applies to the dog.

B. The municipality or parish may charge a dangerous dog fee in addition to the regular licensing fee to provide for the increased costs of maintaining the records of the dog.

Acts 2001, No. 823, §1.



RS 14:102.18 - Seizure and disposition of dogs which cause death or inflict bodily injury

§102.18. Seizure and disposition of dogs which cause death or inflict bodily injury

A. Any law enforcement officer or animal control officer may seize any dog which when unprovoked, in an aggressive manner, causes the death of or inflicts bodily injury on a human being. Any dog seized pursuant to the provisions of this Section may be impounded pending the outcome of the hearing held in accordance with this Section.

B. The district attorney, the sheriff, an animal control officer, or other designated representative, in the name of and on behalf of the parish, and without the payment of any costs, shall be authorized to file a petition in the district court having jurisdiction requesting a hearing for the purpose of determining whether or not a dog which, when unprovoked, in an aggressive manner, causes the death of or inflicts bodily injury on a human being, shall be euthanized.

C. The hearing shall be conducted in accordance with the procedure provided in R.S. 14:102.13.

D. A dog determined by the court to have, when unprovoked, in an aggressive manner, caused the death of or inflicted bodily injury on a human being may be humanely euthanized by the animal control agency, a licensed veterinarian, or a qualified technician.

E. The owner of the dog shall be liable to the municipality or parish where the dog is impounded for the costs and expenses of keeping the dog if the dog is later adjudicated to have, when unprovoked, in an aggressive manner, caused the death or inflicted bodily injury on a human being.

Acts 2003, No. 563, §1.



RS 14:102.19 - Hog and canine fighting prohibited; penalties

§102.19. Hog and canine fighting prohibited; penalties

A. It shall be unlawful for any person to organize or conduct any commercial or private event, wherein there is a display of combat or fighting among one or more domestic or feral canines and feral or domestic hogs and in which it is intended or reasonably foreseeable that the canines or hogs would be injured, maimed, mutilated, or killed.

B. It shall be unlawful for any person to intentionally do any of the following for the purpose of organizing, conducting, or financially or materially supporting any event as provided in Subsection A of this Section:

(1) Finance, commercially advertise, sell admission tickets, or employ persons.

(2) Own, manage, or operate any facility or property.

(3) Supply, breed, train, or keep canines or hogs.

(4) Knowingly purchase tickets of admission.

C. The provisions of this Section shall not apply to any competitive event in which canines, which are trained for hunting or herding activities, are released in an open area or an enclosed area to locate and corner hogs, and in which competitive points are deducted if a hog is caught and held, unless by such actions it is reasonably foreseeable that the canines or hogs would be injured, maimed, mutilated, or killed.

D. The provisions of this Section shall not apply to the lawful hunting of hogs with canines or the use of canines for the management, farming, or herding of hogs which are livestock or the private training of canines for the purposes enumerated in this Subsection provided that such training is conducted in the field and is not in violation of the provisions of Subsection A of this Section.

E. The provisions of this Section shall not apply to "Uncle Earl's Hog Dog Trials", as defined in R.S. 49:170.10.

F. Whoever violates the provisions of this Section shall be fined not more than one thousand dollars, or imprisoned for not more than six months, or both.

G. For the purposes of this Section:

(1) "Hog" shall include a pig, swine, or boar.

(2) "Person" means an individual, corporation, partnership, trust, firm, association or other legal entity.

Acts 2004, No. 111, §1.



RS 14:102.20 - Sport killing of zoo or circus animals prohibited

§102.20. Sport killing of zoo or circus animals prohibited

A. No person shall kill for sport an animal that is presently or was formerly a part of a zoo or circus.

B. No zoo or circus shall provide, sell, or donate any animal for use in any business or activity wherein the animal may be intentionally killed for sport.

C. No person shall knowingly transfer or conspire to transfer any animal from a zoo or circus to any business, person, or activity wherein the animal may be intentionally killed for sport.

D. No business or person wherein an animal may be intentionally killed for sport shall purchase, accept as a donation, or receive any animal that was formerly a part of a zoo or circus.

E. Whoever violates the provisions of this Section or rules and regulations promulgated pursuant thereto shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 2004, No. 891, §1.



RS 14:102.21 - Unauthorized use of the identity of a deceased soldier

§102.21. Unauthorized use of the identity of a deceased soldier

A. It shall be unlawful for any person to use for the purpose of advertising for the sale of any goods, wares, or merchandise, or for the solicitation of patronage by any business the name, portrait, or picture of any deceased soldier, without having obtained prior consent to such use by the soldier, or by the closest living relative, by blood or marriage, of the deceased.

B. Whoever violates the provisions of this Section shall be fined not more than one thousand dollars, imprisoned for not more than one year, or both.

C. For purposes of this Section, "soldier" means any active duty member or former member of the armed forces of the United States including any member who was killed in the line of duty.

Acts 2006, No. 239, §1.



RS 14:102.22 - Harboring or concealing an animal which has bitten or inflicted serious bodily injury on a human

§102.22. Harboring or concealing an animal which has bitten or inflicted serious bodily injury on a human

A. Harboring or concealing an animal which has bitten or inflicted serious bodily injury on a human is committed when a person knows or has reason to know that an animal has bitten or inflicted serious bodily injury on a human and the person intentionally harbors or conceals the animal from any law enforcement or animal control agency investigator or agent.

B. For the purposes of this Section:

(1) "Animal control agency" means the parish or local animal control agency. If the municipality or parish does not have an animal control agency, it means the entity designated to perform animal control functions.

(2) "Serious bodily injury" means bodily injury which involves unconsciousness, extreme physical pain or protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty, or a substantial risk of death.

C. Whoever commits the crime of harboring or concealing an animal which has bitten or inflicted serious bodily injury on a human shall be fined not more than one thousand dollars or imprisoned with or without hard labor, for not more than two years, or both.

D.(1) Any health care provider, as provided in R.S. 40:1231.1, who examines or treats any person who has been bitten by an animal or upon whom an animal has inflicted serious bodily injury shall report such bite or injury to the law enforcement or animal control agency for the location where the bite or injury occurred. Such report shall be made immediately, if possible, and in any event shall be made within twenty-four hours.

(2) The report shall include as much of the following information as is available:

(a) The patient's name, date of birth, sex, and current home and work addresses.

(b) The nature of the bite or injury that is the subject of the report.

(c) Any information about the location of the biting animal and the name and address of any known owner.

(d) The name and address of the health care provider.

Acts 2006, No. 788, §1.



RS 14:102.23 - Cockfighting

§102.23. Cockfighting

A. It shall be unlawful for any person to:

(1) Organize or conduct any commercial or private cockfight wherein there is a display of combat or fighting among one or more domestic or feral chickens and in which it is intended or reasonably foreseeable that the chickens would be injured, maimed, mutilated, or killed; or

(2) Possess, train, purchase, or sell any chicken with the intent that the chicken shall be engaged in an unlawful commercial or private cockfight as prohibited in Paragraph (1) of this Subsection.

B. As used in this Section, the following words and phrases have the following meanings ascribed to them:

(1) "Chicken" means any game fowl or rooster whether domestic or feral normally used in a cockfight.

(2) "Cockfight" means a contest wherein chickens are set against one another with the intention that they engage in combat.

C. Possessing, manufacturing, buying, selling, or trading of paraphernalia such as spurs, gaffs, knives, leather training spur covers, and other items or substances normally used in cockfighting with the intent that they shall be used in a cockfight together with evidence that the paraphernalia is being used or intended for use in the unlawful training of a chicken to fight with another chicken, shall be admissible as evidence of a violation of this Section. Whoever violates the provisions of this Subsection, upon conviction shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both. However, the provisions of this Section shall not be construed to prohibit the possessing, buying, selling, or trading of any spurs, gaffs, knives, leather training spur covers, or any other items normally used in cockfighting which are at least five years old and have historical value.

D.(1) Whoever violates the provisions of this Section, on conviction of a first offense, shall be fined not less than seven hundred fifty dollars, nor more than two thousand dollars, or imprisoned, with or without hard labor, for not less than six months nor more than one year, or both. In addition to any other penalty imposed, on a conviction of a first offense, the offender shall be ordered to perform fifteen eight-hour days of court-approved community service. The community service requirement shall not be suspended.

(2) On a conviction of a second offense, the offender shall be fined not less than one thousand dollars, nor more than two thousand dollars, and shall be imprisoned, with or without hard labor, for not less than one year nor more than three years. At least six months of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence.

E. For the purposes of this Section, when more than one chicken is subject to an act that would constitute cockfighting, each chicken involved shall constitute a separate offense.

F. The provisions of this Section shall not be construed to prohibit the raising of any chicken, rooster, or gamefowl for the purposes of personal enjoyment, exhibition, or agricultural pursuits as long as the purpose of such pursuits are legal.

Acts 2007, No. 425, §1, eff. Aug. 15, 2008; Acts 2014, No. 395, §1.



RS 14:102.24 - Participation in cockfighting

§102.24. Participation in cockfighting

A. It shall be unlawful for any person to attend a cockfight, or to bet on a cockfight, or to pay admission at any location to view or bet on a cockfight.

B. As used in this Section, the following words and phrases have the following meaning ascribed to them:

(1) "Chicken" means any bird which is of the species Gallus gallus, whether domestic or feral.

(2) "Cockfight" means a contest wherein chickens are set against one another with the intention that they engage in combat.

C. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Acts 2010, No. 114, §1.



RS 14:102.25 - Unlawfully supplying any product for the purpose of falsifying a screening test

§102.25. Unlawfully supplying any product for the purpose of falsifying a screening test

A. Unlawfully supplying any product for the purpose of falsifying or altering a drug, urine, or alcohol screening test is committed when a person intentionally:

(1) Sells, trades, furnishes, supplies, gives, distributes, or markets human or synthetic urine in this state or transports human or synthetic urine into this state with the intent of using the urine to falsify or alter results in a urine, drug, or alcohol screening test.

(2) Advertises for sale any product designed to falsify or alter a urine, drug, or alcohol screening test.

(3) Adulterates a urine or other bodily fluid sample with the intent to falsify or alter results in a urine, drug, or alcohol screening test.

(4) Possesses adulterants which are intended to be used to adulterate a urine or other bodily fluid sample for the purpose of falsifying or altering results in a urine, drug, or alcohol screening test.

(5) Sells, trades, furnishes, supplies, gives, distributes, or markets an adulterant with the intent by the seller or marketer that the product be used to adulterate a urine or other bodily fluid sample for the purpose of falsifying or altering results in a urine, drug, or alcohol screening test.

B. The intent to falsify or alter results in a urine, drug, or alcohol screening test shall be presumed if either of the following occur:

(1) A heating element or any other device used to thwart a drug screening test accompanies the sale, trading, furnishing, supplying, giving, distribution, or marketing of urine or adulterants.

(2) Instructions that provide a method for thwarting a drug screening test accompany the sale, giving, distribution, or marketing of urine or adulterants.

C. As used in this Section, "adulterant" means a substance that is not expected to be in human urine or a substance expected to be present in human urine but that is at a concentration so high that it is not consistent with human urine, including, but not limited to:

(1) Bleach.

(2) Chromium.

(3) Creatinine.

(4) Detergent.

(5) Glutaraldehyde.

(6) Hydrochloric acid.

(7) Hydroiodic acid.

(8) Iodine.

(9) Nitrite.

(10) Peroxidase.

(11) Potassium dichromate.

(12) Potassium nitrite.

(13) Pyridinium chlorochromate.

(14) Sodium nitrite.

D. Whoever commits the crime of unlawfully supplying any product for the purpose of falsifying or altering a drug, urine, or alcohol screening test shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Acts 2010, No. 361, §1.



RS 14:102.26 - Unlawful restraint of a dog; definitions; penalties

§102.26. Unlawful restraint of a dog; definitions; penalties

A. As used in this Section:

(1) "Collar" means any collar constructed of nylon, leather, or similar material, specifically designed to be used for a dog.

(2) "Owner" means a person who owns or has custody or control of a dog.

(3) "Properly fitted" means, with respect to a collar, a collar that measures the circumference of a dog's neck plus at least one inch.

(4) "Restraint" means a chain, rope, tether, leash, cable, or other device that attaches a dog to a stationary object or trolley system.

B. It shall be unlawful to tie, tether, or restrain any animal in a manner that is inhumane, cruel, or detrimental to its welfare.

C. The provisions of this Section shall not apply to any of the following:

(1) Accepted veterinary practices.

(2) Activities carried on for scientific or medical research governed by accepted standards.

(3) A dog restrained to a running line, pulley, or trolley system and is not restrained to the running line, pulley, or trolley system by means of a pinch-type, prong-type, choke-type, or improperly fitted collar.

(4) A dog restrained in compliance with the requirements of a camping or recreational area as defined by a federal, state, or local authority or jurisdiction.

(5) A dog restrained while the owner is engaged in, or actively training for, an activity that is conducted pursuant to a valid license issued by this state if the activity for which the license is issued is associated with the use or presence of a dog.

(6) A dog restrained while the owner is engaged in conduct directly related to the business of shepherding or herding cattle or livestock.

(7) A dog restrained while the owner is engaged in conduct directly related to the business of cultivating agricultural products if the restraint is reasonably necessary for the safety of the dog.

(8) A dog being restrained and walked with a hand-held leash regardless of the type of collar being used.

D. Whoever violates the provisions of this Section shall be fined not more than three hundred dollars.

Acts 2010, No. 977, §1.



RS 14:102.27 - Unlawful sale of a live dog or cat at certain locations

§102.27. Unlawful sale of a live dog or cat at certain locations

A. It shall be unlawful for any person to offer for sale or sell any dog or cat on any highway, right-of-way, flea market, public park, public playground, public swimming pool, any other public recreational area, or adjacent property to such locations regardless of whether or not access to those locations is authorized, or on any commercial or retail parking lot unless permission is granted by the owner of the parking lot.

B. The provisions of this Section shall not apply to:

(1) Bona fide humane societies, animal welfare groups, animal control agencies, or nonprofit organizations sponsoring animal adoption events.

(2) The offering of dogs or cats for sale at a private residence.

(3) The offering of dogs or cats for sale by a paid entrant to a competitive cat show or dog show, provided that the sale occurs on the premises and within the confines of the show.

(4) Any retail pet store or licensed breeder.

(5) Any raffle or drawing for a dog or cat which is a fundraising event for a waterfowl, wetland, or natural resources conservation organization.

C.(1) Whoever violates the provisions of this Section shall be fined not more than two hundred fifty dollars for a first offense.

(2) Whoever violates the provisions of this Section for a second or subsequent offense shall be fined not more than one thousand dollars per violation.

D. For the purposes of this Section:

(1) "Highway" means the entire width between the boundary lines of every way or place of whatever nature publicly maintained and open to the use of the public for the purpose of vehicular travel, including bridges, causeways, tunnels, and ferries; synonymous with the word "street".

(2) "Right-of-way" means the privilege of the immediate use of the highway.

Acts 2012, No. 700, §1.



RS 14:103 - Disturbing the peace

SUBPART C. OFFENSES AFFECTING THE

GENERAL PEACE AND ORDER

§103. Disturbing the peace

A. Disturbing the peace is the doing of any of the following in such manner as would foreseeably disturb or alarm the public:

(1) Engaging in a fistic encounter; or

(2) Addressing any offensive, derisive, or annoying words to any other person who is lawfully in any street, or other public place; or call him by any offensive or derisive name, or make any noise or exclamation in his presence and hearing with the intent to deride, offend, or annoy him, or to prevent him from pursuing his lawful business, occupation, or duty; or

(3) Appearing in an intoxicated condition; or

(4) Engaging in any act in a violent and tumultuous manner by any three or more persons; or

(5) Holding of an unlawful assembly; or

(6) Interruption of any lawful assembly of people; or

(7) Intentionally engaging in any act or any utterance, gesture, or display designed to disrupt a funeral, funeral route, or burial of a deceased person during the period beginning one hundred twenty minutes before and ending one hundred twenty minutes after the funeral or burial, within three hundred feet of the funeral or burial.

(8)(a) Intentionally blocking, impeding, inhibiting, or in any other manner obstructing or interfering with a funeral route.

(b) Intentionally blocking, impeding, inhibiting, or in any other manner obstructing or interfering, within five hundred feet, with access into or from any building or parking lot of a building in which a funeral or burial is being conducted, or any burial plot or the parking lot of the cemetery in which a funeral or burial is being conducted, during the period beginning one hundred twenty minutes before and ending one hundred twenty minutes after the funeral or burial.

B.(1) Whoever commits the crime of disturbing the peace shall be fined not more than one hundred dollars or imprisoned for not more than ninety days, or both.

(2) Whoever commits the crime of disturbing the peace as provided for in Paragraphs (A)(7) and (8) of this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

C. For purposes of Paragraphs (A)(7) and (8) of this Section:

(1) "Funeral" includes a funeral, funeral home viewing, wake, or memorial service.

(2) "Funeral route" means the route of ingress or egress from the location of a funeral or burial, including thirty feet from the outer edge of the outside lane of the route.

Amended by Acts 1960, No. 70, §1; Acts 1963, No. 93, §1; Acts 1968, No. 647, §1; Acts 1979, No. 222, §1; Acts 2006, No. 805, §1; Acts 2013, No. 30, §1, eff. May 29, 2013.



RS 14:103.1 - Emanation of excessive sound or noise; exceptions; penalties

§103.1. Emanation of excessive sound or noise; exceptions; penalties

A. No person shall operate or permit the operation of any sound amplification system which emanates unreasonably loud or excessive sound or noise which is likely to cause inconvenience or annoyance to persons of ordinary sensibilities, when both the following exist:

(1) The sound amplification system is located in or on any motor vehicle on a public street, highway, or public park.

(2) The sound or noise emanating from the sound amplification system is audible at a distance of greater than twenty-five feet which exceeds eighty-five decibels.

B. The provisions of this Section do not apply to the use of a horn, alarm, or other warning device which has as its purpose the signaling of unsafe or dangerous situations or to summon the assistance of law enforcement when used for such purpose, or when used in conjunction with a permitted event.

C. Whoever violates a provision of this Section shall be fined two hundred dollars for a first offense, and not less than three hundred dollars nor more than five hundred dollars for second and subsequent offenses.

D.(1) Upon conviction for a first offense, the court may order the violator to surrender to the law enforcement agency that arrested the violator or reported the violation the driver's license of the driver involved in the violation for a period not to exceed thirty days. The violator shall be responsible for the retrieval of his driver's license from the law enforcement agency after the expiration of the period of surrender.

(2) Upon conviction for a second or subsequent offense, the court may order the violator to surrender to the law enforcement agency that arrested the violator or reported the violation the driver's license of the driver involved in the violation for a period not less than thirty days nor more than ninety days. The violator shall be responsible for the retrieval of his driver's license from the law enforcement agency after the expiration of the period of surrender.

E. A governing authority of a parish or municipality may enact an ordinance consistent with the provisions of this Section and shall incorporate the standards and elements of the crime, and the penalty provided in the ordinance shall not exceed the penalty provided in this Section.

Acts 1997, No. 811, §1, eff. Jan. 1, 1998; Acts 2005, No. 490, §1; Acts 2008, No. 94, §1.



RS 14:103.2 - Amplified devices in public places; quiet zones; penalties

§103.2. Amplified devices in public places; quiet zones; penalties

A. No person shall operate or play any sound-producing device or sound-amplification device in a public street, public park, or other public place in a manner likely to disturb, inconvenience, or annoy a person of ordinary sensibilities, if the sound produced is in excess of fifty-five decibels as measured within ten feet of the entrance to:

(1) Hospitals.

(2) Churches, synagogues, temples, or other houses of religious worship, while the building is occupied and services are being performed, provided that a sign is posted within ten feet of the front door when services are being performed.

B. Whoever violates any of the provisions of this Section shall be imprisoned for not more than thirty days.

Acts 1999, No. 1227, §1.



RS 14:104 - Keeping a disorderly place

§104. Keeping a disorderly place

A. Keeping a disorderly place is the intentional maintaining of a place to be used habitually for any illegal purpose.

B.(1) Whoever commits the crime of keeping a disorderly place shall be fined not more than five hundred dollars, imprisoned for not more than six months, or both.

(2) Whoever commits the crime of keeping a disorderly place for the purpose of prostitution of persons under the age of eighteen years shall be fined not more than fifty thousand dollars, imprisoned at hard labor for not less than fifteen years nor more than fifty years, or both.

(3) Whoever commits the crime of keeping a disorderly place for the purpose of prostitution of persons under the age of fourteen years shall be fined not more than seventy-five thousand dollars, imprisoned at hard labor for not less than twenty-five years nor more than fifty years, or both.

(4)(a) In addition, the court shall order that the personal property used in the commission of the offense shall be seized and impounded, and after conviction, sold at public sale or public auction by the district attorney in accordance with R.S. 15:539.1.

(b) The personal property made subject to seizure and sale pursuant to Subparagraph (a) of this Paragraph may include but shall not be limited to electronic communication devices, computers, computer-related equipment, motor vehicles, photographic equipment used to record or create still or moving visual images of the victim that are recorded on paper, film, video tape, disc, or any other type of digital recording media.

Amended by Acts 1970, No. 460, §1; Acts 1979, No. 224, §1, eff. July 8, 1979; Acts 2012, No. 446, §1; Acts 2013, No. 83, §1; Acts 2014, No. 564, §1.



RS 14:105 - Letting a disorderly place

§105. Letting a disorderly place

A. Letting a disorderly place is the granting of the right to use any premises knowing that they are to be used as a disorderly place, or allowing the continued use of the premises with such knowledge.

B.(1) Whoever commits the crime of letting a disorderly place shall be fined not more than five hundred dollars, imprisoned for not more than six months, or both.

(2) Whoever commits the crime of letting a disorderly place for the purpose of prostitution of persons under the age of eighteen years shall be fined not more than fifty thousand dollars, imprisoned at hard labor for not less than fifteen years nor more than fifty years, or both.

(3) Whoever commits the crime of letting a disorderly place for the purpose of prostitution of persons under the age of fourteen years shall be fined not more than seventy-five thousand dollars, imprisoned at hard labor for not less than twenty-five years nor more than fifty years, or both.

(4)(a) In addition, the court shall order that the personal property used in the commission of the offense shall be seized and impounded, and after conviction, sold at public sale or public auction by the district attorney in accordance with R.S. 15:539.1.

(b) The personal property made subject to seizure and sale pursuant to Subparagraph (a) of this Paragraph may include but shall not be limited to electronic communication devices, computers, computer-related equipment, motor vehicles, photographic equipment used to record or create still or moving visual images of the victim that are recorded on paper, film, video tape, disc, or any other type of digital recording media.

Amended by Acts 1970, No. 459, §1; Acts 2012, No. 446, §1; Acts 2013, No. 83, §1; Acts 2014, No. 564, §1.



RS 14:106 - Obscenity

§106. Obscenity

A. The crime of obscenity is the intentional:

(1) Exposure of the genitals, pubic hair, anus, vulva, or female breast nipples in any public place or place open to the public view, or in any prison or jail, with the intent of arousing sexual desire or which appeals to prurient interest or is patently offensive.

(2)(a) Participation or engagement in, or management, operation, production, presentation, performance, promotion, exhibition, advertisement, sponsorship, electronic communication, or display of, hard core sexual conduct when the trier of fact determines that the average person applying contemporary community standards would find that the conduct, taken as a whole, appeals to the prurient interest; and the hard core sexual conduct, as specifically defined herein, is presented in a patently offensive way; and the conduct taken as a whole lacks serious literary, artistic, political, or scientific value.

(b) Hard core sexual conduct is the public portrayal, for its own sake, and for ensuing commercial gain of:

(i) Ultimate sexual acts, normal or perverted, actual, simulated, or animated, whether between human beings, animals, or an animal and a human being; or

(ii) Masturbation, excretory functions or lewd exhibition, actual, simulated, or animated, of the genitals, pubic hair, anus, vulva, or female breast nipples; or

(iii) Sadomasochistic abuse, meaning actual, simulated or animated, flagellation, or torture by or upon a person who is nude or clad in undergarments or in a costume that reveals the pubic hair, anus, vulva, genitals, or female breast nipples, or in the condition of being fettered, bound, or otherwise physically restrained, on the part of one so clothed; or

(iv) Actual, simulated, or animated touching, caressing, or fondling of, or other similar physical contact with a pubic area, anus, female breast nipple, covered or exposed, whether alone or between humans, animals, or a human and an animal, of the same or opposite sex, in an act of apparent sexual stimulation or gratification; or

(v) Actual, simulated, or animated stimulation of a human genital organ by any device whether or not the device is designed, manufactured, or marketed for such purpose.

(3)(a) Sale, allocation, consignment, distribution, dissemination, advertisement, exhibition, electronic communication, or display of obscene material, or the preparation, manufacture, publication, electronic communication, or printing of obscene material for sale, allocation, consignment, distribution, advertisement, exhibition, electronic communication, or display.

(b) Obscene material is any tangible work or thing which the trier of fact determines that the average person applying contemporary community standards would find, taken as a whole, appeals to the prurient interest, and which depicts or describes in a patently offensive way, hard core sexual conduct specifically defined in Paragraph (2) of this Subsection, and the work or thing taken as a whole lacks serious literary, artistic, political, or scientific value.

(4) Requiring as a condition to a sale, allocation, consignment, or delivery for resale of any paper, magazine, book, periodical, or publication to a purchaser or consignee that such purchaser or consignee also receive or accept any obscene material, as defined in Paragraph (3) of this Subsection, for resale, distribution, display, advertisement, electronic communication, or exhibition purposes; or, denying or threatening to deny a franchise to, or imposing a penalty, on or against, a person by reason of his refusal to accept, or his return of, such obscene material.

(5) Solicitation or enticement of an unmarried person under the age of seventeen years to commit any act prohibited by Paragraphs (1), (2), or (3) of this Subsection.

(6) Advertisement, exhibition, electronic communication, or display of sexually violent material. "Violent material" is any tangible work or thing which the trier of facts determines depicts actual or simulated patently offensive acts of violence, including but not limited to, acts depicting sadistic conduct, whippings, beatings, torture, and mutilation of the human body, as described in Item (2)(b)(iii) of this Subsection.

(7)(a) Transmission or causing the transmission by a person, knowing the content of an advertisement to be sexually explicit as defined in this Paragraph, of an unsolicited advertisement containing sexually explicit materials in an electronic communication to one or more persons within this state without including in the advertisement the term "ADV-ADULT" at the beginning of the subject line of the advertisement. A "subject line" is the area of an electronic communication that contains a summary description of the content of the message.

(b) As used in this Paragraph, "sexually explicit" means the graphic depiction of sex, including but not limited to sexual audio, text, or images; depiction of sexual activity; nudity; or sexually oriented language.

(8)(a) Transmission or causing the transmission by a person, knowing its content to be sexually explicit as defined in this Paragraph, of an unsolicited text message containing sexually explicit materials to a wireless telecommunications device of one or more persons within this state.

(b) As used in this Paragraph:

(i) "Sexually explicit" means the graphic depiction of sex, including but not limited to sexual audio, text, or images, the depiction of sexual activity, nudity, or sexually oriented language and is obscene as defined in Subparagraph (A)(3)(b) of this Section.

(ii) "Wireless telecommunications device" means a cellular telephone, a text-messaging device, a personal digital assistant, a tablet computer, or any other substantially similar wireless device.

B. Lack of knowledge of age or marital status shall not constitute a defense.

C. If any employee of a theatre or bookstore acting in the course or scope of his employment, is arrested for an offense designated in this Section, the employer shall reimburse the employee for all attorney's fees and other costs of defense of such employee. Such fees and expenses may be fixed by the court exercising criminal jurisdiction after contradictory hearing or by ordinary civil process.

D.(1) The provisions of this Section do not apply to recognized and established schools, churches, museums, medical clinics, hospitals, physicians, public libraries, governmental agencies, quasi-governmental sponsored organizations and persons acting in their capacity as employees or agents of such organizations, or a person solely employed to operate a movie projector in a duly licensed theatre.

(2) For the purpose of this Subsection, the following words and terms shall have the respective meanings defined as follows:

(a) "Churches" means any church, affiliated with a national or regional denomination.

(b) "Medical clinics and hospitals" means any clinic or hospital of licensed physicians or psychiatrists used for the reception and care of persons who are sick, wounded, or infirm.

(c) "Physicians" means any licensed physician or psychiatrist.

(d) "Recognized and established schools" means schools having a full time faculty and pupils, gathered together for instruction in a diversified curriculum.

E. This Section does not preempt, nor shall anything in this Section be construed to preempt, the regulation of obscenity by municipalities, parishes, and consolidated city-parish governments; however, in order to promote uniform obscenity legislation throughout the state, the regulation of obscenity by municipalities, parishes, and consolidated city-parish governments shall not exceed the scope of the regulatory prohibitions contained in the provisions of this Section.

F.(1) Except for those motion pictures, printed materials, electronic communication and photographic materials showing actual ultimate sexual acts or simulated or animated ultimate sexual acts when there is an explicit, close-up depiction of human genital organs so as to give the appearance of the consummation of ultimate sexual acts, no person, firm, or corporation shall be arrested, charged, or indicted for any violations of a provision of this Section until such time as the material involved has first been the subject of an adversarial hearing under the provisions of this Section, wherein such person, firm, or corporation is made a defendant and, after such material is declared by the court to be obscene, such person, firm, or corporation continues to engage in the conduct prohibited by this Section. The sole issue at the hearing shall be whether the material is obscene.

(2) The hearing shall be held before the district court having jurisdiction over the proceedings within seventy-two hours after receipt of notice by the person, firm, or corporation. The person, firm, or corporation shall be given notice of the hearing by registered mail or by personal service on the owner, manager, or other person having a financial interest in the material; provided, if there is no such person on the premises, then notice may be given by personal service on any employee of the person, firm, or corporation on such premises. The notice shall state the nature of the violation, the date, place, and time of the hearing, and the right to present and cross-examine witnesses.

(3) The state or any defendant may appeal from a judgment. Such appeal shall not stay the judgment. Any defendant engaging in conduct prohibited by this Section subsequent to notice of the judgment, finding the material to be obscene, shall be subject to criminal prosecution notwithstanding the appeal from the judgment.

(4) No determination by the district court pursuant to this Section shall be of any force and effect outside the judicial district in which made and no such determination shall be res judicata in any proceeding in any other judicial district. In addition, evidence of any hearing held pursuant to this Section shall not be competent or admissible in any criminal action for the violation of any other Section of this Title; provided, however, that in any criminal action, charging the violation of any other Section of this Title, against any person, firm, or corporation that was a defendant in such hearing, involving the same material declared to be obscene under the provisions of this Section, then evidence of such hearing shall be competent and admissible as bearing on the issue of scienter only.

G.(1) Except as provided in Paragraph (5) of this Subsection, on a first conviction, whoever commits the crime of obscenity shall be fined not less than one thousand dollars nor more than two thousand five hundred dollars, or imprisoned, with or without hard labor, for not less than six months nor more than three years, or both.

(2)(a) Except as provided in Paragraph (5) of this Subsection, on a second conviction, the offender shall be imprisoned, with or without hard labor for not less than six months nor more than three years, and in addition may be fined not less than two thousand five hundred dollars nor more than five thousand dollars.

(b) The imprisonment provided for in Subparagraph (a) of this Paragraph, may be imposed at court discretion if the court determines that the offender, due to his employment, could not avoid engagement in the offense. This Subparagraph shall not apply to the manager or other person in charge of an establishment selling or exhibiting obscene material.

(3) Except as provided in Paragraph (5) of this Subsection, on a third or subsequent conviction, the offender shall be imprisoned with or without hard labor for not less than two years nor more than five years, and in addition may be fined not less than five thousand dollars nor more than ten thousand dollars.

(4) When a violation of Paragraph (1), (2), or (3) of Subsection A of this Section is with or in the presence of an unmarried person under the age of seventeen years, the offender shall be fined not more than ten thousand dollars and shall be imprisoned, with or without hard labor, for not less than two years nor more than five years, without benefit of parole, probation, or suspension of sentence.

(5) Whoever violates the provisions of Paragraphs (A)(7) or (A)(8) of this Section may be fined not less than one hundred dollars nor more than five hundred dollars.

H.(1) When a corporation is charged with violating this Section, the corporation, the president, the vice president, the secretary, and the treasurer may all be named as defendants. Upon conviction for a violation of this Section, a corporation shall be sentenced in accordance with Subsection G of this Section. All corporate officers who are named as defendants shall be subject to the penalty provisions of this Section as set forth in Subsection G of this Section.

(2) If the corporation is domiciled in this state, upon indictment or information filed against the corporation, a notice of arraignment shall be served upon the corporation, or its designated agent for service of process, which then must appear before the district court in which the prosecution is pending to plead to the charge within fifteen days of service. If no appearance is made within fifteen days, an attorney shall be appointed by the court to represent the defendant corporation with respect to the charge or to show cause why the corporation should not be enjoined from continuing in business during the pendency of the criminal proceedings. Appearance for arraignment may be made through private counsel.

(3) If the corporation is domiciled out of state and is registered to do business in Louisiana, notice of arraignment shall be served upon the corporate agent for service of process or the secretary of state, who shall then notify the corporation charged by indictment or information to appear before the district court in which the prosecution is pending for arraignment within sixty days after the notice is mailed by the secretary of state. If no appearance is made within sixty days the court shall appoint an attorney to represent the defendant corporation with respect to the charge or to show cause why the corporation should not be enjoined from continuing in business during the pendency of the criminal proceedings. Appearance for arraignment may be made by private counsel.

(4) If the corporation is domiciled out of state and is not registered to do business in Louisiana, notice of arraignment of the corporation shall be served upon the secretary of state and an employee, officer, or agent for service of process of the corporation found within the parish where the violation of this Section has allegedly occurred. Such notice shall act as a bar to that corporation registering to do business in Louisiana until it appears before the district court in which the prosecution is pending to answer the charge.

I.(1)(a) When an act of obscenity as defined in Paragraph (A)(1) of this Section is reported, the law enforcement agency acting in response to the reported incident shall provide notice of the incident to the principal or headmaster of each school located within two thousand feet of where the incident occurred. This notice shall be provided by the law enforcement agency to the principal or headmaster within twenty-four hours of receiving the report of the incident and by any reasonable means, including but not limited to live or recorded telephone message or electronic mail.

(b) The notice required by the provisions of Subparagraph (a) of this Paragraph shall include the date, time, and location of the incident, a brief description of the incident, and a brief description of the physical characteristics of the alleged offender which may include but shall not be limited to the alleged offender's sex, race, hair color, eye color, height, age, and weight.

(2)(a) Within twenty-four hours of receiving notice of the incident from law enforcement pursuant to the provisions of Paragraph (1) of this Subsection, the principal or headmaster shall provide notice of the incident to the parents of all students enrolled at the school by any reasonable means, including but not limited to live or recorded telephone message or electronic mail.

(b) The notice required by the provisions of Subparagraph (a) of this Paragraph shall include the same information required for the notice provided in Paragraph (1) of this Subsection to the extent that the information is provided by law enforcement to the principal or headmaster of the school.

(3) When the expiration of the twenty-four-hour period occurs on a weekend or holiday, notice shall be provided no later than the end of the next regular school day.

(4) For purposes of this Subsection, "school" means any public or private elementary or secondary school in this state, including all facilities of the school located within the geographical boundaries of the school property.

(5) The principal, headmaster, school, owner of the school, operator of the school, and the insurer or self-insurance program for the school shall be immune from any liability that arises as a result of compliance or noncompliance with this Subsection, except for any willful violation of the provisions of this Subsection.

Amended by Acts 1950, No. 314, §1; Acts 1958, No. 388, §1; Acts 1960, No. 199, §1; Acts 1962, No. 87, §1; Acts 1968, No. 647, §1; Acts 1970, No. 167, §1; Acts 1972, No. 605, §1; Acts 1972, No. 743, §1; Acts 1974, No. 274, §1; Acts 1977, No. 97, §2; Acts 1977, No. 717, §1, eff. July 20, 1977; Acts 1979, No. 252, §1; Acts 1980, No. 464, §1; Acts 1981, No. 159, §1; Acts 1982, No. 680, §1; Acts 1983, No. 384, §1; Acts 1983, No. 385, §1; Acts 2001, No. 177, §1; Acts 2001, No. 403, §1, eff. June 15, 2001; Acts 2003, No. 237, §1; Acts 2012, No. 846, §1; Acts 2014, No. 531, §1; Acts 2014, No. 811, §6, eff. June 23, 2014.



RS 14:106.1 - Promotion or wholesale promotion of obscene devices

§106.1. Promotion or wholesale promotion of obscene devices

A. For the purposes of this Section, the following definitions shall apply unless the context clearly requires otherwise:

(1) "Obscene device" means a device, including an artificial penis or artificial vagina, which is designed or marketed as useful primarily for the stimulation of human genital organs.

(2) "Promote" means to manufacture, issue, sell, give, provide, lend, mail, deliver, transfer, transmit, distribute, circulate, disseminate, present, or exhibit, including the offer or agreement to do any of these things, for the purpose of sale or resale.

B. No person shall knowingly and intentionally promote an obscene device.

C.(1) On a first conviction, whoever commits the crime of promoting an obscene device shall be fined not less than one thousand dollars nor more than two thousand five hundred dollars or imprisoned with or without hard labor for not less than six months nor more than three years, or both.

(2) On a second conviction, the offender shall be imprisoned with or without hard labor for not less than six months nor more than three years, and in addition may be fined not less than two thousand five hundred dollars nor more than five thousand dollars.

Acts 1985, No. 928, §1; Acts 2001, No. 403, §1, eff. June 15, 2001.



RS 14:106.2 - Sexual acts prohibited in public; penalties

§106.2. Sexual acts prohibited in public; penalties

A. It shall be unlawful for any person to engage in vaginal, anal, or oral sexual intercourse in any public place or place open to the public view for the purpose of gaining the attention of the public.

B. Whoever violates a provision of this Section shall be fined not more than one thousand dollars and imprisoned for not less than ten days nor more than one year. At least ten days of the sentence imposed shall be served without benefit of probation, parole, or suspension of sentence.

Acts 2003, No. 895, §1.



RS 14:106.3 - Unlawful exhibition of sexually explicit material in a motor vehicle; penalties

§106.3. Unlawful exhibition of sexually explicit material in a motor vehicle; penalties

A. It shall be unlawful for any person to knowingly exhibit sexually explicit material in a motor vehicle on a public street, highway, public place, or any place open to public view knowing that the material is visible to the public from outside the motor vehicle.

B. For the purposes of this Section the term "exhibit sexually explicit material" means to present, exhibit, project, or display a motion picture, film, videotape, compact disc, digital versatile disc, digital video disc, or any other form of visual technology of any of the following:

(1) Ultimate sexual acts, normal or perverted, actual, simulated, or animated, whether between human beings, animals, or an animal and a human being.

(2) The graphic depiction of sex, including but not limited to the visual depiction of sexual activity or nudity.

C.(1) Whoever violates a provision of this Section upon a first conviction shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

(2) Upon a second conviction, the offender shall be fined not more than one thousand dollars and imprisoned for not more than one year, or both.

(3) Upon a third or subsequent conviction, the offender shall be fined not more than one thousand dollars and shall be imprisoned for not more than one year, or both. At least ten days of the sentence imposed shall be served without benefit of probation, parole, or suspension of sentence.

Acts 2004, No. 767, §1.



RS 14:107 - Vagrancy

§107. Vagrancy

The following persons are and shall be guilty of vagrancy:

(1) Habitual drunkards; or

(2) Persons who live in houses of ill fame or who habitually associate with prostitutes; or

(3) Able-bodied persons who beg or solicit alms, provided that this article shall not apply to persons soliciting alms for bona fide religious, charitable or eleemosynary organizations with the authorization thereof; or

(4) Habitual gamblers or persons who for the most part maintain themselves by gambling; or

(5) Able-bodied persons without lawful means of support who do not seek employment and take employment when it is available to them; or

(6) Able-bodied persons of the age of majority who obtain their support gratis from persons receiving old age pensions or from persons receiving welfare assistance from the state; or

(7) Persons who loaf the streets habitually or who frequent the streets habitually at late or unusual hours of the night, or who loiter around any public place of assembly, without lawful business or reason to be present; or

(8) Persons found in or near any structure, movable, vessel, or private grounds, without being able to account for their lawful presence therein; or

(9) Prostitutes.

Whoever commits the crime of vagrancy shall be fined not more than two hundred dollars, or imprisoned for not more than six months, or both.

Amended by Acts 1952, No. 434, §1; Acts 1968, No. 647, §1.



RS 14:107.1 - Ritualistic acts

§107.1. Ritualistic acts

A.(1) The legislature hereby finds that this enactment is necessary for the immediate preservation of the public peace, health, morals, safety, and welfare and for the support of state government and its existing public institutions.

(2) The legislature further recognizes that:

(a) The preamble to the Constitution of Louisiana affirmatively states "We, the people of Louisiana, grateful to Almighty God for the civil, political, economic, and religious liberties we enjoy, and desiring to protect individual rights to life, liberty, and property; afford opportunity for the fullest development of the individual; assure equality of rights; promote the health, safety, education, and welfare of the people; maintain a representative and orderly government; ensure domestic tranquility; provide for the common defense; and secure the blessings of freedom and justice to ourselves and our posterity, do ordain and establish this constitution."

(b) The state, under its police power, may enact laws in order to promote public peace, health, morals, and safety.

B.(1) For purposes of this Subsection, "ritualistic acts" means those acts undertaken as part of a ceremony, rite, initiation, observance, performance, or practice that result in or are intended to result in:

(a) The mutilation, dismemberment, torture, abuse, or sacrifice of animals.

(b) The ingestion of human or animal blood or human or animal waste.

(2) The acts defined in this Subsection are hereby determined to be destructive of the peace, health, morals, and safety of the citizens of this state and are hereby prohibited.

(3) Any person committing, attempting to commit, or conspiring with another to commit a ritualistic act may be sentenced to imprisonment for not more than five years or fined not more than five thousand dollars, or both.

C.(1) No person shall commit ritualistic mutilation, dismemberment, or torture of a human as part of a ceremony, rite, initiation, observance, performance, or practice.

(2) No person shall commit ritualistic sexual abuse of children or of adults with physical or mental disabilities as part of a ceremony, rite, initiation, observance, performance, or practice.

(3) No person shall commit ritualistic psychological abuse of children or of adults with physical or mental disabilities as part of a ceremony, rite, initiation, observance, performance, or practice.

(4) Any person who commits, attempts to commit, or conspires with another to commit a violation of this Subsection shall be sentenced to imprisonment for not less than five nor more than twenty-five years and may be fined not more than twenty-five thousand dollars.

D. Each violation that occurs under the provisions of this Section shall be considered a separate violation.

E. The provisions of this Section shall not be construed to apply to generally accepted agricultural or horticultural practices and specifically the branding or identification of livestock.

F. The provisions of this Section shall not be construed to apply to any state or federally approved, licensed, or funded research project.

Acts 1989, No. 637, §1; Acts 2014, No. 811, §6, eff. June 23, 2014.



RS 14:107.2 - Hate crimes

§107.2. Hate crimes

A. It shall be unlawful for any person to select the victim of the following offenses against person and property because of actual or perceived race, age, gender, religion, color, creed, disability, sexual orientation, national origin, or ancestry of that person or the owner or occupant of that property or because of actual or perceived membership or service in, or employment with, an organization, or because of actual or perceived employment as a law enforcement officer, firefighter, or emergency medical services personnel: first or second degree murder; manslaughter; battery; aggravated battery; second degree battery; aggravated assault with a firearm; terrorizing; mingling harmful substances; simple or third degree rape, forcible or second degree rape, or aggravated or first degree rape; sexual battery, second degree sexual battery; oral sexual battery; carnal knowledge of a juvenile; indecent behavior with juveniles; molestation of a juvenile or a person with a physical or mental disability; simple, second degree, or aggravated kidnapping; simple or aggravated arson; communicating of false information of planned arson; simple or aggravated criminal damage to property; contamination of water supplies; simple or aggravated burglary; criminal trespass; simple, first degree, or armed robbery; purse snatching; extortion; theft; desecration of graves; institutional vandalism; or assault by drive-by shooting.

B. If the underlying offense named in Subsection A of this Section is a misdemeanor, and the victim of the offense listed in Subsection A of this Section is selected in the manner proscribed by that Subsection, the offender may be fined not more than five hundred dollars or imprisoned for not more than six months, or both. This sentence shall run consecutively to the sentence for the underlying offense.

C. If the underlying offense named in Subsection A of this Section is a felony, and the victim of the offense listed in Subsection A of this Section is selected in the manner proscribed by that Subsection, the offender may be fined not more than five thousand dollars or imprisoned with or without hard labor for not more than five years, or both. This sentence shall run consecutively to the sentence for the underlying offense.

D. "Organization", as used in this Section, means all of the following:

(1) Any lawful corporation, trust, company, partnership, association, foundation, or fund.

(2) Any lawful group of persons, whether or not incorporated, banded together for joint action on any subject or subjects.

(3) Any entity or unit of federal, state, or local government.

E. As used in this Section:

(1) "Emergency medical services personnel" shall have the same meaning ascribed to it by R.S. 40:1075.3.

(2) "Firefighter" means any firefighter regularly employed by a fire department of any municipality, parish, or fire protection district of the state of Louisiana.

(3) "Law enforcement officer" means any active or retired city, parish, or state law enforcement officer, peace officer, sheriff, deputy sheriff, probation or parole officer, marshal, deputy, wildlife enforcement agent, state correctional officer, or commissioned agent of the Department of Public Safety and Corrections, as well as any federal law enforcement officer or employee, whose permanent duties include making arrests, performing search and seizures, execution of criminal arrest warrants, execution of civil seizure warrants, any civil functions performed by sheriffs or deputy sheriffs, enforcement of penal or traffic laws, or the care, custody, control, or supervision of inmates.

Acts 1997, No. 1479, §2, eff. July 15, 1997; Acts 2001, No. 301, §1; Acts 2004, No. 676, §1; Acts 2011, No. 67, §3; Acts 2014, No. 791, §7; Acts 2015, No. 184, §1; Acts 2016, No. 184, §1.



RS 14:107.3 - Criminal blighting of property

§107.3. Criminal blighting of property

A. The terms used in this Section shall have the following meanings:

(1) "Blighted property" means those commercial or residential premises, including lots, which have been declared vacant, uninhabitable, and hazardous by an administrative hearing officer acting pursuant to R.S. 13:2575 or 2576 or other applicable law. Such premises may include premises which, because of their physical condition, are considered hazardous to persons or property, have been declared or certified blighted, and have been declared to be a public nuisance by an administrative hearing officer acting pursuant to R.S. 13:2575 or 2576, or any other applicable law.

(2) "Housing violations" means only those conditions in privately owned structures which are determined to constitute a threat or danger to the public health, safety, and welfare or to the environment.

(3) "Public nuisance" means any garage, shed, barn, house, building, or structure, that by reason of the condition in which it is permitted to remain, may endanger the health, life, limb, or property of any person, or cause any hurt, harm, damages, injury, or loss to any person in any one or more of the following conditions:

(a) The property is dilapidated, decayed, unsafe, or unsanitary, is detrimental to health, morals, safety, public welfare, and the well-being of the community, endangers life or property, or is conducive to ill health, delinquency, and crime.

(b) The property is a fire hazard.

(c) The conditions present on the property and its surrounding grounds are not reasonably or adequately maintained, thereby causing deterioration and creating a blighting influence or condition on nearby properties and thereby depreciating the value, use, and enjoyment to such an extent that it is harmful to the public health, welfare, morals, safety, and the economic stability of the area, community, or neighborhood in which such public nuisance is located.

B. Criminal blighting of property is the intentional or criminally negligent permitting of the existence of a condition of deterioration of property by the owner, which is deemed to have occurred when the property has been declared or certified as blighted after an administrative hearing, pursuant to R.S. 13:2575 or 2576, and after all reviews or appeals have occurred.

C.(1) On the first conviction, the offender shall be punished by a fine not to exceed five hundred dollars. Imposition of a fine may be suspended and in lieu thereof, the court may require the offender to correct all existing housing violations on the blighted property.

(2) On a second conviction, the offender shall be punished by a fine not to exceed five hundred dollars and ordered to perform not more than forty hours of community service. Additionally, the court shall require that the offender correct all existing housing violations on the blighted property.

(3) On any third or subsequent conviction, the offender shall be punished by a fine not to exceed two thousand dollars, and ordered to perform not more than eighty hours of community service, or both. Additionally, the court shall require that the offender correct all existing housing violations on the blighted property.

D. On any conviction under Paragraph (C)(2) or (3) of this Section, the court may order the offender to occupy the blighted property for a designated period of time not to exceed sixty days.

E. Any offense committed more than five years prior to the commission of the crime for which the defendant is being tried shall not be considered in the assessment of penalties hereunder.

F. The satisfactory performance of correction of housing violations on the blighted property provided for in this Section shall include inspections by a municipal entity responsible for inspecting property and enforcing health, housing, fire, historic district, and environment codes, or any other entity designated by the local governing authority, whose representatives shall report to the court on the successful or otherwise, correction of housing violations on the blighted property.

G. Community service activities as used in this Section may include clearing properties that have been declared or certified as blighted or a public nuisance as set forth herein, of debris, cutting grass, performing repairs, and otherwise correcting any situations giving rise to housing violations. Correction of housing violations on the offender's own property will not be considered as fulfillment of the offender's community service hours requirement. All community service activities assessed under this Section will be under the direct supervision of a municipal entity responsible for inspecting property and enforcing health, housing, fire, historic district, and environmental codes, or any other entity designated by the local governing authority.

Acts 1999, No. 1229, §1; Acts 2001, No. 232, §1.



RS 14:107.4 - Unlawful posting of criminal activity for notoriety and publicity

§107.4. Unlawful posting of criminal activity for notoriety and publicity

A. It shall be unlawful for a person who is either a principal or accessory to a crime to obtain an image of the commission of the crime using any camera, videotape, photo-optical, photo-electric, or any other image recording device and to transfer that image obtained during the commission of the crime by the use of a computer online service, Internet service, or any other means of electronic communication, including but not limited to a local bulletin board service, Internet chat room, electronic mail, or online messaging service for the purpose of gaining notoriety, publicity, or the attention of the public.

B. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

C. The provisions of this Section shall not apply to any of the following:

(1) The obtaining, use, or transference of such images by a telephone company, cable television company, or any of its affiliates, an Internet provider, or commercial online service provider, or to the carrying, broadcasting, or performing of related activities in providing telephone, cable television, Internet, or commercial online services or in the production, exhibition, or presentation of an audiovisual work in any medium, including but not limited to a motion picture or television program.

(2) The obtaining, use, or transference of images by a law enforcement officer pursuant to investigation of criminal activity.

(3) The obtaining, use, or transference of images by any bona fide member of the news media broadcasting a news report through television, cable television, or other telecommunication.

(4) The obtaining, use, or transference of images for use in a feature-length film, short subject film, video, television series, television program, public service announcement, or commercial.

D. After the institution of prosecution, access to, and the disposition of any material seized as evidence of this offense shall be in accordance with R.S. 46:1845.

E. Any evidence resulting from the commission of unlawful filming or recording criminal activity shall be contraband.

Acts 2008, No. 660, §1.



RS 14:107.5 - Solicitation of funds or transportation for certain unlawful purposes

§107.5. Solicitation of funds or transportation for certain unlawful purposes

A. It shall be unlawful for any person to solicit funds or transportation with the intention to solicit the person to engage in indiscriminate sexual intercourse for compensation.

B. For purposes of this Section, "sexual intercourse" means anal, oral, or vaginal sexual intercourse.

C. Whoever violates the provisions of this Section shall be fined not more than two hundred dollars, imprisoned for not more than six months, or both.

Acts 2014, No. 673, §1.



RS 14:108 - Resisting an officer

SUBPART D. OFFENSES AFFECTING LAW ENFORCEMENT

§108. Resisting an officer

A. Resisting an officer is the intentional interference with, opposition or resistance to, or obstruction of an individual acting in his official capacity and authorized by law to make a lawful arrest, lawful detention, or seizure of property or to serve any lawful process or court order when the offender knows or has reason to know that the person arresting, detaining, seizing property, or serving process is acting in his official capacity.

B.(1) The phrase "obstruction of" as used herein shall, in addition to its common meaning, signification, and connotation mean the following:

(a) Flight by one sought to be arrested before the arresting officer can restrain him and after notice is given that he is under arrest.

(b) Any violence toward or any resistance or opposition to the arresting officer after the arrested party is actually placed under arrest and before he is incarcerated in jail.

(c) Refusal by the arrested or detained party to give his name and make his identity known to the arresting or detaining officer or providing false information regarding the identity of such party to the officer.

(d) Congregation with others on a public street and refusal to move on when ordered by the officer.

(e) Knowing interference with a police cordon resulting from the intentional crossing or traversing of a police cordon by an unauthorized person or an unmanned aircraft system (UAS). The cordoned area includes the airspace above the cordoned area.

(i) For purposes of this Subparagraph, "police cordon" means any impediment or structure erected or established by an officer for crowd or traffic control, or to prevent or obstruct the passage of a person at the scene of a crime or investigation.

(ii) "Impediment or structure" includes but is not limited to crime scene tape, rope, cable, wire or metal barricades, or the posting of uniformed officers or other personnel otherwise identifiable as law enforcement officers.

(iii) "Unmanned aircraft system" shall have the same meaning as provided by R.S. 14:337(B).

(iv) If the flight of a UAS into the cordoned area endangers the public or an officer's safety, law enforcement personnel or fire department personnel are authorized to disable the UAS.

(2) The word "officer" as used herein means any peace officer, as defined in R.S. 40:2402, and includes deputy sheriffs, municipal police officers, probation and parole officers, city marshals and deputies, and wildlife enforcement agents.

C. Whoever commits the crime of resisting an officer shall be fined not more than five hundred dollars or be imprisoned for not more than six months, or both.

Amended by Acts 1952, No. 127, §4; Acts 1960, No. 76, §1; Acts 1963, No. 98, §1; Acts 1968, No. 647, §1; Acts 1984, No. 584, §1; Acts 1989, No. 206, §1; Acts 1991, No. 677, §1; Acts 1992, No. 302, §1; Acts 1993, No. 860, §1; Acts 1997, No. 565, §1; Acts 2001, No. 247, §1; Acts 2006, No. 132, §1; Acts 2016, No. 268, §1.



RS 14:108.1 - Flight from an officer; aggravated flight from an officer

§108.1. Flight from an officer; aggravated flight from an officer

A. No driver of a motor vehicle or operator of a watercraft shall intentionally refuse to bring a vehicle or watercraft to a stop knowing that he has been given a visual and audible signal to stop by a police officer when the officer has reasonable grounds to believe that the driver has committed an offense. The signal shall be given by an emergency light and a siren on a vehicle marked as a police vehicle or marked police watercraft.

B. Whoever commits the crime of flight from an officer shall be fined not less than one hundred fifty dollars, nor more than five hundred dollars, or imprisoned for not more than six months, or both.

C. Aggravated flight from an officer is the intentional refusal of a driver to bring a vehicle to a stop or of an operator to bring a watercraft to a stop, under circumstances wherein human life is endangered, knowing that he has been given a visual and audible signal to stop by a police officer when the officer has reasonable grounds to believe that the driver or operator has committed an offense. The signal shall be given by an emergency light and a siren on a vehicle marked as a police vehicle or marked police watercraft.

D. Circumstances wherein human life is endangered shall be any situation where the operator of the fleeing vehicle or watercraft commits at least two of the following acts:

(1) Leaves the roadway or forces another vehicle to leave the roadway.

(2) Collides with another vehicle or watercraft.

(3) Exceeds the posted speed limit by at least twenty-five miles per hour.

(4) Travels against the flow of traffic or in the case of watercraft, operates the watercraft in a careless manner in violation of R.S. 34:851.4 or in a reckless manner in violation of R.S. 14:99.

(5) Fails to obey a stop sign or a yield sign.

(6) Fails to obey a traffic control signal device.

E.(1) Whoever commits aggravated flight from an officer shall be imprisoned at hard labor for not more than five years and may be fined not more than two thousand dollars.

(2)(a) Whoever commits the crime of aggravated flight from an officer that results in serious bodily injury shall be imprisoned at hard labor for not more than ten years and may be fined not more than two thousand dollars.

(b) For purposes of this Section, "serious bodily injury" means bodily injury which involves unconsciousness, extreme physical pain or protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty, or a substantial risk of death.

F. In addition to any other fine or penalty imposed pursuant to the provisions of this Section, the court may, in its discretion, order restitution as a part of the sentence. If a person ordered to make restitution pursuant to this Section is found to be indigent and therefore unable to make restitution in full at the time of conviction, the court shall order a periodic payment plan consistent with the person's financial ability.

Added by Acts 1981, No. 307, §1; Acts 1997, No. 865, §1; Acts 2008, No. 3, §1; Acts 2009, No. 6, §1; Acts 2010, No. 512, §1; Acts 2011, No. 264, §1; Acts 2014, No. 50, §1.



RS 14:108.2 - Resisting a police officer with force or violence

§108.2. Resisting a police officer with force or violence

A. Resisting a police officer with force or violence is any of the following when the offender has reasonable grounds to believe the victim is a police officer who is arresting, detaining, seizing property, serving process, or is otherwise acting in the performance of his official duty:

(1) Using threatening force or violence by one sought to be arrested or detained before the arresting officer can restrain him and after notice is given that he is under arrest or detention.

(2) Using threatening force or violence toward or any resistance or opposition using force or violence to the arresting officer after the arrested party is actually placed under arrest and before he is incarcerated in jail.

(3) Injuring or attempting to injure a police officer engaged in the performance of his duties as a police officer.

(4) Using or threatening force or violence toward a police officer performing any official duty.

B. For purposes of this Section, "police officer" shall include any commissioned police officer, sheriff, deputy sheriff, marshal, deputy marshal, correctional officer, constable, wildlife enforcement agent, state park warden, or probation and parole officer.

C. Whoever commits the crime of resisting an officer with force or violence shall be fined not more than two thousand dollars or imprisoned with or without hard labor for not less than one year nor more than three years, or both.

Acts 2008, No. 491, §1.



RS 14:109 - Repealed by Acts 1972, No. 740, 3

§109. §§109, 109.1 Repealed by Acts 1972, No. 740, §3



RS 14:110 - Simple escape; aggravated escape

§110. Simple escape; aggravated escape

A. Simple escape shall mean any of the following:

(1) The intentional departure, under circumstances wherein human life is not endangered, of a person imprisoned, committed, or detained from a place where such person is legally confined, from a designated area of a place where such person is legally confined, or from the lawful custody of any law enforcement officer or officer of the Department of Public Safety and Corrections.

(2) The failure of a criminal serving a sentence and participating in a work release program authorized by law to report or return from his planned employment or other activity under the program at the appointed time.

(3) The failure of a person who has been granted a furlough under the provisions of R.S. 15:833 or R.S. 15:908 to return to his place of confinement at the appointed time.

B.(1) A person who is participating in a work release program as defined in Paragraph (A)(2) of this Section and who commits the crime of simple escape may be imprisoned with or without hard labor for not less than six months nor more than one year.

(2) A person who fails to return from an authorized furlough as defined in Paragraph A(3) of this Section shall be imprisoned with or without hard labor for not less than six months nor more than one year and any such sentence shall not run concurrently with any other sentence.

(3) A person participating in a home incarceration program under the jurisdiction and control of the sheriffs of the respective parishes who commits the crime of simple escape shall be imprisoned with or without hard labor for not less than six months nor more than five years, and such sentence shall not run concurrently with any other sentence.

(4) A person imprisoned, committed, or detained who commits the crime of simple escape as defined in Paragraph (A)(1) of this Section shall be imprisoned with or without hard labor for not less than two years nor more than five years; provided that such sentence shall not run concurrently with any other sentence.

C.(1) Aggravated escape is the intentional departure of a person from the legal custody of any officer of the Department of Public Safety and Corrections or any law enforcement officer or from any place where such person is legally confined when his departure is under circumstances wherein human life is endangered.

(2) Whoever commits an aggravated escape as herein defined shall be imprisoned at hard labor for not less than five years nor more than ten years and any such sentence shall not run concurrently with any other sentence.

D. For purposes of this Section, a person shall be deemed to be in the lawful custody of a law enforcement officer or of the Department of Public Safety and Corrections and legally confined when he is in a rehabilitation unit, a work release program, or any other program under the control of a law enforcement officer or the department.

E. The provisions of this Section shall be applicable to all penal, correctional, rehabilitational, and work release centers and any and all prison facilities under the control of the sheriffs of the respective parishes of the state of Louisiana. The prison facilities shall include but are not limited to parish jails, correctional centers, home incarceration, work release centers, and rehabilitation centers, hospitals, clinics, and any and all facilities where inmates are confined under the jurisdiction and control of the sheriffs of the respective parishes.

Amended by Acts 1954, No. 122, §1; Acts 1963, No. 65, §1; Acts 1968, No. 189, §1; Acts 1968, No. 647, §1; Acts 1970, No. 290, §1; Acts 1972, No. 740, §1; Acts 1975, No. 450, §1; Acts 1976, No. 345, §1; Acts 1977, No. 455, §1; Acts 1978, No. 177, §1; Acts 1981, No. 719, §1; Acts 1984, No. 746, §1; Acts 1985, No. 70, §1, eff. June 22, 1985; Acts 1985, No. 413, §1; Acts 2012, No. 137, §1; Acts 2013, No. 152, §1.



RS 14:110.1 - Jumping bail

§110.1. Jumping bail

A. Jumping bail is the intentional failure to appear at the date, time, and place as ordered by the court before which the defendant's case is pending. If the state proves notice has been given to the defendant as set forth in Code of Criminal Procedure Articles 322 and 344, a rebuttable presumption of notice shall apply, and the burden of proof shifts to the defendant to show that he did not receive notice. The fact that no loss shall result to any surety or bondsman is immaterial.

B. Whoever commits the crime of jumping bail when the bail is to assure the presence of the defendant for those cases defined as misdemeanors in this Title and in the Uniform Controlled Dangerous Substances Law shall be imprisoned for not more than six months, or fined not more than five hundred dollars, or both.

C. Whoever commits the crime of jumping bail when the bail is to assure the presence of the defendant for those cases defined as felonies in this Title and in the Uniform Controlled Dangerous Substances Law shall be imprisoned at hard labor for not more than two years.

Added by Acts 1950, No. 385, §1. Amended by Acts 1982, No. 523, §1; Acts 1993, No. 501, §1; Acts 2008, No. 54, §1.



RS 14:110.1.1 - Out-of-state bail jumping

§110.1.1. Out-of-state bail jumping

A. Out-of-state bail jumping is the intentional failure to appear, by leaving the state to avoid appearing in court, at the date, time, and place as ordered by the court before which the defendant's case is pending. If the state proves notice has been given to the defendant as set forth in Code of Criminal Procedure Articles 322 and 344, a rebuttable presumption of notice shall apply, and the burden of proof shifts to the defendant to show that he did not receive notice.

B. Whoever commits the crime of out-of-state bail jumping, when the bail is to assure the presence of the defendant for those cases defined as misdemeanors and felonies in this Title and in the Uniform Controlled Dangerous Substances Law shall be fined two thousand dollars and imprisoned at hard labor for not less than one year nor more than three years.

Acts 2010, No. 215, §1.



RS 14:110.1.2 - Providing false, nonexistent, or incomplete declaration of residence for bail

§110.1.2. Providing false, nonexistent, or incomplete declaration of residence for bail

A. Providing false, nonexistent, or incomplete declaration of residence for bail is committed when any person knowingly gives or places on any bail bond or declaration of residence false, nonexistent, or incomplete information for purposes of service or notice as required by Code of Criminal Procedure Article 329.

B. Whoever commits the crime of providing false, nonexistent, or incomplete declaration of residence for bail when the bail is to assure the presence of the defendant for those cases defined as misdemeanors in this Title and in the Uniform Controlled Dangerous Substances Law shall be imprisoned for not more than six months, or fined not more than five hundred dollars, or both.

C. Whoever commits the crime of providing false, nonexistent, or incomplete declaration of residence for bail when the bail is to assure the presence of the defendant for those cases defined as felonies in this Title and in the Uniform Controlled Dangerous Substances Law shall be imprisoned at hard labor for not more than two years.

Acts 2016, No. 547, §1.



RS 14:110.2 - Tampering with electronic monitoring equipment

§110.2. Tampering with electronic monitoring equipment

A. Tampering with electronic monitoring equipment is the intentional alteration, destruction, removal, or disabling of electronic monitoring equipment being utilized in accordance with the provisions of R.S. 46:2143.

B. Whoever commits the crime of tampering with electronic monitoring equipment shall be fined not more than five hundred dollars and shall be imprisoned for not more than six months. If the offender violates the provisions of this Section while he is involved in the commission of a felony, he shall be fined not more than one thousand dollars and shall be imprisoned for not more than one year. At least seventy-two hours of the sentence shall be served without benefit of probation, parole, or suspension of sentence.

Acts 2003, No. 1024, §1.



RS 14:110.3 - Tampering with surveillance, accounting, inventory, or monitoring systems; definitions; penalties

§110.3. Tampering with surveillance, accounting, inventory, or monitoring systems; definitions; penalties

A. No person shall intentionally defeat, degrade, tamper, damage, alter, destroy, remove, disable, obstruct, or impair in any way the operation of any surveillance, accounting, inventory, or monitoring system of any nature or purpose, including but not limited to any of the following:

(1) Removing, damaging, altering, destroying, disabling, impairing, obstructing, obscuring, covering, or infusing with any object, substance, or material any component of any surveillance, accounting, inventory, or monitoring system.

(2) Disconnecting, interfering with, damaging, tampering with, or temporarily or permanently delaying or interrupting the internal or external signal or electronic wire or wireless analog or digital transmissions of any surveillance, accounting, inventory, or monitoring system.

(3) Interrupting any source of power for or degrading the performance in any manner of the whole or any part or component or operating software or hardware of any surveillance, accounting, inventory, or monitoring system.

B. For the purposes of this Section, "surveillance, accounting, inventory, or monitoring system" means any electronic, analog, digital, radio, or other system which generates, detects, senses, or records any or all of the following: video, audio, radio waves of any frequency, light in the visible light spectrum, ultraviolet light, infrared radiation, laser light or impulses, microwaves, magnetism, ionization, heat, smoke, water, motion, or fire.

C.(1) Whoever commits the crime of tampering with surveillance, accounting, inventory, or monitoring systems shall be fined not more than one thousand dollars, imprisoned with or without hard labor for not more than one year, or both.

(2) If the surveillance, accounting, inventory, or monitoring system is located on the premises of any jail, prison, correctional facility, juvenile detention center, the offender shall be fined not more than two thousand dollars, imprisoned with or without hard labor for not more than two years, or both. Such sentence shall be consecutive to any other sentence imposed for violation of the provisions of any state criminal law.

Acts 2010, No. 351, §1.



RS 14:111 - Assisting escape

§111. Assisting escape

A. Assisting escape is either of the following:

(1) Permitting, by any public officer, of the escape of any prisoner in his custody, by virtue of his active assistance or intentional failure to act.

(2) The active assistance given by any person to one in legal custody with intent to aid him in escaping therefrom.

B. Whoever commits the crime of assisting escape shall be fined not more than three thousand dollars, or imprisoned, with or without hard labor, for not more than five years, or both.

Acts 2014, No. 791, §7.



RS 14:112 - False personation

§112. False personation

A. False personation is the performance of any of the following acts with the intent to injure or defraud, or to obtain or secure any special privilege or advantage:

(1) Impersonating any public officer, or private individual having special authority by law to perform an act affecting the rights or interests of another, or the assuming, without authority, of any uniform or badge by which such officer or person is lawfully distinguished; or

(2) Performing any act purporting to be official in such assumed character.

B. Whoever commits the crime of false personation shall be fined not more than one hundred dollars, or imprisoned for not more than ninety days, or both.

Acts 2014, No. 791, §7.



RS 14:112.1 - False personation of a peace officer or firefighter

§112.1. False personation of a peace officer or firefighter

A. False personation of a peace officer or firefighter is the performance of any one or more of the following acts with the intent to injure or defraud or to obtain or secure any special privilege or advantage:

(1) Impersonating any peace officer or firefighter or assuming, without authority, any uniform or badge by which a peace officer or firefighter is lawfully distinguished.

(2) Performing any act purporting to be official in such assumed character.

(3) Making, altering, possession, or use of a false document or document containing false statements which purports to be a training program certificate or in-service training certificate or other documentation issued by the Council on Peace Officer Standards and Training, pursuant to R.S. 40:2405, which certifies the peace officer has successfully completed the requirements necessary to exercise his authority as a peace officer.

(4) Equipping any motor vehicle with lights or sirens which simulate a law enforcement vehicle.

B. As used in this Section:

(1) "Badge" shall mean a device or emblem, regardless of the material of which it is made, worn as an insignia of rank, office, or membership in a law enforcement organization, including but not limited to those that bear the seal of the state of Louisiana.

(2) "Firefighter" means any certified first responder as defined in R.S. 40:1231, certified emergency medical technician as defined in R.S. 40:1231, or any firefighter regularly employed by a fire department of any municipality, parish, or fire protection district of the state of Louisiana, or any volunteer fireman of the state of Louisiana.

(3) "Peace officer" shall include commissioned police officers, sheriffs, deputy sheriffs, marshals, deputy marshals, correctional officers, constables, wildlife enforcement agents, park wardens, livestock brand inspectors, forestry officers, military police, fire marshal investigators, probation and parole officers, attorney general investigators, and district attorney investigators.

C. Whoever commits the crime of false personation of a peace officer or firefighter shall be fined not more than one thousand dollars, imprisoned with or without hard labor for not more than two years, or both.

Acts 1993, No. 673, §1; Acts 2009, No. 157, §1; Acts 2012, No. 165, §1.



RS 14:112.2 - Fraudulent portrayal of a law enforcement officer or firefighter

§112.2. Fraudulent portrayal of a law enforcement officer or firefighter

A. Fraudulent portrayal of a law enforcement officer or firefighter is the impersonation of any law enforcement officer or firefighter for the purpose of obtaining access to a public building, facility, or service. The fraudulent portrayal includes but is not limited to any of the following:

(1) Portraying or impersonating a law enforcement officer or firefighter by any means.

(2) Possessing, without authority, any uniform or badge by which a law enforcement officer or firefighter is identified.

(3) Performing any act purporting to be official while portraying a law enforcement officer or firefighter.

(4) Making, altering, possessing, or using a false document or document containing false statements which purports to be a training program certificate or in-service training certificate or other documentation issued by the Council on Peace Officer Standards and Training, pursuant to R.S. 40:2405, which certifies the peace officer has successfully completed the requirements necessary to exercise his authority as a peace officer.

(5) Making, altering, possessing, or using any false documents or credentials which purport to identify the person as a law enforcement officer or firefighter.

B. For the purposes of this Section, "law enforcement officer or firefighter" shall include police officers, sheriffs, deputy sheriffs, marshals, deputy marshals, correctional officers, constables, wildlife enforcement agents, state park wardens, firemen, and probation and parole officers.

C. "Access to a public building, facility, or service" includes but is not limited to the following:

(1) Free and unhampered passage on and over toll bridges and ferries in this state.

(2) Free passage on and over the Crescent City Connection Bridge at New Orleans.

(3) Free passage on any tollway as defined in R.S. 48:2021(17).

(4) Free parking at any parking facility owned by the state or any of its political subdivisions.

(5) Free admission or reduced price admission to any entertainment, cultural, or sporting event.

D. Nothing herein shall be construed to expand the provisions of law which provide for the free and unhampered passage by law enforcement personnel over toll bridges and ferries.

E. Whoever commits the crime of fraudulent portrayal of a law enforcement officer or firefighter shall be fined not more than one thousand dollars or imprisoned with or without hard labor for not more than two years, or both.

Acts 2004, No. 85, §1.



RS 14:112.3 - Aiding and abetting the fraudulent portrayal of a law enforcement officer or firefighter

§112.3. Aiding and abetting the fraudulent portrayal of a law enforcement officer or firefighter

A. Aiding and abetting the fraudulent portrayal of a law enforcement officer or firefighter is the inciting, soliciting, urging, encouraging, exhorting, instigating, or assisting any other person to commit the crime of fraudulent portrayal of a law enforcement officer or firefighter. For purposes of this Section, "law enforcement officer or firefighter" shall have the same meaning as provided in R.S. 14:112.2.

B. Whoever commits the crime of aiding and abetting the fraudulent portrayal of a law enforcement officer or firefighter shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 2004, No. 85, §1.



RS 14:112.4 - Unlawful production, manufacturing, distribution, or possession of unauthorized peace officer badges

§112.4. Unlawful production, manufacturing, distribution, or possession of unauthorized peace officer badges

A. It shall be unlawful for any person to knowingly or intentionally produce, manufacture, distribute, or possess unauthorized peace officer badges.

B. For purposes of this Section:

(1) "Distribute" means to sell, give, transport, issue, provide, lend, deliver, transfer, transmit, distribute, or disseminate.

(2) "Peace officer" shall include commissioned police officers, sheriffs, deputy sheriffs, marshals, deputy marshals, correctional officers, constables, wildlife enforcement agents, park wardens, livestock brand inspectors, forestry officers, attorney general investigators, district attorney investigators, inspector general investigators, and probation and parole officers.

(3) "Produce or manufacture" means to develop, prepare, design, create, or otherwise process.

(4) "Unauthorized peace officer badge" means any device or emblem, regardless of the material of which it is made, worn as an insignia of rank, office, or membership of a peace officer in a law enforcement agency which has not been expressly authorized by the law enforcement agency.

C.(1) Whoever violates the provisions of this Section by possessing an unauthorized peace officer badge shall be fined not more than fifty dollars, imprisoned for not more than ten days, or both.

(2) Whoever violates the provisions of this Section by distributing, manufacturing, or producing an unauthorized peace officer badge upon a first conviction shall be fined not more than two hundred dollars, imprisoned for not more than ninety days, or both. Upon a second or subsequent conviction, the offender shall be fined not more than one thousand dollars, imprisoned for not more than six months, or both.

D. The provisions of this Section shall not be construed to limit the production, manufacturing, distribution, or possession of a peace officer badge with the designation "police", "marshal", "sheriff", "law enforcement", "warden", or any other designation which does not designate a specific law enforcement agency by name or jurisdiction and which is intended for novelty purposes.

E. The definition of a "peace officer" as provided for in Paragraph (B)(2) of this Section, shall be strictly construed solely for the purposes of this Section and shall not be construed as granting the authority to any agency not defined as a "peace officer" pursuant to the provisions of R.S. 40:2402 to make arrests, perform search and seizures, execute criminal warrants, prevent and detect crime, and enforce the laws of this state.

Acts 2011, No. 91, §1.



RS 14:113 - Treason

PART VII. OFFENSES AFFECTING ORGANIZED GOVERNMENT

SUBPART A. TREASON AND DISLOYAL ACTS

§113. Treason

A. Treason is the levying of war against the United States or the state of Louisiana, adhering to enemies of the United States or of the state of Louisiana, or giving such enemies aid and comfort.

B. No person shall be convicted of treason except on the testimony of two witnesses to the same overt act, or on his own confession in open court.

C. Whoever commits the crime of treason shall be punished by death.

Acts 2014, No. 791, §7.



RS 14:114 - Misprision of treason

§114. Misprision of treason

A. Misprision of treason is the concealment of treason, or the failure to disclose immediately all pertinent facts to proper authorities, by a person who has knowledge of the commission of the crime of treason.

B. Whoever commits misprision of treason shall be fined not more than one thousand dollars, and imprisoned at hard labor for not more than ten years.

Acts 2014, No. 791, §7.



RS 14:115 - Criminal anarchy

§115. Criminal anarchy

A. Criminal anarchy is either of the following:

(1) The advocating or teaching, in any manner, in public or private, of the subversion, opposition, or destruction of the government of the United States or of the state of Louisiana by violence or other unlawful means.

(2) The organizing or becoming a member of any organization or society which is known to the offender to advocate, teach, or practice the subversion, opposition, or destruction of the government of the United States or of the state of Louisiana by violence or other unlawful means.

B. Whoever commits the crime of criminal anarchy shall be imprisoned at hard labor for not more than ten years.

Acts 2014, No. 791, §7.



RS 14:116 - Flag desecration

§116. Flag desecration

Flag desecration is the act of any person who shall intentionally, in any manner, for exhibition or display:

(1) Place or cause to be placed any word, mark, design or advertisement of any nature upon any flag; or

(2) Expose to public view any flag, upon which has been printed or otherwise produced, or to which shall have been attached any such word, mark, design, or advertisement; or

(3) Expose to public view, or have in possession for sale or any other purpose, any article of merchandise, or thing for holding or carrying merchandise, upon or to which shall have been produced or attached any flag, in order to advertise, call attention to or decorate such article; or

(4) Publicly mutilate, defile, or by word or act cast contempt upon any flag.

The word "flag" as used herein shall mean any duly authorized flag, shield, standard, color or ensign of the United States, the State of Louisiana, or the Confederate States of America, or any copy thereof.

Whoever commits the crime of flag desecration shall be fined not more than one hundred dollars, or imprisoned for not more than ninety days, or both.

Amended by Acts 1960, No. 544, §1.



RS 14:116.1 - Flag burning

§116.1. Flag burning

A. Flag burning is the act of any person who intentionally burns or sets fire to the United States flag to cast contempt upon the flag.

B. This Section shall not prohibit the burning of the flag in a respectful retirement ceremony to dispose of a worn or soiled flag.

C. The word "flag" as used in this Section shall mean the flag of the United States.

D. Whoever commits the crime of flag burning shall be fined not more than one thousand dollars, or imprisoned for not more than ninety days, or both.

E. The provisions of this Section shall not take effect unless and until an amendment to the federal constitution regarding flag desecration is proposed by the Congress and approved by the requisite number of states and becomes law.

Acts 2006, No. 506, §1.



RS 14:117 - Flag desecration; exceptions

§117. Flag desecration; exceptions

The flag desecration section shall not apply to any act permitted by the statutes of the United States or of Louisiana, or by the United States army and navy regulations; nor shall it apply to the depicting of a flag upon any document, stationery, ornament, picture, or jewelry, with no design or words thereon and disconnected with any advertisement.



RS 14:117.1 - Paramilitary organizations; prohibitions

§117.1. Paramilitary organizations; prohibitions

A. No paramilitary organization, or any member thereof, shall train in this state.

B. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars, or be imprisoned for not more than six months, or both.

C.(1) For the purposes of this Section, "paramilitary organization" shall mean a group organized in a military or paramilitary structure, consisting of two or more persons who knowingly possess firearms or other weapons and who train in the use of such firearms or weapons, or knowingly teach or offer to teach the use of such firearms or weapons to others, for the purpose of committing an offense under the laws of this state or any political subdivision thereof.

(2) It shall not include a law enforcement agency, the armed services or reserve forces of the United States, the Louisiana National Guard, or any other organization that may possess firearms and train with such firearms, or teach or offer to teach the use of such firearms to others, for a lawful purpose.

Added by Acts 1983, No. 394, §1.

{{NOTE: SECTION 2 OF ACTS 1983, NO. 394 READS AS FOLLOWS: "NOTHING CONTAINED IN THE PROVISIONS OF THIS ACT SHALL INFRINGE UPON A PERSON'S STATE OR FEDERAL CONSTITUTIONAL RIGHTS TO KEEP AND BEAR ARMS OR FREEDOM OF ASSOCIATION."}}



RS 14:118 - Public bribery

SUBPART B. BRIBERY AND INTIMIDATION

§118. Public bribery

A.(1) Public bribery is the giving or offering to give, directly or indirectly, anything of apparent present or prospective value to any of the following persons, with the intent to influence his conduct in relation to his position, employment, or duty:

(a) Public officer, public employee, or person in a position of public authority.

(b) Repealed by Acts 2010, No. 797, §2, eff. Jan. 1, 2011.

(c) Grand or petit juror.

(d) Witness, or person about to be called as a witness, upon a trial or other proceeding before any court, board, or officer authorized to hear evidence or to take testimony.

(e) Any person who has been elected or appointed to public office, whether or not said person has assumed the title or duties of such office.

(2) The acceptance of, or the offer to accept, directly or indirectly, anything of apparent present or prospective value, under such circumstances, by any of the above named persons, shall also constitute public bribery.

B. For purposes of this Section, "public officer", "public employee", or "person in a position of public authority", includes those enumerated in R.S. 14:2(9), and also means any public official, public employee, or person in a position of public authority, in other states, the federal government, any foreign sovereign, or any subdivision, entity, or agency thereof.

C.(1) Whoever commits the crime of public bribery shall be fined not more than one thousand dollars, or imprisoned, with or without hard labor, for not more than five years, or both.

(2) In addition to the penalty provided for in Paragraph (1) of this Subsection, a person convicted of the provisions of this Section may be ordered to pay restitution to the state if the state suffered a loss as a result of the offense. Restitution shall include the payment of legal interest at the rate provided in R.S. 13:4202.

D. Property which was given, offered, or accepted during the commission of the crime of public bribery shall be deemed to be contraband and shall be subject to seizure and forfeiture. Upon final disposition of the case, the district attorney may petition the district court to forfeit the property seized in connection with a violation of this Section, and such property seized under this Section shall be forfeited upon:

(1) A showing by the district attorney of a conviction for a violation of the provisions of this Section.

(2) A showing by the district attorney that the seizure was made incident to an arrest with probable cause or a search under a valid search warrant pursuant to other provisions of law.

E. Property forfeited pursuant to the provisions of this Section shall be disposed of as follows:

(1) When the property is not cash or currency, it shall be disposed of pursuant to the provisions of R.S. 15:41.

(2) When the property consists of cash or currency, it shall be forfeited and distributed as follows:

(a) Fifty-five percent to the law enforcement agency or agencies who investigated the crime.

(b) Fifteen percent to the criminal court fund.

(c) Twenty-five percent to the prosecuting authority that prosecuted the crime.

(d) Five percent to the clerk of court.

F. If the charges of public bribery are dismissed by the district attorney, or if the accused is acquitted following a trial in the district court of the parish in which the violation is alleged to have occurred, all property shall be immediately returned to the owner.

Amended by Acts 1975, No. 802, §1; Acts 1988, No. 684, §1; Acts 2008, No. 269, §1; Acts 2010, No. 797, §2, eff. Jan. 1, 2011; Acts 2010, No. 811, §1, eff. Aug. 15, 2011.



RS 14:118.1 - Bribery of sports participants

§118.1. Bribery of sports participants

A.(1) Bribing of sports participants is the giving or offering to give, directly or indirectly, anything of apparent present or prospective value to any professional or amateur baseball, football, hockey, polo, tennis, or basketball player or boxer or any person or player who participates or expects to participate in any professional or amateur game or sport or any contest of skill, speed, strength, or endurance of man or beast or any jockey, driver, groom, or any person participating or expecting to participate in any horse race, including owners of race tracks and their employees, stewards, trainers, judges, starters, or special policemen, or to any owner, manager, coach, or trainer of any team or participant in any such game, contest, or sport, with the intent to influence him to lose or cause to be lost, or corruptly to affect or influence the result thereof, or to limit his or his team's or his mount or beast's margin of victory in any baseball, football, hockey, or basketball game, boxing, tennis, or polo match or horse race or any professional or amateur sport or game in which such player or participant or jockey or driver is taking part or expects to take part, or has any duty in connection therewith.

(2) The acceptance of or the offer to accept directly or indirectly anything of apparent present or prospective value under such circumstances by any of the above named persons shall also constitute bribery of sports participants.

B. Whoever commits the crime of bribery of sports participants is guilty of a felony and shall be punished by a fine of not more than ten thousand dollars and imprisoned for not less than one year nor more than five years, with or without hard labor, or both.

C. The offender under this Section, who states the facts under oath to the district attorney charged with the prosecution of the offense, and who gives evidence tending to convict any other offender under that Section, may, in the discretion of such district attorney be granted full immunity from prosecution in respect to the offense reported, except for perjury in giving such testimony.

Acts 1952, No. 279, §§1 to 3; Acts 2014, No. 791, §7.



RS 14:118.2 - Falsifying information on racing license applications

§118.2. Falsifying information on racing license applications

A. Falsifying racing license applications is the intentional falsification of any information required on an application for a Louisiana racing license.

B. Whoever commits the crime of falsifying racing license applications shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

C. For the purpose of this Section, the term "racing license" shall mean any license issued by the Louisiana State Racing Commission including, but not limited to those licenses issued to persons applying for jobs as cooks, nurses, stand girls, and other miscellaneous employees along with persons actually involved in racing.

Added by Acts 1982, No. 857, §1. Acts 1985, No. 942, §1, eff. July 23, 1985.



RS 14:119 - Repealed by Acts 2010, No. 797, §2, eff. Jan. 1, 2011.

§119. Repealed by Acts 2010, No. 797, §2, eff. Jan. 1, 2011.



RS 14:119.1 - Bribery of parents of school children

§119.1. Bribery of parents of school children

A.(1) Bribery of parents of school children is the giving or offering to give, directly or indirectly, any money or anything of apparent present or prospective value to any parent, to any tutor or guardian, to any person having legal or actual custody of, or to any person standing in loco parentis to, any child eligible to attend a public school in this state, as an inducement to encourage, influence, prompt, reward, or compensate any such person to permit, prompt, force, or cause any such child to attend any such school in violation of any law of this state.

(2) The acceptance of, or the offer to accept, directly or indirectly, any money, or anything of apparent present or prospective value, by any such person under any such circumstances, shall also constitute bribery of parents of school children.

B. Whoever commits the crime of bribery of parents of school children shall be fined not less than five hundred dollars, nor more than one thousand dollars, and imprisoned for not more than one year.

C. In the trial of persons charged with bribery of parents of school children, either the bribe-giver or the bribe-taker may give evidence, or make affidavit against the other, with immunity from prosecution in favor of the first informer, except for perjury in giving such testimony.

D. Any fine imposed and collected from the convicted person or persons under the provisions of this Section shall be paid to the informer or informers who shall give information resulting in the conviction of said person or persons.

Added by Acts 1961, 2nd Ex.Sess., No. 3, §1; Acts 2001, No. 403, §1, eff. June 15, 2001; Acts 2014, No. 791, §7.



RS 14:120 - Corrupt influencing

§120. Corrupt influencing

A. Corrupt influencing is the giving or offering to give anything of apparent present or prospective value to, or the accepting or offering to accept anything of apparent present or prospective value by, any person, with the intention that the recipient shall corruptly influence the conduct of any of the persons named in R.S. 14:118 (public bribery) in relation to such person's position, employment, or duty.

B.(1) Whoever commits the crime of corrupt influencing shall be imprisoned for not more than ten years with or without hard labor or shall be fined not more than ten thousand dollars, or both.

(2) In addition to the penalty provided for in Paragraph (1) of this Subsection, a person convicted of the provisions of this Section may be ordered to pay restitution to the state if the state suffered a loss as a result of the offense. Restitution shall include the payment of legal interest at the rate provided in R.S. 13:4202.

Amended by Acts 1980, No. 454, §1; Acts 2008, 1st Ex. Sess., No. 21, §1, eff. March 11, 2008; Acts 2010, No. 811, §1, eff. Aug. 15, 2011.



RS 14:121 - Informers granted immunity

§121. Informers granted immunity

The offender, under the public bribery, bribery of voters or corrupt influencing articles, who states the facts under oath to the district attorney charged with the prosecution of the offense, and who gives evidence tending to convict any other offender under those articles, may, in the discretion of such district attorney, be granted full immunity from prosecution in respect to the offense reported, except for perjury in giving such testimony.



RS 14:122 - Public intimidation and retaliation

§122. Public intimidation and retaliation

A. Public intimidation is the use of violence, force, or threats upon any of the following persons, with the intent to influence his conduct in relation to his position, employment, or duty:

(1) Public officer or public employee.

(2) Grand or petit juror.

(3) Witness, or person about to be called as a witness upon a trial or other proceeding before any court, board or officer authorized to hear evidence or to take testimony.

(4) Voter or election official at any general, primary, or special election.

(5) School bus operator.

B. Retaliation against an elected official is the use of violence, force, or threats upon a person who is elected to public office, where:

(1) The violence, force, or threat is related to the duties of the elected official.

(2) Is in retaliation or retribution for actions taken by the elected official as part of his official duties.

C. Whoever commits the crime of public intimidation or retaliation against an elected official shall be fined not more than one thousand dollars or imprisoned, with or without hard labor, for not more than five years, or both.

Amended by Acts 1979, No. 479, §1; Acts 2003, No. 1089, §2.



RS 14:122.1 - Intimidation and interference in the operation of schools

§122.1. Intimidation and interference in the operation of schools

A. Intimidation and interference in the operation of public schools is the offering to do or doing of any act, or threatening to do any act, directly or indirectly, to any child enrolled in a public school, to any parent, tutor or guardian, or person having lawful custody of or standing in loco parentis to any such child, the purpose and intent of which is to intimidate, induce, influence, reward, compensate or cause any such person, or any school teacher, school principal, transfer operator, or any other school employee, to do or perform any act in violation of any law of this state.

B. Whoever commits the crime of intimidation and interference in the operation of schools shall be fined not less than five hundred dollars, nor more than one thousand dollars, and imprisoned for not more than one year.

C. In the trial of persons charged with public intimidation and interference in the operation of schools, either the person doing or offering to do or the person or persons sought to be influenced, coerced, intimidated, threatened, or forced, may give evidence, or make affidavit against the other, with immunity from prosecution in favor of the first informer, except for perjury in giving such testimony.

D. Any fine imposed and collected from the convicted person or persons under the provisions of this Section shall be paid to the informer or informers who shall give information resulting in the conviction of said person or persons.

Added by Acts 1961, 2nd Ex.Sess., No. 5, §1; Acts 2001, No. 403, §1, eff. June 15, 2001.



RS 14:122.2 - Threatening a public official; penalties; definitions

§122.2. Threatening a public official; penalties; definitions

A.(1) Threatening a public official is engaging in any verbal or written communication which threatens serious bodily injury or death to a public official.

(2) Except as provided in Subsection B, whoever commits the crime of threatening a public official shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

B. Whoever commits the crime of threatening a public official with the intent to influence his conduct in relation to his position, employment, or official duty, or in retaliation as reprisal for his previous action in relation to his position, employment, or official duty, shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

C. For the purpose of this Section, "public official" is defined as any executive, ministerial, administrative, judicial, or legislative officer of the state of Louisiana.

Acts 1984, No. 607 §1.



RS 14:123 - Perjury

SUBPART C. PERJURY

§123. Perjury

A. Perjury is the intentional making of a false written or oral statement in or for use in a judicial proceeding, any proceeding before a board or official, wherein such board or official is authorized to take testimony, or before any committee or subcommittee of either house or any joint committee or subcommittee of both houses of the legislature. In order to constitute perjury the false statement must be made under sanction of an oath or an equivalent affirmation and must relate to matter material to the issue or question in controversy.

B. It is a necessary element of the offense that the accused knew the statement to be false, but an unqualified statement of that which one does not know or definitely believe to be true is equivalent to a statement of that which he knows to be false.

C. Whoever commits the crime of perjury shall be punished as follows:

(1) When committed on a trial in which a sentence of death or life imprisonment may be imposed, the offender shall be fined not more than one hundred thousand dollars or imprisoned at hard labor for not less than five years, nor more than forty years, or both.

(2) When committed on a trial in which a sentence of imprisonment necessarily at hard labor for any period less than a life sentence may be imposed, the offender shall be fined not more than fifty thousand dollars or imprisoned at hard labor for not less than one year, nor more than twenty years, or both.

(3) When committed in all other cases in which any other sentence may be imposed, the offender shall be fined not more than ten thousand dollars or imprisoned at hard labor for not more than five years, or both.

(4) When committed in any civil action, administrative proceeding, legislative hearing or proceeding, or in any other legal proceeding, by a fine of not more than ten thousand dollars or imprisonment at hard labor for not more than five years, or both.

Acts 1995, No. 820, §1; Acts 1997, No. 1312, §1; Acts 2001, No. 403, §1, eff. June 15, 2001; Acts 2004, No. 399, §1.



RS 14:124 - Inconsistent statements; perjury

§124. Inconsistent statements; perjury

A. It shall constitute perjury whenever any person, having taken an oath required by law, or made an equivalent affirmation, swears or affirms any fact or state of facts material to the issue or question in controversy; and thereafter in the same or other proceedings, where such matter is material to the issue or question in controversy, swears or affirms in a manner materially contradictory of or inconsistent with his former sworn or affirmed statement. It shall not be necessary for the prosecution, in such case, to show which of the contradictory or inconsistent statements was false; but it shall be an affirmative defense that at the time he made them, the accused honestly believed both statements to be true.

B. This Section shall be applicable only in cases where at least one of the contradictory or inconsistent statements was made in, or for use in, a judicial proceeding or a proceeding before a board or official wherein such board or official is authorized to take testimony.

Acts 2014, No. 791, §7.



RS 14:125 - False swearing

§125. False swearing

A. False swearing is the intentional making of a written or oral statement, known to be false, under sanction of an oath or an equivalent affirmation, where such oath or affirmation is required by law; provided that this article shall not apply where such false statement is made in, or for use in, a judicial proceeding or any proceeding before a board or official, wherein such board or official is authorized to take testimony.

B. Whoever commits the crime of false swearing shall be fined not more than five hundred dollars, or imprisoned for not more than one year, or both.

Acts 2014, No. 791, §7.



RS 14:125.1 - False swearing in paternity cases

§125.1. False swearing in paternity cases

A. False swearing in paternity cases is the intentional making of a written or oral statement, known to be false, under sanction of oath or equivalent statement, where such oath or affirmation is given for use in any judicial proceeding filed by or on behalf of the state of Louisiana to establish paternity.

B. Whoever commits the crime of false swearing in paternity cases shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Acts 1992, No. 722, §1.



RS 14:125.2 - False statements concerning paternity

§125.2. False statements concerning paternity

A. It shall be unlawful for any person to willfully and knowingly make a written or oral false statement concerning the following:

(1) Biological paternity in or in support of a certificate, record, or report required by the provisions of Chapter 2 of Title 40 of the Louisiana Revised Statutes of 1950; or

(2) The surrender of parental rights pursuant to the provisions of Title XI of the Louisiana Children's Code.

B. Whoever violates this Section shall be fined not more than ten thousand dollars, or imprisoned for not more than five years, or both.

Acts 2001, No. 953, §1.



RS 14:126 - Inconsistent statements; false swearing

§126. Inconsistent statements; false swearing

It shall constitute false swearing whenever any person, having made a statement under sanction of an oath, or an equivalent affirmation, required by law, shall thereafter swear or affirm in a manner materially contradictory of or inconsistent with his former sworn or affirmed statement. It shall not be necessary for the prosecution, in such case, to show which of the contradictory or inconsistent statements was false; but it shall be an affirmative defense that at the time he made them, the accused honestly believed both statements to be true.



RS 14:126.1 - False swearing for purpose of violating public health or safety

§126.1. False swearing for purpose of violating public health or safety

A. No person shall make a false statement, report, or allegation concerning the commission of a crime for the purpose of violating, disrupting, interfering with, or endangering the public health or safety, or to deprive any person or persons of any right, privilege, or immunity secured by the United States Constitution and laws or by the Louisiana Constitution and laws, or cause such false statement or report to be made to any official or agency of the state or any parish, city, or political subdivision thereof, or to any judicial, executive, or legislative body or subdivision thereof within this state, knowing or having reason to believe the same or any material part thereof to be false and with the intent to cause an investigation of or any other action to be taken as a result thereof.

B. Any person or persons convicted of violating the provisions of this Section shall be punished by imprisonment for not less than one year nor more than five years, with or without hard labor, or by a fine of not less than one hundred dollars nor more than one thousand dollars, or by both such fine and imprisonment.

Added by Acts 1960, No. 81, §1; Acts 2014, No. 791, §7.



RS 14:126.2 - False statements concerning denial of constitutional rights

§126.2. False statements concerning denial of constitutional rights

A. No person shall wilfully and knowingly, whether orally or in writing, make or cause to be made to any agency, board, commission, member, officer, official, appointee, employee or representative thereof, of the executive, legislative, or judicial department of the United States or any subdivision thereof, which may be now in existence, or who may be now appointed, or hereafter created or appointed, including but not limited to any commissioner, referee, or voting referee now appointed or who may be hereafter appointed by any court of the United States or any judge thereof, and further including but not limited to any member of the Federal Bureau of Investigation and any agent or representative, investigator, or member of the Commission of Civil Rights of the United States, or the Advisory Committee or Board of the Commission of Civil Rights of the United States appointed in and for the state of Louisiana, any false or fictitious or fraudulent statement or statements, or to use any false writing or document asserting or claiming that such person or persons, or any other person or persons have been or are about to be denied or deprived of any right, privilege, or immunity granted or secured to them, or to any of them, by the United States Constitution and laws, or by the Louisiana Constitution and laws, by any officer, agency, employee, representative, board or commission or any member thereof of the state of Louisiana, or of any parish or municipality of the state of Louisiana, or of any other political subdivision of the state of Louisiana, or by the state of Louisiana.

B. Any person or persons violating the provisions of this Section shall, upon conviction thereof, be punished by imprisonment for not less than one year nor more than five years with or without hard labor, or by a fine of not less than one hundred dollars nor more than one thousand dollars or by both such fine and imprisonment.

Added by Acts 1960, No. 68, §1; Acts 2014, No. 791, §7.



RS 14:126.3 - False statements concerning employment in a nursing or health care facility

§126.3. False statements concerning employment in a nursing or health care facility

A. The crime of health care facility application fraud is the knowing and intentional offering of a false written or oral statement in any employment application or in an effort to obtain employment as a caretaker in any nursing home, facility for persons with intellectual disabilities, mental health facility, hospital, home health agency, hospice, or other residential facility required to be licensed or operated under the laws of this state or established by the laws of this state. Such false statement must be relevant to the caretaking obligation of such employee, but shall specifically apply to but not be limited to educational and professional background and licensing and credential qualifications.

B. Any person who violates the provisions of this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 1995, No. 788, §1; Acts 2014, No. 811, §6, eff. June 23, 2014.



RS 14:126.3.1 - Unauthorized participation in medical assistance programs

§126.3.l. Unauthorized participation in medical assistance programs

A. A person commits the crime of unauthorized participation in a medical assistance program when the person has been excluded by any state or federal agency under the authority of 42 U.S.C. 1320a-7, LAC 50:4165, or LAC 50:4167, and knowingly:

(1) Seeks, obtains, or maintains employment with a provider.

(2) Seeks, obtains, or maintains employment as a provider.

(3) Seeks, obtains, or retains any monies or payments derived in whole or in part from any state or federal medical assistance funds while excluded from participation in any state or federal medical assistance program.

(4) Seeks, obtains, or maintains a contract with a provider.

(5) Shares in the proceeds from a provider or participates in the ownership or management of a provider.

B. The following definitions apply to the terms in this Section:

(1) "Exclusion" means that a state or federal oversight agency has determined that the person or provider can no longer be employed by, contract with, or have an ownership or management interest in any entity that provides services which will be billed directly or indirectly to any medical assistance program.

(2) "Medical assistance program" means any state or federally funded program paid for directly or indirectly with federal or state funds.

(3) "Oversight agency" means the state or federal agency responsible for the administration of the medical assistance program, including but not limited to Louisiana's Department of Health or the United States Department of Health and Human Services, office of the inspector general.

(4) "Participation" means employment for a provider in any capacity, employment as a provider in any capacity, or obtaining any monies derived in whole or part from any medical assistance programs.

(5) "Payment" includes a payment, any portion of which is paid out of any medical assistance program funds, including but not limited to the Louisiana Medicaid Program. "Payment" also includes a payment by a contractor, subcontractor, or agent for the Louisiana Medicaid Program, or any other state or federally funded medical assistance program pursuant to a managed care program, which is operated, funded, or reimbursed by the Louisiana Medicaid Program, or any other state or federally funded medical assistance program.

(6) "Provider" means an actual provider of medical assistance or other service, including any managed care organization providing services pursuant to a managed care program operated, funded, or reimbursed by any state or federally funded medical assistance program, including but not limited to the Louisiana Medicaid Program.

C. Whoever commits the crime of unauthorized participation in medical assistance programs shall be:

(1) Imprisoned for not more than six months or fined not more than one thousand dollars, or both, when the state or federal exclusion is based on an underlying criminal conviction defined by Louisiana law as a misdemeanor, or when the exclusion is based on any reason other than a criminal conviction.

(2) Imprisoned for not more than five years with or without hard labor, or fined not less than one thousand dollars nor more than twenty thousand dollars, or both, when the exclusion is based on an underlying criminal conviction defined by Louisiana law as a felony.

Acts 2009, No. 337, §1, eff. July 1, 2009.



RS 14:126.4 - False certification of arrest documents

§126.4. False certification of arrest documents

No person shall intentionally certify a false report required under the provisions of R.S. 32:666(B). Any person who violates the provisions of this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 2008, No. 240, §2.



RS 14:127 - Limitation of defenses

§127. Limitation of defenses

It is no defense to a prosecution for perjury or false swearing:

(1) That the oath, or affirmation, was administered or taken in an irregular manner; or

(2) That the accused was not competent to give the testimony, deposition, affidavit or certificate of which falsehood is alleged; or

(3) That the accused did not know the materiality of the false statement made by him, or that it did not in fact affect the proceeding in or for which it was made.



RS 14:128 - Completion of affidavit

§128. Completion of affidavit

The making of a deposition, affidavit or certificate is deemed to be complete, within the provisions of this Chapter, from the time when it is delivered by the accused to any other person, with intent that it be uttered or published as true.



RS 14:128.1 - Terrorism

SUBPART D. ANTI-TERRORISM

§128.1. Terrorism

A. Terrorism is the commission of any of the acts enumerated in this Subsection, when the offender has the intent to intimidate or coerce the civilian population, influence the policy of a unit of government by intimidation or coercion, or affect the conduct of a unit of government by intimidation or coercion:

(1) Intentional killing of a human being.

(2) Intentional infliction of serious bodily injury upon a human being.

(3) Kidnapping of a human being.

(4) Aggravated arson upon any structure, watercraft, or movable.

(5) Intentional aggravated criminal damage to property.

B.(1) Whoever commits the crime of terrorism as provided in Paragraph (A)(1) of this Section shall be punished by life imprisonment at hard labor, without benefit of probation, parole, or suspension of sentence.

(2) Whoever commits the crime of terrorism as provided in Paragraph (A)(2) of this Section shall be imprisoned at hard labor for not more than thirty years.

(3) Whoever commits the crime of terrorism as provided in Paragraph (A)(3) of this Section shall be imprisoned at hard labor for not more than ten years.

(4) Whoever commits the crime of terrorism as provided in Paragraph (A)(4) of this Section shall be imprisoned at hard labor for not less than six years nor more than forty years. At least four years of the sentence of imprisonment shall be imposed without benefit of probation, parole, or suspension of sentence.

(5) Whoever commits the crime of terrorism as provided in Paragraph (A)(5) of this Section shall be imprisoned at hard labor for not less than one year nor more than thirty years.

C. Nothing in this Section shall be construed to prevent lawful assembly and peaceful and orderly petition for the redress of grievances, including but not limited to any labor dispute between any employer and its employees.

Acts 2002, 1st Ex. Sess., No. 128, §2.



RS 14:128.2 - Aiding others in terrorism

§128.2. Aiding others in terrorism

A.(1) Aiding others in terrorism is the raising, soliciting, collecting, or providing material support or resources with intent that such will be used, in whole or in part, to plan, prepare, carry out, or aid in any act of terrorism or hindering the prosecution of terrorism or the concealment of, or escape from, an act of terrorism.

(2) For the purposes of this Section, "hindering prosecution of terrorism" shall include but not be limited to the following:

(a) Harboring or concealing a person who is known or believed by the offender to have committed an act of terrorism.

(b) Warning a person who is known or believed by the offender to have committed an act of terrorism of impending discovery or apprehension.

(c) Suppressing any physical evidence which might aid in the discovery or apprehension of a person who is known or believed by the offender to have committed an act of terrorism.

B. Whoever commits the crime of aiding others in terrorism shall be punished as follows:

(1) If the offense so aided is punishable by life imprisonment, he shall be imprisoned at hard labor for not less than ten nor more than fifty years without benefit of parole, probation, or suspension of sentence.

(2) In all other cases he shall be fined or imprisoned or both, in the same manner as for the offense aided; such fine or imprisonment shall not be less than one-half of the minimum fine or imprisonment, and shall not exceed one-half of the largest fine, or one-half of the longest term of imprisonment prescribed for the offense so aided, or both.

C. For purposes of this Section, "material support or resources" means currency or other financial securities, financial services, instruments of value, lodging, training, safehouses, false documentation or identification, communications equipment, facilities, weapons, lethal substances, explosives, personnel, transportation, and other physical assets, except the provision of medical attention by a licensed health care provider or religious materials.

Acts 2002, 1st Ex. Sess., No. 128, §2.



RS 14:129 - Jury tampering

SUBPART E. MISCELLANEOUS OFFENSES

AFFECTING JUDICIAL FUNCTIONS

AND PUBLIC RECORDS

§129. Jury tampering

A. Jury tampering is any verbal or written communication or attempted communication, whether direct or indirect, made to any juror in a civil or criminal cause, including both grand and petit jurors, for the purpose of influencing the juror in respect to his verdict or indictment in any cause pending or about to be brought before him, otherwise than in the regular course of proceedings upon the trial or other determination of such cause. To constitute the offense of jury tampering, the influencing or attempt to influence the juror must be either:

(1) For a corrupt or fraudulent purpose, or

(2) By violence or force, by threats whether direct or indirect.

B.(1) Whoever commits the crime of jury tampering in a civil case shall be fined not more than five thousand dollars, or imprisoned, with or without hard labor, for not more than five years, or both.

(2) Whoever commits the crime of jury tampering in a criminal case shall be punished as follows:

(a) If the offense charged in the trial for which the jury has been impaneled is punishable by death or life imprisonment, the offender shall be imprisoned at hard labor for not more than ninety-nine years.

(b) In all other cases the offender shall be fined or imprisoned, or both, to the same extent and in the same manner as for the offense charged in the trial for which the jury has been impaneled.

Amended by Acts 1968, No. 60, §1; Acts 1981, No. 866, §1; Acts 1995, No. 823, §1; Acts 2002, 1st Ex. Sess., No. 128, §5.



RS 14:129.1 - Intimidating, impeding or injuring witnesses; injuring officers; penalties

§129.1. Intimidating, impeding, or injuring witnesses; injuring officers; penalties

A. No person shall intentionally:

(1) Intimidate or impede, by threat of force or force, or attempt to intimidate or impede, by threat of force or force, a witness or a member of his immediate family with intent to influence his testimony, his reporting of criminal conduct, or his appearance at a judicial proceeding;

(2) Injure or attempt to injure a witness in his person or property, or a member of his immediate family, with intent to influence his testimony, his reporting of criminal conduct, or his appearance at a judicial proceeding; or

(3) Injure or attempt to injure an officer of a court of this state in his person or property, or a member of his immediate family, because of the performance of his duties as an officer of a court of this state or with intent to influence the performance of his duties as an officer of a court of this state.

B. For purposes of this Section the following words shall have the following meanings:

(1) "A member of his immediate family" means a spouse, parent, sibling, and child, whether related by blood or adoption.

(2) "Witness" means any of the following:

(a) A person who is a victim of conduct defined as a crime under the laws of this state, another state, or the United States.

(b) A person whose declaration under oath has been received in evidence in any court of this state, another state, or the United States.

(c) A person who has reported a crime to a peace officer, prosecutor, probation or parole officer, correctional officer, or judicial officer of this state, another state, or the United States.

(d) A person who has been served with a subpoena issued under authority of any court of this state, another state, or the United States, or

(e) A person who reasonably would be believed by an offender to be a witness as previously defined in this Section.

C.(1) Whoever violates the provisions of this Section in a civil proceeding shall be fined not more than five thousand dollars, imprisoned, with or without hard labor, for not more than five years, or both.

(2) Whoever violates the provisions of this Section in a criminal proceeding in which a sentence of death or life imprisonment may be imposed, the offender shall be fined not more than one hundred thousand dollars, imprisoned for not more than forty years at hard labor, or both.

(3) Whoever violates the provisions of this Section in a criminal proceeding in which a sentence of imprisonment necessarily served at hard labor for any period less than a life sentence may be imposed, the offender shall be fined not more than fifty thousand dollars, or imprisoned for not more than twenty years at hard labor, or both.

(4) Whoever violates the provisions of this Section in a criminal proceeding in which any other sentence may be imposed, the offender shall be fined not more than ten thousand dollars, imprisoned for not more than five years, with or without hard labor, or both.

Added by Acts 1981, No. 866, §2; Acts 2008, No. 4, §1.



RS 14:129.2 - Recording, listening to, or observing proceedings of grand or petit juries while deliberating or voting

§129.2. Recording, listening to, or observing proceedings of grand or petit juries while deliberating or voting

A. It shall be unlawful for any person knowingly and intentionally, by any means or device whatsoever, to do either of the following:

(1) To record or attempt to record the proceedings of any grand or petit jury in any court of the state of Louisiana while such jury is deliberating or voting.

(2) To listen to or observe, or attempt to listen to or observe, the proceedings of any grand or petit jury of which he is not a member in any court of the state of Louisiana while such jury is deliberating or voting.

B. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Added by Acts 1981, No. 866, §2; Acts 2014, No. 791, §7.



RS 14:130 - Jury misconduct

§130. Jury misconduct

A. Jury misconduct is committed when:

(1) Any petit or grand juror shall make any promise or agreement to give a verdict or finding for or against any party.

(2) Any petit juror shall intentionally permit any person to influence him, or attempt to influence him, in respect to his verdict in any cause pending, or about to be brought before him, otherwise than in the regular course of proceedings upon the trial of such cause.

(3) Any petit juror shall either use or consume any beverage of low or high alcoholic content during the time he is in actual service as juror.

(4) Any petit juror accepts or offers to accept anything of apparent present or prospective value, before he is discharged from his services as a juror, even if the thing of value is not to be received, delivered, or come to fruition until after discharge from jury service, for his interpretation, impression, analysis or narrative, verbal or written, regarding any element of the criminal trial or jury deliberations.

B. Whoever commits the crime of jury misconduct, shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Amended by Acts 1958, No. 80, §1; Acts 1991, No. 967, §1.



RS 14:130.1 - Obstruction of justice

§130.1. Obstruction of justice

A. The crime of obstruction of justice is any of the following when committed with the knowledge that such act has, reasonably may, or will affect an actual or potential present, past, or future criminal proceeding as described in this Section:

(1) Tampering with evidence with the specific intent of distorting the results of any criminal investigation or proceeding which may reasonably prove relevant to a criminal investigation or proceeding. Tampering with evidence shall include the intentional alteration, movement, removal, or addition of any object or substance either:

(a) At the location of any incident which the perpetrator knows or has good reason to believe will be the subject of any investigation by state, local, or United States law enforcement officers; or

(b) At the location of storage, transfer, or place of review of any such evidence.

(2) Using or threatening force toward the person or property of another with the specific intent to:

(a) Influence the testimony of any person in any criminal proceeding;

(b) Cause or induce the withholding of testimony or withholding of records, documents, or other objects from any criminal proceeding;

(c) Cause or induce the alteration, destruction, mutilation, or concealment of any object with the specific intent to impair the object's integrity or availability for use in any criminal proceeding;

(d) Evade legal process or the summoning of a person to appear as a witness or to produce a record, document, or other object in any criminal proceeding;

(e) Cause the hindrance, delay, or prevention of the communication to a peace officer, as defined in R.S. 14:30, of information relating to an arrest or potential arrest or relating to the commission or possible commission of a crime or parole or probation violation.

(3) Retaliating against any witness, victim, juror, judge, party, attorney, or informant by knowingly engaging in any conduct which results in bodily injury to or damage to the property of any such person or the communication of threats to do so with the specific intent to retaliate against any person for:

(a) The attendance as a witness, juror, judge, attorney, or a party to any criminal proceeding or for producing evidence or testimony for use or potential use in any criminal proceeding, or

(b) The giving of information, evidence, or any aid relating to the commission or possible commission of a parole or probation violation or any crime under the laws of any state or of the United States.

(4) Inducing or persuading or attempting to induce or persuade any person to do any of the following:

(a) Testify falsely or, without right or privilege to do so, to withhold any testimony.

(b) Without the right or privilege to do so, absent himself from such proceedings despite having received service of a subpoena.

B. Whoever commits the crime of obstruction of justice shall be subject to the following penalties:

(1) When the obstruction of justice involves a criminal proceeding in which a sentence of death or life imprisonment may be imposed, the offender shall be fined not more than one hundred thousand dollars, imprisoned for not more than forty years at hard labor, or both.

(2) When the obstruction of justice involves a criminal proceeding in which a sentence of imprisonment necessarily at hard labor for any period less than a life sentence may be imposed, the offender may be fined not more than fifty thousand dollars, or imprisoned for not more than twenty years at hard labor, or both.

(3) When the obstruction of justice involves any other criminal proceeding, the offender shall be fined not more than ten thousand dollars, imprisoned for not more than five years, with or without hard labor, or both.

Acts 1984, No. 561, §1, eff. Jan. 1, 1985; Acts 2016, No. 215, §1.



RS 14:131 - Compounding a felony

§131. Compounding a felony

A. Compounding a felony is the accepting of anything of apparent present or prospective value which belongs to another, or of any promise thereof, by a person having knowledge of the commission of a felony, upon an agreement, express or implied, to conceal such offense, or not to prosecute the same, or not to reveal or give evidence thereof.

B. Whoever commits the offense of compounding a felony shall be fined not more than one thousand dollars or imprisoned, with or without hard labor, for not more than two years, or both.

Acts 2014, No. 791, §7.



RS 14:131.1 - Failure to report the commission of certain felonies

§131.1. Failure to report the commission of certain felonies

A. It shall be unlawful for any person having knowledge of the commission of any homicide, rape, or sexual abuse of a child to fail to report or disclose such information to a law enforcement agency or district attorney, except when the person having such knowledge is bound by any privilege of confidentiality recognized by law.

B. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars, or imprisoned, with or without hard labor, for not more than one year, or both.

Acts 2012, No. 638, §1, eff. June 7, 2012.



RS 14:132 - Injuring public records

§132. Injuring public records

A. First degree injuring public records is the intentional removal, mutilation, destruction, alteration, falsification, or concealment of any record, document, or other thing, filed or deposited, by authority of law, in any public office or with any public officer.

B. Second degree injuring public records is the intentional removal, mutilation, destruction, alteration, falsification, or concealment of any record, document, or other thing, defined as a public record pursuant to R.S. 44:1 et seq. and required to be preserved in any public office or by any person or public officer pursuant to R.S. 44:36.

C.(1) Whoever commits the crime of first degree injuring public records shall be imprisoned for not more than five years with or without hard labor or shall be fined not more than five thousand dollars or both.

(2) Whoever commits the crime of second degree injuring public records shall be imprisoned for not more than one year with or without hard labor or shall be fined not more than one thousand dollars or both.

Amended by Acts 1980, No. 454, §1; Acts 1999, No. 671, §1, eff. July 1, 1999.



RS 14:133 - Filing or maintaining false public records

§133. Filing or maintaining false public records

A. Filing false public records is the filing or depositing for record in any public office or with any public official, or the maintaining as required by law, regulation, or rule, with knowledge of its falsity, of any of the following:

(1) Any forged document.

(2) Any wrongfully altered document.

(3) Any document containing a false statement or false representation of a material fact.

B. The good faith inclusion of any item of cost on a Medical Assistance Program cost report which is later determined by audit to be nonreimbursable under state and federal regulations shall be an affirmative defense to a violation of this Section.

C.(1) Whoever commits the crime of filing false public records shall be imprisoned for not more than five years with or without hard labor or shall be fined not more than five thousand dollars, or both.

(2) In addition to the penalty provided for in Paragraph (1) of this Subsection, a person convicted of the provisions of this Section may be ordered to pay restitution to the state if the state suffered a loss as a result of the offense. Restitution shall include the payment of legal interest at the rate provided in R.S. 13:4202.

Amended by Acts 1980, No. 454, §1; Acts 1982, No. 676, §1; Acts 1992, No. 539, §1; Acts 1995, No. 787, §1; Acts 2010, No. 811, §1, eff. Aug. 15, 2011.



RS 14:133.1 - Obstruction of court orders

§133.1. Obstruction of court orders

Whoever, by threats or force, or wilfully prevents, obstructs, impedes, or interferes with, or wilfully attempts to prevent, obstruct, impede, or interfere with, the due exercise of rights or the performance of duties under any order, judgment, or decree of a court of the state of Louisiana, shall be fined not more than $1,000 or imprisoned not more than one year, or both.

No injunctive or other civil relief against the conduct made criminal by this Section shall be denied on the ground that such conduct is a violation of criminal law, and, when granted, the order, judgment or decree granting such relief as to conduct which does constitute a violation of criminal law shall be construed as a mandate to all law enforcement officers to take such affirmative action as may be necessary to apprehend, arrest and charge any person or persons who engage in such conduct.

Acts 1960, 2nd Ex.Sess., No. 6, §§1, 4. Amended by Acts 1976, No. 487, §1.



RS 14:133.2 - Misrepresentation during booking

§133.2. Misrepresentation during booking

A. Misrepresentation during booking is the misrepresentation of, or refusal by a person being booked to provide his name, age, sex, residence, or social security number to any law enforcement officer or official who is booking him pursuant to a lawful arrest, or the refusal of such person to submit to fingerprinting or photographing.

B. Whoever commits the crime of misrepresentation during booking shall be imprisoned for not more than six months, provided that any such sentence shall be made to run concurrently with any other sentence.

Acts 1988, No. 557, §1.



RS 14:133.3 - Falsification of drug tests

§133.3. Falsification of drug tests

A.(1) No person who submits to court-ordered drug testing, either after arrest for an offense and as a condition of pretrial release or after conviction of, or plea of guilty to, an offense and as a condition of probation, shall intentionally falsify or alter or attempt to falsify or alter the results of such a drug test by the substitution of urine or other samples or specimens or the use of any device in order to obscure or conceal the presence of a substance the presence of which the test is administered to detect.

(2) No person shall knowingly and intentionally deliver, possess with intent to deliver, or manufacture with intent to deliver a substance or device designed or intended solely to falsify or alter drug test results.

B. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 1995, No. 250, §1.



RS 14:133.4 - Misrepresentation during issuance of a misdemeanor summons or preparation of a juvenile custodial agreement

§133.4. Misrepresentation during issuance of a misdemeanor summons or preparation of a juvenile custodial agreement

A. Misrepresentation during issuance of a misdemeanor summons or preparation of a juvenile custodial agreement is the giving of false information to any law enforcement officer preparing such document, by a person being issued a misdemeanor summons, or a person giving information or signing such juvenile custodial agreement.

B. Whoever commits the crime of misrepresentation during issuance of a misdemeanor summons, or preparation of a juvenile custodial agreement shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 1999, No. 1072, §1.



RS 14:133.5 - Filing a false complaint against a law enforcement officer

§133.5. Filing a false complaint against a law enforcement officer

A. Filing a false complaint against a law enforcement officer is knowingly filing, by affidavit under oath, a false statement or false representation with a law enforcement agency regarding the conduct, job performance, or behavior of a law enforcement officer for the purpose of initiating an administrative action against that law enforcement officer.

B. For the purposes of this Section, "law enforcement officer" shall include commissioned police officers, state troopers, sheriffs, deputy sheriffs, marshals, deputy marshals, correctional officers, constables, wildlife enforcement agents, and probation and parole officers.

C. Whoever commits the crime of filing false statements against law enforcement officers shall be fined not more than five hundred dollars or imprisoned not more than six months, or both.

Acts 2006, No. 287, §1.



RS 14:133.6 - Filing a false lien against a law enforcement or court officer

§133.6. Filing a false lien against a law enforcement or court officer

A. The crime of filing a false lien or encumbrance against a law enforcement officer or court officer is committed when a person knowingly files, attempts to file, or conspires to file, in any public records or in any private record that is generally available to the public, any false lien or encumbrance against the real or personal property of a law enforcement officer or court officer, as retaliation against the officer for the performance of his official duties, knowing or having reason to know that such lien or encumbrance is false or contains any materially false, fictitious, or fraudulent statement or representation.

B. For purposes of this Section, the following definitions shall apply:

(1) "Court officer" means any active or retired justice of the peace, any active or retired judge of a city, parish, state, or federal court located in this state, any district attorney, assistant district attorney, or investigator within the office of a district attorney, any city prosecutor, assistant city prosecutor, or investigator within the office of a city prosecutor, the attorney general and any assistant attorney general or investigator within the office of the attorney general, and any clerk of court, deputy clerk of court, and recorder of mortgages.

(2) "Law enforcement officer" shall mean any active or retired city, parish, or state law enforcement officer, peace officer, sheriff, deputy sheriff, probation or parole officer, marshal, deputy, wildlife enforcement agent, state correctional officer, a commissioned agent of the Department of Public Safety and Corrections, and any federal law enforcement officer or employee whose permanent duties include making arrests, performing search and seizures, execution of criminal arrest warrants, execution of civil seizure warrants, any civil functions performed by sheriffs or deputy sheriffs, enforcement of penal or traffic laws, or the care, custody, control, or supervision of inmates.

C.(1) Whoever commits the crime of filing a false lien against a law enforcement or court officer shall be fined not less than five hundred dollars nor more than the amount of the value of the false lien or encumbrance, imprisoned, with or without hard labor, for not more than two years, or both.

(2) The court, in addition to any punishment imposed under the provisions of this Section, may order the offender to pay restitution to the law enforcement officer or court officer for any costs incurred as a result of the false lien or encumbrance.

Acts 2012, No. 405, §1, eff. May 31, 2012; Acts 2014, No. 17, §1.



RS 14:134 - Malfeasance in office

SUBPART F. OFFICIAL MISCONDUCT AND

CORRUPT PRACTICES

§134. Malfeasance in office

A. Malfeasance in office is committed when any public officer or public employee shall:

(1) Intentionally refuse or fail to perform any duty lawfully required of him, as such officer or employee; or

(2) Intentionally perform any such duty in an unlawful manner; or

(3) Knowingly permit any other public officer or public employee, under his authority, to intentionally refuse or fail to perform any duty lawfully required of him, or to perform any such duty in an unlawful manner.

B. Any duty lawfully required of a public officer or public employee when delegated by him to a public officer or public employee shall be deemed to be a lawful duty of such public officer or employee. The delegation of such lawful duty shall not relieve the public officer or employee of his lawful duty.

C.(1) Whoever commits the crime of malfeasance in office shall be imprisoned for not more than five years with or without hard labor or shall be fined not more than five thousand dollars, or both.

(2) In addition to the penalty provided for in Paragraph (1) of this Subsection, a person convicted of the provisions of this Section may be ordered to pay restitution to the state if the state suffered a loss as a result of the offense. Restitution shall include the payment of legal interest at the rate provided in R.S. 13:4202.

(3) If the individual convicted of the crime of malfeasance in office is a P.O.S.T. certified full-time, part-time, or reserve peace officer, the P.O.S.T certification of that peace officer shall be immediately revoked pursuant to R.S. 40:2405(J).

Amended by Acts 1980, No. 454, §1; Acts 2002, 1st Ex. Sess., No. 128, §6; Acts 2010, No. 811, §1, eff. Aug. 15, 2011; Acts 2016, No. 273, §1.



RS 14:134.1 - Malfeasance in office; sexual conduct prohibited with persons in the custody and supervision of the Department of Public Safety and Corrections

§134.1. Malfeasance in office; sexual conduct prohibited with persons in the custody and supervision of the Department of Public Safety and Corrections

A. It shall be unlawful and constitute malfeasance in office for any of the following persons to engage in sexual intercourse or any other sexual conduct with a person who is under their supervision and who is confined in a prison, jail, work release facility, or correctional institution, or who is under the supervision of the division of probation and parole:

(1) A law enforcement officer.

(2) An officer, employee, contract worker, or volunteer of the Department of Public Safety and Corrections or any prison, jail, work release facility, or correctional institution.

B. Whoever violates a provision of this Section shall be fined not more than ten thousand dollars or imprisoned at hard labor for not more than ten years, or both.

C. For purposes of this Section, "law enforcement officer" shall include commissioned police officers, sheriffs, deputy sheriffs, marshals, deputy marshals, correctional officers, constables, wildlife enforcement agents, state park wardens, and probation and parole officers.

Added by Acts 1981, No. 509, §1; Acts 2008, No. 481, §1; Acts 2010, No. 915, §1.



RS 14:134.2 - Malfeasance in office; tampering with evidence

§134.2. Malfeasance in office; tampering with evidence

A. It shall be unlawful and constitute malfeasance in office for a peace officer to tamper with evidence.

(1) For purposes of this Section, a "peace officer" shall be defined as a commissioned state, parish, or municipal police officer, a sheriff, or a deputy sheriff.

(2) For purposes of this Section, "tampering with evidence" is the intentional alteration, movement, removal, or addition of any object or substance when the peace officer:

(a) Knows or has good reason to believe that such object or substance will be the subject of any investigation by state, local, or federal law enforcement officers, and

(b) Acts with the intent of distorting the results of such an investigation.

B. Whoever violates this Section shall be fined not more than ten thousand dollars, or be imprisoned, with or without hard labor, for not more than three years, or both.

Acts 1984, No. 566, §1.



RS 14:134.3 - Abuse of office

§134.3. Abuse of office

A. No public officer or public employee shall knowingly and intentionally use the authority of his office or position, directly or indirectly, to compel or coerce any person to provide the public officer, public employee or any other person with anything of apparent present or prospective value when the public officer or employee is not entitled by the nature of his office to the services sought or the object of his demand.

B.(1) Whoever violates the provisions of this Section shall be fined up to five thousand dollars, or be imprisoned with or without hard labor for not less than one year nor more than five years.

(2) In addition to the penalty provided for in Paragraph (1) of this Subsection, a person convicted of the provisions of this Section may be ordered to pay restitution to the state if the state suffered a loss as a result of the offense. Restitution shall include the payment of legal interest at the rate provided in R.S. 13:4202.

C. The provisions of this Section shall not apply to benefits or services rendered to a person who is entitled to such benefits or services from the state or any political subdivision of the state or any governmental entity when the public officer or public employee is performing his duties as authorized by law. Nothing in this Section shall prohibit or limit the ability of a public officer or public employee from performing his duties as authorized by law or as a condition of his employment or office.

Acts 2008, 1st Ex. Sess., No. 22, §1, eff. March 11, 2008; Acts 2010, No. 811, §1, eff. Aug. 15, 2011.



RS 14:135 - Public salary deduction

§135. Public salary deduction

A. Public salary deduction is committed when any public officer or public employee retains or diverts for his own use or the use of any other person or political organization, any part of the salary or fees allowed by law to any other public officer or public employee, unless authorized in writing by the said public officer or public employee.

B. Whoever commits the crime of public salary deduction shall be imprisoned for not more than five years with or without hard labor or shall be fined not more than five thousand dollars or both.

Amended by Acts 1980, No. 454, §1; Acts 1999, No. 318, §1.



RS 14:136 - Public salary extortion

§136. Public salary extortion

A. Public salary extortion is committed when any person shall:

(1) Solicit or receive, or attempt to solicit or receive, either directly or indirectly, the payment of any money or other thing of value from any public officer or public employee to himself or any other person or political organization, through any means or form whatsoever and for any purpose whatsoever, when such payment is obtained or solicited upon suggestion or threat that the failure to make such payment shall result in the loss or impairment of value to such officer or employee of his office or employment, or when such payment shall be a reward or remuneration for securing such office or employment; and proof that such payments were collected from or paid by such officers or employees on a uniform or progressive percentage or amount basis, shall be presumptive evidence that payments were made under duress or upon the considerations set forth hereinbefore; however, a written request made pursuant to R.S. 14:135 shall serve to rebut the presumption that payment was made under duress; or

(2) Solicit or receive or attempt to solicit or receive, either directly or indirectly, the contribution of any money or other thing of value for any general, primary or special election or for any other political purpose, from any person holding any office or employment for remuneration or profit, including those persons who work on a commission basis, with the state, who receive a remuneration of two hundred dollars per month or less from such employment; provided that this Subdivision shall not apply where the person solicited or whose contribution was received was an elective public officer or a candidate for any elective public office.

B. Whoever commits the crime of public salary extortion shall be imprisoned for not more than five years with or without hard labor or shall be fined not more than five thousand dollars or both.

Amended by Acts 1980, No. 454, §1; Acts 1999, No. 318, §1.



RS 14:137 - Repealed by Acts 1979, No. 700, 8

§137. Repealed by Acts 1979, No. 700, §8



RS 14:138 - Public payroll fraud

§138. Public payroll fraud

A. Public payroll fraud is committed when:

(1) Any person shall knowingly receive any payment or compensation, or knowingly permit his name to be carried on any employment list or payroll for any payment or compensation from the state, for services not actually rendered by himself, or for services grossly inadequate for the payment or compensation received or to be received according to such employment list or payroll; or

(2) Any public officer or public employee shall carry, cause to be carried, or permit to be carried, directly or indirectly, upon the employment list or payroll of his office, the name of any person as employee, or shall pay any employee, with knowledge that such employee is receiving payment or compensation for services not actually rendered by said employee or for services grossly inadequate for such payment or compensation.

B. This Section shall not apply in the following situations:

(1) When a bona fide public officer or public employee, who is justifiably absent from his job or position for a reasonable time, continues to receive his usual compensation or a part thereof.

(2) When arrangements between firefighters to swap work or perform substitute work with or for each other is done in compliance with the provisions of the federal Fair Labor Standards Act, 29 U.S.C. 207(p)(3) and the associated regulations found in the Code of Federal Regulations and in accordance with rules and regulations adopted by the appointing authority.

C.(1) Whoever commits the crime of public payroll fraud shall be fined not more than one thousand dollars, or imprisoned, with or without hard labor, for not more than two years, or both.

(2) In addition to the penalty provided for in Paragraph (1) of this Subsection, a person convicted of the provisions of this Section may be ordered to pay restitution to the state if the state suffered a loss as a result of the offense. Restitution shall include the payment of legal interest at the rate provided in R.S. 13:4202.

Acts 1997, No. 538, §1; Acts 2010, No. 811, §1, eff. Aug. 15, 2011.



RS 14:139 - Political payroll padding

§139. Political payroll padding

A. Political payroll padding is committed when any public officer or public employee shall, at any time during the six months preceding any election for governor:

(1) Increase the number of public employees in his office, department, board, agency, or institution more than five percent over the average number of such employees for each of the first six months of the twelve months next preceding the election; or

(2) Increase the payroll or other operating expenses of his office, department, board, agency, or institution more than fifteen percent over its average amount of such expenditures for each of the months of the first six months of the twelve months next preceding the election.

B. The provisions of this Section shall not apply where the increases are necessitated by flood, invasion by a common enemy, or other public emergency.

C. Whoever commits the crime of political payroll padding shall be imprisoned for not more than five years with or without hard labor or shall be fined not more than five thousand dollars or both.

Amended by Acts 1980, No. 454, §1; Acts 2014, No. 791, §7.



RS 14:139.1 - Political payroll padding by sheriff; sale of assets of sheriff's office prohibited

§139.1. Political payroll padding by sheriff; sale of assets of sheriff's office prohibited

A. During the six months preceding a gubernatorial election and during the time interval between the gubernatorial election and the first day of July following election, it shall be unlawful for any sheriff to:

(1) Increase the number of deputies or employees in his office by more than five percent over the average number of such employees for each of the first six months of the twelve months preceding said election; or

(2) Increase the payroll or other operating expenses of his office more than fifteen percent over its average amount of such expenditures for each of the months of the first six months of the twelve months preceding said election; or

(3) Transfer title and ownership of the capital assets of his office of a value in excess of ten percent of the total value of said assets as reflected in the current inventory filed in the office of the sheriff on date of the first primary election under the provisions of Section 513 of Title 24.

B. In determining whether any surplus or deficit exists in the office of any sheriff at the expiration of a term of office, the current market value of the capital assets of the office as set forth in the inventory filed in accordance with Section 513 of Title 24 shall be included in the total assets of the sheriff's office.

C. The provisions of this Section shall not apply when the increases or decreases are necessitated by flood, invasion by common enemy, or other public emergency. In addition, the provisions of this Section shall not apply to any increase based upon the utilization of additional revenue from a tax district election or to an increase necessitated by the completion of a new or expansion of an existing prison facility.

D. Whoever violates the provisions of Subsection A of this Section shall be imprisoned, with or without hard labor, for not more than five years or shall be fined not more than five thousand dollars, or both.

Added by Acts 1981, No. 505, §1; Acts 1999, No. 108, §1.



RS 14:139.2 - Transfer of capital assets of clerk of court's office prohibited

§139.2. Transfer of capital assets of clerk of court's office prohibited

A. It shall be unlawful for any clerk of court, during a period beginning on the second Saturday in April of a year in which a regular gubernatorial election is scheduled and ending on the first day of July of the following year, to transfer title and ownership of any capital assets of his office which have an aggregate value greater than ten percent of the total value of the capital assets of his office.

B. For purposes of this Section, the capital assets of the office of a clerk of court shall include all general fixed assets over which the clerk has custody and control, regardless of whether such assets are carried as assets by the clerk or by the parish governing authority.

C. The value of the capital assets shall be the value of such assets as reflected in the current inventory filed under the provisions of R.S. 24:513 prior to the beginning day of the period specified in Subsection A or, if no such inventory is filed, the value of the assets as carried on the records of the clerk or the parish governing authority on the day prior to the beginning day of the period specified in Subsection A.

D. The provisions of this Section shall not apply to a transfer necessitated by flood, invasion by common enemy, or other public emergency.

E. Whoever violates the provisions of Subsection A of this Section shall be imprisoned, with or without hard labor, for not more than five years or shall be fined not more than five thousand dollars, or both.

Acts 1985, No. 381, §1.



RS 14:140 - Public contract fraud

§140. Public contract fraud

A. Public contract fraud is committed:

(1) When any public officer or public employee shall use his power or position as such officer or employee to secure any expenditure of public funds to himself, or to any partnership of which he is a member, or to any corporation of which he is an officer, stockholder, or director.

(2) When any member of any public board, body, or commission charged with the custody, control, or expenditure of any public funds votes for or uses his influence to secure any expenditure of such funds to himself, or to any partnership of which he is a member, or to any corporation of which he is an officer, director, or stockholder.

(3) When any sheriff charged with the duties of enforcing the laws of this state or any political subdivision thereof shall enter into a contract, either written or oral, individually or as a member or stockholder of any partnership, company, or corporation, with any such person whereby such sheriff or partnership, company, or corporation, of which he is a member or stockholder is to perform any services of a law enforcement nature; provided, however, a deputy sheriff may, as an employee only, perform services of a law enforcement nature for any person, partnership, company, or corporation, but only if the deputy sheriff fulfills his employee performance requirements while not on official duty.

B. The fact that an expenditure has been made to any party named in Paragraphs (1) and (2) of Subsection A of this Section, or to any partnership of which he is a member, or to any corporation of which he is an officer, stockholder, or director, shall be presumptive evidence that such person has used his power, position, or influence to secure such expenditure.

C.(1) Whoever commits the crime of public contract fraud shall be fined not more than one thousand dollars, or imprisoned, with or without hard labor, for not more than two years, or both.

(2) In addition to the penalty provided for in Paragraph (1) of this Subsection, a person convicted of the provisions of this Section may be ordered to pay restitution to the state if the state suffered a loss as a result of the offense. Restitution shall include the payment of legal interest at the rate provided in R.S. 13:4202.

Amended by Acts 1968, No. 487, §1; Acts 1979, No. 562, §1; Acts 2010, No. 811, §1, eff. Aug. 15, 2011.



RS 14:141 - Prohibited splitting of profits, fees or commissions; exceptions

§141. Prohibited splitting of profits, fees or commissions; exceptions

A. For the purposes of this Section, "splitting of profits, fees or commissions" means the giving, offering to give, receiving or offering to receive, directly or indirectly, anything of apparent present or prospective value by or to a public officer or public employee or to any fund or fiduciary existing for the benefit of or use by such public officer or employee, when such value is derived from any agreement or contract to which the state or any political subdivision thereof is a party.

B. There shall be no splitting of profits, fees or commissions, past or present, derived from the sale of any commodity, goods, services, insurance, or anything of value to the state or any political subdivision thereof from which a public officer or public employee, representing the state or a political subdivision, as the case may be, in his official capacity, receives or offers to receive a portion of the profits, fees and/or commissions. The contract shall be a public record.

C. Whoever commits the crime of receiving or offering to receive a portion of the profits, fees or commissions as provided by this Section shall upon conviction be fined not more than ten thousand dollars or shall be imprisoned, with or without hard labor, for not more than ten years, or both.

Added by Acts 1972, No. 760, §1; Acts 2011, No. 343, §1.



RS 14:142 - Offenses committed prior to effective date of Code

PART VIII. CONCLUDING PROVISIONS

§142. Offenses committed prior to effective date of Code

This Code shall not apply to any crimes committed before July 29, 1942. Crimes committed before that time shall be governed by the law existing at the time the crime was committed.



RS 14:143 - Preemption of state law; exceptions

§143. Preemption of state law; exceptions

A. Except as otherwise specifically provided in this Section, no governing authority of a political subdivision shall enact an ordinance defining as an offense conduct that is defined and punishable as a felony under state law.

B. A governing authority of a parish or municipality may enact an ordinance defining as an offense conduct that is defined and punishable as a felony under state law if the ordinance is comparable to one of the crimes defined by state law and listed in Subsection C of this Section. No ordinance shall define as an offense conduct that is defined and punishable as a felony under any other state law. The ordinance shall comply with the provisions of Subsection D of this Section. A conviction under an ordinance which complies with the provisions of this Section may be used as a predicate conviction in prosecutions under state law.

C. The offense defined in the ordinance shall be comparable to one of the following state laws:

(1) R.S. 14:63 (criminal trespass).

(2) R.S. 14:67(B)(3) (theft when the misappropriation or taking amounts to less than a value of three hundred dollars).

(3) R.S. 14:67.2(B)(3) (theft of animals when the misappropriation or taking amounts to less than a value of three hundred dollars).

(4) R.S. 14:67.3 (unauthorized use of "access card" as theft).

(5) R.S. 14:67.4 (theft of domesticated fish from fish farm).

(6) R.S. 14:67.5 (theft of crawfish).

(7) R.S. 14:67.6(C)(1) (first offense of theft of utility service).

(8) R.S. 14:67.10(B)(3) (theft of goods when the misappropriation or taking amounts to less than a value of three hundred dollars).

(9) R.S. 14:67.12 (theft of timber).

(10) R.S. 14:67.13(B)(3) (theft of an alligator when the misappropriation or taking amounts to less than a value of three hundred dollars).

(11) R.S. 14:69(B)(3) (illegal possession of stolen things when the value of the stolen things is less than three hundred dollars).

(12) R.S. 14:82(B)(1) (prostitution).

(13) R.S. 14:93.2.1 (child desertion).

(14) R.S. 14:222.1 (unauthorized interception of cable television services).

(15) R.S. 14:285(C) (improper telephone communications).

(16) R.S. 40:966(E)(1) (possession of marijuana).

(17) R.S. 40:1021, 1022, 1023, 1023.1, 1024, 1025(A), and 1026 (possession of drug paraphernalia).

(18) R.S. 14:35.3 (domestic abuse battery).

D. An ordinance adopted under the provisions of this Section shall incorporate the standards and elements of the comparable crime under state law and the penalty provided in the ordinance shall not exceed the penalty provided in the comparable crime under state law.

E. The provisions of this Section shall not repeal, supersede, or limit the provisions of R.S. 13:1894.1 or R.S. 40:966(D)(4).

Added by Acts 1983, No. 531, §1; Acts 2001, No. 944, §2; Acts 2003, No. 1038, §2; Acts 2006, No. 143, §1.



RS 14:201 - Collateral securities, unauthorized use or withdrawal prohibited; penalty; proof of intent; of personal advantage

CHAPTER 2. MISCELLANEOUS CRIMES AND OFFENSES

PART I. OFFENSES AGAINST PROPERTY

§201. Collateral securities, unauthorized use or withdrawal prohibited; penalty; proof of intent; of personal advantage

A. No customer, nor any officer, member, or employee of any person who is a customer of any bank or banking institution, savings bank, or trust company organized under the laws of this state, of the United States, or of any foreign country, or of a private banker or of a person, or association that loans money on collateral security, doing business in this state, who is allowed to withdraw any collateral pledged by him, either personally or in his representative capacity, on a trust receipt or other form of receipt, shall do any of the following:

(1) Use, sell, repledge, or otherwise dispose of the collateral so withdrawn, for any other purpose other than that of paying the indebtedness for the security of which the collateral was pledged.

(2) Fail or refuse to return the collateral on demand.

(3) Fail or refuse in lieu of the return of the collateral to make the pledgee a cash payment equivalent to the full value of the collateral so withdrawn.

(4) If the collateral exceeds in value the indebtedness it secures, fail or refuse to make a cash payment to the pledgee equal to the full amount of the indebtedness.

(5) If the delivery of the collateral was to be made in the future and the customer has taken possession or control of the collateral, fails or refuses to deliver the collateral on demand.

B. Whoever violates this Section shall be imprisoned with or without hard labor, for not more than ten years.

C. Proof of any of the acts set forth in this Section shall be considered prima facie evidence of criminal intent. The state may proceed further and prove criminal intent by any competent evidence in its possession.

D. Where the person doing the acts denounced by this Section was an officer, agent, or employee of any person, who was a customer of any lender as provided in Subsection A of this Section loaning money on collateral security, it shall not be necessary, to complete the proof of the crime charged, for the state to prove that the person derived any personal benefit, advantage, or profit from the transaction. The state may always prove the crime charged by any competent evidence it may have in its possession.

Amended by Acts 1952, No. 82, §1; Acts 1980, No. 439, §1; Acts 2014, No. 791, §7.



RS 14:202 - Contractors; misapplication of payments prohibited; penalty

§202. Contractors; misapplication of payments prohibited; penalty

A. No person, contractor, subcontractor, or agent of a contractor or subcontractor, who has received money on account of a contract for the construction, erection, or repair of a building, structure, or other improvement, including contracts and mortgages for interim financing, shall knowingly fail to apply the money received as necessary to settle claims for material and labor due for the construction or under the contract.

B. When the amount misapplied is one thousand dollars or less, whoever violates the provisions of this Section shall be fined not less than one hundred dollars nor more than five hundred dollars, or imprisoned for not less than ninety days nor more than six months, or both.

C. When the amount misapplied is greater than one thousand dollars, whoever violates this Section shall be fined not less than one hundred dollars nor more than five hundred dollars, or imprisoned with or without hard labor for not less than ninety days nor more than six months, or both, for each one thousand dollars in misapplied funds, provided that the aggregate imprisonment shall not exceed five years.

D. Any person, contractor, subcontractor, or agent of a contractor or subcontractor who knowingly fails to apply construction contract payments as required in Subsection A shall pay to the court, and the court shall transfer to the person whose construction contract payments were misapplied, an amount equal to the sum of the payments not properly applied and any additional legal costs resulting from the misapplication of construction fund payments, including a fee charged by the clerk of court for handling such payments.

Amended by Acts 1960, No. 554, §1; Acts 1984, No. 372, §1; Acts 1986, No. 1040, §1; Acts 1986, No. 625, §1; Acts 1990, No. 690, §1.



RS 14:202.1 - Residential contractor fraud; penalties

§202.1. Residential contractor fraud; penalties

A. Residential contractor fraud is the misappropriation or intentional taking of anything of value which belongs to another, either without the consent of the other to the misappropriation or taking, or by means of fraudulent conduct, practices, or representations by a person who has contracted to perform any home improvement or residential construction, or who has subcontracted for the performance of any home improvement or residential construction. A misappropriation or intentional taking may be inferred when a person does any of the following:

(1) Fails to perform any work during a forty-five-day period of time or longer after receiving payment, unless a longer period is specified in the contract.

(2) Uses, or causes an agent or employee to use, any deception, false pretense, or false promise to cause any person to enter into a contract for home improvements or residential construction.

(3) Damages the property of any person with the intent to induce that person to enter into a contract for home improvements or residential construction.

(4) Knowingly makes a material misrepresentation of fact in any application for a permit required by state, municipal, or parochial law.

(5) Knowingly makes a material misrepresentation of fact in any lien placed upon the property at issue.

(6) Fails to possess the required license for home improvements or residential construction required by applicable state, municipal, or parochial statute.

(7) Knowingly employs a subcontractor who does not possess the required license by applicable state, municipal, or parochial statute.

B. For purposes of this Section, "home improvement or residential construction" means any alteration, repair, modification, construction, or other improvement to any immovable or movable property primarily designed or used as a residence or to any structure within the residence or upon the land adjacent to the residence.

C.(1) When the misappropriation or intentional taking amounts to a value of less than five hundred dollars, the offender shall be imprisoned for not more than six months, fined not more than one thousand dollars, or both.

(2) When the misappropriation or intentional taking amounts to a value of five hundred dollars or more, but less than one thousand five hundred dollars, the offender shall be imprisoned, with or without hard labor, for not more than five years, or may be fined not more than two thousand dollars, or both.

(3) When the misappropriation or intentional taking amounts to a value of one thousand five hundred dollars or more, the offender shall be imprisoned, with or without hard labor, for not more than ten years, or may be fined not more than three thousand dollars, or both.

(4) In determining the amount of the misappropriation or intentional taking, the court shall include the cost of repairing work fraudulently performed by the contractor and the cost of completing work for which the contractor was paid but did not complete.

D. In addition to the penalties provided by the provisions of this Section, a person convicted of residential contractor fraud shall be ordered to make full restitution to the victim and any other person who has suffered a financial loss as a result of the offense. For the purposes of this Subsection, restitution to the victim shall include the cost of repairing work fraudulently performed by the contractor and the cost of completing work for which the contractor was paid but did not complete.

Acts 2008, No. 292, §1; Acts 2009, No. 268, §1; Acts 2012, No. 120, §1; Acts 2014, No. 62, §1; Acts 2014, No. 811, §6, eff. June 23, 2014.



RS 14:202.2 - Solar electric and solar thermal system contractors; solar tax credit fraud

§202.2. Solar electric and solar thermal system contractors; solar tax credit fraud

A.(1) It shall be unlawful for any person who has received money from a contract for the sale, installation, maintenance, or repair of a solar electric system or solar thermal system, as defined in R.S. 47:6030(C), to claim a tax credit provided by R.S. 47:6030 or other provision of law against taxes owed to the state of Louisiana if the person:

(a) Has failed to perform or complete the installation of the system or failed to maintain or repair the system under the terms of the contract.

(b) Fails to maintain or repair the system under the terms of the contract subsequent to claiming the tax credit.

(2)(a) The knowing material failure by a contractor to perform or complete the installation of a solar electric system or solar thermal system, as defined in R.S. 47:6030(C), or maintain or repair the system under the terms of the contract shall constitute solar installation fraud.

(b) Whoever commits the crime of solar installation fraud shall be subject to the penalty provisions provided for in R.S. 14:202.1.

B.(1) When the aggregate amount of the tax credit claimed is one thousand dollars or less, whoever violates the provisions of this Section upon conviction may be fined not less than one hundred dollars nor more than five hundred dollars, or imprisoned for not more than six months.

(2) When the aggregate amount of the tax credit claimed is greater than one thousand dollars, whoever violates the provisions of this Section upon conviction may be fined not less than one hundred dollars nor more than five hundred dollars, or imprisoned, with or without hard labor, for not more than six months for each one thousand dollars of the tax credit claimed, provided that the aggregate imprisonment shall not exceed five years.

C. The district attorney shall notify the Department of Revenue in writing of any prosecution under this Section.

D. Nothing contained in this Section shall be construed to prevent the state, through the attorney general, from asserting a cause of action to recover damages or penalties, or assess or collect a penalty, resulting from a violation of this Section.

E. The remedies and rights provided under this Section are in addition to and do not preclude any remedy otherwise available under law, including but not limited to the provisions of R.S. 51:1401 et seq.

F. Any person who is found liable under a civil action brought by the attorney general resulting from a violation of this Section shall be liable to the attorney general for all costs, expenses and fees related to investigations and proceedings associated with the violation, including attorney fees. An action to recover costs, expenses, fees, and attorney fees shall be ancillary to, and shall be brought and heard in the same court as, the civil action resulting from a violation of this Section.

G.(1) The attorney general may examine, or cause to be examined, by agents thereof, without notice, the conditions and affairs of any person who has received money from a contract for the sale, installation, maintenance, or repair of a solar electric system or solar thermal system, as defined in R.S. 47:6030(C), and who has claimed a tax credit.

(2) In connection with an examination authorized by this Subsection, the attorney general, or his agents, may examine under oath any person concerning the affairs and business of the person who has received money from a contract for the sale, installation, maintenance, or repair of a solar electric system or solar thermal system, as defined in R.S. 47:6030(C), and who has claimed a tax credit.

H. The provisions of this Section shall be applicable to entities engaging in the business of selling, leasing, installing, servicing, or monitoring solar energy equipment. Nothing in this Section shall be construed to impose civil or criminal liability on homeowners or on any third party whose involvement is limited to providing financing to the homeowner or financing for installation. Entities engaged in the business of arranging agreements for the lease or sale of solar energy systems or acquiring customers for financing entities shall not be exempt from the provisions of this Section.

Acts 2014, No. 682, §1, eff. June 18, 2014.



RS 14:203 - Electrical appliances, sale without original factory serial number prohibited; penalty

§203. Electrical appliances, sale without original factory serial number prohibited; penalty

A. No person shall offer to sell or cause to be sold or distributed, either retail or wholesale, new household appliances, such as radios, television sets, refrigerators, washing machines, ironers, dryers, gas or electric ranges, or air conditioners, without the appliance having the original factory serial number indicated thereon provided it is the custom of the manufacturer to place serial numbers on the appliances.

B. Whoever violates this Section shall be fined not more than one hundred dollars or imprisoned for not more than ninety days, or both.

Acts 2014, No. 791, §7.



RS 14:204 - Fire-raising on lands of another by criminal negligence; penalty

§204. Fire-raising on lands of another by criminal negligence; penalty

A. Fire-raising on lands of another by criminal negligence is the performance of any of the following acts:

(1) The setting fire to any grass, leaves, brush, or debris on lands by the owner, or by the owner's agent or lessee, and allowing the fire to spread or pass to lands of another.

(2) The starting of fire with wood or other fuel on lands of another, without malice, for camping or other purposes, with failure to exercise sufficient precautions so as to prevent the fire from spreading to grass, leaves, brush, or other debris on the lands.

(3) The setting fire to grass, leaves, brush, or other debris on lands of another by means of casting aside a lighted match or lighted cigar or cigarette stub.

(4) The burning over or causing burning over to be done on any land which adjoins woodlands of another within the boundaries of any parish of this state wherein an organized fire protection unit is maintained by the state or federal government, or both, without first giving the protecting agency written notice of intention to burn over the lands, giving a description of the property which will reasonably describe the location where the burning shall begin, and the date on which the lands are to be burned over. For the purpose of this Section, an "organized fire protection unit" is defined to be any area in which an organized system of fire prevention and control is in effect.

B. Whoever commits the crime of fire-raising on lands of another by criminal negligence shall be fined not more than three hundred dollars or imprisoned for not more than thirty days, or both.

Acts 2014, No. 791, §7.



RS 14:204.1 - Fire-raising in a correctional facility; penalty

§204.1. Fire-raising in a correctional facility; penalty

A. Fire-raising in a correctional facility is any of the following:

(1) The starting, causing, or assisting in the creation of any fire, heat, or spark of any nature in a correctional facility by any means or method and without authorization of the warden or his designee.

(2) The failure to report to a correctional facility employee, or concealing from a correctional facility employee, the unauthorized starting, causing, or assisting in the creation of any fire, heat, or spark of any nature by another in a correctional facility.

B. For purposes of this Section, the following definitions shall apply:

(1) "Correctional facility" means any jail, prison, penitentiary, juvenile institution, temporary holding center, or detention facility.

(2) "Correctional facility employee" means any employee of any jail, prison, penitentiary, juvenile institution, temporary holding center, or detention facility.

C.(1) Whoever commits the crime of fire-raising in a correctional facility by violating the provisions of Paragraph (A)(1) of this Section shall be imprisoned with or without hard labor for not more than three years.

(2) Whoever commits the crime of fire-raising in a correctional facility by violating the provisions of Paragraph (A)(2) of this Section shall be imprisoned with or without hard labor for not more than one year.

(3) If at the time of the commission of the offense, the offender is under the jurisdiction and legal custody of the Department of Public Safety and Corrections, or is being detained in any correctional facility, the sentence imposed under this Section shall run consecutively to any other sentence being served by the offender at the time of the offense.

Acts 2010, No. 379, §1.



RS 14:205 - Fire-raising on lands of another with malice; penalty

§205. Fire-raising on lands of another with malice; penalty

A. Fire-raising on lands of another with malice is the malicious setting fire to any grass, leaves, brush, or debris on lands of another, or the procuring same to be done.

B. Whoever commits the crime of fire-raising on lands of another with malice shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Acts 2014, No. 791, §7.



RS 14:206 - Fire prevention interference; penalty

§206. Fire prevention interference; penalty

A. Fire prevention interference is the intentional performance of any of the following acts:

(1) Defacing or destroying fire warning notices or posters.

(2) Injuring, destroying, removing or in any manner interfering with the use of any tools, equipment, towers, buildings, telephone lines, or life safety systems and equipment as defined in R.S. 40:1646(C), used in the detection, reporting or suppression of fire.

(3) Obstructing exits, impeding egress, or exceeding the capacity or posted occupant load of a building or structure.

(4) Unauthorized use or proximate display as defined in R.S. 51:650(9), of fireworks in a building or structure.

B. Whoever commits the crime of fire prevention interference shall be fined not more than five hundred dollars or imprisoned for a period of not more than six months, or both.

Acts 2014, No. 74, §1; Acts 2014, No. 791, §7.



RS 14:207 - Motor vehicles, alteration or removal of identifying numbers prohibited; sale, etc., of motor vehicle with altered identifying numbers prohibited; penalty; application of Section

§207. Motor vehicles, alteration or removal of identifying numbers prohibited; sale, etc., of motor vehicle with altered identifying numbers prohibited; penalty; application of Section

A. No person shall cover, remove, deface, alter, or destroy the manufacturer's number or any other distinguishing number or identification mark on any motor vehicle, motor vehicle part, semi-trailer, or trailer as defined by R.S. 32:1 for the purpose of concealing or misrepresenting its identity; nor shall any person buy, sell, receive, dispose of, conceal, or knowingly have in his possession any motor vehicle, motor vehicle part, semi-trailer, or trailer as defined by R.S. 32:1 from or on which the manufacturer's number or any other distinguishing number or identification mark has been covered, removed, defaced, altered, or destroyed for the purpose of concealing or misrepresenting its identity.

B.(1) Whoever violates this Section shall be fined not more than two thousand dollars, or imprisoned with or without hard labor for not more than twenty-four months, or both, and, in default of fine, imprisoned with or without hard labor for not more than twelve months additional.

(2) On conviction of a second offense, the offender shall be fined not more than four thousand dollars, or imprisoned with or without hard labor for not more than forty-eight months, or both.

(3) On conviction of a third or subsequent offense, the offender shall be fined five thousand dollars and imprisoned with or without hard labor for not less than thirty-six months nor more than sixty months.

C. This Section shall apply to all vehicles propelled otherwise than by muscular power, except motor vehicles running upon rails or tracks.

Acts 1989, No. 537, §1; Acts 2008, No. 148, §1; Acts 2010, No. 389, §1.



RS 14:208 - Operas, performance or representation without consent of owner prohibited; penalty

§208. Operas, performance or representation without consent of owner prohibited; penalty

A. No person or company shall take part in or cause to be publicly performed or represented for profit any unpublished or undedicated dramatic or musical composition known as an opera without the consent of its owner or proprietor, or knowing an opera is unpublished or undedicated, shall permit, aid, or take part in a public performance or representation without the consent of the owner or proprietor.

B. Whoever violates this Section shall, for every performance, be fined not less than one hundred dollars nor more than five hundred dollars or imprisoned for not less than thirty days.

Acts 2014, No. 791, §7.



RS 14:209 - Seals, breaking prohibited; penalty

§209. Seals, breaking prohibited; penalty

A. No person shall, without legal authority, break any seal placed, in accordance with law, on the effects or any place or thing containing the effects or property of any deceased person.

B. Whoever violates this Section shall be fined not more than one thousand dollars and imprisoned with or without hard labor for not more than two years.

Acts 2014, No. 791, §7.



RS 14:210 - Taxicabs, tampering with meter forbidden; penalty

§210. Taxicabs, tampering with meter forbidden; penalty

A. No person shall, without the written consent of the owner, tamper with or alter in any manner or form the fare-registering device of any taxicab or automobile for hire.

B. Whoever violates this Section shall be fined not less than fifty dollars nor more than two hundred dollars, or imprisoned for not less than six months nor more than one year, or both.

Acts 2014, No. 791, §7.



RS 14:211 - Sale of forest products; failure to remit payment to owner; penalty

§211. Sale of forest products; failure to remit payment to owner; penalty

A.(1) Any person who acquires, with the consent of an owner, any forest product from that owner and who receives payment for the forest product shall, within thirty days of such receipt, make payment in full to the owner.

(2) If the owner has not received payment within the required thirty days, the owner shall notify the offender of his demand for payment at the offender's last known address by certified mail or by personal delivery of the written notice to the offender. The offender's failure to make payment in full within ten days after the mailing or personal delivery shall be presumptive evidence of the offender's intent to violate this Section.

B. A written agreement signed by the owner providing for a means of payment contrary to this Section shall constitute an affirmative defense.

C. As used in this Section:

(1) "Forest product" means any tree, shrub, plant, or related vegetation, or any part thereof.

(2) "Owner" means any person, partnership, corporation, unincorporated association, or other legal entity having any interest in any forest product, any land upon which a forest product is growing, or any land from which a forest product has been removed.

D. Whoever violates this Section when the value of the forest product is five hundred dollars or less shall be fined not more than one thousand dollars, or imprisoned for not more than one year, or both. When the value of the forest product is more than five hundred dollars, the violator shall be fined not more than five thousand dollars, or imprisoned with or without hard labor for not more than ten years, or both.

E. When the offender has violated this Section by a number of distinct acts, the aggregate of the amount of the forest products involved shall determine the grade of the offense.

Acts 1997, No. 978, §1.



RS 14:212 - Forest products, false statement prohibited; penalty

§212. Forest products, false statement prohibited; penalty

A. No person, in the course of a sale, attempted sale, delivery, removal, or other completed or attempted transaction involving forest products, shall willfully or knowingly make a false statement or cause a false statement to be made with regard to ownership or ownership interest of the forest products, with regard to ownership or ownership interest or tract name of the land where the forest products were harvested, or with regard to location of the land and property description of the land where the forest products were harvested.

B. Whoever violates this Section shall be fined not more than one thousand dollars or imprisoned for not more than one year, or both.

Acts 1997, No. 108, §1; Acts 2003, No. 107, §1.



RS 14:213 - False packing of cotton bales and other agricultural products; penalty

§213. False packing of cotton bales and other agricultural products; penalty

A. The false packing of cotton bales or other agricultural products is the packing of a bale or bales of cotton or other agricultural products in such manner as is calculated to deceive persons with regard to quantity, weight, or quality of the product therein contained, whether the false packing of cotton bales or other agricultural products be accomplished by the wetting of the product packed, or by concealing in the interior of the packed product another substance, or by plating the product by concealing in the interior thereof material inferior in grade or quality to that on the exterior thereof, or by any other means.

B. Whoever commits the crime of false packing of cotton bales or other agricultural products shall be punished, for the first offense, by a fine of five hundred dollars, or imprisoned for not less than sixty days nor more than six months, or both. For any offense beyond the first, the offender shall be punished by a fine of one thousand dollars, or imprisoned for not less than sixty days nor more than six months, or both.

Added by Acts 1954, No. 21, §1; Acts 2014, No. 791, §7.



RS 14:214 - Fishing or hunting contest fraud

§214. Fishing or hunting contest fraud

A. The crime of fishing or hunting contest fraud is the act of any person, who, with the intent to defraud, knowingly makes a false representation in an effort to win any prize awarded in any fishing or hunting contest.

B. When the most valuable prize offered in the contest amounts to a value of less than one hundred dollars, the offender shall be fined not more than five hundred dollars, imprisoned for not more than six months, or both.

C. When the most valuable prize offered in the contest amounts to a value of one hundred dollars or more, the offender shall be fined not more than three thousand dollars, imprisoned, with or without hard labor, for not more than one year, or both.

Acts 1985, No. 856, §1.



RS 14:215 - Repealed by Acts 1962, No. 310, III (3)

§215. §§215, 216 Repealed by Acts 1962, No. 310, §III (§3)



RS 14:217 - Purchase or sale of seafoods prohibited under certain conditions; penalties

§217. Purchase or sale of seafoods prohibited under certain conditions; penalties

A. It shall be unlawful for any person:

(1) Who is engaged commercially in catching or taking fish, shrimp, oysters, or other seafood in a joint adventure or other undertaking whereby he receives a percentage of the proceeds of the sale of the catch, or a share of the catch itself, to sell or offer for sale any of such products, obtained in the joint adventure, except as provided for and in accordance with the terms and conditions of such joint adventure, without the express or implied consent of his co-adventurer or co-adventurers, or

(2) Who is employed on a salary or any other basis in the commercial catching or taking of fish, shrimp, oysters, or other seafood, to sell or offer for sale such products without the express or implied consent of his employer, or

(3) To purchase any fish, shrimp, oysters, or other seafood, knowing it is offered for sale in violation of Paragraph (1) or (2) of this Subsection.

B. Any person who violates any provision of this Section shall be, for the first offense, fined not less than one hundred dollars nor more than two hundred dollars and, for the second and subsequent offenses, shall be fined not less than five hundred dollars nor more than two thousand dollars, or be sentenced to serve not less than five days nor more than six months in the parish jail, or shall be punished by both such fine and imprisonment.

Acts 1964, No. 82, §§1, 2.



RS 14:218 - Seafood sales and purchases; commercial license required of seller; penalties

§218. Seafood sales and purchases; commercial license required of seller; penalties

A. It shall be unlawful for any person, firm, or corporation to offer to sell or to sell any shrimp, oyster, fish, or other seafood without having first obtained a valid commercial fishing, retail, or wholesale license as provided in Subpart A of Part VII of Chapter 1 of Title 56 of the Louisiana Revised Statutes of 1950. It shall be unlawful for any person, firm, or corporation, including any restaurant or retail establishment, to purchase any shrimp, oyster, fish, or other seafood from any person who does not possess a valid commercial fishing, retail, or wholesale license lawfully issued in his name or his employer's name as provided in the above-referenced Subpart A. The commercial fishing license required herein shall be one which authorizes the bearer to sell his catch. Such license or a copy thereof shall be in the possession of the seller and conspicuously displayed at all times when transacting any sale.

B. The provisions of this Section shall be enforceable by all law enforcement agencies throughout the state, in addition to agents of the Department of Wildlife and Fisheries and including but not limited to law enforcement officers of local governmental subdivisions.

C.(1) The following penalties shall be imposed for violation of the provisions of Subsection A of this Section:

(a) For the first offense, the fine shall be not less than five hundred dollars nor more than seven hundred fifty dollars, or imprisonment for not more than one hundred twenty days, or both.

(b) For the second offense, the fine shall be not less than seven hundred fifty dollars nor more than three thousand dollars and imprisonment for not less than ninety days nor more than one hundred eighty days.

(c) For the third offense, the fine shall be not less than one thousand dollars nor more than five thousand dollars and imprisonment for not less than one hundred eighty days nor more than two years.

(2) The above penalties in all cases shall include forfeiture of anything seized in connection with the violation and may include revocation of any applicable fishing, retail, or wholesale license under which the violation occurred for the period for which it is issued.

Acts 1986, No. 660, §1.



RS 14:219 - Removal of building or structure from immovable property subject to a conventional mortgage or vendor's privilege

§219. Removal of building or structure from immovable property subject to a conventional mortgage or vendor's privilege

Any person who wilfully or knowingly removes from any immovable property subject to a conventional mortgage or vendor's privilege affecting the immovable property, any building or other structure, or any part of a building or other structure, or any item which was so attached to or connected with any such building or structure as to become subject to a conventional mortgage or vendor's privilege affecting the immovable property at the time of the execution of the mortgage or act creating the vendor's privilege, with intent to defraud and without first obtaining the written consent of all holders of conventional mortgages or vendor's privileges affecting the immovable property shall be guilty of a misdemeanor and, upon conviction, shall be fined not more than two thousand dollars, or imprisoned for not more than one (1) year, or both, at the discretion of the Court.

Added by Acts 1964, No. 496, §1.



RS 14:220 - Rented or leased motor vehicles; obtaining by false representation, etc.; failure to return; defenses; penalties

§220. Rented or leased motor vehicles; obtaining by false representation, etc.; failure to return; defenses; penalties

A. If any person rents or leases a motor vehicle and obtains or retains possession of the motor vehicle by means of any false or fraudulent representation including but not limited to a false representation as to his name, residence, employment, or operator's license, or by means of fraudulent concealment, or false pretense or personation, or trick, artifice, or device; or, if the person with fraudulent intent willfully refuses to return the leased vehicle to the lessor after the expiration of the lease term as stated in the lease contract, the person shall be guilty of a felony and upon conviction thereof shall be subject to the penalty provided for in Subsection B of this Section. Except as provided in Subsection D of this Section, the offender's failure to return or surrender the motor vehicle within seven calendar days after notice to make such return or surrender has been sent by certified mail to the offender's last known address, or has been delivered by commercial courier as defined in R.S. 13:3204(D), shall be presumptive evidence of his intent to defraud, and the lessor may report to any law enforcement agency that the rented or leased motor vehicle has been stolen.

B. Any person found guilty of violating the provisions of this Section shall be fined not more than five hundred dollars or imprisoned not more than five years with or without hard labor, or both.

C. It shall be a complete defense to any civil action arising out of or involving the arrest or detention of any person renting or leasing a motor vehicle that any representation made by him in obtaining or retaining possession of the vehicle is contrary to the fact.

D. It shall be a complete defense to any civil action arising out of or involving the arrest or detention of any person, upon whom such demand was personally made or personally served, that he failed to return the vehicle to the place specified in the rental agreement within such seventy-two hour period.

Acts 1964, No. 442, §§1 to 4. Amended by Acts 1975, No. 607, §1. Acts 1984, No. 146, §1; Acts 1997, No. 790, §1; Acts 2003, No. 596, §1.



RS 14:220.1 - Leased movables; obtaining by false representation; failure to return or surrender; penalties; restitution

§220.1. Leased movables; obtaining by false representation; failure to return or surrender; penalties; restitution

A. No person leasing a movable shall obtain or retain possession of the movable by:

(1) Making a false statement or false representation of a material fact, where such false statement or false representation is made with the intent to obtain or retain possession of the movable; or

(2) Intentionally failing to return or surrender the movable when obligated under the terms of the lease, or after the expiration or cancellation of the lease. The lessee's failure to return or surrender the movable within fifteen calendar days or the number of days for which the movable was leased, whichever is less, after the date written notice requesting return or surrender of the movable was delivered or tendered to the lessee's last known address shall be presumptive evidence that the failure to return or surrender the movable was intentional. In order for the presumption to arise, the written notice must be sent by the lessor or the district attorney by means of registered or certified mail.

B.(1) Whoever violates the provisions of this Section when the value of the leased movable is less than one thousand dollars shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

(2) Whoever violates the provisions of this Section when the value of the leased movable is one thousand dollars or more shall be fined not more than two thousand dollars or imprisoned with or without hard labor for not more than two years, or both.

C. When a defendant is convicted of violating Paragraph (A)(2) and the notice requirements of Paragraph (A)(2) are complied with, a court shall order, in addition to or in lieu of the penalty in Subsection B, upon proof established by a preponderance of the evidence, that defendant pay restitution to the victim for all acknowledged appropriate fees assessed for intentional failure to return or surrender the leased movable after the agreed rental period or lease term or in the amount of lost profit resulting from the defendant's failure to return or surrender the movable as stated under the terms of the lease, or after the expiration or cancellation of the lease. The court may permit the prosecuting attorney to present evidence of the amount of the victim's lost profits either at the trial of the matter or at the sentencing of the defendant.

D. The offender's failure to return or surrender a video cassette film or tape that has been rented from a facility which rents video cassette films or tapes within thirty calendar days after notice to make such return or surrender has been sent by certified mail to the offender's last known address shall be presumptive evidence of his intent to defraud and the lessor may report to any law enforcement agency that the rented video cassette film or tape has been stolen.

Acts 1984, No. 812, §1; Acts 1987, No. 771, §1; Acts 1992, No. 981, §1; Acts 1997, No. 790, §1; Acts 2006, No. 130, §1, eff. June 2, 2006.



RS 14:221 - Avoiding payment for telecommunications services, cable television services, or multipoint distribution system service

§221. Avoiding payment for telecommunications services, cable television services, or multipoint distribution system service

A. Avoidance of payment for telecommunication, cable television, or multipoint distribution system services is the avoidance, attempt to avoid, or the causing of another person to avoid, the lawful charges, in whole or in part, for any telephone, telegraph, cable, or multipoint distribution system service utilized or for the transmission of a message, signal, or other communication over telephone, telegraph, cable facilities, or multipoint distribution system:

(1) By the use of a code, prearranged scheme, or other similar strategem or device whereby such person, in effect, sends or receives information; or

(2) By rearranging, tampering or interfering with, or making unauthorized connection with any facilities or equipment of a telephone or telegraph company, whether physically, inductively, acoustically, or otherwise; or

(3) By intercepting and decoding a transmission by a multipoint distribution system without the authorization of the provider of the service, the person intentionally or knowingly attaches to, causes to be attached to, or incorporates in a television set, video tape recorder, or other equipment designed to receive a television transmission a device that intercepts and decodes the transmission.

(4) By the use of any other fraudulent means, method, trick, or device.

B.(1) On a first conviction, the offender shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

(2) On a second conviction, the offender shall be fined not more than five thousand dollars, or imprisoned, with or without hard labor, for not more than five years, or both.

C. Nothing herein shall prohibit the use of earth station receivers to receive satellite communications.

Added by Acts 1966, No. 305, §1. Amended by Acts 1981, No. 145, §1; Acts 1982, No. 751, §1.



RS 14:222 - Possession, manufacture, sale or transfer of devices for avoidance of payment for telecommunications services or related offenses; seizure of devices

§222. Possession, manufacture, sale or transfer of devices for avoidance of payment for telecommunications services or related offenses; seizure of devices

A. It shall be unlawful for any person to knowingly do either of the following:

(1) Make or possess any instrument, apparatus, equipment, or device designed, adapted, or which can be used for either of the following purposes:

(a) For commission of a crime in violation of R.S. 14:67.

(b) To conceal, or to assist another to conceal, from any supplier of telecommunications services or from any lawful authority the existence or place of origin or destination of any telecommunications.

(2) Sell, give, transport, or otherwise transfer to another, or offer or advertise to sell, give, or otherwise transfer, any instrument, apparatus, equipment, or device described in Paragraph (1) of this Subsection, or plans or instructions for making or assembling it, under circumstances evincing an intent to use or employ such instrument, apparatus, equipment, or device, or to allow it to be used or employed, for a purpose described in Subparagraph (1)(a) or (1)(b) of this Subsection, or knowing or having reason to believe that it is intended to be so used, or that the aforesaid plans or instructions are intended to be used for making or assembling such instrument, apparatus, equipment, or device.

B.(1) Whoever violates any provision of this Section shall, on first conviction, be fined not more than one thousand dollars, or imprisoned for not more than six months, or both.

(2) On a second conviction, the offender shall be fined not more than two thousand dollars, or imprisoned for not more than one year, or both.

C. Any such instrument, apparatus, equipment, or device, or plans or instructions therefor, may be seized by court order under a search warrant or incident to a lawful arrest, and upon the conviction of any person for a violation of any provision of this Section, or R.S. 14:67, 67.3, or 221, such instrument, apparatus, equipment, device, plans, or instructions shall either be destroyed as contraband by the sheriff of the parish in which such person was convicted or turned over to the telephone company in whose territory such instrument, apparatus, equipment, device, plans, or instructions were seized.

D. The provisions of this Section shall not apply to privately owned communications equipment which is not connected with, or does not use the equipment or facilities of a telecommunications supplier regulated by a duly constituted governmental authority; nor shall the provisions of this Section apply to privately owned communications equipment which is connected with or does use the equipment or facilities of such telecommunications supplier when such connection or use is lawful and in accord with the tariffs of such supplier or is made with the consent of such supplier.

E. Nothing herein shall apply to public service and emergency communications performed by holders of valid Federal Communications Commission radio amateur licenses without charge on the part of such licensees; provided that nothing herein shall excuse any person from compliance with lawful tariffs or any telecommunications company.

F. Nothing herein shall apply to the sale of premises reception equipment by other than an operating cable company, so long as the equipment sold is not capable of descrambling cable signals.

G. Nothing herein shall be construed to allow, permit, or encourage the unauthorized interception of cable services.

Added by Acts 1966, No. 306, §§1 to 3. Acts 1988, No. 696, §1; Acts 2014, No. 791, §7.

*As it appears in Acts 1966, No. 306.



RS 14:222.1 - Unauthorized interception, interference with, or retransmission of services offered over a cable television system

§222.1. Unauthorized interception, interference with, or retransmission of services offered over a cable television system

A. No person shall knowingly:

(1) Intercept, receive, retransmit, connect, attach, modify, alter, remove, or tamper with any equipment, device, or television or radio component for the purpose of intercepting, receiving, or retransmitting without the authorization of a cable television system any and all services provided by or through the facilities of that system; or

(2) Manufacture, sell, offer for sale, transfer, rent, or distribute any device, equipment, plans, schematics, instructions, kit, technology, software, electronic serial number, address, media access control address, Internet protocol address, account number, telephone number, credit number, code, personal identification number, dynamic host configuration protocol, counterfeit or clone device or component, tumbler microchip, cable television decoding device, or smart card, which is primarily designed, manufactured, sold, possessed, used, or offered for the purpose of violating this Section.

(3) Disrupt or interfere with the provision of services offered over a cable television system.

B. For the purposes of this Section the phrase "all services provided by or through the facilities of a cable television system" means for a charge or compensation to facilitate the programming, origination, transmission, projection, emission, or reception of signs, signals, data, audio, visual, writings, images, sounds, or intelligence of any nature including programming services, Internet access, and bandwidth.

C. For purposes of Subsections D and E of this Section, "second or subsequent offense" shall mean a violation of this Section, R.S. 14:67, 67.3, 222, 222.2, or 223 through 223.8 or any other law of this state prohibiting any of the actions set forth in Subsection A of this Section.

D. Whoever violates the provisions of Paragraph (A)(1) of this Section shall:

(1) On first offense, be fined not more than one thousand dollars; and

(2) On second or subsequent offense, be fined not more than twenty-five thousand dollars or imprisoned for not more than sixty days, or both.

E. Whoever violates the provisions of Paragraph (A)(2) of this Section shall:

(1)(a) On a first offense, when the offender is convicted of manufacturing, selling, transferring, renting, or selling five or less components enumerated in Paragraph (A)(2) of this Subsection, be fined not more than five thousand dollars or be imprisoned for not more than six months.

(b) On a first offense, when the offender is convicted of manufacturing, selling, transferring, renting, or selling six or more components enumerated in Paragraph (A)(2) of this Section, or for any violation of Paragraph (A)(3) of this Section, be fined not more than twenty-five thousand dollars or be imprisoned for not more than two years, or both.

(2) For the second and subsequent violations of Paragraph (A)(2) or Paragraph (A)(3) of this Subsection, the offender shall be punished by a fine not exceeding one hundred thousand dollars or by imprisonment for not more than two years, or both.

F. Any such equipment, or a kit for making such equipment herein, may be seized by court order under a search warrant or incident to lawful arrest; and upon the conviction of any person for a violation of this Section or R.S. 14:67, 67.3, 222, 222.2 or 223 through 223.8 inclusive, such equipment or kit shall either be destroyed as contraband by the parish in which such person was convicted or turned over to the cable television system in whose territory such equipment or kit was seized.

G. It shall not be a violation of this Section to manufacture, distribute, or sell any device used for legal purposes merely because the same device is capable of being used to commit a violation of this Section, if the manufacturer, distributor, or seller does not act with the intent that such device will be used for conduct violating this Section.

H. This Section shall not be construed to impose any criminal liability upon any state or local law enforcement agency, any state or local governmental agency, municipality, or any communications service provider, cable television company or multipoint distribution system, unless such entity knowingly and intentionally violates the provisions of this Section.

Added by Acts 1983, No. 471, §1; Acts 2004, No. 270, §1, eff. July 1, 2004.



RS 14:222.2 - Cellular telephone counterfeiting

§222.2. Cellular telephone counterfeiting

A. For purposes of this Section:

(1) "Cellular telephone" means a communication device containing a unique electronic serial number that is programmed into its computer chip by its manufacturer and the operation of which is dependent on the transmission of that electronic serial number along with a mobile identification number, which is assigned by the cellular telephone carrier, in the form of radio signals through cell sites and mobile switching stations.

(2) "Cloned cellular telephone" or "counterfeit cellular telephone" means a cellular telephone the electronic serial number of which has been altered from the electronic serial number that was programmed in the phone by the manufacturer.

(3) "Cloning paraphernalia" means materials that, when possessed in combination, are necessary for and capable of the creation of a cloned cellular telephone. These materials include scanners to intercept the electronic serial number and mobile identification number, cellular telephones, cables, EPROM chips, EPROM burners, software for programming the microchip of the cloned cellular telephone with a false electronic serial number and mobile identification number combination, a computer containing such software, and lists of electronic serial number and mobile identification number combinations.

(4) "Electronic serial number" means the unique numerical algorithm that is programmed into the microchip of each cellular telephone by the manufacturer and is vital to the successful operation and billing of the telephone.

(5) "Intercept" means to electronically capture, record, reveal, or otherwise access the signals emitted or received during the operation of a cellular telephone without the consent of the sender or receiver thereof, by means of any instrument, device, or equipment.

(6) "Mobile identification number" means the cellular telephone number assigned to the cellular telephone by the cellular telephone carrier.

(7) "Possess" means to have physical possession of or otherwise to exercise dominion or control over tangible property.

B. It is unlawful for any person to knowingly possess a cloned cellular telephone. Any person found guilty of knowingly possessing a cloned cellular telephone shall be fined not more than two thousand dollars or imprisoned with or without hard labor for not more than two years, or both.

C. It is unlawful for any person to knowingly sell a cloned cellular telephone. Any person found guilty of knowingly selling a cloned cellular telephone shall be fined not more than five thousand dollars or imprisoned with or without hard labor for not less than two years nor more than five years, or both.

D. It is unlawful for any person to knowingly possess an instrument capable of intercepting electronic serial number and mobile identification number combinations or other cloning paraphernalia under circumstances evidencing an intent to clone a cellular telephone. Any person violating this provision shall be fined not more than seven thousand five hundred dollars and imprisoned with or without hard labor for not less than five years nor more than seven years.

E. On a second and subsequent conviction of any of the offenses provided for in this Section, the offender shall be fined not less than ten thousand dollars nor more than fifteen thousand dollars and imprisoned with or without hard labor for not more than ten years.

F. Nothing herein shall make unlawful the possession or use of cloning paraphernalia, a cloned cellular telephone, or any intercept by a law enforcement officer or persons acting pursuant to a lawful court order in the course of a criminal investigation.

Acts 1997, No. 1014, §1.



RS 14:222.3 - Unlawful use of a cellular tracking device; penalty

§222.3. Unlawful use of a cellular tracking device; penalty

A. It shall be unlawful for any person to possess a cellular tracking device or to use a cellular tracking device for the purpose of collecting, intercepting, accessing, transferring, or forwarding the data transmitted or received by the communications device, or stored on the communications device of another without the consent of a party to the communication and by intentionally deceptive means.

B. For the purposes of this Section:

(1) "Cellular tracking device" means a device that transmits or receives radio waves to or from a communications device in a manner that interferes with the normal functioning of the communications device or communications network and that can be used to intercept, collect, access, transfer, or forward the data transmitted or received by the communications device, or stored on the communications device; includes an international mobile subscriber identity (IMSI) catcher or other cell phone or telephone surveillance or eavesdropping device that mimics a cellular base station and transmits radio waves that cause cell phones or other communications devices in the area to transmit or receive radio waves, electronic data, location data, information used to calculate location, identifying information, communications content, or metadata, or otherwise obtains this information through passive means, such as through the use of a digital analyzer or other passive interception device; and does not include any device used or installed by an electric utility solely to the extent such device is used by that utility to measure electrical usage, to provide services to customers, or to operate the electric grid.

(2) "Telecommunications device" means any type of instrument, device, or machine that is capable of transmitting or receiving telephonic, electronic, radio, text, or data communications, including but not limited to a cellular telephone, a text-messaging device, a personal digital assistant, a computer, or any other similar wireless device that is designed to engage in a call or communicate text or data. It does not include citizens band radios, citizens band radio hybrids, commercial two-way radio communication devices, or electronic communication devices with a push-to-talk function.

C. The provisions of this Section shall not apply to any of the following:

(1) An investigative or law enforcement officer, judicial officer, probation or parole officer, or employee of the Department of Public Safety and Corrections using a cellular tracking device when that person is engaged in the lawful performance of official duties and in accordance with other state or federal law, including using a cellular tracking device in accordance with the Electronic Surveillance Act and pursuant to a court order as provided for in R.S. 15:1317 and 1318.

(2) An operator of a switchboard, or any officer, employee, or agent of any electronic communications carrier, whose facilities are used in the transmission of a wire communication, to intercept, disclose, or use that communication in the normal course of his employment while engaged in any activity which is necessary to his service or to the protection of the rights or property of the carrier of such communication; however, such communications common carriers shall not utilize service observing or random monitoring, except for mechanical or service quality control checks.

(3) An officer, employee, or agent of the Federal Communications Commission, in the normal course of his employment and in discharge of the monitoring responsibilities exercised by the commission in the enforcement of Chapter 5 of Title 47 of the United States Code.

(4) The owner of a motor vehicle, including the owner of a vehicle available for rent, who has consented to the use of the tracking device with respect to that vehicle.

(5) The lessor or lessee of a motor vehicle and the person operating the motor vehicle who have consented to the use of a tracking device with respect to that vehicle.

(6) An automobile manufacturer, its affiliates, subsidiaries, or a related telematics provider installing a feature that could be considered a tracking device with respect to that vehicle.

(7)(a) A parent or legal guardian of a minor child whose location or movements are being tracked by the parent or legal guardian.

(b) When the parents of the minor child are living separate and apart or are divorced from one another, this exception shall apply only if both parents consent to the tracking of the minor child's location and movements, unless one parent has been granted sole custody, in which case consent of the noncustodial parent shall not be required.

(8) The Department of Public Safety and Corrections tracking an offender who is under its custody or supervision.

(9) Any provider of a commercial mobile radio service (CMRS), such as a mobile telephone service or vehicle safety or security service, which allows the provider of CMRS to determine the location or movement of a device provided to a customer of such service.

(10) Any commercial motor carrier operation.

(11) A provider of a mobile application or similar technology that a consumer affirmatively chooses to download onto the consumer's wireless device, or any technology used in conjunction with the mobile application or similar technology.

(12) Any use of technology provided by an entity based upon the prior consent of a consumer for such use.

(13) A person acting in good faith on behalf of a business entity for a legitimate business purpose.

(14) A law enforcement agency conducting training or calibration and maintenance of tracking equipment on the cell phone of another law enforcement officer who has given consent for his phone to be tracked for training or calibration and maintenance purposes.

(15) Any person who has more than one cellular phone or similar wireless telecommunications device as part of a wireless service plan contract and who is ascertaining or attempting to ascertain the location of any telecommunications device that is part of that plan.

(16) Any person who has a cellular phone or similar wireless telecommunications device and wireless service plan contract, or a wireless service provider at the person's direction, who is ascertaining or attempting to ascertain the location of any telecommunications device that is part of that plan and that has been lost or stolen.

D. Whoever violates the provisions of this Section shall be fined not more than three thousand dollars, imprisoned with or without hard labor for not more than two years, or both.

Acts 2016, No. 308, §1.



RS 14:223 - Sound reproductions without consent prohibited

§223. Sound reproductions without consent prohibited

Any person who, for commercial gain, knowingly transfers or causes to be transferred, sells, distributes, circulates, or causes to be sold, distributed, or circulated, directly or indirectly, or possesses for such purposes, any sounds recorded on any article for a consideration without the consent of the owner within the state of Louisiana shall be guilty of a criminal offense and punished as provided in R.S. 14:223.3. This Section applies only to sound recordings and does not apply to motion pictures or other audiovisual works.

Acts 1972, No. 350, §1; Acts 1990, No. 122, §1; Acts 2007, No. 104, §1.



RS 14:223.1 - Terms defined

§223.1. Terms defined

The following terms have the meanings indicated:

(1) As used in R.S. 14:223 and 223.6*, "owner" means the person who owns the sounds fixed in the master phonograph record, master disc, master tape, master film, master audio or video cassette, or other device now known or later developed, used for reproducing recorded sounds or images on phonograph records, discs, tapes, films, video cassettes, or other articles or media on which sound is or may be recorded and from which the transferred recorded sounds are directly or indirectly derived. As used in R.S. 14:223.5, "owner" means the person who owns the sounds and images or the rights to authorize the recording of the sounds or images of any performance not fixed in a tangible medium of expression.

(2) "Person" means any individual, partnership, corporation, association, or any other legal entity.

(3) "Recording" and "article" mean any original phonograph record, disc, tape, audio or visual cassette, wire, film, or other medium known or later developed on which sounds or images are recorded or otherwise stored, or any copy or reproduction which duplicates, in whole or in part, the original.

(4) "Audiovisual work" means a series of related images intended to be shown through the use of mechanical or electronic devices, together with accompanying sounds, if any.

(5) "Motion picture" means an audiovisual work consisting of a series of images which, when shown in succession, impart an impression of motion together with accompanying sounds, if any.

(6) "Phonorecord" means a material object in which sounds other than those accompanying a motion picture or other audiovisual work are fixed by any method now known or later developed, and from which the sounds can be perceived, reproduced, or otherwise communicated directly or with the aid of a machine or device. Phonorecord includes the material object in which the sound is first fixed.

(7) "Counterfeit label" means an identifying label or container that appears to be genuine but is not.

Acts 1972, No. 350, §2; Acts 1990, No. 122, §1.

*AS APPEARS IN ENROLLED BILL.



RS 14:223.2 - Exceptions

§223.2. Exceptions

R.S. 14:223 through 223.8 shall not apply to any person engaged in radio or television broadcasting who transfers or causes to be transferred any such sounds intended for or in connection with broadcast transmissions or related uses or for archival purposes.

Acts 1972, No. 350, §3; Acts 1990, No. 122, §1.



RS 14:223.3 - Penalties

§223.3. Penalties

Any person, any member of a partnership, or any officer or employee of a corporation found guilty of violating any provision of R.S. 14:223 through 223.8 shall be punished as follows:

(1) For the first offense of a violation of R.S. 14:223, 223.5, or 223.6 involving fewer than one hundred phonorecords; a violation of R.S. 14:223.7 involving fewer than one hundred counterfeit labels affixed or designed to be affixed to phonorecords; a violation of R.S. 14:223.6 involving fewer than one hundred articles upon which motion pictures or other audiovisual works are recorded; or a violation of R.S. 14:223.7 involving fewer than one hundred counterfeit labels affixed or designed to be affixed to articles upon which motion pictures or other audiovisual works are or are to be recorded, the offender shall be punished by a fine of not more than five thousand dollars or by imprisonment not exceeding six months, or both.

(2) For the first offense of a violation of R.S. 14:223.8, the offender shall be punished by a fine not exceeding twenty-five thousand dollars, or by imprisonment for not more than two years with or without hard labor, or both.

(3) For any offense of a violation of R.S. 14:223, 223.5, or 223.6 involving one hundred or more phonorecords; a violation of R.S. 14:223.7 involving one hundred or more counterfeit labels affixed or designed to be affixed to phonorecords; a violation of R.S. 14:223.6 involving one hundred or more articles upon which motion pictures or other audiovisual works are recorded; or a violation of R.S. 14:223.7 involving one hundred or more counterfeit labels affixed or designed to be affixed to articles upon which motion pictures or other audiovisual works are or are to be recorded, the offender shall be punished by a fine not exceeding fifty thousand dollars or by imprisonment for not more than five years with or without hard labor, or both.

(4) For the second and subsequent violations of R.S. 14:223 through 223.8, the offender shall be punished by a fine not exceeding one hundred thousand dollars, or by imprisonment for not less than two years nor more than five years with or without hard labor, or both.

(5) Whenever any person is convicted of any violation of R.S. 14:223 through 223.8, the court in its judgment of conviction may, in addition to any other penalty, order the forfeiture and destruction or other disposition of all unlawful recordings, counterfeit labels, and all implements, devices, and equipment used or intended to be used in the manufacture of the unlawful recordings or counterfeit labels. The court may enter an order preserving such recordings, labels, implements, devices, or equipment as evidence for use in other cases or pending the final determination of an appeal.

Acts 1972, No. 350, §4; Acts 1990, No. 122, §1; Acts 2005, No. 13, §1.



RS 14:223.4 - Civil remedies preserved

§223.4. Civil remedies preserved

Nothing in R.S. 14:223 through 223.8 shall be construed to abrogate or modify any civil action for any of the acts referred to herein.

Acts 1972, No. 350, §5; Acts 1990, No. 122, §1.



RS 14:223.5 - Recording of performances without consent prohibited

§223.5. Recording of performances without consent prohibited

Any person who, without the consent of the owner and for commercial gain, knowingly transfers or causes to be transferred to any article, or sells, distributes, circulates, or causes to be sold, distributed, or circulated, directly or indirectly, or possesses for such purposes, a recording of any performance whether live before an audience or transmitted by wire or through the air by radio or television with intent to sell or cause to be sold or used to promote the sale of any article or product within the state of Louisiana shall be guilty of a criminal offense and punished as provided in R.S. 14:223.3.

Acts 1990, No. 122, §1.



RS 14:223.6 - Rental or sale of improperly labeled articles prohibited

§223.6. Rental or sale of improperly labeled articles prohibited

Any person who advertises, offers for rental, sale, resale, distribution, or circulation, or rents, sells, resells, distributes, or circulates, or causes to be sold, resold, distributed, or circulated, or possesses for such purposes, any recording the cover, label, or jacket of which fails to conspicuously display thereon in clearly readable print, the true name and address of the manufacturer and the name of any actual performer or group thereof shall be guilty of a criminal offense and punished as provided in R.S. 14:223.3.

Acts 1990, No. 122, §1.



RS 14:223.7 - Counterfeiting or possessing counterfeit labels prohibited

§223.7. Counterfeiting or possessing counterfeit labels prohibited

Any person who has in his possession for any illegal purpose or who makes, sells, issues, distributes, circulates, or puts in circulation a counterfeit label affixed or designed to be affixed to a recording within the state of Louisiana shall be guilty of a criminal offense and punished as provided in R.S. 14:223.3.

Acts 1990, No. 122, §1.



RS 14:223.8 - Possessing of tools and equipment used for manufacturing unauthorized sound recordings prohibited

§223.8. Possessing of tools and equipment used for manufacturing unauthorized sound recordings prohibited

Any person who, for any of the purposes mentioned in R.S. 14:223 through 223.7, possesses or controls any electronic, mechanical, or other device for manufacturing or reproducing recordings or counterfeit labels, or who possesses or controls any tool, implement, instrument, or thing, used, fitted, or intended to be used for such purposes within the state of Louisiana shall be guilty of a criminal offense and punished as provided in R.S. 14:223.3.

Acts 1990, No. 122, §1.



RS 14:223.9 - Unlawful operation of a recording device

§223.9. Unlawful operation of a recording device

A. For the purposes of this Section:

(1) "Audiovisual recording function" means the capability of a device to record or transmit a motion picture or any part thereof, including the audio portion, by means of any technology now known or later developed.

(2) "Motion picture theater" means a movie theater, screening room, or other venue that is being utilized primarily for the exhibition of a motion picture at the time of the offense.

B. It is unlawful for any person to knowingly operate the audiovisual recording function of any device in a motion picture theater while a motion picture is being exhibited without the written consent of the motion picture theater owner.

C.(1) Whoever violates the provisions of this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

(2) On a second or subsequent conviction, the offender shall be fined not more than five thousand dollars or imprisoned, with or without hard labor, for not more than five years, or both.

(3) For the purposes of this Section, "conviction" also includes a conviction for a similar offense under the law of another state or the federal government.

D. The owner or lessee of a motion picture theater, or the authorized agent or employee of such owner or lessee, who alerts law enforcement authorities of an alleged violation of this Section shall not be liable in any civil action arising out of actions taken by such owner, lessee, agent, or employee in the course of subsequently detaining a person believed in good faith to have violated the provisions of this Section unless the plaintiff can show by clear and convincing evidence that such measures were manifestly unreasonable or the period of detention was for an unreasonable length of time.

E. This Section shall not prevent any lawfully authorized investigative, law enforcement protective, or intelligence gathering employee or agent of the local, state, or federal government, from operating any audiovisual recording device in a motion picture theater, as part of lawfully authorized investigative, protective, law enforcement, or intelligence gathering activities.

F. Nothing in this Section shall be construed to prevent prosecution under any other provision of law providing for a greater penalty.

Acts 2005, No. 11, §1.



RS 14:224 - Transportation of water from St. Tammany Parish prohibited; penalties

§224. Transportation of water from St. Tammany Parish prohibited; penalties

A. No person, firm, corporation, public body, quasi-public body or political subdivision shall transport underground water or surface water from the parish of St. Tammany to any person, firm, corporation, municipality or city located outside of said parish; provided, however, that the provisions of this section shall not be construed to prohibit any person, firm or corporation engaged in the business of selling or furnishing to consumers bottled water from wells which are situated within the said parish.

B. Any violation of this law shall be punishable by a fine of not more than five thousand dollars or by a jail sentence of not more than six months, and each day of continued violation shall constitute a separate offense.

Acts 1968, No. 284, §§1, 2. Amended by Acts 1972, No. 42, §1.



RS 14:225 - Institutional vandalism

§225. Institutional vandalism

A. A person commits the crime of institutional vandalism by knowingly vandalizing, defacing, or otherwise damaging the following:

(1) Any church, synagogue, or other building, structure, or place used for religious worship or other religious purpose.

(2) Any cemetery, mortuary, or other facility used for the purpose of burial or memorializing the dead.

(3) Any school, educational facility, or community center.

(4) The grounds adjacent to and owned or rented by any institution, facility, building, structure, or place described in Paragraphs (1), (2) or (3) above.

(5) Any personal property contained in any institution, facility, building, structure, or place described in Paragraphs (1), (2), or (3) above.

(6) Any building owned by the United States, state of Louisiana, or a political subdivision of this state.

B. Institutional vandalism is punishable as follows:

(1) When the damage is less than five hundred dollars, the offender shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

(2) When the damage amounts to five hundred dollars but less than fifty thousand dollars, the offender shall be fined not more than one thousand dollars, or imprisoned, with or without hard labor, for not more than two years or both.

(3) When the damage amounts to fifty thousand dollars or more, the offender shall be fined not more than ten thousand dollars, or imprisoned, with or without hard labor, for not less than one nor more than ten years, or both.

C. In determining the amount of damage to or loss of property, damage includes the cost of repair or replacement of the property that was damaged or lost.

Acts 1984, No. 583, §1.



RS 14:226 - Protection of owners of crayfish farms; penalties

§226. Protection of owners of crayfish farms; penalties

A. It shall be unlawful for any person, other than the owner thereof, to fish for or to take crayfish from any domestic crayfish farm, unless the express consent of the owner is first obtained.

B. A domestic crayfish farm for the purposes of this Section means an earthen reservoir constructed so as to prevent the free ingress and egress of crayfish from public waters and on which the owner of private property cultivates, grows, harvests and markets domesticated crayfish that are spawned, grown, cultivated, managed, harvested and marketed on an annual, biennial or short term basis in privately owned waters which do not form a part of natural streams or lakes.

C. Whoever violates Subsection A of this Section shall, upon conviction thereof, be imprisoned for not more than one year or be subject to a fine of not less than fifty dollars nor more than three hundred dollars, or both.

Acts 1970, No. 627, §§2 to 4; Acts 2014, No. 791, §7.



RS 14:227 - Identification number, personal property, alteration or removal prohibited

§227. Identification number, personal property, alteration or removal prohibited

A. No person shall cover, remove, deface, alter, or destroy the manufacturer's number or any other distinguishing number or identification mark on any pipeline or oil and gas equipment for the purpose of concealing or misrepresenting its identity; nor shall any person knowingly buy, sell, receive, dispose of, conceal, or knowingly have in his possession any pipeline or oil and gas equipment from or on which the manufacturer's number or any other distinguishing number or identification mark has been covered, removed, defaced, altered, or destroyed, for the purpose of concealing or misrepresenting its identity.

B. The following definitions shall apply for the purpose of this Section, unless the context clearly requires otherwise:

(1) "Pipeline equipment" means all pipe, fittings, pumps, telephone and telegraph lines, and all other material and equipment used or intended to be used as part of or incident to the construction, maintenance, and operation of a pipeline for the transportation of oil, gas, water, or other liquid or gaseous substance.

(2) "Oil and gas equipment" means equipment and materials that are part of or incident to the development, maintenance, and operation of oil and gas properties, and includes equipment and materials that are part of or incident to the construction, maintenance, and operation of oil and gas wells, oil and gas leases, gasoline plants, and refineries.

C. Whoever violates this Section shall be fined not more than one thousand dollars or imprisoned for not more than twelve months, or both; and in default of fine, shall be imprisoned for not more than twelve additional months.

Added by Acts 1979, No. 251, §1.



RS 14:228 - Interference with animal research facilities or animal management facilities

§228. Interference with animal research facilities or animal management facilities

A. It shall be unlawful for any person:

(1) To intentionally release, steal, or otherwise cause the loss of any animal from an animal research facility or an animal management facility.

(2) To damage, vandalize, or steal any property from or on an animal research facility or an animal management facility.

(3) To obtain access to an animal research facility or an animal management facility by false pretenses for the purpose of performing acts described in Paragraphs (1) and (2) of this Subsection.

(4) To break and enter into any animal research facility or animal management facility with the intent to destroy, alter, duplicate, or obtain unauthorized possession of records, data, materials, equipment, or animals.

(5) To enter or remain on an animal research facility or an animal management facility with the intent to commit an act prohibited in Paragraphs (1) and (2) of this Subsection.

(6) To knowingly obtain or exert unauthorized control, by theft or deception, over records, data, material, equipment, or animals of any animal research facility or animal management facility for the purpose of depriving the legal owner of an animal research facility or animal management facility of records, material, data, equipment, or animals or for the purpose of using, concealing, abandoning, or destroying such records, material, data, equipment, or animals.

(7) To possess or use records, material, data, equipment, or animals or in any way to copy or reproduce records or data of an animal research facility or animal management facility, knowing or reasonably believing such records, material, data, equipment, or animals to have been obtained by theft or deception or without authorization of that facility.

B.(1) "Animal research facility" as used herein means that portion of the premises of an accredited institution of higher learning located within the state that is engaged in legitimate scientific, medical, or veterinary medicine research involving the use of animals.

(2) "Animal management facility" as used herein means that portion of any vehicle, building, structure, or premises, where an animal is kept, handled, housed, exhibited, bred, or offered for sale, and any agricultural trade association properties. Animal management facility also means that portion of any vehicle, building, structure, premises, property, or equipment used in the conduction of authorized wildlife management practices, including but not limited to the control of animals that damage property, natural resources, or human health and safety.

C. Whoever violates any provision of this Section shall be fined not more than five thousand dollars or imprisoned, with or without hard labor, for not more than one year, or both.

Acts 1989, No. 644, §1; Acts 1990, No. 445, §1.

{{NOTE: SEE ALSO R.S. 14:102.9.}}



RS 14:228.1 - Unauthorized release of certain animals, birds, or aquatic species

§228.1. Unauthorized release of certain animals, birds, or aquatic species

A. It shall be unlawful for any person to intentionally and without permission, release any animal, bird, or aquatic species which has been lawfully confined for agriculture, science, research, commerce, public propagation, protective custody, or education.

B. Whoever violates the provisions of this Section shall be fined not more than one thousand dollars, imprisoned for not more than one year, or both.

Acts 1990, No. 205, §2.



RS 14:229 - Illegal use of counterfeit trademark; penalties

§229. Illegal use of counterfeit trademark; penalties

A. No person shall knowingly sell, possess with the intent to sell, or otherwise transfer for compensation anything of value having a counterfeit trademark.

B. For the purposes of this Section:

(1) "Person" shall include an individual, corporation, partnership, association, or other body of persons, whether incorporated or not.

(2) "Counterfeit trademark" shall mean a false trademark that is identical to or substantially indistinguishable from:

(a) A genuine trademark registered on the principal register in the United States Patent and Trademark Office and used or intended for use on or in connection with goods or services; or

(b) A genuine trademark specifically protected by any state or federal statute.

C. Whoever violates the provisions of this Section shall be fined not more than ten thousand dollars, or be imprisoned with or without hard labor for not more than five years, or both.

D. In lieu of a fine otherwise authorized by law, any person convicted of engaging in conduct in violation of the provisions of this Section through which said person derived pecuniary value, or by which said person caused personal injury or property damage or other loss, may be sentenced to pay a fine that does not exceed three times the gross value gained or three times the gross loss caused, whichever is greater. The court shall hold a hearing to determine the amount of the fine authorized by this Subsection.

Acts 1984, No. 224, §1; Acts 2011, No. 73, §1.

{{NOTE: SEE ACTS 1984, NO. 224, §2.}}



RS 14:230 - Money laundering; transactions involving proceeds of criminal activity

§230. Money laundering; transactions involving proceeds of criminal activity

A. As used in this Section:

(1) "Criminal activity" means any offense, including conspiracy and attempt to commit the offense, that is classified as a felony under the laws of this state or the United States or that is punishable by confinement for more than one year under the laws of another state.

(2) "Funds" means any of the following:

(a) Coin or paper money of the United States or any other country that is designated as legal tender and that circulates and is customarily used and accepted as a medium of exchange in the country of issue.

(b) United States silver certificates, United States Treasury notes, and Federal Reserve System notes.

(c) Official foreign bank notes that are customarily used and accepted as a medium of exchange in a foreign country and foreign bank drafts.

(d) Electronic or written checks, drafts, money orders, traveler's checks, or other electronic or written instruments or orders for the transmission or payment of money.

(e) Investment securities or negotiable instruments, in bearer form or otherwise in such form that title thereto passes upon delivery.

(3) "Peace officer" has the same meaning as in R.S. 40:2402(1)(a).

(4) "Proceeds" means funds acquired or derived directly or indirectly from or produced or realized through an act.

B. It is unlawful for any person knowingly to do any of the following:

(1) Conduct, supervise, or facilitate a financial transaction involving proceeds known to be derived from criminal activity, when the transaction is designed in whole or in part to conceal or disguise the nature, location, source, ownership, or the control of proceeds known to be derived from such violation or to avoid a transaction reporting requirement under state or federal law.

(2) Give, sell, transfer, trade, invest, conceal, transport, maintain an interest in, or otherwise make available anything of value known to be for the purpose of committing or furthering the commission of any criminal activity.

(3) Direct, plan, organize, initiate, finance, manage, supervise, or facilitate the transportation or transfer of proceeds known to be derived from any violation of criminal activity.

(4) Receive or acquire proceeds derived from any violation of criminal activity, or knowingly or intentionally engage in any transaction that the person knows involves proceeds from any such violations.

(5) Acquire or maintain an interest in, receive, conceal, possess, transfer, or transport the proceeds of criminal activity.

(6) Invest, expend, or receive, or offer to invest, expend, or receive, the proceeds of criminal activity.

C. It is a defense to prosecution under this Section that the person acted with intent to facilitate the lawful seizure, forfeiture, or disposition of funds or other legitimate law enforcement purpose pursuant to the laws of this state or the United States.

D. It is a defense to prosecution under this Section that the transaction was necessary to preserve a person's right to representation as guaranteed by the Sixth Amendment of the Constitution of the United States and by Article I, Section 13 of the Constitution of Louisiana or that the funds were received as bona fide legal fees by a licensed attorney and, at the time of their receipt, the attorney did not have actual knowledge that the funds were derived from criminal activity.

E.(1) Whoever violates the provisions of this Section, if the value of the funds is less than three thousand dollars, may be imprisoned for not more than six months or fined not more than one thousand dollars, or both.

(2) Whoever violates the provisions of this Section, if the value of the funds is three thousand dollars or more but less than twenty thousand dollars, may be imprisoned with or without hard labor for not less than two years nor more than ten years and may be fined not more than ten thousand dollars.

(3) Whoever violates the provisions of this Section, if the value of the funds is twenty thousand dollars or more but less than one hundred thousand dollars, shall be imprisoned at hard labor for not less than two years nor more than twenty years and may be fined not more than twenty thousand dollars.

(4) Whoever violates the provisions of this Section, if the value of the funds is one hundred thousand dollars or more, shall be imprisoned at hard labor for not less than five years nor more than ninety-nine years and may be fined not more than fifty thousand dollars.

Acts 1994, 3rd Ex. Sess., No. 78, §1; Acts 2010, No. 608, §1.



RS 14:231 - Counterfeit and nonfunctional air bags prohibited; air bag fraud

§231. Counterfeit and nonfunctional air bags prohibited; air bag fraud

A. No person shall knowingly install or reinstall in any motor vehicle a counterfeit or nonfunctional air bag or any other object intended to fulfill the function of an air bag that does not meet the definition of "air bag" set forth in Subsection D of this Section.

B. No person shall knowingly manufacture, import, sell, or offer for sale a counterfeit or nonfunctional air bag or any other object intended to fulfill the function of an air bag that does not meet the definition of "air bag" set forth in Subsection D of this Section.

C. No person shall knowingly sell, install, or reinstall a device in a motor vehicle that causes the diagnostic system of the vehicle to indicate inaccurately that the vehicle is equipped with a functional air bag.

D. For purposes of this Section:

(1) "Air bag" means an inflatable occupant restraint system, including all component parts, such as the cover, sensors, controllers, inflators, and wiring, designed to activate in a motor vehicle in the event of a crash to mitigate injury or ejection and that meets the federal motor vehicle safety standards set forth in 49 C.F.R. 571.208 for the make, model, and model year of the motor vehicle.

(2) "Counterfeit air bag" means an air bag displaying a mark identically or substantially similar to the genuine mark of a motor vehicle manufacturer, without the authorization of the motor vehicle manufacturer.

(3) "Nonfunctional air bag" means any of the following:

(a) A replacement air bag that has been previously deployed or damaged.

(b) A replacement air bag that has an electrical fault that is detected by the air bag diagnostic system after the air bag is installed.

(c) A counterfeit air bag, air bag cover, or some other object that is installed in a motor vehicle in order to mislead or deceive an owner or operator of the motor vehicle into believing that a functional air bag has been installed.

(4) "Serious bodily injury" means bodily injury that involves unconsciousness, extreme physical pain, protracted and obvious disfigurement, protracted loss or impairment of the function of a bodily member, organ, or mental faculty, or a substantial risk of death.

E. Whoever violates the provisions of Subsection A or C of this Section shall:

(1) Upon first conviction, be fined not more than one thousand dollars, or imprisoned for not more than six months, or both, except as provided in Paragraph (2) of this Subsection.

(2) Upon a second and subsequent conviction, or if the violation results in the serious bodily injury or death of any person, be fined not more than two thousand five hundred dollars, or imprisoned, with or without hard labor, for not more than one year, or both.

F. Whoever violates the provisions of Subsection B of this Section shall:

(1) Upon conviction, be fined not more than two thousand five hundred dollars, or imprisoned, with or without hard labor, for not more than one year, or both, except as provided in Paragraphs (2) and (3) of this Subsection.

(2) Upon conviction, if the cumulative sales price of the air bags or objects involved in the violation is at least five thousand dollars but less than one hundred thousand dollars, or if the number of air bags or objects involved in the violation is at least one hundred but less than one thousand, be fined not more than five thousand dollars, or imprisoned, with or without hard labor, for not less than six months nor more than two years, or both.

(3) Upon conviction, if the cumulative sales price of the air bags or objects involved in the violation is one hundred thousand dollars or more, or if the number of air bags or objects involved in the violation is one thousand or more, be fined not more than ten thousand dollars, or imprisoned, with or without hard labor, for not less than one year nor more than five years, or both.

G. Each manufacture, importation, installation, reinstallation, sale, or offer for sale in violation of this Section shall constitute a separate and distinct violation.

Acts 2003, No. 654, §1; Acts 2014, No. 105, §1, eff. May 16, 2014.



RS 14:281 - Disorderly place, maintaining of prohibited; penalty

PART II. OFFENSES AFFECTING PUBLIC MORALS

§281. Disorderly place, maintaining of prohibited; penalty

No person shall maintain a place of public entertainment or a public resort or any place, room, or part of a building open to the public in such a manner as to disturb the public peace and quiet of the neighborhood, or in which lewd dancing is permitted, or in which lewd pictures are accessible to view.

Whoever violates this Section shall be fined not less than twenty-five dollars nor more than one hundred dollars or imprisoned for not less than thirty days nor more than ninety days, or both.



RS 14:282 - Operation of places of prostitution prohibited; penalty

§282. Operation of places of prostitution prohibited; penalty

A. No person shall maintain, operate, or knowingly own any place or any conveyance used for the purpose of lewdness, assignation, or prostitution, or shall rent or let any place or conveyance to any person with knowledge of or good reason to believe that the lessee intends to use the place or conveyance for the purpose of lewdness, assignation, or prostitution, or reside in, enter, or remain in any place for the purpose of lewdness, assignation, or prostitution.

B.(1) Whoever violates or aids, abets, or participates in the violation of this Section shall be fined not less than twenty-five dollars nor more than five hundred dollars, imprisoned for not less than thirty days nor more than six months, or both.

(2) Whoever violates any provision of this Section for the purpose of lewdness, assignation, or prostitution of persons under the age of eighteen shall be fined not more than fifty thousand dollars, imprisoned at hard labor for not less than fifteen years nor more than fifty years, or both.

(3) Whoever violates any provision of this Section for the purpose of lewdness, assignation, or prostitution of persons under the age of fourteen years shall be fined not more than seventy-five thousand dollars, imprisoned at hard labor for not less than twenty-five years nor more than fifty years, or both.

(4)(a) In addition, the court shall order that the personal property used in the commission of the offense shall be seized and impounded, and after conviction, sold at public sale or public auction by the district attorney in accordance with R.S. 15:539.1.

(b) The personal property made subject to seizure and sale pursuant to Subparagraph (a) of this Paragraph may include but shall not be limited to electronic communication devices, computers, computer-related equipment, motor vehicles, photographic equipment used to record or create still or moving visual images of the victim that are recorded on paper, film, video tape, disc, or any other type of digital recording media.

Amended by Acts 1980, No. 708, §1; Acts 2012, No. 446, §1; Acts 2013, No. 83, §1; Acts 2014, No. 564, §1.



RS 14:283 - Video voyeurism; penalties

§283. Video voyeurism; penalties

A. Video voyeurism is any of the following:

(1) The use of any camera, videotape, photo-optical, photo-electric, unmanned aircraft system, or any other image recording device for the purpose of observing, viewing, photographing, filming, or videotaping a person where that person has not consented to the observing, viewing, photographing, filming, or videotaping and it is for a lewd or lascivious purpose.

(2) The transfer of an image obtained by activity described in Paragraph (1) of this Subsection by live or recorded telephone message, electronic mail, the Internet, or a commercial online service.

B.(1) Except as provided in Paragraphs (3) and (4) of this Subsection, whoever commits the crime of video voyeurism shall, upon a first conviction thereof, be fined not more than two thousand dollars or imprisoned, with or without hard labor, for not more than two years, or both.

(2) On a second or subsequent conviction, the offender shall be fined not more than two thousand dollars and imprisoned at hard labor for not less than six months nor more than three years without benefit of parole, probation, or suspension of sentence.

(3) Whoever commits the crime of video voyeurism when the observing, viewing, photographing, filming, or videotaping is of any vaginal or anal sexual intercourse, actual or simulated sexual intercourse, masturbation, any portion of the female breast below the top of the areola or of any portion of the pubic hair, anus, cleft of the buttocks, vulva, or genitals shall be fined not more than ten thousand dollars and be imprisoned at hard labor for not less than one year or more than five years, without benefit of parole, probation, or suspension of sentence.

(4) Whoever commits the crime of video voyeurism when the observing, viewing, photographing, filming, or videotaping is of any child under the age of seventeen with the intention of arousing or gratifying the sexual desires of the offender shall be fined not more than ten thousand dollars and be imprisoned at hard labor for not less than two years or more than ten years without benefit of parole, probation, or suspension of sentence.

C. The provisions of this Section shall not apply to the transference of such images by a telephone company, cable television company, or any of its affiliates, an Internet provider, or commercial online service provider, or to the carrying, broadcasting, or performing of related activities in providing telephone, cable television, Internet, or commercial online services.

D. After the institution of prosecution, access to and the disposition of any material seized as evidence of this offense shall be in accordance with R.S. 46:1845.

E. Any evidence resulting from the commission of video voyeurism shall be contraband.

F. A violation of the provisions of this Section shall be considered a sex offense as defined in R.S. 15:541. Whoever commits the crime of video voyeurism shall be required to register as a sex offender as provided for in Chapter 3-B of Title 15 of the Louisiana Revised Statutes of 1950.

G. For purposes of this Section, "unmanned aircraft system" means an unmanned, powered aircraft that does not carry a human operator, can be autonomous or remotely piloted or operated, and can be expendable or recoverable.

Acts 1999, No. 1240, §1; Acts 2003, No. 690, §1; Acts 2003, No. 1245, §1; Acts 2016, No. 635, §1.



RS 14:283.1 - Voyeurism; penalties

§283.1. Voyeurism; penalties

A. Voyeurism is the viewing, observing, spying upon, or invading the privacy of a person by looking or using an unmanned aircraft system to look through the doors, windows, or other openings of a private residence without the consent of the victim who has a reasonable expectation of privacy for the purpose of arousing or gratifying the sexual desires of the offender.

B.(1) Whoever commits the crime of voyeurism, upon a first conviction, shall be fined not more than five hundred dollars, imprisoned for not more than six months, or both.

(2) Upon a second or subsequent conviction, the offender shall be fined not more than one thousand dollars, imprisoned with or without hard labor for not more than one year, or both.

C. For purposes of this Section, "unmanned aircraft system" means an unmanned, powered aircraft that does not carry a human operator, can be autonomous or remotely piloted or operated, and can be expendable or recoverable.

Acts 2004, No. 888, §1; Acts 2016, No. 635, §1.



RS 14:283.2 - Nonconsensual disclosure of a private image

§283.2. Nonconsensual disclosure of a private image

A. A person commits the offense of nonconsensual disclosure of a private image when all of the following occur:

(1) The person intentionally discloses an image of another person who is seventeen years of age or older, who is identifiable from the image or information displayed in connection with the image, and whose intimate parts are exposed in whole or in part.

(2) The person who discloses the image obtained it under circumstances in which a reasonable person would know or understand that the image was to remain private.

(3) The person who discloses the image knew or should have known that the person in the image did not consent to the disclosure of the image.

(4) The person who discloses the image has the intent to harass or cause emotional distress to the person in the image, and the person who commits the offense knew or should have known that the disclosure could harass or cause emotional distress to the person in the image.

B. Disclosure of an image under any of the following circumstances does not constitute commission of the offense defined in Subsection A of this Section:

(1) When the disclosure is made by any criminal justice agency for the purpose of a criminal investigation that is otherwise lawful.

(2) When the disclosure is made for the purpose of, or in connection with, the reporting of unlawful conduct to law enforcement or a criminal justice agency.

(3) When the person depicted in the image voluntarily or knowingly exposed his or her intimate parts in a public setting.

(4) When the image is related to a matter of public interest, public concern, or related to a public figure who is intimately involved in the resolution of important public questions, or by reason of his fame shapes events in areas of concern to society.

C. For purposes of this Section:

(1) "Criminal justice agency" means any government agency or subunit thereof, or private agency that, through statutory authorization or a legal formal agreement with a governmental unit or agency, has the power of investigation, arrest, detention, prosecution, adjudication, treatment, supervision, rehabilitation, or release of persons suspected, charged, or convicted of a crime; or that collects, stores, processes, transmits, or disseminates criminal history records or crime information.

(2) "Disclosure" means to, electronically or otherwise, transfer, give, provide, distribute, mail, deliver, circulate, publish on the internet, or disseminate by any means.

(3) "Image" means any photograph, film, videotape, digital recording, or other depiction or portrayal of an object, including a human body.

(4) "Intimate parts" means the fully unclothed, partially unclothed, or transparently clothed genitals, pubic area, or anus. If the person depicted in the image is a female, "intimate parts" also means a partially or fully exposed nipple, including exposure through transparent clothing.

D. Nothing in this Section shall be construed to impose liability on the provider of an interactive computer service as defined by 47 U.S.C. 230(f)(2), an information service as defined by 47 U.S.C. 153(24), or a telecommunications service as defined by 47 U.S.C. 153(53), for content provided by another person.

E. Whoever commits the offense of nonconsensual disclosure of a private image shall be fined not more than ten thousand dollars, imprisoned with or without hard labor for not more than two years, or both.

Acts 2015, No. 231, §1.



RS 14:284 - Peeping Tom; penalty

§284. Peeping Tom; penalties

A. No person shall perform such acts as will make him a "Peeping Tom" on or about the premises of another, or go upon the premises of another for the purpose of becoming a "Peeping Tom".

B. "Peeping Tom" as used in this Section means one who peeps through windows or doors, or other like places, situated on or about the premises of another or uses an unmanned aircraft system for the purpose of spying upon or invading the privacy of persons spied upon without the consent of the persons spied upon. It is not a necessary element of this offense that the "Peeping Tom" be upon the premises of the person being spied upon.

C.(1) Whoever violates this Section, upon a first conviction, shall be fined not more than five hundred dollars, imprisoned for not more than six months, or both.

(2) Upon a second conviction, the offender shall be fined not more than seven hundred fifty dollars, imprisoned for not more than six months, or both.

(3) Upon a third or subsequent conviction, the offender shall be fined not more than one thousand dollars, imprisoned with or without hard labor for not more than one year, or both.

D. For purposes of this Section, "unmanned aircraft system" means an unmanned, powered aircraft that does not carry a human operator, can be autonomous or remotely piloted or operated, and can be expendable or recoverable.

Acts 1950, No. 437, §§1 to 3; Acts 2014, No. 662, §1; Acts 2016, No. 635, §1.



RS 14:285 - Telephone communications; improper language; harassment; penalty

§285. Telephone communications; improper language; harassment; penalty

A. No person shall:

(1) Engage in or institute a telephone call, telephone conversation, or telephone conference, with another person, anonymously or otherwise, and therein use obscene, profane, vulgar, lewd, lascivious, or indecent language, or make any suggestion or proposal of an obscene nature or threaten any illegal or immoral act with the intent to coerce, intimidate, or harass another person.

(2) Make repeated telephone communications anonymously or otherwise in a manner reasonably expected to annoy, abuse, torment, harass, embarrass, or offend another, whether or not conversation ensues.

(3) Make a telephone call and intentionally fail to hang up or disengage the connection.

(4) Engage in a telephone call, conference, or recorded communication by using obscene language, when by making a graphic description of a sexual act, and the offender knows or reasonably should know that such obscene or graphic language is directed to, or will be heard by, a minor. Lack of knowledge of age shall not constitute a defense.

(5) Knowingly permit any telephone under his control to be used for any purpose prohibited by this Section.

B. Any offense committed by use of a telephone as set forth in this Section shall be deemed to have been committed at either the place where the telephone call or calls originated or at the place where the telephone call or calls were received.

C. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

D. Upon second or subsequent offenses, the offender shall be fined not more than five thousand dollars, or imprisoned with or without hard labor for not more than two years, or both.

E. Repealed by Acts 2001, No. 944, §4.

Acts 1954, No. 435, §§1, 2. Amended by Acts 1958, No. 121, §§1, 2; Acts 1963, No. 54, §1; Acts 1966, No. 304, §1; Acts 1984, No. 477, §1; Acts 1999, No. 338, §1; Acts 2001, No. 944, §4.



RS 14:286 - Sale of minor children; penalties

§286. Sale of minor children and other prohibited activities; penalties

A. Except as provided by Subsection C, it shall be unlawful for any person to sell or surrender a minor child to another person for money or anything of value, or to receive a minor child for such payment of money or anything of value.

B. Except as provided in Subsection C, the payment or receipt of anything of value for the procurement, attempted procurement, or assistance in the procurement of a party to an act of voluntary surrender of a child for adoption is strictly prohibited.

C. Unless approved by the juvenile court pursuant to Children's Code Article 1200, no petitioner, person acting on a petitioner's behalf, agency or attorney or other intermediary shall make or agree to make any disbursements in connection with the adoptive placement, surrender, or adoption of a child other than for the following:

(1) Reasonable medical expenses, including hospital, testing, nursing, pharmaceutical, travel, or other similar expenses, incurred by the biological mother for prenatal care, and those medical and hospital expenses incurred on behalf of the biological mother and child incident to birth.

(2) Reasonable medical expenses, including hospital, testing, nursing, pharmaceutical, travel, or other similar expenses, and foster care expenses incurred on behalf of the child prior to the decree of adoption.

(3) Reasonable expenses incurred by the department or the agency for adjustment counseling and training services provided to the adoptive parents and for home studies or investigations.

(4) Reasonable administrative expenses incurred by the department or the agency, including overhead, court costs, travel costs, and attorney fees connected with an adoption. In approving a reasonable fee for overhead, the court shall consider and include additional expenses incurred by the department or the agency not specifically allocated to the adoption before the court, including the cost of failed adoptions, where those expenses or fees represent actual costs of the department's or agency's adoption services permitted by the provisions of this Article.

(5) Reasonable expenses incurred for counseling services provided to a biological parent or a child for a reasonable time before and after the child's placement for adoption.

(6) Reasonable expenses incurred in ascertaining the information required by Children's Code Articles 1124 and 1125.

(7) Reasonable living expenses incurred by a mother for a reasonable time before the birth of her child and for no more than forty-five days after the birth.

(8) Reasonable attorney fees, court costs, travel, or other expenses incurred on behalf of a parent who surrenders a child for adoption or otherwise consents to the child's adoption.

D.(1) It shall be unlawful for any person to enter into, induce, arrange, procure, knowingly advertise for, or otherwise assist in a gestational carrier contract, whether written or unwritten, that is not in compliance with the requirements provided for in R.S. 9:2718 et seq.

(2) No person who is a party to, or acting on behalf of the parties to a gestational carrier contract shall make or agree to make any disbursements in connection with the gestational carrier contract other than the following:

(a) Payment of actual medical expenses, including hospital, testing, nursing, midwifery, pharmaceutical, travel, or other similar expenses, incurred by the gestational carrier for prenatal care and those medical and hospital expenses incurred incident to birth.

(b) Payment of actual expenses incurred for mental health counseling services provided to the gestational carrier prior to the birth and up to six months after birth.

(c) Payment of actual lost wages of the gestational carrier, not covered under a disability insurance policy, when bed rest has been prescribed for the gestational carrier for some maternal or fetal complication of pregnancy and the gestational carrier, who is employed, is unable to work during the prescribed period of bed rest.

(d) Payment of actual travel costs related to the pregnancy and delivery, court costs, and attorney fees incurred by the gestational carrier.

(3) It shall be unlawful for any person to enter into, induce, arrange, procure, knowingly advertise for, or otherwise assist in an agreement for genetic gestational carrier, with or without compensation, whether written or unwritten. For purposes of this Section, "genetic gestational carrier" and "compensation" shall have the same meaning as defined in R.S. 9:2718.1.

(4) It shall be unlawful for any person to give or offer payment of money, objects, services, or anything of monetary value to induce any gestational carrier, whether or not she is party to an enforceable or unenforceable agreement for genetic gestational carrier or gestational carrier contract, to consent to an abortion as defined in R.S. 40:1061.9.

E. A person convicted of violating any of the provisions of this Section shall be punished by a fine not to exceed fifty thousand dollars or imprisonment with or without hard labor for not more than ten years, or both.

Added by Acts 1976, No. 253, §1; Acts 1984, No. 209, §1; Acts 1986, No. 262, §1; Acts 1987, No. 556, §1; Acts 1999, No. 1062, §1; Acts 2016, No. 494, §3.



RS 14:311 - Discharging fire-works or explosives within one thousand feet of hospital prohibited; penalty

PART III. OFFENSES AFFECTING THE PUBLIC GENERALLY

§311. Discharging fireworks or explosives within one thousand feet of hospital prohibited; penalty

A. No person shall shoot, discharge, explode, or cause to be shot, discharged or exploded any firecrackers, fireworks, or other explosives within one thousand feet of any hospital in Louisiana.

B. Whoever violates this Section shall be fined not more than one dollar or imprisoned for not more than one day, or both.

Acts 2014, No. 791, §7.



RS 14:312 - Jumping from state bridge for publicity prohibited; penalty

§312. Jumping from state bridge for publicity prohibited; penalty

A. No person shall dive or jump off of any public bridge, constructed or owned by the state or any of its political subdivisions, where the object and purpose of the act is to gain publicity.

B. Whoever violates this Section shall be fined not more than twenty-five dollars, or imprisoned for not more than thirty days, or both.

Acts 2014, No. 791, §7.



RS 14:313 - Masks or hoods, wearing in public places prohibited; penalty; exceptions; permit to conduct Mardi Gras festivities, how obtained; wearing of hoods, masks, or disguises or giving of candy or other gifts by sex offenders

§313. Masks or hoods, wearing in public places prohibited; penalty; exceptions; permit to conduct Mardi Gras festivities, how obtained; wearing of hoods, masks, or disguises or giving of candy or other gifts by sex offenders

A. No person shall use or wear in any public place of any character whatsoever, or in any open place in view thereof, a hood or mask, or anything in the nature of either, or any facial disguise of any kind or description, calculated to conceal or hide the identity of the person or to prevent his being readily recognized.

B. Whoever violates this Section shall be imprisoned for not less than six months nor more than three years.

C. Except as provided in Subsection E of this Section, this Section shall not apply:

(1) To activities of children on Halloween, to persons participating in any public parade or exhibition of an educational, religious, or historical character given by any school, church, or public governing authority, or to persons in any private residence, club, or lodge room.

(2) To persons participating in masquerade balls or entertainments, to persons participating in carnival parades or exhibitions during the period of Mardi Gras festivities, to persons participating in the parades or exhibitions of minstrel troupes, circuses, or other dramatic or amusement shows, or to promiscuous masking on Mardi Gras which are duly authorized by the governing authorities of the municipality in which they are held or by the sheriff of the parish if held outside of an incorporated municipality.

(3) To persons wearing head covering or veils pursuant to religious beliefs or customs.

D. All persons having charge or control of any of the festivities set forth in Paragraph B(2) of this Section, shall, in order to bring the persons participating therein within the exceptions contained in Paragraph B(2), make written application for and shall obtain in advance of the festivities from the mayor of the city, town, or village in which the festivities are to be held, or when the festivities are to be held outside of an incorporated city, town, or village, from the sheriff of the parish, a written permit to conduct the festivities. A general public proclamation by the mayor or sheriff authorizing the festivities shall be equivalent to an application and permit.

E. Every person convicted of or who pleads guilty to a sex offense specified in R.S. 24:932, is prohibited from using or wearing a hood, mask or disguise of any kind with the intent to hide, conceal or disguise his identity on or concerning Halloween, Mardi Gras, Easter, Christmas, or any other recognized holiday for which hoods, masks, or disguises are generally used.

Acts 1999, No. 1043, §1; Acts 2008, No. 400, §1.



RS 14:313.1 - Distributing candy or gifts on Halloween and other public holidays by "sex offenders" prohibited; penalty

§313.1. Distributing candy or gifts on Halloween and other public holidays by "sex offenders" prohibited; penalty

A. It shall be unlawful for any person convicted of or who pleads guilty to a sex offense specified in R.S. 24:932 to distribute candy or other gifts to persons under eighteen years of age on or concerning Halloween, Mardi Gras, Easter, Christmas, or any other recognized holiday for which generally candy is distributed or other gifts given to persons under eighteen years of age.

B. Whoever violates the provisions of this Section shall be sentenced to a term of imprisonment of not less that six months nor more than three years.

Acts 2008, No. 400, §1; Acts 2014, No. 791, §7.



RS 14:314 - Mississippi River, making unauthorized cut-offs prohibited; penalty

§314. Mississippi River, making unauthorized cut-offs prohibited; penalty

A. No person shall make or cause to be made any cut-off in the Mississippi River without authority of law.

B. Whoever violates this Section shall be fined not less than one hundred dollars nor more than one thousand dollars and imprisoned for not less than one week nor more than twelve months.

Acts 2014, No. 791, §7.



RS 14:315 - Mississippi River, stopping outlets or bayous prohibited; reopening; penalty

§315. Mississippi River, stopping outlets or bayous prohibited; reopening; penalty

A. No person shall stop any outlet or natural bayou of the Mississippi River. If any outlet or natural bayou is closed, the opening of it may be ordered by the state engineer at any time.

B. Whoever violates this Section shall be fined not less than one thousand dollars nor more than ten thousand dollars and shall be liable for all expenses necessary for the reopening of the bayou or outlet.

C. This Section shall not apply to bayous already closed, or that may be hereafter opened by crevasses.

Acts 2014, No. 791, §7.



RS 14:316 - Repealed by Acts 2004, No. 577, §2.

§316. Repealed by Acts 2004, No. 577, §2.



RS 14:317 - Repealed by Acts 1972, No. 255, 1

§317. Repealed by Acts 1972, No. 255, §1



RS 14:318 - Sale of fireworks containing white or yellow phosphorus prohibited; penalty

§318. Sale of fireworks containing white or yellow phosphorus prohibited; penalty

A. No person shall sell, exchange, barter, or in any other manner dispose of any friction firework containing white or yellow phosphorus and explosives, which makes a noise and resembles a piece of candy in size and general appearance.

B. Whoever violates this Section shall be fined not less than fifty dollars or imprisoned for not more than sixty days, or both.

Acts 2014, No. 791, §7.



RS 14:319 - Sale of toy pistols prohibited; penalty; exceptions

§319. Sale of toy pistols prohibited; penalty; exceptions

A. No person shall sell or offer to sell any toy pistol constructed so as to accommodate blank powder cartridges, blank cartridges, or shells used in firing or discharging toy pistols.

B. Whoever violates this Section shall be fined not less than ten dollars nor more than fifty dollars, or imprisoned for not more than ten days, or both.

C. Paper cap pistols and other toy pistols not constructed so as to accommodate blank powder cartridges or shells are not included within the provisions of this Section.

Acts 2014, No. 791, §7.



RS 14:320 - Telegrams, divulging or obtaining knowledge of contents prohibited; penalty

§320. Telegrams, divulging or obtaining knowledge of contents prohibited; penalty

A. No person shall wrongfully obtain, or attempt to obtain, any knowledge of a private telegraphic message by connivance with a clerk, operator, messenger, or other employee of a telegraph company. No clerk, operator, messenger, or other employee shall use, or suffer or permit to be used, or wilfully divulge to anyone but the person to whom it was addressed or his agent, or a duly authorized United States government official or under due process of any court of record, the contents of a telegraphic message or dispatch intrusted to him for transmission or delivery, or the nature thereof.

B. Whoever violates this Section shall be fined not more than two hundred fifty dollars or imprisoned for not more than four months, or both.

Acts 2014, No. 791, §7.



RS 14:321 - Unauthorized signals to persons in charge of locomotives, etc., prohibited; penalty

§321. Unauthorized signals to persons in charge of locomotives, railroad trains or railroad cars prohibited; penalty

A. No person without authority and in the absence of apparent danger shall, out of the spirit of mischief, or with any purpose other than to prevent or give information of an accident, make or cause to be made any signal to persons in charge of a locomotive, railroad train, or railroad cars, or to any of these persons or in their sight, with intent to cause the stopping of the locomotive, train, or cars.

B. Whoever violates this Section shall be fined not less than ten dollars nor more than two hundred dollars or imprisoned for not more than three months.

Acts 2014, No. 791, §7.



RS 14:322 - Wire-tapping prohibited; penalty

§322. Wire-tapping prohibited; penalty

A. No person shall tap or attach any devices for the purpose of listening in on wires, cables, or property owned and used by any person, for the transmission of intelligence by magnetic telephone or telegraph, without the consent of the owner.

B. Whoever violates this Section shall be fined not less than ten dollars nor more than three hundred dollars, or imprisoned for not more than three months.

C. This Section shall not be construed to prevent officers of the law, while in the actual discharge of their duties, from tapping in on wires or cables for the purpose of obtaining information to detect crime.

Acts 2014, No. 791, §7.



RS 14:322.1 - Repealed by Acts 1991, No. 795, 3, eff. July 22, 1991.

§322.1. Repealed by Acts 1991, No. 795, §3, eff. July 22, 1991.



RS 14:322.2 - Repealed by Acts 1991, No. 795, 3, eff. July 22, 1991.

§322.2. Repealed by Acts 1991, No. 795, §3, eff. July 22, 1991.



RS 14:323 - Tracking devices prohibited; penalty

§323. Tracking devices prohibited; penalty

A. No person shall use a tracking device to determine the location or movement of another person without the consent of that person.

B. The following penalties shall be imposed for a violation of this Section:

(1) For the first offense, the fine shall be not less than five hundred dollars nor more than one thousand dollars, or imprisonment for not more than six months, or both.

(2) For the second offense, the fine shall be not less than seven hundred fifty dollars nor more than one thousand five hundred dollars, or imprisonment for not less than thirty days nor more than six months, or both.

(3) For the third offense and all subsequent offenses, the fine shall be not less than one thousand dollars nor more than two thousand dollars, or imprisonment for not less than sixty days nor more than one year, or both.

C. The provisions of this Section shall not apply to the following:

(1) The owner of a motor vehicle, including the owner of a vehicle available for rent, who has consented to the use of the tracking device with respect to such vehicle.

(2) The lessor or lessee of a motor vehicle and the person operating the motor vehicle who have consented to the use of a tracking device with respect to such vehicle.

(3) Any law enforcement agency, including state, federal, and military law enforcement agencies, who is acting pursuant to a court order or lawfully using the tracking device in an ongoing criminal investigation, provided that the law enforcement officer employing the tracking device creates a contemporaneous record describing in detail the circumstances under which the tracking device is being used.

(4)(a) A parent or legal guardian of a minor child whose location or movements are being tracked by the parent or legal guardian.

(b) When the parents of the minor child are living separate and apart or are divorced from one another, this exception shall apply only if both parents consent to the tracking of the minor child's location and movements, unless one parent has been granted sole custody, in which case consent of the noncustodial parent shall not be required.

(5) The Department of Public Safety and Corrections tracking an offender who is under its custody or supervision.

(6) Any provider of a commercial mobile radio service (CMRS), such as a mobile telephone service or vehicle safety or security service, which allows the provider of CMRS to determine the location or movement of a device provided to a customer of such service.

(7) Any commercial motor carrier operation.

(8) Any employer that provides a cellular device to employees for use during the course and scope of employment.

D. For the purposes of this Section, a "tracking device" means any device that reveals its location or movement by the transmission of electronic signals.

Acts 2010, No. 807, §1; Acts 2013, No. 249, §1; Acts 2015, No. 173, §1, eff. June 23, 2015.



RS 14:324 - Abandoning or discarding ice boxes or other air tight containers; penalty

§324. Abandoning or discarding ice boxes or other air tight containers; penalty

A. It shall be unlawful for any person, firm or corporation to leave outside of any building or dwelling in a place accessible to children, any abandoned, unattended or discarded ice box, refrigerator, or any other container of any kind which has an airtight door or doors, or which may not be released for opening from the inside of said icebox, refrigerator or container. It shall further be unlawful for any person, firm or corporation, to leave outside of any building or dwelling in a place accessible to children any abandoned, unattended or discarded icebox, refrigerator, or any other container of any kind which is airtight and has a snap lock or other device thereon without first removing said snap lock or locks, or door or doors, from said icebox, refrigerators or containers.

B. Should any person, firm or corporation violate any of the provisions of this Section they shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined not exceeding $1,000.00, or imprisoned for not in excess of six months, or both, at the discretion of the court.

Acts 1954, No. 75, §§1, 2.



RS 14:325 - Annual registration of conductors of public opinion polls; penalty for failure

§325. Annual registration of conductors of public opinion polls; penalty for failure

A.(1) Any persons, associations, partnerships, or corporations who offer themselves to the public as professional poll takers shall register with the secretary of state before commencing such activity and annually thereafter not later than February fifteenth of each year. Only the managing or overseeing party responsible for conducting the poll must register under this Act, and it will not be necessary for individuals hired by the managing or overseeing party to register on an individual basis.

(2) Such registration shall state that the person, association, partnership, or corporation is engaging in the making of public opinion polls or samplings in the state of Louisiana; the name and current mailing address of the person, association, partnership, or corporation under which the polls are conducted; the name and current mailing address of the principal executive officer thereof; and the year for which the registration is filed. It shall be signed by the principal executive officer thereof. The secretary of state is directed to collect a registration fee as provided in R.S. 49:222 for each such registration.

B. Failure to comply with the provisions of this section shall be punishable, for the first offense, by a fine of one hundred dollars or ten days in jail, or both; for the second offense, by a fine of two hundred dollars or ten days in jail, or both; and for the third offense, by a fine of five hundred dollars or ten days in jail, or both.

C. The secretary of state shall keep the registrations filed with him under this section as a part of the permanent public records of his office and may cause same to be published annually.

Acts 1960, No. 564, §§1, 2. Amended by Acts 1972, No. 602, §1; Acts 2008, No. 913, §3.



RS 14:326 - Processions, marches, parades, or demonstrations; permits; liability; bond; exemptions; penalty

§326. Processions, marches, parades, or demonstrations; permits; liability; bond; exemptions; penalty

A. Any procession, march, parade or public demonstration of any kind or for whatever purpose is prohibited by any group, association or organization on any public sidewalk, street, highway, bridge, alley, road or other public passageway of any municipality or unincorporated town or village unless there first has been obtained a permit therefor, and in all cases the person or persons or the group, association or organization to whom the permit is issued shall be liable for all damage to property or persons which may arise out of or in connection with any such procession, march, parade or public demonstration for which a permit is issued.

B. Application for the permit required herein shall be made to the mayor and governing authority of the municipality or to the governing authority of the parish in which the unincorporated town or village in which the procession, march, parade or public demonstration is located, as the case may be. Permits may be granted by the authority to which application is made, provided, however, that bond in the amount of ten thousand dollars has first been filed with the mayor and municipal governing authority or with parish governing authority, as the case may be, as security for the payment of any damage or injury which may occur as the result of or in connection with such procession, march, parade or public demonstration.

C. The provisions of this Section shall apply to all groups, associations, or organizations regardless of race, creed, disability, as defined in R.S. 51:2232(11), color, or political beliefs of its members; however, nothing contained herein shall apply to a bona fide legitimate labor organization or professional firefighter or police association or to any lawful activity of a labor union permitted by law, nor shall these provisions apply to any procession or parade directly held or sponsored by the governing authority of any municipality or the governing authority of any parish, nor shall these provisions apply to any procession, march, or parade directly held or sponsored by a bona fide organization specifically for the celebration of Mardi Gras and/or directly related prelenten or carnival festivities, school parades or other functions, parish parades or other functions, state, parish, or municipal fairs or other such related activities. However, the provisions of this Section shall apply only to parishes with a population of more than four hundred fifty thousand.

D. Whoever violates any provision of this Section shall be guilty of a misdemeanor and upon conviction shall, for each offense, be fined not more than one thousand dollars or be imprisoned for not more than six months, or both.

Acts 1964, No. 266, §§1 to 4; Acts 1993, No. 672, §1; Acts 1993, No. 820, §2; Acts 1999, No. 1131, §1, eff. July 9, 1999.



RS 14:327 - Obstructing a fireman

§327. Obstructing a fireman

A.(1) It shall be unlawful for any person intentionally to obstruct any fireman while in the performance of his official duties. Obstructing a fireman is hereby defined as intentionally hindering, delaying, hampering, interfering with, or impeding the progress of any regularly employed member of a fire department of any municipality, parish, or fire protection district of the state of Louisiana, or any volunteer fireman of the state of Louisiana while in the performance of his official duties; or cursing, reviling, or using any opprobrious language directed at any such fireman while in the performance of his official duties.

(2) For the purposes of this Section, "fireman" shall include all persons defined as "emergency medical services personnel" by R.S. 40:1075.3, all persons defined as "emergency medical services personnel" by R.S. 40:1131, and any firefighter regularly employed by a fire department of any municipality, parish, or fire protection district of the state of Louisiana, or any volunteer fireman of the state of Louisiana.

B. Whoever commits the crime of obstructing a fireman shall be punished as follows:

(1) If the act constituting the offense is equivalent to manslaughter or attempted murder as those crimes are defined in the Louisiana Criminal Code, he shall be imprisoned at hard labor for not less than ten nor more than thirty-five years.

(2) If the act constituting the offense is equivalent to aggravated battery as that crime is defined in the Louisiana Criminal Code, he shall be imprisoned with or without hard labor for not less than five years nor more than twenty years.

(3) If the act constituting the offense is equivalent to simple battery, aggravated assault, or false imprisonment, as those crimes are defined in the Louisiana Criminal Code, he shall be fined not less than one thousand dollars nor more than five thousand dollars or imprisoned for not less than two years nor more than ten years, or both.

(4) If the act constituting the offense is equivalent to simple assault as that crime is defined in the Louisiana Criminal Code, he shall be fined not less than one thousand dollars nor more than five thousand dollars or imprisoned for not less than one year nor more than five years, or both.

(5) In all other cases, he shall be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned for not less than six months nor more than five years, or both.

C. Whoever attempts to commit the crime of obstructing a fireman shall be fined not less than two-thirds of the minimum fine nor more than two-thirds of the maximum fine provided in Subsection B of this Section or imprisoned for not less than two-thirds of the minimum term nor more than two-thirds of the maximum term as provided in Subsection B of this Section, or both. For the purposes of this Subsection, an attempt shall be defined as provided in R.S. 14:27.

D. The penalties provided in this section for the crime of obstructing a fireman shall be in addition to any other penalties provided by existing law.

Acts 1968, No. 183, §§1 to 4; Acts 2005, No. 29, §1; Acts 2014, No. 664, §1.



RS 14:328 - Obstruction or interference with members of staff, faculty, or students of educational institutions; trespass, damage to property; felony; penalties

§328. Obstruction or interference with members of staff, faculty, or students of educational institutions; trespass, damage to property; felony; penalties

A. No person shall, on the campus or grounds of any state or public owned and operated junior college, college, university or branch thereof or any high school or junior high school in this state, hereinafter referred to as "educational institutions", or at or in any building or other facility thereof, willfully deny to students, school officials, teachers or other employees and invitees and guests thereof:

(1) Lawful freedom of movement on the campus or grounds;

(2) Lawful use of any property or facilities of any educational institution; or

(3) Their right of lawful ingress and egress to and from the physical facilities of such educational institution.

B. No person shall, on the campus or grounds of any educational institution or at or in any building or other facility owned, operated, controlled or administered by the governing authority of any such institution, willfully obstruct or impede any member of the faculty or administrative staff or other personnel of such institution in the lawful performance of their duties, or willfully obstruct or impede any student of such institution in the lawful pursuit of his educational activities or activities related thereto or a part thereof, through the use of restraint, abduction, coercion or intimidation, or by any action as a result of which force and/or violence are present or threatened.

C. No person shall willfully refuse or fail to leave the property of or any building or other facility owned, operated, controlled or administered by the governing authority of any such institution of higher education upon being requested to do so by the chief administrative officer or his designee charged with maintaining order on the campus or grounds and in the facilities thereon, if such person is committing, threatens to commit or incites others to commit any act which would disrupt, impair, interfere with or obstruct the lawful missions, processes, procedures or functions of the educational institution.

D. Nothing in this section shall be construed to prevent lawful assembly and peaceful and orderly petition for the redress of grievances, including any labor dispute between an educational institution and its employees, or any contractor or subcontractor or any employees thereof. Providing that nothing herein contained shall apply to a bona fide legal labor organization or to any of its legal activities such as picketing, lawful assembly or concerted activities in the interest of its members for the purpose of accomplishing or securing more favorable wage standards, hours of employment and working conditions.

E. Whoever violates any provision of this section shall be punished by a fine of not to exceed five hundred dollars or be imprisoned for not more than six months, or both.

F. The provisions of this section shall be supplemental and in addition to any other applicable laws of this state.

Added by Acts 1969, No. 58, §1.



RS 14:329 - Interfering with a law enforcement investigation

§329. Interfering with a law enforcement investigation

A. Interfering with a law enforcement investigation is the intentional interference or obstruction of a law enforcement officer conducting investigative work at the scene of a crime or the scene of an accident by refusing to move or leave the immediate scene of the crime or the accident when ordered to do so by the law enforcement officer when the offender has reasonable grounds to believe the officer is acting in the performance of his official duties.

B. For the purposes of this Section, "law enforcement officer" means any commissioned police officer, sheriff, deputy sheriff, marshal, deputy marshal, correctional officer, constable, wildlife enforcement agent, state park warden, livestock brand inspector, forestry officer, or probation and parole officer.

C. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars, imprisoned for not more than six months, or both.

Acts 2010, No. 349, §1.



RS 14:329.1 - Riot

§329.1. Riot

A riot is a public disturbance involving an assemblage of three or more persons acting together or in concert which by tumultuous and violent conduct, or the imminent threat of tumultuous and violent conduct, results in injury or damage to persons or property or creates a clear and present danger of injury or damage to persons or property.

Acts 1969, No. 176, §2; Acts 2014, No. 791, §7.



RS 14:329.2 - Inciting to riot

§329.2. Inciting to riot

Inciting to riot is the endeavor by any person to incite or procure any other person to create or participate in a riot.

Acts 1969, No. 176, §3.



RS 14:329.3 - Command to disperse; who may give; failure to comply

§329.3. Command to disperse; who may give; failure to comply

A. Any law enforcement or peace officer or public official responsible for keeping the peace may issue a command to disperse under the authority of R.S. 14:329.1 through 329.8 if he reasonably believes that riot is occurring or about to occur. The command to disperse shall be given in a manner reasonably calculated to be communicated to the assemblage.

B. Whoever willfully fails to comply with a lawful command to disperse shall be punished in accordance with the provisions of R.S. 14:329.7.

Acts 1969, No. 176, §4; Acts 2014, No. 791, §7.



RS 14:329.4 - Wrongful use of public property; permits for use of public property

§329.4. Wrongful use of public property; permits for use of public property

A. Wrongful use of public property is:

(1) The intentional entering of or onto any public property without the permission of the lawful custodian thereof, or his designated representative, at any time when the public property is not open to the public and the remaining in or occupying of any public property after having been requested to leave by the lawful custodian thereof, or his designated representative, or any law enforcement or peace officer, and

(2) The depriving of the general public of the intended use of public property without a permit.

B. In accordance with R.S. 14:329.1 through 329.8, permits to occupy or use public property may be obtained from the lawful custodian thereof, or his designated representative, upon written application therefor. All such applications shall describe the public property sought to be occupied or used and state the period of time during which the public property will be occupied or used.

C. The lawful custodian, or his designated representative, may issue the permit if he determines that the use or occupation of the public property will not reasonably interfere with the intended or customary use of the public property by the general public and that the intended use will not destroy or damage the public property.

D. For the purposes of this Section, the term "public property" means any public land, building, facility, structure, or enclosure used for a public purpose or as a place of public gathering, owned or under the control of the state or one of its agencies or political subdivisions.

Acts 1969, No. 176, §5; Acts 2014, No. 791, §7.



RS 14:329.5 - Prohibition of interference with educational process; certain activities excepted

§329.5. Prohibition of interference with educational process; certain activities excepted

A. No person shall, on the campus or lands of any university, college, junior college, trade or vocational-technical school, special school, elementary or secondary school in this state, hereinafter referred to as "institutions of learning," or at or in any building or other facility thereof owned, operated or controlled by the state or any of its agencies or political subdivisions, willfully deny to students, school officials, faculty, employees, invitees and guests thereof:

(1) Lawful freedom of movement on the campus or lands; or

(2) Lawful use of the property, facilities or parts of any institution of learning; or

(3) The right of lawful ingress and egress to and from the institution's physical facilities.

B. No person shall, on the campus of any institution of learning or at or in any building or other facility thereof owned, operated or controlled by the state or any agency or political subdivision thereof, willfully impede the staff or faculty of such institution in the lawful performance of their duties, or willfully impede a student of such institution in lawful pursuit of his educational activities, through use of restraint, abduction, coercion, or intimidation, or when force and violence are present or threatened.

C. No person shall willfully refuse or fail to leave the property of, or any building or other facility owned, operated or controlled by the state or any agency or political subdivision thereof, upon being requested to do so by the chief administrative officer thereof, or by his designee charged with maintaining order on the campus or grounds and in its facilities, or a dean of such institution of learning, if such person is committing, threatens to commit, or incites others to commit, any act which would or is likely to disrupt, impair, interfere with or obstruct the lawful missions, processes, procedures or functions of such institutions of learning.

D. Nothing contained in R.S. 14:329.1 - 14:329.8 shall apply to a bona fide legitimate labor organization or to any of its legal activities such as lawful picketing, lawful assembly or concerted activity in the interest of its members for the purpose of accomplishing or securing more favorable wage standards, hours of employment or working conditions.

Acts 1969, No. 176, §6.



RS 14:329.6 - Proclamation of state of emergency; conditions therefor; effect thereof

§329.6. Proclamation of state of emergency; conditions therefor; effect thereof

A. During times of great public crisis, disaster, rioting, catastrophe, or similar public emergency within the territorial limits of any municipality or parish, or in the event of reasonable apprehension of immediate danger thereof, and upon a finding that the public safety is imperiled thereby, the chief executive officer of any political subdivision or the district judge, district attorney, or the sheriff of any parish of this state, or the public safety director of a municipality, may request the governor to proclaim a state of emergency within any part or all of the territorial limits of such local government. Following such proclamation by the governor, and during the continuance of such state of emergency, the chief law enforcement officer of the political subdivision affected by the proclamation may, in order to protect life and property and to bring the emergency situation under control, promulgate orders affecting any part or all of the territorial limits of the municipality or parish:

(1) Establishing a curfew and prohibiting and/or controlling pedestrian and vehicular traffic, except essential emergency vehicles and personnel;

(2) Designating specific zones within which the occupancy and use of buildings and the ingress and egress of vehicles and persons shall be prohibited or regulated;

(3) Regulating and closing of places of amusement and assembly;

(4) Prohibiting the sale and distribution of alcoholic beverages;

(5) Prohibiting and controlling the presence of persons on public streets and places;

(6) Subject to the provisions of Subsection H of this Section, regulating and controlling the possession, storage, display, sale, transport and use of firearms, other dangerous weapons and ammunition;

(7) Regulating and controlling the possession, storage, display, sale, transport and use of explosives and flammable materials and liquids, including but not limited to the closing of all wholesale and retail establishments which sell or distribute gasoline and other flammable products;

(8) Regulating and controlling the possession, storage, display, sale, transport and use of sound apparatus, including but not limited to public address systems, bull horns and megaphones.

(9) Prohibiting the sale or offer for sale of goods or services within the designated emergency area for value exceeding the prices ordinarily charged for comparable goods and services in the same market area at, or immediately before, the time of the state of emergency, unless the price of the seller is attributable to fluctuation in the applicable commodity markets, applicable regional or national market trends, or to reasonable expenses and a charge for any attendant business risk in addition to the cost of the goods and services which necessarily are incurred in procuring or selling the goods and services during the state of emergency.

B. Such orders shall be effective from the time and in the manner prescribed in such orders and shall be published as soon as practicable in a newspaper of general circulation in the area affected by such order and transmitted to the radio and television media for publication and broadcast. Such orders shall cease to be in effect five days after their promulgation or upon declaration by the governor that the state of emergency no longer exists, whichever occurs sooner; however, the chief law enforcement officer, with the consent of the governor, may extend the effect of such orders for successive periods of not more than five days each by republication of such orders in the manner hereinabove provided.

C. All orders promulgated pursuant to this section shall be executed in triplicate and shall be filed with the clerk of court of the parish affected and with the secretary of state of this state.

D. During any period during which a state of emergency exists the proclaiming officer may appoint additional peace officers or firemen for temporary service, who need not be in the classified lists of such departments. Such additional persons shall be employed only for the time during which the emergency exists.

E. During the period of the existence of the state of emergency the chief law enforcement officer of the political subdivision may call upon the sheriff, mayor, or other chief executive officer of any other parish or municipality to furnish such law enforcement or fire protection personnel, or both, together with appropriate equipment and apparatus, as may be necessary to preserve the public peace and protect persons and property in the requesting area. Such aid shall be furnished to the chief law enforcement officer requesting it insofar as possible without withdrawing from the political subdivision furnishing such aid the minimum police and fire protection appearing necessary under the circumstances. In such cases when a state of emergency has been declared by the governor pursuant to R.S. 29:724 et seq., all first responders who are members of a state or local office of homeland security and emergency preparedness, including but not limited to medical personnel, emergency medical technicians, persons called to active duty service in the uniformed services of the United States, Louisiana National Guard, Louisiana Guard, Civil Air Patrol, law enforcement and fire protection personnel acting outside the territory of their regular employment shall be considered as performing services within the territory of their regular employment for purposes of compensation, pension, and other rights or benefits to which they may be entitled as incidents of their regular employment. Law enforcement officers acting pursuant to this Section outside the territory of their regular employment have the same authority to enforce the law as when acting within the territory of their own employment.

F. Notwithstanding the provisions of this Section, except in an imminent life threatening situation nothing herein shall restrict any uniformed employee of a licensed private security company, acting within the scope of employment, from entering and remaining in an area where an emergency has been declared. The provisions of this Subsection shall apply if the licensed private security company submits a list of employees and their assignment to be allowed into the area, to the Louisiana State Board of Private Security Examiners, which shall forward the list to the chief law enforcement office of the parish and, if different, the agency in charge of the scene.

G. As used in this Section:

(1) "Disaster" shall have the same meaning as provided in R.S. 29:723(1).

(2) "Emergency" shall have the same meaning as provided in R.S. 29:723(2).

H.(1) Nothing in this Section shall authorize the seizure or confiscation of any firearm or ammunition from any individual who is lawfully carrying or possessing the firearm or ammunition except as provided in Paragraph (2) of this Subsection.

(2) A peace officer who is acting in the lawful discharge of the officer's official duties may disarm an individual if the officer reasonably believes it is immediately necessary for the protection of the officer or another individual. The peace officer shall return the firearm to the individual before discharging that individual unless the officer arrests that individual for engaging in criminal activity, or seizes the firearm as evidence pursuant to an investigation for the commission of a crime.

Acts 1969, No. 176, §7; Acts 1990, No. 152, §1, eff. July 1, 1990; Acts 1999, No. 267, §1; Acts 2003, No. 40, §1, eff. May 23, 2003; Acts 2004, No. 316, §1, eff. June 18, 2004; Acts 2006, No. 275, §1, eff. June 8, 2006; Acts 2008, No. 668, §1; Acts 2009, No. 494, §1.



RS 14:329.7 - Punishment

§329.7. Punishment

A. Whoever willfully is the offender or participates in a riot, or is guilty of inciting a riot, or who fails to comply with a lawful command to disperse, or who is guilty of wrongful use of public property, or violates any other provision hereof shall be fined not more than five hundred dollars or be imprisoned not more than six months, or both.

B. Where as a result of any willful violation of the provisions of R.S. 14:329.1-14:329.8 there is any serious bodily injury or any property damage in excess of five thousand dollars, such offender shall be imprisoned at hard labor for not more than five years.

C. Where, as a result of any willful violation of the provisions of R.S. 14:329.1-14:329.8, the death of any person occurs, such offender shall be imprisoned at hard labor for not to exceed twenty-one years.

Acts 1969, No. 176, §8.



RS 14:329.8 - Applicability of other acts

§329.8. Applicability of other acts

The provisions of R.S. 14:329.1 to 329.8 shall be supplemental and in addition to any other applicable laws of this state, including but not limited to the Louisiana Disaster Act of 1974, R.S. 29:701 through 716.

Amended by Acts 1990, No. 152, §1, eff. July 1, 1990.



RS 14:330 - Motion picture ratings; definitions; prohibition on advertising coming attraction with more restrictive rating

§330. Motion picture ratings; definitions; prohibition on advertising coming attraction with more restrictive rating

A. An owner or operator of any motion picture theatre, including a drive-in theatre, shall spell out on the face of all motion picture advertisements the rating of the advertised attraction, each in conspicuous and legible type in contrast by typography, layout, or color with other printed matter appearing on the advertisement.

B. No owner or operator of any motion picture theatre, including a drive-in theatre, shall advertise, or permit to be advertised by film a coming attraction which has a more restrictive rating than the motion picture currently engaged at the aforementioned establishments. For the purposes of this section a restrictive rating is one which excludes certain people from the viewing audience on the basis of age and the subject matter of the motion picture.

C. Any person who violates the provisions of this section shall be fined not less than one hundred dollars nor more than five hundred dollars or be imprisoned for not more than six months, or both.

Acts 1970, No. 425, §§1, 2; Acts 1970, No. 634, §§1, 2. Amended by Acts 1974, No. 180, §1.



RS 14:331 - Prohibition of debt adjusting when conducted for profit

§331. Prohibition of debt adjusting when conducted for profit

A. Except as otherwise provided herein, no person shall engage in the business of debt adjusting.

B. As used in this section, the following words and phrases shall have the following meaning, unless the context clearly indicates otherwise:

(1) "Person" means an individual, corporation, partnership, trust, firm, association or other legal entity.

(2) "Debt adjusting" means the making of a contract, express or implied, with a debtor whereby the debtor agrees to pay a certain amount of money or other thing of value periodically to the person engaged in the debt adjusting business who shall, for a consideration, distribute the same among certain specified creditors in accordance with a plan agreed upon. The term includes debt adjustment, budget counseling, debt management or debt pooling service or the holding of oneself out, by words of similar import, as providing services to debtors in the management of their debts and contracting with the debtor for a fee to (a) effect the adjustment, compromise, or discharge of any account, note, or other indebtedness, of the debtor, or (b) receive from the debtor and disperse to his creditors any money or other thing of value.

C. This section shall not apply to:

(1) Situations involving debt adjusting incurred incidentally in the lawful practice of law in this state;

(2) Banks and fiduciaries, as duly authorized and admitted to transact business in this state and performing credit and financial adjusting service in the regular course of their principal business;

(3) Title insurers and abstract companies, while doing an escrow business;

(4) Judicial officers or others acting under court orders;

(5) Nonprofit or charitable corporations or associations engaged in debt adjusting;

(6) Situations involving debt adjusting incurred incidentally in connection with lawful practice as a certified public accountant;

(7) Bona fide trade or mercantile associations in the course of arranging adjustment of debts with business establishments;

(8) Employers for their employees;

(9) Any person who, at the request of a debtor, arranges for or makes a loan to the debtor, and who, at the authorization of the debtor, acts as an adjuster of the debtor's debts in the disbursement of the proceeds of the loan, without compensation for services rendered in adjusting the debts.

D. Whoever shall engage in the business of debt adjusting shall be guilty of a misdemeanor and upon conviction thereof shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Added by Acts 1972, No. 451, §§1 to 3.



RS 14:332 - Interference with medical treatment

§332. Interference with medical treatment

A. Interference with medical treatment is the intentional and willful interference with a physician, physician's trained assistant, nurse, nurse's aide, paramedic, emergency medical technician, or other medical or hospital personnel in the performance of their duties relating to the care and treatment of patients in any hospital, clinic, other medical facility, or at the scene of a medical emergency.

B. Whoever violates the provisions of this Section shall be fined not less than one hundred dollars or more than two hundred and fifty dollars upon conviction of a first offense, and not less than two hundred fifty dollars or more than five hundred dollars or ten days in jail or both upon conviction of any subsequent offense.

Added by Acts 1979, No. 497, §1. Acts 1984, No. 723, §1.



RS 14:333 - Misrepresentation of age to obtain alcoholic beverages or gain entry to licensed premises prohibited; penalties

§333. Misrepresentation of age to obtain alcoholic beverages or gain entry to licensed premises prohibited; penalties

A. It is unlawful for any person under the age of twenty-one years to present or offer to any person having a license or permit to sell alcoholic beverages, under Title 26 of the Louisiana Revised Statutes of 1950, or to his agent or employee any written, printed, or photostatic evidence of age and identity which is false, fraudulent, or not actually his own for the purpose of obtaining or purchasing alcoholic beverages or attempting to enter the licensed premises.

B. Whoever violates the provisions of this Section shall be punishable by one or more of the following:

(1) A fine of not more than two hundred dollars.

(2) An appropriate amount of community service not to exceed thirty hours.

(3) Suspension of the violator's driver's license for ninety days.

C. As used in this Section, "licensed premises" means an establishment licensed under Title 26 of the Louisiana Revised Statutes of 1950 where the sale of alcoholic beverages constitutes its main business.

Acts 1992, No. 947, §1.



RS 14:334 - Ignition interlock device offenses

§334. Ignition interlock device offenses

A. No person who, as a condition of probation, is prohibited from operating a motor vehicle unless it is equipped with an ignition interlock device as provided in R.S. 15:306 shall:

(1) Operate, lease, or borrow a motor vehicle unless that vehicle is equipped with a functioning ignition interlock device.

(2) Request or solicit any other person to blow into an ignition interlock device or to start a motor vehicle equipped with the device for the purpose of providing the person so restricted with an operable motor vehicle.

B. No person shall blow into an ignition interlock device or start a motor vehicle equipped with the device for the purpose of providing an operable motor vehicle to a person who is prohibited from operating a motor vehicle without an ignition interlock device.

C. No person shall intentionally attempt to tamper with, defeat, or circumvent the operation of an ignition interlock device.

D. Any person convicted of a violation of this Section may be punished by imprisonment for not more than six months or a fine of not more than five hundred dollars, or both.

Acts 1992, No. 982, §2, eff. Jan. 1, 1993.



RS 14:335 - Checks; requiring certain information to be recorded on; prohibited; penalties

§335. Checks; requiring certain information to be recorded on; prohibited; penalties

A. No retail or wholesale merchant shall demand the race of any customer for the purposes of recording such on the customer's personal check which has been tendered for the payment of goods or services or for cashing.

B. No retail or wholesale merchant shall cause the race of any customer to be recorded on a personal check tendered by such customer for the payment of goods or services or for cashing.

C. Any person convicted of a violation of this Section may be assessed civil damages in an amount not to exceed two hundred fifty dollars.

Acts 1993, No. 399, §1.



RS 14:336 - Unlawful aiming of a laser at an aircraft

§336. Unlawful aiming of a laser at an aircraft

A. "Unlawful aiming of a laser at an aircraft" is the intentional projection of a laser on or at an aircraft or at the flight path of an aircraft in the aircraft jurisdiction of the state of Louisiana.

B. For purposes of this Section, the following terms have the following meanings:

(1) "Laser" means any device that projects a beam or point of light by means of light amplification by stimulated emission of radiation or any device that emits light which simulates the appearance of a laser.

(2) "Police officer" shall include commissioned police officers, sheriffs, deputy sheriffs, marshals, deputy marshals, correctional officers, constables, wildlife enforcement agents, and probation and parole officers.

C. The provisions of this Section shall not prohibit aiming of a laser at an aircraft by any of the following:

(1) An authorized individual in the conduct of research and development or flight test operations conducted by an aircraft manufacturer, the Federal Aviation Administration, or any other person authorized by the Federal Aviation Administration to conduct research and development or flight test operations.

(2) Members or employees of the United States Department of Defense, United States Department of Homeland Security, or police officers acting in the course and scope of their official duties for the purpose of research, development, operations, testing, or training.

(3) A person using a laser emergency signaling device to send an emergency distress signal.

D.(1) Whoever commits the crime of unlawful aiming of a laser at an aircraft shall be imprisoned with or without hard labor for not less than one year nor more than five years and shall be fined two thousand dollars.

(2) On a conviction for a second or subsequent offense, the offender shall be imprisoned with or without hard labor for not less than two years nor more than ten years and shall be fined four thousand dollars.

Acts 2014, No. 661, §1.



RS 14:337 - Unlawful use of an unmanned aircraft system

§337. Unlawful use of an unmanned aircraft system

A. Unlawful use of an unmanned aircraft system is either of the following:

(1) The intentional use of an unmanned aircraft system to conduct surveillance of, gather evidence or collect information about, or photographically or electronically record a targeted facility without the prior written consent of the owner of the targeted facility.

(2) The intentional use of an unmanned aircraft system over the grounds of a state or local jail, prison, or other correctional facility that incarcerates or detains juveniles or adults accused of, convicted of, sentenced for, or adjudicated delinquent for violations of criminal law without the express written consent of the person in charge of that state or local jail, prison, or other correctional facility.

B. As used in this Section, the following definitions shall apply:

(1) "Federal government" means the United States of America and any department, agency, or instrumentality thereof.

(2) "State government" means the state of Louisiana and any department, agency, or instrumentality thereof.

(3) "Targeted facility" means the following systems:

(a) Petroleum and alumina refineries.

(b) Chemical and rubber manufacturing facilities.

(c) Nuclear power electric generation facilities.

(d) School and school premises as defined by R.S. 14:40.6(B).

(4) "Unmanned aircraft system" means an unmanned, powered aircraft that does not carry a human operator, can be autonomous or remotely piloted or operated, and can be expendable or recoverable. "Unmanned aircraft system" does not include any of the following:

(a) A satellite orbiting the earth.

(b) An unmanned aircraft system used by the federal government or a person who is acting pursuant to contract with the federal government to conduct surveillance of specific activities.

(c) An unmanned aircraft system used by the state government or a person who is acting pursuant to a contract with the state government to conduct surveillance of specific activities.

(d) An unmanned aircraft system used by a local government law enforcement agency or fire department.

(e) An unmanned aircraft system used by a person, affiliate, employee, agent, or contractor of any business which is regulated by the Louisiana Public Service Commission or by a local franchising authority or the Federal Communications Commission under the Cable Television Consumer Protection and Competition Act of 1992 or of a municipal or public utility, while acting in the course and scope of his employment or agency relating to the operation, repair, or maintenance of a facility, servitude, or any property located on the immovable property which belongs to such a business.

C.(1) Nothing in this Section shall prohibit a person from using an unmanned aircraft system to conduct surveillance of, gather evidence or collect information about, or photographically or electronically record his own property that is either of the following:

(a) Located on his own immovable property.

(b) Located on immovable property owned by another under a valid lease, servitude, right-of-way, right of use, permit, license, or other right.

(2) Third persons retained by the owner of the property described in Paragraph (1) of this Subsection shall not be prohibited under this Section from using an unmanned aircraft system to conduct activities described in Paragraph (1) of this Subsection.

D. The provisions of this Section shall not apply to any of the following:

(1) Any person operating an unmanned aircraft vehicle or unmanned aircraft system in compliance with federal law or Federal Aviation Administration authorization or regulations or to any person engaged in agricultural commercial operations as defined in R.S. 3:41.

(2) The operation of an unmanned aircraft by institutions of higher education conducting research, extension, and teaching programs in association with university sanctioned initiatives.

E.(1) Whoever commits the crime of unlawful use of an unmanned aircraft system as provided in Paragraph (A)(1) of this Section shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

(2) On a conviction for a second or subsequent offense as provided in Paragraph (A)(1) of this Section, the offender shall be fined not less than five hundred dollars nor more than two thousand dollars, or imprisoned, with or without hard labor, for not less than six months nor more than one year, or both.

(3) Whoever commits the crime of unlawful use of an unmanned aircraft system as provided in Paragraph (A)(2) of this Section shall be fined not more than two thousand dollars, or imprisoned for not more than six months, or both.

(4) On a conviction for a second or subsequent offense as provided in Paragraph (A)(2) of this Section, the offender shall be fined not less than two thousand dollars nor more than five thousand dollars, or imprisoned, with or without hard labor, for not more than one year, or both.

F. The provisions of this Section shall not apply to unmanned aircraft systems used for motion picture, television, or similar production where the filming is authorized by the property owner.

Acts 2014, No. 661, §1; Acts 2016, No. 529, §1, eff. June 17, 2016; Acts 2016, No. 539, §1.



RS 14:351 - Bail, sale, etc. of real estate securing, prohibited; penalty

PART IV. OFFENSES AFFECTING ORGANIZED GOVERNMENT

§351. Bail, sale, etc. of real estate securing, prohibited; penalty

A. No person shall, with intent to defraud, sell, transfer, donate, give, mortgage, hypothecate, or in any way encumber to the prejudice of the state any real estate offered as security to the state on any bail or appearance bond for the release of any person charged with crime.

B. Whoever violates this Section shall be imprisoned with or without hard labor for not less than six months nor more than twelve months.

Acts 2014, No. 791, §7.



RS 14:352 - Repealed by Acts 2010, No. 797, §2, eff. Jan. 1, 2011.

§352. Repealed by Acts 2010, No. 797, §2, eff. Jan. 1, 2011.



RS 14:353 - Documents simulating official court papers for collection purposes, sale or purchase prohibited; use prohibited; penalty

§353. Documents simulating official court papers for collection purposes, sale or purchase prohibited; use prohibited; penalty

(A) No person shall, either as principal or agent, in any manner sell or offer to sell, cause to be sold or offer to be sold, or solicit for or offer to purchase, any paper or document, except a paper or document intended for use by a court or a judicial or administrative tribunal or unit, which simulates or purports to be an official paper or document, such as is issued by or from any court or judicial tribunal within the United States and intended or calculated to secure or collect any sum of money or other thing of value.

(B) No person, either as principal or agent, other than a court or a judicial or administrative tribunal or unit shall make use of any paper or document which simulates or purports to be an official paper or document, such as is issued by or from any court or judicial tribunal within the United States and intended or calculated to secure or collect any sums of money or other thing of value.

(C) Whoever violates any provisions of this Section shall be fined not more than one hundred dollars, or imprisoned for not more than sixty days, or both.

Amended by Acts 1968, No. 595, §1.



RS 14:354 - Fiduciaries, failure to file accounts in court; penalty

§354. Fiduciaries, failure to file accounts in court; penalty

A. No administrator, tutor, executor, or other person holding fiduciary trusts shall neglect, fail, or refuse, after having been ordered by a court of competent jurisdiction, to file in the court where such trust is exercised, once between the first day of January and the thirty-first day of December of each calendar year, a full and complete account and statement of the trust.

B. Whoever violates this Section shall be fined not more than five hundred dollars and, in default of fine, imprisoned for not more than six months.

Acts 2014, No. 791, §7.



RS 14:355 - Property exempt from execution; penalty for deprivation of rights

§355. Property exempt from execution; penalty for deprivation of rights

A. No person shall make any seizures prohibited under R.S. 13:3881 or shall, by any artifice or subterfuge, induce or procure another to sign away, by contract or otherwise, any of the rights he may have under R.S. 13:3881.

B. Whoever violates this Section shall be fined not more than two hundred dollars, or imprisoned for not more than six months, or both.

Acts 2014, No. 791, §7.



RS 14:356 - Sheriffs, etc., solicitation of legal business prohibited; penalty

§356. Sheriffs, etc., solicitation of legal business prohibited; penalty

A. No sheriff, clerk of court, constable, or their deputies, or any police officer or detective, whether commissioned without pay or otherwise, shall procure or solicit any legal business for any attorney at law under the expectation or promise, whether express or implied, of being paid in any manner.

B. Whoever violates this Section shall be imprisoned with or without hard labor for not more than two years.

C. Proof of solicitation or procurement of any legal business for any attorney at law shall be considered prima facie evidence that the solicitation or procurement has been done for pecuniary reward.

Acts 2014, No. 791, §7.



RS 14:356.1 - Unlawful referrals by wrecker drivers and others; penalty

§356.1. Unlawful referrals by wrecker drivers and others; penalty

A. It shall be unlawful for any wrecker driver, owner, or any other person engaged in providing wrecker services to refer to an attorney at law any person involved in an accident in connection with which he has provided wrecker services, when the wrecker driver, owner, or other person receives any compensation for such referral.

B. Whoever violates the provisions of this Section shall be fined not more than five thousand dollars or imprisoned for not more than five years, with or without hard labor, or both.

Added by Acts 1977, No. 758, §2. Acts 1993, No. 420, §1.



RS 14:356.2 - Unlawful appearance bond procurement

§356.2. Unlawful appearance bond procurement

A. No police officer, employee of any police department, sheriff, deputy sheriff, employee of any sheriff's office, employee of a district attorney's or clerk of court's office, or any law enforcement personnel or employee or agent of any law enforcement agency shall negotiate for, procure, solicit, sell, or in any way participate in the negotiation for, procuration, solicitation, or sale of a bond taken to secure the appearance of any person before any court with criminal jurisdiction in the state of Louisiana for any fee, commission, or the receipt of anything of value.

B. Whoever violates any provision of this Section shall upon conviction be fined not more than five thousand dollars, imprisoned for not more than six months, or both.

Added by Acts 1979, No. 703, §1.



RS 14:356.3 - Unlawful referrals by ambulance drivers and others; penalty

§356.3. Unlawful referrals by ambulance drivers and others; penalty

A. It shall be unlawful for any ambulance driver, owner, or any other person engaged in providing ambulance services to refer to an attorney at law any person involved in an accident in connection with which he has provided ambulance services, when the ambulance driver, owner, or other person receives any compensation for such referral.

B. Whoever violates the provisions of this Section shall be fined not more than five thousand dollars or imprisoned for not more than five years, with or without hard labor, or both.

Acts 1993, No. 421, §1.



RS 14:357 - Candies, selling without payment of license tax; penalty

§357. Candies, selling without payment of license tax; penalty

A. No manufacturer of candies or sweets or transient vendor selling candies or sweets shall consign to or leave any candies or manufactured sweets on consignment with any person, firm, or corporation, other than schools, churches, religious societies, and civil organizations, who has not paid the privilege or license tax required by law in order to obtain a license to sell and dispose of the articles.

B. Whoever violates this Section, for the first offense, shall be fined not more than one hundred dollars, and for the second offense, not more than five hundred dollars.

Acts 2014, No. 791, §7.



RS 14:358 - Subversive activities and communist control law; legislative finding of fact and declaration of necessity

§358. Subversive activities and communist control law; legislative finding of fact and declaration of necessity

There exists a world communist movement, directed by the Union of Soviet Socialist Republics and the other communist bloc nations, which has as its declared objective, world control. Such world control is to be brought about by aggression, force and violence, and is to be accomplished in large by infiltrating tactics involving the use of fraud, espionage, sabotage, infiltration, subversion, propaganda, terrorism and treachery. The state of Louisiana, as a sovereign political entity under the constitution of the United States, and as a functioning representative State government which is responsible solely to the people of this state under the constitutions of this state and nation, is a most probable and obvious target for those who seek by force, violence and other unlawful means to overthrow constitutional government, and is in imminent danger of communist espionage, infiltration, subversion and sabotage. Communist control of a country is characterized by an absolute denial of the right of self-government and by the abolition of those personal liberties which are cherished and held sacred in the state of Louisiana and in the United States of America.

The direction and control of the world communist movement is vested in and exercised by the communist dictatorships of the various communist bloc nations which, in furthering the purposes of the world communist movement, have established or caused the establishment of various action organizations and "front" organizations which are not free and independent, but are sections of a world wide communist organization or apparatus and are controlled and directed by and subject to the discipline of the various communist dictatorships.

These communist action organizations and front organizations so established and utilized in the state of Louisiana, and acting under such control, direction and discipline, endeavor to carry out the objectives of the world communist movement by bringing about the overthrow of existing governments, both national and state, by any available means, including force if necessary, and to set up communist totalitarian dictatorships which will be subservient to the world communist movement.

The agents of the world communist movement who knowingly participate in the conspiratorial subversive work of the world communist movement, by so doing, in effect repudiate their allegiance and loyalty to the state of Louisiana and in effect transfer their allegiance and loyalty to the foreign countries in which is vested the direction and control of the world communist movement. By clever and ruthless tactics of espionage, sabotage, infiltration, fraud, propaganda and subversion, the agents of the world communist movement in many instances in some form or manner successfully evade existing law. Any action organization or front organization managed, operated or controlled by communists, no matter what outward guise, cover, or public image it may assume, is in fact an arm, or tool, or agent organization, of the world communist movement, and its continued operation is a threat and a clear and present danger to the state of Louisiana and the citizens of the state of Louisiana. The effective regulation of such organizations and the control of Communist personalities is in the best interests of the state of Louisiana because the world communist movement is not a legitimate political effort, but is in fact a dangerous criminal conspiracy.

The world communist movement constitutes a clear and present danger to the citizens of the state of Louisiana and is a dangerous enemy of the state of Louisiana. This makes it necessary that the Legislature, in order to protect the people of the state, to preserve the sovereignty of the state under the constitutions of the United States and the state of Louisiana, and to guarantee to the State a republican form of government, enact appropriate legislation recognizing the existence of the world communist movement and preventing it from the accomplishment of its purposes in the state of Louisiana.

There exists a clear difference between natural persons protected by full constitutional freedoms, and organizations which are artificial entities. With this difference in mind and considering the paramount right and interest of the state to protect itself from subversion, the issue of due process is satisfied in R.S. 14:358-14:373 by the legal test of a preponderance of the evidence in a civil proceeding, R.S. 14:358-14:373 being intended as regulatory rather than punitive. The paramount interest of the state to control a clear and present danger demands the broadest possible venue provisions in such regulations. The guarantees of sovereignty and freedom enjoyed by this state and its citizens are certain to vanish if the United States and its constitution are destroyed by the communists, and any communist effort or attack against the United States is and should rightly be considered an attack upon and a clear and present danger to the state of Louisiana and its citizens.

The Legislature of Louisiana does not intend that R.S. 14:358-14:373 shall in any way regulate or control race relations in the state of Louisiana, the question of race being irrelevant for the purposes of R.S. 14:358-14:373, which is written and passed solely for the purpose of regulating subversive activities directed against the state and people of Louisiana. Nothing in R.S. 14:358-14:373 is in any way intended to improperly infringe upon the constitutionally protected right of freedom of expression, for this right, strong though it may be, is not absolute, and falls short of the right to shout "fire" in a crowded movie theater. The protections afforded by the right to freedom of speech do not extend to acts which are by their very nature a clear and present danger to the state of Louisiana and its citizens and the carrying on of communist propaganda activity and other communist controlled activities in the state of Louisiana is such a danger and is therefore an intolerable abuse of the right to freedom of expression which can and should be regulated by statute for the safety of the people of this state. The public good, and the general welfare of the citizens of this state require the immediate enactment of this measure.

Amended by Acts 1965, No. 45, §1.



RS 14:359 - Definitions

§359. Definitions

As used in R.S. 14:358-14:373:

(1) An "organization" is any corporation, trust, company, partnership, association, foundation, or fund, and includes any group of persons, whether or not incorporated, banded together for joint action on any subject or subjects.

(2) A "Communist Action Organization" is the Communist Party Of The United States, the communist party of any state or foreign nation, the Progressive Labor Movement, or any other organization (other than a diplomatic representative or mission of a foreign government accredited as such by the U.S. Department of State), which is substantially directed, controlled or dominated by any of the foreign governments controlling the world Communist movement described in R.S. 14:358, and shall include any section, branch, fraction or cell of any such organization as is described in this Section.

(3) A "Communist" is any person who has accepted the discipline of or has become a member of a communist action organization and has remained under the discipline thereof or remained a member thereof knowing it to be such an organization.

(4) A "Communist Front Organization" is any organization other than a communist action organization which is directed, controlled or dominated by a communist action organization or is primarily operated for the purpose of giving aid and support to a communist action organization, a Communist foreign government, or the world Communist movement referred to in R.S. 14:358.

(5) A "Communist Infiltrated Organization" is any organization (other than a communist action organization or a communist front organization) which is substantially directed, controlled or dominated by any person who is a communist or persons who are communists.

(6) A "Communist Organization" is any communist action organization, communist front organization or communist infiltrated organization.

(7) The term "world Communist movement" means a revolutionary movement, the purpose of which is to establish eventually a communist totalitarian dictatorship in any or all the countries of the world through the medium of an internationally coordinated Communist movement.

(8) A "Subversive Organization" is any organization which advocates the overthrow or destruction of the United States, the state of Louisiana, or any political subdivision thereof by revolution, force, violence or other unlawful means, and performs or carries out as a function of the organization, known, agreed to, or knowingly performed by any of the officers of the organization, any affirmative act, including abetting, materially assisting, advising or teaching such overthrow or destruction, with the intent to incite action rather than engage in the mere exposition of theory.

(9) A "Subversive Person" is any person who knowingly is a member of a subversive organization knowing the said organization to be subversive within the meaning of R.S. 14:358-14:373 or any person who commits any act intended to bring about the overthrow or destruction of the United States, the state of Louisiana or any political subdivision thereof by revolution, force, violence or other unlawful means.

Amended by Acts 1965, No. 45, §1.



RS 14:360 - Due process determination of facts

§360. Due process determination of facts

In determining that any organization or individual is in fact a communist action organization, a communist front organization, a communist infiltrated organization, a subversive organization, a communist or a subversive person, the following procedure shall be the legal method of such determination:

Upon any district attorney or the attorney general being reasonably informed that an organization or person is or should be subject to the regulation of R.S. 14:358-14:373, the district attorney having proper jurisdiction, or the attorney general, shall institute in the appropriate district court a civil proceeding in the name of the state of Louisiana against such organization or individual, setting forth the relevant and pertinent facts pertaining to said organization or individual under the definitions provided in R.S. 14:358-14:373, and praying for a judgment of the court determining, from the facts presented concerning said organization or individual, whether or not said organization or individual is in fact a communist action organization, a communist front organization, a communist infiltrated organization, a subversive organization, a communist or a subversive person, as the case may be. All such suits shall be procedurally handled as an adversary proceeding the same as any other civil action. The judgment of the court in such actions shall be based upon a preponderance of the evidence, as in all other civil cases. No determination of fact as provided in this Section concerning any organization or individual shall be made by any other way than by judgment of a district court of this state, which judgment shall, when so justified by the facts presented, be rendered as prayed for by the district attorney or attorney general, as the case may be, identifying the defendant in the terms defined in R.S. 14:359. The provisions of Articles 1871 through 1883, of the Louisiana Code of Civil Procedure, concerning declaratory judgments, shall apply to all civil actions provided for in this Section.

Amended by Acts 1965, No. 45, §1.



RS 14:361 - Venue

§361. Venue

The action provided in R.S. 14:360 may properly be brought in any parish where the organization in question is domiciled, owns property of any kind, is doing business, is soliciting or has solicited funds, is sending or has sent printed propaganda or other printed materials, an agent duly appointed for the service of process resides, or where any agent appointed by action of law for the service of process resides, has officers or members living therein or in which any officer can be found for personal service, or in the case of an individual, in any parish where such individual may be domiciled, temporarily living, be employed, carry on any propaganda activities, solicit or pay out any funds or money, or be found for personal service of process.

Amended by Acts 1965, No. 45, §1.



RS 14:362 - Registration of organizations

§362. Registration of organizations

Upon final definitive judgment under the provisions of R.S. 14:358-14:373 that an organization is a communist action organization, a communist front organization, a communist infiltrated organization or a subversive organization, the president, vice president, secretary or treasurer, or in their absence any director or other officer of the organization, shall file or cause to be filed, within five days thereafter and annually thereafter between the 1st and 15th of January, with the commissioner of public safety, or his designated representative, a registration statement, and for the purposes of filing this registration statement only, any member of the bar of this state may be employed. Except with respect to the disclosures required to be made in this registration statement, the legal privileges of the attorney-client relationship shall be observed. The said registration statement shall contain the following information:

The names and current home and office addresses of all current officers, plus all officers during the year preceding the date of the statement, with a designation of the title of the officer and a brief description of the duties of said officers.

The names and current home and office addresses of all persons or organizations which have contributed funds to said organization in the year preceding the date of the statement plus a statement of the amount and date of each contribution received from each contributor during the year preceding the date of the statement, the qualifications for membership in the organization, a detailed statement of the aims, purposes and activities of the organization and all the means by which they are carried out.

In the case of a communist action organization or a subversive organization, the name and last known address of each person who was a member of the organization at any time during the year preceding the date of the statement.

(In the case of any officer or member listed above who is or has been known by more than one name, each name which such officer or member uses or by which he has been known must be listed to comply with R.S. 14:358-14:373).

An inventory of all property and assets owned by the said organization listing brief description, location and approximate values.

Registrants under this Section shall attach to their registration statements copies of all publications of any kind, including written transcripts of any radio or television broadcasts, published or disseminated by the registering organization during the year preceding the date of the statement, plus, a copy of the Charter, articles of incorporation, bylaws and rules of the organization.

The registration statement of any organization under this Section shall be submitted under oath or by affirmation.

Amended by Acts 1965, No. 45, §1.



RS 14:363 - Registration of individuals

§363. Registration of individuals

Upon final definitive judgment under the provisions of R.S. 14:358-14:373 that any individual is a communist or a subversive person, that individual shall, within five days thereafter, register with the commission of public safety by filing in person a statement under oath or affirmation setting forth his or her name, including any other names used or in use, address, occupation, date and place of birth, features of identification, and name of spouse, if any. All such individual registrants shall be fingerprinted for positive identification at the time of each registration and shall re-register annually between the 1st and 15th of January, for so long as they remain in the state of Louisiana. If a person found to be a communist or a subversive person under the terms of R.S. 14:358-14:373 shall leave the state of Louisiana for a period as long as fifteen days or longer, he or she shall re-register as provided above within five days after he or she shall return to the state.

Amended by Acts 1965, No. 45, §1.



RS 14:364 - Registration statements to be public records

§364. Registration statements to be public records

All registration statements of both organizations and individuals under R.S. 14:358-14:373 shall be considered public records and shall be kept open for public inspection at any reasonable time.

Amended by Acts 1965, No. 45, §1.



RS 14:365 - Election ballots

§365. Election ballots

No organization finally determined under the provisions of R.S. 14:358 - 14:373 to be a communist organization or a subversive organization shall have its name or the name of any of its nominees printed on any election ballot used in any primary or general election in the state of Louisiana.

Amended by Acts 1965, No. 45, §1.



RS 14:366 - Public office and public support, disqualification

§366. Public office and public support, disqualification

It shall be the public policy of this state to discourage the public employment of persons legally determined under the provisions of R.S. 14:358-14:373 to be Communists or Subversive Persons, and no official or employee of the state of Louisiana or any political subdivision thereof having the authority to hire and fire other employees shall hire or retain on the official payrolls any person about whom the courts have made any such determination under R.S. 14:358-14:373, and further, no official or employee of the state of Louisiana or any political subdivision thereof who has the authority and responsibility to pay out any public funds for any purpose shall pay out any such funds in any amount for any purpose to any person about whom the courts have made any such determination under R.S. 14:358-14:373.

Amended by Acts 1965, No. 45, §1.



RS 14:367 - Labeling of propaganda

§367. Labeling of propaganda

Any publication of any type whatsoever of any organization finally determined to be a communist action organization, a communist front organization, a communist infiltrated organization or a subversive organization under the provisions of R.S. 14:358-14:373, which publication is intended to be, or which is, circulated or disseminated among two or more persons, shall be marked plainly in block letters in red ink, "Disseminated by __________, a Communist Organization" (or Subversive Organization if the organization has been so designated) inserting in the blank space the full name of the organization.

Amended by Acts 1965, No. 45, §1.



RS 14:368 - Acts prohibited

§368. Acts prohibited

It shall be a felony for any person knowingly and wilfully to:

1. Fail to register as required in R.S. 14:363, when required to so register by the terms of R.S. 14:358-14:373.

2. Fail as an officer of a communist action organization, a communist front organization, a communist infiltrated organization or a subversive organization to perform and carry out the obligations set forth and provided in R.S. 14:362.

3. File any false registration statement under the provisions of R.S. 14:362 and 14:363.

4. Violate the provisions of R.S. 14:367 in regard to the labeling and dissemination of propaganda material.

Amended by Acts 1965, No. 45, §1.



RS 14:369 - Penalties

§369. Penalties

Any person convicted of violating any of the provisions of R.S. 14:368 shall be fined not more than ten thousand dollars or imprisoned at hard labor for not more than five years, or both. Any organization which shall fail to register as provided in R.S. 14:362 when required to do so under the terms of R.S. 14:358-14:373 shall, on the motion of the district attorney or the attorney general as the case may be, have all assets of said organization frozen by preliminary restraining order and injunction of the district court having jurisdiction in the matter and held secure under the jurisdiction of said court and unavailable to said organization until the required registration is completed or until the owners of the organization petition the said court for a distribution of the assets following a dissolution of the organization.

Amended by Acts 1965, No. 45, §1.



RS 14:370 - Additional penalties

§370. Additional penalties

Any person convicted by a court of competent jurisdiction of violating any of the provisions of R.S. 14:368 in addition to all other penalties herein provided shall from the date of such conviction be barred from:

(1) Holding any office, elective or appointive, or any other position of profit or trust in or employment by the government of the state of Louisiana or of any agency thereof or of any parish, municipal corporation or other political subdivision of said state;

(2) Filing or offering for election to any public office in the state of Louisiana; or

(3) Voting in any election in this state.

Amended by Acts 1965, No. 45, §1.



RS 14:371 - Screening of prospective public officials and employees

§371. Screening of prospective public officials and employees

Every person and every board, commission, council, department, court or other agency of the state of Louisiana or any political subdivision thereof, who or which appoints or employs or supervises in any manner the appointment or employment of public officials or employees, shall establish by rules, regulations or otherwise, procedures designed to reasonably ascertain before any person, including teachers and other employees of any public educational institution in this state, is appointed or employed, that he or she is not a communist or a subversive person, and that there are no reasonable grounds to believe such person is a communist or a subversive person. In the event such reasonable grounds exist, he or she shall not be appointed or employed. In securing any facts necessary to ascertain the information herein required, the applicant may be required to sign a written affidavit containing answers to such inquiries as may be reasonably material.

Amended by Acts 1965, No. 45, §1.



RS 14:372 - Candidates for public office; filing of nonsubversive affidavits

§372. Candidates for public office; filing of nonsubversive affidavits

No person shall become a candidate nor shall be certified by any political party as a candidate for election to any public office created by the constitution or laws of this state unless such candidate for certification by the political party shall have attached to the qualifying papers, the nominating petition or nominating papers filed with the appropriate party committee of this state or the secretary of state, whichever the case may be, a sworn affidavit that the candidate is not and never has been a communist or a subversive person as defined in R.S. 14:359. No qualification of candidates, nominating petition or nominating papers for such office shall be received for filing by the official aforesaid unless the same shall be accompanied by the affidavit aforesaid and there shall not be entered upon any ballot or voting machine at any election the name of any person who has failed or refused to make the affidavit as required above.

Amended by Acts 1965, No. 45, §1.



RS 14:373 - Citation of subversive activities and communist control law

§373. Citation of subversive activities and communist control law

R.S. 14:358 through R.S. 14:373 may be cited as the Subversive Activities and Communist Control Law.

Amended by Acts 1965, No. 45, §1.



RS 14:374 - Failure to report bail bonds

§374. Failure to report bail bonds

A. It shall be a misdemeanor offense for any agent of a commercial surety company, who posted a criminal bail bond through a power of attorney issued by that company, to fail to report and remit the premium and any fees or taxes due to the commercial surety company within fifteen days of posting the bail bond.

B. Whoever violates any provisions of this Section shall be fined not more than five hundred dollars and imprisoned for not more than six months or both.

Acts 1993, No. 834, §3, eff. June 22, 1993.



RS 14:375 - Illegal consideration for criminal bail bonds

§375. Illegal consideration for criminal bail bonds

A. It shall be unlawful for any person to:

(1) Charge a fee or to receive anything of value to act as a personal surety on a criminal bail bond or to procure another to act as a personal surety on a criminal bail bond in the state of Louisiana.

(2) Charge a fee for or to receive anything of value for obtaining a release of a criminal defendant on a bail without surety.

B. An attorney at law admitted to practice in the state of Louisiana, in the course of his representation of his client, shall not be affected by this Section.

C. Whoever violates the provisions of this Section:

(1) When the amount charged or received is valued at five hundred dollars or more, shall be imprisoned with or without hard labor for not more than five years or may be fined not more than five thousand dollars, or both.

(2) When the amount charged or received is valued at one hundred dollars or more, but less than five hundred dollars, shall be imprisoned with or without hard labor for not more than two years or may be fined two thousand dollars, or both.

(3) When the amount received or charged is valued at less than one hundred dollars, shall be imprisoned for not more than six months or fined not more than five hundred dollars, or both.

Acts 1993, No. 834, §3, eff. June 22, 1993.



RS 14:376 - Repealed by Acts 1965, No. 45, 3

§376. §§376, 377 Repealed by Acts 1965, No. 45, §3



RS 14:378 - To 380 Repealed by Acts 1962, No. 270, 1

§378. §§378 to 380 Repealed by Acts 1962, No. 270, §1



RS 14:381 - To 384 Blank

§381. §§381 to 384 Blank



RS 14:385 - Organizations engaged in social, educational or political activities; Communist affiliations prohibited

§385. Organizations engaged in social, educational or political activities; Communist affiliations prohibited

Non-trading corporations, partnerships and associations of persons operating in the state of Louisiana and engaged in social, educational or political activities are prohibited from being affiliated with any foreign or out of state non-trading corporations, partnerships or associations of persons, any of the officers or members of the board of directors of which are members of Communist, Communist-front or subversive organizations, as cited by the House of Congress un-American Activities Committee, or the United States Attorney. Reports or information from the files of the Committee on un-American Activities of the U.S. House of Representatives shall constitute prima facie evidence of such membership in said organizations.

Acts 1958, No. 260, §1.



RS 14:386 - Affidavits

§386. Affidavits

As a condition precedent to being authorized to operate or conduct any activities in the state of Louisiana, every non-trading corporation, partnership or association of persons engaged in social, educational or political activities, affiliated with any similar non-trading corporation, partnership or association of persons, chartered, created or operating under the laws of any other state, shall file with the secretary of state yearly, on or before December 31, an affidavit attesting to the fact that none of the officers of such out of state or foreign corporation, partnership or association of persons with which it is affiliated, is a member of any such organization cited by the House of Congress un-American Activities Committee, or the United States Attorney General, as Communist, Communist-front or subversive.

Acts 1958, No. 260, §2.



RS 14:387 - Failure to file affidavit; penalty

§387. Failure to file affidavit; penalty

Failure to file the affidavit required by R.S. 14:386 shall constitute a misdemeanor, and the officers and members of such non-trading corporation, partnership or association of persons operating in this state and affiliated with such out of state or foreign organizations, failing to file such affidavit, shall be deemed guilty of a misdemeanor and upon conviction by a court of competent jurisdiction shall be fined $100.00 and imprisoned 30 days in the parish jail.

Acts 1958, No. 260, §3.



RS 14:388 - False statements in affidavit as perjury

§388. False statements in affidavit as perjury

Any false statement under oath contained in the affidavit required by R.S. 14:386 filed with the secretary of state shall constitute perjury and shall be punished as provided by R.S. 14:123.

Acts 1958, No. 260, §4.



RS 14:389 - Blank

§389. Blank



RS 14:390 - Declaration of public policy

§390. Declaration of public policy

In the interpretation and application of R.S. 14:390 and the Subsections thereof, and as a result of certain evidence having been presented to the Joint Legislative Committee on Un-American Activities of this Legislature, the public policy of this state is declared to be as follows:

There exists a clear, present and distinct danger to the security of the state of Louisiana and the well-being and security of the citizens of Louisiana arising from the infiltration of a significant amount of communist propaganda into the state. In addition, this state is a stopping place or "way station" for sizeable shipments of dangerous communist propaganda to the rest of the United States and to many foreign countries.

The danger of communist propaganda lies not in its being "different" in the philosophy it expresses from the philosophy generally held in this state and nation, but instead in the fact that it is a specific tool or weapon used by the communists for the express purpose of bringing about the forcible total destruction or subjugation of this state and nation and the total eradication of the philosophy of freedom upon which this state and nation were founded. "Words are bullets" and the communists know it and use them so. Whatever guarantees of sovereignty and freedom are enjoyed by this state and its citizens are certain to vanish if the United States of America is destroyed or taken over by the communists, and we therefore declare that any communist effort by propaganda infiltration or otherwise against the United States is and should rightly be considered an attack upon or clear and present danger to the state of Louisiana and its citizens. Such attacks should therefore be the subject of concurrent jurisdiction through remedial legislation such as is now in effect on both the state and federal level concerning such dangers as the narcotics traffic, bank robbery, kidnapping, etc. We hereby declare that the danger of communist propaganda infiltration is even greater than the danger from narcotics, pornographic literature, switch blade knives, burglar tools or illicit alcohol in dry jurisdictions, all of which have been the subject of valid statutory regulation by the States within the constitutional framework. The federal legislation on this subject matter is either inadequate in its scope, or not being effectively enforced, as much communistic propaganda material unlabeled and unidentified as such, is in fact entering the state of Louisiana at this time.

We further declare that communist propaganda, properly identified in terms similar to those used in the Foreign Agents Registration Act of the United States, is hereby identified as illicit dangerous contraband material. We further declare that certain exemptions hereinafter provided are for the purpose of allowing bona fide students of foreign languages, foreign affairs or foreign political systems, other interested individuals, and also bona fide educational institutions, to obtain this contraband upon specifically requesting its delivery for the purpose of personal or institutional use in the due course of the educational process. We do not believe that the possession or use of such material by knowing and informed individuals for their personal use is any significant danger, and in fact it might be of some benefit in informing such individuals of the cynical and insidious nature of the communist party line. In view of these facts and so that any user of such materials will be adequately forewarned, we declare that all such material in any way entering the state of Louisiana should be required to be clearly labeled as communist propaganda as hereinafter provided.

Added by Acts 1962, No. 245, §1.



RS 14:390.1 - Definition of communist propaganda

§390.1. Definition of communist propaganda

(1) "Communist propaganda" means any oral, visual, graphic, written, pictorial or other communication which is issued, prepared, printed, procured, distributed or disseminated by the Soviet Union, any of its satellite countries, or by the government of any other communist country or any agent of the Soviet Union, its satellite countries or any other communist country, wherever located, or by any communist organization, communist action organization, communist front organization, communist infiltrated organization or communist controlled organization or by any agent of any such organization, which communication or material from any of the above listed sources is

(a) reasonably adopted to, or which the person disseminating the same believes will, or which he intends to, prevail upon, indoctrinate, convert, induce, or in any way influence a recipient or any section of the public with reference to the political or public interests, policies or relations of a government of a foreign country or a foreign political party, or promote in the United States or the state of Louisiana, any attitude or state of mind that tends to undermine the determination of any citizen of the United States or of any of the various states to uphold and defend the Constitution of the United States or the constitutions of the respective states, or tends to create or encourage disrespect for duly constituted legal authority, either federal or state, or

(b) which advocates, advises, instigates or promotes any racial, social, political or religious disorder, civil riot, or other conflict involving the use of force or violence in the United States, the state of Louisiana or any other American republic, or the overthrow of any government or political subdivision of the United States, the state of Louisiana or any other American republic by any means involving the use of force or violence.

(2) For the purposes of R.S. 14:390-14:390.8, the fact that an organization has been officially cited or identified by the attorney general of the United States, the subversive activities control board of the United States or any committee of the United States Congress as a communist organization, a communist action organization, a communist front organization or a communist infiltrated organization or has been in any other way officially cited or identified by any of these aforementioned authorities as a communist controlled organization, shall be considered presumptive evidence of the factual status of any such organization.

Added by Acts 1962, No. 245, §1.



RS 14:390.2 - Acts prohibited

§390.2. Acts prohibited

It shall be a felony for any person to knowingly, willfully and intentionally deliver, distribute, disseminate or store communist propaganda in the state of Louisiana except under the specific exemptions hereinafter provided.

Added by Acts 1962, No. 245, §1.



RS 14:390.3 - Legitimate procurement of contraband

§390.3. Legitimate procurement of contraband

Bona fide students of foreign languages, foreign affairs, or foreign political systems, other interested individuals, and also bona fide officially accredited educational institutions may obtain communist propaganda and have the same legally delivered to them within the state of Louisiana upon specifically requesting the delivery of the same for the purpose of personal or institutional use in the due course of the educational process. All such communist propaganda legally entering this state under this exemption shall be clearly and legibly labeled on both the front and back cover thereof, or on the front if not covered, with the words "Communist Propaganda" printed or stamped conspicuously in red ink, and failure to so label said material shall constitute a violation of R.S. 14:390-14:390.8 on the part of the sender or distributor thereof, the violation to be considered to take place at the point of actual delivery to the ultimate user who requested the material.

Added by Acts 1962, No. 245, §1.



RS 14:390.4 - Venue

§390.4. Venue

Violations of R.S. 14:390-14:390.8 are considered to take place at the location where the prohibited contraband material is found, either stored in bulk or placed in the hands of the ultimate user.

Added by Acts 1962, No. 245, §1.



RS 14:390.5 - Warehousing and storage

§390.5. Warehousing and storage

It is the duty of the sheriffs of the respective parishes, upon the finding of any bulk storage of any communist propaganda, to enter upon the premises where the material is found, clear the premises of all human occupants, and padlock the premises until judicially ordered to reopen them. The owner of any padlocked premises may, upon application to the district court of proper jurisdiction and upon showing the court that the premises can be immediately cleared of the prohibited contraband material, obtain an order from the court to the sheriff, authorizing him to supervise the removal of the contraband by the owner of the premises and to re-open the premises thereafter.

Added by Acts 1962, No. 245, §1.



RS 14:390.6 - Destruction of contraband

§390.6. Destruction of contraband

All communist propaganda discovered in the state of Louisiana in violation of R.S. 14:390-14:390.8 shall be seized and after proper identification and upon summary order of the district court of proper jurisdiction, destroyed, unless needed for official purposes.

Added by Acts 1962, No. 245, §1.



RS 14:390.7 - Penalties

§390.7. Penalties

Any person who violates any of the provisions of R.S. 14:390-14:390.6 shall be fined not more than ten thousand dollars or imprisoned at hard labor for not more than six years, or both.

Added by Acts 1962, No. 245, §1.



RS 14:390.8 - Short title

§390.8. Short title

R.S. 14:390 through 14:390.7 may be cited as the "Communist Propaganda Control Law."

Added by Acts 1962, No. 245, §1.



RS 14:401 - Demonstrations in or near building housing a court or occupied as residence by judge, juror, witness or court officer

PART V. OFFENSES AFFECTING LAW ENFORCEMENT

§401. Demonstrations in or near building housing a court or occupied as residence by judge, juror, witness, or court officer

A. Whoever, with the intent of interfering with, obstructing, or impeding the administration of justice, or with the intent of influencing any judge, juror, witness, or court officer in the discharge of his duty, pickets or parades in or near a building housing a court of the state of Louisiana, or in or near a building or residence occupied or used by such judge, juror, witness, or court officer, or with such intent uses any sound-truck or similar device or resorts to any other demonstration in or near any such building or residence, shall be fined not more than five thousand dollars or imprisoned not more than one year, or both.

B. Nothing in this Section shall interfere with or prevent the exercise by any court of the state of Louisiana of its power to punish for contempt.

Acts 1950, No. 177, §§1, 2; Acts 2014, No. 791, §7.



RS 14:402 - Contraband defined; certain activities regarding contraband in penal institutions prohibited; penalty; disposition of seized contraband

§402. Contraband defined; certain activities regarding contraband in penal institutions prohibited; penalty; disposition of seized contraband

A. No person shall introduce contraband into or upon the grounds of any state correctional institution.

B. No person shall possess contraband upon the grounds of any state correctional institution.

C. No person shall send contraband from any state correctional institution.

D. "Contraband" as used herein means:

(1) Any controlled dangerous substance as defined in R.S. 40:961 et seq., or any other drug or substance that if taken internally, whether separately or in combination with another drug or substance, produces or may produce a hypnotic effect. The introduction by a person of any controlled dangerous substance as defined in R.S. 40:961 et seq., upon the grounds of any state correctional institution shall constitute distribution of that controlled dangerous substance and shall be subject to the penalties provided in R.S. 40:961 et seq. The provisions of this Paragraph shall not apply to a drug or substance that has been prescribed by a physician, if the drug or substance is in a container issued by the pharmacy or other place of dispensation, the container identifies the prescription number, prescribing physician, and issuing pharmacist or other person, and the container is not concealed upon the body of the person.

(2) A dangerous weapon, or other instrumentality customarily used or intended for probable use as a dangerous weapon or to aid in an escape, unless authorized by the warden of the institution.

(3) Explosives or combustibles, unless authorized by the warden of the institution.

(4) Plans for the making or manufacturing of a dangerous weapon or other instrumentality customarily used or intended for probable use as a dangerous weapon or to aid in an escape, or for the making or manufacturing of explosives or combustibles, or for an escape from an institution, unless authorized by the warden of the institution.

(5) An alcoholic beverage or other beverage which produces or may produce an intoxicating effect, unless authorized by the warden of the institution for employee residential housing areas. However, employee residential housing areas shall not include bachelor officer quarters located within the secure perimeter of the institution. A reasonably small amount of sacramental wine shall be permitted to be brought onto the grounds of a state correctional institution for use by a clergy member only, as part of a religious service.

(6) Stolen property.

(7) Any currency or coin, unless authorized by the warden of the institution.

(8) Any article of food, toiletries, or clothing, unless authorized by the warden of the institution.

(9) Any telecommunications equipment or component hardware, including but not limited to cellular phones, pagers, beepers, global satellite system equipment, subscriber identity module (SIM) cards, portable memory chips, batteries, and chargers, whether or not such equipment may be intended for use in planning or aiding an escape or attempt to escape from any institution, unless authorized by the warden of the institution.

(10) Any sketch, painting, drawing or other pictorial rendering produced in whole or in part by a capital offender, unless authorized by the warden of the institution.

E. It shall be unlawful to possess or to introduce or attempt to introduce into or upon the premises of any municipal or parish prison or jail or to take or send or attempt to take or send therefrom, or to give or to attempt to give to an inmate of any municipal or parish prison or jail, any of the following articles which are hereby declared to be contraband for the purpose of this Section, to wit:

(1) Any currency or coin which is legal tender.

(2) Any stolen property.

(3) Any article of food or clothing.

(4) Any intoxicating beverage or beverages which cause or may cause any intoxicating effects.

(5) Any narcotic or hypnotic or excitive drug or any drugs of whatever kind or nature, including nasal inhalators of any variety, sleeping pills or barbiturates of any variety that create or may create a hypnotic effect if taken internally, or any other controlled dangerous substance as defined in R.S. 40:961 et seq. The introduction by a person of any controlled dangerous substance as defined in R.S. 40:961 et seq., upon the grounds of any municipal or parish prison or jail shall constitute distribution of that controlled dangerous substance and shall be subject to the penalties provided in R.S. 40:961 et seq.

(6) Any firearm or any instrumentality customarily used as a dangerous weapon, including explosives or combustibles, except through regular channels as authorized by the officer in charge of any institution herein, or any plans for the making or manufacturing of such weapons or devices.

(7) Any telecommunications equipment or component hardware, including but not limited to cellular phones, beepers, global positioning satellite system equipment, subscriber identity module (SIM) cards, portable memory chips, batteries, and chargers, whether or not such equipment may be intended for use in planning or aiding an escape or attempt to escape from any institution.

(8) Any equipment, whether professionally made or homemade, intended for use in tattooing.

(9) Any electronic device including but not limited to computers, telephoto equipment, communications equipment, whether modified or not that is intended for use in the planning or aiding in an escape or attempt to escape from any institution.

(10) Any object or instrumentality intended for use as a tool in the planning or aiding in an escape or attempt to escape from any institution.

F. Any contraband which is seized may be destroyed, donated to a charitable organization, or put to lawful use within the institution, unless it is needed as evidence in a criminal prosecution. However, any money seized which is legal tender shall be placed in a fund at the institution at which the money was seized to be used solely for the purchase of contraband detection and escape chase team equipment. A record of the disposition of all contraband shall be maintained.

G. Whoever violates any provision of this Section shall be fined not less than two hundred fifty dollars and not more than two thousand dollars and shall be imprisoned with or without hard labor for not more than five years. Notwithstanding any other law to the contrary, whoever introduces contraband as defined in Paragraph (D)(1) of this Section, upon the grounds of any state correctional institution, or Paragraph (E)(5) of this Section, upon the grounds of any municipal or parish prison or jail, shall be punished in accordance with the penalties for the distribution of the controlled dangerous substance provided in R.S. 40:961 et seq. Any fine collected under the provisions of this Subsection shall be placed in a fund located within the division of probation and parole to be used solely for the purchase of reentry services provided to offenders by the division of probation and parole.

Added by Acts 1958, No. 269, §1. Amended by Acts 1966, No. 538, §1; Acts 1976, No. 241, §1; Acts 1977, No. 326, §1; Acts 1978, No. 731, §1; Acts 1980, No. 365, §1; Acts 1981, No. 282, §1; Acts 1986, No. 989, §1; Acts 1991, No. 191, §1; Acts 2004, No. 602, §1; Acts 2008, No. 102, §1; Acts 2010, No. 505, §1; Acts 2012, No. 727, §1; Acts 2012, No. 799, §1, eff. June 13, 2012; Acts 2013, No. 288, §1, eff. June 14, 2013.



RS 14:402.1 - Taking of contraband to state-owned hospitals unlawful; penalty

§402.1. Taking of contraband to state-owned hospitals unlawful; penalty

A. It shall be unlawful for any person to introduce or attempt to introduce into or upon the grounds or buildings of any state-owned and administered hospital or related facility, except through regular channels as authorized by the administrator of the hospital, any of the following articles which are hereby declared contraband for the purposes of this Part, namely: Any intoxicating beverage or beverage which causes or may cause an intoxicating effect; any narcotic or hypnotic or exciting drug of whatever kind or nature including nasal inhalators of any variety, sleeping pills or barbiturates of any variety that create or may create a hypnotic effect if taken internally; and any firearm or other instrumentality customarily considered a dangerous weapon.

B. Whoever violates any provision of this Section shall upon conviction be imprisoned with or without hard labor for not more than three years.

Added by Acts 1962, No. 383, §1; Acts 2001, No. 403, §1, eff. June 15, 2001.



RS 14:403 - Abuse of children; reports; waiver of privilege

§403. Abuse of children; reports; waiver of privilege

A.(1)(a) Any person who, pursuant to Children's Code Article 609(A), is required to report the abuse or neglect of a child and knowingly and willfully fails to so report shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

(b)(i) Any person who, pursuant to Children's Code Article 609(A), is required to report the sexual abuse of a child, or the abuse or neglect of a child that results in the serious bodily injury, neurological impairment, or death of the child, and the person knowingly and willfully fails to so report, shall be fined not more than three thousand dollars, imprisoned, with or without hard labor, for not more than three years, or both.

(ii) For purposes of this Subparagraph, "serious bodily injury" includes but is not limited to injury involving protracted and obvious disfigurement or protracted loss or impairment of the function of a bodily member, organ, or mental faculty, or substantial risk of death, or injury resulting from starvation or malnutrition.

(2) Any person, any employee of a local child protection unit of the Department of Children and Family Services, any employee of any local law enforcement agency, any employee or agent of any state department, or any school employee who knowingly and willfully violates the provisions of Chapter 5 of Title VI of the Children's Code, or who knowingly and willfully obstructs the procedures for receiving and investigating reports of child abuse or neglect or sexual abuse, or who discloses without authorization confidential information about or contained within such reports shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

(3) Any person who reports a child as abused or neglected or sexually abused to the department or to any law enforcement agency, knowing that such information is false, shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

(4)(a) Notwithstanding the provisions of Paragraph (1) of this Subsection, any person who is eighteen years of age or older who witnesses the sexual abuse of a child and knowingly and willfully fails to report the sexual abuse to law enforcement or to the Department of Children and Family Services as required by Children's Code Article 610, shall be fined not more than ten thousand dollars, imprisoned with or without hard labor for not more than five years, or both.

(b) For purposes of this Paragraph, "sexual abuse" shall include but is not limited to the perpetration or attempted perpetration of R.S. 14:41, 42, 42.1, 43, 43.1, 43.2, 43.3, 46.2, 46.3, 78, 78.1, 80, 81, 81.1, 81.2, 86, 89, or 89.1.

B. In any proceeding concerning the abuse or neglect or sexual abuse of a child or the cause of such condition, evidence may not be excluded on any ground of privilege, except in the case of communications between an attorney and his client or between a priest, rabbi, duly ordained minister or Christian Science practitioner and his communicant.

Acts 1964, No. 116, §§1 to 5. Amended by Acts 1970, No. 636, §1; Acts 1972, No. 556, §1; Acts 1974, No. 384, §1; Acts 1974, No. 596, §1; Acts 1975, No. 737, §1; Acts 1979, No. 664, §1; Acts 1979, No. 769, §1; Acts 1980, No. 495, §1; Acts 1983, No. 529, §1; Acts 1984, No. 690, §1; Acts 1985, No. 864, §1, eff. July 23, 1985; Acts 1985, No. 339, §1, eff. July 9, 1985; Acts 1985, No. 615, §1; Acts 1985, No. 198, §1, eff. July 6, 1985; Acts 1985, No. 658, §1; Acts 1986, No. 428, §1, eff. July 2, 1986; Acts 1986, No. 1006, §1; Acts 1987, No. 626, §1; Acts 1988, No. 437, §1; Acts 1989, No. 595, §1; Acts 1990, No. 439, §1, eff. July 18, 1990; Acts 1992, No. 705, §3, eff. July 6, 1992; Acts 2012, No. 268, §1, eff. May 25, 2012; Acts 2012, No. 614, §1, eff. June 7, 2012; Acts 2016, No. 302, §2.



RS 14:403.1 - Substance abuse in schools; definitions; confidential reports; immunity; penalty

§403.1. Substance abuse in schools; definitions; confidential reports; immunity; penalty

A. The purpose of this Section is to protect teachers, administrators, school support personnel, and employees of the public school systems of this state from liability for damages as a result of reporting substance abuse on school campuses. It is intended that as a result of such reporting, the children attending schools in this state shall not be exposed to substance abuse while on campus, and law enforcement shall be aided in efforts to eradicate substance abuse by students.

B. For the purposes of this Section, the following terms shall mean:

(1) "Person" is any employee of a public school system including, but not limited to, teachers, administrators, school bus drivers, janitors, lunch room workers, maintenance employees, and coaches of athletic teams.

(2) "Student" is any person enrolled at school, including any person so enrolled but on temporary suspension, and any person physically on campus, whether a student or non-student.

(3) "School" is any public elementary or secondary school in the state of Louisiana.

(4) "Campus" is all facilities and property within the boundary of the school property and all vehicles used for public transportation of students.

(5) "Controlled dangerous substance" is any substance regulated or defined in the Uniform Controlled Dangerous Substance Law, Part X, Chapter IV of Title 40 of the Louisiana Revised Statutes of 1950, except where prescribed by a physician and possessed and consumed by the person for whom prescribed.

(6) "Substance Abuse Prevention Team," hereafter sometimes referred to as "the team," is a panel of not less than six members consisting of at least one (a) administrator, (b) teacher, (c) guidance counselor, (d) parent representative, and (e) school support person. The team shall be trained by personnel from the Substance Abuse Prevention Education Program of the Louisiana Department of Education.

In the absence of the availability of a team trained by personnel from the Substance Abuse Prevention Education Program, the principal of a school may establish a substantially similar panel which shall be considered a substance abuse prevention team.

C.(1) Any person having reasonable cause to believe that a student possesses a controlled dangerous substance or an alcoholic beverage on a school campus, under circumstances other than those described in Paragraph (2) of this Subsection, shall report such fact to the principal of the school or to the chairman of the Substance Abuse Prevention Team on a report form prepared by the Department of Education or on a substantially similar form. If the report is to the principal, the principal immediately shall forward it to the chairman of the team.

The team shall discuss the circumstances of the report with the student reported without disclosing the name of the reporting person and shall also meet with the parents of the student reported. The team shall thereafter report to the principal of the school and make recommendations for treatment, counselling, or other appropriate action.

(2) Any person having factual knowledge that a student has manufactured, distributed, or possessed with intent to distribute a controlled dangerous substance shall report such fact to the principal of the school who, upon a finding that there is reasonable cause to believe that the student has manufactured, distributed, or possessed with intent to distribute a controlled dangerous substance, shall report such information to the appropriate law enforcement agency. If the principal determines that there are reasonable grounds to believe the student possessed a controlled dangerous substance but did not manufacture, distribute, or possess with intent to distribute a controlled dangerous substance, he shall refer the matter to the Substance Abuse Prevention Team chairman.

(3) The report required in Paragraphs (1) and (2) of this Subsection shall be written and shall include the name of the person making the report, the name of the student suspected of committing the act so reported, and the specific incident which caused the reporting person to believe the act had occurred. Sufficient detail shall be included to allow the report to be adequately reviewed. When appropriate, the report shall include a behavioral profile of the student since his enrollment in class.

D.(1) The provisions of Subsection C of this Section shall not preclude any person from making a report of conduct to a law enforcement agency when that person has reasonable cause to believe that the manufacture or distribution of a controlled dangerous substance has taken or is taking place and that delay would jeopardize or impair the ability to control the manufacture or distribution of a controlled dangerous substance on a campus.

(2) The provisions of Subsection C of this Section shall not preclude any person from making a report of conduct to a law enforcement agency when that person has reasonable cause to believe that a student on campus is under the influence of alcoholic beverages and that delay would jeopardize or impair the ability to operate the school or result in the student's being a danger to himself or others.

(3) A law enforcement agency receiving a report under the provisions of this Subsection may conduct an investigation of the report. Such investigation may include the administering, upon the school grounds and after consent has been obtained from student's parent or legal tutor, of a breath or urine test for the presence of alcohol or a controlled dangerous substance, if the investigating officer has reasonable cause to believe the student is or recently was on campus while under the influence of alcoholic beverages or a controlled dangerous substance. The methods for the administration and analysis of a breath or urine test under the provisions of this Subsection shall be the same as for chemical testing and analysis authorized under R.S. 32:663. The results of a breath or urine test authorized under this Subsection shall be provided solely to the student, the parent or legal tutor of the student, the principal of the school, and the chairman of the Substance Abuse Prevention Team, and shall not be used as the basis for any disciplinary proceeding against the student. The law enforcement agency may keep a copy of the test results which copy shall not be a public record and shall not be open for public inspection but shall be kept confidential under lock and key and maintained only for internal record keeping purposes to preserve the integrity of said agency's files and shall not be used for any investigative purpose. The test results shall be exempt from the Public Records Act* and shall not be admissible as evidence in any civil or criminal trial, hearing, or other proceeding.

E. All reports filed pursuant to this Section shall be confidential. The identity of the reporting person shall not be disclosed except when the constitution of the State of Louisiana or the United States so requires. All reports shall be exempt from the Public Records Act.

F. Any person who makes a report in good faith, pursuant to Subsections C and D of this Section, shall have immunity from civil liability that otherwise might be incurred. Such immunity shall extend to testimony in any judicial proceeding resulting from such report.

G. The willful failure by a person with permanent status to make a report required by Subsection C of this Section shall constitute willful neglect of duty which may subject the person to dismissal pursuant to R.S. 17:443, R.S. 17:462, R.S. 17:493, R.S. 17:523, or R.S. 17:533, as appropriate. Any person without permanent status may be dismissed for willful neglect of duty under this Section after a hearing in accordance with the procedures set forth in R.S. 17:443.

Added by Acts 1981, No. 861, §1. Acts 1985, No. 828, §1.

*R.S. 44:1 et seq.



RS 14:403.2 - Abuse and neglect of adults

§403.2. Abuse and neglect of adults

A. Any person, who under R.S. 15:1504(A), is required to report the abuse or neglect of an adult and knowingly and willfully fails to so report shall be guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

B. Any person who knowingly and willfully violates the provisions of Chapter 14 of Title 15 of the Louisiana Revised Statutes of 1950, or who knowingly and willfully obstructs the procedures for receiving and investigating reports of adult abuse or neglect, or who discloses without authorization confidential information about or contained within such reports shall be guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

C. Any person who reports an adult as abused or neglected to an adult protection agency as defined in R.S. 15:1503 or to any law enforcement agency, knowing that such information is false, shall be guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

D.(1) Any person who retaliates against an individual who reports adult abuse to an adult protection agency or to a law enforcement agency, shall be guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

(2) For the purposes of this Section, "retaliation" is defined as discharging, demoting, or suspending an employee who reports the adult abuse; or threatening, harassing, or discriminating against the reporter in any manner at any time provided the report is made in good faith for the purpose of helping the adult protection agency or law enforcement agency fulfill its responsibilities as set forth in Chapter 14 of Title 15 of the Louisiana Revised Statutes of 1950.

Added by Acts 1982, No. 519, §1. Acts 1983, No. 98, §1; Acts 1985, No. 181, §1; Acts 1989, No. 703, §§1, 2, eff. July 8, 1989; Acts 1990, No. 534, §1; Acts 1991, No. 408, §1; Acts 1992, No. 975, §1, eff. July 9, 1992; Acts 1995, No. 841, §1; Acts 1997, No. 1183, §1; Acts 1999, No. 338, §1; Acts 2001, No. 1032, §5; Acts 2002, 1st Ex. Sess., No. 80, §1; Acts 2003, No. 244, §1; Acts 2005, No. 306, §1, eff. June 29, 2005; Acts 2008, No. 181, §1, eff. June 13, 2008.



RS 14:403.3 - Reports of missing children; procedures; false reports or communications; penalties

§403.3. Reports of missing children; procedures; false reports or communications; penalties

A.(1) Any state or local law enforcement agency receiving a report of a missing child, or the recovery of a missing child, and having reasonable grounds to believe such report is accurate shall within forty-eight hours after the date of receipt of the report notify each of the following of the fact and contents of such report:

(a) The Department of Health and Human Resources.

(b) The Department of Public Safety and Corrections, if it did not originally receive the report.

(c) The office of the sheriff for the parish in which such report was received, if it did not originally receive the report.

(d) The office of the sheriff for all parishes adjacent to the parish in which such report was received.

(e) The National Crime Information Computer System.

(2) The law enforcement agency may also notify any other appropriate local, state, or federal agency of the fact and contents of such report.

B. No person shall knowingly file a false missing child report with a law enforcement agency.

C. No person shall intentionally communicate false information concerning a missing child, or the recovery of a missing child, to a law enforcement agency when such information is communicated with the specific intent to delay or otherwise hinder an investigation to locate the child.

D. Whoever violates the provisions of Subsection B of this Section shall be fined not more than two thousand dollars or be imprisoned for not more than one year, with or without hard labor, or both.

E. Whoever violates the provisions of Subsection C of this Section shall be imprisoned at hard labor for not more than five years.

Acts 1985, No. 393, §1; Acts 2005, No. 503, §1; Acts 2012, No. 446, §1; Acts 2012, No. 454, §1; Acts 2012, No. 477, §1, eff. June 3, 2012.



RS 14:403.4 - Burn injuries and wounds; reports; registry; immunity; penalties

§403.4. Burn injuries and wounds; reports; registry; immunity; penalties

A. The purpose of this Section is to combat arson through the rapid identification and apprehension of suspected arsonists who may suffer burn injuries during the commission of their crimes. It is the further intent of this Section to provide for a central registry for burn injuries and wounds data from which effective fire and arson prevention and fire safety education programs may be developed.

B. Every case of a burn injury or wound in which the victim sustains second or third degree burns to five percent or more of the body or any burns to the upper respiratory tract or laryngeal edema due to the inhalation of super-heated air, and every case of a burn injury or wound that is likely to or may result in death shall be reported to the office of state fire marshal, code enforcement and building safety, hereinafter sometimes referred to as the "office". The office may notify the appropriate local or state investigatory agency or law enforcement agency of the receipt of such report and its contents.

C.(1) A report shall be made within two hours of the initial examination or treatment of the victim. The report shall be made by the physician attending or treating the case, or by the manager, superintendent, director, or other person in charge whenever such case is treated in a hospital, burn center, sanitarium, or other medical facility. The report may be recorded electronically or in any other suitable manner, by the office of state fire marshal.

(2) The oral report shall contain the following information if known:

(a) Victim's name, address, and date of birth.

(b) Address where the burn injury occurred.

(c) Date and time of the burn injury.

(d) Degree of burns and percent of body burned.

(e) Area of body injured.

(f) Injury severity.

(g) Apparent cause of burn injury.

(h) Name and address of reporting facility.

(i) Name of the attending physician.

D.(1) The office shall maintain a central registry of all reported cases of the treatment or examination of persons with burn injuries or wounds. The registry may be used to provide information to those agencies whose duties include the investigation into possible arson activities.

(2) The office of state fire marshal may adopt rules and regulations as may be necessary in carrying out the provisions of this Section. Specifically such rules shall provide for cooperation with local investigatory and law enforcement agencies and may also authorize law enforcement personnel and the state fire marshal to review those medical records of reported victims that relate to the burn without the consent of the victim.

E. No cause of action shall exist against any person who in good faith makes a report pursuant to this Section, cooperates in an investigation by any agency, or participates in any judicial proceeding resulting from such report.

F. Any person who knowingly files a false report shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 1988, No. 641, §1; Acts 1991, No. 657, §1; Acts 1997, No. 1187, §2; Acts 2014, No. 139, §1.



RS 14:403.5 - Gunshot wounds; mandatory reporting

§403.5. Gunshot wounds; mandatory reporting

A. The purpose of this Section is to aid law enforcement in combating violent crime through the rapid identification and reporting of all gunshot wounds or injuries treated by any medical professionals, practitioners, or associated personnel.

B. In every case of a gunshot wound or injury presented for treatment to a medical professional, practitioner, or associated person, that professional, practitioner, or associated person shall make an oral notification to either the sheriff of the parish in which the wounded person was presented for treatment, or the chief or superintendent of police in the municipality in which the wounded person was presented for treatment immediately after complying with all applicable state and federal laws, rules, and regulations related to the treatment of emergencies and before the wounded person is released from the hospital. A written notation of this action shall be made on the emergency record.

C. The provisions of this Section shall not apply to any wounds or injuries received from the firing of an air gun.

D. Any report of a gunshot wound or injury required to be reported by this Section which does not result in criminal prosecution shall not become public record and shall be destroyed by the law enforcement agency receiving the information.

E. Any person who fails to file a report under this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both. Any person who knowingly files a false report under this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 1997, No. 1309, §1.



RS 14:403.6 - Reporting of neglect or abuse of animals

§403.6. Reporting of neglect or abuse of animals

A. Any state or local law enforcement officer, or any employee of government or of a government contractor who in his professional capacity routinely investigates alleged abuse or neglect or sexual abuse of a child, or abuse or neglect of an adult under the provisions of R.S. 15:1507, who becomes aware of evidence of neglect or abuse of an animal shall report such incident to the law enforcement authority of the governing authority in which the incident has occurred or the local animal welfare authority. The name and identifying information regarding the reporter of animal maltreatment shall be confidential.

B. No person required to report under the provisions of Subsection A of this Section shall knowingly and willfully obstruct the procedures for receiving and investigating a report of abuse or neglect or shall disclose, without authorization, confidential information which was reported.

C. No person shall make a report required by this Section knowing that any information therein is false.

Acts 2001, No. 1136, §1; Acts 2010, No. 861, §6; Acts 2012, No. 811, §4, eff. July 1, 2012.



RS 14:403.7 - Failure to report a missing child

§403.7. Failure to report a missing child

A.(1) A child's caretaker shall report to an appropriate authority that a child is missing within two hours of the expiration of the period provided for in Paragraph (2) of this Subsection.

(2) For purposes of this Subsection, there shall be a presumption that a child is missing and that the child's caretaker knew or should have known that the child is missing when the caretaker does not know the location of the child and has not been in contact with nor verified the location or safety of the child:

(a) With regard to a child over the age of thirteen, for a period of twenty-four hours.

(b) With regard to a child thirteen years of age or younger, for a period of twelve hours.

B. For purposes of this Section:

(1) "Appropriate authority" includes:

(a) A state or local law enforcement agency.

(b) A 911 Public Safety Answering Point as defined in Title 33 of the Louisiana Revised Statutes of 1950.

(2) "Caretaker" means the child's parent, grandparent, legal guardian, or any person who, at the time of the child's disappearance, has physical custody of the child.

(3) "Child" means any person under the age of seventeen years.

(4) "Serious bodily injury" means bodily injury which involves unconsciousness, extreme physical pain, or protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty, or a substantial risk of death.

C. Any person who violates the provisions of Subsection A of this Section shall be punished as follows:

(1) If the child is found dead or determined to be dead, then the offender shall be imprisoned at hard labor for not less than two years nor more than fifty years without benefit of parole, probation, or suspension of sentence, and fined not more than fifty thousand dollars.

(2) If the child has remained missing for a period of more than six months at the time of conviction and not determined to be dead, then the offender shall be imprisoned at hard labor for not less than two years nor more than ten years without benefit of parole, probation, or suspension of sentence, and fined not more than twenty-five thousand dollars.

(3) If the child is determined to have been either physically or sexually abused during the time that the child was missing, then the offender shall be imprisoned at hard labor for not more than ten years without benefit of parole, probation, or suspension of sentence, and fined not more than ten thousand dollars.

(4) If the child is found unharmed, then the offender shall be imprisoned for not more than six months, or fined not more than five hundred dollars, or both.

D. The period of time in which a caretaker is required to report a missing child as provided in Subsection A of this Section shall be suspended for the period of time in which the caretaker is unable to make a report due to circumstances beyond the caretaker's control.

Acts 2012, No. 454, §1; Acts 2012, No. 477, §1, eff. June 3, 2012.



RS 14:403.8 - Failure to report the death of a child

§403.8. Failure to report the death of a child

A. It shall be unlawful for a child's caretaker to fail to report to an appropriate authority the death of a child that occurs while the child is in the physical custody of the caretaker, within one hour of the caretaker's discovery of the child's death or one hour of the caretaker learning of the location of the child's body.

B. For purposes of this Section:

(1) "Appropriate authority" shall include any of the following:

(a) A state or local law enforcement agency.

(b) A 911 Public Safety Answering Point as provided in Title 33 of the Louisiana Revised Statutes of 1950.

(c) The coroner of the parish in which the child's body is located.

(d) Emergency medical personnel.

(2) "Caretaker" shall include the child's parent, grandparent, guardian, or any person who, at the time of the child's death, has physical custody of the child.

(3) "Child" means any person under the age of seventeen years.

C. Whoever violates the provisions of this Section shall be fined not more than five thousand dollars and shall be imprisoned, with or without hard labor, for not more than five years.

D. The period of time in which a caretaker is required to report the death of a child as required by Subsection A of this Section shall be suspended for the period of time in which the caretaker is unable to make a report due to circumstances beyond his control.

Acts 2012, No. 454, §1; Acts 2012, No. 477, §1, eff. June 3, 2012.



RS 14:403.9 - Alcohol consumption; emergency assistance and cooperation; immunity

§403.9. Alcohol consumption; emergency assistance and cooperation; immunity

A. A peace officer shall not take a person into custody based solely on the commission of an offense involving alcohol described in Subsection B of this Section if the peace officer, after making a reasonable determination and considering the facts and surrounding circumstances, reasonably believes that all of the following apply:

(1) The law enforcement officer has contact with the person because the person acting in good faith requested emergency medical assistance for an individual who reasonably appeared to be in need of medical assistance due to alcohol consumption and the person did not illegally provide alcohol to the individual.

(2) The person:

(a) Provided his full name and any other relevant information requested by the peace officer.

(b) Remained at the scene with the individual who reasonably appeared to be in need of medical assistance due to alcohol consumption until emergency medical assistance arrived.

(c) Cooperated with emergency medical assistance personnel and peace officers at the scene.

B. A person who meets the criteria of Subsection A of this Section shall be immune from criminal prosecution for any offense related solely to the possession and consumption of alcohol.

C. A person shall not initiate or maintain an action against a peace officer or the employing state agency or political subdivision based on the officer's compliance or failure to comply with this Section.

D. For the purposes of this Section, "peace officer" shall have the same meaning as defined in R.S. 14:112.1.

Acts 2014, No. 392, §1.



RS 14:403.10 - Drug-related overdoses; medical assistance; immunity from prosecution

§403.10. Drug-related overdoses; medical assistance; immunity from prosecution

A. A person acting in good faith who seeks medical assistance for an individual experiencing a drug-related overdose may not be charged, prosecuted, or penalized for possession of a controlled dangerous substance under the Uniform Controlled Dangerous Substances Law if the evidence for possession of a controlled dangerous substance was obtained as a result of the person's seeking medical assistance, unless the person illegally provided or administered a controlled dangerous substance to the individual.

B. A person who experiences a drug-related overdose and is in need of medical assistance shall not be charged, prosecuted, or penalized for possession of a controlled dangerous substance under the Uniform Controlled Dangerous Substances Law if the evidence for possession of a controlled substance was obtained as a result of the overdose and the need for medical assistance.

C. Protection in this Section from prosecution for possession offenses under the Uniform Controlled Dangerous Substances Law may not be grounds for suppression of evidence in other criminal prosecutions.

Acts 2014, No. 392, §1.



RS 14:403.11 - Administration of opiate antagonists; immunity

§403.11. Administration of opiate antagonists; immunity

A. First responders shall have the authority to administer, without prescription, opiate antagonists when encountering an individual exhibiting signs of an opiate overdose.

B. For the purposes of this Section, a first responder shall include all of the following:

(1) A law enforcement official.

(2) An emergency medical technician.

(3) A firefighter.

(4) Medical personnel at secondary schools and institutions of higher education.

C.(1) Before administering an opioid antagonist pursuant to this Section, a first responder shall complete the training necessary to safely and properly administer an opioid antagonist to individuals who are undergoing or who are believed to be undergoing an opioid-related drug overdose. The training, at a minimum, shall cover all of the following:

(a) Techniques on how to recognize symptoms of an opioid-related overdose.

(b) Standards and procedures for the storage and administration of an opioid antagonist.

(c) Emergency follow-up procedures.

(2) Any first responder administering an opiate antagonist in a manner consistent with addressing opiate overdose shall not be liable for any civil damages as a result of any act or omission in rendering such care or services or as a result of any act or failure to act to provide or arrange for further medical treatment or care for the person involved in said emergency, unless the damage or injury was caused by willful or wanton misconduct or gross negligence.

D. The deputy secretary of public safety services of the Department of Public Safety and Corrections shall develop and promulgate, in accordance with the Administrative Procedure Act, a set of best practices for use by a fire department or law enforcement agency in the administration and enforcement of this Section including but not limited to the training necessary to safely and properly administer an opioid antagonist to individuals who are undergoing or who are believed to be undergoing an opioid-related drug overdose, the standards and procedures for the storage and administration of an opioid antagonist, and emergency follow-up procedures.

Acts 2014, No. 392, §1.



RS 14:404 - Self-mutilation by a prisoner

§404. Self-mutilation by a prisoner

A. Self-mutilation by a prisoner is the intentional infliction of injuries to himself by a prisoner incarcerated in any state penitentiary or any local penal or correctional institution or while in the lawful custody of a peace officer, or the procuring or permitting of another person to inflict injury on such prisoner by means of shooting, stabbing, cutting, applying chemicals or other substances to the body, drinking or eating poisonous or toxic substances, or in any manner, when such results in permanent or temporary injury.

B. Whoever commits the crime of self-mutilation by a prisoner shall be imprisoned at hard labor for a term not exceeding two years. Any sentence imposed under this Section shall run consecutively to any other sentence being served by the offender at the time of the offense.

Added by Acts 1966, No. 85, §1. Amended by Acts 1977, No. 456, §1; Acts 1997, No. 179, §1.



RS 14:405 - Unlawful establishment of accounts on Internet-based social networking websites by inmates

§405. Unlawful establishment of accounts on Internet-based social networking websites by inmates

A. It shall be unlawful for any offender who is incarcerated and who is sentenced to the legal custody of the Department of Public Safety and Corrections to establish or maintain an account on any Internet-based, social networking website.

B. "Social networking website" means an Internet-based website that has any of the following capabilities:

(1) Allows users to create web pages or profiles about themselves that are available to the general public or to any other users.

(2) Offers a mechanism for communication among users, such as a forum, chat room, electronic mail, or instant messaging.

C. Whoever violates any of the provisions of this Section shall be fined not more than five hundred dollars, or imprisoned not more than thirty days, or both.

Acts 2011, No. 312, §1.



RS 14:501 - Killing or injuring a person while hunting; penalty for failure to render aid

PART VI. OFFENSES AGAINST THE PERSON

§501. Killing or injuring a person while hunting; penalty for failure to render aid

Whoever, while taking any bird or mammal, kills or injures another person by the use of any firearm, bow and arrow, spear, slingshot, or other weapon or device used in such taking, and who knowingly either abandons such person or fails to render to such injured person all necessary aid possible under the circumstances, shall be punished by a fine of not more than five hundred dollars.

Acts 1962, No. 446, §1.



RS 14:511 - Loansharking; penalty

PART VII. LOANSHARKING

§511. Loansharking; penalty

A. A person is guilty of loansharking when he knowingly solicits, or receives any money or anything of value, including services, as interest or compensation for a loan, or as forbearance of any right to money or other property, at a rate exceeding forty-five percentum per annum or the equivalent rate for a longer or shorter period. This Section shall not apply to any transaction under Title 6, Title 9, or Sections 1751 through 1770 of Title 37 of the Louisiana Revised Statutes of 1950 or under R.S. 9:3500.

B. Whoever commits the crime of loansharking is guilty of a felony and shall be punished by a fine of not more than ten thousand dollars or imprisoned for not less than one year nor more than five years with or without hard labor, or both.

C. For the purposes of this Part, the term "person" shall mean any individual, partnership, corporation, or combination of individuals.

Added by Acts 1979, No. 165, §1; Acts 1986, No. 878, §1; Acts 2004, No. 743, §3, eff. Jan. 1, 2005.



RS 14:512 - Aggravated loansharking; penalty

§512. Aggravated loansharking; penalty

A. A person is guilty of aggravated loansharking when, in the commission of loansharking or any attempt thereof, he engages in acts which do injury to the person or property of another, or which places that other person in fear that such injury will be done.

B. Whoever commits the crime of aggravated loansharking is guilty of a felony and shall be punished by a fine of not more than twenty thousand dollars or imprisoned for not less than five nor more than thirty years with or without hard labor, or both.

Added by Acts 1979, No. 165, §1.



RS 14:513 - Possession of loanshark records; penalty

§513. Possession of loanshark records; penalty

A. A person is guilty of possession of loanshark records when, with knowledge of the contents thereof, he possesses any writing, paper, instrument or article used to record loansharking transactions.

B. Whoever commits the crime of possession of loanshark records shall be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned for not more than one year, or both.

Added by Acts 1979, No. 165, §1.






TITLE 15 - Criminal Procedure

RS 15:21 - TITLE 15 CRIMINAL PROCEDURE

TITLE 15

CRIMINAL PROCEDURE

CHAPTER 1. CODE OF CRIMINAL PROCEDURE ANCILLARIES

CODE TITLE I. PRELIMINARY PROVISIONS

AND GENERAL POWERS OF COURTS [BLANK]

CODE TITLE II. DISTRICT ATTORNEY AND

ATTORNEY GENERAL

§21. Repealed by Acts 1983, No. 609, §1.



RS 15:22 - Repealed by Acts 1992, No. 315, 1, eff. June 17, 1992.

§22. Repealed by Acts 1992, No. 315, §1, eff. June 17, 1992.



RS 15:30 - Returns

CODE TITLE III. THE CORONER AND OTHER OFFICERS

§30. Returns

Unless otherwise provided by law, a sheriff, marshal, constable or other officer or person who serves a subpoena, summons, writ, notice, order or other process of a court, of a jury commission or of a coroner shall make a return showing the date and manner in which service was made. The return shall become part of the record and shall be considered prima facie correct. Failure to make such return shall not invalidate the service.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967.



RS 15:31 - Confiscation and destruction of gambling devices

§31. Confiscation and destruction of gambling devices

A.(1) All law enforcement officers of municipal police forces, sheriffs' departments, and the division of state police are hereby authorized and empowered and it is made mandatory and compulsory on their part to confiscate and immediately destroy all gambling devices or machines used for gambling that come to their attention.

(2) Any gaming device or equipment in possession of a licensed manufacturer, seller, distributor, transporter, or repairman in this state shall not be subject to confiscation and destruction unless such device or equipment is being used for unlawful gambling activities. If such confiscated device or equipment is considered an antique under Louisiana law, the device may be sold and such proceeds shall go to the office of state police fund as provided in R.S. 47:7001.

B. As used in this Section the term "gambling device" means:

(1) any slot machine; or (2) any machine, mechanical or electronic device of any sort whatsoever with a cash automatic payout device; or (3) a pinball or other ball machine, mechanical or electronic device equipped with a mechanism to release the number of free games or replays and a mechanism to record the free games or free plays so released.

C. Whenever any other machine, mechanical or electronic device, including but not limited to roulette wheels and similar devices, designed and manufactured primarily for use in connection with gambling, and (1) which, when operated, may deliver, as the result of the application of an element of chance, any money or property, or (2) by the operation of which a person may become entitled to receive, as the result of the application of an element of chance, any money or property, is used to conduct gambling, then following the conviction of any person for the crime of gambling by use of any such machine or device, the court wherein the verdict of guilty was returned shall order the immediate destruction of the machine or device by the proper law enforcement agency of the parish wherein the machine or device was used for gambling.

D. Whenever any machine or other mechanical or electronic device of any kind whatsoever, not designed and manufactured primarily for use in connection with gambling, including specifically but not limited to coin-operated bowling games, shuffle alleys, mechanical baseball games, pinball games, mechanical guns, electronic ray guns, digger type machines, iron claws, and all similar types of coin-operated games, is used to conduct gambling, then following the conviction of any person for the crime of gambling by use of any such machine or device, the court wherein the verdict of guilty was returned shall order the immediate destruction of the machine or device by the proper law enforcement agency of the parish wherein the machine or device was used for gambling.

E. The ownership of a federal gambling stamp for any machine or device, other than a machine commonly known as an "iron claw" or a "digger" machine, shall be absolute proof of its use for purposes of gambling, and neither the State of Louisiana nor any subdivision, agency, agent or enforcement officer shall be liable civilly or criminally for the destruction of any gambling device or gambling machine for which a federal gambling stamp has been issued.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967; Amended by Acts 1972, No. 130, §1, eff. Jan. 1, 1973; Acts 1987, No. 443, §2.



RS 15:31.1 - Antique slot machines

§31.1. Antique slot machines

A. For the purposes of this Section, a slot machine is an antique if at least twenty-five years have elapsed since it was manufactured.

B. Notwithstanding any provisions of Section 31 of this Title, or R.S. 14:90.1, or any other provisions of law to the contrary, an antique slot machine may be owned and possessed in this state and shall not be subject to confiscation or destruction without a judgment of court as provided in this Section, but may be seized as evidence when operated for unlawful gambling purposes.

C. An antique slot machine, antique gambling device, or antique gaming machine seized as evidence in connection with unlawful gambling shall not be destroyed, altered, or sold until the owner has been afforded a reasonable opportunity to present testimony and other evidence in court that his antique slot machine was not operated for unlawful gambling, and until the court determines by a final and definitive judgment that such slot machine was operated for unlawful gambling, in which event the court shall order the destruction of the slot machine. Otherwise, if the judgment is in favor of the owner, such antique slot machine shall be returned to its owner.

D. An antique slot machine may be owned, possessed, used, and operated in this state under the following conditions:

(1) Within a private dwelling, an antique slot machine may be owned, possessed, used, and operated, provided the operation of the machine is for the purpose of fostering esthetic interest, and the use of the machine does not subject a person to loss of money or property on the element of chance of winning money or property as a result.

(2) An antique slot machine may be offered for sale except at a place licensed to sell alcoholic beverages. When a machine is offered for sale it may be operated and used, provided a prospective buyer is not subjected to loss of money or property on the element of chance of winning money or property as a result.

(3) An antique slot machine, as an item of historic interest, may be presented for public viewing and inspection at any place, provided it is sealed and locked such that it is rendered inoperable and all openings for coin deposits and payouts are blocked.

E. It is the purpose of this Section to protect and foster the collection and restoration of antique slot machines not used for gambling purposes, due to their esthetic value and importance in Louisiana history.

Added by Acts 1981, No. 738, §1, eff. July 23, 1981. Amended by Acts 1982, No. 214, §1; Acts 1990, No. 987, §1.



RS 15:32 - Disposition of money used as evidence in criminal cases

§32. Disposition of money used as evidence in criminal cases

Whenever any money used as evidence of a crime in criminal cases and thereafter deposited with the clerk of the district court is not disposed of by the district attorney or the district judge within five years after final disposition of the case, the clerk of the district court shall remit all of such funds to the governing authority of the parish to be placed to the credit of the general fund of the parish.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967.



RS 15:33 - Confiscation and destruction of criminal instruments

§33. Confiscation and destruction of criminal instruments

A.(1) All law enforcement officers are hereby authorized to confiscate and dispose of any criminal instrument in accordance with the procedures provided for in R.S. 15:41.

(2) If the criminal instrument is a firearm, it shall be disposed of in accordance with the provisions of R.S. 40:1798.

B. For purposes of this Section:

(1) "Criminal instrument" refers to anything specially designed, made, adapted for use, or actually used in the commission of an offense, regardless of whether the possession, manufacture, or sale of the thing itself is unlawful and shall be considered contraband for purposes of Article I, Section 4 of the Constitution of Louisiana.

(2) "Law enforcement officer" means any officer, as defined in R.S. 40:2402, and includes any constable, marshal, deputy marshal, sheriff, deputy sheriff, local or state police officer, commissioned wildlife enforcement agent, federal law enforcement officer, jail or prison guard, judge, attorney general, assistant attorney general, attorney general's investigator, inspector general, inspector general's investigator, district attorney, assistant district attorney, or district attorney's investigator.

C. The provisions of this Section shall apply only to criminal instruments which are not to be used as evidence, are no longer needed as evidence, or are no longer necessary for judicial proceedings.

Acts 2010, No. 363, §1.



RS 15:41 - Disposition of property seized in connection with criminal proceedings

CODE TITLE IV. SEARCH WARRANTS

§41. Disposition of property seized in connection with criminal proceedings

A. If there is a specific statute concerning the disposition of the seized property, the property shall be disposed of in accordance with the provisions thereof.

B. If there is no such specific statute, the following governs the disposition of property seized in connection with a criminal proceeding, which is not to be used as evidence or is no longer needed as evidence:

(1) The seized property shall be returned to the owner, unless a statute declares the property to be contraband, in which event the court shall order the property destroyed if the court determines that its destruction is in the public interest; otherwise, Paragraph (2) of this Section shall apply.

(2) If the seized property is contraband, and the court determines that it should not be destroyed, or if the owner of noncontraband property does not claim it within six months after its seizure, the court shall order:

(a) A sale of the property at a nonjudicial public sale or auction, if the court concludes that such a sale will probably result in a bid greater than the costs of the sale. The proceeds of the sale shall be administered by the court and used exclusively for the maintenance, renovation, preservation, or improvement of the court building, facilities, or records system.

(b) If the court concludes that the cost of a public sale would probably exceed the highest bid, the court may order the property transferred to a public or a nonprofit institution or destroyed or may make such other court ordered disposition as it deems appropriate.

C. Where the release of seized property is sought by a person claiming to be the owner, it shall be released only upon motion contradictorily with the clerk of court. In all other cases the court may either render an ex parte order for the disposition of the property as herein provided on motion of any interested person, or on its own motion, or the court may require a motion contradictorily with the apparent owner or the person in possession of the property at the time of the seizure.

D. Notwithstanding any provision of law to the contrary, an official criminalistics laboratory may destroy any controlled dangerous substance, controlled dangerous substance paraphernalia, or both, in its possession without an order of court after a period of five years from the date of seizure. Any criminalistics laboratory intending to destroy a controlled dangerous substance, controlled dangerous substance paraphernalia, or both, pursuant to this Subsection shall give the seizing agency and the district attorney thirty days notice prior to such destruction. In the case that the seizing agency or the district attorney object to such destruction, no destruction shall occur.

Acts 1983, No. 300, §1; Acts 1987, No. 614, §1; Acts 1989, No. 479, §1; Acts 1999, No. 1195, §1.



RS 15:42 - News media, restrictions on search warrants

§42. News media, restrictions on search warrants

A. No search warrant shall issue directing the seizure of property belonging to, or directing the search of the premises occupied by, any person engaged in the business of collecting, writing, editing, or disseminating news through a news media unless there is probable cause, established by affidavit, to believe that such person or an employee thereof has committed a criminal offense and that the search or seizure is directed toward that offense.

B. As used in this Section, "news media" means newspapers or other periodicals issued at regular intervals, press associations, wire services, radio, and television.

Added by Acts 1981, No. 46, §1.



RS 15:43 - Attorneys; restrictions on search warrants

§43. Attorneys; restrictions on search warrants

A. The court may issue a subpoena when requested by either the defendant or the state, as provided for in Code of Criminal Procedure Articles 731 through 737, when an attorney is believed to be in possession of evidence of the commission of a crime by a client or a third party. In response to the subpoena, the attorney may assert any objection or privilege he may have under law, and the court shall, after hearing, grant or deny the objection or privilege in accordance with law.

B. A search warrant may issue, directing the seizure of property belonging to a client of an attorney which is in the possession of such attorney, or directing the search of the premises occupied by the attorney, on probable cause, established by affidavit, that the attorney or his employee has committed a criminal offense and that the search or seizure is directed toward obtaining evidence relative to that offense.

C. No search warrant shall issue directing the seizure of property belonging to a client of an attorney which is in the possession of an attorney, or directing the search of the premises occupied by the attorney, except under the circumstances provided for in Subsection B.

Added by Acts 1982, No. 426, §1.



RS 15:81 - Bond for release for violation of municipal ordinances; parole or release of prisoners; penalty

CODE TITLE V. ARREST (BLANK)

CODE TITLE VI. EXTRADITION (BLANK)

CODE TITLE VII. PRELIMINARY EXAMINATION (BLANK)

CODE TITLE VIII. BAIL

§81. Bond for release for violation of municipal ordinances; parole or release of prisoners; penalty

A. At the earliest practicable time after arrest of a person imprisoned or detained for violation of any ordinance of any village, town, city, or municipality, an order admitting to bail shall be made. Upon execution of the bond in due form and with proper surety, the arrested person shall be released pending trial.

B. Except as provided for in Subsection H of this Section in municipalities or wards in which a city court or parish court vested with criminal jurisdiction exists, no bond for release shall exceed one hundred dollars. In municipalities having criminal jurisdiction, it shall not exceed twenty-five hundred dollars.

C. A person unable to furnish other surety may deposit the amount of the bond in cash. The officer taking the money shall give him a receipt for the deposit. Upon his appearance before any court in compliance with the condition of the bond, the money deposited shall be refunded to him.

D. Within one-half hour after arrest, the captain, police clerk, or arresting officer of the station where the person is being detained shall have the name of the arrested person placed on a placard visible for public display in the main office of the police station. The placard must be presented to any and all persons inquiring or requesting a view or perusal of it.

E. The parole or release from custody of any person arrested or detained for violation or alleged violation of an ordinance of any village, town, city, or other municipality shall be executed in accordance with the provisions of this Section. A municipality, by ordinance, may specifically grant the power of parole and release to the presiding judges and officers of its municipal courts.

F. In the city of New Orleans, the parish parole officer of the state committee on parole and each of the members of the jury commission of the parish in which the municipality is located shall have the power to parole and release persons arrested or detained for alleged violation of any of such municipalities' ordinances.

G. Whoever violates or advises, consents, aids, or abets in the violation of this Section shall be fined not less than one hundred dollars nor more than five hundred dollars or imprisoned for not less than sixty days nor more than twelve months, or both.

H.(1) In the Municipal Court of New Orleans, no bond for release shall exceed thirty thousand dollars.

(2) In matters within the criminal jurisdiction of the mayor's court in the city of Kenner, no bond for release shall exceed twenty-five hundred dollars.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967. Amended by Acts 1981, No. 848, §1, eff. Aug. 2, 1981; Acts 1999, No. 266, §1; Acts 1999, No. 557, §1; Acts 2011, 1st Ex. Sess., No. 18, §1; Acts 2012, No. 118, §1; Acts 2012, No. 714, §8.



RS 15:82 - Guaranteed arrest bond certificates as cash bail; forfeiture; sureties

§82. Guaranteed arrest bond certificates as cash bail; forfeiture; sureties

A. A guaranteed arrest bond certificate with respect to which a fidelity and surety company has become surety as provided in Subsection B of this Section, when posted by the person whose signature appears thereon, shall be accepted in lieu of cash bail in an amount not to exceed two hundred dollars, as a bail bond, to guarantee the appearance of such person in any court in this state at such time as may be required by the court, when such person is arrested for violation of any motor vehicle law of this state or ordinance of any municipality or parish in this state, except for the offense of driving while intoxicated or for any felony, and the alleged violation was committed prior to the date of expiration shown on such guaranteed arrest bond certificate.

Any such guaranteed arrest bond certificate so posted as a bail bond in any court in this state shall be subject to the forfeiture and collection provisions of law applicable to a bail bond, except that any judgment forfeiting a guaranteed arrest bond certificate rendered under said forfeiture and collection provisions shall, at any time within thirty days after rendition, be set aside upon the surrender, or the appearance and trial and conviction or acquittal of the defendant, or upon a continuance granted upon motion of the district attorney after such appearance.

B. Any domestic or foreign insurance company which has qualified to transact fidelity and surety insurance business in this state may, in any year, become surety in an amount not to exceed two hundred dollars with respect to each guaranteed arrest bond certificate issued in such year by an automobile club, automobile association or insurance company authorized to transact automobile liability insurance business within this state or by the fidelity and surety company itself.

The term "guaranteed arrest bond certificate," as used herein, means a printed card or other certificate issued by an automobile club, automobile association, insurance company authorized to transact automobile liability insurance business within this state, or an insurance company authorized to transact fidelity and surety insurance business within this state to any of its members or insureds, which is signed by such member or insured, and contains a printed statement that a fidelity and surety company authorized to do business in this state guarantees the appearance of the person whose signature appears on the card or certificate, and that such company will, in the event of the failure of said person to appear in court at the time of trial, pay any fine or forfeiture imposed on such person in an amount not to exceed two hundred dollars.

The issuance of a "guaranteed arrest bond certificate," as hereinabove defined, by an automobile club, automobile association or insurance company not authorized to transact fidelity and surety insurance business in this state shall not be construed as engaging in fidelity and surety insurance business in this state by such automobile club, automobile association or insurance company.

Acts 1966, No. 290, §1.



RS 15:83 - Bail bond contracts

§83. Bail bond contracts

A. As criminal bail bonds are contractual and civil in nature, their creation and enforcement are governed both by the laws applicable to civil contracts and by the laws set forth in the statutes and code articles governing criminal procedure.

B. The surety, when entering into a criminal bail bond obligation, must consider the risks of his undertaking and assume those risks reasonably foreseeable.

C.(1) The surety is not liable for his failure to perform when it is caused by a fortuitous event that makes performance impossible. A surety is, however, liable for his failure to perform when he has assumed the risk of such a fortuitous event.

(2) A fortuitous event is one that, at the time the contract was made, could not have been reasonably foreseen by the surety.

(3) A declaration of a disaster which qualifies for relief and assistance under Chapter 68 of Title 42 of the United States Code, the "Robert T. Stafford Disaster Relief and Emergency Assistance Act," meets the definition of a fortuitous event.

Acts 2006, No. 466, §1, eff. June 15, 2006.



RS 15:84 - REPEALED BY ACTS 1993, NO. 834, 6, EFF. JUNE 22, 1993.

§84. REPEALED BY ACTS 1993, NO. 834, §6, EFF. JUNE 22, 1993.



RS 15:85 - Failure to satisfy judgment of bond forfeiture

§85. Failure to satisfy judgment of bond forfeiture

A. If a defendant fails to appear after January 1, 2017, and a judgment of bond forfeiture rendered against a commercial surety company has not been satisfied, nor has a suspensive appeal been timely perfected, the prosecuting attorney may file with the court, in the parish where the bail undertaking is forfeited, a rule to show cause why that commercial surety company should not be prohibited from executing criminal bail undertakings before the court issuing the judgment of bond forfeiture.

B. At the rule to show cause, the court may consider only issues which would interrupt the enforceability of the judgment. The court may issue an order enjoining the commercial surety company from posting criminal bail undertakings before the court issuing the judgment of bond forfeiture if the judgment has not been satisfied within ten days and if the court finds all of the following:

(1) A defendant failed to appear after January 1, 2017, and a judgment of bond forfeiture has been rendered against the commercial surety.

(2) Proper notice pursuant to Code of Criminal Procedure Article 339 has been mailed.

(3) The defendant has not been surrendered, constructively surrendered, nor appeared within one hundred eighty days of the execution of the certificate that notice of warrant for arrest was sent.

(4) The time delays for taking a suspensive appeal, as set forth in Code of Civil Procedure Article 2123, have run and no suspensive appeal has been taken.

(5) The judgment of bond forfeiture has not been satisfied by payment.

C. The burden of proof at the hearing shall be upon the commercial surety by a preponderance of evidence and shall be limited to documents contained in the official court record where the judgment was rendered. The surety company may use evidence not contained in the record to show that it did not receive notice of the signing of the judgment of bond forfeiture.

Acts 1966, No. 311 §2, eff. Jan. 1, 1967. Amended by Acts 1976, No. 579, §1; Acts 1979, No. 786, §1; Acts 1980, No. 639, §1; Acts 1982, No. 357, §1; Acts 1987, No. 728, §2; Acts 1987, No. 923, §1; Acts 1989, No. 191, §1; Acts 1990, No. 92, §1; Acts 1990, No. 520, §1; Acts 1993, No. 834, §4, eff. June 22, 1993; Acts 1994, 3rd Ex. Sess., No. 52, §3, eff. Sept. 1, 1994; Acts 1997, No. 813, §1; Acts 1997, No. 815, §1; Acts 2001, No. 107, §1; Acts 2006, No. 466, §1, eff. June 15, 2006; Acts 2006, No. 699, §1; Acts 2006, No. 735, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2010, No. 710, §2; Acts 2010, No. 914, §3; Acts 2016, No. 613, §2, eff. Jan. 1, 2017.

NOTE: Section 2 of Acts 2006, No. 699, provides that the provisions of the Act shall apply only to actions filed on or after Aug. 15, 2006. Actions pending before Aug. 15, 2006, shall be governed by prior law.



RS 15:85.1 - Posting of criminal bond; fee assessed

§85.1. Posting of criminal bond; fee assessed

A.(1) There shall be a fee in the amount of fifteen dollars assessed in connection with the issuance of every criminal bond posted within each parish. The fee shall be collected by the sheriff of each parish from every person seeking release by means of a criminal bond, or their designated representative.

(2) The proceeds from cases in which the criminal prosecution has been concluded shall be distributed on a quarterly basis as follows:

(a) Seven dollars shall be remitted to the office of the district attorney of the parish, or to the office of the city or municipal prosecutor in cases where the municipality is responsible for the prosecution.

(b) Two dollars shall be remitted to the district public defender office which provides services to the parish.

(c) Two dollars shall be remitted to the criminalistics laboratory which performs the majority of the crime lab services for the parish in accordance with the provisions of Subsection B of this Section.

(d) Two dollars shall be remitted to the office of the clerk of court for the parish, except in the parish of Orleans where two dollars shall be remitted to the office of the clerk of the criminal district court, or to the office of the city or municipal clerk of court in cases where the municipality is responsible for the prosecution.

(e) Two dollars shall be retained by the sheriff of the parish.

B. That portion of the fee remitted to the criminalistics laboratory in accordance with the provisions of Paragraph (A)(2) of this Section shall be remitted to the laboratory which provides the majority of the necessary crime lab services to the parish in which the fee is collected. There shall be a crime lab committee created in each parish charged with determining, on a quarterly basis, which criminalistics laboratory shall receive the proceeds of the fees collected. The crime lab committee shall consist of the sheriff, the chief judge, and the district attorney of that parish.

C. Any person found not guilty or any person against whom criminal charges are brought and thereafter dismissed may petition the district court for a refund of the fee assessed pursuant to the provisions of this Section.

Acts 2003, No. 942, §1; Acts 2004, No. 830, §1; Acts 2004, No. 852, §2, eff. July 12, 2004; Acts 2007, No. 307, §2.



RS 15:85.2 - Posting of criminal bonds in parishes of Iberia, St. Mary, and St. Martin; fee assessed

§85.2. Posting of criminal bonds in parishes of Iberia, St. Mary, and St. Martin; fee assessed

A. A fee of twelve dollars shall be assessed for every criminal bond posted in the parishes of Iberia, St. Mary, and St. Martin. Any person seeking release by means of a criminal bond in these parishes, or their designated representative, shall pay the fee to the sheriff of that parish who shall deposit the funds in the Sixteenth Judicial District Attorney Early Intervention Fund.

B. If the district attorney declines to prosecute a person who has paid this fee or the prosecution results in an acquittal, dismissal, or granting of a motion to quash, then the person who paid the fee shall be entitled to a refund after submitting a request for a refund of the fee to the district court within twenty days of the final disposition of the case. The district attorney shall refund the fee within twenty days after receiving notice of the court's order granting the request for a refund.

Acts 2004, No. 852, §2, eff. July 12, 2004.



RS 15:85.3 - Posting of criminal bonds; Denham Springs Marshal's Office; additional fee assessed

§85.3. Posting of criminal bonds; Denham Springs Marshal's Office; additional fee assessed

A. An additional fee of twenty dollars shall be assessed for every criminal bond posted in the city court of Denham Springs. This fee shall be in addition to any other fees or fines as provided by law. Any person seeking release by means of a criminal bond, or his designated representative, shall pay the fee to the marshal for the Denham Springs City Court who shall deposit the funds in the marshal's general fund for the city court of Denham Springs.

B. The monies collected pursuant to the provisions of Subsection A of this Section shall be used to supplement the operational expenses of the marshal's office for the city court of Denham Springs. The expenditure of the funds shall be at the sole discretion of the marshal of the court.

C. Any person found not guilty or any person against whom criminal charges are brought and thereafter dismissed may petition the city court of Denham Springs for a refund of the fee assessed pursuant to the provisions of this Section.

D. The assessment and disposition of any funds pursuant to this Section shall not affect the responsibilities of the city and parish governing authority provided by law for the financing of the marshal's office of the city court of Denham Springs.

Acts 2012, No. 81, §1.



RS 15: 85.4 - Posting of criminal bonds; Baton Rouge City Constable's Office; additional fee assessed

§85.4. Posting of criminal bonds; Baton Rouge City Constable's Office; additional fee assessed

A. An additional fee of thirty-five dollars shall be assessed for every criminal bond posted in the City Court of Baton Rouge. This fee shall be in addition to any other fees or fines provided by law. Any person seeking release by means of a criminal bond, or his designated representative, shall pay the fee to the constable for the Baton Rouge City Court who shall deposit the funds in the constable's fund for the City Court of Baton Rouge.

B. The monies collected pursuant to the provisions of Subsection A of this Section shall be used to supplement the operational expenses of the Baton Rouge City Constable's Office. The expenditure of the funds shall be at the sole discretion of the constable of the court.

C. If the prosecuting attorney declines to prosecute a person who has paid this fee or the prosecution results in an acquittal, dismissal, or granting of a motion to quash, then the person who paid the fee shall be entitled to a refund after submitting a request for a refund of the fee to the city court within thirty days of the final disposition of the case. The constable's office shall refund the fee within thirty days after receiving notice of the court's order granting the request for a refund.

D. The assessment and disposition of any funds pursuant to this Section shall not affect the responsibilities of the city and parish governing authority provided by law for the financing of the constable's office of the City Court of Baton Rouge.

Acts 2013, No. 169, §1.



RS 15:86 - Forfeiture of cash, checks, or securities and discharge of the bail undertaking

§86. Forfeiture of cash, checks, or securities and discharge of the bail undertaking

A. When the court declares a forfeiture of cash, a check, a negotiable bond, or a money order which has been deposited as bail, the court shall order the disposition of such security in satisfaction of the bail obligation.

B. When the bail undertaking is discharged, the court shall order the security returned to the depositor. Upon presentation of a certified copy of the order, the custodian of the security shall pay or deliver it to the person named therein or to his order.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967; Acts 2010, No. 914, §3.



RS 15:86.1 - Unclaimed bail bonds; disposition; return to owner

§86.1. Unclaimed bail bonds; disposition; return to owner

A. Notwithstanding any other provision of law to the contrary, any sheriff having possession or control of cash bail bonds which have been discharged and which remain unclaimed for more than three years, or which belong to an owner who is unknown or who has not been heard from for more than three years, shall deposit the same into the general fund of the sheriff, and thereafter the sheriff shall assume liability therefor. However, in the parishes of Caddo, East Baton Rouge, Bossier, and St. Mary, the sheriff shall pay such funds to the treasurer of the governing authority, who shall collect and receive this money and deposit it to the credit of the general fund, and thereafter the sheriff shall be relieved of all liability therefor.

B. Any owner who claims a cash bail bond which has been deposited in the general fund of the sheriff or, in Caddo, East Baton Rouge, Bossier, and St. Mary parishes, in the governing authority's general fund, pursuant to this Section shall be reimbursed from the sheriff's general fund or said governing authority's general fund upon establishing his claim thereto by a judgment of a court of competent jurisdiction. Upon being presented with a certified copy of the judgment, the sheriff or, in Caddo, East Baton Rouge, Bossier, and St. Mary parishes, the treasurer, shall draw a warrant and pay out of the general fund of the sheriff or, in Caddo, East Baton Rouge, Bossier, and St. Mary parishes, the general fund of the governing authority, the amount of the judgment.

Added by Acts 1970, No. 349, §1. Amended by Acts 1981, No. 875, §1; Acts 1982, No. 631, §1; Acts 2011, No. 151, §1.



RS 15:86.2 - City Court of Thibodaux; unclaimed bail bonds; disposition; return to owner

§86.2. City Court of Thibodaux; unclaimed bail bonds; disposition; return to owner

A. Notwithstanding any other provision of law to the contrary, the City Court of the city of Thibodaux having in its control or possession cash bail bonds which have been discharged and which remain unclaimed for more than three years, or which belong to an owner who is unknown or has not been heard from for more than three years, shall pay the same, in cases involving the violation of state law, to the treasurer of the governing authority of Lafourche Parish for deposit in the criminal court's fund of the parish, or in cases involving a violation of a city ordinance, to the trustee of public finance or director of finance of the governing authority for the city of Thibodaux for deposit in the general fund of the city of Thibodaux, and in both instances thereafter the City Court of Thibodaux shall be relieved of all liability therefor.

B. Where the cash bail bond involves the violation of a state law the treasurer of the governing authority of Lafourche Parish shall collect and receive this money and shall deposit it to the credit of the Lafourche Parish criminal court's fund. Where the cash bail bond involves the violation of a city ordinance, the trustee of public finance or director of finance of the governing authority for the city of Thibodaux shall collect and receive this money and shall deposit it to the credit of the general fund of the city of Thibodaux.

C. Any owner who claims a cash bail bond which has been deposited in either the Lafourche Parish general fund or the criminal court's fund of the city of Thibodaux pursuant to this Section shall be reimbursed from the general fund or the criminal court's fund involved, upon establishing his claim thereto by a judgment of a court of competent jurisdiction. Upon being presented with a certified copy of the judgment either the parish treasurer or the trustee of public finance or director of finance, as the case may be, shall draw a warrant and pay out of the appropriate general fund the amount of the judgment without the necessity of an appropriation by the respective governing authority.

Added by Acts 1974, No. 402, §1.



RS 15:86.3 - City courts: unclaimed bail bonds; disposition; return to owner

§86.3. City courts: unclaimed bail bonds; disposition; return to owner

A. Notwithstanding any other provision of law to the contrary, any city court having in its control or possession cash bail bonds which have been discharged and which remain unclaimed for more than three years, after notice by certified mail, or which belong to an owner who is unknown or has not been heard from for more than three years, shall pay the same, in cases involving the violation of state law, to the treasurer of the governing authority of the parish in which the city court is located for deposit in the criminal court's fund of the parish, or in cases involving a violation of a city ordinance, to the treasurer or chief financial officer of the city for deposit in the general fund of the city, and in both instances thereafter the city court shall be relieved of all liability therefor.

B. If the cash bail bond involves the violation of a state law the treasurer of the governing authority of the parish in which the city court is located shall collect and receive this money and shall deposit it to the credit of the parish's criminal court's fund. If the cash bail bond involves the violation of a city ordinance, the treasurer or chief financial officer of the city shall collect and receive this money and shall deposit it to the credit of the general fund of the city.

C. Any owner who claims a cash bail bond which has been deposited in either a parish criminal court's fund or the general fund of a city pursuant to this Section shall be reimbursed from the general fund or the criminal court's fund involved, upon establishing his claim thereto by a judgment of a court of competent jurisdiction. Upon being presented with a certified copy of the judgment either the treasurer or chief financial officer, as the case may be, shall draw a warrant and pay out of the appropriate general fund the amount of the judgment without the necessity of an appropriation by the respective governing authority.

Acts 1995, No. 996, §1.



RS 15:87 - Repealed by Acts 2010, No. 914, §5.

§87. Repealed by Acts 2010, No. 914, §5.



RS 15:88 - Appearance bond defined

§88. Appearance bond defined

The term "appearance bond" shall be taken and intended to mean every bail bond, recognizance, or other obligation, or deposit of cash, checks, negotiable bonds, or money orders, made or taken to secure the appearance of any person before any court; but in all cases where cash, checks, negotiable securities or money orders, or other movables have been deposited in lieu of bond with a surety, in case of discharge or forfeiture, the same shall be disposed of as otherwise provided by law.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967; Acts 2010, No. 914, §3.



RS 15:89 - Prescription of forfeiture judgment; revival; prescription by limitation of prosecution

§89. Prescription of forfeiture judgment; revival; prescription by limitation of prosecution

A. Every judgment decreeing the forfeiture of any appearance bond, and every mortgage resulting from the recordation of such judgment, shall be prescribed by the lapse of ten years from the rendition of such judgment; provided, that the district attorney or any party in interest may have such judgment revived at any time before it is prescribed by taking, in the court which rendered said judgment, a rule upon the persons against whom said judgment was rendered, to show cause why the same should not be revived and unless, upon the trial of said rule, such cause be shown, said judgment shall be revived.

B. Any judgment revived as provided in Subsection A of this Section shall continue in full force for ten years from the date of the order of court reviving the same, and any such judgment may be revived as often as the district attorney or any party interested may desire.

C. Any bail bond posted and still in effect at the time the limitation for prosecution has lapsed pursuant to Title 17 of the Code of Criminal Procedure shall be null and void and not collectible unless previously forfeited.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967; Acts 2001, No. 1030, §1.



RS 15:111 - Parish of Orleans; salary of jury commissioners; vacancy; appointment of secretary

CODE TITLE IX. HABEAS CORPUS (BLANK)

CODE TITLE X. INSTITUTING CRIMINAL

PROSECUTIONS (BLANK)

CODE TITLE XI. QUALIFICATIONS AND SELECTION OF

GRAND AND PETIT JURORS

§111. Parish of Orleans; salary of jury commissioners; vacancy; appointment of secretary

Each of the jury commissioners for the Parish of Orleans shall receive a salary of not less than four thousand two hundred dollars per annum.

The commissioners shall select a secretary of the board of jury commissioners. The secretary of the board shall receive a salary of not less than four thousand dollars per annum.

The salaries of the jury commissioners and the secretary shall be payable monthly by the City of New Orleans; provided that the City of New Orleans shall be required to budget and continue to pay to the jury commissioners and the secretary the amount presently budgeted and that any increase in the amount of salaries presently paid by the City of New Orleans occasioned by the passage of this bill shall not be effective unless and until ratified and approved by the City Council.

If in the case of absence or inability to act for any cause, there shall be no quorum of the board of commissioners, the Governor shall appoint commissioners to fill said temporary vacancy or vacancies, who shall have the power of jury commissioner under the Code of Criminal Procedure.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967.



RS 15:112 - Parish of Orleans; process servers

§112. Parish of Orleans; process servers

Unless otherwise provided by law, all subpoenas, notices, process, orders and papers issued by the jury commissioners in the parish of Orleans shall be served by a chief process server or one of his deputies, which said chief process server and as many deputy process servers as may be necessary shall be appointed by the said jury commissioners. The chief process server shall be paid not less than two hundred and fifty dollars per month, and the deputy process servers shall each be paid not less than one hundred seventy-five dollars per month plus fifty dollars per month automobile allowance. The city of New Orleans shall appropriate and pay to the jury commissioners an amount not to exceed the amount presently budgeted for the salaries of the commissioners, chief process server, deputy process servers, automobile allowance, office help, supplies and printing. Said sums shall be included in the budget of the city of New Orleans.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967; Amended by Acts 1968, No. 585, §1; Acts 1987, No. 281, §2.



RS 15:113 - Duty of Orleans registrar to furnish jury commission lists of voters added to or deleted from rolls

§113. Duty of Orleans registrar to furnish jury commission lists of voters added to or deleted from rolls

The registrar of voters for the Parish of Orleans shall prepare and furnish to the jury commission for the Parish of Orleans quarterly a list containing the names of persons added to and deleted from the voter registration rolls for the Parish of Orleans during the preceding quarter, which list the jury commission may use, together with other information, for the purpose of discharging its duties.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967.



RS 15:114 - Repealed

§114. Repealed by Acts 2016, No. 389, §2.



RS 15:115 - Service of jury commission process; general rule

§115. Service of jury commission process; general rule

Unless otherwise provided by law, a subpoena, notice, process, order or document issued by a jury commission shall be served by the sheriff.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967.



RS 15:116 - Preparation of general venire list; assistance

§116. Preparation of general venire list; assistance

The clerk of court and the jury commission may avail themselves of the services of a deputy clerk or of a stenographer in the preparation of the general venire list, the slips for use in the general venire box, the proces verbal of the meetings and in all other proceedings of the jury commission. All names, lists, slips, or other papers may be typewritten.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967.



RS 15:117 - Discharge of grand jury; review of discharge by supreme court

§117. Discharge of grand jury; review of discharge by supreme court

Upon being discharged for legal cause, the discharged grand jury or any of the discharged members may make applications for review directly to the supreme court. Such application must be made within two days from the date that the district judge ordered a discharge for legal cause, and shall be taken up by the supreme court, by preference, immediately over all other matters.

If, after the discharge by the district judge is ordered, application is made by the discharged grand jury or any of the discharged members as prescribed by law said grand jury or the members making application shall serve as before; and should the supreme court affirm the order of discharge or deny the application of the grand jury or any of its members, the validity of indictments shall in no wise be affected because they were brought in by the grand jury between the time that the district judge ordered a discharge for legal cause of the grand jury or any of its members and the time that the supreme court affirmed that order or denied the application.

Within two days after the order of the district judge discharging for legal cause, the grand jury or any of its members, is affirmed by the supreme court, or becomes final, the district judge shall make the necessary appointments to fill vacancies caused thereby as prescribed by law.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967.



RS 15:121 - Authority to inspect prisons and hospitals; reports

CODE TITLE XII. THE GRAND JURY

§121. Authority to inspect prisons and hospitals; reports

Each grand jury, except those impaneled pursuant to Code of Criminal Procedure Article 415.1, may inspect every prison, place of detention, asylum, and hospital within the parish and may report to the district judge how the prisoners and inmates of every such institution are treated. If the grand jury files a report, the report shall state, with regard to each public institution to which the report applies, the number of prisoners and inmates in every such public institution and the costs of maintenance and shall state the length of time that each prisoner awaiting trial, at the time of said report, has been so held for trial.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967; Acts 1990, No. 74, §2; Acts 2001, No. 1115, §1.



RS 15:141 - Short title

CODE TITLE XIV. RIGHT TO COUNSEL

PART I. INDIGENT DEFENDER REPRESENTATION

§141. Short title

This Part may be referred to and cited as the "Louisiana Public Defender Act".

Acts 2007, No. 307, §1; Acts 2008, No. 220, §6, eff. June 14, 2008.



RS 15:142 - Legislative findings

§142. Legislative findings

A. Article I, Section 13 of the Constitution of Louisiana, in accordance with the state's obligation under the Sixth and Fourteenth Amendments of the United States Constitution, provides that at "each stage of the proceedings, every person is entitled to assistance of counsel of his choice, or appointed by the court if he is indigent and charged with an offense punishable by imprisonment". Section 13 further mandates that the legislature shall provide for "a uniform system for securing and compensating qualified counsel for indigents". Accordingly, it is the obligation of the legislature to provide for the general framework and the resources necessary to provide for the delivery of public defender services in this state.

B. In recognition of its mandates under both the United States and Louisiana constitutions, the legislature enacts the Louisiana Public Defender Act of 2007 to provide for all of the following:

(1) Ensuring that adequate public funding of the right to counsel is provided and managed in a cost-effective and fiscally responsible manner.

(2) Ensuring that the public defender system is free from undue political and judicial interference and free of conflicts of interests.

(3) Establishing a flexible delivery system that is responsive to and respectful of jurisdictional variances and local community needs and interests.

(4) Providing that the right to counsel is delivered by qualified and competent counsel in a manner that is fair and consistent throughout the state.

(5) Providing for statewide oversight with the objective that all indigent criminal defendants who are eligible to have appointed counsel at public expense receive effective assistance of counsel at each critical stage of the proceeding.

(6) Providing for the ability to collect and verify objective statistical data on public defense workload and other critical data needed to assist state policymakers in making informed decisions on the appropriate funding levels to ensure an adequate service delivery system.

(7) Providing for the development of uniform binding standards and guidelines for the delivery of public defender services and for an effective management system to monitor and enforce compliance with such standards and guidelines.

C. The legislature recognizes that the uniform application of statewide standards and guidelines to be established by the Louisiana Public Defender Board is an important means of achieving a more consistent delivery of quality representation throughout the state. To that end, it is the express intention of the legislature that the Louisiana Public Defender Act of 2007 is designed, to the extent practicable and feasible, to provide for the delivery of public defender services which meet the requirements established by Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984) and its progeny as adopted by the Louisiana Supreme Court.

D. The legislature recognizes that the Louisiana Supreme Court in State v. Citizen, 898 So. 2nd 325 (La. 2005) authorized trial judges to halt prosecutions in capital cases, upon motion of defense counsel, until adequate funding is provided to ensure an adequate defense, and it is the express intention of the legislature to ensure adequate resources, consistent with the Citizen opinion, which allow prosecutions in such cases to continue to conclusion resulting in verdicts that are fair, correct, swift, and final.

E. It is the express intention of the legislature that the Louisiana Public Defender Act of 2007 is designed to provide effective legal representation to criminal defendants who are unable to afford an attorney, consistent with the right to counsel in our criminal courts, mindful of the need for law and order and an appreciation of victims' rights.

F. It is the express intention of the legislature that the Louisiana Public Defender Board respect local differences in practice and custom regarding the delivery of public defender services. The provisions of this Part are to be construed to preserve the operation of district public defender programs which provide effective assistance of counsel and meet performance standards in whatever form of delivery that local district has adopted, provided that method of delivery is consistent with standards and guidelines adopted by the board pursuant to rules and as required by statute.

Acts 2007, No. 307, §1; Acts 2008, No. 220, §6, eff. June 14, 2008.



RS 15:143 - Definitions

§143. Definitions

As used in this Part, the following words have the following meanings:

(1) "Board" means the Louisiana Public Defender Board authorized to regulate public defender services.

(2) "Board office" means the headquarters of the board located in East Baton Rouge Parish.

(3) "District indigent defender fund" means the judicial district indigent defender fund as provided for in R.S. 15:168.

(4) "District office" means the office of a district public defender as provided for in R.S. 15:161.

(5) "District public defender" or "chief indigent defender" means an attorney employed by or under contract with the board to supervise service providers and enforce standards and guidelines within a judicial district or multiple judicial districts.

(6) "Indigent defendant" means a person that has been determined under the provisions of R.S. 15:175 to be indigent and financially unable to retain private counsel.

(7) "Indigent defender services program" or "the program" means the activities directed toward the accomplishment of providing indigent defender services under the Louisiana Public Defender Act.

(8) "Public defender" or "indigent defender" means an attorney employed by or under contract with the board, the district public defender, regional director, where applicable, or nonprofit organization contracting with the board, district public defender, regional director, where applicable, or the board to provide legal counsel to an indigent person in a criminal proceeding.

(9) "Public defender services" or "indigent defender services" means the providing of legal services to indigent persons in criminal proceedings in which the right to counsel attaches under the United States and Louisiana constitutions.

(10) "Regional director" means the person in the employment of the board chosen to oversee and enforce standards and guidelines within a service region created by the board.

(11) "Regional office" means the office established for a service region as provided for in R.S. 15:159.

(12) "Revenue" or "self-generated revenue" means all revenue received by a judicial district including revenue received as a result of grants or donations or other forms of assistance.

(13) "Service region" means one of the public defender service regions created by the board as authorized in R.S. 15:159.

(14) "State Public Defender" means the person in the employment of the board chosen to administer the statewide public defender system for the delivery of public defender services.

Acts 2007, No. 307, §1; Acts 2008, No. 220, §6, eff. June 14, 2008.



RS 15:144 - Repealed by Acts 2007, No. 307, §11.

§144. Repealed by Acts 2007, No. 307, §11.



RS 15:145 - Repealed by Acts 2007, No. 307, §11.

§145. Repealed by Acts 2007, No. 307, §11.



RS 15:145.1 - Repealed by Acts 2007, No. 307, §11.

§145.1. Repealed by Acts 2007, No. 307, §11.



RS 15:146 - Louisiana Public Defender Board

§146. Louisiana Public Defender Board

A.(1) There is hereby created and established as a state agency within the office of the governor the Louisiana Public Defender Board to provide for the supervision, administration, and delivery of a statewide public defender system, which shall deliver uniform public defender services in all courts in this state. The board shall be a body corporate with the power to sue and be sued.

(2) The board and its agents and employees shall be subject to the Code of Governmental Ethics, the law relative to public records and open meetings, the law relative to public bid and procurement, and all other provisions of law applicable to state agencies.

(3) The two members of the Louisiana Public Defender Board appointed by the president of the Louisiana State Bar Association, the member appointed by the chairman of the Louisiana State Law Institute's Children's Code Committee, the member appointed by the President of the Louisiana Chapter of the Louis A. Martinet Society, the member appointed by the Louisiana Interchurch Conference, the two members appointed by the governor and the four members appointed by the governor and nominated by the four law schools, as formerly provided in this Section, shall terminate their service on August 1, 2016.

(4) To the extent practicable, the board shall be comprised of members who reflect the racial and gender makeup of the general population of the state, and who are geographically representative of all portions of the state.

(5) When a vacancy occurs, whether by expiration of a term, resignation, or other event, the board staff shall submit to the appointing entity a list identifying the residency of the current board members by congressional district, and request that, to the extent possible, the entity make the appointment from the residents of under-represented districts.

B.(1) The board shall consist of eleven members.

(2) Persons appointed to the board shall have significant experience in the defense of criminal proceedings or shall have demonstrated a strong commitment to quality representation in indigent defense matters. No person shall be appointed to the board who has received compensation to be an elected judge, elected official, judicial officer, prosecutor, law enforcement official, indigent defense provider, or employees of all such persons, within a two-year period prior to appointment. No active part-time, full-time, contract or court-appointed indigent defense provider, or active employees of such persons, may be appointed to serve on the board as a voting member. No person having an official responsibility to the board, administratively or financially, or their employee shall be appointed to the board during their term of office. The majority of board members shall be current members of the Louisiana State Bar Association. Representatives of the client community shall not be prohibited from serving as voting members of the board.

(3) The members shall be selected as follows:

(a) The governor shall appoint five members, one from each appellate court district, and shall designate the chairman.

(b) The five members shall be appointed from a list of three nominees submitted to the governor by a majority of the district public defenders providing public defender services in each appellate district.

(c) The chief justice of the Supreme Court of Louisiana shall appoint four members, one member shall be a juvenile justice advocate; one member shall be a retired judge with criminal law experience; and two members shall be at large.

(d) The president of the Senate and the speaker of the House of Representatives shall each appoint one member.

(e) All appointments to the board shall be subject to confirmation by the Senate.

(4) A vacancy on the board shall be filled in the same manner as the original appointment.

(5) Members of the board shall serve staggered terms of four years.

C.(1) A member may be removed for excessive absences from meetings. For the purposes of this Subsection, "excessive absences" means missing four duly noticed meetings within a period of eighteen months or three duly noticed meetings within a period of ten months.

(2) Upon review of board member attendance, if a board member has been excessively absent from board meetings, the chairman shall inform the board of the absences and shall send written notice on behalf of the board to the member requesting that the member resign his position on the board. If the member refuses to resign, the board shall remove the member for excessive absences in accordance with the provisions of this Subsection.

(3) If a member is removed as provided by this Subsection, the board shall send written notice to the member informing him of his removal and notify the appropriate appointing authority of the vacancy on the board.

D. The board shall notify the appropriate appointing authority of any board vacancy which occurs for any reason.

Added by Acts 1976, No. 653, §1; Amended by Acts 1977, No. 362, §1; Acts 1980, No. 458, §1; Acts 1980, No. 530, §1; Acts 1981, No. 141, §1; Acts 1981, No. 177, §1; Acts 1981, No. 281, §1; Acts 1983, No. 649, §1, eff. July 20, 1983; Acts 1984, No. 379, §1; Acts 1985, No. 764, §1; Acts 1988, No. 315, §1; Acts 1990, No. 1044, §1; Acts 1991, No. 549, §1; Acts 1995, No. 1286, §1; Acts 1999, No. 914, §1; Acts 1999, No. 1187, §2; Acts 2001, No. 283, §1; Acts 2005, No. 112, §1; Acts 2005, No. 343, §1; Acts 2007, No. 307, §1; Acts 2014, No. 113, §1; Acts 2016, No. 571, §1.



RS 15:147 - Powers, duties, responsibilities

§147. Powers, duties, responsibilities

A. Except for the inherent regulatory authority of the Louisiana Supreme Court provided for in Article V, Section 5 of the Constitution of Louisiana regarding the regulation of the practice of law, the Louisiana Public Defender Board shall have all regulatory authority, control, supervision, and jurisdiction, including auditing and enforcement, and all power incidental or necessary to such regulatory authority, control, supervision, and jurisdiction over all aspects of the delivery of public defender services throughout the courts of the state of Louisiana.

B. In addition to the powers and duties provided for in Subsection A of this Section, the board shall:

(1) Employ an executive staff as provided for in R.S. 15:150 and regularly evaluate the performance of the executive staff.

(2) Adopt all rules necessary to implement the provisions of this Part as provided in R.S. 15:148 and in accordance with the Administrative Procedure Act.

(3) Review and approve the strategic plan and budget proposals submitted by the state public defender, regional directors, where applicable, and district public defenders on behalf of the districts. The board shall consider variations in public defense practices, past practices and procedures, and conditions unique to each district in evaluating the strategic plan and budget proposals on the district level.

(4) Make an annual report to the legislature regarding the state of the board's operations and the status of public defender services it regulates. Such report shall include at a minimum:

(a) Recommendations for all needed changes in the law regarding the board or any regulated activity.

(b) A complete report on the receipt and expenditure of all funds received by the board and the regional offices, where applicable, including district level data.

(c) Comprehensive workload data.

(5)(a) Establish, and modify as necessary, a plan of organization to conduct the business of regulating and controlling the delivery of public defender services under its jurisdiction efficiently and thoroughly.

(b) The plan of organization shall provide for the capacity to:

(i) Administer the granting of contracts.

(ii) Analyze and review investigative and audit reports and findings.

(iii) Provide for enforcement of board rules as is necessary to the efficient and thorough regulation and governance of public defender services under its jurisdiction.

(6) Incur such expenses and obligations, within the fiscal limits available to the board, as are necessary to the efficient and thorough regulation and governance of the delivery of public defender services under its jurisdiction and establish and maintain an accounting system which complies with law.

(7) Approve, prior to its presentation to the legislature and again after appropriation prior to allocation, the budget for the board.

(8) Issue a written response to any formal request from the governor and the legislature or any committee thereof.

(9) Appear before any committee of the legislature upon request of the president of the Senate, the speaker of the House, or the chairman of any legislative committee.

(10) Review any proposal to create permanent staff positions and approve if deemed appropriate.

(11) Prepare and submit to the Joint Legislative Committee on the Budget on or before March first of each year an annual financial report which outlines the expenditures of local, state, and federal funds for the previous calendar year for review by the Joint Legislative Committee on the Budget.

(12) Draft, administer, and furnish reporting forms to the district public defender, which request detailed information of the district's workload, resources, employees, and expenditures for the previous fiscal year based on the uniform definition of a "case" as defined in R.S. 15:174(C).

(13) Collect, prepare, and submit an annual report to the legislative auditor.

(14) Administer the DNA Testing Post-Conviction Relief for Indigents Fund as required under the provisions of Code of Criminal Procedure Article 926.1.

(15) Arrange for locations, which have adequate space to accommodate the public, to conduct its meetings.

(16) Adopt rules for the establishment of salary ranges for attorneys and support staff delivering public defender services, taking into consideration variations in public defense practices and procedures in rural, urban, and suburban districts as well as professional experience.

C. The board may:

(1) Enter into a contract or contracts, on such terms and conditions as it deems advisable, with one or more attorneys licensed to practice law in this state, a consortia of lawyers, or an independent public defender organization qualified with the United States Internal Revenue Service for an exemption from federal income tax under Section 501(c) of the Internal Revenue Code to provide counsel for indigent defendants. The provisions of this Paragraph are subject to the intent of the Louisiana Public Defender Act that district public defender programs shall continue operating within the method of delivery of services in effect prior to April 30, 2007, and the board is prohibited from using its power to contract to change the structure of a local program, delivery method, or to terminate personnel without cause in violation of R.S. 15:165(C).

(2) Establish advisory councils from among Louisiana residents to provide information and guidance regarding needs and concerns of particular localities. Such councils may be established at such times, for such duration, and under such circumstances, as the board deems appropriate.

(3) Accept, receive, and use public or private grants, gifts, or donations, provided that such gifts, grants, and donations are not otherwise prohibited by law or rule.

(4) Employ secretarial, clerical, and other such personnel as may be necessary in the operation of the business of the board and fix their compensation.

(5) Enter into contracts in accordance with law for the purpose of maintaining and operating an office, or offices, and performing the functions authorized by law. The provisions of this Paragraph are subject to the intent of the Louisiana Public Defender Act that district public defender programs shall continue operating within the method of delivery of services in effect prior to April 30, 2007, and the board is prohibited from using its power to contract to change the structure of a local program, delivery method, or to terminate personnel without cause in violation of R.S. 15:165(C).

D.(1) Prior to entering into any contract as authorized by Subsection C of this Section, the board shall provide public notice that a contract is under consideration by the board and shall provide an opportunity for the public to offer comment, regarding the contract, at a public hearing conducted for that purpose.

(2) The notice shall include the name of the individual attorneys, a consortium of lawyers, or an independent public defender organization qualified with the United States Internal Revenue Service for an exemption from federal income tax under Section 501(c) of the Internal Revenue Code to provide counsel for indigent defendants, the amount of compensation to be paid, and the nature of the contracted services.

(3) The board shall conduct a public hearing regarding any contract authorized by Subsection C of this Section and provide the public an opportunity to offer comment on the contract.

(4) The public hearing provided for by this Subsection may be conducted at a regular meeting of the board provided proper notice is provided to the public as required by this Subsection.

E. The executive staff, regional directors, and secretarial, clerical, and other personnel directly employed in the operations of the board shall be state employees. All other personnel employed or who serve under contract in a district office shall not be state employees. The Joint Legislative Committee on the Budget may approve other employees hired pursuant to the Louisiana Public Defender Act as state employees upon recommendation of the board.

Added by Acts 1976, No. 653, §1; Acts 1986, No. 94, §1, eff. June 23, 1986; Acts 1994, 3rd Ex. Sess., No. 105, §1; Acts 1997, No. 1361, §1, eff. Dec. 31, 1997; Acts 2003, No. 288, §1; Acts 2005, No. 343, §1; Acts 2007, No. 307, §1; Acts 2008, No. 2, §1, eff. May 24, 2008; Acts 2008, No. 220, §6, eff. June 14, 2008; Acts 2013, No. 175, §1, eff. June 7, 2013.



RS 15:148 - Rulemaking; considerations in developing rules

§148. Rulemaking; considerations in developing rules

A. The board shall adopt all rules necessary to implement the provisions of this Part.

B. The rules shall include but not be limited to:

(1) Creating mandatory statewide public defender standards and guidelines that require public defender services to be provided in a manner that is uniformly fair and consistent throughout the state. Those standards and guidelines shall take into consideration all of the following:

(a) Manageable public defender workloads that permit the rendering of competent representation through an empirically based case weighting system that does not count all cases of similar case type equally but rather denotes the actual amount of attorney effort needed to bring a specific case to an appropriate disposition. In determining an appropriate workload monitoring system, the board shall take into consideration all of the following:

(i) The variations in public defense practices and procedures in rural, urban, and suburban jurisdictions.

(ii) Factors such as prosecutorial and judicial processing practices, trial rates, sentencing practices, attorney experience, extent and quality of supervision, and availability of investigative, social worker, and support staff.

(iii) Client enhancers specific to each client such as the presence of mental illness.

(b) Continuity of representation. The board shall adopt standards and guidelines which ensure that each district devises a plan to provide that, to the extent feasible and practicable, the same attorney handles a case from appointment contact through completion at the district level in all cases.

(c) Documentation of communication. The board shall adopt standards and guidelines to ensure that defense attorneys providing public defender services provide documentation of communications with clients regarding the frequency of attorney client communications as required by rules adopted by the board.

(d) Performance supervision protocols. The board shall adopt standards and guidelines to ensure that all defense attorneys providing public defender services undergo periodic review of their work against the performance standards and guidelines in a fair and consistent manner throughout the state, including creating a uniform evaluation protocol.

(e) Performance of public defenders in all assigned public defense cases. The board shall adopt general standards and guidelines that alert defense counsel to courses of action that may be necessary, advisable, or appropriate to a competent defense including performance standards in the nature of job descriptions.

(f) Consistency of standards. The performance standards and guidelines shall be based upon the performance standards originally adopted by the Louisiana Indigent Defense Assistance Board (LIDAB) in 2006 and any subsequent amendments to those standards adopted by the board.

(2) Creating mandatory qualification standards for public defenders that ensure that the public defender services are provided by competent counsel. Those standards shall ensure that public defenders are qualified to handle specific case types which shall take into consideration the level of education and experience that is necessary to competently handle certain cases and case types such as juvenile delinquency, capital, appellate, and other case types in order to provide effective assistance of counsel. Qualification standards shall include all of the following:

(a) The specific training programs that must be completed to qualify for each type of case.

(b) The number of years the public defender has spent in the practice of law in good standing with the Louisiana State Bar Association.

(3) Establishing methods of monitoring and evaluating compliance with the mandatory public defender standards and guidelines and the performance of counsel in order to ensure competent representation of defendants in all courts of the state.

(4) Establishing procedures to handle complaints about public defender performance and to ensure that public defenders, office personnel, and clients are aware of avenues available for bringing a complaint and that office procedures do not conflict with the supervisory jurisdiction of the Louisiana Supreme Court and pursuant to the court's inherent authority provided for in Article V, Section 5 of the Constitution of Louisiana.

(5) Establishing appropriate sanctions for failure to adhere to the mandatory standards and guidelines for the delivery of public defender services.

(6) Establishing a policy of selecting a proportionate number of minority and women lawyers in accordance with the makeup of the general population of the state, to the extent that minority and women lawyers are available and otherwise eligible for selection within each service region in accordance with law. Any citizen of majority age shall have a cause of action to enjoin the activities of the board for failure to comply with this provision.

(7) Establishing policies and procedures for ensuring that cases are handled according to the Rules of Professional Conduct.

(8) Establishing policies and procedures for handling conflict of interest cases and overflow cases when workload standards which are established by rules of the board are breached.

(9) Establishing policies and procedures to ensure that detailed expenditure and workload data is collected, recorded, and reported to support strategic planning efforts for the system.

(10) Creating separate performance standards and guidelines for attorney performance in capital case representation, juvenile delinquency, appellate, and any other subspecialties of criminal defense practice as well as children in need of care cases determined to be feasible, practicable, and appropriate by the board.

(11) Ensuring data, including workload, is collected and maintained in a uniform and timely manner throughout the state to allow the board sound data to support resource needs.

(12) Providing for minimum salary and compensation standards for attorney, investigator, paraprofessional, and any and all other staff necessary for the adequate defense of indigent defendants in criminal courts and comparable to other positions of similar stature throughout the state.

(13) Establishing processes and procedures to ensure that when a case that is assigned presents a conflict of interest for a public defender, the conflict is identified and handled appropriately and ethically.

(14) Establishing processes and procedures to ensure that board and contract personnel use information technology and workload management systems so that detailed expenditure and workload data is accurately collected, recorded, and reported.

(15) Establishing administrative salary ranges for compensation of attorneys delivering public defender services throughout the state so that compensation is based on objective policymaking, including years of service, nature of the work and workload, and in consideration of variations in public defense practices and procedures in rural, urban, and suburban districts as well as prosecutorial and judicial processing practices, trial rates, sentencing practices, and attorney experience.

C. All rules shall be adopted pursuant to the provisions of the Administrative Procedure Act and shall be subject to legislative oversight by the House Committee on the Administration of Criminal Justice and the Senate Committee on Judiciary C.

Added by Acts 1976, No. 653, §1; Acts 1987, No. 920, §1; Acts 2005, No. 343, §1; Acts 2007, No. 307, §1; Acts 2008, No. 220, §6, eff. June 14, 2008.



RS 15:149 - Authority of supreme court not affected

§149. Authority of supreme court not affected

Nothing in the provisions of this Part shall be construed to limit or supersede the inherent regulatory authority of the Louisiana Supreme Court provided for in Article V, Section 5 of the Constitution of Louisiana regarding the regulation of the practice of law in the state of Louisiana.

Added by Acts 1976, No. 653, §1; Acts 2007, No. 307, §1; Acts 2008, No. 220, §6, eff. June 14, 2008.



RS 15:149.1 - Domicile of board; venue

§149.1. Domicile of board; venue

A. The board shall be domiciled in East Baton Rouge Parish.

B. Notwithstanding any other provision of law to the contrary, the venue for any civil proceeding by or against the board or to which the board is a party shall be East Baton Rouge Parish.

Acts 1999, No. 1012, §1; Acts 2007, No. 307, §1.



RS 15:149.2 - Offices; meetings

§149.2. Offices; meetings

A. The board shall maintain an office in East Baton Rouge Parish but may maintain such branch offices as it deems necessary to provide for the efficient and thorough regulation and governance of public defender services under its jurisdiction.

B.(1) Except as provided in Subsection C of this Section, in order to effect the implementation of the provisions of this Act, the board shall meet four times per year.

(2) The board may meet such additional times as it deems appropriate.

(3) Meetings may be called by the chairman on his own initiative and shall be called by the chairman upon written request of a majority of board members.

C.(1) Upon consultation with the state public defender, if the chairman determines that there is not sufficient business to warrant the conducting of a meeting of the board, the chairman may cancel a meeting that is required by Subsection B of this Section.

(2) The chairman shall provide written reasons for the cancellation of the meeting and give at least seventy-two hours notice thereof by registered or certified mail to the post office address of each member of the board and of persons who previously have indicated that they have business before the board.

D. The board shall conduct a majority of its meetings per year in East Baton Rouge Parish.

Acts 2007, No. 307, §1; Acts 2013, No. 175, §1, eff. June 7, 2013.



RS 15:150 - Executive staff for board; general qualifications

§150. Executive staff for board; general qualifications

A. The board shall employ a state public defender, a deputy public defender- director of training, a deputy public defender-director of juvenile defender services, a budget officer, a technology and management officer, a trial-level compliance officer, and a juvenile justice compliance officer who shall function as executive staff for the board.

B. Any person eligible to be employed in an executive staff position shall meet each of the following qualifications:

(1) Be a person of good character, honesty, and integrity.

(2) Be a citizen of the United States.

(3) Following his employment, be a domiciliary of Louisiana who is registered to vote in Louisiana.

C. The executive staff positions shall be permanent, full-time employees of the board and these employees shall not otherwise engage in the practice of law, where applicable, or engage in any other business or profession.

D. In addition to the general qualifications provided for in Subsection B of this Section, the executive staff positions shall meet the specific qualifications for employment as otherwise provided by law.

E. The salaries of the executive staff, except for the state public defender, shall be established by the board.

Acts 1993, No. 532, §1; Acts 1999, No. 1012, §1; Acts 2004, No. 658, §1; Acts 2007, No. 307, §1.



RS 15:151 - Quorum; compensation; officers; records

§151. Quorum; compensation; officers; records

A. Eight voting members shall constitute a quorum for transacting business. A vote of a majority of the membership of the board shall be required to take action.

B. Members of the board shall receive per diem at the same rate as members of the legislature for each day the board meets. They shall also receive reimbursement for travel, lodging, and other expenses at the rate established for state employees.

C. The board shall elect a vice chairman. The chairman and the vice chairman shall serve two-year terms. The board shall select other necessary officers from among its membership.

D. All meetings of the board shall be open and subject to the provisions of R.S. 42:11 et seq. A record of all proceedings at regular and special meetings of the board shall be kept and shall be open to public inspection, except as otherwise provided by R.S. 42:17.

Acts 1997, No. 1361, §1, eff. Dec. 31, 1997; Acts 2005, No. 343, §1; Acts 2007, No. 307, §16.



RS 15:152 - State public defender; qualifications; powers and duties; salary

§152. State public defender; qualifications; powers and duties; salary

A. The board shall employ a state public defender who shall meet the following qualifications:

(1) Meet the qualifications provided for in R.S. 15:150(B).

(2) Be an attorney licensed to practice law in the United States with at least seven years of experience as a criminal defense attorney. If licensed as an attorney in a state other than Louisiana, become licensed as an attorney in this state within one year of being employed by the board.

B. The state public defender shall:

(1) Recommend to the board how to establish and maintain, in a cost-effective manner, the delivery of legal services to persons entitled to, and financially eligible for, appointed counsel in criminal proceedings at state expense under Louisiana law, the Constitution of Louisiana, and the United States Constitution and consistent with the standards of national justice and those established by the Louisiana Supreme Court.

(2) Develop and present for the board's approval a strategic plan for the delivery of public defender services.

(3) Implement and ensure compliance with contracts, policies, procedures, standards, and guidelines adopted pursuant to rule by the board or required by statute.

(4) Prepare and submit to the board for its approval the budget of the board.

(5) Negotiate contracts, as appropriate, for providing legal services to persons financially eligible for appointed counsel at state expense. No contract so negotiated is binding or enforceable until the contract has been reviewed and approved by the board at a public hearing as provided for in R.S. 15:147(D). The provisions of this Paragraph are subject to the intent of the Louisiana Public Defender Act that district public defender programs shall continue operating within the method of delivery of services in effect prior to April 30, 2007, and the board is prohibited from using its power to contract to change the structure of a local program, delivery method, or to terminate personnel without cause in violation of R.S. 15:165(C).

(6) Employ personnel or contract for services as necessary to carry out the responsibilities of the board. The provisions of this Paragraph are subject to the intent of the Louisiana Public Defender Act that district public defender programs shall continue operating within the method of delivery of services in effect prior to April 30, 2007, and the board is prohibited from using its power to contract to change the structure of a local program, delivery method, or to terminate personnel without cause in violation of R.S. 15:165(C).

(7) Supervise the personnel, operation, and activities of the board.

(8) Prepare and submit to the board an annual report of the indigent defender services provided by the service regions, where applicable, and the districts.

(9) Appear before the Joint Legislative Committee on the Budget and report on the activities of the board.

(10) Actively seek gifts, grants, and donations that may be available through the federal government or other sources to help fund the system, provided that such gifts, grants, and donations are not otherwise prohibited by law or rule.

(11) Assist the board in the adoption of rules as provided for in R.S. 15:148 and in accordance with the Administrative Procedure Act.

(12) Provide services, facilities, and materials necessary for the performance of the duties, functions, and powers of the board.

(13) Assist the board in establishing the standards and guidelines, policies, and procedures for the statewide delivery of indigent defender services in accordance with rules adopted by the board and as required by statute.

(14) Establish administrative management procedures for regional offices, where applicable.

(15) Review, monitor, and assess the performance of all attorneys, consortia of attorneys, or independent public defender organizations qualified with the United States Internal Revenue Service for an exemption from federal income tax under Section 501(c) of the Internal Revenue Code to provide counsel for indigent defendants.

(16) Perform all other duties assigned by the board.

C. The state public defender shall receive annual compensation equal in amount to an associate justice of the supreme court of this state.

Acts 2007, No. 307, §1; Acts 2008, No. 2, §1, eff. May 24, 2008.

NOTE: Judicial compensation, including the salary of a judge of a court of appeal in this state, is subject to the provisions of R.S. 13:10.3 and Chapter 1-B of Part IV of Title 13.



RS 15:153 - Deputy public defender-director of training; qualifications; duties

§153. Deputy public defender-director of training; qualifications; duties

A. The board shall employ a deputy public defender who shall act as the director of training who shall meet the following qualifications:

(1) Meet the qualifications provided for in R.S. 15:150(B).

(2) Be an attorney licensed to practice law in the United States with at least five years of experience as a criminal defense attorney and if licensed as an attorney in a state other than Louisiana, become licensed as an attorney in this state within one year of being employed by the board.

B. The director of training shall:

(1) Coordinate training of public defenders in current aspects of criminal and civil law and procedure involving public defense, including the representation of juveniles.

(2) Establish and supervise a training and performance evaluation program for attorneys and non-attorney staff members and contractors.

(3) Establish training and educational programs for all public defender attorneys. Such programs shall not be "continuing legal education" as mandated by the Louisiana State Bar Association. The training sponsored by the state program shall be practical training based on models in other states, including trial advocacy and criminal procedure in the nature of mock trials, working seminars, and mentoring. Such educational programs shall also include annual educational programs and introductory educational programs for attorneys prior to providing public defender services.

(4) Assist in the development and dissemination of standards and guidelines, procedures, and policies that will ensure that public defender services are provided consistently throughout the state.

(5) Consolidate information on important aspects of public defense and provide for a collection of official opinions, legal briefs, and other relevant information.

(6) Provide assistance with research or briefs and provide other technical assistance requested by a public defender providing public defender services.

(7) Apply for and assist in the disbursement of federal funds or other grant money to aid the statewide public defender program, provided that such gifts, grants, and donations are not otherwise prohibited by law or rule.

(8) Perform all other duties assigned by the state public defender or the board.

C. In developing training and educational programs, the director of training shall work in conjunction with the regional director, where applicable, or district public defender to develop a scheduling for training which will consider the daily responsibilities and obligations of attorneys providing public defender services, and minimize any disruption of the delivery of public defender services.

Acts 2007, No. 307, §1.



RS 15:154 - Deputy public defender-director of juvenile defender services; qualifications; duties

§154. Deputy public defender-director of juvenile defender services; qualifications; duties

A. The board shall employ a deputy public defender who shall act as the director of juvenile defender services and shall meet the following qualifications:

(1) Meet the qualifications provided for in R.S. 15:150(B).

(2) Be an attorney licensed to practice law in the United States with at least five years of experience as a criminal defense attorney or in juvenile law and if licensed as an attorney in a state other than Louisiana, become licensed as an attorney in this state within one year of being employed by the board.

B. The director of juvenile defender services shall:

(1) Assist the state public defender in working with criminal justice stakeholders, including judges, district attorneys, sheriffs, probation officers, and law enforcement officials to promote sound juvenile justice policies in relation to fair adjudication processes, and placement and treatment of juveniles charged in delinquency proceedings that focus on rehabilitation of the offender.

(2) Promote positive change in educational opportunities and mental health services and other treatment services for juveniles in the court system.

(3) Ensure that board policies and public pronouncements properly recognize that children and young adults do not possess the same cognitive, emotional, decisionmaking, or behavioral capacities as adults and, as such, require that special attention be given to the representation of juveniles to ensure uniformly competent representation.

(4) Perform all other duties assigned by the state public defender or the board.

Acts 2007, No. 307, §1; Acts 2013, No. 175, §1, eff. June 7, 2013.



RS 15:155 - Budget officer; qualifications; duties

§155. Budget officer; qualifications; duties

A. The board shall employ a budget officer who shall meet the following qualifications:

(1) Meet the qualifications provided for in R.S. 15:150(B).

(2) Have expertise in matters of finance which shall, include at a minimum, possession of either a master's degree in economics, accounting, business administration, public administration, or finance from an accredited business school, or a bachelor's degree in accounting, finance, or administration with five years of progressively responsible experience in general accounting, general finance, or auditing, and have a comprehensive knowledge of the principles and practices of corporate finance.

B. The budget officer shall:

(1) Prepare and submit to the board for its approval the budget of the board.

(2) Pay the expenses of the board.

(3) Be responsible for accounting and budget control, procurement and contract management, data processing, management and program analysis, personnel management, and grants management for the board.

(4) Develop and make available to the board such fiscal information as will assist the board in evaluating the delivery of public defender services throughout the state with the view of pointing out unnecessary programs, projects, and functions, calling attention to inefficient and uneconomical practices, monitoring, reviewing, and analyzing the performance of the districts and service regions, where applicable, making recommendations for improvement, and carrying out other similar functions.

(5) Continuously review existing and proposed programs and budgets of the board and service regions, where applicable, and the districts.

(6) Conduct other studies and perform other duties which may be of assistance in directing the financial affairs of the board.

(7) Make continuous short- and long-range studies of projected revenues and expenditures of the board.

(8) Evaluate legislative proposals for fiscal effect on the delivery of public defender services and report the findings of those evaluations to the state public defender and the board.

(9) Report to the legislature annually with respect to the activities of the board and at such other times as the Joint Legislative Committee on the Budget or the legislative fiscal officer deems appropriate.

(10) Develop and maintain a comprehensive information system on the receipt of revenues by the board, the service regions, where applicable, and the districts from local, state, and federal sources, as well as the expenditure of these revenues, and to submit a summary of this information annually to the legislature.

(11) Prepare as of June first of each year an estimate of unexpended balances in every account in his custody and submit a copy thereof to the governor, the legislative auditor, and the legislative fiscal officer.

(12) Provide administrative staff support to the board.

(13) Assist each district public defender and regional director, where applicable, with the preparation of monthly and annual financial reporting requirements, budget preparation, and development of a uniform method of accounting for all expenditures of the district including but not limited to the salaries, contracts, acquisition of equipment, and supplies.

(14) Perform all other duties assigned by the state public defender or the board.

Acts 2007, No. 307, §1.



RS 15:156 - Information technology and management officer; qualifications; duties

§156. Information technology and management officer; qualifications; duties

A. The board shall employ an information technology and management officer who shall meet the following qualifications:

(1) Meet the qualifications provided for in R.S. 15:150(B).

(2) Have expertise in database management, information systems integration, analysis, and programming, which shall include, at a minimum, possession of a bachelor's degree in information technology, or a master's degree in public administration or a related field, from an accredited university or college, or have five years of progressively responsible experience with database management, systems integration, systems analysis, programming, and mid-range client server and Internet systems, or an equivalent combination of education and experience.

B. The information technology and management officer shall:

(1) Oversee the central and core enabling technologies of the board, including the planning, organizing, supervising and directing of activities and operations of equipment and software and services in the regions.

(2) Ensure that data, including public defender workload, dispositions, frequency of client contact, duration of time from arrest to disposition, and other data points required to be maintained under Louisiana statutes or requested by the board, is maintained and compiled in a consistent, uniform, and timely manner through the development, training, and enforcement of data collection standards, policies, and procedures.

(3) Be responsible for instruction and training of board employees and service delivery contractors in the use of new or revised software or equipment.

(4) Prepare information technology operating and capital budgets.

(5) Develop and evaluate proposals for computer hardware, software, and networking equipment needs from the regions, where applicable, and the districts.

(6) Oversee and coordinate the purchase of information technology supplies and equipment for the board and the service regions.

(7) Employ consultants and vendors to perform information system specialized functions, as needed.

(8) Perform similar or related work as situations dictate or as required and directed by the state public defender and the board.

Acts 2007, No. 307, §1.



RS 15:157 - Trial-level compliance officer

§157. Trial-level compliance officer

A. The board shall employ a trial-level compliance officer who shall meet the following qualifications:

(1) Meet the qualifications provided for in R.S. 15:150(B).

(2) Have expertise in matters of performance evaluation development and implementation.

(3) Be an attorney licensed to practice law in the United States with at least three years of experience as a criminal defense attorney, or possess a master's degree in public administration from an accredited school or university and possess five years of progressively responsible experience conducting organizational assessments and, if licensed as an attorney in a state other than Louisiana, become licensed as an attorney in this state within one year of being employed by the board.

B. The trial-level compliance officer shall:

(1) Develop evaluation protocols to assess trial-level district compliance with board-adopted standards and guidelines.

(2) Develop an effective evaluation implementation plan that allows for regular assessments and ongoing monitoring of each district public defender system's compliance of board-adopted standards and guidelines.

(3) Provide direct oversight of necessary staff to conduct regular assessments and ongoing monitoring.

(4) Make regular reports to the board on variances to board standards and guidelines with respect to each district.

(5) Perform all other duties assigned by the state public defender or the board.

C. All standards and guidelines for the delivery of public defender services shall be rules adopted by the board pursuant to R.S. 15:148 and in accordance with the Administrative Procedure Act.

D. Nothing in this Section shall supersede a district public defender's responsibility to supervise individual attorneys and staff in performance on specific cases, or to employ or terminate local attorneys and staff personnel.

Acts 2007, No. 307, §1.



RS 15:158 - Juvenile justice compliance officer

§158. Juvenile justice compliance officer

A. The board shall employ a juvenile justice compliance officer who shall meet the following qualifications:

(1) Meet the qualifications provided for in R.S. 15:150(B).

(2) Have expertise in matters of performance evaluation development and implementation.

(3) Be an attorney licensed to practice law in the United States with at least three years of experience as a criminal defense attorney or in juvenile law, or possess a master's degree in public administration or a doctoral degree in any field from an accredited school or university and possess five years of progressively responsible experience conducting organizational assessments. If licensed as an attorney in a state other than Louisiana, the juvenile justice compliance officer shall become licensed as an attorney in this state within one year of being employed by the board.

B. The juvenile justice compliance officer shall:

(1) Develop evaluation protocols to assess district compliance with board- adopted standards and guidelines related to juvenile delinquency representation.

(2) Develop an effective evaluation implementation plan that allows for regular assessments and ongoing monitoring of each district's compliance of board- adopted standards and guidelines related to juvenile delinquency representation.

(3) Provide direct oversight of necessary staff to conduct regular assessments and ongoing monitoring related to juvenile delinquency representation.

(4) Make regular reports to the board on variances to board standards and guidelines with respect to each district related to juvenile delinquency representation.

(5) Perform all other duties assigned by the state public defender or the board.

C. All standards and guidelines for the delivery of juvenile justice services shall be rules adopted by the board pursuant to R.S. 15:148 and in accordance with the Administrative Procedure Act.

D. Nothing in this Section shall supersede a district public defender's responsibility to supervise individual attorneys and staff in performance on specific cases, or to employ or terminate local attorneys and staff personnel.

Acts 2007, No. 307, §1; Acts 2013, No. 175, §1, eff. June 7, 2013; Acts 2014, No. 214, §1.



RS 15:159 - Public defender service regions

§159. Public defender service regions

A. The board is authorized to establish a maximum of eleven public defender service regions or "service regions" in the state of Louisiana to provide service to the board in fulfilling the duties of the board, as provided by this Part. The regions shall be defined by grouping contiguous judicial districts in a manner that provides for the most efficient, feasible, practical, and effective supervision and assistance to the districts by the regional office.

B. A regional office shall be maintained in each service region established by the board.

C. The service region shall provide supervision over the district offices, within that region, including budgetary and operational matters as provided in this Part.

D. The service region shall provide, as authorized by the board, such additional services as the board finds necessary to providing competent counsel in the judicial districts within the region, including but not limited to capital defense services, expert witness resources, and conflict counsel. Such additional services as the board deems necessary or advisable may be provided to clients through the regional offices.

E. Notwithstanding any other provision of law to the contrary, no service region shall be established which has a population in excess of five hundred thousand, as determined by the latest federal decennial census, unless a single judicial district having a population in excess of five hundred thousand, as determined by the latest federal decennial census, is established as a service region consisting of that single judicial district.

Acts 2007, No. 307, §1.



RS 15:160 - Regional director for service regions; qualifications; duties; selection process

§160. Regional director for service regions; qualifications; duties; selection process

A. The board shall employ a regional director for each of the service regions established by the board, to be selected as provided for in this Section. Each regional director shall meet the following qualifications:

(1) Meet the qualifications provided for in R.S. 15:150(B).

(2) Be an attorney licensed to practice law in the United States with at least five years of experience as a criminal defense attorney and, if licensed as an attorney in a state other than Louisiana, become licensed as an attorney in this state within one year of being employed by the board.

(3) Following his employment, be a domiciliary of the service region who is registered to vote in the service region.

B. Each regional director shall:

(1) Supervise public defender services provided within his assigned service region.

(2) Work in conjunction with the compliance officers to ensure that public defender assignments within the service region comply with the standards and guidelines adopted pursuant to rule by the board and the Rules of Professional Conduct.

(3) Employ and supervise the work of the service region personnel as authorized by the state public defender.

(4) Contract for services as authorized by the state public defender according to the standards and guidelines adopted pursuant to rule by the board and as required by statute.

(5) Keep a record of all public defender services and expenses in the service region and submit the records to the state public defender as requested.

(6) Implement the standards and guidelines adopted as rules by the board pursuant to R.S. 15:148 and in accordance with the Administrative Procedure Act.

(7) Develop a method or methods of delivery of public defender services for the service region, for submission to the board for board approval, upon consultation with and recommendations of the district public defenders in each judicial district within the service region. The regional director shall consider any delivery model in existence prior to August 15, 2007, or prior to establishment of the region, as acceptable until that delivery model fails to comply with the uniform standards and guidelines for the delivery of public defender services in accordance with rules adopted by the board and as required by statute, unless the region is established for districts which have previously been determined not to be in compliance with the uniform standards and guidelines.

(8) Perform all other duties assigned by the state public defender or the board.

C. Upon making the determination to establish a service region, the board shall appoint a regional director selection committee as provided for in Subsection D of this Section.

D.(1) Each judicial district within the service region shall have three members appointed to the selection committee who are attorneys domiciled in that judicial district, are in good standing with the Louisiana Bar Association, and are not otherwise disqualified by Paragraph (2) of this Subsection.

(2) No person shall be appointed to the selection committee who has received compensation to be an elected judge, elected official, judicial officer, prosecutor, law enforcement official, indigent defense provider, or who is an employee of any such person, within a two-year period prior to appointment. No active part-time, full-time, contract, or court-appointed indigent defense provider, or active employees of such persons, may be appointed to serve on the selection committee.

(3) The members of the regional director selection committee shall be appointed district by district in the following manner:

(a) One member appointed by the state public defender.

(b) One member appointed by the president of the Louisiana State Bar Association.

(c) One member appointed by the chief judge of the judicial district.

(4) The state public defender shall select the chairman of the committee from one of his appointments.

E. In the event there are fewer than three attorneys eligible to serve as members of the selection committee as provided for in Subsection D of this Section, or there are fewer than three eligible attorneys who are willing to serve as members of the selection committee, the members shall be selected as provided for in Paragraph (D)(3) of this Section from among any registered voters residing in that judicial district.

F.(1) The selection committee shall review eligible candidates for the position of regional director, giving preference to those individuals who are domiciled in the service region.

(2) Within ninety days of formation of the selection committee, the selection committee shall submit a list of at least three nominees for the position of regional director.

G. Except as provided in Subsection H of this Section, within thirty days of receiving the nominations for the position of regional director from the selection committee, the board shall employ a regional director from the list of nominees submitted to the board.

H.(1) After review and analysis of the list of nominees submitted to the board by the selection committee, if the board determines that none of the submitted nominees are acceptable to the board, the board shall issue a written statement directing the selection committee to submit additional nominees for the position of regional director.

(2) If the board directs the selection committee to submit additional names for the position of regional director, the committee shall have ninety days to submit the additional names. Within thirty days of receiving the additional nominations for the position of regional director, the board shall employ a regional director from the list of nominees submitted to the board.

(3) The board shall direct the selection committee to submit additional nominees to the board only upon a determination that none of the submitted nominees are acceptable to be employed as regional director for the service region.

(4) The board may issue a written statement directing the selection committee to submit additional nominees for the position of regional director only one time during the selection process for that position.

Acts 2007, No. 307, §1; Acts 2008, No. 220, §6, eff. June 14, 2008.



RS 15:161 - District public defender; powers; duties; accounting; audit reporting; existing chief indigent defenders continued; establishment of district office

§161. District public defender; powers; duties; accounting; audit reporting; existing chief indigent defenders continued; establishment of district office

A. Except as otherwise provided for in this Section, the board shall employ or contract with a district public defender to provide for the delivery and management of public defender services in each judicial district.

B. Each district public defender shall meet the following qualifications:

(1) Meet the qualifications provided for in R.S. 15:150(B).

(2) Be an attorney licensed to practice law in Louisiana with at least five years of experience as a criminal defense attorney.

(3) Following his employment, be a domiciliary of the judicial district or a contiguous judicial district who is registered to vote in that judicial district or contiguous district.

C. A district office, or appropriate office space, shall be maintained in each judicial district for meeting with clients and rendering public defender services.

D. Vacancies for the office of district public defender shall be filled as provided for in R.S. 15:162.

E. Each district public defender shall:

(1) Manage and supervise public defender services provided within his judicial district.

(2) Prepare an operating budget for the district and submit it to the budget officer annually.

(3) Work in conjunction with the budget officer in developing a uniform method of accounting for all expenditures of the district, including but not limited to the salaries, contracts, acquisition of equipment, and supplies.

(4) Submit to the budget officer a monthly report of all revenues received and expenditures, including but not limited to salaries, contracts, acquisition of equipment, and supplies for the district.

(5) Work in conjunction with the compliance officers to ensure that public defender assignments within the judicial district comply with the standards and guidelines adopted pursuant to rule by the board and the Rules of Professional Conduct.

(6) Supervise the work of the district personnel.

(7) Employ district personnel, subject to review by the state public defender or the regional director, where applicable, for compliance with qualifications and standards and guidelines established by statute and by rules adopted by the board.

(8) Contract for services in accordance with the standards and guidelines adopted by rule by the board, and as authorized by the regional director, where applicable.

(9) Keep a record of all public defender services and expenses in the district and submit the records to the regional director, where applicable, or state public defender as requested.

(10) Implement the standards and guidelines and procedures established by the board, state public defender, and regional director, where applicable, for the district.

(11) Maintain a client workload for the district office as determined by the regional director, where applicable, the state public defender, and the board.

(12) Consult with the regional director, where applicable, and make recommendations regarding the method of delivery of public defender services for the district for submission to the board for board approval. The regional director, where applicable, or the board shall consider any delivery model in existence prior to August 15, 2007, as acceptable until that delivery model is proven to not meet the uniform standards and guidelines for the delivery of public defender services in accordance with rules adopted by the board and as required by statute.

(13) Employ or terminate district personnel, manage and supervise all district level work, including establishment of district personnel salaries, subject to review by the board for compliance with salary guidelines established by the board through the adoption of rules.

(14) Perform all other duties assigned by the regional director, where applicable, state public defender, or board.

F. Each district public defender may make recommendations to the regional director, where applicable, the state public defender, and the board on any matter regarding his judicial district.

G. Each district public defender shall work in conjunction with the legislative auditor in developing uniform audit reports as required by R.S. 24:515.1 which shall require the following to be included in that report:

(1) The amount of all state revenue provided by the legislature from general or special appropriations, or revenue passed through by state agencies.

(2) The amount of all revenue provided by local government from general or special appropriations, appropriations required by law, and revenue from the criminal court fund.

(3) The amount of grant funding from federal pass-through or categorical grants, grants from nonprofit organizations, and private and corporate foundations.

(4) The amount of funding received from any self-generated revenue.

H.(1) In an effort to maintain continuity of indigent defender services in each judicial district, any person employed as the chief indigent defender of a judicial district as of January 1, 2007, pursuant to the provisions of R.S. 15:145(B)(2)(a), shall continue to be employed by, or enter into a contract with, the board and serve as the district public defender of that district.

(2) The board shall establish the salaries for each district public defender; however, the salaries and benefits in place on January 1, 2007, for each chief indigent defender shall continue as the beginning salary for each district public defender and shall not be decreased. The provisions of this Paragraph shall not be construed to limit the board's ability to increase the salary of a district public defender.

I. The board shall evaluate any district where, as of January 1, 2007, there is no person employed as the chief indigent defender, pursuant to the provisions of R.S. 15:145(B)(2)(a), and do one of the following:

(1) Employ a district public defender who meets the criteria provided for in this Section, using the selection process provided for in R.S. 15:162; or

(2) Assign another district public defender from a contiguous judicial district to manage and supervise public defender services for both judicial districts; or

(3) Determine whether the board shall regionalize the operation of the district, as provided for in R.S. 15:163.

J. Notwithstanding any other provision of law to the contrary, any attorney employed by or under contract with the board, the district public defender, regional director, where applicable, or nonprofit organization contracting with the board, district public defender, regional director, where applicable, or the board to provide legal counsel to an indigent person in a criminal proceeding shall be licensed to practice law in the state of Louisiana. The provisions of this Subsection shall not be construed to prohibit the use of an attorney licensed to practice law in another state to provide legal counsel to an indigent person in a criminal proceeding on a pro-bono basis or who is receiving compensation from a grant administered by the board or from a grant administered by any nonprofit organization contracting with the board, provided that the out-of-state attorney is authorized to perform those services by the Louisiana Supreme Court. The legislature hereby specifically states that the provisions of this Subsection are in no way intended to, nor shall they be, construed in any manner which will impair any contractual obligations heretofore existing on June 1, 2007, of any out-of-state attorney authorized by the Louisiana Supreme Court to practice law in this state to provide legal counsel to an indigent person in a criminal proceeding.

Acts 2007, No. 307, §1; Acts 2008, No. 220, §6, eff. June 14, 2008.



RS 15:162 - Vacancies in position of district public defender; formation of district public defender selection committee; powers and duties of committee; process for filling vacancy for district public defender; interim district public defender

§162. Vacancies in position of district public defender; formation of district public defender selection committee; powers and duties of committee; process for filling vacancy for district public defender; interim district public defender

A. Except as provided for in Subsection G of this Section, within twenty days of receiving notice of a vacancy which occurs for the position of district public defender by reason of demotion, termination, retirement, resignation, or death, the board shall form a district public defender selection committee as provided for in Subsection B of this Section.

B.(1) The selection committee shall consist of three attorneys who are in good standing with the Louisiana State Bar Association, are domiciled in that judicial district, and are not otherwise disqualified by Paragraph (2) of this Subsection.

(2) No person shall be appointed to the selection committee that has received compensation to be an elected judge, elected official, judicial officer, prosecutor, law enforcement official, or indigent defense provider, or employees of all such persons, within a two-year period prior to appointment. No active part-time, full-time, contract, or court-appointed indigent defense provider, or active employees of such persons, may be appointed to serve on the selection committee.

(3) The members shall be selected as follows:

(a) One member, who shall serve as chairman of the committee, appointed by the state public defender.

(b) One member appointed by the president of the Louisiana State Bar Association.

(c) One member appointed by the chief judge of the judicial district.

C. In the event there are fewer than three attorneys eligible to serve as members of a selection committee as provided for in Subsection B of this Section, or there are fewer than three eligible attorneys who are willing to serve as members of a selection committee, the members shall be selected as provided for in Paragraph (B)(3) of this Section from among any registered voters residing in that judicial district.

D.(1) The selection committee shall review eligible candidates for the position of district public defender, giving preference to those individuals who are domiciled in the district.

(2) Within sixty days of formation of the selection committee, the selection committee shall submit a list of at least three nominees for the position of district public defender.

E. Within thirty days of receiving the nominations for the position of district public defender from the selection committee, the board shall employ a district public defender from the list of nominees submitted to the board.

F. The board shall appoint an interim district public defender to fill the vacancy of the district public defender until the position is filled.

G. The provisions of this Section shall not apply to a district which has been regionalized pursuant to the provisions of R.S. 15:163.

H. Whenever a vacancy occurs for the position of district public defender in any judicial district having a population of less than thirty thousand, or having less than four attorneys providing public defender services, the board shall evaluate the district and make a determination regarding the appropriateness of employing a district public defender or authorizing a district public defender from a contiguous judicial district to manage and supervise public defender services in that judicial district. If a decision is made by the board to employ a district public defender, the board shall use the selection process provided for in this Section to fill that vacancy.

I.(1) Board staff shall not require of the district public defenders or their staff any response with a due date less than six working days from the first full day since the request is received, other than during a natural emergency. The time period provided for in this Paragraph shall not include responses requested by the governor, the House Committee on Administration of Criminal Justice, or the Senate Committee on Judiciary C.

(2) The board shall make every effort to end the use of paper reports and shall make every effort to rely on searchable digital data in order to reduce costs of operation.

Acts 2007, No. 307, §1; Acts 2008, No. 220, §6, eff. June 14, 2008; Acts 2016, No. 571, §1.



RS 15:162.1 - District public defender advisory boards

§162.1. District public defender advisory boards

A. A district public defender may establish a district public defender advisory board to provide information, assistance, and guidance with respect to the delivery of public defender services in that judicial district.

B. The number of board members, the makeup of the board, and the frequency of meetings of the board shall be determined by the district public defender, upon consultation with district judges having criminal jurisdiction in that judicial district.

C. The advisory board may make comments, recommendations, findings, and suggestions regarding the delivery of indigent defender services in the judicial district.

D. The comments, recommendations, and findings of the district advisory board shall be documented and included in the annual report of the district to the board. Specific comments, recommendations, and findings of the district public defender advisory boards shall be considered by the board in its performance and compliance evaluation of the district but shall be nonbinding on the board.

E. Upon request of a district public defender advisory board, the Louisiana Public Defender Board shall provide an opportunity to the advisory board to appear before the Louisiana Public Defender Board to offer any comments, recommendations, findings, or suggestions regarding the delivery of public defender services for the district.

Acts 2007, No. 307, §1.



RS 15:163 - Regionalization of district public defender services by board

§163. Regionalization of district public defender services by board

A. In certain cases the board shall regionalize and operate the public defender services of a district as a subdivision of the board through a regional office. When the public defender services of a district are taken over by the board in this manner, the district public defender shall be an employee of the region and the regional director shall be the manager and supervisor of the district public defender office. A regionalization of the operation of a district public defender program shall occur, by a majority vote of the board, upon a finding that one of the following conditions have occurred:

(1) The district, through its district public defender, petitions the board for the board to regionalize the delivery of indigent defender services in the district; or

(2) The board upon its own motion, or upon petition of a regional director, if applicable, finds that the district public defender office has failed after reasonable assistance, resourcing, and consultation with the board to reasonably meet performance standards mandated by the board or to comply with data reporting or any other rule adopted by the board; or

(3) Due to a natural disaster or catastrophic emergency, the district public defender cannot operate or function normally, provided that this shall apply for not longer than a period of six months, renewable by the board on an interim basis at six- month intervals.

B. In any district where the board takes over the operation of indigent defender services as provided by this Section the district office shall be maintained for client services in the judicial district. The district public defender in a district regionalized pursuant to the provisions of this Section shall be a day-to-day manager and shall work out of the district office.

C. When the operation of a district office is regionalized pursuant to the provisions of this Section, the supervision of compliance with state standards and guidelines shall be carried out by an officer of the board as part of its supervision of the regional office.

D. Prior to regionalizing a district as provided for in this Section, the board shall send written notice of the public hearing as required in Subsection E of this Section, to the chief judge, the district advisory board, if applicable, and the district public defender of that judicial district of the board's intention to regionalize the district.

E.(1) Prior to regionalizing a district as provided for in this Section, the board shall conduct a public hearing regarding regionalization of a district, and provide the public an opportunity to offer comment on the regionalization.

(2) The public hearing provided for by this Subsection may be conducted at a regular meeting of the board provided proper notice is provided to the public as required by this Subsection.

Acts 2007, No. 307, §1.



RS 15:164 - Regional defense service centers

§164. Regional defense service centers

A. Upon approval of the board, any district public defender may contract with one or more other district public defenders for the establishment of a regional defense service center. A district public defender may enter into only one contract for a regional center in a particular field of practice.

B. As used in this Section, the term "regional defense service center" means:

(1) A regional appellate resource center.

(2) A regional death penalty center.

(3) A regional juvenile defense center.

C.(1) A regional defense service center may be granted authority to contract with counsel for defense at trial in the district court for defendants charged with capital offenses, for appeals in noncapital cases and in capital cases in which a sentence of life imprisonment was imposed, and for representation of juveniles in juvenile courts and in all other courts with juvenile jurisdiction. The center may also contract for other specific functions other than appeals and post-conviction representation in capital cases in which the death penalty was imposed, and for the operation of an office, library, and other reasonably necessary services and authority as the contracting boards deem appropriate.

(2) A regional death penalty center may retain a supervising attorney or chief defender, whose job description and compensation shall be specifically set out in the contract by the districts which establishes the regional defense service center. No attorney with less than five years' criminal trial practice shall serve as lead counsel in any death penalty case assigned to the regional death penalty center.

(3) A regional defense service center may apply for grants from any source of funding for the center's operation. The funds from such grants shall belong to the regional center.

D. A contract among district indigent defender boards shall provide for adequate supervision of the regional defense service center established, with periodic reports to each of the contracting boards, at least every six months, regarding the following:

(1) Information on the center's caseload and the status of each case.

(2) Receipts and disbursements.

(3) Comparison of budget to actual expenses.

(4) Assessment of the effectiveness of the center.

E.(1) The contract establishing a regional defense service center shall further provide for the specifics of contracts with attorneys, the method of staffing, and the contract amount. If a center is intended to retain full-time counsel, that condition shall be specified in the contract establishing the center.

(2) Regional defense service centers shall operate on a calendar year budget and shall be subject to the rules and regulations of the legislative auditor.

(3) A regional defense service center shall have an established caseload limit beyond which counsel at the center may decline to provide representation in its assigned area of criminal defense.

(4) The contract for a regional defense service center shall provide for contribution by the contracting districts for a period not more than five nor less than three calendar years, which commitment shall be binding on the contracting boards. The basis of the contribution may be any rational basis, including population, caseload, or other criteria agreed to by the respective boards. The contracting boards shall be required by the contract to contribute to the regional service center for a period of not less than three nor more than five years, and the contract shall be noncancellable.

F.(1) The purpose of regional defense service centers shall be to improve services and reduce cost by creating a regional defense service center for appellate work, death penalty defense, juvenile representation, and such other specific related purposes as the districts involved shall define by the contract.

(2) Nothing herein shall be interpreted as creating a duty on the part of such regional defense service centers to do any act, or provide any service, beyond that contemplated in the establishment of the center by the district indigent defender boards and present jurisprudence.

Acts 2007, No. 307, §1.



RS 15:165 - Methods of delivery of public defender services; selection of methods; emergency circumstances

§165. Methods of delivery of public defender services; selection of methods; emergency circumstances

A. The method of delivery in each judicial district shall be approved to the extent that it is meeting or able to meet the performance standards and guidelines of the board. The board may change the method of delivery in order to ensure compliance with best practices reflected in the performance standards and guidelines.

B. The board shall approve the method of delivery of public defender services for each district upon consultation with and recommendations of the state public defender, the director of juvenile defender services, the regional director for the service region, where applicable, and the district public defenders from the following service delivery methods or any combination thereof:

(1)(a) Appointment by the district public defender from a list of competent attorneys licensed to practice law in this state and classified according to case-type certification level.

(b) All appointments shall be on a successive, rotational basis by case-type certification. Deviations from the board's list shall be permitted only to comply with Code of Criminal Procedure Article 512 and in exceptional circumstances upon approval of the board upon recommendation of the district public defender or regional director, where applicable.

(2) An independent public defender organization qualified with the United States Internal Revenue Service for an exemption from federal income tax under Section 501(c) of the Internal Revenue Code to provide counsel for indigent defendants. The salaries of the district public defender and all assistants and supporting personnel shall be fixed by the board in compliance with salary and compensation standards adopted pursuant to rule by the board.

(3) The board may authorize the district public defender or regional director, where applicable, to enter into a contract or contracts, on such terms and conditions as it deems advisable, with one or more attorneys licensed to practice law in this state to provide counsel for indigent defendants in criminal proceedings.

(4) A full-time public defender office, staffed by full-time lawyers and support staff, or primarily full time with supplemental positions on a contract basis.

C. Any delivery model in existence prior to April 30, 2007, shall be presumed to be acceptable and meet standards guidelines pursuant to rules adopted by the board, and as provided by statute until the delivery model is proven not to meet those standards and guidelines.

D.(1) If, after reasonable assistance, providing of resources, and consultation with the board, the state public defender, or regional director, where applicable, the preexisting delivery model is still deemed unacceptable, the board shall determine upon consultation with the state public defender, the director of juvenile defender services, and the regional director, where applicable, the appropriate service delivery system to provide counsel for indigent defendants in criminal proceedings. Such a system shall be structured with due consideration for local variances from judicial district to judicial district within the region and shall, where necessary, establish satellite offices or part-time satellite offices to maintain easy access to clients in each judicial district within their purview.

(2) The board shall provide notice of a public hearing as provided in Paragraph (3) of this Subsection, to the district public defender, district advisory board, if applicable, and the chief judge of the judicial district prior to changing any delivery model as provided for by this Section and provide the public an opportunity to offer comment on the change in the delivery model.

(3) The public hearing provided for by this Subsection may be conducted at a regular meeting of the board provided proper notice is provided to the public as required by this Subsection.

E. An independent public defender organization qualified with the United States Internal Revenue Service for an exemption from federal income tax under Section 501(c) of the Internal Revenue Code existing as of August 15, 2007, may, with the approval of current local indigent defender boards of other judicial districts in its region, provide administration, management, and supervision of services and budgets for those districts, with due consideration for local variances from judicial district to judicial district within the region, and establish, where necessary, satellite offices or part-time satellite offices to maintain easy access to clients in each judicial district within their purview.

F. The district public defender shall create a staff organization plan for its delivery method which shall be subject to approval by the state public defender or regional director, where applicable, and the board. The staff organization plan will provide for the method of delivery, positions, duties, and assignments in the district court.

G. In the event of a catastrophic event, natural or otherwise, the board shall have the power to establish an appropriate delivery system to maintain the competent delivery of services from among the delivery methods provided for by this Section.

Acts 2007, No. 307, §1; Acts 2008, No. 220, §6, eff. June 14, 2008.



RS 15:166 - Disbursement of funds

§166. Disbursement of funds

A. The board shall not disburse funds to a non-governmental entity unless it establishes a benefit to the function of the board pursuant to law, and unless services are actually delivered. Under no circumstances shall the board disburse state funds for the purpose of savings, reserves, or other purposes related primarily to the economic health of the non-governmental entity or its owners and employees.

B. Any service which the board seeks, other than the Louisiana Appellate Project or the Capital Appeals Project, which are statewide programs, shall be subject to an application process by which the board provides objective deliverables and allows the district defenders to make application upon the same terms as a non-governmental entity to provide services in that district or a regional area for services as provided by law.

C. No provision of Louisiana law authorizing the return or rollback of funds from governmental programs to the division of administration shall apply to the board account during an emergency shortfall in funding as certified by the board with the approval of the chief justice of the Louisiana Supreme Court.

Acts 2016, No. 571, §1.



RS 15:167 - Louisiana Public Defender Fund

§167. Louisiana Public Defender Fund

A. "The Louisiana Public Defender Fund", hereinafter referred to as the "LPD Fund", is hereby created in the state treasury. Interest earned on the investment of monies in the fund shall be deposited in and credited to the fund. Unexpended and unencumbered monies in the fund at the close of each fiscal year shall remain in the fund. Monies in the fund shall be appropriated, administered, and used solely and exclusively for purposes of the Louisiana Public Defender Act and program and as further provided in this Section.

B. The fund shall be comprised of all monies appropriated, donated, or otherwise made available to provide funding for the provisions of the Louisiana Public Defender Act. All of such monies required to be deposited in the state treasury in accordance with Article VII, Section 9(A) of the Constitution of Louisiana shall be deposited in the fund after first meeting the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund.

C. Monies in the fund shall be appropriated and used solely and exclusively to provide for the implementation of the Louisiana Public Defender Act and the program.

D. The LPD Fund shall be administered by the board as authorized by the provisions of the Louisiana Public Defender Act. The board is hereby authorized to establish such accounts or sub-accounts within the LPD Fund as deemed necessary to comply with the provisions of the Louisiana Public Defender Act and the program. The board shall not commingle the monies in the LPD Fund established in this Section with any other monies or funds of the board for any reason.

E. The board shall dedicate and disburse at least sixty-five percent of the entirety of its annual budget and its funds in the Louisiana Public Defender Fund as defined in Subsection A of this Section each fiscal year to the district defender offices and their indigent defender funds as defined in R.S. 15:168(A) in the various judicial districts throughout the state. Any funds disbursed to any district defender office shall be paid in addition to the minimum mandatory sixty-five percent of dedicated and disbursed funds required in this Subsection. The provisions of this Subsection shall not apply to statutorily dedicated funds or funds received through the awarding of grants.

Acts 2007, No. 307, §1; Acts 2016, No. 571, §1.



RS 15:168 - Judicial district indigent defender fund

§168. Judicial district indigent defender fund

A. There is hereby created within each judicial district an indigent defender fund which shall be administered by the district public defender and composed of funds provided for by this Section and such funds as may be appropriated or otherwise made available to it.

B.(1) Every court of original criminal jurisdiction, except in the town of Jonesville, in the city of Plaquemine, and in mayors' courts in municipalities having a population of less than five thousand, shall remit the following special costs to the district indigent defender fund for the following violations, under state statute as well as under parish or municipal ordinance, except a parking violation. The sum of forty-five dollars shall be assessed in cases in which a defendant is convicted after a trial, a plea of guilty or nolo contendere, or after forfeiting bond and shall be in addition to all other fines, costs, or forfeitures imposed.

(2)(a) Such amounts shall be remitted by the respective recipients thereof to the judicial district indigent defender fund monthly by the tenth day of the succeeding month.

(b) Such amounts remitted in the parish of Orleans shall include all of the following data for each case in which the costs required for in this Subsection are assessed:

(1) Name and case number of each defendant.

(2) Date of order assessing such costs.

(3) Date by which the defendant is ordered to pay such costs.

(4) Date of collection of such costs.

(5) Actual amount collected.

(c) The office for the district public defender for the parish of Orleans shall notify the office of the inspector general, city of New Orleans, in writing, if such amounts and data required in Subparagraphs (a) and (b) of this Paragraph have not been remitted by the fifteenth day of the month.

C. Except as otherwise provided by the Louisiana Public Defender Act, the funds provided for in this Section, and any other self-generated revenue and all interest or other income earned from the investment of such funds and self-generated revenue shall be retained in the district and shall be used and administered by the district public defender.

D. No defendant who has retained private counsel of record shall be assessed any costs to be credited to the indigent defender fund, other than the special costs established by Subsection B of this Section, unless the board has provided representation of record for that defendant at some point in that criminal proceeding.

E. Any surplus monies in the judicial district indigent defender fund on August 15, 2007, shall be retained in that judicial district and remain in the judicial district indigent defender fund. Any unexpended and unencumbered monies in the judicial district indigent defender fund at the close of each fiscal year shall remain in the judicial district indigent defender fund. Monies in the fund shall be administered and used solely and exclusively for purposes of delivering indigent defender services in that judicial district.

Acts 2007, No. 307, §1; Acts 2012, No. 330, §1, eff. July 1, 2012; Acts 2012, No. 578, §1, eff. June 7, 2012; Acts 2016, No. 239, §1; Acts 2016, No. 581, §1, eff. June 17, 2016.



RS 15:169 - Representation of capital defendants

§169. Representation of capital defendants

A. In cases where a sentence of death has been imposed, the board shall promptly cause counsel to be enrolled to represent the defendant. The board shall adopt rules and retain only such staff counsel or other counsel, who will work under the supervision of the board, as are necessary to provide counsel to represent capital defendants on direct appeal to the Supreme Court of Louisiana and to seek post-conviction relief if appropriate in state and federal court. The board shall also adopt rules regarding the provision of reasonably necessary services associated with the proceedings, including investigative, expert, and other services. The rules shall require that funds to pay for such reasonably necessary services shall be provided only upon a written showing specifically identifying the nature of the services, the cost of such services, and the need for such services with mandatory guidelines for compensation and litigation expense maximums. The board may seek funding as is available under federal law or from other public and private sources to cover the costs of providing representation in connection with applications for post-conviction relief filed in state and federal court.

B. Staff counsel, or other counsel, who represented convicted capital defendants in state court proceedings may, if authorized by the board, accept appointments from federal court to represent those defendants, but only if compensation is provided by funds as directed by the appointing federal court. Such funds shall remain subject to the use of the board and may be used for paying the costs of such representation. No state-appropriated funds shall be expended for the representation of capital defendants in federal court.

Acts 2007, No. 307, §1.



RS 15:170 - Disciplinary action; sanctions of regional directors and district public defenders; just cause; hearing

§170. Disciplinary action; sanctions of regional directors and district public defenders; just cause; hearing

A.(1) The board shall have the authority to take corrective or disciplinary action against any regional director, or district public defender, for failure to adhere to the standards and guidelines for rendering indigent defender services as provided by rules adopted pursuant to R.S. 15:148 and in accordance with the Administrative Procedure Act.

(2) "Corrective or disciplinary action" shall include but not be limited to any of the following:

(a) Issuance of a warning or reprimand.

(b) Issuance of a sanction.

(c) Suspension from rendering public defender services with or without compensation.

(d) Demotion.

(e) Termination.

(3) A regional director or district public defender may be demoted or terminated for just cause.

B. The actions which constitute just cause are as follows:

(1) The willful refusal to comply with mandatory training and education requirements.

(2) The willful refusal to comply with mandatory performance standards and guidelines as required by rule adopted by the board.

(3) The conviction or nolo contendere plea to any felony, participation in a pretrial diversion program pursuant to a felony charge, or conviction of any misdemeanor involving moral turpitude or public corruption.

(4) The willful failure to correct consistently ineffective practices to the detriment of clients.

(5) The willful failure to document communications with clients as required by the board.

(6) The willful failure to cooperate with the state public defender, a regional director, where applicable, or the board in any matter.

(7) The willful failure to submit to periodic review of their work against the performance standards and guidelines.

(8) The willful failure to submit requested documentation on any matter as requested by the regional director or the board.

(9) Knowingly making any false statement to the regional director, state public defender, or board.

(10) Using fraudulent, coercive, or dishonest practices or misrepresentation or demonstrating incompetence, untrustworthiness, or financial irresponsibility in the conduct of business such as might endanger the public.

C. A regional director or district public defender who feels that he has been demoted or terminated without just cause as defined in this Section may, within fifteen days after the action, demand in writing a hearing, and investigation by the board to determine the reasonableness of the action.

D.(1) Upon receipt of a request for a hearing, the board shall appoint a five- member hearing committee made up of five board members.

(2) The board shall designate the chairman of the hearing committee, who shall function as the presiding officer of the hearing.

(3) The chairman of the hearing committee shall designate an attorney to present evidence in support of the proposed job action. The attorney may be the supervisor requesting the job action or his designee or another attorney currently providing indigent defender services appointed by the board for that purpose.

(4) The hearing committee shall conduct a hearing on the matter within thirty days after receipt of the written request.

(5) The hearing shall be conducted by the hearing committee and shall, at a minimum, provide for:

(a) The receipt of sworn testimony, including by deposition.

(b) An opportunity for any interested party to be heard.

(c) An orderly, predictable, and timely docketing system.

(d) Submission of the report required by this Section within thirty days after receipt of the record of the hearing conducted as provided for in this Section.

(6) The hearing shall be public and the testimony shall be recorded.

(7) All parties shall be afforded an opportunity to appear before the hearing committee, either in person or with counsel, and present evidence to show that the action was or was not taken in good faith for cause as set forth in the provisions of this Section.

(8) The burden of proof for any job action short of termination of employment shall be by a preponderance of the evidence. The burden of proof for termination of employment shall be by clear and convincing evidence.

E. The hearing committee may:

(1) Issue subpoenas and compel the attendance of witnesses or the production of documents.

(2) Administer oaths.

(3) Require testimony under oath before the hearing committee in the course of a hearing being held for any reason.

(4) Issue written interrogatories.

F. As to every matter on which a hearing is held, the hearing committee shall submit a report to the board within thirty days of conducting the hearing, which shall contain, at a minimum, the record of the hearing, including all submissions, the finding of the facts that are pertinent to the decision, the conclusions of applicable law related to the decision, and the decision. The submission shall be in writing, shall be provided to all involved parties, and shall be a public record, except for any submitted materials which are confidential pursuant to law.

G.(1) Within thirty days of receipt of the report from the hearing committee, the board shall take action in a public meeting conducted by the board.

(2) At that time the board may affirm the recommendation of the hearing committee, modify or disapprove the recommendations of the hearing committee, or direct that the matter be investigated further.

(3) If the board affirms the demotion or termination action, then the termination or demotion of the regional director or district public defender shall remain in effect and shall be permanent.

(4) If the board finds that the termination or demotion was not taken in good faith for just cause under the provisions of this Section, the board shall order the immediate reinstatement or reemployment of such person in the office, place, position, or employment from which he was terminated or demoted, which reinstatement shall, if the board so provides, be retroactive and entitle him to his regular pay from the time of termination or demotion.

(5) The board may modify the order of termination or demotion by directing a suspension without pay for a given period.

H. The decision of the board, together with its written findings of fact, shall be certified in writing and shall be enforced by the board.

I. All decisions of the board are final and may not be appealed.

J. Prior to terminating or demoting a district public defender, the board shall send written notice of the public hearing as required by this Section, to the chief judge, and the district advisory board, if applicable, of the judicial district of the board's intention to terminate or demote the district public defender of that judicial district.

Acts 2007, No. 307, §1; Acts 2008, No. 220, §6, eff. June 14, 2008.



RS 15:171 - (Reserved).

§171. (Reserved).



RS 15:172 - (Reserved)

§172. (Reserved).



RS 15:173 - Right of action not created

§173. Right of action not created

A. It is not the intent of the legislature to create any new right, right of action, or cause of action or eliminate any right, right of action, or cause of action existing under current law. Nothing in the provisions of this Part shall create, expressly or by implication, any right, claim, or cause of action in favor of anyone in connection with the delivery of indigent defender services.

B. In addition to the provisions of Subsection A of this Section, nothing herein, nor any standards, guidelines, or rules adopted as a result hereof, shall be construed to provide any criminal defendant the basis of any claim that the attorney or attorneys appointed to represent him pursuant to this statute performed in an ineffective manner. It shall be presumptive evidence that any attorney performing criminal defense services pursuant to the auspices of this statute is currently certified to have met the standards and guidelines adopted by the board to provide criminal defense services in an effective manner. Nothing contained herein shall be construed to overrule, expand, or extend, whether directly or by analogy, the decision reached by the United States Supreme Court in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984) nor its progeny as adopted by the Louisiana Supreme Court.

Acts 2007, No. 307, §1; Acts 2008, No. 220, §6, eff. June 14, 2008.



RS 15:174 - Special reporting requirements; penalties

§174. Special reporting requirements; penalties

A. In addition to the general oversight requirements provided by law, each district or service region, where applicable, shall submit an annual report to the Louisiana Public Defender Board no later than February first of each year, commencing in 2009. The report, using the uniform definition of a "case" as defined in Subsection C of this Section, shall include detailed information of the workload, resources, employees, and expenditures for each district or service region, where applicable, for the previous fiscal year. The report shall also include the number of Families in Need of Services (FINS) petitions, Child in Need of Care (CINC) petitions, and child support petitions handled by each service region.

B.(1) The district public defender, and director of each service region, where applicable, shall be responsible for preparing, completing, and submitting the annual report to the Louisiana Public Defender Board as provided for in Subsection A of this Section.

(2) The district public defender shall be subject to the penalties provided for in Paragraph (3) of this Subsection, payable out of the judicial district indigent defender fund, if any of the following occur:

(a) The failure to file a report.

(b) The failure to timely file a report.

(c) The failure to disclose or accurately disclose any required information.

(d) The filing of a false report.

(3) The amount of the penalty shall be one hundred dollars for each day until the report or the required accurate information is filed.

C. For purposes of this Section, a "case" is defined as a charge or set of charges contained in a charging instrument or petition against a single accused arising out of one or more events, transactions, or occurrences, which are joined, or which may be joined pursuant to Code of Criminal Procedure Articles 490 through 495.1. Cases that involve multiple persons accused are counted as a separate case for each person accused. Cases that involve multiple charges or counts are recorded with the highest charge, based on the severity of sentence for the crime charged, as the case type. Multiple charges against a single person for the issuing of worthless checks shall be counted as a single case. Each appeal, after conviction, shall be counted as a separate case. In the event that a charging instrument contains a charge or set of charges arising out of multiple events, transactions, or occurrences, indigent defender boards shall track, record, and report the number of such instances per charging instrument.

Acts 2007, No. 307, §1.



RS 15:175 - Proceedings to determine indigency

§175. Proceedings to determine indigency

A.(1)(a) A preliminary inquiry and determination of indigency of any accused person shall be made by the court not later than arraignment and such determination may be reviewed by the court at any other stage of the proceedings.

(b) A person will be deemed "indigent" who is unable, without substantial financial hardship to himself or to his dependents, to obtain competent, qualified legal representation on his own. "Substantial financial hardship" is presumptively determined to include all defendants who receive public assistance, such as Food Stamps, Temporary Assistance for Needy Families, Medicaid, Disability Insurance, resides in public housing, or earns less than two hundred percent of the Federal Poverty Guideline. A defendant is presumed to have a substantial financial hardship if he or she is currently serving a sentence in a correctional institution or is housed in a mental health facility.

(c) Defendants not falling below the presumptive threshold will be subjected to a more rigorous screening process to determine if their particular circumstances, including seriousness of the charges being faced, monthly expenses, local private counsel rates, would result in a "substantial hardship" were they to seek to retain private counsel.

(d) If the court makes the preliminary determination that the accused is or may be indigent, the court shall require the accused to make application to the district public defender office or an attorney appointed or under contract to provide indigent defender services, who shall inquire further into the accused's economic status and, upon determining that the accused is indigent, shall file a certification thereof, in such form as the court may require and without paying costs in advance, in the record of the proceeding or enroll as counsel.

(e) The accused shall be responsible for applying for indigent defense counsel and for establishing his indigency and entitlement to appointment of counsel. Any oral or written statements made by the accused in or for use in the criminal proceeding and material to the issue of his indigency shall be made under oath or an equivalent affirmation.

(f) An accused person or, if applicable, a parent or legal guardian of an accused minor or an accused adult person who is claimed as a dependent on the federal income tax submission of his parent or legal guardian, who makes application to the district office certifying that he is financially unable to employ counsel and requesting representation by indigent defense counsel or conflict counsel, shall pay a nonrefundable application fee of forty dollars to the district office or its designee, which fee shall be in addition to all other fees or costs lawfully imposed. If the board or other appropriate official determines that the person does not have the financial resources to pay the application fee based upon the financial information submitted, the fee may be waived or reduced. An accused who is found to be indigent may not be refused counsel for failure to pay the application fee.

(g) The proceeds shall be deposited to the judicial district indigent defender fund in the judicial district in which the application was made.

(h) The funds collected pursuant to this Section and all interest or other income earned from the investment of such funds shall be used and administered by each district public defender.

(i) The district public defender shall maintain a record of all persons applying for representation and the disposition of the application and shall provide this information to the board on a monthly basis as well as reporting the amount of funds collected or waived.

(2) The district public defender or his assistants or an attorney providing indigent defender services pursuant to a contract with the board shall be allowed to summon witnesses to testify before the court concerning the financial ability of any accused person to employ counsel for his defense.

(3) Failure of the judge to comply with provisions of this Section shall result in deduction of reasonable criminal defense costs from the Judicial Expense Fund.

B.(1) In determining whether or not a person is indigent and entitled to the appointment of counsel, the court shall consider whether the person is a needy person and the extent of his ability to pay. The court may consider such factors as income or funds from employment or any other source, including public assistance, to which the accused is entitled, property owned by the accused or in which he has an economic interest, outstanding obligations, the number and ages of dependents, employment and job training history, and level of education.

(2) Release on bail alone shall not disqualify a person for appointment of counsel. In each case, the person subject to the penalty of perjury shall certify in writing such material factors relating to his ability to pay as the court prescribes.

C. Nothing in this Chapter shall prevent a criminal defendant from obtaining representation through the board at no charge.

D. The judicial administrator for the Louisiana Supreme Court shall develop a form to be used by the court in determining indigency. The form, at a minimum, shall include the following determinations by the court:

(1) Whether the defendant receives any form of public assistance.

(2) The occupational status of the defendant and income, if any.

(3) Whether the payment of legal fees would deprive the defendant or his dependents of necessities of life including clothing, shelter, or food.

(4) Whether the defendant is eligible for indigent defender services based upon the defendant's income and assets.

Acts 2007, No. 307, §1; Acts 2016, No. 224, §1.



RS 15:176 - Partial reimbursement by indigents

§176. Partial reimbursement by indigents

A. To the extent that a person is financially able to provide for an attorney, other necessary services, and facilities of representation and court costs, the court shall order him to pay for these items. The court may order payment in installments, or in any manner which it believes reasonable and compatible with the defendant's financial ability.

B.(1) Payments so made shall be transmitted to and become a part of the indigent defender fund of the district in which the person is prosecuted.

(2) The district public defender, or service region, where applicable, shall have the authority to recoup funds expended under this Section through the refund offset provisions pursuant to R.S. 47:299.1 through 299.20.

C.(1) When an accused is initially determined to be indigent and appointed counsel but subsequently hires private counsel, the court shall conduct a contradictory hearing to determine the expenses of representing the accused incurred by the district office or the service region, where applicable. Upon determining the expenses incurred, the accused shall, within the discretion of the court, be liable to reimburse the district office or service region, where applicable, those expenses, upon a determination that the accused was in fact not initially indigent. A judgment for the amount owed may be recorded in the mortgage records in favor of the board for the payment of money against the accused and may be enforced as provided by law.

(2) All funds received by the district office shall be deposited into the judicial district indigent defender fund as provided for in R.S. 15:168.

(3) Failure of the accused to disclose the full amount involved in the hiring shall constitute grounds for contempt of court.

Acts 2007, No. 307, §1.



RS 15:177 - (Reserved)

§177. (Reserved)



RS 15:178 - Appointment of appellate and post-conviction counsel in death penalty case

§178. Appointment of appellate and post-conviction counsel in death penalty case

In a capital case in which the trial counsel was provided to an indigent defendant and in which the jury imposed the death penalty, the court, after imposition of the sentence of death, shall appoint the Louisiana Public Defender Board, which shall promptly cause to have enrolled counsel to represent the defendant on direct appeal and in any state post-conviction proceedings, if appropriate.

Acts 2007, No. 307, §1.



RS 15:179 - Appointment of counsel at parole revocation and prerevocation hearings

§179. Appointment of counsel at parole revocation and prerevocation hearings

A. The Department of Public Safety and Corrections shall provide legal representation for each indigent parolee who is charged with violating the conditions of his parole with respect to which he has the right to a parole revocation or prerevocation hearing, if the indigent parolee is entitled by law to representation by counsel and if the parolee requests such representation.

B. The department may appoint counsel or may request that a district court judge in the parish where a parole revocation or prerevocation hearing is to be held appoint counsel to represent the indigent parolee. When requested to do so, the court shall have counsel appointed.

C. Attorneys appointed under the provisions of this Section shall be paid reasonable compensation and reimbursement for expenses necessarily incurred, which shall be fixed and paid by the Department of Public Safety and Corrections.

Added by Acts 1976, No. 653, §1; Acts 2007, No. 307, §16.



RS 15:180 - Special reporting requirements

§180. Special reporting requirements

In addition to the general oversight requirements provided by law, the board shall submit an annual report to the legislature not later than February first of each year, commencing in 1999. The report shall include a comprehensive status report on the board's activities, the number of meetings of the board and attendance, expenditures, decisions, and actions for the previous fiscal year. The report shall be directed to the chairmen of the standing committees of the Senate and the House of Representatives with subject matter jurisdiction over criminal justice matters.

Acts 1997, No. 1361, §1, eff. Dec. 31, 1997; Acts 2007, No. 307, §16.



RS 15:181 - Limited effect

§181. Limited effect

The provisions of this Part are intended to facilitate the providing of legal services and related expenses only to the extent required by the Constitution of Louisiana or the Constitution of the United States of America and specific statutory provisions affording the right of counsel to indigent defendants in criminal cases. No provision of this Part or rule adopted pursuant thereto creates or shall be construed to confer substantive or procedural rights in favor of any person accused of an offense.

Acts 1997, No. 1361, §1, eff. Dec. 31, 1997; Acts 2007, No. 307, §16; Acts 2008, No. 220, §6, eff. June 14, 2008.



RS 15:182 - Limited effect in capital cases

§182. Limited effect in capital cases

The provisions of R.S. 15:178 are intended for the sole and exclusive purpose of providing legal services and related expenses for capital defendants who have been sentenced to death and are not intended to confer substantive or procedural rights not otherwise provided by law.

Acts 1999, No. 1012, §1; Acts 2007, No. 307, §16; Acts 2008, No. 220, §6, eff. June 14, 2008.



RS 15:183 - Effect of signing of pleadings

§183. Effect of signing of pleadings

The provisions of Code of Civil Procedure Article 863 shall be applicable to any petition for post-conviction relief and related or responsive pleadings filed by counsel for petitioner or respondent pursuant to the provisions of Code of Criminal Procedure Articles 924 through 930.8.

Acts 1999, No. 1012, §1; Acts 2007, No. 307, §16.



RS 15:184 - Reserved

§184. (Reserved)



RS 15:185.1 - Purpose

PART II. INDIGENT PARENT REPRESENTATION

§185.1. Purpose

The purpose of this Part is to provide for an effective and efficient system of providing qualified legal representation, including curatorship appointments, for indigent or absent parents in child abuse and neglect cases as required by the provisions of the Louisiana Children's Code. The uniform standards and guidelines and the program to provide for representation, including curatorship appointments, of indigent or absent parents in child abuse and neglect cases shall be incrementally implemented and effected throughout the state.

Acts 2007, No. 95, §2; Acts 2016, No. 407, §2, eff. June 5, 2016.



RS 15:185.2 - Definitions

§185.2. Definitions

As used in this Part, the following words shall have the following meanings:

(1) "Board" means the Louisiana Public Defender Board, or any successor to that board, which is authorized to regulate the providing of legal services to indigent persons in criminal proceedings in which the right to counsel attaches under the United States and Louisiana constitutions. The board is also authorized to regulate the providing of representation to indigent parents as authorized by this Part.

(2) "Child abuse and neglect case" means a child protection proceeding conducted by a court exercising juvenile jurisdiction involving the abuse or neglect of children as provided specifically in Titles VI, X, and XI, of the Louisiana Children's Code.

(3) "District office" means the office of a district public defender.

(4) "District public defender", "chief indigent defender", or "chief public defender" means an attorney employed by or under contract with the board to supervise service providers and enforce standards and guidelines within a judicial district or multiple judicial districts.

(5) "Indigent Parents' Program" or "the program" means the Indigent Parents' Representation Program required by the Louisiana Children's Code and administered in accordance with the provisions of R.S. 15:185.1 through 185.9.

(6) "Indigent parent representation" means the providing of legal services to indigent or absent parents in child abuse and neglect cases as required by the provisions of the Louisiana Children's Code.

(7) "Public defender" or "indigent defender" means an attorney employed by or under contract with the board, the district public defender, or a nonprofit organization contracting with the board or the district public defender to provide representation, including curatorship appointments, to indigent or absent parents in child abuse and neglect cases as required by the provisions of the Louisiana Children's Code.

(8) "Revenue" or "self-generated revenue" means all revenue received by a judicial district except revenue received as a result of grants, donations, or other forms of assistance when the terms and conditions thereof or of agreements pertaining thereto require otherwise.

(9) "Task Force on Legal Representation in Child Protection Cases" means the task force created by House Concurrent Resolution No. 44 of the 2003 Regular Session of the Legislature.

Acts 2007, No. 95, §2; Acts 2016, No. 407, §2, eff. June 5, 2016.



RS 15:185.3 - Indigent Parents' Representation Program; duties of the board; subject to appropriation

§185.3. Indigent Parents' Representation Program; duties of the board; subject to appropriation

A.(1) Subject to appropriation, or the availability of other monies made available to the program, the board shall administer a program to provide representation, including curatorship appointments, of indigent or absent parents in child abuse and neglect cases as required by the Louisiana Children's Code.

(2) Except for the inherent regulatory authority of the Louisiana Supreme Court provided for in Article V, Section 5 of the Constitution of Louisiana, regarding the regulation of the practice of law, the Louisiana Public Defender Board or any successor to that board, shall have all regulatory authority, control, supervision, and jurisdiction, including auditing and enforcement, and all power incidental or necessary thereto to administer a program to provide for the delivery of indigent or absent parent representation throughout the courts of the state of Louisiana.

B. In the administration of the Indigent Parents' Representation Program, the board shall:

(1) Regularly collect detailed data from judicial districts, where applicable, relating to workload, resources, employees, and expenditures relating to representation of indigent or absent parents.

(2) Review and evaluate the operations of the program and emphasize special training for counsel representing indigent or absent parents.

(3) Review and approve an annual budget for the program.

(4) Review and approve an annual report on the operation of the program and submit such report to the legislature, the governor, and the chief justice of the Louisiana Supreme Court.

(5) Review and approve the strategic plan and budget proposals submitted by the district public defenders on behalf of the districts.

(6) Make an annual report to the legislature regarding the state of the board's operations and the status of representation of indigent or absent parent services it regulates. Such report shall include at a minimum:

(a) Recommendations for all needed changes in the law regarding the board or any regulated activity.

(b) A complete report on the receipt and expenditure of all funds received by the board and the regional offices, where applicable, including district level data.

(c) Comprehensive workload data.

(7) Ensure that the policies, procedures, and public pronouncements of the board recognize the unique and critical role of parents' attorneys in safeguarding fundamental rights and promoting the safety, permanency, and well-being of children in the child welfare system.

(8) Promote accessible child welfare, family preservation, medical, educational, substance abuse treatment, and mental health resources for children and their parents in the child welfare system.

(9) Take such actions as necessary and appropriate to secure private and state, federal, or other public funds to help support the program.

(10) Institute or cause to be instituted such legal proceedings as may be necessary to enforce and give effect to any of the duties or powers of the program.

(11) Provide for the employing or contracting with and training of attorneys and other professional and nonprofessional staff that may be necessary to carry out the functions of the program. All attorneys representing indigent or absent parents through this program shall be licensed to practice law in Louisiana and qualified in accordance with standards and guidelines adopted by rule of the board.

(12) Have the ability to contract with organizations or individuals for the provision of legal services for indigent or absent parents in child abuse and neglect cases.

(13) Administer an efficient and effective statewide program for the representation, including curatorship appointments of indigent or absent parents which safeguards their rights and facilitates timely and fair decision making concerning children's safety, permanency, and well-being.

(14)(a) Establish, and modify as necessary, a plan of organization to conduct the business of regulating and controlling the delivery of services for the representation of indigent or absent parents under its jurisdiction efficiently and thoroughly.

(b) The plan of organization shall provide for the capacity to:

(i) Administer the granting of contracts.

(ii) Analyze and review investigative and audit reports and findings.

(iii) Provide for enforcement of board rules as is necessary for the efficient and thorough regulation and governance of representation of indigent or absent parent services under its jurisdiction.

(15) Develop and disseminate standards, procedures, and policies that will ensure that the representation, including curatorship appointments, of indigent or absent parents is provided consistently throughout the state.

(16) Prepare and submit to the Joint Legislative Committee on the Budget on or before March first of each year an annual financial report which outlines the expenditures of local, state, and federal funds for the previous calendar year.

(17) Prepare as of June first of each year, an estimate of unexpended balances in every account in the custody of the board and submit a copy thereof to the governor, the legislative auditor, and the legislative fiscal officer.

(18) Develop and maintain a comprehensive information system on the receipt of revenues by the board, and the districts from local, state, and federal sources, as well as the expenditure of these revenues, and submit a summary of this information annually to the legislature.

(19) Assign appropriate staff to:

(a) Coordinate training of attorneys representing indigent or absent parents in current aspects of criminal and civil law and procedure involving the representation of indigent or absent parents.

(b) Establish and supervise a training and performance evaluation program for attorneys and non-attorney staff members and contractors.

(c) Establish specialized training and educational programs for all attorneys providing indigent or absent parent representation. Such programs shall not be "continuing legal education" as mandated by the Louisiana State Bar Association. The training sponsored by the state program shall be practical training based on models in other states, including trial advocacy and civil and criminal procedure in the nature of mock trials, working seminars, and mentoring. Such educational programs shall also include annual educational programs and introductory educational programs for attorneys prior to providing indigent or absent parent representation.

(d) Consolidate information on important aspects of public defense and provide for a collection of official opinions, legal briefs, and other relevant information.

(e) Provide assistance with research or briefs and provide other technical assistance requested by a public defender providing public defender services.

(f) Apply for and assist in the disbursement of federal funds or other grant money to aid the statewide Indigent Parents' Representation Program, provided that such gifts, grants, and donations are not otherwise prohibited by law or rule.

(g) Assist the district public defenders in the compliance with standards and guidelines adopted by the board pursuant to this Section. The board staff shall assist the district public defenders with implementation of standards and guidelines and supervision policy and procedures to verify compliance.

(20) Work with representatives of all three branches of state government and child welfare stakeholders, including judges, social service personnel, district attorneys, the Child Advocacy Program, court-appointed special advocate programs (CASA), service providers, and others to promote sound child welfare policies and practice.

C. During the incremental implementation period, the board shall continue working in conjunction with the Task Force on Legal Representation in Child Protection Cases to transform the existing legal representation system for children and indigent parents in child abuse and neglect cases to a more efficient and effective statewide system and to facilitate securing of necessary funding for the system. This transformation includes the board developing standards and oversight mechanisms for providing for quality representation of indigent parents and determining how funding currently administered by the Department of Children and Family Services, office of children and family services, for representation of indigent parents and children shall be redistributed to the board and the Child Advocacy Program of the Mental Health Advocacy Service by July 1, 2012.

D. The powers and duties of the board provided for by this Section shall be in addition to the powers and duties provided for in R.S. 15:147 or as otherwise provided by law.

Acts 2007, No. 95, §2; Acts 2008, No. 220, §6, eff. June 14, 2008; Acts 2016, No. 407, §2, eff. June 5, 2016.



RS 15:185.4 - Standards and guidelines for representation of indigent parents; rulemaking

§185.4. Standards and guidelines for representation of indigent parents; rulemaking

A. The board shall adopt all rules necessary to implement the provisions of R.S. 15:185.1 through 185.9.

B. The rules shall include but not be limited to:

(1) Creating mandatory statewide standards and guidelines for the representation, including curatorship appointments, of indigent or absent parents in child abuse and neglect cases that require those services to be provided in a manner that is uniformly fair and consistent throughout the state and recognizing the unique and critical role of parents' attorneys in safeguarding fundamental rights and promoting the safety, permanency, and well-being of children in the child welfare system.

(2) Ensuring the standards and guidelines shall take into consideration all of the following:

(a) Manageable indigent or absent parent representation workloads. The board shall adopt manageable indigent or absent parent representation workloads that permit the rendering of competent representation through an empirically based case-weighting system that does not count all cases of similar case type equally but rather denotes the actual amount of attorney effort needed to bring a specific case to an appropriate disposition.

(b) Continuity of representation. The board shall adopt standards and guidelines which ensure that each district devises a plan to provide that to the extent feasible and practicable the same attorney handles a case from appointment contact through completion in all cases.

(c) Documentation of communication. The board shall adopt standards and guidelines to ensure that defense attorneys providing indigent or absent parent representation provide documentation of communications with clients to meet standards and guidelines established by the board.

(d) Performance supervision protocols. The board shall adopt standards and guidelines to ensure that all defense attorneys providing indigent or absent parent representation undergo periodic review of their work against the performance standards and guidelines in a fair and consistent manner throughout the state, including creating a uniform evaluation protocol.

(e) Performance of attorneys in all assigned indigent or absent parent representation cases or curatorship appointments. The board shall adopt general standards and guidelines that alert defense counsel to courses of action that may be necessary, advisable, or appropriate to providing competent indigent or absent parent representation or curatorship appointments, including performance standards in the nature of job descriptions.

(3) Creating mandatory qualification standards for attorneys representing indigent or absent parents in child abuse and neglect cases that ensure that those services are provided by competent counsel. Qualification standards shall include both of the following:

(a) The specific training programs that must be completed to provide representation, including curatorship appointments, to indigent or absent parents.

(b) The number of years the public defender has spent in the practice of law in good standing with the Louisiana State Bar Association.

(4) Establishing methods of evaluating and enforcing compliance with mandatory statewide standards and guidelines for representing indigent parents.

(5) Establishing methods of monitoring and evaluating compliance with the mandatory indigent or absent parent representation standards and guidelines and the performance of counsel in order to ensure competent representation of indigent parents in all courts of the state.

(6) Establishing a procedure for the review and disposition of client complaints.

(7) Establishing appropriate sanctions for failure to adhere to the mandatory standards and guidelines for the delivery of indigent or absent parent representation.

(8) Establishing a policy of selecting a proportionate number of minority and women attorneys in accordance with the makeup of the general population of the state, to the extent that minority and women attorneys are available and otherwise eligible for selection within each district in accordance with law. Any citizen of majority age shall have a cause of action to enjoin the activities of the board for failure to comply with this provision.

(9) Establishing policies and procedures for ensuring that cases are handled according to the Rules of Professional Conduct.

(10) Establishing policies and procedures for handling conflict of interest cases and overflow cases when workload standards which are established by rules of the board are breached.

(11) Establishing policies and procedures to ensure that detailed expenditure and workload data is collected, recorded, and reported to support strategic planning efforts for the system.

(12) Ensuring data collected, including workload, is collected and maintained in a uniform and timely manner throughout the state to allow the board sound data to support resource needs.

(13) Providing for minimum salary and compensation standards for attorney, investigator, paraprofessional, and any and all other staff necessary for the adequate representation, including curatorship appointments, of indigent or absent parents comparable to other positions of similar stature throughout the state.

(14) Establishing processes and procedures to ensure that when a case that is assigned presents a conflict of interest for an attorney providing indigent or absent parent representation, the conflict is identified and handled appropriately and ethically.

(15) Establishing procedures for managing workloads and assigning cases in a manner that ensures that attorneys representing indigent or absent parents are assigned cases according to experience, training, and manageable workloads and caseloads, taking into account case complexity, potential outcomes of the case, and the legal skills required to provide effective assistance of counsel.

(16) Establishing procedures to handle complaints about attorney performance and to ensure that attorneys, office personnel, and clients are aware of avenues available for bringing a complaint and that office procedures do not conflict with the supervisory jurisdiction of the Louisiana Supreme Court and pursuant to the court's inherent authority provided for in Article V, Section 5 of the Constitution of Louisiana.

C. All rules shall be adopted pursuant to the provisions of the Administrative Procedure Act and shall be subject to legislative oversight by the House Committee on Health and Welfare and the Senate Committee on Health and Welfare.

Acts 2007, No. 95, §2; Acts 2016, No. 407, §2, eff. June 5, 2016.



RS 15:185.5 - Indigent Parent Representation Program Fund

§185.5. Indigent Parent Representation Program Fund

A. "The Louisiana Indigent Parent Representation Program Fund", hereinafter referred to as "the fund", is hereby created in the state treasury. Interest earned on the investment of monies in the fund shall be deposited in and credited to the fund. Unexpended and unencumbered monies in the fund at the close of each fiscal year shall remain in the fund. Monies in the fund shall be appropriated, administered, and used solely as provided in this Section.

B. The fund shall be comprised of all monies appropriated by the legislature specifically for the program, donations, fees, or other monies collected or transferred pursuant to the provisions of R.S. 46:460.21(A)(2), or other monies made available to the program. All of such monies required to be deposited in the state treasury in accordance with Article VII, Section 9(A) of the Constitution of Louisiana shall be deposited in the fund after first meeting the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund.

C. The fund shall be segregated from all other funds and shall be appropriated and used solely and exclusively to provide for the implementation and operation of the Indigent Parents' Representation Program. Monies so appropriated shall be used to supplement the judicial district indigent defender funds as provided for in R.S. 15:168, or as otherwise provided for by law, and shall not be used to displace, replace, or supplant monies available for this program or the purpose of providing legal representation in child abuse and neglect cases from that fund or from any other source.

D. The fund shall be administered by the Louisiana Public Defender Board, or any successor to that board.

E. The board shall not commingle the monies in the Indigent Parent Representation Program Fund established in this Section with any other monies or funds of the board for any reason.

Acts 2007, No. 95, §2.



RS 15:185.6 - Special reporting requirements; indigent parent representation cases; penalties

§185.6. Special reporting requirements; indigent parent representation cases; penalties

A. In addition to the general oversight requirements provided by law, each district public defender, or regional director, where applicable, shall submit an annual report to the board no later than February first of each year, commencing in 2008. The report, using the uniform definition of a "case" as defined in Subsection C of this Section, shall include detailed information of the district's workload, resources, employees, and expenditures for the previous fiscal year.

B.(1) The district public defender shall be responsible for preparing, completing, and submitting the annual report to the board as provided for in Subsection A of this Section.

(2) The district public defender shall be subject to the penalties provided for in Paragraph (3) of this Subsection, payable out of the judicial district indigent defender fund, to the board if any of the following occur:

(a) The failure to file a report.

(b) The failure to timely file a report.

(c) The failure to disclose or accurately disclose any required information.

(d) The filing of a false report.

(3) The amount of the penalty shall be one hundred dollars for each day until the report or the required accurate information is filed.

C. For purposes of this Section, a "case" is defined as a proceeding initiated by the state against an indigent or absent parent or parents pursuant to Title VI or Title X of the Louisiana Children's Code. Any appeal from a final judgment in such cases shall be counted as a separate case. In the event that a case involves multiple children, the district public defender, or regional director, where applicable, shall track, record, and report the number of children per case.

D. The board shall draft, administer, and furnish reporting forms to the district public defender which request detailed information of the district's workload, resources, employees, and expenditures for the previous fiscal year based on the uniform definition of a "case" as defined in Subsection C of this Section.

Acts 2007, No. 95, §2; Acts 2016, No. 407, §2, eff. June 5, 2016.



RS 15:185.7 - Rights of action; interpretation of Part

§185.7. Rights of action; interpretation of Part

A. It is not the intent of the legislature to create any new right, right of action, or cause of action or eliminate any right, right of action, or cause of action existing under current law. Nothing contained in the provisions of this Part shall create, expressly or by implication, any right, claim, or cause of action in favor of anyone in connection with the delivery of indigent and absent parent representation.

B. In addition to the provisions of Subsection A of this Section, nothing herein, nor any standards, guidelines, or rules adopted as a result hereof, shall be construed to provide any person the basis of any claim that the attorney or attorneys appointed to him pursuant to this statute performed in an ineffective manner. It shall be presumptive evidence that any attorney performing indigent or absent parent representation pursuant to the auspices of this statute is currently certified to have met the standards and guidelines adopted by the board to provide indigent or absent parent representation in an effective manner.

C. Nothing contained in this Part shall be construed to overrule, expand, or extend, directly or by analogy, the duties of attorneys providing representation of indigent or absent parents as otherwise required by the provisions of the Louisiana Children's Code.

Acts 2007, No. 95, §2; Acts 2016, No. 407, §2, eff. June 5, 2016.



RS 15:185.8 - Auditing; district reporting

§185.8. Auditing; district reporting

Each district public defender shall work in conjunction with the legislative auditor in developing uniform audit reports regarding the representation of indigent or absent parents as required by R.S. 24:515.1, which shall require the following to be included in that report:

(1) The amount of all state revenue provided by the legislature from general or special appropriations, or revenue passed through by state agencies.

(2) The amount of all revenue provided by local government from general or special appropriations, appropriations required by law, and revenue from the criminal court fund.

(3) The amount of grant funding from federal pass-through or categorical grants, grants from nonprofit organizations, and private and corporate foundations.

(4) The amount of funding received from any self-generated revenue.

Acts 2007, No. 95, §2; Acts 2016, No. 407, §2, eff. June 5, 2016.



RS 15:185.9 - Implementation of indigent parent representation program; timeline

§185.9. Implementation of indigent parent representation program; timeline

A. In the development of the Indigent Parents' Representation Program, the board shall consider all of the following:

(1) Forms of delivery of representation that maximize the efficient and effective provision of counsel to indigent or absent parents.

(2) The local variances which occur from judicial district to judicial district throughout the state.

(3) The variations in representation practices and procedures in rural, urban, and suburban jurisdictions.

B.(1) Subject to appropriation, or the availability of other monies made available to the program, the board shall develop a program which considers the interest of establishing a flexible delivery system that is responsive to and respectful of jurisdictional variances and local community needs and interests and incrementally implementing that program throughout the state with a full implementation goal of July 1, 2012.

(2) The board shall determine the best method of incremental implementation of the Indigent Parents' Representation Program that is the most efficient, feasible, practicable, and appropriate to provide for the delivery of indigent or absent parent representation as required by the provisions of this Part and rules adopted by the board.

(3) The board shall work in conjunction with the Task Force on Legal Representation in Child Protection Cases in developing the implementation of the parents' representation program.

C. In recognition of the provisions of this Section, the board shall:

(1) Adopt all rules required by the provisions of this Part by August 15, 2008.

(2) Require all district public defenders to provide reporting of cases as required by R.S. 15:185.6 no later than January 1, 2009.

(3) The board shall develop a plan of implementation in conjunction with the Task Force on Legal Representation in Child Protection Cases and appear before the House and Senate committees on health and welfare and provide a report of the status of the implementation of the Indigent Parents' Representation Program prior to the convening of the 2010 Regular Session of the Legislature.

Acts 2007, No. 95, §2; Acts 2016, No. 407, §2, eff. June 5, 2016.



RS 15:186.1 - Purpose

PART III. REPRESENTATION OF CHILDREN IN CUSTODY

§186.1. Purpose

The purpose of this Part is to provide for an effective and efficient system of providing qualified legal representation for indigent children committed to the custody of the office of juvenile justice pursuant to Title VII and Title VIII of the Louisiana Children's Code and to promote safe return and reentry for youth in custody.

Acts 2016, No. 617, §2.



RS 15:186.2 - Definitions

§186.2. Definitions

For the purposes of this Part, the following words shall have the following meanings:

(1) "Board" means the Louisiana Public Defender Board, or any successor to that board, which is authorized to regulate the providing of legal services to indigent persons in criminal proceedings in which the right to counsel attaches under the United States and Louisiana Constitutions. The board is also authorized to regulate the providing of representation to indigent parents as authorized by this Part.

(2) "Custody" means the legal custody of the office of juvenile justice, which follows on commitment by a Louisiana court exercising juvenile jurisdiction to the office of juvenile justice as provided in Titles VII and VIII of the Louisiana Children's Code.

(3) "District office" means the office of a district public defender.

(4) "District public defender", "chief indigent defender", or "chief public defender" means an attorney employed by or under contract with the board to supervise service providers and enforce standards and guidelines within a judicial district or multiple judicial districts.

(5) "Indigent child representation" means the providing of legal services to indigent children committed to the custody of the office of juvenile justice pursuant to Title VII and Title VIII of the Louisiana Children's Code.

(6) "Office of juvenile justice" and "the office" means the Department of Public Safety and Corrections, youth services, office of juvenile justice.

(7) "Public defender" or "indigent defender" means an attorney employed by or under contract with the board, the district public defender, or a nonprofit organization contracting with the board or the district public defender to provide representation as required by the provisions of the Louisiana Children's Code.

(8) "Safe Return Program" or "the program" means the Safe Return Representation Program administered pursuant to the Part.

Acts 2016, No. 617, §2.



RS 15:186.3 - Safe Return Representation Program; duties of the board; subject to appropriations

§186.3. Safe Return Representation Program; duties of the board; subject to appropriations

A.(1) Subject to appropriation and the availability of other monies to the program, the board shall administer a program to provide qualified legal representation to indigent children committed to the custody of the office of juvenile justice pursuant to Title VII and Title VIII of the Louisiana Children's Code and promote safe return and reentry for youth in custody.

(2) Except for the regulatory authority of the Louisiana Supreme Court provided for in Article V, Section 5, of the Louisiana Constitution, the Louisiana Public Defender Board or any successor to that board, shall have all regulatory authority, control, supervision, and jurisdiction, including auditing and enforcement, and all power necessary to administer the program throughout the state.

B. In the administration of the Safe Return Program, the board shall:

(1) Regularly collect detailed data from judicial districts, where applicable, of workload, resources, employees, and expenditures relating to representation of children in the custody of the office of juvenile justice.

(2) Review and evaluate the operations of the program and emphasize special training for counsel representing children in the custody of the office of juvenile justice.

(3) Review and approve an annual budget for the program.

(4) Review and approve an annual report on the operation of the program and submit such report to the legislature, the governor, and the chief justice of the Louisiana Supreme Court.

(5) Submit an annual report to the legislature regarding the state of the program. Such report shall include:

(a) Recommendations for changes in the law regarding the board or any regulated activity.

(b) A detailed explanation of all revenues and expenditures.

(c) Comprehensive workload data regarding the program.

(6) Ensure all policies, procedures, and public pronouncements of the board recognize the role of attorneys in safeguarding fundamental rights and promoting the safety, reintegration, and well-being of children in the custody of the office of juvenile justice.

(7) Promote accessible family preservation, medical resources, educational resources, substance abuse treatment, vocational training, and mental health resources for children in the custody of the office of juvenile justice.

(8) Take such actions as necessary and appropriate to secure private and state, federal, or other public funds to help support the program.

(9) Institute or cause to be instituted legal proceedings as necessary to enforce any of the duties or powers of the program.

(10) Employ and train attorneys and other staff as may be necessary to carry out the functions of the program. All attorneys representing indigent children through this program shall be licensed to practice law in Louisiana and qualified in accordance with the standards and guidelines adopted by rule of the board.

(11) Contract with organizations or individuals for the legal services for indigent children in the custody of the office of juvenile justice.

(12) Administer an efficient and effective statewide program for the representation of indigent children which safeguards their rights and facilitates timely and fair decision-making concerning safety, reentry, reintegration, and well-being.

(13) Establish and modify a plan of organization to conduct the business of regulating and controlling the delivery of program services. The plan of organization shall provide for:

(a) The granting of contracts.

(b) The review of investigative and audit reports and findings.

(c) The enforcement of board rules.

(14) Develop and disseminate standards, procedures, and policies to ensure that quality representation of indigent children in the custody of the office of juvenile justice is provided consistently throughout the state.

(15) Prepare and submit to the Joint Legislative Committee on the Budget not later than March first of each year an annual financial report which outlines the expenditures of all program funds, including local, state, and federal funds, for the previous calendar year.

(16) Prepare and submit to the governor, legislative auditor, and legislative fiscal officer, not later than June first of each year an estimate of unexpended balances in every account in the custody of the board.

(17) Develop and maintain a comprehensive information system on the revenues received by the board and any district from local, state, and federal sources, as well as the expenditure of any revenue, and submit a summary of the information annually to the legislature.

(18) Assign appropriate staff to:

(a) Coordinate training and performance evaluation for attorneys representing indigent children pursuant to this Section.

(b) Apply for and assist in the disbursement of federal funds or other grant money to aid the statewide program, provided that such gifts, grants, and donations are not otherwise prohibited by law or rule.

(c) Assist district public defenders in maintaining compliance with standards and guidelines adopted by the board pursuant to this Section. The board staff shall assist the district public defenders with implementation of standards, guidelines, supervision, policy, and procedures to maintain compliance.

(19) Work with public and private representatives, including but not limited to judges, social service personnel, district attorneys, and service providers to promote sound juvenile justice policy and practice.

C. The powers and duties of the board provided for by this Section shall be in addition to the powers and duties provided for in R.S. 15:147.

Acts 2016, No. 617, §2.



RS 15:186.4 - Standards and guidelines for representation of indigent children in custody; rulemaking

§186.4. Standards and guidelines for representation of indigent children in custody; rulemaking

A. The board shall adopt all rules necessary to implement the provisions of this Part.

B. The rules shall include mandatory statewide standards and guidelines for the representation of indigent children in the custody of the office of juvenile justice to be provided in a uniform manner and consistent throughout the state.

C. All rules and regulations shall be promulgated in accordance with the Administrative Procedure Act and subject to legislative oversight by the House Committee on Health and Welfare and the Senate Committee on Health and Welfare.

Acts 2016, No. 617, §2.



RS 15:186.5 - Safe Return Representation Program Fund

§186.5. Safe Return Representation Program Fund

A. "The Louisiana Safe Return Representation Program Fund", hereafter referred to as "the fund", is hereby created within the state treasury. Interest earned on the investment of monies in the fund shall be deposited into the fund. Unexpended and unencumbered monies in the fund at the close of each fiscal year shall remain in the fund. Monies in the fund shall be appropriated, administered, and used solely as provided in this Section.

B. The fund shall be comprised of all monies appropriated by the legislature specifically for the program or other monies made available to the program. All monies required to be deposited in the state treasury in accordance with Article VII, Section 9(A), of the Louisiana Constitution shall be deposited in the fund after first meeting the requirements of Article VII, Section 9(B), of the Louisiana Constitution.

C. The fund shall be segregated from all other funds and shall be used solely to provide for the implementation and operation of the Safe Return Representation Program. Monies appropriated to the fund shall also be used to supplement the judicial district indigent defender funds as provided in R.S. 15:168 and shall not be used to displace, replace, or supplant monies available for this program or the purpose of providing legal representation to children in the custody of the office of juvenile justice.

D. Monies in the fund which have been appropriated to the Louisiana Public Defender Board shall be administered by the Louisiana Public Defender Board, or any successor to that board.

E. The board shall not commingle the monies appropriated from the fund with any other monies of the board.

Acts 2016, No. 617, §2.



RS 15:186.6 - Implementation of Safe Return Representation Fund

§186.6. Implementation of Safe Return Representation Fund

A. Subject to appropriation, or the availability of other monies to the program, the board shall develop a program to establish a flexible delivery system that is responsive to jurisdictional variances and local community needs. The board may implement the program incrementally, but full statewide implementation shall be completed not later than July 1, 2017.

B. The board shall choose a method of implementation of the Safe Return Representation Program that is efficient, feasible, practicable, and appropriate to provide the best delivery of indigent parent representation.

Acts 2016, No. 617, §2.



RS 15:191 - Place of trial of criminal neglect of family cases

CODE TITLE XVIII. DOUBLE JEOPARDY (BLANK)

CODE TITLE XIX. JURISDICTION AND VENUE

§191. Place of trial of criminal neglect of family cases

When any person shall desert or intentionally not support his family in violation of R.S. 14:74, the offense may be prosecuted and punished:

(1) In the parish where the person owing the duty of support resides or is found, or

(2) In the parish where the last matrimonial domicile was established, or

(3) In the parish where the person (or persons) to whom the duty of support is owed establishes a bona fide residence, provided that this provision shall be effective only if the person to whom the duty of support was owed was justified in establishing a separate residence.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967.



RS 15:211 - Procedures in handling defendants committed to mental institutions because of lack of capacity to stand trial

CODE TITLE XX. CHANGE OF VENUE (BLANK)

CODE TITLE XXI. INSANITY PROCEEDINGS

§211. Procedures in handling defendants committed to mental institutions because of lack of capacity to stand trial

A. The medical staff of a mental institution to which a defendant is committed after he has been found not guilty by reason of insanity or after a court determines that he lacks mental capacity to proceed with a criminal trial shall review the defendant's record after the first sixty days and after one hundred twenty days of commitment and every one hundred eighty days thereafter to determine his present mental condition and whether he is presently capable of being discharged, conditionally or unconditionally, or being placed on probation, without being a danger to others or himself, or presently capable of standing trial. The superintendent of the institution shall make such recommendations to the review panel or the court as provided for in Title XXI relating to insanity proceedings of the Code of Criminal Procedure.

B. The medical staff shall, as long as the defendant remains in the mental institution, have full authority to determine whether his condition is such as to require that he be confined in a security ward or place designated pursuant to R.S. 28:25 for the confinement of patients charged with crimes or misdemeanors, or should be transferred into a different type of ward in the institution.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967; Acts 1987, No. 928, §3, eff. July 20, 1987; Acts 1988, No. 383, §2.



RS 15:221 - Appointment of substitute judge by supreme court

CODE TITLE XXII. RECUSATION OF JUDGES AND

DISTRICT ATTORNEYS

§221. Appointment of substitute judge by supreme court

Whenever any district judge is prevented by any cause whatever from holding court, and that fact is made to appear, by the certificate of the clerk under the seal of the court, to the supreme court or to any justice thereof, if in the judgment of the court or any justice the public interest so requires, the court or such justice shall designate and appoint any district judge of any other district to hold said court and discharge all the duties of the judge so disabled during such disability. Such appointment shall be filed in the clerk's office of and entered on the minutes of said district court, and a certified copy thereof, under the seal of the court, shall be transmitted by the clerk of the district court to the district judge so designated and appointed.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967.



RS 15:241 - Medical, psychological, psychiatric examination of certain victims under age eighteen; polygraph examinations; prohibition

CODE TITLE XXIV. PROCEDURES PRIOR TO TRIAL

§241. Medical, psychological, psychiatric examination of certain victims under age eighteen; polygraph examinations; prohibition

A. If the defendant is charged with a violation of R.S. 14:93 or any provision of Subpart C of Part II, Subpart B of Part IV, or Subpart A(1) or A(4) of Part V of Chapter 1 of Title 14 of the Louisiana Revised Statutes of 1950, and the victim was under the age of eighteen at the time of the offense, the defendant shall not be entitled to compel the victim to submit to a medical, psychological, or psychiatric examination, unless the court finds, after a contradictory hearing with the state, that such an examination is necessary and appropriate and will not cause the victim undue emotional stress and is not being sought for the purpose of harassing or intimidating the victim. At such a hearing the defendant shall not be entitled to compel the attendance of the victim.

B. No law enforcement officer, prosecutor, or other governmental official shall request or require any victim, regardless of age, of an alleged sex offense as defined in R.S. 15:541 to submit to a polygraph examination or other device used to measure the truthfulness of the victim as a condition of proceeding with the investigation of the offense.

C. The refusal of a victim of an alleged sex offense to submit to an examination described in Subsection B of this Section shall not prevent the investigation, charging, or prosecution of the offense.

Acts 1995, No. 754, §1; Acts 2008, No. 816, §1.



RS 15:242 - Pretrial diversion for driving while intoxicated; reporting

§242. Pretrial diversion for driving while intoxicated; reporting

Notwithstanding any provision of law to the contrary, if a person is placed into a pretrial diversion program following an arrest for a violation of R.S. 14:98, operating a vehicle while intoxicated, or a parish or municipal ordinance that prohibits operating a vehicle while intoxicated, while impaired, or while under the influence of alcohol, drugs, or any controlled dangerous substance, then the prosecuting authority shall maintain a record consisting of the name of the person, the arrest date, and a description of the pretrial intervention or diversion program into which the person was placed. Such record shall become a public record when the person has successfully completed the intervention program or is terminated from the program.

Acts 1997, No. 714, §1.



RS 15:243 - Diversion program for defendants engaged in the purchase of sexual activity

§243. Diversion program for defendants engaged in the purchase of sexual activity

A. The district attorney for each judicial district, alone or in conjunction with the district attorney of an adjacent judicial district, may create and administer a diversion program for defendants charged with an offense in which the defendant engaged in the purchase of sexual activity unless the offense involves the purchase of sexual activity from a minor.

B. At the discretion of the district attorney, after any costs associated with the administration of the program are paid, a portion of all monies collected pursuant to the provisions of this Section may be distributed to entities within their judicial district, or within the judicial districts participating in the program, that provide rehabilitative services and treatment to victims of offenses involving human trafficking and trafficking of children for sexual purposes.

Acts 2014, No. 564, §2.



RS 15:251 - Blank

CODE TITLE XXIII. DISMISSAL OF PROSECUTION (BLANK)

CODE TITLE XXIV. PROCEDURES PRIOR TO TRIAL (BLANK)

CODE TITLE XXV. COMPULSORY PROCESS

§251. Blank



RS 15:252 - Witnesses' fees and mileage

§252. Witnesses' fees and mileage

Witnesses subpoenaed in all preliminary criminal trials or proceedings, for attendance before grand juries and upon final trials shall receive a per diem of three dollars per day and mileage of not more than five cents for each mile necessarily traveled in going to and returning from court, the exact amount to be fixed by the police juries of the several parishes, provided, however, that in the parishes of Acadia and Vermilion witnesses shall not be allowed any fees, per diem or mileage in all preliminary criminal trials or proceedings and for attendance before grand juries, provided further, however, that witnesses subpoenaed in the parishes of Acadia and Vermilion upon final trials shall receive a per diem of three dollars per day and mileage of not more than five cents for each mile necessarily travelled in going to and returning from court, the exact amount to be fixed by the police juries of the parishes of Acadia and Vermilion.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967. Amended by Acts 1969, No. 167, §1.



RS 15:253 - Witnesses not residents of parish

§253. Witnesses not residents of parish

Witnesses who are summoned to testify in prosecutions pending in other parishes than those in which they reside, shall receive a compensation of five cents for every mile they may necessarily travel in going and returning, and five dollars for every day they may be necessarily in attendance upon the court.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967.



RS 15:254 - Sheriffs, jurors and law enforcement officers not entitled to witness fees

§254. Sheriffs, jurors and law enforcement officers not entitled to witness fees

No sheriff, deputy sheriff or juror, and no law enforcement officer except as otherwise provided by R.S. 15:254.1 and R.S. 15:255 while attending court as such, shall be allowed any compensation for attendance as a witness in any criminal case.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967. Amended by Acts 1975, No. 568, §1.



RS 15:254.1 - Compensation of off-duty law enforcement officers; City Court of New Iberia

§254.1. Compensation of off-duty law enforcement officers; City Court of New Iberia

A. Any sheriff, deputy sheriff, city or state police officer, or other law enforcement officer subpoenaed to testify in a traffic, criminal, or juvenile case before the City Court of New Iberia or on a date or at a time when such an officer is off duty shall be paid the sum of fifty dollars per case per day by the clerk of the city of New Iberia. The clerk of the city of New Iberia shall transmit the fees due under this Section to the law enforcement officer's employer within thirty days after the officer qualifies for the fee. The employer shall be responsible for calculating and withholding all requisite deductions for taxes and for transferring or remitting all sums of employee withholdings to the appropriate taxing authorities, on behalf of the law enforcement officer and, within thirty days after receipt of the funds, for making payment of the appropriate net amount to the law enforcement officer. Compensation allowed law enforcement officers as witnesses in accordance with the provisions of this Section shall not be deemed to be in lieu of, or to constitute any portion of, the salary or compensation paid to such law enforcement officers for the performance of the duties of their jobs, nor shall the payment of such witness fees be taken into consideration in determining the salary, any salary increase, or any supplemental pay by the state to which any law enforcement officer is or becomes entitled.

B.(1) The maximum allowable fee to be received by an officer on any given day when he is summoned in an off-duty status shall be one hundred fifty dollars per day, no matter how many summonses he receives per specific day. Said sum shall be in addition to any other compensation the law enforcement officer is eligible to receive from his or her employer.

(2) Witness fees provided by this Subsection shall be paid from costs of court which shall be assessed and collected in individual cases in which there is a plea of guilty or a conviction, in accordance with a schedule of costs adopted by the judge or judges of the City Court of New Iberia. The costs so collected shall be placed in a special fund maintained and administered by the governing authority, the city of New Iberia, and from which the governing authority shall pay the witness fees provided for herein.

(3) The judge or judges of the City Court of New Iberia may adjust the schedule of costs from time to time as the need for funds may require.

C. As a condition precedent to receipt of the compensation provided in this Section, the law enforcement officer and his superior shall be required to certify to the clerk of the City Court of New Iberia that the officer was summoned to testify on a day while he was off duty and did in fact appear in court as commanded in the subpoena.

Acts 1985, No. 981, §1; Acts 1992, No. 667, §1; Acts 2005, No. 96, §2, eff. Jan. 1, 2006.



RS 15:254.2 - Compensation of off-duty law enforcement officers; Fifteenth Judicial District Court, Lafayette Parish

§254.2. Compensation of off-duty law enforcement officers; Fifteenth Judicial District Court, Lafayette Parish

Any sheriff, deputy sheriff, city or state police officer, or other law enforcement officer subpoenaed to testify in a criminal case in Lafayette Parish before the Fifteenth Judicial District Court on a date or at a time when such officer is off duty shall be paid the sum of fifteen dollars per day by the clerk of court of Lafayette Parish. The clerk of court of Lafayette Parish shall transmit the fees due under this Section to the law enforcement officer's employer within thirty days after the officer qualifies for the fee. The employer shall be responsible for calculating and withholding all requisite deductions for taxes and for transferring or remitting all sums of employee withholdings to the appropriate taxing authorities, on behalf of the law enforcement officer and, within thirty days after receipt of the funds, for making payment of the appropriate net amount to the law enforcement officer. Said sum shall be in addition to any other compensation the aforesaid law enforcement officer is eligible to receive. Provided that as a condition precedent to receipt of the compensation provided in this Section, the aforesaid law enforcement officer and his superior shall be required to certify to the clerk of court issuing the subpoena that the officer was summoned to testify on a day while he was off duty and did in fact appear in court as commanded in the subpoena. Said sum shall not be taxed as court costs.

Added by Acts 1979, No. 293, §1; Acts 2005, No. 96, §2, eff. Jan. 1, 2006.



RS 15:254.3 - Compensation of off-duty law enforcement officers; City Court of Lafayette

§254.3. Compensation of off-duty law enforcement officers; City Court of Lafayette

Any sheriff, deputy sheriff, city or state police officer, or other law enforcement officer subpoenaed to testify in a traffic or criminal case before the City Court of Lafayette on a date or at a time when such officer is off duty shall be paid the sum of five dollars per day by the clerk of the City Court of Lafayette. The clerk of the City Court of Lafayette shall transmit the fees due under this Section to the law enforcement officer's employer within thirty days after the officer qualifies for the fee. The employer shall be responsible for calculating and withholding all requisite deductions for taxes and for transferring or remitting all sums of employee withholdings to the appropriate taxing authorities, on behalf of the law enforcement officer and, within thirty days after receipt of the funds, for making payment of the appropriate net amount to the law enforcement officer. Provided that as a condition precedent to receipt of the compensation provided in this Section, the aforesaid law enforcement officer and his superior shall be required to certify to the clerk of the City Court of Lafayette that the officer was summoned to testify on a day while he was off duty and did in fact appear in court as commanded in the subpoena. The maximum allowable fee to be received by an officer on any given day when he is summoned in an off-duty status will be five dollars, no matter how many summons he receives for the specific day. Said sum shall be in addition to any other compensation the aforesaid law enforcement officer is eligible to receive. Said sum shall not be taxed as court costs.

Added by Acts 1979, No. 294, §1; Acts 2005, No. 96, §2, eff. Jan. 1, 2006.



RS 15:254.4 - Compensation of off-duty law enforcement officers; Twenty-Seventh Judicial District Court, St. Landry Parish

§254.4. Compensation of off-duty law enforcement officers; Twenty-Seventh Judicial District Court, St. Landry Parish

A. Any deputy sheriff, city or state police officer, or other law enforcement officer subpoenaed to testify in a criminal case before the Twenty-Seventh Judicial District Court on a date or at a time when such officer is off duty shall be paid the sum of fifteen dollars per day by the clerk of court. The clerk of court shall transmit the fees due under this Section to the law enforcement officer's employer within thirty days after the officer qualifies for the fee. The employer shall be responsible for calculating and withholding all requisite deductions for taxes and for transferring or remitting all sums of employee withholdings to the appropriate taxing authorities, on behalf of the law enforcement officer and, within thirty days after receipt of the funds, for making payment of the appropriate net amount to the law enforcement officer. Said sum shall be in addition to any other compensation the aforesaid law enforcement officer is eligible to receive. Provided that as a condition precedent to receipt of the compensation provided in this Subsection, the aforesaid law enforcement officer and his superior shall be required to certify to the clerk of court issuing the subpoena that the officer was summoned to testify on a day while he was off duty and did in fact appear in court as commanded in the subpoena. Said sum shall not be taxed as court costs.

B. Any deputy sheriff, city or state police officer, or other law enforcement officer subpoenaed to testify in a traffic or criminal case before the city court of Opelousas or Eunice on a date or at a time when such officer is off duty shall be paid the sum of five dollars per day by the clerk of the respective city courts. The clerk shall transmit the fees due under this Section to the law enforcement officer's employer within thirty days after the officer qualifies for the fee. The employer shall be responsible for calculating and withholding all requisite deductions for taxes and for transferring or remitting all sums of employee withholdings to the appropriate taxing authorities, on behalf of the law enforcement officer and, within thirty days after receipt of the funds, for making payment of the appropriate net amount to the law enforcement officer. Provided that as a condition precedent to receipt of the compensation provided in this Subsection, the aforesaid law enforcement officer and his superior shall be required to certify to the clerk of the respective city courts that the officer was summoned to testify on a day while he was off duty and did in fact appear in court as commanded in the subpoena. The maximum allowable fee to be received by an officer on any given day when he is summoned in an off-duty status will be five dollars, regardless of how many summons he receives for the specific day. Said sum shall be in addition to any other compensation the aforesaid law enforcement officer is eligible to receive. Said sum shall not be taxed as court costs.

Added by Acts 1980, No. 281, §1; Acts 2005, No. 96, §2, eff. Jan. 1, 2006.



RS 15:254.5 - Plans for witness fees to off-duty law enforcement officers; Ascension Parish

§254.5. Plans for witness fees to off-duty law enforcement officers; Ascension Parish

A. The governing authority of Ascension Parish shall adopt a plan under which each law enforcement officer who, because of his official connections with any criminal case as the arresting officer or in some other official capacity, is required to be present as a witness in any criminal case which is being tried in the Ascension Parish Court, during any time when he otherwise is not required to report to work or perform the duties of his job, shall be paid witness fees in the amount of fifteen dollars for each case for which his presence in the court is required and for which he was present. No officer shall be allowed more than thirty dollars in any one day regardless of the number of cases for which he is required to be present.

B. The plan adopted for the payment of witness fees to law enforcement officers shall be applicable to all law enforcement officers alike and shall be paid whenever any law enforcement officer is required to be present and is present in one or more cases in such court during his regular time off.

C. Compensation allowed law enforcement officers as witnesses in accordance with the provisions of this Section shall not be deemed to be in lieu of, or to constitute any portion of, the salary or compensation paid to such law enforcement officers for the performance of the duties of their jobs, nor shall the payment of such witness fees be taken into consideration in determining the salary, any salary increase or any supplemental pay by the state to which any law enforcement officer is or becomes entitled.

D. Witness fees provided for by this Section shall be paid from costs of court collected in individual cases tried in the parish court, which shall be assessed as a part of the costs of court to be collected in such cases, and shall be collected for each case in which there is a plea of guilty or in which there is a conviction. When the governing authority adopts a plan for the payment of these witness fees, the judge or judges of the parish court shall adopt a schedule of costs which shall be applicable in each case to which such costs are applicable. All of such costs shall be placed, as they are collected, in a special fund which shall be maintained and be administered by the parish governing authority and from which the witness fees herein provided for shall be paid. Fees due under this Section shall be transmitted to the law enforcement officer's employer within thirty days after the officer qualifies for the fee. The employer shall be responsible for calculating and withholding all requisite deductions for taxes and for transferring or remitting all sums of employee withholdings to the appropriate taxing authorities, on behalf of the law enforcement officer and, within thirty days after receipt of the funds, for making payment of the appropriate net amount to the law enforcement officer. The judge or judges shall have authority, from time to time as the needs of the fund require, to adjust the schedule of costs.

Added by Acts 1982, No. 613, §1; Acts 1993, No. 705, §1; Acts 2005, No. 96, §2, eff. Jan. 1, 2006.



RS 15:254.6 - Compensation of off-duty law enforcement officers; mayor's court, town of Welsh

§254.6. Compensation of off-duty law enforcement officers; mayor's court, town of Welsh

A. Any sheriff, deputy sheriff, city or state police officer, or other law enforcement officer subpoenaed to testify in a case before the mayor's court of Welsh on a date or at a time when such an officer is off duty shall be paid the sum of twenty-five dollars per case per day by the clerk of the town of Welsh. The clerk of the town of Welsh shall transmit the fees due under this Section to the law enforcement officer's employer within thirty days after the officer qualifies for the fee. The employer shall be responsible for calculating and withholding all requisite deductions for taxes and for transferring or remitting all sums of employee withholdings to the appropriate taxing authorities, on behalf of the law enforcement officer and, within thirty days after receipt of the funds, for making payment of the appropriate net amount to the law enforcement officer. Compensation allowed law enforcement officers as witnesses in accordance with the provisions of this Section shall not be deemed to be in lieu of, or to constitute any portion of, the salary or compensation paid to such law enforcement officers for the performance of the duties of their jobs, nor shall the payment of such witness fees be taken into consideration in determining the salary, any salary increase, or any supplemental pay by the state to which any law enforcement officer is or becomes entitled.

B.(1) The maximum allowable fee to be received by an officer on any given day when he is summoned in an off-duty status shall be seventy-five dollars per day, no matter how many summonses he receives per specific day. This fee shall be in addition to any other compensation the law enforcement officer is eligible to receive from his or her employer.

(2)(a) Notwithstanding the provisions of R.S. 33:441(A), witness fees provided by this Subsection shall be paid from costs of court which shall be assessed and collected in individual cases in which there is a plea of guilty or a conviction, in accordance with a schedule of costs adopted by the mayor's court. The costs so collected shall be placed in a special fund maintained and administered by the clerk of the town of Welsh, and from which the governing authority shall pay the witness fees provided for herein.

(b) All unexpended and unencumbered funds remaining in the witness fee account at the end of each calendar year may be transferred by the clerk to the town's general fund for the purpose of paying for infrastructure improvements and equipment.

(3) The mayor's court of the town of Welsh may adjust the schedule of costs from time to time as the need for funds may require.

C. As a condition precedent to receipt of the compensation provided in this Section, the law enforcement officer and his superior shall be required to certify to the clerk of the town of Welsh that the officer was summoned to testify on a day while he was off duty and did in fact appear in court as commanded in the subpoena.

Acts 1995, No. 775, §1; Acts 2003, No. 464, §1, eff. June 20, 2003; Acts 2005, No. 96, §2, eff. Jan. 1, 2006.



RS 15:254.7 - Compensation of off-duty law enforcement officers; City Court of Slidell

§254.7. Compensation of off-duty law enforcement officers; City Court of Slidell

Any sheriff, deputy sheriff, city or state police officer, or other law enforcement officer subpoenaed to testify in a traffic, criminal, or juvenile case before the City Court of Slidell on a date or at a time when such officer is off duty shall be paid the sum of twenty-five dollars per subpoena per day by the clerk of the City Court of Slidell. The clerk of the City Court of Slidell shall transmit the fees due under this Section to the law enforcement officer's employer within thirty days after the officer qualifies for the fee. The employer shall be responsible for calculating and withholding all requisite deductions for taxes and for transferring or remitting all sums of employee withholdings to the appropriate taxing authorities, on behalf of the law enforcement officer and, within thirty days after receipt of the funds, for making payment of the appropriate net amount to the law enforcement officer. Compensation allowed law enforcement officers as witnesses in accordance with the provisions of this Section shall not be deemed to be in lieu of, or to constitute any portion of, the salary or compensation paid to such law enforcement officers for the performance of the duties of their jobs, nor shall the payment of such witness fees be taken into consideration in determining the salary, any salary increase, or any supplemental pay by the state to which any law enforcement officer is or becomes entitled. As a condition precedent to receipt of the compensation provided in this Section, the law enforcement officer and his superior shall be required to certify to the clerk of the City Court of Slidell that the officer was summoned to testify on a day while he was off duty and did in fact appear in court as commanded in the subpoena. The maximum allowable fee to be received by an officer on any given day when he is summoned in an off-duty status will be seventy-five dollars, no matter how many summons he receives for that specific day. Said sum shall be in addition to any other compensation the law enforcement officer is eligible to receive. When the fee is for the testimony of an off-duty law enforcement officer employed by public safety services of the Department of Public Safety and Corrections, the fee shall be paid directly to public safety services.

Acts 2001, No. 46, §1; Acts 2005, No. 96, §2, eff. Jan. 1, 2006.



RS 15:254.8 - Compensation of off-duty law enforcement officers; mayor's court, town of Vinton

§254.8. Compensation of off-duty law enforcement officers; mayor's court, town of Vinton

A. Any sheriff, deputy sheriff, city or state police officer, or other law enforcement officer subpoenaed to testify in a case before the mayor's court of Vinton on a date or at a time when such an officer is off duty shall be paid the sum of twenty-five dollars per case per day by the clerk of the town of Vinton. The clerk of the town of Vinton shall transmit the fees due under this Section to the law enforcement officer's employer within thirty days after the officer qualifies for the fee. The employer shall be responsible for calculating and withholding all requisite deductions for taxes and for transferring or remitting all sums of employee withholdings to the appropriate taxing authorities, on behalf of the law enforcement officer and, within thirty days after receipt of the funds, for making payment of the appropriate net amount to the law enforcement officer. Compensation allowed law enforcement officers as witnesses in accordance with the provisions of this Section shall not be deemed to be in lieu of, or to constitute any portion of, the salary or compensation paid to such law enforcement officers for the performance of the duties of their jobs, nor shall the payment of such witness fees be taken into consideration in determining the salary, any salary increase, or any supplemental pay by the state to which any law enforcement officer is or becomes entitled.

B.(1) The maximum allowable fee to be received by an officer on any given day when he is summoned in an off-duty status shall be seventy-five dollars per day, no matter how many summonses he receives per specific day. This fee shall be in addition to any other compensation the law enforcement officer is eligible to receive from his or her employer.

(2)(a) Notwithstanding the provisions of R.S. 33:441(A), witness fees provided by this Subsection shall be paid from costs of court which shall be assessed and collected in individual cases in which there is a plea of guilty or a conviction, in accordance with a schedule of costs adopted by the mayor's court. The costs so collected shall be placed in a special fund maintained and administered by the clerk of the town of Vinton and from which the governing authority shall pay the witness fees provided for herein.

(b) All unexpended and unencumbered funds remaining in the witness fee account at the end of each calendar year may be transferred by the clerk to the town's general fund for the purpose of paying for infrastructure improvements and equipment.

(3) The mayor's court of the town of Vinton may adjust the schedule of costs from time to time as the need for funds may require.

C. As a condition precedent to receipt of the compensation provided in this Section, the law enforcement officer and his superior shall be required to certify to the clerk of the town of Vinton that the officer was summoned to testify on a day while he was off duty and did in fact appear in court as commanded in the subpoena.

Acts 2004, No. 122, §1; Acts 2005, No. 96, §2, eff. Jan. 1, 2006.



RS 15:254.9 - Compensation of off-duty law enforcement officers; parish of Plaquemines

§254.9. Compensation of off-duty law enforcement officers; parish of Plaquemines

A. Any Plaquemines Parish deputy sheriff required to be present, in his official capacity, to testify in a traffic, criminal, or juvenile case before the Twenty-Fifth Judicial District Court in Plaquemines Parish during any time when such officer is not required to report to work or perform the duties of his office, shall be paid the sum of fifty dollars per case, but not more than one hundred fifty dollars in any one day, regardless of the number of cases for which he is required to be present or whether he actually testified in the case, and which sum shall be paid from those costs of court collected pursuant to R.S. 15:255(D)(1) and (2).

B.(1) Witness fees provided for in this Section shall be paid from costs collected in individual cases tried in the Twenty-Fifth Judicial District Court and which shall be assessed as a part of the costs of court to be collected in such cases and shall be collected for each case in which there is a plea of guilty, nolo contendere, or in which there is a conviction. The Twenty-Fifth Judicial District Court judges shall adopt a schedule of costs that shall be applicable in each case before that court to which such costs are applicable. All of such costs shall be placed as they are collected into a special fund that shall be maintained and be administered by the Plaquemines Parish Sheriff's Office. The Plaquemines Parish Sheriff's Office shall pay out of such fund the witness fees provided in this Section, and any other benefits for the employees of the Plaquemines Parish Sheriff's Office, as deemed appropriate by the sheriff.

(2) The judges shall, as the needs of the special fund require, adjust the schedule of the costs to insure that the proceeds are adequate to fully pay the witness fees required by this Section.

C. If the sheriff elects to pay the deputy sheriff overtime for the court appearance, the sum paid by the Plaquemines Parish sheriff's office shall be the witness fee, which shall be paid from the costs of court collected pursuant to the provisions of Paragraphs (B)(1) and (2) of this Section.

D. The Plaquemines Parish sheriff's office shall be responsible for calculating and withholding all requisite deductions for taxes derived from the deputy sheriff's response to the subpoena and for transferring or remitting all sums of employee withholdings to the appropriate taxing authorities, on behalf of the deputy and, within thirty days after receipt of the funds, for making payment of the appropriate net amount to the deputy.

E.(1) Compensation allowed law enforcement officers as witnesses in accordance with the provisions of this Section where the sheriff elects to pay overtime shall constitute the normal compensation paid to such law enforcement officers for the performance of the duties of their jobs when earning overtime pay, the payment of such overtime shall be taken into consideration in determining the salary, any salary increase, or any supplemental pay by the state to which any law enforcement officer is or becomes entitled.

(2) The maximum allowable fee to be received by an officer on any given day when he is summoned in an off-duty status will be the amount of his normal overtime pay, no matter how many summons he receives for that specific day. Said sum shall be in addition to any other compensation the law enforcement officer is eligible to receive.

(3) If the sheriff elects not to pay overtime compensation any such fees received by the law enforcement officers as witnesses in accordance with the provisions of this Section shall not be deemed to be in lieu of, or to constitute any portion of, the salary or compensation paid to such law enforcement officers for the performance of the duties of their jobs, nor shall the payment of such witness fees be taken into consideration in determining the salary, any salary increase or any supplemental pay by the state to which any law enforcement officer is or becomes entitled.

F. As a condition precedent to receipt of the compensation provided in this Section, the law enforcement officer and his superior shall be required to certify to the payroll office of the Plaquemines Parish sheriff's office that the officer was summoned to testify on a day while he was off-duty and did in fact appear in court as commanded in the subpoena.

Acts 2007, No. 375, §1, eff. July 10, 2007; Acts 2010, No. 567, §1.



RS 15:255 - Witness fees to off-duty law enforcement officers

§255. Witness fees to off-duty law enforcement officers

A.(1) Whenever a law enforcement officer is required to be present, in his official capacity, as a witness in any criminal case or delinquency adjudication in any district or parish court or any court exercising juvenile jurisdiction, during any time he is not required to report to work or perform the duties of his office, the law enforcement officer shall be paid the sum of fifty dollars for each day per case, but not more than one hundred fifty dollars in any one day, regardless of the number of cases for which he is required to be present or whether he actually testified in the case, and which sum shall be paid from those costs of court collected pursuant to the provisions of Paragraphs (D)(1) and (2) of this Section. This fee shall not be paid, however, to any law enforcement officer who is compensated by his employer for his appearance as a witness pursuant to the provisions of the federal Fair Labor Standards Act, 29 U.S.C. 201 et seq., except as provided in Paragraph (3) of this Subsection. Application for payment of the fee shall be accompanied by documentation verifying the law enforcement officer's service as a witness and that the law enforcement officer has not been compensated by the employer for his appearance as a witness pursuant to the provisions of the federal Fair Labor Standards Act, 29 U.S.C. 201 et seq. Within sixty days of receipt of the application for the fee, along with accompanying documentation, the governing authority of the parish shall transmit the fees due under this Section to the law enforcement officer's employer. The employer shall be responsible for calculating and withholding all requisite deductions for taxes and for transferring or remitting all sums of employee withholdings to the appropriate taxing authorities, on behalf of the law enforcement officer and, within thirty days after receipt of the funds, for making payment of the appropriate net amount to the law enforcement officer.

(2) In the city of New Orleans, the Civil Service Commission shall establish rules for the payment of each law enforcement officer who because of his official connection with any criminal case as the arresting officer or in some other official capacity, is required to be present as a witness in any criminal case which is being tried in the Criminal District Court for the parish of Orleans during any time when he otherwise is not required to report to work or perform the duties of his job. The officer's employing agency shall be paid from those costs of court collected pursuant to the provisions of Paragraphs (D)(1) and (2) of this Section for overtime or any other compensation costs associated with his required presence as a witness.

(3) Notwithstanding any provision of Paragraph (1) of this Subsection to the contrary, whenever the presence of an off-duty law enforcement officer employed by public safety services of the Department of Public Safety and Corrections or by the Department of Wildlife and Fisheries is required in court as described in Paragraph (1) of this Subsection, the witness fee authorized by this Subsection shall be paid to the officer's employing agency upon verification of appearance and duty status of the officer. The employing agency shall compensate the officer for his presence in accordance with the Fair Labor Standards Act of 1938, 29 U.S.C. 201 et seq.

(4) The employer of any law enforcement officer shall be responsible for calculating and withholding all requisite deductions for taxes and for transferring or remitting all sums of employee withholdings to the appropriate taxing authorities, on behalf of the law enforcement officer and for making payment of the appropriate net amount to the law enforcement officer.

B. The plan adopted for the payment of witness fees to law enforcement officers shall be applicable to all law enforcement officers alike and shall be paid for each day any law enforcement officer is required to be present and is present in one or more cases in such courts during his regular time off.

C. Compensation allowed law enforcement officers as witnesses in accordance with the provisions of this Section shall not be deemed to be in lieu of, or to constitute any portion of, the salary or compensation paid to such law enforcement officers for the performance of the duties of their jobs, nor shall the payment of such witness fees be taken into consideration in determining the salary, any salary increase or any supplemental pay by the state to which any law enforcement officer is or becomes entitled.

D.(1) Witness fees provided for by this Section shall be paid from costs of court collected in individual cases tried in district or parish courts or in any court exercising juvenile jurisdiction which shall be assessed as a part of the costs of court to be collected in such cases and shall be collected for each case in which there is a plea of guilty or in which there is a conviction. The judge or judges of court for the judicial district wherein the parish, or city of New Orleans, is situated shall adopt a schedule of costs that shall be applicable in each case before that court to which such costs are applicable. All of such costs shall be placed, as they are collected, in a special fund that shall be maintained and be administered by the governing authority and said authority shall pay out of said fund the witness fees herein provided for.

(2) The judge or judges shall, as the needs of the special fund require, adjust the schedule of costs to insure that the proceeds are adequate to fully pay the witness fees herein provided.

E.(1) Except as provided for in R.S. 15:254.6 and 254.8, each law enforcement officer who, because of his official connections with any criminal case being tried in the city court or mayor's court, as the arresting officer or in some other official capacity, is required to be present as a witness in the case during any time when he is otherwise not required to report to work or perform the duties of his office shall be paid the sum of fifty dollars for each day per case for which his presence in the court is required and for which he is present, except that in the Mayor's Court of the city of Mansfield, such sum shall not exceed twenty-five dollars per day for each day per case. No officer shall be allowed more than one hundred fifty dollars in any one day, regardless of the number of cases for which he is required to be present, except that in the Mayor's Court of the city of Mansfield, no officer shall be allowed more than seventy-five dollars in any one day, regardless of the number of cases for which he is required to be present. This fee shall not be paid, however, to any law enforcement officer who is compensated by his employer for his appearance as a witness pursuant to the provisions of the federal Fair Labor Standards Act, 29 U.S.C. 201 et seq. Application for payment of the fee shall be accompanied by documentation verifying the law enforcement officer's service as a witness and that the law enforcement officer has not been compensated by his employer for his appearance as a witness pursuant to the provisions of the federal Fair Labor Standards Act, 29 U.S.C. 201 et seq. Within thirty days of receipt of the application for the fee, along with accompanying documentation, the governing authority of the municipality having the city court or mayor's court shall transmit the fee to the law enforcement officer's employer. The employer shall be responsible for calculating and withholding all requisite deductions for taxes and for transferring or remitting all sums of employee withholdings to the appropriate taxing authorities on behalf of the law enforcement officer and, within thirty days after receipt of the funds, for making payment of the appropriate net amount to the law enforcement officer.

(2) Witness fees provided by this Subsection shall be paid from costs of court which shall be assessed and collected in individual cases in which there is a plea of guilty or a conviction, in accordance with a schedule of costs adopted by the judge or judges of the city court or mayor's court, provided that in a mayor's court, the cost assessed for such purpose for any person who pleads guilty or is convicted in an individual case shall not exceed fifty dollars; however, in the Mayor's Court of the city of Mansfield, the costs assessed and collected in an individual case shall not exceed twenty-five dollars. The costs so collected shall be placed in a special fund maintained and administered by the governing authority and from which the governing authority shall pay the witness fees provided for herein.

(3) The judge or judges of the city court or mayor's court may adjust the schedule of costs from time to time as the needs of the fund may require, provided that in a mayor's court, the cost assessed for such purpose for any person who pleads guilty or is convicted in an individual case shall not exceed fifty dollars, except that in the Mayor's Court of the city of Mansfield, this amount shall not exceed twenty-five dollars.

(4) The governing authority of the city of Baton Rouge is authorized to pay each law enforcement officer who, because of his official connections with any criminal case being tried in the city court, as the arresting officer or in some other official capacity, is required to be present as a witness in the case during any time when he is otherwise not required to report to work or perform the duties of his office, the sum of twenty-five dollars for each day per case for which his presence in the court is required and for which he is present. No officer shall be allowed more than fifty dollars in any one day, regardless of the number of cases for which he is required to be present. The governing authority of the city shall transmit the fees due under this Section to the law enforcement officer's employer within thirty days after the officer qualifies for the fee. The employer shall be responsible for calculating and withholding all requisite deductions for taxes and for transferring or remitting all sums of employee withholdings to the appropriate taxing authorities, on behalf of the law enforcement officer and, within thirty days after receipt of the funds, for making payment of the appropriate net amount to the law enforcement officer.

(5) The employer of any law enforcement officer shall be responsible for calculating and withholding all requisite deductions for taxes and for transferring or remitting all sums of employee withholdings to the appropriate taxing authorities on behalf of the law enforcement officer and for making payment of the appropriate net amount to the law enforcement officer.

F. For the purposes of this Section only, "law enforcement officer" as used herein shall include a person who withdraws blood for the purpose of determining the alcoholic content therein under the provisions of R.S. 32:664. However, no such person shall be eligible for a witness fee pursuant to this Section if he is paid by his employer for his time in court.

G. Nothing in this Section shall be construed to require any parish or municipal governing authority to appropriate general fund monies for the payment of the witness fees provided for in this Section. Any witness fees and employer contributions associated therewith provided for in this Section shall be paid solely from the special fund administered by each respective parish or municipal governing authority.

H. In the Twenty-First Judicial District, all surplus monies in the special fund in each of the parishes in that district at the end of each calendar year shall be transmitted by the governing authorities of those parishes to the criminal court fund of the Twenty-First Judicial District Court. As used in this Subsection, "special fund" means the special fund provided for in Subsection D of this Section, and "surplus monies" means the amount of money which is in each special fund at the end of each calendar year and which is in excess of the total amount paid from each special fund as witness fees for off-duty law enforcement officers in that calendar year. The surplus monies which are required to be transferred by this Subsection shall be transferred no later than January thirty-first of each year. The surplus monies which are required to be transferred by this Subsection may be used for any purpose for which the other monies in the criminal court fund of the Twenty-First Judicial District Court may be used. No money obligated to be paid to any officer or agency for an off-duty law enforcement court appearance shall be considered surplus money pursuant to this Subsection.

I. Notwithstanding any provision of law to the contrary, the city of Hammond may adopt an ordinance which provides that on January first of each year the amount of money in the witness fee fund for the city of Hammond which exceeds fifty thousand dollars shall be transferred to the general fund of the city of Hammond to be used solely for purchasing equipment for the police department of the city of Hammond. For the purposes of this Subsection, the balance of fifty thousand dollars required to be kept in the witness fee fund shall mean fifty thousand dollars in unexpended and unencumbered funds, and under no circumstances shall the balance in the witness fee fund be reduced below fifty thousand dollars as a result of a transfer made under the provisions of this Subsection.

J. In the Fifth Judicial District, all surplus monies in the special fund in each of the parishes in that district at the end of each calendar year shall be transmitted by the governing authorities of those parishes to the criminal court fund of the Fifth Judicial District Court. As used in this Subsection, "special fund" means the special fund provided for in Subsection D of this Section, and "surplus monies" means the amount of money which is in each special fund at the end of each calendar year and which is in excess of the total amount paid from each special fund as witness fees for off-duty law enforcement officers in that calendar year. The surplus monies which are required to be transferred by this Subsection shall be transferred no later than January thirty-first of each year. The surplus monies which are required to be transferred by this Subsection may be used for any purpose for which the other monies in the criminal court fund of the Fifth Judicial District Court may be used. No money obligated to be paid to any officer or agency for an off-duty law enforcement court appearance shall be considered surplus money pursuant to this Subsection.

K. A parish or municipal governing authority may pay from the special fund any taxes, penalties, or interest incurred due to the failure of the governing authority to perform appropriate withholding from fees paid directly to law enforcement officers, as required by the Internal Revenue Code, for taxable years 2005 and previous.

L. Notwithstanding any provision of law to the contrary, the city of Mansfield may adopt an ordinance which provides that on January first of each year, the amount of money in the witness fee fund for the Mayor's court of the city of Mansfield which exceeds thirty thousand dollars shall be transferred to the general fund of the city of Mansfield to be used solely for purchasing equipment for the police department of the city of Mansfield. For the purposes of this Subsection, the balance of thirty thousand dollars required to be kept in the witness fee fund shall mean thirty thousand dollars in unexpended and unencumbered funds, and under no circumstances shall the balance in the witness fee fund be reduced below thirty thousand dollars as a result of a transfer made under the provisions of this Subsection.

M. In the Twenty-Third Judicial District, all surplus monies in the special fund in each of the parishes in that district at the end of each calendar year shall be transmitted by the governing authorities of those parishes to the criminal court fund of the Twenty-Third Judicial District Court. As used in this Subsection, "special fund" means the special fund provided for in Subsection D of this Section, and "surplus monies" means the amount of money which is in each special fund at the end of each calendar year and which is in excess of the total amount paid from each special fund as witness fees for off-duty law enforcement officers in that calendar year. The surplus monies which are required to be transferred by this Subsection shall be transferred no later than January thirty-first of each year. The surplus monies which are required to be transferred by this Subsection may be used for any purpose for which the other monies in the criminal court fund of the Twenty-Third Judicial District Court may be used. No money obligated to be paid to any officer or agency for an off-duty law enforcement court appearance shall be considered surplus money pursuant to this Subsection.

N. Notwithstanding any provision of law to the contrary, the city of Kenner may adopt an ordinance which provides that on July first of each year, the amount of money in the witness fee fund for the mayor's court of the city of Kenner which exceeds fifty thousand dollars shall be transferred to the general fund of the city of Kenner to be used solely for purchasing equipment for the police department of the city of Kenner. For the purposes of this Subsection, the balance of fifty thousand dollars required to be kept in the witness fee fund shall mean fifty thousand dollars in unexpended and unencumbered funds, and under no circumstances shall the balance in the witness fee fund be reduced below fifty thousand dollars as a result of a transfer made under the provisions of this Subsection.

O. Notwithstanding any provision of law to the contrary, the city of Crowley may adopt an ordinance which provides that on September first of each year, the amount of money in the witness fee fund provided for the City Court of Crowley which exceeds thirty thousand dollars shall be transferred to the general fund of the city of Crowley to be used solely for purchasing equipment for the police department of the city of Crowley. For the purposes of this Subsection, the balance of thirty thousand dollars required to be kept in the witness fee fund shall mean thirty thousand dollars in unexpended and unencumbered funds, and under no circumstances shall the balance in the witness fee fund be reduced below thirty thousand dollars as a result of a transfer made pursuant to the provisions of this Subsection.

P.(1) In the Sixteenth Judicial District, all surplus monies in the special fund in each of the parishes in that district that exceed fifty thousand dollars at the end of each calendar year shall be transmitted by the governing authorities of those parishes to the criminal court fund of the Sixteenth Judicial District Court. However, no single parish shall transfer more than one hundred fifty thousand dollars per year to the criminal court fund of the Sixteenth Judicial District Court. The surplus monies that are required to be transferred by this Subsection shall be transferred no later than January thirty-first of each year, and may be used for any purpose for which the other monies in the criminal court fund of the Sixteenth Judicial District Court may be used.

(2) As used in this Subsection, "special fund" means the special fund provided for in Subsection D of this Section, and "surplus monies" means the amount of money that is in each special fund at the end of each calendar year and that is in excess of the total amount paid from each special fund as witness fees for off-duty law enforcement officers in that calendar year. No money obligated to be paid to any officer or agency for an off-duty law enforcement officer's court appearance shall be considered surplus money pursuant to this Subsection.

(3) For the purposes of this Subsection, the balance of fifty thousand dollars required to be maintained in the witness fee fund shall mean fifty thousand dollars in unexpended and unencumbered funds, and under no circumstances shall the balance in the witness fee fund be reduced below fifty thousand dollars as a result of a transfer made under the provisions of this Subsection.

Q.(1) In the First Judicial District, all surplus monies in the special fund that exceed fifty thousand dollars at the end of each calendar year shall be transmitted by the governing authority of Caddo Parish to the criminal court fund of the First Judicial District Court. However, no more than one hundred fifty thousand dollars per year shall be transferred to the criminal court fund of the First Judicial District Court. The surplus monies that are required to be transferred by this Subsection shall be transferred no later than January thirty-first of each year, and may be used for any purpose for which the other monies in the criminal court fund of the First Judicial District Court may be used.

(2) As used in this Subsection, "special fund" means the special fund provided for in Subsection D of this Section, and "surplus monies" means the amount of money that is in each special fund at the end of each calendar year and that is in excess of the total amount paid from each special fund as witness fees for off-duty law enforcement officers in that calendar year. No money obligated to be paid to any officer or agency for an off-duty law enforcement officer's court appearance shall be considered surplus money pursuant to this Subsection.

(3) For the purposes of this Subsection, the balance of fifty thousand dollars required to be maintained in the witness fee fund shall mean fifty thousand dollars in unexpended and unencumbered funds, and under no circumstances shall the balance in the witness fee fund be reduced below fifty thousand dollars as a result of a transfer made under the provisions of this Subsection.

R. In the Sixth Judicial District, all surplus monies in the special fund in each of the parishes in that district that exceed two thousand dollars at the end of each calendar year shall be transmitted by the governing authorities of those parishes to the criminal court fund of the Sixth Judicial District Court no later than January thirty-first of each calendar year. As used in this Subsection, "special fund" means the special fund provided for in Subsection D of this Section, and "surplus monies" means the amount of money which is in each special fund at the end of each calendar year and which is in excess of the total amount paid from each special fund as witness fees for off-duty law enforcement officers in that calendar year. The surplus monies which are required to be transferred by this Subsection may be used for any purpose for which the other monies in the criminal court fund of the Sixth Judicial District Court may be used. No money obligated to be paid to any officer or agency for an off-duty law enforcement court appearance shall be considered surplus monies pursuant to this Subsection.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967. Amended by Acts 1980, No. 690, §1; Acts 1981, No. 251, §1; Acts 1982, No. 66, §1; Acts 1983, No. 57, §1; Acts 1983, No. 220, §1; Acts 1984, No. 737, §1; Acts 1985, No. 495, §1, eff. July 12, 1985; Acts 1985, No. 430, §1, eff. July 10, 1985; Acts 1986, No. 281, §1; Acts 1986, No. 263, §1; Acts 1987, No. 421, §1, eff. July 8, 1987; Acts 1987, No. 647, §1; Acts 1990, No. 318, §1; Acts 1999, No. 670, §1; Acts 2001, No. 355, §1; Acts 2001, No. 881, §1; Acts 2002, 1st Ex. Sess., No. 127, §1; Acts 2004, No. 473, §1; Acts 2004, No. 582, §1; Acts 2005, No. 96, §2, eff. Jan. 1, 2006; Acts 2006, No. 25, §1; Acts 2007, No. 290, §1; Acts 2007, No. 231, §1; Acts 2009, No. 72, §1; Acts 2010, No. 187, §1; Acts 2011, No. 158, §1; Acts 2012, No. 722, §2; Acts 2015, No. 204, §1.



RS 15:255.1 - Witness fees to retired or former law enforcement officers

§255.1. Witness fees to retired or former law enforcement officers

A. Unless otherwise provided for by law for a particular jurisdiction, whenever a retired or former law enforcement officer is required to be present, as a witness in any criminal case or delinquency adjudication in any district or parish court or any court exercising juvenile jurisdiction, to testify as to events which occurred during his employment as a law enforcement officer, the retired or former law enforcement officer shall be paid the sum of fifty dollars for each day per case, but not more than one hundred fifty dollars in any one day, regardless of the number of cases for which he is required to be present or whether he actually testified in the case, and which sum shall be paid from those costs of court collected pursuant to the provisions of R.S. 15:255(D)(1) and (2).

B. The retired or former law enforcement officer shall submit to the parish governing authority an application for payment of the fee, accompanied by documentation verifying service as a witness. Within sixty days of receipt of the application for the fee, along with accompanying documentation, the governing authority of the parish shall transmit the fees due under this Section to the retired or former law enforcement officer.

Acts 2014, No. 4, §1



RS 15:256 - Fees where more than one case on same day

§256. Fees where more than one case on same day

Except as provided in R.S. 15:255, no person shall be allowed, for attendance as a witness in criminal cases, more than is allowed in one case on the same day, or mileage for more than one case at a time. The provisions of this Section shall not apply to the city of New Orleans.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967. Amended by Acts 1980, No. 690, §1.



RS 15:257 - Placing material witness under bond

§257. Placing material witness under bond

Whenever it shall appear, upon motion of the district attorney or upon motion of a defendant supported by his affidavit, that the testimony of any witness is essential to the prosecution or the defense, as the case may be, and it is shown that it may become impracticable to secure the presence of the person by subpoena, a judge, as defined in Article 931 of the Code of Criminal Procedure, shall issue a warrant for the arrest of the witness. The witness shall be arrested and held in the parish jail, or such other suitable place as shall be designated by the court, until he gives an appearance bond as provided for defendants when admitted to bail, or until his testimony shall have been given in the cause or dispensed with.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967. Amended by Acts 1968, No. 149, §1; Acts 2010, No. 485, §1.



RS 15:258 - Taking deposition of witness imprisoned in default of bond

§258. Taking deposition of witness imprisoned in default of bond

When any witness in any criminal case, imprisoned in default of giving bond for his appearance, shall wish to have his testimony taken and to be enlarged, he shall apply to the judge of the court in which such prosecution is pending to have his testimony taken in writing; and thereupon the judge shall order said testimony to be taken in writing before him in court or in chambers or before any officer authorized by law to administer oaths, after giving forty-eight hours personal notice to the accused and to the district attorney to be present at the time and place of the taking of said testimony; provided, that with the consent of the district attorney and of the accused any and all delays for the taking of said testimony may be waived. If the accused is in jail, the sheriff shall be notified and shall produce the accused at the time and place designated to be confronted with the witness. The testimony when so taken shall be sworn to and signed by the witness if he knows how to write, if not, by his ordinary mark attested by the officer taking the testimony; and the said testimony so certified to shall be without delay returned by the officer taking the same into the court in which said prosecution is pending, together with the said notice and the officer's return of service annexed thereto, and thereupon the said witness shall be discharged from custody.

The taking of this testimony shall be without expense to the witness, but shall be taxed as a part of the costs of the prosecution.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967.



RS 15:259 - Admissibility of depositions taken in jail

§259. Admissibility of depositions taken in jail

The testimony taken as provided for in R.S. 15:258, when certified to by the officer before whom taken, shall, in case of the death or departure of the witness from the parish or other inability to attend court, be admissible before the grand jury as well as on the trial of the accused, subject to all legal objections, but shall not be admissible when the presence of the witness can be procured by subpoena; provided that whenever an accused, not in jail, shall have been duly notified to be present at the taking of said testimony and shall not attend, he shall not be allowed to set up the plea that he had been deprived of his right to be confronted with the witnesses against him.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967.



RS 15:260 - Production of certain records of victim under age eighteen; conditions

§260. Production of certain records of victim under age eighteen; conditions

If the defendant is charged with a violation of R.S. 14:93 or any provision of Subpart C of Part II, Subpart B of Part IV, or Subpart A(1) or A(4) of Part V of Chapter 1 of Title 14 of the Louisiana Revised Statutes of 1950, and the victim was under the age of eighteen at the time of the offense, a subpoena or court order compelling the production of medical, psychological, school, or other records pertaining to the victim shall not be issued upon request of the defendant unless the subpoena or court order identifies the records sought with particularity and is reasonably limited as to subject matter, and the court finds, after a contradictory hearing with the state, that the requested records are likely to be relevant and admissible at trial and are not sought for the purpose of harassing the victim.

Acts 1995, No. 755, §1.



RS 15:261 - Disposition of witness or appearance fees for off-duty law enforcement officers

§261. Disposition of witness or appearance fees for off-duty law enforcement officers

A. Notwithstanding any other provision of law to the contrary, whenever by reason of the enforcement or imposition of any federal law or rule or for any other reason, an off-duty municipal law enforcement officer is compensated by his governmental employer for an appearance in court in his official capacity as a witness in any criminal case or delinquency adjudication in any city or district court during any time he would not otherwise be required to report to work or perform the duties of his office, then the officer of the court responsible for the disposition of any witness or appearance fee provided in law to compensate or reimburse for the cost of such officer's appearance shall pay the fee to the fiscal officer or other person designated by the officer's governmental employer to receive revenues on behalf of the governmental body.

B. The governmental employer may retain such portion of the appearance fee as is necessary to reimburse it for salary, benefits, and other expenses it expends in making its employee available for the appearance. If the witness or appearance fee exceeds the amount the employer is required to pay in salary, benefits, and expenses for such appearance, the employer shall transmit the difference to the officer who made the appearance. In no case, however, shall the officer receive less than he would have been compensated if he had received the fee directly.

Acts 1997, No. 918, §1; Acts 1999, No. 552, §1.



RS 15:262 - Repealed by Acts 2009, No. 263, §4.

§262. Repealed by Acts 2009, No. 263, §4.



RS 15:270 - Interpreters for deaf or severely hearing-impaired persons

CODE TITLE XXVI. TRIAL PROCEDURE

§270. Interpreters for deaf or severely hearing-impaired persons

A. In all criminal prosecutions, where the accused is deaf or severely hearing-impaired, he shall have the proceedings of the trial interpreted to him in a language that he can understand by a qualified interpreter appointed by the court. In all cases where the mental condition of a person is being considered and where such person may be committed to a mental institution, and where such person is deaf or severely hearing-impaired, all of the court proceedings pertaining to him shall be interpreted by a qualified interpreter appointed by the court. The qualification of an interpreter as an expert witness is governed by the Louisiana Code of Evidence.

B.(1) In any case where an interpreter is required to be appointed by the court under this Section, the court shall not commence proceedings until the appointed interpreter is in court.

(2) The interpreter appointed in accordance with this Section shall take an oath or affirmation that he will make a true interpretation to the deaf or severely hearing-impaired person accused or being examined of all the proceedings of his case in a language that he understands, and that he will repeat said deaf or severely hearing-impaired person's answer to questions to counsel, court or jury, to the best of his skill and judgment.

(3) Interpreters appointed in accordance with this Section shall receive for their services an amount to be fixed by the judge presiding. When travel of the interpreter is necessary, all of the actual expenses of travel, lodging, and meals incurred by the interpreter in connection with the case in which he is appointed to serve shall be paid at the same rate applicable to state employees.

Added by Acts 1968, No. 320, §1. Acts 1988, No. 515, §5, eff. Jan. 1, 1989; Acts 1989, No. 109, §2.



RS 15:271 - Plea of not guilty; burden of proof

§271. Plea of not guilty; burden of proof

The plea of not guilty throws upon the state the burden of proving beyond a reasonable doubt each element of the crime necessary to constitute the defendant's guilt.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967. Amended by Acts 1968, No. 150, §1.



RS 15:272 - Order for substitution of certified copy of missing document

§272. Order for substitution of certified copy of missing document

The judge shall, upon proof of the loss, destruction or abstraction from the court of any indictment, information or bail bond, order that a certified copy from the judicial record of such lost, destroyed or abstracted document shall be substituted for the original and that the trial and all further proceedings in the cause be had as on the original.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967.



RS 15:273 - Right of accused to be confronted with witnesses

§273. Right of accused to be confronted with witnesses

The accused shall have the right to be confronted with the witnesses against him and the depositions of witnesses shall not be evidence either for or against him except as provided by law.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967.



RS 15:274 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§274. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:275 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§275. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:276 - Self-incrimination of witness

§276. Self-incrimination of witness

No witness can be forced to criminate himself, but the judge is not bound by the witness' statement that the answer would criminate him, when from the nature of the question asked and the circumstances of the case such statement can not be true.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967.



RS 15:277 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§277. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:278 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§278. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:279 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§279. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:280 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§280. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:281 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§281. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:282 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§282. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:283 - Protected person; testimony taken outside courtroom

§283. Protected person; testimony taken outside courtroom

A. On its own motion or on the motion of the attorney for any party, a court may order that the testimony of a protected person who may have been a witness to or victim of a crime be taken in a room other than the courtroom and be simultaneously televised by closed circuit television to the court and jury, when the court makes a specific finding of necessity based upon both of the following:

(1) Expert testimony that the protected person would be likely to suffer serious emotional distress if forced to give testimony in open court.

(2) Expert testimony that, without such simultaneous televised testimony, the protected person cannot reasonably communicate his testimony to the court or jury.

B. The court shall ensure that the protected person cannot see or hear the accused unless such viewing or hearing is requested for purposes of identification. However, the court shall ensure that the accused is afforded the ability to consult with his attorney during the testimony of the protected person.

C. The only persons who may be present in the room with the protected person are the person or persons operating the audio-video equipment, the presiding judge, the attorneys for the state, the attorneys for the defendant, and any person, other than a relative of the protected person, whose presence is determined by the court to be necessary to the welfare and well-being of the protected person during his testimony. The persons operating the equipment shall be confined to an adjacent room or behind a screen or mirror that permits them to see and hear the protected person during his testimony but does not permit the protected person to see or hear them.

D. Only the attorneys, or the presiding judge as authorized by law, may question the protected person.

E. For the purposes of this Section, "protected person" means a person who is the victim of a crime or a witness in a criminal prosecution who is either of the following:

(1) Under the age of seventeen years.

(2) Has a developmental disability as defined in R.S. 28:451.2(12).

Acts 1984, No. 563, §1; Acts 1991, No. 500, §1; Acts 2004, No. 241, §1; Acts 2006, No. 764, §2; Acts 2007, No. 70, §1.



RS 15:291 - Right of accused to have testimony taken down; provision for paying

CODE TITLE XXVII. PRESENCE OF DEFENDANT (BLANK)

CODE TITLE XXVIII. BILL OF EXCEPTIONS

§291. Right of accused to have testimony taken down; provision for paying

The testimony of the witnesses on the question of guilt or innocence may be taken down under the supervision of the court and in order to explain any bill of exception which may be taken by counsel for the accused, the accused shall have the right, if he chooses, to have all of the testimony so taken made a part of the transcript; provided, that any accused desiring to send up the testimony of all of the witnesses so taken, shall pay for the same, and provided further, that the said testimony shall be considered only in explanation of the bills of exception reserved during the trial on behalf of the accused.



RS 15:301 - Remittance of fine or imprisonment

CODE TITLE XXIX. MOTIONS FOR NEW TRIAL AND

IN ARREST OF JUDGMENT (BLANK)

CODE TITLE XXX. SENTENCE

§301. Remittance of fine or imprisonment

Any fine or imprisonment, imposed for violation of state laws or municipal or parish ordinances, which is alleged to be excessive or that for any reason should be abated or remitted in whole or in part shall be abated or remitted in the following manner:

Fines or imprisonment imposed under state laws shall be abated or remitted in the manner directed by law.

Fines or imprisonment imposed under ordinances of police juries may be abated or remitted only upon the recommendation of the judge of the parish and the consent of the police jury.

Fines or imprisonment imposed under ordinances of any city or other municipal corporation may be remitted only upon the recommendation of the mayor or other chief magistrate and the consent of the least numerous branch of the municipal legislative body.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967.



RS 15:301.1 - Sentences without benefit of probation, parole, or suspension of sentence; correction

§301.1. Sentences without benefit of probation, parole, or suspension of sentence; correction

A. When a criminal statute requires that all or a portion of a sentence imposed for a violation of that statute be served without benefit of probation, parole, or suspension of sentence, each sentence which is imposed under the provisions of that statute shall be deemed to contain the provisions relating to the service of that sentence without benefit of probation, parole, or suspension of sentence. The failure of a sentencing court to specifically state that all or a portion of the sentence is to be served without benefit of probation, parole, or suspension of sentence shall not in any way affect the statutory requirement that all or a portion of the sentence be served without benefit of probation, parole, or suspension of sentence.

B. If a sentence is inconsistent with statutory provisions, upon the court's own motion or motion of the district attorney, the sentencing court shall amend the sentence to conform to the applicable statutory provisions. The district attorney shall have standing to seek appellate or supervisory relief for the purpose of amending the sentence as provided in this Section.

C. The provisions of this Section shall apply to each provision of law which requires all or a portion of a criminal sentence to be served without benefit of probation, parole, or suspension of sentence, or of any one of them, any combination thereof, or any substantially similar provision or combination of substantially similar provisions.

D. Any amendment to any criminal sentence as authorized by the provisions of this Section shall be completed within one hundred eighty days of the initial sentencing.

Acts 1999, No. 94, §1.



RS 15:302 - Sentences to prison districts; persons excluded

§302. Sentences to prison districts; persons excluded

Whenever prison districts have been established the rules of sentencing set forth below shall be followed:

(1) The following persons shall be sentenced to prison districts:

(a) All persons convicted of misdemeanors and sentenced to imprisonment by any state court within the judicial district.

(b) All persons convicted of violations of state or parish laws by any municipal court within the judicial district.

(2) The following persons may be sentenced to prison districts:

(a) Persons convicted of felonies by any state court within the judicial district notwithstanding the conviction ordinarily requires imprisonment in the penitentiary.

(b) Persons convicted of violations of municipal ordinances and sentenced to imprisonment by the municipal courts of those municipalities which have contracted with the governing authority of the prison district for the keeping of such persons.

(3) The following persons shall not be imprisoned in any prison district:

(a) Persons sentenced to life imprisonment.

(b) Persons convicted of treason, aggravated or first degree rape, simple or third degree rape, aggravated or simple arson, or aggravated or simple kidnapping.

(c) Bank and homestead officials convicted of theft by reason of misusing funds of depositors or other funds entrusted to them.

(d) Notaries public who are defaulters.

(e) Second or third offenders.

(f) Persons whose sentences exceed five years.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967. Amended by Acts 1975, No. 419, §1; Acts 2015, No. 184, §2.



RS 15:303 - Maximum fine or imprisonment when not specified

§303. Maximum fine or imprisonment when not specified

Whenever the punishment of fine and imprisonment are left by law to the discretion of any court, the fine shall not exceed one thousand dollars, nor the imprisonment two years.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967.



RS 15:304 - Expenses to be paid by parishes; juror's fee in city of New Orleans

§304. Expenses to be paid by parishes; juror's fee in city of New Orleans

All expenses incurred in the different parishes of the state or in the city of New Orleans by the arrest, confinement, and prosecution of persons accused or convicted of crimes, their removal to prison, the pay of witnesses specifically provided for by law, jurors and all prosecutorial expenses whatever attending criminal proceedings shall be paid by the respective parishes in which the offense charged may have been committed or by the city of New Orleans, as the case may be. The expenses shall be paid by the parish treasurer or by the city of New Orleans after an account of the expenses shall be duly certified to be correct by the presiding judge and the clerk of court. The fees, salaries, and expenses to be paid shall be fixed and regulated by the parish or city authority unless otherwise provided by law; however, those persons serving as jurors in the trial of criminal cases in the city of New Orleans shall be entitled to compensation of sixteen dollars for each and every day or part of a day on which they serve as jurors in any criminal case to be paid by the city of New Orleans; provided further that this shall not become effective until the council of the city of New Orleans will have appropriated sufficient funds for this purpose. Notwithstanding the provisions of this Section, the city of New Orleans shall only pay the above expenses after the special account created pursuant to R.S. 15:571.11(D), and to the extent authorized thereby, shall have been depleted. Nothing in this Section shall be construed to make the parishes or the city of New Orleans responsible for the expenses associated with the costs, expert fees, or attorney fees of a defendant in a criminal proceeding.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967. Amended by Acts 1968, No. 541, §1; Acts 1975, No. 233, §2; Acts 1979, No. 156, §1, eff. July 3, 1979; Acts 1994, 3rd Ex. Sess., No. 81, §1, eff. July 7, 1994.



RS 15:305 - Probation in neglect of family cases

§305. Probation in neglect of family cases

A.(1) Whenever a person has pleaded guilty or been found guilty of the misdemeanor of criminal neglect of family or has been found in contempt of court for failing to pay support as ordered under the provisions of Children's Code Article 1353, the judge may suspend the execution or imposition of sentence and release the offender on unsupervised probation or probation under the supervision of the Department of Children and Family Services. The judge may suspend the sentence and place the defendant on probation although he has begun to serve the sentence imposed and may impose any specific conditions reasonably related to the offender's rehabilitation, including but not limited to the conditions of probation as set forth in Code of Criminal Procedure Article 895.

(2) The period of probation or of suspension of sentence shall be fixed by the court at not less than six months nor more than five years, subject to renewal by the court for fixed periods not exceeding five years. The period of probation or suspended sentence may be continued in this manner as long as the responsibility for support continues or as long as an arrearage is owed.

B. As a condition of probation authorized by this Section, the defendant may be required to provide for the support of any persons for whose support he is legally responsible. The court may also require the defendant to enter into a recognizance, with or without surety, in order to insure the payment of the support. The condition of the recognizance shall be such that the defendant shall make his or her personal appearance at court whenever required to do so, and shall further comply with the terms of the order or of any subsequent modification thereof.

C. In placing such an offender on probation, the court may place the offender under the supervision of the department. However, separate juvenile courts now or hereinafter established may use their own probation services.

D. The clerk of court shall give notice to the Department of Children and Family Services in every case in which an offender is placed on probation under this Section.

E.(1) If the court finds that the defendant has violated a condition of his probation, it shall order that the probation be revoked and shall sentence the defendant to imprisonment for not more than six months. The court shall also order the defendant to pay the total amount of unpaid support to the spouse, to the tutor or custodian of the child, to the court-approved fiduciary of the spouse or child, or to the Department of Children and Family Services in a FITAP case or in a non-FITAP case in which the department is rendering services, whichever is applicable; hereinafter, said payee shall be referred to as the applicable payee. Such judgment shall have the same force and effect as a final judgment for money damages against the defendant. This judgment may be made executory by any Louisiana court of competent jurisdiction on petition of the department or the district attorney.

(2)(a) At the discretion of the judge, the sentence may be suspended by the court upon payment of:

(i) The amount of the order for unpaid support;

(ii) The amount of unpaid support accrued since the date of the said order; and

(iii) The amount of all attendant court costs.

(b) Upon recommendation of the state attorney or the support enforcement officer, or both, the remainder of the sentence may be suspended upon payment of a lesser amount plus attendant court costs. Such payment shall apply toward but not extinguish the total amount due.

(c) In addition, if the defendant has entered into a recognizance in the amount fixed by the court to insure the payment of the support, the court may order the forfeiture of such recognizance and enforcement thereof by execution. The sum recovered shall be paid in whole or in part to the applicable payee. However, should the court order both the forfeiture of the recognizance and at the same time order the accused to pay all unpaid support under the sentence for violation of probation, the amount of unpaid support plus attendant court costs shall be the maximum amount payable.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967. Amended by Acts 1977, No. 247, §1; Acts 1978, No. 786, §2, eff. July 17, 1978; Acts 1981, No. 812, §5, eff. Aug. 2, 1981; Acts 1981, Ex.Sess., No. 36, §6, eff. Nov. 19, 1981; Acts 1984, No. 451 §1; Acts 1989, No. 285, §1; Acts 1993, No. 429, §2; Acts 1997, No. 1155, §5; Acts 2010, No. 238, §3.



RS 15:306 - Operating a vehicle while intoxicated; additional conditions of probation; ignition interlock devices

§306. Operating a vehicle while intoxicated; additional conditions of probation; ignition interlock devices

A.(1) As an additional condition of probation, the court shall require that any person convicted of a second or subsequent violation of R.S. 14:98 and placed on probation in accordance with that Section shall not operate a motor vehicle during the period of probation unless any vehicle, while being operated by that person, is equipped with a functioning ignition interlock device as provided in R.S. 15:307.

(2) However, nothing in this Section shall be construed as granting a superior right to a restricted license than that provided in R.S. 32:378.2 with regard to any period of preliminary disqualification.

B.(1) When the court imposes the use of an ignition interlock device as a condition of probation upon a person, the court shall require the person to provide proof of installation of such a device to the court or a probation officer within thirty days. If the person fails to provide proof of installation within that period, absent a finding by the court of good cause for that failure which is entered into the court record, the court shall revoke the person's probation.

(2) "Proof of installation" shall mean either a certificate of installation or a copy of the lease agreement with one of the approved ignition interlock device companies.

C. The person whose driving privileges are restricted pursuant to this Section shall have the system on his vehicle monitored by the manufacturer for proper use at least semiannually or more frequently as the court may order. A report of any monitoring shall be issued by the manufacturer to the court within fourteen days after the monitoring.

D. If a person is required in the course and scope of his employment to operate a motor vehicle which does not have an approved ignition interlock device, and if the vehicle is owned by the employer, the court may allow the person to operate the employer's vehicle. Any person authorized to operate an employer's vehicle without an ignition interlock device shall be required to obtain and present to the court written permission from the employer for the employee to operate a specific vehicle or vehicles. Such permission shall be in the possession of such person when he operates the employer's vehicle. A motor vehicle owned by a business entity which is in whole or in part owned or controlled by a person otherwise subject to this Section is not a motor vehicle owned by the employer.

Acts 1992, No. 982, §1, eff. Jan. 1, 1993; Acts 1997, No. 581, §1; Acts 2000, 1st Ex. Sess., No. 139, §2; Acts 2003, No. 535, §2; Acts 2004, No. 903, §1.



RS 15:307 - Ignition interlock devices; installation and certification

§307. Ignition interlock devices; installation and certification

A. As used in R.S. 15:306, "ignition interlock device" means a constant monitoring device that prevents a motor vehicle from being started at any time without first determining the equivalent blood alcohol level of the operator through the taking of a breath sample for testing. The system shall be calibrated so that the motor vehicle may not be started if the blood alcohol level of the operator, as measured by the test, reaches a level established by the court and consistent with the rules promulgated by the secretary of the Department of Public Safety and Corrections, hereafter referred to as the "secretary".

B.(1) The secretary shall certify or cause to be certified ignition interlock devices required by R.S. 15:306 and shall publish a list of approved devices. All reasonable costs of certification shall be borne by the manufacturer. The manufacturer of the system shall be responsible for the installation or the training of installers and shall educate users and service and maintain the system.

(2) The ignition interlock device shall be installed, calibrated, and monitored directly by trained technicians who shall train the offender for whom the device is being installed in the proper use of the device.

C. The secretary shall formulate and promulgate a set of rules and regulations for the proper approval, installation, and use of ignition interlock devices in full compliance with this Section and R.S. 15:306. The standards shall include but not be limited to requirements that the devices or systems:

(1) Do not impede the safe operation of the vehicle.

(2) Correlate with established measures of alcohol impairment.

(3) Work accurately and reliably in an unsupervised environment.

(4) Resist tampering and give evidence if tampering is attempted.

(5) Are difficult to circumvent.

(6) Minimize inconvenience to a sober user.

(7) Require a proper, deep lung breath sample or other accurate measure of blood alcohol content equivalence.

(8) Operate reliably over the range of automobile environments.

(9) Are manufactured by a party who will provide product liability insurance and a bond against malfunction of the device.

D. The secretary may adopt in whole or relevant part the guidelines, rules, regulations, studies, or independent laboratory tests performed or relied upon by other states, their agencies or commissions.

E. The secretary shall design and adopt by regulation a warning label which shall be affixed to each ignition interlock device upon installation. The label shall contain a warning that any person tampering with, defeating, or otherwise circumventing the device is guilty of a criminal offense and subject to criminal penalty and civil liability.

Acts 1992, No. 982, §1, eff. Jan. 1, 1993; Acts 2003, No. 800, §1.



RS 15:308 - Ameliorative penalty provisions; retroactivity; amendment of sentence; time limitations

§308. Ameliorative penalty provisions; retroactivity; amendment of sentence; time limitations

A.(1) The legislature hereby declares that the provisions of Act No. 403 of the 2001 Regular Session of the Legislature provided for more lenient penalty provisions for certain enumerated crimes and that these penalty provisions were to be applied prospectively.

(2) The legislature hereby further declares that Act No. 45 of the 2002 First Extraordinary Session of the Legislature revised errors in penalty provisions for certain statutes which were amended by Act No. 403 of the 2001 Regular Session of the Legislature and that these revisions were to be applied retroactively to June 15, 2001, and applied to any crime committed subject to such revised penalties on and after such date.

B. In the interest of fairness in sentencing, the legislature hereby further declares that the more lenient penalty provisions provided for in Act No. 403 of the 2001 Regular Session of the Legislature and Act No. 45 of the 2002 First Extraordinary Session of the Legislature shall apply to the class of persons who committed crimes, who were convicted, or who were sentenced according to the following provisions: R.S. 14:56.2(D), 62.1(B) and (C), 69.1(B)(2), 70.1(B), 82(D), 91.7(C), 92.2(B), 92.3(C), 106(G)(2)(a) and (3), 106.1(C)(2), 119(D), 119.1(D), 122.1(D), 123(C)(1) and (2), 352, and 402.1(B), R.S. 15:529.1(A)(1)(b)(ii) and (c)(ii), 1303(B), and 1304(B), R.S. 27:262(C), (D), and (E), 309(C), and 375(C), R.S. 40:966(B), (C)(1), (D), (E), (F) and (G), 967(B)(1), (2), (3), and (4)(a) and (b), and (F)(1), (2), and (3), 979(A), 981, 981.1, 981.2(B) and (C), and 981.3(A)(1) and (E), and Code of Criminal Procedure Article 893(A) prior to June 15, 2001, provided that such application ameliorates the person's circumstances.

C. Such persons shall be entitled to apply to the committee on parole pursuant to R.S. 15:574.2.

Acts 2006, No. 45, §1, eff. May 16, 2006; Acts 2012, No. 123, §1; Acts 2014, No. 340, §1.



RS 15:321 - Purpose; duties of the commission; conducting of evaluation of sentencing structure; report

CHAPTER 1-A. LOUISIANA SENTENCING COMMISSION

§321. Purpose; duties of the commission; conducting of evaluation of sentencing structure; report

A. The enactment of statutes defining criminal offenses and the establishment of ranges of penalties for those offenses is a matter of substantive law solely within the prerogative of the legislature. The determination and imposition of sentence in particular cases is generally the function of the sentencing court, subject to appellate review and to mandatory sentences provided by law.

B. The legislature has determined that the best interest of the state would be served by the development and implementation of a uniform sentencing policy for use by the Louisiana judiciary. The sole purpose of the Louisiana Sentencing Commission is to assist the judiciary and the legislature in formulating such policy.

C. The legislature further determines all of the following:

(1) Criminal sentences should appropriately reflect the seriousness of the offender's crime and should meet the multiple objectives of punishment, deterrence, and rehabilitation.

(2) An equitable system of criminal justice must ensure that crimes of similar seriousness result in similar sanctions for similarly situated offenders.

(3) Significant disparities in how similar crimes are treated diminish the public's trust and faith in our criminal justice system.

(4) The system of criminal sanctions in the state of Louisiana has grown increasingly complex.

(5) A comprehensive review of Louisiana's sentencing structure will provide the state with crucial guidance to ensure the imposition of appropriate and just criminal sanctions and to make the most efficient use of the correctional system and community resources.

D. The commission shall conduct a continuous review of the state's sentencing structure based upon existing criminal law and law relative to criminal procedure. The commission may recommend only sentencing and post-conviction relief legislation as may be necessary and appropriate to achieve a uniform sentencing policy that ensures public safety and the imposition of appropriate and just sentences in terms that are clear and transparent and which make the most efficient use of the correctional system and community resources. Legislation may be recommended by the commission only upon approval by a two-thirds vote of the commission members present.

E. The commission shall conduct a comprehensive review of Louisiana's current sentencing structure, sentencing practices, probation and parole supervision, and the use of alternatives to incarceration, including a review and evaluation of all of the following:

(1) The existing statutory provisions by which an offender is sentenced to or can be released from incarceration, including but not limited to home incarceration, electronic monitoring, unsupervised and supervised parole and probation, good time diminution of sentence, intensive incarceration and intensive parole supervision, and work-release programs.

(2) The existing sentencing provisions as to their uniformity, certainty, consistency, and adequacy.

(3) The lengths of incarceration and parole and probation supervision that result from the current sentence structure and the incentives or barriers to the appropriate utilization of alternatives to incarceration.

(4) The extent to which education, job training, and reentry preparation programs can both facilitate the readiness of inmates to transition into the community and reduce recidivism.

(5) The impact of existing sentences upon the state criminal justice system, including state prison capacity, parish jail capacity, probation and parole resources, judicial operations, and law enforcement responsibilities.

(6) The relationship that a sentence or other criminal sanction has to public safety and the likelihood of recidivism.

(7) The expected future trends in sentencing.

F. In undertaking its review, the commission may request documents, conduct public hearings, hear the testimony of witnesses, and take any other actions it deems necessary to carry out its functions.

G. The commission shall make biannual recommendations for amendments to state law, pursuant to the provisions of Subsection D of this Section, that will maximize uniformity, certainty, consistency, and adequacy of a sentence structure to provide for all of the following:

(1) That punishment is aligned with the seriousness of the offense.

(2) The safety of the public is protected through the deterrent effect of the sentences authorized and the rehabilitation of those that are convicted.

(3) That appropriate consideration is accorded to the victims of the offense, their families, and the community.

H. Reports of the commission shall include but not be limited to an evaluation of the impact that existing sentences have had on length of incarceration, the impact of early release, the impact of existing sentences on the length of community supervision, recommendations for sentencing and post-conviction options, and an analysis of the fiscal impact of the commission's recommendations.

I. The commission shall issue a report of its findings and recommendations every two years. The commission shall issue its initial report on or before March 1, 2010. All reports shall be submitted to the governor, the chairmen of the House committees on the administration of criminal justice and judiciary and the chairmen of the Senate committees on judiciary B and C.

Acts 1987, No. 158, §1; Acts 1995, No. 942, §2; Acts 2008, No. 629, §1; Acts 2010, No. 856, §1; §1; Acts 2014, No. 86, §1.



RS 15:322 - Louisiana Sentencing Commission

§322. Louisiana Sentencing Commission

The Louisiana Sentencing Commission is hereby created and established under the jurisdiction of the Louisiana Commission on Law Enforcement and Administration of Criminal Justice in the office of the governor.

Acts 1987, No. 158, §1.



RS 15:323 - Composition of commission

§323. Composition of commission

A. The commission shall be composed of twenty-five members. Twenty members shall be voting members as designated in Subsection B of this Section, and five members shall be nonvoting members as designated in Subsection D of this Section.

B.(1) Five voting members of the commission shall be as follows:

(a) A member of the House of Representatives appointed by the speaker of the House of Representatives.

(b) The chairman of the House Committee on Administration of Criminal Justice.

(c) One member of the Senate appointed by the president of the Senate.

(d) The chairman of the Senate Committee on Judiciary, Section C.

(e) One justice of the Supreme Court of Louisiana appointed by the chief justice.

(2) Fifteen voting members shall be appointed by the governor as follows:

(a) One district attorney, or his designee and the president of the Louisiana District Attorneys Association, or his designee.

(b) The state public defender or his designee and one attorney specializing primarily in the defense of persons charged with criminal offenses.

(c) One sheriff or his designee and the president of the Louisiana Sheriff's Association, or his designee.

(d) One judge of a court of appeal.

(e) Three district court judges having criminal justice experience, at least one of whom must be active.

(f) One member selected from a list of three nominees submitted by the Louisiana Chamber of Commerce.

(g) The president of the Louisiana Clerks of Court Association or his designee.

(h) One Louisiana citizen who is not an attorney, who is not formally associated with the criminal justice system, and who is a felony crime victim or a member of the immediate family of a felony crime victim, from a list of three names submitted by Victims and Citizens Against Crime, Inc.

(i) One person with experience and expertise in the juvenile justice system including matters related to juvenile adjudications and dispositions and their impact on the juvenile, the family of the juvenile, and public safety.

(j) A judge with experience in hearing juvenile cases on his or her docket.

C. Except as provided in R.S. 15:323(B)(1), voting members shall serve for a term concurrent with that of the governor.

D. The following persons shall serve as the five nonvoting members of the commission:

(1) A representative of the Louisiana State Law Institute as designated by its president.

(2) A representative of the Louisiana Commission on Law Enforcement and Administration of Criminal Justice as designated by its chairman.

(3) The secretary of the Department of Public Safety and Corrections, or his designee.

(4) One professional having a doctorate degree in a social science or criminal justice field appointed by the governor.

(5) The deputy secretary of the Department of Public Safety and Corrections, youth services, office of juvenile justice, or his designee.

E. Each appointment by the governor shall be subject to Senate confirmation.

F. Legislative members of the commission shall receive the same per diem and reimbursement of travel expense as is provided for legislative committees under the rules of the respective house. Nonlegislative commission members shall serve without compensation or per diem.

G.(1) Subject to the provisions set forth in Paragraph (2) of this Subsection, each voting member shall be entitled to appoint a single individual to serve as proxy for the duration of his term if the member is unable to attend a meeting of the commission. The term of the designated proxy shall be the same as the voting member. A member appointing an individual to serve as his designated proxy shall make his appointment known to the chairman and to the secretary of the commission.

(2)(a) An individual appointed to serve as proxy for a voting member described in Subparagraph (B)(1)(a), (b), (c), or (d) of this Section shall be a member of the legislature.

(b) An individual appointed to serve as proxy for a voting member described in the provisions of Subparagraph (B)(1)(e) or Subparagraphs (B)(2)(a) through (B)(2)(h) of this Section shall have the same qualifications, or shall be a member of the same entity, as the voting member for whom he is serving.

(3) The proxy appointed by the voting member shall not be subject to the same nominating and appointment procedures as is required for the voting member for whom he is serving and shall not be subject to Senate confirmation as required by the provisions of Subsection E of this Section.

(4) An individual shall not serve as proxy pursuant to the provisions of this Subsection for more than one voting member of the commission.

Acts 1987, No. 158, §1; Acts 1988, No. 783, §1, eff. July 18, 1988; Acts 1995, No. 548, §1; Acts 2008, No. 916, §1; Acts 2010, No. 856, §1; Acts 2014, No. 86, §1.

NOTE: See Acts 1988, No. 783, §2.



RS 15:324 - Officers; meetings; staff

§324. Officers; meetings; staff

A. The governor shall designate one voting member to serve as chairman at the pleasure of the governor. The chairman shall serve as chief executive officer of the commission.

B. The domicile of the commission shall be in Baton Rouge. The commission shall hold public meetings monthly except as otherwise provided by vote of the commission or by order of the chairman.

C. A simple majority of the voting membership of the commission shall constitute a quorum for the transaction of business.

D. The Louisiana Commission on Law Enforcement and Administration of Criminal Justice shall provide to the sentencing commission such clerical, administrative, and technical assistance and support as may be necessary in order to enable the sentencing commission to accomplish its goals.

Acts 1987, No. 158, §1.



RS 15:325 - Twenty-Second Judicial District Court; sentencing policy

CHAPTER 1-B. SENTENCING POLICY: USE OF RISK AND NEEDS

ASSESSMENT AND EVALUATION TOOL

§325. Twenty-Second Judicial District Court; sentencing policy

It is the sentencing policy of the Twenty-Second Judicial District Court that the primary objective of sentencing shall be to maintain public safety, hold offenders accountable, reduce recidivism and criminal behavior, and improve potential outcomes for those offenders who are sentenced. Reduction of recidivism and criminal behavior is a key measure of the performance of the criminal justice system.

Acts 2013, No. 347, §1.



RS 15:326 - Administration of presentence investigation assessment tool and evaluation report

§326. Administration of presentence investigation assessment tool and evaluation report

A. For purposes of this Chapter, after January 1, 2015, all criminal divisions within the Twenty-Second Judicial District Court may use a single presentence investigation validated risk and needs assessment tool prior to sentencing an adult offender eligible for assessment. The presentence investigation assessment program shall be administered by the judges of the Twenty-Second Judicial District Court. The court shall adopt rules to provide relative to the eligibility and administration of the presentence investigation assessments, storing and making available assessment results, and compiling statistics gathered from the assessments.

B. Eligibility for presentence investigation assessment shall be limited to an adult felony defendant who is otherwise eligible for probation or reentry after adjudication of guilt, and who has executed a valid counseled waiver authorizing the assessment. For purposes of this Section, "adjudication of guilt" is defined as any finding of guilt, plea of guilty, or adjudication under Code of Criminal Procedure Article 893. A "valid counseled waiver" shall consist of a document signed by the defendant after consultation with counsel expressing the defendant's complete and irrevocable written acknowledgment of the purpose of the assessment and waiver of confidentiality over the global risk scores contained in the presentence investigation validated risk and needs assessment tool.

C. The presentence investigation assessment tool shall be administered after adjudication and prior to sentencing, and by trained and certified personnel within the court's misdemeanor probation office. However, upon the court's own motion or by motion of defense counsel, for good cause shown, the court may order the administration of a subsequent assessment for a defendant who was previously assessed. An evaluation report shall be prepared based upon the findings of the presentence investigation assessment tool.

D. Prior to the imposition of sentence, the presentence investigation assessment results, including the evaluation report, shall be made available to counsel for the defendant and the district attorney. The defendant and the district attorney shall have the opportunity to challenge the presentence investigation assessment prior to imposition of sentence, and upon good cause shown to the court, may review the other reports and data associated with the presentence assessment investigation. The presentence investigation assessment results, including the evaluation report, shall otherwise remain confidential and kept as part of the record under court seal.

E. The district court shall develop policies and protocols no later than January 1, 2015, regarding the administration and use of the presentence investigation assessment tool, assessment results, and evaluation reports pursuant to this Chapter. These policies shall include confidentiality periods, maintaining the integrity of the presentence investigation assessment tool, training, and data collection and sharing among affected entities. The Twenty-Second Judicial District Court is authorized to provide funding for any expenses related to the administration and use of the presentence investigation assessment tool and evaluation reports.

Acts 2013, No. 347, §1; Acts 2014, No. 296, §1.



RS 15:327 - Use of assessment tool and report

§327. Use of assessment tool and report

A. The presentence investigation validated risk and needs assessment tool and evaluation report may be utilized by the sentencing court prior to determining an appropriate sentence, in order to evaluate the defendant's risk of committing future offenses and to reduce the recidivism of the defendant.

B. The presentence investigation assessment tool and evaluation report may also be used to determine eligibility or suitability of the defendant for any available specialty court.

C. Nothing in this Chapter shall be construed to confer upon the defendant any substantive, procedural or appellate right, or any additional post-conviction right or remedy.

Acts 2013, No. 347, §1; Acts 2014, No. 296, §1.



RS 15:328 - Repealed by Acts 1995, No. 942, 3.

§328. Repealed by Acts 1995, No. 942, §3.



RS 15:329 - Repealed by Acts 1995, No. 942, 3.

§329. Repealed by Acts 1995, No. 942, §3.



RS 15:422 - EVIDENCE

CHAPTER 2. EVIDENCE

PART I. THINGS THAT NEED NOT BE PROVED -- PRIMA

FACIE EVIDENCE -- PRESUMPTIONS

§422. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:423 - Proof of registration of physicians and surgeons

§423. Proof of registration of physicians and surgeons

The list of the registered physicians and surgeons in this state published by the Department of Health and Human Resources and duly certified by the secretary of said office shall be received by the courts of the state as proof that the physicians and surgeons therein named are duly registered as required by law, provided that this method of proof shall not be considered exclusive.

Amended by Acts 1977, No. 247, §2; Acts 1978, No. 786, §2, eff. July 17, 1978.



RS 15:424 - Statute law of other states

§424. Statute law of other states

The published statutes and digests of the other states and territories shall be prima facie evidence of the statute laws of the state or territory from which they purport to emanate, without being filed in evidence.



RS 15:425 - Recitals in report of lunacy commissions

§425. Recitals in report of lunacy commissions

The report of every commission of lunacy shall be prima facie evidence of the facts recited in such report and of the correctness of the findings of such commission.



RS 15:426 - Proof of signature of articles of vessels

§426. Proof of signature of articles of vessels

A copy of the articles of any vessels, authenticated by the affidavit of the captain, shall be prima facie evidence that any seaman whose name appears subscribed thereto has actually signed articles.



RS 15:427 - Recitals in act of protest of commercial paper

§427. Recitals in act of protest of commercial paper

Whenever any commercial paper shall have been protested, either in or out of this state, for nonpayment, the act of protest, or a certified copy thereof, shall be prima facie evidence of the facts recited in said act.



RS 15:428 - Dishonored checks and drafts prima facie evidence of insufficient funds in bank

§428. Dishonored checks and drafts prima facie evidence of insufficient funds in bank

Whenever any check or draft shall have been drawn on any bank, whether such bank be in or out of this state, and payment shall have been refused, such check or draft with its endorsements shall be prima facie evidence, that at the time of the presentation of said check or draft, the drawer did not have the money in said bank with which to pay said check or draft.



RS 15:429 - Corporate existence presumed unless affidavit of denial filed before trial

§429. Corporate existence presumed unless affidavit of denial filed before trial

On trial of any criminal case it shall not be necessary to prove the incorporation of any corporation mentioned in the indictment, unless the defendant, before entering upon such trial, shall have filed his affidavit specifically denying the existence of such corporation.



RS 15:430 - Proof of truth of recitals in copy of registry of birth, baptism or circumcision

§430. Proof of truth of recitals in copy of registry of birth, baptism or circumcision

In all criminal prosecutions for the violation of any law relative to the employment of children or young persons, a copy of the registry of the birth, baptism or circumcision of such child or young person, duly certified to by the person in whose custody such registry may be kept, shall be prima facie evidence of the truth of the facts recited in such certified copy.



RS 15:430.1 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§430.1. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:431 - Theft by public officer

§431. Theft by public officer

The failure, neglect, or refusal on the part of any public officer to pay over, at the time and in the manner required by law and to the authority designated by law to receive such payment, any public money in his hands, shall be prima facie evidence of the theft by such public officer of any public money not so paid over.



RS 15:432 - Effect of legal presumptions; rebutting evidence; illustrations

§432. Effect of legal presumptions; rebutting evidence; illustrations

A legal presumption relieves him in whose favor it exists from the necessity of any proof; but may none the less be destroyed by rebutting evidence; such is the presumption attaching to the regularity of judicial proceedings; that the grand jury was legally constituted; that public officers have done their duty; that a relation or subject-matter once established, continues, but not that it pre-existed; that the defendant intended the natural and probable consequence of his act; that the defendant is innocent; that the defendant is sane and responsible for his actions; that the person in the unexplained possession of property recently stolen is the thief; that evidence under the control of a party and not produced by him was not produced because it would not have aided him; that the witnesses have told the truth.



RS 15:433 - Conclusive presumption defined; illustration

§433. Conclusive presumption defined; illustration

A conclusive presumption is one against which no proof can be admitted, such as the presumption that attaches to res adjudicata, to the recitals contained in legislative acts and to the official journals of legislative proceedings.



RS 15:434 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

PART II. GENERAL RULES OF EVIDENCE

SUBPART I. GENERAL

§434. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:435 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§435. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:436 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§436. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:436.1 - Photographs of objects of theft; affidavit of value and ownership; notice to defendant

§436.1. Photographs of objects of theft; affidavit of value and ownership; notice to defendant

A. A photograph of property alleged to be the object of a theft, otherwise admissible, may be admitted as evidence without regard to the availability of the property itself.

B. An affidavit of the value and ownership of property which is alleged to be the object of a theft shall be admissible in evidence under the following circumstances:

(1) The affidavit shall be upon personal knowledge and shall state the basis for such knowledge;

(2) The affidavit shall be paraphed for identification with the photograph taken pursuant to Subsection A, and

(3) The state shall give written notice of its intent to introduce the affidavit, along with a copy of the affidavit and photograph, not less than ten days prior to commencement of the trial.

C. An affidavit admitted pursuant to Subsection B shall be deemed prima facie evidence of the value and ownership of the property alleged to be the object of a theft. Provided, however, that if the defendant files a written objection to the admission of the affidavit within three days prior to the commencement of trial, the affidavit shall not be admissible and shall not be deemed to be prima facie evidence of the value and ownership of the property.

Added by Acts 1978, No. 243, §1.



RS 15:436.2 - Photographs of animals cruelly treated; affidavit of condition; notice to defendant

§436.2. Photographs of animals cruelly treated; affidavit of condition; notice to defendant

A. A photograph of an animal alleged to be cruelly treated, otherwise admissible, may be admitted as evidence without regard to the availability of the animal itself.

B. An affidavit of the condition of the animal which is alleged to be cruelly treated shall be admissible in evidence when all of the following circumstances exist:

(1) The affidavit shall be upon personal knowledge and shall state the basis for such knowledge.

(2) The affidavit shall be paraphed for identification with the photograph taken pursuant to Subsection A.

C. An affidavit admitted pursuant to Subsection B shall be deemed prima facie evidence of the condition of the animal alleged to be cruelly treated.

D. Nothing in this Section shall prohibit the defendant from using photographs as part of his defense, nor shall the defendant be prohibited from using the animal as part of his defense, except if there has been a prior disposition of the animal as provided by R.S. 14:102.2 or 102.6.

Acts 1997, No. 1212, §2.



RS 15:437 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§437. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:438 - Circumstantial evidence

§438. Circumstantial evidence

The rule as to circumstantial evidence is: assuming every fact to be proved that the evidence tends to prove, in order to convict, it must exclude every reasonable hypothesis of innocence.



RS 15:439 - Burden of proof

§439. Burden of proof

The burden of proof is upon him alleging the existence of a fact.



RS 15:440 - Relative weight of positive and negative testimony

§440. Relative weight of positive and negative testimony

Positive testimony on a given point must be given greater weight than negative testimony on the same point.



RS 15:440.1 - Purpose

SUBPART II. ELECTRONIC RECORDING: PROTECTED PERSONS

§440.1. Purpose

It is declared to be in the best interest of the state that protected persons be spared from crimes of violence, and that persons who commit such crimes be prosecuted with a minimum of additional intrusion into the lives of such protected persons.

Acts 1984, No. 563, §1; Acts 2004, No. 241, §1.



RS 15:440.2 - Authorization

§440.2. Authorization

A.(1) A court with original criminal jurisdiction or juvenile jurisdiction may require that a statement of a protected person be recorded on videotape by any of the following:

(a) Motion of the court or motion of the district attorney, a parish welfare unit or agency, the Department of Children and Family Services, or a child advocacy center operating in the judicial district.

(b) Adoption of a local court rule that authorizes the videotaping of any protected person without the necessity of the issuance of an order by the court in any individual case.

(c) Execution of a written protocol between the court and law enforcement agencies, a parish welfare unit or agency, the Department of Children and Family Services, or a child advocacy center operating in the judicial district that authorizes the videotaping of any protected person without the necessity of the issuance of an order by the court in any individual case.

(2) Further, the coroner may, in conjunction with the district attorney and appropriate hospital personnel and pursuant to their duties in R.S. 40:2109.1 and 2113.4, provide for the videotaping of protected persons who are rape victims or who have been otherwise physically or sexually abused.

(3) Such videotape shall be available for introduction as evidence in a juvenile proceeding or adult criminal proceeding.

B. For purposes of this Part, "videotape" means the visual recording on a magnetic tape, film, videotape, compact disc, digital versatile disc, digital video disc, or by other electronic means together with the associated oral record.

C. For purposes of this Part "protected person" means any person who is a victim of a crime or a witness in a criminal proceeding and who is either of the following:

(1) Under the age of seventeen years.

(2) Has a developmental disability as defined in R.S. 28:451.2(12).

Acts 1984, No. 563, §1; Acts 2004, No. 241, §1; Acts 2007, No. 70, §1; Acts 2014, No. 647, §1.



RS 15:440.3 - Videotape; admissibility; exception to hearsay rule

§440.3. Videotape; admissibility; exception to hearsay rule

The videotape authorized by this Subpart is hereby admissible in evidence as an exception to the hearsay rule.

Acts 1984, No. 563, §1.



RS 15:440.4 - Method of recording videotape; competency

§440.4. Method of recording videotape; competency

A. A videotape of a protected person may be offered in evidence either for or against a defendant. To render such a videotape competent evidence, it must be satisfactorily proved:

(1) That such electronic recording was voluntarily made by the protected person.

(2) That no relative of the protected person was present in the room where the recording was made.

(3) That such recording was not made of answers to interrogatories calculated to lead the protected person to make any particular statement.

(4) That the recording is accurate, has not been altered, and reflects what the protected person said.

(5) That the taking of the protected person's statement was supervised by a physician, a social worker, a law enforcement officer, a licensed psychologist, a medical psychologist, a licensed professional counselor, or an authorized representative of the Department of Children and Family Services.

B. The department shall develop and promulgate regulations on or before September 12, 1984, regarding training requirements and certification for department personnel designated in Paragraph (A)(5) of this Section who supervise the taking of the protected person's statement.

Acts 1984, No. 563, §1; Acts 1986, No. 626, §1; Acts 1999, No. 1309, §3, eff. Jan. 1, 2000; Acts 2001, No. 486, §1, eff. June 21, 2001; Acts 2004, No. 241, §1; Acts 2009, No. 251, §13, eff. Jan. 1, 2010.



RS 15:440.5 - Admissibility of videotaped statements; discovery by defendant

§440.5. Admissibility of videotaped statements; discovery by defendant

A. The videotape of an oral statement of the protected person made before the proceeding begins may be admissible into evidence if:

(1) No attorney for either party was present when the statement was made;

(2) The recording is both visual and oral and is recorded on film or videotape or by other electronic means;

(3) The recording is accurate, has not been altered, and reflects what the witness or victim said;

(4) The statement was not made in response to questioning calculated to lead the protected person to make a particular statement;

(5) Every voice on the recording is identified;

(6) The person conducting or supervising the interview of the protected person in the recording is present at the proceeding and available to testify or be cross-examined by either party;

(7) The defendant or the attorney for the defendant is afforded an opportunity to view the recording before it is offered into evidence; and

(8) The protected person is available to testify.

B. The admission into evidence of the videotape of a protected person as authorized herein shall not preclude the prosecution from calling the protected person as a witness or from taking the protected person's testimony outside of the courtroom as authorized in R.S. 15:283. Nothing in this Section shall be construed to prohibit the defendant's right of confrontation.

C. In a criminal prosecution, when the state intends to offer as evidence a copy of a videotaped oral statement of a protected person made pursuant to the provisions of this Subpart, the defendant, through his attorney only, may be provided a copy of the videotape if the court determines it necessary to prepare a proper defense. If the defendant's attorney is provided a copy of the videotaped statement by court order or by permission of the district attorney, only the following persons involved in preparing the defense of the instant charges shall be permitted to view the videotape: the attorney and his regularly employed staff, the defendant, the defense investigator designated to work on the case, the defense paralegal designated to work on the case, and other staff members of the attorney who are transcribing the videotaped oral statement. Other than a transcript of the videotaped oral statement, no copies of the videotape shall be made by any person, except for use as trial exhibits. The copy of the videotaped statement and any transcripts shall be securely retained by the defendant's attorney at all times and shall not be possessed, transferred, distributed, copied, or viewed by any unauthorized party. It shall be the affirmative duty of the defendant's attorney to return the videotape to the court immediately upon conclusion of the case, but in all cases prior to sentencing. A defendant who appears pro se in a criminal proceeding shall be allowed reasonable access to the videotape of a protected person only with an order of the court and under court-directed supervision. The tape shall be filed as part of the record under seal by the clerk of court for use in subsequent legal proceedings or appeals and shall be released only upon motion of the state or counsel of record with an order of court and in compliance with this Section. Any violation of this Subsection shall be punished as contempt of court. Any person who makes an unauthorized disclosure of the videotape or its contents may also be subject to liability for civil damages, including punitive damages.

Acts 1984, No. 563, §1; Acts 1990, No. 654, §1; Acts 2004, No. 241, §1; Acts 2008, No. 85, §1; Acts 2014, No. 138, §1.



RS 15:440.6 - Confidentiality

§440.6. Confidentiality

Videotapes which are a part of the court record shall be preserved under a protective order of the court in order to protect the privacy of the protected person. The court shall order the destruction of the videotapes after five years have elapsed from the date of entry of judgment. However, if an appeal is filed, the videotapes shall not be destroyed until a final judgment on appeal has been rendered.

Acts 1984, No. 563, §1; Acts 2004, No. 241, §1.



RS 15:441 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

PART III. RELEVANCY

§441. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:441.1 - DNA, blood, and saliva testing; relevance

§441.1. DNA, blood, and saliva testing; relevance

Evidence of deoxyribonucleic acid profiles, genetic markers of the blood, and secretor status of the saliva offered to establish the identity of the offender of any crime is relevant as proof in conformity with the Louisiana Code of Evidence.

Acts 1989, No. 340, §1.



RS 15:442 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§442. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:443 - Prosecutions for defamation

§443. Prosecutions for defamation

In all prosecutions for defamation, the truth thereof may be given in evidence.



RS 15:444 - Proof of intent unnecessary in statutory crimes; inadmissible evidence

PART IV. KNOWLEDGE AND INTENT

§444. Proof of intent unnecessary in statutory crimes; inadmissible evidence

If a statute has made it a crime to do a particular act, no further proof of intent is required than that accused voluntarily did the act; and any evidence that he did not know such act to be forbidden by law is inadmissible.



RS 15:445 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§445. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:446 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§446. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:447 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

PART V. RES GESTAE (REPEALED)

§447. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:448 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§448. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:449 - Applicability

PART VI. ADMISSIONS AND CONFESSIONS

§449. Applicability

The term "admission" is applied to those matters of fact which do not involve criminal intent; the term "confession" is applied only to an admission of guilt, not to an acknowledgment of facts merely tending to establish guilt.



RS 15:450 - Use of confession, admission or declaration in entirety

§450. Use of confession, admission or declaration in entirety

Every confession, admission or declaration sought to be used against any one must be used in its entirety, so that the person to be affected thereby may have the benefit of any exculpation or explanation that the whole statement may afford.



RS 15:451 - Condition precedent to use of confession; free and voluntary rule

§451. Condition precedent to use of confession; free and voluntary rule

Before what purports to be a confession can be introduced in evidence, it must be affirmatively shown that it was free and voluntary, and not made under the influence of fear, duress, intimidation, menaces, threats, inducements or promises.

Acts 2010, No. 433, §1.



RS 15:452 - Rights of arrested person as to confession

§452. Rights of arrested person as to confession

No person under arrest shall be subjected to any treatment designed by effect on body or mind to compel a confession of crime.



RS 15:453 - Confessions obtained by questions and answers

§453. Confessions obtained by questions and answers

A confession need not be the spontaneous act of the accused and may be obtained by means of questions and answers.



RS 15:454 - Inapplicability of free and voluntary rule to admissions not involving criminal intent

§454. Inapplicability of free and voluntary rule to admissions not involving criminal intent

The rule that a confession produced by threat or promise is inadmissible in evidence does not apply to admissions not involving the existence of a criminal intent.



RS 15:455 - Effect of declarations and acts of coconspirators

§455. Effect of declarations and acts of coconspirators

Each coconspirator is deemed to assent to or to commend whatever is said or done in furtherance of the common enterprise, and it is therefore of no moment that such act was done or such declaration was made out of the presence of the conspirator sought to be bound thereby, or whether the conspirator doing such act or making such declaration be or be not on trial with his codefendant. Such evidence is controlled by the provisions of the Louisiana Code of Evidence.

Amended by Acts 1988, No. 515, §5, eff. Jan. 1, 1989.



RS 15:456 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

PART VII. DOCUMENTARY EVIDENCE

§456. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:457 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§457. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:458 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§458. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:459 - Use of records or documents of trial court as evidence

§459. Use of records or documents of trial court as evidence

Whenever, during the trial of any criminal case, either party may desire to offer in evidence any record, paper or document belonging to the files or records of the court in which the trial is proceeding, the presiding judge shall, at the request of such party, direct the clerk to produce such record, document or paper, in order that the same may be used in evidence; and it shall not be necessary for the clerk in any such case to make a copy of such record, document or paper.



RS 15:460 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§460. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:460.1 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§460.1. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:461 - Repealed by Acts 1992, No. 376, 6, eff. Jan 1, 1993.

PART VIII. COMPETENCY OF WITNESSES

§461. Repealed by Acts 1992, No. 376, §6, eff. Jan 1, 1993.



RS 15:462 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§462. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:463 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§463. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:464 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§464. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:465 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§465. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:466 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§466. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:467 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§467. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:468 - Duty to testify as to bribery or corruptly influencing voters; immunity

§468. Duty to testify as to bribery or corruptly influencing voters; immunity

Any person may be compelled to testify in any lawful proceeding against another charged with commercial bribery, public bribery, bribery of voters or corrupt influencing, and shall not be permitted to withhold his testimony upon the ground that it may incriminate him or expose him to public infamy; but such testimony shall not afterwards be used against him in any judicial proceeding, except for perjury in giving such testimony.



RS 15:469 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§469. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:469.1 - Receipt of testimony from victims of certain crimes who are fifteen years of age or younger; closed session of court or in chambers; procedure

§469.1. Receipt of testimony from victims of certain crimes who are fifteen years of age or younger; closed session of court or in chambers; procedure

In cases of simple or third degree rape, attempted simple or third degree rape, aggravated or first degree rape, attempted aggravated or first degree rape, forcible or second degree rape, attempted forcible or second degree rape, or carnal knowledge of a juvenile in which the victim is a child of fifteen years of age or younger, the court, upon its own motion or that of the defendant or state, may order that the testimony of such victim be heard either in closed session of court or in the judge's chambers, in the presence of the judge or jury, the defendant, counsel for the defendant, the family of the defendant, the parents or parent of the victim, the attorney for the state, a reasonable but limited number of members of the public which the court may allow in its discretion under these circumstances, and any other party which the court determines has a valid interest in the proceedings.

Added by Acts 1980, No. 466, §1; Acts 2015, No. 184, §2.



RS 15:470 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§470. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:471 - Grand jurors and district attorneys incompetent to testify as to grand jury proceedings; perjury cases

§471. Grand jurors and district attorneys incompetent to testify as to grand jury proceedings; perjury cases

No grand juror or district attorney is competent to testify as to anything that took place before the grand jury during its sessions, or to testify upon what evidence any indictment was found, or that it was found upon insufficient evidence, or without evidence; but the grand jurors and the district attorney are competent witnesses both for the state and for the defense in any prosecution for perjury or false swearing, alleged to have been committed before the grand jury, and as authorized by Louisiana Code of Evidence Article 606.

Amended by Acts 1988, No. 515, §5, eff. Jan. 1, 1989.



RS 15:472 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§472. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:473 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§473. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:474 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§474. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:475 - Repealed by Acts 1992, No. 376, 6, eff. Jan. 1, 1993.

§475. Repealed by Acts 1992, No. 376, §6, eff. Jan. 1, 1993.



RS 15:476 - Repealed by Acts 1992, No. 376, 6, eff. Jan. 1, 1993.

§476. Repealed by Acts 1992, No. 376, §6, eff. Jan. 1, 1993.



RS 15:477 - Repealed by Acts 1992, No. 376, 6, eff. Jan. 1, 1993.

§477. Repealed by Acts 1992, No. 376, §6, eff. Jan. 1, 1993.



RS 15:477.1 - Privileged communications to "crime stoppers" organizations

§477.1. Privileged communications to "crime stoppers" organizations

A. As used in this Section, the following terms shall have the following meanings unless the context clearly requires otherwise:

(1) "Crime stoppers organization" means a private, nonprofit organization that accepts and expends donations for rewards to persons who report to the organization information concerning criminal activity and that forwards the information to the appropriate law enforcement agency.

(2) "Privileged communication" means a statement by any person, in any manner whatsoever, to a crime stoppers organization for the purpose of reporting alleged criminal activity.

B. No person shall be required to disclose, by way of testimony or otherwise, a privileged communication between a person who submits a report of alleged criminal activity to a crime stoppers organization and the person who accepts the report on behalf of a crime stoppers organization or to produce, under subpoena, any records, documentary evidence, opinions, or decisions relating to such privileged communication:

(1) In connection with any criminal case or proceeding.

(2) By way of any discovery procedure.

C. Any person arrested or charged with a criminal offense may petition the court for an in camera inspection of the records of a privileged communication concerning such person made to a crime stoppers organization. The petition shall allege facts showing that such records would provide evidence favorable to the defendant and relevant to the issue of guilt or punishment. If the court determines that the person is entitled to all or any part of such records, it may order production and disclosure as it deems appropriate.

Acts 1985, No. 790, §1.



RS 15:477.2 - Privileged communications; public records exception for state governmental agencies; citizens hotline for alleged fraud, abuse, or wrongdoing

§477.2. Privileged communications; public records exception for state governmental agencies; citizens hotline for alleged fraud, abuse, or wrongdoing

A. As used in this Section, the following terms shall have the following meanings unless the context clearly requires otherwise:

(1) "Hotline" or "call center" means a method or system created or established to accept any form of communication, whether telephonic, electronic, oral, or written, which is sent to the Department of Justice or to the Louisiana Department of Health, for the purposes of providing the citizens of Louisiana a means to report or provide information relating to alleged fraud, abuse, or wrongdoing.

(2) "Privileged communication" means a statement, oral or written, initiated by a person and submitted to an agency listed in Paragraph (1) of this Subsection for the purposes of reporting any allegation of wrongdoing, public fraud, abuse, or Medicare or Medicaid complaints, involving any person or legal entity or any governmental agency, public employee, or appointed or elected official.

B. No agency which is listed in Paragraph (A)(1) of this Section or official thereof shall be required to disclose, by way of testimony or public records request, any written or oral complaint, whether telephonic or electronic, provided to a hotline or call center of the agencies listed in Paragraph (A)(1) of this Section for the purposes of reporting or providing information regarding alleged fraud, abuse, or wrongdoing. The reported information and the identity of the persons reporting the information shall be considered privileged communications and shall be exempt from the provisions of law relative to public records as provided in R.S. 44:4.1(B)(7).

C. The privilege shall cease only:

(1) When the person is compelled to testify on behalf of the state on the matter; or

(2) Upon motion of any person arrested for or charged with a criminal offense who petitions the court for an in camera inspection of the records of a privileged communication described in Subsection B of this Section alleging facts showing that such records would provide evidence favorable to the defendant and relevant to the issue of guilt or punishment and the court determines that the person is entitled to all or any part of such records based upon a finding that it contains exculpatory evidence.

Acts 2005, No. 250, §1.



RS 15:478 - Repealed by Acts 1992, No. 376, 6, eff. Jan. 1, 1993.

§478. Repealed by Acts 1992, No. 376, §6, eff. Jan. 1, 1993.



RS 15:479 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

PART IX. CHARACTER EVIDENCE (REPEALED)

§479. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:480 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§480. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:481 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§481. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:482 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§482. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:483 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§483. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:484 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

PART X. IMPEACHING AND CORROBORATIVE

EVIDENCE (REPEALED)

§484. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:485 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§485. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:486 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§486. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:487 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§487. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:488 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§488. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:489 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§489. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:490 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§490. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:491 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§491. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:492 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§492. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:493 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§493. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:494 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§494. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:495 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§495. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:496 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§496. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:497 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§497. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:498 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§498. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:499 - Certificates of analysis

PART XI. EVIDENCE FROM CRIMINALISTICS LABORATORIES

§499. Certificates of analysis

A. All criminalistics laboratories established by laws of this state or by laws of the United States, and all coroners, forensic pathologists, and other persons, partnerships, corporations, and other legal entities practicing in fields of knowledge and expertise in the gathering, examination, and analysis of evidence by scientific means are authorized to make proof of examination and analysis of physical evidence by the certificate of the person making the examination or analysis. Such certificate shall list:

(1) The date and time such evidence was delivered to such facility.

(2) The name of the person making such delivery, and the person receiving same.

(3) A brief description of the evidence.

(4) The type of examination or analysis requested.

(5) The name of the person making the examination or analysis.

(6) The date or dates of the examination or analysis.

(7) The results of the examination or analysis.

B. The certificate shall give the name and address of the facility in which the examination or analysis was made, and shall be signed by the person making the examination or analysis.

C. Criminalistics laboratories are authorized to utilize electronic signatures in order to comply with the provisions of Subsection B of this Section once final review of the certificate of analysis is completed. For purposes of this Section, "electronic signature" shall mean an electronic sound, symbol, or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

D. All organizations, entities, or persons issuing certificates as set forth in this Section shall retain and provide upon written request all of the following:

(1) A description of each analyst's educational background, training, and experience.

(2) A listing of all accreditations held by the laboratory or individual.

Added by Acts 1976, No. 439, §1; Acts 1986, No. 675, §1; Acts 2004, No. 382, §1; Acts 2010, No. 693, §1; Acts 2012, No. 69, §1.



RS 15:500 - Admissibility

§500. Admissibility

In all criminal cases and in all cases in juvenile or family courts which are of a criminal nature, and in civil forfeiture proceedings arising from criminal activity, the courts of this state shall receive as evidence any certificate made in accordance with R.S. 15:499 subject to the conditions contained in this Section and R.S. 15:501. The certificate shall be received in evidence as prima facie proof of the facts shown thereon, and as prima facie proof of proper custody of the physical evidence listed thereon from time of delivery of said evidence to the facility until its removal therefrom.

Added by Acts 1976, No. 439, §1. Amended by Acts 1981, No. 142, §1; Acts 1986, No. 675, §1.



RS 15:501 - Notice of opposing party and opportunity to cross-examine expert; certification of subpoena request

§501. Notice of opposing party and opportunity to cross-examine expert; certification of subpoena request

A. The party seeking to introduce a certificate made in accordance with R.S. 15:499 shall, not less than forty-five days prior to the commencement of the trial, give written notice of intent to offer proof by certificate. Such notice shall include a copy of the certificate.

B. The attorney for the defendant, or the defendant acting in his own defense, if not represented by counsel, may demand that the person making the examination or analysis testify by filing a written demand and serving it upon the district attorney or attorney general seeking to introduce the certificate. If such a demand is made timely as set forth below, the certificate shall not constitute prima facie proof of the facts thereon as set forth in R.S. 15:500.

C. Demand for the testimony of the person making the examination or analysis shall be filed and served by counsel for the defendant, or by a defendant acting as his own counsel, within thirty days of the receipt of the notice provided for in Subsection A of this Section. The trial court may extend this thirty-day period for good cause shown if such request is made prior to the expiration of the thirty days.

D. If no request for additional time is made prior to the expiration of the thirty-day period, an extension of time in which to make such a demand may be made only upon a showing of exceptional circumstances. Any allegation that such circumstances exist shall constitute a preliminary plea on the defendant's behalf for the purposes of Louisiana Code of Criminal Procedure Article 580. The demand shall be made in writing and notice shall be served on the district attorney or the attorney general prosecuting the matter. The court shall conduct a contradictory hearing to determine if the extension is warranted.

E. The filing of a demand by the defendant does not prevent the admission of the certificate or its contents in any other manner otherwise appropriate pursuant to the Louisiana Code of Evidence or its ancillaries.

Added by Acts 1976, No. 439, §1; Acts 1986, No. 675, §1; Acts 1990, No. 850, §1; Acts 2010, No. 693, §1.



RS 15:502 - Testimony by simultaneous broadcast

§502. Testimony by simultaneous broadcast

A. The court may authorize the following persons to testify by simultaneous transmission through audiovisual equipment, if such technology is available in the courtroom, during any criminal proceeding, juvenile or family court proceeding which is of a criminal nature, and any civil forfeiture proceeding arising from alleged criminal activity:

(1) Employees of criminalistics laboratories.

(2) Coroners.

(3) Forensic pathologists.

(4) Any other person practicing in the field of knowledge and expertise in the gathering, examination, and analysis of evidence by scientific means.

B. The party seeking to offer testimony as provided in Subsection A of this Section shall, provide written notice to opposing counsel not less than thirty days prior to the commencement of the proceeding.

C. The party seeking to introduce testimony in this manner shall be responsible for coordinating the audiovisual feed into the courtroom. Nothing in this Section shall be construed to require court personnel to assist in the preparation or presentation of testimony provided by the provisions of this Section.

D. Nothing in this Section shall be construed as to prohibit the use of a subpoena to compel any such witness to physically appear and testify in person. When the attorney for the defendant, or the defendant acting in his own defense, requests that a subpoena be issued to the person who performed the examination or analysis, the request shall be in writing or shall contain a certification that the attorney or the defendant intends in good faith to conduct the cross-examination.

Acts 2009, No. 272, §1.



RS 15:511 - Court reporters, retention and destruction of notes and recordings of criminal cases

PART XII. COURT REPORTERS, NOTES AND RECORDINGS

§511. Court reporters, retention and destruction of notes and recordings of criminal cases

A. The court reporter shall retain indefinitely all notes and tape recordings of a criminal case. However, if the record of the trial or other criminal proceeding is fully transcribed, the court reporter shall retain all notes and tape recordings which have been fully transcribed for a period of not less than two years after transcription is completed. In criminal cases where all defendants are acquitted, the court reporter need not retain the notes and tape recordings. The court reporter shall destroy any notes and tape recordings of any matter upon order of a court of competent jurisdiction.

B. The notes and tape recordings of any criminal case which are retained by a court reporter pursuant to the provisions of this Section shall be the property of the court in which the case was heard. The court reporter shall have the duty to retain and maintain all such notes and tape recordings pursuant to the provisions of this Section, although the notes and tape recordings shall remain the property of the court.

Acts 1986, No. 546, §1.



RS 15:521 - Certificates of official driving records

PART XIII. CERTIFICATES OF OFFICIAL DRIVING RECORDS

§521. Certificates of official driving records

A. Upon the request of any party to a criminal case, or to a case in juvenile or family court which is of a criminal nature, or to a civil forfeiture proceeding arising from criminal activity, the Department of Public Safety and Corrections, office of motor vehicles, is authorized to make proof of the official driving record of a person by the certificate of the assistant secretary or the assistant secretary's designees. Such certificate shall include the following information:

(1) The date and time the certificate is completed.

(2) The name, physical and mailing address, driver's license number, social security number if available, the date of birth, and any other identifying information that may be on file with the department of the person whose driving record is being certified.

(3) A description of all convictions on the person's driving record, including date of offense, date of conviction, the convicting court, and a description of the offense for which the person was convicted. The convictions shall be included in the certificate even if the conviction has been set aside and dismissed in accordance with the Code of Criminal Procedure.

(4) A description of all suspensions or revocations on the person's driving record:

(a) The description shall include the date the suspension commences, the date the suspension ends if applicable, and the reason for the suspension.

(b) If the suspension or revocation is stayed or pending, the certificate shall indicate that fact.

(c) The description should indicate if a suspension or revocation has been reinstated and, if so, should also indicate the date of reinstatement.

(5) Such other information as the department may deem appropriate or necessary.

B. The certificate shall be signed by the assistant secretary or a person designated by the assistant secretary to complete the certificate.

C. The certificate shall not be a public record and shall be used only in accordance with R.S. 15:522.

Acts 2003, No. 631, §1.



RS 15:522 - Admissibility

§522. Admissibility

In all criminal cases and in all cases in juvenile or family courts which are of a criminal nature, and in civil forfeiture proceedings arising from criminal activity, the courts of this state shall receive as evidence any certificate made in accordance with R.S. 15:521 subject to the conditions contained in this Section and R.S. 15:523. The certificate shall be received in evidence as prima facie proof of the facts shown thereon.

Acts 2003, No. 631, §1.



RS 15:523 - Notice of opposing party and opportunity to cross-examine expert; certification of subpoena request

§523. Notice of opposing party and opportunity to cross-examine expert; certification of subpoena request

A. The party seeking to introduce a certificate made in accordance with R.S. 15:521 shall, not less than ten days prior to the commencement of the trial, give written notice of intent to offer proof by certificate. Such notice shall include a copy of the certificate.

B.(1) The party against whom such certificate is offered shall be permitted to subpoena on cross-examination a representative of the department. If the subpoena is requested at least five days prior to the commencement of trial or the person subpoenaed responds to the subpoena, the certificate shall not be prima facie proof of the facts shown thereon.

(2) When the attorney for the defendant, or the defendant acting in his own defense, requests that a subpoena issue to a representative of the department, the request shall be in writing and shall contain a certification that the attorney or the defendant intends in good faith to conduct the cross-examination.

Acts 2003, No. 631, §1.



RS 15:529.1 - Sentences for second and subsequent offenses; certificate of warden or clerk of court in the state of Louisiana as evidence

CHAPTER 3. HABITUAL OFFENDER LAW

§529.1. Sentences for second and subsequent offenses; certificate of warden or clerk of court in the state of Louisiana as evidence

A. Any person who, after having been convicted within this state of a felony, or who, after having been convicted under the laws of any other state or of the United States, or any foreign government of a crime which, if committed in this state would be a felony, thereafter commits any subsequent felony within this state, upon conviction of said felony, shall be punished as follows:

(1) If the second felony is such that upon a first conviction the offender would be punishable by imprisonment for any term less than his natural life, then the sentence to imprisonment shall be for a determinate term not less than one-half the longest term and not more than twice the longest term prescribed for a first conviction.

(2)(a) If the second felony and the prior felony are sex offenses as defined in R.S. 15:541, or the prior felony would be a sex offense as defined in R.S. 15:541, except it occurred prior to June 18, 1992, or the conviction was obtained under the laws of any other state, the United States, or any foreign government, the person shall be sentenced to imprisonment at hard labor for a determinate term not less than two-thirds of the longest possible sentence for the conviction and not more than three times the longest possible sentence prescribed for a first conviction, without benefit of probation, parole, or suspension of sentence.

(b) If the second felony and the prior felony are sex offenses as defined in R.S. 15:541, or the prior felony would be a sex offense as defined in R.S.15:541, except it occurred prior to June 18, 1992, or the conviction was obtained under the laws of any other state, the United States, or any foreign government, and the victims of the previous offense and the instant offense were under the age of thirteen years at the time of the commission of the offense or any part thereof, the person shall be imprisoned for the remainder of his natural life, without benefit of parole, probation, or suspension of sentence.

(3) If the third felony is such that upon a first conviction, the offender would be punishable by imprisonment for any term less than his natural life then:

(a) The person shall be sentenced to imprisonment for a determinate term not less than two-thirds of the longest possible sentence for the conviction and not more than twice the longest possible sentence prescribed for a first conviction; or

(b) If the third felony and the two prior felonies are felonies defined as a crime of violence under R.S. 14:2(B), a sex offense as defined in R.S. 15:540 et seq. when the victim is under the age of eighteen at the time of commission of the offense, or as a violation of the Uniform Controlled Dangerous Substances Law punishable by imprisonment for ten years or more, or any other crimes punishable by imprisonment for twelve years or more, or any combination of such crimes, the person shall be imprisoned for the remainder of his natural life, without benefit of parole, probation, or suspension of sentence.

(4) If the fourth or subsequent felony is such that, upon a first conviction the offender would be punishable by imprisonment for any term less than his natural life then:

(a) The person shall be sentenced to imprisonment for the fourth or subsequent felony for a determinate term not less than the longest prescribed for a first conviction but in no event less than twenty years and not more than his natural life; or

(b) If the fourth felony and two of the prior felonies are felonies defined as a crime of violence under R.S. 14:2(B), a sex offense as defined in R.S. 15:540 et seq. when the victim is under the age of eighteen at the time of commission of the offense, or as a violation of the Uniform Controlled Dangerous Substances Law punishable by imprisonment for ten years or more, or of any other crime punishable by imprisonment for twelve years or more, or any combination of such crimes, the person shall be imprisoned for the remainder of his natural life, without benefit of parole, probation, or suspension of sentence.

B. It is hereby declared to be the intent of this Section that an offender need not have been adjudged to be a second offender in a previous prosecution in order to be charged as and adjudged to be a third offender, or that an offender has been adjudged in a prior prosecution to be a third offender in order to be convicted as a fourth offender in a prosecution for a subsequent crime. Multiple convictions obtained on the same day prior to October 19, 2004, shall be counted as one conviction for the purpose of this Section.

C. The current offense shall not be counted as, respectively, a second, third, fourth, or higher offense if more than ten years have elapsed between the date of the commission of the current offense or offenses and the expiration of the maximum sentence or sentences of the previous conviction or convictions, or between the expiration of the maximum sentence or sentences of each preceding conviction or convictions alleged in the multiple offender bill and the date of the commission of the following offense or offenses. In computing the intervals of time as provided herein, any period of parole, probation, or incarceration by a person in a penal institution, within or without the state, shall not be included in the computation of any of said ten-year periods between the expiration of the maximum sentence or sentences and the next succeeding offense or offenses.

D.(1)(a) If, at any time, either after conviction or sentence, it shall appear that a person convicted of a felony has previously been convicted of a felony under the laws of this state, or has been convicted under the laws of any other state, or of the United States, or of any foreign government or country, of a crime, which, if committed in this state would be a felony, the district attorney of the parish in which subsequent conviction was had may file an information accusing the person of a previous conviction. Whereupon the court in which the subsequent conviction was had shall cause the person, whether confined in prison or otherwise, to be brought before it and shall inform him of the allegation contained in the information and of his right to be tried as to the truth thereof according to law and shall require the offender to say whether the allegations are true. If he denies the allegation of the information or refuses to answer or remains silent, his plea or the fact of his silence shall be entered on the record and he shall be given fifteen days to file particular objections to the information, as provided in Subparagraph (b) of this Paragraph. The judge shall fix a day to inquire whether the offender has been convicted of a prior felony or felonies as set forth in the information.

(b) Except as otherwise provided in this Subsection, the district attorney shall have the burden of proof beyond a reasonable doubt on any issue of fact. The presumption of regularity of judgment shall be sufficient to meet the original burden of proof. If the person claims that any conviction alleged is invalid, he shall file a written response to the information. A copy of the response shall be served upon the prosecutor. A person claiming that a conviction alleged in the information was obtained in violation of the constitutions of Louisiana or of the United States shall set forth his claim, and the factual basis therefor, with particularity in his response to the information. The person shall have the burden of proof, by a preponderance of the evidence, on any issue of fact raised by the response. Any challenge to a previous conviction which is not made before sentence is imposed may not thereafter be raised to attack the sentence.

(2) Following a contradictory hearing, the court shall find that the defendant is:

(a) A second offender upon proof of a prior felony conviction.

(b) A third offender, upon proof of two prior felony convictions.

(c) A fourth offender, upon proof of three or more prior felony convictions.

(3) When the judge finds that he has been convicted of a prior felony or felonies, or if he acknowledges or confesses in open court, after being duly cautioned as to his rights, that he has been so convicted, the court shall sentence him to the punishment prescribed in this Section, and shall vacate the previous sentence if already imposed, deducting from the new sentence the time actually served under the sentence so vacated. The court shall provide written reasons for its determination. Either party may seek review of an adverse ruling.

E. Whenever it shall become known to any superintendent or prison, probation, parole, police, or other peace officer, that any person charged with or convicted of a felony has been previously convicted, he shall immediately report the fact to the district attorney of the parish in which the charge lies, or the conviction has been had.

F. The certificates of the warden or other chief officer of any state prison, or of the superintendent or other chief officer of any penitentiary of this state or any other state of the United States, or of any foreign country, or of any chief officer of any parish or county jail in this state or any other state of the United States, or of the clerk of court of the place of conviction in the state of Louisiana, under the seal of his office, if he has a seal, containing the name of the person imprisoned, the photograph, and the fingerprints of the person as they appear in the records of his office, a statement of the court in which a conviction was had, the date and time of sentence, length of time imprisoned, and date of discharge from prison or penitentiary, shall be prima facie evidence of the imprisonment and of the discharge of the person, either by a pardon or expiration of his sentence as the case may be under the conviction stated and set forth in the certificate.

G. Any sentence imposed under the provisions of this Section shall be at hard labor without benefit of probation or suspension of sentence.

H. A person shall not be qualified to be a candidate for elected public office or take elected office if that person has been convicted of a felony, whether convicted within this state or convicted under the laws of any other state or of the United States of a crime which, if committed in this state would be a felony, and has not received a pardon therefor.

Acts 1956, No. 312, §§1 to 4; Amended by Acts 1958, No. 469, §1; Acts 1978, No. 424, §1; Acts 1979, No. 199, §1; Acts 1982, No. 688, §1; Acts 1987, No. 774, §1; Acts 1989, No. 482, §1; Acts 1991, No. 405, §1; Acts 1993, No. 853, §1; Acts 1993, No. 896, §1; Acts 1994, 3rd Ex. Sess., No. 23, §1; Acts 1994, 3rd Ex. Sess., No. 85, §1; Acts 1994, 3rd Ex. Sess., No. 144, §1; Acts 1995, No. 839, §1; Acts 1995, No. 1245, §1; Acts 2001, No. 403, §2, eff. June 15, 2001; Acts 2003, No. 1231, §1; Acts 2005, No. 218, §1; Acts 2010, No. 69, §1; Acts 2010, No. 911, §1; Acts 2010, No. 973, §1, eff. July 6, 2010.



RS 15:529.2 - Intensive parole supervision for certain habitual offenders

§529.2. Intensive parole supervision for certain habitual offenders

A. Notwithstanding any other provisions of law to the contrary, the secretary of the Department of Public Safety and Corrections may release to intensive parole supervision as provided in R.S. 15:574.4.4 any person sentenced pursuant to R.S. 15:529.1 and denied eligibility for diminution of sentence when the offender meets the requirements of this Section and of any rules or regulations adopted by the secretary in accordance with the provisions of this Section.

B. The secretary may release offenders pursuant to the provisions of this Section only if all of the following conditions exist:

(1) The offender has no convictions for a crime of violence as defined in R.S. 14:2(B) or a sex offense as defined in R.S. 15:541.

(2) The offender is within six months of his projected release date.

(3) The offender has not committed any major disciplinary offenses in the twelve consecutive months prior to release.

(4) The offender has completed the mandatory minimum of one hundred hours of prerelease programming in accordance with R.S. 15:827.1.

(5) The offender has completed substance abuse treatment as applicable.

(6) The offender has obtained a high school equivalency diploma, unless the offender has previously obtained a high school diploma or is deemed by a certified educator as being incapable of obtaining a high school equivalency diploma due to a learning disability. If the offender is deemed incapable of obtaining a high school equivalency diploma, the offender shall complete at least one of the following:

(a) A literacy program.

(b) An adult basic education or general education development program.

(c) A job skills program.

(7) The offender has obtained a low-risk level designation determined by a validated risk assessment instrument approved by the secretary.

(8) The offender has completed a reentry program to be determined by the Department of Public Safety and Corrections.

Acts 2014, No. 191, §1.



RS 15:535 - Blood and saliva testing; AIDS and sexually transmitted diseases; victim's testing and services

CHAPTER 3-A. SEXUAL OFFENDER LAW

§535. Blood and saliva testing; AIDS and sexually transmitted diseases; victim's testing and services

A. When a sexual offender is convicted, the court shall order and direct the offender to submit to a blood and saliva test, to be made by qualified physicians or other qualified persons, under such restrictions and direction as the court deems proper.

B. The test must include chemical testing of his blood to determine its genetic markers and of his saliva to determine its secretor status. The court shall order that the results of the test be submitted to the Louisiana Bureau of Criminal Identification and Information.

C.(1) The court shall also order the person convicted of or adjudicated a delinquent for a sexual offense as defined in R.S. 14:42 through 43.3 to submit to a test designed to determine whether the person is infected with a sexually transmitted disease, or is infected with acquired immune deficiency syndrome (AIDS), the human immuno deficiency virus (HIV), HIV-1 antibodies, or any other probable causative agent of AIDS. The procedure or test shall be performed by a qualified physician or other qualified person who shall report any positive result to the Department of Public Safety and Corrections, make the notification of the test results to the victim of the alleged offense, and notify the victim or the parent or custodian of the victim of the offense, regardless of the results.

(2)(a) At the request of the victim, the court shall order the person against whom a bill of information or indictment for a sexual offense as defined in R.S. 14:42 through 43.3 to submit, not later than forty-eight hours after the date on which such bill of information or indictment is presented, to a test designed to determine whether the person is infected with a sexually transmitted disease or is infected with acquired immune deficiency syndrome (AIDS), the human immuno deficiency virus (HIV), HIV-1 antibodies, or any other probable causative agent of AIDS.

(b) The victim may request that the person against whom a bill of information or indictment for a sexual offense as defined in R.S. 14:42 through 43.3 to submit to a follow-up test to determine whether the person is infected with a sexually transmitted disease or is infected with acquired immune deficiency syndrome (AIDS), the human immuno deficiency virus (HIV), HIV-1 antibodies, or any other probable causative agent of AIDS. Upon a finding that the follow-up test is medically appropriate, the court shall order that such person submit to the test.

(c) Any test, pursuant to this Paragraph, shall be performed by a qualified physician or other qualified person. Test results shall be disclosed to the victim and to the person against whom a bill of information or indictment for a sexual offense as defined in R.S. 14:42 through 43.3. If the victim consents, the test results shall be disclosed to anyone authorized by the victim. The test results shall not be disclosed to the court.

D. If the offender tested under the provisions of Subsection C of this Section tests positive for AIDS, HIV, HIV-1 antibodies, or any other probable causative agent of AIDS, the victim shall be provided with HIV testing, if such testing is requested by the victim, or in the case of a minor, by the victim's parent or legal custodian, at a state hospital or other facility as determined by the Louisiana Department of Health or as provided by law. If the victim tested under the provisions of this Subsection tests positive for AIDS, HIV, HIV-1 antibodies, or any other probable causative agent of AIDS, the victim shall, upon request, be provided with all of the following services:

(1) Counseling regarding HIV disease.

(2) Referral to appropriate health care and support services. These services shall be provided in accordance with applicable state law and the regulations governing the specific programs under which the services are to be provided.

Acts 1989, No. 194, §2; Acts 1991, No. 419, §1; Acts 1993, No. 904, §1; Acts 2008, No. 678, §1.



RS 15:536 - Definitions

§536. Definitions

A. For purposes of this Chapter, "sexual offender" means a person who has violated R.S. 14:89 (crime against nature), R.S. 14:89.1 (aggravated crime against nature), R.S. 14:93.5 (sexual battery of persons with infirmities), or any provision of Subpart C of Part II, or Subpart A(1) of Part V, of Chapter 1 of Title 14 of the Louisiana Revised Statutes of 1950.

B. For purposes of this Chapter, "serial sexual offender" means a person who has on two or more occasions previously pleaded guilty, nolo contendere, or has been found guilty of violating R.S. 14:42, 42.1, 43, 43.1, 43.2, 43.3, 43.4, 43.5, 78, 78.1, 80, 81, 81.1, 81.2, 89.1, or 107.1(C)(2).

Acts 1989, No. 194, §2; Acts 1999, No. 1209, §1; Acts 2001, No. 1206, §1; Acts 2012, No. 50, §1; Acts 2014, No. 602, §5, eff. June 12, 2014; Acts 2014, No. 811, §7, eff. June 23, 2014.



RS 15:537 - Sentencing of sexual offenders; serial sexual offenders

§537. Sentencing of sexual offenders; serial sexual offenders

A. If a person is convicted of or pleads guilty to, or where adjudication has been deferred or withheld for a violation of R.S. 14:80 (felony carnal knowledge of a juvenile), R.S. 14:81 (indecent behavior with juveniles), R.S. 14:81.1 (pornography involving juveniles), R.S. 14:81.2 (molestation of a juvenile or a person with a physical or mental disability), R.S. 14:81.3 (computer-aided solicitation of a minor), R.S. 14:89 (crime against nature), R.S. 14:89.1 (aggravated crime against nature), R.S. 14:93.5 (sexual battery of persons with infirmities), or any provision of Subpart C of Part II of Chapter 1 of Title 14 of the Louisiana Revised Statutes of 1950, and is sentenced to imprisonment for a stated number of years or months, the person shall not be eligible for diminution of sentence for good behavior.

B. The court shall sentence a person who has on two or more occasions previously pleaded guilty, nolo contendere, or has been found guilty of violating R.S. 14:42, 42.1, 43, 43.1, 43.2, 43.3, 43.4, 43.5, 80, 81, 81.1, 81.2, 89(A)(2), 89.1, or 107.1(C)(2) to life imprisonment without the benefit of parole, probation, or suspension of sentence.

Acts 1994, 3rd Ex. Sess., No. 110, §1; Acts 1999, No. 1209, §1; Acts 2001, No. 1206, §1; Acts 2003, No. 1193, §1; Acts 2008, No. 25, §1, eff. May 30, 2008; Acts 2008, No. 461, §1, eff. June 25, 2008; Acts 2008, No. 646, §2, eff. July 1, 2008; Acts 2011, No. 67, §3; Acts 2012, No. 50, §1; Acts 2014, No. 602, §5, eff. June 12, 2014; Acts 2014, No. 811, §7, eff. June 23, 2014.



RS 15:538 - Conditions of probation, parole, and suspension or diminution of sentence

§538. Conditions of probation, parole, and suspension or diminution of sentence

A.(1) No sexual offender, whose offense involved a minor child, shall be eligible for probation, parole, or suspension of sentence unless, as a condition thereof, the sexual offender is prohibited from engaging in any business activity which provides goods, services, instruction, or care to and requires the offender to engage in a significant amount of direct contact with minor children.

(2) No sexual offender, whose offense involved a minor child, shall be eligible for probation, parole, or suspension of sentence unless, as a condition thereof, the sexual offender is prohibited from engaging in any volunteer work activity which provides goods, services, instruction, or care to or requires the offender to engage in direct contact with minor children. When the volunteer activity does not require the offender to engage in such contact with minor children due to the nature of the volunteer activity, the sex offender shall nonetheless provide notice to the officer or director of the volunteer organization of his status as a convicted sex offender prior to engaging in any volunteer work activity with the organization. No volunteer organization, nor any officer or director thereof, shall be civilly liable for any injury caused by a violation of the provisions of this Subsection.

B. No sexual offender shall be eligible for probation, parole, or suspension of sentence unless, as a condition thereof, the sexual offender is prohibited from engaging in any unsupervised business or volunteer work activity which provides goods, services, instruction, or care to and requires the offender to engage in a significant amount of direct contact with potential victims who are minor children.

C.(1)(a) No sexual offender, whose offense involved a minor child who is twelve years old or younger; or

(b) Who is convicted two or more times of a violation of R.S. 14:42, 42.1, 43, 43.1, 43.2, 43.3, 43.4, 78, 78.1, or 89.1 shall be eligible for probation, parole, or suspension of sentence or diminution of sentence if imposed as a condition by the sentencing court pursuant to R.S. 15:537(A), unless, as a condition thereof, the offender undergoes a treatment plan based upon a mental health evaluation which plan shall effectively deter recidivist sexual offenses by the offender, thereby reducing risk of reincarceration of the offender and increasing safety of the public, and under which the offender may reenter society. Serial sexual offenders sentenced pursuant to R.S. 15:537(B) shall not be eligible for parole, probation, or suspension of sentence.

(2)(a) "Mental health evaluation", as used in this Subsection, means an examination by a qualified mental health professional with experience in treating sexual offenders.

(b) The treatment plan may include:

(i) The utilization of medroxyprogesterone acetate treatment or its chemical equivalent as a preferred method of treatment.

(ii) A component of defined behavioral intervention if the evaluating qualified mental health professional determines that is appropriate for the offender.

(3)(a) The provisions of this Subsection shall only apply if parole, probation, or suspension or diminution of sentence is permitted by law and the offender is otherwise eligible.

(b) If on probation or subject to a sentence that has been suspended, the offender shall begin medroxyprogesterone acetate or chemically equivalent treatment as ordered by the court or a qualified mental health professional and medical staff.

(c) If medroxyprogesterone acetate or chemically equivalent treatment is part of an incarcerated offender's treatment plan, the offender shall begin such treatment six weeks prior to release.

(d) The offender shall continue treatments during incarceration and any suspended sentence, probation, or parole, unless it is determined that the treatment is no longer necessary.

(4) Before beginning medroxyprogesterone acetate or chemical equivalent therapy as required by the provisions of this Subsection, the offender shall be informed about the uses and side effects of medroxyprogesterone therapy, and provide the department with a written acknowledgment that he has received this information.

(5) The offender shall be responsible for the costs of the evaluation, the treatment plan, and the treatment.

(6)(a) Chemical treatment pursuant to this Subsection shall be administered by the state through a licensed medical practitioner.

(b) Any physician or qualified mental health professional who acts in good faith in compliance with this Subsection in the administration of treatment shall be immune from civil or criminal liability for his actions in connection with such treatment.

(7) Failure to continue or complete treatment pursuant to this Subsection shall be a ground for revocation of probation, parole, or suspension of sentence. Good time earned may be forfeited pursuant to R.S. 15:571.4.

(8) If an offender voluntarily undergoes a permanent, surgical alternative to hormonal chemical treatment for sex offenders, he shall not be subject to the provisions of this Subsection.

(9) The Department of Public Safety and Corrections shall promulgate rules and regulations to implement the provisions of this Subsection.

D.(1) No sexual offender, whose offense involved a minor child, shall be eligible for probation, parole, or suspension of sentence unless, as a condition thereof, the sexual offender is prohibited from:

(a) Going in, on, or within one thousand feet of the school property of any public or private elementary or secondary school, or the physical presence in any motor vehicle or other means of conveyance owned, leased, or contracted by such school to transport students to or from school or a school-related activity when persons under the age of eighteen years are present on the school property or in a school vehicle.

(b) Going in, on, or within one thousand feet of a day care center, group home, residential home, or child care facility as defined in R.S. 46:1403, a family child day care home as defined in R.S. 46:1441.1, playground, public or private youth center, public swimming pool, or free-standing video arcade facility.

(c) Physically residing within one thousand feet of any public or private elementary or secondary school, day care center, group home, residential home, or child care facility as defined in R.S. 46:1403, a family child day care home as defined in R.S. 46:1441.1, playground, public or private youth center, public swimming pool, or free-standing video arcade facility.

(d) Communicating, either in written or oral form, with the victim or a family member of the victim, unless the victim consents to such communication in writing.

(2)(a) It shall not be a violation of Subsection (D)(1)(a) of this Section if the offender has permission to be present on school premises from the superintendent of the school board in the case of a public school or the principal or headmaster in the case of a private school.

(b) If permission is granted to an offender to be present on public school property by the superintendent for that public school pursuant to this Paragraph, then the superintendent shall notify the principal at least twenty-four hours in advance of the visit by the offender. This notification shall include the nature of the visit and the date and time in which the sex offender will be present in the school. The offender shall notify the office of the principal upon arrival on the school property and upon departing from the school. If the offender is to be present in the vicinity of children, the offender shall remain under the direct supervision of a school official.

(3) For purposes of this Subsection:

(a) "School property" means any property used for school purposes, including but not limited to school buildings, playgrounds, and parking lots.

(b) "Sexual offender" means a person defined as a sex offender in R.S. 15:536(A).

(4) Whoever violates the provisions of this Subsection shall have his probation, parole or suspension of sentence revoked and shall be fined not more than one thousand dollars or imprisoned for not more than six months, or both.

(5) Notwithstanding the provisions of this Subsection, a requirement that a defendant not go in, on, or within one thousand feet of certain premises does not apply to a defendant while the defendant is in or going immediately to or from a:

(a) Community supervision and corrections department office;

(b) Premises at which the defendant is participating in a program, activity or work required as a condition of community supervision;

(c) Residential facility in which the defendant is required to reside as a condition of community supervision, if the facility was in operation as a residence for defendants on community supervision on June 1, 2004; or

(d) Private residence at which the defendant is required to reside as a condition of community supervision.

(6) Any sexual offender, whose offense involved a minor child, and who was placed on probation or was paroled prior to August 15, 2004, and is on probation or parole as of August 15, 2005, shall have the following prohibitions added as conditions of probation and parole pursuant to Code of Criminal Procedure Articles 895 and 896 or R.S. 15:574.4 and 574.7:

(a) Going in, on, or within one thousand feet of the school property of any public or private elementary or secondary school, or the physical presence in any motor vehicle or other means of conveyance owned, leased, or contracted by such school to transport students to or from school or a school-related activity when persons under the age of eighteen years are present on the school property or in a school vehicle.

(b) Going in, on, or within one thousand feet of a day care center, group home, residential home, or child care facility as defined in R.S. 46:1403, a family child day care home as defined in R.S. 46:1441.1, playground, public or private youth center, public swimming pool, or free-standing video arcade facility.

(c) Physically residing within one thousand feet of any public or private elementary or secondary school, day care center, group home, residential home, or child care facility as defined in R.S. 46:1403, a family child day care home as defined in R.S. 46:1441.1, playground, public or private youth center, public swimming pool, or free-standing video arcade facility.

(d) Communicating, either in written or oral form, with the victim or a family member of the victim, unless the victim consents to such communication in writing.

E.(1) In cases where the sexual offender has been convicted of or where adjudication has been deferred or withheld for the perpetration or attempted perpetration of a sex offense as defined in R.S. 15:541 and the victim of that offense is a minor, the court or the committee on parole may, if the department has the equipment and appropriately trained personnel, as an additional condition of probation or parole, authorize the use of truth verification examinations to determine if the sexual offender has violated a condition of probation or parole. If ordered by the court or the committee on parole as a condition of probation or parole, the Department of Public Safety and Corrections, division of probation and parole, is hereby authorized to administer a truth verification examination pursuant to the order of the court or the committee on parole and the provisions of this Subsection.

(2) Any examination conducted pursuant to the provisions of this Subsection shall be subsequent to an allegation that the sexual offender has violated a condition of probation or parole or at the discretion of the probation or parole officer who has reason to believe that the sexual offender has violated a condition of probation or parole.

(3) The truth verification examination shall be conducted by a trained and certified polygraphist or voice stress examiner.

(4) The results of the truth verification examination may be considered in determining the level of supervision and treatment needed by the sexual offender and in the determination of the probation or parole officer as to whether the sexual offender has violated a condition of probation or parole; however, such results shall not be used as evidence in court or by the committee on parole to prove that a violation of a condition of probation or parole has occurred.

(5) The sexual offender may request a second truth verification examination to be conducted by a trained and certified polygraphist or voice stress examiner of his choice. The cost of the second examination shall be borne by the offender.

(6) For purposes of this Subsection:

(a) "Polygraph examination" shall mean an examination conducted with the use of an instrument or apparatus for simultaneously recording cardiovascular pressure, pulse and respiration, and variations in electrical resistance of the skin.

(b) "Truth verification examination" shall include a polygraph examination or a voice stress analysis.

(c) "Voice stress analysis" shall mean an examination conducted with the use of an instrument or apparatus which records psychophysiological stress responses that are present in a human voice when a person suffers psychological stress in response to a stimulus.

Acts 1994, 3rd Ex. Sess., No. 126, §1; Acts 1995, No. 1265, §1, eff. June 29, 1995; Acts 1997, No. 746, §1; Acts 1999, No. 525, §1; Acts 1999, No. 1209, §1; Acts 2004, No. 178, §2; Acts 2005, No. 503, §2; Acts 2009, No. 210, §2, eff. Sept. 1, 2009; Acts 2012, No. 705, §1.



RS 15:539 - Notification by school superintendents of allegations of the commission of a sex offense

§539. Notification by school superintendents of allegations of the commission of a sex offense

The superintendent of each city, parish, or other local public school system or his designee shall notify the local law enforcement agency of any allegation made by a student of the commission of a sex offense as defined in R.S. 15:541. Such notification shall be made by the superintendent within twenty-four hours of the time the student notified the superintendent or other appropriate school personnel, as provided for by rules adopted by each city, parish or other local public school board.

Acts 2003, No. 215, §1; Acts 2007, No. 460, §4, eff. Jan. 1, 2008.



RS 15:539.1 - Forfeited property related to certain sex crimes; exempt property; allocation of forfeited property

§539.1. Forfeited property related to certain sex crimes; exempt property; allocation of forfeited property

A. When personal property is forfeited under the provisions of R.S. 14:40.3 (cyberstalking), R.S. 14:46.2 (human trafficking), R.S. 14:46.3 (trafficking of children for sexual purposes), R.S. 14:80 (felony carnal knowledge of a juvenile), R.S. 14:81 (indecent behavior with juveniles), R.S. 14:81.1 (pornography involving juveniles), R.S. 14:81.2 (molestation of a juvenile or a person with a physical or mental disability), R.S. 14:81.3 (computer-aided solicitation of a minor), R.S. 14:82.1 (prostitution; persons under eighteen; additional offenses), R.S. 14:83 (soliciting for prostitutes), R.S. 14:83.1 (inciting prostitution), R.S. 14:83.2 (promoting prostitution), R.S. 14:84 (pandering), R.S. 14:85 (letting premises for prostitution), R.S. 14:86 (enticing persons into prostitution), R.S. 14:104 (keeping a disorderly place), R.S. 14:105 (letting a disorderly place), and R.S. 14:282 (operation of places of prostitution; prohibited; penalty), the district attorney shall authorize a public sale or a public auction conducted by a licensed auctioneer, without appraisal, of that which is not required by law to be destroyed and which is not harmful to the public.

B.(1) The personal property shall be exempt from sale if it was stolen or if the possessor of the property was not the owner and the owner did not know that the personal property was being used in the commission of the crime. If this exemption is applicable, the personal property shall not be released until such time as all applicable fees related to its seizure and storage are paid. An Internet service provider shall not be required to pay seizure or storage fees to secure the release of equipment leased to an offender.

(2) Property subject to forfeiture pursuant to the provisions of this Section shall be exempt from forfeiture when a spouse, co-owner, or interest holder in the property establishes by sworn affidavit executed before a notary public the following:

(a) That he had no knowledge of the commission of the criminal conduct and could not have reasonably known of the conduct.

(b) That he did not consent to the use of property in the commission of the criminal conduct.

(c) That he owns an interest in the property otherwise subject to forfeiture.

(3) The property of an Internet service provider shall be exempt from forfeiture.

(4) Intentionally falsifying information required by the provisions of Paragraph (2) of this Subsection shall subject the affiant to prosecution under the provisions of R.S. 14:125.

C. In addition, the personal property shall be exempt from sale if it is subject to a lien recorded prior to the date of the offense and if the applicable fees related to the property's seizure and storage are paid by a valid lien holder.

D. The proceeds of the public sale or public auction shall pay the costs of the public sale or public auction, court costs, and fees related to the seizure and storage of the personal property. Any proceeds remaining shall be distributed by the district attorney in the following manner:

(1) Sixty percent to the seizing agency or agencies in an equitable manner.

(2) Twenty percent to the prosecuting agency.

(3) Twenty percent to the criminal court fund of the parish in which the offender was prosecuted.

E. Notwithstanding Subsection D of this Section, when the property is forfeited pursuant to the provisions of R.S. 14:46.2 (human trafficking), R.S. 14:46.3 (trafficking of children for sexual purposes), R.S. 14:81.1 (pornography involving juveniles), R.S. 14:81.3 (computer-aided solicitation of a minor), R.S. 14:82.1 (prostitution; persons under eighteen; additional offenses), R.S. 14:83 (soliciting for prostitutes), R.S. 14:83.1 (inciting prostitution), R.S. 14:83.2 (promoting prostitution), R.S. 14:84 (pandering), R.S. 14:85 (letting premises for prostitution), R.S. 14:86 (enticing persons into prostitution), R.S. 14:104 (keeping a disorderly place), R.S. 14:105 (letting a disorderly place), and R.S. 14:282 (operation of places of prostitution), the proceeds of the public sale or public auction shall be applied first to any restitution granted to the victim, after the costs of the public sale or auction, court costs, and fees related to seizure and storage have been satisfied. Any remaining proceeds shall be distributed in the following manner:

(1) Twenty-five percent to the seizing agency or agencies allocated among the seizing agencies in proportion to their participation in the management of the investigation, seizure, and forfeiture.

(2) Twenty-five percent to the prosecuting agency.

(3) Fifty percent to the Exploited Children's Special Fund pursuant to R.S. 15:539.2.

Acts 2010, No. 763, §2; Acts 2011, No. 67, §3; Acts 2013, No. 429, §1, eff. June 24, 2013; Acts 2014, No. 564, §2.



RS 15: 539.2 - Exploited Children's Special Fund

§539.2. Exploited Children's Special Fund

A. Any person who is convicted or pleads guilty or nolo contendere to an offense involving trafficking of children for sexual purposes under R.S. 14:46.3, prostitution with persons under seventeen under R.S. 14:82.1, or enticing persons into prostitution under R.S. 14:86 shall be ordered to pay a mandatory monetary assessment of two thousand dollars. Notwithstanding any law to the contrary, the assessments provided by this Section shall be in addition to and not in lieu of, and shall not be used to offset or reduce, any fine authorized or required by law. If the court finds that the offender is indigent and therefore unable to pay the mandatory assessment at the time of conviction, the court shall order a periodic payment plan consistent with the person's financial ability.

B.(1) There is established in the state treasury the Exploited Children's Special Fund, hereinafter referred to as the "fund". Appropriations by the legislature and all monetary assessments paid and interest accrued on funds collected pursuant to Subsection A of this Section shall be deposited into the Bond Security and Redemption Fund, and after a sufficient amount is allocated from the Bond Security and Redemption Fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such monies into the fund.

(2)(a) Subject to appropriation by the legislature and except as provided in Subparagraph (b) of this Paragraph, monies in the fund shall be used for the provision of services and treatment administered by the Department of Children and Family Services, such as securing residential housing, health services, and social services, to sexually exploited children and adults. The department may also use the funds for grants or to provide services for sexually exploited children and adults.

(b) Subject to appropriation by the legislature and notwithstanding the provisions of Subparagraph (a) of this Paragraph, a portion of the monies in the fund, not to exceed fifty percent, may be used for the development of training programs relative to human trafficking and trafficking of children for sexual purposes and for the providing of law enforcement training programs administered by the Council of Peace Officer Standards and Training within the Louisiana Commission on Law Enforcement and the Administration of Criminal Justice.

Acts 2013, No. 429, §1, eff. June 24, 2013; Acts 2014, No. 564, §2.



RS 15: 539.3 - Mandatory restitution

§539.3 Mandatory restitution

A. A person convicted of a violation of R.S. 14:46.2 (human trafficking), R.S. 14:46.3 (trafficking of children for sexual purposes), R.S. 14:81.1 (pornography involving juveniles), R.S. 14:81.3 (computer-aided solicitation of a minor), R.S. 14:82.1 (prostitution; persons under eighteen; additional offenses), R.S. 14:83 (soliciting for prostitutes), R.S. 14:83.1 (inciting prostitution), R.S. 14:83.2 (promoting prostitution), R.S. 14:84 (pandering), R.S. 14:86 (enticing persons into prostitution), R.S. 14:104 (keeping a disorderly place), R.S. 14:105 (letting a disorderly place), and R.S. 14:282 (operation of places of prostitution) shall be ordered to pay mandatory restitution to the victim, with the proceeds from property forfeited under R.S. 15:539.1 applied first to payment of restitution, after the costs of the public sale or auction, court costs, and fees related to seizure and storage have been satisfied. Restitution under this Section shall include any of the following:

(1) Costs of medical and psychological treatment.

(2) Costs of necessary transportation and temporary housing.

(3) The greater of the value of the victim's labor as guaranteed under the minimum wage and overtime provisions of the federal Fair Labor Standards Act or the gross income or value to the defendant of the victim's labor or services engaged in by the victim while in the human trafficking situation. In the case of sex trafficking, the victim shall be entitled to restitution for the income he would have earned, had he not been victimized, as guaranteed under the minimum wage and overtime provisions of the federal Fair Labor Standards Act.

(4) Return of property, cost of damage to property, or full value of property if destroyed or damaged beyond repair.

(5) Expenses incurred by the victim and any household members or other family members in relocating away from the defendant or the defendant's associates, including but not limited to deposits for utilities and telephone service, deposits for rental housing, temporary lodging and food expenses, clothing, and personal items. Expenses incurred pursuant to this Section shall be verified by law enforcement to be necessary for the personal safety of the victim or household or family members, or by a mental health treatment provider to be necessary for the emotional well-being of the victim.

B. For purposes of this Section, the return of the victim to the victim's home country or other absence of the victim from the jurisdiction shall not prevent the victim from receiving restitution.

Acts 2013, No. 429, §1, eff. June 24, 2013; Acts 2014, No. 564, §2.



RS 15:540 - Findings; purpose

CHAPTER 3-B. REGISTRATION OF SEX OFFENDERS,

SEXUALLY VIOLENT PREDATORS, AND CHILD PREDATORS

§540. Findings; purpose

A. The legislature finds that sex offenders, sexually violent predators, and child predators often pose a high risk of engaging in sex offenses, and crimes against victims who are minors even after being released from incarceration or commitment and that protection of the public from sex offenders, sexually violent predators, and child predators is of paramount governmental interest. The legislature further finds that local law enforcement officers' efforts to protect their communities, conduct investigations, and quickly apprehend offenders who commit sex offenses and crimes against victims who are minors, are impaired by the lack of information available to law enforcement agencies about convicted sex offenders, sexually violent predators, and child predators who live within the agency's jurisdiction, and the penal and mental health components of our justice system are largely hidden from public view and that lack of information from either may result in failure of both systems to meet this paramount concern of public safety. Restrictive confidentiality and liability laws governing the release of information about sex offenders, sexually violent predators, and child predators have reduced willingness to release information that could be appropriately released under the public disclosure laws, and have increased risks to public safety. Persons found to have committed a sex offense or a crime against a victim who is a minor have a reduced expectation of privacy because of the public's interest in public safety and in the effective operation of government. Release of information about sex offenders, sexually violent predators, and child predators to public agencies, and under limited circumstances to the general public, will further the governmental interests of public safety and public scrutiny of the criminal and mental health systems so long as the information released is rationally related to the furtherance of those goals.

B. Therefore, this state's policy is to assist local law enforcement agencies' efforts to protect their communities by requiring sex offenders, sexually violent predators, and child predators to register with state and local law enforcement agencies and to require the exchange of relevant information about sex offenders, sexually violent predators, and child predators among state, local, and federal public agencies and officials and to authorize the release of necessary and relevant information about sex offenders, sexually violent predators, and child predators to members of the general public as provided in this Chapter.

Acts 1992, No. 388, §1, eff. June 18, 1992; Acts 1997, No. 1147, §1, eff. July 14, 1997.



RS 15:541 - Definitions

§541. Definitions

For the purposes of this Chapter, the definitions of terms in this Section shall apply:

(1) "Administration of criminal justice" means performance of any of the following activities: detection, apprehension, detention, pretrial release, post-trial release, prosecution, adjudication, correctional supervision, or rehabilitation of accused persons or criminal offenders. The term also includes criminal identification activities, the collection, storage, and dissemination of criminal history record information, and the compensation of victims of crime.

(2) "Aggravated offense" means a conviction for the perpetration or attempted perpetration of, or conspiracy to commit, any of the following:

(a)(i) Aggravated rape (R.S. 14:42), which occurred prior to August 1, 2015, and which shall include convictions for the perpetration or attempted perpetration of, or conspiracy to commit, aggravated oral sexual battery (formerly R.S. 14:43.4, Repealed by Acts 2001, No. 301, §2) occurring prior to August 15, 2001.

(ii) First degree rape (R.S. 14:42) which occurred on or after August 1, 2015.

(b)(i) Forcible rape (R.S. 14:42.1) which occurred prior to August 1, 2015.

(ii) Second degree rape (R.S. 14:42.1) which occurred on or after August 1, 2015.

(c)(i) Simple rape under the provisions of R.S. 14:43 which occurred prior to August 1, 2015.

(ii) Third degree rape under the provisions of R.S. 14:43 which occurred on or after August 1, 2015.

(d) Sexual battery prosecuted under the provisions of R.S. 14:43.1(C)(2).

(e) Second degree sexual battery (R.S. 14:43.2).

(f) Aggravated kidnapping (R.S. 14:44) of a child who has not attained the age of eighteen years.

(g) Second degree kidnapping (R.S. 14:44.1) of a child who has not attained the age of eighteen years.

(h) Aggravated kidnapping of child (R.S. 14:44.2).

(i) Simple kidnapping (R.S. 14:45) of a child who has not attained the age of eighteen years.

(j) Aggravated crime against nature as defined by R.S. 14:89.1(A)(2) involving sexual intercourse, second degree sexual battery, oral sexual battery, or when prosecuted under the provisions of R.S. 14:89.1(C)(2).

(k) Crime against nature when prosecuted under the provisions of R.S. 14:89(B)(2) or (3).

(l) Molestation of a juvenile or a person with a physical or mental disability prosecuted under the provisions of R.S. 14:81.2(C)(1), (D)(1), or (D)(2).

(m) Aggravated crime against nature (R.S. 14:89.1(A)(1)).

(n) Sexual battery of persons with infirmities (R.S. 14:93.5).

(o) Trafficking of children for sexual purposes (R.S. 14:46.3).

(p) Human trafficking (R.S. 14:46.2) when the trafficking involves a person under the age of twenty-one years or when the services include commercial sexual activity or any sexual conduct constituting a crime under the laws of this state.

(q) Purchase of commercial sexual activity with a person under the age of eighteen years or with a victim of human trafficking (R.S. 14:82.2(C)(4) and (5)).

(r) Any offense under the laws of another state, or military, territorial, foreign, tribal, or federal law which is equivalent to the offenses listed in Subparagraphs (a) through (q) of this Paragraph.

(3) "Bureau" means the Louisiana Bureau of Criminal Identification and Information as established in Chapter 6 of this Title.

(4) "Chat room" means any Internet web site through which users have the ability to communicate via text and which allows messages to be visible to all other users or to a designated segment of all other users.

(5) "Child predator" means a person who has been convicted of a criminal offense against a victim who is a minor, as defined in Paragraph (12).

(6) "Child sexual predator" means a person defined as such in accordance with the provisions of R.S. 15:560.1.

(7) "Conviction or other disposition adverse to the subject" means any disposition of charges, except a decision not to prosecute, a dismissal, or an acquittal, except when the acquittal is due to a finding of not guilty by reason of insanity and the person was committed. However, a dismissal entered after a period of probation, suspension, or deferral of sentence shall be considered a disposition adverse to the subject.

(8) "Conviction record" means criminal history record information relating to an incident which has led to a conviction or other disposition adverse to the subject.

(9) "Court determination" means a determination that a person is a sexually violent predator or a determination that a person is no longer a sexually violent predator that shall be made by the sentencing court after receiving a report by the commission.

(10) "Criminal history record information" means information contained in records collected by criminal justice agencies, other than courts, on individuals, consisting of identifiable descriptions and notations of arrests, detention, indictments, information, or other formal criminal charges, and any disposition arising therefrom, including sentences, correctional supervision, and release. The term includes information contained in records maintained by or obtained from criminal justice agencies, other than courts, which records provide individual identification of a person together with any portion of the individual's record of involvement in the criminal justice system as an alleged or convicted offender, except:

(a) Posters, announcements, or lists for identifying or apprehending fugitives or wanted persons.

(b) Original records of entry maintained by criminal justice agencies to the extent that such records are compiled and maintained chronologically and are accessible only on a chronological basis.

(c) Court indices and records of public judicial proceedings, court decisions, and opinions, and information disclosed during judicial proceedings.

(d) Records of traffic violations which are not punishable by a maximum term of imprisonment of more than ninety days.

(e) Records of any traffic offenses as maintained by the office of motor vehicles for the purpose of regulating the issuance, suspension, revocation, or renewal of drivers' or other operators' licenses.

(f) Records of any aviation violation or offenses as maintained by the Department of Transportation and Development for the purpose of regulating pilots or other aviation operators.

(g) Announcements of pardons.

(11) "Criminal justice agency" means:

(a) A court.

(b) A government agency which performs the administration of criminal justice pursuant to a statute or executive order and which allocates a substantial part of its annual budget to the administration of criminal justice.

(12) "Criminal offense against a victim who is a minor" for the purposes of this Chapter means conviction for the perpetration or attempted perpetration of or conspiracy to commit any of the following offenses:

(a) A violation of R.S. 14:44, 44.1, 44.2, 45, 45.1, 46, or 46.1 when the victim is under eighteen years of age and the defendant is not the parent of the victim.

(b)(i) A violation of any of the following provisions when the victim is under eighteen years of age: R.S. 14:84(1), (3), (5), or (6), or 86, or R.S. 23:251(A)(4).

(ii) A violation of R.S. 14:46.2 when the victim is under twenty-one years of age.

(c) A violation of R.S. 14:83, 83.1, 83.2, or 282 when the prostitution involves persons under the age of eighteen years.

(d) A felony violation of R.S. 14:40.2, punishable by imprisonment at hard labor, when the victim is under the age of eighteen, unless either of the following are applicable:

(i) The defendant is the parent of the victim.

(ii) The defendant is not more than four years older than the victim and is convicted under Subparagraph R.S. 14:40.2(B)(1)(b).

(e) Any conviction for an offense under the laws of another state, or military, territorial, foreign, tribal, or federal law which is equivalent to the offenses listed in Subparagraphs (a) through (d) of this Paragraph.

(13) "Disposition" means the formal conclusion of a criminal proceeding at whatever stage it occurs in the criminal justice system.

(14) "Dissemination" means disclosing criminal history record information or disclosing the absence of criminal history record information to any person or agency outside the agency possessing the information, subject to the following exceptions:

(a) When criminal justice agencies jointly participate in the maintenance of a single recordkeeping department as an alternative to maintaining separate records, the furnishing of information by that department to personnel of any participating agency.

(b) The furnishing of information by any criminal justice agency to another for the purpose of processing a matter through the criminal justice system, such as a police department providing information to a prosecutor for use in preparing a charge.

(c) The reporting of an event to a recordkeeping agency for the purpose of maintaining the record.

(14.1), (14.2) Repealed by Acts 2008, No. 672, §5.

(15) "Instant message address" means an identifier that allows a person to communicate with another person using the Internet.

(16) "Institution of postsecondary education" means any public or private institution of postsecondary education in the state licensed by the Board of Regents under the provisions of R.S. 17:1808 or each proprietary school licensed by the Board of Regents under the provisions of R.S. 17:3141.4.

(17) "Interactive computer service" means any information service, system, or access software provider that offers users the capability for generating, acquiring, storing, transforming, processing, retrieving, utilizing, or making available information, including a service or system that provides or enables computer access by multiple users to a computer server, including specifically a service or system that provides access to the Internet and such systems operated or services offered by libraries or educational institutions.

(18) "Mental abnormality" means a congenital or acquired condition of a person that affects the emotional or volitional capacity of the person in a manner that predisposes that person to the commission of criminal sexual acts to a degree that makes the person a menace to the health and safety of others. Nothing in this definition is intended to supersede or apply to the definitions found in R.S. 14:10 or 14 in reference to criminal intent or insanity.

(19) "Nonconviction data" consists of all criminal history record information relating to an incident which has not led to a conviction or other disposition adverse to the subject, and for which proceedings are no longer actively pending. There shall be a rebuttable presumption that proceedings are no longer actively pending if more than one year has elapsed since arrest, citation, or service of warrant and no disposition has been entered.

(20) "Online identifier" means any electronic e-mail address, instant message name, chat name, social networking name, or other similar Internet communication name.

(20.1) "Out-of-state offender" means any offender convicted or adjudicated in any court system, other than a court in this state, of any offense having elements equivalent to a "sex offense" or a "criminal offense against a victim who is a minor", as defined in this Section.

(20.2) "Out-of-state offense" means any offense, as defined by the laws of any jurisdiction other than the state of Louisiana, the elements of which are comparable to a Louisiana "sex offense" or "criminal offense against a victim who is a minor", as defined in this Section.

(21) "Predatory" means an act directed at a stranger or a person with whom a relationship has been established or promoted for the primary purpose of victimization.

(22) "Residence" means a dwelling where an offender regularly resides, regardless of the number of days or nights spent there. For those offenders who lack a fixed abode or dwelling, "residence" shall include the area or place where the offender habitually lives, including but not limited to a rural area with no address or a shelter.

(23) "School" includes any public or nonpublic school which the person attends, including but not limited to institutions of postsecondary education.

(24)(a) "Sex offense" means deferred adjudication, adjudication withheld, or conviction for the perpetration or attempted perpetration of or conspiracy to commit human trafficking when prosecuted under the provisions of R.S. 14:46.2(B)(2), R.S. 14:46.3 (trafficking of children for sexual purposes), R.S. 14:89 (crime against nature), R.S. 14:89.1 (aggravated crime against nature), R.S. 14:89.2(B)(3) (crime against nature by solicitation), R.S. 14:80 (felony carnal knowledge of a juvenile), R.S. 14:81 (indecent behavior with juveniles), R.S.14:81.1 (pornography involving juveniles), R.S. 14:81.2 (molestation of a juvenile or a person with a physical or mental disability), R.S. 14:81.3 (computer-aided solicitation of a minor), R.S. 14:81.4 (prohibited sexual conduct between an educator and student), R.S. 14:82.1 (prostitution; persons under eighteen), R.S. 14:82.2(C)(4) and (5) (purchase of commercial sexual activity), R.S. 14:92(A)(7) (contributing to the delinquency of juveniles), R.S. 14:93.5 (sexual battery of persons with infirmities), R.S. 14:106(A)(5) (obscenity by solicitation of a person under the age of seventeen), R.S. 14:283 (video voyeurism), R.S. 14:41 (rape), R.S. 14:42 (aggravated or first degree rape), R.S. 14:42.1 (forcible or second degree rape), R.S. 14:43 (simple or third degree rape), R.S. 14:43.1 (sexual battery), R.S. 14:43.2 (second degree sexual battery), R.S. 14:43.3 (oral sexual battery), R.S. 14:43.5 (intentional exposure to AIDS virus), or a second or subsequent conviction of R.S. 14:283.1 (voyeurism), committed on or after June 18, 1992, or committed prior to June 18, 1992, if the person, as a result of the offense, is under the custody of the Department of Public Safety and Corrections on or after June 18, 1992. A conviction for any offense provided in this definition includes a conviction for the offense under the laws of another state, or military, territorial, foreign, tribal, or federal law which is equivalent to an offense provided for in this Chapter, unless the tribal court or foreign conviction was not obtained with sufficient safeguards for fundamental fairness and due process for the accused as provided by the federal guidelines adopted pursuant to the Adam Walsh Child Protection and Safety Act of 2006.

(b) For purposes of this Chapter, "sex offense" shall include deferred adjudication, adjudication withheld, or conviction for the perpetration or attempted perpetration of or conspiracy to commit aggravated oral sexual battery (formerly R.S. 14:43.4, repealed by Acts 2001, No. 301, §2) occurring prior to August 15, 2001.

(25) "Sexual offense against a victim who is a minor" means a conviction for the perpetration or attempted perpetration of, or conspiracy to commit, any of the following:

(a) Sexual battery (R.S. 14:43.1) when the victim is under the age of eighteen, except when prosecuted under the provisions of R.S. 14:43.1(C)(2).

(b) Oral sexual battery (R.S. 14:43.3).

(c) Aggravated crime against nature as defined by R.S. 14:89.1(A)(2) under the circumstances not listed as those which constitute an "aggravated offense" as defined in this Section.

(d) Pornography involving juveniles (R.S. 14:81.1).

(e) Molestation of a juvenile or a person with a physical or mental disability (R.S. 14:81.2), except when prosecuted under the provisions of R.S. 14:81.2(C)(1), (D)(1), or (D)(2).

(f) Computer-aided solicitation of a minor (R.S. 14:81.3).

(g) Prostitution; persons under eighteen (R.S. 14:82.1).

(h) Enticing minors into prostitution (R.S. 14:86).

(i) Pandering in violation of R.S. 14:84(1), (3), (5), and (6).

(j) Soliciting for prostitutes when the persons being solicited for prostitution are under the age of eighteen years (R.S. 14:83).

(k) Inciting prostitution when the prostitution involves persons under the age of eighteen years (R.S. 14:83.1).

(l) Promoting prostitution when the prostitution being promoted involves persons under the age of eighteen years (R.S. 14:83.2).

(m) Operation of places of prostitution when the prostitution involves persons under the age of eighteen years (R.S. 14:282).

(n) Crime against nature prosecuted under the provisions of R.S. 14:89 other than R.S. 14:89(B)(2) or (3) and the victim of the offense has not attained the age of eighteen.

(o) Any conviction for an offense under the laws of another state, or military, territorial, foreign, tribal, or federal law which is equivalent to the offenses listed in Subparagraphs (a) through (n) of this Paragraph.

(26) "Sexual predator commission", the commission, means an advisory panel containing not less than two nor more than three physicians who are licensed to practice medicine in Louisiana, who have been in the actual practice of medicine for not less than three consecutive years immediately preceding the appointment, and who are qualified by training or experience in forensic evaluations of sex offenders. The court may appoint, in lieu of one physician, a psychologist who is licensed to practice psychology in Louisiana, who has been engaged in the practice of clinical or counseling psychology for not less than three consecutive years immediately preceding the appointment, and who is qualified by training or experience in forensic evaluations of sex offenders. A list of qualified physicians and psychologists shall be provided to the court by the Louisiana Department of Health.

(27) "Sexually violent predator" means a person who has been convicted of a sex offense as defined in Paragraph (24) of this Section and who has a mental abnormality or anti-social personality disorder that makes the person likely to engage in predatory sexually violent offenses as determined by the sentencing court upon receipt and review of relevant information including the recommendation of the sexual predator commission as defined in Paragraph (26) of this Section.

(28) "Social networking web site" means an Internet web site that:

(a) Allows users to create web pages or profiles about themselves that are available publicly or available to other users; or

(b) Offers a mechanism for communication among users, such as a forum, chat room, electronic e-mail, or instant messaging.

(29) "Student at an institution of postsecondary education" means a person who is enrolled in and attends, on a full-time or part-time basis, any course of academic or vocational instruction conducted at an institution of postsecondary education.

(30)(a) "Worker" or "employee" means a person who engages in or who knows or reasonably should know that he will engage in any type of occupation, employment, work, or volunteer service on a full-time or part-time basis, with or without compensation, within this state for more than seven consecutive days, or an aggregate of thirty days or more in a calendar year.

(b) The term includes but is not limited to:

(i) A person who is self-employed.

(ii) An employee or independent contractor.

(iii) A paid or unpaid intern, extern, aide, assistant, or volunteer.

Acts 1992, No. 388, §1, eff. June 18, 1992; Acts 1997, No. 1147, §1, eff. July 14, 1997; Acts 1999, No. 594, §1; Acts 2001, No. 1206, §1; Acts 2003, No. 215, §1; Acts 2003, No. 574, §1; Acts 2003, No. 690, §2; Acts 2004, No. 147, §1; Acts 2004, No. 888, §2; Acts 2006, No. 186, §2, eff. June 2, 2006; Acts 2006, No. 204, §1; Acts 2007, No. 460, §2, eff. Jan. 1, 2008; Acts 2008, No. 273, §1; Acts 2008, No. 462, §1, eff. June 25, 2008; Acts 2008, No. 672, §§1, 5; Acts 2008, No. 816, §§1, 2; Acts 2010, No. 387, §2; Acts 2010, No. 400, §1; Acts 2011, No. 67, §3; Acts 2011, No. 223, §1; Acts 2012, No. 50, §1; Acts 2012, No. 446, §2; Acts 2012, No. 536, §1, eff. June 5, 2012; Acts 2014, No. 522, §1; Acts 2014, No. 564, §2; Acts 2014, No. 602, §5, eff. June 12, 2014; Acts 2014, No. 811, §7, eff. June 23, 2014; Acts 2015, No. 184, §2; Acts 2015, No. 256, §2; Acts 2016, No. 269, §2; Acts 2016, No. 560, §1.

NOTE: See Acts 2014, No. 599, relative to purpose and effect of changes to crime against nature and aggravated crime against nature.



RS 15:541.1 - Posting of the National Human Trafficking Resource Center hotline; content; languages; notice; civil penalty

§541.1. Posting of the National Human Trafficking Resource Center hotline; content; languages; notice; civil penalty

A. All of the following establishments shall be required to post information regarding the National Human Trafficking Resource Center hotline:

(1) Every massage parlor, spa, or hotel that has been found to be a public nuisance for prostitution as set forth in R.S. 13:4711.

(2) Every strip club or other sexually-oriented business as set forth in R.S. 37:3558(C).

(3) Every full-service fuel facility adjacent to an interstate highway or highway rest stop.

(4) Every outpatient abortion facility as defined by R.S. 40:2175.3.

(5)(a) Every hotel as defined in this Paragraph. Each hotel shall post the information in the same location where other employee notices required by state or federal law are posted.

(b) For purposes of this Paragraph, "hotel" shall mean and include any establishment, both public and private, engaged in the business of furnishing or providing rooms and overnight camping facilities intended or designed for dwelling, lodging, or sleeping purposes to transient guests and does not encompass any hospital, convalescent or nursing home or sanitarium, or any hotel-like facility operated by or in connection with a hospital or medical clinic providing rooms exclusively for patients and their families.

(c) For purposes of this Paragraph, "hotel" shall not include bed and breakfasts or camp and retreat facilities owned and operated by nonprofit organizations exempt from federal income tax under Section 501(a) of the Internal Revenue Code as an organization described in Section 501(c)(3) of the Internal Revenue Code provided that the net revenue derived from the organization's property is devoted wholly to the nonprofit organization's purposes.

(d) For purposes of this Paragraph, "bed and breakfast" shall mean a lodging facility having no more than ten guest rooms where transient guests are fed and lodged for pay.

B.(1)(a) Such posting shall be no smaller than eight and one-half inches by eleven inches and shall contain the following wording in bold typed print of not less than fourteen-point font:

"If you or someone you know is being forced to engage in any activity and cannot leave, whether it is commercial sex, housework, farm work, or any other activity, call the National Human Trafficking Resource Center hotline at 1-888-373-7888 to access help and services."

(b) Such posting shall also comply with any other requirements established by regulations promulgated by the commissioner of the office of alcohol and tobacco control in accordance with the Administrative Procedure Act.

(2) The language in the posting shall be printed in English, Louisiana French, Spanish, and any other languages that the commissioner of alcohol and tobacco control shall require.

C. The following departments of the state shall provide each establishment described in Subsection A of this Section over which that department exercises any regulatory control or authority with the notice required by this Section. The departments shall post on their websites a sample of the posting described in Subsection B of this Section which shall be accessible for download. The departments are as follows:

(1) Department of Revenue and the office of alcohol and tobacco control.

(2) Department of Transportation and Development.

(3) The Louisiana Department of Health.

D. A civil penalty in accordance with R.S. 26:96(A) may be assessed for each violation of this Section. The departments listed in Subsection C of this Section or any law enforcement agency with jurisdiction are charged with the enforcement of this Section.

Acts 2012, No. 154, §1; Acts 2013, No. 430, §1; Acts 2014, No. 565, §1; Acts 2016, No. 298, §1.



RS 15:542 - Registration of sex offenders and child predators

§542. Registration of sex offenders and child predators

A. The following persons shall be required to register and provide notification as a sex offender or child predator in accordance with the provisions of this Chapter:

(1) Any adult residing in this state who has pled guilty to, has been convicted of, or where adjudication has been deferred or withheld for the perpetration or attempted perpetration of, or any conspiracy to commit either of the following:

(a) A sex offense as defined in R.S. 15:541, with the exception of those convicted of felony carnal knowledge of a juvenile as provided in Subsection F of this Section.

(b) A criminal offense against a victim who is a minor as defined in R.S. 15:541.

(2) Any juvenile who has pled guilty or has been convicted of a sex offense or second degree kidnapping as provided for in Children's Code Article 305 or 857, with the exception of simple or third degree rape but including any conviction for an offense under the laws of another state, or military, territorial, foreign, tribal, or federal law which is equivalent to the offenses listed herein for which a juvenile would have to register.

(3) Any juvenile, who has attained the age of fourteen years at the time of commission of the offense, who has been adjudicated delinquent based upon the perpetration, attempted perpetration, or conspiracy to commit any of the following offenses:

(a) Aggravated or first degree rape (R.S. 14:42), which shall include those that have been adjudicated delinquent based upon the perpetration, attempted perpetration, or conspiracy to commit aggravated oral sexual battery (formerly R.S. 14:43.4, Repealed by Acts 2001, No. 301, §2) occurring prior to August 15, 2001.

(b) Forcible or second degree rape (R.S. 14:42.1).

(c) Second degree sexual battery (R.S. 14:43.2).

(d) Aggravated kidnapping of a child who has not attained the age of thirteen years (R.S. 14:44).

(e) Second degree kidnapping of a child who has not attained the age of thirteen years (R.S. 14:44.1).

(f) Aggravated crime against nature as defined by R.S. 14:89.1(A)(2) involving circumstances defined by R.S. 15:541 as an "aggravated offense".

(g) Aggravated crime against nature (R.S. 14:89.1(A)(1)).

(h) An offense under the laws of another state, or military, territorial, foreign, tribal, or federal law which is equivalent to the offenses listed in Subparagraphs (a) through (g) of this Paragraph.

B.(1) The persons listed in Subsection A of this Section shall register in person with the sheriff of the parish of the person's residence, or residences, if there is more than one, and with the chief of police if the address of any of the person's residences is located in an incorporated area which has a police department. If the offender resides in a municipality with a population in excess of three hundred thousand persons, he shall register in person with the police department of his municipality of residence.

(2) The offender shall also register in person with the sheriff of the parish or parishes where the offender is an employee and with the sheriff of the parish or parishes where the offender attends school. If the offender is employed or attends school in a municipality with a population in excess of three hundred thousand persons, then he shall register only, pursuant to this Paragraph, with the police department of the municipality where he is employed or attends school. The offender shall also register in the parish of conviction for the initial registration only. No registration in the parish of conviction is necessary if the offender is incarcerated at the time of conviction or immediately taken into custody by law enforcement after the conviction.

(3) If the sex offender is a student at an institution of postsecondary education in this state, the sex offender shall also register with the campus law enforcement agency of the institution at least one business day prior to the beginning of the school term or semester.

C.(1) The offender shall register and provide all of the following information to the appropriate law enforcement agencies listed in Subsection B of this Section in accordance with the time periods provided for in this Subsection:

(a) Name and any aliases used by the offender.

(b) Physical address or addresses of residence.

(c) Name and physical address of place of employment. If the offender does not have a fixed place of employment, the offender shall provide information with as much specificity as possible regarding the places where he works, including but not limited to travel routes used by the offender.

(d) Name and physical address of the school in which he is a student.

(e) Two forms of proof of residence for each residential address provided, including but not limited to a driver's license, bill for utility service, and bill for telephone service. If those forms of proof of residence are not available, the offender may provide an affidavit of an adult resident living at the same address. The affidavit shall certify that the affiant understands his obligation to provide written notice pursuant to R.S. 15:542.1.4 to the appropriate law enforcement agency with whom the offender last registered when the offender no longer resides at the residence provided in the affidavit.

(f) The crime for which he was convicted and the date and place of such conviction, and if known by the offender, the court in which the conviction was obtained, the docket number of the case, the specific statute under which he was convicted, and the sentence imposed.

(g) A current photograph.

(h) Fingerprints, palm prints, and a DNA sample.

(i) Telephone numbers, including fixed location phone and mobile phone numbers assigned to the offender or associated with any residence address of the offender.

(j) A description of every motorized vehicle registered to or operated by the offender, including license plate number and vehicle identification number, and a copy of the offender's driver's license and identification card. This information shall be provided prior to the offender's operation of the vehicle.

(k) Social security number and date of birth.

(l) A description of the physical characteristics of the offender, including but not limited to sex, race, hair color, eye color, height, age, weight, scars, tattoos, or other identifying marks on the body of the offender.

(m) Every e-mail address, online screen name, or other online identifiers used by the offender to communicate on the internet. If the offender uses a static internet protocol address, that address shall also be provided to the appropriate law enforcement agency. Required notice must be given before any online identifier or static internet protocol address is used to communicate on the internet. For purposes of this Subparagraph, "static internet protocol address" is a numerical label assigned to a computer by an internet service provider to be the computer's permanent address on the internet.

(n)(i) Temporary lodging information regarding any place where the offender plans to stay for seven or more days. This information shall be provided at least three days prior to the date of departure unless an emergency situation has prevented the timely disclosure of the information.

(ii) Temporary lodging information regarding international travel shall be provided regardless of the number of days or nights the offender plans to stay. This information shall be provided at least twenty-one days prior to the date of departure unless an emergency situation has prevented the timely disclosure of the information. Upon receipt of this information by the bureau from the law enforcement agency pursuant to Subsection E of this Section, this information shall then be sent by the bureau to the United States Marshals Service's National Sex Offender Targeting Center for transmission to the proper authorities.

(o) Travel and immigration documents, including but not limited to passports and documents establishing immigration status.

(2) Unless an earlier time period is specified in the provisions of Paragraph (1) of this Subsection, every offender required to register in accordance with this Section shall appear in person and provide the information required by Paragraph (1) of this Subsection to the appropriate law enforcement agencies within three business days of establishing residence in Louisiana. If the offender is a current resident of Louisiana and is not immediately taken into custody or incarcerated after conviction or adjudication, he shall provide the information on the date of conviction to the sheriffs of the parish where the offender was convicted or adjudicated and shall, within three business days after conviction or adjudication, provide the information to the sheriff of the parishes of the offender's residence, employment, and school. If incarcerated immediately after conviction or placed in a secure facility immediately after adjudication, the information required by Paragraph (1) of this Subsection shall be provided to the secretary of the Department of Public Safety and Corrections, or his designee, or the deputy secretary for youth services, or his designee, whichever has custody of the offender, within ten days prior to release from confinement. Once released from confinement, every offender shall appear in person within three business days to register with the appropriate law enforcement agencies pursuant to the provision of this Section. The offender shall register with the sheriff of the parish in which the residence address he initially supplied to the Department of Public Safety and Corrections is located, unless his residence address has changed and he has registered with the sheriff of the parish in which his new residence address is located.

(3) Knowingly providing false information to any law enforcement officer, office, or agency required to receive registration information pursuant to the provisions of this Chapter shall constitute a failure to register pursuant to R.S. 15:542.1.4(A)(1).

D. The offender shall pay to the appropriate law enforcement agencies with whom he is required to register, except for the campus law enforcement agency of an institution of postsecondary education, an annual registration fee of sixty dollars to defray the costs of maintaining the record of the offender. The payment of such a fee shall be made in accordance with any rule regarding indigency adopted by the judges of the judicial district court in the jurisdiction or as determined by criteria established by the Department of Public Safety and Corrections. The offender shall pay such fee upon the initial registration and on the anniversary thereof. Failure by the offender to pay the fee within thirty days of initial registration shall constitute a failure to register and shall subject the offender to prosecution under the provisions of R.S. 15:542.1.4(A)(3). The offender shall not be prevented from registering in accordance with this Section for failure to pay the annual registration fee.

E. Upon receipt of the registration information as required by the provisions of this Section, the law enforcement agency shall immediately forward such information to the bureau electronically.

F.(1) Except as provided in Paragraphs (2) and (3) of this Subsection, the sex offender registration and notification requirements required by this Chapter are mandatory and shall not be waived or suspended by any court. Any order waiving or suspending sex offender registration and notification requirements shall be null, void, and of no effect. Any order waiving or suspending registration and notification requirements shall not be construed to invalidate an otherwise valid conviction.

(2) Upon joint written motion by the district attorney and the petitioner, the court of conviction may waive sex offender registration and notification requirements imposed by the provisions of this Chapter for a person convicted of felony carnal knowledge of a juvenile (R.S. 14:80) on, before, or after January 1, 2008, when the victim is at least thirteen years of age and the offender was not more than four years older than the victim at the time of the commission of the offense. Relief shall not be granted unless the motion is accompanied by supporting documentary proof of the age of the victim and the age of the perpetrator at the time of commission of the offense. If the court of conviction was not a Louisiana district court, this joint motion may be brought in the district court of the parish of the offender's residence after the bureau has made the determination, pursuant to the provisions of R.S. 15:542.1.3, on the grounds that the elements of the offense of conviction are equivalent to the elements of R.S. 14:80. The court may grant the motion upon clear and convincing evidence that the ages of the victim and offender at the time of commission of the offense were within the limitations provided in this Section.

(3)(a) Any person who was convicted of carnal knowledge of a juvenile (R.S. 14:80) prior to August 15, 2001, may petition the court of conviction to be relieved of the sex offender registration and notification requirements of this Chapter if the offense for which the offender was convicted would be defined as misdemeanor carnal knowledge of a juvenile (R.S. 14:80.1) had the offender been convicted on or after August 15, 2001. Offenders convicted of an offense under the laws of another state, or military, territorial, foreign, tribal, or federal law may petition the district court of his parish of residence once the administrative procedures of R.S. 15:542.1.3 have been exhausted, and the elements of the offense of conviction have been found to be equivalent to the current definition of misdemeanor carnal knowledge of a juvenile (R.S. 14:80.1).

(b) The following procedures shall apply to the provisions of this Paragraph:

(i) The petition shall be accompanied with supporting documentation to establish that the age of the perpetrator and the victim at the time the offense was committed are within the parameters set forth in R.S. 14:80.1.

(ii) The district attorney shall be served with a copy of the petition.

(iii) The court shall order a contradictory hearing to determine whether the offender is entitled to be relieved of the registration and notification requirements pursuant to the provisions of this Paragraph.

(c) The provisions of this Paragraph shall not apply to any person who was convicted of more than one offense which requires registration pursuant to the provisions of this Chapter.

(4)(a) Any person who was convicted of crime against nature (R.S. 14:89) prior to August 15, 2010, or the district attorney in the parish where the offender was convicted, may file a motion in the court of conviction to relieve the offender of the sex offender registration and notification requirements of this Chapter if the offense for which the offender was convicted would be defined as crime against nature by solicitation (R.S. 14:89.2) had the offender been convicted on or after August 15, 2010. Offenders convicted of an offense under the laws of another state, or military, territorial, foreign, tribal, or federal law may file a motion in the district court of his parish of residence once the administrative procedures of R.S. 15:542.1.3 have been exhausted, and the elements of the offense of conviction have been found to be equivalent to the current definition of crime against nature by solicitation (R.S. 14:89.2). The provisions of this Subparagraph shall not apply to persons whose conviction for crime against nature pursuant to R.S. 14:89 involved the solicitation of a person under the age of seventeen and would authorize sentencing of the offender pursuant to R.S. 14:89.2(B)(3), had the offender been convicted on or after August 15, 2010.

(b) The motion shall be accompanied by supporting documentation to establish that the person was convicted of crime against nature prior to August 15, 2010, and that the offense for which the offender was convicted would be defined as crime against nature by solicitation (R.S. 14:89.2) had the offender been convicted on or after August 15, 2010. If the motion is filed by the offender and the district attorney objects, the district attorney shall have the burden of proof by use of an affidavit that the person being solicited was under the age of seventeen. If the motion is filed by the district attorney, an affidavit establishing that the facts of the case and the underlying conviction meet these requirements shall be deemed sufficient for the granting of relief.

(c) If the offender files a motion pursuant to the provisions of this Paragraph, the district attorney, office of state police, and the Department of Justice, shall be served with a copy of the motion and any order granting relief. If the district attorney files a motion pursuant to the provisions of this Paragraph, the office of state police and the Department of Justice shall be served with a copy of the motion and any order granting relief.

(d) If the supporting documentation described in Subparagraph (b) of this Paragraph is provided and meets the requirements of Subparagraph (4)(b), relief shall be granted unless the district attorney objects and provides supporting documentation proving that the offense for which the person was convicted, and which requires registration and notification pursuant to the provisions of this Chapter, involved the solicitation of a person under the age of seventeen.

(e) If the district attorney proves by clear and convincing evidence that the conviction for crime against nature pursuant to R.S. 14:89 involved the solicitation of a person under the age of seventeen, the court shall deny the motion to be relieved of the sex offender registration and notification requirements as provided by the provisions of this Paragraph.

(f) The provisions of this Paragraph shall not apply to any person who was convicted of one or more offenses which otherwise require registration pursuant to the provisions of this Chapter.

Acts 1992, No. 388, §1, eff. June 18, 1992; Acts 1995, No. 928, §1; Acts 1995, No. 1290, §2; Acts 1997, No. 134, §2; Acts 1997, No. 137, §2; Acts 1997, No. 928, §1, eff. July 10, 1997; Acts 1997, No. 1135, §1, eff. July 14, 1997; Acts 1997, No. 1148, §2, eff. July 14, 1997; Acts 1999, No. 930, §1; Acts 1999, No. 1150, §1; Acts 2001, No. 78, §1; Acts 2001, No. 1206, §§1 and 4; Acts 2002, 1st Ex. Sess., No. 83, §1; Acts 2003, No. 215, §1; Acts 2003, No. 574, §1; Acts 2004, No. 338, §1; Acts 2005, 1st Ex. Sess., No. 11, §1, eff. Jan. 21, 2006; Acts 2006, No. 204, §1; Acts 2006, No. 284, §1; Acts 2006, No. 663, §1; Acts 2006, No. 683, §1; Acts 2006, No. 791, §1; Acts 2007, No. 460, §2, eff. Jan. 1, 2008; Acts 2008, No. 147, §1; Acts 2008, No. 273, §1; Acts 2008, No. 814, §1, eff. July 8, 2008; Acts 2008, No. 816, §1; Acts 2010, No. 400, §1; Acts 2011, 1st Ex. Sess., No. 18, §1; Acts 2011, No. 216, §1; Acts 2012, No. 402, §1; Acts 2013, No. 408, §1; Acts 2014, No. 602, §5, eff. June 12, 2014; Acts 2015, No. 184, §2; Acts 2015, No. 256, §2; Acts 2016, No. 375, §1.



RS 15:542.1 - Notification of sex offenders and child predators

§542.1. Notification of sex offenders and child predators

A. Any adult residing in this state who has pled guilty to, has been convicted of, or where adjudication has been deferred or withheld for the perpetration or attempted perpetration of, or conspiracy to commit, a sex offense as defined in R.S. 15:541 or a criminal offense against a minor as defined in R.S. 15:541 shall be required to provide the following notifications

(1) Give notice of the crime for which he was convicted, his name, residential address, a description of his physical characteristics as provided in R.S. 15:542(C)(1), and a photograph or copy thereof to all of the following:

(a) At least one person in every residence or business within a one-mile radius in a rural area and a three-tenths of a mile radius in an urban or suburban area of the address of the residence where the offender will reside upon release, including all adults residing in the residence of the offender.

(b)(i) The superintendent of the school district where the offender will reside, who shall notify the principal of every school located within a one-mile radius of the address where the offender will reside and may notify the principals of other schools as he deems appropriate. The notice sent by the superintendent shall be accompanied by two clear, recent photographs, or a clear photocopy thereof, of the offender. The photographs, which shall be provided by the offender, shall be taken after release and within sufficient time to accompany the notification which is required under the provisions of this Chapter. The principal of any such school, upon receipt of the notification from the superintendent pursuant to the provisions of this Subparagraph, shall post notices at the school, in conspicuous areas accessible by all students attending the school, which contain a photograph of the offender and which state the offender's name, address, and a statement on the notice, commensurate with the education level of the school, which in the discretion of the principal, appropriately notifies the students of the potential danger of the offender.

(ii) Failure of the superintendent or principal to comply with the provisions of this Subparagraph shall not be construed to impose civil liability on any person.

(c) The lessor, landlord, or owner of the residence or the property on which he resides.

(d) The superintendent of any park, playground, or recreation districts within the designated area where the offender will reside, who shall notify the custodians of the parks, playgrounds, and recreational facilities in the designated area and may notify the custodians of other parks, playgrounds, and recreational facilities as he deems appropriate. The custodian of any such park, playground, and recreational facility, upon receipt of the notification, shall post notices in conspicuous areas at the park, playground, or recreational facility which state the offender's name, address, and the crime for which he was convicted. Failure of the superintendent or custodian to comply with the provisions of this Subparagraph shall not be construed to impose civil liability on any person. The notice sent by the superintendent shall be accompanied by two clear, recent photographs, or a clear photocopy thereof, of the offender. The photographs, which shall be provided by the offender, shall be taken after release and within sufficient time to accompany the notification which is required under the provisions of this Chapter.

(e) Notwithstanding the provisions of Paragraph (1) of this Subsection, persons convicted of R.S. 14:89 shall not be required to furnish a photograph as required by that Paragraph.

(2)(a) Give notice of the crime for which he was convicted, his name, jurisdiction of conviction, a description of his physical characteristics as required by this Section, and his physical address by mail to all people residing within the designated area within twenty-one days of the date of conviction, if the offender is not taken into custody at the time of conviction, or within twenty-one days of the date of release from confinement or within twenty-one days of establishing residency in the locale where the offender plans to have his domicile, and the notice shall be published on two separate days within the applicable period provided for herein, without cost to the state, in the official journal of the governing authority of the parish where the defendant plans to reside and, if ordered by the sheriff or police department or required by local ordinance, in a newspaper which meets the requirements of R.S. 43:140(3) for qualification as an official journal and which has a larger or smaller circulation in the parish than the official journal. The notice provided to the official journal or other designated newspaper pursuant to this Subparagraph shall also include a recent photograph of the offender or a clear photocopy of a recent photograph of the offender.

(b) Those persons required to provide community notification pursuant to the provisions of this Section shall provide such community notification every five years from the date of the previous notification.

(c) The sheriff or police department may order that the notice be published in a newspaper which meets the requirements of R.S. 43:140(3) for qualification as an official journal and which has a larger circulation in the parish than the official journal.

(d) Notwithstanding the provisions of Subparagraphs (a) and (b) of this Paragraph, persons convicted of R.S. 14:92(A)(7) shall not be required to publish notice of the crime for which they were convicted in the official journal or any newspaper required by those Subparagraphs.

(3) Give any other notice deemed appropriate by the court in which the defendant was convicted of the offense that subjects him to the duty to register, including but not limited to signs, handbills, bumper stickers, or clothing labeled to that effect.

(4) State under oath, at the time of sentencing, where he will reside after sentencing or release.

(5) Post the number of his physical address in a conspicuous place on the outside of his residence. The posted number shall be prominently displayed and shall be of a sufficient size and legibility such that it will be visible to an ordinarily observant person approaching the residence during the daylight hours.

B.(1) Any person required to register pursuant to R.S. 15:542 who provides recreational instruction to persons under the age of seventeen years shall post a notice in the building or facility where such instruction is being given. This notice shall contain the name and photograph of the sex offender, the date and jurisdiction of conviction, and the crime for which he was convicted. Such notification shall be prominently displayed and shall be of sufficient size to alert persons entering such building or facility that the recreational instructor is a convicted sex offender.

(2) For purposes of this Subsection, "recreational instruction" refers to instruction or lessons on noneducational activities, including but not limited to martial arts, dancing, theater, and music.

C. Any juvenile required to register in accordance with the provisions of this Chapter shall be exempt from any notification requirements of this Section except for the notification required by the provisions of Subsection B of this Section.

D.(1) Any person who is required to register pursuant to the provisions of this Chapter, who is otherwise not prohibited from using a networking website, and who creates a profile or who uses the functionality of a networking website to contact or attempt to contact other networking website users shall include in his profile for the networking website an indication that he is a sex offender or child predator and shall include notice of the crime for which he was convicted, the jurisdiction of conviction, a description of his physical characteristics as required by this Section, and his residential address. The person shall ensure that this information is displayed in his profile for the networking website and that such information is visible to, or is able to be viewed by, other users and visitors of the networking website.

(2)(a) For purposes of this Subsection, "networking website" means an Internet website, the purpose of which is social interaction with other networking website users, which contains profile web pages of the members of the website that include the names or nicknames of such members, that allows photographs and any other personal or personally identifying information to be placed on the profile web pages by such members, and which provides links to other profile web pages on the networking website of friends or associates of such members that can be accessed by other members or visitors to the website. A networking website provides members of, or visitors to, such website the ability to leave messages or comments on the profile web page that are visible to all or some visitors to the profile web page and may also include a form of electronic mail for members of the networking website.

(b) For purposes of this Subsection, "networking website" shall not include any of the following:

(i) An Internet website the primary purpose of which is the facilitation of commercial transactions involving goods or services between its members or visitors.

(ii) An Internet website the primary purpose of which is the dissemination of news.

(iii) An Internet website of a governmental entity.

Acts 1997, No. 1147, §1, eff. July 14, 1997; Acts 1999, No. 594, §§1, 2; Acts 2001, No. 1206, §1; Acts 2002, 1st Ex. Sess., No. 83, §1; Acts 2003, No. 215, §1; Acts 2003, No. 216, §1; Acts 2003, No. 821, §1; Acts 2003, No. 892, §1; Acts 2004, No. 147, §1; Acts 2006, No. 186, §§2, 3, eff. June 2, 2006; Acts 2006, No. 204, §1; Acts 2007, No. 460, §2, eff. Jan. 1, 2008; Acts 2008, No. 816, §1; Acts 2010, No. 413, §1; Acts 2010, No. 859, §1; Acts 2012, No. 50, §1; Acts 2012, No. 385, §1.



RS 15:542.1.1 - In-person periodic renewal of registration by offenders

§542.1.1. In-person periodic renewal of registration by offenders

A.(1) Any person convicted of an aggravated offense as defined in R.S. 15:541 or any person with a prior conviction or adjudication for an offense which requires registration pursuant to this Chapter, regardless of whether or not the prior offense required registration at the time of commission or conviction, who is subsequently convicted of or adjudicated for an offense which requires registration pursuant to the provisions of this Chapter, shall renew and update his registration required by R.S. 15:542 in person every three months from the date of initial registration.

(2) Any person convicted of a sexual offense against a victim who is a minor as defined in R.S. 15:541 shall renew and update his registration required by R.S. 15:542 in person every six months from the date of initial registration.

(3) Any other person subject to registration as provided in R.S. 15:542 shall update his registration in person annually from the date of initial registration.

(4)(a) Notwithstanding any other provision of this Section, any person required to register as a sex offender or child predator pursuant to the provisions of this Chapter who does not have a fixed place of residence, or who is homeless, shall renew and update his registration with the sheriff of the parish in which he is homeless, or is living without a fixed residence, in person every fourteen days from the date on which the offender initially appeared to register with the sheriff of that parish pursuant to the provisions of this Chapter. If the offender regularly resides homeless, or without a fixed place of residence, in more than one parish, he shall register with the sheriff of each parish in which he regularly resides and shall renew and update his registration every fourteen days with each sheriff of those parishes. If an offender no longer plans to reside without a fixed residence in a particular parish, he shall give notice, in person, to the sheriff of the parish in which he intends to no longer reside. Failure to update or to give notice of change of residence pursuant to the provisions of this Paragraph shall be a violation of R.S. 15:542.1.4.

(b) For purposes of this Section, the "parish of residence" for such offenders shall be the parish in which the offender is living homeless or without a fixed residence address.

B.(1) Each periodic renewal shall occur with the sheriff of the parish of residence or residences of the offender. Such periodic registration renewals shall continue for the period of registration required by the provisions of R.S. 15:544. The sheriff of the parish of residence shall immediately forward the information obtained through the periodic renewals to each law enforcement agency as provided in R.S. 15:542(B) and to the bureau for inclusion in the State Sex Offender and Child Predator Registry. The sheriff shall also comply with the requirements in R.S. 15:543(B) at least annually with each offender.

(2) Notwithstanding the in-person periodic renewals with the sheriff required by the provisions of this Subsection, any offender who lives within the jurisdiction of a municipality with a police department shall appear in person annually on the anniversary of his registration period start date at the police department in his municipality of residence to update his registration and pay the annual registration fee as provided in R.S. 15:542(D).

Acts 2007, No. 460, §2, eff. Jan. 1, 2008; Acts 2008, No. 816, §§1, 2; Acts 2013, No. 408, §1; Acts 2014, No. 339, §1.



RS 15:542.1.2 - Duty of offenders to notify law enforcement of change of address, residence, or other registration information

§542.1.2. Duty of offenders to notify law enforcement of change of address, residence, or other registration information

A. Unless an earlier time period is otherwise specified in the provisions of this Chapter, those persons required to register pursuant to the provisions of this Chapter shall appear in person at the sheriff's office in the parish of residence, or the police department in the case of a municipality with a population in excess of three hundred thousand, where the offender is currently registered to update information within three business days of establishing a new or additional physical residential address or of changes in information previously provided when any of the following occur:

(1) The offender changes his place of residence or establishes a new or additional residence.

(2) The offender has vacated his current address of registration with the intent not to return.

(3) The offender has been absent from his current address of registration for more than thirty consecutive days or an aggregate of thirty days or more per calendar year and is physically present at another address during that same time period.

(4) The offender has a change in name, place of employment, or any information previously provided pursuant to R.S. 15:542(C).

B. If the new or additional residence is located in a different parish than where the offender was previously registered, then he shall appear in person with the sheriff of the parish of the new or additional residence to register within the same time period established in Subsection A.

C.(1) Any person required to register in accordance with the provisions of this Chapter shall also be required to send a written notice of change of address or other information to the law enforcement agency with whom he was previously registered within three business days of establishing a new or additional residence.

(2) Upon receipt of a notice of change of address or updated information, the sheriff shall forward such information immediately to each law enforcement agency with which the offender is required to register pursuant to R.S. 15:542(A) and to the bureau.

D. The notice of change of address required by this Section shall include proof of residence as required by R.S. 15:542(C).

E.(1) Any person who is required to appear in person to give notice of a new address in accordance with the provisions of Subsection A of this Section shall also be required to provide new notification based upon the new address as provided for in R.S. 15:542.1, as applicable.

(2) Any sex offender who fails to provide change of address or other information as provided in this Section shall be subject to criminal prosecution as provided in R.S. 15:542.1.4.

F.(1) The offender shall appear in person at the sheriff's office in the parish of residence at least three days prior to establishing temporary lodging to provide temporary lodging information regarding any place where the offender plans to stay for seven consecutive days or more.

(2) If the location of the temporary lodging is outside of the boundaries of the parish of registration, then the sheriff shall notify the sheriff of the parish of temporary lodging. If the location of the temporary lodging is out of state, then the sheriff shall notify the bureau.

Acts 2007, No. 460, §2, eff. Jan. 1, 2008; Acts 2011, 1st Ex. Sess., No. 18, §1; Acts 2012, No. 200, §1; Acts 2012, No. 552, §1; Acts 2013, No. 408, §1.



RS 15:542.1.3 - Procedures for offenders convicted or adjudicated under the laws of another state, or military, territorial, foreign, tribal, or federal law; procedures for Louisiana offenders with out-of-state activities

§542.1.3. Procedures for offenders convicted or adjudicated under the laws of another state, or military, territorial, foreign, tribal, or federal law; procedures for Louisiana offenders with out-of-state activities

A. Any person who is convicted or adjudicated of an offense under the laws of another state, or military, territorial, foreign, tribal, or federal law for which R.S. 15:542 requires registration shall be subject to and shall comply with all of the registration requirements of this Chapter within three business days of establishing a residence in Louisiana and shall comply with all notification requirements required in R.S. 15:542.1 within twenty-one days of establishing a residence in Louisiana. Such person shall also notify the bureau within three business days of establishing residence in Louisiana and shall provide the bureau, within thirty days of establishing residence in Louisiana, certified copies of court records pertaining to the offense or offenses which require registration as a sex offender, including but not limited to the bill of information, indictment, court minutes, and final disposition.

B.(1) When the bureau receives notification that a person described in Subsection A of this Section is establishing residence in Louisiana, it shall immediately notify the appropriate law enforcement agencies as provided in R.S. 15:542.

(2)(a) Except as provided in Subparagraph (c) of this Paragraph, within sixty days of receiving the certified copies of court records from the offender as required by the provisions of Subsection A of this Section, the bureau shall determine which time period of registration under the provisions of R.S. 15:544 and the frequency of in-person periodic renewals under the provisions of R.S. 15:542.1 is applicable to the offender while residing in Louisiana. This determination shall be based on a comparison of the elements of the offense of conviction or adjudication with the elements of the most comparable Louisiana offense. The bureau shall post this official notification on the state sex offender and child predator registry within the ninety-day period provided in this Paragraph. If the most comparable Louisiana offense is carnal knowledge of a juvenile, the bureau shall indicate so and give notice to the offender that he may qualify for relief from registration pursuant to the provisions of R.S. 15:542(F)(2) or (3) if the offender's age and the age of the victim are within the limitations provided by R.S. 15:542.

(b) Until the bureau makes a determination and posts an official notification as to the frequency of in-person periodic renewals, the offender shall renew and update his registration required by R.S. 15:542 in person every three months from the date of establishing a residence in Louisiana. Thereafter, the frequency of in-person periodic renewals of the offender shall be pursuant to the provisions of R.S. 15:542.1.1, based on the determination made by the bureau, comparing the elements of the offense of conviction or adjudication with the elements of the most comparable Louisiana offense, as required by Subparagraph (a) of this Paragraph.

(c) If the period of registration required by the offender's jurisdiction of conviction is for the duration of the offender's lifetime, the bureau shall not be required to determine which time period of registration and the frequency of in-person periodic renewals that would be applicable to the offender while residing in Louisiana as required by Subparagraph (a) of this Paragraph. The duration of the registration for any such offender shall be for the duration of his lifetime pursuant to R.S. 15:544, and the frequency of in-person periodic renewals for the offender shall be every three months from the date of initial registration as required by R.S. 15:542.1.1(A)(1).

(3) Within ninety days of the effective date of the provisions of Paragraph (2) of this Subsection, the bureau shall make a determination of the appropriate time period of registration under R.S. 15:544 and the number of required in-person periodic renewals under the provisions of R.S. 15:542.1.1 applicable to each sex offender or child predator convicted under the laws of another state, or military, territorial, foreign, tribal, or federal law who established a residence in this state prior to January 1, 2008. The bureau shall post this official notification on the registry within the ninety-day time period provided in this Paragraph. If the most comparable Louisiana offense is carnal knowledge of a juvenile, the bureau shall indicate so and give notice to the offender that he may qualify for relief from registration pursuant to R.S. 15:542 (F)(2) or (3) if the offender's age and the age of the victim are within the limitations provided by R.S. 15:542.

(4) Any offender convicted or adjudicated under the laws of another state, or military, territorial, foreign, tribal, or federal law who establishes a residence in this state and is required to register and notify pursuant to the provisions of this Chapter may appeal the bureau's determination of the applicable time period of registration and frequency of in-person periodic renewals through an administrative hearing as provided in R.S. 49:950 et seq. The offender shall have one year from the date that the bureau posted its determination on the registry to appeal. The duty to register and notify according to the determination of the bureau made pursuant to the provisions of this Subsection shall be binding and shall not be suspended or stayed pending appeal of the classification of the offender.

C. Any nonresident full-time or part-time worker employed in this state who would be required to register in his state of residence shall register with the appropriate law enforcement agencies as provided in R.S. 15:542 within three business days of employment. The provisions of this Subsection shall apply to any person employed in this state, with or without compensation.

D. Nonresident full-time or part-time students enrolled in this state who are required to register in their state of residence shall register within three business days with the appropriate law enforcement agencies as provided in R.S. 15:542.

E. Any resident of this state required to register as required by R.S. 15:542 shall notify the appropriate law enforcement agencies as provided in R.S. 15:542 if he leaves the state for full-time or part-time employment in another state, with or without compensation, for a period of more than seven consecutive days or for an aggregate of thirty days or more during the calendar year.

F. Any resident of this state required to register under the provisions of this Chapter shall notify the appropriate law enforcement agencies as provided in R.S. 15:542 within three business days if he leaves the state to enroll in any school as a full-time or part-time student.

G. Any resident of this state required to register under the provisions of this Chapter shall notify the bureau of his intent to establish a residence in another state within three days prior to establishing residence in the other state.

H. When an offender who was convicted of or adjudicated for an offense under the laws of another state, or military, territorial, foreign, tribal, or federal law requiring registration pursuant to the provisions of this Chapter appears in person for initial registration with the appropriate law enforcement agency in his parish of residence, the law enforcement agency shall follow the procedures set forth in R.S. 15:543(B)(1) through (7).

Acts 2007, No. 460, §2, eff. Jan. 1, 2008; Acts 2008, No. 816, §1; Acts 2010, No. 400, §1; Acts 2012, No. 129, §1, eff. May 14, 2012; Acts 2013, No. 132, §1.



RS 15:542.1.4 - Failure to register and notify as a sex offender or child predator; penalties

§542.1.4. Failure to register and notify as a sex offender or child predator; penalties

A.(1) A person who fails to timely register, fails to timely provide any information required by the provisions of this Chapter, fails to timely and periodically renew and update registration as required by the provisions of this Chapter, fails to timely provide proof of residence, fails to timely provide notification of change of address or other registration information, or fails to provide community notification as required by the provisions of this Chapter, and a person who knowingly provides false information as provided in R.S. 15:542(C)(3), shall, upon first conviction, be fined not more than one thousand dollars and imprisoned with hard labor for not less than two years nor more than ten years without benefit of parole, probation, or suspension of sentence.

(2) Upon second or subsequent convictions, the offender shall be fined three thousand dollars and imprisoned with hard labor for not less than five years nor more than twenty years without benefit of parole, probation, or suspension of sentence.

(3) An offender who fails to pay the annual registration fee in accordance with the provisions of R.S. 15:542 shall be fined not more than five hundred dollars, imprisoned for not more than six months, or both. Upon a second or subsequent conviction for the failure to pay the annual registration fee, the offender shall be punished in accordance with the provisions of Paragraphs (1) and (2) of this Subsection.

B.(1) Any person who certifies by affidavit the location of the residence of the offender shall send written notice to the appropriate law enforcement agency with whom the person last registered when the offender no longer resides at the residence provided in the affidavit. This notification shall be made any time the sex offender is absent from the residence for a period of thirty days or more, or the offender vacates the residence with the intent to establish a new residence at another location. This notification shall be sent within three days of the end of the thirty-day period or within three days of the offender vacating the residence with the requisite intent.

(2) Any person who fails to provide the notice required by this Subsection shall be fined not more than five hundred dollars or imprisoned for not more than six months, with or without hard labor, or both.

C.(1) Any person who either fails to meet the requirements of R.S. 32:412(I) or R.S. 40:1321(J), who is in possession of any document required by R.S. 32:412(I) or R.S. 40:1321(J) that has been altered with the intent to defraud, or who is in possession of a counterfeit of any document required by R.S. 32:412(I) or R.S. 40:1321(J), shall, on a first conviction, be fined not more than one thousand dollars and imprisoned at hard labor for not less than two years nor more than ten years without benefit of parole, probation, or suspension of sentence.

(2) Upon a second or subsequent conviction for a violation of the provisions of this Subsection, the offender shall be fined three thousand dollars and imprisoned at hard labor for not less than five years nor more than twenty years without benefit of parole, probation, or suspension of sentence.

Acts 2007, No. 460, §2, eff. Jan. 1, 2008; Acts 2008, No. 147, §1; Acts 2011, No. 74, §1; Acts 2014, No. 190, §1.



RS 15:542.1.5 - State Sex Offender and Child Predator Registry; duties of the Louisiana Bureau of Criminal Identification and Information

§542.1.5. State Sex Offender and Child Predator Registry; duties of the Louisiana Bureau of Criminal Identification and Information

A.(1) The Louisiana Bureau of Criminal Identification and Information shall develop and maintain the central registry known as the State Sex Offender and Child Predator Registry. The registry shall contain the information transmitted to the bureau pursuant to the provisions of this Chapter and shall be developed and maintained in accordance with the provisions of the federal Adam Walsh Child Protection and Safety Act of 2006 and any federal guidelines adopted pursuant thereto. Upon receipt of the registration and information of any person subject to the provisions of this Chapter, including juveniles required to register, the bureau shall immediately enter the appropriate information in the public registry. The bureau shall accept electronically submitted information and registration renewal information from law enforcement.

(2)(a) The bureau shall provide for public access to the information contained in the registry, including Internet-based access, which shall have field-search capabilities which comply with the provisions of the federal Adam Walsh Child Protection and Safety Act of 2006 and any federal guidelines adopted pursuant thereto.

(b) Notwithstanding the provisions of Subparagraph (2)(a) of this Subsection, the following information shall be exempt from public access as well as any other mandatory exemptions which are required by the federal Adam Walsh Child Protection and Safety Act of 2006 and any federal guidelines adopted pursuant thereto:

(i) Social security numbers.

(ii) Names of the victims of the offenses requiring registration.

(iii) Any information with regard to arrests that did not result in convictions.

(iv) Telephone numbers, subject to the provisions of Subparagraphs (b) and (c) of this Paragraph.

(v) Travel and immigration documents.

(vi) E-mail addresses, online screen names, or other online identities used by offenders to communicate on the internet, subject to the provisions of Subparagraphs (b) and (c) of this Paragraph.

(c) Notwithstanding the provisions of Subparagraph (2)(b) of this Subsection which provides for exemptions to public access of telephone numbers, e-mail addresses, online screen names, or other online identities, the registry shall contain the ability to search by telephone numbers, e-mail addresses, online screen names, or other online identities to provide information to the person conducting the search regarding whether or not that information has been linked to a sex offender or child predator. This search shall not disclose the name or any other identifying information about the offender to the person conducting the search, except to identify that the information has been linked to a sex offender or child predator.

(d) Notwithstanding the provisions of Subparagraphs (2)(b) and (c) of this Subsection, the bureau shall, upon request by any person or entity in a manner prescribed by the bureau, provide a list of telephone numbers, e-mail addresses, online screen names, static internet protocol addresses, or other online identities of persons in the State Sex Offender and Child Predator Registry for the purpose of identifying and monitoring a registered user associated with the telephone number, e-mail address, online screen name, static internet protocol address, or other online identity. The information provided to the person or entity shall not disclose the name or other identifying information of the sex offender that is associated with, or who is using, any of the telephone numbers, e-mail addresses, online screen names, static internet protocol addresses, or other online identities in the provided list.

B. The bureau shall develop and maintain the registry as to provide for automatic e-mail notifications at the time in which an offender begins residence, employment, or school attendance within a certain geographic radius or zip code. This function of the registry shall allow members of the public and organizations to request automatic e-mail notifications to be sent to an e-mail address provided by the requestor for a certain geographic radius or zip code specified by the requestor.

C. The bureau shall participate in the Dru Sjodin National Sex Offender Registry in accordance with the provisions of the federal Adam Walsh Child Protection and Safety Act of 2006 and any federal guidelines adopted pursuant thereto.

D.(1) Immediately upon entry of the required information into the registry, the bureau shall notify the sheriff of the parish in which the offender's address of residence is located, and the chief of police if the address is located in an incorporated area which has a police department. Additionally, the bureau shall notify the sheriff of the parish in which the offender is employed or attends school.

(2) Immediately upon entry of the required information into the registry, the bureau shall transmit to the Federal Bureau of Investigation the conviction data and fingerprints of the offender registered.

(3) Immediately upon entry of information that a person required to register under this Section is enrolled as a student or employed as a worker at any institution of postsecondary education into the registry, the bureau shall notify all law enforcement agencies having jurisdiction over the institution at which the offender is enrolled or employed, including but not limited to the campus law enforcement agency.

E. The bureau is hereby designated as the state agency to receive information regarding out-of-state sex offenders and child predators who establish a residence in this state pursuant to R.S. 15:542.1.3.

F. The bureau may promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Chapter, provided that such rules and regulations are promulgated in accordance with the federal Adam Walsh Child Protection and Safety Act of 2006 and any federal guidelines adopted pursuant thereto.

G.(1) The bureau shall provide for the capability which would allow a social networking web site to compare the database of registered users of that social networking web site to the list of electronic mail addresses, instant message addresses, and other similar online identifiers of persons in the State Sex Offender and Child Predator Registry.

(2) A social networking web site desiring to compare its database of registered users to the list of electronic mail addresses, instant message addresses, and other online identifiers of persons in the registry shall provide to the bureau all of the following information:

(a) The name, address, and telephone number of the entity operating the social networking web site.

(b) The legal nature and corporate status of the entity operating the social networking web site.

(c) A statement signed by the chief legal officer of the social networking web site to the effect that the information obtained from the registry shall not be disclosed for any purpose other than for comparing the database of registered users of the social networking web site against the list of electronic mail addresses, instant message addresses, and other online identifiers of persons contained in the state registry to protect children from online sexual predators, and that disclosure of this information for any other purpose may be unlawful.

(d) The name, address, and telephone number of a natural person who is authorized to receive service of process for the entity operating the social networking web site.

(3) After complying with the requirements of Paragraph (1) of this Subsection, the entity operating the social networking web site may screen users or compare its database of registered users to the list of electronic mail addresses, instant message addresses, and other online identifiers of persons contained in the State Sex Offender and Child Predator Registry as frequently as the bureau will allow for the purpose of identifying, monitoring, or removing a registered user associated with electronic mail addresses, instant message addresses, and other online identifiers contained in the registry.

(4) An entity operating a social networking web site which complies with the provisions of Paragraphs (2) and (3) of this Subsection, the entity, its directors, officers, employees, or agents may claim such compliance as a defense to a claim for liability arising against the entity or such persons.

Acts 2007, No. 460, §2, eff. Jan. 1, 2008; Acts 2008, No. 273, §1; Acts 2008, No. 816, §1; Acts 2016, No. 375, §1.



RS 15:542.1.6 - Repealed by Acts 2009, No. 205, §2.

§542.1.6. Repealed by Acts 2009, No. 205, §2.



RS 15:542.1.7 - Court records; disclosure

§542.1.7. Court records; disclosure

Notwithstanding any other provision of law to the contrary, any records in the possession of any court are subject to disclosure to the district attorney, sheriff, or any other law enforcement officers including agents of the Department of Public Safety and Corrections, division of probation and parole, for the purpose of fulfilling their duties with regard to the provisions of this Chapter, and without the necessity of obtaining any order of the court or other authorization for the release of such records.

Acts 2007, No. 460, §2, eff. Jan. 1, 2008.



RS 15:543 - Duties of the courts, sheriffs, and the Department of Public Safety and Corrections; informing the offender of the registration and notification requirements

§543. Duties of the courts, sheriffs, and the Department of Public Safety and Corrections and the office of juvenile justice; informing the offender of the registration and notification requirements

A. The court shall provide written notification to any person convicted of a sex offense and a criminal offense against a victim who is a minor of the registration requirements and the notification requirements of this Chapter. For purposes of this Subsection, the court shall use the form contained in R.S. 15:543.1 and shall provide a copy of the registration and notification statutes to the offender. Such notice shall be included on any guilty plea forms and judgment and sentence forms provided to the defendant, and an entry shall be made in the court minutes stating that the written notification was provided to such offenders. If the offender is not sentenced to incarceration, then the court shall notify the bureau of the conviction of the offender.

B. When a person who is required to register under this Chapter is released from incarceration or placed under parole, supervised release, or probation, the Department of Public Safety and Corrections for adult offenders, or the office of juvenile justice for juvenile offenders, or the sheriff if the offender is housed in the parish jail, or the court if the offender is not incarcerated or placed in the jurisdictional custody of the Department of Public Safety and Corrections or the office of juvenile justice, shall:

(1) Inform the person of the duty to register in accordance with the provisions of this Chapter.

(2) Inform the person of the duty to provide community notification as required by the provisions of this Chapter.

(3) Inform the person of the duty to provide in-person verification as required by the provisions of this Chapter.

(4) Inform the person of the duty to provide information regarding a change of address and other information and proof of residence as required by the provisions of this Chapter.

(5) Inform the person that if the person changes residence to another state, the person shall notify in writing both the bureau and the law enforcement agency designated for sex offender reporting under the laws of the state in which the new address is located if that state has a registration requirement, within three days from the date the person establishes residence in the new state.

(6) Obtain fingerprints, if not already on file, the registration information required by the provisions of R.S. 15:542 for inclusion into the state sex offender and child predator registry, and a current photograph of the person. The agency responsible in this Section for collecting the registration information shall, before release of the offender, transfer that information to the bureau for immediate inclusion in the registry which shall constitute preregistration, but which shall only be deemed completed registration upon the in-person verification by the offender with the appropriate law enforcement agency as provided in R.S. 15:542, within three business days of conviction, if not incarcerated immediately after conviction, or of release from confinement.

(7) Require the person to read and sign a form stating that the requirements of the provisions of this Chapter and the penalty for failure to comply with those requirements have been explained.

C. The Department of Public Safety and Corrections shall provide written notification to an individual convicted of a sex offense or a criminal offense against a victim who is a minor from another state of the registration and notification requirements of this Chapter at the time the department accepts supervision and has legal authority of the individual under the terms and conditions of the interstate compact agreement under R.S. 15:574.31. The sheriff of the parish of the offender's residence shall also provide written notification of the registration and notification requirements contained in this Chapter to every offender who presents himself to the sheriff for the purpose of fulfilling the registration requirements contained in this Chapter as well as a copy of the registration and notification statutes. The offender shall sign an affidavit confirming receipt of such notification.

D. Repealed by Acts 2007, No. 460, §3, eff. Jan. 1, 2008.

E. At the time a person renews his driver's license or identification card, or surrenders a driver's license from another jurisdiction and makes an application for a driver's license or an identification card, the Department of Public Safety and Corrections shall provide the applicant with written information on the registration requirements of R.S. 15:542.

Acts 1992, No. 388, §1, eff. June 18, 1992; Acts 2007, No. 460, §§2 and 3, eff. Jan. 1, 2008; Acts 2008, No. 816, §1.



RS 15:543.1 - Written notification by the courts; form to be used

§543.1. Written notification by the courts; form to be used

STATE V. ______________ ______ JUDICIAL DISTRICT COURT

DOCKET # __________       PARISH OF ___________________

DIVISION ______     STATE OF LOUISIANA

Notification to Sex Offender

In accordance with R.S. 15:543, this court has the duty to provide _______________________ (name of offender) with the information necessary for awareness of sex offender and child predator registration and notification requirements. _______________________ has pled guilty to, been found guilty of, or been adjudicated delinquent of a violation of Title 14, Section ____ Subsection ____ of the Louisiana Revised Statutes of 1950. This crime of conviction or adjudication is:

( ) Under R.S. 15:541, defined as an aggravated offense or, with regard to offenders adjudicated as juveniles, an offense listed in R.S. 15:542(A)(3) which, pursuant to R.S. 15:544(B)(2)(a) or (b), requires lifetime registration and notification under Chapter 3-B of Title 15 of the Louisiana Revised Statutes of 1950.

( ) A second conviction for an offense requiring registration and notification under the provisions of Chapter 3-B of Title 15 of the Louisiana Revised Statutes of 1950 which, pursuant to R.S. 15:544(B)(2)(c), requires lifetime registration and notification under Chapter 3-B of Title 15 of the Louisiana Revised Statutes of 1950.

( ) Under R.S. 15:541, defined as a sexual offense against a victim who is a minor which, pursuant to R.S. 15:544(B)(1), requires 25 years of registration and notification under Chapter 3-B of Title 15 of the Louisiana Revised Statutes of 1950.

( ) Is defined neither as an aggravated offense nor a sexual offense against a victim who is a minor under R.S. 15:541 which, pursuant to R.S. 15:544(A), requires 15 years of registration and notification under Chapter 3-B of Title 15 of the Louisiana Revised Statutes of 1950.

The above registration and notification periods shall begin to toll from the date you are released from prison, from the date of being placed on parole, supervised release or probation, or from the date of your conviction, if you are not sentenced to a term of imprisonment or jail. Additionally, you have been convicted of:

( ) An aggravated offense as defined in R.S. 15:541, you must update your registration, in person, every ninety days from the date of initial registration, with the appropriate law enforcement agencies as provided in R.S. 15:542.

( ) A sexual offense involving a victim who is a minor as defined in R.S. 15:541, you must update your registration, in person, every six months from the date of initial registration, with the appropriate law enforcement agencies as provided in R.S. 15:542.

( ) An offense not defined in R.S. 15:541 as an aggravated offense or a sexual offense involving a victim who is a minor, you must update your registration, in person, annually from the date of initial registration, with the appropriate law enforcement agencies as provided in R.S. 15:542.

Based on the foregoing, you are hereby notified of the following:

(1) That you, within three (3) business days of establishing residence in Louisiana or if a current resident, within three (3) business days after conviction or adjudication if not immediately incarcerated or taken into custody, or within three (3) business days after release from confinement, shall obtain and provide the following information to each sheriff or police department in accordance with R.S. 15:542(B) (except in Orleans Parish where registration shall take place with the New Orleans Police Department):

(a) Name and any aliases used by you.

(b) Physical address or addresses of residence.

(c) Name and physical address of place of employment. If you do not have a fixed place of employment, you shall provide information with as much specificity as possible regarding the places where you work, including but not limited to travel routes used by you.

(d) Name and physical address of the school in which you are a student.

(e) Two forms of proof of residence for each residential address provided, including but not limited to a driver's license, bill for utility service, and bill for telephone service. If those forms of proof of residence are not available, you may provide an affidavit of an adult resident living at the same address. The affidavit shall certify that the affiant understands his obligation to provide written notice pursuant to R.S. 15:542.1.4 to the appropriate law enforcement agency with whom you last registered when you no longer reside at the residence provided in the affidavit.

(f) The crime for which you were convicted and the date and place of such conviction, and if known by you, the court in which the conviction was obtained, the docket number of the case, the specific statute under which you were convicted, and the sentence imposed.

(g) A current photograph, fingerprints, palm prints, and a DNA sample.

(h) Telephone numbers, including fixed location phone and mobile phone numbers assigned to you or associated with your residence address.

(i) A description of every motorized vehicle registered to or operated by you, including license plate number and vehicle identification number, and a copy of your driver's license and identification card. This information should always be provided before the vehicle is operated and, if the vehicle is registered to you, no more than three days after the vehicle is registered, even if it has not yet been operated.

(j) Social security number and date of birth.

(k) A description of your physical characteristics, including but not limited to sex, race, hair color, eye color, height, age, weight, scars, tattoos, or other identifying marks on your body.

(l) Every e-mail address, online screen name, or other online identity used by you to communicate on the Internet.

(m)(i) Temporary lodging information regarding any place where you plan to stay for seven or more days and the length of the stay. This information shall be provided at least three days prior to the date of departure unless an emergency situation has prevented the timely disclosure of the information.

(ii) Temporary lodging information regarding international travel shall be provided regardless of the number of days or nights you plan to stay. This information shall be provided at least twenty-one days prior to the date of departure unless an emergency situation has prevented the timely disclosure of the information. Upon receipt of this information by the bureau from the law enforcement agency, this information shall then be sent by the bureau to the United States Marshals Service's National Sex Offender Targeting Center for transmission to the proper authorities.

(n) Travel and immigration documents, including but not limited to passports and documents establishing immigration status.

(o) A state sex offender identification card from the office of motor vehicles.

(2) You shall register with the sheriff and police chief in each parish and municipality where you maintain your residence(s) and with the sheriff of the parish in which you are employed and attend school in accordance with R.S. 15:542. For initial registration only, you, if you are not immediately taken into physical custody, shall register on the date of conviction or adjudication with the sheriff in the parish of your conviction or adjudication in accordance with R.S. 15:542. If you live, work, or attend school in Orleans Parish, however, you shall register with the New Orleans Police Department and not with the sheriff of that parish.

(3) If you are incarcerated as a result of the crime, you shall provide all information listed in Paragraph (1) of this Section to the Department of Public Safety and Corrections, or if a juvenile, to the office of juvenile justice, within ten (10) days prior to release from confinement. You shall still appear in person at the sheriff's office within three (3) business days of release from confinement. You shall register with the sheriff of the parish in which the residence address you initially supplied to the department is located, unless the residence has changed and you have registered with the sheriff of the parish in which the new residence address is located.

(4) During the declaration of an emergency, if you enter an emergency shelter you shall, within the first twenty-four (24) hours of admittance, notify the management of the facility, the chief of police of the municipality, and the sheriff of the parish in which the shelter is located of your sex offender status in accordance with R.S. 15:543.2.

(5) You have a duty to provide notice of change of address or other registration information to the sheriff of the parish of residence within three business days. If the new or additional residence is located in a different parish, then you must register with the sheriff of the parish in which the new or additional residence is located. You shall also send written notice within three business days of re-registering in the new parish to the sheriff of the parish of former registration in accordance with R.S. 15:542.1.2. If the new address is situated within a municipality, you must also register with the police department of that municipality within three business days of establishing the residence.

(6) You shall give notice of the crime for which you were convicted, your name, address, a physical description, and a photograph to the following in accordance with R.S. 15:542.1:

(a) At least one person in every residence or business within a one-mile radius in a rural area and a three-tenths of a mile radius in an urban or suburban area of the address of the residence where you will reside upon release, including all adult residents of your residence.

(b) The superintendent of the school district where you will reside.

(c) The lessor, landlord, or owner of the residence or the property on which you reside.

(d) The superintendent of the park, playground, and recreation districts within the designated area where you will reside only if the victim was under eighteen (18) years of age at the time of the commission of the offense.

*Any person convicted of a violation of R.S. 14:89 shall not have to include a photograph in the notice described in Paragraph (6).

*Juveniles adjudicated for a crime requiring registration DO NOT have to provide this community notice.

(7) In accordance with R.S. 15:542.1, community notification shall be given by mail within twenty-one days of the date of conviction, if you are not taken into custody at the time of conviction, and within twenty-one days of the date of release from confinement if sentenced to a term of imprisonment. This notification shall also occur within twenty-one days of each time you change residence within twenty-one days of establishing residency in the new locale. This notification shall also occur at least every five years, whether or not you change residences. This notification shall occur in each jurisdiction in which you regularly reside.

*Juveniles adjudicated for a crime requiring registration DO NOT have to provide this community notice.

(8) In accordance with R.S. 15:542.1, community notice shall be published on two (2) separate days within this period in the official journal of the governing authority of the parish where you plan to reside, unless ordered to be published in a different journal or newspaper by the sheriff or local ordinance.

*Those convicted of R.S. 14:92(A)(7) are not required to publish notice in the newspaper or official journal as provided in Paragraph (8).

*Juveniles who are adjudicated for a crime requiring registration DO NOT have to provide this community notice.

(9) In accordance with R.S. 15:542.1(B), an offender who provides recreational instruction to persons under the age of seventeen (17) shall post a notice in the building or facility where such instruction is being given. This notice shall contain your name and photograph, the date and jurisdiction of conviction, and the crime for which you were convicted.

(10) In accordance with R.S. 15:542(C)(2), you must, within ten (10) days prior to release from a correctional facility, provide a photograph and all other required registration information to the Department of Public Safety and Corrections, or if a juvenile, to the office of juvenile justice for purposes of the State Sex Offender and Child Predator Registry. Providing false information during this process constitutes failure to register exposing you to prosecution and the penalties detailed at the end of this document. The address provided to the Department of Public Safety and Corrections through this process shall be presumed to be your residence address. In accordance with R.S. 15:542(C)(2), you must register with the sheriff of the parish in which this address is located within three business days of your release from confinement, whether or not you actually establish a residence there, unless you establish a residence elsewhere AND register with that jurisdiction within three business days of your release from confinement. Failure to do so is a violation of the registration statutes and will subject you to prosecution under R.S. 15:542.1.4.

(11) In accordance with R.S. 15:542.1.2, if you change your place of residence or establish a new or additional residence, you shall appear in person at the office of the sheriff of your parish of residence where you are currently registered within three (3) business days of the change to register the new address. If the new address is located in a different parish, then you shall also appear in person at the office of the sheriff of your new parish of residence within the same time period. If your parish of residence is in Orleans Parish, then the registration shall take place at the New Orleans Police Department and not with the Orleans Parish Sheriff.

(12) In accordance with R.S. 15:542.1.2, if you are absent from your current address of registration for more than thirty (30) consecutive days or an aggregate of thirty (30) days or more in a calendar year, and are physically present at another address during that same period of time, you shall register in person the new address as one of your addresses of residence. If the new address is in a parish different from your current address, you shall also register in person with the sheriff of the new parish within three (3) business days of the tolling of the time periods listed. This requirement notwithstanding, you shall still notify the sheriff of one of your parishes of residence in person if you are to take up temporary lodging for seven (7) or more days. It is only after the thirty-day limit is exceeded that the new registration shall occur.

(13) You shall also appear in person at the office of the sheriff of any of your parishes of residence when there is a change in your name, place of employment, or enrollment. This appearance shall occur within three (3) business days of the change. If your address of residence is in Orleans Parish, this registration update shall take place at the New Orleans Police Department and not with the Orleans Parish Sheriff's Office.

(14) You shall be prohibited from certain types of employment in accordance with R.S. 15:553 for the duration of the registration period. A copy of this statute is provided to you with this notification.

(15) In accordance with R.S. 15:542(C), you shall update your registration annually on the anniversary of the initial registration by appearing in person at the office of each law enforcement agency with which you are required to register and shall pay an annual registration fee of sixty dollars ($60.00).

(16) Failure to comply with any of these registration and notification requirements is a felony for which you shall be punished by a fine of up to one thousand dollars ($1,000.00) and imprisonment at hard labor for not less than two years nor more than ten years without benefit of parole, probation, or suspension of sentence. Upon a second or subsequent conviction, you shall be punished by a fine of up to three thousand dollars ($3,000.00) and imprisonment at hard labor for not less than five years, nor more than twenty years without benefit of parole, probation, or suspension of sentence.

(17) For those offenders who have been convicted of a sex offense as defined in R.S. 15:541 involving a victim who was under the age of thirteen (13) at the time of the offense, R.S. 14:91.2 is applicable which prohibits such offenders from residing or being present in certain locations. A copy of this statute is provided to you with this notification.

(18) For those offenders who have been convicted of R.S. 14:81 (indecent behavior with juveniles), R.S. 14:81.1 (pornography involving juveniles), R.S. 14:81.3 (computer-aided solicitation of a minor), or R.S. 14:283 (video voyeurism) or have been convicted of a sex offense as defined in R.S. 15:541 in which the victim of the sex offense was a minor, R.S. 14:91.5, which prohibits such offenders from using certain social networking websites, is applicable. A copy of this statute is provided to you with this notification.

THUS DONE AND SIGNED this ____ day of _____________, 20___ in open court, in_____________, Louisiana.

______________________________

Judge, ____ Judicial District Court

I hereby certify that the above requirements have been explained to me, that I have received a copy of the above notice of sex offender registration and notification requirements, and a copy of the statutes providing for such requirements. I also understand that I will be subject to any changes made by the legislature to the registration laws from this day forward.

____________________________

(Name of Sex Offender)

____________________________

Defense Counsel Signature

Acts 2006, No. 175, §1; Acts 2007, No. 460, §2, eff. Jan. 1, 2008; Acts 2008, No. 816, §1; Acts 2009, No. 205, §2; Acts 2010, No. 973, §1, eff. July 6, 2010; Acts 2012, No. 50, §1; Acts 2012, No. 205, §2; Acts 2013, No. 408, §1; Acts 2016, No. 562, §1.



RS 15:543.2 - Sex offenders; emergency situations

§543.2. Sex offenders; emergency situations

A.(1) Notwithstanding any other provision of law to the contrary, during a declaration of emergency, any person who has been required to register as a sex offender as provided for in this Section who enters an emergency shelter shall, within the first twenty-four hours of admittance, notify the management of the facility, the chief of police of the municipality, if the shelter is located in a municipality, and the sheriff of the parish in which the shelter is located of their sex offender status. The sex offender shall provide his full name, date of birth, social security number, and last address of registration prior to the declaration of emergency. Within seventy-two hours of receiving the notification required by the provisions of this Paragraph, the chief of police and the sheriff shall forward that information to the Louisiana Bureau of Criminal Identification and Information.

(2) For purposes of this Subsection, "emergency shelter" includes the use of any facility, building, or structure operated by a nonprofit, tax-exempt organization under Section 501(c)(3) of the Internal Revenue Code, which provides the basic necessities of life, including but not limited to water, food, and shelter, to persons who are displaced from their homes due to a man-made or natural emergency or disaster.

(3) The manager or director of the emergency shelter shall make a reasonable effort to notify the chief law enforcement officer of the parish or municipality in which the shelter is located of the presence of the sex offender in the emergency shelter. No person associated with a nonprofit organization which operates an emergency shelter shall be liable for any injury or claim arising out of the failure of the manager or operator to communicate the presence of a sex offender in the shelter to the appropriate law enforcement official.

B. The Department of Public Safety and Corrections shall provide information to every sex offender who is under the supervision of the department with respect to the protocol to be followed in emergency situations. To implement the provisions of this Section, the department shall adopt rules in accordance with the Administrative Procedure Act which include but are not limited to the following:

(1) The establishment of a toll-free telephone number which shall be provided to each sex offender for use in contacting the department in emergency situations.

(2) Dissemination of information to each sex offender of his obligation to notify the management of an emergency shelter of his sex offender status in accordance with the provisions of R.S. 15:542 and of his obligation to report to the Department of Public Safety and Corrections, division of probation and parole.

C. For purposes of this Section, "sex offender" shall mean any person who has committed a sex offense as defined in R.S. 15:541.

D. The failure of the offender to comply with the provisions of this Section shall be considered a violation of a condition of probation and parole and subject the offender to revocation.

Acts 2007, No. 460, §2, eff. Jan. 1, 2008.



RS 15:544 - Duration of registration and notification period

§544. Duration of registration and notification period

A. Except as provided for in Subsection B of this Section, a person required to register and provide notification pursuant to the provisions of this Chapter shall comply with the requirement for a period of fifteen years from the date of the initial registration in Louisiana, or the duration of the lifetime of the offender as provided in Subsection E of this Section, unless the underlying conviction is reversed, set aside, or vacated. The requirement to register shall apply to an offender who is pardoned.

B.(1) A person required to register pursuant to this Chapter who was convicted of a sexual offense against a victim who is a minor as defined in R.S. 15:541 shall register and maintain his registration and provide community notification pursuant to the provisions of this Chapter for a period of twenty-five years from the date of initial registration in Louisiana, or the duration of the lifetime of the offender as provided in Subsection E of this Section, unless the underlying conviction is reversed, set aside, or vacated. The requirement to register shall apply to an offender who is pardoned.

(2) Any of the following persons required to register pursuant to this Chapter shall register and provide notification for the duration of their lifetime, even if granted a first offender pardon, unless the underlying conviction is reversed, set aside, or vacated:

(a) A person required to register pursuant to this Chapter who was convicted of an aggravated offense as defined in R.S. 15:541;

(b) A juvenile adjudicated for the enumerated offenses in R.S. 15:542(A)(3); or

(c) A person with a prior conviction or adjudication for an offense for which registration is required by the provisions of this Chapter, whether or not the prior offense required registration at the time of commission or conviction, who subsequently is convicted of or adjudicated for an offense which requires registration under the provisions of this Chapter.

C. A person who is required to register pursuant to the provisions of R.S. 15:542.1.3 shall register and maintain his registration and provide community notification pursuant to the provisions of this Chapter for the period of registration provided by the jurisdiction of conviction or for the period of registration provided by the provisions of this Section, whichever period is longer.

D.(1) If an offender begins the period of registration and notification and is subsequently incarcerated for any reason other than a misdemeanor arrest or a misdemeanor conviction or for a felony arrest which does not result in a conviction, then the period of registration and notification shall begin anew on the day the offender is released from incarceration, with no credit for the period of time in which the offender complied with registration and notification requirements prior to his incarceration.

(2) An offender required to register pursuant to the provisions of this Chapter shall receive credit only for the period of time in which he resides in this state and is in compliance with all registration and notification requirements of this state.

E.(1) The registration period of fifteen years established in Subsection A of this Section may be reduced to a period of ten years if the offender maintains a clean record for the entire ten-year period of registration upon petition to be relieved of the sex offender registration to the court of conviction for those convicted in Louisiana, or the court of the parish of residence for those convicted under the laws of another state, or military, territorial, foreign, tribal, or federal law which have been determined to be comparable to a Louisiana offense requiring a fifteen-year registration period by the bureau pursuant to the provisions of R.S. 15:542.1.3.

(2) The lifetime registration period established in Paragraph (B)(2) of this Section may be reduced to a period of twenty-five years if the offender was adjudicated delinquent for the offense which requires registration and maintains a clean record for twenty-five years upon petition to be relieved of the sex offender registration to the court of adjudication for those adjudicated in Louisiana, or court of the parish of residence for those adjudicated under the laws of another state, or military, territorial, foreign, tribal, or federal law.

(3) For purposes of this Subsection, an offender maintains a "clean record" by:

(a) Not being convicted of any offense for which imprisonment for more than one year may be imposed.

(b) Not being convicted of any sex offense.

(c) Successfully completing any periods of supervised release, probation, or parole.

(d) Successfully completing an appropriate sex offender treatment program by a registered treatment as provided in R.S. 24:936 or an appropriate sex offender treatment program certified by the Attorney General of the United States.

(e) Complying with all sex offender registration and notification requirements in Louisiana for the prescribed period of time pursuant to the provisions of this Chapter.

(4) The following procedures shall apply to the provisions of Paragraphs (1) and (2) of this Subsection:

(a) The district attorney shall be served with a copy of the petition and the Department of Public Safety and Corrections, office of state police, and the Department of Justice shall be given notice of the filing with a copy of the pleading. Upon receipt of the pleading, the office of state police shall issue a certification of the offender's history of registration in Louisiana to the court in which the petition was filed. The certification issued by the office of state police shall be admissible and shall be deemed prima facie evidence of the offender's history of registration in Louisiana.

(b) The court shall order a contradictory hearing to determine whether the offender is entitled to be relieved of the registration and notification requirements pursuant to the provisions of Paragraphs (1) and (2) of this Subsection. The Department of Public Safety and Corrections, office of state police, and the Department of Justice shall be given notice of the hearing date.

(c) The provisions of Paragraphs (1) and (2) of this Subsection shall not apply to any person who was convicted of more than one offense which requires registration pursuant to the provisions of this Chapter.

F.(1) Notwithstanding the provisions of Subsection A or Paragraph (B)(1) of this Section, the court, upon motion of the district attorney, and after a contradictory hearing, shall have the authority to order a person required to register and provide notification pursuant to the provisions of this Chapter to register and notify for the duration of the lifetime of the offender upon a showing by a preponderance of the evidence that the offender poses a substantial risk of committing another offense requiring registration pursuant to this Chapter. The district attorney and the offender may enter into a plea agreement requiring the offender to register and provide notification for the duration of the lifetime of the offender without a contradictory hearing.

(2) Whenever the registration and notification period of a sex offender has been increased to lifetime pursuant to the provisions of Paragraph (1) of this Subsection, upon maintenance of a clean record for the minimum time period applicable to the offense of conviction as provided by the provisions of Subsection A or Paragraph (B)(1) of this Section, the offender may petition the court in the jurisdiction of conviction, or if convicted under the laws of another state, or military, territorial, foreign, tribal, or federal law, in the jurisdiction of the offender's residence, to be relieved of the registration and notification requirements of this Chapter. The district attorney shall be served with the petition, and the matter shall be set for contradictory hearing. Upon a finding by clear and convincing evidence that the offender has maintained a "clean record" as defined in this Section and that the offender does not pose a substantial risk of committing another offense requiring registration pursuant to this Chapter, the court may order that the offender be relieved of the obligation to register and notify pursuant to this Chapter.

Acts 1992, No. 388, §1, eff. June 18, 1992; Acts 1995, No. 928, §1; Acts 1999, No. 594, §2; Acts 2006, No. 24, §1; Acts 2007, No. 460, §2, eff. Jan. 1, 2008; Acts 2008, No. 462, §1, eff. June 25, 2008; Acts 2008, No. 816, §1; Acts 2010, No. 149, §1; Acts 2010, No. 400, §1; Acts 2011, No. 318, §1, eff. June 28, 2011; Acts 2012, No. 129, §1, eff. May 14, 2012.



RS 15:544.1 - Petitions for injunctive relief or declaratory judgments

§544.1. Petitions for injunctive relief or declaratory judgments

Any petition for injunctive relief or for declaratory judgment regarding the registration and notification requirements of this Chapter as they apply to a particular offender convicted of or adjudicated delinquent for a sex offense as defined in R.S. 15:541 or a criminal offense against a victim who is a minor as defined in R.S. 15:541, regardless of the date of conviction, which are based on theories of relief or grounds not specifically provided for in the provisions of this Chapter, shall be filed through ordinary civil proceedings by the offender, the state, the Department of Public Safety and Corrections, office of state police, or the office of the attorney general, in the district court for the parish where the state capitol is situated.

Acts 2013, No. 284, §1.



RS 15:544.2 - Registration and notification period end date; determination; procedures

§544.2. Registration and notification period end date; determination; procedures

A.(1) Except as provided in Subsection B of this Section, for an offender who is required to register as a sex offender or child predator pursuant to the provisions of this Chapter, at least fourteen years from the date of conviction for which the offender is required to register pursuant to the provisions of this Chapter or from the date of the offender's latest release from incarceration for a felony offense, whichever is later, the following procedures shall apply:

(a) The office of state police and the sheriff of each parish in which the offender resides shall upload the offender's registration history to the offender's file in the Sex Offender and Child Predator Registry.

(b) The Department of Justice shall review the offender's criminal history and registration history and post a prospective registration and notification period end date to the offender's file in the Sex Offender and Child Predator Registry. When posting the prospective registration and notification period end date, the Department of Justice shall include any details relied upon at the time to calculate the registration and notification period end date. If at any time after the determination of the registration and notification period end date the offender's criminal history or registration history reflects actions or inaction that, pursuant to the provisions of this Chapter, requires the running of the registration period to begin anew or to be suspended, the registration and notification period end date shall be revised by the Department of Justice accordingly.

(c) Within thirty days from the date on which the Department of Justice posts its determination of the registration and notification period end date to the offender's file in the Sex Offender and Child Predator Registry, the Department of Justice or its authorized agent shall give the offender written notice of the prospective registration and notification period end date which shall inform the offender that the registration and notification period end date shall be revised if the offender's criminal history or registration history subsequently reflects actions or inaction that, pursuant to the provisions of this Chapter, requires the end date to be recalculated. The written notice shall also inform the offender of his right to seek review of the Department of Justice's determination as provided in Subsections D and F of this Section. The date on which the letter is sent notifying the offender of his registration and notification period end date shall be entered by the Department of Justice or its authorized agent in the offender's registry profile and included in the notification of registration obligations which shall be signed by the offender during the next in-person period renewal of registration for the offender as required by the provisions of R.S. 15:542.1.1.

(2) The provisions of this Subsection shall not apply to any of the following:

(a) Any person convicted of a sexual offense against a victim who is a minor as defined by R.S. 15:541.

(b) Any person convicted of an aggravated offense as defined by R.S. 15:541.

(c) Any person who has been convicted of more than one offense that requires registration pursuant to the provisions of this Chapter.

B. For an offender who is required to register pursuant to the provisions of this Chapter for a conviction of a sexual offense against a victim who is a minor as defined by R.S. 15:541, at least twenty-four years after the date of conviction for which the offender is required to register pursuant to the provisions of this Chapter or the date of the offender's latest release from incarceration for a felony offense, the following procedures shall apply:

(1) The office of state police and the sheriff of each parish in which the offender resides shall upload the offender's registration history to the offender's file in the Sex Offender and Child Predator Registry.

(2) The Department of Justice shall review the offender's criminal history and registration history and post a prospective registration and notification period end date to the offender's file in the Sex Offender and Child Predator Registry. When posting the prospective registration and notification period end date, the Department of Justice shall include any details relied upon at the time to calculate the registration and notification period end date. If at any time after the determination of the registration and notification period end date the offender's criminal history or registration history reflects actions or inaction that, pursuant to the provisions of this Chapter, requires the running of the registration period to begin anew or to be suspended, the registration and notification period end date shall be revised by the Department of Justice accordingly.

(3) Within thirty days from the date on which the Department of Justice posts its determination of the registration and notification period end date to the offender's file in the Sex Offender and Child Predator Registry, the Department of Justice or its authorized agent shall give the offender written notice of the prospective registration and notification period end date which shall inform the offender that the registration and notification period end date shall be revised if the offender's criminal history or registration history subsequently reflects actions or inaction that, pursuant to the provisions of this Chapter, requires the end date to be recalculated. The written notice shall also inform the offender of his right to seek review of the Department of Justice's determination as provided in Subsections D and F of this Section. The date on which the letter is sent notifying the offender of his registration and notification period end date shall be entered by the Department of Justice or its authorized agent in the offender's registry profile and included in the notification of registration obligations which shall be signed by the offender during the next in-person period renewal of registration for the offender as required by the provisions of R.S. 15:542.1.1.

C. The registration and notification period end date, calculated and maintained by the Department of Justice pursuant to the provisions of Subsections A and B of this Section, shall be set in accordance with the provisions of this Chapter and shall be binding for purposes of enforcement of the registration and notification provisions of this Chapter unless overturned by the court of competent jurisdiction pursuant to R.S. 15:544.1.

D. If an offender, who is currently residing in this state and is under an active obligation to register and provide notification pursuant to the provisions of this Chapter, believes that the determined registration and notification period end date is incorrect, the offender may seek further review of the end date determination by the Department of Justice within forty-five days of date on which the notice was sent pursuant to Subparagraph (A)(1)(c) or (B)(3) of this Section. The request shall be made in writing and addressed to: Office of the Attorney General, SPAT Unit, Post Office Box 94005, Baton Rouge, Louisiana 70804-9005. The request for review shall include all of the following:

(1) Name, date of birth, social security number, and phone number of the offender.

(2) Address of residence and parish in which the offender is currently residing.

(3) The offense for which the offender was convicted that requires registration and notification pursuant to the provisions of this Chapter, the jurisdiction of conviction, the court of conviction, the date of conviction, and the latest release from incarceration for the conviction that requires registration and notification pursuant to the provisions of this Chapter.

(4) Specific legal or factual reasons why the offender believes the current registration and notification period end date as determined by the Department of Justice is incorrect.

(5) A copy of the most recent offender contract signed by the offender at the office of the sheriff of the parish in which the offender resides.

(6) An affidavit of verification that all allegations of fact are true and accurate.

E. If the request for review meets all of the requirements set forth in Subsection D of this Section, the request shall be reviewed by the Department of Justice. The Department of Justice shall post its decision, and any pertinent law and facts relied upon in making its decision, to the offender's registry file. The Department of Justice or its authorized agent shall provide written notice of the department's decision to the offender within thirty days from the date on which the decision was posted to the offender's file in the Sex Offender and Child Predator Registry by the Department of Justice. If the request for review submitted by the offender does not meet the procedural requirements set forth in Subsection D of this Section, the request for review shall be rejected and the offender shall be given notice of the rejection through the same method as the notification of the prospective registration and notification end date determination and the date of such notice shall be entered into the offender's registry profile.

F. Within one hundred eighty days of the issuance of notice pursuant to Subsections A, B, D, or E of this Section, whichever is later, the offender may file a petition for injunctive relief or for a declaratory judgment pursuant to the provisions of R.S. 15:544.1. Failure to timely file a petition for such relief pursuant to the provisions of this Subsection shall constitute a waiver by the offender and shall make the registration and notification period end date determination by the Department of Justice final, unless the registration and notification period end date is revised by the Department of Justice because the offender's criminal history or registration history reflects actions or inaction that, pursuant to the provisions of this Chapter, requires the running of the registration period to begin anew or to be suspended.

G. When an offender has complied with all registration and notification requirements for the period of time required by the provisions of this Chapter, the Department of Justice shall, upon request by the offender, issue a formal letter verifying that the offender has completed all his requirements. This letter shall state that the offender is no longer required to register and notify as a sex offender or a child predator for the underlying sex offense or criminal offense against a victim who is a minor, as defined by R.S. 15:541, which gave rise to his obligation to register, unless the offender is convicted of another offense which requires registration and notification pursuant to the provisions of this Chapter.

H. If at any time after the determination of the registration and notification period end date is made pursuant to the provisions of this Chapter, the offender's criminal history or registration history reflects actions or inaction that, pursuant to the provisions of this Chapter, requires the running of the registration period to begin anew or to be suspended, and the registration and notification period end date is revised by the Department of Justice, the Department of Justice shall post the updated registration and notification period end date to the offender's file in the Sex Offender and Child Predator Registry. Within thirty days from the date on which the Department of Justice posts the revised registration and notification period end date to the offender's file, the Department of Justice or its authorized agent shall give the offender written notice by mail of the revised end date and notify the offender of his right to seek review of the determination by the Department of Justice as provided in Subsections D and F of this Section.

Acts 2014, No. 798, §1, eff. Aug. 1, 2014.

NOTE: See Acts 2014, No. 798, §2, regarding effectiveness.



RS 15:545 - Duty of law enforcement

§545. Duty of law enforcement

A.(1) It shall be the duty of the sheriff of every parish, the chief of police of each municipality, and every chief officer of every other law enforcement agency operating within this state to record the fingerprints of all persons held in or remanded to their custody when convicted of any sex offense or any criminal offense against a victim who is a minor for which the penalty of imprisonment might be imposed and to disseminate and file such fingerprints in the same manner as those recorded upon every arrest. The sheriff and the police chief or, if the residence is in a municipality with a population in excess of three hundred thousand, the police department shall forward the fingerprints and information obtained pursuant to R.S. 15:542 and 542.1, a copy of the criminal history of the offender, and the text of the law defining the criminal offense which requires registration to the Louisiana Bureau of Criminal Identification and Information within three business days for inclusion into the State Sex Offender and Child Predator Registry.

(2) Each emergency shelter opened or operating in the state of Louisiana in anticipation of a state of emergency being declared or a state of emergency having been declared in the state or any portion of the state shall either access the current sex offender information posted on the State Police Sex Offender and Child Predator Internet Registry or request that the Bureau of Criminal Identification and Information provide the shelter with a copy of the most recent central registry of sex offenders registered under provisions of R.S. 15:542 and 542.1.

B. Every time a furlough is authorized, the Department of Public Safety and Corrections shall notify, forty-eight hours prior to the beginning of such furlough, the bureau that the named prisoner has been granted a furlough, the place to which furloughed, and the dates and times during which the prisoner will be on furlough status. In the case of an emergency furlough the forty-eight hour time period shall not be required but notification shall be made as promptly as possible and before the prisoner is released on furlough. Upon receipt of furlough information pursuant to this Subsection, the bureau shall notify the sheriff of the parish or the chief of police of the municipality to which the prisoner is being furloughed, the nearest Louisiana state police troop unit wherein the furloughed prisoner shall be residing, and such other criminal justice agencies as the bureau may deem necessary.

C. Disposition of the charge for which the arrest was made shall be reported to the bureau at whatever stage in the proceedings a final disposition occurs by the arresting law enforcement agency, district attorney, parish attorney, city attorney, or court having jurisdiction over the offense.

D. Whenever a person serving a sentence for a term of incarceration in a state correctional facility for convicted felons, pursuant to court commitment, is released on an order of the committee on parole or office of adult services, or is discharged from custody on expiration of sentence, the Department of Public Safety and Corrections shall promptly notify the bureau that the named person has been released or discharged, and the conditions of his release or discharge, and shall additionally notify the bureau of change in residence or conditions of release or discharge of a person on active parole supervision, and shall notify the bureau when the person is discharged from active parole supervision. Any person released or discharged shall register with the sheriff pursuant to R.S. 15:542. In addition, nothing in this Chapter shall be construed to prevent any local law enforcement agency from recording the residency and other information concerning any convicted felon or other person convicted of a criminal offense when such information is obtained from a source other than from registration pursuant to R.S. 15:542, which source may include any law enforcement officer or other agency or subdivision of the state.

Acts 1992, No. 388, §1, eff. June 18, 1992; Acts 1999, No. 816, §1; Acts 2005, 1st Ex. Sess., No. 11, §1, eff. Jan. 21, 2006; Acts 2006, No. 285, §1; Acts 2007, No. 460, §2, eff. Jan. 1, 2008; Acts 2011, 1st Ex. Sess., No. 18, §1; Acts 2012, No. 714, §8.



RS 15:545.1 - Duty of interactive computer service

§545.1. Duty of interactive computer service

A.(1) Upon request from a law enforcement agency, the interactive computer service shall take all steps necessary to preserve records and other evidence in its possession pending the issuance of a court order or other legal process. The provider of interactive computer service shall comply with the request as soon as reasonably practical following receipt.

(2) Records referred to in Paragraph (1) of this Subsection shall be retained for ninety days. This time period shall be extended for an additional ninety days upon further request of the law enforcement agency when the law enforcement agency requests the extension within the original ninety day period.

(3) Paragraphs (1) and (2) of this Subsection shall be interpreted in a manner consistent with the requirements of federal law that apply to providers of Internet service provided for in Chapter 121 of Title 18 of the United States Code and 42 U.S.C. 13032.

B.(1) An interactive computer service shall release evidence regarding all categories of information identified in 18 U.S.C. 2703(c)(2) that are in its possession as soon as reasonably practical, considering other outstanding law enforcement and legal requests, after receiving a court order requiring the interactive computer service to release such evidence to law enforcement.

(2) Paragraph (1) of this Subsection shall be interpreted in a manner consistent with the requirements of federal law that apply to providers of Internet service provided for in Chapter 121 of Title 18 of the United States Code and 42 U.S.C. 13032.

C. An interactive computer service doing business in this state that obtains knowledge of facts or circumstances from which a violation of any law in this state prohibiting possession, distribution or creation of images containing child pornography or prohibiting sexual activity involving a child is apparent, shall make a report, as soon as reasonably possible, of such facts or circumstances to the Cyber Tip Line at the National Center for Missing and Exploited Children consistent with the requirements of 42 U.S.C. 13032.

Acts 2008, No. 672, §2.



RS 15:546 - Release of information

§546. Release of information

A. Criminal justice agencies shall release relevant and necessary information regarding sex offenders, child predators, and sexually violent predators to the public when the release of the information is necessary for public protection, according to the provisions set forth by the board pursuant to R.S. 15:547(C).

B.(1) An elected official, public employee, public agency, or criminal justice agency shall be immune from civil liability for damages for any discretionary decision to release relevant and necessary information, unless it is shown that the official, employee, or agency acted with gross negligence or in bad faith. The authorization and immunity in this Chapter apply to information regarding:

(a) A person who has been convicted of a sex offense or criminal offense against a victim who is a minor, or who has been determined to be a sexually violent predator as defined in this Chapter.

(b) A person found not guilty by reason of insanity of a sex offense or criminal offense against a victim who is a minor.

(c) A person found incompetent to stand trial for a sex offense or criminal offense against a victim who is a minor and subsequently committed to a treatment facility or institution or hospital.

(2) The immunity provided under this Section applies to the release of relevant information to other employees or officials or to the general public.

(3) The identity of a victim, or information leading to the identity of a victim, of an offense that requires registration under this Section shall not be released.

C. Nothing in this Chapter, except as otherwise provided, shall impose any liability upon a public official, public employee, or public agency for failing to release information as provided in this Chapter.

D. An offender's pending appeal or writ of habeas corpus shall not restrict the agency's, official's, or employee's authority to release relevant information concerning an offender's prior criminal history. However, the agency shall release the latest dispositions of the charges as they are provided.

Acts 1992, No. 388, §1, eff. June 18, 1992; Acts 1997, No. 1147, §1, eff. July 14, 1997.



RS 15:547 - Committee on Parole

§547. Committee on parole

A. The committee on parole, hereinafter referred to as "the committee", shall cause a complete record to be kept of every prisoner released on parole. Such records shall be organized in accordance with the most modern methods of filing and indexing so that there will be always immediately available complete information about such prisoner. The committee may make rules as to the privacy of such records and their use by persons other than the committee and its staff. In determining the rules regarding dissemination of information regarding convicted sex offenders, child predators, or persons determined to be sexually violent predators under the committee's jurisdiction, the committee shall institute rules pursuant to the provisions of R.S. 15:546, and shall be immune from liability for the release of information concerning any sex offender, sexually violent predator, or child predator.

B. In addition to any other information required to be released under this Chapter, the committee may, pursuant to R.S. 15:546, release information concerning any inmate under the jurisdiction of the committee who is convicted of any sex offense or criminal offense against a victim who is a minor, or who has been determined to be a sexually violent predator.

C.(1) The committee shall conduct one public hearing in each municipality with a population of not less than fifty thousand and otherwise in accordance with the provisions of the Administrative Procedure Act, and receive information and input from the public and shall establish and promulgate rules, regulations, policy, and guidelines governing the disclosure and dissemination of information regarding sex offenders, sexually violent predators, and child predators to the public pursuant to the intent and purposes of this Chapter.

(2) Every criminal justice agency and other agency, committee, office, or other entity of the state or any political subdivision thereof, shall cooperate, consult with, and otherwise assist the committee in the promulgation, implementation, and enforcement of the rules, regulations, guidelines, and policy required and established pursuant to the full implementation of this Chapter.

Acts 1992, No. 388, §1, eff. June 18, 1992; Acts 1997, No. 1147, §1, eff. July 14, 1997; Acts 2012, No. 714, §8.



RS 15:548 - Dissemination policy

§548. Dissemination policy

A. Conviction records may be disseminated without restriction.

B. Any criminal history record information which pertains to an incident for which a person is currently being processed by the criminal justice system, including the entire period of correctional supervision extending through final discharge from parole, when applicable, may be disseminated without restriction.

C. Criminal history record information which includes nonconviction data may be disseminated by a criminal justice agency to another criminal justice agency for any purpose associated with the administration of criminal justice, or in connection with the employment of the subject of the record by a criminal justice or juvenile justice agency. A criminal justice agency may respond to any inquiry from another criminal justice agency without any obligation to ascertain the purpose for which the information is to be used by the agency making the inquiry.

D. Criminal history record information which includes nonconviction data may be disseminated by a criminal justice agency to implement a statute, ordinance, executive order, or a court rule, decision, or order which expressly refers to records of arrest, charges, or allegations of criminal conduct or other nonconviction data and authorizes or directs that it be available or accessible for a specific purpose.

E. Criminal history record information which includes nonconviction data may be disseminated to individuals and agencies pursuant to a contract with a criminal justice agency to provide services related to the administration of criminal justice. Such contract must specifically authorize access to criminal history record information, but need not specifically state that access to nonconviction data is included. The agreement must limit the use of the criminal history record information to stated purposes and insure the confidentiality and security of the information consistent with state law and any applicable federal statutes and regulations.

F. Criminal history record information which includes nonconviction data may be disseminated to individuals and agencies for the express purpose of research, evaluative, or statistical activities pursuant to an agreement with a criminal justice agency. Such agreement must authorize the access to nonconviction data, limit the use of that information which identifies specific individuals to research, evaluative, or statistical purposes, and contain provisions giving notice to the person or organization to which the records are disseminated that the use of information obtained therefrom and further dissemination of such information are subject to this Chapter and applicable federal statutes and regulations, which shall be cited with express reference to the penalties provided for a violation thereof.

G.(1) Every criminal justice agency that maintains and disseminates criminal history record information shall maintain information pertaining to each dissemination of criminal history record information, except a dissemination to the effect that the agency has no record concerning an individual. Information pertaining to disseminations shall include:

(a) An indication as to which agency or person to whom the criminal history record information was disseminated.

(b) The date on which the information was disseminated.

(c) The individual to whom the information relates.

(d) A brief description of the information disseminated.

(2) The information pertaining to dissemination required to be maintained shall be retained for a period of not less than one year.

H. In addition to the other provisions in this Chapter allowing dissemination of criminal history record information, R.S. 15:546 governs dissemination of information concerning any offender who commits a sex offense or criminal offense against a victim who is a minor, or who has been determined to be a sexually violent predator. Criminal justice agencies, their employees, and officials shall be immune from civil liability for dissemination of criminal history record information concerning sex offenders, sexually violent predators, or child predators as provided in this Chapter.

Acts 1992, No. 388, §1, eff. June 18, 1992; Acts 1997, No. 1147, §1, eff. July 14, 1997.



RS 15:549 - Notification of release or escape of inmate

§549. Notification of release or escape of inmate

A. At the earliest possible date, and in no event later than ten days before release, except in the event of escape or emergency furloughs, the Department of Public Safety and Corrections shall send written notice of parole, community placement, work release placement, furlough, or escape, about a specific inmate convicted of a sex offense or a criminal offense against a victim who is a minor, to all of the following:

(1) The chief of police of the municipality in which the inmate will reside or in which placement will be made in a work release program.

(2) The sheriff of the parish in which the inmate will reside or in which placement will be made in a work release program.

B. The same notice as required in Subsection A of this Section shall be sent to the following if such notice has been requested in writing about a specific inmate convicted of a sex offense or a criminal offense against a victim who is a minor:

(1) The victim of the crime for which the inmate was convicted.

(2) Any witnesses who testified against the inmate in any court proceedings involving the offense.

(3) Any person specified in writing by the prosecuting district attorney.

C. Information regarding any victim, a relative of the victim, or witness requesting the notice, information regarding any other person specified in writing by the prosecuting district attorney to receive the notice, and the notice are confidential and shall not be available to the inmate.

D. If an inmate convicted of a sex offense or a criminal offense against a victim who is a minor escapes from a correctional facility, the Department of Public Safety and Corrections shall immediately notify, by the most reasonable and expedient means available, the chief of police of the municipality and the sheriff of the parish in which the inmate resided immediately before the inmate's arrest and conviction. If previously requested, the department shall also notify the witnesses and the victim of the crime for which the inmate was convicted. If the inmate is recaptured, the department shall send notice to the persons designated in this Subsection as soon as possible but in no event later than two working days after the department learns of such recapture.

E. If the victim or any witness is under the age of sixteen, the notice required by this Section shall be sent to the parents, tutor, or legal guardian of the child.

F. The Department of Public Safety and Corrections shall send the notices required by this Chapter to the last address provided to the department by the requesting party. The requesting party shall furnish the department with a current address.

G. Nothing in this Section shall impose any liability upon a chief of police of a municipality or sheriff of a parish for failing to request in writing a notice as provided in this Section.

H. The state shall make the electronic mail address or addresses and instant message names or names collected for the sex offender registry available to any commercial or non-profit entity who makes a request and which promotes child safety, including any of the following:

(1) Child safety organizations who attempt to deter the sexual exploitation of children.

(2) Educational institutions.

(3) Interactive computer services.

I. No provider of interactive computer services shall be liable under this Chapter or any other provision of law for any of the following:

(1) Identifying, removing, disabling, blocking or otherwise affecting a user on a good faith belief that such user's electronic mail address, instant message name, username, or other similar Internet identifier appeared in the National Sex Offender Registry or any analogous state registry.

(2) For failing to identify, block or otherwise prevent a person from registering for its service, or for failing to remove, disable or otherwise affect a registered user, whose electronic mail address, instant message name or names, or other similar Internet identifier appears in the National Sex Offender Registry or any analogous state registry.

Acts 1992, No. 388, §1, eff. June 18, 1992; Acts 2007, No. 460, §2, eff. Jan. 1, 2008; Acts 2008, No. 672, §2.



RS 15:550 - Repealed by Acts 2014, No. 2, §1.

§550. Repealed by Acts 2014, No. 2, §1.



RS 15:551 - Harboring or concealing a sexual offender, sexually violent predator, or child predator; penalties

§551. Harboring or concealing a sexual offender, sexually violent predator, or child predator; penalties

A. Harboring or concealing a sexual offender, sexually violent predator, or child predator is committed when a person knows or has reason to know that a sexual offender, sexually violent predator, or child predator convicted of a sex offense and required to register as a sex offender as provided for in Chapter 3-B of this Title has failed to comply with the registration requirements of this Chapter and with the intent of assisting the sexual offender, sexually violent predator, or child predator in eluding a state or local law enforcement agency does any of the following:

(1) Withholds information from or does not notify the law enforcement agency about a sexual offender, sexually violent predator, or child predator's noncompliance with the requirements of this Chapter.

(2) Harbors or attempts to harbor or assists another person in harboring or attempting to harbor a sexual offender, sexually violent predator, or child predator.

(3) Conceals or attempts to conceal or assists another person in concealing or attempting to conceal a sexual offender, sexually violent predator, or child predator.

(4) Provides information to the law enforcement agency regarding a sexual offender, sexually violent predator, or child predator which the person knows to be false.

B. Whoever commits the crime of harboring or concealing a sexual offender, sexually violent predator, or child predator shall be imprisoned not more than five years or fined not more than five thousand dollars, or both. At least two years of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence.

Acts 2006, No. 137, §1.



RS 15:552 - Sexual Predator Apprehension Team

§552. Sexual Predator Apprehension Team

The attorney general shall maintain a statewide Sexual Predator Apprehension Team within the Department of Justice. The Sexual Predator Apprehension Team shall be comprised of special agents, intelligence analysts, and prosecutors. The team shall focus on repeat sex offenders and perform the following activities:

(1) Coordinate with state and local investigative resources including but not limited to the Department of Public Safety and Corrections, office of probation and parole, and office of state police, sheriffs' departments, police departments, and district attorneys' offices to apprehend sexual offenders and persons required to register under R.S. 15:542 and 542.1 who violate the law or conditions of probation or parole.

(2) Give priority to proactively targeting and monitoring sex offenders required to register under R.S. 15:542 and 542.1 before the commission of additional sexual offenses who are not currently being monitored by the Department of Public Safety and Corrections, office of probation and parole, or office of state police.

(3) Offer specialized training and assistance to local law enforcement and prosecutors in the apprehension and prosecution of sexual offenders and violators of sexual offender registration requirements.

(4) Identify, monitor, arrest, and assist in the prosecution of sexual offenders who violate the terms and conditions of their probation or parole, who fail to comply with the registration and notification requirements of R.S. 15:542 and 542.1, or who commit new sexual assault offenses.

(5) Collect data to determine if the proactive law enforcement procedures adopted by the program are effective in reducing sexual assault offenses.

(6) Develop procedures for operating a multi-jurisdictional task force.

Acts 2006, No. 354, §1.



RS 15:553 - Prohibition of employment for certain sex offenders

§553. Prohibition of employment for certain sex offenders

A. It shall be unlawful for any person who is required to maintain registration pursuant to Chapter 3-B of Title 15 to operate any bus, taxicab, or limousine for hire.

B. It shall be unlawful for any person who is required to maintain registration pursuant to Chapter 3-B of Title 15 to engage in employment as a service worker who goes into a residence to provide any type of service.

C. It shall be unlawful for any person whose offense involved a minor child and who is required to maintain registration pursuant to Chapter 3-B of Title 15 to operate any carnival or amusement ride.

D. It shall be unlawful for any person who is required to maintain registration pursuant to Chapter 3-B of Title 15 to engage in employment as a door-to-door solicitor, peddler, or itinerant vendor selling any type of goods or services including magazines or periodicals or subscriptions to magazines or periodicals.

E. For the purposes of this Section, the following terms and phrases shall have the meanings ascribed to them:

(1) "Bus" means a motor vehicle with a seating capacity of six or more persons, exclusive of the operator, which is used in the transportation of passengers for hire, excluding any vehicle leased without the provision of a driver.

(2) "Carnival or amusement ride" means either of the following:

(a) A device that is intended to give amusement, excitement, pleasure, or thrills to riders whom the device carries along or around a fixed or restricted course or within a defined area.

(b) A structure that gives amusement, excitement, pleasure, or thrills to people who move around, over, or through the structure without the aid of a moving device integral to the structure.

(3) "Taxicab" means all motor vehicles for hire, carrying six passengers or less, including the driver thereof, which are subject to call from a garage, office, taxi stand, or otherwise.

F. Any person who violates the provisions of this Section shall be fined not more than ten thousand dollars and imprisoned for not less than five years nor more than ten years at hard labor. Three years shall be served without the benefit of parole, probation, or suspension of sentence.

G. The provisions of this Section shall apply only to a person ordered by the court to register as a sex offender on or after August 15, 2010.

Acts 2010, No. 973, §2, eff. July 6, 2010; Acts 2016, No. 267, §1.



RS 15:555 - Sexual Assault Task Force; creation; membership; meetings

CHAPTER 3-C. LOUISIANA SEXUAL ASSAULT TASK FORCE

§555. Sexual Assault Task Force; creation; membership; meetings

A. The Louisiana Sexual Assault Task Force is hereby created within the Department of Justice, office of the attorney general. The task force shall consist of twenty-five members as follows:

(1) The executive director of the Louisiana District Attorneys Association or his designee.

(2) The executive director of the Louisiana Foundation Against Sexual Assault or her designee.

(3) The Sexual Assault Nurse Examiner/Sexual Assault Response Team (SANE/SART) program coordinator of the Louisiana Foundation Against Sexual Assault or her designee.

(4) The executive director of the Louisiana Sheriffs Association, or his designee.

(5) The executive director of the Louisiana Association of Chiefs of Police, or his designee.

(6) The president of the Louisiana District Judges Association, or his designee.

(7) The executive director of the Louisiana Commission on Law Enforcement and the Administration of Criminal Justice, or his designee.

(8) The president of the Louisiana Coroners Association, or his designee.

(9) The director of the Louisiana State Police Crime Laboratory, or his designee.

(10) The president of the Louisiana Association of Forensic Scientists, or his designee.

(11) The president of the Louisiana Hospital Association, or her designee.

(12) The secretary of the Louisiana Department of Health, or his designee.

(13) The executive director of the Louisiana State Board of Nursing, or his designee.

(14) The executive director of the Louisiana CASA Association, or his designee.

(15) The president of the Louisiana Children's Advocacy Center, or his designee.

(16) The secretary of the Department of Children and Family Services, or his designee.

(17) The assistant secretary of child welfare of the Department of Children and Family Services, or his designee.

(18) The medical director of the Child At Risk Evaluation Center at Children's Hospital of New Orleans, or his designee.

(19) The attorney general, or his designee.

(20) A member of the Association of Criminal Defense Lawyers selected by its chief executive officer, or his designee.

(21) The superintendent of state police, or his designee.

(22) The director of the Louisiana Coalition Against Domestic Violence, or his designee.

(23) The president of the Louisiana Juvenile Judges Association, or his designee.

(24) A member of the House of Representatives appointed by the speaker of the House of Representatives, or his designee.

(25) A member of the Senate appointed by the president of the Senate, or his designee.

B. Members of the task force shall serve at the pleasure of the appointing authority. The attorney general shall serve as chairman, and his duties shall be established by the task force.

C. The task force shall fix a time and place for its regular meeting and shall meet at least once during each calendar month. Additional special or regular meetings may be held upon the call of the chairman.

D. A majority of the membership present shall constitute a quorum and shall be necessary to take action.

Acts 2011, No. 318, §1, eff. June 28, 2011; Acts 2016, No. 90, §1, eff. July 1, 2016.



RS 15:556 - Duties of the task force

§556. Duties of the task force

The task force shall examine issues relating to forensic examination of sexual assault victims and investigation of sexual assault cases, including but not limited to the following:

(1) The task force shall review and analyze all applicable state and federal laws, rules, regulations, policies, procedures, and practices pertaining to all of the following:

(a) What entities are performing and should perform forensic examinations of sexual assault victims.

(b) What entities are financially responsible and should be financially responsible for the forensic evidence collection from the victim of a sexual assault.

(c) Which entities are being billed for the forensic examinations and which entities should be billed for such examinations.

(d) What evidence is collected from the victim, how it is preserved, how it is analyzed, and what are the best practices in these areas.

(e) What standards are being followed in the investigation of sexual assault cases and what standards should be followed.

(f) What training is provided and what training should be provided to law enforcement officers and staff of the Department of Children and Family Services investigating sexual assault cases or cases of suspected sexual assault.

(g) What criteria are used and what criteria should be used in designating cases as unfounded or in reclassifying cases involving completed or attempted illegal sexual activity.

(h) The current reporting requirements and those recommended by the Department of Children and Family Services regarding the number of allegations of sexual abuse or assault reported and investigated and the number of those which are validated or not validated.

(i) Reports by teachers, ministers, and other mandatory reporters to the Department of Children and Family Services and law enforcement agencies, standards for dual investigations and whether mandatory reporters should report to both law enforcement agencies and the Department of Children and Family Services.

(2) The task force shall report its findings and recommendations to the governor, the president of the Senate, and the speaker of the House of Representatives not later than December 31, 2012.

Acts 2011, No. 318, §1, eff. June 28, 2011.



RS 15:560 - Legislative findings

CHAPTER 3-D. SEX OFFENDER ASSESSMENT PANELS

§560. Legislative findings

A. The Legislature of Louisiana has long recognized the need to protect our most innocent and defenseless citizens from sex offenders, sexually violent predators, and child predators and has enacted statutory provisions to provide one of the most extensive sex offender registration and notification laws in the United States.

B. The legislature has enacted provisions requiring lifetime registration of sexually violent predators and has legislatively created the sexually violent predator commission as the entity which would determine which offenders are sexually violent predators. However, those provisions have rarely been utilized.

C. The legislature finds that sexually violent predators and child sexual predators often pose a high risk of engaging in sex offenses and crimes against victims who are minors after being released from incarceration or commitment and that the protection of the public from sexually violent predators is of paramount governmental interest.

D. In consideration of the potentially high rate of recidivism and the harm which can be done to the most defenseless members of the public by sexually violent predators and child sexual predators, the state has a compelling interest in ensuring compliance with the provisions of law regarding sex offender registration and notification to protect the public from harm as those offenders are released from incarceration and are returned to their communities.

E. The state also has a compelling interest in using its limited resources wisely and monitoring those offenders who pose the greatest risk to the health and safety of our citizens.

F. Therefore, it is the policy of this state to facilitate the identification of those offenders who are sexually violent predators and child sexual predators and to require that those offenders register as sex offenders for life to ensure compliance with those registration and notification requirements by enactment of sex offender assessment panels to evaluate all sex offenders prior to their release from incarceration as provided for in this Chapter.

Acts 2006, No. 186, §2, eff. June 2, 2006.



RS 15:560.1 - Definitions

§560.1. Definitions

For the purposes of this Chapter:

(1) "Child sexual predator" means a person who has been convicted of a sex offense as defined in R.S. 15:541 and who is likely to engage in additional sex offenses against children, because he has a mental abnormality or condition which can be verified by a physician or psychologist, or because he has a history of committing crimes, wrongs, or acts involving sexually assaultive behavior or acts which indicate a lustful disposition toward children, as determined by the court upon receipt and review of relevant information including the recommendation by the sex offender assessment panel as provided for by this Chapter.

(2) "Court" means the judicial district court where the offender was sentenced.

(3) "Judicial determination" means a decision by the court that an offender is or continues to be a child sexual predator or a sexually violent predator as provided for by this Chapter.

(4) "Mental abnormality" means a congenital or acquired condition of a person that affects the emotional or volitional capacity of the person in a manner that predisposes that person to the commission of criminal sexual acts to a degree that makes the person a menace to the health and safety of others. Nothing in this definition is intended to supersede or apply to the definitions found in R.S. 14:10 or 14 in reference to criminal intent or insanity.

(5) "Sexually violent predator" means an offender who has been convicted of a sex offense as defined in R.S. 15:541 and who has a mental abnormality or antisocial personality disorder that makes the offender likely to engage in predatory sexually violent offenses as determined by the court upon receipt and review of relevant information including the recommendation of the sex offender assessment panel as provided for by this Chapter.

Acts 2006, No. 186, §2, eff. June 2, 2006; Acts 2009, No. 205, §1.



RS 15:560.2 - Louisiana Sex Offender Assessment Panel

§560.2. Louisiana Sex Offender Assessment Panel

A. The Louisiana Sex Offender Assessment Panel is hereby created within the Department of Public Safety and Corrections. The secretary of the Department of Public Safety and Corrections may create not more than three sex offender assessment panels for purposes of implementing the provisions of this Chapter.

B. Each panel shall consist of three members. The secretary shall select the makeup of the panel based upon the feasibility, practicability, and effectiveness of each panel as determined by the secretary and established by rules adopted pursuant to the provisions of the Administrative Procedure Act and in accordance with the following provisions:

(1) One member shall be either a psychologist licensed by the Louisiana State Board of Examiners of Psychologists or a medical psychologist licensed by the Louisiana State Board of Medical Examiners who has been engaged in the practice of clinical or counseling psychology for not less than three consecutive years who is employed by the Department of Public Safety and Corrections or the Louisiana Department of Health or a physician in the employ of the Department of Public Safety and Corrections or the Louisiana Department of Health or under contract to the Department of Public Safety and Corrections whose credentials and experience are compatible with the evaluation of the potential threat to public safety that may be posed by a sexually violent predator or a child sexual predator. If the psychologist or physician is an employee of the Louisiana Department of Health, the secretary of both departments shall consult and jointly select the member.

(2) One member shall be the secretary of the Department of Public Safety and Corrections or his designee who shall be chairman.

(3) One member shall be the warden, or in his absence the deputy warden, of the institution where the offender is incarcerated, or a probation or parole officer with a minimum of ten years experience, or a retired law enforcement officer with at least five years of experience in investigating sex offenses.

C. A majority of the members of each panel shall constitute a quorum. All official actions of the panel shall require the affirmative vote of a majority of the members of the panel.

D. Each panel shall meet at least once quarterly and upon the call of each chairman or upon the request of any two members.

E. The panels shall review, notwithstanding the provisions of R.S. 15:574.12, presentence reports, prison records, medical and psychological records, information and data gathered by the staffs of the Board of Pardons and the committee on parole, information provided by the convicted offender, the district attorney, and the assistant district attorney, and any other information obtained by the board and the committee or the Department of Public Safety and Corrections.

F. The panel shall have the duty to evaluate every sex offender and child predator who is required to register pursuant to the provisions of R.S. 15:542 and who is to be released from the custody of the Department of Public Safety and Corrections on an order of the committee on parole or the Department of Public Safety and Corrections, office of adult services, or upon expiration of his sentence to determine if he is a sexually violent predator or a child sexual predator in accordance with the provisions of R.S. 15:560.1.

G. The panel shall meet and evaluate each sex offender at least six months prior to the release date of the offender.

H. The panel shall conduct its review and, if a determination is made that the offender may be a sexually violent predator or a child sexual predator, the panel shall forward the recommendation to the sentencing court. Such recommendation shall include the factual basis upon which the recommendation is made and shall include a copy of all information available to the panel pursuant to Subsection E of this Section.

I. Upon receiving a recommendation from the panel, the court, on its own motion, shall schedule a hearing to review the recommendation that an offender is a sexually violent predator or a child sexual predator. Notice of the hearing shall be served on the offender where he is located, his attorney of record, the office of the district attorney who prosecuted the offender for the underlying offense, and the victim of the underlying offense provided that the victim is registered pursuant to the provisions of R.S. 46:1841 et seq. The notice shall inform the offender that he has the right to be present at the hearing, that he has the right to present evidence, that he has a right to counsel, and that if indigent, an attorney will be appointed to represent him. If, after a contradictory hearing, the court finds by clear and convincing evidence, that the offender is a sexually violent predator or a child sexual predator, the offender shall be ordered to comply with the provisions of R.S. 15:560.3 et seq.

J. The Department of Public Safety and Corrections shall forward all recommendations of offenders who have been determined to be a sexually violent predator or a child sexual predator prior to August 15, 2009, to the sentencing court for a judicial determination that the offender is a sexually violent predator or child sexual predator in accordance with the provisions of this Section.

Acts 2006, No. 186, §2, eff. June 2, 2006; Acts 2007, No. 126, §1; Acts 2009, No. 205, §1; Acts 2009, No. 251, §3, eff. Jan. 1, 2010; Acts 2012, No. 714, §8.



RS 15:560.3 - Effects of determination of status as a sexually violent predator or as a child sexual predator; lifetime registration; notification

§560.3. Effects of determination of status as a sexually violent predator or as a child sexual predator; lifetime registration; notification

A. Notwithstanding any other provision of law to the contrary, upon a determination by a Sex Offender Assessment Panel and the court that the offender is a sexually violent predator or a child sexual predator as provided for by this Chapter, the offender shall be supervised by the division of probation and parole, Department of Public Safety and Corrections, upon his release from incarceration for the duration of his natural life and shall:

(1) Register as a sex offender in accordance with the provisions of R.S. 15:542 et seq. and maintain such registration for the remainder of his natural life.

(2) Provide community notification in accordance with the provisions of R.S. 15:542 et seq. for the duration of his natural life.

(3) Submit to electronic monitoring pursuant to the provisions of R.S. 15:560.4 for the duration of his natural life.

(4) Report to the probation and parole officer when directed to do so.

(5) Not associate with persons known to be engaged in criminal activities or with persons known to have been convicted of a felony without written permission of his probation and parole officer.

(6) In all respects, conduct himself honorably, work diligently at a lawful occupation, and support his dependents, if any, to the best of his ability.

(7) Promptly and truthfully answer all inquiries directed to him by the probation and parole officer.

(8) Live and remain at liberty and refrain from engaging in any type of criminal conduct.

(9) Not have in his possession or control any firearms or dangerous weapons.

(10) Submit to available medical, psychiatric, or mental health examination and treatment for persons convicted of sex offenses when deemed appropriate and ordered to do so by the probation and parole officer.

(11) Defray the cost, or any portion thereof, of his supervision by making payments to the Department of Public Safety and Corrections in a sum and manner determined by the department, based on his ability to pay.

(12) Submit a residence plan for approval by the probation and parole officer.

(13) Submit himself to continued supervision, either in person or through remote monitoring, of all of the following Internet-related activities:

(a) The offender's incoming and outgoing electronic mail and other Internet-based communications.

(b) The offender's history of websites visited and the contact accessed.

(c) The periodic unannounced inspection of the contents of the offender's computer or any other computerized device or portable media device and the removal of such information, computer, computer device, or portable media device to conduct a more thorough inspection.

(14) Comply with such other specific conditions as are appropriate, stated directly, and without ambiguity so as to be understandable to a reasonable man.

B. The secretary of the Department of Public Safety and Corrections shall adopt and promulgate rules, regulations, and procedures in accordance with the Administrative Procedure Act under which the panels shall perform their duties.

C. Except as provided in R.S. 15:560.4(E), any person who willfully violates any condition ordered pursuant to the provisions of this Section shall be subject to contempt of court.

Acts 2006, No. 186, §2, eff. June 2, 2006; Acts 2009, No. 205, §1.



RS 15:560.4 - Electronic monitoring of sexually violent predators or child sexual predators

§560.4. Electronic monitoring of sexually violent predators or child sexual predators

A. Each sexual offender determined to be a sexually violent predator or a child sexual predator pursuant to the provisions of this Chapter shall be required to be electronically monitored by the division of probation and parole, Department of Public Safety and Corrections, in a fashion that provides for electronic location tracking.

B. Unless it is determined by the Department of Public Safety and Corrections, pursuant to rules adopted in accordance with the provisions of this Section, that a sexual offender is unable to pay all or any portion of such costs, each sexual offender to be electronically monitored shall pay the cost of such monitoring.

C. The costs attributable to the electronic monitoring of an offender who has been determined unable to pay shall be borne by the department if, and only to the degree that, sufficient funds are made available for such purpose whether by appropriation of state funds or from any other source. Only in the case that a sexual offender determined to be a sexually violent predator or a child sexual predator is unable to pay his own electronic monitoring costs, and there are no funds available to the department to pay for such monitoring, may the requirements of electronic monitoring be waived.

D. The Department of Public Safety and Corrections shall develop, adopt, and promulgate rules, in the manner provided in the Administrative Procedure Act, that provide for the payment of such costs. Such rules shall contain specific guidelines which shall be used to determine the ability of the offender to pay the required costs and shall establish the reasonable costs to be charged. Such rules may provide for a sliding scale of payment so that an offender who is able to pay a portion, but not all of such costs, may be required to pay such portion.

E.(1) A person who fails to comply with the requirements of electronic monitoring shall, upon first conviction, be fined not more than one thousand dollars, imprisoned at hard labor for not less than two years nor more than ten years without benefit of probation, parole, or suspension of sentence.

(2) Upon a second or subsequent conviction, the offender shall be fined three thousand dollars, imprisoned at hard labor for not less than five years nor more than twenty years without benefit of probation, parole, or suspension of sentence.

Acts 2006, No. 186, §2, eff. June 2, 2006; Acts 2009, No. 205, §1.



RS 15:560.5 - Appeal of decision

§560.5. Appeal of decision

A sex offender determined to be a sexually violent predator or a child sexual predator pursuant to the provisions of this Chapter may petition the sentencing court for a review of this determination not more than once every three years, provided that the sex offender is currently receiving treatment from a court, or a treatment provider approved by the Department of Public Safety and Corrections, and good cause for such reconsideration is shown by the sex offender. If the court grants the petition for review, the court shall refer the case to the panel for review in accordance with the provisions of R.S. 15:560.2, and a recommendation to the court for a judicial determination as to whether or not the sex offender continues to be a sexually violent predator or a child sexual predator. After receiving the recommendation of the panel, the court shall schedule a hearing and provide notice of the hearing in accordance with the provisions of R.S. 15:560.2(I). If, after a contradictory hearing, the court finds by clear and convincing evidence, that the offender is a sexually violent predator or a child sexual predator, the offender shall be ordered to comply with the provisions of R.S. 15:560.3 et seq.

Acts 2007, No. 126, §1; Acts 2009, No. 205, §1.



RS 15:560.6 - Rights of action

§560.6. Rights of action

A. Except for the review provided for in R.S. 15:560.5, it is not the intent of the legislature to create any new right, right of action, or cause of action or eliminate any right, right of action, or cause of action existing under current law. Nothing in the provisions of R.S. 15:560 through 560.6 shall create, expressly or by implication, any right, claim, or cause of action in favor of anyone in connection with the evaluation or monitoring of sex offenders.

B. Any employee who participates in the review process pursuant to this Chapter shall be immune from civil or criminal liability when he acted in good faith in a reasonable manner in accordance with generally accepted medical or other professional practices.

Acts 2007, No. 126, §1; Acts 2009, No. 205, §1.



RS 15:561 - Legislative findings

CHAPTER 3-E. SUPERVISED RELEASE OF SEX OFFENDERS

§561. Legislative findings

A. The Legislature of Louisiana has long recognized the need to protect our most innocent and defenseless citizens from sex offenders, sexually violent predators, and child predators and has enacted statutory provisions to provide some of the strictest criminal penalties for the commission of sex offenses, and one of the most extensive sex offender registration and notification provisions in the United States.

B. The legislature finds that sex offenders, sexually violent predators, and child predators often pose a high risk of engaging in sex offenses and crimes against victims who are minors even after being released from incarceration or commitment and that the protection of the public from sex offenders, sexually violent predators, and child predators is of paramount governmental interest.

C. In consideration of the potential high rate of recidivism and the harm which can be done to the most defenseless members of the public by sex offenders, sexually violent predators, and child predators, the state has a compelling interest in ensuring compliance with the provisions of law regarding sex offender registration and notification to protect the public from harm as those offenders are released from incarceration and are returned to their communities.

D. It is, therefore, the policy of this state to assist local law enforcement agencies' efforts to protect the citizens of this state by facilitating compliance with the requirements of registration and notification for sex offenders and sexually violent predators and to ensure that compliance by requiring sex offenders to be placed upon supervised release following release from incarceration.

Acts 2006, No. 242, §1.



RS 15:561.1 - Applicability

§561.1. Applicability

The provisions of this Chapter shall apply to any person convicted, on or after August 15, 2006, of a sex offense as defined in R.S. 15:541 when the victim is under the age of thirteen years.

Acts 2006, No. 242, §1.



RS 15:561.2 - Supervised release upon expiration of sentence

§561.2. Supervised release upon expiration of sentence

A. A person convicted on or after August 15, 2006, of a sex offense as defined in R.S. 15:541 when the victim is under the age of thirteen years shall be placed upon supervised release as provided for by this Chapter whenever he is released from the custody of the Department of Public Safety and Corrections upon expiration of his sentence.

B. Any person placed on supervised release pursuant to the provisions of this Section shall be on supervised release for life from the date of release from incarceration. Notwithstanding any other provision of law to the contrary, any person who was placed upon supervised release pursuant to the provisions of this Section, may petition the sentencing court for a termination of the supervision.

Acts 2006, No. 242, §1; Acts 2008, No. 672, §2; Acts 2009, No. 205, §1.



RS 15:561.3 - Supervised release; division of probation and parole

§561.3. Supervised release; division of probation and parole

A. Supervised release shall be administered by the division of probation and parole, Department of Public Safety and Corrections.

B. Supervised release officers shall be officers in the division of probation and parole, Department of Public Safety and Corrections, and shall be called supervised release officers for the purposes of this Chapter but shall have all powers and duties of parole officers as provided by law.

C. Supervised release officers shall be assigned to persons placed upon supervised release in accordance with rules adopted by the Department of Public Safety and Corrections pursuant to R.S. 15:561.6.

Acts 2006, No. 242, §1.



RS 15:561.4 - Duty to inform offender

§561.4. Duty to inform offender

A. When a person is sentenced for a conviction of a sex offense and is required to be placed upon supervised release in accordance with the provisions of this Chapter, the court shall:

(1) Inform the person that he will be placed upon supervised release for life whenever he is released from the custody of the Department of Public Safety and Corrections upon expiration of his sentence.

(2) Inform the person of the conditions of supervised release as provided for in R.S. 15:561.5.

(3) Require the person to read and sign a form stating that the fact that the defendant will be placed upon supervised release and the conditions of supervised release have been explained.

B. When a person is placed on supervised release, a Department of Public Safety and Corrections officer shall:

(1) Inform the person that he will be placed upon supervised release for life.

(2) Inform the person of the conditions of supervised release as provided for in R.S. 15:561.5.

(3) Require the person to read and sign a form stating that the fact that the offender will be placed upon supervised release and the conditions of supervised release have been explained.

Acts 2006, No. 242, §1; Acts 2009, No. 205, §1.



RS 15:561.5 - Conditions of supervised release

§561.5. Conditions of supervised release

A person placed on supervised release shall comply with the following conditions:

(1) Report immediately to the division of probation and parole office, Department of Public Safety and Corrections, which is listed on the face of the certificate of supervised release.

(2) Establish a schedule of a minimum of one meeting per month with his supervised release officer to provide the officer with his current address, electronic mail address or addresses, instant message name or names, date of birth, place of employment, and verification of compliance with all registration and notification requirements of a sex offender as required by law.

(3) Be subject to periodic visits with his supervising officers without prior notice.

(4) Abide by any curfew set by his supervising officers.

(5) Refrain from using or possessing any controlled dangerous substance or alcoholic beverage and submit, at his own expense, to screening, evaluation, and treatment for controlled dangerous substances or alcohol abuse as directed by his supervising officers.

(6) Refrain from purchasing or possessing any pornographic or sexually explicit materials. "Pornographic or sexually explicit materials" means any paper, magazine, book, newspaper, periodical, pamphlet, composition, publication, photograph, drawing, picture, poster, motion picture film, video tape, figure, phonograph record, album, cassette, wire or tape recording, compact disc, digital versatile disc, digital video disc, or any other form of visual technology or other similar tangible work or thing which is devoted to or principally consists of descriptions or depictions of illicit sex or sexual immorality, the graphic depiction of sex, including but not limited to the visual depiction of sexual activity or nudity, ultimate sexual acts, normal or perverted, actual, simulated, or animated, whether between human beings, animals, or an animal and a human being.

(7) Report to the supervised release officer when directed to do so.

(8) Not associate with persons known to be engaged in criminal activities or with persons known to have been convicted of a felony without written permission of his supervised release officer.

(9) In all respects, conduct himself honorably, work diligently at a lawful occupation, and support his dependents, if any, to the best of his ability.

(10) Promptly and truthfully answer all inquiries directed to him by the supervised release officer.

(11) Live and remain at liberty and refrain from engaging in any type of criminal conduct.

(12) Not have in his possession or control any firearms or dangerous weapons.

(13) Submit himself to available medical, psychiatric, or mental health examination and treatment for persons convicted of sex offenses when deemed appropriate and ordered to do so by the supervised release officer.

(14) Defray the cost, or any portion thereof, of his supervised release by making payments to the Department of Public Safety and Corrections in a sum and manner determined by the Department of Public Safety and Corrections, based upon his ability to pay.

(15) Submit a residence plan for approval by the supervised release officer.

(16) Submit himself or herself to continued supervision, either in person or through remote monitoring, of all of the following Internet related activities:

(a) The person's incoming and outgoing electronic mail and other Internet-based communications.

(b) The person's history of websites visited and the content accessed.

(c) The periodic unannounced inspection of the contents of the person's computer or any other computerized device or portable media device and the removal of such information, computer, computer device or portable media device to conduct a more thorough inspection.

(17) Comply with such other specific conditions as are appropriate, stated directly, and without ambiguity so as to be understandable to a reasonable man.

Acts 2006, No. 242, §1; Acts 2008, No. 256, §1; Acts 2008, No. 672, §2.



RS 15:561.6 - Adoption of rules

§561.6. Adoption of rules

A. The Department of Public Safety and Corrections shall adopt all rules necessary to implement the provisions of this Chapter.

B. All rules shall be adopted pursuant to the provisions of the Administrative Procedure Act.

Acts 2006, No. 242, §1.



RS 15:561.7 - Failure to comply with provisions of supervised release

§561.7. Failure to comply with provisions of supervised release

A. A person who fails to comply with the conditions of supervised release as provided for in R.S. 15:561.6 shall, upon first conviction, be fined not more than one thousand dollars and imprisoned with hard labor for not less than two years nor more than ten years without benefit of parole, probation, or suspension of sentence.

B. Upon second or subsequent convictions, whoever fails to comply with the conditions of supervised release as provided for in R.S. 15:561.6 shall be fined three thousand dollars and imprisoned with hard labor for not less than five years nor more than twenty years without benefit of parole, probation, or suspension of sentence.

Acts 2006, No. 242, §1.



RS 15:562 - Findings; purpose

CHAPTER 3-F. REGISTRATION OF PERSONS WHO COMMIT

OFFENSES INVOLVING ARSON

§562. Findings; purpose

The legislature finds that persons who commit offenses involving arson, even after being released from incarceration or commitment, are of paramount governmental interest. The legislature further finds that local law enforcement officers' efforts to protect their communities, conduct investigations, and quickly apprehend persons who commit offenses involving arson are impaired by the lack of information available to law enforcement agencies about persons convicted of offenses involving arson, who live within the agencies' jurisdiction, and the penal and mental health components of our justice system are largely hidden from public view and that lack of information from either may result in failure of both systems to meet this paramount concern of public safety. Release of information about persons who commit offenses involving arson to public agencies will further the governmental interests of public safety and public scrutiny of the criminal and mental health systems so long as the information released is rationally related to the furtherance of those goals. Therefore, this state's policy is to assist local law enforcement agencies' efforts to protect their communities by requiring persons who commit offenses involving arson to register with the state fire marshal and to require the exchange of relevant information about persons who commit offenses involving arson among state, local, and federal public agencies and officials.

Acts 2010, No. 796, §1.



RS 15:562.1 - Definitions

§562.1. Definitions

For the purposes of this Chapter, the following shall apply:

(1) "Conviction" means any disposition of charges adverse to the defendant, including a plea of guilty, deferred adjudication, adjudication withheld for the perpetration or attempted perpetration of or conspiracy to commit an offense involving arson. "Conviction" shall not include a decision not to prosecute, a dismissal, or an acquittal, except when the acquittal is due to a finding of not guilty by reason of insanity and the person was committed. However, a dismissal entered after a period of probation, suspension, or deferral of sentence shall be included in the definition of "conviction" for purposes of this Chapter.

(2) "Disposition" means the formal conclusion of a criminal proceeding at whatever stage it occurs in the criminal justice system.

(3) "Offense involving arson" includes the following:

(a) Aggravated arson (R.S. 14:51).

(b) Simple arson (R.S. 14:52).

(c) Simple arson of a religious building (R.S. 14:52.1).

(d) Arson with intent to defraud (R.S. 14:53).

(e) Communicating of false information of planned arson (R.S. 14:54.1).

(f) Manufacture and possession of delayed action incendiary devices (R.S. 14:54.2).

(g) Manufacture and possession of a bomb (R.S. 14:54.3).

(h) Fake explosive device (R.S. 14:54.5).

(i) Injury by arson (R.S. 14:51.1).

(4) "Residence" means a dwelling where an offender regularly resides, regardless of the number of days or nights spent there. For those offenders who lack a fixed abode or dwelling, "residence" shall include the area or place where the offender habitually lives, including but not limited to a rural area with no address or a shelter.

Acts 2010, No. 796, §1; Acts 2014, No. 140, §1.



RS 15:562.2 - Powers and duties of state fire marshal

§562.2. Powers and duties of state fire marshal

A. In addition to any other powers and duties conferred in this Chapter, the state fire marshal shall:

(1) Be responsible for the policy management and administration of the registration of persons who commit offenses involving arson to support investigations, enforcement and prevention of activities involving arson.

(2) Have the authority to enforce the provisions of this Chapter.

B. The state fire marshal may promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Chapter.

Acts 2010, No. 796, §1; Acts 2014, No. 140, §1.



RS 15:562.3 - Registration of arson offenders

§562.3. Registration of arson offenders

A. Any person over the age of seventeen residing in this state who has been convicted of an offense involving arson as defined in R.S. 15:562.1 shall be required to register with the state fire marshal.

B.(1) The offender shall register and provide all of the following information to the state fire marshal:

(a) Name and any aliases used by the offender.

(b) Physical address or addresses of residence.

(c) Two forms of proof of residence for each residential address provided, including but not limited to a driver's license, bill for utility service, and bill for telephone service. If those forms of proof of residence are not available, the offender may provide an affidavit of an adult resident living at the same address. The affidavit shall certify that the affiant understands his obligation to provide written notice pursuant to R.S. 15:562.5.

(d) The crime for which he was convicted and the date and place of such conviction, and if known by the offender, the court in which the conviction was obtained, the docket number of the case, the specific statute under which he was convicted, and the sentence imposed.

(e) A current photograph of himself.

(f) Telephone numbers, including fixed location phone and mobile phone numbers assigned to the offender or associated with any residence address of the offender.

(g) A description of every vehicle registered to or operated by the offender, including license plate number and a copy of the offender's driver's license or identification card.

(h) Social security number and date of birth.

(i) Past or current employment, membership, or association with a public safety agency or emergency service organization.

(2) Every offender required to register in accordance with this Chapter shall appear in person and provide the information required by Paragraph (1) of this Subsection to the state fire marshal or his designee within thirty business days of establishing residence in Louisiana, or if a current resident, within thirty business days after conviction or adjudication if not immediately incarcerated or taken into custody after conviction or adjudication. If incarcerated, once released from confinement, every offender shall appear in person within thirty business days to register with the state fire marshal or his designee pursuant to the provisions of this Section.

(3) Knowingly providing false information to the state fire marshal pursuant to the provisions of this Chapter shall constitute a failure to register pursuant to R.S. 15:562.5(A)(1).

Acts 2010, No. 796, §1; Acts 2014, No. 140, §1.



RS 15:562.4 - Duty of offenders to notify law enforcement of change of address, residence, or other registration information

§562.4. Duty of offenders to notify law enforcement of change of address, residence, or other registration information

A. Those persons required to register pursuant to the provisions of this Chapter shall appear in person at the fire marshal's office or his designee's office within thirty business days of establishing a new or additional physical residential address or of changes in information previously provided when any of the following occur:

(1) The offender changes his place of residence or establishes a new or additional residence.

(2) The offender has vacated his current address of registration with the intent not to return.

(3) The offender has been absent from his current address of registration for more than ninety consecutive days or an aggregate of ninety days or more per calendar year and is physically present at another address during that same time period.

(4) The offender has a change in name.

B. The notice of change of address required by this Section shall include proof of residence as required by R.S. 15:562.3(B)(1)(c).

C. Any person who commits an offense involving arson who fails to provide change of address or other information as provided in this Section shall be subject to criminal prosecution as provided in R.S. 15:562.5.

Acts 2010, No. 796, §1; Acts 2014, No. 140, §1.



RS 15:562.5 - Failure to register; penalties

§562.5. Failure to register; penalties

A. A person who fails to register, periodically renew and update registration, provide proof of residence or notification of change of address or other registration information, as required by the provisions of this Chapter, and a person who knowingly provides false information to the state fire marshal as provided in R.S. 15:562.3(B)(3), shall be fined not more than one thousand dollars, imprisoned for not more than six months, or both.

B.(1) Any person who certifies by affidavit the location of the residence of the offender shall send written notice to the state fire marshal. This notification shall be made any time the offender is absent from the residence for a period of ninety days or more, or the offender vacates the residence with the intent to establish a new residence at another location. This notification shall be sent within thirty days of the offender vacating the residence with the requisite intent.

(2) Any person who fails to provide the notice required by this Subsection shall be fined not more than five hundred dollars, imprisoned for not more than six months, or both.

Acts 2010, No. 796, §1; Acts 2014, No. 140, §1.



RS 15:562.6 - Duration of registration and notification period

§562.6. Duration of registration and notification period

A person required to register pursuant to the provisions of this Chapter shall comply with the requirement for ten years from the date of initial registration for a first offense and for the duration of the lifetime of the offender for a second or subsequent offense, unless the underlying conviction is reversed, set aside, or vacated.

Acts 2010, No. 796, §1; Acts 2014, No. 140, §1.



RS 15:565 - EXECUTION OF SENTENCE

CHAPTER 4. EXECUTION OF SENTENCE

PART I. IN GENERAL

§565. Duty of sheriff

The sheriff, as soon as any sentence to imprisonment, without hard labor, or to imprisonment without hard labor in default of the payment of fine and costs, shall have become final, shall, unless the governor shall have reprieved the person convicted, proceed forthwith to the execution of said sentence.



RS 15:566 - Pendency of appeal, payments; delivery to penitentiary

§566. Pendency of appeal, payments; delivery to penitentiary

A. The Department of Corrections shall pay the sum of eighteen dollars and twenty-five cents per day to the sheriff of each parish, or to the governing authority of those parishes in which said authority operates the parish jail, for feeding and maintaining each prisoner who has been convicted of a crime and sentenced to imprisonment at a state penitentiary, who is held in the parish jail without bail, pending an appeal. Each sheriff shall file a monthly report with the Department of Corrections and the local governing authority and shall be paid for such charges on a monthly basis by the Department of Corrections. However, in the parish of Orleans, said payment shall be to the criminal sheriff of the parish of Orleans, to be reimbursed to the city of New Orleans.

When the Department of Corrections makes payment in accordance with this Subsection, no additional compensation from the parish governing authority shall be paid for the care of such prisoners.

B. The sheriff or his duly qualified deputy, within thirty days of the date upon which sentence to imprisonment at hard labor has been imposed, shall deliver the prisoner to the state correctional institution designated by the Department of Corrections, unless:

(1) The governor shall have reprieved said prisoner; or

(2) The prisoner is retained in the parish pursuant to R.S. 15:824(B) or R.S. 15:832; or

(3) The prisoner has been admitted to post-conviction bail; or

(4) The prisoner has obtained an order of appeal and the secretary of the Department of Corrections agrees to take custody of the prisoner. In other cases in which an order of appeal is obtained, the sheriff shall deliver the prisoner to the department within fifteen days of the date upon which the highest court of the state to which the prisoner may appeal as of right has affirmed the conviction and sentence. If the prisoner has filed a timely application for rehearing, the sheriff shall deliver the prisoner within fifteen days of the date upon which the rehearing is denied. Application for writs of certiorari or review to the state supreme court shall not prevent transfer under the provisions of this Subparagraph; or

(5) The court, for good cause, stays for a specified period a transfer to the Department of Corrections pursuant to Paragraph (4) above.

C. The sheriff of the parish in which the prisoner has been convicted, or his duly qualified and regularly employed deputy, shall deliver with the prisoner all documents and statements required by Article 892 of Chapter 1 of Title 30 of the Louisiana Code of Criminal Procedure. If said documents are not tendered with the prisoner, the Department of Corrections shall refuse delivery of said prisoner.

Amended by Acts 1978, No. 569, §1, eff. July 12, 1978; Acts 1980, No. 287, §1, eff. July 1, 1982; Acts 1980, No. 776, §1, eff. July 31, 1980; Acts 1982, No. 852, §1.



RS 15:566.1 - Repealed by Acts 1966, No. 310, 5, eff. Jan. 1, 1967.

§566.1. Repealed by Acts 1966, No. 310, §5, eff. Jan. 1, 1967.



RS 15:566.2 - Commencing of sentence to state penitentiary

§566.2. Commencing of sentence to state penitentiary

Whenever a prisoner is sentenced to imprisonment in the state penitentiary, and has not been released on bail or perfected a suspensive appeal, such sentence shall be considered as commencing on the day following the day on which such prisoner is sentenced without regard to the actual date of incarceration in the state penitentiary.

Added by Acts 1954, No. 694, §1.



RS 15:567 - Conditions precedent to execution

PART II. CAPITAL CASES

§567. Conditions precedent to execution

A. Whenever the Supreme Court of Louisiana affirms a sentence of death, after review on appeal provided by Louisiana Code of Criminal Procedure Article 905.9, the court of original jurisdiction shall cause to be forwarded to the secretary of the Department of Public Safety and Corrections a certified copy of the indictment, verdict, sentence, and the judgment of the Supreme Court of Louisiana affirming the sentence of death.

B. The court of original jurisdiction shall also issue a warrant commanding the secretary to cause the execution of the person condemned as provided by law. The warrant shall specify the date upon which the person condemned shall be put to death, which date shall be not less than sixty days nor more than ninety days from the date the warrant is issued. Upon receipt of the warrant the secretary shall cause a copy of the warrant to be delivered to the person condemned. A certified copy of the warrant shall be mailed, return receipt requested, to the governor and the return receipt filed in the record.

C. If any federal or Louisiana court grants a stay of execution, or if the governor of Louisiana grants a reprieve, the trial court shall reset the execution date at not less than thirty days nor more than forty-five days from the dissolution of the stay order, or termination or expiration of the reprieve.

D. The execution of a female who has been clinically diagnosed as being pregnant shall be suspended. The trial court shall reset the execution date at not less than ninety days nor more than one hundred twenty days from the date of delivery of the baby, a miscarriage, or voluntary termination of the pregnancy.

E. The failure of the trial court to fix an execution date within the time limits of this Section shall not affect the validity of a sentence of death. In such a case, the attorney general shall bring a mandamus proceeding in any court of competent jurisdiction to have the trial court set the execution date at not less than thirty days nor more than forty-five days from the date of issuance of the mandamus order.

Amended by Acts 1956, Ex.Sess., No. 18, §1; Acts 1978, No. 758, §1; Acts 1980, No. 518, §1; Acts 1981, No. 585, §1, eff. July 20, 1981; Acts 1985, No. 178, §1, eff. July 6, 1985; Acts 1989, No. 740, §1.



RS 15:567.1 - Mental incompetence to proceed to execution

§567.1. Mental incompetence to proceed to execution

A. A person who is not competent to proceed to execution may not be executed.

B. A person is not competent to proceed to execution when a defendant presently lacks the competence to understand that he is to be executed, and the reason he is to suffer that penalty.

C. Any person sentenced to death may raise his mental incompetence to proceed to execution by filing in the sentencing court a petition verified by his affidavit, or, if represented, by that of his counsel. A person acting as the petitioner's next friend, or the secretary of the Department of Public Safety and Corrections, may also file the petition. The petition shall contain all of the following:

(1) The name of the person in custody.

(2) The name of the custodian.

(3) The docket number in which he was convicted and the date upon which he was sentenced.

(4) A statement that clearly sets forth the alleged facts in support of the assertion that the defendant is incompetent.

(5) Any affidavits, records, or other evidence supporting the above statement or a statement why such is not available.

(6) Identification of any previous proceedings in which defendant challenged his competency.

D. If, based upon the petition, the court has reasonable grounds to doubt the defendant's mental competence to proceed to execution, it shall order a competency examination of the defendant. Prior to ordering any such competency examination, the court shall appoint counsel to represent the defendant if he is not already represented.

E. Within seven days after a competency examination is ordered, the court shall appoint a competency commission to examine and report upon the mental condition of the defendant. The competency commission shall consist of at least two and not more than three members who are licensed to practice medicine in Louisiana, who have been in the actual practice of medicine for not less than three consecutive years immediately preceding the appointment, and who are qualified by training or experience in forensic evaluations. The court may appoint, in lieu of one physician, a clinical psychologist who is licensed to practice psychology in Louisiana, who has been engaged in the practice of clinical or counseling psychology for not less than three consecutive years immediately preceding the appointment, and who is qualified by training or experience in forensic evaluations. Every competency commission shall have at least one psychiatrist as a member of the commission, unless one is not reasonably available, in which case, the commission shall have at least one clinical psychologist as a member of the commission. No more than one member of the competency commission shall be the coroner or any of his deputies.

F. The members of the competency commission appointed to make the examination shall have free access to the defendant at all reasonable times. This examination shall be conducted only when the petitioner is not under the influence of any psychotropic medication. No statement made by the petitioner in the course of any evaluation by any expert provided for by this Section, whether or not the petitioner consents to the evaluation, shall be admitted into evidence against the petitioner in any criminal, state post-conviction, or federal habeas corpus proceeding. The court shall subpoena witnesses to attend the examination at the request of the district attorney, the defendant, the commission, or any member of the commission.

G. The report of the competency commission members shall address their specific findings with regard to the defendant's ability to understand that he is to be executed, and the reason he is to suffer that penalty.

H. The court order for a competency examination shall not deprive the defendant or the district attorney of the right to an independent mental examination by a physician or mental health expert of his choice, and such physician or mental health expert shall be permitted to have reasonable access to the defendant for the purposes of the examination.

I. Once the issue of mental incompetence to proceed to execution is raised by the defendant, and upon written motion of the district attorney, the defendant shall provide the state, and any members of the competency commission, within time limits set by the court, any and all medical, correctional, educational, and military records, raw data, tests, test scores, notes, behavioral observations, reports, evaluations, and any other information of any kind reviewed by any defense expert in forming the basis of his opinion.

J. If the state exercises its option to an independent examination pursuant to Subsection H of this Section, and upon written motion of the defendant, the state shall provide the defendant, and any members of the competency commission, within time limits set by the court, any and all medical, correctional, educational, and military records, raw data, tests, test scores, notes, behavioral observations, reports, evaluations, and any other information of any kind reviewed by any state expert in forming the basis of his opinion.

K. By filing a petition under this Section, the defendant waives all claims of confidentiality and evidentiary privilege to, and is deemed to have consented to the release of any and all records solely relative to the issue of the defendant's competence to proceed to execution, which may include medical, correctional, educational, and military records, raw data, tests, test scores, reports, evaluations, and other records relevant or necessary to an examination or determination of his mental condition.

L. The issue of the defendant's mental incompetence to proceed to execution shall be determined by the court in a contradictory hearing. The report of the competency commission is admissible in evidence at the hearing, and members of the competency commission may be called as witnesses by the court, the defense counsel, or the district attorney. Regardless of who calls them as witnesses, the members of the commission are subject to cross-examination by the defense counsel, by the district attorney, and by the court. Other evidence pertaining to the defendant's mental incompetence to proceed to execution may be introduced at the hearing by the defense counsel and by the district attorney. The introduction of evidence at any hearing held pursuant to this Section shall be governed by Code of Evidence Article 1101(B).

M. After considering the evidence, the district court shall determine that the petitioner is not competent to proceed to execution if it determines, by a preponderance of the evidence, that the petitioner presently lacks the competence to understand that he is to be executed and the reason he is to suffer that penalty.

N. If a defendant is found incompetent to proceed to execution, he shall be incarcerated in accordance with R.S. 15:568.

O. Any subsequent petition filed by a defendant pursuant to this Section following a previous finding of competence to proceed to execution shall comply with the requirement of Subsection C of this Section, and further shall allege specific facts which, if proven by a preponderance of the evidence, show a material change in the defendant's competence to proceed to execution.

P. State's experts may examine a defendant found incompetent to proceed to execution not more than once every ninety days following such a ruling without further orders of the court and upon written notice to the defendant, or his counsel if the defendant is represented. At any time following a finding of incompetence to proceed to execution, the state may provoke a hearing to determine the defendant's competence to proceed to execution by filing a motion with the sentencing court alleging a material change in circumstances.

Q. Any party against whom a decision is rendered pursuant to this Section may make an appropriate application for a writ of certiorari or review directly to the Louisiana Supreme Court.

Acts 2004, No. 720, §1.



RS 15:568 - Execution of death sentence; prior confinement of offender

§568. Execution of death sentence; prior confinement of offender

The secretary of the Department of Public Safety and Corrections, or a competent person selected by him, shall execute the offender in conformity with the death warrant issued in the case. Until the time of his execution, the Department of Public Safety and Corrections shall incarcerate the offender in a manner affording maximum protection to the general public, the employees of the department, and the security of the institution.

Amended by Acts 1956, Ex.Sess., No. 18, §1; Acts 1974, No. 199, §1; Acts 2012, No. 172, §1.



RS 15:569 - Place for execution of death sentence; manner of execution

§569. Place for execution of death sentence; manner of execution

A. Every sentence of death executed in this state prior to September 15, 1991, shall be by electrocution, that is, causing to pass through the body of the person convicted a current of electricity of sufficient intensity to cause death, and the application and continuance of such current through the body of the person convicted until such person is dead. Every sentence of death imposed in this state shall be executed at the Louisiana State Penitentiary at Angola. Every execution shall be made in a room entirely cut off from view of all except those permitted by law to be in said room.

B. Every sentence of death executed on or after September 15, 1991, shall be by lethal injection; that is, by the intravenous injection of a substance or substances in a lethal quantity into the body of a person convicted until such person is dead. Every sentence of death imposed in this state shall be executed at the Louisiana State Penitentiary at Angola. Every execution shall be made in a room entirely cut off from view of all except those permitted by law to be in said room.

C. No licensed health care professional shall be compelled to administer a lethal injection.

D. The provisions of the Administrative Procedure Act, R.S. 49:950, et seq., shall not apply to the procedures and policies concerning the process for implementing a sentence of death.

Amended by Acts 1956, No. 143, Acts 1956, Ex.Sess., No. 18, §1; Acts 1990, No. 717, §1; Acts 1991, No. 159, §1; Acts 2010, No. 889, §1.



RS 15:569.1 - Hours for execution of death sentence

§569.1. Hours for execution of death sentence

Every sentence of death imposed in this state shall be executed between the hours of 6:00 p.m. and 9:00 p.m. upon the date set for the execution by the court of original jurisdiction.

Added by Acts 1952, No. 160, §1. Amended by Acts 1980, No. 518, §1; Acts 1999, No. 1149, §1; Acts 2002, 1st Ex. Sess., No. 145, §1.



RS 15:570 - Execution; officials and witnesses; minors excluded; time of execution; notice to victim's relatives

§570. Execution; officials and witnesses; minors excluded; time of execution; notice to victim's relatives

A. Every execution of the death sentence shall take place in the presence of:

(1) The warden of the Louisiana State Penitentiary at Angola, or a competent person selected by him.

(2) The coroner of the parish of West Feliciana, or his deputy.

(3) A physician summoned by the warden of the Louisiana State Penitentiary at Angola.

(4) A competent person selected by the warden of the Louisiana State Penitentiary to administer the lethal injection.

(5) A priest or minister of the gospel, if the convict so requests it.

(6) Not less than five nor more than seven other witnesses.

B. No person under the age of eighteen years shall be allowed within the execution room during the time of execution.

C. Any person requested to be present at an execution pursuant to the provisions of this Section, whether or not the person is employed by the Department of Public Safety and Corrections, shall not be required to attend an execution. Refusal to attend an execution shall not be used in any disciplinary action or negative job performance citation against any person who refuses to attend or does not attend an execution.

D. Notwithstanding any other provision of law to the contrary, every execution of the death sentence shall take place between the hours of 6:00 p.m. and 9:00 p.m.

E.(1) The secretary of the Department of Public Safety and Corrections shall, at least ten days prior to the execution, either give written notice or verbal notice, followed by written notice placed in the United States mail within five days thereafter, of the date and time of execution to the victim's parents, or guardian, spouse, and any adult children who have indicated to the secretary that they desire such notice by registering with the Crime Victims Services Bureau of the Department of Public Safety and Corrections. The secretary, in such notice, shall give the named parties the option of attending the execution.

(2) The victim's parents or guardian, spouse, and any adult children who desire to attend the execution shall, within three days of their receipt of the secretary's notification, notify, either verbally or in writing, the secretary's office of their intention to attend. The number of victim relationship witnesses may be limited to two. If more than two of the aforementioned parties desire to attend the execution, then the secretary is authorized to select, from the interested parties, the two victim relationship witnesses who will be authorized to attend. In the case of multiple victim's families, the secretary shall determine the number of witnesses, subject to the availability of appropriate physical space.

(3) In no event shall failure to give notice to the victim's parents, or guardian, spouse, or any adult children have any effect as to execution of sentence.

F. Only the identities of those persons named in Paragraphs (A)(1), (2), (5), and (6), and Subsection E of this Section shall be made public.

G. The identity of any persons other than the persons specified in Subsection F of this Section who participate or perform ancillary functions in an execution of the death sentence, either directly or indirectly, shall remain strictly confidential and the identities of those persons and information about those persons which could lead to the determination of the identities of those persons shall not be subject to public disclosure in any manner. Any information contained in records that could identify any person other than the persons specified in Subsection F of this Section shall remain confidential, shall not be subject to disclosure, and shall not be admissible as evidence nor discoverable in any proceeding before any court, tribunal, board, agency, or person.

H. If a person who participates or performs ancillary functions in an execution is licensed by a board, the licensing board shall not suspend or revoke the license of such person, or take any disciplinary or other adverse action against the person, as a result of participation in the execution.

Amended by Acts 1956, Ex.Sess., No. 18, §1; Acts 1972, No. 768, §6; Acts 1990, No. 717, §1; Acts 1997, No. 1260, §1; Acts 1999, No. 1149, §1; Acts 2002, 1st Ex. Sess., No. 145, §1; Acts 2003, No. 283, §1; Acts 2006, No. 31, §1; Acts 2010, No. 343, §1; Acts 2012, No. 172, §1; Acts 2014, No. 112, §1.



RS 15:571 - Proces verbal of execution; attesting and filing

§571. Proces verbal of execution; attesting and filing

When the sentence shall have been executed, the warden of the Louisiana State Penitentiary at Angola, or his deputy performing the execution, shall make a proces verbal of said execution immediately thereafter, which proces verbal shall recite the manner and date of said execution and shall be attested by said warden, or his deputy, and by all of the witnesses, and said proces verbal, when so signed, shall be filed with the clerk of court of the parish in which the sentence shall have been imposed.

Amended by Acts 1956, Ex.Sess., No. 18, §1.



RS 15:571.1 - Repealed by Acts 1966, No. 310, 5, eff. Jan. 1, 1967.

PART III. OTHER CASES (REPEALED)

§571.1. §§571.1, 571.2 Repealed by Acts 1966, No. 310, §5, eff. Jan. 1, 1967.



RS 15:571.3 - Diminution of sentence for good behavior

PART IV. DIMINUTION AND COMMUTATION

OF SENTENCE FOR GOOD BEHAVIOR

§571.3. Diminution of sentence for good behavior

A.(1) Every prisoner in a parish prison convicted of an offense and sentenced to imprisonment without hard labor, except a prisoner convicted a second time of a crime of violence as defined by R.S. 14:2(B), may earn a diminution of sentence, to be known as "good time", by good behavior and performance of work or self-improvement activities, or both. The amount of diminution of sentence allowed under this Paragraph shall be at the rate of thirty days for every thirty days in actual custody, except for a prisoner convicted a first time of a crime of violence, as defined in R.S. 14:2(B), who shall earn diminution of sentence at the rate of three days for every seventeen days in actual custody held on the imposed sentence, including, in either case, time spent in custody with good behavior prior to sentencing for the particular sentence imposed as authorized by Code of Criminal Procedure Article 880.

(2) The sheriff of the parish in which the conviction was had shall have the sole authority to determine when good time has been earned in accordance with the sheriff's regulations and the provisions of this Section.

(3) In the event that the prisoner is confined in a parish or multiparish correctional facility not operated by the sheriff, the superintendent of the correctional facility shall have the sole power to determine when good time has been earned or when diminution of sentence may be allowed in accordance with the provisions of this Section.

B.(1)(a) Unless otherwise prohibited, every inmate in the custody of the department who has been convicted of a felony, except an inmate convicted a second time of a crime of violence as defined by R.S. 14:2(B), and sentenced to imprisonment for a stated number of years or months, may earn, in lieu of incentive wages, a diminution of sentence by good behavior and performance of work or self-improvement activities, or both, to be known as "good time". Those inmates serving life sentences will be credited with good time earned which will be applied toward diminution of their sentences at such time as the life sentences might be commuted to a specific number of years. The secretary shall establish regulations for awarding and recording of good time and shall determine when good time has been earned toward diminution of sentence. The amount of diminution of sentence allowed under the provisions of this Section shall be at the rate of one and one half-day for every one day in actual custody served on the imposed sentence, including time spent in custody with good behavior prior to sentencing for the particular sentence imposed as authorized by the provisions of Code of Criminal Procedure Article 880.

(b) The provisions of Subparagraph (a) of this Paragraph shall be applicable to persons convicted of offenses on or after January 1, 1992 and who are not serving a sentence for the following offenses:

(i) A sex offense as defined in R.S. 15:541.

(ii) A crime of violence as defined in R.S. 14:2(B).

(iii) Any offense which would constitute a crime of violence as defined in R.S. 14:2(B) or a sex offense as defined in R.S. 15:541, regardless of the date of conviction.

(2) An inmate convicted a first time of a crime of violence as defined in R.S. 14:2(B), shall earn diminution of sentence at a rate of three days for every seventeen days in actual custody held on the imposed sentence, including time spent in custody with good behavior prior to sentencing for the particular sentence imposed as authorized by Code of Criminal Procedure Article 880.

(3) A person shall not be eligible for diminution of sentence for good behavior if he has been convicted of or pled guilty to, or where adjudication has been deferred or withheld for, a violation of any one of the following offenses:

(a) Rape (R.S. 14:41).

(b) Aggravated or first degree rape (R.S. 14:42).

(c) Forcible or second degree rape (R.S. 14:42.1).

(d) Simple or third degree rape (R.S. 14:43).

(e) Sexual battery (R.S. 14:43.1).

(f) Second degree sexual battery (R.S. 14:43.2).

(g) Oral sexual battery (R.S. 14:43.3).

(h) Intentional exposure to AIDS virus (R.S. 14:43.5).

(i), (j) Repealed by Acts 2014, No. 602, §7, eff. June 12, 2014.

(k) Felony carnal knowledge of a juvenile (R.S. 14:80).

(l) Indecent behavior with juveniles (R.S. 14:81).

(m) Pornography involving juvenile (R.S. 14:81.1).

(n) Molestation of a juvenile or a person with a physical or mental disability (R.S. 14:81.2).

(o) Computer-aided solicitation of a minor (R.S. 14:81.3).

(p) Crime against nature (R.S. 14:89).

(q) Aggravated crime against nature (R.S. 14:89.1).

(r) Sexual battery of persons with infirmities (R.S. 14:93.5).

(4) Diminution of sentence shall not be allowed an inmate in the custody of the Department of Public Safety and Corrections if the inmate has been convicted one or more times under the laws of this state, any other state, or the federal government of any one or more of the following crimes or attempts to commit any of the following crimes:

(a) Felony carnal knowledge of a juvenile.

(b) Indecent behavior with juveniles.

(c) Molestation of a juvenile or a person with a physical or mental disability.

(d) Crime against nature as defined by R.S. 14:89(A)(2).

(e) Aggravated crime against nature as defined by R.S. 14:89.1(A)(2).

C. Diminution of sentence shall not be allowed an inmate in the custody of the Department of Public Safety and Corrections if any of the following apply:

(1) The inmate has been sentenced as an habitual offender under the Habitual Offender Law as set forth in R.S. 15:529.1.

(2) The trial court, in its discretion, prohibits the earning of such diminution of sentence for any person convicted of a violation of R.S. 14:40.2.

D. Diminution of sentence shall not be allowed an inmate in the custody of the Department of Public Safety and Corrections if the instant offense is a second offense crime of violence as defined by R.S. 14:2(B).

E. Notwithstanding any other provision of law to the contrary, any offender in the custody of the Department of Public Safety and Corrections who has been sentenced as an habitual offender pursuant to the provisions of R.S. 15:529.1 may earn additional good time for participation in certified treatment and rehabilitation programs as provided for in R.S. 15:828(B), unless the offender was convicted of a sex offense as defined by R.S. 15:541 or a crime of violence as defined by R.S. 14:2(B).

Amended by Acts 1991, No. 138, §1, eff. Jan. 1, 1992; Acts 1992, No. 1011, §1; Acts 1994, 3rd Ex. Sess., No. 110, §1; Acts 1994, 3rd Ex. Sess., No. 149, §1; Acts 1994, 3rd Ex. Sess., No. 150, §1; Acts 1995, No. 946, §3; Acts 1995, No. 1099, §1, eff. Jan. 1, 1997; Acts 1997, No. 832, §1; Acts 1999, No. 223, §1; Acts 1999, No. 963, §2; Acts 2001, No. 809, §1, eff. June 26, 2001; Acts 2003, No. 636, §1; Acts 2006, No. 174, §1; Acts 2006, No. 220, §1; Acts 2006, No. 572, §1; Acts 2008, No. 30, §1; Acts 2010, No. 649, §1, eff. Oct. 15, 2010; Acts 2011, No. 67, §3; Acts 2011, No. 186, §2; Acts 2012, No. 110, §1; Acts 2012, No. 181, §1; Acts 2014, No. 602, §§5, 7, eff. June 12, 2014; Acts 2014, No. 811, §7, eff. June 23, 2014; Acts 2015, No. 184, §2.

NOTE: See Acts 2012, No. 110, §2, relative to applicability.



RS 15:571.4 - Forfeiture of diminution of sentence

§571.4. Forfeiture of diminution of sentence

A. Determination shall be made by the secretary as to whether good time or credits toward the reduction of the projected good time parole supervision date has been earned by inmates in the department's custody. Good time, or credits toward the reduction of the projected good time parole supervision date, which has been earned by inmates in the custody of the Department of Public Safety and Corrections, hereinafter referred to as the "department", shall not be forfeited except as provided in Subsection D of this Section.

B.(1) An inmate who is sentenced to the custody of the Department of Public Safety and Corrections and who commits a simple or aggravated escape, as defined in R.S. 14:110, from any correctional facility, work-release facility or from the lawful custody of any law enforcement officer or officer of the department, or, in the case of an inmate serving a sentence and participating in a work-release program authorized by law, fails to report to or return from his planned employment or other activity under the program, may forfeit all good time and credits toward the reduction of the projected good time parole supervision date earned on that portion of his sentence served prior to his escape.

(2) An inmate who has been returned to the custody of the department because of a violation of the terms of parole granted by the committee on parole shall forfeit all good time earned or credits toward the reduction of the projected good time parole supervision date on that portion of the sentence served prior to the granting of parole.

(3) An inmate who is sentenced to the custody of the department and who commits a battery on an employee of the Department of Public Safety and Corrections or any police officer as defined in R.S. 14:34.2 may forfeit good time earned or credits toward the reduction of the projected good time parole supervision date on that portion of the sentence served prior to committing the battery of such person, up to a maximum of one hundred eighty days.

(4) In all other cases, forfeiture of good time or credits toward the reduction of the projected good time parole supervision date may include up to a maximum of one hundred eighty days.

C. The secretary may promulgate rules and regulations regarding the restoration of previously forfeited good time for disciplinary violations or credits toward the reduction of the projected good time parole supervision date. In order to be eligible for restoration of good time or credits toward the reduction of the projected good time parole supervision date which has been previously forfeited, the inmate shall not have been found guilty of any major rule violation for a consecutive twenty-four month period and shall not have been found guilty of a minor rule violation for a consecutive six-month period. Restoration of previously forfeited good time or credits toward the reduction of the projected good time parole supervision date shall not exceed five hundred forty days.

D. The department shall adopt rules to govern the imposition of the forfeiture of good time or credits toward the reduction of the projected good time parole supervision date for the causes enumerated in Subsection B of this Section and the restoration of good time or credits toward the reduction of the projected good time parole supervision date under the conditions enumerated in Subsection C of this Section. The rules shall be adopted in accordance with the Administrative Procedure Act. The rules shall provide that an inmate has the right to a hearing on any charges which are punishable by the forfeiture of good time or credits toward the reduction of the projected good time parole supervision date and that the inmate may waive that right. The rules shall be consistent with and shall implement the provisions of the constitutional, statutory, and jurisprudential requirements which govern the forfeiture of good time or credits toward the reduction of the projected good time parole supervision date.

Amended by Acts 1991, No. 138, §1, eff. Jan. 1, 1992; Acts 1992, No. 689, §1; Acts 1992, No. 1011, §1; Acts 1993, No. 78, §1; Acts 1993, No. 854, §1; Acts 1995, No. 980, §1; Acts 1997, No. 820, §1; Acts 2000, 1st Ex. Sess., No. 68, §1; Acts 2004, No. 43, §1; Acts 2009, No. 17, §1; Acts 2011, No. 186, §3; Acts 2012, No. 714, §8; Acts 2014, No. 87, §1.



RS 15:571.5 - Supervision upon release after diminution of sentence for good behavior; conditions of release; revocation

§571.5. Supervision upon release after diminution of sentence for good behavior; conditions of release; revocation

A. When a prisoner committed to the Department of Public Safety and Corrections is released because of diminution of sentence pursuant to this Part, he shall be released as if released on parole.

B.(1) Before any prisoner is released on parole upon diminution of sentence, he shall be issued a certificate of parole that enumerates the conditions of parole. These conditions shall be explained to the prisoner and the prisoner shall agree in writing to such conditions prior to his release on parole.

(2) The person released because of diminution of sentence pursuant to this Part shall be supervised in the same manner and to the same extent as if he were released on parole. The supervision shall be for the remainder of the original full term of sentence. If a person released because of diminution of sentence pursuant to this Part violates a condition imposed by the parole committee, the committee shall proceed in the same manner as it would to revoke parole to determine if the release upon diminution of sentence should be revoked.

C. If such person's parole is revoked by the parole committee for violation of the terms of parole, the person shall be recommitted to the department for the remainder of the original full term, subject to credit for time served for good behavior while on parole.

Added by Acts 1981, No. 762, §1, eff. July 1, 1982; Acts 1991, No. 138, §1, eff. Jan. 1, 1992; Acts 1992, No. 690, §1; Acts 1992, No. 962, §2; Acts 2010, No. 792, §1; Acts 2011, No. 186, §3; Acts 2012, No. 714, §8.

{{NOTE: SEE ACTS 1991, NO. 138, §4, FOR SPECIAL EFFECTIVE DATE PROVISION.}}



RS 15:571.6 - Repealed by Acts 2011, No. 186, §4.

§571.6. Repealed by Acts 2011, No. 186, §4.



RS 15:571.7 - Supervision upon release from parish prison after diminution of sentence for good behavior; conditions of release; revocation

§571.7. Supervision upon release from parish prison after diminution of sentence for good behavior; conditions of release; revocation

A. When a prisoner who has been sentenced to a parish prison in Orleans Parish is released because of diminution of sentence pursuant to this Part, he shall be released as if released on parole.

B. A prisoner released in accordance with Subsection A herein shall be supervised by the sheriff, the keeper of the parish prison if not the sheriff, or, in Orleans Parish, the criminal sheriff of Orleans Parish. Such supervision shall be for the remainder of the original full term of the prisoner's sentence and shall be performed in the same manner and to the same extent as supervision of a prisoner committed to the Department of Public Safety and Corrections who is released on parole.

C. The supervisor may make rules for the conduct of a prisoner while he is on release and may also require, either at the time of release or at any time while on release, that the prisoner conform to any of the following conditions:

(1) Residence in a community rehabilitation center.

(2) Restitution to a victim of the crime for which release is being sought, if such victim has suffered a direct pecuniary loss as a result of the crime. The supervisor shall take into account the prisoner's ability to pay and shall not revoke release based upon this condition unless the prisoner has willfully failed to comply.

(3) Community service work, as determined by the supervisor.

(4) Payment into a victim compensation fund, if such fund is established, in a manner and amount specified by law.

(5) Obtaining gainful employment.

(6) Continuing education or vocational training.

(7) Participation in a substance abuse treatment facility program or other counselling program.

(8) Any other condition which may presently be applied under R.S. 15:574.4(H) and (L) to a prisoner committed to the Department of Public Safety and Corrections who is released on parole.

D. A prisoner released in accordance with this Section shall be subject to having the release revoked for violation of the release conditions. The supervisor shall establish rules and regulations governing the revocation of release.

E. Upon revocation of release, the prisoner shall be recommitted to the parish prison and shall serve the remaining full term of his sentence.

Added by Acts 1982, No. 574, §1. Acts 1989, No. 194, §2; Acts 1991, No. 289, §7; Acts 2011, 1st Ex. Sess., No. 18, §1.



RS 15:571.8 - Repealed by Acts 2011, No. 186, §4.

§571.8. Repealed by Acts 2011, No. 186, §4.



RS 15:571.9 - Repealed by Acts 1991, No. 138, 3.

§571.9. Repealed by Acts 1991, No. 138, §3.



RS 15:571.10 - Repealed by Acts 1991, No. 138, 3.

§571.10. Repealed by Acts 1991, No. 138, §3.



RS 15:571.11 - Dispositions of fines and forfeitures

§571.11. Dispositions of fines and forfeitures

A.(1)(a) All fines and forfeitures, except for forfeitures of criminal bail bonds imposed by district courts and district attorneys, conviction fees in criminal cases, and prosecutions for violations of state law or parish ordinances, upon collection by the sheriff or executive officer of the court, shall be paid into the treasury of the parish in which the court is situated and deposited in a special "Criminal Court Fund" account, which, on motion by the district attorney and approval order of the district judge, may be used or paid out in defraying the expenses of the criminal courts of the parish as provided in Children's Code Articles 419 and 421 and R.S. 16:6, in defraying the expenses of those courts in recording and transcribing of testimony, statements, charges, and other proceedings in the trial of indigent persons charged with the commission of felonies, in defraying their expenses in the preparation of records in appeals in such cases, for all expenses and fees of the petit jury and grand jury, for witness fees, for attendance fees of the sheriff and clerk of court, for costs and expenses of a parish law library, and for other expenses related to the judges of the criminal courts and the office of the district attorney. In the Second Judicial District, the criminal court fund shall be used to defray the expenses of the criminal court system. In the Thirty-Ninth Judicial District, the criminal court fund shall be used to defray the expenses of the criminal court system.

(b) The sheriffs throughout the state, the parish of Orleans excepted, shall retain twelve percent of the amount of fines collected to go into the sheriff's general fund in each parish and an additional twelve percent of the amount of fines collected shall be transmitted to the district attorney of the judicial district or be used by the district attorney in defraying such expenses of his office as in his discretion may be necessary.

(c) After compliance with this Section, the remainder of the fines collected for violations of parking restrictions established pursuant to R.S. 40:1742 and for false certification of mobility impairment by a physician as provided by R.S. 47:463.4(G)(4) shall be forwarded in accordance with the provisions of R.S. 46:2583(A).

(d) Notwithstanding any other provision of law to the contrary, the additional penalty collected for safety belt violations occurring in Orleans Parish shall be deposited into the indigent defender fund in accordance with R.S. 32:295.1(G)(2).

(2) All fines and forfeitures, except for forfeitures of criminal bail bonds imposed by district courts and collected by the sheriff or executive officer of the court for violations of municipal ordinances shall be disbursed as follows, except in the case of violations of any of the provisions of Title 32 of the Louisiana Revised Statutes of 1950, wherein such proceeds shall be distributed in accordance with Subparagraph (A)(1)(a) of this Section:

(a) Twelve percent thereof shall be remitted to the office of the district attorney.

(b) Twelve percent shall be remitted to the sheriff's general fund.

(c) The remainder shall be transmitted to the municipality for deposit in its treasury.

(3) In addition to all the fines and forfeitures authorized under the provisions of this Subsection, in all criminal cases, including traffic violations, in the Thirty-First Judicial District Court an additional fee of not more than five dollars shall be imposed on every defendant who is convicted after trial or plea of guilty, which fee shall be deposited into the "Criminal Court Fund" to be used solely to defray the expenses of the criminal court system of the parish.

(4) Notwithstanding any provision of law to the contrary, twenty-five dollars from all fines collected pursuant to R.S. 32:300.5, 300.6, 300.7, and 300.8 shall be distributed to the indigent defender fund of the judicial district in which the citation was issued.

B. Notwithstanding the provisions of R.S. 16:6 and the other provisions of this Section, a district judge of the state of Louisiana, except in the parishes of Calcasieu and Cameron, shall have the right to order the sheriff of the parish wherein his principal office is domiciled, to pay, on the voucher of that district judge alone, without the concurrence of the other judges of his district, and without motion of the district attorney, a salary for a secretary for that district judge's office, which amount shall be paid by the sheriff prior to depositing the fines and forfeitures into the treasury of the parish.

C.(1) One-half of any surplus remaining in the special account or fund on December thirty-first of each year shall be transferred to the parish general fund. No money shall be paid out of the special account except upon the order or warrant of the district judge and district attorney as above provided.

(2) Notwithstanding any other provision of the law to the contrary, the Criminal Court Fund for the Sixteenth Judicial District shall be operated as a single fund, and one-half of any surplus remaining in the single special account or fund on December thirty-first of each year shall be transferred to the general funds of the parishes of the district in the same proportion as the revenues in the fund were produced from the parishes.

(3) Notwithstanding any other provision of law to the contrary, the Criminal Court Fund accounts for the Second Judicial District shall be operated as a single account or fund. One-half of any surplus remaining in the single account or fund on December thirty-first of each year shall be transferred to the general funds of the parishes of the district in the same proportion as the revenues in the single account or fund were produced from the parishes.

(4)(a) Notwithstanding any other provision of law to the contrary, the criminal court fund for the Fifth Judicial District shall be operated as a single fund. Except as provided in this Paragraph, one-half of any surplus remaining in the single fund on December thirty-first of each year shall be transferred to the general fund of the parishes of the district in the same proportion as the revenues in the fund were produced from the parishes.

(b) Upon motion of the district attorney, with the concurrence of the chief judge of the Fifth Judicial District, a certain amount of the surplus monies remaining in the single fund on December thirty-first of each year shall be deposited into a special excessive costs account for the Fifth Judicial District. The total amount of monies deposited into the special excessive costs account, in any calendar year, shall not exceed fifty thousand dollars.

(c) No money shall be paid out of the special excessive costs account except upon the order or warrant of the chief judge and district attorney of the Fifth Judicial District. Monies in the account shall only be used to defray excessive costs incurred in first degree murder cases or very serious felony trials wherein venue has been changed.

(5) Notwithstanding any other provision of law to the contrary, the Criminal Court Fund for the Twenty-First Judicial District shall be operated as a single account or fund, commencing on January 1, 2004. One-half of any surplus remaining in the single account or fund on December thirty-first of each year thereafter shall be transferred to the general funds of the parishes of the district in the same proportion as the revenues in the fund were produced from the parishes.

D. All fines and forfeitures, including forfeitures of criminal bail bonds, imposed in criminal cases and prosecutions by the courts of Orleans Parish and any payments ordered as a condition of probation under Code of Criminal Procedure Article 895.1(B)(2) shall, upon collection, be paid to the criminal sheriff of Orleans Parish who shall deposit same in a special account, and shall thereafter be divided equally between the district attorney of Orleans Parish and the criminal district court of Orleans Parish in two special accounts, one account to be administered by the judges of the criminal district court of Orleans Parish, and the other account to be administered by the district attorney of Orleans Parish to be used in defraying the expenses of the criminal courts of the parish, extraditions, and such other expenses pertaining to the operation of the criminal court of Orleans Parish and the office of the district attorney of Orleans Parish. Disbursements from the account to the criminal district court and district attorney shall be made on an equal basis. Said accounts shall be annually audited by the director of finance of the city of New Orleans.

E. Notwithstanding any provision herein contained to the contrary, the fines and forfeitures, except for forfeitures of criminal bail bonds, collected by the district courts of the parishes of Iberia and Vermilion as a result of a conviction for a violation of R.S. 14:98 occurring within the territorial limits of a municipality shall be remitted to the city treasury of the municipality in accordance with the provisions of R.S. 13:1894.1.

F. Notwithstanding any other provision of law to the contrary, the governing authority of Grant Parish is hereby authorized to pay all or part of the expenses of the offices of judge; but not the salary of the judge, and district attorney for the Thirty-fifth Judicial District, and all or part of the salaries of the employees of those offices, including assistant district attorneys, from the Criminal Court Fund of the Thirty-fifth Judicial District.

G. Notwithstanding any other provision of the law to the contrary, the governing authorities of the parishes of Iberia, St. Martin, and St. Mary are hereby authorized to pay all or part of the salaries of those persons employed as law clerks by the Sixteenth Judicial District out of the Criminal Court Fund of the Sixteenth Judicial District. Those persons employed as law clerks shall be employed to perform general duties as such and shall not be limited to those duties connected with criminal cases.

H. Notwithstanding any other provision of law to the contrary, the governing authority of Red River Parish is hereby authorized to pay all or part of the expenses of the office of judge, but not the salary of the judge, and the expenses of office of district attorney for the judicial district in which Red River Parish is located, and also all or part of the salaries of the employees of those offices, including assistant district attorneys, from the Criminal Court Fund of the judicial district in which Red River Parish is located.

I. Notwithstanding any other provision of law to the contrary, the governing authorities of the parishes of Acadia, Lafayette, and Vermilion are hereby authorized to pay all or part of the salaries of those persons employed as law clerks by the Fifteenth Judicial District out of the Criminal Court Fund of the Fifteenth Judicial District. Those persons employed as law clerks shall be employed to perform general duties as such and shall not be limited to those duties connected with criminal cases.

J. In addition to the authority heretofore granted and authorized by any other provision, the Criminal Court Fund of the Seventeenth Judicial District, parish of Lafourche, may be used to pay for the office expenses, operating expenses, equipment costs, and salaries of juvenile officers, employees of the offices of the district judges, district attorney, indigent defender, and juvenile officers of the Seventeenth Judicial District, parish of Lafourche. The fund shall not be used to pay the salaries of the district judges. The fund may be used to pay the salaries of law clerks for the judicial district and to provide for transportation and the cost of maintaining and operating the transportation for the grand jury and petit juries of the judicial district. The fund may also be used to provide for planning, maintenance, and operating expenses for the juvenile justice facility for the parish of Lafourche.

K.(1) Notwithstanding any other provision of law to the contrary, the Ninth Judicial District Court and the office of the district attorney for the Ninth Judicial District shall cause to be prepared a comprehensive budget presenting their financial plan for expenditure of monies deposited to the Criminal Court Fund for the Ninth Judicial District for the ensuing fiscal year. Such proposed budget shall be completed and submitted by the court and district attorney to the governing authority of Rapides Parish, hereinafter referred to as the governing authority, no later than thirty-five days prior to the beginning of each fiscal year.

(2) No later than fifteen days prior to the beginning of each fiscal year, the governing authority shall cause a notice to be published in the official journal of Rapides Parish stating that the proposed budget of the court and district attorney is available for public inspection at the office of the governing authority. The notice shall also state that a public hearing on the proposed budget shall be held, with the date, time, and place of the hearing specified in the notice. At least one public hearing shall be conducted on the proposal.

(3) The governing authority of the parish shall monitor the expenditures from the budget on a quarterly basis during the year.

L. All judgments of bond forfeiture rendered after August 1, 2016, resulting from the posting of a bond in a criminal proceeding in the state of Louisiana upon collection by the prosecuting attorney for the jurisdiction in which the bond was posted shall be paid to the prosecuting attorney who shall, as attorney of record in the proceeding, distribute the funds as follows:

(1) District courts. (a) In all judicial district courts of the state of Louisiana, except in the parishes of Orleans, Iberia, and St. Martin, where the district attorney collects on a judgment of bond forfeiture, the proceeds shall be distributed as follows:

(i) Thirty percent of all funds collected by the district attorney shall be paid to the general operating account of the district attorney for the parish where the bond was posted.

(ii) Twenty-five percent of all funds collected by the district attorney shall be paid to the criminal court fund of the parish where the bond was posted.

(iii) Twenty-five percent of all funds collected by the district attorney shall be paid to the operating fund of the sheriff of the parish where the bond was posted.

(iv) Twenty percent of all funds collected by the district attorney shall be paid to the Indigent Defenders Program for the parish where the bond was posted.

(b) In the district court for the parish of St. Martin, where the district attorney collects on a judgment of bond forfeiture, the proceeds shall be distributed as follows:

(i) Twenty-seven percent of all funds collected by the district attorney shall be paid to the general operating account of the district attorney for the parish where the bond was posted.

(ii) Twenty-two and one half percent of all funds collected by the district attorney shall be paid to the criminal court fund of the parish where the bond was posted.

(iii) Twenty-two and one-half percent of all funds collected by the district attorney shall be paid to the operating fund of the sheriff of the parish where the bond was posted.

(iv) Eighteen percent of all funds collected by the district attorney shall be paid to the Indigent Defenders Program for the parish where the bond was posted.

(v) Ten percent of all funds collected by the district attorney shall be paid to the clerk of court of the parish where the bond was posted.

(c) In the district court for the parish of Iberia, where the district attorney collects on a judgment of bond forfeiture, the proceeds shall be distributed as follows:

(i) Twenty-seven percent of all funds collected by the district attorney shall be paid to the general operating account of the district attorney for the parish where the bond was posted.

(ii) Twenty-two and one-half percent of all funds collected by the district attorney shall be paid to the criminal court fund of the parish where the bond was posted.

(iii) Twenty percent of all funds collected by the district attorney shall be paid to the operating fund of the sheriff of the parish where the bond was posted.

(iv) Eighteen percent of all funds collected by the district attorney shall be paid to the Indigent Defenders Program for the parish where the bond was posted.

(v) Twelve and one-half percent of all funds collected by the district attorney shall be paid to the clerk of court of the parish where the bond was posted.

(d) In cases of violation of the provisions of Title 32 of the Louisiana Revised Statutes of 1950, the proceeds shall be distributed in accordance with Paragraph (A)(1) of this Section.

(2) Parish courts. (a) In all parish courts throughout the state of Louisiana, where the prosecuting attorney collects on a judgment of bond forfeiture, the proceeds shall be deposited into the parish general fund.

(b) In cases of violation of the provisions of Title 32 of the Louisiana Revised Statutes of 1950, the proceeds shall be distributed in accordance with Paragraph (A)(1) of this Section.

(3) City and municipal courts. In all city and municipal courts throughout the state of Louisiana, except in municipal and traffic courts in the city of New Orleans, where the prosecuting attorney collects on a judgment of bond forfeiture, the proceeds shall be distributed as follows:

(a) Twenty-five percent of all funds collected by the prosecuting attorney shall be paid to the general operating account of the prosecuting attorney for the political subdivision where the bond was posted.

(b) Twenty-five percent of all funds collected by the prosecuting attorney shall be paid to the judicial court fund of the court issuing the judgment of bond forfeiture.

(c) Twenty-five percent of all funds collected by the prosecuting attorney shall be paid to the law enforcement agency of the political subdivision responsible for executing orders of the court where the judgment was rendered.

(d) Twenty-five percent of all funds collected by the prosecuting attorney shall be paid to the Indigent Defenders Program of the court where the judgment was rendered. In the event the political subdivision does not have an Indigent Defenders Program, the funds shall be paid to the Indigent Defenders Program of the parish in which the bond was posted.

(4) Municipal and traffic courts for the city of New Orleans. Where the prosecuting attorney for municipal and traffic courts for the city of New Orleans collects on a judgment of bond forfeiture the proceeds shall be distributed in accordance with city ordinance.

M. In all cases where the attorney general collects on judgments of bond forfeiture, fifty percent of the funds collected shall be turned over to the attorney general for deposit in his operating account, and the remaining fifty percent of the funds collected shall be distributed as follows:

(1) Ten percent of all funds collected by the attorney general shall be paid to the court fund of the parish where the bond was posted, as determined by the local rules of court.

(2) Ten percent of all funds collected by the attorney general shall be paid to the operating fund of the sheriff of the parish where the bond was posted.

(3) Thirty percent of all funds collected by the attorney general shall be paid to the Indigent Defenders Program for the parish where the bond was posted.

N.(1) In the Twenty-Fourth Judicial District Court, the judges en banc of the court may provide that various operational funds related to the proper administration or function of the court be deposited in one or more accounts in the parish treasury to be managed and administered by the parish treasurer in accordance with an annual budget submitted by the judges and approved by the parish governing authority. Notwithstanding any other provision of law to the contrary, the fines and forfeitures comprising the Criminal Court Fund, except as provided in Paragraph (A)(2) and Subsection L of this Section, shall be operated as part of the court's annual budget in the parish treasury.

(2) Notwithstanding any general or specific law to the contrary, in appeals by an indigent in felony criminal cases in the Twenty-Fourth Judicial District Court, the court reporter shall transcribe the testimony after the order of appeal is granted. Upon completion of the transcription, the court reporter shall file the transcript with the clerk of court, together with a statement of the fees due in connection therewith, which shall be paid in accordance with general or specific laws applicable to the Twenty-Fourth Judicial District Court.

O. Sheriffs and executive officers of any court in the state may accept payment for all fines, forfeitures, penalties, and costs by means of credit card, electronic fund transfer, money order, bank check, teller's check, cashier's check, traveler's check, electronic fund transfer terminal, electronic financial terminal, automated banking device, or similar device or terminal. Any sheriff or executive officer of the court who accepts payments by credit card shall collect a fee for processing the payments in an amount that is reasonably related to the expense incurred in processing the payment by credit card as provided by this Subsection, not to exceed five percent of the amount of taxes and any penalties or interest being paid. The fee shall be in addition to the amount of fines, forfeitures, penalties, or costs imposed.

Acts 1986, No. 956, §1; Acts 1986, No. 201, §1; Acts 1986, No. 241, §1; Acts 1987, No. 563, §1; Acts 1992, No. 488, §1; Acts 1993, No. 834, §4, eff. June 22, 1993; Acts 1994, 3rd Ex. Sess., No. 52, §3, eff. Sept. 1, 1994; Acts 1994, 3rd Ex. Sess., No. 81, §1, eff. July 7, 1994; Acts 1995, No. 573, §4; Acts 1999, No. 1307, §1, eff. July 12, 1999; Acts 2003, No. 612, §1; Acts 2006, No. 310, §1; Acts 2006, No. 689, §1; Acts 2007, No. 228, §1; Acts 2008, No. 220, §6, eff. June 14, 2008; Acts 2012, No. 413, §1; Acts 2014, No. 455, §2; Acts 2016, No. 233, §2; Acts 2016, No. 272, §1; Acts 2016, No. 472, §1, eff. June 13, 2016.



RS 15:571.12 - Louisiana Society for the Prevention of Cruelty to Children to receive fines

§571.12. Louisiana Society for the Prevention of Cruelty to Children to receive fines

All fines, penalties, and forfeitures incurred and appearance bonds forfeited in prosecutions instituted or conducted by the Louisiana Society for the Prevention of Cruelty to Children shall be turned over to the Society.

The Society shall have a right of action to recover all fines, penalties, and forfeitures, and forfeited appearance bonds in its own name in the civil courts of this state when they are not collected in the court in which incurred or the existing laws do not provide for their collection.



RS 15:571.13 - Supervised release of parish prisoners; rules of conduct; revocation

§571.13. Supervised release of parish prisoners; rules of conduct; revocation

A. When a prisoner who has been sentenced to a parish prison is released pursuant to this Part, he may be released as if on parole.

B. A prisoner released in accordance with Subsection A herein shall be supervised by the sheriff, the keeper of the parish prison if not the sheriff, or, in Orleans Parish, the criminal sheriff of Orleans Parish. Such supervision shall be for the remainder of the original full term of the prisoner's sentence and shall be performed in the same manner and to the same extent as supervision of a prisoner committed to the Department of Public Safety and Corrections who is released on parole.

C. The supervisor may make rules for the conduct of a prisoner while he is on release and may also require, either at the time of release or at any time while on release, that the prisoner conform to the following conditions:

(1) Residence in a community rehabilitation or work release center.

(2) Restitution to a victim of the crime for which release is being sought, if such victim has suffered a direct pecuniary loss as a result of the crime.

(3) Community service work, as determined by the supervisor.

(4) Payment into a victim compensation or service fund.

(5) Obtaining gainful employment.

(6) Continuing education or vocational training.

(7) Participation in a substance abuse treatment facility program or other counselling program.

(8) Defraying the cost, or any portion thereof, of his supervision by making payments to the supervisor in a sum and manner to be determined by the supervisor, based on his ability to pay.

(9) Any other condition which may be applied under R.S. 15:574.4(H) to a prisoner committed to the Department of Public Safety and Corrections who is released on parole.

D. A prisoner released in accordance with this Section shall be subject to having the release revoked for violation of the release conditions. The supervisor shall establish rules and regulations governing the revocation of release.

E. Upon revocation of release, the prisoner shall be recommitted to the parish prison in order to serve the full term of his sentence.

Acts 1985, No. 712, §1.



RS 15:571.14 - Repealed by Acts 1991, No. 138, 3.

§571.14. Repealed by Acts 1991, No. 138, §3.



RS 15:571.15 - Venue

PART V. VENUE FOR ACTIONS CONTESTING COMPUTATION

OF SENTENCE, DISCHARGE, PAROLE, GOOD TIME DATES

§571.15. Venue

Venue in any action in which an individual committed to the Department of Public Safety and Corrections contests the computation of his sentence or sentences, discharge, good time dates, or any action concerning parole shall be in the parish of East Baton Rouge. Venue in a suit contesting the actions of the committee on parole shall be controlled by this Part and R.S. 15:574.2 and 574.11 and not by the Code of Criminal Procedure, Title XXXI-A, Post Conviction Relief, or Title IX, Habeas Corpus, regardless of the captioned pleadings stating the contrary.

Added by Acts 1979, No. 720, §2, eff. July 20, 1979; Acts 1990, No. 670, §1; Acts 2012, No. 714, §8.



RS 15:571.20 - Repealed by Acts 2001, No. 609, 1.

PART VI. PROBATION AND PAROLE MANAGEMENT

§571.20. Repealed by Acts 2001, No. 609, §1.



RS 15:571.21 - Deposit of fees and assessments

§571.21. Deposit of fees and assessments

A. All probation supervision fees received by the department pursuant to Code of Criminal Procedure Article 895.1(C) shall be deposited immediately upon receipt into the state treasury.

B. For all monetary assessments imposed as a condition of probation or parole except supervision fees, the division of probation and parole shall assess a collection fee of ten percent of the funds due, which shall be added to the total amount of funds due. The ten percent collection fee shall be appropriated to the Department of Public Safety and Corrections to be reinvested in additional resources for the division of probation and parole.

C. In addition to the provisions set forth in R.S. 47:299.21, the secretary of the department is authorized to enter into contracts with private collection contractors to collect past due fees owed to the department by offenders, regardless of whether the offenders are currently on active supervision. Nothing in this Subsection shall prohibit the department from utilizing its own personnel to collect fees that are past due.

Acts 1985, No. 383, §1, eff. July 10, 1985; Acts 1986, No. 183, §1; Acts 1987, No. 335, §1; Acts 1992, No. 984, §5; Acts 2012, No. 11, §1.



RS 15:571.22 - Limitation of liability; release of information

§571.22. Limitation of liability; release of information

Any probation and parole officer or specialist who releases or uses information contained in the case files of criminal offenders under his supervision, after first obtaining written consent of the district manager having jurisdiction over the offender, for the purpose of protecting the public shall be immune from civil or criminal liability that may otherwise be incurred or imposed. The immunity provided by this Section shall only apply when the officer or specialist acts in good faith and shall not extend to any such person who releases or uses information which is known to be false or releases or uses information with reckless disregard for its truth.

Acts 1997, No. 1437, §1.



RS 15:571.31 - Alternatives to traditional imprisonment; findings; purposes

PART VII. INCARCERATION ALTERNATIVES

§571.31. Alternatives to traditional imprisonment; findings; purposes

A. The legislature finds that the safety and welfare of the people of this state; the interests of the criminal justice community in prisoner security, humane and just conditions for prisoners, reduced recidivism, and rehabilitation of criminal offenders; and the need for more efficient and effective use of limited state resources may all be well served by the use of nontraditional approaches to the incarceration of prisoners.

B. In view of Subsection A of this Section, it is the purpose of this Part to assure that a practical examination of the use of such nontraditional approaches is undertaken by the Department of Public Safety and Corrections and considered by the legislature and the governor.

Acts 1990, No. 553, §1.



RS 15:571.32 - Repealed by Acts 2014, No. 2, §1.

§571.32. Repealed by Acts 2014, No. 2, §1.



RS 15:571.33 - Extension or alteration of pilot; approval of the budget committee; statewide implementation

§571.33. Extension or alteration of pilot; approval of the budget committee; statewide implementation

The pilot project undertaken as required in this Part may be varied, extended, or dissolved prior to evaluation only if approved by the Joint Legislative Committee on the Budget and the governor.

Acts 1990, No. 553, §1.



RS 15:571.34 - Alternative to traditional imprisonment; prisoners who are elderly or infirm

§571.34. Alternative to traditional imprisonment; prisoners who are elderly or infirm

A. Not later than October 1, 1997, contingent upon legislative appropriation, the Department of Public Safety and Corrections shall implement a pilot project using an alternative mode of incarceration to traditional imprisonment involving electronic monitoring for executing the sentences of certain offenders who are elderly or infirm as determined by the department. The project shall provide for active electronic monitoring of the prisoner.

B.(1) The pilot project undertaken pursuant to this Section shall be implemented in not less than three areas of the state. Each area shall be unique from the others regarding its location and the size of its population.

(2) The pilot project undertaken pursuant to this Section shall include the use of electronic monitoring devices.

C.(1) The pilot project undertaken pursuant to this Section shall be evaluated with regard to security, beneficial and detrimental effects on the prisoner, projected probable effects on deterrence, cost, labor intensiveness, and other relevant measures of effectiveness. Such evaluation shall provide the required information on a project basis as well as in comparison with traditional imprisonment.

(2) All evaluations shall be presented to the Joint Legislative Committee on the Budget, the House Committee on Administration of Criminal Justice, and the Senate Committee on the Judiciary, Section C, as well as to the governor. The first such evaluation shall be reported not later than thirty days prior to the first day of the 1998 Regular Session of the Legislature.

Acts 1997, No. 1180, §1, eff. July 14, 1997; Acts 2014, No. 811, §7, eff. June 23, 2014.



RS 15:571.35 - §571.35. Repealed by Acts 2014, No. 2, §1.

§571.35. Repealed by Acts 2014, No. 2, §1.



RS 15:571.35.1 - Pilot program; Lafourche Parish Pretrial Home Incarceration Program; electronic monitoring

§571.35.1. Pilot program; Lafourche Parish Pretrial Home Incarceration Program; electronic monitoring

A. Not later than January 1, 2011, the Lafourche Parish Sheriff's Office may implement a pilot program using, as an alternative mode of incarceration to traditional imprisonment, active electronic monitoring of offenders who are eligible under the provisions of this Section. This pilot program shall be referred to as the Lafourche Parish Pretrial Home Incarceration Program.

B. A defendant may be eligible for participation in the pilot program under the following conditions:

(1) No defendant who has been charged with a crime of violence as defined in R.S. 14:2(B), or with a sex offense as defined in R.S. 15:541, shall be eligible for the pilot program established under the provisions of this Section.

(2) A determination is made by the Lafourche Parish Sheriff's Office that the defendant is particularly likely to respond affirmatively to participation in the pilot program.

(3) The Lafourche Parish Sheriff's Office has interviewed the defendant and has made a risk assessment determination that the defendant is eligible for participation in the pilot program. The Lafourche Parish Sheriff's Office shall forward the risk assessment to the court for use as the court may deem proper.

C.(1) The Lafourche Parish Sheriff's Office shall develop, adopt, and implement rules and regulations for the development, implementation, and administration of the pilot program.

(2) Such rules and regulations shall include but not be limited to the following:

(a) A defendant in the program shall be supervised and shall be subject to all of the conditions required for participation. The conditions of the pilot program may include any condition reasonably related to the pilot program, including curfew, home visitations by persons designated by the sheriff, and limitations of the defendant's activities outside of the home.

(b) The program shall include the use of electronic monitoring devices.

(c) A defendant may be required to obtain employment and may be required to pay a reasonable supervision fee to the supervising agency to defray the cost of his supervision and the cost of the required electronic monitoring.

(d) A defendant shall be given notice of the conditions imposed in writing, and he shall be required to agree in writing to the conditions.

(e) Notwithstanding the provisions of Code of Criminal Procedure Article 880, the defendant may receive credit for time served while participating in the pilot program only with the approval of the sentencing court.

D.(1) No defendant shall be admitted to the pilot program prior to court approval of the defendant's participation in the pilot program.

(2) Notwithstanding any other provision of law to the contrary, the court, at any time on its own motion, may prohibit or terminate a defendant's initial or continued participation in the pilot program.

E.(1) The sheriff shall be entitled to collect from the parish governing authority and apply to the funding of the pilot program a sum not less than the per diem fee authorized by R.S. 13:5535(1). In lieu of the per diem, the sheriff may establish a fee which is agreed upon by the parish governing authority and the sheriff. In no event shall those funds be considered surplus funds.

(2) In the case of indigent persons who may be eligible to participate in the pilot program, the sheriff shall establish rules and regulations addressing participation by indigent defendants.

(3) The sheriff may apply for funding and grants from any and all sources he may deem appropriate to develop, design, implement, administer, and evaluate the pilot program.

(4) The sheriff may engage in cooperative endeavor agreements with other government agencies or departments and with any nonprofit organization whose mission is compatible with the goals and objectives of the pilot program.

F. The sheriff may terminate the participation of any defendant in the pilot program who fails to comply with the terms of participation in the program and require the physical return of any defendant terminated from participation in the program to parish jail or such other facility as the sheriff may deem appropriate for the purpose of continuing his pretrial detention.

G. With respect to any defendant in the pilot program, neither the sheriff nor the parish shall be responsible for any medical costs or the provision of medical care, transportation costs or the provision of transportation, housing costs or the provision of housing, food costs or the provision of food, or clothing costs or the provision of clothing to the defendant.

H. Neither the sheriff of Lafourche Parish, nor his deputies and employees, nor the governing authority of Lafourche Parish or its elected or appointed officials, deputies, or employees, nor any party engaged in a cooperative endeavor agreement with the pilot program shall have any liability for the acts of any defendant who is admitted to participation during the time the defendant is participating in the pilot program.

I.(1) The pilot program established pursuant to the provisions of this Section shall be evaluated with regard to security, beneficial and detrimental effects on the prisoner, projected probable effects on deterrence, cost, labor intensiveness, and other relevant measures of effectiveness. Such evaluation shall provide the required information on a project basis as well as in comparison with traditional imprisonment.

(2) A report of the evaluation of the program shall be presented to the Joint Legislative Committee on the Budget, the Senate Committee on Judiciary B, and the House Committee on the Administration of Criminal Justice not later than thirty days prior to the first day of the 2012 Regular Session of the Legislature of Louisiana.

(3) Unless otherwise terminated by appropriate legislative action, the pilot program shall begin a termination process not later than sixty days after the date in which a newly constructed correctional facility in Lafourche Parish is opened and occupied. After that date, no new participants shall be admitted to the program. Those participants in the program prior to that date shall be allowed to continue participation, except as otherwise provided for by this Section, and the program shall be phased out and fully terminated when the number of participants declines to zero.

Acts 2010, No. 821, §1; Acts 2012, No. 71, §1.



RS 15:571.36 - Electronic monitoring equipment

§571.36. Electronic monitoring equipment

The Department of Public Safety and Corrections shall develop written policies and procedures governing the availability, storage, and use of electronic monitoring equipment, which shall include all of the following:

(1) Secure storage, making equipment inaccessible to a monitored individual.

(2) Visual inspection of equipment worn by the monitored individual to determine its condition not less than once per month.

(3) A master listing and inventory.

(4) Availability of at least one complete backup unit for every twenty-five units in use.

(5) Responses to system malfunctions.

(6) Restricted password access to authorized staff of base station hardware.

(7) Maintenance and cleaning of equipment.

Acts 2010, No. 416, §1.



RS 15:571.41 - Purpose

PART VIII. JOB INTERVENTION PROGRAMS

§571.41. Purpose

It is the purpose of this Part to authorize each judicial district to facilitate the creation of job intervention programs in the various district courts of this state to do the following:

(1) To reduce criminal recidivism.

(2) To increase the personal responsibility and accountability of first-time offenders to their families and to society through gainful employment.

(3) To instill in first-time offenders a belief in their own value and potential through the development of job readiness skills.

(4) To promote effective interaction and use of resources among criminal justice personnel and community employers.

(5) To reduce the overcrowding of prisons.

Acts 2003, No. 803, §1, eff. July 1, 2003.



RS 15:571.42 - Definitions

§571.42. Definitions

For the purposes of this Part:

(1) "Conditions of probation" means the specification of formal terms and conditions which a defendant shall fulfill in order to have the charges against him dismissed in accordance with the provisions of Code of Criminal Procedure Article 894.

(2) "Job intervention program" means a supervised employment program of probation established by rule in a judicial district pursuant to this Part.

(3) "Probation" means referral of a defendant who has entered a plea of guilty in a misdemeanor or noncapital felony case to a supervised probation program as provided in Code of Criminal Procedure Article 894.

(4) "Probationer" means a person who has been accepted into a job intervention program.

Acts 2003, No. 803, §1, eff. July 1, 2003.



RS 15:571.43 - Job intervention programs

§571.43. Job intervention programs

A. Each judicial district court by rule may establish a job intervention program to be administered by the presiding judge or judges thereof or by an employee designated by the court.

B. Participation in such programs shall be subject to the following provisions, and to the provisions of R.S. 15:571.44:

(1) The district attorney may propose to the court that an individual defendant be screened for eligibility as a participant in the job intervention program if both of the following criteria are satisfied:

(a) The defendant is a first-time offender charged with a non-violent offense as provided by R.S. 15:571.44(F) for which the court may suspend the imposition or execution of the sentence, when suspension is allowed under the law, and place the defendant on probation under the supervision of the division of probation and parole.

(b) It is in the best interest of the community and in the interest of justice to place the defendant in an employment program as opposed to incarceration or other sanctions.

(2) Upon receipt of the proposal provided for in Paragraph (1) of this Subsection, the court shall advise the defendant that the defendant may be eligible for enrollment in a court-authorized job intervention program.

Acts 2003, No. 803, §1, eff. July 1, 2003.



RS 15:571.44 - Stipulations; advice by court

§571.44. Stipulations; advice by court

A. In offering a defendant the opportunity to request entry into the job intervention program, the court shall advise the defendant of the following:

(1) If the defendant is accepted into the job intervention program, then the defendant shall waive the right to a trial. The defendant shall enter a plea of guilty to the charge, with the stipulation that sentencing be deferred or that sentence be imposed, but suspended, and the defendant be placed on supervised probation under the usual conditions of probation and under specified conditions of probation related to the completion of the job intervention program ordered by the court.

(2) If the defendant makes a request to enter the program and is accepted, the defendant shall be placed in the supervised court-ordered program for a period of not less than twelve months.

(3) The court may impose any conditions reasonably related to the reform of the defendant.

(4)(a) If the defendant completes the job intervention program, and successfully completes all other requirements of his court-ordered probation, the conviction may be set aside and the prosecution dismissed in accordance with the provisions of Code of Criminal Procedure Article 894. If the defendant was sentenced at the time of the entry of the plea of guilty, the successful completion of the job intervention program and the other requirements of probation will result in his discharge from supervision.

(b) If the defendant does not successfully complete the program, the judge may revoke the probation and impose sentence, or the judge may revoke the probation and order the defendant to serve the sentence previously imposed and suspended, or the court may impose any sanction provided by Code of Criminal Procedure Article 900, and extend probation and order that the defendant continue the program for an additional period, or both.

B. The defendant has the right to be represented by counsel at any court hearing relating to the job intervention program. The defendant shall be represented by counsel during the negotiations to determine eligibility to participate in such program, and shall be represented by counsel at the time of the execution of the probation agreement, and at any hearing to revoke the defendant's probation and discharge him from the program, unless the court finds and the record shows that the defendant has knowingly and intelligently waived his right to counsel.

C. The defendant shall agree to participation in the job intervention program.

D. The court shall inform the defendant that the program employer or district attorney may request that the defendant provide the following information to the court:

(1) Information regarding prior criminal charges.

(2) Education, work experience, and training.

(3) Family history, including residence in the community.

(4) Medical and mental history, including any psychiatric or psychological treatment or counseling.

(5) Any other information reasonably related to the success of the program.

E. The judge and district attorney shall consider the following factors in determining whether a job intervention program of probation would be in the interests of justice and of benefit to the defendant and the community:

(1) The nature of the crime charged and the circumstances surrounding the crime.

(2) Any special characteristics or circumstances of the defendant.

(3) Whether the defendant is a first-time offender.

(4) Whether there is a probability that the defendant will cooperate with and benefit from probation through job intervention.

(5) Whether the program is appropriate to meet the needs of the defendant.

(6) The impact of the defendant's probation upon the community.

(7) Recommendations, if any, of the involved law enforcement agency.

(8) Recommendations, if any, of the victim.

(9) Provisions for and the likelihood of obtaining restitution from the defendant over the course of his probation.

(10) Any mitigating circumstances.

(11) Any other circumstances reasonably related to the individual defendant's case.

F. In order to be eligible for the job intervention program, the defendant shall satisfy each of the following criteria:

(1) The crime charged is not a crime of violence as defined in R.S. 14:2(B), a crime of domestic abuse as defined in the R.S. 46:2132(3), a crime of simple burglary of an inhabited dwelling as defined in R.S. 14:62.2, a crime of aggravated kidnapping of a child as defined in R.S. 14:44.2, or a crime of operating a vehicle while intoxicated as defined by R.S. 14:98 and R.S. 14:98.1 that resulted in death.

(2) Other criminal proceedings alleging commission of a crime of violence as defined in R.S. 14:2(B) cannot be pending against the defendant.

(3) Has pled guilty to the charge.

G.(1) The judge shall make the final determination of eligibility. If, based on the recommendations of the district attorney and the defense counsel, the judge determines that the defendant should be enrolled in the job intervention program, the court shall accept the defendant's guilty plea and suspend or defer the imposition of sentence and place the defendant on probation under the terms and conditions of the job intervention program. The court also may impose sentence and suspend the execution thereof, placing the defendant on probation under the terms and conditions of such program.

(2) If the judge determines that the defendant is not eligible to participate, the judge shall state for the record the reasons for that determination.

Acts 2003, No. 803, §1, eff. July 1, 2003.



RS 15:571.45 - Probation agreement

§571.45 Probation agreement

A. A defendant who has requested entry into the job intervention program and been determined to be eligible shall sign a probation agreement stating the terms and conditions of his program. The terms of each probation agreement shall be decided by the judge.

B. A probation agreement entered into pursuant to this Section shall include the following:

(1) The terms of the agreement, which shall provide that if the court determines the defendant has fulfilled the obligations of the agreement, then the criminal charges shall be dismissed and the prosecution set aside in accordance with the provisions of Code of Criminal Procedure Article 894, or, if the defendant has been sentenced following the plea of guilty, the discharge of the defendant from continued supervision.

(2) A waiver by the defendant of the right to trial by jury under the laws and constitution of Louisiana and the United States.

(3) The defendant's full name and the defendant's full name at the time the charge was filed, if different.

(4) The defendant's sex and date of birth.

(5) The crime charged.

(6) The date the charge was filed.

(7) The court in which the agreement was filed.

(8) A stipulation of the defendant and the district attorney of facts upon which the charge was based.

(9) A requirement for payment of a probation supervision fee.

(10) A requirement for payment of restitution to the victim, if applicable.

(11) A copy of any plea agreement.

Acts 2003, No. 803, §1, eff. July 1, 2003.



RS 15:571.46 - Probation

§571.46. Probation

A. The imposition or execution of sentence shall be postponed during the time defendant is participating in the job intervention program. As long as the probationer follows the conditions of his agreement, he or she shall remain on probation.

B. At the conclusion of the period of probation, the district attorney, on advice of the person providing the probationer's employment and the probation officer, may recommend that the district court take one of the following courses of action:

(1) That the probationer's probation be revoked and the probationer be sentenced because the probationer has not successfully completed the program and has violated one or more conditions of probation; or, if already sentenced, that the probation be revoked and the probationer be remanded to the appropriate custodian to serve that sentence.

(2) That the probationer's conviction be set aside and the prosecution dismissed because the probationer has successfully completed all the conditions of the probation agreement.

C. The district attorney shall make the final determination on whether to request revocation or dismissal.

D. If a probationer violates any of the conditions of his probation or appears to be performing unsatisfactorily in the assigned program, or if it appears that the probationer is not benefiting from employment, the employer, probation officer, or the district attorney may move the court for a hearing to determine if the probationer should remain in the program or whether the probation should be revoked and the probationer removed from the program and sentenced or ordered to serve any sentence previously imposed. If at the hearing the moving party can show sufficient proof that the probationer has violated any of the conditions of his probation, the probationer may be removed from the program or his probation agreement may be altered appropriately.

E. If the court finds that the probationer has violated a condition of the probation agreement and that the probationer should be removed from the probation program, then the court may revoke the probation and sentence the defendant in accordance with his or her guilty plea or, if the defendant has been sentenced and the sentence suspended, order the defendant to begin serving the sentence.

F. If a defendant who has been admitted to the probation program fails to complete the program and is thereafter sentenced to jail time for the offense, he shall be entitled to credit for the time served in any correctional facility in connection with the charge before the court.

G. At any time and for any appropriate reason, the probationer, his probation officer, the district attorney, or his employer may petition the court to reconsider, suspend, or modify its order for employment concerning that probationer.

H. The burden of proof at any hearings at which the probation may be revoked shall be the burden of proof required to revoke probation as otherwise provided by law.

Acts 2003, No. 803, §1, eff. July 1, 2003.



RS 15:571.47 - Employer participation; report

§571.47. Employer participation; report

An employer participating in the job intervention program shall report the following changes or conditions to the district attorney at any periodic reporting period specified by the court:

(1) The probationer fails to comply with program rules and expectations.

(2) The probationer refuses to engage constructively in the employment program.

(3) The probationer terminates his or her participation in the program.

Acts 2003, No. 803, §1, eff. July 1, 2003.



RS 15:571.48 - Successful completion: effects

§571.48. Successful completion: effects

Upon successful completion of the job intervention program and its terms and conditions, the judge, after receiving a recommendation from the district attorney, may vacate the judgment of conviction and dismiss the criminal proceedings against the probationer or may discharge the defendant from probation in accordance with the provisions of Code of Criminal Procedure Article 894.

Acts 2003, No. 803, §1, eff. July 1, 2003.



RS 15:571.49 - Discharge and dismissal; effects

§571.49. Discharge and dismissal; effects

A. Discharge and dismissal under this Part, as provided in Code of Criminal Procedure Article 894, shall have the same effect as acquittal, except that the conviction may provide the basis for subsequent prosecution of the party as a multiple offender and shall be considered as an offense for the purposes of any other law or laws relating to cumulation of offenses. Dismissal under this Part shall occur only once with respect to any person. Nothing herein shall be construed as a basis for the destruction of records of the arrest and prosecution of the person.

B. Nothing contained in this Part shall confer a right or an expectation of a right to participate in a job intervention program for any defendant.

Acts 2003, No. 803, §1, eff. July 1, 2003.



RS 15:571.50 - Written guidelines

§571.50. Written guidelines

A. Each judicial district that establishes a job intervention program shall adopt written policies and guidelines for the implementation of a probation program in accordance with this Part.

B. The policies and guidelines shall include provisions concerning the following:

(1) How to qualify the defendant.

(2) How to advise the defendant of the program if the court has reason to believe the defendant may benefit from participation in the program.

(3) The criteria to be used to select employers for participation in such intervention programs to be approved and ordered by the court, which shall include but shall not be limited to all of the following:

(a) A requirement that the employer register for the program with the district court with jurisdiction where the employer is located.

(b) Agreement by the employer to such terms as set forth by the district court as a condition for participation.

(c) A written statement from the employer that no worker will be displaced by this program.

Acts 2003, No. 803, §1, eff. July 1, 2003.



RS 15:571.51 - Evaluation of program effectiveness

§571.51. Evaluation of program effectiveness

Each judicial district shall evaluate the job intervention program effectiveness in writing. These evaluations shall be compiled annually and transmitted to the judicial administrator of the Supreme Court of Louisiana.

Acts 2003, No. 803, §1, eff. July 1, 2003.



RS 15:571.52 - Record of participation

§571.52. Record of participation

A record of the fact that an individual has participated in a job intervention program shall be sent to the office of the attorney general and shall be made available upon request to any district attorney for the purpose of determining if an individual has previously participated in such a program.

Acts 2003, No. 803, §1, eff. July 1, 2003.



RS 15:571.61 - Post-Release Facilities pilot program; legislative findings; establishment; rules promulgation; reporting

PART IX. POST-RELEASE FACILITIES

§571.61. Post-Release Facilities pilot program; legislative findings; establishment; rules promulgation; reporting

A. The legislature of Louisiana recognizes that almost all criminal offenders ultimately return to the community and that traditional institutional prisons fail to reform or rehabilitate, operating instead to increase the risk of continued criminal acts following release. It is therefore the intent of the legislature that the state of Louisiana shall, as a matter of policy, emphasize the utilization of nongovernmental organizations in the successful reintegration of formerly incarcerated persons into the community. The state of Louisiana shall strive to develop and implement a comprehensive program to provide necessary closed custodial confinement of frequent, dangerous offenders, but which will additionally establish, through nongovernmental organizations, programs to ensure the disciplined preparation of offenders for their responsible roles in the open community.

B.(1) In order to implement its policies and programs, the state of Louisiana, through the Department of Public Safety and Corrections, shall develop and maintain support for nongovernmental organizations to operate post-release facilities that shall include both residential and nonresidential facilities designed to facilitate the reintegration of the offender into the community.

(2) These facilities and nongovernmental organizations shall utilize the supporting resources of probation and parole services, the cooperation of personnel in the fields of welfare, health, education and employment and the participation of citizens of the state including the families of former offenders, in attempts to achieve increased public safety and to lower the rates of recidivism.

C. In order to accomplish this purpose, the Department of Public Safety and Corrections shall request, no later than February 1, 2005, proposals from nongovernmental organizations seeking to provide services as part of a pilot program designed to implement programs to operate post-release nonresidential facilities, which will facilitate the successful reintegration of offenders into the community. Any such program shall incorporate the use of nongovernmental organizations in the operation of post-release facilities. The secretary shall develop rules and regulations to commence the application process for nongovernmental organizations who are qualified to operate a post-release facility designed to assist offenders with reintegration into their communities. Such rules shall include criteria for selection of the nongovernmental organizations for purposes of the program, and criteria for objective evaluation of the program.

D. Upon review of all applications received, the Department of Public Safety and Corrections shall choose one applicant who will operate a Post-Release Facilities pilot program in an urban area, and one applicant who will operate a Post-Release Facilities pilot program in a rural area.

E. The provisions of this Part shall be effective upon the appropriation of the funds for such purpose.

F. The Department of Public Safety and Corrections shall report annually to the legislature on the progress of the program.

Acts 2004, No. 673, §1.



RS 15:572 - Powers of governor to grant reprieves and pardons; automatic pardon for first offender; payment of court costs required

CHAPTER 5. REPRIEVE, PARDON, AND PAROLE

PART I. REPRIEVE AND PARDON

§572. Powers of governor to grant reprieves and pardons; automatic pardon for first offender; payment of court costs required

A. The governor may grant reprieves to persons convicted of offenses against the state and, upon recommendation of the Board of Pardons as hereinafter provided for by this Part, may commute sentences, pardon those convicted of offenses against the state, and remit fines and forfeitures imposed for such offenses. Notwithstanding any provision of law to the contrary, the governor shall not grant any pardon to any person unless that person has paid all of the court costs which were imposed in connection with the conviction of the crime for which the pardon is to be issued.

B.(1) A first offender never previously convicted of a felony shall be pardoned automatically upon completion of his sentence without a recommendation of the Board of Pardons and without action by the governor.

(2) No person convicted of a sex offense as defined in R.S. 15:541 or determined to be a sexually violent predator or a child predator under the provisions of R.S. 15:542.1 et seq. shall be exempt from the registration requirements of R.S. 15:542.1 et seq., as a result of a pardon under the provisions of this Subsection.

(3) Notwithstanding any provision of law to the contrary, no pardon shall be issued to a first offender unless that person has paid all of the court costs which were imposed in connection with the conviction of the crime for which the pardon is to be issued.

C. For the purposes of this Section, "first offender" means a person convicted within this state of a felony but never previously convicted of a felony within this state or convicted under the laws of any other state or of the United States or of any foreign government or country of a crime which, if committed in this state, would have been a felony, regardless of any previous convictions for any misdemeanors. Convictions in other jurisdictions which do not have counterparts in this state will be classified according to the laws of the jurisdiction of conviction.

D. On the day that an individual completes his sentence the Division of Probation and Parole of the Department of Corrections, after satisfying itself that (1) the individual is a first offender as defined herein and (2) the individual has completed his sentence shall issue a certificate recognizing and proclaiming that the petitioner is fully pardoned for the offense, and that he has all rights of citizenship and franchise, and shall transmit a copy of the certificate to the individual and to the clerk of court in and for the parish where the conviction occurred. This copy shall be filed in the record of the proceedings in which the conviction was obtained. However, once an automatic pardon is granted under the provisions of this Section, the individual who received such pardon shall not be entitled to receive another automatic pardon.

E. Notwithstanding any provision herein contained to the contrary, any person receiving a pardon under the provisions of Subparagraph (1) of Paragraph (E) of Section 5 of Article IV of the Louisiana Constitution of 1974 and this Section may be charged and punished as a second or multiple offender as provided in R.S. 15:529.1.

Amended by Acts 1968, No. 186, §1; Acts 1975, 1st Ex.Sess., No. 17, §1, eff. Jan. 28, 1975; Acts 1975, No. 593, §1, eff. July 1, 1975; Acts 2003, No. 821, §1; Acts 2003, No. 1145, §1.



RS 15:572.1 - Board of Pardons; membership; domicile; session; quorum

§572.1. Board of Pardons; membership; domicile; session; quorum

A.(1)(a) The Board of Pardons shall consist of five members, who shall be appointed by the governor to serve terms concurrent with the governor making the appointments, or until their successors are appointed and take office.

(b) Beginning with appointments made to the board, or appointments to fill a vacancy on the board, which occur after August 15, 2010, at least one of the members shall be appointed from a list of names submitted by any victim's rights advocacy organization which is recognized as a nonprofit with the Internal Revenue Service, incorporated or organized in the state of Louisiana and in good standing, and does not engage in political activity, with each organization submitting a list of three names; however, no person nominated by any victim's rights advocacy organization shall be appointed to serve as a member of the board who has previously been confirmed by the Senate and has served as a member of the board.

(c) Beginning with appointments made to the board, or appointments to fill a vacancy on the board, which occur after August 1, 2014, all members, except for the ex officio member, shall have not less than a bachelor's degree from an accredited college or university, and shall possess not less than five years actual experience in the field of penology, corrections, law enforcement, sociology, law, education, social work, medicine, psychology, psychiatry, or a combination thereof. If a member does not have a bachelor's degree from an accredited college or university, he shall have no less than seven years experience in a field listed in this Subparagraph. The provisions of this Subparagraph shall not apply to any person serving as a member of the board on August 1, 2012.

(d) All appointments shall be subject to confirmation by the Senate. The governor shall designate the chairman of the board.

(2) In addition to the five members appointed by the governor, an ex officio member shall serve on the board pursuant to Subsection G of this Section.

B. The domicile of the board shall be in the city of Baton Rouge, and the board shall establish its office at its domicile, but may hold meetings at other places within the state.

C. The board shall meet on regularly scheduled dates determined by it, and at such other times as the chairman may determine are necessary for the purpose of reviewing and taking action on applications for pardons pending before it and to transact such other business as it deems necessary.

D. The board shall select a vice chairman from its membership and shall select and fix the salary of an executive secretary, who need not be a member of the board, and who shall serve at the pleasure of the board. All meetings of the board shall be open to the public.

E. Four members of the board shall constitute a quorum for the transaction of business, and all actions of the board shall require the favorable vote of at least four members of the board.

F. Each member of the board, except for the ex officio member, shall devote full time to the duties of his office, and shall be prohibited from holding any elective, appointive, or public employment; or from engaging in any private business or employment which is in conflict with his duties as a member of the board.

G.(1) If a clemency applicant is incarcerated at the time of his application for pardon or commutation of sentence, the warden, or in his absence the deputy warden, of the correctional facility in which the offender is incarcerated shall be an ex officio member of the board. When the offender is housed in a local correctional facility and the warden or deputy warden of that facility is not able to attend the offender's pardon hearing, the warden, or in his absence the deputy warden, of the state correctional facility with regional responsibility for the local correctional facility where the offender is housed may serve as an ex officio member.

(2) The ex officio member shall not be a voting member and shall not be counted or permitted to be counted for purposes of the number of members necessary to take board action or the number of members necessary to establish a quorum.

Amended by Acts 1968, No. 190, §1; Acts 1975, No. 593, §1, eff. July 1, 1975; Acts 1979, No. 490, §1; Acts 1995, No. 1150, §1; Acts 1997, No. 828, §1; Acts 2008, No. 182, §1; Acts 2010, No. 961, §1; Acts 2011, No. 153, §1; Acts 2012, No. 714, §1; Acts 2014, No. 305, §1.



RS 15:572.2 - Repealed by Acts 2012, No. 714, §3.

§572.2. Repealed by Acts 2012, No. 714, §3.



RS 15:572.3 - Powers of the board

§572.3. Powers of the board

In addition to the other powers, duties, and functions set forth in this Part, the board may:

(1) Adopt rules and regulations necessary to carry out the provisions of this Part and its duties and functions in connection therewith.

(2) Employ a staff, including such administrative, clerical and legal personnel, and other professional personnel with training or past experience in criminology or related fields such as sociology, psychology, or psychiatry, as it finds are necessary to effectuate its purposes, powers, and duties. The board shall fix the compensation and duties of its staff, in conformity with applicable civil service and other laws.

(3) Do such other things as are necessary to carry out its powers, duties, and functions.

(4) Sanction the applicant's disorderly, threatening, or insolent behavior, or use of insulting, abusive, or obscene language or written communication in connection with the application before the board. A decision to sanction may result in the immediate termination of the proceedings and a recommendation against the relief sought by the applicant. The applicant shall be informed of the sanction at the commencement of the proceedings.

Added by Acts 1975, No. 593, §2, eff. July 1, 1975; Acts 1997, No. 1196, §1.



RS 15:572.4 - Board of Pardons; rules, regulations, and procedures; notice; restrictions on applications; time periods for additional review

§572.4. Board of Pardons; rules, regulations, and procedures; notice; restrictions on applications; time periods for additional review

A. Written rules, regulations and procedures for consideration or clemency applications shall be adopted by the Board of Pardons by January 1, 1980. Such rules, regulations and procedures shall be adopted in accordance with the procedures of R.S. 49:953(A)(1) and (2) and shall become effective upon approval of the governor.

B.(1) Before considering the application for pardon of any person the board shall give written notice of the date and time at which the application will be heard and considered, at least thirty days prior to the hearing, to the following:

(a) The district attorney, the sheriff of the parish in which the applicant was convicted, and in Orleans Parish, the superintendent of police.

(b) The applicant.

(c) The victim or the spouse or next of kin of a deceased victim. The notice is not required when the victim, or the spouse or next of kin of a deceased victim, advises the board in writing that such notification is not desired. The notice shall advise the victim, or the spouse or next of kin of a deceased victim, of their rights with regard to the hearing.

(d) Any other interested person on whose behalf a written request for such notification has been made by any other person who has a right, under law, to present testimony.

(e) Repealed by Acts 1999, No. 448, §2.

(2) The victim, or the spouse or next of kin of a deceased victim, shall be allowed to testify at the hearing. The victim, or the spouse or next of kin of a deceased victim, shall be allowed to testify directly, or in rebuttal to testimony or evidence offered by or on behalf of the offender, or both.

(3) The district attorney and any other persons who desire to do so shall be given a reasonable opportunity to attend the meeting and be heard.

C. Before setting a hearing on an application for pardon or commutation of sentence, notice of application to the board for clemency or commutation of sentence shall be published on three separate days within a thirty-day period of time, without cost to the state, in any newspaper recognized, at any time during the six-month period prior to or following the publication of the first notice, as the official journal of the governing authority of the parish where the offense occurred for which the person was convicted.

D. Notwithstanding any provisions of law to the contrary, any applicant who has been sentenced to life imprisonment shall not be eligible to apply to the board for a pardon or commutation of sentence for a period of fifteen years after being sentenced by the trial court. If the application is denied, the applicant shall be notified in writing of the reason for the denial and thereafter may file a new application to the board no earlier than five years from the date of action by the board. Any subsequent applications shall not be filed earlier than five years after the immediately preceding action taken by the board. However, the provisions of this Subsection shall not apply when the board determines that new and material evidence that, notwithstanding the exercise of reasonable diligence by the applicant, was not discovered before or during his trial, is available, and if it had been introduced at the trial, it would probably have changed the verdict or judgment of guilty.

Added by Acts 1975, No. 593, §2, eff. July 1, 1975. Amended by Acts 1979, No. 490, §1; Acts 1986, No. 402, §1; Acts 1986, No. 369, §1; Acts 1988, No. 381, §1; Acts 1990, No. 535, §1; Acts 1997, No. 822, §1; Acts 1997, No. 828, §1; Acts 1999, No. 448, §§1, 2; Acts 2004, No. 331, §1; Acts 2014, No. 6, §1.



RS 15:572.5 - Information to be provided to Board of Pardons

§572.5. Information to be provided to Board of Pardons

A. Upon request of the Board of Pardons, the Department of Public Safety and Corrections shall provide the Board of Pardons with such records of the fact and circumstances of the offense for which the person applying for a pardon was convicted, the offender's past criminal record, his social history, the prison record, and the physical, mental, or psychiatric condition of the person applying for a pardon, and any other records or other reports that may be requested.

B. The Department of Public Safety and Corrections may charge a fee not to exceed one hundred fifty dollars for conducting the clemency investigation provided for in this Section.

Added by Acts 1975, No. 593, §2, eff. July 1, 1975; Acts 2016, No. 52, §1.



RS 15:572.6 - Finality of clemency determinations

§572.6. Finality of clemency determinations

No person shall have a right of appeal from a decision of the board of pardons or the governor regarding clemency.

Added by Acts 1979, No. 490, §1.



RS 15:572.7 - Representation of applicants before board; prohibitions

§572.7. Representation of applicants before board; prohibitions

A.(1) The following persons shall not represent any person, directly or indirectly, for compensation before the board:

(a) The executive counsel to the governor.

(b) The executive secretary to the governor.

(c) Any member of the immediate staff of the governor.

(d) Any member of a law firm, law partnership, or law corporation of which a member, associate, or partner is the executive counsel to the governor, the executive secretary to the governor, or a member of the immediate staff of the governor.

(2) If an executive counsel, executive secretary, or member of the immediate staff of the governor violates the provisions of this Section, such person shall forfeit the office or position held and all emoluments of the office or position. In addition, if a member of a law firm, partnership, or corporation of which such a person is a member, associate, or partner violates the provisions of this Section, the office or position held with the governor and all emoluments of said office or position shall be forfeited.

Added by Acts 1980, No. 755, §1, eff. April 1, 1981.



RS 15:572.8 - Compensation for wrongful conviction and imprisonment; petition process; compensation; proof; assignment of powers and duties

§572.8. Compensation for wrongful conviction and imprisonment; petition process; compensation; proof; assignment of powers and duties

A. A petitioner is entitled to compensation in accordance with this Section if he has served in whole or in part a sentence of imprisonment under the laws of this state for a crime for which he was convicted and:

(1) The conviction of the petitioner has been reversed or vacated; and

(2) The petitioner has proven by clear and convincing scientific or non-scientific evidence that he is factually innocent of the crime for which he was convicted.

B. For the purposes of this Section, "factual innocence" means that the petitioner did not commit the crime for which he was convicted and incarcerated nor did he commit any crime based upon the same set of facts used in his original conviction.

C. All petitions for compensation as provided in this Section shall be filed in the district court in which the original conviction was obtained, hereinafter referred to as "the court", and shall be governed by procedures outlined herein and randomly re-allotted by the court.

D. The court shall render a final decision on all petitions for compensation filed in accordance with the provisions of this Section and shall be tried by the judge alone. The court may consider any relevant evidence regardless of whether it was admissible in, or excluded from, the criminal trial in which the petitioner was convicted.

E. The attorney general shall represent the state of Louisiana in these proceedings. The court shall serve a copy of any petition filed pursuant to this Section upon the attorney general and the district attorney of the parish in which the conviction was obtained and upon the court that vacated or reversed the petitioner's conviction or upon the pardon board if the conviction was vacated through executive clemency within fifteen days of receiving such petition. Upon receipt of the petition and of confirmation of service on the attorney general's office, the court shall ask the state, through the attorney general's office, to respond to the petition within forty-five days of service of the petition. A maximum of two extensions of thirty days may be granted by the court upon written request by the state for cause shown. The court shall set a hearing within forty-five days of the attorney general's response. Unless otherwise provided herein, the Louisiana rules of evidence shall apply.

F. The petition shall contain a recitation of facts necessary to an understanding of the petitioner's innocence that is supported by either the opinion or order vacating the conviction and sentence and/or by the existing court record of the case. Specific citations for each fact tending to show innocence shall be made to the existing record.

G. The petitioner shall attach to the petition:

(1) A copy of the judgment, opinion, or pardon that vacated the petitioner's conviction and sentence.

(2) A copy of the verdict of acquittal or of the entry of an order of nolle prosequi, or other action of the state declining to re-prosecute the petitioner.

(3) A record from the Department of Public Safety and Corrections of the time the petitioner spent in the custody of the Department of Public Safety and Corrections.

H.(1) After a contradictory hearing with the attorney general, the court shall render a decision as soon as practical. If, from its findings of fact, the court determines that the petitioner is entitled to compensation because he is found to be factually innocent of the crime of which he was convicted, it shall determine the compensation due in accordance with the provisions of this Section, and it shall order payment to the petitioner from the Innocence Compensation Fund which shall be created specifically for the administration of awards under this Section.

(2) Compensation shall be calculated at a rate of twenty-five thousand dollars per year incarcerated not to exceed a maximum total amount of two hundred fifty thousand dollars for the physical harm and injury suffered by the petitioner to be paid at a rate of twenty-five thousand dollars annually. As compensation for the loss of life opportunities resulting from the time spent incarcerated, the court shall also review requests for payment and order payment, not to exceed eighty thousand dollars, which the court finds reasonable and appropriate from the Innocence Compensation Fund to:

(a) Pay the costs of job-skills training for three years.

(b) Pay for appropriate medically necessary medical and counseling services for six years to the petitioner at a mutually agreed upon location at no charge to the petitioner, but only if such services are not available from a state or other public facility, clinic, or office that is reasonably accessible to the petitioner.

(c)(i) Provide expenses for tuition and fees at any community college or unit of the public university system of the state of Louisiana.

(ii) State aid in accordance with this Subparagraph shall include assistance in meeting any admission standards or criteria required at any of the applicable institutions, including but not limited to assistance in satisfying requirements for a certificate of equivalency of completion of secondary education and assistance in completing any adult education program or courses.

(iii) The right to receive aid in accordance with this Subparagraph shall be for ten years after the release of a petitioner who qualifies for aid. State education aid shall continue for up to a total of five years of aid when initiated within the ten-year period or until the degree or program for which the petitioner is authorized is completed, whichever is less, as long as the petitioner makes satisfactory progress in the courses or program in which he is enrolled. Aid shall be available for completion of any degree or program which the petitioner chooses and which is available from the applicable institutions.

(3) In determining the compensation owed to the petitioner, the court may not deduct any expenses incurred by the state or any of its political subdivisions in connection with the arrest, prosecution, conviction, and imprisonment of the petitioner for a crime of which the board finds he was factually innocent, including expense for food, clothing, shelter, and medical services.

(4) A petitioner shall not be entitled to compensation for any portion of a sentence in prison during which he was also serving a concurrent sentence for the conviction of another crime.

I. Any petitioner claiming compensation in accordance with this Section based on a disposition enumerated in Paragraph (A)(1) of this Section that occurs on or after September 1, 2005, shall file a petition within two years from the date on which the conviction was reversed or vacated.

J. Any petitioner claiming compensation in accordance with this Section and based on a disposition enumerated in Paragraph (A)(1) of this Section that occurred prior to September 1, 2005, shall file a petition on or before September 1, 2008, or be forever barred from filing a petition.

K. This Section shall apply to all petitions for compensation from petitioners who have been convicted of and imprisoned for crimes of which they are factually innocent. Petitions which are predicated on convictions involving willful misconduct on the part of state actors are not limited to the recovery provided in this Section.

L. The following shall not be a bar to a petition brought pursuant to this Section:

(1) The judgment of conviction in the trial that resulted in the petitioner's imprisonment.

(2) An indictment, information, complaint, or other formal accusation.

M. Any finding by the court shall be inadmissible in any judicial proceeding and shall not form the basis for any cause of action by the petitioner or any other person.

N.(1) There is hereby established a special fund in the state treasury to be known as the Innocence Compensation Fund, hereinafter referred to as the "fund". The fund shall be administered by the Louisiana Commission on Law Enforcement and Administration of Criminal Justice. The source of monies for the fund shall be appropriations, donations, grants, and other monies which may become available for the purposes of the fund. Any judgment rendered pursuant to this Section shall be payable only from the fund established herein. No state agency, political subdivision, constitutional office, nor employee thereof shall be liable for any payment ordered pursuant to this Section.

(2) The monies in the fund shall be subject to appropriation and may only be used as provided in Paragraph (3) of this Subsection. The monies in the fund shall be invested by the treasurer in the same manner as monies in the state general fund, and interest earnings shall be deposited in and credited to the fund. All unexpended or unencumbered monies remaining in the fund at the end of the fiscal year shall remain to the credit of the fund.

(3) Monies appropriated from the fund shall be used exclusively by the court to compensate petitioners who are found to be factually innocent of the crime of which convicted, as provided in Subsection A of this Section.

O. In the event that compensation is awarded to a petitioner pursuant to this Section in the amount in excess of one hundred thousand dollars, the court may fund on behalf of such petitioner an annuity contract to be secured by the petitioner, provided that:

(1) Such contract shall only be secured from an insurance company licensed in accordance with the laws of the state of Louisiana whose claims-paying ability is rated as superior or excellent by at least two nationally recognized rating services; and

(2) The contract, by its terms, cannot be sold, transferred, assigned, discounted, or used as security for a loan; and

(3) The contract provides for survivors benefits; and

(4) The remainder of the compensation awarded shall be distributed evenly over a period of five years.

P. The court shall annually prepare and submit a report for the prior calendar year to the judicial administrator of the Louisiana Supreme Court, on or before the first day of March, commencing in 2008, including the number of awards and the total amount of funds distributed in accordance with this Section. The judicial administrator of the Louisiana Supreme Court shall annually prepare and submit a report for the prior calendar year to the governor and legislature, on or before the first day of April, commencing in 2008, including the number of awards and the total amount of funds distributed in accordance with this Section.

Q. Any petitioner who has been awarded compensation by the court pursuant to the provisions of this Section, on or after September 1, 2005, and prior to September 1, 2011, may file a petition seeking supplemental compensation in the amount authorized by the provisions of this Section. The petitioner shall file a petition seeking supplemental compensation on or before September 1, 2012, or be forever barred from filing a supplemental petition.

R. The Louisiana Commission on Law Enforcement and Administration of Criminal Justice shall prepare a report annually for the prior calendar year and submit it to the governor and legislature, on or before the first day of April, commencing in 2013, including the number of awards and the total amount of funds distributed in accordance with the provisions of this Section.

S. The Louisiana Commission on Law Enforcement and Administration of Criminal Justice, in accordance with the Administrative Procedure Act, shall adopt all rules necessary to implement the provisions of this Section, including but not limited to the following:

(l) The methods and procedures for applying for compensation from the Innocence Compensation Fund as authorized by this Section.

(2) The administration of the Innocence Compensation Fund.

Acts 2005, No. 486, §1, eff. Sept. 1, 2005; Acts 2007, No. 262, §1; Acts 2008, No. 220, §6, eff. June 14, 2008; Acts 2011, No. 262, §1, eff. Sept. 1, 2011; Acts 2012, No. 696, §1.



RS 15:572.9 - Avery C. Alexander Act; application process

§572.9. Avery C. Alexander Act; application process

A. This Section shall be known and cited as "The Avery C. Alexander Act."

B.(1) A person who has been convicted of violating a state law or municipal ordinance the purpose of which was to maintain or enforce racial separation or discrimination of individuals, upon application to the Board of Pardons shall be granted a pardon for the conviction as provided in Article IV, Section 5 of the Constitution of Louisiana. The Board of Pardons shall provide notice of the application to the district attorney of the parish where the violation occurred within seven days after its submission. The pardon shall be submitted to the governor within fourteen days after the submission of the application unless it is objected to by the state on the grounds that the conviction did not result from a violation of a law the purpose of which was to maintain racial separation or racial discrimination of individuals. If the state objects, a hearing shall be scheduled as soon as practical with notice of the hearing to all interested parties.

(2) If the person who has been convicted of violating a state law or municipal ordinance the purpose of which was to maintain or enforce racial separation or discrimination of individuals is deceased, the application may be filed by his or her relatives or any interested individual.

Acts 2006, No. 125, §1, eff. June 2, 2006.



RS 15:573 - Sessions of Board of Pardons open

§573. Sessions of Board of Pardons open

All sessions of the Board of Pardons shall be public. No action shall be taken by the board on any pardon application at any time other than during a meeting that is open to the public. Any pardon or commutation of sentence granted outside of an open, public meeting of the board shall be null, void, and of no effect.

Acts 1999, No. 246, §1.



RS 15:573.1 - Prohibited contact with Board of Pardons; penalties; public record

§573.1. Prohibited contact with Board of Pardons; penalties; public record

A. Notwithstanding the provisions of R.S. 15:574.12, or any other provision of law to the contrary, no person shall contact or communicate with the Board of Pardons or any of its members urging pardon, clemency, or commutation of sentence, or otherwise regarding any inmate except in the following ways:

(1) In an open hearing as provided in this Part.

(2) By written letter addressed to the Board of Pardons.

B. Any communication with the Board of Pardons urging pardon, clemency, or commutation of sentence, or otherwise regarding an inmate as provided in Paragraph A(2) of this Section shall be deemed a public record and subject to public inspection as provided by the provisions of R.S. 44:1 et seq.

C. Any member of the Board of Pardons improperly contacted by an individual shall immediately notify the individual in writing accompanied by a copy of this Section of law that such contact is illegal and inappropriate, cease the inappropriate communication with the individual, and report the contact to the other board members.

D. Any person who violates the provisions of this Section after being informed of the inappropriate contact as provided in Subsection C of this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

E. This Section does not apply to any letter written by, or on behalf of, any victim of a crime committed by the inmate under consideration for pardon, clemency, or commutation of sentence, or any letter written in opposition to pardon, clemency, or commutation of sentence. The exception provided by this Subsection shall not apply to any elected or appointed public official.

F. The Board of Pardons shall adopt rules and regulations to provide for uniform notification procedures pursuant to Subsection C of this Section, and a method of documenting which persons have received such notification.

Acts 1997, No. 821, §1.



RS 15:573.2 - Telephone communications by certain persons

§573.2. Telephone communications by certain persons

Notwithstanding any law to the contrary, the crime victim or the victim's family, a victim advocacy group, and the district attorney or his representatives may appear before the Board of Pardons by means of telephone communication from the office of the local district attorney.

Acts 1997, No. 870, §1.



RS 15:574 - Adoption of rules by Board of Pardons

§574. Adoption of rules by Board of Pardons

A. The Board of Pardons may adopt for its governance such rules as it may deem proper, not contrary to law.

B.(1) The board shall not take up for consideration any application for a hearing or any application for a pardon, commutation, or clemency, until the district attorney of the parish in which the person applying for the pardon, commutation, or clemency was convicted has been notified, and has had ample opportunity to attend the session at which said application shall be considered.

(2) The board shall not take up any consideration of an application for a hearing or for a pardon, clemency, or commutation until it has made reasonable efforts to contact the victim or the surviving family members of the victim, including correspondence mailed at least thirty days prior to the date of the hearing to the last known address of the victim or the surviving family members of the victim, and it has notified the Crime Victims Services Bureau of the Department of Public Safety and Corrections.

Acts 1997, No. 828, §1; Acts 1999, No. 7, §1.



RS 15:574.1 - Expenses of members of Board of Pardons; reimbursement

§574.1. Expenses of members of Board of Pardons; reimbursement

Except for the ex officio member, members of the Board of Pardons, whose expenses are not now provided for by law, shall be reimbursed their actual traveling expenses and hotel bills incurred in attending meetings of the Board of Pardons. The reimbursement shall be made on the warrant of the member, in the same manner and from the same source as that from which he receives his salary.

Acts 2011, No. 153, §1.



RS 15:574.2 - Committee on parole, Board of Pardons; membership; qualifications; vacancies; compensation; domicile; venue; meetings; quorum; panels; powers and duties; transfer of property to board; representation of applicants before the board; prohibitions

PART II. PAROLE

(1) COMMITTEE ON PAROLE AND RULES OF PAROLE

§574.2. Committee on parole, Board of Pardons; membership; qualifications; vacancies; compensation; domicile; venue; meetings; quorum; panels; powers and duties; transfer of property to committee; representation of applicants before the committee; prohibitions

A.(1) A committee on parole, hereinafter referred to as "the committee", is hereby created in the Department of Public Safety and Corrections which shall enforce the provisions of this Part and the rules, regulations, and orders issued pursuant to this Part. The committee on parole shall consist of the following persons:

(a) The five members of the Board of Pardons, as established in Article IV, Section 5 of the Constitution of Louisiana and R.S. 15:572.1.

(b) There shall be two at-large appointees to the committee on parole, appointed by the governor, who shall serve only as members of the committee on parole and shall not serve as members of the Board of Pardons.

(2) In addition to the seven members appointed by the governor, an ex officio member shall serve on the committee pursuant to Paragraph (8) of this Subsection.

(3) Beginning with appointments made to the board, or appointments to fill a vacancy on the board, which occur after August 1, 2014, each member, except for the ex officio member, must have at least a bachelor's degree from an accredited college or university, and shall possess not less than five years actual experience in the field of penology, corrections, law enforcement, sociology, law, education, social work, medicine, psychology or psychiatry, or a combination thereof. If the member does not have at least a bachelor's degree from an accredited college or university, he or she must have no less than seven years experience in a field listed in this Paragraph. The provisions of this Paragraph shall not apply to any person serving as a member of the board on August 1, 2012.

(4) The chairman of the Board of Pardons shall also serve as the chairman of the committee on parole.

(5) For the five members of the Board of Pardons who also serve as members of the committee on parole, the powers and duties of the committee and the educational and training criteria provided for by this Section shall be in addition to the statutory and constitutional requirements applicable to the Board of Pardons.

(6) Each member, except for the ex officio member, shall devote full time to the duties of his office.

(7) The chairman of the board shall receive an annual salary not to exceed fifty thousand dollars, the vice chairman shall receive an annual salary not to exceed forty-seven thousand dollars, the two-at-large appointees to the committee on parole and each of the other members of the board, except for the ex officio member, shall receive an annual salary not to exceed forty-four thousand dollars payable on his own warrant, and shall be reimbursed for necessary travel and other expenses actually incurred in the discharge of his duties. The actual salaries, subject to the limits provided for in this Paragraph, shall be authorized by executive order of the governor.

(8) The warden, or in his absence the deputy warden, of the correctional facility in which the offender is incarcerated shall be an ex officio member of the committee. When the offender is housed in a local correctional facility and the warden, or deputy warden, of that facility is not able to attend the offender's parole hearing, the warden, or in his absence the deputy warden, of the facility where the offender's parole hearing is held may serve as an ex officio member. The ex officio member shall not be a voting member nor shall he be counted or permitted to be counted for purposes of the number of members necessary to take committee action or the number of members necessary to establish quorum.

(9)(a) Within ninety days of being appointed to the committee on parole, each voting member shall complete a comprehensive training course developed by the Department of Public Safety and Corrections. The training course shall be developed in compliance with guidelines from the National Institute of Corrections, the Association of Paroling Authorities International, or the American Probation and Parole Association.

(b) Each member shall complete a minimum of eight hours of training annually, which shall be provided for in the annual budget of the Department of Public Safety and Corrections. The annual training course shall be developed using the training from the National Institute of Corrections, the Association of Paroling Authorities International, or American Probation and Parole Association. Training components shall include an emphasis on the following subjects:

(i) Data-driven decision making.

(ii) Evidence-based practices. As used in this Item, "evidence-based practices" means practices proven through research to reduce recidivism.

(iii) Stakeholder collaboration.

(iv) Recidivism reduction.

(c) The department shall promulgate regulations setting forth the specific criteria for the course that the members are required to complete under the provisions of this Subsection.

B.(1) The domicile of the committee shall be in the parish of East Baton Rouge, city of Baton Rouge, Louisiana.

(2) Venue in any action in which an individual committed to the Department of Public Safety and Corrections contests any action of the committee is East Baton Rouge Parish. Venue in a suit contesting the actions of the committee shall be controlled by this Part and R.S. 15:571.15 and not the Code of Criminal Procedure, Title XXXI-A (Post Conviction Relief) or Title IX (Habeas Corpus) regardless of the captioned pleadings stating the contrary.

C.(1) The committee shall meet in a minimum of three-member panels at the adult correctional institutions on regular scheduled dates, not less than every three months. Such dates are to be determined by the chairman. Except as provided for in Paragraph (2) of this Subsection, three votes of a three-member panel shall be required to grant parole, or, if the number exceeds a three-member panel, a unanimous vote of those present shall be required to grant parole.

(2) The committee may grant parole with two votes of a three-member panel, or, if the number exceeds a three-member panel, a majority vote of those present if all of the following conditions are met:

(a) The offender has not been convicted of a sex offense as defined in R.S. 15:541 or an offense which would constitute a sex offense as defined in R.S. 15:541, regardless of the date of conviction.

(b) The offender has not committed any major disciplinary offenses in the twelve consecutive months prior to the parole eligibility date. A major disciplinary offense is an offense identified as a Schedule B offense by the Department of Public Safety and Corrections in the Disciplinary Rules and Procedures of Adult Offenders.

(c) The offender has completed the mandatory minimum of one hundred hours of pre-release programming in accordance with R.S. 15:827.1 if such programming is available at the facility where the offender is incarcerated.

(d) The offender has completed substance abuse treatment as applicable.

(e) The offender has obtained a GED credential, unless the offender has previously obtained a high school diploma or is deemed by a certified educator as being incapable of obtaining a GED credential due to a learning disability. If the offender is deemed incapable of obtaining a GED credential, the offender must complete at least one of the following: a literacy program, an adult basic education program, or a job skills training program.

(f) The offender has obtained a low-risk level designation determined by a validated risk assessment instrument approved by the secretary of the Department of Public Safety and Corrections.

(3) Notwithstanding any other provision of law in this Section, no person convicted of a crime of violence against any peace officer as defined in R.S. 14:30(B), shall be granted parole except after a meeting, duly noticed and held on a date to be determined by the chairman, at which at least five of the seven members of the committee are present and all members present vote to grant parole.

D. In accordance with the provisions of this Part, the committee on parole shall have the following powers and duties:

(1) To determine the time and conditions of release on parole of any person who has been convicted of a felony and sentenced to imprisonment, and confined in any penal or correctional institution in this state.

(2) To determine and impose sanctions for violation of the conditions of parole.

(3) To keep a record of its acts and to notify each institution of its decisions relating to the persons who are or have been confined therein.

(4) To transmit a report on the committee's performance for the previous calendar year to the secretary of the Department of Public Safety and Corrections, for inclusion in his report to the governor. The report shall be submitted annually, on or before the first day of February, and shall include statistical and other data with respect to the determinations and work of the committee, relevant data of committee decisions, a summary of past practices and outcomes, plans for the upcoming year, research studies which the committee may conduct of sentencing, parole, or related functions, and may include a recommendation of legislation to further improve the parole system of this state.

(5) To apply to a district court to issue subpoenas, compel the attendance of witnesses, and the production of books, papers, and other documents pertinent to the subject of its inquiry; to take testimony under oath, either at a hearing or by deposition; and to pay all costs in connection with the board hearings.

(6) To consider all pertinent information with respect to each prisoner who is incarcerated in any penal or correctional institution in this state at least one month prior to the parole eligible date and thereafter at such other intervals as it may determine, which information shall be a part of the inmate's consolidated summary record and which shall include:

(a) The circumstances of his offense.

(b) The reports filed under Articles 875 and 876 of the Louisiana Code of Criminal Procedure.

(c) His previous social history and criminal record.

(d) His conduct, employment, and attitude in prison.

(e) His participation in vocational training, adult education, literacy, or reading programs.

(f) Any reports of physical and mental examinations which have been made.

(7) To adopt such rules not inconsistent with law as it deems necessary and proper, with respect to the eligibility of prisoners for parole, and to the conditions imposed on persons released on parole.

(8)(a) To notify the district attorney of the parish where the conviction occurred. The notification shall be in writing and shall be issued at least thirty days prior to the hearing date. The district attorney of the parish where the conviction occurred shall be allowed to review the record of the offender since incarceration, including but not limited to any educational or vocational training, rehabilitative program participation, disciplinary conduct, and risk assessment score. The district attorney shall be allowed to present testimony to the committee on parole and submit information relevant to the proceedings.

(b) When requested, to notify the chief of police, where such exists, and the sheriff and district attorney of the parish where the individual resides and the conviction occurred. The notification shall be in writing and shall be issued at least seven days prior to the release of any parolees residing within the jurisdiction of the agency.

(9) To notify the victim, or the spouse or next of kin of a deceased victim, when the offender is scheduled for a parole hearing. The notification shall be in writing and sent no less than thirty days prior to the hearing date. The notice shall advise the victim, or the spouse or next of kin of a deceased victim, of their rights with regard to the hearing. The notice is not required when the victim, or the spouse or next of kin of a deceased victim, advises the committee in writing that such notification is not desired. The victim, or the spouse or next of kin of a deceased victim, shall be allowed to testify at the hearing. The victim, or the spouse or next of kin of a deceased victim, shall be allowed to testify directly, or in rebuttal to testimony or evidence offered by or on behalf of the offender, or both.

(10) To adopt rules and regulations to encourage voluntary participation by inmates committed to the Department of Public Safety and Corrections in vocational training, adult education, literacy, and reading programs, through programs established by the department under R.S. 15:828(B). The rules and regulations may include provisions for accelerated parole release time, in addition to the provisions of R.S. 15:574.4(A)(1), for persons who are not otherwise ineligible in R.S. 15:574.4(B) and who are otherwise eligible, but no offender shall receive more than ten additional days per month or one hundred eighty days total accelerated parole release time for program participation.

(11) To sanction the applicant's disorderly, threatening, or insolent behavior, or use of insulting, abusive, or obscene language or written communication in connection with the application before the committee. A decision to sanction may result in the immediate and unfavorable termination of the proceedings and the applicant's right to make future application for parole may be suspended for not more than two years. The applicant shall be informed of the sanction of the committee at the commencement of the proceedings.

(12) To adopt such rules as it deems necessary and proper with respect to the conduct of parole hearings for the purpose of excluding any person or persons in order to protect the privacy of the victim or victims during parole hearings.

E. The Board of Parole established by Act No. 162 of 1952, as last amended by Act No. 90 of 1967, is hereby abolished and all books, papers, records, monies, and other property heretofore used or possessed by the board shall be transferred to the committee on parole established by the provisions of this Part.

F.(1) The following persons shall not represent any applicant directly or indirectly, before the committee:

(a) The executive counsel to the governor.

(b) The executive secretary to the governor.

(c) Any member of the immediate staff of the governor.

(d) Any member of a law firm, law partnership, or law corporation of which a member, associate, or partner is the executive counsel to the governor, the executive secretary to the governor, or a member of the immediate staff of the governor.

(2) If an executive counsel, executive secretary, or member of the immediate staff of the governor violates the provisions of this Subsection, such person shall forfeit the office or position held and all emoluments of the office or position. In addition, if a member of a law firm, partnership, or corporation of which such a person is a member, associate, or partner violates the provisions of this Subsection, the office or position held with the governor and all emoluments of said office or position shall be forfeited.

G.(1) On and after August 15, 1997, no member of the committee on parole shall transmit any correspondence to, or otherwise confer with, a judge before whom a convicted offender is awaiting sentence to request or recommend any action relating to the sentence imposed upon the offender.

(2) Violation of the provisions of this Subsection shall immediately disqualify the member from serving on the committee and a vacancy shall be declared.

(3) However, no decision of the committee shall be nullified or otherwise affected by the participation of a member who has violated this Subsection, except as to a decision that involves the offender or any decision rendered after the committee is notified of the violation and the violation is determined to have occurred.

H. The department shall develop a plan that shall be submitted to the legislature no later than January 1, 2012, and shall include the following:

(1) The establishment of a process for adopting a validated actuarial risk and needs assessment tool consistent with evidence-based practices and factors that contribute to criminal behavior, which shall be available to the committee on parole for consideration and use in making parole decisions, including additional objective criteria that may be used in parole decisions.

(2) The establishment of procedures for the department on the use of the validated assessment tool to guide the department, committee on parole, and agents of the department in determining supervision management and strategies for all offenders under the department's supervision, including offender risk classification, and case planning and treatment decisions to address criminal risk factors and reduce offender risk of recidivism.

(3) The establishment of goals for the department, which include training requirements, mechanisms to ensure quality implementation of the validated assessment tool, and safety performance indicators.

I.(1) In addition to any duties set forth in the provisions of this Section, the committee on parole shall evaluate any application filed pursuant to R.S. 15:308 and, taking into consideration the risk of danger the applicant would pose to society if released from confinement, shall make recommendations to the Board of Pardons as to whether the applicant is eligible for a reduction in sentence pursuant to R.S. 15:308.

(2) The secretary of the Department of Public Safety and Corrections shall adopt and promulgate rules, regulations, and procedures in compliance with the Administrative Procedure Act to implement the provisions of this Subsection.

Acts 1968, No. 191, §1. Amended by Acts 1972, No. 57, §1; Acts 1972, No. 159, §1; Acts 1975, No. 326, §1; Acts 1978, No. 764, §1; Acts 1980, No. 448, §1; Acts 1980, No. 733, §1, eff. July 29, 1980; Acts 1980, No. 755, §1, eff. April 1, 1981; Acts 1981, No. 447, §1; Acts 1982, No. 508, §1; Acts 1985, No. 140, §1; Acts 1989, No. 335, §1; Acts 1990, No. 670, §1; Acts 1991, No. 116, §§1, 2; Acts 1991, No. 766, §1; Acts 1991, No. 1012, §§1, 2; Acts 1995, No. 303, §1; Acts 1995, No. 1011, §1; Acts 1997, No. 730, §1; Acts 1997, No. 960, §1; Acts 1997, No. 1196, §1; Acts 1997, No. 1273, §1; Acts 1997, No. 1358, §1, eff. July 15, 1997; Acts 1999, No. 448, §1; Acts 1999, No. 900, §1; Acts 2004, No. 29, §1; Acts 2010, No. 57, §1, eff. Jan. 9, 2012; Acts 2010, No. 469, §1; Acts 2010, No. 566, §1; Acts 2010, No. 961, §1; Acts 2011, No. 153, §1; Acts 2012, No. 714, §1; Acts 2014, No. 52, §1; Acts 2014, No. 306, §1; Acts 2014, No. 340, §1; Acts 2016, No. 509, §3.



RS 15:574.2.1 - Prohibited contact with committee on parole; penalties; public record

§574.2.1. Prohibited contact with committee on parole; penalties; public record

A. Notwithstanding the provisions of R.S. 15:574.12, or any other provision of law to the contrary, no person shall contact or communicate with the committee on parole or any of its members urging parole, or otherwise regarding any inmate except in the following ways:

(1) In an open hearing as provided in this Part.

(2) By written letter addressed to the committee on parole.

B. Any communication with the committee on parole regarding an inmate as provided in Paragraph A(2) of this Section shall be deemed a public record and subject to public inspection as provided by the provisions of R.S. 44:1 et seq.

C. Any member of the committee on parole improperly contacted by an individual shall immediately notify the individual in writing accompanied by a copy of this Section of law that such contact is illegal and inappropriate, cease the inappropriate communication with the individual, and report the contact to the other committee members.

D. Any person who violates the provisions of this Section after being informed of the inappropriate contact as provided in Subsection C of this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

E. This Section does not apply to any letter written by, or on behalf of, any victim of a crime committed by the inmate eligible for parole, or any letter written in opposition to the inmate's being placed on parole. The exception provided by this Subsection shall not apply to any elected or appointed public official.

F. The committee on parole shall adopt rules and regulations to provide for uniform notification procedures pursuant to Subsection C of this Section, and a method of documenting which persons have received such notification.

Acts 1997, No. 821, §1; Acts 2012, No. 714, §8.



RS 15:574.3 - Personnel and reports to be furnished by the Department of Public Safety and Corrections to the committee on parole; reports to be provided to the Board of Pardons; intensive incarceration and intensive parole supervision program data compilation; annual report

§574.3. Personnel and reports to be furnished by the Department of Public Safety and Corrections to the committee on parole; reports to be provided to the Board of Pardons; intensive incarceration and intensive parole supervision program data compilation; annual report

A. The Department of Public Safety and Corrections shall provide the necessary clerical and administrative personnel, equipment, office space, and facilities for the committee on parole and its members.

B. The Department of Public Safety and Corrections shall see that every offender is interviewed and explained the rules with respect to release on parole. It shall secure all relevant data and shall assist the offender in formulating a parole plan. Whenever the committee orders a parole hearing to be held, the Department of Public Safety and Corrections shall secure a report with respect to the personality of the offender, his social history, his adjustment to authority, and his prison record, and may include any recommendation with reference to the release of the offender on parole.

C. In an application for pardon or commutation, the Department of Public Safety and Corrections shall provide the board of pardons and the governor with such records of the facts and circumstances of the offense for which the offender was confined, the offender's past criminal record and his social history, the prison record, the physical, mental, or psychiatric condition of the offender, and any other records or other reports that may be requested.

D. The department shall compile statistical data to document successful program completions and program failures by offenders assigned to the intensive incarceration and intensive parole supervision program. The department shall utilize the statistical data to evaluate the operation of the program, define policies, and formulate eligibility standards. The secretary of the department shall establish regulations for the administration of the intensive incarceration and intensive parole supervision program.

E. The department shall prepare and submit an annual report to the legislature and to the governor, which shall include the following:

(1) An overall assessment of the intensive incarceration and intensive parole supervision program.

(2) An evaluation of the extent to which program goals and objectives are being met.

(3) A statement regarding the fiscal impact of the program.

Acts 1968, No. 191, §1. Amended by Acts 1974, No. 107, §1; Acts 1986, No. 747, §1, eff. July 8, 1986; Acts 2012, No. 714, §8.



RS 15:574.4 - Parole; eligibility

§574.4. Parole; eligibility

A.(1)(a) Unless eligible at an earlier date and except as provided for in Subparagraph (b) of this Paragraph and Subsection B of this Section, a person, otherwise eligible for parole, convicted of a first felony offense shall be eligible for parole consideration upon serving thirty-three and one-third percent of the sentence imposed. Upon conviction of a second felony offense, such person shall be eligible for parole consideration upon serving fifty percent of the sentence imposed. A person convicted of a third or subsequent felony offense shall not be eligible for parole.

(b)(i) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, a person, otherwise eligible for parole, convicted of a first felony offense shall be eligible for parole consideration upon serving twenty-five percent of the sentence imposed. The provisions of this Subparagraph shall not apply to any person who has been convicted of a crime of violence as defined in R.S. 14:2(B), has been convicted of a sex offense as defined in R.S. 15:541, has been sentenced as a habitual offender pursuant to R.S. 15:529.1, or is otherwise ineligible for parole.

(ii) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, a person, otherwise eligible for parole, convicted of a second felony offense shall be eligible for parole consideration upon serving thirty-three and one-third percent of the sentence imposed. The current offense shall not be counted as a second or subsequent offense if more than ten years have lapsed between the date of the commission of the current offense or offenses and the expiration of the person's maximum sentence or sentences of the previous conviction or convictions, or between the expiration of his maximum sentence or sentences of each preceding conviction and the date of the commission of the following offense or offenses. In computing the intervals of time, any period of parole, probation, or incarceration by a person in a penal institution, within or without the state shall not be included in the computation of any of the ten-year periods between the expiration of the person's maximum sentence or sentences and the next succeeding offense or offenses. The provisions of this Item shall not apply to any person who has been convicted of a crime of violence as defined in R.S. 14:2(B), has been convicted of a sex offense as defined in R.S. 15:541, has been sentenced as a habitual offender pursuant to R.S. 15:529.1, or is otherwise ineligible for parole.

(iii) Any person eligible for parole pursuant to the provisions of this Subparagraph shall not be eligible for parole pursuant to the provisions of Subparagraph (a) of this Paragraph.

(iv) Nothing in this Subparagraph shall prevent a person from reapplying for parole as provided by rules adopted in accordance with the Administrative Procedure Act.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection or any other law to the contrary, unless eligible for parole at an earlier date, a person committed to the Department of Public Safety and Corrections for a term or terms of imprisonment with or without benefit of parole for thirty years or more shall be eligible for parole consideration upon serving at least twenty years of the term or terms of imprisonment in actual custody and upon reaching the age of forty-five. This provision shall not apply to a person serving a life sentence unless the sentence has been commuted to a fixed term of years. The provisions of this Paragraph shall not apply to any person who has been convicted under the provisions of R.S. 14:64. The provisions of this Paragraph shall not apply to any person who has been convicted of a crime of violence as defined in R.S. 14:2(B) or a sex offense as defined in R.S. 15:541.

(3) Notwithstanding the provisions of Paragraph (A)(1) or (2) of this Section or any other provision of law to the contrary, unless eligible for parole at an earlier date, a person committed to the Department of Public Safety and Corrections serving a life sentence for the production, manufacturing, distribution, or dispensing or possessing with intent to produce, manufacture, or distribute heroin shall be eligible for parole consideration upon serving at least fifteen years of imprisonment in actual custody.

(4) Notwithstanding any other provision of law to the contrary, unless eligible for parole at an earlier date, a person committed to the Department of Public Safety and Corrections for a term or terms of imprisonment with or without benefit of parole who has served at least ten years of the term or terms of imprisonment in actual custody shall be eligible for parole consideration upon reaching the age of sixty years if all of the following conditions are met:

(a) The offender has not been convicted of a crime of violence as defined in R.S. 14:2(B) or a sex offense as defined in R.S. 15:541, or convicted of an offense which would constitute a crime of violence as defined in R.S. 14:2(B) or a sex offense as defined in R.S. 15:541, regardless of the date of conviction.

(b) The offender has not committed any major disciplinary offenses in twelve consecutive months prior to the parole hearing date. A major disciplinary offense is an offense identified as a Schedule B offense by the Department of Public Safety and Corrections in the Disciplinary Rules and Procedures for Adult Offenders.

(c) The offender has completed the mandatory minimum of one hundred hours of prerelease programming in accordance with the provisions of R.S. 15:827.1 if such programming is available at the facility where the offender is incarcerated.

(d) The offender has completed substance abuse treatment as applicable.

(e) The offender has obtained a GED credential, unless the offender has previously obtained a high school diploma or is deemed by a certified educator as being incapable of obtaining a GED credential due to a learning disability. If the offender is deemed incapable of obtaining a GED credential, the offender shall complete at least one of the following: a literacy program, an adult basic education program, or a job-skills training program.

(f) The offender has obtained a low-risk level designation determined by a validated risk assessment instrument approved by the secretary of the Department of Public Safety and Corrections.

(5)(a) Notwithstanding the provisions of Paragraph (A)(1) or Subsection B of this Section or any other provision of law to the contrary, a person committed to the Department of Public Safety and Corrections shall be eligible for parole consideration upon serving fifteen years in actual custody if all of the following conditions are met:

(i) The person was not eligible for parole consideration at an earlier date.

(ii) The person was sentenced to life imprisonment without parole, probation, or suspension of sentence for the instant offense and the instant offense was committed between June 29, 1995, and June 15, 2001.

(iii) The person is eligible for relief under R.S. 15:308, including a person serving a life sentence with or without additional terms of years.

(b) The provisions of Subparagraph (a) of this Paragraph shall not apply to any person who was sentenced for a third or subsequent felony when the third or subsequent felony and two of the prior felonies are any of the following:

(i) A crime of violence pursuant to R.S. 14:2(B).

(ii) A sex offense as defined in R.S. 15:541 when the victim is under the age of eighteen years at the time of the commission of the offense.

(iii) A violation of the Uniform Controlled Dangerous Substances Law punishable by imprisonment for ten years or more.

(iv) Any other offense punishable by imprisonment for twelve years or more.

(v) Any combination of the offenses listed in Items (i) through (iv) of this Subparagraph.

B.(1) No person shall be eligible for parole consideration who has been convicted of armed robbery and denied parole eligibility under the provisions of R.S. 14:64. Except as provided in Paragraph (2) of this Subsection, and except as provided in Paragraph (A)(5) and Subsections D and E of this Section, no prisoner serving a life sentence shall be eligible for parole consideration until his life sentence has been commuted to a fixed term of years. No prisoner sentenced as a serial sexual offender shall be eligible for parole. No prisoner may be paroled while there is pending against him any indictment or information for any crime suspected of having been committed by him while a prisoner. Notwithstanding any other provisions of law to the contrary, a person convicted of a crime of violence and not otherwise ineligible for parole shall serve at least seventy-five percent of the sentence imposed, before being eligible for parole. The victim or victim's family shall be notified whenever the offender is to be released provided that the victim or victim's family has completed a Louisiana victim notice and registration form as provided in R.S. 46:1841 et seq., or has otherwise provided contact information and has indicated to the Department of Public Safety and Corrections, Crime Victims Services Bureau, that they desire such notification.

(2) Notwithstanding any provision of law to the contrary, any person serving a life sentence, with or without the benefit of parole, who has not been convicted of a crime of violence as defined by R.S. 14:2(B), a sex offense as defined by R.S. 15:541, or an offense, regardless of the date of conviction, which would constitute a crime of violence as defined by R.S. 14:2(B) or a sex offense as defined by R.S. 15:541, shall be eligible for parole consideration as follows:

(a) If the person was at least eighteen years of age and under the age of twenty-five years at the time he was sentenced to life imprisonment, he shall be eligible for parole consideration if all of the following conditions have been met:

(i) The person has served at least twenty-five years of the sentence imposed.

(ii) The person has obtained a low risk level designation determined by a validated risk assessment instrument approved by the secretary of the Department of Public Safety and Corrections.

(iii) The person has not committed any major disciplinary offenses in the twelve consecutive months prior to the parole hearing date. A major disciplinary offense is an offense identified as a Schedule B offense by the Department of Public Safety and Corrections in the Disciplinary Rules and Procedures for Adult Offenders.

(iv) The person has completed the mandatory minimum of one hundred hours of pre-release programming in accordance with the provisions of R.S. 15:827.1, if such programming is available at the facility where the offender is incarcerated.

(v) The person has completed substance abuse treatment, if applicable and such treatment is available at the facility where the offender is incarcerated.

(vi) The person has obtained a GED credential, unless the prisoner has previously obtained a high school diploma or is deemed by a certified educator as being incapable of obtaining a GED credential due to a learning disability or because such programming is not available. If the prisoner is deemed incapable of obtaining a GED credential, the person shall complete at least one of the following: a literacy program, an adult basic education program, or a job skills training program.

(b) If the person was at least twenty-five years of age and under the age of thirty-five years at the time he was sentenced to life imprisonment, he shall be eligible for parole consideration if all of the following conditions have been met:

(i) The person has served at least twenty years of the sentence imposed.

(ii) The person has obtained a low risk level designation determined by a validated risk assessment instrument approved by the secretary of the Department of Public Safety and Corrections.

(iii) The person has not committed any major disciplinary offenses in the twelve consecutive months prior to the parole hearing date. A major disciplinary offense is an offense identified as a Schedule B offense by the Department of Public Safety and Corrections in the Disciplinary Rules and Procedures for Adult Offenders.

(iv) The person has completed the mandatory minimum of one hundred hours of pre-release programming in accordance with the provisions of R.S. 15:827.1, if such programming is available at the facility where the offender is incarcerated.

(v) The person has completed substance abuse treatment, if applicable and such treatment is available at the facility where the offender is incarcerated.

(vi) The person has obtained a GED credential, unless the prisoner has previously obtained a high school diploma or is deemed by a certified educator as being incapable of obtaining a GED credential due to a learning disability or because such programming is not available. If the prisoner is deemed incapable of obtaining a GED credential, the person shall complete at least one of the following: a literacy program, an adult basic education program, or a job skills training program.

(c) If the person was at least thirty-five years of age and under the age of fifty years at the time he was sentenced to life imprisonment, he shall be eligible for parole consideration if all of the following conditions have been met:

(i) The person has served at least fifteen years of the sentence imposed.

(ii) The person has obtained a low risk level designation determined by a validated risk assessment instrument approved by the secretary of the Department of Public Safety and Corrections.

(iii) The person has not committed any major disciplinary offenses in the twelve consecutive months prior to the parole hearing date. A major disciplinary offense is an offense identified as a Schedule B offense by the Department of Public Safety and Corrections in the Disciplinary Rules and Procedures for Adult Offenders.

(iv) The person has completed the mandatory minimum of one hundred hours of pre-release programming in accordance with the provisions of R.S. 15:827.1, if such programming is available at the facility where the offender is incarcerated.

(v) The person has completed substance abuse treatment, if applicable and such treatment is available at the facility where the offender is incarcerated.

(vi) The person has obtained a GED credential, unless the prisoner has previously obtained a high school diploma or is deemed by a certified educator as being incapable of obtaining a GED credential due to a learning disability or because such programming is not available. If the prisoner is deemed incapable of obtaining a GED credential, the person shall complete at least one of the following: a literacy program, an adult basic education program, or a job skills training program.

(d) If the person was at least fifty years of age at the time he was sentenced to life imprisonment, he shall be eligible for parole consideration if all of the following conditions have been met:

(i) The person has served at least ten years of the sentence imposed.

(ii) The person has obtained a low risk level designation determined by a validated risk assessment instrument approved by the secretary of the Department of Public Safety and Corrections.

(iii) The person has not committed any major disciplinary offenses in the twelve consecutive months prior to the parole hearing date. A major disciplinary offense is an offense identified as a Schedule B offense by the Department of Public Safety and Corrections in the Disciplinary Rules and Procedures for Adult Offenders.

(iv) The person has completed the mandatory minimum of one hundred hours of pre-release programming in accordance with the provisions of R.S. 15:827.1, if such programming is available at the facility where the offender is incarcerated.

(v) The person has completed substance abuse treatment if applicable and such treatment is available at the facility where the offender is incarcerated.

(vi) The person has obtained a GED credential, unless the prisoner has previously obtained a high school diploma or is deemed by a certified educator as being incapable of obtaining a GED credential due to a learning disability or because such programming is not available. If the prisoner is deemed incapable of obtaining a GED credential, the person shall complete at least one of the following: a literacy program, an adult basic education program, or a job skills training program.

C.(1) At such intervals as it determines, the committee or a member thereof shall consider all pertinent information with respect to each prisoner eligible for parole, including the nature and circumstances of the prisoner's offense, his prison records, the presentence investigation report, any recommendations of the chief probation and parole officer, and any information and reports of data supplied by the staff. A parole hearing shall be held if, after such consideration, the committee determines that a parole hearing is appropriate or if such hearing is requested in writing by its staff.

(2)(a) In cases where the offender has been convicted of, or where adjudication has been deferred or withheld for the perpetration or attempted perpetration of a violation of a sex offense as defined in R.S. 15:541 and parole is permitted by law and the offender is otherwise eligible, the committee shall consider reports, assessments, and clinical information, as available, including any testing and recommendations by mental health professionals, as to all of the following:

(i) Whether the offender has successfully completed the sex offender program.

(ii) Whether, in the expert's opinion, there is a likelihood that the offender will or will not repeat the criminal conduct and that the offender will or will not be a danger to society.

(b) The committee shall render its decision ordering or denying the release of the prisoner on parole only after considering this clinical evidence where such clinical evidence is available.

D.(1) Notwithstanding any provision of law to the contrary, any person serving a sentence of life imprisonment who was under the age of eighteen years at the time of the commission of the offense, except for a person serving a life sentence for a conviction of first degree murder (R.S. 14:30) or second degree murder (R.S. 14:30.1), shall be eligible for parole consideration pursuant to the provisions of this Subsection if all of the following conditions have been met:

(a) The offender has served thirty years of the sentence imposed.

(b) The offender has not committed any major disciplinary offenses in the twelve consecutive months prior to the parole hearing date. A major disciplinary offense is an offense identified as a Schedule B offense by the Department of Public Safety and Corrections in the Disciplinary Rules and Procedures for Adult Offenders.

(c) The offender has completed the mandatory minimum of one hundred hours of prerelease programming in accordance with R.S. 15:827.1.

(d) The offender has completed substance abuse treatment as applicable.

(e) The offender has obtained a GED certification, unless the offender has previously obtained a high school diploma or is deemed by a certified educator as being incapable of obtaining a GED certification due to a learning disability. If the offender is deemed incapable of obtaining a GED certification, the offender shall complete at least one of the following:

(i) A literacy program.

(ii) An adult basic education program.

(iii) A job skills training program.

(f) The offender has obtained a low-risk level designation determined by a validated risk assessment instrument approved by the secretary of the Department of Public Safety and Corrections.

(g) The offender has completed a reentry program to be determined by the Department of Public Safety and Corrections.

(h) If the offender was convicted of aggravated or first degree rape, he shall be designated a sex offender and upon release shall comply with all sex offender registration and notification provisions as required by law.

(2) For each offender eligible for parole consideration pursuant to the provisions of this Subsection, the board shall meet in a three-member panel and each member of the panel shall be provided with and shall consider a written evaluation of the offender by a person who has expertise in adolescent brain development and behavior and any other relevant evidence pertaining to the offender.

(3) The panel shall render specific findings of fact in support of its decision.

E.(1) Notwithstanding any provision of law to the contrary, any person serving a sentence of life imprisonment for a conviction of first degree murder (R.S. 14:30) or second degree murder (R.S. 14:30.1) who was under the age of eighteen years at the time of the commission of the offense shall be eligible for parole consideration pursuant to the provisions of this Subsection if a judicial determination has been made that the person is entitled to parole eligibility pursuant to Code of Criminal Procedure Article 878.1 and all of the following conditions have been met:

(a) The offender has served thirty-five years of the sentence imposed.

(b) The offender has not committed any major disciplinary offenses in the twelve consecutive months prior to the parole hearing date. A major disciplinary offense is an offense identified as a Schedule B offense by the Department of Public Safety and Corrections in the Disciplinary Rules and Procedures for Adult Offenders.

(c) The offender has completed the mandatory minimum of one hundred hours of prerelease programming in accordance with R.S. 15:827.1.

(d) The offender has completed substance abuse treatment as applicable.

(e) The offender has obtained a GED certification, unless the offender has previously obtained a high school diploma or is deemed by a certified educator as being incapable of obtaining a GED certification due to a learning disability. If the offender is deemed incapable of obtaining a GED certification, the offender shall complete at least one of the following:

(i) A literacy program.

(ii) An adult basic education program.

(iii) A job skills training program.

(f) The offender has obtained a low-risk level designation determined by a validated risk assessment instrument approved by the secretary of the Department of Public Safety and Corrections.

(g) The offender has completed a reentry program to be determined by the Department of Public Safety and Corrections.

(2) For each offender eligible for parole consideration pursuant to the provisions of this Subsection, the board shall meet in a three-member panel, and each member of the panel shall be provided with and shall consider a written evaluation of the offender by a person who has expertise in adolescent brain development and behavior and any other relevant evidence pertaining to the offender.

(3) The panel shall render specific findings of fact in support of its decision.

Amended by Acts 1994, 3rd Ex. Sess., No. 58, §1, eff. July 7, 1994; Acts 1995, No. 605, §2, eff. June 18, 1995; Acts 1995, No. 1099, §1, eff. Jan. 1, 1997; Acts 1995, No. 1290, §2; Acts 1995, No. 1303, §1; Acts 1997, No. 134, §2; Acts 1997, No. 137, §2; Acts 1997, No. 820, §1; Acts 1997, No. 870, §1; Acts 1997, No. 1148, §2, eff. July 14, 1997; Acts 1997, No. 1396, §1, eff. July 15, 1997; Acts 1999, No. 119, §1; Acts 1999, No. 359, §1; Acts 1999, No. 923, §1; Acts 1999, No. 1150, §1; Acts 1999, No. 1209, §1; Acts 2001, No. 253, §1; Acts 2001, No. 611, §1; Acts 2001, No. 1206, §1; Acts 2003, No. 587, §1; Acts 2003, No. 868, §1; Acts 2005, No. 337, §1; Acts 2006, No. 26, §1; Acts 2006, No. 59, §1; Acts 2006, No. 68, §1; Acts 2008, No. 266, §2; Acts 2008, No. 624, §1; Acts 2009, No. 362, §1; Acts 2009, No. 533, §2; Acts 2010, No. 241, §1; Acts 2011, No. 253, §1; Acts 2011, No. 285, §1; Acts 2012, No. 159, §1; Acts 2012, No. 401, §1; Acts 2012, No. 466, §1; Acts 2012, No. 714, §8; Acts 2013, No. 239, §1; Acts 2014, No. 126, §1; Acts 2014, No. 127, §1; Acts 2014, No. 332, §1; Acts 2015, No. 184, §2; Acts 2016, No. 469, §1; Acts 2016, No. 509, §3.



RS 15:574.4.1 - Parole consideration and hearings

§574.4.1. Parole consideration and hearings

A.(1) The parole hearings shall be conducted in a formal manner in accordance with the rules formulated by the committee and with the provisions of this Part. Before the parole of any prisoner is ordered, such prisoner shall appear before and be interviewed by the committee, except those incarcerated in parish prisons or parish correctional centers, in which case one committee member may conduct the interview. The committee may order a reconsideration of the case or a rehearing at any time.

(2) The crime victim or the victim's family, a victim advocacy group, and the district attorney or his representatives, may appear before the committee on parole by means of telephone communication from the office of the local district attorney.

B. The committee shall render its decision ordering or denying the release of the prisoner on parole within thirty days after the hearing. A parole shall be ordered only for the best interest of society, not as an award of clemency, and upon determination by the committee that there is reasonable probability that the prisoner is able and willing to fulfill the obligations of a law-abiding citizen so that he can be released without detriment to the community or to himself.

C. All paroles shall issue upon order of the committee and each order of parole shall recite the conditions thereof; provided, however, that before any prisoner is released on parole he shall be provided with a certificate of parole that enumerates the conditions of parole. These conditions shall be explained to the prisoner and the prisoner shall agree in writing to such conditions.

D. The release date of the prisoner shall be fixed by the committee, but such date shall not be later than six months after the parole hearing or the most recent reconsideration of the prisoner's case.

Acts 2008, No. 266, §2; Acts 2008, No. 337, §1; Acts 2009, No. 168, §2; Acts 2009, No. 182, §2; Acts 2010, No. 241, §§1 and 2; Acts 2012, No. 714, §8.



RS 15:574.4.2 - Decisions of committee on parole; nature, order, and conditions of parole; rules of conduct; infectious disease testing

§574.4.2. Decisions of committee on parole; nature, order, and conditions of parole; rules of conduct; infectious disease testing

A.(1) The committee on parole may make rules for the conduct of persons heretofore or hereafter granted parole. When a prisoner is released on parole, the committee shall require as a condition of his parole that he refrain from engaging in criminal conduct.

(2) The committee may also require, either at the time of his release on parole or at any time while he remains on parole, that he conform to any of the following conditions of parole which are deemed appropriate to the circumstances of the particular case:

(a) Report, no later than forty-eight hours after being placed on parole, to the division of probation and parole office of the Department of Public Safety and Corrections which is listed on the certificate of parole.

(b) Reside at the address listed on the certificate of parole. Obtain written permission from the probation and parole officer prior to moving from this address or written permission prior to leaving the state of Louisiana.

(c) Submit a monthly report by the fifth day of every month until supervision is completed and report when ordered to do so by the probation and parole officer.

(d) Not engage in any criminal activity, nor associate with people who are known to be involved in criminal activity. Avoid bars and casinos and refrain from the use of illegal drugs or alcohol.

(e) Pay supervision fees to the Department of Public Safety and Corrections in an amount not to exceed sixty-three dollars based upon his ability to pay as determined by the committee on parole. Payments are due on the first day of each month.

(f) Be employed at a lawful occupation. Employment shall be approved by the probation and parole officer. If employment is terminated, immediately report this to the probation and parole officer.

(g) Truthfully and promptly answer all questions as directed by the probation and parole officer.

(h) Submit to available medical, mental health or substance abuse exams, treatment, or both when ordered to do so by the probation and parole officer. Submit to drug and alcohol screens at personal expense.

(i) Agree to visits at residence or place of employment by the probation and parole officer at any time. Further agrees to searches of person, property, residence, or vehicle, when reasonable suspicion exists that criminal activity has been engaged in while on parole.

(j) Not possess or be in control of any firearms or dangerous weapons.

(k) Waive extradition to the state of Louisiana from any jurisdiction in or outside of the United States and agree not to contest any effort by any jurisdiction for return to the state of Louisiana.

(3) For those persons who have been convicted of a "sex offense" as defined in R.S. 15:541, agree to searches of his person, his property, his place of residence, his vehicle, or his personal effects, or any or all of them, at any time, by a law enforcement officer, duly commissioned in the parish or municipality where the sex offender resides or is domiciled, designated by his agency to supervise sex offenders, with or without a warrant of arrest or with or without a search warrant, when the officer has reasonable suspicion to believe that the person who is on parole is engaged in or has been engaged in criminal activity for which the person has not been charged or arrested while on parole.

(4) No offender, who is the parent, stepparent, or has legal custody and physical custody of the child who is the victim, shall be released on parole unless the victim has received psychological counseling prior to the offender's release if the offender is returning to the residence or community in which the child resides. Such psychological counseling shall include an attempt by the health care provider to ease the psychological impact upon the child of the notice required by the provisions of R.S. 15:574.4.3, including assisting the child in coping with potential insensitive comments and actions by the child's neighbors and peers. The cost of such counseling shall be paid by the offender.

(5) If parole is revoked for any reason, all good time earned or any additional credits earned or which could have been earned on that portion of the sentence served prior to the granting of parole shall be forfeited, and the parolee shall serve the remainder of the sentence as of the date of release on parole.

B. At the time these written conditions are given, the committee shall notify the parolee that:

(1) If he is arrested while on parole, the committee has the authority to place a detainer against him which will in effect prevent him from making bail pending any new charges against him; and

(2) Should his parole be revoked for any reason, good time earned prior to parole and good time that would have been earned if parole had not been granted will be forfeited, as required by R.S. 15:571.4.

C.(1) When a victim of the crime for which parole is being considered has suffered a direct pecuniary loss other than damage to or loss of property, the parole committee may impose as a condition of parole that restitutions to the victim be made. When such a condition is imposed, the committee shall take into account the defendant's ability to pay and shall not revoke parole based upon this condition unless the parolee has willfully failed to comply. When the victim's loss consists of damage to or loss of property, the committee shall impose as a condition of parole payment of restitution, either in a lump sum or in monthly installments based on the earning capacity and assets of the defendant. If the victim was paid for such property loss or damage with monies from the Crime Victims Reparations Fund, the committee shall order the parolee to make such payments as reimbursement to the fund in the same amount as was paid from the fund to the victim. This condition of parole shall continue until such time as the restitution is paid or the parolee is discharged from parole in accordance with R.S. 15:574.6.

(2) Nothing herein shall affect a victim's civil remedy except that funds actually received shall be credited to any civil judgment arising out of the same offense.

D. If the prisoner has not paid and is liable for any costs of court or costs of the prosecution or proceeding in which he was convicted or any fine imposed as a part of his sentence, the committee on parole shall require as a condition of parole the payment of such costs or fine, either in a lump sum or according to a schedule of payments established by the committee and based upon the prisoner's ability to pay.

E. Before the committee on parole places a person on parole, the committee shall determine if he has a high school diploma or its equivalent and, if he does not, the committee shall condition parole upon the parolee's enrolling in and attending an adult education or reading program until he obtains a GED credential, or until he completes such educational programs required by the committee, and has attained a sixth grade reading level, or until his term of parole expires, whichever occurs first. All costs shall be paid by the parolee. If the committee finds that there are no adult education or reading programs in the parish in which the parolee is domiciled, the parolee is unable to afford such a program, or attendance would create an undue hardship on the parolee, the committee may suspend this condition of parole. The provisions of this Subsection shall not apply to those parolees who are mentally, physically, or by reason of age, infirmity, dyslexia, or other such learning disorders, unable to participate.

F. The collection of the supervision fee imposed pursuant to Subparagraph (A)(2)(o) of this Section shall be suspended upon the transfer of an offender to another state for parole supervision in that state, pursuant to the interstate compact for out-of-state parolee supervision as provided in R.S. 15:574.31 et seq.

G.(1) Before placing a person on parole, the committee on parole shall require that person to submit to a test designed to determine whether he is infected with a sexually transmitted disease, acquired immune deficiency syndrome (AIDS), the human immunodeficiency virus (HIV), HIV-1 antibodies, or any other probable causative agent of AIDS and viral hepatitis.

(2) The procedure or test shall be performed by a qualified physician or other qualified person who shall notify the parolee of the test results.

(3) If the person tested under the provisions of this Subsection tests positive for a sexually transmitted disease, AIDS, HIV, HIV-1 antibodies, or any other probable causative agent of AIDS and viral hepatitis, he shall be referred to the appropriate health care and support services. If the person tested positive, the granting of the parole shall be conditioned upon the person seeking advice and counseling from the appropriate health care and support services. Failure to seek or follow that advice shall result in the revocation of that person's parole.

(4) The costs associated with this testing shall be paid by the person tested.

(5) Repealed by Acts 2015, No. 301, §2.

H. All inmates being released from state-operated prison facilities and state privately operated prison facilities shall be offered "opt-out" testing for human immunodeficiency virus (HIV), prior to release, unless the inmate is known to be HIV positive or had a documented HIV test within the previous twelve months prior to release. If the inmate tested pursuant to the provisions of this Subsection tests positive for HIV, he shall be referred by the Department of Public Safety and Corrections to the appropriate health care and support services. "Opt-out" HIV testing, consent, and appropriate referral processes shall be conducted in accordance with the provisions of R.S. 40:1171.3.

Acts 2009, No. 299, §2, eff. July 1, 2009; Acts 2010, No. 241, §§1 and 2; Acts 2011, No. 219, §2; Acts 2012, No. 241, §1; Acts 2012, No. 714, §8; Acts 2015, No. 301, §§1, 2; Acts 2016, No. 111, §1.



RS 15:574.4.3 - Parole requirements for certain sex offenders

§574.4.3. Parole requirements for certain sex offenders

A.(1) Before having a parole hearing for any offender who has been convicted of a violation of a sex offense as defined in R.S. 15:541, when the law permits parole consideration for that offense, and when according to law an offender convicted of one of those offenses is otherwise eligible for parole, the committee shall give written notice of the date and time of the parole hearing at least three days prior to the hearing to the victim or the victim's parent or guardian, unless the victim, parent, or guardian has advised the committee on parole in writing that such notification is not desired.

(2) The victim or the victim's parent or guardian who desires to do so shall be given a reasonable opportunity to attend the hearing and to be heard.

B. If a person who is otherwise eligible for intensive parole supervision pursuant to R.S. 15:574.4.4, has been convicted of one of the sexual offenses enumerated in this Section and the intensive parole supervision is applicable to any of those enumerated crimes, then the provisions of this Section shall apply.

C. If a person, who is otherwise eligible for diminution of sentence for good behavior pursuant to R.S. 15:571.3, has been convicted of one of the sexual offenses enumerated in this Section and the diminution of sentence for good behavior is applicable to any of those enumerated crimes, then the provisions of this Section shall apply.

D.(1) In cases where the offender has been convicted of or where adjudication has been deferred or withheld for the perpetration or attempted perpetration of a violation of a sex offense as defined in R.S. 15:541, including criminal sexual offenders under the supervision and legal authority of the Department of Public Safety and Corrections pursuant to the terms and conditions of the Interstate Compact for Adult Offender Supervision provided for in R.S. 15:574.31 through 574.44, and parole is permitted by law and the offender is otherwise eligible, and when the committee releases an offender on parole, the committee shall order the offender to register as a sex offender and provide notification in accordance with the provisions of R.S. 15:540 et seq.

(2) The committee shall mail notice within three days after it makes a decision to release a sexual offender, as enumerated and pursuant to the circumstances in this Paragraph, on parole. The notice shall contain the address where the defendant will reside, a statement that the offender will be released on parole, and the date he will be released and shall be mailed to the victim or the victim's parent or guardian if the victim or a relative was not present at the parole hearing of the offender, and the notice shall be sent to their last known address by registered or certified letter, unless the victim or relative has signed a written waiver of notification.

E.(1) In cases where parole is permitted by law and the offender is otherwise eligible, the committee on parole shall not grant parole to any sex offender either by an order of the committee on parole or office of adult services pursuant to R.S. 15:571.3 until the Department of Public Safety and Corrections, division of probation and parole, has assessed and approved the suitability of the residence plan of such offender. In approving the residence plan of the offender, the department shall consider the likelihood that the offender will be able to comply with all of the conditions of his parole.

(2) For purposes of this Section, "sex offender" shall mean any offender who has been convicted of, or where adjudication has been deferred or withheld for, the perpetration or attempted perpetration of a violation of a sex offense as defined in R.S. 15:541.

F.(1) In cases where the offender has been convicted of or where adjudication has been deferred or withheld for the perpetration or attempted perpetration of a sex offense as defined in R.S. 15:541 and the victim of that offense is a minor, the committee may, if the department has the equipment and appropriately trained personnel, as an additional condition of parole, authorize the use of truth verification examinations to determine if the offender has violated a condition of parole. If ordered by the committee as a condition of parole, the Department of Public Safety and Corrections, division of probation and parole, is hereby authorized to administer a truth verification examination pursuant to the committee's order and the provisions of this Subsection.

(2) Any examination conducted pursuant to the provisions of this Subsection shall be subsequent to an allegation that the offender has violated a condition of parole or at the discretion of the parole officer who has reason to believe that the offender has violated a condition of parole.

(3) The truth verification examination shall be conducted by a trained certified polygraphist or voice stress examiner.

(4) The results of the truth verification examination may be considered in determining the level of supervision and treatment needed by the offender and in the determination of the parole officer as to whether the offender has violated a condition of parole; however, such results shall not be used by the committee as the basis for a finding that a violation of a condition of parole has occurred.

(5) The sexual offender may request a second truth verification examination to be conducted by a trained and certified polygraphist or voice stress examiner of his choice. The cost of the second examination shall be borne by the offender.

(6) For purposes of this Subsection:

(a) "Polygraph examination" shall mean an examination conducted with the use of an instrument or apparatus for simultaneously recording cardiovascular pressure, pulse and respiration, and variations in electrical resistance of the skin.

(b) "Truth verification examination" shall include a polygraph examination or a voice stress analysis.

(c) "Voice stress analysis" shall mean an examination conducted with the use of an instrument or apparatus which records psychophysiological stress responses that are present in a human voice when a person suffers psychological stress in response to a stimulus.

Acts 2010, No. 241, §1; Acts 2012, No. 705, §1; Acts 2012, No. 714, §8.



RS 15:574.4.4 - Parole; intensive parole supervision; eligibility

§574.4.4. Parole; intensive parole supervision; eligibility

A. Notwithstanding the provisions of R.S. 15:574.4(A)(1), a person, otherwise eligible for parole, convicted of a nonviolent first felony offense and committed to the Department of Public Safety and Corrections, or of a nonviolent second felony offense and committed to the Department of Public Safety and Corrections, may be eligible for intensive parole supervision upon successful completion of intensive incarceration. In addition, any person convicted of a first or second offense for possession of amphetamine or methamphetamine or cocaine or oxycodone or methadone or of a first offense for distribution, dispensing, or possession with intent to produce, manufacture, distribute, or dispense amphetamine or methamphetamine or cocaine or oxycodone or methadone, in violation of R.S. 40:967(B)(1) or R.S. 40:967(B)(4)(b) when the amount of amphetamine or methamphetamine or cocaine or oxycodone or methadone involved was twenty-eight grams or less, may be eligible to participate in the intensive incarceration program. Notwithstanding the provisions of R.S. 40:967(B)(4)(b), a person otherwise eligible for participation in the intensive incarceration program may be eligible for intensive parole supervision upon successful completion of intensive incarceration. The intensive incarceration and intensive parole supervision program shall be established and administered by the department. The offender may be considered for participation in the program if all of the following conditions are met:

(1) The offender is sentenced to be committed to the Department of Public Safety and Corrections to serve ten years or less.

(2) The department, through the division of probation and parole within the office of adult services, recommends to the sentencing court that the offender is particularly likely to respond affirmatively to participation in the program.

(3) The court at sentencing recommends that the offender be considered for participation in the program.

(4) The secretary of the department, or his designee, finds, after an evaluation, that the offender is particularly likely to respond affirmatively to participation in the program.

(5) The offender voluntarily enrolls in the program after having been advised by the department of the rules and regulations governing participation in the program.

(6) The court sentences an offender in the drug division probation program pursuant to R.S. 13:5304.

B. Notwithstanding the provisions of R.S. 15:574.4(A)(1), an offender who is otherwise eligible for intensive incarceration and intensive parole supervision, but who has not been recommended for participation in the intensive incarceration and intensive parole supervision program by the division of probation and parole or the sentencing judge, as provided for in Paragraphs (A)(2) and (3) of this Section, may additionally be placed in the intensive incarceration and intensive parole supervision program if all of the following conditions are met:

(1) The staff at the adult reception and diagnostic center, after a thorough evaluation, determines that the offender is suitable and appropriate for participation.

(2) The warden at the adult reception and diagnostic center concurs with the staff recommendation.

(3) The warden of the facility where the offender would be placed concurs with the recommendation of the staff and warden of the adult reception and diagnostic center.

(4) The offender meets other conditions of participation as set forth in Paragraphs (A)(1), (4), and (5) of this Section.

C.(1) Notwithstanding the provisions of R.S. 15:574.4(A)(1), a person, otherwise eligible for parole, convicted of a first felony offense and committed to the Department of Public Safety and Corrections, or of a second felony offense and committed to the Department of Public Safety and Corrections, may be eligible for intensive parole supervision upon successful completion of intensive incarceration. The intensive incarceration and intensive parole supervision program shall be established and administered by the department.

(2) The court may sentence an offender directly to the program if the court commits the offender to the Department of Public Safety and Corrections to serve ten years or less.

D. For purposes of this Section, a "first offender" shall not have been convicted previously of another felony as provided in R.S. 15:572(C) and shall not have been granted an automatic pardon as provided in R.S. 15:572(B).

E. The duration of intensive incarceration shall not be less than one hundred eighty calendar days.

F. The participating offender shall be evaluated by the program staff on a continual basis throughout the entire period of intensive incarceration. The evaluation shall include the offender's performance while incarcerated, the likelihood of successful adjustment on parole, and other factors deemed relevant by the committee on parole or the program staff. The evaluation shall provide the basis for the recommendations by the department to the committee on parole upon the offender's completion of intensive incarceration. Violation of any institutional or program rules or regulations may subject the participant to removal from the program by the department.

G.(1) If an offender is denied entry into the intensive incarceration program for physical or mental health reasons or for failure to meet the department's suitability criteria, the department shall notify the sentencing court, and based upon the court's order, shall either return the offender to court for resentencing in accordance with the provisions of the Code of Criminal Procedure Article 881.1 or return the offender to a prison to serve the remainder of his sentence as provided by law.

(2) If an offender enters the intensive incarceration program and is subsequently removed for physical or mental health reasons or for failure to meet the department's suitability criteria, the department shall notify the sentencing court and, based upon the court's order, shall either return the offender to court for resentencing in accordance with the provisions of Code of Criminal Procedure Article 881.1 or return the offender to a prison to serve the remainder of his sentence as provided by law. If an offender enters the intensive incarceration program and is removed for violating any institutional or program rules or regulations, the offender shall be assigned to the general population to serve the remainder of his sentence as provided by law.

H. When an offender completes intensive incarceration, the committee on parole shall review the case of the offender and recommend either that the offender be released on intensive parole supervision or that the offender serve the remainder of his sentence as provided by law. When the offender is released to intensive parole supervision by the committee, the committee shall require the offender to comply with the following conditions of intensive parole supervision in addition to any other conditions of parole ordered by the committee:

(1) Be subject to multiple monthly visits with his supervising officers without prior notice.

(2) Abide by any curfew set by his supervising officers.

(3) Perform at least one hundred hours of unpaid community service work during the period of intensive parole supervision and, if unemployed, perform additional hours as instructed by his supervising officers.

(4) Refrain from using or possessing any controlled dangerous substance or alcoholic beverage and submit, at his own expense, to screening, evaluation, and treatment for controlled dangerous substance or alcohol abuse as directed by his supervising officers.

(5) Pay any costs as ordered by the sentencing court or committee on parole.

I. In cases in which the committee on parole determines that there is victim opposition to parole, that the offender has a questionable disciplinary record, or that other extraordinary circumstances exist, the committee may conduct a hearing to consider intensive parole supervision for the offender having successfully completed intensive incarceration, which shall be public and conducted in the same manner as parole hearings as otherwise provided in this Part. Otherwise the decision shall be made upon the approval or disapproval of a majority of the members of the committee without necessity of a hearing, after a review of all available information on the offender, including the pre-parole report prepared by the department.

J. In cases in which the court sentences a defendant in the drug division probation program for a technical violation of probation, the offender shall return to active supervised probation with the drug division probation program for a period as ordered by the court, subject to any additional conditions imposed by the court.

K. Notwithstanding the provisions of R.S. 15:574.4(A)(1), a person otherwise eligible for parole who is convicted of a nonviolent first felony offense may be committed to the Department of Public Safety and Corrections pursuant to the provisions of Code of Criminal Procedure Article 895(B)(3) to serve a sentence of not more than six months without diminution of sentence in the intensive incarceration program pursuant to the provisions of this Section.

Acts 2008, No. 266, §2; Acts 2008, No. 337, §1; Acts 2009, No. 168, §2; Acts 2009, No. 182, §2; Acts 2010, No. 241, §2; Acts 2012, No. 714, §8.



RS 15:574.4.5 - Probation and parole processing fee

§574.4.5. Probation and parole processing fee

A. A one-time fee of sixty-five dollars shall be assessed for each case file existing on June 30, 2009, and for each new case file opened thereafter by a probation and parole officer of the office of adult services in the Department of Public Safety and Corrections. Such fee shall be collected at the offender's first meeting with any such officer after June 30, 2009, or, if provided for by rule promulgated by the department, over a time period not to exceed twelve months after the first meeting.

B. All fees collected pursuant to this Section shall be remitted to the treasurer's office on a monthly basis.

Acts 2009, No. 299, §2, eff. July 1, 2009; Acts 2010, No. 241, §2.



RS 15:574.5 - Intensive incarceration and parole supervision of persons held by sheriffs in Orleans Parish

§574.5. Intensive incarceration and parole supervision of persons held by sheriff in Orleans Parish

A. An offender sentenced to the custody of the Department of Public Safety and Corrections but held by the sheriff of an eligible parish, as defined in Subsection E, and who is otherwise eligible for the intensive incarceration and parole supervision program of the department as provided for in R.S. 15:574.4, may be considered for an intensive incarceration program administered by the sheriff of that parish if all the following conditions are met:

(1) The offender is sentenced to be committed to the department to serve seven years or less.

(2) The court at sentencing recommends that the offender be considered for participation in an intensive incarceration and parole supervision program.

(3) The sheriff's office of the parish finds, after an evaluation, that the offender is particularly likely to respond affirmatively to participation in such a program.

(4) The offender voluntarily enrolls in such a program after having been advised by the sheriff's office of the rules and regulations governing participation in such a program.

B. The provisions of the intensive incarceration program of the department as set forth in R.S. 15:574.4(A) and Code of Criminal Procedure Article 901.1 shall apply to any intensive incarceration program administered by the sheriff of any eligible parish except for the following:

(1) The duration of any intensive incarceration shall not be less than two hundred seventy nor more than three hundred sixty-five days.

(2) The participating offender shall be evaluated by the program staff of the sheriff conducting the program on a continual basis throughout the entire period of intensive incarceration. The evaluation shall include the offender's performance while incarcerated, the likelihood of successful adjustment on parole, and other factors deemed relevant by the committee on parole and the program staff. The evaluation shall provide the basis for recommendations by the sheriff's office to the committee on parole upon the offender's successful completion of any intensive incarceration program. Violation of any institutional or program rules or regulations may subject the participant to removal from an intensive incarceration program.

(3) Upon completion of any intensive incarceration program, the committee on parole shall review the case of the offender and recommend that the offender be released on intensive parole supervision or that the offender serve the remainder of his sentence as provided by law.

C. Notwithstanding the provisions of R.S. 15:574.4(A)(1), offenders who have successfully completed an intensive incarceration program as provided for in this Section shall be eligible for intensive parole supervision as provided for in R.S. 15:574.4(A)(2).

D. In the event an offender sentenced to be committed to the custody of the department participates in an intensive incarceration program of any eligible parish, the sheriff's office shall be reimbursed by the department for his participation in the program in the amount appropriated by the legislature.

E. As used in this Section, "eligible parish" means the parish of Orleans.

F. Notwithstanding any provision of law to the contrary, the department may reimburse the sheriff not more than three dollars a day in addition to the amount authorized in R.S. 15:824(B)(1)(a) and Subsection D of this Section, for his participation in the program. This reimbursement shall be subject to legislative appropriation.

Acts 1987, No. 611, §1; Acts 2001, No. 259, §1; Acts 2011, 1st Ex. Sess., No. 18, §1; Acts 2012, No. 714, §8.



RS 15:574.6 - Parole term; automatic discharge

§574.6. Parole term; automatic discharge

The parole term, when the committee orders a prisoner released on parole, shall be for the remainder of the prisoner's sentence, without any diminution of sentence for good behavior. When the parolee has completed his full parole term, he shall be discharged from parole by the Department of Public Safety and Corrections without order by the committee, provided that:

(1) No warrant has been issued by the committee for the arrest of the parolee.

(2) No detainer has been issued by the parole officer for the detention of the parolee pending revocation proceedings.

(3) No indictment or bill of information is pending for any felony the parolee is suspected to have committed while on parole.

Acts 1968, No. 191, §1; Acts 1991, No. 117, §1; Acts 2012, No. 714, §8.



RS 15:574.7 - Custody and supervision of parolees; modification or suspension of supervision; violation of conditions of parole; sanctions; alternative conditions; administrative sanctions

§574.7. Custody and supervision of parolees; modification or suspension of supervision; violation of conditions of parole; sanctions; alternative conditions; administrative sanctions

A. Each parolee shall remain in the legal custody of the Department of Public Safety and Corrections, corrections services, and shall be subject to the orders and supervision of the committee. At the direction of the committee, the chief probation and parole officer shall be responsible for the investigation and supervision of all parolees. The committee may modify or suspend such supervision upon a determination that a parolee who had conducted himself in accordance with the conditions of his parole no longer needs the guidance and supervision originally imposed.

B.(1) At the time a defendant is released on parole, the committee on parole may make a determination as to whether a defendant is eligible for the imposition of administrative sanctions as provided for in this Section. If authorized to do so by the committee, each time a parolee violates a condition of parole, a parole officer may use administrative sanctions to address a technical violation committed by a parolee when all of the following occur:

(a) The parolee, after receiving written notification of his right to a hearing before a court and right to counsel, provides a written waiver of a parole violation hearing.

(b) The parolee admits to the violation or affirmatively chooses not to contest the violation alleged in the parole violation report.

(c) The parolee consents to the imposition of administrative sanctions by the Department of Public Safety and Corrections.

(2) The department shall promulgate rules to implement the provisions of this Subsection to establish the following:

(a) A system of structured, administrative sanctions which shall be imposed for technical violations of parole and which shall take into consideration the following factors:

(i) The severity of the violation behavior.

(ii) The prior violation history.

(iii) The severity of the underlying criminal conviction.

(iv) The criminal history of the parolee.

(v) Any special circumstances, characteristics, or resources of the parolee.

(vi) Protection of the community.

(vii) Deterrence.

(viii) The availability of appropriate local sanctions, including but not limited to jail, treatment, community service work, house arrest, electronic surveillance, restitution centers, work release centers, day reporting centers, or other local sanctions.

(b) Procedures to provide a parolee with written notice of the right to a parole violation hearing to determine whether the parolee violated the conditions of parole alleged in the violation report and the right to be represented by counsel at state expense at that hearing if financially eligible.

(c) Procedures for a parolee to provide written waiver of the right to a parole violation hearing, to admit to the violation or affirmatively choose not to contest the violation alleged in the parole violation report, and to consent to the imposition of administrative sanctions by the department.

(d) The level and type of sanctions that may be imposed by parole officers and other supervisory personnel.

(e) The level and type of violation behavior that warrants a recommendation to the committee that parole be revoked.

(f) Procedures notifying the parolee and the committee on parole of a violation admitted by the parolee and the administrative sanctions imposed.

(g) Such other policies and procedures as are necessary to implement the provisions of this Subsection and to provide adequate parole supervision.

(3) If the administrative sanction imposed pursuant to the provisions of this Subsection is jail confinement, the confinement shall not exceed ten days per violation and shall not exceed a total of sixty days per year.

(4) For purposes of this Subsection, "technical violation" means any violation of a condition of parole as defined in R.S. 15:574.9(G)(2).

C.(1) If the chief probation and parole officer, upon recommendation by a parole officer, has reasonable cause to believe that a parolee has violated the conditions of parole, he shall notify the committee, and shall cause the appropriate parole officer to submit the parolee's record to the committee. After consideration of the record submitted, and after such further investigation as it may deem necessary, the committee may order:

(a) The issuance of a reprimand and warning to the parolee.

(b) That the parolee be required to conform to one or more additional conditions of parole which may be imposed in accordance with R.S. 15:574.4.

(c) That the parolee be arrested, and upon arrest be given a prerevocation hearing within a reasonable time, at or reasonably near the place of the alleged parole violation or arrest, to determine whether there is probable cause to detain the parolee pending orders of the parole committee.

(2) Upon receiving a summary of the prerevocation proceeding, the committee may order the following:

(a) The parolee's return to the physical custody of the Department of Public Safety and Corrections, corrections services, to await a hearing to determine whether his parole should be revoked.

(b) As an alternative to revocation, that the parolee, as a condition of parole, be committed to a community rehabilitation center or a substance abuse treatment program operated by, or under contract with, the department, for a period of time not to exceed six months, without benefit of good time, provided that such commitment does not extend the period of parole beyond the full parole term. Upon written request of the department that the offender be removed for violations of the rules or regulations of the community rehabilitation center or substance abuse program, the committee shall order that the parole be revoked, with credit for time served in the community rehabilitation center.

Acts 1968, No. 191, §1; Amended by Acts 1974, No. 120, §1; Acts 1988, No. 380, §1; Acts 1992, No. 301, §1; Acts 2010, No. 861, §7; Acts 2011, No. 104, §1; Acts 2012, No. 714, §8.



RS 15:574.8 - Parole officers; powers of arrest; summary arrest and detention of parolees

§574.8. Parole officers; powers of arrest; summary arrest and detention of parolees

A. Parole officers shall be deemed to be peace officers and shall have the same powers with respect to criminal matters and the enforcement of the law relating thereto as sheriffs, constables, and police officers have in their respective jurisdictions. They have all the immunities and matters of defense now available or hereafter made available to sheriffs, constables, and police officers in any suit brought against them in consequence of acts done in the course of their employment.

B. If a parole officer has reasonable cause to believe that a parolee has violated or is attempting to violate a condition of his parole and that an emergency exists, so that awaiting action by the committee under R.S. 15:574.7 would create an undue risk to the public or to the parolee, such parole officer may arrest the parolee without a warrant or may authorize any peace officer to do so. The authorization may be in writing or oral, but if not written, shall be subsequently confirmed by a written statement. The written authorization or subsequent confirmation shall set forth that, in the judgment of the parole officer, the person to be arrested has violated or was attempting to violate a condition of his parole. The parolee arrested hereunder, if detained, shall be held in a local jail, state prison, or other detention facility, pending action by the committee. Immediately after such arrest and detention, the parole officer concerned shall notify the chief probation and parole officer and submit a written report of the reason for the arrest. After consideration of the written report, the chief probation and parole officer shall, with all practicable speed, make a preliminary determination, and shall either order the parolee's release from detention or proceed promptly in accordance with R.S. 15:574.7.

Acts 1952, No. 162, §7. Amended by Acts 1956, No. 66, §1; Acts 1968, No. 191, §1; Acts 2001, No. 608, §1; Acts 2010, No. 924, §2, eff. July 2, 2010; Acts 2012, No. 714, §8.



RS 15:574.9 - Revocation of parole for violation of condition; committee panels; return to custody hearing; duration of reimprisonment and reparole after revocation; credit for time served; revocation for a technical violation

§574.9. Revocation of parole for violation of condition; committee panels; return to custody hearing; duration of reimprisonment and reparole after revocation; credit for time served; revocation for a technical violation

A. When a parolee has been returned to the physical custody of the Department of Public Safety and Corrections, office of corrections services, the committee shall hold a hearing to determine whether his parole should be revoked, unless said hearing is expressly waived in writing by the parolee. A waiver shall constitute an admission of the findings of the prerevocation proceeding and result in immediate revocation. If the revocation hearing is not waived, the parolee shall be permitted to consult with and be advised and represented by his own legal counsel or legal counsel appointed under the provisions of R.S. 15:179. At the hearing the parolee may admit, deny, or explain the violation charged, and he may present proof, including affidavits and other evidence, in support of his contentions. Upon request of the parolee, the parole committee may postpone the rendering of its decision for a specified reasonable time pending receipt of further information necessary to a final determination.

B. The committee may order revocation of parole upon a determination that:

(1) The parolee has failed, without a satisfactory excuse, to comply with a condition of his parole; and

(2) The violation of condition involves the commission of another felony, or misconduct including a substantial risk that the parolee will commit another felony, or misconduct indicating that the parolee is unwilling to comply with proper conditions of parole.

C. Other than for conviction of a felony committed while on parole, action revoking a parolee's parole and recommitting him for violation of the condition of parole must be initiated before the expiration of his parole term. When a warrant for arrest is issued by the committee on parole or a detainer is issued by the parole officer, the running of the period of parole shall cease as of the time the warrant or detainer is issued. A parolee under supervision in this state or another state, who has absented himself from the supervising jurisdiction, or from his place of residence, without proof of permission for such absence, shall be deemed a fugitive from justice and shall be returned to the physical custody of the Department of Public Safety and Corrections for a revocation hearing by the committee on parole, without necessity of a prerevocation or probable cause hearing, at or near the place of the arrest or violation. No credit shall be applied toward completing the full parole term for the period of time the parolee was a fugitive from justice.

D. Parole revocation shall require two votes of a three-member panel of parole committee members or, if the number of members present exceeds a three-member panel, a majority vote of those members present and voting, and the order of revocation shall be reduced to writing and preserved.

E. When the parole of a parolee has been revoked by the committee for violation of the conditions of parole, the parolee shall be returned to the physical custody of the Department of Public Safety and Corrections, corrections services, and serve the remainder of his sentence as of the date of his release on parole, and any credit for time served for good behavior while on parole. The parolee shall be given credit for time served prior to the revocation hearing for time served in actual custody while being held for a parole violation in a local detention facility, state institution, or out-of-state institution pursuant to Code of Criminal Procedure Article 880.

F. Any such prisoner whose parole has been revoked may be considered by the committee for reparole in accordance with the provisions of this Part.

G.(1)(a)(i) Except as provided in Subparagraph (b) of this Paragraph, any offender who has been released on parole and whose parole supervision is being revoked pursuant to the provisions of this Subsection for a technical violation of the conditions of parole as determined by the committee on parole, shall be required to serve the following sentences:

(aa) For the first technical violation, the offender shall serve not more than ninety days.

(bb) For a second technical violation, the offender shall serve not more than one hundred twenty days.

(cc) For a third or subsequent technical violation, the offender shall serve not more than one hundred eighty days.

(ii) The sentences imposed pursuant to Item (i) of this Subparagraph shall be served without diminution of sentence or credit for time served prior to the revocation for a technical violation. The term of the revocation for the technical violation shall begin on the date the committee on parole orders the revocation. Upon completion of the imposed technical revocation sentence, the offender shall return to active parole supervision for the remainder of the original term of supervision.

(b) The provisions of Subparagraph (a) of this Paragraph shall not apply to the following offenders:

(i) Any offender released on parole for the conviction of a crime of violence as defined in R.S. 14:2(B).

(ii) Any offender released on parole for the conviction of a sex offense as defined in R.S. 15:541.

(iii) Any offender released on parole who is subject to the sex offender registration and notification requirements of R.S. 15:541 et seq.

(2) A "technical violation", as used in this Subsection, means any violation except it shall not include any of the following:

(a) Being arrested, charged, or convicted of any of the following:

(i) A felony.

(ii) Repealed by Acts 2010, No. 510, §1.

(iii) Any intentional misdemeanor directly affecting the person.

(iv) At the discretion of the committee on parole, any attempt to commit any intentional misdemeanor directly affecting the person.

(v) At the discretion of the committee on parole, any attempt to commit any other misdemeanor.

(b) Being in possession of a firearm or other prohibited weapon.

(c) Failing to appear at any court hearing.

(d) Absconding from the jurisdiction of the committee on parole.

Acts 1968, No. 191, §1; Amended by Acts 1974, No. 106, §1; Acts 1974, No. 198, §1; Acts 1974, No. 203, §1; Acts 1985, No. 196, §1, eff. July 6, 1985; Acts 1985, No. 930, §2, eff. July 23, 1985; Acts 1988, No. 380, §1; Acts 1990, No. 330, §1; Acts 1991, No. 116, §1; Acts 1991, No. 118, §1; Acts 1995, No. 1011, §1; Acts 2001, No. 608, §1; Acts 2006, No. 113, §2; Acts 2007, No. 402, §2; Acts 2008, No. 220, §6, eff. June 14, 2008; Acts 2010, No. 510, §1; Acts 2010, No. 520, §1; Acts 2010, No. 792, §1; Acts 2011, No. 186, §3; Acts 2012, No. 714, §8; Acts 2015, No. 299, §1.



RS 15:574.10 - Conviction of a felony while on parole

§574.10. Conviction of a felony while on parole

When a person is convicted in this state of a felony committed while on parole or is convicted under the laws of any other state or of the United States or any foreign government or country of an offense committed while on parole, and which if committed in this state would be a felony, his parole shall be deemed revoked as of the date of the commission of the felony or such offense under the laws of the other jurisdiction. His parole officer shall inform the sentencing judge of the fact that the convicted defendant is a parole violator. The term for which the defendant shall be imprisoned as a parole violator shall be the same as that provided in cases of revocation of parole for violation of the conditions of parole. The new sentence of imprisonment shall be served consecutively to the term of imprisonment for violation of parole unless a concurrent term of imprisonment is directed by the court. An appeal by the defendant on the new conviction or sentence shall not suspend the revocation provisions of this Section, unless the defendant has been admitted to post-conviction bail on the new sentence of imprisonment. In the event of a successful appeal of the new conviction or sentence, the state shall be liable for any loss of income sustained by the defendant due to such revocation of parole.

Acts 1968, No. 191, §1; Acts 1987, No. 95, §1; Acts 1993, No. 104, §1; Acts 2008, No. 144, §1.

.

NOTE: See Acts 1987, No. 95, §2.



RS 15:574.11 - Finality of committee determinations; venue; jurisdiction and procedure; peremptive period; service of process

§574.11. Finality of committee determinations; venue; jurisdiction and procedure; peremptive period; service of process

A. Parole is an administrative device for the rehabilitation of prisoners under supervised freedom from actual restraint, and the granting, conditions, or revocation of parole rest in the discretion of the committee on parole. No prisoner or parolee shall have a right of appeal from a decision of the committee regarding release or deferment of release on parole, the imposition or modification of authorized conditions of parole, the termination or restoration of parole supervision or discharge from parole before the end of the parole period, or the revocation or reconsideration of revocation of parole, except for the denial of a revocation hearing under R.S. 15:574.9.

B. Venue in any action in which an individual committed to the Department of Public Safety and Corrections contests any action of the committee shall be in the parish of East Baton Rouge. Venue in a suit contesting the actions of the committee shall be controlled by this Part and R.S. 15:571.15 and not the Code of Criminal Procedure, Title XXXI-A, Post Conviction Relief, or Title IX, Habeas Corpus, regardless of the captioned pleadings stating the contrary.

C. The district court shall have appellate jurisdiction over pleadings alleging a violation of R.S. 15:574.9. The review shall be conducted by the court without a jury and shall be confined to the revocation record. Within thirty days after service of the petition, or within further time allowed by the court, the committee on parole shall transmit to the reviewing court the original or a certified copy of the entire revocation record of the proceeding under review. The review shall be limited to the issues presented in the petition for review. The discovery provisions under the Code of Civil Procedure applicable to ordinary suits shall not apply in a suit for judicial review under this Subsection. The court may affirm the revocation decision of the committee on parole or reverse and remand the case for further revocation proceedings. An aggrieved party may appeal a final judgment of the district court to the appropriate court of appeal.

D. Petitions for review that allege a denial of a revocation hearing under the provisions of R.S. 15:574.9 shall be subject to a peremptive period of ninety days after the date of revocation by the committee on parole. When revocation is based upon the conviction of a new felony while on parole, the ninety-day peremptive period shall commence on the date of final judgment of the new felony. Petitions for review filed after this peremptive period shall be dismissed with prejudice. Service of process of petitions for review shall be made upon the chairman of the committee on parole or his designee. The only proper party defendant in an action under this Section shall be the committee on parole.

Acts 1968, No. 191, §1; Acts 1990, No. 670, §1; Acts 2005, No. 460, §1; Acts 2010, No. 138, §1; Acts 2012, No. 714, §8.



RS 15:574.12 - Information as to offenders and ex-offenders; confidentiality

§574.12. Information as to offenders and ex-offenders; confidentiality

A. The presentence investigation report, the pre-parole report, the clemency report, the information and data gathered by the staffs of the Board of Pardons and committee on parole, the prison record, and any other information obtained by the board or committee or the Department of Public Safety and Corrections, correction services and youth services, in the discharge of their official duties shall be confidential and shall not be subject to public inspection nor be disclosed directly or indirectly to anyone except as provided by this Section.

B. Information may be released upon request without special authorization, subject to other restrictions that may be imposed by federal law or by other provisions of state law, to the committee on parole, Board of Pardons, the governor, the sentencing judge, counsel for the juvenile in a delinquency matter, a district attorney or law enforcement agency, the personnel and legal representatives of the Department of Public Safety and Corrections, corrections services and youth services, including student interns, appropriate governmental agencies, or officials when access to such information is imperative for discharge of the responsibilities of the requesting agency, official, or court officer and the information is not reasonably available through any other means, and court officers with court orders specifying the information requested.

C. Fingerprints, photographs and information pertaining to arrests and dispositions of criminal charges may be released to criminal justice agencies without special authorization.

D. The secretary of the Department of Public Safety and Corrections or his designated representative and the deputy secretary of youth services or his designee may approve the reading of confidential information by the following:

(1) Social service agencies assisting in the treatment of the offender or ex-offender.

(2) Approved researchers who have guaranteed in writing anonymity of all subjects.

E. The secretary of the Department of Public Safety and Corrections or his designated representative and the deputy secretary of youth services or his designee may approve the selective reading of information to a private citizen or organization aiding in the rehabilitation of an offender or ex-offender or directly involved in the hiring of the offender or ex-offender under the following conditions:

(1) It appears that the withholding of the information would be to the offender's or ex-offender's disadvantage.

(2) The requested information is necessary to further the rehabilitation or the likelihood of hiring the offender or ex-offender.

(3) The requested information is not reasonably available through other means.

(4) The offender or ex-offender has given his written consent to the release of the information.

F.(1) Whenever records covered by this Section are subpoenaed, the records shall be submitted to the appropriate court for a ruling as to whether the information should be turned over to the party who caused the subpoena to be issued. The court shall make this determination in camera. Should the court find:

(a) That the information is not relevant to the proceedings, or

(b) That the information was derived from communications which were obviously made in the confidence that they would not be disclosed, or

(c) That confidentiality is essential to future useful relations between the source and the recorder of the information, the information shall be withheld.

(2) Should the court authorize disclosure of the records in accordance with the subpoena, the party who caused the subpoena to be issued shall pay a fee for the cost of production of the records in accordance with R.S. 39:241, unless the court determines that the party has been granted pauper status in accordance with law.

G.(1)(a) Notwithstanding the provisions of Subsection A of this Section, all information pertaining to an individual's misconduct while incarcerated, statistical information, information pertaining to disposition of criminal charges and incarcerations, and information of a general nature including an individual's age, offense, date of conviction, length of sentence, any correspondence by a public official which requests, or may be determined to be in support of, or in opposition to, the pardon or parole of an individual, and discharge date shall be released to the general public at any time upon request.

(b) Each piece of correspondence by a public official which requests, or may be determined to be in support of, or in opposition to, the pardon or parole of an individual shall be recorded in a central register by the board or committee which received the correspondence. The register shall contain the name of the individual whose pardon or parole is the subject of the letter, the name of the public official who is the author of the letter, and the date the letter was received by the board or committee.

(2) The provisions of Paragraph (1) shall not apply to any correspondence submitted which requests, or may be determined to be in support of, or in opposition to, the pardon or parole of an individual received before August 15, 1997.

H. The secretary of the Department of Public Safety and Corrections and the deputy secretary of youth services are authorized to establish rules and regulations to provide for the orderly administration of this Section.

I. It shall be a misdemeanor, punishable by a fine of not more than two thousand dollars or imprisonment for not more than one year, or both, for any member of the Board of Pardons and committee on parole or their employees to make public any confidential information.

Acts 1968, No. 191, §1. Amended by Acts 1975, No. 322, §1; Acts 1984, No. 140, §1; Acts 1986, No. 177, §1; Acts 1989, No. 680, §1; Acts 1997, No. 1273, §1; Acts 2001, No. 157, §1; Acts 2006, No. 150, §1; Acts 2008, No. 251, §1; Acts 2012, No. 714, §8.



RS 15:574.13 - General applicability; juveniles in correctional institutions excepted

§574.13. General applicability; juveniles in correctional institutions excepted

A. The provisions of this Part shall apply to all persons who, on July 31, 1968, are sentenced to or serving prison sentences, are on parole, or are eligible to be placed on parole, with the same force and effect as if it had been in operation at the time such persons were sentenced, imprisoned, placed on parole, or became eligible to be placed on parole, as the case may be provided that prisoners on parole prior to July 31, 1968 shall continue on parole subject to the provisions of this Part.

B. The provisions of this Part shall not apply to parole from any correctional institution for juveniles now in operation or which may be established hereafter.

Acts 1968, No. 191, §1.



RS 15:574.14 - Repealed by Acts 2001, No. 606, §2, eff. June 19, 2002.

(2) OUT OF STATE PAROLEE SUPERVISION

§574.14. Repealed by Acts 2001, No. 606, §2, eff. June 19, 2002.



RS 15:574.15 - Power of elected state, parochial, or municipal officials to parole persons arrested for violation of municipal ordinances

(3) VIOLATIONS OF MUNICIPAL ORDINANCES

§574.15. Power of elected state, parochial, or municipal officials to parole persons arrested for violation of municipal ordinances

A.(1) Every elected officer of the state or any parish or municipality in the state shall have the power to parole a person who is under arrest and detention for the violation of any criminal or quasi criminal ordinance, not enumerated in Paragraph (2) of this Subsection, of any municipality in any parish, within the territorial jurisdiction of the state or parish elected officer, and within the municipality wherein the municipal officer exercises his jurisdiction, whenever any municipality has a population of more than three hundred thousand persons, based on the latest federal decennial census. Nothing in this Subsection shall prohibit or impede judges exercising criminal jurisdiction in district, municipal, or traffic court to fix bail as guaranteed and authorized by Louisiana Constitution Article I, Section 18 and Code of Criminal Procedure Article 333.

(2) Persons arrested for any of the following violations of municipal ordinances shall not be eligible for parole by any elected officer, except district court, and municipal court judges exercising criminal jurisdiction but only after compliance with Louisiana Code of Criminal Procedure Articles 327.1 and 335.1:

(a) Any violations of municipal ordinances defining criminal battery and assault.

(b) Any violations of other municipal ordinances including criminal trespass, criminal damage to property, or disturbing the peace, if they occurred at the arrestee's residence or if they result from an obvious domestic dispute.

(c) Any violations of Article VII of Chapter 42 of the City Code of the City of New Orleans dealing with domestic violence as enumerated below:

(i) Attempting to cause or causing physical harm to another family or household member.

(ii) Placing another family or household member in fear of physical harm.

(iii) Causing another family or household member to engage in involuntary sexual activity by force, threat of force, or duress.

(iv) Committing one or more of the following crimes against another family or household member:

(aa) Arson, of any grade.

(bb) Assault, of any grade.

(cc) Burglary, of any grade.

(dd) Criminal damage to property.

(ee) Homicide, of any grade.

(ff) Kidnapping, of any grade.

(gg) Sex offenses, of any grade.

(hh) Any offense involving stolen property.

(ii) Any weapon law violation.

(jj) Disorderly conduct.

(kk) Stalking.

(ll) Criminal trespass of property.

(3) The following persons shall not be eligible for parole by any elected officer:

(a) Persons arrested for two or more felony violations.

(b) Persons arrested for five or more misdemeanors or felony arrests.

(c) Persons arrested for illegal possession or carrying of a firearm.

B.(1) Any such officer may notify the parish sheriff or municipal authority detaining such a person that he desires that the person be paroled pending arraignment on his own recognizance. The officer shall notify the parish sheriff or municipal authority detaining said individual. The notice from the officer may be verbal only if the officer is contacted at his residence or office and can state an identifying number or word as may be prescribed for securing proper identification of such officer. Prior to authorizing release, the officer shall be informed of the nature of the charges pending against the intended parolee.

(2) If the officer cannot be contacted at his residence or office, the notice shall be in writing only and on a form supplied by the parish sheriff or municipal authority. The form shall contain a place for the signature of the elected officer, the identification of his elected position, the name of the person paroled, the nature of the charge pending against the person paroled, and the date the parole is requested. This written form shall be signed by the officer and all information called for therein correctly completed and the form delivered to the parish sheriff or the municipal authority either by the officer or on his behalf before any parole request may be honored.

(3) At the time of authorizing a release, the officer shall be informed of the criminal history of the intended parolee. If the authorization is verbal, then the information shall be given verbally. If the authorization is written, then the information shall be contained upon the form supplied by the parish sheriff's office or municipal authority as indicated in Paragraph (2) of this Subsection.

C.(1) For the purposes of this Section, members of the state central committee, parish executive committees, and municipal executive committees of political parties shall be deemed to be elected state, parochial, or municipal officials, as the case may be, as hereinabove set forth.

(2) For purposes of accurate recordkeeping, each of the committees listed above, shall supply the parish sheriff or municipal authority with a list of membership additions and deletions, to include the names, addresses, phone numbers and other information as requested, within thirty days of any changes in committee membership. If this information is not supplied within thirty days, the membership in question shall not be permitted to exercise any parole powers until five days after such information has been supplied to the proper authorities.

D.(1) No elected official shall have any business arrangement with a bail bonding company.

(2) In any sixty-day period if three persons paroled by an elected official granted parole power, as described in Subsections A and C, fail to appear for arraignment at the appointed time, the parish sheriff or the municipal authority may suspend the parole power of said elected official for a period of sixty days.

Acts 1950, No. 94, §1. Amended by Acts 1963, No. 103, §1; Acts 1983, No. 358, §1; Acts 1989, No. 814, §1; Acts 1995, No. 918, §1; Acts 2004, No. 833, §2; Acts 2005, No. 65, §1; Acts 2011, 1st Ex. Sess., No. 18, §1.



RS 15:574.16 - Refusal to parole; penalty

§574.16. Refusal to parole; penalty

Should any officer of any such municipality described in R.S. 15:574.15 refuse to parole any such person or persons upon the verbal request, or otherwise, of any such officer herein mentioned, such officer of the municipality shall upon conviction before the criminal district court of such parish be condemned to pay a fine of not less than one hundred dollars, nor more than one thousand dollars, or suffer imprisonment of not less than thirty days, nor more than six months, or both, as the judge of said criminal district court of said parish shall deem expedient.

Acts 1950, No. 94, §2.



RS 15:574.17 - Kenner; power of elected municipal officials to parole or release persons in custody for violations of ordinances

§574.17. Kenner; power of elected municipal officials to parole or release persons in custody for violations of ordinances

A. Every elected municipal official of the city of Kenner may parole and authorize the release from custody of any person who is under arrest or in custody in the city of Kenner for the violation of any ordinance of the city of Kenner by notifying the head or acting head of the parish or municipal law enforcement agency holding the person to be released.

B. The notice from the elected official may be verbal if the elected official authorizing the release or parole is contacted at his office or his place of residence; otherwise, the notice shall be in writing on a form supplied by the office of the law enforcement agency holding the person to be released. The form shall contain a place for the elected official's signature, the name of his office, the name of the person to be released or paroled, the nature of the charge or charges pending against the person to be released, and the date his release is requested. The form shall be signed by the elected official and all information called for therein correctly completed. The form shall be delivered by the elected official, or someone acting on his behalf, to the parish or municipal officer in charge of holding or detaining the person to be released.

C. In any sixty-day period, if three persons paroled or released by an elected official described in Subsection A above fail to appear for any court proceeding of which the released person had been properly notified, the authority of that official to parole or release persons in accordance with this Section may be suspended for a period of sixty days by the chief officer of any parish or municipal law enforcement agency having jurisdiction in the city of Kenner.

Acts 1988, No. 288, §1.



RS 15:574.18 - Prohibition of city council members to parole or release persons

§574.18. Prohibition of city council members to parole or release persons

Notwithstanding any other law to the contrary, no member of a city council or the chief of police in a municipality with a population under eighty thousand shall have the power or authority to parole or authorize the release from custody of any person who is under arrest or in custody for the violation of an ordinance of that municipality. The chief of police shall not have the authority to suspend the parole power of the mayor or his designated magistrate of such municipality.

Acts 1991, No. 758, §1.



RS 15:574.20 - Medical parole program; eligibility; revocation

(4) MEDICAL PAROLE

§574.20. Medical parole program; eligibility; revocation

A.(1) Notwithstanding the provisions of this Part or any other law to the contrary, any person sentenced to the custody of the Department of Public Safety and Corrections may, upon referral by the department, be considered for medical parole by the committee on parole. Medical parole consideration shall be in addition to any other parole for which an inmate may be eligible, but shall not be available to any inmate who is awaiting execution.

(2) Medical parole shall not be available to any inmate serving time for the violation of R.S. 14:30, first degree murder; or R.S. 14:30.1, second degree murder.

B. The committee on parole shall establish the medical parole program to be administered by the Department of Public Safety and Corrections. An inmate eligible for consideration for release under the program shall be any person who, because of an existing medical or physical condition, is determined by the department to be within one of the following designations:

(1) "Permanently disabled inmate" means any person who is unable to engage in any substantial gainful activity by reason of any medically determinable physical impairment which can be expected to result in death or which is or can be expected to be permanently irreversible.

(2) "Terminally ill inmate" means any inmate who, because of an existing medical condition, is irreversibly terminally ill. For the purposes of this Section, "terminally ill" is defined as having a life expectancy of less than one year due to an underlying medical condition.

C. No inmate shall be recommended for medical parole by the department until full consideration has been given to the inmate's crime and criminal history, length of time served in custody, institutional conduct, an indication that the inmate represents a low risk to himself or society, and a medical assessment of the inmate's condition. In the assessment of risk, emphasis shall be given to the inmate's medical condition and how this relates to his overall risk to society.

D. The authority to grant medical parole shall rest solely with the committee on parole, and the committee shall establish additional conditions of the parole in accordance with the provisions of this Subpart. The Department of Public Safety and Corrections shall identify those inmates who may be eligible for medical parole based upon available medical information. In considering an inmate for medical parole, the committee may require that additional medical evidence be produced or that additional medical examinations be conducted. The committee on parole shall determine the risk to public safety and shall grant medical parole only after determining that the inmate does not pose a threat to public safety.

E. The parole term of an inmate released on medical parole shall be for the remainder of the inmate's sentence, without diminution of sentence for good behavior. Supervision of the parolee shall consist of periodic medical evaluations at intervals to be determined by the committee at the time of release.

F. If it is discovered through the supervision of the medical parolee that his condition has improved such that he would not then be eligible for medical parole under the provisions of this Subpart, the committee may order that the person be returned to the custody of the Department of Public Safety and Corrections to await a hearing to determine whether his parole shall be revoked. Any person whose medical parole is revoked due to an improvement in his condition shall resume serving the balance of his sentence with credit given for the duration of the medical parole. If the person's medical parole is revoked due to an improvement in his condition, and he would be otherwise eligible for parole, he may then be considered for parole under the provisions of R.S. 15:574.4. Medical parole may also be revoked for violation of any condition of the parole as established by the committee on parole.

G. The committee on parole shall promulgate such rules as are necessary to effectuate this Subpart, including rules relative to the conduct of medical parole hearings, and the conditions of medical parole release.

Acts 1990, No. 563, §1; Acts 1993, No. 938, §1; Acts 2012, No. 714, §8; Acts 2014, No. 153, §1.



RS 15:574.21 - Parole risk assessment pilot program; statistical system; agency cooperation; rules promulgation

(5) PAROLE RISK ASSESSMENT PILOT PROGRAM

§574.21. Parole risk assessment pilot program; statistical system; agency cooperation; rules promulgation

A. The Board of Parole shall establish a parole risk assessment pilot program which shall incorporate risk assessment analysis into the parole decision making process. The risk assessment analysis shall be designed to enhance objectivity and consistency in the parole decision making process. The program shall include the development of objective parole criteria consisting of statistical evaluation of the threat to society posed by parole candidates based on past patterns of recidivism.

B. The board shall utilize in the program, an offender risk assessment scoring system designed to measure the threat of risk of new criminal activity in general and the specific threat of new violence.

C. The pilot program shall conclude on April 15, 1995, unless the legislature extends this date or establishes a similar program prior to that date. The Board of Parole shall report annually to the legislature on the progress of the program, with such information on the impact of the use of objective criteria on the parole rate, prison population levels, and public protection as may be available from the Department of Public Safety and Corrections and the Louisiana Commission on Law Enforcement and the Administration of Criminal Justice.

D. Contingent upon the availability of funding, the Department of Public Safety and Corrections and the Louisiana Commission on Law Enforcement and the Administration of Criminal Justice shall provide the necessary resources, including clerical and administrative personnel, required by the committee on parole to establish, implement and evaluate the risk assessment pilot program. Specifically, the Department of Public Safety and Corrections, the Louisiana Commission on Law Enforcement and the Administration of Criminal Justice, the Louisiana Sentencing Commission, and the Louisiana Bureau of Criminal Identification and Information shall provide technical assistance to the committee on parole, and shall make available all facts, records, information, data and data processing assistance required by the committee.

E. The committee on parole is hereby authorized to promulgate rules necessary to effectuate this Subpart.

Acts 1990, No. 411, §1; Acts 2012, No. 714, §8.



RS 15:574.22 - Repealed by Acts 2012, No. 123, §1.

§574.22. Repealed by Acts 2012, No. 123, §1.



RS 15:574.31 - Intent; purpose

(6) INTERSTATE COMPACT FOR ADULT

OFFENDER SUPERVISION

§574.31. Intent; purpose

A. The Interstate Compact for the Supervision of Parolees and Probationers was established in 1937. It is the earliest corrections "compact" established among the states and has not been amended since its adoption over sixty-two years ago.

(1) This compact is the only vehicle for the controlled movement of adult parolees and probationers across state lines, and it currently has jurisdiction over more than a quarter of a million offenders.

(2) The complexities of the compact have become more difficult to administer, and many jurisdictions have expanded supervision expectations to include currently unregulated practices such as victim input, victim notification requirements, and sex offender registration.

(3) After hearings, national surveys, and a detailed study by a task force appointed by the National Institute of Corrections, the overwhelming recommendation has been to amend the document to bring about an effective management capacity that addresses public safety concerns and offender accountability.

(4) Upon the adoption of this Interstate Compact for Adult Offender Supervision, it is the intention of the legislature to repeal the previous Interstate Compact for the Supervision of Parolees and Probationers on the effective date of this compact.

B.(1) The compacting states to this Interstate Compact recognize that each state is responsible for the supervision of adult offenders in the community who are authorized pursuant to the bylaws and rules of this compact to travel across state lines both to and from each compacting state in such a manner as to track the location of offenders, transfer supervision authority in an orderly and efficient manner, and when necessary return offenders to the originating jurisdictions. The compacting states also recognize that congress, by enacting the Crime Control Act, 4 USC 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime. It is the purpose of this compact and the Interstate Commission created hereunder, through means of joint and cooperative action among the compacting states:

(a) To provide the framework for the promotion of public safety and protect the rights of victims throughout the control and regulation of the interstate movement of offenders in the community.

(b) To provide for the effective tracking, supervision, and rehabilitation of these offenders by sending and receiving states.

(c) To equitably distribute the costs, benefits, and obligations of the compact among the compacting states.

(2) In addition, this compact will do the following:

(a) Create an Interstate Commission which will establish uniform procedures to manage the movement between states of adults placed under community supervision and released to the community under the jurisdiction of courts, paroling authorities, corrections, or other criminal justice agencies which will promulgate rules to achieve the purpose of this compact.

(b) Ensure an opportunity for input and timely notice to victims and to jurisdictions where defined offenders are authorized to travel or to relocate across state lines.

(c) Establish a system of uniform data collection, access to information on active cases by authorized criminal justice officials, and regular reporting of compact activities to heads of state councils, state executive, judicial, and legislative branches and criminal justice administrators.

(d) Monitor compliance with rules governing interstate movement of offenders and initiate interventions to address and correct noncompliance.

(e) Coordinate training and education regarding regulations of interstate movement of offenders for officials involved in such activity.

(3) The compacting states recognize that there is no "right" of any offender to live in another state and that duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any offender under supervision subject to the provisions of this compact and bylaws and rules promulgated hereunder. It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of public policies and are therefore public business.

C. This Subpart may be cited as the "Interstate Compact for Adult Offender Supervision".

Acts 2001, No. 606, §1, eff. June 19, 2002.



RS 15:574.32 - Definitions

§574.32. Definitions

As used in this compact, unless the context clearly requires a different construction:

(1) "Adult" means both individuals legally classified as adults and juveniles treated as adults by court order, statute, or operation of law.

(2) "Bylaws" means those bylaws established by the Interstate Commission for its governance, or for directing or controlling the Interstate Commission's actions or conduct.

(3) "Commissioner" means the voting representative of each compacting state appointed pursuant to R.S. 15:574.33.

(4) "Compact administrator" means the individual in each compacting state appointed pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of offenders subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

(5) "Compacting state" means any state which has enacted the enabling legislation for this compact.

(6) "Interstate Commission" means the Interstate Commission for Adult Offender Supervision established by this compact.

(7) "Member" means the commissioner of a compacting state or designee who shall be a person officially connected with the commissioner.

(8) "Noncompacting state" means any state which has not enacted the enabling legislation for this compact.

(9) "Offender" means an adult placed under, or subject to supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of courts, paroling authorities, corrections, or other criminal justice agencies.

(10) "Person" means any individual, corporation, business enterprise, or other legal entity, either public or private.

(11) "Rules" means acts of the Interstate Commission, duly promulgated pursuant to R.S. 15:574.38, substantially affecting interested parties in addition to the Interstate Commission, which shall have the force and effect of law in the compacting states.

(12) "State" means a state of the United States, the District of Columbia, and any other territorial possessions of the United States.

(13) "State Council" means the resident members of the State Council for Interstate Adult Offender Supervision created by each state under R.S. 15:574.34.

Acts 2001, No. 606, §1, eff. June 19, 2002.



RS 15:574.33 - The Interstate Commission; membership; creation of the executive committee

§574.33. The Interstate Commission; membership; creation of the executive committee

A. The compacting states hereby create the "Interstate Commission for Adult Offender Supervision". The Interstate Commission shall be a body corporate and joint agency of the compacting states. The Interstate Commission shall have all the responsibilities, powers, and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting state in accordance with the terms of this compact.

B. The Interstate Commission shall consist of commissioners selected and appointed by resident members of a state council for interstate adult offender supervision for each state. In addition to the commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners but who are members of interested organizations. Such noncommissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general, and crime victims. All noncommissioner members of the Interstate Commission shall be ex officio nonvoting members. The Interstate Commission may provide in its bylaws for such additional, ex officio, nonvoting members as it deems necessary.

C. Each compacting state represented at any meeting of the Interstate Commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission. The Interstate Commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a majority of the compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

D. The Interstate Commission shall establish an executive committee which shall include commission officers, members, and others as shall be determined by the bylaws. The executive committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking and amendment to the compact. The executive committee oversees the day-to-day activities managed by the executive director and Interstate Commission staff, administers enforcement and compliance with the provisions of the compact, its bylaws and as directed by the Interstate Commission, and performs other duties as directed by commission or set forth in the bylaws.

Acts 2001, No. 606, §1, eff. June 19, 2002.



RS 15:574.34 - State Council

§574.34. State Council

A. Each member state shall create a State Council for Interstate Adult Offender Supervision which shall be responsible for the appointment of the commissioner who shall serve on the Interstate Commission from that state. Each state council shall appoint as its commissioner the compact administrator or his designee from that state to serve on the Interstate Commission in such capacity under or pursuant to applicable law of the member state. Each member state may determine the membership of its own state council, and its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims groups, and compact administrators. Additionally, the compact administrator shall have the authority to appoint additional representatives to the State Council when he deems necessary. The initial legislative representative shall be appointed by the speaker of the Louisiana House of Representatives for a term of two years. Upon the expiration of the initial legislative member's term, the president of the Louisiana Senate shall appoint the next legislative member for a term of two years. Thereafter, the legislative representative shall be appointed by the speaker of the House of Representatives and by the president of the Senate alternating between houses every two years.

B. Each compacting state retains the right to determine the qualifications of the compact administrator who shall be appointed by the governor. In addition to appointment of its commissioner to the National Interstate Commission, each state council shall exercise oversight and advocacy concerning its participation in Interstate Commission activities and other duties as may be determined by each member state including but not limited to development of policy concerning operations and procedures of the compact within that state.

Acts 2001, No. 606, §1, eff. June 19, 2002.



RS 15:574.35 - Powers and duties of the Interstate Commission

§574.35. Powers and duties of the Interstate Commission

The Interstate Commission shall have the following powers:

(1) To adopt a seal and suitable bylaws governing the management and operation of the Interstate Commission.

(2) To promulgate rules which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

(3) To oversee, supervise, and coordinate the interstate movement of offenders subject to the terms of this compact and any bylaws adopted and rules promulgated by the compact commission.

(4) To enforce compliance with compact provisions, Interstate Commission rules, and bylaws, using all necessary and proper means, including but not limited to the use of judicial process.

(5) To establish and maintain offices.

(6) To purchase and maintain insurance and bonds.

(7) To borrow, accept, or contract for services of personnel, including but not limited to members and their staffs.

(8) To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including but not limited to an executive committee as required by R.S. 15:574.33 which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

(9) To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties, and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel.

(10) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of same.

(11) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve, or use any property, real, personal, or mixed.

(12) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed.

(13) To establish a budget and make expenditures and levy dues as provided in R.S. 15:574.40.

(14) To sue and be sued.

(15) To provide for dispute resolution among compacting states.

(16) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

(17) To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

(18) To coordinate education, training, and public awareness regarding the interstate movement of offenders for officials involved in such activity.

(19) To establish uniform standards for the reporting, collecting, and exchanging of data.

Acts 2001, No. 606, §1, eff. June 19, 2002.



RS 15:574.36 - Organization and operation of the Interstate Commission

§574.36. Organization and operation of the Interstate Commission

A. The Interstate Commission shall, by a majority of the members, within twelve months of the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including but not limited to the following:

(1) Establishing the fiscal year of the Interstate Commission.

(2) Establishing an executive committee and such other committees as may be necessary.

(3) Providing reasonable standards and procedures for the following:

(a) The establishment of committees.

(b) Any general or specific delegation of any authority or function of the Interstate Commission.

(4) Providing reasonable procedures for calling and conducting meetings of the Interstate Commission and ensuring reasonable notice of each such meeting.

(5) Establishing the titles and responsibilities of the officers of the Interstate Commission.

(6) Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the Interstate Commission. Notwithstanding any civil service or other similar laws of any compacting state, the bylaws shall exclusively govern the personnel policies and programs of the Interstate Commission.

(7) Providing a mechanism for winding up the operations of the Interstate Commission and the equitable return of any surplus funds that may exist upon the termination of the compact after the payment and/or reserving all of its debts and obligations.

(8) Providing transition rules for "start up" administration of the compact.

(9) Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

B.(1) The Interstate Commission shall, by a majority of the members, elect from among its members a chairperson and a vice chairperson, each of whom shall have such authorities and duties as may be specified in the bylaws. The chairperson or, in his or her absence or disability, the vice chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or enumeration from the Interstate Commission, provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

(2) The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission and hire and supervise such other staff as may be authorized by the Interstate Commission, but shall not be a member.

C. The Interstate Commission shall maintain its corporate books and records in accordance with the bylaws.

D.(1) The members, officers, executive director, and employees of the Interstate Commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, provided that nothing in this Paragraph shall be construed to protect any such person from suit or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of any such person.

(2) The Interstate Commission shall defend the commissioner of a compacting state, or his or her representatives or employees, or the Interstate Commission's representatives or employees, in any civil action seeking to impose liability, arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional wrongdoing on the part of such person.

(3) The Interstate Commission shall indemnify and hold the commissioner of a compacting state, the appointed designee or employees, or the Interstate Commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided, that the actual or alleged act, error, or omission did not result from gross negligence or intentional wrongdoing on the part of such person.

Acts 2001, No. 606, §1, June 19, 2002.



RS 15:574.37 - Activities of the Interstate Commission

§574.37. Activities of the Interstate Commission

A. The Interstate Commission shall meet and take such actions as are consistent with the provisions of this compact. Except as otherwise provided in this compact and unless a greater percentage is required by the bylaws, in order to constitute an act of the Interstate Commission, such act shall have been taken at a meeting of the Interstate Commission and shall have received an affirmative vote of a majority of the members present.

B. Each member of the Interstate Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Interstate Commission. A member shall vote in person on behalf of the state and shall not delegate a vote to another member state. However, the compact administrator shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the member state at a specified meeting. The bylaws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication. Any voting conducted by telephone or other means of telecommunication or electronic communication shall be subject to the same quorum requirements of meetings where members are present in person.

C. The Interstate Commission shall meet at least once during each calendar year. The chairperson of the Interstate Commission may call additional meetings at any time and, upon the request of a majority of the members, shall call additional meetings.

D.(1) The Interstate Commission's bylaws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests. In promulgating such rules, the Interstate Commission may make available to law enforcement agencies records and information otherwise exempt from disclosure and may enter into agreements with law enforcement agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

(2) Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission shall promulgate rules consistent with the principles contained in the Government in Sunshine Act, 5 USC 552(b), as may be amended.

(3) The Interstate Commission and any of its committees may close a meeting to the public where it determines by two-thirds vote that an open meeting would be likely to:

(a) Relate solely to the Interstate Commission's internal personnel practices and procedures.

(b) Disclose matters specifically exempted from disclosure by statute.

(c) Disclose trade secrets or commercial or financial information which is privileged or confidential.

(d) Involve accusing any person of a crime, or formally censuring any person.

(e) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy.

(f) Disclose investigatory records compiled for law enforcement purposes.

(g) Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of the Interstate Commission with respect to a regulated entity for the purpose of regulation or supervision of such entity.

(h) Disclose information, the premature disclosure of which would significantly endanger the life of a person or the stability of a regulated entity.

(i) Specifically relate to the Interstate Commission's issuance of a subpoena or its participation in a civil action or proceeding.

(4) For every meeting closed pursuant to this Section, the Interstate Commission's chief legal officer shall publicly certify that, in his or her opinion, the meeting may be closed to the public and shall reference each relevant exemptive provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll call vote which shall be reflected in the vote of each member on the question. All documents considered in connection with any action shall be identified in such minutes.

E. The Interstate Commission shall collect standardized data concerning the interstate movement of offenders as directed through its bylaws and rules which shall specify the data to be collected, the means of collection and data exchange, and reporting requirements.

Acts 2001, No. 606, §1, eff. June 19, 2002.



RS 15:574.38 - Rulemaking functions of the Interstate Commission

§574.38. Rulemaking functions of the Interstate Commission

A. The Interstate Commission shall promulgate rules in order to effectively and efficiently achieve the purposes of the compact including transition rules governing administration of the compact during the period in which it is being considered and enacted by the states. Rulemaking shall occur pursuant to the criteria set forth in this Section and the bylaws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the Federal Administrative Procedure Act, 5 USC 551 et seq., and the Federal Advisory Committee Act, 5 USC App. 2, 1 et seq. All rules and amendments shall become binding as of the date specified in each rule or amendment.

B. If a majority of the legislatures of the compacting states rejects a rule, by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

C.(1) When promulgating a rule, the Interstate Commission shall:

(a) Publish the proposed rule stating with particularity the text of the rule which is proposed and the reason for the proposed rule.

(b) Allow persons to submit written data, facts, opinions, and arguments, which information shall be publicly available.

(c) Provide an opportunity for an informal hearing.

(d) Promulgate a final rule and its effective date, if appropriate, based on the rulemaking record.

(2) Not later than sixty days after a rule is promulgated, any interested person may file a petition in the United States District Court for the District of Columbia or in the Federal District Court where the Interstate Commission's principal office is located for judicial review of such rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence, (as defined in the APA), in the rulemaking record, the court shall hold the rule unlawful and set it aside.

D. Subjects to be addressed within twelve months after the first meeting must at a minimum include:

(1) Notice to victims and opportunity to be heard.

(2) Offender registration and compliance.

(3) Violations and returns.

(4) Transfer procedures and forms.

(5) Eligibility for transfer.

(6) Collection of restitution and fees from offenders.

(7) Data collection and reporting.

(8) The level of supervision to be provided by the receiving state.

(9) Transition rules governing the operation of the compact and the Interstate Commission during all or part of the period between the effective date of the compact and the date on which the last eligible state adopts the compact.

(10) Mediation, arbitration, and dispute resolution.

E. The existing rules governing the operation of the previous compact superseded by this Act shall be null and void twelve months after the first meeting of the Interstate Commission created hereunder.

F. Upon determination by the Interstate Commission that an emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, in no event later than ninety days after the effective date of the rule.

Acts 2001, No. 606, §1, eff. June 19, 2002.



RS 15:574.39 - Oversight, enforcement, and dispute resolution by the Interstate Commission

§574.39. Oversight, enforcement, and dispute resolution by the Interstate Commission

A. The Interstate Commission shall oversee the interstate movement of adult offenders in the compacting states and shall monitor such activities being administered in noncompacting states which may significantly affect compacting states. The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities, or actions of the Interstate Commission, the Interstate Commission shall be entitled to receive all service of process in any such proceeding and shall have standing to intervene in the proceeding for all purposes.

B. The compacting states shall report to the Interstate Commission on issues or activities of concern to them and cooperate with and support the Interstate Commission in the discharge of its duties and responsibilities. The Interstate Commission shall attempt to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and noncompacting states. The Interstate Commission shall enact a bylaw or promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

C. The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions of this compact using any or all means set forth in R.S. 15:574.42.

D. In accordance with the laws of the United States, the duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any person on probation or parole. For that purpose no formalities will be required other than establishing the authority of the officer and the identity of the persons to be retaken. All legal requirements to extradition of fugitives from justice are hereby expressly waived on the part of states party hereto, as to such persons. The decision of the sending state to retake a person on probation or parole shall be conclusive upon and not reviewable within the receiving state; however, if at the time when a state seeks to retake a probationer or parolee there should be pending against him within the receiving state any criminal charge, or he should be suspected of having committed within such state a criminal offense, he shall not be retaken without the consent of the receiving state until discharged from prosecution or from imprisonment for such offense. The duly accredited officers of the sending state will be permitted to transport prisoners being retaken through any and all states that are parties to this compact without interference.

Acts 2001, No. 606, §1, eff. June 19, 2002.



RS 15:574.40 - Finance

§574.40. Finance

A. The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization, and ongoing activities.

B. The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff, which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of the state and the volume of interstate movement of offenders in each compacting state and shall promulgate a rule binding upon all compacting states which governs said assessment.

C. The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

D. The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

Acts 2001, No. 606, §1, eff. June 19, 2002.



RS 15:574.41 - Eligibility of compacting states, effective date, and amendment

§574.41. Eligibility of compacting states, effective date, and amendment

A. Any state, as defined in R.S. 15:574.32, is eligible to become a compacting state. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than thirty-five of the states. The initial effective date shall be the later of July 1, 2001, or upon enactment into law by the thirty-fifth jurisdiction. Thereafter, it shall become effective and binding, as to any other compacting state, upon enactment of the compact into law by that state. The governors of nonmember states or their designees will be invited to participate in Interstate Commission activities on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

B. Amendments to the compact may be proposed by the Interstate Commission for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate Commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

Acts 2001, No. 606, §1, eff. June 19, 2002.



RS 15:574.42 - Withdrawal, default, termination, and judicial enforcement

§574.42. Withdrawal, default, termination, and judicial enforcement

A.(1) Once effective, the compact shall continue in force and remain binding upon each and every compacting state provided that a compacting state may withdraw from the compact (withdrawing state) by enacting a statute specifically repealing the statute which enacted the compact into law. The effective date of withdrawal is the effective date of the repeal. The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty days of its receipt thereof. The withdrawing state is responsible for all assessments, obligations, and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

(2) Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state's reenacting the compact or upon such later date as determined by the Interstate Commission.

B.(1) If the Interstate Commission determines that any compacting state has at any time defaulted (defaulting state) in the performance of any of its obligations or responsibilities under this compact, the bylaws or any duly promulgated rules, the Interstate Commission may impose any or all of the following penalties:

(a) Fines, fees, and costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission.

(b) Remedial training and technical assistance as directed by the Interstate Commission.

(c) Suspension and termination of membership in the compact. Suspension shall be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted. Immediate notice of suspension shall be given by the Interstate Commission to the governor, the chief justice of the supreme court, the attorney general, the president of the Louisiana Senate, and the speaker of the Louisiana House of Representatives.

(2) The grounds for default include but are not limited to failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, Interstate Commission bylaws, or duly promulgated rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission on the defaulting state pending a cure of the default. The Interstate Commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the Interstate Commission, in addition to any other penalties imposed herein, the defaulting state may be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges, and benefits conferred by this compact shall be terminated from the effective date of suspension. Within sixty days of the effective date of termination of a defaulting state, the Interstate Commission shall notify the governor and the officials designated in Subparagraph (B)(1)(c) of this Section. The defaulting state is responsible for all assessments, obligations, and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination. The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon between the Interstate Commission and the defaulting state. Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.

C. The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the Federal District where the Interstate Commission has its offices to enforce compliance with the provisions of the compact, its duly promulgated rules and bylaws, against any compacting state in default. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney fees.

D. The compact dissolves effective upon the date of the withdrawal or default of the compacting state which reduces membership in the compact to one compacting state. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be completed and any surplus funds shall be distributed in accordance with the bylaws.

Acts 2001, No. 606, §1, eff. June 19, 2002.



RS 15:574.43 - Severability and construction

§574.43. Severability and construction

The provisions of this compact shall be severable, and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provision of the compact shall be enforceable. The provisions of this compact shall be liberally constructed to effectuate its purposes.

Acts 2001, No. 606, §1, eff. June 19, 2002.



RS 15:574.44 - Binding effect of compact and other laws

§574.44. Binding effect of compact and other laws

A. Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact. All compacting states' laws conflicting with this compact are superseded to the extent of the conflict.

B. All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the compacting states. All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

C. Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

D. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers, or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers, or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers, or jurisdiction are delegated by law in effect at the time this compact becomes effective.

Acts 2001, No. 606, §1, eff. June 19, 2002.



RS 15:574.45 - Interstate transfer or travel of parolees or probationers; fees

§574.45. Interstate transfer or travel of parolees or probationers; fees

A. Any parolee or probationer under the supervision of the Department of Public Safety and Corrections who requests to transfer his residence to another state pursuant to the Interstate Compact for Adult Offender Supervision shall pay to the department an application fee of one hundred fifty dollars.

B. Any funds collected pursuant to the provisions of this Section shall be used to defray the costs of returning to this state parolees and probationers who violate the conditions of supervision.

C. The Department of Public Safety and Corrections shall promulgate rules and procedures to implement the provisions of this Section.

Acts 2011, No. 217, §1.



RS 15:574.61 - Short title

(7) SUBSTANCE ABUSE CONDITIONAL RELEASE

§574.61. Short title

This Subpart may be referred to and may be cited as the "Substance Abuse Conditional Release Act".

Acts 2013, No. 389, §2.



RS 15:574.62 - Substance abuse conditional release

§574.62. Substance abuse conditional release

A. The secretary of the Department of Public Safety and Corrections is hereby authorized to release an offender sentenced to the custody of the department to intense parole supervision as provided in R.S. 15:574.4.4, if the offender meets certain requirements provided for in this Section and meets the requirements of any rules or regulations adopted by the secretary in accordance with the provisions of this Section.

B. An offender shall be eligible for conditional release pursuant to the provisions of this Section if all of the following conditions are met:

(1) The offender is willing to participate in the program.

(2) The offender has been convicted and is serving a sentence for a first or second offense possession or possession with the intent to distribute a controlled dangerous substance as defined by Part X of Chapter 4 of Title 40 of the Louisiana Revised Statutes of 1950.

(3) The offender has no convictions for a crime of violence as defined by R.S. 14:2 or a sex offense as defined by R.S. 15:541.

(4) The offender has not previously been released pursuant to the provisions of this Section.

(5) The offender has served at least two years in actual physical custody and is within one year of his projected release date.

C.(1) If the offender meets the criteria set forth in Subsection B of this Section, the offender shall be required to undergo an addiction disorder assessment and a mental health screening which shall be reviewed by the secretary of the department and considered by the secretary in determining the offender's suitability to participate in the treatment program. In determining suitability the secretary shall consider all of the following:

(a) Whether the offender's release may pose a danger to the general public or to an individual. In making this determination, the secretary shall consider all of the following:

(i) The offender's involvement in any gang activity during the offender's term of imprisonment.

(ii) The offender's custody classification as defined by the department.

(iii) The risk of violence associated with the offender's release.

(iv) The availability of sufficient supervision resources as determined by the secretary.

(b) Whether the offender has a suitable release plan. In evaluating the release plan, the secretary shall consider all of the following:

(i) Plans for aftercare.

(ii) Availability of community-based chemical dependency treatment.

(iii) Opportunities for gainful employment.

(iv) An approved residence plan.

(2) If the offender meets the criteria set forth in Subsection B of this Section and the secretary determines that the offender is suitable to participate in the program, the offender shall be required to participate in an addiction disorder treatment program within a facility approved by the department that meets the standards adopted by the secretary or such other program as indicated by the department's risk and needs assessment tool. The program shall last for not less than sixty days nor more than one hundred twenty days.

D. The secretary may remove any offender from the program for any of the following:

(1) The offender committed a violation of the rules of the program.

(2) The offender committed a criminal offense or violated the department disciplinary rules while in the program.

(3) The offender presents a risk to himself or others.

E. If the offender fails to successfully complete the program or is removed from the program pursuant to Subsection D of this Section, he shall be required to serve the remainder of his sentence as originally imposed. The offender shall not lose any good time earned during his participation in the program.

F. If the offender successfully completes the program, the secretary may release the offender to intense parole supervision as provided in R.S. 15:574.4.4 and subject the offender to certain additional conditions imposed by the secretary pursuant to the provisions of this Section.

G. Prior to the offender's release pursuant to the provisions of this Section, the offender shall sign a written agreement to comply with all requirements of R.S. 15:574.4.4, the requirements of this Section, and any other conditions imposed by the secretary pursuant to the provisions of this Section.

H.(1) As a condition of the offender's release pursuant to the provisions of this Section, the secretary shall require the offender to submit to random drug and alcohol testing and electronic monitoring as determined to be necessary by the secretary.

(2) If determined by the secretary to be necessary, the secretary may require the offender to participate in further substance abuse treatment while on release pursuant to the provisions of this Section. The offender shall be required to bear the cost of such treatment.

(3) The secretary may impose any other conditions deemed necessary to accomplish the goals of this Section.

I. When an offender is released pursuant to the provisions of this Section, he shall be released as if released on parole and shall be subject to the provisions relative to parole including R.S. 15:574.4.4 et seq.

J. The secretary of the department is hereby authorized to establish rules and regulations to provide for the administration of this Section.

Acts 2013, No. 389, §2.



RS 15:575 - LOUISIANA BUREAU OF CRIMINAL

CHAPTER 6. LOUISIANA BUREAU OF CRIMINAL

IDENTIFICATION AND INFORMATION

§575. Legislative findings and objectives

The legislature hereby finds and declares that:

(1) The improvement of public safety and sound law enforcement and administration of criminal justice requires the complete and timely collection, processing, and dissemination of available information on crime, offenders, and the operations of the criminal justice system through a centralized system.

(2) It is in the public interest that to the greatest extent possible, government agencies at all levels concerned with the detection, apprehension, prosecution, sentencing, confinement, and rehabilitation of criminal offenders share among themselves available information relating to such offenders.

(3) Available computer and communications technology now enables the coordination, collection, storage, and dissemination of relevant information heretofore dispersed in separate files throughout the state.

(4) The reduction of crime, the protection of citizens and enforcement officers, and the need to improve the efficiency of the criminal justice system mandates the development and operation of a computer-based criminal justice information system in Louisiana.

Acts 1981, No. 449, §1, eff. July 1, 1981.



RS 15:576 - Definitions

§576. Definitions

As used in this Chapter:

(1) The term "bureau" means the Louisiana Bureau of Criminal Identification and Information.

(2) The terms "criminal history record" or "criminal history record information" mean information collected by criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, bills of information, or any formal criminal charges, and any disposition arising therefrom, including sentencing, correctional supervision, and release. The terms do not include intelligence or investigatory purposes, nor does it include any identification information which does not indicate involvement of the individual in the criminal justice system.

(3) The term "criminal justice agency" means any government agency or subunit thereof, or private agency which, through statutory authorization or a legal formal agreement with a governmental unit or agency has the power of investigation, arrest, detention, prosecution, adjudication, treatment, supervision, rehabilitation or release of persons suspected, charged, or convicted of a crime; or which collects, stores, processes, transmits, or disseminates criminal history record or crime information.

(4) The term "criminal justice system" means that body of agencies at the federal, state, or local level, which may legally arrest, detain, prosecute, adjudicate, treat, supervise, rehabilitate or release, or collect, store, process, transmit, or disseminate criminal history record or crime information.

(5) The term "criminal justice information system" means all agencies, procedures, mechanisms, media, and forms as well as the information itself which are or become involved in the origination, collection, transmittal, storage, retrieval, and dissemination of information related to offenses or offenders in Louisiana.

Acts 1981, No. 449, §1, eff. July 1, 1981.



RS 15:577 - Bureau of criminal identification and information; creation and organization

§577. Bureau of criminal identification and information; creation and organization

A. There is hereby created within the Department of Public Safety as a part of the office of state police, the Louisiana Bureau of Criminal Identification and Information. The bureau shall be administered by the deputy secretary who shall employ qualified commissioned officers of the state police to supervise the activities of the bureau under such terms and conditions as he may direct. The deputy secretary may appoint such other employees and employ such consultants as he deems necessary for the efficient operation of the bureau. The Louisiana Bureau of Criminal Identification and Information shall assume the functions, powers, and duties of the Bureau of Identification which prior to July 1, 1981 operated as a part of the office of state police.

B. Within the bureau, the following sections are hereby established:

(1) Criminal Records and Identification Section.

(2) Field Services and Quality Assurance Section.

(3) Latent Fingerprint Section.

The bureau may establish such units within each section as are necessary to carry out the provisions of this Chapter.

C. All data processing and related communications needs of the bureau shall be provided by the Data Processing Center and other facilities of the Department of Public Safety unless otherwise agreed by the deputy secretary.

Acts 1981, No. 449, §1, eff. July 1, 1981.



RS 15:578 - Functions, powers, and duties of the bureau; crime laboratory

§578. Functions, powers, and duties of the bureau; crime laboratory

A. The bureau shall perform the following functions:

(1) To establish and maintain a central repository of criminal history record information and to adopt regulations and procedures to prescribe the terms and conditions under which the Department of Insurance, section on fraud, and the Department of Revenue, office of alcohol and tobacco control, shall have direct access to this information and adopt regulations and procedures to prescribe the terms and conditions under which other eligible individuals or agencies may gain access to such information.

(2) To establish and implement a uniform system for reporting criminal history record information from any state or local criminal justice agency.

(3) To adopt and promulgate regulations to protect the privacy and security of criminal history record information exchanged with the bureau by any state or local criminal justice agency.

(4) To establish, maintain, and regulate a modern system of telecommunication and data processing for the efficient collection, storage, and rapid transmission of criminal history record information and relevant statistics maintained by the bureau. To serve qualified agencies concerned with the administration of criminal justice throughout the state.

(5) To establish a system of fingerprint identification and analysis for use in the maintenance of criminal history record information; to aid in official investigations by eligible agencies; and to establish identification where authorized by law.

(6) REPEALED BY ACTS 1993, NO. 678, §2, EFF. JUNE 21, 1993.

(7) To establish and maintain a central registry of sex offenders and to adopt regulations and procedures to prescribe the terms and conditions under which information shall be released in accordance with the provisions of R.S. 15:540 through 549.

(8) To automate the criminal histories of all persons treated in the forensic conditional release program as well as all persons committed as not guilty by reason of insanity or unrestorably incompetent to stand trial pursuant to Chapters 1 and 2 of Title XXI of the Code of Criminal Procedure, and to establish an "alert flag" on criminal information records of such persons which would appear on state police computer records, as follows:

"This subject is under the supervision of the Department of Public Safety and Corrections, division of probation and parole, pursuant to a conditional release order from the district court. If in your custody, contact the division of probation and parole immediately."

B. Upon request the bureau shall assist any sheriff, chief police officer, or any governmental unit to do the following:

(1) Establish local identification and records systems.

(2) Investigate the circumstances of any crime and the identification, apprehension, and conviction of the perpetrator or perpetrators of any crime, and for this purpose may detail any employee or employees of the bureau for any length of time the deputy secretary may deem fit.

(3) Without request the deputy secretary shall, at the direction of the governor, detail any employee or employees, for any length of time which the governor may deem fit, to investigate any crime within the state for the purpose of identifying, apprehending, and convicting the perpetrator or perpetrators.

C. For the purpose of expediting local, state, national, and international efforts in the detection and apprehension of criminals, the bureau may operate and coordinate all communication systems which may be required in the normal conduct of its duties.

D. The Louisiana Commission on Law Enforcement and the Administration of Criminal Justice shall be assigned the functions, powers, and duties of the bureau related to the gathering and dissemination of data concerning parish prison population statistics and uniform crime reports. Any assignment shall relieve the bureau of responsibility for such responsibilities and duties.

E. Upon written request, the bureau shall provide specified criminal history information to the Department of Children and Family Services to provide for the well-being of children, as provided in R.S. 15:587.1.

F. Upon written request, the bureau shall provide mental health agencies providing treatment and supervision to patients pursuant to Chapters 1 and 2 of Title XXI of the Code of Criminal Procedure with access to criminal histories with all case disposition data. Treatment and supervision staff who have access to these criminal histories shall maintain the confidentiality of this information and shall sign a statement, to be developed by the Department of Public Safety and Corrections, which informs them of this obligation.

Acts 1981, No. 449, §1, eff. July 1, 1981; Acts 1984, No. 772, §1; Acts 1986, No. 760, §1, eff. Jan. 1, 1987; Acts 1987, No. 735, §1; Acts 1989, No. 194, §2; Acts 1991, No. 509, §1; Acts 1992, No. 388, §2, eff. June 18, 1992; Acts 1993, No. 678, §2, eff. June 21, 1993; Acts 1994, 3rd Ex. Sess., No. 50, §1; Acts 1995, No. 800, §2; Acts 1995, No. 1188, §1, eff. June 29, 1995; Acts 1997, No. 658, §2; Acts 1997, No. 1187, §2.



RS 15:578.1 - Pretrial diversion program for driving while intoxicated; criminal history records

§578.1. Pretrial diversion program for driving while intoxicated; criminal history records

Pursuant to the provisions of R.S. 15:242, the prosecuting authority shall maintain a list of all persons arrested for a violation of R.S. 14:98, operating a vehicle while intoxicated, or a parish or municipal ordinance that prohibits operating a vehicle while intoxicated, while impaired, or while under the influence of alcohol, drugs, or any controlled dangerous substance, and placed by the prosecuting authority into a pretrial diversion program. The arrest record and placement into the pretrial diversion or intervention program shall become a public record when the person successfully completes the pretrial diversion or intervention program or is terminated from the program. Such record shall be maintained for a period of five years from the date of arrest and shall not be subject to expungement or destruction during the period.

Acts 1997, No. 714, §1.



RS 15:579 - Rules and regulations

§579. Rules and regulations

The bureau shall issue rules and regulations, consistent with United States Department of Justice requirements, governing the maintenance of privacy and security of criminal history records; governing access to and use of records maintained by the central repository; governing restrictions to access and use by authorized agencies or individuals of any state owned or operated system of communications utilized for transmitting criminal history record information to or from the bureau; and governing the purging of any information maintained by the bureau as permitted by law.

Acts 1981, No. 449, §1, eff. July 1, 1981.



RS 15:580 - Forms; procedures; training; assistance

§580. Forms; procedures; training; assistance

The bureau shall develop, print, and distribute forms and/or related procedures and regulations for the collection of any information or statistics which it is empowered to obtain to insure the correct reporting of data to the bureau. The bureau shall provide necessary technical assistance and training to all eligible reporting agencies in the appropriate procedures for completion of all forms and for submission of all information or statistics which the bureau may require. Upon request, the deputy secretary may direct employees or agents of the bureau to assist any criminal justice agency to establish a local system of identification and record management.

Acts 1981, No. 449, §1, eff. July 1, 1981.



RS 15:581 - Authorized audits and investigations

§581. Authorized audits and investigations

With the written authorization of the deputy secretary, any employee or agent of the bureau, for purpose of audit or investigation of violations of any provisions herein, or any official rule or regulation of the bureau, shall be granted access by any public or private criminal justice agency collecting, processing, storing, or maintaining any documents, or automated, microfilmed, or manual records containing, or which may reasonably be expected to be used to substantiate and verify, any information or statistics the bureau is empowered to require from such public or private criminal justice agency. Upon written authorization of the deputy secretary, any employee or agent of the bureau may enter any institution to which persons have been committed, who have been convicted of crime, or declared to be criminally insane or to be delinquents with intellectual disabilities, to take or cause to be taken fingerprints or photographs or to make investigations relative to any person confined therein, for the purpose of obtaining information which will lead to the identification of criminals.

Acts 1981, No. 449, §1, eff. July 1, 1981; Acts 2014, No. 811, §7, eff. June 23, 2014.



RS 15:582 - Civil identification files

§582. Civil identification files

The bureau may accept and file the names, fingerprints, photographs, and other personal identification data submitted to local criminal justice agencies by the individuals or submitted by parents on behalf of their children for the purpose of securing a more certain and easy identification in case of death, injury, loss of memory, or change in appearance. Upon the application of a person identified under the provisions of this Section to the local criminal justice agency, all data received under this Section with relation to him shall be surrendered to the requesting criminal justice agency.

Acts 1981, No. 449, §1, eff. July 1, 1981.



RS 15:583 - Transmission of information

§583. Transmission of information

The bureau may transmit any information in its possession which the deputy secretary shall designate, to any person or agency eligible to receive it under any provision of this Chapter. For this purpose the bureau shall operate and coordinate a modern system of communications which may be required in the normal conduct of its duties.

Acts 1981, No. 449, §1, eff. July 1, 1981.



RS 15:584 - Cooperation with federal and other state agencies

§584. Cooperation with federal and other state agencies

The bureau shall cooperate with the United States Department of Justice and other federal criminal justice agencies and with similar agencies in other states and cities toward developing a comprehensive state, interstate, national, and international system of criminal information, identification, investigation, records, and statistics.

Acts 1981, No. 449, §1, eff. July 1, 1981.



RS 15:585 - Admissibility of bureau records in evidence

§585. Admissibility of bureau records in evidence

Any original record including fingerprints, pictures, photographs, other documents or data, or any copy thereof, when certified by the deputy secretary or his authorized representative, shall be admissible as evidence in all criminal cases in courts of this state. Any certified record, or copy thereof, received by the court shall be received as prima facie proof of its contents and proper and accurate collection and custody; provided, when the record is presented for admission into evidence it is accompanied by a statement signed by the deputy secretary or his authorized representative which specifies:

(1) The date on which the record was received by the bureau.

(2) The agency of origin of each record.

(3) The nature or type of record received and by what method of transfer.

(4) The date the bureau compiles the record for the purpose of evidence.

(5) The name of the bureau employee who prepares the record for admission as evidence.

Acts 1981, No. 449, §1, eff. July 1, 1981.



RS 15:586 - Authority to purge records of the central repository

§586. Authority to purge records of the central repository

Except for the provisions of R.S. 44:9, no records of the bureau may be permanently destroyed until five years after the person identified is known or reasonably believed to be dead. Upon the official issuance of appropriate rules and regulations, the bureau may retire or remove from active dissemination to eligible agencies records of any individual beyond the age of sixty, who has had no reported criminal arrest for a period of fifteen years from the last reported official release from the criminal justice system.

Acts 1981, No. 449, §1, eff. July 1, 1981.



RS 15:587 - Duty to provide information; processing fees; Louisiana Bureau of Criminal Identification and Information

§587. Duty to provide information; processing fees; Louisiana Bureau of Criminal Identification and Information

A.(1)(a) The bureau shall make available upon request, or at such other times as the deputy secretary shall designate, to any eligible criminal justice agency and the Louisiana Department of Health, the state fire marshal when reviewing applications for licensure, the Department of Children and Family Services, the Department of Insurance, the Louisiana State Racing Commission, the Senate and Governmental Affairs Committee, the executive director of the Louisiana Workforce Commission or his designee, the Board of River Port Pilot Commissioners, the Office of Financial Institutions in the office of the governor, the office of the disciplinary counsel of the Louisiana Attorney Disciplinary Board of the Louisiana State Bar Association; however, as to any licensed attorney such information shall be provided only after the issuance of a formal charge against the attorney, the Louisiana Supreme Court Committee on Bar Admissions, the municipal or parish department or personnel responsible for reviewing applications for alcoholic beverage outlet permits, and the legislative auditor any information contained in the criminal history record and identification files of the bureau. The Department of Children and Family Services may provide information secured pursuant to this Subsection to all federal and state agencies providing child support enforcement services.

(b) The Louisiana State Board of Private Security Examiners shall be entitled to the criminal history record and identification files of the bureau on those persons seeking to be licensed as private security guards as a means of performing background checks on those individuals. A fee of twenty-six dollars shall be charged for furnishing said records.

(c) The Louisiana State Board of Private Investigator Examiners shall be entitled to the criminal history record and identification files of the bureau on those persons seeking to be licensed or relicensed as private investigators as a means of performing background checks on those individuals. A fee of twenty-six dollars shall be charged for furnishing said records. The bureau shall, upon request and after receipt of fingerprint cards or other identifying information from the Louisiana State Board of Private Investigator Examiners, make available to the board information contained in the bureau's criminal history record and identification files, which pertains to an applicant of the board. In addition, in order to determine an applicant's eligibility or suitability for licensure under the provisions of the Private Investigators Law (R.S. 37:3501 et seq.), each applicant shall be fingerprinted and the fingerprints shall be forwarded by the bureau to the Federal Bureau of Investigation for a national criminal history record check.

(d) The office of state police shall be entitled to the criminal history record and identification files of the bureau on those persons seeking a medical or security exemption from the window tinting regulations of motor vehicles as provided for in R.S. 32:361.2. Prior to the release of such information by the bureau, the office of state police shall present a written consent on a form approved by the Louisiana Bureau of Criminal Identification and Information and signed by the applicant authorizing the release of such information.

(e)(i) The office of motor vehicles shall be entitled to the criminal history record and identification files of the bureau of any person who is required to register as a sex offender pursuant to R.S. 15:542 et seq., who is seeking a driver's license or required to obtain a special identification card pursuant to R.S. 40:1321(J).

(ii) The office of motor vehicles shall submit fingerprint cards or other identifying information of the principal of any third-party tester or examiner who has or is seeking a contract to administer commercial driving examinations and tests pursuant to R.S. 32:408.1 to the bureau. The bureau shall, upon request and after receipt of fingerprint cards or other identifying information from the office of motor vehicles, make available to the office of motor vehicles all arrest and conviction information contained in the bureau's criminal history record and identification files which pertain to the principal. In addition, in order to determine a principal's eligibility or suitability, the fingerprints shall be forwarded by the bureau to the Federal Bureau of Investigation for a national criminal history record check.

(iii) The office of motor vehicles may submit fingerprint cards or other identifying information of a person seeking employment with the office of motor vehicles whose duties will include the issuance of commercial driver's licenses or any current office of motor vehicles employee who as part of his employment issues commercial driver's licenses. The bureau shall, upon request and after receipt of fingerprint cards or other identifying information from the office of motor vehicles, make available to the office of motor vehicles all arrest and conviction information contained in the bureau's criminal history record and identification files which pertain to the employee or potential employee. In addition, in order to determine an employee or potential employee's eligibility or suitability, the fingerprints shall be forwarded by the bureau to the Federal Bureau of Investigation for a national criminal history record check.

(iv) The office of motor vehicles shall submit fingerprint cards or other identifying information to the bureau of any person who applies to be an auto title company or a public license tag agent pursuant to R.S. 32:735 et seq. and R.S. 47:532.1 and of any person who works for any such business who will process transactions for the office of motor vehicles. Upon request and after receipt of fingerprint cards or other identifying information from the office of motor vehicles, the bureau shall provide any arrest and conviction information contained in the bureau's criminal history record and identification files for the principal of such applicants. Additionally, the bureau shall forward the fingerprints of such applicants' principal to the Federal Bureau of Investigation for a national criminal history record check. Fingerprint cards shall be submitted to the bureau pursuant to this Item only upon initial application and shall not be required to be submitted annually. After initial fingerprints are submitted pursuant to this Item, the arrest and conviction record for the principal of any such public license tag agent, the principal of any such auto title company, or person who works for any such business who will process transactions for the office of motor vehicles shall be monitored in the same manner the arrest and conviction record is monitored for employees of the office of motor vehicles.

(v) The office of motor vehicles shall submit fingerprint cards or other identifying information to the bureau of any person who applies to or contracts with the office of motor vehicles to handle or process any transaction or inquiry. Upon request and after receipt of fingerprint cards or other identifying information from the office of motor vehicles, the bureau shall provide to such office any arrest and conviction information contained in the bureau's criminal history record and identification files for the principal of such applicants or contractors. Additionally, the bureau shall forward the fingerprints of such applicant or contractor's principal to the Federal Bureau of Investigation for a national criminal history record check. Fingerprint cards shall be submitted to the bureau pursuant to this Item only upon initial application and shall not be required to be submitted annually. After initial fingerprints are submitted pursuant to this Item, the arrest and conviction record for any person who contracts with the office of motor vehicles to handle or process any transaction or inquiry shall be monitored in the same manner the arrest and conviction record is monitored for employees of the office of motor vehicles.

(f)(i) If the request for information and records is made to the bureau by any eligible criminal justice agency, the bureau shall include in its report any information concerning arrests and convictions of an individual, including convictions in which a judgment of dismissal of the prosecution was granted pursuant to the provisions of Articles 893 and 894 of the Code of Criminal Procedure.

(ii)(aa) When an individual's record contains information which has been expunged, the bureau shall include in its report to the requesting entity the date of the arrest and a notation that the individual's record contains information which has been expunged and that the requesting entity may contact the bureau in order to obtain further information regarding the expunged information.

(bb) The bureau shall establish policies and procedures by which the entities enumerated in this Subparagraph may be furnished with expunged information. These policies and procedures shall not require the requesting entity to personally appear at the office of the bureau in order to obtain access to the expunged information.

(cc) The requesting entity, upon receiving the expunged information, shall maintain the confidentiality of the information as provided by law, and the expunged information shall not be deemed a public record.

(dd) The information may be used or admitted as evidence in any court proceeding or employment or disciplinary hearing in which the receiving agency is an authorized participant.

(g)(i) The Louisiana Supreme Court Committee on Bar Admissions shall be entitled to the criminal history record and identification files of the bureau for those persons seeking to participate in the bar examination as a means of performing background checks on those individuals. The bureau shall charge a processing fee as provided in Paragraph (B)(1) of this Section for conducting and reporting on these background checks.

(ii) The bureau shall, upon request and after receipt of fingerprint cards or other identifying information from the Louisiana Supreme Court Committee on Bar Admissions, make available to the committee all arrest and conviction information contained in the bureau's criminal history record and identification files, which pertains to an applicant for the bar examination. In addition, in order to determine an applicant's eligibility or suitability for participating in the examination, each applicant shall be fingerprinted, and the fingerprints shall be forwarded by the bureau to the Federal Bureau of Investigation for a national criminal history record check.

(h) The Department of Revenue shall be entitled to the criminal history record and identification files of the bureau of any person who is required to qualify and register for the Public Registry of Motion Picture Investor Tax Credit Brokers pursuant to R.S. 47:6007(C)(7). Fingerprints and other identifying information of the applicant shall be submitted to the bureau for qualification and registry and the bureau shall, upon request of the Department of Revenue and after receipt of such fingerprint card and other identifying information from the applicant, make available to the Department of Revenue all arrest and conviction information contained in the bureau's criminal history record and identification files which pertain to the applicant for qualification and registry. In addition, the fingerprints shall be forwarded by the bureau to the Federal Bureau of Investigation for a national criminal history record check.

(i) The Louisiana Department of Health shall be entitled to criminal history record and identification files of the bureau of any person or owner of an entity with a five percent or more ownership interest who has applied to enroll as a Medicaid provider pursuant to 42 CFR 455.434. Fingerprints and other identifying information of the applicant shall be submitted to the bureau for qualification and the bureau shall, upon request of the department and after receipt of such fingerprint card and other identifying information from the applicant, make available to the department all arrest and conviction information contained in the bureau's criminal history record and identification files which pertain to the applicant for qualification. The fingerprints shall also be forwarded by the bureau to the Federal Bureau of Investigation for a national criminal history check.

(2)(a) The bureau, in accordance with its powers to regulate and to enforce provisions herein, may further restrict those agencies eligible to receive information. However, the bureau shall make available to the Department of Children and Family Services all criminal history record information as defined in R.S. 15:576 related to foster and adoptive parent applicants and adult members of foster and adoptive parent households; parents whose children have been removed from their custody; parents or caretakers involved in investigations of abuse or neglect; potential caretakers of a child who is either in the custody of the department, is the subject of an investigation of abuse or neglect, or is or has been receiving services through the office of children and family services; and potential employees of the department whose duties include the investigation of child abuse or neglect, the supervisory or disciplinary authority over children, direct care of a child, or performance of licensing surveys. For the purposes of this Section, the bureau shall employ such methods and procedures and shall observe such duty hours as to provide information upon request within forty-eight hours from its receipt.

(b) The bureau shall facilitate national criminal history record checks of prospective foster and adoptive parent applicants and adult members of foster and adoptive parent households; parents whose children have been removed from their custody; parents or caretakers involved in investigations of abuse or neglect; potential caretakers of a child who is either in the custody of the department, is the subject of an investigation of abuse or neglect, or is or has been receiving services through the office of children and family services; and potential employees of the department whose duties include the investigation of child abuse or neglect, the supervisory or disciplinary authority over children, direct care of a child, or performance of licensing surveys by receiving and forwarding fingerprint cards to the Federal Bureau of Investigation. The Department of Children and Family Services is authorized to receive and screen the results of the state and national criminal history record checks in order to determine foster or adoptive parent applicants' eligibility for certification or recertification as a placement resource for children; to assist in the determination of the appropriateness of a parent or potential caregiver as a placement resource for a child; to assess the situation for safety issues and risks to the child and worker; and to assess the qualifications of a potential department employee. The department shall maintain the confidentiality of criminal history information received in accordance with applicable federal or state law.

(c) During an emergency situation when a child must be removed from his home due to exigent circumstances and placed in the home of an individual, the department may request that a criminal justice agency perform a national name-based criminal history record check of each adult residing in that home. The results of the name-based criminal history record check may be provided to the department, which shall then provide a complete set of each adult resident's fingerprints to the bureau for the immediate submission to the Federal Bureau of Investigation within twelve calendar days from the date the name-based criminal history record check search was conducted. The bureau shall either positively identify the fingerprint subject or forward the fingerprints to the Federal Bureau of Investigation within fifteen calendar days from the date the name-based criminal history record check search was conducted. The child shall be removed from the home immediately if any adult resident fails to provide such fingerprints or written permission to perform a federal criminal history record check when requested to do so. As used in this Section, the emergency placement of a child is limited to those instances when the department is placing a child in the home of private individuals, including but not limited to neighbors, friends, or relatives, as a result of a situation where the child's removal is necessary to secure the child's protection, or the sudden unavailability or incapacity of the child's primary caretaker to care for the child.

(d) When placement of a child in a home is denied as a result of a name-based criminal history record check of a resident and the resident contests that denial, each such resident shall, within five business days, submit to the department a complete set of the resident's fingerprints with written permission allowing the department to forward the fingerprints to the bureau for submission to the Federal Bureau of Investigation.

B.(1) The bureau may charge a processing fee of twenty-six dollars for information provided to any agency or entity statutorily eligible to receive this information, except another state or local law enforcement agency, pursuant to a request to assist the agency in performing a screening function as part of any regulatory or licensing scheme. Payment of the processing fee shall accompany the request for such information and shall be deposited by the bureau immediately upon receipt into the Criminal Identification and Information Fund.

(2) The bureau may charge a processing fee of ten dollars for fingerprinting of any individual. Payment of the processing fee shall accompany the request for fingerprinting and shall be deposited by the bureau immediately upon receipt into the Criminal Identification and Information Fund.

C. The bureau shall, upon request and after receipt of fingerprint cards or other identifying information from the state police, make available to the state police gaming division, the Louisiana Riverboat Gaming Commission, and the Louisiana Economic Development and Gaming Corporation, information contained in the bureau's criminal history record and identification files, which pertains to an applicant or prospective employee of any of them. In addition, in order to determine an applicant's suitability for a gaming or employee license under the provisions of the Louisiana Video Draw Poker Devices Control Law (R.S. 27:301 et seq.), the Louisiana Riverboat Economic Development and Gaming Control Act (R.S. 27:41 et seq.), the Louisiana Economic Development and Gaming Corporation Act (R.S. 27:201 et seq.), the Louisiana Regulation of Gaming Equipment Law (R.S. 47:7001 et seq.), and the Regulation of Charitable Gaming Law (R.S. 40:1485.1 et seq.), each applicant shall be fingerprinted and the fingerprints shall be forwarded to the Federal Bureau of Investigation for a national criminal history record check.

D. Any local law enforcement agency, any Louisiana public higher education institution which employs full-time police officers commissioned by the Louisiana State Police, or sheriff may conduct any screening function conducted by the bureau, except those screening functions conducted for entities regulated by any office of the Department of Public Safety and Corrections, and also may charge a reasonable processing fee of not more than fifteen dollars per inquiry for information provided. When a sheriff conducts the screening, five dollars of the processing fee shall be remitted to the Louisiana Sheriffs' Association for the operation of the Louisiana Civil and Criminal Information Network (LACCIE). The provisions of this Subsection shall also apply to any screening function provided for in R.S. 15:587.1.

E. Any sheriff conducting a screening function pursuant to Subsection D of this Section which requires the submission of fingerprints by electronic means shall collect the Bureau of Criminal Identification and Information state fingerprint processing fee of twenty-six dollars and, if required, the federal fingerprint processing fee at the time of the fingerprint collection. The local law enforcement agency shall timely remit the processing fees to the Bureau of Criminal Identification and Information.

F.(1) An employer or his representative shall be entitled to obtain conviction records of an applicant seeking employment, directly from the Bureau of Criminal Identification and Information in order to further qualify the applicant for the position being sought, if the applicant has signed a consent form authorizing the employer to obtain such conviction records. Upon written request and upon presentation of a consent form prepared by the bureau and executed by the applicant, the bureau shall provide conviction records of the applicant to the employer or his representative in a timely manner. In addition, each applicant shall be fingerprinted, and the fingerprints shall be forwarded by the bureau to the Federal Bureau of Investigation for a national criminal history check. Records obtained pursuant to the provisions of this Subsection shall not include those records which have been ordered expunged pursuant to R.S. 44:9. The provisions of Subsection B of this Section shall apply to any request made pursuant to this Subsection. The bureau shall not be liable civilly or criminally for the release of information released pursuant to the provisions of this Subsection.

(2)(a) Upon receiving a request pursuant to the provisions of this Subsection, the bureau shall simultaneously request criminal history from the Corrections and Justice Unified Network (CAJUN) maintained by the Department of Public Safety and Corrections via the Louisiana Civil and Criminal Information Exchange (LACCIE) network maintained by the Louisiana Sheriffs' Association.

(b) Fingerprints provided pursuant to this Subsection shall be submitted to the Bureau of Criminal Identification and Information in an electronic format.

(c) The provisions of this Paragraph shall become effective upon the establishment of an electronic method of performing such requests for criminal history.

G. Pursuant to approval of the local housing authority's board of commissioners, acting through one or more of its commissioners or other designees, a local housing authority may obtain criminal history record and identification file of any person applying for public housing if the applicant has signed a consent form authorizing the release of such criminal history records and identification. Upon written request and upon presentation of a signed consent form executed by the applicant, the bureau shall provide the criminal history record of and identification file information of the applicant to the requestor in a timely manner. For the purposes of this Subsection "conviction records" shall include only those records which are electronically maintained by the bureau, and are records of a finding of guilty, a plea of guilty or nolo contendere, including those which have been set aside or dismissed pursuant to Code of Criminal Procedure Article 893 or 894, or for which an individual has received an automatic first offender pardon. It shall not include those records which have been ordered expunged pursuant to R.S. 44:9. The provisions of Subsection B of this Section shall apply to any request made pursuant to this Subsection.

H.(1) The Volunteer Louisiana Commission and the recipient of any federal AmeriCorps funds administered by the Volunteer Louisiana Commission shall be entitled to the criminal history record and identification files maintained by the bureau for any applicant seeking to serve in a program that receives assistance under the national service laws to determine whether the applicant meets the eligibility requirements set forth in the Serve America Act, Public Law 111-13, and any associated federal regulations.

(2) In addition to the information provided for in Paragraph (1) of this Subsection, the Volunteer Louisiana Commission shall be entitled to any national criminal history information maintained by the Federal Bureau of Investigation for any applicant seeking to serve in a program that receives assistance under the national service laws.

(3)(a) Upon receiving a written request, which shall include fingerprint cards or other identifying information for the applicant and a consent form signed by the applicant authorizing the criminal background check, the bureau shall survey its criminal history records and identification files.

(b) If requested by the Volunteer Louisiana Commission pursuant to Paragraph (2) of this Subsection, the bureau shall make a simultaneous request of the Federal Bureau of Investigation for a national criminal history record check.

(4) The bureau shall present the requested information promptly and in writing to the requesting entity and shall charge the requesting entity the cost of providing such information pursuant to Subsection B of this Section.

(5) The requesting entity shall maintain the confidentiality of the information received in accordance with applicable federal and state laws.

Acts 1981, No. 449, §1, eff. July 1, 1981; Acts 1985, No. 941, §1, eff. July 23, 1985; Acts 1986, No. 651, §1; Acts 1987, No. 312, §1; Acts 1987, No. 810, §1; Acts 1990, No. 56, §1, eff. June 26, 1990; Acts 1992, No. 576, §1; Acts 1992, No. 984, §18; Acts 1993, No. 676, §1, eff. June 21, 1993; Acts 1993, No. 678, §1, eff. June 21, 1993; Acts 1993, No. 717, §1; Acts 1995, No. 1171, §1; Acts 1997, No. 334, §1; Acts 1997, No. 901, §1, eff. July 1, 1997; Acts 1997, No. 1067, §1; Acts 1997, No. 1172, §3, eff. June 30, 1997; Acts 1997, No. 1349, §1; Acts 1998, 1st Ex. Sess., No. 137, §1, eff. May 5, 1998; Acts 2001, No. 8, §5, eff. July 1, 2001; Acts 2002, 1st Ex. Sess., No. 118, §1, eff. April 23, 2002; Acts 2003, No. 796, §1; Acts 2003, No. 896, §1, eff. July 1, 2003; Acts 2003, No. 1083, §1, eff. July 2, 2003; Acts 2004, No. 103, §1, eff. May 28, 2004; Acts 2004, No. 911, §1; Acts 2004, No. 922, §2, eff. July 12, 2004; Acts 2005, No. 238, §1; Acts 2006, No. 663, §1; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2009, No. 221, §1, eff. Jan. 1, 2010; Acts 2009, No. 277, §1; Acts 2010, No. 355, §1; Acts 2010, No. 781, §1; Acts 2010, No. 833, §1; Acts 2011, No. 252, §1; Acts 2011, No. 283, §1; Acts 2012, No. 455, §1; Acts 2013, No. 4, §1; Acts 2015, No. 451, §1, eff. Jan. 1, 2016; Acts 2016, No. 311, §1, eff. June 2, 2016; Acts 2016, No. 453, §1, eff. June 9, 2016.



RS 15:587.1 - Provision of information to protect children

§587.1. Provision of information to protect children

A.(1)(a) As provided in R.S. 15:825.3, R.S. 17:15, 407.42, and 407.71, Children's Code Article 424.1, and R.S. 46:51.2 and 1441.13, any employer or others responsible for the actions of one or more persons who have been given or have applied to be considered for a position of supervisory or disciplinary authority over children, and as provided in R.S. 46:51.2(A), the Department of Children and Family Services as employer of one or more persons who have been given or have applied to be considered for a position whose duties include the investigation of child abuse or neglect, supervisory or disciplinary authority over children, direct care of a child, or performance of licensing surveys, shall request in writing that the bureau supply information to ascertain whether that person or persons have been arrested for or convicted of, or pled nolo contendere to, any criminal offense. The request must be on a form prepared by the bureau and signed by a responsible officer or official of the organization or department making the request. It must include a statement signed by the person about whom the request is made which gives his permission for such information to be released.

(b) In responding to a request for information as provided for in Subparagraph (a) of this Paragraph, the bureau shall make available a record of all criminal arrests and convictions prior to the date of request. Any recipient of such information as provided in this Paragraph shall maintain the confidentiality of such criminal history information in accordance with applicable federal or state law.

(c) The bureau, upon receiving a request as provided for in Subparagraph (a) of this Paragraph, shall provide a report promptly and in writing, but provide only such information as is necessary to specify whether or not that person has been arrested or convicted of or pled nolo contendere to any such crime or crimes, the crime or crimes of which he has been arrested or convicted or to which he has pled nolo contendere, and the date or dates on which they occurred.

(2) In addition to the requirements of Paragraph (1) of this Subsection, in responding to a request pursuant to R.S. 17:15, the bureau shall make available to the state Department of Education and to the governing authority of any elementary and secondary school a record of all criminal convictions prior to the date of request. Any recipient of such information as provided in this Paragraph shall maintain the confidentiality of such criminal history information in accordance with applicable federal or state law.

NOTE: Paragraph (B)(1) eff. until the promulgation of certain rules by the State Board of Elementary and Secondary Education, or Sept. 30, 2017, whichever is earlier. See Acts 2016, No.646, §3.

B.(1) Upon receiving a request pursuant to the provisions of R.S. 17:15, and R.S. 46:51.2 when authorized by R.S. 15:587, that meets the requirements of Subsection A of this Section, the bureau of criminal identification and information shall survey its criminal history records and identification files and make a simultaneous request of the Federal Bureau of Investigation for like information from other jurisdictions. The bureau of criminal identification and information shall provide a report promptly and in writing, but provide only such information as is necessary to specify whether or not that person has been arrested for or convicted of or pled nolo contendere to any crime or crimes, the crime or crimes of which he has been arrested for or convicted or to which he has pled nolo contendere, and the date or dates on which they occurred. The report provided pursuant to the provisions of this Subsection shall include arrests, convictions, or other dispositions, including convictions dismissed pursuant to Code of Criminal Procedure Articles 893 and 894.

NOTE: Paragraph (B)(1) eff. upon the promulgation of certain rules by the State Board of Elementary and Secondary Education, or Sept. 30, 2017, whichever is earlier. See Acts 2016, No.646, §3.

B.(1) Upon receiving a request pursuant to the provisions of R.S. 17:15, 407.42, and 407.71, and R.S. 46:51.2 when authorized by R.S. 15:587, that meets the requirements of Subsection A of this Section, the bureau of criminal identification and information shall survey its criminal history records and identification files and make a simultaneous request of the Federal Bureau of Investigation for like information from other jurisdictions. The bureau of criminal identification and information shall provide a report promptly and in writing, but provide only such information as is necessary to specify whether or not that person has been arrested for or convicted of or pled nolo contendere to any crime or crimes, the crime or crimes of which he has been arrested for or convicted or to which he has pled nolo contendere, and the date or dates on which they occurred. The report provided pursuant to the provisions of this Subsection shall include arrests, convictions, or other dispositions, including convictions dismissed pursuant to Code of Criminal Procedure Articles 893 and 894.

(2)(a) When an individual's record contains information which has been expunged, the bureau shall include in its report to the requesting person or entity the date of the arrest and a notation that the individual's record contains information which has been expunged and that the requestor may contact the bureau in order to obtain further information regarding the expunged information.

(b) The bureau shall establish policies and procedures by which the persons and entities enumerated in this Section may be furnished with expunged information. These policies and procedures shall not require the requesting person or entity to personally appear at the office of the bureau in order to obtain access to the expunged information.

(c) The requesting person or entity, upon receiving the expunged information, shall maintain the confidentiality of the information as provided by law, and the expunged information shall not be deemed a public record.

(d) The information may be used or admitted as evidence in any court proceeding or employment or disciplinary hearing in which the receiving person or entity is an authorized participant.

C. The provisions of R.S. 15:825.3, R.S. 17:15, R.S. 46:51.2 and 1441.13, and Children's Code Article 424.1 shall govern the employment of persons who have been convicted of, or pled guilty or nolo contendere to, any of the following crimes:

NOTE: See Acts 2016, No.646, §3, eff. upon the promulgation of certain rules by the State Board of Elementary and Secondary Education, or Sept. 30, 2017, whichever is earlier.

C. The provisions of R.S. 15:825.3, R.S. 17:15, 407.42, and 407.71, R.S. 46:51.2 and 1441.13, and Children's Code Article 424.1 shall govern the employment of persons who have been convicted of, or pled guilty or nolo contendere to, any of the following crimes:

(1) R.S. 14:30, R.S. 14:30.1, R.S. 14:31, R.S. 14:32.6 through R.S. 14:32.8, R.S. 14:41 through R.S. 14:45, R.S. 14:46.4, R.S. 14:74, R.S. 14:78, R.S. 14:78.1, R.S. 14:79.1, R.S. 14:80 through R.S. 14:86, R.S. 14:89, R.S. 14:89.1, R.S. 14:89.2, R.S. 14:92, R.S. 14:93, R.S. 14:93.2.1, R.S. 14:93.3, crimes of violence as defined in R.S.14:2(B), sex offenses as defined in R.S. 15:541, R.S. 14:106, R.S. 14:282, R.S. 14:283, R.S. 14:283.1, R.S. 14:284, R.S. 14:286, R.S. 40:966(A), R.S. 40:967(A), R.S. 40:968(A), R.S. 40:969(A), and R.S. 40:970(A) or convictions for attempt or conspiracy to commit any of those offenses;

(2) Those of a jurisdiction other than Louisiana which, in the judgment of the bureau employee charged with responsibility for responding to the request, would constitute a crime under the provisions cited in this Subsection, and

(3) Those under the Federal Criminal Code having analogous elements of criminal and moral turpitude.

D.(1) The costs of providing the information required under this Section shall be charged by the bureau to the private employer or to the department, office, or other agency of government which has given, or is considering giving, a person supervisory or disciplinary authority over children or which made the request for information pursuant to the provisions of R.S. 17:15 or R.S. 46:51.2. Neither the individual applicant nor a judge exercising juvenile jurisdiction shall bear such costs.

(2) The prohibition in Paragraph (1) of this Subsection against an individual applicant bearing any of the costs of providing information shall not apply to requests made pursuant to the provisions of R.S. 17:15 or 407.71 or R.S. 46:51.2.

E. In addition to any penalties otherwise imposed under the provisions of this Chapter, the head of or other responsible person for any public entity who fails to comply with the provisions of Subsection A of this Section or who employs any person in violation of the provisions of R.S. 15:825.3, R.S. 17:15, or R.S. 46:51.2(A) or (B), shall be fined not more than five hundred dollars.

F. This Section may be cited as the "Louisiana Child Protection Act".

G. Notwithstanding any other provision of law to the contrary, the bureau and the Department of Public Safety and Corrections, corrections services, may utilize the National Crime Information Center to conduct such background checks as are required by this Section.

H. Any licensed child placement agency as defined in Children's Code Article 1169 and any person authorized to conduct preplacement home studies pursuant to Children's Code Article 1172 shall be entitled to information from the bureau to ascertain whether a person has been arrested for or convicted of, or pled nolo contendere to, any criminal offense. The bureau shall, upon request and after receipt of fingerprint cards or other identifying information from the licensed child placement agency or person authorized to conduct preplacement adoption home studies, make available to the agency or person only that information contained in the bureau's criminal history record and identification files necessary in determining whether a person has been arrested for or convicted of, or pled nolo contendere to, a crime. The bureau shall charge the cost of providing such information to the agencies and persons entitled to receive the information as provided in this Subsection.

I. Notwithstanding any other provision of law to the contrary, the Department of Children and Family Services, office of children and family services, may utilize the National Crime Information Center to conduct background checks authorized in R.S. 15:587 when investigating or responding to reports of abuse or neglect as provided for in Section 151 of Public Law 109-248.

J. Any Court Appointed Special Advocate program as defined in Children's Code Article 116(2.1) shall be entitled to information from the bureau to ascertain whether a person being considered for involvement with the CASA program has been arrested for, or convicted of, or pled guilty or nolo contendere to, any criminal offense. The bureau shall, upon request and after receipt of fingerprint cards or other identifying information from the CASA program, survey its criminal history records and identification files. The Court Appointed Special Advocate program may request the bureau to make a simultaneous request of the Federal Bureau of Investigation for like information from other jurisdictions. The Louisiana Bureau of Criminal Identification and Information shall provide a report promptly and in writing, but provide only such information as is necessary to specify whether or not that person has been arrested for or convicted of or pled guilty or nolo contendere to any crime or crimes, the crime or crimes of which he has been arrested for or convicted or to which he has pled guilty or nolo contendere, and the date or dates on which they occurred. The report provided pursuant to the provisions of this Subsection shall include arrests, convictions, or other dispositions, including convictions dismissed pursuant to Code of Criminal Procedure Articles 893 and 894.

Acts 1986, No. 760, §1, eff. Jan. 1, 1987; Acts 1987, No. 735, §1; Acts 1989, No. 92, §1; Acts 1989, No. 198, §1; Acts 1989, No. 701, §1; Acts 1991, No. 125, §1; Acts 1993, No. 923, §1; Acts 1995, No. 1171, §1; Acts 1997, No. 904, §2, eff. July 10, 1997; Acts 1997, No. 1067, §1; Acts 1999, No. 816, §1; Acts 1999, No. 1052, §1, eff. July 1, 1999; Acts 1999, No. 1144, §1, eff. Jan. 1, 2000; Acts 2001, No. 314, §1, eff. June 6, 2001; Acts 2003, No. 896, §1, eff. July 1, 2003; Acts 2006, No. 233, §1; Acts 2006, No. 309, §1; Acts 2008, No. 649, §1; Acts 2009, No. 221, §1, eff. Jan. 1, 2010; Acts 2010, No. 355, §1; Acts 2010, No. 781, §1; Acts 2011, No. 283, §1; Acts 2012, No. 374, §1, eff. May 31, 2012; Acts 2014, No. 721, §3; Acts 2014, No. 868, §1, eff. Oct. 1, 2014; Acts 2015, No. 354, §1, eff. July 1, 2015; Acts 2016, No. 646, §3, special eff. date.



RS 15:587.1.1 - Portability of criminal history information for licensed child care facilities

§587.1.1. Portability of criminal history information for licensed child care facilities

A. When a prospective employer requests criminal history information pertaining to an individual applying for a position of supervisory or disciplinary authority over children in a child care facility in accordance with the provisions of R.S. 15:587.1, or to an independent contractor who performs work in a child care facility, the individual applicant shall receive a certified copy of his criminal history information upon written request to the Louisiana Bureau of Criminal Identification and Information. A certified copy of the criminal background check shall be deemed to satisfy the requirements of R.S. 15:587.1 for each facility requesting criminal history information for a period of one year from the date of issuance of the certified copy. To defer the costs of providing the certified copy, the bureau may collect a fee in accordance with the provisions of R.S. 15:588.

B. For purposes of this Section, "independent contractor" means any person who renders professional, therapeutic, or enrichment services such as educational consulting, athletic, or artistic services within a child care facility, whose services are not integral to either the operation of the child care facility or to the care and supervision of children. Independent contractors may include but are not limited to dance instructors, gymnastic or sports instructors, computer instructors, speech therapists, licensed health care professionals, state-certified teachers employed through a local school board, art instructors, and other outside contractors. A person shall not be deemed an independent contractor if he is considered an employee or statutory employee of the child care facility pursuant to Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950.

Acts 2010, No. 508, §1.



RS 15:587.2 - Institutions of postsecondary education; criminal history information

§587.2. Institutions of postsecondary education; criminal history information

A. Each institution of postsecondary education may require any applicant or prospective employee to supply fingerprint samples and submit to a criminal history records check to be conducted by the Bureau of Criminal Identification and Information.

B. When a criminal history records check is requested pursuant to Subsection A of this Section, the institution of postsecondary education shall be provided with state or national criminal history record information, or both, from the Louisiana Bureau of Criminal Identification and Information and the Federal Bureau of Investigation relative to the applicant prospective employee whose fingerprints have been obtained by the institution pursuant to this Section. The Bureau of Criminal Identification and Information shall, upon request and after receipt of fingerprint cards and other identifying information as required by the bureau from the institution, make available to the institution all prior arrests for any sex offense, aggravated offense, or any sexual offense against a victim who is a minor as defined in R.S. 15:541 or any crime of violence as enumerated in R.S. 14:2(B) and conviction information for any offense contained in the bureau's criminal history record and identification files, which pertains to the applicant or prospective employee, including convictions dismissed pursuant to Code of Criminal Procedure Article 893 or 894. In addition, when the institution of postsecondary education requests such criminal history record information, the bureau shall forward the fingerprints to the Federal Bureau of Investigation for a national criminal history check and make such conviction information available to the institution, which pertains to the applicant or prospective employee.

C. For each request for a criminal history records check, the institution shall include a statement signed by the applicant or prospective employee specifying his permission for such information to be released. The request shall be on a form prepared by the bureau and signed by a responsible officer or official of the institution making the request.

D. Any recipient of such information as provided in this Section shall maintain the confidentiality of such criminal history information in accordance with applicable federal or state law.

E.(1)(a) The costs of providing the information required under this Section shall be charged by the bureau, as specified in R.S. 15:587(B) to the institution for furnishing information contained in the bureau's criminal history record and identification files, including any additional cost of providing the national criminal history records check, which pertains to the applicant or prospective employee.

(b) The institution may impose any or all of such fees or costs on the person seeking employment with the institution of postsecondary education.

(2) All fees collected by the bureau pursuant to this Section shall be deposited into the Criminal Identification and Information Fund pursuant to R.S. 15:598.

F. The provisions of this Section shall apply to all institutions which are part of the Louisiana State University System, the Southern University System, the University of Louisiana System, the Louisiana Community and Technical College System, and the Louisiana Association of Independent Colleges and Universities.

Acts 1997, No. 579, §1; Acts 1999, No. 550, §1; Acts 2003, No. 1052, §1; Acts 2013, No. 133, §1; Acts 2014, No. 326, §1.



RS 15:587.3 - Volunteers and employees in youth-serving organizations; background information

§587.3. Volunteers and employees in youth-serving organizations; background information

A. A religious, charitable, scientific, educational, athletic or youth-serving institution or organization may require any person, who applies to work with children as a volunteer or as a paid employee, to do one or more of the following:

(1) Agree to the release of all investigative records to such religious, charitable, scientific, educational, athletic, or youth-service institution or organization for examination for the purpose of verifying the accuracy of criminal violation information contained on an application to work for such institution or organization.

(2) Supply fingerprint samples and submit to a criminal history records check to be conducted by the Louisiana State Police.

(3) Attend a comprehensive youth protection training program which includes adult training on recognition, disclosure, reporting, and prevention of abuse and submit to character, employment, education, and reference checks.

B. Any person who is requested to comply with the requirements set forth in Subsection A, and refuses to do so, shall be prohibited from working with children as a volunteer or as a paid employee.

Acts 1999, No. 816, §1.



RS 15:587.4 - Authority of municipal or parish fire department, a fire protection district, or a volunteer fire department; criminal history information

§587.4. Authority of municipal or parish fire department, a fire protection district, or a volunteer fire department; criminal history information

A.(1) A municipal or parish fire department, a fire protection district, or a volunteer fire department, referred to in this Section as a "fire department", may require any person who applies to work with a fire department as a paid employee or as a volunteer to supply fingerprint samples and submit to a criminal history records check to be conducted by the office of state police within the Department of Public Safety and Corrections.

(2) When a criminal history records check is requested pursuant to Paragraph (1) of this Subsection, the fire department shall be provided with state or national criminal history record information or both from the Louisiana Bureau of Criminal Identification and Information and the Federal Bureau of Investigation relative to any applicant seeking to work with a fire department as a paid employee or as a volunteer whose fingerprints have been obtained by the department pursuant to this Section. The Bureau of Criminal Identification and Information shall upon request and after receipt of fingerprint cards and other identifying information as required by the bureau from the fire department make available to the fire department the information contained in the bureau's criminal history record and identification files, which pertains to the applicant. In addition, when the fire department requests national criminal history records checks, the bureau shall forward the fingerprints to the Federal Bureau of Investigation for a national criminal history records check.

B. A fee of twenty-six dollars shall be charged by the bureau for furnishing information contained in the bureau's criminal history record and identification files, which pertains to the applicant. The additional cost of providing the national criminal history records check shall be charged by the bureau, and the fees shall be paid by the person seeking to work with a fire department.

C. Any person who is requested to comply with the requirements set forth in Subsection A and refuses to do so shall be prohibited from working with a fire department as a paid employee or as a volunteer.

Acts 2003, No. 735, §1, eff. June 27, 2003.



RS 15:588 - Right of individual access

§588. Right of individual access

The bureau shall adopt rules and regulations which provide a means for any individual, his authorized representative, or his attorney if he is physically incapable of appearing at the bureau, to view, obtain a certified copy, make notes, and administratively challenge the accuracy and contents of his personal criminal history information record and to seek corrections. The bureau may levy a reasonable fee of not less than ten dollars for this purpose, which fees shall be collected by the bureau, paid into the state treasury, and appropriated to the bureau, all in accordance with the provisions of R.S. 15:584, and shall be used by the bureau to supplement normal operating expenses and to expand the services which the bureau is required to furnish under the provisions of this Chapter. Any increase in such fee shall be adopted pursuant to R.S. 49:951 et seq. The authorization provided in this Section for an individual, his authorized representative, or his attorney to obtain a certified copy of his criminal history information record shall become effective only upon the adoption of rules by the department pursuant to the Administrative Procedure Act.

Acts 1981, No. 449, §1, eff. July 1, 1981; Acts 1986, No. 869, §1; Acts 1992, No. 984, §5; Acts 2008, No. 642, §1; Acts 2009, No. 116, §1.



RS 15:589 - Duty to maintain security

§589. Duty to maintain security

The bureau shall adopt rules and regulations which shall establish necessary control over any data processing or telecommunication system, facilities and personnel recruitment and such processing or communication related assignment policies of the department as become necessary to ensure compliance with all applicable security standards at the state and national level for storage and transmission of criminal history record information. To the maximum extent feasible, the bureau shall regulate through the design, implementation, and operation of the criminal justice information system the privacy and security of information contained herein.

Acts 1981, No. 449, §1, eff. July 1, 1981.



RS 15:590 - Obtaining and filing fingerprint and identification data

§590. Obtaining and filing fingerprint and identification data

The bureau shall obtain and file the name, fingerprints, description, photographs, and any other pertinent identifying data as the deputy secretary deems necessary, of any person who meets any of the following:

(1) Has been or is hereafter arrested, formally indicted, or taken into custody in this state;

(a) For any offense which is a felony and for certain misdemeanor offenses designated by the deputy secretary;

(b) For any violation of any ordinance which the bureau shall determine to be substantially related to or the equivalent of any offense described under state law as a felony offense; or

(c) For any other offense which the deputy secretary may designate.

(2) Is or becomes confined to any prison, penal institution, correctional facility, or institution for the criminally insane.

(3) After death, has become a human corpse which is unidentified or involved in any autopsy or inquest by a coroner.

(4) Is a fugitive from justice.

(5) Is or has been a habitual offender.

(6) Has been arrested, or has been issued a summons, for any offense that is defined in R.S. 15:603 as a felony, felony-grade delinquent act, or other specified offense.

(7) Has been arrested, or has been issued a summons, for a violation of R.S. 14:98.

(8) Has been arrested, or has been issued a summons and subsequently convicted, for a violation of any state law or local ordinance that prohibits the use of force or a deadly weapon against any family member as defined by R.S. 14:35.3 or any household member as defined by R.S. 14:35.3.

Acts 1981, No. 449, §1, eff. July 1, 1981; Acts 2014, No. 299, §1; Acts 2015, No. 440, §2.



RS 15:591 - Submission of information; statistics; data

§591. Submission of information; statistics; data

It shall be the obligation of every criminal justice agency to collect and submit the name, fingerprints, description, photographs, and other identifying data on persons lawfully arrested, indicted, or taken into custody in this state as required by the bureau with respect to all offenses described in R.S. 15:590. Upon notification, every criminal justice agency, coroner, correctional facility, prison, penal institution, institution for the criminally insane, or private criminal justice agency lawfully empowered to perform any arrest, detention, treatment, supervision, or any official function on behalf of the criminal justice system shall collect and report to the bureau in such manner as prescribed, any statistics, reports, lists of stolen property or fugitives, criminal history records, or any other information the deputy secretary may require under authority of any provision of this Chapter, rule, or regulation issued pursuant thereto. In addition, each coroner shall transmit to the bureau all statistics and information as prescribed regarding autopsies performed, inquests held, and verdicts rendered.

Acts 1981, No. 449, §1, eff. July 1, 1981.



RS 15:592 - Submission of fingerprints and identification data

§592. Submission of fingerprints and identification data

Each law enforcement agency empowered to arrest or take into custody any individual described in R.S. 15:590 shall obtain and forward to the bureau two sets of legible fingerprints and other identification data as required by the bureau within seventy-two hours after arrest and booking. However, this period may be extended to cover any intervening official holiday or weekend.

Acts 1981, No. 449, §1, eff. July 1, 1981; Acts 1991, No. 106, §1.



RS 15:593 - Prohibition against destruction of records

§593. Prohibition against destruction of records

Notwithstanding the provisions of Articles 893 and 894 of the Code of Criminal Procedure and R.S. 40:983 and except in accordance with the provisions set forth in R.S. 44:9, no judge or other official shall order the expungement, alteration, or destruction of any record of the bureau or of any agency subject to reporting requirements of the bureau.

Acts 1981, No. 449, §1, eff. July 1, 1981.



RS 15:594 - Access to records

§594. Access to records

Each criminal justice agency subject to reporting requirements of the bureau shall, upon request by any authorized agent of the bureau, provide reasonable access to any record of such agency for the purpose of audit or to substantiate the accuracy of any record or statistics which the bureau is empowered to collect.

Acts 1981, No. 449, §1, eff. July 1, 1981.



RS 15:595 - Duty to abide by regulations

§595. Duty to abide by regulations

Each agency subject to reporting requirements of the bureau shall abide by all rules and regulations adopted by the bureau pursuant to its authority.

Acts 1981, No. 449, §1, eff. July 1, 1981.



RS 15:596 - Penalties

§596. Penalties

A. Any head of an agency subject to the provisions of this Chapter who, after written notification by an authorized representative of the bureau, shall neglect or refuse to make any report or to do any act required by any provision of this Chapter shall be deemed guilty of nonfeasance in office and shall be subject to removal or a fine of not less than two thousand dollars nor more than five thousand dollars for each offense, or both.

B. Any individual who shall acquire or distribute any criminal history record, pursuant to this Chapter and except as authorized by law and in accordance with applicable rules and regulations of the bureau, shall be fined not less than five hundred nor more than one thousand dollars, and may be imprisoned for not more than three months for each offense, or both.

C. Any individual who transmits false information, withholds information, or prevents the transmission of information shall be fined not less than five hundred nor more than one thousand dollars, and may be imprisoned for not more than five years with or without hard labor for each offense, or both.

D. In addition to any criminal penalties, the deputy secretary is empowered to make reasonable administrative sanctions as he deems appropriate against those agencies who fail to comply with the provisions of this Chapter. Such sanctions may include, but are not limited to, loss of access to equipment and files maintained by the bureau.

Acts 1981, No. 449, §1, eff. July 1, 1981; Acts 1999, No. 816, §1.



RS 15:597 - Disposition reporting

§597. Disposition reporting

A disposition report of all arrests shall be submitted to the bureau within thirty days following the termination of a case by the entity responsible for the termination.

Acts 1991, No. 131, §1.



RS 15:598 - Criminal Identification and Information Fund

§598. Criminal Identification and Information Fund

All fees imposed and collected pursuant to R.S. 15:587 or any other provision of law in this Chapter shall be forwarded upon receipt to the state treasurer for immediate deposit into the state treasury. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited as required in this Section shall be credited to a special fund hereby created in the state treasury designated as the Criminal Identification and Information Fund. All monies in this fund shall annually be appropriated by the legislature to the state police, may be withdrawn only pursuant to such appropriation, and shall be used solely and exclusively by the state police to assist in carrying out the provisions of this Chapter and for special law enforcement initiatives. Monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund. Interest earned on the investment of monies shall be credited to this fund following compliance with the requirements of Article VII, Section 9(B) relative to the Bond Security and Redemption Fund. All unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the fund.

Acts 2002, 1st Ex. Sess., No. 118, §1, eff. April 23, 2002; Acts 2003, No. 735, §1, eff. June 27, 2003; Acts 2003, No. 1052, §1; Acts 2014, No. 524, §2.



RS 15:601 - Short title

CHAPTER 6-A. DNA DETECTION OF SEXUAL AND

VIOLENT OFFENDERS

§601. Short title

This Chapter shall be known as the "DNA Detection of Sexual and Violent Offenders Act".

Acts 1997, No. 737, §1, eff. Sept. 1, 1999; H.C.R. No. 40, 1999 R.S., eff. June 21, 1999.



RS 15:602 - Legislative findings and objectives

§602. Legislative findings and objectives

The Louisiana Legislature finds and declares that DNA data banks are important tools in criminal investigations, in the exclusion of individuals who are the subject of criminal investigations or prosecutions, and in deterring and detecting recidivist acts. More than forty states have enacted laws requiring persons arrested for or convicted of certain crimes, especially sex offenses, to provide genetic samples for DNA profiling. Moreover, it is the policy of this state to assist federal, state, and local criminal justice and law enforcement agencies in the identification and detection of individuals in criminal investigations and in the identification of missing persons, to assist in the recovery or identification of human remains from disasters, and to assist with other humanitarian identification purposes. It is therefore in the best interest of the state to establish a DNA data base and a DNA data bank containing DNA samples submitted by individuals arrested, convicted, or presently incarcerated for felony sex offenses and other specified offenses.

Acts 1997, No. 737, §1, eff. Sept. 1, 1999; H.C.R. No. 40, 1999 R.S., eff. June 21, 1999.



RS 15:603 - Definitions

§603. Definitions

For purposes of this Chapter, the following terms shall have the following meanings:

(1) "CODIS" means Combined DNA Index System, the Federal Bureau of Investigation's national DNA identification index system that allows the storage and exchange of DNA records submitted by state and local forensic DNA laboratories.

(2) "Criminal justice agency" means any criminal justice agency as defined in R.S. 15:576(3).

(3) "Deputy secretary" means the deputy secretary of the Department of Public Safety and Corrections, public safety services, or the commander of the Louisiana State Police.

(4) "DNA" means deoxyribonucleic acid, which is located in cells and provides an individual's personal genetic blueprint and which encodes genetic information that is the basis of human heredity and forensic identification.

(5) "DNA record" means DNA identification information stored in the state DNA data base or the Combined DNA Index System for the purpose of generating investigative leads or supporting statistical interpretation of DNA test results. The DNA record is the result obtained from the DNA typing tests. The DNA record is comprised of the characteristics of a DNA sample which is of value in establishing the identity of individuals.

(6) "DNA sample" means a blood, tissue, or bodily fluid sample provided by any person with respect to offenses covered by this Chapter or submitted to the state police criminalistics laboratory pursuant to this Chapter for analysis or storage, or both.

(7) "FBI" means the Federal Bureau of Investigation.

(8) "Felony" means any crime for which an offender may be sentenced to death or imprisonment at hard labor.

(9) "Felony-grade delinquent act" means an offense that if committed by an adult, may be punished by death or by imprisonment at hard labor.

(10) "Other specified offense" means a commission of the following:

(a) A violation of R.S. 14:34.2 through 34.5.

(b) A violation of R.S. 14:35 through 37.

(c) A violation of R.S. 14:37.3.

(d) A violation of R.S. 14:38.

(e) A violation of R.S. 14:38.2.

(f) A violation of R.S. 14:40.2.

(g) A violation of R.S. 14:67.16.

(h) A violation of R.S. 14:80.1.

(i) A violation of R.S. 14:81.4.

(j) A violation of R.S. 14:82.

(k) A violation of R.S. 14:83 through 83.1.

(l) A violation of R.S. 14:83.3 through 83.4.

(m) A violation of R.S. 14:85.

(n) A violation of R.S. 14:92.

(o) A violation of R.S. 14:107.2.

(p) A violation of R.S. 14:284.

(q) A violation of R.S. 14:329.2.

(11) "State police" means the office of state police or the state police criminalistics laboratory.

Acts 1997, No. 737, §1, eff. Sept. 1, 1999; H.C.R. No. 40, 1999 R.S., eff. June 21, 1999; Acts 2003, No. 487, §1, eff. June 20, 2003; Acts 2010, No. 209, §1.



RS 15:604 - Powers and duties of state police

§604. Powers and duties of state police

In addition to any other powers and duties conferred in this Chapter, the state police shall:

(1) Be responsible for the policy management and administration of the state DNA identification record system to support law enforcement agencies and other criminal justice agencies.

(2) Promulgate rules and regulations to carry out the provisions of this Chapter.

(3) Provide for liaison with the FBI and other criminal justice agencies in regard to the state's participation in CODIS or in any DNA data base designated by the state police.

Acts 1997, No. 737, §1, eff. Sept. 1, 1999; H.C.R. No. 40, 1999 R.S., eff. June 21, 1999.



RS 15:605 - State DNA data base

§605. State DNA data base

There is hereby established the state DNA data base. It shall be administered by the state police and provide DNA records to the FBI for storage and maintenance by CODIS. The state DNA data base shall have the capability provided by computer software and procedures administered by the state police to store and maintain DNA records related to:

(1) Forensic casework.

(2) Offenders required to provide a DNA sample under this Chapter.

(3) Anonymous DNA records used for research or quality control.

Acts 1997, No. 737, §1, eff. Sept. 1, 1999; H.C.R. No. 40, 1999 R.S., eff. June 21, 1999.



RS 15:606 - State DNA data bank

§606. State DNA data bank

There is hereby established the state DNA data bank. It shall serve as the repository of DNA samples collected under this Chapter.

Acts 1997, No. 737, §1, eff. Sept. 1, 1999; H.C.R. No. 40, 1999 R.S., eff. June 21, 1999.



RS 15:607 - State police recommendation of additional offenses

§607. State police recommendation of additional offenses

The state police may recommend to the legislature that it enact legislation for the inclusion of additional offenses for which DNA samples shall be taken and otherwise subjected to the provisions of this Chapter. In determining whether to recommend additional offenses, the state police shall consider those offenses for which DNA testing will have a substantial impact on the detection and identification of sex offenders and violent offenders.

Acts 1997, No. 737, §1, eff. Sept. 1, 1999; H.C.R. No. 40, 1999 R.S., eff. June 21, 1999.



RS 15:608 - Procedural compatibility with FBI

§608. Procedural compatibility with FBI

The DNA identification system as established by the state police shall be compatible with the procedures specified by the FBI, including use of comparable test procedures, laboratory equipment, supplies, and computer software.

Acts 1997, No. 737, §1, eff. Sept. 1, 1999; H.C.R. No. 40, 1999 R.S., eff. June 21, 1999.



RS 15:609 - Drawing or taking of DNA samples

§609. Drawing or taking of DNA samples

A.(1) A person who is arrested for a felony or other specified offense, including an attempt, conspiracy, criminal solicitation, or accessory after the fact of such offenses on or after September 1, 1999, shall have a DNA sample drawn or taken at the same time he is fingerprinted pursuant to the booking procedure.

(2) For purposes of this Chapter, a juvenile who is arrested for an offense covered by this Chapter or adjudicated delinquent for the commission of a felony-grade delinquent act, including an attempt, conspiracy, criminal solicitation, or accessory after the fact of a felony-grade delinquent act shall be considered a person who is arrested for a felony or other specified offense.

B.(1) Any person who is convicted or enters into a plea agreement resulting in a conviction on or after September 1, 1999, for a felony or other specified offense, including an attempt, conspiracy, criminal solicitation, or accessory after the fact for such offenses committed prior to that date shall have a DNA sample drawn or taken as follows:

(a) A person who is sentenced to a term of confinement for an offense covered by this Chapter shall have a DNA sample drawn or taken upon intake to a prison, jail, or any other detention facility or institution. If the person is already confined at the time of sentencing, the person shall have a DNA sample drawn or taken immediately after the sentencing.

(b) A person who is convicted or enters into a plea agreement resulting in a conviction for an offense covered by this Chapter shall have a DNA sample drawn or taken as a condition of any sentence that will not involve an intake into a prison, jail, or any other detention facility or institution.

(c) Under no circumstances shall a person who is convicted or enters into a plea agreement resulting in a conviction for an offense covered by this Chapter be released in any manner after such disposition unless and until a DNA sample has been withdrawn or taken.

(2) For purposes of this Chapter, a juvenile who is arrested for an offense covered by this Chapter or adjudicated delinquent for the commission of a felony-grade delinquent act, including an attempt, conspiracy, criminal solicitation, or accessory after fact for such offenses shall be considered a person who is convicted for a felony or other specified offense.

C. A person who has been convicted or enters into a plea agreement resulting in a conviction for a felony or other specified offense before September 1, 1999, including an attempt, conspiracy, criminal solicitation, or accessory after the fact for such offenses and who is still serving a term of confinement in connection therewith on that date shall not be released in any manner prior to the expiration of his maximum term of confinement unless and until a DNA sample has been withdrawn or taken.

D. All DNA samples taken pursuant to this Chapter shall be taken in accordance with regulations promulgated by the state police.

E. As used in this Section, the term "released" means any release, parole, furlough, work release, prerelease, or release in any other manner from a prison, jail, juvenile detention facility, or any other place of confinement.

F.(1) Any person who is serving a term of confinement for the conviction of a felony or other specified crime, including an attempt, conspiracy, criminal solicitation, or accessory after the fact for such offenses and is accepted by the state from another state under any interstate compact, or under any other reciprocal agreement with any county, state, or federal agency, or any other provision of law to continue his confinement shall have a DNA sample drawn or taken upon intake to a prison, jail, or any other detention facility or institution of the state.

(2) Any person who has been convicted of a felony or other specified crime, including an attempt, conspiracy, criminal solicitation, or accessory after the fact for such offenses and has been accepted to the state from another state under a condition of active supervision, shall have a DNA sample drawn or taken within three days after he has reported to the office of probation and parole which will be providing active supervision.

G. A DNA sample shall be withdrawn from the body of any person who dies as a result of being a victim of a crime of violence, as defined in R.S. 14:2(B).

H. The detention, arrest, or conviction of a person based upon a database match or database information is not invalidated if it is determined that the sample was obtained or placed in the database by mistake.

I. Duly authorized law enforcement and corrections personnel may employ reasonable force in cases where an individual refuses to provide a DNA sample required under this Section and no such employee shall be civilly or criminally liable for the use of such reasonable force.

J. When a DNA sample is not drawn or taken pursuant to this Section, or when a DNA sample is taken or drawn pursuant to this Section and is destroyed, tainted, or fails to generate a full DNA profile during analysis, the court may order the person to produce a DNA sample on an ex parte motion of any of the following:

(1) A law enforcement agency who investigated the person which resulted in the arrest for a felony or other specified offense, as defined in R.S. 15:603(10), including an attempt, conspiracy, criminal solicitation, or accessory after the fact of such offenses.

(2) The warden or the administrator of the booking facility or correctional facility where the person was booked or incarcerated.

(3) The district attorney or attorney general assigned to prosecute the case for which a DNA sample was authorized under this Section.

Acts 1997, No. 737, §1, eff. Sept. 1, 1999; H.C.R. No. 40, 1999 R.S., eff. June 21, 1999; Acts 2003, No. 487, §1, eff. June 20, 2003; Acts 2009, No. 9, §1; Acts 2010, No. 213, §1.



RS 15:610 - Procedures for withdrawal, collection, and transmission of DNA samples

§610. Procedures for withdrawal, collection, and transmission of DNA samples

A. Each DNA sample required to be drawn or taken under this Chapter from persons who are arrested, incarcerated, or confined shall be drawn or taken at the place of booking, incarceration, or confinement. DNA samples from persons who are not ordered or sentenced to a term of confinement shall be drawn or taken at a prison, jail unit, juvenile facility, or other facility to be specified by the court. Only those individuals qualified to draw or take DNA samples in a medically approved manner shall draw or take a DNA sample to be submitted for DNA analysis. The DNA sample and a set of fingerprints taken upon booking shall be delivered to the state police in accordance with state police rules and regulations.

B. A person authorized to draw or take DNA samples under this Chapter shall not be criminally liable for withdrawing or taking a DNA sample and transmitting test results pursuant to this Chapter if he performed these activities in good faith and shall not be civilly liable for such activities when he acted in a reasonable manner according to generally accepted medical and other professional practices.

Acts 1997, No. 737, §1, eff. Sept. 1, 1999; H.C.R. No. 40, 1999 R.S., eff. June 21, 1999; Acts 2009, No. 9, §1.



RS 15:611 - Procedures for conduct, disposition, and use of DNA analysis

§611. Procedures for conduct, disposition, and use of DNA analysis

A. The state police shall prescribe procedures to be used in the collection, submission, identification, analysis, storage, and disposition of DNA samples and typing results of DNA samples submitted pursuant to this Chapter. The DNA sample typing results shall be stored in the state DNA data base and records of testing shall be retained on file with the state police.

B. The state police may contract with third parties to effectuate the purposes of this Chapter.

C. Except as otherwise provided in R.S. 15:612(C), the tests to be performed on each DNA sample shall be used only for law enforcement identification purposes or to assist in the recovery or identification of human remains from disasters or for other humanitarian identification purposes, including identification of missing persons.

D. Any other party contracting to carry out the functions of this Chapter shall be subject to the same restrictions and requirements of this Chapter, insofar as applicable, as apply to the state police, and subject to any additional restrictions imposed by the state police.

Acts 1997, No. 737, §1, eff. Sept. 1, 1999; H.C.R. No. 40, 1999 R.S., eff. June 21, 1999.



RS 15:612 - DNA data base exchange

§612. DNA data base exchange

A. The state police shall receive, store, and perform analysis on DNA samples or contract for DNA typing analysis with a qualified DNA laboratory that meets the guidelines as established by the state police, and shall classify and file the DNA record of identification characteristic profiles of DNA samples submitted under this Chapter and make such information available as provided in this Section. The state police may enter a contract for the storage of DNA typing analysis and for DNA typing analysis with a qualified DNA laboratory that meets guidelines as established by the state police. The results of the DNA profile of individuals in the state DNA data base shall be made available:

(1) To criminal justice agencies or approved crime laboratories which serve these agencies.

(2) Upon written or electronic request and in furtherance of an official investigation of a criminal offense or offender or suspected offender.

B. The state police shall adopt guidelines governing the methods of obtaining information from the state DNA data base and procedures for verification of the identity and authority of the requestor.

C. The state police may create a separate population data base comprised of DNA samples obtained under this Chapter after all personal identification is removed. The state police may share or disseminate the population data base with other criminal justice agencies or crime laboratories that serve to assist the state police with statistical data bases. The population data base may be made available to and searched by other agencies participating in the CODIS system.

Acts 1997, No. 737, §1, eff. Sept. 1, 1999; H.C.R. No. 40, 1999 R.S., eff. June 21, 1999.



RS 15:613 - Cancellation of authority to access or exchange DNA records

§613. Cancellation of authority to access or exchange DNA records

The state police, for good cause shown, may revoke or suspend the right of a forensic DNA laboratory within this state to access or exchange DNA identification records with criminal justice agencies.

Acts 1997, No. 737, §1, eff. Sept. 1, 1999; H.C.R. No. 40, 1999 R.S., eff. June 21, 1999.



RS 15:614 - Removal of records

§614. Removal of records

A. A person whose DNA record or profile has been included in the data base or data bank pursuant to this Chapter may request that his record or profile be removed on the following grounds:

(1) The arrest on which the authority for including his DNA record or profile was based does not result in a conviction or plea agreement resulting in a conviction.

(2) The conviction on which the authority for including his DNA record or profile was based has been reversed and the case dismissed.

B. The state police shall remove all records and identifiable information in the data base or data bank pertaining to the person and destroy all samples from the person upon receipt of a written request for the removal of the record and a certified court order of expungement properly obtained pursuant to the provisions of R.S. 44:9.

Acts 1997, No. 737, §1, eff. Sept. 1, 1999; H.C.R. No. 40, 1999 R.S., eff. June 21, 1999.



RS 15:615 - Repealed by Acts 2003, No. 487, §3, eff. June 20, 2003.

§615. Repealed by Acts 2003, No. 487, §3, eff. June 20, 2003.



RS 15:616 - Confidentiality of records

§616. Confidentiality of records

Unless otherwise provided, all DNA profiles and samples submitted to the state police pursuant to this Chapter shall be confidential.

Acts 1997, No. 737, §1, eff. Sept. 1, 1999; H.C.R. No. 40, 1999 R.S., eff. June 21, 1999.



RS 15:617 - Disclosure prohibited

§617. Disclosure prohibited

A. Any person, by virtue of employment or official position, or any person contracting to carry out any functions under this Chapter, including any officer, employee, or agent of such contractor, who has possession of or access to individually identifiable DNA information contained in the state DNA data base or in the state DNA data bank shall not disclose it in any manner to any person or agency not authorized to receive it knowing that such person or agency is not authorized to receive it.

B. No person shall obtain individually identifiable DNA information from the state DNA data base or the state DNA data bank without authorization to do so.

Acts 1997, No. 737, §1, eff. Sept. 1, 1999; H.C.R. No. 40, 1999 R.S., eff. June 21, 1999.



RS 15:618 - Criminal penalties

§618. Criminal penalties

A. Any person who violates R.S. 15:617(A) shall be fined not more than five hundred dollars or imprisoned with or without hard labor for not more than six months, or both.

B. Any person who knowingly violates R.S. 15:617(B) shall be fined not more than five hundred dollars or imprisoned with or without hard labor for not more than six months, or both.

C. Any person who tampers or attempts to tamper with any sample of blood, tissue, or other bodily fluids or the collection container without lawful authority shall be fined not more than five hundred dollars or imprisoned with or without hard labor for not more than six months, or both.

Acts 1997, No. 737, §1, eff. Sept. 1, 1999; H.C.R. No. 40, 1999 R.S., eff. June 21, 1999.



RS 15:619 - Repealed by Acts 2003, No. 487, §3, eff. June 20, 2003.

§619. Repealed by Acts 2003, No. 487, §3, eff. June 20, 2003.



RS 15:620 - Authority of law enforcement officers

§620. Authority of law enforcement officers

Nothing in this Chapter shall limit or abrogate any existing authority of law enforcement officers to take, maintain, store, and utilize DNA samples for law enforcement purposes.

Acts 1997, No. 737, §1, eff. Sept. 1, 1999; H.C.R. No. 40, 1999 R.S., eff. June 21, 1999.



RS 15:621 - Prohibition on destruction of evidence; certain cases

§621. Prohibition on destruction of evidence; certain cases

A. Prior to December 31, 2012, no criminal justice agency or clerk of court shall destroy any biological evidence in its possession in relation to the investigation, prosecution, or adjudication of any of the following enumerated offenses or attempts to commit any of these offenses: homicide (R.S. 14:29), rape (R.S. 14:41), and armed robbery (R.S. 14:64).

B. The provisions of this Section shall apply only in cases in which an offender has been convicted at trial or has entered a guilty plea pursuant to North Carolina v. Alford, 400 U.S. 25 (1970), and the offender is in the custody of the Department of Public Safety and Corrections.

C. Nothing in this Section should preclude any criminal justice agency or clerk of court from removing parts containing biological evidence from large items of evidence and retaining only the parts containing biological evidence.

D. Failure by any criminal justice agency or clerk of court to comply with the provisions of this Section shall be governed by Code of Criminal Procedure Article 926.1(H)(6).

E. As used in this Section:

(1) "Biological evidence" means the contents of a sexual assault examination kit or any item that contains blood, semen, hair, saliva, skin tissue, fingerprints, or other identifiable human biological material that may reasonably be used to incriminate or exculpate any person in the criminal investigation, whether that material is catalogued separately on a slide or swab, in a test tube, or some other similar method, or is present on clothing, ligatures, bedding, other household materials, drinking cups, cigarettes, or any other item of evidence, including those that are alleged to have been touched or worn by the perpetrator of the offense. Work product generated during DNA analysis shall not be considered biological evidence with the exception of the extracted DNA when the original biological evidence is consumed during analysis. In this event, the extracted DNA shall be retained.

(2) "Criminal justice agency" means any criminal justice agency as defined in R.S. 15:576(3).

Acts 2011, No. 250, §1, eff. July 1, 2011.



RS 15:622 - Sexual assault collection kits

§622. Sexual assault collection kits

A. As used in this Section:

(1) "Criminal justice agency" means any government agency or subunit thereof, or private agency that, through statutory authorization or a legal formal agreement with a governmental unit or agency, has the power of investigation, arrest, detention, prosecution, adjudication, treatment, supervision, rehabilitation or release of persons suspected, charged, or convicted of a crime; or that collects, stores, processes, transmits, or disseminates criminal history record or crime information.

(2) "Forensic medical examination" means an examination provided to the victim of a sexually-oriented criminal offense by a health care provider for the purpose of gathering and preserving evidence of a sexual assault for use in a court of law. A forensic medical examination shall include the following:

(a) Examination of physical trauma.

(b) Patient interview, including medical history, triage, and consultation.

(c) Collection and evaluation of evidence, including but not limited to the following:

(i) Photographic documentation.

(ii) Preservation and maintenance of chain of custody.

(iii) Medical specimen collection.

(iv) When determined necessary by the healthcare provider, an alcohol- and drug-facilitated sexual assault assessment and toxicology screening.

(3) "Sexual assault collection kit" means a human biological specimen or specimens collected by a health care provider during a forensic medical examination from the victim of a sexually-oriented criminal offense.

(4) "Sexually-oriented criminal offense" shall have the same meaning as sex offense as defined in R.S. 15:541(24).

(5) "Untested sexual assault collection kit" means a sexual assault collection kit that has not been submitted to the Louisiana State Police Crime Laboratory or a similar qualified laboratory for either a serology or deoxyribonucleic acid (DNA) test.

B. By January 1, 2015, all criminal justice agencies charged with the maintenance, storage, and preservation of sexual assault collection kits shall conduct a physical inventory of all such kits being stored by the agency and shall compile, in writing, a report containing the number of untested sexual assault collection kits in the possession of the agency and the date the sexual assault kit was collected. Each criminal justice agency shall also provide written notification if it does not have any untested sexual assault collection kits in its possession. The report shall be transmitted to the director of the Louisiana State Police Crime Laboratory.

C. By March 1, 2015, the Louisiana State Police Crime Laboratory shall prepare and transmit a report to the chairman of the Senate Committee on Judiciary B and the chairman of the House of Representatives Committee on Judiciary containing the number of untested sexual assault collection kits being stored by each parish, by each criminal justice agency, and the date the untested kit was collected. The report shall also include the name and contact information of each criminal justice agency that failed to submit the report required by Subsection B of this Section.

Acts 2014, No. 124, §1; Acts 2015, No. 229, §2, eff. June 23, 2015.



RS 15:623 - Submission of sexual assault collection kits

§623. Submission of sexual assault collection kits

A. Within thirty days of receiving a sexual assault collection kit for a reported case involving an unknown suspect, the criminal justice agency shall submit the sexual assault collection kit to a forensic laboratory for testing.

B. If a prosecuting agency makes an official request for analysis of a sexual assault collection kit, the criminal justice agency shall submit the sexual assault collection kit to a forensic laboratory within thirty days of receiving the request from the prosecuting agency.

Acts 2015, No. 229, §2, eff. June 23, 2015.



RS 15:624 - Sexually-oriented criminal offense data; reporting

§624. Sexually-oriented criminal offense data; reporting

A.(1) By February fifteenth of each year, each criminal justice agency, including college and university campus police departments, shall report all of the following information for the prior calendar year to the Louisiana Commission on Law Enforcement and the Administration of Criminal Justice:

(a) The number of sexually-oriented criminal offenses reported.

(b) The status of each sexually-oriented criminal offense case reported.

(c) The number of sexual assault collection kits submitted for analysis.

(d) The number of reported sexual assault collection kits requiring analysis.

(e) The number of reported sexual assault collection kits received.

(f) The number of unreported sexual assault collection kits received.

(g) The number of reported sexual assault collection kits that were untested due to judicial or investigative reasons.

(2) Each criminal justice agency, including college and university campus police departments, shall also provide written notification if it does not have:

(a) Any sexually-oriented criminal offenses reported.

(b) Any reported sexual assault collection kits in its possession.

(c) Any unreported sexual assault collection kits in its possession.

B. By February fifteenth of each year, each crime laboratory shall report the number of sexual assault collection kits in their backlog for the prior calendar year to the Louisiana Commission on Law Enforcement and the Administration of Criminal Justice.

C.(1) By March first of each year, the Louisiana Commission on Law Enforcement and the Administration of Criminal Justice shall transmit the information required in Subsections A and B of this Section to the chairman of the Senate Committee on Judiciary B and the chairman of the House Committee on Judiciary.

(2) The report shall also include the name and contact information of each criminal justice agency, including each college and university campus police department and each crime laboratory, that failed to submit the report required by Subsections A and B of this Section.

D. As used in this Section:

(1) "Criminal justice agency" means any government agency or subunit thereof, or private agency that, through statutory authorization or a legal formal agreement with a governmental unit or agency, has the power of investigation, arrest, detention, prosecution, adjudication, treatment, supervision, rehabilitation or release of persons suspected, charged, or convicted of a crime; or that collects, stores, processes, transmits, or disseminates criminal history records or crime information.

(2) "Reported sexual assault collection kit" means a kit that contains a human biological specimen or specimens collected during a forensic medical examination from the victim of a sexually-oriented criminal offense who reported the crime to law enforcement.

(3) "Sexual assault collection kit" means a kit that is designed to assist in the preservation of a human biological specimen or specimens collected during a forensic medical examination from the victim of a sexually-oriented criminal offense.

(4) "Sexually-oriented criminal offense" includes any sexual assault offense as defined in R.S. 44:51 and any sexual abuse offense as defined in R.S. 14:403.

(5) "Unreported sexual assault collection kit" means a kit that contains a human biological specimen or specimens collected during a forensic medical examination from the victim of a sexually-oriented criminal offense who declined to report the crime to law enforcement.

Acts 2015, No. 276, §1, eff. June 29, 2015.



RS 15:641 - Short title

CHAPTER 6-B. REGISTRY OF VIOLENT OFFENSES

AGAINST PEACE OFFICERS

§641. Short title

This Chapter may be referred to and may be cited as "The Trey Hutchison Act".

Acts 2005, No. 163, §1, eff. June 28, 2005.



RS 15:642 - Definitions

§642. Definitions

For the purposes of this Chapter, the following words have the following meanings ascribed to them:

(1) "Bureau" means the Louisiana Bureau of Criminal Identification and Information as established in Chapter 6 of this Title.

(2) "Offense against a peace officer" means any of the following:

(a) Disarming of a peace officer.

(b) Aggravated assault upon a peace officer.

(c) Any of the following criminal offenses when the peace officer is engaged in the performance of his lawful duties, or when the specific intent to commit the offense is directly related to the victim's status as a peace officer:

(i) Solicitation for murder;

(ii) First degree murder;

(iii) Second degree murder;

(iv) Manslaughter;

(v) Aggravated battery;

(vi) Second degree battery;

(vii) Aggravated second degree battery;

(viii) Second degree kidnapping;

(ix) Simple kidnapping;

(x) Extortion;

(xi) Assault by drive-by shooting;

(xii) Illegal use of weapons or dangerous instrumentalities;

(xiii) Terrorism;

(xiv) Aggravated assault with a firearm.

(d) A conviction for the offense under the laws of another state or federal law which is equivalent to an offense provided for in this Section.

(3) "Peace officer" means any peace officer, as defined in R.S. 40:2402, and includes any constable, marshal, deputy marshal, sheriff, deputy sheriff, commissioned police officer, commissioned wildlife enforcement agent, and federal law enforcement officer.

Acts 2005, No. 163, §1, eff. June 28, 2005; Acts 2016, No. 225, §2.



RS 15:643 - Registration of offenders who commit violent offenses against peace officers

§643. Registration of offenders who commit violent offenses against peace officers

A. Any adult residing in this state who has pled guilty to, has been convicted of, or where adjudication has been deferred or withheld for the perpetration or attempted perpetration of any offense against a peace officer as defined in R.S. 15:642 shall register within ten days of establishing residence in Louisiana, or if a current resident, within ten days after release from confinement with the sheriff of the parish of the person's residence and with the chief of police if the address of the residence is located in an incorporated area which has a police department. If the adult resides in a municipality with a population in excess of three hundred thousand persons, he shall register with the police department of his municipality of residence.

B. Any person required to register pursuant to this Section shall provide the law enforcement agency as required by Subsection A of this Section with his name, address of offender's place of residence upon release from confinement, date of birth, social security number, any aliases used by the offender, crime for which the offender was convicted which gave rise to the requirement to register under the provisions of this Section, and date and place of conviction. The sheriff of every parish and the chief of police of each municipality shall also record the fingerprints of all persons who register with those law enforcement agencies in accordance with this Section.

C. The law enforcement agency that receives information in accordance with the provisions of this Section shall forward such information to the bureau for inclusion in a central registry as provided in R.S. 15:645 within five days of receiving such information.

D. Any person required to register pursuant to this Section shall maintain his registration for a period of ten years.

Acts 2005, No. 163, §1, eff. June 28, 2005; Acts 2011, 1st Ex. Sess., No. 18, §1.



RS 15:644 - Transmission of information to the bureau

§644. Transmission of information to the bureau

When a person who is required to register under the provisions of this Chapter is released from prison, or placed under parole, supervised release, or probation, the Department of Public Safety and Corrections shall inform the person of the duty to register and shall obtain the information required for such registration and within five days of obtaining the necessary information, shall transmit this information to the bureau for inclusion in a central registry as provided in R.S. 15:645. The department shall also record the fingerprints of the person if they have not already been obtained.

Acts 2005, No. 163, §1, eff. June 28, 2005.



RS 15:645 - Central registry

§645. Central registry

A. The bureau shall establish and maintain a central registry to collect and disseminate information regarding those offenders who are required to register in accordance with this Chapter. The bureau shall provide the information to all law enforcement agencies in this state who request such information in an effort to assist in the prevention of violence and protection of peace officers.

B. Once each year, the bureau shall mail a non-forwardable verification form, not less than five days prior to the anniversary of the date of the offender's initial registration, to the last reported address of each person subject to the provisions of this Section. The person subject to registration shall mail the verification to the bureau within ten days of receipt of the verification form. If the bureau does not receive the verification form within thirty days, the bureau shall immediately notify the sheriff of the parish in which the person's last reported address of residence is located, or in the case of a person residing in a municipality with a population in excess of three hundred thousand persons, the police department of his municipality of residence.

Acts 2005, No. 163, §1, eff. June 28, 2005; Acts 2011, 1st Ex. Sess., No. 18, §1.



RS 15:646 - Failure to register; penalties

§646. Failure to register; penalties

A person who fails to register as required by this Chapter shall be fined not more than five hundred dollars, imprisoned for not less than thirty days nor more than ninety days, or both.

Acts 2005, No. 163, §1, eff. June 28, 2005.



RS 15:647 - Limitation of liability

§647. Limitation of liability

No person shall have a cause of action against a law enforcement agency or an employee thereof for any loss or damage caused by any act or omission resulting from the implementation of the provisions of this Chapter. This limitation shall not apply to any loss or damage caused by the willful and wanton act or gross negligence of the agency or employee.

Acts 2005, No. 163, §1, eff. June 28, 2005.



RS 15:651 - Short title

CHAPTER 6-C. LOUISIANA REPOSITORY FOR UNIDENTIFIED

AND MISSING PERSONS INFORMATION PROGRAM

§651. Short title

This Chapter shall be known as the "Louisiana Repository for Unidentified and Missing Persons Information Program".

Acts 2006, No. 227, §1.



RS 15:652 - Legislative findings and objectives

§652. Legislative findings and objectives

The Legislature of Louisiana finds and declares that forensic anthropology combined with DNA data banks are important tools in criminal investigations and in the identification of unidentified human remains. It is the policy of this state to assist federal, state, and local criminal justice and law enforcement agencies in the identification and detection of individuals in criminal investigations and in the identification of missing persons, to assist in the recovery or identification of human remains from disasters, and to assist with other humanitarian identification purposes. It is therefore in the best interest of the state to establish a Louisiana Repository for Unidentified and Missing Persons Information Program to be used in conjunction with a DNA database and forensic anthropology to assist federal, state, and local criminal justice and law enforcement agencies in the identification and detection of individuals in criminal investigations and in the identification of missing persons, to assist in the recovery or identification of human remains from disasters, and to assist with other humanitarian identification purposes.

Acts 2006, No. 227, §1.



RS 15:653 - Definitions

§653. Definitions

For purposes of this Chapter, the following terms shall have the following meanings:

(1) "CODIS" means the Combined DNA Index System, the Federal Bureau of Investigation's national DNA identification index system that allows the storage and exchange of DNA records of missing persons submitted by state and local forensic DNA laboratories.

(2) "Criminal justice agency" means any criminal justice agency as defined in R.S. 15:576(3).

(3) "DNA" means deoxyribonucleic acid, which is located in cells and provides an individual's personal genetic blueprint and which encodes genetic information that is the basis of human heredity and forensic identification.

(4) "DNA record" means DNA identification information stored in the state DNA database or the Combined DNA Index System for missing persons for the purpose of generating investigative leads or supporting statistical interpretation of DNA test results. The DNA record is the result obtained from the DNA typing tests. The DNA record is comprised of the characteristics of a DNA sample which is of value in establishing the identity of individuals.

(5) "DNA sample" means a blood, bone, tissue, or bodily fluid sample provided as a result of the location of unidentified human remains submitted to the LSU Forensic Anthropology Computer Enhancement Services (F.A.C.E.S.) Laboratory or as a result of the collection of said samples from family members of missing persons pursuant to this Chapter for analysis or storage, or both.

(6) "F.A.C.E.S. Laboratory" means the Forensic Anthropology and Computer Enhancement Services Laboratory located within the Department of Geography and Anthropology at Louisiana State University and Agricultural and Mechanical College in Baton Rouge, Louisiana.

(7) "FBI" means the Federal Bureau of Investigation.

(8) "Forensic anthropology" means the use of human remains to establish an identification based on the anthropological profile which includes age range, sex, ancestry, and other identifying characteristics.

(9) "Missing person" means any Louisiana resident who has been reported missing to local or state law enforcement agencies.

(10) "Unidentified human remains" means any human body or portion of a human body where the identity is unknown. A "body" refers to both skeletal and/or soft tissue remains of a human.

Acts 2006, No. 227, §1.



RS 15:654 - Powers and duties of the F.A.C.E.S. Laboratory

§654. Powers and duties of the F.A.C.E.S. Laboratory

In addition to any other powers and duties conferred by this Chapter, the F.A.C.E.S. Laboratory shall:

(1) Be responsible for the policy management and administration of the Louisiana Repository for Unidentified and Missing Persons Information Program to support law enforcement agencies and other criminal justice agencies.

(2) Serve as the central repository for all unidentified human remains information and all missing persons data collected pursuant to this Chapter.

Acts 2006, No. 227, §1.



RS 15:655 - Louisiana Repository for Unidentified and Missing Persons Information Program

§655. Louisiana Repository for Unidentified and Missing Persons Information Program

A. There is hereby established the Louisiana Repository for Unidentified and Missing Persons Information Program which shall be administered by the F.A.C.E.S. Laboratory.

B. The Louisiana Repository for Unidentified and Missing Persons Information Program shall have the capability to store and maintain forensic anthropological and DNA records related to all of the following:

(1) Unidentified human remains.

(2) Missing persons.

(3) Anonymous DNA records used for research or quality control.

C. The data stored and maintained as provided in Subsection B of this Section shall comprise the state forensic anthropology database which shall be a part of the Louisiana Repository for Unidentified and Missing Persons Information Program.

Acts 2006, No. 227, §1.



RS 15:656 - F.A.C.E.S. Laboratory recommendations

§656. F.A.C.E.S. Laboratory recommendations

The F.A.C.E.S. Laboratory may recommend proposed legislation to the legislature regarding the collection and regulation of unidentified and missing persons information. In determining the need for any such recommendations, the F.A.C.E.S. Laboratory shall consider any provisions of forensic anthropological testing that may have a substantial impact on the detection and identification of unidentified human remains.

Acts 2006, No. 227, §1.



RS 15:657 - Applicability of Chapter

§657. Applicability of Chapter

The provisions of this Chapter regarding the Louisiana Repository for Unidentified and Missing Persons Information Program administered by the F.A.C.E.S. Laboratory shall not be applicable to those unidentified human remains found within the state resulting from a mass disaster or mass fatality. However, in the event a mass disaster or mass fatality occurs within the state, the F.A.C.E.S. Laboratory shall be consulted and work in conjunction with other state agencies and any appropriate federal agencies responding to said mass disaster or mass fatality for the identification of any unidentified human remains resulting from said mass disaster or mass fatality.

Acts 2006, No. 227, §1.



RS 15:658 - Collection of forensic anthropology samples from unidentified human remains and missing persons

§658. Collection of forensic anthropology samples from unidentified human remains and missing persons

A. Any law enforcement agency or other criminal justice agency located within the state shall submit all unidentified human remains found within the state to the F.A.C.E.S. Laboratory after reasonable efforts to identify the person have failed.

B. The F.A.C.E.S. Laboratory personnel shall collect DNA samples from all available unidentified remains submitted to the laboratory. Working with state and local law enforcement agencies and other criminal justice agencies and utilizing a DNA missing persons collection kit as approved by the Louisiana State Police in accordance with R.S. 15:601 through 620, the F.A.C.E.S. Laboratory personnel shall collect available biological data and DNA samples from families of missing persons. Sample collection may be performed at the F.A.C.E.S. Laboratory or at other locations within the state as deemed appropriate by the F.A.C.E.S. Laboratory.

C. The F.A.C.E.S. Laboratory shall develop an anthropological profile on any unidentified human remains submitted to the laboratory under this Chapter. In addition, the F.A.C.E.S. Laboratory shall submit a DNA sample from the unidentified human remains and the families of any missing persons whose DNA samples have been collected to a qualified forensic DNA laboratory in order to obtain a DNA profile from said samples. Any forensic DNA laboratory selected by the F.A.C.E.S. Laboratory shall be qualified to upload DNA profiles into the CODIS system at the local or state level and shall perform all required DNA analysis on the submitted specimen in accordance with any applicable Federal Quality Assurance Standards.

D. Any DNA profile developed from any DNA sample from the unidentified human remains and the families of any missing persons shall be uploaded into the state and national CODIS database in accordance with all applicable FBI procedures for uploads of missing persons data.

E.(1) Upon completion of the development of the anthropological profile, the F.A.C.E.S. Laboratory shall return the human remains to the submitting law enforcement agency or other criminal justice agency.

(2)(a) After return of the human remains, the submitting law enforcement agency or other criminal justice agency shall:

(i) If the human remains are unidentified, provide for the respectful maintenance of the human remains pending identification and contact with the deceased person's family.

(ii) If the human remains are identified, return the human remains to the deceased person's family or make such other disposition of the human remains as the family requests.

(b)(i) If the law enforcement or other criminal justice agency requires the human remains in furtherance of an ongoing criminal investigation, such agency shall provide for the respectful maintenance of the human remains until there is no further such requirement.

(ii)(aa) At such time as there is no requirement for identified human remains in furtherance of an ongoing criminal investigation, the law enforcement or other criminal justice agency shall return the human remains to the deceased person's family or make such other disposition of the human remains as the family requests.

(bb) At such time as there is no requirement for unidentified human remains in furtherance of an ongoing criminal investigation, the law enforcement or other criminal justice agency shall provide for the respectful maintenance of the human remains pending identification and contact with the deceased person's family.

Acts 2006, No. 227, §1.



RS 15:659 - Procedures for conduct, disposition, and use of forensic anthropological analysis

§659. Procedures for conduct, disposition, and use of forensic anthropological analysis

A. The F.A.C.E.S. Laboratory shall prescribe procedures to be used in the collection, submission, identification, analysis, storage, and disposition of unidentified human remains samples submitted pursuant to this Chapter. The information obtained by the F.A.C.E.S. Laboratory from analysis of the unidentified human remains shall be stored in the state forensic anthropology database in the Louisiana Repository for Unidentified and Missing Persons Information Program and records of testing shall be retained by the F.A.C.E.S. Laboratory.

B. The F.A.C.E.S. Laboratory may store any DNA profile obtained from analysis of the unidentified human remains and missing persons in the state forensic anthropology database.

C. The F.A.C.E.S. Laboratory may contract with third parties to effectuate the purposes of this Chapter. Any such third-party contractor shall be subject to all of the restrictions and requirements of this Chapter which are applicable to the F.A.C.E.S. Laboratory and shall be subject to any additional restrictions deemed appropriate by the F.A.C.E.S. Laboratory.

D. Except for analysis on quality control samples, tests performed on all unidentified human remains and missing persons samples shall be used only for law enforcement identification purposes or to assist in the recovery or identification of human remains from disasters or for other humanitarian identification purposes.

Acts 2006, No. 227, §1.



RS 15:660 - Confidentiality of records

§660. Confidentiality of records

Unless otherwise provided, all medical records, dental records, DNA information, and associated DNA samples submitted to the F.A.C.E.S. Laboratory pursuant to this Chapter shall be confidential.

Acts 2006, No. 227, §1.



RS 15:661 - Disclosure prohibited

§661. Disclosure prohibited

A. Any person, by virtue of employment or official position, or any person contracting to carry out any functions pursuant to this Chapter, including any officer, employee, or agent of such contractor, who has possession of or access to individually identifiable anthropological or DNA information contained in the state forensic anthropology database shall not knowingly disclose it in any manner to any person or agency not authorized to receive it.

B. No person shall obtain individually identifiable anthropological or DNA information from the Louisiana Repository for Unidentified and Missing Persons Information Program without authorization to do so.

C. Nothing in this Chapter shall prohibit the release or sharing of information regarding the sex, race, approximate age, or appearance of an unidentified or missing person in an effort to identify or locate the person.

Acts 2006, No. 227, §1.



RS 15:662 - Criminal penalties

§662. Criminal penalties

A. Any person who violates R.S. 15:661(A) shall be fined not more than five hundred dollars or imprisoned with or without hard labor for not more than six months, or both.

B. Any person who knowingly violates R.S. 15:661(B) shall be fined not more than five hundred dollars or imprisoned with or without hard labor for not more than six months, or both.

C. Any person who tampers or attempts to tamper with any sample of blood, bone, tissue, or other bodily fluids or the collection container without lawful authority shall be fined not more than five hundred dollars or imprisoned with or without hard labor for not more than six months, or both.

Acts 2006, No. 227, §1.



RS 15:701 - PRISONS AND CORRECTIONAL INSTITUTIONS

CHAPTER 7. PRISONS AND CORRECTIONAL INSTITUTIONS

PART I. PRISONS AND PRISONERS IN GENERAL

§701. Cities to provide covered patrol wagons; use of uncovered vehicles prohibited; penalty

All cities with a population of twenty thousand or more, shall provide covers or canopies for all vehicles owned, controlled, or employed by the city for the purpose of conveying prisoners to any place of detention, in order to prevent the exposure of prisoners to public view.

City authorities or officers shall not compel any person who is under arrest, imprisoned, or detained, or in their custody, or charge to be conveyed in an open or uncovered vehicle, in or through any street or public place in this state.

Whoever violates this Section shall be fined not less than twenty dollars nor more than one hundred dollars, or imprisoned for not less than thirty days nor more than ninety days.



RS 15:702 - Maintenance of parish jails

§702. Maintenance of parish jails

The governing authority of each parish shall be responsible for the physical maintenance of all parish jails and prisons. In those parishes in which the governing authority operates the parish jail the governing authority shall pass all bylaws and regulations they may deem expedient for the police and good government of the jails and prisons being operated by the parish governing authority.

Amended by Acts 1979, No. 200, §1.



RS 15:703 - Physician to be appointed for each parish; salary

§703. Physician to be appointed for each parish; salary

A. The governing authority of each parish shall appoint annually a physician who shall attend the prisoners who are confined in parish jails whenever they are sick. His salary shall be fixed by the governing authority. Any physician so appointed shall be licensed as provided in R.S. 37:1271 and shall be a qualified health care provider in accordance with R.S. 40:1231.2.

B. In lieu of appointing a physician, the governing authority of any parish may enter into a contract with a health care provider, licensed or regulated by the laws of this state, to provide requisite health care services, as required in this Section. The term "health care provider" as used in this Subsection means a person, partnership, limited liability partnership, limited liability company, corporation, facility, or institution licensed or regulated by the laws of this state to provide health care services or professional services as a physician and qualified as such in accordance with R.S. 40:1231.2.

C. When a physician has been appointed or a contract for health care services for prisoners has been entered into in accordance with this Section, any action by a prisoner or his representative to recover damages or any other losses, including those for the death of the prisoner, as a result of the actions or inactions of the physician or health care provider in the performance or nonperformance of health care services shall be governed by the provisions of R.S. 40:1231.1 et seq. The term "health care provider" as used in this Subsection shall be as defined in R.S. 40:1231.1.

D. The sole responsibility of the governing authority of each parish which is mandated by the provisions of this Section with respect to providing health care services for prisoners shall be the appointment of a physician and the payment of the salary of that physician or its contractual obligations with a health care provider selected in accordance with this Section. The parish and its governing authority shall not be liable for any action arising as a result of the actions or inactions of the physician or health care provider, whether ex delicto or ex quasi delicto or ex contractu, by a prisoner or his representative to recover damages or any other losses, including those for the death of the prisoner, unless the governing authority exercises gross negligence or willful misconduct in the performance of its duties and obligations imposed by this Section, and such gross negligence or willful misconduct was a substantial factor in causing the injury.

Acts 2003, No. 681, §1, eff. June 27, 2003.



RS 15:704 - Sheriff keeper of jail

§704. Sheriff keeper of jail

Each sheriff shall be the keeper of the public jail of his parish, and shall by all lawful means preserve the peace and apprehend all disturbers thereof, and other public offenders.



RS 15:705 - Food and clothing provisions for prisoners; payment of incarceration expenses; payment of medical expenses; imposition of restitution on offenders

§705. Food and clothing provisions for prisoners; payment of incarceration expenses; payment of medical expenses; imposition of restitution on offenders

A.(1) The sheriffs or jailkeepers shall supply each prisoner daily with wholesome food sufficient in quantity for the proper maintenance of life. They shall provide the prisoners with clothing suited to and sufficient for the season.

(2)(a) The sheriff or the governing authority of each parish may obtain reimbursement from an inmate for certain expenses incurred by reason of the inmate's incarceration in accordance with the requirements of Subparagraph (b) of this Paragraph.

(b) The sheriff or the governing authority of any parish may collect reimbursement for the costs of room and board from any inmate incarcerated in a parish facility provided such reimbursement is approved by the judge who sentenced the inmate and provided the amount of such reimbursement is a uniform and reasonable amount established by the Department of Public Safety and Corrections by rule.

B. The jailer shall be allowed twelve and one half cents per day for each and every prisoner who is sick in order that the sick prisoners may be taken care of as their situation may require.

C.(1) Notwithstanding the provisions of Subsection B, the governing authority of each parish is hereby authorized to obtain reimbursement from an inmate for his medical and dental expenses. In addition, each such governing authority may require that copayments be made by inmates upon receiving medical or dental treatment.

(2) The amount of reimbursement shall be the actual costs, or any portion thereof, of the medical or dental expenses incurred.

(3)(a) Each governing authority shall establish written rules for the collection of such expenses from the inmate, including freezing assets in his drawing account and prohibiting withdrawals therefrom until the expenses are paid. The drawing account may be frozen regardless of the source of the assets contained therein. Notwithstanding any other law to the contrary, the governing authority shall promulgate rules and regulations regarding reimbursement by the inmate for medical expenses incurred by the governing authority for the inmate's treatment, including a requirement that the inmate file a claim with his private medical or health care insurer or any public medical assistance program, under which he is covered and from which the inmate may make a claim for payment or reimbursement of the cost of any such medical treatment. This Subsection shall not prohibit the withdrawal of funds for the purpose of payments under the Crime Victims Reparations Act, court costs as authorized by law, and other withdrawals specifically authorized by the sheriff, in that order.

(b) In addition, the governing authority for each parish shall establish written rules requiring that copayments be made by inmates upon receiving medical or dental treatment, which may include a sliding scale based on the inmates' ability to pay. These written rules shall include but not be limited to guidelines for payments for inmate visits to doctors, hospitals, psychiatrists, and dentists, and for receipt of prescription or nonprescription drugs. The procedures for collection of copayments shall follow the procedures for collection of other expenses as established in Subparagraph (a) of this Paragraph.

(4) Any inmate who is transferred to another facility or discharged shall remain liable for any reimbursement authorized under this Subsection.

(5) For purposes of this Subsection "inmate" means any prisoner confined to a parish correctional facility but shall not include inmates sentenced to the Department of Public Safety and Corrections who are in the custody of the sheriff.

D.(1) The chief law enforcement officer of the law enforcement district may obtain restitution from any inmate incarcerated in a parish facility, including any inmate sentenced to the Department of Public Safety and Corrections who is in the custody of the chief law enforcement officer of the district, who damages or destroys property, causes or attempts to cause injury to himself, civilians, other offenders, or department personnel, or who has a pattern of falsely alleging injury or illness with the result that medical expenses are incurred.

(2) The amount of restitution shall be the actual costs or any portion thereof of repairing or replacing the property, or of the medical expenses incurred for treatment of the offender or the injured party and the amount of wages the injured party lost as a result of the injury caused by the offender.

(3) Each law enforcement district may adopt an ordinance authorizing the chief law enforcement officer of the district to collect such restitution from the inmate. The ordinance may provide for the freezing of assets in his drawing account and prohibit withdrawals therefrom until the expenses are paid. The drawing account may be frozen regardless of the source of the assets contained therein. This Subsection shall not prohibit the withdrawal of funds for the purpose of payments under the Crime Victims Reparations Act, court costs as authorized by law, other payments required by the sentencing judge, and other withdrawals specifically authorized by the chief law enforcement officer of the district, in that order.

(4) Any offender who is transferred to another facility or discharged shall remain liable for the restitution authorized under this Subsection.

(5) The assets of an inmate's drawing account shall not be reduced below five dollars.

E. Notwithstanding the provisions of Subsection B or C of this Section, a parish governing authority shall not be liable to pay to a health care provider for health care services provided to a prisoner in an amount greater than the lesser of the actual amount billed by the health care provider, one hundred ten percent of the Medicare rate of compensation, or the health care provider's actual costs, unless the rate of compensation for such health care services is subject to a contractual agreement entered into between the parish governing authority and the health care provider. The provisions of this Subsection shall not be construed to abrogate or nullify a contractual agreement between a parish governing authority and a health care provider for the payment of medical expenses for prisoners which was entered into prior to August 15, 2008. The provisions of this Subsection shall not be construed to require that a parish governing authority pay for health care expenses which are provided by the state's charity hospital system. The rate provided for herein shall be reevaluated by the legislature prior to a rate being established for Fiscal Year 2010-2011.

Acts 1989, No. 402, §1; Acts 1990, No. 75, §1; Acts 1997, No. 626, §1; Acts 1997, No. 665, §1; Acts 1999, No. 1241, §1; Acts 2004, No. 123, §1, eff. June 4, 2004; Acts 2008, No. 730, §1; Acts 2012, No. 109, §1.



RS 15:706 - Transfer of prisoners to jail of another parish

§706. Transfer of prisoners to jail of another parish

A.(1) Whenever the jail of a parish is unsafe or unfit for the security of prisoners, or is held by judicial decree unfit for the detention of some or all of the inmates, or presents a security risk to a prisoner or other prisoners or to the public, or whenever a particular prisoner presents a security or health risk to himself or to other prisoners or to the public, the sheriff of the parish maintaining and keeping the prisoner or prisoners may transfer any prisoner or prisoners to the jail or jails of any other parish by written contract with the sheriff of the other parish.

(2) If the prisoner or prisoners to be transferred are not under sentence to the Department of Public Safety and Corrections, the sheriff proposing to make the transfer shall notify the court which set bail for the prisoner or prisoners at least seventy-two hours before making the transfer.

(3) If the prisoner or prisoners transferred are under sentence to the Department of Public Safety and Corrections, the sheriff transferring the prisoner or prisoners shall notify the department.

B. The sheriff to whom the transfer of the prisoner or prisoners is made shall receive, for the maintenance of such prisoner or prisoners, the same compensation authorized by law for the keeping and feeding of prisoners, which shall be paid by the parish transferring the prisoner or prisoners.

C. The sheriff of the parish to which the prisoner is conveyed shall keep the prisoner safe and secure, and subject to all orders or decrees issuing from the parish from which the prisoner was transferred.

D. The following provisions shall govern the transportation of each prisoner who is incarcerated in a parish prison or other correctional facility located within the state and whose presence is required in a criminal or civil court proceeding in a district court for a parish outside of the judicial district in which the prisoner is incarcerated:

(1) The district attorney who is to try the prisoner, or the party requesting the prisoner's presence in a civil proceeding, as the case may be, shall apply to the court in which the court proceeding is to be held for an order directing the transportation of the prisoner. The district attorney or the party requesting the prisoner's presence, as the case may be, has the burden of establishing just cause for the prisoner's presence.

(2) Upon finding that the prisoner's presence is required, the court shall order the sheriff of the parish in which the criminal or civil court proceeding is to be held to take custody of the prisoner in the parish in which the prisoner is incarcerated and to transport the prisoner to the parish in which the criminal or civil court proceeding is to be held and return the prisoner to that parish if so required.

(3) The governing authority of the parish in which the criminal court proceeding is to be held shall reimburse the sheriff of that parish for the expenses incurred by that sheriff in transporting the prisoner to the criminal court proceeding and for returning the prisoner to the parish in which he was incarcerated. In the case of a civil court proceeding, the party requesting the presence of the prisoner shall deposit into the registry of the court an amount set by the court to be sufficient to cover the costs of transporting the prisoner to the civil court proceeding and returning the prisoner to the parish in which he was incarcerated. Upon application of the transporting agency, the court shall pay the transporting agency the costs of transporting the prisoner.

(4) The provisions of this Subsection shall apply to all prisoners who are incarcerated in parish prisons, regardless of whether they are sentenced to the custody of the Louisiana Department of Public Safety and Corrections or are sentenced directly to incarceration in the parish prison.

Amended by Acts 1979, No. 399, §1; Acts 1981, No. 780, §1; Acts 1984, No. 222, §1; Acts 1999, No. 317, §1; Acts 2001, No. 842, §2, eff. June 26, 2001.



RS 15:707 - United States prisoners to be kept in custody; compensation of sheriff

§707. United States prisoners to be kept in custody; compensation of sheriff

All the sheriffs, jailers, prison keepers, and their deputies to whom any person shall be sent or committed by United States marshals or their deputies, under the authority of the United States, whether on civil or criminal process, or upon any process or warrant which may be issued by the President of the United States, or those to whom he may delegate authority for any cause whatever under the law of the United States, shall take the prisoners into custody and keep them safely until their discharge by due course of law.

Any sheriff, jailer or prison keeper violating this Section shall be liable to the same penalties and the parties aggrieved shall be entitled to the same remedies as if the prisoners had been committed to their custody by virtue of legal process issued under the authority of Louisiana.

The sheriffs or jailers may contract with the U.S. Marshal of his district for the payment of a minimum rate of one dollar per day for the keeping of each federal prisoner. The sheriffs may use the funds for the proper care and safekeeping of the federal prisoners and to pay any expenses incurred in connection with their office or jail.



RS 15:708 - Labor by prisoners permitted; workday release program; indemnification

§708. Labor by prisoners permitted; workday release program; indemnification

A.(1) Whenever a prisoner sentenced to a parish prison of any parish of the state, by any court of competent jurisdiction, or a prisoner in a parish prison awaiting transfer to a state correctional facility shall be willing of his own free will to perform manual labor upon any of the public roads, levees, streets, or public buildings, works, or improvements inside or outside of the prison, or in or upon the buildings, other improvements, or property of any organization which has qualified for tax-exempt status under 26 U.S.C. 501(c)(3), 501(c)(19), or 501(c)(23), the sheriff may set the prisoner to work. Work authorized pursuant to this Paragraph also specifically includes participation in litter abatement or collection programs to police and remove litter on public grounds, rights-of-way, lakes, streams, the shores of lakes and streams, public roads, levees, or streets.

(2)(a) Whenever a prisoner sentenced to the parish prison of any parish of this state, by any court of competent jurisdiction, or a prisoner in a parish prison awaiting transfer to a state correctional facility shall be willing of his own free will to perform manual labor upon any religious building, cemetery, or graveyard or work in a solid waste recycling program administered by a state agency or political subdivision and approved by the sheriff, the criminal sheriff may set the prisoner to work upon labor determined by the governing authority of the parishes and the municipal authorities of the towns and cities.

(b) For purposes of this Paragraph, "religious building" means a church, synagogue, mosque, or other building or structure used primarily for religious worship.

(3)(a) Whenever a prisoner sentenced to a parish prison of any parish of the state, by any court of competent jurisdiction, or a prisoner in a parish prison awaiting transfer to a state correctional facility shall be willing of his own free will to perform manual labor by assisting the governing authority of any municipality to maintain the municipality in a safe and sanitary condition by cutting, destroying, or removing noxious weeds or grass or other deleterious, unhealthful, or noxious growths on any sidewalks or banquettes and on any lot, place, or area within the municipality and the sheriff has approved the work, the sheriff may set the prisoner to work upon labor determined by the governing authority of the municipality to effectuate this purpose. The governing authority of any municipality shall comply with the provisions of R.S. 33:5062 and all other relevant provisions of law. R.S. 33:815 and 4766 are not affected by the provisions of this Paragraph. The Department of Transportation and Development is excluded from this Paragraph and is subject to the requirements of R.S. 48:261(B), (C), and (D) and all other relevant provisions of law.

(b) The use of prison labor shall in no way reduce the work force of any highway maintenance gang or cause the layoff of any classified employee.

(c) Repealed by Acts 2006, No. 336, §2, eff. June 13, 2006.

(4) Any prisoner in a parish prison awaiting transfer to a state correctional facility who is willing of his own free will to perform manual labor may be allowed to provide such services for work projects located within that parish which are performed by Prison Enterprises in accordance with the provisions of R.S. 15:1151 et seq. Any inmate performing work for Prison Enterprises pursuant to the provisions of this Paragraph shall be compensated in accordance with the provisions of R.S. 15:873. Such compensation shall be deposited in the same manner and in the appropriate accounts as provided in R.S. 15:874.

(5) Whenever any local governing authority is notified by the Corps of Engineers of the United States of the possible closure of a floodgate or lock and a prisoner sentenced to the parish prison of any parish of this state, by any court of competent jurisdiction, or a prisoner in a parish prison awaiting transfer to a state correctional facility shall be willing of his own free will to perform manual labor upon such floodgate or lock situated on a waterway within the parish which is operated by or under the control or jurisdiction of the United States government or any agency thereof and such labor is approved by the sheriff, the criminal sheriff may set the prisoner to work upon such labor as contracted to between the sheriff and the United States government or any agency thereof. Nothing contained in this Section shall authorize the criminal sheriff of Orleans Parish to contract for any inmate to perform manual labor upon any floodgate or lock situated on the Industrial Canal.

B. The sheriffs of the parishes shall establish regulations which they may deem necessary to carry into effect the provisions of this Section and for the discipline, working, and employment of the prisoners.

C. This Section shall not apply to persons convicted of crimes of first or second degree murder, attempted first or second degree murder, aggravated or first degree rape, attempted aggravated or first degree rape, forcible or second degree rape, aggravated kidnapping, aggravated arson, armed robbery, or attempted armed robbery, or persons sentenced as habitual offenders under R.S. 15:529.1, except during the last six months of their terms.

D.(1)(a) Whenever a person is convicted of a misdemeanor for violation of any state law or any parish or municipal ordinance and is sentenced to imprisonment, the sentencing court may order the person so sentenced to report, during the term of imprisonment, to the sheriff to participate in a court-approved workday release program as established and administered by the sheriff.

(b) The person so sentenced shall pay the sum of fifty dollars to the sheriff to defray the cost of participation in the program. The payment of the costs shall be based upon the defendant's ability to pay.

(2) Each sheriff shall establish written rules for the administration of the workday release program. However, each participant shall be required to report for work for a period of time during daylight hours for not less than eight nor more than ten hours to be determined by the sheriff. Upon release each participant shall not be confined to jail, but shall return to his place of residence. The sheriff may determine that an inmate shall not participate in the program if such participation may result in harm to the community or to the participant.

(3) If any participant violates the rules of the workday release program prescribed by the sheriff, or if the sheriff determines that a person shall not participate in the program, the inmate shall be imprisoned for the remainder of his sentence. Failure to report to or return from the scheduled workday program shall be considered an escape under the provisions of R.S. 14:110.

E. The political subdivision which administers the solid waste recycling program or any other public work or nonprofit program shall indemnify and hold the sheriff, the state, and the state agency harmless for any injury caused by the inmate, unless the gross negligence or intentional act of the sheriff or the state or the state agency was a substantial factor in causing the injury.

F. Notwithstanding any provision of law to the contrary, no prisoner sentenced to a parish prison and no prisoner in a parish prison awaiting transfer to a state correctional facility shall perform any labor for a private contractor.

G. Prisoners participating in any of the inmate labor programs authorized by this Section shall always remain in the custody and under the control of the sheriff, except when parish or municipal authorities assume the responsibility for the custody and control of participating prisoners for particular parish or municipal projects while the prisoners are outside of prison facilities administered by the sheriff.

H. A prisoner participating in any of the inmate labor programs authorized by this Section shall have no cause of action for damages against the sheriff or any parish or municipal authority conducting the program or supervising his participation therein, nor against any deputy, employee, or agent of such sheriff or parish or municipal authority, for any injury or loss suffered by him during or arising out of his participation in the program, unless the injury or loss was caused by the intentional or grossly negligent act or omission of the sheriff or the parish or municipal authority or the deputy, employee, or agent of the sheriff or parish or municipal authority. Nor shall liability be imposed on the sheriff or the parish or municipal authority or the deputies, employees, or agents of the sheriff or the parish or municipal authority for any injury caused by a prisoner participating in any of the inmate labor programs authorized by this Section unless the gross negligence or intentional act of the sheriff or any parish or municipal authority or the deputy, employee, or agent of the sheriff or the parish or municipal authority was a substantial factor in causing the injury. No provision hereof shall negate the requirement to provide a prisoner with necessary medical treatment as statutorily required.

Amended by Acts 1954, No. 387, §1; Acts 1983, No. 615, §1; Acts 1985, No. 786, §1; Acts 1986, No. 704, §2; Acts 1990, No. 416, §1; Acts 1992, No. 402, §1; Acts 1995, No. 908, §1; Acts 1997, No. 509, §1; Acts 1997, No. 656, §1; Acts 1999, No. 992, §1; Acts 2003, No. 630, §1; Acts 2004, No. 38, §1; Acts 2006, No. 336, §§1, 2, eff. June 13, 2006; Acts 2013, No. 52, §1, eff. May 29, 2013; Acts 2015, No. 184, §2.



RS 15:709 - Prisoners convicted in other states and housed in Louisiana

§709. Prisoners convicted in other states and housed in Louisiana

A. A prisoner convicted and sentenced to incarceration by a court in another state shall not be housed for the commission of that offense in a state correctional facility in Louisiana; however, nothing in this Section shall be construed to limit the prosecution, sentencing, or incarceration of any person for the commission of a criminal offense in the state of Louisiana.

B. A prisoner convicted and sentenced to incarceration by a court in another state who is housed in a local jail or private correctional facility in Louisiana shall not be released in this state. Any prisoner housed in a local jail or private correctional facility shall be returned to an appropriate correctional facility located within the state where he was convicted and sentenced for release in that state.

C. A prisoner convicted and sentenced by another state shall not be housed in a local jail or private correctional facility if the prisoner would be classified as maximum custody by the Louisiana Department of Public Safety and Corrections classification procedure.

D. The state where the prisoner was convicted and sentenced shall be responsible for the costs associated with returning the prisoner to that state.

E. The provisions of this Section shall not apply to any prisoner kept in custody under the authority of the United States or held under the jurisdiction of the United States.

F. For the purposes of this Section:

(1) "Local jail" means a correctional facility operated by a political subdivision of the state or defined by law as a political corporation.

(2) "Private correctional facility" means a correctional facility operated by a private entity.

(3) "State correctional facility" means a correctional facility owned and operated by the state of Louisiana or the Louisiana Correctional Facilities Corporation housing prisoners committed to the custody of the Department of Public Safety and Corrections.

Acts 2002, 1st Ex. Sess., No. 74, §1; Acts 2010, No. 222, §1.



RS 15:710 - Exchange of prisoners between parishes

§710. Exchange of prisoners between parishes

The governing authorities of the various parishes composing any one judicial district may arrange with each other or among themselves for the transfer of prisoners from one parish to another in the same judicial district for the purpose of performing any kind of work that may legally be required of them, under whatever conditions and upon whatever terms may be mutually agreed upon by the governing authorities.



RS 15:711 - Work release program

§711. Work release program

A. The sheriff of each parish, and in Orleans Parish, the criminal sheriff, is hereby authorized to establish and administer a work release program for inmates of any jail or prison under his jurisdiction. In the event that the inmate is confined to a parish correctional facility not operated by the sheriff, then the superintendent of the correctional facility is hereby authorized to establish and administer a work release program for inmates of the correctional facility under his jurisdiction, and where the word sheriff is used herein it shall also mean superintendent of the correctional facility wherein the inmate is confined.

B. Each sheriff shall establish written rules for the administration of the work release program and shall determine those inmates who may participate in the release program, except that no inmate may participate in the program if his sentence so stipulates. Inmates sentenced to the Department of Corrections who are in the custody of the sheriff shall not be eligible for work release unless such inmates are in compliance with standards for work release within the department and written approval of the secretary of the department is obtained. If any inmate violates the conditions prescribed by the sheriff, his work release privileges may be withdrawn. Failure to report to or return from the planned employment shall be considered an escape under the provisions of R.S. 14:110. The sheriff may approve as work release privileges, placement in universities, colleges, technical, vocational or trade schools or in sheltered workshops or in training programs designed to improve the skills and abilities of the inmate.

C. Every inmate with work release privileges shall be liable for the cost of his room, board, clothing and other necessary expenses incident to his employment or placement.

D. The wages of any inmate so employed shall be collected by the sheriff or by his designated agent, and the sheriff shall deposit the same in a public banking institution and keep a ledger showing the financial status of each inmate on the program.

E. The wages of any such inmate shall be disbursed by the sheriff for the following purposes and in the order stated:

(1) The board of the inmate including food, clothing, medical, and dental expenses;

(2) Necessary travel expense to and from work and other incidental expenses of the inmate;

(3) Support of the inmate's dependents, if any;

(4) Payment, either in full or ratably of the inmate's obligations acknowledged by him in writing, or which have been reduced to judgment;

(5) The balance if any, to the inmate upon his discharge.

F. The wages of an inmate so employed shall be not less than the customary wages for an employee performing similar services.

G.(1) Any inmate who has been convicted of forcible or second degree rape (R.S. 14:42.1), aggravated arson (R.S. 14:51), armed robbery (R.S. 14:64), attempted murder (R.S. 14:27 and 29), attempted armed robbery (R.S. 14:27 and 64), and persons sentenced as habitual offenders under R.S. 15:529.1 shall be eligible to participate in a work release program during the last six months of their terms. Notwithstanding the provisions of this Section and unless the inmate is eligible at an earlier date, those inmates who have served a minimum of fifteen years in the custody of the department or the sheriff for those crimes enumerated in this Section, shall be eligible to participate in a work release program during the last twelve months of their term.

(2) Any inmate convicted of producing, manufacturing, distributing, or dispensing, or possession with intent to produce, manufacture, distribute, or dispense a controlled dangerous substance classified in R.S. 40:964 shall be eligible to participate in the work release program if the inmate is otherwise in compliance with the standards for work release.

H. No inmate employed in the work release program shall be employed in a position which would necessitate his departure from the state except for those inmates assigned to work release programs who are employed in industries off the coast of Louisiana.

Added by Acts 1968, No. 188, §1. Amended by Acts 1978, No. 440, §1; Acts 1978, No. 510, §1; Acts 1979, No. 720, §1, eff. July 20, 1979; Acts 1985, No. 786, §1; Acts 1989, No. 402, §1; Acts 2006, No. 173, §1; Acts 2008, No. 31, §1; Acts 2009, No. 266, §1; Acts 2015, No. 184, §2.



RS 15:711.1 - Jefferson Davis work-release program

§711.1. Jefferson Davis work-release program

A. Notwithstanding the provisions of R.S. 15:711, and any other law to the contrary, the sheriff of the parish of Jefferson Davis is hereby authorized to establish and administer a work-release program for the inmates of any jail or prison under his jurisdiction who have been convicted of misdemeanors. The sheriff shall adopt rules and regulations providing for the administration of the program subject to the approval of the district attorney and the judge of the Thirty-First Judicial District Court. The rules and regulations, among other things, may provide:

(1) The criteria for eligibility of the inmates for participation in the program.

(2) The conditions to be observed by participants while released for work.

(3) The disposition of monies earned, including contribution to the expenses of confinement; support of any family; payment of fines, court costs, restitution, and judgments; and retention of earnings until release from confinement.

(4) Diminution of sentence for participation in the program which shall not exceed one and one-third days credit on the sentence for each day served on the work-release program, the diminution to be allowed only for inmates who spend each night in jail.

B. Beginning in 1979, and in every fourth year thereafter, on or before October 1 of the year, the sheriff shall disburse all monies collected under the program towards the expenses of administration by transferring one-half of such monies to the general fund of the parish governing authority of Jefferson Davis Parish and the remaining one-half to the operating fund of the sheriff.

Added by Acts 1979, No. 190, §1.



RS 15:712 - Facilities providing housing or temporary residence to individuals participating in work release or workforce development work release programs administered by the sheriff

§712. Facilities providing housing or temporary residence to individuals participating in work release or workforce development work release programs administered by the sheriff

A. No facility that provides housing or temporary residence for individuals who are participating in work release programs as authorized by the provisions of R.S. 15:711 or 1199.10 shall be located within one thousand feet of any school or child day care center property.

B.(1) In municipalities and unincorporated areas which are divided into subdivisions with streets, blocks, and sidewalks, this distance shall be measured as a person walks using the sidewalk from the nearest point of the property line of the school or day care center to the nearest point of the premises to be used to provide housing or temporary residence.

(2) Outside of municipalities and unincorporated areas which are not divided into subdivisions with streets, blocks, or sidewalks, the measurement of this distance shall be a straight line from the nearest point of the premises to provide housing or temporary residence to the nearest point of the school or day care center property.

C.(1) The prohibitions provided for in Subsection A of this Section shall not apply to any facility that provides housing or temporary residence which has been in operation for a year or longer prior to August 15, 2009.

(2) The subsequent construction, erection, development, or movement of a school or day care center which causes the facility providing housing or temporary residence to be located within the prohibited distance as provided for in Subsection A of this Section shall not be cause for a violation of the provisions of this Section.

D. For purposes of this Section the following definitions shall apply:

(1) "Child day care center property" means property on which is located a facility licensed as a day care center under the provisions of the Child Care Facility and Child-Placing Agency Licensing Act (R.S. 46:1401 et seq.) or licensed as a group child day care home under the provisions of the Child Care Registration Law (R.S. 46:1441 et seq.).

(2) "Premises" includes that land and any improvements thereon.

(3) "School property" means the property of any public elementary or secondary school or any nonpublic elementary or secondary school.

E. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Acts 2009, No. 151, §1.



RS 15:713 - Medical expenses of prisoners in extraordinary circumstances

§713. Medical expenses of prisoners in extraordinary circumstances

A. Notwithstanding any other provision of law to the contrary, whenever circumstances, as provided herein, require a sheriff to transfer inmates to or from a parish prison or jail to a hospital or medical center, the state shall be responsible for and shall reimburse the appropriate authority for medical care incurred to attend such prisoners, including the payment of all costs when hospitalization is required, when all of the following occur:

(1) The governor declares by executive order or proclamation pursuant to the provisions of the Louisiana Homeland Security and Emergency Assistance and Disaster Act (R.S. 29:721 et seq.) a disaster or emergency encompassing the parish prison where the inmate was incarcerated.

(2) The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College declares that the state hospital operated as part of the Louisiana State University Health Sciences Center, which typically provides the medical care to inmates in that parish, has been rendered inoperable and is unable to provide medical treatment to those inmates.

B. The provisions of this Section shall be subject to appropriation by the legislature.

Acts 2005, 1st Ex. Sess., No. 62, §1, eff. Dec. 6, 2005.



RS 15:731 - Short title

PART I-A. PRISON INMATE TRAINING REFORM ACT

§731. Short title

This Part may be cited as the "Prison Inmate Training Reform Act".

Acts 1994, 3rd Ex. Sess., No. 113, §1.



RS 15:732 - Legislative findings and declaration

§732. Legislative findings and declaration

The legislature finds that through inmate exercise programs, including karate, judo, and other types of martial arts, inmates are drastically improving their physical strength. The safety of law enforcement and correctional officers who guard and have contact with these inmates on a daily basis is being put at a greater and unnecessary risk. The safety of the public at large, as well as law enforcement personnel, may be put in increased jeopardy or increased physical risk upon an inmate's release because of the released prisoner's enhanced physical condition and training. It is therefore the intent of the legislature, for the protection of the public safety and for the protection of law enforcement and correctional personnel, to prohibit karate, judo, or martial arts programs of any form within jails, prisons, correctional facilities, juvenile facilities, temporary holding centers, halfway houses, or detention centers.

Acts 1994, 3rd Ex. Sess., No. 113, §1.



RS 15:733 - Prohibition of karate, judo, or other martial arts programs

§733. Prohibition of karate, judo, or other martial arts programs

A. No person who is incarcerated by a court of law and is being detained in any jail, prison, correctional facility, juvenile institution, temporary holding center, halfway house, or detention facility shall have access to or use of any of the following programs, whether the programs are supported by state or local funds, or provided by incarcerated volunteers or employees or outside donations or volunteers:

(1) Karate.

(2) Judo.

(3) Martial arts of any form.

B. Nothing in this Section shall prohibit an inmate from participating in basketball, jogging, stationary bicycling, calisthenics supervised by correctional staff, and other forms of physical activities which correctional facility personnel approve.

Acts 1994, 3rd Ex. Sess., No. 113, §1.



RS 15:737 - Title

PART I-B. PRISON REFORM ACT OF 1995

§737. Title

This Part shall be known and may be cited as the "Prison Reform Act of 1995".

Acts 1995, No. 810, §1.



RS 15:738 - Minimum standard of living

§738. Minimum standard of living

No incarcerated state prisoner, whether before trial, during trial or on appeal, or after final conviction, who is housed in any jail, prison, correctional facility, juvenile institution, temporary holding center, or detention facility within the state shall have a standard of living above that required by the constitutions of the United States and the state of Louisiana, as ordered or interpreted by the appropriate courts of last resort, or by the standards set by the American Correctional Association. It is the intention of this legislature that, to the extent permitted by law, no inmate shall have a standard of living better than the state poverty level. Citizens should not be worse off economically and living in conditions that are below those granted to inmates whose living standards are being paid for and subsidized by the hard-working and law-abiding people of the state of Louisiana.

Acts 1995, No. 810, §1.



RS 15:739 - Inmate blood and saliva testing

§739. Inmate blood and saliva testing

A.(1) Any incarcerated prisoner, whether before trial, during trial, pending appeal, or after final conviction, who is housed in any jail, prison, correctional facility, juvenile institution, temporary holding center, or detention facility within the state and who bites another person; spits or throws feces, urine, blood, saliva, or any other form of human waste or bodily fluid directly on another person; or causes, through contact, bleeding or exposure of flesh of another person in such a manner that the contact may cause the other person to contract an infectious disease, shall submit to a test designed to determine whether the incarcerated prisoner is infected with a sexually transmitted disease, or acquired immune deficiency syndrome (AIDS), the human immunodeficiency virus (HIV), HIV-1 antibodies, or any other probable causative agent of AIDS, viral hepatitis, or other infectious disease. Each incarcerated prisoner who is involved in an incident shall be deemed to be an offender and shall be subject to testing.

(2) The procedure or test shall be performed by a qualified physician or other qualified person who shall report any positive result to the chief administrator of the jail or correctional facility, if the offender is incarcerated, and shall also notify the offender, regardless of the results. If the offender is incarcerated, the test may be administered at the place of incarceration or the offender may be transferred to an appropriate testing facility and returned to incarceration following the testing procedure.

B.(1) If the offender tested under the provisions of Subsection A tests positive for a sexually transmitted disease, or AIDS, HIV, HIV-1 antibodies, or any other probable causative agent of AIDS, viral hepatitis, or other infectious disease, upon request, he shall be provided with the following services:

(a) Counseling regarding HIV, viral hepatitis, or other infectious disease.

(b) Referral to appropriate health care and support services.

(2) These services shall be provided in accordance with applicable state law and the regulations governing the specific programs under which the services are to be provided.

(3) The costs associated with this testing shall be paid by the offender.

C. Any person who is involved in or witnesses an incident provided for in Subsection A of this Section may notify by affidavit the chief administrator of the jail or correctional facility that an incident provided for in Subsection A of this Section has occurred and the administrator shall order the testing, as provided in this Section, of each incarcerated prisoner who was involved in the incident.

Acts 1997, No. 1399, §1; Acts 2010, No. 110, §1.



RS 15:741 - Short title

PART I-C. PRIVATE CORRECTIONAL FACILITIES

§741. Short title

This Part may be cited as the "Private Correctional Facilities Act".

Acts 2007, No. 241, §1.



RS 15:742 - Definitions

§742. Definitions

For the purposes of this Part:

(1) "Correctional facility employee" means any employee of any jail, prison, or correctional facility.

(2) "Private correctional facility" means a correctional facility owned and operated by a private entity.

Acts 2007, No. 241, §1.



RS 15:743 - Authority of private correctional facility employees

§743. Authority of private correctional facility employees

Any correctional facility employee who is employed by the operator of a private correctional facility and who has met the employment and training requirements set forth in the applicable standards of the American Correctional Association shall have full authority to perform his duties and responsibilities under law, including but not limited to exercising the use of force in the same manner and to the same extent as would be authorized if he were employed by the Department of Public Safety and Corrections in a similar capacity.

Acts 2007, No. 241, §1.



RS 15:744 - Title

PART I-D. SAFE PREGNANCY FOR INCARCERATED WOMEN

§744. Title

This Part shall be known as the Safe Pregnancy for Incarcerated Women Act.

Acts 2012, No. 761, §1.



RS 15: 744.1 - Legislative findings

§744.1. Legislative findings

A. The legislature hereby finds that restraining a pregnant woman can pose undue health risks to both the woman and the fetus.

B. The vast majority of female prisoners or detainees in Louisiana are non-violent offenders.

C. Restraining pregnant prisoners and detainees increases the potential for physical harm from an accidental trip or fall.

D. Freedom from physical restraints is especially critical during labor, delivery, and postpartum recovery after delivery. Women often need to move around during labor and recovery, and restraints can further interfere with medical staff's ability to appropriately assist in childbirth or to conduct emergency procedures.

E. Public health organizations have expressed opposition to shackling pregnant women because of the dangers posed to a woman's health and well-being.

Acts 2012, No. 761, §1.



RS 15:744.2 - Restraint during second and third trimesters

§744.2. Restraint during second and third trimesters

Whenever a prison operator or employee has actual or constructive knowledge that a prisoner is in the second or third trimester of pregnancy the prison operator shall ensure all of the following:

(1) The type of restraint applied and the application of the restraint shall be done in the least restrictive manner necessary.

(2) An electronic restraint belt shall never be used on the prisoner.

(3) The prisoner shall never be handcuffed behind the back.

(4) The prisoner shall never be restrained using leg irons.

(5) The prisoner shall never be placed in a face down position.

Acts 2012, No. 761, §1.



RS 15: 744.3 - Restraint during childbirth

§744.3. Restraint during childbirth

A. Restraints shall not be used on a pregnant prisoner while she is in labor and during delivery unless a member of the medical staff orders therapeutic restraints for a prisoner who, due to a psychiatric or medical disorder, is a danger to herself, her child, her unborn child, or other persons. For purposes of this Section, "therapeutic restraints" shall not include metal handcuffs or shackles.

B. No restraints shall be used on a prisoner known to be pregnant during any pregnancy-related medical distress, or while she is being transported to a medical facility or the Louisiana Correctional Institute for Women for delivery or any pregnancy-related medical distress, or during postpartum recovery, unless there are compelling grounds to believe that the prisoner presents either of the following:

(1) An immediate and serious threat of physical harm to herself, staff, or others.

(2) A substantial flight risk and the prisoner cannot be reasonably contained by other means.

C. Notwithstanding the provisions of Subsection B of this Section:

(1) If the doctor, nurse, or other health professional treating the prisoner requests, based on his or her professional medical judgment, that restraints not be used, the prison staff accompanying the prisoner shall immediately remove all restraints.

(2) If restraints are used on the prisoner, the type of restraint applied and the application of the restraint shall be done in the least restrictive manner necessary.

(3) Under no circumstances shall waist restraints be used on any prisoner during transportation to a medical facility or postpartum recovery.

Acts 2012, No. 761, §1.



RS 15: 744.4 - Monitoring

§744.4. Monitoring

Consistent with established policy and practice, it shall be the duty and responsibility of the prison operator to provide adequate personnel to monitor a pregnant prisoner during transport to and from a medical facility and during the prisoner's stay at the medical facility. Such personnel shall have the ability to release any restraint should a release from restraint become medically necessary.

Acts 2012, No. 761, §1.



RS 15: 744.5 - Definitions

§744.5. Definitions

For purposes of this Part:

(1) "Labor" means the period of time before a birth during which contractions are of sufficient frequency, intensity and duration to bring about effacement and progressive dilation of the cervix. The determination of when labor has commenced shall rest solely with the medical providers of the prisoner.

(2) "Postpartum" means the period following delivery before a prisoner or detainee has been discharged from a medical facility.

(3) "Prison" means any state or local jail, prison, or other correctional facility that incarcerates or detains juveniles or adults accused of, convicted of, sentenced for, or adjudicated delinquent for violations of criminal law.

(4) "Prison operator" means the warden, the parish sheriff, the governing authority of those parishes in which the governing authority operates the parish jail, or the private entity which operates the facility in which the prisoner is housed.

(5) "Prisoner" means any person subject to incarceration, detention, or admission to any prison who is accused of, convicted of, sentenced for, or adjudicated delinquent for a violation of criminal law or the terms or conditions of parole, probation, pretrial release, or a diversionary program, and includes any person detained under the immigration laws of the United States at any correctional facility. A person's status as a "prisoner" is determined as of the time the cause of action arises. Subsequent events, including post trial judicial action or release from custody, shall not affect such status.

(6) "Restraint" or "physical restraint" means any physical hold or mechanical device used to control the movement of a prisoner's body and limbs, including, but not limited to, shackles, flex cuffs, soft restraints, hard metal handcuffs, a black box, Chubb cuffs, leg irons, belly chains, a security tether or chain, or a convex shield.

Acts 2012, No. 761, §1.



RS 15: 744.6 - Notice

§744.6. Notice

All prisoners potentially affected by the provisions of this Part shall be advised in writing of the requirements of this Part upon admission to the prison and when known to be pregnant.

Acts 2012, No. 761, §1.



RS 15: 744.7 - Recordkeeping and retention

§744.7. Recordkeeping and retention

A. The prison operator authorizing the use of restraints on a pregnant prisoner pursuant to this Part shall, within ten days of the use of restraints, make a written record of the use of restraints, which record shall include the type of restraint used, the circumstances that necessitated the use of restraints, and the length of time that restraints were used.

B. The prison operator shall retain this written record for a minimum of five years and shall make the record available for public inspection with individually identifying information redacted from the record unless the prisoner who is the subject of the record gives prior written consent for the public release of the record. The written record of the use of restraints shall not constitute a medical record for purposes of state or federal law.

Acts 2012, No. 761, §1.



RS 15: 744.8 - Return to prison

§744.8. Return to prison

After childbirth or any pregnancy-related medical distress and upon return to the prison, the prisoner may, upon her request, have a member of the prison's medical staff present during any "strip search", "visual body cavity search", or "body cavity search" as defined by department rules and regulations.

Acts 2012, No. 761, §1.



RS 15:745 - Short title

PART I-E. OFFENDER REENTRY SUPPORT

§745. Short title

This Part shall be known as the "Offender Reentry Support Act".

Acts 2014, No. 342, §1.



RS 15:745.1 - Declaration of public policy

§745.1. Declaration of public policy

A. The goals of incarceration in the criminal justice system are as follows:

(1) To protect the citizens of the state of Louisiana.

(2) To punish conduct which is defined as criminal by the legislature.

(3) To deter future conduct which is defined as criminal by the legislature.

(4) To rehabilitate offenders so that they may be reintroduced into society as law-abiding citizens.

B. The legislature recognizes that when ex-offenders return to their communities and families, they face numerous challenges to their successful reentry into the community. Among these challenges, the most difficult to overcome are the barriers to employment.

C. It is the intention of the legislature that this Part will provide opportunities to break the cycle of criminal recidivism, increase public safety, and assist the growing population of criminal offenders reentering the community to establish a self-sustaining life through opportunities in employment.

D. The legislature hereby declares that it shall be the public policy of this state to promote initiatives that will provide ex-offenders with the support and services necessary to allow them to find employment and make healthy connections with their families and communities. Such initiatives can help ex-offenders to become productively engaged with their communities, to work and support their families, and thus make both their communities safer and their families economically secure.

E. The legislature further recognizes the excellence that the standardized reentry programs developed by the Department of Public Safety and Corrections have had on the successful reentry of many ex-offenders into their communities. As a result of these successes, the legislature believes that it is equally important to replicate such programs in local and regional correctional facilities where statistically larger numbers of offenders are released each year.

F. The sheriff of Pointe Coupee Parish has already initiated a reentry project at the Pointe Coupee Detention Center through a public-private venture. The legislature believes that establishing a pilot program at this local facility would be an efficient use of available resources.

G. In balancing the legitimate needs of law enforcement agencies and the desire to facilitate reentry opportunities to individuals who have paid their debts to society, the Legislature of Louisiana enacts the provisions of this Part and authorizes the sheriff for the parish of Pointe Coupee to implement a pilot program which shall be called the "Offender Reentry Support Pilot Program".

Acts 2014, No. 342, §1.



RS 15:745.2 - Offender Reentry Support Pilot Program; establishment; participating correctional institution; content; administration; implementation; reporting

§745.2. Offender Reentry Support Pilot Program; establishment; participating correctional institution; content; administration; implementation; reporting

A. The "Offender Reentry Support Pilot Program" is hereby created and established within the Pointe Coupee Sheriff's Office.

B. The program shall consist of all of the following components:

(1) An Offender Rehabilitation and Accountability Plan that is specific to each offender housed at the Pointe Coupee Detention Center and provides for all of the following:

(a) Engages the offender personally in the transition to release, sets clear and defined goals and expectations, and affords access to programs and services that will meet the individual's assessed risks and needs.

(b) Assists the offender in resolving any behavioral issues he may have, including access to counseling for substance abuse, anger and aggression, antisocial behavior, cognitive deficits, domestic violence, and lack of parenting skills all as needed by the offender.

(c) Assesses the offender throughout incarceration to determine progress and achievement of the goals and expectations established for that offender.

(d) Introduces the offender to stakeholders in the community where the offender will be returning upon release to reinforce law-abiding and responsible behavior.

(2) An education and job skills training plan specific to each offender housed at the Pointe Coupee Detention Center. Education and training provided within this plan shall be developed in partnership with employers and educational institutions within Pointe Coupee Parish, and any other appropriate parishes, to ensure that the types of instruction provided aligns with the needs of employers in the region that are willing to hire ex-offenders. When possible and appropriate, transitional on-the-job training should occur prior to release from incarceration.

(3) An employment preparation plan that, prior to release, will provide the offender with skills training that addresses proper work ethic, communication, attitude, personal responsibility, and workplace culture. If required, the offender shall receive instruction in completing computerized applications, assistance with resume development, or assistance in job searches. The Louisiana Workforce Commission shall assist the Pointe Coupee Sheriff's Office in providing these services.

(4) A post-release support plan that will provide each ex-offender a single point of contact for assistance with the needs and challenges that are encountered after being discharged from the detention center. This assistance shall be made available to the ex-offender for a period of twelve months following release. Support provided shall include, at a minimum and as needed, help in obtaining the following:

(a) Necessary identification documents.

(b) Housing.

(c) Transportation.

(d) Substance abuse treatment.

(e) Family and domestic violence counseling.

(f) Parenting.

(g) Health care.

(h) Child care.

(i) Insurance.

C. The sheriff is hereby authorized to research potential funding sources for this pilot program and obtain funds from any private, federal, state, and local sources available for such initiatives as are developed and undertaken by the program. Such funds shall be used exclusively for the purposes of the program.

D. Within twenty-four months following initial implementation of the "Offender Reentry Support Pilot Program", the sheriff shall submit to the House Committee on Administration of Criminal Justice and the Senate Committee on Judiciary C a comprehensive report regarding the implementation of the pilot program, funding obtained for its implementation, the progress of offenders and ex-offenders under the program, and a recommendation for continuation, expansion, or termination of the program. The sheriff shall provide an additional report to the committees listed in this Subsection prior to the 2018 Regular Session and thereafter as the committees require.

Acts 2014, No. 342, §1; Acts 2016, No. 150, §1.



RS 15:745.3 - Advisory council; establishment; duties; membership

§745.3. Advisory council; establishment; duties; membership

A. To assist with the creation, development and implementation of the "Offender Reentry Support Pilot Program", the sheriff shall create and appoint members to an advisory council. The council will assist the sheriff in the formulation of offender reentry strategies for the design of inmate education, treatment, and rehabilitation programs to provide sufficient skills to offenders that will likely result in their successful employment and reentry into their communities, reducing their chances of returning to prison after release.

B. The programs shall be developed after evaluation and identification of the specific needs for reentry services within the detention center. The advisory council shall monitor these programs for their effectiveness and the outcomes achieved as they relate to such strategies. The sheriff may use any necessary resources of state and local agencies, academic institutions, and other research organizations to develop the strategies.

C. The advisory council's membership shall be from the region served by the sheriff's office and shall consist of the following members:

(1) Two representatives having managerial and business experience.

(2) A representative from the Greater Pointe Coupee Chamber of Commerce.

(3) Representatives from each of the educational and training institutions in the region.

(4) Three representatives from community service organizations.

(5) Representatives from any state and local agencies relevant to addressing the pre-release and post-release needs of offenders.

Acts 2014, No. 342, §1.



RS 15:751 - Repealed by Acts 2014, No. 5, §1.

PART II. BUILDING AND MAINTENANCE

REGULATIONS FOR PRISONS

§751. Repealed by Acts 2014, No. 5, §1.



RS 15:752 - To 759 Repealed by Acts 1982, No. 623, 1.

§752. §§752 to 759 Repealed by Acts 1982, No. 623, §1.



RS 15:760 - Hospital quarters

§760. Hospital quarters

Where large numbers of prisoners are confined the proper authorities in charge shall provide hospital quarters with necessary arrangement, conveniences, attendants, etc.



RS 15:761 - Repealed by Acts 1982, No. 623, 1.

§761. Repealed by Acts 1982, No. 623, §1.



RS 15:762 - Repealed by Acts 1982, No. 623, 1

§762. Repealed by Acts 1982, No. 623, §1



RS 15:763 - Procedure upon failure to comply with the provisions of this Part

§763. Procedure upon failure to comply with the provisions of this Part

Whenever the governing authority of any parish or municipality or the authority in charge of any state prison, lockup, or camp shall fail to comply with the provisions of this part, the state health officer shall institute through the attorney general of the state, or through the district attorney of the district wherein the prison, lockup or camp is situated, proper legal proceedings to enjoin, restrain and prohibit the parish or municipal governing authority, or the authorities in charge of the state prison or camp from using the prison, lockup or camp for the purpose of confining prisoners until the provisions of this part have been complied with.

Amended by Acts 1974, No. 600, §1.



RS 15:764 - Parish jail overcrowding; state of emergency

§764. Parish jail overcrowding; state of emergency

A. If the prisoner population of a parish jail exceeds the rated design capacity of the parish jail for seven consecutive days, the sheriff of that parish shall certify that fact in writing, by first class mail or personal delivery, to each district, municipal and traffic court judge in the parish, to the district attorney and the chief of police of any municipality within the parish, and to the senior official of the parish governing authority. If this condition exists for seven consecutive days after notification of said officials, the sheriff shall declare a parish jail overcrowding state of emergency and shall notify such officials.

B. After the declaration of emergency is made in accordance with Subsection A of this Section, the sheriff may reduce overcrowding in the parish jail by any or all of the following means:

(1) The substitution of appearance tickets or summons for booking at the parish jail and the release or furlough of pre-trial arrestees, based on factors included in Code of Criminal Procedure Article 317 and on any other factors related to public safety or the likelihood of court appearance, however only persons charged with violations of municipal ordinances which are nonviolent offenses shall be eligible for such release.

(2) The furlough of individuals who have been convicted under municipal ordinance for nonviolent offenses who are within one year of release.

Acts 1988, No. 556, §1; Acts 1990, No. 397, §1.



RS 15:801 - Creation of multiparish prisons

PART III. MULTIPARISH DISTRICTS

§801. Creation of multiparish prisons

The governing authority of one or more parishes may create a multiparish prison whenever they shall, by joint resolution, deem it to be to the best interest of the parish or parishes involved.

Amended by Acts 1970, No. 461, §1.



RS 15:802 - Title of multiparish prison

§802. Title of multiparish prison

The multiparish prisons shall be known by the name of the parish in which the prison is domiciled, i.e., Ouachita Area Multiparish Prison.

Amended by Acts 1970, No. 461, §1.



RS 15:803 - Organization and powers

§803. Organization and powers

A. Every prison shall be a political corporation, with power to sue and be sued and shall be governed by a board of governors. The multiparish prison shall be domiciled at the parish seat in one of the parishes designated by the board of governors. It shall be sued at its domicile and service of all legal documents shall be made on the president or secretary of the board of governors.

B. Every multiparish prison may acquire title to property, real and personal, for public purposes by purchase or donation; may own, operate or maintain prison farms and other public works and may operate the farms or other public works in whole or in part with prison labor and persons sentenced to multiparish prisons by the courts.

Amended by Acts 1970, No. 461, §1.



RS 15:804 - Board of governors

§804. Board of governors

A. The board of governors shall be composed of each sheriff and one member of each of the governing authorities appointed by the governing authority of each parish within the multiparish prison area.

B. The president of the board of governors shall be the sheriff of the parish in which the prison is domiciled. The president of the board of governors shall be the administrator of the multiparish prison. The appointed member of the governing authority of the parish where the multiparish prison is domiciled shall be the secretary of the board and the parish treasurer shall be ex officio treasurer.

C. Repealed by Acts 2011, 1st Ex. Sess., No. 18, §2.

D. The members of the board of governors other than the sheriffs shall be paid the same mileage and per diem in going to or returning from any regular or special meeting as is now paid to the members of the governing authorities of the parishes within the multiparish prison area, but they shall not receive pay for more than twelve meetings during any one year.

Amended by Acts 1954, No. 521, §1; Acts 1970, No. 461, §1; Acts 1972, No. 631, §1; Acts 1980, No. 233, §1; Acts 1991, No. 122, §1; Acts 2001, No. 724, §1, eff. June 25, 2001; Acts 2011, 1st Ex. Sess., No. 18, §2.



RS 15:805 - Powers and duties of board of governors

§805. Powers and duties of board of governors

The board of governors:

(1) May inaugurate, conduct, and carry on farming vocational training programs, and other operations on behalf of the prison on property owned or leased by the prison for these purposes.

(2) Shall keep an accurate account of all revenues derived from the sale of the products of the labor of the prisoners. The accounts shall show the amount of money received from the sale of produce, the date of the sale, the name of the purchaser, and any other data which will enable the public to be in touch with its affairs.

(3) May acquire land by donation, purchase, or lease for multiparish prison farms. All purchases of real estate shall be ratified by a majority of the governing authorities of the parishes within the multiparish prison area on the basis of their assessed valuation. Whenever the purchase price is on terms of credit the land shall be the only security and the parishes involved shall not be liable for any part of the unpaid purchase price. The board of governors may remove any buildings or improvements on land acquired by them.

(4) May build, with the approval of the governing authorities of the parishes composing the multiparish prison area, jails or other places of imprisonment on the property of the multiparish prison whenever they deem it advisable. They may dedicate a sum not to exceed one-half of one mill on the dollar assessment per year for a period of not more than ten years out of the regular alimony for this purpose. Their dedication of the money may be evidenced by certificates of indebtedness, payable annually with interest payable semi-annually, not to exceed the market rate of percent per annum, redeemable on maturity out of any excess revenues that may develop. No building shall be constructed on land not fully paid for.

(5) May grant security for debts incurred in the acquisition of lands for the multiparish prison for making improvements on the lands, for purchasing machinery, tools, equipment, or other property for the establishment, maintenance, operation, and administration of the multiparish prison or for obtaining funds to pay and extinguish any debt or debts incurred in the acquisition of the lands or the improvement thereof, by granting mortgages upon the immovable property of the district, where title thereto is in the public, mortgages upon its movables, or crop pledges and pawns upon the crops of the prison farms.

The acts of security shall stipulate that in case of default in the payment of any debt, secured thereby or any part of a debt, the property securing the debt shall be subject to seizure and sale with benefit of appraisement, in the same manner as private property subject to encumbrance may be seized and sold, notwithstanding the title of the property securing the debt is vested in the public. No security shall be granted unless sanctioned by the governing authorities of the parishes composing the multiparish prison area by ordinance or resolution fixing the maximum of the debt to be secured. The board of governors, the governing authorities of the parishes within the multiparish prison area, or the multiparish prisons shall never be obligated beyond the value of the property offered as security.

(6) Shall fix the salary to be paid the secretary and treasurer of the board of governors and shall fix the amount of bond with legal surety which the treasurer shall give, conditioned on a faithful accounting for all money and property entrusted to his care.

(7) May permit use of prisoners on public works at the request of any public body within the multiparish prison area, but only with the approval and under the supervision of the committing district judge having jurisdiction over the prisoners. The judge shall have full authority to recall any prisoner at any time.

(8)(a) May sell, dispose of, or lease any land owned by the multiparish prison which for any reason can no longer be used, or which is unused, or is unnecessary or unsuitable in the operations of the said multiparish prison.

(b) The board of governors of said multiparish prisons may lease said land upon such terms and conditions as may be most advantageous to the prison, but said lease shall not exceed five years.

(c) Should any multiparish prison lands be offered for sale, the board of governors thereof shall cause to be published for thirty days in the official journal of the parish in which said land is located, an advertisement setting forth a description of the land to be sold, and the time, place and terms of the sale.

(d) The land so advertised shall be sold by the sheriff of the parish where the land is located. The sale shall be at the principal door of the courthouse, between the hours of 11:00 o'clock A.M. and 4:00 o'clock P.M., and shall be to the last and highest bidder, except that the board of governors of the multiparish prison shall have the right to reject any and all bids. Should a bid be accepted for the sale of said land, then and in that event said board of governors, under the authority of a proper resolution, shall make and deliver to the purchaser a valid deed conveying title thereto.

Amended by Acts 1954, No. 521, §1; Acts 1958, No. 449, §1; Acts 1970, No. 461, §1.



RS 15:806 - Budget and revenues

§806. Budget and revenues

A. The governing authorities of the parishes within the multiparish prison area shall appropriate, in proportion to the assessed valuation of the property of the parishes, an amount annually which, when added to the revenues of the multiparish prison will be sufficient to properly conduct the multiparish prison and to provide the necessary operational equipment. The first budget shall equal the amount expended for the keeping, feeding, and clothing of prisoners in each prison during the previous year and thereafter the annual budget shall be estimated on the basis of the budget of the preceding year.

B. The revenues derived from farming or other operations shall be applied to the operation of the multiparish prison. Any surplus revenues of the multiparish prison not needed for the succeeding calendar year may be paid into the general fund of the governing authorities of the parishes composing the multiparish prison area in proportion to the assessment of the parishes as shown by the last filed assessment roll of each.

Amended by Acts 1970, No. 461, §1.



RS 15:807 - Municipalities may send prisoners to multiparish prisons for confinement

§807. Municipalities may send prisoners to multiparish prisons for confinement

A. A municipality, whenever it so desires, may have prisoners convicted by the municipal courts of violations of municipal ordinances sentenced to work on or be confined at the multiparish prison upon agreement by the governing authority of the municipality and the governing authorities of the parish farm for the charges and expenses of keeping the prisoners.

B. The governing authority of a municipality may enter into a contract with the governing authorities of a multiparish prison to determine the costs to be paid by the municipality to the multiparish prison for the keeping of prisoners. The charges shall be determined by mutual agreement.

Amended by Acts 1970, No. 461, §1.



RS 15:808 - Prisoners confined in multiparish prisons

§808. Prisoners confined in multiparish prisons

All persons convicted of misdemeanors and felonies punishable with or without hard labor may be confined in the multiparish prisons, and in misdemeanor cases, may be ordered to participate in a court-approved workday release program as provided for in R.S. 15:708.

Added by Acts 1970, No. 461, §2; Acts 1986, No. 704, §2.



RS 15:809 - Preexisting facilities

§809. Preexisting facilities

The sheriff of a parish already the domicile of a prison facility may make the prison facilities under his jurisdiction available to one or more parishes on a per prisoner fee basis. The prison facilities shall in no way come under the requirement of this Part.

Added by Acts 1970, No. 461, §2.



RS 15:810 - Preexisting facilities operated by parish governing authorities

§810. Preexisting facilities operated by parish governing authorities

In any parish in which there is presently located a prison, correctional institute or any other type of prison facility which is operated by the governing authority of the parish, the governing authority may make the said prison facilities under its jurisdiction and operation available to one or more other parishes on a per prisoner fee basis.

When any such parish governing authority does exercise its option to make any such prison facility so available, then the said prison facility shall not in any way come under the requirements of this part but it will be a multiparish prison, particularly for the purpose of receiving and working persons sentenced to imprisonment in said multiparish prison and such sentencing is hereby authorized for all misdemeanors and all offenses which are not capital and which are not necessarily punishable at hard labor.

Added by Acts 1972, No. 237, §1.



RS 15:811 - Inmate contact with persons outside of parish or multiparish prison; temporary release or furlough

§811. Inmate contact with persons outside of parish or multiparish prison; temporary release or furlough

A. The sheriff of each parish prison and the administrator of each multiparish prison may authorize visits and correspondence under reasonable conditions, between an inmate and approved friends, relatives, and other persons. Notwithstanding any provision of law to the contrary, the sheriff or administrator may authorize the temporary release of an inmate only for serious illness or death of a member of the inmate's family or for an interview of the inmate by a prospective employer. For purposes of this Section an inmate is a person serving a sentence pursuant to a court judgment.

B. The sheriff or administrator may authorize a furlough to an inmate of a parish or multiparish prison. Such a furlough is intended as a rehabilitative tool to assist an inmate in maintaining family relationships during his incarceration.

C. An inmate sentenced to the Department of Public Safety and Corrections who is in the custody of the sheriff shall not be eligible for a furlough unless that inmate is in compliance with the Department of Public Safety and Corrections standards for such a furlough.

D. Failure to promptly report to destination or return from temporary release or furlough shall be considered an escape under the provisions of R.S. 14:110.

E. Except in cases of serious illness or death of a member of the inmate's family, or for an interview of the inmate by a prospective employer in which case the inmate may be released only in security escort with Department of Public Safety and Corrections authorized personnel, any inmate who has been convicted of first degree murder (R.S. 14:30), second degree murder (R.S. 14:30.1), aggravated or first degree rape (R.S. 14:42), attempted aggravated or first degree rape (R.S. 14:27 and 42), forcible or second degree rape (R.S. 14:42.1), aggravated kidnapping (R.S. 14:44), aggravated arson (R.S. 14:51), armed robbery (R.S. 14:64), attempted murder (R.S. 14:27 and 29), attempted armed robbery (R.S. 14:27 and 64), producing, manufacturing, distributing, or dispensing or possession with intent to produce, manufacture, distribute, or dispense a controlled dangerous substance classified in Schedule I or Schedule II of R.S. 40:964, and persons sentenced as habitual offenders under R.S. 15:529.1, shall be ineligible for temporary release or furloughs as provided for herein, except during the last six months of their terms.

Added by Acts 1978, No. 510, §2; Acts 1985, No. 786, §1; Acts 2015, No. 184, §2.



RS 15:821 - Louisiana Department of Corrections; created; transfer of functions; functions of department

PART III-A. LOUISIANA DEPARTMENT OF CORRECTIONS

§821. Louisiana Department of Corrections; created; transfer of functions; functions of department

In order to merge and consolidate into one department under authority of Section 32 of Article III of the Constitution of Louisiana, the executive and administrative offices, boards and commissions whose duties are of a similar nature or character there is hereby created and established the Louisiana Department of Corrections. The Louisiana Board of Institutions and the Department of Institutions are hereby merged and consolidated into the Louisiana Department of Corrections, and the functions of said board and department shall be transferred to the Louisiana Department of Corrections, hereinafter referred to as "the department". The functions of the department shall comprise administrative functions of the state now or hereafter authorized by law to be exercised in relation to the administration, management and operation of all state institutions for the care, custody and correction of persons sentenced for felonies or misdemeanors.

Added by Acts 1968, No. 192, §1.



RS 15:821.1 - Louisiana Department of Corrections; domicile

§821.1. Louisiana Department of Corrections; domicile

The domicile of the department of corrections and its divisions shall be the parish of East Baton Rouge, city of Baton Rouge, Louisiana.

Added by Acts 1974, No. 108, §1.



RS 15:822 - Repealed by Acts 1981, No. 873, 4, eff. Oct. 1, 1981

§822. Repealed by Acts 1981, No. 873, §4, eff. Oct. 1, 1981



RS 15:823 - §823. Repealed by Acts 2014, No. 5, §1.

§823. Repealed by Acts 2014, No. 5, §1.



RS 15:824 - Commitment of persons to the Department of Public Safety and Corrections

§824. Commitment of persons to the Department of Public Safety and Corrections

A. Notwithstanding any provision of law to the contrary, any individual subject to confinement in a state adult penal or correctional institution shall be committed to the Department of Public Safety and Corrections and not to any particular institution within the jurisdiction of the department. The secretary of the department may transfer an inmate from one such facility to another, insofar as the transfer is consistent with the commitment and in accordance with treatment, training, and security needs established by the department.

B.(1)(a) In the event any individual has been committed to the department for confinement which is or has been delayed or prevented after final sentence by court order restricting the department from institutionalizing the individual, or when the individual is not institutionalized in a state penal or corrections institution because of lack of facilities under the control of the department, or the department otherwise refused to accept the individual for confinement, which resulted or has resulted in the individual being confined in a parish jail or institution after final sentence, or when he is being held in the parish jail without bail, pending an appeal, or when he is a participant in a Blue Walters Substance Abuse Program by order of a court in lieu of revocation of probation or by the board or committee on parole in lieu of revocation of parole, the department shall pay to each parish sheriff, or to the governing authority of those parishes in which the governing authority operates the parish jail, for keeping and feeding the individual in the parish jail the sum of twenty-four dollars and thirty-nine cents per day. Such daily sum shall be paid from date of sentencing until the individual is confined in a penal or correctional institution under the supervision of the department.

(b) If the governor declares by executive order or proclamation pursuant to the provisions of the Louisiana Homeland Security and Emergency Assistance and Disaster Act (R.S. 29:721 et seq.) a disaster or emergency, the department is authorized to bring into their temporary, constructive custody inmates evacuated from those parishes affected by the emergency or disaster, whether the inmates are federal inmates or inmates who have been sentenced with or without hard labor, convicted of a traffic, municipal, or misdemeanor offenses, or are awaiting trial as a pretrial detainee. The department is authorized to pay the same amount as provided for in Subparagraph (B)(1)(a) of this Section per inmate per day housed by a parish prison on behalf of the Department of Public Safety and Corrections.

(c) In addition, the department shall reimburse the cost of extraordinary medical expenses incurred in emergency circumstances when the health of the inmate requires the use of the closest services available. The department shall not be liable to pay to a health care provider for health care services provided to a prisoner in an amount greater than the lesser of the actual amount billed by the health care provider, one hundred ten percent of the Medicare rate of compensation, or the health care provider's actual costs, unless the rate of compensation for such health care services is subject to a contractual agreement entered into between the department and the health care provider. The rate provided for herein shall be reevaluated by the legislature prior to a rate being established for Fiscal Year 2010-2011. The department shall require an inmate to file a claim for reimbursement with any available health or medical insurer in accordance with R.S. 15:831. The department, subject to appropriation by the legislature, shall also reimburse the cost of medical care incurred when the health of the inmate requires hospitalization and all of the following occur:

(i) The governor declares by executive order or proclamation pursuant to the provisions of the Louisiana Homeland Security and Emergency Assistance and Disaster Act (R.S. 29:721 et seq.) a disaster or emergency encompassing the parish prison.

(ii) The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College declares that the state hospital operated as part of the Louisiana State University Health Sciences Center, which typically provides the medical care to inmates in that parish, has been rendered inoperable and is unable to provide medical treatment to those inmates.

(d) Each sheriff shall file a monthly report with the department to be paid on a monthly basis and shall include with any request for reimbursement for extraordinary medical expenses an explanation of why state-provided services were not used.

(e)(i) For Fiscal Year 2014-2015, subject to the appropriation of funds for this purpose by the legislature, for any person committed to the department who is released on parole and who is subsequently arrested and housed in a parish jail while awaiting a parole revocation hearing, after fourteen days of being housed in the parish jail, the department shall reimburse the sheriff, or the governing authority of those parishes in which the governing authority operates the parish jail, at the rate of fifty percent of an amount equal to the rate provided for in the provisions of Subparagraph (a) of this Paragraph less the sum of any monies received from the parish governing authority for the purpose of housing such persons pursuant to the provisions of R.S. 13:5535(1), for each day that the person is housed in the parish jail from fourteen days after the time of arrest until the person either pleads guilty to the subsequent charge or until the committee on parole makes its determination regarding parole revocation, whichever occurs first.

(ii) For Fiscal Year 2015-2016, and thereafter, subject to the appropriation of funds for this purpose by the legislature, for any person committed to the department who is released on parole and who is subsequently arrested and housed in a parish jail while awaiting a parole revocation hearing, after fourteen days of being housed in the parish jail, the department shall reimburse the sheriff, or the governing authority of those parishes in which the governing authority operates the parish jail, at the rate provided for in the provisions of Subparagraph (a) of this Paragraph less the sum of any monies received from the parish governing authority for the purpose of housing such persons pursuant to the provisions of R.S. 13:5535(1), for each day that the person is housed in the parish jail from fourteen days after the time of arrest until the person either pleads guilty to the subsequent charge or until the committee on parole makes its determination regarding parole revocation, whichever occurs first.

(2) When the state makes payment in accordance with this Subsection, no additional compensation from the parish governing authority shall be paid to the sheriff for the care of those prisoners being held for the department.

(3) In any case in which a person has been committed to the department but is being confined in a parish jail or institution, the department shall accept into custody on a priority basis, as established by the Department of Public Safety and Corrections, any such individual who has been determined by the sheriff who has custody of the individual to be dangerous, an escape risk, or afflicted with a physical or mental disorder, upon the request of the sheriff.

(4) In the city of Shreveport, when the city jail holds prisoners for the sheriff of Caddo Parish, the increase in per diem provided for in Senate Bill No. 553* of the 1991 Regular Session shall be paid to the governing authority of the city of Shreveport.

(5) In the parish of Terrebonne, the monies received by the sheriff, pursuant to Paragraph (1) of this Subsection, may be used for the costs of a parish jail. Any contract, lease, sublease, obligation, agreement, or other instrument entered into by the sheriff of Terrebonne Parish shall be legal, valid, and binding upon the office and monies of the sheriff, including any subsequent holder of the office of the sheriff, even though the term of the contract, agreement, lease, sublease, obligation, or other instrument extends beyond the expiration of the term of the sheriff who enters into it.

C.(1) Notwithstanding any provision of law to the contrary, only individuals actually sentenced to death or confinement at hard labor shall be committed to the Department of Public Safety and Corrections.

(2) However, in exceptional circumstances, an individual housed in a local parish facility awaiting trial who has not yet been convicted or who has not been sentenced to the custody of the department may be housed in a facility under the control of the department if all of the following occur:

(a) The sheriff requests that the individual be housed in a facility under the control of the department.

(b) The secretary of the department certifies that the sheriff has insufficient facilities to house the individuals and that the transfer is necessary to prevent danger to the individuals, other inmates, or to the public, or to provide adequate physical or mental medical treatment to the individual.

(c) The sheriff has determined that the individuals should be housed by the department because the sheriff has insufficient facilities to house the individual and that the transfer is necessary to prevent danger to the individual, other inmates, or to the public, or to provide adequate physical or mental medical treatment to the individual.

(3) An individual housed pursuant to the provisions of Paragraph (2) of this Subsection shall be housed pursuant to specific criteria promulgated by the secretary.

(4) The sheriff or the governing authority of those parishes in which the governing authority operates the local parish facility shall reimburse the department at the rate of twenty-four dollars and thirty-nine cents per day for keeping and feeding the individual in a facility under the control of the department. In addition, the sheriff or the governing authority of those parishes in which the governing authority operates the local parish facility shall reimburse the department for the cost of extraordinary medical expenses as referenced in Subparagraph (B)(1)(c) of this Section incurred for the individual housed in a facility under the control of the department.

(5) The daily sum shall be paid from the date of transfer to the department facility until the individual is sentenced to confinement at hard labor or is acquitted or otherwise released from physical custody.

(6) Individuals housed in a facility under the control of the department at the request of the sheriff pursuant to this Section shall be housed separate and apart from offenders who have been sentenced to confinement at hard labor.

D. In the event the Department of Public Safety and Corrections cannot accept an individual because of lack of facilities under the control of the department, the department may, subject to legislative appropriation, enter into a contract with a law enforcement district, municipal, or parish governing authority to house additional prisoners. If the contract requires the district, municipal, or parish governing authority to acquire additional bedspace by purchase or construction of new facilities, or renovation or addition to existing facilities, the department shall pay the sum of seven dollars per day for each prisoner provided for by such contract. This payment shall be in addition to any other payment required under this Section and shall be paid for the duration of the period necessary to service the debt incurred by the district, municipal, or parish governing authority in acquiring such bedspace by purchase or construction of new facilities or renovation or addition to existing facilities. Such debt service period shall be specified in the contract between the department and the district, municipal, or parish governing authority. Any such debt must receive the prior approval of the State Bond Commission of Louisiana.

Added by Acts 1968, No. 192, §1. Amended by Acts 1976, No. 528, §1; Acts 1978, No. 568, §1, eff. July 12, 1978; Acts 1979, No. 135, §1; Acts 1980, No. 776, §1, eff. July 31, 1980; Acts 1983, 1st Ex. Sess., No. 54, §1; Acts 1985, No. 961, §1, eff. July 1, 1986; Acts 1988, No. 59, §1; Acts 1988, No. 780, §1; Acts 1990, No. 75, §1; Acts 1991, No. 175, §1; Acts 1991, No. 520, §1; Acts 1991 No. 988, §1, eff. July 1, 1991; Acts 1992, No. 5, §1; Acts 1992, No. 394, §1; Acts 1995, No. 978, §1; Acts 2001, No. 610, §1; Acts 2001, No. 929, §1; Acts 2005, 1st Ex. Sess., No. 62, §1, eff. Dec. 6, 2005; Acts 2006, No. 93, §1; Acts 2008, No. 638, §1, eff. July 1, 2008; Acts 2008, No. 730, §1; Acts 2012, No. 173, §2; Acts 2012, No. 714, §8; Acts 2014, No. 652, §1, eff. July 1, 2014.

*NOTE: In Paragraph (B)(4), Senate Bill No. 553 became Acts 1991, No. 988.



RS 15:824.1 - Deputy marshals, town of Jackson; Department of Corrections to provide funds

§824.1. Deputy marshals, town of Jackson; Department of Corrections to provide funds

The Department of Corrections, out of its appropriated funds, shall annually allocate fifteen thousand dollars to the governing authority of the town of Jackson, for use solely to provide funds for the employment of two additional deputy marshals to provide extra law enforcement in and around the town of Jackson made necessary by reason of the location of Dixon Correctional Institute.

Added by Acts 1978, No. 698, §1.



RS 15:824.2 - Programs to Reduce Recidivism Fund

§824.2. Programs to Reduce Recidivism Fund

A. The Programs to Reduce Recidivism Fund, hereinafter referred to as the "fund", is hereby created in the state treasury. Interest earned on the investment of monies in the fund shall be deposited in and credited to the fund. Unexpended and unencumbered monies in the fund at the close of each fiscal year shall remain in the fund. Monies in the fund shall be appropriated, administered, and used solely and exclusively for the purposes provided by this Section.

B. The fund shall be comprised of all monies appropriated, donated, or otherwise made available to provide funding for the purposes set forth in the provisions of this Section. Any funds realized from a reduction in the amount of time a person convicted of a crime of violence is required to serve prior to being eligible for parole consideration as provided for in R.S. 15:574.4(B) shall also be appropriated to the fund. All of such monies required to be deposited in the state treasury in accordance with Article VII, Section 9(A) of the Constitution of Louisiana shall be deposited in the fund after first meeting the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund.

C. Monies in the fund shall be appropriated and used for the following purposes:

(1) To defray the operational expenses of probation and parole and reentry initiatives.

(2) To assist in establishing and reimbursing the operational expenses of local corrections rehabilitative programs that do the following:

(a) Provide inmates housed in local facilities with fundamental resources in the areas of employment, life skills training, and job placement.

(b) Provide the inmates with access to as many support services as possible to appreciably increase the likelihood of successful reentry into society and to reduce recidivism.

D. The fund shall be administered by the Louisiana Commission on Law Enforcement and the Administration of Criminal Justice and the Department of Public Safety and Corrections, hereinafter referred to as "the administrators". Monies in the fund shall be distributed to probation and parole, reentry initiatives, and local prison facilities through a grant program established by the administrators. The administrators shall allocate funds as necessary for the purposes provided in Subsection C of this Section. The administrators shall promulgate such rules, regulations, and procedures as are necessary in administering the provisions of this Section.

Acts 2016, No. 509, §4.



RS 15:825 - Repealed by Acts 2014, No. 5, §1.

§825. Repealed by Acts 2014, No. 5, §1.



RS 15:825.1 - Appointment of ex-officio notaries at state correctional institutions; scope of powers

§825.1. Appointment of ex-officio notaries at state correctional institutions; scope of powers

A. The secretary of corrections may designate, at each unit under the jurisdiction of the department, employees of the department to serve as ex-officio notaries public. All acts performed by such ex-officio notaries public as authorized herein shall be performed without charge or other compensation.

B. Appointees under this provision may take acknowledgements, administer oaths, and perform any other duty which notaries public are authorized by law to perform, provided that the authority of appointees under this provision is limited to acts and instruments to which the department of corrections or the secretary of corrections is a party, and to the administration of oaths, affidavits, and other documents concerning any matter in which the department of corrections has an interest.

C. The secretary of corrections may suspend or terminate any appointment made pursuant to this Section at any time. Separation from the employ of the department of corrections shall automatically terminate any authority granted pursuant to this Section.

D. The department of corrections shall pay the costs of notarial seals and bonds, if required, for ex-officio notaries public appointed pursuant to this Section.

Added by Acts 1978, No. 522, §1, eff. July 12, 1978.



RS 15:825.2 - Special agents; appointment; carrying weapons

§825.2. Special agents; appointment; carrying weapons

A. The secretary of the Louisiana Department of Public Safety and Corrections shall be authorized at his discretion to appoint special agents. These agents shall be appointed from permanent status employees or full-time employees who have attained the rank of sergeant or Probation and Parole Officer 1, and may carry weapons exposed or concealed while in the performance of their duties in the same manner as law enforcement officers.

B. The secretary shall formulate and adopt appropriate rules and regulations governing the qualifications and duties of special agents.

Added by Acts 1978, No. 176, §1; Acts 2010, No. 344, §1.



RS 15:825.3 - Criminal history review

§825.3. Criminal history review

No operator, staff person, or employee of a juvenile detention, correction, or treatment facility shall be hired by the department until such person has submitted his fingerprints to the Louisiana Bureau of Criminal Identification and Information so that it may be determined whether or not such person has been convicted of or has pled nolo contendere to a crime listed in R.S. 15:587.1(C). If it is determined that such person has such a conviction or has entered a plea of nolo contendere to a crime listed in R.S. 15:587.1(C), that person shall not be hired.

Acts 1986, No. 760, §1, eff. Jan. 1, 1987; Acts 1989, No. 14, §1.



RS 15:826 - Services performed by department

§826. Services performed by department

A. The department shall furnish a staff for the committee on parole, and if such personnel are available, upon the request of any court of this state having criminal jurisdiction shall furnish probation and parole services for such court.

B. Upon the request of the appropriate parochial or municipal authority, the department shall perform the following services:

(1) It shall provide consultation services with respect to the design, construction, programs and administration of detention and correctional facilities for adults operated by parishes and municipalities;

(2) It shall make studies and surveys of the programs and administration of such detention and correctional facilities;

(3) It shall administer programs of grants-in-aid for construction and operation of approved local facilities; and

(4) It shall provide courses of training for the personnel of such detention and correctional facilities, shall inspect said facilities, and shall make recommendations to the respective authority to achieve compliance with standards established for such facilities.

Added by Acts 1968, No. 192, §1; Acts 2012, No. 714, §8.



RS 15:827 - Duties of Department of Public Safety and Corrections

§827. Duties of Department of Public Safety and Corrections

A. In addition to other duties imposed upon the department it shall be the duty of the department to:

(1) Establish programs of research, statistics, and planning, which shall include but not be limited to studies of the efficacy and performance of the policies, plans, and procedures of the department and studies of the treatment of offenders, and to provide information about other programs of the department.

(2) Make an annual report to the governor with respect to the work of the department, which shall include but not be limited to statistical and other data, accounts of research work performed by the department, the results of inspections of local detention and correctional facilities and statistical and other data on persons detained in such facilities, and any recommendations for legislation affecting the department.

(3) Establish a diagnostic and treatment center, which may consist of one or more branches, which shall undertake medical, educational, psychiatric, and social studies of persons committed to facilities under the jurisdiction of the department and to provide for the training of such psychiatrists, neurologists, special educators, psychologists, nurses, technicians, social workers, occupational therapists, physicians, and other professional trainees whose services shall be utilized in the operation of said center.

(4) Establish rules and regulations for the detection of controlled dangerous substances upon the person or in the blood stream of inmates returning from any labor detail, pass, furlough, or emergency leave which required the inmate to leave the grounds of a correctional institution under the jurisdiction of the department. The methods which may be employed for the detection of controlled dangerous substances may include but are not limited to the use of a police dog trained to detect controlled dangerous substances and analysis of the inmate's breath or urine.

(5) Establish a comprehensive program of released offender transition services for offenders who are about to be, or have recently been, released from the custody of the department. The program provided for by the provisions of this Paragraph shall not be construed to apply to parish or local jails. The program established shall be designed to provide efficient and effective aid to such offenders in making the transition from incarceration to free and law-abiding members of society and in completing probation or parole following their release. The program to be established shall specifically include but not be limited to the following:

(a) Job information services.

(b) Referral to available government mental health and medical assistance agencies and programs.

(c) Referral to available educational, vocational, job training, and counseling centers.

(d) Such other services as the department recommends and deems consistent with the goals described in this Subsection.

(6)(a) Establish a comprehensive program for offenders who are in the custody of the department in a state correctional facility to prepare for and take the General Education Development (GED) test. The program shall be designed to provide efficient and effective assistance to those offenders who have not graduated from high school or previously passed the GED test and who possess the educational ability and intellectual capacity to complete the courses necessary to successfully complete the program and pass the GED test.

(b) For purposes of this Paragraph, "state correctional facility" means a correctional facility owned and operated by the state of Louisiana or the Louisiana Correctional Facilities Corporation housing prisoners committed to the custody of the Department of Public Safety and Corrections.

B. No convicted felon whether in the custody of the Department of Public Safety and Corrections or in the physical custody of a parish sheriff shall be assigned to be housed or remain housed for any portion of his sentence at the correctional institution at Work Training Facility South. No person charged with the commission of a felony who is incarcerated pending trial shall be housed or remain housed pending trial at the Work Training Facility South.

Added by Acts 1968, No. 192, §1; Acts 1994, 3rd Ex. Sess., No. 112, §1; Acts 1995, No. 320, §1, eff. June 16, 1995; Acts 1995, No. 914, §1, eff. June 28, 1995; Acts 1999, No. 540, §1; Acts 2009, No. 266, §1; Acts 2010, No. 832, §1.



RS 15:827.1 - Reentry preparation program; establishment

§827.1. Reentry preparation program; establishment

A. It is the intent of the legislature to provide persons released from incarceration with the Department of Public Safety and Corrections with certain fundamental resources in the areas of employment, life skills training, and job placement and with access to as many support services as possible in order to appreciably increase the likelihood of successful reentry into free society and to reduce recidivism.

B. In compliance with the requirements of R.S. 15:827(A)(5), the department shall identify a transition specialist at each of the state correctional facilities who shall not necessarily be a corrections officer and whose duties shall include but not be limited to:

(1) Coordination of the delivery of transition assistance programs services at the institution.

(2) Assistance in the development of each offender's post-release plan.

(3) Development of job placement information.

(4) Development of a written medical discharge plan and referral to an appropriate parish health unit for an offender prior to his release.

(5) Placement in a work release program, if requested by any eligible offender. When an offender who is nearing his date of release requests placement in a work release program, the transition specialist shall inform the offender of program availability and assess the offender's needs and suitability for work release participation. If an offender is approved for placement, the specialist shall assist the offender and coordinate the release of the offender with the selected program.

(6) Furnishing a photo identification card to an offender prior to his release.

C.(1) Eligible offenders shall receive a mandatory one hundred hour standardized pre-release orientation program which shall be completed prior to release.

(2) The program instruction shall include but not be limited to:

(a)(i) Employment soft skills, including but not limited to job seeking skills, interview skills, and appropriate workplace interaction skills.

(ii) Job placement assistance to an offender by providing job referrals or job placement.

(b) Money management skills.

(c) Values clarification and goal setting and achieving.

(d) Problem solving and decisionmaking.

(e) Personal development and planning, including but not limited to social situations and emotional control, sexual responsibility, parenting skills, domestic violence and family issues, and drug treatment and counseling where appropriate.

(f) Counseling on individual community reentry concerns.

(g) Information on and availability of reentry support organizations including faith-based organizations.

(h) Anger management.

(i) Victim awareness and restitution.

D.(1) The department may utilize volunteers, including faith-based service groups, for the provisions of any or all of the reentry preparation program.

(2) The department shall investigate the possibility of providing the transitional program through distance learning programs as a cost-effective method of program delivery to reach a larger audience at a reduced expense.

E.(1) The department shall offer an entrepreneurial educational curriculum to eligible offenders selected by the department to facilitate successful reentry into society. The entrepreneurial educational curriculum shall include but not be limited to the following:

(a) Basic business concepts.

(b) Marketing and advertising.

(c) Product development.

(d) Negotiation and pricing.

(e) Development of business plans for their own individual businesses.

(2) The department may enter into cooperative endeavors or contracts with the Louisiana Workforce Commission, the Louisiana Department of Education, and the Louisiana community and technical colleges, educational institutions, training facilities, and service providers to provide entrepreneurial educational opportunities for eligible offenders.

(3) An offender convicted of any of the following offenses shall not be eligible for participation in the program:

(a) A sex offense as defined in R.S. 15:541(24).

(b) Repealed by Acts 2016, No. 509, §5.

(c) A habitual offender in accordance with R.S. 15:529.1.

(4) An offender who is eligible for participation in the entrepreneurial skills curriculum may be selected for participation based upon the following criteria:

(a) The skills, interests, and abilities of the offender.

(b) The availability of training facilities, instructors, and the number of offenders enrolled in the program.

(c) The staff at the adult reception and diagnostic centers, after a thorough evaluation, determine that the offender is suitable and appropriate for participation in the program.

(d) The secretary, or his designee, determines that the offender meets the guidelines and criteria established by rule for participation in the program.

(e) The secretary, or his designee, after an evaluation, determines that the offender is particularly likely to respond affirmatively to participation in the program.

(f) The offender meets other conditions of participation or rules or regulations adopted by the department.

(g) The offender voluntarily enrolls in the program after having been advised by the department of the rules and regulations governing participation in the program.

F. The department shall adopt and promulgate rules and guidelines as it deems necessary for the administration and implementation of the reentry preparation program.

Acts 2003, No. 822, §1; Acts 2009, No. 185, §1; Acts 2016, No. 509, §5.



RS 15:828 - Classification and treatment programs; qualified sex offender programs; reports; earned credits

§828. Classification and treatment programs; qualified sex offender programs; reports; earned credits

A.(1) Persons committed to and in the physical custody of the department shall be treated in a humane manner, and the department shall direct efforts toward the rehabilitation of such persons in order to effect their return to the community as promptly as practicable. In order to accomplish this purpose, the secretary of the Department of Public Safety and Corrections shall establish programs of classification and diagnosis, education, casework, counseling and psychotherapy, vocational training and guidance, work, library and religious services, and such other rehabilitation programs as are consistent with available resources, physical custody, and appropriate classification criteria. Such programs shall include but not be limited to the prison rehabilitation pilot program as set forth in R.S. 15:828.1. Additionally, he shall institute procedures to provide for the study and classification of all inmates of penal or correctional institutions under the jurisdiction of the department.

(2)(a) In cases where the offender has been convicted of a violation of a sex offense as defined in R.S. 15:541 and, in accordance with the penalty provisions of the particular statute, has been sentenced to hard labor in the custody of the Department of Public Safety and Corrections and is housed in a state correctional facility, the department, subject to the availability of resources and appropriate individual classification criteria, should provide counseling and therapy by institutional mental health staff in a sex offender program until successfully completed or until expiration of sentence, release on parole in accordance with and when permitted by R.S. 15:574.4, or other release in accordance with law, whichever comes first.

(b) For purposes of this Paragraph, a "sex offender program" means one which includes either or both group and individual therapy and may include arousal reconditioning. Group therapy should be conducted by two therapists, one male and one female, and, subject to availability of staff, at least one of whom should be licensed as a psychologist, board-certified as a psychiatrist, or a clinical social worker.

(c) The social worker, psychologist, or psychiatrist shall provide the committee on parole with progress reports and information in accordance with R.S. 15:574.4(C)(2).

B. The secretary shall adopt rules and regulations for local jail facilities and state correctional institutions to encourage voluntary participation by inmates in certified treatment and rehabilitation programs, including but not limited to basic education, job skills training, values development and faith-based initiatives, therapeutic programs, and treatment programs. When funds are provided, such educational programs shall be available at each penal or correctional institution under the jurisdiction of the department. The rules and regulations may include provisions for furloughs or the awarding of earned credits toward the reduction of the projected good time parole supervision date. Offenders may be awarded up to ninety days toward the reduction of the projected good time parole supervision date for satisfactory participation in each approved program pursuant to the provisions of this Subsection, but no offender shall receive more than three hundred sixty days total earned credits toward the reduction of the projected good time parole supervision date for program participation.

C. Notwithstanding any other provision of law to the contrary, any offender in the custody of the Department of Public Safety and Corrections who has been sentenced as an habitual offender pursuant to the provisions of R.S. 15:529.1 may earn additional good time for participation in certified treatment and rehabilitation programs as provided for in Subsection B of this Section, unless the offender was convicted of a sex offense as defined by R.S. 15:541 or a crime of violence as defined by R.S.14:2(B).

Added by Acts 1968, No. 192, §1. Acts 1989, No. 336, §1; Acts 1991, No. 51, §1; Acts 1991, No. 766, §1; Acts 1992, No. 723, §1; Acts 1993, No. 484, §1, eff. June 10, 1993; Acts 1993, No. 671, §1; Acts 1993, No. 872, §1; Acts 1994, 3rd Ex. Sess., No. 110, §1; Acts 1994, 3rd Ex. Sess., No. 138, §1; Acts 2001, No. 1206, §1; Acts 2006, No. 61, §1; Acts 2009, No. 266, §1; Acts 2011, No. 186, §3; Acts 2012, No. 181, §1; Acts 2012, No. 714, §8; Acts 2013, No. 183, §1.



RS 15:828.1 - Prison rehabilitation pilot program; establishment; participating correctional institutions; content; administration; implementation; reporting

§828.1. Prison rehabilitation pilot program; establishment; participating correctional institutions; content; administration; implementation; reporting

A. The "Prison Rehabilitation Pilot Program" is hereby created and established within the Department of Public Safety and Corrections.

B. Any state correctional institution may participate in the program.

C. The program shall consist of the following subprograms:

(1) An educational station, which shall utilize an educational system which first determines the most effective particular learning style of each inmate and then teaches each inmate using that particular learning style.

(2) A vocational station, which shall utilize a computer-based instruction program teaching basic academic skills in a job-related context.

(3) An after-care treatment program, which shall consist of the following:

(a) An in-prison case manager who shall prepare inmates for upcoming release.

(b) A community resource specialist who shall supervise and monitor former inmates for the first twelve months following release from the correctional institution.

(c) Participation in the post-release supervision segment of the after-care treatment program shall be voluntary for those former inmates who are released following fulfillment of their sentences or following an executive pardon. Participation shall be mandatory, as a condition of parole, for those former inmates who are released on parole.

(4) Participation shall be mandatory for those inmates who participate in the good time program.

D. The department shall adopt and promulgate rules and guidelines as it deems necessary for the administration and implementation of this program.

E. The program shall be introduced into the selected institutions on January 1, 1995.

F. Each in-prison case manager and community resource specialist shall present a comprehensive report on the progress of inmates and former inmates under their respective jurisdictions to the secretary within twenty-two months following initial implementation of the program. The secretary shall submit a report on the overall success of the program to the governor, the president of the Senate, and the speaker of the House of Representatives within twenty-four months following initial implementation of the program. This report shall include a recommendation that the program be continued, expanded, or terminated.

G. The provisions of this Section shall be implemented only to the extent that funds are appropriated for this purpose and to the extent that is consistent with available resources, physical custody, and appropriate classification criteria.

Acts 1994, 3rd Ex. Sess., No. 138, §1.



RS 15:828.2 - Faith-based programs for inmates; development; monitoring

§828.2. Faith-based programs for inmates; development; monitoring

The legislature finds and declares that faith-based programs offered in state and private correctional institutions and facilities have the potential to facilitate inmate institutional adjustment, to help inmates assume personal responsibility, and to reduce recidivism. It is the intent of the legislature that the Department of Public Safety and Corrections and private vendors operating private correctional facilities work toward ensuring the availability and development of such programs at the correctional institutions and facilities of this state and shall continuously:

(1) Measure recidivism rates for all inmates participating in faith-based or religious programs.

(2) Work toward increasing the number of volunteers ministering to inmates from various faith-based institutions in the state.

(3) Develop community linkages with churches, synagogues, mosques, and other faith-based institutions to assist in the release of participants back into the community.

Acts 1999, No. 873, §1.



RS 15:828.3 - Pilot program; substance abuse counseling

§828.3. Pilot program; substance abuse counseling

A. The "Prison Substance Abuse and Rehabilitation Pilot Program" is hereby created and established within the Department of Public Safety and Corrections.

B. Not later than March 1, 2008, the Department of Public Safety and Corrections shall implement a pilot program requiring that every eligible defendant receive substance abuse counseling.

C. For the purposes of this Section, "eligible defendant" means a person convicted of a violation of the Uniform Controlled Dangerous Substances Law who is in the custody of the Department of Public Safety and Corrections and designated by the Department of Public Safety and Corrections for participation in the pilot program authorized by the provisions of this Section.

D. The department in conjunction with the Louisiana Department of Health, office of behavioral health, shall adopt and promulgate rules and guidelines as it deems necessary for the administration and implementation of this program.

E.(1) Each in-prison case manager or substance abuse counselor shall present a comprehensive report on the progress of inmates and former inmates under their respective jurisdictions to the secretary within twenty-two months following initial implementation of the program. The secretary shall submit a report on the overall success of the program as provided for in this Subsection. This report shall include a recommendation that the program be continued, expanded, or terminated.

(2) The pilot program undertaken pursuant to this Section shall be evaluated with regard to security, beneficial and detrimental effects on the prisoner, projected probable effects on deterrence, cost, labor intensiveness, and other relevant measures of effectiveness. Such evaluation shall provide the required information on a project basis as well as in comparison with traditional imprisonment.

(3) A report of the evaluation of the program shall be presented to the Joint Legislative Committee on the Budget, the Senate Committee on the Judiciary, Section C, and the House Committee on Administration of Criminal Justice.

F. The provisions of this Section shall be implemented only to the extent that funds are appropriated for this purpose and to the extent that is consistent with available resources, physical custody, and appropriate classification criteria.

G. The secretary of the Department of Public Safety and Corrections shall select the location and number of persons in the custody of the department to participate in the pilot program provided for by this Section.

Acts 2007, No. 237, §1; Acts 2009, No. 384, §5, eff. July 1, 2010.



RS 15:829 - Discipline of inmates

§829. Discipline of inmates

A. The secretary of the Department of Public Safety and Corrections shall prescribe rules and regulations for the maintenance of good order and discipline for inmates sentenced to the legal custody of the department whether housed in local or state facilities, which rules and regulations shall include procedures for dealing with violations thereof. A copy of such rules and regulations shall be furnished each inmate. Corporal punishment is prohibited.

B. In state facilities the secretary shall maintain a record of charges of infractions of the rules and regulations by inmates, any punishments imposed therefor, and of any medical examinations of inmates.

Added by Acts 1968, No. 192, §1; Acts 2006, No. 60, §1.



RS 15:830 - Treatment of inmates with mental illness or intellectual disability

§830. Treatment of inmates with mental illness or intellectual disability

A. The department may establish resources and programs for the treatment of inmates with a mental illness or an intellectual disability, either in a separate facility or as part of other institutions or facilities of the department.

B. On the recommendation of appropriate medical personnel and with the consent of the Louisiana Department of Health or other appropriate department, the secretary of the Department of Public Safety and Corrections may transfer an inmate for observation and diagnosis to the Louisiana Department of Health or other appropriate department or institution for a period not to exceed the length of his sentence. If the inmate is found to be subject to civil commitment for psychosis or other mental illness or intellectual disability, the secretary of the Department of Public Safety and Corrections shall initiate legal proceedings for such commitment. If the inmate is not represented by counsel at such legal proceedings, the court shall appoint an attorney to represent him. Reasonable attorney fees shall be fixed by the judge and shall be paid by the state. While the inmate is in such other institution his sentence shall continue to run.

C. When, in the judgment of the administrator of the institution to which an inmate has been transferred, he has recovered from the condition which occasioned the transfer, he shall be returned to the department, unless his sentence has expired.

Added by Acts 1968, No. 192, §1. Amended by Acts 1980, No. 609, §1, eff. July 23, 1980; Acts 2014, No. 811, §7, eff. June 23, 2014.



RS 15:830.1 - Refusal of treatment by inmates with mental illness or intellectual disability

§830.1. Refusal of treatment by inmates with mental illness or intellectual disability

A. Whenever an inmate with a mental illness or an intellectual disability refuses treatment and any staff physician, staff psychiatrist, or consulting psychiatrist of the institution certifies that the treatment is necessary to prevent harm or injury to the inmate or to others, such treatment will be permitted for a period not to exceed fifteen days. If treatment for a longer period is deemed necessary, a petition shall be filed in a court of competent jurisdiction setting forth the reasons for the treatment. Treatment shall continue while the hearing is pending. After a hearing at which the inmate with a mental illness or intellectual disability is represented by counsel, the court shall determine whether the inmate is competent and, if not, he shall order that appropriate treatment be provided. If the inmate does not have counsel, the court shall appoint an attorney to represent him. Reasonable attorney fees shall be fixed by the judge and paid by the state.

B. Treatment shall be administered at a treatment facility as designated by law, or at a facility under the control or supervision of the Department of Public Safety and Corrections that has been designated by the Louisiana Department of Health and the Department of Public Safety and Corrections as a treatment facility.

C. Commitments pursuant to this Section shall be in accord with all procedures required by law in the case of judicial commitment. Nothing herein shall be construed to preclude any person in the custody of the Department of Public Safety and Corrections from any commitment or admission as may be otherwise provided by law.

Added by Acts 1978, No. 762, §1. Amended by Acts 1980, No. 609, §1, eff. July 23, 1980; Acts 1987, No. 96, §1; Acts 2014, No. 811, §7, eff. June 23, 2014.



RS 15:830.2 - Security for mental health patients

§830.2. Security for mental health patients

The department may contract with the Louisiana Department of Health to provide security personnel for mental health patients who are confined to forensic units or other facilities to which such patients may be temporarily referred for medical treatment under the jurisdiction of the Louisiana Department of Health whenever it is deemed necessary by the Louisiana Department of Health to establish forensic facilities in New Orleans, Baton Rouge, Shreveport, and Alexandria.

Added by Acts 1980, No. 687, §1.



RS 15:831 - Medical care of inmates; testing

§831. Medical care of inmates; testing

A. The secretary of the Department of Public Safety and Corrections shall establish and shall prescribe standards for health, medical, and dental services for each institution, including preventive, diagnostic, and therapeutic measures on both an outpatient and a hospital basis, for all types of patients. An inmate may be taken to a medical facility outside the institution when deemed necessary by the director. However, in situations which are not life-threatening, the medical facility selected to treat the inmate shall be a part of the state's charity hospital system. In emergency situations where treatment by a state charity hospital is not available or feasible, the inmate may receive emergency treatment at the nearest private medical facility. As soon as practicable, the inmate should be transferred to a facility operated by the state's charity hospital system. Notwithstanding any law to the contrary, all payments to private hospitals or health care providers shall be governed by R.S. 15:824(B)(1)(c). No monies appropriated to the department from the state general fund or from dedicated funds shall be used for medical costs associated with organ transplants for inmates or for the purposes of providing cosmetic medical treatment of inmates, unless the condition necessitating such treatment or organ transplant arises or results from an accident or situation which was the fault of the department or resulted from an action or lack of action on the part of the department. However, nothing in this Section shall prohibit an inmate from donating his vital organs for transplant purposes.

B.(1) Notwithstanding any other law to the contrary, the secretary shall promulgate rules and regulations regarding reimbursement by a state inmate for medical expenses incurred by the department or sheriff for the inmate's treatment, including a requirement that the inmate file a claim with his private medical or health care insurer or any public medical assistance program, under which he is covered and from which the inmate may make a claim for payment or reimbursement of the cost of any such medical treatment.

(2) In addition, the secretary shall adopt rules requiring that copayments be made by inmates upon receiving medical or dental treatment, which may include a sliding scale based on the inmates' ability to pay. These rules and regulations shall include but not be limited to guidelines for payments for inmate visits to doctors, hospitals, psychiatrists, and dentists, and for receipt of prescription or nonprescription drugs. The secretary shall also establish written guidelines for collection of copayments from an inmate's drawing account or savings account pursuant to R.S. 15:874. The provisions of this Paragraph shall apply to medical or dental treatment received at a public hospital operated by the Louisiana State University Health Sciences Center.

C. The secretary may order that an inmate be tested for a contagious disease if the inmate has been in an altercation and there is reason to believe that an exchange of bodily fluids between the inmate and another person has taken place. In addition, the secretary may authorize the testing of a staff member for contagious diseases at state expense when such testing is in the best interest of the department, including consideration of its staff and inmate populations.

D. For purposes of this Section "inmate" shall mean an individual who has been committed to the department for confinement after final sentence. For purposes of the prohibition against the use of state general or dedicated funds for organ transplants, "inmate" shall mean an individual who has been committed to the department for confinement for the crime of first or second degree murder, or the crime of aggravated or first degree rape and has exhausted all state and federal appellate and post conviction and relief remedies.

Added by Acts 1968, No. 192, §1. Acts 1989, No. 430, §1; Acts 1990, No. 75, §1; Acts 1993, No. 686, §1; Acts 1993, No. 875, §1; Acts 1997, No. 626, §1; Acts 1999, No. 1057, §1; Acts 2003, No. 1161, §1; Acts 2008, No. 730, §1; Acts 2015, No. 184, §2.



RS 15:832 - Work by inmates; allowance

§832. Work by inmates; allowance

A. The department shall provide employment opportunities and vocational training for all inmates, regardless of gender, consistent with available resources, physical custody, and appropriate classification criteria. Insofar as is possible, the equipment used in such programs, the conditions of employment, the management practices, and the general operating procedures thereof shall approximate those of private industry. The provisions of Part IX of Chapter 2 of Title 51 of the Louisiana Revised Statutes of 1950 with respect to prison-made goods shall be applicable to goods made, manufactured, or produced by the inmates of all institutions and facilities, under the jurisdiction of the department.

B. Inmates may be compensated, within the limits in grades fixed by the secretary of the department, for work performed, including institutional maintenance and attendance at training programs. The inmate shall contribute to the support of his dependents who may be receiving public assistance during the period of commitment if funds available to him are adequate for such purpose.

C. The department may enter into contractual agreements for the use of inmate labor by any department, board, commission, or agency of this state responsible for the conservation of natural resources or the construction and maintenance of public works, subject to the following restrictions:

(1) No such contract shall be entered into with respect to the construction or maintenance of roads or highways, except as otherwise provided by law.

(2) No inmate shall be assigned to maintenance work at public facilities outside the department in accordance with this Section when such work requires housing the inmate in a parish prison or other local housing facility and the inmate has been convicted of first or second degree murder, attempted first or second degree murder, aggravated or first degree rape, attempted aggravated or first degree rape, forcible or second degree rape, aggravated kidnapping, aggravated arson, armed robbery, attempted armed robbery, or the inmate has been sentenced as an habitual offender under R.S. 15:529.1, except during the last six months of his term.

D. When inmates are assigned to maintenance work at public facilities outside the department, the contracting authority shall agree:

(1) To accept the physical custody of the inmate.

(2) To physically house the inmate in the parish jail or prison at all times and to allow the inmate to leave the parish jail or prison, or other housing facility, only to perform work to which he has been assigned.

(3) To notify the department prior to granting the inmate any pass, furlough, or emergency leave, said notification to include the reasons for the release and the duration thereof.

(4) To permit the inmate to engage only in work designed to conserve natural resources, maintain or improve public property or to assist with the daily functioning of the jail, prison, or courthouse and to prohibit the inmate from engaging in any work for a private individual or business entity whether said inmate is paid or not.

(5) To refer to the department for processing and approval in accordance with department regulations for the inmate to be transferred to a work release type program.

(6) To notify the department promptly of any escape, new offense, or conviction involving the inmate, or of any unusual occurrence involving the inmate.

(7) To maintain custody of the inmate until he is ordered released from custody or returned by the department; and to provide transportation of the inmate to and from any state correctional institution as may be required.

E. The department shall agree to compute the inmate's sentence and notify the sheriff when the inmate becomes eligible for parole or final discharge.

F. In addition, the department shall be responsible for monitoring such maintenance programs to assure that the above conditions are fulfilled. Should the contracting authority fail to abide by any condition of the agreement, the department shall have the right to terminate the agreement and all similar agreements between the department and the contracting authority.

G. Further, the department shall not assign an inmate on maintenance to the custody of any sheriff except the sheriff of the parish where the inmate is domiciled or sentenced, unless specifically authorized by the secretary.

H. The department shall reimburse the sheriff, for keeping and feeding any inmate assigned to his custody, in accordance with the amount set by R.S. 15:824(B).

The provisions of this Section shall not be construed to limit the applicability of R.S. 38:2212 to any work undertaken pursuant to this Section.

Added by Acts 1968, No. 192, §1. Amended by Acts 1978, No. 303, §1; Acts 1978, No. 510, §1; Acts 1978, No. 770, §1; Acts 1983, 1st Ex. Sess., No. 53, §1; Acts 1985, No. 786, §1; Acts 1993, No. 872, §1; Acts 1997, No. 640, §1, eff. July 3, 1997; Acts 2006, No. 87, §1; Acts 2015, No. 184, §2.



RS 15:832.1 - Work by inmates; construction, renovation, custodial, maintenance, or repairs; exemptions

§832.1. Work by inmates; construction, renovation, custodial, maintenance, or repairs; exemptions

A.(1) Notwithstanding any other provision of law to the contrary, the governor, upon determining that it is appropriate and in furtherance of the rehabilitation and training of inmates, may, by executive order, authorize the use of inmates of a penal or correctional facility owned by the state of Louisiana for necessary labor in connection with a particular capital construction project on the grounds of the facility, when the estimated cost of the project or work, exclusive of labor costs, does not exceed two hundred thousand dollars for any new construction, or when the project involves renovation, maintenance, repair, or remodeling work on the grounds of the facility. Additionally the governor may authorize by executive order the use of inmates to perform custodial services on state grounds and buildings. For purposes of this Section, "penal or correctional facility" shall mean any location at which inmates are housed on a permanent basis.

(2) In calculating the estimated cost of the project or work, as provided in Paragraph (1) of this Subsection, monies or materials donated to the facility or for the project shall not be included in such cost.

(3) Construction projects undertaken by the Department of Public Safety and Corrections through the office of prison enterprises to house revenue-generating inmate labor programs located on prison grounds and funded through self-generated funds, which have a total construction cost of five hundred thousand dollars or less, shall be exempt from the monetary limits required by the provisions of this Subsection.

B. Any requirement of law regarding the procurement of labor services in connection with public works projects or custodial services shall not apply to a project or work utilizing inmate laborers under the provisions of this Section. Nothing herein shall be construed to provide an exemption from any other requirement of law applicable to and regarding the purchase of or rental of materials, supplies, or equipment, or to the procurement of architectural or engineering services in connection with such projects or works except that the Department of Public Safety and Corrections may utilize, on such projects or work, the services of architects and engineers who are employees of the department, when the use of architects or engineers is otherwise required by law.

C. The provisions of this Section shall not affect any contract involving maintenance work performed by persons who are mentally or physically impaired. As far as practicable, the state shall utilize the services of persons mentally or physically impaired in any contract for maintenance of a public facility.

Acts 1988, No. 933, §1, eff. July 26, 1988; Acts 1997, No. 1208, §1, eff. July 15, 1997; Acts 1999, No. 824, §1; Acts 2001, No. 1128, §1.



RS 15:833 - Inmate contact with persons outside institution; temporary release

§833. Inmate contact with persons outside institution; temporary release

A.(1) The secretary of the Department of Public Safety and Corrections may authorize visits and correspondence under reasonable conditions between inmates and approved friends, relatives, and other persons.

(2) The secretary shall establish and promulgate rules, regulations, and procedures regarding the review and inspection of all incoming and outgoing death row inmate correspondence in order to effectuate the purposes of Chapter 21-C of Title 46 of the Louisiana Revised Statutes of 1950, and to determine whether any contractual arrangements governed by those provisions are in effect or being contemplated by an inmate or any other person.

B.(1) The secretary may also, as herein provided, authorize furloughs to deserving inmates of any adult correctional institution. This type of furlough is intended to serve as a rehabilitation tool to assist the inmate in maintaining family relationships during the period of his incarceration. A furlough, as provided herein, is not to be considered a reprieve and therefore will not extend the inmate's sentence.

(2) Prior to being recommended for furlough, the inmate shall submit a furlough plan to his supervising authority, stating the purpose of the furlough, the destination and with whom he plans to stay, and otherwise comply with such rules and regulations as may be established by the secretary of corrections and adopted pursuant to the procedure as set forth in R.S. 49:953 et seq. No furloughs shall be granted until the plan has been approved by the secretary. A responsible member of the inmate's family or other previously approved person must sign a responsibility agreement and provide transportation for the inmate.

(3) No inmate serving a sentence for conviction of first degree murder (R.S. 14:30), second degree murder (R.S. 14:30.1), attempted murder (R.S. 14:27 and 29), aggravated or first degree rape (R.S. 14:42), attempted aggravated or first degree rape (R.S. 14:27 and 42), forcible or second degree rape (R.S. 14:42.1), aggravated kidnapping (R.S. 14:44), aggravated arson (R.S. 14:51), armed robbery (R.S. 14:64), attempted armed robbery (R.S. 14:27 and 64), or producing, manufacturing, distributing, or dispensing or possession with intent to produce, manufacture, distribute, or dispense a controlled dangerous substance classified in Schedule I or II of R.S. 40:964, nor any inmate sentenced as a habitual offender under R.S. 15:529.1 shall be released from the institution to which he is assigned except under security escort and then only in the following circumstances: treatment for serious illness; visits with dying family members; funerals of family members; participation in programs at other correctional institutions; speaking assignments; work details; court appearances; participation in charity boxing matches; performances of any organized vocal or instrumental group at any civic or charitable function; or religious services.

C. However, notwithstanding any provisions of law to the contrary, inmates assigned to work duties at the governor's mansion and inmates within six months of discharge shall be eligible for furloughs and temporary releases.

D. The Department of Public Safety and Corrections shall compile statistical data on the incidence of furlough violations by participating inmates. Violations shall include the commission of new offenses as well as any transgressions that result in disciplinary action or removal from the program. The data shall indicate the nature of the incident, the age of the offender, his original offense, the length of his sentence, his prior criminal record, and any other characteristic found to be predictive of success or failure. This information shall be used by the department to guide it in formulating program policies and eligibility standards and shall be available to the legislature upon request.

Added by Acts 1968, No. 192, §1. Amended by Acts 1972, No. 442, §1; Acts 1978, No. 337, §1; Acts 1978, No. 510, §1; Acts 1978, No. 770, §1; Acts 1979, No. 203, §1; Acts 1985, No. 786, §1; Acts 1986, No. 1055, §1; Acts 2008, No. 572, §1; Acts 2012, No. 799, §2, eff. June 13, 2012; Acts 2015, No. 184, §2.



RS 15:833.1 - Community resource centers; participation; conditions

§833.1. Community resource centers; participation; conditions

A. The secretary of the Department of Public Safety and Corrections is hereby authorized to establish community resource centers to provide housing for inmates to remediate the damage done following a natural disaster or emergency. In implementing disaster remediation activities by inmates the secretary shall maximize the use of inmate labor to augment governmental personnel and community volunteers conducting remediation activities during the period immediately after such disaster and assure that inmate labor does not replace an existing employee, work on a project or job involved in a labor dispute, or supplant post disaster remediation activities that may otherwise be performed under contract by private sector firms employed by an affected individual or governmental entity.

B. Notwithstanding any other provisions of law to the contrary, every eligible inmate in the custody of the Department of Public Safety and Corrections who has been convicted of a felony, except an inmate prohibited from participation as provided for in Subsection D of this Section, may be assigned to perform labor related to cleanup and rebuilding following a natural disaster, emergency or other catastrophe if all of the following conditions are met:

(1) The governor has declared a disaster or emergency in the parish where the work will be conducted pursuant to executive order or proclamation pursuant to the provisions of the Louisiana Homeland Security and Emergency Assistance and Disaster Act.

(2) The inmate is not excluded from eligibility for participation pursuant to the provisions of Subsection D and pursuant to rules and regulations promulgated by the secretary.

(3) The secretary has approved the participation of the inmate in implementing disaster remediation activities.

C. Participation in a community resource center shall be granted under the rules, regulations and procedures prescribed and promulgated by the secretary of the Department of Public Safety and Corrections. The rules shall be adopted pursuant to the provisions of the Administrative Procedure Act.

D. An inmate in the custody of the Department of Public Safety and Corrections shall not be eligible to participate in the community resource centers if the inmate has been convicted of a crime defined or enumerated as a crime of violence in R.S. 14:2(B) or the inmate has been convicted of a sex offense as defined in R.S. 15:541.

E. Inmates participating in the community resource center shall be eligible to earn a maximum of thirty days earned credits toward the reduction of the projected good time parole supervision date in addition to that otherwise authorized by law for every thirty days of service in this program.

F. The provisions of this Section shall be subject to appropriation by the legislature or the availability of any appropriate federal funds.

Acts 2006, No. 104, §1; Acts 2011, No. 186, §3.



RS 15:833.2 - Temporary release of inmate for limited purposes

§833.2. Temporary release of inmate for limited purposes

A. Notwithstanding any other provisions of law to the contrary, the secretary may authorize the temporary release of any inmate, except an inmate sentenced to death, for palliative or medical care when an inmate is diagnosed with a terminal illness, and death is expected within sixty days or when an inmate is to be confined to an acute care hospital or nursing home with a condition that totally prevents mobility, including but not limited to prolonged coma or mechanical ventilation.

B. Notwithstanding any other provision of law to the contrary, the secretary may authorize the temporary release of any inmate, except an inmate sentenced to death, serving a sentence for conviction of first degree murder (R.S. 14:30), second degree murder (R.S. 14:30.1), attempted murder (R.S. 14:27 and 29), aggravated or first degree rape (R.S. 14:42), attempted aggravated or first degree rape (R.S. 14:27 and 42), forcible or second degree rape (R.S. 14:42.1), aggravated kidnapping (R.S. 14:44), aggravated arson (R.S. 14:51), armed robbery (R.S. 14:64), attempted armed robbery (R.S. 14:27 and 64), or producing, manufacturing, distributing, or dispensing or possession with intent to produce, manufacture, distribute, or dispense a controlled dangerous substance classified in Schedule I or II of R.S. 40:964 or any inmate sentenced as a habitual offender under R.S. 15:529.1, when that inmate is confined to an acute care hospital or nursing home with a condition that totally prevents mobility, including but not limited to prolonged coma or mechanical ventilation.

C. Any inmate authorized for temporary release pursuant to the provisions of this Section who is released, discharged, or who absconds from an acute care hospital or nursing home shall have such temporary release immediately rescinded.

Acts 2008, No. 572, §1; Acts 2015, No. 184, §2.



RS 15:834 - Repealed by Acts 2014, No. 5, §1.

§834. Repealed by Acts 2014, No. 5, §1.



RS 15:834.1 - Free housing; employees living at correctional institutions

§834.1. Free housing; employees living at correctional institutions

The secretary of the Department of Public Safety and Corrections shall promulgate rules and regulations consistent with all other provisions of law to provide for free housing for persons who are not inmates, and who are employees living on the grounds of a state correctional institution. The secretary shall consider the cost-effectiveness of free housing as compared to housing at reduced costs and determine whether free housing would be more beneficial to such employees and to the state. In formulating the rules and regulations, the secretary shall also consider all other provisions of law, rules, or guidelines, particularly those pertaining to the regulation of employment, taxation, and compensation of state employees.

Acts 1997, No. 956, §1.



RS 15:834.2 - Plan for expansion of existing space or contracts for additional housing of individuals in the custody of the department; legislative approval

§834.2. Plan for expansion of existing space or contracts for additional housing of individuals in the custody of the department; legislative approval

A. Before the execution of any agreement or contract for the expansion of space for the housing of individuals in the custody of the department, either through improvements to an existing facility or construction of a new state facility, or through a contract or other agreement with a local government facility or private contractor, the secretary of the Department of Public Safety and Corrections, hereinafter referred to as "secretary", shall prepare a detailed analysis reflecting the need for the expansion as well as a recommended plan to remedy the shortage of housing, hereinafter referred to as "the plan". The secretary shall submit the plan to both the House Committee on Administration of Criminal Justice and Senate Committee on Judiciary B for approval. The form and content of the plan shall be determined by the chairmen of the two committees, and shall also include the criteria provided for in Subsection B of this Section.

B. For purposes of the plan, the secretary shall consider the existing resources currently available for the housing of individuals committed to the custody of the department with an assessment of the sufficiency of those resources in enabling the department to comply with established treatment, training, and security needs. If it is determined that additional housing is needed, the secretary shall develop a plan for the expansion of housing space for such purpose. The plan shall include options for the expansion of a state facility, a contract or other agreement with a local correctional facility, and a contract or other agreement with a private correctional facility. The plan shall contain a comparison between the three methods of increasing the availability of housing by using state, local, and private facilities, and shall include consideration of the costs associated with feeding and housing individuals, the costs associated with employment of qualified personnel to properly secure and maintain the facility, and the availability of facilities to provide adequate healthcare for aged or infirm inmates. The plan shall include projected long-term price increases for contracts with private correctional facilities.

C. The provisions of this Section shall not apply in West Carroll Parish.

Acts 2016, No. 561, §1, eff. July 1, 2016.



RS 15:835 - Repealed by Acts 2014, No. 5, §1.

§835. Repealed by Acts 2014, No. 5, §1.



RS 15:836 - Cooperation and agreements with other agencies; federal government; local government

§836. Cooperation and agreements with other agencies; federal government; local government

The department shall cooperate with public and private agencies and officials to assist in fulfilling its functions. The department may enter into agreements with other departments of this state or any political subdivision thereof, with private agencies and with the federal government with respect to the discharge of their respective responsibilities.

Added by Acts 1968, No. 192, §1.



RS 15:837 - Transfer of functions; records, money and equipment; employees

§837. Transfer of functions; records, money and equipment; employees

A. Upon the transfer of functions, any pending or unfinished business shall be taken over and completed by the Louisiana Department of Public Safety and Corrections with the same power and authority as the agency from which the functions are transferred. The department shall be the successor in every way to the agency from which such functions are transferred, and every act done in the exercise of such functions by the department shall be deemed to have the same force and effect under any provisions of law in effect as if done by the agency from which functions are transferred is referred to, or designated by any law or contract or other document, such reference or designation shall be deemed to apply to the department; provided that to the extent necessary to prevent the impairment of the contractual obligations of any agency heretofore existing, or of the state of Louisiana, the existence, organization, and functions of any such agency shall be excluded from the provisions of the Section, and like exclusion shall be made whenever necessary to prevent any violation of the provisions, terms, or conditions of any gift, donation, deed, will trust, or other instrument or disposition by which property of any nature or description has been vested in any agency affected by this Section, or the diversion from the purposes for which such property was donated, deeded, divided or bequeathed, or otherwise vested in any such agency; provided further that the provisions of this Section shall not be construed or applied in such a way as to prevent full compliance by the state or any agency of the federal government, by which federal aid or other financial assistance from the United States has been made available to this state or any subdivision or agency thereof, anything contained in this Section to the contrary notwithstanding.

B. All books, papers, records, money, choses in action, and other property heretofore used or possessed by any agency in the exercise of functions hereby transferred, shall be transferred to the Department of Public Safety and Corrections.

C. All employees heretofore engaged in the performance of duties, in any agency in the exercise of functions transferred by this Section to the Louisiana Department of Public Safety and Corrections shall be transferred with such functions to the department and shall, so far as practicable, continue to perform the duties heretofore performed.

Added by Acts 1968, No. 192, §1.



RS 15:838 - Repealed by Acts 2014, No. 5, §1.

§838. Repealed by Acts 2014, No. 5, §1.



RS 15:839 - Effect of R.S. 40:2001 through 40:2017.9

§839. Effect of R.S. 40:2001 through 40:2017.9

The provisions of Act No. 207 of 1956, as amended, providing for the organization and powers of the State Department of Hospitals, and incorporated into the Revised Statutes as Part I of Chapter 11 of Title 40, including R.S. 40:2001 through 40:2017.9, are hereby confirmed, ratified and continued in effect.

Added by Acts 1968, No. 192, §1.



RS 15:840 - Repealed by Acts 2014, No. 5, §1.

§840. Repealed by Acts 2014, No. 5, §1.



RS 15:840.1 - Access to records; cooperation by other agencies; confidentiality; disclosure

§840.1. Access to records; cooperation by other agencies; confidentiality; disclosure

A. During the course of any investigation which the Department of Corrections is authorized by law to conduct, or any investigation necessary to the rehabilitation of persons in the custody of the Department of Corrections, said department shall have access to information and records under the control of any state or local agency which are reasonably related to the rehabilitation of the individual, which information shall be maintained in the file or case record of the offender. This information shall include circumstances attending the commission of the offense for which the offender was or is to be incarcerated, placed on probation, or released on parole, subsequent offenses that occur while under supervision, the offender's history of delinquency, or criminality as a juvenile and adult, his family situation and background, economic and employment status, education, personal habits, the condition of the offender's physical and mental health, and other matters deemed relevant to his rehabilitation.

B. Local and state law enforcement agencies, courts, welfare and social service agencies, juvenile agencies and mental, health and correctional institutions shall furnish to the Department of Corrections criminal or delinquency records, mental or health records, and such other relevant information as the department requests.

C. All information obtained under this provision shall be held as confidential and shall not be disclosed directly or indirectly to anyone except in accordance with R.S. 15:574.12.

Added by Acts 1974, No. 201, §1.



RS 15:840.2 - Repealed by Acts 2014, No. 5, §1.

§840.2. Repealed by Acts 2014, No. 5, §1.



RS 15:841 - Establishment; purpose

PART III-B. NORTHEAST LOUISIANA CORRECTIONAL CENTER

§841. Establishment; purpose

The Northeast Louisiana Correctional Center is hereby created as a political corporation, with power to sue and be sued. It shall be administered by a board of governors.

Added by Acts 1974, No. 690, §1. Amended by Acts 1975, No. 678, §2; Acts 1985, No. 447, §1.



RS 15:842 - Board of governors; membership, powers, duties; suits

§842. Board of governors; membership, powers, duties; suits

A. The board of governors shall be composed of the sheriff of Concordia Parish, the sheriff of Catahoula Parish, the chief judge of the Seventh Judicial District or a judge of the Seventh Judicial District designated by the chief judge as his representative, two members to be appointed by the chief judge of the Seventh Judicial District, one member of the Concordia Parish Police Jury to be elected by said police jury, and one member of the Catahoula Parish Police Jury to be elected by said police jury.

B. The president of the board of governors shall be the sheriff of Concordia Parish and he shall be the administrator of the prison. A secretary shall be chosen by the board from among its members and the treasurer of Concordia Parish shall be the ex officio treasurer of the correctional center. The members of the board of governors shall receive no compensation.

Added by Acts 1974, No. 690, §1; Acts 1985, No. 447, §1.



RS 15:843 - Powers of board of governors

§843. Powers of board of governors

The board of governors:

(1) May inaugurate, conduct, and carry on farming vocational training programs, and other operations on behalf of the center on property owned or leased by the center for these purposes.

(2) Shall keep an accurate account of all revenues derived from the sale of the products of the labor of the prisoners. The accounts shall show the amount of money received from the sale of produce, the date of the sale, the name of the purchaser, and any other data which will enable the public to be in touch with its affairs.

(3) May acquire land by donation, purchase, or lease for the site of the center. Whenever the purchase price is on terms of credit, the land shall be the only security and the parish shall not be liable for any part of the unpaid purchase price. The board of governors may remove any buildings or improvements on land acquired by them.

(4) May build jails or other places of imprisonment on the property of the center whenever they deem it advisable. They may dedicate a sum not to exceed one-half of one mill on the dollar assessment per year for a period of not more than ten years out of the regular alimony for this purpose. Their dedication of the money may be evidenced by certificates of indebtedness, payable annually with interest payable semiannually, not to exceed the market rate of percent per annum, redeemable on maturity out of any excess revenues that may develop. No building shall be constructed on land not fully paid for.

(5)(a) May grant security for debts incurred in the acquisition of lands for the center for making improvements on the lands, for purchasing machinery, tools, equipment, or other property for the establishment, maintenance, operation, and administration of the center or for obtaining funds to pay and extinguish any debt or debts incurred in the acquisition of the lands or the improvements thereof, by granting mortgages upon the immovable property of the district, where title thereto is in the public, mortgages upon its movables, or crop pledges and pawns upon the crops of the center.

(b) The acts of security shall stipulate that in case of default in the payment of any debt secured thereby or any part of a debt, the property securing the debt shall be subject to seizure and sale with benefit of appraisement, in the same manner as private property subject to encumbrance may be seized and sold, notwithstanding the title of the property securing the debt is vested in the public. The board of governors and the governing authorities of the parishes or the center shall never be obligated beyond the value of the property offered as security.

(6) Shall fix the amount of bond with legal surety which the treasurer shall give, conditioned on a faithful accounting for all money and property entrusted to his care.

(7) May permit use of prisoners on public works at the request of any public body within the center area, but only with the approval and under the supervision of the chief judge of the Seventh Judicial District or a judge of the Seventh Judicial District designated by the chief judge as his representative. The chief judge or such designated representative of said district shall have full authority to recall any prisoner at any time.

(8)(a) May sell, dispose of, or lease any land owned by the center which for any reason can no longer be used, or which is unused or is unnecessary or unsuitable for the operations of the said center.

(b) The board of governors of said center may lease said land upon such terms and conditions as may be most advantageous to the center, but said lease shall not exceed five years.

(c) Should any lands owned by the center be offered for sale, the board of governors shall cause to be published for thirty days in the official journals of the parishes an advertisement setting forth a description of the land to be sold and the time, place, and terms of the sale.

(d) The land so advertised shall be sold by the sheriff. The sale shall be at the principal door of the courthouse of the Seventh Judicial District Court, between the hours of 11:00 o'clock A.M. and 4:00 o'clock P.M., and shall be to the last and highest bidder, except that the board of governors shall have the right to reject any and all bids. Should a bid be accepted for the sale of said land, then and in that event the board of governors, under the authority of a proper resolution, shall make and deliver to the purchaser a valid deed conveying title thereto.

Added by Acts 1974, No. 690, §1. Amended by Acts 1975, No. 678, §2; Acts 1985, No. 447, §1.



RS 15:844 - Suits; service of process

§844. Suits; service of process

Suit may be instituted against the Northeast Louisiana Correctional Center at its domicile and service of all legal documents shall be made on the president or secretary of the board of governors.

Added by Acts 1974, No. 690, §1. Amended by Acts 1975, No. 678, §2; Acts 1985, No. 447, §1.



RS 15:845 - Municipalities, agreements with for use

§845. Municipalities, agreements with for use

A municipality, whenever it so desires, may have prisoners convicted by the municipal courts of violations of municipal ordinances sentenced to work on or be confined at the center upon agreement by the governing authority of the municipality and the governing authorities of the center for the charges and expenses of keeping the prisoners. The governing authority of a municipality may enter into a contract with the governing authorities of the center to determine the costs to be paid by the municipality to the center for the keeping of prisoners. The charges shall be determined by mutual agreement.

Added by Acts 1974, No. 690, §1. Amended by Acts 1975, No. 678, §2; Acts 1985, No. 447, §1.



RS 15:846 - Prisoners

§846. Prisoners

Any person convicted of misdemeanors and felonies not necessarily punishable by hard labor may be confined in the center. A judge of the Seventh Judicial District shall have full authority to sentence any party convicted of such offenses in the Seventh Judicial District to imprisonment in the center.

Added by Acts 1974, No. 690, §1; Acts 1985, No. 447, §1.



RS 15:847 - Additional facilities

§847. Additional facilities

Any prison, correctional institute, or other type of prison facility which is operated by the Concordia or Catahoula Parish Police Jury may be made available by said police jury to the Northeast Louisiana Correctional Center on a per prisoner fee basis. When any such facility is made available, the facility shall become a part of the Northeast Louisiana Correctional Center and subject to all the requirements of this Part.

Added by Acts 1974, No. 690, §1. Amended by Acts 1975, No. 678, §2; Acts 1985, No. 447, §1.



RS 15:848 - Establishment; purpose and title

PART III-C. LINCOLN PARISH DETENTION CENTER

§848. Establishment; purpose and title

The governing authority of Lincoln Parish may create, establish, and construct a centralized, single-parish jail and prison for the purpose of providing for the maintenance and upkeep of all persons lawfully incarcerated in Lincoln Parish. If created, established, and constructed, under this Part, this jail and prison shall be known as the Lincoln Parish Detention Center. No other provision of this Part shall be effective and/or operative unless and until the Lincoln Parish Detention Center is created and established by the Lincoln Parish Police Jury under this Part.

Added by Acts 1982, No. 569, §1.



RS 15:848.1 - Organization and powers

§848.1. Organization and powers

A. The Lincoln Parish Detention Center shall be a political corporation, with power to sue and be sued and shall be governed by a commission to be known as the Lincoln Parish Detention Center Commission. The Lincoln Parish Detention Center shall be domiciled at the parish seat. It shall be sued at its domicile and service of all legal documents shall be made on the chairman or vice-chairman of the commission.

B. The Lincoln Parish Detention Center may acquire title to movable property for public purposes by purchase or donation, may operate or maintain prison farms, and may operate or maintain the farms in whole or in part with prison labor and persons sentenced to the Lincoln Parish Detention Center by city or district courts.

C. Except only as hereinafter specifically provided, all persons lawfully incarcerated in Lincoln Parish shall be incarcerated in the Lincoln Parish Detention Center, subject to the exclusive jurisdiction and control of the Lincoln Parish Detention Center Commission.

Added by Acts 1982, No. 569, §1.



RS 15:848.2 - Lincoln Parish Detention Center Commission members

§848.2. Lincoln Parish Detention Center Commission members

A. The Lincoln Parish Detention Center Commission shall be composed of the president of the Lincoln Parish Police Jury during his tenure as such; a member of the police jury, other than its president, who shall be selected by a majority vote of the Lincoln Parish Police Jury for a term of four years or until said juror's term of office ends, which ever occurs first; the sheriff of Lincoln Parish; the district attorney of Lincoln Parish; and the chief of police of the city of Ruston. The chairman of the commission shall be selected by majority vote of all members of the commission. It shall be the duty of the chairman to conduct all meetings of the commission in accordance with law and the resolutions adopted by a majority of the commission. In the same manner, the commission shall select a vice-chairman from among its number, who shall serve as chairman in the latter's absence.

B. The secretary of the Lincoln Parish Police Jury may serve as secretary of the commission and the Lincoln Parish treasurer may serve as ex officio treasurer of the commission.

C. The members of the Lincoln Parish Detention Center Commission shall receive no compensation.

D. Should any member of the Lincoln Parish Detention Center Commission be sued individually for damages arising out of or in any way connected with the performance of his duties as such commission member, it shall be the responsibility of the Lincoln Parish Police Jury to provide such member with a legal defense to such suit, including reasonable attorney's fees, investigating costs, and other related expenses not paid by any insurance. Should any such commission member be cast in judgment for damages in such a suit, it shall be the obligation of the Lincoln Parish Police Jury to indemnify him fully against such judgment, including all principal, interest, and costs in excess of that paid by any insurance company. Nothing in this Section shall require the Lincoln Parish Police Jury to indemnify a commission member against a judgment wherein there is a specific decree in the judgment that the action of the commission member was malicious, and willfully and deliberately intended to cause bodily harm.

Added by Acts 1982, No. 569, §1.



RS 15:848.3 - Powers and duties of commission

§848.3. Powers and duties of commission

A. The Lincoln Parish Detention Center Commission shall be keeper of the Lincoln Parish Detention Center, and the sheriff of Lincoln Parish is hereby specifically relieved of that duty in his official capacity as sheriff.

B. Any other provision of law to the contrary notwithstanding, upon relinquishing the custody of any prisoner, to any legally authorized agency, department, or body politic, neither the Lincoln Parish Detention Center nor the commission shall be responsible for the care, conduct, or control of such prisoner until his custody is returned to the Lincoln Parish Detention Center and the commission, or the agents and/or employees of either. The responsibility for the care, conduct, and control of such prisoner in such cases shall be transferred to the agency, department, or body politic to which custody of the prisoner has been relinquished.

C. The Lincoln Parish Detention Center Commission shall be responsible for the physical maintenance of the Lincoln Parish Detention Center, and the Lincoln Parish Police Jury is hereby specifically relieved of that duty in its official capacity as the governing authority of Lincoln Parish.

D. The Lincoln Parish Detention Center Commission shall have all other powers and duties of the sheriff and/or governing authority of a parish heretofore or hereafter provided by law for equipping, maintaining, operating, and/or supporting the public jail of a parish and the prisoners therein, which powers and duties include, but are not limited to the following:

1) Adopting all rules and regulations necessary and proper for the governance and maintenance of proper operations and conduct of the Lincoln Parish Detention Center and the prisoners thereof.

2) Appointing and employing all necessary superintendents, corrections officers, and other appropriate personnel, and fixing their salaries and adopting appropriate personnel policies and guidelines, which shall include policies and procedures for discipline and, if necessary, termination.

3) Authorizing and permitting the use of prisoners of the Lincoln Parish Detention Center to maintain road rights of way, not to include construction, within the Parish of Lincoln and remove litter on public grounds, all under the supervision of the Lincoln Parish Police Jury or other appropriate authorities when such prisoners are committed for such purposes by appropriate courts.

4) Creating, establishing, and conducting work release programs in accordance with law.

5) Creating, establishing, and conducting any and all programs, including vocational, rehabilitative, and corrective, not inconsistent with law and consistent with the purposes of this Part.

E. Any construction project undertaken under the auspices of this act shall be performed in accordance with the provisions of R.S. 38:2212.

Added by Acts 1982, No. 569, §1.



RS 15:848.4 - Funding for operation and maintenance of Lincoln Parish Detention Center

§848.4. Funding for operation and maintenance of Lincoln Parish Detention Center

A. The expenses or costs of the operation and maintenance of the Lincoln Parish Detention Center, including salaries, wages, facility operating costs, and the feeding and maintenance of prisoners incarcerated there, shall be paid monthly by the Lincoln Parish Police Jury treasurer, upon approval of such expenses and costs by the Lincoln Parish Detention Center Commission, out of the funds derived from special taxes voted, levied, and collected, and/or budgeted for that purpose. The commission may by resolution delegate to the chairman or one of its other members the duty of approving such monthly expenses and maintenance costs.

B. The Lincoln Parish Police Jury and the Ruston City Council shall appropriate, in the respective proportions of eighty-five per cent and fifteen per cent, an amount necessary to properly maintain, operate, and provide necessary operational equipment or replacement equipment for the Lincoln Parish Detention Center whenever revenues from special taxes, and/or other available funds dedicated for those purposes, are insufficient.

Added by Acts 1982, No. 569, §1.



RS 15:848.5 - Use of other jail and prison facilities

§848.5. Use of other jail and prison facilities

A. No person shall be incarcerated overnight in Lincoln Parish except in the Lincoln Parish Detention Center. Other jail and prison facilities in Lincoln Parish may be used only to hold prisoners for court during the day, except by express consent of the commission.

B. For good cause, the commission may at any time use any jail or prison facility in the parish or any other jail or prison facility in the state for the purpose of keeping persons arrested for or convicted of crime in the parish.

Added by Acts 1982, No. 569, §1; Acts 2006, No. 489, §1.



RS 15:848.6 - Superintendent and corrections officers

§848.6. Superintendent and corrections officers

A. The day-to-day operations of the Lincoln Parish Detention Center shall be conducted by a superintendent, corrections officers, and any other appropriate personnel, subject to the supervision and control of the commission.

B. The superintendent and all corrections officers shall have the power and authority to make arrests of any persons lawfully committed to the Lincoln Parish Detention Center when such persons have escaped, either from their custody or the custody of others; or when such persons have committed other criminal acts while incarcerated or while at large. This power and authority to arrest shall also extend to persons who aid or abet or otherwise interfere with the arrest of a prisoner of the Lincoln Parish Detention Center or who commit criminal acts while on or around the Lincoln Parish Detention Center.

Added by Acts 1982, No. 569, §1.



RS 15:849 - Establishment; purpose and title

PART III-D. TERREBONNE PARISH DEPARTMENT

OF CORRECTIONS AND REHABILITATION

§849. Establishment; purpose and title

A. The governing authority of Terrebonne Parish may create a department of corrections and rehabilitation. Said department shall have the authority to establish, and construct or designate a centralized, single-parish jail and prison for the purpose of providing for the maintenance and upkeep of all persons lawfully incarcerated in Terrebonne Parish. If created, established, and constructed or designated under this Part, this jail and prison shall be known as the Terrebonne Parish Detention Center.

B. No other provision of this Part shall become effective until and unless the Terrebonne Parish Consolidated Government creates and establishes, by resolution of the parish council of such body, a department of corrections and rehabilitation.

Acts 1984, No. 821, §1, eff. July 13, 1984.



RS 15:849.1 - Organization and powers

§849.1. Organization and powers

A. The Terrebonne Parish Department of Corrections and Rehabilitation, hereinafter referred to as the "department", shall be a political subdivision with power to sue and be sued.

B. The department may acquire title to movable property for public purposes by purchase or donation, may operate or maintain prison farms, and may operate or maintain the farms in whole or in part with prison labor and persons sentenced to the department by city, parish, or district courts.

C. Except only as hereinafter specifically provided, all persons lawfully incarcerated in Terrebonne Parish shall be incarcerated with the department subject to the exclusive jurisdiction and control of the commission.

Acts 1984, No. 821, §1, eff. July 13, 1984.



RS 15:849.2 - Terrebonne Parish Department of Corrections and Rehabilitation Commission; establishment; members

§849.2. Terrebonne Parish Department of Corrections and Rehabilitation Commission; establishment; members

A. The department shall be governed by the Terrebonne Parish Corrections and Rehabilitation Commission, hereinafter to be referred to as the "commission". It shall be domiciled at the parish seat. It shall be sued at its domicile. Service of all legal documents shall be made on the chairman and vice chairman of the commission.

B.(1) The commission shall be composed of the president of Terrebonne Parish during his tenure as such; a member of the Terrebonne Parish Consolidated Government other than its president who shall be selected by a majority vote of the Terrebonne Parish Consolidated Government Council for a term of four years or until his term of office ends, whichever occurs first; the sheriff of Terrebonne Parish; the chief of police of the city of Houma; and the coroner of the parish of Terrebonne.

(2) The chairman of the commission shall be selected by majority vote of all members of the commission. The chairman shall conduct all meetings of the commission in accordance with law and the resolutions adopted by a majority of the commission. In the same manner, the commission shall select a vice chairman from among its number, who shall serve as chairman in the latter's absence.

C. The council clerk of the Terrebonne Parish Consolidated Government may serve as ex officio secretary and treasurer of the commission, respectively.

D. The members of the Terrebonne Parish Detention Center Commission shall receive no compensation.

Acts 1984, No. 821, §1, eff. July 13, 1984.



RS 15:849.3 - Powers and duties of commission

§849.3. Powers and duties of commission

A. The commission shall be keeper of the Terrebonne Parish Detention Center or any other designated facility, and the sheriff of Terrebonne Parish is hereby specifically relieved of that duty in his official capacity as sheriff.

B. Any other provision of law to the contrary notwithstanding, upon relinquishing the custody of any prisoner to any legally authorized agency, department, or body politic, neither the department nor the commission shall be responsible for the care, conduct, or control of the prisoner until his custody is returned to the department and the commission, the agents, or the employees of either. The responsibility of the care, conduct, and control of the prisoner in those cases shall be transferred to the agency, department, or body politic to which custody of the prisoner has been relinquished.

C. The commission shall be responsible for the physical maintenance of the Terrebonne Parish Detention Center, and the Terrebonne Parish Consolidated Government is hereby specifically relieved of that duty in its official capacity as the governing authority of Terrebonne Parish.

D. The commission shall have all other powers and duties of the sheriff and/or governing authority of a parish heretofore or hereafter provided by law for equipping, maintaining, operating, and/or supporting the public jail of a parish and the prisoners therein, which powers and duties include but are not limited to the following:

(1) Adopting all rules and regulations necessary and proper for the governance and maintenance of proper operations and conduct of the Terrebonne Parish Detention Center and the prisoners thereof.

(2) Appointing and employing all necessary superintendents, corrections officers, and other appropriate personnel; fixing their salaries; and adopting appropriate personnel policies and guidelines which shall include policies and procedures for discipline and, if necessary, termination.

(3) Authorizing and permitting the use of prisoners of the department to maintain road rights of way, not to include construction, and such other maintenance functions as may be approved by the commission, when performing such tasks for the department, or other agencies or other appropriate authorities when the prisoners are committed for such purposes by appropriate courts.

(4) Creating, establishing, and conducting work-release programs in accordance with law.

(5) Creating, establishing, and conducting any and all programs, including vocational, rehabilitative, and corrective, not inconsistent with law and consistent with the purposes of this Part.

E. Any construction project undertaken under the auspices of this Part shall be performed in accordance with the provisions of R.S. 38:2212.

Acts 1984, No. 821, §1, eff. July 13, 1984.



RS 15:849.4 - Commission's right to incur debt; funding for operation and maintenance of Terrebonne Parish Department of Corrections and Rehabilitation; authority to levy ad valorem tax; tax election; approval by parish council

§849.4. Commission's right to incur debt; funding for operation and maintenance of Terrebonne Parish Department of Corrections and Rehabilitation; authority to levy ad valorem tax; tax election; approval by parish council

A. The commission shall have the right to incur debt, enter into contracts, and to perform any act which is necessary or proper for carrying out the objects and purposes of the commission.

B.(1) Subject to the approval of a majority of the electors within the parish of Terrebonne, the commission is hereby authorized to levy an ad valorem tax on property located within the boundaries of the district without limit as to the amount of the tax.

(2) Before any tax is levied under the provisions of this Section, there shall be submitted to the qualified electors of the parish at a special election called for the purpose, the proposition to authorize the imposition of the ad valorem tax. Such proposition shall include the purpose, rate, and duration of the tax. Such election shall be conducted in accordance with the general election laws of the state of Louisiana, and a majority of those voting in the election shall have voted in favor of the proposition.

(3) No provision of this Subsection shall become effective until approved by resolution of the parish council of the Terrebonne Parish Consolidated Government.

(4) The funds collected from the imposition of such taxes shall be used for the costs or expenses of the operation and maintenance of the Terrebonne Parish Detention Center. They shall be paid by the commission, but only out of funds budgeted for that purpose. Such expenses or costs may include salaries, wages, facility operating costs, and costs necessary and proper to maintain or operate the facility, maintain or replace equipment, or maintain and feed prisoners incarcerated with the department. The commission may, by resolution, delegate to the chairman or one of the other members the duty of approving such monthly expenses and maintenance costs.

Acts 1984, No. 821, §1, eff. July 13, 1984.



RS 15:849.5 - Use of other jail and prison facilities

§849.5. Use of other jail and prison facilities

The commission may designate the existing parish jail or subsequently acquired facility as a detention center under the department, and may use such in accordance with the provisions of this Part.

Acts 1984, No. 821, §1, eff. July 13, 1984.



RS 15:849.6 - Personnel

§849.6. Personnel

A. The day-to-day operations of the department shall be conducted by a superintendent, corrections officers, and any other appropriate personnel, subject to the supervision and control of the commission.

B. The superintendent and all corrections officers may make arrests of any persons lawfully committed to the department when they have escaped, either from their custody or the custody of others, or when they have committed other criminal acts while incarcerated or while at large. This power and authority to arrest shall also extend to persons who aid or abet or otherwise interfere with the arrest of a prisoner of the department or who commit criminal acts while on or around the department or any of its facilities.

C. Department personnel shall have the authority to carry weapons. The superintendent shall have the authority, with approval of the commission, to establish guidelines for the limitation of carrying of weapons by department personnel.

Acts 1984, No. 821, §1, eff. July 13, 1984.



RS 15:850.1 - Establishment; purpose and title

PART III-E. UNION PARISH DETENTION CENTER

§850.1. Establishment; purpose and title

The governing authority of Union Parish may create, establish, and construct a centralized, single-parish jail and prison for the purpose of providing for the maintenance and upkeep of all persons lawfully incarcerated in Union Parish. If created, established, and constructed, under this Part, this jail and prison shall be known as the "Union Parish Detention Center". No other provision of this Part shall be effective or operative unless and until the Union Parish Detention Center is created and established by the Union Parish Police Jury under this Part.

Acts 1989, No. 539, §1.



RS 15:850.2 - Organization and powers

§850.2. Organization and powers

A. The Union Parish Detention Center shall be a political corporation, with power to sue and be sued and shall be governed by a commission to be known as the "Union Parish Detention Center Commission". The Union Parish Detention Center shall be domiciled at the parish seat. It shall be sued at its domicile and service of all legal documents shall be made on the chairman or vice-chairman of the commission.

B. The Union Parish Detention Center may acquire title to movable property for the public purposes by purchase or donation, may operate or maintain prison farms, and may operate or maintain the farms in whole or in part with prison labor and persons sentenced to the Union Parish Detention Center by city or district courts.

C. Except only as hereinafter specifically provided, all persons lawfully incarcerated in Union Parish shall be incarcerated in the Union Parish Detention Center, subject to the exclusive jurisdiction and control of the Union Parish Detention Center Commission.

Acts 1989, No. 539, §1.



RS 15:850.3 - Union Parish Detention Center Commission members

§850.3. Union Parish Detention Center Commission members

A. The Union Parish Detention Center Commission shall be composed of the president of the Union Parish Police Jury during his tenure as such; a member of the police jury, other than its president, who shall be selected by a majority vote of the Union Parish Police Jury for a term of four years or until said juror's term of office ends, whichever occurs first; the sheriff of Union Parish; the district attorney of Union Parish; and the chief of police of the city of Farmerville. The chairman of the commission shall be selected by majority vote of all members of the commission. It shall be the duty of the chairman to conduct all meetings of the commission in accordance with law and the resolutions adopted by a majority of the commission. In the same manner, the commission shall select a vice-chairman from among its number, who shall serve as chairman in the latter's absence.

B. The secretary of the Union Parish Police Jury may serve as secretary of the commission and the Union Parish treasurer may serve as ex officio treasurer of the commission.

C. The members of the Union Parish Detention Center Commission shall receive no compensation.

D. Should any member of the Union Parish Detention Center Commission be sued individually for damages arising out of or in any way connected with the performance of his duties as such commission member, it shall be the responsibility of the Union Parish Police Jury to provide such member with a legal defense to such suit, including reasonable attorney's fees, investigating costs, and other related expenses not paid by any insurance. Should any such commission member be cast in judgment for damages in such a suit, it shall be the obligation of the Union Parish Police Jury to indemnify him fully against such judgment, including all principal, interest, and costs in excess of that paid by any insurance company. Nothing in this Section shall require the Union Parish Police Jury to indemnify a commission member against a judgment wherein there is a specific decree in the judgment that the action of the commission member was malicious, and willfully and deliberately intended to cause bodily harm.

Acts 1989, No. 539, §1.



RS 15:850.4 - Powers and duties of commission

§850.4. Powers and duties of commission

A. The Union Parish Detention Center Commission shall be keeper of the Union Parish Detention Center, and the sheriff of Union Parish is hereby specifically relieved of that duty in his official capacity as sheriff.

B. Any other provision of law to the contrary notwithstanding, upon relinquishing the custody of any prisoner, to any legally authorized agency, department, or body politic, neither the Union Parish Detention Center nor the commission shall be responsible for the care, conduct, or control of such prisoner until his custody is returned to the Union Parish Detention Center and the commission, or the agents or employees of either. The responsibility for the care, conduct, and control of such prisoner in such cases shall be transferred to the agency, department, or body politic to which custody of the prisoner has been relinquished.

C. The Union Parish Detention Center Commission shall be responsible for the physical maintenance of the Union Parish Detention Center, and the Union Parish Police Jury is hereby specifically relieved of that duty in its official capacity as the governing authority of Union Parish.

D. The Union Parish Detention Center Commission shall have all other powers and duties of the sheriff or governing authority of a parish heretofore or hereafter provided by law for equipping, maintaining, operating, or supporting the public jail of a parish and the prisoners therein, which powers and duties include, but are not limited to the following:

(1) Adopting all rules and regulations necessary and proper for the governance and maintenance of proper operations and conduct of the Union Parish Detention Center and the prisoners thereof.

(2) Appointing and employing all necessary superintendents, corrections officers, and other appropriate personnel, and fixing their salaries and adopting appropriate personnel policies and guidelines, which shall include policies and procedures for discipline and, if necessary, termination.

(3) Authorizing and permitting the use of prisoners of the Union Parish Detention Center to maintain road rights of way, not to include construction, within the Parish of Union and remove litter on public grounds, all under the supervision of the Union Parish Police Jury or other appropriate authorities when such prisoners are committed for such purposes by appropriate courts.

(4) Creating, establishing, and conducting work release programs in accordance with law.

(5) Creating, establishing, and conducting any and all programs, including vocational, rehabilitative, and corrective, not inconsistent with law and consistent with the purposes of this Part.

E. Any construction project undertaken under the auspices of this Part shall be performed in accordance with the provisions of R.S. 38:2212.

Acts 1989, No. 539, §1.



RS 15:850.5 - Funding for operation and maintenance of Union Parish Detention Center

§850.5. Funding for operation and maintenance of Union Parish Detention Center

The expenses or costs of the operation and maintenance of the Union Parish Detention Center, including salaries, wages, facility operating costs, and the feeding and maintenance of prisoners incarcerated there, shall be paid monthly by the Union Parish Police Jury treasurer, upon approval of such expenses and costs by the Union Parish Detention Center Commission, out of the funds derived from special taxes voted, levied, and collected, or budgeted for that purpose. The commission may by resolution delegate to the chairman or one of its other members the duty of approving such monthly expenses and maintenance costs.

Acts 1989, No. 539, §1.



RS 15:850.6 - Use of other jail and prison facilities

§850.6. Use of other jail and prison facilities

A. No person shall be incarcerated overnight in Union Parish except in the Union Parish Detention Center. Other jail and prison facilities in Union Parish may be used only to hold prisoners for court during the day, except by express consent of the commission.

B. For good cause, the Union Parish Detention Center Commission may at any time require the use of any jail or prison facility in Union Parish for the purpose of keeping persons arrested for or convicted of crime in the parish.

Acts 1989, No. 539, §1.



RS 15:850.7 - Superintendent and corrections officers

§850.7. Superintendent and corrections officers

A. The day-to-day operations of the Union Parish Detention Center shall be conducted by a superintendent, corrections officer, and any other appropriate personnel, subject to the supervision and control of the commission.

B. The superintendent and all corrections officers shall have the power and authority to make arrests of any persons lawfully committed to the Union Parish Detention Center when such persons have escaped, either from their custody or the custody of others, or when such persons have committed other criminal acts while incarcerated or while at large. This power and authority to arrest shall also extend to persons who aid or abet or otherwise interfere with the arrest of a prisoner of the Union Parish Detention Center or who commit criminal acts while on or around the Union Parish Detention Center.

Acts 1989, No. 539, §1.



RS 15:850.11 - Establishment; purpose and title

PART III-F. JACKSON PARISH DETENTION CENTER

§850.11. Establishment; purpose and title

The governing authority of Jackson Parish may create, establish, and construct a centralized, single-parish jail and prison for the purpose of providing for the maintenance and upkeep of all persons lawfully incarcerated in Jackson Parish. If created, established, and constructed under this Part, this jail and prison shall be known as the Jackson Parish Detention Center. No other provision of this Part shall be effective or operative unless and until the Jackson Parish Detention Center is created and established by the Jackson Parish Police Jury under this Part.

Acts 1995, No. 675, §1.



RS 15:850.12 - Organization and powers

§850.12. Organization and powers

A. The Jackson Parish Detention Center shall be a political corporation, with power to sue and be sued and shall be governed by a commission to be known as the Jackson Parish Detention Center Commission. The Jackson Parish Detention Center shall be domiciled at the parish seat. It shall be sued at its domicile and service of all legal documents shall be made on the chairman or vice chairman of the commission.

B. The Jackson Parish Detention Center may acquire title to movable property for public purposes by purchase or donation, may operate or maintain prison farms, and may operate or maintain the farms in whole or in part with prison labor and persons sentenced to the Jackson Parish Detention Center by city or district courts.

C. Except only as hereinafter specifically provided, all persons lawfully incarcerated in Jackson Parish shall be incarcerated in the Jackson Parish Detention Center, subject to the exclusive jurisdiction and control of the Jackson Parish Detention Center Commission.

Acts 1995, No. 675, §1.



RS 15:850.13 - Commission members

§850.13. Commission members

A. The Jackson Parish Detention Center Commission shall be composed of seven members including the president of the Jackson Parish Police Jury during his tenure as such; a member of the police jury, other than its president, who shall be elected by a majority vote of the police jury for a term of four years or until said juror's term of office ends, whichever occurs first; the sheriff of Jackson Parish; the chief of police of the town of Jonesboro; one mayor from a town or village within Jackson Parish, other than the town of Jonesboro, whose term shall be four years or until his term of office ends, the order of rotation for choosing a town or village shall be fixed by the commission; and two citizens who are to be appointed by the police jury. The chairman of the commission shall be selected by majority vote of all members of the commission. It shall be the duty of the chairman to conduct all meetings of the commission in accordance with law and the resolutions adopted by a majority of the commission. In the same manner, the commission shall select a vice chairman from among its number, who shall serve as chairman in the latter's absence.

B. The secretary of the police jury may serve as secretary of the commission and the Jackson Parish treasurer may serve as ex officio treasurer of the commission.

C. The members of the commission shall receive no compensation.

D. Should any member of the commission be sued individually for damages arising out of or in any way connected with the performance of his duties as such commission member, it shall be the responsibility of the commission to provide such member with a legal defense to such suit, including reasonable attorney fees, investigating costs, and other related expenses not paid by any insurance. Should any such commission member be cast in judgment for damages in such a suit, it shall be the obligation of the commission to indemnify him fully against such judgment, including all principal, interest, and costs in excess of that paid by any insurance company. Nothing in this Section shall require the commission to indemnify a commission member against a judgment wherein there is a specific decree in the judgment that the action of the commission member was malicious, and willfully and deliberately intended to cause bodily harm.

Acts 1995, No. 675, §1.



RS 15:850.14 - Powers and duties of commission

§850.14. Powers and duties of commission

A. The commission shall be keeper of the Jackson Parish Detention Center, and the sheriff of Jackson Parish is hereby specifically relieved of that duty in his official capacity as sheriff.

B. Any other provision of law to the contrary notwithstanding, upon relinquishing the custody of any prisoner to any legally authorized agency, department, or body politic, neither the Jackson Parish Detention Center nor the commission shall be responsible for the care, conduct, or control of such prisoner until his custody is returned to the Jackson Parish Detention Center and the commission, or the agents or employees of either. The responsibility for the care, conduct, and control of such prisoner in such cases shall be transferred to the agency, department, or body politic to which custody of the prisoner has been relinquished.

C. The commission shall be responsible for the physical maintenance of the Jackson Parish Detention Center, and the police jury is hereby specifically relieved of that duty in its official capacity as the governing authority of Jackson Parish.

D. The commission shall have all other powers and duties of the sheriff and governing authority of a parish heretofore or hereafter provided by law for equipping, maintaining, operating, and supporting the public jail of a parish and the prisoners therein, which powers and duties include but are not limited to the following:

(1) Adopting all rules and regulations necessary and proper for the governance and maintenance of proper operations and conduct of the Jackson Parish Detention Center and the prisoners thereof.

(2) Appointing and employing all necessary superintendents, corrections officers, and other appropriate personnel, and fixing their salaries and adopting appropriate personnel policies and guidelines, which shall include policies and procedures for discipline and, if necessary, termination.

(3) Authorizing and permitting the use of prisoners of the Jackson Parish Detention Center to maintain road rights-of-way, not to include construction, within the parish of Jackson and remove litter on public grounds, all under the supervision of the police jury or other appropriate authorities when such prisoners are committed for such purposes by appropriate courts.

(4) Creating, establishing, and conducting work release programs in accordance with law.

(5) Creating, establishing, and conducting any and all programs, including vocational, rehabilitative, and corrective, not inconsistent with law and consistent with the purposes of this Part.

E. Any construction project undertaken under the auspices of this Part shall be performed in accordance with the provisions of R.S. 38:2212.

Acts 1995, No. 675, §1.



RS 15:850.15 - Funding for operation and maintenance of Jackson Parish Detention Center

§850.15. Funding for operation and maintenance of Jackson Parish Detention Center

The expenses or costs of the operation and maintenance of the Jackson Parish Detention Center, including salaries, wages, facility operating costs, and the feeding and maintenance of prisoners incarcerated there, shall be paid monthly by the police jury treasurer, upon approval of such expenses and costs by the Jackson Parish Detention Center Commission, out of the funds derived from special taxes voted, levied, collected, and budgeted for that purpose. The commission may by resolution delegate to the chairman or one of its other members the duty of approving such monthly expenses and maintenance costs.

Acts 1995, No. 675, §1.



RS 15:850.16 - Use of other jail and prison facilities

§850.16. Use of other jail and prison facilities

A. No person shall be incarcerated overnight in Jackson Parish except in the Jackson Parish Detention Center. Other jail and prison facilities in Jackson Parish may be used only to hold prisoners for court during the day, except by express consent of the commission.

B. For good cause, the commission may at any time require the use of any jail or prison facility in Jackson Parish for the purpose of keeping persons arrested for or convicted of crime in the parish.

Acts 1995, No. 675, §1.



RS 15:850.17 - Superintendent and corrections officers

§850.17. Superintendent and corrections officers

A. The day-to-day operations of the Jackson Parish Detention Center shall be conducted by a superintendent, corrections officers, and any other appropriate personnel, subject to the supervision and control of the commission.

B. The superintendent and all corrections officers shall have the power and authority to make arrests of any persons lawfully committed to the Jackson Parish Detention Center when such persons have escaped, either from their custody or from the custody of others, or when such persons have committed other criminal acts while incarcerated or while at large.

Acts 1995, No. 675, §1.



RS 15:851 - Repealed by Acts 1980, No. 496, 1, eff. July 22, 1980

PART IV. LOUISIANA STATE PENITENTIARY

§851. Repealed by Acts 1980, No. 496, §1, eff. July 22, 1980



RS 15:852 - To 854 Repealed by Acts 1979, No. 134, 1

§852. §§852 to 854 Repealed by Acts 1979, No. 134, §1



RS 15:855 - Road, street, highway, right of way maintenance and litter removal, weed cutting, drug free school zone sign posting, and solid waste recycling programs by convict labor; indemnification

§855. Road, street, highway, right of way maintenance and litter removal, weed cutting, drug free school zone sign posting, and solid waste recycling programs by convict labor; indemnification

A. Notwithstanding the provisions of R.S. 15:1111, the wardens of state correctional facilities are authorized to assign convict labor from the correctional facilities as required in accordance with this Section to:

(1) Work and maintain, except for construction, parish roads, and rights of way not under the jurisdiction of the Department of Transportation and Development, and to police and remove litter on public grounds, rights of way, lakes, streams, and the shores of lakes and streams.

(2) Police and remove litter on highways, rights of way, and road shoulders under the jurisdiction of the Department of Transportation and Development.

(3) Work in solid waste recycling programs under the auspices of a state agency or political subdivision as approved by the secretary of the Department of Public Safety and Corrections.

(4) Assist the governing authority of any municipality to maintain the municipality in a safe and sanitary condition by cutting, destroying, or removing noxious weeds or grass or other deleterious, unhealthful, or noxious growths on any sidewalks or banquettes and on any lot, place, or area within the municipality.

B.(1) The wardens shall furnish such convict labor when available and as authorized herein for all state, municipal, and parish roads, highways, streets, and rights of way when requested by the sheriff, municipal police, or governing authority of the parish or municipality in which the road, highway, street, or right of way is located. The wardens shall also furnish such convict labor when available and as authorized herein for state highways, road shoulders, and rights of way when requested by the Department of Transportation and Development. The department or parish or municipal governing authority or sheriff or municipal police shall not request such convict labor unless it has first certified that there are no free workers displaced because the convict labor is used. All work performed by convicts herein shall be without charge or expense to the department or parish or municipal governing authority or the sheriff or municipal police, except for transportation costs of the work unit, incentive pay as determined by the Department of Public Safety and Corrections, and road materials used in the work and maintenance of the state, municipal, or parish streets, roads, highways, or rights of way.

(2) The wardens shall also furnish available convict labor for the painting of markings and posting of signs indicating drug-free school zones pursuant to R.S. 17:405 and firearm-free zones pursuant to R.S. 14:95.6 when requested by a parish or city school board. All such work performed by convicts herein shall be without charge or expense to the school board, except for transportation costs of the work unit and the costs of signs and painting materials.

(3) The wardens shall also furnish available convict labor for solid waste recycling programs administered by a state agency or political subdivision and approved by the secretary of the department when requested by the agency or political subdivision. All such work performed by convicts herein shall be without charge or expense to the program, except for actual direct costs of the work unit.

(4)(a) The wardens may furnish such convict labor when available and as authorized herein to the governing authority of any municipality to maintain the municipality in a safe and sanitary condition by cutting, destroying, or removing noxious weeds or grass or other deleterious, unhealthful, or noxious growths on any sidewalks or banquettes and on any lot, place, or area within the municipality. The governing authority of the municipality shall comply with the provisions of R.S. 33:5062 and all other relevant provisions of law. R.S. 33:815 and 4766 are not affected by the provisions of this Paragraph. The Department of Transportation and Development is excluded from this Paragraph and is subject to the requirements of R.S. 48:261(B), (C), and (D) and all other relevant provisions of law.

(b) The use of prison labor shall in no way reduce the work force of any highway maintenance gang or cause the layoff of any classified employee.

(c) The Department of Public Safety and Corrections shall not be liable for any loss sustained by any such prisoner, except for those caused by the gross negligence or intentional acts of the warden, an assistant warden, or an employee of the department.

C. No more than one work unit composed of no more than twenty convicts shall be furnished by the warden in response to any request herein. Such work unit shall include sufficient guards and foremen as determined by the warden to be necessary to control the work unit. All convicts in such work unit shall be at least eighteen years of age.

D. The political subdivision which administers the solid waste recycling program shall indemnify and hold the sheriff, the state, and the state agency harmless for any injury caused by the inmate, unless the gross negligence or intentional act of the sheriff or the state or the state agency was a substantial factor in causing the injury.

Added by Acts 1983, No. 321, §1; Acts 1985, No. 114, §1, eff. June 29, 1985; Acts 1986, No. 283, §1; Acts 1989, No. 768, §1; Acts 1990, No. 416, §1; Acts 1992, No. 197, §2; Acts 1992, No. 402, §1.



RS 15:855.1 - To 855.4 Repealed by Acts 1985, No. 114, 2, eff. June 29, 1985.

§855.1. §§855.1 to 855.4 Repealed by Acts 1985, No. 114, §2, eff. June 29, 1985.



RS 15:856 - Repealed by Acts 1979, No. 134, 1

§856. Repealed by Acts 1979, No. 134, §1



RS 15:857 - Chaplains; access to inmates

§857. Chaplains; access to inmates

The warden shall provide for the services on a contractual basis of a full-time minister of the predominant non-Catholic denomination who shall serve as the Protestant chaplain. The inmates shall at all times have access to the Protestant chaplain. He shall be paid a monthly fee to be fixed by the warden to be paid out of the funds regularly appropriated for the state penitentiary. The warden may provide for the employment of additional part-time chaplains of any religious denomination on a contractual basis and shall have authority to fix their fees.

Amended by Acts 1952, No. 207, §1; Acts 1958, No. 481, §1.



RS 15:858 - Catholic priest for penitentiary; method of appointment; access to inmates

§858. Catholic priest for penitentiary; method of appointment; access to inmates

The warden shall provide for the services on a contractual basis of a full-time Catholic priest who shall be appointed by and subject to the archbishop of New Orleans who shall serve as the Catholic chaplain. The inmates shall at all times have access to the Catholic chaplain. He shall be paid a monthly fee by the warden to be paid out of the funds regularly appropriated for the state penitentiary, which monthly fee shall be the same amount as the monthly fee paid the full-time minister serving as Protestant chaplain.

Amended by Acts 1952, No. 207, §1; Acts 1958, No. 481, §1.



RS 15:859 - Inmate spiritual and guidance services; leasing of property

§859. Inmate spiritual and guidance services; leasing of property

A. Notwithstanding any other provision of law to the contrary, the secretary of the Department of Public Safety and Corrections may lease land owned by the state and under the control of the department to a nonprofit corporation, on which land the lessee may construct a facility to be used for the purpose of providing spiritual and guidance services to inmates, subject to the rules and regulations of the department.

B. The lease shall be for a period not to exceed ninety-nine years and be subject to any such terms and conditions that the secretary deems appropriate and in accord with the rules and regulations of the department. The value of the facilities constructed shall be good and sufficient consideration for the lease granted by the department.

C. Contracts entered into by any such lessee for the performance of work or the erection, construction, or maintenance of improvements on the leased premises shall not constitute public works contracts.

D. The provisions of R.S. 39:1643 and Part I of Chapter 10 of Title 41 of the Louisiana Revised Statutes of 1950 shall not be applicable to leases authorized by this Section.

Acts 1997, No. 1113, §1, eff. July 14, 1997.



RS 15:860 - Right of inmate to decline medical treatment

§860. Right of inmate to decline medical treatment

Except as to compliance with the sanitary laws and all reasonable regulations relating to contagious and infectious diseases, any sane patient or sane inmate of the Louisiana State Penitentiary may decline any medical care or treatment offered or provided by the institution and provide other care for himself at his own expense.



RS 15:861 - Repealed by Acts 1976, No. 373, 3

§861. Repealed by Acts 1976, No. 373, §3



RS 15:862 - Officials and employees not to be personally interested in contracts; penalty

§862. Officials and employees not to be personally interested in contracts; penalty

No official or employee of the Louisiana State Penitentiary shall be personally interested, directly or indirectly, in any contract, purchase, lease, or sale of lands, materials or supplies, or in any contract for work to be done.

Whoever violates this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

All contracts or agreements of this nature shall be null and void and of no binding effect against the state.



RS 15:863 - Repealed by Acts 1978, No. 569, 2, eff. July 12, 1978

§863. Repealed by Acts 1978, No. 569, §2, eff. July 12, 1978



RS 15:864 - Trespass on state prison property prohibited; penalty; exceptions

§864. Trespass on state prison property prohibited; penalty; exceptions

No person shall enter without permission of the superintendent of the Louisiana State Penitentiary upon any of the farms or properties which may be designated by the superintendent as state prisons.

Whoever violates this Section shall be fined not more than fifty dollars, or imprisoned for not more than thirty days, or both.

This Section shall not prohibit sheriffs, their deputies, and other officers of the law from entering the farms or properties in the performance of their official duties. No person shall be denied admittance to the farms or properties, at reasonable times and under the conditions fixed by the superintendent to insure the safety and proper discipline of inmates and prisoners for the transaction of legitimate business thereon.



RS 15:865 - Solitary confinement abolished

§865. Solitary confinement abolished

No prisoner in the state penitentiary shall be placed in solitary confinement, except in enforcing obedience to the police regulations of the penitentiary.



RS 15:866 - Payment to released prisoners

§866. Payment to released prisoners

The secretary of the Department of Public Safety and Corrections shall promulgate rules and regulations to determine which prisoners are eligible upon release from prison to receive a temporary maintenance payment not to exceed the sum of twenty dollars. Payments shall be made from a source determined by the secretary.

Acts 1988, No. 377, §1.



RS 15:866.1 - Transportation for released prisoners

§866.1. Transportation for released prisoners

The secretary of the Department of Public Safety and Corrections shall promulgate rules and regulations to determine which prisoners shall be provided transportation to their residence upon release from prison. No inmate, otherwise eligible, shall be provided transportation to a residence outside of the state of Louisiana.

Acts 1978, No. 575, §2; Acts 1988, No. 378, §1.



RS 15:866.2 - Disposition of abandoned property of discharged inmates

§866.2. Disposition of abandoned property of discharged inmates

A. Any property abandoned by a prisoner in a penal institution under the jurisdiction of the Department of Public Safety and Corrections at the time of his discharge from the custody of the department shall, after ninety days from his release, be disposed of in the following manner:

(1) There shall be notice of the department's right to dispose of the property in accordance with this procedure on the data sheet listing the property of the person at the time he is transferred into the custody of the department; however, this requirement shall not apply to property in possession of the department prior to September 1, 1985.

(2) Ninety days after the release of the prisoner, if after notice to the prisoner within fourteen days after his release the property is unclaimed and not needed for any legal reason by the department, the secretary of the department may authorize the abandoned property to be destroyed, donated to a charitable organization, or put into lawful use within the institution from which it came. Any legal tender shall be placed in a fund for the benefit of all inmates. A record of the disposition of all abandoned property shall be maintained.

(3) Abandoned property, as defined in Subsection B below, in the possession of the department on September 1, 1985 shall, ninety days after September 1, 1985, be disposed of as set forth in Paragraph (A)(2) above, unless claimed by the prisoner before the ninety days has elapsed.

B. For the purposes of this Section, all property which the prisoner leaves at the institution or anywhere within the Department of Public Safety and Corrections, or which he fails to take with him upon discharge and to which he makes no claim prior to his discharge or within ninety days thereafter, shall be considered abandoned.

C. At the conclusion of a disciplinary proceeding against a prisoner, which proceeding indicates that property was obtained by the inmate through fraud or misrepresentation of his situation or his personal data such as his race, sex, age, marital status, offender class, nature of his conviction, or release dates, said property shall be returned to the complaining victim upon his submission of an affidavit setting forth the facts of the fraudulent or misrepresented transaction and his request that the property be returned to him. All such property allegedly obtained through fraud or misrepresentation may be suspended or held in the inmate's prison account or in inventory storage by the warden pending outcome of the disciplinary proceeding and receipt of the complainant's affidavit. Absent receipt of said affidavit within thirty days of its being requested of the complaining victim by the institution, said property shall be disposed of as set forth in Paragraph (A)(2) above.

Acts 1985, No. 498, §1, eff. July 12, 1985.



RS 15:867 - Compensation for damage or injury occasioned by escape

§867. Compensation for damage or injury occasioned by escape

A. The Louisiana Department of Public Safety and Corrections is hereby authorized to pay out of funds appropriated to any unit of the department compensation in an amount not to exceed two thousand dollars for the property damage or personal injury sustained, and medical expenses incurred therewith, by any person assisting or forced to assist in the pursuit of any prisoner who has escaped from the custody of any adult or juvenile institution of the department immediately following such escape and while in hot pursuit; or any such damage or injury sustained by persons, caused by any adult or juvenile who is in the physical custody of the department while in the course of such escape from any institution owned and operated by the department or the vicinity thereof.

B. Any contract entered into by the department for operation of a half-way house or similar facility which allows for physical custody of inmates by persons other than the department shall provide, as a condition of the contract, that the person assuming custody of the inmates shall be responsible for payment of damages caused as described in this Section.

C. A notarized statement, and such other information as may be required by the secretary of the department, shall be submitted prior to any reimbursement under this Section.

Acts 1954, No. 205, §1. Amended by Acts 1975, No. 447, §1; Acts 1987, No. 100, §1.



RS 15:867.1 - Search teams; appointment and duties; training

§867.1. Search teams; appointment and duties; training

A. The warden of each state correctional facility may appoint search teams for the sole purpose of pursuing any prisoner who has escaped from the custody of the facility.

B. Search teams appointed by the wardens pursuant to this Section shall be composed of employees of the correctional facility. The search teams may set roadblocks and conduct limited inspections of motor vehicles for the sole purpose of locating and apprehending escapees.

C. For purposes of this Section, the wardens together with the secretary of the department shall design and implement sufficient training programs for persons appointed to the search teams. Training programs shall include proper and constitutionally allowable roadblock and inspection procedures, safety, reasonable means by which to conduct such stops and inspections, and other appropriate training. All proposed training and other guidelines for conducting search team activities pursuant to this Section shall be submitted in writing to the House Administration of Criminal Justice and Senate Judiciary B Committees prior to their implementation.

D. Nothing herein shall be construed as authorizing members of the search teams to interfere with state and local law enforcement officers conducting their duties pursuant to state law.

Acts 1997, No. 586, §1.



RS 15:868 - Appointment of attorney to represent inmates; fees

§868. Appointment of attorney to represent inmates; fees

Whenever it is necessary for a district court to appoint an attorney at law to represent any inmate who is charged with a crime alleged to have been committed while the inmate was in the actual physical custody and control of the Department of Public Safety and Corrections or when an inmate escapes from the actual physical custody and control of the department and during the period of escape is charged with committing a crime in the parish where the correctional institution from which he escaped is located, such attorney at law shall be paid a reasonable fee, fixed by the court, from funds appropriated to the department.

Acts 1956, No. 80, §1. Amended by Acts 1977, No. 320, §1, eff. July 13, 1977; Acts 1982, No. 620, §1; Acts 1990, No. 231, §1.



RS 15:869 - Repealed by Acts 1979, No. 134, 1

§869. Repealed by Acts 1979, No. 134, §1



RS 15:870 - Work assignments not to be refused; overtime

§870. Work assignments not to be refused; overtime

No inmate shall be permitted to refuse to accept or perform diligently any work assignment required of him because of any compensation rate herein imposed, nor shall extra or overtime compensation be paid for work required to be done.

Acts 1956, No. 554, §2.



RS 15:871 - Inmates eligible for compensation

§871. Inmates eligible for compensation

Notwithstanding any other provision of law to the contrary, compensation may be paid to eligible inmates in accordance with rules established by the secretary of the department and adopted pursuant to the provisions of the Administrative Procedure Act.

Acts 1956, No. 554, §3; Acts 1991, No. 138, §1, eff. Jan. 1, 1992; Acts 1997, No. 1068, §1, eff. July 14, 1997; Acts 2006, No. 87, §1.



RS 15:872 - Repealed by Acts 1978, No. 312, 2

§872. Repealed by Acts 1978, No. 312, §2



RS 15:873 - Rate of inmate compensation; source of funding

§873. Rate of inmate compensation; source of funding

A. The secretary of the Department of Public Safety and Corrections may establish various rates of compensation as an incentive to inmates incarcerated in state correctional facilities. The rates shall be according to the skill, industry, and nature of the work performed by the inmate and shall be no more than twenty cents per hour, except that inmates who are assigned to Prison Enterprises' industrial, agricultural, service, or other programs may be compensated at a rate up to forty cents per hour and inmates who are Certified Academic Tutors and Certified Vocational Tutors may be compensated at a rate of up to one dollar per hour, in accordance with rules established by the secretary of the department and adopted pursuant to the provisions of the Administrative Procedure Act.

B. This compensation may be paid from the following sources:

(1) Inmates who are assigned to any state agency which operates from self-generated revenues shall be paid from those self-generated revenues.

(2) The Department of Public Safety and Corrections, Prison Enterprises Fund.

C. Inmates assigned to a certified Private Sector/Prison Industry Enhancement program shall be paid by either the private sector company or by Prison Enterprises in accordance with the operational model used. Such wages shall be subject to state and federal taxes and mandatory deductions required for a Private Sector/Prison Industry Enhancement program.

Acts 1956, No. 554, §§5, 8. Amended by Acts 1978, No. 312, §1; Acts 1986, No. 298, §1; Acts 1992, No. 687, §1; Acts 1995, No. 644, §1; Acts 2006, No. 87, §1; Acts 2009, No. 85, §1.



RS 15:874 - Compensation account

§874. Compensation account

The inmate's compensation account shall be handled and accounted for as follows:

(1) Each foreman of inmates shall keep an accurate daily record, on forms provided, of the skill and industry of each inmate at his work and the time spent at such work. These records shall be submitted weekly to the accounting office of the penitentiary and shall serve as the basis for computing compensation.

(2) The inmate's compensation record, including a record of any wages earned working in a certified Private Sector/Prison Industry Enhancement program, shall be kept on forms prescribed and shall show the total amount earned by each inmate and shall show a distribution of said total on the basis of fifty percent for the inmate's drawing account and fifty percent for the inmate's savings account, except as otherwise provided in Paragraph (4) of this Section.

(3) Expenditures may be made for or on behalf of the inmate from his personal account in strict conformity with rules and regulations pertaining thereto.

(4)(a) All or any part of the amounts credited to the inmate's savings account may, upon written request, be expended for accredited educational courses or the purchase of bonds of the state of Louisiana or the United States. Any bonds so purchased shall be held for the inmate in the same manner as other money or personal property belonging to the inmate. The funds from bonds redeemed or cashed during the inmate's term of sentence shall revert to the account from which it originated.

(b) In addition, all or part of the amounts credited to any inmate's drawing or savings account may, upon the written request or authorization of the inmate or upon order of a court of competent jurisdiction, be expended for the payment of court costs in a matter in which the inmate is a party.

(c) When an inmate's savings account attains a balance of at least two hundred fifty dollars, the inmate may deposit future compensation into either his savings account or his personal drawing account. When an inmate selects to have future compensation deposited to his personal drawing account as provided herein, and subsequently a court of competent jurisdiction orders payment of court costs in a matter to which the inmate is a party causing the inmate's account balance to be less than two hundred fifty dollars, thirty percent of future compensation shall be deposited to his drawing account and seventy percent shall be distributed toward payment of the court costs.

(d) The funds credited to the inmate's drawing or savings account may be withdrawn to satisfy any medical or dental copayment in accordance with the provisions of R.S. 15:831(B)(2).

(e) The funds credited to the inmate's drawing or savings account may be withdrawn to satisfy any restitution imposed by the Department of Public Safety and Corrections and those accounts may be frozen by the warden until the amount of restitution due from the inmate has been withdrawn from the accounts and paid to the institution in accordance with the provisions of R.S. 15:875.

(f) Except as provided in Paragraph (7) of this Section, money may not be withdrawn from an inmate's savings account for any other reason prior to his discharge or parole, unless authorized by the secretary of the department.

(g) In all criminal cases and in proceedings connected with criminal cases relating to a violation of state law, except for bond forfeiture proceedings, upon presentation to the Department of Public Safety and Corrections of a certified copy of the appeal or writ to a court of appeal of a matter in which the inmate is a party, upon the written request or authorization of the inmate, or upon order of a court of competent jurisdiction, the department shall withdraw funds from an inmate's drawing or savings account for the payment of the fees to the parish which has paid the cost of appeal. All funds so collected shall be forwarded to the parish which has paid the cost of appeal. The department shall deduct the amount of the fee from the inmate's drawing or savings account. Except as otherwise authorized by law, the department shall prohibit withdrawals from the account until the costs have been paid in full to the parish which has paid the cost of appeal.

(5) All past and present interest income earned from the investment of inmates' money shall be deposited in the fund established for the benefit of all inmates pursuant to R.S. 15:866.2. The interest earned may be used to help defray administrative costs, to seed new institutions' inmate welfare funds, and to provide for other expenditures which will benefit the inmate population. The interest earned may also be used to provide assistance to indigent inmates participating in the reentry process who have been released from physical custody but remain under the supervision of the division of probation and parole. Such assistance for indigent inmates released under supervision may include but not be limited to assistance with obtaining proper identification, work placement, counseling, transportation, education, and housing.

(6) All inmates released or discharged after payments are begun shall receive the total of accumulations due them in such installments and at such times as provided for by regulations.

(7) Upon presentation to the Department of Public Safety and Corrections of a court order or a certified copy of an extract of the minutes of a court proceeding showing that an inmate was convicted and was assessed court costs, along with a letter from the sheriff itemizing the costs assessed and verifying which of the costs were not paid, the department shall withdraw funds from any of the inmate's accounts for the payment of court costs due. All funds so collected shall be forwarded to the court that assessed the costs; however, if the inmate has not paid the costs assessed in accordance with Crime Victims Reparations Act, R.S. 46:1801, et seq., those costs shall be collected and shall be credited directly to the Crime Victims Reparations Fund, R.S. 46:1816, after all other costs are paid. The department shall notify the court if the costs for the Crime Victims Reparations Fund have been collected. The funds in an inmate's accounts shall not be reduced by more than seventy-five percent in accordance with this Section.

(8) The warden, or his or her designee, shall make an accounting to the inmate showing each time the inmate's accounts are debited.

Acts 1956, No. 554, §6. Amended by Acts 1976, No. 575, §1; Acts 1983, No. 163, §1; Acts 1985, No. 195, §1, eff. July 6, 1985; Acts 1986, No. 324, §1; Acts 1990, No. 329, §1; Acts 1994, 3rd Ex. Sess., No. 87, §1; Acts 1995, No. 644, §1; Acts 1997, No. 528, §1; Acts 1997, No. 597, §1, eff. July 3, 1997; Acts 1997, No. 626, §1; Acts 1999, No. 699, §2; Acts 2008, No. 252, §1; Acts 2012, No. 545, §1.



RS 15:875 - Imposition of restitution on offenders; procedures

§875. Imposition of restitution on offenders; procedures

A.(1) Restitution may be obtained by the Department of Public Safety and Corrections from an offender who damages or destroys property, steals property that is not recovered or is damaged, causes or attempts to cause injury to himself, civilians, other offenders, or department personnel, or who has a pattern of falsely alleging injury or illness with the result that medical expenses are incurred.

(2) The amount of restitution shall be the actual costs, or any portion thereof, of repairing or replacing the property or of the medical expenses incurred for treatment of the offender or the injured party and the amount of wages the injured party lost as a result of the injury caused by the offender.

B.(1) Restitution may be obtained by corrections services from an offender for expenses incurred by the department or any other law enforcement agency in any escape or attempt to escape from the legal custody of a law enforcement officer, the Department of Public Safety and Corrections, or from any place the offender is legally confined.

(2) The amount of restitution shall be the actual costs incurred, including but not limited to property damage, staff transportation and lodging, salaries for the duration of the chase, and costs of return of the inmate.

(3) The provisions of this Subsection shall be applicable to all penal, correctional, community rehabilitation centers, transitional work programs, hospitals, clinics, and any and all programs where offenders are legally assigned.

C.(1) Restitution may be obtained by corrections services from an offender for the cost of drug testing when the results of the test are positive.

(2) The amount of restitution shall be for the actual cost of the drug testing.

D. The determination of restitution by the department shall be by disciplinary proceeding in accordance with the rules and regulations of the department. The department may promulgate and adopt, in accordance with the Administrative Procedure Act, specific rules and regulations governing the determination of restitution. The department shall not obtain restitution from an offender who appeals the findings of a determination proceeding until after the exhaustion of his remedies. The department shall render a report every calendar year to the division of administration detailing the amount withdrawn from each drawing or savings account, the purpose for which each withdrawal was made and the recipient, if any, of any funds so withdrawn for the payment of any expenses, other than to the department.

E. The amount of restitution may be obtained from an offender by freezing assets in his drawing and savings account and prohibiting withdrawals therefrom until the restitution is paid, whether from these accounts or from any other source by any other appropriate means. The accounts may be frozen regardless of the source of the assets contained therein and specifically including any assets of a juvenile sent to him by his parent or guardian and placed in his accounts. This Subsection shall not prohibit the withdrawal of funds for the purpose of payments under the Crime Victims Reparations Act, court costs as authorized by law, and other withdrawals specifically authorized by the warden or by the superintendent if the warden is unavailable, in that order.

F. The restitution collected from an offender under this Section shall be used to defray the expenses of his property damage or destruction, including repairing or replacing stolen property either not recovered or damaged, his medical expenses, his escape or attempted escape, or his drug testing.

G. Any offender who is transferred to another facility within or discharged from the department shall remain liable for any restitution authorized under this Section.

H. "Offender" means an adult or juvenile offender committed to the Department of Public Safety and Corrections at the time the property damage or destruction was sustained, or the medical expenses or escape costs were incurred.

I. This Section shall not be construed to prohibit or limit the imposition of any other disciplinary measures upon an offender as a result of his actions.

Acts 1986, No. 343, §1; Acts 1987, No. 159, §1; Acts 1993, No. 103, §1; Acts 1993, No. 685, §1; Acts 1994, 3rd Ex. Sess., No. 87, §1; Acts 1995, No. 793, §1; Acts 2012, No. 117, §1.



RS 15:891 - Location of prison facilities

PART IV-A. ADDITIONAL INSTITUTIONS

§891. Location of prison facilities

A. No state prison (other than the Louisiana State Penitentiary at Angola), lockup, camp, quarter boat, or other state owned and operated correctional facility for the purpose of housing any prisoners or inmates shall be purchased, constructed, located, established, enlarged, or changed in character by the type or classification of prisoners or inmates housed therein within two miles of any residential area until the procedures required by Subsection B hereof have been complied with. An area shall be considered a residential area if it has been zoned or designated as such by the appropriate local governing authority or if within an area of one-quarter square mile or larger there is a population density of two thousand or more persons per square mile.

B. Prior to locating any prison facility in a residential area, the Department of Corrections shall:

(1) Notify the parish governing authority of the parish wherein the proposed site is located and, if the site is located within a municipality, the governing authority of the municipality. The notice shall specify the precise location of the proposed site, the exact type of criminals to be incarcerated at the facility, the general degree of security and the type of construction planned, and the date, time, and location of the public hearing required by Paragraph 3 below, which shall be held not less than thirty days after receipt of the notice by the appropriate governing authorities.

(2) Publish the notice required by Paragraph 1 hereof in the official parish journal at least once a week for the two consecutive weeks preceding the hearing.

(3) Hold a public hearing in the parish where the proposed site is located and, if the site is located within any municipality, hold a hearing within the municipality, at which any interested person or public official may appear.

(4) Consider the information received as a result of the public hearing for a period of not less than thirty days after the hearing before rendering a final decision on the location of the facility.

(5) Upon rendering its final decision, promptly notify the governing authorities specified in Paragraph 1 of the decision.

C. The provisions of this Section shall not apply when the location of a prison facility in the parish has been approved by referendum.

Added by Acts 1978, No. 696, §1, eff. July 14, 1978.



RS 15:892 - Women's correctional facility

§892. Women's correctional facility

The Louisiana Department of Corrections is hereby authorized to create and establish and to operate and maintain a women's correctional facility in the vicinity of St. Gabriel for women convicted of felonies and sentenced to imprisonment in this state. This facility shall be known as "Louisiana Correctional Institute for Women".

Added by Acts 1968, No. 246, §1. Amended by Acts 1970, No. 367, §1.



RS 15:893 - Adult correctional institutions

§893. Adult correctional institutions

A. The Department of Public Safety and Corrections, with the approval of the Board of Corrections1 and the governor, is hereby authorized to create, establish, operate, and maintain such adult correctional institutions as may be needed to fulfill the department's obligations, provided necessary funds have been appropriated by the Louisiana Legislature.

B. The Department of Public Safety and Corrections may house inmates in tent or tent-like structures unless prohibited by federal law or a specific court order.

Added by Acts 1968, No. 246, §1. Amended by Acts 1975, No. 572, §1; Acts 1997, No. 1272, §1.

1Bd. of Corrections repealed by Acts 1981, No. 873, §4.



RS 15:893.1 - Inmates who may not be assigned to J. Levy Dabadie Correctional Center

§893.1. Inmates who may not be assigned to J. Levy Dabadie Correctional Center

The Department of Public Safety and Corrections, corrections services, shall not assign any inmate included in the categories listed below to serve any portion of his term at the correctional institution at J. Levy Dabadie Correctional Center:

(1) Inmates who have been convicted of first or second degree murder, aggravated or first degree rape, aggravated kidnapping, armed robbery, aggravated arson, or a sex offense as defined in R.S. 15:541.

(2) Inmates who have a balance of time extending beyond fifteen years to the earliest release date.

(3) Inmates sentenced pursuant to R.S. 15:529.1 et seq. if the instant offense is a third felony conviction or greater.

(4) Inmates who do not qualify for minimum custody status (trustee).

(5) Inmates with records, either arrest or institutional records, which reveal compulsive or habitual use of violence against the person.

(6) Inmates whose presence in the community is likely to evoke adverse public reaction.

(7) Persons who are currently under or who have demonstrated a need for extensive or intensive medical treatment. At the time treatment has been completed and such termination of services has been documented by competent medical staff, persons may be considered as eligible for transfer.

(8) Persons who have escaped or who have abetted an escape or have attempted to escape within a period of the last seven years.

(9) Persons who have demonstrated an overt-aggressive pattern of homosexual behavior to the extent that it would disrupt the smooth daily operation of the institution.

(10) Inmates whose institutional records reflect habitual and compulsive violent behavior, consistent signs of bad work habits, lack of cooperation or good faith, or other undesirable behavior.

Added by Acts 1977, No. 700, §1; Acts 1993, No. 133, §1; Acts 1995, No. 320, §1, eff. June 16, 1995; Acts 1995, No. 914, §1, eff. June 28, 1995; Acts 2001, No. 1206, §1; Acts 2003, No. 635, §1; Acts 2007, No. 137, §1; Acts 2009, No. 266, §1; Acts 2010, No. 560, §1; Acts 2015, No. 184, §2.



RS 15:894 - Diagnostic and treatment center

§894. Diagnostic and treatment center

The State Department of Institutions is hereby authorized to create and establish and to operate and maintain a diagnostic and treatment center, which may consist of one or more branches and which shall undertake medical, educational, psychiatric and social studies of persons committed to facilities under the jurisdiction of the State Department of Institutions. The department also may provide for the training of psychiatrists, neurologists, special educators, psychologists, nurses, technicians, social workers, occupational therapists, physicians and other professional trainees whose services shall be utilized in the operation of said center.

Added by Acts 1968, No. 246, §1.



RS 15:895 - Geriatric correctional facilities; establishment as a pilot project; report

§895. Geriatric correctional facilities; establishment as a pilot project; report

A. In order to find ways to limit potentially high costs, to reduce the pressure on available high level security prison facilities, and to increase the efficiency and effectiveness of the correctional process relative to older prisoners, the state, through the Department of Public Safety and Corrections, shall undertake a planning process for the proper management of an increasingly older prison population.

B. At a minimum, the planning process required in this Section, shall include:

(1) A review of the status of the existing long-term adult prison population with regard to:

(a) Age.

(b) Health.

(c) Projected health care needs.

(d) Level of risk for violence or escape.

(2) A review of the mechanisms used to manage the incarceration of and health care needs of the geriatric long-term prisoner.

(3) A review of the alternatives to maintaining geriatric long-term prisoners in traditional prison settings.

(4) The conduct of a pilot project using an alternative prison setting, which pilot shall include the use of any state-owned facility available to house geriatric prisoners who present a low risk of violence or escape with a concomitant reduction in the level of security and an increase in the level of preventive health care.

(5) A summary and comparison of the anticipatable costs, short and long-term, of continuing traditional prison maintenance of the long-term geriatric prisoner versus the alternate presented by the pilot project required in Paragraph (4) of this Subsection.

(6) Report of the information generated as required in this Subsection to the Joint Legislative Committee on the Budget along with the department's recommendations regarding action. The first report required by this Paragraph shall be submitted no later than one year after the establishment of the pilot project. Revisions or further reporting may occur thereafter as the department deems necessary.

Acts 1990, No. 407, §1.



RS 15:901 - Juvenile reception and diagnostic center; establishment, commitment of juveniles, substance abuse inpatient program, order, report, fact of commitment

PART IV-B. JUVENILE INSTITUTIONS

§901. Juvenile reception and diagnostic center; establishment, commitment of juveniles, substance abuse inpatient program, order, report, fact of commitment

A. The Department of Public Safety and Corrections may establish, operate, and maintain juvenile reception and diagnostic centers located on the premises of the Louisiana Training Institute in East Baton Rouge Parish and at other locations designated to meet the regional diagnostic needs of adjudicated youth.

B. The order of commitment shall be furnished to the department at or prior to the transfer of the child and shall include that the child has been adjudicated delinquent. The court shall also furnish at that time the information required by Article 903 of the Children's Code and, in addition, shall specify whether the child was represented by counsel, the counsel's name and address, or that the child waived the right to counsel, and the age of the child at the time of the offense. The court shall also specify, in years and months, the maximum period of confinement. The court at the time of transfer shall transmit all relevant reports in its possession concerning the child, including reports reflecting his social background, mode of living, family status, school records, behavior tendencies, psychological and psychiatric assessments, or any one or combination of the foregoing.

C. The order of commitment may require the department to take physical custody of a child adjudicated a delinquent, committed to its custody pursuant to Article 897(D) or 899(D) of the Children's Code, and recommended by the court or the department for assignment to a secure program or facility, within fourteen days from the date of the court's signing of the judgment of disposition when the child is in or is going to be placed in the physical custody of a parish juvenile facility. If a court modifies a judgment of disposition, in accordance with Chapter 17 of Title VIII of the Children's Code, and gives the department custody of the adjudicated delinquent, the provisions of this Section and Article 903 of the Children's Code apply.

D.(1) Upon commitment to the Department of Public Safety and Corrections, the department shall have sole custody of the child and, except as provided for in Children's Code Article 897.1, shall determine the child's placement, care, and treatment, and the expenditures to be made therefor, through appropriate examinations, tests, or evaluations conducted under the supervision of the department. The department shall comply with Chapter 2 of Title VII-A and Chapter 17 of Title VIII of the Children's Code for any modification of the original disposition when the adjudicated juvenile has been placed in the custody of the department. The department shall not modify any disposition under Children's Code Article 897.1.

(2) Any child identified in the evaluation process as a substance abuser shall be counseled regarding the availability of the juvenile substance abuse inpatient facility provided for in R.S. 15:901.1 and its appropriateness for the particular child.

E. A court exercising juvenile court jurisdiction may, after exhausting all other state and local diagnostic, testing, and evaluation resources, temporarily assign a child to the Department of Public Safety and Corrections with recommendations for diagnostic testing and evaluation services in accordance with Articles 888 and 890 of the Children's Code. The court assigning a child to the department shall provide written findings indicating the need for such services. The department shall provide such services to the extent resources are available. Assignments to the department for such services shall not exceed thirty calendar days.

F. The Department of Public Safety and Corrections shall have an individualized plan for each child committed to the department except for a child committed to the department following adjudication for contempt. The plan shall be developed after consultation with the child and the family, if feasible. A copy may be forwarded to the court.

G.(1) Community placement services shall have authority and responsibilities for children adjudicated delinquent or in need of supervision, including but not limited to the following:

(a) To assess or arrange for the assessment of the needs of each child.

(b) To provide or arrange for the provision of comprehensive diagnosis and evaluation services as the needs of each child warrant.

(c) To develop comprehensive service plans for each child.

(d) With respect to children committed to the custody of the Department of Public Safety and Corrections pursuant to the provisions of Articles 672, 792.53, 897, 899, and 1509 of the Children's Code, the secretary of the department shall develop rules and regulations to govern the assignment of such children to specific facilities and institutions operated by the department directly or through contractual arrangements.

(e) To place children in the setting most appropriate to their needs, including any nonresidential, community-based residential, and institutional programs operated by the Department of Public Safety and Corrections, as well as programs operated by other public or private agencies with which the department enters into contractual or purchase of services arrangements.

(f) To periodically monitor and review the progress of each child, and modify the child's service plan as warranted, through a multidisciplinary panel.

(2) The following rules shall be followed with regard to client placement functions:

(a) No program or unit shall be required to provide services to a client if the provision of such services would place the program in violation of any state or federal statute or court order.

(b) The secretary of the department may overrule a decision of the client placement unit upon appeal by any program or unit on grounds that such placement would be inconsistent with the child's needs. For all cases which are appealed to the secretary, a notation shall be made in the child's file indicating the grounds for such appeal, the decision made by the secretary, and the secretary's reasons for upholding or failing to uphold the original placement decision.

(c) No public or private agency operating under contractual or purchase of service arrangements with the department shall be required to provide services to a child if the provision of such services is contradictory to the terms of the contractual or purchase of service arrangement or is in conflict with the policies of the agency or the decisions of its governing authority.

Added by Acts 1970, No. 353, §1. Amended by Acts 1976, No. 443, §1; Acts 1980, No. 740, §1; Acts 1981, No. 126, §1; Acts 1984, No. 99, §1; Acts 1984, No. 567, §6, eff. Jan. 1, 1985; Acts 1986, No. 328, §1; Acts 1987, No. 57, §1; Acts 1989, No. 4, §1, eff. June 1, 1989; Acts 1991, No. 467, §2; Acts 1992, No. 200, §2; Acts 1992, No. 699, §1; Acts 1993, No. 430, §1; Acts 1993, No. 873, §1; Acts 1995, No. 795, §1; Acts 1997, No. 615, §2, eff. July 3, 1997.



RS 15:901.1 - Juvenile substance abuse programs; locations

§901.1. Juvenile substance abuse programs; locations

A. The Department of Public Safety and Corrections shall establish, operate, and maintain a juvenile substance abuse program on the premises of the Louisiana Training Institute in East Baton Rouge Parish, or at any other appropriate juvenile institution under the direction of the department, which shall be made available to all juveniles assigned to the institution.

B. The program shall be maintained as a specialized treatment service provided as a supplemental service to the regular rehabilitative counseling program being provided at the institution. The department shall assign appropriate staff with training and experience in the field of substance abuse counseling to design and implement this treatment service.

Added by Acts 1981, No. 126, §2; Acts 1986, No. 737, §1.



RS 15:902 - Juvenile institutions

§902. Juvenile institutions

The Department of Public Safety and Corrections shall establish, operate, and maintain the Louisiana Training Institute for juveniles at locations situated to meet the regional needs of the state.

Added by Acts 1970, No. 353, §1. Acts 1989, No. 4, §1, eff. June 1, 1989; Acts 1991, No. 467, §2.



RS 15:902.1 - Transfer of adjudicated juvenile delinquents

§902.1. Transfer of adjudicated juvenile delinquents

Notwithstanding Title VIII of the Louisiana Children's Code or any other provision of law, the secretary of the department may promulgate rules and regulations to authorize the transfer of adjudicated juvenile delinquents to adult correctional facilities when the delinquents have attained the age of seventeen years, the age of full criminal responsibility.

Acts 1997, No. 1063, §1, eff. July 14, 1997.



RS 15:902.2 - Closure of Swanson Correctional Center for Youth-Madison Parish Unit as a facility for juveniles

§902.2. Closure of Swanson Correctional Center for Youth-Madison Parish Unit as a facility for juveniles

A.(1) By December 31, 2004, the Swanson Correctional Center for Youth-Madison Parish Unit at Tallulah, Louisiana shall no longer be used as a juvenile facility.

(2) Notwithstanding any provision of Paragraph (A)(1) of this Subsection, the governor by executive order and upon a declaration that there is a public safety emergency which necessitates the use of Swanson Correctional Center for Youth-Madison Parish Unit as a juvenile facility may extend the closure date by a period not to exceed five months from the date of issuance of the declaration of emergency. Under no circumstances shall Swanson Correctional Center for Youth-Madison Parish Unit be used as a juvenile facility after May 31, 2005.

(3) No provision of this Subsection shall prohibit the department from closing Swanson Correctional Center for Youth-Madison Parish Unit at any time prior to December 31, 2004, should the protection and public safety of society permit.

B.(1) The Department of Public Safety and Corrections shall develop a comprehensive plan for the transitioning of these youth based upon the health, safety, and best interests of each child and the protection and public safety of society. The comprehensive plan:

(a) Shall include a specific plan for provision of aftercare services to meet the needs of juveniles for whom release to the community is recommended and to provide for safety to the community.

(b) Shall include a specific date after which youths adjudicated delinquent and committed to the department shall no longer be assigned or reassigned to Swanson Correctional Center for Youth-Madison Parish Unit.

(c) Shall include a recommendation by which monies used to fund the operation of Swanson Correctional Center for Youth-Madison Parish Unit can be used for the creation and maintenance of a continuum of community-based treatment and supervision programs for youth within the Louisiana juvenile justice system.

(d) May include recommendations for an alternative use of the facility and property of the former Swanson Correctional Center for Youth-Madison Parish Unit.

(2) The secretary of the department shall submit the plan on or before August 1, 2003, to the governor, to the Joint Legislative Committee on the Budget, and to the Juvenile Justice Reform Act Implementation Commission created by R.S. 46:2751 et seq.

(3) Beginning on August 1, 2003, and every month thereafter until such time as Swanson Correctional Center for Youth-Madison Parish Unit is discontinued as a juvenile facility, the department shall submit to the Juvenile Justice Reform Act Implementation Commission a status report detailing:

(a) The total number of youths in the facility.

(b) The number of youths transitioned out of the facility and the facility to which the child was transferred.

(c) The number of youths, if any, placed in the facility, and the reason for this placement as opposed to placement in another juvenile facility, subject to applicable confidentiality requirements.

(d) Other information requested by the commission.

C. The Juvenile Justice Reform Act Implementation Commission shall make recommendations to the governor and legislature, including the Joint Legislative Committee on the Budget, prior to the 2004 Regular Session of the Legislature, regarding suggested executive action or required legislation and funding for juvenile justice services, facilities, and personnel.

Acts 2003, No. 1225, §2.

NOTE: See Acts 2004, No. 721, §2, which amended Section 7(A) and (B)(1) of Acts 2003, No. 1225, relative to the alternate use of the facility as a learning center.



RS 15:902.3 - Juvenile placement review process

§902.3. Juvenile placement review process

A. The legislature hereby finds that in order to improve our juvenile justice system it is necessary that every juvenile in the custody of the Department of Public Safety and Corrections be reviewed periodically in order to determine whether the juvenile is placed in the least restrictive placement most appropriate to their needs and consistent with the circumstances of the case and the protection of the best interests of society and the safety of the public within the state. In order to facilitate the transition of the Swanson Correctional Center for Youth-Madison Parish Unit and Jetson Center for Youth-East Baton Rouge Parish Unit to alternate adult offender utilization as provided in R.S. 15:902.2, and facilitate the conversion of Jetson Center for Youth-East Baton Rouge Parish Unit to a regional treatment facility, the provisions of this Section shall be applicable.

B. The placement review shall be conducted by the department through such multi-disciplinary review panel as the secretary of the department shall designate. This placement review shall include an assessment of the needs and progress of the individual juvenile, the risk of danger to society, and the community resources needed to serve the best interest of the child and society and a recommendation for placement and services.

C. The secretary of the department shall establish and promulgate rules, regulations, and procedures to govern the placement review process. Such rules shall include provisions for the department to notify appropriate law enforcement communities and any registered crime victim of the placement review recommendation at the time the recommendation is provided to the judge.

D. When the assessment results in a determination that the juvenile be transferred to a less restrictive setting, including but not limited to release pursuant to R.S. 15:906 or transfer pursuant to R.S. 15:907, the department shall develop recommendations for placement, care, and treatment in accordance with the assessment.

E. If the recommendation includes placement in a less restrictive setting, the department shall file a motion with the court and serve a copy of the motion on the district attorney in accordance with Children's Code Article 911. The motion shall include all of the following:

(1) The recommendation of the department.

(2) All relevant documentation supporting the recommendation including but not limited to the needs and risk assessments.

(3) An aftercare plan developed by the department when the recommendation is for release pursuant to R.S. 15:906.

F. The recommendations shall be implemented by the department unless the court, within fourteen legal days of receipt of the motion and accompanying documentation does any one of the following:

(1) Rejects the recommendations and denies the motion.

(2) Notifies the department in writing that there is no objection and the recommendations have been accepted as orders of the court.

(3) Schedules a hearing and issues an order rejecting or modifying the recommendations of the department.

G. Juveniles adjudicated delinquent and given a disposition under the provisions of Children's Code Article 897.1 shall not be eligible for consideration under the provisions of this Section.

Acts 2003, No. 1225, §2; Acts 2008, No. 565, §1; Acts 2009, No. 253, §1.



RS 15:902.4 - Closure of Jetson Center for Youth-East Baton Rouge Parish Unit as a facility for juveniles

§902.4. Conversion of Jetson Center for Youth-East Baton Rouge Parish Unit to a regional treatment facility for juveniles

A.(1) By June 30, 2009, the Jetson Center for Youth-East Baton Rouge Parish Unit shall be converted to a regional treatment facility and renamed the Louis Jetson Center for Youth. The buildings of the Louis Jetson Center for Youth will be located together in a small area on the existing Jetson property. The facility shall have a design capacity aligned with national best practices. The design shall limit the dormitory capacity to twelve youths, and implement a therapeutic setting. The regional facility shall house not more than ninety-nine youths.

(2) Notwithstanding any provision of Paragraph (A)(1) of this Subsection, the governor by executive order and upon a declaration that there is a public safety emergency which necessitates the use of Jetson Center for Youth-East Baton Rouge Parish Unit as a juvenile facility may extend the conversion date by a period not to exceed five months from the date of issuance of the declaration of emergency.

(3) No provision of this Subsection shall prohibit the department from converting Jetson Center for Youth-East Baton Rouge Parish Unit to the Louis Jetson Center for Youth at any time prior to June 30, 2009, should the protection and public safety of society permit.

B.(1) The Department of Public Safety and Corrections, office of juvenile justice shall develop a comprehensive plan for transitioning of these youth and conversion of the facility based upon the health, safety, and best interest of each child and the protection and public safety of society. The comprehensive plan shall include strategies and activities to incorporate the following:

(a) Use of standardized and validated assessment of youth risk need factors.

(b) Use of treatment interventions that target known predictors of crime and recidivism to prepare youth offenders for success in the community.

(c) Use of evidence-based programs.

(d) Staff development.

(e) Family involvement.

(f) Continuous quality improvement and evaluation of programs.

(g) Staff-to-youth ratio in secure facilities with plans to achieve a staffing structure consistent with positive behavior treatment models.

(h) Statistics of percentage of youth involved in fights in secure facilities with improvement plans.

(i) A time line that highlights the benchmarks to successful implementation of the plan. The plan shall be submitted to the Juvenile Justice Implementation Commission no later than December 30, 2009. Thereafter, a progress report on the plan shall be submitted on an annual basis to the Juvenile Justice Implementation Commission.

(j) A recommendation for implementation and funding for three regional youth centers with populations not to exceed ninety-nine youths and dormitory units not to exceed twelve youths. Each center shall execute effective educational and therapeutic practices.

(k) In conjunction with the Juvenile Justice Reform Act Implementation Commission, develop a comprehensive needs assessment plan for determining the quantity and location of additional community-based treatment and supervision programs for youth within the Louisiana juvenile justice system.

(l) Recommendations for the development of operating procedures to ensure that the violence and other documented problems that occurred at the Jetson Center for Youth-East Baton Rouge Parish Unit are not replicated at Louis Jetson Center for Youth or other facilities where the youth are transferred.

(2) The secretary of the department shall submit the plan on or before November 20, 2009, to the governor, to the Joint Legislative Committee on the Budget, and to the Juvenile Justice Reform Act Implementation Commission created by R.S. 46:2751 et seq.

(3) Beginning on January 1, 2009, and every month thereafter until such time as Jetson Center for Youth-East Baton Rouge Parish Unit is converted to the Louis Jetson Center for Youth the office of juvenile justice shall submit to the Juvenile Justice Reform Act Implementation Commission a status report detailing the following items:

(a) The total number of youths in the facility.

(b) Other information requested by the commission.

C. The Juvenile Justice Reform Act Implementation Commission shall make recommendations to the governor and legislature, including the Joint Legislative Committee on the Budget, prior to the 2009 Regular Session of the Legislature, regarding suggested executive action or required legislation and funding for juvenile justice services, facilities, and personnel.

D. The Department of Public Safety and Corrections shall give a hiring preference to any employee who has been involuntarily dismissed as the result of the conversion of the Jetson Center for Youth-East Baton Rouge Unit to fill an opening in the workforce of the office of juvenile justice for which that employee is qualified.

Acts 2008, No. 565, §1; Acts 2009, No. 253, §1.



RS 15:903 - Separate facilities for males and females

§903. Separate facilities for males and females

The Department of Corrections is authorized to provide separate facilities for male and female juveniles committed to it. These separate facilities may be provided at whatever location or locations the Department of Corrections deems advisable.

Added by Acts 1970, No. 353, §1.



RS 15:904 - Superintendent; powers and duties

§904. Superintendent; powers and duties

The secretary of public safety and corrections shall appoint a superintendent for each juvenile institution under the administration of the department and shall enumerate his powers and duties.

Added by Acts 1970, No. 353, §1; Acts 1991, No. 467, §2.



RS 15:905 - Rules and regulations; education; training and discipline, work opportunities, vocational training, contracts and agreements

§905. Rules and regulations; education; training and discipline, work opportunities, vocational training, contracts and agreements

A. Except as otherwise provided in laws and rules concerning oversight, accountability, and quality control of educational services delivered in state juvenile justice facilities, the Department of Public Safety and Corrections, office of juvenile justice, shall have full control of all juvenile institutions, facilities, and programs under its administration and the affairs of such institutions, facilities, and programs and shall adopt all rules and regulations which it deems essential to the proper conduct of these institutions, facilities, and programs. All children in these juvenile institutions, facilities, and programs shall receive appropriate treatment, training, and education commensurate with their needs and abilities. The department may enter into contracts or cooperative agreements to fulfill its obligations to accomplish its goals in the most efficient manner possible.

B. Notwithstanding any other provision of law to the contrary, except as otherwise provided in laws and rules concerning oversight, accountability, and quality control of educational services delivered in state juvenile justice facilities, the deputy secretary for youth services shall establish all rules and regulations for the placement, care, and treatment of a juvenile in the custody of the office of juvenile justice. Such rules and regulations shall include:

(1) Provisions for reasonable access to each child in the custody of the office of juvenile justice for defense counsel and for adequate and confidential meeting space in each juvenile facility for defense counsel and children they represent.

(2) Provisions for direct, confidential, and readily accessible telephone or audio-visual connections between each child in the custody of the office of juvenile justice and their defense counsel. Telephones and audio or visual connections to counsel shall be available, by reasonable request on a daily basis, to each child in the custody of the office of juvenile justice at no cost to the child or their family.

(3) For the purposes of this Subsection:

(a) A child is deemed "in the custody of the office of juvenile justice" if he is judicially committed to the Department of Public Safety and Corrections, youth services, office of juvenile justice, regardless of where the child is physically held, including but not limited to state-run secure facilities, state-run non-secure facilities, contracted facilities, and detention centers.

(b) A "juvenile facility" is any facility in which a child judicially committed to the office of juvenile justice is placed, whether the facility is run directly by the state or contracted by any agency of the state.

C. Except as otherwise provided in laws and rules concerning oversight, accountability, and quality control of educational services delivered in state juvenile justice facilities, the deputy secretary for youth services shall have the sole authority to establish the programmatic standards for juveniles assigned to the custody of the office of juvenile justice.

D. Notwithstanding any other provisions of law to the contrary, the office of juvenile justice may enter into contracts or cooperative agreements in order to provide employment and vocational training for juveniles in the custody of the office of juvenile justice as part of the treatment plan for the juvenile. The deputy secretary for youth services shall establish all rules and regulations necessary for the operation of such programs consistent with the mission of the office of juvenile justice to protect public safety and to provide opportunities for the rehabilitation of juvenile offenders.

E. Juveniles may be compensated, in accordance with the youth development policy at rates fixed by the deputy secretary, for work performed, including facility maintenance, attendance at training programs, and any other attendance, participation, or work deemed appropriate by the deputy secretary.

Acts 1970, No. 353, §1; Acts 1988, No. 609, §1; Acts 2006, No. 152, §1; Acts 2008, No. 565, §1; Acts 2016, No. 500, §2; Acts 2016, No. 617, §2.



RS 15:905.1 - Cecil J. Picard Educational and Recreational Center; rates and fees

§905.1. Cecil J. Picard Educational and Recreational Center; rates and fees

A. In accordance with the provisions of R.S. 39:11 et seq., responsibility for the Cecil J. Picard Educational and Recreational Center, including all lands, property, facilities, equipment, or any other corporeal movable property which is part of the facility as of the effective date of this Section, shall be transferred from the Department of Education to the Department of Public Safety and Corrections, office of juvenile justice.

B. In addition to the juvenile institutions, facilities, and programs under the administration and the affairs of the Department of Public Safety and Corrections, office of juvenile justice, as provided in R.S. 15:905, the office of juvenile justice shall exercise all powers, duties, functions, and responsibilities in connection with the management and operation of the Cecil J. Picard Educational and Recreational Center in the city of Bunkie.

C. The deputy secretary for youth services may set rental rates and usage fees for the Cecil J. Picard Educational and Recreational Center. Additionally, the deputy secretary for youth services shall establish all rules and regulations necessary for the operation of the facility consistent with the mission of the office of juvenile justice and to provide opportunities for youths.

Acts 2014, No. 725, §1, eff. July 1, 2014.



RS 15:906 - Release from commitment

§906. Release from commitment

A.(1) Except as provided for in Children's Code Article 897.1, the Department of Public Safety and Corrections may recommend to the committing court the release of any juvenile committed to its care, who, in the opinion of the department, is ready to be returned to his own home, or to a substitute home. Such juvenile may be discharged by the court without supervision or may be placed under supervision until further orders of the court.

(2) Except as provided for in Subsection B of this Section, it is hereby declared to be the public policy of this state that commitment of a juvenile to the care of the department is not punitive nor in anywise to be construed as a penal sentence, but as a step in the total treatment process toward rehabilitation of the juvenile and that, therefore, the recommendations of the department should be given careful consideration by the court in determining what is to the best interest of the juvenile. If, after release from the care of the department, but while the juvenile is still under the supervision of the court, the court deems it advisable to return the juvenile to the care of the department, a recommitment order shall be furnished the department.

B. In cases governed by Children's Code Article 897.1, it is hereby declared to be the public policy of this state that commitment of a juvenile to the custody of the Department of Public Safety and Corrections for confinement in secure placement without benefit of parole, probation, suspension of imposition or execution of sentence, or modification of sentence, is necessary and proper because for these very serious offenses the protection of society is the primary objective.

Added by Acts 1970, No. 353, §1. Acts 1993, No. 430, §1; Acts 2004, No. 484, §2.



RS 15:907 - Return of juveniles to committing court for transfer

§907. Return of juveniles to committing court for transfer

A. The Department of Corrections may recommend the return to the committing court, of any juvenile committed to the care of the Department of Corrections with recommendations for the transfer of the juvenile to such other agency or facility which may be available to best serve the needs of the juvenile.

B. Repealed by Acts 1978, No. 497, §1.

Added by Acts 1970, No. 353, §1.



RS 15:908 - Student furlough program

§908. Student furlough program

A. The secretary for the Department of Public Safety and Corrections may authorize a temporary furlough to deserving students of any juvenile institution, unless, after receiving notification of the proposed furlough, the juvenile court having jurisdiction or the district attorney notifies the department of its objection. If the district attorney objects, the court shall set the matter for a contradictory hearing. The temporary furlough is to serve as a rehabilitative tool to assist the child in maintaining family and community relations during the period of his commitment. A temporary furlough as provided herein is not to be considered a release from commitment and does not affect the jurisdiction of the juvenile court or the authority of the department as to the children granted a temporary furlough.

B. A responsible member of the child's family or other previously approved adult must sign a custody receipt and provide transportation for the child to and from the juvenile institution.

Added by Acts 1975, No. 449, §1. Acts 1993, No. 430, §1; Acts 2004, No. 484, §2.



RS 15:909 - Reporting of escapes from state juvenile institutions; records

§909. Reporting of escapes from state juvenile institutions; records

A. The superintendent or highest ranking employee of the Department of Public Safety and Corrections, Corrections Services, or the person acting on behalf of the department, who is physically present at and in charge of a juvenile institution at the time of an escape from that institution shall, within ten minutes after being notified that a child or offender has escaped from or left the premises or grounds of the institution without authority, notify or take necessary steps to insure the notification of every law enforcement agency as defined in this Section.

B. The superintendent or person in charge of a state juvenile institution shall maintain a record and description of every escape from the juvenile institution of which the superintendent has control. The record shall list the date and time of the escape, the number of offenders who escaped, the offenses for which the escapees were placed at the institution, the name of each law enforcement agency notified of the escape, the time each law enforcement agency was notified and the name of the person receiving the notice, and the name of the department employee or agent who notified that law enforcement agency. The report shall be available for public inspection and shall list all prior escapes, if any, from the institution within the last five years of the date of the last escape. A copy of the report shall be delivered to each law enforcement agency as defined in this Section.

C. The secretary of the department shall promulgate rules and regulations to insure the immediate reporting of all escapes from juvenile institutions as required by this Section.

D. As used in this Section, "law enforcement agency" means the sheriff's office, all police departments in the parish, and the office of state police.

Acts 1990, No. 977, §1.



RS 15:910 - Juvenile offenders; collection of parental support payments for cost of care

§910. Juvenile offenders; collection of parental support payments for cost of care

A. When the Department of Public Safety and Corrections provides for care and treatment of a child assigned to a secure juvenile institution under the provisions of this Part, the parent or legal guardian for the juvenile offender shall be required to provide support for the cost of such care and treatment in a manner consistent with applicable federal and state regulations, and commensurate with ability to pay, in accordance with a sliding scale established by R.S. 9:315 through 9:315.15. Regulations established by the department to compute the parent's financial responsibility shall take into consideration other children living in the home. In assessing the amount of support, the department shall insure that the support payment does not exceed the cost to the department nor shall the cost basis include costs exclusively associated to confinement such as, but not necessarily limited to, security.

B. At the time the juvenile offender is assigned to the secure institution, the department shall notify the parent or legal guardian of his responsibility to provide support and shall bill him on a periodic basis, but no less than quarterly, for the amount due. The department shall make every reasonable effort to notify the person liable for support under the provisions of this Section as soon as possible after placement of the juvenile. Notice or receipt of notice shall not be a condition of liability.

C. Payments shall be made to the department and shall be deposited in the state treasury.

D. In the event of default, the department shall exercise all administrative and legal remedies provided by law or regulation to enforce the provisions of this Section, including the imposition of reasonable administrative costs, costs of court, and attorney fees. It is permissible for the department to enter into an agreement with other public agencies or to contract with the private sector for collection of debts owed to the state under provisions of this Section.

Acts 1990, No. 513, §1, eff. Sept. 1, 1990.



RS 15:911 - Administration of medication; definitions; conditions; restrictions

§911. Administration of medication; definitions; conditions; restrictions

A. As used in this Section:

(1) "Administer" or "administration" means the giving of either an oral, pre-measured dose inhalant or topical ointment medication to a patient.

(2) "Detention facility" means any juvenile detention facility, shelter care facility, or other juvenile detention facility.

(3) "Medication" means any prescription or nonprescription drug.

B. No employee other than a registered nurse, licensed practical nurse, or licensed medical physician shall be required to administer medication to a child at a detention facility until all the following conditions have been met:

(1) The Department of Public Safety and Corrections and the Louisiana State Board of Nursing have jointly promulgated rules which specifically establish the procedure to be followed for the administration of medication at each detention facility and which at a minimum provide that:

(a) No medication shall be administered to any child without an order from a person with prescriptive authority in the state of Louisiana or an adjacent state.

(b) No medication shall be administered to any child unless it is provided to the detention facility in a container that meets acceptable pharmaceutical standards.

(c) The medication container shall contain clear instructions identifying the child's name, RX number if any, date, frequency, name of the medication, dosage, route, and the name of the person who prescribed the medication.

(2) At least two employees assigned to each facility have received not less than six hours of training in the administration of medication, including general and child-specific training, from a registered nurse, a licensed medical physician, or both.

(3) A registered nurse or licensed medical physician approved by the department has assessed the health status of the specific child and has determined that, according to the legal standards of the respective licensed health professional when performing such procedure, the administration of medication can be safely performed by and delegated to someone who has received documented training with documented competence other than a licensed health professional.

(4) A registered nurse or a licensed medical physician approved by the department has reviewed the authorized prescriber's order and has determined that the administration of medication can be safely performed by and delegated to someone who has received documented training with documented competence other than a licensed health professional.

C. Individuals who are required to administer medication and have been trained according to the provisions of this Section may not decline to perform such service at the time indicated, except as exempted for reasons as noted in writing by the licensed medical physician or the registered nurse. The reasons for such exemptions shall be documented and certified by the licensed medical physician or the registered nurse within seventy-two hours of the request for the exemption.

D. Any employee shall have the right to request that another employee be present while he is administering the medication to a child to serve as a witness. After making such a request, the employee shall not be required to administer the medicine without such a witness.

E. In the absence of the training program as provided in this Section, no detention facility shall require any employee assigned to the facility other than a registered nurse or licensed medical physician to administer medication.

F. Notwithstanding any provision of law to the contrary, nothing shall prohibit the application of an injectable medication in a life-threatening situation by an employee of a juvenile detention facility who is trained in the administration of injectable medication.

Acts 2001, No. 502, §1.



RS 15:921 - Youthful Offender Management Fund; creation

§921. Youthful Offender Management Fund; creation

A. All probation and parole supervision fees received by the Department of Public Safety and Corrections pursuant to Children's Code Articles 781.1 and 901.1 and any amounts appropriated by the legislature to the Youthful Offender Management Fund shall be deposited immediately upon receipt into the state treasury.

B. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited as required by Subsection A of this Section shall be credited to the special fund hereby created in the state treasury to be known as the "Youthful Offender Management Fund". The monies in this fund shall be used solely as provided by Subsection C of this Section and only in the amounts appropriated by the legislature. All unexpended and unencumbered monies in this fund at the end of the fiscal year shall remain in such fund. All monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund, with interest earned on the investment of these monies credited to this fund following compliance with the requirements of Article VII, Section 9(B), relative to the Bond Security and Redemption Fund.

C. The monies in the Youthful Offender Management Fund shall be used solely by the department to supplement appropriated funds for salaries and other category expenditures within the office of juvenile justice deemed necessary by the secretary of the department, and to defray cost of collection and disbursement of monetary assessments imposed as a condition of probation and parole, including reasonable attorney fees.

D. Repealed by Acts 2006, No. 640, §4, eff. June 27, 2006.

Acts 1990, No. 324, §1; Acts 1992, No. 297, §1; Acts 2006, No. 640, §§1, 4, eff. June 27, 2006; Acts 2008, No. 565, §1.



RS 15:931 - Purpose and policy

PART V-A. JUVENILE JUSTICE ACCOUNTABILITY

AND COST EFFECTIVENESS

SUBPART I. DATA AND ACCOUNTABILITY

§931. Purpose and policy

It is hereby declared to be the policy of the state of Louisiana that all government agencies and officers, all government subdivisions, and all organizations and individuals working with children in the juvenile justice system shall conduct a continuing inquiry into the efficacy, cost effectiveness, and impact on public safety of the treatment and supervision methods that the juvenile justice system employs. The purpose of this policy is to promote accountability, efficiency, and cost effectiveness, and to facilitate continuous improvement by requiring regular reporting of clear and reliable data on Louisiana's juvenile justice system.

Acts 2016, No. 499, §1.



RS 15:932 - Definitions

§932. Definitions

As used in this Subpart, the following words shall have the following meaning:

(1) "Episode" shall mean a singular instance in which a youth is placed under the supervision, care, or custody of the office of juvenile justice.

(2) "Office of juvenile justice" or "the office" shall mean the Department of Public Safety and Corrections, youth services, office of juvenile justice.

Acts 2016, No. 499, §1.



RS 15:933 - Office of juvenile justice; statistical data collection; reporting

§933. Office of juvenile justice; statistical data collection; reporting

A. Statistical data collection. The office of juvenile justice shall collect, maintain, and regularly report a record of statistical data concerning the services it provides, the youth it serves, the outcomes experienced by the youth, and the funds it expends.

B. Publication and reporting. (1) The office of juvenile justice shall tabulate, analyze, and publish electronically, on the website maintained by the office of juvenile justice, on or before January fifteenth and June fifteenth of each year, the complete set of statistical data required to be collected and reported under this Section.

(2) The first such electronic publication of all data collected and reported in this Section shall be published electronically no later than January 15, 2018.

(3) The statistical data published under this Section shall not include any identifying information concerning any youth served by the office of juvenile justice, but shall be limited to the nonidentifying information authorized for release under Children's Code Article 412(B).

C. Maintenance of data. All data collected and maintained under this Section shall be maintained by the office and shall remain available through the office's website for a minimum of five years after collection.

D. Data to be collected and maintained. The data collected and maintained under this Section shall include but not be limited to the following data points for each child served:

(1) Name.

(2) Unique identification number assigned for the purposes of analyzing and reporting de-identified data.

(3) Date of birth.

(4) Gender.

(5) Race and ethnicity.

(6) Parish of residence.

(7) Parish in which the child was committed or placed on probation.

(8) Offenses with which the child was initially petitioned, with each offense stored as an individual variable.

(9) Offenses of adjudication, including variety of status offense, if applicable, with each offense stored as an individual variable.

(10) Date of adjudication prior to the disposition resulting in the child being placed under the supervision, care, or custody of the office of juvenile justice.

(11) Date of disposition resulting in the child being placed under the supervision, care, or custody of the office of juvenile justice.

(12) The child's total number of prior episodes, disaggregated by whether the offense leading to each episode was a misdemeanor, felony, or both.

(13) The most serious known offense of the child.

(14) Length of disposition imposed that resulted in the child being placed under the supervision, care, or custody of the office of juvenile justice.

(15) Length of suspended commitment imposed that resulted in the child being placed under the supervision, care, or custody of the office of juvenile justice.

(16) If the child was revoked on probation or parole, whether the revocation was initiated by motion of the office of juvenile justice, the district attorney, or both.

(17) The initial judicial disposition of a child committed to the custody of the office of juvenile justice.

(18) The initial office of juvenile justice disposition for a child committed to the custody of the office of juvenile justice.

(19) The total amount of time spent in secure care.

(20) The total amount of time spent in nonsecure care.

(21) The release date.

(22) The length of time on parole supervision.

(23) If any recommendation is made for the early release by the office of juvenile justice.

(24) Whether or not the office of juvenile justice's recommendation for early release was granted.

(25) The number of days spent in a detention center after commitment to the office of juvenile justice and prior to placement in a secure or nonsecure facility.

(26) If the child was committed to the secure custody of the office of juvenile justice:

(a) The last school grade completed by the child before commitment.

(b) The last school grade completed by the child upon release from the custody of the office of juvenile justice.

(c) If the child was on HISET or Carnegie Units while in the custody of the office of juvenile justice.

E. Data to be reported. The reports mandated by the office of juvenile justice shall include but not be limited to the following data:

(1) Disaggregated by race, ethnicity, gender, parish of prosecution, and most serious offense of adjudication, data including:

(a) The total number of children admitted to the custody of the office of juvenile justice during the preceding year, further disaggregated by whether the admission was incident to an initial disposition, a revocation of probation, or a revocation of parole.

(b) The total number of children who spent a minimum of one day in the office of juvenile justice's secure custody during the preceding year.

(c) The total number of children who spent a minimum of one day in the office of juvenile justice's nonsecure custody during the preceding year.

(d) The duration of the commitment imposed by the court for all children admitted to the custody of the office of juvenile justice during the preceding year.

(e) The average length of stay in secure custody of all children released from the office of juvenile justice's secure custody in the preceding year.

(f) The average length of stay in nonsecure custody of all children released from the office of juvenile justice's nonsecure custody in the preceding year.

(g) The total number of youth placed under the probation supervision of the office of juvenile justice during the preceding year.

(h) The total number of youth placed under the parole supervision of the office of juvenile justice during the preceding year.

(i) The total number of youth who spent a minimum of one day under the parole supervision of the office of juvenile justice during the preceding year.

(j) The total number of days spent by youth in a detention center after commitment to the office of juvenile justice, but before placement in a nonsecure or secure custody facility, during the preceding year.

(k) The total number of days spent by children committed to the custody of the office of juvenile justice in each office of juvenile justice secure facility, and in each nonsecure facility in which the office of juvenile justice places youth in its custody, during the preceding year.

(2) The average daily caseload of office of juvenile justice probation officers during the preceding year, disaggregated by legal status.

(3) The total cost of operating each office of juvenile justice secure facility, disaggregated by facility, in the preceding year, with the following costs disaggregated: cost of facilities, cost of staffing, cost of mental health treatment, and cost of educational services.

(4) The total amount actually paid by the state of Louisiana to each nonsecure facility for the custody and care of youth committed to the custody of the office of juvenile justice during the preceding year.

(5) The one-, two-, and three-year recidivism rates of youth served by the office of juvenile justice, disaggregated by most serious offense of adjudication and whether the youth was served on probation, in secure custody, or in nonsecure custody.

F. Coordination with other entities. The office shall cooperate and coordinate with courts, juvenile court clerks, detention centers, and public and private agencies in the collection of this statistical data. In order to facilitate the collection of the information required by this Section, the department shall be authorized to inspect and copy all records of the court and law enforcement agencies pertaining to youth served by the department.

Acts 2016, No. 499, §1.



RS 15:934 - Detention centers

§934. Detention centers

A. All facilities that detain juveniles pursuant to Title VII or Title VIII of the Louisiana Children's Code shall collect and maintain data on each child detained. This data shall be retained permanently by the facility and shall be made available for inspection during normal business hours by any court exercising juvenile court jurisdiction, by the Department of Children and Family Services, and by persons collecting aggregate statistical information.

B. The data collected and maintained shall include but not be limited to the following information for each child:

(1) Name.

(2) Unique identification number assigned for the purposes of analyzing and reporting de-identified data.

(3) Date of birth.

(4) Gender.

(5) Race and ethnicity.

(6) Address.

(7) Reason for detention, including if applicable the most serious alleged offense for which the child is being detained.

(8) The date and time of the child's entry into and exit from the juvenile detention center.

(9) Authority for confinement.

(10) The name of the officer and the law enforcement agency employing the officer responsible for transporting the child to the juvenile detention center.

(11) Whether the alleged offense occurred in a school, place of business, the child's home, or other location and the name of the school if the offense is alleged to have occurred in a school.

(12) Whether the referral source was a law enforcement agency, a school, a family member, or other, including the name of the school or law enforcement agency if the referring source was a school or law enforcement agency.

(13) The child's score on a detention screening tool or risk assessment, if applicable.

(14) The reason for detention if the child's detention screening tool or risk assessment score does not mandate detention.

(15) The reason for detention, which may include but not be limited to pre-adjudication detention, detention while awaiting a post-disposition placement, or serving a short-term program disposition.

(16) Date of and authority for release or transfer.

(17) Name of person to whom the child was released or the location where the child was transferred.

Acts 2016, No. 499, §1.



RS 15:941 - Purpose and policy

SUBPART II. JUVENILE JUSTICE REINVESTMENT PROGRAM

§941. Purpose and policy

It is hereby declared to be the policy and intent of the state of Louisiana to promote public safety and expend taxpayer funds responsibly through the use of evidence-based treatment programs and practices at the local level and to reinvest a portion of juvenile justice savings into community-based programs and services.

Acts 2016, No. 499, §1.



RS 15:942 - Definitions

§942. Definitions

For the purposes of this Subpart, the following words shall have the following meaning:

(1) "Commission" shall mean the Louisiana Commission on Law Enforcement and Administration of Criminal Justice.

(2) "Out-of-home placement" shall mean placement of a child in a juvenile detention center, or commitment of the child to the legal custody of the office of juvenile justice, pursuant to Titles VII and VIII of the Louisiana Children's Code. A child is deemed in the legal custody of the office of juvenile justice from the day of judicial commitment, whether or not the child is in the physical custody of the office of juvenile justice.

(3) "Program" shall mean the Juvenile Justice Reinvestment Program, a fiscal incentive program to fund local efforts that enhance public safety while reducing juvenile justice system costs.

Acts 2016, No. 499, §1.



RS 15:943 - Program

§943. Program

A. There is hereby established, within the Louisiana Commission on Law Enforcement and Administration of Criminal Justice, the Juvenile Justice Reinvestment Program as a fiscal incentive program to fund local efforts that enhance public safety while reducing juvenile justice system costs.

B. Funds appropriated for the program shall be utilized for renewable grants to be awarded to judicial districts, or groups of judicial districts, for the purpose of establishing community-based sanction and treatment programs, including reentry programs, that provide alternatives to out-of-home placement.

Acts 2016, No. 499, §1.



RS 15:944 - Program funding

§944. Program funding

A. Before January 1, 2017, the Louisiana Commission on Law Enforcement and Administration of Criminal Justice shall determine the following:

(1) A baseline for calculating reductions and increases in custody placements using Fiscal Year 2016 data that includes all commitments to office of juvenile justice custody from each judicial district in the state.

(2) The average cost per day per child to the state for secure custody and the average cost per day per child to the state for nonsecure custody.

B.(1) Beginning February 1, 2017, and continuing on February first of each subsequent year, the Louisiana Commission on Law Enforcement and Administration of Criminal Justice shall make a report on the fiscal impact realized as a result of reductions or increases in custody placements.

(2) The report shall be calculated based on the determinations required in Subsection A of this Section and based on the total number of days spent in custody by children in the same fiscal year, disaggregated by judicial district of origin of each child. The office of juvenile justice shall provide data to the Louisiana Commission on Law Enforcement and Administration of Criminal Justice as necessary for the report.

(3) The report shall be sent to the commissioner of administration, the chair of the Senate Committee on Finance, the chair of the House Committee on Appropriations, and the chair of the Juvenile Justice Reform Act Implementation Commission.

C. It is the intent of the legislature, that beginning in the fiscal year that starts July 1, 2017, and continuing indefinitely on an annual basis, a minimum of seventy-five percent of all savings realized by the state from reductions in custody placements below the Fiscal Year 2016 baseline be designated by the governor and appropriated by the legislature for use in funding the Juvenile Justice Reinvestment Program.

Acts 2016, No. 499, §1.



RS 15:945 - Program design

§945. Program design

A. The commission shall establish the program application and award process, including but not limited to the following items:

(1) The requirements for initial and renewal grant applications, including the following:

(a) The requirement that the children and youth planning board within each judicial district will be responsible for grant application and implementation for that judicial district. In the event that a group of judicial districts apply jointly, each children and youth planning board within the group of judicial districts shall indicate in writing its consent to the application, and all applicant districts together shall designate a committee of persons who shall be responsible for the grant application and implementation.

(b) A description of the proposed program region and the juvenile justice need the program is intended to meet.

(c) A description of how the proposed program collaborates with schools, courts, private entities serving children and families, the office of juvenile justice, and local governmental departments or divisions of juvenile services.

(d) A description of performance measures to be utilized to measure the outcome and overall impact of the program.

(2) The procedure for review of the grant applications and the award of the grants including the following:

(a) A committee that includes subject matter experts to review the applications.

(b) Criteria to be utilized in awarding the grants, including but not limited to the following:

(i) The use of evidence-based practices in program design.

(ii) How the program reduces the use of out-of-home placements.

(iii) How the program reduces recidivism.

(iv) How the program establishes or utilizes educational, vocational, substance abuse, behavioral health, mental health, or family intervention services, and local alternatives to detention.

(v) Whether grant funds will be used to leverage existing funding resources or increase access to existing resources.

(vi) Geographical distribution.

(vii) The number of youth potentially served by the program or service.

(viii) The cost of the program or service.

(ix) The existence of similar services in the judicial district.

(3) The criteria for renewal of a grant awarded by the program, provided that:

(a) Such criteria shall include a twenty percent reduction in the relevant applicant's detention admissions, commitments to the office of juvenile justice, or a combination thereof, as compared to the applicant's baseline.

(b) If an applicant meets the reductions required in this Subsection, the applicant may be considered for grant renewal. Grants are not guaranteed to be renewed, and an application shall be submitted for consideration of renewal.

(c) If the applicant has substantially complied with the requirements of the program, but has not attained the reductions required in this Subsection, the applicant may apply for a grant renewal if there is a fifteen percent reduction in detention admissions, commitments to the office of juvenile justice, or a combination thereof during year one as compared to the applicant's baseline.

(d) Detentions and office of juvenile justice commitments for crimes of violence as specified in R.S. 14:2 shall not be counted in the calculation of reductions for a judicial district.

B. A judicial district or group of districts may apply for the program until its population of detention admissions and office of juvenile justice commitments is reduced by sixty percent as compared to the applicant's baseline, if the judicial district meets the reductions described in Subsection A of this Section, the district may continue to apply for funding if the required reductions are maintained.

Acts 2016, No. 499, §1.



RS 15:971 - Legislative intent

PART VI. FUNCTIONAL FAMILY THERAPY PILOT PROGRAM

§971. Legislative intent

The Louisiana Legislature recognizes the need for intervention in the lives of juvenile offenders to provide them with the opportunity to lead successful, productive lives. This legislature also recognizes the importance of providing family-centered services to assist the family of a juvenile offender in recognizing harmful behaviors and to provide the family with the tools to correct such behavior. It is critical that the Louisiana Legislature create a cost-effective pilot program in this state to treat at risk juveniles and their families by utilizing evidence-based practices which have demonstrated effectiveness in terms of significant reductions in the recidivism rate of juvenile offenders.

Acts 2009, No. 170, §1, eff. when sufficient funds are appropriated.



RS 15:972 - Definitions

§972. Definitions

For purposes of this Part:

(1) "Evidence-based practices" shall mean practices which have been documented based upon scientific research to demonstrate effectiveness in terms of a reduction in recidivism rates among participants.

(2) "Office" shall mean the Department of Public Safety and Corrections, youth services, office of juvenile justice.

Acts 2009, No. 170, §1, eff. when sufficient funds are appropriated.



RS 15:973 - Functional Family Therapy Pilot Program; creation

§973. Functional Family Therapy Pilot Program; creation

A. The Department of Public Safety and Corrections, youth services, office of juvenile justice, shall establish and maintain a pilot program to provide services to at-risk juveniles and their families based upon a functional family therapy model of intervention. This model of intervention shall be based upon evidenced-based practices. This pilot program shall provide services which shall include but are not limited to substance abuse counseling and interventions aimed at enhancing interpersonal relationships, developing conflict resolution skills, and developing coping mechanisms for managing anger and stress.

B. The office is hereby authorized to enter into cooperative endeavor agreements or contracts with any department or agency of the state or federal government, any nonprofit organization, any public or private service provider, or any community-based organization which the office determines to be capable of providing the services required by the provisions of this Part.

C. The office shall adopt rules in accordance with the Administrative Procedure Act to implement the provisions of this Part. Those administrative rules shall establish the location or locations of the pilot program, the duration of the program, and all other parameters of the program.

Acts 2009, No. 170, §1, eff. when sufficient funds are appropriated.



RS 15:974 - Eligibility for participation

§974. Eligibility for participation

A. Except as otherwise provided in Subsection B of this Section, juveniles who are eleven years of age or greater, but less than eighteen years of age who have been adjudicated delinquent pursuant to the provisions of Title VIII of the Children's Code may be eligible to participate in the pilot program established pursuant to the provisions of this Part.

B. The following juveniles shall not be eligible for participation in the pilot program:

(1) A juvenile who is subject to the jurisdiction of the criminal court or has been transferred to the criminal court for prosecution as an adult.

(2) A juvenile who is accused of committing a sex offense as defined in R.S. 15:541.

(3) A juvenile who is accused of committing a crime of violence as defined in or as enumerated in R.S. 14:2.

Acts 2009, No. 170, §1, eff. when sufficient funds are appropriated.



RS 15:1011 - To 1018 Repealed by Acts 1970, No. 353, 3

PART VII. STATE INDUSTRIAL SCHOOL FOR

COLORED YOUTHS

§1011. §§1011 to 1018 Repealed by Acts 1970, No. 353, §3



RS 15:1031 - Establishment of parish schools for youths authorized

PART VIII. PARISH INDUSTRIAL SCHOOLS FOR YOUTHS

§1031. Establishment of parish schools for youths authorized

The governing authorities of the parishes may establish, within their parishes, an industrial school for male youths of the age seventeen years, and under, convicted in the juvenile court of the parish for offenses within the jurisdiction of the juvenile court. Where any school has been so established, it shall be employed only for the delinquent juveniles convicted within the parish, and shall be known as the "Parish Industrial School for Youths."

Amended by Acts 1972, No. 372, §1.



RS 15:1032 - Commitment to parish school

§1032. Commitment to parish school

Where any parish school has been established the judge or judges of the juvenile court within the parish shall have the discretionary authority to commit any male youth tried and convicted under the laws of Louisiana, to the Parish Industrial School for Youths within the parish, for an indefinite period, but in no case beyond the majority of the person so convicted.

The fact that juveniles have been sentenced by the court to the school shall never be received in evidence by the court of this state in any proceeding involving or affecting the person.

Amended by Acts 1972, No. 372, §1.



RS 15:1033 - Appointment of commissioners; compensation; term

§1033. Appointment of commissioners; compensation; term

The governing authority of the parish in which any school for youths is established shall name and appoint by a majority vote, three commissioners to manage the affairs of the industrial school who shall serve without compensation or pay of any kind. The commissioners shall be appointed for a term of four years. Two commissioners shall constitute a quorum at meetings.

Amended by Acts 1972, No. 372, §1.



RS 15:1034 - Board of commissioners; domicile; powers; officers

§1034. Board of commissioners; domicile; powers; officers

The three commissioners shall be known as the Board of Commissioners of the Parish Industrial School for Youths. The board shall be a body politic and corporate, and shall be domiciled at the parish seat of the parish or parishes in which any school or schools are established. It shall have an official seal, may enter into contracts, and sue and be sued. It may hold, purchase, receive and accept by donation or otherwise, real and personal property for the use and benefit of the school, or for any use that may be helpful and beneficial to the accomplishment of the school's purposes.

The board of commissioners shall elect one of their number as president, one as vice president and one member as treasurer, and shall elect a secretary who may or may not be a member of the board.

Amended by Acts 1972, No. 372, §1.



RS 15:1035 - Selection of site; construction

§1035. Selection of site; construction

The board shall select a central and convenient site within the parish for the parish industrial school and shall acquire the land by purchase or by donation or by lease in the name of the parish subject to the approval of the governing authority which shall accept or confirm the title thereto in the name of the parish. The board shall cause to be prepared plans and specifications for remodeling or erecting on the site the necessary buildings to provide a suitable plant for the industrial school and shall furnish and equip the building. The contracts shall be let by the board, and any contract calling for an expenditure of over five hundred dollars shall be advertised one time in the official journal of the parish, and shall after five days from the date of advertisement be awarded to the lowest responsible bidder by the board. The board may in its discretion reject all bids and readvertise the project anew. When the buildings have been prepared and equipped and the necessary staff of officers and employees has been organized, the board shall so certify to the governing authority of the parish and the governing authority shall notify the juvenile court that juvenile offenders may be committed to the institution.



RS 15:1036 - Duties of board of commissioners; appointment, term, and compensation of superintendent; report

§1036. Duties of board of commissioners; appointment, term, and compensation of superintendent; report

The board of commissioners shall elect a superintendent for the school; fix his term of employment and his compensation, enumerate by proper by-laws his powers and duties, and employ and discharge the superintendent and all necessary employees at the will of the board. The board shall in each year render a full report to the governing authority of the parish of the operations of the industrial school accompanied by any recommendations which the board may desire to make in reference to management, expansion, and otherwise.



RS 15:1037 - Rules and regulations; classification of inmates; education, training, and discipline

§1037. Rules and regulations; classification of inmates; education, training, and discipline

The board of commissioners shall have full control and management of the industrial school and its affairs, and shall adopt all regulations which the board may deem essential to the proper conduct of the school. The inmates shall be classified according to rules which the board may deem best fitted to insure their reformation, and they shall receive educational, moral, industrial, and farm training. The discipline of the school shall be humane and of the most modern and reformatory nature.



RS 15:1038 - Probation and parole; release of inmates

§1038. Probation and parole; release of inmates

The board of commissioners may release any inmate of the industrial school on probation or parole on conditions which the board may prescribe. If the conditions of parole or probation are violated the board may cause the paroled inmate to be rearrested wherever he may be found and to be returned to the industrial school.

The board shall provide a system of merits and demerits and shall provide for the unconditional release of the inmates of the school where by the system and by the judgment and discretion of the board it is determined that an inmate has entirely reformed and has definitely earned the right to release; and upon reaching this conclusion the board shall recommend to the juvenile court of the parish the unconditional release of the person. Upon approval by the court the inmate shall be unconditionally discharged from the industrial school.



RS 15:1039 - Return of inmates to committing court for transfer

§1039. Return of inmates to committing court for transfer

The board of commissioners of the school may return to the juvenile court of the parish any inmate committed to the school with recommendation for the transfer of the inmate to the state reformatory, to a hospital for persons with mental illness, to an institution for the care of persons with intellectual disabilities, or other appropriate institution to which the inmate might have been committed in the first instance, and thereupon, the court may cause the inmate to be committed to an appropriate institution or dealt with according to law.

Acts 2014, No. 811, §7, eff. June 23, 2014.



RS 15:1061 - To 1071 Repealed by Acts 1988, No. 379, 1.

PART IX. LOUISIANA CORRECTIONAL AND INDUSTRIAL

SCHOOL (REPEALED)

§1061. §§1061 to 1071 Repealed by Acts 1988, No. 379, §1.



RS 15:1081 - Purpose

PART X. PAYMENT FOR CARE OF CHILDREN IN

NONSTATE OPERATED AGENCIES AND FACILITIES

§1081. Purpose

Notwithstanding any other provision of law to the contrary, the provisions of this Part shall serve as the sole statutory authorization under which the Department of Children and Family Services or the Louisiana Department of Health and the Department of Public Safety and Corrections shall make payments for the care and treatment of children in nonstate operated child caring agencies, child placing agencies, shelter care facilities, and maternity homes.

Acts 1978, No. 786, §2, eff. Jan. 1, 1979; Acts 1986, No. 331, §1; H.C.R. No. 59, 1999 R.S.



RS 15:1082 - Definitions

§1082. Definitions

The definitions provided in R.S. 13:1569 and in Article 13 of the code of juvenile procedure shall be applicable to this Part, unless the context clearly indicates otherwise.

Acts 1978, No. 786, §2, eff. Jan. 1, 1979.



RS 15:1083 - Participation

§1083. Participation

Nonstate operated agencies and facilities desiring to participate in payment under this Part shall:

(1) If otherwise required by statute or regulation, be duly licensed by the state of Louisiana through its agent, the Department of Children and Family Services or Louisiana Department of Health.

(2) Submit to the Department of Children and Family Services or Louisiana Department of Health or the Department of Public Safety and Corrections on or before August first, or at a time set by the department, a statement requesting participation and funding under this Part for the succeeding fiscal year.

(3) Submit programmatic and fiscal information within such time and to the extent as the Department of Children and Family Services or Louisiana Department of Health or the Department of Public Safety and Corrections may require. Agencies or facilities which operate multiple subprograms shall submit such information for each subprogram for which participation is being requested. The failure of an agency or facility to submit such a statement or to provide information required by these departments may, at their discretion, preclude that agency or facility from participating in funding under this Part for the fiscal year in question.

(4) Be subject to audit by the Department of Children and Family Services or Louisiana Department of Health or the Department of Public Safety and Corrections and the legislative auditor, and shall retain and make available such records and documents as are required to complete such audit.            Acts 1978, No. 786, §2, eff. Jan. 1, 1979. Amended by Acts 1981, No. 487, §1, eff. July 1, 1982; Acts 1984, No. 362, §1; Acts 1986, No. 331, §1; Acts 1988, No. 609, §1; Acts 1989, No. 461, §1; H.C.R. No. 59, 1999 R.S.



RS 15:1084 - Establishment of rates for payment for care in nonstate operated agencies and facilities

§1084. Establishment of rates for payment for care in nonstate operated agencies and facilities

A. For purposes of establishing rates of payment the Department of Children and Family Services or Louisiana Department of Health and the Department of Public Safety and Corrections shall develop a formula that bears a reasonable relationship to cost of care for children cared for by nonstate operated institutions and agencies and which incorporates a prospective budgeting methodology. For purposes of establishing such rates each department named herein shall develop criteria for budgeting that reflect established accounting practices and encourage cost containment.

B. On the basis of information provided in accordance with R.S. 15:1083, the Department of Children and Family Services or Louisiana Department of Health and the Department of Public Safety and Corrections shall pay monthly to each nonstate operated institution or agency a sum computed by these departments using a formula that bears a reasonable relationship to cost of care for children cared for by the nonstate operated institutions and agencies and which incorporates a prospective budgeting methodology.

C. The Department of Children and Family Services or Louisiana Department of Health and the Department of Public Safety and Corrections may make revisions to these rates provided that all of the following conditions are met:

(1) The Department of Children and Family Services or Louisiana Department of Health or the Department of Public Safety and Corrections submits a report to the legislature documenting the need for such revisions.

(2) The effective date of the revision shall be no earlier than the first day of the succeeding state fiscal year.

(3) The revised rate shall remain in effect for at least the entire state fiscal year for which the rate was revised; however, the rate paid to a facility may be reduced within such fiscal year when it fails to document approved adjustments properly or fails to follow the guidelines and regulations set forth by the departments.

(4) The legislature appropriates funds for implementation of the revised rates.            D. The Louisiana Department of Health, Department of Children and Family Services, and the Department of Public Safety and Corrections shall promulgate under the Administrative Procedure Act and publish in the Louisiana Register the criteria utilized in establishing the cost related formula that bears a reasonable relationship to cost of care for children cared for by nonstate operated institutions and agencies. Each department may set its own rates and make payment based on that rate.

Acts 1978, No. 786, §2, eff. Jan. 1, 1979; Acts 1981, No. 487, §2, eff. July 1, 1982; H.C.R. No. 222, 1981 R.S.; Acts 1984, No. 362, §1; Acts 1986, No. 331, §1; Acts 1988, No. 609, §1; H.C.R. No. 59, 1999 R.S.; Acts 2013, No. 220, §5, eff. June 11, 2013.



RS 15:1085 - Payment for care and treatment

§1085. Payment for care and treatment

A. The Department of Children and Family Services or Louisiana Department of Health is hereby authorized to make payments, at the rates established under R.S. 15:1084, for the care and treatment of children placed by the Department of Children and Family Services or Louisiana Department of Health in child caring agencies, child placing agencies, maternity homes, and shelter care facilities which conform to the requirements of this Part.

B. Payments shall be made on a monthly basis and shall represent reimbursements for services provided during the previous month. Participating agencies shall submit such information as the Department of Children and Family Services or Louisiana Department of Health may require to document claims for reimbursement.

C. Participating agencies and facilities shall receive one and only one monthly payment from the Department of Children and Family Services or Louisiana Department of Health for services rendered to each child under this Part except for such adjustments as may be necessary to rectify previous inaccurate payments.

D. The Department of Public Safety and Corrections may make payments, at the rates established under R.S. 15:1084, for the care and treatment of youth adjudicated delinquent or in need of supervision, who are placed on probation or parole or are assigned to the custody of the department and placed by the department in either nonstate-operated residential or nonresidential treatment programs. Subject to the availability of agency resources and the availability of service providers, the department may make payments, at rates established under R.S. 15:1084, for services to adjudicated youth and their families who are at risk of having the youth removed from the legal custody and care of the parents or legal guardians.

Added by Acts 1978, No. 786, §2, eff. Jan. 1, 1979; Acts 1990, No. 322, §1; Acts 2011, No. 78, §1.



RS 15:1086 - Contribution to cost of care by parent, custodian

§1086. Contribution to cost of care by parent, custodian

A. When the Department of Children and Family Services or Louisiana Department of Health or the Department of Public Safety and Corrections provides payments for care and treatment of a child under the provisions of this Part, the parent or legal custodian will be required to contribute to the cost of care of the child in such a manner as is consistent with applicable federal and state regulations, as is commensurate with his ability to pay, and as is in accordance with a sliding scale which shall be established by the departments.

B. The department providing payment for the child shall notify the parent or legal custodian of his responsibility to contribute to the cost of care and shall bill him on a periodic basis, but no less than quarterly, for the amount due. The department shall make every reasonable effort to notify such person of his liability under this Section as soon as possible after placement of the juvenile; however, such notice or receipt thereof is not a condition for the imposition of liability for costs of care under this Section.

C. Such payments shall be made directly to department providing payment for the child and shall be deposited in the state treasury.

D. If a default occurs, the department providing payment for the child shall exercise all administrative and legal alternatives provided by law or regulation to enforce the provisions of this Section. This may include reasonable administrative costs, costs of court, and reasonable attorney fees. The department may enter into an agreement with other public agencies for collection of any debt owed to the state under provisions of this Section.

Added by Acts 1978, No. 786, §2, eff. Jan. 1, 1979; Acts 1986, No. 526, §1; Acts 1990, No. 536, §1; H.C.R. No. 59, 1999 R.S.



RS 15:1087 - Non-state providers; contracts; performance-based contracting and grant making

§1087. Non-state providers; contracts; performance-based contracts

A. For the purposes of this Section, "contract" shall mean any legally binding agreement that requires the provision of services to youth or their families in exchange for the direct or indirect payment, exchange, or granting of funds.

B. In fulfilling the purpose of Subsection A of this Section:

(1) Notwithstanding any other law to the contrary, contracts with non-state providers for services to juvenile offenders assigned to the office of juvenile justice, or their families, shall not exceed a term of five years without renewal and renegotiation. Nothing in this Section shall prohibit the department from terminating or amending such contracts prior to their expiration as otherwise provided by law.

(2) Any contract entered into by the office of juvenile justice for the purpose of providing services to youth or their families shall be a performance-based contract that includes financial disincentives or consequences based on the results achieved by the contractor as measured by output, quality, or outcome measures.

C. The office of juvenile justice shall annually publish a report, on or before October fifteenth of each year and beginning on October 15, 2017, describing each contract entered into for the purposes of providing services to youth or their families, and fully listing and analyzing inputs, outputs, outcomes, and results achieved under that contract during the preceding fiscal year.

Acts 1989, No. 326, §1; Acts 2016, No. 499, §1.



RS 15:1091 - Regional system of shelter care and detention facilities; alternative shelter care programs

PART XI. REGIONAL JUVENILE FACILITIES

SUBPART A. IN GENERAL

§1091. Regional system of shelter care and detention facilities; alternative shelter care programs

The Department of Public Safety and Corrections may develop or assist in the development of a regional system of approved and licensed shelter care and detention facilities and certified shelter care programs and may make payments for the care and treatment of children in approved and licensed detention and shelter facilities and programs.

Acts 1966, No. 123, §1. Amended by Acts 1978, No. 786, §2, eff. July 17, 1978; Acts 1979, No. 680, §1; Acts 1988, No. 609, §1.



RS 15:1092 - Method of payment

§1092. Method of payment

A. On the basis of information provided in accordance with R.S. 15:1083, the Department of Public Safety and Corrections will determine the actual cost of operating each facility or alternative shelter program. The Department of Public Safety and Corrections may enter into a contractual agreement with each regional detention facility, shelter care facility, or alternative shelter program specifying the services to be provided and based upon an annually approved operating budget. Up to twenty percent of the approved annual budget amount may be advanced to each participating contractor. Contract payments shall be made on a monthly installment basis as substantiated by expenditure claims from the contractor.

B. In order to develop the shelter care facilities and programs desperately needed in the state for juveniles who are clients of the Department of Public Safety and Corrections, the department may provide start-up funds for the establishment of such facilities and programs.

Acts 1974, No. 564, §1; Acts 1978, No. 786, §2, eff. Jan. 1, 1979, as to Subsec. A and July 17, 1978, as to Subsec. B; Acts 1979, No. 680, §2; Acts 1980, No. 452, §1; Acts 1984, No. 362, §1; Acts 1985, No. 851, §1; Acts 1988, No. 609, §1.



RS 15:1092.1 - Other laws applicable

§1092.1. Other laws applicable

The provisions of R.S. 15:1083, 1084, and 1086 shall apply to this Part.

Acts 1988, No. 609, §1.



RS 15:1093 - Juvenile detention centers; special court costs

§1093. Juvenile detention centers; special court costs

A. The district court in any parish which is also contained within the jurisdiction of any juvenile detention center may levy special costs in the amount of fifty dollars against every defendant who is convicted of a felony after trial or who enters a plea of guilty or nolo contendere or forfeits bond, excluding traffic offenses and misdemeanors.

B. However, in lieu of imposing such special costs, the court may direct that a like amount be deducted from any fine imposed prior to disposition of the fine in accordance with law. In either event, any amounts so collected shall be remitted, by the tenth of the month following the month in which collected, by the proper officer of the court to the juvenile detention center in the parish in which the court resides to be used for the expenses of its operations as provided by law. Such costs shall be in addition to any otherwise imposed by law.

Acts 1990, No. 546, §1.



RS 15:1093.1 - Immunity from civil liability

§1093.1. Immunity from civil liability

A. The members of the regional juvenile justice commissions shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of any actual or alleged act, error or omission that occurred within the scope of regional juvenile justice commission employment, duties, or responsibilities, provided that nothing in this Section shall be construed to protect any such person from suit or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of any such person.

B. The immunity provided by this Section is in addition to any other immunity provided by law.

Acts 2008, No. 190, §1.



RS 15:1093.2 - Auditing; regional district reporting; report to legislative auditor; misuse of funds

§1093.2. Auditing; regional district reporting; report to legislative auditor; misuse of funds

A.(1) In addition to the requirements provided for in R.S. 24:513 et seq., each regional juvenile justice district provided for in the provisions of this Part shall provide to the legislative auditor sworn annual financial statements.

(2) The sworn annual financial statements required pursuant to the provisions of this Section shall be prepared in accordance with generally accepted governmental accounting principles and shall include such disclosures required by state and federal regulations. The statements required pursuant to the provisions of this Section shall include a recital that the financial statements present fairly, in all material respects, the financial condition and results of operations of the entity; that the entity has maintained a system of internal control structure sufficient to safeguard assets and comply with laws and regulations; and that the entity has complied with all laws and regulations, or shall acknowledge exceptions thereto. The information contained in the sworn annual financial statement shall include but shall not be limited to the following:

(a) The amount of all state revenue provided by the legislature from general or special appropriations, or revenue passed through by state agencies.

(b) The amount of all revenue provided by local governments from general or special appropriations, appropriations required by law, and revenue generated from special court costs.

(c) The amount of grant funding from federal pass-through or categorical grants, grants from nonprofit organizations, and private and corporate foundations.

(d) The amount of funding received from any self-generated revenue.

(e) Any other source of revenue not covered by Subparagraphs (a) through (d) of this Paragraph.

B.(1) The sworn annual financial statements required by the provisions of this Section shall be furnished to the legislative auditor between the first and the ninetieth day following the close of the entity's fiscal year.

(2) At any time after a disaster or emergency is declared pursuant to the provisions of R.S. 29:724(B)(1), which prevents a regional district from furnishing to the legislative auditor the sworn annual financial statements within the time period provided for in this Subsection, the district may ask the legislative auditor in writing for an extension of time to complete the financial statements. The legislative auditor may approve the request at his discretion.

C.(1) All regional juvenile districts governed by a board of commissioners shall include with the financial statements required by the provisions of this Section a sworn notarized affidavit from the president of the board of commissioners stating that he has viewed the financial statements and declares that the information provided therein is true and correct to the best of his knowledge.

(2) All regional juvenile districts governed by the governing authority of each participating parish shall include with the financial statements required by the provisions of this Section a sworn notarized affidavit from the parish president or the parish financial director of one of the participating parishes stating that he has viewed the financial statements and declares that the information provided therein is true and correct to the best of his knowledge.

(3) All regional juvenile districts governed by a board of directors shall include with the financial statements required by the provisions of this Section a sworn notarized affidavit from the chairman of the board of directors stating that he has viewed the financial statements and declares that the information provided therein is true and correct to the best of his knowledge.

D. In addition to the requirements provided in R.S. 24:523, if, on the basis of a report or audit pursuant to R.S. 24:513, or on the basis of sworn annual financial statements, the legislative auditor determines that there may have been a misuse of funds by a regional juvenile district or that a regional juvenile district may have failed to comply with state and federal laws and regulations, the legislative auditor shall report to the Legislative Audit Advisory Council who shall then, after independent determination, provide notification of this possible misuse or failure to comply to the following persons:

(1) For all regional juvenile districts governed by a board of commissioners or board of directors, notification shall be provided to the district attorney and governing authority of each parish within the jurisdiction of the regional juvenile district.

(2) For all regional juvenile districts governed by the governing authority of each participating parish of the regional juvenile district, notification shall be provided to the district attorney and the governing authority of each participating parish.

Acts 2011, No. 178, §1.



RS 15:1093.3 - Commission president; secretary; treasurer

§1093.3. Commission president; secretary; treasurer

A. Notwithstanding the provisions of R.S. 15:1094.3, 1095.3, 1096.3, 1097.3, 1105.3, and 1107.3, all regional juvenile districts governed by a board of commissioners shall elect one commissioner to serve as president and one commissioner to serve as treasurer. The board of commissioners may appoint one person who is not a commissioner to serve as secretary of the commission. If the board chooses to appoint a commissioner as the secretary of the board, the commissioner so appointed shall not also serve as the treasurer.

B. Notwithstanding the provisions of R.S. 15:1106.3, all regional juvenile districts governed by a board of directors shall elect one director to serve as chairman, one director to serve as vice chairman, and one director to serve as treasurer. The board of directors may appoint one person who is not a director to serve as secretary of the board. If the board chooses to appoint a director as the secretary of the board, the director so appointed shall not also serve as the treasurer.

Acts 2011, No. 178, §1.



RS 15:1093.4 - Required training for the commission

§1093.4. Required training for the commission

A. The following persons shall be required to complete one hour of financial training which shall include but not be limited to training on financial reporting and the prevention of fraudulent practices:

(1) Each member of the board of commissioners as provided for in R.S. 15:1094.1, 1095.1, 1096.1, 1097.1, 1105.1, and 1107.1.

(2) Each member of the board of directors as provided for in R.S. 15:1106.1.

(3) The parish president or the parish financial director of each parish with governing authority and each participating parish as defined in R.S. 15:1098.2 and 1099.2.

(4) The regional juvenile facility director.

B. Training sessions required pursuant to the provisions of this Section shall be conducted annually by the legislative auditor, or by an independent licensed certified public accountant designated by the legislative auditor, at the cost of the board of commissioners, board of directors, or parishes provided in Paragraphs (A)(1) through (A)(4) of this Section.

Acts 2011, No. 178, §1.



RS 15:1094 - Florida Parishes Juvenile Justice District; creation; jurisdiction

SUBPART B. FLORIDA PARISHES JUVENILE JUSTICE DISTRICT

§1094. Florida Parishes Juvenile Justice District; creation; jurisdiction

The Florida Parishes Juvenile Justice District is hereby established as a political subdivision of the state, with a territorial jurisdiction throughout the Twenty-First and Twenty-Second Judicial Districts, including the parishes of Livingston, St. Helena, St. Tammany, Tangipahoa, and Washington.

Acts 1986, No. 495, §1, eff. July 2, 1986.



RS 15:1094.1 - Board of commissioners; appointment; terms

§1094.1. Board of commissioners; appointment; terms

A. The Florida Parishes Juvenile Justice Commission is hereby created to control, administer, and manage the affairs of the district. The commission shall be composed of a board of eight commissioners, who shall be qualified electors domiciled and residing in the district. Two commissioners shall be jointly appointed, for terms of four years, by the judges of the Twenty-First Judicial District; two commissioners shall be jointly appointed, for terms of four years, by the judges of the Twenty-Second Judicial District; one commissioner shall be jointly appointed, for a term of four years, by the judges of the city courts of the municipalities of Bogalusa and Slidell; one commissioner shall be jointly appointed, for a term of four years, by the judges of the city courts of the municipalities of Denham Springs and Hammond; one commissioner shall be appointed, for a term of four years, by the district attorney of the Twenty-First Judicial District, and one commissioner shall be appointed, for a term of four years, by the district attorney of the Twenty-Second Judicial District. All appointments shall be confirmed by the Senate.

B. The members of the board of commissioners shall serve without salary or per diem but the board may authorize a reasonable travel allowance for its members in the performance of their official duties.

Acts 1986, No. 495, §1, eff. July 2, 1986; Acts 1990, No. 537, §1; eff. July 19, 1990; Acts 2009, No. 75, §1.

NOTE: SEE ACTS 1990, NO. 537, §2, FOR TERMS OF COMMISSIONERS.



RS 15:1094.2 - Purpose

§1094.2. Purpose

The purpose of the commission shall be to assist and afford opportunities to children who enter the juvenile justice system, or who are children in need of care or supervision, to become productive, law-abiding citizens of the community, parish, and state by the establishment of rehabilitative programs within a structured environment and to provide physical facilities and related services for children throughout the parishes of Livingston, St. Helena, St. Tammany, Tangipahoa, and Washington.

Acts 1986, No. 495, §1, eff. July 2, 1986.



RS 15:1094.3 - Board of commissioners; officers; meetings

§1094.3. Board of commissioners; officers; meetings

A. The board of commissioners shall elect a president, a secretary, and a treasurer, whose duties in addition to those provided by this Subpart shall be established by the board. If the board so decides, one commissioner may serve as both secretary and treasurer, but in any event the treasurer shall furnish bond in an amount and in accordance with terms and conditions fixed by the board.

B. The board shall fix a time and place for the holding of its regular meetings and shall hold at least one regular meeting in each calendar month. Additional regular or special meetings may be held upon the call of the president or of three of the commissioners. All meetings of the board shall be held at the domicile of the board and shall be governed by the provisions of R.S. 42:11 et seq.

C. A majority of the current members of the board shall constitute a quorum. A quorum shall be required to transact business and all actions and resolutions of the board must be approved by a majority of the quorum present.

Acts 1986, No. 495, §1, eff. July 2, 1986.



RS 15:1094.4 - Board; general authority

§1094.4. Board; general authority

A. The board may purchase or otherwise acquire, construct, reconstruct, rehabilitate, improve, repair, operate, lease as lessor or lessee, manage, and administer or enter into contracts for the management, administration, and operation of a juvenile detention facility or facilities, shelter care facility or facilities, or such other juvenile justice facilities as are useful, necessary, expedient, or convenient to carry out the plans and purposes of the commission and for the orderly conduct of its business. Such facilities may include but are not limited to office facilities, parking facilities, diagnostic facilities, dormitories, and other residential facilities for delinquent, neglected, or abused children or children in need of care or supervision, as well as for employees, patrons, visitors, and relatives of children who may enter the juvenile justice system or who are in need of care or supervision. In addition, the commission may lease, purchase, or acquire by donation or otherwise, any property, immovable or movable, tangible or intangible, from any person, firm, or corporation, including the state and its agencies and political subdivisions.

B. The board may also authorize and approve, upon such terms as it may deem advisable, contracts of employment for a superintendent or administrator and other necessary personnel and contracts for legal, financial, engineering, and other professional services necessary or expedient for the conduct of its affairs.

Acts 1986, No. 495, §1, eff. July 2, 1986.



RS 15:1094.5 - Board; domicile; power to levy taxes, incur debt, issue bonds

§1094.5. Board; domicile; power to levy taxes, incur debt, issue bonds

A. The board of commissioners shall be domiciled in the parish of Tangipahoa and shall have the power to sue and be sued. In the exercise of its powers to control, administer, and manage the affairs of the district, the board may incur debt and issue bonds, and it may levy taxes in the manner provided in this Subpart and pursuant to Article VI, Sections 30 and 32, of the Constitution of Louisiana or any other constitutional or statutory authority. The board generally may perform any function and exercise any power necessary, requisite, or proper for the administration and management of the affairs of the commission, and it specifically may cooperate with juvenile courts and other courts and public agencies within the Twenty-First and Twenty-Second Judicial Districts and aid and assist them in all ways authorized by law to carry out the purposes and responsibilities for which it is established.

B. In addition to the general powers conferred herein, in order to obtain the necessary funds to carry out its purposes, duties, and responsibilities, and in order to acquire, construct, maintain, and operate a juvenile facility or facilities and related services and programs throughout the Florida Parishes Juvenile Justice District, the commission may incur debt and issue general obligation bonds within the limitations prescribed by Article VI, Section 33, of the Constitution of Louisiana and other applicable constitutional or statutory authority, but only when authorized by a majority of the electors in the district who vote thereon in an election held for that purpose in accordance with laws governing such elections.

Acts 1986, No. 495, §1, eff. July 2, 1986; Acts 1992, No. 693, §1, eff. July 6, 1992.



RS 15:1094.6 - Method of payment; facility situated in Tangipahoa Parish

§1094.6. Method of payment; facility situated in Tangipahoa Parish

A. On the basis of information provided in accordance with R.S. 15:1083, the Department of Public Safety and Corrections shall determine the actual cost of operating the juvenile detention facility situated in Tangipahoa Parish when the facility files a statement requesting participation and funding under this Part. The department shall enter into a contractual agreement with the participating regional detention facility, specifying the services to be provided and the dollar amount of the contractual agreement, which shall be the actual cost of operating the facility or program. This amount shall be paid in quarterly advances to the participating regional detention facility.

B. In order to develop the detention facility desperately needed in the state and region for juveniles who are clients of the Department of Public Safety and Corrections, the department shall provide start-up funds for the establishment of the facility or program.

Acts 1987, No. 538, §1.



RS 15:1094.7 - Funding for the commission; criminal court costs

§1094.7. Funding for the commission; criminal court costs

A. In the parishes of Livingston, St. Helena, St. Tammany, Tangipahoa, and Washington, in all felony and misdemeanor prosecutions, including traffic offenses, under state law or parish or municipal ordinance, in any district, parish, city, or mayor's court, special costs in an amount not to exceed five dollars shall be levied against every defendant who is convicted after trial, enters a plea of guilty or nolo contendere, or forfeits bond. However, in lieu of imposing the special costs, the court may direct that a like amount be deducted from any fine imposed prior to disposition of the fine in accordance with other laws, but in either event any amounts so collected shall be remitted, by the tenth of the month following the month in which collected, by the proper officer of the court to the board of the Florida Parishes Juvenile Justice Commission to be used for the expenses of its operations as provided in this Subpart.

B. In the parishes of Livingston, St. Helena, St. Tammany, Tangipahoa, and Washington, in all courts exercising juvenile jurisdiction, special costs in an amount not to exceed five dollars shall be levied against every juvenile who is found to have committed a traffic violation, under state law or parish or municipal ordinance, and special costs in an amount not to exceed twenty-five dollars shall be levied against every juvenile who is adjudicated a delinquent. All or part of the costs may be suspended, but any amounts thereof collected shall be remitted, by the tenth of the month following the month in which collected, by the proper officer of the court in which the matter was heard to the board of the Florida Parishes Juvenile Justice Commission to be used for the expenses of its operations in this Subpart.

Acts 1989, No. 148, §1.



RS 15:1095 - Tangipahoa Parish Juvenile Justice District; creation; jurisdiction

SUBPART C. TANGIPAHOA PARISH JUVENILE

JUSTICE DISTRICT

§1095. Tangipahoa Parish Juvenile Justice District; creation; jurisdiction

The Tangipahoa Parish Juvenile Justice District is hereby established as a political subdivision of the state, with a territorial jurisdiction throughout the parish.

Acts 1986, No. 733, §1; eff. July 8, 1986.



RS 15:1095.1 - Board of commissioners; appointment; terms

§1095.1. Board of commissioners; appointment; terms

A. The Tangipahoa Parish Juvenile Justice Commission is hereby created to control, administer, and manage the affairs of the district. The commission shall be composed of a board of five commissioners, who shall be qualified electors domiciled and residing in the district. They shall be appointed for terms of four years. One commissioner shall be appointed by the district court judges who serve Tangipahoa Parish and the district attorney for the Twenty-First Judicial District; one commissioner shall be appointed by the judge of the City Court of Hammond; one commissioner shall be appointed by the state representative from District No. 72; one commissioner shall be appointed by the state representative from District No. 73; and one commissioner shall be appointed by the state representative from District No. 74.

B. The members of the board of commissioners shall serve without salary or per diem but the board may authorize a reasonable travel allowance for its members in the performance of their official duties.

Acts 1986, No. 733, §1, eff. July 8, 1986.



RS 15:1095.2 - Purpose

§1095.2. Purpose

The purpose of the commission shall be to assist and afford opportunities to children who enter the juvenile justice system, or who are children in need of care or supervision, to become productive, law-abiding citizens of the community, parish, and state by the establishment of rehabilitative programs within a structured environment and to provide physical facilities and related services for children throughout the area.

Acts 1986, No. 733, §1, eff. July 8, 1986.



RS 15:1095.3 - Board of commissioners; officers; meetings

§1095.3. Board of commissioners; officers; meetings

A. The board of commissioners shall elect a president, a secretary, and a treasurer, whose duties in addition to those provided by this Subpart shall be established by the board. If the board so decides, one commissioner may serve as both secretary and treasurer, but in any event the treasurer shall furnish bond in an amount and in accordance with terms and conditions fixed by the board.

B. The board shall fix a time and place for the holding of its regular meetings and shall hold at least one regular meeting in each calendar month. Additional regular or special meetings may be held upon the call of the president or of two of the commissioners. All meetings of the board shall be held at the domicile of the board and shall be governed by the provisions of R.S. 42:11 et seq.

C. A majority of the current members of the board shall constitute a quorum. A quorum shall be required to transact business and all actions and resolutions of the board must be approved by a majority of the quorum present.

Acts 1986, No. 733, §1, eff. July 8, 1986.



RS 15:1095.4 - Board; general authority

§1095.4. Board; general authority

A. The board may purchase or otherwise acquire, construct, reconstruct, rehabilitate, improve, repair, operate, lease as lessor or lessee, manage, and administer or enter into contracts for the management, administration, and operation of a juvenile detention facility or facilities, shelter care facility or facilities, or such other juvenile justice facilities as are useful, necessary, expedient, or convenient to carry out the plans and purposes of the commission and for the orderly conduct of its business. Such facilities may include but are not limited to office facilities, parking facilities, diagnostic facilities, dormitories, and other residential facilities for delinquent, neglected, or abused children or children in need of care or supervision, as well as for employees, patrons, visitors, and relatives of children who may enter the juvenile justice system or who are in need of care or supervision. In addition, the commission may lease, purchase, or acquire by donation or otherwise, any property, immovable or movable, tangible or intangible, from any person, firm, or corporation, including the state and its agencies and political subdivisions.

B. The board may also authorize and approve, upon such terms as it may deem advisable, contracts of employment for a superintendent or administrator and other necessary personnel and contracts for legal, financial, engineering, and other professional services necessary or expedient for the conduct of its affairs.

Acts 1986, No. 733, §1, eff. July 8, 1986.



RS 15:1095.5 - Board; domicile; power to levy taxes, incur debt, issue bonds

§1095.5. Board; domicile; power to levy taxes, incur debt, issue bonds

A. The board of commissioners shall be domiciled in the city of Hammond and shall have the power to sue and be sued. In the exercise of its powers to control, administer, and manage the affairs of the district, the board may incur debt and issue bonds, and it may levy taxes in the manner provided in this Subpart and pursuant to Article VI, Sections 30 and 32, of the Constitution of Louisiana or any other constitutional or statutory authority. The board generally may perform any function and exercise any power necessary, requisite, or proper for the administration and management of the affairs of the commission, and it specifically may cooperate with juvenile courts and other courts and public agencies within the Twenty-First Judicial District and aid and assist them in all ways authorized by law to carry out the purposes and responsibilities for which it is established.

B. In addition to the general powers conferred herein, in order to obtain the necessary funds to carry out its purposes, duties, and responsibilities, and in order to acquire, construct, maintain, and operate a juvenile facility or facilities and related services and programs throughout the Tangipahoa Parish Juvenile Justice District, the commission may incur debt and issue general obligation bonds within the limitations prescribed by Article VI, Section 33, of the Constitution of Louisiana and other applicable constitutional or statutory authority, but only when authorized by a majority of the electors in the district who vote thereon in an election held for that purpose in accordance with laws governing such elections.

Acts 1986, No. 733, §1, eff. July 8, 1986.



RS 15:1096 - Tri-Parish Juvenile Justice District; creation; jurisdiction; definitions

SUBPART D. TRI-PARISH JUVENILE JUSTICE DISTRICT

§1096. Tri-Parish Juvenile Justice District; creation; jurisdiction; definitions

A. The Tri-Parish Juvenile Justice District is hereby established as a political subdivision of the state, with a territorial jurisdiction throughout the Eighteenth Judicial District, including the parishes of Iberville, Pointe Coupee, and West Baton Rouge.

B. As used in this Subpart, the following words and terms shall have the following meanings, unless the context clearly indicates and requires another or different meaning or intent:

(1) "Board" means the board of commissioners of the Tri-Parish Juvenile Justice Commission.

(2) "Commission" means the Tri-Parish Juvenile Justice Commission.

(3) "District" means the Tri-Parish Juvenile Justice District.

(4) "Facility" means any juvenile detention facility, shelter care facility, or such other juvenile justice facility.

(5) "Governing authority" means the governing authority of a parish.

(6) "Lease-purchase contract" is the financing and acquisition of property by a person pursuant to an arrangement under which such person acquires title to property, constructs a facility thereon, and enters into a lease-purchase contract with the commission providing for the leasing of the property, including a facility thereon, to the commission and the acquisition of title to the property by the commission at the end of the lease period. For the purposes of this Subpart, the term "lease-purchase contract" also means any agreement between a person and the commission providing for the acquisition, lease, custody of juveniles, or other form of operation of a newly constructed facility as may be provided in such agreement, provided that all policy and criteria matters for management shall be determined by the commission.

(7) "Participating parish" means any parish which has entered into a participation agreement with the commission by which certain space within the facility is subleased to house juveniles from the participating parish.

Acts 1986, No. 929, §1, eff. July 10, 1986; Acts 1992, No. 1071, §1, eff. July 14, 1992.



RS 15:1096.1 - Board of commissioners; appointment; terms

§1096.1. Board of commissioners; appointment; terms

A. The Tri-Parish Juvenile Justice Commission is hereby created to control, administer, and manage the affairs of the district. The commission shall be composed of a board of seven commissioners, who shall be qualified electors domiciled and residing in the Eighteenth Judicial District. They shall be appointed for terms of four years. Each of the three parish governing authorities shall appoint two commissioners from lists of not less than three nor more than five names of persons domiciled and residing in their respective parishes submitted by the district judges and the district attorney for the Eighteenth Judicial District. One commissioner shall be appointed at large by the district judges and the district attorney.

B. The members of the board of commissioners shall serve without salary or per diem but the board may authorize a reasonable travel allowance for its members in the performance of their official duties.

Acts 1986, No. 929, §1, eff. July 10, 1986.



RS 15:1096.2 - Purpose

§1096.2. Purpose

A. The purpose of the commission shall be to assist and afford opportunities to preadjudicatory and postadjudicatory children who enter the juvenile justice system, or who are children in need of care or supervision, to become productive, law-abiding citizens of the community, parish, and state by the establishment of rehabilitative programs within a structured environment and to provide physical facilities and related services for children, including the housing, care, supervision, maintenance, and education of juveniles under the age of seventeen years, and for juveniles seventeen years of age and over who were under seventeen years of age when they committed an alleged offense, throughout the parishes within the district and other participating parishes.

B. If not otherwise prohibited by law, in addition to any other authority and power granted by law, the board of commissioners is authorized to enter into a cooperative endeavor agreement with any other state, parish, or local agency to provide for the establishment and maintenance of evidence-based juvenile services and programs, including but not limited to the district attorney's early intervention program.

C. Additionally, and if not otherwise prohibited by law, in association with such qualified programs, the board of commissioners is specifically authorized to expend any and all funds collected and to pay any and all negotiated costs and expenses for these juvenile services and programs provided within the district.

Acts 1986, No. 929, §1, eff. July 10, 1986; Acts 1992, No. 1071, §1, eff. July 14, 1992; Acts 2010, No. 581, §1.



RS 15:1096.3 - Board of commissioners; officers; meetings

§1096.3. Board of commissioners; officers; meetings

A. The board of commissioners shall elect a president, a secretary, and a treasurer, whose duties in addition to those provided by this Subpart shall be established by the board. If the board so decides, one commissioner may serve as both secretary and treasurer, but in any event the treasurer shall furnish bond in an amount and in accordance with terms and conditions fixed by the board.

B. The board shall fix a time and place for the holding of its regular meetings and shall hold at least one regular meeting in each calendar month. Additional regular or special meetings may be held upon the call of the president or of three of the commissioners. All meetings of the board shall be governed by the provisions of R.S. 42:11 et seq.

C. A majority of the current members of the board shall constitute a quorum. A quorum shall be required to transact business and all actions and resolutions of the board must be approved by a majority of the quorum present.

Acts 1986, No. 929, §1, eff. July 10, 1986.



RS 15:1096.4 - Board; general authority

§1096.4. Board; general authority

A.(1) The board may purchase or otherwise acquire, construct, reconstruct, rehabilitate, improve, repair, operate, lease as lessor or lessee, manage, and administer or enter into contracts for the management, administration, and operation of a juvenile detention facility or facilities, shelter care facility or facilities, or such other juvenile justice facilities as are useful, necessary, expedient, or convenient to carry out the plans and purposes of the commission and for the orderly conduct of its business. Such facilities may include but are not limited to office facilities, parking facilities, diagnostic facilities, dormitories, residential units, administration and social services buildings, cafeteria buildings, gymnasium and recreation buildings, education buildings, and other residential facilities for delinquent, neglected, or abused children or children in need of care or supervision, as well as for employees, patrons, visitors, and relatives of children who may enter the juvenile justice system or who are in need of care or supervision. In addition, the commission may lease, purchase, or acquire by donation or otherwise, any property, immovable or movable, tangible or intangible, from any person, firm, or corporation, including the state and its agencies and political subdivisions.

(2) In connection with the construction, reconstruction, rehabilitation, improvement, or repair of any facility and the equipping thereof, the board shall comply, or cause to be complied, with the applicable provisions of R.S. 38:2211 et seq., the Public Bid Law; however, the lease or lease-purchase contract need not additionally be advertised and bid by the board, and to that extent the board shall be exempt from the provisions of Chapter 10 of Title 41 of the Louisiana Revised Statutes of 1950.

(3) The purchase, reconstruction, rehabilitation, improvement, or repair of a facility and the equipping thereof by the lessor shall be subject to only those state and local sales and use taxes which the board would have been subject to if such purchase, reconstruction, rehabilitation, improvement, repair, or equipping had been contracted for directly by the board. If the board is subject to sales and use taxes upon a direct contract for such purchase, reconstruction, rehabilitation, improvement, repair, or equipping by the board, the lessor shall be so subject; however, in such cases the board shall not additionally be subject to a sales and use tax on the lease payments to the lessor under a lease or lease-purchase contract.

(4) The obligation to make payments under a lease-purchase contract and the obligation to pay other charges incident to any such contract shall not constitute or give rise to an indebtedness within the meaning of any constitutional, statutory, or home rule charter debt limitation. If the payments received from a lease or lease-purchase contract are security for any notes, certificates, bonds, or other similar instruments, the portion of such payments representing interest shall be exempt from all taxation by the state or any political subdivision thereof.

B. The board may:

(1) Enter into a lease or lease-purchase contract with any person, public or private, for the acquisition of a facility with a lease term not to exceed thirty years upon such terms and conditions as it shall deem proper; however, such contract shall contain the following annual appropriation dependency clause:

"The continuation of this contract is contingent upon the continuation of an appropriation of funds by the board to fulfill the requirements of the contract. If the board fails to appropriate sufficient monies to provide for the continuation of the contract or if such appropriation is reduced by any means provided in the appropriations resolution to prevent the total appropriations for the year from exceeding revenues for that last year or for any other lawful purpose and the effect of such reduction is to provide insufficient monies for the continuation of the contract, the contract shall terminate on the date of the beginning of the first fiscal year for which funds are not appropriated."

(2) Enter into a participation agreement with the parishes of Iberville, Pointe Coupee, and West Baton Rouge, and, subject to the approval of said parishes, with any other parish or other entity subleasing a portion of the facility, provided that no such sublease shall relieve the sublessor of obligations under its lease, and providing for the care and maintenance of juveniles from that parish at the facility.

(3) Generally do all things lawfully to provide temporary custodial care, supervision, and education of juveniles.

(4) Authorize and approve, upon such terms as it may deem advisable, contracts of employment for a superintendent or administrator and other necessary personnel and contracts for legal, financial, engineering, and other professional services necessary or expedient for the conduct of its affairs.

(5) Adopt rules and regulations for the operations and maintenance of the facility.

(6) Accept available federal, state, or other public funds or private funds allocated for the purpose of establishing, improving, operating, or maintaining the facility.

(7) Perform any function and exercise any power necessary, requisite, or proper for the administration and management of its affairs pursuant to this Subpart.

(8) Cooperate with juvenile courts and other courts and public agencies of the parishes within the district and other participating parishes.

(9) Create pursuant to Chapter 2 of Title 12 of the Louisiana Revised Statutes of 1950, as amended, entities that are necessary or desirable in order to effect the issuance of notes, bonds, or certificates which will be secured by lease, lease-purchase contract, or participation agreement payments authorized by this Subpart.

Acts 1986, No. 929, §1, eff. July 10, 1986; Acts 1992, No. 1071, §1, eff. July 14, 1992.



RS 15:1096.5 - Board; domicile; power to levy taxes, incur debt, and issue bonds

§1096.5. Board; domicile; power to levy taxes, incur debt, and issue bonds

A. The board of commissioners shall be domiciled in the parish of West Baton Rouge and shall have the power to sue and be sued. In the exercise of its powers to control, administer, and manage the affairs of the district, the board may incur debt and issue bonds, and it may levy taxes in the manner provided in this Subpart and pursuant to Article VI, Sections 30 and 32, of the Constitution of Louisiana or any other constitutional or statutory authority. The board generally may perform any function and exercise any power necessary, requisite, or proper for the administration and management of the affairs of the commission, and it specifically may cooperate with juvenile courts and other courts and public agencies within the Eighteenth Judicial District and aid and assist them in all ways authorized by law to carry out the purposes and responsibilities for which it is established.

B. In addition to the general powers conferred herein, in order to obtain the necessary funds to carry out its purposes, duties, and responsibilities, and in order to acquire, construct, maintain, and operate a juvenile facility or facilities and related services and programs throughout the Tri-Parish Juvenile Justice District, the commission may, subject to the approval of the governing authorities of the parishes of Iberville, Pointe Coupee, and West Baton Rouge, incur debt and issue general obligation bonds within the limitations prescribed by Article VI, Section 33, of the Constitution of Louisiana and other applicable constitutional or statutory authority, but only when authorized by a majority of the electors in the district who vote thereon in an election held for that purpose in accordance with laws governing such elections.

C. The board, subject to the approval of the governing authorities of the parishes of Iberville, Pointe Coupee, and West Baton Rouge, may levy a special annual tax not to exceed one mill for a period of not more than twenty years for the purposes of acquiring, constructing, equipping, operating, maintaining, and managing a facility and providing rehabilitative programs within a structured environment for children who enter the juvenile justice system or who are children in need of care or supervision or making payments pursuant to a lease or lease-purchase contract pursuant to this Subpart by a two-thirds vote of total membership of the board, but only after a public hearing is held and when authorized by a majority of the electors who vote thereon in an election held for that purpose. In addition and subject to the approval of the governing authorities of the parishes of Iberville, Pointe Coupee, and West Baton Rouge, the board may also levy an additional tax not to exceed two mills for a period of not more than twenty years for such purposes by a two-thirds vote of the total membership of the board, but only after a public hearing is held and when authorized by a majority of the electors who vote thereon in an election held for that purpose.

Acts 1986, No. 929, §1, eff. July 10, 1986; Acts 1992, No. 1071, §1, eff. July 14, 1992.



RS 15:1096.6 - Use of facilities

§1096.6. Use of facilities

The facility shall be used for the temporary detention of juveniles from the parishes within the district while awaiting trial or other disposition of their cases, runaways from parishes within the district, and juveniles awaiting transfer to the Department of Public Safety and Corrections. Subject to the approval of the governing authorities of the parishes of Iberville, Pointe Coupee, and West Baton Rouge, juveniles from parishes outside of the district may be accepted by the board in accordance with rules and regulations adopted therefor by the board and pursuant to a participation agreement between the board and the governing authority of the participating parish, but only upon payment or agreement of the participating parish to pay the charge established for the sublease of space in the facility and the fee for the care and maintenance of each juvenile.

Acts 1992, No. 1071, §1, eff. July 14, 1992.



RS 15:1096.7 - Participation by parishes; appropriations

§1096.7. Participation by parishes; appropriations

A. The governing authority of any parish may enter into a participation agreement with the board to sublease a portion of any facility and provide for the care and maintenance of juveniles from that participating parish at the facility pursuant to this Subpart.

B. The governing authority of each participating parish shall annually appropriate an amount which will be sufficient to fund the parish's obligation pursuant to the participation agreement entered into with the board pursuant to this Subpart.

C. For the purpose of obtaining necessary funds pursuant to Subsection B, each participating parish may levy a special annual tax not to exceed one mill for a period of not more than twenty years by a two-thirds vote of total membership of the parish governing authority, but only after a public hearing is held and when authorized by a majority of the electors who vote thereon in an election held for that purpose. In addition and if deemed necessary by the governing authority, a participating parish may levy a supplemental annual tax not to exceed two mills for a period of not more than twenty years for such purposes by a two-thirds vote of the total membership of the governing authority, but only after a public hearing is held and when authorized by a majority of the electors who vote thereon in an election held for that purpose.

Acts 1992, No. 1071, §1, eff. July 14, 1992.



RS 15:1097 - Ware Youth Center Authority; creation; jurisdiction

SUBPART E. WARE YOUTH CENTER AUTHORITY

§1097. Ware Youth Center Authority; creation; jurisdiction

A. The Ware Youth Center Authority is hereby established as a political subdivision of the state, with a territorial jurisdiction throughout the parishes of Claiborne, DeSoto, Natchitoches, Red River, Sabine, and Webster. If the governing authority of Claiborne Parish or the governing authority of Webster Parish elects to withdraw its respective parish from the district, the territorial jurisdiction of the district shall not include such parish or parishes.

B. The local governing authority of Claiborne Parish or Webster Parish may elect to withdraw its respective parish from membership and participation in the Ware Youth Center upon majority vote of the governing authority during the period beginning September 1, 1991 and ending December 31, 1991.

Acts 1986, No. 833, §1, eff. July 10, 1986; Acts 1991, No. 147, §1, eff. July 2, 1991; HCR 44, 1st Ex. Sess.



RS 15:1097.1 - Board of commissioners; appointment; terms

§1097.1. Board of commissioners; appointment; terms

A. The Ware Youth Center Authority shall be governed by a commission which shall control, administer, and manage the affairs of the district. The commission shall be composed of a board of commissioners, who shall be qualified electors domiciled and residing in the district. They shall be appointed for terms of four years, as follows:

(1) Three commissioners shall be appointed by the judges exercising juvenile jurisdiction within the participating parish areas.

(2) Four commissioners shall be appointed by the sheriffs of the participating parishes and the chiefs of police of municipalities within the participating parish areas.

(3) One commissioner shall be appointed by the governing authority of each of the participating parishes.

(4) One commissioner shall be appointed by the district attorneys with jurisdiction in the participating parishes.

(5) Three commissioners shall be appointed by the assistant secretary of the office of juvenile justice of the Department of Public Safety and Corrections.

B. The members of the board of commissioners shall serve without salary or per diem but the board may authorize a reasonable travel allowance for its members in the performance of their official duties.

Acts 1986, No. 833, §1, eff. July 10, 1986; Acts 1991, No. 147, §1, eff. July 2, 1991; Acts 1992, No. 297, §1; HCR 44, 1998 1st Ex. Sess; Acts 2008, No. 565, §1.



RS 15:1097.2 - Purpose

§1097.2. Purpose

The purpose of the commission shall be to assist and afford opportunities to preadjudicatory and postadjudicatory children who enter the juvenile justice system to become productive, law-abiding citizens of the community, parish, and state by the establishment of rehabilitative programs within a structured environment and to provide physical facilities and related services for children throughout the parishes belonging to the authority.

Acts 1986, No. 833, §1, eff. July 10, 1986; Acts 1991, No. 147, §1, eff. July 2, 1991.



RS 15:1097.3 - Board of commissioners; officers; meetings

§1097.3. Board of commissioners; officers; meetings

A. The board of commissioners shall elect a president, a secretary, and a treasurer, whose duties in addition to those provided by this Subpart shall be established by the board. If the board so decides, one commissioner may serve as both secretary and treasurer, but in any event the treasurer shall furnish bond in an amount and in accordance with terms and conditions fixed by the board. The board may also elect an executive board, composed of not more than seven members, and establish its duties and responsibilities.

B. The board shall fix a time and place for the holding of its regular meetings. Additional regular or special meetings may be held upon the call of the president or of three of the commissioners. All meetings of the board shall be held at the domicile of the board and shall be governed by the provisions of R.S. 42:11 et seq. The board shall hold at least one regular meeting in each calendar month; however, the board may meet less frequently but not less than once each calendar quarter if it establishes an executive board and requires it to hold regular meetings at least once in each calendar month.

C. A majority of the current members of the board shall constitute a quorum. A quorum shall be required to transact business and all actions and resolutions of the board must be approved by a majority of the quorum present.

Acts 1986, No. 833, §1, eff. July 10, 1986.



RS 15:1097.4 - Board; general authority

§1097.4. Board; general authority

A. The board may purchase or otherwise acquire, construct, reconstruct, rehabilitate, improve, repair, operate, lease as lessor or lessee, manage, and administer or enter into contracts for the management, administration, and operation of a juvenile detention facility or facilities, shelter care facility or facilities, or such other juvenile justice facilities as are useful, necessary, expedient, or convenient to carry out the plans and purposes of the commission and for the orderly conduct of its business. Such facilities may include but are not limited to office facilities, parking facilities, diagnostic facilities, dormitories, and other residential facilities for delinquent, neglected, or abused children or children in need of care or supervision, as well as for employees, patrons, visitors, and relatives of children who may enter the juvenile justice system or who are in need of care or supervision. In addition, the commission may lease, purchase, or acquire by donation or otherwise, any property, immovable or movable, tangible or intangible, from any person, firm, or corporation, including the state and its agencies and political subdivisions.

B. The board may also authorize and approve, upon such terms as it may deem advisable, contracts of employment for a superintendent or administrator and other necessary personnel and contracts for legal, financial, engineering, and other professional services necessary or expedient for the conduct of its affairs.

Acts 1986, No. 833, §1, eff. July 10, 1986.



RS 15:1097.5 - Board; domicile; power to levy taxes, incur debt, issue bonds

§1097.5. Board; domicile; power to levy taxes, incur debt, issue bonds

A. The board of commissioners shall be domiciled in Red River Parish and shall have the power to sue and be sued. In the exercise of its powers to control, administer, and manage the affairs of the authority, the board may incur debt and issue bonds, and it may levy taxes in the manner provided in this Subpart and pursuant to Article VI, Sections 30 and 32, of the Constitution of Louisiana or any other constitutional or statutory authority. The board generally may perform any function and exercise any power necessary, requisite, or proper for the administration and management of the affairs of the commission, and it specifically may cooperate with juvenile courts and other courts and public agencies within the seven parish area and aid and assist them in all ways authorized by law to carry out the purposes and responsibilities for which it is established.

B. In addition to the general powers conferred herein, in order to obtain the necessary funds to carry out its purposes, duties, and responsibilities, and in order to acquire, construct, maintain, and operate a juvenile facility or facilities and related services and programs throughout the territorial jurisdiction of the Northwest Louisiana Juvenile Detention Center Authority, the commission may incur debt and issue general obligation bonds within the limitations prescribed by Article VI, Section 33, of the Constitution of Louisiana and other applicable constitutional or statutory authority, but only when authorized by a majority of the electors in the seven parish area who vote thereon in an election held for that purpose in accordance with laws governing such elections.

Acts 1986, No. 833, §1, eff. July 10, 1986.



RS 15:1097.6 - Funding for the authority; criminal court costs

§1097.6. Funding for the authority; criminal court costs

In the parishes of Bienville, Claiborne, DeSoto, Natchitoches, Red River, Sabine, and Webster, in all felony and misdemeanor prosecutions, including traffic offenses, under state law or parish or municipal ordinance, in any district, parish, city, or mayor's court, special costs in the amount of seven dollars and fifty cents shall be levied against every defendant who is convicted after trial or who enters a plea of guilty or nolo contendere or who forfeits bond. However, in lieu of imposing the special costs, the court may direct that a like amount be deducted from any fine imposed prior to disposition of the fine in accordance with other laws, but in either event any amounts so collected shall be remitted, by the tenth of the month following the month in which collected, by the proper officer of the court to the board of the Ware Youth Center Authority to be used for the expenses of its operations as provided in this Subpart.

Acts 1986, No. 1004, §1, eff. July 16, 1986; HCR 44, 1998 1st Ex. Sess.



RS 15:1097.7 - Funding for the authority; juvenile court costs

§1097.7. Funding for the authority; juvenile court costs

In the parishes of Bienville, Claiborne, DeSoto, Natchitoches, Red River, Sabine, and Webster, in all courts exercising juvenile jurisdiction, special costs in the amount of fifty dollars shall be levied against every juvenile who is found to have committed a traffic violation or who is adjudicated a delinquent. All or part of the costs may be suspended, but any amounts thereof collected shall be remitted, by the tenth of the month following the month in which collected, by the proper officer of the court in which the matter was heard to the board of the Ware Youth Center Authority to be used for the expenses of its operations as provided in this Subpart.

Acts 1986, No. 1005, §1, eff. July 16, 1986; HCR 44, 1998 1st Ex. Sess.



RS 15:1098.1 - Construction of Subpart; controlling law

SUBPART F. ST. JAMES PARISH YOUTH CENTER

§1098.1. Construction of Subpart; controlling law

A. To the extent that the provisions of this Subpart are inconsistent with any other statutory law, the provisions of this Subpart shall be deemed controlling, except that all provisions of the Code of Juvenile Procedure relative to the placement of juveniles in shelter care facilities and detention centers shall be deemed controlling.

B. This Subpart does and shall be construed to provide a complete, additional, and alternative method for the doing of the things authorized hereby and shall be regarded as supplemental and additional to powers conferred by other laws. No notice to, consent, or approval by any governmental body or public officer shall be required as a prerequisite to the entering into of any lease or lease-purchase contract which contains an annual appropriation dependency clause, nor to the issuance of any participation certificates with respect thereto, or to the exercise of any other public function or corporate power of a governing authority except as is provided in this Subpart.

Acts 1989, No. 19, §1, eff. June 13, 1989.



RS 15:1098.2 - Definitions

§1098.2. Definitions

As used in this Subpart, the following words and terms shall have the following meanings, unless the context clearly indicates and requires another or different meaning or intent:

(1) "Commission" means the governing authority of St. James Parish.

(2) "Lease-purchase contract" is the financing and acquisition of property by a person pursuant to an arrangement under which such person acquires title to property, constructs a youth center thereon, and enters into a lease-purchase contract with the commission providing for the leasing of the property, including a youth center, to the parish and the acquisition of title to the property by the parish at the end of the lease period. For the purposes of this Subpart, the term "lease-purchase contract" also means any agreement between a person and the parish providing for the acquisition, lease, custody of juveniles, or other form of operation of a newly constructed youth center as may be provided in such agreement, provided that all policy and criteria matters for management shall be determined by the parish.

(3) "Parish" means St. James Parish.

(4) "Participating parish" means any parish which has entered into a participation agreement with St. James Parish by which certain space within a youth center is subleased to house juveniles from the participating parish.

Acts 1989, No. 19, §1, eff. June 13, 1989.



RS 15:1098.3 - Purpose

§1098.3. Purpose

The commission may assist and afford opportunities to preadjudicatory and postadjudicatory children who enter the juvenile justice system to become productive, law-abiding citizens of the community, parish, and state by the establishment of rehabilitative programs within a structured environment and provide physical facilities and related services for children, including the housing, care, supervision, maintenance, and education of juveniles under the age of seventeen years, and for juveniles seventeen years of age and over who were under seventeen years of age when they committed an alleged offense, throughout St. James Parish and participating parishes.

Acts 1989, No. 19, §1, eff. June 13, 1989.



RS 15:1098.4 - General authority

§1098.4. General authority

A.(1) The commission may purchase or otherwise acquire, construct, reconstruct, rehabilitate, improve, repair, operate, lease as lessor or lessee, manage, and administer, or enter into contracts for the management, administration, and operation of, a youth center useful, necessary, expedient, or convenient to carry out the plans and purposes of this Subpart. The center may include but is not limited to residential units, administration and social services building, cafeteria building, gymnasium and recreational building, education building, and other residential facilities for delinquent, neglected, or abused children or children in need of care or supervision, as well as for employees, patrons, visitors, and relatives of children who may enter the juvenile justice system or who are in need of care or supervision. In addition, the commission may lease, purchase, or acquire by donation or otherwise, any property, immovable or movable, corporeal or incorporeal, from any person, firm, or corporation, including the state and its agencies and political subdivisions.

(2) In connection with the construction, reconstruction, rehabilitation, improvement, and/or repair of a youth center and the equipping thereof, the parish shall comply, or cause to be complied, with the applicable provisions of R.S. 38:2211 et seq., the public bid law; however, the lease or lease-purchase contract need not additionally be advertised and bid by the parish, and to that extent the parish shall be exempt from the provisions of Chapter 10 of Title 41 of the Louisiana Revised Statutes of 1950.

(3) The purchase, reconstruction, rehabilitation, improvement, and/or repair of a youth center and the equipping thereof by the lessor shall be subject to only those state and local sales and use taxes which the parish would have been subject to if such purchase, reconstruction, rehabilitation, improvement, repair, and/or equipping had been contracted for directly by the parish. If the parish is subject to sales and use taxes upon a direct contract for such purchase, reconstruction, rehabilitation, improvement, repair, and/or equipping by the parish, the lessor shall be so subject; however, in such cases the parish shall not additionally be subject to a sales and use tax on the lease payments to the lessor under a lease or lease-purchase contract.

(4) The obligation to make payments under a lease-purchase contract and the obligation to pay other charges incident to any such contract shall not constitute or give rise to an indebtedness within the meaning of any constitutional, statutory, or home rule charter debt limitation. If the payments received from a lease or lease-purchase contract are security for any notes, certificates, bonds, or other similar instruments, the portion of such payments representing interest shall be exempt from all taxation by the state or any political subdivision thereof.

B. The commission may:

(1) Enter into a lease or lease-purchase contract with any person, public or private, for the acquisition of a youth center with a lease term not to exceed thirty years upon such terms and conditions as it shall deem proper; however, such contract shall contain the following annual appropriation dependency clause:

"The continuation of this contract is contingent upon the continuation of an appropriation of funds by the governing authority to fulfill the requirements of the contract. If the governing authority fails to appropriate sufficient monies to provide for the continuation of the contract or if such appropriation is reduced by any means provided in the appropriations ordinance to prevent the total appropriations for the year from exceeding revenues for that year or for any other lawful purpose and the effect of such reduction is to provide insufficient monies for the continuation of the contract, the contract shall terminate on the date of the beginning of the first fiscal year for which funds are not appropriated."

(2) Enter into a participation agreement with another parish or other entity subleasing a portion of the center, provided that no such sublease shall relieve the sublessor of obligations under its lease, and providing for the care and maintenance of juveniles from that parish at the center.

(3) Generally do all things lawful to provide temporary custodial care, supervision, and education of juveniles.

(4) Authorize and approve, upon such terms as it may deem advisable, contracts of employment for a superintendent or administrator and other necessary personnel and contracts for legal, financial, engineering, and other professional services necessary or expedient for the conduct of its affairs pursuant to this Subpart.

(5) Adopt rules and regulations for the operations and maintenance of the center.

(6) Accept available federal, state, or other public funds or private funds allocated for the purpose of establishing, improving, operating, or maintaining the center.

(7) Perform any function and exercise any power necessary, requisite, or proper for the administration and management of its affairs pursuant to this Subpart.

(8) Cooperate with juvenile courts and other courts and public agencies within St. James Parish and participating parishes.

(9) Create pursuant to the provisions of Chapter 2 of Title 12 of the Louisiana Revised Statutes of 1950, as amended, entities that are necessary or desirable in order to effect the issuance of notes, bonds, or certificates which will be secured by lease, lease-purchase contract, or participation agreement payments authorized by this Subpart.

Acts 1989, No. 19, §1, eff. June 13, 1989.



RS 15:1098.5 - Power to levy taxes, incur debt, issue bonds

§1098.5. Power to levy taxes, incur debt, issue bonds

A. The commission may incur debt and issue bonds, and it may levy taxes in the manner provided in this Subpart and pursuant to Article VI, Sections 30 and 32 of the Constitution of Louisiana or any other constitutional or statutory authority.

B. In order to obtain the necessary funds to carry out its purposes, duties, and responsibilities, and in order to acquire, construct, equip, maintain, and operate a youth center and related services and programs in St. James Parish, the commission may incur debt and issue general obligation bonds within the limitations prescribed by Article VI, Section 33, of the Constitution of Louisiana and other applicable constitutional or statutory authority, but only when authorized by a majority of the electors who vote thereon in an election held for that purpose.

C.(1) The commission may levy a special annual tax not to exceed one mill for a period of not more than twenty years for the purposes of:

(a) Acquiring, constructing, equipping, operating, maintaining, and managing a youth center and providing rehabilitative programs within a structured environment for children who enter the juvenile justice system or who are children in need of care or supervision, or

(b) Making payments pursuant to a lease or lease-purchase contract pursuant to this Subpart by a two-thirds vote of total membership of the commission, without voter approval, but only after a public hearing is held.

(2) In addition, the commission may also levy an additional tax not to exceed two mills for a period of not more than twenty years for such purposes by a two-thirds vote of the total membership of the commission, but only after a public hearing is held and when authorized by a majority of the electors who vote thereon in an election held for that purpose.

Acts 1989, No. 19, §1, eff. June 13, 1989.



RS 15:1098.6 - Use of youth center

§1098.6. Use of youth center

The youth center shall be used for the temporary detention of juveniles within St. James Parish while awaiting trial or other disposition of their cases, runaways within the parish, and juveniles awaiting transfer to the Department of Public Safety and Corrections. Juveniles from outside of St. James Parish may be accepted by the commission in accordance with rules and regulations adopted therefor by the commission and pursuant to a participation agreement between the commission and the governing authority of the participating parish, but only upon payment or agreement of the participating parish to pay the charge established for the sublease of space in the center and the fee for the care and maintenance of each juvenile.

Acts 1989, No. 19, §1, eff. June 13, 1989.



RS 15:1098.7 - Participation by other parishes; appropriations

§1098.7. Participation by other parishes; appropriations

A. The governing authority of any parish may enter into a participation agreement with St. James Parish subleasing a portion of the youth center and providing for the care and maintenance of juveniles from that participating parish at the center pursuant to this Subpart.

B. The governing authority of each participating parish shall annually appropriate an amount which will be sufficient to fund the parish's obligation pursuant to the participation agreement entered into with St. James Parish pursuant to this Subpart.

C. For the purpose of obtaining necessary funds pursuant to Subsection B, each participating parish may levy a special annual tax not to exceed one mill for a period of not more than twenty years by a two-thirds vote of total membership of the parish governing authority, without voter approval, but only after a public hearing is held. In addition and if deemed necessary by the governing authority, a participating parish may levy a supplemental annual tax not to exceed two mills for a period of not more than twenty years for such purposes by a two-thirds vote of the total membership of the governing authority, but only after a public hearing held and when authorized by a majority of the electors who vote thereon in an election held for that purpose.

D. The governing authority of St. John the Baptist Parish may continue to levy the special annual tax not to exceed one mill for a period of twenty years to fund the costs of housing and detaining juveniles, but those tax proceeds shall not automatically be tied to the St. James Parish youth center. The parish council by majority vote may elect to utilize those funds on hand and any funds to be received for any other juvenile detention center approved by appropriate state and federal authorities in St. John the Baptist Parish or in any other parish or may appropriate and expend such funds for operation and maintenance costs and for construction or renovation of a facility to house the juvenile probation officers, judges, counselors, and other personnel associated with juvenile services.

Acts 1989, No. 19, §1, eff. June 13, 1989; Acts 1995, No. 28, §1; Acts 2009, No. 195, §1, eff. June 30, 2009.



RS 15:1099.1 - Construction of Subpart; controlling law

SUBPART G. PARISH YOUTH CENTER

§1099.1. Construction of Subpart; controlling law

To the extent that the provisions of this Subpart are inconsistent with any other statutory law, the provisions of this Subpart shall be deemed controlling, except that all provisions of the Code of Juvenile Procedure relative to the placement of juveniles in shelter care facilities and detention centers shall be deemed controlling.

Acts 1991, No. 147, §2, eff. July 2, 1991.



RS 15:1099.2 - Definitions

§1099.2. Definitions

As used in this Subpart, the following words and terms shall have the following meanings, unless the context clearly indicates and requires another or different meaning or intent:

(1) "Governing authority" means the governing authority of a parish or parishes having a youth center or a juvenile detention center authority.

(2) "Lease-purchase contract" is the financing and acquisition of property by a person pursuant to an arrangement under which such person acquires title to property, constructs a youth center thereon, and enters into a lease-purchase contract with a governing authority providing for the leasing of the property, including a youth center, to the parish and the acquisition of title to the property by the parish at the end of the lease period. For the purposes of this Subpart, the term "lease-purchase contract" also means any agreement between a person and a parish providing for the acquisition, lease, custody of juveniles, or other form of operation of a newly constructed youth center as may be provided in such agreement, provided that all policy and criteria matters for management shall be determined by the parish.

(3) "Parish" means a parish in which a youth center is sited.

(4) "Participating parish" means any parish which has entered into a participation agreement with a parish having a youth center by which certain space within the center is subleased to house juveniles from the participating parish.

Acts 1991, No. 147, §2, eff. July 2, 1991.



RS 15:1099.3 - Purpose

§1099.3. Purpose

A governing authority may assist and afford opportunities to preadjudicatory and postadjudicatory children who enter the juvenile justice system to become productive, law-abiding citizens of the community, parish, and state by the establishment of rehabilitative programs within a structured environment and provide physical facilities and related services for children, including the housing, care, supervision, maintenance, and education of juveniles under the age of seventeen years, and for juveniles seventeen years of age and over who were under seventeen years of age when they committed an alleged offense, throughout the parish and participating parishes.

Acts 1991, No 147, §2, eff. July 2, 1991.



RS 15:1099.4 - General authority

§1099.4. General authority

A.(1) A governing authority may purchase or otherwise acquire, construct, reconstruct, rehabilitate, improve, repair, operate, lease as lessor or lessee, manage, and administer or enter into contracts for the management, administration, and operation of a youth center useful, necessary, expedient, or convenient to carry out the plans and purposes of this Subpart. The center may include but is not limited to residential units, administration and social services building, cafeteria building, gymnasium and recreation building, education building, and other residential facilities for delinquent, neglected, or abused children or children in need of care or supervision, as well as for employees, patrons, visitors, and relatives of children who may enter the juvenile justice system or who are in need of care or supervision. In addition, a governing authority may lease, purchase, or acquire by donation or otherwise, any property, immovable or movable, tangible or intangible, from any person, firm, or corporation, including the state and its agencies and political subdivisions.

(2) In connection with the construction, reconstruction, rehabilitation, improvement, or repair of a youth center and the equipping thereof, the parish shall comply, or cause to be complied, with the applicable provisions of R.S. 38:2211 et seq., the public bid law; however, the lease or lease-purchase contract need not additionally be advertised and bid by the parish, and to that extent the parish shall be exempt from the provisions of Chapter 10 of Title 41 of the Louisiana Revised Statutes of 1950.

(3) The purchase, reconstruction, rehabilitation, improvement, or repair of a youth center and the equipping thereof by the lessor shall be subject to only those state and local sales and use taxes which the parish would have been subject to if such purchase, reconstruction, rehabilitation, improvement, repair, or equipping had been contracted for directly by the parish. If the parish is subject to sales and use taxes upon a direct contract for such purchase, reconstruction, rehabilitation, improvement, repair, or equipping by the parish, the lessor shall be so subject; however, in such cases the parish shall not additionally be subject to a sales and use tax on the lease payments to the lessor under a lease or lease-purchase contract.

(4) The obligation to make payments under a lease-purchase contract and the obligation to pay other charges incident to any such contract shall not constitute or give rise to an indebtedness within the meaning of any constitutional, statutory, or home rule charter debt limitation. If the payments received from a lease or lease-purchase contract are security for any notes, certificates, bonds, or other similar instruments, the portion of such payments representing interest shall be exempt from all taxation by the state or any political subdivision thereof.

B. A governing authority may:

(1) Enter into a lease or lease-purchase contract with any person, public or private, for the acquisition of a youth center with a lease term not to exceed thirty years upon such terms and conditions as it shall deem proper; however, such contract shall contain the following annual appropriation dependency clause: "The continuation of this contract is contingent upon the continuation of an appropriation of funds by the governing authority to fulfill the requirements of the contract. If the governing authority fails to appropriate sufficient monies to provide for the continuation of the contract or if such appropriation is reduced by any means provided in the appropriations ordinance to prevent the total appropriations for the year from exceeding revenues for that last year or for any other lawful purpose and the effect of such reduction is to provide insufficient monies for the continuation of the contract, the contract shall terminate on the date of the beginning of the first fiscal year for which funds are not appropriated."

(2) Enter into a participation agreement with another parish or other entity subleasing a portion of the center, provided that no such sublease shall relieve the sublessor of obligations under its lease, and providing for the care and maintenance of juveniles from that parish at the center.

(3) Generally do all things lawfully to provide temporary custodial care, supervision, and education of juveniles.

(4) Authorize and approve, upon such terms as it may deem advisable, contracts of employment for a superintendent or administrator and other necessary personnel and contracts for legal, financial, engineering, and other professional services necessary or expedient for the conduct of its affairs pursuant to this Subpart.

(5) Adopt rules and regulations for the operations and maintenance of the center.

(6) Accept available federal, state, or other public funds or private funds allocated for the purpose of establishing, improving, operating, or maintaining the center.

(7) Perform any function and exercise any power necessary, requisite, or proper for the administration and management of its affairs pursuant to this Subpart.

(8) Cooperate with juvenile courts and other courts and public agencies within the parish and participating parishes.

(9) Create pursuant to the provisions of Chapter 2 of Title 12 of the Louisiana Revised Statutes of 1950, as amended, entities that are necessary or desirable in order to effect the issuance of notes, bonds, or certificates which will be secured by lease, lease-purchase contract, or participation agreement payments authorized by this Subpart.

Acts 1991, No. 147, §2, eff. July 2, 1991.



RS 15:1099.5 - Power to levy taxes, incur debt, issue bonds

§1099.5. Power to levy taxes, incur debt, issue bonds

A. A governing authority may incur debt and issue bonds, and it may levy taxes in the manner provided in this Subpart and pursuant to Article VI, Sections 30 and 32 of the Constitution of Louisiana or any other constitutional or statutory authority.

B. In order to obtain the necessary funds to carry out its purposes, duties, and responsibilities, and in order to acquire, construct, equip, maintain, and operate a youth center and related services and programs in the parish, a governing authority may incur debt and issue general obligation bonds within the limitations prescribed by Article VI, Section 33, of the Constitution of Louisiana and other applicable constitutional or statutory authority, but only when authorized by a majority of the electors who vote thereon in an election held for that purpose.

C.(1) A governing authority may levy a special annual tax not to exceed one mill for a period of not more than twenty years for the purposes of acquiring, constructing, equipping, operating, maintaining, and managing a youth center and providing rehabilitative programs within a structured environment for children who enter the juvenile justice system or who are children in need of care or supervision or making payments pursuant to a lease or lease-purchase contract pursuant to this Subpart by a two-thirds vote of total membership of the governing authority, without voter approval, but only after a public hearing is held. In addition, a governing authority may also levy an additional tax not to exceed two mills for a period of not more than twenty years for such purposes by a two-thirds vote of the total membership of the governing authority, but only after a public hearing is held and when authorized by a majority of the electors who vote thereon in an election held for that purpose.

(2) In addition to the tax authorized by Paragraph (1) of this Subsection, the governing authority of Terrebonne Parish may levy an additional one-mill tax and use the proceeds of that tax for the purposes described in Paragraph (1) of this Subsection. The tax herein authorized shall be levied and collected only after the question of its imposition has been submitted to and approved by a majority of the qualified voters of Terrebonne Parish voting thereon in an election for the purpose and conducted in accordance with the Louisiana Election Code. The authority granted by this Paragraph shall be effective upon the governing authority's withdrawal from the participation agreement entered into with St. James Parish pursuant to R.S. 15:1098.7.

D. The taxing authority provided for in this Section shall not apply to any governing authority with jurisdiction over a youth center located in the parishes of Acadia, Allen, Assumption, Beauregard, Bienville, Caddo, Caldwell, Cameron, Catahoula, Concordia, East Carroll, Evangeline, Franklin, Iberia, Jefferson, Lafayette, Lafourche, LaSalle, Madison, Orleans, Rapides, Richland, St. Bernard, St. Charles, St. Landry, St. Tammany, Tangipahoa, Tensas, Vermilion, Vernon, and West Carroll.

E. The taxing authority provided for in this Section shall apply to any governing authority with jurisdiction over a youth center located in the parishes of East Feliciana, Iberville, Pointe Coupee, West Baton Rouge, and West Feliciana provided that any tax to be levied pursuant to this Section is authorized by a majority of the electors who vote thereon in an election held for that purpose.

Acts 1991, No. 147, §2, eff. July 2, 1991; Acts 1995, No. 28, §1; Acts 1995, No. 781, §1.



RS 15:1099.6 - Use of youth center

§1099.6. Use of youth center

The youth center shall be used for the temporary detention of juveniles within the parish while awaiting trial or other disposition of their cases, runaways within the parish, and juveniles awaiting transfer to the Department of Public Safety and Corrections. Juveniles from outside of the parish may be accepted by the governing authority in accordance with rules and regulations adopted therefor by the governing authority and pursuant to a participation agreement between the governing authority and the governing authority of the participating parish, but only upon payment or agreement of the participating parish to pay the charge established for the sublease of space in the center and the fee for the care and maintenance of each juvenile.

Acts 1991, No. 147, §2, eff. July 2, 1991.



RS 15:1099.7 - Participation by other parishes; appropriations

§1099.7. Participation by other parishes; appropriations

A. The governing authority of any parish may enter into a participation agreement with any parish having a youth center to sublease a portion of the center and provide for the care and maintenance of juveniles from that participating parish at the center pursuant to this Subpart.

B. The governing authority of each participating parish shall annually appropriate an amount which will be sufficient to fund the parish's obligation pursuant to the participation agreement entered into with a parish having a youth center pursuant to this Subpart.

C. For the purpose of obtaining necessary funds pursuant to Subsection B, each participating parish may levy a special annual tax not to exceed one mill for a period of not more than twenty years by a two-thirds vote of total membership of the parish governing authority, without voter approval, but only after a public hearing is held. In addition and if deemed necessary by the governing authority, a participating parish may levy a supplemental annual tax not to exceed two mills for a period of not more than twenty years for such purposes by a two-thirds vote of the total membership of the governing authority, but only after a public hearing is held and when authorized by a majority of the electors who vote thereon in an election held for that purpose.

Acts 1991, No. 147, §2, eff. July 2, 1991.



RS 15:1101 - St. Bernard Parish Juvenile Detention Center; fee for keeping juveniles

SUBPART H. ST. BERNARD PARISH JUVENILE

DETENTION CENTER

§1101. St. Bernard Parish Juvenile Detention Center; fee for keeping juveniles

A. The sheriff of St. Bernard Parish shall receive the sum of forty-five dollars per day for the keeping, feeding, clothing, care, supervision, schooling, and maintenance of each juvenile assigned to the juvenile detention center in St. Bernard Parish.

B. The sheriff shall notify the party responsible for the maintenance of each juvenile assigned to the juvenile detention center of its responsibility to contribute to the cost of care and shall bill the responsible party on a periodic basis, but not less than quarterly, for the amount due. The sheriff shall make every reasonable effort to notify such party of its liability under this Section as soon as possible after the placement of the juvenile; however, such notice or receipt thereof is not a condition for the imposition of liability for costs of care under this Section.

C. Such payments shall be made directly to the sheriff and shall be deposited in the sheriff's salary fund for the costs of care of juveniles assigned to the juvenile detention center.

D. If default occurs, the sheriff shall exercise all administrative and legal alternatives provided by law or regulation to enforce the provisions of this Section. This may include an imposition of reasonable administrative costs, costs of court, and reasonable attorney fees. The sheriff may enter into an agreement with other public agencies or private entities for collection of any debt owed to the sheriff under the provisions of this Section.

Acts 1992, No. 713, §1.



RS 15:1105 - Central Louisiana Juvenile Detention Center Authority; creation; jurisdiction

SUBPART I. CENTRAL LOUISIANA JUVENILE

DETENTION CENTER AUTHORITY

§1105. Central Louisiana Juvenile Detention Center Authority; creation; jurisdiction

The Central Louisiana Juvenile Detention Center Authority is hereby established as a political subdivision of the state, with a territorial jurisdiction throughout the parishes of Avoyelles, Catahoula, Concordia, Grant, LaSalle, Vernon, and Winn.

Acts 1997, No. 1445, §1, eff. July 15, 1997.



RS 15:1105.1 - Board of commissioners; appointment; terms

§1105.1. Board of commissioners; appointment; terms

A. The Central Louisiana Juvenile Detention Center Authority shall be governed by a commission which shall control, administer, and manage its affairs. The commission shall be composed of a board of seven commissioners. There shall be one commissioner appointed from each of the seven parishes within the territory of the authority and each shall be a qualified elector and domiciled in the parish for which he is appointed. They shall be appointed for terms of four years, as follows:

(1) Two commissioners shall be appointed by the judges exercising juvenile jurisdiction within the participating parishes.

(2) Two commissioners shall be appointed by the sheriffs of the participating parishes.

(3) One commissioner shall be appointed by the chiefs of police of municipalities within the participating parishes.

(4) Two commissioners shall be appointed by the district attorneys with jurisdiction in the participating parishes.

B. The members of the board of commissioners shall serve without salary or per diem but the board may authorize a reasonable travel allowance for its members in the performance of their official duties.

Acts 1997, No. 1445, §1, eff. July 15, 1997.



RS 15:1105.2 - Purpose

§1105.2. Purpose

The purpose of the commission shall be to assist and afford opportunities to preadjudicatory and postadjudicatory children who enter the juvenile justice system to become productive, law-abiding citizens of the community, parish, and state through the establishment of rehabilitative programs within a structured environment and the provision of physical facilities and related services for children throughout the parishes belonging to the authority.

Acts 1997, No. 1445, §1, eff. July 15, 1997.



RS 15:1105.3 - Board of commissioners; officers; meetings

§1105.3. Board of commissioners; officers; meetings

A. The board of commissioners shall elect a president, a secretary, and a treasurer, whose duties in addition to those provided by this Subpart shall be established by the board. If the board so decides, one commissioner may serve as both secretary and treasurer, but in any event the treasurer shall furnish bond in an amount and in accordance with terms and conditions fixed by the board. The board may also elect an executive committee, composed of not more than five members, and establish its duties and responsibilities.

B. The board shall fix a time and place for the holding of its regular meetings. Additional regular or special meetings may be held upon the call of the president or of three of the commissioners. All meetings of the board shall be held at the domicile of the board and shall be governed by the provisions of R.S. 42:11 et seq. The board shall hold at least one regular meeting in each calendar month; however, the board may meet less frequently but not less than once each calendar quarter if it establishes an executive committee and requires it to hold regular meetings at least once in each calendar month.

C. A majority of the current members of the board shall constitute a quorum. A quorum shall be required to transact business and all actions and resolutions of the board must be approved by a majority of the quorum present.

Acts 1997, No. 1445, §1, eff. July 15, 1997.



RS 15:1105.4 - Board; general authority

§1105.4. Board; general authority

A. The board may purchase or otherwise acquire, construct, reconstruct, rehabilitate, improve, repair, operate, lease as lessor or lessee, manage, and administer or enter into contracts for the management, administration, and operation of a juvenile detention facility or facilities, shelter care facility or facilities, or such other juvenile justice facilities as are useful, necessary, expedient, or convenient to carry out the plans and purposes of the commission and for the orderly conduct of its business. Such facilities may include but are not limited to office facilities, parking facilities, diagnostic facilities, dormitories, and other residential facilities for delinquent, neglected, or abused children or children in need of care or supervision, or in need of services as provided by Children's Code Articles 726 et seq., as well as for employees, patrons, visitors, and relatives of children who may enter the juvenile justice system or who are in need of care or supervision or services. In addition, the commission may lease, purchase, or acquire by donation or otherwise, any property, immovable or movable, tangible or intangible, from any person, firm, or corporation, including the state and its agencies and political subdivisions.

B. The board may also authorize and approve, upon such terms as it may deem advisable, contracts of employment for a superintendent or administrator and other necessary personnel and contracts for legal, financial, engineering, and other professional services necessary or expedient for the conduct of its affairs.

Acts 1997, No. 1445, §1, eff. July 15, 1997.



RS 15:1105.5 - Board; domicile; power to levy taxes, incur debt, issue bonds

§1105.5. Board; domicile; power to levy taxes, incur debt, issue bonds

A. The board of commissioners shall be domiciled in Grant Parish and shall have the power to sue and be sued. In the exercise of its powers to control, administer, and manage the affairs of the authority, the board may incur debt and issue bonds, and it may levy taxes in the manner provided in this Subpart and pursuant to Article VI, Sections 30 and 32 of the Constitution of Louisiana or any other constitutional or statutory authority. The board generally may perform any function and exercise any power necessary, requisite, or proper for the administration and management of the affairs of the commission, and it specifically may cooperate with juvenile courts and other courts and public agencies within the eight-parish area and aid and assist them in all ways authorized by law to carry out the purposes and responsibilities for which it is established.

B. In addition to the general powers conferred herein, in order to obtain the necessary funds to carry out its purposes, duties, and responsibilities, and in order to acquire, construct, maintain, and operate a juvenile facility or facilities and related services and programs throughout the territorial jurisdiction of the Central Louisiana Juvenile Detention Center Authority, the commission may incur debt and issue general obligation bonds within the limitations prescribed by Article VI, Section 33 of the Constitution of Louisiana and other applicable constitutional or statutory authority, but only when authorized by a majority of the electors in the eight-parish area who vote thereon in an election held for that purpose in accordance with laws governing such elections.

Acts 1997, No. 1445, §1, eff. July 15, 1997.



RS 15:1105.6 - Funding for the authority; criminal court costs

§1105.6. Funding for the authority; criminal court costs

In the parishes within the jurisdiction of the authority, in all felony and misdemeanor prosecutions, including traffic offenses, under state law or parish or municipal ordinance, in any district, parish, city, or mayor's court, special costs in the amount of seven dollars and fifty cents shall be levied against every defendant who is convicted after trial or who enters a plea of guilty or nolo contendere or who forfeits bond. However, in lieu of imposing the special costs, the court may direct that a like amount be deducted from any fine imposed prior to disposition of the fine in accordance with other laws, but in either event any amounts so collected shall be remitted, by the tenth of the month following the month in which collected, by the proper officer of the court to the board to be used for the expenses of its operations as provided in this Subpart.

Acts 1997, No. 1445, §1, eff. July 15, 1997.



RS 15:1105.7 - Funding for the authority; juvenile court costs

§1105.7. Funding for the authority; juvenile court costs

In the parishes within the jurisdiction of the authority, in all courts exercising juvenile jurisdiction, special costs in the amount of fifty dollars shall be levied against every juvenile who is found to have committed a traffic violation or who is adjudicated a delinquent. All or part of the costs may be suspended, but any amounts thereof collected shall be remitted, by the tenth of the month following the month in which collected, by the proper officer of the court in which the matter was heard to the board to be used for the expenses of its operations as provided in this Subpart.

Acts 1997, No. 1445, §1, eff. July 15, 1997.



RS 15:1106 - Bossier/Caddo Juvenile Detention Center Authority; creation; jurisdiction

SUBPART J. BOSSIER/CADDO JUVENILE

DETENTION CENTER AUTHORITY

§1106. Bossier/Caddo Juvenile Detention Center Authority; creation; jurisdiction

The Bossier/Caddo Juvenile Detention Center Authority is hereby established as a political subdivision of the state, with a territorial jurisdiction throughout the parishes of Bossier and Caddo.

Acts 1997, No. 1445, §2, eff. July 15, 1997.



RS 15:1106.1 - Board of directors; appointment; terms

§1106.1. Board of directors; appointment; terms

A.(1) The Bossier/Caddo Juvenile Detention Center Authority shall be governed by a board of directors which shall control, administer, and manage the affairs of the district.

(2) The board shall be composed of eleven directors, who shall be qualified electors domiciled and residing in the district. The directors shall be appointed for terms coinciding with the position or agency that appoints that particular board member.

(a) One director shall be appointed by the Caddo Parish Juvenile Court judges.

(b) One director shall be appointed by the Bossier Parish district and city court judges.

(c) One director shall be appointed by Caddo Parish Commission.

(d) One director shall be appointed by the Bossier Parish Police Jury.

(e) One director shall be appointed by the Shreveport City Council.

(f) One director shall be appointed by the Bossier City City Council.

(g) One director shall be appointed by the Bossier Parish School Board.

(h) One director shall be appointed by the Caddo Parish School Board.

(i) One director shall be appointed by the assistant secretary of the office of juvenile justice of the Department of Public Safety and Corrections.

(j) One director shall be appointed by the Bossier Parish sheriff.

(k) One director shall be appointed by the Caddo Parish sheriff.

B. The members of the board of directors shall serve without salary or per diem but the board may authorize a reasonable travel allowance for its members in the performance of their official duties.

Acts 1997, No. 1445, §2, eff. July 15, 1997; Acts 2008, No. 565, §1.



RS 15:1106.2 - Purpose

§1106.2. Purpose

The purpose of the board of directors shall be to assist and afford opportunities to preadjudicatory and postadjudicatory children who enter the juvenile justice system to become productive, law-abiding citizens of the community, parish, and state through the establishment of rehabilitative programs within a structured environment and the provision of physical facilities and related services for children throughout Bossier and Caddo Parishes.

Acts 1997, No. 1445, §2, eff. July 15, 1997.



RS 15:1106.3 - Board of directors; officers; meetings

§1106.3. Board of directors; officers; meetings

A. The board of directors shall elect a chairman, a vice chairman, a secretary, and a treasurer, whose duties in addition to those provided by this Subpart shall be established by the board. If the board so decides, one director may serve as both secretary and treasurer, but in any event the treasurer shall furnish bond in an amount and in accordance with terms and conditions fixed by the board. The board may also elect an executive committee, composed of not more than five members, and establish its duties and responsibilities.

B. The board shall fix a time and place for the holding of its regular meetings. Additional regular or special meetings may be held upon the call of the chairman or of three of the directors. All meetings of the board shall be held at the domicile of the board and shall be governed by the provisions of R.S. 42:11 et seq. The board shall hold at least one regular meeting in each calendar month; however, the board may meet less frequently but not less than once each calendar quarter if it establishes an executive committee and requires it to hold regular meetings at least once in each calendar month.

C. A majority of the current members of the board shall constitute a quorum. A quorum shall be required to transact business and all actions and resolutions of the board must be approved by a majority of the quorum present.

Acts 1997, No. 1445, §2, eff. July 15, 1997.



RS 15:1106.4 - Board; general authority

§1106.4. Board; general authority

A. The board may purchase or otherwise acquire, construct, reconstruct, rehabilitate, improve, repair, operate, lease as lessor or lessee, manage, and administer or enter into contracts for the management, administration, and operation of a juvenile detention facility or facilities, shelter care facility or facilities, or such other juvenile justice facilities as are useful, necessary, expedient, or convenient to carry out the plans and purposes of the board and for the orderly conduct of its business. Such facilities may include but are not limited to office facilities, parking facilities, diagnostic facilities, dormitories, and other residential facilities for delinquent, neglected, or abused children or children in need of care or supervision, or in need of services as provided by Children's Code Articles 726 et seq., as well as for employees, patrons, visitors, and relatives of children who may enter the juvenile justice system or who are in need of care or supervision or services. In addition, the board may lease, purchase, or acquire by donation or otherwise, any property, immovable or movable, tangible or intangible, from any person, firm, or corporation, including the state and its agencies and political subdivisions.

B. The board may also authorize and approve, upon such terms as it may deem advisable, contracts of employment for a superintendent or administrator and other necessary personnel and contracts for legal, financial, engineering, and other professional services necessary or expedient for the conduct of its affairs.

Acts 1997, No. 1445, §2, eff. July 15, 1997.



RS 15:1106.5 - Board; domicile; power to levy taxes, incur debt, issue bonds

§1106.5. Board; domicile; power to levy taxes, incur debt, issue bonds

A. The board of directors shall be domiciled in Caddo Parish and shall have the power to sue and be sued. In the exercise of its powers to control, administer, and manage the affairs of the authority, the board may incur debt and issue bonds, and it may levy taxes in the manner provided in this Subpart and pursuant to Article VI, Sections 30 and 32 of the Constitution of Louisiana or any other constitutional or statutory authority. The board generally may perform any function and exercise any power necessary, requisite, or proper for the administration and management of the affairs of the board, and it specifically may cooperate with juvenile courts and other courts and public agencies within the two-parish area and aid and assist them in all ways authorized by law to carry out the purposes and responsibilities for which it is established.

B. In addition to the general powers conferred herein, in order to obtain the necessary funds to carry out its purposes, duties, and responsibilities, and in order to acquire, construct, maintain, and operate a juvenile facility or facilities and related services and programs throughout the territorial jurisdiction of the Bossier/Caddo Juvenile Detention Center Authority, the board may incur debt and issue general obligation bonds within the limitations prescribed by Article VI, Section 33 of the Constitution of Louisiana and other applicable constitutional or statutory authority, but only when authorized by a majority of the electors in the two-parish area who vote thereon in an election held for that purpose in accordance with laws governing such elections.

Acts 1997, No. 1445, §2, eff. July 15, 1997.



RS 15:1107 - Feliciana Juvenile Justice District; creation; jurisdiction

SUBPART K. FELICIANA JUVENILE

JUSTICE DISTRICT

§1107. Feliciana Juvenile Justice District; creation; jurisdiction

The Feliciana Juvenile Justice District is hereby established as a political subdivision of the state, with a territorial jurisdiction throughout the Twentieth Judicial District, which includes the parishes of East Feliciana and West Feliciana.

Acts 1999, No. 333, §1.



RS 15:1107.1 - Board of commissioners; appointment; terms

§1107.1. Board of commissioners; appointment; terms

A.(1) The Feliciana Juvenile Justice Commission is hereby created to control, administer, and manage the affairs of the district.

(2) The commission shall be composed of a board of seven commissioners, who shall be qualified electors domiciled and residing in the district. Each commissioner shall be appointed for a term of four years.

(a) Two commissioners shall be appointed by the judges of the Twentieth Judicial District.

(b) One commissioner shall be appointed by the district attorney of the Twentieth Judicial District.

(c) One commissioner shall be appointed by the sheriff of East Feliciana Parish.

(d) One commissioner shall be appointed by the sheriff of West Feliciana Parish.

(e) One commissioner shall be appointed by the judges of the Twentieth Judicial District from a list of not less than three nor more than five names submitted by the police jury of East Feliciana Parish.

(f) One commissioner shall be appointed by the judges of the Twentieth Judicial District from a list of not less than three nor more than five names submitted by the police jury of West Feliciana Parish.

B. The members of the board of commissioners shall serve without salary or per diem, but the board may authorize a reasonable travel allowance for its members in the performance of their official duties.

Acts 1999, No. 333, §1.



RS 15:1107.2 - Purpose

§1107.2. Purpose

The purpose of the commission shall be to assist and afford opportunities to children who enter the juvenile justice system, or who are children in need of care or supervision, to become productive, law-abiding citizens of the community, parish, and state by the establishment of rehabilitative programs within a structured environment and to provide physical facilities and related services for children throughout the parishes of East and West Feliciana.

Acts 1999, No. 333, §1.



RS 15:1107.3 - Board of commissioners; officers; meetings

§1107.3. Board of commissioners; officers; meetings

A. The board of commissioners shall elect a president, a secretary, and a treasurer, whose duties in addition to those provided by this Subpart shall be established by the board. If the board so decides, one commissioner may serve as both secretary and treasurer, but in any event the treasurer shall furnish bond in an amount determined by the board.

B. The board shall fix a time and place for the holding of its regular meetings and shall hold at least one regular meeting in each calendar month. Additional regular or special meetings may be held upon the call of the president or of three of the commissioners. All meetings of the board shall be held at the domicile of the board and shall be governed by the provisions of R.S. 42:11 et seq.

C. A majority of the members of the board shall constitute a quorum. A quorum shall be required to transact business and all actions and resolutions of the board shall be approved by a majority of the members present.

Acts 1999, No. 333, §1.



RS 15:1107.4 - Board; general authority

§1107.4. Board; general authority

A. The board may purchase or otherwise acquire, construct, reconstruct, rehabilitate, improve, repair, operate, lease as lessor or lessee, manage, and administer or enter into contracts for the management, administration, and operation of a juvenile detention facility or facilities, shelter care facility or facilities, or such other juvenile justice facilities as are useful, necessary, expedient, or convenient to carry out the plans and purposes of the commission and for the orderly conduct of its business. Such facilities may include but are not limited to office facilities, parking facilities, diagnostic facilities, dormitories, and other residential facilities for delinquent, neglected, or abused children or children in need of care or supervision, as well as for employees, patrons, visitors, and relatives of children who may enter the juvenile justice system or who are in need of care or supervision. In addition, the commission may lease, purchase, or acquire by donation or otherwise, any property, immovable or movable, tangible or intangible, from any person, firm, or corporation, including the state and its agencies and political subdivisions.

B. The board may also authorize and approve, upon such terms as it may deem advisable, contracts of employment for a superintendent or administrator and other necessary personnel and contracts for legal, financial, engineering, and other professional services necessary or expedient for the conduct of its affairs.

Acts 1999, No. 333, §1.



RS 15:1107.5 - Board; domicile; power to levy taxes, incur debt, issue bonds

§1107.5. Board; domicile; power to levy taxes, incur debt, issue bonds

A. The board of commissioners shall be domiciled in the parish of East Feliciana and shall have the power to sue and be sued. In the exercise of its powers to control, administer, and manage the affairs of the district, the board may incur debt and issue bonds, and it may levy taxes in the manner provided in this Subpart and pursuant to Article VI, Sections 30 and 32 of the Constitution of Louisiana or any other constitutional or statutory authority. The board generally may perform any function and exercise any power necessary, requisite, or proper for the administration and management of the affairs of the commission, and it specifically shall cooperate with juvenile courts and other courts and public agencies within the Twentieth Judicial District and aid and assist them in all ways authorized by law to carry out the purposes and responsibilities for which it is established.

B. In addition to the general powers conferred herein, in order to obtain the necessary funds to carry out its purposes, duties, and responsibilities, and in order to acquire, construct, maintain, and operate a juvenile facility or facilities and related services and programs throughout the Feliciana Juvenile Justice District, the commission may incur debt and issue general obligation bonds within the limitations prescribed by Article VI, Section 33 of the Constitution of Louisiana and other applicable constitutional or statutory authority, but only when authorized by a majority of the electors in the district who vote thereon in an election held for that purpose in accordance with laws governing such elections.

Acts 1999, No. 333, §1.



RS 15:1107.6 - Court costs; Twentieth Judicial District; funding for drug and alcohol awareness programs

§1107.6. Court costs; Twentieth Judicial District; funding for drug and alcohol awareness programs

In the parishes within the jurisdiction of the district, in addition to any fines or costs imposed by law, in all felony and misdemeanor prosecutions, including traffic offenses, under state law or parish or local ordinance, in any district or mayor's court, as may be applicable, special court costs in the amount of five dollars shall be assessed against every defendant who is convicted after trial or who enters a plea of guilty or nolo contendere or who forfeits bond. The monies from such costs shall be collected by the sheriff or magistrate of the mayor's court and submitted to the district attorney's office for the Twentieth Judicial District, who shall distribute the funds to each drug and alcohol awareness program in the parishes of East Feliciana and West Feliciana, whereby each program shall receive two dollars from each special court cost collected. The district attorney shall retain one dollar of the special court cost to defray the costs of administrative fees and any other expenses associated with the collection and distribution of the funds.

Acts 2007, No. 321, §1; Acts 2015, No. 14, §1.

NOTE: Section 2 of Act 321, 2007 R.S., states that no increase in special court costs provided for in Act 321 shall become effective without approval of the Judicial Council, unless the council fails to approve or reject such increase within 30 days after the effective date of the Act.



RS 15: 1108 - Multi-jurisdictional board; creation; jurisdiction

SUBPART L. MULTI-JURISDICTIONAL BOARD

§1108. Multi-jurisdictional board; creation; jurisdiction

A.(1) Notwithstanding any other provisions of law to the contrary, for purposes of supporting the operation of a juvenile detention facility, a multi-jurisdictional board of commissioners is hereby established with a territorial jurisdiction throughout the parishes having the following populations: in excess of one hundred-seven thousand but not more than one hundred-seven thousand three hundred; in excess of twenty-three thousand three hundred but not more than twenty-three thousand five hundred; in excess of thirty-three thousand but not more than thirty-three thousand five hundred; in excess of fifty-two thousand five hundred but not more than fifty-three thousand; in excess of twenty-two thousand but not more than twenty-two thousand two hundred fifty; in excess of forty-five thousand seven hundred fifty but not more than forty-six thousand; in excess of twenty-two thousand seven hundred seventy-five but not more than twenty-three thousand; and in excess of twenty-three thousand five hundred but not more than twenty-four thousand, based on the latest federal decennial census which shall control, administer and manage the affairs of the district.

(2) The parishes included in Paragraph (1) of this Subsection shall form a district which shall be a political subdivision of the state. The boundaries of the district shall be the boundaries of the parishes.

B. Governance. (1) The board of commissioners, shall be qualified electors domiciled and residing in the district. They shall be appointed for terms of four years, as follows:

(a) Three commissioners shall be appointed by the judges exercising juvenile jurisdiction within the participating parish areas.

(b) Four commissioners shall be appointed by the sheriffs of the participating parishes and the chiefs of police of municipalities within the participating parish areas.

(c) One commissioner shall be appointed by the governing authority of each of the participating parishes.

(d) One commissioner shall be appointed by the district attorneys with jurisdiction in the participating parishes.

(e) One commissioner shall be appointed by the deputy secretary of the office of juvenile justice of the Department of Public Safety and Corrections.

(2) The members of the board of commissioners shall serve without salary or per diem but the board may authorize a reasonable travel allowance for its members in the performance of their official duties.

(3) The board of commissioners shall elect a president, a secretary, and a treasurer, whose duties in addition to those provided by this Subpart shall be established by the board. If the board so decides, one commissioner may serve as both secretary and treasurer, but in any event the treasurer shall furnish bond in an amount and in accordance with terms and conditions fixed by the board. The board may also elect an executive board, composed of not more than seven members, and establish its duties and responsibilities.

(4) The board shall fix a time and place for the holding of its regular meetings. Additional regular or special meetings may be held upon the call of the president or of three of the commissioners. All meetings of the board shall be held at the domicile of the board and shall be governed by the provisions of R.S. 42:11 et seq. The board shall hold at least one regular meeting in each calendar month; however, the board may meet less frequently but not less than once each calendar quarter if it establishes an executive board and requires it to hold regular meetings at least once in each calendar month.

(5) A majority of the current members of the board shall constitute a quorum. A quorum shall be required to transact business and all actions and resolutions of the board must be approved by a majority of the quorum present.

(6) The board of commissioners shall be domiciled in the parish having a population in excess of twenty-two thousand but not more than twenty-two thousand five hundred.

C. Powers and duties. The district, acting through its board of commissioners, shall have the following powers and duties:

(1) To purchase or otherwise acquire, construct, reconstruct, rehabilitate, improve, repair, operate, lease as lessor or lessee, manage, and administer or enter into contracts for the management, administration, and operation of a juvenile detention facility or facilities, shelter care facility or facilities, or such other juvenile justice facilities as are useful, necessary, expedient, or convenient to carry out the plans and purposes of the commission and for the orderly conduct of its business. Such facilities may include but are not limited to office facilities, parking facilities, diagnostic facilities, dormitories, and other residential facilities for delinquent, neglected, or abused children or children in need of care or supervision, as well as for employees, patrons, visitors, and relatives of children who may enter the juvenile justice system or who are in need of care or supervision. In addition, the district may lease, purchase, or acquire by donation or otherwise, any property, immovable or movable, corporeal or incorporeal, from any person, firm, or corporation, including the state and its agencies and political subdivisions.

(2) To authorize and approve, upon such terms as it may deem advisable, contracts of employment for a superintendent or administrator and other necessary personnel and contracts for legal, financial, engineering, and other professional services necessary or expedient for the conduct of its affairs.

(3) To sue and be sued.

(4) In the exercise of its powers to control, administer, and manage the affairs of the district, to incur debt and issue bonds, and levy taxes pursuant to Article VI, Sections 30 and 32, of the Constitution of Louisiana or any other constitutional or statutory authority.

(5) To perform any function and exercise any power necessary, requisite, or proper for the administration and management of the affairs of the district, and it specifically may cooperate with juvenile courts and other courts and public agencies within the area and aid and assist them in all ways authorized by law to carry out the purposes and responsibilities for which it is established.

(6) In order to obtain the necessary funds to carry out its purposes, duties, and responsibilities, and in order to acquire, construct, maintain, and operate a juvenile facility or facilities and related services and programs throughout the area, to incur debt and issue general obligation bonds within the limitations prescribed by Article VI, Section 33, of the Constitution of Louisiana and other applicable constitutional or statutory authority, but only when authorized by a majority of the electors in the multi-jurisdictional parish area who vote thereon in an election held for that purpose in accordance with laws governing such elections.

Acts 2012, No. 365, §1, eff. May 31, 2012.



RS 15:1110 - Detention standards; licensing; fees

PART XI-A. JUVENILE DETENTION STANDARDS AND

LICENSING PROCEDURES

§1110. Detention standards; licensing; fees

A. It is the intent of the legislature to protect the health, safety, and well-being of the children of this state who are placed in juvenile detention facilities. Toward this end, it is the purpose of this Part to provide for the establishment of statewide standards for juvenile detention facilities, to ensure maintenance of these standards, and to regulate conditions in these facilities through a licensing program. It shall be the policy of this state that all juvenile detention facilities provide temporary, safe, and secure custody of juveniles during the pendency of juvenile proceedings, when detention is the least restrictive alternative available to secure the appearance of the juvenile in court or to protect the safety of the child or the public.

B. On or before July 1, 2011, the Louisiana Juvenile Detention Association shall develop and recommend uniform standards for local juvenile detention facilities that comport with nationally recognized and accepted best practice standards for juvenile detention facilities.

C. On or before January 1, 2012, the Department of Children and Family Services shall develop and promulgate, in accordance with the provisions of the Administrative Procedure Act, rules governing the licensing of juvenile detention facilities consistent with the standards recommended by the Louisiana Juvenile Detention Association.

D. Repealed by Acts 2016, No. 614, §2(B).

E. On or before July 1, 2013, all juvenile detention facilities, including facilities owned or operated by any governmental, profit, nonprofit, private, or public agency, shall be licensed in accordance with rules promulgated pursuant to the provisions of Subsection C of this Section.

F. There shall be an annual license fee for any license issued to a detention facility as follows:

(1) For a detention facility authorized to care for six or fewer juveniles, the license fee shall be four hundred dollars.

(2) For a detention facility authorized to care for at least seven but not more than fifteen juveniles, the license fee shall be five hundred dollars.

(3) For a detention facility authorized to care for sixteen or more juveniles, the license fee shall be six hundred dollars.

Acts 2003, No. 1225, §2; Acts 2010, No. 863, §1; Acts 2012, No. 366, §1; Acts 2012, No. 814, §1, eff. July 1, 2013; Acts 2016, No. 614, §2.



RS 15: 1110.1 - Operating without or in violation of license or regulations; penalties

§1110.1. Operating without or in violation of license or regulations; penalties

A. Whoever operates a juvenile detention facility without a valid license issued by the Department of Children and Family Services pursuant to R.S. 15:1110 shall be fined one thousand dollars for each day of operation without the valid license. In addition to seeking civil fines imposed pursuant to the provisions of this Section, if any juvenile detention facility operates without a valid license issued by the department, the department may file suit in the district court in the parish in which the facility is located for injunctive relief, including a temporary restraining order, to restrain the institution, society, agency, corporation, person or persons, or any other group operating the facility, from continuing the violation.

B.(1) No person shall operate any juvenile detention facility in violation of any provision of R.S. 15:1110, or any other state or federal statute, regulation, or any department rule adopted pursuant to the Administrative Procedure Act that governs the ownership or operation of juvenile detention facilities.

(2) In lieu of revocation of the facility's license, the department may issue a written warning that includes a corrective action plan to any person or entity violating these requirements when the violation creates a condition or occurrence relating to the operation and maintenance of a juvenile detention facility that does not pose an imminent threat to the health, safety, rights, or welfare of a child. Failure to implement a corrective action plan issued pursuant to the provisions of this Section may result in either the assessment of a civil fine or license revocation or may result in both actions being taken by the department. Such civil fines shall not exceed two hundred fifty dollars per day for each fine assessment; however, the aggregate fines assessed for violations determined in any consecutive twelve-month period shall not exceed two thousand dollars.

(3) The department shall adopt rules in accordance with the Administrative Procedure Act that provide specific factors for determining the type of sanction to be imposed including severity of risk, actual harm, failure to implement a written corrective action plan, mitigating circumstances, the history of noncompliance and an explanation of the treatment of continuing noncompliance, an explanation of the treatment of continuing repeat deficiencies, evidence of good faith effort to comply, and any other relevant factors. The department shall develop and adopt rules and regulations required by this Paragraph with input and guidance from the Louisiana Juvenile Detention Association. The authority to impose sanctions pursuant to this Section shall commence on the effective date of the rules promulgated pursuant to this Section.

C.(1) The department shall adopt rules and regulations in accordance with the Administrative Procedure Act to provide for notice to the juvenile detention facility of any violation, for a departmental reconsideration process for sanctions issued, and for an appeal procedure, including judicial review.

(2) An appeal of any department decision for a violation of any provision of this Part shall be suspensive. All appeals filed pursuant to the provisions of this Section shall be heard by the division of administrative law pursuant to Chapter 13-B of Title 49 of the Louisiana Revised Statutes of 1950. The division shall furnish the facility or agency a copy of the decision, together with notice of the procedure for requesting judicial review.

D. The department may institute all necessary civil court actions to collect fines imposed that are not timely appealed. No juvenile detention facility may claim imposed fines as reimbursable. Interest shall begin to accrue at the current judicial rate on the day following the date on which any fines become due and payable. All costs of any successful action to collect such fines, including travel expenses and reasonable attorney fees, shall be awarded to the department in addition to the fines.

E.(1) Civil fines collected pursuant to the provisions of this Section shall be deposited immediately into the state treasury.

(2) After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to the monies being placed in the state general fund, an amount equal to the amount deposited as provided in Paragraph (1) of this Subsection shall be credited to a special fund hereby created in the state treasury to be known as the "Juvenile Detention Licensing Trust Fund". The monies in the fund shall be subject to annual appropriation and shall be available exclusively for use by the Department of Children and Family Services for the education and training of employees, staff, or other personnel of juvenile detention facilities.

(3) The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned from the investment of monies in the fund shall be deposited in and remain to the credit of the fund. All unexpended and unencumbered monies remaining in the fund at the end of the fiscal year shall remain in the fund.

(4) The secretary of the Department of Children and Family Services may promulgate rules and regulations in accordance with the Administrative Procedure Act to provide for the administration of the fund.

Acts 2012, No. 814, §1, eff. July 1, 2013.



RS 15: 1110.2 - Disclosure requirements; penalties

§1110.2. Disclosure requirements; penalties

A. Any owner, operator, current or prospective employee, or volunteer of a juvenile detention facility licensed by the Department of Children and Family Services shall report annually and at any time upon the request of the department, on the state central registry disclosure form promulgated by the department, whether or not his name is currently recorded on the state central registry for a justified finding of abuse or neglect and that he is the named perpetrator.

B. All such completed state central registry disclosure forms shall be maintained in accordance with the department licensing regulations. Any state central registry disclosure form that is maintained in a juvenile detention facility licensing file shall be confidential and subject to the confidentiality provision of R.S. 46:56(F) pertaining to the investigations of abuse and neglect.

C. Any owner, operator, current or prospective employee, or volunteer of a juvenile detention facility licensed by the department who knowingly falsifies the information on the state central registry disclosure form shall be fined not more than five hundred dollars, imprisoned for not more than six months, or both.

D. Any owner, operator, current or prospective employee, or volunteer of a juvenile detention facility licensed by the department who discloses that he is currently recorded on the state central registry for a justified finding of abuse or neglect shall be entitled to a risk assessment evaluation provided by the department to determine that the individual does not pose a risk to children and shall have the right to file an appeal in accordance with R.S. 49:992 of the Administrative Procedure Act. Any such determination by the risk evaluation panel shall be kept on file at all times by the department.

E. The department shall promulgate rules and regulations to implement the provisions of this Section. The rules and regulations shall include but not be limited to establishing criteria for risk evaluation requests, the composition of the risk evaluation panel, and establishing criteria for risk evaluation determinations.

Acts 2012, No. 814, §1, eff. July 1, 2013.



RS 15:1111 - Work release program

PART XII. WORK RELEASE PROGRAM

§1111. Work release program

A. The Department of Public Safety and Corrections is hereby authorized to establish and administer a work release program for inmates of any institution under the jurisdiction of the department.

B. The department shall establish rules for the administration of the work release program and shall determine those inmates who may participate in the release program. Any inmate sentenced to imprisonment at hard labor shall be eligible at any time during his sentence to participate in the work release program, subject to the provisions of this Part. If any inmate violates the conditions prescribed by the department, his work release privileges may be withdrawn. Failure to report to or return from the planned employment shall be considered an escape under the provisions of R.S. 14:110. The department may approve as work release privileges, placement in universities, colleges, technical, vocational or trade schools, or in sheltered workshops or in training programs designed to improve the skills and abilities of the inmate.

C. The department shall designate and adapt facilities for the purpose of housing inmates with work release privileges or it may arrange and contract for other facilities, including but not limited to portions of parish jails for inmates employed in the area. No inmate shall be granted work release privileges until: (1) such suitable quarters have been provided in the area of accepted or preferred employment or educational or training placement, and (2) a position of employment or educational or training placement is available for the inmate.

D. Every inmate with work release privileges shall be liable for the cost of his room, board, clothing and other necessary expenses incident to his employment or placement unless other means of payment are approved by the department.

E. The wages of any inmate so employed shall be collected by the agency or organization operating the work release program and deposited in a public banking institution. An accurate account of the financial status of each inmate shall be maintained and shall be subject to the approval of the secretary of the department.

F. The wages of any such inmate shall be disbursed by the department for the following purposes and in the order stated, subject to the approval of the secretary of the department:

(1) The board of the inmate including food and clothing;

(2) Necessary travel expense to and from work and other incidental expenses of the inmate;

(3) Support of the inmate's dependents, if any;

(4) Payment, either in full or ratably of the inmate's obligations acknowledged by him in writing, or which have been reduced to judgment;

(5) The balance if any, to the inmate upon his discharge.

G. The wages of an inmate so employed shall be not less than the customary wages for an employee performing similar services.

H.(1) Deductions for room, board, and other administrative and incidental costs resulting from participation in a work release program authorized by this Section shall not exceed seventy percent of the gross wages received by the inmate. This deduction rate shall be established by the secretary of the Department of Public Safety and Corrections.

(2) For the purposes of this Subsection, administrative and incidental costs are all costs other than room and board.

I.(1) Any inmate who has been convicted of forcible or second degree rape (R.S. 14:42.1), aggravated arson (R.S. 14:51), armed robbery (R.S. 14:64), attempted murder (R.S. 14:27 and 29), or attempted armed robbery (R.S. 14:27 and 64), shall be eligible to participate in a work release program during the last six months of his term. Any person sentenced as a habitual offender pursuant to R.S. 15:529.1 shall be eligible to participate in a work release program during the last year of his term if the offender has obtained a low-risk level designation determined by a validated risk assessment instrument approved by the secretary of the Department of Public Safety and Corrections. Notwithstanding the provisions of this Section and unless the inmate is eligible at an earlier date, those inmates who have served a minimum of fifteen years in the custody of the department for those crimes enumerated in this Section shall be eligible to participate in a work release program during the last twelve months of their terms.

(2) Any inmate convicted of producing, manufacturing, distributing, or dispensing or possession with intent to produce, manufacture, distribute, or dispense a controlled dangerous substance classified in R.S. 40:964 shall be eligible to participate in the work release program if the inmate is otherwise in compliance with the standards for work release.

J. No inmate employed in the work release program shall be employed in a position which would necessitate his departure from the state, except for those inmates assigned to work release programs who are employed in industries off the coast of Louisiana.

K. The department shall compile statistical data on the incidence of work release violations by participating inmates. Violations shall include the commission of new offenses as well as any transgressions that result in disciplinary action or removal from the program. The data shall indicate the nature of the incident, the age of the offender, his original offense, the length of his sentence, his prior criminal record, and any other characteristic found to be predictive of success or failure. This information shall be used by the department to guide it in formulating program policies and eligibility standards and shall be available to the legislature upon request.

L. In no case shall inmates participating in a work release program be authorized or permitted to work or to continue to work on a project or job involved in a labor dispute.

Added by Acts 1968, No. 187, §§1, 3. Amended by Acts 1970, No. 444, §1; Acts 1978, No. 337, §2; Acts 1978, No. 510, §1; Acts 1985, No. 786, §1; Acts 2003, No. 634, §1; Acts 2006, No. 173, §1; Acts 2008, No. 31, §1; Acts 2009, No. 266, §1; Acts 2010, No. 809, §1; Acts 2014, No. 37, §1; Acts 2015, No. 184, §2.



RS 15:1112 - Reports to law enforcement agencies

§1112. Reports to law enforcement agencies

Probation and parole officers shall notify every law enforcement agency of any prisoner or parolees assigned to or presently working within the agency's jurisdiction under a work release program.

Added by Acts 1974, No. 509, §1.



RS 15:1113 - Facilities providing housing or temporary residence to individuals participating in work release or workforce development work release programs administered by the department

§1113. Facilities providing housing or temporary residence to individuals participating in work release or workforce development work release programs administered by the department

A. No facility that provides housing or temporary residence for individuals who are participating in work release programs as authorized by the provisions of R.S. 15:1111 or 1199.9 shall be located within one thousand feet of any school or child day care center property.

B.(1) In municipalities and unincorporated areas which are divided into subdivisions with streets, blocks, and sidewalks, this distance shall be measured as a person walks using the sidewalk from the nearest point of the property line of the school or day care center to the nearest point of the premises to be used to provide housing or temporary residence.

(2) Outside of municipalities and unincorporated areas which are not divided into subdivisions with streets, blocks, or sidewalks, the measurement of this distance shall be a straight line from the nearest point of the premises to provide housing or temporary residence to the nearest point of the school or day care center property.

C.(1) The prohibitions provided for in Subsection A of this Section shall not apply to any facility that provides housing or temporary residence and has been in operation for a year or longer prior to August 15, 2009.

(2) The subsequent construction, erection, development, or movement of a school or day care center which causes the facility providing housing or temporary residence to be located within the prohibited distance as provided for in Subsection A of this Section shall not be cause for a violation of the provisions of this Section.

D. For purposes of this Section the following definitions shall apply:

(1) "Child day care center property" means property on which is located a facility licensed as a day care center under the provisions of the Child Care Facility and Child-Placing Agency Licensing Act (R.S. 46:1401 et seq.) or licensed as a group child day care home under the provisions of the Child Care Registration Law (R.S. 46:1441 et seq.).

(2) "Premises" includes that land and any improvements thereon.

(3) "School property" means the property of any public elementary or secondary school or any nonpublic elementary or secondary school.

E. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Acts 2009, No. 151, §1.



RS 15:1131 - Repealed by Acts 2014, No. 5, §1.

PART XIII. COMMUNITY REHABILITATION CENTERS

§1131. Repealed by Acts 2014, No. 5, §1.



RS 15:1132 - Pre-sentence investigations

§1132. Pre-sentence investigations

A. If a defendant is convicted of an offense, the court may order a pre-sentence investigation in accordance with the provisions of Code of Criminal Procedure Article 875. This investigation shall undertake educational, medical, physical fitness, psychiatric, and social studies of the defendant.

B. The Department of Corrections or, with court approval, the pre-sentence and probation officers of the various courts are hereby authorized to enter into contracts with professional personnel to perform the tests. The report of the investigation shall make recommendations to the court as to the rehabilitation potential of the defendant, the stages required to make the defendant useful and productive, and as to whether the defendant should be placed on probation and the terms thereof or whether the defendant should be committed to a community rehabilitation center or prison, or to the Department of Corrections for assignment to an appropriate penal or correctional facility.

C. The court may postpone sentence until this report is received.

D. Any expenses of these tests may be assessed and taxed as costs and shall be payable by the defendant benefiting by them. An additional civil action to collect these costs shall not prescribe for five years.

Acts 1970, No. 441, §1; Acts 1983, No. 641, §1.



RS 15:1133 - Sentence to community rehabilitation centers

§1133. Sentence to community rehabilitation centers

A. Notwithstanding any provision of law to the contrary, a court may order that an offender sentenced to not more than five years without hard labor be placed in a community rehabilitation center under terms and conditions established by the court, provided such placement receives the consent of the offender and the administrators in charge of the center. Upon the written request of the administrators of a community rehabilitation center, the court shall order that an offender placed pursuant to this Subsection be removed, and shall issue such other orders regarding the custody of the offender as are appropriate under the original sentence.

B.(1) Notwithstanding any law to the contrary, a court may recommend that an offender sentenced to imprisonment at hard labor in the custody of the Department of Public Safety and Corrections be placed in a community rehabilitation center. Upon such a recommendation, the secretary of the Department of Public Safety and Corrections or his designee may place the offender in a community rehabilitation center provided the following conditions are met:

(a) The placement is recommended in a presentence investigation report.

(b) The offender agrees to the placement.

(c) The sentence to imprisonment at hard labor is for five years or less.

(d) The offender has never been convicted of a sex-related offense.

(e) The offender has not exhibited and his record does not reveal an habitual or compulsive use of violence against persons.

(f) The secretary or his designee concludes, based upon evaluation conducted by the department, that the offender is likely to respond affirmatively to placement in a community rehabilitation center.

(2) Any offender placed in a community rehabilitation center pursuant to the provisions of this Subsection may be removed from the center and placed in a Department of Public Safety and Corrections facility at the discretion of the secretary or his designee.

C. The provisions of this Section shall not be applicable to a defendant who was convicted of any violation of R.S. 14:98.

Acts 1970, No. 441, §1; Acts 1988, No. 610, §1, eff. Jan. 1, 1989; Acts 1989, 1st Ex. Sess., No. 11, §1, eff. Mar. 13, 1989.



RS 15:1134 - Staff and facilities of community rehabilitation centers

§1134. Staff and facilities of community rehabilitation centers

A. The Department of Corrections may employ psychiatrists, neurologists, special educators, guidance counselors, psychologists, nurses, technicians, social workers, occupational therapists, physicians and other professional personnel to staff community rehabilitation centers, or may contract for the services of such persons with community service organizations, religious groups, universities and medical schools.

B. The Department of Corrections and/or the criminal sheriff of the parish of Orleans, as the case may be may enter into contracts with other state agencies, local agencies, community service organizations or religious groups for the operation and maintenance of community rehabilitation centers or for the leasing of space for such facilities, or both. In addition, the criminal sheriff of the parish of Orleans, for the purposes of operating and maintaining such rehabilitation centers, programs and/or services for prisoners under his jurisdiction, shall have full power and authority as is provided for in Subsection A hereof, to retain such personnel as may be required for these purposes.

C. All community rehabilitation centers shall be minimum security structures and no such facility shall contain cells or barred windows, and no inmate of any such facility shall be locked in any room thereof. There shall be no armed guards at any such facility.

Added by Acts 1970, No. 441, §1. Amended by Acts 1972, No. 723, §1.



RS 15:1135 - Repealed by Acts 2009, No. 266, §2.

§1135. Repealed by Acts 2009, No. 266, §2.



RS 15:1136 - Rules and regulations of Department of Corrections

§1136. Rules and regulations of Department of Corrections

The Department of Corrections shall adopt all regulations it deems essential to the proper conduct of community rehabilitation centers.

Added by Acts 1970, No. 441, §1.



RS 15:1151 - Definitions

PART XIV. PRISON ENTERPRISES

§1151. Definitions

As used in this Part, the following words shall have the following meanings ascribed to them:

(1) "Board" means the Prison Enterprises Board.

(2) "Department" means the Louisiana Department of Corrections.

(3) "Secretary" means the secretary of corrections.

Added by Acts 1983, 1st Ex. Sess., No. 59, §1, eff. Feb. 7, 1983.

{{NOTE: SEE ACTS 1983, NO. 691, REGARDING THE PRISON ENTERPRISES FUND.}}



RS 15:1152 - Prison enterprises

§1152. Prison enterprises

The department may engage in any agricultural, aquacultural, silvicultural, industrial enterprise, or service in accordance with the provisions of this Part.

Added by Acts 1983, 1st Ex. Sess., No. 59, §1, eff. Feb. 7, 1983; Acts 2007, No. 289, §1.

{{NOTE: SEE ACTS 1983, NO. 691, REGARDING THE PRISON ENTERPRISES FUND.}}



RS 15:1153 - Purposes

§1153. Purposes

A. The department shall operate prison enterprises for the following purposes, which shall be given priority in the order listed:

(1) To utilize the resources of the department in the production of food, fiber, and other necessary items used by the inmates in order to lower the cost of incarcerating the inmates.

(2) To provide products and services to state agencies and agencies of parishes, municipalities, other political subdivisions, and public employees.

(3) To provide work opportunities for inmates in accordance with law.

B.(1) The department may enter into cooperative endeavors with and request studies or reports from private citizens, the Louisiana State University Cooperative Extension Service, and the public colleges and universities in this state for the purposes of encouraging and facilitating production and marketing of agricultural commodities and research in the area of production of agricultural commodities and for the purpose of acquiring advice on the most cost effective utilization of the products of its agricultural system.

(2) Should the department enter into such cooperative endeavors or receive such studies or reports as provided in Subsection A of this Section it shall do the following:

(a) Prepare an annual written summary of any recommendations made within three years preceding the date of the summary by any person or entity who has participated or is participating in a cooperative endeavor or who is making or has made a study or report, excluding any recommendations made prior to July 1, 1984, which summary shall be co-signed by such person or entity.

(b) Prepare a report of the specific actions taken by the department with regard to such recommendations.

(c) Prepare a report of the reasons why any such recommendation was not fully implemented.

(d) Transmit the summary and the reports to the House and Senate Committees on Agriculture, Forestry, Aquaculture and Rural Development, the Committee on Administration of Criminal Justice of the House of Representatives, the Legislative Fiscal Office, and the persons or entities which made the recommendations by the first of April of each year.

Added by Acts 1983, 1st Ex. Sess., No. 59, §1, eff. Feb. 7, 1983; Acts 1985, No. 983, §1; Acts 2003, No. 116, §2, eff. May 28, 2003; Acts 2007, No. 289, §1.

{{NOTE: SEE ACTS 1983, NO. 691, REGARDING THE PRISON ENTERPRISES FUND.}}



RS 15:1154 - Administration

§1154. Administration

A. The secretary shall administer the provisions of this Part.

B. The Prison Enterprises Board shall advise the secretary on all aspects of the administration of this Part.

C. The secretary shall administer the provisions of this Part in a manner which will insure the best long-range utilization of the resources of the department.

D. In the administration of the forest lands under the control of the department, no trees shall be cut or planted except in accordance with best management practices determined after consultation with the Louisiana State University School of Forestry or a professional timber management consultant.

E. The secretary shall develop the budgets and the plans of operation for the prison enterprises for the various institutions with the advice of the board and with the concurrence of one of the following as determined by the secretary, the undersecretary, the assistant secretary, or the chief of operations. At the secretary's discretion, the undersecretary, the assistant secretary, or the chief of operations shall consult with the warden of each institution under his jurisdiction concerning proposed prison enterprises at the institutions. The warden at each institution shall have the necessary authority and budgetary responsibility with respect to his respective institution to implement and execute the prison enterprises and for achieving the quantitative and qualitative production goals established by the secretary within the resources provided to each warden.

Added by Acts 1983, 1st Ex. Sess., No. 59, §1, eff. Feb. 7, 1983; Acts 2007, No. 289, §1.

{{NOTE: SEE ACTS 1983, NO. 691, REGARDING THE PRISON ENTERPRISES FUND.}}



RS 15:1155 - Prison Enterprises Board

§1155. Prison Enterprises Board

A. The Prison Enterprises Board is hereby created within the Department of Corrections.

B. The board shall be domiciled in Baton Rouge.

C. The board shall consist of seven members who shall be appointed by the governor in accordance with the following provisions:

(1) One member shall be knowledgeable in agronomy and shall have experience as a farmer or farm manager in the actual production of field crops for commercial purposes.

(2) One member shall have technical and practical knowledge and experience in forest management.

(3) One member shall have knowledge and experience in livestock management, dairy operations, or both.

(4) One member shall be an owner or operator of a facility engaged in the processing of the types of agricultural products produced by prison enterprises.

(5) One member shall have knowledge of and experience in manufacturing.

(6) One member shall be appointed from a list of three nominees submitted by the Louisiana Association of Business and Industry.

(7) One member shall be appointed from a list of three members nominated by the Louisiana AFL-CIO.

D. Each appointment by the governor shall be submitted to the Senate for confirmation.

E. Members shall serve at the pleasure of the governor.

F. Members shall receive a per diem of seventy-five dollars and shall be reimbursed for mileage at the rate established for state employees.

G. Four members shall constitute a quorum and all actions of the board shall require the affirmative vote of at least four members.

H. The board shall elect a chairman and a vice chairman from among its members who shall serve for terms of one year.

I. The board shall meet at least quarterly and may meet upon the call of the chairman or any three members. Meetings of the board shall be open to the public in accordance with law.

J. The secretary shall provide the board with necessary clerical personnel.

Added by Acts 1983, 1st Ex. Sess., No. 59, §1, eff. Feb. 7, 1983; Acts 1991, No. 137, §1; Acts 2003, No. 774, §3.

{{NOTE: SEE ACTS 1983, NO. 691, REGARDING THE PRISON ENTERPRISES FUND.}}



RS 15:1156 - Rules

§1156. Rules

A. The secretary, with the advice of the board, shall make such rules and regulations as are necessary to administer the provisions of this Part. All rules and regulations shall be made in accordance with the Administrative Procedure Act.

B. In addition, the secretary with the advice of the board, shall make such rules and regulations as are necessary for the implementation and administration of the provisions of R.S. 15:708(A)(4). These rules and regulations shall include but shall not be limited to guidelines for transportation to and from work projects, supervision, custody, and control of such inmates, necessary security and safety provisions, and establishment and maintenance of inmate compensation and savings accounts.

Added by Acts 1983, 1st Ex. Sess., No. 59, §1, eff. Feb. 7, 1983; Acts 1997, No. 509, §1.



RS 15:1157 - Sales of goods and services; contractual powers

§1157. Sales of goods and services; contractual powers

A.(1) State agencies shall purchase, if available, goods and services from prison enterprises, or products manufactured in a certified Private Sector/Prison Industry Enhancement Program, if the prices are less than those of central purchasing.

(2) Goods and services may be sold to the governing authorities of parishes, municipalities, other political subdivisions, and public employees.

(3) Services shall be provided at a cost that is not less than the cost to the department for providing the services. Manufactured products shall be provided at a cost that is not less than the cost of the raw materials used to manufacture the product. If the manufactured product is deemed to be spoiled, overstocked, obsolete or otherwise not salable at a cost equal to or greater than the raw material cost of the manufactured product and can be documented as such, the director may authorize a sale at less than the raw material cost. Sales of manufactured products to public employees shall be priced at the current prison enterprises contract price or based on established and documented pricing methodologies.

B. Agricultural, aquacultural, and silvicultural commodities may be sold on the open market in accordance with rules adopted by the secretary when the sale will further the purposes of this Part.

C. The secretary may enter into contracts with private entities or governmental agencies for the sale, purchase, or barter of commodities to effectuate the purposes of this Part in accordance with rules adopted by the secretary.

D. Products of the type which are produced in foreign countries that are labor intensive may be produced and sold on the open market.

Added by Acts 1983, 1st Ex. Sess., No. 59, §1, eff. Feb. 7, 1983; Acts 1986, No. 1009, §1; Acts 1995, No. 644, §1; Acts 2007, No. 289, §1.

{{NOTE: SEE ACTS 1983, NO. 691, REGARDING THE PRISON ENTERPRISES FUND.}}



RS 15:1158 - Inmate labor

§1158. Inmate labor

The department may use inmate labor to maintain existing production and service facilities.

Added by Acts 1983, 1st Ex. Sess., No. 59, §1. eff. Feb. 7, 1983; Acts 2007, No. 289, §1.

{{NOTE: SEE ACTS 1983, NO. 691, REGARDING THE PRISON ENTERPRISES FUND.}}



RS 15:1159 - Proceeds of sales

§1159. Proceeds of sales

Subject to the exceptions contained in Article VII, Section 9(A) of the Constitution of Louisiana, all funds received by the department from the sale of products and services produced by the agricultural, aquacultural, silvicultural, industrial, and service prison enterprises operated by the department in accordance with the provisions of R.S. 15:1151 et seq. shall be deposited immediately upon receipt into the state treasury.

Acts 1985, No. 788, §1, eff. July 22, 1985; Acts 1990, No. 82, §1; Acts 1990, No. 85, §1; Acts 1992, No. 984, §18; Acts 2007, No. 289, §1.



RS 15:1160 - Used agricultural equipment purchases

§1160. Used agricultural equipment purchases

The secretary shall be allowed to purchase used agricultural and industrial equipment at public auction as provided by R.S. 39:1554(G)(2).

Acts 1985, No. 788, §3, eff. July 22, 1985.



RS 15:1161 - Sale of livestock breeding services; contractual powers

§1161. Sale of livestock breeding services; contractual powers

A. The secretary may authorize the director of prison enterprises or his designee to contract with private entities for the sale of the breeding services of any of the livestock owned by and under the control of the department.

B. Each private entity which contracts with any of the various institutions shall indemnify and hold the secretary, the warden, the state agency, the state, and any employees of the same harmless for any injury caused by the animal, unless the gross negligence or intentional act of any of the above was a substantial factor in causing the injury.

C. The secretary shall have the authority to adopt, in accordance with the Administrative Procedure Act, such rules and regulations as may be deemed necessary to provide for effective and efficient administration of this Section, including but not limited to specific contractual provisions.

D. The secretary may establish fees to be charged for all services provided.

Acts 1991, No. 93, §1; Acts 2007, No. 289, §1.



RS 15:1171 - Authority

PART XV. CORRECTIONS ADMINISTRATIVE

REMEDY PROCEDURE

§1171. Authority

A. The Department of Public Safety and Corrections and each sheriff may adopt an administrative remedy procedure at each of their adult and juvenile institutions, including private prison facilities.

B. The department or sheriff may also adopt, in accordance with the Administrative Procedure Act, administrative remedy procedures for receiving, hearing, and disposing of any and all complaints and grievances by adult or juvenile offenders against the state, the governor, the department or any officials or employees thereof, the contractor operating a private prison facility or any of its employees, shareholders, directors, officers, or agents, or a sheriff, his deputies, or employees, which arise while an offender is within the custody or under the supervision of the department, a contractor operating a private prison facility, or a sheriff. Such complaints and grievances include but are not limited to any and all claims seeking monetary, injunctive, declaratory, or any other form of relief authorized by law and by way of illustration includes actions pertaining to conditions of confinement, personal injuries, medical malpractice, time computations, even though urged as a writ of habeas corpus, or challenges to rules, regulations, policies, or statutes. Such administrative procedures, when promulgated, shall provide the exclusive remedy available to the offender for complaints or grievances governed thereby insofar as federal law allows. All such procedures, including the adult and juvenile offender disciplinary process, promulgated and effective prior to June 30, 1989, shall be deemed to be the exclusive remedy for complaints and grievances to which they apply insofar as federal law allows.

C. The department or sheriff may also adopt procedures for adult or juvenile offenders to discover and produce evidence in order to substantiate their claims and promulgate rules and regulations governing the recommendation, review, and approval of an award for monetary relief.

D. For the purposes of this Part, status as an "offender" is determined as of the time the basis for a complaint or grievance arises. Subsequent events, including posttrial judicial action or release from custody, shall not affect status as an "offender" for the purposes of this Part.

Acts 1985, No. 672, §1; Acts 1987, No. 94, §1; Acts 1988, No. 212, §1; Acts 1989, No. 463, §1, eff. June 30, 1989; Acts 1993, No. 871, §1; Acts 1997, No. 575, §1; Acts 2001, No. 613, §1.



RS 15:1172 - Administrative remedies; applicability; initiation

§1172. Administrative remedies; applicability; initiation

A. Upon adoption of the administrative remedy procedure, in accordance with the Administrative Procedure Act, and the implementation of the procedure within the department or by the sheriff, this procedure shall constitute the administrative remedies available to offenders for the purpose of preserving any cause of action they may claim to have against the state of Louisiana, the Department of Public Safety and Corrections, or its employees, the contractor operating a private prison facility or any of its employees, shareholders, directors, or officers, or a sheriff, or his employees or deputies. Any administrative remedy procedure in effect on January 1, 2001, including the procedure published in LAC 22:I.325, is deemed to be in compliance with the provisions of this Section.

B.(1) An offender shall initiate his administrative remedies for a delictual action for injury or damages within ninety days from the day the injury or damage is sustained.

(2) The department is authorized to establish deadlines for an offender to initiate administrative remedies for any nondelictual claims.

(3) The department is authorized to establish deadlines for the procedures and processes contained in the administrative remedy procedure provided in LAC 22:I.325.

C. If an offender fails to timely initiate or pursue his administrative remedies within the deadlines established in Subsection B of this Section, his claim is abandoned, and any subsequent suit asserting such a claim shall be dismissed with prejudice. If at the time the petition is filed the administrative remedy process is ongoing but has not yet been completed, the suit shall be dismissed without prejudice.

D. Any contractor operating a private prison facility shall adhere to all provisions of this Part and the administrative remedy procedures adopted by the department in accordance with this Part.

E. Liberative prescription for any delictual action for injury or damages arising out of the claims asserted by a prisoner in any complaint or grievance in the administrative remedy procedure shall be suspended upon the filing of such complaint or grievance and shall continue to be suspended until the final agency decision is delivered.

Acts 1985, No. 672, §1; Acts 1987, No. 94, §1; Acts 1988, No. 212, §1.; Acts 1993, No. 871, §1; Acts 2001, No. 613, §1; Acts 2002, 1st Ex. Sess., No. 89, §2, eff. April 18, 2002.



RS 15:1173 - Publication of procedure

§1173. Publication of procedure

The administrative remedy procedure shall be published in the Louisiana Register.

Acts 1985, No. 672, §1; Acts 2013, No. 220, §5, eff. June 11, 2013.



RS 15:1174 - Definitions

§1174. Definitions

For purposes of this Part:

(1) "Contractor" means any entity entering into a contractual agreement to provide any correctional services pursuant to the provisions of the Louisiana Corrections Private Management Act, R.S. 39:1800.1 et seq.

(2) "Offender" means an adult or juvenile offender who is in the physical or legal custody of the Department of Public Safety and Corrections, a contractor operating a private prison facility, or a sheriff when the basis for the complaint or grievance arises. Any subsequent event, including posttrial judicial action or release from custody, shall not affect status as an "offender" for the purposes of this Part.

(3) "Private prison facility" means any institution operated pursuant to the provisions of the Louisiana Corrections Private Management Act, R.S. 39:1800.1 et seq.

Acts 1985, No. 672, §1; Acts 1988, No. 212, §1; Acts 1993, No. 871, §1; Acts 1997, No. 575, §1.



RS 15:1175 - REPEALED BY ACTS 1993, NO. 871, 3.

§1175. REPEALED BY ACTS 1993, NO. 871, §3.



RS 15:1176 - Records, confidentiality

§1176. Records, confidentiality

Before any cause of action may be heard in any state or federal court, administrative remedies must be exhausted under the procedure authorized by this Part. Therefore, in addition to any other provisions of law providing for the confidentiality of records of the Department of Public Safety and Corrections, including any records maintained by a contractor of a private prison facility, or a sheriff, all reports, investigations, and like supporting documents prepared by the department, a contractor, or a sheriff for purposes of responding to the offender's request for an administrative remedy shall be deemed to be prepared in anticipation of litigation and are confidential and not subject to discovery by the offender in any civil action which may follow his request for an administrative remedy. All formal written responses to the offender's request shall be furnished to the offender as a matter of course, as required by the procedure.

Acts 1985, No. 672, §1; Acts 1988, No. 212, §1; Acts 1993, No. 871, §1.



RS 15:1177 - Judicial review of administrative acts; exception

§1177. Judicial review of administrative acts; exception

A. Any offender who is aggrieved by an adverse decision, excluding decisions relative to delictual actions for injury or damages, by the Department of Public Safety and Corrections or a contractor operating a private prison facility rendered pursuant to any administrative remedy procedures under this Part may, within thirty days after receipt of the decision, seek judicial review of the decision only in the Nineteenth Judicial District Court or, if the offender is in the physical custody of the sheriff, in the district court having jurisdiction in the parish in which the sheriff is located, in the manner hereinafter provided:

(1)(a) Proceedings for review may be instituted by filing a petition for review in the district court within thirty days after receipt of the notice of the final decision by the agency or, if a rehearing by the agency is had or ordered by the court, within thirty days after the decision thereon. Copies of the petition shall be served upon the agency and all defendants, as provided by law.

(b) The only proper party defendant is the Department of Public Safety and Corrections when seeking judicial review of an administrative decision, excluding decisions relative to delictual actions for injury or damages, rendered pursuant to any administrative remedy procedures under this Part. For the purpose of this Section, the Department of Public Safety and Corrections means a correctional facility operated by the state of Louisiana or the Louisiana Correctional Facilities Corporation housing offenders sentenced to the custody of the Department of Public Safety and Corrections.

(2) The filing of the petition does not itself stay enforcement of the agency decision. The agency may grant, or the reviewing court may order, a stay ex parte upon appropriate terms.

(3) Within thirty days after service of the petition, or within further time allowed by the court, the agency shall transmit to the reviewing court the original or a certified copy of the entire record of the proceeding under review. By stipulation of all parties to the review proceedings, the record may be shortened. A party unreasonably refusing to stipulate to limit the record may be taxed by the court for the additional costs related thereto. The court may require or permit subsequent corrections or additions to the record.

(4) The court may order that additional evidence be taken before the agency upon conditions determined by the court. However, discovery provisions of the Code of Civil Procedure pertaining to ordinary suits are inappropriate and not applicable in a suit for judicial review under this Part.

(5) The review shall be conducted by the court without a jury and shall be confined to the record. The review shall be limited to the issues presented in the petition for review and the administrative remedy request filed at the agency level. In cases of alleged irregularities in procedure before the agency, proof thereon may be taken in the court.

(6)(a) A party or agency who desires oral argument shall make a timely request for oral argument, as hereinafter provided. The request shall include a brief statement of why oral argument should be had. The court, in its discretion, may hear oral argument.

(b) A request for oral argument must be made by the plaintiff with the petition for review or by the agency or defendant with the transmission of the administrative record or answer to the reviewing court, unless an extension of time is granted by the court.

(c) A request for oral argument on an exception or motion must be filed by the movant with the filing of the exception or motion, and by the non-movant with the filing of any timely opposition to the exception or motion.

(7) In the event that no oral argument is ordered, the court shall allow the parties, including the agency, a reasonable time for filing a brief or memorandum concerning the issues before the court.

(8) The court may affirm the decision of the agency or remand the case for further proceedings, or order that additional evidence be taken.

(9) The court may reverse or modify the decision only if substantial rights of the appellant have been prejudiced because the administrative findings, inferences, conclusions, or decisions are:

(a) In violation of constitutional or statutory provisions.

(b) In excess of the statutory authority of the agency.

(c) Made upon unlawful procedure.

(d) Affected by other error of law.

(e) Arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion.

(f) Manifestly erroneous in view of the reliable, probative and substantial evidence on the whole record. In the application of the rule, where the agency has the opportunity to judge the credibility of witnesses by firsthand observation of demeanor on the witness stand and the reviewing court does not, due regard shall be given to the agency's determination of credibility issues.

(10) An aggrieved party may appeal a final judgment of the district court to the appropriate court of appeal.

B.(1) If an offender who files a complaint or grievance which is the subject of an application for judicial review is not in the physical custody of the Department of Public Safety and Corrections, or of a contractor operating a private prison facility, or of a sheriff when the decision is rendered with respect to the application for judicial review, the person against whom the complaint or grievance was filed may deliver that decision to the person who filed the complaint or grievance by mailing the decision by first class United States mail to the person who filed the complaint or grievance, at the most recent address provided by that person.

(2) If the decision is mailed to that person and cannot be delivered by the United States Postal Service, the envelope in which the decision was mailed, together with the notations made on that envelope by the United States Postal Service concerning the inability to deliver that envelope, may be introduced into evidence for the purpose of showing compliance with the provisions of this Subsection.

(3) If the judge finds that the person against whom the complaint or grievance was filed has used due diligence in mailing the decision, the court may determine that that person has complied with the provisions of this Subsection and has complied with the requirements of due process concerning notice of that decision.

C. This Section shall not apply to delictual actions for injury or damages, however styled or captioned. Delictual actions for injury or damages shall be filed separately as original civil actions. This Section shall not apply to the commitment and transfer of children under R.S. 15:901.

D. This Section shall provide the exclusive procedure and standard for review for all offenders as defined seeking review under this Part.

Acts 1987, No. 94, §1; Acts 1988, No. 212, §1; Acts 1993, No. 871, §§1, 3; Acts 1997, No. 575, §1; Acts 1997, No. 1216, §1; Acts 2002, 1st Ex. Sess., No. 89, §2, eff. April 18, 2002; Acts 2010, No. 135, §1.



RS 15:1178 - Judicial screening

§1178. Judicial screening

A. When a clerk of court receives a petition for judicial review filed under the provisions of R.S. 15:1177, the clerk shall transmit the petition to the appropriate division or official of the court prior to taking any action on the petition.

B. The court, as soon as practicable after receiving the petition, shall review the petition to determine if the petition states a cognizable claim or if the petition, on its face, is frivolous or malicious, or fails to state a cause of action, or seeks monetary damages from a defendant who is immune from liability for monetary damages.

C. If the court determines that the petition states a cognizable claim, the court shall return the petition to the clerk of court for service of process.

D. If the court determines that the petition, on its face, is frivolous, or fails to state a cause of action, or seeks monetary damages from a defendant who is immune from liability for monetary damages, the court may dismiss the petition, or any portion of the petition, without requiring the exhaustion of administrative remedies.

Acts 1997, No. 716, §1.



RS 15:1179 - Service of process

§1179. Service of process

The clerk of court shall not order service of process with respect to any petition filed under the provisions of R.S. 15:1177 until the petition has been reviewed by the court and has been found to state a cognizable claim.

Acts 1997, No. 716, §1; Acts 2002, 1st Ex. Sess., No. 89, §2, eff. April 18, 2002.



RS 15:1181 - Definitions

PART XVI. PRISON LITIGATION REFORM ACT

§1181. Definitions

In this Part the terms enumerated have the following meanings:

(1) "Consent decree" means any relief entered by the court that is based in whole or in part upon the consent or acquiescence of the parties but does not include private settlements.

(2) "Civil action with respect to prison conditions" or "prisoner suit" means any civil proceeding with respect to the conditions of confinement or the effects of actions by government officials on the lives of persons confined in prison, but does not include post conviction relief or habeas corpus proceedings challenging the fact or duration of confinement in prison.

(3) "Expert" means any person appointed by a court to exercise the powers of an expert, regardless of the title or description given by the court.

(4) "Fails to state a claim upon which relief can be granted" means the petition does not allege a set of facts in support of a claim which would entitle the petitioner to relief on that claim.

(5) "Prison" means any state or local jail, prison, or other correctional facility that incarcerates or detains juveniles or adults accused of, convicted of, sentenced for, or adjudicated delinquent for violations of criminal law.

(6) "Prisoner" means any person subject to incarceration, detention, or admission to any prison who is accused of, convicted of, sentenced for, or adjudicated delinquent for a violation of criminal law or the terms or conditions of parole, probation, pretrial release, or a diversionary program. Status as a "prisoner" is determined as of the time the cause of action arises. Subsequent events, including post trial judicial action or release from custody, shall not affect such status.

(7) "Prisoner release order" includes any order, including a temporary restraining order or preliminary injunctive relief, that has the purpose or effect of reducing or limiting the prison population, or that directs the release of prisoners from or prohibits the admission of prisoners to a prison.

(8) "Private settlement agreement" means an agreement entered into among the parties that is not subject to judicial enforcement other than the reinstatement of the civil proceeding that the agreement settled.

(9) "Prospective relief" means all relief other than compensatory monetary damages.

(10) "Relief" means all relief in any form that may be granted or approved by the court, and includes consent decrees but does not include private settlement agreements.

Acts 1997, No. 731, §1, eff. July 9, 1997; Acts 1998, 1st Ex. Sess., No. 110, §1, eff. May 5, 1998.



RS 15:1182 - Appropriate remedies with respect to prison conditions

§1182. Appropriate remedies with respect to prison conditions

A. Prospective relief in any civil action with respect to prison conditions shall extend no further than necessary to correct the violation of the state right of a particular plaintiff or plaintiffs. The court shall not grant or approve any prospective relief unless the court finds that such relief is narrowly drawn, extends no further than necessary to correct the violation of the state right, and is the least intrusive means necessary to correct the violation of the state right. The court shall give substantial weight to any adverse impact on public safety or the operation of a criminal justice system caused by the relief. The court shall not order any prospective relief that requires or permits a government official to exceed his or her authority under state or local law or otherwise violates state or local law unless state law permits such relief to be ordered, and the relief is necessary to correct the violation of a state right, and no other relief will correct the violation of the state right. Nothing in this Section shall be construed to authorize the courts, in exercising their remedial powers, to order the construction of prisons or the raising of taxes, or to repeal or detract from otherwise applicable limitations on the remedial powers of the courts.

B. In any civil action with respect to prison conditions, to the extent otherwise authorized by law, the court may enter a temporary restraining order or an order for preliminary injunctive relief. Preliminary injunctive relief must be narrowly drawn, extend no further than necessary to correct the harm the court finds requires preliminary relief, and be the least intrusive means necessary to correct that harm. The court shall give substantial weight to any adverse impact on public safety or the operation of a criminal justice system caused by the preliminary relief. Preliminary injunctive relief shall automatically expire ninety days after its entry, unless the court makes the findings required under Subsection A for the entry of prospective relief and makes the order final before the expiration of the ninety-day period.

C. In any civil action with respect to prison conditions, no prisoner release order shall be entered unless a court has previously entered an order for less intrusive relief that has failed to remedy the violation of the state right sought to be remedied through the prisoner release order and the defendant has had a reasonable amount of time to comply with the previous court order.

D. Any state or local official or unit of government whose jurisdiction or function includes the appropriation of funds for the construction, operation, or maintenance of prison facilities, or the prosecution or custody of persons who may be released from, or not admitted to, a prison as a result of a prisoner release order shall have standing to oppose the imposition or continuation in effect of such relief and to seek termination of such relief, and shall have the right to intervene in any proceeding relating to such relief.

E.(1) In any civil action with respect to prison conditions in which prospective relief is ordered, such relief shall be terminable upon the motion of any party or intervener two years after the date the court granted or approved the prospective relief, or one year after the date the court has entered an order denying termination of prospective relief under this Section, or, in the case of an order issued on or before July 9, 1997, two years after such date.

(2) In any civil action with respect to prison conditions, a defendant or intervener shall be entitled to the immediate termination of any prospective relief if the relief was approved or granted in the absence of a finding by the court that the relief was narrowly drawn, extended no further than necessary to correct the violation of the state right, and was the least intrusive means necessary to correct the violation of the state right.

(3) Prospective relief shall not terminate if the court makes written findings based on the record that prospective relief remains necessary to correct a current or ongoing violation of the state right and that the prospective relief is narrowly drawn, extends no further than necessary to correct the violation of the state right, and is the least intrusive means to correct the violation.

(4) Nothing in this Section shall prevent any party or intervener from seeking modification or termination before the relief is terminable under this Subsection, to the extent that modification or termination would otherwise be legally permissible.

F. In any civil action with respect to prison conditions, the court shall not enter or approve a consent decree unless it complies with the limitations on relief set forth in Subsection A. Nothing in this Section shall preclude parties from entering into a private settlement agreement that does not comply with the limitations on relief set forth in Subsection A, if the terms of that agreement are not subject to court enforcement other than the reinstatement of the civil proceeding that the agreement settled.

G. The court shall promptly rule on any motion to modify or terminate prospective relief in a civil action with respect to prison conditions. Any prospective relief subject to a pending motion shall be automatically stayed during the period beginning on the thirtieth day after such motion is filed, in the case of a motion made under Subsection E, or beginning on the one hundred eightieth day after such motion is filed, in the case of a motion made under any other law, and ending on the date the court enters a final order ruling on the motion.

Acts 1997, No. 731, §1, eff. July 9, 1997.



RS 15:1183 - Experts

§1183. Experts

A. When otherwise specifically authorized by law, in any prisoner suit, the court may appoint an expert who shall be disinterested and objective and will give due regard to the public safety. If the court determines that the appointment of an expert is necessary, the court shall request that the defendant and the plaintiff each submit a list of not more than five persons to serve as an expert. Each party shall have the opportunity to remove up to three persons from the opposing party's list. The court shall select the expert from the persons remaining on the lists after all names have been removed. Any party shall have the right to an interlocutory appeal of the judge's selection of the expert under this Section on the ground of partiality.

B. An expert appointed under this Section may be authorized to conduct hearings and prepare proposed findings of fact on the record and may assist in the development of remedial plans. The expert shall not make any findings or communications ex parte. An expert may be appointed during the remedial phase of a civil action with respect to prison conditions only upon a finding that the remedial phase will be sufficiently complex to warrant such appointment.

C. In any civil action with respect to prison conditions in which an expert is appointed under this Section, the court shall review the appointment of the expert every six months to determine whether the services of the expert continue to be required. The expert may be removed at any time. In no event shall the appointment of an expert extend beyond the termination of the relief.

D. Notwithstanding any other law to the contrary, the compensation to be allowed to an expert shall not be greater than the hourly rate established for payment of court-appointed counsel, plus costs reasonably incurred by the expert. Such compensation and costs shall be paid with funds available to the court.

Acts 1997, No. 731, §1, eff. July 9, 1997; Acts 1998, 1st Ex. Sess., No. 110, §1, eff. May 5, 1998.



RS 15:1184 - Suits by prisoners

§1184. Suits by prisoners

A.(1) For purposes of this Section, the following words have the following meanings:

(a) "Administrative remedies" means written policies adopted by governmental entities responsible for the operation of prisons which establish an internal procedure for receiving, addressing, and resolving claims by prisoners with respect to the conditions of confinement or the effects of actions by government officials on the lives of persons confined in prison. Such "administrative remedies" need not be adopted or published in compliance with R.S. 15:1171.

(b) "Available" means all administrative remedies adopted by governmental entities, which address claims of the kind asserted by the prisoner even if the administrative remedies do not allow the prisoner the particular kind of relief sought.

(2) No prisoner suit shall assert a claim under state law until such administrative remedies as are available are exhausted. If a prisoner suit is filed in contravention of this Paragraph, the court shall dismiss the suit without prejudice.

(3) A court shall take judicial notice of administrative remedies adopted by a governmental entity that have been filed with the clerk of the district court in the parish where the governmental entity is domiciled.

B. The court, on its own motion or on the motion of a party, shall dismiss any prisoner suit if the court is satisfied that the action is frivolous, is malicious, fails to state a cause of action, seeks monetary relief from a defendant who is immune from such relief, or fails to state a claim upon which relief can be granted. If the court makes a determination to dismiss the suit based on the content, or lack thereof, of the petition, the court may dismiss the underlying claim without first requiring the exhaustion of administrative remedies. The court, on its own motion, may raise an exception of improper venue and transfer the suit to a court of proper venue or dismiss the suit.

C. Any defendant may waive the right to reply to any civil action brought by a person confined in any prison or to any prisoner suit. Notwithstanding any other law or rule of procedure, such waiver shall not constitute an admission of the allegations contained in the petition or waive any affirmative defenses available to the defendant. No relief shall be granted to the plaintiff unless an answer has been filed. The court may require any defendant to answer a petition brought under this Section if it finds that the plaintiff has a reasonable opportunity to prevail on the merits.

D. To the extent practicable, in any action brought with respect to prison conditions pursuant to the provisions of this Section, or any other law, by a prisoner confined in any prison, pretrial proceedings in which the prisoner's participation is required or permitted shall be conducted by telephone, video conference, or other communications technology without removing the prisoner from the facility in which he is confined. The courts may rule on exceptions and motions, without holding a contradictory hearing, after providing the parties an opportunity to file supporting and opposing memoranda. Subject to agreement by the state or local entity of government with custody over the prisoner, hearings may be conducted at the facility in which the prisoner is confined. To the extent practicable, the court shall allow counsel to participate by telephone, video conference, or other telecommunications technology in any hearing held at the facility.

E. No prisoner suit may assert a claim under state law for mental or emotional injury suffered while in custody without a prior showing of physical injury.

F. The exclusive venue for delictual actions for injury or damages shall be the parish where the prison is situated to which the prisoner was assigned when the cause of action arose. Upon consent of all parties, the court may transfer the suit to a parish in which venue would otherwise be proper.

G. The actions of more than one prisoner may not be cumulated and a prisoner suit filed or prosecuted pro se may not assert a class action. If a suit names more than one plaintiff or asserts a pro se class action, the actions of any plaintiff, other than the first named plaintiff, shall be dismissed without prejudice. As to the claims dismissed pursuant to this Subsection, the filing of the suit shall not be considered an interruption of prescription for purposes of Civil Code Article 3463.

Acts 1997, No. 731, §1, eff. July 9, 1997; Acts 1998, 1st Ex. Sess., No. 110, §1, eff. May 5, 1998; Acts 2001, No. 801, §1, eff. June 26, 2001; Acts 2002, 1st Ex. Sess., No. 89, §2, eff. April 18, 2002.



RS 15:1185 - Attorney fees

§1185. Attorney fees

A. In any prisoner suit in which attorney fees are authorized, such fees shall not be awarded, except to the extent that the fee was directly and reasonably incurred in proving an actual violation of the plaintiff's rights protected by a statute pursuant to which a fee may be awarded, and the amount of the fee is proportionately related to the court-ordered relief for the violation or the fee was directly and reasonably incurred in enforcing the relief ordered for the violation.

B. Whenever a monetary judgment is awarded in an action described in Subsection A, a portion of the judgment, not to exceed twenty-five percent, shall be applied to satisfy the amount of attorney fees awarded against the defendant. If the award of attorney fees is not greater than one hundred fifty percent of the judgment, the excess shall be paid by the defendant. No award of attorney fees in an action shall be based on an hourly rate greater than the hourly rate established for payment of court-appointed counsel.

C. Nothing in this Section shall prohibit a prisoner from entering into an agreement to pay an attorney fee in an amount greater than the amount authorized under this Section, if the fee is paid by the individual rather than by the defendant.

Acts 1997, No. 731, §1, eff. July 9, 1997; Acts 1998, 1st Ex. Sess., No. 110, §1, eff. May 5, 1998.



RS 15:1186 - Proceedings in forma pauperis

§1186. Proceedings in forma pauperis

A.(1) A prisoner who seeks to bring a civil action or file an appeal or writ application in a civil action without prepayment of fees or security must comply with all requirements for proceeding in forma pauperis except Code of Civil Procedure Article 5183(A)(2) and shall submit a certified copy of the trust fund account statement or institutional equivalent for the six-month period immediately preceding the filing of the petition, notice of appeal, or writ application obtained from the appropriate official of each prison at which the prisoner is or was confined.

(2) If a prisoner brings a civil action or files an appeal or writ application in forma pauperis as authorized by Paragraph (A)(1), the prisoner shall still be required to pay the full amount of a filing fee. The court shall assess and, when funds exist, collect, as a partial payment of any court fees required by law, an initial partial filing fee of twenty percent of the greater of the average monthly deposits to the prisoner's account, or the average monthly balance in the prisoner's account for the six-month period immediately preceding the filing of the petition, notice of appeal, or writ application.

(3) If a prisoner brings a civil action, files an appeal, or files a writ application in which the prisoner is not allowed to proceed as a pauper, the prisoner must pay the required costs in advance. If the prisoner does not pay the costs in advance, the civil action, appeal, or writ application shall be dismissed without prejudice. If the action is dismissed pursuant to this Paragraph, the filing of the suit shall not be considered an interruption of prescription for purposes of Civil Code Article 3463.

B.(1) After payment of the initial partial filing fee, as required by Paragraph (A)(2) of this Section, the prisoner shall be required to make monthly payments of twenty percent of the preceding month's income credited to the prisoner's account. The agency having custody of the prisoner shall forward payments from the prisoner's account to the clerk of the court each time the amount in the account exceeds ten dollars until the filing fees are paid. In no event shall the filing fee collected exceed the amount of fees permitted by statute.

(2)(a) The order granting a prisoner's request to proceed in forma pauperis automatically stays all proceedings, including any service of process, until all costs of court or fees due the clerk by the prisoner in this matter are paid. During the pendency of the stay the prisoner may not take any action to prosecute the suit, including but not limited to filing any pleadings, discovery, or motions other than a motion for voluntary dismissal or a motion to lift the stay because all costs have been paid.

(b) If at any time during the pendency of the action additional costs of court or fees due the clerk by the prisoner accrue and are unpaid by the prisoner, then upon order of the court ex proprio motu or upon motion of the clerk or any other party, the action may be stayed as provided herein until all such additional costs are paid.

(c) If the prisoner does not pay the full court costs or fees within three years from when they are incurred, the suit shall be abandoned and dismissed without prejudice. This provision shall be operative without formal order, but, on the court's own motion or upon ex parte motion of any party, the clerk or other interested person by affidavit which provides that the full court costs and fees have not been paid within three years from when they were incurred, the trial court shall enter a formal order of dismissal as of the date of its abandonment. The order shall be served on the plaintiff pursuant to Code of Civil Procedure Article 1313 or 1314, and the plaintiff shall have thirty days from date of service to move to set aside the dismissal. However, the trial court may direct that a contradictory hearing be held prior to dismissal.

(d) The automatic stay shall not apply only if the court makes a written finding that:

(i) The suit is a proceeding for judicial review brought pursuant to R.S. 15:574.11 or R.S. 15:1177;

(ii) The suit is a post-conviction relief or habeas corpus proceeding challenging the fact or duration of confinement in prison; or

(iii) The inmate is in imminent danger of serious physical injury, the suit solely seeks injunctive relief to avoid the danger, and relief is available in the suit which will avert the danger.

C. Notwithstanding any filing fee, or any portion thereof, that may have been paid, the court shall dismiss the case at any time if the court determines that the allegation of poverty is untrue, or the action or appeal is frivolous, is malicious, fails to state a cause of action, seeks monetary relief against a defendant who is immune from such relief, or fails to state a claim upon which relief can be granted.

D. If the judgment against a prisoner includes the payment of costs, the prisoner shall be required to pay the full amount of the costs ordered and in the same manner as is provided for filing fees. In no event shall the costs collected exceed the amount of the costs ordered by the court.

E. In actions to which this Part applies, the provisions of this Section, to the extent of any conflict with those of Code of Civil Procedure Article 5181 et seq., apply to the payment of filing fees and costs.

F. If a prisoner has at least three dismissals as described in R.S. 15:1187 but the prisoner does not yet have three dismissals that are final under that Section, and, further, if the prisoner is disqualified from proceeding as a pauper either in federal court by operation of 28 USC 1915(g) or in the courts of another state by operation of a similar law of that state, then the court on its own motion may, or on motion of a party shall, stay all proceedings in any other prisoner suit or appeal in which the prisoner is proceeding as a pauper until such time as the dismissals become final. This Subsection shall not apply if the court finds that the prisoner is in imminent danger of serious physical injury.

Acts 1997, No. 731, §1, eff. July 9, 1997; Acts 1998, 1st Ex. Sess., No. 110, §1, eff. May 5, 1998; Acts 1999, No. 1123, §1; Acts 2001, No. 827, §1; Acts 2002, 1st Ex. Sess., No. 89, §2, eff. April 18, 2002; Acts 2005, No. 460, §1.



RS 15:1187 - Successive claims

§1187. Successive claims

In no event shall a prisoner bring a civil action or appeal a judgment in a civil action or proceeding in forma pauperis if the prisoner has, on three or more prior occasions while incarcerated or detained in any facility, brought an action or appeal in a state court that was dismissed on the grounds that it was frivolous, was malicious, failed to state a cause of action, or failed to state a claim upon which relief may be granted, unless the prisoner is under imminent danger of serious physical injury.

Acts 1997, No. 731, §1, eff. July 9, 1997; Acts 1998, 1st Ex. Sess., No. 110, §1, eff. May 5, 1998.



RS 15:1188 - Judicial screening and service of process

§1188. Judicial screening and service of process

A. The court shall review, before docketing if feasible or, in any event, before service on the defendants, a petition in a civil action in which a prisoner seeks redress from a governmental entity or officer or employee of a governmental entity. On review, the court shall identify cognizable claims or dismiss the petition, or any portion of the petition, if the petition is frivolous, is malicious, fails to state a cause of action, seeks monetary relief from a defendant who is immune from such relief, or fails to state a claim upon which relief can be granted.

B. A court shall not authorize or permit service of a prisoner suit until compliance with both of the following:

(1) The screening required in Subsection A of this Section has been completed.

(2) The provisions of R.S. 15:1186(A)(1) and (2) have been satisfied, if the plaintiff is proceeding in forma pauperis.

C. The clerk shall not have a prisoner suit served until specifically ordered to do so by the court as provided in Subsection B of this Section, and then the suit shall be served only upon those defendants specifically ordered by the court to be served.

Acts 1997, No. 731, §1, eff. July 9, 1997; Acts 1998, 1st Ex. Sess., No. 110, §1, eff. May 5, 1998; Acts 2001, No. 801, §1, eff. June 26, 2001.



RS 15:1189 - Payment of damage award in satisfaction of pending restitution orders

§1189. Payment of damage award in satisfaction of pending restitution orders

Any damages awarded to a prisoner in connection with a civil action brought against any prison or against any official or agent of such prison shall be paid directly to satisfy any outstanding restitution orders pending against the prisoner. The remainder of any such award after full payment of all pending restitution orders shall be forwarded to the prisoner. Prior to payment of any damages awarded under this Part, reasonable efforts shall be made to notify the victims of the crime for which the prisoner was convicted and incarcerated concerning the pending payment of any such damages.

Acts 1997, No. 731, §1, eff. July 9, 1997; Acts 1998, 1st Ex. Sess., No. 110, §1, eff. May 5, 1998.



RS 15:1190 - Earned release credit or good time credit revocation

§1190. Earned release credit or good time credit revocation

In any civil action brought by any person convicted of a crime and confined in a prison, the court may order the revocation of such earned good time credit that has not yet been vested, if, on its own motion or the motion of any party, the court finds that the claim was filed for a malicious purpose, the claim was filed solely to harass the party against which it was filed, or the claimant testifies falsely or otherwise knowingly presents false evidence or information to the court.

Acts 1997, No. 731, §1, eff. July 9, 1997.



RS 15:1191 - Claims arising under federal law

§1191. Claims arising under federal law

Except as specifically prohibited by federal law, the provisions of this Part shall also apply to all prisoner suits in state courts asserting claims arising under 42 U.S.C. 1983 or other federal laws.

Acts 2001, No. 801, §1, eff. June 26, 2001.



RS 15:1196 - Project return post-release skills program

PART XVII. POST-RELEASE SKILLS PROGRAM

§1196. Project return post-release skills program

A. The Louisiana Workforce Commission may establish or contract with a service provider or community service organization to establish a comprehensive project return post-release skills program for offenders recently released from the custody of the Department of Public Safety and Corrections. The purpose of the program shall be to provide former offenders with the skills necessary to become productive citizens in the community and to address the range of issues that contribute to recidivism.

B. The goals and objectives of the program shall include, but not be limited to, the following:

(1) To establish a post-release skills program designed to work with former offenders for a period of six months.

(2) To assist former offenders in community building with a focus on breaking the cycle of drugs, criminal behavior, and violence that prevents them from moving forward with their lives in the community and contributes to recidivism.

(3) To provide former offenders with employment skills and to assist them in finding internships while they are involved with the program, and permanent employment once they have completed the program.

(4) To employ former offenders who have successfully completed the program.

C. The services offered through the program shall include the following:

(1) Substance abuse counseling.

(2) Drug testing.

(3) GED test preparation and academic enhancement.

(4) Job preparation, job information services, and job placement assistance.

(5) Individual, group, and family counseling.

(6) Life skills classes.

(7) Computer skills classes.

(8) Referral to available government mental health and medical assistance agencies and programs.

(9) After-care services.

(10) Conflict resolution training.

(11) Anger management training.

(12) Such other services as the Louisiana Workforce Commission recommends and deems consistent with the goals of the program.

D. The Louisiana Workforce Commission, in conjunction with the Louisiana Department of Health, office of behavioral health, shall promulgate rules, regulations, and standards governing the creation of the project return post-release skills program. The rules, regulations, and standards shall be promulgated in accordance with the Administrative Procedure Act and shall include at a minimum the following:

(1) Procedures for monitoring of the program, including annual on-site surveys.

(2) Criteria for an application and acceptance process.

(3) Qualifications and training of staff.

E. The provisions of this Section shall be implemented to the extent that funds are appropriated for this purpose and to the extent that it is consistent with available resources.

Acts 2007, No. 176, §1; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2009, No. 384, §7, eff. July 1, 2010.



RS 15:1199.1 - Short title

PART XVIII. REENTRY ADVISORY COUNCIL AND OFFENDER

REHABILITATION AND WORKFORCE DEVELOPMENT

§1199.1. Short title

This Part may be referred to and may be cited as the "Reentry Advisory Council and Offender Rehabilitation Workforce Development Act".

Acts 2008, No. 106, §1, eff. June 6, 2008; Acts 2010, No. 836, §1.



RS 15:1199.2 - Legislative findings

§1199.2. Legislative findings

A. The mission of incarceration in the criminal justice system is to enhance public safety through the safe and secure incarceration of offenders, effective probation and parole supervision, and proven rehabilitative strategies that successfully reintegrate offenders into society, as well as assisting individuals and communities victimized by crime. The goals and priorities of incarceration in the criminal justice system involve a commitment to public safety and rehabilitation and are:

(1) To protect the citizens of the state of Louisiana.

(2) To punish conduct which is defined as criminal by the legislature.

(3) To deter future conduct which is defined as criminal by the legislature.

(4) To rehabilitate offenders so that they may be reintroduced into society as law-abiding citizens.

(5) To provide safety to both corrections staff and offenders.

(6) To provide basic services.

(7) To provide opportunities for change.

(8) To provide opportunities for restitution.

(9) To provide effective strategies for reentry into society following incarceration.

B. The state of Louisiana is experiencing a severe shortage of skilled craftsmen. As a result of this workforce shortage, industries which depend upon skilled craftsmen are required to recruit and employ workers who are not Louisiana residents.

C. Within the prison system, there are Louisiana residents who have been convicted of nonviolent offenses who could be trained as skilled craftsmen to fill the workforce demand.

D. The legislature recognizes that an essential component of reducing recidivism is providing an individual with the necessary occupational skills to afford him the opportunity to earn a living, support his family, and contribute to his community.

E. The legislature also recognizes that in addition to occupational skills development, it is absolutely essential to provide proper substance abuse counseling, mentoring, and other programs to assist individuals as they return to their communities with a focus on breaking the cycle that prevents them from moving forward with their lives.

F. Repealed by Acts 2010, No. 836, §2.

G. Successful offender reentry and reintegration into the community is a matter of critical importance to the public's safety, but reentry is often unsuccessful due to the barriers ex-offenders face upon release. Those barriers include, but are not limited to, a lack of education and job skills, employment prohibition in selected occupations, mental health and substance abuse problems, access to valid identification documents, child support enforcement regulations, access to public housing and other public benefits, and strained or fragile family and community ties.

H. The ability of ex-offenders to obtain employment after incarceration and become productive members of their communities is essential to reducing recidivism rates; however, successfully finding employment is often difficult due to the reluctance of many employers to hire individuals with criminal backgrounds.

I. Without successful reentry into the community, recidivism is likely to occur, causing detrimental effects to public safety, communities, families, taxpayers, and ex-offenders.

J. Offender reentry is a crime prevention strategy, which serves to reduce crime and the number of crime victims and ultimately ensures opportunities for safer communities. Successful reentry is also a cost savings measure which results in savings to state and local criminal justice systems.

K. The Department of Public Safety and Corrections has taken steps to implement offender reentry initiatives and is reaching out to other agencies and communities to form partnerships which are necessary to ensure continued support and success.

L. With the goal of establishing a more systematic approach to identifying obstacles that impede successful reentry and developing and implementing effective reentry strategies that improve public safety, the legislature establishes the Reentry Advisory Council and Offender Rehabilitation Workforce Development Act.

Acts 2008, No. 106, §1, eff. June 6, 2008; Acts 2010, No. 836, §§1, 2.



RS 15:1199.3 - Definitions

§1199.3. Definitions

As used in this Part, the following words have the following meanings:

(1) "Certification" means a certificate or certification received from an industry recognized organization or a Work Ready Certificate from the Louisiana Workforce Commission or a competency certification developed by the department.

(2) "Council" means the Reentry Advisory Council.

(3) "Craft" means an occupation or trade requiring manual dexterity, specified training, and certification or licensing.

(4) "Department" means the Louisiana Department of Public Safety and Corrections.

(5) "Program" means the inmate rehabilitation and workforce development program operated by the Department of Public Safety and Corrections as authorized by the provisions of this Part.

(6) "Secretary" means the secretary of the Louisiana Department of Public Safety and Corrections.

(7) "Skilled craftsman" means a person who has completed training and certification or licensing in a skilled craft or an apprentice occupation as defined by the Louisiana Workforce Commission which may include but is not limited to electrician, plumber, pipefitter, welder, millwright, heavy equipment operator, carpenter, heating, ventilation and air-conditioning technician, heavy construction, building construction, or machinist.

(8) "Task force" means a parish or regional council comprised of governmental leaders and agency representatives from applicable state, tribal, or local entities, service providers, nonprofit organizations, and key stakeholders. This task force shall perform the essential functions of the Reentry Advisory Council on the local level as defined in R.S. 15:1199.4(N).

(9) "Workforce development work release" means a program for on-the-job training of inmates who are participating in or have completed the inmate rehabilitation and workforce development program authorized by the provisions of this Part.

Acts 2008, No. 106, §1, eff. June 6, 2008; Acts 2009, No. 266, §1; Acts 2010, No. 836, §1.



RS 15:1199.4 - Reentry Advisory Council; creation; members; powers and duties

§1199.4. Reentry Advisory Council; creation; members; powers and duties

A. The Reentry Advisory Council is hereby created within the Department of Public Safety and Corrections.

B. The council shall be domiciled in East Baton Rouge Parish.

C. The council shall be comprised of twenty-two members.

D. Ten members of the council shall be comprised as follows:

(1) The secretary of the Department of Public Safety and Corrections, or his designee.

(2) The executive director of the Workforce Commission, or his designee.

(3) The secretary of the Louisiana Department of Health, or his designee.

(4) The president of the Louisiana Community and Technical College System, or his designee.

(5) The president of the Senate shall appoint one member from the standing committee in the Senate having criminal law and procedure subject matter jurisdiction.

(6) The speaker of the House shall appoint one member from the standing committee in the House having criminal law and procedure subject matter jurisdiction.

(7) The secretary of the Department of Children and Family Services, or his designee.

(8) The executive director for the Louisiana Housing Corporation, or his designee.

(9) The chief justice of the Louisiana State Supreme Court, or his designee.

(10) The secretary of the Department of Public Safety and Corrections shall appoint one member from the Department of Public Safety and Corrections medical staff.

E. The governor shall appoint twelve members in accordance with the following provisions:

(1) One member shall be appointed from a list of three nominees submitted by the Louisiana Sheriffs' Association.

(2) One member shall be appointed from a list of three nominees submitted by the Louisiana Association of Builders and Contractors.

(3) One member shall be appointed from a list of three nominees submitted by the Louisiana Association of Business and Industry.

(4) One member shall be appointed from a list of three members nominated by the president of the Louisiana AFL-CIO.

(5) One member shall be appointed from a list of three members nominated by the Louisiana State Building and Construction Trades Council.

(6) One member shall be appointed from a list of three members nominated by the Louisiana Chaplains' Association or the Louisiana Interchurch Conference.

(7) One member shall be appointed from a list of three nominations from the Louisiana District Attorneys Association.

(8) One member shall be appointed from a list of three nominations from the Louisiana Public Defender Board.

(9) One member shall be appointed from a list of three nominations from the Louisiana District Judges' Association.

(10) One member shall be appointed from a list of three nominations from the committee on parole.

(11) One member shall be appointed from a list of three nominations from a victim's advocacy group.

(12) One member shall be appointed from a list of three nominations of ex-offenders.

F. Members, other than the secretaries, or their designees, or employees of the state, may receive a per diem of seventy-five dollars for each day spent in actual attendance of meetings of the council. Members may also receive a mileage allowance for mileage traveled in attending meetings of the council. The mileage allowance shall be fixed by the council in an amount not to exceed the mileage rate for state employees.

G. Twelve members shall constitute a quorum, and all actions of the council shall require the affirmative vote of the majority of the members present.

H. The governor shall appoint the chairman of the council, and the council shall annually elect a vice chairman from among its members.

I. The council shall meet at least quarterly and may meet upon the call of the chairman or any three members. Meetings of the council shall be open to the public in accordance with law.

J. A vacancy on the council shall be filled in the same manner as the original appointment.

K. Appointed members of the council shall serve four-year terms.

L. The secretary shall provide the council with necessary clerical personnel.

M. The council shall serve as an advisory body to the secretary and the legislature on the administration of the program as authorized by this Part.

N. The Reentry Advisory Council shall:

(1) Identify methods to improve collaboration and coordination of offender transition services, including cross-agency training and information sharing that will help to improve outcomes for offenders.

(2) Establish a means to share data, research, and measurement resources in relation to reentry initiatives with relevant agencies.

(3) Identify funding areas that should be coordinated across agencies to maximize the delivery of state and community-based services as they relate to reentry.

(4) Identify areas in which improved collaboration and coordination of programs and activities will result in increased effectiveness or efficiency of service delivery.

(5) Promote areas of research and program evaluation that can be coordinated across agencies with an emphasis on applying evidence-based practices to support treatment and intervention programs for offenders.

(6) Conduct a review of existing policies and practices and make specific recommendations to the legislature for systemic improvement.

(7) Create and support local reentry councils in collaboration with community stakeholders throughout the state.

(8) Commence offender reentry public education campaigns.

(9) Enhance the role of faith and community-based services for formerly incarcerated persons.

(10) Provide coordination of reentry initiatives across the state and ensure eligibility for Second Chance Act grant opportunities and other reentry grant opportunities.

Acts 2008, No. 106, §1, eff. June 6, 2008; Acts 2009, No. 266, §1; Acts 2010, No. 836, §1; Acts 2016, No. 113, §1.



RS 15:1199.5 - Administration of program; purposes

§1199.5. Administration of program; purposes

A. The secretary shall administer the provisions of this Part.

B. The department shall operate the inmate rehabilitation and workforce development program for the following purposes:

(1) To provide inmates with employment skills, job training, and employment once they have completed the program.

(2) To develop a workforce of skilled craftsmen.

(3) To provide inmates with the necessary substance abuse counseling, mentoring, and other programs to assist them in returning to their communities with a focus on breaking the cycle of substance abuse, criminal behavior, and violence that prevents them from moving forward with their lives.

(4) To reduce the rate of recidivism by providing inmates with the necessary occupational training, educational opportunities, and substance abuse counseling to allow them to have meaningful alternatives to criminal behavior and substance abuse.

C.(1) The department may enter into cooperative endeavors or contracts with and request studies or reports from private citizens, the Louisiana Workforce Commission, the Louisiana Department of Education, and the Louisiana community and technical colleges in this state for the purpose of encouraging the development of training facilities to produce skilled craftsmen for employment in Louisiana industries.

(2) Should the department enter into cooperative endeavors or contracts or receive studies or reports as provided in Paragraph (1) of this Subsection, it shall transmit the summary and the reports to the House Committee on the Administration of Criminal Justice and the Senate Committee on Judiciary B on or before March first of each year.

D. The department may enter into cooperative endeavors or contracts with the Louisiana Workforce Commission, the Louisiana Department of Education, and the Louisiana community and technical colleges, educational institutions, training facilities, and employers to provide the intensive training programs necessary for proper certification or licensing of skilled craftsmen as authorized by the provisions of this Part.

E. The department may enter into cooperative endeavors or contracts with service providers to provide substance abuse treatment and counseling or halfway housing to inmates who participate in the program.

F. In the administration of this program, the secretary, with the assistance of the council shall:

(1) Make an annual report on or before March first each year to the House Committee on the Administration of Criminal Justice and the Senate Committee on Judiciary B regarding the program. The report shall include at a minimum:

(a) Recommendations for all needed changes in the law regarding the operation and administration of the program.

(b) A complete report on the receipt and expenditure of all funds received by the department for operation of the program.

(c) Comprehensive data regarding the number of inmates who are enrolled in the program, have graduated from the program, and who have been assigned to workforce development work release.

(d) A copy of any regulation adopted to implement the provisions of the program including any subsequent changes to the regulation.

(2)(a) Establish, and modify as necessary, a plan of organization to administer the program efficiently and thoroughly.

(b) The plan of organization shall provide for the capacity to:

(i) Administer the granting of cooperative endeavors or contracts.

(ii) Analyze and review investigative and audit reports and findings.

(iii) Provide for enforcement of department rules or regulations as is necessary to provide for the efficient and thorough operation of the program.

(3) Approve, prior to its presentation to the legislature and after appropriation but prior to allocation, the budget for the administration and operation of the program.

(4) Issue a written response to any formal request from the governor and the legislature or any committee thereof.

(5) Appear before any committee of the legislature upon request of the president of the Senate, the speaker of the House, or the chairman of any legislative committee.

(6) Prepare and submit for review to the Joint Legislative Committee on the Budget on or before March first of each year an annual financial report which outlines the expenditures of all funds for the previous calendar year.

(7) Repealed by Acts 2009, No. 266, §2.

G. The secretary shall coordinate with the secretary of the Louisiana Workforce Commission to ensure that the administration of the program as provided by this Part and the programs administered by the Louisiana Workforce Commission do not provide duplicative or conflicting services to the same individuals. All efforts shall be coordinated and consistent with R.S. 23:1 et seq.

Acts 2008, No. 106, §1, eff. June 6, 2008; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2009, No. 266, §§1, 2.



RS 15:1199.6 - Adoptions of regulations

§1199.6. Adoption of regulations

A.(1) The secretary, with the advice of the council, shall adopt regulations necessary to implement the provisions of this Part.

(2) In order to efficiently implement the provisions of this Part, if the secretary has previously adopted rules or regulations which can be used to satisfy the requirements of this Part, then the secretary shall not be required to adopt new or duplicative rules or regulations. The secretary, with the advice of the council, may designate previously adopted rules or regulations as sufficient to implement the provisions of this Part.

B. The regulations shall include but not be limited to:

(1) Guidelines and criteria for eligibility to participate in the program.

(2) Guidelines and criteria for continued participation and successful completion of the program.

(3) Guidelines for proper documentation and certification or licensing for work specialities upon completion of the program.

(4) Guidelines for transportation to and from work projects.

(5) Guidelines for the supervision, custody, and control of inmates participating in the program.

(6) Guidelines for establishing necessary security and safety provisions regarding participation in the program.

(7) Guidelines for the establishment and maintenance of inmate compensation and savings accounts for participating in the program.

(8) Procedures and guidelines for monitoring the program, including annual on-site audits.

(9) Qualifications and training of staff.

(10) Guidelines for the workforce development work release program for graduates of the inmate rehabilitation and workforce development program.

(11) Guidelines for determining inmate selection for particular crafts in accordance with this Part.

(12) Criteria for the selection and authorization of educational institutions, training facilities, and employers to provide intensive training programs necessary for proper certification and licensing of skilled craftsmen.

(13) Criteria for the selection and authorization of service providers to provide substance abuse treatment and counseling or halfway housing to inmates who participate in the program.

(14) Guidelines for the administration of mandatory and random drug testing for controlled dangerous substances in accordance with this Part.

(15) Guidelines for removal from the program.

C. A copy of any regulation adopted to implement the provisions of this Part shall be submitted to the House Committee on the Administration of Criminal Justice and the Senate Committee on Judiciary B.

Acts 2008, No. 106, §1, eff. June 6, 2008; Acts 2009, No. 266, §1.



RS 15:1199.7 - Inmate eligibility for program; prohibitions

§1199.7. Inmate eligibility for program; prohibitions

A. An inmate may be eligible for participation in the program if the inmate is not prohibited from participation pursuant to the provisions of Subsection C of this Section, and otherwise meets the eligibility requirements for participation in work release as provided for in R.S. 15:711 or 1111.

B. Prior to acceptance into the program, an inmate shall submit to a drug test for the presence of controlled dangerous substances administered by the department. The inmate shall test negative for the presence of controlled dangerous substances in order to be eligible for participation in the program.

C. An inmate convicted of any of the following offenses shall not be eligible for participation in the program:

(1) A sex offense as defined in R.S. 15:541.

(2) A crime of violence as defined in R.S. 14:2(B).

(3) A habitual offender in accordance with R.S. 15:529.1.

Acts 2008, No. 106, §1, eff. June 6, 2008; Acts 2010, No. 836, §1.



RS 15:1199.8 - Eligible inmate selection and participation in program

§1199.8. Eligible inmate selection and participation in program

A. An inmate who is eligible to participate in the program as provided for in R.S. 15:1199.7 may be considered for participation in the program if all of the following occur:

(1) The staff at the adult reception and diagnostic centers, after a thorough evaluation, determines that the offender is suitable and appropriate for participation in the program.

(2) The secretary, or his designee, determines that the inmate meets the guidelines and criteria established by rule for participation in the program.

(3) The secretary, or his designee, after an evaluation, determines that the inmate is particularly likely to respond affirmatively to participation in the program.

(4) The inmate meets other conditions of participation or rules adopted as provided by the provisions of this Part.

(5) The inmate voluntarily enrolls in the program after having been advised by the department of the rules and regulations governing participation in the program.

B. The participating inmate shall be evaluated by the program staff on a continual basis. The evaluation shall include the performance of the inmate while participating in the program, the likelihood of successful completion of the program, the likelihood of successful employment following completion of the program, and other factors deemed relevant by the secretary, the council, or the program staff. The evaluation shall provide the basis for any recommendations by the department upon the completion of the program by the inmate.

C. Violation of any departmental or program rules or regulations may subject the inmate to removal from the program by the department.

Acts 2008, No. 106, §1, eff. June 6, 2008.



RS 15:1199.9 - Workforce development work release for participants and graduates of program administered by the department

§1199.9. Workforce development work release for participants and graduates of program administered by the department

A. Workforce development work release shall be for inmates who are eligible for work release as provided for in R.S. 15:1199.7. Eligible participants shall produce documentation to support having certification or licensure as a skilled craftsman or who have graduated from the workforce development training program and have been certified or licensed as skilled craftsmen, or who are participating in the workforce development training program and are working toward licensing or certification as a skilled craftsman pursuant to R.S. 15:1199.12.

B. The department shall designate and adapt facilities for the purpose of housing inmates with workforce development work release privileges, or it may arrange and contract for other facilities, including but not limited to portions of parish jails for inmates employed in the area.

C. Every inmate with workforce development work release privileges shall be liable for the cost of his room, board, clothing, and other necessary expenses of his employment or placement unless other means of payment are approved by the department.

D. The wages of any inmate so employed shall be collected by the secretary or his designated agent, shall be deposited in a public banking institution, and a ledger showing the financial status of each inmate on the program shall be kept.

E. The wages of each inmate shall be disbursed by the department for the following purposes and in the order stated:

(1) The expenses for the board of the inmate including food and clothing.

(2) Necessary travel expenses to and from work and other incidental expenses of the inmate.

(3) Any tuition, books, or other costs associated with the program which are required to be paid by participants in the program.

(4) Any necessary fees for the examination for certification or licensing in a craft.

(5) Any certification or licensing fees required to become a skilled craftsman.

(6) Any court-ordered child support owed by the inmate. The support may be paid in installments approved by the department.

(7) Any court-ordered restitution, or restitution owed to the department, or any other obligations acknowledged by the inmate in writing, or which have been reduced to judgment. The obligations may be paid in installments approved by the department.

(8) Any drug testing as required by the provisions of this Part.

(9) The balance, if any, to the inmate upon his discharge.

F. The wages of an inmate so employed shall not be less than the customary wages for an employee performing similar services.

G. Deductions for room, board, and other administrative and incidental costs resulting from participation in a workforce development work release program authorized by this Section shall not exceed seventy percent of the gross wages received by an inmate.

Acts 2008, No. 106, §1, eff. June 6, 2008; Acts 2009, No. 266, §1; Acts 2010, No. 836, §1.



RS 15:1199.10 - Workforce development work release for participants and graduates of the program administered by the sheriff

§1199.10. Workforce development work release for participants and graduates of the program administered by the sheriff

A. The sheriff of each parish, and in Orleans Parish, the criminal sheriff, is hereby authorized to enter into a cooperative endeavor with the department to administer a workforce development work release program for inmates sentenced to the department who are confined in any jail or prison in his jurisdiction. In the event that the inmate is confined to a parish correctional facility not operated by the sheriff, the administrator of the correctional facility is hereby authorized to enter into a cooperative endeavor with the department to administer a workforce development work release program for inmates sentenced to the department who are confined to a correctional facility in his jurisdiction, and "sheriff" as used herein shall also mean administrator of the correctional facility where the inmate is confined.

B.(1) Inmates sentenced to the department and housed in other facilities as provided for in Subsection A of this Section shall be eligible to participate in workforce development work release pursuant to R.S. 15:1199.12 or a workforce development work release program administered by the sheriff provided the participant produces documentation to support having certification or licensure as a skilled craftsman or has graduated from the workforce development training program and obtained the proper certification or licensing as a skilled craftsman, or is participating in the workforce development training program and is working toward licensing or certification as a skilled craftsman.

(2) Eligibility for participation in workforce development work release as provided by this Section shall be determined by the provisions of this Part and any rules adopted by the department.

(3) Each sheriff may establish additional written rules for the administration of the workforce development work release program administered by his office.

C. The sheriff may enter into contracts with educational institutions, training facilities, and employers to provide the intensive training programs necessary for proper certification or licensing as a skilled craftsman as authorized by the provisions of this Part.

D. Every inmate with workforce development work release privileges shall be liable for the cost of his room, clothing, and other necessary expenses of his employment or placement unless other means of payment are approved by the department.

E. The wages of any inmate so employed shall be collected by the sheriff or his designated agent and shall be deposited in a public banking institution, and a ledger showing the financial status of each inmate shall be kept.

F. The wages of each inmate shall be disbursed by the sheriff for the following purposes and in the order stated:

(1) The expenses of the board of the inmate including food and clothing.

(2) Necessary travel expenses to and from work and other incidental expenses of the inmate.

(3) Any tuition, books, or other costs associated with the program which are required to be paid by participants in the program.

(4) Any necessary fees for the examination for certification or licensing in a craft.

(5) Any certification or licensing fees required to become a skilled craftsman.

(6) Any court-ordered child support owed by the inmate. The support may be paid in installments approved by the department.

(7) Any court-ordered restitution, or restitution owed to the department, or any other obligations acknowledged by the inmate in writing, or which have been reduced to judgment. The obligations may be paid in installments approved by the department.

(8) Any drug testing as required by the provisions of this Part.

(9) The balance, if any, to the inmate upon his discharge.

G. The wages of an inmate so employed shall not be less than the customary wages for an employee performing similar services.

H. Deductions for expenses listed in Subsection F of this Section resulting from participation in a workforce development work release program authorized by this Section shall not exceed seventy-five percent of the wages received by an inmate.

Acts 2008, No. 106, §1, eff. June 6, 2008; Acts 2009, No. 266, §1; Acts 2010, No. 836, §1.



RS 15:1199.11 - Traditional work release programs not affected

§1199.11. Traditional work release programs not affected

Participation in workforce development work release programs as authorized by the provisions of R.S. 15:1199.9 and 1199.10 shall not be construed to prohibit an inmate from participating in a work release program authorized by the provisions of R.S. 15:711 or 1111 if the inmate is otherwise eligible for participation; however, only those inmates who can produce documentation to support having certification or licensure as a skilled craftsman or who have graduated from the program and have been certified or licensed as skilled craftsmen or those inmates who are participating in the workforce development training program and are working toward licensing or certification as a skilled craftsman pursuant to R.S. 15:1199.12 may participate in workforce development work release as authorized by the provisions of R.S. 15:1199.9 and 1199.10.

Acts 2008, No. 106, §1, eff. June 6, 2008; Acts 2009, No. 266, §1; Acts 2010, No. 836, §1.



RS 15:1199.12 - Program duration; development; selection of craft

§1199.12. Program duration; development; selection of craft

A. The department shall assist each inmate in selecting a craft as provided for in this Part.

B. The pairing of the inmate with a particular craft shall be determined by all of the following:

(1) The skills, interests, and abilities of the inmate. This shall include actual demonstration and simulation of the respective crafts.

(2) Likelihood of successful job placement and opportunity upon graduation from the program, including the need for particular craftsmen at the time the inmate enters the program.

(3) The availability of training facilities, instructors, and the number of inmates enrolled for particular crafts.

C.(1) Eligible inmates who have been admitted to the program shall participate in a selected craft training program.

(2) Upon completion of the selected craft training program, the inmate shall qualify for continuing training, if available, including workforce development, work release apprenticeship, or similar on-the-job training that leads to the fulfillment of the requirements for licensing or certification in the selected craft, to the extent and in the manner permitted by regulations adopted by the department.

(3) The inmate shall take any necessary examination required for certification or licensing in the selected craft if the inmate fulfills all requirements for taking the examination.

(4) Upon successful completion of any certification or licensing as a skilled craftsman, the inmate shall begin participation in the workforce development work release program. The department may by rule provide for the crediting of work release pursuant to the provisions of this Subsection toward this requirement.

D. Upon completion of the workforce development work release program, the inmate shall be released on his diminution of sentence release date and placed under good time parole supervision for the remainder of his sentence. It shall be an additional condition of the inmate's supervised parole that he maintain employment as a skilled craftsman at a location approved by the department, unless extenuating circumstances prevent such employment.

E. The provisions of this Part shall not be construed to relieve an inmate from meeting any certification or licensing requirements for a selected craft established by a professional licensing board or association or which are otherwise provided for by law.

Acts 2008, No. 106, §1, eff. June 6, 2008; Acts 2008, No. 743, §1, eff. July 1, 2008; Acts 2009, No. 266, §1; Acts 2010, No. 836, §1.



RS 15:1199.13 - Removal from program

§1199.13. Removal from program

A. An inmate may be removed from the program for any of the following:

(1) Willful failure to comply with the rules of the program.

(2) Willful failure to participate in any educational or skills development component of the program.

(3) Any action taken which results in disciplinary proceedings by the department.

(4) Failure to take examinations necessary to receive certification or licensing as a skilled craftsman.

(5) Failure to submit to random drug testing as provided for by the department.

(6) Testing positive for any controlled dangerous substances as provided for by the provisions of this Part.

(7) Any other reason deemed by the department to render the inmate ineligible to complete the program.

B. Removal from the program shall be at the discretion of the department based upon criteria developed by rules or regulations adopted by the department.

C. An inmate removed from the program shall be returned to the custody of the department for the remainder of his sentence.

D. An inmate removed from the program shall forfeit any diminution of sentence or good time earned as a result of participation in the program.

Acts 2008, No. 106, §1, eff. June 6, 2008.



RS 15:1199.14 - Substance abuse treatment and counseling

§1199.14. Substance abuse treatment and counseling

A. The department may enter into cooperative endeavors or contracts with the Louisiana Department of Health, educational institutions, training facilities, and service providers to provide for substance abuse treatment and counseling for inmates participating in the program.

B. The department shall determine the amount of substance abuse treatment and counseling that inmates who participate in the program shall receive.

Acts 2008, No. 106, §1, eff. June 6, 2008; Acts 2010, No. 836, §1.



RS 15:1199.15 - Authorized providers for intensive training

§1199.15. Authorized providers for intensive training

The department, with the assistance of the council, shall develop a list of educational institutions, training facilities, and employers authorized to provide intensive training programs necessary for proper certification and licensing of skilled craftsmen as authorized by the provisions of this Part.

Acts 2008, No. 106, §1, eff. June 6, 2008.



RS 15:1199.16 - Drug testing

§1199.16. Drug testing

A. Once an inmate is accepted into the program, the inmate agrees to random drug testing to verify that he is drug free. Random drug testing shall be performed in accordance with rules or regulations adopted by the department.

B. If an inmate tests positive for a controlled dangerous substance as provided for in Subsection A of this Section, he may be removed from the program and returned to the custody of the department for the remainder of his sentence.

Acts 2008, No. 106, §1, eff. June 6, 2008.



RS 15:1201 - LOUISIANA COMMISSION ON LAW

CHAPTER 8. LOUISIANA COMMISSION ON LAW

ENFORCEMENT AND THE ADMINISTRATION OF

CRIMINAL JUSTICE

§1201. Louisiana Commission on Law Enforcement and Administration of Criminal Justice

The Louisiana Commission on Law Enforcement and Administration of Criminal Justice is hereby created and established.

Added by Acts 1976, No. 592, §1.



RS 15:1202 - Composition of commission

§1202. Composition of commission

A. The commission shall consist of fifty-eight members as follows:

(1) The chairman of the Senate Committee on Judiciary C, or his designee.

(2) The chairman of the House Committee on the Administration of Criminal Justice or his designee.

(3) The secretary of the Department of Public Safety and Corrections or his designee.

(4) The chief justice of the Louisiana Supreme Court or his designee.

(5) The chief judge of each of the courts of appeal.

(6) The president of the Louisiana Juvenile Judges Association.

(7) The president of the Louisiana District Attorneys Association.

(8) The president of the Louisiana State Troopers Association.

(9) The president of the Louisiana Sheriffs' Association.

(10) The president of the Louisiana Municipal Association.

(11) The president of the Louisiana Association of Chiefs of Police.

(12) The chairman of the Louisiana State Bar Association Section on Criminal Law.

(13) The state public defender employed by the Louisiana Public Defender Board.

(14) The deputy secretary for public safety services of the Department of Public Safety and Corrections.

(15) Three district attorneys appointed by the governor.

(16) Three sheriffs appointed by the governor.

(17) Two chiefs of police appointed by the governor.

(18) A district court judge appointed by the governor.

(19) A juvenile court judge appointed by the governor.

(20) Three professional or lay persons appointed by the president of the Senate.

(21) Three professional or lay persons appointed by the speaker of the House of Representatives.

(22) Fifteen professional or lay persons appointed by the governor as may have a vital concern with law enforcement and the administration of criminal justice.

(23) The president or director of the Louisiana chapter of the National Constables Association.

(24) One person appointed by the governor from a list of at least three persons submitted by Victims and Citizens Against Crime, Inc.

(25) The president of the Louisiana Union of Police, or his designee.

(26) The attorney general or his designee.

(27) The deputy secretary of youth services of the Department of Public Safety and Corrections or his designee.

(28) The director of the Louisiana Clerks of Court Association.

(29) The chairperson of the Louisiana Legislative Women's Caucus, or her designee.

(30) The chairman of the Senate Committee on Judiciary B, or his designee.

(31) The chairman of the Senate Select Committee on Women and Children, or his designee.

B. Each member shall serve a term concurrent with that of the governor making the appointment. Every person who holds commission membership by virtue of his official position or employment shall cease to be a member at such time he no longer holds the position that qualified him for membership on the commission.

C. Each appointment by the governor shall be submitted to the Senate for confirmation. Members shall serve without compensation, per diem, or travel reimbursement; however, legislator-members may receive per diem or travel expense reimbursement.

Added by Acts 1976, No. 592, §1. Amended by Acts 1977, No. 277, §1, eff. July 7, 1977; Acts 1980, No. 726, §1, eff. July 29, 1980. Acts 1984, No. 897, §1; Acts 1991, No. 509, §1; Acts 1995, No. 856, §1; Acts 1995, No. 1218, §1; Acts 2004, No. 7, §2, eff. May 5, 2004; Acts 2007, No. 307, §2; Acts 2010, No. 898, §1; Acts 2014, No. 321, §1; Acts 2016, No. 38, §1.



RS 15:1203 - Officers; meetings

§1203. Officers; meetings

A. The commission shall elect a chairman and vice chairman from the commission members for four-year terms. The chairman shall be the chief executive officer of the commission. The vice chairman shall function as the chief executive officer of the commission upon direction of the chairman.

B. The domicile of the commission shall be in Baton Rouge. The commission shall hold public meetings at least quarterly except as provided by vote of the commission or by order of the chairman.

Added by Acts 1976, No. 592, §1. Amended by Acts 1977, No. 277, §1, eff. July 7, 1977; Acts 1980, No. 726, §1, eff. July 29, 1980; Acts 1980, No. 753, §1, eff. July 31, 1980; Acts 2014, No. 321, §1.



RS 15:1204 - Functions

§1204. Functions

The functions of the commission shall be to:

(1) Bring together those persons most familiar with problems of law enforcement and the administration of criminal justice, including the disposition and treatment of persons convicted of crime, for the purpose of studying and encouraging the adoption of methods by which law enforcement can be made more effective and justice administered more efficiently and fairly, to the end that citizens may be more fully protected.

(2) Stimulate, promote, and organize citizen participation in the improvements and extension of law enforcement, corrections, rehabilitation, and the work of the courts.

(3) Recommend and assist in improvements with respect to the recruitment and training of law enforcement officers and other law enforcement personnel.

(4) Recommend methods by which cooperation may be furthered between federal, state, and local law enforcement officials.

(5) Assist in planning coordinated programs throughout the state in areas relating to the police, the courts, and corrections.

(6) Encourage public understanding of the responsibilities and problems of law enforcement officers and law enforcement and criminal justice agencies and the development of greater public support for their efforts.

(7) Aid in publicizing and promoting practices in the treatment of criminal offenders which will do most to prevent a return to criminal activity.

(8) Oversee, review, and approve the preparation of the state plan and its implementation.

(9) Approve or deny applications for grants of block funds provided for by the Justice Improvement Act of 1979*, the Juvenile Justice and Delinquency Prevention Act of 1974**, and available state funds.

(10) Carry out the objectives of the Justice Improvement Act of 1979*, the Juvenile Justice and Delinquency Prevention Act of 1974**, and other federal and state programs which promote the improvement of criminal or juvenile justice as the governor or legislature may direct.

(11) Serve as the central coordinating agency for adult and juvenile correctional systems, in accordance with the requirements of this Chapter.

(12) Establish, implement, and develop a program to award annually a state medal of honor in the name of each law enforcement officer killed that year in the line of duty. The commission shall determine the nature or type of the award, the type of annual ceremony, and the recipient to whom the award is presented, shall gather necessary information from the appropriate state and local law enforcement agencies, procure funding for the program, and do all other things necessary or convenient to carry out the functions, powers, and duties set forth in this Paragraph.

Added by Acts 1976, No. 592, §1. Amended by Acts 1980, No. 753, §1, eff. July 31, 1980; Acts 1986, No. 159, §1; Acts 1997, No. 562, §1.

*See 42 U.S.C.A. §3711 et seq.

**See 18 U.S.C.A. §5031 et seq.}}



RS 15:1204.1 - Correctional coordination; duties of agency

§1204.1. Correctional coordination; duties of agency

A. The commission shall serve as the central coordinating agency for adult and juvenile correctional systems, in conjunction with the Department of Public Safety and Corrections, youth services of the Department of Public Safety and Corrections, the sheriffs of the state, and local juvenile justice officials.

B. The duties of the commission with regard to correctional coordination shall be to:

(1) Maintain accurate and timely statistical information relative to the operation of state and local correctional systems.

(2) Report the status of state and local correctional facilities and programs to the governor and legislature by April first of each year.

(3) Review and conduct needs analyses upon all state or local correctional facility construction projects which add capacity in the system and which require the expenditure of state funds, and report the analyses results to the governor and the legislature prior to their consideration of such funding.

(4) Prepare and present to the governor and legislature a policy impact statement on each major change to correctional law.

(5) Maintain prison population projections for all state or local correctional institutions and state probation and parole caseloads.

(6) Evaluate the cost and effectiveness of all correctional experimental programs approved by the legislature on an experimental basis and report the findings of such evaluations to the legislature.

(7) Recommend practical and realistic improvements in the state correctional system to the governor and the legislature by April first of each year.

(8) Aid state and local government in the development and exchange of information concerning correctional policies and programs, including the development of correctional information systems.

(9) Maintain the Parish Prison Information System.

(10) Assist state and local government in improving correctional decision making.

(11) Conduct evaluations of existing corrections programs or studies of proposed corrections programs, as requested by the governor, legislature, youth services of the Department of Public Safety and Corrections, or the Department of Public Safety and Corrections.

C. As used herein:

(1) "Agency" means the staff of the Louisiana Commission on Law Enforcement and Administration of Criminal Justice.

(2) "Commission" means the members of the Louisiana Commission on Law Enforcement and Administration of Criminal Justice.

(3) "Local government" means any political subdivision of the state.

(4) "State" means the state of Louisiana.

D. A majority vote of the commission membership present and voting shall be required for approval by the commission of a correctional construction or system improvement plan.

E. The agency shall have access to, and be provided upon request with, all statistical and other relevant information from any state or local correctional agency in order to perform the duties set forth in this Section. The agency shall also have access to all records maintained by any state agency for the purpose of correctional planning, policy decisions, and research activity. These records shall include information maintained by the Department of Public Safety and Corrections on adult and juvenile offenders, including inmate records, medical records, and student records. The agency shall maintain the confidentiality of any records required by law to be kept confidential.

Acts 1986, No. 159, §1; Acts 2004, No. 7, §2, eff. May 5, 2004.



RS 15:1204.2 - Creation of system; functions; powers; duties

§1204.2. Creation of system; functions; powers; duties

A. There is hereby created within the Louisiana Commission on Law Enforcement and the Administration of Criminal Justice, hereinafter referred to as the "commission", a Louisiana Uniform Crime Reporting System, hereinafter referred to as the "system". The commission may appoint such employees, agents, consultants, and special committees as it may deem necessary to properly manage the system.

B. The system, by and through the commission, shall have the following functions, powers, and duties:

(1) To establish, through electronic data processing and related procedures, a system by which relevant information can be collected, coordinated, analyzed, and made readily available to serve qualified agencies concerned with the administration of criminal justice located anywhere in the state. The commission shall prescribe the terms and conditions under which such agencies shall contribute or gain access to information contained in the system files.

(2) To adopt such measures to assure the security of the system as may be specified in state and federal regulations.

(3) To adopt and publish for distribution to the system subscribers and other interested parties the operating policies, practices and procedures, and conditions of qualification for data access.

(4) To prepare and distribute, to all such persons and agencies, forms to be used in reporting data to the system. The forms shall provide for information regarding crimes which are directed against individuals or groups, or their property, by reason of their actual or perceived race, age, gender, religion, color, creed, disability, sexual orientation, national origin, or ancestry or by reason of their actual or perceived membership or service in, or employment with, an organization as defined in R.S. 14:107.2. The forms shall also provide for other items of information needed by federal and state bureaus or departments engaged in the development of national and state statistics.

(5) To instruct such persons and agencies in the installation, maintenance, and use of incident-based records and in the manner of reporting to the system.

(6) To tabulate, analyze, and interpret the data collected.

(7) To supply data to federal bureaus or departments engaged in collecting national criminal statistics.

(8)(a) To present annually to the governor and members of the legislature, on or before May first, a report containing the criminal statistics of the most recently available calendar year and to present at such other times as the commission may deem wise, or the governor, the chairman of the House Committee on Administration of Criminal Justice, or the chairman of the Senate Committee on Judiciary C may request, reports on special aspects of criminal statistics.

(b) The report shall specifically contain a category entitled "gaming related offenses" and shall include statistics involving violations of R.S. 14:60, R.S. 14:62, R.S. 14:64 through 67, R.S. 14:70, R.S. 14:71, R.S. 14:71.1, and R.S. 14:72, in which the offender's gaming activity is a motive for commission of the crime. In addition, the report shall contain under the same category violations of prohibited acts and gaming offenses, as defined in R.S. 14:90, R.S. 14:90.2, R.S. 27:98 through 101, and R.S. 27:260 and 262 through 265.

(c) A sufficient number of copies of all reports shall be printed for distribution to the governor, the chairman of the House Committee on Administration of Criminal Justice, and the chairman of the Senate Committee on Judiciary C, and as many others as may be requested. The report shall be made available electronically on the commission's website to all public officials in the state dealing with crimes or criminals and for general distribution in the interest of public enlightenment.

(9) To make, solicit, and request proposals and offers, and to execute and effectuate agreements or contracts for the operation of any part of the system.

(10) To do all other things necessary or convenient to carry out the functions, powers, and duties set forth in this Section.

Acts 1991, No. 509, §1; Acts 1997, No. 488, §1; Acts 1997, No. 1479, §1, eff. July 15, 1997; Acts 2013, No. 160, §1.



RS 15:1204.3 - Report to the system; duties of persons and agencies

§1204.3. Report to the system; duties of persons and agencies

All law enforcement agencies, correctional agencies and institutions, district attorneys and municipal prosecutors, courts having criminal jurisdiction, or any other public agency dealing with crimes or criminals, when requested by the commission, shall:

(1) Install and maintain records needed for reporting crime incident and arrest information required by the commission.

(2) Report to the commission as and when the commission prescribes crime incident and arrest information as required by the commission.

(3) Give the commission access to closed criminal case records for purposes of inspection.

(4) Upon the request of the commission, provide any other such assistance, information, and data which are reasonable and available as will enable the commission to properly carry out its powers and duties.

Acts 1991, No. 509, §1.



RS 15:1204.4 - Studies; surveys; report

§1204.4. Studies; surveys; report

A. In the accomplishment of the purposes of this Chapter, the commission may undertake research and studies independently or in cooperation with any public or private agencies, including educational, civic, and research organizations, colleges, universities, institutions, or foundations.

B. The commission and the Louisiana Commission on Human Rights shall annually study data collected pursuant to this Chapter, relating to hate crimes, as defined by R.S. 14:107.2, occurring within the state. The results of the study shall be published in the annual report to the governor and the members of the legislature as required by R.S. 15:1204.2(B)(8).

Acts 1991, No. 509, §1; Acts 1997, No. 1479, §1, eff. July 15, 1997.



RS 15:1204.5 - Penalties

§1204.5. Penalties

The commission may impose reasonable administrative sanctions as it deems appropriate against those agencies who fail to comply with the reporting requirements of the Uniform Crime Reporting System. These sanctions include the preclusion of a subject agency's participation in any of the grant programs operated by the commission.

Acts 1991, No. 509, §1.



RS 15:1205 - State Law Enforcement Planning Agency

§1205. State Law Enforcement Planning Agency

Within the Louisiana Commission on Law Enforcement and Administration of Criminal Justice, there shall be a State Law Enforcement Planning Agency (SLEPA), which shall serve as the staff of the commission.

Added by Acts 1976, No. 592, §1.



RS 15:1206 - Composition of State Law Enforcement Planning Agency

§1206. Composition of State Law Enforcement Planning Agency

A. The governor shall appoint an executive director of the planning agency who shall serve at the pleasure of the governor and who shall be the chief executive officer of the commission staff. He shall take all necessary action and devote his full time to assisting the commission in performing its duties and fulfilling its responsibilities, including staff recruitment, training and direction. The executive director shall be the appointing authority for commission staff and shall exercise administrative supervision over the district program directors, who shall be responsible to him for the accomplishment of all tasks assigned to the law enforcement planning district agencies by the State Law Enforcement Planning Agency, including the preparation of district plans and the preparation of projects in the respective law enforcement planning districts. The executive director shall have final authority on matters pertaining to the employment, termination of employment, and wages paid to professional staff members of the law enforcement planning district agencies, with the exception of such district staff as shall be covered by state or local civil service. The executive director shall fill vacancies which occur among professional staff of law enforcement planning districts from a list of at least three (3) names recommended by the local advisory council. Additionally, the executive director shall have the authority to award state agency grants in the amount of $10,000 or less with approval by the governor. Such grant awards must be consistent and compatible with the state plan.

B. The staff of the commission shall consist of necessary professional, administrative, and clerical personnel to accomplish required planning and plan implementation for each of the major law enforcement components, administration of the state subgrant program to local units of government, and for all other planning agency responsibilities. Staff members of the SLEPA shall be subject to the supervision of the executive director and shall perform duties directed by him.

Added by Acts 1976, No. 592, §1.



RS 15:1207 - Functions of the staff

§1207. Functions of the staff

The functions of the staff of the commission shall include but not be limited to the following:

(1) Preparation, development, and revision of comprehensive plans based on an evaluation of law enforcement and criminal justice problems within the state.

(2) Definition, development, and correlation of action programs under such plans.

(3) Establishment of priorities for law enforcement and criminal justice improvement in the state.

(4) Providing information to prospective aid recipients on procedures for grant application.

(5) Encouraging grant proposals from local units of government for law enforcement and criminal justice planning and improvement efforts.

(6) Encouraging project proposals from state law enforcement and criminal justice agencies.

(7) Evaluation of applications for aid and awarding of funds to units of government and other eligible applicants.

(8) Monitoring progress and expenditures under grants to state law enforcement agencies, local units of government, and other recipients of Louisiana Commission on Law Enforcement grant funds.

(9) Encouraging regional, local, and metropolitan area planning efforts, action projects, and cooperative arrangement.

(10) Coordination of the state's law enforcement and criminal justice plan with other federally supported programs relating to or having an impact on law enforcement and criminal justice.

(11) Oversight and evaluation of the total state effort in plan implementation and law enforcement improvement.

(12) Provide technical assistance and services for programs and projects contemplated by the state plan and by units of general local government.

(13) Collecting and analyzing statistics and other data relevant to law enforcement and criminal justice in the state.

(14) Performing any other functions required by federal guidelines or state law.

Added by Acts 1976, No. 592, §1. Amended by Acts 1980, No. 753, §1, eff. July 31, 1980.



RS 15:1208 - Office of Peace Officer Standards and Training; program director

§1208. Office of Peace Officer Standards and Training; program director

A. An Office of Peace Officer Standards and Training is hereby created within the Louisiana Commission on Law Enforcement and Administration of Criminal Justice to be administered by a program director. He shall be a civil service employee selected by a majority vote of the Council on Peace Officer Standards and Training from a list of candidates certified by the Department of Civil Service. Retention of this position is subject to the rules of the Department of Civil Service.

B. The program director, in conjunction with the council members' advice and consent, shall develop a staffing plan for the office. Persons selected for this staff shall be civil service employees. Employees currently in the Louisiana Commission on Law Enforcement may be transferred to any position in the Office of Peace Officer Standards and Training.

C. The program director and administrative staff shall receive policy and direction from the council. No rules or regulations, statutes, or procedures initiated by the administrative staff shall be instituted without majority approval of the council.

Added by Acts 1982, No. 546, §2.



RS 15:1209 - Law enforcement planning district agencies

§1209. Law enforcement planning district agencies

A. The planning agencies for the planning districts shall be those heretofore or hereafter recognized as such by the governor.

B. The law enforcement planning district agency staff shall consist of a district program director and such other administrative and clerical personnel whose services are required on a full-time basis in the accomplishment of law enforcement planning and administrative functions.

C. The district planning agencies shall have all of the functions of the state planning agency that are applicable within their respective districts as may be approved by the State Law Enforcement Planning Agency.

Added by Acts 1976, No. 592, §1. Amended by Acts 1980, No. 753, §1, eff. July 31, 1980.



RS 15:1210 - Law enforcement planning district advisory councils; composition

§1210. Law enforcement planning district advisory councils; composition

A law enforcement planning district advisory council is hereby created and established for each law enforcement planning district agency. These councils shall be composed in accordance with the guidelines prescribed by the Louisiana Commission on Law Enforcement.

Added by Acts 1976, No. 592, §1. Amended by Acts 1980, No. 753, §1, eff. July 31, 1980.



RS 15:1211 - Purpose and function of advisory councils

§1211. Purpose and function of advisory councils

Law enforcement planning district advisory councils shall perform functions similar to those prescribed for the commission in planning, developing, coordinating, and administering criminal justice improvement programs within their respective law enforcement planning districts. They shall:

(1) Review, approve, and submit the comprehensive district law enforcement plan and projects to implement that plan in accordance with district problems, needs, and goals, and with such format, schedule, description, and other specifics as the State Law Enforcement Planning Agency may require.

(2) Identify criminal justice problems and needs in the district and encourage, support, and assist with programs and projects proposed by appropriate public entities toward resolving such problems and needs.

(3) Inform the SLEPA promptly and completely on all matters in the district affecting and/or affected by the SLEPA and its mission and advise the SLEPA in such matters.

(4) Inform public and private entities in the district affecting and/or affected by the SLEPA in any instance promptly and completely of the SLEPA's mission, policies, and action and advise such entities in criminal justice matters.

(5) Administer and monitor progress and/or changes in district projects on the basis of guidelines developed by the SLEPA.

(6) Make recommendations to the executive director of the State Law Enforcement Planning Agency on matters relating to the employment, termination of employment, and wages paid to professional staff members of the law enforcement planning district agency.

(7) Review and accept the district budget from the State Law Enforcement Planning Agency and assume responsibility for administering the district budget in conformity with state and federal requirements.

(8) Form task forces or committees to assist in planning, analysis, policy, and goal recommendations, and perform such other functions as the SLEPA deems necessary; appoint the chairmen of these task forces and committees and assure the satisfactory performance of each.

(9) Establish bylaws in compliance with the articles of incorporation specifically dealing with membership, including composition, method and duration of appointment; task force and special committee appointment, structure, and composition.

(10) Perform other functions in accordance with state and federal policy.

Added by Acts 1976, No. 592, §1.



RS 15:1212 - Creation of database; functions

§1212. Creation of database; functions

A. There is hereby created within the Louisiana Commission on Law Enforcement and the Administration of Criminal Justice, hereinafter referred to as the "commission", a Louisiana Uniform Law Enforcement Statewide Reporting Database, hereinafter referred to as the "database". The commission may appoint such employees, agents, consultants, and special committees as it may deem necessary to properly manage the database.

B. The commission shall be the central depository for all information submitted for entry into the database and shall have the following functions, powers, and duties:

(1) To establish, through electronic data processing and related procedures, a database by which relevant information can be collected, coordinated, analyzed, and made readily available to serve qualified law enforcement agencies concerned with the hiring practices and training of law enforcement officers located anywhere in the state. The commission shall prescribe the terms and conditions under which such agencies shall contribute or gain access to information contained in the database files.

(2) To adopt such measures to assure the security of the database as may be specified in state and federal regulations.

(3) To adopt and publish for distribution to the database users, the operating policies, practices and procedures, and conditions of qualification for data access.

(4) To prepare and distribute, to all such persons and agencies, forms to be used in reporting data to the database. The forms shall provide for information regarding the name of the law enforcement officer, the designated position, all certifications related to training and qualifications, the hire date, and the date of separation from service.

(5) To instruct such persons and agencies in the installation, maintenance, and use of employment-based records and in the manner of reporting to the database.

(6) To tabulate, analyze, and interpret the data collected.

(7) To make, solicit, and request proposals and offers, and to execute and effectuate agreements or contracts for the operation of any part of the database.

(8) To promulgate rules and regulations to carry out the functions, powers, and duties set forth in this Section.

Acts 2015, No. 331, §1.



RS 15:1212.1 - Report to the system; duties of persons and agencies

§1212.1. Report to the system; duties of persons and agencies

A. All law enforcement agencies, correctional agencies, and institutions shall provide the required data as provided for in R.S. 15:1212(B)(4) in accordance with the rules adopted by the Louisiana Commission on Law Enforcement and the Administration of Criminal Justice.

B. Upon the request of the commission, all law enforcement agencies shall provide any other such assistance, information, and data which are reasonable and available to enable the commission to properly carry out its powers and duties.

Acts 2015, No. 331, §1.



RS 15:1220 - Authorization

§1220. Authorization

Parish governing bodies and the city of New Orleans are hereby authorized to create criminal justice information system policy boards established from representatives of all agencies who require service from the criminal justice information system, as well as such technical representatives as said local governing authorities may choose to appoint. Technical representation on the policy board shall be of an advisory nature and shall exist for the purpose of providing information to the policy board. Said technical representatives, however, shall not be voting or full members of the user group. Said policy boards shall be considered as a board of directors responsible for:

(1) The creation of a plan for the development of all information and statistical systems at the local level;

(2) Establishment of an operating policy for the criminal justice information system;

(3) Continued oversight over the development and operation of the criminal justice information system;

(4) And all other aspects of the planning, management, and operation of the system.

Added by Acts 1977, No. 597, §1, eff. July 19, 1977.



RS 15:1221 - Information system's plan

§1221. Information system's plan

Each policy board shall establish a plan for the development of information and statistical systems.

(1) The plan shall specify systems, objectives, and services to be provided which shall include but not be limited to:

(a) Organization responsibilities;

(b) The scope of each system;

(c) Priorities for development; and

(d) A timetable for development.

(2) The plan shall indicate the appropriate funding source for both the development and operation of the system.

(3) The plan shall provide for the privacy, confidentiality, and security of data in the system.

(4) No plan for the development of said systems, however, shall be considered final or approved, nor shall implementation of said plan proceed until the plan has been reviewed and approved by the Louisiana Criminal Justice Information System and the local governing authority.

Added by Acts 1977, No. 597, §1, eff. July 19, 1977.



RS 15:1222 - Staffing; funding; powers; and duties of policy boards

§1222. Staffing; funding; powers; and duties of policy boards

Upon approval of the criminal justice information plan by the Louisiana Criminal Justice Information System and the local governing body, each policy board shall establish an operating policy for the criminal justice information system. The policy shall specify;

(1) The staffing required for the implementation of the plan;

(2) The level of hardware and software required for the implementation of the plan;

(3) The budget required to implement said plan;

(4) Standards and techniques for the protection of the privacy, security, and confidentiality of data and recommended sanctions and penalties for the violation of the rules and regulations adopted under it. The recommended sanctions and penalties shall apply to the improper collection, storage, uses and dissemination of criminal justice information; and

(5) The operating policy of each criminal justice information system policy board shall require, prior to any implementation of said policy, the specific approval of the local governing authority. Upon approval of the policy, local governing authorities may enact ordinances in accordance with said policies to enact its provisions, and to provide penalties for the violation of privacy, security, and confidentiality provisions.

Added by Acts 1977, No. 597, §1, eff. July 19, 1977.



RS 15:1223 - Crime Victims Reparations Board

§1223. Crime Victims Reparations Board

The Crime Victims Reparations Board as further provided for in Chapter 21 of Title 46 of the Louisiana Revised Statutes of 1950 is hereby placed under the jurisdiction of the Louisiana Commission on Law Enforcement and Administration of Criminal Justice.

Acts 1984, No. 844, §1, eff. July 13, 1984.



RS 15:1224 - Drug Abuse Education and Treatment Fund; creation; purpose

§1224. Drug Abuse Education and Treatment Fund; creation; purpose

A. The Drug Abuse Education and Treatment Fund, hereafter referred to as the "fund", is hereby created as a special fund in the state treasury, which shall be the depository for all fees collected under the provisions of C.Cr.P. Art. 895.1(E).

B. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited as required by Subsection A hereof shall be credited to the fund. The monies in the fund shall be used solely as provided by Subsection C of this Section and only in the amounts appropriated by the legislature. The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to the fund, again following compliance with the requirement of Article VII, Section 9(B) relative to the Bond Security and Redemption Fund.

C. The monies available in the fund shall be used exclusively by the Louisiana Commission on Law Enforcement to administer a grant program to assist local public and private nonprofit agencies involved in drug abuse prevention and treatment in developing drug abuse and treatment programs. In addition, the commission shall allocate from the fund such monies as are necessary in administering this grant program.

D. The commission shall promulgate such rules, regulations, and procedures as are necessary in administering the assistance program, including procedures for application, audit and monitoring requirements, and annual report requirements. To this end, the commission may utilize resources and information developed pursuant to the provisions of R.S. 15:1255.

Acts 1989, No. 832, §2.



RS 15:1226 - Juvenile Delinquency and Gang Prevention Act of 1993

§1226. Juvenile Delinquency and Gang Prevention Act of 1993

The Juvenile Delinquency and Gang Prevention Act of 1993, as provided for in Chapter 13 of Title 15 of the Louisiana Revised Statutes of 1950, and its administration are hereby placed under the jurisdiction of the Louisiana Commission on Law Enforcement and Administration of Criminal Justice.

Acts 1993, No. 461, §1.



RS 15:1227 - Juvenile boot camp clearinghouse

§1227. Juvenile boot camp clearinghouse

A. There is hereby created within the Louisiana Commission on Law Enforcement and Administration of Criminal Justice a juvenile boot camp clearinghouse, hereinafter referred to as the "clearinghouse". The commission may appoint such employees, agents, consultants, and special committees as it may deem necessary to properly establish the clearinghouse. The commission shall work with the appropriate local law enforcement personnel and juvenile court personnel or appropriate personnel from the court exercising juvenile jurisdiction in particular local areas in establishing, implementing, and reviewing the clearinghouse as well as local programs, as more fully set forth in Subsection B of this Section.

B. The clearinghouse, through the commission, shall have the following functions, powers, and duties:

(1) To develop general guidelines for local juvenile boot camp programs, sponsored by local government law enforcement agencies or courts exercising juvenile jurisdiction, hereinafter referred to as "local programs", which guidelines shall include and emphasize the following criteria:

(a) Military style discipline, excluding weapons training, martial arts training, or instruction in hand-to-hand combat.

(b) Education.

(c) Substance abuse.

(d) Psycho-social treatment.

(e) Extensive local community involvement, including but not limited to nongovernment groups such as boys clubs and volunteer groups, as well as appropriate local government law enforcement agencies and personnel from the appropriate courts exercising juvenile jurisdiction in that area.

(f) Intensive parole or aftercare supervision for an extended period of time, which supervision shall include organized after-school activities, counseling, and other organized efforts to promote the successful integration into society of juveniles who have been charged, with emphasis on prevention of the recurrence of any prior family and community problems which had a negative or detrimental effect on the juvenile initially.

(2) To set eligibility standards for local programs, including the age of the juvenile participants, and to include an enumeration of crimes for which a child has been charged and will be considered for admission to the program, so as to target the local programs for the appropriate class of offenders.

(3) To develop funding applications for local programs based on the developed guidelines.

(4) To analyze and grade funding applications for local programs objectively, based strictly on the developed guidelines.

(5) To distribute pilot program funds and federal funds derived from any appropriate and available source to approved local programs.

(6) To apply for, utilize, and maximize the use of any federal funding from any source now available or that becomes available in the future, including but not limited to government grants.

(7) To maintain data and statistics of details and results of local programs, including cost and recidivism.

(8) To make, solicit, and request proposals and offers and to execute and effectuate agreements or contracts for the operation of any part of the clearinghouse or a local program.

(9) To form task forces or committees to assist in the planning, analysis, policy, or goals of the clearinghouse and local programs and perform such other functions as the commission deems necessary, and to appoint the chairmen of the task forces or committees and assure their satisfactory performance.

(10) To do all other things necessary or convenient to carry out the functions, powers, and duties set forth in this Section.

C. The duties described in Paragraphs (1), (2), and (3) of Subsection B of this Section shall be accomplished by October 1, 1994.

D. Funding for additional local programs must come from federal revenues or grants and any private donations received. The commission may retain pilot program money received in the first year, if a pilot program is not yet in place, and hold the funds over until a pilot program is operational. All federal funding for local juvenile boot camp programs shall be received on behalf of the state by the commission, including funding from the Federal Omnibus Anti-Crime Bill of 1994, if and when passed by the Congress of the United States, and such federal funding or grants received shall be disbursed through the clearinghouse's application process for disbursement.

Acts 1994, 3rd Ex. Sess., No. 147, §1.



RS 15:1228 - Integrated Criminal Justice Information System Policy Board

§1228. Integrated Criminal Justice Information System Policy Board

The Integrated Criminal Justice Information System Policy Board, hereinafter known as "policy board", is established under the jurisdiction of the Louisiana Commission on Law Enforcement and Administration of Criminal Justice, office of the governor.

Acts 1999, No. 864, §1.



RS 15:1228.1 - Purposes

§1228.1. Purposes

The purpose of the policy board is to assist the agencies involved in the operations of the individual systems by facilitating the development of the Integrated Criminal Justice Information System (ICJIS), providing for common standards which ensure communications among systems, and providing a common forum for the discussion of issues effecting the agencies involved. The duties and powers of the policy board shall include and be limited to the following functions pertaining solely to the development, maintenance, and operation of the ICJIS:

(1) The coordination of the design, development, maintenance, and use of an ICJIS serving the criminal justice agencies in Louisiana.

(2) The development and maintenance of a strategic plan for the design, development, maintenance and operation of the overall ICJIS.

(3) The development and maintenance of a criminal justice data dictionary for use by all criminal justice agencies in their activities relative to the ICJIS so as to facilitate communication among agencies on the system.

(4) The development and maintenance of communication hardware and software standards to be used by all criminal justice agencies desiring to participate in the ICJIS.

(5) The development of policy coordinating the development, maintenance, and utilization of the ICJIS and the state level criminal justice information systems in their capacity as components of the ICJIS.

(6) The coordination of developmental plans prepared by specific agencies charged with the responsibility of operating state level criminal justice information systems only in their capacity as components of the ICJIS so as to ensure that individual development plans are in accord with the overall system development effort.

(7) The promulgation of rules and regulations in accordance with the provisions of the Administrative Procedure Act.

(8) The review and approval of all fees and costs to be collected by state level criminal justice information systems from other state and local criminal justice agencies in Louisiana for the use of the ICJIS or the information and data provided therefrom.

(9) The review of local level criminal justice information system plans as may be submitted to it by the responsible local authorities to ensure compatibility with the ICJIS.

(10) The review of the operation and development of the ICJIS and the reporting to the governor, the supreme court, and the Louisiana Legislature on the status and needs of the system by April first of each year.

Acts 1999, No. 864, §1.



RS 15:1228.2 - Actions of the policy board

§1228.2. Actions of the policy board

All actions of the policy board shall be in accordance with the agreement among the following:

(1) The Louisiana Supreme Court.

(2) The Louisiana District Attorneys' Association.

(3) The Louisiana Sheriff's Association.

(4) The Louisiana Association of Chiefs of Police.

(5) The Louisiana Department of Public Safety and Corrections.

(6) Louisiana Judges Association.

(7) Louisiana Associations of Clerks of Court.

(8) The Louisiana Department of Justice.

(9) The Louisiana Commission on Law Enforcement and Administration of Criminal Justice.

(10) Youth services of the Department of Public Safety and Corrections.

Acts 1999, No. 864, §1; Acts 2004, No. 7, §2, eff. May 5, 2004.



RS 15:1228.3 - Membership

§1228.3. Membership

The membership of the policy board shall consist of the following members or the member's designee:

(1) The secretary of the Department of Public Safety and Corrections or his designee.

(2) The deputy secretary for public safety services or his designee.

(3) One member designated by the Louisiana Association of Chiefs of Police.

(4) One member designated by the Louisiana Sheriff's Association.

(5) One member designated by the Louisiana District Attorneys' Association.

(6) One member designated by the Louisiana District Court Judges Association.

(7) One member designated by the Louisiana Association of Clerks of Court.

(8) The chief justice of the Supreme Court of Louisiana or his representative.

(9) The attorney general of Louisiana or his designee.

(10) The executive director of the Louisiana Commission on Law Enforcement and Administration of Criminal Justice.

(11) A member of the Senate designated by the president of the Senate.

(12) A member of the House of Representatives designated by the speaker of the House of Representatives.

(13) One member designated by the governor.

(14) The deputy secretary of youth services of the Department of Public Safety and Corrections or his designee.

Acts 1999, No. 864, §1; Acts 2004, No. 7, §2, eff. May 5, 2004.



RS 15:1228.4 - Expenses

§1228.4. Expenses

Legislative members of the policy board shall receive for attendance at meetings the same per diem and travel allowances as are provided by their respective houses for attendance at interim meetings or standing committees. Other members of the policy board shall serve without per diem but may receive travel expenses in accordance with applicable travel regulations.

Acts 1999, No. 864, §1.



RS 15:1228.5 - Officers; meetings

§1228.5. Officers; meetings

The organization of the policy board shall be as follows:

(1) The chairman of the policy board shall be the representative of the Supreme Court of Louisiana as designated by the chief justice. The vice chairman shall be designated by the governor from the membership of the policy board. The chairman shall serve as the chief executive officer of the policy board.

(2) The domicile of the policy board shall be East Baton Rouge Parish. The policy board shall hold public meetings quarterly, except as otherwise provided by vote of the policy board or by order of the chairman. A meeting of the policy board shall be called at any time upon the request of one-half of the members. Two-thirds of the members shall constitute a quorum for the transaction of business. All policy board decisions must be concurred by two-thirds of the members present.

(3) Proxies for any member of the policy board may attend any meeting of the board, but shall not vote.

(4) The Louisiana Commission on Law Enforcement and Administration of Criminal Justice shall provide to the policy board such clerical, professional, or technical staff as the policy board may require in the performance of its duties. The policy board, with the concurrence of the chief executive officer of the agency involved, may require additional personnel or technical assistance on a temporary basis from any unit of the executive branch of state government.

Acts 1999, No. 864, §1.



RS 15:1228.6 - Component systems

§1228.6. Component systems

The component systems of the ICJIS shall include but are not limited to the following systems:

(1) The Law Enforcement Management Information System (LaLEMIS) developed by the Louisiana Commission on Law Enforcement and Administration of Criminal Justice for use by local law enforcement agencies.

(2) The Louisiana Uniform Crime Reporting System (LUCR) operated by the Louisiana Commission on Law Enforcement and Administration of Criminal Justice.

(3) The Louisiana Incident Based Crime Reporting System (LIBRS) operated by the Louisiana Commission on Law Enforcement and Administration of Criminal Justice.

(4) The Louisiana Computerized Criminal History System (LaCCH) operated by the Department of Public Safety and Corrections.

(5) The Automated Fingerprint Identification System (AFIS) operated by the Department of Public Safety and Corrections.

(6) The Corrections Offender Management System operated by the Department of Public Safety and Corrections.

(7) The Juvenile Electronic Tracking System (JETS) operated by the Department of Public Safety and Corrections.

(8) The Case Management Information System (CMIS) operated by the Louisiana Supreme Court, to the extent to which the chief justice shall deem the system a part of the ICJIS.

(9) Communications networks or devices which link one or more components of the ICJIS and involve the participation of more than one agency.

(10) Any other criminal justice information system which may be developed by the state to serve more than one agency and which is properly a part of the ICJIS as determined by the policy board.

(11) Any system to provide services to crime victims such as an automated crime victim notification system.

Acts 1999, No. 864, §1; Acts 2012, No. 532, §1.



RS 15:1228.7 - Authorization

§1228.7. Authorization

The policy board is authorized to receive or accept grants, donations, contributions, or appropriations from public or private sources and is further authorized to expend any funds made available from these sources to carry out the purpose of the policy board.

Acts 1999, No. 864, §1.



RS 15:1228.8 - Cooperation; other agencies

§1228.8. Cooperation; other agencies

All departments, commissions, boards, agencies, and officers of the state, or any political subdivision thereof, are authorized and directed to cooperate with the policy board in implementing these provisions.

Acts 1999, No. 864, §1.



RS 15:1228.9 - Impaired Driver Tracking System; purpose; procedure

§1228.9. Impaired Driver Tracking System; purpose; procedure

A. The Legislature of Louisiana finds and declares that driving under the influence of alcohol or a controlled dangerous substance presents a significant threat to the public safety and welfare to the citizens of this state. Impaired driving causes loss of life and serious bodily injury, as well as substantial property damage in every area of this state. The ability to track those persons previously arrested for an impaired driving offense will assist agencies which are involved in the investigation, prosecution, and disposition of impaired driving offenses. In order to accomplish that goal, it is in the best interest of this state to utilize the ICJIS project to coordinate an impaired driver tracking system to ensure that persons employed by the agencies involved in the investigation, prosecution, and disposition of impaired driving offenses have complete, reliable, and accurate information on every person who has committed an offense listed herein.

B. The Integrated Criminal Justice Information System (ICJIS) Project shall contain a component for the Impaired Driver Tracking System as provided in this Section.

C. The Impaired Driver Tracking System component of ICJIS shall be designed so as to provide accurate, complete, and reliable information regarding the arrest of each impaired driver for the offenses set forth in this Subsection and the disposition, of each impaired case, including information on prosecution, dismissal, conviction, disposition, or completion of the sentence. Notwithstanding any other provision of law to the contrary, all agencies participating in the Impaired Driver Tracking System as provided in this Section shall have access to the data collected as provided for in Subsection D of this Section concerning any of the following offenses:

(1) R.S. 14:32.1 (vehicular homicide).

(2) R.S. 14:39.1 (vehicular negligent injuring).

(3) R.S. 14:39.2 (first degree vehicular negligent injuring).

(4) R.S. 14:98 (operating a vehicle while intoxicated).

(5) Any ordinance of a municipality, parish, or other similar political subdivision of the state, which prohibits the operation of a motor vehicle, aircraft, watercraft, vessel, or other means of conveyance while intoxicated, while impaired, or while under the influence of alcohol, drugs, or any controlled dangerous substance.

D.(1) Every law enforcement agency in this state, including but not limited to city police departments, sheriffs' offices, and state police shall submit the following information to the impaired driver tracking system component of ICJIS, when a person is arrested for any offense listed in Subsection C of this Section:

(a) The law enforcement agency making the arrest shall provide sufficient information about the arrested person so that other law enforcement agencies, courts, the Department of Public Safety and Corrections, and other relevant persons or agencies can identify the person arrested, including but not limited to name, address, driver's license number, date of birth, and physical characteristics, such as eye color, hair color, and gender.

(b) The law enforcement agency shall also input pertinent arrest information, including date, location of the offense, arresting officer, the violation charged, whether the person arrested submitted or refused to submit to a test to determine the presence of alcohol or drugs, the results of those tests if applicable, and any other information that the arresting officer deems necessary.

(2) Every district attorney and prosecutor in this state shall provide information to the impaired driver tracking system component of ICJIS regarding each person who is referred for prosecution of an offense listed in Subsection C of this Section. This information shall include but is not limited to the criminal charge filed against the person, whether or not the person was required to participate in substance abuse treatment, a driver improvement program or any pretrial diversion program, whether the person completed the requirements imposed by the prosecutor or district attorney, and whether a conviction was obtained.

(3) Every court in this state with jurisdiction over any of the offenses listed in Subsection C of this Section shall provide information to the impaired driver tracking system component of ICJIS with regard to the disposition of the charge for any offense listed in Subsection C of this Section, including but not limited to the date of arraignment, date of disposition, whether or not the defendant was required to participate in substance abuse treatment, the final disposition of the charge, sentence or penalties imposed, probation information, any administrative sanctions imposed, such as driver's license suspensions, fines assessed, penalties for failure to complete court or administrative sanctions, and date of reinstatement.

E. The information contained in the impaired driver tracking system shall be shared by all agencies who contribute information to it, in accordance with the provisions of the ICJIS project in order to effectively investigate, prosecute, or dispose of cases involving impaired driving. The information contained in the tracking system may also be used to generate periodic reports on the number of impaired driving offenses taking place during a specified period of time.

Acts 2004, No. 666, §1.

NOTE: Acts 2004, No. 666, §3, provides that the provisions of the Act shall become effective on the first day of the second month following promulgation of written notice from the La. State Commission on Law Enforcement and Administration of Criminal Justice of the successful completion and implementation of the ICJIS Project.



RS 15:1229 - Automated victim notification system

§1229. Automated victim notification system

A. There is hereby created within the Louisiana Commission on Law Enforcement and Administration of Criminal Justice, hereinafter referred to as the "commission", an automated victim notification system, hereinafter referred to as the "system". The commission may appoint such employees, agents, consultants, and special committees as it may deem necessary to properly manage the system.

B. The system, by and through the commission, shall have the following functions, powers, and duties:

(1) To establish an automated victim notification system on offenders that automatically provides crime victims or their families with notice pursuant to R.S. 46:1841 et seq.

(2) To develop and implement a system whereby families may initiate inquiries to receive the latest status report on the offender charged or convicted in the crime against that person or his family member.

(3) To provide the information accessible to victims and their families through the system to be the same information that is required by R.S. 46:1844 to be available to victims and their families.

(4) To promulgate rules and regulations pursuant to the Administrative Procedure Act as are necessary to effectuate the provisions of this Section and R.S. 15:1229.1.

(5) To develop and implement a notification form for victims and their families to utilize the system.

(6) To provide information about the system.

(7) To make, solicit, and request proposals and offers, and to execute and effectuate agreements or contracts for the operation of any part of the system.

(8) To do all other things necessary or convenient to carry out the functions, powers, and duties set forth in this Section.

C. The automated victim notification system is provided as a service to victims of crime in Louisiana. The commission, or any unit of a local governing authority, or the state of Louisiana shall not be liable for the accuracy, timeliness, or completeness of the information contained in the system or the use of that information by any person.

D. The effect of this Section and R.S. 15:1229.1 shall be contingent upon receipt of adequate funding specifically covering the costs of the system and subject to the approval of the Joint Legislative Committee on the Budget.

Acts 1999, No. 979, §1.



RS 15:1229.1 - Reports to the system; duties of persons and agencies

§1229.1. Reports to the system; duties of persons and agencies

All law enforcement agencies, correctional agencies and institutions, district attorneys and municipal prosecutors, courts having criminal jurisdiction, or any other public agency dealing with crimes or criminals, when requested by the commission, shall:

(1) Install and maintain records needed for the system to accurately report to victims and their families information as required by the commission.

(2) Report to the commission any information requested or required.

(3) Upon the request of the commission, provide any other such assistance, information, and data which are reasonable and available as will enable the commission to properly carry out its powers and duties.

Acts 1999, No. 979, §1.



RS 15:1231 - Repealed by Acts 2010, No. 743, §7, eff. July 1, 2010.

CHAPTER 8-A. VICTIMIZATION OF SENIOR CITIZENS

§1231. Repealed by Acts 2010, No. 743, §7, eff. July 1, 2010.



RS 15:1232 - Repealed by Acts 2010, No. 743, §7, eff. July 1, 2010.

§1232. Repealed by Acts 2010, No. 743, §7, eff. July 1, 2010.



RS 15:1233 - Repealed by Acts 2010, No. 743, §7, eff. July 1, 2010.

§1233. Repealed by Acts 2010, No. 743, §7, eff. July 1, 2010.



RS 15:1234 - Repealed by Acts 2010, No. 743, §7, eff. July 1, 2010.

§1234. Repealed by Acts 2010, No. 743, §7, eff. July 1, 2010.



RS 15:1235 - Repealed by Acts 2010, No. 743, §7, eff. July 1, 2010.

§1235. Repealed by Acts 2010, No. 743, §7, eff. July 1, 2010.



RS 15:1236 - Repealed by Acts 2010, No. 743, §7, eff. July 1, 2010.

§1236. Repealed by Acts 2010, No. 743, §7, eff. July 1, 2010.



RS 15:1237 - Repealed by Acts 2010, No. 743, §7, eff. July 1, 2010.

§1237. Repealed by Acts 2010, No. 743, §7, eff. July 1, 2010.



RS 15:1251 - PARISH JAIL FACILITIES

CHAPTER 9. PARISH JAIL FACILITIES

§1251. Short title

This Chapter shall be known as and may be cited as the "Jail Standards and Assistance Act."

Added by Acts 1980, No. 753, §1, eff. July 31, 1980.



RS 15:1252 - Statement of purpose

§1252. Statement of purpose

The legislature enacts this Chapter to provide for a program to be administered by the Louisiana Commission on Law Enforcement and the Administration of Criminal Justice, hereinafter in this Chapter referred to as the commission, intended to upgrade parish jail facilities to standards promulgated by the commission.

Added by Acts 1980, No. 753, §1, eff. July 31, 1980.



RS 15:1253 - Powers and duties of the commission

§1253. Powers and duties of the commission

The commission shall have the following powers and duties:

(1) To administer state grants programs to parish jails in conformity with jail standards and application procedures as developed by the commission.

(2) To develop, continually review, and update minimum standards for parish jail facilities.

(3) To review and approve or disapprove all plans for purposes of grant applications submitted to the commission.

(4) To approve or disapprove the use and allocation of funds.

(5) To advise and make recommendations to the secretary of the Department of Corrections concerning the coordination of correctional services between the state and the parishes.

(6) To establish annual priorities for the disbursement of funds pursuant to R.S. 15:1255.

(7) To provide technical assistance to parishes regarding minimum standards for parish jail facilities upon request of appropriate parish authorities.

(8) To inspect and prepare reports on jail conditions at the request of the parish governing authority, a court, or on the commission's own initiative.

Added by Acts 1980, No. 753, §1, eff. July 31, 1980.



RS 15:1254 - Grant funds; appropriation; distribution and allocation of grant funds

§1254. Grant funds; appropriation; distribution and allocation of grant funds

A. Funds appropriated for the purposes of this Chapter shall be appropriated by the legislature for the commission to issue as grants and such grants shall not be used to substitute for jail facility expenditures already allocated in the budget of a participating parish agency.

B. The amount which may be allocated and distributed annually to agencies in each parish shall be based on priorities established by the commission. All participating parish agencies are eligible to receive funds from other sources to supplement grants under the provisions of this Chapter.

Added by Acts 1980, No. 753, §1, eff. July 31, 1980.



RS 15:1255 - Applications for grants; eligibility; standards; procedures

§1255. Applications for grants; eligibility; standards; procedures

A. Any parish governmental agency that has responsibility for a jail facility is eligible to apply for participation in the grant program herein authorized. Participation by any agency is voluntary; however, each recipient agency must comply with standards promulgated under this Chapter. The governmental agencies of adjoining parishes or two or more governmental agencies in the same parish which have responsibility for jail facilities may join together in implementing the provisions of this Section.

B. The commission shall promulgate the rules, regulations, and procedures by which the grants shall be distributed. Application forms shall be developed and submitted by the appropriate parish agency, and reviewed by the commission.

Added by Acts 1980, No. 753, §1, eff. July 31, 1980.



RS 15:1256 - Program review; reports; on-site inspections

§1256. Program review; reports; on-site inspections

A. The commission shall prepare and submit an annual report to the legislature and to the governor which shall include: (1) an overall assessment of the parish jail facilities grant program, and (2) an evaluation of the extent to which program goals and objectives are being met.

B. The commission shall require such monitoring of individual grants as it deems necessary and may provide by rule for such audit requirements for grants as it deems appropriate.

C. The commission shall prepare and submit a report of each on-site inspection to the appropriate state and parish government agencies.

Added by Acts 1980, No. 753, §1, eff. July 31, 1980.



RS 15:1301 - ELECTRONIC SURVEILLANCE

CHAPTER 10. ELECTRONIC SURVEILLANCE

PART I. GENERAL

§1301. Short title

This Chapter may be cited and referred to as the "Electronic Surveillance Act".

Acts 1985, No. 859, §1, eff. July 23, 1985; Acts 1991, No. 795, §4.



RS 15:1302 - Definitions

PART II. INTERCEPTION OF COMMUNICATIONS AND

RELATED MATTERS

§1302. Definitions

As used in this Chapter:

(1) "Aggrieved person" means a person who was party to any intercepted wire or oral communication or a person against whom the interception was directed.

(2) "Attorney for a governmental entity" means an attorney on the staff or under the direct supervision of the district attorney authorized by law to prosecute such offenses as are subject of the pen register, a trap and trace device, or a cellular tracking device.

(3) "Aural transfer" means a transfer containing the human voice at any point between and including the point of origin and the point of reception.

(4) "Cellular tracking device" means a device that transmits or receives radio waves to or from a communications device in a manner that interferes with the normal functioning of the communications device or communications network and that can be used to intercept, collect, access, transfer, or forward the data transmitted or received by the communications device, or stored on the communications device; includes an international mobile subscriber identity (IMSI) catcher or other cell phone or telephone surveillance or eavesdropping device that mimics a cellular base station and transmits radio waves that cause cell phones or other communications devices in the area to transmit or receive radio waves, electronic data, location data, information used to calculate location, identifying information, communications content, or metadata, or otherwise obtains this information through passive means, such as through the use of a digital analyzer or other passive interception device; and does not include any device used or installed by an electric utility solely to the extent such device is used by that utility to measure electrical usage, to provide services to customers, or to operate the electric grid.

(5) "Communications common carrier" means any person engaged as a common carrier for hire in communication by wire, radio, or electronic communications; however, a person engaged in commercial radio broadcasting which is supervised by the Federal Communications Commission shall not, insofar as such person is so engaged, be deemed a common carrier.

(6) "Contents" when used with respect to any wire, electronic, or oral communication includes any information concerning the substance, purport, or meaning of that communication.

(7) "Court of competent jurisdiction" means state district courts of general criminal jurisdiction and those courts exercising appellate jurisdiction thereof.

(8)(a) "Electronic communication" means any transfer of signs, signals, writings, images, sounds, data, or intelligence of any nature transmitted in whole or in part by a wire, radio, electromagnetic, photoelectronic, or photo-optical system, but does not include any of the following:

(i) Any oral communication.

(ii) Any communication made through a tone-only paging device.

(iii) Any communication from a tracking device used to locate a mobile object by emission of a sound signal.

(b) "Electronic communication" specifically includes the radio portion of a cordless, portable, or cellular telephone communication that is transmitted between the cordless, portable, or cellular handset and the base or transmitting tower or unit.

(9) "Electronic communications service" means any service which provides to users thereof the ability to send or receive wire or electronic communications.

(10) "Electronic communications system" means any wire, radio, electromagnetic, photo-optical, or photoelectronic facilities used for the transmission of wire or electronic communications, and any computer facilities or related electronic equipment for the electronic storage of such communication.

(11) "Electronic, mechanical, or other device or means" denotes any device or apparatus which can be used to intercept a wire, electronic, or oral communication other than:

(a) Any telephone or telegraph instrument, equipment, or facility, or any component thereof, either:

(i) Furnished to the subscriber or user by a communications common carrier in the ordinary course of its business and being used by the subscriber or user in the ordinary course of its business, or

(ii) Being used by a communications common carrier in the ordinary course of its business, or by an investigative or law enforcement officer in the ordinary course of his duties.

(b) A hearing aid or similar device being used to correct subnormal hearing to not better than normal.

(12) "Intercept" means the aural or other acquisition of the contents of any wire, oral, or electronic communication through the use of any electronic, mechanical, or other device.

(13) "Investigative or law enforcement officer" means any commissioned state police officer of the Department of Public Safety and Corrections who, in the normal course of his law enforcement duties, is investigating an offense enumerated in this Chapter, and the district attorney authorized by law to prosecute or participate in the prosecution of such offense.

(14) "Judge" means the senior judge of a judicial district court of the state, any judge of the Orleans Parish Criminal District Court, or a judge designated by a majority vote of the court in writing in advance to consider applications for warrants or orders under this Chapter.

(15) "Oral communication" means any oral communication uttered by a person exhibiting an expectation that such communication is not subject to interception under circumstances justifying such expectation, but such term does not include any electronic communication.

(16) "Pen register" means a device which records and decodes dialing, routing, addressing, or signaling information transmitted by an instrument or facility from which a wire or electronic communication is transmitted, if the information does not include the contents of the communication. The term does not include a device used by a provider or customer of a wire or electronic communication service in the ordinary course of the provider's or customer's business for either of the following purposes:

(a) Billing or recording as an incident to billing for communications services.

(b) Cost accounting, security control, or other ordinary business purposes.

(17) "Person" means any employee or agent of the state or a political subdivision thereof, and any individual, partnership, association, joint stock company, trust, or corporation.

(18) "Telecommunications device" or "communications device" means any type of instrument, device, or machine that is capable of transmitting or receiving telephonic, electronic, radio, text, or data communications, including but not limited to a cellular telephone, a text-messaging device, a personal digital assistant, a computer, or any other similar wireless device that is designed to engage in a call or communicate text or data. It does not include citizens band radios, citizens band radio hybrids, commercial two-way radio communication devices, or electronic communication devices with a push-to-talk function.

(19) "Trap and trace device" means a device or electronic means which captures the incoming electronic or other impulses which identify the originating number of an instrument or device from which a wire or electronic communication was transmitted, except that it shall not include a service, device, or electronic means tariffed by the Louisiana Public Service Commission, used by a subscriber of telecommunicational services to receive the telephone numbers for calls placed to the subscriber.

(20) "Wire communication" or "communication by wire" means any aural transfer made in whole or in part through the use of facilities used for the transmission of communications by aid of wire, cable, or other like connection between the points of origin and reception, including the use of such connection in a switching station, furnished or operated by any person licensed to engage in providing or operating such facilities for the transmission of communications and such term includes any electronic storage of such communication, and such term includes the radio portion of a cordless, portable, or cellular telephone communication that is transmitted between the cordless, portable, or cellular handset and the base or transmitting tower or unit.

Acts 1985, No. 859, §1, eff. July 23, 1985; Acts 1987, No. 402, §1; Acts 1991, No. 795, §1, eff. July 22, 1991; Acts 1995, No. 1193, §1, eff. June 29, 1995; Acts 2012, No. 727, §2; Acts 2016, No. 308, §2.



RS 15:1303 - Interception and disclosure of wire, electronic, or oral communications

§1303. Interception and disclosure of wire, electronic, or oral communications

A. Except as otherwise specifically provided in this Chapter, it shall be unlawful for any person to:

(1) Willfully intercept, endeavor to intercept, or procure any other person to intercept or endeavor to intercept, any wire, electronic or oral communication;

(2) Willfully use, endeavor to use, or procure any other person to use or endeavor to use, any electronic, mechanical, or other device to intercept any oral communication when:

(a) Such device is affixed to, or otherwise transmits a signal through, a wire, cable, or other like connection used in wire or electronic communication; or

(b) Such device transmits communications by radio or interferes with the transmission of such communication;

(3) Willfully disclose, or endeavor to disclose, to any other person the contents of any wire, electronic, or oral communication, knowing or having reason to know that the information was obtained through the interception of a wire, electronic, or oral communication in violation of this Subsection; or

(4) Willfully use, or endeavor to use, the contents of any wire, electronic, or oral communication, knowing or having reason to know that the information was obtained through the interception of a wire, electronic, or oral communication in violation of this Subsection.

B. Any person who violates the provisions of this Section shall be fined not more than ten thousand dollars and imprisoned for not less than two years nor more than ten years at hard labor.

C.(1) It shall not be unlawful under this Chapter for an operator of a switchboard, or any officer, employee, or agent of any communications common carrier, whose facilities are used in the transmission of a wire communication, to intercept, disclose, or use that communication in the normal course of his employment while engaged in any activity which is a necessary incident to the rendition of his service or to the protection of the rights or property of the carrier of such communication; however, such communications common carriers shall not utilize service observing or random monitoring, except for mechanical or service quality control checks.

(2) It shall not be unlawful under this Chapter for an officer, employee, or agent of the Federal Communications Commission, in the normal course of his employment and in discharge of the monitoring responsibilities exercised by the commission in the enforcement of Chapter 5 of Title 47 of the United States Code, to intercept a wire or electronic communication, or oral communication transmitted by radio, or to disclose or use the information thereby obtained.

(3) It shall not be unlawful under this Chapter for a person acting under color of law to intercept a wire, electronic, or oral communication, where such person is a party to the communication or one of the parties to the communication has given prior consent to such interception. Such a person acting under color of law is authorized to possess equipment used under such circumstances.

(4) It shall not be unlawful under this Chapter for a person not acting under color of law to intercept a wire, electronic, or oral communication where such person is a party to the communication or where one of the parties to the communication has given prior consent to such interception, unless such communication is intercepted for the purpose of committing any criminal or tortious act in violation of the constitution or laws of the United States or of the state or for the purpose of committing any other injurious act.

(5) It shall not be unlawful under this Chapter:

(a) For the ultimate receiver of wire or electronic communication, or an investigative or law enforcement officer to use a pen register or trap and trace device as provided in Part III of this Chapter.

(b) For a provider of electronic communication services to record the fact that a wire or electronic communication was initiated or completed in order to protect such provider, or another provider furnishing service toward the completion of the wire or electronic communication, or a user of that service, from fraudulent, unlawful, or abusive use of such service.

(c) To use a device which captures the incoming electronic or other impulses which identify the numbers of an instrument from which a wire communication was transmitted.

(6) A person or entity providing electronic communication services to the public shall not intentionally divulge the contents of any communication while in transmission of that service to any person or entity other than an addressee or intended recipient of such communication or an agent of such addressee or intended recipient except:

(a) As otherwise authorized by federal or state law.

(b) To a person employed or authorized, or whose facilities are used, to forward such communication to its destination.

(c) Any electronic communication inadvertently obtained by the service provider and which appears to pertain to the commission of a crime, if such divulgence is made to a law enforcement agency.

(7) It shall not be unlawful under this Chapter for an officer or investigator of a law enforcement agency to intercept, conduct, use, or disclose electronic, wire, or oral communications obtained during a hostage situation or situation involving a barricaded individual. For the purposes of this Section, "hostage situation" means any situation which involves the unlawful abduction or restraint of one or more individuals with intent to restrict their freedom. For the purposes of this Section, "barricaded individual" means any situation that involves the use of a residence, or other structure, belonging to another to seek refuge from law enforcement after attempting or committing a crime or threatening suicide.

D.(1) Any investigative or law enforcement officer who, by any means authorized by this Chapter, has obtained knowledge of the contents of any wire, oral, or electronic communication, or evidence derived therefrom, may disclose the contents to another investigative or law enforcement officer to the extent that the disclosure is appropriate to the proper performance of the official duties of the officer making or receiving the disclosure.

(2) Any investigative or law enforcement officer who, by any means authorized by this Chapter, has obtained knowledge of the contents of any wire, oral, or electronic communication or evidence derived therefrom may use the contents to the extent the use is appropriate to the proper performance of his official duties.

(3) Any person who has received, by any means authorized by this Chapter, any information concerning a wire, oral, or electronic communication, or evidence derived therefrom intercepted in accordance with the provisions of this Chapter may disclose the contents of that communication or such derivative evidence while giving testimony under oath or affirmation in any proceeding held under the authority of the United States or of any state or political subdivision thereof.

(4) No otherwise privileged wire, oral, or electronic communication intercepted in accordance with, or in violation of, the provisions of this Chapter shall lose its privileged character.

E. Upon receipt of the information or evidence sought by the interception, the interception shall cease.

Acts 1985, No. 859, §1, eff. July 23, 1985; Acts 1991, No. 795, §1, eff. July 22, 1991; Acts 2001, No. 403, §2, eff. June 15, 2001; Acts 2006, No. 292, §1; Acts 2012, No. 727, §2.



RS 15:1304 - Manufacture, distribution, or possession of wire, electronic, or oral communication intercepting devices prohibited

§1304. Manufacture, distribution, or possession of wire, electronic, or oral communication intercepting devices prohibited

A. Except as otherwise specifically provided in this Chapter, it shall be unlawful for any person willfully to manufacture, assemble, possess, or sell any electronic, mechanical, or other device, knowing or having reason to know that the design of such device renders it primarily useful for the purpose of surreptitious interception of wire, electronic, or oral communications.

B. Any person who violates the provisions of this Section shall be fined not more than ten thousand dollars and imprisoned for not less than two years nor more than ten years at hard labor.

C. It shall not be unlawful under this Section for:

(1) A communications common carrier or an officer, agent, or employee of, or a person under contract with, a communications common carrier's business in the normal course of the communications common carrier's business, or

(2) An officer, agent, or employee of, or a person under contract with the United States or a commissioned state police officer of the Louisiana Department of Public Safety and Corrections specially authorized by the deputy secretary of public safety services in writing to possess or use pursuant to court authorization, in the normal course of the activities of the Department of Public Safety and Corrections, to manufacture, assemble, possess, or sell any electronic, mechanical, or other device knowing or having reason to know that the design of such device renders it primarily useful for the purpose of surreptitious interception of wire or oral communications.

Acts 1985, No. 859, §1, eff. July 23, 1985; Acts 2001, No. 403, §2, eff. June 15, 2001; Acts 2012, No. 727, §2.



RS 15:1305 - Confiscation of wire or oral communication intercepting devices

§1305. Confiscation of wire or oral communication intercepting devices

Any electronic, mechanical, or other device used, manufactured, assembled, possessed, sold, or advertised in violation of R.S. 15:1304 may be seized. Upon seizure, it is forfeited to the state and may be disposed of by the state. No device shall be sold at public or private sale. Any competent judge in whose jurisdiction the device was seized or the judge of the trial court may order the device destroyed or may order it transferred without cost to the Department of Public Safety and Corrections.

Acts 1985, No. 859, §1, eff. July 23, 1985.



RS 15:1306 - Immunity of witnesses

§1306. Immunity of witnesses

Whenever in the judgment of the attorney general or a district attorney, the testimony of any witness, or the production of books, papers, or other evidence by any witness, in any case or proceeding before any grand jury or court of the state involving any violation of this Chapter or any of the offenses enumerated in R.S. 15:1308, or any conspiracy to violate this Chapter or any of the offenses enumerated in R.S. 15:1308, is necessary to the public interest, the attorney general or such district attorney, with the approval of the attorney general, shall make application to the court that the witness shall be instructed to testify or produce evidence subject to the provisions of this Section, and upon order of the court such witness shall not be excused from testifying or from producing books, papers, or other evidence on the ground that the testimony or evidence required of him may tend to incriminate him or subject him to a penalty or forfeiture. No such witness shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he is compelled, after having claimed his privilege against self-incrimination, to testify or produce evidence, nor shall testimony so compelled be used as evidence in any criminal proceeding against him in any court, except that no witness shall be exempt under this Section from prosecution for perjury or contempt of court committed while giving testimony or producing evidence under compulsion as provided in this Section. Failure to so testify shall be punishable as contempt of court.

Acts 1985, No. 859, §1, eff. July 23, 1985.



RS 15:1307 - Prohibition of use as evidence of intercepted wire or oral communications

§1307. Prohibition of use as evidence of intercepted wire or oral communications

A. Whenever any wire or oral communication has been intercepted, no part of the contents of such communication and no evidence derived therefrom may be received in evidence in any trial, hearing, or other proceeding in or before any court, grand jury, department, officer, agency, regulatory body, legislative committee, or other authority of the state, or a political subdivision thereof, if the disclosure of that information would be in violation of this Chapter.

B. No person may broadcast, publish, disseminate, or otherwise distribute any part of the content of an electronic communication intercepted in violation of the provisions of this Chapter unless such dissemination or distribution is made to an investigator or law enforcement officer conducting an investigation into a violation of the provisions of this Section.

Acts 1985, No. 859, §1, eff. July 23, 1985; Acts 1995, No. 1193, §1, eff. June 29, 1995.



RS 15:1308 - Authorization for interception of wire, electronic, or oral communications

§1308. Authorization for interception of wire, electronic, or oral communications

A. The attorney general, or the deputy or any assistant attorney general acting pursuant to the authorization of the attorney general, with the approval of the district attorney or any assistant district attorney acting pursuant to the written authorization of the district attorney in whose district the interception of wire, electronic, or oral communications shall take place, and the district attorney or authorized assistant district attorney, with the approval of the attorney general or authorized deputy or assistant attorney general may authorize an application to a judge in whose district the interception of wire, electronic, or oral communications shall take place, and such judge may grant in conformity with R.S. 15:1310 an order authorizing or approving the interception of wire, electronic, or oral communications by an investigative or law enforcement officer having responsibility for the investigation of the offense as to which the application is made, when such interception may provide or has provided evidence of:

(1) Any violation of the Uniform Controlled Dangerous Substance Act by:

(a) Producing, manufacturing, distributing, or dispensing a controlled dangerous substance; or

(b) Possessing with intent to produce, manufacture, distribute, or dispense a controlled dangerous substance; or

(c) Creating, distributing, or possessing a counterfeit controlled dangerous substance; or

(d) Conspiring to commit any of the above enumerated offenses.

(2) The commission, attempted commission, or conspiracy to commit a crime involving any of the following offenses:

(a) First or second degree murder.

(b) Aggravated kidnapping.

(c) Aggravated arson.

(d) Manufacture and possession of delayed action incendiary device or manufacture and possession of a bomb.

(e) Armed robbery.

(f) Jury tampering.

(g) Solicitation for murder.

(h) Arson with intent to defraud.

(i) Extortion.

(j) Felony violations of the Uniform Controlled Dangerous Substances Law.

(k) Intimidating, impeding, injuring witnesses or injuring officers.

(l) Any felony offense where the offense was or is to be committed against a law enforcement officer as a result of his official capacity or actions.

(m) Money laundering as defined in R.S. 14:230.

(n) Transactions involving proceeds from drug offenses as defined in R.S. 40:1049.

(o) Terrorism.

(p) Aiding others in terrorism.

(q) Human trafficking when prosecuted under R.S. 14:46.2(B)(3).

(r) Trafficking of children for sexual purposes as defined by R.S. 14:46.3.

(s) Commercial sexual exploitation of children including R.S. 14:81.1, 81.3, 82, 82.1, 82.2, 83, 83.1, 83.2, 83.3, 83.4, 84, 85, 86, 89.2, 104, 105, and 282.

B. Failure of the district attorney to obtain approval for the interception of wire, electronic, or oral communications as set forth in this Section shall constitute cause for the attorney general to institute, prosecute, or intervene in a criminal action or proceeding as authorized by law.

Acts 1985, No. 859, §1, eff. July 23, 1985; Acts 1991, No. 121, §1; Acts 1995, No. 1130, §1, eff. June 29, 1995; Acts 2002, 1st Ex. Sess., No. 128, §3; Acts 2012, No. 446, §2; Acts 2012, No. 727, §2; Acts 2014, No. 564, §2.



RS 15:1309 - Authorization for disclosure and use of intercepted wire, electronic, or oral communications

§1309. Authorization for disclosure and use of intercepted wire, electronic, or oral communications

A. Any investigative or law enforcement officer who, by any means authorized by this Chapter, has obtained knowledge of the contents of any wire, electronic, or oral communication, or evidence derived therefrom, may disclose such contents to another investigative or law enforcement officer to the extent that such disclosure is appropriate to the proper performance of the official duties of the officer making or receiving the disclosure, and provided that such disclosure of the contents of any wire, electronic, or oral communication, or evidence derived therefrom, relates directly to the offense for which the order was granted.

B. Any investigative or law enforcement officer who, by any means authorized by this Chapter, has obtained knowledge of the contents of any wire, electronic, or oral communication or evidence derived therefrom may use such contents to the extent such use is appropriate to the proper performance of his official duties.

C. Any person who has received, by any means authorized by this Chapter, any information concerning a wire, electronic, or oral communication, or evidence derived therefrom, intercepted in accordance with the provisions of this Chapter may disclose the contents of that communication or such derivative evidence while giving testimony under oath or affirmation in any criminal proceeding in any court of the United States or of the state or in any federal or state grand jury proceeding.

D. No otherwise privileged wire, electronic, or oral communication intercepted in accordance with, or in violation of, the provisions of this Chapter shall lose its privileged character.

E. When an investigative or law enforcement officer, while engaged in intercepting wire, electronic, or oral communications, obtains knowledge of communications relating to offenses other than those specified in the order of authorization or approval, the contents thereof, and evidence derived therefrom, may be disclosed or used as provided in Subsections A, B and C of this Section.

Acts 1985, No. 859, §1, eff. July 23, 1985; Acts 2012, No. 727, §2.



RS 15:1310 - Procedure for interception of wire, electronic, or oral communications

§1310. Procedure for interception of wire, electronic, or oral communications

A. Each application for an order authorizing or approving the interception of a wire, electronic, or oral communication shall be made in writing upon oath or affirmation to a judge in whose district such interception of wire, electronic, or oral communication shall take place and shall state the applicant's authority to make such application. Each application shall include the following information:

(1) The identity of the investigative or law enforcement officer making the application and the person authorizing the application.

(2) A full and complete statement of the facts and circumstances relied upon by the applicant to justify his belief that an order should be issued, including:

(a) Details as to the particular offense that has been, is being, or is about to be committed,

(b) A particular description of the nature and location of the facilities from which or the place where the communication is to be intercepted,

(c) A particular description of the type of communications sought to be intercepted, and

(d) The identity of the person, if known, committing the offense and whose communications are to be intercepted.

(3) A full and complete statement as to whether or not other investigative procedures have been tried and failed or why they reasonably appear to be unlikely to succeed if tried or to be too dangerous, or that such circumstances exist that without immediate action a human life may be endangered.

(4) A statement of the period of time for which the interception is required to be maintained, which shall not exceed thirty days.

(5) When the application is for the extension of an order, a statement setting forth the results thus far obtained from the interception, or a reasonable explanation of the failure to obtain such results.

(6) A full and complete statement of the facts concerning previous applications for the past five years, known to the individuals authorizing and making the application, made to any judge for authorization to intercept, or for approval of interception of, wire, electronic, or oral communications involving any of the same persons, facilities, or places specified in the application, and the action taken by the judge on each such application.

B.(1) If statements of an identified or unidentified informant are relied upon in the application as a basis for establishing that there are reasonable grounds to believe that an offense has been, is being, or is about to be committed, the application shall set forth the factual basis for the affiant's belief that the informant is credible and that the information has been obtained in a reliable manner. The informant shall be presented to the judge and be sworn to afford the judge opportunity to inquire if the statements made in the application are true. The application shall so state that the informant was presented to the judge and sworn for such purpose. This provision shall not affect the privileged character of the identity of an informant. Nothing herein shall be construed to require the identification of a confidential informant.

(2) The judge may require the applicant to furnish additional testimony or documentary evidence.

C. Upon such application the judge may enter an ex parte order, as requested or as modified, authorizing or approving interception of wire, electronic, or oral communications within the territorial jurisdiction of the district in which the judge is sitting, if the judge determines on the basis of the facts submitted by the applicant that:

(1) There is probable cause for belief that an individual is committing, has committed, or is about to commit a particular offense enumerated in R.S. 15:1308.

(2) There is probable cause for belief that particular communications concerning that offense will be obtained through such interception.

(3) There is probable cause for belief that the facilities from which, or the place where, the wire or oral communications are to be intercepted are being used, or are about to be used, in connection with the commission of such offense or are leased to, listed in the name of, or commonly used by such person.

(4) There is reason to believe that investigative procedures have been tried and failed or they reasonably appear to be unlikely to succeed if tried or to be dangerous, or that such circumstances exist that without immediate action a human life may be endangered.

(5) The interception of wire, electronic, or oral communications, as planned, is not reasonably expected to intercept privileged communications.

D.(1) Each order authorizing or approving the interception of any wire, electronic, or oral communication shall specify:

(a) The identity of the person, if known, whose communications are to be intercepted.

(b) The nature and location of the communications facilities as to which, or the place where, authority to intercept is granted.

(c) A particular description of the type of communication sought to be intercepted and a statement of the particular offense to which it relates.

(d) The identity of the agency authorized to intercept the communications, the person applying for the application, and the person authorizing the application.

(e) The period of time during which such interception is authorized.

(2) An order issued under this Section shall direct, upon request of the applicant, the furnishing of information, facilities, and technical assistance necessary to accomplish the installation of the pen register or trap and trace device under R.S. 15:1312.1.

E. No order entered under this Section may authorize or approve the interception of any wire, electronic, or oral communication for any period longer than is necessary to achieve the objective of the investigation, and in no event longer than thirty days. Extensions of an order may be granted, but only upon application for an extension made in accordance with Subsection A of this Section and the court's making the findings required by Subsection C of this Section. The period of extension shall be no longer than the authorizing judge deems necessary to achieve the purposes for which it was granted and in no event for longer than thirty successive days or until the described type of communication has been obtained. Every order and extension thereof shall contain a provision that the authorization to intercept shall be executed as soon as practicable, shall be conducted in such a way as to minimize the interception of communications not otherwise subject to interception under this Chapter, and must terminate upon completion of the investigation or expiration of the order.

F.(1) The contents of any wire, electronic, or oral communication intercepted by any means authorized by this Chapter shall be recorded on tape or wire or other comparable device. The recording of the contents of any wire, electronic, or oral communication under this Subsection shall be done in such way as will protect the recording from editing or other alterations. Immediately upon the expiration of the period of the order, or extensions thereof, such recordings shall be made available to the judge issuing such order and sealed under his directions. Custody of the recording shall be wherever the judge orders. They shall not be destroyed except upon an order of the issuing or denying judge and in any event shall be kept for ten years. Duplicate recordings may be made for use or disclosure pursuant to the provisions of R.S. 15:1309(A) and (B) for investigations. The presence of the seal provided for by this Subsection, or a satisfactory explanation for the absence thereof, shall be a prerequisite for the use or disclosure of the contents of any wire, electronic, or oral communication or evidence derived therefrom under R.S. 15:1309(C).

(2) Applications made and orders granted under this Chapter shall be sealed by the judge. Custody of the applications and orders shall be wherever the judge directs. Such applications and orders shall be disclosed only upon a showing of good cause before a judge in whose district the interception of wire, electronic, or oral communication took place and shall not be destroyed, except on order of the issuing or denying judge, and in any event shall be kept for ten years.

(3) Any violation of the provisions of this Subsection may be punished as contempt of the issuing or denying judge.

(4) Within a reasonable time, but not later than ninety days after the filing of an application for an order of approval, the issuing judge shall cause to be served, on the persons named in the order of the application, and such other parties to intercepted communications as the judge may determine in his discretion to be in the interest of justice, an inventory which shall include notice of:

(a) The fact of the entry of the order or the application;

(b) The date of the entry and the period of authorized, approved, or disapproved interception, or the denial of the application; and

(c) The fact that during the period wire, electronic, or oral communications were or were not intercepted. The judge, upon the filing of a motion, may in his discretion make available to such person or his counsel for inspection such portions of the intercepted communications, applications, and orders as the judge determines to be in the interest of justice. On an ex parte showing of good cause to a judge in whose district the interception of wire, electronic, or oral communications took place, the serving of the inventory required by this Subsection may be postponed until such time as may be appropriate in the circumstances.

(5) Whenever an order authorizing the interceptions is entered pursuant to this Chapter, the order shall require reports to be made to the judge who issued the order showing what progress has been made toward achievement of the authorized objective and the need for continued interception. Such reports shall be made at such intervals as the judge may require.

G. The contents of any intercepted wire, electronic, or oral communication or evidence derived therefrom shall not be received in evidence or otherwise disclosed in any trial, hearing, or other proceeding in any court unless each party, not less than thirty days before the trial, hearing, or proceeding, has been furnished with a copy of the court order, and accompanying application, under which the interception was authorized or approved. This thirty-day period may be waived by the judge if he finds that it was not possible to furnish the party with the above information thirty days before the trial, hearing, or proceeding and that the party will not be prejudiced by the delay in receiving such information.

H.(1) Any aggrieved person in any trial, hearing, or proceeding in or before any court, department, officer, agency, regulatory body, or other authority of the state, or a political subdivision thereof, may move to suppress the contents of any intercepted wire, electronic, or oral communication, or evidence derived therefrom, on the grounds that:

(a) The communication was unlawfully intercepted;

(b) The order of authorization or approval under which it was intercepted is insufficient on its face; or

(c) The interception was not made in conformity with the order of authorization or approval.

(2) Such motion shall be made before the trial, hearing, or proceeding, unless there was not opportunity to make such motion or the person was not aware of the grounds of the motion. If the motion is granted, the contents of the intercepted wire, electronic, or oral communication, or evidence derived therefrom, shall be treated as having been obtained in violation of this Chapter. The judge, upon the filing of such motion by the aggrieved person, may in his discretion make available to the aggrieved person or his counsel for inspection such portion of the intercepted communication or evidence derived therefrom as the judge determines to be in the interests of justice.

(3) In addition to any other right to appeal, the state shall have the right to appeal from an order granting a motion to suppress made under this Subsection, or the denial of any application for an order of approval, if the attorney general or district attorney shall certify to the judge or other official granting such motion or denying such application that the appeal is not taken for purposes of delay. Such appeal shall be taken within thirty days after the date the order was entered and shall be diligently prosecuted.

Acts 1985, No. 859, §1, eff. July 23, 1985; Acts 2007, No. 132, §1; Acts 2012, No. 727, §2.



RS 15:1311 - Reports concerning intercepted wire, electronic, or oral communications

§1311. Reports concerning intercepted wire, electronic, or oral communications

A. Within twenty days after the expiration of an order, or such extension thereof, entered under R.S. 15:1310 or the denial of an order approving an interception, the issuing or denying judge shall report to the judicial administrator of the supreme court:

(1) The fact that an order or extension was applied for.

(2) The kind of order or extension applied for.

(3) The fact that the order or extension was granted as applied for, was modified, or was denied.

(4) The period of interceptions authorized by the order, and the number and duration of any extensions of the order.

(5) The offense specified in the order or application, or extension of an order.

(6) The identity of the applying investigative or law enforcement officer and agency making the application and the person authorizing the application.

(7) The nature of the facilities from which or the place where communications were to be intercepted.

B. In January of each year the district attorneys shall report to the attorney general and in March of each year the attorney general shall report to the judicial administrator of the supreme court the following information:

(1) The information required by Paragraphs (1) through (7) of Subsection A of this Section with respect to each application of an order or extension made during the preceding calendar year.

(2) A general description of the interceptions made under such order or extension, including:

(a) The approximate nature and frequency of incriminating communications intercepted,

(b) The approximate nature and frequency of other communications intercepted,

(c) The approximate number of persons whose communications were intercepted, and

(d) The approximate nature, amount, and cost of the manpower and other resources used in the interceptions.

(3) The number of arrests resulting from interceptions made under such order or extension, and the offenses for which arrests were made.

(4) The number of trials resulting from such interceptions.

(5) The number of motions to suppress made with respect to such interceptions, and the number granted or denied.

(6) The number of convictions resulting from such interceptions and the offenses for which the convictions were obtained and a general assessment of the importance of the interceptions.

(7) The information required by Paragraphs (2) through (6) of this Subsection with respect to orders or extensions obtained in the preceding calendar year.

C. In April of each year the judicial administrator of the supreme court shall transmit to the legislature a full and complete report concerning the number of applications for orders authorizing or approving the interception of wire, electronic, or oral communications and the number of orders and extensions granted or denied during the preceding calendar year. Such report shall include a summary and analysis of the data required to be filed with the judicial administrator. The judicial administrator may issue binding regulations dealing with the content and form of the reports required to be filed by Subsections A and B of this Section.

Acts 1985, No. 859, §1, eff. July 23, 1985; Acts 2012, No. 727, §2.



RS 15:1312 - Recovery of civil damages authorized

§1312. Recovery of civil damages authorized

A. Any person whose wire, electronic, or oral communication is intercepted, disclosed, or used in violation of this Chapter shall have a civil cause of action against any person who intercepts, discloses, or uses, or procures any other person to intercept, disclose, or use such communications, and be entitled to recover from any such person:

(1) Actual damages, but not less than liquidated damages computed at the rate of one hundred dollars a day for each day of violation or one thousand dollars, whichever is greater.

(2) A reasonable attorney's fee and other litigation costs reasonably incurred.

(3) Punitive damages.

B. A good faith reliance on a court order shall constitute a complete defense to any civil or criminal action brought under this Chapter.

Acts 1985, No. 859, §1, eff. July 23, 1985; Acts 2012, No. 727, §2.



RS 15:1312.1 - Assistance in installation and use of a wire, oral, or electronic intercepting device

§1312.1. Assistance in installation and use of a wire, oral, or electronic intercepting device

A. Upon the request of an officer of a law enforcement agency authorized to receive the results of a wire, oral, or electronic intercepting device under this Part, a provider of a wire or electronic communication service, landlord, custodian, or other person shall, if technically possible, install such device forthwith on the appropriate line and shall furnish such investigative or law enforcement officer all additional information, facilities, and technical assistance including installation and operation of the device unobtrusively and with a minimum of interference with the services that the person so ordered by the court accords the party with respect to whom the installation and use is to take place, if such installation and assistance is directed by a court order as provided in R.S. 15:1310(D)(2). Unless otherwise ordered by the court, the results of the wire, oral, or electronic intercepting device shall be furnished to the investigative or law enforcement officer designated in the court order, at reasonable intervals during the regular business hours for the duration of the order.

B. A provider of a wire or electronic communication service, landlord, custodian, or other person who furnishes facilities or technical assistance pursuant to this Section shall be compensated for such reasonable expenses incurred in providing such facilities and assistance.

C. No cause of action shall lie in any Louisiana court against any provider of a wire or electronic communication service, its officers, employees, agents, or other specified persons for providing information, facilities, or assistance in accordance with the terms of a court order under this Part.

Acts 2007, No. 132, §1.



RS 15:1313 - Pen registers and trap and trace devices, use prohibited

PART III. PEN REGISTERS AND TRAP AND TRACE DEVICES

§1313. Pen registers and trap and trace devices, use prohibited

A. Except as provided in this Section, no person may install or use a pen register or a trap and trace device without first obtaining a court order under R.S. 15:1315 of this Part.

B. The prohibition of this Section does not apply with respect to the use of a pen register or a trap and trace device by a provider of a wire or electronic communication service:

(1) Relating to the operation, maintenance, and testing of a wire or electronic communication service or to the protection of the rights or property of such provider, or to the protection of users of that service from abuse of service or unlawful use of service.

(2) To record the fact that a wire or electronic communication was initiated or completed in order to protect such provider, another provider furnishing service toward the completion of the wire communication, or a user of that service, from fraudulent, unlawful, or abusive use of service, or with the consent of the user of that service.

C. Whoever intentionally violates Subsection A of this Section shall be fined not more than five thousand dollars, or imprisoned not more than one year, or both.

Acts 1991, No. 795, §2, eff. July 22, 1991.



RS 15:1314 - Application for an order for a pen register or a trap and trace device

§1314. Application for an order for a pen register or a trap and trace device

A. An investigative or law enforcement officer may make application for an order or an extension of an order under R.S. 15:1315 to a court of competent jurisdiction authorizing or approving the installation and use of a pen register or a trap and trace device under this Part, in writing under oath or equivalent affirmation, to a court of competent jurisdiction of this state. For the purposes of R.S. 15:1313 through 1316 only, "investigative or law enforcement officer" means:

(1) Any commissioned officer of the office of state police.

(2) Any full-time commissioned city police officer of a municipality of this state.

(3) Any sheriff or a deputy sheriff of a parish of this state which has been specifically designated by the sheriff of that parish as responsible for preparation of applications for installation and use of pen register or trap and trace devices.

(4) The attorney general or an attorney general's investigator who has been specifically designated by the attorney general as responsible for preparation of applications for installation and use of pen register or trap and trace devices.

B. An application made pursuant to this Section shall include:

(1) The identity of the investigative or law enforcement officer making the application and the identity of the law enforcement agency conducting the investigation.

(2) A certification by the applicant attesting that the information sought is relevant to an ongoing felony criminal investigation being conducted by that agency, and includes in that certification a recital of facts or information constituting the reasonable suspicion upon which the application is based.

(3) A certification by the appropriate agency head that he has reviewed the application and approves the use of the pen register or trap and trace device for that investigation.

Acts 1991, No. 795, §2, eff. July 22, 1991; Acts 2015, No. 49, §1.



RS 15:1315 - Issuance of an order for a pen register or a trap and trace device

§1315. Issuance of an order for a pen register or a trap and trace device

A. Upon an application made under R.S. 15:1314, the court may enter an ex parte order authorizing the installation and use of a pen register or a trap and trace device within the jurisdiction of the court if the court finds that the investigative or law enforcement officer has certified to the court that the information likely to be obtained by such installation and use is relevant to an ongoing felony criminal investigation, and that the certification does include reasonable suspicion as required by R.S. 15:1314.

B.(1) An order issued under this Section shall specify:

(a) The identity, if known, of the person to whom is leased or in whose name is listed the telephone line to which the pen register or trap and trace device is to be attached.

(b) The identity, if known, of the person who is the subject of the criminal investigation.

(c) The number and, if known, physical location of the telephone line to which the pen register or trap and trace device is to be attached and, in the case of trap and trace, the geographic limits of the trap and trace order.

(d) A statement of the offense to which the information likely to be obtained by the pen register or trap and trace device relates.

(2) An order issued under this Section shall direct, upon request of the applicant, the furnishing of information, facilities, and technical assistance necessary to accomplish the installation of the pen register or trap and trace device under R.S. 15:1316.

C.(1) An order issued under this Section shall authorize the installation and use of a pen register or a trap and trace device for a period not to exceed sixty days.

(2) Extensions of such an order may be granted, but only upon an application for an order under R.S. 15:1314 and upon the judicial finding required by Subsection A of this Section. The period of extension shall be for a period not to exceed sixty days.

D. An order authorizing or approving the installation and use of a pen register or a trap and trace device shall direct that:

(1) The order be sealed until otherwise ordered by the court, or until one hundred eighty days after the installation's authorized operation concludes, whichever is earlier.

(2) The person owning or leasing the line to which the pen register or trap and trace device is attached, or who has been ordered by the court to provide assistance to the applicant, not disclose the existence of the pen register or trap and trace device or the existence of the investigation to the listed subscriber, or to any other person, unless or until otherwise ordered by the court.

E. The head of each law enforcement agency possessing or making application for the installation and use of a pen register or trap and trace device shall establish and implement procedures which shall provide for and ensure the following:

(1) Preparation and maintenance of such logs and records which record, after unsealing of the applications and orders, the approval of applications for installation and use of pen register or trap and trace devices and the duration thereof.

(2) That only the law enforcement agency chief officer or specifically authorized representative of the agency chief shall have the authority to authorize the installation and use of pen register or trap and trace devices and only pursuant to court order.

(3) That no pen register or trap and trace device in the possession of the law enforcement agency shall be subject to unauthorized installation or use.

(4) That a designated sworn and commissioned officer of that law enforcement agency executes and transmits no later than March first of each calendar year to the deputy secretary of public safety services of the Department of Public Safety and Corrections, a sworn affidavit stating that, to the best of the affiant's knowledge, information and belief, all installations and uses of the pen register or trap and trace devices in the custody of that law enforcement agency have been in accordance with the provisions of this Part and further that no pen register or trap and trace device in the custody of that agency has been the subject of an unauthorized or illegal installation or use.

Acts 1991, No. 795, §2, eff. July 22, 1991; Acts 2007, No. 132, §1.



RS 15:1316 - Assistance in installation and use of a pen register, a trap and trace device, or a cellular tracking device

§1316. Assistance in installation and use of a pen register, a trap and trace device, or a cellular tracking device

A. Upon the request of an investigative or law enforcement agency authorized to install and use a pen register under this Part, a provider of a wire or electronic communication service, landlord, custodian, or other person shall furnish such investigative or law enforcement officer forthwith all information, facilities, and technical assistance necessary to accomplish the installation of the pen register unobtrusively and with a minimum of interference with the services that the person so ordered by the court accords the party with respect to whom the installation and use is to take place, if such assistance is directed by a court order as provided in R.S. 15:1315(B)(2).

B. Upon the request of an officer of a law enforcement agency authorized to receive the results of a trap and trace device under this Part, a provider of a wire or electronic communication service, landlord, custodian, or other person shall, if technically possible, install such device forthwith on the appropriate line and shall furnish such investigative or law enforcement officer all additional information, facilities, and technical assistance including installation and operation of the device unobtrusively and with a minimum of interference with the services that the person so ordered by the court accords the party with respect to whom the installation and use is to take place, if such installation and assistance is directed by a court order as provided in R.S. 15:1315(B)(2). Unless otherwise ordered by the court, the results of the trap and trace device shall be furnished to the investigative or law enforcement officer designated in the court order, at reasonable intervals during the regular business hours for the duration of the order.

C. Upon receipt of a court order issued pursuant to the request of an investigative or law enforcement agency authorized to install and use a cellular tracking device pursuant to this Part, a provider of a wire or electronic communication service, landlord, custodian, or other person shall furnish such investigative or law enforcement officer with all information, facilities, and technical assistance necessary, if applicable, to accomplish the placement by the applicant of a cellular tracking device unobtrusively and with minimal interference with the services that the person so ordered by the court accords the party with respect to whom the installation and use is to take place, if such assistance is directed by a court order or investigative or law enforcement agency pursuant to the provisions of R.S. 15:1317 and 1318.

D. A provider of a wire or electronic communication service, landlord, custodian, or other person who furnishes facilities or technical assistance pursuant to this Section shall be compensated for such reasonable expenses incurred in providing such facilities and assistance.

E. No cause of action shall lie in any Louisiana court against any provider of a wire or electronic communication service, its officers, employees, agents, or other specified persons for providing information, facilities, or assistance in accordance with the terms of a court order pursuant to this Part.

Acts 1991, No. 795, §2, eff. July 22, 1991; Acts 2016, No. 308, §2.



RS 15:1317 - Application for an order for use of a cellular tracking device

§1317. Application for an order for use of a cellular tracking device

A. An investigative or law enforcement officer shall not use a cellular tracking device unless either of the following occur:

(1) The investigative or law enforcement agency has obtained an order issued by a court to use the tracking instrument.

(2) Exigent circumstances exist that necessitate using the tracking instrument without first obtaining a court order.

(3) If an investigative or law enforcement agency uses a cellular tracking device based upon the existence of exigent circumstances, the investigative or law enforcement agency shall seek to obtain an order issued by a court not later than seventy-two hours after the initial use of the cellular tracking device.

B. An application made pursuant to this Section shall include:

(1) The identity of the investigative or law enforcement officer making the application and the identity of the law enforcement agency conducting the investigation.

(2) A certification by the applicant attesting that the information sought is relevant to an ongoing felony criminal investigation being conducted by that agency, and includes in that certification a recital of facts or information constituting the reasonable suspicion upon which the application is based.

Acts 2016, No. 308, §2.



RS 15:1318 - Issuance of an order for a cellular tracking device

§1318. Issuance of an order for a cellular tracking device

A. Upon an application made pursuant to R.S. 15:1317, the court may enter an ex parte order authorizing the use of the cellular tracking device if the court finds that the investigative or law enforcement officer has certified to the court that the information likely to be obtained by such use is relevant to an ongoing felony criminal investigation, and that the certification does include reasonable suspicion as required by R.S. 15:1317.

B. An order issued pursuant to the provisions of this Section shall specify, if applicable:

(1) The telephone number or other unique subscriber account number identifying the wire or electronic communications service account used by the device to which the cellular tracking device is to be attached or used.

(2) The physical location, if known, of the device for which the cellular tracking device is to be attached or used.

(3) The type of device to which the cellular tracking device is to be attached or used.

(4) All categories of metadata, data, or information to be collected by the cellular tracking device from the targeted device including but not limited to geolocation information.

(5) Whether or not the cellular tracking device will incidentally collect metadata, data, or information from any parties or devices not specified in the court order, and if so, what categories of information or metadata will be collected.

(6) Any disruptions to access or use of a communications or internet access network that may be created by use of the cellular tracking device.

(7) A statement of the offense to which the information is likely to be obtained by the cellular tracking device.

C. An order issued pursuant to the provisions of this Section shall direct, upon request of the applicant, the furnishing of information, facilities, and technical assistance necessary to accomplish the use of the cellular tracking device under R.S. 15:1316 and 1317.

D.(1) An order issued pursuant to the provisions of this Section shall authorize the use of a cellular tracking device for a period not to exceed sixty days.

(2) Extensions of such an order may be granted, but only upon an application for an order pursuant to R.S. 15:1317 and upon the judicial finding required by the provisions of this Section. The period of extension shall be for a period not to exceed sixty days.

E. An order authorizing or approving the use of a cellular tracking device shall direct that:

(1) The order be sealed until otherwise ordered by the court.

(2) The person who has been ordered by the court to provide assistance to the applicant may disclose the existence of the cellular tracking device to their own legal counsel, but shall not disclose the existence of the cellular tracking device or the existence of the investigation to the listed subscriber, or to any other person, unless or until otherwise ordered by the court.

F. The head of each law enforcement agency possessing or making application for the use of a cellular tracking device shall establish and implement procedures which shall provide for and ensure the following:

(1) That only the chief officer of the law enforcement agency or specifically authorized representative of the agency chief shall have the authority to authorize the use of a cellular tracking device and only pursuant to this Section and R.S. 15:1317.

(2) That no cellular tracking device in the possession of the law enforcement agency shall be subject to unauthorized use.

G. A law enforcement agency authorized to use a cellular tracking device in accordance with this Part shall do all of the following, if applicable:

(1) Take all steps necessary to limit the collection of any information or metadata to the target specified in the applicable court order.

(2) Take all steps necessary to permanently delete any information or metadata collected from any party not specified in the applicable court order immediately following such collection and shall not transmit, use, or retain such information or metadata for any purpose whatsoever.

(3) Delete any information or metadata collected from the target specified in the court order within thirty-five days if there is no probable cause to support the belief that such information or metadata is evidence of a crime.

H. For the purposes of this Section and R.S. 15:1317, "investigative or law enforcement officer" means:

(1) Any commissioned officer of the office of state police.

(2) Any full-time commissioned city police officer of a municipality of this state.

(3) Any sheriff or deputy sheriff of a parish of this state who has been specifically designated by the sheriff of that parish as responsible for preparation of applications for use of cellular tracking devices.

(4) The attorney general, or any assistant attorney general or attorney general's investigator who has been specifically designated by the attorney general as responsible for preparation of applications for use of cellular tracking devices.

(5) A federal law enforcement agent having the power to arrest for a violation of federal law.

Acts 2016, No. 308, §2.



RS 15:1351 - Short title

CHAPTER 11. LOUISIANA RACKETEERING ACT

§1351. Short title

This Chapter may be cited and referred to as the "Louisiana Racketeering Act".

Added by Acts 1983, No. 727, §1, eff. July 22, 1983; Acts 1992, No. 918, §1; Acts 2004, No. 415, §1.



RS 15:1352 - Definitions

§1352. Definitions

A. As used in this Chapter, "racketeering activity" means committing, attempting to commit, conspiring to commit, or soliciting, coercing, or intimidating another person to commit any crime that is punishable under the following provisions of Title 14 of the Louisiana Revised Statutes of 1950, the Uniform Controlled Dangerous Substances Law, or the Louisiana Securities Law:

(1) R.S. 14:28.1 (Solicitation for murder)

(2) R.S. 14:30 (First degree murder)

(3) R.S. 14:30.1 (Second degree murder)

(4) R.S. 14:37.1 (Assault by drive-by shooting)

(5) R.S. 14:44 (Aggravated kidnapping)

(6) R.S. 14:44.1 (Second degree kidnapping)

(7) R.S. 14:51 (Aggravated arson)

(8) R.S. 14:64.2 (Carjacking)

(9) R.S. 14:66 (Extortion)

(10) R.S. l4:67 (Theft)

(11) R.S. 40:966(A) (Manufacture; distribution of Schedule I controlled dangerous substances)

(12) R.S. 40:966(F)(1), (2), and (3) (Possession of large quantities of marijuana or synthetic cannabinoids)

(13) R.S. 40:967(A) (Manufacture; distribution of Schedule II controlled dangerous substances)

(14) R.S. 40:968(A) (Manufacture; distribution of Schedule III controlled dangerous substances)

(15) R.S. 40:969(A) (Manufacture; distribution of Schedule IV controlled dangerous substances)

(16) R.S. 14:84 (Pandering)

(17) R.S. 14:230 (Money laundering)

(18) R.S. 14:67.16 (Identity theft)

(19) R.S. 51:712 (Unlawful practices regarding securities)

(20) R.S. 14:45 (Simple kidnapping)

(21) R.S. 14:52 (Simple arson)

(22) R.S. 14:60 (Aggravated burglary)

(23) R.S. 14:62 (Simple burglary)

(24) R.S. 14:62.1 (Simple burglary of a pharmacy)

(25) R.S. 14:62.2 (Simple burglary of an inhabited dwelling)

(26) R.S. 14:62.3 (Unauthorized entry of an inhabited dwelling)

(27) R.S. 14:64.1 (First degree robbery)

(28) R.S. 14:64.4 (Second degree robbery)

(29) R.S. 14:65 (Simple robbery)

(30) R.S. 14:118 (Public bribery)

(31) R.S. 14:120 (Corrupt influencing)

(32) R.S. 14:122 (Public intimidation and retaliation)

(33) R.S. 14:122.2 (Threatening a public official)

(34) R.S. 14:128.1 (Terrorism)

(35) R.S. 14:128.2 (Aiding others in terrorism)

(36) R.S. 14:129.1 (Intimidating, impeding, or injuring witnesses; injuring officers)

(37) R.S. 14:132 (Injuring public records)

(38) R.S. 14:133 (Failing or maintaining false public records)

(39) R.S. 14:134.3 (Abuse of office)

(40) R.S. 14:135 (Public salary deduction)

(41) R.S. 14:136 (Public salary extortion)

(42) R.S. 14:138 (Public payroll fraud)

(43) R.S. 14:140 (Public contract fraud)

(44) R.S. 14:141 (Prohibited splitting of profits, fees, or commissions)

(45) R.S. 14:43.4 (Female genital mutilation)

(46) R.S. 14:44.2 (Aggravated kidnapping of a child)

(47) R.S. 14:46.2 (Human trafficking)

(48) R.S. 14:46.3 (Trafficking of children for sexual purposes)

(49) R.S. 14:76 (Bigamy)

(50) R.S. 14:77 (Abetting in bigamy)

(51) R.S. 14:286 (Sale of minor children)

(52) R.S. 14:81.1 (Pornography involving juveniles)

(53) R.S. 14:81.3 (Computer-aided solicitation of a minor)

(54) R.S. 14:82.1 (Prostitution; persons under eighteen; additional offenses)

(55) R.S. 14:83 (Soliciting for prostitutes)

(56) R.S. 14:83.1 (Inciting prostitution)

(57) R.S. 14:83.2 (Promoting prostitution)

(58) R.S. 14:85 (Letting premises for prostitution)

(59) R.S. 14:86 (Enticing persons into prostitution)

(60) R.S. 14:104 (Keeping a disorderly place)

(61) R.S. 14:105 (Letting a disorderly place)

(62) R.S. 14:282 (Operation of places of prostitution; prohibited; penalty)

(63) R.S. 14:70.1 (Medicaid fraud)

B. "Enterprise" means any individual, sole proprietorship, partnership, corporation or other legal entity, or any unchartered association, or group of individuals associated in fact and includes unlawful as well as lawful enterprises and governmental as well as other entities.

C. "Pattern of racketeering activity" means engaging in at least two incidents of racketeering activity that have the same or similar intents, results, principals, victims, or methods of commission or otherwise are interrelated by distinguishing characteristics and are not isolated incidents, provided at least one of such incidents occurs after August 21, 1992, and that the last of such incidents occurs within five years after a prior incident of racketeering activity.

Added by Acts 1983, No. 727, §1, eff. July 22, 1983; Acts 1992, No. 918, §1; Acts 1994, 3rd Ex. Sess., No. 72, §1; Acts 1995, No. 955, §1; Acts 2004, No. 415, §1; Acts 2008, No. 149, §1; Acts 2008, No. 157, §1; Acts 2010, No. 787, §1; Acts 2010, No. 830, §1; Acts 2012, No. 116, §1; Acts 2013, No. 144, §1; Acts 2014, No. 564, §2; Acts 2016, No. 350, §1, eff. June 2, 2016.



RS 15:1353 - Prohibited activities

§1353. Prohibited activities

A. It is unlawful for any person who has knowingly received any proceeds derived, directly or indirectly, from a pattern of racketeering activity to use or invest, whether directly or indirectly, any part of such proceeds, or the proceeds derived from the investment or use thereof, in the acquisition of any title to, or any right, interest, or equity in immovable property or in the establishment or operation of any enterprise.

B. It is unlawful for any person, through a pattern of racketeering activity, knowingly to acquire or maintain, directly or indirectly, any interest in or control of any enterprise or immovable property.

C. It is unlawful for any person employed by, or associated with, any enterprise knowingly to conduct or participate in, directly or indirectly, such enterprise through a pattern of racketeering activity.

D. It is unlawful for any person to conspire or attempt to violate any of the provisions of Subsections A, B, or C of this Section.

Added by Acts 1983, No. 727, §1, eff. July 22, 1983; Acts 1992, No. 918, §1.



RS 15:1354 - Penalties

§1354. Penalties

A. Any person who violates any provision of R.S. 15:1353 shall be fined not more than one million dollars, or imprisoned at hard labor for not more than fifty years, or both. Any person who violates the provisions of R.S. 15:1353 involving racketeering activity defined in R.S. 15:1352(A)(19) when the amount of the violation exceeds ten thousand dollars shall be required to serve at least five years of the sentence without benefit of probation, parole, or suspension of sentence.

B. In lieu of a fine otherwise authorized by law, any person convicted of engaging in conduct in violation of the provisions of R.S. 15:1353 through which he derived pecuniary value, or by which he caused personal injury or property damage or other loss, may be sentenced to pay a fine that does not exceed three times the gross value gained or three times the gross loss caused, whichever is greater, plus court costs and the costs of investigation and prosecution reasonably incurred. The funds received for the costs of investigation shall be remitted to the law enforcement agency conducting such investigation. The funds received for the costs of prosecution shall be remitted to the district attorney.

C. The court shall hold a hearing to determine the amount of the fine authorized by Subsection B herein.

D. For the purposes of Subsection B herein, "pecuniary value" means anything of value, including any conceivable thing of the slightest value, movable or immovable, corporeal or incorporeal, public or private, and including transportation, telephone, telegraph, film, video, tape or other communication services, or any other service available for hire.

Added by Acts 1983, No. 727, §1, eff. July 22, 1983; Acts 2009, No. 91, §1.



RS 15:1355 - Arrest; warrant

§1355. Arrest; warrant

No person shall be arrested under the provisions of this Chapter without a warrant, except in emergency circumstances.

Added by Acts 1983, No. 727, §1, eff. July 22, 1983.



RS 15:1356 - Civil remedies

§1356. Civil remedies

A.(1) All property, immovable or movable, including money, used in the course of, intended for use in the course of, derived from, or realized through, conduct in violation of a provision of R.S. 15:1353 is subject to civil forfeiture to the state. Any injured person shall have an in rem right or claim to forfeited property or to the proceeds derived therefrom superior to any right or claim the state has in the same property or proceeds. The state shall dispose of all forfeited property as soon as commercially feasible.

(2) All forfeitures or dispositions under this Section shall be made with due provisions for the rights of factually innocent persons. No mortgage, lien, privilege, or other security interest recognized under the laws of Louisiana and no ownership interest in indivision shall be affected by a forfeiture hereunder if the owner of such mortgage, lien, privilege, or other security interest, or owner in indivision establishes that he is a factually innocent person. No forfeiture or disposition under this Section shall affect the rights of factually innocent persons.

(3) The allocation of proceeds from such forfeiture and disposition shall be determined by the court in accordance with each law enforcement entity's participation in the investigation, seizure, and forfeiture process. Prior to such allocation, the costs of investigation shall be paid to the law enforcement agency conducting the investigation and twenty-five percent of the proceeds, including the costs of prosecution shall be paid to the district attorney's six percent fund, or in parishes where no such fund exists, to the district attorney's office. The court shall make an allocation of the remaining seventy-five percent of the proceeds based on the following determination:

(a) When more than one law enforcement agency has equally participated in the management of the investigation, seizure, and forfeiture, the proceeds shall be allocated equally among them.

(b) When one law enforcement agency has conducted or substantially conducted the investigation, the proceeds shall be allocated to such agency, with actual vouchered costs reimbursed to the other agencies, not to exceed ten percent of the proceeds allocated to the primary law enforcement agency.

B. Property subject to forfeiture under this Section may be seized by a law enforcement officer upon court process. Seizure without court process may be made if:

(1) The seizure is incident to a lawful arrest or search.

(2) The property subject to seizure has been the subject of a prior judgment in favor of the state in a forfeiture proceeding based upon this Section.

C. In the event of a seizure under Subsection B of this Section, a forfeiture proceeding shall be instituted promptly. Property taken or detained under this Section shall not be subject to sequestration or attachment but is deemed to be in the custody of the law enforcement officer making the seizure, subject only to the order of the court. When property is seized under this Section, pending forfeiture and final disposition, the law enforcement officer making the seizure may:

(1) Place the property under seal;

(2) Remove the property to a place designated by the court; or

(3) Request another agency authorized by law to take custody of the property and remove it to an appropriate location.

D. The district attorney may institute civil proceedings under this Section. In any action brought under this Section, the district court shall proceed as soon as practicable to the hearing and determination. Pending final determination, the court may at any time enter such injunctions or restraining orders or take such actions, including the acceptance of satisfactory performance bonds, as the court may deem proper.

E. Any person who is injured by reason of any violation of the provisions of R.S. 15:1353 shall have a cause of action against any person engaged in racketeering activity who violates a provision of R.S. 15:1353. Such injured person shall be entitled to recover three times the actual damages sustained or ten thousand dollars, whichever is greater. Such person shall also recover attorney fees in the trial and appellate courts and costs of investigation and litigation reasonably incurred.

F. A final judgment or decree rendered in favor of the state in any criminal proceeding shall preclude the defendant from denying the essential facts established in that proceeding in any subsequent civil action.

G. The district attorney may upon timely application intervene in any civil action or proceeding brought under Subsection E herein if he certifies that in his opinion the action or proceeding is of general public importance. In such action or proceeding, the state shall be entitled to the same relief as if the district attorney had instituted the action or proceeding.

H. Notwithstanding any other provision of law, a criminal or civil action or proceeding under this Chapter may be commenced at any time within five years after the conduct in violation of a provision of this Chapter terminates or the cause of action accrues. If a criminal prosecution or civil action is brought under the provisions of this Chapter, the running of the period prescribed by this Section with respect to any cause of action arising under Subsection E of this Section which is based in whole or in part upon any matter complained of in any such prosecution or action shall be suspended during the pendency of such prosecution or action and for two years following its termination.

I. The application of one civil remedy under any provision of this Chapter shall not preclude the application of any other remedy, civil or criminal, under this Chapter or any other provision of law. Civil remedies under this Chapter are supplemental and not mutually exclusive.

J. Violations of the provisions of R.S. 15:1353 shall be treated as civil offenses or quasi offenses for the purpose of determining the proper venue for all civil actions instituted under this Section.

K. If two or more defendants have violated the provisions of R.S. 15:1353 they shall be liable in solido for all damages, attorney's fees, and costs of investigation and litigation.

Added by Acts 1983, No. 727, §1, eff. July 22, 1983; Acts 1985, No. 958, §1; Acts 2004, No. 415, §1.



RS 15:1401 - CRIMINAL STREET GANGS

CHAPTER 12. CRIMINAL STREET GANGS

§1401. Citation

This Chapter shall be known and may be cited as the "Louisiana Street Terrorism Enforcement and Prevention Act".

Acts 1990, No. 230, §1.



RS 15:1402 - Legislative findings and declaration

§1402. Legislative findings and declaration

A. The legislature hereby finds and declares that it is the right of every person, regardless of race, color, creed, religion, national origin, sex, age, or disability, to be secure and protected from fear, intimidation, and physical harm caused by the activities of violent groups and individuals. It is not the intent of this Chapter to interfere with the constitutional exercise of the protected rights of freedom of expression and association. The legislature hereby recognizes the right of every citizen to harbor and constitutionally express beliefs on any lawful subject whatsoever, to associate lawfully with others who share similar beliefs, to petition lawfully constituted authority for a redress of perceived grievances, and to participate in the electoral process.

B. The legislature further finds that the state of Louisiana is in a state of crisis, which has been caused by violent street gangs whose members threaten, terrorize, and commit a multitude of crimes against the peaceful citizens of their neighborhoods. These activities, both individually and collectively, present a clear and present danger to public order and safety and are not constitutionally protected. The legislature finds that there are many criminal street gangs and gang members operating in Louisiana, and that the number of gang-related crimes is increasing. It is the intent of the legislature in enacting this Chapter to seek the eradication of criminal activity by street gangs by focusing upon patterns of criminal gang activity and upon the organized nature of street gangs, which together are the chief source of terror created by street gangs. The legislature also finds that an effective means of punishing and deterring the criminal activities of street gangs is through the elimination of the availability to criminal street gangs of premises, often referred to as crack houses, which are used almost exclusively for the commission of a pattern of criminal gang activity to the detriment of the law-abiding citizens of our state.

Acts 1990, No. 230, §1; Acts 2014, No. 811, §7, eff. June 23, 2014.



RS 15:1403 - Criminal street gangs and patterns of criminal street gang activity; prohibitions and criminal penalties

§1403. Criminal street gangs and patterns of criminal street gang activity; prohibitions and criminal penalties

A. Any person who intentionally directs, participates, conducts, furthers, or assists in the commission of a pattern of criminal gang activity as defined in this Chapter shall be punished by imprisonment for not less than one year nor more than one-half of the maximum term of imprisonment provided for an underlying offense committed in a pattern of criminal gang activity and may be fined an amount not to exceed ten thousand dollars. Any sentence of imprisonment imposed pursuant to this Section shall be in addition and consecutive to any sentence imposed for an underlying offense committed in the pattern of criminal gang activity.

B. Any person who is convicted of a felony or an attempted felony which is committed for the benefit of, at the direction of, or in association with any criminal street gang, with the intent to promote, further, or assist in the affairs of a criminal gang, shall, upon conviction of that felony, in addition and consecutive to the punishment prescribed for the felony or attempted felony of which he or she has been convicted, be imprisoned for not less than one year nor more than one-half of the maximum term of imprisonment provided for that offense.

C. Any person who is convicted of an offense other than a felony which is committed for the benefit of, at the direction of, or in association with, any criminal street gang, with the specific intent to promote, further, or assist in any criminal conduct or enterprise by gang members, shall, in addition and consecutive to the penalty provided for that offense, be imprisoned for an additional period of six months.

D. The court may elect to suspend all or a part of any additional mandatory punishment or enhanced punishment provided for in this Chapter only in an unusual case where the interests of justice would best be served, and if the court specifies on the record and enters into the minutes the circumstances and reasons that the interests of justice would best be served by that suspension of punishment.

Acts 1990, No. 230, §1.



RS 15:1403.1 - Solicitation of membership in a criminal street gang; penalty

§1403.1. Solicitation of membership in a criminal street gang; penalty

A. No person shall knowingly solicit, recruit, enable, encourage, or otherwise cause another person to become a member of a criminal street gang which, as a condition of initiation, admission, membership, or continued membership, requires the violation of any law.

B.(1) Whoever violates the provisions of this Section shall be imprisoned, with or without hard labor, for not more than two years, fined not more than five thousand dollars, or both.

(2) Any person over the age of seventeen who violates the provisions of this Section by knowingly soliciting, recruiting, enabling, encouraging, or otherwise causing a child under the age of seventeen to become a member of a criminal street gang, when there is a difference in age of at least three years between the solicitor and the person being solicited, shall be imprisoned, with or without hard labor, for not more than four years, fined not more than ten thousand dollars, or both. Lack of knowledge of the child's age shall not be a defense.

Acts 1999, No. 902, §1; Acts 2010, No. 626, §1.



RS 15:1404 - Definitions

§1404. Definitions

A. As used in this Chapter, "criminal street gang" means any ongoing organization, association, or group of three or more persons, whether formal or informal, which has as one of its primary activities the commission of one or more of the criminal acts enumerated in Paragraphs (1) through (13) of Subsection B of this Section or which has a common name or common identifying sign or symbol, whose members individually or collectively engage in or have engaged in a pattern of criminal gang activity.

B. As used in this Chapter, "pattern of criminal gang activity" means the commission or attempted commission of two or more of the following offenses, provided that the offenses occurred within a three-year period, and the offenses are committed on separate occasions or by two or more persons:

(1) Aggravated battery or second degree battery as defined in R.S. 14:34 and R.S. 14:34.1.

(2) Armed robbery as defined in R.S. 14:64.

(3) First or second degree murder or manslaughter, as defined in R.S. 14:30, 30.1, and 31.

(4) The sale, possession for sale, transportation, manufacture, offer for sale, or offer to manufacture controlled substances, as defined in R.S. 40:961 et seq.

(5) Illegal use of weapons or dangerous instrumentalities, as defined in R.S. 14:94.

(6) Aggravated arson as defined in R.S. 14:51.

(7) Intimidating, impeding, or injuring witnesses; or injuring officers, as defined in R.S. 14:129.1.

(8) Theft, as defined in R.S. 14:67, of any vehicle, trailer, or vessel.

(9) Assault by drive-by shooting as defined in R.S. 14:37.1.

(10) Rioting or inciting to riot as defined in R.S. 14:329.1 and 329.2.

(11) Aggravated criminal damage to property as defined in R.S. 14:55.

(12) Simple burglary as defined in R.S. 14:62.

(13) Looting as defined in R.S. 14:62.5.

Acts 1990, No. 230, §1; Acts 2012, No. 210, §1; Acts 2012, No. 556, §1, eff. June 5, 2012.



RS 15:1405 - Premises used by criminal street gang; nuisances; actions for injunction, abatement, and damages; other remedies for unlawful use; exceptions

§1405. Premises used by criminal street gang; nuisances; actions for injunction, abatement, and damages; other remedies for unlawful use; exceptions

A. Every private building or place used by members of a criminal street gang for the commission of a pattern of criminal gang activity is a nuisance and may be the subject of an injunction or cause of action for damages or for abatement of the nuisance as provided for in this Chapter.

B. Any person may file a petition for injunctive relief with the appropriate court seeking eviction from or closure of any premises used for commission of a pattern of criminal gang activity by a criminal street gang. Upon proof by the plaintiff that the premises are being used by members of a criminal street gang for the commission of a pattern of criminal gang activity, the court may order the owner of record or the lessee of the premises to remove or evict the persons from the premises and order the premises sealed, prohibit further use of the premises, or enter such order as may be necessary to prohibit the premises from being used for the commission of a pattern of criminal gang activity and to abate the nuisance.

C. Any action for injunction, damages, abatement, or other relief filed pursuant to this Section shall proceed according to the provisions of the Louisiana Code of Civil Procedure.

D. The court shall not issue an injunction or assess a civil penalty against any owner of record or the lessee of the private building or place, unless that person knew or should have known or had been notified of the use of the premises for a pattern of criminal gang activity. Any injunctive relief other than that specifically authorized in Subsection F of this Section shall be limited to that which is necessary to protect the health and safety of the residents or the public or that which is necessary to prevent further criminal activity. In addition to any other damages or injunction awarded, the court may assess a civil penalty not to exceed five thousand dollars against any or all of the defendants, as provided in Paragraph F(4) of this Section.

E. A petition for injunction shall not be filed until thirty days after notice of the unlawful use or criminal conduct has been provided to the owner of record or the lessee, by mail, return receipt requested, postage prepaid, to the last known address, or by personal service. If the premises are abandoned or closed, or if the whereabouts of the owner of record or lessee is unknown, all notices, process, pleadings, and orders required to be delivered or served under this Section may be attached to a door of the premises, and this shall have the same effect as personal service on the owner of record or lessee. No injunctive relief authorized by Subsection F of this Section shall be issued in the form of a temporary restraining order.

F. If the court has previously issued injunctive relief ordering the owner of record or the lessee of the premises to close the premises or otherwise to keep the premises from being used for the commission of a pattern of criminal gang activity, the court, upon proof of failure to comply with the terms of the injunction and that the premises continue to be used for the commission of a pattern of criminal gang activity, may do one or more of the following:

(1) Order the premises demolished and cleared at the cost of the owner.

(2) Order the premises sold at public auction and the proceeds from the sale, minus the costs of the sale and the expenses of bringing the action, delivered to the owner.

(3) Order the defendant to pay damages to persons or local governing authorities who have been damaged or injured or have incurred expense as a result of the defendant's failure to take reasonable steps or precautions to comply with the terms of any injunction issued pursuant to the provisions of this Chapter.

(4) Assess a civil penalty not to exceed five thousand dollars against the defendant based upon the severity of the nuisance and its duration. In establishing the amount of any civil penalty, the court shall consider all of the following factors:

(a) The actions taken by the defendant to mitigate or correct the problem at the private building or place or the reasons why no such action was taken.

(b) The failure of the plaintiff to provide notice as required by Subsection E.

(c) Any other factor deemed by the court to be relevant.

G. No nonprofit or charitable organization, which is conducting its affairs with ordinary care or skill, and no governmental entity shall be enjoined pursuant to the provisions of this Chapter.

H. Nothing in this Chapter shall preclude any aggrieved person from seeking any other remedy provided by law.

Acts 1990, No. 230, §1; Acts 1994, 3rd Ex. Sess., No. 97, §1.



RS 15:1405.1 - Civil cause of action by state and political subdivisions against criminal street gangs

§1405.1. Civil cause of action by state and political subdivisions against criminal street gangs

A. A civil cause of action is hereby created in favor of the state of Louisiana, a parish, or municipality or other political subdivision, or an agency of any of them, sustaining any damage, impairment, or harm whatsoever, proximately caused by the commission of a pattern of criminal gang activity as defined in this Chapter. The cause of action created by this Section shall lie against any criminal street gang, as defined in this Chapter, and any person who intentionally directs, participates, conducts, furthers, or assists in the commission of a pattern of criminal gang activity.

B. Any action for injunction, damages, or other relief filed pursuant to this Section shall proceed according to the provisions of the Louisiana Code of Civil Procedure, except as otherwise specifically provided in this Section.

C. For purposes of venue, an action under this Section shall be considered as an action for the recovery of damages for an offense or quasi offense, and Code of Civil Procedure Article 74 is applicable. For purposes of service of process, service of process upon any member of a criminal street gang or any person representing him by appointment of court, operation of law, or mandate, shall constitute adequate service upon a criminal street gang.

Acts 1993, No. 76, §1.



RS 15:1405.2 - Possession of firearms, ammunition, and dangerous weapons by criminal street gangs; forfeiture

§1405.2. Possession of firearms, ammunition, and dangerous weapons by criminal street gangs; forfeiture

A. Any firearm, ammunition to be used in a firearm, or dangerous weapon in the possession of a member of a criminal street gang as defined by R.S. 15:1404, may be seized by any law enforcement agency or peace officer, when the law enforcement agency or peace officer reasonably believes that the firearm, ammunition to be used in a firearm, or dangerous weapon is or will be used in the commission of a pattern of criminal gang activity.

B. The district attorney shall initiate, in a civil action, forfeiture proceedings by petition in the district courts as to any property seized pursuant to the provisions of this Section within ninety days of seizure. The district attorney shall provide notice of the filing of the petition to those members of the gang who become known to law enforcement officials as a result of the seizure and any related arrests, and to any person learned by law enforcement officials to be the owner of any of the property involved. After initial notice of the filing of the petition, the court shall assure that all persons so notified continue to receive notice of all subsequent proceedings related to the property.

C. Any person who claims an interest in any seized property shall, in order to assert a claim that the property should not be forfeited, file a notice with the court, without necessity of paying costs, of the intent to establish either of the following:

(1) That the persons asserting the claim did not know and could not have known of its use in the commission of a pattern of criminal gang activity.

(2) That the law enforcement officer lacked the requisite reasonable belief that the property was or would be used in the commission of a pattern of criminal gang activity.

D. In any hearings held and determinations made pursuant to this Section, the court may receive and consider, in making any determination of reasonable cause, all evidence admissible in determining reasonable cause at a preliminary hearing or by a judge pursuant to C.Cr.P. Art. 162 together with inferences therefrom.

E. An acquittal or dismissal in a criminal proceeding shall not preclude civil proceedings under this Section; however, for good cause shown, on motion by the district attorney, the court may stay civil forfeiture proceedings during the criminal trial for a related criminal indictment or information alleging a violation of this Section. Such a stay shall not be available pending an appeal.

F. Except as otherwise provided by this Section, all proceedings hereunder shall be governed by the provisions of the Louisiana Code of Civil Procedure. Additionally, any action under the provisions of the Section may be consolidated with any other action or proceeding pursuant to the Section relating to the same property on motion of the district attorney.

G. The issue shall be determined by the court alone, and the hearing on the claim shall be held within sixty days after service of the petition unless continued for good cause. The district attorney shall have the initial burden of showing the existence of probable cause for forfeiture of the property. If the state shows probable cause, the claimant has the burden of showing by a preponderance of the evidence that the claimant's interest in the property is not subject to forfeiture.

H. Any person who asserts a successful claim in accordance with Subsection C of this Section, shall be awarded the seized property by the court. All property as to which no claim is filed, or as to which no successful claim is made, may be destroyed, sold at a private sale, retained for use by the seizing agency, or transferred without charge to any law enforcement agency of the state for use by it.

Acts 1993, No. 439, §1.



RS 15:1405.3 - Notification of the release of a member of a criminal street gang

§1405.3. Notification of the release of a member of a criminal street gang

When a person is released from the custody of the Department of Public Safety and Corrections, and that person was in the custody of the department for conviction of a violation of the provisions of this Chapter, or the department knows that the person is or was a member of a criminal street gang, the department shall transmit notice of the release of that person to the sheriff of the parish in which the crime was committed and the sheriff of the parish in which that person will reside upon release. If the crime was committed in a municipality, or if that person will reside in a municipality upon release, that department shall transmit the same notice to the chiefs of police of those municipalities.

Acts 1999, No. 903, §1.



RS 15:1406 - Mutual aid activities; labor organizations

§1406. Mutual aid activities; labor organizations

This Chapter does not apply to employees engaged in collective bargaining activities for their mutual aid and protection, or the activities of labor organizations or their members or agents.

Acts 1990, No. 230, §1.



RS 15:1407 - Local laws; no preemption

§1407. Local laws; no preemption

Nothing in this Chapter shall prevent the governing authority of a local governmental subdivision from adopting and enforcing ordinances consistent with this Chapter relating to gangs and gang violence. When local ordinances duplicate or supplement this Chapter, this Chapter shall be construed as providing alternative remedies and not as preempting the field.

Acts 1990, No. 230, §1.



RS 15:1421 - JUVENILE DELINQUENCY AND

CHAPTER 13. JUVENILE DELINQUENCY AND

GANG PREVENTION

§1421. Short title

This Chapter may be cited as the "Juvenile Delinquency and Gang Prevention Act of 1993".

Acts 1993, No. 461, §1.



RS 15:1422 - Legislative findings and declaration

§1422. Legislative findings and declaration

The legislature recognizes that, despite the large investment of resources committed to address the needs of the criminal justice system of this state, the crime rate continues to increase, overcrowding the state's juvenile detention centers, jails, and prisons and placing the state in jeopardy of being unable to effectively manage these facilities. The economic cost of crime to the state continues to drain existing resources, and the cost to victims, both economic and psychological, is traumatic and tragic. The legislature further recognizes that many adults in the criminal justice system were once delinquents in the juvenile justice system. The legislature also recognizes that the most effective juvenile delinquency programs are programs that not only prevent children from entering the juvenile justice system, but also meet local community needs and have substantial community involvement and support. Therefore, it is the belief of the legislature that one of the best investments of the scarce resources available to combat crime is in the prevention of delinquency with special emphasis on youth and street gang prevention. Juvenile involvement in gang activity is becoming more prevalent in certain areas of this state and continues to break down family and community support systems. The legislature recognizes that youth and street gangs may best be viewed as a symptom of underlying social and economic problems that reach far beyond the usual alienation found in youth subcultures in urban areas. The existence of an urban underclass, with its attendant socially disorganized and fragmented living conditions, gives rise to many social pathologies, of which the gang problem is just one. Youth and street gangs are symptomatic of many of the same social and economic problems as adult crime: substance abuse, alcoholism, mental illness, homelessness, unemployment, and multigeneration "welfare families" living in hopelessness and despair. The lure of juveniles into gangs stems from many factors, including extensive geographic mobility, rapid urbanization and population growth, substantial pockets of poverty, unemployment, increasing rates of dropouts and expulsions, a rich racial and ethnic mix, and a transient population of youth. Consequently, it is the intent of the legislature to authorize in each of the eight law enforcement planning districts the development of a comprehensive delinquency prevention plan, to be included in the state juvenile justice and delinquency prevention plan, including gang prevention where appropriate. It is further the intent of the legislature that cooperative agreements be developed among parishes within and between those districts and public and private agencies to implement such plans through effective local programs aimed at reducing juvenile crime and gangs and increasing the number of juveniles engaged in positive alternatives to crime.

Acts 1993, No. 461, §1.



RS 15:1423 - Definitions

§1423. Definitions

In this Chapter, the following definitions apply:

(1) "Commission" means the Louisiana Commission on Law Enforcement and Administration of Criminal Justice.

(2) "Delinquency prevention programs" means programs designed for the purpose of reducing delinquent acts, including youth and street gang activity, and juvenile arrests. The term includes diversionary or mediation programs and community service work or other treatment available subsequent to the commission of a delinquent act.

(3) "Judicial administrator" means the judicial administrator of the judicial district and in those districts without a judicial administrator a person designated by the chief judge of the district.

(4) "Law Enforcement Planning District" means the eight districts established pursuant to R.S. 15:1209 through 1210.

(5) "Minorities" means members of socially or economically disadvantaged groups, including Blacks, Hispanics, and Native Americans.

Acts 1993, No. 461, §1.



RS 15:1424 - Juvenile delinquency and gang prevention advisory boards; membership

§1424. Juvenile delinquency and gang prevention advisory boards; membership

A. Within each law enforcement planning district advisory council a juvenile delinquency and gang prevention advisory board shall be established consisting of at least eleven members, at least three of whom shall be minorities. The chairman of the commission or his designee shall serve as a member and shall appoint at least four members representing child advocates in the community, business leaders, parents, and a student attending high school.

B. Each advisory board shall also include the following representatives:

(1) Two law enforcement officials appointed by the chairman of the commission from a list submitted by the Louisiana Sheriff's Association and the Louisiana Association of Chiefs of Police.

(2) An assistant district attorney assigned to a court having juvenile jurisdiction appointed by the chairman of the commission from a list submitted by the Louisiana District Attorneys Association.

(3) An assistant public defender or an attorney residing in the district who handles juvenile matters, appointed by the district public defender.

(4) Two persons employed by the city or parish school board appointed by the chairman of the commission from a list furnished by the Louisiana Association of Educators and Louisiana Federation of Teachers.

(5) A judge who handles juvenile matters appointed by the chairman of the commission from a list submitted by the Louisiana Association of Juvenile and Family Court Judges.

Acts 1993, No. 461, §1; Acts 2007, No. 307, §2.



RS 15:1425 - Purposes

§1425. Purposes

The purposes of each juvenile delinquency and gang prevention advisory board are to develop a delinquency prevention plan which meets the needs of each of the local communities in the law enforcement planning district, to advise the chairman of the commission on prevention and diversion programs in the district, to approve grants submitted to the governor's Juvenile Justice and Delinquency Prevention Advisory Board regarding juvenile delinquency and gang prevention program grant applications, and to act in an advisory capacity to each of the juvenile delinquency and gang prevention programs under such plan. The Juvenile Justice and Delinquency Prevention Advisory Board and the commission shall coordinate efforts among the councils and develop a comprehensive delinquency prevention state plan which shall conform to applicable federal and state laws and rules and regulations and shall coordinate funding between the two programs.

Acts 1993, No. 461, §1.



RS 15:1426 - Powers and duties

§1426. Powers and duties

Each gang prevention council shall have the following powers and duties:

(1) Develop and implement a delinquency prevention plan for the provision and coordination of delinquency programs and services to meet the needs of the communities represented in the district.

(2) Advise and assist the judicial administrators or other local officials in the provision of optional, innovative delinquency services in the district to meet the unique needs of delinquent children.

(3) Develop, in consultation with the Law Enforcement Planning District Advisory Council, funding sources external to the commission for the provision and maintenance of additional programs and services in the district for delinquent children and their families in consultation with the Juvenile Justice and Delinquency Prevention and Advisory Board. The Juvenile Delinquency and Gang Prevention Advisory Board may apply for and receive funds, under contract or other funding arrangement, from federal, state, parish, city, and other public agencies, and from public and private foundations, agencies, and charities for the purpose of funding optional, innovative prevention, diversion, or treatment services in the district to meet the unique needs of delinquent children.

(4) Contract with city, parish, or other public agencies or private entities for the provision and maintenance of optional, innovative additional prevention and diversion programs and services in the district for delinquent children and their families, in consultation with the Law Enforcement Planning District Advisory Council. In contracting with public and private entities, the Juvenile Delinquency and Gang Prevention Advisory Board may use any funds available to it. The Juvenile Delinquency and Gang Prevention Advisory Board shall actively solicit proposals for new contract and purchase of service programs and services from community organizations, associations, and groups representing the racial and ethnic mix of the community which is being served.

(5) Programs may utilize up to fifteen percent of grant funds for audit costs, not to exceed the prorated share and shall require that each grant, contract, and purchase of service agreement entered into between the Juvenile Delinquency and Gang Prevention Advisory Board and any public or private entity to carry out any purpose or responsibility of the commission and of each program grant awarded by the commissioner. An evaluation component is required of each grantee. Evaluations must be submitted to the Juvenile Delinquency and Gang Prevention Advisory Board and Juvenile Justice and Delinquency Prevention Advisory Board.

(6) Collect information and statistical data helpful in assessing the need for delinquent children services in the district.

(7) Consult and coordinate with other districts and agencies dedicated to the provision of delinquent children services and the Juvenile Justice and Delinquency Prevention Advisory Board in order to ensure availability of sufficient services and prevent overlapping of services.

(8) Meet at least quarterly and convene special meetings at the call of the chair or the judicial administrator.

(9) Advise, assist, and approve juvenile delinquency and gang prevention program grants submitted by the local public or private entities and submit such applications as are approved for funding consideration by the Juvenile Justice and Delinquency Prevention Advisory Board and the commission.

Acts 1993, No. 461, §1.



RS 15:1427 - Establishment

§1427. Establishment

A. Each gang prevention council shall:

(1) Immediately after the members are appointed, elect a chair and a vice chair from among its members, and elect other officers as deemed necessary by the council. The judicial administrator or his designee may not serve as the chair, vice chair, or other officer.

(2) Immediately after the members are appointed and officers are elected, identify and assess the needs of delinquent children and their families in the district served by the council and submit to the Juvenile Justice and Delinquency Prevention Advisory Board a written description of:

(a) Existing services provided; the anticipated schedule for providing those services; and the manner in which the services are to be provided, including a description of arrangements and agreements with community organizations, state and local educational agencies, federal agencies, public assistance agencies, the juvenile courts, foster care agencies, and other applicable public and private agencies and organizations.

(b) The strategy to be used for service coordination.

(3) Make and adopt bylaws and rules for the operation of the Juvenile Delinquency and Gang Prevention Advisory Board, provided such bylaws and rules are not inconsistent with federal or state laws or parish ordinances. The bylaws and rules must be submitted to the Juvenile Justice and Delinquency Prevention Advisory Board for approval.

(4) Provide an annual written report to the chairman of the commission and the Juvenile Justice and Delinquency Prevention Advisory Board no later than October first of each year. The annual report shall contain such information as is required by the Juvenile Justice and Delinquency Prevention Advisory Board for effective program planning, for example: information on the effectiveness of delinquent children services in the district, including cost-effectiveness; detailed information on the various programs, services, and activities available in the district and the degree to which the programs, services, and activities have been successfully used; and information on programs, services, and activities that should be eliminated, continued, or added with respect to services in the district for delinquent children and their families.

B. Members of each Juvenile Delinquency and Gang Prevention Advisory Board shall serve without compensation and shall use existing available staff.

Acts 1993, No. 461, §1.



RS 15:1428 - Delinquency prevention plan; programs; grants

§1428. Delinquency prevention plan; programs; grants

A. A delinquency prevention plan submitted to and approved by the Juvenile Justice and Delinquency Prevention Advisory Board and the commission is authorized in each district for the purpose of reducing delinquent acts, juvenile arrests, and gang activity. Juvenile delinquency and gang prevention programs under such plan shall be administered by the commission in cooperation with other appropriate governmental organizations and public and private agencies.

B. Delinquency prevention plans that include youth and street gang prevention should be developed from a proactive policy stance regarding juveniles involved in gangs. Law enforcement should be active and aggressive against gang leaders and hard-core gang members by utilizing special gang units, centralized efforts, and statewide intelligence. Intervention programs should be used to initiate prevention efforts directed at marginal and potential gang members.

C. The Juvenile Delinquency and Gang Prevention Advisory Board may use public hearings and other appropriate processes to solicit input regarding the development and updating of the delinquency prevention plan. Input may be provided by parties which include but are not limited to:

(1) Local level public and private service providers, advocacy organizations, and other organizations working with delinquent children.

(2) Parish and municipal governments.

(3) The Department of Public Safety and Corrections, the Department of Children and Family Services, and other departments or state agencies that provide services to delinquent children.

(4) University youth centers.

(5) Judges, district attorneys, public defenders, and the Louisiana State Bar Association.

(6) Victims of crimes committed by children.

(7) Law enforcement.

(8) Delinquent children and their families and caregivers.

D. The Juvenile Delinquency and Gang Prevention Advisory Board must develop its delinquency prevention plan in close cooperation with the commission, Department of Public Safety and Corrections, Department of Children and Family Services, Louisiana Department of Health, local school districts, and with local law enforcement in order to maximize services for delinquent children. The Juvenile Delinquency and Gang Prevention Advisory Board must update the plan for delinquent children policies and programs every year.

E. The commission shall develop a formula grant program based on such factors as population at risk, number of juvenile and young adult arrests, juvenile weapons and drug arrests, and other factors as may be found to be applicable.

F. Beginning with the 1993-1994 Fiscal Year, from funds specifically appropriated by the legislature for this purpose, the commission may award grants based on competitive basis. Local public or private entities interested in implementing juvenile delinquency and gang prevention programs may apply for these funds through the local Juvenile Delinquency and Gang Prevention Advisory Board. Such grants shall be awarded pursuant to R.S. 15:1429.

G. An amount not to exceed ten percent of the total appropriation may be used by the commission to administer the program.

Acts 1993, No. 461, §1.



RS 15:1429 - Grant application procedures

§1429. Grant application procedures

A. An entity may apply for an annual juvenile delinquency and gang prevention program grant, which may be renewed for up to two additional years, if funding is available, by submitting a grant proposal for funding or continued funding to the Juvenile Delinquency and Gang Prevention Advisory Board by December 1, 1993, and by May first every year thereafter. The commission shall establish the grant application procedures, giving priority consideration to proposals which include a youth and street gang prevention component. In order to be considered for funding, the grant proposal shall include the following assurances and information:

(1) A letter from the chairman of the Juvenile Delinquency and Gang Prevention Advisory Board of the district confirming that the grant application has been reviewed and approved and that it conforms to the district's delinquency prevention plan as developed by the Juvenile Delinquency and Gang Prevention Advisory Board.

(2) A rationale and description of the program and the services to be provided, including goals and objectives.

(3) A method of identification for the appropriate clients in the program.

(4) Provisions for the participation of parents and custodians in the program.

(5) Coordination with other community-based and social service prevention efforts such as drug and alcohol abuse prevention, dropout prevention, and child abuse prevention, including hot lines and volunteers that serve the target neighborhood.

(6) An evaluation component to measure the effectiveness of the program in accordance with the provisions.

(7) A program budget, including the amount of local resources committed to the budget.

(8) The necessary program staff.

B. The department shall consider the following in awarding such grants:

(1) The number of juvenile arrests within the geographical area to be served by the program. Those geographical areas with the highest number of juvenile arrests shall have priority for selection.

(2) The extent to which the program targets high juvenile crime neighborhoods and those public schools serving juveniles from high crime neighborhoods.

(3) The validity and cost-effectiveness of the program.

(4) The degree to which the program is located in and managed by local leaders of the target neighborhoods and public schools serving the target neighborhoods.

C. The commission and Juvenile Justice and Delinquency Prevention Advisory Board shall make available to anyone wishing to apply for such a grant information on all of the criteria to be used by the commission and Juvenile Justice and Delinquency Prevention Advisory Board in the selection of the proposals for funding pursuant to the provisions of this Section.

D. The commission and Juvenile Justice and Delinquency Prevention Advisory Board shall review all program proposals submitted. Entities submitting proposals shall be notified of approval by March 2, 1994, for the 1993-1994 Fiscal Year and by September first of every fiscal year thereafter.

E. Each entity which is awarded a grant as provided for in this Chapter shall submit an annual evaluation report to the chairman of the commission and the chairman of the Juvenile Justice and Delinquency Prevention Advisory Board, and the chairman of the Juvenile Delinquency and Gang Prevention Advisory Board, by a date subsequent to the end of the contract period established by the commission, documenting the extent to which the program objectives have been met, the effect of the program on the juvenile arrest rate, and any other information required by the commission.

F. The commission may promulgate rules and regulations necessary to implement the provisions of this Chapter.

Acts 1993, No. 461, §1.



RS 15:1430 - Restrictions

§1430. Restrictions

Nothing in this Chapter shall be construed to prevent a program initiated under a delinquency prevention plan established pursuant to this Chapter from continuing to operate beyond the three-year maximum funding period if it can find other funding sources. Likewise, nothing in this Chapter shall be construed to restrict the number of programs an entity may apply for or operate.

Acts 1993, No. 461, §1.



RS 15:1441 - Short title

CHAPTER 13-A. JUVENILE JURISDICTION

PLANNING AND IMPLEMENTATION ACT

§1441. Short title

This Chapter shall be known and may be cited as the "Juvenile Jurisdiction Planning and Implementation Act".

Acts 2016, No. 501, §1, eff. June 14, 2016.



RS 15:1442 - Louisiana Juvenile Jurisdiction Planning Implementation Committee; composition; authority; responsibilities

§1442. Louisiana Juvenile Jurisdiction Planning Implementation Committee; composition; authority; responsibilities

A. The Louisiana Juvenile Jurisdiction Planning and Implementation Committee, hereafter referred to as the "committee", is hereby created as a committee of the Juvenile Justice Reform Act Implementation Commission established pursuant to R.S. 46:2751 et seq.

B. The committee shall have the following authority, duties, and responsibilities:

(1) Not later than January 1, 2017, the committee shall develop and submit to the commissioner of administration, the president of the Senate, and the speaker of the House of Representatives a plan for full implementation of the provisions of this Chapter. The plan shall include recommendations for changes required in the juvenile justice system to expand jurisdiction to include persons seventeen years of age. These recommendations may include the following items:

(a) The development of programs and policies that can safely reduce the number of youth in the juvenile justice system, including expanded use of diversion where appropriate; development and use of civil citation programs; use of evidence-based and promising services wherever possible; and reinvestment programs targeting the expanded use of community-based alternatives to secure, nonsecure, and pre-disposition custody.

(b) The development of comprehensive projections to determine the long-term distribution of placement capacity for youth in the juvenile justice system.

(c) An analysis of the impact of the expansion of juvenile jurisdiction to persons seventeen years of age on state agencies and a determination of which state agencies shall be responsible for providing relevant services to juveniles, including but not limited to mental health and substance abuse services, housing, education, and employment.

(2) Not later than April 1, 2017, and quarterly thereafter, the committee shall submit a written status report to the commissioner of administration, the president of the Senate, and the speaker of the House of Representatives on implementation of the plan as provided in this Subsection.

(3) The committee shall have such powers, authority, and prerogatives as provided for the Juvenile Justice Reform Act Implementation Commission pursuant to R.S. 46:2754 et seq.

C. The committee shall be composed of the following members:

(1) Each member of the Juvenile Justice Reform Act Implementation Commission shall be an ex officio member.

(2) Two sitting Louisiana judges: one appointed by the president of the Louisiana District Judges Association and one appointed by the president of the Louisiana Council of Juvenile and Family Court Judges.

(3) The deputy secretary of the office of juvenile justice, or his designee.

(4) The superintendent of the state Department of Education, or his designee.

(5) The executive director of the Louisiana Sheriffs' Association, or his designee.

(6) The president of the Louisiana Juvenile Detention Association, or his designee.

(7) An attorney appointed by the Louisiana Public Defender Board that is an expert in juvenile defense.

(8) The executive director of the Children's Cabinet.

(9) The director of the Institute for Public Health and Justice, or his designee.

(10) Two child or youth advocates, one appointed by the president pro tempore of the Senate and one appointed by the speaker pro tempore of the House of Representatives.

(11) Two parents of children who have been involved in the juvenile justice system, one appointed by the executive director of the Cecil J. Picard Center for Child Development and Lifelong Learning and one appointed by the executive director of the Children's Coalition for Northeast Louisiana.

(12) An expert in juvenile justice, appointed by the chair of the Children's Code Committee of the Louisiana State Law Institute.

(13) Two youth representatives who have been prosecuted in criminal court at the age of seventeen, one appointed by the executive director of LouisianaChildren.org and one appointed by the executive director of the Family and Youth Counseling Agency of Lake Charles, Louisiana.

(14) A representative of the Police Jury Association of Louisiana.

(15) An attorney appointed by the Louisiana District Attorneys Association that is an expert in juvenile prosecution.

D.(1) All appointments to the committee shall be made not later than September 1, 2016. Any vacancy on the committee shall be filled by the respective appointing authority.

(2) The executive director of the Children's Cabinet shall serve as chair of the committee and shall convene the committee no later than October 1, 2016.

(3) The members of the committee shall serve without compensation, except the compensation to which they may be individually entitled to as a member or employee of their respective organization or agency.

(4) A majority of the total committee membership shall constitute a quorum and any official action by the committee shall require an affirmative vote of a majority of the quorum present and voting.

(5) The committee shall conduct meetings as it deems necessary to fully and effectively perform its duties and accomplish the objectives and purposes of this Chapter and may receive testimony and information relative to any of the subjects enumerated in this Chapter.

(6) The committee shall terminate on December 31, 2020.

Acts 2016, No. 501, §1, eff. June 14, 2016.



RS 15:1461 - Repealed by Acts 2005, No. 119, §3, eff. Jan. 1, 2006.

CHAPTER 14. INTERAGENCY AGREEMENTS FOR

INFORMATION SHARING CONCERNING JUVENILES

§1461. Repealed by Acts 2005, No. 119, §3, eff. Jan. 1, 2006.



RS 15:1462 - Repealed by Acts 2005, No. 119, §3, eff. Jan. 1, 2006.

§1462. Repealed by Acts 2005, No. 119, §3, eff. Jan. 1, 2006.



RS 15:1463 - Repealed by Acts 2005, No. 119, §3, eff. Jan. 1, 2006.

§1463. Repealed by Acts 2005, No. 119, §3, eff. Jan. 1, 2006.



RS 15:1464 - Repealed by Acts 2005, No. 119, §3, eff. Jan. 1, 2006.

§1464. Repealed by Acts 2005, No. 119, §3, eff. Jan. 1, 2006.



RS 15:1501 - Citation

CHAPTER 14. ADULT PROTECTIVE SERVICES ACT

§1501. Citation

This Chapter shall be known and may be cited as the "Adult Protective Services Act".

Acts 2008, No. 181, §2, eff. June 13, 2008.



RS 15:1502 - Legislative findings and declaration

§1502. Legislative findings and declaration

A. The purpose of this Section is to protect adults who cannot physically or mentally protect themselves and who are harmed or threatened with harm through action or inaction by themselves or by the individuals responsible for their care or by other parties, by requiring mandatory reporting of suspected cases of abuse or neglect by any person having reasonable cause to believe that such a case exists. It is intended that, as a result of such reports, protective services shall be provided by the adult protection agency. Such services shall be available as needed without regard to income.

B. It is the further intent of the legislature to authorize only the least possible restriction on the exercise of personal and civil rights consistent with the person's need for services and to require that due process be followed in imposing such restrictions.

Acts 2008, No. 181, §2, eff. June 13, 2008.



RS 15:1503 - Definitions

§1503. Definitions

For the purposes of this Chapter, the following terms shall have the following meanings, unless the context clearly indicates a different meaning:

(1) "Abandonment" means the desertion or willful forsaking of an adult by anyone having care or custody of that person under circumstances in which a reasonable person would continue to provide care and custody.

(2) "Abuse" means the infliction of physical or mental injury, or actions which may reasonably be expected to inflict physical injury, on an adult by other parties, including but not limited to such means as sexual abuse, abandonment, isolation, exploitation, or extortion of funds or other things of value.

(3) "Adult" means any individual eighteen years of age or older, or an emancipated minor who, due to a physical, mental, or developmental disability or the infirmities of aging, is unable to manage his own resources, carry out the activities of daily living, or protect himself from abuse, neglect, or exploitation.

(4)(a) "Adult protection agency" means the office of elderly affairs in the office of the governor, for any individual sixty years of age or older in need of adult protective services as provided in this Chapter.

(b) "Adult protection agency" means the Louisiana Department of Health for any individual between the ages of eighteen and fifty-nine years of age in need of adult protective services as provided in this Chapter. The secretary of the Louisiana Department of Health may assign the duties and powers provided in this Chapter to any office of the department for provision of adult protective services, as provided in this Chapter.

(5) "Capacity to consent" means the ability to understand and appreciate the nature and consequences of making decisions concerning one's person, including but not limited to provisions for health or mental health care, food, shelter, clothing, safety, or financial affairs. This determination may be based on assessment or investigative findings, observation, or medical or mental health evaluations.

(6) "Caregiver" means any person or persons, either temporarily or permanently, responsible for the care of a person who is aged or an adult with a physical or mental disability. "Caregiver" includes but is not limited to adult children, parents, relatives, neighbors, daycare personnel, adult foster home sponsors, personnel of public and private institutions and facilities, adult congregate living facilities, and nursing homes which have voluntarily assumed the care of a person who is aged or an adult with a disability, have assumed voluntary residence with a person who is aged or an adult with a disability, or have assumed voluntary use or tutelage of the assets, funds, or property of a person who is aged or a person with a disability, and specifically shall include city, parish, or state law enforcement agencies.

(7) "Exploitation" means the illegal or improper use or management of the funds, assets, or property of a person who is aged or an adult with a disability, or the use of power of attorney or guardianship of a person who is aged or an adult with a disability for one's own profit or advantage.

(8) "Extortion" is the acquisition of a thing of value from an unwilling or reluctant adult by physical force, intimidation, or abuse of legal or official authority.

(9) "Isolation" includes:

(a) Intentional acts committed for the purpose of preventing, and which do serve to prevent, an adult from having contact with family, friends, or concerned persons. This shall not be construed to affect a legal restraining order.

(b) Intentional acts committed to prevent an adult from receiving his mail or telephone calls.

(c) Intentional acts of physical or chemical restraint of an adult committed for the purpose of preventing contact with visitors, family, friends, or other concerned persons.

(d) Intentional acts which restrict, place, or confine an adult in a restricted area for the purposes of social deprivation or preventing contact with family, friends, visitors, or other concerned persons. However, medical isolation prescribed by a licensed physician caring for the adult shall not be included in this definition.

(10) "Neglect" means the failure, by a caregiver responsible for an adult's care or by other parties, to provide the proper or necessary support or medical, surgical, or any other care necessary for his well-being. No adult who is being provided treatment in accordance with a recognized religious method of healing in lieu of medical treatment shall for that reason alone be considered to be neglected or abused.

(11) "Protective services" includes but is not limited to:

(a) Conducting investigations and assessments of complaints of possible abuse, neglect, or exploitation to determine if the situation and condition of the adult warrant further action.

(b) Preparing a social services plan utilizing community resources aimed at remedying abuse, neglect, and exploitation.

(c) Case management to assure stabilization of the situation.

(d) Referral for legal assistance to initiate any necessary extrajudicial remedial action.

(12) "Self-neglect" means the failure, either by the adult's action or inaction, to provide the proper or necessary support or medical, surgical, or any other care necessary for his own well-being. No adult who is being provided treatment in accordance with a recognized religious method of healing in lieu of medical treatment shall for that reason alone be considered to be self-neglected.

(13) "Sexual abuse" means abuse of an adult, as defined in this Section, when any of the following occur:

(a) The adult is forced, threatened, or otherwise coerced by a person into sexual activity or contact.

(b) The adult is involuntarily exposed to sexually explicit material, sexually explicit language, or sexual activity or contact.

(c) The adult lacks the capacity to consent, and a person engages in sexual activity or contact with that adult.

Acts 2008, No. 181, §2, eff. June 13, 2008; Acts 2010, No. 342, §1; Acts 2014, No. 811, §7, eff. June 23, 2014.



RS 15:1504 - Mandatory reports and immunity

§1504. Mandatory reports and immunity

A. Any person, including but not limited to a health, mental health, and social service practitioner, having cause to believe that an adult's physical or mental health or welfare has been or may be further adversely affected by abuse, neglect, or exploitation shall report in accordance with R.S. 15:1505.

B. No cause of action shall exist against any person who in good faith makes a report, cooperates in an investigation by an adult protective agency, or participates in judicial proceedings authorized under the provisions of this Chapter, or any adult protective services caseworker who in good faith conducts an investigation or makes an investigative judgment or disposition, and such person shall have immunity from civil or criminal liability that otherwise might be incurred or imposed. This immunity shall not be extended to:

(1) Any alleged principal, conspirator, or accessory to an offense involving the abuse or neglect of the adult.

(2) Any person who makes a report known to be false or with reckless disregard for the truth of the report.

(3) Any person charged with direct or constructive contempt of court, any act of perjury as defined in Subpart C of Part VII of Chapter 1 of Title 14, or any offense affecting judicial functions and public records as defined in Subpart D of Part VII of Chapter 1 of Title 14.

Acts 2008, No. 181, §2, eff. June 13, 2008.



RS 15:1505 - Contents of report and agency to receive report

§1505. Contents of report and agency to receive report

A. Reports reflecting the reporter's belief that an adult has been abused or neglected shall be made to any adult protection agency or to any local or state law enforcement agency. These reports need not name the persons suspected of the alleged abuse or neglect.

B. All reports shall contain the name and address of the adult, the name and address of the person responsible for the care of the adult, if available, and any other pertinent information.

Acts 2008, No. 181, §2, eff. June 13, 2008.



RS 15:1506 - Receipt of reports

§1506. Receipt of reports

A. All reports received by a local or state law enforcement agency shall be referred to the appropriate adult protection agency.

B. When the appropriate adult protection agency receives a report of sexual or physical abuse, whether directly or by referral, the agency shall notify the chief law enforcement agency of the parish in which the incident is alleged to have occurred of such report. Such notification shall be made prior to the end of the business day subsequent to the day on which the adult protection agency received the report. For the purposes of this Subsection, the chief law enforcement agency of Orleans Parish shall be the New Orleans Police Department.

C. Upon receipt of a report from an adult protection agency, the chief law enforcement agency shall initiate an incident report and shall notify the referring adult protection agency of the disposition of the report.

Acts 2008, No. 181, §2, eff. June 13, 2008.



RS 15:1507 - Investigation of reports, assessment, actions taken, and court orders

§1507. Investigation of reports, assessment, actions taken, and court orders

A. The adult protection agency shall make prompt investigation and assessment. When the report concerns care in a facility or program under the supervision of the Louisiana Department of Health, the secretary of the department may assign the duties and powers enumerated in Subsection B of this Section to any office or entity within the department to carry out the purposes of this Chapter.

B. The investigation and assessment shall include the nature, extent, and cause of the abuse and neglect, the identity of the person or persons responsible for the abuse and neglect, if known, and an interview with the adult and a visit to the adult's home, if possible. Consultation with others having knowledge of the facts of the particular case shall also be included in the investigation.

C. In the event that admission to the adult's home or access to the adult for purposes of conducting the investigation, including a face-to-face private interview with the adult and with other members of the household and inspection of the home is refused, the adult protection agency may apply to a court of competent civil jurisdiction for an order to be granted access to the adult and to the location where the alleged abuse or neglect occurred to make such an investigation.

D. To secure further information and coordinate community service efforts, the adult protection agency shall contact other appropriate local or state agencies.

E. The adult protection agencies shall convene a regional level coordinating council composed of representatives of both public and private agencies providing services, with the objectives of identifying resources, increasing needed supportive services, avoiding duplication of effort, and assuring maximum community coordination of effort.

F. If it appears after investigation that an adult has been abused and neglected by other parties and that the problem cannot be remedied by extrajudicial means, the adult protection agency may refer the matter to the appropriate district attorney's office or may initiate judicial proceedings as provided in R.S. 15:1508. Evidence that abuse or neglect has occurred must be presented together with an account of the protective services given or available to the adult and a recommendation as to what services, if ordered, would eliminate the abuse or neglect.

G. Protective services may not be provided in cases of self-neglect to any adult having the capacity to consent, who does not consent to such service or who, having consented, withdraws such consent. Nothing herein shall prohibit the adult protection agency, the district attorney, the coroner, or the judge from petitioning for interdiction pursuant to Civil Code Articles 389 through 399 or petitioning for an order for protective custody or for judicial commitment pursuant to R.S. 28:50 et seq., seeking an order for emergency protective services pursuant to R.S. 15:1511, or from seeking an order for involuntary protective services pursuant to R.S. 15:1508(B)(5).

H.(1) The adult protection agency shall have access to any records or documents, including client-identifying information and medical, psychological, criminal or financial records necessary to the performance of the agency's duties under this Chapter. The duties include the provision of protective services to an adult, or the investigation of abuse, neglect, exploitation or extortion of an adult. A person or agency that has a record or document that the adult protection agency needs to perform its duties under this Chapter shall, without unnecessary delay, make the record or document available to the agency.

(2) The adult protection agency is exempt from the payment of a fee otherwise required or authorized by law to obtain a record if the request for a record is made in the course of an investigation or in the provision of protective services by the agency.

(3) If the adult protection agency is unable to obtain access to a record or document that is necessary to properly conduct an investigation or to provide protective services, the agency may petition a court of competent jurisdiction for access to the record or document. The person or agency in possession of this necessary record or document and the patient, in the case of a medical record, is entitled to notice and a hearing on the petition.

(4) Upon a showing by the adult protection agency that the record or document is necessary, the court shall order the person or agency who denied access to a record or document to allow the adult protection agency to have access under the terms and conditions prescribed by the court.

(5) Access to a confidential record under this Chapter does not constitute a waiver of confidentiality. No cause of action shall exist against any person or agency who in good faith provides a record or document to the adult protection agency under the provisions of this Chapter.

I.(1) Information contained in the case records of the adult protection agency shall be confidential and shall not be released without a handwritten authorization from the adult or his legal representative, except that the information may be released to law enforcement agencies pursuing enforcement of criminal statutes related to the abuse of the adult or the filing of false reports of abuse or neglect, or to social service agencies, licensed health care providers, and appropriate local or state agencies where indicated for the purpose of coordinating the provision of services or treatment necessary to reduce the risk to the adult from abuse, neglect, exploitation, or extortion and to state regulatory agencies for the purpose of enforcing federal or state laws and regulations relating to abuse, neglect, exploitation, or extortion by persons compensated through state or federal funds.

(2) The identity of any person who in good faith makes a report of abuse, neglect, exploitation, or extortion shall be confidential and shall not be released without the handwritten authorization of the person making the report, except that the information may be released to law enforcement agencies pursuing enforcement of criminal statutes related to the abuse of the adult or to the filing of false reports of abuse or neglect.

(3) Prior to releasing any information, except information released to law enforcement agencies as provided herein, the adult protection agency shall edit the released information to protect the confidentiality of the reporter's identity and to protect any other individual whose safety or welfare may be endangered by disclosure.

Acts 2008, No. 181, §2, eff. June 13, 2008.



RS 15:1508 - Petition for hearing, criminal proceedings, and subpoenas

§1508. Petition for hearing, criminal proceedings, and subpoenas

A. The district attorney or adult protective services agency may petition a court of competent civil jurisdiction for a hearing with respect to the alleged abuse or neglect. The petitioner shall notify the adult of the hearing and the proposed action. The adult shall be advised of his right to be represented by an attorney.

B. The district attorney or adult protective services agency may apply for an order to:

(1) Provide mandatory counseling for the parties involved to prevent further abuse or neglect of the adult.

(2) Enjoin the parties contributing to the abuse or neglect of the adult from continuing such acts.

(3) Have the adult receive a medical examination or psychiatric/psychological evaluation which will help to determine the least restrictive setting the adult may need.

(4) Enjoin any party interfering with the provision of protective services to an adult from continuing such interference.

(5) Provide protective services, if the adult lacks the capacity to consent to services, and the adult is suffering harm or deterioration or is likely to suffer harm or deterioration from abuse, neglect, or self-neglect, if protective services are not provided, and no other person authorized by law or by court order to give consent for the adult is available or willing to arrange for protective services. Such an order shall specify the services needed to protect the adult, which may include medical treatment, social services, placement in a safer living situation, the services of law enforcement or emergency medical services to transport the adult to a treatment facility or safe living location and other services needed to protect the adult. Such an order shall be effective for a period of one hundred eighty days, but an order may be renewed one time for another one hundred eighty days and thereafter annually upon a showing to the court that continuation of the order is necessary to prevent further harm to the adult. However, admission to a mental health treatment facility shall be made only in accordance with the provisions of R.S. 28:1 et seq.

C. The district attorney may likewise institute any criminal proceedings he deems appropriate in accordance with existing laws.

D. Pursuant to Code of Criminal Procedure Article 66, the district attorney or the attorney general may cause to be issued a subpoena or subpoena duces tecum for the purpose of requiring a person having knowledge, written material, or other evidence pertinent to alleged abuse, neglect, or exploitation of the adult to produce such evidence to the district attorney, attorney general or the adult protection agency.

Acts 2008, No. 181, §2, eff. June 13, 2008.



RS 15:1509 - Hearing

§1509. Hearing

A. Upon application under the provisions of R.S. 15:1508, the court shall fix a date for a hearing to be held not more than twenty days, excluding Saturdays, Sundays, and legal holidays, from receipt of the petition. If the alleged abused or neglected adult has no attorney, the court shall appoint an attorney to represent him. The adult's attorney shall be granted access to all records of the adult.

B. The court shall cause the alleged abused or neglected adult and his attorney to be served with notice of the appointment and of the time, date, and place of the hearing no later than five days prior to the hearing. The notice shall inform such respondent that he has a right to be present at the hearing, that he has a right to choose his own privately retained and paid counsel or have a court-appointed attorney if he cannot afford one, that he has a right to subpoena witnesses to testify on his behalf, and that he has a right to cross-examine any witness testifying against him. The alleged abused or neglected adult shall have the right to attend the hearing; however, this may be waived by his attorney for cause with approval of the court.

C. In order to protect the confidentiality and dignity of the alleged abused or neglected adult, any hearing conducted by the court may be closed and the record of the hearing may be sealed.

D. In any proceeding concerning the abuse, neglect, or self-neglect of an adult, evidence may not be excluded on any ground of privilege, except in the case of communications between an attorney and his client or between a priest, rabbi, duly ordained minister, or Christian Science practitioner and his communicant.

Acts 2008, No. 181, §2, eff. June 13, 2008.



RS 15:1510 - Implementation

§1510. Implementation

A. The adult protection agency may adopt such rules and regulations as may be necessary in carrying out the provisions of this Chapter. Specifically, such rules shall provide for cooperation with local agencies, including but not limited to hospitals, clinics, and nursing homes, and cooperation with other states. The adult protection agency shall also be responsible for ongoing inservice training for its staff which assures adequate performance.

B. The adult protection agencies may enter into cooperative agreements with other state agencies or contractual agreements with private agencies to carry out the purposes of this Chapter. The immunity granted to the staff of the adult protection agencies shall extend to the staff of those agencies carrying out the provisions of this Chapter through cooperative or contractual agreement.

C. The adult protection agencies shall implement adult protective services for persons who are aged and adults with disabilities in accordance with an agency plan and shall submit an annual funding request in accordance with its plan. No funds shall be expended to implement the plan until the budget is approved by the commissioner of administration and by the legislature in the annual state appropriations act.

D. When the adult protection agency's staff is not sufficient to respond promptly to all reported cases, the adult protection agency shall set priorities for case response and allocate staff resources to cases in accordance with the rules and regulations promulgated in accordance with Subsection A of this Section. Absent evidence of willful or intentional misconduct or gross negligence in carrying out the investigative functions of the adult protective services program, caseworkers, supervisors, program managers, and agency heads shall be immune from civil or criminal liability in any legal action arising from any decision by the adult protection agency relative to the setting of priorities for cases and targeting of staff resources.

Acts 2008, No. 181, §2, eff. June 13, 2008; Acts 2014, No. 811, §7, eff. June 23, 2014.



RS 15:1511 - Emergency protective services; ex parte order

§1511. Emergency protective services; ex parte order

A.(1) If the adult protection agency has reasonable cause to believe that an adult is at immediate and present risk of substantial harm or deterioration from abuse, neglect, or self-neglect, and the adult lacks the capacity to consent, or with the consent of an adult who has capacity, the agency or any entity named in R.S. 15:1507(G) may petition a court of competent civil jurisdiction for an ex parte order to provide emergency protective services. The petition shall contain an affidavit setting forth the facts upon which the agency relied in making the determination.

(2) When the circumstances placing the adult at risk are such that there is insufficient time to file a petition for emergency protective services, the facts supporting an ex parte order to provide emergency protective services may be relayed to the court orally or telephonically and the court may issue its order orally. In such cases, a written verified petition for ex parte order shall be filed with the court by the close of the following business day and a written order shall be issued.

B. The ex parte order shall specify the services needed to protect the adult, which may include medical treatment, social services, placement in a safer living situation, the services of law enforcement or emergency medical services to transport the adult to a treatment facility or safe living location, and other services needed to protect the adult and may contain any remedy outlined in R.S. 15:1508 or any remedy deemed by the court as needed to protect the adult. However, admission to a mental health treatment facility shall be made only in accordance with the provisions of R.S. 28:1 et seq.

C. The ex parte order shall be effective for fifteen days but may be extended one time for another fifteen days upon a showing to the court that continuation of the order is necessary to prevent further harm to the adult.

D.(1) There shall be a hearing held by the court before the expiration of the ex parte order or the extension thereof but no earlier than fifteen days from the effective date of the ex parte order.

(2) The adult has the right to be represented by an attorney. If the alleged abused or neglected adult has no attorney, the court shall appoint an attorney to represent him.

(3) At the hearing, the adult protection agency has the burden to prove that the adult lacks the capacity to consent, and that the adult is at immediate and present risk of substantial harm or deterioration from abuse, neglect, or self-neglect.

(4) The adult shall have the right to present evidence, call witnesses, be heard on his own behalf, and cross-examine witnesses called by the adult protection agency.

(5) Reasonable notice of the hearing and rights set forth in this Chapter shall be given to the adult.

(6) After the hearing, if the court grants an order in favor of the adult protection agency, the court's order shall specify the services needed to protect the adult, which may include medical treatment, social services, temporary placement in a safer living situation, and other services needed to protect the adult and may contain any remedy outlined in R.S. 15:1508 or any remedy deemed by the court as needed to protect the adult. However, admission to a mental health treatment facility shall be made only in accordance with the provisions of R.S. 28:1 et seq.

(7) The order shall be effective for a period of one hundred eighty days, but the order may be renewed one time for another one hundred eighty days and thereafter annually upon a showing to the court that continuation of the order is necessary to prevent further harm to the adult.

Acts 2008, No. 181, §2, eff. June 13, 2008.



RS 15:1601 - Short title

CHAPTER 15. WITNESS PROTECTION SERVICES

§1601. Short title

This Chapter shall be known as and may be cited as the "Witness Protection Services Act".

Acts 2009, No. 263, §1.



RS 15:1602 - Legislative findings

§1602. Legislative findings

The legislature finds and declares that full and voluntary cooperation with state and local law enforcement agencies by witnesses to crimes is imperative for the general effectiveness of the criminal justice system and the protection of witnesses is essential to obtaining that cooperation.

Acts 2009, No. 263, §1.



RS 15:1603 - Definitions

§1603. Definitions

For the purposes of this Chapter, the following words shall have the following meanings:

(1) "Board" means the Witness Protection Services Board established in R.S. 15:1604.

(2) "Critical witness" means any witness who is reasonably expected to give testimony that is, in the judgment of the prosecuting attorney, essential to a criminal investigation or proceeding.

(3) "Immediate family" means a spouse, parent, child, stepchild, sibling, grandparent, household member, or legal representative of a critical witness, except when such person is in custody for an offense or is the defendant.

(4) "Prosecuting attorney" means the district attorney, assistant district attorney, attorney general, or an attorney with prosecutorial authority for a local governing authority.

(5) "Witness" means either of the following:

(a) Any person who is a victim of conduct defined as a crime under any law of this state, another state, or the United States.

(b) Any person who has testified or is expected to testify for the prosecution in a criminal proceeding, or who, by reason of having relevant information, is subject to call or likely to be called as a witness for the prosecution in a criminal proceeding, whether or not any action or proceeding has yet been commenced.

Acts 2009, No. 263, §1.



RS 15:1604 - Witness Protection Services Board; composition; powers and duties

§1604. Witness Protection Services Board; composition; powers and duties

A.(1) The Louisiana Witness Protection Services Board, referred to in this Chapter as the "board", is hereby created and established within the office of the governor and shall provide for the supervision, administration, and delivery of witness protection services. The board shall be a body corporate with the power to sue and be sued.

(2) The board and its agents and employees shall be subject to the Code of Governmental Ethics.

(3) Notwithstanding the provisions of R.S. 42:11 et seq., the board may meet in private session to consider and take action on matters concerning the awarding of protective services to, the identity of, or the location of a critical witness or any immediate family member of a critical witness.

B. The board shall be domiciled in East Baton Rouge Parish and shall be comprised of seven members as follows:

(1) The superintendent of the office of state police or his designee, who shall be a law enforcement officer.

(2) The attorney general or his designee, who shall be an attorney employed in the office of the attorney general.

(3) One member, who shall be a retired judge with criminal law experience, appointed by the chief justice of the Supreme Court of Louisiana.

(4) One member of the Louisiana Senate appointed by the president of the Louisiana Senate.

(5) One member of the House of Representatives appointed by the Speaker of the House of Representatives.

(6) One member appointed by the governor from a list of three nominees submitted by the Louisiana Sheriffs' Association.

(7) One member appointed by the governor from a list of three nominees submitted by the Louisiana District Attorneys' Association.

C. Four members shall constitute a quorum, and all actions of the board shall require the affirmative vote of at least four members.

D. The governor shall appoint the chairman of the board, and the board shall annually elect such other officers from among its members as the board deems appropriate.

E. The board shall meet at such times and places as may be fixed by the board.

F. Notwithstanding R.S. 42:11 et seq., the board may conduct meetings through telecommunication and teleconference.

G.(1) The board may employ an executive director and such other personnel as it deems necessary in its administration of this Chapter.

(2) The board may appoint such committees or persons as it deems necessary to advise or assist it in the administration of this Chapter.

(3) The board may incur all necessary and proper expenses.

(4) The board may adopt all rules necessary to implement the provisions of this Chapter. All rules shall be adopted in accordance with the Administrative Procedure Act.

H. The board shall establish procedures to maximize federal funds for witness protection services.

I. The board shall oversee the state's witness protection services program and coordinate the efforts of state and local law enforcement agencies to protect the health, safety, and welfare of critical witnesses or immediate family members of critical witnesses, including but not limited to the administration and approval of funding for witness protection services.

J. The board shall have the right to employ outside legal counsel.

Acts 2009, No. 263, §1.



RS 15:1605 - Board immunity

§1605. Board immunity

A. The board, its members, and its agents shall be immune from personal liability for actions taken in good faith in the discharge of the board's responsibilities.

B. The state shall hold the board, its members, and its agents harmless from all costs, damages, and attorney fees arising from claims and suits against them with respect to matters to which immunity applies.

Acts 2009, No. 263, §1.



RS 15:1606 - Protection services provided to critical witnesses; notice to defense counsel

§1606. Protection services provided to critical witnesses; notice to defense counsel

A. Protection services provided to a critical witness or the immediate family of a critical witness may include but not be limited to any of the following:

(1) Any necessary armed protection or escort, marked or unmarked surveillance, or periodic visits or contact by law enforcement officials prior, during, or subsequent to a criminal proceeding.

(2) Physical relocation to an alternate shelter, housing, or residence.

(3) Reasonable housing expenses.

(4) Transportation or storage of personal possessions.

(5) Basic living expenses.

(6) Assistance in assumption of a new identity and relocation.

(7) Petition for a protective order against any individual identified as a threat to a critical witness.

B. Any protection services provided to a critical witness shall be made known to defense counsel as provided by law.

Acts 2009, No. 263, §1.



RS 15:1607 - Petition requesting witness protection services

§1607. Petition requesting witness protection services

A. In any criminal investigation or proceeding, the prosecuting attorney with jurisdiction over the investigation or proceeding may file a petition with the board requesting witness protection services for a critical witness if the prosecuting attorney certifies that such witness's participation in the investigation or proceeding places the witness at risk of harm, including but not limited to intimidation or retaliatory violence. The identity of the witness shall not be provided to the board and shall remain confidential.

B. The petition shall include a proposed plan for protection services which shall include but not be limited to projected costs, method of protection, and likely duration of services.

C. The board shall review the petition as soon as possible and if, by a vote of four or more board members, it finds that the petition and plan comply with the rules and regulations established by the board, the board shall assist the prosecuting attorney in coordinating the efforts of state and local agencies to secure witness protection services.

D. The board shall, subject to appropriation, reimburse the prosecuting attorney for any witness protection related costs that comply with the regulations and guidelines established by the board.

Acts 2009, No. 263, §1.



RS 15:1608 - Temporary witness protection services; exigent circumstances

§1608. Temporary witness protection services; exigent circumstances

A. If a prosecuting attorney determines that exigent circumstances exist regarding an imminent threat to the safety of a critical witness or the immediate family of a critical witness, he may take any appropriate temporary action he determines is necessary to protect the safety of the critical witness and his immediate family without prior approval of the board.

B. The prosecuting attorney shall inform the board of the action taken and the related costs within forty-eight hours. Any such costs, which would otherwise be in compliance with the rules and regulations established by the board pursuant to the provisions of this Chapter, may be reimbursed to the prosecuting attorney.

Acts 2009, No. 263, §1.



RS 15:1609 - Written memorandum of understanding; persons required to sign; criteria

§1609. Written memorandum of understanding; persons required to sign; criteria

A. Before providing witness protection services to any critical witness or his immediate family under this Chapter, except where it is determined that temporary protection services are necessary pursuant to R.S. 15:1608, the prosecuting attorney shall enter into a written memorandum of understanding with the critical witness and any person in his immediate family who has attained the age of majority and who will be receiving protective services.

B. If temporary protection services have been provided pursuant to R.S. 15:1608, the critical witness and any person in his immediate family who has attained the age of majority and who is receiving protective services shall enter into a written memorandum of understanding as soon as practicable.

C.(1) The critical witness's written memorandum of understanding shall be signed by the prosecuting attorney or his designee, the critical witness to be afforded protection services, the tutor or legal guardian of the critical witness if the critical witness is a minor, and the attorney representing the critical witness if the critical witness is represented by counsel.

(2) Any immediate family member who has attained the age of majority and who will be receiving protective services shall execute a written memorandum of understanding in compliance with the provisions of this Section and such memorandum shall be signed by the immediate family member and the prosecuting attorney or his designee.

D. The written memorandum of understanding shall not be considered a grant of immunity from criminal prosecution.

E. The written memorandum of understanding shall include the responsibilities agreed to by the state in providing protection services and the responsibilities agreed to by the critical witness or his immediate family in receiving protection services.

F. The written memorandum of understanding shall provide that the signatory party receiving protection services agrees as a condition of receiving those services to:

(1) Provide complete and truthful information to all relevant law enforcement officials related to all relevant investigations and to testify completely and truthfully in all appropriate proceedings.

(2) Not commit any crime.

(3) Take all necessary precautions to avoid making known to others his participation in the witness protection services program or the provision of protection services under such program.

(4) Comply with any legal obligations or civil judgments.

(5) Cooperate with all reasonable requests of officers and employees of the state who are providing protection services under this Chapter.

(6) Designate another person to act as an agent for the service of process. Under no circumstances shall the person so designated be an employee of the prosecuting attorney or other law enforcement agency or be a member of or perform duties on behalf of the witness protection services board.

(7) Make a sworn statement of all outstanding legal obligations, including obligations concerning child custody and visitation, and child support.

(8) Disclose any probation or parole conditions, obligations, or responsibilities.

(9) Regularly inform the prosecuting attorney of his activities and current address.

(10) Comply with such other specific conditions as are appropriate, stated directly and without ambiguity, so as to be understandable to a reasonable man.

G. The written memorandum of understanding shall provide that the state agrees to:

(1) Provide the names and telephone numbers of representatives of the prosecuting attorney or law enforcement personnel to contact if the critical witness or a member of his immediate family receiving protection services has questions or concerns related to the protection services or to his safety.

(2) Provide the protection services that the prosecuting attorney has requested if approved by the board in accordance with this Chapter.

(3) Provide the procedures to be followed, if there is a determination by the prosecuting attorney that there has occurred a material breach of the memorandum of understanding, as established by the prosecuting attorney.

Acts 2009, No. 263, §1.



RS 15:1610 - Refusal of protection services; revocation of services upon violation of memorandum of understanding

§1610. Refusal of protection services; revocation of services upon violation of memorandum of understanding

A. If a critical witness or any immediate family member thereof, after being offered protection services under this Chapter, at any time declines to receive such services, the prosecuting attorney shall request that the critical witness or such immediate family member thereof make such refusal in writing, or, if the critical witness or immediate family member refuses to document such refusal of services in writing, the prosecuting attorney shall document the refusal and inform the witness protection services board forthwith that the critical witness or immediate family member has declined protection services.

B. If a critical witness or immediate family member receiving protection services violates the terms of the memorandum of understanding set forth in R.S. 15:1609 or any other condition of receiving witness protection services under this Chapter, the prosecuting attorney may revoke and terminate all protection services. Upon such revocation and termination of protection services the prosecuting attorney shall notify the critical witness and his immediate family members in writing of the termination of protection.

C. The prosecuting attorney shall notify the board immediately of such revocation and grounds therefor.

Acts 2009, No. 263, §1.



RS 15:1611 - Relocation of critical witness to a public school

§1611. Relocation of critical witness to a public school

Notwithstanding any other provision of law to the contrary, if a petition and plan for witness protection, approved by the witness protection services board, requires relocation of a critical witness or immediate family member receiving protection services to a public school within or without the critical witness's or immediate family member's current school system, such relocation shall be effectuated without regard to any impediment, including but not limited to class capacity limits and attendance zones of any given school district.

Acts 2009, No. 263, §1.



RS 15:1612 - Right of action not created; immunity

§1612. Right of action not created; immunity

A. It is not the intent of the legislature to create any new right, right of action, or cause of action or eliminate any right, right of action, or cause of action existing under current law. Nothing in the provisions of this Chapter shall create, expressly or by implication, any right, claim, or cause of action in favor of anyone in connection with the provisions of witness protection services.

B. The state, any political subdivision of the state, or any officer or employee of the state or political subdivision shall not be subject to any civil liability as a result of any decision to provide or not to provide protection under this Chapter and shall be entitled to absolute immunity for any action or inaction in providing or failing to provide witness protection.

Acts 2009, No. 263, §1.



RS 15:1613 - Liaison with United States Marshal's Office; pursuit of federal resources and funding

§1613. Liaison with United States Marshal's Office; pursuit of federal resources and funding

A. The board shall establish a liaison with the United States Marshal's Office in order to facilitate the legal processes over which the federal government has sole authority. The liaison shall coordinate all requests for federal assistance relating to witness protection.

B. The board shall pursue all federal sources that may be available for implementing this Chapter. For that purpose, the board shall establish a liaison with the United States Department of Justice.

Acts 2009, No. 263, §1.



RS 15:1614 - Confidentiality of records

§1614. Confidentiality of records

A. Any information relating to any witness participating in any program established pursuant to the provisions of this Chapter shall remain confidential and shall not be subject to disclosure pursuant to the Louisiana Code of Criminal Procedure, the Public Records Act as provided under R.S. 44:1 et seq., or any other provision of state law.

B. Information related to the appropriation, allocation, or expenditure of monies on the program that does not include any information relating to any witness shall be public and not subject to Subsection A of this Section.

Acts 2009, No. 263, §1.






TITLE 16 - District Attorneys

RS 16:1 - TITLE 16 DISTRICT ATTORNEYS

TITLE 16 DISTRICT ATTORNEYS

CHAPTER 1. GENERAL PROVISIONS

§1. District attorneys; election; term; qualifications; assistants; powers and duties

A. In each judicial district and in the parish of Orleans, there shall be a district attorney. He shall be elected at the congressional election, beginning in 1984 and every six years thereafter, shall serve a term of six years, and shall take office and begin his term on the second Monday of January following election. He shall have been admitted to the practice of law in the state for at least five years prior to his election and shall have resided in the judicial district for the two years preceding the election. The district attorney for the parish of Orleans shall have resided therein for two years preceding the election. A district attorney may select assistants as authorized by law, and other personnel.

B. The district attorneys throughout the state of their designated assistants, the parish of Orleans excepted, shall represent the state in all civil actions, and shall have charge of every criminal prosecution by the state in his district, be the representative of the state before the grand juries in his district, and be the legal advisor to the grand juries. He shall perform other duties provided by law.

C. The district attorney for the parish of Orleans or his designated assistant shall have charge of every criminal prosecution by the state in the Criminal District Court for the Parish of Orleans, and represent the state in all matters in the Orleans Parish Juvenile Court.

The district attorney or his designated assistant shall be the representative of the state before the grand juries in the parish of Orleans and shall be the legal advisor to the grand juries. He shall perform other duties provided by law.

D. The term of the district attorney for the parish of Orleans in office on the effective date of this Section shall expire on December 31, 1978. His successor shall be elected at the same time as district attorneys throughout the state in 1978, and thereafter the successors to the office shall be elected at the same time as the district attorneys throughout the state.

Amended by Acts 1975, No. 686, §1; Acts 1981, No. 122, §2; Acts 1993, No. 374, §1.



RS 16:2 - Duty of district attorney to act as counsel for parish boards and commissions

§2. Duty of district attorney to act as counsel for parish boards and commissions

A. The district attorneys of the several judicial districts of Louisiana, other than the parish of Orleans, shall ex officio be the regular attorneys and counsel for the police juries, parish school boards, and city school boards within their respective districts and of every state board or commission domiciled therein, including levee boards, hospital and asylum boards, education boards, and all state boards or commissions the members of which, in whole or in part, are elected by the people or appointed by the governor or other prescribed authority, except state boards and commissions domiciled at the city of Baton Rouge, parish of East Baton Rouge, and all boards in charge or in control of state institutions.

B. Notwithstanding any other provision of this Section or any law to the contrary, nothing shall prevent the governing authorities of the parishes of St. Charles, St. John the Baptist, Ouachita, Morehouse, Calcasieu, and Vermilion or any city or parish school board in the state from each employing or retaining its own attorney to represent it generally. The employment of attorneys by said governing authorities shall relieve the district attorneys of the judicial districts serving the parishes of St. Charles, St. John the Baptist, Ouachita, Morehouse, Calcasieu, and Vermilion from any further duty of representing said governing authorities, and the employment of an attorney by any city or parish school board shall relieve the district attorney of the judicial district serving such city or parish school board from any further duty of representing such school board.

C. The district attorneys who shall refuse or wilfully fail to perform the duties required of them by this Section or wilfully fail to render faithful and efficient services in this regard shall be deemed guilty of malfeasance and gross misconduct and be removed from office in the manner prescribed by law.

D. Where a parish has adopted a charter for local self-government or other home rule charter and such charter provides for the employment of a parish attorney or a special attorney or counsel, the district attorney shall not be the regular attorney or counsel for such governing authority.

Notwithstanding the provisions of R.S. 42:261(C) and R.S. 42:263, in a parish which has adopted a charter for local self-government or other home rule charter, if the charter so provides, the parish governing authority may retain or employ any attorney or counsel to represent it generally or retain or employ any special attorney or counsel to represent it in any special matter without the approval of the attorney general.

E. In the parish of Lafourche, the district attorney shall ex officio and without extra compensation, general or special, be the regular attorney and counsel for the parish governing authority, the school board, and every state board or commission domiciled therein, including levee boards, hospital and asylum boards, education boards, and all state boards or commissions the members of which, in whole or in part, are elected by the people or appointed by the governor or other prescribed authority.

F. The parish school boards and governing authorities of the parishes of Iberia, St. Mary, and St. Martin may each contribute up to one hundred thousand dollars annually to the district attorney of the Sixteenth Judicial District to help defray the cost of providing legal services to the boards and commissions enumerated in Subsection A of this Section.

Amended by Acts 1974, No. 479, §1; Acts 1978, No. 588, §1; Acts 1979, No. 324, §1; Acts 1981, No. 728, §1; Acts 1983, No. 184, §1; Acts 1983, No. 475, §1; SCR No. 86, 1983 R.S.; Acts 1985, No. 1009, §1; Acts 2001, No. 359, §1; Acts 2004, No. 639, §1.



RS 16:2.1 - Duty of district attorney to act as counsel for recreation and Park Commission of East Baton Rouge Parish

§2.1. Duty of district attorney to act as counsel for recreation and Park Commission of East Baton Rouge Parish

Notwithstanding the provisions of R.S. 16:2 or of any other law to the contrary, the Recreation and Park Commission for the parish of East Baton Rouge may retain, select, and/or employ, on a full or part time basis or on retainer, an attorney or attorneys to serve as its regular or special attorney or attorneys to serve as counsel for the commission as the commission may determine. In such case the commission may fix and pay the salary or compensation of said attorney or attorneys. The employment of an attorney or attorneys under this authorization shall relieve the district attorney of his responsibility to serve as attorney for the commission, only in such instances as the commission employs or retains a special attorney or if the commission exercises this authority in order to employ or retain a regular attorney to handle all legal matters for the commission.

Added by Acts 1978, No. 315, §1.



RS 16:3 - Representation of state in city courts; fees

§3. Representation of state in city courts; fees

The district attorneys throughout the state shall represent the state in all criminal prosecutions before city courts constituted by law.

They shall receive the same fees now provided by law for convictions for the same offenses in the district courts of Louisiana.



RS 16:4 - Fees in certain districts

§4. Fees in certain districts

The district attorneys throughout the state whose salaries in lieu of fees have not been fixed by law shall be entitled to receive, in addition to their salaries as allowed by the constitution, the following fees: Five dollars for each conviction on which the accused is finally sentenced only to pay a fine; ten dollars for each conviction on which the accused is finally sentenced to imprisonment in jail; fifteen dollars for each conviction on which the accused is finally sentenced to imprisonment in the penitentiary for a term shorter than life; twenty dollars for each conviction on which the accused is finally sentenced to imprisonment in the penitentiary for life; and twenty-five dollars for each conviction on which the accused is finally sentenced to death. He shall receive only one fee for each defendant convicted regardless of the number of convictions against the same defendant where the sentences imposed by the court are to run concurrently, and shall not be paid his fee until the sentence has become final on appeal or otherwise. In districts composed of more than one parish, fees herein provided for shall be paid by the parish in which the conviction takes place and the governing authority of each parish shall annually, and at the time they prepare their general budget of expenses, budget an amount sufficient to pay the fees as herein fixed.



RS 16:5 - Commission on funds collected

§5. Commission on funds collected

The district attorneys of this state, the parish of Orleans excepted, shall receive a commission of five per cent on all amounts they may collect in any suit in favor of the state, parish or school boards, and the commissions, as now allowed by law, for collections on forfeited bonds.



RS 16:6 - Reimbursement for expenses; payment by police juries

§6. Reimbursement for expenses; payment by police juries

The district attorneys of this state, the parish of Orleans excepted, shall be entitled to an expense allowance for salaries of stenographers, clerks and secretaries, and salaries or charges for special officers, investigators and other employees and an expense allowance for stationery forms, telephone, transportation, travel, postage, hotel and other expenses incurred in the discharge of their official duties.

The police juries of the various parishes of the state of Louisiana are hereby authorized to pay from their general fund any of the items of expense, as provided for herein, incurred by the several district attorneys of this state when acting in their official capacities.

Amended by Acts 1959, No. 113, §17; Acts 1973, No. 115, §1.



RS 16:7 - Report of taking of appeals; preparation of briefs

§7. Report of taking of appeals; preparation of briefs

Each district attorney, in all civil cases in which the state is concerned and wherein appeals have been taken, shall immediately report in writing to the attorney general that the appeals have been taken and the time when they are returnable. When the appeals are returnable to an appellate court sitting at places other than the city of New Orleans, the written report shall be sent to the district attorney of the place where the court will hear the appeal.

The district attorney shall prepare a brief for the case which he shall forward to the attorney general or district attorney who shall revise the brief for use in the appellate court.



RS 16:8 - Repealed by Acts 1990, No. 73, 1.

§8. Repealed by Acts 1990, No. 73, §1.



RS 16:9 - Appointment of substitute by district judge; by attorney general

§9. Appointment of substitute by district judge; by attorney general

The district judges shall appoint a competent attorney to represent the state in civil matters pending before their courts, when, from any cause, the district attorney is recused, necessarily absent, or sick. The compensation for services rendered shall not exceed the fees now allowed by law to district attorneys for similar services and the compensation shall come out of fees which would otherwise go to the district attorney for these services.

If a district judge is not able, for any cause, to appoint a competent attorney as above provided he shall certify this fact in writing to the attorney-general who shall designate and appoint a district attorney of another district to prosecute all cases, matters, and proceedings for the state.



RS 16:10 - Annual salary of district attorneys payable by state

§10. Annual salary of district attorneys payable by state

A. The annual salary of the several district attorneys throughout the state of Louisiana is hereby fixed at fifty thousand dollars payable monthly by the state treasurer upon the warrant of the district attorney.

B. The provisions of this section shall not be construed to repeal, supersede or affect any existing law or laws or provisions of any statutes which have been enacted or may be enacted by the legislature fixing the compensation to be paid the district attorneys throughout the state by the governing authorities of the several parishes of the state. Any such compensation paid by the governing authorities of the several parishes of the state shall be in addition to the sum which the state treasurer is required to pay under the provisions of this section.

Added by Acts 1950, No. 186, §§1, 2. Amended by Acts 1952, No. 392, §§1, 2; Acts 1965, No. 48, §1; Acts 1967, No. 12, §1; Acts 1970, No. 209, §1; Acts 1973, No. 115, §1; Acts 1975, No. 758, §1, eff. July 1, 1975; Acts 1979, No. 207, §1; Acts 1980, No. 169, §2, eff. Sept. 1, 1980; Acts 1981, No. 636, §4, eff. Sept. 1, 1981; Acts 1992, No. 1064, §1, eff. July 1, 1992.



RS 16:11 - Annual salary of assistant district attorneys payable by state

§11. Annual salary of assistant district attorneys payable by state

A.(1) Except as provided in Paragraph (2) of this Subsection, effective July 1, 2006, the annual salary of each of the several assistant district attorneys throughout the state of Louisiana, including the parish of Orleans, is hereby fixed at thirty-five thousand dollars payable monthly by the state treasurer upon the warrant of each of the assistant district attorneys. Effective July 1, 2007, the annual salary of each of the several assistant district attorneys, throughout the state of Louisiana, including the parish of Orleans, is hereby fixed at forty thousand dollars payable monthly by the state treasurer upon the warrant of each of the assistant district attorneys. Effective July 1, 2008, the annual salary of each of the several assistant district attorneys, throughout the state of Louisiana, including the parish of Orleans, is hereby fixed at forty-five thousand dollars payable monthly by the state treasurer upon the warrant of each of the assistant district attorneys. Any increase in salary shall be subject to an appropriation for that purpose.

(2) Notwithstanding the provisions of R.S. 16:51(A)(19), (23), (32), and (38) to the contrary, the district attorney for the parish of Orleans and the Nineteenth, Twenty-Third, and the Thirty-Second Judicial Districts may reallocate by combining or dividing the total amount fixed in Paragraph (1) of this Subsection to pay the salaries of any of his other assistant district attorneys in any lawful manner he deems appropriate. The district attorney shall certify to the state treasurer the amount of the annual salary payable upon warrant for each of his assistant district attorneys provided for in R.S. 16:51(A)(19), (23), (32), and (38).

B. The provisions of this Section shall not be construed to repeal, supersede or affect any existing law or laws or provisions of any statutes which have been enacted or may be enacted by the legislature fixing the compensation to be paid the assistant district attorneys throughout the state by the governing authorities of the several parishes of the state. Any such compensation paid by the governing authorities of the several parishes of the state shall be in addition to the sum which the state treasurer is required to pay under the provisions of this Section.

Added by Acts 1952, No. 393, §§1, 2; Amended by Acts 1954, No. 351, §1; Acts 1965, No. 116, §1; Acts 1969, No. 121, §1; Acts 1970, No. 289, §1; Acts 1975, no. 758, §2, eff. July 1, 1975; Acts 1979, No. 208, §1; Acts 1980, No. 169, §2, eff. Sept. 1, 1980; Acts 1981, No. 636, § 4, eff. Sept. 1, 1981; Acts 1992, No. 1065, §1, eff. July 1, 1992; Acts 2003, No. 705, §1; Acts 2004, No. 713, §1, eff. July 6, 2004; Acts 2006, No. 790, §1; Acts 2007, No. 283, §1; Acts 2014, No. 366, §1; Acts 2015, No. 283, §1.



RS 16:12 - Vacancies

§12. Vacancies

When a vacancy is caused by death, resignation or removal of a district attorney, the parish of Orleans excepted, and the unexpired term is for a longer period than one year, the attorney general shall forthwith assign the district attorney of another district to act as district attorney of the district wherein such vacancy exists and the district attorney so assigned shall be the lawful successor of such district attorney.

Such assigned district attorney shall have the powers and duties and shall receive, as additional compensation for his services, the same remuneration as is provided by law for the district attorney of the district to which he is assigned, which shall be payable in the manner provided by existing law. If the district to which assignment is made has been provided by law with assistant district attorneys, the assigned district attorney may appoint assistant district attorneys having the qualifications required by law, and the assistant district attorneys so appointed shall receive the remuneration provided by law for such assistants.

The assignment of a district attorney as herein provided and the employment of the assistant district attorneys appointed shall be for a period which shall extend until the vacancy hereinbefore referred to shall be filled by election, appointment or otherwise as provided by law.

Added by Acts 1960, No. 23, §1.



RS 16:13 - Investigators; appointment; compensation

§13. Investigators; appointment; compensation

A. Each district attorney of this state is hereby authorized to employ one special investigator in addition to any others previously authorized by law, to be known by the title of "District Attorneys' Investigator".

B. The special investigator shall receive an annual salary payable by the state, of six thousand dollars. In addition, the governing authorities of the parish or parishes comprising any judicial district may provide and pay an additional compensation to these investigators.

C. No district attorney shall employ a special investigator as authorized by this section until and unless the funds to pay the state's portion of the salaries of such special investigators are appropriated or otherwise made available therefor.

Added by Acts 1968, No. 586, §1. Amended by Acts 1970, No. 368, §1; Acts 1970, No. 515, §1; Acts 1972, No. 501, §1; Acts 1975, No. 352, §1; Acts 1979, No. 323, §1.



RS 16:13.1 - District attorney's investigator; definition and duties

§13.1. District attorney's investigator; definition and duties

The investigators of the district attorneys' offices shall be peace officers with all privileges, immunities, and defenses accorded to peace officers, except that they shall not have the right to make arrests, except as citizens under Louisiana Code of Criminal Procedure Article 214. They shall have the same territorial jurisdiction as the district attorney for whom they work. Notwithstanding any other provisions of law to the contrary, investigators of a district attorney's office shall not receive state supplemental pay.

Added by Acts 1978, No. 566, §1.



RS 16:14 - Annual salary of district attorneys and assistant district attorneys payable by parishes

§14. Annual salary of district attorneys and assistant district attorneys payable by parishes

A. Notwithstanding any provision of the law to the contrary, there shall be no restriction, limitation or ceiling placed on the amount of additional salary that may be paid to a district attorney or an assistant district attorney by the governing authorities of the several parishes of the state as provided for in R.S. 16:10 and R.S. 16:11.

B. The amounts of additional salaries paid to district attorneys and assistant district attorneys as of August 1, 1973, by the governing authorities of the several parishes of this state as additional salary shall be construed as the minimum amounts that shall be paid as additional salaries to the said respective district attorneys and assistant district attorneys by the governing authorities of the several parishes of this state.

C. The provisions of this section shall not be construed to repeal, supersede, or affect any existing law or laws or provisions of any statutes which have been enacted or may be enacted by the legislature fixing the compensation to be paid the district attorneys or the assistant district attorneys throughout the state by the governing authorities of the several parishes of the state, provided, however, that provisions of this section are to be construed in removing the restriction, limitation, or ceiling which may previously have existed on the amount of additional salary that the governing authorities of the several parishes of this state could pay to district attorneys and assistant district attorneys, and further, as creating a minimum additional salary which shall be paid by the governing authorities of the several parishes of this state to district attorneys and assistant district attorneys as additional salary, which minimum shall be that amount paid by the respective governing authorities of the several parishes of this state to the district attorneys and assistant district attorneys in their parishes on August 1, 1973.

Added by Acts 1973, No. 118, §1.



RS 16:15 - District attorney's worthless check collection fee

§15. District attorney's worthless check collection fee

A. A district attorney may collect a fee whenever his office collects and processes a check, draft, or order for the payment of money upon any bank or other depository, if the check, draft, or order for payment of money on any bank or depository:

(1) Has been issued in a manner which makes the issuance an offense under R.S. 14:71; or

(2) Has been forged under R.S. 14:72.

B. The district attorney may collect the fee authorized by this Section from any person who is a principal to the offense described in Subsection A of this Section.

C. The amount of the fee shall not exceed:

(1) Fifteen dollars, if the face amount of the check, draft, or order for the payment of money does not exceed fifteen dollars.

(2) Thirty-five dollars, if the face amount of the check, draft, or order for the payment of money is greater than fifteen dollars but does not exceed one hundred dollars.

(3) Seventy-five dollars, if the face amount of the check, draft, or order for the payment of money is greater than one hundred dollars but does not exceed three hundred dollars.

(4) One hundred twenty-five dollars, if the face amount of the check, draft, or order for the payment of money is greater than three hundred dollars but does not exceed five hundred dollars.

(5) One hundred seventy-five dollars or twenty percent, whichever amount is greater, if the face amount of the check, draft, or order for the payment of money is greater than five hundred dollars.

D. If the person from whom the fee is collected was a principal to the offense of forgery, under R.S. 14:72, committed by altering the face amount of the check, draft, or order for the payment of money, the face amount as altered governs for the purpose of determining the amount of the fee.

E. Fees collected under this Section shall be deposited in a special fund to be administered by the district attorney. Expenditures from this fund shall be at the sole discretion of the district attorney and may be used only to defray the salaries and expenses of the office of the district attorney, but in no event may the district attorney supplement his or her own salary from this fund. Nothing in this Section shall be construed to decrease the total salaries, expenses, and allowances which the office of a district attorney is receiving at the time this Section takes effect.

F. Notwithstanding the provisions of Subsection E of this Section, in addition to the fees collected as provided in Subsection C of this Section, the district attorney shall collect a fee of twenty-five dollars per worthless check which shall be payable to the person or entity that honored the worthless check or checks.

Added by Acts 1983, No. 196, §1; Acts 1986, No. 74, §1; Acts 1991, No. 171, §2; Acts 1997, No. 1443, §1; Acts 2003, No. 440, §1.



RS 16:15.1 - District attorneys' toll collection fee

§15.1. District attorneys' toll collection fee

A. A district attorney may collect a fee whenever his office collects and processes a demand for payment or violation notice issued by a public entity which owns and administers a toll bridge or bridge-causeway as authorized by R.S. 47:820.5.1, R.S. 14:71.2, or by R.S. 47:820.5.2.

B. The district attorney may collect the fee authorized by this Section from the registered owner of any vehicle determined liable under R.S. 47:820.5.1, R.S. 14:71.2, or by R.S. 47:820.5.2.

C. The amount of the fee shall not exceed one hundred dollars.

D. Fees collected under this Section shall be deposited in a special fund to be administered by the district attorney. Expenditures from this fund shall be at the sole discretion of the district attorney and may be used only to defray the salaries and expenses of the office of the district attorney, but in no event shall the district attorney supplement his or her own salary from this fund. Nothing in this Section shall be construed to decrease the total salaries, expenses, and allowances which the office of a district attorney is receiving at the time this Section takes effect.

Acts 1995, No. 720, §2; Acts 2003, No. 727, §2, eff. June 27, 2003.



RS 16:16 - Additional court costs to defray expenses

§16. Additional court costs to defray expenses

A. Except in the parish of Orleans, in all criminal cases over which the district attorney's office has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after he pleads guilty or who forfeits his bond a nonrefundable sum of ten dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed.

B. The sums collected under Subsection A of this Section shall be remitted monthly by the clerk's office to the office of the district attorney of the judicial district to be used at his discretion in defraying expenses of his office.

Acts 1986, No. 293, §1; Acts 2003, No. 706, §1.



RS 16:16.1 - Costs for prosecution expenses

§16.1. Costs for prosecution expenses

Except in the parish of Orleans, in all criminal cases, over which the district attorney's office has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or who pleads guilty or nolo contendere or against whom a judgment of bond forfeiture has been rendered, a nonrefundable sum of ten dollars in each case, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed. The sums collected under this Section shall be remitted monthly by the clerk's office to the office of the district attorney of the judicial district to be used in defraying expenses of his office.

Acts 1997, No. 1443, §2; Acts 2003, No. 706, §1.



RS 16:16.2 - Costs for prosecution expenses, Twenty-Second Judicial District

§16.2. Costs for prosecution expenses, Twenty-Second Judicial District

Notwithstanding any other statute or provision of law to the contrary, in all criminal cases over which the district attorney of the Twenty-Second Judicial District has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or who pleads guilty or nolo contendere or against whom a judgment of bond forfeiture has been rendered, a nonrefundable sum of five dollars in each case, which shall be in addition to all other funds, costs, or forfeitures lawfully imposed. The sums collected under this Section shall be remitted monthly by the sheriff's office of the parishes of Washington and St. Tammany directly to the office of the district attorney of the Twenty-Second Judicial District to be used in defraying expenses of his office.

Acts 2000, 1st Ex. Sess., No. 37, §1.



RS 16:16.3 - Additional court costs to defray expenses; Orleans Parish

§16.3. Additional court costs to defray expenses; Orleans Parish

A. In all criminal cases over which the district attorney's office in Orleans Parish has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after he pleads guilty or who forfeits his bond a nonrefundable sum of twenty dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed.

B. The sums collected under Subsection A of this Section shall be remitted monthly by the judicial administrator's office of the Criminal District Court for the parish of Orleans to the office of the district attorney of Orleans Parish to be used at his discretion in defraying expenses of his office.

Acts 2003, No. 706, §1.



RS 16:17 - Victims assistance program; creation

§17. Victims assistance program; creation

A. There is hereby created, within each judicial district in the office of the district attorney, a victims assistance program. The purpose of the program shall be to assist victims and their families through the entire criminal justice process and to facilitate the delivery of victims' services and rights as provided by law.

B. There shall be a full-time victims assistance coordinator for each judicial district. In judicial districts exceeding one hundred thousand persons there shall be one full-time victims assistance coordinator for each one hundred thousand persons or portion thereof which exceeds fifty thousand persons.

C. The victims assistance coordinator shall be paid an annual salary not to exceed thirty thousand dollars, including benefits. This salary shall be payable monthly by the state treasurer upon the warrant of the district attorney and may be supplemented by local funds as may become available to the district attorney.

D. The district attorneys' offices shall establish uniform minimum qualifications for the victims assistance coordinators. The district attorneys shall be responsible for the promulgation of the uniform minimum qualifications of the victims assistance coordinators.

E. The district attorney may assess and collect a reasonable fee from participants in pretrial diversion or pretrial intervention programs to support and maintain victims assistance and/or diversionary programs.

Acts 1995, No. 1170, §1; Acts 2008, No. 316, §1.



RS 16:51 - Assistant district attorneys

CHAPTER 1-A. ASSISTANT DISTRICT ATTORNEYS

§51. Assistant district attorneys

A. The district attorney of each judicial district and of the parish of Orleans shall appoint a first assistant district attorney and such other assistant district attorneys for his respective judicial district or for the parish of Orleans as may be necessary, the total number of assistant district attorneys in each judicial district and in the parish of Orleans to be not less than as hereinafter set forth:

(1) In the First Judicial District, twenty-seven assistant district attorneys;

(2) In the Second Judicial District, ten assistant district attorneys;

(3) In the Third Judicial District, nine assistant district attorneys;

(4) In the Fourth Judicial District, twenty-six assistant district attorneys;

(5) In the Fifth Judicial District, six assistant district attorneys;

(6) In the Sixth Judicial District, seven assistant district attorneys;

(7) In the Seventh Judicial District, five assistant district attorneys;

(8) In the Eighth Judicial District, four assistant district attorneys;

(9) In the Ninth Judicial District, fifteen assistant district attorneys;

(10) In the Tenth Judicial District, five assistant district attorneys;

(11) In the Eleventh Judicial District, four assistant district attorneys;

(12) In the Twelfth Judicial District, seven assistant district attorneys;

(13) In the Thirteenth Judicial District, five assistant district attorneys;

(14) In the Fourteenth Judicial District, twenty-three assistant district attorneys;

(15) In the Fifteenth Judicial District, nineteen assistant district attorneys;

(16) In the Sixteenth Judicial District, twenty-one assistant district attorneys;

(17) In the Seventeenth Judicial District, thirteen assistant district attorneys;

(18) In the Eighteenth Judicial District, ten assistant district attorneys;

(19) In the Nineteenth Judicial District, forty-eight assistant district attorneys;

(20) In the Twentieth Judicial District, five assistant district attorneys;

(21) In the Twenty-First Judicial District, eighteen assistant district attorneys;

(22) In the Twenty-Second Judicial District, thirty assistant district attorneys;

(23) In the Twenty-Third Judicial District, nineteen assistant district attorneys;

(24) In the Twenty-Fourth Judicial District, fifty-two assistant district attorneys;

(25) In the Twenty-Fifth Judicial District, five assistant district attorneys;

(26) In the Twenty-Sixth Judicial District, twelve assistant district attorneys;

(27) In the Twenty-Seventh Judicial District, eleven assistant district attorneys;

(28) In the Twenty-Eighth Judicial District, three assistant district attorneys;

(29) In the Twenty-Ninth Judicial District, nine assistant district attorneys;

(30) In the Thirtieth Judicial District, six assistant district attorneys;

(31) In the Thirty-First Judicial District, four assistant district attorneys;

(32) In the Thirty-Second Judicial District, nineteen assistant district attorneys;

(33) In the Thirty-Third Judicial District, four assistant district attorneys;

(34) In the Thirty-Fourth Judicial District, eight assistant district attorneys;

(35) In the Thirty-Fifth Judicial District, four assistant district attorneys;

(36) In the Thirty-Sixth Judicial District, four assistant district attorneys;

(37) In the Thirty-Seventh Judicial District, two assistant district attorneys;

(38) In the parish of Orleans, eighty-three assistant district attorneys;

(39) In the Thirty-Eighth Judicial District, two assistant district attorneys;

(40) In the Thirty-Ninth Judicial District, two assistant district attorneys;

(41) In the Fortieth Judicial District, nine assistant district attorneys;

(42) In the Forty-Second Judicial District, four assistant district attorneys.

B. The first assistant district attorney for each judicial district and for the parish of Orleans shall possess the same qualifications as provided by the constitution for district attorneys. Other assistant district attorneys for each judicial district and for the parish of Orleans shall be admitted to practice law in this state. Assistant district attorneys serve at the pleasure of and may be removed at the discretion of the district attorney.

Added by Acts 1974, No. 640, §1, eff. Jan. 1, 1975. Amended by Acts 1975, No. 390, §1; Acts 1975, No. 554, §1; Acts 1976, No. 47, §9, eff. Jan. 3, 1977; Acts 1976, No. 282, §1; Acts 1976, No. 307, §5, eff. eff. Jan. 3, 1977; Acts 1977, No. 22, §1; Acts 1977, No. 164, §9, eff. Jan. 1, 1979; Acts 1977, No. 620, §25, eff. Jan. 3, 1979; Acts 1978, No. 465, §1, eff. Jan. 1, 1979; Acts 1979, No. 146, §1, Acts 1979, No. 247, §1; Acts 1979, No. 264, §1; Acts 1979, No. 330, §1; Acts 1979, No. 492, §1; Acts 1979, No. 635, §3, eff. March 1, 1980; Acts 1980, No. 437, §1; Acts 1981, No. 694 §1, eff. July 20, 1981; Acts 1981, No. 806, §§1, 2; Acts 1982, No. 21, §6(d), eff. Jan. 1, 1985; Acts 1982, No. 354, §1; Acts 1982, No. 388, §1; Acts 1984, No. 84, §1, eff. Jan. 1, 1985; Acts 1984, No. 111, §§1, 2, eff. Jan. 1, 1985; Acts 1984, No. 293, §1; Acts 1986, No. 947, §1; Acts 1990, No. 399, §1; Acts 1986, No. 947, §1; Acts 1990, No. 399, §1; Acts 1990, No. 406, §1; Acts 1991, No. 20, §1; Acts 1991, No. 415, §1; Acts 1991, No. 1025, §1; Amended by Acts 1993, No. 309, §1; Acts 1993, No. 408, §1; Acts 1993, No. 912, §1; Acts 1993, No. 913, §1; Acts 1994, 3rd Ex. Sess., No. 121, §1, eff. July 1, 1994; Acts 1995, No. 838, §1; Acts 1997, No. 522, §1; Acts 1999, No. 691, §1; Acts 2001, No. 1155, §1; Acts 2004, No. 812, §1, eff. July 1, 2004; Acts 2005, No. 311, §1, eff. August 15, 2005; Acts 2007, No. 239, §1; Acts 2007, No. 416, §2, eff. Jan. 1, 2009; Acts 2008, No. 377, §1.



RS 16:52 - Additional salary of assistant district attorneys

§52. Additional salary of assistant district attorneys

The assistant district attorneys shall receive as compensation for their services, in addition to the annual salary paid by the state as provided in R.S. 16:11, an annual salary as fixed by existing statutes and paid by the governing authority of the parish or parishes composing the judicial district.

Added by Acts 1974, No. 640, §1, eff. Jan. 1, 1975.



RS 16:53 - Additional assistant district attorneys

§53. Additional assistant district attorneys

In addition to the number of assistant district attorneys provided for each judicial district and for the parish of Orleans in R.S. 16:51 the district attorney of each judicial district and of the parish of Orleans may appoint additional assistant district attorneys. The salary of such additional assistant district attorneys, with the approval of the governing authorities affected, shall be paid by the parish or parishes composing the judicial district or by the parish of Orleans.

Added by Acts 1974, No. 640, §1, eff. Jan. 1, 1975.



RS 16:54 - Advisory and Review Commission on Assistant District Attorneys; purposes; membership; appointments; expenses; rules; meetings

§54. Advisory and Review Commission on Assistant District Attorneys; purposes; membership; appointments; expenses; rules; meetings

A. There is hereby created within the office of the governor the Governor's Advisory and Review Commission on Assistant District Attorneys, hereafter referred to as the commission, to advise the governor and the legislature with respect to state funded additional assistant district attorney positions in the respective judicial districts and the parish of Orleans. Notwithstanding the provisions of R.S. 16:53, the determination of the commission as to the necessity for each additional district attorney position in each judicial district shall be final, and no position of additional assistant district attorney to be paid by the state shall be enacted without the approval of the commission.

B.(1) The commission shall be composed of the following members:

(a) The judicial administrator of the Supreme Court of Louisiana.

(b) The speaker of the Louisiana House of Representatives, or his designee.

(c) The president of the Louisiana Senate or his designee.

(d) The chairman of the House Committee on the Judiciary.

(e) The chairman of the Senate Committee on Judiciary B.

(f) The president of the Louisiana District Attorneys Association.

(g) The executive counsel to the governor.

(2) The executive counsel to the governor shall serve as chairman of the commission.

C. Members of the commission shall not receive compensation or per diem for attendance of commission meetings but may be reimbursed reasonable expenses.

D. The commission shall adopt rules necessary for the transaction of business and shall keep a record of its resolutions, transactions, findings, and determinations.

E. The commission shall meet regularly as determined by the chairman; however, the chairman shall call an extraordinary meeting when requested to do so, in writing, by four or more members of the commission.

Acts 2003, No. 1230, §1.



RS 16:55 - Guidelines for determination of additional assistant district attorneys

§55. Guidelines for determination of additional assistant district attorneys

A. The guidelines in this Section shall be followed in determining the authorization for additional assistant district attorneys in any judicial district.

B. The absolute minimum number of assistant district attorneys required to staff a district attorney's office may be ascertained by adding:

(1) One assistant district attorney per division of court (or judge).

(2) In jurisdictions serving a population in excess of fifty thousand citizens, the office would require an additional assistant district attorney to share the administrative duties and additional workload.

C. In both larger and smaller jurisdictions, a need for additional assistant district attorneys over and above the minimum indicated in the above described criteria may be justified by workload generated or complicated by the following factors:

(1) The number of parishes in the judicial district.

(2) The number of civil bodies represented by the district attorney's office.

(3) The volume of civil work as a result of representing civil bodies.

(4) The volume of felony cases.

(5) The volume of misdemeanor cases.

(6) The volume of juvenile cases.

(7) The volume of nonsupport and family cases.

(8) The volume of city court caseload.

(9) The number of judges available.

(10) The amount of judicial time or trial time available.

(11) The number of police agencies within the district.

(12) The number of additional assistant district attorneys, on staff, paid by federal funds.

Acts 1993, No. 309, §2, eff. August 15, 1993.



RS 16:60 - Judicial enforcement districts and subdistricts; creation and boundaries

CHAPTER 1-B. JUDICIAL ENFORCEMENT DISTRICTS

§60. Judicial enforcement districts and subdistricts; creation and boundaries

There is hereby created in each judicial district, except for the parish of Orleans, a political subdivision to be known as a judicial enforcement district for the purpose of providing additional financing to the office of the district attorney for that judicial district. The boundaries of each district shall be coterminous with the boundaries of the parish or parishes comprising the judicial district and the duly elected district attorney of the judicial district or his successor shall be ex officio the chief executive officer of the district. In districts comprising more than one parish, the district attorney may create one or more subdistricts which shall each comprise one parish of the judicial district. The district attorney of the judicial district shall be ex officio the chief executive officer of any subdistrict created within the district.

Acts 1988, No. 688, §1, eff. July 15, 1988.



RS 16:61 - Power to tax

§61. Power to tax

The districts herein created and the subdistricts which may be created shall have the power to tax but only as provided by this Chapter.

Acts 1988, No. 688, §1, eff. July 15, 1988.

{{NOTE: SEE ACTS 1988, NO. 688, §2.}}



RS 16:62 - Method of taxation; referendum to increase taxes beyond initial authorization; collection

§62. Method of taxation; referendum to increase taxes beyond initial authorization; collection

A. Each district or subdistrict hereby created shall be authorized to levy an ad valorem tax on the assessed valuation of all property appearing on the 1988 and subsequent tax rolls, only with the approval of a majority of the electors voting in an election held for that purpose, in an amount not to exceed five mills on the dollar on the property subject to taxation situated in the district or subdistrict. However, the taxes generated by the millage levied shall be collected free of deductions for retirement systems.

B. In addition to the taxes authorized herein, the district or a subdistrict created by the district attorney may impose additional millages in any district or subdistrict when approved by a majority of the electors voting thereon in an election held for that purpose, and any taxes generated by such additional millages shall be levied subject to deductions for retirement systems. This election may be called by the district attorney and ex officio executive officer of the district or subdistrict. The cost of the election shall be borne by the district attorney's general fund unless the election is concurrent with another election, in which event the district or subdistrict shall bear a proportionate share of the cost.

C. In addition to the taxes authorized by this Chapter, each district or subdistrict may levy and receive any other taxes authorized by the constitution of the state of Louisiana to political subdivisions, including a tax upon the sale at retail, the use, lease or rental, the consumption, and the storage for use or consumption of tangible personal property, and on sales of services as defined by law. The tax herein authorized shall be levied and collected only after the question of its imposition has been submitted to and approved by a majority of the qualified voters of the district or subdistrict voting in an election conducted in accordance with the Louisiana Election Code. This election may be called by the district attorney and ex officio executive officer of the district or subdistrict.

D. Nothing contained herein shall be interpreted as diminishing any authority of the sheriff for the collection of taxes as delegated to him in the constitution and laws of the state.

Acts 1988, No. 688, §1, eff. July 15, 1988.



RS 16:63 - Disbursements

§63. Disbursements

All funds received by the districts or subdistricts herein created shall be paid into the district attorney's general fund which shall be disbursed by the district attorney in accordance with law. Expenditures from the district attorney's general fund shall be subject to the public bid laws of the state of Louisiana.

Acts 1988, No. 688, §1, eff. July 15, 1988.



RS 16:64 - Powers of district attorney not diminished

§64. Powers of district attorney not diminished

It is the purpose of this Chapter to create judicial enforcement districts and subdistricts for the additional financing of the district attorney's office for each such district. Nothing contained herein shall be interpreted as diminishing any of the authority of the district attorney as delegated to him in the constitution and laws of this state.

Acts 1988, No. 688, §1, eff. July 15, 1988.



RS 16:65 - Power to borrow

§65. Power to borrow

A. Each district or subdistrict, acting through its duly elected district attorney as its governing authority, is hereby authorized to borrow money and to issue certificates of indebtedness payable from its general revenues, including the avails or residue of the taxes authorized by this Chapter, for the purpose of financing the acquisition, construction, renovation, expansion, equipping, and furnishing of office, research, and other facilities for the officers, employees, and staff of the district or subdistrict.

B. Each district or subdistrict is also hereby authorized, within two calendar years following a disaster declaration pursuant to the Stafford Act, 42 USC 101 et seq., covering the geographic area in which the district or subdistrict is located, to borrow money only from other governmental entities and not to exceed twenty-five percent of the annual operating budget of the district attorney's office, and to issue certificates of indebtedness payable from its general revenues, including the avails or residue of the taxes authorized by this Chapter, for the purpose of financing the daily operations of the office, including employee, general operating, and all other expenses.

C. Any certificates of indebtedness shall be issued in the manner and subject to the terms and conditions provided by R.S. 33:2922 and 2923.

Acts 1988, No. 688, §1, eff. July 15, 1988; Acts 2006, No. 55, §1.



RS 16:71 - JUDICIAL DISTRICTS

CHAPTER 2. JUDICIAL DISTRICTS

PART I. PARISH OF ORLEANS

§71. Compensation; assistants and office help

A. There shall be a district attorney for the parish of Orleans.

B. He shall be elected by the voters of the parish at the time and for such term as are provided in R.S. 16:1. He shall receive an annual salary of fifty thousand dollars, payable monthly by the state treasurer upon the warrant of the district attorney, and such amount as the city of New Orleans shall appropriate, to be paid in equal monthly installments.

C. He shall be a licensed attorney and shall perform all duties now prescribed by law or hereafter prescribed by the legislature. He shall appoint the necessary assistants to the district attorney of the parish of Orleans, in accordance with law, who shall be licensed attorneys and the necessary clerks, stenographers and special officers for the district attorney and fix salaries which shall be paid by the city of New Orleans with funds otherwise made available to the district attorney.

D. The city of New Orleans shall provide a sum of not less than one hundred and twenty-four thousand dollars per annum for the payment of the salaries of the assistant attorneys, clerks, stenographers, special officers, and the expenses of the district attorney's office.

E. The assistant district attorneys, clerks, stenographers and special officers may be removed at the discretion of the district attorney.

Amended by Acts 1952, No. 114, §1; Acts 1954, No. 112, §1; Acts 1959, No. 44, §1; Acts 1965, No. 48, §2; Acts 1967, No. 12, §2; Acts 1970, No. 209, §1; Acts 1974, No. 470, §1; Acts 1981, No. 122, §2; Acts 1992, No. 1064, §1, eff. July 1, 1992.



RS 16:81 - Assistant district attorneys

PART II. FIRST JUDICIAL DISTRICT

§81. Assistant district attorneys

The offices of first, second, third, fourth, fifth, sixth, seventh, eighth and ninth assistant district attorneys for the First Judicial District of Louisiana are hereby created.

Amended by Acts 1954, No. 105, §1; Acts 1967, No. 49, §1; Acts 1970, No. 42, §1; Acts 1973, No. 118, §2.



RS 16:82 - Additional salary of assistant district attorneys

§82. Additional salary of assistant district attorneys

A. The first assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the state of Louisiana, an annual salary of not less than eleven thousand seven hundred fifty dollars, payable monthly on his own warrant.

B. The second assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the state of Louisiana, an annual salary of not less than ten thousand dollars, payable monthly on his own warrant.

C. The third assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the state of Louisiana, an annual salary of not less than eight thousand two hundred dollars, payable monthly on his own warrant.

D. The fourth assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the state of Louisiana, an annual salary of not less than seven thousand four hundred dollars, payable monthly on his own warrant.

E. The fifth, sixth and seventh assistant district attorneys shall each receive as compensation for his services, in addition to the annual salary paid by the state of Louisiana, an annual salary of not less than seven thousand dollars, payable monthly on the warrants of the fifth, sixth and seventh assistant district attorneys.

F. The eighth and ninth assistant district attorney shall each receive as compensation for his services an annual salary of not less than seven thousand dollars, payable monthly on the warrants of the eighth and ninth assistant district attorneys.

G. These salaries shall be paid by the parish of Caddo.

H. The assistant district attorneys for the First Judicial District shall receive as compensation for their services, in addition to the annual salaries paid them by the parish of Caddo, as provided in this section, such additional salaries as the police jury of Caddo Parish may provide.

Amended by Acts 1952, No. 13, §§1, 2; Acts 1954, No. 105, §§2, 3; Acts 1967, No. 49, §1; Acts 1970, No. 42, §1; Acts 1973, No. 118, §2.



RS 16:83 - Omitted as obsolete

§83. Omitted as obsolete



RS 16:84 - Additional salary of district attorney

§84. Additional salary of district attorney

The district attorney of the First Judicial District of this state shall receive, in addition to the salary now paid him by the state, an annual salary of eleven thousand seven hundred and fifty dollars, payable monthly on his own warrant by the parish of Caddo.

Added by Acts 1959, No. 113, §1.



RS 16:85 - Budget to include additional salary

§85. Budget to include additional salary

The police jury of the parish of Caddo shall annually, and at the same time as it prepares the general budget of expenses, budget an amount sufficient to pay the additional salary of the district attorney as herein fixed.

Added by Acts 1959, No. 113, §1.



RS 16:101 - Assistant district attorney

PART III. SECOND JUDICIAL DISTRICT

§101. Assistant district attorney

The office of assistant district attorney for the Second Judicial District is created. The assistant district attorney shall not be a resident of the parish in which the district attorney of said district resides.

Amended by Acts 1958, No. 129, §1.



RS 16:102 - Additional salary of assistant district attorney

§102. Additional salary of assistant district attorney

The assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the state an annual salary of two thousand two hundred dollars, payable monthly on his own warrant. The additional salary shall be paid by the parishes comprising the Second Judicial District as follows:

By the parish of Claiborne, the sum of six hundred dollars per annum;

By the parish of Bienville, the sum of six hundred dollars per annum;

By the parish of Jackson, the sum of one thousand dollars per annum.

Amended by Acts 1958, No. 129, §1.



RS 16:103 - Additional salary of district attorney

§103. Additional salary of district attorney

The district attorney of the Second Judicial District of this state, shall, in addition to the salary now paid him by the State of Louisiana, be paid an additional salary of four thousand three hundred dollars, by the parishes comprising the said judicial district, apportioned as follows:

By the parish of Claiborne, the sum of $1,800.00 per annum;

By the parish of Bienville, the sum of $1,500.00 per annum;

By the parish of Jackson, the sum of $1,000.00 per annum.

Added by Acts 1950, No. 345, §1. Amended by Acts 1958, No. 88, §1.



RS 16:104 - Warrant

§104. Warrant

Said salaries shall be paid monthly to the district attorney of said district on his own warrant, and drawn on the secretary or treasurer of each of said parishes.

Added by Acts 1950, No. 345, §2.



RS 16:105 - Budget to include additional salary

§105. Budget to include additional salary

The police jury of each of said parishes shall annually, and at the same time as they prepare their general budget of expenses, budget an amount sufficient to pay the salaries as herein fixed.

Added by Acts 1950, No. 345, §3.



RS 16:106 - Other fees or compensation prohibited; representation of parishes and other public boards

§106. Other fees or compensation prohibited; representation of parishes and other public boards

The district attorney of said judicial district shall receive no other fees nor other compensation for official service in said district court, and he shall represent the parishes of said judicial district and other public boards therein, in all matters of litigation in which said parishes or said boards may have an interest, and shall be their legal advisor when so requested, without extra compensation; provided that in any litigation or business necessitating the attention or assistance of said district attorney outside of his judicial district by either the parishes, school boards or other public board therein, said district attorney shall be allowed and paid his expenses and provided, further, that this section shall not apply to any fees that are recovered as penalties in a civil suit where attorney's fees are made a part of the damages or penalties by statute.

Added by Acts 1950, No. 345, §4. Amended by Acts 1970, No. 581, §1.



RS 16:107 - Fees collected for convictions

§107. Fees collected for convictions

All fees collected for convictions in said district courts shall be paid into the respective parish treasuries.

Added by Acts 1950, No. 345, §5.



RS 16:108 - Second assistant district attorney

§108. Second assistant district attorney

The office of second assistant district attorney is hereby created for the Second Judicial District of Louisiana. The second assistant district attorney shall not be a resident of the parish in which the district attorney of said district resides, nor shall he be a resident of the parish in which the first assistant district attorney resides.

Added by Acts 1971, No. 152, §2.



RS 16:109 - Additional salary of second assistant district attorney

§109. Additional salary of second assistant district attorney

The second assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of two thousand two hundred dollars, payable monthly on his own warrant. The additional salary shall be paid by the parishes comprising the Second Judicial District as follows:

By the parish of Claiborne, the sum of six hundred dollars per annum;

By the parish of Bienville, the sum of six hundred dollars per annum;

By the parish of Jackson, the sum of one thousand dollars per annum.

Added by Acts 1971, No. 152, §2.



RS 16:111 - Assistant district attorney

PART III-A. THIRD JUDICIAL DISTRICT

§111. Assistant district attorney

The office of assistant district attorney is hereby created in and for the Third Judicial District of the State of Louisiana composed of the parishes of Lincoln and Union.

Added by Acts 1950, No. 148, §1.



RS 16:112 - Additional salary of assistant district attorney

§112. Additional salary of assistant district attorney

The said assistant district attorney shall receive as compensation for his services as such officer in addition to the annual salary paid by the state of Louisiana, such additional salary as the police jury of Lincoln Parish may provide, and such additional salary as the police jury of Union Parish may provide. If either police jury chooses to pay an additional salary, each salary shall be payable on the warrant of the assistant district attorney.

Added by Acts 1950, No. 148, §2. Amended by Acts 1965, No. 144, §1; Acts 1980, No. 361, §1.



RS 16:113 - Budget to include additional salary

§113. Budget to include additional salary

The police juries of each of said parishes shall annually, at the time it prepares its general budget of expenses, budget an amount to pay the salary herein fixed.

Added by Acts 1950, No. 148, §3.



RS 16:114 - Additional salary of district attorney

§114. Additional salary of district attorney

The district attorney for the Third Judicial District of this state shall receive as compensation for his services, in addition to the annual salary paid him by the state of Louisiana, such additional salary as the police jury of Lincoln Parish may provide, and such additional salary as the police jury of Union Parish may provide. If either police jury chooses to pay an additional salary, each salary shall be payable on the warrant of the district attorney.

Added by Acts 1959, No. 113, §2. Amended by Acts 1967, No. 42, §1; Acts 1980, No. 361, §1.



RS 16:115 - Budget to include additional salary

§115. Budget to include additional salary

The police juries of each of the parishes comprising the Third Judicial District shall annually and at the same time as they prepare their general budgets of expenses, budget an amount sufficient to pay the salary of the district attorney as herein fixed.

Added by Acts 1959, No. 113, §2.



RS 16:116 - Second assistant district attorney

§116. Second assistant district attorney

A. The office of second assistant district attorney of the Third Judicial District of Louisiana is hereby created.

B. The second assistant district attorney shall receive as compensation for his services as such officer, in addition to the annual salary paid by the state of Louisiana, such additional salary as the police jury of Lincoln Parish may provide, and such additional salary as the police jury of Union Parish may provide. If either police jury chooses to pay an additional salary, each salary shall be payable on the warrant of the second assistant district attorney.

Added by Acts 1972, No. 245, §1. Amended by Acts 1980, No. 361, §1.



RS 16:121 - Assistant district attorneys

PART IV. FOURTH JUDICIAL DISTRICT

§121. Assistant district attorneys

The offices of first, second, third, fourth, fifth, and sixth assistant district attorneys for the Fourth Judicial District are created.

Amended by Acts 1950, No. 76, §1; Acts 1956, No. 77, §1; Acts 1965, No. 147, §1; Acts 1970, No. 336, §1; Acts 1972, No. 264, §1.



RS 16:122 - Residence and additional salary of assistant district attorneys

§122. Residence and additional salary of assistant district attorneys

A. The first assistant district attorney of the Fourth Judicial District shall reside in the parish of Ouachita and shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of not less than six thousand dollars payable monthly by the parish of Ouachita on the warrant of the first assistant district attorney.

B. The second assistant district attorney shall reside in the parish of Morehouse and shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of not less than four thousand, seven hundred fifty dollars, payable monthly by the parish of Morehouse on the warrant of the second assistant district attorney.

C. The third assistant district attorney shall reside in the parish of Ouachita and shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of not less than five thousand, seven hundred fifty dollars, payable monthly by the parish of Ouachita on the warrant of the third assistant district attorney.

D. The fourth assistant district attorney shall reside in the parish of Ouachita and shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of not less than five thousand, seven hundred fifty dollars, payable monthly by the parish of Ouachita on the warrant of the fourth assistant district attorney.

E. The fifth assistant district attorney shall reside in the parish of Ouachita and shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of not less than five thousand, seven hundred fifty dollars, payable monthly by the parish of Ouachita on the warrant of the fifth assistant district attorney.

F. The sixth assistant district attorney shall reside in the parish of Morehouse and shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of not less than four thousand seven hundred fifty dollars, payable monthly by the parish of Morehouse on the warrant of the sixth assistant district attorney.

Amended by Acts 1950, No. 76, §2; Acts 1952, No. 197, §1; Acts 1956, No. 77, §2; Acts 1960, No. 320, §1; Acts 1965, No. 147, §2; Acts 1968, No. 325, §1; Acts 1970, No. 336, §2; Acts 1971, No. 113, §1; Acts 1972, No. 264, §1.



RS 16:123 - Fixing of salaries of assistant district attorneys; budget to include additional salaries

§123. Fixing of salaries of assistant district attorneys; budget to include additional salaries

The governing authorities of the parishes of Ouachita and Morehouse shall annually budget an amount sufficient to pay the salaries of assistant district attorneys of the Fourth Judicial District as provided by R.S. 16:122.

The first, third, fourth and fifth assistant district attorneys shall receive, in addition to the annual salaries paid to them by the parish of Ouachita as provided in R.S. 16:122, such additional salaries as the police jury of the parish of Ouachita may provide.

The second and sixth assistant district attorneys shall receive as compensation for their services, in addition to the annual salary paid to them by the parish of Morehouse as provided in R.S. 16:122 such additional salary as the police jury of the parish of Morehouse may provide.

Amended by Acts 1950, No. 76, §3; Acts 1960, No. 320, §2; Acts 1965, No. 147, §3; Acts 1971, No. 113, §1; Acts 1972, No. 264, §1.



RS 16:124 - Additional salary of district attorney

§124. Additional salary of district attorney

The district attorney of the Fourth Judicial District of this state shall receive, in addition to the salary now paid him by the state, an annual salary of eleven thousand seven hundred and fifty dollars, payable monthly on his own warrant by the parishes comprising the fourth judicial district and apportioned as follows:

(1) By the parish of Morehouse, the sum of four thousand two hundred and fifty dollars per annum.

(2) By the parish of Ouachita, the sum of seven thousand five hundred dollars per annum.

Added by Acts 1959, No. 113, §3.



RS 16:125 - Budget to include additional salary

§125. Budget to include additional salary

The police juries of each of the parishes comprising the fourth judicial district shall annually and at the same time as they prepare their general budgets of expenses, budget an amount sufficient to pay the salary of the district attorney as fixed herein.

Added by Acts 1959, No. 113, §3.



RS 16:141 - Assistant district attorneys

PART V. FIFTH JUDICIAL DISTRICT

§141. Assistant district attorneys

The offices of the first and second assistant district attorneys are hereby created for the Fifth Judicial District.

Amended by Acts 1950, No. 293, §1.



RS 16:142 - Additional salary of assistant district attorneys

§142. Additional salary of assistant district attorneys

The said assistant district attorneys of the Fifth Judicial District shall each receive as compensation for their services as such officers, in addition to the annual salaries paid by the state, an annual salary of five thousand one hundred dollars payable monthly. The additional salaries shall be paid pro rata by the parishes comprising the fifth judicial district as follows: The parish of Franklin shall pay each of said assistant district attorneys the sum of one hundred fifty-two dollars and fifty cents monthly; the parish of Richland shall pay each of said assistant district attorneys the sum of one hundred fifty-two dollars and fifty cents monthly; and the parish of West Carroll shall pay each of said assistant district attorneys the sum of one hundred twenty dollars monthly.

Amended by Acts 1950, No. 293, §1; Acts 1965, No. 64, §1.



RS 16:143 - Budget to include additional salaries

§143. Budget to include additional salaries

The police jury of each of the parishes comprising the Fifth Judicial District shall annually, and at the same time as they prepare their general budget of expenses, budget an amount sufficient to pay the salaries fixed in R.S. 16:142 and R.S. 16:144.

Amended by Acts 1955, No. 133, §3.



RS 16:144 - Additional salary of district attorney

§144. Additional salary of district attorney

The district attorney for the Fifth Judicial District of this state shall receive as compensation for his services, in addition to the salary paid him by the State of Louisiana, an annual salary of seven thousand, four hundred dollars, payable monthly on his own warrant, by the parishes comprising the fifth judicial district, apportioned as follows:

(1) By the parish of Franklin, the sum of two thousand, seven hundred dollars per annum.

(2) By the parish of Richland, the sum of two thousand, seven hundred dollars per annum.

(3) By the parish of West Carroll, the sum of two thousand dollars per annum.

Added by Acts 1955, No. 133, §1. Amended by Acts 1968, No. 113, §1.



RS 16:145 - Other compensation prohibited; expenses outside district

§145. Other compensation prohibited; expenses outside district

The district attorney of the said judicial district shall receive no other fees nor other compensation for official services, and he shall represent the parishes of the said judicial district and all other public bodies therein in all litigation in which said parishes or said boards may be interested, and shall advise these bodies when so requested without extra compensation, provided, that in any litigations outside of his judicial district said district attorney shall be allowed actual expenses incident to such litigation.

Added by Acts 1955, No. 133, §2.



RS 16:161 - Additional salary of district attorney

PART VI. SIXTH JUDICIAL DISTRICT

§161. Additional salary of district attorney

The district attorney of the sixth judicial district of this state shall receive, in addition to the salary paid him by this state, in lieu of all other fees, an annual salary of four thousand five hundred dollars, payable monthly on his own warrant by the parishes comprising the sixth judicial district, apportioned as follows:

(1) By the parish of East Carroll, the sum of one thousand five hundred dollars per annum.

(2) By the parish of Madison, the sum of one thousand five hundred dollars per annum.

(3) By the parish of Tensas, the sum of one thousand five hundred dollars per annum.

Amended by Acts 1959, No. 113, §11.



RS 16:162 - Budget to include additional salary

§162. Budget to include additional salary

Each of the parishes composing the sixth judicial district shall annually, and at the same time it prepares its general budget of expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:161.



RS 16:163 - Assistant district attorneys

§163. Assistant district attorneys

The offices of first and second assistant district attorneys for the sixth judicial district are created.

Amended by Acts 1968, No. 153, §1.



RS 16:164 - Additional salary of assistant district attorneys

§164. Additional salary of assistant district attorneys

The first assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of four thousand three hundred fifty dollars, payable monthly on his own warrant.

The second assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of four thousand three hundred fifty dollars, payable monthly on his own warrant.

The additional salaries shall be paid by the parishes of East Carroll, Madison, and Tensas in the proportion of one thousand four hundred fifty dollars by each parish for the first assistant district attorney and in the proportion of one thousand four hundred fifty dollars by each parish for the second assistant district attorney.

Amended by Acts 1950, No. 230, §1; Acts 1968, No. 153, §1; Acts 1972, No. 630, §1.



RS 16:165 - Expense allowance

§165. Expense allowance

The district attorney of the sixth judicial district, in addition to any other funds provided for the purpose, shall receive an expense allowance of two thousand four hundred dollars for expenses incurred in the discharge of his official duties, payable monthly upon his own warrant by the parishes of East Carroll, Madison and Tensas in the proportion of eight hundred dollars by each parish.

Added by Acts 1968, No. 153, §1.



RS 16:166 - Budget to include additional salary

§166. Budget to include additional salary

Each of the parishes composing the sixth judicial district shall annually, and at the same time it prepares its general budget of expenses, budget an amount sufficient to pay the salaries fixed in R.S. 16:164 and the expense allowance fixed in R.S. 16:165.

Added by Acts 1968, No. 153, §1.



RS 16:191 - Additional salary of district attorney

PART VII. SEVENTH JUDICIAL DISTRICT

§191. Additional salary of district attorney

The district attorney for the seventh judicial district of this state shall receive as compensation for his services, in addition to the annual salary paid him by the state of Louisiana, an annual salary of four thousand dollars, payable monthly on his own warrant, by the parishes comprising the seventh judicial district, apportioned as follows:

(1) By the parish of Concordia, the sum of two thousand five hundred dollars per annum.

(2) By the parish of Catahoula, the sum of one thousand five hundred dollars per annum.

Amended by Acts 1967, No. 94, §1.



RS 16:192 - Budget to include additional salary

§192. Budget to include additional salary

Each of the parishes composing the seventh judicial district shall annually, and at the same time it prepares its general budget of expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:191.



RS 16:193 - Assistant district attorneys

§193. Assistant district attorneys

The offices of first and second assistant district attorney for the seventh judicial district are created and established.

Added by Acts 1958, No. 424, §1. Amended by Acts 1973, No. 118, §3.



RS 16:194 - Additional salary of assistant district attorneys

§194. Additional salary of assistant district attorneys

A. The first assistant district attorney for the seventh judicial district of this state shall receive as compensation for his services, in addition to the annual salary paid by the state of Louisiana, an annual salary of not less than two thousand dollars, payable monthly on his own warrant, by the parishes comprising the seventh judicial district, apportioned as follows: (1) By the parish of Concordia, the sum of one thousand dollars per annum; and (2) By the parish of Catahoula, the sum of one thousand dollars per annum.

B. The second assistant district attorney for the seventh judicial district of this state shall receive as compensation for his services an annual salary of not less than two thousand dollars, payable monthly on his own warrant, by the parishes comprising the seventh judicial district, apportioned as follows: (1) By the parish of Concordia, the sum of one thousand dollars per annum; and (2) By the parish of Catahoula, the sum of one thousand dollars per annum.

Added by Acts 1958, No. 424, §1. Amended by Acts 1967, No. 95, §1; Acts 1973, No. 118, §3.



RS 16:201 - Additional salary of district attorney

PART VII-A. EIGHTH JUDICIAL DISTRICT

§201. Additional salary of district attorney

The district attorney of the Eighth Judicial District of this state shall receive, in addition to the salary now paid him by the state, an annual salary to be fixed by the governing authority of the parish of Winn, of not less than forty-eight hundred dollars, payable monthly on his own warrant by the parish of Winn.

Added by Acts 1959, No. 113, §4. Amended by Acts 1976, No. 47, §9, eff. Jan. 3, 1977.



RS 16:202 - Budget to include additional salary

§202. Budget to include additional salary

The governing authority of the parish of Winn shall annually and at the same time as it prepares its general budget of expenses, budget an amount sufficient to pay the additional salaries provided for in this Part.

Added by Acts 1959, No. 113, §4. Amended by Acts 1976, No. 47, §9, eff. Jan. 3, 1977.



RS 16:203 - Assistant district attorney

§203. Assistant district attorney

The office of first assistant district attorney for the Eighth Judicial District of Louisiana is created.

Added by Acts 1965, No. 135, §§1, 2. Amended by Acts 1976, No. 47, §9, eff. Jan. 3, 1977.



RS 16:204 - Additional compensation of first assistant district attorney

§204. Additional compensation of first assistant district attorney

The first assistant district attorney for the Eighth Judicial District shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary to be fixed by the governing authority of the parish of Winn, of not less than twenty-four hundred dollars, payable monthly by the parish.

Added by Acts 1965, No. 135, §3. Amended by Acts 1975, Ex.Sess., No. 43, §1; Acts 1976, No. 47, §9, eff. Jan. 3, 1977.



RS 16:221 - Assistant district attorney

PART VIII. NINTH JUDICIAL DISTRICT

§221. Assistant district attorney

The office of first assistant district attorney for the ninth judicial district is created.

Amended by Acts 1956, No. 61, §1.



RS 16:222 - Additional salary of the first assistant district attorney

§222. Additional salary of the first assistant district attorney

The first assistant district attorney for the Ninth Judicial District shall receive as compensation for his services, in addition to the annual salary paid him by the state, an annual salary of not less than seven thousand dollars, as established from time to time by the governing authority of the parish of Rapides, the amount so established to be payable monthly on his warrant by the said parish. Any salary increase made as permitted herein by the governing authorities of the parish of Rapides which shall remain in effect six months as to any particular assistant shall not be reduced thereafter.

Amended by Acts 1956, No. 61, §2; Acts 1961, No. 47, §1; Acts 1965, No. 84, §1; Acts 1969, No. 170, §1.



RS 16:223 - Additional salary of the second assistant district attorney

§223. Additional salary of the second assistant district attorney

The second assistant district attorney for the Ninth Judicial District shall receive as compensation for his services, in addition to the annual salary paid him by the State of Louisiana, an annual salary of not less than five thousand two hundred fifty dollars, as established from time to time by the governing authority of the parish of Rapides, the amount so established to be payable monthly on his warrant by the said parish. Any salary increase made as permitted herein by the governing authorities of the parish of Rapides which shall remain in effect six months as to any particular assistant shall not be reduced thereafter.

Added by Acts 1952, No. 65, §§1, 2. Amended by Acts 1961, No. 47, §1; Acts 1965, No. 84, §1; Acts 1969, No. 170, §1.



RS 16:224 - Additional salary of district attorney

§224. Additional salary of district attorney

The district attorney of the ninth judicial district of this state shall receive, in addition to the salary now paid him by the state, an annual salary of eleven thousand dollars, payable monthly on his own warrant by the parish of Rapides.

Added by Acts 1959, No. 113, §5.



RS 16:225 - Budget to include additional salary

§225. Budget to include additional salary

The police jury of the parish of Rapides shall annually and at the same time as it prepares the general budget of expenses, budget an amount sufficient to pay the salary of the district attorney as herein fixed.

Added by Acts 1959, No. 113, §5.



RS 16:226 - Third assistant district attorney

§226. Third assistant district attorney

The office of third assistant district attorney for the Ninth Judicial District is hereby created.

Added by Acts 1967, No. 39, §1.



RS 16:227 - Third assistant district attorney; additional salary

§227. Third assistant district attorney; additional salary

The third assistant district attorney for the Ninth Judicial District shall receive as compensation for his services, in addition to the annual salary paid him by the state, an annual salary of not less than five thousand two hundred fifty dollars, as established from time to time by the governing authority of the parish of Rapides, the amount so established to be payable monthly on his own warrant by said parish. Any salary increase authorized as provided herein by the governing authority of the parish of Rapides which remains in effect for a period of six months as to any particular assistant shall not be reduced thereafter.

Added by Acts 1967, No. 39, §1. Amended by Acts 1969, No. 170, §1.



RS 16:228 - Third assistant district attorney; budget to include additional salary

§228. Third assistant district attorney; budget to include additional salary

The police jury of Rapides Parish shall annually, and at the same time it prepares its general budget of expenses, budget an amount sufficient to pay the salary of the third assistant district attorney herein fixed.

Added by Acts 1967, No. 39, §1.



RS 16:229 - Fourth assistant district attorney

§229. Fourth assistant district attorney

The office of fourth assistant district attorney for the ninth judicial district is hereby created.

Added by Acts 1968, No. 56, §1; Acts 1968, No. 574, §1.



RS 16:230 - Fourth assistant district attorney; additional salary

§230. Fourth assistant district attorney; additional salary

The fourth assistant district attorney for the Ninth Judicial District shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of not less than five thousand two hundred fifty dollars, as fixed by the governing authority of the parish of Rapides, payable monthly by the governing authority of the parish of Rapides on the warrant of the fourth assistant district attorney. Any salary increases authorized as provided herein by the governing authority of the parish of Rapides which has remained in effect for a period of six months or more shall not be reduced. In the event the legislature fails to appropriate sufficient funds to pay that portion of the salary of the said fourth assistant district attorney which the state is required to pay, the governing authority of the parish of Rapides may appropriate and pay such amount in addition to that amount required to be paid by the governing authority; provided, however, that whenever the state appropriates or otherwise makes available the funds necessary to pay the state's portion of the salary, the governing authority of the parish of Rapides shall discontinue the payment of such amount.

Added by Acts 1968, No. 56, §1; Acts 1968, No. 574, §1.



RS 16:231 - Fourth assistant district attorney; budget to include additional salary

§231. Fourth assistant district attorney; budget to include additional salary

The police jury of Rapides Parish shall annually, and at the same time it prepares its general budget of expenses, budget an amount sufficient to pay the salary of the fourth assistant district attorney herein fixed.

Added by Acts 1968, No. 56, §1.



RS 16:232 - Fifth and sixth assistant district attorneys

§232. Fifth and sixth assistant district attorneys

The offices of fifth and sixth assistant district attorneys for the ninth judicial district are hereby created.

Added by Acts 1973, No. 118, §4.



RS 16:233 - Fifth and sixth assistant district attorneys; additional salary

§233. Fifth and sixth assistant district attorneys; additional salary

The fifth assistant district attorney of the ninth judicial district shall receive as compensation for his services an annual salary of at least seven thousand dollars payable monthly on his own warrant.

The sixth assistant district attorney of the ninth judicial district shall receive as compensation for his services an annual salary of at least five thousand dollars payable monthly on his own warrant. The position of sixth assistant district attorney shall not be filled until July 1, 1974. The additional salary of each of the assistant district attorneys herein created shall be payable solely by the parish of Rapides.

Added by Acts 1973, No. 118, §4.



RS 16:234 - Budget to include additional salary

§234. Budget to include additional salary

The governing authority of the parish of Rapides shall annually budget an amount sufficient to pay the salaries fixed in R.S. 16:233.

Added by Acts 1973, No. 118, §4.



RS 16:241 - Additional salary of district attorney

PART IX. TENTH JUDICIAL DISTRICT

§241. Additional salary of district attorney

A. The district attorney of the Tenth Judicial District shall receive, in addition to the salary paid by the state, an annual salary of six thousand dollars, payable monthly by the governing authority of the parish of Natchitoches.

B. The governing authority of the parish of Natchitoches shall annually budget an amount sufficient to pay the salary fixed in Subsection A herein.

Acts 1979, No. 635, §4, eff. March 1, 1980.



RS 16:242 - Fees to be paid to parish treasurer

§242. Fees to be paid to parish treasurer

All fees collected by the district attorney shall be paid to the parish treasurer.

Acts 1979, No. 635, §4, eff. March 1, 1980.



RS 16:243 - First assistant district attorney

§243. First assistant district attorney

A. The office of first assistant district attorney for the Tenth Judicial District is created.

B. The first assistant district attorney shall receive, in addition to the salary paid by the state, an annual salary of not less than eighteen hundred dollars, payable monthly by the governing authority of the parish of Natchitoches.

C. The governing authority of the parish of Natchitoches shall annually budget an amount sufficient to pay the salary fixed in Subsection B herein.

Acts 1979, No. 635, §4, eff. March 1, 1980.



RS 16:244 - Second assistant district attorney

§244. Second assistant district attorney

A. The office of second assistant district attorney for the Tenth Judicial District is created.

B. The second assistant district attorney shall receive, in addition to the salary payable by the state, an annual salary of not less than twelve hundred dollars, payable monthly by the governing authority of the parish of Natchitoches.

C. The governing authority of the parish of Natchitoches shall annually budget an amount sufficient to pay the salary fixed in Subsection B herein.

Acts 1979, No. 635, §4, eff. March 1, 1980.



RS 16:245 - Repealed by Acts 1979, No. 635, 14, eff. July 18, 1979

§245. §§245, 246 Repealed by Acts 1979, No. 635, §14, eff. July 18, 1979



RS 16:261 - Assistant district attorney

PART X. ELEVENTH JUDICIAL DISTRICT

§261. Assistant district attorney

The office of assistant district attorney for the eleventh judicial district is created.



RS 16:262 - Additional salary of assistant district attorney

§262. Additional salary of assistant district attorney

Each assistant district attorney of the Eleventh Judicial District shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of four thousand eight hundred dollars, payable monthly by the parish of Sabine.

Amended by Acts 1969, No. 33, §1; Acts 1982, No. 354, §2; Acts 2007, No. 416, §2, eff. Jan. 1, 2009.



RS 16:263 - Budget to include additional salary

§263. Budget to include additional salary

Sabine Parish, composing the Eleventh Judicial District shall annually, and at the time it prepares its general budget of expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:262.

Acts 2007, No. 416, §2, eff. Jan. 1, 2009.



RS 16:264 - Additional salary of district attorney

§264. Additional salary of district attorney

The district attorney of the Eleventh Judicial District of this state shall receive, in addition to the salary now paid him by the state, an annual salary of two thousand three hundred seventy-five dollars, payable monthly on his own warrant by Sabine Parish.

Added by Acts 1959, No. 113, §6; Acts 2007, No. 416, §2, eff. Jan. 1, 2009.



RS 16:265 - Budget to include additional salary

§265. Budget to include additional salary

The police jury of Sabine Parish shall annually, and at the same time as they prepare their general budgets of expenses, budget an amount sufficient to pay the salary of the district attorney as herein fixed.

Added by Acts 1959, No. 113, §6; Acts 2007, No. 416, §2, eff. Jan. 1, 2009.



RS 16:271 - Additional salary of district attorney

PART X-A. TWELFTH JUDICIAL DISTRICT

§271. Additional salary of district attorney

The district attorney of the twelfth judicial district shall receive, in addition to the salary now paid him by the state, an annual salary of three thousand six hundred dollars, payable monthly on his own warrant by the parish of Avoyelles.

Added by Acts 1952, No. 231, §1. Amended by Acts 1957, No. 13, §1.



RS 16:272 - Budget to include additional salary

§272. Budget to include additional salary

The governing authority of the parish of Avoyelles, shall annually and at the time it prepares its general budget of expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:271.

Added by Acts 1952, No. 231, §1. Amended by Acts 1957, No. 13, §1.



RS 16:273 - Other compensation, representation of parish and other public boards; expenses outside of district

§273. Other compensation, representation of parish and other public boards; expenses outside of district

The district attorney of the twelfth judicial district shall receive no fees nor other compensation for official service in the district court. He shall represent the parish in the twelfth judicial district and other public boards therein, in all matters of litigation in which the parish or boards may have an interest, and shall be their legal advisor when so requested without extra compensation. In any litigation or business necessitating the attention or assistance of the district attorney outside of his judicial district, by either the parish or school board or other public boards, the district attorney shall be allowed and paid his expenses. Provided further that this Section shall not apply to any fees that are recovered as penalties in a civil suit where attorney's fees are made a part of the damages or penalties by statute, and in the forfeiture of fines.

Added by Acts 1952, No. 231, §1. Amended by Acts 1957, No. 13, §1.



RS 16:274 - Assistant district attorneys

§274. Assistant district attorneys

The offices of first and second assistant district attorneys for the twelfth judicial district are created.

Added by Acts 1967, No. 5, §1; Acts 1967, No. 38, §1. Amended by Acts 1973, No. 118, §5.



RS 16:275 - Additional salary of assistant district attorneys

§275. Additional salary of assistant district attorneys

A. The first assistant district attorney of the twelfth judicial district shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of not less than two thousand four hundred dollars, payable monthly on his own warrant by the parish of Avoyelles.

B. The second assistant district attorney of the twelfth judicial district shall receive as compensation for his services an annual salary of not less than two thousand four hundred dollars, payable monthly on his own warrant by the parish of Avoyelles.

Added by Acts 1967, No. 5, §1; Acts 1967, No. 38, §1. Amended by Acts 1973, No. 118, §5.



RS 16:276 - Budget to include additional salaries

§276. Budget to include additional salaries

The governing authority of the parish of Avoyelles shall annually budget an amount sufficient to pay the salaries fixed by R.S. 16:275.

Added by Acts 1967, No. 5, §1; Acts 1967, No. 38, §1. Amended by Acts 1973, No. 118, §5.



RS 16:281 - Additional salary of district attorney

PART XI. THIRTEENTH JUDICIAL DISTRICT

§281. Additional salary of district attorney

The district attorney of the Thirteenth Judicial District Court of this state shall receive, in addition to the salary paid him by the state, an annual salary of twenty-five hundred dollars, payable monthly on his own warrant, by the parish of Evangeline.

Amended by Acts 1961, No. 49, §1.



RS 16:282 - Budget to include additional salary

§282. Budget to include additional salary

The governing authority of the parish of Evangeline shall annually, and at the time it prepares its general budget of expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:281.



RS 16:283 - Assistant district attorney

§283. Assistant district attorney

The office of assistant district attorney for the thirteenth judicial district is created.



RS 16:284 - Additional salary of assistant district attorney

§284. Additional salary of assistant district attorney

The assistant district attorney of the thirteenth judicial district shall receive as compensation for his services, in addition to the annual salary paid by the State, an annual salary of two thousand four hundred dollars, payable monthly. The additional salary shall be paid by the parish of Evangeline.



RS 16:285 - Budget to include additional salary

§285. Budget to include additional salary

The governing authority of the parish of Evangeline shall annually budget an amount sufficient to pay the salary fixed in R.S. 16:284.



RS 16:301 - Assistant district attorneys

PART XII. FOURTEENTH JUDICIAL DISTRICT

§301. Assistant district attorneys

The offices of first, second, third, fourth, fifth, sixth, and seventh assistant district attorney for the fourteenth judicial district are created.

Amended by Acts 1967, No. 32, §1; Acts 1973, No. 118, §6.



RS 16:302 - Additional salary for assistant district attorneys

§302. Additional salary for assistant district attorneys

A. The first, second, third, and fourth assistant district attorneys shall receive as compensation for their services, in addition to the annual salary paid by the state, an annual salary of not less than ten thousand four hundred dollars each, payable monthly on their own warrant.

B. The fifth and sixth assistant district attorneys shall receive as compensation for their services, in addition to the annual salary paid by the state, an annual salary of not less than eight thousand four hundred dollars each, payable monthly on their own warrant.

C. The seventh assistant district attorney shall receive as compensation for his services an annual salary of not less than eight thousand four hundred dollars, payable monthly on his own warrant.

D. The additional salaries provided herein shall be paid by the parish of Calcasieu.

Amended by Acts 1958, No. 205, §1; Acts 1962, No. 288, §1; Acts 1967, No. 32, §1; Acts 1969, No. 128, §1; Acts 1973, No. 118, §6; Acts 1978, No. 14, §3, eff. March 1, 1979.



RS 16:303 - Budget to include additional salary

§303. Budget to include additional salary

The governing authority of the parish of Calcasieu shall annually, and at the time it prepares its general budget of expenses, budget an amount sufficient to pay the salaries fixed in R.S. 16:302.

Amended by Acts 1978, No. 14, §3, eff. March 1, 1979.



RS 16:304 - Additional salary of district attorney

§304. Additional salary of district attorney

The district attorney of the fourteenth judicial district of this state shall receive, in addition to the salary now paid him by the state, an annual salary of nineteen thousand dollars, payable monthly on his own warrant by the parish of Calcasieu.

Added by Acts 1959, No. 113, §7. Amended by Acts 1968, No. 266, §1; Acts 1970, No. 426, §1; Acts 1973, No. 197, §1; Acts 1978, No. 14, §3, eff. March 1, 1979.



RS 16:305 - Budget to include additional salary

§305. Budget to include additional salary

The governing authority of the parish of Calcasieu shall annually, and at the time it prepares its general budget of expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:304.

Added by Acts 1959, No. 113, §7. Amended by Acts 1978, No. 14, §3, eff. March 1, 1979.



RS 16:321 - Additional salary of the district attorney

PART XIII. FIFTEENTH JUDICIAL DISTRICT

§321. Additional salary of the district attorney

The district attorney for the Fifteenth Judicial District of this state shall receive as compensation for his services, in addition to the annual salary paid him by the state, an annual salary of seventeen thousand four hundred dollars, payable monthly on his own warrant, by the parishes comprising the Fifteenth Judicial District, apportioned as follows:

By the parish of Acadia, the sum of five thousand eight hundred dollars per annum;

By the parish of Lafayette, the sum of five thousand eight hundred dollars per annum;

By the parish of Vermilion, the sum of five thousand eight hundred dollars per annum.

Amended by Acts 1950, No. 37, §1; Acts 1952, No. 247, §1; Acts 1962, No. 348, §1; Acts 1966, No. 257, §1; Acts 1967, No. 67, §1; Acts 1970, No. 509, §1.



RS 16:321.1 - Additional compensation; limitation

§321.1. Additional compensation; limitation

The district attorney for the fifteenth judicial district of this state shall receive as compensation for his services, in addition to the annual salary paid him by the parishes of Acadia, Lafayette, and Vermilion as provided in R.S. 16:321, such additional salary and expenses as each of the said parishes may provide, provided, however, that the additional salary herein authorized shall not exceed in the aggregate a total yearly amount of three thousand dollars.

Added by Acts 1956, No. 155, §1.



RS 16:322 - Budget to include additional salary

§322. Budget to include additional salary

The governing authority of each of the parishes composing the fifteenth judicial district shall annually, and at the same time it prepares its general budget of expenses, budget an amount sufficient to pay the salaries fixed in R.S. 16:321.



RS 16:323 - Assistant district attorneys

§323. Assistant district attorneys

The offices of first and second assistant district attorneys for the fifteenth judicial district are created.



RS 16:324 - Additional salary of assistant district attorneys

§324. Additional salary of assistant district attorneys

The first assistant district attorney for the fifteenth judicial district of this state shall receive as compensation for his services, in addition to the annual salary paid him by the state an annual salary of not less than seven thousand two hundred dollars, nor more than ten thousand two hundred dollars, as established by the governing authorities of the parishes comprising the fifteenth judicial district, the amount so established to be payable monthly on the warrant of the said assistant district attorney by the parishes comprising the judicial district apportioned as follows:

By the parish of Acadia, the sum of not less than two thousand four hundred dollars, nor more than three thousand four hundred dollars per annum;

By the parish of Lafayette, the sum of not less than two thousand four hundred dollars, nor more than three thousand four hundred dollars, per annum;

By the parish of Vermilion, the sum of not less than two thousand four hundred dollars, nor more than three thousand four hundred dollars per annum.

The second assistant district attorney for the fifteenth judicial district of this state shall receive as compensation for his services, in addition to the annual salary paid him by the state an annual salary of not less than seven thousand two hundred dollars, nor more than ten thousand two hundred dollars, as established by the governing authorities of the parishes comprising the fifteenth judicial district, the amount so established to be payable monthly on the warrant of the said assistant district attorney by the parishes comprising the judicial district apportioned as follows:

By the parish of Acadia, the sum of not less than two thousand four hundred dollars, nor more than three thousand four hundred dollars per annum;

By the parish of Lafayette, the sum of not less than two thousand four hundred dollars, nor more than three thousand four hundred dollars, per annum;

By the parish of Vermilion, the sum of not less than two thousand four hundred dollars, nor more than three thousand four hundred dollars per annum.

Amended by Acts 1952, No. 246, §1; Acts 1954, No. 352, §1; Acts 1962, No. 348, §2; Acts 1966, No. 257, §2; Acts 1967, No. 67, §1.



RS 16:325 - Budget to include additional salary

§325. Budget to include additional salary

Each of the parishes composing the fifteenth judicial district shall annually budget an amount sufficient to pay the salaries fixed in R.S. 16:324.



RS 16:326 - Third and fourth assistant district attorneys

§326. Third and fourth assistant district attorneys

The offices of the third and fourth assistant district attorneys for the fifteenth judicial district of Louisiana are hereby created.

Added by Acts 1956, No. 449, §1. Amended by Acts 1966, No. 256, §1.



RS 16:327 - Additional salaries of the third and fourth assistant district attorneys

§327. Additional salaries of the third and fourth assistant district attorneys

The third and fourth assistant district attorneys for the fifteenth judicial district of this state shall receive as compensation for their services, in addition to the annual salary paid by the state, such additional salary as may be provided by the parishes comprising the fifteenth judicial district, however, the compensation to be paid to the third assistant district attorney by the parish of Lafayette shall be an annual salary of not less than six thousand six hundred dollars payable monthly on his own warrant, and the compensation to be paid to the fourth assistant district attorney by the parish of Lafayette shall be an annual salary of not less than six thousand dollars payable monthly on his own warrant.

Added by Acts 1956, No. 449, §2. Amended by Acts 1966, No. 256, §1; Acts 1967, No. 67, §1.



RS 16:328 - Special assistant district attorneys

§328. Special assistant district attorneys

The district attorney may in lieu of appointing a third and fourth assistant district attorney appoint special assistant district attorneys.

Added by Acts 1956, No. 449, §3. Amended by Acts 1966, No. 256, §1.



RS 16:329 - Fifth and sixth assistant district attorney

§329. Fifth and sixth assistant district attorney

The offices of fifth and sixth assistant district attorney for the fifteenth judicial district of Louisiana are hereby created.

Added by Acts 1971, No. 63, §1.



RS 16:330 - Compensation

§330. Compensation

The fifth and sixth assistant district attorneys shall receive as compensation for their services, in addition to the annual salary paid by the state, such additional salary as may be provided by the parishes comprising the fifteenth judicial district or each of them.

Added by Acts 1971, No. 63, §1.



RS 16:331 - Special assistant district attorneys

§331. Special assistant district attorneys

The district attorney in lieu of appointing a fifth and sixth assistant district attorney may appoint special assistant district attorneys.

Added by Acts 1971, No. 63, §1.



RS 16:351 - Additional salary of district attorney

PART XIV. SIXTEENTH JUDICIAL DISTRICT

§351. Additional salary of district attorney

The district attorney of the sixteenth judicial district of this state shall receive, in addition to the salary now paid him by the state, an annual salary of nine thousand dollars, payable monthly on his own warrant by the parishes of St. Martin, St. Mary and Iberia, comprising the sixteenth judicial district, apportioned as follows:

By the parish of Iberia, the sum of three thousand dollars per annum;

By the parish of St. Martin, the sum of three thousand dollars per annum;

By the parish of St. Mary, the sum of three thousand dollars per annum.

Amended by Acts 1950, No. 240, §1; Acts 1961, No. 77, §1.



RS 16:352 - Budget to include additional salary

§352. Budget to include additional salary

The governing authority of each of the parishes composing the sixteenth judicial district shall annually, and at the same time it prepares its general budget of expenses, budget an amount sufficient to pay the salaries fixed in R.S. 16:351.



RS 16:353 - First assistant district attorney

§353. First assistant district attorney

The office of first assistant district attorney for the sixteenth judicial district of the state of Louisiana is created.

Amended by Acts 1966, No. 150, §1.



RS 16:354 - Additional salary of the first assistant district attorney

§354. Additional salary of the first assistant district attorney

The first assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of five thousand five hundred fifty dollars, payable monthly. The additional salary shall be paid by the parishes of Iberia, St. Mary and St. Martin as set forth in R.S. 16:359.

Amended by Acts 1950, No. 29, §1; Acts 1962, No. 348, §3; Acts 1966, No. 150, §1.



RS 16:355 - Second assistant district attorney

§355. Second assistant district attorney

The office of second assistant district attorney is hereby created in and for the sixteenth judicial district of Louisiana, under the provisions of Article VII, Section 60 of the Constitution of Louisiana.1

Added by Acts 1954, No. 560, §1.

1See, now, LSA-Const. Art. 5, §26.



RS 16:356 - Additional salary of second assistant district attorney

§356. Additional salary of second assistant district attorney

The second assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of five thousand five hundred fifty dollars, payable monthly. The additional salary shall be paid by the parishes of Iberia, St. Mary and St. Martin as set forth in R.S. 16:359.

Added by Acts 1954, No. 560, §§2, 3. Amended by Acts 1955, No. 51, §1; Acts 1962, No. 348, §4; Acts 1966, No. 150, §1.



RS 16:357 - Third and fourth assistant district attorneys

§357. Third and fourth assistant district attorneys

The offices of third and fourth assistant district attorneys are hereby created in and for the sixteenth judicial district of Louisiana under the provisions of Article VII, Section 60 of the Constitution of Louisiana.1

Added by Acts 1966, No. 150, §2.

1See, now, LSA-Const. Art. 5, §26.



RS 16:358 - Additional salaries of third and fourth assistant district attorneys

§358. Additional salaries of third and fourth assistant district attorneys

The third and fourth assistant district attorneys shall receive, in addition to the salary paid by the State of Louisiana, an additional salary of five thousand five hundred fifty dollars per year each, payable monthly, said sum to be paid by the parishes of Iberia, St. Mary and St. Martin as set forth in R.S. 16:359.

Added by Acts 1966, No. 150, §2. Amended by Acts 1968, No. 310, §1.



RS 16:358.1 - Fifth assistant district attorney

§358.1. Fifth assistant district attorney

The office of fifth assistant district attorney is hereby created in and for the Sixteenth Judicial District of Louisiana under the provisions of Article VII, Section 60 of the Constitution of Louisiana.1

Added by Acts 1970, No. 55, §1.

1See, now LSA-Const. Art. 5, §26.



RS 16:358.2 - Additional salary of fifth assistant district attorney

§358.2. Additional salary of fifth assistant district attorney

The fifth assistant district attorney shall receive, in addition to the salary paid by the State of Louisiana, an additional salary of five thousand five hundred fifty dollars per year, payable monthly, said sum to be paid by the parishes of Iberia, St. Mary and St. Martin, as set forth in R.S. 16:359.

Added by Acts 1970, No. 55, §1.



RS 16:359 - Payment of additional salaries to assistant district attorneys

§359. Payment of additional salaries to assistant district attorneys

The additional annual salaries of the first, second, third, fourth and fifth assistant district attorneys of the Sixteenth Judicial District shall be prorated as follows: The parish of Iberia shall pay ten thousand dollars, the parish of St. Mary shall pay ten thousand dollars and the parish of St. Martin shall pay seven thousand seven hundred fifty dollars.

Added by Acts 1966, No. 150, §2. Amended by Acts 1968, No. 310, §1; Acts 1970, No. 55, §2.



RS 16:360 - Residence of assistant district attorney

§360. Residence of assistant district attorney

At least one assistant district attorney shall be a resident of each separate parish of the district.

Added by Acts 1966, No. 150, §2.



RS 16:381 - Additional salary of the district attorney

PART XV. SEVENTEENTH JUDICIAL DISTRICT

§381. Additional salary of the district attorney

The district attorney of the Seventeenth Judicial District of this state shall receive, in addition to the salary paid him by the state, an annual salary of ten thousand dollars, which shall be payable monthly on his own warrant, one-half of which shall be paid by the parish of Lafourche and one-half of which shall be paid by the parish of Terrebonne.

Amended by Acts 1960, No. 468, §1; Acts 1961, No. 56, §1; Acts 1967, No. 28, §1; Acts 1968, No. 308, §1; Acts 1969, No. 132, §1.



RS 16:382 - Budget to include additional salary

§382. Budget to include additional salary

The governing authority of the parish of Lafourche shall annually and at the same time it prepares its general budget of expenses budget an amount sufficient to pay the salary fixed in R.S. 16:381.

Amended by Acts 1968, No. 308, §1.



RS 16:383 - Assistant district attorneys

§383. Assistant district attorneys

The offices of first, second, third, and fourth assistant district attorneys for the Seventeenth Judicial District are hereby created.

Amended by Acts 1961, 2nd Ex.Sess., No. 8, §2; Acts 1967, No. 63, §1; Acts 1968, No. 309, §1; Acts 1979, No. 247, §2.



RS 16:384 - Additional salary of the assistant district attorneys

§384. Additional salary of the assistant district attorneys

The first assistant district attorney of the seventeenth judicial district shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of eight thousand dollars, payable monthly on his own warrant, provided that this act shall not become effective until such time as funds are made available by the legislature to pay the salary of the district attorney of the thirty-second judicial district.1

The second assistant district attorney of the seventeenth judicial district shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of seven thousand, five hundred dollars, payable monthly on his own warrant. The additional salary of each of the assistant district attorneys shall be payable solely by the parish of Lafourche.

Amended by Acts 1960, No. 549, §1; Acts 1961, No. 56, §1; Acts 1961, 2nd Ex.Sess., No. 8, §2; Acts 1965, No. 150, §1; Acts 1967, No. 63, §1; Acts 1968, No. 309, §1.

1As it appears in the enrolled bill.



RS 16:385 - Budget to include additional salary

§385. Budget to include additional salary

The governing authority of the parish of Lafourche shall annually budget an amount sufficient to pay the salaries fixed in R.S. 16:384.

Amended by Acts 1968, No. 309, §1.



RS 16:386 - Special investigators

§386. Special investigators

A. The district attorney of the seventeenth judicial district is authorized to employ not more than two special investigators. Except as otherwise provided in Subsection B of this Section, the salaries and expense allowances of such investigators shall be fixed by the district attorney with the approval of the governing authority of the parish of Lafourche and shall be payable by the parish of Lafourche, and the duties of these investigators shall be restricted to matters concerned with the parish of Lafourche only.

Added by Acts 1963, No. 129, §1.



RS 16:401 - Additional salary of district attorney

PART XVI. EIGHTEENTH JUDICIAL DISTRICT

§401. Additional salary of district attorney

The district attorney of the eighteenth judicial district of this state shall receive, in addition to the salary now paid him by the state, an annual salary of four thousand seven hundred and fifty dollars, payable monthly on his own warrant, by the parishes comprising the eighteenth judicial district, apportioned as follows:

(1) By the parish of Iberville, the sum of one thousand nine hundred dollars per annum.

(2) By the parish of Pointe Coupee, the sum of one thousand nine hundred dollars per annum.

(3) By the parish of West Baton Rouge, the sum of nine hundred and fifty dollars per annum.

Amended by Acts 1959, No. 113, §12.



RS 16:402 - Budget to include additional salary

§402. Budget to include additional salary

The governing authority of each of the parishes composing the eighteenth judicial district shall annually, and at the same time it prepares its general budget of expenses, budget an amount sufficient to pay the salaries fixed in R.S. 16:401.



RS 16:403 - Assistant district attorney

§403. Assistant district attorney

The office of assistant district attorney for the eighteenth judicial district is created.



RS 16:404 - Additional salary of assistant district attorney

§404. Additional salary of assistant district attorney

The assistant district attorney for the eighteenth judicial district of Louisiana shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of four thousand and fifty dollars, payable monthly. The additional salary shall be paid by the parishes comprising the eighteenth judicial district apportioned as follows:

(a) By the parish of Iberville, the sum of one thousand three hundred and fifty dollars per annum.

(b) By the parish of Pointe Coupee, the sum of one thousand three hundred and fifty dollars per annum.

(c) By the parish of West Baton Rouge, the sum of one thousand three hundred and fifty dollars per annum.

Amended by Acts 1952, No. 91, §1.



RS 16:405 - Budget to include additional salary

§405. Budget to include additional salary

The governing authority of each of the parishes composing the eighteenth judicial district shall annually, at the same time it prepares its general budget or expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:404.



RS 16:406 - Second assistant district attorney

§406. Second assistant district attorney

The office of second assistant district attorney is hereby created for the 18th judicial district of Louisiana, under the provisions of Article 7, Section 60 of the Constitution of Louisiana.1

Added by Acts 1964, No. 251, §1.

1See, now, LSA-Const. Art. 5, §26.



RS 16:407 - Compensation

§407. Compensation

The second assistant district attorney shall receive as compensation for his services as such officer, in addition to the annual salary paid by the state, an annual salary of two thousand four hundred dollars, payable monthly on his own warrant, by the parishes comprising the 18th judicial district of Louisiana, in the following proportions:

By the Parish of Iberville, the sum of eight hundred dollars.

By the Parish of West Baton Rouge, the sum of eight hundred dollars.

By the Parish of Pointe Coupee, the sum of eight hundred dollars.

Added by Acts 1964, No. 251, §2.



RS 16:408 - Budget to include salary

§408. Budget to include salary

The police juries of said parishes shall annually, at the time they prepare their general budget of expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:407.

Added by Acts 1964, No. 251, §3.



RS 16:409 - Third assistant district attorney

§409. Third assistant district attorney

The office of third assistant district attorney is hereby created for the Eighteenth Judicial District of Louisiana, under the provisions of Article V, Section 26 of the Constitution of Louisiana.

Added by Acts 1968, No. 162, §1; Acts 1997, No. 110, §1.



RS 16:410 - Fourth assistant district attorney, compensation

§410. Fourth assistant district attorney, compensation

A. The office of fourth assistant district attorney is hereby created for the Eighteenth Judicial District of Louisiana, under the provisions of Article VII, Section 60 of the Constitution of Louisiana.1

B. The fourth assistant district attorney shall receive as compensation for his services as such officer, in addition to the annual salary paid by the state, and annual salary of three thousand six hundred dollars, which shall be paid monthly on his own warrant in equal shares of one hundred dollars each by the school boards in the parishes of Iberville, West Baton Rouge and Pointe Coupee. The school boards in the parishes of Iberville, West Baton Rouge, and Pointe Coupee shall annually, at the time they prepare their general budgets of expenses, budget and set aside an amount sufficient to pay the salary of the fourth assistant district attorney for the Eighteenth Judicial District as fixed in this subsection.

Added by Acts 1972, No. 317, §1.

1 See, now, LSA-Const. Art. 5, §26.



RS 16:421 - Additional salary of the district attorney for the Nineteenth Judicial District

PART XVII. NINETEENTH JUDICIAL DISTRICT

§421. Additional salary of the district attorney for the Nineteenth Judicial District

The district attorney of the nineteenth judicial district of this state shall receive, in addition to the salary paid him by the state, in lieu of all other fees, an annual salary of not less than eleven thousand seven hundred fifty dollars, nor more than such sum as may be established from time to time by the governing authority of the parish of East Baton Rouge, Louisiana, the amount so established to be payable monthly by said parish on the warrant of the said district attorney.

Amended by Acts 1957, No. 41, §1; Acts 1959, No. 113, §13; Acts 1967, No. 84, §1.



RS 16:422 - Budget to include additional salary

§422. Budget to include additional salary

The governing authority of the parish of East Baton Rouge shall annually, and at the same time it prepares its general budget of expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:421.



RS 16:423 - Assistant district attorneys

§423. Assistant district attorneys

The offices of first, second, third, fourth, fifth, sixth, seventh, eighth, ninth and tenth assistant district attorneys for the nineteenth judicial district are created.

Amended by Acts 1956, No. 468, §1; Acts 1961, 2nd Ex.Sess., No. 8, §1; Acts 1966, No. 33, §1; Acts 1968, Ex.Sess., No. 54, §1.



RS 16:424 - Additional salary of assistant district attorneys for Nineteenth Judicial District

§424. Additional salary of assistant district attorneys for Nineteenth Judicial District

A. The first assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of not less than eight thousand four hundred dollars nor more than such sum as may be established from time to time by the governing authority of the parish of East Baton Rouge, the amount so established to be payable monthly by said parish on the warrant of the first assistant district attorney.

B. The second assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of not less than seven thousand eight hundred dollars nor more than such sum as may be established from time to time by the governing authority of the parish of East Baton Rouge, the amount so established to be payable monthly by said parish on the warrant of the second assistant district attorney.

C. The third assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of not less than seven thousand two hundred dollars nor more than such sum as may be established from time to time by the governing authority of the parish of East Baton Rouge, the amount so established to be payable monthly by said parish on the warrant of the third assistant district attorney.

D. The fourth, fifth, sixth, seventh, eighth, ninth and tenth assistant district attorneys shall receive as compensation for their services, in addition to the annual salary paid by the state, an annual salary of not less than six thousand six hundred dollars nor more than such sum as may be established from time to time by the governing authority of the parish of East Baton Rouge, the amount so established to be payable monthly by said parish on the warrants of each of said assistant district attorneys.

Amended by Acts 1956, No. 468, §1; Acts 1958, No. 151, §1; Acts 1961, 2nd Ex.Sess., No. 8, §1; Acts 1966, No. 33, §1; Acts 1966, No. 432, §1; Acts 1968, Ex.Sess., No. 54, §1.



RS 16:425 - Fixing assistant district attorneys' salaries; budget

§425. Fixing assistant district attorneys' salaries; budget

The governing authority of the parish of East Baton Rouge is hereby authorized to fix and establish the annual salaries to be received by and paid to the assistant district attorneys for the nineteenth judicial district out of parish funds, within the minimum and maximum salary ranges provided in R.S. 16:424, and when so fixed and established, the said governing authority shall annually budget an amount sufficient to pay said salaries.

Amended by Acts 1958, No. 151, §2.



RS 16:431 - Additional salary of district attorney

PART XVII-A. TWENTIETH JUDICIAL DISTRICT

§431. Additional salary of district attorney

The district attorney of the twentieth judicial district of this state shall receive, in addition to the salary now paid him by the state, an annual salary of three thousand five hundred dollars, payable monthly on his own warrant by the parishes comprising said district and apportioned as follows:

(1) By the parish of East Feliciana, the sum of one thousand seven hundred and fifty dollars per annum.

(2) By the parish of West Feliciana, the sum of one thousand seven hundred and fifty dollars per annum.

Added by Acts 1959, No. 113, §8.



RS 16:432 - Budget to include additional salary

§432. Budget to include additional salary

The police juries of each of the parishes comprising the twentieth judicial district shall annually and at the same time as they prepare their general budgets of expenses, budget an amount sufficient to pay the salary of the district attorney as herein fixed.

Added by Acts 1959, No. 113, §8.



RS 16:433 - Assistant district attorney

§433. Assistant district attorney

The office of assistant district attorney for the twentieth judicial district is created.

The assistant district attorney may be a resident of either the parish of East Feliciana or the parish of West Feliciana.

Added by Acts 1964, No. 56, §1.



RS 16:434 - Additional salary of assistant district attorney

§434. Additional salary of assistant district attorney

The assistant district attorney of the twentieth judicial district shall receive as compensation for his services, in addition to the annual salary paid by the state, such additional salary as the police juries of the parishes of East Feliciana and West Feliciana may determine, but such additional compensation shall not be in excess of one thousand dollars per annum from each parish.

Added by Acts 1964, No. 56, §1.



RS 16:451 - Additional salary of district attorney

PART XVIII. TWENTY-FIRST JUDICIAL DISTRICT

§451. Additional salary of district attorney

The district attorney of the twenty-first judicial district of this state shall receive, in addition to the salary now paid him by the state, an annual salary of nine thousand five hundred dollars, payable monthly on his own warrant, by the parishes comprising the twenty-first judicial district, apportioned as follows:

By the parish of Tangipahoa, the sum of five thousand three hundred dollars per annum;

By the parish of Livingston, the sum of three thousand dollars per annum;

By the parish of St. Helena, the sum of one thousand two hundred dollars per annum.

Amended by Acts 1960, No. 65, §1; Acts 1967, No. 74, §1.



RS 16:452 - Budget to include additional salary

§452. Budget to include additional salary

The governing authority of each of the parishes composing the twenty-first judicial district shall annually, and at the same time it prepares its general budget of expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:451.



RS 16:453 - Assistant district attorney

§453. Assistant district attorney

The office of assistant district attorney for the twenty-first judicial district is created.



RS 16:454 - Additional salary of assistant district attorney

§454. Additional salary of assistant district attorney

The assistant district attorney for the twenty-first judicial district shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of four thousand six hundred fifty dollars, payable monthly on his own warrant. The additional salary shall be paid by the parishes composing the twenty-first judicial district, apportioned as follows:

By the parish of Livingston, the sum of one thousand six hundred thirty-five dollars per annum;

By the parish of St. Helena, the sum of nine hundred fifteen dollars per annum;

By the parish of Tangipahoa, the sum of two thousand one hundred dollars per annum.

Amended by Acts 1960, No. 65, §1; Acts 1967, No. 100, §1.



RS 16:455 - Budget to include additional salary

§455. Budget to include additional salary

The police jury of each of the parishes composing the twenty-first judicial district shall annually budget an amount sufficient to pay its pro rata of the salary fixed in R.S. 16:454.



RS 16:456 - Second assistant district attorney

§456. Second assistant district attorney

The office of second assistant district attorney is hereby created in and for the twenty-first judicial district, under the provisions of article VII, section 60 of the Constitution of Louisiana.1

Added by Acts 1950, No. 13, §1.

1See, now, LSA-Const. Art. 5, §26.



RS 16:457 - Additional salary of second assistant district attorney

§457. Additional salary of second assistant district attorney

The second assistant district attorney shall receive as compensation for his services as such officer, in addition to the annual salary paid by the state, as provided in Article VII, Section 62 of the Constitution1 of Louisiana, an annual salary of four thousand six hundred fifty dollars, payable monthly on his own warrant. Such additional salary shall be paid by the parishes composing said judicial district as follows: the parish of Tangipahoa shall pay the sum of two thousand one hundred dollars; the parish of St. Helena the sum of nine hundred fifteen dollars; and the parish of Livingston the sum of one thousand six hundred thirty-five dollars.

Added by Acts 1950, No. 13, §2. Amended by Acts 1960, No. 65, §1; Acts 1967, No. 100, §1.

1See, now, LSA-Const. Art. 5, §26.



RS 16:458 - Budget to include additional salary

§458. Budget to include additional salary

The police juries of said parishes shall annually, at the time they prepare their general budget of expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:457.

Added by Acts 1950, No. 13, §3.



RS 16:459 - Third assistant district attorney

§459. Third assistant district attorney

The office of third assistant district attorney is hereby created in and for the twenty-first judicial district, under the provisions of Article VII, Section 60 of the Constitution of Louisiana.1

Added by Acts 1966, No. 236, §1.

1See, now, LSA-Const. Art. 5, §26.



RS 16:460 - Additional salary of third assistant district attorney

§460. Additional salary of third assistant district attorney

The third assistant district attorney shall receive as compensation for his services as such officer, in addition to the annual salary paid by the state, as provided in Article VII, Section 62, of the Constitution1 of Louisiana, an annual salary of four thousand six hundred fifty dollars, payable monthly on his own warrant. Such additional salary shall be paid by the parishes composing said judicial district as follows: the parish of Tangipahoa shall pay the sum of two thousand one hundred dollars; the parish of St. Helena the sum of nine hundred fifteen dollars; and the parish of Livingston the sum of one thousand six hundred thirty-five dollars.

Added by Acts 1966, No. 236, §1. Amended by Acts 1967, No. 100, §1.

1See, now, LSA-Const. Art. 5, §26.



RS 16:461 - Budget to include additional salary

§461. Budget to include additional salary

The police juries of said parishes shall annually, at the time they prepare their general budget of expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:460.

Added by Acts 1966, No. 236, §1.



RS 16:462 - Fourth assistant district attorney

§462. Fourth assistant district attorney

The office of fourth assistant district attorney is hereby created for the Twenty-First Judicial District.

Added by Acts 1968, No. 574, §2.



RS 16:463 - Additional salary of fourth assistant district attorney

§463. Additional salary of fourth assistant district attorney

The fourth assistant district attorney shall receive as compensation for his services as such officer, in addition to the annual salary paid by the state, an annual salary of four thousand six hundred fifty dollars, payable monthly on his own warrant. Such additional salary shall be paid by the parishes composing said judicial district, as follows: the parish of Tangipahoa shall pay the sum of two thousand one hundred dollars; the parish of St. Helena, the sum of nine hundred fifteen dollars, and the parish of Livingston, the sum of one thousand six hundred thirty-five dollars.

Added by Acts 1968, No. 574, §2.



RS 16:464 - Budget to include additional salary

§464. Budget to include additional salary

The police juries of said parishes shall annually, at the time they prepare their general budget of expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:463.

Added by Acts 1968, No. 574, §2.



RS 16:465 - Fifth assistant district attorney; residency and voter registration

§465. Fifth assistant district attorney; residency and voter registration

The office of fifth assistant district attorney is hereby created for the Twenty-first Judicial District.

Added by Acts 1975, No. 554, §2.



RS 16:466 - Additional salary of fifth assistant district attorney

§466. Additional salary of fifth assistant district attorney

The fifth assistant district attorney shall receive as compensation for his services as such officer, in addition to the annual salary paid by the state, an annual salary of four thousand six hundred fifty dollars, payable monthly on his own warrant. Such additional salary shall be paid by the parishes composing said judicial district, as follows: the parish of Tangipahoa shall pay the sum of two thousand one hundred dollars; the parish of St. Helena, the sum of nine hundred fifteen dollars; and the parish of Livingston, the sum of one thousand six hundred thirty-five dollars.

Added by Acts 1975, No. 554, §2.



RS 16:467 - Sixth assistant district attorney

§467. Sixth assistant district attorney

The office of sixth assistant district attorney is hereby created for the Twenty-first Judicial District.

Added by Acts 1978, No. 465, §2, eff. Jan. 1, 1979.



RS 16:468 - Additional salary of sixth assistant district attorney

§468. Additional salary of sixth assistant district attorney

The sixth assistant district attorney shall receive as compensation for his services as such officer, in addition to the annual salary paid by the state, an annual salary of four thousand six hundred fifty dollars, payable monthly on his own warrant. Such additional salary shall be paid by the parishes composing said judicial district, as follows: the parish of Tangipahoa shall pay the sum of two thousand one hundred dollars; the parish of St. Helena, the sum of nine hundred fifteen dollars; and the parish of Livingston, the sum of one thousand six hundred thirty-five dollars.

Added by Acts 1978, No. 465, §2, eff. Jan. 1, 1979.



RS 16:481 - Additional salary of the district attorney

PART XIX. TWENTY-SECOND JUDICIAL DISTRICT

§481. Additional salary of the district attorney

The district attorney of the twenty-second judicial district of this state shall receive, in addition to the salary paid him by the state, in lieu of all other fees, an annual salary of seven thousand two hundred dollars, payable monthly on his own warrant, by the parishes comprising the twenty-second judicial district, apportioned as follows:

(1) By the parish of Washington, the sum of three thousand six hundred dollars per annum.

(2) By the parish of St. Tammany, the sum of three thousand six hundred dollars per annum.

Amended by Acts 1959, No. 113, §14; Acts 1963, No. 125, §1.



RS 16:482 - Budget to include additional salary

§482. Budget to include additional salary

The governing authority of each of the parishes composing the twenty-second judicial district shall annually, and at the same time it prepares its general budget of expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:481.



RS 16:483 - Assistant district attorney

§483. Assistant district attorney

The office of assistant district attorney of the twenty-second judicial district is created.



RS 16:484 - Additional salary of assistant district attorney

§484. Additional salary of assistant district attorney

A. The said assistant district attorney shall receive as compensation for his services as such officer, in addition to the annual salary paid by the state, an additional salary of eight thousand dollars per annum, payable monthly on his own warrant. The additional salary shall be paid by the parishes comprising the Twenty-second Judicial District, apportioned as follows:

(1) By the parish of St. Tammany, the sum of four thousand dollars per annum.

(2) By the parish of Washington, the sum of four thousand dollars per annum.

Provided, in lieu of the payment by the respective parishes as set forth above, the said additional salary may be paid from the criminal court funds of the respective parishes where the money is available from such funds, all according to law.

Amended by Acts 1954, No. 164, §1; Acts 1961, No. 53, §1; Acts 1969, No. 87, §1.



RS 16:485 - Second assistant district attorney

§485. Second assistant district attorney

A. The office of second assistant district attorney of the twenty-second judicial district of Louisiana is hereby created.

B. The second assistant district attorney shall receive as compensation for his services as such officer, in addition to the annual salary paid by the State of Louisiana, a salary of two thousand four hundred dollars per year, payable on his own warrant. The additional salary shall be paid by the parishes comprising the twenty-second judicial district of Louisiana, apportioned as follows:

(1) By the parish of St. Tammany the sum of one thousand two hundred dollars per year; and

(2) By the parish of Washington the sum of one thousand two hundred dollars per year.

Provided, in lieu of the payment by the respective parishes as set forth above, the said additional salary may be paid from the criminal court funds of the respective parishes where the money is available from said funds, all according to law.

The office of second assistant district attorney shall not be filled until such time as there has been appropriated or funds have otherwise been made available to pay that portion of his salary required by law to be paid by the state.

Added by Acts 1968, No. 265, §1.



RS 16:486 - Third assistant district attorney

§486. Third assistant district attorney

A. The office of third assistant district attorney of the Twenty-Second Judicial District of Louisiana is hereby created.

B. The third assistant district attorney shall receive as compensation for his services as such officer, in addition to the annual salary paid by the State of Louisiana, a salary of two thousand four hundred dollars per year, payable on his own warrant. The additional salary shall be paid by the parishes comprising the Twenty-Second Judicial District of Louisiana, apportioned as follows:

(1) By the parish of St. Tammany the sum of one thousand two hundred dollars per year; and

(2) By the parish of Washington the sum of one thousand two hundred dollars per year.

Provided, in lieu of the payment by the respective parishes as set forth above, the said additional salary may be paid from the criminal court funds of the respective parishes where the money is available from said funds, all according to law.

Added by Acts 1970, No. 378, §1.



RS 16:487 - Fourth assistant district attorney

§487. Fourth assistant district attorney

A. The office of fourth assistant district attorney of the twenty-second judicial district of Louisiana is hereby created.

B. The fourth assistant district attorney shall receive as compensation for his services as such officer a salary of not less than two thousand four hundred dollars per year, payable on his own warrant. The additional salary shall be paid by the parishes comprising the twenty-second judicial district of Louisiana, apportioned as follows:

(1) By the parish of St. Tammany the sum of one thousand two hundred dollars per year; and

(2) By the parish of Washington the sum of one thousand two hundred dollars per year.

Provided in lieu of the payment by the respective parishes as set forth above, the said additional salary may be paid from the criminal court funds of the respective parishes where the money is available from said funds, all according to law.

Added by Acts 1973, No. 118, §7.



RS 16:511 - Additional salary of district attorney

PART XX. TWENTY-THIRD JUDICIAL DISTRICT

§511. Additional salary of district attorney

The district attorney of the twenty-third judicial district of this state shall receive, in addition to the salary now paid him by the state, an annual salary of four thousand five hundred dollars, payable on his own warrant, by the parishes comprising the twenty-third judicial district, apportioned as follows:

By the parish of Assumption, the sum of one thousand five hundred dollars per annum;

By the parish of Ascension, the sum of one thousand five hundred dollars per annum;

By the parish of St. James, the sum of one thousand five hundred dollars per annum.

Amended by Acts 1965, No. 125, §1.



RS 16:512 - Budget to include additional salary

§512. Budget to include additional salary

The governing authority of each of the parishes composing the twenty-third judicial district shall annually, and at the same time it prepares its general budget of expenses, budget an amount sufficient to pay the salaries fixed in R.S. 16:511.



RS 16:513 - Repealed

§513. Repealed by Acts 2014, No. 366, §2.



RS 16:514 - Additional salaries of assistant district attorneys

§514. Additional salaries of assistant district attorneys

A. The assistant district attorney for the twenty-third judicial district shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of four thousand five hundred dollars, payable monthly. The additional salary shall be paid by the parishes comprising the twenty-third judicial district, apportioned as follows:

By the parish of Ascension, the sum of one thousand five hundred dollars per annum;

By the parish of Assumption, the sum of one thousand five hundred dollars per annum;

By the parish of St. James, the sum of one thousand five hundred dollars per annum.

B. The second assistant district attorney for the twenty-third judicial district shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of three thousand dollars, payable monthly. The additional salary shall be paid by the parishes comprising the twenty-third judicial district, apportioned as follows:

By the parish of Ascension, the sum of one thousand dollars per annum;

By the parish of Assumption, the sum of one thousand dollars per annum;

By the parish of St. James, the sum of one thousand dollars per annum.

C. The third and fourth assistant district attorneys for the Twenty-Third Judicial District each may be paid as compensation for their services, in addition to the annual salary paid by the state, such salary as the parish of Ascension, the municipality of Donaldsonville, the municipality of Gonzales, or the municipality of Sorrento, or any or all of them, in the discretion of the governing authority or governing authorities thereof, may pay. However, the total of any such additional compensation shall not exceed in the aggregate one thousand dollars per annum for each of them.

D. The fifth and all subsequent assistant district attorneys for the Twenty-Third Judicial District may be paid as compensation for their services, in addition to the annual salary paid by the state, such salary as the various political subdivisions in the appropriate parishes may pay.

Amended by Acts 1965, No. 125, §1; Acts 1966, No. 185, §1; Acts 1976, No. 307, §5, eff. Jan. 1, 1977; Acts 1979, No. 146, §1; Acts 1981, No. 806, §2; Acts 2001, No. 880, §1.



RS 16:515 - Budget to include additional salary

§515. Budget to include additional salary

The governing authority of each of the parishes composing the twenty-third judicial district shall annually, and at the time it prepares its general budget of expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:514.



RS 16:516 - Health insurance; retired district attorneys; certain judicial districts

§516. Health insurance; retired district attorneys; certain judicial districts

A. The premium costs of group health insurance shall be paid in full from the district attorney's general fund, in and for the Fifth, Seventh, Eighteenth, Twenty-First, Twenty-Third, Twenty-Fifth, Twenty-Ninth, Thirtieth, and Fortieth judicial districts as may be applicable, for any district attorney who retired with at least twenty-five years of full-time service regardless of age.

B. The premium costs of group health insurance shall be paid in full from the district attorney's general fund, in and for the Fourth, Sixth, Twenty-Second, and Thirty-Ninth judicial districts as may be applicable, for any district attorney who retired with at least thirty years of full-time service regardless of age or who has served twenty-four years or more as the elected district attorney regardless of age.

C. The premium costs of group health insurance shall be paid in full from the district attorney's general fund in and for the Second Judicial District, for any district attorney who retired with at least twenty-four years of full-time service regardless of age.

D. As used in this Section, "years of full-time service" shall mean the number of years of creditable service that the retiree had in the Louisiana District Attorney's Retirement System.

Acts 2006, No. 840, §1; Acts 2007, No. 300, §1; Acts 2007, No. 355, §1; Acts 2008, No. 554, §1; Acts 2009, No. 389, §1, eff. July 1, 2009.



RS 16:541 - Additional salary of the district attorney

PART XXI. TWENTY-FOURTH JUDICIAL DISTRICT

§541. Additional salary of the district attorney

The district attorney of the Twenty-Fourth Judicial District of this state, comprising the parish of Jefferson, shall receive, in addition to the salary paid him by the state, an additional annual salary of not less than fifteen thousand dollars, payable monthly on his own warrant by the governing authority for the parish of Jefferson. This additional salary shall not be reduced after it has been in effect for a period of at least six months.

Amended by Acts 1950, 2nd Ex.Sess., No. 8, §1; Acts 1956, No. 471, §1; Acts 1959, No. 113, §15; Acts 1971, No. 153, §1; Acts 1979, No. 505, §1.



RS 16:542 - Budget to include additional salaries and expenses

§542. Budget to include additional salaries and expenses

The governing authority of the parish of Jefferson shall annually, and at the same time it prepares its general budget of expenses, budget an amount sufficient to pay the salaries and expenses fixed in R.S. 16:541, 16:543, 16:544, 16:545, 16:548, 16:551, 16:555 and 16:558, as amended.1

Amended by Acts 1950, 2nd Ex.Sess., No. 8, §1; 1956, No. 471, §1; Acts 1961, No. 78, §1; Acts 1971, No. 153, §1.

1R.S. 16:548, 16:551, 16:555 and 16:558 have been repealed; see, now, R.S. 16:543 and 16:544.



RS 16:543 - Assistant district attorneys

§543. Assistant district attorneys

The offices of assistant district attorneys of the Twenty-Fourth Judicial District of this state, comprising the parish of Jefferson, are hereby created. The minimum number of assistant district attorneys shall be as set out in Section 51 of this Title and any additional assistant district attorneys that shall be appointed by the district attorney. Each assistant district attorney shall serve at the pleasure of the district attorney.

Amended by Acts 1950, 2nd Ex.Sess., No. 8, §1; Acts 1954, No. 453, §1; Acts 1956, No. 471, §1; Acts 1979, No. 505, §1.



RS 16:544 - Salaries of assistant district attorneys

§544. Salaries of assistant district attorneys

Each assistant district attorney of the Twenty-Fourth Judicial District shall receive, in addition to any salary paid to them by the state, a salary as fixed by the district attorney, in his discretion, from the annual budgeted funds provided by the Jefferson Parish Council for salaries for assistant district attorneys. The total amount of the budgeted salary funds which have been designated by the Jefferson Parish Council to be paid to the assistant district attorneys, as fixed by the district attorney, shall not be reduced once it has been in effect for a period of at least six months. Each salary shall be paid monthly on the warrant of each individual assistant.

Acts 1950, 2nd Ex. Sess., No. 8, §1; Amended by Acts 1952, No. 159, §1; Acts 1954, No. 453, §2; Acts 1956, No. 471, §1; Acts 1961, No. 78, §1; Acts 1962, No. 490, §1; Acts 1970, No. 665, §1; Acts 1971, No. 151, §1; Acts 1979, No. 505, §1.



RS 16:545 - Expenses

§545. Expenses

In addition to the expense allowance provided by R.S. 16:6, the district attorney of the Twenty-Fourth Judicial District shall be entitled to an operating budget, paid by the Jefferson Parish Council from the general fund, and any other funds made available for this purpose, for the expenses for the operation of the district attorney's office, which expenses include, but shall not be limited to, the following: salaries of stenographers, clerks, administrators, secretaries, investigators, and assistant district attorneys as provided in R.S. 16:544 and expenses for the following: stationery, telephones, automobile, office equipment, office supplies, matching federal grants, parochial retirement for employees as provided by law, hospitalization for employees as provided to other employees of the parish, travel expenses where appropriate for operation of the office or for training seminars, registrations for seminars and schools and professional societies, as well as any and all other expenses which may be incurred in the normal operation of the district attorney's office; all to be paid by the parish of Jefferson. The operating budget shall not be reduced without the consent of the district attorney during the year in which it is effective, nor shall the district attorney's annual budget for any year be less than the annual budget for the preceding year without the consent of the district attorney, except in the case of a pro rata reduction in the operating budgets of all other departments in the parish of Jefferson due to reduction in revenues.

Added by Acts 1956, No. 471, §2. Amended by Acts 1959, No. 67, §1; Acts 1979, No. 505, §1.



RS 16:546 - To 552 Repealed by Acts 1979, No. 505, 3

§546. §§546 to 552 Repealed by Acts 1979, No. 505, §3



RS 16:553 - Repealed by Acts 1971, No. 152, 3

§553. Repealed by Acts 1971, No. 152, §3



RS 16:554 - To 559 Repealed by Acts 1979, No. 505, 3

§554. §§554 to 559 Repealed by Acts 1979, No. 505, §3



RS 16:571 - Additional salary of district attorney

PART XXII. TWENTY-FIFTH JUDICIAL DISTRICT

§571. Additional salary of district attorney

A. The district attorney of the Twenty-Fifth Judicial District shall receive, in addition to the salary paid him by the state, an additional annual salary of not less than fifteen thousand dollars, payable monthly on his own warrant by the governing authority of the parish of Plaquemines. This additional salary shall not be reduced after it has been in effect for a period of at least six months.

B. The governing authority of the parish of Plaquemines shall annually, at the time it prepares its general budget, budget an amount sufficient to pay the salary provided herein. Any salary increase as permitted herein by the governing authority for the parish of Plaquemines shall not be reduced once the same has been in effect for six months.

Amended by Acts 1960, No. 231, §1; Acts 1986, No. 198, §1; Acts 1986, No. 223, §1; Acts 1997, No. 782, §2, eff. Jan. 1, 1998.



RS 16:572 - Assistant district attorneys

§572. Assistant district attorneys

The offices of assistant district attorneys for the Twenty-Fifth Judicial District are hereby created. The minimum number of said assistant district attorneys shall be the number as set out in R.S. 16:51 and all additional assistant district attorneys as shall be appointed by the district attorney of the Twenty-Fifth Judicial District, all of which assistants shall serve at the pleasure of the district attorney.

Acts 1986, No. 198, §1; Acts 1986, No. 223, §1; Acts 1997, No. 782, §2, eff. Jan. 1, 1998.



RS 16:573 - Salaries of assistant district attorneys

§573. Salaries of assistant district attorneys

A. The assistant district attorneys of the Twenty-Fifth Judicial District shall receive, in addition to any salary paid to them by the state, if any, an annual salary as set out by the district attorney from the annual budgeted funds provided by the governing authority of the parish of Plaquemines for salaries for assistant district attorneys, said salaries to be set for each assistant district attorney by the district attorney at his discretion. The total amount of the said budgeted salary funds which have been designated by the governing authority of the parish of Plaquemines to be paid to the assistant district attorneys as directed by the district attorney shall not be reduced once same has been in effect for a period of six months. Said salaries shall be paid monthly in an amount set by the district attorney, payable on warrant of the individual assistants as the case may be.

B. The governing authority of the parish of Plaquemines shall annually, at the time it prepares its general budget, budget an amount sufficient to pay the salaries provided herein.

Amended by Acts 1960, No. 244, §1; Acts 1986, No. 198, §1; Acts 1986, No. 223, §1; Acts 1997, No. 782, §2, eff. Jan. 1, 1998.



RS 16:574 - Expenses; operating budget

§574. Expenses; operating budget

A. In addition to the expense allowance provided by R.S. 16:6, the district attorney of the Twenty-fifth Judicial District shall be entitled to an operating budget, paid by the governing authority of the parish of Plaquemines from the general fund, and any other funds made available for this purpose, for the expenses of the operation of the office of the district attorney. Such expenses shall include but shall not be limited to the following:

(1) Salaries of stenographers, clerks, administrators, secretaries, and investigators.

(2) Salaries of assistant district attorneys, as provided by R.S. 16:573, except that there shall be no increase in any one year exceeding the amount budgeted by the parish governing authority for merit and cost-of-living increases for civil service employees without approval of the governing authority of the parish of Plaquemines.

(3) Expenses for stationery, telephones, automobiles, office equipment, and office supplies.

(4) Funds for matching federal grants, parochial retirement coverage for employees, as provided by law, and hospitalization insurance coverage for employees, as provided to other employees of the parish.

(5) Travel expenses where appropriate for operation of the office or for training seminars, and registrations for seminars, schools, and professional societies.

(6) Any other expenses which may be incurred in the normal operation of the office of the district attorney.

B. All such expenses shall be paid by the governing authority of the parish of Plaquemines.

C. The operating budget shall not be reduced without the consent of the district attorney during the year in which it is effective, nor shall the district attorney's annual budget for any year be less than the annual budget for the preceding year without the consent of the district attorney, except in the case of a pro rata reduction in the operating budgets of all other departments in the parish of Plaquemines due to reduction in revenues. This Subsection shall not apply to the capital outlay portion of the annual budget for the office of the district attorney provided that, for purposes of this Subsection, the capital outlay portion of the budget shall not include office equipment, furniture, communication equipment, expenses associated with maintaining a law library, and computer systems.

Acts 1986, No. 198, §1; Acts 1986, No. 223, §1; Acts 1997, No. 782, §§1, 2; eff. Jan. 1, 1998.



RS 16:575 - Repealed by Acts 1986, No. 198, 2; Acts 1986, No. 223, 2.

§575. Repealed by Acts 1986, No. 198, §2; Acts 1986, No. 223, §2.



RS 16:581 - Assistant district attorneys

PART XXIII. TWENTY-SIXTH JUDICIAL DISTRICT

§581. Assistant district attorneys

The offices of first, second and third assistant district attorneys for the Twenty-Sixth Judicial District of Louisiana are hereby created.

Amended by Acts 1968, No. 366, §1.



RS 16:582 - Additional salaries and expenses of assistant district attorneys

§582. Additional salaries and expenses of assistant district attorneys

A. The first assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the State of Louisiana, an annual salary of six thousand six hundred dollars, payable monthly on his own warrant. The additional salary shall be paid by the parishes comprising the Twenty-Sixth Judicial District, apportioned as follows:

By the parish of Webster, the sum of three thousand three hundred dollars per annum.

By the parish of Bossier, the sum of three thousand three hundred dollars per annum.

B. The second assistant district attorney shall receive as compensation for his services in addition to the annual salary paid by the State of Louisiana, an annual salary of four thousand eight hundred dollars, payable monthly on his own warrant. The additional salary shall be paid by the parishes comprising the Twenty-Sixth Judicial District, apportioned as follows:

By the parish of Webster, the sum of two thousand four hundred dollars per annum.

By the parish of Bossier, the sum of two thousand four hundred dollars per annum.

C. The third assistant district attorney shall receive as compensation for his services in addition to the annual salary paid by the State of Louisiana, an annual salary of three thousand six hundred dollars, payable monthly on his own warrant. The additional salary shall be paid by the parishes comprising the Twenty-Sixth Judicial District, apportioned as follows:

By the parish of Webster, the sum of one thousand eight hundred dollars per annum.

By the parish of Bossier, the sum of one thousand eight hundred dollars per annum.

The provisions of this subsection relating to the third assistant district attorney shall not become effective until such time as funds are appropriated or otherwise made available by the legislature for the payment of that portion of the salary of said third assistant district attorney which is payable by the State of Louisiana.

Amended by Acts 1950, No. 446, §1; Acts 1968, No. 366, §1.



RS 16:583 - Budget to include additional salary and expenses

§583. Budget to include additional salary and expenses

The governing authority of each of the parishes composing the Twenty-Sixth Judicial District shall annually and at the time it prepares its general budget of expenses, budget an amount sufficient to pay the salaries and expenses fixed in R.S. 16:582.

Amended by Acts 1968, No. 366, §1.



RS 16:584 - Residence requirement of district attorney and assistant district attorneys

§584. Residence requirement of district attorney and assistant district attorneys

At least one of the assistant district attorneys provided for in R.S. 16:581 shall be a resident of the parish other than the parish in which the district attorney resides.

Amended by Acts 1968, No. 366, §1.



RS 16:585 - Additional salary and expenses of district attorney

§585. Additional salary and expenses of district attorney

A. The district attorney of the Twenty-Sixth Judicial District of this state shall receive, in addition to the salary now paid him by the state, an annual salary of seven thousand two hundred fifty dollars, payable monthly on his own warrant by the parishes comprising said district and apportioned as follows:

By the parish of Bossier, the sum of three thousand six hundred twenty five dollars per annum.

By the parish of Webster, the sum of three thousand six hundred twenty five dollars per annum.

Added by Acts 1959, No. 113, §9. Amended by Acts 1967, No. 46, §1; Acts 1968, No. 366, §1.



RS 16:586 - Budget to include additional salary and expense allowance of district attorney

§586. Budget to include additional salary and expense allowance of district attorney

The police juries of each of the parishes comprising the Twenty-Sixth Judicial District shall annually and at the same time as they prepare their general budgets of expenses, budget an amount sufficient to pay the salary and expenses of the district attorney as herein fixed.

Added by Acts 1959, No. 113, §9. Amended by Acts 1968, No. 366, §1.



RS 16:587 - Repealed by Acts 1968, No. 366, 1

§587. Repealed by Acts 1968, No. 366, §1



RS 16:601 - Additional salary of the district attorney

PART XXIV. TWENTY-SEVENTH JUDICIAL DISTRICT

§601. Additional salary of the district attorney

The district attorney of the twenty-seventh judicial district of this state shall receive, in addition to the salary now paid him by the state, an annual salary of not less than thirty-two hundred dollars, payable monthly on his own warrant by the parish of St. Landry.

Amended by Acts 1952, No. 446, §1.



RS 16:602 - Budget to include additional salary

§602. Budget to include additional salary

The governing authority of the parish of St. Landry shall annually, and at the time it prepares its general budget of expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:601.



RS 16:603 - Assistant district attorneys

§603. Assistant district attorneys

The offices of first, second and third assistant district attorneys for the twenty-seventh judicial district of Louisiana are hereby created.

Added by Acts 1952, No. 445, §1. Amended by Acts 1972, No. 421, §1.



RS 16:604 - Additional salary of assistant district attorneys

§604. Additional salary of assistant district attorneys

The first assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the State of Louisiana, an annual salary of not less than six thousand dollars, payable monthly on his own warrant.

The second assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the State of Louisiana, an annual salary of not less than one thousand dollars, payable monthly on his own warrant.

The third assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the State of Louisiana, an annual salary of not less than one thousand dollars, payable monthly on his own warrant.

These salaries shall be paid by the parish of St. Landry. The police jury of St. Landry Parish shall annually budget an amount sufficient to pay the salaries herein fixed.

Added by Acts 1952, No. 445, §§2, 3. Amended by Acts 1962, No. 432, §1; Acts 1972, No. 421, §1.



RS 16:621 - Additional salary of the district attorney

PART XXV. TWENTY-EIGHTH JUDICIAL DISTRICT

§621. Additional salary of the district attorney

The district attorney of the Twenty-Eighth Judicial District of this state shall receive, in addition to the salary paid him by this state, in lieu of all other fees, an additional salary of four thousand two hundred dollars, payable monthly on his own warrant by the parish of LaSalle.

Amended by Acts 1958, No. 212, §1; Acts 1959, No. 113, §16; Acts 1977, No. 620, §26, eff. Jan. 3, 1979.



RS 16:622 - Budget to include additional salary

§622. Budget to include additional salary

The governing authority of each of the parishes comprising the twenty-eighth judicial district shall annually, and at the same time it prepares its general budget of expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:621.



RS 16:623 - Other compensation prohibited; expenses outside district

§623. Other compensation prohibited; expenses outside district

The district attorney of the twenty-eighth judicial district shall receive no fees nor other compensation for official service in the district court. He shall represent the parishes of the twenty-eighth judicial district and other public boards therein, in all matters of litigation in which the parishes or boards may have an interest, and shall be their legal adviser when so requested without extra compensation. In any litigation or business necessitating the attention or assistance of the district attorney outside of his judicial district, by either the parishes, school boards, or other public boards, the district attorney shall be allowed and paid his expenses. This Section shall not apply to any fees that are recovered as penalties in a civil suit where attorney's fees are made a part of the damages or penalties by statute.



RS 16:624 - First assistant district attorney; additional salary

§624. First assistant district attorney; additional salary

A. The office of first assistant district attorney for the Twenty-Eighth Judicial District is created.

B. The first assistant district attorney shall receive as compensation for his services, in addition to the annual salary to be paid by the state, an annual salary of two thousand four hundred dollars, payable monthly on his own warrant by the parish of LaSalle.

Added by Acts 1970, No. 321, §1. Amended by Acts 1977, No. 620, §26, eff. Jan. 3, 1979.



RS 16:641 - Additional salary of district attorney

PART XXVI. TWENTY-NINTH JUDICIAL DISTRICT

§641. Additional salary of district attorney

A. The district attorney of the twenty-ninth judicial district of this state shall, in addition to the salary now paid him by the state of Louisiana, be paid an additional salary of not less than four thousand eight hundred dollars by the parish of St. Charles.

B. The salary shall be paid monthly to the district attorney of said twenty-ninth judicial district of Louisiana on his own warrant and drawn on the secretary or treasurer of St. Charles Parish.

C. The police jury of St. Charles Parish shall annually, at the time it prepares its general budget of expenses, budget an amount sufficient to pay the additional salary herein provided.

Acts 1952, No. 69, §§1 to 3. Amended by Acts 1962, No. 279, §1; Acts 1973, No. 118, §8; Acts 1982, No. 21, §6(e), eff. Jan. 1, 1985.



RS 16:642 - Assistant district attorneys

§642. Assistant district attorneys

The offices of the first, second, third, fourth, and fifth assistant district attorneys for the Twenty-Ninth Judicial District of Louisiana are hereby created.

Acts 1952, No. 68, §1. Amended by Acts 1960, No. 211, §1. Acts 1984, No. 111, §2, eff. Jan. 1, 1985. Acts 1984, No. 84, §1, eff. Jan. 1, 1985.



RS 16:642.1 - REPEALED BY ACTS 1982, NO. 21, 6, EFF. JAN. 1, 1985.

§642.1. REPEALED BY ACTS 1982, NO. 21, §6, EFF. JAN. 1, 1985.



RS 16:643 - Additional salary of assistant district attorneys

§643. Additional salary of assistant district attorneys

A. Each of the said assistant district attorneys shall receive as compensation for his services as such officer an annual salary of not less than two thousand two hundred fifty dollars, payable monthly. The additional salary shall be paid by the parish of St. Charles.

B. The police jury of St. Charles Parish shall annually, at the time it prepares its general budget of expenses, budget an amount sufficient to pay the additional salary herein provided.

Added by Acts 1952, No. 68, §§2, 3. Amended by Acts 1960, No. 211, §1; Acts 1973, No. 118, §8; Acts 1982, No. 21, §6(e), eff. Jan. 1, 1985.



RS 16:691 - Additional salary of assistant district attorneys

PART XXVII. THIRTIETH JUDICIAL DISTRICT

§691. Additional salary of assistant district attorneys

Each assistant district attorney of the thirtieth judicial district shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary to be fixed by the governing authority of the parish of Vernon of not less than three thousand two hundred fifty dollars, payable monthly on his own warrant by the parish of Vernon.

Acts 1977, No. 164, §10, eff. Jan. 1, 1979.



RS 16:692 - Additional salary of district attorney

§692. Additional salary of district attorney

The district attorney of the thirtieth judicial district of this state shall receive, in addition to the salary now paid him by the state, an annual salary to be fixed by the governing authority of the parish of Vernon, of not less than nine thousand dollars, payable monthly on his own warrant by the parish of Vernon.

Acts 1977, No. 164, §10, eff. Jan. 1, 1979.



RS 16:693 - Budget to include additional salary

§693. Budget to include additional salary

The governing authority of the parish of Vernon shall annually and at the time it prepares its general budget of expenses, budget an amount sufficient to pay the salaries provided in this Part.

Acts 1977, No. 164, §10, eff. Jan. 1, 1979.



RS 16:751 - Additional salary of district attorney

PART XXVIII. THIRTY-FIRST JUDICIAL DISTRICT

§751. Additional salary of district attorney

A. The police jury of the parish of Jefferson Davis shall pay the district attorney of the Thirty-First Judicial District an additional salary of three thousand six hundred dollars per annum payable monthly on his own warrant when funds are made available for the payment of that portion of the salary of said district attorney which is payable by the State of Louisiana.

B. The governing authority of Jefferson Davis Parish shall annually, and at the time it prepares its general budget of expenses, budget an amount sufficient to pay the salary fixed herein.

Added by Acts 1952, No. 381, §§1, 2. Amended by Acts 1968, No. 548, §1.



RS 16:752 - First assistant district attorney; additional salary

§752. First assistant district attorney; additional salary

A. The office of first assistant district attorney for the Thirty-First Judicial District is created.

B. The first assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of three thousand four hundred and fifty dollars, payable monthly on his own warrant. This additional salary shall be paid by the parish of Jefferson Davis.

Added by Acts 1952, No. 382, §§1 to 4. Amended by Acts 1968, No. 548, §1.



RS 16:801 - Additional salary of district attorney

PART XXIX. THIRTY-SECOND JUDICIAL DISTRICT

§801. Additional salary of district attorney

The district attorney of the thirty-second judicial district of the state shall receive, in addition to the salary paid him by the state, an annual salary of ten thousand dollars, payable monthly on his own warrant by the parish of Terrebonne.

Added by Acts 1968, No. 306, §1.



RS 16:802 - Budget to include additional salary

§802. Budget to include additional salary

The governing authority of the parish of Terrebonne shall annually and at the same time it prepares its general budget of expenses budget an amount sufficient to pay the salary fixed by R.S. 16:801.

Added by Acts 1968, No. 306, §1.



RS 16:803 - Assistant district attorneys

§803. Assistant district attorneys

The offices of first and second assistant district attorneys for the thirty-second judicial district are created.

Added by Acts 1968, No. 306, §1.



RS 16:804 - Additional salaries of assistant district attorneys

§804. Additional salaries of assistant district attorneys

The first assistant district attorney of the thirty-second judicial district shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of eight thousand dollars, and the second assistant district attorney of the thirty-second judicial district shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of seven thousand five hundred dollars, each payable monthly on his own warrant by the parish of Terrebonne.

Added by Acts 1968, No. 306, §1.



RS 16:805 - Budget to include additional salary

§805. Budget to include additional salary

The governing authority of the parish of Terrebonne shall annually budget an amount sufficient to pay the salaries fixed in R.S. 16:804.

Added by Acts 1968, No. 306, §1.



RS 16:806 - Third assistant district attorney; additional salary

§806. Third assistant district attorney; additional salary

A. The office of third assistant district attorney for the thirty-second judicial district is hereby created.

B. The third assistant district attorney shall receive as compensation for his services an annual salary of not less than seven thousand dollars, payable monthly on his own warrant by the parish of Terrebonne.

Added by Acts 1973, No. 118, §9.



RS 16:831 - Additional salary of district attorney

PART XXX. THIRTY-THIRD JUDICIAL DISTRICT

§831. Additional salary of district attorney

The district attorney of the thirty-third judicial district of the state shall receive, in addition to the salary paid him by the state and when funds are made available for the payment of said salary by the state, an annual salary of three thousand six hundred dollars, payable monthly on his own warrant by the parish of Allen.

Added by Acts 1968, No. 550, §1.



RS 16:832 - Budget to include additional salary

§832. Budget to include additional salary

The governing authority of the parish of Allen shall annually and at the same time it prepares its general budget of expenses budget an amount sufficient to pay the salary fixed by R.S. 16:831.

Added by Acts 1968, No. 550, §1.



RS 16:833 - First assistant district attorney; additional salary

§833. First assistant district attorney; additional salary

A. The office of first assistant district attorney for the Thirty-Third Judicial District is created.

B. The first assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of two thousand four hundred dollars, payable monthly on his own warrant. This additional salary shall be paid by the parish of Allen.

Added by Acts 1972, No. 362, §1.



RS 16:839.1 - Additional salary of the district attorney

PART XXX-A. THIRTY-FOURTH JUDICIAL DISTRICT

§839.1. Additional salary of the district attorney

A. The district attorney of the Thirty-Fourth Judicial District shall receive, in addition to the salary paid him by the state, an additional annual salary of not less than fifteen thousand dollars, payable monthly on his own warrant by the governing authority for the Parish of St. Bernard. This additional salary shall not be reduced after it has been in effect for a period of at least six months.

B. The governing authority of the parish of St. Bernard shall annually, at the time it prepares its general budget, budget an amount sufficient to pay the salary provided herein. Any salary increase as permitted herein by the governing authority for the parish of St. Bernard shall not be reduced once the same has been in effect for six months.

Added by Acts 1979, No. 672, §1.



RS 16:839.2 - Assistant district attorneys

§839.2. Assistant district attorneys

The offices of assistant district attorneys of the Thirty-Fourth Judicial District are hereby created. The minimum number of said assistant district attorneys shall be the number as set out in Section 51 of this Title and all additional assistant district attorneys as shall be appointed by the district attorney of the Thirty-Fourth Judicial District, all of which assistants shall serve at the pleasure of the district attorney.

Added by Acts 1979, No. 672, §1.



RS 16:839.3 - Salaries of assistant district attorneys

§839.3. Salaries of assistant district attorneys

A. The assistant district attorneys of the Thirty-Fourth Judicial District shall receive in addition to any salary paid to them by the state, if any, an annual salary as set out by the district attorney from the annual budgeted funds provided by the governing authority of St. Bernard Parish for salaries for assistant district attorneys, said salaries to be set for each assistant district attorney by the district attorney, at his discretion. The total amount of the said budgeted salary funds which have been designated by the governing authority of St. Bernard Parish to be paid to the assistant district attorneys as directed by the district attorney shall not be reduced once same has been in effect for a period of six months. Said salaries shall be paid monthly in an amount set by the district attorney, payable on warrant of the individual assistants as the case may be.

B. The governing authority of the parish of St. Bernard shall annually, at the time it prepares its general budget, budget an amount sufficient to pay the salaries provided herein.

Added by Acts 1979, No. 672, §1.



RS 16:839.4 - Budget to include salaries and expenses

§839.4. Budget to include salaries and expenses

The governing authority of the parish of St. Bernard shall annually, and at the same time it prepares its general budget, budget an amount sufficient to pay the salaries and expenses of the office of the district attorney of the Thirty-Fourth Judicial District provided for in R.S. 16:6 and as hereinabove set forth. The amount budgeted shall be paid to the district attorney, ten days after the adoption of the budget by the governing authority, who shall deposit same in a special account called the "district attorney's general fund" and shall be administered by the district attorney to pay the salaries and expenses authorized by law. Said fund shall be annually audited by the governing authority of the parish of St. Bernard and any surplus remaining in the fund on December 31 of each year shall be remitted to the parish general fund. Any supplemental appropriations made by the parish governing authority of the parish of St. Bernard to pay expenses and salaries as provided by R.S. 16:6 shall also be deposited in the district attorney's general fund and administered as provided herein. The operating budget shall not be reduced without the consent of the district attorney during the year in which it is effective, nor shall the district attorney's annual budget for any year be less than the annual budget for the preceding year without the consent of the district attorney, except in the case of a pro rata reduction in the operating budgets of all other departments in the parish of St. Bernard due to reduction in revenues.

Added by Acts 1979, No. 672, §1.



RS 16:841 - Additional salary of district attorney

PART XXXI. THIRTY-FIFTH JUDICIAL DISTRICT

§841. Additional salary of district attorney

The district attorney of the Thirty-Fifth Judicial District of this state shall receive, in addition to the salary paid him by the state, an annual salary to be fixed by the governing authority of the parish of Grant, of not less than thirty-six hundred dollars, payable monthly on his own warrant by the parish of Grant.

Added by Acts 1976, No. 47, §10, eff. Jan. 3, 1977.



RS 16:842 - Budget to include additional salary

§842. Budget to include additional salary

The governing authority of the parish of Grant shall annually and at the same time as it prepares its general budget of expenses, budget an amount sufficient to pay the additional salaries provided for in this Part.

Added by Acts 1976, No. 47, §10, eff. Jan. 3, 1977.



RS 16:843 - Assistant district attorney

§843. Assistant district attorney

The office of assistant district attorney for the Thirty-Fifth Judicial District of Louisiana is created.

Added by Acts 1977, No. 22, §2.



RS 16:871 - Additional salary of assistant district attorneys

PART XXXII. THIRTY-SIXTH JUDICIAL DISTRICT

§871. Additional salary of assistant district attorneys

Each assistant district attorney of the thirty-sixth judicial district shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary to be fixed by the governing authority of the parish of Beauregard of not less than three thousand two hundred fifty dollars, payable monthly on his own warrant by the parish of Beauregard.

Added by Acts 1977, No. 164, §10, eff. Jan. 1, 1979.



RS 16:872 - Additional salary of district attorney

§872. Additional salary of district attorney

The district attorney of the thirty-sixth judicial district shall receive, in addition to the salary paid him by the state, an annual salary to be fixed by the governing authority of the parish of Beauregard, of not less than nine thousand dollars, payable monthly on his own warrant by the parish of Beauregard.

Added by Acts 1977, No. 164, §10, eff. Jan. 1, 1979.



RS 16:873 - Budget to include additional salary

§873. Budget to include additional salary

The governing authority of the parish of Beauregard shall annually and at the same time as it prepares its general budget of expenses, budget an amount sufficient to pay for the salaries provided for in this Part.

Added by Acts 1977, No. 164, §10, eff. Jan. 1, 1979.



RS 16:881 - Additional salary of district attorney

PART XXXIII. THIRTY-SEVENTH JUDICIAL DISTRICT

§881. Additional salary of district attorney

The district attorney of the thirty-seventh judicial district shall receive, in addition to the salary paid him by the state, an annual salary to be fixed by the parish of Caldwell, of not less than four thousand two hundred dollars, payable monthly on his own warrant by the parish of Caldwell.

Added by Acts 1977, No. 620, §27, eff. Jan. 3, 1979.



RS 16:882 - Budget to include salary

§882. Budget to include salary

The governing authority of the parish of Caldwell shall annually and at the same time as it prepares its general budget of expenses, budget an amount sufficient to pay for the salaries provided for in this Part.

Added by Acts 1977, No. 620, §27, eff. Jan. 3, 1979.



RS 16:891 - Additional salary of district attorney

PART XXXIV. THIRTY-EIGHTH JUDICIAL DISTRICT

§891. Additional salary of district attorney

The district attorney of the Thirty-Eighth Judicial District shall receive, in addition to the salary now paid him by the state, an annual salary, to be fixed by the governing authority of the parish of Cameron, of not less than three thousand six hundred dollars, payable monthly on his own warrant by the parish of Cameron.

Added by Acts 1978, No. 14, §4, eff. March 1, 1979.



RS 16:892 - Budget to include additional salary

§892. Budget to include additional salary

The governing authority of the parish of Cameron shall annually, and at the time it prepares its general budget of expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:891.

Added by Acts 1978, No. 14, §4, eff. March 1, 1979.



RS 16:893 - Assistant district attorney

§893. Assistant district attorney

The office of the first assistant district attorney for the Thirty-Eighth Judicial District of Louisiana is created.

Added by Acts 1981, No. 694, §2, eff. July 20, 1981.



RS 16:894 - Additional salary of assistant district attorney

§894. Additional salary of assistant district attorney

The first assistant district attorney of the Thirty-Eighth Judicial District shall receive, in addition to the salary now paid him by the state, an annual salary, to be fixed by the governing authority of the parish of Cameron, of not less than three thousand six hundred dollars, payable monthly on his own warrant by the governing authority of the parish of Cameron.

Added by Acts 1981, No. 694, §2, eff. July 20, 1981.



RS 16:895 - Budget to include additional salary

§895. Budget to include additional salary

The governing authority of the parish of Cameron shall annually, at the time it prepares its general budget of expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:894.

Added by Acts 1981, No. 694, §2, eff. July 20, 1981.



RS 16:901 - Additional salary of district attorney

PART XXXV. THIRTY-NINTH JUDICIAL DISTRICT

§901. Additional salary of district attorney

A. The district attorney of the Thirty-Ninth Judicial District shall receive, in addition to the salary paid by the state, an annual salary of two thousand four hundred dollars, payable monthly by the governing authority of the parish of Red River.

B. The governing authority of the parish of Red River shall annually budget an amount sufficient to pay the salary fixed in Subsection A herein.

Added by Acts 1979, No. 635, §5, eff. March 1, 1980.



RS 16:911 - Additional salary of district attorney

PART XXXVI. FORTIETH JUDICIAL DISTRICT

§911. Additional salary of district attorney

A. The district attorney of the fortieth judicial district shall receive, in addition to the salary paid by the state, an annual salary of four thousand eight hundred fifty dollars, payable monthly on his own warrant by the governing authority of the parish of St. John the Baptist.

B. The governing authority of the parish of St. John the Baptist shall annually budget an amount sufficient to pay the salary fixed in Subsection A herein.

Added by Acts 1982, No. 21, §6(f), eff. Jan. 1, 1985, subject to approval of electors.



RS 16:912 - Assistant district attorneys

§912. Assistant district attorneys

A. The offices of first, second, third, and fourth assistant district attorneys for the Fortieth Judicial District are created.

B. Each assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of not less than two thousand two hundred fifty dollars payable monthly by the parish of St. John the Baptist.

C. The governing authority of St. John the Baptist Parish shall annually budget an amount sufficient to pay the salaries provided for in this Section.

Added by Acts 1982, No. 21, §6(f), eff. Jan. 1, 1985, subject to approval of electors. Acts 1984, No. 111, §2, eff. Jan. 1, 1985; Acts 1984, No. 84, §1, eff. Jan. 1, 1985.



RS 16:921 - Assistant district attorney

PART XXXVII. FORTY-SECOND JUDICIAL DISTRICT

§921. Assistant district attorney

The office of assistant district attorney for the Forty-Second Judicial District is created.

Acts 2007, No. 416, §2, eff. Jan. 1, 2009.



RS 16:922 - Additional salary of assistant district attorney

§922. Additional salary of assistant district attorney

Each assistant district attorney of the Forty-Second Judicial District shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of four thousand eight hundred dollars, payable monthly by the parish of DeSoto.

Acts 2007, No. 416, §2, eff. Jan. 1, 2009.



RS 16:923 - Budget to include additional salary

§923. Budget to include additional salary

DeSoto Parish shall annually, and at the time it prepares its general budget of expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:922.

Acts 2007, No. 416, §2, eff. Jan. 1, 2009.



RS 16:924 - Additional salary of district attorney

§924. Additional salary of district attorney

The district attorney of the Forty-Second Judicial District Court shall receive, in addition to the salary now paid him by the state, an annual salary of two thousand three hundred seventy-five dollars, payable monthly on his own warrant by DeSoto Parish.

Acts 2007, No. 416, §2, eff. Jan. 1, 2009.



RS 16:925 - Budget to include additional salary

§925. Budget to include additional salary

The police jury of DeSoto Parish shall annually, and at the same time as they prepare their general budgets of expenses, budget an amount sufficient to pay the salary of the district attorney as set forth in this Part.

Acts 2007, No. 416, §2, eff. Jan. 1, 2009.






TITLE 17 - Education

RS 17:1 - State Board of Elementary and Secondary Education; creation; membership; terms of office; vacancies

TITLE 17 EDUCATION

CHAPTER 1. GENERAL SCHOOL LAW

PART I. ELEMENTARY AND SECONDARY EDUCATION

SUBPART A. STATE BOARD OF ELEMENTARY

AND SECONDARY EDUCATION

§1. State Board of Elementary and Secondary Education; creation; membership; terms of office; vacancies

A. The Louisiana State Board of Elementary and Secondary Education, sometimes referred to hereinafter in this Part as the board, is created as a body corporate.

B. The board shall be composed of eleven members. One member shall be a resident of and shall be elected by the electors of each of the districts established by law for the election of members of the board. Three members shall be appointed by the governor from the state at large, with consent of the Senate.

C. The terms of the members shall be four years, concurrent with the term of the governor. The members to be elected from the districts provided by law for election of the members of the board shall be elected at the time fixed by law for the gubernatorial elections. Members shall serve until their successors are selected and take office.

D.(1) Within twenty-four hours after being informed of a vacancy in an appointed position on the board, the president of the board or the officer exercising his duties shall notify the governor by certified mail of the vacancy and the effective date thereof. Any vacancy in an appointed position on the board shall be filled for the unexpired portion of the term by appointment by the governor within thirty days after the effective date of the vacancy.

(2)(a) If a vacancy occurs in the office of an elected member of the board, the governor shall be notified of the vacancy in accordance with the applicable provisions of the Louisiana Election Code.

(b) If a vacancy occurs in the office of an elected member of the board and the remaining portion of the term is more than one year, the special election to fill the vacancy shall be ordered and held in accordance with the applicable provisions of the Louisiana Election Code.

Acts 1975, No. 274, §1; Acts 1991, No. 651, §1, eff. July 17, 1991; Acts 2016, No. 106, §1.



RS 17:1.1 - REPEALED BY ACTS 1992, NO. 6, 3, EFF. MAY 13, 1992.

§1.1. REPEALED BY ACTS 1992, NO. 6, §3, EFF. MAY 13, 1992.



RS 17:2 - Repealed

§2. Repealed by Acts 2016, No. 106, §2.



RS 17:2.1 - Districts for election of members of the State Board of Elementary and Secondary Education

§2.1. Districts for election of members of the State Board of Elementary and Secondary Education

Louisiana shall be divided into eight districts for the election of eight of the members of the State Board of Elementary and Secondary Education. One member shall be elected from each of the following districts:

(1) District 1 is composed of Precincts 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 51, 52, 53, 54, 55, 56, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 105, 106, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 132, 134, 136, 138, 170, 171, 172, 175, 176, 177, 178, 179A, 182, 183, 184, 185A, 189, 190, 204, 1-H, 2-H, 3-H, 4-H, 5-H, 6-H, 7-H, 8-H, 9-H, 1-K, 2-K, 3-K, 4-K, 5-K, 6-K, 7-K, 8-K, 9-K, 10-K, 11-K, 12-K, 13-KA, 14-K, 16-K, 17-K, 18-K, 19-K, 20-K, 25-K, 27-K, 28-K, 29-K, 34-K, 35-K, 1-W, 3-W, 4-W, 5-W, 6-W and 7-W of Jefferson Parish; Precincts 3-20, 4-7, 4-8, 4-9, 4-11, 4-14, 4-15, 4-17, 4-17A, 4-18, 4-20, 4-21, 4-22, 4-23, 5-15, 5-16, 5-17, 5-18, 7-41, 7-42, 13-4, 13-6, 13-7, 13-8, 13-9, 13-10, 14-1, 14-2, 14-3, 14-4, 14-5, 14-6, 14-7, 14-8, 14-9, 14-10, 14-11, 14-12, 14-13A, 14-14, 14-15, 14-16, 14-17, 14-18A, 14-19, 14-20, 14-21, 16-1, 16-1A, 16-2, 17-1, 17-17, 17-18, 17-18A, 17-19 and 17-20 of Orleans Parish and St. Tammany Parish.

(2) District 2 is composed of Precincts 1-1, 1-2, 2-1, 2-2, 4-1, 4-2, 5-1, 6-1, 6-2 and 7-1 of Assumption Parish; Precincts 57, 104, 107, 108, 115, 131, 133, 150, 151, 152, 153, 154, 155, 156, 157A, 157B, 173, 174, 179B, 180, 181, 185B, 187, 188, 191, 194A, 195, 196, 197A, 197B, 197C, 200, 201, 202, 205, 210, 211, 212A, 212B, 213A, 213B, 213C, 214A, 214B, 215, 216A, 216B, 217, 225, 232A, 232B, 1-G, 2-G, 4-G, 6-G, 7-G, 13-KB, 15-K, 21-K, 22-K, 23-K, 24-K, 26-K, 30-K, 31-K, 33-K and 2-W of Jefferson Parish; Precincts 1-1, 1-2, 1-5, 1-6, 2-1, 2-2, 2-3, 2-4, 2-6, 2-6A, 2-7, 3-1, 3-3, 3-5, 3-8, 3-9, 3-12, 3-14, 3-15, 3-18, 3-19, 4-2, 4-3, 4-4, 4-5, 4-6, 5-1, 5-2, 5-3, 5-4, 5-5, 5-7, 5-8, 5-9, 5-10, 5-11, 5-12, 5-13, 6-1, 6-2, 6-4, 6-6, 6-7, 6-8, 6-9, 7-1, 7-2, 7-4, 7-5, 7-6, 7-7, 7-8, 7-9A, 7-10, 7-11, 7-12, 7-13, 7-14, 7-15, 7-16, 7-17, 7-18, 7-19, 7-20, 7-21, 7-23, 7-24, 7-25, 7-25A, 7-26, 7-27, 7-27B, 7-28, 7-28A, 7-29, 7-30, 7-32, 7-33, 7-34, 7-35, 7-37, 7-37A, 7-40, 8-1, 8-2, 8-4, 8-6, 8-7, 8-8, 8-9, 8-12, 8-13, 8-14, 8-15, 8-19, 8-20, 8-21, 8-22, 8-23, 8-24, 8-25, 8-26, 8-27, 8-28, 8-30, 9-1, 9-3, 9-3A, 9-4, 9-5, 9-5A, 9-6B, 9-6C, 9-6D, 9-6E, 9-6F, 9-7, 9-8, 9-8A, 9-9, 9-10, 9-11, 9-12, 9-13, 9-14, 9-15, 9-16, 9-17, 9-19, 9-21, 9-23, 9-25, 9-26, 9-28, 9-28C, 9-28E, 9-29, 9-30, 9-30A, 9-31, 9-31A, 9-31B, 9-31D, 9-32, 9-33, 9-34A, 9-35, 9-35A, 9-36, 9-36B, 9-37, 9-38, 9-38A, 9-39, 9-39B, 9-40, 9-40A, 9-40C, 9-41, 9-41A, 9-41B, 9-41C, 9-41D, 9-42, 9-42C, 9-43A, 9-43B, 9-43C, 9-43E, 9-43F, 9-43G, 9-43H, 9-43I, 9-43J, 9-43K, 9-43L, 9-43M, 9-43N, 9-44, 9-44A, 9-44B, 9-44D, 9-44E, 9-44F, 9-44G, 9-44I, 9-44J, 9-44L, 9-44M, 9-44N, 9-44O, 9-44P, 9-44Q, 9-45, 9-45A, 10-3, 10-6, 10-7, 10-8, 10-9, 10-11, 10-12, 10-13, 10-14, 11-2, 11-3, 11-4, 11-5, 11-8, 11-9, 11-10, 11-11, 11-12, 11-13, 11-14, 11-17, 12-1, 12-2, 12-3, 12-4, 12-5, 12-6, 12-7, 12-8, 12-9, 12-10, 12-11, 12-12, 12-13, 12-14, 12-16, 12-17, 12-19, 13-1, 13-2, 13-3, 13-5, 13-11, 13-12, 13-13, 13-14, 13-15, 13-16, 14-23, 14-24A, 14-25, 14-26, 15-1, 15-2, 15-3, 15-5, 15-6, 15-8, 15-9, 15-10, 15-11, 15-12, 15-12A, 15-13, 15-13A, 15-13B, 15-14, 15-14A, 15-14B, 15-14C, 15-14D, 15-14E, 15-14F, 15-14G, 15-15, 15-15A, 15-15B, 15-16, 15-17, 15-17A, 15-17B, 15-18, 15-18A, 15-18B, 15-18C, 15-18D, 15-18E, 15-18F, 15-19, 15-19A, 15-19B, 15-19C, 16-3, 16-4, 16-5, 16-6, 16-7, 16-8, 16-9, 17-2, 17-3, 17-4, 17-5, 17-6, 17-7, 17-8, 17-9, 17-10, 17-11, 17-12, 17-13, 17-13A, 17-14, 17-15 and 17-16 of Orleans Parish; St. Charles Parish; St. James Parish and Precincts 1-2, 1-3, 1-4, 1-5, 2-1, 2-2, 2-3, 2-4, 3-1, 3-2, 3-3, 3-4, 4-1, 4-2, 4-3, 4-4, 4-8, 4-9, 5-1, 5-2, 5-3, 5-4, 5-5, 5-6, 5-7, 6-1, 6-3, 6-4, 7-2, 7-3, 7-4, 7-5 and 7-7 of St. John the Baptist Parish.

(3) District 3 is composed of Precincts 53 of Ascension Parish; Precincts 2-3, 3-1, 3-2, 5-2, 5-3, 5-4, 7-2, 8-1 and 9-1 of Assumption Parish; Iberia Parish; Precincts 4, 5, 6A, 25, 25A, 25B, 26, 26A, 27 and 28 of Iberville Parish; Precincts 192, 193, 194B, 198, 199, 203, 226, 227, 228, 229, 230, 231, 234, 235, 236, 237, 238, 246, 247, 248, 3-G, 5-G, 8-G, 9-G, 10-G, 11-G, 12-G, 13-G, 1-GI and 1-L of Jefferson Parish; Lafourche Parish; Plaquemines Parish; Precincts 16A, 16B, 17, 18, 20A, 20B, 21, 22A, 23 and 24 of Pointe Coupee Parish; St. Bernard Parish; Precincts 1-1 of St. John the Baptist Parish; Precincts 1-6, 1-26, 1-26A, 1-28, 3-1, 3-3, 3-4, 3-5, 3-6, 4-3, 4-5, 4-7, 4-12, 4-12A, 4-13, 5-1 and 5-6 of St. Landry Parish; Precincts 1-1, 1-2, 1-4, 1-5, 2-2, 3-5, 4-1, 4-1A, 4-2, 4-4, 4-5, 5-1, 5-2, 5-3, 5-4, 6-1, 6-2, 6-3A, 6-3B, 6-4, 7-1A, 7-2A, 7-4A, 8-1, 8-3, 8-4, 8-4A, 9-2, 9-3 and 9-4 of St. Martin Parish; St. Mary Parish; Terrebonne Parish and Precincts 49B-1, 49B-3, 53, 54, 55 and 56 of Vermilion Parish.

(4) District 4 is composed of Bienville Parish; Bossier Parish; Caddo Parish; DeSoto Parish; Natchitoches Parish; Red River Parish; Sabine Parish; Vernon Parish; Webster Parish and Winn Parish.

(5) District 5 is composed of Caldwell Parish; Catahoula Parish; Claiborne Parish; Concordia Parish; East Carroll Parish; Precincts 1020, 1031, 1040, 1041, 1050, 1060, 1091, 1130, 1131, 1140, 1141, 1150, 1161, 2010, 2020, 2030, 2040, 3010, 3031, 3032, 3040, 3052, 3070, 3071, 4001, 4010, 4011, 4012, 4013, 4020, 4021, 4030, 4040, 5004, 5010, 5020, 5030, 5040, 5041 and 5050 of Evangeline Parish; Franklin Parish; Grant Parish; Jackson Parish; La Salle Parish; Lincoln Parish; Madison Parish; Morehouse Parish; Ouachita Parish; Rapides Parish; Richland Parish; Tensas Parish; Union Parish and West Carroll Parish.

(6) District 6 is composed of Precincts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 31, 32, 33, 34, 35, 40, 41, 43, 58, 60 and 61 of Ascension Parish; Precincts 1-7, 1-8, 1-9, 1-12, 1-33, 1-34, 1-35, 1-39, 1-40, 1-41, 1-42, 1-43, 1-44, 1-46, 1-47, 1-48, 1-49, 1-52, 1-53, 1-55, 1-56, 1-57, 1-60, 1-64, 1-65, 1-69, 1-72, 1-74, 1-75, 1-80, 1-89, 1-90, 1-98, 1-99, 1-102, 1-103, 1-105, 2-6, 2-7, 2-8, 2-18, 2-21, 2-26, 2-29, 3-1, 3-2, 3-3, 3-4, 3-6, 3-7, 3-9, 3-10, 3-11, 3-13, 3-14, 3-15, 3-16, 3-17, 3-18, 3-19, 3-20, 3-22, 3-25, 3-26, 3-27, 3-28, 3-29, 3-30, 3-31, 3-32, 3-33, 3-34, 3-35, 3-36, 3-37, 3-38, 3-39, 3-40, 3-41, 3-43, 3-45, 3-46, 3-47, 3-48, 3-49, 3-51, 3-52 and 3-53 of East Baton Rouge Parish; Livingston Parish; Precincts 27, 28, 28A, 33, 40, 40A, 41, 42, 42A, 43, 44, 45, 45A, 46, 47, 48, 49, 70, 70A, 71, 72, 72A, 73, 74, 102, 104, 104A, 106, 106A, 106B, 108, 110, 112, 114, 116, 117, 118, 119, 120, 120A, 120B, 121, 121A, 121B, 122, 122A, 123, 124, 125, 127, 127A, 129, 129A, 133, 133A, 137, 137A, 137B, 137C, 137D, 139, 141, 141A, 143, 145, 149, 149A and 151 of Tangipahoa Parish and Washington Parish.

(7) District 7 is composed of Acadia Parish; Allen Parish; Beauregard Parish; Calcasieu Parish; Cameron Parish; Jefferson Davis Parish; Precincts 1, 2, 3, 4, 6, 8, 9, 10, 11, 12, 13, 25, 26, 27, 28A, 28B, 29, 30A, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 65, 66, 67, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97A, 97B, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110 and 111 of Lafayette Parish; Precincts 2-2, 2-3, 2-6, 2-8 and 2-9 of St. Landry Parish and Precincts 1, 2, 3, 5A, 5B, 6, 7A, 7B, 8, 9, 10A, 11, 12, 14, 15, 16, 18, 19A, 19B, 20A-1, 20A-2, 20B-1, 21, 23, 24, 25, 26, 27A-2, 28, 29, 32B, 34, 35, 36A-1, 37, 38, 39, 40, 41, 42A, 42B, 44, 45A, 46A, 46B-1, 46B-2, 46B-3, 50A, 50B, 51, 57A and 57B of Vermilion Parish.

(8) District 8 is composed of Precincts 30, 36, 37, 39, 42, 44, 45, 47, 48, 49, 50, 51, 52, 54, 55, 56 and 57 of Ascension Parish; Avoyelles Parish; Precincts 1-1, 1-2, 1-3, 1-4, 1-5, 1-6, 1-10, 1-13, 1-14, 1-15, 1-16, 1-17, 1-18, 1-19, 1-21, 1-22, 1-23, 1-24, 1-25, 1-26, 1-27, 1-28, 1-29, 1-30, 1-31, 1-32, 1-36, 1-37, 1-38, 1-45, 1-50, 1-51, 1-54, 1-58, 1-59, 1-61, 1-62, 1-63, 1-66, 1-67, 1-68, 1-70, 1-71, 1-73, 1-77, 1-78, 1-81, 1-82, 1-83, 1-84, 1-85, 1-86, 1-87, 1-88, 1-91, 1-92, 1-93, 1-94, 1-95, 1-97, 1-100, 1-101, 1-104, 1-107, 2-1, 2-2, 2-3, 2-4, 2-5, 2-9, 2-10, 2-11, 2-12, 2-13, 2-14, 2-15, 2-16, 2-17, 2-19, 2-20, 2-22, 2-23, 2-24, 2-25, 2-27, 2-28, 2-30, 2-31, 2-32, 3-5, 3-8, 3-12, 3-21, 3-23, 3-24, 3-42, 3-44, 3-50, 3-54 and 3-55 of East Baton Rouge Parish; East Feliciana Parish; Precincts 1010, 1011, 1030, 1080, 1081, 1090, 1100, 1101, 1110, 1120, 1160, 1162, 1170, 1171, 3020, 3030, 3050, 3051 and 3060 of Evangeline Parish; Precincts 1, 2, 3, 6, 7, 8, 10, 11, 12, 13, 13A, 13B, 13C, 14, 14A, 14B, 15, 15A, 15B, 16, 17, 17A, 18, 19, 19A, 20, 21, 22, 23, 24, 29, 30, 31 and 32 of Iberville Parish; Precincts 5, 7, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64 and 68 of Lafayette Parish; Precincts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10A, 10B, 11, 12, 13A, 13B, 14, 15A, 15B and 19A of Pointe Coupee Parish; St. Helena Parish; Precincts 1-1, 1-2, 1-2A, 1-3, 1-3A, 1-4, 1-4A, 1-5, 1-7, 1-8, 1-9, 1-10, 1-11, 1-12, 1-13, 1-14, 1-15, 1-15A, 1-16, 1-17, 1-18, 1-19, 1-20, 1-21, 1-22, 1-23, 1-24, 1-25, 1-28A, 1-29, 2-1, 2-4, 2-5, 2-7, 3-2, 4-2, 4-4, 4-6, 4-8, 4-9, 4-10, 4-11, 5-2, 5-3, 5-4, 5-5, 5-8, 6-1, 6-2, 6-3, 6-4, 6-5, 6-6, 6-7, 6-8, 6-9, 6-10, 6-11, 6-11A, 6-13, 6-14, 6-15, 6-16 and 6-16A of St. Landry Parish; Precincts 1-3, 1-7, 2-1, 2-3, 2-4, 3-1, 3-1A, 3-1B, 3-2, 3-3, 3-4, 3-4A, 3-6, 3-9, 4-3, 4-4A, 4-6, 6-2A, 6-3, 7-1, 7-3, 7-4, 9-1 and 9-5 of St. Martin Parish; Precincts 1, 2, 6, 11, 15, 16, 17, 18, 26, 27A, 101, 103, 105, 107, 109, 109A, 111, 111A and 115B of Tangipahoa Parish; West Baton Rouge Parish and West Feliciana Parish.

Acts 2011, No. 2, §1, eff. noon on Jan. 9, 2012 (eff. for election purposes only upon signature of governor, May 31, 2011).



RS 17:2.2 - Repealed by Acts 2011, No. 2, §3, eff. noon on Jan. 9, 2012.

§2.2. Repealed by Acts 2011, No. 2, §3, eff. noon on Jan. 9, 2012.



RS 17:3 - Domicile; organization and meetings of board

§3. Domicile; organization and meetings of board

A. The board shall be domiciled in the city of Baton Rouge, parish of East Baton Rouge.

B. The members of the board shall elect from among their number a president and a vice president and such other officers as they deem necessary, whose terms shall be as fixed by the board.

C. Six members of the board shall constitute a quorum for the transaction of business, and all official actions of the board shall require the favorable vote of a majority of the total membership.

D. The board shall adopt rules for the transaction of its business and shall keep an accurate record of all of its proceedings and official actions. All papers, documents, and records pertaining to the board shall be filed at the domicile of the board.

E. The board shall meet in regular session in January of each year and at such other times as are fixed by the board. Special meetings may be held upon call of the president, and the president shall call a special meeting whenever requested to do so by a majority of the total members of the board.

Acts 1975, No. 274, §1; Acts 1986, No. 485, §1.



RS 17:3.1 - Internet broadcast of board and committee meetings; archives

§3.1. Internet broadcast of board and committee meetings; archives

A. The board shall broadcast over the Internet live audio and video streams of all its board and committee meetings held in Baton Rouge.

B. All meetings broadcast in accordance with Subsection A of this Section shall be recorded, archived, and made accessible to the public for at least one year after the date of the meeting.

C. The provisions of this Section shall apply to all meetings of the board and its committees, but shall not apply to executive sessions held in accordance with the Louisiana Open Meetings Law as provided in R.S. 42:1 et seq.

D. The audio and video records created pursuant to this Section shall not be construed in a manner to be the official record, or any part of the official record, of the proceedings of a meeting of the board or any of its committees.

E. If the board is precluded from fulfilling the requirements of this Section due to a technical problem beyond its control, or when the only meeting room available lacks the equipment necessary to facilitate Internet broadcast, the failure to broadcast or record the proceedings of a meeting of the board or any of its committees shall not be construed to be a violation of the provisions of this Section.

F. The State Board of Elementary and Secondary Education shall have meetings relative to the Recovery School District, to be held in New Orleans at a site to be determined by the board, on a quarterly basis.

Acts 2010, No. 697, §1, eff. Jan. 1, 2011.



RS 17:4 - Transfer of obligations, etc. of state board of education

§4. Transfer of obligations, etc. of state board of education

A. The obligations heretofore incurred by the State Board of Education created by Article XII, Section 4 of the Constitution of 1921 in connection with any contract or agreement with respect to elementary and secondary schools, vocational-technical and post secondary vocational-technical schools and programs except in colleges and universities, and special schools shall be preserved and discharged by the State Board of Elementary and Secondary Education on and after its first meeting. All of such obligations and all books, papers, records, money, and other property heretofore owned, possessed, controlled, or used by the State Board of Education in the exercise of its functions relating to public education, schools, and programs under its jurisdiction with respect to elementary and secondary education, vocational-technical and post secondary vocational-technical education except in colleges and universities, and with respect to special schools are hereby transferred to the State Board of Elementary and Secondary Education, effective with the first meeting of said board. All employees heretofore engaged in the performance of the functions of the former State Board of Education shall, insofar as practicable, continue as employees of the board created in this Part and shall retain all rights, privileges, and benefits enjoyed by each under the former board.

B.(1) The obligations incurred by the State Board of Elementary and Secondary Education prior to July 1, 1999 in connection with any contract or agreement with respect to postsecondary vocational-technical schools shall be preserved and discharged by the Board of Supervisors of Community and Technical Colleges. The Board of Supervisors of Community and Technical Colleges shall act as successor to the State Board of Elementary and Secondary Education in all respects insofar as obligations of the State Board of Elementary and Secondary Education exist regarding postsecondary vocational-technical schools. All of such obligations and all books, papers, records, money, and other property owned, possessed, controlled, or used by the State Board of Elementary and Secondary Education in the exercise of its functions relating to postsecondary vocational-technical schools are hereby transferred to the Board of Supervisors of Community and Technical Colleges. All employees heretofore engaged in the performance of the postsecondary vocational-technical school functions of the State Board of Elementary and Secondary Education and the state Department of Education shall, insofar as practicable, continue as employees of the Board of Supervisors of Community and Technical Colleges and shall retain all rights, privileges, and benefits enjoyed by each under the State Board of Elementary and Secondary Education or the state Department of Education.

(2) Further, any reference in this Chapter to the State Board of Elementary and Secondary Education, the state Department of Education, or the state superintendent of education insofar as such reference is related to the exercise of jurisdiction over postsecondary vocational-technical schools or the employees thereof shall mean and be interpreted to mean the Board of Supervisors of Community and Technical Colleges, except as is clearly inconsistent with the supervisory jurisdiction of institutions provided by the education governance and management structure established in Article VIII of the Constitution of Louisiana.

Acts 1975, No. 274, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:4.1 - Repealed by Acts 2012, No. 441, §3.

§4.1. Repealed by Acts 2012, No. 441, §3.



RS 17:5 - Compensation of board members

§5. Compensation of board members

Each member of the board shall be paid the same per diem provided by law for members of the state legislature for each day of actual attendance at meetings of the board or of a committee appointed by the board on which the member serves, or while on business for the board assigned by it, plus travel and other necessary expenses incurred in the performance of official duties. Reimbursement of travel and expenses shall be in conformity with regulations governing such expenses of state officials.

Acts 1975, No. 274, §1; Acts 1999, No. 722, §1.



RS 17:6 - General powers of board

§6. General powers of board

A. In the exercise of its supervision and control over the public elementary and secondary schools and special schools under its jurisdiction, and in the exercise of its budgetary responsibility for all funds appropriated or allocated by the state for public elementary and secondary schools and special schools placed under its jurisdiction, the board shall have authority to:

(1) Sue and be sued, including the right to recover all debts owing to the board or to or on behalf of any school under its supervision and control.

(2) Accept donations, bequests, or other forms of financial assistance for educational purposes from any public or private person or agency and comply with rules and regulations governing grants from the federal government or from any other person or agency, which are not in contravention of the constitution and laws.

(3) Borrow money and issue notes, bonds, or certificates of indebtedness for the same and pledge fees, rents, and other available revenues to guarantee the payment thereof, in accordance with law and with approval of the State Bond Commission.

(4) Purchase land and purchase or contract for the construction of buildings necessary for the use of the special schools under its jurisdiction, subject to approval of the commissioner of administration, in accordance with applicable laws.

(5) Purchase equipment and make improvements to facilities necessary for the use of the special schools under its jurisdiction, in accordance with applicable laws.

(6) Lease land or other property belonging to it or to any special school under its jurisdiction, subject to approval of the commissioner of administration and in accordance with law.

(7) Sell or exchange land or other real property not needed for special school purposes, but only when specifically authorized by law and then only in accordance with the procedures provided in R.S. 41:892 for the sale of unused school lands. The sale shall be authorized by a resolution adopted by the board, and the act of sale shall be signed by the president of the board or such other person to whom the signing may be delegated by the board in the authorizing resolution.

(8) Repealed by Acts 1976, No. 455, §2.

(9) Pay, out of state funds, the necessary expenses of specialists and other persons appointed or designated to serve on advisory committees established by the board or otherwise, for the purpose of assisting the board in the performance of its policy making functions, but the amount of state funds so expended in any year shall not exceed the amount specifically appropriated by the legislature for the purpose for that year. Expenditures from state funds for these expenses shall be made only in accordance with the rules and regulations of the division of administration governing expenditures for travel and other necessary expenses incurred by state employees. This Paragraph shall not be construed to affect the appointment or the payment of per diem and expenses of committees or councils funded in whole or in part by federal funds.

(10) Adopt, amend, or repeal rules, regulations, and policies necessary or proper for the conduct of the business of the board.

(11) Award certificates and issue diplomas for successful completion of programs of study. All certificates and diplomas shall be prepared by the State Department of Education and shall bear the signature of the president of the board and of the state superintendent of education for public elementary and secondary education.

(12) Enter into contracts and agreements which have been recommended by the state superintendent for public elementary and secondary education, in accordance with applicable law, and to the extent that funds are specifically appropriated therefor, with other public agencies with respect to cooperative enterprises and undertakings related to or associated with an educational purpose or program affecting education in the public schools under its jurisdiction. This shall not preclude the board from entering into other such contracts and agreements that it may deem necessary to carry out its duties and functions.

(13) Enter into contracts and agreements which have been recommended by the state superintendent for public elementary and secondary education, in accordance with applicable law, and to the extent that funds are specifically appropriated therefor, with private agencies with respect to cooperative enterprises and undertakings related to or associated with an educational purpose or program affecting education in the public schools under its jurisdiction.

(14)(a) Require from parish and city superintendents of schools, through the state superintendent for public elementary and secondary education, and from the state superintendent for public elementary and secondary education, such reports as it deems necessary or desirable relating to those phases of education under the jurisdiction of the board.

(b) The State Board of Elementary and Secondary Education shall formulate, develop, adopt, and, by not later than the 1991-1992 school year, implement a paperwork reduction and simplification plan. The plan shall be formulated, developed, and adopted by not later than the end of the 1989-1990 school year and shall be piloted statewide by not later than the 1990-1991 school year. The plan shall be designed to eliminate and otherwise consolidate paperwork through the use of electronic data collection and processing and to simplify and reduce the number and length of written reports, statistics, and any other information required of, by, or through the state board or the state Department of Education from school boards, school administrative personnel, school employees, and any other school system or entity under the jurisdiction of the board. In formulating and developing the required plan, the state board shall provide for the input and participation of all affected suppliers of data. Any paperwork reduction and simplification plan adopted by the board shall be based on a complete identification of all requirements relative to maintaining records and completing and filing reports mandated by law, regulation, or requirement of a state department, state agency, or local school board to be rendered to the state, including but not limited to any forms, reports, or records, relative to school approval or evaluation, pupil attendance, pupil health and pupil health testing, transportation of pupils, federally funded educational programs including school lunch and breakfast programs, school textbooks and supplies, library books, pupil appraisal, pupil progress, transfer of pupils, teacher certification, teacher continuing education programs, unemployment, annual school data, and any other required education-related data. The paperwork reduction and simplification plan adopted by the board also shall provide, to the greatest extent possible, for the coordination of reporting dates and for use of electronic data processing for the compiling, transmitting, and storing of data, and for monitoring of plan implementation. No school employee shall be required by any city, parish, or other local public school board, the State Board of Elementary and Secondary Education, or the state Department of Education to complete paperwork if the information provided for in such paperwork is reasonably and readily available from another source.

(15) Perform such other functions as are necessary to the supervision and control of those phases of education under its supervision and control.

B. The board shall delegate to the superintendent such of its powers and duties as it deems appropriate to aid the superintendent in the efficient administration of his responsibility for the implementation of the policies of the board.

C.(1) The State Board of Elementary and Secondary Education shall formulate and make timely revisions to a master plan for elementary and secondary education.

(2) At a minimum, the plan shall include a review of all strategic plans and major initiatives, currently adopted or proposed, with special emphasis on implementing technology fully into the classroom.

(3) The state board shall submit its plan to the legislature not later than fifteen days prior to the 2015 Regular Session of the Legislature. Thereafter, the board shall review periodically the master plan and revise as necessary to support and maintain the public elementary and secondary education system and achieve the goals established in the plan.

(4)(a) The state board shall make such recommendations for legislative or gubernatorial action necessary to support the implementation of the master plan.

(b) The state board shall submit an annual report to the legislature and the governor regarding the status of education relative to implementation of the master plan, including in such report all revisions since the last report and any recommendations for legislative action.

Acts 1975, No. 274, §1. Amended by Acts 1976, No. 455, §1; Acts 1988, No. 302, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2008, No. 361, §1; Acts 2014, No. 752, §1.



RS 17:6.1 - Rulemaking

§6.1. Rulemaking

The board, in fulfilling its constitutional and statutory responsibilities, shall adopt rules in accordance with the Administrative Procedure Act for any program, statement, guideline, or requirement for conduct or action prescribed by the board, the state superintendent of education, and the state Department of Education. The provisions of this Section shall not apply to any statement, guideline, or requirement regulating only the internal management of the board or the state Department of Education.

Acts 2015, No. 245, §1.



RS 17:7 - Duties, functions, and responsibilities of board

§7. Duties, functions, and responsibilities of board

In addition to the authorities granted by R.S. 17:6 and any powers, duties, and responsibilities vested by any other applicable laws, the board shall:

(1) Pay the per diem and expenses of the board and its members and the salaries and expenses, including but not necessarily restricted to facilities, equipment, and supplies, of its staff out of funds appropriated or otherwise made available for the operating and administrative expenses of the board.

(2)(a) Adopt a minimum foundation program and adopt a formula for the equitable allocation of minimum foundation funds to parish and city school systems. In adopting such program and formula, funding shall be at the pupil-teacher ratio of twenty students to one classroom teacher for kindergarten through grade three and twenty-five students to one classroom teacher for grades four through six, or as provided for in the general appropriation bill with the ultimate goal of twenty students to one classroom teacher for kindergarten through grade three and twenty-five students to one classroom teacher for grades four through six. However, if less than the total amount of funds necessary to implement the pupil-teacher ratios provided herein is appropriated in the general appropriation bill, the money appropriated on the basis of the regular education portion of the minimum foundation formula shall be applied first to meeting the ratios established for classroom teachers for kindergarten and then for classroom teachers to meet the ratios for each succeeding grade. Any additional classroom teaching positions generated in meeting the ratio requirements shall not be used in computing authorized administrative position allotments. The board shall adopt such program and formula for each ensuing fiscal year in a timely manner so that the program and formula may be submitted to the Joint Legislative Committee on the Budget in accordance with R.S. 17:22(2)(d).

(b) The State Board of Elementary and Secondary Education shall conduct an extensive study and evaluation of the formula used to determine the cost of a minimum foundation program of education in all public elementary and secondary schools and to equitably allocate the funds to parish and city school systems. The State Board of Elementary and Secondary Education shall report the findings, conclusions, and recommendations of its study in writing to the House and Senate Committees on Education not later than February 15, 1989. The study and evaluation shall address but need not be limited to the following issues:

(i) Recommended components of a minimum foundation program of education, both regular and special, for public school students from prekindergarten through high school graduation.

(ii) The adequacy of the current formula and program in achieving the education goal established in Article VIII, Preamble, of the Constitution of Louisiana, and recommended improvements as appropriate.

(iii) The adequacy of the current formula and program in encouraging and ensuring the proper management of school dollars, and recommended improvements as appropriate.

(iv) The adequacy of the current formula and program in providing accountability for student achievement, and recommended improvements as appropriate.

(v) The adequacy of the current formula and program in considering factors of local financial support, and recommended improvements as appropriate.

(vi) The adequacy of the current formula and program in providing funding equity among the sixty-six local public school systems, and recommended improvements as appropriate.

(vii) Recommended changes and revisions in the formula and program so as to maximize formula support of classroom costs and minimize formula funding of nonclassroom costs.

(viii) Recommended changes and revisions to achieve, as a minimum, the pupil-teacher ratios and class sizes established by law.

(ix) Recommended changes and revisions to provide a mechanism for special funding for students found to be educationally at-risk.

(x) Recommended changes and revisions to achieve more creativity, flexibility, and autonomy at the local level in providing education services.

(xi) Recommended changes and revisions to hold local school boards accountable for results in the delivery of education services.

(xii) Recommended changes and revisions to reward local school systems for positive results and improvements in the delivery of education services.

(xiii) The estimated fiscal effect on each of the individual local school systems of each proposed change, modification, or revision.

(c) The State Board of Elementary and Secondary Education shall be responsible for all planning functions for the Department of Education, including collection, analysis and interpretation of all data, information, test results, evaluations, and other indicators that are used to formulate policy, identify areas of concern and need, and serve as the basis for short-range and long-range planning. Such planning shall include assembling data, conducting appropriate studies and surveys, and sponsoring research and development activities designed to provide information about educational needs and the effect of alternative educational practices.

(d) The State Board of Elementary and Secondary Education shall establish within the Department of Education, office of management and finance, a program of fiscal accountability for purposes of providing an audit, evaluation, and a computerization of the data submitted by local school systems and used in the determination of the cost of the Minimum Foundation Program for public elementary and secondary education and in the equitable distribution of funds provided for the Minimum Foundation Program for public elementary and secondary education. The board shall annually report, not later than March fifteenth, the findings of the audit and evaluation, with recommendations for improvement, to the committees on education of the House of Representatives and the Senate. The audit and evaluation shall consider the minimum performance standards established by the legislature, the State Board of Elementary and Secondary Education and the state Department of Education.

(e) The State Board of Elementary and Secondary Education shall develop and implement an integrated information system for educational management. The system shall support, as feasible, the management decisions to be made in each office of the state Department of Education and at the individual school and district levels. Similar data elements among offices and levels shall be compatible. The system shall be based on an overall conceptual design; the information needed for such decisions, including fiscal, student, program, personnel, facility, community, evaluation, and other relevant data; and the relationship between cost and effectiveness. The system shall be managed and administered by the state superintendent of education and shall include a district subsystem component to be administered at the local school system level, with input to the state level. Each local school system with a unique management information system shall assure that compatibility exists between its unique system and the district component of the state system to the extent that all data required as input to the state system shall be made available in the appropriate input format.

(f)(i) In addition to any other requirements of the minimum foundation program formula as most recently adopted by the State Board of Elementary and Secondary Education and approved by the legislature, the state board, beginning with the 2010-2011 school year and continuing thereafter, shall require each city, parish, or other local public school board to expend funds generated by applying the weighted factors contained in such formula for at-risk students, career and technical education course units, special education students other than gifted and talented students, and gifted and talented students on personnel, professional services, instructional materials, equipment, and supplies that serve the unique needs of students who generate such funds and to submit annually a written report to the State Board of Elementary and Secondary Education that details the types of activities on which these funds were expended to serve the needs of the weighted students at all schools that serve such students. The information contained in such annual report shall be published on the state Department of Education website in an easily understandable format.

(ii) Beginning with the 2009-2010 school year and continuing thereafter, the State Board of Elementary and Secondary Education shall offer guidance and technical assistance to each city, parish, or other local public school board in making strategic fiscal decisions that promote improved student achievement. Such guidance and technical assistance shall include but not be limited to the identification of best practices in school finance that promote efficiency, economies of scale, and the use of comparative data to improve spending and educational outcomes.

(iii) The State Board of Elementary and Secondary Education shall annually publish revenue and expenditure data, including but not limited to the allocation and expenditure of funds generated by the minimum foundation program, local revenues, and federal grants, for each city, parish, or other local public school board by district and by school level, to the extent possible, in an easily understandable format on the state Department of Education website. Such data shall include but not be limited to comparative per pupil expenses reported by the school system for personnel, transportation, and other major categories of common expenditures as determined by the state Department of Education. Student membership counts and any weighted student counts generated by student need characteristics as provided in the minimum foundation program formula, calculations of the amounts of minimum foundation program funding allocated to each city, parish, or other local public school board through the minimum foundation program, amounts provided to and removed from calculations for each city, parish, or other local public school board including the source of funding shifts between city, parish, or other local public school board and expenditures of funds by school system relative to the amounts generated by the weighted student characteristics and factors through the formula applied to city, parish, or other local public school board shall also be reported.

(iv) The State Board of Elementary and Secondary Education shall establish a system for the uniform collection and reporting of all data required by this Subparagraph.

(v) For the purposes of this Subparagraph, the term "city, parish, or other local public school board" shall mean the governing authority of any public elementary or secondary school.

(3) Exercise budgetary responsibility and allocate for expenditure by the schools and programs under its jurisdiction all monies appropriated or otherwise made available for purposes of the board and of such school and programs.

(4) Prescribe a process for the review, adoption, procurement, and distribution of free textbooks and other materials of instruction for the children of this state at the elementary and secondary levels and at all other schools and programs under its jurisdiction for which the legislature provides funds, in accordance with law.

(5)(a) Approve courses of study and prepare and adopt rules and regulations for the discipline of students and the governance of the public elementary and secondary schools and other public schools and programs under its jurisdiction, which shall not be inconsistent with law and which shall be enforced by the city, parish, and other local public school boards and the local school superintendents; however, the board shall have no control over the business affairs of a city, parish, or other local public school board or the selection or removal of its officers and employees.

(b)(i) Prepare and adopt rules and guidelines for the appropriate use of seclusion, physical restraint, and mechanical restraint of students with exceptionalities as defined in R.S. 17:1942, in accordance with the Administrative Procedure Act.

(ii) The rules and guidelines adopted pursuant to Item (i) of this Subparagraph shall not be applicable to a student who has been deemed to be gifted or talented unless the student has been identified as also having a disability.

(6)(a)(i) Prescribe the qualifications and provide for the certification of teachers in accordance with applicable law, which qualifications and requirements shall be such as to insure that certification shall be a reliable indicator of the minimum current ability and proficiency of the teacher to educate at the grade level and in the subject(s) to which the teacher is assigned. These qualifications and requirements shall be established and shall be effective on and after April 1, 1978.

(ii) Additionally, whenever there is a qualification or condition established by law or board policy, or both, that a teacher holding a regular teacher certificate which is valid for three years must comply with, in order for the teacher to be issued a permanent regular teacher certificate, and it is not possible for a teacher at a nonpublic school to comply with such qualification or condition due to the teacher being employed at a nonpublic school, the board shall establish, effective for the 1998-1999 school year and thereafter, an alternative method or process by which the nonpublic school teacher may meet such qualification or condition. A teacher employed in a nonpublic school who meets the qualifications or conditions pursuant to the alternative method or process established pursuant to this Item shall be issued a permanent regular teacher certificate which shall be valid for all purposes in this state and under all the same conditions as if it had been issued to a teacher who complied with the qualifications or conditions as otherwise established by law or board policy. Prior to establishing an alternative method or process, the board shall direct the nonpublic school commission to formulate, develop, and recommend to the board the alternative method or process by which the nonpublic school teacher may meet the qualification or condition and the method or process established by the board shall be consistent with the recommendations of the nonpublic school commission.

(b)(i)(aa) On and after September 15, 1978, any person applying for initial certification as a teacher in a public school shall have passed satisfactorily an examination, which shall include English proficiency, pedagogical knowledge, and knowledge in his area of specialization, as a prerequisite to the granting of such certificate.

(bb) On and after September 15, 1981, any person certified to teach in another state who applies for certification to teach in the public schools of Louisiana shall be required to pass satisfactorily the examination which is administered in accordance with the provisions of this Paragraph as a prerequisite to the granting of such certification. However, a teacher certified in another state who meets all other requirements for a Louisiana certificate granted to out-of-state graduates except for the provisions of this Item shall be granted a three-year nonrenewable provisional certificate to be used while said teacher completes the requirements set forth in this Paragraph.

(cc) Any teacher who holds a valid out-of-state teaching certificate, has at least three years of successful teaching experience in another state as determined by the board, and has completed one year of employment as a teacher in the Louisiana public school system or as a teacher in a Louisiana nonpublic school approved by the board as provided by law shall not be required to take the examination administered in accordance with the provisions of this Paragraph or to submit any examination scores from any examination previously taken in another state as a prerequisite to the granting of certification in Louisiana, provided that all of the following conditions are met:

(aaa) The teacher meets all other requirements for a Louisiana certificate as may be required by law and board policy.

(bbb) The local superintendent or his designee of the public school system employing the teacher, the local superintendent of the school system operating the nonpublic school employing the teacher, if applicable, or, if not applicable, the principal of the approved nonpublic school employing the teacher has recommended the teacher for employment for the following school year subject to the receipt of a valid Louisiana teaching certificate.

(ccc) The local superintendent or his designee of the public school system employing the teacher, the local superintendent of the school system operating the nonpublic school employing the teacher, if applicable, or, if not applicable, the principal of the approved nonpublic school employing the teacher has requested, on behalf of the teacher, that the teacher be granted a valid Louisiana teaching certificate.

(dd) The examination shall be administered to each student in a teacher education program at a public college or university in Louisiana prior to graduation and shall be administered to teachers certified in other states at any time such examination is offered. The board shall prescribe other qualifications and requirements and shall consider other factors.

(ii) The superintendent of education shall administer the aforementioned policy of the board. In such administration of the policy, the superintendent shall choose the appropriate testing instrument, shall conduct all necessary research to validate the applicability of the instrument to teacher education programs within the state of Louisiana, and shall conduct all necessary research to determine the level at which the examination is satisfactorily completed. During the conduct of the research and in the preparation of the testing instrument, the superintendent shall meet with and consider the suggestions of individual classroom teachers, representatives of teacher organizations, deans of education of the public colleges and universities of the state, and representatives of each of the governing boards for higher education.

(iii) Any applicant seeking certification may apply for and take any required test or tests without limitation as to the frequency of applications or testing.

(iv) The state superintendent of education shall annually submit a report to the House Committee on Education and the Senate Committee on Education relative to the examination administered pursuant to this Paragraph. Such report shall include but not be limited to the following: the number of persons to whom the examination was administered; the educational background and teaching experience of such persons; the number of persons successfully completing the examination; the effectiveness of the examination; and any suggestions for improving the examination.

(c) Any person who fails to successfully pass the original examination required by Subparagraph (b) of this Paragraph, but who meets all other certification requirements and who scored within ten percent of the score required for passage on the original examination selected by the state superintendent of education, may be employed for a period not to exceed one year in the following manner:

(i) The state superintendent of education, upon receipt of a signed affidavit by the president and superintendent of the school board to which such person has applied for employment that there is no other applicant available for employment for a specific teaching position who has met the requirements of this Section, may issue an emergency teaching permit to such person. Such permit shall be in effect for not more than one year but may be renewed twice. Such renewal of the permit shall be accomplished in the same manner as the granting of the original permit. The granting of such emergency teaching permit shall in no way affect, reduce, or waive the requirement that the person successfully complete the aforementioned examination. At any time the person successfully passes the examination, he may be employed on a permanent basis.

(ii) The period herein provided for the employment of a teacher with an emergency teaching permit granted under the provisions of this Paragraph shall not count toward tenure.

(d) Any examination selected by the state superintendent of education which would supercede the examination currently utilized pursuant to Subparagraph (b) of this Paragraph, and any criteria established to determine the level at which either the examination currently used or any examination selected to supercede it is satisfactorily completed shall be approved by the State Board of Elementary and Secondary Education.

(e) The board shall not adopt any policy, rule, regulation, or other measure that limits or restricts the number of times a temporary employment permit may be issued to any teacher who meets all other requirements of current board policy, has applied for employment for a specific teaching position for which position there is no other applicant available for employment who has met the requirements of this Paragraph, has the recommendation of the superintendent of the school system employing such teacher, and has had a successful local evaluation for the previous four years prior to such issuance. Any such policy, rule, regulation, or other measure in effect on July 1, 1993 shall be null and void.

(f)(i) The board shall establish an appeals process which provides for the circumstances under which an applicant who has been denied certification may appeal such denial to the Teacher Certification Appeals Council, referred to in this Subparagraph as the "council".

(ii) The council shall consist of nine members recommended by the state superintendent of education and approved by the board as follows:

(aa) Three council members shall be college of education faculty members, each of whom shall represent a postsecondary education institution participating in both traditional and alternative certification programs. The Louisiana Association of Colleges for Teacher Education, the Louisiana Association of Independent Colleges and Universities, and the Louisiana Association of Teacher Educators shall each submit a list of three nominees. The superintendent shall recommend one college of education faculty member from each such list.

(bb) Three council members shall be classroom teachers. The Associated Professional Educators of Louisiana, the Louisiana Association of Educators, and the Louisiana Federation of Teachers shall each submit a list of three nominees. The superintendent shall recommend one classroom teacher from each such list.

(cc) Three council members shall be certified school or system administrators. The Louisiana Association of School Executives, the Louisiana State Association of School Personnel Administrators, and the Louisiana Association of School Superintendents shall each submit a list of three nominees. The superintendent shall recommend one administrator from each such list.

(iii) Council members shall serve four-year terms after initial terms as provided in this Item. As determined by lot at the first meeting of the council, initial terms shall be as follows:

(aa) One college of education faculty member, one classroom teacher, and one certified school or system administrator shall serve an initial term of two years.

(bb) One college of education faculty member, one classroom teacher, and one certified school or system administrator shall serve an initial term of three years.

(cc) One college of education faculty member, one classroom teacher, and one certified school or system administrator shall serve an initial term of four years.

(iv) A majority of council members, not including vacancies, shall constitute a quorum. All actions of the council shall be approved by the affirmative vote of a majority of the members present and voting.

(v) The council shall evaluate the appeals of persons seeking Louisiana certification, including a review of the documents and transcripts of appellants, and shall submit a written report of its findings to the board. A decision of the council shall be a final decision.

(vi) The council shall not consider appeals of persons who are nondegreed, lack any examination scores required by the board for initial certification or administrative certification, or lack fifty percent or more of required course work. The council shall not consider requests to waive state or federal statutes pertaining to teacher certification.

(vii) The board shall establish by rules and regulations, in accordance with the Administrative Procedure Act, all guidelines and procedures for carrying out the provisions of this Subparagraph.

(g) The board shall develop and implement policies relative to the certification of foreign associate teachers that include but shall not be limited to the following components:

(i) The designation by the board of the appropriate foreign language associate teaching certificate to be granted to teachers who meet the certification requirements of the Foreign Associate Teacher Program.

(ii) Procedures for foreign language associate teaching certificate renewal upon the teacher's completion of a required number of continuing learning units as determined by the board.

(iii) Testing requirements for teachers holding certain foreign language associate teaching certificates who are pursuing a regular teaching certificate.

(iv) The expansion of languages covered under the foreign language associate teaching certificate that will allow for growth of the Foreign Associate Teacher Program.

(v) Support for the addition of a foreign language indicator to the list of critical certification shortage areas in the revised Teacher Preparation Accountability System to encourage universities to increase the number of foreign language teachers who complete teacher preparation programs.

(7) Adopt minimum standards for the approval of each public elementary and secondary school and special school in the state under its jurisdiction.

(8) Except as otherwise provided by law, approve private and proprietary schools in accordance with the provisions of R.S. 17:10 and any other applicable laws.

(9) Meet with the Board of Regents, upon its call, to coordinate programs of public elementary, secondary, vocational-technical, career, and higher education.

(10) Repealed by Acts 1998, 1st Ex. Sess., No. 151, §3, eff. July 1, 1999.

(11)(a) Adopt and provide for the implementation of a program under which students enrolled or enrolling in public schools in this state are tested for dyslexia and related disorders as may be necessary. Such program shall conform to the criteria and minimum standards established by the Council for Learning Disabilities. The program also shall provide that upon the request of a parent, student, school nurse, classroom teacher, or other school personnel who has reason to believe that a student has a need to be tested for dyslexia, such student shall be referred to the school building level committee for review and referral to pupil appraisal for appropriate services.

(b) In accordance with the program adopted by the board, the city, and parish school boards shall provide remediation for children with dyslexia or related disorders in an appropriate multi-sensory, intensive phonetic, synthetic to analytic phonics, linguistic, meaning based, systematic, language based regular education program. For those students who are not dyslexic and who do not qualify for special education services, other appropriate programs shall be offered to remediate their particular physical or educational disorders.

(c) The State Department of Education, by not later than January 31, 1991, shall make recommendations to the board for the delivery and funding of services to students who are identified as dyslexic, but do not qualify for services under the criteria of eligibility of Bulletin 1508, the Pupil Appraisal Handbook.

(d) For the purposes of this Paragraph:

(i) "Dyslexia" shall be defined as a language processing disorder which may be manifested by difficulty processing expressive or receptive, oral or written language despite adequate intelligence, educational exposure, and cultural opportunity. Specific manifestations may occur in one or more areas, including difficulty with the alphabet, reading comprehension, writing, and spelling.

(ii) "Related disorders" shall include disorders similar to or related to dyslexia such as developmental auditory imperception, dysphasia, specific developmental dyslexia, developmental dysgraphia, and developmental spelling disability.

(12)(a) Develop, adopt, and by not later than the second semester of the 1991-1992 school year, provide for the implementation of a firearm familiarity and safety pilot program for students in grades six, seven, and eight. The purpose of the program shall be to promote the protection and safety of children and the program shall be integrated within the current curriculum of such students. All instruction and related supplies and materials shall be on an age-appropriate basis.

(b) The firearm familiarity and safety pilot program shall be developed by the board based on recommendations of the secretary of the Department of Wildlife and Fisheries or his designee and of the state superintendent of education. The pilot program shall be made available in not less than twenty schools throughout the state and the selection of schools to participate in the pilot program shall include to the extent possible those schools already using related programs and instruction provided by the Department of Wildlife and Fisheries.

(c) The board shall adopt such rules and regulations as are necessary to provide the firearm familiarity and safety pilot program.

(13)(a) In the development of course outlines or other suggested or required curricular or teaching material for use in middle or high schools for courses which include material related to family life, including but not limited to Family Life and Consumer Science Education, include the topic of adoption awareness as provided in this Paragraph.

(b) "Adoption awareness" as used in this Paragraph means specific instruction on the benefits of adoption for families wishing to add a child, for potential adoptees, and for persons who are pregnant or who have a child for whom they are unable to care.

(14)(a) Prepare and adopt by July 1, 1992, course requirements for high school graduation which are sufficiently flexible to prepare students for, and to permit them to choose to pursue preparation for, the workplace or entrance into an institution of higher education. Prior to adoption, the board shall report in writing to the House and Senate Committees on Education on any proposed program developed to implement the provisions of this Paragraph in order that the committees may have the opportunity to review and comment on any such program prior to its implementation. The parent, guardian, or legal custodian of each student shall be provided information as required in R.S. 17:175(C)(1)(d). Such requirements for high school graduation shall include the study of science and mathematical skills, including algebraic concepts, in either a functional and applied format or in a theoretical format. Any such functional and applied format or theoretical format shall provide instruction in concepts sufficient to prepare a student to be successful on any test required in R.S. 17:24.4 administered to high school students.

(b) Nothing in this Paragraph shall be construed to permit or require tracking of students or authorizing a system of dual diplomas.

(15)(a) Provide guidance to city and parish school boards for delivering appropriate educational services for public school students with identified attention deficit disorders. Any such guidance shall be in accordance with the procedures and requirements of Section 504 of the Rehabilitation Act of 1973 and subsequent amendments, and shall include procedures for the school building level committee to follow when a request is received from a parent, student, school nurse, classroom teacher, or other school personnel concerning a student who is suspected of or regarded as having an attention deficit disorder.

(b) Students receiving services under the provisions of this Paragraph shall be those students who do not qualify for special educational services under categories such as learning disabled, behavior disordered, and other health impaired, as defined in Bulletin 1508, the Pupil Appraisal Handbook.

(c) The state Department of Education shall provide for:

(i) Statewide training of representatives from public city and parish school systems on meeting the needs of students with attention deficit disorders. Such training shall include identifying characteristics associated with attention deficit disorders, assessment techniques, and developing appropriate accommodations and modifications in home, school, and social environments.

(ii) A request for proposals to be issued to public city and parish school systems no later than August 1, 1992, for four pilot programs for students with attention deficit disorders. The pilot programs shall be selected based on criteria to be established by the State Board of Elementary and Secondary Education, and shall include, but not be limited to geographic location, size of the school population, and the existence of established programs for students with attention deficit disorders in local school systems. The pilot program shall begin in the 1992-93 school year and shall be evaluated at the conclusion of such school year for effectiveness in meeting the needs of the students with attention deficit disorders.

(d) The funding for the statewide training program and the four pilot programs shall not exceed a total of ninety-seven thousand dollars. Funds not to exceed six percent of the total program funding shall be allocated to the state Department of Education for evaluation and oversight of the pilot programs.

(16)(a) Develop, adopt, and by not later than the second semester of the 1992-1993 school year, provide for the implementation of a Saturday Academy pilot program for inner-city at risk youth in preschool through grade four. The program shall include but not be limited to the following:

(i) Emphasis on promoting self-esteem.

(ii) Emphasis on basic academic skills.

(iii) Emphasis on individual developmental skills.

(iv) Emphasis on deterring students from substance abuse.

(v) The use of parents, retired teachers, and other persons as volunteer teachers.

(b) The board shall select four parish or city school systems for participation in the program as set forth in this Paragraph. Such program may include the use of any community-based facility provided that the necessary arrangements and agreements are made between all parties involved.

(c) The board shall adopt such rules and regulations as are necessary to provide for and implement the Saturday Academy pilot program.

(d) The legislature shall appropriate necessary funding for the development and implementation of such pilot program.

(e) In addition to funds made available by the legislature, the board may accept gifts, grants, and donations from whatever sources available for the purposes of this Paragraph.

(17) Repealed by Acts 1998, 1st Ex. Sess., No. 151, §3, eff. July 1, 1999.

(18) Repealed by Acts. 2011, 1st Ex. Sess., No. 41, §2, eff. June 12, 2011.

(19) Repealed by Acts 2012, No. 643, §2.

(20)(a) Subject to the appropriation of funds for this purpose, develop, adopt, and by not later than the beginning of the 1995-1996 school year, provide for implementation by the State Department of Education of an annual math, science, and speech and debate competition financial assistance awards program for eligible teams and individuals from public and board-approved nonpublic secondary schools representing the state of Louisiana at regional or national competitions, or both.

(b) The following guidelines, criteria, and procedures shall apply to the financial assistance awards program provided for by this Paragraph:

(i) Financial assistance awarded pursuant to the provisions of this Paragraph shall be used exclusively for the payment of documented and necessary expenses of eligible public and approved nonpublic secondary school team members or individuals representing the state of Louisiana at math, science, or speech and debate competitions at regional or national levels, or both, including persons designated by the school's governing authority as chaperons or coaches of such team members or individuals.

(ii) For the purposes of this Paragraph, necessary expenses shall mean competition entry fees as well as travel, lodging, subsistence, and incidental costs directly related to participation in math, science, or speech and debate competitions at regional or national levels, or both. Procedures governing expenditures for travel, subsistence, lodging, and incidental costs shall be consistent with travel regulations prescribed by the division of administration for state executive branch employees.

(iii) A team may consist of persons representing one secondary school as the local or district level winner or persons who are individual winners from the state at large who have won in-state local or district level competitions and who will be competing in the same regional or national competition, or both. The board shall provide by rule for the method of determining the appropriate school governing authority to represent the interests of a team composed of persons who are individual winners from the state at large who have won in-state local or district level competitions and who will be competing in the same regional or national competition, or both.

(iv) Each winning team or individual winner from the state at large seeking a financial assistance award shall identify a sponsor who shall be under the auspices of the governing authority of the public or approved nonpublic secondary school.

(v) An application for a financial assistance award shall be submitted by the governing authority of the public or approved nonpublic secondary school acting on behalf of the sponsor of a team or individual participating at a math, science, or speech and debate competition at the regional or national level, or both.

(vi) An application form shall include general information on the individual competitor or individual team members, a documented record of the competitions in which the individual competitor or team members have participated, including competition results, and a reasonable estimate of expenses for which financial assistance is being sought, all of which information shall be attested to by the sponsor for its accuracy and validity.

(vii) Upon approval, a financial assistance award shall be made to the governing authority of the public or approved nonpublic secondary school submitting the application for the sponsor. The school's governing authority shall serve as the fiscal agent for the team or individual and shall be responsible for keeping appropriate records and documentation for audit purposes of all award expenditures.

(viii) Awarded but unexpended monies shall be returned to the State Department of Education.

(ix) The criteria for approving a financial assistance award shall consist of thoroughness and detail of information submitted in the application process and the qualifications and competition record of the team members or individual competitors seeking assistance. Award criteria shall not discriminate against any student on the basis of race, sex, religious belief, or school attendance at an approved nonpublic school.

(x) If the total dollar amount of approved financial awards for any one program year exceeds total funds available for this purpose, award monies shall be allocated among all approved applicants on the basis of each eligible team or individual competitor receiving the same percentage amount of the total amount approved for the team or individual.

(c) The board shall adopt necessary rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Paragraph.

(d) The cost of the program provided for by this Paragraph shall not exceed fifty thousand dollars in state general funds for the 1995-1996 Fiscal Year.

(21)(a) Annually submit to the House Committee on Education and to the Senate Committee on Education, at the time of the board's submission to the legislature of the proposed minimum foundation program formula, a report providing the following information regarding actual expenditures from state general funds as well as from all sources of funds for public elementary and secondary education purposes, on a school system by school system basis and for the state as a whole, for the most recent year such information is available:

(i) Expenditures, by dollar amount and by percent of total spending, for all instructional purposes, including a subtotal for pupil support and a subtotal for instructional support.

(ii) Expenditures, by dollar amount and by percent of total spending, for food services.

(iii) Expenditures, by dollar amount and by percent of total spending, for other support services.

(iv) Total expenditures.

(b) Information for the same expenditure categories as required by Subparagraph (a) of this Paragraph also shall be reported by the amounts and by the percentages of such spending that occur at the individual school building level compared to such expenditures that occur at other than the school building level.

(c) Expenditure categories and subcategories provided for by Subparagraph (a) of this Paragraph shall be defined by rule by the board and shall be consistent with expenditure functions adopted by the board for use in its uniform accounting handbook.

(d) The report required by this Paragraph shall include for the same time period education personnel data for the following categories both by numbers of persons employed and by the percent such employment is of the total:

(i) Classroom teachers.

(ii) Teacher aides and paraprofessionals.

(iii) Professional/technical.

(iv) School administration.

(v) Central office administration.

(vi) Office/clerical.

(vii) Maintenance/operations.

(e) The board shall adopt necessary rules and regulations to implement the provisions of this Paragraph.

(22) Annually submit to each member of the legislature at the time of publication an electronic copy of the state, district, school, and parent-level progress profiles as required by R.S. 17:3912. Upon request, the board shall provide such profiles to any legislator in the form of a paper report.

(23)(a) Develop, adopt, and provide for the implementation of a pilot program in eight public elementary schools as follows:

(i) Two public elementary schools from the northern region of the state.

(ii) Two public elementary schools from the southern region of the state.

(iii) Two public elementary schools from the eastern region of the state.

(iv) Two public elementary schools from the western region of the state.

(b) Participation in the pilot program shall be on a voluntary basis. If, by November 30, 1997, more than the specified number of schools volunteer to participate in the program, then the state Department of Education shall select the schools to participate based upon criteria as established by the department and approved by the board. Such selection of participating schools shall include, to the extent possible, those schools which have already departmentalized any grades at the elementary level and representation from rural, suburban, and urban school systems throughout the state.

(c) Each school participating in the pilot program as provided in this Paragraph shall:

(i) Provide for the departmentalization, or grouping according to subject matter, of grades one through six.

(ii) Study the outcomes of teachers who teach in specialized areas as opposed to teachers who teach all subjects.

(iii) Create a strategic plan for improving and analyzing student achievement and instructional methods.

(iv) Provide for a daily planning period which allows all teachers to meet to discuss student progress in accordance with the strategic plan.

(d) The pilot program as provided in this Paragraph shall be fully implemented by not later than August 31, 1998. After the third year of implementation, the program shall be evaluated by the department in accordance with criteria as established by the department and approved by the board which shall include the collection of data as to the results of the program and student progress and based upon such evaluation, the board shall determine if the program should be implemented on a statewide basis.

(e) The board shall adopt such rules and regulations as are necessary to provide for and implement the pilot program as provided in this Paragraph.

(24)(a) Develop, adopt, and beginning in the summer after the 1999-2000 school year, provide for the implementation of a pilot education and nutrition summer program based upon the West Virginia Energy Express program. The state Department of Education, with the approval of the State Board of Elementary and Secondary Education, shall select the sites to participate in the pilot program, which may include school buildings. The purpose of the program shall be to provide children from low-income families with learning activities, social programs, and free breakfast and lunch during the summer when they are not in school. Participation by children in the pilot program shall be on a voluntary basis.

(b) The State Board of Elementary and Secondary Education shall develop and adopt necessary rules and regulations for the implementation of the provisions of this Paragraph and such development shall include consultation with and participation by the cooperative extension service at any state public college or university.

(c) The legislature shall appropriate necessary funding for the development and implementation of the pilot program as provided in this Paragraph.

(d) In addition to funds made available by the legislature, the board may seek and accept any gifts, grants, and donations, including federal funds, from whatever sources may be available to accomplish the purposes of this Paragraph.

(25) Repealed by Acts 2014, No. 832, §8B.

(26)(a) Develop, adopt, and provide for the implementation of a visual arts curriculum and a performing arts curriculum in public schools as follows:

(i) During the 2007-2008 school year, develop and adopt by not later than July 1, 2008, visual arts and performing arts curriculum guides that are consistent with the arts content standards as developed and adopted by the board. The board shall consult and collaborate with the Department of Culture, Recreation and Tourism in developing such curriculum guides and shall include in the development of such curriculum guides the participation of teachers who are certified in arts education and professional practicing artists in the visual and performing arts as defined by the board, after receiving recommendations from the Department of Culture, Recreation and Tourism for the purposes of this Paragraph.

(ii) During the 2008-2009 school year, provide professional development and training relative to the implementation in public schools of the curriculum guides, developed pursuant to Item (i) of this Subparagraph, to teachers, school administrators, and professional practicing artists as defined pursuant to the provisions of Item (i) of this Subparagraph.

(iii) During the 2009-2010 school year, provide for the implementation, on a pilot basis, of a visual arts curriculum and a performing arts curriculum that are based upon the curriculum guides developed pursuant to the provisions of Item (i) of this Subparagraph in public schools as selected by the board for participation.

(iv) Beginning with the 2010-2011 school year, require full implementation of the visual arts curriculum and the performing arts curriculum for all public school students in kindergarten through grade eight, including a requirement that sixty minutes of instruction in the performing arts and sixty minutes of instruction in the visual arts shall be provided to such students each school week.

(v) Beginning with the 2010-2011 school year, require that all public high schools give instruction in the visual arts and the performing arts and that such instruction shall be given in accordance with the curriculum guides developed pursuant to the provisions of Item (i) of this Subparagraph.

(b) The board shall adopt necessary rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Paragraph.

(c) The implementation of the provisions of this Paragraph shall be subject to the appropriation of funds by the legislature for this purpose.

(27)(a)(i) Adopt rules and regulations in accordance with the Administrative Procedure Act prohibiting at any public elementary or secondary school interaction between a student and school employee in any classroom, office, meeting room, or other similarly enclosed area on school property unless during the full time of such interaction another school employee, the student's parent, or other authorized adult is present, or the student and employee are clearly viewable by persons outside such area through an open door or entrance or through a window or other means that provide an unobstructed view of such interaction.

(ii) The provisions of Item (i) of this Subparagraph shall not apply to the following:

(aa) Interaction between a student and guidance counselor as defined in R.S. 17:3002.

(bb) Interaction between a student and school employee during the administration of a test when the student's Individualized Education Program as defined in R.S. 17:1945(C)(2) provides for accommodations relative to testing that preclude the presence of other individuals.

(cc) Interaction between a student and school employee engaged in the performance of a noncomplex health procedure as defined in R.S. 17:436(A).

(dd) Interaction between a student and school nurse.

(ee) Any other interaction as determined by the state board.

(b) Rules adopted by the state board pursuant to this Paragraph shall include but not be limited to guidelines requiring implementation, oversight, and enforcement of the prohibition and limitations provided by Subparagraph (a) of this Paragraph by every governing authority of a public elementary or secondary school by not later than the beginning of the 2008-2009 school year.

(28)(a) By the beginning of the 2008-2009 school year, develop and adopt rules and regulations requiring city, parish, and other local school boards to implement a system to conduct exit interviews for teachers who leave their employ to ascertain their reasons for leaving and to gather information that could prove useful in developing strategies to improve teacher retention rates.

(b) The board shall appoint a task force to assist in developing forms and questions to be utilized in the exit interview.

(c) Each city, parish, and other local public school board annually shall report on the information gathered during the teacher exit interviews conducted in its system to the State Board of Elementary and Secondary Education in a manner that assures complete anonymity and confidentiality for the teacher.

(d) The State Board of Elementary and Secondary Education shall compile and analyze the teacher exit interview information submitted by each city, parish, and other local public school system each year and make a comprehensive report to the Senate Committee on Education and the House Committee on Education not later than January fifteenth of each year regarding the information collected during the prior year.

(29) Develop, adopt, and promulgate rules and regulations in accordance with the Administrative Procedure Act which provide for the following relative to the physical abuse of teachers and other school employees by students in city, parish, and other local public schools:

(a) Requiring school governing authorities to keep an accurate record of each incident of physical abuse by a student that is reported by a teacher or other school employee.

(b) Requiring school governing authorities to provide appropriate equipment to protect teachers and other school employees from physical abuse by students.

(c) Providing support services to teachers and other school employees which afford them the opportunity to discuss the effects of stress caused by physical abuse by students and to identify ways to alleviate such stress.

(d) Giving any teacher or other school employee who has been a victim of physical abuse by a student, or students, the opportunity to seek another position for which he is certified within the same parish and in which he will not have contact with the student or students, provided there is another position available.

(30)(a) By the beginning of the 2010-2011 school year, develop and adopt a policy whereby students shall be allowed to accelerate their academic progress, complete all high school graduation requirements established by the board, and receive a high school diploma in less than four years.

(b) Such policy shall encourage and support students who seek early graduation from high school and provide for mechanisms to facilitate implementation of this early high school graduation policy by local public schools and school systems which may include flexible course scheduling and use of distance learning, online courses, Advanced Placement, International Baccalaureate, and other accelerated learning programs and examinations.

(c) Each city, parish, and other local public school board shall fully implement the provisions of the early high school graduation policy adopted by the State Board of Elementary and Secondary Education and shall include such in its pupil progression plan.

(31)(a) Develop, adopt, and provide for the implementation of a uniform grading scale for use in public elementary and secondary schools and other public schools and programs under its jurisdiction, which shall be enforced by the governing authorities of public schools and by city, parish, and other local public school superintendents except as otherwise provided by this Paragraph.

(b) The provisions of Subparagraph (a) of this Paragraph shall not apply to any school operated by the United States Department of Defense that is located on a federal military installation.

(32) Report in writing to the House Committee on Education and the Senate Committee on Education by not later than September 15, 2010, relative to the standards and criteria used by the board to approve alternative schools and alternative education programs for students in public elementary and secondary schools who are suspended for more than ten days or who are expelled from school for violations of school discipline law or policy and who remain under the supervision of the city, parish, or other local public school taking the action. The report shall specify in detail all minimum standards and criteria that must be met in order for the board to approve the alternative school or program and note standards and criteria that are subject to waiver by the board in making approval determinations.

(33)(a) On an annual basis, provide all of the following information to the legislature no later than fifteen days prior to the convening of each regular session:

(i) A full organizational chart for the board which is current as of the date of submission to the legislature and which shows each staff position, whether filled or vacant, that comprises the board.

(ii) The current salary of the person occupying each filled position shown on the organizational chart.

(b) The board may submit the report required by this Paragraph in electronic format, and is further authorized, but is not required, to submit the report at the time of submission to the legislature of the progress profiles required by Paragraph (22) of this Section.

Acts 1975, No. 274, §1; Acts 1976, No. 455, §1; Acts 1977, No. 645, §1; Acts 1977, 1st Ex.Sess., No. 16, §1, eff. Aug. 17, 1977; Acts 1979, No. 271, §§1, 2; Acts 1979, No. 644, §1; Acts 1979, No. 729, §1; Acts 1980, No. 236, §2; Acts 1980, No. 480, §1; Acts 1980, No. 816, §1; Acts 1981, No. 619, §1, eff. Sept. 15, 1981; Acts 1981, No. 677, §1, eff. Aug. 1, 1981; Acts 1982, No. 625, §1; Acts 1983, No. 197, §1; Acts 1984, No. 290, §1, eff. July 2, 1984; Acts 1986, No. 549, §1; Acts 1988, No. 616, §1, eff. July 14, 1988; Acts 1988, No. 903, §1, eff. July 26, 1988; Acts 1990, No. 854, §1; Acts 1990, No. 1051, §1, eff. July 27, 1990; Acts 1991, No. 392, §1, eff. July 8, 1991; Acts 1991, No. 818, §1; Acts 1991, No. 983, §1; Acts 1992, No. 386, §1, eff. June 18, 1992; Acts 1992, No. 503, §1, eff. June 22, 1992; Acts 1992, No. 613, §1; Acts 1992, No. 1047, §1; Acts 1992, No. 1120, §1, eff. July 14, 1992; Acts 1993, No. 300, §1; Acts 1993, No. 801, §1, eff. June 22, 1993; Acts 1993, No. 914, §1, eff. July 1, 1993; Acts 1995, No. 441, §1, eff. June 17, 1995; Acts 1995, No. 508, §1, eff. June 18, 1995; Acts 1995, No. 568, §1, eff. June 18, 1995; Acts 1997, No. 439, §1, eff. June 22, 1997; Acts 1997, No. 451, §1, eff. June 22, 1997; Acts 1997, No. 540, §1, eff. July 3, 1997; Acts 1997, No. 1307, §1; Acts 1998, 1st Ex. Sess., No. 151, §§1, 3, eff. July 1, 1999; Acts 1999, No. 369, §1; Acts 1999, No. 688, §1, eff. July 1, 1999; Acts 1999, No. 1373, §1, eff. July 12, 1999; Acts 2001, No. 45, §1; Acts 2003, No. 93, §1, eff. July 1, 2003; Acts 2005, No. 103, §1; Acts 2007, No. 175, §1, eff. June 27, 2007; Acts 2007, No. 184, §1, eff. June 27, 2007; Acts 2008, No. 359, §1, eff. June 21, 2008; Acts 2008, No. 466, §1, eff. June 25, 2008; Acts 2009, No. 31, §1; Acts 2009, No. 43, §1; Acts 2009, No. 310, §1, eff. July 1, 2009; Acts 2010, No. 404, §1; Acts 2010, No. 660, §1, eff. June 29, 2010; Acts 2010, No. 669, §1, eff. June 29, 2010; Acts 2010, No. 698, §1; Acts 2010, No. 701, §1; Acts 2010, No. 742, §1, eff. June 29, 1010; Acts 2010, No. 861, §8; Acts 2011, 1st Ex. Sess., No. 41, §2, eff. June 12, 2011; Acts 2011, No. 328, §1, eff. June 29, 2011; Acts 2012, No. 643, §2; Acts 2013, No. 1, §1; Acts 2014, No. 832, §8B; Acts 2015, No. 389, §1, eff. July 1, 2015; Acts 2016, No. 485, §1, eff. June 13, 2016; Acts 2016, No. 557, §1.

NOTE: See Acts 2013, No. 184, §15, relative to the task force for the development of a uniform grading scale.



RS 17:7.1 - Certification of teachers; certification of principals and superintendents; certification of school psychologists

§7.1. Certification of teachers; certification of principals and superintendents; certification of school psychologists

A. In carrying out its responsibility to prescribe the qualifications and provide for the certification of teachers under authority of R.S. 17:7(6), the qualifications and requirements established by the State Board of Elementary and Secondary Education for certification of any applicant for certification who completes an approved teacher education program in Louisiana shall include but not be limited to the following:

(1) Repealed by Acts 1985, No. 399, §1, eff. July 10, 1985.

(2) That the applicant shall have attained a 2.20 average on a 4.00 scale as a condition for entrance into a teacher education program.

(3) That the applicant shall have achieved a 2.50 average on a 4.00 scale at graduation from an approved program.

(4)(a) For applicants who have participated in any undergraduate teacher education program, that the applicant shall complete the prescribed number of semester hours in the teaching of reading as established in policy by the State Board of Elementary and Secondary Education in accordance with the level of certification to be awarded, such requirement to be in addition to requirements for English courses, and such courses in the teaching of reading shall emphasize techniques of teaching reading and the recognition and correction of reading problems of the student. For certification at the secondary level, not more than three semester hours in the teaching of reading shall be considered for purposes of meeting certification requirements.

(b) For applicants who have participated in any alternate teacher education program as provided pursuant to rules and regulations adopted by the State Board of Elementary and Secondary Education, that the applicant shall be given the option of either completing the same amount of semester hours as required for the teaching of reading for undergraduate program applicants pursuant to this Paragraph or, in lieu of such semester hour requirements, shall possess the reading and literacy competencies identified in scientifically based reading research at the national level and approved by the State Board of Elementary and Secondary Education for the teaching of reading.

(5) That the applicant shall have spent a minimum of 270 clock hours in student teaching with at least 180 of such hours spent in actual teaching.

(6) That the applicant shall have completed a substantial portion of his 180 hours of actual student teaching on an all-day basis.

NOTE: PARAGRAPH (7) AS PER ACTS 1984, NO. 836, §1, EFF. JULY 13, 1984.

(7) That, beginning with the fall semester of 1985, each applicant, prior to entry into a teacher education program in an institution of higher education, shall take a standardized teaching aptitude test which has predictive value for passage of the examination required for teacher certification by R.S. 17:7(6)(b). The dean of each college of education of an institution which offers a teacher education program shall oversee the administration of the examination and shall see that each student shall be informed of the results of the test and shall be counselled with regard to the significance of the results. The deans of the colleges of education of the institutions which offer a teacher education program shall meet and collectively choose the entrance examination and shall determine the level at which the examination indicates probable success. They shall submit their recommendations to the Board of Regents for approval no later than December 31, 1984. Such examination shall not be required or administered until approved by the Board of Regents. Nothing herein shall be construed as preempting or diminishing the teacher education program admission standards previously adopted by the Board of Regents.

NOTE: PARAGRAPH (7) AS PER ACTS 1984, NO. 318, §1, EFF. JULY 2, 1984.

(7) That, beginning with the fall semester of 1985, each applicant, prior to entry into a teacher education program in an institution of higher education, shall have satisfactorily passed a standardized teaching aptitude test which has predictive value for passage of the examination required for teacher certification by R.S. 17:7(6)(b). The dean of each college of education of an institution which offers a teacher education program shall oversee the administration of the examination and may at his discretion, make exceptions for students in certain cases. The deans of the colleges of education of each institution which offers a teacher education program shall meet and collectively choose the entrance examination and shall determine the level at which the examination is satisfactorily completed. They shall submit their recommendations to the Board of Regents for approval no later than December 31, 1984. Such examination shall not be required or administered until approved by the Board of Regents.

B.(1) After August 15, 1986, except as otherwise provided in Paragraph (2) of this Subsection, any persons applying for initial certification as a principal or vice, assistant, or deputy principal, hereafter referred to as a principal, in addition to any other requirements of the State Board of Elementary and Secondary Education, shall have passed the administrative portion of the National Teachers Examination produced by the Educational Testing Service at a level determined by the State Board of Elementary and Secondary Education not later than August 1, 1986, which determination shall be based on a validation study to be completed by the board no later than July 31, 1986. The validation study shall be submitted to the Joint Committee on Education for its review prior to adoption of a passage score.

(2) Beginning August 15, 2003, and thereafter, any person applying for initital certification as a principal or superintendent, in addition to any other requirements of the State Board of Elementary and Secondary Education, shall have satisfactorily passed the appropriate assessment instrument selected by the board at a level determined by the board.

(3) Any principal who holds valid out-of-state certification as a principal, has at least four years of successful experience as a principal in another state as determined by the board, and has completed one year of successful employment as an assistant principal or a principal in a Louisiana public school system shall not be required to take the examination administered in accordance with the provisions of this Subsection or to submit any examination scores from any examination previously taken in another state as a prerequisite to the granting of certification in Louisiana provided that all of the following conditions are met:

(a) The principal meets all other requirements for a Louisiana certificate as may be required by law or board policy.

(b) The local superintendent or his designee of the public school system employing the principal has recommended the principal for employment for the following school year subject to the receipt of a valid Louisiana certificate as a principal.

(c) The local superintendent or his designee has requested, on behalf of the principal, that the principal be granted a valid Louisiana certificate as a principal.

(4) A principal who holds valid out-of-state certification as a principal, and who applies to the State Board of Elementary and Secondary Education for certification as a principal, shall be granted a three-year nonrenewable provisional certificate to be used while such principal completes the requirements set forth in this Subsection.

C. The State Board of Elementary and Secondary Education may adopt such rules as are necessary for the orderly implementation of this Section and may make further provisions with regard to qualifications and requirements not inconsistent with this Section.

D. The State Board of Elementary and Secondary Education shall, by regulation, prescribe the qualifications, provide for the certification, and provide for the supervision of school psychologists in the employ of any public agency regulated by the board, notwithstanding the provisions of R.S. 37:2363 or any other provisions of law to the contrary. The certification requirements shall not be less than those requirements established by the National Association of School Psychology. Nothing herein shall be construed as permitting a person certified under the provisions of this Subsection to offer to render, or to render his services as a psychologist in any setting other than his institutional employment unless he has been licensed under the provisions of R.S. 37:2356 or licensed as a medical psychologist under the provisions of R.S. 37:1360.51 et seq.

E. Notwithstanding any provision of law to the contrary, any person certified as a Level A school psychologist prior to September 1, 1986, shall be allowed to continue in the employment in which he was engaged and which was not specifically prohibited at the time of receiving such certificate and may use the title "certified school psychologist" in the context of that employment.

F. In carrying out its responsibility to prescribe the qualifications and provide for the certification of teachers under authority of R.S. 17:7(6), if the State Board of Elementary and Secondary Education enters into any agreement for the certification to teach in Louisiana of teachers certified to teach in another state, such agreement shall:

(1) Be reciprocal, making applicable to any other state which is a party to such agreement and teachers certified to teach in such other state who seek certification in Louisiana equivalent to requirements as determined by the Louisiana state Department of Education to those the agreement places on Louisiana and teachers certified to teach in Louisiana who apply for certification in another state.

(2) Provide for the certification in Louisiana of a teacher certified to teach in another state only if such teacher has been employed in a professional educational capacity requiring certification as a teacher for the three years immediately preceding application for Louisiana teacher certification unless the teacher completes such additional educational requirements as shall be approved by the State Board of Elementary and Secondary Education. The provisions of this Paragraph shall not apply to a teacher who has been certified to teach in another state for less than three years and has been employed in a professional educational capacity requiring certification as a teacher for the entire period of certification.

Added by Acts 1977, No. 756, §1. Amended by Acts 1984, No. 318, §1, eff. July 2, 1984; Acts 1984, No. 836, §1, eff. July 13, 1984; Acts 1985, No. 399, §1, eff. July 10, 1985; Acts 1985, No. 190, §1, eff. July 6, 1985; Acts 1986, No. 259, §1; Acts 1989, No. 209, §1, eff. June 26, 1989; Acts 1992, No. 613, §2, eff. July 2, 1992; Acts 1997, No. 1094, §1, eff. July 1, 1997; Acts 1999, No. 147, §1, eff. June 9, 1999; Acts 2003, No. 28, §1, eff. May 23, 2003; Acts 2003, No. 29, §1, eff. May 23, 2003; Acts 2004, No. 462, §1; Acts 2005, No. 117, §1; Acts 2009, No. 251, §4, eff. Jan. 1, 2010; Acts 2010, No. 326, §1.

NOTE: SEE ACTS 1992, NO. 613, §3.



RS 17:7.2 - Approved teacher education programs

§7.2. Approved teacher education programs

A. In carrying out its responsibility to prescribe the qualifications and provide for the certification of teachers under authority of R.S. 17:7(6), the State Board of Elementary and Secondary Education, subject to the constitutional power and authority of the Board of Regents, the Board of Supervisors for the University of Louisiana System, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, and the Board of Supervisors of Southern University and Agricultural and Mechanical College, shall establish qualifications and requirements for the approval of teacher education programs from which graduates may be certified. The qualifications and requirements established by the State Board of Elementary and Secondary Education for an approved teacher education program shall include but not be limited to the following:

(1) That the program shall include practical experience in actual classroom situations during a student's sophomore year of college.

(2) That the program shall include field experiences in schools of varied socioeconomic and cultural characteristics.

(3) That the program shall include instruction in child discipline and the prevention of disruptive behavior in schools.

(4) That the institution offering the program provide procedures for student evaluation and counseling such that upon initial entry into the institution each student shall be evaluated with respect to his aptitude and suitability for his intended major academic field by a guidance counselor assigned to the student in accordance with procedures determined by the institution. The evaluation shall be based upon the student's grade point average in high school, college entrance examination, placement tests where applicable, and any other additional tests or evaluative instruments deemed appropriate by the guidance counselor. The counselor shall advise the student concerning his aptitude and suitability for particular fields of study, based on his findings from all such tests and instruments. No student shall be required to expend any funds for the administration or taking of any test or evaluative instrument or to take any test or be evaluated by any instrument either of which the student deems invasive of his privacy. Evaluation and counseling shall place particular emphasis on aptitude and suitability for teaching in the case of any student indicating his intention to follow a teacher education curriculum.

(5) That the dean or his designee of the college of education or equivalent entity of the institution offering the program observe each full-time or part-time faculty member of the college of education or equivalent entity who is teaching a course for credit in the teacher education program during not less than two regularly scheduled classes within the semester or quarter and submit a written report of all such observations to the president or chancellor of the college or university, which report shall not be a public record, notwithstanding any provision of law to the contrary, including any provision of R.S. 44:1(A).

(6) That the program shall include, for certification to teach grades seven through twelve, training in teaching family life education and the use of methods and materials to integrate this material into an existing course of study such as home economics, science, health, physical hygiene, or physical education. For purposes of this Paragraph, "family life education" shall mean information and techniques as appropriate for the age of a student relative to family living and community relationships; the value of postponing sexual activity; human sexuality; human reproduction and contraception; the etiology, prevention, and effects of sexually transmitted diseases, including human acquired immunodeficiency virus disease (AIDS); the consequences of tobacco use and substance abuse; the consequences of the lack of and inadequate prenatal care; child neglect and abuse; domestic violence; and the responsibilities of parenthood.

B. The board by regulation may make further provision with respect to these qualifications and requirements not inconsistent with this Section and other applicable law.

C. In adopting requirements for approval of teacher education programs pursuant to this Section the board shall provide that such requirements shall not be applicable to students enrolled in an approved teacher education program in Louisiana on the effective date of this Section, unless the board finds that any such requirement can be made applicable without undue hardship to the student. The board shall provide that requirements adopted pursuant to Paragraphs (4) and (5) of Subsection A shall not be applicable to students enrolled in an approved teacher education program in Louisiana on the effective date of such Paragraphs, unless the board finds that any such requirement can be made applicable without undue hardship to the student.

D. Nothing in this Section shall be construed to prohibit the provision by the board for certification by alternative means other than by completion of an approved teacher education program.

Added by Acts 1977, No. 757, §1. Amended by Acts 1979, No. 565, §1; Acts 1980, No. 800, §1; Acts 1991, No. 756, §1; Acts 2013, No. 220, §6, eff. June 11, 2013.



RS 17:7.3 - Continuing education programs for teachers; reimbursement to public and nonpublic colleges and universities for tuition costs; rules and regulations; reporting; repayment for noncompletion of courses; services rendered

§7.3. Continuing education programs for teachers; reimbursement to public and nonpublic colleges and universities for tuition costs; rules and regulations; reporting; repayment for noncompletion of courses; services rendered

A.(1) The State Board of Elementary and Secondary Education shall adopt rules and regulations establishing a program or programs of continuing education for degreed classroom teachers in state-approved elementary and secondary schools. Such rules and regulations shall include provisions under which a teacher may continue his education at a public college or university in this state, at Centenary College, Dillard University, Louisiana College, Loyola University, Our Lady of Holy Cross College, Tulane University, including Tulane Medical School, Xavier University, or at Louisiana State University Health Sciences Center for the purpose of taking one or more courses of instruction in his field or discipline and under which the teacher shall be exempt from the payment of tuition imposed by or applicable to the college or university he attends; however, the amount paid by the state for any tuition imposed by or applicable to the nonpublic college shall be equal to but not greater than the highest tuition charged by a public college or university in this state. In no case may state funds be used toward tuition for courses in theology or divinity.

(2) For purposes of this Section, "course of instruction in his field or discipline" shall include:

(a) Additional graduate or undergraduate courses in either the applicant's area of certification or job assignment.

(b) Additional graduate or undergraduate courses in pursuit of another area of certification required by job assignment or in an area where there is a critical teacher shortage, as approved in writing by the superintendent of any city or parish school system.

(c) Graduate courses in pursuit of a master's, specialist, or doctoral degree in the applicant's area of certification or job assignment.

(d) Any coursework required of an applicant as a result of an unsatisfactory evaluation pursuant to direction from his employing school board.

(3) Tuition exemptions shall be limited to the amount of tuition assessed for on campus courses. For purposes of this Section, "tuition" is defined as registration fee and building use fee per semester hour. No student shall be allowed to participate in this program outside the geographical boundaries of the state of Louisiana, except for the study of foreign languages abroad when such study is pursued through a Louisiana college or university specified in this Section, as provided by regulation.

(4) All such rules and regulations shall be promulgated pursuant to Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950.

B.(1) The state superintendent of education shall, at the beginning of each semester, pay to each college and university listed in R.S. 17:7.3(A) an amount equal to one-half of the amount of tuition assessed by the college or university for teachers enrolled in the program.

(2) Funds for the repayment to the colleges and universities shall come from monies appropriated or otherwise made available for this purpose.

(3) Such payments shall be made in accordance with the provisions of this Section and in accordance with any rules and regulations adopted by the board to effectuate the provisions of this Section.

(4) The state superintendent of education shall annually submit a report to the House of Representatives Committee on Education and the Senate Committee on Education relative to any program or programs for continuing education for teachers established pursuant to this Section. Such report shall include but not be limited to the following:

(a) The number of persons applying for such education.

(b) The number of persons receiving such education.

(c) The educational background and work experiences of such persons.

(d) The types of courses pursued under such programs.

(e) The amount of reimbursements paid by the Department of Education under such program or programs.

C.(1) Each participating teacher shall present a written plan to the Department of Education and receive approval based on the rules adopted pursuant to Subsection A of this Section before entering the program. The Department of Education shall review each plan and approve it and shall also approve each course for which the participating teacher seeks reimbursement under the program, before reimbursement is made for the participating teacher's tuition. At or prior to registration, any teacher participating in the program or programs established pursuant to this Section shall be required to enter into a written agreement with the state superintendent of education obligating the teacher to reimburse the state superintendent of education for all or any part of the tuition costs paid on behalf of the teacher as provided in Subsection B of this Section, together with the cost of collection in the event the teacher fails to make timely reimbursement. Such reimbursement shall be required for applicants found to be ineligible and for courses not completed as provided in Subsection D of this Section and shall be made as provided in Subsection D of this Section. Each course taken by a participating teacher shall be successfully completed at the end of the semester or quarter in which the course was taken.

(2)(a) Each participating teacher shall render a semester of service as a classroom teacher in any state approved elementary or secondary school for each semester or quarter successfully completed under the provisions of the program provided by this Section.

(b) Failure to comply with the provisions of Subparagraph (a) of this Paragraph shall obligate a participating teacher to reimburse the state superintendent of education for all of the tuition costs paid on behalf of the teacher together with the cost of collection in the event the individual fails to make timely reimbursement. The attorney general, on behalf of the state superintendent of education, shall collect all such obligations which are not timely paid.

(c) The board shall adopt rules and regulations to implement the provisions of this Paragraph. Such rules and regulations shall include but not be limited to a procedure by which the reimbursement required by this Paragraph shall be accomplished and a provision exempting a participating teacher from the requirements of this Paragraph upon such teacher providing documented evidence that failure to comply is due to extraordinary circumstances beyond the control of the teacher.

D.(1) Except as provided in the rules and regulations of the board, whenever any teacher participating in the continuing education program is found to be ineligible or drops a course after the deadline for obtaining a full or partial tuition refund from the college or university, or otherwise fails to successfully complete a course, that teacher shall, as provided in Subsection C of this Section, reimburse the state superintendent of education for any monies allocated to that course and paid in his behalf pursuant to this Section which are not otherwise reimbursed, together with the cost of collection in the event timely reimbursement is not made in accordance with this Section and rules adopted pursuant hereto. The board shall adopt rules and regulations to establish a procedure by which this reimbursement shall be accomplished. The attorney general shall collect all such obligations which are not timely paid on behalf of the superintendent of education.

(2) Notwithstanding the provisions of Subsection C and Paragraph D(1) of this Section, whenever any teacher participating in the continuing education program fails to complete a course in his approved plan for any acceptable extenuating circumstance as may be determined by the Department of Education, such teacher shall have an additional sixty days from the end of the semester or quarter in which the course was taken to successfully complete that course before reimbursement for tuition costs may be demanded by the state superintendent of education.

E. The board shall have authority to adopt, amend, or repeal rules and regulations to fully effectuate the purposes of this Section.

F. The following persons shall not be eligible to participate in the program described in this Section:

(1) Any person receiving retirement benefits from a state retirement system.

(2) Any person owing reimbursement to the state superintendent for monies paid in his behalf under this Section.

(3) Any person owing reimbursement, as provided in R.S. 17:3621.1, to the state superintendent for monies paid to him for participating in the Louisiana Educational Employees Professional Improvement Program.

Acts 1977, 1st Ex.Sess., No. 20, §1, eff. Aug. 17, 1977; Acts 1978, No. 718, §1, eff. July 13, 1978; Acts 1979, No. 261, §1, eff. July 10, 1979; Acts 1979, No. 302, §1, eff. July 10, 1979; Acts 1980, No. 379, §1, eff. July 18, 1980; Acts 1981, No. 515, §1, eff. July 19, 1981; Acts 1981, No. 817, §1, eff. Aug. 2, 1981; Acts 1982, No. 360, §1, eff. Jan. 20, 1982; Acts 1982, No. 369, §1, eff. July 20, 1982; Acts 1983, 1st Ex. Sess., No. 44, §1, eff. Jan. 19, 1983; Acts 1986, No. 1010, §1; Acts 1987, No. 868, §1; Acts 1990, No. 596, §1, eff. July 19, 1990; Acts 1990, No. 635, §1; Acts 1990, No. 856, §1, eff. July 24, 1990; Acts 1990, No. 865, §1, eff. July 25, 1990; Acts 1992, No. 964, §1; Acts 1999, No. 802, §1, eff. July 2, 1999.



RS 17:7.4 - Continuing education program for paraprofessionals; tuition exemptions; rules and regulations; eligibility; reporting; repayment for noncompletion of courses

§7.4. Continuing education program for paraprofessionals; tuition exemptions; rules and regulations; eligibility; reporting; repayment for noncompletion of courses

A. The Department of Education, with the approval of the State Board of Elementary and Secondary Education shall establish a program to assist teachers' aides and other paraprofessionals who work in state-approved elementary and secondary schools to meet the qualifications for certification as a teacher. Such program shall include provisions under which the paraprofessional may apply to be exempt from tuition for required teacher training courses at a public college or university in the state or at a nonpublic institution listed in R.S. 17:7.3(A)(1). Such exemption shall be applicable to no more than one course per applicant per semester or quarter in the fall and spring and to no more than two courses in a summer session. However, upon approval by the local school superintendent, such exemption shall be applicable to two additional courses per applicant per semester or quarter in the fall and spring and to two additional courses in a summer session. In no case may state funds be used toward tuition for courses in theology or divinity.

B. The amount of tuition paid shall be limited to the registration fee and building use fee per semester hour, provided that the amount paid by the state to any nonpublic school for tuition shall not exceed the highest tuition charged for that course by a public college or university in the state.

C. In addition to the tuition exemption as provided in this Section, each participant in the program shall receive a stipend, at the beginning of the semester or quarter in which such participant performs his student teaching as required in R.S. 17:7.1 in an amount equal to the amount of the salary which would otherwise have been paid by the employing school system to the participant if such person was not participating in the program as provided in this Section.

D. Funds for the purpose of reimbursing colleges and universities under this program shall come from monies specifically appropriated or otherwise made available for this purpose. The board shall promulgate rules and regulations to award tuition exemptions on a priority basis in those circumstances where the amount of funds available is not sufficient to provide reimbursement for participation of all eligible applicants.

E. Each paraprofessional seeking to participate in the program shall apply to the Department of Education. An "eligible paraprofessional" shall be defined as a person who is not certified as a classroom teacher but who is assigned to one or more specific teachers or schools on a full-time basis to assist with classroom instruction and with other duties related to the instruction of students. To be eligible to participate in the program, an applicant shall meet all of the following eligibility criteria:

(1) Has been admitted to an approved college of education at a public college or university in the state or at a nonpublic institution listed in R.S. 17:7.3(A)(1).

(2) Has taken the general knowledge and communication sections of the appropriate teacher examination as provided in R.S. 17:7(6) and achieved the score established as provided by R.S. 17:7.1(A)(7) for entry into a teacher education program.

(3) Agrees to practice his profession in the public elementary or secondary schools of the state for at least two consecutive years after completion of all required courses for certification and upon becoming certified as a teacher.

F. Any paraprofessional participating in the program as provided in this Section who completes all required courses for certification but who fails to become certified within one year after completing such course work, is found to be ineligible, drops a course after the deadline for obtaining a full or partial tuition refund from the college or university, fails to complete a course successfully, or who does not practice his profession for at least two consecutive years as required in Subsection E of this Section, except for reasons of illness or death, shall be responsible for the repayment of any monies allocated and paid in his behalf pursuant to the program as provided in this Section.

G. The Department of Education shall annually submit a report to the House Committee on Education and the Senate Committee on Education relative to any program established for paraprofessionals under this Section. Such report shall include but not be limited to the following:

(1) The number of persons applying for such education.

(2) The number of persons accepted in the program.

(3) The educational background and the work experience of such persons.

(4) The number of participants receiving a teaching certificate.

H. The State Board of Elementary and Secondary Education shall adopt rules and regulations necessary for the implementation of this Section in accordance with R.S. 49:950 et seq.

I.(1) The total administrative costs of this program, including mileage and other travel expenses, shall not exceed an annual cost of two thousand dollars.

(2) The cost of the program as provided in this Section shall not exceed one hundred thousand dollars for the first year of implementation of the program.

Acts 1987, No. 361, §1; Acts 1989, No. 640, §1, eff. July 7, 1989; Acts 1999, No. 580, §1.



RS 17:7.5 - Alternative educational programs of instruction; submission of plans; board approval; program monitoring

§7.5. Alternative educational programs of instruction; submission of plans; board approval; program monitoring

A. The Department of Education, in collaboration with other appropriate state agencies, shall establish guidelines, with the approval of the State Board of Elementary and Secondary Education, for alternative educational programs of instruction for at-risk public middle and high school students in grades six through twelve. The Department of Education shall provide for the definition of said at-risk students with the approval of the board.

B. Each city and parish school system shall submit plans for such alternative educational programs for instruction to the board for approval, based on approved guidelines pursuant to Subsection A, at any time during the 1992-1993 school year. Plans submitted by each city and parish school system shall include a written program regarding alternate schools and programs for the prevention of school dropouts. Prior to the 1993-1994 school year, the board shall approve standards for said alternative educational programs of instruction for each city and parish school system in this state.

C. Alternative educational programs provided for in this Section may include provisions allowing students to advance through the board approved curriculum or pursue a course of instruction relative to the General Educational Development Testing Program (GED), when applicable and approved by the board.

D. Programs shall be monitored by the Department of Education through an interagency monitoring process as established by the State Board of Elementary and Secondary Education. The board shall report annually on the effectiveness of such programs to the governor and to the House and Senate Committees on Education.

Acts 1990, No. 992, §1, eff. June 26, 1990; Acts 1990, No. 1007, §1, eff. July 26, 1990.

{{NOTE: LAW INSTITUTE PRINTED SECTION AS AMENDED BY ACTS 1990, NO. 1007 AND PRINTED SECTION AS AMENDED BY ACTS 1990, NO. 992 AS A NOTE, STATING THAT THERE IS NO SUBSTANTIVE CONFLICT. THERE MAY BE NO CONFLICT, BUT THERE ARE SUBSTANTIVE DIFFERENCES. SEE NOTES IN R.S.}}



RS 17:7.6 - Repealed by Acts 2001, No. 1185, 10, eff. July 1, 2002.

§7.6. Repealed by Acts 2001, No. 1185, §10, eff. July 1, 2002.



RS 17:7.7 - Continuing education pilot program for school support personnel in schools; reimbursement to public and nonpublic colleges and universities for tuition costs; rules and regulations; reporting; repayment for noncompletion of courses

§7.7. Continuing education pilot program for school support personnel in schools; reimbursement to public and nonpublic colleges and universities for tuition costs; rules and regulations; reporting; repayment for noncompletion of courses

A. The State Board of Elementary and Secondary Education shall adopt rules and regulations establishing a pilot program in the state Department of Education, division of continuing education, to assist school support personnel who work full time in city and parish elementary and secondary schools to meet the qualifications for certification as a teacher. Such pilot program shall include provisions under which such personnel may apply to be exempt from tuition for required teacher training courses at a public college or university in the state or at a nonpublic institution listed in R.S. 17:7.3(A)(1). Such exemption shall be applicable to no more than one course per applicant per semester or quarter in the fall and spring and to no more than two courses in a summer session. However, upon approval by the city or parish school superintendent, such exemption shall be applicable to two additional courses per applicant per semester or quarter in the fall and spring and to two additional courses in a summer session. In no case may state funds be used toward tuition for courses in theology or divinity.

B. The amount of tuition paid shall be limited to the registration fee and building use fee per semester hour, provided that the amount paid by the state to any nonpublic school for tuition shall not exceed the highest tuition charged for that course by a public college or university in the state.

C. The state superintendent of education shall at the beginning of each semester pay half of the anticipated reimbursement to each college and university under this tuition exemption program. At the end of the semester, upon notification by a participating college or university of the enrollment of school support personnel in teacher training courses, he shall promptly pay to that institution the remainder of the reimbursement owed under the provisions of this Section.

D. Funds for the purpose of reimbursing colleges and universities under this program shall come from monies specifically appropriated or otherwise made available for this purpose. The board shall promulgate rules and regulations to award tuition exemptions on a priority basis in those circumstances where the amount of funds available is not sufficient to provide reimbursement for participation of all eligible applicants.

E.(1) Each school support employee seeking to participate in the program shall apply to the Department of Education. An "eligible school support employee" shall be defined as a person who is not certified as a classroom teacher but who is assigned to one or more specific teachers or schools on a full-time basis to assist with the administration, operation, or maintenance of schools. To be eligible to participate in the program after July 1, 1999, an applicant shall have been admitted to an approved college of education at a public college or university in the state or at a nonpublic institution listed in R.S. 17:7.3(A)(1) and shall have taken the general knowledge and communication sections of the National Teachers Examination and achieved the score established as provided by R.S. 17:7.1(A)(7) for entry into a teacher education program.

(2) At or prior to registration, any eligible school support employee participating in the program shall be required to enter into a written agreement with the state superintendent of education obligating such employee to reimburse the state superintendent as provided in Subsection F herein for all or any part of the tuition costs paid on his behalf under this program which are not otherwise reimbursed to the state, together with the cost of collection in the event he fails to make timely reimbursement.

F. Any eligible school support employee for whom payment is advanced pursuant to Subsection C and who completes all required courses for certification but who fails to become certified within one year after completing such course work or who is found to be ineligible or who drops a course after the deadline for obtaining a full or partial tuition refund from the college or university, or who fails to complete a course successfully, shall reimburse the state superintendent of education for any monies allocated and paid in his behalf pursuant to this Section which are not otherwise reimbursed, together with reimbursement for the cost of collection in the event that timely reimbursement is not made in accordance with this Section and the rules and regulations which the board shall adopt to accomplish proper reimbursement. The attorney general shall collect all such obligations on behalf of the superintendent of education which are not timely paid. Any person receiving retirement benefits from a state retirement system or owing reimbursement to the state superintendent under this program is ineligible for participation.

G. The state superintendent shall annually submit a report to the House Committee on Education and the Senate Committee on Education relative to any program established for eligible school support employees under this Section. Such report shall include but not be limited to the following:

(1) The number of persons applying for such education.

(2) The number of persons accepted in the program.

(3) The educational background and the work experience of such persons.

(4) The number of participants receiving a teaching certificate.

(5) The amount of reimbursement paid by the Department of Education.

(6) The funding that would have been necessary to reimburse tuition for qualifying courses for all eligible applicants.

H. Rules and regulations of the board pursuant to this Section shall be adopted in accordance with R.S. 49:950 et seq.

I. The total administrative costs of this program incurred by the state Department of Education, including mileage and other travel expenses, shall not exceed an annual cost of two thousand dollars.

Acts 1999, No. 807, §1, eff. July 2, 1999.



RS 17:8 - Repealed

§8. Repealed by Acts 2015, No. 389, §2, eff. July 1, 2015.



RS 17:8.1 - Repealed

§8.1. Repealed by Acts 2015, No. 389, §2, eff. July 1, 2015.



RS 17:8.2 - Repealed by Acts 2015, No. 389, §2.

§8.2. Repealed by Acts 2015, No. 389, §2, eff. July 1, 2015.



RS 17:8.3 - Task Force on Textbooks and Instructional Materials

§8.3. Task Force on Textbooks and Instructional Materials

A. There is hereby created the Task Force on Textbooks and Instructional Materials, hereafter referred to as the "task force", for the purpose of undertaking a thorough review and analysis of the processes utilized in the selection and approval of textbooks and other instructional materials for use in the state's elementary and secondary schools and to make recommendations for any revisions necessary to the laws and policies which govern these processes to ensure that the students enrolled in Louisiana's elementary and secondary schools have texts and instructional materials that are both grade appropriate and aligned with state content standards.

B. The task force shall be composed of nineteen members as follows:

(1) The state superintendent of education, or his designee, who shall serve as chairman.

(2) A member of the staff of the state Department of Education with a working knowledge of the processes utilized in the review, selection, and approval of textbooks and other instructional materials.

(3) One member appointed by the Louisiana School Boards Association.

(4) One member appointed by the Louisiana Association of School Superintendents.

(5) One member appointed by the Louisiana Association of School Executives.

(6) One member appointed by the Louisiana Association of Principals.

(7) One member appointed by the Louisiana Federation of Teachers.

(8) One member appointed by the Louisiana Association of Educators.

(9) One member appointed by the Associated Professional Educators of Louisiana.

(10) Three classroom teachers, appointed by the state superintendent of education.

(11) Three parents of students enrolled in an elementary or secondary school, appointed by the state superintendent of education.

(12) A member of the Louisiana Senate, appointed by the president of the Senate.

(13) A member of the Louisiana House of Representatives, appointed by the speaker of the House of Representatives.

(14) A representative of the Association of American Publishers.

(15) A representative of the entity under contract with the state Department of Education to act as the state's depository for textbooks, as provided in R.S. 17:351.1(E).

C. Members shall serve without compensation, but may receive any per diem or reimbursement for travel and expenses as allowed and provided by the appointing authority.

D. Vacancies shall be filled in the manner of original appointment.

E. The state superintendent shall convene the first meeting of the task force not later than September 1, 2013, and shall designate staff to assist the task force in performing its duties and responsibilities.

F. In making its recommendations pursuant to Subsection A of this Section, the task force shall, at a minimum, consider the following:

(1) The optimal balance of authority and responsibility between the Board of Elementary and Secondary Education, the Department of Education, and local schools and school systems for the review, selection, and purchase of texts and instructional materials, including internet content, for use in elementary and secondary schools.

(2) Strategies to increase the use of electronic texts and other instructional materials and address the costs of providing necessary related hardware and internet access to students and schools.

(3) Strategies to revise the processes utilized in the review, selection, and purchase of texts and other instructional materials to provide maximum flexibility for schools to take advantage of the best available educational instructional materials, while ensuring that every student is provided with texts and instructional materials that are as current as practicable and that are aligned with the state content standards prescribed for the appropriate grade level.

(4) A process to facilitate the purchase and delivery of texts and instructional materials at the lowest possible cost and in a timely manner, either through state contracts with publishers and other educational content providers or another mechanism that allows schools and school systems to conveniently and efficiently combine their purchases.

G.(1) The task force shall submit a written report of its findings and recommendations for related policy and statutory changes to the Senate Committee on Education and the House Committee on Education not later than February 1, 2014.

(2) The task force shall meet at least once a year thereafter to assess the efficiency and effectiveness of the review and adoption process for textbooks and other instructional materials and shall submit a written report of its findings to the Senate Committee on Education and the House Committee on Education, not later than March first of each year.

H. The task force shall terminate and all authority for its existence shall end June 30, 2017.

Acts 2013, No. 378, §1, eff. June 18, 2013; Acts 2015, No. 389, §1, eff. July 1, 2015.



RS 17:9 - Authority to execute mineral leases; approval by mineral board

§9. Authority to execute mineral leases; approval by mineral board

A. The board may execute and fix the terms and conditions of oil, gas, and mineral leases upon any lands owned in whole or in part by the board or held by it for the use and benefit of any post secondary vocational-technical school or any special school under its jurisdiction for the purposes of exploration, development, drilling, and mining for oil, gas, and other minerals.

B. Each lease sought to be executed under authority of this Section shall require the prior approval of the State Mineral and Energy Board.

Acts 1975, No. 274, §1; Acts 2009, No. 196, §1, eff. July 1, 2009.



RS 17:10 - Approval of public schools; standards; enforcement of standards; effect of failure of a public school to meet and maintain standards

§10. Approval of public schools; standards; enforcement of standards; effect of failure of a public school to meet and maintain standards

A. The State Department of Education shall approve each public elementary and secondary, vocational-technical, and special school in the state under the jurisdiction of the Louisiana State Board of Elementary and Secondary Education in accordance with minimum standards submitted by the State Department of Education and approved by the board.

B. The parish or city school board within whose jurisdiction each public elementary or secondary school is located and the administrative head of each other school covered by this section shall apply to the State Department of Education for approval on forms prescribed and furnished by the department and approved by the state superintendent. The State Department of Education shall approve each such school which it finds meets the minimum standards as adopted by the board.

C. The initial approval granted by the State Department of Education shall be reexamined at such intervals as the department shall determine in order to assure that the minimum standards fixed by the board are maintained on a continuing basis.

D. Whenever the State Department of Education determines that a school has failed to meet the minimum standards fixed by the board for initial approval or has failed to maintain such standards on a continuing basis, the department shall so inform the Louisiana State Board of Elementary and Secondary Education and the local school board in the case of a public elementary or secondary school, or administrative head of the school in the case of any other school, in writing, setting forth specific details as to the particular standard or standards which are deficient, the action necessary for compliance therewith, and the time within which action must be taken to bring the school to minimum standards. Opportunity for a hearing within thirty days after the date on which such notification is given shall be afforded. After the hearing the department shall take action to modify or reaffirm its previous determination. If the school is aggrieved by the determination then made, the school shall have a right of appeal to the district court having jurisdiction; however, any such action shall be filed within thirty days after the date on which the department notifies the school board or administrative head, as the case may be, of its determination following the hearing. If no hearing is requested, or if an appeal to the courts is taken and the court upholds the determination of the department, such action as the department has directed shall be taken within the time set forth in the determination. The department may grant one or more extensions of time within which deficiencies must be corrected.

E. Upon a determination by the State Department of Education that the identified deficiencies have been corrected, the school shall be approved or its previous approval reinstated, as the case may be. If the deficiencies are not corrected to the extent necessary to meet the minimum standards within the time fixed by the department, the school shall not be approved or, if previously approved, that approval shall be withdrawn, the school shall be placed on probation, and the school board, or head of the vocational-technical school or special school shall be notified in writing that the school has been placed on probation and that all state funds to which the school otherwise would be entitled under the law will be withheld unless the stated deficiencies are corrected within a stated period then fixed by the department. If such corrections are not made within the time so fixed, the department shall disapprove the school and the board shall withhold such state funds for that school until the corrections are made and the department determines that the minimum standards have been met. When state funds are so withheld, the board shall, in writing, notify the governor, the state treasurer, and the legislature of that fact and the reasons therefor. Upon a subsequent compliance with the necessities to meet the minimum standards, the school shall be approved or its approval reinstated, and the state funds to which the school thereafter is entitled shall be paid over to the school board or to the administrative head of the vocational-technical or special school.

Acts 1975, No. 274, §1. Amended by Acts 1976, No. 455, §1.



RS 17:10.1 - School and district accountability system; purpose; responsibilities of state board

§10.1. School and district accountability system; purpose; responsibilities of state board

A. It is the purpose of this Section to:

(1) Provide for the development and implementation of a school and district accountability system which requires and supports student achievement in each public school.

(2) Provide assurance to the citizens that the quality of education in each public school is monitored and maintained at levels essential for each student to receive a minimum foundation of education.

(3) Provide clear standards and expectations for schools and school systems so that assessment of their effectiveness will be understood.

(4) Provide information that will assist schools and school systems in order that energies and resources may be focused on student academic achievement.

B. The State Board of Elementary and Secondary Education, hereafter referred to as the "state board", shall provide for a statewide system of accountability for schools and school districts based on student achievement and minimum standards for the approval of schools pursuant to R.S. 17:10. Beginning with the 2011-2012 school year, such system shall be based, in part, on growth in student achievement using a value-added assessment model as determined by the state board. The program shall include, at a minimum, clear and appropriate standards for schools and school districts, indicators for the assessment of schools and school districts, student achievement baselines, student growth targets, and appropriate minimum levels of student achievement for each public school and school district, rewards and corrective actions, specific intervals for assessment and reassessment of schools and school districts, a review process for evaluating growth targets, and technical assistance.

C. The state board shall develop and adopt a policy to invalidate student achievement growth data using a value-added assessment model for any school year in which there is a natural disaster or any other unexpected event that results in the temporary closure of schools.

D.(1) The state board shall, by rule, define "financially at risk" as a status of any city, parish, or other local public school board the unresolved finding of which subjects the school system and its board to the provisions of Chapter 9B of Title 39 of the Louisiana Revised Statutes of 1950 regarding the judicial appointment of a fiscal administrator.

(2) Each city, parish, or other local public school board shall be notified on a regular basis by the state Department of Education of its status related to the elements of the definition of financially at risk.

E. The State Board of Elementary and Secondary Education shall not use any performance data or indicator, including student academic achievement, test scores, attendance rates, dropout rates, or completion rates, related to students enrolled in an alternative school or educational program operated within a juvenile residential center, juvenile detention center, or any facility under the jurisdiction of the office of juvenile justice in the calculation of any school or district performance score or measure for the city, parish, or other local public school system within the boundaries of which such facility is located.

F. In addition to any other performance-related labels or designations assigned to public schools and school districts pursuant to the school and district accountability system, the State Board of Elementary and Secondary Education, in consultation with parents, teachers, school administrators, and other education stakeholders, shall develop a letter grade system reflective of school and district performance that shall include but not necessarily be limited to the following:

(1)(a) Assignment of a letter grade to each public elementary and secondary school and school district that is based upon the current method of determining school and district performance scores.

(b) Any school that has been labeled academically unacceptable shall be assigned a grade of "F".

(2) Inclusion of the letter grade assigned to each public school and school district in the school report cards compiled by the Department of Education and distributed to parents and in any public release of school and district performance scores.

(3) Creation of an honor roll which recognizes all high-performing schools and high schools with graduation rates that exceed the state average, which shall also be made public when information relative to school and district performance scores and letter grades are released.

Acts 1997, No. 478, §1, eff. June 30, 1997; Acts 2001, No. 1137, §1; Acts 2005, No. 7, §1, eff. May 27, 2005; Acts 2010, No. 54, §1, eff. May 27, 2010; Acts 2010, No. 122, §1; Acts 2010, No. 718, §1.



RS 17:10.2 - School and district accountability system; trend data profiles; employee incentive awards

§10.2. School and district accountability system; trend data profiles; employee incentive awards

A. The state Department of Education shall provide to the governing authority of each public school a profile of its trend data as gathered by the state pursuant to R.S. 17:3911. The department shall ensure that all future reports as required pursuant to R.S. 17:3912 contain trend data for at least three years.

B.(1) A city or parish school board may adopt written policies and procedures to establish and implement for such employees of the board as it deems appropriate an incentive compensation program providing for monetary awards based on performance which meets or exceeds standards established for a school or the school district, or both, pursuant to R.S. 17:10.1 and applicable policy of the State Board of Elementary and Secondary Education relative to the school and district accountability system.

(2)(a) The amount of any monetary award provided to a school board employee pursuant to the provisions of this Subsection shall be exempt from any limitation in law prohibiting the amount paid to the employee in any school year from being reduced below the amount paid during the previous school year or prohibiting the amount paid to the employee from being reduced at any time during the year, including but not limited to any such limitations in R.S. 17:421.3, 422.6, and 431.

(b) The amount of any monetary award provided to a school board employee pursuant to the provisions of this Subsection shall not be used in the calculation of any other employee benefit provided for by law.

(3) For the purposes of this Subsection, "city or parish school board" shall mean the governing authority of a public elementary or secondary school.

Acts 1997, No. 478, §1, eff. June 30, 1997; Acts 1999, No. 1128, §1, eff. July 9, 1999; Acts 2012, No. 643, §1.



RS 17:10.3 - School and district accountability; prohibited testing; exceptions

§10.3. School and district accountability; prohibited testing; exceptions

A. A student with an exceptionality as defined in R.S. 17:1942(B), but is not deemed gifted and talented, who is not pursuing a regular diploma shall not be administered any test pursuant to R.S. 17:24.4 or the state's school and district accountability system, including the American College Test, unless the student's parent or other legal guardian requests, in writing, that the student be administered the test or the student's Individualized Education Plan indicates that the test is an appropriate assessment instrument for the student.

B.(1) The nonparticipation of a student with an exceptionality as provided in Subsection A of this Section in the administration of any test shall not, in any manner, be factored into the calculation of any performance score or performance letter grade assigned to any school or school system in which the student is enrolled, provided that such exclusion does not violate any federal law or requirement, including the No Child Left Behind Act of 2001 or the Individuals with Disabilities Education Act.

(2) A student who is not administered a test pursuant to this Section shall not be penalized for failure to take the test. For purposes of this Subsection, prohibited penalties include but are not limited to:

(a) Withholding of credits toward graduation or denying a student the ability to graduate.

(b) Denying a student the opportunity to participate in an extracurricular activity.

(c) Denying a student the ability to advance to the subsequent grade level.

Acts 2013, No. 291, §1, eff. June 14, 2013.



RS 17:10.4 - Distinguished Educators Program

§10.4. Distinguished Educators Program

A.(1) As part of the school and district accountability program established pursuant to R.S. 17:10.1 et seq., the state Department of Education, hereafter in this Section referred to as "the department", shall develop and establish, subject to the approval of the State Board of Elementary and Secondary Education, a program that provides for the identification and limited term assignment of persons who are qualified by both education and experience to work effectively to improve low performing schools as distinguished educators. Distinguished educators shall provide for the technical assistance in schools determined to be in need of corrective action or otherwise in need of technical assistance pursuant to the school and district accountability program.

(2) In addition to the other requirements of this Section, the program shall include the following provisions:

(a) In any year, when selecting an active employee of a city, parish, or other local public school board as a distinguished educator, such selection shall be made no later than June first unless otherwise agreed to by the school board. A school board shall be notified in writing of such selection no later than seven days after the selection is made.

(b) In any year in which selections for distinguished educators are made as provided in Subparagraph (a) of this Paragraph, no more than ten percent of the total number of persons selected as distinguished educators shall be from among the active employees of any one city, parish, or other local public school board unless otherwise agreed to by the school board. The limitation established by this Subparagraph shall not apply to persons serving as distinguished educators on the effective date of this Paragraph.

B. In providing for the recruitment, identification, and selection of distinguished educators, the department shall establish a rigorous process designed to ensure that the best and most qualified candidates available are included in the pool from which distinguished educators are selected. In the selection of any distinguished educators beyond those hired for the 1999/2000 school year pilot program, the department shall allow individuals with academic credentials or work experience in fields other than education to apply for the distinguished educator position.

C. Any person identified and selected as a distinguished educator shall be hired within a project position in the department for the term of his service as a distinguished educator. The terms, conditions, benefits, compensation, and all other employment issues regarding such person shall be determined by the department.

D.(1) Any person identified and selected as a distinguished educator who is an active employee of a public postsecondary institution subject to the jurisdiction of the Board of Regents, or is an active employee of any city, parish or other local public school system shall be granted a leave of absence from such employment for not less than two years nor more than six years as required by the department. Such leave of absence shall not be considered a sabbatical leave as defined in R.S. 17:46, R.S. 17:1170 through 1187, and R.S. 17:3321 through 3328, and therefore, such distinguished educators are not eligible for any sabbatical leave compensation from the city, parish or other local public school system or public postsecondary institution during the term of this leave of absence.

(2) The employee shall be ensured that at the end of his term of service as a distinguished educator he will be returned to a position comparable to the one he had at the beginning of his leave, whether or not a reduction in force is required to comply with this requirement, including a reduction in force in accordance with the provisions of R.S. 17:81.4.

(3) Upon return to service with his employer, the term of service as a distinguished educator of the employee shall count as service time for purposes of scheduled, routine, or general compensation enhancements, retirement eligibility, retirement benefit calculation, and seniority.

(4) The term of service of the employee as a distinguished educator shall not count as service time for purposes of eligibility for any sabbatical benefits, for the acquisition of tenure, or for the accumulation of leave.

(5) The department shall provide for all aspects of working conditions during a distinguished educator's term of service, including leave acquisition and its use, time keeping, travel and the expenses incident thereto.

E. The state Department of Education shall:

(1) Provide training to the distinguished educators.

(2) Make assignments.

(3) Monitor the impact of the program and evaluate the usefulness of the program against the goals for school improvement.

(4) Enter into a memorandum of understanding with each school board governing a school where a distinguished educator is placed which shall specify the school system's responsibility with respect to the working conditions of the distinguished educator, including the provision of a work space, supplies, and telephones as well as the authorities of the distinguished educator, including access to records, personnel, and communication processes.

Acts 1999, No. 409, §1, eff. June 18, 1999; Acts 2003, No. 300, §1, eff. June 13, 2003; Acts 2004, No. 204, §1.



RS 17:10.5 - School and district accountability; failing schools; transfer to Recovery School District; parent petitions

§10.5. School and district accountability; failing schools; transfer to Recovery School District; parent petitions

A.(1) An elementary or secondary school operating under the jurisdiction and direction of any city, parish, or other local public school board or any other public entity which is academically unacceptable under a uniform statewide program of school accountability established pursuant to rules adopted by the State Board of Elementary and Secondary Education under authority of law, referred to in this Section as "the state board", shall be designated as a failed school. When a city, parish, or other local public school board or other public entity: (a) fails to present a plan to reconstitute the failed school to the state board, as required pursuant to such an accountability program, or (b) presents a reconstitution plan that is unacceptable to the state board, or (c) fails at any time to comply with the terms of the reconstitution plan approved by the state board, or (d) the school has been labeled an academically unacceptable school for four consecutive years, the school shall be removed from the jurisdiction of the city, parish, or other local public school board or other public entity and transferred to the jurisdiction of the Recovery School District established in R.S. 17:1990, provided the state board approves the transfer.

(2) Procedures and standards for aligning the state program of school and district accountability with the requirements of this Section and Part VII of Chapter 8 of this Title shall be adopted by the state board by rule.

B. A failed school shall be reorganized, as necessary, and operated by the Recovery School District pursuant to its authority in whatever manner is determined by the administering agency of the Recovery School District to be most likely to bring the school to an acceptable level of performance as determined pursuant to the accountability plan.

C.(1) The Recovery School District shall retain jurisdiction of any school transferred to it pursuant to the provisions of this Section for a period of not less than five school years not including the school year in which the transfer occurred if the transfer occurred during a school year.

(2)(a) No later than nine months prior to the expiration of the five-year period, the Recovery School District shall make a report to the State Board of Elementary and Secondary Education.

(b) The report shall include at a minimum each of the following elements:

(i) The status of each school transferred, the nature of its faculty and administration, the demographics and size of its student body, its organizational and management structure, whether there has been improvement in student academic performance and, if so, how much and, if not, why not.

(ii) A recommendation as to whether the school should be:

(aa) Continued in the Recovery School District pursuant to its reported operational status.

(bb) Continued in the Recovery School District with a change in its operational status and the nature of the recommended change.

(cc) Closed and the reasons therefor.

(dd) Returned to the administration and management of the transferring system with proposed stipulations and conditions for the return.

(3) No later than six months prior to the expiration of the five-year period, the State Board of Elementary and Secondary Education shall take action on the recommendations of the Recovery School District. Any action that results in an affirmative agreement to retain the school in the Recovery School District shall retain the school in the Recovery School District for an additional five-year period, unless a lesser time is adopted by the state board. The report required by Paragraph (2) of this Subsection and the action required in this Paragraph shall occur no later than six months prior to each period of continuation.

D. At the time of the transfer of a school to the Recovery School District, the parent or guardian with responsibility for decisions regarding the education of any student attending the school or any student who would be assigned to attend the school may choose to continue to have their child be enrolled in and attend the school under the jurisdiction of the Recovery School District or may exercise an option which shall be made available by the city, parish, or other local public school board or any other public entity from which the school is being transferred to enroll in and attend another school operated by the school board or entity.

E.(1) Annually, the State Board of Elementary and Secondary Education, represented by the superintendent of the Recovery School District, shall submit a written report to the House and Senate committees on education.

(2) The report required by this Subsection shall include:

(a) A listing and description of the status of each school for which the state board has required the development of a plan of reconstitution since the submittal of the last report.

(b) A listing and description of the status of each school which has begun operating pursuant to an approved reconstitution plan since the submittal of the last report.

(c) A listing and description of the status of each school which has continued to operate pursuant to an approved reconstitution plan since the submittal of the last report.

(d) A listing and description of the status of each school the jurisdiction over which has been transferred to the Recovery School District since the submittal of the last report.

F.(1) Notwithstanding the provisions of Paragraph (A)(1) of this Section, a public school shall be removed from the jurisdiction of the city, parish, or other local public school board or other public entity and transferred to the jurisdiction of the Recovery School District if such transfer is approved by the State Board of Elementary and Secondary Education and both of the following conditions are met:

(a) Parents or legal guardians representing at least a majority of the students attending the school sign a petition requesting that the school be transferred to the Recovery School District.

(b) The school has received a letter grade of "D" or "F" or any variation thereof, pursuant to the Louisiana School and District Accountability System for three consecutive years.

(2) The State Board of Elementary and Secondary Education shall develop and adopt rules and regulations for implementation of this Subsection which shall include but not be limited to:

(a) The format and procedures for submitting a petition pursuant to this Subsection to the state superintendent of education to be brought by him before the State Board of Elementary and Secondary Education for review pursuant to the process established for the consideration of schools eligible for transfer to the Recovery School District as provided in this Section.

(b) A requirement that each student may be signed for by his parents or legal guardians only one time on any given petition such that each student equals one signature.

(c) Signature validation procedures that include the following requirements:

(i) That upon submission of a petition, the state Department of Education shall determine if the number of signatures represents at least a majority of the students attending the school.

(ii) That the signatures be assumed valid unless challenged or there is reasonable doubt of their validity. If validity is challenged or doubted, the department shall, within forty-five calendar days, review and verify the signatures. If the department finds that the number of valid signatures is fewer than a majority required, parents or legal guardians shall have thirty calendar days, commencing with a date specified by the department, to resolve such discrepancies and collect the signatures of additional parents or legal guardians. Signatures shall not be discounted over technicalities if the clear intent of the parent or legal guardian was to support the petition.

(d) Transfer procedures for students who choose not to remain enrolled at the school as a result of the state board's decision to transfer the school to the jurisdiction of the Recovery School District.

(3) The state Department of Education shall maintain records regarding the contents and outcomes of the petitions.

(4) Parents or legal guardians shall be free from harassment, threats, and intimidation related to circulation of or signing a petition.

(5) School and district resources shall not be used to support or oppose any effort by petitioning parents or legal guardians to gather signatures and submit a petition.

G.(1) Notwithstanding the provisions of Subsection C of this Section, a school that is directly operated by the Recovery School District and that has not been identified for conversion to a charter school pursuant to a charter contract between the State Board of Elementary and Secondary Education and a nonprofit charter organization shall be removed from the jurisdiction of the Recovery School District and returned to the administration and management of the school system from which it was transferred if such return is approved by the State Board of Elementary and Secondary Education and the respective local school board and the following conditions are met:

(a) Parents or legal guardians representing at least a majority of the students who have been enrolled in the school for at least two years sign a petition requesting that the school be removed from the jurisdiction of the Recovery School District and returned to the administration and management of the school system from which it was transferred.

(b) The school has received a letter grade of "D" or "F" or any variation thereof, pursuant to the Louisiana School and District Accountability System, for five consecutive years while under the jurisdiction of the Recovery School District.

(2) By October 1, 2013, the State Board of Elementary and Secondary Education shall develop and adopt rules and regulations for implementation of this Subsection which shall include but not be limited to:

(a) The format, procedures, and timelines for submitting a petition pursuant to this Subsection to the state superintendent of education to be brought by him before the State Board of Elementary and Secondary Education for review, consideration, and action.

(b) A requirement that each student may be signed for by his parents or legal guardians only one time on any given petition such that each student equals one signature.

(c) Signature validation procedures that include the following requirements:

(i) That upon submission of a petition, the state Department of Education shall determine if the number of signatures represents at least a majority of the students attending the school.

(ii) That the signatures be assumed valid unless challenged or there is reasonable doubt of their validity. If the validity is challenged or doubted, the department shall, within forty-five calendar days, review and verify the signatures. If the department finds that the number of valid signatures is fewer than the majority required, parents or legal guardians shall have thirty calendar days, commencing with a date specified by the department, to resolve such discrepancies and to collect the signatures of additional parents or legal guardians. Signatures shall not be discounted over technicalities if the clear intent of the parent or legal guardian was to support the petition.

(d) Transfer procedures for students who choose not to remain enrolled at the school as a result of the state board's decision to return the school to the administration and management of the school system from which it was transferred.

(3) The state Department of Education shall maintain records regarding the contents and outcomes of the petitions.

(4) Parents or legal guardians shall be free from harassment, threats, and intimidation related to circulation of or signing a petition.

(5) School and district resources shall not be used to support or oppose any effort by petitioning parents or legal guardians to gather signatures and submit a petition.

Acts 2003, No. 9, §1, eff. Nov. 6, 2003; Acts 2008, No. 489, §1; Acts 2012, No. 2, §1; Acts 2013, No. 275, §1.



RS 17:10.6 - School and district accountability; school systems academically in crisis; definitions; audit and accounting requirements

§10.6. School and district accountability; school systems academically in crisis; definitions; audit and accounting requirements

A.(1) Any local system which is academically in crisis shall be subject to the provisions of this Section.

(2) When a local system is academically in crisis, the state superintendent of education shall notify the state board, the president of the local board and the superintendent of the local system in writing of the status of the system and of the resulting applicability of this Section.

B. For the purposes of this Section:

(1) "Academically in crisis" means any local system in which more than thirty schools are academically unacceptable or more than fifty percent of its students attend schools that are academically unacceptable.

(2)(a) "Academically unacceptable" means that a school is academically unacceptable pursuant to a uniform statewide program of school and district accountability established pursuant to rules adopted by the State Board of Elementary and Secondary Education, hereinafter referred to as the "state board", under authority of law.

(b) The state board may limit the applicability of this Section by further restricting the definition of "academically in crisis" by rule as necessary to be consistent and compliant with the program of school and district accountability. In such case the state board shall provide specific notice to the presiding officers of each house of the legislature and the chairs of the Senate Committee on Education and the House Committee on Education.

(3) "Local board or local system" means the city, parish, or other local public school board or school system.

(4) "State board" means the State Board of Elementary and Secondary Education.

C., D. Repealed by Acts 2006, No. 687, §1, eff. June 29, 2006.

E.(1)(a) At any time the provisions of this Section are applicable to a local system, the local board shall select and contract with an independent licensed certified public accountant from a list of not less than three such accountants submitted to the board by the superintendent to conduct an audit of the finances and financial practices of the local system. The local board shall make their selection within ten working days of receipt of the local superintendent's list. If the selection is not made by the tenth day, the matter shall be referred, by the local superintendent, to the legislative auditor who shall select the independent licensed certified public accountant to do the required audit. The audit shall be performed in accordance with generally accepted governmental auditing standards and the Louisiana Governmental Audit Guide. The engagement agreement describing the scope of the audit shall be submitted to the legislative auditor for his review and comment to the local board prior to the execution of the agreement.

(b) The audit report shall be submitted to the local board, the local superintendent, and the legislative auditor.

(2)(a) If the audit completed pursuant to Paragraph (1) of this Subsection results in any audit findings, the superintendent shall address each audit finding and shall report on the correction made to the legislative auditor.

(b) As provided in this Section as well as under his authority as provided in R.S. 24:513(A)(4) and pursuant to any of the circumstances outlined therein, the legislative auditor may take any of the following steps:

(i) Conduct an independent audit of the finances and financial practices of the local board.

(ii) Investigate the response of the superintendent to the audit conducted by the independent licensed certified public accountant.

(iii) Require that the local board contract with a licensed certified public accountant, other than the one who did the audit, from a list of not less than three such accountants submitted to the board by the superintendent to direct the changes in the local system financial practices necessary to address each audit finding.

(3) Expenses incurred by the legislative auditor shall be reimbursed by the local system.

(4) If the audit reveals irregularities including conduct which may be criminal in nature, such irregularities shall be reported to the district attorney with jurisdiction in the parish in which the school district is located or the appropriate United States attorney when irregularities are revealed which may be a violation of federal law.

F. At any time the provisions of this Section are applicable to a local system, the state superintendent of education shall provide a team of distinguished educators to provide expertise, direction, and support to the local system.

G. If found to be academically in crisis, a local system shall remain so until the academic performance of the students in the system has improved sufficiently to improve the school performance sufficiently that the system is no longer defined as academically in crisis and the system has an unqualified audit opinion, in accordance with generally accepted government auditing standards, on the annual independent audit report required by Subsection E of this Section.

Acts 2004, No. 193, §1, eff. June 10, 2004; Acts 2006, No. 687, §1, eff. June 29, 2006; Acts 2011, No. 66, §1.



RS 17:10.7 - School and district accountability; schools in districts in academic crisis; transfer to Recovery School District

§10.7. School and district accountability; schools in districts in academic crisis; transfer to Recovery School District

A.(1) Each elementary or secondary school that participates in a Spring cycle of student testing and has a baseline school performance score below the state average and each alternative school, established pursuant to R.S. 17:100.5, that provides educational services to students a majority of whose test scores are reported back to such an elementary or secondary school under a uniform statewide program of school accountability established pursuant to rules adopted under authority of law by the State Board of Elementary and Secondary Education, referred to in this Section as "the state board", that is a school in or granted a charter by a city, parish, or other local public school system that has been declared to be academically in crisis pursuant to R.S. 17:10.6, and that has at least one school eligible to transfer to the Recovery School District pursuant to R.S. 17:10.5, shall be designated a failing school and shall be transferred to the jurisdiction of the Recovery School District established in R.S. 17:1990. The Recovery School District, referred to in this Section as "the recovery district", shall provide all educational services required of any city, parish, or other local public school system in order to meet the educational needs of all students residing in the jurisdiction of the transferring local school system who were attending a transferred school or who would have been eligible to attend such transferred school because of the residential location of the student or as the result of any other option or program available to the student.

(2) On and after November 15, 2009, no additional schools shall be transferred to the jurisdiction of the recovery district pursuant to this Section.

B.(1) Any school transferred to the recovery district pursuant to this Section shall be reorganized as necessary and operated by the recovery district, pursuant to its authority, in whatever manner is determined by the administering agency of the recovery district to be most likely to improve the academic performance of each student in the school.

(2)(a)(i) The recovery district, as directed by its administering agency, shall manage the schools so transferred in a fashion that provides the best educational opportunity to all students who attended or were eligible to attend such schools without regard to the attendance zones related to such schools prior to the transfer. The authority provided in this Paragraph includes the authority to determine and act on which schools should be operated, which schools should be closed, which schools should be relocated or rebuilt, and what range of grades should be operated in each school.

(ii) However, the recovery district shall provide for and ensure that schools of appropriate grade that have open enrollment policies are operating and available for the enrollment of students in reasonable proximity to the neighborhoods where concentrations of students reside. The recovery district shall use the best information available to make the determinations of the location of such neighborhoods. The requirements of this Item shall be reflected in all planning, presenting, reviewing, and approving required by Subparagraph (b) of this Paragraph.

(b)(i) Within six months after the transfer of a school to the recovery district pursuant to this Section, the recovery district shall develop and present to the state board, for its approval, a plan for the operation of all schools transferred. The plan shall be annually updated and reviewed by the state board.

(ii) The plan required in this Subparagraph shall address each of the following:

(aa) The educational needs of all students.

(bb) The number and location of schools to be operated to provide appropriate educational services to all students. This plan element shall include provision for changes in the student population being served.

(cc) A method for maintaining clear communication among interested parties, including the recovery district, the Louisiana Recovery Authority, the chief executive officer of the governing authority of the relevant municipality or parish, the parents and guardians of children for whom the recovery district is required to provide educational services, and the city, parish, or other local public school board from which schools were transferred.

(iii) The requirements of this Subparagraph shall not preclude the operation of a limited number of schools prior to completion and approval of the required plan provided that such schools are operated in direct response to the present needs of students and provided that the operation of such schools is approved by the state board after a review by the board of the data presented by the recovery district supporting the operation of the schools and review and consideration by the board of the efforts made by the recovery district to seek and consider input from the community and its leaders and the input gained from those efforts.

(3) The recovery district shall make an annual report to the House and Senate committees on education concerning the status, management, and operation of any school transferred to the recovery district pursuant to the provisions of this Section.

C.(1) The recovery district shall retain jurisdiction over any school transferred to it for a period of not less than five school years not including the school year in which the transfer occurred if the transfer occurred during a school year. At the end of the initial transfer period, the school may be returned to the system from which it was transferred unless the school is continued in the recovery district in accordance with the provisions of Paragraph (3) of this Subsection.

(2)(a) No later than nine months prior to the expiration of the initial or subsequent transfer period, the recovery district shall make a report to the state board.

(b) The report shall include at a minimum each of the following elements:

(i) The status of each school transferred, the nature of its faculty and administration, the demographics and size of its student body, its organizational and management structure, whether there has been improvement in student academic performance and, if so, how much and, if not, why not.

(ii) A recommendation as to whether the school should be:

(aa) Continued in the recovery district pursuant to its reported operational status.

(bb) Continued in the recovery district with a change in its operational status and the nature of the recommended change.

(cc) Closed and the reasons therefor.

(dd) Returned to the administration and management of the transferring system with proposed stipulations and conditions for the return.

(3) No later than six months prior to the expiration of the initial or subsequent transfer period, the state board shall take action on the recommendations of the recovery district. Additionally, no later than six months prior to the expiration of the initial or subsequent transfer period, the state board shall conduct a public hearing within the jurisdiction of the city, parish, or other local public school board from which the school was transferred relative to whether the school should be continued in the recovery district or returned to the system. The state board by a majority vote of its membership may continue any school in the recovery district for additional periods of five years.

D. At the time of the transfer of a school to the recovery district, the parent or guardian with responsibility for decisions regarding the education of any student attending a transferred school or any student who would be assigned to attend a transferred school shall be able to continue to have their child enrolled in and attend a school under the jurisdiction of the recovery district or may exercise an option, if one is made available by the city, parish, or other local public school board from which the school is being transferred to have the child enroll in or attend another school operated by the school board.

Acts 2005, 1st Ex. Sess., No. 35, §1, eff. Nov. 30, 2005; Acts 2008, No. 737, §1, eff. July 6, 2008.



RS 17:10.7.1 - Return of certain schools from the Recovery School District to the transferring school system; time line; conditions; funding

§10.7.1. Return of certain schools from the Recovery School District to the transferring school system; time line; conditions; funding

A. The provisions of this Section shall be applicable only to a school system from which one or more schools have been transferred to the Recovery School District pursuant to R.S. 17:10.7.

B. To the extent that the provisions of this Section conflict with the provisions of Chapter 42 of this Title, the provisions of this Section shall prevail.

C.(1) Not later than July 1, 2018, every school transferred to the Recovery School District pursuant to R.S. 17:10.5 or 10.7 shall be returned to the governance, administration, and jurisdiction of the local school system from which the school was transferred.

(2)(a) Each Type 5 charter school returned to the local school system shall be converted to a Type 3B charter school in accordance with the provisions of R.S. 17:3973(2)(b)(vii).

(b) The initial term of the charter for such Type 3B charter school shall be equal to the number of years remaining on the school's prior Type 5 charter contract.

(c) Each Type 5 charter school returned to the local school system shall remain subject to any active federal consent judgments or settlement agreements as a Type 3B charter school under the jurisdiction of the local school board.

D.(1) All buildings, facilities, and property owned by, or under the control of, the Recovery School District shall be transferred to the local school system at the time the school is returned to the governance, administration, and jurisdiction of the local school system from which the school was transferred. However, any assets acquired by the charter school shall remain the property of the charter school, as provided in R.S. 17:3991(H).

(2) Notwithstanding the provisions of this Subsection, unless otherwise agreed to by the Recovery School District and the local school system, subject to any necessary approval by the appropriate federal agency, the following shall apply:

(a) A school facility under the control of the Recovery School District that is under construction or scheduled to be under construction pursuant to a federal recovery plan, shall remain under the control of the Recovery School District until construction is substantially complete.

(b) The Recovery School District and the state Department of Education shall continue to operate as the federal grant applicant for projects completed by the Recovery School District pursuant to a federal recovery plan and shall retain responsibility for the execution and administration of contractual warranties, grant close-outs, and financing compliance periods for such projects.

(c)(i) The Recovery School District shall return all buildings, facilities, and property related to a school which are owned by, or under the control of, the district to the local school system free of any encumbrances, including liens and judgments, other than those financing transactions to which the local school board is a party.

(ii) The local school board shall have no obligation to reimburse the Recovery School District, the state Department of Education, or the State Board of Elementary and Secondary Education for any maintenance, alterations, or other repairs made to any of the school's buildings, facilities, or property before the school's return to the local school system.

(d) The local school board and its individual members shall be immune from civil liability for any damages arising from acts, omissions, or incidents occurring during the time a school returned to the local school system was under the jurisdiction of the Recovery School District.

(e) The local school board and its individual members shall be immune from any liability or responsibility for any obligation, claim, demand for reimbursement, or other indebtedness asserted by the Federal Emergency Management Agency, the United States Department of Housing and Urban Development, or any other federal or state governmental agency or entity, with respect to construction projects managed by the Recovery School District.

E. Notwithstanding any law to the contrary, in order to support and protect the interests and rights of the children it serves, the local school board:

(1) Shall adopt a policy that establishes a process to determine the district-level funding allocation to be effective beginning July 1, 2017, and as revised in subsequent years as appropriate, based upon student characteristics or needs, as determined by the local school board, to distribute the total amount of minimum foundation program formula funds allocated to the local school board and to Type 1, 1B, 3, 3B, 4, and 5 charter schools that are located within the geographic boundaries of the local school system.

(2) May use local revenues from new or repurposed taxes levied by the board and approved by voters after September 1, 2016, for parish-wide functions or programs specifically approved by the voters.

(3) Shall approve charter operating agreements for all charter schools under the board's jurisdiction that are limited to provisions which are common to all such charter contracts, unless terms specific to an individual school are authorized pursuant to policies of the board in accordance with applicable state law.

(4) Shall require all charter schools under the board's jurisdiction to participate in the parish-wide enrollment system and student expulsion process, according to policies established by the board.

(5) May adopt a policy for charter schools under the school board's jurisdiction that are in good standing in regard to compliance with the board's parish-wide enrollment system and student expulsion process policies, so that such schools shall be exempted from the minimum enrollment percentages required by R.S. 17:3991.

(6) May provide a lottery preference for enrollment at elementary and middle schools under the board's jurisdiction for students residing within defined geographic zones as one of the factors to determine student assignment, according to policies adopted by the board. Such preference shall be applied to not more than one-half of the seats available in each grade level to ensure that seats in all schools are accessible to students residing outside of a school's respective geographic zones. Notwithstanding the provisions of this Subsection, any Type 1 or Type 3 charter school which was first authorized by the board on, or prior to, July 1, 2016, and whose charter contract includes a geographic preference in accordance with R.S. 17:3991, may maintain such preference with the approval of the board, in accordance with board policy adopted for this purpose.

(7) May adopt a policy for cooperatively and annually establishing enrollment projections and targets for every school under the school board's jurisdiction and requiring enrollment of additional or fewer students throughout the school year as necessary. The policy may consider factors including past trends in enrollment and school performance.

(8) Shall adopt a policy establishing a process which allows the local superintendent to limit the percentage of system enrollment that any single operator of schools or charter governing authority may serve to ensure that a diverse system of schools led by multiple high quality operators exists at all times.

(9) Shall provide for the distribution of deferred local revenues to charter schools under the board's jurisdiction in any year that such revenues exist. Deferred local revenues shall be defined as the amount of local revenues specified in R.S. 17:3995(A)(1) for distribution to all charter schools under the board's jurisdiction that vary from the total amount of local revenues distributed to all charter schools pursuant to R.S. 17:3995(A)(3) due to a collection of local revenues that is higher or lower than the amount projected by the board. In the event that actual local revenues are lower than the amount projected, the board may carry forward the amount of any loss, to be recovered from deferred revenues in any future year in which such revenues exceed projections, prior to distribution of such revenues to charter schools.

F. In order to determine quality standards for all schools and intervene appropriately in instances when student needs are not being met, the local superintendent shall:

(1)(a) Present recommendations to the local school board regarding the approval, extension, renewal, or revocation of the charter for any charter school under the board's jurisdiction.

(b) Unless rejected by a two-thirds vote of the full membership of the board, the local superintendent may implement any such recommendation submitted to the board.

(c) Any action by the board to reject a recommendation made by the local superintendent pursuant to Subparagraph (b) of this Paragraph shall occur no later than the first board meeting held after the meeting during which the recommendation was submitted to the board.

(2) Monitor and require corrective actions by a charter school with respect to compliance with board policy, state law, or terms of the charter contract.

(3) Be authorized to require one or more charter schools under the school board's jurisdiction to temporarily close, dismiss students, or evacuate in the event that there are credible threats of terror, or an official state of emergency is declared for the area in which any school under the board's jurisdiction is located.

G. In order to ensure the appropriate level of autonomy to enable educators to successfully prepare students for success in college and career:

(1) Unless mutually agreed to by both the charter school's governing authority and the local school board pursuant to a duly authorized resolution adopted by each governing entity, the local school board shall not impede the operational autonomy of a charter school under its jurisdiction in the areas of school programming, instruction, curriculum, materials and texts, yearly school calendars and daily schedules, hiring and firing of personnel, employee performance management and evaluation, terms and conditions of employment, teacher or administrator certification, salaries and benefits, retirement, collective bargaining, budgeting, purchasing, procurement, and contracting for services other than capital repairs and facilities construction.

(2) Each Type 3B charter school and, with the approval of the local school board, any other type of charter school under the board's jurisdiction may act as its own local educational agency for one or more funding purposes or statutory definitions, in accordance with R.S. 17:3995, and rules adopted by the State Board of Elementary and Secondary Education.

(3) Beginning July 1, 2017, each charter school under the local school board's jurisdiction shall provide for independent test monitoring from a third-party entity approved by the school board for the testing period immediately preceding the board's consideration of renewal of the charter school's contract.

H.(1)(a) The local school superintendent shall develop a plan to effect the return of schools from the Recovery School District to the local school board, as provided in this Section.

(b) The local school superintendent, in consultation with the superintendent of the Recovery School District, shall convene an advisory committee to assist in the development of the plan.

(2) The advisory committee shall be subject to the provisions of the Louisiana Open Meetings Law, the Louisiana Public Records Law, and all local school board policy regarding public meetings and public documents.

(3) The advisory committee shall be comprised of thirteen members as follows:

(a) The local school superintendent.

(b) The superintendent of the Recovery School District.

(c) Two members who shall represent Type 5 charter school operators, appointed by the local school superintendent.

(d) Two members who shall represent Type 5 charter school operators, appointed by the superintendent of the Recovery School District.

(e) Two members who shall represent either a Type 1 or Type 3 charter school operator, appointed by the local school superintendent.

(f) One member who shall represent a school directly operated by the local school board, appointed by the local school superintendent.

(g) One member who shall represent an educational advocacy organization, appointed by the local school superintendent.

(h) One member who shall represent an educational advocacy organization, appointed by the superintendent of the Recovery School District.

(i) Two members jointly appointed by the local school superintendent and the superintendent of the Recovery School District.

(4) The local school superintendent shall submit the plan to the local school board for approval by September 1, 2016. The plan shall include:

(a) Consideration of equitable funding for governmental functions deemed appropriate for the efficient operation of a system of autonomous schools under the jurisdiction of the local school board.

(b) An implementation time line that shall include a detailed list of tasks and benchmarks that are appropriately sequenced to efficiently facilitate the transfer of such functions and related funding from the Recovery School District with respect to the return of schools to the local school system.

(5) After the local school board has approved the plan, the local school superintendent shall convene the advisory committee as often as he deems necessary, but at least on a quarterly basis, until all schools have been returned from the Recovery School District to the local school system.

(6)(a) The local school superintendent shall prepare a written progress report regarding implementation of the approved plan to return schools from the Recovery School District to the local school system not later than December 1, 2016, March 1, 2017, June 1, 2017, September 1, 2017, December 1, 2017, March 1, 2018, and June 1, 2018, and submit the report to the following:

(i) The State Board of Elementary and Secondary Education.

(ii) The local school board.

(iii) The Recovery School District.

(iv) The state Department of Education.

(v) The education committees of the Senate and the House of Representatives.

(b) A final report shall be prepared and submitted to the entities enumerated in Subparagraph (a) of this Paragraph not later than August 1, 2018.

I.(1) The final transfer of schools from the Recovery School District to the local school board as provided in this Section may be postponed only by a majority vote of the full membership of the local school board or the full membership of the State Board of Elementary and Secondary Education, and at least one of the following must apply:

(a) The local school board is not financially stable.

(b) The local school board lacks a comprehensive expulsion and reentry program for students.

(c) The local school board cannot assure the stability of employee retirement benefits.

(d) The local school board cannot ensure or provide sufficient insurance coverage.

(e) The local school superintendent and the superintendent of the Recovery School District provide written certification that it is not feasible to meet the time lines, tasks, and benchmarks established in the plan to effect the return of schools from the Recovery School District to the jurisdiction of the local school board as provided in Subsection H of this Section.

(f) The advisory committee, by a majority vote of its full membership, officially requests the local school board or the State Board of Elementary and Secondary Education to consider such postponement.

(2) Any action taken by the local school board or the State Board of Elementary and Secondary Education to postpone the final transfer of schools from the Recovery School District to the local school board must occur no later than January 31, 2018, and in no instance shall such postponement extend the final transfer date beyond July 1, 2019.

Acts 2016, No. 91, §1, eff. May 12, 2016.



RS 17:10.8 - School and district accountability system; early intervention program; purpos; reponsibilities of state board

§10.8. School and district accountability system; early intervention program; purpose; responsibilities of state board

A. As part of the school and district accountability system established pursuant to R.S. 17:10.1, et seq., the state Department of Education, hereafter referred to as the department, shall develop and establish, subject to the approval of and rules adopted by the State Board of Elementary and Secondary Education, a program that provides for early identification of low performing schools that are at risk of being labeled "academically unacceptable" and provides targeted interventions that are designed to address identified areas of weakness and prevent the low-performing school from failing. The department shall begin development and establishment of the program in any fiscal year in which monies are specifically appropriated for such purpose.

B. The department shall develop the criteria used to identify schools that are at risk of being labeled "academically unacceptable" which shall include but not be limited to the following:

(1) The school has a baseline school performance score that is not more than ten points higher than the score required to be labeled "academically unacceptable" or, for a new school with no baseline school performance score, an assessment index calculation that has an equivalent concordant value.

(2) Such school has not met its established growth target for two consecutive years and does not evidence signs of academic progress.

C. The department shall develop interventions, actions, and strategies to address all identified areas of weakness.

D. The department shall take all steps necessary to ensure that the school is effectively implementing all department recommendations, and shall provide sufficient technical assistance and other resources needed to adequately address the school's identified areas of weakness and improve school performance.

Acts 2008, No. 772, §1.



RS 17:10.9 - Accountability; office of juvenile justice schools

§10.9. Accountability; office of juvenile justice schools

A. The state school and district accountability program shall include all office of juvenile justice schools. For the purposes of this Section, "office of juvenile justice schools" shall mean all schools and programs providing educational services to students in secure care facilities operated by, or contracted under, the authority of the Department of Public Safety and Corrections, youth services, office of juvenile justice.

B. Not later than July 1, 2016, the State Board of Elementary and Secondary Education shall convene a mutual accountability team as an ad hoc subcommittee of the Accountability Commission. No later than March 1, 2017, the mutual accountability team shall recommend to the board a specialized accountability program for the office of juvenile justice schools. The specialized accountability program for office of juvenile justice schools shall be consistent with the accountability program mandated for all schools in Louisiana and contain appropriate considerations for schools in secure juvenile justice facilities. The mutual accountability team shall consist of:

(1) One member of the Accountability Commission to be designated by the chair of the commission. This member shall serve as chair of the mutual accountability team.

(2) One person designated by the deputy secretary for youth services.

(3) One person who is an expert on education in custodial settings, designated by the chairperson of the Juvenile Justice Reform Act Implementation Commission, after consultation with the Council of State Governments.

(4) One person representing the interests of students and families, designated by the executive director of the Louisiana Advocacy Center.

(5) One person who is an expert in alternative education in community settings, designated by the director of the Institute for Public Health and Justice at Louisiana State University.

C. Not later than March 1, 2017, the State Board of Elementary and Secondary Education shall adopt rules in accordance with the Administrative Procedure Act to establish a specialized accountability program for office of juvenile justice schools based on recommendations of the mutual accountability team. The specialized accountability program shall include:

(1) A specialized school report card for use in assessment of student achievement in office of juvenile justice schools. The report cards shall be consistent with other accountability systems as required by law and must articulate additional criteria tailored to measuring the progress of students in office of juvenile justice schools and the performance of those schools. In articulating these criteria, the mutual accountability team and the State Board of Elementary and Secondary Education shall consider but are not limited to:

(a) Student growth in reading and math as measured through an appropriate assessment instrument. The assessment instrument shall be administered to all students in office of juvenile justice schools upon entry, upon release, or at other appropriate intervals during the students' term of custody. The mutual accountability team shall recommend selection criteria for assessment instruction, recommend benchmark standards around participation, and recommend student growth targets.

(b) Credit accumulation. The mutual accountability team shall recommend a mechanism through which the office of juvenile justice and the state Department of Education shall track students' credit accumulation and recommend a benchmark standard for credit accumulation.

(c) Modified graduation rates and recognized high school equivalent passage rates.

(i) The mutual accountability team shall recommend a uniform assessment protocol for identifying students entering office of juvenile justice schools with a high likelihood of graduating from high school while in the care of the office of juvenile justice. For these students, the team shall recommend a benchmark graduation rate metric against which student and school progress can be measured.

(ii) The mutual accountability team shall recommend a uniform assessment protocol to assess the readiness of students to take a high school equivalency test. For students who demonstrate readiness, the team shall recommend a benchmark passage rate against which student and school progress can be measured.

(d) School attendance, defined as the percentage of students who are physically present in classrooms for school and educational programs.

(e) The percentage of students pursuing a high school diploma; an industry-based certification approved by the State Board of Elementary and Secondary Education; a recognized high school diploma equivalent; credits for advanced courses, including but not limited to advanced placement courses and courses in which students are dually enrolled in postsecondary education institutions; and postsecondary education programs.

(f) Performance in educating youth with exceptionalities, including identifying special education needs, developing best-practices Individualized Education Programs, and providing services and supports mandated by Individualized Education Programs.

(g) Re-enrollment in school or other educational or vocational training programs after leaving office of juvenile justice custody.

(h) Success in post-release high school, postsecondary education, or job-training programs.

(2) A program of regular, in-person monitoring of office of juvenile justice schools on no less than an annual basis. The mutual accountability team shall study and recommend to the State Board of Elementary and Secondary Education the monitoring program, which may include but not be limited to external accreditation and monitoring visits by teams of experts in special education and correctional education. The program shall be implemented no later than July 1, 2017.

(3) A set of supports, interventions, and remedies to be implemented when an office of juvenile justice school is deemed to be academically unacceptable and a definition of "academically unacceptable status" that is appropriate for the office of juvenile justice schools. The intensiveness of the interventions and remedies developed must escalate for every year that a school is deemed to be in academically unacceptable status, and must include the following:

(a) Mandating intervention by the state Department of Education if any office of juvenile justice school is found to be academically unacceptable in any year.

(b) Mandating, at a minimum, the production by the state Department of Education of annual written reports detailing any supports, interventions, and remedies implemented when any office of juvenile justice school is deemed academically unacceptable. Such reports shall be presented annually to the Juvenile Justice Reform Act Implementation Commission and the chairs of the Senate Committee on Education and the House Committee on Education and be available on the websites of the state Department of Education and the office of juvenile justice.

D. The specialized office of juvenile justice school report cards developed pursuant to Subsection C of this Section shall be assembled and calculated by the state Department of Education annually. With the results of the 2017-2018 school year, the report cards and performance scores shall be published annually on the websites of the state Department of Education and the office of juvenile justice. Additionally, the state Department of Education and the office of juvenile justice shall jointly prepare an annual written report on educational progress and quality in office of juvenile justice schools, a copy of which shall be made available on the websites of both agencies, and shall jointly appear before the Juvenile Justice Reform Act Implementation Commission to present the report.

E. Not later than July 1, 2017, the mutual accountability team and the State Board of Elementary and Secondary Education shall develop and adopt rules in accordance with the Administrative Procedure Act, governing educational assessment and counseling of students in office of juvenile justice schools. Such rules shall include but not be limited to:

(1) Provisions for ensuring that students are appropriately assigned to educational programs and schools including high school diploma programs, industry-based certifications approved by the State Board of Elementary and Secondary Education, and recognized high school diploma equivalent programs.

(2) Provisions for ensuring that the student's parents or legal guardians are consulted and consent to a student's being removed from a program leading to a high school diploma as part of a student's individual learning plan.

(3) Provisions for ensuring that the expressed interests of students and their parents or legal guardians are taken into account in assigning youth to, and transferring youth among, educational programs and schools.

F. Not later than July 1, 2017, the mutual accountability team shall recommend to the State Board of Elementary and Secondary Education a policy mandating which records, information, and other documentation that must be maintained within the cumulative file of any student in an office of juvenile justice school. The policy shall also articulate expectations for the expedient development of cumulative student files upon a student's entry into office of juvenile justice custody, and for expedient transfer of cumulative student files among programs and schools as students transition out of office of juvenile justice schools. The State Board of Elementary and Secondary Education shall consider the mutual accountability team's recommendations in promulgating into law a policy that may include but not be limited to the considerations provided in this Subsection.

G. Not later than December 1, 2016, the mutual accountability team shall recommend the capabilities, functions, and other selection criteria for a comprehensive computerized student information system to be used in collecting, storing, and reporting data in office of juvenile justice schools. The office of juvenile justice shall ensure the implementation and deployment of the student information system in all office of juvenile justice schools no later than July 1, 2017. The student information system must meet all specifications articulated by the Louisiana Department of Education, the State Board of Elementary and Secondary Education, and the office of technology services of the division of administration. In recommending the capabilities of the student information system, the mutual accountability team shall consider the following:

(1) Student information systems with the capability to communicate and share data with the office of juvenile justice case management software, local school districts, and the state Department of Education.

(2) Student information systems that can serve as the single point of entry for all data used in report cards required by this Section, progress profiles prepared pursuant to R.S. 17:3912, and required federal reporting.

H. Not later than January 1, 2017, the state superintendent of education shall designate a program manager for juvenile justice education programs to supervise all monitoring, oversight, support, and intervention in office of juvenile justice schools and to ensure compliance with applicable federal requirements.

I. Notwithstanding any provision of law to the contrary, the office of juvenile justice shall be considered a parish school board for purposes of development and submission of pupil progression plans pursuant to R.S. 17:24.4.

Acts 2016, No. 500, §3.



RS 17:11 - Approval of private schools by board

§11. Approval of private schools by board

A. The board shall adopt standards and guidelines which shall be applied in determining whether a private or proprietary school applying for approval meets the requirements of a sustained curriculum or specialized course of study of quality at least equal to that prescribed for similar public schools. The board shall appoint an advisory committee of private and proprietary school representatives, who shall advise and counsel with the board relative to standards and guidelines affecting these schools. After initial approval the board shall periodically determine whether the private school is maintaining such quality and if not, shall discontinue approval of the school.

B. The board shall approve any private elementary, secondary, or proprietary school which makes application therefor on a form furnished by the board, if such school meets and maintains a sustained curriculum or specialized course of study of quality at least equal to that prescribed for similar public schools.

C. All certificates and diplomas issued by an approved private school shall carry the same privileges as one issued by a state public school.

Acts 1975, No. 274, §1.



RS 17:12 - Census of educables; use of federal census

§12. Census of educables; use of federal census

A. Under the supervision, direction, and control of the board, an enumeration of all educable children in each parish may be made between April 1, 1976 and July 1, 1976 and every four years thereafter. The board shall plan the procedure; prepare and distribute to the parish school boards uniform record and report blanks; require an affidavit as to correctness and reliability from each enumerator selected by each parish board and also the parish superintendent of education; review the returns, check, verify, and correct the same in such manner it deems conducive to accuracy; determine and certify the same; fix the upper limit of cost upon a per capita basis; and, in the event of a marked divergence from the preceding school census or from any other valid or reliable evidence or source, require a recount to be made wholly at the expense of the parish school board affected.

B. The board may take a school census or use the current federal census.

Acts 1975, No. 274, §1.



RS 17:13 - Repealed by Acts 1989, No. 171, 3.

§13. Repealed by Acts 1989, No. 171, §3.



RS 17:13.1 - Crime Prevention in Schools Act

§13.1. Crime Prevention in Schools Act

A. The state Department of Education shall develop and implement, with the approval of the State Board of Elementary and Secondary Education, minimum guidelines for a program on the prevention of crime and disruptive behavior in public schools by the 1993-94 school year. In order to decrease the epidemic level of crime in and around public elementary and secondary schools, the department shall coordinate the instruction, development, and training of teachers in the crime prevention in schools program, provide for the preparation and distribution of instructional materials, and develop program guidelines.

B. In developing the program guidelines, the department, at a minimum, shall:

(1) Assess the problem of disruptive behavior and crime in local school systems in order to provide data on a statewide basis and to define the specific needs of the students.

(2) Define the goals for alleviating disruptive and criminal behavior in schools.

(3) Provide continued training of personnel within the department and within local school systems to enhance the development and training of personnel relative to the prevention of crime and disruptive behavior.

(4) Provide for community programs to educate members of the community concerning crime and disruptive behavior in schools and to involve the community in contributing to the solution to these problems.

(5) Provide for continuing research to define further needs to accomplish the ultimate goal of decreasing crime and disruptive behavior in schools and to refine any programs developed to meet these needs.

(6) Provide for the coordination of school safety programs and any other existing programs addressing drug and alcohol abuse, gang membership, and gang violence.

(7) Review available materials and programs established and funded by the Drug-Free Schools and Communities Program for incorporation into any program guidelines.

(8) Consider any other existing programs within the state which may be utilized or modified in order to deliver the program to the city and parish schools in the state.

C. The program shall be funded by the state and the department may enrich the program using monies available from other sources.

D. Each city and parish school board shall submit a program for approval to the State Board of Elementary and Secondary Education by the 1994-1995 school year. Any such program shall be developed in accordance with the minimum guidelines established by the state Department of Education. Each city and parish school board shall also submit a budget and a method of evaluation of the local program to the board for approval prior to implementation.

Added by Acts 1978, No. 689, §1; Acts 1992, No. 912, §1, eff. July 9, 1992.



RS 17:14 - Repealed by Acts 2010, No. 132, §3, eff. July 1, 2010; Acts 2010, No. 732, §3, eff. July 1, 2010.

§14. Repealed by Acts 2010, No. 132, §3, eff. July 1, 2010; Acts 2010, No. 732, §3, eff. July 1, 2010.



RS 17:14.1 - Family literacy demonstration program

§14.1. Family literacy demonstration program

A. In addition to the powers and duties established by R.S. 17:7, the State Board of Elementary and Secondary Education shall formulate, pilot the use of, and evaluate a family literacy demonstration program to identify effective models of community-based family literacy efforts that provide programs of instruction for preschool children and their parents. The program shall be designed to serve children who will be eligible to enter public school kindergarten pursuant to R.S. 17:151.3 in the following year and who have a parent or other person responsible for the child's school attendance who does not possess a high school diploma or its equivalent as well as the parents or other persons responsible for such children.

B. The family literacy demonstration program shall include the following:

(1) At least ten demonstration projects at locations determined by criteria established by the State Board of Elementary and Secondary Education in consultation with the office of literacy, the Department of Children and Family Services, and representatives, as selected by the board, from the private sector. There shall be at least one demonstration project in each congressional district of the state, but no more than two such projects in any one congressional district. To the extent possible, each demonstration project shall involve the local public school system, Children and Family service providers, other local public and private literacy providers, and other governmental agencies in a cooperative and coordinated effort to plan, fund, and operate the project.

(2) External evaluation of individual demonstration projects to determine effectiveness and impact on program participants in improving family literacy.

C. A demonstration project shall have not less than fifteen nor more than twenty adult participants in addition to the children of such participants and shall have the following components:

(1) Identification and recruitment of eligible participants, including screening and other age and developmentally appropriate activities that are designed to prepare persons for successful program participation.

(2) Instructional programs that promote adult basic academic and vocational skills, that equip parents or other responsible persons to provide the needed support for the education of their children, and that prepare children for successful entry into kindergarten and elementary education programs. Parents or other persons responsible for a child's school attendance that are participating in the program shall be instructed, as needed, in parenting skills, adult education, and vocational skills. Children participating in the program shall receive instruction in developmentally appropriate early childhood education programs approved by the State Board of Elementary and Secondary Education. Parents or other persons responsible for a child's school attendance and their children also shall participate together in structured activities applying skills learned individually in other program activities.

(3) Transportation for program participants.

(4) Food services for program participants.

(5) Other components as determined by the State Board of Elementary and Secondary Education in consultation with the office of literacy, the Department of Children and Family Services, and representatives, as determined by the board, from the private sector.

D. The State Board of Elementary and Secondary Education shall adopt rules necessary to implement the program provided by this Section.

E. The program may be expanded beyond the demonstration program provided in this Section upon appropriation of funds therefor. The State Board of Elementary and Secondary Education shall present a plan to the governor and the legislature for any such expanded program prior to the appropriation of funds therefor.

F. The provisions of this Section shall be implemented only to the extent funds are provided for this purpose from public or private sources.

Acts 1991, No. 1057, §1.



RS 17:15 - Criminal history review

§15. Criminal history review

A.(1)(a) No person who has been convicted of or has pled nolo contendere to a crime listed in R.S. 15:587.1(C) shall be hired by any city, parish, or other local public school board or any nonpublic school or school system as a teacher, substitute teacher, bus driver, substitute bus driver, or janitor, or as a temporary, part-time, or permanent school employee of any kind, unless approved in writing by a district judge of the parish and the district attorney or, if employed on an emergency basis, unless approved in writing by the superintendent of the school system. Any such statement of approval shall be kept on file at all times by the school and shall be produced upon request to any law enforcement officer. Also, not later than thirty days after its being placed on file by the school, the school principal shall submit a copy of any such statement of approval to the state superintendent of education.

(b) For purposes of this Section, any person employed to provide cafeteria, transportation, or janitorial or maintenance services by any person or entity that contracts with a school or school system to provide such services shall be considered to be hired by a school system.

(c) This Section shall not apply to any nonpublic school or nonpublic school system which contracts with an entity providing any of the services listed in Subparagraph (b) of this Paragraph to a nonpublic school or nonpublic school system when such school or school system determines that the employees of such contractor will have limited contact with students. In determining whether such a contractor's employee will have limited contact with students, the nonpublic school or nonpublic school system shall consider the totality of the circumstances, including factors such as the length of time the contractor's employee will be on the school grounds, whether students will be in proximity with the site where the contractor's employee will be working, and whether the contractor's employee will be working by himself or with others. If a nonpublic school or nonpublic school system has made this determination, it shall take appropriate steps to protect the safety of any students that may come in contact with such a contractor's employee.

(2)(a) A city, parish, or other local public school board shall dismiss:

(i) Any teacher upon the final conviction of such teacher of any crime listed in R.S. 15:587.1(C), except R.S. 14:74, and any teacher who has pled nolo contendere to any crime listed in R.S. 15:587.1(C), except R.S. 14:74, after a hearing held pursuant to the provisions of Part II of Chapter 2 of this Title.

(ii) Any other school employee if such employee is convicted of or pleads nolo contendere to a crime listed in R.S. 15:587.1(C), except R.S. 14:74.

(iii) The superintendent of schools of any school system dismissing an employee pursuant to the provisions of this Paragraph shall notify the state superintendent of education of the employee's dismissal not later than thirty days after such dismissal.

(b) A city, parish, or other local public school board may reemploy a teacher or other school employee who has been convicted of a crime listed in R.S. 15:587.1(C), except R.S. 14:74, only upon written approval of the district judge of the parish and the district attorney, or upon written documentation from the court in which the conviction occurred stating that the conviction has been reversed, set aside, or vacated. Any such statement of approval of the judge and the district attorney and any such written documentation from the court shall be kept on file at all times by the school and shall be produced upon request to any law enforcement officer. Also, not later than thirty days after its being placed on file by the school, the school principal shall submit a copy of any such statement of approval or written documentation from the court to the state superintendent of education.

B. Each city, parish, and other local public school board shall establish, by regulation, requirements, and procedures consistent with the provisions of R.S. 15:587.1 under which the school systems shall determine whether an applicant, or employee, including any person employed as provided in Subparagraph (A)(1)(b) of this Section, has been arrested for or convicted of or pled nolo contendere to any criminal offense. Included in this regulation shall be the requirement and the procedure for the submission of a person's fingerprints in a form acceptable to the Louisiana Bureau of Criminal Identification and Information prior to employment of such person. A person who has submitted his fingerprints to the Louisiana Bureau of Criminal Identification and Information may be temporarily hired pending the report from the bureau as to any convictions of or pleas of nolo contendere by the person to a crime listed in R.S. 15:587.1(C), except R.S. 14:74.

C. The State Board of Elementary and Secondary Education by rule adopted in accordance with the Administrative Procedure Act may establish requirements and procedures consistent with the provisions of R.S. 15:587.1 for the state Department of Education to determine whether an applicant for, or the recipient of, any certificate or license issued in accordance with state law or board policy, or both, by the department or by the board and who might reasonably be expected to be placed in a position of supervisory or disciplinary authority over school children has been arrested for or convicted of or pled nolo contendere to any criminal offense. Included in this rule shall be the requirement and the procedure for the submission of a person's fingerprints in a form acceptable to the Louisiana Bureau of Criminal Identification and Information.

D. For the purposes of this Section, city, parish, or other local public school board shall mean the governing authority of any public elementary or secondary school.

E.(1) A teacher or any other school employee upon his final conviction or plea of guilty or nolo contendere to any criminal offense, excluding traffic offenses, shall report the fact of his conviction or plea to his employer within forty-eight hours of the conviction or plea of guilty or nolo contendere.

(2) Any person who fails to report a conviction or plea of guilty or nolo contendere of any criminal offense listed in the provisions of R.S. 15:587.1(C)(1) shall be fined not more than five hundred dollars or imprisoned for not more than six months, with or without hard labor, or both.

Added by Acts 1986, No. 760, §2, eff. Jan. 1, 1987. Amended by Acts 1989, No. 14, §2; Acts 1990, No. 618, §1, eff. July 19, 1990; Acts 1993, No. 1056, §1, eff. July 13, 1992; Acts 1999, No. 1052, §2, eff. July 1, 1999; Acts 2005, No. 416, §1; Acts 2006, No. 233, §1; Acts 2008, No. 649, §2; Acts 2009, No. 192, §2, eff. June 30, 2009.



RS 17:16 - Reporting of certain arrests; school employees; requirements; failure to report

§16. Reporting of certain arrests; school employees; requirements; failure to report

A. Effective January 1, 2012, and thereafter, a school employee shall report his arrest for a violation of R.S. 14:42 through 43.5, 80 through 81.5, any other sexual offense affecting minors, any of the crimes provided in R.S. 15:587.1, or any justified complaint of child abuse or neglect on file in the central registry pursuant to Article 615 of the Children's Code.

B.(1) The report required by Subsection A of this Section shall be made by the school employee to a person or persons as specified by the governing authority of the school in rules and regulations required by this Section. Such report shall be made within twenty-four hours of the arrest. However, if the school employee is arrested on a Saturday, Sunday, or a legally declared school holiday such report shall be made prior to the school employee next reporting for his work assignment at a school. Such report shall be made by the school employee or an agent of the employee regardless of whether he was performing an official duty or responsibility as a school employee at the time of the offense.

(2) In addition, the school employee shall report the disposition of any legal proceedings related to any such arrest, which shall also be made a part of any related files or records.

C. The provisions of this Section shall apply to an arrest occurring after December 31, 2011, for a violation as specified in Subsection A of this Section.

D.(1) A school employee who fails to comply with the provisions of this Section shall be suspended with or without pay by the governing authority employing the employee if such employee is serving a probationary term of employment or if the provisions of law relative to probation and tenure are not applicable to the employee.

(2) Notwithstanding any provision of law to the contrary, a school employee employed by a city, parish, or other local public school board who is a tenured employee of the board shall be subject to removal under R.S. 17:45, 443, 462, 493, 523, or 533, as applicable, for failure to comply with the provisions of this Section. Written and signed charges alleging such failure shall be brought against the employee.

E. Not later than October 1, 2011, the State Board of Elementary and Secondary Education shall adopt rules, regulations, and procedures to be followed by the governing authority of each public elementary and secondary school to implement the provisions of this Section. Such rules, regulations, and procedures shall be uniform and consistent with the provisions of this Section.

F. Notwithstanding any provision of law to the contrary, unless criminal charges are instituted pursuant to an arrest which is required to be reported by this Section, all information, records, hearing materials, and final recommendations of the school pertaining to such reported arrest shall remain confidential and shall not be subject to a public records request.

G. For the purposes of this Section, "school employee" means any employee of a city, parish, or other local public school board or other governing authority of a public elementary or secondary school, including a teacher, substitute teacher, bus driver, substitute bus driver, or janitor, and shall include all temporary, part-time, and permanent school employees.

Acts 2011, No. 267, §1, eff. June 28, 2011.



RS 17:17 - Physical fitness; students; findings; purpose

§17. Physical fitness; students; findings; purpose

A.(1) The legislature finds that childhood obesity is a growing problem in this state and that the promotion of physical activity and the promotion of the consumption of snacks of higher nutritional value during the school day for children are first steps in combating this problem and in changing the attitudes and behavior of citizens toward understanding the health benefits that can be derived from participation by children in physical education and activity and by providing and encouraging the consumption of more highly nutritious snacks.

(2) The legislature further finds that regular physical activity and healthy eating habits can contribute to the protection from cardiovascular disease, diabetes, and other chronic diseases; reduce symptoms of depression and anxiety; help control weight; and help build and maintain healthy bones, muscles and joints.

B. The purposes of this Section and R.S. 17:17.1, 17.2, and 17.3 shall be to accomplish the following objectives:

(1) To promote, encourage, and motivate children of all physical abilities to participate in physical activity for children to reach their full potential as individuals.

(2) To promote physical activity and fitness in schools by encouraging innovative physical education programs that consist of physical exertion of a moderate to vigorous intensity level.

(3) To promote improved nutritional levels in children by providing for snacks with higher nutritional value during the school day.

(4) To inform children and their parents about the importance of physical activity and improved nutrition and the effects of both on positive outcomes.

(5) To increase parental awareness of their children's activity and fitness levels.

(6) To promote daily physical activity, the enjoyment of physical activity, the improvement of nutritional levels and eating habits, and the development of lifelong patterns of physical activity.

Acts 2003, No. 814, §1, eff. July 1, 2003; Acts 2004, No. 734, §1, eff. July 6, 2004.



RS 17:17.1 - Required physical activity in schools

§17.1. Required physical activity in schools

A.(1) Each public school that includes any of the grades kindergarten through eight shall provide at least thirty minutes each school day of quality moderate to vigorous physical activity for students.

(2) Suitably adapted physical activity shall be included as part of the individual education plans for students with chronic health problems, other disabling conditions, or other special needs that preclude participation in regular physical activity.

B. Any student not enrolled in a physical education course at a public secondary school in this state is encouraged to participate in moderate to vigorous physical activity commensurate with the ability of the student for a minimum of thirty minutes per day to develop good health, physical fitness, and improve motor coordination and physical skills.

C.(1) An outreach and communication plan consisting of current information and research on health, nutrition, and physical education and fitness issues shall be developed pursuant to the collaborative efforts of the Louisiana Department of Health; Department of Education; Louisiana State University Health Sciences Center, Pennington Biomedical Research Center; Governor's Council on Physical Fitness and Sports; Louisiana Association for Health, Physical Education, Recreation and Dance; and the American Heart Association.

(2) Such plan shall be disseminated to each city, parish, or other local public school board and made available to parents and students.

D. Each city, parish, and other local public school board shall establish a school health advisory council to advise the board on physical activity for students, physical and health education, nutrition, and overall student health. The council may advise the board on issues relative to compliance with school vending machine restrictions, use of physical fitness assessment results, and school recess policies. The council members shall be appointed by the school board and shall include parents of students and individuals representing the community. All council members shall serve without compensation.

Acts 2004, No. 734, §1, eff. July 6, 2004; Acts 2009, No. 286, §1, eff. July 1, 2009; Acts 2013, No. 184, §7(A); Acts 2013, No. 329, §1.



RS 17:17.2 - Physical activity; awards for model programs

§17.2. Physical activity; awards for model programs

A. Beginning with the 2004-2005 school year and annually thereafter, one outstanding public elementary or secondary school shall be selected from each regional education service center region in the state to be recognized and receive an award for an outstanding program of physical activity implemented at the school.

B.(1) The State Board of Elementary and Secondary Education, in collaboration with the Department of Education, Louisiana Department of Health, and the Governor's Council on Physical Fitness and Sports, shall establish a selection process for naming the outstanding schools, which shall include regional selection committees appointed by the collaborative efforts of the agencies named in this Subsection.

(2) The final selection process shall also include a formal mechanism to obtain teacher, parental, and community recommendations and opinions.

C. Monetary awards shall be provided to the outstanding schools when funds are available for this purpose, and may be provided from private sources subject to the approval of the State Board of Elementary and Secondary Education.

Acts 2004, No. 734, §1, eff. July 6, 2004.



RS 17:17.3 - Physical fitness; pilot program

§17.3. Physical fitness; pilot program

A.(1) Subject to the approval of its city, parish, or other local public school board, referred to in this Section as "local school board", and pursuant to rules and guidelines adopted by the State Board of Elementary and Secondary Education, referred to in this Section as "state board", any public school that contains grades seven, eight, nine, or ten may apply to the state board for participation in a pilot program established by this Section.

(2) The state board shall select no more than eight schools from each of the eight regional service districts, as established in R.S. 17:3781 et seq., to participate in the program.

(3) The state board shall make every effort to achieve an equal geographic distribution of pilot school system sites throughout the state in its selection process.

B. The program shall consist of the following elements in a three-year study pursuant to the development and implementation of recommendations provided pursuant to Subsection C of this Section:

(1) An assessment that measures aspects of health-related fitness, rather than skill or agility, of the students in participating schools. The assessment shall be administered during the month of September beginning in the 2005-2006 school year and each subsequent year of the pilot and may include a post-assessment during the school year as may be determined by the state board pursuant to the development of the program as provided in Subsection C of this Section.

(2)(a) An assessment of the changes in weight status of the students who are enrolled in participating schools and who are receiving combined nutritional and physical activity intervention versus a nutritional intervention or physical activity intervention alone.

(b) The pilot study shall be done as a randomized, controlled, four-group, repeated measures study.

(c) Participating schools shall be randomly assigned to one of the following four groups:

(i) A group in which the students shall receive nutritional intervention only.

(ii) A group in which the students shall receive physical activity intervention only.

(iii) A group in which the students shall receive combined nutritional intervention and physical activity intervention.

(iv) A group in which the students shall receive no intervention.

(d)(i) Nutritional intervention shall require that not less than fifty percent of beverages offered for sale to students for consumption at school, other than those sold as part of the lunch program, shall be one of the following options:

(aa) Fruit juice or drinks that are composed of one hundred percent fruit juice and that do not contain added natural or artificial sweetener.

(bb) Drinking water.

(cc) Milk, including low-fat, nonfat, chocolate, and nondairy milk.

(dd) Electrolyte replacement beverages which contain forty-two grams or less of sweetener per twenty-one ounce serving.

(ii) Nutritional intervention shall require that not less than fifty percent of foods offered for sale to students for consumption at school, other than foods sold as part of the lunch program, shall be food items that meet all of the following requirements:

(aa) Have not more than thirty-five percent of the total calories from fat unless the item is seeds or nuts.

(bb) Have not more than ten percent of the total calories from saturated fat.

(cc) Have not more than thirty grams per serving of sugar unless the item is a fruit or vegetable.

(iii) Beverages and foods that are offered for sale to students for consumption at school, other than those sold as part of the lunch program, that comply with the requirements of this Subparagraph may be offered for sale at participating schools beginning with the last ten minutes of each lunch period and continuing for the balance of the school day. Other beverages and foods may be offered in compliance with the current rules regulating such concessions adopted by the State Board of Elementary and Secondary Education.

(3) The collection of individual baseline and longitudinal data to measure the improvement of each individual student. No assessment shall compare any student to another.

C. The following agencies, representatives, and entities shall work in collaboration with the state board to develop the elements of the pilot program and the recommendations for its implementation, including the methods and tools which may be used for such assessment:

(1) Department of Education.

(2) Louisiana Department of Health.

(3) Louisiana State University Health Sciences Center, Pennington Biomedical Research Center.

(4) Governor's Council on Physical Fitness and Sports.

(5) Repealed by Acts 2013, No. 184, §7(B).

(6) Louisiana Association of Physical Education, Recreation and Dance.

(7) American Heart Association.

(8) A representative designated by the governing authority of the Louisiana Soft Drink Association.

(9) A representative designated by the governing authority of the Vending Machine Operators of Louisiana.

D.(1) Each participating school may accept and incorporate appropriate educational and marketing material that supports the goals of increased physical fitness and activity provided by participating food and beverage suppliers.

(2) Participating food and beverage suppliers shall be encouraged to measure the effect of nutritional interventions on the revenue to the supplier and to the school earned at any school in which nutritional intervention occurs and to report the result of such measure to the collaborative group specified in Subsection C of this Section.

E.(1) Each school selected to participate in the program shall provide a comprehensive report to the state board at the end of each school year on the effectiveness of the pilot program in accomplishing the objectives specified in R.S. 17:17(B).

(2) The state board shall report to the governor and to the Senate and House committees on education no later than July first of each school year on the progress of the pilot program and shall provide a written report of findings and recommendations upon termination.

F. Implementation of the pilot program shall be for three years, beginning in the 2005-2006 school year.

G. The pilot program established pursuant to the provisions of this Section shall in no way interfere with or replace any effort, purpose, assessment or program implemented by the Governor's Council on Physical Fitness and Sports.

H. The provisions of this Section shall be effective upon the appropriation of funds for this purpose.

Acts 2004, No. 734, §1, eff. July 6, 2004; Acts 2013, No. 184, §7(B).



RS 17:17.4 - Health and physical education coordinator; duties; qualifications

§17.4. Health and physical education coordinator; duties; qualifications

A.(1) The state Department of Education shall employ a health and physical education coordinator who shall be responsible for the development, implementation, and monitoring of health and physical education curricula for all grade levels in the public elementary and secondary schools in the state.

(2) At a minimum, the health and physical education coordinator shall possess at least one of the following qualifications:

(a) A doctorate in health and physical education, kinesiology, or a highly related field, and at least three years of classroom experience teaching health or physical education.

(b) A master's degree in health and physical education, kinesiology, or a highly related field, and at least five years of classroom experience teaching health or physical education.

B. The health and physical education coordinator shall:

(1) Coordinate the development and implementation of health and physical education curricula in all public elementary and secondary schools in the state.

(2) Monitor each city, parish, or other public school system for compliance with health and physical education curricular requirements established by law or by rules, regulations, and policies adopted by the State Board of Elementary and Secondary Education. Such monitoring shall include on-site monitoring.

(3) Provide technical assistance to public schools and school systems as needed.

C. The health and physical education coordinator shall seek input and guidance from the following agencies and entities regarding the development and implementation of health and physical education curricula in public schools:

(1) Governor's Council on Physical Fitness and Sports.

(2) Repealed by Acts 2013, No. 184, §7(B).

(3) American Heart Association.

(4) Louisiana Association for Health, Physical Education, Recreation and Dance.

(5) Louisiana State University Agriculture Center, Department of Family and Consumer Sciences.

(6) Louisiana Chapter, American Academy of Pediatrics.

D. The State Board of Elementary and Secondary Education shall adopt such rules and regulations as are necessary to implement the provisions of this Section in accordance with the Administrative Procedure Act.

E. The state Department of Education shall submit a written report to the Senate and House committees on education and the Senate and House committees on health and welfare no later than March fifteenth of each year regarding the status of health and physical education in the public elementary and secondary schools in the state, including findings and recommendations.

F. The state Department of Education shall hire the health and physical education coordinator provided for in this Section as soon as practicable, but not later than the beginning of the 2008-2009 school year.

G. Implementation of the provisions of this Section shall be subject to the appropriation of funds by the legislature for this purpose.

Acts 2007, No. 180, §1, eff. June 27, 2007; Acts 2013, No. 184, §7(B).



RS 17:17.5 - Physical fitness assessment; statewide expansion program

§17.5. Physical fitness assessment; statewide expansion program

A.(1)(a) It is the intention of the legislature to authorize a framework to collect data to assess the status of an expansion program, based upon a pilot program conducted pursuant to Paragraph (2) of this Subsection, that will utilize a health-related fitness assessment instrument to determine the fitness levels of students as a means to impact childhood obesity in Louisiana whereby positive results can be repeated or replicated in schools throughout the state.

(b) It is the goal of the legislature that positive results of such assessment can be used to implement a statewide health-related physical fitness assessment in each city, parish, and other local public school system that provides personalized feedback and positive reinforcement vital to improved health and wellness, academics, and changing behavior, and serves as a source of communication between teachers, parents, and students. It is also a goal of the expansion program to focus on school systems with high levels of poverty based upon the federal poverty guidelines published annually by the United States Department of Health and Human Services.

(2) Participants in the pilot program, specified in Subparagraph (1)(a) of this Subsection, consist of the twelve parishes and school districts which are part of the coordinated school health pilot program, conducted through the Cecil J. Picard Center for Child Development and Lifelong Learning at the University of Louisiana at Lafayette, in coordination with other universities, including Northwestern State University, Louisiana Tech University, and Southeastern Louisiana University. As funding is identified from existing budgets, foundations, or other sources, the implementation of the program provided for in this Paragraph shall be expanded to additional school districts.

B. For purposes of the expansion program, the Cecil J. Picard Center, in collaboration with the Department of Education and the Louisiana Department of Health, shall continue use of the physical fitness assessment instrument used for the pilot program which shall:

(1) Be based on factors relating to student health that have been identified as essential to overall health and function, including the following:

(a) Aerobic capacity.

(b) Body composition.

(c) Muscular strength, endurance, and flexibility.

(2) Include criterion-referenced standards specific to a student's race, age, and gender and based on the physical fitness level required for good health.

C.(1) The results of the physical fitness assessment as provided in this Section shall contain summary or statistical data, aggregated longitudinally from pre-kindergarten to the twelfth grade and include any other category deemed appropriate. Such summary results shall contain no personally identifiable information of any student or teacher participating in the program.

(2) The physical fitness assessment instrument shall provide baseline measures of fitness and body mass index and subsequent measurement of effectiveness of interventions.

D.(1) Not later than September first of each year, the Cecil J. Picard Center, in collaboration with the Department of Education, the Louisiana Department of Health, and the Governor's Council on Physical Fitness and Sports shall provide an annual report concerning the implementation of the physical fitness assessment which shall include the findings from an analysis of the plan development and implementation results of the assessment obtained during the preceding school year to the governor, the Senate and House committees on education, the Senate and House committees on health and welfare, and the State Board of Elementary and Secondary Education.

(2) Repealed by Acts 2013, No. 184, §7(B).

E. The State Board of Elementary and Secondary Education and the Louisiana Department of Health shall adopt such rules and guidelines as are necessary to implement this Section.

F. No physical fitness assessment conducted pursuant to this Section shall interfere with nor replace any effort, purpose, assessment, or program implemented by the Governor's Council on Physical Fitness and Sports, including but not limited to the President's Challenge and the elementary fitness meet.

G. The provisions of this Section shall be effective upon the appropriation of funds or from funds made available through other sources for this purpose.

Acts 2009, No. 256, §1; Acts 2010, No. 861, §8; Acts 2013, No. 184, §7(A) and (B).



RS 17:17.6 - Targeted coordinated school health program

§17.6. Targeted coordinated school health program

A.(1) The state Department of Education, subject to rules and regulations developed, adopted, and promulgated by the State Board of Elementary and Secondary Education in accordance with the Administrative Procedure Act and in consultation with the state Department of Health, shall establish and administer a targeted coordinated school health program, referred to in this Section as the "program".

(2) The program shall be established for the purpose of reducing childhood obesity and shall bring together school administrators, teachers, other school employees, students, families, and community members to assess health needs, set priorities, and plan, implement, and evaluate school health activities directed toward this purpose.

(3) The program may be implemented by the governing authority of each public elementary and secondary school.

(4) Program components shall include but need not be limited to the following:

(a) Health education.

(b) Physical education.

(c) Health services.

(d) Nutrition services.

(e) Counseling, psychological, and social services.

(f) A healthy and safe school environment.

(g) Health promotion for school employees.

(h) Family and community involvement.

(5) The state Department of Education shall have the following duties with respect to establishing and administering the program:

(a) Consider existing initiatives, programs, and collaborations that promote and support student health and wellness.

(b) Establish program standards in consultation with organizations involved with issues related to student health, health care, nutrition, and fitness.

(c) Establish guidelines for program implementation and provide technical assistance to public school governing authorities with respect to program implementation.

(d) Develop and maintain a system to monitor and evaluate progress toward achieving the purpose of the program as provided in Paragraph (2) of this Subsection.

(e) Report annually to the governor and the legislature relative to the implementation of the program by public school governing authorities and progress toward achieving the purpose of the program as provided in Paragraph (2) of this Subsection.

B.(1) The state Department of Education, subject to rules and regulations developed, adopted, and promulgated by the State Board of Elementary and Secondary Education in accordance with the Administrative Procedure Act, shall establish and administer a grant program to assist the governing authorities of public elementary and secondary schools with the implementation of the targeted coordinated school health program as established pursuant to Subsection A of this Section.

(2) In order to qualify for a grant, the governing authority of a public elementary or secondary school shall submit to the state Department of Education a detailed implementation plan which shall include but need not be limited to the following components:

(a) A plan for providing for a dedicated school health coordinator and technical and administrative support staff to assist with the implementation of the program.

(b) A description of how the public school governing authority addresses physical activity, nutrition, and other obesity prevention measures and how it would use the grant to augment these measures.

(c) Priorities based on students' health needs and meeting education performance indicators.

(d) An action plan for addressing those needs based on realistic goals and measurable objectives.

(e) A time line for implementation.

(3) Each public school governing authority that receives a grant shall report annually to the state Department of Education relative to progress toward achieving the purpose of the program as provided in Paragraph (A)(2) of this Section.

(4) Any grant made pursuant to this Subsection shall be used to supplement and not supplant any funds already expended for school health programs.

(5) The use of grant funds shall be subject to audit by the legislative auditor.

C. Implementation of the provisions of this Section shall be subject to the appropriation of funds by the legislature for such purpose.

Acts 2012, No. 288, §1.



RS 17:21 - Superintendent of education for public elementary and secondary education; general functions; appointment qualifications; vacancies; compensation

SUBPART B. SUPERINTENDENT OF EDUCATION

§21. Superintendent of education for public elementary and secondary education; general functions; appointment qualifications; vacancies; compensation

A. There shall be a superintendent of education for public elementary and secondary education, hereinafter sometimes referred to as the superintendent, who shall execute and implement those educational policies and programs which are under the supervision and control of the board.

B.(1) The superintendent shall administer and implement policies and programs adopted by the board and shall serve as the administrative head of the Department of Education. In addition, he shall have such other powers, functions, duties, and responsibilities as may be provided by law.

(2)(a) The superintendent, at a minimum, shall possess at the time of appointment, such qualifications as are adopted by rule by the board for the position of superintendent of a city, parish, or other local public school board. Except by a favorable vote of at least two-thirds of the authorized board membership, the board shall have no authority to waive for the position of state superintendent any qualification established by the board for the position of superintendent of a city, parish, or other local public school board.

(b) The State Board of Elementary and Secondary Education, by rule, may establish additional qualifications applicable to the state superintendent.

C. The superintendent shall be appointed by a two-thirds vote of the total membership of the State Board of Elementary and Secondary Education. The board shall enter into a contract with the appointed superintendent. The length of the contract shall be determined by the board but may not extend past the end of the term of office of the board members making the appointment, except that the contract may provide that the superintendent may serve until the succeeding board has made an appointment. Any vacancy in the office of the appointed superintendent which occurs prior to the expiration of the term of his contract shall be filled for the remainder of the unexpired term by the method of appointment as provided in this Subsection.

D. The salary of the superintendent shall be set by the State Board of Elementary and Secondary Education subject to the approval of the Joint Legislative Committee on the Budget.

E. If the office of state superintendent of education is made appointive pursuant to Article IV, Section 20 of the Constitution of Louisiana, the appointment, notwithstanding any other provision of law to the contrary, shall be subject to confirmation by the Senate.

Acts 1975, No. 274, §1. Amended by Acts 1979, No. 236, §3, eff. Sept. 1, 1979; Acts 1980, No. 376, §2, eff. Sept. 1, 1980; Acts 1981, No. 636, §5, eff. Sept. 1, 1981; Acts 1985, No. 444, §1, eff. July 9, 1985; Acts 1985, No. 857, §1, eff. July 23, 1985; Acts 1986, No. 112, §1; Acts 1986, No. 984, §1; Acts 2010, No. 323, §1, eff. June 18, 2010.

{{NOTE: SEE ACTS 1985, NO. 444, §2.}}

{{NOTE: REGARDING EFFECTIVE DATE, SEE ACTS 1986, NOS. 112, §2 AND 984, §2.}}



RS 17:22 - Superintendent; functions and duties

§22. Superintendent; functions and duties

The superintendent shall:

(1) Serve as ex officio secretary of the board. As ex officio secretary, he shall have powers and functions assigned by the board, among which shall be the authority with the president of the board, to authenticate and verify official documents of the board and the submission of agenda items for consideration by the board.

(2) Provide the staff services for the board. In that regard the superintendent shall:

(a) Cause all certificates and diplomas that are to be awarded to be prepared by the State Department of Education.

(b) Make recommendations on contracts and agreements to be entered into by the board.

(c) Prepare or obtain all reports required by the board.

(d) Prepare a minimum foundation program, a formula for the equitable allocation of minimum foundation funds to parish and city school systems, and budgets for adoption by the board. Upon adoption by the board of such program, formula, and budget for the ensuing fiscal year, the superintendent shall submit the budget in accordance with R.S. 39:33 and shall submit the minimum foundation program and formula to each member of the Joint Legislative Committee on the Budget and to each member of the House Committee on Education and the Senate Committee on Education for review not later than the fifteenth day of March in each year on the forms and in the manner prescribed and accompanied by such other data as the committees may require.

(e) Administer the process prescribed by the board for the review, adoption, procurement, and distribution of free textbooks and other instructional materials and prepare lists of state reviewed textbooks and instructional materials.

(f) Provide all other staff and administrative services needed by the board to carry out its constitutional and statutory mandates.

(3) Implement the policies and programs of the board and the laws affecting schools under the jurisdiction of the board.

(4) Serve as the administrative head of the State Department of Education.

(5) Employ and fix the salaries and duties of employees of the department of education, subject to applicable civil service laws, rules, and regulations, and other applicable laws.

(6) Pursuant to rules, regulations, and policies adopted by the board, offer assistance to local public school officials and the elementary and secondary schools of the state in their efforts to adopt procedures by which (a) courses of study prescribed by the board will be followed, (b) teachers will meet the standards prescribed by the board, and (c) schools will meet the standards for approval which are prescribed by law or by the board. He shall assist the parish and city school boards and teachers in securing the best possible results from their efforts, and in this connection, the public school officials in the various parishes and cities, insofar as practicable in the professional administration of the schools, shall consider the suggestions and directions of the superintendent.

(7)(a) Make an annual report to the board, the governor, and the legislature on the condition of, the progress made, and the improvements needed in the public elementary and secondary schools. The report shall contain the following:

(i) A complete financial report on the receipts and expenditures of the department and of the various schools.

(ii) Data concerning faculty, enrollment, graduates, courses of study, and any other information required to show the condition, progress, and needs of these schools.

(iii) An abstract of the reports of the city, parish, and other local public school superintendents to the state superintendent, as well as all other facts and statistics that are of interest to the public schools.

(iv) A report on the implementation of a total system of choice.

(v) Such other information as is necessary to effectuate the purposes of this Paragraph.

(b) The superintendent shall cause a sufficient number of copies of this report to be printed for distribution to the members of the board, the governor, the members of the legislature, state officials, city, parish, and other local public school boards, libraries, and the superintendents of schools of other states and territories.

(c) Such report shall be submitted to the board, the governor, and the legislature not later than March fifteenth of each year.

(8) File, each year and separately, all papers, reports, and public documents transmitted to him by the parish and city school boards and officials whose duty it is to report to him, and hold them in readiness for examination by the board, the governor, any legislative committee, or any interested citizen requesting any of them. He shall cause a record of all matters pertaining to his office to be kept.

(9) Report to the board any irregularity on the part of a parish or city school board or of any parish or city superintendent of schools of which he has knowledge.

(10) Conduct such conferences and meetings of school officials, superintendents, and teachers as are necessary for the promotion and advancement of education.

(11) Perform such other functions as provided by law.

Acts 1975, No. 274, §1. Amended by Acts 1976, No. 455, §1; Acts 1982, No. 625, §1; Acts 1986, No. 72, §1; Acts 1989, No. 244, §1; Acts 2003, No. 763, §1, eff. June 27, 2003; Acts 2011, No. 333, §1; Acts 2012, No. 2, §1; Acts 2015, No. 389, §1, eff. July 1, 2015.

NOTE: For effective date, See Acts 1986, No. 72, §2.



RS 17:22.1 - Repealed by Acts 1983, No. 665, 2.

§22.1. Repealed by Acts 1983, No. 665, §2.



RS 17:22.2 - Repealed by Acts 1977, No. 748, 1, eff. July 21, 1977

§22.2. Repealed by Acts 1977, No. 748, §1, eff. July 21, 1977



RS 17:23 - Repealed by Acts 2011, No. 302, §2, eff. June 28, 2011.

§23. Repealed by Acts 2011, No. 302, §2, eff. June 28, 2011.



RS 17:24 - State Department of Education; creation; divisions; reorganization

§24. State Department of Education; creation; divisions; reorganization

A. The State Department of Education is hereby created. The superintendent, as administrative head of the department, shall establish such divisions within the department as are necessary or appropriate to carry out the functions vested by or under authority of the constitution and laws in the superintendent or in the department. Such divisions, including offices and any lesser organizational subdivisions, shall be established with due regard for the requirements of Chapter 15 of Title 36. For the purpose of carrying out the duties and functions vested in the superintendent, the employees of the State Department of Education shall be under his immediate direction and control.

B. The superintendent shall have budgetary responsibility for all funds appropriated or allocated by the state for the day to day operations and for the functions of the State Department of Education which are not inconsistent with the functions of the board.

C. The board is hereby designated as the State Educational Agency with respect to federal funds for those programs under the jurisdiction of the board. The State Department of Education shall administer and distribute all federal funds received for the benefit of those phases of education under the jurisdiction of the board. The provisions of this Subsection shall be subject to and in accordance with the policies adopted therefor by the board and shall be under the direction and supervision of the board for those programs under the jurisdiction of the board.

D.(1) The superintendent may review the responsibilities of the department and prepare a plan to restructure and reorganize the department subject to the approval of the board of any restructuring or reorganization plan. Any plan approved by the board may be implemented upon such schedule as recommended by the superintendent and approved by the board notwithstanding the provisions of Chapter 15 of Title 36 of the Louisiana Revised Statutes of 1950 and any other contrary provisions of law.

(2) Any restructuring or reorganization of the department implemented pursuant to this Subsection may remain in effect until after adjournment of the regular session of the legislature occurring after the plan has been approved by the board unless legislation which amends the law has been enacted to provide for the same structure or organization as contained in the approved plan. If no such enactment occurs, the department shall revert to the organizational structure mandated by Chapter 15 of Title 36 of the Louisiana Revised Statutes of 1950, including any relevant amendments.

Acts 1975, No. 274, §1; Acts 1990, No. 993, §1, eff. July 26, 1990; Acts 1993, No. 368, §1, eff. June 3, 1993.



RS 17:24.1 - State Department of Education; in-service training programs

§24.1. State Department of Education; in-service training programs

A.(1) In addition to its other functions provided by law through the superintendent and through the board, and consistent with the powers and duties of the superintendent as provided by R.S. 17:22, the department shall establish a program to provide for in-service educational training for teachers in the parish and city public school systems in the state.

(2)(a)(i) Notwithstanding any provision of this or any other law to the contrary and subject to the appropriation of funds for this purpose, the department, in establishing the program required by Paragraph (1) of this Subsection, shall create, no later than January 1, 1994, a training unit to be used with large or small groups of teachers which shall include written materials that document and explain all relevant laws and rules, state and federal, pertinent to the needs of students for whom modifications in the regular classroom environment, including revised modes of instruction or other revisions in elements of school life, which are required under Section 504 of the Rehabilitation Act of 1973, as amended or any other pertinent law.

(ii) The program required to be created by this Subparagraph shall include at a minimum the following information, material, and instruction:

(aa) Appropriate materials of instruction.

(bb) Instructional techniques.

(cc) Identification of areas of student difficulty.

(dd) Employee rights.

(ee) Scope of Section 504 of the Rehabilitation Act of 1973 and all other pertinent laws and regulations, whether state or federal.

(ff) Methods for maximizing the involvement of all students in the classroom.

(gg) Issues relevant to the issuance of medication.

(b) The department shall provide training to not less than one regularly certified employee per three thousand students from each city and parish school system. For each system with fewer than three thousand students not less than one person shall be trained. Such training shall begin not later than February 1, 1994, and shall occur at least annually or more often as necessary to assure statewide availability of trained coordinators. After training, such coordinators shall be able to train classroom teachers, individually or in groups, and to provide them with information, techniques, and skills to properly respond to required modifications of the classroom environment. Such coordinators shall also be able to respond to inquiries and requests for assistance from classroom teachers.

(c) Each city and parish school system shall designate at least one certified employee for every three thousand students in the system to receive the training required by Subparagraph (b) of this Paragraph and become a coordinator. At least one such employee shall be designated in any system with fewer than three thousand students. Such a coordinator may be a supervisor, an administrator, or a classroom teacher. The school system shall provide whatever leave from the coordinator's regular work responsibilities as is necessary to receive training and to provide training or assistance as provided in Subsection C of this Section. The coordinator may receive such additional compensation as the school system provides for undertaking the additional responsibility of providing such training and assistance during hours that exceed his regular work schedule.

B. The purpose of such program shall be to establish guidelines for in-service teacher educational programs for all teachers in the public schools and to provide technical assistance to local school systems in developing such programs. The plans for these in-service programs shall be such as to provide effective and sequential training in professional or subject matter areas appropriate to each level of teaching. The Department of Education shall prepare, with the advice of a representative group of classroom teachers, suggested guidelines for the administration and content of the in-service training programs of professional improvement. These guidelines shall be revised from time to time as the Superintendent of Education for Public Elementary and Secondary Education considers necessary or desirable, and shall be made available to each parish or city school board. The department shall also have authority to approve or disapprove programs as provided in this Section. The purpose of the in-service educational programs developed and approved under the provisions of this Section shall be to improve the instructional skills of all teachers in the public schools, their ability to communicate with and foster learning among students of differing backgrounds, their knowledge of the subject matter they teach, and innovative techniques in teaching such subject matter.

C.(1) Each city and parish school system in the state may annually develop and submit to the department for approval, on or before such date as the department shall establish, a plan for in-service teacher educational programs which will be implemented for the system for the year submitted. All such programs shall be in conformity with guidelines established by the department. Each school board shall utilize the advice of the members of its teaching staff in developing the proposed plans.

(2) Each city and parish school system shall, however, develop a plan no later than January 1, 1994, to provide in-service training, through the coordinators trained as provided in Subsection A of this Section, to all classroom teachers in the system who desire to receive such training as well as to make such coordinators available, on a more or less continuous basis, for consultation with classroom teachers who request assistance or information.

D. The department shall establish guidelines for such in-service programs. Such guidelines shall include but not be limited to provisions for:

(1) Requirement for frequent conduct of programs and time of programs, including guidelines for programs within and outside of the minimum school session and regular school days. When such programs are conducted outside the minimum school session as defined by R.S. 17:225 or on a day other than regular school days, the teachers participating shall be compensated at a rate of no less than the average daily salary of a first year teacher with a bachelor's degree in that parish or city school system.

(2) Requirements for scope and contents of programs.

(3) Requirements for adapting programs to the needs of the particular system, community, or school.

(4) Requirements for format of programs and techniques and methods which may be used, such requirements to include a variety thereof suitable for instruction in varied areas, including instructional and disciplinary techniques as well as particular subject areas.

(5) Minimum requirements for teacher participation in programs.

(6) Special requirements for participation by teachers requiring special training or special assistance, and

(7) Requirements to include innovations and developments in instructional techniques.

E. The department is authorized to and shall establish by rules and regulations all guidelines and procedures for carrying out this Section in accordance with the Administrative Procedure Act.

F. The department shall review each plan submitted and approve or disapprove such plan, on the basis of whether or not the plan carries out the purposes of this Section and conforms to the guidelines established by the department.

G. Each plan approved may forthwith be implemented by the local school system submitting the plan. The department shall provide special assistance to any school system whose plan does not adequately carry out the purposes of this Section and conform to the departmental guidelines and shall work with the local school system to develop such plan until a plan is submitted which is approved. The department may set deadlines for revision to develop an approved plan under this Subsection.

H. All teachers in the public schools shall participate in the approved in-service program developed for their own school system as provided in the approved plan. Failure to participate, unless a medical certificate attesting to illness is presented, or an emergency leave is granted, and the approval of the system superintendent or the principal is given may constitute an instance of neglect of duty.

I. The department shall develop a program of technical assistance to assist all parish and city school systems in developing and improving in-service programs developed under the provisions of this Section.

J. Pursuant to the provisions of this Section, the department shall require that in-service training programs include training for all teachers and administrators in all schools in order to provide such teachers and administrators with the appropriate training in matters related to all aspects of education. Such programs shall focus on the ability of teachers and administrators to deal effectively with school problems such as low academic achievement, over-populated classrooms, outdated textbooks, and discipline problems.

K. The state superintendent, through the Regional Service Centers, shall make available to teachers and guidance counselors, in-service training in current techniques of classroom management and discipline and in the current techniques of guidance practices.

Added by Acts 1977, 1st Ex.Sess., No. 10, §1. Amended by Acts 1982, No. 36, §1; Acts 1993, No. 568, §1; Acts 1993, No. 789, §1; Acts 1994, 3rd Ex. Sess., No. 45, §2.



RS 17:24.2 - Department of Education; teacher selection; technical assistance

§24.2. Department of Education; teacher selection; technical assistance

The department, in connection with its program of educational accountability or otherwise, and consistent with the powers and duties of the superintendent as provided by R.S. 17:22, shall establish a program of technical assistance for local public school systems to provide them with information and assistance in developing methods for the selection of highly effective teachers. The purpose of the program shall be to assist local school systems to develop standardized procedures and techniques to be used in screening applicants for teaching positions in order to assure employment of the best qualified teachers available. The program shall include but not be limited to information and instruction to local school personnel in the use of techniques to achieve this purpose, including but not limited to interviews, review of resumes, testing of ability to teach and communicate and knowledge of the subject matter and any other methods found effective in achieving the purpose of the program.

Added by Acts 1977, No. 646, §1; Acts 2012, No. 788, §1, eff. June 13, 2012.



RS 17:24.3 - Repealed by Acts 2014, No. 725, §2, eff. July 1, 2014.

§24.3. Repealed by Acts 2014, No. 725, §2, eff. July 1, 2014.



RS 17:24.4 - Louisiana Competency-Based Education Program; statewide standards for required subjects; Louisiana Educational Assessment Program; parish or city school board comprehensive pupil progression plans; waivers

§24.4. Louisiana Competency-Based Education Program; statewide standards for required subjects; Louisiana Educational Assessment Program; parish or city school board comprehensive pupil progression plans; waivers

A. As used in this Section, the following words, terms, and phrases shall have the meaning ascribed to them in this Subsection, except when the context clearly indicates a different meaning:

(1) "The Louisiana Competency-Based Education Program" means the coordination of all existing statutory provisions and State Board of Elementary and Secondary Education policies and guidelines to be implemented by the state Department of Education which affect pupil performance with the development and establishment of statewide content standards for required subjects for the public elementary and secondary schools of this state, the complete implementation of the Louisiana Educational Assessment Program, the involvement of all federal instructional programs, vocational programs, special education programs, and teacher education programs in this state, and the pupil progression plans for the public elementary and secondary school systems of this state.

(2) "The Louisiana Educational Assessment Program" means a process of measuring pupil performance in relation to grade appropriate skills, state content standards, and national educational indices.

(3) "Pupil progression plan" means the comprehensive plan developed and adopted by each parish or city school board which shall be based on student performance on the Louisiana Educational Assessment Program with goals and objectives which are compatible with the Louisiana Competency-Based Education Program and which supplements the minimum standards approved by the State Board of Elementary and Secondary Education. A pupil progression plan shall require the student's mastery of grade-appropriate skills before he or she can be recommended for promotion.

(4) "The statewide content standards for required subjects" are statements that define what a student should know or be able to accomplish at the end of a specific time period or grade level or at the completion of a course. Content standards shall represent the knowledge and skills needed for students to successfully transition to postsecondary education and the workplace, as determined by content experts, elementary and secondary educators and school leaders, postsecondary education leaders, and business and industry leaders.

B. The Department of Education, with the approval of the State Board of Elementary and Secondary Education and the Louisiana Legislature, shall begin the Louisiana Competency-Based Education Program, and the recommended effective date shall be January 1, 1980, and said program shall have as its purpose the coordination of all statutory provisions and State Board of Elementary and Secondary Education policies and guidelines to be implemented by the Department of Education which affect student performance.

C. The Louisiana Competency-Based Education Program shall specifically coordinate the following programs in order to emphasize instructional planning and development of the instructional programs and services provided for the students in the public school systems of this state:

(1), (2) Repealed by Acts 1994, 3rd Ex. Sess., No. 1, §3, eff. June 22, 1994.

(3) In-service training programs for all teachers in the public schools as provided by R.S. 17:24.1.

(4) The continuing education program for teachers as provided by R.S. 17:7.3.

(5) The teacher education programs in the colleges and universities in this state through the State Board of Elementary and Secondary Education's authority to approve teacher education programs and certification requirements.

D. The Louisiana Competency-Based Education Program shall also provide for the coordination and involvement of all federal instructional programs such as Chapter I programs, vocational programs, and special education programs; however, the provisions of this Section shall not be construed to supersede the provisions of Act 754 of the 1977 Regular Session with respect to the creation, operation, and administration of special education programs in the state.

E.(1) The State Board of Elementary and Secondary Education shall develop state content standards for required subjects to be taught in the public elementary and secondary schools of this state. State content standards for English language arts and mathematics shall be reviewed and developed as provided in Paragraph (3) of this Subsection.

(2) The state content standards for required subjects shall be implemented by the state Department of Education as approved by the State Board of Elementary and Secondary Education, with recommendations prior to approval and advice from the educational personnel in the public schools and colleges and universities of this state.

(3) State content standards for English language arts and mathematics shall be reviewed and developed as follows:

(a) Not later than July 1, 2015, the State Board of Elementary and Secondary Education shall begin reviewing and developing state content standards in English language arts and mathematics.

(b) The board shall hold at least one meeting for such purpose in each Louisiana congressional district.

(c) The board shall submit the minutes from each meeting held pursuant to this Paragraph to each member of the legislature not later than thirty days after the meeting.

(d) All meetings held by the board for the review and development of the standards shall be subject to the Open Meetings Law.

(e) The board shall post the standards on its website not later than February 21, 2016, and shall adopt the standards not later than March 4, 2016.

(f) The board shall promulgate the standards in accordance with the Administrative Procedure Act prior to implementation of the standards.

(4) The speaker of the House of Representatives and the president of the Senate each shall appoint one member from his respective house to serve as a liaison to attend the meetings held pursuant to Paragraph (3) of this Subsection. Each liaison shall report to the speaker or the president, as applicable, on the status of the review and development of the standards as provided in this Subsection.

(5) If, pursuant to R.S. 49:970, the governor suspends or vetoes the rules promulgated by the board for the standards as required in Subparagraph (3)(f) of this Subsection, the board shall undertake a review of the standards and make any necessary revisions and shall commence without delay the process for the promulgation of rules for the revised standards. The legislative liaisons appointed pursuant to Paragraph (4) of this Subsection shall report to the speaker or the president, as applicable, the specific time lines and actions taken by the board in commencing the process for the promulgation of rules for the revised standards.

(6) The governing authority of each public elementary and secondary school may develop and implement curriculum, content, and methodology for required subjects for the schools under its jurisdiction in lieu of the curriculum, content, and methodology recommended by the state Department of Education or the State Board of Elementary and Secondary Education.

F.(1)(a) The Department of Education shall implement the Louisiana Educational Assessment Program with the approval of the State Board of Elementary and Secondary Education.

(b) Developmental readiness student screening for placement and for planning instruction shall occur upon initial school entry into kindergarten.

(c) Standards-based assessments in English language arts, mathematics, science, and social studies based on state content standards and rigorous student achievement standards set with reference to test scores of students of the same grade level nationally shall be implemented by the State Board of Elementary and Secondary Education. Such tests shall be administered, at a minimum, in grades three through eleven.

(d) Beginning with the 2014-2015 school year, standards-based assessments implemented by the State Board of Elementary and Secondary Education in English language arts and mathematics shall be based on nationally recognized content standards that represent the knowledge and skills needed for students to successfully transition to postsecondary education and the workplace. Rigorous student achievement standards shall be set with reference to test scores of the same grade levels nationally.

(e) The rigor of each standards-based assessment, at a minimum, shall be comparable to national achievement tests, including but not limited to the National Assessment of Education Progress.

(f) The State Board of Elementary and Secondary Education, upon initial implementation of the tests provided for in this Subsection, shall establish by rule adopted in accordance with the Administrative Procedure Act the adequate test score to determine successful performance of the student on each test provided for by this Subsection.

(g) For the 2016-2017 school year:

(i) The board shall collect results from the assessments administered to students but shall not require the use of such assessments for purposes of evaluating teacher performance or making placement decisions for fourth and eighth grade students.

(ii) The board shall use the statewide results from the assessments as the basis for a distribution of school and district letter grades that shall not vary from the distribution of letter grades resulting from the 2012-2013 assessment results, unless schools or districts improve in their performance such that the overall distribution of letter grades is better than the 2012-2013 distribution.

(2) For assessments to be administered during the 2015-2016 school year:

(a) The department shall enter into a one-year contract, in accordance with the Louisiana Procurement Code, for the assessments to be used in grades three through eight in English language arts and mathematics.

(b) Not more than forty-nine and nine-tenths percent of the questions included in the selected assessments shall be based upon a blueprint or intellectual property developed by the Partnership for Assessment of Readiness for College and Careers consortium, or any other federally funded consortium of states.

(c) No question included in the selected assessments shall be based upon a blueprint or intellectual property developed by a consortium of states predominantly funded by organizations primarily dedicated to political advocacy.

(d) The commissioner of administration shall ensure that any contractor is in full compliance with the provisions of this Paragraph.

(e) The commissioner of administration shall ensure that a copy of any subcontract entered into by the selected contractor shall be submitted to the division of administration within ten calendar days of finalization of the contract.

(f) The state chief procurement officer, in accordance with applicable state law, shall make a final determination regarding the department's request for proposals to solicit a vendor for the 2015-2016 assessments, not later than July 15, 2015, provided all requirements of the Louisiana Procurement Code have been met.

(g) The state chief procurement officer, in accordance with applicable state law, shall make a final determination regarding the department's contract for the 2015-2016 assessments, not later than October 15, 2015, provided all requirements of the Louisiana Procurement Code have been met.

(h) The questions included in the end-of-course assessments administered in grades nine through eleven shall be developed using the same methodology utilized for such assessments for the 2014-2015 school year.

(i) The provisions of this Paragraph shall become null and void on July 1, 2016.

(3)(a) In lieu of the standards-based assessments prescribed in Subparagraphs (1)(c) and (d) of this Subsection, an alternate assessment shall be provided for and administered only to those students with disabilities who meet specific eligibility criteria developed by the state Department of Education and approved by the State Board of Elementary and Secondary Education. A determination of whether any student meets the eligibility criteria established by the state Department of Education shall be made by the student's Individual Education Plan committee and shall be so noted on that student's Individual Education Plan. The alternate assessment developed pursuant to this Paragraph shall be administered on a schedule determined by the state Department of Education and approved by the State Board of Elementary and Secondary Education. The alternate assessment shall be part of the Louisiana Education Assessment Program otherwise provided for in this Subsection and the alternate assessment shall be used for information, accountability, compliance, and planning purposes as provided by the State Board of Elementary and Secondary Education.

(b)(i) In addition to the alternate assessment accommodations adopted to meet the needs of students with significant cognitive disabilities, no later than September 1, 2005, the state Department of Education, with approval of the State Board of Elementary and Secondary Education, shall develop modified achievement standards and use alternative assessments to accommodate those students who are assessed with persistent academic disabilities but who are likely to make significant progress.

(ii) Students with persistent academic disabilities shall be allowed to take academic assessments that are sensitive to measuring progress in their learning and that recognize their individual needs. Academic assessments are to be geared specifically toward accommodating students to enable them to perform on standards-based assessments prescribed in Subparagraphs (1)(c) and (d) of this Subsection. Such accommodations shall include at a minimum verbalized test questions and shall provide for writing assistance of a scribe and any other accommodations deemed appropriate by the student's Individual Education Plan committee. However, any such accommodations shall not breach test security or invalidate the meaning of the test score or the purpose of the test.

(iii) At each IEP meeting a written list of accommodations shall be discussed and provided to the parent of each student with a disability.

(4)(a) In addition to the other requirements of this Subsection, the state Department of Education shall establish, subject to the approval of the State Board of Elementary and Secondary Education, the level of achievement on certain of the tests or on certain portions of the tests given as required in this Subsection in fourth and eighth grades as definitive of the level of the student's proficiency in mathematics, English language arts, science, and social studies. Fourth and eighth grade students shall be required to demonstrate proficiency on such tests in order to advance to grades five and nine, pursuant to rules adopted by the State Board of Elementary and Secondary Education in accordance with the Administrative Procedure Act. Such proficiency levels shall be set with reference to test scores of students of the same grade level nationally. The department shall establish, subject to the approval of the State Board of Elementary and Secondary Education, the nature and application of various intervention options in the case of a failure to demonstrate proficiency, which may include remediation, retention in grade, an alternative placement in succeeding grades, or any other option which will support a student's achieving the required proficiency level.

(b) In meeting the requirements of this Paragraph, the department, subject to the approval of the State Board of Elementary and Secondary Education, shall:

(i) Establish a process for consistently seeking and considering input from teachers, administrators, city and parish school board members, legislators, parents, business leaders, and other persons in the community in developing and establishing the proficiency levels and the intervention options provided for in this Paragraph.

(ii) Develop a time line for: establishing the levels of achievement which shall be indicative and definitive of student proficiency, establishing the intervention options which proceed from failure of a student to achieve the level necessary to demonstrate proficiency, and piloting such levels and interventions no later than the 1998-1999 school year.

(iii) Implement the provisions of this Paragraph fully by the 1999-2000 school year.

(5)(a) A person who is no longer enrolled in a public school but was identified as a student with an exceptionality as defined in R.S. 17:1942(B), except a gifted or talented student, and who previously failed to receive a high school diploma or was denied graduation solely for failing to meet the exit examination requirements pursuant to State Board of Elementary and Secondary Education rules, regulations, or policy may petition the city, parish, or other local public school board to determine if he is eligible to receive a high school diploma pursuant to this Paragraph. A petition shall be submitted to the local school board by December 31, 2017.

(b) The local school board shall transmit diploma requests to the state Department of Education in accordance with department procedures and guidelines. A person receiving a diploma pursuant to this Paragraph shall not be counted as a graduate in any graduation rate calculations for affected schools and districts, including calculations for any prior year.

(c) Not later than January 31, 2018, the state Department of Education shall report in writing to the State Board of Elementary and Secondary Education, the House Committee on Education, and the Senate Committee on Education the number of diplomas granted, by school district, pursuant to this Paragraph.

(d) The State Board of Elementary and Secondary Education shall promulgate rules in accordance with the Administrative Procedure Act for the implementation of this Paragraph. The state Department of Education shall disseminate a copy of the requirements of this Paragraph and procedures and guidelines for submitting petitions to each city, parish, and other local public school system not later than ninety days after the effective date of this Paragraph. Such procedures and guidelines shall include but shall not be limited to the following:

(i) The eligibility criteria for submitting a petition.

(ii) The petition process, including but not limited to the deadline for submitting a petition and all other applicable deadlines.

(iii) A contact name and phone number at the state Department of Education available to persons submitting petitions.

G.(1) Each city and parish school board shall appoint a committee which shall be representative of the parents of the school district under the authority of such school board. Each committee shall participate and have input in the development of the pupil progression plans provided for in this Section. Each parish or city school board shall develop and submit to the state Department of Education for approval by the State Board of Elementary and Secondary Education a pupil progression plan which shall be in accordance with the requirements of this Section and be based upon student achievement, performance, and proficiency on tests required by this Section. Beginning with the 1998-1999 school year and thereafter, approval by the State Board of Elementary and Secondary Education shall not be required for a pupil progression plan.

(2) Each parish or city school board plan for pupil progression shall be based upon local goals and objectives which are compatible with the Louisiana Competency-Based Education Program numerated in R.S. 17:24.4(B), which comply with the provisions of R.S. 17:24.4(A)(3), and which supplement the performance standards approved by the State Board of Elementary and Secondary Education.

(3)(a) Each local school board shall establish a policy regarding student promotion or placement which shall comply with the provisions of this Section, including the requirements for pupil progression plans.

(b) Particular emphasis shall be placed upon the student's proficiency in grade appropriate skills which may be considered in promotion and placement; however, each local school board shall establish a policy regarding student promotion or placement.

(4)(a) The governing body of each school with students required by law or a rule of the State Board of Elementary and Secondary Education to participate in the Louisiana Educational Assessment Program shall develop a policy with the participation and input of the committee provided for in this Subsection which shall, at a minimum, conform to any rule adopted by the State Board of Elementary and Secondary Education regarding pupil promotion. Following this policy, each teacher shall, on an individualized basis, determine promotion or placement of each student. Each such governing body may review promotion and placement decisions in order to ensure compliance with its established policy. Review may be initiated by the governing body, the superintendent, or a student's parent or guardian. Those students who fail to meet required achievement levels on the state administered standards-based assessments of the Louisiana Educational Assessment Program shall be offered education programs designed to accelerate progress that comply with regulations adopted by the State Board of Elementary and Secondary Education. Such programs shall include, at a minimum, the offering of a summer school remediation program to all students who do not meet the minimum achievement level necessary to be fully promoted to the fifth or ninth grade as established by the State Board of Elementary and Secondary Education rule.

(b) Summer school remediation programs as required in this Section shall meet minimum requirements as established by rule of the State Board of Elementary and Secondary Education and shall be funded in part with a state appropriation specifically for such purpose and in part with other funds available to each governing body of schools required by this Paragraph to provide summer school remediation programs. The Department of Education may allocate and disburse the money appropriated for summer school remediation programs to such governing bodies at the time the number of students who failed to meet the minimum required achievement level is known, rather than on a cost reimbursement basis once the summer school program is complete.

(c) Local school boards may require students who fail to meet the required achievement level on a test necessary for promotion to the next grade to attend a remediation program, including requiring attending the summer remediation program, but shall exempt from such summer program any student whose parent or guardian signs a form which states, at a minimum, all of the following:

(i) That such parent or guardian understands that the student has failed to meet the required achievement level for promotion to the next grade.

(ii) That a summer school remediation program is being offered by the district to improve the skills of students who have failed to meet the required achievement level.

(iii) That the parent or guardian will take the responsibility of remediation to help the student improve his skills necessary for meeting the required achievement level on the test.

(iv) That the student will not be fully promoted to the next grade level unless a retest is taken and the student obtains the required achievement level.

H.(1) The State Board of Elementary and Secondary Education shall establish by rule adopted in accordance with the Administrative Procedure Act a procedure whereby a student's Individualized Education Program team shall determine promotion to the next grade level for any student with an exceptionality, as defined in R.S. 17:1942(B), except a student identified as gifted and talented and who has no other exceptionality, who fails to meet the required achievement level necessary for promotion to the next grade on a test administered to students pursuant to this Section or policies adopted by the state board provided that the student meets certain criteria established by the Individualized Education Program team relative to performance on the student's Individualized Education Program goals and objectives. If an Individualized Education Program team determines that the student is not required to meet state or local established performance standards on any assessment for purposes of promotion, the team shall:

(a) Identify rigorous educational goals for the student.

(b) Include diagnostic information, appropriate monitoring and intervention, and other evaluation strategies.

(c) Include an intensive instructional program.

(d) Provide innovative methods to promote the student's advancement including flexible scheduling, alternate learning environments, online instruction, and other interventions that are proven to accelerate the learning process and have been scientifically validated to improve learning and cognitive ability.

(e) Identify a course of study that promotes college or workforce readiness, or both, career placement and advancement, and transition from high school to postsecondary education or work placement.

(2)(a) An alternative pathway to promotion determination by a student's Individualized Education Program team shall apply only if, in the school year immediately prior to each grade level in which the student would otherwise be required to demonstrate certain proficiency levels in order to advance to the next grade level, the student has not otherwise met the state and local requirements for promotion or has not otherwise met state-established benchmarks on the required state assessments.

(b) The state Department of Education, to the extent possible, shall track the performance of students with exceptionalities across school systems and, in collaboration with the Special Education Advisory Panel, establish indicators to identify school systems with disproportionately high rates of students with exceptionalities performing below expected levels and declines in performance across subgroups of students with exceptionalities. The department, to the extent possible, shall develop and implement a monitoring and corrective action system to address school systems identified as having high rates of students with exceptionalities performing below expected levels.

I. The state superintendent of education shall appoint a twelve-member task force to study and identify the causes of low performance by students, including students who are members of any ethnic minority, on statewide proficiency examinations. The task force shall propose to the superintendent a plan to eliminate the causes of low performance and assist students in improving their overall educational skills.

J.(1) Notwithstanding any provision of this Section or any other law to the contrary, a public high school student with an exceptionality as defined in R.S. 17:1942(B), except a gifted or talented student, and who is not pursuing a high school diploma shall not be administered any examination pursuant to this Section or the Louisiana school and district accountability system, including the American College Test, unless one or both of the following apply:

(a) The student's Individualized Education Plan indicates that the examination is an appropriate assessment instrument for the student.

(b) The student's parent or legal guardian requests in writing that the student be administered the examination.

(2) A student who is not administered an examination pursuant to Paragraph (1) of this Subsection shall not be penalized for failure to take the examination. For purposes of this Paragraph, prohibited penalties include but are not limited to:

(a) Withholding of credits toward graduation or denying a student the ability to graduate.

(b) Denying a student the opportunity to participate in an extracurricular activity.

(c) Denying a student the ability to advance to the subsequent grade level.

(3) The absence of test results due to the implementation of Paragraph (1) of this Subsection shall not be factored into or negatively impact the performance score or letter grade assigned to a school or school system, nor shall a school or school system otherwise be penalized in any manner, provided that such absence does not violate any federal law or requirement including the No Child Left Behind Act of 2001 or the Individuals with Disabilities Education Act.

K.(1) The content standards and assessments adopted by the State Board of Elementary and Secondary Education and implemented by the state Department of Education pursuant to the provisions of this Section shall reflect direct application to subject matter proficiency of students and shall not include content or questions to measure noncognitive, emotional, physical, or psychological characteristics, attributes, or skills of students.

(2) The provisions of Paragraph (1) of this Subsection shall not apply to the following:

(a) Instruction and assessments conducted in physical education classes.

(b) Optional questions on college entrance exams, Advanced Placement exams, International Baccalaureate exams, and any state assessments administered to students in grades seven through twelve.

(3) Except as otherwise provided in Subparagraph (2)(b) of this Subsection, the provisions of this Subsection shall apply only to students in grades three through twelve.

Added by Acts 1979, No. 750, §1, eff. July 20, 1979. Amended by Acts 1980, No. 499, §1; Acts 1984, No. 886, §1, eff. July 20, 1984; Acts 1986, No. 146, §1, eff. July 2, 1986; Acts 1989, No. 408, §1, eff. June 30, 1989; Acts 1989, No. 567, §1; Acts 1993, No. 868, §1; Acts 1994, 3rd Ex. Sess., No. 1, §3, eff. June 22, 1994; Acts 1996, 1st Ex. Sess., No. 40, §1; Acts 1997, No. 1335, §1, eff. July 15, 1997; Acts 1998, 1st Ex. Sess., No. 41, §1, eff. April 24, 1998; Acts 1999, No. 407, §1; Acts 1999, No. 643, §§1, 2; Acts 2005, No. 303, §1, eff. June 29, 2005; Acts 2008, No. 907, §1, eff. July 11, 2008; Acts 2009, No. 276, §1, eff. July 1, 2009; Acts 2009, No. 438, §2; Acts 2010, No. 116, §1; Acts 2012, No. 275, §§1, 2; Acts 2013, No. 151, §1; Acts 2014, No. 532, §1; Acts 2014, No. 833, §1; Acts 2015, No. 329, §1; Acts 2015, No. 342, §1; Acts 2015, No. 384, §1; Acts 2016, No. 303, §1, eff. June 2, 2016; Acts 2016, No. 498, §1, eff. June 14, 2016.



RS 17:24.5 - Review of elementary and secondary school facilities

§24.5. Review of elementary and secondary school facilities

A. There is hereby authorized the Public Schools Facility Review Program in the Department of Education to review and assess the status and needs for additional construction and/or renovation of the physical facilities of the state's public elementary and secondary education system and report annually to the governor and the legislature.

B. The state Department of Education shall review and assess the physical status of the facilities operated by the various local public education systems of the state. In conducting the review particular attention shall be paid to:

(1) the present structural soundness of each facility,

(2) the presence of known or potentially dangerous material such as asbestos or other contaminants that may be present in the construction material, and

(3) the availability of the existing number of classrooms to meet the needs of the local school systems.

C. Local public school systems shall provide such assistance and reports as the state Department of Education may require in complying with the intent of the provisions of this Section.

Added by Acts 1979, No. 610, §1.



RS 17:24.6 - Writing courses for students in grades seven through twelve; pilot projects

§24.6. Writing courses for students in grades seven through twelve; pilot projects

A. Prior to the beginning of the 1984-1985 school year, the Department of Education shall invite each public school in the state which includes grades seven, eight, nine, ten, eleven, or twelve to submit to the department a proposal for a pilot project relative to students in those grades.

B. The department shall consider and evaluate each proposal and recommend for approval by the State Board of Elementary and Secondary Education from among those submitted and deemed eligible pursuant to Subsection D of this Section the maximum number of projects which can be funded from monies appropriated for this purpose. The State Board of Elementary and Secondary Education shall approve the projects to be funded. In making recommendations to the board for approval of projects for funding, the department shall evaluate each proposal on each of the following elements:

(1) The probable education value. In evaluating for this element, the department shall seek the opinion of at least three persons who are expert in the field of writing or English education. The opinion of these experts shall be controlling with regard to this element unless there is no agreement among them. In such a case, the department shall make an independent judgment.

(2) The probable cost effectiveness of the use of money.

(3) The potential for improving the quality of written expression among students in grades seven through twelve if the project were to be implemented on a statewide basis.

C. The schools which submit proposals which are selected for funding shall each receive, through the department from monies appropriated for the purpose, the amount of money requested in their project proposal to implement the pilot project during the 1984-1985 school year.

D. The proposals for projects to be eligible for selection for funding as provided in this Section shall contain at a minimum:

(1) A statement of the needs the project is intended to address.

(2) A statement of anticipated results and the basis upon which such results are expected.

(3) A specific outline of implemental steps.

(4) A detailed plan for staff usage.

(5) A detailed budget for expending the monies granted.

(6) A detailed explanation of and plan for evaluation of the project results.

E. Each school awarded monies under this Section shall implement its project during the 1984-1985 school year and provide to the department a thorough written review of the project including documentation of how the money awarded under this Section was spent, its results, and the recommendations of the school with regard to the project prior to July 1, 1985. Each school shall return to the department any of the money awarded pursuant to this Section that is unspent or reimburse the department for any money the expenditure of which is undocumented.

Acts 1984, No. 285, §1, eff. July 1, 1984.



RS 17:24.7 - Extended kindergarten; pilot project

§24.7. Extended kindergarten; pilot project

A.(1) During the 2005-2006 school year, the Department of Education shall provide for the establishment of at least one class of extended kindergarten, known as "Kindergarten Plus" in each of the eight regional service districts established pursuant to Chapter 34 of this Title. Such classes shall be established cooperatively with a city, parish, or other local school board, hereafter referred to as a "local board" or "local system".

(2) The department shall invite each local school board to submit a proposal for the establishment of such a class in one of its schools. The proposal shall provide for the participation of students who are eligible to attend kindergarten in the local school system and who are documented as eligible to participate in the federal free and reduced cost lunch program. Further, the proposal shall detail the plans for the participation of teachers, the plan for facility, and the plan for establishing and providing the evaluation of effectiveness provided in Subsection C of this Section.

(3) The department shall consider and evaluate each proposal and recommend for approval by the State Board of Elementary and Secondary Education one class in each regional service district. Should a large number of qualified proposals be submitted from one regional service district, the participating class shall be selected by random drawing from among all qualified proposals in the same district.

B. Kindergarten Plus shall provide for participating students to receive full day kindergarten beginning two months prior to the other kindergarten classes in the local system. Kindergarten Plus classes shall be continued through the 2007-2008 school year and may be continued thereafter as provided in Subsection D of this Section.

C. The state Department of Education, with the approval of the State Board of Elementary and Secondary Education shall establish rubrics of evaluation for use in every participating school which shall be designed to provide clear and usable information regarding the effect the additional two months of kindergarten has on the students' academic achievement and overall school success when compared to similar students who enroll in the regularly provided kindergarten classes extended through their primary grades.

D.(1) Based on an analysis of the evaluations of the effect of Kindergarten Plus classes, beginning in the 2008-2009 school year, the state department may expand the number of schools participating in the pilot, continue the pilot limited to eight schools, or discontinue the Kindergarten Plus classes.

(2) A report on the progress, evaluations, the analysis of the evaluations, and the determination of the department regarding the expansion, continuation, or discontinuation of Kindergarten Plus shall be provided to the Senate Committee on Education and the House Committee on Education annually.

E. Implementation of the provisions of this Section shall be subject to the appropriation of funds for this purpose.

Acts 2004, No. 632, §1.



RS 17:24.8 - Prekindergarten programs

§24.8. Prekindergarten programs

A. Each city, parish, or other local public school board may develop and offer prekindergarten instruction. The youngest age at which a child may enter prekindergarten provided for by this Subsection shall be two years younger than the age required for that child to enter first grade as provided by R.S. 17:222(A).

B.(1) The governing authority of any approved nonpublic elementary school may develop and offer prekindergarten instruction. The youngest age at which a child may enter prekindergarten provided for by this Subsection shall be three years old by September thirtieth of the year in which the child enrolls in prekindergarten.

(2) The State Board of Elementary and Secondary Education, in consultation with the Nonpublic School Commission, shall adopt rules and regulations to protect the health and safety of three-year-old children who attend prekindergarten at an approved nonpublic elementary school.

C. The goal of prekindergarten instruction shall be to improve academic readiness, individual development skills, and social skills. Prior to implementing prekindergarten instruction, a city, parish, or other local public school board and the governing authority of an approved nonpublic elementary school shall set forth a statement of the needs the program is intended to address, the anticipated results, and the basis upon which such results are expected, an outline of implementation steps, a detailed plan for staff usage, a detailed budget, and a plan for evaluation of the program results and an explanation thereof.

Acts 1988, No. 718, §1, eff. July 18, 1988; Acts 2011, No. 102, §1.



RS 17:24.9 - Quality early reading initiative; legislative findings; development; criteria; implementation; evaluation

§24.9. Quality early reading initiative; legislative findings; development; criteria; implementation; evaluation

A. The legislature recognizes that reading is the most important academic skill and the foundation for all academic learning. The legislature further recognizes that if our children cannot read then they are on the road to failure. It is for these reasons that the legislature finds that teaching children to read must be the highest priority of the state. It is therefore the purpose of this initiative to provide for and enhance quality reading programs for the young students in our state.

B. By the beginning of the 1997-1998 school year, the Department of Education shall develop a comprehensive and balanced early childhood reading initiative for students in kindergarten through third grade. The department shall provide criteria that are research-based and which provide, at a minimum, for the following:

(1) A program that is applicable for all students in kindergarten through third grade including special education students.

(2) A method for selecting schools having at-risk and low-performing students in kindergarten through third grade.

(3) A plan for the coordination of this initiative with existing programs and funding sources within the schools and school systems.

(4) A valid evaluation process.

(5) A program that provides phonics as a component.

C. Each local school system shall begin implementation of this initiative in the 1997-1998 school year.

D. This initiative shall be evaluated through the state-level assessment system that identifies those schools and school systems which are meeting state standards of school accountability.

E. This program shall be implemented when funds are allocated for this purpose. Such funding shall be allocated to every city and parish school system.

Acts 1997, No. 1441, §1, eff. July 15, 1997.



RS 17:24.10 - Repealed by Acts 2014, No.644, §2.

§24.10. Repealed by Acts 2014, No.644, §2.



RS 17:24.11 - Universal dyslexia screening and intervention; early elementary grades; pilot project

§24.11. Universal dyslexia screening and intervention; early elementary grades; pilot project

A. Not later than January 30, 2009, the State Board of Elementary and Secondary Education shall develop, adopt, and provide for the implementation of a pilot program to provide for universal screening of students in prekindergarten through third grade for characteristics of dyslexia and related disorders. If no monies are appropriated in Fiscal Year 2008-2009 for the pilot program, the board shall begin development and implementation of the pilot program in any subsequent fiscal year in which monies are appropriated for such purpose.

B. The Department of Education shall invite each city, parish, or other local public school system to submit a proposal to participate in the pilot program. The department shall evaluate each proposal and make recommendations for approval by the State Board of Elementary and Secondary Education of the maximum number of eligible proposals which can be funded from monies appropriated for this purpose.

C. The pilot program shall include but not be limited to the following components:

(1) Universal screening for students in prekindergarten through third grade at specified intervals, but not less than twice per year. However, no child shall be screened if his parent or guardian objects to such screening.

(2) Periodic progress monitoring of every student identified with characteristics of dyslexia or a related disorder to assess progress toward established educational goals.

(3) Implementation of appropriate remediation or intervention strategies to address any academic need or deficiency identified through the screening process or periodic progress monitoring. To the maximum extent possible, such remediation and intervention strategies shall utilize a multi-tiered model structured to provide research-based instruction in a general education setting.

(4) Training and professional development to provide teachers with the knowledge and skills necessary to implement specialized instructional interventions and strategies for students with characteristics of dyslexia and related disorders.

D. Each school system selected to participate in the pilot program shall arrange for an external performance evaluation to be conducted at the conclusion of the first full year of the pilot program to assess the effectiveness of the program in the early identification of students with characteristics of dyslexia and related disorders and in meeting the educational needs of such children.

E. Based upon an analysis of the periodic progress monitoring reports and the final external performance evaluation conducted in each participating school system, the Department of Education, after review and approval by the State Board of Elementary and Secondary Education, shall submit the following reports to the Senate Committee on Education and the House Committee on Education:

(1) Not later than August 15, 2009, an interim report on the progress made by each participating school system in implementing the pilot program.

(2) Not later than March 15, 2010, a comprehensive final report which shall include a determination of whether the program should be implemented on a statewide basis.

F. The State Board of Elementary and Secondary Education shall adopt such rules and regulations as are necessary to implement the provisions of this Section in accordance with the Administrative Procedure Act.

G. In addition to any funds which may be provided by the legislature, participating school systems may seek and accept gifts, grants, and donations, including federal funds, from any available source.

Acts 2007, No. 217, §1, eff. July 2, 2007; Acts 2008, No. 776, §1, eff. July 6, 2008.



RS 17:25 - Funds for parish and city school boards; warrants

§25. Funds for parish and city school boards; warrants

A.(1) The superintendent shall prepare and transmit to each parish and city school board, during the current calendar or fiscal year, monthly warrants on the state official designated by law for such purpose. The warrant shall cover the amount of the funds due each such school board based upon the total funds appropriated for all school boards in accordance with such formula as is adopted for the purpose by the board in accordance with law. Each warrant shall be made payable to the treasurer of the school board. These warrants shall be drawn by the superintendent subject to the control of and regulations established by the board.

(2) Notwithstanding any other provision of law to the contrary, the superintendent of education is authorized to withhold the warrants for any monies payable under the minimum foundation program to any local school system that fails to timely provide to the Department of Education the completed minimum foundation program equalization report until the completed report is provided.

B. When a warrant is presented to the designated state official on whom drawn in accordance with law, that official shall issue his warrant to the state treasurer for the payment thereof.

Acts 1975, No. 274, §1. Acts 1984, No. 284, §1, eff. July 1, 1984.



RS 17:25.1 - Minimum foundation program; date for payments

§25.1. Minimum foundation program; date for payments

A. As used in this Section, the following words and phrases shall have the following meanings unless the context otherwise requires:

(1) "Department" means the Department of Education acting through the superintendent or his designee.

(2) "Schedule notice" means a notice sent by the department by registered or certified mail to each affected parish and city school board describing a disbursement schedule for the amounts payable annually to the board under the Minimum Foundation Program pursuant to this Section.

(3) "Transmit" means depositing in the mail, allowing a designated person to pick up the check, or directly depositing the check in a bank in the city of Baton Rouge designated by the parish or city school board, whichever method each city or parish school board designates to the department.

B.(1) The department shall transmit to each parish and city school board not later than the twenty-fifth day of each month, one-twelfth of the amount payable annually to the board under the Minimum Foundation Program, unless the department mails a schedule notice to each parish and city school board on or before May 1 of each year which contains such information as is required to inform such boards that a disbursement schedule of the amount payable annually to the board under the Minimum Foundation Program will be implemented pursuant to this Section. However, for fiscal year 1988-1989, the schedule notice shall be mailed on or before the end of the regular legislative session from a schedule provided by the Division of Administration, Appropriation's Control or the state treasurer.

(2) Notice and implementation of a disbursement schedule pursuant to this Section shall by its terms in no way reduce the aggregate annual Minimum Foundation Program funds payable to all parish and city school boards and the annual Minimum Foundation Program funds payable to an individual parish or city school board in accordance with Article VIII, Section 13(B) of the Constitution of Louisiana.

C. The schedule notice shall set forth the fraction or percentage of annual Minimum Foundation Program disbursements, if any, to be transmitted each month, the latest day on which the disbursements, if any, will be transmitted, which date shall not be later than the twenty-fifth day of any month during which disbursements are scheduled to be transmitted, and such other information as the department deems necessary or convenient.

D. The department shall submit appropriate warrants and documents to the division of administration and the state treasurer at such times as will allow the state treasurer to issue checks for such payments on the twenty-fourth day of each month, or if the schedule notice has been given as provided by this Section, at such times as will allow the state treasurer to issue checks for such disbursements no later than the dates set forth in the schedule notice.

E.(1) A disbursement schedule for which the schedule notice has been given shall not be effective during the fiscal year described therein unless and until an amount in addition to the aggregate Minimum Foundation Program formula amount shall have been included in the general appropriations act for such fiscal year sufficient to reimburse each parish and city school board for the interest expense and costs, if any, incurred as a direct result of an alternative borrowing caused by the implementation of a disbursement schedule pursuant to this Section. The aggregate interest expense and costs, if any, projected to be incurred by parish and city school boards and included in the general appropriations act shall be projected and calculated by the department and such calculation shall be conclusive.

(2) Any expenditure by the state for the reimbursement to any parish or city school board of any interest expense and costs shall be made upon proof of actual direct expenditures by the parish or city school board and shall be payable no later than the last day of the then current fiscal year.

F. Nothing herein shall relieve the state of the obligation to make payments in the event that borrowable funds are not available to parish and city school boards as certified by the department.

Acts 1984, No. 463, §1; Acts 1988, No. 728, §1, eff. July 18, 1988.



RS 17:26 - Expenses of superintendent and employees

§26. Expenses of superintendent and employees

The travel and other necessary expenses of the superintendent and the employees of the department, while engaged in their official duties, shall be paid by the superintendent from funds appropriated by the legislature for the purpose.

Acts 1975, No. 274, §1.



RS 17:27 - Superintendent's records; use of certified copies as evidence

§27. Superintendent's records; use of certified copies as evidence

Certified copies of records and papers in the office of the superintendent shall in all cases be received and admitted in evidence in lieu of the originals.

Acts 1975, No. 274, §1.



RS 17:28 - Certified school nurses; city and parish school systems; plan development, adoption, and implementation

§28. Certified school nurses; city and parish school systems; plan development, adoption, and implementation

A. Each city and parish school system shall employ at least one school nurse certified by the State Board of Elementary and Secondary Education but shall not exceed a statewide average of one certified school nurse for each one thousand five hundred students. Each certified school nurse shall be responsible for performing such health care services as may be required by state law, guidelines established by the Department of Education, or both, provided these services comply with the rules and regulations as established by the Louisiana State Board of Nursing. The school nurse program shall be funded through the state general fund and included within the budget of the Department of Education, office of academic programs, bureau of student services.

B.(1) By not later than November 1, 1995, each city and parish school system may develop and adopt a plan relative to school nurse programs which shall include but not be limited to information as to the number of certified school nurses employed by each system and if not sufficient, the number each system projects is needed, and the cost of employing such nurses including all local, state, and other sources of funding.

(2) By not later than January 30, 1996, each city and parish school system may submit such plans to the state superintendent of education for approval and the superintendent may submit such plans to the Joint Legislative Committee on the Budget prior to the beginning of the 1996 Regular Session of the Legislature.

(3) The state superintendent of education may provide for the implementation by each city and parish school system of such plans beginning with the 1997-1998 school year.

Acts 1985, No. 735, §1, eff. July 17, 1985; Acts 1995, No. 1090, §1, eff. June 29, 1995.



RS 17:29 - Social workers; failing schools; applicability

§29. Social workers; failing schools; applicability

A. A full-time social worker shall be employed in each city, parish, and other local public school which has been identified as a failing school as defined by the State Board of Elementary and Secondary Education pursuant to policies developed and adopted by the board for implementation of the school and district accountability system. For purposes of this Section, "social worker" shall mean any person who holds a valid professional ancillary certificate in school social work issued by the state Department of Education.

B. The provisions of this Section shall be applicable to any city, parish, or other local public school board in any municipality having a population above three hundred thousand persons according to the latest federal decennial census.

Acts 2003, No. 384, §1, eff. June 18, 2003; Acts 2011, 1st Ex. Sess., No. 41, §1, eff. June 12, 2011.



RS 17:31 - Repealed

SUBPART B-1. TEACHER EDUCATION AND

CERTIFICATION COMMISSION

§31. Repealed by Acts 2016, No. 614, §4(A).



RS 17:32 - Repealed

§32. Repealed by Acts 2016, No. 614, §4(A).



RS 17:33 - Repealed

§33. Repealed by Acts 2016, No. 614, §4(A).



RS 17:41 - Attorney general and superintendent; opinions and advice

SUBPART C. GENERAL PROVISIONS

§41. Attorney general and superintendent; opinions and advice

A. Upon the request of the superintendent, the board, or any parish or city superintendent if authorized by the parish or city school board and its legal adviser, the attorney general shall give his opinion in regard to any controversy or dispute affecting any of these officers or boards, relating to the rights or duties of any of them, or affecting the schools under the charge of any of them.

B. The superintendent, whenever requested, shall give advice, explanations, instructions, or information to members of school boards, to superintendents, and to citizens relative to the public school law; the duties of the public school officers; the rights and duties of parents, guardians, pupils, and all officers; the management of the schools, and any other question calculated to promote the cause of education.

Acts 1975, No. 274, §1.



RS 17:42 - References in laws to board and superintendent

§42. References in laws to board and superintendent

Wherever in Title 17 of the Louisiana Revised Statutes or in any other law with respect to public elementary and secondary schools, vocational-technical and post secondary vocational-technical schools and programs, and special schools under the supervision and control of the State Board for Elementary and Secondary Education, reference is made to the State Board of Education or to the state superintendent of public education, after September 12, 1975. Such reference shall mean and refer to the State Board for Elementary and Secondary Education or to the superintendent of education for elementary and secondary education, as the case may be.

Acts 1975, No. 274, §1.



RS 17:43 - Special schools defined; benefits for certificated teachers; legislative policy

PART I-A. SPECIAL SCHOOLS

SUBPART A. SPECIAL SCHOOLS IN GENERAL

§43. Special schools defined; benefits for certificated teachers; legislative policy

A. It is declared to be legislative policy that the Louisiana special schools, which include the Louisiana Schools for the Deaf and Visually Impaired and the Louisiana Special Education Center, and the special schools comprising Special School Programs, operated and maintained as a part of the public educational system by the Louisiana Department of Education, shall provide all benefits, privileges, rights, and powers as provided for certificated teachers in the public elementary and secondary schools in the interest of statewide uniformity of administration of teacher welfare benefits, including but not limited to the benefits enumerated in this Part.

B.(1) As used in this Part "special schools" includes all Louisiana special schools and all schools or educational programs in Special School Programs operated by the Louisiana Department of Education through the Special School District.

(2) Teachers at the Louisiana Schools for the Deaf and Visually Impaired may attain tenure in the educational program, either the educational program for the hearing impaired or the educational program for the visually impaired, for which they are certified. Teachers at the Louisiana Special Education Center may attain tenure at the Louisiana Special Education Center. Teachers in Special School Programs may attain tenure in Special School Programs.

Added by Acts 1979, No. 260, §1; Acts 2012, No. 441, §1.



RS 17:44 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

SUBPART B. SALARY BENEFITS FOR TEACHERS OF

EXCEPTIONAL CHILDREN IN SPECIAL SCHOOLS

§44. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:45 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

SUBPART C. TENURE FOR CERTIFIED

TEACHERS IN SPECIAL SCHOOLS

§45. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:46 - Sabbatical leave program

SUBPART D. SABBATICAL LEAVE FOR TEACHERS

IN SPECIAL SCHOOLS

§46. Sabbatical leave program

A.(1)(a) Members of the fully certified, tenured teaching staff of the special schools shall be eligible for sabbatical leaves for the purpose of professional or cultural improvement or medical leave for the two semesters immediately following any twelve or more consecutive semesters of active service where the teacher is employed, or for the one semester immediately following any six or more consecutive semesters of service.

(b) As used in this Subpart, the words "teacher" or "teaching staff" shall include any social worker, guidance counselor, school nurse, audiologist, educational diagnostician, speech-language pathologist, or school psychologist employed by a special school who holds the appropriate valid professional ancillary certificate issued by the state Department of Education and who has served in the Special School District for the number of years required for probationary teachers to attain tenure. For a school nurse, a professional ancillary certificate means a Type A, Type B, or Type C certificate.

(c) For purposes of this Subpart, Louisiana Schools for the Deaf and Visually Impaired, Louisiana Special Education Center, and Special School Programs are considered separate schools.

(2) Absence on sick leave under Subpart E of this Part or on maternity leave of absence, as provided for under Subpart F of this Part, for the period of disability occasioned by pregnancy and/or childbirth as determined by a certificate from the employee's attending physician, shall not be deemed to interrupt the active service herein provided for; nor shall absence on involuntary military service in the armed forces of the United States, nor on military leave under Subpart G be deemed to interrupt the active service herein provided for retroactive to the school session in 1960-61 beginning in the year 1960.

B. Applications for sabbatical leave shall be made on a form to be provided by the superintendent of the Special School District. Applications shall be sent to the superintendent of the Special School District by registered or certified mail at least sixty days preceding the beginning of the semester of the school year for which leave is requested, except that, where a teacher has become sick during a semester and requests medical leave for the purpose of recuperating from such sickness, it shall be sufficient if the application is mailed thirty days before the date upon which the requested leave is to commence.

C.(1) Whenever, in accordance with the provisions of this Section, some of the applications cannot be granted, from among those which would otherwise be granted, those to be granted, except as hereinafter specified, shall be determined in the following manner:

(a) Preference in every case shall be given to the applicant who has rendered active service in the special school for the greatest number of consecutive semesters immediately preceding the period for which leave is requested, provided that when any two applicants rank equally in point of continuous service, preference in every case shall be given to the applicant who has rendered service in the special school for the greater total number of semesters.

(b) When any two applicants rank equally both in point of continuous service and in point of total service, preference in every case shall be given to the applicant whose date of birth is earlier.

(c) Applicants whose applications are filed in the first thirty days of the semester shall be given preference over those who seek sabbatical leave under the special provisions relating to sickness during a school semester.

(2) Whenever, in accordance with the method of selection outlined in Paragraph(1) of this Subsection, the quota established for medical leave has been filled, all remaining applications shall be rejected and shall be disregarded in any further selection of applicants for that semester. Those whose applications are rejected have the right to apply in any future semester.

D. Every applicant shall be notified by the superintendent of the Special School District in writing within sixty days after the final day for the filing of the application whether the application has been granted or rejected; where the application is for medical leave from sickness the superintendent shall notify the applicant within thirty days from the date of the filing of the application whether the application has been granted or rejected or if further medical examination, as permitted by this Section, is required. If the application has been rejected, the reasons for such rejection shall be specified.

E.(1) No person whose application for sabbatical leave has been granted shall be denied such leave except as otherwise provided in this Section.

(2) Every application shall specify all of the following:

(a) The period for which leave is requested.

(b) Whether leave is requested for the purpose of professional or cultural improvement, or for the purpose of medical leave.

(c) The precise manner, insofar as possible, in which such leave, if granted, will be spent.

(d) The semesters spent in active service in the special school from which leave is requested.

(e) The date of birth of applicant.

(3) The application shall contain a statement, over the signature of the applicant, that he agrees to comply with the provisions of this Subpart.

(4)(a) Every application for medical leave shall be accompanied by a statement from a licensed physician certifying that the leave is medically necessary.

(b)(i) If the superintendent, upon review of the application, questions the validity or accuracy of the certification, he may require the applicant, as a condition for continued consideration of the application, to be examined by a licensed physician selected by the superintendent. In such a case, the special school employing the applicant shall pay all costs of the examination and any tests determined to be necessary. If the physician selected by the superintendent finds medical necessity, the leave application shall be granted.

(ii) If the physician selected by the superintendent disagrees with the certification of the physician selected by the applicant, then the special school employing the applicant may require the applicant, as a condition for continued consideration of the application, to be examined by a third licensed appropriate physician whose name appears next in the rotation of physicians on a list established by the local medical society for such purpose. All costs of an examination and any required tests by a third doctor shall be paid by the special school employing the applicant. The opinion of the third physician shall be determinative of the issue.

(c) The opinion of all physicians consulted as provided in this Paragraph shall be submitted to the superintendent in the form of a sworn statement, as referenced in R.S. 14:125.

(d) All information contained in any statement from a physician shall be confidential and shall not be subject to the public records law.

F. Any applicant who, at the expiration of the semester in which he applies, is ineligible for the sabbatical leave requested or who has not complied with the provisions of Subsections A through D of this Section, shall have his application rejected, but all other applicants may have their applications granted, provided that all leaves requested in such applications could be taken without violating the following provision: At no time during the school year shall the number of persons on sabbatical leave exceed ten percent of the total number of teachers employed in the special school.

G.(1)(a) Every person on medical leave is prohibited from undertaking any gainful employment during such leave unless all of the following conditions are met:

(i) The teacher can demonstrate that he will be working not more than twenty hours a week in a part-time job that he has been working for not less than one hundred twenty days prior to the beginning of such leave.

(ii) The doctor who certifies the medical necessity of the leave indicates that such part-time work does not impair the purpose for which the leave is granted.

(iii) The superintendent of the Special School District authorizes such part-time work.

(b) Violation of the prohibition in this Subsection shall result in the medical leave being rescinded.

(2) Every person on sabbatical leave for the purpose of professional or cultural improvement shall, during each semester of leave:

(a) Pursue a program of study, earning at least nine undergraduate credit hours provided such hours directly improve the person's skills and knowledge as a teacher, six graduate credit hours, or be certified a full-time student at an institution of higher learning accredited by the board of education of the state or territory in which such institution is located, provided that in case less than fifteen weeks is so spent the number of weeks less than fifteen not so spent shall be spent in one or the other of the two alternatives below enumerated;

(b) Pursue a program of independent study, research, authorship or investigation which involved an approximately equivalent amount of work and which is approved by the employing special school, or

(c) Engage in travel which is so planned as to be of definite educational value and which is approved by the employing special school.

(3) Each person on sabbatical leave, as a condition of the leave, shall be prohibited from being employed during his leave by any public or private elementary or secondary school in Louisiana or in any other state.

H. Every person on sabbatical leave shall transmit to the superintendent within thirty days after the beginning of each semester of leave a written report of approximately one hundred words, of the manner in which such leave will be spent, and within thirty days after the end of such leave, a written report of approximately two hundred and fifty words, of the manner in which such leave has been spent. In case such person has elected to spend any semester in accordance with provisions of Subparagraph G(2)(a) of this Section, the initial report shall indicate the institution being attended and the number of credit hours being taken, and the final report shall be accompanied by official evidence that the number of credit hours required has been taken at the institution specified.

I. Any person who fails to comply with the provisions of Subsections G and H of this Section may have his leave terminated by the superintendent of the Special School District at any time, except where noncompliance is due to conditions which would have constituted sufficient grounds for failing to perform his duties had he been in active service.

J. No person on sabbatical leave shall be denied the regular increment of increase in salary because of absence on sabbatical leave.

K. Service on sabbatical leave shall count as active service for the purpose of retirement and contributions to the retirement fund shall be continued.

L. Every person on sabbatical leave shall be returned at the beginning of the semester immediately following such leave to the same position at the same special school from which such leave was taken, unless otherwise agreed to by him.

M. Every person on sabbatical leave shall enjoy all the rights and privileges pertaining to his position and employment which he would have enjoyed had he not taken his leave but remained in active service in the schools in which he is employed.

N.(1) Each person granted sabbatical leave shall receive and be paid compensation at the rate of sixty-five percent of the person's salary at the time the leave begins.

(2) The superintendent of the Special School District may grant such additional leave or compensation as he may establish and fix in the best interest of the special school.

O. Compensation payable to persons on sabbatical leave shall be paid at the times at which salaries of the other members of the teaching staff are paid, and in the same manner.

P. The superintendent of the Special School District may grant leaves of absence, without pay, for periods not exceeding one year, to any regularly employed teacher or other employee, who requests such leave in writing, whenever in the discretion of the superintendent such leave is in the best interests of the special school. The granting of such leaves shall not affect any tenure rights which the applicant may have acquired prior thereto.

Q. Each person granted sabbatical leave shall sign an agreement or contract with the superintendent of the Special School District stipulating that, as a condition of his sabbatical leave and in order to be eligible for compensation during such leave, he will return to service for one semester for each semester of leave following the expiration of his leave in the special school granting the leave. Should a person taking sabbatical leave fail to return to service in the special school granting leave for one semester for each semester of leave following the expiration of such leave for any reason other than incapacitating illness as certified by two physicians, that person shall forfeit all compensation received during the leave period, provided however, the superintendent may waive the provisions of this Section in accordance with the prepublished criteria if he deems to be in the best interest of the special school to do so. No such waiver shall favor or discriminate against any employee or applicant because of his job description, age, race, or sex.

R. Notwithstanding any other provision of law to the contrary, all decisions relative to the granting of leave pursuant to this Section shall be made by the superintendent of the local public school system.

Added by Acts 1979, No. 260, §1; Acts 1999, No. 1342, §1; Acts 2003, No. 682, §1; Acts 2008, No. 432, §1; Acts 2010, No. 470, §1; Acts 2012, No. 441, §1; Acts 2012, No. 788, §3, eff. June 13, 2012.

NOTE: See Acts 1999, No. 1342, §2 relative to sabbaticals already granted and §3 relative to increases in teacher compensation.

NOTE: See also Acts 2001, No. 338, §2, relative to increases in teacher compensation (amends Acts 1999, No. 1342, §3).

NOTE: See also Acts 2004, No. 778, §2, relative to increases in teacher compensation and §3 relative to a required report by BESE (amends Acts 1999, No. 1342, §3, as amended by Acts 2001, No. 338, §2).



RS 17:47 - Sick and personal leave

SUBPART E. SICK LEAVE AND PERSONAL LEAVE

FOR TEACHERS IN SPECIAL SCHOOLS

§47. Sick and personal leave

A.(1) All teachers employed by the special schools of this state shall be entitled to and shall be allowed a minimum of ten days absence per school year because of personal illness or because of other emergencies, without loss of pay. Such sick leave when not used in any year shall be accumulated to the credit of the teacher without limitation. Provided that when a teacher is absent for six or more consecutive days because of personal illness, he shall be required to present a certificate from a physician certifying such illness; provided, further that the superintendent of the Special School District is authorized to adopt such rules and regulations as are necessary relative to the use of such sick leave, either current or accumulated, for emergencies. The superintendent may grant additional sick leave, without loss of pay, or with such reduction of pay as he may establish and fix.

(2) The minimum of ten days of sick leave provided in this Subsection shall be allowed based on a teacher beginning work at the beginning of a school year. In the case of a teacher who begins work in the first month of a school year, ten days shall be allowed; in the case of a teacher who begins work in the second month of a school year, nine days shall be allowed; in the case of a teacher who begins work in the third month of a school year, eight days shall be allowed; in the case of a teacher who begins work in the fourth month of a school year, seven days shall be allowed; in the case of a teacher who begins work in the fifth month of a school year, six days shall be allowed; in the case of a teacher who begins work in the sixth month of a school year, five days shall be allowed; in the case of a teacher who begins work in the seventh month of a school year, four days shall be allowed; and, in the case of a teacher who begins work in the eighth month or thereafter of a school year, three days shall be allowed.

B. Upon the retirement of any teacher from a special school or upon his death prior to retirement, the teacher or his heirs or assigns, shall be paid for sick leave which has accrued to such teacher but which remains unused at the time of retirement or at the time of death if prior to retirement, not to exceed twenty-five days of such unused sick leave. Such pay shall be at the rate of pay received by the teacher at the time of retirement or death prior to retirement; provided that unused sick leave beyond twenty-five days may be paid at the discretion of the superintendent of the Special School District.

C.(1)(a)(i) Any secretary, paraprofessional employee, school aide, teacher, or superintendent of a special school who is injured or disabled while acting in his official capacity as a result of assault or battery by any student or person shall receive sick leave for a period of up to one calendar year without reduction in pay and without reduction in accrued sick leave days or accrual of sick leave days while disabled as a result of such assault or battery. However, any secretary, paraprofessional employee, school aide, teacher, or superintendent of a special school shall be required to present a certificate from a physician selected by the employee certifying such injury and disability. Nothing in this Subsection shall prohibit the governing authority of the special school from extending this period beyond one calendar year.

(ii) If the governing authority of the special school questions the validity or accuracy of the physician certification provided for in Item (i) of this Subparagraph, the governing authority may require the employee to be examined by a physician selected by the governing authority. In such a case, the governing authority shall pay all costs of the examination and any tests determined to be necessary. If the physician selected by the governing authority certifies the injury or disability, the leave shall be granted. If the physician selected by the governing authority disagrees with the certificate of the physician selected by the employee, then the governing authority may require the employee to be examined by a third physician whose name appears next in the rotation of physicians on a list established by the local medical society for such purpose and maintained by the governing authority. All costs of an examination and any tests required by a third physician shall be paid by the governing authority. The opinion of the third physician shall be determinative of the issue.

(iii) The opinion of each physician consulted as provided in this Subparagraph shall be submitted to the governing authority in the form of a sworn statement which shall be subject to the provisions of R.S. 14:125.

(b)(i) Any secretary, paraprofessional employee, school aide, teacher, or superintendent of a special school who while acting in his official capacity is injured or disabled as a result of physical contact with a student or others while providing physical assistance to a student to prevent danger or risk of injury to the student or others shall receive sick leave for a period of up to one calendar year without reduction in pay and without reduction in accrued sick leave days or accrual of sick leave days while injured or disabled as a result of rendering such assistance. Such secretary, paraprofessional employee, school aide, teacher, or superintendent of a special school shall be required to present a certificate from a physician selected by the employee certifying such injury or disability. Nothing in this Subsection shall prohibit the governing authority of the special school from extending this period beyond one calendar year.

(ii) If the governing authority of the special school questions the validity or accuracy of the physician certification provided for in Item (i) of this Subparagraph, the governing authority may require the employee to be examined by a physician selected by the governing authority. In such a case, the governing authority shall pay all costs of the examination and any tests determined to be necessary. If the physician selected by the governing authority certifies the injury or disability, the leave shall be granted. If the physician selected by the governing authority disagrees with the certificate of the physician selected by the employee, then the governing authority may require the employee to be examined by a third physician whose name appears next in the rotation of physicians on a list established by the local medical society for such purpose and maintained by the governing authority. All costs of an examination and any tests required by a third physician shall be paid by the governing authority. The opinion of the third physician shall be determinative of the issue.

(iii) The opinion of each physician consulted as provided in this Subparagraph shall be submitted to the governing authority in the form of a sworn statement which shall be subject to the provisions of R.S. 14:125.

(2) The sick leave authorized by this Subsection shall be in addition to all other sick leave authorized in this Section, provided that additional sick leave earned during the period of disability as a result of such assault or battery or physical contact shall not be accumulated from year to year, nor shall such additional sick leave be compensated for at death or retirement or compensated for in any other manner except as authorized in this Subsection.

(3)(a) Any secretary, paraprofessional employee, school aide, teacher, or superintendent of a special school who is injured or disabled while acting in his official capacity shall be entitled to weekly wage benefits under the workers' compensation law of the state of Louisiana and/or to sick leave benefits under the provisions of this Section, at his option, but in no event shall such benefits exceed the total amount of the regular salary the secretary, paraprofessional employee, school aide, teacher, or superintendent of a special school was receiving at the time the injury or disability occurred.

(b) In any case in which a secretary, paraprofessional employee, school aide, teacher, or superintendent of a special school supplements workers' compensation with accumulated or extended sick leave, the amount of sick leave used shall be calculated on an hourly basis.

D.(1)(a) The superintendent of the Special School District shall permit each teacher to take up to ninety days of extended sick leave in each six-year period of employment which may be used for personal illness or illness of an immediate family member in the manner provided in this Subsection at any time that the teacher has no remaining regular sick leave balance.

(b) As used in this Subsection, the following terms shall have the following meanings:

(i) "Child" means a biological son or daughter, an adopted son or daughter, a foster son or daughter, a stepson or daughter, or a legal ward of a teacher standing in loco parentis to that ward who is either under the age of eighteen, or who is eighteen years of age but under twenty-four years of age and is a full-time student, or who is nineteen years of age or older and incapable of self-care because of a mental or physical disability.

(ii) "Immediate family member" means a spouse, parent, or child of a teacher.

(iii) "Parent" means the biological parent of a teacher or an individual who stood in loco parentis to the teacher.

(2)(a) Unused days during any six-year period of employment shall not cumulate or carry forward into the next six-year period of employment.

(b) The balance of days of extended leave available to a teacher shall transfer with such teacher from one public school employer to another without loss of days and without restoration of days.

(c) Interruptions of service between periods of employment with a public school employer shall not be included in any calculation of a six-year period, such that any employment with any public school employer, regardless of when it occurs, shall be included in any determination of the balance of days of extended sick leave available to a teacher.

(3)(a) All time while on extended sick leave is regular service time for all purposes for which service time is calculated or used.

(b) Any teacher on extended sick leave shall be paid sixty-five percent of the salary paid to him at the time the extended sick leave begins.

(4)(a) No teacher may undertake additional gainful employment while on extended sick leave, unless all of the following conditions are met:

(i) The teacher can demonstrate that he will be working not more than twenty hours a week in a part-time job that he has been working for not less than one hundred twenty days prior to the beginning of any period of extended sick leave.

(ii) The physician who certifies the medical necessity of the leave indicates that such part-time work does not impair the purpose for which the extended leave is required.

(b) Any violation of this prohibition may require the teacher to return to the employer all compensation paid during any week of extended leave in which the teacher worked more than twenty hours and to reimburse the employer all related employment costs attributable to such period as calculated by the employer, without any restoration of such days.

(5) On every occasion when a teacher uses extended sick leave, a statement from a licensed physician certifying that the leave is medically necessary for the teacher or that the immediate family member's illness is serious and requires the presence of the teacher shall be presented prior to the extension of such leave.

(6)(a) If the superintendent, upon review of the application, questions the validity or accuracy of the certification, the employer may require the teacher or the immediate family member, as a condition for continued extended leave, to be examined by a licensed physician selected by the employer. In such a case, the employer shall pay all costs of the examination and any tests determined to be necessary. If the physician selected by the employer finds medical necessity, the leave shall be granted.

(b) If the physician selected by the public school employer disagrees with the certification of the physician selected by the teacher or the immediate family member, then the employer may require the teacher or immediate family member, as a condition for continued extension of sick leave, to be examined by a third licensed appropriate physician whose name appears next in the rotation of physicians on a list established by the local medical society for such purpose. All costs of an examination and any required tests by a third doctor shall be paid by the employer. The opinion of the third physician shall be determinative of the issue.

(c) The opinion of all physicians consulted as provided in this Paragraph shall be submitted to the superintendent in the form of a sworn statement which shall be subject to the provisions of R.S. 14:125.

(d)(i) In addition to the authority provided in Subsection A of this Section, special schools shall adopt a policy providing for employees suffering from catastrophic and long-term illness.

(ii) The superintendent may, as part of a collective bargaining agreement, or by policy provide additional compensation or extended leave days in excess of what is required in this Section.

(e) All information contained in any statement from a physician shall be confidential and shall not be subject to the public records law.

E. No teacher employed in a special school shall suffer any loss or deduction of pay for tardiness, unless such tardiness has caused loss of time from official class duties, on more than two occasions and for a period of one hour or more, during any one school year. In all cases where deduction of pay may be made as herein provided, the amount of pay deducted shall be based on one day's pay proportioned to the period of tardiness. To definitely fix and establish the extent of time tardy, a teacher, upon request of his superior or superintendent, shall sign a slip stating the time of his arrival and reporting for duty; and if not requested so to do, he may voluntarily sign such a slip and present it to the superior or superintendent.

F. All teachers employed by the special schools of this state, upon accumulating unused sick leave under the provisions of Subsections A through C of this Section shall be entitled to and shall be allowed up to two days absence during each school year for urgent personal reasons without loss of pay; provided, however, such special school shall adopt a uniform policy on personal leave which would apply to all teachers under its jurisdiction. Personal leave shall be charged to and deducted from unused sick leave already earned and accumulated under the provisions of Subsections A through C of this Section as of the date personal leave is taken. Personal leave shall not be accumulated from year to year, nor shall personal leave be compensated for upon death or retirement or paid in any other manner except as provided for in this Section.

G.(1) For the purposes provided in this Subsection, all sick leave accumulated by each teacher and superintendent pursuant to the provisions of this Subpart shall be vested in the teacher or superintendent by whom such leave has been accumulated. In the event of the transfer of such teacher or superintendent from one public school system to another in this state or upon the return of such teacher or superintendent to the same school system within five years or such longer period of time as may be approved by the governing authority of the school system to which the teacher or superintendent returned, regardless of the dates on which the leave was accumulated or the date of the transfer or return of the teacher or superintendent, such vested leave shall be transferred or returned to or continued by the school system to which he transfers or returns and shall be retained to the credit of such teacher or superintendent. When any teacher or superintendent uses accrued sick leave which has been transferred from one public school system to another, the sick leave used shall be assessed against the most recent sick leave earned and accrued and successively from sick leave accrued last to sick leave accrued first.

(2) All actual costs incurred by any public school system as a result of the use by any teacher or superintendent of any accumulated leave transferred, returned, or continued as provided in Paragraph (1) of this Subsection shall be paid by the employing school system.

Added by Acts 1979, No. 260, §1; Acts 1988, No. 740, §1, eff. July 15, 1988; Acts 1988, No. 751, §1, eff. July 15, 1988; Acts 1989, No. 576, §1, eff. July 6, 1989; Acts 1991, No. 360, §1, eff. July 6, 1991; Acts 1995, No. 663, §1; Acts 1995, No. 1196, §1, eff. June 29, 1995; Acts 1999, No. 663, §1, eff. July 1, 1999; Acts 1999, No. 1341, §1; Acts 2004, No. 603, §1, eff. July 1, 2004; Acts 2012, No. 441, §1.

NOTE: See Acts 1999, No. 1341, §2, relative to increases in teacher compensation.

NOTE: See also Acts 2001, No. 338, §1, relative to increases in teacher compensation (amends Acts 1999, No. 1341, §2.)



RS 17:48 - Maternity leave

SUBPART F. MATERNITY LEAVE FOR TEACHERS

IN SPECIAL SCHOOLS

§48. Maternity leave

A. The superintendent of the Special School District shall grant leaves of absence to regularly employed women teachers for a reasonable time before and after childbirth. The granting of such leaves shall not affect any of the tenure rights which the teacher may have acquired prior thereto under the provisions of Subpart C of this Part.

B. The position vacated by a teacher who has been granted a maternity leave, or by a teacher transferred to the position vacated by a teacher taking a maternity leave, in accordance, may be filled by the appointment of substitute teachers.

C. A substitute teacher appointed under the provisions of Subsection B of this Section shall not acquire any of the tenure rights or privileges provided for in Subpart C of this Part, unless the substitute teacher has subsequently been appointed to fill a regular vacancy and has the necessary qualifications.

Added by Acts 1979, No. 260, §1; Acts 2012, No. 441, §1.



RS 17:49 - Military leave

SUBPART G. MILITARY LEAVE FOR TEACHERS

IN SPECIAL SCHOOLS

§49. Military leave

A. The superintendent of the Special School District shall grant leaves of absence to regularly employed teachers serving in the military service or in the armed forces of the United States for a period dating from induction, enlistment, enrollment, or call to service. The granting of such leaves shall not affect any of the tenure rights which the teacher may have acquired prior thereto under the provisions of Subpart C of this Part.

B. The position vacated by a teacher who has been granted a military leave, or by a teacher transferred to the position vacated by a teacher granted a military leave, in accordance with Subsection A of this Section may be filled by the appointment of substitute teachers.

C. A substitute teacher appointed under the provisions of Subsection B of this Section shall not acquire any of the tenure rights or privileges provided for in Subpart C of this Part, unless the substitute teacher has subsequently been appointed to fill a regular vacancy and has the necessary qualifications.

Added by Acts 1979, No. 260, §1; Acts 2012, No. 441, §1.



RS 17:51 - Parish boards as bodies corporate; power to sue and be sued; service of citation

PART II. PARISH SCHOOL BOARDS

SUBPART A. ESTABLISHMENT AND ORGANIZATION

§51. Parish boards as bodies corporate; power to sue and be sued; service of citation

There shall be a parish school board for each of the parishes, and these several parish school boards are constituted bodies corporate with power to sue. The legislature hereby authorizes suits against any parish school board for the enforcement of contracts entered into by the school board or for recovery of damages for the breach thereof, without necessity of any further authorization by the legislature. No other suits may be instituted or prosecuted against any parish school board unless in each individual case the legislature first has granted to the party or parties plaintiff the right to sue the particular school board, as provided in Section 26 of Article XIX and Section 35 of Article III of the Louisiana Constitution. In suits against school boards citation shall be served on the president of the board and in his absence on the vice-president.

Amended by Acts 1960, 1st Ex.Sess., No. 25, §1, emerg. eff. Nov. 8, 1960; Acts 1962, No. 67, §1.



RS 17:52 - Election and qualification of members; term of office

§52. Election and qualification of members; term of office

A. There shall be elected by the qualified voters of each parish police jury ward, or the equivalent thereof, of each parish of the state a member of the school board of the parish for each police juror in said ward, or the members of a parish school board shall be elected by the qualified voters in accordance with the school board reapportionment plan then in effect as authorized by law, or the members of a parish school board shall be elected in accordance with any special law applicable to the board, as the case may be. Members of parish school boards shall be elected at the congressional elections. Members elected in 1986 and thereafter shall serve four-year concurrent terms beginning January 1 following their election. In order to implement the concurrent terms provided for herein, those members of the parish school boards who are elected in 1980 shall serve six-year terms beginning January first following their election, those members of the parish school boards who are elected in 1982 shall serve four-year terms beginning January first following their election, and those members of the parish school boards who are elected in 1984 shall serve two-year terms beginning January first following their election.

For purposes of the election of school board members in the election years 1980, 1982, and 1984 the parish school boards of the several parishes, as occasion may arise on account of the increase in the membership by the creation of additional wards or the increase of membership for any single ward, shall by proper resolution maintain the three divisions of the membership of the school boards existing on July 28, 1948, as nearly equal as possible by allotting such new members to one of the three divisions, and when so allotted the term of office of such new member or members shall expire at the same time as the terms of the other members of the said division. Thereafter, the election of additional school board members shall be in accordance with the provisions herein made applicable to the election of school board members in the election year 1986.

B. When the parish school board has no jurisdiction over or control of the public schools of a city in the parish, and when the limits of a ward of such parish extend beyond the limits of such city, only that part of the ward lying outside the limits of the city shall be represented on the parish school board, and that part shall have only one member on the parish school board, who shall be an elector of the ward living outside the limits of the city and shall be elected by the voters of the ward living and voting outside the limits of the said city.

C. Members of the parish school boards shall be elected in accordance with the provisions of the Louisiana Election Code.

D. Each member of a parish school board, in addition to the qualifications otherwise prescribed by law, shall be able to read and write.

E.(1) Any person who at the time of qualification as a candidate for the school board has attained the age of eighteen, resided in the state for the preceding two years, and has been actually domiciled for the preceding year in the parish, ward, or district from which he seeks election is eligible for membership on the school board. However, at the next regular election for members of the school board following a reapportionment, an elector may qualify as a candidate from any district created in whole or in part from a district existing prior to reapportionment if he was domiciled in the prior district for at least one year immediately preceding his qualification and was a resident of the state for the two years preceding his qualification.

(2) The seat of any member who changes his domicile from the district he represents or, if elected after reapportionment, whose domicile is not within the district he represents at the time he is sworn into office shall be vacated thereby, any declaration of retention of domicile to the contrary notwithstanding.

(3) For purposes of this Section, "domicile" means a person's principal or habitual place of residence.

Acts 1960, No. 539, §1, Acts 1975, No. 432, §1; Acts 1977, No. 321, §1; Acts 1980, No 285, §1, eff. July 14, 1980; Acts 1990, No. 1039, §1.



RS 17:52.1 - Appointment of new members upon increase in membership

§52.1. Appointment of new members upon increase in membership

Whenever the membership of a parish school board is increased on account of the increase in membership by the creation of additional wards or the increase of membership to which a ward is entitled, the new members shall be appointed by the governor. Such new members shall possess the qualifications required by law for school board members; they shall be allotted and their terms shall expire as is provided in R.S. 17:52; and their successors shall be elected as is provided by law for the election of school board members.

Added by Acts 1960, No. 181, §1.



RS 17:52.2 - Lafayette Parish School Board; election of members; terms

§52.2. Lafayette Parish School Board; election of members; terms

Notwithstanding the provisions of R.S. 17:52 and any other provision of law to the contrary, members of the Lafayette Parish School Board shall be elected at the gubernatorial elections. The members of the school board shall serve four-year terms beginning January first following their election.

Acts 2014, No. 526, §1, eff. Jan. 1, 2019.

NOTE: See Acts 2014, No. 526, §2, which provides that the members of the Lafayette Parish School Board elected in 2014 shall serve five-year terms and that R.S. 17:52.2 shall apply to the election of members who serve terms subsequent to the terms of the members elected in 2014.



RS 17:53 - School board members; training required

§53. School board members; training required

A.(1) Each member of a city, parish, and other local public school board shall receive a minimum of sixteen hours of training and instruction during his first year of service on the board in order to receive the designation of "Distinguished School Board Member" pursuant to Paragraph (B)(3) of this Section.

(2) Except as provided in Paragraph (1) of this Subsection, each member of a city, parish, and other local public school board shall receive a minimum of six hours of training and instruction annually.

(3) The training and instruction referred to in Paragraphs (1) and (2) of this Subsection shall be in the school laws of this state, in the laws governing the powers, duties, and responsibilities of city, parish, and other local public school boards, and in educational trends, research, and policy. Such training and instruction also shall include education policy issues, including but not limited to the minimum foundation program and formula, literacy and numeracy, leadership development, dropout prevention, career and technical education, redesigning high schools, early childhood education, school discipline, and harassment, intimidation, and bullying. Training also shall include instruction relative to the provisions of the Open Meetings Law, R.S. 42:11 et seq., and the Public Bid Law, Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950.

(4) In a city, parish, or other local public school district that has one or more schools identified as academically unacceptable or in need of academic assistance as defined by the State Board of Elementary and Secondary Education pursuant to policies developed and adopted by the board for implementation of the school and district accountability system, at least two of the hours referred to in Paragraphs (1) and (2) of this Subsection shall focus on the improvement of schools identified as failing schools as defined by the state board pursuant to such policies.

B.(1) Any such instruction required by Subsection A of this Section may be received from any of the following sources:

(a) A postsecondary education institution in this state.

(b) Instruction sponsored by the state Department of Education.

(c) An in-service training program conducted by a city, parish, or other local public school board central office or the Louisiana School Boards Association provided that the instruction and the method for demonstrating attendance are preapproved by the Louisiana School Boards Association.

(d) Training and instruction received at any conference presented by the National School Boards Association or by the Council of the Great City Schools, provided that verification of attendance by the school board member at any such training is obtained.

(2) Each school board member's attendance shall be reported by the instructor to the Louisiana School Boards Association.

(3) The postsecondary education institution, the state Department of Education, the school board central office, or the Louisiana School Boards Association that provides such instruction shall issue a certificate of completion annually to each school board member who completes the instruction required by this Section, and a copy of such certificate shall be entered into the minutes of the school board on which such member serves. The superintendent of the school system on which school board the member serves shall be responsible for verifying that any of the training or instruction received by the school board member pursuant to Subsections A and B of this Section meets the requirements of this Section.

(4) A school board member who has received a certificate of completion for the initial sixteen hours of training and instruction required by Paragraph (A)(1) of this Section and has also received an annual certificate of completion of the training required by Paragraph (A)(2) of this Section for the subsequent three consecutive years shall receive the designation of "Distinguished School Board Member" and the State Department of Education shall issue each such member an appropriate certificate attesting to such designation. A school board member in office on January 1, 2011, who has prior service on the board may receive the designation if he receives a certificate of completion of sixteen hours of training during 2011 and receives a certificate of completion of the required training for the subsequent three consecutive years.

C.(1) The Louisiana School Boards Association shall post on its website regularly updated information relative to the number and subject matter of training hours completed by each school board member pursuant to the provisions of this Section.

(2) At least annually, the superintendent of the school system on which school board the member serves shall transmit to the newspaper which is the official journal of the school board a press release detailing the information for his school board that is posted on the Louisiana School Boards Association website pursuant to Paragraph (1) of this Subsection and also shall include in such press release information concerning each school board member who has been designated a "Distinguished School Board Member" pursuant to Paragraph (B)(4) of this Section.

Acts 1998, 1st Ex. Sess., No. 66, §1; Acts 2008, No. 380, §1, eff. Jan. 1, 2009; Acts 2010, No. 552, §1; Acts 2010, No. 705, §1, eff. Jan. 1, 2011; Acts 2010, No. 861, §8.



RS 17:54 - Officers of boards, election; superintendents, qualifications, appointment and removal

§54. Officers of boards, election; superintendents, qualifications, appointment and removal

A. A city or parish school board shall elect from among its members a president and a vice president and fix the terms of office not to exceed four years.

B.(1)(a) Notwithstanding the provisions of R.S. 42:3, each city, parish, and other local public school board shall elect a superintendent of schools, having such qualifications as may be fixed by the State Board of Elementary and Secondary Education, for a period not to exceed four years, which period, however, may extend no longer than two years after the expiration of the term of office of the membership of the board electing the superintendent. The election of a superintendent of schools by a city, parish, or other local public school board shall require the favorable vote of a majority of the entire membership of the school board. A superintendent of schools shall not be required to be a qualified elector or a resident of the political subdivision comprising the school system in which he is to serve as superintendent. He shall be required to devote his entire time to the office of superintendent of schools.

(b)(i)(aa) The superintendent of schools shall be employed by a city, parish, or other local public school board pursuant to a written contract. Such contract shall contain but need not be limited to specific performance objectives. However, for the board of a local public school system that received any variation of a school performance letter grade of "C", "D", or "F", such contract shall establish performance targets at the school and district level as follows: (1) student achievement; (2) student achievement for schools that have received any variation of a school performance letter grade designation of "C", "D", or "F"; (3) graduation rates; (4) graduation rates for schools that have received any variation of a school performance letter grade designation of "C", "D", or "F"; and (5) the percentage of teachers with an "effective" or "highly effective" performance rating. Not less than thirty days prior to the termination of such a contract, the school board shall notify the superintendent of termination of employment under such contract, or in lieu thereof the board and the superintendent may negotiate and enter into a contract for subsequent employment.

(bb) Each local public school board shall submit a copy of its current employment contract with the superintendent of schools to the state superintendent of education.

(cc) A local public school board shall notify the state superintendent of education any time it terminates or fails to renew its employment contract with the local school superintendent, along with the reasons therefor.

(dd) Any employment contract executed, negotiated, or renegotiated after July 1, 2012, between a local school board and a superintendent that does not meet the requirements established in this Subsection shall be null and void.

(ii)(aa) The superintendent may choose not to enter into a subsequent contract and may either terminate his employment or, if he has acquired permanent status as a teacher, resume employment as a teacher.

(bb) The school board, in accordance with the provisions of this Subparagraph, may choose not to offer a subsequent contract to the superintendent.

(iii) The superintendent shall be retained during the term of a contract; however, if the superintendent is found incompetent, unworthy, or inefficient or is found to have failed to fulfill the terms and performance objectives of his contract or to comply with school board policy, then the superintendent shall be removed from office as provided by Subsection C of this Section. Before the superintendent can be removed during the contract period, he shall have the right to written charges and a fair hearing before the board after reasonable written notice.

(iv) Subject to the approval of a majority of its entire membership, the board shall negotiate and offer the superintendent a new contract at the expiration of each existing contract unless a majority of the membership of the board votes at least ninety days prior to the termination of the existing contract against offering a new contract.

(v) Repealed by Acts 2010, No. 720, §2, eff. Jan. 1, 2011.

(2) Prior to filling a vacancy in the position of permanent superintendent of schools, each city and parish school board shall advertise the vacancy and solicit applications for the position. At a minimum, the school board shall publish a notice of the vacancy together with a request for the submission of applications to fill the position in accordance with all of the following:

(a) On two separate days at least one week apart in the official journal of the school board.

(b) Once in a daily newspaper published in the metropolitan area in the state having a population in excess of one hundred thousand persons that is nearest to the school board offices, if such newspaper is not the official journal of the school board.

(3) All publication requirements provided in this Subsection shall be completed at least thirty days prior to action by the school board to fill the position.

C. A city, parish, or other local public school system superintendent may be removed from office for cause prior to the expiration of his contract by the concurring vote of at least two-thirds of the membership of the entire school board at any regular meeting or at any special meeting after due notice.

Acts 1990, No. 1005, §1, eff. July 26, 1990; Acts 1998, 1st Ex. Sess., No. 107, §1, eff. July 1, 1998; Acts 1999, No. 857, §1; Acts 2005, No. 482, §1, eff. July 1, 2005; Acts 2010, No. 720, §§1, 2, eff. Jan. 1, 2011; Acts 2012, No. 1, §1, eff. July 1, 2012.

NOTE: See Acts 1998, 1st Ex. Ses., No. 107, §2 relative to prospective application of Act.



RS 17:55 - Executive committees; appointment

§55. Executive committees; appointment

Each parish school board has authority to appoint from its membership an executive committee of three members, with such duties as may be delegated to it by the parish school board. If the parish school board is composed of thirteen or more members the school board may appoint from its membership an executive committee of four members.

Amended by Acts 1970, No. 343, §1; Acts 1975, No. 647, §1.



RS 17:56 - Compensation of board members and executive committee members

§56. Compensation of board members and executive committee members

A.(1) Members of all parish and city school boards are authorized to receive compensation not to exceed fifty dollars per day for every meeting of the school board. School board members shall not be paid for more than one hundred forty-four days in any one year; provided that no member shall be compensated for more than twelve meetings per month, or, in lieu of such per diem, the school board may elect, by a vote of a majority of the elected members, to go on an expense allowance basis, in which event the maximum allowance shall be eight hundred dollars per month for each member of the school board and nine hundred dollars per month for the school board president. Additionally, members of all parish and city school boards are authorized to receive the same mileage allowance as provided to state elected officials going to and from the meetings for every meeting of the school board as well as reimbursement for travel and related expenses outside the school board's jurisdictional boundaries on school board business. Mileage shall be charged for each day of attendance at each session of the school board. Prior to a meeting of the members of any school board at which the members vote on the method and amount of compensation or mileage to be paid such members, or to make any change therein, the school board shall advertise the time and place where the meeting is to be held in the official journal of the parish of the school board on at least two separate days during the fifteen days immediately preceding such meeting. Any increase in compensation shall be approved by a vote of two-thirds of the total membership of the school board.

(2) In the event that the school board elects to go on an expense allowance basis, a member who does not attend regular or special meetings, including committee meetings, of the board may be required to forfeit up to one-third of said expense allowance for each nonattendance without reasonable excuse, the amount of said forfeiture to be determined by the school board.

B. The members of the executive committees shall receive the same compensation as the members of the board while attending executive committee meetings, but they shall not receive compensation for attending more than one committee meeting in any one calendar month. An executive committee member attending an executive committee meeting and a board meeting on the same day shall not receive compensation for the executive committee meeting.

C. Presidents of parish and city school boards shall receive the same compensation as board members while attending meetings of the board or executive committee and they may, in the discretion of the board, receive per diem for one additional day per month for discharging the duties of their office. In addition to other compensation authorized herein the president of the board may also receive in addition to other compensation received, per diem for not more than two board related committee meetings per month, except as otherwise provided in this Part.

D. The compensation set forth in this Section shall not be changed by amendment to this Section, or by other Act regardless of whether it amends this Section, unless notice of intention to introduce the proposal has been published on two separate days without cost to the state in the official journal for the parish wherein the board is located. If the proposal would change the compensation of all school board members in the state, publication shall also be made in the official journal of the state. The last day of publication shall be at least thirty days prior to introduction of the bill. The notice shall state the amount of the change, the bill shall contain a recital that the notice has been given, and certification of such publication shall be attached to the bill.

E. Any change proposed by a parish or city school board from compensation based on per diem basis to an expense allowance basis as is authorized in Subsection A hereof, shall be adopted only upon prior publication of such proposed change in the official journal of the parish on at least two separate occasions within a period of fifteen days preceding the meeting.

Amended by Acts 1952, No. 536, §1; Acts 1956, No. 334, §1; Acts 1967, No. 57, §1; Acts 1972, No. 373, §1; Acts 1975, No. 647, §2; Acts 1976, No. 235, §1; Acts 1978, No. 220, §1; Acts 1979, No. 295, §2; Acts 1980, No. 526, §1; Acts 1980, No. 619, §1; Acts 1993, No. 936, §1, eff. June 25, 1993.

{{NOTE: SECTION 4 OF ACTS 1980, NO. 619 (§1 OF WHICH AMENDED SUBSEC. A OF THIS SECTION) PROVIDED THAT: "THE PROVISIONS OF R.S. 17:56(A) AS CONTAINED IN SECTION 1 OF THIS ACT SHALL SUPERCEDE THE PROVISIONS OF R.S. 17:56(A) AS CONTAINED IN SENATE BILL NO. 474 OF THE 1980 REGULAR SESSION ONLY AS TO THE VOTE NECESSARY TO INCREASE THE COMPENSATION OF SCHOOL BOARD MEMBERS PROVIDED THAT SENATE BILL NO. 474 IS ENACTED INTO LAW." SENATE BILL NO. 474 WAS ENACTED AS ACTS 1980, NO. 526.}}

{{NOTE: SEE ACTS 1993, NO. 936, §2.}}



RS 17:56.1 - St. Tammany Parish School Board; compensation of members

§56.1. St. Tammany Parish School Board; compensation of members

Notwithstanding any other provisions of law to the contrary, the members of the St. Tammany Parish School Board shall receive the same remuneration as is now or may be hereafter provided by law for members of parish school boards for attendance at all meetings of said board and also for attendance at all meetings of committees on which they serve as members, not to exceed fifty days in any calendar year.

Added by Acts 1972, No. 511, §1.



RS 17:57 - Representation of municipalities on parish boards

§57. Representation of municipalities on parish boards

Whenever a parish contains a municipality, the population of which is more than one-half of that of the entire parish, the municipality shall have representation on the parish school board proportionate to its population.



RS 17:58 - East Baton Rouge Parish School Board; membership

§58. East Baton Rouge Parish School Board; membership

A. Until a single-member district plan is developed and approved in accordance with the provisions of R.S. 17:58.2, the East Baton Rouge Parish School Board shall continue to consist of twelve members elected at the congressional elections. Each member of the board elected to office shall continue in office until the expiration of the term for which he was elected and until his successor is qualified and takes office as otherwise provided by law.

B. Until a single-member district plan is developed and approved in accordance with the provisions of R.S. 17:58.2, the members of the board shall continue to be elected from the following districts and in the following number from each district:

(1) Seven members from the area composed of Ward 1 of the parish of East Baton Rouge.

(2) Three members from the area composed of Ward 2 of the parish of East Baton Rouge.

(3) Two members from the area composed of Ward 3 of the parish of East Baton Rouge.

Amended by Acts 1950, No. 2, §1; Acts 1961, 2nd Ex.Sess., No. 7, §1; Acts 1962, No. 14, §1; Acts 1977, No. 122, §1, eff. June 27, 1977.



RS 17:58.1 - East Baton Rouge Parish School Board; interim successors; terms

§58.1. East Baton Rouge Parish School Board; interim successors; terms

A. Each successor to a member of the East Baton Rouge Parish School Board whose term expires in 1978 shall be elected for a term of four years.

B. Each successor to a member of said board whose term expires in 1980 shall be elected for a term of two years.

Added by Acts 1971, No. 57, §1. Amended by Acts 1977, No. 122, §1, eff. June 27, 1977.



RS 17:58.2 - East Baton Rouge Parish School Board; reapportionment; election districts; terms

§58.2. East Baton Rouge Parish School Board; reapportionment; election districts; terms

A. At the same time as the congressional elections in 1982 and thereafter, the members of the East Baton Rouge Parish School Board shall be elected from single-member districts.

B.(1) On or before December 31, 1981, the East Baton Rouge Parish School Board shall develop a plan to divide the parish into single-member districts from each of which one member of said board shall be elected. Such districts shall be drawn with as equal population as possible, utilizing population figures from the 1980 United States government census. Each member of the board shall be elected at the election for school board members to be held at the congressional election to be held in 1982. The members elected in 1982, and their successors in office, shall serve for four-year concurrent terms.

(2) Copies of the proposed single-member district plan shall be submitted to the members of the East Baton Rouge Parish legislative delegation for approval no later than January 15, 1982. The proposed plan shall be approved if the chairman of the East Baton Rouge Parish legislative delegation files with the secretary of state a notarized statement that the parish delegation has held a public meeting to consider the plan, after due public notice, and a majority of the total membership of the delegation has voted to approve the plan. The notarized statement must be filed no later than April 1, 1982. If the East Baton Rouge Parish legislative delegation does not approve the plan submitted by the East Baton Rouge Parish School Board, the legislature shall develop and enact such a plan no later than June 30, 1982.

C. Prior to final adoption of the apportionment plan required above or any future alteration, change or rearrangement of school board election districts, the East Baton Rouge Parish School Board shall order a public hearing on the proposed plan, alteration, change or rearrangement and shall cause to be published in a newspaper published within the parish at least twenty (20) days prior to the date of such hearing, the time and place thereof, a general summary and map of the proposed plan and the times and places where copies of the proposed plan are available for public inspection.

D. Vacancies on the board shall be filled as provided by law.

E.(1) In the event the city of Baker municipal school system is established in accordance with R.S. 17:72, on or after the congressional primary election in 2002, the East Baton Rouge Parish School Board shall develop a plan to divide the parish, excluding the city of Baker, into single-member districts from each of which one member of said board shall be elected. Such districts shall be drawn with as equal population as possible, utilizing population figures from the latest decennial federal census.

(2) Prior to the final adoption of such a new plan, as provided for in Paragraph (E)(1) of this Section, the East Baton Rouge Parish School Board shall order a public hearing on the proposed plan and shall cause to be published in a newspaper published within the parish of East Baton Rouge, with parishwide circulation, at least twenty days prior to the date of such hearing, the time and place thereof, a general summary and map of the proposed plan and the times and places where copies of the proposed plan are available for public inspection.

(3) Notwithstanding any law to the contrary, each elected member of the East Baton Rouge Parish School Board holding office on the date the city of Baker municipal school system is established in accordance with R.S. 17:72 shall serve the remainder of the term of office for which he was elected. If a vacancy occurs during said term of office, it shall be filled in accordance with law.

F. At the next congressional primary election following the date of the establishment of the city of Baker municipal school system, on which a regular election for the election of members of parish school board would be held, the members of the East Baton Rouge Parish School Board shall be elected from single-member districts adopted in accordance with the Paragraphs (E)(1) and (2) of this Section. The members so elected, and their successors in office, shall serve four-year concurrent terms.

G.(1) In addition to any other requirements in this Section, in the event the Zachary Community School Board begins the actual operation of educating students within its jurisdiction as a separate school system, the East Baton Rouge Parish School Board shall develop a plan to divide the parish, excluding the geographic area within the boundaries of the Zachary community school system, into single-member districts from each of which one member of said board shall be elected. Such districts shall be drawn with as equal population as possible, using population figures from the most recent decennial federal census.

(2) Prior to the final adoption of such plan, the East Baton Rouge Parish School Board shall order a public hearing on the proposed plan and shall cause to be published in a newspaper published within the parish of East Baton Rouge, with parishwide circulation, at least twenty days prior to the date of such hearing, the time and place thereof, a general summary and map of the proposed plan, and the times and places where copies of the proposed plan are available for public inspection.

(3) Notwithstanding any law to the contrary, each elected member of the East Baton Rouge Parish School Board holding office on the date the Zachary Community School Board begins the actual operation of educating students within its jurisdiction as a separate school system shall serve the remainder of the term of office for which he was elected. If a vacancy occurs during said term of office, it shall be filled in accordance with law from districts in effect at the time the office is filled.

(4) At the next date on which a regular election for the election of members of the East Baton Rouge Parish School Board would be held following the date the Zachary Community School Board begins the actual operation of educating students within its jurisdiction as a separate school system, the members of the East Baton Rouge Parish School Board shall be elected from single-member districts adopted in accordance with this Subsection. The members so elected and their successors in office shall serve four-year concurrent terms. Thereafter, the East Baton Rouge Parish School Board shall be reapportioned as otherwise provided by law.

H.(1) In addition to any other requirements in this Section, in the event the Central Community School Board begins the actual operation of educating students within its jurisdiction as a separate school system in accordance with R.S. 17:66, the East Baton Rouge Parish School Board shall develop a plan to divide the parish, excluding the geographic area within the boundaries of the Central community school system, into single-member districts from each of which one member of said board shall be elected. Such districts shall be drawn with as equal population as possible, using population figures from the most recent federal decennial census.

(2) Prior to the final adoption of such plan, the East Baton Rouge Parish School Board shall order a public hearing on the proposed plan and shall cause to be published in a newspaper published within the parish of East Baton Rouge, with parishwide circulation, at least twenty days prior to the date of such hearing, the time and place thereof, a general summary and map of the proposed plan, and the times and places where copies of the proposed plan are available for public inspection.

(3) Notwithstanding any law to the contrary, each elected member of the East Baton Rouge Parish School Board holding office on the date the Central Community School Board begins the actual operation of educating students within its jurisdiction as a separate school system shall serve the remainder of the term of office for which elected. If a vacancy occurs during said term of office, it shall be filled in accordance with law from districts in effect at the time the office is filled.

(4) At the next date on which a regular election for the election of members of the East Baton Rouge Parish School Board would be held following the date the Central Community School Board begins the actual operation of educating students within its jurisdiction as a separate school system, the members of the East Baton Rouge Parish School Board shall be elected from single-member districts adopted in accordance with this Subsection. The members so elected and their successors in office shall serve four-year concurrent terms. Thereafter, the East Baton Rouge Parish School Board shall be reapportioned as otherwise provided by law.

NOTE: Subsection I as enacted by Acts 2013, No. 295, §1, eff. when a const. amend. becomes effective that either authorizes the creation of the Southeast Baton Rouge Community School System or that authorizes the legislature to create school districts that have the same constitutional status and authority as parish school districts. See Acts 2013, No. 295, §3.

I.(1) In addition to any other requirements in this Section, in the event the Southeast Baton Rouge Community School Board begins the actual operation of educating students within its jurisdiction as a separate school system in accordance with R.S. 17:67, the East Baton Rouge Parish School Board shall develop a plan to divide the parish, excluding the geographic area within the boundaries of the Southeast Baton Rouge Community School System, into single-member districts from each of which one member of such board shall be elected. Such districts shall be drawn with as equal population as possible, using population figures from the most recent federal decennial census.

(2) Prior to the final adoption of such plan, the East Baton Rouge Parish School Board shall order a public hearing on the proposed plan and shall cause to be published in its official journal, at least twenty days prior to the date of such hearing, the time and place thereof, a general summary and map of the proposed plan, and the times and places where copies of the proposed plan are available for public inspection.

(3) Notwithstanding any law to the contrary, each elected member of the East Baton Rouge Parish School Board holding office on the date the Southeast Baton Rouge Community School Board begins the actual operation of educating students within its jurisdiction as a separate school system shall serve the remainder of the term of office for which he was elected. If a vacancy occurs during his term of office, it shall be filled in accordance with law from districts in effect at the time the office is filled.

(4) At the next date on which a regular election for members of the East Baton Rouge Parish School Board would be held following the date the Southeast Baton Rouge Community School Board begins the actual operation of educating students within its jurisdiction as a separate school system, the members of the East Baton Rouge Parish School Board shall be elected from single-member districts adopted in accordance with this Subsection. The members so elected and their successors in office shall serve four-year concurrent terms. Thereafter, the East Baton Rouge Parish School Board shall be reapportioned as otherwise provided by law.

Added by Acts 1977, No. 122, §1, eff. June 27, 1977. Amended by Acts 1980, No. 285, §2, eff. July 14, 1980; Acts 1995, No. 973, §1, eff. Nov 23, 1995; Acts 1997, No. 1434, §1, eff. July 15, 1997; Acts 1999, No. 1027, §1, eff. Dec. 27, 1999; Acts 2001, No. 895, §1, eff. June 26, 2001; Acts 2006, No. 202, §1, eff. Dec. 11, 2006; Acts 2013, No. 295, §1, eff. when constitutional amendment is adopted. See note below.

NOTE: See Acts 2013, No. 295, §2, relative to enrollment options for high school students in East Baton Rouge Parish and the inclusion of such students in school system membership counts.

NOTE: See Acts 2013, No. 295, §3, relative to the creation of the Southeast Baton Rouge Community School System or other school districts.



RS 17:58.3 - East Baton Rouge Parish School Board; compensation of members

§58.3. East Baton Rouge Parish School Board; compensation of members

Notwithstanding any other provision of law to the contrary, the members of the East Baton Rouge Parish School Board shall receive the same remuneration as is now or may be hereafter provided by law for members of parish school boards for attendance at all meetings of said board and also for attendance at all meetings of committees on which they serve as members.

Added by Acts 1977, No. 122, §1, eff. June 27, 1977.



RS 17:59 - General fund of parish school boards

§59. General fund of parish school boards

The general school fund of the parish school boards shall consist of the state public school fund, police jury appropriations, and such other school funds as may be provided in the constitution or other laws of the state, except such as are appropriated or designated for special purposes.

No special advantage shall be given out of the general school funds to the high schools. Buildings, additions to buildings, repairs, supplies, sites, and equipment may be provided out of the general funds. Communities desiring better facilities and longer sessions than can be provided by a distribution of the general funds giving equal session to all schools shall secure the same by voting special taxes or obtaining funds from other sources than the public or the general school funds.



RS 17:60 - Repealed by Acts 1964, No. 310, 2; Acts 1965, No. 36, 2, both eff. Jan. 1, 1971

§60. Repealed by Acts 1964, No. 310, §2; Acts 1965, No. 36, §2, both eff. Jan. 1, 1971



RS 17:60.1 - Jefferson Parish School Board

§60.1. Jefferson Parish School Board

A. Each member of the Jefferson Parish School Board elected to office in 1976 and 1978 shall continue in office until the expiration of the terms for which elected. Effective with the commencement of the term of office of members of the Jefferson Parish School Board who were elected at the election for school board members held at the congressional election in 1974, and thereafter, there shall be eight members of the Jefferson Parish School Board.

B. The members of the board who are elected at the election for school board members held at the congressional election in 1980 to succeed those members elected in 1976 shall serve for terms of four years. The members of the board who are elected at the election for school board members held at the congressional election in 1982 to succeed those members who were elected in 1978 shall serve for terms of four years. The members of the board who are elected at the election for school board members held at the congressional election in 1984 to succeed those members elected in 1980 shall serve for terms of two years.

C. All members of the Jefferson Parish School Board shall be elected at the election for school board members to be held at the congressional election in 1986. The members elected in 1986, and their successors in office, shall serve four-year concurrent terms.

D. The Jefferson Parish School Board is hereby authorized to adopt rules and regulations, not inconsistent with law, to effectuate this section and to administer the duties and functions of said board.

E. In the election of members of the school board the names of all candidates for election shall be placed in alphabetical order in a separate column on the ballot, under the heading "Parish School Board".

F. No member of the school board shall hold or exercise any other office, position or employment for profit under the school board. Whenever any member accepts any employment, office or position in violation of this Subsection, his school board office shall thereby be vacated.

G. Members of the Jefferson Parish School Board shall be compensated as is provided by the general school laws of the state.

H. The board shall hold regular meetings not less than once each month and may hold special meetings as the board considers necessary.

I. The president of the board shall be elected annually by the members of the board from among the membership of the board. He shall not be eligible to succeed himself, nor shall he be eligible for reelection as president for two years after the expiration of the term as president for which he was elected.

J. The general school laws in Title 17 of the Louisiana Revised Statutes of 1950 shall govern the Jefferson Parish School Board in all cases not in conflict with the provisions of this section.

K. Repealed by Acts 2008, No. 706, §1, eff. July 2, 2008.

Added by Acts 1964, No. 310, §1. Amended by Acts 1965, No. 36, §1; Acts 1966, No. 4, §1, emerg. eff. June 9, 1966 at 1:45 P.M.; Acts 1974, No. 18, §1, emerg. eff. June 14, 1974 at 9:00 A.M.; Acts 1974, No. 523, §1; Acts 1975, No. 41, §1; Acts 1975, No. 584, §1, eff. July 17, 1975; Acts 1979, No. 435, §1, eff. July 13, 1979; Acts 1980, No. 285, §3, eff. July 14, 1980; Acts 2008, No. 706, §1, eff. July 2, 2008.



RS 17:60.2 - Jefferson Parish School Board; reapportionment

§60.2. Jefferson Parish School Board; reapportionment

A. The purpose and intent of this section is to reapportion the Jefferson Parish School Board so that each member thereof represents as nearly as possible the same number of constituents as is required by recent decisions of the United States Supreme Court.

B. The districts of the Jefferson Parish School Board shall be composed as hereinafter set forth and one member shall be elected from and shall represent each such district:

(1) District 1 shall be composed of Ward 1, Ward 2, and Precincts 1, 2, 3, and 6 of Ward 3.

(2) District 2 shall be composed of Precincts 4, 4A, 5, and 7 of Ward 3, Precincts 1, 2, 3, 4, 5, 6, 7, 7A, and 8 of Ward 4, and Ward 6.

(3) District 3 shall be composed of Precincts 9, 9A, 10, 11, 12, 13, 14, 15, 16, 17, and 18 of Ward 4, Ward 5, and Ward 11.

(4) District 4 shall be composed of Ward 7, Precincts 1, 14, 15, 22, and 24 of Ward 8, and Precincts 1, 2, 3E, 3F, 3G, 3H, 11, 12, and 13 of Ward 9.

(5) District 5 shall be composed of Precincts 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 16, 17, 18, 19, 20, 21, 23, 25, 28, and 47 of Ward 8 and Precincts 1, 2, 7, 8, 12, 13, 14, and 15 of Ward 10.

(6) District 6 shall be composed of Precincts 26, 27, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, and 46 of Ward 8, and Precincts 10B, 10C, and 10D of Ward 9.

(7) District 7 shall be composed of Precincts 3A, 3B, 3C, 3D, 4, 5, 6, 7, 8, 9, 9A, 9B, 9C, 9D, 9E, 9F, 9G, 9H, 9I, 9J, 9K, 9L, 9M, 9N, and 9P of Ward 9.

(8) District 8 shall be composed of Precinct 10A of Ward 9 and Precincts 3, 4, 5, 6, 9, 10, 11, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, and 28 of Ward 10.

C. The special school board election districts provided for herein shall be only for the purpose of electing school board members and shall not be for the purpose of levying taxes or issuing bonds. The creation of such special election districts shall not affect any existing tax or bonding districts and same shall remain in full force and effect as otherwise provided by law.

D. The board shall again reapportion itself, based upon the decennial federal census taken in 1980, such reapportionment to be effective in time for the elections in 1982, and the board shall again reapportion itself after every decennial federal census thereafter, such reapportionment to be effective in time for the election in the second year thereafter. Each such reapportionment shall be such that each member of said board represents as nearly as possible the same number of persons.

Added by Acts 1970, No. 485, §1. Amended by Acts 1974, No. 18, §1, emerg. eff. June 14, 1974, at 9:00 A.M.



RS 17:60.3 - Jefferson Parish School Board; term limits

§60.3. Jefferson Parish School Board; term limits

Notwithstanding any provision of law to the contrary, a member of the Jefferson Parish School Board, who at the end of his term of office on the board will have served as a member of the board for more than two and one-half terms in three consecutive terms, such service being during terms that began on or after January 1, 2010, shall not be elected to the board for the succeeding term.

Acts 2009, No. 291, §1.



RS 17:60.4 - School board members; term limits; local election

§60.4. School board members; term limits; local election

A.(1) At the statewide election to be held on November 6, 2012, a proposition shall appear on the ballot in each school district, except as provided in Subsection D of this Section, to determine whether the members of the school board in that district shall have term limits.

(2) As used in this Section, "school board" shall mean the governing authority of a public school district.

B. The ballot for the election shall state as follows:

"LOCAL OPTION ELECTION

Within _________ (name of school district):

Shall the number of terms of office that any member of the school board may serve be limited to three consecutive four-year terms?"

C. If the question of such term limitation is approved by a majority of the qualified electors voting on the proposition in the district, then each member of the school board of that district who at the end of a term of office on the board will have served as a member of the board for more than two and one-half terms in three consecutive terms, such service being during terms that began on or after January 1, 2014, shall not be elected to the board for the succeeding term. If a majority of the qualified electors voting on the proposition in the district vote against such proposition, then no such term limitation shall apply in that district.

D. The provisions of this Section shall not be applicable to the Recovery School District, the governing authority of any charter school, or in any school district in which school board members are limited to three consecutive terms or less by law enacted or pursuant to a proposition approved by the voters prior to January 1, 2010.

E. The secretary of state shall prepare the ballot for the election.

F. Except as otherwise provided, the election required pursuant to this Section shall be conducted in accordance with the Louisiana Election Code.

G. Notwithstanding Chapter 8-A of the Louisiana Election Code, the costs of the election required pursuant to this Section shall be borne by the state.

Acts 2012, No. 386, §1, eff. May 31, 2012.



RS 17:61 - Caddo Parish School Board; number of members; election; determination of membership; districts; terms; remuneration; qualifications; vacancies

§61. Caddo Parish School Board; number of members; election; determination of membership; districts; terms; remuneration; qualifications; vacancies

A. The Caddo Parish School Board shall consist of eighteen members elected in the congressional election. For purposes of determining membership on the Caddo Parish School Board, Caddo Parish shall be divided into six districts. These districts shall be designated as School Board District A, School Board District B, School Board District C, School Board District D, School Board District E, and School Board District F.

B.(1) School Board District A shall comprise all that area lying within the corporate limits of the city of Shreveport as they now exist or may hereafter be extended.

(2) School Board District B shall comprise all that area within the Police Jury Wards One and Nine, and all of that part of Police Jury Ward Four lying north of the city of Shreveport and east of Soda Lake Canal as wards are now officially delineated.

(3) School Board District C shall consist of all that area of Police Jury Ward Two as the Ward is now officially delineated.

(4) School Board District D shall consist of all that area enclosed by the following described traverse: Starting at a point on the Louisiana-Texas state line, said point of beginning being on the township line between Townships Sixteen North and Seventeen North; thence running easterly along the south line of Township Seventeen North to the southeast corner of Section Thirty-two, Township Seventeen North Range Fifteen West; thence northerly along the east side of Sections Thirty-two, Twenty-nine, Twenty, Seventeen, Eight, and Five of Township Seventeen North Range Fifteen West, and continuing northerly along the east side of Sections Thirty-two and Twenty-nine of Township Eighteen North Range Fifteen West to a point on the south boundary of Police Jury Ward Three; thence in an easterly direction and continuing along the boundary of Police Jury Ward Three to a point on the Louisiana-Texas state line; thence south along the Louisiana-Texas state line to the place of beginning.

(5) School Board District E shall consist of all that area within the following described traverse: Beginning at a point on the Louisiana-Texas state line, said point of beginning being also on the Caddo-DeSoto Parish line, extending easterly along the Caddo-DeSoto Parish line to a point on the east side of Section Thirteen, Township Fifteen North Range Fifteen West; thence northerly along the east side of Sections Thirteen, Twelve, and One, Township Fifteen North Range Fifteen West, and continuing northerly along the east side of Sections Thirty-six, Twenty-five, Twenty-four, Thirteen, Twelve, and One of Township Sixteen North Range Fifteen West, and continuing northerly along the east side of Sections Thirty-six, Twenty-five, and Twenty-four of Township Seventeen North, Range Fifteen West to the northeast corner of Section Twenty-four; thence easterly along the south side of Sections Eighteen and Seventeen, Township Seventeen North Range Fourteen West to the southeast corner of Section Seventeen; thence northerly along the east line of said Section Seventeen to the Shreveport city limits; thence continuing around the above described Districts A and D to a point on the Louisiana-Texas state line; thence south along the Louisiana-Texas state line to the place of beginning.

(6) School Board District F shall comprise all of Police Jury Wards Four, Seven and Eight, as wards are now officially delineated, less that area within the above described Districts A, B, and E.

(7) In the event any part of School Board Districts B, D, E, or F are taken into the city of Shreveport and included in its city limits, that area so included in the city limits of Shreveport shall automatically become a part of School Board District A and be taken from its former district.

C. The membership of the board and the election of the members shall be as follows:

(1) School Board District A shall have thirteen members on the board. School Board Districts B, C, D, E, and F shall each have one member on the board.

(2) All present members of the board shall serve out the full term for which they were elected or until their successors have qualified and assumed office. The members of the board who are elected at the election for school board members held at the congressional election in 1980 shall serve for terms of six years. The members of the board who are elected at the election for school board members held at the congressional election in 1982 shall serve for terms of four years. The members of the board who are elected at the election for school board members held at the congressional election in 1984 shall serve for terms of two years. All members of the Caddo Parish School Board shall be elected at the election for school board members to be held at the congressional election in 1986. The members elected in 1986, and their successors in office, shall serve four-year concurrent terms.

D. All members elected to the parish school board shall assume the duties of office at the January meeting of the board following their election.

E. Members of the Caddo Parish School Board shall receive the same remuneration, possess the same qualifications, and qualify for election in the same manner as now or hereafter provided by law for members of other parish school boards. A vacancy occurring on the board shall be filled in the manner provided by law for filling of vacancies in the other parish school boards.

Added by Acts 1954, No. 2, §1. Amended by Acts 1980, No. 285, §4, eff. July 14, 1980.



RS 17:61.1 - Repealed by Acts 1980, No. 285, 9, eff. July 17, 1980

§61.1. Repealed by Acts 1980, No. 285, §9, eff. July 17, 1980



RS 17:62 - Lafayette Parish School Board; term limits; voter approval

§62. Lafayette Parish School Board; term limits; voter approval

The Lafayette Parish School Board, by adoption of a resolution, may limit the number of terms of office which any member of the board may serve to three consecutive four-year terms. Such resolution may be adopted by the board only after the question of such term limitation has been submitted to and approved by a majority of the qualified electors of Lafayette Parish who vote on the proposition at a regularly scheduled election held in accordance with the Louisiana Election Code.

Acts 2005, No. 230, §1.



RS 17:62.1 - Repealed by Acts 1999, No. 812, 1, eff. Nov. 25, 1999.

§62.1. Repealed by Acts 1999, No. 812, §1, eff. Nov. 25, 1999.



RS 17:63 - Iberville Parish School Board; number of members; districts

§63. Iberville Parish School Board; number of members; districts

A. The Iberville Parish School Board shall consist of nine members. Eight members shall be elected from single-member districts and one member shall be elected at-large. The single-member districts shall be designated as School Board District A, School Board District B, School Board District C, School Board District D, School Board District E, School Board District F, School Board District G, and School Board District H. The district for the member elected at-large shall be designated as School Board District I.

B.(1) No later than the deadline contained in R.S. 17:71.5, the Iberville Parish School Board shall develop a plan to provide for the eight single-member districts. Each single-member district shall contain as equal population as possible utilizing population figures from the latest federal decennial census. The at-large district shall contain the entirety of the Iberville Parish school district.

(2) Prior to the final adoption of the plan required by this Subsection, the Iberville Parish School Board shall have a public hearing on the proposed plan. The Iberville Parish School Board shall cause the following to be published in the official journal for the parish at least twenty days prior to the hearing:

(a) The date, time, and place of the hearing.

(b) A general summary and map of the proposed plan.

(c) The times and places where copies of the proposed plan are available for public inspection.

C. The provisions of this Section shall apply to redistricting of the Iberville Parish School Board following the 2010 federal decennial census for the regular elections for the school board in 2014 and thereafter.

Acts 2010, No. 650, §1, eff. June 29, 2010.



RS 17:64 - Zachary Community School Board and school system; creation; membership; qualifications; apportionment; election; powers, duties, and functions; system operation

§64. Zachary Community School Board and school system; creation; membership; qualifications; apportionment; election; powers, duties, and functions; system operation

A.(1) Notwithstanding any provision of law to the contrary, upon the appointment of members of the interim school board as provided in R.S. 17:64.1(C), there shall be established a separate school system and school board for the Zachary community in East Baton Rouge Parish, which shall be designated the Zachary Community School Board. The board shall be composed of nine members, one from each of the single-member districts provided for in Subsection B of this Section who shall meet the qualifications for office provided for in R.S. 17:52(E). Additionally, each member of the board shall meet the requirements of R.S. 17:52(D) specifying that school board members be able to read and write.

(2) The geographic boundaries of the school system shall be as follows: Commence at a point at the bank of the Mississippi River at its nearest point to the boundary of East Baton Rouge Parish and East Feliciana Parish, south of Port Hudson National Cemetery, and proceed in a northerly direction along a line forming the boundary between East Baton Rouge Parish and East Feliciana Parish to a point north of U.S. Highway 61 and corner; thence continue in a northeasterly direction and then an easterly direction along the East Baton Rouge and East Feliciana Parish boundary line to the westerly bank of the waterbody known as Redwood Creek; thence proceed in a southerly direction following the meanderings of said creek, along its western bank to where it empties into the Comite River; thence proceed in a southerly direction along the western bank of the Comite River to a point just north of Charlton Road; thence proceed in a westerly direction on a line parallel to the northern boundary of Charlton Road to the eastern boundary of White's Bayou where it intersects at the northern point with Baker Canal; thence proceed in a southerly direction to the southernmost intersection of White's Bayou and Baker Canal; thence proceed in a westerly direction following the meanderings of the northern bank of the Baker Canal to La. Highway 19; continue in the same line across La. Highway 19, thence proceed in a southerly direction along the western boundary of Highway 19 to a point being the boundary line of the Baker City limits and the Baker School District, as set forth in the 1997 Baker School District proposal; thence continue to proceed in a westerly direction then northerly and then in a westerly direction along a line being a portion of the northern boundary of said Baker City limit/School District proposal line; thence proceed south along said line to the northern boundary of Groom Road; thence proceed along the northern boundary of said Groom Road to its intersection with La. Highway 964 (Old Scenic Highway) and continue in a westerly direction to the western boundary of La. Highway 964; thence proceed in a southerly direction along the western boundary of Highway 964 to its intersection with Springfield Road; thence proceed due west to the eastern bank of the Mississippi River; thence proceed in a northerly direction along the eastern bank of the Mississippi River to the point of beginning less and except any portion of said area located within the jurisdiction of the city of Baker School Board.

(3) No appropriation of state funds shall be provided to provide assistance or support with the initial establishment of the Zachary community school system. Nothing in this Paragraph shall limit the participation of the Zachary community school system in the Minimum Foundation Program or any other appropriation applicable to other public school systems in the state.

B.(1) By not later than January 15, 2000, the governing authority of the city of Zachary shall develop and adopt a plan to divide the Zachary community school system into nine single-member districts from each of which one member of the Zachary Community School Board shall be elected. The districts shall be drawn in a manner such that each member of the Zachary Community School Board represents as nearly as possible the same number of persons, using population figures from the latest federal decennial census, and shall be effective in time for qualifying for office for a special election for school board members to be held at the time and place of voting for members of congress in 2000. School board members elected at this time shall take office at noon on the second Monday in January next following the election and serve until the taking of office of the school board members elected as provided in Subsection C of this Section.

(2) Prior to the final adoption of the apportionment plan required by this Subsection, the governing authority of the city of Zachary shall order a public hearing on the proposed plan and shall cause to be published in its official journal at least twenty days prior to the date of such hearing, the time and place thereof, a general summary and map of the proposed plan, and the times and places where copies of the proposed plan are available for public inspection.

C. Except as otherwise provided in Paragraph B(1) of this Section for the initial elected members of the board, each member of the Zachary Community School Board shall be elected at the time and place provided by law generally for parish school board members. The members of the Zachary Community School Board elected in 2002 shall assume office as otherwise provided by law generally for parish school board members and such members and their successors in office shall serve for four-year concurrent terms.

D. Vacancies on the board shall be filled as provided by law generally for parish school boards.

E.(1)(a) The organization of the Zachary Community School Board as well as the board's powers, duties, functions, and responsibilities shall be as provided by law generally for parish school boards.

(b) Notwithstanding any provision of law to the contrary, the board may borrow money in sums necessary to fund its budgeted expenditures for Fiscal Year 2002-2003. As evidence of these loans, the board may execute or cause to be executed notes or other evidences of indebtedness payable before the close of Fiscal Year 2003-2004 and pledge, as security therefor, their revenues for Fiscal Year 2002-2003, plus their revenues for Fiscal Year 2003-2004.

(2) Compensation for board members and reimbursement for expenses shall be as provided by law generally for parish school board members.

(3) The Zachary Community School Board shall adopt rules, regulations, and procedures consistent with law to effectuate this Section and to administer the duties, functions, and responsibilities of the board.

F.(1) The Zachary Community School Board shall begin its initial year of actual operation providing for the education of students within its jurisdiction at the beginning of the 2001-2002 school year or any subsequent school year after the Zachary Community School Board complies with state and federal requirements for actual operation of a separate school system. Beginning at this time and thereafter, notwithstanding any provisions of law or rule or regulation to the contrary and pursuant to the duty and responsibility placed with the legislature by Article VIII, Section 1 of the Constitution of Louisiana to establish and maintain a public educational system and the authority granted the legislature by Article VIII, Section 10(A) of the Constitution of Louisiana to enact laws affecting parish school board systems in existence on the effective date of the constitution, all lands, buildings and improvements, facilities, and other property having title vested in the public and subject to management, administration, and control by the East Baton Rouge Parish School Board for public education purposes but located within the geographic boundaries of the Zachary community school system or used to provide student transportation services to such facilities, or both, shall be managed, administered, and controlled by the Zachary Community School Board.

(2) In the absence of a mutual agreement between the East Baton Rouge Parish School Board and the Zachary Community School Board on questions of ownership of the lands, buildings and improvements, facilities, and other property having title vested in the public and subject to management, administration, and control by the East Baton Rouge Parish School Board for public education purposes but located within the geographic boundaries of the Zachary community school system or used to provide student transportation services to such facilities, or both, the Zachary Community School Board shall enter into arbitration proceedings to resolve such questions.

Added by Acts 1999, No. 1027, §1, eff. Dec. 27, 1999; Acts 2001, No. 895, §1, eff. June 26, 2001; Acts 2002, 1st Ex. Sess., No. 49, §1, eff. April 18, 2002.



RS 17:64.1 - Zachary community school system; interim school board

§64.1. Zachary community school system; interim school board

A. Notwithstanding any provision of law to the contrary, upon the appointment of the members thereof as provided in Subsection C of this Section, there shall be and there is hereby created an interim school board for the Zachary community school system which shall continue in existence until the taking of office of the initial members of the Zachary Community School Board elected in 2000.

B.(1) The interim school board shall be composed of one member from each of the nine single-member districts provided for in R.S. 17:64(B) who shall be electors and who shall meet the qualifications for office provided for in R.S. 17:52(E). Additionally, each member of the interim school board shall meet the requirements of R.S. 17:52(D) specifying that school board members be able to read and write.

(2) Membership on the interim school board shall not disqualify an otherwise eligible person from qualifying as a candidate in the 2000 election for initial members of the Zachary Community School Board.

C.(1) All members of the interim school board shall be appointed by the governor within ten days after the districts provided for in R.S. 17:64(B) have received preclearance as provided for in the federal Voting Rights Act and shall serve until the taking of office of the initial members of the Zachary Community School Board elected in 2000.

(2) Members appointed by the governor shall be from a list of nominees provided as follows:

(a) The members of the Louisiana House of Representatives elected from District Number Sixty-two and District Number Sixty-three each shall nominate three persons meeting the qualifications for office for each position to be appointed by the governor.

(b) The members of the Louisiana Senate elected from District Number Thirteen and District Number Fifteen each shall nominate three persons meeting the qualifications for office for each position to be appointed by the governor.

(3) A vacancy on the interim school board shall be filled in the same manner as the original appointment.

D. The interim school board shall constitute a body corporate in law. The organization of the interim school board as well as the board's powers, duties, functions, and responsibilities shall be as provided by law generally for city and parish school boards. Compensation for board members and reimbursement for expenses also shall be as provided by law generally for parish school boards.

E. The interim school board shall adopt rules, regulations, and procedures consistent with law to effectuate this Section and to administer the duties, functions, and responsibilities of the interim board. Additionally, the interim school board shall call for a special election to elect the initial members of the Zachary Community School Board. It shall be held at the time and place of voting for members of congress in 2000.

F. The provisions of R.S. 42:11 et seq. relative to open meetings and the provisions of Chapter 1 of Title 44 of the Louisiana Revised Statutes of 1950 relative to public records shall be applicable to the interim school board and its members.

G. All authority granted to the interim school board by this Section shall expire upon the taking of office of the initial members of the Zachary Community School Board elected in 2000; however, the school board may take formal action to continue the interim school board as an advisory body on matters previously under the jurisdiction of the interim board.

Added by Acts 1999, No. 1027, §1, eff. Dec. 27, 1999.



RS 17:65 - Repealed by Acts 2011, 1st Ex. Sess., No. 41, §2, eff. June 12, 2011.

§65. Repealed by Acts 2011, 1st Ex. Sess., No. 41, §2, eff. June 12, 2011.



RS 17:66 - Central Community School Board and school system; creation; membership; qualifications; apportionment; election; powers, duties, and functions; system operation

§66. Central Community School Board and school system; creation; membership; qualifications; apportionment; election; powers, duties, and functions; system operation

A.(1) Notwithstanding any provision of law to the contrary, upon the appointment of members of the interim school board as provided in R.S. 17:66.1, there shall be established a separate school system and school board for the Central community in East Baton Rouge Parish. The school board shall be designated the Central Community School Board. The board shall be composed of seven members, one from each of the single-member districts provided for in Subsection B of this Section who shall be electors and shall meet the qualifications for office provided in R.S. 17:52(D) and (E).

(2) The geographic boundaries of the school system shall be as follows:

Commence at a point on the Comite River at the center line of the river and its intersection with the center line of Louisiana Highway 64; thence proceed in a southerly direction along the center line of the Comite River to its intersection with the center line of White Bayou; thence proceed in a northwesterly direction along the center line of White Bayou to a point due east of the intersection of Foster Road and Green Gate Drive; thence run due west from said point 3500 feet, more or less, along a line to its intersection with the center line of Foster Road; thence proceed in a southerly direction along the center line of Foster Road to its intersection with the center line of Louisiana Highway 408 (Hooper Road); thence proceed in an easterly direction along the center line of Louisiana Highway 408 (Hooper Road) ninety feet, more or less, to its intersection with an electric power transmission line on the western boundary of the Four Seasons Trailer Park; thence proceed in a southerly direction along the electric power transmission line and its extension to its intersection with the center line of Cypress Bayou; thence proceed in a southeasterly direction along the center line of Cypress Bayou to its intersection with the center line of the Comite River; thence proceed in a southeasterly direction along the center line of the Comite River to its confluence with the center line of the Amite River; thence proceed in a northerly direction along the center line of the meanders of the Amite River to its confluence with the center line of Sandy Creek; thence proceed in a northerly direction along the center line of Sandy Creek to its intersection with the center line of Louisiana Highway 37 (Greenwell Springs Road); thence proceed in a southwesterly direction along the center line of Louisiana Highway 37 (Greenwell Springs Road) to its intersection with the center line of Louisiana Highway 409 (Liberty Road); thence proceed in a northerly direction along the center line of Louisiana Highway 409 (Liberty Road) to its intersection with the center line of Louisiana Highway 64 (Greenwell Springs-Port Hudson Road); thence continue north along the center line of Louisiana Highway 409 (Liberty Road) a distance of 1000 feet to a point; thence proceed from said point northwesterly along a line 1000 feet north of and parallel to Louisiana Highway 64 (Greenwell Springs-Port Hudson Road) to its intersection with the east boundary of Section 16, Township 5 South, Range 2 East; thence proceed along the east boundary of Section 16, north a distance of 2200 feet, more or less, to the northeast corner of Section 16; thence, along the north boundary of Section 16, proceed west a distance of 3100 feet, more or less, to the northwest corner of Section 16; thence, along the west boundary of Section 16, proceed south a distance of 1000 feet, more or less, to a point on the west boundary of Section 16 that is 1000 feet north of the center line of Louisiana Highway 64; thence proceed in a northwesterly direction along a line 1000 feet north of and parallel to Louisiana Highway 64 to a point 500 feet west of Saunders Bayou; thence proceed southerly along a line 500 feet west of Saunders Bayou to its intersection with the center line of Louisiana Highway 64; thence proceed in a westerly direction along the center line of Louisiana Highway 64 to its intersection with the center line of the Comite River, the point of beginning.

B.(1) By not later than sixty days after the appointment of the members of the interim school board as provided in R.S. 17:66.1, the interim school board shall develop and adopt a plan to divide the Central community school system into seven single-member districts from each of which one member of the Central Community School Board shall be elected. The districts shall be drawn in a manner such that each member of the Central Community School Board represents as nearly as possible the same number of persons, using population figures from the latest federal decennial census, and shall be effective in time for qualifying for office for a special election for school board members to be held at the time and place of voting for municipal primary and municipal general elections in 2007. School board members elected at this time shall take office at noon on the thirtieth day following the general election and serve until the taking of office of the school board members elected as provided in Subsection C of this Section.

(2) If the special election for school board members provided for in Paragraph (1) of this Subsection is not held, such election shall be held on the dates for the next available special election authorized by R.S. 18:402(E) to fill newly created offices. School board members elected at this time shall take office at noon on the third Monday next following the general election date authorized for such available special election and serve until the taking of office of the school board members elected as provided in Subsection C of this Section.

(3) Prior to the final adoption of the apportionment plan required by Paragraph (1) of this Subsection, the interim school board shall order a public hearing on the proposed plan and shall cause to be published in its official journal at least twenty days prior to the date of such hearing, the time and place thereof, a general summary and map of the proposed plan, and the times and places where copies of the proposed plan are available for public inspection.

C. Except as otherwise provided in this Section and in R.S. 17:66.1 for the initial elected members of the board, each member of the Central Community School Board shall be elected at the time and place provided by law generally for parish school board members. The members of the Central Community School Board elected in 2010 shall take office as otherwise provided by law generally for parish school board members, and such members and their successors in office shall serve for four-year concurrent terms.

D. Vacancies on the board shall be filled as provided by law generally for parish school boards.

E.(1) The organization of the Central Community School Board as well as the board's powers, duties, functions, and responsibilities shall be as provided by law generally for city, parish, and other local public school boards. Compensation for board members and reimbursement for expenses also shall be as provided by law generally for city, parish, and other local public school board members.

(2) The Central Community School Board shall adopt rules, regulations, and procedures consistent with law to effectuate this Section and to administer the duties, functions, and responsibilities of the board.

F.(1) The Central Community School Board shall begin actual operation of providing for the education of students within its jurisdiction on July 1, 2007. Beginning on the date the school board begins actual operation of providing for the education of students and thereafter, notwithstanding any provision of law or rule or regulation to the contrary and pursuant to the duty and responsibility placed with the legislature by Article VIII, Section 1 of the Constitution of Louisiana to establish and maintain a public educational system and the authority granted the legislature by Article VIII, Section 10(A) of the Constitution of Louisiana to enact laws affecting parish school board systems in existence on the effective date of the constitution, all lands, buildings, and improvements, facilities, and other property having title vested in the public and subject to management, administration, and control by the East Baton Rouge Parish School Board for public education purposes but located within the geographic boundaries of the Central community school system or used to provide student transportation services to such facilities, or both, shall be managed, administered, and controlled by the Central Community School Board.

(2) If the members of the Central Community School Board are elected at the time provided in Paragraph (2) of Subsection B of this Section, the interim school board shall begin actual operation of providing for the education of students within its jurisdiction on such date and shall exercise all powers and authorities granted to the Central Community School Board and for the purposes of R.S. 17:58.2(H), the Central Community School Board shall be deemed to have begun actual operation on such date.

G. Consistent with Article VIII of the Louisiana Constitution of 1974 relevant to equal educational opportunities, no state dollars shall be used to discriminate or to have the effect of discriminating and failing to provide an equal educational opportunity for all students.

Acts 2006, No. 202, §1, eff. Dec. 11, 2006; Acts 2007, No. 47, §1; Acts 2010, No. 598, §1.



RS 17:66.1 - Repealed by Acts 2009, No. 438, §3.

§66.1. Repealed by Acts 2009, No. 438, §3.



RS 17:67 - Southeast Baton Rouge Community School Board and school system; creation; membership; qualifications; apportionment; election; powers, duties, and functions; system operation

§67. Southeast Baton Rouge Community School Board and school system; creation; membership; qualifications; apportionment; election; powers, duties, and functions; system operation

A.(1) Notwithstanding any provision of law to the contrary, upon the appointment of members of the interim school board as provided in R.S. 17:67.1, there shall be established a separate school system and school board for the Southeast Baton Rouge community in East Baton Rouge Parish. The school board shall be designated the Southeast Baton Rouge Community School Board. The board shall be composed of nine members, one from each of the single-member districts provided for in Subsection B of this Section, who shall be electors and shall meet the qualifications for office provided in R.S. 17:52(D) and (E).

(2) The geographic boundaries of the school system shall be as follows: Commence at a point where the centerlines of Interstate 10 and Interstate 12 intersect; thence proceed in an easterly direction along the centerline of Interstate 12 to its intersection with the Amite River; thence proceed in a southerly direction along the centerline of the Amite River to its intersection with Bayou Manchac; thence proceed in a westerly direction along the centerline of Bayou Manchac to its intersection with Interstate 10; thence proceed in a northwesterly direction along the centerline of Interstate 10 to the point of beginning.

B.(1) The interim school board shall, within one hundred eighty days of appointment, develop and adopt a plan to divide the geographic area encompassed by the Southeast Baton Rouge Community School System into nine single-member districts, from each of which one member of the Southeast Baton Rouge Community School Board shall be elected. The districts shall be drawn in such a manner that each member of the Southeast Baton Rouge Community School Board represents as nearly as possible the same number of persons, using population figures from the latest federal decennial census.

(2) Prior to the final adoption of the apportionment plan required by Paragraph (1) of this Subsection, the interim school board shall order a public hearing on the proposed plan and shall cause to be published in its official journal, at least twenty days prior to the date of such hearing, the time and place thereof, a general summary and map of the proposed plan, and the times and places where copies of the proposed plan are available for public inspection.

C. The initial members of the Southeast Baton Rouge Community School Board shall be elected at the time and place provided by law generally for parish school board members occurring at least one year following appointment and shall take office as otherwise generally provided by law for parish school board members. Board members and their successors in office shall serve for four-year concurrent terms.

D. Vacancies on the board shall be filled as generally provided by law for parish school boards.

E.(1) The organization of the Southeast Baton Rouge Community School Board as well as the board's powers, duties, functions, and responsibilities shall be as generally provided by law for local public school boards. Compensation for board members and reimbursement for expenses shall be as generally provided by law for city, parish, and other local public school board members.

(2) The Southeast Baton Rouge Community School Board shall adopt rules, regulations, and procedures consistent with law to effectuate this Section and to administer the duties, functions, and responsibilities of the board.

F. The Southeast Baton Rouge Community School Board shall begin actual operation of providing for the education of students within its jurisdiction on July first immediately following the effective date of this Act. Beginning on July first immediately following the effective date of this Act and thereafter, notwithstanding any provision of law or rule or regulation to the contrary and pursuant to the duty and responsibility placed with the legislature by Article VIII, Section 1 of the Constitution of Louisiana to establish and maintain a public educational system and the authority granted the legislature by Article VIII, Section 10(A) of the Constitution of Louisiana to enact laws affecting parish school board systems in existence on the effective date of the constitution, all lands, buildings, improvements, facilities, and other property having title vested in the public and subject to management, administration, and control by the East Baton Rouge Parish School Board for public education purposes located within the geographic boundaries of the Southeast Baton Rouge Community School System or used to provide student transportation services to such facilities, or both, shall be transferred to, managed, administered, and controlled by the Southeast Baton Rouge Community School Board.

G. The East Baton Rouge Parish School System shall transfer ownership of at least fifty school buses, each with at least sixty-passenger capacity that are of equal quality, age, and condition to the fleet owned and operated by the East Baton Rouge Parish School System to the Southeast Baton Rouge Community School System, including a sufficient number of accessible buses to be used to transport the students needing special transportation services.

H. The East Baton Rouge Parish School System shall provide extended school year services, through August thirty-first immediately following the effective date of this Act, to public and nonpublic school students residing within the geographic boundaries of the Southeast Baton Rouge Community School System who qualified to receive such services prior to June thirtieth immediately following the effective date of this Act.

I. The East Baton Rouge Parish School System and any taxing district created by the East Baton Rouge Parish School System shall be the recipient of all sales and use taxes levied for school purposes collected within the geographic boundaries of the Southeast Baton Rouge Community School System and remitted by the tax collector through June thirtieth immediately following the effective date of this Act. Beginning on July first immediately following the effective date of this Act, the sales and use tax collector shall remit all sales and use taxes levied for school purposes collected within the geographic boundaries of the Southeast Baton Rouge Community School System, including delinquent payments, to the Southeast Baton Rouge Community School System.

J. The East Baton Rouge Parish School System shall receive all ad valorem and property taxes levied for school purposes collected within the geographic boundaries of the Southeast Baton Rouge Community School System collected and remitted by the tax collector through June thirtieth immediately following the effective date of this Act. Beginning on July first immediately following the effective date of this Act, the tax collector shall remit all ad valorem and property taxes levied for school purposes collected within the geographic boundaries of the Southeast Baton Rouge Community School System, including delinquent payments, to the Southeast Baton Rouge Community School System.

K. For every application made by the East Baton Rouge Parish School System for funding for the school year immediately following the effective date of this Act, which has a due date on or before August fifteenth immediately following the effective date of this Act, the East Baton Rouge Parish School System shall disaggregate the data for the Southeast Baton Rouge Community School System and shall submit two applications, one for the East Baton Rouge Parish School System and one for the Southeast Baton Rouge Community School System.

L. Consistent with Article VIII of the Louisiana Constitution of 1974, relevant to equal educational opportunities, no state monies shall be used to discriminate or to have the effect of discriminating and failing to provide an equal educational opportunity for all students.

Acts 2013, No. 295, §1, eff. when constitutional amendment is adopted. See note below; Acts 2014, No. 811, §8, eff. June 23, 2014.

NOTE: See Acts 2013, No. 295, §2, relative to enrollment options for high school students in East Baton Rouge Parish and the inclusion of such students in school system membership counts.

NOTE: See Acts 2013, No. 295, §3, relative to the creation of the Southeast Baton Rouge Community School System or other school districts.



RS 17:67.1 - Southeast Baton Rouge Community School System; interim school board

§67.1. Southeast Baton Rouge Community School System; interim school board

A. Notwithstanding any provision of law to the contrary, upon the appointment of the members thereof as provided in Subsection C of this Section, there shall be and there is hereby created an interim school board for the Southeast Baton Rouge Community School System which shall continue in existence until the taking of office of the initial elected members of the Southeast Baton Rouge Community School Board as provided by R.S. 17:67.

B.(1) The interim school board shall be composed of seven members appointed at large as provided in Subsection C of this Section. An interim school board member shall have attained the age of eighteen, be an elector, have resided in the state for the two years preceding appointment, have been domiciled within the geographic boundaries of the school system for at least one year preceding appointment, meet the qualifications provided in R.S. 17:52(D), and reside within the geographic boundaries of the school system.

(2) Membership on the interim school board shall not disqualify an otherwise eligible person from qualifying as a candidate for election as a member of the Southeast Baton Rouge Community School Board.

C.(1) All members of the interim school board shall be appointed by the governor within thirty days after the effective date of this Section and shall serve until the taking of office of the initial members of the Southeast Baton Rouge Community School Board elected as provided in R.S. 17:67.

(2) Members appointed by the governor shall be from a list of nominees provided as follows:

(a) The members of the Louisiana Senate elected from district numbers six and sixteen shall each nominate three persons meeting the qualifications for office for each position to be appointed by the governor.

(b) The members of the Louisiana House of Representatives elected from district numbers sixty-five, sixty-six, sixty-eight, and sixty-nine shall each nominate two persons meeting the qualifications for office for each position to be appointed by the governor.

(3) A vacancy on the interim school board shall be filled in the same manner as the original appointment.

D.(1) The interim school board shall constitute a body corporate in law.

(2) The organization of the interim school board as well as the board's powers, duties, functions, and responsibilities shall be as provided by law generally for city, parish, and other local public school boards.

(3) Members of the interim school board shall serve without compensation.

E. The interim school board shall adopt rules, regulations, and procedures consistent with law to effectuate this Section and to administer the duties, functions, and responsibilities of the interim board.

F. The provisions of R.S. 42:11 through 28, relative to open meetings, and the provisions of Chapter 1 of Title 44 of the Louisiana Revised Statutes of 1950, relative to public records, shall be applicable to the interim school board and its members.

G. All authority granted to the interim school board by this Section shall expire upon the taking of office of the initial members of the Southeast Baton Rouge Community School Board elected as provided by R.S. 17:67(C). However, the elected school board may take formal action to continue the interim school board as an advisory body on matters previously under the jurisdiction of the interim board.

H. The East Baton Rouge Parish School Board shall:

(1) Work cooperatively and collaboratively with the interim school board and the Southeast Baton Rouge Community School Board to effect the transfer of the students, buildings and other facilities, property, instructional materials, buses, and all other assets related to the schools located within the geographic boundaries of the Southeast Baton Rouge Community School System in an efficient and expeditious manner.

(2) Provide the interim school board for the Southeast Baton Rouge Community School System with immediate and complete access to:

(a) All school buildings and facilities associated with the schools located within the geographic boundaries of the Southeast Baton Rouge Community School System. Such access shall include making the school buildings and facilities to be transferred available, free of charge, to the interim and elected school boards for the Southeast Baton Rouge Community School System for purposes of conducting board and community meetings and other functions and activities related to the operation of the Southeast Baton Rouge Community School System.

(b) All student records and any other student-related files associated with students enrolled in the schools to be transferred to the Southeast Baton Rouge Community School System.

(c) All financial records associated with the schools to be transferred to the Southeast Baton Rouge Community School System, including those related to building maintenance, taxes, insurance, and indebtedness.

I. The East Baton Rouge Parish School Board shall not:

(1) Interfere, or impede in any way, with the processes to transfer the students, buildings and other facilities, property, instructional materials and equipment, buses, and all other assets related to the schools located within the geographical boundaries of the Southeast Baton Rouge Community School System to the Southeast Baton Rouge Community School Board.

(2) Sell, transfer, or otherwise remove any asset or thing of value, movable or immovable, corporeal or incorporeal, attributable to the schools to be transferred to the Southeast Baton Rouge Community School System prior to such transfer.

(3) Incur, transfer, or assign any debt or other responsibility or obligation to schools to be transferred to the Southeast Baton Rouge Community School System that is not properly attributable to such schools.

Acts 2013, No. 295, §1, eff. when constitutional amendment is adopted. See note below.

NOTE: See Acts 2013, No. 295, §2, relative to enrollment options for high school students in East Baton Rouge Parish and the inclusion of such students in school system membership counts.

NOTE: See Acts 2013, No. 295, §3, relative to the creation of the Southeast Baton Rouge Community School System or other school districts.



RS 17:67.2 - Redistribution of minimum foundation program to other school systems

§67.2. Redistribution of minimum foundation program to other school systems

To ensure that the creation of the Southeast Baton Rouge Community School District does not have a negative impact on the minimum foundation program allocation to school systems, beginning in the fiscal year immediately following the effective date of this Act and continuing for the next four fiscal years, the State Board of Elementary and Secondary Education shall identify the districts in parishes other than East Baton Rouge on which the creation of the Southeast Baton Rouge Community School System causes a negative impact and determine the amount of the negative impact on the minimum foundation per pupil allocation. The State Board of Elementary and Secondary Education shall withhold the total of the amounts of the negative impact on all districts in parishes other than East Baton Rouge from the total minimum foundation program allocation to the Southeast Baton Rouge Community School District and transfer those funds on a per pupil basis to such districts.

Acts 2013, No. 295, §1, eff. when constitutional amendment is adopted. See note below.

NOTE: See Acts 2013, No. 295, §2, relative to enrollment options for high school students in East Baton Rouge Parish and the inclusion of such students in school system membership counts.

NOTE: See Acts 2013, No. 295, §3, relative to the creation of the Southeast Baton Rouge Community School System or other school districts.



RS 17:67.2.1 - Unfunded accrued liability; payment

§67.2.1. Unfunded accrued liability; payment

In the event that the establishment of the Southeast Baton Rouge Community School District results in the elimination of one or more positions of current members of the Louisiana School Employees' Retirement System through privatizing, outsourcing, contracting the service with a private employer, or any other means, the Southeast Baton Rouge Community School District shall remit that portion of the unfunded accrued liability attributable to that position or positions pursuant to R.S. 11:1195.2.

Acts 2013, No. 295, §1, eff. when constitutional amendment is adopted. See note below.

NOTE: See Acts 2013, No. 295, §2, relative to enrollment options for high school students in East Baton Rouge Parish and the inclusion of such students in school system membership counts.

NOTE: See Acts 2013, No. 295, §3, relative to the creation of the Southeast Baton Rouge Community School System or other school districts.



RS 17:67.3 - Benefits of reemployed retirees and Legacy Benefit Trust Fund for Retirees of East Baton Rouge Parish School System

§67.3. Benefits of reemployed retirees and Legacy Benefit Trust Fund for Retirees of East Baton Rouge Parish School System

A. The East Baton Rouge Parish School System shall annually provide to the Southeast Baton Rouge Community School System an itemization of all postemployment benefits to be paid by the East Baton Rouge Parish School Board for the benefit of every individual hired by the Southeast Baton Rouge Community School System as a full-time employee. The Southeast Baton Rouge Community School System shall reimburse East Baton Rouge Parish School System at least quarterly for all post employment benefits for any employee hired by Southeast Baton Rouge Community School System as a full-time employee until all post employment benefits to which said individual is entitled have been paid.

B.(1) A trust to be known as the "Legacy Benefit Trust for Retirees of the East Baton Rouge Parish School System" shall be established pursuant to R.S. 17:1224. Within twelve months of beginning operation, the Southeast Baton Rouge Community School System shall deposit into the trust an initial sum calculated using the per pupil formula used to calculate the amount of funds received by the East Baton Rouge Parish School Board from the State Board of Elementary and Secondary Education on behalf of the East Baton Rouge parish schools placed under the jurisdiction of the Recovery School District. Thereafter, on or before July first of each succeeding year, the Southeast Baton Rouge Community School District shall deposit into the trust an amount calculated using the per pupil formula used to calculate the amount of funds received by the East Baton Rouge Parish School Board from the State Board of Elementary and Secondary Education on behalf of the East Baton Rouge parish schools placed under the jurisdiction of the Recovery School District.

(2)(a) In the event the State Board of Elementary and Secondary Education does not implement a per pupil formula to calculate the amount of funds to be received by the East Baton Rouge Parish School Board on behalf of the East Baton Rouge Parish schools placed under the jurisdiction of the Recovery School District as provided in Paragraph (1) of this Subsection in a timely manner, a committee composed of the state superintendent of education, the superintendent of the East Baton Rouge Parish School System, and the superintendent of the Southeast Baton Rouge Community School System, or their respective designees, shall determine the per pupil amount to be used as the basis for determining the amounts to be deposited into the trust as provided in this Section. The committee may consult with or utilize such financial or actuarial experts as deemed necessary.

(b) The initial sum to be deposited into the trust pursuant to Paragraph (1) of this Subsection shall be equal to the total number of students enrolled in the East Baton Rouge Parish School System on the effective date of this Section who subsequently enroll in the Southeast Baton Rouge Community School System, multiplied by the per pupil amount developed pursuant to this Paragraph. The amount of subsequent deposits shall be determined utilizing the initial student enrollment data and the per pupil formula applicable to the employees who retired prior to the effective date of this Section.

C. In the event it is determined by an actuarial study that the funds on deposit in the Legacy Benefit Trust for Retirees of the East Baton Rouge Parish School System are sufficient to pay the costs of the legacy benefits due to a proportionate share of individuals who retired from the East Baton Rouge Parish School System prior to the effective date of this Act, Southeast Baton Rouge Community School System shall not be required to make any additional payments to the Legacy Benefit Trust for Retirees of the East Baton Rouge Parish School System.

Acts 2013, No. 295, §1, eff. when constitutional amendment is adopted. See note below.

NOTE: See Acts 2013, No. 295, §2, relative to enrollment options for high school students in East Baton Rouge Parish and the inclusion of such students in school system membership counts.

NOTE: See Acts 2013, No. 295, §3, relative to the creation of the Southeast Baton Rouge Community School System or other school districts.



RS 17:67.4 - Payments to East Baton Rouge Parish Educational Facilities Improvement District

§67.4. Payments to East Baton Rouge Parish Educational Facilities Improvement District

A. Within thirty days of the effective date of this Act, the East Baton Rouge Parish Educational Facilities Improvement District shall provide to the Southeast Baton Rouge Community School Board a schedule of values for any construction completed within the boundaries of the Southeast Baton Rouge Community School System with the proceeds of Qualified School Construction Bonds issued prior to the effective date of this Act, an accounting of payments made and to be made through the effective date of this Act, on said bonds, and a payment schedule showing the unpaid principal and interest due for said projects.

B. Beginning on July first of the year following actual operation of the Southeast Baton Rouge Community School System, the Southeast Baton Rouge Community School System shall reimburse East Baton Rouge Parish Educational Facilities Improvement District an amount equal to the percentage of the debt service paid in the preceding fiscal year attributable to the construction completed within the boundaries of the Southeast Baton Rouge Community School District. The reimbursement shall be made to East Baton Rouge Parish Educational Facilities Improvement District within thirty days of receipt by the Southeast Baton Rouge Community School District of confirmation of payment of the debt service attributable to construction completed within the boundaries of the Southeast Baton Rouge Community School System.

Acts 2013, No. 295, §1, eff. when constitutional amendment is adopted. See note below.

NOTE: See Acts 2013, No. 295, §2, relative to enrollment options for high school students in East Baton Rouge Parish and the inclusion of such students in school system membership counts.

NOTE: See Acts 2013, No. 295, §3, relative to the creation of the Southeast Baton Rouge Community School System or other school districts.



RS 17:71.1 - REAPPORTIONMENT AND REORGANIZATION

SUBPART A-1. REAPPORTIONMENT AND REORGANIZATION

§71.1. Authority for reapportionment; basis

Each of the parish and city school boards, as heretofore created and organized, is hereby authorized to reapportion itself so that each member of said board represents as nearly as possible the same number of persons. However, a school board may provide that one or more of its members may be elected at large as provided in R.S. 17:71.3(B). Any reapportionment shall be based upon the latest federal decennial census, or a special census as authorized by R.S. 17:71.3(A), and shall be accomplished and become effective when a school board has complied with the provisions of R.S. 17:71.4.

Added by Acts 1968, No. 561, §1. Amended by Acts 1970, No. 319, §1, emerg. eff. July 13, 1970 at 2:00 P.M; Acts 1996, 1st Ex. Sess., No. 52, §1, eff. May 7, 1996.



RS 17:71.2 - Maximum and minimum size of boards; four-year concurrent terms

§71.2. Maximum and minimum size of boards; four-year concurrent terms

A. In accomplishing the reapportionment authorized by this Subpart, each of said school boards may, by majority vote of said board as presently constituted, reestablish itself with not less than five nor more than fifteen members or the number presently authorized for that school board, whichever is the greater. Whenever the size of a school board is to be changed by reapportionment, the school board may submit the proposition of size to the people.

B. School boards which reapportion under the provisions of this Subpart shall provide for the election of the members of the board for concurrent terms of four years, commencing at the earliest election date which does not require a reduction in the term of an incumbent member, and which will result in terms which coincide with the terms established by R.S. 17:52. To implement such four-year terms, the board may provide for shorter initial terms as necessary to result in the election of all members to four-year concurrent terms.

C. Those school boards which have reapportioned under the provisions of this Subpart prior to the effective date of this Subsection shall provide for the election of the members of the board for concurrent terms of four years, commencing at the earliest election date which does not require a reduction in the term of an incumbent member, and which will result in terms which coincide with the terms established by R.S. 17:52. To implement such four-year terms, the board may provide for shorter initial terms as necessary to result in the election of all members to four-year terms.

Added by Acts 1968, No. 561, §1. Amended by Acts 1970, No. 319, §1, emerg. eff. July 13, 1970 at 2:00 P.M.; Acts 1975, No. 432, §1; Acts 1980, No. 285, §5, eff. July 14, 1980.



RS 17:71.3 - Procedure for accomplishing reapportionment, special election districts; effective date of same

§71.3. Procedure for accomplishing reapportionment, special election districts; effective date of same

A. Each of the parish and city school boards shall use the latest federal decennial census as the basis upon which to accomplish reapportionment, provided however, that each of said school boards may authorize the taking of a special census to use as a basis for reapportionment. To this end, each of said school boards may employ qualified firms to take such special census, and may employ such other consultants, attorneys, etc. as it deems desirable in order to assist such board in such reapportionment.

B. Each of said boards, after determining the number of members of said board after reapportionment is to be effective, may create such school board election districts as it deems desirable. These districts need not be coterminous with other districts that may be created by any governing authority, but any such school board election districts created as a result of this Subpart shall be compact and contiguous. The boundaries of such election districts shall contain whole election precincts established by the parish governing authority under R.S. 18:532 or 532.1. The board may provide that all or part of its members shall be elected from such districts and may provide that one or more of its members may be elected at large.

C. Repealed by Acts 1980, No. 285, §9, eff. July 14, 1980.

D. The school board election districts provided for herein shall be for the purpose only of electing school board members and shall not be for the purpose of levying taxes or issuing bonds. The creation of such election districts shall not affect existing tax or bonding districts and same shall remain in full force and effect as otherwise provided by law.

E.(1) The boundaries of any election district for a new apportionment plan from which members of a school board are elected shall contain whole precincts established by the parish governing authority under R.S. 18:532 or 532.1.

(2)(a) Notwithstanding the provisions of R.S. 17:71.3(E)(1) or any other law to the contrary, if a school board is unable to comply with applicable law regarding redistricting and reapportionment, including adherence to traditional redistricting principles, in the creation of its redistricting or reapportionment plan through the use of whole precincts, the school board may, in the creation of its redistricting or reapportionment plan, divide a precinct into portions which are bounded by visible features which are census tabulation boundaries. No such precinct shall be divided into more than two school board districts. No school board district shall contain more than three divided precincts. The division of any precinct as a result of the boundary between different school systems crossing the precinct shall not be counted towards the limitation on the number of divided precincts allowed in each school board district.

(b) Any plan adopted by a school board in contravention of this Subsection shall be null and void, and no election shall be conducted using any ballot based on such a null and void plan. Any declaration of nullity of a plan pursuant to this Subparagraph shall be by a court of competent jurisdiction. In the event a plan is declared null, such declaration shall not affect the validity or legality of any actions taken by, ordinances or regulations adopted by, or contracts entered into by the school board elected pursuant to the null plan.

(3) Repealed by Acts 2001, No. 760, §2.

(4) Notwithstanding the provisions of Paragraph (1) of this Subsection or any other law to the contrary, whenever the reapportionment of a school board created by the legislature after January 1, 1995, cannot be accomplished through the use of whole precincts and the number of members of the school board is equal to the number of members of the governing authority of a municipality having the same geographic boundaries as the school board, the reapportionment plan of the municipal governing authority shall be the reapportionment plan of the school board. Reapportionment as used in this Paragraph includes the initial apportionment of the school board.

Added by Acts 1968, No. 561, §1. Amended by Acts 1970, No. 319, §1, emerg. eff. July 13, 1970 at 2:00 P.M.; Acts 1975, No. 432, §1; Acts 1982, No. 558, §1, eff. July 22, 1982; Acts 1992, No. 925, §1; Acts 1993, No. 286, §1, eff. June 2, 1993; Acts 1996, 1st Ex. Sess., No. 52, §1, eff. May 7, 1996; Acts 1996, 1st Ex. Sess., No. 87, §1, eff. May 10, 1996; Acts 2001, No. 760, §§1, 2; Acts 2003, No. 1020, §1; Acts 2010, No. 824, §1, eff. June 30, 2010.



RS 17:71.4 - Effective date of such reapportionment

§71.4. Effective date of such reapportionment

After each of said school boards has decided on its make-up, as reapportioned, it shall adopt a resolution, establishing the size of the board, terms of office of its members, date of election of its members and boundary lines of its special election districts, and stating the effective date of such reapportionment. This resolution shall be published in the official journal of the board and shall become effective and have the status of law as of the date specified in said resolution.

Added by Acts 1968, No. 561, §1. Amended by Acts 1970, No. 319, §1, emerg. eff. July 13, 1970 at 2:00 P.M.



RS 17:71.5 - Reapportionment; reorganization

§71.5. Reapportionment; reorganization

A. By resolution adopted pursuant to R.S. 17:71.4, each school board shall reapportion itself based upon each federal decennial census, or a special census as authorized by R.S. 17:71.3(A). Such resolution shall be adopted on or before December thirty-first of the second year following the year in which the population of this state is reported to the president of the United States for each decennial census, unless an election of the members of the school board is to take place in the second year after reporting of the decennial census, in which case, the resolution is to be adopted no later than March first of the second year after reporting of the decennial census. Reapportionment shall not reduce the term of any member who is then seated and elected. Each board shall submit its reapportionment plan to the United States Department of Justice no later than one hundred twenty days after adoption of the resolution pursuant to R.S. 17:71.4, as required by the Voting Rights Act of 1965, as amended, Title 42, Section 1973(a) of the United States Code and shall also submit a copy of such resolution by certified mail to the secretary of state.

B.(1) The provisions of this Subsection shall be applicable only when all of the following conditions are met:

(a) The parish is governed by a home rule charter providing for a consolidated plan of government.

(b) The parish governing authority has reapportioned itself and reduced the number of its members when required to do so pursuant to procedures provided in the home rule charter.

(c) The school board has the same number of members elected from the same districts that the parish governing authority had prior to such parish governing authority reapportionment.

(2) In any such parish, the school board shall reapportion itself when required to do so by the electors of the parish in accordance with the same procedures provided in the parish home rule charter which were used to require that the parish governing authority reapportion itself. For the purposes of this Subsection, the school board shall have the same powers and duties to implement such procedures as are provided in the home rule charter for the parish governing authority. When so required to reapportion, the school board shall adopt the same number of members and the same districts as the parish governing authority.

C. The implementation of the provisions of Subsection B of this Section shall be contingent upon approval pursuant to Section 5 of the Voting Rights Act of 1965.

D.(1) The provisions of this Subsection shall be applicable only when all of the following conditions are met:

(a) The parish is governed by a home rule charter.

(b) The parish governing authority consists of seven members as follows:

(i) Five members elected from single-member election districts.

(ii) Two members elected from the parish at large.

(c) The school board has eleven members elected from single-member election districts.

(2) In any such parish, the school board shall reapportion itself when required to do so by the electors of the parish using the procedures provided in the parish home rule charter relative to the initiative and referendum process, including petition and election timelines and other requirements for initiative and referendum as specified in the home rule charter. For the purposes of this Subsection, the school board shall have the same powers and duties to implement such procedures as are provided in the home rule charter for the parish governing authority. When so required to reapportion, the school board shall adopt the same number of members and the same election districts as the parish governing authority.

Added by Acts 1968, No. 561, §1. Amended by Acts 1970, No. 319, §1, emerg. eff. July 13, 1970 at 2:00 P.M; Acts 1985, No. 440, §1, eff. July 12, 1985; SCR No. 1, 1988 2nd Ex. Sess.; Acts 1991, No. 11, §1, eff. June 10, 1991; Acts 1996, 1st Ex. Sess., No. 52, §1, eff. May 7, 1996; Acts 2000, 1st Ex. Sess., No. 2, §1, eff. April 11, 2000; Acts 2001, No. 173, §1, eff. May 31, 2001.



RS 17:71.6 - Purpose and intent of Subpart

§71.6. Purpose and intent of Subpart

The purpose and intent of this Subpart is to authorize all school boards to reapportion themselves so that each member thereof, except for any school board member which may be elected at large as authorized by R.S. 17:71.3(B), represents as nearly the same number of constituents as is possible. It is also the purpose and intent of this Subpart to permit such school boards as much latitude and discretion as possible in accomplishing such reapportionment within the limits set forth in this Subpart.

Added by Acts 1968, No. 561, §1. Amended by Acts 1970, No. 319, §1, emerg. eff. July 13, 1970 at 2:00 P.M.; Acts 1996, 1st Ex. Sess., No. 52, §1, eff. May 7, 1996.



RS 17:71.7 - School boards affected by federal court ordered reapportionment plans

§71.7. School boards affected by federal court ordered reapportionment plans

A. Each city or parish school board which is operating under a reapportionment plan which was ordered or approved by a federal court shall provide for the election of the members of the board for four-year concurrent terms, commencing at the earliest election date which does not require a reduction in the term of an incumbent member, and which will result in terms which coincide with the terms established by R.S. 17:52.

B. Each city or parish school board which on the effective date of this Section is under an order of a federal court to submit a plan for the reapportionment of the areas from which the members of the board are elected shall include in such plan provisions for the election of members of such boards for four-year concurrent terms, commencing at the earliest election date which does not require a reduction in the term of an incumbent member and which will result in terms which coincide with the terms established by R.S. 17:52.

C. To implement the four-year terms required by this Section, the school board may provide for shorter initial terms as necessary to result in election of all members to concurrent four-year terms.

Added by Acts 1980, No. 285, §6, eff. July 14, 1980.



RS 17:72 - Baker School Board; election districts; compensation of members; exercise of powers, duties, functions, and responsibilities; operation of city of Baker municipal school system

§72. Baker School Board; election districts; compensation of members; exercise of powers, duties, functions, and responsibilities; operation of city of Baker municipal school system

A.(1) If a majority of the qualified electors of the East Baton Rouge Parish Consolidated School District No. 1, comprised of the parish of East Baton Rouge, voting on the question of the incurrence of debt and the issuance of bonds payable from ad valorem taxes to be levied and collected in the manner provided by law and/or the levy of a sales and use tax by or for the benefit of the East Baton Rouge Parish School Board, all or any portion thereof which may be funded into bonds for the purpose of addressing the condition of the physical facilities of the East Baton Rouge Parish school system, shall fail to approve the issuance of such bonds and the imposition of any such taxes on or before July 18, 1998, the municipal governing authority of the city of Baker may call an election for the election of the members of the city of Baker School Board.

(2) In the event such an election is called for the election of the members of the city of Baker School Board, it shall be held at the time of the congressional primary election in 1998, or on a subsequent date authorized by law for the conduct of special elections for the election of candidates.

(3) In the event such an election is held at the time of the congressional primary election in 1998, each member of the city of Baker School Board shall be elected from a single-member district as created and adopted by the municipal governing authority of the city of Baker in accordance with Act No. 973 of the 1995 Regular Session.

(4)(a) However, in the event the districting plan adopted by the municipal governing authority of the city of Baker in accordance with Act No. 973 of 1995 is not "pre-cleared" in accordance with Section 5 of the Voting Rights Act, then, in that event, the municipal governing authority of the city of Baker may develop a new districting plan to divide the city into single-member districts from each of which one member of the city of Baker School Board shall be elected. Such districts shall be drawn, in a manner such that each member of the board represents as nearly as possible the same number of persons, utilizing population figures from the latest decennial federal census, to be effective in time for the date of the congressional primary election in 1998 for the election of the members of the city of Baker School Board.

(b) Prior to the final adoption of such a new districting plan, as provided for in Subparagraph A(4)(a) of this Section, the municipal governing authority of the city of Baker shall order a public hearing on the proposed new plan and shall cause to be published in a newspaper published within the city of Baker at least twenty days prior to the date of such hearing, the time and place thereof, a general summary and map of the proposed plan and the times and places where copies of the proposed plan are available for public inspection.

(5) In the event such an election is held at the time of the congressional primary election in 1998, the members of the city of Baker School Board so elected, and their successors in office, shall serve for four-year concurrent terms.

B.(1) If a majority of the qualified electors of the East Baton Rouge Parish Consolidated School District No. 1, comprised of the parish of East Baton Rouge, voting in any election held not later than July 18, 1998, on the question of the incurrence of debt and the issuance of bonds payable from ad valorem taxes to be levied and collected in the manner provided by law and/or the levy of a sales and use tax by or for the benefit of the East Baton Rouge Parish School Board, all or any portion thereof which may be funded into bonds for the purpose of addressing the condition of the physical facilities of the East Baton Rouge Parish school system, shall approve the issuance of such bonds and the imposition of any such taxes, the municipal governing authority of the city of Baker may call an election for the election of the members of the city of Baker School Board at the time provided for in Paragraph B(2) of this Section.

(2) In the event such an election is called for the election of the members of the city of Baker School Board, it shall be held at the time of the congressional primary election in 2002, or on a subsequent date authorized by law for the conduct of special elections for the election of candidates.

(3) In the event such an election is held at the time of the congressional primary election in 2002, each member of the city of Baker School Board shall be elected from a single-member district as created and adopted by the municipal governing authority of the city of Baker in accordance with Paragraph B(4) of this Section.

(4)(a) On or before July 1, 2001, the municipal governing authority of the city of Baker may develop a new districting plan to divide the city into single-member districts from each of which one member of the city of Baker School Board shall be elected. Such districts shall be drawn, in a manner such that each member of the board represents as nearly as possible the same number of persons, utilizing population figures from the latest decennial federal census, to be effective in time for the date of the congressional primary election in 2002 for the election of the members of the city of Baker School Board.

(b) Prior to the final adoption of such a new districting plan, the municipal governing authority of the city of Baker shall order a public hearing on the proposed new plan and shall cause to be published in a newspaper published within the city of Baker at least twenty days prior to the date of such hearing, the time and place thereof, a general summary and map of the proposed plan, and the times and places where copies of the proposed plan are available for public inspection.

(5) In the event such an election is held at the time of the congressional primary election in 2002, the members of the city of Baker School Board so elected, and their successors in office, shall serve for four-year concurrent terms.

C. Notwithstanding the date of the election of the members of any city of Baker School Board, and in the event that such an election is held, the president of the board shall be elected annually by the members of the board from among the membership of the board. He shall not be eligible to succeed himself, nor shall he be eligible for reelection as president for two years after the expiration of the term as president for which he was elected.

D. Notwithstanding any other provision of law to the contrary and notwithstanding the date of the election of the members of any city of Baker School Board, and in the event such an election is held, the members of the board shall receive the same remuneration as is now or may be hereafter provided by law for members of parish school boards for attendance at all meetings of the board and also for attendance at all meetings of committees on which they serve as members.

E. Notwithstanding the date of the election of the members of any city of Baker School Board, and in the event that such an election is held, no member shall hold or exercise any other office, position, or employment for profit under the school board. Whenever any member accepts any employment, office, or position in violation of this Subsection, his school board office shall thereby be vacated.

F. Notwithstanding the date of the election of the members of any city of Baker School Board, and in the event that such an election is held, vacancies on the board shall be filled as provided by law.

G.(1) Notwithstanding the date of the election of the members of any city of Baker School Board, and in the event that such an election is held, the board is hereby authorized to adopt rules and regulations, consistent with law, to effectuate this Section and to administer the duties, functions, and responsibilities of the board.

(2) Notwithstanding any provision of law to the contrary, the board may borrow money in sums necessary to fund its budgeted expenditures for Fiscal Year 2002-2003. As evidence of these loans, the board may execute or cause to be executed notes or other evidences of indebtedness payable before the close of Fiscal Year 2003-2004 and pledge, as security therefor, their revenues for Fiscal Year 2002-2003, plus their revenues for Fiscal Year 2003-2004.

H.(1) Notwithstanding any other provision of law to the contrary and notwithstanding the date of any election of the members of a city of Baker School Board, and in the event such an election is held, any city of Baker municipal school system shall be initially established within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, for the purpose of operating public elementary and secondary schools within the city of Baker upon the occurrence of all of the following requirements:

(a)(i) In the absence of a mutual agreement between the East Baton Rouge Parish School Board and the city of Baker School Board as to whether the public elementary and secondary school facilities, land, and the tangible property contained therein and thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, are owned by the city of Baker School Board, and, additionally, whether said school board is the owner of ten sixty-passenger school buses of equal quality, age, and condition to those owned and operated by the East Baton Rouge Parish School Board, the city of Baker School Board shall either invoke arbitration proceedings or file a motion for declaratory judgment in a court of competent jurisdiction on the question of whether the city of Baker School Board is the owner of the public elementary and secondary school facilities, land, and the tangible property contained therein and thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, and whether it is the owner of said school buses.

(ii) In the event the city of Baker School Board elects to invoke arbitration proceedings on the question of whether it is the owner of the public elementary and secondary school facilities, land, and the tangible property contained therein and thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, and whether it is the owner of the said school buses, such proceedings and any review or appellate proceedings thereon shall be subject to and conducted in accordance with Paragraph J(1) of this Section.

(iii) In the event the city of Baker School Board elects to file a motion for declaratory judgment in a court of competent jurisdiction on the question of whether it is the owner of the public elementary and secondary school facilities, land, and the tangible property contained therein and thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, and whether it is the owner of the said school buses, the judgment of said court, after the exhaustion of all applicable appellate review or, in the event such review is not sought, upon the expiration of the period of time in which said appellate review may be taken, as the case may be, shall determine the question of whether the city of Baker School Board is the owner of said facilities, land, and the tangible property contained therein and thereon, and the said school buses.

(b)(i) In the event the city of Baker School Board is determined to be the owner of the public elementary and secondary school facilities, land, and the tangible property contained therein and thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, and in the event the said school board is determined to be the owner of ten sixty-passenger school buses of equal quality, age, and condition to those owned and operated by the East Baton Rouge Parish School Board, the city of Baker School Board shall owe no compensation to the East Baton Rouge Parish School Board for such facilities, land, and the tangible property contained therein and thereon within the city of Baker, and the said school buses should a city of Baker municipal school system be established in accordance with Subparagraph H(2)(a) of this Section, except as provided for in Subparagraph H(1)(c) of this Section.

(ii) Any such determination or judgment shall only be effective and executory in the event, and only in the event, that any city of Baker municipal school system shall be established in accordance with Subparagraph H(2)(a) of this Section. Prior to the date on which a city of Baker municipal school system may be so established, and notwithstanding any determination or judgment recognizing any ownership interests of the city of Baker School Board in and to such facilities, land, and the tangible property contained therein and thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, and the said school buses, the East Baton Rouge Parish School Board shall continue to exercise all of the powers, and discharge all of the duties, functions, and responsibilities delegated to it, and imposed upon it, by the laws of the state of Louisiana with respect to such facilities, land, and the tangible property contained therein and thereon, and the said school buses.

(c) Regardless of whether the city of Baker School Board is determined to be the owner of the public elementary and secondary school facilities, land, and the tangible property contained therein and thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, and regardless of whether it is determined to be the owner of the ten sixty-passenger school buses of equal quality, age, and condition to those owned and operated by the East Baton Rouge Parish School Board, and in the event that the East Baton Rouge Parish School Board shall have made or committed to make any renovation to and/or replacement of any public elementary and secondary school facilities, land acquisitions, and/or improvements to and/or replacements of any tangible property contained therein and thereon after June 1, 1997, and/or replacements of any such school buses after said date, as a result of any bond and tax elections held after June 1, 1997, the city of Baker School Board shall owe the East Baton Rouge Parish School Board such compensation, if any, as may be determined in accordance with the formulas contained in Subsection K of this Section should a city of Baker municipal school system be established in accordance with Subparagraph H(2)(a) of this Section; however, any such renovation to and/or replacement of any such facilities, land acquisitions, and/or improvements to and/or replacements of any tangible property contained therein and thereon made or committed to be made after June 1, 1997, and/or replacements of any such school buses after said date, as a result of any bond and tax election held after June 1, 1997, shall be paid for with, or payable from, the proceeds of any taxes levied or bonds issued by or on behalf of the East Baton Rouge Parish School Board or the East Baton Rouge Parish Consolidated School District No. 1 as a result of any such bond and tax elections. Any such compensation, if any is due, shall be payable by the city of Baker School Board to the East Baton Rouge Parish School Board in accordance with Item H(1)(h)(i) or H(1)(h)(ii) of this Section.

(d) In the event the city of Baker School Board is determined not to be the owner of the public elementary and secondary school facilities, land, and the tangible property contained therein and thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, and the ten sixty-passenger school buses of equal quality, age, and condition to those owned and operated by the East Baton Rouge Parish School Board, the city of Baker School Board shall owe compensation to the East Baton Rouge Parish School Board for such facilities, land, and the tangible property contained therein and thereon, and the said school buses should any city of Baker municipal school system be established in accordance with Subparagraph H(2)(a) of this Section. Any such compensation, if any is due, shall be determined in binding arbitration proceedings conducted in accordance with Paragraph J(2) of this Section and shall be payable by the city of Baker School Board to the East Baton Rouge Parish School Board in accordance with Item H(1)(i)(i) or H(1)(i)(ii) of this Section.

(e)(i) The city of Baker School Board shall obtain a final judgment, in the matter entitled "Clifford Eugene Davis, Jr., et al. and the United States of America versus East Baton Rouge Parish School Board, et al.", Civil Action No. 56-1662-A, in the United States District Court for the Middle District of Louisiana, which, after the exhaustion of all applicable appellate review or, in the event such review is not sought, upon the expiration of the period in which said appellate review may be taken, as the case may be, and which shall be deemed a final judgment for the purposes of this Section, which final judgment shall permit the operation of a city of Baker municipal school system and the separation of the city of Baker municipal school system from the East Baton Rouge Parish school system.

(ii) Item H(1)(e)(i) of this Section shall only be applicable in the event that the matter entitled "Clifford Eugene Davis, Jr., et al. and the United States of America versus East Baton Rouge Parish School Board, et al.", Civil Action No. 56-1662-A, in the United States District Court for the Middle District of Louisiana shall not have been dismissed, closed, or otherwise resolved, and in the further event that there shall not have been entered therein a judgment declaring the East Baton Rouge Parish school system "unitary" or releasing said school system from judicial supervision.

(f) The city of Baker School Board shall levy and commence to collect the ad valorem tax provided for in the first paragraph of Article VIII, Section 13(C) of the Constitution of Louisiana, or otherwise obtain sufficient funds in lieu thereof, as of the date of July first following the date on which a final judgment is obtained permitting the operation of a city of Baker municipal school system and the separation of the city of Baker municipal school system from the East Baton Rouge Parish school system, or July first of the following year.

(g) The city of Baker School Board shall levy and commence to collect such additional ad valorem taxes as provided for in the third paragraph of Article VIII, Section 13(C) of the Constitution of Louisiana, or otherwise obtain sufficient funds in lieu thereof, as of the date of July first following the date on which a final judgment is obtained permitting the operation of a city of Baker municipal school system and the separation of the city of Baker municipal school system from the East Baton Rouge Parish school system, or July first of the following year, as may be applied to the funding of any operational plan approved by the court in connection with the proceedings required in Item H(1)(e)(i) of this Section in the matter entitled "Clifford Eugene Davis, Jr., et al. and the United States of America versus East Baton Rouge Parish School Board, et al.", Civil Action No. 56-1662-A in the United States District Court for the Middle District of Louisiana.

(h)(i) Regardless of whether the city of Baker School Board is determined to be the owner of the public elementary and secondary school facilities, land, and the tangible property contained therein and thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, and regardless of whether it is determined to be the owner of ten sixty-passenger school buses of equal quality, age, and condition to those owned and operated by the East Baton Rouge Parish School Board, and in the event that the East Baton Rouge Parish School Board shall have made or committed to make any renovation to and/or replacement of any public elementary and secondary school facilities, land acquisitions, and/or improvements to and/or replacements of any tangible property contained therein and thereon, and/or the replacements of any such school buses after June 1, 1997, the same having been paid for with or to be paid for from the proceeds of any taxes levied or bonds issued by or on behalf of the East Baton Rouge Parish School Board or the East Baton Rouge Parish Consolidated School District No. 1 as a result of any bond and tax election held after June 1, 1997, the city of Baker School Board shall levy, collect, and fund into bonds such further ad valorem taxes and/or sales and use taxes, or otherwise obtain sufficient funds in lieu thereof, not later than the date of July first following the date on which a final judgment is obtained permitting the operation of a city of Baker municipal school system and the separation of the city of Baker municipal school system from the East Baton Rouge Parish school system, or July first of the following year, as may be required to compensate the East Baton Rouge Parish School Board for any such renovation to and/or replacement of any such facilities, land acquisitions, and/or improvements to and/or replacements of any tangible property contained therein and thereon, and/or replacements of any such school buses after June 1, 1997, as a result of any bond and tax election held after June 1, 1997, by or on behalf of the East Baton Rouge Parish School Board or the East Baton Rouge Parish Consolidated School District No. 1, if such compensation is due.

(ii) Notwithstanding the provisions of Item H(1)(i)(i) of this Section, the East Baton Rouge Parish School Board may agree, in its discretion, upon the request of the city of Baker School Board, to accept such compensation as may be due for any such renovation to and/or replacement of such facilities, land acquisitions, and/or improvements to and/or replacements of any tangible property contained therein and thereon, and/or the replacements of any such school buses made or acquired or to be made or acquired after June 1, 1997, as a result of any bond and tax election held after June 1, 1997, at any point in time within one year of the date following the date on which any city of Baker municipal school system may be established in accordance with Subparagraph H(2)(a) of this Section. In such case, the city of Baker School Board shall pay to the East Baton Rouge Parish School Board, in addition to the full amount of such compensation, an interest payment in the amount of six percent per annum on the unpaid principal balance until the full amount of such compensation shall be paid.

(i)(i) In the event it shall have been determined that the city of Baker School Board is not the owner of the public elementary and secondary school facilities, land, and the tangible property contained therein and thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, and in the event it is determined that it is not the owner of ten sixty-passenger school buses of equal quality, age, and condition to those owned and operated by the East Baton Rouge Parish School Board, the city of Baker School Board shall levy and fund into bonds such further ad valorem taxes and/or sales and use taxes, or otherwise obtain sufficient funds in lieu thereof, not later than the date of July first following the date on which a final judgment is obtained permitting the operation of a city of Baker municipal school system and the separation of the city of Baker municipal school system from the East Baton Rouge Parish school system, or July first of the following year, as may be required to compensate the East Baton Rouge Parish School Board for the public elementary and secondary school facilities, land, and the tangible property contained therein and thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, and any said school buses.

(ii) Notwithstanding the provisions of Item H(1)(h)(i) of this Section, the East Baton Rouge Parish School Board may agree, in its discretion, upon the request of the city of Baker School Board, to accept such compensation as may be due for the public elementary and secondary school facilities, land, and the tangible property contained therein and thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, and any said school buses at any point in time within one year of the date following the date on which any city of Baker municipal school system may be established in accordance with Subparagraph H(2)(a) of this Section. In such case, the city of Baker School Board shall pay to the East Baton Rouge Parish School Board, in addition to the full amount of such compensation, an interest payment in the amount of six percent per annum on the unpaid principal balance until the full amount of such compensation shall be paid.

(2)(a) Upon the occurrence of all of the requirements set forth in Paragraph H(1) of this Section, the city of Baker municipal school system shall be established for the purpose of operating public elementary and secondary schools within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, on the date of the July first following the date on which a final judgment is obtained permitting the actual operation of a city of Baker municipal school system and the separation of the city of Baker municipal school system from the East Baton Rouge Parish school system, or July first of the following year.

(b) As of the date a city of Baker municipal school system is established in accordance with Subparagraph H(2)(a) of this Section, the city of Baker School Board shall be responsible to provide for the education of the elementary and secondary school aged children residing within the city of Baker as its incorporated limits existed as of June 1, 1997. The city of Baker School Board shall thereafter exercise the powers delegated to, and the duties, functions, and responsibilities imposed upon parish and municipal school boards under the laws of the state of Louisiana and commence its initial school year of actual operation at the beginning of the school year immediately following the date on which the city of Baker municipal school system is established.

(c) Upon the date the city of Baker municipal school system is established in accordance with Subparagraph H(2)(a) of this Section, the East Baton Rouge Parish School Board shall cease to provide for the education of the elementary and secondary school aged children residing within the city of Baker as its incorporated limits existed as of June 1, 1997.

(3) In the event that a city of Baker municipal school system is established in accordance with Subparagraph H(2)(a) of this Section, the title and/or ownership of the public elementary and secondary school facilities, land, and the tangible property therein and thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, and ten sixty-passenger school buses of equal quality, age, and condition to those owned and operated by the East Baton Rouge Parish School Board, upon the request of the city of Baker School Board, shall be transferred to the city of Baker School Board prior to the commencement of the school year next following the date said municipal school system is established in accordance with the Compromise and Settlement Agreement entered into by the city of Baker, the state of Louisiana and its governor and attorney general, and the East Baton Rouge Parish School Board in "Clifford Eugene Davis Jr., et al. and United States Of America v. East Baton Rouge Parish School Board, et al.", Civil Action No. 56-1662-A, United States District Court for the Middle District of Louisiana.

(4) In the event the incorporated limits of the city of Baker are expanded as a result of any annexation occurring after June 1, 1997, such annexation may only impair the rights or interests of the East Baton Rouge Parish School Board if, and only if, the city of Baker School Board shall have moved for and obtained a judgment, in the matter entitled "Clifford Eugene Davis, Jr., et al. and the United States of America versus East Baton Rouge Parish School Board, et al.", Civil Action No. 56-1662-A, in the United States District Court for the Middle District of Louisiana which, after the exhaustion of all applicable appellate review or, in the event such review is not sought, upon the expiration of the period in which said appellate review may be taken, as the case may be, permitting the operation of any city of Baker municipal school system in all or any portion of any annexed area.

I. In the event a city of Baker municipal school system is not established in accordance with Subparagraph H(2)(a) of this Section, the city of Baker School Board shall do all of the following:

(a) Cease to exercise any powers or discharge or perform any duties, functions, and responsibilities delegated to and imposed upon parish and municipal school boards under the laws of the state of Louisiana.

(b) Cease to possess any ownership interests determined or declared to exist in its favor as a result of any agreement or proceedings referenced in Subparagraph H(1)(a) of this Section.

(c) Cease to exist as a political subdivision of this state.

J.(1) All of the following shall apply in regard to any arbitration invoked in accordance with the provisions of Item H(1)(a)(i) of this Section in order to determine whether the city of Baker School Board is the owner of the public elementary and secondary school facilities, land, and the tangible property contained therein and thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, and whether the city of Baker School Board is the owner of ten sixty-passenger school buses of equal quality, age, and condition to those owned and operated by the East Baton Rouge Parish School Board:

(a) The arbitration shall be administered by the American Arbitration Association and shall be resolved in accordance with the Federal Arbitration Act, Title 9 of the United States Code, and, except as is otherwise specified in this Subsection, the Commercial Arbitration Rules of the American Arbitration Association.

(b) The sole issues to be decided in any such arbitration are whether the city of Baker School Board is the owner of the public elementary and secondary school facilities, land, and the tangible property contained therein and thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, and whether the city of Baker School Board is the owner of ten sixty-passenger school buses of equal quality, age, and condition to those owned and operated by the East Baton Rouge Parish School Board. These issues shall be decided by the arbitrator in accordance with the substantive law of the state of Louisiana and after a consideration of the evidence submitted by the city of Baker School Board and the East Baton Rouge Parish School Board in the arbitration proceedings. The city of Baker School Board shall have the right to invoke arbitration on these issues by providing the East Baton Rouge Parish School Board with a written demand for such arbitration and by providing the American Arbitration Association with copies of the same in accordance with the Commercial Arbitration Rules of the American Arbitration Association.

(c) The arbitration proceedings shall be conducted before one neutral arbitrator who shall be an attorney at law actively engaged in the practice of law in the state of Louisiana who shall be appointed in accordance with the procedures set forth in the Commercial Arbitration Rules of the American Arbitration Association.

(d) The arbitration proceedings shall take place in East Baton Rouge Parish and the arbitrator shall select the exact location, date, and time of the hearing and all prehearing procedures.

(e) Limited civil discovery shall be permitted for production of documents, the use of interrogatories, and the taking of depositions for a period of time of ninety days after the appointment of the arbitrator. All discovery shall be conducted in accordance with the Federal Rules of Civil Procedure, except that the arbitrator shall have the authority to shorten and set all time limits in connection with such discovery at a preliminary conference and all issues regarding compliance with discovery shall be decided by the arbitrator.

(f) The decision of the arbitrator shall be in writing and shall specify the detailed factual and legal bases for his determination. If the determination of the arbitrator is that the public elementary and secondary school facilities, land and the tangible property contained therein and thereon within the incorporated limits of the city of Baker as the same limits existed as of June 1, 1997, and/or that ten sixty-passenger school buses of equal quality, age, and condition to those owned and operated by the East Baton Rouge Parish School Board are owned by the city of Baker School Board, the determination of the arbitrator shall only have effect and be executory in accordance with Item H(1)(b)(ii) of this Section.

(g)(i) Judgment on the determination of the arbitrator shall be entered in the matter entitled "Clifford Eugene Davis, Jr. et al. and the United States of America versus East Baton Rouge Parish School Board, et al.", Civil Action. No. 56-1662-A, in the United States District Court for the Middle District of Louisiana.

(ii) As to any such determination, the East Baton Rouge Parish School Board or the city of Baker School Board may, within the time period set forth in 9 U.S.C. 12, move in the matter entitled "Clifford Eugene Davis, Jr. et al. and the United States of America versus East Baton Rouge Parish School Board, et al.", Civil Action No. 56-1662-A, in the United States District Court for the Middle District of Louisiana that the determination of the arbitrator be vacated based on any of the grounds set forth in 9 U.S.C. 10 or modified or corrected based on any of the grounds set forth in 9 U.S.C. 11.

(iii) In addition to the rights to vacate, modify, or correct the determination set forth in Item J(1)(g)(ii) of this Section, the determination of the arbitrator may be appealed within that same time period in the same judicial proceedings provided in Item (ii) of this Subparagraph based on any error of applicable law the effect of which materially affects the resolution of the ultimate issues of ownership of the public elementary and secondary school facilities, land, and the tangible property contained therein and thereon within the incorporated limits of the city of Baker as the same limits existed as of June 1, 1997, and the ownership of the said school buses.

(h) All fees and expenses of the arbitration shall be borne equally by the city of Baker School Board and the East Baton Rouge Parish School Board, except that the said parties shall each bear and be responsible for the expenses and costs of their own respective attorneys, consultants, experts, witnesses, and the preparation and presentation of their own respective proofs.

(2) All of the following shall apply in regard to any arbitration invoked in accordance with the provisions of Subparagraph H(1)(d) of this Section in order to determine the amount of compensation, if any, the city of Baker School Board shall owe to the East Baton Rouge Parish School Board for the public elementary and secondary school facilities, land, and the tangible property located therein and thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, and the ten sixty-passenger school buses of equal quality, age, and condition to those owned and operated by the East Baton Rouge Parish School Board in the event the city of Baker School Board is determined not to be the owner of such school facilities, land, and the tangible property located therein and thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, and the said school buses:

(a) The arbitration shall be administered by the American Arbitration Association and shall be resolved in accordance with the Federal Arbitration Act, Title 9 of the United States Code, and, except as is otherwise specified in this Subsection, the Commercial Arbitration Rules of the American Arbitration Association.

(b) The sole issues to be decided in the arbitration are the amount of compensation, if any, the city of Baker School Board shall owe to the East Baton Rouge Parish School Board for the public elementary and secondary school facilities, land, and the tangible property located therein and thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, and the amount it shall owe to the East Baton Rouge Parish School Board for ten sixty-passenger school buses of equal quality, age, and condition to those owned and operated by the East Baton Rouge Parish School Board. These issues shall be decided by the arbitrator in accordance with the substantive law of the state of Louisiana and after a consideration of the evidence submitted by the city of Baker School Board and the East Baton Rouge Parish School Board in the arbitration proceedings. Either the city of Baker School Board or the East Baton Rouge Parish School Board shall have the right to invoke arbitration on these issues by providing the other with a written demand for such arbitration and by providing the American Arbitration Association with copies of the same in accordance with the Commercial Arbitration Rules of the American Arbitration Association.

(c) The arbitration proceedings shall be conducted before one neutral arbitrator who shall be an attorney at law actively engaged in the practice of law in the state of Louisiana who shall be appointed in accordance with the procedures set forth in the Commercial Arbitration Rules of the American Arbitration Association. Said arbitrator may, in his discretion, retain such consultants as he may deem necessary to discharge his duties as arbitrator.

(d) The arbitration proceedings shall take place in East Baton Rouge Parish and the arbitrator shall select the exact location, date, and time of the hearing and all prehearing proceedings.

(e) Limited civil discovery shall be permitted for production of documents, the use of interrogatories, and the taking of depositions for a period of time of ninety days after the appointment of the arbitrator. All discovery shall be conducted in accordance with the Federal Rules of Civil Procedure, except that the arbitrator shall have the authority to shorten and set all time limits in connection with such discovery at a preliminary conference and all issues regarding compliance with discovery shall be decided by the arbitrator.

(f) The decision of the arbitrator shall be in writing and shall specify detailed factual and legal bases for the determination.

(g)(i) Judgment on the determination of the arbitrator shall be entered in the matter entitled "Clifford Eugene Davis, Jr. et al. and the United States of America versus East Baton Rouge Parish School Board, et al.", Civil Action. No. 56-1662-A, in the United States District Court for the Middle District of Louisiana.

(ii) As to any such determination, the East Baton Rouge Parish School Board or the city of Baker School Board may, within the time period set forth in 9 U.S.C. 12, move in the matter entitled "Clifford Eugene Davis, Jr. et al. and the United States of America versus East Baton Rouge Parish School Board, et al.", Civil Action No. 56-1662-A, in the United States District Court for the Middle District of Louisiana that the determination of the arbitrator be vacated based on any of the grounds set forth in 9 U.S.C. 10 or modified or corrected based on any of the grounds set forth in 9 U.S.C. 11.

(h) All fees and expenses of the arbitration shall be borne equally by the city of Baker School Board and the East Baton Rouge Parish School Board, except that the city of Baker School Board and the East Baton Rouge Parish School Board shall each bear and be responsible for the expenses and costs of their own respective attorneys, experts, witnesses, and the preparation and presentation of their own respective proofs.

K.(1) In the event the East Baton Rouge Parish School Board shall have made or committed to make any renovation to and/or replacement of any public elementary and secondary school facilities, land acquisitions, and/or improvements to and/or replacements of any tangible property contained therein and thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, and/or replacements of any school buses from the proceeds of any taxes levied, or bonds issued by the East Baton Rouge Parish Consolidated School District No. 1 and/or by or on behalf of the East Baton Rouge Parish School Board as a result of any bond and tax election referenced in this Section after June 1, 1997, and in the further event that any city of Baker School Board shall establish a city of Baker municipal school system in accordance with Subparagraph H(2)(a) of this Section, a determination shall be made as to whether compensation is owed by either said school board to the other.

(2) In making this determination provided for in this Subsection, the following formulas shall be used:

(a) From the actual cost including the corresponding costs of the issuance of the bonds, of any renovation to and/or replacement of any public elementary and secondary school facilities, land acquisitions, and/or improvements to and/or replacements of any tangible property contained therein or thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, and/or replacements of any school buses (the "Baker Improvements") paid from the proceeds of bonds referenced in this Subsection which are secured by ad valorem taxes, there shall be deducted (i) an amount equal to the total debt service which has been paid on any ad valorem tax secured bonds referenced in this Subsection multiplied by a fraction, the numerator of which is the taxable assessed valuation of the city of Baker as of June 1, 1997, and the denominator of which is the taxable assessed valuation of the parish of East Baton Rouge as of the same date (the "Assessed Valuation Ratio") and (ii) an amount equal to the total remaining debt service to be paid on any ad valorem tax secured bonds referenced in this Subsection, which have been issued, multiplied by the Assessed Valuation Ratio and present valued to the date of acquisition (which date shall be the date on which a city of Baker municipal school system is established in accordance with Subparagraph H(2)(a) of this Section) by the city of Baker School Board of the Baker Improvements at the rate or rates of interest payable on the ad valorem tax secured bonds referenced in this Subsection. If the remainder resulting from the calculation is positive, such remainder shall represent compensation payable by the city of Baker School Board to the East Baton Rouge Parish School Board. If the remainder resulting from the calculation is negative, such remainder shall represent compensation payable by the East Baton Rouge Parish School Board to the city of Baker School Board.

(b) From the actual cost, including the corresponding costs of the issuance of the bonds, of the Baker Improvements paid from the proceeds of bonds referenced in this Subsection secured by sales and use taxes there shall be deducted (i) an amount equal to the total debt service which has been paid on any sales tax secured bonds referenced in this Subsection multiplied by a fraction the numerator of which is the annual sales and use tax collections on one cent for calendar year 1997 within the incorporated limits of the city of Baker as of June 1, 1997, and the denominator of which is the annual sales and use tax collections on one cent for calendar year 1997 in the parish of East Baton Rouge (the "Sales Tax Ratio") and (ii) an amount equal to the total remaining debt service to be paid on any sales tax secured bonds referenced in this Subsection, which have been issued, multiplied by the Sales Tax Ratio and present valued to the date of acquisition (which date shall be the date on which a city of Baker municipal school system is established in accordance with Subparagraph H(2)(a) of this Section) by the city of Baker School Board of the Baker Improvements at the rate or rates of interest payable on the sales tax secured bonds referenced in this Subsection. If the remainder resulting from the calculation is positive, such remainder shall represent compensation payable by the city of Baker School Board to the East Baton Rouge Parish School Board. If the remainder resulting from the calculation is negative, such remainder shall represent compensation payable by the East Baton Rouge Parish School Board to the city of Baker School Board.

(c) From the actual cost of the Baker Improvements paid from cash proceeds of taxes referenced in this Subsection there shall be deducted an amount equal to the actual cost paid from such cash proceeds multiplied by the Sales Tax Ratio. The remainder resulting from the above calculation shall represent compensation payable by the city of Baker School Board to the East Baton Rouge Parish School Board.

L.(1) Nothing contained in this Section shall impair the parishwide levy and collection, within the East Baton Rouge Parish Consolidated School District No. 1, comprised of the parish of East Baton Rouge, of any ad valorem tax securing any bonds referenced in this Section as long as such bonds, or bonds to refund such bonds, remain outstanding.

(2) Nothing contained in this Section shall impair the parishwide levy and collection, within the parish of East Baton Rouge, of any sales and use tax by or on behalf of the East Baton Rouge Parish School Board securing in whole or part any bonds referenced in this Section as long as such bonds, or bonds to refund such bonds, remain outstanding.

Acts 1995, No. 973, §1, eff. Nov. 23, 1995; Acts 1997, No. 1434, §1, eff. July 15, 1997; Acts 2002, 1st Ex. Sess., No. 49, §1, eff. April 18, 2002.



RS 17:72.1 - City of Baker interim school board

§72.1. City of Baker interim school board

A.(1) If a majority of the qualified electors of the East Baton Rouge Parish Consolidated School District No. 1, comprised of the parish of East Baton Rouge, voting on the question of the incurrence of debt and the issuance of bonds payable from ad valorem taxes to be levied and collected in the manner provided by law and/or the levy of a sales and use tax by or for the benefit of the East Baton Rouge Parish School Board, all or any portion thereof which may be funded into bonds for the purpose of addressing the condition of the physical facilities of the East Baton Rouge Parish school system, shall fail to approve the issuance of such bonds and the imposition of any such tax on or before July 18, 1998, the municipal governing authority of the city of Baker may appoint, on or after July 19, 1998, but prior to the date of the congressional primary election in 1998, an interim school board composed of five members. The city of Baker interim school board shall exercise only those powers and discharge only those responsibilities provided for in this Section and no others.

(2) In the event such an interim school board is appointed, it shall commence to function on the date of the appointment of the members of the interim board.

(3) The city of Baker interim school board may exercise the following powers and discharge the following responsibilities and no others:

(a) Elect its officers and prescribe their duties.

(b) Conduct a study to determine whether a city of Baker municipal school system is educationally and financially feasible given the tax base of the city of Baker, the educational needs of the elementary and secondary school aged children residing in the city of Baker, and the educational services offered by other school systems.

(c) Conduct surveys and/or focus group sessions to determine whether the residents of the city of Baker desire to have established a city of Baker municipal school system.

(d) Prepare a proposed operational plan and a fiscal management recommendation for submission to any subsequent city of Baker School Board.

B.(1) If a majority of the qualified electors of the East Baton Rouge Parish Consolidated School District No. 1, comprised of the parish of East Baton Rouge, voting in any election held not later than July 18, 1998, on the question of the incurrence of debt and the issuance of bonds payable from ad valorem taxes to be levied and collected in the manner provided by law and/or the levy of a sales and use tax by or for the benefit of the East Baton Rouge Parish School Board, all or any portion thereof which may be funded into bonds for the purpose of addressing the condition of the physical facilities of the East Baton Rouge Parish school system, shall approve the issuance of such bonds and the imposition of any such taxes, the municipal governing authority of the city of Baker, on or after July 1, 2001, but prior to the date of the congressional primary election in 2002, may appoint an interim school board composed of five members. The city of Baker interim school board shall exercise only those powers and discharge only those responsibilities provided for in this Section and no others.

(2) In the event such an interim school board is appointed, it shall commence to function on the date of the appointment of the members of the interim board.

(3) The city of Baker interim school board may exercise the following powers and discharge the following responsibilities and no others:

(a) Elect its officers and prescribe their duties.

(b) Conduct a study to determine whether a city of Baker municipal school system is educationally and financially feasible given the tax base of the city of Baker, the educational needs of the elementary and secondary school aged children residing in the city of Baker, and the educational services offered by other school systems.

(c) Conduct surveys and/or focus group sessions to determine whether the residents of the city of Baker desire to have established a city of Baker municipal school system.

(d) Prepare a proposed operational plan and a fiscal management recommendation for submission to any subsequent city of Baker School Board.

C. Notwithstanding the date on which a city of Baker interim school board may be appointed, and in the event that such an interim school board is appointed, each of its members shall be electors who shall actually reside within the geographic boundaries of the city of Baker. Additionally, each member of any interim board shall meet the requirements of R.S. 17:52(D).

D. Notwithstanding the date on which a city of Baker interim school board may be appointed, and in the event that such an interim school board is appointed, all of its members shall serve from the date of their appointment until the date on which the elected members of the city of Baker School Board shall take office or, in the event that an election shall not be held for the election of the members of a city of Baker School Board, the interim school board shall expire upon the date the municipal governing authority of the city of Baker shall determine that an election shall not be called for the election of the members of the city of Baker School Board. A vacancy on the interim school board shall be filled in the same manner as the original appointment.

E. Any city of Baker interim school board shall constitute a political subdivision of the state of Louisiana.

F. Any city of Baker interim school board shall adopt rules and regulations consistent with law to effectuate this Section.

G. The provisions of R.S. 42:11 et seq. relative to open meetings and the provisions of Chapter 1 of Title 44 of the Louisiana Revised Statutes of 1950 relative to public records shall be applicable to any city of Baker interim school board and its members.

Acts 1997, No. 1434, §1, eff. July 15, 1997.



RS 17:73 - Repealed by Acts 1999, No. 812, 1, eff. Nov. 25, 1999.

§73. Repealed by Acts 1999, No. 812, §1, eff. Nov. 25, 1999.



RS 17:81 - General powers of local public school boards

SUBPART B. POWERS AND DUTIES OF SCHOOL BOARDS

AND PARISH SUPERINTENDENTS

§81. General powers of local public school boards

A.(1) Each local public school board shall serve in a policymaking capacity that is in the best interests of all students enrolled in schools under the board's jurisdiction. When establishing board policies, each board shall prioritize student achievement, financial efficiency, and workforce development on a local, regional, and statewide basis. When choosing a local superintendent of schools, each board shall select a leader who shall prioritize student achievement and act in the best interests of all students enrolled in schools under the board's jurisdiction.

(2) Each local public school board shall determine the number of schools to be opened, the location of school houses, and the number of teachers and other school personnel to be employed. The local school superintendent shall have authority to employ teachers by the month or by the year, and to fix their salaries; provided that there shall be no discrimination as to sex in the fixing thereof and provided further, that it is not the purpose of this Section to require or direct the reduction of any salary, or salary schedule, presently in force. The local school superintendent shall see that the provisions of the state school law are complied with.

(3) Each local public school board shall delegate authority for the hiring and placement of all school personnel, including those for which state certification is required to the local school superintendent. It shall be the responsibility of the superintendent to ensure that all persons have proper certification, as applicable, and are qualified for the position.

(4) Each local public school board shall adopt policies for and establish procedures which require a local school superintendent to:

(a) Delegate to the principal all decisions regarding the hiring or placement of any teacher or other personnel at the school in which the principal is employed, subject to the approval of the local school superintendent.

(b) Consult with teachers prior to making any decisions regarding the hiring or placement of a principal at the school in which such teachers are employed. Any recommendations made by teachers shall not be binding upon the superintendent but shall be considered by the superintendent when making employment decisions.

(5) Any policies and procedures adopted by a local public school board pursuant to the provisions of this Subsection shall be in accordance with all laws, all state rules, regulations, and policies relative to certification of teachers and other personnel, and any court order or restrictions relative to desegregation.

(6) The superintendent and the school principal shall make all employment- related decisions based upon performance, effectiveness, and qualifications as applicable to each specific position. Effectiveness, as determined pursuant to R.S. 17:3881 through 3905, shall be used as the primary criterion for making personnel decisions; however, in no case shall seniority or tenure be used as the primary criterion when making decisions regarding the hiring, assignment, or dismissal of teachers and other school employees.

(7)(a) Any person purporting to enter into any contract on behalf of the school district or schools under the board's jurisdiction, including but not limited to contracts with vendors or contracts of membership in any private or quasi-public entity, shall do so in compliance with policies and procedures adopted by the local public school board in effect at the time the contract is executed.

(b) The provisions of this Paragraph shall not apply to any contract in effect on July 31, 2016, but shall apply to any new contract or renewal or extension of an existing contract executed on or after August 1, 2016.

B. Each school board may permit school buildings to be used outside of regular school hours for academic purposes including but not limited to tutoring and study hall. The board shall adopt rules and regulations governing the terms and conditions, including fees if any, under which such buildings shall be used.

C. Each city or parish school board is authorized to make such rules and regulations for its own government, not inconsistent with law or with the regulations of the State Board of Elementary and Secondary Education, as it may deem proper.

D.(1) The regular meetings of each city and parish school board shall be held at least once each month on such day as each board shall select. Additional regular meetings may be held as each board designates. Special meetings may be held as boards determine or as occasion may require.

(2) However, if a city or parish school board fails to hold a public meeting at least once during a calendar month, registered voters of the district may petition the board to hold a public meeting. Within five calendar days of receipt of such a petition by the president of the board or, if he is unavailable, by any other board member containing the names of at least one hundred registered voters of the district, the board shall hold a public meeting. The members of a city or parish school board that fails to meet as required by this Paragraph shall not be entitled to compensation or per diem for that month.

E.(1) Each city or parish school board shall exercise proper vigilance in securing for the schools of the district all funds destined for the support of the schools, including the state funds apportioned thereto, and all other funds.

(2) Notwithstanding any other provision of law or rule or regulation to the contrary, a city or parish school board shall have the authority, if otherwise applicable, to apply for, receive, and expend funds from public and private sources that are or may be made available to certain classes of child care providers and to administer in elementary schools under the board's jurisdiction, child care programs related to such funding. Additionally, any public college or university offering preschool educational programs shall have the authority, if otherwise applicable, to apply for, receive, and expend funds from public and private sources that are or may be made available to certain classes of child care providers and to administer, in facilities under its jurisdiction, child care programs related to such funding. Nothing in this Paragraph shall be construed to affect the authority of any approved nonpublic school to apply for and administer such funds.

(3) Notwithstanding any other provision of law or rule or regulation to the contrary, a city or parish school board shall have the authority, if otherwise applicable, to apply for, receive, and expend funds from public and private sources that are or may be made available for after-school child care programs and to provide for the administration in schools of programs related to such funding. Additionally, any public college or university offering preschool educational programs shall have the authority, if otherwise applicable, to apply for, receive, and expend funds from public and private sources that are or may be made available for after-school child care programs and to administer, in facilities under its jurisdiction, after-school child care programs related to such funding. Nothing in this Paragraph shall be construed to affect the authority of any approved nonpublic school to apply for and administer such funds.

F. The secretary of each city and parish school board shall keep a record of all transactions and proceedings of the board.

G. City and parish school boards may receive land by purchase or donation for the purpose of erecting school houses; provide for and secure the erection of same, construct such outbuildings and enclosures as shall be conducive to the protection of property, and make repairs and provide for the necessary furniture, equipment and apparatus.

H. City and parish school boards have the power to recover for any damage that may be done to the property in their charge; they may change the location of a school house, sell or dispose of the old site, or of any site which for any reason can no longer be used or which is unused and unnecessary or unsuitable as such, and use the proceeds thereof for procuring a new one. Provided that the Orleans Parish School Board shall have authority to prescribe the rules and regulations to govern the building, equipping and repairing of school houses, and the dates of the meetings of that board.

I. Repealed by Acts 2012, No. 1, §4, July 1, 2012.

J.(1) Each city and parish school board may purchase appropriate metal detection devices and shall provide training to school administrators consistent with that provided as required in Paragraph (3) of this Subsection if metal detectors are going to be used in the system.

(2) The State Board of Elementary and Secondary Education shall develop a plan for using metal detection devices for random weapon searches in elementary and secondary schools and shall submit it to the attorney general for approval. The attorney general shall periodically review the plan as changes in the law in relation to random searches occur.

(3) The board shall provide the approved plan to each city and parish school board and shall provide training on the use of metal detectors and other techniques for weapon searches to system administrators that is consistent with the approved plan.

K.(1) Notwithstanding any other provision of law or rule or regulation to the contrary, any city or parish school board member and any other person authorized pursuant to written policy of a city or parish school board shall have the right to examine any or all records of the school system except school employee records relative to evaluations, observations, formal complaints, and grievances.

(2) Notwithstanding any other provision of law or rule or regulation to the contrary, any city or parish school board, upon a majority vote of the authorized board membership, shall have the right to examine any or all records of the school system.

(3) Should an employee's personnel file be accessed by the city or parish school board, the employee whose file was so accessed shall receive written notice of such action, and the individual city or parish school board members shall maintain the confidentiality of any documents in the file so examined.

L. Repealed by Acts 2011, 1st Ex. Sess., No. 41, §2.

M.(1) Notwithstanding any provision of law to the contrary and in addition to the authority provided by Chapter 2-A of Code Title II of Code Book III of Title 9 of the Louisiana Revised Statutes of 1950 relative to the creation of a public trust, a public trust having a city or parish school board as its beneficiary may be created to be funded by surplus revenues of the beneficiary school board and with the use of income produced by the trust restricted to meeting the capital outlay needs of the school system, including but not limited to the purchase of school buses, the construction or acquisition of school buildings and facilities, or both, and the funding of nonrecurring projects to improve instructional services to students in the classroom.

(2) The provisions of Chapter 2-A of Code Title II of Code Book III of Title 9 of the Louisiana Revised Statutes of 1950 applicable to the creation of a public trust having a political subdivision of the state as the trust beneficiary also shall apply to a public trust created in accordance with the provisions of this Subsection except as follows:

(a) Creation or amendment of the public trust shall not require the express approval of the State Bond Commission.

(b) The public trust shall have no authority to incur debt or issue bonds or other financial obligations.

N. Notwithstanding any provision of law to the contrary, each city, parish, or other local public school board shall adopt a policy under which the school board and school board employees may disclose education records or information from education records, without the consent of the parent or guardian of the student who is the subject of the records, to state and local law enforcement officials and other officials within the juvenile justice system. No school board or school board employee shall be liable for the disclosure of any information in accordance with a policy adopted pursuant to this Subsection. Each policy which is adopted pursuant to this Subsection shall contain or comply with each of the following provisions:

(1) The disclosure of the education records or of the information from the education records must be to state or local law enforcement officials or to other officials within the juvenile justice system.

(2) The disclosure must comply with the provisions of the policy which is adopted pursuant to this Subsection.

(3) The disclosure must relate to the ability of the juvenile justice system to serve, prior to adjudication, the student whose records or whose information is to be disclosed.

(4) The officials to whom the records or the information are disclosed shall certify in writing that that person, and any agency or organization with which that person is affiliated, will keep the personally identifiable portions of the records or the information confidential and will not disclose the personally identifiable portions of the records or the information to any person or agency or organization except a person or agency or organization within the juvenile justice system who or which has an independent right to that information.

(5) Any other provisions which are necessary to comply with federal law or rules.

O.(1) By not later than the beginning of the 2006-2007 school year, each city, parish, or other local public school board shall adopt policies and procedures providing leave with pay for any school system employee who is an elected member of the Board of Trustees of the Teachers' Retirement System of Louisiana or the Board of Trustees of the Louisiana School Employees Retirement System, an elected or appointed member of the State Board of Elementary and Secondary Education, or an appointed member of any task force, commission, or other advisory body established by the State Board of Elementary and Secondary Education so that such employee may attend meetings of the entity and any committees thereof on which the employee serves.

(2) The policies and procedures provided for by this Subsection may require that the employee provide notice to the school system of the dates and times of all meetings of the entity and any committees thereof on which the employee serves that are scheduled to occur on a regular basis and provide reasonable notice to the system of any special or otherwise unscheduled meeting. Such policies and procedures also may require that the employee apply for leave in a timely manner and provide documentation that the leave granted was used for the purposes for which requested.

P.(1) No board member shall act in an individual capacity to use the authority of his office or position as a member of the school board in a manner intended to interfere with, compel, or coerce any personnel decision made by the superintendent or a school principal, including the hiring, promotion, discipline, demotion, transfer, discharge, or assignment of work to any school employee. The superintendent, as the instructional leader of the district and its chief executive officer, shall have primary responsibility for personnel actions in the district.

(2) No board member shall use the authority of his office or position as a member of the school board in a manner intended to interfere with, compel, or coerce any school employee to make any decision concerning benefits, work assignment, or membership in any organization.

(3) If a board member successfully defends himself against any allegation of a violation of this Subsection, the school board shall pay attorney fees and all other legal fees associated with his defense.

Q.(1) Each city, parish, or other local public school board shall formulate, develop, adopt, and implement, by not later than November 15, 2009, policies, procedures, and practices applicable to school system employees relative to an electronic communication by an employee at a school to a student enrolled at that school.

(2) The policies, procedures, and practices required by Paragraph (1) of this Subsection, at a minimum, shall:

(a) Define electronic communication. The definition shall recognize the multiple means available for making such a communication, both those that facilitate direct communication, including but not limited to voice or text-based telecommunication devices, or both, and computers, and those that facilitate indirect communication using an intermediate method, including but not limited to Internet-based social networks.

(b) Require that all electronic communication by an employee at a school to a student enrolled at that school relative to the educational services provided to the student shall use a means provided by or otherwise made available by the school system for this purpose and prohibit the use of all such system means to electronically communicate with a student for a purpose not related to such educational services except communication with an immediate family member if such communication is specifically authorized by school board policy.

(c)(i) Specify that the occurrence of any electronic communication made by an employee at a school to a student enrolled at that school or that is received by an employee at a school from a student enrolled at that school using a means other than one provided by or made available by the school system shall be reported by the employee in a manner deemed appropriate by the school board. Records of any such reported communication shall be maintained by the school board for a period of at least one year.

(ii) In providing for the manner and frequency of reporting required by this Subparagraph, the board may authorize a school principal, or his designee, to permit an employee at the school to contact one or more specifically identified students enrolled at the school and be contacted by such student or students using a means other than one provided by or made available by the school, provided the employee has requested and received permission from the principal, or his designee, to do so and has provided documentation in writing to the principal, or his designee, stating the purpose or purposes for such contact. Such purposes may include but need not be limited to necessary communications relative to extracurricular activities, student athletic activities, community-based youth activities such as scouting, and faith-based activities such as a youth group sponsored by a religious organization.

(d) Specify that it is a duty of a school system employee to comply with the policies, procedures, and practices and provide that a failure to comply may result in disciplinary action, and in extreme circumstances may constitute willful neglect of duty.

(e) Establish and provide for the imposition of consequences for a violation of the policies, procedures, and practices, including but not limited to termination of employment in accordance with applicable provisions of state law.

(f) Provide a means for the timely reporting and investigation at the school system level of an alleged failure by a school employee to comply with the policies, procedures, or practices and for concluding such an investigation and resolving the allegation.

(g) Provide a means whereby any alleged failure by a school employee to comply with the policies, procedures, or practices that also may be a violation of state or federal law is reported to the proper authorities.

(h) Provide a means to assure that all school system employees are informed fully of the policies, procedures, and practices and the possible consequences at the school and school system level for a failure to comply.

(i) Provide a means to assure that a parent or other person responsible for a child's school attendance is fully informed of the policies, procedures, and practices.

(j) Provide a means for a parent or other person responsible for a child's school attendance to request that the child not be contacted through electronic communication by any school employee unless the purpose of such communication is directly related to the child's educational services and is sent to and received by more than one student at the school.

(3) Any city, parish, or other local public school board having existing policies, procedures, and practices relative to electronic communication by an employee at a school to a student enrolled at that school shall conduct by not later than November 15, 2009, a formal evaluation of all such policies, procedures, and practices to determine their compliance with the provisions of Paragraph (2) of this Subsection and shall take all action necessary to conform the existing policies, procedures, and practices to such requirements.

(4) No city, parish, or other local public school board or member of such a board shall be civilly liable for any electronic communication by an employee to a student that is prohibited as provided in this Subsection.

(5) For the purposes of this Subsection, the term "city, parish, or other local public school board" shall mean the governing authority of any public elementary or secondary school.

R.(1) Each city, parish, or other local public school board shall provide to high school students age and grade appropriate classroom instruction relative to the state's Safe Haven Law, Children's Code Article 1149 et seq., which provides a mechanism whereby any parent may relinquish the care of an infant who is not more than sixty days old to the state in safety and anonymity and without fear of prosecution.

(2) Such instruction shall include but need not be limited to providing students with the following information:

(a) An explanation that relinquishment of an infant means to give over possession or control of the infant to other specified persons as provided by law with the settled intent to forego all parental responsibilities.

(b) The process to be followed by a parent in making a relinquishment.

(c) The general locations where an infant may be left in the care of certain others.

(d) The toll-free number established by the Department of Children and Family Services to direct individuals to designated emergency care facilities.

(e) The available options if a parent is unable to travel to a designated emergency care facility.

(f) The process by which a relinquishing parent may reclaim parental rights to the infant and the timelines established for taking this action.

(3) For the purposes of this Subsection, the term city, parish, or other local public school board shall mean the governing authority of any public secondary school.

S.(1) In addition to any other provision of applicable law, rule, regulation, or code, each city, parish, and other local public school board shall adopt and implement policies providing for inspections by qualified persons of all fire safety and prevention equipment, including but not limited to fire alarm and smoke detection devices at each school under its jurisdiction at least twice during each school year and to require that all necessary actions be taken by appropriate persons in a timely manner to assure that all such equipment is in good working order and meets the need for which intended. Such policies shall provide, at a minimum, that any employee of the board who performs an inspection pursuant to this Subsection shall have received the appropriate training necessary to perform such inspection, and documentation of such training shall be included in the employee's personnel file.

(2) For the purposes of this Subsection, the term city, parish, and other local public school board shall mean the governing authority of any public elementary or secondary school.

(3) The provisions of this Subsection shall not be construed to require any inspection by the office of the state fire marshal in addition to those otherwise required by law, rule, or regulation.

T.(1) Each school year the governing authority of each public school shall provide to students in grades seven through twelve enrolled in Health Education age and grade appropriate classroom instruction relative to dating violence.

(2) Such instruction shall include but need not be limited to providing students with the following information:

(a) The definition of "dating violence", which is a pattern of behavior where one person threatens to use, or actually uses, physical, sexual, verbal, or emotional abuse to control his or her dating partner.

(b) Dating violence warning signs.

(c) Characteristics of healthy relationships.

(3) The governing authority of each public school enrolling students in grades seven through twelve shall:

(a) At the beginning of each school year, provide instruction to all school employees having contact with students in such grades relative to the definition of dating violence, dating violence warning signs, and how to properly address suspected or reported dating violence involving students, including but not limited to counseling and notification of law enforcement, and provide information relative to dating violence to the parents of students in such grades.

(b) Include in student codes of conduct the definition of dating violence, dating violence warning signs, and instructions for reporting or seeking help relative to dating violence.

(c) Collect data relative to the number of incidents of dating violence reported to school employees and the actions taken by school employees to assist victims of dating violence.

(4)(a) In the spring of each school year, each local superintendent shall make an oral report at a meeting of the school governing authority that shall include but need not be limited to the compliance of each school with the requirements of this Section, aggregate data relative to dating violence, and any recommendations for reducing dating violence among students.

(b) For the purposes of this Paragraph, for a charter school, the "local superintendent" shall mean the chief executive officer of the school or other employee holding an equivalent position.

U. Notwithstanding the provisions of this Section, a city, parish, and other local public school board shall retain all authority given by law to such boards to prescribe the duties and fix the salaries of and hold tenure hearings for all employees of such boards, as applicable.

V.(1) Notwithstanding any provision of law to the contrary, no member of a city, parish, or other local public school board shall be prohibited from requesting, in writing or in open or executive session of the board, the status of any personnel matter. The requirement that any such request be in writing or made during an open or executive session of the board shall not apply when the board member has knowledge of the possible or alleged commission of a crime by a school board employee. Notwithstanding any provision of law to the contrary, no member of a city, parish, or other local public school board shall be prohibited from providing information on due process, grievance procedures, hearings, and tenure to any constituent of the member upon the constituent's request. Notwithstanding any provision of law to the contrary, no member of a city, parish, or other local public school board shall be prohibited from seeking or providing information on other issues regarding the operation of schools.

(2) The provisions of this Subsection are subject to other requirements of law relative to the confidentiality of information contained in an employee's personnel files.

W.(1) Notwithstanding any provision of law to the contrary, each city, parish, and other local public school board shall adopt a policy to require each school under its jurisdiction to provide the following:

(a) An appropriate, private room, other than a restroom, that may be used by an employee to express breast milk.

(b) A reasonable amount of break time to accommodate an employee needing to express breast milk that, to the extent possible, shall run concurrently with the break time already provided to the employee, and that shall be available to the employee for up to one year following the birth of her child.

(c) Procedures for the employee to notify her supervisor or other appropriate personnel of her intent to make use of the accommodations offered pursuant to the policy and to schedule accordingly.

(2) Any additional break time used by an employee to express breast milk as provided in this Subsection shall be considered unpaid leave time.

(3) Nothing in this Subsection shall require any new construction by a city, parish, or other local public school board nor shall its provisions result in any additional cost to the school board.

X.(1) The governing authority of each public school that enrolls students in grades nine through twelve shall provide instruction relative to cardiopulmonary resuscitation and the use of an automated external defibrillator. Such instruction shall be integrated into the curriculum of an existing course, such as health education, physical education, or another course that is required for graduation and deemed appropriate by the school governing authority, and shall include the following:

(a) An instructional program developed by the American Heart Association or the American Red Cross or an instructional program that is nationally recognized and based on the most current national evidence-based emergency cardiovascular care guidelines for the performance of cardiopulmonary resuscitation and the use of an automated external defibrillator.

(b) Training for students relative to the psychomotor skills necessary to perform cardiopulmonary resuscitation. For the purposes of this Subparagraph, "psychomotor skills" means skills that students are required to perform as hands-on practice to support cognitive learning. Students receiving the instruction required by this Subsection in a virtual school shall not be required to perform hands-on practice.

(2)(a) A classroom teacher shall not be required to be a certified trainer of cardiopulmonary resuscitation to facilitate, provide, or oversee the instruction.

(b) The governing authority of each public school may consult and partner with the following individuals whom the governing authority may authorize to participate in providing the instruction:

(i) Emergency medical technicians, paramedics, physicians, nurses, respiratory therapists, police officers, deputy sheriffs, nurse practitioners, athletic trainers, firefighters, and any persons included in the definition of "health care provider" provided in R.S. 40:1299.41, each of whom shall be certified in cardiopulmonary resuscitation and must be currently licensed, certified, or commissioned according to his respective occupation in order to participate in providing such instruction. If it is in accordance with the laws, rules, or regulations governing his profession, if applicable, an instructor may apply the hours spent performing this instruction toward fulfilling professional requirements relative to performing community service.

(ii) Representatives of the American Heart Association or the American Red Cross or other similarly qualified individuals.

(c) Instruction required pursuant to this Subsection shall not result in the certification of students in cardiopulmonary resuscitation or the use of an automated external defibrillator. If, apart from the instruction required by this Subsection, a school governing authority provides a training program that is intended to result in such certification, the instructor shall be authorized to provide instruction for certification by the American Heart Association, the American Red Cross, or a similar nationally recognized association. Prior to the certification of any student under the age of eighteen through such a training program, a school governing authority shall obtain parental consent.

(d) The physical presence of an automated external defibrillator in the classroom is not required. The instruction need only provide general information on the use and importance of automated external defibrillators.

(3) The governing authority of each public school shall adopt rules and regulations necessary for the implementation of this Subsection.

(4) The governing authority of each public school shall comply with any surveys or reporting that the State Board of Elementary and Secondary Education or the state Department of Education requires in order to determine whether governing authorities are complying with the provisions of this Subsection.

(5) This Subsection may be referred to as "The Burke Cobb Act."

Y.(1) The governing authority of each public elementary and secondary school shall provide age- and grade-appropriate classroom instruction to all students relative to child assault awareness and prevention. Such instruction shall be limited to education on what constitutes abuse or an assault, and how students may safely and confidentially report to a school official the circumstances surrounding any such abuse or assaults.

(2) Such instruction shall be integrated into the curriculum of an existing required course, such as health education, physical education, or another required course deemed appropriate by the school governing authority.

(3) The governing authority of each public school shall adopt rules and regulations necessary for the implementation of this Subsection. Such rules and regulations shall include a requirement that each public school under its jurisdiction post on its website the number for the child protection toll-free hotline operated by the Department of Children and Family Services to receive reports of child abuse and neglect.

Z. Each city, parish, or other local school board shall offer its employees the opportunity to participate in the Louisiana Public Employees Deferred Compensation Plan as established by R.S. 42:1301 et seq. The requirement of this Subsection does not prohibit a school board from offering its employees the opportunity to participate in other plans established pursuant to Section 457 of the Internal Revenue Code.

(AA) The governing authority of each public school may require that at least one member of the coaching staff for each extracurricular sport offered by the school is certified in cardiopulmonary resuscitation, first aid, and the use of an automated external defibrillator.

Amended by Acts 1954, No. 452, §1; Acts 1976, No. 411, §1; Acts 1985, No. 603, §1, eff. July 13, 1985; Acts 1985, No. 565, §1; eff. July 12, 1985; Acts 1991, No. 521, §1, eff. July 15, 1991; Acts 1991, No. 881, §1, eff. July 23, 1991; Acts 1992, No. 425, §1; Acts 1993, No. 287, §1, eff. June 2, 1993; Acts 1993, No. 647, §1; Acts 1995, No. 261, §1, eff. June 14, 1995; Acts 1998, 1st Ex. Sess., No. 42, §1; Acts 2001, No. 134, §1; Acts 2003, No. 376, §1, eff. July 1, 2003; Acts 2003, No. 740, §1; Acts 2004, No. 748, §1; Acts 2006, No. 774, §1, eff. June 30, 2006; Acts 2009, No. 214, §1, eff. July 1, 2009; Acts 2009, No. 284, §2, eff. July 1, 2009; Acts 2009, No. 413, §1, eff. July 1, 2009; Acts 2010, No. 321, §1, eff. July 1, 2010; Acts 2010, No. 720, §1, eff. Jan. 1, 2011; Acts 2011, 1st Ex. Sess., No. 41, §2, eff. June 12, 2011; Acts 2012, No. 1, §§1, 4, eff. July 1, 2012; Acts 2012, No. 591, §1, eff. June 7, 2012; Acts 2013, No. 87, §1; Acts 2013, No. 329, §1; Acts 2014, No. 506, §1; Acts 2014, No. 517, §1; Acts 2014, No. 525, §1; Acts 2014, No. 547, §1, eff. June 9, 2014; Acts 2015, No. 297, §1; Acts 2016, No. 80, §2; Acts 2016, No. 149, §2; Acts 2016, No. 234, §1; Acts 2016, No. 347, §1.



RS 17:81.1 - Repealed by Acts 2010, No. 500, §1.

§81.1. Repealed by Acts 2010, No. 500, §1.



RS 17:81.2 - Acceptance of nonlocal funds without prior approval prohibited

§81.2. Acceptance of nonlocal funds without prior approval prohibited

On and after July 29, 1970, no parish and/or city school board shall accept any funds or grants for any new curricular or pilot programs or for any instructional material for these programs, including library or other books, visual aids and similar materials, unless the parish and/or city school board seeking to obtain said funds or grants has received the prior approval of the State Board of Education, including the approval of the state board as to the purpose for which said funds or grants are intended to be used.

Added by Acts 1970, No. 497, §1.



RS 17:81.3 - School bands; expenses

§81.3. School bands; expenses

The parish and city school boards of the state may pay the expenses incurred by high school bands when such bands have earned the privilege of participating in special events or festivals and do in fact participate therein.

Added by Acts 1978, No. 779, §1.



RS 17:81.4 - Reductions in force; dismissal of teachers and other school employees

§81.4. Reductions in force; dismissal of teachers and other school employees

A. Not later than September 1, 2012, each local public school board shall develop and adopt rules and policies that delegate reduction in force decisions to the superintendent which he shall use in dismissing teachers and other employees at any time a reduction in force is instituted. Such rules and policies shall be made available for inspection by teachers, other school employees, and the general public within ten days after final adoption.

B. All reduction in force policies adopted for use in dismissing teachers and administrators shall be based solely upon demand, performance, and effectiveness, as determined by the performance evaluation program as provided in R.S. 17:3881 through 3905. Any reduction in force by a superintendent shall be instituted by dismissing the least effective teacher within each targeted subject area or area of certification first, and then proceeding by effectiveness rating until the reduction in force has been accomplished.

C. All reduction in force policies adopted by a local school board for use by the superintendent in dismissing school employees who are not evaluated pursuant to R.S. 17:3881 through 3905, shall be based upon the following criteria:

(1) Performance and effectiveness as determined by school board policy.

(2) Certification or academic preparation, if applicable.

D. All reduction in force policies of local public school boards and special schools as provided in this Section shall include:

(1) The right of an employee notified of an action which results from implementation of a reduction in force policy to request in writing a review of such action and to receive notice of the results of such review.

(2) The right of an employee to pursue the matter through the school board's adopted grievance procedure.

E. No reduction in force policy adopted by a local public school board shall include seniority or tenure as the primary criterion to be considered when instituting a reduction in force.

Added by Acts 1983, No. 94, §1; Acts 1985, No. 602, §1; Acts 1986, No. 478, §1; Acts 1995, No. 1272, §1, eff. June 29, 1995; Acts 2012, No. 1, §1, eff. July 1, 2012.



RS 17:81.5 - School employees; procedure for dismissal

§81.5. School employees; procedure for dismissal

Not later than January 1, 1988, each city and parish school board shall develop and adopt rules and policies which it shall use in dismissing school employees who have not attained tenure in accordance with applicable provisions of law and whose dismissal is not a result of a reduction in force, as provided for in R.S. 17:81.4. The school board shall provide a procedure by which any employee, whose dismissal is governed by this Section, may participate in the development of the rules and policies. Such rules and policies shall be made available for public inspection within ten days after they are finally adopted.

Acts 1987, No. 631, §1.



RS 17:81.6 - Investigation of employees; reporting of certain irregularities or improprieties; prohibited actions; penalties; remedies

§81.6. Investigation of employees; reporting of certain irregularities or improprieties; prohibited actions; penalties; remedies

A. On or before January 1, 1989, each city and parish school board shall adopt a policy establishing the procedures for the investigation of employees accused of impermissible corporal punishment or moral offenses involving students.

B. On or before January 1, 2002, each city, parish, and other local public school board shall adopt a policy establishing uniform procedures for the investigation of employees accused of irregularities or improprieties in the administration of standardized tests.

C. Any public school employee, hereafter referred to in this Section as "employee", who has cause to believe that irregularities or improprieties in the administration of standardized tests is occurring or has occurred may report such information directly to the state Department of Education, and the department may investigate such allegations.

D.(1) No employee shall knowingly and willfully obstruct the procedures for receiving and investigating a report of irregularities or improprieties in the administration of standardized tests. Any person who violates the provisions of this Subsection shall be guilty of a misdemeanor offense and upon conviction shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

(2) An employee may commence a civil action in a district court where the violation occurred against any employer who engages in a practice prohibited by this Subsection. If the court finds the employer in violation of Paragraph (1) of this Subsection, the employee may recover from the employer all damages, reasonable attorney fees, and court costs.

E.(1) No public school administrator or member of a governing authority of a public elementary or secondary school shall retaliate against an employee who in good faith participates in an investigation of irregularities or improprieties in the administration of standardized tests or reports such irregularities or improprieties to the state Department of Education or to any public school administrator or the governing authority. Any person who violates the provisions of this Subsection shall be guilty of a misdemeanor offense and upon conviction shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

(2) For purposes of this Subsection, "retaliation" shall include all of the following:

(a) Discharging, demoting, or suspending an employee who reports any irregularities or improprieties in the administration of standardized tests.

(b) Threatening, harassing, or discriminating against an employee who reports any irregularities or improprieties in the administration of standardized tests in any manner at any time provided the report is made in good faith.

F.(1) No employee shall make a report of irregularities or improprieties in the administration of standardized tests knowing that the information therein is false. Any person who violates the provisions of this Subsection shall be guilty of a misdemeanor offense and upon conviction shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

(2) In any action to establish damages against a person who has made a false report of irregularities or improprieties in the administration of standardized tests as provided in Paragraph (1) of this Subsection, the plaintiff shall bear the burden of proving that the person who filed the false report knew that the report was false or that the report was filed with reckless disregard for the truth of the report.

(3) A plaintiff who fails to meet his burden of proof as provided in Paragraph (2) of this Subsection shall pay all court costs and attorney fees of the defendant.

(4) Nothing in this Section shall prohibit the governing authority of a public elementary or secondary school from taking any action authorized by law as to an employee who makes a false report of irregularities or improprieties in the administration of standardized tests.

Acts 1988, No. 334, §1; Acts 2001, No. 58, §1; Acts 2010, No. 534, §1.



RS 17:81.7 - Employee reports of criminal activity; law enforcement response

§81.7. Employee reports of criminal activity; law enforcement response

A. No parish or city school board shall adopt any rule, regulation, or other policy, formal or informal, which forbids or discourages any teacher or other school board employee from reporting directly to any appropriate law enforcement authority any apparent criminal activity by any person involving, or appearing to involve, controlled dangerous substances, or any other apparent illegal activity.

B. No parish or city school board shall adopt any rule, regulation, or other policy, formal or informal, which would have the effect of preventing or hindering the response of law enforcement officials on school board property, to reports of illegal activity.

Acts 1989, No. 433, §1.



RS 17:81.8 - Employee demotion; investigation

§81.8. Employee demotion; investigation

A. By not later than January 1, 1993, each city and parish school board shall adopt and implement a policy establishing procedures for the investigation of any employee in any case in which there is a public announcement by the board that the employee may be disciplined whether or not there is an accompanying reduction in employee pay. The policy shall include a process by which any such employee, if the employee so determines, not later than thirty days after the conclusion of such investigation and prior to any school board action, may appear before the school board in open session and be given a reasonable time, as determined by the board, to comment on the investigation and any actions taken or proposed to be taken involving the employee.

B. The provisions of this Section shall not be applicable to any reduction in force instituted by a city or parish school board nor shall the provisions of this Section apply to any investigation of an employee conducted by a city or parish school board in accordance with applicable provisions of Part II of Chapter 2 of Title 17 of the Louisiana Revised Statutes of 1950, comprised of R.S. 17:411 through 544, relative to tenure.

Acts 1991, No. 939, §1, eff. July 24, 1991; Acts 1992, No. 164, §1, eff. June 8, 1992.



RS 17:81.9 - School board policies; hiring procedures; statements; requirements

§81.9. School board policies; hiring procedures; statements; requirements

A. Notwithstanding any other provision of law to the contrary, prior to hiring any employee, each city, parish, and other local public school board shall require the applicant for such employment, hereinafter referred to in this Section as "the applicant", to sign a statement that:

(1)(a) Provides procedures for the disclosure of information by the applicant's current or previous employer, if such employer is a city, parish, or other local public school board, relative to all instances of sexual misconduct with students as committed by the applicant, if any.

(b) Provides procedures for the disclosure of information by the applicant's current or previous employer, if such employer is the Louisiana School for the Deaf, the Louisiana School for the Visually Impaired, or the Louisiana Special Education Center, relative to all instances of abuse or neglect of students, as such terms are defined in Children's Code Article 603, as committed by the applicant, if any.

(2) Releases the applicant's current or previous employer, if such employer is a city, parish, or other local public school board, and any school employee acting on behalf of such employer from any liability for disclosing any information as described in Paragraph (1) of this Subsection in accordance with the provisions of this Section.

(3) Provides procedures for the disclosure of information by the applicant of all instances of sexual misconduct with and abuse or neglect as specified in Subparagraph (1)(b) of this Subsection of any student committed by the applicant, if any, and such procedures shall include written notification by the school board, on any application forms provided to the applicant, of the disclosure requirements as contained in R.S. 17:430.

B. Prior to hiring any applicant, each city, parish, and other local public school board shall request, in writing, that the applicant's current or previous employer, if such employer is a city, parish, or other local public school board, provide the information as described in Paragraph (A)(1) of this Section, if such information exists, and make available to the hiring school board copies of all documents as contained in the applicant's personnel file maintained by such employer relative to such instances of sexual misconduct and abuse or neglect as specified in Subparagraph (A)(1)(b) of this Section, if any. Such request for information shall include a copy of the statement signed by the applicant as provided in Subsection A of this Section.

C. By not later than twenty business days after receiving a request as specified in Subsection B of this Section, the city, parish, or other local public school board shall provide the information requested, if any such information exists, and shall make available to the requesting school board copies of all documents as contained in the applicant's personnel file relating to all instances of sexual misconduct and abuse or neglect as specified in Subparagraph (A)(1)(b) of this Section, if any.

D. Any city, parish, or other local public school board or any school employee acting on behalf of such board who in good faith discloses any information pursuant to this Section shall be immune from civil liability for having disclosed such information.

E. Except as provided in Subsection F of this Section, no city, parish, or other local public school board shall hire an applicant who does not sign the statement as described in Subsection A of this Section.

F. Any city, parish, or other local public school board may employ any applicant on a conditional basis pending the board's review of any information obtained pursuant to this Section.

G. Any information obtained by a city, parish, or other local public school board pursuant to this Section shall be used by such board only for the purpose of evaluating an applicant's qualifications for employment in the position for which he has applied.

H. Notwithstanding any other provision of law to the contrary, no member of a city, parish, or other local public school board or school employee employed by such board shall disclose any information obtained pursuant to this Section to any person, other than the applicant, who is not directly involved in the process of evaluating the applicant's qualifications for employment. Any person who violates the provisions of this Subsection shall be guilty of a misdemeanor offense and shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

I. The provisions of this Section shall not prevent any city, parish, or other local public school board from requesting or requiring any applicant to provide any information other than that as described in this Section.

J. By not later than September 1, 2006, the State Board of Elementary and Secondary Education shall adopt rules and regulations to define "sexual misconduct" for purposes of this Section and such rules and regulations shall be applicable to all public school employees.

K. By not later than November 1, 2006, each city, parish, and other local public school board shall develop and adopt policies as necessary for the implementation of the provisions of this Section.

L. For purposes of this Section, city, parish, and other local public school board shall mean the governing authority of any public elementary or secondary school.

Acts 2006, No. 723, §1, eff. June 29, 2006; Acts 2009, No. 223, §1.



RS 17:82 - Lunch departments, authority to operate

§82. Lunch departments, authority to operate

The parish school boards throughout the state may maintain and operate lunch departments on a non-profit basis to provide meals for school children attending the public schools within their respective jurisdictions.

The employees in these departments shall not be entitled to tenure rights under any of the tenure laws of the public school system.

Amended by Acts 1952, No. 226, §1.



RS 17:83 - Presidents of boards; duties; contracts with teachers, superintendents' duty to sign

§83. Presidents of boards; duties; contracts with teachers, superintendents' duty to sign

The president of each school board, or in his absence the vice-president, shall preside at all meetings of the board, call meetings when necessary, advise with and assist the parish superintendent of schools in promoting the success of the schools, and, generally, do and perform all other acts and duties pertaining to his office. All deeds and contracts for the schools shall be signed by him, but the contracts with teachers shall be signed by the parish superintendent and the contracting teachers.



RS 17:84 - Deputy parish superintendents, assistant superintendents, supervisors, and other employees; boards' authority to appoint

§84. Deputy parish superintendents, assistant superintendents, supervisors, and other employees; boards' authority to appoint

The parish school boards may appoint such assistant superintendents, supervisors, stenographers, bookkeepers as may be needed, and such attendance officers, medical directors, and other appointees as may be necessary for the proper and efficient conduct of the schools; they may also fix their salaries and prescribe their duties.

Any parish or school board with a population of two hundred thousand or more may appoint a deputy parish superintendent of schools for such a period, and having such qualifications as may be fixed by the school board. The school board may also fix the salary and prescribe the duties to be performed by the deputy parish superintendent. The deputy parish superintendent of schools shall not be required to be a qualified elector or a resident of the parish which he is to serve as deputy.

The deputy parish superintendent shall serve at the pleasure of the school board, and shall be removable by a majority vote of the membership of the parish school board at any regular meeting or at any special meeting after due notice.

Amended by Acts 1968, No. 624, §1.



RS 17:84.01 - Assistant superintendents in certain districts; term of appointment; discharge for cause; other permanent status

§84.01. Assistant superintendents in certain districts; term of appointment; discharge for cause; other permanent status

A. All assistant superintendents, who have not already acquired regular and permanent status as such, and who are appointed on or after September 1, 1972, by a parish or city school board of a school district in any municipality having a population above three hundred thousand persons according to the latest federal decennial census shall be appointed for a term of not more than four years, and the term shall be specified in a written contract which shall be renewable for an additional term or terms at the pleasure of the employing board.

B. If any person so appointed shall be found incompetent, inefficient, or unworthy, during the term of his appointment, he shall be removable for such cause by a majority vote of the membership of the parish or city school board at any regular meeting or at any special meeting after due notice. Any person so appointed, who had previously acquired regular and permanent status, either as a teacher, as set forth in R.S. 17:461, or as an employee other than a teacher, as set forth in R.S. 17:522, shall retain the permanent status previously acquired in the lower position from which he was promoted; and should he be removed by the school board from his position in the manner hereinabove set forth, he must be returned to his former position, or to one paying the same salary as his former position, unless the provisions of R.S. 17:523 or R.S. 17:462 are complied with.

C. Nothing in this Section shall be construed to deprive any person of any rights he may acquire under the provisions of R.S. 17:461 through 464, and nothing contained herein shall be deemed to change, alter, or affect whatever tenure rights persons presently employed may have.

Added by Acts 1972, No. 67, §1; Amended by Acts 1991, No. 78, §1, eff. June 25, 1991; Acts 2011, 1st Ex. Sess., No. 41, §1, eff. June 12, 2011.



RS 17:84.1 - School janitors, school custodians, school maintenance employees; board's authority to employ; age limitation

§84.1. School janitors, school custodians, school maintenance employees; board's authority to employ; age limitation

Parish and city school boards may also employ janitors, custodians, and maintenance employees as said boards may deem desirable for the proper and efficient conduct of their respective school systems at such salaries, unless otherwise prescribed by law, and with such qualifications and duties as the board may deem advisable.

Added by Acts 1968, No. 258, §1. Amended by Acts 1982, No. 628, §1.



RS 17:84.2 - School boards; requirement to employ a business manager or chief financial officer; minimum standards

§84.2. School boards; requirement to employ a business manager or chief financial officer; minimum standards

A. Each city, parish, and other local public school board shall employ a business manager or chief financial officer who shall have the qualifications established by rules promulgated by the State Board of Elementary and Secondary Education. The state board shall establish such qualifications not later than January 1, 2007.

B. Any business manager or chief financial officer employed prior to the final adoption of rules providing for such qualification by a city, parish, or, other local public school board who does not meet the qualifications provided by such rules shall have seven years from the date the final rules are published in the Louisiana Register to meet the required qualifications.

C. City, parish, and other local public school boards may enter into an agreement to share business services, including the employment of a single business manager or chief financial officer. However, the business manager or chief financial officer employed to serve as the school business manager or chief financial officer for more than one school system pursuant to such agreement shall meet the qualifications established by the State Board of Elementary and Secondary Education.

Acts 2006, No. 606, §1.



RS 17:85 - Naming of athletic facility by school boards

§85. Naming of street or athletic facility by school boards

A. A city, parish, or other local public school board may name the following at a school within its jurisdiction in honor of a living person:

(1) A street that is maintained by the school board and that is not a state or federal highway.

(2) An existing athletic facility.

B. A school board may establish criteria that it will apply in naming a street or an athletic facility in honor of a living person, but such criteria are not a prerequisite for the exercise of the authority granted by this Section.

Acts 2001, No. 936, §1, eff. July 1, 2001; Acts 2008, No. 841, §1, eff. July 9, 2008; Acts 2012, No. 695, §1.



RS 17:85.1 - Repealed by Acts 2008, No. 841, §2, eff. July 9, 2008.

§85.1. Repealed by Acts 2008, No. 841, §2, eff. July 9, 2008.



RS 17:85.2 - Repealed by Acts 2008, No. 841, §2, eff. July 9, 2008.

§85.2. Repealed by Acts 2008, No. 841, §2, eff. July 9, 2008.



RS 17:85.3 - Repealed by Acts 2008, No. 841, §2, eff. July 9, 2008.

§85.3. Repealed by Acts 2008, No. 841, §2, eff. July 9, 2008.



RS 17:85.4 - Naming of curriculum center; St. Tammany Parish School Board

§85.4. Naming of curriculum center; St. Tammany Parish School Board

The parish school board in St. Tammany Parish may name a curriculum center in the parish in honor of a former educator and coach who meets all of the following criteria:

(1) He served as an educator in Louisiana schools for more than forty years.

(2) He was a teacher and school principal in the parish where the curriculum center is located.

(3) He served as a football coach in the parish school system and the team he coached won its first state football championship.

(4) He retired from the parish school system before 1980.

Acts 2003, No. 909, §1, eff. July 1, 2003; Acts 2011, 1st Ex. Sess., No. 41, §1, eff. June 12, 2011.



RS 17:85.5 - Repealed by Acts 2008, No. 841, §2, eff. July 9, 2008.

§85.5. Repealed by Acts 2008, No. 841, §2, eff. July 9, 2008.



RS 17:85.6 - Naming of a headstart and community center; Jefferson Davis Parish School Board

§85.6. Naming of a headstart and community center; Jefferson Davis Parish School Board

The parish school board in Jefferson Davis Parish may name a headstart and community center in the parish in honor of a former educator and community leader who meets all of the following criteria:

(1) She was valedictorian of her high school class in 1940 and graduated magna cum laude at Grambling.

(2) She played basketball for four years at Jefferson Davis High School and for four years at Grambling.

(3) She served at Jefferson Davis High School for twenty-five years as an American History teacher, counselor and girls' basketball coach and at Jennings High School as a counselor, for a total of forty years.

Acts 2004, No. 606, §1, eff. July 5, 2004; Acts 2011, 1st Ex. Sess., No. 41, §1, eff. June 12, 2011.



RS 17:85.7 - Naming of Reserve Officers' Training Corps building at West Monroe High School

§85.7. Naming of Reserve Officers' Training Corps building at West Monroe High School

The Ouachita Parish School Board may name the Reserve Officers' Training Corps building at West Monroe High School in honor of James Donald Halsell, Jr.

Acts 2005, No. 215, §1, eff. June 29, 2005.



RS 17:85.8 - Repealed by Acts 2008, No. 841, §2, eff. July 9, 2008.

§85.8. Repealed by Acts 2008, No. 841, §2, eff. July 9, 2008.



RS 17:85.9 - Terminated on Dec. 31, 2004, by Acts 2004, No. 563, §3, eff. July 6, 2004.

§85.9. Terminated on Dec. 31, 2004, by Acts 2004, No. 563, §3, eff. July 6, 2004.



RS 17:85.10 - Terminated on Dec. 31, 2004, by Acts 2004, No. 718, §3, eff. July 6, 2004.

§85.10. Terminated on Dec. 31, 2004, by Acts 2004, No. 718, §3, eff. July 6, 2004.



RS 17:85.11 - Repealed by Acts 2008, No. 841, §2, eff. July 9, 2008.

§85.11. Repealed by Acts 2008, No. 841, §2, eff. July 9, 2008.



RS 17:85.12 - Repealed by Acts 2008, No. 841, §2, eff. July 9, 2008.

§85.12. Repealed by Acts 2008, No. 841, §2, eff. July 9, 2008.



RS 17:85.13 - Naming of stadium by certain school boards

§85.13. Naming of stadium by certain school boards

The parish school boards in East Baton Rouge, Jefferson, and Orleans parishes may name a stadium in the parish in honor of a former principal who meets all of the following criteria:

(1) He served as an instructor, assistant coach, head coach, athletic director, administrator, and principal in the parish where the stadium is located for more than forty years.

(2) He served as an instructor, assistant coach, head coach, athletic director, administrator, and principal at the school where the stadium is located for more than thirty years.

(3) He was named principal of the year in the parish where the stadium is located prior to 2002.

Acts 2008, No. 905, §1, eff. July 11, 2008; Acts 2011, 1st Ex. Sess., No. 41, §1, eff. June 12, 2011.



RS 17:85.14 - Naming of a performing arts center by certain school boards

§85.14. Naming of a performing arts center by certain school boards

The parish school boards in Caddo, East Baton Rouge, Jefferson, and Orleans parishes may name a performing arts center in the parish in honor of a former principal who meets all of the following criteria:

(1) She served as a teacher, assistant principal of instruction and curriculum, and chairwoman of a parishwide committee to determine the feasibility of developing a junior high school magnet program in the parish where the performing arts center is located.

(2) She was the founding principal of a middle magnet school, serving in that capacity for at least ten years.

(3) The middle magnet school, for which she served as principal, was honored as a National School of Excellence by the United States Department of Education.

Acts 2008, No. 905, §1, eff. July 11, 2008; Acts 2011, 1st Ex. Sess., No. 41, §1, eff. June 12, 2011.



RS 17:86 - Expenses of special sessions for teachers, boards' authority to pay

§86. Expenses of special sessions for teachers, boards' authority to pay

A parish school board may pay all or a part of the expenses of special sessions of schools organized and maintained for the benefit of teachers, and it may pay all or a part of the salaries and expenses of persons employed in the extension service to promote agricultural and other industrial instruction for the benefit of children.

No parish school board shall use any of the parish school funds in purchasing any textbooks, material or supplies as herein authorized, but such purchase shall be made entirely from proceeds derived from the sale of such books, material, and supplies, respectively, as the case may be.



RS 17:87 - Lease or sale of school lands or of timber thereon; disposition of revenues

§87. Lease or sale of school lands or of timber thereon; disposition of revenues

Parish school boards may rent sixteenth section lands, except as otherwise provided by law, by resolution of the board and without the authority of a vote of the electors of the township in which such lands are located. All funds realized by the parish school boards from the rent of sixteenth sections shall be credited to the general school funds of the parish.

All elections to authorize the sale of sixteenth section lands, or of timber on sixteenth section lands, shall be conducted by the parish school boards, and the funds realized from such sale, after deducting for necessary expenses connected with such elections, shall be promptly forwarded to the state auditor for credit to the proper township.



RS 17:87.1 - Rights-of-way across and through sixteenth section lands

§87.1. Rights-of-way across and through sixteenth section lands

The school boards of the several parishes of the state of Louisiana are authorized to grant rights-of-way across and through sixteenth sections or parts thereof for all legitimate and necessary purposes, including but not limiting the generality thereof, power and communication lines and pipe lines for water, oil, gas and other hydrocarbon substances.

Added by Acts 1950, Ex. Sess., No. 9, §1.



RS 17:87.2 - Application for right-of-way over school lands; notice; advertisement; objections; terms and conditions of grant

§87.2. Application for right-of-way over school lands; notice; advertisement; objections; terms and conditions of grant

No application for a right-of-way shall be considered unless certificate of publication of due notice is on file in the office of the school board, showing advertisement of the pending application by publication two times within ten days in the official journal of the parish wherein the sixteenth section or part thereof is situated, said notice being required for the purpose of permitting any citizen or citizens residing within the sixteenth section or part thereof to file opposition to the granting of such right-of-way. Provided any objection or objections are submitted as aforesaid, the school board shall give due consideration thereto in determining whether or not such application shall be granted. No right-of-way authorized by R.S. 17:87.1 shall be granted unless adequate consideration for the grant is paid to the school board. A provision shall also be incorporated in the grant that the general public may have full ingress and egress over, across and through said right-of-way. The school board may impose other conditions which, in its discretion, are deemed advisable or necessary, and fix the term for the grant.

Added by Acts 1950, Ex. Sess., No. 9, §1.



RS 17:87.3 - Disposition of revenues received from grants

§87.3. Disposition of revenues received from grants

All moneys received as consideration for grants authorized by R.S. 17:87.1 shall be deposited by the school board and credited to the general school fund of the parish wherein the sixteenth section or part thereof is located.

Added by Acts 1950, Ex. Sess., No. 9, §1.



RS 17:87.4 - Rights-of-way across sixteenth section lands

§87.4. Rights-of-way across sixteenth section lands

That all grants of right-of-ways executed prior to the passage of R.S. 17:87.1 through 17:87.3 by the school boards of the several parishes of the state of Louisiana granting right-of-ways across and through sixteenth sections or parts thereof for all legitimate and necessary purposes including, but not limiting the generality thereof, power and communication lines and pipelines for water, oil, gas and other hydrocarbon substances, shall be and the same are hereby recognized and ratified in accordance with their terms, and the validity thereof is hereby confirmed without further requirement under those Sections.

Added by Acts 1950, Ex. Sess., No. 9, §4.



RS 17:87.5 - Surveys by state; approval by parish school board; agreements with landowners

§87.5. Surveys by state; approval by parish school board; agreements with landowners

In all cases where a survey has been, or may hereafter be made and approved in accordance with Act 232 of 1934, or Title 50, Chapter 3, Part I, of the Revised Statutes, or both, and such survey embraces all or a portion of a sixteenth section or fractional sixteenth section school lands, the parish school board of the parish in which such sixteenth section or fractional section, or portion thereof, is situated, shall approve such survey and the location and boundaries of said school lands, and enter into conventional written agreements to that effect with any landowner whose lands adjoin said school lands. Such approval and conventional agreement shall be binding in all respects upon the parish school board and the state of Louisiana.

Added by Acts 1952, No. 225, §1.



RS 17:87.6 - School property; alienation by school boards

§87.6. School property; alienation by school boards

A. Any city, parish, or other local public school board may sell, lease, or otherwise dispose of, at public or private sale, for cash or on terms of credit, any school site, building, facility, or personal property which is not used and, in the judgment of the school board, is not needed in the operation of any school or schools within its jurisdiction. Any such sale, lease, or disposal of such school property shall be on such terms and conditions and for such consideration as the school board shall prescribe.

B. Notwithstanding any other provision of law to the contrary, any city, parish, or other local public school board in control of any unused school property as provided in Subsection A of this Section shall be responsible for the maintenance, repair, and care of such property and shall comply with all applicable state laws and regulations and all ordinances and regulations as may be enacted and adopted by the governing authority of the local governmental subdivision in which the property is located, including building and fire safety code regulations, until such property is sold, leased, or otherwise disposed of by the school board.

C.(1) Any local public school board may sell as provided in this Subsection, individual computing devices that have been used by students for classwork, notwithstanding any provision of law to the contrary.

(2) When the school board determines that an individual computing device used by a student or students has reached the end of its typical life cycle, is no longer needed for school purposes, and will be removed from classroom use, and that the best interest of the public school system would be served by the private sale of such device due to the cost of auctioning the device or recycling it or due to other factors, the school board may sell the device to a student enrolled in a school in the school system or to the parent, tutor, or legal guardian of such a student.

(3) The sale price for the device shall be reasonably equivalent to the value of the device, taking into consideration its typical life cycle, current condition, and costs of other methods of alienation or disposal.

(4) All such sales shall be in accordance with school board policies, and sale prices shall be approved by appropriate school system administrative personnel prior to sale. Proceeds from such sales shall be deposited by the school board and shall be used for general fund expenditures of the school board.

(5) This Subsection shall apply only to individual computing devices used for classwork by students and shall not apply to other computer equipment or related equipment such as routers, switches, or servers.

Added by Acts 1960, 2nd Ex. Sess., No. 7, §1. Amended by Acts 1961, 2nd Ex. Sess., No. 11, §2; Acts 2001, No. 121, §1; Acts 2012, No. 436, §1, eff. May 31, 2012.



RS 17:87.7 - School property; school board may require liability insurance for use

§87.7. School property; school board may require liability insurance for use

Each parish or city school board within municipalities of more than two hundred thousand shall have the authority to require any state governmental agency or local governing authority to enter into an agreement to hold the parish or city school board harmless from liability for damages prior to and as a condition of the use of school property or facilities for purposes of any primary, general or special election conducted directly by such agency or governing authority, or for which said agency or governing authority designates the school property as the site of such election.

Added by Acts 1977, No. 162, §1.



RS 17:87.8 - Leasing of sixteenth section lands for hunting and trapping; procedure

§87.8. Leasing of sixteenth section lands for hunting and trapping; procedure

A. Except in the parishes of East Carroll, West Carroll, and Morehouse, whenever a city, parish, or other local public school board desires to rent or lease sixteenth section lands for hunting or trapping purposes, the procedure set forth below shall be followed by each board in connection with the award of the rights or privileges to bidders after advertisement in accordance with the following:

(1) If the lands have not been previously leased or when the immediately previous lessee is not bidding for renewal or continuation of his prior lease, as described in Paragraph (2) of this Subsection, the award shall be made to the highest bidder.

(2) If improvements made by the immediately previous lessee have become component parts of the lands to be leased and have a value equal to or greater than ten thousand dollars and the prior lessee is bidding for continuation or renewal of his prior lease then the award by the school board shall be made to the highest bidder who stipulates in his bid he will pay to the prior lessee a sum equal to the appraised value of such improvements as determined by a recognized appraiser of real estate selected by the school board. If the highest bidder does not comply with the provisions of this Section, the prior lessee will have the opportunity to renew or continue his lease at the price bid by the highest bidder. Upon failure of a prior lessee to bid for continuation of his prior lease, all improvements made by said prior lessee shall be forfeited to the school board. The provisions of this Paragraph shall apply only to those prior lessees who have not defaulted in or violated the provisions of their prior lease with such school board.

B. Each bid submitted shall be accompanied by a payment in a sum equal to one year's rental or lease amount. Such payment shall be in cash or by any of the following:

(1) A certified check.

(2) A cashier's check.

(3) A teller's check.

(4) An official check issued by a bank.

Added by Acts 1984, No. 638, §1, eff. July 12, 1984; Acts 2000, 1st Ex. Sess., No. 76, §1; Acts 2004, No. 215, §1, eff. June 14, 2004.



RS 17:88 - Budget of expected revenues and expenditures; boards' duty to adopt; submission to state superintendent of education with a copy to the legislative auditor

§88. Budget of expected revenues and expenditures; boards' duty to adopt; submission to state superintendent of education with a copy to the legislative auditor

A. Except as otherwise provided in Subsection F of this Section, each city and parish school board shall adopt no later than September fifteenth of each year a budget for the general fund and each special revenue fund for the fiscal year, July first through June thirtieth. The revenue/receipts shall be those normally expected from constitutional, statutory, and regular sources and shall not include probable revenues/receipts that may arise from doubtful or contingent sources.

B. The revenues/receipts and expenditures/disbursements in this budget shall be listed and classified in such manner and substance as shall be prescribed by the state superintendent of public education, and shall detail as nearly as possible the several items of expected revenue/receipts and expenditures/disbursements, the total of which shall not exceed the expected means of financing composed of the beginning fund balance, cash balances and revenues/receipts. No item of expenditure unless included in a subsequent revised budget, not included in the detailed estimates shall be paid by the treasurer, or ex officio treasurer, of the school board, under the penalty that he and his surety or bondsman, shall be personally liable for any items so paid and not included in this budget of expenditure. The payment of debts arising out of the current operation of previous years shall be taken care of in accordance with law. If, during the course of the fiscal year, it becomes evident that receipts or disbursements will vary substantially from those budgeted, then the school board shall prepare and adopt, in like form, manner and substance and upon like penalties, an amended budget or revenues, expenses and disbursements.

C. Except as otherwise provided in Subsection F of this Section, each school board shall submit to the state superintendent of education a copy of its adopted budget no later than September thirtieth of each year which shall include the same line items as prescribed by the State Board of Elementary and Secondary Education for inclusion in the financial and statistical report as well as a general summary of the adopted budget. The general summary shall include projected revenues and receipts, expenditures and disbursements, beginning fund and cash balances, and ending fund and cash balances.

D. The state superintendent of public education may require the parish school boards to operate the schools within the receipts normally expected and set up in the school budget. The authority herein granted shall include the right to advise the school board in parishes participating in the state equalization fund in all matters relating to the preparation and adoption of their budgets and the right to require change when it is clearly evident that the budget fails to comply with the intent and purpose of the state equalization fund.

E. All action necessary to adopt and otherwise finalize and implement the budget for the current year* shall follow R.S. 39:1301 through 1316, as applicable.

F.(1) Effective for the 2005-2006 school year, the provisions of Subsections A and C of this Section relative to the required dates for school boards to adopt budgets and submit such budgets to the state superintendent of education shall not be applicable. This provision shall not be construed to require any school board to complete or adopt its budget as required by R.S. 39:1306(A)(introductory paragraph) or 1309(A)(introductory paragraph).

(2) The State Board of Elementary and Secondary Education may adopt rules effective for the 2005-2006 school year to provide relative to the adoption and submission of such budgets.

Amended by Acts 1972, No. 693, §1; Acts 1981, No. 183, §1, eff. July 10, 1981; Acts 1992, No. 914, §1, eff. July 9, 1992; Acts 1995, No. 940, §1, eff. July 1, 1995; Acts 2005, 1st Ex. Sess., No. 20, §1, eff. Nov. 29, 2005.

*As appears in enrolled bill.



RS 17:89 - Financial operation of boards on fiscal year basis; restrictions on expenditures; penalty for excessive borrowing

§89. Financial operation of boards on fiscal year basis; restrictions on expenditures; penalty for excessive borrowing

The parish school boards that have been operating upon a fiscal year basis, July first to June thirtieth, shall continue to operate upon that basis and the parish school boards that have been operating on a calendar year basis shall be permitted to continue to operate upon that basis, but they shall so adjust their finances that they shall begin operating upon a fiscal year basis on and after July 1, 1935; provided that no parish school board shall, after July 12, 1934, permit its expenditures out of current revenues, in any such year, to exceed its receipts for the same year, and, provided further, that all debts incurred by parish school boards prior to July 12, 1934, properly to be paid out of current revenues, are hereby declared valid and the school boards are authorized and directed to budget and pay the same, in whole or in part, when, as, and if, current revenues are or become available for that purpose.

When and after the budget for a school year has been duly, regularly, and properly prepared, considered and adopted, as prescribed herein, the parish school boards shall have the authority to borrow money to meet its budget or expenditures for the school year 1934-35 sums aggregating not in excess of three- fourths of its expected revenue receipts for current operation. And for the years thereafter the sums borrowed shall not aggregate more than one-half of its expected revenue receipts for current operation. As evidence of these loans the parish school boards may execute or cause to be executed notes or other evidences of indebtedness payable before the close of the school year, and pledge as security therefor their revenues for that current year, calendar or fiscal, as the case may be, and no longer. Provided, that in parishes having a population of two hundred thousand or more school boards shall be allowed to borrow as much as three-fourths of the expected revenue.

Parish school boards are prohibited from making budgets, expenditures, or disbursements, for current, or other expenses in excess of the revenues shown in the budget for that year. All notes or other instruments evidencing money borrowed by the parish school boards to be valid shall be authorized by appropriate resolution and shall be signed and executed by the president and the treasurer thereof but the said officials are prohibited from signing or executing the same in excess of one- half the amounts contained in the budget for current operation.

The president and treasurer, or any member of the parish school board, or any person, who signs, executes, causes, authorizes, or contributes in any manner to the borrowing of money in excess of the amount properly budgeted, for current operation, or beyond the limits and conditions herein prescribed, shall be fined not less than two hundred fifty dollars, nor more than one thousand dollars, and shall be removed from office in the manner prescribed by the constitution and laws of this state.



RS 17:89.1 - Pledge and deposit of Minimum Foundation Equalization Distribution Funds

§89.1. Pledge and deposit of Minimum Foundation Equalization Distribution Funds

A. As used in this Section the following words and phrases shall have the following meaning unless the context otherwise requires.

(1) "Minimum Foundation Equalization Distribution Funds" shall mean such funds appropriated to parish school boards under the authority of Article VIII, Section 13(B) of the Louisiana Constitution of 1974.

(2) "Note" or "notes" shall mean any note, certificate, or other evidence of indebtedness issued by a parish school board pursuant to the authority of R.S. 17:89.

(3) "Public trust" shall mean any public trust and public corporation organized pursuant to state law having for its beneficiary the state.

(4) "Restricted account" shall mean the sinking fund subaccount for the notes established by any parish school board pursuant to this Section to receive directly from the state its allocation of the Minimum Foundation Equalization Distribution Funds.

B. In connection with the issuance of any note or notes, a parish school board may direct its treasurer to create restricted accounts for the segregation of the Minimum Foundation Equalization Distribution Funds and revenue income therefrom, or other sums, and parish school boards may pledge any such accounts to and create liens thereon in favor of the public trust as the registered owner or holder of the note or notes which pledge or lien shall have such priority of lien on the revenues of such account as is provided for statutory charges pursuant to R.S. 33:2922.

C. Notwithstanding the provisions of R.S. 33:2928 et seq., R.S. 39:1211 et seq. or any other provision of law to the contrary, parish school boards are empowered to establish restricted accounts in any bank domiciled in the state. A parish school board may direct the Department of Education to direct the state treasurer to make payment of the Minimum Foundation Equalization Distribution Funds allocated to such parish school board for its then current fiscal year directly to such restricted account.

D. The state, through the office of the state treasurer, is hereby authorized to accept the irrevocable direction of a parish school board made through the Department of Education to deposit its respective allocation of the Minimum Foundation Equalization Distribution Funds directly to a restricted account, and thereupon the state treasurer shall be required to make payments of all remaining Minimum Foundation Equalization Distribution Funds for the then current fiscal year allocable to such parish school board directly to such restricted account.

E. A parish school board shall direct the bank at which it is maintaining its restricted account to apply monies in the restricted account to satisfy any scheduled sinking fund payment obligation created by a parish school board in connection with the sale of its note; provided however, upon satisfaction of such sinking fund payment obligation a parish school board may direct the bank to remit Minimum Foundation Equalization Distribution Funds received by it directly to said parish school board or to otherwise accept and remit funds to and from the restricted account.

F. Any pledge made by parish school boards pursuant to this Section shall be valid and binding from the time the pledge is made. The revenues and monies so pledged and thereafter deposited in the restricted account shall immediately be subject to the lien of such pledge without any physical delivery or further act, and the act of such pledge shall be valid and binding against all parties having claims of any kind in tort, by contract or otherwise against such pledging parties, irrespective of whether such claiming parties have notice of such lien. The resolution, ordinance, or other instrument by which a pledge is created need not be recorded.

G. Any agreements between the state and the public trust necessary or convenient to effect the pledge of the Minimum Foundation Equalization Distribution Funds or otherwise provide for the security or repayment of the notes are authorized and approved and may be entered into without the approval of any governmental board, commission, agency, office, or instrumentality other than the State Bond Commission, notwithstanding the provisions of R.S. 9:2347(J) or any other provision of law to the contrary.

H. The security procedure authorized by this Section is an alternative method for securing notes and its use is within the complete discretion of a parish school board. The alternate procedure for securing notes authorized by this Section may be utilized by a parish school board only if such parish school board has no previously issued and outstanding notes which are not secured by said alternate security procedure.

Acts 1987, No. 861, §1, eff. July 20, 1987.



RS 17:90 - Office of parish superintendents, location

§90. Office of parish superintendents, location

Each parish superintendent of schools shall maintain his office at a point in the parish designated by the parish school board, and shall keep his office open during the usual office hours to receive the reports of teachers and others and to transact the business required of him, except during the time he is visiting schools or attending to his duties elsewhere.



RS 17:91 - City, parish, and other local public school superintendents; supervisory duties

§91. City, parish, and other local public school superintendents; supervisory duties

A. A city, parish, or other local public school superintendent shall visit as often as possible during the year each school in the school system and shall exert his best endeavors in promoting the cause of public education. To this end the superintendent shall faithfully carry out the requirements of the state school laws and the rules and regulations made for the schools by the State Board of Elementary and Secondary Education.

B. A city, parish, or other local public school superintendent shall make quarterly reports to his school board upon the condition of the schools under the board's supervision, and all such reports, as well as all minutes of the proceedings of board meetings, shall be regularly published in the official journal of the school board. A city, parish, or other local public school superintendent shall keep full minutes of all proceedings of the board in a book provided for that purpose and shall do and perform all other acts and duties pertaining to the office of the secretary of the board.

Acts 2008, No. 78, §1, eff. July 1, 2008.



RS 17:92 - Financial reports of parish superintendents to the state Department of Education

§92. Financial reports of parish superintendents to the state Department of Education

The parish superintendents of schools shall make such annual financial reports to the state Department of Education by September thirtieth of each year as the state superintendent of education may require. Whenever a parish superintendent of schools fails to place his annual financial report in the hands of the state superintendent of education by September thirtieth, and without an excuse acceptable to the state superintendent of education, the state Department of Education may appoint an auditor to prepare the financial report. In such a case the parish superintendent of schools shall make readily available to the auditor all books, reports, and other information needed in the preparation of the financial report. The auditor's salary and all other necessary expenses shall be paid out of the salary of the parish superintendent failing to make the required report, and the state auditor shall see that the auditor's salary and other necessary expenses are paid as provided in this Section.

Acts 1993, No. 235, §1, eff. June 1, 1993.



RS 17:93 - Superintendents to keep records and furnish requested information

§93. Superintendents to keep records and furnish requested information

Each parish superintendent shall keep a record of all business transacted by him as parish superintendent, the names, numbers and description of school districts, the tabulation of reports of school principals made monthly to him by the principals of the schools of his parish, and all other papers, books, and documents of value connected with his office, which shall be at all times subject to inspection and examination by the state superintendent of education, or by any officer, or citizen. In addition to his annual report to the state superintendent of education, which shall be made in accordance with instructions of the state superintendent of education, he shall furnish to the state department of education such narrative and such information as the state superintendent or the state board of education may from time to time require of him.



RS 17:94 - Oaths of office; superintendents' duty to administer

§94. Oaths of office; superintendents' duty to administer

The parish superintendents of schools or their designees may administer the oath required of any of the officials of the public schools or of any person required to take oath in any manner thereto except to qualify school board members.

Amended by Acts 1976, No. 39, §1.



RS 17:95 - Superintendents as treasurers of school funds

§95. Superintendents as treasurers of school funds

The superintendent of a city, parish, or other local public school board shall be the treasurer of all school funds appropriated by the state for the school board, or raised, collected, or donated for the support of the public schools under the jurisdiction of the board; he shall provide receipts for all such funds to the treasurer of the state, the collector of parish taxes, and others as may be appropriate or required. The school treasurer shall give an indemnity bond in such sum as may be determined by the school board, made in favor of the governor or his successors in office, and the school board shall pay the premium of said bond. The superintendent shall receive no compensation whatever for his services as school treasurer. The treasurer shall deposit the school funds in such bank or banks as may be designated by the school board under the provisions of the law.

Acts 2008, No. 77, §1, eff. July 1, 2008.



RS 17:96 - Treasurer's duty to demand funds from predecessor

§96. Treasurer's duty to demand funds from predecessor

The treasurer, immediately upon his appointment, shall demand of his predecessor in the office of treasurer, the school funds in his hands as custodian of the school funds of the parish.



RS 17:97 - Disbursement of parish and city school funds; use of facsimile signatures on checks; bond required

§97. Disbursement of parish and city school funds; use of facsimile signatures on checks; bond required

A. Except as hereinafter provided, depositories of parish school boards and city school boards shall pay out the school funds entrusted to their charge only on checks signed by the president and the treasurer of the boards or by any two officers or persons designated by the board. A parish school board or a city school board may, however, authorize its president and treasurer to sign a master payroll check to be deposited in a special payroll account, in which case the signature of the treasurer or such other officer or person as is designated by the board shall be sufficient for the payment of the individual payroll checks drawn against the special payroll account.

B. Any parish school board and any city school board may, by resolution adopted at a regular or special meeting, authorize its president and treasurer, or either of them, or such other officers or persons as it designates, to use a check signing machine or other similar mechanical device for facsimile signatures in signing any or all checks issued by the school board and requiring the signature of either or both of these officers or persons. The resolution shall state the conditions under which such facsimile signature or signatures shall be used and shall state the precautions to be exercised by the officer or officers to prevent fraud in the use of such signatures.

C. All persons authorized to sign checks or warrants drawn against the school funds shall furnish a surety bond in an amount to be determined by the school board but which shall be not less than fifteen thousand dollars, for the faithful performance of their duties.

D. The cancelled checks paid by the depository, as herein provided, shall be returned to the treasurer, be retained by him and filed in his office as vouchers.

Amended by Acts 1954, No. 31, §1; Acts 1958, No. 333, §1.



RS 17:97.1 - Formula for minimum foundation program; certain local funds not to be used

§97.1. Formula for minimum foundation program; certain local funds not to be used

No proceeds derived from the sale, lease, or other disposition or use of any sixteenth section lands by a parish or city school board, no allocation of severance taxes, if any, to a parish or city school board, or school system and no portion of the proceeds derived from any sales tax levied and collected by a parish or city school board shall be used or taken into consideration in any formula adopted by the Louisiana State Board of Elementary and Secondary Education and submitted to the legislature for approval as required by Article VIII, Section 13(B) of the Constitution for the allocation of funds to insure a minimum foundation program of education in all public elementary and secondary schools.

Funds derived from the sale, lease, or use of sixteenth section lands heretofore charged against school systems in the minimum foundation program formula shall be replaced by equal amounts from revenues generated by lease or royalties of sixteenth section water bottoms claimed by the State; provided, however, that in the event such replacement revenues are insufficient for such purpose then, and in that event only, revenues generated by lease or royalties from other water bottoms claimed by the state shall be used as needed for the purposes of this Section.

Added by Acts 1975, No. 619, §1.



RS 17:97.2 - Formula for minimum foundation program; additional funds not to be used in formula

§97.2. Formula for minimum foundation program; additional funds not to be used in formula

A. Notwithstanding any contrary provision of law, beginning with the 1983-84 fiscal year, in the calculation of local support in any formula adopted by the Louisiana State Board of Elementary and Secondary Education and approved by the legislature as required by Article VIII, Section 13(B) of the Louisiana Constitution for the allocation of funds to insure a minimum foundation program of education in all public elementary and secondary schools, the gross yield derived by applying the millage rate required by the formula to the current assessed value of any mineral resource properties which are under protest pending litigation on the interstate commerce status of such property at the time of assessment, shall be deducted from the entire gross yield derived by applying said millage rate to the current assessed value of all taxable property used in such calculation.

B. The Louisiana Tax Commission shall provide the Department of Education all necessary information relative to the assessed value of such mineral resource properties as may be required for the calculations provided for in this Section.

C. However, if as a result of the court decision rendered in any such litigation, the mineral resource properties in question are determined to be taxable, then the total cumulative yield derived by applying the millage rate required by the formula to the assessed value of said properties in each of the fiscal years that said deductions were made shall be taken into account in the calculation of that parish or city school board's amount of local support in any formula or appropriation of state funds for purposes of providing a minimum foundation program of education in the subsequent fiscal year.

Added by Acts 1983, No. 339, §1; eff. June 30, 1983.



RS 17:98 - Special schoolhouse tax; certificates of indebtedness; anticipation of revenues

§98. Special schoolhouse tax; certificates of indebtedness; anticipation of revenues

Whenever the qualified electors of any parish of a school district, acting under authority of Article VI, Section 32 of the Louisiana Constitution of 1974, or Article 10, Section 10, of the Louisiana Constitution of 1921 vote a special tax to run for a period not to exceed ten years for the purpose of constructing or improving schoolhouses and other school facilities, the school board of such parish or school district may borrow the amount of the anticipated tax for a period not to exceed ten years and issue certificates of indebtedness bearing interest at a rate not exceeding eight percent, and dedicating the avails of the tax funded for the period of time the tax is to run.

Amended by Acts 1975, No. 553, §1.



RS 17:99 - Investment of funds

§99. Investment of funds

Parish and city school boards may invest any funds which they may have on hand, from whatever source derived, in direct obligations of the United States government and in time certificates of deposit of state banks organized under the laws of Louisiana and national banks having their principal office in the state of Louisiana.

Amended by Acts 1966, No. 162, §1; Acts 1995, No. 1126, §2, eff. June 29, 1995.



RS 17:100 - Parishes authorized to aid in construction of schools

§100. Parishes authorized to aid in construction of schools

The governing authorities of the several parishes may appropriate available parish funds to aid the school boards of their respective parishes, with the consent of the said boards, in the construction and operation of parish public schools.



RS 17:100.1 - Alternative educational programs; certain adjudicated students; students in the custody of the office of juvenile justice; funding; authority of the local school board to contract; inclusion in minimum foundation program; funding formula

§100.1. Alternative educational programs; certain adjudicated students; students in the custody of the office of juvenile justice; funding; authority of the local school board to contract; inclusion in minimum foundation program; funding formula

A.(1) Any child who has been adjudicated delinquent or as a member of a family in need of services by a court or is in the custody of the office of juvenile justice as a result of any such adjudication and is assigned by the office of juvenile justice to a community-based program or facility shall be counted by the city, parish, or other local public school board for the city or parish where such program or facility exists for purposes of the Minimum Foundation Program and any other available state or federal funding for which the child is eligible. No other city, parish, or other local public school board shall include such a child in any count for purposes of the Minimum Foundation Program or any other available state or federal funding for which the child may be eligible. Funds inuring to the city, parish, or other local public school board as a result of the presence of such children in their jurisdiction shall be used to provide educational services for such children.

(2) Subject to the requirements of Subsection B of this Section, any city, parish, or other local public school board may contract for the provision of educational services for children described in Paragraph (1) of this Subsection.

B. Private providers of alternative educational services shall be approved by the city, parish, or other local public school board and the State Board of Elementary and Secondary Education as alternative schools pursuant to standards established by the state board before a contract as authorized by this Section may be entered into by the city, parish, or other local public school board.

C.(1) An alternative school located in a secure care facility under the jurisdiction of the office of juvenile justice shall be considered a public elementary or secondary school and, as such, shall be included by the State Board of Elementary and Secondary Education in the formula required by Article VIII, Section 13 of the Constitution of Louisiana used to determine the cost of a minimum foundation program of education in all public elementary and secondary schools.

(2) Each student in such an alternative school shall be provided for and funded at one hundred percent of the state share per pupil amount as provided in the approved minimum foundation program formula for the city, parish, or other local public school system in which such student would otherwise have been enrolled, as contained in the budget letter approved by the State Board of Elementary and Secondary Education, and the board shall allocate such funds to the office of juvenile justice.

(3) In addition to the allocation of the state share per pupil amount provided for in Paragraph (2) of this Subsection, the city, parish, or other local public school system in which the student would have otherwise been enrolled shall allocate and transfer to the office of juvenile justice an amount of money equal to the local share per pupil amount allocated by such system times the number of students enrolled in alternative schools located in secure care facilities under the jurisdiction of the office of juvenile justice who would have otherwise been enrolled in such local school system. The State Board of Elementary and Secondary Education shall provide for the transfer of the local share per pupil amount from the appropriate city, parish, or other local public school system to the office of juvenile justice.

(4) The office of juvenile justice shall expend all minimum foundation program funds allocated to it pursuant to this Subsection to operate the alternative schools located in secure care facilities under its jurisdiction.

(5) The State Board of Elementary and Secondary Education, in collaboration with the office of juvenile justice, shall develop an equitable means by which to identify and determine the number of students eligible for funding each year pursuant to this Subsection.

(6) The State Board of Elementary and Secondary Education shall adopt necessary rules and regulations to assure that no funds provided through the Minimum Foundation Program or any other state or federal program as provided in this Section shall supplant any other funding provided to the office of juvenile justice for the educational services for such children.

D. It is the intent of the legislature that the expenditure of minimum foundation program funds and other state and federal funds for youth in office of juvenile justice schools be subject to the same oversight and accountability as other city, parish, and local public school boards.

Acts 1991, No. 725, §1, eff. July 18, 1991; Acts 2005, No. 274, §1, eff. June 29, 2005; Acts 2008, No. 565, §2; Acts 2010, No. 131, §1; Acts 2016, No. 500, §3.



RS 17:100.2 - Multiparish compacts

§100.2. Multiparish compacts

A. Parish school boards are hereby authorized to enter into voluntary compacts with other parish school boards for the purpose of providing multiparish educational programs of all kinds to the public school children of the participating parishes.

B. Pursuant thereto, parish school boards entering into such compacts are authorized to pool their resources, administrative, instructional or otherwise, and to allocate funds for the purposes thereof, provided the contribution of any board shall be proportioned according to the number of its students benefiting therefrom.

C. In carrying out the purposes of the compact, participating boards may:

1. Collect, correlate, analyze and interpret information and data concerning educational needs and resources of the multiparish unit.

2. Encourage and foster research in all aspects of education, but with special reference to the desirable scope of instruction, organization, administration, and instructional methods and standards employed or suitable for employment in the multiparish unit.

3. Develop proposals for adequate financing of education as a whole and at each of its many levels in the multiparish unit.

4. Conduct or participate in research in any instance where the participating boards find that such research is necessary for the advancement of the purposes and policies of the compact, utilizing fully the resources of national associations, and other agencies and institutions, both public and private.

5. Formulate suggested policies and plans for the improvement of public education as a whole, or for any segment thereof, and make recommendations with respect thereto available to the appropriate governmental units, agencies and public officials.

6. Do such other things as are necessary or incidental to the administration of the functions of the compact.

D. The compact of participating boards is hereby authorized to cooperate with the United States government in any of its programs, to accept federal funds, to enter into necessary agreements with the United States government or with any of its departments or agencies and to contract for any other necessary services; provided, however, that in no event shall a participating board obligate itself to an extent greater than its proportionate share as determined by the ratio of its students participating in the compact to the whole thereof.

Added by Acts 1972, No. 334, §1.



RS 17:100.3 - Exception to multiparish compacts

§100.3. Exception to multiparish compacts

This section shall not be authority for the creation of multiparish compacts for the establishment and/or operation of the thirteenth and fourteenth grades by parish school boards.

Added by Acts 1972, No. 334, §1.



RS 17:100.4 - Grievance procedures for teachers and other school employees

§100.4. Grievance procedures for teachers and other school employees

A.(1) Each city and parish school board shall adopt rules, regulations, and policies necessary to establish a grievance procedure that shall guarantee a fair hearing on grievances by any teacher or group of teachers or other school employee or group of employees employed by such school board. However, prior to the adoption of the rules, regulations, and policies, each school board shall consult with the various professional organizations that represent the teachers or other school employees in that school system regarding the grievance procedure.

(2) The grievance procedure required by this Section shall provide for a fair and objective resolution of complaints by any teacher or group of teachers or other school employee or group of school employees.

B. In establishing a grievance procedure, each city and parish school board shall allow for representation in all aspects of the grievance, except for the procedure provided for in Paragraph C(1) of this Section, and in any school board action on the grievance by the teacher or group of teachers or other school employee or group of school employees voicing the grievance or by a representative or representatives of their choosing.

C. Effective not later than January 1, 1996, and thereafter, the rules, regulations, and policies required by Subsection A of this Section shall include but not be limited to the following guidelines and procedures:

(1) The grievant or group of grievants shall present the grievance first to the appropriate immediate supervisor or his designee.

(2) If the grievant or group of grievants is not satisfied with the disposition of the grievance by the immediate supervisor or his designee, the grievance shall be presented to the school system superintendent or his designee.

(3) If the grievant or group of grievants is not satisfied with the disposition of the grievance by the school system superintendent or his designee, the grievant or group of grievants may request in writing a full hearing before the superintendent or his designee on the grievance. Upon receipt of such written request, the superintendent or his designee shall conduct a full hearing on the grievance, maintain a transcript of the proceedings, and make a written recommendation for disposition of the grievance and provide a copy of the transcript to the school board at a meeting of the board. The board then shall dispose of the grievance.

D. Notwithstanding any provision of this Section or any other provision of law to the contrary, each city and parish school board may, in negotiating contracts with teachers, or other employees amend its rules, regulations, and policies relative to grievance procedures.

E. This Section shall not be inferred in any manner to require nor shall the provisions of this Section be construed in any manner to constitute collective bargaining.

F. For the purposes of this Section, city and parish school boards shall include the governing authority of any public elementary or secondary school.

Added by Acts 1983, No. 388, §1, eff. Jan. 1, 1984; Acts 1985, No. 723, §1; Acts 1995, No. 1002, §1, eff. June 29, 1995.



RS 17:100.5 - Alternative schools; establishment by local boards

§100.5. Alternative schools; establishment by local boards

A. Parish and city school boards, with the approval of the State Board of Elementary and Secondary Education, may establish and maintain one or more alternative schools for children whose behavior is disruptive. Any alternative school shall be maintained and funded at the same level of support as other schools for children in the school district.

B. The State Board of Elementary and Secondary Education shall develop, adopt, and implement guidelines for alternative schools which, at a minimum, shall provide for the following:

(1) Identifying the needs of students.

(2) Using group and individualized courses of study.

(3) Providing assistance with social skills and work habits.

(4) Using alternative teaching methods.

C.(1) Teachers employed in alternative schools established pursuant to this Section shall be selected from regularly employed school teachers who volunteer.

(2) Eligibility for enrollment in alternative schools shall be determined from a list compiled by each city and parish school board of students with discipline problems whose behavior is disruptive. Students selected for enrollment in the alternative schools from the eligibility list shall be selected from volunteers, provided that there shall be no racial, sexual, or ethnic discrimination in either the compilation of the eligibility list or in the operation of the school.

D. Each city or parish school board operating an alternative school annually shall evaluate such school. The evaluation shall include testing of basic skills for student participants. The process of evaluation shall also include teacher, parent, and student input from the alternative school.

Acts 1993, No. 390, §1, eff. June 7, 1993.



RS 17:100.6 - School property; jurisdiction

§100.6. School property; jurisdiction

Notwithstanding any provision of law or any rule or regulation to the contrary, except as may be otherwise specifically provided for in a local or special law, including but not limited to R.S. 17:58.2(E) and (F), 72, and 72.1 and pursuant to the duty and responsibility placed with the legislature by Article VIII, Section 1 of the Constitution of Louisiana to establish and maintain a public educational system and the authority granted the legislature by Article VIII, Section 10(A) of the Constitution of Louisiana to enact laws affecting parish school board systems in existence on the effective date of the constitution, all lands, buildings and improvements, facilities, and other property having title vested in the public and subject to management, administration, and control by a parish school board for public education purposes but located within the geographic boundaries of a public school board created by the legislature after January 1, 1995, shall be managed, administered, and controlled by the public school board in whose geographic boundaries the lands, buildings and improvements, facilities, or other property is located, effective on the date such school board begins its initial year of actual operation providing for the education of students within its jurisdiction.

Acts 1999, No. 910, §1, eff. July 2, 1999.



RS 17:100.7 - Policies; governing authorities of public elementary and secondary schools; Internet and online sites; access by students and employees; exceptions

§100.7. Policies; governing authorities of public elementary and secondary schools; Internet and online sites; access by students and employees; exceptions

A. Each governing authority of a public elementary or secondary school shall adopt policies, in accordance with all applicable state and federal laws, regarding access by students and employees to Internet and online sites that contain or make reference to harmful material the character of which is such that it is reasonably believed to be obscene, child pornography, conducive to the creation of a hostile or dangerous school environment, pervasively vulgar, excessively violent, or sexually harassing in the school environment all as defined by any applicable state or federal laws and the policies adopted pursuant to this Subsection. Such policies shall include but not be limited to prohibitions against accessing sites containing information on the manufacturing or production of bombs or other incendiary devices.

B. Any policies adopted by a governing authority of a public elementary or secondary school pursuant to the provisions of this Section shall include the use of computer-related technology or the use of Internet service provider technology designed to block access or exposure to any harmful material as specified in Subsection A of this Section, or both.

C. The provisions of this Section shall not prohibit any authorized employee or student of a public elementary or secondary school from having unfiltered or unrestricted access to the Internet or an online service for legitimate scientific or educational purposes as determined and approved by the employing governing authority.

D. The provisions of this Section shall not prohibit any authorized student in a public elementary or secondary school from having unfiltered or unrestricted access to the Internet or online services of a newspaper with a daily circulation of at least one thousand.

Acts 1999, No. 1014, §1.



RS 17:100.8 - Student biometric information; collection and use

§100.8. Student biometric information; collection and use

A. For the purposes of this Section, "biometric information" means the noninvasive electronic measurement and evaluation of any physical characteristics that are attributable to a single person, including fingerprint characteristics, eye characteristics, hand characteristics, vocal characteristics, facial characteristics, and any other physical characteristics used for the purpose of electronically identifying that person with a high degree of certainty.

B. The governing authority of each public elementary and secondary school that collects biometric information from students shall develop, adopt, and implement policies governing the collection and use of such information that, at a minimum, shall:

(1) Contain a full explanation of what type of biometric information will be collected, how it will be collected and stored, and the purposes for which such information will be used.

(2) Require written permission from the student's parent or other legal guardian, or the student if he or she is eighteen years of age or older, prior to the collection of any biometric information. Such written permission shall be obtained on a form that is created for the express purpose of obtaining the required permission. The granting of permission shall not be included as a part of any form used for enrollment purposes or other form required by the school's governing authority for any other purpose.

(3) Provide that any biometric information collected from a student shall be used only for identification or fraud prevention purposes.

(4) Ensure that a student's biometric information shall not be disclosed to a third party without the written permission of the student's parent or other legal guardian, or the student if he or she has reached the age of eighteen, unless the disclosure is required by court order.

(5) Provide for the secure storage, transmission, and protection of all biometric information from unauthorized disclosure.

(6) Require that student biometric information be encrypted using an algorithmic process which transforms data into a form in which there is a low probability of assigning meaning to such information without use of a confidential process or key.

(7) Ensure that the use of a student's biometric information is discontinued upon:

(a) The student's graduation or withdrawal from school.

(b) Receipt of a written request to discontinue use of such information from the student's parent or other legal guardian, or the student if he or she is eighteen years of age or older.

(8) Require that all biometric information collected from a student shall be destroyed within thirty days after use of such information is discontinued.

C. A student shall not be refused or denied any services due to the failure of the student's parent or other legal guardian, or the student if he or she is eighteen years of age or older, to provide written consent as provided in Subsection B of this Section.

D. Any collection of student biometric information shall comply with all applicable state and federal law and requirements, including the Federal Family Educational Rights Privacy Act of 1974.

Acts 2010, No. 498, §1, eff. June 24, 2010.



RS 17:100.10 - Public School Facilities Financing Act

§100.10. Public School Facilities Financing Act

A. This Section shall hereafter be known as the "Public School Facilities Financing Act".

B. Each city, parish, and other local public school board may create one or more public benefit corporations pursuant to this Section with all of the powers defined in R.S. 41:1215(B) and all of the powers, duties, and limitations defined in R.S. 12:202.1(D) regardless of the population of the school board's district, except that any transaction between the public benefit corporation and a third party shall be subject to the advertisement and bid requirements of R.S. 38:2212. Such public benefit corporations shall be created for the purpose of entering into agreements and engaging in financing arrangements to plan, renovate, construct, lease, sublease, manage, and improve schools and school property within the jurisdiction of each respective school board. Notwithstanding the limitations in R.S. 12:202.1(D) with respect to the right to issue negotiable revenue bonds, any public benefit corporation created pursuant to this Section may issue negotiable revenue bonds in any amount deemed necessary to accomplish the purposes set forth in this Subsection; however, any and all obligations issued as well as any financing arrangements entered into by such public benefit corporation shall be subject to the approval of the State Bond Commission.

C. Notwithstanding any other provision of law to the contrary and in order to facilitate the construction of new schools or the renovation of existing schools, or both, each city, parish, and other local public school board may transfer its properties to a public benefit corporation created pursuant to this Section through financing arrangements, including without limitation sales, sale-leasebacks, leases, and lease-leasebacks, and such transfer shall be exempt from the limitations and requirements of R.S. 17:87.6 and R.S. 41:891 and 892; however, no transfer or disposition of schools or school property authorized by this Subsection shall result in such property being used for purposes other than school purposes. The dedication to school purposes of property transferred by a school board pursuant to this Section shall be specifically stated in any transfer or disposition document, and such language also shall specifically provide that the title and control of the property shall automatically and immediately, by operation of law, revert to the school board if the property is used for a purpose other than school purposes.

D. Each city, parish, and other local public school board may make loans and guarantee loans to a public benefit corporation created pursuant to this Section or to other third-party entities in order to facilitate the construction of new schools or the renovation of existing schools, or both. Such loans and loan guarantees shall be subject to the approval of the State Bond Commission.

E. Any public benefit corporation created pursuant to this Section may act alone or in partnership with any private entity in order to leverage additional funds not otherwise available to a city, parish, or other local public school board for the construction or renovation of properties, or both, transferred to such public benefit corporation; however, the use of any funds loaned or made available to a public benefit corporation in partnership or other arrangement with any private entity shall be dedicated only for the construction of new schools or the renovation of existing school properties, or both. Such partnerships or other arrangements shall include language specifically providing that title and control of property transferred to the public benefit corporation by the school board shall automatically and immediately, by operation of law, revert to the school board if the property is used for purposes other than school purposes.

F. For purposes of this Section, "city, parish, and other local public school board" shall include the Recovery School District established by R.S. 17:1990.

G. By March first of each calendar year, the Department of Education shall provide a written report to the Joint Legislative Committee on the Budget on the utilization of the provisions of this Section based upon information which shall be provided to the department by January first of each calendar year by each school board and public benefit corporation created and utilizing New Market Tax Credits in the manner to be provided for in rules and regulations approved by the Joint Legislative Committee on the Budget.

H.(1) Notwithstanding the provisions of R.S. 42:262, the Recovery School District may contract with outside counsel on a contingency-fee basis for the purpose of obtaining legal services related to the use of tax credits.

(2) Notwithstanding the provisions of R.S. 39:1494, outside counsel contracted pursuant to the provisions of this Subsection shall be selected through the request for proposal process as provided in R.S. 39:1503.

Acts 2008, No. 739, §1, eff. July 6, 2008; Acts 2010, No. 717, §1.



RS 17:100.11 - School facilities preservation; certain districts

§100.11. School facilities preservation; certain districts

A.(1) There is hereby established for each school district as defined in Subsection H of this Section a school facilities preservation program. The program shall be funded, structured, and operated as provided in this Section.

(2) Proceeds of the following taxes, hereafter referred to in this Section as "facility funds", shall be used to fund the school facilities preservation program:

(a) The proceeds of local sales taxes at a rate equivalent to the rate being used as of July 1, 2014, by the school board to pay school facility debt.

(b) The proceeds from property taxes dedicated to capital outlay and authorized by voters after July 1, 2014, to support the purposes of this Section.

(3) The proceeds of property taxes dedicated by voters for payment of bonds held by the school board and in existence as of July 1, 2014, shall not be considered and not otherwise administered as facility funds under the provisions of this Section. Additionally, the school board shall not refinance bonds that are outstanding on July 1, 2014, nor shall it take any action that would delay the retirement of such bonds. It is the intention of this Paragraph that such bonds be paid in full no later than the dates specified by the payment schedule in existence on July 1, 2014.

B. Each year, the school board shall transfer to the Recovery School District a proportion of facility funds equal to the proportion of students attending school on campuses that are in the school district and that are controlled by the Recovery School District to the total number of students attending school on campuses that are in the school district and that are controlled by either the school board or the Recovery School District, based on the February first total student enrollment counts. The amounts, by source, of facility funds, the amount retained by the school board, the amount transferred to the Recovery School District, and the per campus student counts used in calculations pursuant to this Subsection shall be included as a schedule to the annual financial statements of the school board, audited by its certified public accountant, and submitted to the state Department of Education, all in a manner substantially similar to that provided in R.S. 17:1990(C)(2)(a)(iii)(dd).

C.(1) The school board and the Recovery School District shall each create a facilities office. From annual facility funds each receives, it shall use fifteen dollars per pupil attending school at a campus it controls in the school district or whatever lesser amount is available to fund the facilities office. The school board and the Recovery School District may adjust this per pupil amount on an annual basis by the lesser of the most recent annual increase in the Consumer Price Index published by the United States Department of Labor or in the minimum foundation program funds.

(2) To the extent that facility funds are available pursuant to Paragraph (1) of this Subsection, the facilities office shall perform the following functions:

(a) Inspect and monitor facilities to ensure that they are being maintained and that each campus is in compliance with maintenance and inspection requirements. If a school is not properly maintaining its campus as required in the lease agreement, the remedies available to the school board or Recovery School District as applicable are to suspend or terminate use of the school facility account funds as provided in Paragraph (F)(10) of this Section or to perform necessary maintenance, repair, or replacement work and charge the school the costs of such work plus a service fee. Prior to performing any such work, the school board or Recovery School District shall give formal notice to the school and provide an opportunity for it to remedy the deficiency, all in accordance with policies governing such procedures.

(b) Manage building leases, handle emergency repairs, and administer the revolving facility loan fund and school facility repair and replacement accounts, all as provided for by this Section.

(3) The facilities office may provide additional facility services to charter schools, including emergency and capital repairs or replacements, procurement services, and technical assistance, and charge fees for such services pursuant to a written agreement with the school.

D. Until all bonds referenced in Paragraph (A)(3) of this Section are retired, the school board and the Recovery School District shall use facility funds remaining after the allocation provided for in Subsection C of this Section for emergency repairs and replacements in accordance with policies each adopts for such purpose. In the school year following the retirement of such bonds, the school board and the Recovery School District shall transfer unused funds received pursuant to this Subsection to its respective revolving loan fund, as is provided for in Subsection E of this Section.

E.(1) The school board and the Recovery School District shall each establish a revolving loan fund and make loans from the fund to schools that are in campuses controlled by each respectively and that are in the school district to finance emergency or planned capital repairs and replacements, all in accordance with this Subsection.

(2) Beginning with the year following the retirement of bonds referenced in Paragraph (A)(3) of this Section and continuing for twenty years, the school board and the Recovery School District shall annually deposit facility funds available, after funds are allocated to the facilities office as provided in Subsection C of this Section and in the amount established by this Paragraph or whatever lesser amount is available, into its respective revolving loan fund. The annual amount to be deposited by the school board or the Recovery School District shall be the sum of all per campus contributions. A per campus contribution shall be one hundred fifty dollars per student attending school at that campus or seventeen percent of the per-campus share of facility funds, whichever is greater, if the school is in a facility that was constructed prior to September 1, 2005, and that has not received a renovation exceeding half the value of the facility's replacement cost since that date, or three hundred dollars per student attending school at that campus or thirty-five percent of the per-campus share of facility funds, whichever is greater, for all other schools. The "replacement cost" of a facility that was constructed prior to September 1, 2005, means the replacement cost of the facility as of July 1, 2014.

(3) The school board and the Recovery School District shall each establish policies governing the following: eligible repairs and replacements, how schools are to handle emergency repairs, approval of loan applications, maintenance of a minimum balance in the loan fund, priorities for granting loans, and any other aspect of administering the loan fund and loans made from it.

(4) A school shall be eligible for a loan only if the balance in its school facility account is below seventy-five thousand dollars. However, if a school will use funds from the school facility account to fund a portion of a repair or replacement project, it may receive a loan for that project if its budgeted expenditures for the project will result in a balance in its school facility account below seventy-five thousand dollars.

(5) A loan application from a charter school shall be approved by the charter school's board prior to submission to the school board or the Recovery School District, whichever entity controls the campus, for approval.

(6) Loans shall be interest-free; however, the school board and the Recovery School District may charge a loan origination fee not exceeding five percent of the value of the loan or thirty thousand dollars per loan, whichever is less.

(7) Schools shall repay loans in accordance with the terms of the loan agreement from funds to be deposited to its school facility account, as provided for in Subsection F of this Section.

(8) No school may use proceeds of a loan for operating expenses, maintenance, or insurance costs.

(9) If a school vacates a campus for which a loan is outstanding and another school becomes the tenant in that campus, the new school shall assume the debt.

F.(1) The operator of each school in the school district shall establish and maintain a school facility repair and replacement account for each campus; such accounts are referred to in this Section as "school facility accounts".

(2) Beginning with the year following the retirement of all bonds referenced in Paragraph (A)(3) of this Section, the school board and the Recovery School District shall annually deposit into each school facility account the per-campus share of facility funds less any portion of such funds deposited, in accordance with Subsection E of this Section, into the revolving loan fund.

(3) Except as provided in Paragraph (9) of this Subsection, the school facility accounts shall be segregated, and funds therein shall not be commingled with other school funds. Funds in such an account shall be used only for the benefit of the campus for which it was established. The school board and Recovery School District shall each adopt investment policies governing school facility accounts. The provisions of R.S. 33:2955 and R.S. 49:321 are applicable to such accounts. Investment and interest earnings generated on funds in a school facility account shall be credited to the account and shall not be transferred to another account or used for purposes other than those allowable for funds in the school facility account. A school facility account shall be audited annually in accordance with monitoring policies developed by the school board and the Recovery School District, which shall include verification that the proper amounts were deposited into the school facility account and invested and used according to law and policy.

(4) The funds in the school facility account may be used only for emergency or planned capital repairs and replacements as outlined in law and in policies developed by the school board and the Recovery School District.

(5) Each school shall develop, for each campus, a long-term capital plan that meets minimum requirements established by the school board or Recovery School District as applicable. Such plans shall include but need not be limited to identifying key building components and when they will likely need to be repaired or replaced and the estimated cost of doing so.

(6) Nonemergency expenditures from the school facility account shall be approved in advance by the charter school's board if the school is a charter school, and the school board or Recovery School District, as applicable, and shall reflect the appropriate priorities as reflected in the school's long-term capital plan developed pursuant to Paragraph (5) of this Subsection.

(7) The school board and the Recovery School District shall each develop policies defining an emergency and the protocol a school must follow in expending funds in the school facility account for emergency repairs.

(8) A school shall comply with all applicable school board or Recovery School District policies regarding projects funded through its school facility account including but not limited to disadvantaged business enterprises policies.

(9) A charter operator may make a loan to a school facility account. The loan shall be made only from excess fund balances or other funds not designated for instructional purposes from the school holding the school facility account or another school under the same operator. All such loans shall be interest-free. If the school tenant of a campus with an outstanding loan to the school facility account changes, the new school tenant must pay back the loan under the same terms as the prior tenant. If a school is lending money to the school facility account, the loan can be repaid with funds from the school facility account, just as if the school had borrowed money from the revolving loan fund, as provided for in Subsection E of this Section.

(10) If a school does not follow the legal and policy requirements for the school facility account, the remedy available to the school board or Recovery School District as applicable is to suspend or terminate a school's authority to use and control the funds in the school facility account. Prior to any such action, the school board or Recovery School District shall give formal notice to the school and provide an opportunity for it to remedy the deficiency, all in accordance with policies governing such procedures.

(11) Funds in a school facility account are the property of the school board or the Recovery School District, whichever entity controls the campus. A school facility account is campus-specific and remains with the campus should the school tenant of the campus change or should the school tenant no longer occupy the campus.

G.(1) Neither the school board nor the Recovery School District shall charge rent or any other fee to a charter school in the school district for the occupancy, use, or repair of a campus it controls other than as authorized by this Section. The Recovery School District or the school board may, however, require a charter school to pay for maintenance, insurance, utilities, and other costs related to the operation and upkeep of a campus, as outlined in the lease agreement for occupancy of the campus. Except as provided in this Paragraph, this Section does not authorize a school board or the Recovery School District to require a charter school to expend funds on emergency or planned capital repairs or replacements in excess of funds available for such purposes pursuant to this Section.

(2) The school board and the Recovery School District shall annually prepare and issue a public report that includes all of the following: the amount of funds in its respective revolving facility loan fund and all loans made therefrom, the amount of facility funds distributed to each campus by the Recovery School District or the school board, the amount allocated to fund the respective facility office of each, and the cost and type of each emergency repair made by the facilities office if applicable. The Recovery School District shall submit its report to the State Board of Elementary and Secondary Education.

(3) This Section shall not be construed as a limitation on any authority or responsibility of a school board to seek or to expend funds on facility repairs, replacements, and improvements as otherwise provided by law including but not limited to the provisions of R.S. 17:59, 17:81, and 17:98.

H. For purposes of this Section, the following terms shall have the meaning ascribed:

(1) "Campus" means a school building owned by the school board and controlled by either the school board or the Recovery School District and all facilities otherwise part of the school, recognized as part of the facilities, and typically available to the school, its students, faculty, and staff. A single campus may include more than one neighboring school building. Generally, a single campus includes all facilities sharing a single legal address. In some cases, more than one school may occupy a single campus, and in other cases, a single school may occupy more than one campus.

(2) "Per campus share of facility funds" means an amount calculated annually by dividing the annual amount of facility funds of the school board or Recovery School District, less amounts allocated to the respective facilities office, by the total number of students attending school on campuses controlled by the school board or the Recovery School District as applicable multiplied by the number of students attending school at the particular campus as of the most recent February first total student enrollment counts.

(3) "School" means any public school with a unique site code assigned by the department.

(4) "School board" means the elected school board that governs schools in a school district.

(5) "School district" means all schools within the geographic jurisdiction of a local school board within which schools have been transferred to the Recovery School District pursuant to R.S. 17:10.7.

I.(1) Prior to July 1, 2017, the provisions of this Section shall be implemented in accordance with a plan or agreement between the school board and the Recovery School District.

(2) Beginning on July 1, 2017, the provisions of this Section shall be implemented in accordance with the plan approved pursuant to R.S. 17:10.7.1.

Acts 2014, No. 543, §1, eff. July 1, 2014; Acts 2016, No. 91, §1, eff. May 12, 2016.



RS 17:101 - Repealed by Acts 2010, No. 502, §1.

SUBPART B-1. ASSIGNMENT, TRANSFER, AND

CONTINUANCE OF PUPILS

§101. Repealed by Acts 2010, No. 502, §1.



RS 17:102 - Repealed by Acts 2010, No. 502, §1.

§102. Repealed by Acts 2010, No. 502, §1.



RS 17:103 - Repealed by Acts 2010, No. 502, §1.

§103. Repealed by Acts 2010, No. 502, §1.



RS 17:104 - Repealed by Acts 2010, No. 502, §1.

§104. Repealed by Acts 2010, No. 502, §1.



RS 17:104.1 - Local boards; authority; effect of provisional custody by mandate

§104.1. Local boards; authority; effect of provisional custody by mandate

A mandate of provisional custody for the care, custody, and control of a minor child pursuant to R.S. 9:951 through 954 shall in no way limit the authority and responsibility of a city or parish school board to provide for the assignment, transfer, and continuance of pupils among and within the public schools within its jurisdiction or on the authority of a board to prescribe rules and regulations pertaining to these functions, including but not limited to the determination of student residency for school attendance and school transportation purposes.

Acts 1993, No. 94, §1, eff. May 26, 1993.



RS 17:105 - Admission to schools in adjoining parishes

§105. Admission to schools in adjoining parishes

A. Local school boards may, by mutual agreement, provide for the admission to any school of pupils residing in adjoining parishes and for transfer of school funds or other payments by one board to another for, or on account of, such attendance.

B. Each transfer of school funds provided for in R.S. 17:105(A) shall be equal to the following for each student so admitted:

(1) The total of:

(a) The actual cost per student in the school system admitting such student for the school year in which such student is admitted, such cost to be determined by the state Department of Education, and

(b) An amount equal to the cost of debt service for the school such student attends for the school year in which such student is admitted divided by the number of students attending such school;

(2) Less all monies received by the admitting school system through the minimum foundation program formula because of the attendance of such students.

C. If the remainder of the computation required in R.S. 17:105(B) is less than zero, then neither school system shall be financially liable to the other for, or on account of, such attendance.

Acts 1960, No. 492, §1. Amended by Acts 1982, No. 68, §1, eff. Aug. 15, 1982.



RS 17:105.1 - Transfer to schools in an adjoining school system; conditions; exceptions; funding

§105.1. Transfer to schools in an adjoining school system; conditions; exceptions; funding

A. A pupil assigned to attend a public school which is located at a distance from the pupil's home such that the time required to transport the pupil to the assigned school from the pupil's home using the transportation provided by the school system is not less than one hour may transfer to, enroll in, and attend a public school in a school system which adjoins his own upon written application therefor to the superintendent of the adjoining system provided the superintendent of the adjoining school system agrees to accept such pupil for enrollment in a school in the adjoining school system.

B.(1) For such a transfer to occur, the time required for the transport of a pupil from his home to the assigned school shall be documented to the satisfaction of the superintendent of the adjoining school system.

(2) The documentation of the time required for the transport of the pupil shall be presented to the superintendent of the school system providing the transportation. The superintendent may dispute the accuracy of the documentation by requesting in writing, within ten days of receipt of the documentation, a hearing on the question of the amount of time required for the transport of the student before the school board of the adjoining school system. In such a case, a hearing shall be held within thirty days of receipt of the written request. The finding of the school board of the adjoining school system shall be final as to the question.

C. In addition to all other requirements in this Section, for such a student transfer to occur, the adjoining school system shall provide transportation for the pupil. The time required to transport the pupil from his home to the school in the adjoining system to which he is assigned shall be less than one hour.

D. In the case of the transfer of any student pursuant to this Section, the adjoining school system shall notify the state Department of Education. The state Department of Education shall adjust the allocation of money through the Minimum Foundation Program formula or any other monies appropriated and allocated among school systems based in any way on the number of students enrolled so as to account for the transfer of the student.

E. The authority to enroll in an adjoining school system as provided in this Section shall not be permitted and may not be exercised if doing so violates the order of a court of competent jurisdiction, whether the court is a state court or a federal court.

Acts 2001, No. 757, §1, eff. June 25, 2001.



RS 17:105.2 - Local public school boards; agreements for the management and operation of low-performing schools

§105.2. Local public school boards; agreements for the management and operation of low-performing schools

A. The school board of a city, parish, or other local public system with one or more low-performing schools may enter into an agreement with the school board of a higher-performing public school system for the management and day-to-day operation of any or all of such schools, provided the higher-performing school system received a letter grade of "C" or higher for the previous two years.

B. The school board of each respective school system shall mutually develop the terms and scope of the management agreement, which shall be subject to the approval of a majority of the members of each school board.

Acts 2015, No. 159, §1, eff. June 23, 2015.



RS 17:106 - Objections and requests; hearings and investigations

§106. Objections and requests; hearings and investigations

A parent or guardian of a pupil may file in writing with the local school board objections to the assignment of the pupil to a particular school, or may request by petition in writing, assignment or transfer to a designated school or to another school to be designated by the board. Unless a hearing is requested, the board shall act upon the same within 30 days, stating its conclusion. If a hearing is requested, the same shall be held beginning within 30 days from receipt by the board of the objection or petition at a time and place designated by the board.

The board may itself conduct such hearing or may designate not less than three of its members to conduct the same and may provide that the decision of the members designated or a majority thereof shall be final on behalf of the board. The school board is authorized to designate one or more of its members or one or more competent examiners to conduct any such hearings, and to take testimony, and to make a report of the hearings to the entire board for its determination. No final order shall be entered in such case until each member of the school board has personally considered the entire record.

In addition to hearing such evidence relevant to the individual pupil as may be presented on behalf of the petitioner, the board shall be authorized to conduct investigations as to any objection or request, including examination of the pupil or pupils involved, and may employ such agents and others, professional and otherwise, as it may deem necessary for the purpose of such investigations and examinations.

For the purpose of conducting hearings or investigations hereunder, the board shall have the power to administer oaths and affirmations and the power to issue subpoenas in the name of the state of Louisiana to compel the attendance of witnesses and the production of documentary evidence. All such subpoenas shall be served by the sheriff or any deputy of the parish to which the same is directed; and such sheriff or deputy shall be entitled to the same fees for serving such subpoenas as are allowed for the service of subpoenas from a district court. In the event any person fails or refuses to obey a subpoena issued hereunder, any district court of this state within the jurisdiction of which the hearing is held or within the jurisdiction of which said person is found or resides, upon application by the board or its representatives, shall have the power to compel such person to appear before the board and to give testimony or produce evidence as ordered; and any failure to obey such an order of the court may be punished by the court issuing the same as a contempt thereof. Witnesses at hearings conducted under this Sub-part shall be entitled to the same fees as provided by law for witnesses in the district courts, which fees shall be paid as a part of the costs of the proceeding.

Acts 1960, No. 492, §1.



RS 17:107 - Repealed by Acts 1975, No. 638, 3

§107. Repealed by Acts 1975, No. 638, §3



RS 17:108 - Findings and actions of board as final; appeals

§108. Findings and actions of board as final; appeals

The findings of fact and action of the board shall be final except that in the event that the pupil or the parent or guardian, if any, of any minor or, if none, the custodian of any such minor shall, as next friend, file exception before such board to the final action of the board as constituting a denial of any right of such minor guaranteed under the Constitution of the United States, or any right under the laws of Louisiana, and if the board shall not, within fifteen days, reconsider its final action, an appeal may be taken from the final action of the board, on such ground alone, to the district court of the judicial district in which the school board is located, by filing with the clerk of said court within thirty days from the date of the board's final decision a petition stating the facts relevant to such pupil as bearing on the alleged denial of his rights under the Federal Constitution, or state law, accompanied by bond with sureties approved by the clerk of said court conditioned to pay all costs of appeal if the same shall not be sustained. A copy of such petition and bond shall be filed with the president of the board. The filing of such a petition for appeal shall not suspend or supersede an order of the board; nor shall the court have any power or jurisdiction to suspend or supersede an order of the board issued under this Sub-part before the entry of a final decree in the proceeding, except that the court may suspend such an order upon application by the petitioner made at the time of the filing of the petition for appeal, after a preliminary hearing, and upon a prima facie showing by the petitioner that the board has acted unlawfully to the manifest detriment of the child who is the subject of the proceeding.

On such appeal the district court may, as in other cases, summon a jury for the determination of any issue or issues of fact presented. Appeal may be taken from the decision of the district court in the same manner as appeals may be taken in other suits, either by the appellant or by such board.

Acts 1960, No. 492, §1.



RS 17:109 - Appearance of attorney general; costs

§109. Appearance of attorney general; costs

The board before whom any objection or proceeding with respect to the placement of pupils is pending may, upon authorization in writing of a majority of the board, request the attorney general of Louisiana to appear in such proceedings as amicus curiae to assist the board in the performance of its judicial functions and to represent the public interest. Expenses of court reporters, subpoenas, witness fees and other costs of such proceedings approved by the board shall be the obligation of the city or parish involved, and shall be paid from the public school funds of such city or parish.

Acts 1960, No. 492, §1.



RS 17:110 - Immunity of school boards and agents

§110. Immunity of school boards and agents

No school board or member thereof, nor its agents or examiners, shall be answerable to any charge of libel, slander, or other action, whether civil or criminal, by reason of any finding or statement contained in the written findings of fact or decisions or by reason of any written or oral statements made in the course of proceedings or deliberations provided for under this Sub-part.

Acts 1960, No. 492, §1.



RS 17:111 - Discrimination in public schools prohibited; pupil assignment; religious educational institutions

§111. Discrimination in public schools prohibited; pupil assignment; religious educational institutions

A. No person shall be refused admission into or be excluded from any public school in the state of Louisiana on account of race, creed, color, disability, as defined in R.S. 51:2232(11), or national origin.

B. Except with the express approval of a board of education or school board having jurisdiction, a majority of the members of such board having been elected, no student shall be assigned or compelled to attend any school on account of race, creed, color or national origin, or for the purpose of achieving equality in attendance or increased attendance or reduced attendance, at any school, of persons of one or more particular races, creeds, colors or national origins, and no school district, school zone or attendance unit, by whatever name known, shall be established, reorganized or maintained for any such purpose, provided that nothing contained in this section shall prevent the assignment of a pupil in the manner requested or authorized by his parents or guardian, and provided further that nothing in this Act shall be deemed to affect, in any way, the right of a religious or denominational educational institution to select its pupils exclusively or primarily from members of such religion or denomination or from giving preference to such selection to such members or to make such selection to its pupils as is calculated to promote the religious principle for which it is established.

Added by Acts 1970, Ex.Sess., No. 1, §§1, 2; Acts 1993, No. 820, §3.



RS 17:112 - Student academic records; transfer; parental rights

§112. Student academic records; transfer; parental rights

A.(1)(a) The principal of a public elementary or secondary school shall provide for the transfer of the education records of any current or former student at his school upon the written request of any authorized person on behalf of a public or nonpublic elementary or secondary school, whether within or outside of the state of Louisiana, where such student has become enrolled or is seeking enrollment.

(b) The principal of a public elementary or secondary school shall provide for the transfer of the education records of any current or former student at his school upon the written request of any authorized person on behalf of an educational facility operated within any correctional or health facility, whether within or outside of the state of Louisiana, where such student has become enrolled or is seeking enrollment.

(2) The transfer of such records, whether by mail or otherwise, shall occur not later than ten business days from the date of receipt of the written request as provided in Paragraph (1) of this Subsection.

B. If a student has been suspended or expelled, or both, the transferred records shall include the dates of any suspension or expulsion and the reasons for which the student was suspended or expelled.

C. No education record of any student may be withheld as the result of lack of payment of any fine, debt, or other outstanding obligation.

D. An education record of a student may be inspected by the student or his or her parents in accordance with the federal Family Education Rights and Privacy Act.

Acts 2001, No. 315, §1, eff. June 6, 2001; Acts 2009, No. 142, §1.



RS 17:121 - Orleans Parish; election and terms of members; apportionment; qualifications; compensation; vacancies; prohibited acts

SUBPART C. ORLEANS PARISH SCHOOL BOARD

§121. Orleans Parish; election and terms of members; apportionment; qualifications; compensation; vacancies; prohibited acts

A.(1) The school board of Orleans Parish shall consist of five members elected at large at congressional elections. Candidates shall qualify and the elections shall be held as provided by the election laws of this state. The members in office on July 1st, 1984, shall serve until their terms expire. Any member elected in the regularly scheduled elections in 1984 shall be elected for a term of four years. Any member elected in the regularly scheduled elections in 1986 shall be elected for a term of two years. Members elected at the congressional elections in 1988 and their successors in office shall be elected for four-year concurrent terms.

(2) Effective with the commencement of the term of office of school board members elected in the congressional elections in 1988 and thereafter, the Orleans Parish School Board shall be composed of at least five and no more than nine members elected either by district or at large or by any combination of district and at large as shall be determined by the Orleans Parish School Board. Candidates shall qualify and the elections shall be held as provided by the election laws of this state.

B. All members elected to the board shall assume the duties of office at the January meeting of the board following their election.

C.(1) Members of the board shall receive the same remuneration and possess the same qualifications as provided by law for members of other parish school boards. A vacancy occurring on the board shall be filled in the manner provided by law for filling of vacancies in the other parish school boards.

(2) Members of the board, whether compensated on a per diem basis or on an expense allowance basis, additionally are authorized to receive for attendance at board committee meetings the same mileage allowance provided by R.S. 17:56(A) for school board members for going to and from the meetings for every meeting of the school board and for travel outside the parish on school board business.

D. Repealed by Acts 2005, No. 284, §1.

Acts 1960, 3rd Ex.Sess., No. 4, §1, emerg. eff. Jan. 12, 1961; Amended by Acts 1970, No. 334, §1; Acts 1979, No. 448, §1; Acts 1984, No. 552, §1, eff. July 6, 1984; Acts 1985, No. 854, §1; Acts 1993, No. 649, §1, eff. June 16, 1993; Acts 2005, No. 284, §1.



RS 17:122 - Application of general laws and regulations of state board of education

§122. Application of general laws and regulations of state board of education

All laws, and all rules and regulations of the state board of education governing other parish school boards throughout the state, shall govern the Orleans Parish School Board, except as otherwise specifically provided in this Title.

Acts 1960, 3rd Ex.Sess., No. 4, §1, emerg. eff. Jan. 12, 1961.



RS 17:123 - Superintendent of schools as treasurer of board; bond

§123. Superintendent of schools as treasurer of board; bond

The superintendent of public schools of the Parish of Orleans shall be ex-officio the treasurer of the Orleans Parish School Board and shall receive all funds apportioned by the state to the city of New Orleans or received or collected for the support of the free public schools from any and all sources. He shall give bond, with security in the sum of fifty thousand dollars in favor of the board and its successors in office, to be accepted and approved by the board and recorded in the mortgage office of the parish, which bond shall then be filed and kept on record in the office of the board. The filing of the bond and the taking and filing the usual oath of office before any officer authorized to administer the same, shall qualify the treasurer to act. The board shall designate the officers or persons who shall sign checks or warrants drawn against the school funds. All persons so authorized shall furnish a surety bond of not less than fifty thousand dollars, for the faithful performance of their duties.

Acts 1960, 3rd Ex.Sess., No. 4, §1, emerg. eff. Jan. 12, 1961. Amended by Acts 1964, No. 212, §1.



RS 17:124 - Appropriations, authority to make

§124. Appropriations, authority to make

The Orleans Parish School Board may make annual appropriations out of any of its funds to the teachers' retirement fund of the public schools of the parish; these appropriations shall not be less than Thirty Thousand Dollars ($30,000.00) each year. The board may make additional appropriations to be used as a special fund for such teachers who are aged or infirm as are, under the laws in effect on July 26, 1922, receiving less than Twenty-Five Dollars ($25.00) a month.

Acts 1960, 3rd Ex. Sess., No. 4, §1, emerg. eff. Jan. 12, 1961; Acts 2014, No. 811, §8, eff. June 23, 2014.



RS 17:125 - Normal schools; authority to maintain; salary schedules

§125. Normal schools; authority to maintain; salary schedules

The Orleans Parish School Board may maintain one or more normal schools for the professional training of teachers. The course of study pursued in such schools must be approved by the state board of education. All graduates of these normal schools shall be awarded diplomas. The normal schools in existence on July 29, 1942, under the authority of this Section, may award the degree of bachelor of arts and bachelor of science to graduates who complete four-year courses approved by the state board of education. Wherever the Orleans Parish School Board fixes salary schedules to distinguish between teachers employed on July 29, 1942, who have certificates based on degrees from recognized colleges or universities and certificates issued by the state board on the basis of a two years normal course, or on other qualifications accepted by the state board of education, and in which cases the teachers are on the same level of experience, the Orleans Parish School Board shall in no instance pay to the teacher holding the certificate based on the two years normal course, or on other qualifications accepted by the state board of education, a salary which shall be less than that paid to the holder of the certificate based on a college degree by an amount exceeding Fifteen Dollars per month, or One Hundred Fifty Dollars per annum.

Acts 1960, 3rd Ex. Sess., No. 4, §1, emerg. eff. Jan. 12, 1961.



RS 17:126 - Courses of study and text books; authority to adopt

§126. Courses of study and text books; authority to adopt

The Orleans Parish School Board has authority to prepare courses of study for use in public schools of Orleans Parish, subject to the approval of the state board of education, and to adopt text books for use in the public schools of Orleans Parish, subject to the approval of the state board of education.

Acts 1960, 3rd Ex. Sess., No. 4, §1, emerg. eff. Jan. 12, 1961.



RS 17:127 - Revenues of parish school board; duty to secure

§127. Revenues of parish school board; duty to secure

The Orleans Parish School Board or its successor in law, shall secure its revenues as provided in the Constitution of the state.

Acts 1960, 3rd Ex.Sess., No. 4, §1, emerg. eff. Jan. 12, 1961.



RS 17:128 - Contracts; bids

§128. Contracts; bids

When required so to do by existing state law, all contracts for public works or for materials and supplies ordered by the Orleans Parish School Board shall be advertised by the board in accordance therewith. The board shall have the right to appoint, by proper resolution, a committee consisting of three or more of its employees to publicly open all bids at the time and place specified in the advertisement, outside of the presence of the board. The committee shall then tabulate all bids so received, and furnish the board with said written tabulation. The board shall then let the contract, or reject all bids, within the time specified in the advertisement.

Acts 1960, 3rd Ex.Sess., No. 4, §1, emerg. eff. Jan. 12, 1961.



RS 17:151 - Public schools; establishment by parish boards; pupil-classroom-teacher ratios

PART III. PUBLIC SCHOOLS AND SCHOOL CHILDREN

SUBPART A. GENERAL PROVISIONS

§151. Public schools; establishment by parish boards; pupil-classroom-teacher ratios

A. Parish and city school boards may establish such public schools as they may deem necessary to provide adequate school facilities for the children of the parish, and also trade schools, evening schools, schools for adults, schools and classes for exceptional children, and such other schools or classes as may be necessary to meet all special or exceptional requirements. Central or high schools may be established when necessary, but no high school shall be established without the sanction of the State Board of Elementary and Secondary Education. Practical, industrial, and agricultural courses shall be fostered by the public school officials, and the State Board of Elementary and Secondary Education may extend special financial aid to schools meeting required standards in such courses, with such funds as may be available for such purposes.

B.(1) Except as otherwise provided in Paragraph (2) of this Subsection, no parish or city school board shall have a systemwide pupil-classroom-teacher ratio in kindergarten through grade three in excess of twenty pupils to one classroom teacher.

(2) Effective with the 2012-2013 school year and thereafter, the State Board of Elementary and Secondary Education shall adopt necessary rules and regulations to implement the provisions of this Subsection to ensure compliance by city, parish, and other local public school boards. Such rules and regulations shall include but not be limited to provisions that allow a local public school board to request a limited waiver from the state superintendent of education from complying with the provisions of this Subsection relative to student-teacher ratios, provided that the teacher has demonstrated effectiveness as defined by the state board, pursuant to R.S. 17:3881 through 3905.

(3) Not later than September first of each year, the Department of Education shall submit a written report to the Senate Committee on Education and the House Committee on Education detailing all waiver requests submitted by city, parish, and other local public school boards for the prior school year and the disposition of each request.

Acts 1989, No. 465, §1, eff. June 30, 1989; Acts 2012, No. 659, §1.



RS 17:151.1 - Additional grades in secondary schools; establishment by local boards; approval of degrees, diplomas, and certificates

§151.1. Additional grades in secondary schools; establishment by local boards; approval of degrees, diplomas, and certificates

Any city or parish school board may, with the approval of the State Board of Elementary and Secondary Education, and with the approval of the Board of Regents or its successor, extend the curriculum of any high school established within its jurisdiction to include a thirteenth or fourteenth grade, or both, when, by a decision of the local school board, such extension is necessary or desirable for the benefit of school children within its jurisdiction. In such instances, these city and parish school boards shall designate appropriate courses of study to be offered in the additional school grades so established and shall provide the facilities necessary for the effective operation of such an extended school program. The awarding of any degree, diploma, or certificate for successful completion of a course of study offered in the additional school grades shall be subject to approval, disapproval, or modification by the Board of Regents or its successor.

Acts 1990, No. 619, §1, eff. July 19, 1990.



RS 17:151.2 - Consolidated multiparish vocational-technical school districts; St. John the Baptist, St. Charles and St. James Parish

§151.2. Consolidated multiparish vocational-technical school districts; St. John the Baptist, St. Charles and St. James Parish

A. The parish school boards of St. John the Baptist, St. Charles and St. James Parishes may establish a consolidated multiparish vocational-technical school district, to be administered jointly by the school boards of those parishes forming such consolidated district, and may establish and maintain such vocational-technical schools in said district as they may determine.

B. The school boards of St. John the Baptist, St. Charles and St. James Parishes may provide funds for the establishment, operation and maintenance of said vocational-technical school and may further receive contributions from industries or other sources for the establishment, operation and maintenance of said vocational-technical school.

Added by Acts 1972, No. 586, §§1, 3.



RS 17:151.3 - Kindergarten; establishment; entrance age; first grade enrollment, prerequisites

§151.3. Kindergarten; establishment; entrance age; first grade enrollment, prerequisites

A. Beginning with the 1990-1991 school year and thereafter, each city and parish school system shall provide for and offer, in every school having a first grade or in a parish kindergarten center, full-day kindergarten instruction to each child who is eligible as provided in Subsection B of this Section.

B.(1) The youngest age at which a child may enter kindergarten provided for in Subsection A of this Section shall be one year younger than the age required for that child to enter first grade as provided by R.S. 17:222(A) or, through the 1995-1996 school year, one year younger than the age required by the city or parish school board pursuant to R.S. 17:222(C)(1).

(2) However, each city and parish school board, by rule, may provide, for a child younger than the age prescribed by Paragraph (1) of this Subsection to enter kindergarten; provided that such child has been evaluated and identified as gifted in accordance with the regulations of the state Department of Education for such evaluation. Notwithstanding the provisions of R.S. 17:222(A) or (C), any child admitted to kindergarten pursuant to this Paragraph shall be eligible to enter first grade upon successful completion of kindergarten; provided all other applicable entrance requirements have been fulfilled.

C.(1) Beginning with the 1991-1992 school year and thereafter, every child, as a prerequisite to enrollment in any first grade of a public school, shall have attended at least a full-day public or private kindergarten for a full school year, or shall have satisfactorily passed an academic readiness screening administered by the city or parish school system prior to the time of enrollment for the first grade. Each city or parish school system shall establish the academic readiness level for its first grade based on criteria established by the system.

(2) Beginning with the 1991-1992 school year and thereafter, any child transferring into the first grade of a public school from out of state and not meeting the requirements herein for kindergarten attendance, shall be required to satisfactorily pass an academic readiness screening administered by the city or parish school system prior to the time of enrollment for the first grade.

(3) Beginning with the 1991-1992 school year and thereafter, any child not able to meet the kindergarten attendance requirements of this Section due to illness or extraordinary, extenuating circumstances as determined by the city or parish school board, shall be required to satisfactorily pass an academic readiness screening administered by the city or parish school system prior to the time of enrollment for the first grade.

D. Every parent, tutor, or other person having control or charge of a child who is eligible, as provided in Subsection B of this Section, to attend full-day kindergarten for the 1990-1991 school year or thereafter, as a prerequisite to enrollment in any first grade of a public school, shall send such child, beginning with the 1990-1991 school year, to attend public or private full-day kindergarten when such instruction is offered in the public schools, or insure that such child is administered an academic readiness screening as provided in Subsection C of this Section prior to the time established in R.S. 17:222 for the child to enter first grade.

Acts 1988, No. 435, §1, eff. July 1, 1988; Acts 1988, No. 906, §1, eff. July 26, 1988; Acts 1993, No. 530, §1.



RS 17:152 - Minimum average attendance required for maintenance of schools

§152. Minimum average attendance required for maintenance of schools

No school with an average attendance below ten pupils shall be opened or maintained in any locality, except upon recommendation of the parish school board, giving its reason for such recommendation, and upon approval by the Louisiana State Board of Education.



RS 17:153 - Agreements for combination of public and parochial schools prohibited

§153. Agreements for combination of public and parochial schools prohibited

The school boards of the several parishes of this state are prohibited from entering into any contract, agreement, understanding or combination, tacitly or expressly, directly or indirectly, with any church, monastic or other order or association of any religious sect or denomination whatsoever, with the representatives thereof or with any person or corporation conducting a school which solicits patronage from those of any particular religious faith, affiliation or persuasion, for the purpose of running any public school or schools of this state together, in connection, or in combination with any private or parochial school, or other institution of learning which may be under the control or management of any church, monastic or other religious order or association of any religious sect or denomination whatsoever, or under the control of any person or corporation conducting a school which solicits patronage especially from those of any particular religious faith, affiliation or persuasion.



RS 17:154 - Curriculum; length of school periods

§154. Curriculum; length of school periods

A.(1) The branches of spelling, reading, writing, drawing, arithmetic, geography, grammar, United States history, and health, including alcohol, tobacco, drug, and substance abuse prevention and education, shall be taught in every elementary school. In addition to these, such other branches shall be taught as the state board of education, or the provisions of the state constitution, may require.

(2) Every secondary school shall provide instruction in alcohol, tobacco, drug, and substance abuse prevention and education.

B. Except as provided in R.S. 17:154.1(A), the minimum daily session, exclusive of all recesses, of every public school shall be three hundred sixty minutes; however, this shall not be construed so as to prevent half-day sessions where the school accommodations are insufficient for all the pupils of the district in a whole-day session. Nor shall it interfere with any arrangement made for the conduct of kindergarten schools; however, in the parish of Orleans the school board may fix the hours of the daily session of the public schools, provided that the minimum number of instructional minutes as required by R.S. 17:154.1(A) is met.

Acts 1991, No. 380, §1; Acts 1998, 1st Ex. Sess., No. 160, §1, eff. July 1, 1998.



RS 17:154.1 - Length of school day and year; requirements

§154.1. Length of school day and year; requirements

A.(1) The minimum school day for grades one through twelve in every public school in the state shall consist of three hundred sixty minutes of instructional time, exclusive of all recesses. The minimum school year shall consist of one hundred seventy-seven days of instruction. However, in order to provide teacher training, provide for the safety and well-being of students, or implement other educational reform efforts, any governing authority of a public elementary or secondary school may authorize some or all of its schools to modify the total number of instructional minutes per day and instructional days per year as long as the total number of instructional minutes per year is no less than the minimum number of instructional minutes per day multiplied by the minimum number of instructional days as required by this Section.

(2) Each governing authority of a public elementary or secondary school shall adopt policies which require its elementary schools to dedicate any instructional time beyond that offered during the 1997-1998 school year to the study of those subjects for which content standards have been adopted by the State Board of Elementary and Secondary Education, with specific emphasis in the lower grades on teaching mathematics and reading or language arts. Each governing authority of a public elementary or secondary school shall encourage, to the extent possible, the secondary schools in its system to utilize such additional instructional time for similar purposes.

(3) Effective for the 2002-2003 school year and thereafter, the provisions of Paragraph (1) of this Subsection shall not be applicable to any city, parish, or other local public school or school system which cannot meet the minimum requirements for instructional time as provided in Paragraph (1) of this Subsection for any given school year due to school closure, when such school closure occurs within the last thirty calendar days of the school year, for reasons of natural catastrophe or disaster as certified by the state superintendent of education and approved by the State Board of Elementary and Education. Such certification and approval shall be in accordance with criteria established pursuant to rules and regulations adopted by the board for such purpose. Such rules and regulations shall include but shall not be limited to a requirement that any city, parish, or other local public school or school system not able to meet the requirements of Paragraph (1) of this Subsection shall submit to the state superintendent of education in accordance with time lines established by the board documented information explaining the reasons why such school or school system cannot meet such requirements and any efforts made by the school or school system toward meeting the requirements. The provisions of this Paragraph shall apply to an entire school system only if every school within the system is forced to close for reasons as provided in this Paragraph.

(4) Repealed by Acts 2011, 1st Ex. Sess., No. 41, §2, eff. June 12, 2011.

(5)(a) Effective for the 2005-2006 school year, the provisions of Paragraph (1) of this Subsection shall not be applicable to any city, parish, or other local public school or school system which cannot meet the minimum requirements for instructional time as provided in Paragraph (1) of this Subsection for the 2005-2006 school year due to school closure for reasons of natural catastrophe or disaster as certified by the state superintendent of education and approved by the State Board of Elementary and Secondary Education.

(b) Such certification and approval shall be in accordance with criteria established pursuant to rules and regulations adopted by the board for such purpose. Such rules and regulations shall include but shall not be limited to requirements that:

(i) Any city, parish, or other local public school or school system not able to meet the requirements of Paragraph (1) of this Subsection shall submit to the state superintendent of education, in accordance with time lines established by the board, documented information explaining the reasons why such school or school system cannot meet such requirements and any efforts made by the school or school system toward meeting the requirements and a revised school calendar for the 2005-2006 school year.

(ii) Schools and school systems subject to such certification and approval comply with the revised school calendar submitted to the state superintendent and any changes in such calendar that the board may require.

(c) The provisions of this Paragraph shall apply to an entire school system only if every school within the system is forced to close for reasons as provided in this Paragraph.

B. With the authorization of the State Board of Elementary and Secondary Education, the local school superintendent shall have the authority to dismiss any or all schools in his system due to emergency situations as defined by the State Board of Elementary and Secondary Education in accordance with rules and regulations of the board which the board shall adopt as provided in the Administrative Procedure Act. Nothing herein shall be construed to allow a school year to be less than one hundred seventy-seven days of instruction, except as provided in Subsection A of this Section.

Acts 1985, No. 92, §1, eff. June 29, 1985; Acts 1986, No. 264, §1, eff. June 30, 1986; H.C.R. No. 174, 1995 R.S.; Acts 1998, 1st Ex. Sess., No. 160, §1, eff. July 1, 1998; Acts 2001, No. 815, §1; H.C.R. No. 1, 2003 R.S.; Acts 2003, No. 915, §1, eff. July 1, 2003; Acts 2005, 1st Ex. Sess., No. 25, §1, eff. Nov. 29, 2005; Acts 2011, 1st Ex. Sess., No. 41, §2, eff. June 12, 2011.



RS 17:154.2 - Enrollment of students with special needs

§154.2. Enrollment of students with special needs

A. No public school or public school governing authority shall require the parent or legal guardian of any student to disclose the student's medical information or special education needs prior to enrolling the student in a public school, unless otherwise specifically required by law.

B. Nothing in this Section shall prohibit a public school from providing an enrollment preference to a student with special needs when the student's parent or legal guardian has voluntarily provided the school with information regarding such needs.

Acts 2016, No. 303, §1, eff. June 2, 2016.



RS 17:154.3 - School schedules; minimum work days; instructional days

§154.3. School schedules; minimum work days; instructional days

A. Except as otherwise provided in Subsection B of this Section, all teachers shall work not less than one hundred eighty-two days per school year and except as provided in R.S. 17:154.1(A), no fewer than one hundred seventy-seven of such days shall be used to provide instruction to students.

B. Effective for the 2005-2006 school year, the provisions of Subsection A of this Section relative to the requirement that teachers work not less then one hundred eighty-two days per school year shall not be applicable. However, the State Board of Elementary and Secondary Education may adopt rules effective for the 2005-2006 school year relative to the minimum number of teacher work days.

Acts 1997, No. 306, §1, eff. June 17, 1997; Acts 1998, 1st Ex. Sess., No. 160, §2, eff. July 1, 1998; Acts 2001, No. 815, §1; Acts 2001, No. 905, §1, eff. June 26, 2001; Acts 2005, 1st Ex. Sess., No. 25, §1, eff. Nov. 29, 2005.



RS 17:154.4 - School schedules; additional instructional days; employee work stoppages

§154.4. School schedules; additional instructional days; employee work stoppages

At any time the governing authority of any city, parish, or other local public school system closes school for a day as the result of employees of such a school system threatening or failing to appear for work, the governing authority shall schedule and require the conduct of an instructional day of school for each day school was closed in addition to those scheduled for the school year in which such closure occurs.

Acts 2001, No. 485, §1, eff. June 21, 2001.



RS 17:155 - Attendance of pupils in schools of adjoining parishes or cities; per capita cost of instruction

§155. Attendance of pupils in schools of adjoining parishes or cities; per capita cost of instruction

Children for whom adequate schools of suitable grade have not been provided in their home parish may attend schools in an adjoining parish. In such cases, permits shall be secured from the parish superintendent of the children's home parish, and after they have been approved by the parish superintendent of the parish in which the schools that the children desire to attend are located, they shall be presented to the principals of the schools which the children wish to attend, who shall be required to admit the children and provide for their instruction the same as if they were residents of the parish. The superintendent of the children's home parish shall settle monthly for the instruction of such children as shall take advantage of the provisions of this Section, the settlement for each child to be on the basis of the per capita cost of instruction in the school attended by that child.

In estimating the per capita cost of instruction, the parish operating the school must not include items of general control, items arising out of operation of transfers or other auxiliary agencies, items of fixed charges, capital outlay, or debt service; but may include salaries of teachers, teaching supplies, salaries of janitors, janitors supplies, repairs and renewals.

Children living beyond the limits of a city which supports and operates public schools separate and apart from the system of schools under the jurisdiction of the parish school board, and having the right under the Constitution to charge for the instruction of children not residents of the city, may attend the schools of such city, provided the parish school board does not operate adequate schools of suitable grade for the benefit of such children. Pupils desiring to take advantage of the provisions of this Section shall secure permits from the parish superintendent of their home parish, which permits shall be approved by the city superintendent of the city schools which the children desire to attend, who shall designate on the permits the schools which the children are to attend. The parish superintendent shall settle monthly for the instruction of such of the parish children as shall attend the city schools under the provisions of this Section, the settlement for each child to be on the basis of the per capita cost of instruction in the school attended by that child.

In estimating the per capita cost of instruction, the city operating the school must not include items of general control, items arising out of operation of transfers or other auxiliary agencies, items of fixed charges, capital outlay, or debt service; but may include salaries of teachers, teaching supplies, salaries of janitors, janitors supplies, repairs and renewals.



RS 17:156 - Physical examination for students

§156. Physical examination for students

No student shall be subjected to any physical examination or inspection if the father, mother, or tutor of such student objects thereto.



RS 17:157 - Ferries and toll bridges, etc.; free passage to students

§157. Ferries and toll bridges, etc.; free passage to students

A. The free right of passage over all public ferries, bridges, and roads which are leased out or controlled by the state, parish, or municipality, including the Crescent City Connection and excluding the Greater New Orleans Expressway, for which license is paid or toll exacted shall provide for free passage of all students in their passage to and from school between the hours of six o'clock a.m. and nine thirty o'clock a.m., and between two thirty o'clock p.m. and nine thirty o'clock p.m., provided that rules are adopted in accordance with the provisions of Subsection B of this Section.

B. The Department of Transportation and Development shall, in accordance with the Administrative Procedure Act, adopt rules and regulations for the efficient implementation and enforcement of the provisions of this Section.

C. Repealed by Acts 2003, No. 110, §2.

Acts 1992, No. 904, §1; Acts 1993, No. 345, §1; Acts 1997, No. 1300, §1; Acts 2003, No. 110, §2.



RS 17:158 - School buses for transportation of students; employment of bus operators; alternative means of transportation; improvement of school bus turnarounds; loading and unloading students

§158. School buses for transportation of students; employment of bus operators; alternative means of transportation; improvement of school bus turnarounds; loading and unloading students

A.(1) Except as provided by Subsection H of this Section and in accordance with the requirements of Subsection F of this Section, each city, parish, and other local public school board shall provide free transportation for any student attending a school of suitable grade approved by the State Board of Elementary and Secondary Education within the jurisdictional boundaries of the local board if the student resides more than one mile from such school. This requirement shall not apply to any student attending a nonpublic school pursuant to R.S. 17:4011 through 4025.

(2) A city, parish, or other local public school board may provide transportation for any student attending a school of suitable grade approved by the State Board of Elementary and Secondary Education within the jurisdictional boundaries of the local board who resides one mile or less from the school when the school board determines that conditions exist to warrant such transportation. Transportation of students residing one mile or less from their school shall be at no cost to the state.

(3) Conditions that exist and warrant transportation as authorized by Paragraph (2) of this Subsection may include but shall not be limited to the residence location of a person convicted of a sex offense as defined in R.S. 15:541 relative to registration of sex offenders, sexually violent predators, and child predators.

(4) For the purposes of this Subsection, any city, parish, or other local public school board may employ school bus operators as defined in R.S. 17:491. However, nothing in this Section shall prohibit a city, parish, or other local public school board from entering into contracts or mutual agreements for providing school bus transportation.

B. If a parish or city school board determines transportation by school bus is impractical or is not available or that other existing conditions warrant it, the board may make arrangements for the use of common carriers in accordance with uniform standards established by the state superintendent of education and at a cost based upon the actual costs of such transportation.

C. If transportation is not provided by the parish or city school board by reason of economically justifiable reasons approved by the State Board of Elementary and Secondary Education in accordance with the provisions of Subsection H of this Section, the Department of Education, in accordance with the provisions of Subsection D hereof, shall reimburse the parent or tutor of any student who resides more than one mile from the school attended by the student to the extent and in the amounts that funds are so appropriated by the legislature, but in no event shall such reimbursement exceed one hundred twenty-five dollars per student or three hundred seventy-five dollars for any one family.

D. Claims for reimbursement shall be submitted to the superintendent of education by the parent or tutor of an eligible student not later than July 1 of each year for reimbursement claims for the previous school year. Each claim shall be in the form of an affidavit executed by the parent or tutor of the student, affirming the accuracy of the claim. The affidavit shall be in the form prescribed by the state superintendent of education and shall be furnished by him to each parish and city superintendent of education. The superintendent of education shall notify principals of public and nonpublic schools no later than April 1 of each year that claim forms for reimbursement are available at the local school board offices. Beginning with the 1979-80 academic school year, claims for reimbursements shall be in the form of a claim made by each parent or tutor affirming to the accuracy of such claim, which form shall contain a statement that any person who knowingly or willingly violates the provisions of this Section by filing a false claim or fraudulent claim shall be guilty of a misdemeanor and shall be imprisoned for not more than one (1) year or fined not more than $500 or both, and that the filing of any false claim shall be and constitute a violation of the criminal laws of the state of Louisiana and particularly shall constitute false swearing under the provisions of R.S. 14:125. This provision of law shall supercede and be in lieu of the filing of a notarized affidavit as heretofore required by this Section. Within sixty days after the beginning of the fiscal year the Department of Education shall begin issuing checks payable to parents or tutors of the students.

E. Any parish school board may provide gravel or contribute funds to the local governing authority for the gravelling of school bus turnarounds. However, nothing in this Section shall prohibit the local police jury from gravelling school bus turnarounds at the request of the school board without the necessity of said school board furnishing any materials or funds for the work done.

F. The provisions of this Section shall apply to eligible public and nonpublic school students. However, these provisions shall not apply to any student or the parent or tutor of any student who attends a school which discriminates on the basis of race, creed, color, or national origin.

G. Any person who knowingly and willfully violates the provisions of this Section by filing a false or fraudulent claim shall be guilty of a misdemeanor and shall be imprisoned for not more than six months or fined not more than five hundred dollars, or both.

H.(1) No parish or city school board shall eliminate or reduce the level of transportation services provided to students as required by the provisions of this Section except for economically justifiable reasons approved in accordance with the provisions of this Subsection by the State Board of Elementary and Secondary Education.

(2) Any parish or city school board seeking approval to eliminate or reduce the level of transportation services to students for economically justifiable reasons shall submit with its request for approval the following information:

(a) Figures for the three most recently completed fiscal years showing the board's actual revenues from all sources, including any prior year surpluses, and actual expenditures for operating purposes. These figures shall include detailed information relative to any revenues received specifically for providing transportation services to students and the actual expenditures of the board for providing transportation services to students.

(b) Figures for the current fiscal year and for the next fiscal year showing, according to the most recent estimates, the board's anticipated revenues from all sources, including any prior year surpluses, and anticipated expenditures for operating purposes. These figures shall include detailed information relative to any anticipated revenues to be received specifically for providing transportation services to students and the anticipated expenditures of the board for providing transportation services to students.

(c) The estimated cost on both a per pupil basis and on a per bus route basis for the current fiscal year and for the next fiscal year for the board to comply with the student transportation requirements of Paragraph A(1) and Subsection F of this Section.

(d) A description of the board's proposed reduction in or elimination of student transportation services indicating the number of students involved, any specific routes proposed for reduction or elimination, and the estimated savings to be achieved through the reduction of elimination of transportation services.

(e) A written statement attested to by the chief financial officer of the school system, the local superintendent of schools, and the presiding officer of the school board that sufficient funds are not available or are not expected to be available, regardless of funding source, to permit the board to provide the transportation services to students being proposed for reduction or elimination.

(f) A written statement attested to by the chief transportation officer of the school system, the local superintendent of schools, and the presiding officer of the school board that the proposed reduction in or elimination of transportation services to students does not have a disparate impact on any group of students by reason of race, creed, sex, disability, residence, or school attended, whether public or approved nonpublic, elementary or secondary.

(g) Any additional information deemed necessary by the State Board of Elementary and Secondary Education.

(3) The State Board of Elementary and Secondary Education shall take under review and consideration any request by a parish or city school board for approval to reduce or eliminate student transportation services submitted in compliance with the provisions of this Subsection, however no such approval shall be granted by the board until the state superintendent of education has certified the accuracy and validity of the information submitted by the parish or city school board.

I.(1) Each city, parish, and other local public school board may provide transportation to any full-time student who is twenty years of age or younger and attending a technical college campus, that is part of the Louisiana Community and Technical College System, within the jurisdictional boundaries of the local board. If the closest technical college campus is located outside the jurisdictional boundaries of the local school board, the board may facilitate the transportation or coordinate with neighboring boards to facilitate transportation to the technical college campus.

(2) The local public school board where the student resides, may assess a fee to each student utilizing the transportation services provided pursuant to this Subsection, not to exceed the actual cost of providing such transportation, including administrative costs.

(3) The State Board of Elementary and Secondary Education shall adopt rules in accordance with the Administrative Procedure Act to implement provisions of this Subsection.

(4) The provisions of this Subsection shall not apply to:

(a) Local public school boards in a parish with a population of more than three hundred thousand persons according to the most recent federal decennial census.

(b) Local public school boards in any parish that operates a parish-wide public transit system that provides sufficient service to meet the transportation needs of students attending technical colleges located in the parish.

J. The governing authority of each public school shall adopt policies and procedures or shall make provision in its bus transportation service agreement to do all of the following:

(1) Prohibit a bus driver from loading or unloading students at school while the bus is in a traffic lane of any type of street as defined in R.S. 32:1 and require that students be loaded or unloaded on a shoulder, in a school parking lot, or at other appropriate off-road location at the school as determined by the school governing authority. The requirements of this Paragraph shall not apply if the shoulder of a municipal road is the only available alternative and the municipality has not made the shoulder available by designating that area for loading and unloading students during designated school zone hours.

(2) Prohibit a bus driver from loading or unloading students at or near their homes while the bus is in a traffic lane of any type of street as defined in R.S. 32:1 and require that students be loaded or unloaded on a shoulder unless the governing authority determines that loading or unloading on a shoulder is less safe for the student. However, if there is no shoulder or if the shoulder is determined to be less safe, a bus driver may load and unload a student while the bus is in a lane of traffic but only if the bus is in the lane farthest to the right side of the road so that there is not a lane of traffic between the bus and the right-side curb or other edge of the road.

(3) Prohibit a bus driver from loading or unloading a student in a location on a divided highway such that a student, in order to walk between the bus and his home or school, would be required to cross a roadway of the highway on which traffic is not controlled by the visual signals on the school bus.

Amended by Acts 1969, No. 143, §1; Acts 1975, No. 392, §1; Acts 1976, No. 281, §2; Acts 1977, 1st Ex.Sess., No. 18, §1; Acts 1979, No. 202, §1, eff. July 3, 1979; Acts 1980, No. 206, §1; Acts 1986, No. 1001, §1; Acts 1986, 1st Ex. Sess., No. 6, §1, eff. Dec. 24, 1986; Acts 1989, No. 10, §1; Acts 1992, No. 24, §1, eff. May 25, 1992; Acts 2010, No. 460, §1, eff. July 1, 2010; Acts 2010, No. 750, §1, eff. June 29, 1010; Acts 2012, No. 2, §1; Acts 2012, No. 672, §1; Acts 2014, No. 654, §1; Acts 2014, No. 811, §8, eff. June 23, 2014; Acts 2015, No. 421, §1, eff. July 1, 2015.

NOTE: Section 2 of Acts 2010, No. 750, provides that the provisions of this Act shall supercede the provisions of Acts 2010, No. 460.



RS 17:158.1 - Purchase of school buses; athletic departments of high schools

§158.1. Purchase of school buses; athletic departments of high schools

Each parish and city school board may purchase at least one school bus for the athletic department of each high school located within its jurisdictional boundaries.

Added by Acts 1968, No. 553, §1.



RS 17:158.2 - Purchase of school buses; resale to bus operators

§158.2. Purchase of school buses; resale to bus operators

A. The purpose of this Section shall be to assist city and parish school boards in providing school bus transportation by facilitating the acquisition of new and used school buses by school bus operators. The legislature hereby declares that the purchase of school buses by school boards and the resale thereof to school bus operators in order to facilitate such acquisition is a public purpose.

B. Notwithstanding any law to the contrary, especially R.S. 49:125 and R.S. 42:1113, each city and parish school board is hereby authorized to purchase school buses and to resell such buses to any school bus operator employed by the board or with whom the board has contracted to provide transportation services for students. Any such school bus shall be used by the operator to transport students on the operator's assigned bus route.

C. Any school bus resold pursuant to the provisions of this Section shall be sold only after the city or parish school board has complied with the following procedure:

(1) The school board shall obtain two written appraisals of the fair market value of the bus subject to the sale.

(2) Publication of notice of intent of the school board to sell the bus at private sale shall have been made in the official journal of the board at least fifteen days prior to the date of sale.

(3) No sale shall be for less than the average value contained in the appraisals obtained pursuant to R.S. 17:158.2(C)(1).

D. Any school bus used to transport students, including an activity or backup bus, shall not be more than twenty-five years old. Any school bus used as an activity or backup bus, at the time it is acquired by the owner and placed in service, shall be fifteen or fewer model years old. The number of years shall be reckoned from the date of introduction of the model year.

E. Any school bus used as an activity or backup bus that is older than fifteen model years shall not be used more than sixty consecutive school days in a school year.

Added by Acts 1982, No. 67, §1, eff. July 11, 1982. Acts 1984, No. 154, §1; Acts 2014, No. 257, §1.



RS 17:158.3 - Purchase of school buses; pooling of purchases by school boards

§158.3. Purchase of school buses; pooling of purchases by school boards

A. The Department of Education shall assist city and parish school boards and any nonpublic school approved by the State Board of Elementary and Secondary Education pursuant to R.S. 17:11 in the economical acquisition of school buses and related equipment and supplies by providing a plan under which school boards and any nonpublic school approved by the State Board of Elementary Education may voluntarily pool their bids for such purchases. The department shall prepare bid forms and specifications, obtain quotations of prices, and make such forms and information available to school boards and any participating nonpublic school in order to facilitate this service.

B. School boards and any participating nonpublic school, at times prescribed by the State Board of Elementary and Secondary Education, shall furnish the department with information concerning the prices paid for such items and the department shall periodically furnish information to school boards and any participating nonpublic school concerning the lowest prices at which school buses and related equipment and supplies are available based upon comparable specifications.

Acts 1984, No. 207, §1.



RS 17:158.4 - Purchase of school buses; ninety passenger capacity

§158.4. Purchase of school buses; ninety passenger capacity

Any parish or city school board may purchase a school bus having a ninety passenger capacity to transport public school students to and from school and for school related activities. The bus shall meet the specifications established under the Federal Motor Vehicle Safety Standards.

Acts 1986, No. 140, §1.



RS 17:158.5 - Purchase of school buses; specifications required

§158.5. Purchase of school buses; specifications required

Any school bus purchased for the transportation of schoolchildren shall meet or exceed specifications established by the Department of Education.

Acts 1987, No. 299, §1.



RS 17:158.6 - School Bus Purchase Program; creation; purpose; administration

§158.6. School Bus Purchase Program; creation; purpose; administration

A. It is the purpose of this Section to assist city and parish school systems, approved non-public schools, and contract school bus drivers in purchasing new school buses by making low interest loans available and thereby protecting the safety and welfare of the school children of this state by assuring they are riding in safe vehicles. This purpose is hereby declared to be a public purpose.

B.(1) There is hereby established in the Department of Education the School Bus Purchase Program solely for the purpose of making loans to city and parish school boards, approved non-public schools, and contract school bus drivers for the purchase of new school buses.

(2) The program shall be established and funded with revenues generated by the issuance of not to exceed ten million dollars of special obligation revenue bonds by the Louisiana Public Facilities Authority.

C. The program of providing the loans shall be implemented and administered by the Department of Education in the manner determined by the State Board of Elementary and Secondary Education in coordination with the Louisiana Public Facilities Authority operating in accordance with R.S. 9:2341 through 2347. The authority shall disburse the funds as directed by the appropriate state department official.

D. The State Board of Elementary and Secondary Education shall adopt the rules and regulations necessary to establish the program. Such rules and regulations shall include, at a minimum, the following:

(1) Criteria for eligibility to receive such loans.

(2) Interest rates to be charged on such loans, which shall be at the lowest rate available sufficient to service this debt.

(3) Limits on the amount of individual loans.

(4) Terms for the repayment of such loans, including periodic installments and deadlines for final repayment of such loans.

E. The state superintendent of education shall annually submit a report to the legislature relative to such loan program, including but not limited to the following:

(1) The number of loans made in the preceding year and the average amount loaned to a borrower.

(2) The collection rate of the loans.

(3) The effectiveness of the loan program.

(4) The status of the fund used for such loans at the time such report is submitted and the viability of the fund at that time.

Acts 1987, No. 316, §1.



RS 17:158.7 - Lease of school buses from school bus operators

§158.7. Lease of school buses from school bus operators

A. The purpose of this Section is to assist city, parish, and other local public school boards in providing school transportation by facilitating the lease of school buses by such school boards. The legislature does hereby find and declare that the lease of school buses by city, parish, and other local public school boards from school bus operators pursuant to this Section is a public purpose.

B. Notwithstanding any law to the contrary, each city, parish, and other local public school board may lease a school bus owned by any school bus operator employed by such school board or with whom such school board has contracted to provide transportation services for students from such school bus operator. Any such school bus shall be used by the operator to transport students on the operator's assigned bus route. Any such lease shall be in writing.

C. Any school bus leased pursuant to the provisions of this Section shall be leased for an amount equal to the compensation mandated by R.S. 17:497.

D. Any operator who leases a bus as provided in this Section shall not receive the compensation provided by R.S. 17:497.

Acts 2001, No. 946, §1, eff. June 26, 2001.



RS 17:159 - Insurance against injury to pupils transported to school

§159. Insurance against injury to pupils transported to school

Parish school boards have the authority to enter into and consummate contracts for insurance covering loss of life or personal injury of the children while being transported to and from school.



RS 17:159.1 - Insurance on privately owned school busses; withholding amounts to pay premiums; governmental immunity no defense

§159.1. Insurance on privately owned school busses; withholding amounts to pay premiums; governmental immunity no defense

A. All parish and city school boards, contracting for the use of privately owned school busses for the transportation of pupils, are hereby authorized to procure contracts on a fleet or group basis for the owners of such vehicles insuring such vehicles and the owners thereof with respect to all types of vehicular insurance as defined in R.S. 22:47.

B. The amounts required or to be required during each year to make premium payments during such year, may be withheld from compensation due the owners of such insured vehicles, in equal monthly installments.

C. All contracts of public liability and property damage insurance obtained as provided herein shall contain a clause whereby the insurance companies issuing said insurance shall not assert as a defense to any suit against them, the governmental immunity of such school board.

Added by Acts 1958, No. 339, §§1 to 3; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 17:159.2 - Insurance premiums as obligation of boards; privately owned buses

§159.2. Insurance premiums as obligation of boards; privately owned buses

A. All premiums for all insurance policies of public liability and property damage insurance applying to and covering school buses owned by parish and city school boards shall be the obligation of, and payable by, the board owning such buses.

B. The above and foregoing provision shall not be construed as preventing parish and city school boards from paying the premiums for public liability and property damage insurance covering and applying to privately owned buses used for transportation of school children for and on behalf of such boards.

Added by Acts 1964, No. 285, §§1, 2.



RS 17:160 - School bus drivers under eighteen years of age prohibited; penalty

§160. School bus drivers under eighteen years of age prohibited; penalty

A. No person who is under eighteen years of age shall drive a school bus having therein children en route to or from school or a school function.

B. No person shall employ, hire, or allow any person under eighteen years of age to drive a school bus carrying children en route to or from school or a school function.

C. Whoever violates any provision of this Section shall be fined not less than twenty-five dollars nor more than five hundred dollars or imprisoned for not more than six months, or both.

Amended by Acts 1958, No. 397, §§1 to 3; Acts 1972, No. 701, §1; Acts 1989, No. 419, §1, eff. June 30, 1989.



RS 17:161 - School bus chrome requirements; options

§161. School bus chrome requirements; options

A. In order to promote the public safety of children being transported by school bus, all school buses shall be painted national school bus chrome. The State Board of Elementary and Secondary Education shall designate the shade of national school bus chrome to be used. No other buses shall be painted the same shade of national school bus chrome as that designated by the State Board of Elementary and Secondary Education as the shade of national school bus chrome to be used by the school buses.

B. Notwithstanding the provisions of this Section, any school bus may be painted white on its roof.

Acts 1990, No. 652, §1.



RS 17:162 - School busses purchased for private use

§162. School busses purchased for private use

Every school bus sold or transferred to any use other than school activities in this state shall be painted by the new owner a color other than national school bus chrome yellow, all lettering of school bus identification, and all semaphore arms and alternate flashing signal lights shall be removed therefrom.

Added by Acts 1950, No. 505, §2. Amended by Act 1966, No. 109, §1.



RS 17:163 - Penalties

§163. Penalties

Penalties for violation of R.S. 17:161 and 17:162 shall be twenty-five dollars for the first offense, seventy-five dollars for the second offense, and one hundred twenty-five dollars or ninety days for the third offense.

Added by Acts 1950, No. 505, §3.



RS 17:164 - Regulations relating to construction, design, equipment, and operation of school busses

§164. Regulations relating to construction, design, equipment, and operation of school busses

The Louisiana state board of education is authorized, directed and empowered to establish and adopt regulations relating to the construction, design, equipment and operation of school busses used in transportation of students to and from school. Such regulations shall be provided to encourage competition and in no event shall be devised, worded or construed so as to restrict competition among manufacturers of school bus bodies, chassis or other equipment or to benefit or favor in any way a particular manufacturer or group of manufacturers of such bus bodies, chassis or other equipment, either directly by reference to detail of design peculiar to a particular manufacturer or group of manufacturers; providing, any school bus body, chassis or equipment that meets the latest revised minimum standards for school buses adopted and recommended by the National Conference on School Transportation, sponsored by the National Council of Chief State School Officers, the American Association of School Administrators, NEA, the Department of Rural Education, NEA, and the U.S. Office of Education, shall be deemed in compliance with any such regulations adopted by the Louisiana state board of education; providing such rules and regulations as heretofore provided for shall not apply to any feeder busses in operation in the State.

Added by Acts 1952, No. 399, §1. Amended by Acts 1956, No. 168, §1.



RS 17:164.1 - Additional regulations; crossing control device required; compliance

§164.1. Additional regulations; crossing control device required; compliance

A.(1) In addition to any regulations adopted by the State Board of Elementary and Secondary Education pursuant to the provisions of R.S. 17:164 relative to the construction, design, equipment, and operation of school buses used in the transportation of students, the board also shall adopt rules and regulations in accordance with the Administrative Procedure Act requiring that every bus used in the transportation of students and acquired after January 1, 1996, shall be equipped with a crossing control device actuated by the driver and operated in conjunction with the stop arm. The crossing control device shall pivot out from the right side of the front bumper to prevent persons from walking directly in front of the bus.

(2) In addition to the rules and regulations required pursuant to Paragraph (1) of this Subsection, the board shall adopt rules and regulations in accordance with the Administrative Procedure Act requiring that every bus used in the transportation of students shall be equipped with a crossing control device as specified in Paragraph (1) of this Subsection by not later than January 1, 2008. The provisions of this Paragraph shall be subject to the appropriation of funds for this purpose.

B. Notwithstanding any provision of R.S. 17:164 to the contrary, the State Board of Elementary and Secondary Education shall require each governing authority of a public elementary or secondary school to comply with the rules and regulations adopted by the board pursuant to the provisions of Subsection A of this Section.

Acts 1995, No. 437, §1; Acts 2007, No. 284, §1.



RS 17:164.2 - Additional regulations; occupant restraint systems required; compliance

§164.2. Additional regulations; occupant restraint systems required; compliance

A. In addition to any regulations adopted by the State Board of Elementary and Secondary Education pursuant to the provisions of R.S. 17:164 relative to the construction, design, equipment, and operation of school buses used in the transportation of students, the board also shall adopt rules and regulations in accordance with the Administrative Procedure Act and any applicable federal standards to require that every bus used primarily for the transportation of students shall be equipped with occupant restraint systems by not later than June 30, 2004.

B. Notwithstanding any provision of R.S. 17:164 to the contrary, the State Board of Elementary and Secondary Education shall require each governing authority of each public elementary and secondary school and each nonpublic elementary and secondary school approved by the board to comply with the rules and regulations adopted by the board pursuant to the provisions of Subsection A of this Section.

C. The provisions of this Section shall be subject to the appropriation of funds for this purpose.

Acts 1999, No. 998, §1.



RS 17:165 - Penalty for violation of regulations

§165. Penalty for violation of regulations

The Louisiana state board of education may issue orders prohibiting the operation of any school bus which does not comply with the rules and regulations adopted hereunder and such orders shall be enforced by the Louisiana state department of public safety.

Added by Acts 1952, No. 399, §2.



RS 17:166 - Promulgation of rules and regulations

§166. Promulgation of rules and regulations

The rules and regulations adopted by the Louisiana state board of education governing school buses transporting students to and from school as provided in R.S. 17:164 shall be promulgated by official resolution of the board establishing an effective date not sooner than thirty days nor more than one hundred twenty days for notice of such regulations to be placed in the hands of and brought to the attention of all parish and city school boards operating transportation systems by the state superintendent of public education issuing such rules and regulations, after adoption and approval of such regulations by the state board.

Added by Acts 1952, No. 399, §3.



RS 17:167 - Certification of child's age upon entering a parish or city school system or private school for the first time; proof of age to qualify for athletic event participation

§167. Certification of child's age upon entering a parish or city school system or private school for the first time; proof of age to qualify for athletic event participation

A. All children upon entering a parish or city school system or private school in the state of Louisiana for the first time shall be required to present a copy of their official birth record to the school principal. A short-form birth certification card shall be acceptable as a copy of an official birth record. Only records from the local or state registrar of vital statistics will be accepted for children born in Louisiana. Birth verification forms issued by the local registrar of the parish of birth shall be valid and acceptable for entry into parish or city school systems or private schools and for qualifying for all types of athletic participation where proof of age is required, provided that parish and city school boards may require the submission of additional evidence as to age or race, where such is not conclusively established by the birth certificate.

B. Children born out of the state of Louisiana will be required to secure a copy of their official birth record from the authorized person or agencies registering vital statistics in their state of birth.

C. Children born in foreign countries will be allowed to submit birth facts as shown on their passport or citizenship papers in lieu of a birth record if none is available from the country of birth.

D. Children born in Louisiana will be given a fifteen day grace period to secure a copy of their birth record.

E. Children born out of this state will be given thirty days grace in which to produce a copy of their birth record.

F. It shall be left to the discretion of the parish school board superintendent as to whether or not a child shall continue in school upon failure to comply.

Added by Acts 1954, No. 573, §1. Amended by Acts 1956, No. 170, §1; Acts 1960, No. 541, §1; Acts 2000, 1st Ex. Sess., No. 118, §2, eff. April 19, 2000.



RS 17:168 - Cities or parishes with 300,000 or more population; extra duties of school bus operators

§168. Cities or parishes with 300,000 or more population; extra duties of school bus operators

No city or parish school board in cities or parishes with a population of 300,000 or more shall require any person employed as a school bus driver or school bus operator to perform the duties of any other job unless the driver or operator consents thereto and the board agrees to pay such operator or driver additional compensation for performing any duties not within the scope of his employment as a school bus operator or school bus driver.

Added by Acts 1958, No. 475, §1.



RS 17:169 - Insurance covering students participating in athletics and sports

§169. Insurance covering students participating in athletics and sports

A. Each parish and city school board may, for each school under its jurisdiction, purchase and maintain a policy or policies of insurance issued to the board as policy holder, the cost of each such policy to be paid for out of the athletic fund derived by each such school from its gate receipts for athletic events or from any other funds available to the school board for payment of a portion or all of such costs. Each policy so purchased and maintained shall provide the following:

(1) Coverage of every student enrolled in a school under the jurisdiction of the school board who is a member of a regular school sponsored team which participates in intramural or intermural athletics or sports, excluding teams which function solely within scheduled physical education courses. Students duly authorized to act as water boys, bat boys, referees, score keepers, coaches, managers or in other similar capacities in connection with such teams shall be considered to be members of such team for the purposes of this section;

(2) Insurance against bodily injury, death, dismemberment, or permanent disablement or any injury received by any student described in paragraph (1) above, regardless of the cause thereof and including specifically, but not exclusively, any injury resulting from accidents or the intentional or negligent acts or omissions of any person or persons, including other students, invitees, licensees, trespassers, teachers, coaches and other public employees and agents or instrumentalities of the state or a political subdivision thereof, the amount of coverage under such insurance policy not to be less than $2,500.00 per person.

(3) Insurance covering the expenses of hospitalization, drugs, attending physician, surgical costs and funeral expenses incurred by or on behalf of a student described in paragraph (1) above in connection with injuries described in paragraph (2) above, the amount of coverage under such insurance policy not to be less than $1,000.00 per person.

(4) The coverage authorized by paragraphs (2) and (3) above shall be limited to expenses, damages and losses arising out of the student's participation in school sponsored practice play and play in official contests, but said coverage shall apply whether or not such participation occurs on the premises of a school under the jurisdiction of the policy holder. "Play", as used herein, includes but is not necessarily limited to warming up exercises and activities, and also the activities of students acting as water boys, bat boys, referees, score keepers, coaches, managers or in other similar capacities as described in paragraph (1) above. "Participation" as used herein includes but is not necessarily limited to the student's presence at dugouts, benches, sidelines or other similar places where members of the team remain in readiness to be sent into actual play in such practice play or official contest.

B. The coverages authorized in Subsection A above shall apply regardless of whether the students covered by the policy or policies receive from any public charitable institution or hospital any services, hospitalization or medical care rendered in connection with any injury described in Subsection A above.

C. The policy or policies shall not exclude liability on the part of the insurer by reason of any immunity of the state or its agencies, instrumentalities, employees or agents involved in an accident, act or omission resulting in injury or death of any student covered, but such policy or policies shall specifically state that the coverage and insurance therein shall apply regardless of any such claim of immunity.

D. The terms of the policy or policies shall be such that the students covered shall be the beneficiaries thereunder, and they, their parents, tutors, heirs or legal representatives shall have a right of direct action against the insurer to enforce the provisions of such policy or policies.

E. Nothing contained in this section shall be construed to cover students enrolled in colleges, universities or other institutions of higher education.

Added by Acts 1960, No. 289, §1. Amended by Acts 1973, No. 122, §1.



RS 17:170 - Immunization of persons entering schools, kindergartens, colleges, proprietary or vocational schools, and day care centers for the first time; immunization of person entering sixth grade; electronic transmission of immunization compliance reports

§170. Immunization of persons entering schools, kindergartens, colleges, proprietary or vocational schools, and day care centers for the first time; immunization of persons entering sixth grade; electronic transmission of immunization compliance reports

A.(1)(a) Each person entering any school within the state for the first time, including elementary and secondary schools, kindergartens, colleges, universities, proprietary schools, vocational schools, and licensed day care centers, at the time of registration or entry shall present satisfactory evidence of immunity to or immunization against vaccine-preventable diseases according to a schedule approved by the office of public health, Louisiana Department of Health, or shall present evidence of an immunization program in progress.

(b) Beginning with the 2009-2010 school year and thereafter, each person entering the sixth grade in any school within the state shall present satisfactory evidence of immunity to or immunization against vaccine-preventable diseases according to a schedule approved by the office of public health, Louisiana Department of Health, or shall present evidence of an immunization program in progress.

(2) The schedule shall include but not be limited to measles, mumps, rubella, diphtheria, tetanus, whooping cough, poliomyelitis, meningococcal disease, and hemophilus influenzae Type B invasive infections.

(3) The schedule may provide specific requirements based on age, grade in school, or type of school. At its own discretion and with the approval of the office of public health, an educational institution or licensed day care center may require immunizations or proof of immunity more extensive than required by the schedule approved by the office of public health.

B. A person transferring from another school system in or out of the state shall submit either a certificate of immunization or a letter from his personal physician or a public health clinic indicating immunizations against the diseases in the schedule approved by the office of public health in accordance with Subsection A of this Section having been performed, or a statement that such immunizations are in progress.

C. If booster immunizations for the diseases enumerated in the schedule approved by the office of public health are advised by that office, such booster immunizations shall be administered before the person enters a school system within the state.

D.(1) Chief administrators of all elementary and secondary schools, kindergartens, colleges, universities, proprietary schools, vocational schools, and licensed day care centers whether public or private within this state shall:

(a) Be responsible for checking students' records to see that the provisions of this Section are enforced.

(b) Electronically transmit immunization compliance reports to the Louisiana Department of Health, office of public health, when the public or private school operates an existing student-specific electronic data system.

(2) The provisions of this Section which relate to the electronic transmission of data shall be implemented according to rules and regulations promulgated by the Louisiana Department of Health in accordance with the Administrative Procedure Act.

E. No person seeking to enter any school or facility enumerated in Subsection A of this Section shall be required to comply with the provisions of this Section if the student or his parent or guardian submits either a written statement from a physician stating that the procedure is contraindicated for medical reasons, or a written dissent from the student or his parent or guardian is presented.

F. In the event of an outbreak of a vaccine-preventable disease at the location of an educational institution or facility enumerated in Subsection A of this Section, the administrators of that institution or facility are empowered, upon the recommendation of the office of public health, to exclude from attendance unimmunized students and clients until the appropriate disease incubation period has expired or the unimmunized person presents evidence of immunization.

Acts 1990, No. 1047, §1; Acts 1991, No. 275, §1, eff. July 2, 1991; Acts 2008, No. 73, §1; Acts 2008, No. 152, §1; Acts 2015, No. 394, §1.



RS 17:170.1 - Immunizations of persons registering for courses at postsecondary education institutions requirements; exceptions; electronic transmission of immunization compliance reports

§170.1. Immunizations of persons registering for courses at postsecondary education institutions requirements; exceptions; electronic transmission of immunization compliance reports

A.(1) Except as provided in Subsection C of this Section, for the Fall 2006 semester, quarter, or comparable academic period, a person shall provide satisfactory evidence of current immunization against meningococcal disease as a condition of registration for courses at a public or nonpublic postsecondary education institution.

(2) Except as provided in Subsection C of this Section, effective for the Spring 2007 semester, quarter, or comparable academic period and thereafter, a person entering a public or nonpublic postsecondary education institution for the first time shall provide satisfactory evidence of current immunization against meningococcal disease as a condition of his initial registration for courses at such institution.

(3) Except as provided in Subsection C of this Section, effective for the Spring 2007 semester, quarter, or comparable academic period and thereafter, a person returning to a public or nonpublic postsecondary education institution who was not registered for courses at such institution during the Fall 2006 semester, quarter, or comparable academic period and therefore was not subject to the requirement of Paragraph (1) of this Subsection shall provide satisfactory evidence of current immunization against meningococcal disease as a condition of his initial registration for courses upon returning to such institution.

B. Every public and nonpublic postsecondary education institution shall provide detailed information on the risks associated with meningococcal disease and the availability, effectiveness, and known contraindications of any required or recommended vaccine against meningococcal disease to each person who has been admitted to such institution or to the person's parent, tutor, or legal guardian if the person is a minor.

C. The provisions of Subsection A of this Section shall not apply to the following persons:

(1) Any person who is eighteen years of age or older and who signs a waiver provided by the postsecondary education institution stating that the person has received and reviewed the information provided pursuant to Subsection B of this Section and has chosen not to be vaccinated against meningococcal disease for religious or other personal reasons.

(2) Any person who is a minor and whose parent, tutor, or legal guardian signs a waiver stating that the person has received and reviewed the information provided pursuant to Subsection B of this Section and has chosen for the student not to be vaccinated against meningococcal disease for religious or other personal reasons.

(3) Any person who has submitted a written statement from a physician stating that the procedure is contraindicated for medical reasons or, if a minor, any person whose parent, tutor, or legal guardian has submitted such a statement.

(4) Any person whose course registration is limited to correspondence courses, on-line courses, or any other courses that do not require meeting physically on campus at the postsecondary education institution for any reason or at any time. If such person subsequently registers for courses that meet physically on campus, such person shall be required to provide satisfactory evidence of current immunization against meningococcal disease as a condition of registration for such courses at such institution pursuant to Subsection A of this Section.

(5) Any person who is unable to comply with the provisions of Subsection A of this Section due to a shortage in the supply of available vaccinations against meningococcal disease.

D. Nothing in this Section shall be construed to require any public or nonpublic postsecondary education institution to provide or pay for vaccinations against meningococcal disease.

E. No person shall have a cause of action for damages for injury, loss, or death against the state or any agency, official, or employee thereof or against any postsecondary education institution, its governing authority, or any official or employee thereof for failure to provide the information required by Subsection B of this Section or for any act or omission in complying with the provisions of this Section.

F.(1) The provisions of this Section shall be implemented according to rules promulgated by the secretary of the Louisiana Department of Health including an implementation schedule which shall be based on ensuring a sufficient availability of the required vaccine.

(2) The secretary shall establish a priority of cohorts of students who shall be required to be vaccinated in order to minimize the possibility of an outbreak of meningococcal disease. Such priority shall be established in consultation with the Board of Regents.

(3) The first priority cohorts shall be first-time freshmen and students living in on-campus residential facilities. Such students shall be required to present satisfactory evidence of current vaccination beginning with registration for the Fall 2006 semester, quarter, or comparable academic period as provided in this Section unless the secretary determines that an insufficient supply of vaccine is available. The time by which immunization shall be required for these students in the event of such an insufficient supply and for other cohorts of students to present such evidence to register for classes shall be provided in such schedule.

(4) The secretary of the Louisiana Department of Health shall provide such rules, including the implementation schedule, to the Board of Regents by not later than August 1, 2006. The Board of Regents shall notify each postsecondary management board and, through such management boards, the chief executive officer of each postsecondary education institution of the requirements of this Section and the rules and schedule for their implementation as provided by this Section.

G.(1) Chief administrators of all postsecondary education institutions whether public or nonpublic shall:

(a) Be responsible for checking students' records to see that the provisions of this Section are enforced.

(b) Electronically transmit immunization compliance reports to the Louisiana Department of Health, office of public health, when the institution operates an existing student-specific electronic data system, that, as of June 1, 2008, collects detailed information regarding vaccines and immunization dates electronically.

(2) The provisions of this Section which relate to the electronic transmission of data shall be implemented according to rules and regulations promulgated by the Louisiana Department of Health in accordance with the Administrative Procedure Act.

Acts 2006, No. 251, §1, eff. June 8, 2006; Acts 2006, No. 711, §1, eff. June 29, 2006; Acts 2008, No. 573, §1.

NOTE: See Acts 2006, No. 251, §2, and Acts 2006, No. 711, §2, relative to persons who register before effective date of the Acts.

NOTE: See Acts 2006, No. 711, §3, relative to the La. Law Institute incorporating Acts 2006, No. 711 with Acts 2006, No. 251.



RS 17:170.2 - Immunization information; meningococcal disease

§170.2. Immunization information; meningococcal disease

A. Each city, parish, and other local public school board that provides information relative to immunizations shall provide each student's parent or legal guardian with information relative to the risks associated with meningococcal disease and the availability, effectiveness, and known contraindications of immunization against such disease. Such information shall include the causes and symptoms of such disease, the means by which such disease is spread, and the places where a parent or legal guardian may obtain additional information and where a student may be immunized against such disease. Such information shall be updated annually if new information on such disease is available.

B.(1) The Louisiana Department of Health shall develop and provide such information to the state Department of Education. The state Department of Education shall provide such information to each city, parish, and other local public school board that provides information relative to immunizations, which shall provide such information to each student's parent or legal guardian pursuant to Subsection A of this Section.

(2) The Louisiana Department of Health, the state Department of Education, and each such city, parish, and other local public school board shall determine respectively the most cost-effective and efficient means of distributing such information.

C. The Louisiana Department of Health, in consultation with the state Department of Education, shall establish by rules and regulations all guidelines and procedures for carrying out the provisions of this Section in accordance with the Administrative Procedure Act.

D. Nothing in this Section shall be construed to require any city, parish, or other local public school board, the state Department of Education, or the Louisiana Department of Health to provide or pay for immunizations against meningococcal disease.

Acts 2006, No. 122, §1, eff. June 2, 2006.



RS 17:170.3 - Immunization information; human papillomavirus

§170.3. Immunization information; human papillomavirus

A. Each city, parish, and other local public school board that provides information relative to immunizations shall provide to the parent or legal guardian of each student in grades six through twelve information relative to the risks associated with human papillomavirus and the availability, effectiveness, and known contraindications of immunization against human papillomavirus. The information shall describe the link between human papillomavirus and cervical cancer, the means by which human papillomavirus is spread, and where a person may be immunized against human papillomavirus. The information shall be updated annually if new information on human papillomavirus becomes available.

B.(1) The Louisiana Department of Health shall develop and provide such information to the state Department of Education. The state Department of Education shall provide the information to each city, parish, and other local public school board that provides information relative to immunizations and educates students in grades six through twelve, which shall provide such information to each such student's parent or legal guardian pursuant to Subsection A of this Section. Such information shall include a form on which such student's parent or legal guardian may grant written permission for the student to receive such information directly.

(2) The Louisiana Department of Health, the state Department of Education, and each such city, parish, and other local public school board shall determine respectively the most cost-effective and efficient means of distributing such information.

C. The Louisiana Department of Health, in consultation with the state Department of Education, shall establish by rules and regulations adopted in accordance with the Administrative Procedure Act all guidelines and procedures for carrying out the provisions of this Section.

D.(1) Nothing in this Section shall be construed to require any city, parish, or other local public school board, the state Department of Education, or the Louisiana Department of Health to provide or pay for immunizations against human papillomavirus.

(2) Nothing in this Section shall be construed to require any person to be immunized against human papillomavirus.

Acts 2008, No. 210, §1, eff. June 16, 2008.



RS 17:170.4 - Immunizations of certain persons against meningococcal disease; exceptions

§170.4. Immunizations of certain persons against meningococcal disease; exceptions

A.(1)(a) Except as provided in Subsection B of this Section, beginning with the 2009-2010 school year and continuing thereafter, a student shall provide satisfactory evidence of current immunization against meningococcal disease as a condition of entry into the sixth grade at any city, parish, or other local public school or nonpublic school.

(b) Except as provided in Subsection B of this Section, beginning with the 2009-2010 school year and continuing thereafter, a student who is eleven years old and is entering a grade other than the sixth grade shall provide satisfactory evidence of current immunization against meningococcal disease as a condition of entry into such grade at any city, parish, or other local public school or nonpublic school.

(c) Except as provided in Subsection B of this Section, beginning with the 2009-2010 school year and continuing thereafter, a student who is eleven years old and is participating in an approved home study program pursuant to R.S. 17:236.1 shall provide satisfactory evidence of current immunization against meningococcal disease to the State Board of Elementary and Secondary Education as provided by rule adopted by the board in accordance with the Administrative Procedure Act.

(2) The chief administrator of any city, parish, or other local public school or nonpublic school that educates students who are subject to the requirements of this Section shall be responsible for checking students' records to ensure that the provisions of this Section are enforced.

B. The provisions of Subsection A of this Section shall not apply to the following persons:

(1) Any person whose parent, tutor, or legal guardian signs a waiver stating that the person shall not be immunized against meningococcal disease for religious or other personal reasons.

(2) Any person whose parent, tutor, or legal guardian has submitted a written statement from a physician stating that the immunization is contraindicated for medical reasons.

(3) Any person who is unable to comply with the provisions of Subsection A of this Section due to a shortage in the supply of available vaccinations against meningococcal disease.

C.(1) The provisions of this Section shall be implemented according to rules and regulations promulgated by the secretary of the Louisiana Department of Health, which shall include an implementation schedule based on ensuring sufficient availability of the required vaccine.

(2) The secretary of the Louisiana Department of Health shall provide such rules, including the implementation schedule, to the state Department of Education by not later than August 1, 2009. The state Department of Education shall notify each city, parish, and other local school board, the governing authority of each nonpublic school system or school in the case of a school not a part of a school system, and the parent or legal guardian of any student participating in an approved home study program as specified in Subparagraph (A)(1)(c) of this Section of the requirements of this Section and the rules and schedule for their implementation as provided by this Section.

D. Nothing in this Section shall be construed to require any city, parish, or other local public school board, any nonpublic school system or nonpublic school, the state Department of Education, or the Louisiana Department of Health to provide or pay for immunizations against meningococcal disease.

Acts 2008, No. 342, §1, eff. June 21, 2008; Acts 2010, No. 861, §8.



RS 17:171 - Health insurance eligibility status of students attending certain schools

§171. Health insurance eligibility status of students attending certain schools

A. The principal of each public elementary and secondary school in the state shall be responsible for implementing procedures for providing for the release of certain information relative to the health insurance eligibility status of certain students. Each such administrator shall make available on the free and reduced-priced meals application a section stating that children receiving free or reduced-priced meals who do not have health insurance can receive free health coverage from the Louisiana Children's Health Insurance Program and that the school system is allowed to share information from such application with the Louisiana Children's Health Insurance Program. Such section shall also provide a place for the signature of the child's parent or guardian and the date and the option to check next to a statement that the person signing does not want school officials to share information from the free and reduced-priced meals application with the Louisiana Children's Health Insurance Program.

B. School and school system administrators having control of such completed applications shall make the information on such applications available to public health insurance programs providing health insurance coverage for children, including Medicaid and the Louisiana Children's Health Insurance Program, except for information on any application on which the option not to share information has been checked. However, no public school, public school system, or public school board and no teacher, principal, or school administrator in any public elementary or secondary school shall be liable for any act or failure to act in sharing the health insurance eligibility status of a student with the Louisiana Children's Health Insurance Program, unless such act was malicious, willful, or deliberately intended to cause harm.

Acts 2005, No. 442, §1, eff. July 1, 2006.



RS 17:172 - Procedures for making complaints or requesting information from schools; parental notification; rules and regulations

§172. Procedures for making complaints or requesting information from schools; parental notification; rules and regulations

A. The governing authority of each city, parish, or other local public school shall adopt rules and regulations to require each school under its jurisdiction to notify the parent or legal guardian of every student, in writing, of the proper process and procedures to be followed in order to make a complaint or request information from the school or the school's governing authority.

B. Such information shall include, at a minimum, the name, address, phone number, and email address of the appropriate person to contact at each step of the prescribed process or procedure and shall be updated, at least, on an annual basis. Such information shall be incorporated into any existing policy or policies, code of conduct, or student handbook of the governing authority or of each school under its jurisdiction.

C. Beginning with the 2008-2009 school year and thereafter, the information required by this Section shall be provided to the parent or legal guardian of each public school student at the beginning of each school year.

Acts 2008, No. 907, §1, eff. July 11, 2008.



RS 17:173 - Repealed by Acts 2004, No. 449, §1.

§173. Repealed by Acts 2004, No. 449, §1.



RS 17:174 - Class size; maximum

§174. Class size; maximum

A. Notwithstanding any other law to the contrary, on and after September 15, 1986, the number of students in any class in kindergarten through third grade in any public city or parish school system shall not exceed twenty, except physical education classes, unless otherwise specifically authorized in writing by the State Superintendent of Education based upon regulations adopted by the State Board of Elementary and Secondary Education. Such authorization shall be granted only on an individual basis with respect to each class.

B. No student above the maximum established herein shall be counted for purposes of determining the amount of funding or the allocation of teachers or administrators under the minimum foundation program formula for which provision is made in R.S. 17:7(2).

C. No provision of this Section shall be implemented or have effect until such time as funds are appropriated specifically therefor by the legislature.

Acts 1984, No. 447, §1, eff. July 6, 1984.



RS 17:175 - Course registration in any public secondary school; course registration information; school boards; parents

§175. Course registration in any public secondary school; course registration information; school boards; parents

A. Prior to the course registration each year of each student in any public middle school, junior high school, or high school, the parent, guardian, or legal custodian of each student shall acknowledge awareness of the courses his child is registering to enter by signing his name on the course registration form or otherwise notifying the principal or his designee. After the principal or his designee makes certain that the parent, guardian, or legal custodian is aware of the courses his child is registering to enter, he shall accept the course registration and shall make a notation on the form that he has ascertained that the parent, guardian, or legal custodian is aware of such courses.

B. No student shall be permitted to register until the student's course registration form has been completed as provided in Subsection A of this Section.

C.(1) Every public middle school, junior high school, or high school shall provide every parent, guardian, or legal custodian of every student who wishes to register with information about:

(a) The courses being offered and the content of each;

(b) The high school graduation requirements, where appropriate; and

(c) Any other information which may be helpful to the parent, guardian, or legal custodian in assisting his child in making informed decisions about the child's coursework.

(d) The relationship of the course content of each course which meets a high school graduation requirement to the requirements for admission to each public college or university in Louisiana as they exist at the time the student is registering.

(2) Every such school shall also make personal consultation on such matters available to every parent, guardian, or legal custodian and provide notice of the availability of consultation at the time that course information is provided.

D. Every course registration form for registering a student for public middle school, junior high school, or high school shall contain, in addition to a place for the signature, notice of the basic requirements of this Section, including a statement that the signature of the parent, guardian, or legal custodian constitutes acknowledgment of the contents of the course registration form.

E. Every public middle school, junior high school, or high school shall fully advise every parent, guardian, or legal custodian of any student who wishes to pursue any functional or applied format course in science or mathematics as provided in R.S. 17:7(12) which may not qualify him for entrance into a Louisiana public college or university which has specific mathematics or science course requirements for admission, and shall require written consent from the parent, guardian, or legal custodian of such student.

Acts 1984, No. 936, §1, eff. July 2, 1984; Acts 1991, No. 983, §1.



RS 17:176 - Extracurricular activities; interscholastic athletics; participation; standards; prohibitions; filming or videotaping; definitions

§176. Extracurricular activities; interscholastic athletics; participation; standards; prohibitions; filming or videotaping; definitions

A. At such times as he may deem appropriate, the superintendent of each city, parish, and other local public school system, together with the principals of middle, junior high, and high schools in the school system, shall review all cocurricular and extracurricular activities and programs, including interscholastic athletics, in such schools and shall determine:

(1) If such programs are adequately meeting the educational, emotional, and social needs of the student participants.

(2) If the educational program standards of the schools are diminished by reason of the participation of students in extracurricular activities.

B. The superintendent of each city, parish, and other local public school system shall cause the principal and faculty of each middle, junior high, and high school to take all actions necessary or appropriate to upgrade the academic standards of student athletes such that each such athlete, to the extent possible, accomplishes his maximum potential in academic endeavors while participating in interscholastic athletics.

C. The State Board of Elementary and Secondary Education shall adopt a policy which at a minimum shall require that the scholastic rule adopted by the Louisiana High School Athletic Association in January of 2010 be adhered to by all high schools under its jurisdiction. The association's scholastic regulations, which include a "C" average as determined by the local governing authority of the school in which the student is enrolled, shall serve as the minimum standard upon which each school builds higher academic standards.

D. No person shall be denied the right to film, videotape, or otherwise record any extracurricular activity or event, including athletic contests or events provided the filming, videotaping, or recording involves no significant disruption or distraction to the participants in the extracurricular activity or event or to other observers of the extracurricular activity or event.

E. Notwithstanding any policy, rule, or regulation adopted by the governing authority of any public elementary or secondary school to the contrary, no student otherwise eligible to participate in an extracurricular activity, including interscholastic athletics, shall be limited in the number of such activities in which the student may participate during a school year.

F.(1) Notwithstanding any other law to the contrary, no public school or nonpublic school that receives public funds may be a member of, or participate in any competition sponsored by, any intrastate interscholastic extracurricular athletic association or organization that does not provide for third-party arbitration of eligibility issues.

(2) For the purposes of this Section, the term "third-party arbitration" means a process that provides all of the following elements:

(a) The rules and procedures established by the association or organization shall generally comply with the spirit of the rules and procedures of the American Arbitration Association.

(b) Arbitrators shall be approved by the American Arbitration Association and the parties.

(c) Arbitration shall be implemented only after all internal remedies have been exhausted.

(d) Each party shall bear the cost of its own representation and any other costs related to its presentation, if any.

(e) Except as provided in Subparagraph (d) of this Paragraph, the losing party shall bear the costs of the arbitration proceeding.

(f) The resulting arbitration decision shall be final and non-appealable.

G, H, and I. Repealed by Acts 2013, No. 294, §2.

Acts 1984, No. 936, §1, eff. July 20, 1984; Acts 1995, No. 950, §1, eff. June 29, 1995; Acts 1997, No. 465, §1, eff. June 23, 1997; Acts 1997, No. 495, §1; Acts 2010, No. 691, §1, eff. June 29, 1010; Acts 2011, No. 60, §1, eff. June 20, 2011; Acts 2012, No. 587, §1, eff. June 7, 2012; Acts 2012, No. 665, §1, eff. June 7, 2012; Acts 2013, No. 294, §§1,2; Acts 2014, No. 476, §1, eff. June 4, 2014; Acts 2015, No. 297, §1.



RS 17:176.1 - Field trips and extracurricular activities; rules and procedures

§176.1. Field trips and extracurricular activities; rules and procedures

A. Each city, parish or other public local school board in the state shall develop rules and procedures which will establish criteria and set limits for those individuals, organizations or entities which plan, organize or promote field trips or extracurricular activities for students which involve travel or lodging expenses. Such rules and procedures at a minimum shall require that any travel agent or booking agent which provides or arranges for transportation or lodging for excursions be required to provide proof of adequate insurance and be bonded. Such insurance coverage and bonding capacity shall be sufficient to insure recovery of all monetary advances as a result of nonperformance.

B. No principal of any middle, junior high, or high school in a city, parish or other public local school system in the state shall approve any student field trip or extracurricular activity promoted by any individual, organization or entity involving for hire transportation or lodging at a hotel or motel unless such arrangements are in accordance with school board policies and procedures which provide for certain insurance coverage and bond capacity.

Acts 2004, No. 605, §1.



RS 17:177 - Repealed by Acts 2013, No. 329, §2.

§177. Repealed by Acts 2013, No. 329, §2.



RS 17:178 - Repealed by Acts 2010, No. 500, §1.

§178. Repealed by Acts 2010, No. 500, §1.



RS 17:179 - Student identification badges; authorization and display; Rapides Parish School Board; rules and regulations

§179. Student identification badges; authorization and display; Rapides Parish School Board; rules and regulations

A. Each city, parish, or other local public school board in Rapides Parish may provide for an annual student identification badge to be issued to each student in grades six through twelve attending a public elementary or secondary school in the school system. The badge shall include the student's name and picture, the name of the school which the student attends, and the calendar year for which it is issued. The student shall display such badge in a prominent manner at all times while on school grounds and when attending any school function including school-sponsored cocurricular and extracurricular activities unless circumstances otherwise prevent such display.

B. Each city or parish school board subject to the provisions of this Section shall adopt necessary rules and regulations for the implementation of this Section. Such rules and regulations shall include the size, color, material, and other requirements of the badge.

Acts 1993, No. 782, §1; Acts 2001, No. 483, §1, eff. June 21, 2001; Acts 2011, 1st Ex. Sess., No. 41, §1, eff. June 12, 2011.



RS 17:180 - Pilot program; decisionmaking skills; participating school systems; implementation; funding

§180. Pilot program; decisionmaking skills; participating school systems; implementation; funding

A. The College of Education at Grambling State University may provide for the implementation of a pilot program based on the "CARE" model for developing lifelong decisionmaking skills for public school students. Such a program shall provide opportunities for students to learn how to utilize nonviolent dispute resolution strategies for problem solving as they develop effective lifelong decisionmaking skills. The program shall not include pregnancy counseling in any form or any matter of a sexual nature. The College of Education at Grambling State University may select a parish or city school system or systems which desire to participate in the program and may begin to implement such a pilot program in such system or systems beginning with the 1994-1995 school year.

B. The provisions of this Section shall be subject to the availability of funds for this purpose.

Acts 1994, 3rd Ex. Sess., No. 132, §1.



RS 17:181 - Vocational agricultural, agribusiness, and agriscience programs; funding

§181. Vocational agricultural, agribusiness, and agriscience programs; funding

Effective with the 1997-1998 school year and thereafter, the governing authority of each public secondary school shall allocate annually to each secondary school in the school system, in addition to any other funding, not less than fifty dollars per student enrolled at the school in a vocational agriculture, agribusiness, or agriscience program for use in providing adequate instructional materials and supplies for such students.

Acts 1997, No. 447, §1, eff. July 1, 1997.



RS 17:182 - Student reading skills; requirements; reports

§182. Student reading skills; requirements; reports

A. Effective beginning with the 1997-1998 school year, each governing authority of a public elementary school shall implement a reading program at each elementary school that is designed and intended to teach each student to read at grade level by not later than the end of the first grade. The reading program provided for by this Section shall include but need not be limited to a phonics component.

B.(1) Not later than thirty days after the beginning of each school year, each second grade teacher and each third grade teacher shall report the number of students in the teacher's class who cannot read at grade level. Copies of this report shall be sent simultaneously by the teacher to the principal of the school and to the system superintendent.

(2) Not later than sixty days after the beginning of each school year, the information required to be submitted pursuant to Paragraph (1) of this Subsection shall be forwarded by each system superintendent to the state superintendent of education and to the State Board of Elementary and Secondary Education.

(3) Not later than ninety days after the beginning of each school year, the State Board of Elementary and Secondary Education shall compile and submit a report to the House Committee on Education and to the Senate Committee on Education showing for each public elementary school, for each school system, and for the state as a whole the number of students in second or third grades in public elementary schools who cannot read at grade level as determined pursuant to the provisions of this Section. The data for each school, for each school system, and for the state as a whole shall be reported in the school progress profiles provided for by R.S. 17:3911 and 3912.

C. The State Board of Elementary and Secondary Education and each governing authority of a public elementary school shall adopt rules and regulations necessary to implement the provisions of this Section.

Acts 1997, No. 450, §1, eff. June 22, 1997.



RS 17:182.1 - Homework assistance

§182.1. Homework assistance

A. Each public school governing authority shall actively promote and provide information to students and parents on how to access the after-school online homework assistance services offered through the State Library of Louisiana and their local public library.

B. The information required by this Section, including the appropriate link provided by the State Library of Louisiana, shall be included in each school's student handbook and shall also be posted on the home page of the website of each public school governing authority and each public school that has a website.

C. Each public school shall post the information required by this Section in a prominent location where it can be seen by all students on a daily basis.

D. The state Department of Education shall collaborate with the State Library of Louisiana to align and promote its after-school homework assistance services and programs related to elementary and secondary education.

Acts 2015, No. 239, §1, eff. June 29, 2015.



RS 17:183 - Hazing; public elementary and secondary students; intent and findings; definitions; policies

§183. Hazing; public elementary and secondary students; intent and findings; definitions; policies

A.(1) It is the intent of the legislature that every public elementary and secondary school in this state shall be a safe, orderly, civil, and positive learning environment so that no student in this state feels threatened while in school.

(2) The legislature finds that while some forms of initiation for membership in student clubs and organizations constitute acceptable behavior, the hazing of students may degenerate into a dangerous form of intimidation and degradation.

B.(1) As used in this Section, "hazing" means any knowing behavior, whether by commission or omission, of any student to encourage, direct, order, or participate in any activity which subjects another student to potential physical, mental, or psychological harm for the purpose of initiation or admission into, affiliation with, continued membership in, or acceptance by existing members of any organization or extracurricular activity at a public elementary or secondary school, whether such behavior is planned or occurs on or off school property, including any school bus and school bus stop.

(2) Hazing does not mean any adult-directed and school-sanctioned athletic program practice or event or military training program.

C. Hazing is prohibited in public elementary and secondary schools.

D.(1) Each city, parish, and other local public school board shall develop, adopt, and post a policy to enforce the prohibition in this Section against hazing and to prevent its occurrence.

(2) Each such policy shall include, at a minimum, the following:

(a) A statement that hazing of students, as defined in Subsection B of this Section, is prohibited.

(b) A statement that any solicitation to engage in hazing is prohibited.

(c) A statement that aiding and abetting another person who engages in hazing is prohibited.

(d) A statement that consent of the hazing victim is not a defense.

(e) A statement that all students, teachers, and other school employees shall take reasonable measures within the scope of their individual authority to prevent violations of the policy.

(f) A description of the procedures for students, teachers, and other school employees to report violations of the policy and the procedures to file a complaint for a violation of the policy.

(g) Procedures to investigate reports or complaints of violations of the policy.

(h) A description of the circumstances under which a violation of the policy shall be reported to the appropriate law enforcement agency.

(i) A description of the appropriate penalties and appeal mechanisms for persons that violate the policy.

E. Nothing in this Section shall be construed to limit or exclude prosecution of or punishment for any crime or to limit the right to pursue any civil remedy.

Acts 2004, No. 599, §1, eff. July 5, 2004.



RS 17:183.1 - Purpose

SUBPART A-1. HIGH SCHOOL CAREER OPTION

§183.1. Purpose

A. The purpose of this Subpart is to create a career option in Louisiana's high schools which shall consist of a career major comprised of challenging academic courses and modern career and technical studies.

B. In addition to any other diplomas issued by the State Board of Elementary and Secondary Education, the board shall develop and adopt course and curriculum requirements for career major programs offered by city, parish, and other local public school boards in accordance with the provisions of this Subpart and shall issue a career diploma to any student who successfully completes the requirements established for each approved career major program curriculum.

C.(1) It is the intention of the legislature that graduation from a Louisiana public high school by a student with a career major shall in no way restrict the right of a student who is otherwise eligible to enter into a Louisiana public postsecondary education institution.

(2) A career diploma earned through a career major program and issued by the State Board of Elementary and Secondary Education shall be considered a regular standard diploma and shall be recognized by all Louisiana public postsecondary education institutions.

D. Except as provided in R.S. 17:183.3(B)(3), a career diploma issued to a student pursuant to this Subpart shall be given the same status and recognition for purposes of calculations made pursuant to the school and district accountability system required by R.S. 17:10.1, as is given a regular standard diploma issued by the State Board of Elementary and Secondary Education. A school or school system shall not be penalized in any manner for students who are issued a career diploma.

Acts 1997, No. 1124, §1; Acts 2001, No. 191, §1, eff. May 31, 2001; Acts 2009, No. 246, §1, eff. July 1, 2009; Acts 2009, No. 298, §1, eff. July 1, 2009; Acts 2014, No. 643, §1.



RS 17:183.2 - Career option description

§183.2. Career option description

A. To prepare students for choosing a career option at the high school level, in grades six through eight, schools shall incorporate activities which expose students to career and technical and academic fields of study. Such activities may include field trips, guest speakers, community services, and other activities designed to introduce students to occupations in demand in Louisiana. At least six activities shall be conducted at each grade level during each school year.

B.(1) If the student, for any two of the three most recent school years, or for a student in high school, the two most recent administrations of any state-established assessments required for graduation, has not otherwise met state-established benchmarks on required state assessments, the student's Individualized Education Program team shall have the option of determining an alternative pathway to graduation for the student.

(2) If an Individualized Education Program team determines that state-established benchmarks on the required state assessments are no longer a condition for promotion or graduation for a student, the team shall:

(a) Within thirty days of the student entering the course or grade level, establish minimum performance requirements in the student's Individualized Education Plan relevant to promotion or graduation requirements, including but not limited to end-of-course assessments, and shall be incorporated for awarding course credits. The state board shall make available a list of multiple appropriate assessments and guidance for use in establishing minimum score requirements on the assessments that an Individualized Education Program team may, but shall not be required to, use for this purpose. The Individualized Education Program team shall consider establishing minimum performance requirements for annual academic and functional goals designed to meet the student's needs that result from the student's disability and that will enable the student to be involved in and make progress in the general education curriculum, and to meet other educational needs of the student that result from the student's disability, including the student's postsecondary goals related to training, education, employment, and, where appropriate, independent living skills.

(b) Provide the student and his parent or legal guardian with information related to how requirements that vary from standard expectations may impact future educational and career options.

(3) Students with exceptionalities shall be afforded the same opportunities to pursue a high school diploma and to exit with all course credits, honors, and financial awards as other students. A student with an exceptionality is not guaranteed a diploma and shall meet either the standard requirements or those established by his Individualized Education Program team to be awarded a diploma as provided in R.S. 17:183.3(E).

C. Throughout high school, each student shall pursue the curriculum required for his chosen major by his school and approved by the State Board of Elementary and Secondary Education or, for a student with an exceptionality as defined in R.S. 17:1942(B), except a student identified as gifted or talented and who has no other exceptionality, who meets the eligibility criteria as provided in Paragraph (B)(1) of this Section, as determined by the student's Individualized Education Program team, if applicable.

D. Students shall be able to change from one major to another at the end of any school semester.

Acts 1997, No. 1124, §1; Acts 2001, No. 191, §1, eff. May 31, 2001; Acts 2009, No. 246, §1, eff. July 1, 2009; Acts 2009, No. 298, §1, eff. July 1, 2009; Acts 2014, No. 643, §1; Acts 2014, No. 833, §§1, 2.



RS 17:183.3 - Career major; description; curriculum and graduation requirements

§183.3. Career major; description; curriculum and graduation requirements

A.(1)(a) A career major shall provide a student with greater technical skill and a strong academic core and shall be offered to each high school student enrolled in a city, parish, or other local public school system that offers a career major program. Such a major shall be linked to postsecondary options and shall prepare students to pursue either a degree or certification from a postsecondary institution, an industry-based training or certification, an apprenticeship, the military, or immediate entrance into a career field. Such a major shall be primarily designed for those students who are not initially college bound and shall provide them with alternatives to immediate entrance into a four-year university or college after high school graduation.

(b) Students pursuing a career major shall be afforded the opportunity to dually enroll in an institution under the management and supervision of the Board of Supervisors of Community and Technical Colleges or participate in a business internship or work-study program when such opportunities are available and appropriate.

(2)(a) Each city, parish, and other local public school system shall develop and offer one or more career major programs aligned to state and regional workforce demands, pursuant to policies adopted by the State Board of Elementary and Secondary Education.

(b) Schools, in partnership with local business and industry leaders, local economic development agencies, and postsecondary education leaders, shall review majors offered each year and expand offerings as appropriate, including courses offered through articulation, dual enrollment, industry training programs, and digital learning opportunities.

B.(1) Students in a career major program shall complete an academic core of courses and a career and technical sequence of courses or approved training programs that lead to an approved industry-based credential.

(2) The course requirements for the career major shall consist of the following:

(a) At least four English credits, including English I, English II, and two additional courses from among the following: English III, English IV, AP or IB English courses, Business English, Technical Writing, or comparable Louisiana Technical College courses offered by Jump Start regional teams as approved by the State Board of Elementary and Secondary Education.

(b) At least four mathematics credits, including Algebra I, Algebra I Part One and Algebra I Part Two, or an applied or hybrid Algebra course, and three additional mathematics courses from among the following: Geometry, Math Essentials, Financial Literacy, Business Math, Algebra II, Algebra III, Advanced Math - Functions and Statistics, Advanced Math - Pre-Calculus, Pre-Calculus, or comparable Louisiana Technical College courses offered by Jump Start regional teams as approved by the State Board of Elementary and Secondary Education. Integrated Mathematics I, II, and III may be substituted for Algebra I, Geometry, and Algebra II, and shall equal three mathematics credits.

(c) At least two science credits, including one credit of Biology and one additional course from among the following: Chemistry I, Earth Science, Environmental Science, Physical Science, Agriscience I and Agriscience II (one credit combined), or AP or IB Science courses.

(d) At least two social studies credits, including one credit from among the following: U.S. History, AP U.S. History, or IB U.S. History; one credit from among the following: Civics, Government, AP U.S. Government and Politics: Comparative, or AP U.S. Government and Politics: United States.

(e) At least two credits in Health and Physical Education, including one credit of Physical Education I, one-half credit from among the following: Physical Education II, Marching Band, Extracurricular Sports, Cheering, or Dance Teams; and one-half credit of Health Education.

(f) At least nine credits in Jump Start course sequences, workplace experiences, and credentials. A student shall complete a regionally designed series of Career and Technical Education Jump Start coursework and workplace-based learning experiences leading to a statewide or regional Jump Start credential. This shall include courses and workplace experiences specific to the credential, courses related to foundational career skills requirements in Jump Start, and other courses, including career electives, that the Jump Start regional team determines are appropriate for the career major.

(g) Additional electives or career and technical education courses required by the city, parish, or other local public school board as approved by the State Board of Elementary and Secondary Education.

(3) A student pursuing a career diploma shall take the American College Test and may choose to take the WorkKeys test. The State Board of Elementary and Secondary Education shall develop a system of equivalent scores for the American College Test and the WorkKeys test and shall use a student's highest score achieved on such test or tests for purposes of the school and district accountability system required by R.S. 17:10.1.

C. Each city, parish, and other local public school board shall submit a proposed curriculum to the State Board of Elementary and Secondary Education for approval. Such curriculum shall comply with the provisions of Subsection B of this Section and the provisions of R.S. 17:261 through 280.

D. A student who seeks to pursue a career major curriculum shall meet one of the following conditions:

(1) Has fulfilled all of the requirements established by the State Board of Elementary and Secondary Education and the city, parish, or other local public school board where the student is enrolled or the individualized Education Program team, if applicable, for promotion to high school.

(2) Has fulfilled or is determined to be on track to fulfill the course requirements set forth in Paragraph (B)(2) of this Section.

(3) Meets the entry or admissions requirements set forth in the chosen career major program.

E.(1) A student with an exceptionality, as defined in R.S. 17:1942(B), except a gifted or talented student, who meets the eligibility criteria as provided in R.S. 17:183.2(B)(1) and who successfully completes the requirements of his Individualized Education Program, including performance on any assessment required for graduation determined appropriate by his Individualized Education Program team, shall be issued a high school diploma. The student's Individualized Education Program team shall determine if the student is required to meet state or local established performance standards on any assessment for purposes of graduation.

(2) If a student's Individualized Education Program team determines that the student is not required to meet state or local performance standards on any assessment for purposes of graduation, the student shall be required to successfully complete Individualized Education Program goals and requirements and shall meet at least one of the following conditions, consistent with the Individualized Education Program:

(a) Employment in integrated, inclusive work environments, based on the student's abilities and local employment opportunities, in addition to sufficient self-help skills to enable the student to maintain employment without direct and continuous educational support from the school district.

(b) Demonstrate mastery of specific employability skills and self-help skills that indicate that he does not require direct and continuous educational support from the school district.

(c) Access to services that are not within the legal responsibility of public education or employment or education options for which the student has been prepared by the academic program.

(3) A diploma issued to a student with an exceptionality based on achieving his Individualized Education Program goals and objectives shall count equally and be assigned the same number of points in the school performance score calculation for high schools as are assigned for a diploma issued to any other student.

F. High school promotion determinations for a student with an exceptionality as defined in R.S. 17:1942(B), except a student identified as gifted or talented and who has no other exceptionality, who meets the eligibility criteria as provided in R.S. 17:183.2(B)(1) shall be made by the student's Individualized Education Program team.

Acts 1997, No. 1124, §1; Acts 2001, No. 191, §§1 and 2, eff. May 31, 2001; Acts 2009, No. 246, §1, eff. July 1, 2009; Acts 2009, No. 298, §1, eff. July 1, 2009; Acts 2010, No. 327, §1; Acts 2010, No. 445, §1, eff. June 22, 2010; Acts 2010, No. 861, §8; Acts 2014, No. 643, §1; Acts 2014, No. 833, §1; Acts 2015, No. 403, §1.



RS 17:183.4 - Repealed by Acts 2009, No. 246, §2, eff. July 1, 2009; Acts 2009, No. 257, §3, eff. July 1, 2009; Acts 2009, No. 298, §2, eff. July 1, 2009.

§183.4. Repealed by Acts 2009, No. 246, §2, eff. July 1, 2009; Acts 2009, No. 257, §3, eff. July 1, 2009; Acts 2009, No. 298, §2, eff. July 1, 2009.



RS 17:183.5 - Methods of program development; options to aid in curriculum design; career major teachers

§183.5. Methods of program development; options to aid in curriculum design; career major teachers

A. To develop and implement any career major program, school principals and superintendents may choose one of the following methods:

(1) Work as a system in developing a system-wide program.

(2) Work as individual schools in developing individual school programs.

(3) Work as groups of high schools in developing various consortia programs.

B. The following options may be incorporated into school planning to aid in curriculum design:

(1) Four by four block scheduling which allows a total of eight Carnegie units to be earned in each school year.

(2) Coordination of the eight electives already available into a coherent and sequenced career major.

(3) State Board of Elementary and Secondary Education approval for new courses.

(4) Sharing facilities, materials, equipment, and instructors with technical colleges subject to the following:

(a) If students are transported to area technical colleges, each parish school system shall be responsible for the cost of transporting such students.

(b) Other expenses and issues, including liability, involved in sharing resources with technical colleges must be approved by the appropriate school board with subsequent approval by the State Board of Elementary and Secondary Education.

(5) Organization of new courses in accordance with the appropriate state-adopted career clusters.

(6) Arrangements for students to complete more in-depth study through job shadowing, mentoring, paid or unpaid internships, pre-apprenticeships, registered apprenticeship programs, community service, project learning, school-based enterprises, and early admission to postsecondary education or training.

C. The faculty for the career major program shall include career and technical instructors and other teachers who have received the appropriate staff development or in-service training to enable them to teach career major courses.

D. Any teacher chosen to teach an applied course of instruction shall be given appropriate staff development and in-service training.

E. Whenever an instructor is unavailable to teach a career and technical course, such course may be taught through the aid of technology and computer software.

Acts 1997, No. 1124, §1; Acts 2001, No. 191, §1, eff. May 31, 2001.



RS 17:183.6 - Repealed by Acts 2009, No. 246, §2, eff. July 1, 2009; Acts 2009, No. 257, §3, eff. July 1, 2009; Acts 2009, No. 298, §2, eff. July 1, 2009.

§183.6. Repealed by Acts 2009, No. 246, §2, eff. July 1, 2009; Acts 2009, No. 257, §3, eff. July 1, 2009; Acts 2009, No. 298, §2, eff. July 1, 2009.



RS 17:183.7 - Repealed by Acts 2009, No. 246, §2, eff. July 1, 2009; Acts 2009, No. 257, §3, eff. July 1, 2009; Acts 2009, No. 298, §2, eff. July 1, 2009.

§183.7. Repealed by Acts 2009, No. 246, §2, eff. July 1, 2009; Acts 2009, No. 257, §3, eff. July 1, 2009; Acts 2009, No. 298, §2, eff. July 1, 2009.



RS 17:183.8 - Repealed by Acts 2009, No. 246, §2, eff. July 1, 2009; Acts 2009, No. 257, §3, eff. July 1, 2009; Acts 2009, No. 298, §2, eff. July 1, 2009.

§183.8. Repealed by Acts 2009, No. 246, §2, eff. July 1, 2009; Acts 2009, No. 257, §3, eff. July 1, 2009; Acts 2009, No. 298, §2, eff. July 1, 2009.



RS 17:183.9 - Repealed by Acts 2009, No. 246, §2, eff. July 1, 2009; Acts 2009, No. 257, §3, eff. July 1, 2009; Acts 2009, No. 298, §2, eff. July 1, 2009.

§183.9. Repealed by Acts 2009, No. 246, §2, eff. July 1, 2009; Acts 2009, No. 257, §3, eff. July 1, 2009; Acts 2009, No. 298, §2, eff. July 1, 2009.



RS 17:185.1 - AGRICULTURAL EDUCATION

SUBPART A-2. AGRICULTURAL EDUCATION

§185.1. Short title

This Subpart shall be known as the "Agricultural Education Act".

Acts 2001, No. 339, §1, eff. June 7, 2001.



RS 17:185.2 - Agricultural education; legislative findings; intent

§185.2. Agricultural education; legislative findings; intent

A. The legislature finds and declares the following:

(1) Agriculture is one of the most important industries to the economy in Louisiana.

(2) There is a need to develop agricultural education instructional strategies and content that meet the statewide content standards and support the goals and mission of the statewide accountability system that can be integrated into local curriculum in the elementary and secondary grades to increase knowledge among the citizenry on the social and economic significance of agriculture and its links to human health and environmental quality.

(3) By providing cross-curricular instruction at all grade levels, agricultural literacy will enhance student achievement in core subjects, increase student motivation for learning, and strengthen student understanding of agriculture and its fundamental importance to society.

(4) Students need to understand all of the following:

(a) The role that agriculture plays in the economy.

(b) The role science plays in changing agriculture.

(c) The relationship between agriculture and the environment.

(d) The wide variety of employment opportunities that exist in the industry.

B. It is the intent of the legislature that instructional strategies be developed to integrate agricultural education into a broad range of academic subject areas, provide a stronger career preparation program in keeping with the career options law to meet the needs of a dynamic and competitive agricultural industry, and to provide for better informed citizens in this state.

Acts 2001, No. 339, §1, eff. June 7, 2001.



RS 17:185.3 - Agricultural education; state action plan

§185.3. Agricultural education; state action plan

A. The State Board of Elementary and Secondary Education, upon recommendation of the state Department of Education, shall approve a state action plan for a nonmandatory comprehensive agricultural education program for kindergarten through grade twelve, inclusive, in the public schools in Louisiana. The state action plan shall include instructional strategies, guidelines, instructional materials, and professional development activities.

B. The instructional strategies established pursuant to this Section for kindergarten through grade six may include grade-appropriate and collaborative learning experiences through investigation and inquiry, including laboratory and site-based learning activities.

C. The instructional strategies established pursuant to this Section for grades seven through twelve may include the elements as provided in Subsection B of this Section and the following components:

(1) Organized classes in the study of agriculture, agriscience, and agribusiness.

(2) Supervised program of work-based learning experiences in agricultural careers that occur outside of the classroom.

(3) Organized program of leadership, organization, and personal development at the local level.

(4) Learning activities that are intracurricular and may contribute to the grade of the student when such activities are integral to assisting such student in achieving an objective of a class or course. Such intracurricular activities may include those activities associated with the FFA Organization.

Acts 2001, No. 339, §1, eff. June 7, 2001; Acts 2008, No. 815, §1.



RS 17:185.4 - Agricultural Education Commission

§185.4. Agricultural Education Commission

A. The Agricultural Education Commission is hereby created in the Department of Education for the purpose of providing guidance and advice to the state superintendent of education and the State Board of Elementary and Secondary Education regarding agricultural education programs and activities in elementary and secondary schools.

B. The commission shall be composed of the following members:

(1) The state superintendent of education, or his designee.

(2) The commissioner of higher education, or his designee.

(3) The president of the Louisiana Community and Technical College System, or his designee.

(4) The vice president for agriculture for the Louisiana State University System, or his designee.

(5) The chancellor of the Southern University Agricultural Center, or his designee.

(6) The director of the Louisiana Cooperative Extension Service, or his designee.

(7) The commissioner of the Department of Agriculture and Forestry, or his designee.

(8) The president of the Louisiana Agriscience Teachers Association, or his designee.

(9) The president of the Louisiana FFA.

(10) The chairman of the board of trustees for the Louisiana 4-H Foundation, or his designee.

(11) The state executive director of the Louisiana FFA, or his designee.

(12) The president of the Louisiana Farm Bureau Federation, or his designee.

(13) The secretary of the Department of Economic Development, or his designee.

(14) The executive director of the Louisiana Workforce Commission, or his designee.

(15) The president of the Louisiana Association for Business and Industry, or his designee.

(16) The president of the Louisiana Association of Educators, or his designee.

(17) The president of the Louisiana Federation of Teachers, or his designee.

B. Members of the commission shall serve at the pleasure of the appointing authority and vacancies shall be filled in the manner of the original appointment.

C. Members shall serve without compensation but may be reimbursed for expenses as provided by the appointing authority.

D.(1) The state superintendent of education shall call the first meeting of the commission no later than September 1, 2014, and a chairman shall be elected from among the membership at such meeting.

(2) The commission shall meet upon the call of the chairman, but not less than once quarterly.

(3) The Department of Education shall provide staff support to assist the commission in performing its duties and responsibilities.

E. The commission shall:

(1) Assist the state superintendent of education in the ongoing evaluation of agricultural education programs in elementary and secondary schools.

(2) Review the state action plan for agricultural education and make recommendations to the state board regarding changes in policy or curricula deemed necessary to ensure that the state's agricultural education programs and initiatives are responsive to the needs of students and the agricultural community.

(3) Continually review the state's agricultural education delivery system and provide advice and guidance to the state superintendent of education regarding content standards and curricula, development of agriculture-related industry-based certifications, professional development opportunities for agricultural educators, and other strategies designed to promote agricultural literacy and student awareness of the wide array of educational and career opportunities in agriculture-related fields.

(4) Assist in the development of partnerships and alliances with agriculture-related industries and other stakeholders.

(5) Provide advice and support in the development and creation of agriculture immersion programs in elementary and secondary schools that allow students to develop an understanding of the importance of agriculture and agriculture-related fields and occupations to the state, the nation, and the world.

Acts 2001, No. 339, §1, eff. June 7, 2001; Acts 2014, No. 450, §1, eff. June 4, 2014.



RS 17:185.5 - Agricultural Education Immersion Program; pilot

§185.5. Agricultural Education Immersion Program; pilot

A. The State Board of Elementary and Secondary Education shall create a pilot program to provide for the establishment of agricultural education immersion programs that provide students with a high-quality educational program that integrates agriculture-related instruction throughout all disciplines included in the curriculum.

B. Agricultural immersion programs created pursuant to this Section shall:

(1) Provide an articulated, sequentially-structured, total agricultural education program that prepares students for entrance into a postsecondary educational program or other certification that leads to a career.

(2) Provide each student with an academically rigorous curriculum, work-based learning experiences, and student leadership opportunities within an agricultural context.

(3) Integrate agriculture throughout the curriculum in a systematic manner that prepares students for successful careers in a wide array of agriculture-related industries and occupations, including food and crop science, soil science, animal science, fiber production, farm production, renewable resources, agricultural research, and agribusiness management and marketing.

(4) Provide dual-enrollment opportunities that allow students to earn college credit hours that can be transferred to a postsecondary institution and industry-based certifications that qualify a student for employment upon graduation from high school.

Acts 2014, No. 450, §1, eff. June 4, 2014.



RS 17:185.6 - Effectiveness

§185.6. Effectiveness

The agricultural education immersion pilot program established pursuant to this Subpart shall be implemented as expeditiously as possible through any source of funding made available for this purpose.

Acts 2014, No. 450, §1, eff. June 4, 2014.



RS 17:187.1 - Legislative findings; purpose

SUBPART A-3. ARTICULATED AND RECIPROCAL

TECHNICAL TRAINING FOR SHARED STUDENTS

§187.1. Legislative findings; purpose

A. The legislature finds that:

(1) A substantial number of high school students are not being provided the educational services they need to engage their interest, to provide them with the motivation to complete the academic requirements needed to graduate, and to provide them with the tools for productive adult employment.

(2) The state, its communities, and its economy cannot grow as long as the young people are failing to thrive.

(3) The recovery of the state from hurricanes Katrina and Rita exacerbates an already intense need for, and provides unlimited opportunities for, trained and skilled workers.

(4) The facilities, material, and expertise necessary to provide opportunities for technical training to young people in order to engage them in school and to enhance the availability to the economy of trained and skilled workers exists and needs to be exploited.

(5) Bureaucracies are generally uncomfortable with permitting the use of their facilities, faculty, and other resources by those beyond the limits of their control.

(6) Getting the most out of available resources is critical for the state's credibility and viability.

(7) Getting the most out of available resources requires:

(a) The establishment of articulated and reciprocal programs of technical training that are based on nationally accepted standards of performance.

(b) The formation of the institutional will to leverage the access students have to such programs and to increase the number of such programs by sharing available facilities, faculty, and resources.

(c) The recognition of a shared mission between secondary and postsecondary schools to train willing students.

B. Therefore, it is the purpose of this Subpart to minimize the number of secondary students who withdraw from an educational environment without earning a diploma or its equivalent or completing a degree or technical certification program by establishing the requirement and by providing the incentive to the appropriate secondary and postsecondary institutions to maximize the shared use of facilities, technology, faculty, and other resources to provide articulated and reciprocal technical training to high school students and recent high school dropouts. It is further the purpose to make the best and maximum use of all public investment in facilities, equipment, expertise, and other resources, to assure that such investments are used to their highest potential, and to limit the necessity of duplication of investment while assuring universal access to excellent technical training programs.

Acts 2006, No. 668, §1, eff. June 29, 2006.



RS 17:187.2 - Definitions

§187.2. Definitions

In this Subpart, the following terms shall have the meaning provided in this Section unless the context clearly requires otherwise:

(1)(a) "Dropout" means a person, sixteen years of age or older but less than twenty-one years old, who was enrolled in a public secondary school and withdrew or who was enrolled at the end of the previous school year and is not enrolled on October first of the following school year.

(b) "Dropout" does not mean a person who:

(i) Is temporarily absent due to illness, suspension, or expulsion.

(ii) Died.

(iii) Graduated or completed another educational program approved by the state board.

(iv) Transferred to a nonpublic school, a correctional institution, or an approved home study program or moved out of state.

(2) "Board of supervisors" means the Board of Supervisors of Community and Technical Colleges.

(3) "Local board" means any city, parish, or other local public school board.

(4) "School year" means a twelve month period beginning with the opening of school in the fall or the beginning of the fall semester.

(5) "Shared student" means any secondary student who is sixteen years of age or older who is enrolled as a regular education student in a public secondary school program and is enrolled in a technical training program at a community or technical college.

(6) "State board" means the State Board of Elementary and Secondary Education.

(7) "Technical training" means training in a skill, skill category, or career qualification which training is based on national standards of performance and for which articulated postsecondary technical college credit and Carnegie unit credit toward high school graduation are reciprocally provided for successful completion of units of training regardless of whether the training occurred in a community or technical college or a public secondary school.

Acts 2006, No. 668, §1, eff. June 29, 2006.



RS 17:187.3 - Dual enrollment; state and local board requirements; community or technical college and board of supervisors requirements

§187.3. Dual enrollment; state and local board requirements; community or technical college and board of supervisors requirements

A.(1)(a) Beginning on the effective date of this Subpart, the state board and the board of supervisors shall meet together and establish the basis for schools under their jurisdiction to reciprocally provide articulated postsecondary technical college credit and Carnegie unit credit toward high school graduation for successful completion of units of training regardless of whether the training occurred in a community or technical college or a public secondary school. Such basis shall be established no later than January 1, 2007.

(b) At a minimum, such basis shall include:

(i) A description of students determined to be most likely to benefit from dual enrollment. In developing this description, the state board and the board of supervisors shall consider the characteristics that identify students who have demonstrated apparent, but unrealized, potential and who appear likely to become dropouts. Encouraging the participation of such students shall be a goal and a main focus of partnership agreements between the local boards and community and technical colleges.

(ii) A list of the course work that can be most effectively offered on a dual enrollment basis. In making such analysis, the boards shall examine what courses have been effectively offered on a dual enrollment basis across the state, the availability of courses, access to courses, preparation necessary for such courses, and other information relevant to making workable, desirable, and effective options available to potential dropouts.

(iii) An evaluation of the resources and facilities, both secondary and postsecondary available and applicable to dual enrollment partnerships. Such evaluation shall include information regarding the best practice for secondary schools and postsecondary institutions to most effectively share such facilities and resources and serve students.

(iv) An exposition and evaluation of the financial resources available to support the costs of dual enrollment partnerships. The exposition shall include financing sources that are public and private, elementary and secondary and postsecondary, and state, federal, and local.

(v) Recommendations and advice regarding constructing a financing scheme that is adequate to provide high quality programming for students and meet the needs of participating secondary and postsecondary institutions.

(2)(a) Once established, the basis and any other directions and information for the accomplishment of partnership agreements to provide such reciprocal articulated training shall be sent by the state board to all local boards and each public secondary school not under the jurisdiction of a local board, and by the board of supervisors to all community and technical colleges.

(b) Every community and technical college shall notify every local school board and every public secondary school not under the jurisdiction of a local board which is located in the institution's service area of the technical training programs offered at the institution and shall meet with appropriate representatives of the local board and the secondary schools not under the jurisdiction of a local board to work at establishing partnership agreements with regard to sharing students and articulation agreements aimed at enrolling not less than ten percent of the potential dropouts identified by the local board in the secondary schools under its jurisdiction based on the provisions of this Subpart.

(c) Every local board and every public secondary school not under the jurisdiction of a local board which has a mission that includes technical training shall meet with the community and technical colleges from which notification has been received and shall work at establishing and providing for partnership agreements to implement programs of technical training for shared students aimed at enrolling not less than ten percent of the potential dropouts identified by the local board in the secondary schools under its jurisdiction. Every local board and the governing authority of every public secondary school not under the jurisdiction of a local board shall consider, approve, and modify as necessary any partnership agreement submitted to them under which work undertaken and successfully completed at a community or technical college shall articulate into units of credit toward the requirements for high school graduation. The head of each community and technical college shall consider, approve, and modify as necessary any partnership agreement submitted to them under which work undertaken and successfully completed at a public secondary school shall articulate into units of credit toward the requirements for completion of a technical training program in the postsecondary institution. Each such plan shall be in conformity to guidelines issued by the state board and the board of supervisors regarding dual enrollment programs and other programs for shared students receiving technical training.

(d)(i) The head of each community and technical college shall report each agreement established to share students to the board of supervisors and shall provide continuing reports regarding the implementation of such agreements.

(ii) Each local board and the governing authority of any public secondary school participating in an agreement with any community or technical college to share students shall report the establishment of such agreements to the state board and shall provide continuing reports regarding the implementation of such agreements.

B.(1) All local boards and each public secondary school not under the jurisdiction of a local board and all community and technical colleges which have established an approved partnership agreement shall be invited to implement their agreements for partnerships as provided for in this Subsection and to apply to participate in a pilot year of sharing students.

(2) During the 2007-2008 school year, at least two such partnerships shall be selected by the state board to undertake sharing not less than ten percent of the potential dropouts identified by the local board in the secondary schools under its jurisdiction and providing for the dual enrollment of such students as provided in this Subpart. The state board and the board of supervisors shall provide assistance and support to the piloting partnerships.

(3) The effect of the implementation on students, the difficulties of such partnership, and all other relevant information shall be reported by the participating schools and institutions to the board of supervisors and the state board. Based on the information gained during the pilot year, the state board may determine to extend the pilot for a second school year and increase the number of partnerships for a second pilot year, or scale dual enrollment partnerships up to include any number of partnerships that appear viable and supportable.

C.(1) By no later than the beginning of the 2010-2011 school year or as soon as funding is made available, upon meeting the requirements of this Subpart, any student sixteen years of age or older, but less than twenty-one years old, who is enrolled in a public secondary school shall have the opportunity to be simultaneously enrolled in his public secondary school and in a community or technical college undertaking a program of technical training in addition to any other option available to such student to gain such training.

(2) To participate in such dual enrollment as provided in this Subpart, a student shall:

(a) Have an up-to-date career option program plan as provided in Subpart A-1 of this Part.

(b) Be enrolled in public secondary school and be neither suspended nor expelled.

(c) If under the age of eighteen years, have the written permission of his parent or legal guardian to participate in such a dual enrollment program.

D. In addition to all other requirements of this Subsection, the local board governing any public secondary school shall establish the means to share postsecondary students with community or technical colleges in order to provide access for such students to the facilities, resources, and faculty of any technical training program existing at any such school or to provide any academic classwork to such students in a manner that does not jeopardize the safe and appropriate operation of a secondary school.

Acts 2006, No. 668, §1, eff. June 29, 2006.



RS 17:187.4 - Dual enrollment; funding

§187.4. Dual enrollment; funding

Each local board and the governing authority of each public secondary school which is participating in a partnership may seek and expend any and all funds made available for such purpose, including donations.

Acts 2006, No. 668, §1, eff. June 29, 2006.



RS 17:187.5 - State board; board of supervisors; guidelines; powers and duties

§187.5. State board; board of supervisors; guidelines; powers and duties

A. The state board shall:

(1) Develop, adopt, and promulgate pursuant to the Administrative Procedure Act and in consultation with the board of supervisors, rules and guidelines regarding high school graduation requirements that provide for the incorporation of credit for the successful completion of technical programs, whether completed in a high school or in a community or technical college.

(2) Develop, adopt, and promulgate pursuant to the Administrative Procedure Act, and in consultation with the board of supervisors, rules and guidelines regarding incorporating programs for alternative and recognized completer programs to high school graduation such as General Education Development diploma completion, into a range of programming available to shared students.

(3) Develop, adopt, and promulgate pursuant to the Administrative Procedure Act standards regarding issues of safety and liability and related matters as it relates to a local board agreeing with a community or technical college to permit enrollment of community or technical college students in a program or class offered on the high school campus.

B. The board of supervisors shall:

(1) Develop, adopt, and promulgate in consultation with the state board, rules and guidelines regarding enrollment of community or technical college students in programs or classes on high school campuses that provide for the incorporation of credit for the successful completion of such programs and classes that provide for program credit.

(2) Develop, adopt, and promulgate standards regarding issues of safety and liability and related matters as it relates to having elementary and secondary students attending classes offered on a campus under the supervision of the board of supervisors.

(3) Provide assistance to local boards and leadership in the development of the minimum standards of technical and skill programs in order for such programs to meet the standard necessary to be included in an industry certification program.

Acts 2006, No. 668, §1, eff. June 29, 2006.



RS 17:191 - Terms defined

SUBPART B. NUTRITION PROGRAMS

§191. Terms defined

As used in this Subpart:

(1) "Governing authority of a nutrition program provider" means any authority which has executed an agreement or contract with the state Department of Education to participate in a nutrition program authorized by this Subpart.

(2) "Nutrition program" means a program under which meals or snacks are served by any governing authority of a nutrition program provider in this state on a nonprofit basis to individuals in attendance, including any such program under which a nutrition program provider receives assistance out of the funds appropriated by the Congress of the United States.

Amended by Acts 1950, No. 275, §1; Acts 2009, No. 279, §1.



RS 17:192 - Lunches and breakfasts; duty to furnish

§192. Lunches and breakfasts; duty to furnish

A. Lunches shall be furnished to the school children of the state under the supervision and regulation of the State Board of Elementary and Secondary Education, taking into consideration the nutritional needs of the children, the distance traveled from home to school, and student enrollment.

B.(1) The governing authority of each public elementary and secondary school shall participate in the national school breakfast program provided by the Child Nutrition Act of 1966, Section 4 (42 U.S.C. Section 1773), by furnishing free or reduced-price breakfasts in accordance with such program to all eligible students in the schools under its jurisdiction if at least twenty-five percent of the students enrolled in one or more of the schools under its jurisdiction are eligible for such program. The governing authority of each public elementary and secondary school shall prescribe a method for determining the percent of students in each school under its jurisdiction eligible for the program for each school year and shall report the results of such determination to the state superintendent of education on an annual basis by no later than the beginning of each school year.

(2) In any school eligible to participate in the program provided in Paragraph (1) of this Subsection, if at least fifty percent of the eligible students refuse to participate in such program during any year as demonstrated by sufficient proof to the state Department of Education, the State Board of Elementary and Secondary Education may grant a waiver from the requirements of this Subsection to such school.

Acts 1991, No. 491, §1, eff. July 15, 1991; Acts 2009, No. 279, §1.



RS 17:192.1 - Meals; denial to students; procedures

§192.1. Meals; denial to students; procedures

A. If the governing authority of a public elementary school, for any reason, adopts a policy of denying a scheduled meal to a child who is an elementary school student, it shall implement the following procedures to provide for safeguards to the child's health and the child's ability to learn:

(1) Prior to withholding a meal from the child, the school shall do each of the following:

(a) Provide actual notification to the child's parent or legal guardian as to the date and time after which meals may be denied, the reason for such denial, any action that may be taken by the parent or legal guardian to prevent further denial of meals, and the consequences of the failure to take appropriate actions to prevent such denial, including that the school governing authority shall contact the office of children and family services within the Department of Children and Family Services upon the third instance of such denial during a single school year as provided in Paragraph (3) of this Subsection.

(b) Verify with appropriate school staff that the child does not have an Individual Education Plan that requires the child to receive meals provided by the school to ensure that neither the child's health nor learning ability will be negatively affected by denying the child meals during school hours.

(2) If the school denies a scheduled meal to a child, the school shall provide a sandwich or a substantial and nutritious snack item to the child as a substitute for the meal denied.

(3) Upon the third instance during a single school year of the same elementary school child being denied a meal during school hours, the school governing authority shall contact the office of children and family services within the Department of Children and Family Services to report the failure of the parent or guardian to pay for meals which has resulted in repeated denials of meals during school hours.

B. If the governing authority of a public elementary school adopts a policy of denying a scheduled meal to a child for the reason that the child's parent or guardian has failed to pay for the meal, or owes a debt to the governing authority for previously furnished meals, it shall implement additional procedures to ensure compliance with the nondiscrimination provisions of R.S. 17:195(A).

C. If the governing authority of a public elementary school adopts a policy of denying a scheduled meal to a child, the governing authority shall document each instance that a child is denied a meal in the elementary school under its authority. Such documentation shall be provided upon request to the state superintendent of education, the secretary of the Department of Children and Family Services, the House Committee on Education, or the Senate Committee on Education.

D. No governing authority of a public elementary school shall implement a policy that bans the use of charitable funds donated by school employees or the use of other charitable funds to pay for a child's meal in the event that he is subject to the denial of a meal during school hours.

Acts 2010, No. 737, §1; Acts 2010, No. 877, §3; Acts 2013, No. 329, §1.



RS 17:193 - Federal funds for nutrition programs; state Department of Education's authority to receive

§193. Federal funds for nutrition programs; state Department of Education's authority to receive

A. The state Department of Education may accept and direct the disbursement of funds appropriated by any act of Congress and any commodities provided by any agency of the federal government and apportioned to the state for use in connection with any nutrition program. The state Department of Education shall deposit all such funds received from the federal government with the treasurer of the state who shall make disbursements upon the direction of the state Department of Education.

B. The State Board of Elementary and Secondary Education shall promulgate rules and regulations to implement United States Department of Agriculture nutrition programs. The state Department of Education shall implement the nutrition programs pursuant to such rules and regulations.

Amended by Acts 1950, No. 275, §1; Acts 2009, No. 279, §1.



RS 17:194 - Administration of nutrition program; general powers of governing authorities of nutrition program providers; funds for privately supplied programs for profit prohibited; exceptions

§194. Administration of nutrition program; general powers of governing authorities of nutrition program providers; funds for privately supplied programs for profit prohibited; exceptions

A. The state Department of Education may enter into agreements with any agency of the federal government, with any governing authority of a nutrition program provider, or with any other agency or person.

B. The state Department of Education, pursuant to rules and regulations promulgated by the State Board of Elementary and Secondary Education, may employ personnel and take other action it may deem necessary to provide for the establishment, maintenance, and expansion of any nutrition program and to direct the disbursement of federal and state funds in accordance with any applicable provisions of federal or state law. However, no state appropriated funds shall be disbursed for the support of any nutrition program which shall be used by any private person, enterprise, concern, or other entity for profit, regardless of any authority in federal or state law for contracting with such a private supplier or provider of nutrition programs, except with regard to the following:

(1) The Child and Adult Care Food Program, as provided in regulations issued by the State Board of Elementary and Secondary Education.

(2) Any elementary or secondary school operated by Louisiana State University and Agricultural and Mechanical College or by Southern University and Agricultural and Mechanical College.

C. The state Department of Education may give technical advice and assistance to any governing authority of a nutrition program provider in connection with the establishment and operation of any nutrition program and may assist in training personnel engaged in the operation of such program. The state Department of Education and any governing authority of a nutrition program provider may accept any gift for use in connection with any nutrition program.

D. The state Department of Education and any governing authority of a nutrition program provider may use the simplified acquisition procedures for small purchases up to the Federal Small Purchase Threshold set by 41 U.S.C. 403(11), in order to support procurement of local agricultural products and the USDA Farm to School initiatives. No such authority in this statute shall be in conflict with the United States Department of Agriculture child nutrition program requirements, including 2 CFR 200.319(b).

Amended by Acts 1950, No. 275, §1; Acts 1970, No. 612, §1; Acts 2009, No. 279, §1; Acts 2012, No. 416, §1; Acts 2015, No. 167, §1.



RS 17:195 - Operation of nutrition program; general powers of governing authorities of nutrition program providers; forbidden acts; penalties

§195. Operation of nutrition program; general powers of governing authorities of nutrition program providers; forbidden acts; penalties

A.(1) The governing authority of each nutrition program provider, in order to provide for the operation of nutrition programs in schools and other programs under its jurisdiction, may enter into contracts with respect to food, services, supplies, equipment, and facilities for the operation of such programs and may use therefor funds disbursed to such governing authority under the provisions of this Subpart any federal funds, commodities, gifts, and any other funds that may be received for nutrition programs.

(2) No student shall be requested to pay more than the actual cost of the lunch, less the amount of reimbursement paid to the nutrition program provider from state and federal funds.

(3)(a) No discrimination against any individual shall be made by the nutrition program provider because of his inability to pay, nor shall the nutrition program provider publish or permit to be published the names of any individual unable to pay for the food. Whoever publishes or permits the publication of the name of any individual unable to pay for such food shall be guilty of a misdemeanor and upon conviction thereof shall be fined not more than one hundred dollars, or imprisoned for not more than ninety days, or both.

(b) Any public school employee who discloses the name of any individual unable to pay for such food, either orally or in written form, except as reasonably necessary in the conduct of his official duties, shall be subject to the penalties provided in Subparagraph (a) of this Paragraph. No public school employee shall disclose such information to any student for any reason.

B. State funds reimbursed to governing authorities of nutrition program providers shall be used for the purchase of food only, provided that any surplus of funds, after the payment for food purchased, may be used for preparation or serving the food. The governing authority of each nutrition program provider shall be required to purchase food wholesale at the lowest prices quoted for good quality products or at prices no greater than the wholesale rate for the same item.

Amended by Acts 1950, No. 275, §1; Acts 1956, No. 209, §1; Acts 2009, No. 279, §1; Acts 2010, No. 737, §1.



RS 17:195.1 - Louisiana Farm to School Program

§195.1. Louisiana Farm to School Program

A. The legislature finds that:

(1) Farm to school programs increase student access to healthy, locally grown fruits, vegetables, and other agricultural products.

(2) A state farm to school program will link Louisiana schools and farmers in order to provide school children with fresh and minimally processed agricultural products for inclusion in school meals and snacks, promote healthy eating habits, and increase the market for locally produced fruits, vegetables, and other agricultural products.

(3) Farm to school programs increase student awareness of the importance of agricultural activities through active learning opportunities such as farm visits, cooking demonstrations, tasting demonstrations, and school gardening and composting programs, and integrate nutrition and agricultural education into the school curriculum.

B.(1) The Board of Elementary and Secondary Education, in collaboration with the Department of Agriculture and Forestry, shall develop and implement a farm to school program, to be administered by the state Department of Education, for the purpose of assisting schools and school food service personnel to identify and utilize all available resources to support and increase the use of locally grown or raised agricultural products in school nutrition programs.

(2) The Department of Education and the Department of Agriculture and Forestry shall collaboratively:

(a) Provide an inventory of farming operations throughout the state by region that links schools and school districts with farmers through the use of the LSU AgCenter's membership in the MarketMaker network.

(b) Provide guidance to local schools to develop relationships with local farmers to support requests that specific crops be produced for use in school nutrition programs.

(c) Encourage schools and school districts to include local farmers, food processors, and suppliers when procuring food products that fall under the Federal Small Purchase Threshold set by 41 U.S.C. 403(11).

(d) Disseminate specific farm to school procurement guidelines for farmers and schools regarding contracting with schools and school districts and school food safety and liability insurance requirements.

(e) Disseminate information to schools and school districts regarding the proper equipment required to prepare and process fresh food onsite.

(f) Create a plan to integrate classroom and hands-on activities related to agriculture, food, health, and nutrition into the school curricula.

(g) Develop a Louisiana Farm to School Handbook to provide guidance and resources to schools and farmers and other producers of agricultural products to promote the use of local and regionally produced foods in school nutrition programs and to develop and implement a successful farm to school program.

C. The state Department of Education and the state Department of Agriculture and Forestry shall consult with the Louisiana State University Agricultural Center, the Southern University Agricultural Center, the Louisiana Farm to School Alliance, and any other appropriate resource or stakeholder group in implementing the provisions of this Section.

D. Implementation of the provisions of this Section shall be subject to the appropriation of funds by the legislature or the availability of any other federal funding, grants, gifts, or public or private donations which may be used for coordination of resources for the farm to school program.

Acts 2016, No. 404, §1, eff. June 8, 2016.



RS 17:196 - Rules and regulations; state Department of Education's duty to prescribe

§196. Rules and regulations; state Department of Education's duty to prescribe

A. The State Board of Elementary and Secondary Education shall prescribe regulations for the keeping of accounts and records and the making of reports by or under the supervision of the governing authority of each nutrition program provider. These accounts and records shall at all times be available for inspection and audit by authorized officials and shall be preserved for a period of time, not in excess of five years, as the State Board of Elementary and Secondary Education may prescribe. The state Department of Education shall conduct or cause to be conducted any audits, inspections, and administrative reviews of accounts, records, and operations with respect to nutrition programs that may be necessary to determine whether its agreements with such governing authorities and regulations made pursuant to this Subpart are effectively administered.

B. The United States Department of Agriculture food programs administered by the state Department of Education pursuant to rules and regulations promulgated by the State Board of Elementary and Secondary Education are nutrition cost reimbursement programs only.

Amended by Acts 1950, No. 275, §1; Acts 2009, No. 279, §1.



RS 17:197 - Studies regarding improvement and expansion of nutrition program; state Department of Education's duty to conduct

§197. Studies regarding improvement and expansion of nutrition program; state Department of Education's duty to conduct

A. To the extent that funds are available for that purpose and in cooperation with other appropriate agencies and organizations, the state Department of Education may conduct studies regarding methods of improving and expanding nutrition programs and promoting nutritional education in the schools.

B. The state Department of Education may also conduct appraisals of the nutritive benefits of nutrition programs, and report its findings and recommendations from time to time to the governor.

Amended by Acts 1950, No. 275, §1; Acts 2009, No. 279, §1.



RS 17:197.1 - Foods and beverages other than school breakfast or lunch in public elementary and secondary schools; legislative findings; restrictions

§197.1. Foods and beverages other than school breakfast or lunch in public elementary and secondary schools; legislative findings; restrictions

A. The legislature finds that:

(1) The rate of obesity in school children has significantly increased in recent years.

(2) The United States Department of Agriculture relates childhood obesity in part to poor nutritional resources with little or no nutritional value available to children.

(3) Providing healthier alternatives at school promotes healthier eating habits and reduces obesity and future health problems.

B.(1) Except for beverages sold as part of the school food program operated pursuant to Subpart B of Part III of Chapter 1 of this Title, only the following types of beverages which, except for milk and water, may not exceed sixteen ounces in size, may be sold to students at public elementary and secondary schools or on the grounds of such schools at any time during a period beginning one-half hour before the start of the school day and ending one-half hour after the end of the school day:

(a) Fruit juices or drinks that are composed of one hundred percent fruit juice or vegetable juice and that do not contain added natural or artificial sweeteners.

(b) Unsweetened flavored drinking water or unflavored drinking water.

(c) Low-fat milk, skim milk, flavored milk, and non-dairy milk.

(2) Notwithstanding any provision of law to the contrary, beginning the last ten minutes of each lunch period and except for beverages sold as part of the school food program operated pursuant to Subpart B of Part III of Chapter 1 of this Title, the selection of beverages offered for sale to students in public high schools, shall be comprised of the following:

(a) Bottled water.

(b) No-calorie or low-calorie beverages that contain up to ten calories per eight ounces.

(c) Up to twelve ounce servings of beverages that contain one hundred percent fruit juice with no added sweeteners and up to one hundred twenty calories per eight ounces.

(d) Up to twelve ounce servings of any other beverage that contains no more than sixty-six calories per eight ounces.

(e) At least fifty percent of non-milk beverages shall be water and no-calorie or low-calorie options that contain up to ten calories per eight ounces.

(f) Low-fat milk, skim milk, and nondairy milk.

C.(1) Except for items sold as part of the school food program operated pursuant to Subpart B of Part III of Chapter 1 of this Title, food items which meet any of the following criteria shall not be sold to students at public elementary and secondary schools or on the grounds of public elementary and secondary schools at any time during a period beginning one-half hour before the start of the school day and ending one-half hour after the end of the school day:

(a) Food of minimal nutritional value as defined in Section 220.2 of Title 7 of the Code of Federal Regulation.

(b) Snacks or desserts that exceed one hundred fifty calories per serving, have more than thirty-five percent of their calories from fat, or have more than thirty grams of sugar per serving, except for unsweetened or uncoated seeds or nuts.

(2) Beginning the last ten minutes of each lunch period and except for food items sold as part of the school food program operated pursuant to Subpart B of Part III of Chapter 1 of this Title, the selection of food items offered for sale to students in public high schools shall be comprised of no more than fifty percent of the food items which meet any of the criteria listed in Paragraph (1) of this Subsection.

D. Except for items sold as part of the school food program operated pursuant to Subpart B of Part III of Chapter 1 of this Title, fresh pastries shall not be sold to students at public elementary and secondary schools or on the grounds of public elementary and secondary schools at any time during a period beginning one-half hour before the start of the school day and ending one-half hour after the end of the school day. For purposes of this Section, "fresh pastries" shall be defined by rules promulgated by the State Board of Elementary and Secondary Education in accordance with the Administrative Procedure Act.

E. Each public elementary or secondary school principal shall determine if students shall be allowed to possess drinking water in classrooms during classes.

F. The Pennington Biomedical Research Center is authorized to develop and provide to interested persons, schools, or school systems publications relating to foods which can be sold on public elementary and secondary school grounds in compliance with the provisions of this Section. The Pennington Biomedical Research Center may provide assessments of nutritional value of individual food items contemplated for sale on public school grounds.

G. If on May 15, 2005, a public school or school system has an existing contract with a company to provide vending services which would be breached by compliance with this Section, the provisions of this Section shall be applicable to the schools in that system on the day following the end of the current term of that contract, or the date on which the contract is terminated, whichever is earlier.

H. The State Board of Elementary and Secondary Education shall provide by rule for the placement of competitive foods in public elementary and secondary schools and provide for the enforcement of those rules.

I. Nothing in this Section shall be construed to prohibit or limit the sale or distribution of any food or beverage item through fund-raisers by students, teachers, or groups when the items are intended for sale off the school campus.

J. The provisions of this Section shall be effective for public schools and school systems, beginning with the 2005-2006 school year and thereafter.

K. Beginning in the 2006-2007 school year and thereafter, each public elementary and secondary school shall comply with all of the following:

(1) Encourage and motivate children of all physical abilities to participate in physical activity for the purpose of allowing all children to reach their full potential as individuals.

(2) Improve physical activity and fitness in schools by encouraging innovative physical education programs that consist of physical exertion of a moderate to vigorous intensity level.

(3) Improve nutrition in children by making available during the day snacks with higher nutritional values.

(4) Increase the awareness of children about the importance of physical activity and improved nutrition and the effects of both on improving health.

(5) Encourage increased parental awareness of the positive impact on health and fitness of increasing the activity level of children and of improving nutrition.

(6) Encourage daily physical activity and the development of lifelong patterns of physical activity.

(7) Encourage the enjoyment of physical activity and the improvement of nutritional and eating habits.

L. For purposes of this Section, "public high school" shall mean any school whose grade structure falls within the six through twelve range and includes grades in the ten to twelve range, or any school that contains only grade nine.

Acts 2005, No. 331, §1; Acts 2009, No. 306, §1, eff. July 1, 2009.



RS 17:198 - Additional funds

§198. Additional funds

A. Should the governing authority of any nutrition program provider in operating the program find that it is unable to operate satisfactorily on the rate of reimbursement according to this appropriation, then it becomes the responsibility of such governing authority to secure the additional funds needed.

B. The state Department of Education is authorized to withdraw all amounts appropriated for the use and benefit of the nutrition programs from the state treasury in accordance with existing law and for expenditure for the purposes stated in this Subpart.

Added by Acts 1950, No. 275, §2; Acts 2009, No. 279, §1.



RS 17:199 - Retention of reimbursement funds by governing authorities of nutrition program providers

§199. Retention of reimbursement funds by governing authorities of nutrition program providers

A. Any state funds received by any governing authority of a nutrition program provider or other agency or person for the operation of a nutrition program pursuant to the provisions of this Subpart shall constitute reimbursement to the governing authority, agency, or person receiving such funds for expenditures made or obligations incurred prior to the receipt of such state funds. State funds shall be deemed to have been expended by the state Department of Education at the time of disbursement by said governing authority to the nutrition program provider of the nutrition program and shall be deemed to be encumbered by the state Department of Education as of the date upon which the report of meals served during any reporting period fixed by the governing authority is received by the state Department of Education.

B. Should any state funds be received by the operator of a nutrition program after the close of the school year or the termination of the nutrition program for the school year, or should any funds previously received as reimbursement funds remain in the hands of any governing authority of a nutrition program provider or other agency or person charged with responsibility for the operation of a nutrition program at the close of any fiscal year, such funds shall remain the property of the governing authority, agency, or person, and no portion thereof which may remain unexpended or unencumbered at the close of any fiscal year shall revert to the state, its general fund, or to the state Department of Education.

Added by Acts 1959, No. 93, §1; Acts 2009, No. 279, §1.



RS 17:201 - Terminated June 30, 2001. See Acts 1994, 3rd Ex. Sess., No. 35, §1, eff. July 6, 1994; Acts 1996, 1st Ex. Sess., No. 37, §1, eff. May 7, 1996; Acts 1997, No. 831, §1, eff. July 10, 1997; Acts 1999, No. 727, §1, eff. July 1, 1999.

SUBPART B-1. IN-SCHOOL INTERVENTION PILOT PROGRAM

§201. Terminated June 30, 2001. See Acts 1994, 3rd Ex. Sess., No. 35, §1, eff. July 6, 1994; Acts 1996, 1st Ex. Sess., No. 37, §1, eff. May 7, 1996; Acts 1997, No. 831, §1, eff. July 10, 1997; Acts 1999, No. 727, §1, eff. July 1, 1999.



RS 17:202 - Terminated June 30, 2001. See Acts 1994, 3rd Ex. Sess., No. 35, §1, eff. July 6, 1994; Acts 1996, 1st Ex. Sess., No. 37, §1, eff. May 7, 1996; Acts 1997, No. 831, §1, eff. July 10, 1997; Acts 1999, No. 727, §1, eff. July 1, 1999.

§202. Terminated June 30, 2001. See Acts 1994, 3rd Ex. Sess., No. 35, §1, eff. July 6, 1994; Acts 1996, 1st Ex. Sess., No. 37, §1, eff. May 7, 1996; Acts 1997, No. 831, §1, eff. July 10, 1997; Acts 1999, No. 727, §1, eff. July 1, 1999.



RS 17:203 - Terminated June 30, 2001. See Acts 1994, 3rd Ex. Sess., No. 35, §1, eff. July 6, 1994; Acts 1996, 1st Ex. Sess., No. 37, §1, eff. May 7, 1996; Acts 1997, No. 831, §1, eff. July 10, 1997; Acts 1999, No. 727, §1, eff. July 1, 1999.

§203. Terminated June 30, 2001. See Acts 1994, 3rd Ex. Sess., No. 35, §1, eff. July 6, 1994; Acts 1996, 1st Ex. Sess., No. 37, §1, eff. May 7, 1996; Acts 1997, No. 831, §1, eff. July 10, 1997; Acts 1999, No. 727, §1, eff. July 1, 1999.



RS 17:204 - Terminated June 30, 2001. See Acts 1994, 3rd Ex. Sess., No. 35, §1, eff. July 6, 1994; Acts 1996, 1st Ex. Sess., No. 37, §1, eff. May 7, 1996; Acts 1997, No. 831, §1, eff. July 10, 1997; Acts 1999, No. 727, §1, eff. July 1, 1999.

§204. Terminated June 30, 2001. See Acts 1994, 3rd Ex. Sess., No. 35, §1, eff. July 6, 1994; Acts 1996, 1st Ex. Sess., No. 37, §1, eff. May 7, 1996; Acts 1997, No. 831, §1, eff. July 10, 1997; Acts 1999, No. 727, §1, eff. July 1, 1999.



RS 17:205 - Terminated June 30, 2001. See Acts 1994, 3rd Ex. Sess., No. 35, §1, eff. July 6, 1994; Acts 1996, 1st Ex. Sess., No. 37, §1, eff. May 7, 1996; Acts 1997, No. 831, §1, eff. July 10, 1997; Acts 1999, No. 727, §1, eff. July 1, 1999.

§205. Terminated June 30, 2001. See Acts 1994, 3rd Ex. Sess., No. 35, §1, eff. July 6, 1994; Acts 1996, 1st Ex. Sess., No. 37, §1, eff. May 7, 1996; Acts 1997, No. 831, §1, eff. July 10, 1997; Acts 1999, No. 727, §1, eff. July 1, 1999.



RS 17:221 - School attendance; compulsory ages; duty of parents; excessive absences; condition for driving privileges

SUBPART C. SCHOOL ATTENDANCE

§221. School attendance; compulsory ages; duty of parents; excessive absences; condition for driving privileges

A.(1) Every parent, tutor, or other person residing within the state of Louisiana having control or charge of any child from that child's seventh birthday until his eighteenth birthday shall send such child to a public or private day school, unless the child graduates from high school prior to his eighteenth birthday. Any child below the age of seven who legally enrolls in school shall also be subject to the provisions of this Subpart. Every parent, tutor, or other person responsible for sending a child to a public or private day school under provisions of this Subpart shall also assure the attendance of such child in regularly assigned classes during regular school hours established by the school board and shall assure that such child is not habitually tardy from school pursuant to the provisions of R.S. 17:233.

(2) Whoever violates the provisions of this Subsection or R.S. 17:234 shall be fined not more than two hundred and fifty dollars or imprisoned not more than thirty days, or both. The court shall impose a minimum condition of probation which may include that the parent, tutor, or other person having control or charge of the child participate in forty hours of school or community service activities, or a combination of forty hours of school or community service and attendance in parenting classes or family counseling sessions or programs approved by the court having jurisdiction, as applicable, or the suspension of any state-issued recreational license.

(3) Whoever violates any other provision of this Subpart or any other provision of law which provides for the penalty provided for in R.S. 17:221 shall be fined not more than fifteen dollars, and, for such violations, each day the violation continues shall constitute a separate offense.

(4) Visiting teachers or supervisors of child welfare and attendance, with the approval of the parish or city superintendents of schools, shall file proceedings in court to enforce the provisions of this Subpart.

B.(1) A city, parish, or other local public school board shall grant admission or readmission to school to any person who meets all of the following criteria:

(a) Resides within the geographic boundaries of the school system.

(b) Meets the eligibility requirements for school entrance pursuant to R.S. 17:222(A).

(c) Is nineteen years of age or younger on September thirtieth of the calendar year in which the school year begins or is twenty years of age on September thirtieth of the calendar year in which the school year begins and has sufficient course credits that he will be able to graduate within one school year of admission or readmission.

(d) Has not received a high school diploma or its equivalent.

(e) Is otherwise eligible for enrollment in a public school pursuant to state law and the policies of the local school board and the State Board of Elementary and Secondary Education.

(2) If a person meets all of the criteria in Paragraph (1) of this Subsection, no city, parish, or other local public school board may deny him admission or readmission based on any of the following characteristics:

(a) The person voluntarily withdrew from school.

(b) The person is pregnant.

(c) The person is a parent.

(d) The person is married.

(3) The admission or readmission of a person who will be twenty years of age on September thirtieth of the calendar year in which the school year begins shall be limited to grade twelve.

(4) The admission or readmission of any person who has been suspended or expelled from a Louisiana public school is subject to all laws and policies applicable to such disciplinary actions.

(5) The admission or readmission of a person with an exceptionality is subject to federal and state law governing the age of eligibility for services for students with exceptionalities.

C. Each of the school boards shall:

(1) Develop and submit to the state Superintendent of Education a detailed written program plan designed to improve school attendance, based on local needs and resources.

(2) Give priority in selecting pilot schools within the local school districts to those with the highest percentage of nonattendance, and

(3) Focus the program in a manner designed to remedy the underlying problems causing poor school attendance.

D. Each school shall develop and implement a system whereby the school shall attempt to provide verbal notification and, if such verbal notification cannot be provided, then shall provide written notification to a child's parent, tutor, or legal guardian when that child has been absent from school for five school days in schools operating on a semester basis, and for ten days in schools not operating on a semester basis.

E. Repealed by Acts 2010, No. 927, §1.

F. The parent, tutor, or other person responsible for the school attendance of a child who is under age eighteen and who is enrolled in school beyond his sixteenth birthday may request that the student be allowed to attend an alternative education program or a vocational-technical education program. In the case of a child who has no parent, tutor, or other person responsible for his school attendance, the superintendent of the city, parish, or other local public school system may act on behalf of the student in making such a request. Upon such request, the superintendent of the city, parish, or other local school system in which the student is enrolled shall be responsible for determining whether the student remains in the regular school setting or attends an alternative education program or a vocational-technical education program and for developing and implementing an individualized plan of education for such student.

G. The provisions of Paragraph (A)(1) of this Section shall not be applicable to any child who is under the age of seventeen and is attending or is seeking admission to a National Guard Youth Challenge Program in this state, and the parent, tutor, or legal guardian of any such child shall not be considered in violation of the provisions of Paragraph (A)(1) of this Section.

H. Nothing in this Section shall prohibit any child from attending or seeking admission to a National Guard Youth Challenge Program in this state.

I. Nothing in this Section shall prohibit a child who is at least sixteen years of age, who meets criteria established by the State Board of Elementary and Secondary Education for enrolling in an effective adult education program, from enrolling in and attending such a program. A parent, tutor, or other person responsible for the school attendance of a child who is at least sixteen years of age but under age eighteen and who is enrolled in and is fulfilling the attendance requirements of an adult education program shall be considered to be in compliance with the school attendance provisions of Paragraph (A)(1) of this Section. As used in this Subsection, an "effective adult education program" means an approved program that has demonstrated a proven record of student progress in the attainment of basic skills and essential competencies as determined by quality indicators and performance-based criteria developed and adopted by the Board of Supervisors of Community and Technical Colleges in accordance with R.S. 17:3217.1(D)(2).

J. Pursuant to a policy adopted by a school board as defined by and in compliance with R.S. 32:431.1, the driving privileges of a child under eighteen years of age may be denied or suspended if the child withdraws from school prior to graduation or has been determined to be habitually absent or tardy as provided in R.S. 17:233.

K. A child who is at least seventeen years of age and who, after successfully completing a program established by the State Board of Elementary and Secondary Education, has been issued a Louisiana high school equivalency diploma in accordance with criteria established by the Board of Supervisors of Community and Technical Colleges shall be considered exited from high school and shall not be subject to the provisions of this Subpart.

Acts 1964, No. 109, §1; Amended by Acts 1966, No. 521, §1; Acts 1976, No. 425, §1; Acts 1979, No. 383, §1; Acts 1981, No. 873, §2, eff. Sept. 11, 1981; Acts 1986, No. 126, §1; Acts 1987, No. 504, §1, eff. July 9, 1987; Acts 1991, No. 757, §1; Acts 1995, No. 79, §1, eff. June 12, 1995; Acts 2001, No. 1151, §1, eff. July 1, 2001; Acts 2002, 1st Ex. Sess., No. 59, §1, eff. July 1, 2002 (Subsection F) and April 18, 2002 (Subsection I); Acts 2008, No. 688, §1, eff. June 1, 2009; Acts 2009, No. 224, §6, eff. June 1, 2009; Acts 2009, No. 305, §1; Acts 2010, No. 132, §1, eff. July 1, 2010; Acts 2010, No. 699, §1, eff. June 29, 1010; Acts 2010, No. 732, §1, eff. July 1, 2010; Acts 2010, No. 927, §1; Acts 2011, No. 166, §1; Acts 2014, No. 411, §1.



RS 17:221.1 - Repealed by Acts 2010, No. 500, §1.

§221.1. Repealed by Acts 2010, No. 500, §1.



RS 17:221.2 - Assignment of pupils; parental request

§221.2. Assignment of pupils; parental request

A.(1) Notwithstanding any law, rule, or regulation to the contrary, if not specifically contrary to the provisions of an order of a court of competent jurisdiction providing for the assignment of pupils within the school system, and except as otherwise provided by Paragraph (2) of this Subsection, a city or parish school board shall assign a student to attend any public school requested by a parent or other person responsible for the student's school attendance when the requested school has space available and is of a suitable grade level, and the child resides not more than one mile from such school measured by the distance to be traveled on public streets or highways, or by the boundary of a subdivision. The provisions of this Section shall apply regardless of parish boundaries and the respective school boards shall work together to ensure compliance herewith.

(2) Notwithstanding any law, rule, or regulation to the contrary and if not specifically contrary to the provisions of an order of a court of competent jurisdiction providing for the assignment of pupils within the school system, a city or parish school board in Caddo Parish or St. Tammany Parish shall assign a student to attend any public high school requested by a parent or other person responsible for the student's school attendance when the requested school has space available and is of a suitable grade level, and the child resides not more than two miles from such school measured by the distance to be traveled on public streets or highways, or by the boundary of a subdivision. A school board shall not be required to provide transportation to any student enrolled in high school pursuant to the provisions of this Paragraph.

B. Nothing in this Section shall be construed to affect in any way the rules and regulations of the Louisiana High School Athletic Association regarding eligibility for participation in interscholastic athletics.

C. The provisions of this Section shall not apply to Orleans Parish.

D. No state money shall be used to discriminate or have the effect of discriminating in providing equal education opportunities.

Acts 1992, No. 899, §1, eff. July 8, 1992; Acts 1993, No. 792, §1; Acts 2011, 1st Ex. Sess., No. 41, §1, eff. June 12, 2011.



RS 17:221.3 - Student enrollment notification; required schools and programs; content

§221.3. Student enrollment notification; required schools and programs; content

A. To provide for accurate student enrollment data, procedures accounting for the enrollment of certain students in schools or programs other than city or parish public schools shall be implemented as required in this Section.

B.(1) Every private school approved pursuant to R.S. 17:11, every nonapproved private school, and every publicly funded adult education program shall provide a written notification of enrollment for every student, as required in this Section, who had attended a public school immediately prior to their enrollment in the private school or adult education program.

(2) Such notification shall:

(a) Be provided for a student who has withdrawn from a public school during a given school year, as well as for a student who had attended a public school at the end of the previous school year and enrolled in a private school or adult education program the following school year.

(b) Be provided only for a student age twenty-one or younger who attended public school in grades kindergarten through twelve immediately prior to the enrollment of such student in the schools or programs required in this Subsection to provide written notice, and who had not completed twelfth grade.

(c) Be provided directly to the public school that each student had attended immediately prior to enrollment.

(d) Be a written notification of enrollment which may be a written request for a student's transcript if such transcript request occurs after the student has been accepted for enrollment, with such written request or notification containing at a minimum the student's legal name, date of birth, gender, and race.

(e) Occur within ten days of the enrollment of such student.

C. Each public school which receives a transcript request or written notice of enrollment shall immediately notify appropriate entities within their city or parish school system to ensure the accurate recording of such information within that system's student information system.

D. As prescribed in R.S. 17:232(D), each city or parish school system may also directly contact any of the schools or programs required by this Section to provide written notice regarding any students known or suspected to be enrolled in such schools or programs, and for which appropriate notification had not been received. Such schools or programs shall provide within ten days the enrollment status of the students in question.

Acts 1999, No. 408, §1.



RS 17:221.4 - Louisiana School Dropout Prevention Act

§221.4. Louisiana School Dropout Prevention Act

A. This Section shall be known and may be cited as the "Louisiana School Dropout Prevention Act".

B.(1) The State Board of Elementary and Secondary Education shall work with city, parish, and other local public school systems that have the lowest four-year cohort graduation rates. The state board shall incorporate specific dropout prevention strategies, target resources, and gather data that will improve graduation rates and educational outcomes in all grades in all schools.

(2) The state board shall develop specific methods of targeted intervention or identify appropriate existing methods for city, parish, and other local public school systems that have a four-year cohort graduation rate of less than eighty percent as determined by the state board. These intervention methods may include:

(a) Early intervention for students who are at risk of failing Algebra I or any ninth grade math class.

(b) Alternative programs designed to reengage dropouts.

(c) Increased availability of advanced placement courses.

(d) Comprehensive coaching for middle school students who are below grade level in reading and math.

(e) Teacher advisories such as the use of graduation coaches and other supports that are designed to specifically address the needs of youth most at risk of dropping out of school.

(f) Strategies specifically designed to improve the high school graduation rate of students at highest risk for dropping out, including youth in the foster care system, pregnant and parenting youth, Limited English Proficient students, and students with special education needs.

(g) Communicating with students and their parents or legal guardians about the availability of local after school programs and the academic enrichment and other activities the programs offered.

(h) Opportunities for credit recovery.

(i) Opportunities to participate in the Jobs for America's Graduates program.

(3) The state board shall also gather the following data to ensure that all programs are research-based and data-driven and use such data for continuous program improvement:

(a) Total number of high school suspensions and expulsions.

(b) Total number of students enrolled in alternative schools.

(c) Total number of students who have failed Algebra I or English I.

(d) Total number of students who are repeating the ninth grade.

(e) Total number of students required to repeat a ninth grade course.

(4) City, parish, and other local public school systems that fail to show a decline in their annual dropout rates shall prepare and submit to the state board each year a written report that documents:

(a) The outcomes of the dropout prevention strategies to date at the school system level.

(b) How the school system dropout prevention strategies and activities will be modified, based on the data.

(5) Each city, parish, and other local public school system shall:

(a) Post the four-year cohort graduation rate for each high school in the system and for the system as a whole on its Internet website.

(b) Send a written notice to the parent or other legal guardian of each high school student that contains the following information:

(i) The four-year cohort dropout rate of the school in which the student is enrolled.

(ii) The number of students in the school in which the student is enrolled that have been identified as failing pursuant to the school and district accountability system.

C. A student who is under eighteen years of age, who withdraws from school prior to graduating from high school, and who has not enrolled in a dropout recovery program as provided in R.S. 17:221.6 shall exercise one of the following options within one hundred twenty days of leaving school:

(1) Reenroll in school and make continual progress toward completing the requirements for high school graduation.

(2) Enroll in a high school equivalency diploma program and make continual progress toward completing the requirements for earning such diploma.

(3) Enlist in the Louisiana National Guard or a branch of the United States Armed Forces, with a commitment for at least two years of service, and earn a high school equivalency diploma during such service period.

D. The provisions of Subsection C of this Section shall apply only to students who have been ruled to be truants, pursuant to the provisions of Chapter 15 of Title VII of the Louisiana Children's Code, by a court of competent jurisdiction and ordered by the court to comply with the provisions thereof.

Acts 2008, No. 742, §1; Acts 2010, No. 557, §1; Acts 2010, No. 666, §1; Acts 2014, No. 530, §1; Acts 2015, No. 392, §1.



RS 17:221.5 - Placement in classrooms of children born at the same birth event; parental request; limitations

§221.5. Placement in classrooms of children born at the same birth event; parental request; limitations

A. In accordance with the provisions of this Section and effective with the 2008-2009 school year and thereafter, a parent of more than one child born at the same birth event may request that such children initially be placed in the same classroom or in separate classrooms if the children are enrolled in the same grade level at the same public elementary school. At the time of making such request, appropriate school or school system employees may provide advice and information to the parent relative to such request and make recommendations to the parent regarding such placement.

B. A request for the placement of a child pursuant to Subsection A of this Section shall be made to the superintendent of the school system in which the public elementary school is located or his designee no later than fourteen days after the first day of each school year or no later than fourteen days after the first day of attendance of the child during a school year if the child enrolls in school after the fourteenth day of a new school year. Notwithstanding any law, rule, regulation, or school board policy to the contrary, the request by a parent for the initial placement of a child in a classroom in accordance with this Section shall be granted subject to change as provided by Subsection C of this Section.

C. The initial placement of a child in a classroom in accordance with the provisions of this Section shall be reviewed by the superintendent or his designee as soon as practicable after the end of the first grading period applicable to such child. If the superintendent or his designee, in consultation with the school principal, the child's teachers, and the parent, determines that such initial placement is disruptive to the school or is not in the best educational interest of the child, the initial placement of the child shall be modified, and the child shall be placed in accordance with school board policy otherwise applicable to the child.

D. For the purposes of this Section, the term "parent" shall mean the person responsible by law for the child's school attendance.

E. The provisions of this Section shall apply only to children enrolled in a public elementary school through the second grade.

Acts 2008, No. 507, §1, eff. June 25, 2008.



RS 17:221.6 - Louisiana School Dropout Recovery Program

§221.6. Louisiana School Dropout Recovery Program

A. Each school district and charter school that provides instruction to high school students may offer a dropout recovery program for eligible students. School districts and charter schools should maximize the use of federal Title 1 funds and at-risk funds provided through the minimum foundation program formula to establish such programs.

B. The State Board of Elementary and Secondary Education's prescribed standards and achievement testing requirements shall apply to dropout recovery programs.

C. The dropout recovery program shall do the following:

(1) Make available appropriate and sufficient supports for students, including tutoring, career counseling, and college counseling.

(2) Comply with federal and state laws governing students with disabilities.

(3) Meet state requirements for high school graduation.

D. Each eligible student enrolled in a dropout recovery program shall have an individual graduation plan developed by the student's assigned academic coach. The plan shall include the following elements:

(1) The start date and anticipated end date of the plan.

(2) Courses to be completed by the student during the academic year.

(3) Whether courses will be taken sequentially or concurrently.

(4) State competency exams to be taken, as necessary.

(5) Expectations for satisfactory monthly progress.

(6) Expectations for contact with the student's assigned academic coach.

E. Each student enrolled in a dropout recovery program pursuant to this Section shall be recorded on a monthly basis as participating in the program and shall be included in the student enrollment count for the school or school system offering the program. Each participating school and school system shall record, each month, all of the students who meet the following criteria for actively participating in the dropout recovery program:

(1) Newly enrolled students who have an individual graduation plan on file on or before the first school day of the month.

(2) Students who met the expectations for satisfactory monthly progress for the month.

(3) Students who did not meet the expectations for satisfactory monthly progress for the month but did meet the expectations one of the two previous months.

(4) Students who met expectations for program reentry in the revised individual graduation plan in the previous month.

F. School districts and charter schools may contract with an educational management organization to provide a dropout recovery program. If contracting with an educational management organization, the school district or charter school shall ensure that all of the following requirements are met:

(1) The educational management organization is accredited by a regional accrediting body.

(2) Teachers provided by the educational management organization hold a current teaching license from any state, and teachers of core subjects are highly qualified in the subjects to which they are assigned.

(3) The educational management organization has provided one or more dropout recovery programs for at least two years prior to providing a program pursuant to this Section.

G. Dropout recovery programs shall be classified as alternative programs.

H. Entities that are contracted to provide dropout recovery programs may conduct outreach to encourage students who are not enrolled in a school district or charter school in this state to return to school. Entities that are contracted to provide dropout recovery programs shall not conduct advertising or marketing campaigns directed at students who are currently enrolled in a school district or charter school, or undertake any other activity that encourages students who are enrolled in a school district or charter school to stop attending school in order to qualify for a dropout recovery program. All contracts entered into by a city, parish, or other local public school board for the provision of student dropout recovery programs shall include requirements for the protection of all personally identifiable student information that shall comply with all applicable state and federal law and regulations.

I. For purposes of this Section:

(1) "Academic coach" is an adult who assists students in selecting courses needed to meet graduation requirements, monitors student pace and progress through the program, and conducts regular pace and progress interventions.

(2) "Eligible student" means a student who is not enrolled in a school district or charter school and who has been withdrawn from a school district or charter school for at least thirty days, unless a school administrator determines that the student is unable to participate in other district programs.

(3) "Satisfactory monthly progress" means an amount of progress that is measurable on a monthly basis and that, if continued for a full twelve months, would result in the same amount of academic credit being awarded to the student as would be awarded to a student in a traditional education program who completes a full school year. Satisfactory monthly progress may include a lesser required amount of progress for the first two months that a student participates in the program.

(4) "School district" or "district" means a city, parish, or other local public school system.

Acts 2014, No. 530, §1; Acts 2015, No. 392, §1.



RS 17:221.7 - Dropout prevention and recovery for expectant and parenting students

§221.7. Dropout prevention and recovery for expectant and parenting students

A. The Louisiana Legislature recognizes the need to ensure that all students graduate from high school, despite the many challenges they may face. The legislature acknowledges that pregnancy is consistently the most common family-related reason given by female students who drop out of high school. Further, the legislature finds that federal Title IX of the Education Amendments of 1972 protects the rights of expectant and parenting students, and encompassed in that protection is the right to a safe and supportive school environment that promotes high school graduation.

B. Title IX of the Education Amendments of 1972 establishes basic legal obligations of any educational program receiving federal assistance.

C.(1) Each governing authority of a public secondary school receiving federal financial assistance shall adopt a policy that complies with the requirements of federal Title IX of the Education Amendments of 1972.

(2) In addition to the basic legal obligations under federal Title IX of the Education Amendments of 1972, the following key provisions shall be included in a school governing authority's policy regarding expectant and parenting students:

(a) Maintaining student confidentiality.

(b) Ensuring a safe and supportive learning environment.

(c) Promoting academic success.

(d) Implementing sensible attendance policies.

(3) Such policy shall be readily available to the public by posting on the website of the school or school governing authority, or by other appropriate means.

(4) The state Department of Education shall submit a written report to the Senate and House committees on education and health and welfare at least sixty days before the 2017 Regular Session of the Louisiana Legislature which shall include a summary of the aggregate data related to the graduation rate of expectant and parenting students, and any recommendations for changes in policy or legislation. However, in no case shall personally identifiable student information be reported.

Acts 2016, No. 523, §1.



RS 17:222 - Age of school entrance; proof of age, race, and parentage required; exceptions

§222. Age of school entrance; proof of age, race, and parentage required; exceptions

A. The age at which a child may enter the first grade of any public school at the beginning of the public school session shall be six years on or before September thirtieth of the calendar year in which the school year begins.

B.(1) All children upon entering a parish or city school system or private school in the state of Louisiana for the first time shall be required to present a copy of their official birth record to the school principal. A short-form birth certification card shall be acceptable as a copy of an official birth record. Only records from the local or state registrar of vital statistics will be accepted for children born in Louisiana. Birth verification forms issued by the local registrar of the parish of birth shall be valid and acceptable for entry into the parish or city schools or private schools.

(2) Children born in Louisiana will be given a fifteen day grace period to secure a copy of their birth record. Children born out of this state will be given thirty days grace in which to produce a copy of their birth record.

(3) In cases where birth certificates and/or birth verification forms cannot be obtained, the school principal may accept whatever positive proof of age, race, and parentage is available. It shall be left to the discretion of the parish or city superintendent of schools, subject to the authority of the school board, as to whether or not a child shall continue in school upon failure to comply herewith.

C. Notwithstanding the provisions of Subsections A and B of this Section, the parish school boards in Jefferson and Orleans parishes may adopt, by rule, and enforce ages for entrance into first grade in the schools in their systems which vary from the provisions of this Section. All children admitted into school as a result of a rule adopted pursuant to this Subsection shall be counted in reports submitted for funding under the Minimum Foundation Program and money allocated pursuant to such program shall be based on the report which includes such children.

Acts 1964, No. 109, §2; Acts 1984, No. 914, §1; Acts 1993, No. 530, §1; Acts 2000, 1st Ex. Sess., No. 118, §2, eff. April 19, 2000; Acts 2011, 1st Ex. Sess., No. 41, §1, eff. June 12, 2011; Acts 2011, No. 102, §1.



RS 17:223 - Discipline of pupils; suspension from school, corporal punishment

§223. Discipline of pupils; suspension from school, corporal punishment

A. Every teacher is authorized to hold every pupil to a strict accountability for any disorderly conduct in school or on the playground of the school, or on any school bus going to or returning from school, or during intermission or recess. Each parish and city school board shall have discretion in the use of corporal punishment. In those cases in which a parish or city school board decides to use corporal punishment, each parish or city school board shall adopt such rules and regulations as it deems necessary to implement and control any form of corporal punishment in the schools in its district.

B. In addition, school principals may suspend from school any pupil for good cause, as stated in R.S. 17:416. Principals shall notify the visiting teacher, or supervisor of child welfare and/or attendance, of all suspensions. In all cases of suspensions, the parent, the superintendent of schools, and the visiting teacher, or supervisor of child welfare and/or attendance, shall be notified in writing of the facts concerning each suspension, including reasons therefor and terms thereof.

Acts 1988, No. 898, §1.



RS 17:223.1 - In-school suspension pilot projects

§223.1. In-school suspension pilot projects

A. Prior to the beginning of the 1985-1986 school year, the Department of Education, hereafter referred to as "the department", shall invite each public school system in the state to submit to the department a proposal for a pilot project for in-school suspension of students in the public elementary and secondary schools operated by those school systems.

B. The department shall consider and evaluate each proposal and recommend for approval by the State Board of Elementary and Secondary Education, hereafter referred to as the board, from among those submitted and deemed eligible pursuant to Subsection C of this Section, the maximum number of projects which can be funded by monies appropriated for this purpose. The board shall approve the projects to be funded. In making recommendations to the board for approval of projects for funding, the department shall evaluate each proposal on each of the following elements:

(1) The probable educational value. For evaluation of this element, project applicants shall submit and the department shall review the statistical history of out-of-school suspensions from the schools in which the program is proposed to be piloted for the 1985-1986 school year.

(2) The probable effectiveness of the project as an alternative to suspensions from school.

(3) The probable cost effectiveness of the use of the funds.

(4) The potential for improving the attendance of students and the education provided to students if the project were to be implemented on a statewide basis.

C. To be eligible for selection for funding as provided in this Section, any project proposal shall contain at a minimum:

(1) A statement of the needs the project intends to address.

(2) A statement of anticipated results and the basis upon which results are expected.

(3) A specific outline of implemental steps.

(4) A detailed plan for staff usage.

(5) A detailed budget for expending the monies granted.

(6) A detailed explanation of and plan for evaluation of the project results.

(7) A parental involvement component which requires the principal or his designee to personally contact the parents prior to in-school or out-of-school suspension or expulsion of a child unless the child presents imminent danger to the school environment. This component shall also require the principal, after contacting parents or parent, to conduct a conference with the parent, the teacher if the teacher's presence is deemed necessary by the principal, and student when a child is suspended for any of the following: fighting students or faculty, disrespect for authority, disturbance in classroom or campus, cutting class, leaving campus, excess tardiness and absence, habitual violation of school rules, profane or obscene language, smoking, threatening students, stealing, possession of weapon, possession of drugs, vandalism, possession of or shooting of fireworks, or gambling.

D. Any school system whose pilot project is selected for funding shall receive, through the department from monies appropriated for the purpose, the funds requested in the proposal to implement the project during the 1985-1986 school year.

E. Each school system awarded monies under this Section shall implement its project during the 1985-1986 school year. The pilot program may be implemented in no more than one school per selected school system; which school system may expend a maximum of thirty-five thousand dollars on the project. Before July 1st, 1986, the school system shall provide to the department a thorough written review of the project, including documentation of how the monies awarded under this Section were spent, the results of the project, and the recommendations of the school system with regard to the project. Each school system shall return to the department any of the money awarded pursuant to this Section that is unexpended and shall reimburse the department for any undocumented expenditure of funds received under this Section.

Acts 1985, No. 874, §1, eff. July 23, 1985.

{{NOTE: SEE ACTS 1985, NO. 874, §3.}}



RS 17:224 - Unadjustable or incorrigible children; reports to juvenile courts; expulsion, assignments, and transfers

§224. Unadjustable or incorrigible children; reports to juvenile courts; expulsion, assignments, and transfers

A. Unadjustable or incorrigible children, who, through no fault of their parents or tutors or other persons having charge of them, regularly disrupt the orderly processes of the school to which they have been assigned, shall be considered as delinquents and may be reported by the visiting teacher, or supervisor of child welfare and attendance, to the juvenile court of the parish, there to be dealt with in the manner prescribed by law.

B. Notwithstanding the provisions of R.S. 17:416 to the contrary, any student who exhibits disruptive behavior, an incorrigible attitude, or any other discipline problems in general, may be recommended by the principal for expulsion, assignment to an appropriate alternative education program, or transfer to adult education if such student is:

(1) Seventeen years of age or older with less than five units of credit toward graduation.

(2) Eighteen years of age or older with less than ten units of credit toward graduation.

(3) Nineteen years of age or older with less than fifteen units of credit toward graduation.

Acts 1990, No. 158, §2, eff. July 1, 1990; Acts 1992, No. 1034, §1.



RS 17:225 - Repealed by Acts 1998, 1st Ex. Sess., No. 160, 3, eff. July 1, 1998.

§225. Repealed by Acts 1998, 1st Ex. Sess., No. 160, §3, eff. July 1, 1998.



RS 17:225.1 - Repealed by Acts 2010, No. 500, §1.

§225.1. Repealed by Acts 2010, No. 500, §1.



RS 17:226 - Exemptions from compulsory attendance

§226. Exemptions from compulsory attendance

A. The following classes of children provided for in this Section shall be exempted from the provisions of this Subpart:

(1) Children mentally, physically, or emotionally incapacitated to perform school duties, and children unable to profit from further school experience, such exemptions to be certified in writing by a psychiatrist, psychologist, recognized evaluation center or clinic, or other professionally qualified person or agency designated by the city, parish, or other local public school board.

(2) Children temporarily excused from school, as follows:

(a) Children who are personally ill and whose attendance in school would endanger their own health or that of their classmates, each city, parish, or other local public school board being hereby authorized to adopt and promulgate or publish such resolutions as may seem wise and proper regarding the requirement of a certificate from a physician or nurse practitioner licensed to practice in the state in substantiation of the absence of children under this authorization of temporary absence.

(b) Children in whose families there is serious illness which would reasonably necessitate the absence from school if, in the judgment of the visiting teacher, or supervisor of child welfare and attendance, such absence is justified, or if the illness is substantiated in writing by a physician or nurse practitioner licensed to practice in the state.

(c) Children in whose immediate family a death has occurred, such absence not to exceed one week because of and at the time of such death.

(d) Children whose religious faith requires absence for the observance of special and recognized holidays of the child's own faith.

(e)(i) A child whose parent is a member of the United States Armed Forces or the National Guard of a state and such parent has been called to duty for or is on leave from overseas deployment to a combat zone or combat support posting shall be granted excused absences, not to exceed five school days per school year, for the day or days missed from school for the child to visit with his parent prior to the parent's deployment or during the parent's leave and, upon returning to school, shall be permitted to complete all class assignments, including all tests, missed while the child was absent pursuant to the provisions of this Item.

(ii) For the purposes of this Subparagraph, the term "parent" shall mean the person responsible by law for the child's school attendance.

B. Children shall not be excused from school to work in any job, including agriculture and domestic service, at any time, even in their own homes or for their own parents or tutors.

Acts 1964, No. 109, §2; Acts 2005, No. 200, §1, eff. July 1, 2005; Acts 2008, No. 142, §1, eff. June 12, 2008.



RS 17:226.1 - Compulsory attendance; exemption for minors engaged in artistic or creative services

§226.1. Compulsory attendance; exemption for minors engaged in artistic or creative services

In addition to the exemptions contained in R.S. 17:226, any minor employed to perform or render artistic or creative services under a contract subject to Chapter 32 of Title 51 of the Louisiana Revised Statutes of 1950, shall be exempt from the provisions of this Subpart for those days during which the minor is engaged in rendering artistic or creative services pursuant to such contract and for which instruction is required pursuant to R.S. 51:2134.

Acts 2005, No. 147, §1.



RS 17:227 - State directors of child welfare and attendance; duties

§227. State directors of child welfare and attendance; duties

The state superintendent of education shall appoint or designate members of the department of education whose primary responsibility shall be to supervise and enforce the provisions of this Sub-part and who shall serve as state director and assistant state directors of child welfare and attendance. The state director and assistant state directors of child welfare and attendance shall meet the certification standards set by the state board of education, for visiting teachers, or supervisors of child welfare and attendance, and shall be responsible for the general administration of this Sub-part. The state superintendent of education is authorized to prescribe the duties of the state director and assistant state directors of child welfare and attendance, and to make such rules and regulations for the performance thereof, not inconsistent with law, as will promote the purposes of this Sub-part.

Acts 1964, No. 109, §2.



RS 17:228 - Visiting teachers, or supervisors of child welfare and attendance

§228. Visiting teachers, or supervisors of child welfare and attendance

Each parish and city school board within the state shall administer this Subpart and secure its enforcement with other state and parish agencies mentioned herein. To facilitate the enforcement of this Subpart each parish and city school board shall employ at least one competent, qualified, and certified visiting teacher, or supervisor of child welfare and attendance. The parish or city school boards shall appoint such additional visiting teachers, or supervisors of child welfare and attendance, or home-school coordinators as are necessary to achieve a ratio of not less than one such officer for every seven thousand five hundred students provided that additional personnel shall be added when funding is provided using state and/or federal funds for such salary and benefits and when the student population reaches a major fraction of seven thousand five hundred students over any multiple of seven thousand five hundred students. Each parish and city school board shall fix the compensation of such visiting teachers, supervisors of child welfare and attendance, or home-school coordinators, payable from the school funds of the parish or city, and shall prescribe the duties of such visiting teachers, supervisors of child welfare and attendance, or home-school coordinators and make such rules and regulations for the performance thereof as are not inconsistent with law and regulations of the State Board of Elementary and Secondary Education. In addition, the State Board of Elementary and Secondary Education shall prescribe guidelines for the employment and funding of the home-school coordinators who shall be non-supervisory school support employees under the direction of the supervisor of child welfare and attendance and the principals of the schools to which they are assigned. Such home-school coordinators shall possess a teaching certificate and shall be employed for nine months according to the teacher salary schedule. The addition of home-school coordinators to achieve a ratio of one for every seven thousand five hundred students shall be dependent on the approval of funding of such salary and benefits utilizing state and/or federal funds. Such costs shall not be included in the calculation of the minimum foundation formula.

Acts 1964, No. 109, §2; Acts 1994, 3rd Ex. Sess., No. 45, §2.



RS 17:229 - Appointment of visiting teachers, or supervisors of child welfare and attendance

§229. Appointment of visiting teachers, or supervisors of child welfare and attendance

The local school superintendent shall appoint visiting teachers and supervisors of child welfare and attendance; but no person shall be so recommended or so appointed unless certified by the state board of education.

Acts 1964, No. 109, §2; Acts 2012, No. 1, §1, eff. July 1, 2012.



RS 17:230 - Powers and duties of visiting teachers, or supervisors of child welfare and attendance

§230. Powers and duties of visiting teachers, or supervisors of child welfare and attendance

A. Visiting teachers, supervisors of child welfare and attendance, and home-school coordinators, shall have all the powers, duties, and responsibilities vested or which may be vested in attendance officers by the compulsory attendance laws of this state.

B. The powers, duties, and responsibilities of visiting teachers, or supervisors of child welfare and attendance, shall be limited to the following, provided that any school system with fewer than seven thousand five hundred students may assign such duties in proportion to the fraction of seven thousand five hundred students in that school system:

(1) Maintaining and keeping pupil attendance accounting records on forms approved by the State Board of Elementary and Secondary Education.

(2) Investigating cases of nonenrollment and unexcused absences from school of all children within the compulsory school attendance age.

(3) Giving written notice, either in person or by registered mail, to the parent, tutor or other person having control or charge of a child within the compulsory school attendance age, when no valid reason is found for a child's nonenrollment or unexcused absence from school, requiring enrollment or attendance within three days from the date of notice.

(4) Visiting the home or place of residence of a child and any other place in which he is likely to find any child who is required to attend school when such child is absent from school during school hours, and when such child shall have been found, to return him to his parent or to the principal or teacher in charge of the school, or to the private tutor from whom absent.

(5) Keeping an accurate record of attendance of all children returned to schools or homes, of all cases prosecuted, and of all other services performed. A written report of all such activities shall be made monthly and annually to the parish or city superintendent of education and to the state director of child welfare and attendance.

(6) Conducting counseling sessions and other meetings related to school attendance and discipline.

(7) Undertaking other duties required by law or school board policy to reduce or respond to truancy.

C. In the discharge of the duties of their office, visiting teachers, supervisors of child welfare and attendance, or home-school coordinators shall cooperate fully with the state departments of public welfare, labor, health, and other state agencies, and may serve such writs and process in law relating to compulsory attendance as may be necessary for the enforcement of this Subpart.

Acts 1964, No. 109, §2. Amended by Acts 1975, No. 777, §1; Acts 1994, 3rd Ex. Sess., No. 45, §2.



RS 17:231 - Retirement, tenure, and other welfare benefits of visiting teachers, or supervisors of child welfare and attendance

§231. Retirement, tenure, and other welfare benefits of visiting teachers, or supervisors of child welfare and attendance

Visiting teachers, or supervisors of child welfare and attendance, employed under the provisions of this Sub-part, shall have the same status with respect to teacher retirement, tenure, sabbatical leave, sick leave, maternity leave, and all other teacher-welfare provisions as other teachers or supervisors whose employment requires that they hold valid teachers' certificates issued by authority of the state board of education.

Acts 1964, No. 109, §2.



RS 17:232 - Attendance records, principals' and teachers' duty to furnish; penalty for violation; pupil absence upon own authority prohibited; notice

§232. Attendance records, principals' and teachers' duty to furnish; penalty for violation; pupil absence upon own authority prohibited; notice

A. Visiting teachers, or supervisors of child welfare and attendance, shall receive the cooperation of all teachers and principals, public and private, in the parish or city in which they are appointed to serve. The principals, or heads, and the teachers of all schools, public, private, denominational, and parochial, shall report in writing to the visiting teachers, or supervisors of child welfare and attendance, the name, birthdate, race, parents, and residence of each pupil in attendance at their schools or classes within thirty days after the beginning of the school term or session, and at such other times as may be required, and make such other reports not inconsistent with law on attendance, census, and child-school adjustment as may be required by the State Board of Elementary and Secondary Education or the State Department of Education, all in accordance with rules adopted pursuant to the Administrative Procedure Act and reviewed in public hearings by legislative oversight subcommittees acting under the authority of R.S. 49:968.

B.(1) The attendance of all school pupils shall be checked each school day and at the beginning of each class period and shall be verified by the teacher keeping such record, which shall be open to inspection by the visiting teacher, or supervisor of child welfare and attendance, or duly authorized representative, at all reasonable times. All schools shall immediately report to the visiting teacher, or supervisor of child welfare and attendance, any unexplained, unexcused, or illegal absence, or habitual tardiness.

(2) Effective with the 1995-1996 school year and thereafter, no public elementary or secondary school pupil shall be permitted for any reason to absent himself from school attendance during the school day upon his own authority. The school principal or the principal's designee shall make all reasonable efforts to verbally notify the parent or other person responsible for the pupil's school attendance of any such prohibited absence by a pupil. For the purposes of notification as required by this Paragraph, a parent or other person responsible for a pupil's school attendance may designate in writing with the school principal one or more alternative contact persons.

C. The provisions of this Section shall not apply to schools which receive no local, state, or federal funds or support, directly or indirectly, and in which neither students nor their parents are recipients or beneficiaries of any local, state, or federal education program or assistance. However, such schools shall be required to report to the state Department of Education their total attendance as of the thirtieth day of their school term or session.

No school which violates the provisions of R.S. 14:358 or R.S. 42:54 shall be exempted from the provisions of this Section.

D. Notwithstanding any provision of law to the contrary, each school in this state, both public and nonpublic, shall, upon the request of the city or parish public school system within which such school is located, state whether any individual student is enrolled in such school and whether such pupil is fulfilling the compulsory attendance requirements provided under R.S. 17:221.

E. Whoever violates this Section shall be punished in accordance with R.S. 17:221.

Acts 1964, No. 109, §2. Amended by Acts 1975, No. 777, §1; Acts 1981, Ex.Sess., No. 12, §1, eff. Nov. 19, 1981; Acts 1982, No. 291, §1; Acts 1995, No. 211, §1, eff. June 14, 1995.



RS 17:233 - Cases of habitual absence or tardiness referred to juvenile or family court; denial or suspension of driving priviliges

§233. Cases of habitual absence or tardiness referred to juvenile or family court; denial or suspension of driving privileges

A. Any student who is a juvenile and who is habitually absent from school or is habitually tardy shall be reported by visiting teachers and supervisors of child welfare and attendance to the family or juvenile court of the parish or city as a truant child, pursuant to the provisions of Chapter 2 of Title VII of the Louisiana Children's Code relative to families in need of services, there to be dealt with in such manner as the court may determine, either by placing the truant in a home or in a public or private institution where school may be provided for the child, or otherwise.

B.(1)(a) A student shall be considered habitually absent or habitually tardy when either condition continues to exist after all reasonable efforts by any school personnel, truancy officer, or other law enforcement personnel have failed to correct the condition after the fifth unexcused absence or fifth unexcused occurrence of being tardy within any school semester.

(b) The parent or legal guardian of a student shall enforce the attendance of the student at the school to which the student is assigned.

(c) The principal of the school, or his designee, shall notify the parent or legal guardian in writing on or before a student's third unexcused absence or unexcused occurrence of being tardy, and shall hold a conference with such student's parent or legal guardian. This notification shall include information relative to the parent or legal guardian's legal responsibility to enforce the student's attendance at school and the civil penalties that may be incurred if the student is determined to be habitually absent or habitually tardy. The student's parent or legal guardian shall sign a receipt for such notification.

(d) The parent or legal guardian of any student in kindergarten through grade eight who is considered habitually absent or habitually tardy pursuant to the provisions of this Section shall be in violation of the provisions of Subparagraph (b) of this Paragraph and shall be punished as follows:

(i) A first offense shall be punishable by a fine of not more than fifty dollars or the performance of not less than twenty-five hours of community service.

(ii) Any subsequent offense shall be punishable in accordance with R.S. 17:221(A)(2).

(iii) For purposes of this Subparagraph, an offense means a violation of this Subsection by the parent or legal guardian of a child who is habitually absent or habitually tardy; multiple offenses may result from violations involving different habitually absent or tardy children of that parent or legal guardian.

(iv) In any case where the child is the subject of a court ordered custody or visitation plan, the parent or legal guardian who is lawfully exercising actual physical custody or visitation of the child shall be responsible for the child's attendance at school on those days and shall be solely responsible for any absence or tardiness of the child on such days. The parent or legal guardian not exercising actual physical custody or visitation on the day of the absence or tardiness shall not be in violation of this Section.

(2) In a nonpublic school, a student shall be considered habitually absent or tardy only when the student has been absent or tardy for more than five days within any month without approval of the parent or other person responsible for the student's school attendance and when the student's principal has filed a written report showing dates of absence or tardiness and dates and results of school contacts with the home.

C. If a student is less than eighteen years of age and is habitually absent or tardy as determined pursuant to this Section, the Department of Public Safety and Corrections may, upon notification from the school board, deny or suspend the driver's permit or license of the student in accordance with the provisions of R.S. 32:431.1.

D. For purposes of this Section, the term "tardy" shall include but not be limited to leaving or checking out of school unexcused prior to the regularly scheduled dismissal time at the end of the school day but shall not include reporting late to class when transferring from one class to another during the school day.

Acts 1990, No. 158, §2, eff. July 1, 1990; Acts 1994, 3rd Ex. Sess., No. 103, §1, eff. July 7, 1994; Acts 2008, No. 688, §1, June 1, 2009; Acts 2009, No. 224, §6, eff. June 1, 2009; Acts 2009, No. 305, §1; Acts 2010, No. 644, §1, eff. June 29, 2010.



RS 17:234 - Repealed by Acts 2010, No. 500, §1.

§234. Repealed by Acts 2010, No. 500, §1.



RS 17:235 - Cooperation of other state agencies and institutions with visiting teachers, or supervisors of child welfare and attendance

§235. Cooperation of other state agencies and institutions with visiting teachers, or supervisors of child welfare and attendance

It shall be the duty of all state agencies and institutions to cooperate fully with the visiting teachers, or supervisors of child welfare and attendance, in the enforcement of this Sub-part. Such schools and agencies as deal with children between the ages of six and eighteen years of age, both inclusive, shall make available to visiting teachers, or supervisors of child welfare and attendance, such information as will assist them in promoting the regular attendance and school adjustment of these children. It shall be the duty of the principals, superintendents, or heads of the training and correctional schools to notify the visiting teachers, or supervisors of child welfare and attendance, when a child is to be released and/or returned to a parish. Visiting teachers, or supervisors of child welfare and attendance, shall cooperate fully with the state departments of public welfare, labor, and health, and with other state and local agencies in promoting the purposes of this Sub-part, including interchange of confidential and privileged information; and shall cooperate fully with juvenile and family court authorities, training and correctional schools, law enforcement officers, and make such referrals thereto and investigations therefor as seem necessary for the enforcement of this Sub-part, including interchange of confidential and privileged information.

Acts 1964, No. 109, §3.



RS 17:235.1 - Parent orientation; local public school boards; guidelines

§235.1. Parent orientation; local public school boards; guidelines

A. Repealed by Acts 2014, No. 436, §2(B), eff. June 4, 2014.

B. Each local public school board shall conduct a parent orientation course according to the following guidelines:

(1) The program shall be scheduled to accommodate the attendance of the parents or guardians without the loss of work.

(2) All parents or guardians shall be encouraged to attend as many times as they wish.

(3) The school board shall provide every parent or guardian who attends the program a certificate verifying completion of the course.

(4) At the parent orientation meeting, the school board or its representative shall provide each parent or guardian a copy of and shall explain school board policies which:

(a) Govern the discipline of students, including but not limited to corporal punishment, detention, suspension, and expulsion of students.

(b) Govern the attendance of students and truancy sanctions.

(c) Govern the behavior and decorum expected of students at all times.

(d) Govern dress codes for students for all school functions, including but not limited to in-school and out-of-school functions, including but not limited to dances.

(e) Address parental access to instructional materials as provided in R.S. 17:355.

(f) Address any other such matters as the school board may deem appropriate.

(5) At the parent orientation meeting, the school board or its representative shall explain:

(a) Existing school board grading systems.

(b) Standardized test procedures in effect, including but not limited to preparation for tests, procedures to be followed on the testing days, and an explanation of the assessment of the test results.

(c) Policies governing promotion of students from grade to grade and procedures implemented when a student fails to attain sufficient standards for promotion.

(d) Other such matters as the school board may deem appropriate.

C. Repealed by Acts 2014, No. 436, §2(B), eff. June 4, 2014.

D. A local public school board shall schedule not less than three orientation meetings during a school year, and at various times during the day, in order to facilitate attendance with as little inconvenience to the parents or guardians as possible. In order to carry out the intent and purpose of this Section, a school board shall schedule not less than three orientation meetings between March and September of each year, and shall publish notice and otherwise seek to notify parents or guardians whose children may enter a school in the system about the availability of and schedule for orientation meetings.

E. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

F. Repealed by Acts 2014, No. 436, §2(B), eff. June 4, 2014.

G. The provisions of this Section shall not be applicable to the Webster Parish School Board.

Acts 1997, No. 418, §1, eff. June 22, 1997; Acts 2012, No. 1, §4, eff. July 1, 2012; Acts 2013, No. 329, §1; Acts 2014, No. 436, §1, eff. Aug. 1, 2014; Acts 2014, No. 436, §§2(A), 2(B), eff. June 4, 2014.



RS 17:235.2 - Statements of compliance; students and parents; required

§235.2. Statements of compliance; students and parents; required

A. Beginning with the 1999-2000 school year, each city and parish school board shall require each student in grades four through twelve in each school under the control of the board annually to sign a statement of compliance committing to do at least all of the following:

(1) Attend school daily, except when absent for reasons due to illness or other excused absence.

(2) Arrive at school on time each day.

(3) Demonstrate significant effort toward completing all required homework assignments.

(4) Follow school and classroom rules.

B. Beginning with the 1999-2000 school year, each parent or guardian of each student in grades four through twelve in any public school in the state annually shall sign a statement of compliance committing to do at least all of the following:

(1) Ensure that his child attends school daily except for reasons as specified in Paragraph A(1) of this Section.

(2) Ensure that his child arrives at school on time each day.

(3) Ensure that his child completes all required homework assignments.

(4) Attend all required parent and teacher or principal conferences.

C. Prior to the signing by any student of the statement of compliance as required in this Section, each homeroom teacher of students in grades four through twelve shall, on the first day of school each school year, provide information to and answer any questions from such students relative to the statement of compliance.

D. Each city and parish school board shall adopt rules and regulations necessary for the implementation of this Section. Such rules and regulations shall include the following:

(1) Appropriate action to be taken against any student or parent or guardian who fails to comply with the signed statement as required in this Section.

(2) Guidelines for accomplishing the requirements of Subsection C of this Section, including a specified amount of time necessary for teachers to accomplish such requirements.

Acts 1999, No. 1004, §1, eff. July 9, 1999.



RS 17:236 - Definition of a school

§236. Definition of a school

A. For the purposes of this Chapter, a school is defined as an institution for the teaching of children, consisting of an adequate physical plant, whether owned or leased, instructional staff members, and students. For such an institution to be classified as a school, within the meaning of this Chapter, instructional staff members shall meet the following requirements: if a public day school or a nonpublic school which receives local, state, or federal funds or support, directly or indirectly, they shall be certified in accordance with rules established by the State Board of Elementary and Secondary Education; if a nonpublic school which receives no local, state, or federal funds or support, directly or indirectly, they shall meet such requirements as may be prescribed by the school or the church. In addition, except as otherwise provided in Subsection B of this Section, any such institution, to be classified as a school, shall operate a minimum session of not less than one hundred eighty days. Solely for purposes of compulsory attendance in a nonpublic school, a child who participates in a home study program approved by the State Board of Elementary and Secondary Education shall be considered in attendance at a day school; a home study program shall be approved if it offers a sustained curriculum of a quality at least equal to that offered by public schools at the same grade level.

B. Effective for the 2005-2006 school year, the provisions of Subsection A of this Section relative to the required operation of a minimum school session of not less than one hundred eighty days shall not be applicable. However, the State Board of Elementary and Secondary Education may adopt rules effective for the 2005-2006 school year relative to the minimum session required of any institution in order to be classified as a school.

C. For the purpose of reporting data:

(1) The term "elementary school" means a school composed of any span of grades prekindergarten through grade eight that excludes grades nine through twelve.

(2) The term "middle school" or "junior high school" means a school composed of any span of grades five through nine that includes grades seven and eight and that excludes grades prekindergarten through four and ten through twelve.

(3) The term "high school" means a school composed of any span of grades nine through twelve.

(4) Middle schools, junior high schools, and high schools shall be considered secondary schools.

D. Nothing in Subsection C of this Section shall be construed to prohibit a city, parish, or other local public school board from configuring, classifying, or defining schools under its jurisdiction in a manner other than that provided in Subsection C of this Section.

E. Nothing in Subsection C of this Section shall affect the certification of education personnel or the grade levels for which they are eligible to teach.

Acts 1964, No. 109, §3. Amended by Acts 1980, No. 828, §1; Acts 2005, 1st Ex. Sess., No. 21, §1, eff. Nov. 29, 2005; Acts 2012, No. 378, §1, eff. May 31, 2012.



RS 17:236.1 - Approval of home study programs

§236.1. Approval of home study programs

A. A parent or legal guardian shall apply to the Board of Elementary and Secondary Education for approval of a home study program. An initial application must be made within fifteen days after commencement of the program. A renewal application must be made by the first of October of the school year, or within twelve months of approval of the initial application, whichever is later. The Board of Elementary and Secondary Education, upon receipt of such initial or renewal application, shall immediately notify the city or parish school superintendent within whose jurisdiction the home study is being conducted of such application and also shall notify said superintendent of subsequent actions taken by the board on the application.

B. An initial application for participation in a home study program shall be accompanied by a certified copy of the birth certificate of the child. A short-form birth certification card shall be acceptable as a certified copy of the birth certificate. The initial application or, during the 1984-1985 school year, a renewal application, shall be approved if the parent certifies that the home study program will offer a sustained curriculum of quality at least equal to that offered by public schools at the same grade level.

C.(1) After the 1984-1985 school year, a renewal application for participation in a home study program shall be approved if the parent submits to the board satisfactory evidence that the program has in fact offered a sustained curriculum of quality at least equal to that offered by public schools at the same grade level. To substantiate this fact, the parent shall submit with the renewal application a packet of materials which includes such documents as:

(a) A complete outline of each of the subjects taught during the previous year,

(b) Lists of books and materials used,

(c) Copies of the student's work,

(d) Copies of standardized tests,

(e) Statements by third parties who have observed the child's progress, and

(f) Any other evidence of the quality of the program being offered.

(2) If the material submitted is inadequate, the Department of Education shall notify the parent of the deficiencies and request additional materials.

(3) On the basis of all the information submitted, the Board of Elementary and Secondary Education shall determine whether the program offers a sustained curriculum of quality at least equal to that offered in public schools at the same grade level and shall approve or disapprove the application accordingly.

D. After the 1984-1985 school year, a renewal application shall be approved if, in lieu of submission of the packet of materials provided in the previous Subsection, the parent submits with the application any one of the following:

(1) Verification that the child has taken the competency-based education examination provided in R.S. 17:24.4 and scored at or above the passing level established by the Board of Elementary and Secondary Education for public school students at his grade level.

(2) Verification that the child has taken the California Achievement Test (CAT) or such other standardized examination as may be approved by the board and the child has scored at or above his grade level or the child has progressed at a rate equal to one grade level for each year in home study program.

(3) A statement from a teacher certified to teach at the child's grade level that the teacher has examined the program being offered and that, in his professional opinion, the child is being taught in accordance with a sustained curriculum of quality at least equal to that offered by public schools at the same grade level or, in the case of children with mental or physical disabilities, at least equal to that offered by public schools to children with similar disabilities. Any such teacher evaluation provided for in this Subsection shall be subject to review and approval of the State Board of Education.

E.(1) In May and September of each year and on such other dates as may be determined by the city or parish superintendent of schools, the local school board shall, upon request of a parent whose child is participating in a home study program, administer the competency-based education examination to the child. The test shall be administered with the same instructions and under similar conditions as provided children enrolled in the public schools.

(2) The local school board may charge a fee for this service not to exceed thirty-five dollars.

(3) The certified teacher administering the examination shall promptly provide the parent a statement indicating the child's score and whether he passed the examination.

F.(1) In May and September of each year and on such other dates as may be determined by the state superintendent of elementary and secondary education, the Department of Education shall, upon the request of the parent, administer the competency-based education examination to any child enrolled in a home study program or enrolled in a private school. The test shall be administered with the same instructions and under similar conditions as provided children enrolled in the public schools.

(2) The Department of Education may charge a fee for this service not to exceed thirty-five dollars.

(3) The certified teacher administering the examination shall promptly provide the parent a statement indicating the child's score and whether he passed the examination.

G. Notwithstanding any rule, regulation, or other provision of law to the contrary, a high school diploma awarded by a home study program approved by the State Board of Elementary and Secondary Education shall be deemed by all public postsecondary educational institutions, all state departments, agencies, boards, and commissions, and all other state and local governmental entities to have all of the rights and privileges afforded to a high school diploma awarded by a state-approved nonpublic school.

Acts 1984, No. 446, §1; Acts 1988, No. 837, §1; Acts 2000, 1st Ex. Sess., No. 118, §2, eff. April 19, 2000; Acts 2010, No. 677, §1.



RS 17:236.2 - Home study program participants; admission to public schools

§236.2. Home study program participants; admission to public schools

A. The State Board of Elementary and Secondary Education, hereinafter referred to as the state board, shall adopt policies, rules, and regulations establishing procedures to be followed by city and parish school boards in admitting or readmitting to the public schools any child who, during the preceding school year or any portion thereof immediately preceding his admission or readmission to the public schools, participated in an approved home study program pursuant to the provisions of R.S. 17:236.

B. In adopting such policies, rules, and regulations, the state board shall provide for the screening and evaluation of such students, including, but not limited to, the administration of examinations to determine the grade level at which such child should be admitted or readmitted to the public schools.

C. The State Department of Education shall select, develop, validate, and/or provide for the administration of all examinations required by the state board pursuant to the provisions of this Section. Such examinations shall measure the skills of such students using the criteria developed pursuant to the provisions of R.S. 17:24.4 and R.S. 17:391.1 et seq.

D. Each child seeking admission or readmission to the public schools of this state pursuant to the provisions of this Section shall, as a prerequisite for such admission or readmission, fulfill all screening and evaluation requirements established by the state board.

E. Each city and parish school board shall adopt all policies, rules, and regulations necessary to provide for the implementation of the provisions of this Section, including, but not limited to, provisions for the screening and evaluation of students in accordance with the policies, rules, and regulations adopted by the state board and for administering such examinations as may be required by the state board. Such school boards shall use the results of such screening, evaluations, and examinations in determining the grade level at which such children shall be admitted or readmitted to the public schools under the respective jurisdictions of such boards.

Acts 1984, No. 448, §1, eff. July 6, 1984.



RS 17:236.3 - Repealed by Acts 2013, No. 294, §2.

§236.3 Repealed by Acts 2013, No. 294, §2.



RS 17:237 - Authority to suspend

§237. Authority to suspend

Pursuant to the authority contained in Article XIX, Section 5, of the Constitution of Louisiana, the Governor is hereby authorized to suspend the provisions of Sections 221, 230 and 233 of this Title, or any of them, for no longer than one calendar year, in any parish or parishes designated by him, in the event of disaster, flood, disorder, riot, violence, or any other emergency deemed sufficient by him.

Acts 1964, No. 109, §3.



RS 17:238 - Education of children having no permanent address, certain abandoned children, and children in foster care

§238. Education of children having no permanent address, certain abandoned children, and children in foster care

A. Notwithstanding any provision of law or regulation to the contrary, the governing authority of each public elementary and secondary school shall establish a policy to provide for the placement in school and for the education of any child temporarily residing within the jurisdiction of the board who has no permanent address, who has been abandoned by his parents, or who is in foster care pursuant to placement through the Department of Children and Family Services.

B. No governing authority of a public elementary or secondary school shall deny enrollment in school to any child solely because the child has no permanent address, because the child has been abandoned by his parents, or because the child is in foster care pursuant to placement through the Department of Children and Family Services; however, nothing in this Section shall require the enrollment of any child not permitted by another school system to attend school, either permanently or temporarily, as a result of disciplinary actions.

C. The governing authority of each public elementary and secondary school shall establish a policy to ensure that a child who is in foster care pursuant to placement through the Department of Children and Family Services shall be allowed to remain enrolled in the public school in which the child was enrolled at the time he entered foster care for the duration of the child's stay in the custody of the state or until he completes the highest grade offered at the school if the Department of Children and Family Services determines that remaining in that school is in the best interest of the child. If the foster care placement is outside the jurisdictional boundaries of the public school in which the child is enrolled, the governing authority of such school shall be responsible for providing free transportation for the child to and from a designated location which is within that school district and is located nearest to the child's residence and is determined to be appropriate by such governing authority and the Department of Children and Family Services. The Department of Children and Family Services shall be responsible for providing the child's transportation between that location and the child's residence.

Acts 1989, No. 251, §1; Acts 1995, No. 139, §1; Acts 2000, 1st Ex. Sess., No. 39, §1; Acts 2009, No. 297, §1, eff. Jan. 1, 2010; Acts 2012, No. 249, §1, eff. May 25, 2012.



RS 17:239 - Prohibition against unauthorized use of electronic telecommunication devices; exceptions; penalties

§239. Prohibition against unauthorized use of electronic telecommunication devices; exceptions; penalties

A. Effective beginning with the 2003-2004 school year and thereafter, no student, unless authorized by the school principal or his designee shall use or operate any electronic telecommunication device including any facsimile system, radio paging service, mobile telephone service, intercom, or electro-mechanical paging system in any public elementary or secondary school building or on the grounds thereof or in any school bus used to transport public school students.

B. A violation of the provisions of Subsection A of this Section may be grounds for disciplinary action by the school system, including but not limited to suspension from school.

C. Nothing in this Section shall affect the conduct of law enforcement activities including the use of electronic detection devices, dogs, or other means of conducting searches for weapons, drugs, or other contraband in whatever manner is otherwise permitted by law and consistent with local school board policy.

D. Nothing in this Section shall prohibit the use and operation by any person, including students, of any electronic telecommunication device described in Subsection A of this Section in the event of an emergency. Emergency means an actual or imminent threat to public health or safety which may result in loss of life, injury, or property damage.

Acts 1989, No. 526, §1; Acts 2003, No. 927, §1, eff. August 1, 2003.



RS 17:240 - Prohibition against use of tobacco in schools; prohibition against smoking on school bus; rules and regulations

§240. Prohibition against use of tobacco in schools; prohibition against smoking on school bus; rules and regulations

A. For purposes of this Section the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) "School building" means any building located on the property of any elementary or secondary school, the Louisiana School for the Deaf, the Louisiana School for the Visually Impaired, the Louisiana Special Education Center, and schools in the Special School District.

(2) "Smoking" means possession of a lighted cigar, cigarette, pipe, or any other lighted tobacco product.

B.(1) Notwithstanding any other provision of law, no person shall smoke, chew, or otherwise consume any tobacco or tobacco product in any elementary or secondary school building.

(2) No person shall smoke or carry a lighted cigar, cigarette, pipe, or any other form of smoking object or device on the grounds of any public or private elementary or secondary school property, the Louisiana School for the Deaf, the Louisiana School for the Visually Impaired, the Louisiana Special Education Center, or schools in the Special School District, except in an area specifically designated as a smoking area.

(3) Smoking shall be prohibited on any school bus transporting children attending any public elementary or secondary school.

C.(1) The governing authority of each public elementary or secondary school shall and any governing authority of any nonpublic elementary or secondary school may adopt necessary rules and regulations to assure compliance with the provisions of this Section.

(2) The governing authority of each public elementary or secondary school and each nonpublic elementary or secondary school may provide for appropriate penalties for violators, including but not limited to disciplinary action or a fine not to exceed two hundred dollars, or both.

(3) The provisions of this Section shall be enforced by the local superintendents of education or their designees pursuant to any rules, regulations, and penalties promulgated pursuant to this Section.

D. Nothing in this Section shall apply to a home study program approved by the State Board of Elementary and Secondary Education in accordance with the provisions of R.S. 17:236.1.

Acts 1992, No. 480, §1, eff. June 20, 1992; Acts 1992, No. 698, §1; Acts 1994, 3rd Ex. Sess., No. 17, §1; Acts 2014, No. 811, §8, eff. June 23, 2014.



RS 17:251 - Short title; legislative intent

SUBPART C-1. THE EDUCATION/JUVENILE JUSTICE

PARTNERSHIP ACT

§251. Short title; legislative intent

A. This Subpart may be cited as the "Education/Juvenile Justice Partnership Act".

B. The legislature hereby finds and declares that:

(1) The good behavior and discipline of students are essential prerequisites to academic learning, the development of student character, and the general, as well as educational, socialization of children and youth.

(2) Bad behavior and lack of discipline in many schools of the state are impairing the quality of teaching, learning, character development, and socialization, and, in some schools, are creating real and potential threats to school and public safety.

(3) Greater communication, coordination, and collaboration need to exist between and among state, city, parish, and other local public school systems and juvenile justice agencies to address effectively issues affecting the behavior and discipline of students, especially with respect to safe school planning, mental health service delivery, family strengthening, alternative schools, special education, school zero tolerance policies, school suspensions, and positive behavioral supports.

Acts 2003, No. 1225, §3.



RS 17:252 - School master plans for supporting student behavior and discipline

§252. School master plans for supporting student behavior and discipline

A.(1) The State Board of Elementary and Secondary Education, in collaboration with the Louisiana Juvenile Justice Planning and Coordination Board, shall formulate, develop, and recommend to the Juvenile Justice Reform Act Implementation Commission by March 1, 2004, a model master plan for improving behavior and discipline within schools.

(2) The model master plan may include but need not be limited to guidelines for accomplishing the following:

(a) Improving communication, coordination, and collaboration between the schools and juvenile justice agencies.

(b) Improving safe school planning.

(c) Revising school zero tolerance policies to ensure compliance with all applicable provisions of law to ensure that schools do not make inappropriate referrals to juvenile justice agencies.

(d) Providing improved mental health services in or through the schools.

(e) Providing better assistance to parents in knowing about and accessing family strengthening programs.

(f) Improving the coordination of special education and juvenile justice services.

(g) Improving classroom management using positive behavioral supports and other effective disciplinary tools.

(h) Improving methods and procedures for the handling of school suspensions, the referral of students to alternative schools, and the use of seclusion and physical restraint in addressing challenging student behavior.

(i) Providing for better and more useful reporting on an annual basis of school behavioral and disciplinary problems.

B. Each city, parish, and other local public school board shall cause to be developed and shall submit by October 1, 2004, a master plan for each school under the board's jurisdiction for improving behavior and discipline in each such school based on the model master plan developed and approved by the State Board of Elementary and Secondary Education.

C. The model master plan for improving behavior and discipline within the schools and the school master plans required of city, parish, and other local public school boards by this Section shall not prohibit a teacher from removing a pupil from the classroom for disciplinary reasons in accordance with the provisions of R.S. 17:416.

D.(1) The school master plans required of city, parish, and other local public school boards by this Section shall make provision for pre-service and ongoing grade appropriate classroom management training for teachers, principals, and other appropriate school personnel regarding positive behavioral supports and reinforcement, conflict resolution, mediation, cultural competence, restorative practices, guidance and discipline, and adolescent development.

(2) City, parish, and other local public school boards shall provide ongoing classroom management courses and regularly review discipline data from each school to determine what additional classroom management training is needed, if any, and what additional classroom support activities should be provided by the principal and school administration.

Acts 2003, No. 1225, §3; Acts 2009, No. 240, §1; Acts 2010, No. 136, §1, eff. June 8, 2010; Acts 2016, No. 522, §1, eff. June 13, 2016.



RS 17:253 - Advisory Council on Student Behavior and Discipline

§253. Advisory Council on Student Behavior and Discipline

A. There is hereby established the Advisory Council on Student Behavior and Discipline to provide advice and guidance to the State Board of Elementary and Secondary Education and the state Department of Education regarding best practices in providing support to public school governing authorities in the adoption and implementation of each school's master plan for student behavior and discipline as provided in R.S. 17:252.

B. The advisory council shall be composed of twenty-four members as follows:

(1) The state superintendent of education, or his designee.

(2) Three members shall be appointed by the Louisiana Association of Principals. The association shall appoint one principal or assistant principal from the elementary, middle school, and high school levels.

(3) One member shall be a local school superintendent, appointed by the Louisiana Association of School Superintendents.

(4) One member shall be a child welfare and attendance officer, appointed by the Louisiana Association of School Superintendents.

(5) One member shall be a safe and drug-free schools coordinator, appointed by the Louisiana Association of School Superintendents.

(6) One member shall be a director of special education, appointed by the Louisiana Association of Special Education Administrators.

(7) One member shall be a pupil appraisal coordinator, appointed by the Louisiana Association of School Superintendents.

(8) Three members shall be the parent of a child who presents challenging behavior, two of whom shall be the parent of a child with exceptionalities, other than gifted and talented, all of whom shall be appointed by the Louisiana Developmental Disabilities Council.

(9) One member appointed by the Louisiana Developmental Disabilities Council.

(10) One member appointed by the Louisiana Advocacy Center.

(11) One member appointed by the Louisiana School Boards Association.

(12) One member appointed by the Louisiana Council of Juvenile and Family Court Judges.

(13) The secretary of the Louisiana Department of Health, or his designee.

(14) One member shall be a classroom teacher appointed by the Louisiana Federation of Teachers.

(15) One member shall be a classroom teacher appointed by the Louisiana Association of Educators.

(16) One member shall be a classroom teacher appointed by the Associated Professional Educators of Louisiana.

(17) One member appointed by the Southern Poverty Law Center.

(18) One member appointed by the Louisiana Association of Public Charter Schools.

(19) One member appointed by the Louisiana Center for Children's Rights.

(20) One member appointed by the Louisiana Parent Teacher Association.

C. The state superintendent of education shall convene the first meeting of the advisory council not later than September 1, 2016, and the state Department of Education shall provide staff support to the council.

D. The council shall serve in an advisory capacity and shall comply with the Open Meetings Law.

E. The chair shall be elected by the members of the council.

F. The council shall meet at least three times annually. Meetings shall be called by the chair, who shall set the agenda.

G. The advisory council shall annually submit a written report to the Senate Committee on Education, the House Committee on Education, and the State Board of Elementary and Secondary Education regarding its findings and recommendations with respect to the implementation of school master plans for improving student behavior and discipline as provided in R.S. 17:252.

Acts 2016, No. 522, §1, eff. June 13, 2016.



RS 17:254 - Repealed by Acts 1997, No. 413, 1.

§254. Repealed by Acts 1997, No. 413, §1.



RS 17:255 - Repealed by Acts 2010, No. 500, §1.

SUBPART C-2. PARENTS AS TEACHERS PROGRAM

§255. Repealed by Acts 2010, No. 500, §1.



RS 17:256 - Repealed by Acts 2010, No. 500, §1.

§256. Repealed by Acts 2010, No. 500, §1.



RS 17:257 - Repealed by Acts 2010, No. 500, §1.

§257. Repealed by Acts 2010, No. 500, §1.



RS 17:258 - Repealed by Acts 2010, No. 500, §1.

§258. Repealed by Acts 2010, No. 500, §1.



RS 17:259 - Repealed by Acts 2010, No. 500, §1.

§259. Repealed by Acts 2010, No. 500, §1.



RS 17:260 - Repealed by Acts 2010, No. 500, §1.

§260. Repealed by Acts 2010, No. 500, §1.



RS 17:261 - Constitution of the United States

SUBPART D. REQUIRED COURSES OF STUDY

§261. Constitution of the United States

Regular courses of study on the Constitution of the United States shall be given, beginning with the eighth grade and continuing thereafter, in all the public schools, high schools, colleges, universities and other educational institutions supported wholly or in part with the public funds of the state or of any political subdivision thereof.

The state board of education or the governing authority of the educational institution shall enforce the provisions of this Section.



RS 17:262 - Flag of the United States; required instruction

§262. Flag of the United States; required instruction

A. Not later than the 2000-2001 school year, a program of instruction on the flag of the United States of America shall be provided to students by the fifth grade as part of the social studies curriculum in the public elementary schools of this state. Such instruction, at a minimum, shall include the history of the American flag, etiquette, customs pertaining to the display and use of the flag, and such other patriotic exercises as provided by and in accordance with the provisions of 36 U.S.C. 170 et seq. on patriotic customs.

B. The State Board of Elementary and Secondary Education shall adopt rules and regulations in accordance with the Administrative Procedure Act to insure the proper implementation of this Section.

Acts 1999, No. 672, §1.



RS 17:263 - Adoption awareness; required instruction

§263. Adoption awareness; required instruction

A. Adoption awareness shall be required instruction for high school students in public and nonpublic secondary schools in a manner deemed appropriate by the school principal.

B. "Adoption awareness" as used in this Section means specific instruction on the benefits of adoption for families wishing to add a child, for potential adoptees, and for persons who are pregnant or who have a child for whom they are unable to care.

Acts 2006, No. 571, §1; Acts 2013, No. 329, §1.



RS 17:264 - Community service; high school diploma endorsement program

§264. Community service; high school diploma endorsement program

A.(1) The State Board of Elementary and Secondary Education may establish a "Distinction for Community Service" diploma endorsement program to recognize high school students who perform a certain number of hours of documented community service. The number of service hours required to earn a diploma endorsement shall be determined by the state board and shall accrue from the ninth grade through the twelfth grade.

(2) Not later than March first of each year, provided that a diploma endorsement program as authorized in Paragraph (1) of this Subsection is implemented, the state board shall provide a written report to the House Committee on Education and the Senate Committee on Education, which shall contain, at a minimum, the following:

(a) The goals and objectives of the diploma endorsement program.

(b) The number of community service endorsements awarded to students for the preceding school year.

(c) The types of community service performed by students for the preceding school year.

(d) The results and effectiveness of the program.

B. The State Board of Elementary and Secondary Education shall adopt necessary rules and guidelines for the proper implementation of any diploma endorsement program for community service developed pursuant to Paragraph (A)(1) of this Section, and each city, parish, and other local public school board shall provide for such community service in accordance with such rules and guidelines.

Acts 2012, No. 295, §1.



RS 17:265 - The Founding Principles of the United States of America; required instruction

§265. The Founding Principles of the United States of America; required instruction

A. The governing authority of each public school that offers courses in American history and civics as prerequisites to graduation shall integrate into such courses instruction regarding the Founding Principles of the United States of America.

B. Such instruction shall include but need not be limited to providing students with information on the following:

(1) The Creator-endowed unalienable rights of the people.

(2) Structure of government and separation of powers with checks and balances.

(3) Frequent and free elections in a representative government.

(4) Rule of law.

(5) Equal justice under the law.

(6) Private property rights.

(7) Federalism.

(8) Due process.

(9) Individual rights as set forth in the Bill of Rights.

(10) Individual responsibility.

Acts 2012, No. 393, §1.



RS 17:266 - Cursive writing; required instruction

NOTE: §266 as enacted by Acts 2016, No. 482, §1, eff. July 1, 2017.

§266. Cursive writing; required instruction

Cursive writing shall be taught in all public schools. Each public school shall ensure that such instruction is introduced by the third grade and incorporated into the curriculum in grades four through twelve.

Acts 2016, No. 482, §1, eff. July 1, 2017.



RS 17:267 - Repealed by Acts 2010, No. 500, §1.

§267. Repealed by Acts 2010, No. 500, §1.



RS 17:268 - Declaration of Independence and Federalist Papers

§268. Declaration of Independence and Federalist Papers

A. The Declaration of Independence of the United States of America shall be made required study in all elementary schools throughout the state.

B. The Federalist Papers shall be made required study in all the high schools throughout the state.

Acts 1987, No. 486, §1, eff. July 9, 1987.



RS 17:269 - Selective service obligation orientation program

§269. Selective service obligation orientation program

The state board of education may establish and administer, and each parish and city school board in the state may maintain in each public school to which applicable a selective service obligation orientation program of instruction which may be part of the required curriculum for all male students in grades higher than the eighth grade in the public schools of this state.

The program so established may require that every male student in the ninth, tenth and eleventh grades be given one hour of non credit instruction during each semester of each of such grades, by representatives of the Louisiana Selective Service System, in subject matter pertaining to armed forces obligations.

During the second semester of the twelfth grade every male student may be given six hours of instruction, without credit, in matters pertaining to his armed forces obligations, including but not necessarily restricted to matters relating to service in the regular armed forces, the reserves and officer procurement. Such instruction may include one hour of lecture by representatives of each of the following: (1) the Louisiana Selective Service System, (2) the Air Forces of the United States, (3) the United States Army, (4) the United States Navy, (5) the United States Marine Corps and (6) the United States Coast Guard.

Added by Acts 1964, No. 44, §1.



RS 17:270 - Repealed by Acts 2011, No. 294, §5.

§270. Repealed by Acts 2011, No. 294, §5.



RS 17:271 - Repealed by Acts 2011, No. 294, §5.

§271. Repealed by Acts 2011, No. 294, §5.



RS 17:271.1 - Repealed by Acts 2011, No. 294, §5.

§271.1. Repealed by Acts 2011, No. 294, §5.



RS 17:272 - French language and culture; teaching in public schools

§272. French language and culture; teaching in public schools

A. The French language and the culture and history of French populations in Louisiana and elsewhere in the Americas shall be taught for a sequence of years in the public elementary and high school systems of the state, in accordance with the following general provisions:

(1) As expeditiously as possible but not later than the beginning of the 1972-1973 school year, all public elementary schools shall offer at least five years of French instruction starting with oral French in the first grade; except that any parish or city school board, upon request to the State Board of Education, shall be excluded from this requirement, and such request shall not be denied. Requests already received from school boards for exclusion from the provisions of Act 408 of 19681 shall also be valid for exclusion from the provisions of this Act2 unless individual school boards deem otherwise. School boards which have not already requested exclusion may do so at any time between July 1, 1971, and the beginning of the 1972-1973 school year. The fact that any board is excluded, as here provided, from participation in the program established by this section shall in no case be construed to prohibit such school board from offering and conducting French courses in the curriculum of the schools it administers. In any school where the program provided for herein has been adopted the parent or other person legally responsible for a child may make written request to the parish school board requesting that said child be exempted from this program.

(2) As expeditiously as possible but not later than the beginning of the 1972-1973 school year, all public high schools shall offer a program of at least three years of instruction in the French language and at least one course included in the culture and history of the French populations of Louisiana and other French speaking areas in the Americas; except that any parish or city school board may request the State Board of Education to be excluded from this requirement and such request shall not be denied. Requests already received from school boards for exclusion from the provisions of Act 408 of 1968 shall also be valid for exclusion from the provisions of this Act unless individual school boards deem otherwise. School boards which have not already requested exclusion may do so at any time between July 1, 1971, and the beginning of the 1972-1973 school year.

B. Repealed by Acts 1971, No. 13, §3.

C. The State Board of Education, the state superintendent of education, and all other public educational officials and administrators are properly charged with the implementation of this section.

D. The State Board of Education, the state superintendent of education, and the parish School Boards participating in the program set forth in this section shall include in their budget provision for the implementation of this program; and may avail themselves of any funds which may be provided by the federal government or other sources in accordance with the existing law and regulations of this state.

Added by Acts 1968, No. 408, §§1 to 4. Amended by Acts 1968, Ex.Sess., No. 21, §1.

1All of the original provisions of R.S. 17:272 were enacted by Acts 1968, No. 408.

2Acts 1968, Ex.Sess., No. 21, amending R.S. 17:272(A).



RS 17:273 - Second languages; teaching in public schools

§273. Second languages; teaching in public schools

A. Commencing with the 1976-1977 school year, each parish school board and city school board in the state is hereby authorized to establish as a part of the general curriculum of instruction the teaching of a second language. The second language curriculum shall be so established as to include a program extending upward through all grades, commencing in the first grade and extending upwards to the twelfth grade, in a well articulated, sequential manner so as to afford all school children in the state the opportunity of attaining proficiency in a second language.

B.(1) If a parish or city school board does not establish a second language program by May 30, 1976, such a program shall be required upon presentation of a petition requesting the instruction of a particular second language. The petition shall be addressed and presented to the parish or city school board and shall request the instruction to be in a particular school. It shall contain the signatures of at least twenty-five percent of the heads of households of students attending a particular school within the jurisdiction of the parish or city school board. The superintendent of the parish or city schools shall determine the required number of signatures needed for each school and shall certify whether or not a petition contains the necessary number of signatures. Parents may petition to initiate second language programs in elementary schools, junior high schools, and senior high schools.

(2) Upon receiving a certified petition, the parish or city school board shall establish the teaching of the designated second language in said school as a part of the general curriculum of instruction. The instruction of the second language shall be developed to include the teaching of the language in each grade of said school in a well articulated and sequential manner so as to afford to the student the opportunity of attaining proficiency in the designated second language. Any student shall be exempted from the second language program upon request of the parent or guardian. The parent shall direct this request to the principal of the school or to the superintendent of the parish or city school system.

(3) Instructors in a second language would be regularly assigned certified teachers at the secondary level or certified second language specialist teachers in the elementary grades one through eight, itinerant in one or more schools, and/or foreign associate teachers selected and approved by the State Department of Education in cooperation with other appropriate state agencies. A second language specialist teacher with a full schedule of second language classes would not be counted in the pupil-teacher ratio in the school of assignment, but would be counted as an additional teacher.

(4) The cost of implementing a second language program at the secondary level (junior and/or senior high schools) will be borne by the local school system. The cost of implementing second language programs in the elementary grades over and beyond the base salary of regularly assigned teachers will be paid from state funds appropriated as a part of the total education budget of the State Department of Education.

C. The State Board of Elementary and Secondary Education shall establish guidelines, regulations, and policies for the implementation of a comprehensive curriculum in a second language in a well articulated sequential manner in order to carry out the intent of this Section.

Added by Acts 1975, No. 714, §1.



RS 17:273.1 - Critical languages; teaching in public schools

§273.1. Critical languages; teaching in public schools

A. As expeditiously as possible, but not later than the beginning of the 2010-2011 school year, the State Board of Elementary and Secondary Education shall ensure that secondary school students are afforded the opportunity to study at least one of the critical languages as defined by the United States Department of State and the United States Department of Education.

B. The State Board of Elementary and Secondary Education may phase in implementation of the requirements of this Section in accordance with the following timeline:

(1) Not later than the beginning of the 2010-2011 school year, students enrolled in at least twenty-five percent of the secondary schools in the state shall have the opportunity to study a critical language.

(2) Not later than the beginning of the 2011-2012 school year, students enrolled in at least fifty percent of the secondary schools in the state shall have the opportunity to study a critical language.

(3) Not later than the beginning of the 2012-2013 school year, students enrolled in at least seventy-five percent of the secondary schools in the state shall have the opportunity to study a critical language.

(4) Not later than the beginning of the 2013-2014 school year, every student enrolled in a secondary school in the state shall be afforded the opportunity to study at least one of the critical languages as defined by the United States Department of State and the United States Department of Education.

C. The State Board of Elementary and Secondary Education shall submit a written report regarding the progress made in implementing the provisions of this Section to the Senate Committee on Education and the House Committee on Education not later than March fifteenth of each year, until such time as the provisions of this Section have been fully implemented.

Acts 2008, No. 770, §1, eff. when sufficient funds are appropriated.



RS 17:273.2 - Foreign language immersion programs; certification process; criteria

§273.2. Foreign language immersion programs; certification process; criteria

A. The State Board of Elementary and Secondary Education shall develop and implement a process to certify foreign language immersion education programs as a means to provide statewide standards for foreign language immersion programs and assist and support schools and school districts in establishing and maintaining high quality, highly effective foreign language immersion programs.

B.(1) Beginning with the 2012-2013 school year and annually thereafter, the State Board of Elementary and Secondary Education shall designate any foreign language immersion program that consistently meets the criteria listed below as a "Certified Foreign Language Immersion Program".

(a) Adherence to state guidelines governing the minimum time of daily instruction in the immersion language.

(b) High quality immersion language teaching time.

(c) Protection of the written and oral forms of the immersion language as the exclusive language of communication within immersion teaching time.

(d) Evidence of immersion language teaching throughout content area teaching time.

(e) Immersion language teachers who possess native-like fluency in the immersion language.

(f) Articulated professional development on best practices for immersion teachers, English-speaking team teachers, and school administrators.

(g) Provision of student remediation, as needed, in the immersion language.

(h) Articulation, or planned articulation, throughout the elementary, secondary, and postsecondary levels of education.

(i) Visibility and recognition of the foreign language immersion program throughout the school.

(j) Written policies regarding entry into and exit from the foreign language immersion program.

(2) Notice of receipt of State Board of Elementary and Secondary Education designation as a "Certified Foreign Language Immersion Program" shall be included on the school's annual report card compiled by the Department of Education and in the academic records of each student enrolled in the program.

C. The State Board of Elementary and Secondary Education shall promulgate rules to implement the provisions of this Section in accordance with the Administrative Procedure Act.

Acts 2011, No. 212, §1, eff. June 27, 2011.



RS 17:273.3 - Foreign language immersion programs; creation by local school boards; parent petition

§273.3. Foreign language immersion programs; creation by local school boards; parent petition

A. This Section shall be known and may be cited as the "Immersion School Choice Law".

B. The legislature finds that:

(1) Research indicates that students who participate in foreign language immersion programs, particularly French, demonstrate greater levels of proficiency in the English language, higher overall academic achievement, and higher levels of self-esteem.

(2) Learning a second language has a positive effect on intellectual growth and increased awareness of diverse cultures through access to history, art, and literature.

(3) Students in foreign language immersion programs have been shown to demonstrate enhanced cognitive functions in solving complex problems and mathematical computations through the development of more divergent and higher order thinking skills.

(4) In Louisiana, French language development and French language immersion programs, in particular, provide a better understanding of the state's social traditions and serve to promote, preserve, and develop our unique bilingual culture.

C.(1) Any local public school board may establish a foreign language immersion program in any school under its jurisdiction that shall be open to the enrollment of any student who resides within the jurisdictional boundaries of the school district.

(2)(a) Beginning with the 2014-2015 school year, a local school board, if requested in writing by the parents or legal guardians of at least twenty-five students seeking to be enrolled in kindergarten or of at least twenty-five students seeking to be enrolled in first grade who reside within the jurisdictional boundaries of the school district, shall establish a foreign language immersion program for such students, provided that all of the following apply:

(i) The parent or legal guardian of each student commits, in writing, that the student will participate in the program.

(ii) The requisite number of written requests are submitted to the local school board not later than March first prior to the school year in which the program is to be established.

(iii) The minimum foundation program formula provides funding to local school systems employing foreign language teachers to provide salary supplements for such teachers at a level equal to or greater than the level of funding provided for this purpose through such formula for the 2011-2012 fiscal year.

(iv) A sufficient number of foreign language teachers with the required credentials as prescribed by the State Board of Elementary and Secondary Education are available through programs administered by the Department of Education and the Council for the Development of French in Louisiana to establish the program.

(v) There is no existing foreign language immersion program offered by the local school board that has been certified by the State Board of Elementary and Secondary Education pursuant to R.S. 17:273.2.

(b) Such program shall be continued as long as at least twenty students remain enrolled in the program.

(c) The local school board shall ensure that any foreign language immersion program established pursuant to this Section is designated as a Certified Foreign Language Immersion Program by the State Board of Elementary and Secondary Education in accordance with R.S. 17:273.2 within three years from the date such program is established.

D. Notwithstanding any provision of R.S. 17:158 to the contrary, a local school board shall not be required to provide transportation to any student enrolled in a foreign language immersion program established pursuant to this Section that is located outside of the attendance zone of the school the student would otherwise attend, if providing such transportation would result in additional transportation costs to the school system.

E. A local public school board shall not deny enrollment in a foreign language immersion program to any student if all of the following conditions are met:

(1) The minimum foundation program formula provides funding to local school systems employing foreign language teachers to provide salary supplements for such teachers at a level equal to or greater than the level of funding provided for this purpose through such formula for the 2011-2012 fiscal year.

(2) A sufficient number of foreign language teachers with the required credentials as prescribed by the State Board of Elementary and Secondary Education are available through programs administered by the Department of Education and the Council for the Development of French in Louisiana to accommodate all interested students in the program.

(3) The student resides within the jurisdictional boundaries of the school

district.

(4) The student applies for enrollment in such a program by no later than March first of the school year prior to such enrollment.

(5) If the student is entering second grade or above, he is sufficiently proficient in the target language or is transferring from a certified foreign language program in another Louisiana school district.

F. The requirements of Subparagraph (C)(2)(b) and Subsection E of this Section shall apply to a foreign language immersion program established prior to the 2012-2013 school year. The local school board shall ensure that such program is designated as a Certified Foreign Language Immersion Program by the State Board of Elementary and Secondary Education in accordance with R.S. 17:273.2 by not later than July 1, 2017.

G. Nothing in this Section shall contravene any order of a court of competent jurisdiction providing for the assignment of pupils within the school system.

Acts 2013, No. 361, §1; Acts 2014, No. 196, §1, eff. July 1, 2014.



RS 17:273.4 - State Seal of Biliteracy

§273.4. State Seal of Biliteracy

A. The legislature finds and declares all of the following:

(1) It is the intent of the legislature to encourage excellence for all students, and the legislature wishes to publicly recognize students for exemplary achievements in academic studies.

(2) The study of world languages in public elementary and secondary schools should be encouraged because it contributes to a student's cognitive development, the national economy, and national security.

(3) Proficiency in multiple languages is critical in enabling Louisiana residents to participate effectively in a global political, social, and economic context and in expanding trade with other countries.

(4) The demand for employees to be fluent in more than one language is increasing both in Louisiana and throughout the world.

(5) The benefits to employers in having staff fluent in more than one language are clear and include access to an expanded market, allowing business owners to better serve their customers' needs, and the sparking of new marketing ideas that better target a particular audience and open a channel of communication with customers.

(6) The maintenance and promotion of Louisiana's heritage languages among its youth contributes to the vibrancy of the state's culture and supports its unique place in the United States and the world.

(7) It is the intent of the legislature to promote linguistic proficiency and cultural literacy in one or more languages in addition to English and to provide recognition of the attainment of these skills through the establishment of the State Seal of Biliteracy.

B. The purposes of the State Seal of Biliteracy are as follows:

(1) To encourage students to study languages.

(2) To certify attainment of biliteracy.

(3) To provide employers with a method of identifying people with language and biliteracy skills.

(4) To provide universities with a method to recognize and give academic credit to applicants seeking admission.

(5) To prepare students with twenty-first century skills.

(6) To recognize and promote world language instruction in public schools.

(7) To strengthen intergroup relationships, affirm the value of diversity, and honor the multiple cultures and languages of a community.

(8) To continue and renew Louisiana's historical tradition of bilingualism.

C.(1) The state superintendent of education shall be responsible for the following:

(a) Preparing and delivering to participating public school governing authorities an appropriate insignia to be affixed to the diploma or transcript of a student who has earned the State Seal of Biliteracy.

(b) Providing other information he deems necessary for school governing authorities to successfully participate in the State Seal of Biliteracy program.

(2) Public school governing authorities are encouraged but not required to participate in the State Seal of Biliteracy program. A participating school governing authority shall maintain appropriate records in order to identify students who have earned the seal and affix the appropriate insignia to the diploma or transcript of each student who earns the seal.

D.(1) The State Seal of Biliteracy certifies that a student meets all of the following criteria:

(a) Completion of all English language arts requirements for graduation.

(b) Passing the Reading and English parts of the ACT series with a score of nineteen or above.

(c) Proficiency in one or more languages other than English, demonstrated through one of the following methods:

(i) Passing a world language Advanced Placement examination with a score of three or higher or a world language International Baccalaureate examination with a score of four or higher. For languages in which an Advanced Placement test is not available, school systems may use an equivalent summative test as approved by the state superintendent of education.

(ii) Successful completion of a four-year high school course of study in a world language or successful completion of seven Carnegie units or more in language or content courses in a world language immersion setting.

(iii) Passing a foreign government's approved language examination and receiving a receipt of a certificate of competency from the authorizing government agency at the European B2 level, American Council on the Teaching of Foreign Languages Advanced Low level, or equivalent measures.

(2) If the primary language of a student in grades nine through twelve is other than English, he shall do both of the following in order to qualify for the State Seal of Biliteracy:

(a) Attain the Early Advanced proficiency level on the English Language Development Assessment.

(b) Meet the requirements of Paragraph (1) of this Subsection.

E.(1) The State Board of Elementary and Secondary Education shall promulgate rules in accordance with the Administrative Procedure Act to implement the provisions of this Section.

(2) For purposes of this Section, "world language" means a language other than English and includes American Sign Language.

Acts 2014, No. 99, §1.



RS 17:274 - Free enterprise; elective course

§274. Free enterprise; elective course

Public high schools may give instruction in an elective course in free enterprise in accordance with a course of study prescribed by the State Board of Elementary and Secondary Education for at least one semester, equal to one-half unit of credit. The State Board of Elementary and Secondary Education shall prescribe suitable teaching materials for the instruction.

Added by Acts 1976, No. 83, §1. Amended by Acts 1977, No. 324, §1, eff. July 13, 1977. Acts 1984, No. 283, §1, §2; Acts 2003, No. 296, §1, eff. June 13, 2003; Acts 2010, No. 327, §1.



RS 17:274.1 - Civics and Free Enterprise; required; exceptions

§274.1. Civics and Free Enterprise; required; exceptions

A. Except as provided in Subparagraph (B)(1)(b) of this Section, all public high schools shall give instruction in Civics and Free Enterprise as a prerequisite to graduation. Instruction shall be given in accordance with the course of study prescribed by the State Board of Elementary and Secondary Education as provided in this Section. The State Board of Elementary and Secondary Education shall prescribe suitable teaching materials for the instruction.

B.(1)(a) For students who enter the ninth grade on or after July 1, 2011, instruction in Civics shall be given for two semesters, equal to one unit of credit; such instruction shall include a section on Free Enterprise.

(b) For students who enter the ninth grade on or after July 1, 2014, Government, AP US Government and Politics: Comparative, or AP US Government and Politics: United States may be substituted for Civics as required by this Section and shall satisfy the Civics and Free Enterprise instruction as a prerequisite to graduation.

(2) Students who enter the ninth grade prior to July 1, 2011, shall be allowed to choose from the following:

(a) Instruction in Civics for two semesters, equal to one unit of credit, which shall include a section on Free Enterprise.

(b) Instruction in Civics and Free Enterprise in separate courses, and instruction shall be given in each course for one semester, equal to one-half unit of credit, respectively.

C.(1) The legislature finds that the study of Free Enterprise is crucial in the development of students as thoughtful, active citizens who understand the American economic system, appreciate democratic values, and can function productively in society. The legislature further finds it appropriate that the important principles of Free Enterprise be incorporated into the Civics curriculum as essential components of the way the nation and state operate. For the purposes of this Section,"Free Enterprise" means an economic system characterized by private or corporate ownership of capital goods, by investments that are determined by private decision rather than state control and by prices, production, and the distribution of goods that are determined in a free manner. Such instruction shall emphasize the positive values of profit and competition in a free economy and the enhancement of the worth and dignity of the individual under such a system.

(2) Free Enterprise instruction shall include coursework on personal finance, which shall include but not be limited to the following components:

(a) Income.

(b) Money management.

(c) Spending and credit.

(d) Savings and investing.

D.(1) The legislature, in recognition of the national Civics Education Initiative's efforts to ensure that every citizen can, at a minimum, demonstrate the same knowledge and understanding of the fundamentals of the history, principles, and form of the United States government required of naturalized citizens, hereby provides for the Louisiana Civics Education Initiative.

(2)(a) Beginning with the 2016-2017 school year:

(i) The curriculum for Civics, and courses permitted to substitute for Civics, shall contain a unit of study that includes civics-related subject matter of which naturalized citizens are required to demonstrate a knowledge.

(ii) As a means to inform civics-related curricula and instruction, each student enrolled in Civics, or a course permitted to substitute for Civics, shall be administered a test based upon the civics portion of the naturalization test used by the United States Citizenship and Immigration Services to survey his knowledge of the fundamentals of the history, principles, and form of the United States government.

(b) The State Board of Elementary and Secondary Education shall promulgate rules and regulations to implement the provisions of this Subsection.

Added by Acts 1976, No. 83, §1. Acts 1984, No. 283, §1; Acts 2010, No. 327, §1; Acts 2014, No. 566, §1; Acts 2015, No. 469, §1, eff. July 1, 2015.



RS 17:275 - Curriculum; breast self-examination and cervical cancer tests

§275. Curriculum; breast self-examination and cervical cancer tests

All public junior and senior high schools shall provide instruction to all female students in the proper procedure for breast self-examination and the need for an annual Pap test for cervical cancer. Such instruction may be provided in the context of courses in the study of health, physical education, or such other appropriate curriculum or instruction period as may be determined by the respective local school boards. This instruction may be taught by a school nurse, physician, or competent medical instructor. The local school boards shall adopt rules and regulations necessary for the implementation of this program of instruction. No student shall be required to take such instruction if his parent or tutor submits a written statement indicating that such instruction conflicts with the religious beliefs of the student.

Added by Acts 1980, No. 789, §1, eff. Aug. 1, 1980.



RS 17:276 - Physical education programs; secondary schools

§276. Physical education programs; secondary schools

Each city and parish public school system, in accordance with the mandates of federal law and regulations, shall offer, as part of the physical education program at the secondary schools in such school system, sexually segregated contact sports and sexually integrated noncontact sports. Students enrolling in such physical education programs shall have the option of participating in sexually segregated contact sports, sexually integrated noncontact sports, or both.

Added by Acts 1980, No. 840, §1.



RS 17:277 - Black history and the historical contributions of all nationalities; required study

§277. Black history and the historical contributions of all nationalities; required study

A. Not later than the 1988-1989 school year each public high school shall offer instruction in black history and the historical contributions of all nationalities. Instruction shall be given as prescribed by the State Board of Elementary and Secondary Education. With the advice of the Louisiana Black Culture Commission, pursuant to the provisions of R.S. 25:833(4), the State Board of Elementary and Secondary Education shall prescribe suitable curricula and teaching materials for the required instruction.

B. The State Board of Elementary and Secondary Education shall adopt regulations to insure the proper implementation of this Section and each city and parish school board shall schedule such instruction in accordance with said regulations.

Acts 1987, No. 380, §1.



RS 17:278 - Braille; required instruction

§278. Braille; required instruction

The reading and writing of braille shall be taught to any student who is blind or legally blind as defined by the Board of Elementary and Secondary Education and when deemed appropriate by the Individualized Educational Program Committee. This instruction shall be provided through an individualized education program established by the board, and the instruction shall begin immediately upon the establishment of such a program.

Acts 1988, No. 170, §1.



RS 17:279 - Parenthood education; required course

§279. Parenthood education; required course

A. All public high schools offering home economics programs shall provide instruction in parenthood education. All other public high schools may provide instruction in parenthood education.

B. "Parenthood education" shall include but not be limited to instruction in family living and community relationships, the consequences of the lack of adequate prenatal care, home management, and the responsibilities of parenthood.

C. Except as set forth herein, all parenthood education instruction shall be taught by a certified teacher of secondary vocational home economics. The State Board of Elementary and Secondary Education shall prescribe a minimum twelve-hour requirement of university or college credit in family life education for any teacher who is not a certified secondary vocational home economics teacher to qualify to teach parenthood education.

Acts 1992, No. 812, §1, eff. July 7, 1992; Acts 1993, No. 967, §1, eff. June 25, 1993; Acts 2013, No. 329, §1.



RS 17:280 - Internet and cell phone safety education; required instruction

§280. Internet and cell phone safety education; required instruction

A. The governing authority of each public elementary and secondary school shall provide age and grade appropriate classroom instruction regarding Internet and cell phone safety. Such instruction shall be integrated into an existing course of study and shall include but need not be limited to providing students with information on the following with respect to both cell phones and the Internet:

(1) The safe and responsible use of social networking websites, chat rooms, electronic mail, bulletin boards, instant messaging, and other means of electronic communication.

(2) Risks of transmitting personal information.

(3) Recognizing, avoiding, and reporting solicitations by sexual predators.

(4) Recognizing and reporting illegal activities and communications.

(5) Recognizing and reporting harassment and cyberbullying.

(6) Recognizing and avoiding unsolicited or deceptive communications.

(7) Copyright laws on written materials, photographs, music, and video.

B. The State Board of Elementary and Secondary Education shall prescribe suitable teaching materials for instruction.

C. Each public school governing authority shall provide teaching materials regarding Internet and cell phone safety to parents and legal guardians.

D. No person shall have a cause of action against any school district, school, or school employee based on any statement made or action taken, or by the omission of any statement or action, regarding instruction required by this Section. The immunity from liability established in this Subsection shall not apply to any statement or action by a school employee that is maliciously, willfully, and deliberately intended to cause bodily harm to a student or to harass or intimidate a student.

Acts 2008, No. 672, §3; Acts 2012, No. 384, §1.



RS 17:281 - PERMITTED COURSES OF STUDY

SUBPART D-1. PERMITTED COURSES OF STUDY

§281. Instruction in sex education

A.(1)(a) Any public elementary or secondary school in Louisiana may, but is not required to, offer instruction in subject matter designated as "sex education", provided such instruction and subject matter is integrated into an existing course of study such as biology, science, physical hygiene, or physical education. When offered, such instruction shall be available also to nongraded special education students at age-appropriate levels. Except as otherwise required to comply with the provisions of Subparagraph (b) of this Paragraph, whether or not instruction in such matter is offered and at what grade level it is to be offered shall be at the option of each public local or parish school board, provided that no such instruction shall be offered in kindergarten or in grades one through six. Such instruction may be offered at times other than during the regular school day, at such times to be determined by each school board. All instruction in "sex education" shall be identified and designated "sex education".

(b) Effective beginning with the spring semester of the 1992-1993 school year and thereafter, whenever instruction in sex education is offered by any school, such instruction shall be available also to any student in such school, regardless of the student's grade level, who is pregnant or who is a mother or father.

(2) It is the intent of the legislature that, for the purposes of this Section, "sex education" shall mean the dissemination of factual biological or pathological information that is related to the human reproduction system and may include the study of sexually transmitted disease, pregnancy, childbirth, puberty, menstruation, and menopause, as well as the dissemination of factual information about parental responsibilities under the child support laws of the state. It is the intent of the legislature that "sex education" shall not include religious beliefs, practices in human sexuality, nor the subjective moral and ethical judgments of the instructor or other persons. Students shall not be tested, quizzed, or surveyed about their personal or family beliefs or practices in sex, morality, or religion.

(3) No contraceptive or abortifacient drug, device, or other similar product shall be distributed at any public school. No sex education course offered in the public schools of the state shall utilize any sexually explicit materials depicting male or female homosexual activity.

(4) The major emphasis of any sex education instruction offered in the public schools of this state shall be to encourage sexual abstinence between unmarried persons and any such instruction shall:

(a) Emphasize abstinence from sexual activity outside of marriage as the expected standard for all school-age children.

(b) Emphasize that abstinence from sexual activity is a way to avoid unwanted pregnancy, sexually transmitted diseases, including acquired immune deficiency syndrome, and other associated health problems.

(c) Emphasize that each student has the power to control personal behavior and to encourage students to base action on reasoning, self-esteem, and respect for others.

B. Notwithstanding any other provisions of law, the qualifications for all teachers or instructors in "sex education" shall be established and the selection of all such teachers or instructors shall be made solely and exclusively by the public local or parish school board.

C. All books, films, and other materials to be used in instruction in "sex education" shall be submitted to and approved by the local or parish school board and by a parental review committee, whose membership shall be determined by such board.

D. Any child may be excused from receiving instruction in "sex education" at the option and discretion of his parent or guardian. The local or parish school board shall provide procedures for the administration of this Subsection.

E. In the event of any violation of the provisions of this Section, the public local or parish school board in charge of administering and supervising the school where said violation has occurred, after proper investigation and hearing, shall correct the violation and take appropriate action to punish the offending party or parties responsible for said violation.

F. No program offering sex education instruction shall in any way counsel or advocate abortion.

G. A city or parish school system may accept federal funds for programs offering sex education only when the use of such funds does not violate the provisions of this Section and only upon approval by the local school board. The acceptance and use of federal funds for sex education shall in no way be construed to permit the use of any federally supplied materials that violate Louisiana law regulating sex education.

H. Notwithstanding any other provision of law, the Orleans Parish School Board may offer instruction in sex education at the third grade level or higher.

Acts 1979, No. 480, §1; Acts 1982, No. 581, §1, eff. Aug. 15, 1982; Acts 1987, No. 904, §1; Acts 1988, No. 917, §1, eff. July 26, 1988; Acts 1990, No. 1061, §1, eff. July 27, 1990; Acts 1992, No. 842, §1; Acts 1992, No. 1079, §1, eff. July 14, 1992; Acts 1993, No. 921, §1, eff. June 25, 1993.



RS 17:282 - Repealed by Acts 2009, No. 138, §3.

§282. Repealed by Acts 2009, No. 138, §3.



RS 17:282.1 - Watercraft safety course; establishment; implementation; purpose; student participation; rules and regulations; assistance from Department of Wildlife and Fisheries; definitions

§282.1. Watercraft safety course; establishment; implementation; purpose; student participation; rules and regulations; assistance from Department of Wildlife and Fisheries; definitions

A. The State Board of Elementary and Secondary Education and the state Department of Education, in consultation with the Department of Wildlife and Fisheries, shall establish and provide for the implementation of a watercraft safety course for students in public secondary schools in the state by not later than the second semester of the 1997-1998 school year. The purpose of the program shall be to promote the protection and safety of children when participating in water sports or recreation.

B. Any public secondary school may offer the watercraft safety course to any student wishing to participate in the course.

C. The board shall adopt such rules and regulations as are necessary to provide for the watercraft safety course including a requirement that if the course is offered in any public secondary school, it shall be integrated within the current physical education curriculum as a three-week course. Such rules and regulations shall also specify that all instruction and related supplies and materials be on an age-appropriate basis.

D. The consultation as required in Subsection A of this Section shall include assistance and participation by the Department of Wildlife and Fisheries in establishing and implementing the watercraft safety course and in the development of course content, supplies, and materials. The Department of Wildlife and Fisheries shall also assist and participate with the State Board of Elementary and Secondary Education and the state Department of Education in providing the necessary training to all individuals involved in the instruction of such course.

E. For purposes of this Section, the term "watercraft" shall be defined as provided in R.S. 34:851.2.

Acts 1997, No. 410, §1, eff. June 22, 1997.



RS 17:282.2 - Character education programs; legislative findings; clearinghouse for information; permissive curriculum; dissemination of information; progress reports; rules and regulations

§282.2. Character education programs; legislative findings; clearinghouse for information; permissive curriculum; dissemination of information; progress reports; rules and regulations

A. The legislature finds and acknowledges that while character development is a parental responsibility, the responsibility also extends to others. The legislature further finds that character education must be augmented and reinforced by public schools in order to prepare students to be productive, self-sufficient citizens who can ably assume societal responsibilities.

B. The State Board of Elementary and Secondary Education shall provide a clearinghouse for information on nonsectarian practices in character education programs within Louisiana and across the nation in order to assist public elementary and secondary schools in improving character education. Clearinghouse information shall include information about comprehensive character education programs or curricula, which focus on the development of character traits such as honesty, fairness, and respect for self and others.

C. Any city or parish school system may offer a nonsectarian character education curriculum pursuant to the provisions of this Section in kindergarten through grade twelve, which focuses on the development of character traits such as honesty, fairness, respect for self and others, or other character traits as determined by individual school communities.

D. The state superintendent of education shall insure that information on nonsectarian practices, models, and potential funding sources relative to character education programs is disseminated to all city and parish school systems in the state by not later than August 1, 1999, and by not later than August first annually thereafter.

E. Beginning January 1, 1999, the state superintendent shall annually provide a progress report on the implementation of the provisions of this Section and the effectiveness thereof to the House Committee on Education, the Senate Committee on Education, and the governor.

F. The State Board of Elementary and Secondary Education shall adopt rules and regulations in accordance with the Administrative Procedure Act necessary for the implementation of this Section and any city or parish school system offering a character education curriculum shall do so in accordance with such rules and regulations.

Acts 1998, 1st Ex. Sess., No. 149, §1.



RS 17:282.3 - Personal financial education; instruction

§282.3. Personal financial education; instruction

A. The legislature recognizes that young people must obtain the skills, knowledge, and experience necessary to manage their personal finances and obtain general financial literacy. Education in personal financial management helps prepare students for the workforce and for financial independence by developing a sense of individual responsibility and improving life skills, as well as a thorough understanding of consumer economics. Financial education integrates instruction in valuable life skills with instruction in economics, including income and taxes, money management, investment and spending, and the importance of personal savings.

B.(1) Each public elementary or secondary school shall offer instruction in personal financial management based on the concept of achieving financial literacy through the teaching of personal management skills and the basic principles involved with earning, spending, saving, and investing. Such instruction and subject matter shall be integrated into an existing course of study.

(2) The State Board of Elementary and Secondary Education shall adopt necessary rules and guidelines to ensure the proper implementation of this Section and any city, parish, or other local public school board offering such instruction shall do so in accordance with such rules and guidelines.

C. The State Board of Elementary and Secondary Education shall establish and maintain a clearinghouse for instructional materials and information regarding model financial education programs and best practices.

Acts 2001, No. 681, §1, eff. June 25, 2001; Acts 2016, No. 624, §1.



RS 17:282.4 - Youth suicide prevention programs; intent; rules; services; funding

§282.4. Youth suicide prevention programs; intent; rules; services; funding

A.(1) The legislature recognizes that adolescent suicide cuts across ethnic, economic, social, and age boundaries and has a tremendous and traumatic impact on surviving family members.

(2) The legislature finds that suicide is a significant cause of death in the United States, and that the health and well-being of our youth is critically important to the public welfare of Louisiana. The legislature further finds that attempted suicide is usually a symptom indicating that a person is experiencing stressful or traumatic events that push their normal coping strategies to the limit.

(3) It is the intent of the legislature to provide appropriate and timely help to Louisiana's youth and families, to improve access and availability of prevention services statewide, and to prevent youth suicide and suicidal behaviors.

B. The State Board of Elementary and Secondary Education shall prescribe such rules and regulations as are necessary and proper for a statewide youth suicide prevention plan in public elementary and secondary schools. Such rules and regulations shall be developed collaboratively with the Louisiana Department of Health, Adolescent Health Initiative, and shall include the following:

(1) Procedures for the development of programs in the city, parish, and other local public school systems.

(2) Standards and policies for programs to offer services which may include but shall not be limited to the following:

(a) Individual, family, and group counseling services related to youth suicide prevention.

(b) Referral, crisis intervention, and information for students, parents, and school personnel.

(c) Training for school personnel and others responsible for counseling or supervising student activities.

C. Any city, parish, or other local public school system offering a youth suicide prevention program established pursuant to this Section shall do so in accordance with such rules and regulations adopted by the state board, and may include but shall not be limited to the following:

(1) Classroom instruction integrated into the curricula designed to achieve any of the following objectives:

(a) Encourage sound decisionmaking and promote ethical development.

(b) Increase student awareness of the relationship between drug and alcohol use and youth suicide.

(c) Teach students to recognize signs of suicidal tendencies and other facts about youth suicide.

(d) Inform students of the available community youth suicide prevention services.

(e) Further cooperative efforts of school personnel and community youth suicide prevention program personnel.

(2) School- or community-based alternative programs outside of the classroom.

D.(1) A statewide youth suicide prevention plan shall be implemented upon the appropriation of funds specifically for this purpose. A portion of such funds shall be budgeted for purposes of program implementation to the State Board of Elementary and Secondary Education and to the Louisiana Department of Health, Adolescent Health Initiative.

(2) Any local youth suicide prevention program may be established and implemented in a city, parish, or other local public school system upon identifying and securing funds or services from other state and local agencies.

E. The state Department of Education and the Louisiana Department of Health shall jointly submit an annual report to the Senate and House committees on education on the status and effectiveness of the programs established pursuant to this Section.

Acts 2001, No. 729, §1, eff. June 25, 2001.



RS 17:282.5 - Firearm accident prevention and safety education; authorized instruction

§282.5. Firearm accident prevention and safety education; authorized instruction

Each city, parish, and other local public school board may provide age- and grade-appropriate classroom instruction regarding firearm accident prevention and safety to elementary school students. Such instruction shall be integrated into an existing course of study, and the purpose of such instruction shall be to promote the protection and safety of children. Furthermore, such instruction shall adopt or be based on the Eddie Eagle Gunsafe Program, an accident prevention program developed by the National Rifle Association, or a substantially similar program, such as the Louisiana Law Enforcement for Gun Safety program, designed to promote firearm accident prevention and safety. Such instruction shall not include the expression of value judgments about the use of firearms by teachers, school personnel, or any other instructors. The school board shall determine the timing and duration of such instruction.

Acts 2015, No. 400, §1.



RS 17:283 - Interdisciplinary courses; dropout prevention

§283. Interdisciplinary courses; dropout prevention

Each city and parish school board in this state may develop and implement, after submission to the State Board of Elementary and Secondary Education for approval, on or before such date as the board shall establish, a plan for modification of approved course content and structure to produce interdisciplinary courses for purposes of enhancing dropout prevention programs.

Acts 1989, No. 468, §1.



RS 17:284 - American Sign Language; secondary schools

§284. American Sign Language; secondary schools

A. Any public high school shall offer instruction in a course in American Sign Language as an elective course provided a sufficient number of students desire to enroll in such a course. Any public high school offering a course in American Sign Language shall provide instruction to any pupil wishing to participate in that course. The State Board of Elementary and Secondary Education shall establish by rule criteria for each parish or city school board to determine whether a sufficient number of students desire a course in American Sign Language and shall develop appropriate procedures for submittal of such determinations by any parish or city school board wishing to offer such instruction. The board shall provide by rule for the implementation of this requirement. The board shall prescribe suitable teaching materials for the instruction and provide for teacher qualifications.

B. As used in this Section "American Sign Language" shall mean a visual language which has emerged from the deaf culture and is comprised of handshapes, movement, and body and facial expression, and possesses an identifiable syntax and grammar specific to visual languages which incorporates spatial relationships as a linguistic factor.

C. Any parish or city school board offering American Sign Language in any school under its jurisdiction shall schedule such instruction in accordance with the regulations of the State Board of Elementary and Secondary Education.

Acts 1991, No. 512, §1.



RS 17:285 - African language; public elementary and secondary schools

§285. African language; public elementary and secondary schools

Beginning with the 1992-1993 school year, any public elementary or secondary school may offer a program of instruction in an African language or languages. The State Board of Elementary and Secondary Education shall adopt necessary rules and regulations to insure the proper implementation of this Section and any city or parish school board offering such instruction shall do so in accordance with such rules and regulations.

Acts 1992, No. 470, §1, eff. June 20, 1992.



RS 17:285.1 - Science education; development of critical thinking skills

§285.1. Science education; development of critical thinking skills

A. This Section shall be known and may be cited as the "Louisiana Science Education Act".

B.(1) The State Board of Elementary and Secondary Education, upon request of a city, parish, or other local public school board, shall allow and assist teachers, principals, and other school administrators to create and foster an environment within public elementary and secondary schools that promotes critical thinking skills, logical analysis, and open and objective discussion of scientific theories being studied including, but not limited to, evolution, the origins of life, global warming, and human cloning.

(2) Such assistance shall include support and guidance for teachers regarding effective ways to help students understand, analyze, critique, and objectively review scientific theories being studied, including those enumerated in Paragraph (1) of this Subsection.

C. A teacher shall teach the material presented in the standard textbook supplied by the school system and thereafter may use supplemental textbooks and other instructional materials to help students understand, analyze, critique, and review scientific theories in an objective manner, as permitted by the city, parish, or other local public school board unless otherwise prohibited by the State Board of Elementary and Secondary Education.

D. This Section shall not be construed to promote any religious doctrine, promote discrimination for or against a particular set of religious beliefs, or promote discrimination for or against religion or nonreligion.

E. The State Board of Elementary and Secondary Education and each city, parish, or other local public school board shall adopt and promulgate the rules and regulations necessary to implement the provisions of this Section prior to the beginning of the 2008-2009 school year.

Acts 2008, No. 473, §1, eff. June 25, 2008.



RS 17:286 - Violence prevention, self-esteem, and peer mediation

§286. Violence prevention, self-esteem, and peer mediation

A. Any public elementary or secondary school in Louisiana may offer instruction in violence prevention, self-esteem, and peer mediation. The curriculum for such instruction shall be developed and approved by the State Board of Elementary and Secondary Education.

B. The State Board of Elementary and Secondary Education shall adopt necessary rules and regulations to insure the proper implementation of this Section and any city or parish school board offering such instruction shall do so in accordance with such rules and regulations.

Acts 1994, 3rd Ex. Sess., No. 47, §1.



RS 17:286.1 - Short title

SUBPART D-2. BALANCED TREATMENT FOR

CREATION-SCIENCE AND EVOLUTION-SCIENCE

IN PUBLIC SCHOOL INSTRUCTION

§286.1. Short title

This Subpart shall be known as the "Balanced Treatment for Creation-Science and Evolution-Science Act."

Added by Acts 1981, No. 685, §1.

NOTE: The Balanced Treatment for Creation-Science and Evolution-Science Act, R.S. 17:286.1 to 286.7, was held unconstitutional in Edwards v. Aguillard, La. 1987, 107 S.Ct. 2573, 96 L.Ed.2d 510.



RS 17:286.2 - Purpose

§286.2. Purpose

This Subpart is enacted for the purposes of protecting academic freedom.

Added by Acts 1981, No. 685, §1.

NOTE: The Balanced Treatment for Creation-Science and Evolution-Science Act, R.S. 17:286.1 to 286.7, was held unconstitutional in Edwards v. Aguillard, La. 1987, 107 S.Ct. 2573, 96 L.Ed.2d 510.



RS 17:286.3 - Definitions

§286.3. Definitions

As used in this Subpart, unless otherwise clearly indicated, these terms have the following meanings:

(1) "Balanced treatment" means providing whatever information and instruction in both creation and evolution models the classroom teacher determines is necessary and appropriate to provide insight into both theories in view of the textbooks and other instructional materials available for use in his classroom.

(2) "Creation-science" means the scientific evidences for creation and inferences from those scientific evidences.

(3) "Evolution-science" means the scientific evidences for evolution and inferences from those scientific evidences.

(4) "Public schools" mean public secondary and elementary schools.

Added by Acts 1981, No. 685, §1.

NOTE: The Balanced Treatment for Creation-Science and Evolution-Science Act, R.S. 17:286.1 to 286.7, was held unconstitutional in Edwards v. Aguillard, La. 1987, 107 S.Ct. 2573, 96 L.Ed.2d 510.



RS 17:286.4 - Authorization for balanced treatment; requirement for nondiscrimination

§286.4. Authorization for balanced treatment; requirement for nondiscrimination

A. Commencing with the 1982-1983 school year, public schools within this state shall give balanced treatment to creation-science and to evolution-science. Balanced treatment of these two models shall be given in classroom lectures taken as a whole for each course, in textbook materials taken as a whole for each course, in library materials taken as a whole for the sciences and taken as a whole for the humanities, and in other educational programs in public schools, to the extent that such lectures, textbooks, library materials, or educational programs deal in any way with the subject of the origin of man, life, the earth, or the universe. When creation or evolution is taught, each shall be taught as a theory, rather than as proven scientific fact.

B. Public schools within this state and their personnel shall not discriminate by reducing a grade of a student or by singling out and publicly criticizing any student who demonstrates a satisfactory understanding of both evolution-science or creation-science and who accepts or rejects either model in whole or part.

C. No teacher in public elementary or secondary school or instructor in any state-supported university in Louisiana, who chooses to be a creation-scientist or to teach scientific data which points to creationism shall, for that reason, be discriminated against in any way by any school board, college board, or administrator.

Added by Acts 1981, No. 685, §1.

NOTE: The Balanced Treatment for Creation-Science and Evolution-Science Act, R.S. 17:286.1 to 286.7, was held unconstitutional in Edwards v. Aguillard, La. 1987, 107 S.Ct. 2573, 96 L.Ed.2d 510.



RS 17:286.5 - Clarifications

§286.5. Clarifications

This Subpart does not require any instruction in the subject of origins but simply permits instruction in both scientific models (of evolution-science and creation-science) if public schools choose to teach either. This Subpart does not require each individual textbook or library book to give balanced treatment to the models of evolution-science and creation-science; it does not require any school books to be discarded. This Subpart does not require each individual classroom lecture in a course to give such balanced treatment but simply permits the lectures as a whole to give balanced treatment; it permits some lectures to present evolution-science and other lectures to present creation-science.

Added by Acts 1981, No. 685, §1.

NOTE: The Balanced Treatment for Creation-Science and Evolution-Science Act, R.S. 17:286.1 to 286.7, was held unconstitutional in Edwards v. Aguillard, La. 1987, 107 S.Ct. 2573, 96 L.Ed.2d 510.



RS 17:286.6 - Funding of inservice training and materials acquisition

§286.6. Funding of inservice training and materials acquisition

Any public school that elects to present any model of origins shall use existing teacher inservice training funds to prepare teachers of public school courses presenting any model of origins to give balanced treatment to the creation-science model and the evolution-science model. Existing library acquisition funds shall be used to purchase nonreligious library books as are necessary to give balanced treatment to the creation-science model and the evolution-science model.

Added by Acts 1981, No. 685, §1.

NOTE: The Balanced Treatment for Creation-Science and Evolution-Science Act, R.S. 17:286.1 to 286.7, was held unconstitutional in Edwards v. Aguillard, La. 1987, 107 S.Ct. 2573, 96 L.Ed.2d 510.



RS 17:286.7 - Curriculum development

§286.7. Curriculum development

A. Each city and parish school board shall develop and provide to each public school classroom teacher in the system a curriculum guide on presentation of creation-science.

B. The governor shall designate seven creation-scientists who shall provide resource services in the development of curriculum guides to any city or parish school board upon request. Each such creation-scientist shall be designated from among the full-time faculty members teaching in any college and university in Louisiana. These creation-scientists shall serve at the pleasure of the governor and without compensation.

Added by Acts 1981, No. 685, §1.

NOTE: The Balanced Treatment for Creation-Science and Evolution-Science Act, R.S. 17:286.1 to 286.7, was held unconstitutional in Edwards v. Aguillard, La. 1987, 107 S.Ct. 2573, 96 L.Ed.2d 510.



RS 17:291 - Repealed by Acts 2010, No. 500, §1.

SUBPART E. PART-TIME SCHOOLS

§291. Repealed by Acts 2010, No. 500, §1.



RS 17:292 - Repealed by Acts 2010, No. 500, §1.

§292. Repealed by Acts 2010, No. 500, §1.



RS 17:293 - Repealed by Acts 2010, No. 500, §1.

§293. Repealed by Acts 2010, No. 500, §1.



RS 17:294 - Repealed by Acts 2010, No. 500, §1.

§294. Repealed by Acts 2010, No. 500, §1.



RS 17:295 - Repealed by Acts 2010, No. 500, §1.

§295. Repealed by Acts 2010, No. 500, §1.



RS 17:321 - Repealed by Acts 1956, No. 319, 8; Acts 1960, No. 496, IX

SUBPART F. CHANGE OF USE OR

CLASSIFICATION OF SCHOOLS

§321. Repealed by Acts 1956, No. 319, §8; Acts 1960, No. 496, §IX



RS 17:322 - Repealed by Acts 2010, No. 500, §1.

§322. Repealed by Acts 2010, No. 500, §1.



RS 17:323 - Repealed by Acts 2010, No. 500, §1.

§323. Repealed by Acts 2010, No. 500, §1.



RS 17:324 - Repealed by Acts 2010, No. 500, §1.

§324. Repealed by Acts 2010, No. 500, §1.



RS 17:325 - Repealed by Acts 2010, No. 500, §1.

§325. Repealed by Acts 2010, No. 500, §1.



RS 17:326 - Repealed by Acts 2010, No. 500, §1.

§326. Repealed by Acts 2010, No. 500, §1.



RS 17:331 - Repealed by Acts 2010, No. 544, §1.

SUBPART G-1. HIGH SCHOOL STUDENTS DATA BASE

§331. Repealed by Acts 2010, No. 544, §1.



RS 17:332 - Repealed by Acts 2010, No. 544, §1.

§332. Repealed by Acts 2010, No. 544, §1.



RS 17:333 - Repealed by Acts 2010, No. 544, §1.

§333. Repealed by Acts 2010, No. 544, §1.



RS 17:334 - Repealed by Acts 2010, No. 544, §1.

§334. Repealed by Acts 2010, No. 544, §1.



RS 17:334.1 - Repealed by Acts 2010, No. 544, §1.

§334.1. Repealed by Acts 2010, No. 544, §1.



RS 17:335 - Repealed by Acts 2004, No. 135, §1, and Acts 2004, No. 449, §1.

SUBPART G-2. OPERATION OF SEPARATE SCHOOLS

FOR WHITE AND COLORED

§335. Repealed by Acts 2004, No. 135, §1, and Acts 2004, No. 449, §1.



RS 17:336 - Repealed by Acts 1960, 1st Ex.Sess., No. 7, 1, eff. Nov. 8, 1960

§336. Repealed by Acts 1960, 1st Ex.Sess., No. 7, §1, eff. Nov. 8, 1960



RS 17:337 - Repealed by Acts 1960, 1st Ex.Sess., No. 8, eff. Nov. 8, 1960

§337. Repealed by Acts 1960, 1st Ex.Sess., No. 8, eff. Nov. 8, 1960



RS 17:341 - Purpose

SUBPART H. YEAR-ROUND OPERATION OF SCHOOLS

§341. Purpose

In order to provide for improved curricula; to promote the maximum utilization of public schoolhouses and other school facilities; to increase the efficiency of administration; and to make possible the realization of the full potential of students and school professionals, the legislature hereby enacts this Subpart for the purpose of providing a program of year-round operation of the public schools of this state. The legislature finds that the cost of education is substantially increased when many physical school facilities sit idle for three months of the year and that the rural and pioneer conditions which dictated summer closing of public schools no longer prevail in many areas of the state.

Added by Acts 1975, No. 664, §1.



RS 17:342 - Year-round operation

§342. Year-round operation

Any public school system in this state may convert to year-round operation under the provisions of this Subpart.

Added by Acts 1975, No. 664, §1.



RS 17:343 - Feasibility study; proposed plan of operation

§343. Feasibility study; proposed plan of operation

A. The school board of any school system proposing to convert to a year-round operation shall study the feasibility thereof and prepare a plan of operation and submit the results of such study and plan to the Louisiana State Board of Elementary and Secondary Education.

B. The feasibility study required by Subsection A shall be conducted pursuant to rules and regulations of the Louisiana State Board of Elementary and Secondary Education. Such study shall take into account the following:

(1) The present and projected enrollment of the system as a whole and for each grade actually taught.

(2) The extent of utilization of existing schoolhouses and other school facilities.

(3) The savings of future construction costs that would result from year-round operation.

(4) The problems of school staffing.

(5) The probability of public acceptance; and

(6) Such other matters as may be required by the Louisiana State Board of Elementary and Secondary Education.

C. The proposed plan of operation required by Subsection A shall be made pursuant to rules and regulations of the Louisiana State Board of Elementary and Secondary Education, and shall show all aspects of the proposed operation and shall provide for the following:

(1) The minimum number of days of school attendance for each pupil in each school year, pursuant to the requirements of R.S. 17:225.

(2) Any attendance center at which year-round operations shall be conducted, including the change of such center as the changing characteristics of the system may require.

(3) The basis of pupil assignments to the particular year for instruction and to attendance centers, including provisions for student transfers.

(4) Curriculum development and organization.

(5) Staffing, with adequate provisions for vacations and opportunities for professional growth of certified staff and faculty members.

(6) Student vacation time.

(7) Transportation and maintenance provisions; and

(8) Such other matters as the Louisiana State Board of Elementary and Secondary Education may require.

D. The feasibility study and the proposed plan of operation required by Subsection A shall also each contain an estimate of the total costs involved.

Added by Acts 1975, No. 664, §1.



RS 17:344 - Approval required prior to implementation

§344. Approval required prior to implementation

Except with respect to any year-round program of any school system in effect prior to September 12, 1975, no action shall be taken by any school board to implement a year-round operation of schools until the feasibility study and proposed plan of operation have been approved by the Louisiana State Board of Elementary and Secondary Education, and until the said board approves the implementation and determines that the implementation meets the requirements of this Subpart.

Added by Acts 1975, No. 664, §1.



RS 17:345 - Rules and regulations

§345. Rules and regulations

The Louisiana State Board of Elementary and Secondary Education shall adopt any and all rules and regulations necessary to implement and administer the provisions and intent of this Subpart. Pursuant to this authority, the board is hereby authorized to implement and administer this Subpart by providing the following:

(1) Formulas for the computation and distribution of funds so that a school system which converts to year-round operation receives the same amount of funds from each of the various sources as it would have received had it not so converted.

(2) Formulas for the computation and the providing of salaries and other benefits for all school personnel.

(3) For teacher contracts and tenure pursuant to the requirements of R.S. 17:441 through R.S. 17:471; and

(4) For any other requirements as the board may deem necessary.

Added by Acts 1975, No. 664, §1.



RS 17:346 - Rules and regulations; conflict with other laws

§346. Rules and regulations; conflict with other laws

All rules and regulations adopted by the Louisiana State Board of Elementary and Secondary Education shall be adopted so as to implement the general intent and purpose of the laws of this state which may appear in conflict with the provisions of this Subpart.

Added by Acts 1975, No. 664, §1.



RS 17:346.1 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§346.1. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:347 - Funding

§347. Funding

Any additional costs incurred by a school system as a result of the operation of year-round schools shall be paid by the school board of such system in accordance with the general laws of this state.

Added by Acts 1975, No. 664, §1.



RS 17:348 - Louisiana Schools for the Deaf and Visually Impaired; Louisiana Special Education Center; year-round operation; continuing service

§348. Louisiana Schools for the Deaf and Visually Impaired; Louisiana Special Education Center; year-round operation; continuing service

A. The Louisiana Schools for the Deaf and Visually Impaired and the Louisiana Special Education Center may operate year-round under the provisions of this Subpart, subject to the approval of the superintendent of the Special School District and subject to the availability of funds.

B. Special educational services at the Louisiana Special Education Center may be continued to be provided until the thirty-second birthday for individuals with severe physically handicapping conditions who are receiving work skill training and who have not reached employable proficiency by their twenty-second birthday, subject to the approval of the superintendent of the Special School District and subject to the availability of funds.

C. Repealed by Acts 2014, No. 811, §34, eff. June 23, 2014.

D, E. Repealed by Acts 2012, No. 441, §3.

Added by Acts 1979, No. 584, §1. Amended by Acts 1980, No. 441, §1; Acts 1985, No. 924, §1, eff. July 23, 1985; Acts 1992, No. 911, §2; Acts 2000, 1st Ex. Sess., No. 15, §1, eff. April 14, 2000; Acts 2012, No. 441, §§1, 3; Acts 2014, No. 811, §34, eff. June 23, 2014.



RS 17:348.1 - To 348.7 Repealed by Acts 1960, 1st Ex.Sess., No. 6, 1, eff. Nov. 8, 1960

SUBPART I. CLOSING OF INTEGRATED SCHOOLS

§348.1. §§348.1 to 348.7 Repealed by Acts 1960, 1st Ex.Sess., No. 6, §1, eff. Nov. 8, 1960



RS 17:349.1 - Repealed by Acts 2004, No. 449, §1.

SUBPART J. CLOSURE OF PUBLIC SCHOOLS

BY EXECUTIVE OR LEGISLATIVE AUTHORITY

§349.1. Repealed by Acts 2004, No. 449, §1.



RS 17:349.2 - Repealed by Acts 2004, No. 135, §1, and Acts 2004, No. 449, §1.

§349.2. Repealed by Acts 2004, No. 135, §1, and Acts 2004, No. 449, §1.



RS 17:349.3 - Repealed by Acts 2004, No. 449, §1.

§349.3. Repealed by Acts 2004, No. 449, §1.



RS 17:349.4 - Repealed by Acts 2004, No. 449, §1.

§349.4. Repealed by Acts 2004, No. 449, §1.



RS 17:349.5 - Repealed by Acts 2004, No. 449, §1.

§349.5. Repealed by Acts 2004, No. 449, §1.



RS 17:350.1 - Repealed by Acts 1985, No. 831, 1.

SUBPART K. SUSPENDING OR CLOSING PUBLIC SCHOOLS

§350.1. Repealed by Acts 1985, No. 831, §1.



RS 17:350.2 - Repealed by Acts 2004, No. 449, §1.

§350.2. Repealed by Acts 2004, No. 449, §1.



RS 17:350.3 - Repealed by Acts 2004, No. 449, §1.

§350.3. Repealed by Acts 2004, No. 449, §1.



RS 17:350.4 - Repealed by Acts 2004, No. 449, §1.

§350.4. Repealed by Acts 2004, No. 449, §1.



RS 17:350.5 - Repealed by Acts 2004, No. 449, §1.

§350.5. Repealed by Acts 2004, No. 449, §1.



RS 17:350.6 - Repealed by Acts 2004, No. 449, §1.

§350.6. Repealed by Acts 2004, No. 449, §1.



RS 17:350.7 - Repealed by Acts 2004, No. 449, §1.

§350.7. Repealed by Acts 2004, No. 449, §1.



RS 17:350.8 - Repealed by Acts 2004, No. 449, §1.

§350.8. Repealed by Acts 2004, No. 449, §1.



RS 17:350.9 - Repealed by Acts 2004, No. 449, §1.

§350.9. Repealed by Acts 2004, No. 449, §1.



RS 17:350.10 - Repealed by Acts 2004, No. 449, §1.

§350.10. Repealed by Acts 2004, No. 449, §1.



RS 17:350.11 - Repealed by Acts 2004, No. 449, §1.

§350.11. Repealed by Acts 2004, No. 449, §1.



RS 17:350.12 - Repealed by Acts 2004, No. 449, §1.

§350.12. Repealed by Acts 2004, No. 449, §1.



RS 17:350.13 - Repealed by Acts 2004, No. 449, §1.

§350.13. Repealed by Acts 2004, No. 449, §1.



RS 17:350.14 - Repealed by Acts 2004, No. 449, §1.

§350.14. Repealed by Acts 2004, No. 449, §1.



RS 17:350.21 - University laboratory schools operated by Louisiana State University and Agricultural and Mechanical College and by Southern University and Agricultural and Mechanical College; funding formula

SUBPART L. LABORATORY SCHOOL FUNDING

§350.21. University laboratory schools operated by Louisiana State University and Agricultural and Mechanical College and by Southern University and Agricultural and Mechanical College; funding formula

A. Any elementary or secondary school operated by Louisiana State University and Agricultural and Mechanical College or by Southern University and Agricultural and Mechanical College shall be considered a public elementary or secondary school and, as such, shall be annually appropriated funds as determined by applying the formula contained in Subsection B of this Section.

B. Each student, as identified by the preceding year's October first membership, at the schools provided for in Subsection A of this Section shall be provided for and funded as provided for in Article VIII, Section 13 of the Constitution of Louisiana. The State Board of Elementary and Secondary Education shall allocate annually from the minimum foundation program an amount per student in each school equal to the amount allocated per student to the East Baton Rouge Parish School Board.

C. The funds appropriated for the schools provided for in this Section shall be allocated to the institution of higher education operating such a school. Each such institution of higher education shall expend such funds to operate such schools.

D. The funds provided pursuant to the provisions of this Section during any one fiscal year shall not supplant funding provided by a higher education institution for the previous fiscal year to any elementary or secondary school operated by the institution.

E. Notwithstanding any provision of this Section to the contrary, the funding provided pursuant to the provisions of this Section shall not exceed the average per pupil funding provided by the minimum foundation program formula for other elementary or secondary schools operated by public institutions of higher education.

Acts 1995, No. 919, §1, eff. June 28, 1995; Acts 1997, No. 880, §1.



RS 17:351 - Repealed

PART IV. FREE SCHOOL BOOKS AND OTHER

MATERIALS OF INSTRUCTION

§351. Repealed by Acts 2015, No. 389, §2, eff. July 1, 2015.



RS 17:351.1 - Textbooks and other instructional materials; review; adoption; procurement; distribution

§351.1. Textbooks and other instructional materials; review; adoption; procurement; distribution

A.(1) The State Board of Elementary and Secondary Education shall prescribe a process for the review, adoption, procurement, and distribution of free textbooks and other instructional materials, which it shall supply without charge to the children of this state at the elementary and secondary levels out of funds appropriated therefor by the legislature in accordance with the requirements of Article VIII, Section 13(A) of the Constitution of Louisiana.

(2) The state board shall also establish rules and procedures whereby public school governing authorities shall supply textbooks and other instructional materials, as available, to children enrolled in a board-approved home study program. Such rules shall include a requirement that textbooks and instructional materials supplied to a student enrolled in a home study program shall be returned when the student has completed the coursework for which the textbooks and instructional materials were provided.

(3) The state board shall not limit the amount or percentage of state or local funds the governing authority of a public elementary or secondary school may expend on the purchase or acquisition of textbooks and other instructional materials.

B.(1)(a) The State Board of Elementary and Secondary Education shall establish a transparent, digital process whereby the state Department of Education shall review textbooks and other instructional materials in the core subject areas of English language arts, mathematics, science, and social studies and determine the degree to which each aligns with state content standards. The department may review textbooks and instructional materials in other subject matter areas as it deems necessary or upon request of a public school governing authority.

(b) The department may review textbooks and other instructional materials at such times as it deems necessary and appropriate but shall review textbooks and other instructional materials in the core subject areas of English language arts, mathematics, science, and social studies at least every six years.

(2) The review process for textbooks and other instructional materials submitted to the department for review shall be conducted entirely online. Every aspect of the process, including the textbooks and instructional materials under review and any and all comments submitted by reviewers, parents and other members of the public, and publishers and other content providers, shall be posted online and made readily accessible to all interested parties.

(3) The review process shall, at a minimum, provide for the following:

(a) Guidelines and timelines for the submission, review, comment, and evaluation of textbooks and other instructional materials.

(b) Establishment of review panels composed of Louisiana public school educators, some of whom shall be classroom teachers currently employed in schools in the state, and Louisiana content experts who have knowledge of curriculum and the subject matter under consideration.

(c) Evaluation criteria and procedures to determine the extent to which textbooks and instructional materials submitted for review align with state content standards.

(d)(i) The opportunity for parents and the public to view and submit comments on all textbooks and instructional materials under review. A copy of all student edition textbooks and instructional materials under review shall be made readily available online for this purpose. Reasonable safeguards against unauthorized use, reproduction, and distribution shall be provided.

(ii) The opportunity for publishers and other content providers to submit comments in response to any review committee evaluation. Publishers and content providers shall be given the opportunity to review any evaluation prior to its posting online and shall be given at least ten business days to respond and make any correction to the content that they deem necessary.

(iii) All comments submitted in relation to a reviewed textbook or instructional material shall be posted online for ready access by any interested party.

(e) A requirement that all print textbooks and print instructional materials submitted for review be supplied in an electronic format that meets the National Instructional Materials Accessibility Standard, as consistent with the Individuals With Disabilities Education Act of 2004 (20 U.S.C. 1474(e)), and can be converted into specialized formats for children with disabilities and from which braille and large-print textbooks can be produced for blind and visually impaired students.

(4)(a) The state Department of Education shall provide the governing authority of each public elementary and secondary school with a list of all textbooks and other instructional materials reviewed by the department which includes information indicating the degree to which each aligns with state content standards. Such list shall also be posted online.

(b) The list of reviewed textbooks and other instructional materials shall include textbooks and instructional materials for each core subject at each grade level that are fully aligned with state content standards.

(c) Any list of reviewed textbooks and other instructional materials prepared by the department shall contain a statement to the effect that the textbooks and instructional materials contained therein were reviewed for the sole purpose of determining the degree of alignment with state content standards and that it is the responsibility of each public school governing authority to determine if their use is appropriate to meet the educational needs of its students.

(d) Nothing in this Section shall be construed as prohibiting a public school or school district from purchasing or otherwise acquiring textbooks and instructional materials that are not included in the list of reviewed textbooks and instructional materials prepared by the state Department of Education, provided the use of such textbooks and instructional materials is not prohibited by the policies of the governing authority of such school or school district.

C.(1) The governing authority of each public elementary and secondary school shall adopt policies and regulations for the adoption and use of textbooks and other instructional materials that sufficiently support the needs of all students in meeting state content standards.

(2) The purchase and use of electronic textbooks, instructional materials, and other media or content shall be maximized to the extent practical.

(3)(a) For the adoption of textbooks and instructional materials that have not been reviewed by the state Department of Education pursuant to this Section, such policies and regulations shall provide for the establishment of review committees composed of classroom teachers and other educators, all of whom shall be employees of Louisiana public schools, parents of students enrolled in Louisiana public schools, and other educational stakeholders in Louisiana who have interest in or knowledge of curriculum and the subject matter under consideration.

(b) Parents and other members of the public shall be afforded the opportunity to review and provide input relative to the textbooks and instructional materials under consideration prior to final adoption.

(c) The governing authority of each public elementary and secondary school shall include on its website a link to the website on which the state Department of Education conducts the online review process pursuant to Paragraph (B)(2) of this Section.

(4) Textbooks and instructional materials adopted for use in public elementary and secondary schools shall accurately reflect the contributions and achievements of people of differing races and promote an understanding of the history and values of the people of the United States and Louisiana, including the free enterprise system, private property, constitutional liberties, democratic values, and traditional standards of moral values.

(5) The governing authority of a public elementary or secondary school may establish the price and sell any textbook or library book no longer in use to any person or entity for private use.

D.(1) The state Department of Education shall support public school governing authorities in achieving maximum cost efficiencies and reducing regulatory burdens in the purchase and acquisition of textbooks and other instructional materials by providing for bulk purchasing through state contracts, whenever possible and feasible, and by encouraging publishers and other content providers to make their textbooks and other instructional materials available through the central depository.

(2) The governing authority of a public elementary or secondary school may purchase textbooks and other instructional materials through a state contract or through the central depository or may contract directly with a publisher or other content provider.

(3) Each contract between the state or the governing authority of a public elementary or secondary school and a publisher or other content provider for textbooks and instructional materials shall:

(a) Be awarded on a competitive basis in accordance with applicable state law.

(b) Provide that the publisher, distributor, wholesaler, or retailer shall not charge the governing authority of a public school a purchase price, rental fee, or other fee for the purchase, lease, or use of a textbook or instructional material that exceeds the lowest price or fee charged to a school governing authority in any other state for the same textbook or instructional material.

(c) Provide that upon the request of a public school governing authority, a publisher or other content provider shall allow the governing authority to purchase textbooks and other instructional materials through the central depository.

E. The state Department of Education shall provide for a central depository for textbooks and other instructional materials that are aligned to state content standards to facilitate the purchase and distribution of textbooks and instructional materials.

Acts 2015, No. 389, §1, eff. July 1, 2015.



RS 17:352 - Repealed

§352. Repealed by Acts 2015, No. 389, §2, eff. July 1, 2015.



RS 17:353 - Costs of administration; textbooks and instructional material distribution to nonpublic school students

§353. Costs of administration; textbooks and instructional material distribution to nonpublic school students

A. Beginning with the 1993-1994 school year, each city and parish school board which disburses school library books, textbooks, and other materials of instruction to nonpublic school students shall submit to the superintendent of education such documentation as he may require to verify the administrative costs incurred by the school board in the disbursement of such books and instructional materials.

B. The verified costs of administration incurred by each city and parish school board shall be paid by the state.

Acts 1993, No. 650, §1, eff. June 16, 1993.



RS 17:354 - Academic Improvement Fund; creation; purpose; uses

§354. Academic Improvement Fund; creation; purpose; uses

A. The "Academic Improvement Fund", hereinafter referred to as the "fund", is hereby created within the state treasury. The source of monies deposited into the fund shall be legislative appropriation. Monies in the fund shall be subject to appropriation by the legislature and shall be available exclusively for programs which provide opportunities to students to acquire the skills to achieve academic success and become employable, productive, and responsible citizens.

B. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. Such monies shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to the fund, after compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, relative to the Bond Security and Redemption Fund.

C, D. Repealed by Acts 2001, No. 1182, §9, eff. July 1, 2001.

Acts 1997, No. 473, §1, eff. June 30, 1997; Acts 1998, 1st Ex. Sess., No. 52, §1, eff. April 28, 1998; Acts 2001, No. 1182, §§2 and 9, eff. July 1, 2001.



RS 17:355 - Parental access to instructional materials

§355. Parental access to instructional materials

A. A parent of a child attending a public elementary or secondary school shall be entitled to access to instructional materials as provided in this Section.

B. A parent is entitled to:

(1) Review instructional materials used by or administered to the parent's child.

(2) Review any survey before the survey is administered or distributed by a school to a student.

C. Each local school board shall adopt rules and policies for each school to make instructional materials readily available for review as provided in this Section. The rules may specify reasonable hours for review. The rules shall provide that the school shall provide access to instructional materials to a parent upon request. If a parent requests a paper copy of material that can be readily copied using school equipment, such copy shall be provided. The rules shall establish reasonable and customary fees to be collected by the school to cover the cost of providing such copies. No provision of law or school board policy shall prohibit or interfere with a parent's ability to make his own copies on school premises via mobile or other device. The principal of each school shall ensure that the school complies with such rules.

D. For purposes of this Section:

(1) "Instructional materials" means content that conveys the knowledge or skills of a subject in the school curriculum through a medium or a combination of media for conveying information to a student. It also includes any nonsecure test, nonsecure assessment, or survey administered to a student. The term also includes books, supplementary materials, teaching aids, computer software, magnetic media, DVD, CD-ROM, computer courseware, online material, information, or services, or an electronic medium or other means of conveying information to the student or otherwise contributing to the learning process.

(2) "Parent" means the parent or legal guardian of a child.

(3) "Survey" means any evaluative instrument or questionnaire that is not an assessment of academic knowledge, skills, or abilities, administered as part of a state, national, or international assessment or by itself.

Acts 2014, No. 436, §1, eff. Aug. 1, 2014.



RS 17:356 - Rules

§356. Rules

The State Board of Elementary and Secondary Education shall promulgate rules and regulations to implement the provisions of this Part in accordance with the Administrative Procedure Act.

Acts 2015, No. 389, §1, eff. July 1, 2015.



RS 17:361 - Required reports and records; cost reimbursement to approved nonpublic schools

PART IV-A. REIMBURSEMENT OF REQUIRED COSTS

§361. Required reports and records; cost reimbursement to approved nonpublic schools

The superintendent of education, in accordance with rules and regulations adopted by the Board of Elementary and Secondary Education, shall annually reimburse each approved nonpublic school, for each school year beginning on and after July, 1979, an amount equal to the actual cost incurred by each such school during the preceding school year for providing school services, maintaining records and completing and filing reports required by law, regulation or requirement of a state department, state agency, or local school board to be rendered to the state, including but not limited to any forms, reports or records relative to school approval or evaluation, public attendance, pupil health and pupil health testing, transportation of pupils, federally-funded educational programs including school lunch and breakfast programs, school textbooks and supplies, library books, pupil appraisal, pupil progress, transfer of pupils, teacher certification, teacher continuing education programs, unemployment, annual school data, and any other education-related data which are now or hereafter shall be required of such nonpublic school by law, regulation or requirement of a state department, state agency, or local school board.

Added by Acts 1980, No. 205, §1, eff. July 11, 1980.



RS 17:362 - Applications for reimbursement

§362. Applications for reimbursement

Each school which seeks reimbursement pursuant to this Part shall submit to the superintendent an application therefor, together with such additional reports and documents as the superintendent may require, at such times, in such form, and containing such information as the superintendent may prescribe in order to carry out the purposes of this Part.

Added by Acts 1980, No. 205, §1, eff. July 11, 1980.



RS 17:363 - Maintenance of records

§363. Maintenance of records

Each school which seeks reimbursement pursuant to this Part shall maintain a separate account or system of accounts for the expenses incurred in rendering the required services for which reimbursement is authorized by R.S. 17:361. Such records and accounts shall contain such information and be maintained in accordance with regulations adopted by the board, but for expenditures made in the school year 1979-1980, the application for reimbursement made in 1980, pursuant to R.S. 17:361 shall be supported by such reports and documents as the superintendent shall require. In promulgating such regulations concerning records and accounts and in requiring supportive documents with respect to expenditures incurred in the school year 1979-1980, the superintendent shall implement the audit procedures provided in R.S. 17:365. The records and accounts supporting reimbursement for each school year shall be preserved at the school until the completion of such audit procedures.

Added by Acts 1980, No. 205, §1, eff. July 11, 1980.



RS 17:364 - Payment

§364. Payment

No payment to a school shall be made pursuant to this Part until the superintendent has approved the application submitted pursuant to R.S. 17:362.

Added by Acts 1980, No. 205, §1, eff. July 11, 1980.



RS 17:365 - Audit

§365. Audit

No application for reimbursement under this Part shall be approved except upon such audit of vouchers or other documents by the superintendent as is necessary to insure that such payment is lawful and proper.

The legislative auditor may from time to time examine, in accordance with the provisions of R.S. 24:513, any and all accounts and records of a school which have been maintained pursuant to this Part in support of an application for reimbursement, for the purpose of determining the cost to such school of rendering the services referred to in R.S. 17:361. If after such audit it is determined that any school has received funds in excess of the actual cost of providing such services, such school shall immediately reimburse the state in such excess amount.

Added by Acts 1980, No. 205, §1, eff. July 11, 1980.



RS 17:371 - Purpose

PART IV-B. QUALITY SCIENCE AND MATHEMATICS PROGRAM

SUBPART A. GENERAL PROVISIONS

§371. Purpose

A. The future of Louisiana, its economy, and the quality of life it provides for its citizens depends on the quality of education provided to its children. A critical element of a proper education is appropriate and challenging instruction in science and mathematics. For such instruction to be available, teachers must be properly trained and motivated and must have available the quality and quantity of equipment and materials such instruction requires.

B. It is the purpose of this Part to establish a mechanism by which a continuous supply of appropriate supplies and materials can be obtained, maintained, and made available to those teachers who are ready and able to use it in providing appropriate and challenging instruction in science and mathematics to their students.

Acts 1992, No. 1093, §1.



RS 17:372 - Definitions

§372. Definitions

As used in this Part, the following terms shall have the meaning ascribed to them in this Section, except when the context clearly indicates a different meaning:

(1) "Council" means the Quality Science and Mathematics Council.

(2) "Program" means the Quality Science and Mathematics Program.

(3) "Teacher" means any employee of a parish or city school board who holds a teacher's certificate and whose legal employment requires such teacher's certificate.

Acts 1992, No. 1093, §1.



RS 17:373 - Repealed by Acts 2001, No. 1185, 10, eff. July 1, 2002.

SUBPART B. QUALITY SCIENCE AND MATHEMATICS

TRUST AND EQUIPPING FUNDS

§373. Repealed by Acts 2001, No. 1185, §10, eff. July 1, 2002.



RS 17:374 - Quality Science and Mathematics Council; creation; membership; terms; vacancies; domicile; meetings; compensation

SUBPART C. QUALITY SCIENCE AND MATHEMATICS COUNCIL

§374. Quality Science and Mathematics Council; creation; membership; terms; vacancies; domicile; meetings; compensation

A.(1) There is hereby established the Quality Science and Mathematics Council, referred to in this Part as the "council", to administer and provide for the Quality Science and Mathematics Program.

(2) The council shall be comprised of one member of the State Board of Elementary and Secondary Education selected by the board, two members from the state Department of Education appointed by the superintendent of education, and two members of each of the following organizations chosen by the organization:

(a) Louisiana Science Teachers Association.

(b) Louisiana Association of Teachers of Mathematics.

(c) Louisiana Science Supervisors Organization.

(d) Louisiana Council of Supervisors of Mathematics.

(e) Louisiana Principals Association.

(f) Louisiana School Boards Association.

(g) The Board of Directors for the Louisiana School of Math, Science, and the Arts.

B. The members of the council shall serve one-year terms and may be reappointed. A member may be removed by the council only for cause found after a hearing. Vacancies shall be filled for the remainder of the unexpired term by the organization represented by the member who created the vacancy.

C. The council shall be domiciled in Baton Rouge. It shall meet at least quarterly, but may meet more often upon the call of the chair, who shall call a meeting upon the request of a majority of the members. A majority of the members shall constitute a quorum for the conduct of business. No official action may be taken without the affirmative approval of at least a majority of a quorum at a meeting called for the consideration of such business. The council shall annually elect a chair and may elect such other officers as the council determines are necessary for the efficient conduct of its business.

D. The members of the council shall serve without compensation, except for reimbursement of actual expenses incurred for the official business of the council in conformity with state law for the travel of state employees.

E. The council may employ an executive director who shall be an unclassified employee in the state civil service and such classified employees as are necessary to efficiently conduct the business of the council and pursue the purposes of this program.

Acts 1992, No. 1093, §1; Acts 2014, No. 832, §8(A).



RS 17:375 - Duties and responsibilities of the council

§375. Duties and responsibilities of the council

A. The council shall:

(1) Annually allocate all monies appropriated to the council in a manner that is consistent with the program, the goals of this Part, and the established policies and rules of the council.

(2) Adopt and promulgate such policies, rules, and regulations as are necessary for the conduct of the council's meetings, staff management, and other internal business, and as are necessary for the conduct of the program. The policies and rules concerned with the conduct of the program shall be adopted pursuant to the Administrative Procedure Act.

(3) Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.

(4) Establish the criteria and eligibility standards for the receipt of materials and supplies provided by this program.

(5) Establish an inventory process for equipment and supplies distributed as provided by this program and a monitoring process for its use.

(6) Seek opportunities to participate in programs involving the training of teachers of science and mathematics.

(7) Act as an informational source for teachers and school personnel seeking ways to improve science and mathematics education.

(8) Work with other state agencies, including institutions of higher education, to improve science and mathematics education.

B. The council may:

(1) Establish priorities in any expenditure or training programs.

(2) Enter into contracts or agreements with government agencies, governmental subdivisions, or private vendors, as is necessary to further the purpose of the program and any priorities established by the council.

(3) Seek and expend private grants or donations.

(4) Provide, by contract, interagency agreement, or otherwise, for any offices required for the council, the executive director, and other members of the staff and for any necessary administrative support with any state agency, including an institution of higher education or on any other basis provided by law.

Acts 1992, No. 1093, §1; Acts 2001, No. 1185, §§1 and 8, eff. July 1, 2001.



RS 17:376 - Quality Science and Mathematics Program; establishment; participation; phase-in

SUBPART D. QUALITY SCIENCE AND

MATHEMATICS PROGRAM

§376. Quality Science and Mathematics Program; establishment; participation; phase-in

A.(1) There is hereby established the "Quality Science and Mathematics Program", referred to in this Part as "the program". The program shall provide for the distribution of science and mathematics supplies and equipment to teachers in this state.

(2) The supplies and equipment shall be allotted according to a priority established by the council and on a basis established by the council. Such priority may include consideration of the willingness of city and parish school systems to provide a portion of the supplies or equipment. No supplies and equipment may be placed in any school without the express written authorization of the school principal or his authorized agent. All supplies and equipment placed with a teacher shall become property of the school.

B. No monies allocated by the council to teachers or school systems shall be spent on consumables, field trips, or teacher training.

Acts 1992, No. 1093, §1.



RS 17:377 - Quality Science and Mathematics Program; oversight

§377. Quality Science and Mathematics Program; oversight

A. The activities of the council and the implementation of the program may be reviewed by the House Committee on Education and the Senate Committee on Education and the rules and regulations shall be subject to review as provided by the Administrative Procedure Act.

B. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.

Acts 1992, No. 1093, §1; Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 17:381 - Acceptance of donations by state and parish school boards

PART V. DONATIONS FOR EDUCATIONAL

OR LITERARY PURPOSES

§381. Acceptance of donations by state and parish school boards

The state board of education and the several parish school boards may, in accordance with the provisions of this Part, accept and administer any donation that may be made to them for educational or literary purposes.

NOTE: See HCR 360 and HCR 105 of the 1999 R.S. relative to donations to schools from gaming licensees or permittees.



RS 17:382 - Administration of property in conformity with act of donation

§382. Administration of property in conformity with act of donation

The donees shall administer the property entrusted to them in conformity with the directions contained in the act of donation and for this purpose they are vested with all the necessary powers of administration.



RS 17:383 - Mode of administration; donor's right to prescribe

§383. Mode of administration; donor's right to prescribe

The donor may prescribe the manner in which the property shall be administered and the object to which it or any part thereof, or the revenues from the same, shall be applied.



RS 17:384 - Restrictions on alienability of property donated

§384. Restrictions on alienability of property donated

The donor cannot make the property inalienable, but he may prescribe the manner and the circumstances under which the donees may sell, mortgage, or otherwise encumber the whole or any portion of the property donated, or the manner in which investments once made, may be changed.



RS 17:385 - Laws relative to fidei commissa, etc., inapplicable

§385. Laws relative to fidei commissa, etc., inapplicable

The laws of Louisiana relative to substitutions, fidei commissa, and trusts, shall not apply or affect in any manner the donations authorized by and made in conformity with the provisions of this Part.



RS 17:386 - Remuneration for administering donations

§386. Remuneration for administering donations

The boards of education to which any donation has been made in conformity with the provisions of this Part are not entitled to any remuneration for their services in the administration of the same, unless expressly granted in the act of donation.



RS 17:391.1 - Repealed by Acts 1994, 3rd Ex. Sess., No. 1, 3, eff. June 22, 1994.

PART VI. PUBLIC SCHOOL ACCOUNTABILITY

AND ASSESSMENT

§391.1. Repealed by Acts 1994, 3rd Ex. Sess., No. 1, §3, eff. June 22, 1994.



RS 17:391.2 - Definitions

§391.2. Definitions

As used in this Part, the following words, terms, and phrases shall have the meaning ascribed to them in this Section, except when the context clearly indicates a different meaning:

(1) "Communication skills" means the arts of reading, writing, and speaking the English language.

(2) "Basic computational skills" means skill in basic arithmetic and mathematics.

(3) "School board" means a parish or city school board.

(4) "Public education" means the elementary and secondary level educational programs funded by the state and local government in the public schools and other institutions providing educational programs.

(5) "Public schools" means the public elementary and secondary schools governed by the parish and city school boards.

(6) "School district" means the area of each parish or municipality under the jurisdiction of a school board.

(7) "School personnel" means the teachers, librarians, counselors, administrators, and other professional personnel of the public schools of the state including members of the professional staff of the state Department of Education.

(8) "Educational accountability" means the respective responsibilities and duties, under the provisions of this Part, of local school boards, administrators, principals, teachers, and other personnel; the state Department of Education and its personnel; parents, students, and any other governing authority.

Acts 1977, No. 621, §1.



RS 17:391.3 - Program for educational accountability

§391.3. Program for educational accountability

A. The superintendent of education shall develop a guide for educational accountability for the public schools of the state no later than May 1, 1977. Such guide shall be the basis for a comprehensive plan for an education accountability program which shall be developed by the superintendent no later than July 1, 1980. The educational accountability program and the guide therefor developed as provided herein shall apply to all parish and city school systems in the state. The initial guide and the annual revisions thereof as developed shall be approved by the Joint Legislative Committee on Education no later than January 1, 1978, and each year thereafter.

B. Specifically, but without limitation, the program shall:

(1) Establish and provide for implementation of a procedure for the continuous identification, examination, and improvement of the goals of education in the state.

(2) Establish basic uniform statewide skills and concepts for each grade level and subject area, including but not limited to, reading, writing, and mathematics.

(3) Identify performance objectives which will lead directly to the achievement of pupil proficiencies.

(4) Develop evaluation instruments including, but not limited to, tests to provide the evaluation required.

(5) Develop and implement an overall evaluation design to provide for continuous and comprehensive review of the progress of school pupils toward the established goals and objectives, the evaluation to be conducted by teaching staff members of the school district under the direction of the chief school administrator of the district, and

(6) Provide for an annual report by the chief school administrator of each school district to the superintendent of education of the results of the evaluation of the progress of pupils accomplished as provided in Paragraph (4) above.

In order to provide for the orderly implementation of the accountability program, identification and establishment of statewide skills and concepts for each grade level and subject area, and evaluation of the achievement of these skills shall be accomplished for the school year 1977-1978, for the subject area of reading; for the school year 1978-1979, for the additional subject area of mathematics; and for the school year 1979-1980, for the additional subject area of writing; and thereafter other subject areas should be added.

C. Pursuant to this Part, the state Department of Education and local school boards, teachers, and administrators shall develop goals, objectives, and programs of educational accountability for the school districts which are in accordance with those of the program of educational accountability, and the goals and objectives thereof, established by the superintendent. Any parish or city system which has implemented or begun implementing an educational accountability and assessment program may continue such program to the extent that the program, and its goals and objectives, conform to the provisions of this Part. Any such program, and the goals and objectives thereof, shall be modified by the local school system to comply with the provisions of this Part.

D. The superintendent of education shall prescribe guidelines for reporting to the parents the progress of each pupil, including but not limited to parent-teachers' conferences, report cards, and pupil progress charts.

E. In carrying out the accountability program, the local school boards and the state Department of Education shall identify and define educational variables which may affect learning. These variables shall include, but not be limited to, the physical, intellectual, social, and emotional development of pupils. Educational variables surveys or studies shall be conducted by the state Department of Education to assess their relationship to learning. Results of these surveys or studies will be used to assist teachers, administrators, and other school personnel in the teaching-learning process.

Acts 1977, No. 621, §1.



RS 17:391.4 - Pupil proficiency

§391.4. Pupil proficiency

A. The superintendent of education shall, by January 1, 1978, establish reasonable minimum levels of pupil proficiency in the basic communication and computational skills which shall be integrated into instructional programs. The superintendent of education shall, by January 1, 1979, develop and administer a uniform system of assessment based in part on criterion referenced tests to determine pupil status, pupil progress, and the degree to which such minimum proficiency standards have been met. The grade levels involved in such assessment shall be chosen by the superintendent. The local school governing bodies shall cooperate with the superintendent and the state Department of Education in the administration of this Section.

B. The school board of each district shall for the 1978-1979 school year and annually thereafter prepare a report of the aforementioned assessment results which shall include pupil assessment by grade and subject area for each school in the district, including those grade levels as established by the superintendent; and the board shall file such report with the superintendent of education.

C. The state superintendent of education shall make an annual report of the aforementioned assessment results. Such report shall include, but not be limited to, a report of the assessment results by grade and subject area for each school district of the state. The superintendent, by January 1, 1980, shall also include in such report an analysis and recommendations concerning the costs and differential effectiveness of instructional programs.

D. In addition, the state Department of Education shall prepare and submit an annual report to each school district in the state, and to the education committees of both houses of the legislature, containing an analysis, on a district-by-district basis, of the results and test scores of the testing program in the basic skills courses. The report shall include, but shall not be limited to, an analysis of the following operational factors having a substantive relationship to or bearing on such results:

(1) Average class size in grades one to three, inclusive.

(2) Pupil-teacher ratio in grades one to eight, inclusive.

(3) Average transitory factors as derived from dividing the average daily attendance of the district or selected schools by the total annual enrollment of the district.

(4) Analysis of compensatory educational needs in each parish and city school system, and

(5) Provide for an explanation of factors affecting the assessment results.

(6) Analysis of curriculum, textbooks and/or other teaching material as related to the grade or subject areas tested.

E. All test scores of individual students, average scores for individual classes or schools, and average scores for individual school systems shall be exempt from the public records act (L.R.S. 44:1-7). School boards may choose to release test data if it does not identify individual students, classes, or teachers. All test scores or test averages released to the public, however, must be accompanied by a complete analysis of socioeconomic factors beyond the control of the school or school system which have an effect on student scores.

Acts 1977, No. 621, §1.



RS 17:391.5 - Repealed by Acts 1994, 3rd Ex. Sess., No. 1, 3, eff. June 22, 1994.

§391.5. Repealed by Acts 1994, 3rd Ex. Sess., No. 1, §3, eff. June 22, 1994.



RS 17:391.6 - Content course evaluation

§391.6. Content course evaluation

A. From time to time, as the superintendent of education may determine, the state Department of Education shall conduct studies of the effectiveness of various courses, in addition to the basic communication and computation skills courses, offered by the public schools of this state. Such studies shall include details of the specific objectives of the courses and the level of achievement attained by students enrolled in such courses and, for this purpose, the department may use the results of any test administered under the provisions of this Part.

B. Upon the completion of such a study by the state Department of Education pursuant to this Section, the department shall report its findings, and recommendations, if any, to the legislature not later than January 1 of the year succeeding completion of the study.

C. The department shall maintain the anonymity of all students involved and local school board personnel. The department may make analyses involving other factors, including but not limited to general categories of pedagogies in use, type of district organization, geographic area, socioeconomic data, size of school district, or other analytical items which may prove useful.

D. The governing board of any school district shall cooperate fully with the superintendent of education in making its schools available for such studies; provided, that the state Department of Education shall provide all necessary materials. Such evaluation materials may include texts, books, references, tests, library print and nonprint materials, equipment, and other materials necessary for the orderly conduct of a study.

Acts 1977, No. 621, §1.



RS 17:391.7 - Testing

§391.7. Testing

A. Each school board shall report to the superintendent of education, pursuant to rules and regulations established by and pursuant to this Part, the results of all achievement and scholastic aptitude tests administered pursuant to this Part or any other standardized tests administered pursuant to this Part.

B. The districtwide results of such tests, but not the score or relative position of individual pupils, shall be reported by the school board at least once a year at a regularly scheduled meeting.

C. At the request of the superintendent of education, and in accordance with rules and regulations which the superintendent of education may adopt, each parish superintendent of schools shall cooperate with and give assistance to individual local schools under his jurisdiction in carrying out the testing programs of such districts and other duties imposed on school boards and school districts by this Part.

D. No city or parish superintendent of schools, nor any principal or teacher of any elementary or secondary school under his charge shall carry on any program of specific preparation of the pupils within the district for the testing program using the particular test used therein. The tests shall reflect the objectives and goals adopted for each subject and/or grade level as established pursuant to R.S. 17:391.4.

E. Repealed by Acts 1979, No. 750, §4, eff. July 20, 1979.

F. Prior to administration, descriptions of tests and other evaluation instruments, either prescribed by or developed pursuant to this Part, shall be submitted to all school personnel and the parents of all pupils subject to such tests.

G. No provision of this Part shall be construed to mean, require, or direct any city or parish school system to develop any tests or test programs under this Part or the guidelines established pursuant to this Part. The Department of Education shall develop and provide for the administration of all tests and test programs pursuant to this Part, and the guidelines established pursuant thereto; provided, however, that the superintendent of education may require city and parish school systems to administer tests and test programs under this Part and said guidelines if funds are made available specifically for this purpose. No provision of this Part shall be construed in any manner so as to prohibit any city or parish school system from developing and administering any tests or test programs for local use.

Acts 1977, No. 621, §1. Amended by Acts 1978, No. 346, §1.



RS 17:391.8 - Reports

§391.8. Reports

The superintendent of education shall make such reports to the legislature in addition to those specifically required in this Part as he shall deem appropriate and shall be required to make such recommendations to the legislature as he deems appropriate concerning appropriate or necessary legislation with respect to the results of the accountability and assessment programs established by and pursuant to this Part.

Acts 1977, No. 621, §1.



RS 17:391.9 - Public school accreditation

§391.9. Public school accreditation

Not later than the 1979-1980 school year, the superintendent of education shall develop and institute accreditation standards for public schools based upon the attainment of educational objectives and goals established by this Part; provided, however, that such accreditation standards shall take into account the educational advantages and disadvantages imposed upon pupils by the home and out-of-school environment. The superintendent of education shall implement a system of public school accreditation in such school year based on such standards. Attainment of educational objectives and goals established by this part shall be one factor to be considered in the accreditation of public schools along with other factors now being considered.

Acts 1977, No. 621, §1.



RS 17:391.10 - Monitoring of programs by Department of Education

§391.10. Monitoring of programs by Department of Education

A. The state Department of Education shall periodically monitor all programs of educational accountability established pursuant to the provisions of this Part. The methodology to be used in monitoring such programs shall be established by the state Department of Education with the approval of its governing authority and shall be sufficient to determine whether such programs have been implemented, to what extent they have been implemented, and whether such programs comply with the provisions of this Part. Copies of the accountability evaluation procedure, evaluation forms, and program as established by the local school board and approved by the state Department of Education shall be distributed through the local school systems to all employees affected by the educational accountability program.

B. If, in conducting such monitoring, the state Department of Education determines that a school system has failed to implement its programs of educational accountability properly or that a school system has failed to comply with the provisions of this Part, the state Department of Education shall notify such system of such failure, and the school system shall correct such failure within sixty calendar days after receiving such notification. The state Department of Education shall also notify the State Board of Elementary and Secondary Education of such failure by the school system.

If the failures are not corrected within the prescribed sixty calendar days, the state Department of Education shall notify the State Board of Elementary and Secondary Education of such continued failure and shall recommend to the board whatever sanctions against such school system the department deems appropriate. The State Board of Elementary and Secondary Education shall act upon such recommendation within sixty calendar days after its receipt.

Added by Acts 1980, No. 605, §1.



RS 17:391.11 - School readiness assessment; kindergarten instrument selection; administration; reporting

§391.11. School readiness assessment; kindergarten instrument selection; administration; reporting

A. The governing authority of each public school offering kindergarten classes shall require that every child entering kindergarten for the first time be given a valid and reliable readiness assessment. The results of this assessment shall be used for measuring student readiness for kindergarten and for planning instruction.

B. The state Department of Education shall review, in consultation with the Child Care Association of Louisiana, the Louisiana Head Start Association, and BrightStart, Louisiana's Early Childhood Advisory Council, the available valid and reliable individually administered readiness tests and shall recommend to the State Board of Elementary and Secondary Education tests acceptable for use as provided in this Section.

C. Each child entering kindergarten for the first time shall be assessed at the beginning of the school year. The parent or guardian of each child shall be advised of the nature of the child's level of readiness.

D. Each public school governing authority shall report to the state Department of Education assessment results by school on an annual basis by December first of each year as required by the state Department of Education.

E. The state shall pay the cost of state required assessment materials and reporting required by law or regulation pursuant to this Section.

Acts 1985, No. 257, §1, eff. July 6, 1985; Acts 1986, No. 146, §1, eff. July 2, 1986; Acts 1986, No 407, §1; Acts 1989, No. 241, §1, eff. June 26, 1989; Acts 1989, No. 478, §1; Acts 2011, No. 249, §1.

NOTE: SEE ACTS 1986, NO. 146, §4.

NOTE: See Acts 2011, No. 249, §2, relative to implementation of Section as funds are available and full implementation by the 2015-2016 school year.



RS 17:391.12 - Repealed by Acts 1986, No. 146, 3, eff. July 2, 1986.

§391.12. Repealed by Acts 1986, No. 146, §3, eff. July 2, 1986.



RS 17:391.13 - Talent Search Program

§391.13. Talent Search Program

The state Department of Education, with the approval of the State Board of Elementary and Secondary Education, shall develop a Talent Search Program at the junior high school level to identify students with above-average abilities and to encourage their entry into programs which further develop those abilities. The program shall be based upon standards developed by the board which shall incorporate provisions of current student testing programs.

Acts 1985, No. 257, §1, eff. July 6, 1985.



RS 17:392 - Repealed by Acts 1988, No. 659, 2, eff. July 15, 1988.

§392. Repealed by Acts 1988, No. 659, §2, eff. July 15, 1988.



RS 17:392.1 - Screening and intervention; purpose; applicability; city and parish school system, duties

PART VI-A. SCREENING AND INTERVENTION

FOR SCHOOL SUCCESS

§392.1. Screening and intervention; purpose; applicability; city and parish school system, duties

A.(1) The legislature acknowledges that identification of and adjustment to the individual characteristics that affect a child's learning style will improve a child's opportunity to succeed in school. Some of the characteristics that some children bring to school with them are products of learning disorders and/or social or environmental risk factors that, if identified, acknowledged, and addressed can be mitigated or alleviated.

(2) It is the purpose of this Part to intervene with regard to any impediments to a successful school experience that exist for children as early as possible in their schooling and to bring to bear all resources that can be made available in a school setting to address any difficulty a child may have and make it possible for him to begin school ready and able to learn.

B.(1) Every child in public school in grades kindergarten through third shall be screened, at least once, for the existence of impediments to a successful school experience. No child shall be screened if his parent or tutor objects to such screening.

(2) Such impediments shall include:

(a) Dyslexia and related disorders, as defined in R.S. 17:7(11).

(b) Attention deficit disorder.

(c) Social and environmental factors that put a child "at risk" as that term has been defined by the state Department of Education, pursuant to R.S. 17:7.5(A).

(3) In doing such screenings, a priority shall be placed on screening any student referred for screening, pursuant to R.S. 17:7(11); however, if a child is so referred, a screening for all other impediments shall be done at the same time.

C. Screenings as required by this Section shall have one or more of the following results:

(1) No indication of need for services.

(2) Indication of need for services to ameliorate the effect of a possible learning disorder.

(3) Indication of need for assistance to ameliorate the effect of a possible at-risk factor.

(4) Referral for further evaluation for the existence of eligibility for the receipt of special education services.

D. Children in need of services and/or assistance shall have it provided to them. Services for disorders shall be provided in accordance with R.S. 17:7(11). Children who are referred for further evaluation shall be provided further evaluation in accordance with Chapter 8 of this Title. Children who are in need of assistance shall have it provided to them in accordance with this Part.

E. The screenings required by this Section shall be done directly by elementary guidance counselors, pupil appraisal personnel, teachers, or any other professional employees of the school system who have been appropriately trained, all of whom shall operate as advocates for the children identified as needing services or assistance pursuant to this Part. No screenings shall be done by persons who have not been trained to do such screenings, consistent with the requirements established for such training by the State Board of Elementary and Secondary Education.

Acts 1992, No. 1120, §1, eff. July 14, 1992; Acts 1999, No. 581, §1, eff. July 1, 1999.



RS 17:392.2 - Repealed by Acts 1999, No. 581, 2, eff. July 1, 1999.

§392.2. Repealed by Acts 1999, No. 581, §2, eff. July 1, 1999.



RS 17:392.3 - Implementation

§392.3. Implementation

It is the intention of the legislature that the costs relative to the implementation of the provisions of this Part shall be covered by funds appropriated by the state. Such funds shall include those appropriated pursuant to the minimum foundation program.

Acts 1992, No. 1120, §1, eff. July 14, 1992; Acts 1999, No. 581, §1, eff. July 1, 1999.



RS 17:393 - Opportunity classes; first grade high-risk students; pilot program

PART VI-B. OPPORTUNITY CLASSES

§393. Opportunity classes; first grade high-risk students; pilot program

A. As used in this Part, the following words, terms, and phrases shall have the meaning ascribed to them in this Subsection, except when the context clearly indicates a different meaning:

(1) "High risk student" means a student who has been evaluated after a year of kindergarten and has been determined by the local system to lack the academic and social skills necessary for first grade.

(2) "Opportunity class" means a separate self-contained full-time classroom staffed by a certified teacher who is trained to provide instruction appropriate to meet the needs of high risk students. When possible, any such teacher shall possess a master's degree and five years of teaching experience.

B. Beginning with the 1988-1989 school year, the Department of Education with the approval of the State Board of Elementary and Secondary Education shall establish guidelines for a pilot program designed for high-risk first grade students which shall be designated "opportunity classes". The guidelines shall include but not be limited to the following:

(1) Emphasis on individual developmental skills.

(2) Emphasis on individual academic progress.

(3) An evaluation plan which monitors the educational progress, growth, and achievement of the students and the effectiveness of the local program.

C. Prior to the 1989-1990 school year, the state superintendent of education, with the approval of the State Board of Elementary and Secondary Education, shall select ten pilot classes across the state from written proposals for such classes submitted by local systems. Such proposals shall be based on the guidelines specified in Subsection B and shall also include the following information.

(1) A statement of educational objectives.

(2) A review of the appropriate literature.

(3) A description of course content to be taught.

D. The ten pilot classes shall be implemented and conducted during the 1989-1990 school year.

E. Funds for development, implementation, monitoring, and evaluation of the pilot program shall be appropriated specifically for the purposes enumerated in this Part.

F. The state superintendent of education shall review all information relative to pilot classes and report to the Joint Committee on Education concerning student progress and program effectiveness prior to the 1990 Regular Session of the Louisiana Legislature.

G. The provisions of Subsections A through E of this Section shall not be effective after the completion of the 1989-1990 school year unless this Part is reenacted subsequent to the 1989 Regular Session of the Louisiana Legislature.

Acts 1986, No. 699, §1, eff. July 8, 1986; Acts 1988, No. 835, §1.



RS 17:394 - Short title

PART VII. LOUISIANA REMEDIAL EDUCATION

§394. Short title

This Part shall be known and may be cited as the "Louisiana Remedial Education Act."

Added by Acts 1980, No. 433, §1, eff. July 21, 1980; Acts 1986, No. 698, §1, eff. June 1, 1987.



RS 17:395 - Statement of purpose

§395. Statement of purpose

A. The purpose of this Part is to provide supplemental funds for the delivery of supplemental remedial instruction adapted for those eligible students in the elementary and secondary schools of this state as set forth in the city and parish school board pupil progression plans approved by the State Board of Elementary and Secondary Education. A program of remedial education shall be put into place by local parish and city parish school systems following regulations adopted by the Department of Education and approved by the state board pursuant to R.S. 17:24.4. All eligible students shall be provided with appropriate remedial instruction.

B. Student mastery of grade appropriate skills remediated in English language arts and mathematics shall be evaluated in terms of mastery criteria established through the city and parish pupil progression plans as approved by the department and state board. Beyond the goal of achievement in grade appropriate skills, additional goals of this Part are to give students a sense of success, prevent their alienation from school, and prevent their early departure from school.

C. Instruction in the state-funded remedial program shall be based on student deficits as identified through the state testing program in English language arts and mathematics. Included in the instruction shall be the mastery of the prerequisite skills in the areas of deficiency.

D. The parish and city school boards shall develop, as part of their pupil progression plans, mastery criteria based on the state board-approved Louisiana state standards. These mastery criteria shall be used in determining the extent of student achievement in those grade appropriate skills of English language arts and mathematics in which he was found deficient. The parish and city school boards shall describe the methods used to measure student achievement of these criteria.

E. Each student achieving mastery criteria shall continue receiving instruction for maintenance of grade appropriate skills. The amount of instruction shall be based upon student need.

Added by Acts 1980, No. 433, §1, eff. July 21, 1980. Amended by Acts 1982, No. 138, §1, eff. July 12, 1982; Acts 1986, No. 698, §1, eff. June 1, 1987.



RS 17:396 - Definitions

§396. Definitions

As used in this Part, the following words, terms, and phrases shall have the meaning ascribed to them in this Section, except when the context clearly indicates a different meaning:

(1) "Department" means the Department of Education.

(2) "Pupil progression plan" means the comprehensive plan developed and adopted by each city and parish school board which shall be based on student performance in the state testing program with goals and objectives which are compatible with the Louisiana competency-based education program contained within R.S. 17:24.4, and which supplements the standards approved by the State Board of Elementary and Secondary Education. Particular emphasis shall be placed upon the student's mastery of grade appropriate skills in English language arts and mathematics before recommendations are made for the student's promotion or placement, provided that other factors shall be considered.

(3) "Remedial program" means a program to assist students to overcome educational deficits identified as a result of the state's testing program.

(4) "State board" means the State Board of Elementary and Secondary Education.

Added by Acts 1980, No. 433, §1, eff. July 21, 1980. Amended by Acts 1982, No. 138, §1, eff. July 12, 1982; Acts 1986, No. 698, §1, eff. June 1, 1987.



RS 17:397 - Student eligibility

§397. Student eligibility

A student eligible for remedial education shall be defined as a student in the elementary and secondary schools of this state who does not meet the performance standards as established by the department and approved by the state board. Each city and parish school board shall maintain a systematic process for identifying children who are eligible for remedial education.

Added by Acts 1980, No. 433, §1, eff. July 21, 1980; Acts 1986, No. 698, §1, eff. June 1, 1987.



RS 17:398 - Allocation of funds; pilot programs; inclusion within the minimum foundation program

§398. Allocation of funds; pilot programs; inclusion within the minimum foundation program

A. Funds shall be appropriated annually to the department for the remedial education program in the form of a line item within the general appropriations bill. These funds shall be distributed to the parish and city school boards on a per pupil per subject area basis to be used solely for those students requiring remedial education. Compensatory or remedial teachers shall possess the appropriate certification as required by the state board. Parish and city school boards may employ educators already employed as regular or special education classroom teachers to provide remedial instruction. These educators may receive additional compensation for remedial instruction, provided the services are performed in addition to their regular duties. Parish and city school boards may employ other qualified personnel to provide remedial instruction in accordance with regulations adopted by the state board.

B. For funding purposes, a student receiving remediation in English language arts and mathematics shall be counted for both areas. Students who are counted to generate funds for remedial education are also eligible to generate allotments for regular or special education teachers, or both. Students receiving services directed toward the educational deficits identified through the state testing program shall be eligible for funding. Local remedial plans shall comply with established regulations adopted by the department and approved by the state board pursuant to R.S. 17:24.4.

Added by Acts 1980, No. 433, §1, eff. July 21, 1980. Amended by Acts 1982, No. 138, §1, eff. July 12, 1982; Acts 1986, No. 698, §1, eff. June 1, 1987; Acts 1992, No. 454, §1.



RS 17:399 - Program for remedial education; distribution of funds to local city and parish school boards; regulations

§399. Program for remedial education; distribution of funds to local city and parish school boards; regulations

A. To be eligible to receive funds under this Part, a city or parish school board shall describe in writing its proposed remedial education program as set forth in its pupil progression plan according to regulations adopted by the state board. The description shall include all remedial instruction and proposals for program improvement. Proposals shall include a narrative which shall incorporate the following:

(1) A statement of the educational objectives and how they are determined.

(2) The student population to be served and the selection criteria to be used.

(3) The methodologies to be utilized in meeting the educational problems.

(4) A description of the course content to be taught.

(5) A detailed budget including excess costs above regular programs.

(6) An evaluation plan encompassing both the educational process and the extent of growth and achievement evidenced by pupils.

B. The programs provided by funds received under this Part shall meet the following criteria:

(1) The program is based on performance objectives related to educational achievement in grade appropriate skills addressed through the statewide curriculum standards for required subjects, and provides supplementary services designed to meet the educational needs of each participating student.

(2) The program is evaluated according to regulations approved by the state board.

(3) The state and local funds expended in the program shall be accounted for separately from all other funds expended by the city or parish school board. Expenditures shall be reported as a categorical program in the manner prescribed by the state board.

(4) The program shall be coordinated with locally funded or federally funded, or both, remedial education programs, but shall remain as a separate remedial program to be funded by the state.

(5) Each pupil progression plan shall contain an assurance that the use of grant funds will not result in a decrease in the use for educationally deprived children of state, local, or federal funds which, in the absence of funds under the remedial education program, have been made available for the education of such children. No project under the remedial education program shall be approved unless the state funds for the remedial education program will not be used to supplant other state, local, or federal funds being used for the education of such students.

Added by Acts 1980, No. 433, §1, eff. July 21, 1980. Amended by Acts 1982, No. 138, §1, eff. July 12, 1982; Acts 1986, No. 698, §1, eff. June 1, 1987.



RS 17:400 - Administration; technical assistance and monitoring; rules and regulations by the state board; annual reporting; effectiveness

§400. Administration; technical assistance and monitoring; rules and regulations by the state board; annual reporting; effectiveness

A. The department shall be utilized as needed to provide technical assistance to the city and parish school boards and to carry out the department's responsibilities for reviewing, monitoring, and evaluating the remedial programs conducted under this Part. If the department determines through its monitoring authority that a city or parish board is not actually providing the type of remedial education program that was approved through its pupil progression plan or is not complying with state evaluation regulations, the department shall withhold remedial education funding until such time as it is determined that the school board is in compliance with its approved pupil progression plan and with state evaluation regulations.

B. The state board shall adopt rules which in its opinion are necessary to assure that the programs in each city and parish school system are carried out in a manner consistent with the purpose and intent of this Part. The state superintendent of education shall prepare an annual report which shall contain:

(1) The number of students participating in programs under this Part.

(2) The level of student achievement.

(3) An analysis of the expenditure of funds by the city and parish boards.

The report shall be transmitted to the state board and the Joint Committee on Education of the Louisiana Legislature.

Added by Acts 1980, No. 433, §1, eff. July 21, 1980. Amended by Acts 1982, No. 138, §1, eff. July 12, 1982; Acts 1986, No. 698, §1, eff. June 1, 1987.



RS 17:401 - Repealed by Acts 2010, No. 652, §1.

§401. Repealed by Acts 2010, No. 652, §1.



RS 17:401.11 - Purpose

PART VII-A. SUMMER ENRICHMENT PROGRAMS

§401.11. Purpose

A. It is the primary purpose of this Part to provide for enriching the educational opportunities and experiences of all public school students in Louisiana who, for any reason, need extra instruction, reinforcement, or time on task in order to be able to achieve mastery of the basic skills of reading, mathematics, and writing.

B. It is the secondary purpose of this Part to provide an opportunity to city and parish school systems to explore the best and most engaging ways to help children learn and master basic skills with the maximum of flexibility and sufficient resources so that such information may be used to enhance instruction in regular school year practice.

Acts 1997, No. 735, §1, eff. July 9, 1997.



RS 17:401.12 - Summer enrichment programs; mandate; content; student eligibility

§401.12. Summer enrichment programs; mandate; content; student eligibility

A.(1) Each city and parish school system shall operate a sufficient number of schools to provide for grades kindergarten through four during the summer so that every student in the system who needs extra instruction, reinforcement, or time on task in order to be able to achieve mastery of the basic skills of reading, mathematics, and writing may attend school in the summer.

(2) Except for courses which are intended to be equivalent to regular school year courses and for which credit for course completion may be awarded to complete curricular mandates, systems may operate programs during summer on whatever basis best facilitates student learning. This means that school boards, school administrators, and teachers may experiment with schedules, materials, instructional personnel, class size, use of technology and any other element of planning, presentation, or environment that may facilitate student learning.

(3) Any school system may provide for transportation, school food service, or any other appropriate support function which facilitates the attendance and retention of any student who is eligible for the program.

(4) Every system shall plan its summer enrichment program with input from the community, including parents, students, community leaders, business interests, and any other source of interest or potential collaboration.

B.(1) Any student who was enrolled in grades kindergarten through four in any school in the city or parish school system in the prior year who meets any of the following requirements is eligible to attend a summer enrichment program as required in this Part:

(a) Is recommended by his classroom teacher as a student who is in need of extra assistance and would benefit from the program.

(b) Has failed to achieve the mastery criteria established on any state mandated criterion referenced test administered to the student in the past year.

(c) Is reading one or more grade levels below the grade which the student will be attending in the succeeding school year.

(d) Has been recommended for retention in the same grade as attended in the past school year.

(2)(a) Enrollment in the summer enrichment program provided in this Part is voluntary and requires that the parent or legal guardian of any student register his child in the program.

(b) Prior to the end of each regular school year, every school shall provide the parent or guardian of every student in the school who will be eligible with written notice of the summer enrichment program planned in the school system. Such notice shall be descriptive of the programming contents and schedule and shall provide the necessary information for the parent or guardian to enroll his child.

(c) No tuition or fees may be charged for attendance of an eligible child.

C. Any city or parish school system may make the summer enrichment program available to students who are not otherwise eligible as provided in this Section. In such a case, the system may charge tuition to such students.

Acts 1997, No. 735, §1, eff. July 9, 1997.



RS 17:401.13 - Applicability

§401.13. Applicability

This Part shall be effective whenever sufficient funds are appropriated by the legislature.

Acts 1997, No. 735, §1, eff. July 9, 1997.



RS 17:402 - Findings and purpose

PART VIII. THE COMPREHENSIVE ACTION AGAINST ALCOHOL,

DRUGS, AND SUBSTANCE ABUSE IN SCHOOLS ACT

§402. Findings and purpose

A. The legislature finds that the use and abuse of alcohol, drugs, and other substances among the children of school age in this state is a problem of serious concern and destructive societal impact and that the incidence of alcohol, drug, and substance abuse among the young is high. Substance abuse leads to serious consequences and impairs one's ability to perform normally and productively in his educational and social environment. The legislature also finds that dependence on alcohol, drug, or other substances is an illness that can be prevented, identified, and treated. The legislature further finds that substantial alleviation of these problems may result from the development and implementation of comprehensive education programs and counseling in the public school systems of this state, combined with an enhanced law enforcement effort in the area of schools.

B. The purpose of this Part is to create a comprehensive program of alcohol, drug, and substance abuse prevention and education, which brings together the education system and the criminal justice system to educate, prevent, and punish such abuses, culminating in a drug free zone in and around the public schools in the state. The existence of such zones should enhance the whole community by bringing a clear-minded student into an environment more conducive to learning.

Acts 1989, No. 171, §1.



RS 17:403 - Section on drug free schools and communities; program; section administrator; counselors

§403. Section on drug free schools and communities; program; section administrator; counselors

A. The State Board of Elementary and Secondary Education and the state superintendent of education shall establish and maintain within the bureau of student services of the state Department of Education a separate program section which shall be designated as the section on drug free schools and communities. The board shall adopt such rules and regulations as are necessary to establish, operate, and maintain a state-wide alcohol, drug, and substance abuse education program for the benefit of students attending the schools of this state. The program may be extended to benefit adult citizens through adult education programs. The program shall be administered through the schools.

B. There shall be a section administrator of the section on drug free schools and communities who shall be appointed by the superintendent. The section administrator shall administer and be responsible for the affairs of the section on drug free schools and communities and the state-wide alcohol, drug, and substance abuse education program.

C.(1) There shall be addictive disorders professionals in every school system who regularly visit every secondary school and elementary school at a maximum of four schools to one counselor, for the purpose of counseling students who have been identified as having an alcohol, drug, or substance abuse problem. The duties of each counselor shall be coordinated by the section on drug-free schools and communities and each employing parish or city school system.

(2) Qualifications for addictive disorders professionals shall be determined, implemented, and enforced by the Louisiana Department of Health, office of behavioral health.

Acts 1989, No. 171, §1; Acts 2004, No. 803, §1, eff. July 8, 2004; Acts 2009, No. 384, §5, eff. July 1, 2010.



RS 17:404 - Establishment of programs of substance abuse

§404. Establishment of programs of substance abuse

A. Each city and parish school board shall establish and maintain in every school such grade appropriate programs of alcohol, drug, and substance abuse prevention, education, information, and counseling as are developed by the section on drug free schools and communities, and approved by the State Board of Elementary and Secondary Education for inclusion in the school program as required in Subsection B of this Section.

B.(l) The state superintendent of education, with the approval of the State Board of Elementary and Secondary Education, shall develop, furnish to local school boards, and coordinate the implementation of the programs required by this Section. Such programs shall be included in the school program such that every student in grades kindergarten through nine is involved for a minimum of sixteen contact hours every school year and every student in grades ten through twelve is involved for a minimum of eight contact hours every school year. The required minimum contact hours shall be incorporated into a comprehensive school health program. Each city and parish school system shall enact policies and procedures for implementation of such programs in accordance with guidelines promulgated by the State Board of Elementary and Secondary Education.

(2) In addition, the section on drug free schools and communities shall develop and make available to each school system development programs for teachers and other staff. Such programs shall include procedures for identifying students who exhibit signs of misuse or abuse of such substances and for referral for counseling or treatment, as an alternative to other disciplinary procedures and sanctions provided by law, or in other cases where such referral would be appropriate.

C. The state superintendent of education and the State Board of Elementary and Secondary Education through the section on drug free schools and communities shall continually study the existing programs, resources, and needs of school districts, and shall utilize this data and local school personnel in the development of a state plan and minimum standards for alcohol, drug and substance abuse prevention and education programs required in Subsection A of this Section.

D. Any minor who is a student enrolled in any public or private elementary, secondary, vocational-technical, training, special school or institution in Louisiana who is identified as having a substance abuse problem or who is involved in the production, manufacture, possession, distribution, or dispension of any controlled dangerous substance shall be required to participate in the school drug counseling program as provided in this Section in addition to any other penalties as provided by law. However, nothing herein shall prevent the student from participating in any other drug counseling program in lieu of the one in his school, provided such program is approved by the school system.

Acts 1989, No. 171, §1; Acts 1994, 3rd Ex. Sess., No. 27, §1, eff. July 6, 1994.



RS 17:405 - Drug free zone; notice; signs

§405. Drug free zone; notice; signs

A.(1) A "drug free zone" is:

(a) An area inclusive of any property used for school purposes by any school.

(b) An area within two thousand feet of any property used for school purposes by any school.

(c) A school bus.

(d) Any building or area owned by the state or by a political subdivision and used or operated as a playground or recreational facility.

(e) Any park or recreational area administered by the state.

(f) Any building owned by any quasi public agency or body as defined in R.S. 24:513(A)(1)(b) and used or operated as a community center.

(g) Any public housing dwelling.

(h) Any area inclusive of any property used for a full-time day care center.

(i) Any area within two thousand feet of any property used for the purposes of a full-time day care center.

(2) For purposes of this Section, "school" means any public or private elementary, secondary, or vocational-technical school or any public or private college or university in Louisiana.

(3) For the purposes of this Section, "property used for school purposes by any school" means all property used for school purposes, including but not limited to school playgrounds.

(4) For the purposes of this Section, "full-time day care center" or "property used for a full-time day care center" means any place or facility operated by any institution, society, agency, corporation, person or persons, or any other group pursuant to a license issued by the state for the primary purpose of providing care, supervision, and guidance of seven or more children, not including those related to the care giver, unaccompanied by parent or guardian, on a regular basis for at least twelve and one-half hours in a continuous seven-day week.

B. The local governing authority which has jurisdiction over zoning matters in which each drug free zone is located shall publish a map clearly indicating the boundaries of each drug free zone in accordance with the specifications in Subsection A. The drug free zone map shall be made an official public document and placed with the clerk of court for the parish or parishes in which the drug free zone is located.

C.(1) The state superintendent of education, with the approval of the State Board of Elementary and Secondary Education, and the commissioner of higher education, with the approval of the Board of Regents, shall develop a method by which to mark drug free zones, including the use of signs or other markings suitable to the situation. Signs or other markings shall be located in a visible manner on or near each school and on and in each school bus indicating that such area is a drug free zone, that such zone extends to two thousand feet of school property, and that a felony violation of the Uniform Controlled Dangerous Substances Law will subject the offender to severe penalties under law. The state Department of Education shall assist each school system with providing for the posting required in this Subsection.

(2) The Department of Public Safety and Corrections shall coordinate and provide rules for the establishment of toll free telephone numbers for use in submitting anonymous information regarding drug activity to local law enforcement agencies. Such telephone numbers shall be displayed on the drug free zone signs which shall be manufactured in correctional institutions subject to the regulation of the office of corrections in the Department of Public Safety and Corrections.

D.(1) It shall be unlawful for any person to cover, remove, deface, alter, or destroy any sign or other marking identifying a drug free zone as provided in this Section.

(2) Any violation of this Subsection shall be punishable by a fine of not more than one thousand dollars or by a jail sentence of not more than six months, or both.

Acts 1989, No. 171, §1; Acts 1990, No. 293, §1, eff. July 5, 1990; Acts 1990, No. 1027, §1, eff. July 26, 1990; Acts 1991, No. 464, §1, eff. July 15, 1991; Acts 1999, No. 668, §1; Acts 2003, No. 1173, §1; Acts 2010, No. 506, §1.



RS 17:406 - Short title

PART IX. FAMILY-SCHOOL PARTNERSHIPS

§406. Short title

This Part shall be known and may be cited as the "Family-School Partnership Act".

Acts 1991, No. 448, §1.



RS 17:406.1 - Findings, declaration of necessity, and purpose

§406.1. Findings, declaration of necessity, and purpose

A. It is hereby found and declared that:

(1) It has been clearly demonstrated that parental involvement in the schools is directly related to better student achievement, attitudes, and performance in school.

(2) Demographics of the American family are changing to the degree that significant numbers of children attending school come from families with single parents, families in which both parents are employed outside the home, families in which one or more of the parents lack the education and skill to assist their children in learning, and from environments in which the primary caregiver is not the biological parent.

(3) These demographics mean that current approaches to developing and maintaining partnerships between families and educators require review and modification to make them more responsive to the needs of both families and schools.

(4) The division of state agencies and functions often inhibits the development of coordinated policies to improve family involvement in the learning achievement of children and in the management of the schools.

(5) Effective approaches to involving families more fully as partners in the process of their children's learning require the participation and coordination of numerous state and local, public and private agencies and should be encouraged as a matter of state policy.

B. The purpose of this Part is to encourage state and local agencies to increase the involvement of parents and families in the improvement of the learning achievement of children and in the life of the schools.

Acts 1991, No. 448, §1.



RS 17:406.2 - Coordination of policies

§406.2. Coordination of policies

The State Board of Elementary and Secondary Education shall direct the state superintendent of education to convene, on a quarterly basis, a meeting of representatives of appropriate public and private, state and local agencies to discuss ways and means of coordinating policies to encourage, foster, and promote expanded parental and family involvement in the learning of their children and in the life of the schools. Each year, not later than sixty days prior to the regular session of the legislature, the State Board of Elementary and Secondary Education shall submit to the governor and to the House and Senate Committees on Education a report, based on the discussions held at the quarterly meetings conducted by the state superintendent of education, which shall identify the problems, if any, that state and local agencies are having in increasing the participation and involvement of parents in the learning of their children and in the life of the schools, the suggestions and recommendations that were made to improve such participation and involvement, and the superintendent's and board's response to these suggestions and recommendations.

Acts 1991, No. 448, §1.



RS 17:406.3 - Parental advocacy

§406.3. Parental advocacy

The State Board of Elementary and Secondary Education shall develop and issue necessary and appropriate rules and regulations to implement the provisions of this Part. Such rules and regulations shall include but need not be limited to a requirement that the state Department of Education, each city and parish school board, and each public elementary and secondary school identify a person or persons who shall serve as a parental advocate for the respective school, school board, or state agency. It shall be the function of each such parental advocate to develop and encourage positive means for increasing parental and family involvement and participation in the process of learning by children and in the life of the schools, to listen to and seek to resolve complaints made by parents and families against the respective school, school board, or state agency, and to assist the administrators and other employees of the respective school, school board, and state agency to improve communication and coordination with parents and families.

Acts 1991, No. 448, §1.



RS 17:406.4 - Clearinghouse of parental involvement

§406.4. Clearinghouse of parental involvement

The State Board of Elementary and Secondary Education shall require the state superintendent of education to establish, within the existing organizational structure of the state Department of Education, a clearinghouse of parental involvement. The clearinghouse shall gather, organize, and disseminate information from throughout the nation and state on research, laws, model applications, methods, and other strategies relating to parental and family involvement and participation in the learning of children and in the life of the schools.

Acts 1991, No. 448, §1.



RS 17:406.5 - Demonstration grants and other assistance

§406.5. Demonstration grants and other assistance

A. The State Board of Elementary and Secondary Education, through the state superintendent of education and state Department of Education, is hereby authorized to make demonstration grants and to provide other forms of state assistance to city and parish school boards and to other appropriate public and private agencies for the development of innovative and promising family-school educational partnership activities designed to:

(1) Support the efforts of families, including training, to the maximum extent practicable, to work with children in the home both to attain the instructional objective of the schools and to instill positive attitudes about the importance of education and learning in the life of the child.

(2) Train teachers and other staff personnel to work effectively as educational partners with the families of participating students.

(3) Train families, teachers, and other staff personnel in the schools to build an educational partnership between home and school.

(4) Evaluate how well family involvement activities of the school are working, what barriers exist to greater participation, and what steps are needed to be taken to expand participation in such family involvement activities.

(5) Purchase or develop courseware, software, communication aids, equipment, or materials relating to increasing the involvement and participation of families in the learning of children or in the life of the schools.

(6) Provide family learning or other community education courses in which families, together, may learn reading, math, and other subjects.

B. The provisions of this Section shall be applicable only to the extent that funds are made available for this purpose from public or private sources.

Acts 1991, No. 448, §1.



RS 17:406.6 - Parental involvement school policies; demonstration program

§406.6. Parental involvement school policies; demonstration program

A.(1) The purpose of this Section is to provide a family-school partnership to increase parental involvement in schools, to involve individuals and organizations that work with parents, and implement parental strategies that lead to improvements in student academic achievement as required by the federal No Child Left Behind Act.

(2) It is further the purpose of this Section to authorize experimentation in strategies to increase parental involvement in schools and to establish a mechanism by which the results of such strategies can be evaluated and positive results identified and replicated in city, parish, and other local public school systems throughout the state.

B.(1) A demonstration program is hereby established for two school years, beginning with the 2003-2004 school year.

(2)(a)(i) Provided that funds are available through the Temporary Assistance to Needy Families program, the program established in this Section shall be implemented in any city, parish, or other local public school system and shall include schools that are recipients of federal Title I funds, to be selected by the independent review panel from among all eligible schools identified by the local public school board as having either a lower test score result for students on the most recent Louisiana Educational Assessment Program test than its immediately prior result or less than a five point improvement in such scores as determined by the state Department of Education for use in determining the school's school performance score as part of the school and district accountability program.

(ii) The independent parent review board shall select from among the eligible schools a cross section of elementary, middle, and high schools after considering both the test scores and an assessment of school readiness.

(b) Each participating school shall undergo an official comprehensive evaluation of its parental involvement program conducted by an independent parent review board as defined and provided for in Subsection C of this Section.

(3)(a) Schools that excel in involving parents in meaningful ways, as defined and determined by the independent parent review board, may be eligible for rewards. Those schools determined to have model programs shall receive public recognition.

(b) Schools that are determined to be in noncompliance by the independent parent review board shall be required to comply with the provisions of this Section within a period not to exceed one year from the date of the official review unless a waiver is granted by the independent parent review board.

(c) Failure of schools to comply as deemed necessary by the parent review board may result in the assignment of technical support to assist the school in its efforts and in random monitoring by the independent parent review board.

C.(1)(a) An "independent parent review board" shall be a nonprofit community-based organization whose primary purpose is to increase and facilitate parental involvement in schools by providing the coordination and support necessary to assist participating schools in planning and implementing effective parental involvement activities that improve academic achievement and school performance.

(b) To qualify for selection as an independent parent review board, the nonprofit community-based organization shall:

(i) Have been in existence for at least four years prior to consideration.

(ii) Have an available research-based model for systemic evaluation that can be implemented at scale.

(iii) Provide professional development to teachers, administrators, and district level managers.

(iv) Have experience working in the target communities on related issues.

(v) Have documented success.

(vi) Have experience working with urban or rural schools and families of school-aged children.

(vii) Be able to engage in research activities.

(viii) Have experience with building and working in community-based collaboratives with related agencies.

(c) Such independent parent review board shall be selected by the State Board of Elementary and Secondary Education from applications sent to the state board from qualifying organizations for the purposes as provided herein.

(2) The independent parent review board selected shall:

(a) Involve parents in the planning, review, and improvement of the programs that are part of the parental involvement policy of a participating school.

(b) Conduct, with the involvement of parents, an annual evaluation of the effectiveness of a parental involvement policy of a participating school in improving the academic quality of schools.

(c) Identify barriers to parental involvement in schools and use such strategies to facilitate greater participation by parents.

(d) Assist any participating school to revise its parental involvement policy as may be necessary.

(e) Report the findings of each evaluation from each participating school in the demonstration program to the state board.

(3) The findings from each evaluation shall be considered public information and may be included in the state's report card.

Acts 2003, No. 833, §1, eff. July 1, 2003.



RS 17:406.7 - Parent-teacher conferences; required attendance; consequences

§406.7. Parent-teacher conferences; required attendance; consequences

A.(1) A teacher shall schedule at least two parent-teacher conferences during the first semester each school year. At least one parent or guardian of the child shall attend or participate in at least one of the scheduled parent-teacher conferences.

(2) A teacher may not require a parent or guardian to attend a conference if the conference is deemed to be unnecessary due to the student's academic record.

(3) If a middle school or high school student has more than one teacher, the parent or guardian may participate in the conference by conference call.

B. The governing authority of each elementary and secondary school shall adopt rules relative to failure of the parent or guardian to attend at least one scheduled parent-teacher conference. The rules shall prohibit any negative action against the child as a result of the failure of a parent to attend a parent-teacher conference.

Acts 2012, No. 845, §1.



RS 17:406.8 - Parental involvement; parenting classes; recognition for participation

§406.8. Parental involvement; parenting classes; recognition for participation

A. The governing authority of each public elementary and secondary school is authorized and encouraged to partner with individuals, community and faith-based groups and organizations, and nonprofit and for-profit entities to design and implement programs to increase parental involvement in children's education and schools.

B. The governing authority of each public elementary and secondary school may:

(1) Identify and encourage participation in parenting classes that are designed to increase parental involvement, are provided at low or no cost to parents, and that provide parents with information and skills related to improving student performance, including but not limited to the following:

(a) How to be a positive role model for children and motivate them to do well in school.

(b) How to maximize the benefits of parent-teacher conferences.

(c) The importance of sleep and good nutrition in school performance.

(d) How to help with homework assignments and to establish an environment conducive to their completion.

(e) Techniques for students to improve study habits and classroom performance.

(f) How to access and use any technology provided by the school or school governing authority that furnishes information about school assignments, activities, and events and about student attendance and performance.

(g) The importance of school attendance and the consequences of truancy.

(h) How to help students prepare for entrance into postsecondary education or the workforce.

(i) Ways of becoming involved in a child's school, including volunteer opportunities.

(2) Provide recognition in the following ways to schools and classes in which a high percentage of parents participate in at least two parenting classes:

(a) Solicit donations from individuals, community and faith-based groups and organizations, and nonprofit and for-profit entities to fund rewards such as equipment, supplies, field trips, and other educational activities.

(b) Devise other ways of providing recognition to schools and classes as well as to participating parents.

C.(1) The governing authority of each public elementary and secondary school shall encourage and provide opportunities for parents who participate in parenting classes to encourage participation by other parents, including those whose children are entering a school for the first time.

(2) The governing authority of each public elementary and secondary school and the state Department of Education may identify available funding sources that may be used to provide for such parenting classes.

Acts 2013, No. 306, §1.



RS 17:406.9 - Parents' Bill of Rights for Public Schools

§406.9. Parents' Bill of Rights for Public Schools

A. The legislature finds all of the following:

(1) That parental involvement is a significant factor in increasing student achievement.

(2) That access to student information encourages greater parental involvement.

B. Parents of public school children shall have all of the following rights:

(1) To examine the textbooks, curriculum, and supplemental material used in their child's classroom.

(2) To inspect their child's school records, including all of the following:

(a) Academic records.

(b) Medical or health records.

(c) Records of any mental health counseling.

(d) Records of any vocational counseling.

(3) To be notified when medical services are being offered to their child, except where emergency medical treatment is required. In cases where emergency medical treatment is required, the parent shall be notified as soon as practicable after the treatment is rendered.

(4) To be notified if a criminal action is deemed to have been committed against their child or by their child.

(5) To be notified if law enforcement personnel question their child, except in cases where the parent has been accused of abusing or neglecting the child.

(6) To be notified if their child is taken or removed from the school campus without parental permission.

(7) That the school shall not discriminate against their child based upon the sincerely held religious beliefs of the child's family.

(8) To receive written notice and the option to opt their child out of any surveys that include questions about any of the following:

(a) The student's sexual experiences or attractions.

(b) The student's family beliefs, morality, religion, or political affiliations.

(c) Any mental health or psychological problems of the student or a family member.

(9) To receive written notice and have the option to opt their child out of instruction on topics associated with sexual activity.

C. Notwithstanding anything to the contrary, a public school shall not be required to release any records or information regarding a student's medical or health records or mental health counseling records to a parent during the pendency of an investigation of child abuse or neglect conducted by any law enforcement agency or the Department of Children and Family Services where the parent is the target of the investigation, unless the parent has obtained a court order.

Acts 2014, No. 699, §1.



RS 17:407 - Legislative intent

PART X. LOUISIANA EARLY CHILDHOOD

OPPORTUNITY PROGRAM

§407. Legislative intent

A. The legislature finds and declares as follows:

(1) Developmentally appropriate early childhood programs have produced sizeable gains in the skill levels of educationally disadvantaged and at-risk children.

(2) Early childhood education programs facilitate the development of educationally at-risk young children and increase the chances that they will be more successful students and ultimately more productive citizens.

(3) Funding successful and innovative programs is required to increase the learning opportunities of at-risk children and provide for their optimal development.

(4) Many preschool children live in families in which both parents or the primary caregiver are employed such that these children require full day care in a developmentally appropriate environment.

B. Therefore, it is the intention of the legislature that every at-risk preschool child in Louisiana should have access to an educationally appropriate early childhood program which shall include but not be limited to parental involvement, center-based programs, and before and after care.

Acts 1992, No. 970, §1, eff. July 9, 1992.



RS 17:407.1 - Definitions

§407.1. Definitions

As used in this Part, the following words, terms, and phrases shall have the meanings ascribed to them in this Section as follows:

(1) "Appropriate early childhood program" means a developmentally appropriate program for young children, ages three to five years, which is in compliance with regulatory guidelines to be issued by the department pursuant to this Part and which is approved by the State Board of Elementary and Secondary Education.

(2) "Department" means the state Department of Education.

(3) "HIPPY" means the Home Instruction Program for Preschool Youngsters.

(4) Repealed by Acts 2009, No. 438, §4(B).

Acts 1992, No. 970, §1, eff. July 9, 1992; Acts 2009, No. 438, §4(B).



RS 17:407.2 - Louisiana Early Childhood Opportunity Program

§407.2. Louisiana Early Childhood Opportunity Program

The department shall establish the Louisiana Early Childhood Opportunity Program to assist in the development and funding of appropriate early childhood programs for educationally at-risk children ages three to five years. The department, with the approval of its governing authority, shall award grants or contracts to qualified early childhood programs, including but not limited to Head Start, HIPPY, Parents as Teachers, and programs for youngsters with developmental disabilities or who are educationally or environmentally at-risk, selected by the department in accordance with specified programmatic standards and guidelines to be established by the department with the approval of its governing authority.

Acts 1992, No. 970, §1, eff. July 9, 1992; Acts 2014, No. 811, §8, eff. June 23, 2014; Acts 2015, No. 297, §1.



RS 17:407.3 - Repealed by Acts 2009, No. 438, §4(B).

§407.3. Repealed by Acts 2009, No. 438, §4(B).



RS 17:407.4 - Louisiana HIPPY Coordinator; appointment; duties and responsibilities

§407.4. Louisiana HIPPY Coordinator; appointment; duties and responsibilities

A. There shall be appointed a Louisiana HIPPY coordinator who shall, for an initial period of three years, serve in the office of the governor.

B. No person shall serve as the HIPPY coordinator unless he or she has taken or has agreed to take, upon assuming the office of HIPPY coordinator, the course or courses which are part of the HIPPY Coordinator's Training Program offered by HIPPY, USA.

C. The HIPPY coordinator shall, in addition to working with the department, promote program expansion, encourage local development of HIPPY programs, and provide consultation and guidance to localities interested in developing and implementing HIPPY programs.

D. The department and the HIPPY coordinator shall set standards for funding qualified HIPPY programs.

E. Upon the expiration of the initial three years, the governor and the department shall consult and shall determine the placement of the office of the HIPPY coordinator best suited for the performance of the coordinator's responsibilities.

F. All rules and regulations relating to standards for qualified early childhood programs pursuant to the provisions of this Part shall be promulgated in accordance with the Louisiana Administrative Procedure Act.

Acts 1992, No. 970, §1, eff. July 9, 1992; Acts 2009, No. 438, §4(A).



RS 17:407.5 - Early childhood programs; qualifications; funding

§407.5. Early childhood programs; qualifications; funding

A. Any nonsectarian early childhood program may apply for funding, regardless of the sponsorship of the program. Local school systems may apply for funding to operate early childhood programs, excluding public school kindergarten, however, a qualified early childhood program need not be affiliated with a school system in order to receive funding.

B. A local to state funding match shall be required in the ratio of twenty to eighty percent, except that the department, with the approval of its governing authority, may waive the local match for programs of special merit or may designate other grants or funding sources as satisfying the local match. The local match may consist of cash or appropriate in-kind services, or both.

C. To be considered, an application shall contain all information required by the department's regulatory guidelines, including information concerning program content, educational curriculum models, and plans for compliance with all appropriate regulations. The department shall provide or make available technical assistance to qualified local programs that require assistance in program development in accordance with the grant application.

D. The department, with the approval of its governing authority shall select for funding those applications which comply with the programmatic standards and other relevant criteria as developed.

E. All early childhood programs funded pursuant to the provisions of this Part shall be developmentally appropriate and individualized to meet the needs of each student enrolled.

F. The department shall work to develop model curricula and curriculum guidelines to encourage establishment of appropriate early childhood programs serving at-risk children.

G. All center-based programs funded pursuant to the provisions of this Part shall comply with applicable existing rules and regulations, including but not limited to child care licensing requirements and federal guidelines for Head Start Centers.

Acts 1992, No. 970, §1, eff. July 9, 1992.



RS 17:407.6 - Criteria for determining need

§407.6. Criteria for determining need

The department shall establish criteria for identifying and targeting areas of the state with the greatest need for early childhood programs and for identifying types of programs likely to provide greatest benefit to at-risk children. Among the criteria to be considered in developing guidelines for funding programs pursuant to the provisions of this Part, are the extent to which a program serves children who:

(1) Are from low-income families.

(2) Are from families with low parental educational levels.

(3) Were of low weight or premature at birth.

(4) Live with a teenage parent.

(5) Are or have been a victim of abuse or neglect.

(6) Are from families with experience with substance abuse or addiction.

(7) Are in foster care.

(8) Live in a single-parent family.

Acts 1992, No. 970, §1, eff. July 9, 1992.



RS 17:407.7 - Notification

§407.7. Notification

The department shall annually provide notification to school systems, community leaders, and other appropriate providers, of the availability of funds under the Louisiana Early Childhood Opportunity Program and shall include in such notification the programmatic standards and criteria for determining eligibility for funding under the program and the availability of technical assistance to potentially qualified applicants.

Acts 1992, No. 970, §1, eff. July 9, 1992.



RS 17:407.8 - Participation requirements; implementation

§407.8. Participation requirements; implementation

A. Nothing in this Part shall be construed so as to require any school system to participate in the program as provided by this Part. Further, nothing herein shall be construed so as to require parents or legal guardians to enroll their children in any program established pursuant to this Part.

B. The provisions of this Part shall be implemented only to the extent that funds are made available for this purpose from public or private sources.

Acts 1992, No. 970, §1, eff. July 9, 1992.



RS 17:407.21 - Short title

PART X-A. LOUISIANA EARLY CHILDHOOD EDUCATION

§407.21. Short title

This Part shall be known and may be cited as the "Louisiana Early Childhood Education Act".

Acts 2012, No. 3, §1, eff. April 18, 2012.



RS 17:407.22 - Legislative findings and intent

§407.22. Legislative findings and intent

A. The legislature finds and declares that:

(1) In order to significantly improve outcomes at all levels of the state's educational system, it is imperative that standards for, and expectations of, our early childhood programs be raised to levels that will promote kindergarten readiness and sustain lifelong learning and achievement.

(2) Publicly-funded early childhood programs should prioritize kindergarten readiness and public monies should fund programs that excel at achieving high levels of kindergarten readiness, or progression towards kindergarten readiness, as applicable for the ages of children served.

(3) Parents who choose to send their children to publicly-funded early childhood programs should have clear and actionable information on the quality of the programs available.

(4) Providers of publicly-funded early childhood programs should be held accountable for the public monies they receive, but given the autonomy to implement an educational program that promotes and achieves kindergarten readiness without undue regulation.

(5) State entities involved in the oversight or provision of early childhood programs should collaborate, set standards of educational achievement for young children that align with standards established for children enrolled in grades kindergarten through twelve, and hold providers of publicly-funded early childhood programs accountable without imposing undue regulation on said programs.

(6) There are high quality early childhood programs in this state that can serve as a model for increasing standards of achievement and financial efficiency in publicly-funded early childhood programs.

(7) Publicly-funded early childhood programs receive a significant amount of public monies that can and should be maximized in pursuit of high quality early childhood programs that achieve high levels of kindergarten readiness or progression towards kindergarten readiness, as applicable for the ages of children served.

(8) Tax incentives created for the purpose of promoting high quality early childhood programs should be awarded based on kindergarten readiness, or progression towards kindergarten readiness, as applicable for the ages of children served.

(9) A fragmented system of standards, funding, and oversight of the state's publicly-funded early childhood programs serves as a barrier to providing every child with the high quality services and programs which he deserves and to providing parents with the information needed to make an informed choice when selecting the programs that best fit the needs of their children.

B. It is the intent of the legislature that a comprehensive and integrated delivery system for early childhood care and education be created to ensure that every child enters kindergarten healthy and ready to learn.

Acts 2012, No. 3, §1, eff. April 18, 2012.



RS 17:407.23 - Early Childhood Care and Education Network; creation; components; duties and responsibilities

§407.23. Early Childhood Care and Education Network; creation; components; duties and responsibilities

A. Not later than July 1, 2013, the State Board of Elementary and Secondary Education, hereinafter called the state board, shall create a comprehensive and integrated network through which to manage and oversee all programs funded through state or federal resources that provide early childhood care or educational services.

B. To facilitate the creation of this network, the state board shall:

(1) Establish a definition of kindergarten readiness aligned with state content standards for elementary and secondary schools.

(2) Establish performance targets for children under the age of three and academic standards for kindergarten readiness for three- and four-year old children to be used in publicly-funded early childhood education programs.

(3)(a) Create a uniform assessment and accountability system for publicly- funded early childhood education programs that includes a letter grade indicative of student performance.

(b) The state board shall designate the 2015-2016 school year as an academic learning year in which a three-level rating system, not to be based on letter grades nor used for consequences, shall be used to create practice performance profiles for publicly funded sites and the community networks in which they are included. The state board and the state Department of Education shall specify in public communications that any ratings assigned during the 2015-2016 school year are practice ratings for the academic learning year. The state board shall submit a written report on the progress of the academic learning year to the House Committee on Education and the Senate Committee on Education not later than forty-five days prior to the 2016 Regular Session of the Legislature.

(4) Coordinate with the Department of Children and Family Services and the Louisiana Department of Health to align the standards for the licensing of child care facilities, including the requirements for participation in the Louisiana Quality Start Child Care Rating System, with the standards established for early childhood education programs.

(5) Establish a timeline for the creation and implementation of the early childhood care and education network that shall be fully implemented by the beginning of the 2015-2016 school year.

C.(1) In creating this network, the state board, through the state Department of Education, shall work cooperatively and collaboratively with the Department of Children and Family Services and the Louisiana Department of Health to establish a seamless early childhood educational system that is coordinated and integrated across all programs and related state agencies, regardless of public funding source.

(2)(a) The state Department of Education shall submit the plans and recommendations formulated by the impacted agencies to Louisiana's Early Childhood Advisory Council, the Child Care Association of Louisiana, and the nonpublic school commission appointed by the state board pursuant to R.S. 17:11 for review and comment.

(b) Each reviewing entity shall submit its comments and recommendations to the state Department of Education, which shall prepare a summary report to be submitted to the state board for its consideration not later than January 1, 2013.

(3) By not later than March 1, 2013, the state board shall submit a written report to each member of the legislature, the Senate Committee on Education secretary, and the House Committee on Education secretary on the status of development of the early childhood care and education network. Such report shall include but not be limited to any recommendations relative to changes in law or administrative policy needed to properly implement the network.

Acts 2012, No. 3, §1, eff. April 18, 2012; Acts 2015, No. 364, §1.



RS 17:407.24 - Rules

§407.24. Rules

The State Board of Elementary and Secondary Education shall promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Part.

Acts 2012, No. 3, §1, eff. April 18, 2012.



RS 17:407.25 - Applicability; limitation

§407.25. Applicability; limitation

This Part shall not apply to early childhood programs that receive public funds solely for food and nutrition assistance.

Acts 2012, No. 3, §1, eff. April 18, 2012.



RS 17:407.26 - The Cecil J. Picard LA 4 Early Childhood Program

§407.26. The Cecil J. Picard LA 4 Early Childhood Program

A. The state Department of Education, referred to in this Section as the "department", shall allocate funding, out of monies appropriated for such purpose, to each public school system that applies for such funding and uses the funding solely for the purpose of providing a program for early childhood development and enrichment activity classes in compliance with the requirements of this Section, which shall be named "The Cecil J. Picard LA 4 Early Childhood Program" and shall be referred to in this Section as "the LA 4 program". Such classes shall be referred to in this Section as "LA 4 classes".

B. Subject to the availability of funds, the LA 4 program shall be available to every eligible child. To be eligible for the LA 4 program, a child shall meet all of the following criteria:

(1) He is four years old or eligible to enroll in kindergarten in the following school year pursuant to R.S. 17:151.3.

(2) He meets the requirements of R.S. 17:170 relative to immunization documentation required for regular school enrollment.

(3) He applies to the LA 4 program.

C. The cost of the LA 4 program shall be as follows:

(1) For children who are "at risk", as defined in the rules and regulations of the State Board of Elementary and Secondary Education, referred to in this Section as the "state board", the LA 4 program shall be provided at no cost, except for any applicable lunch cost and the cost of before and after care.

(2) For children who are not "at risk", tuition may be charged on a sliding scale in an amount not to exceed that necessary for the public school system to provide the program.

(3) For all children, both "at risk" and not "at risk", each public school system offering the LA 4 program may charge a fee for the cost of meals and the cost of before and after care, subject to state board rules and regulations.

D. Beginning with LA 4 program applications for the 2015-2016 school year:

(1) The department shall annually determine the demand for the LA 4 program.

(2) The state board shall consider such demand, the availability of public funds to support the program, and the eligibility of public school systems to receive funds for the program and annually determine the following:

(a) The cost of funding all LA 4 program applicants who both meet the eligibility requirements provided in Subsection B of this Section and who are determined to be "at-risk".

(b) The method for equitably distributing available funds to eligible public school systems.

(c) The difference in dollar amount between the funding required to meet the measured funding demand and the funding available in the fiscal year.

E. Each participating school system may work collaboratively with other publicly funded and Type III licensed providers of early childhood education that serve children residing within the jurisdiction of the system, including Head Start and other federal programs, in providing the LA 4 program. Such collaboration may include agreements to share resources if such agreements are documented, no regulation of any provider is compromised or violated, and a clear demarcation of responsibility as to costs, employee supervision, and program administration is maintained.

F.(1) Beginning with the 2014-2015 school year and continuing thereafter, each participating school system shall use a percentage of the total increase in funding for the LA 4 program received each year in excess of the amount received during the previous school year to provide LA 4 classes through collaborative agreements with nonschool system providers of early childhood education that serve children residing within the geographic boundaries of the school system, that meet the definition of an early learning center as provided in Paragraph (2) of this Subsection, and that have attained the minimum quality rating as established by the state board required to be eligible to participate in the program, as follows:

(a) For a school year in which the per pupil allocation for the LA 4 program is less than five thousand dollars per child, each participating school system shall use at least five percent of the total increase in funding over the previous school year to provide LA 4 classes through collaborative agreements with nonschool system providers.

(b) For a school year in which the per pupil allocation for the LA 4 program is five thousand dollars per child or more, each participating school system shall use at least ten percent of the total increase in funding over the previous school year to provide LA 4 classes through collaborative agreements with nonschool system providers.

(2) For the purposes of this Section, "early learning center" means any child day care center, Early Head Start Center, Head Start Center, or stand-alone prekindergarten program not attached to a school.

(3) Such collaborative agreements may include but shall not be limited to the following options:

(a) The participating school system may lease physical space from a nonschool system provider for an LA 4 class.

(b) The participating school system may provide a lead teacher with the nonschool system provider supplying the physical space and all other personnel, materials, or supplies needed to meet LA 4 program requirements.

(c) The nonschool system provider may supply the physical space and all of the teaching and ancillary personnel, materials, and supplies needed to meet LA 4 program requirements.

(4) Participating school systems shall explore all feasible supports to enable nonschool system providers of early childhood education to meet the requirements of the LA 4 program, including providing teachers employed by the school system to teach LA 4 classes in nonschool system provider settings, provided such teachers are certified to serve as a lead teacher in accordance with Subparagraph (H)(3)(a) of this Section.

(5) A nonschool system provider of early childhood education that serves children residing within the jurisdiction of a participating public school system and that wishes to participate in the LA 4 program shall apply to the board of the school system in accordance with the time lines and regulations established by the state board. Such application shall, at a minimum, include the following information:

(a) Verification that the applicant is a provider of early childhood education that meets the definition of an early learning center as provided in this Subsection and has attained the minimum quality rating required to be eligible to participate in the program as established by the state board.

(b) Documentation that the provider meets the requirements for participation in the program as provided by state law and state board regulation.

(c) Documentation relative to the provider's organizational, governance, and operational structure.

(d) Documentation relative to the provider's policies, programs, and practices in place to ensure parental involvement.

(e) Documentation relative to the provider's personnel policies and employment practices.

(f) Documentation relative to the provider's rules and regulations applicable to children, including disciplinary policies and procedures.

(g) Documentation relative to the adequacy of the provider's facilities and equipment.

(h) Documentation relative to the types and amounts of the provider's insurance coverage.

(i) Documentation relative to applicable teacher certification requirements.

(6) The provisions of R.S. 17:15 shall be applicable to all employees of an early learning center that enters into a collaborative agreement with a school board to provide LA 4 classes in a nonschool system provider setting, and each early learning center shall comply with all rules and regulations established by the participating school system pursuant to such law relative to criminal history review.

(7)(a) A waiver of the requirement specified in Paragraph (1) of this Subsection may be granted to a participating school system by the state board if the school system provides documentation acceptable to the state board that it meets at least one of the following conditions:

(i) There are no early learning centers located within the geographic boundaries of the participating school system that have attained the minimum quality rating required to be eligible to participate in the program as established by the state board.

(ii) The participating school system did not receive an application from an early learning center seeking to collaborate in the provision of LA 4 classes.

(iii) After a good faith effort and for good cause shown the participating school system and early learning center were unable to reach an agreement regarding the provision of LA 4 classes in a nonschool system provider setting.

(b) The state board shall send written notification to a participating school system as to whether its application for a waiver has been granted. However, a waiver shall not be granted for more than one school year at a time.

(c) Notwithstanding any other provision of law, in any given school year the provisions of this Subsection shall not apply to a participating school system with excess capacity in its LA 4 program nor shall such a system be required to seek or be granted a waiver from the state board of such requirements.

G. In addition to determining the demand for and distribution of funds for the LA 4 program, the state board shall assess all other funding streams in order to facilitate diverse delivery and fulfill demand to the greatest extent possible.

H. Each public school system operating the LA 4 program shall include or provide for the following:

(1) A full-day program for the hours of the day and the number of days that a regular school program in the school system is in session.

(2) A program of developmentally appropriate early childhood education, the content of which shall meet the standards required for accreditation of a high- quality early childhood education program as determined by the state board.

(3)(a) A teacher in each classroom, referred to in this Section as the "lead teacher", who is in charge of the classroom, supervises other adults employed in the classroom, plans the activities for the children in the classroom, and is one of the following:

(i) Certified by the department in nursery school education, kindergarten, or early intervention.

(ii) If the superintendent of the employing school system certifies by sworn affidavit that no qualified applicant with a certificate as provided in Item (i) of this Subparagraph has applied for the position, then a teacher certified by the department pursuant to rules adopted by the state board.

(iii) If the superintendent of the employing school system certifies by sworn affidavit that no qualified applicant with a certificate as provided in Item (i) or (ii) of this Subparagraph has applied for the position, then the recipient of a degree in elementary education, kindergarten, early childhood education, or early intervention and employed pursuant to the interim emergency policy of the state board for hiring non-certified personnel.

(b) The employment, retaining, or reemployment of any person as a lead teacher who is qualified in any way other than as provided in Item (a)(i) of this Paragraph may occur only if such teacher can document consistently working toward obtaining the qualifications in Item (a)(i) of this Paragraph in compliance with the requirements of state board rule or is otherwise deemed qualified in accordance with rules adopted by the state board.

(4) A student-to-lead teacher ratio of no more than twenty-to-one and a student-to-adult staff member ratio of no more than ten-to-one.

(5) Classroom and instructional supplies consistent with the standards required in Paragraph (2) of this Subsection and consistent with standards required by state board rule.

(6) Required professional development, in compliance with state board rule, for lead teachers and all other persons whose employment in the LA 4 program involves direct contact with children.

(7) Adequate and appropriate space and facilities.

I. The department shall do all of the following:

(1) Provide technical assistance to each public school system operating the LA 4 program and ensure that each participating school system complies with the requirements of this Section and all rules adopted pursuant to this Section.

(2) Develop and implement a system of evaluating the efficiency and effectiveness of the LA 4 program and conduct a study of the long-term effects of the program on the school success of the participating children.

(3) Provide regular, scheduled, and appropriate professional development for lead teachers and all other persons whose employment in the LA 4 program involves direct contact with children pursuant to Paragraph (H)(6) of this Section.

Acts 2014, No. 644, §1; Acts 2015, No. 297, §1.



RS 17:407.27 - The Cecil J. Picard LA 4 Early Childhood Program; early childhood development and enrichment activity classes; financial assistance

§407.27. The Cecil J. Picard LA 4 Early Childhood Program; early childhood development and enrichment activity classes; financial assistance

A. Notwithstanding any other provision of law to the contrary, any public or private entity, including any nonprofit organization, may make a directed donation to any participating school district for a student who is enrolled in Cecil J. Picard LA 4 Early Childhood Program classes.

B.(1) Recognizing the success and growth of the Cecil J. Picard LA 4 Early Childhood Program and in order to maintain the long-term financial stability of the program, private businesses, industry, foundations, charities, and other groups may ask the division of administration for, notwithstanding any provision of law to the contrary, authority to create privately funded scholarship programs to make payments to participating school districts on behalf of qualified students. If the division of administration authorizes a private scholarship program, scholarship funds received by a participating school district from a private scholarship program on behalf of a student shall cause a reduction in the dollar amount of the allocation to the participating school district such that the allocation shall be an amount that is equal to the dollar amount that the allocation would have been if no private scholarship funds had been received less the amount of private scholarship funds received by the participating school district.

(2) This Subsection shall in no way be interpreted in such a manner that a participating school district would receive less benefits from a combination of the allocation from the program and the private scholarship funds received than it would have received solely from the allocation if there had been no private scholarship funded. Therefore, to the extent that any privately funded scholarship funds provided for in this Subsection made to a participating school district are for an amount less than the amount the participating school district would have otherwise received as an allocation if no such private scholarship funds had been paid under this Subsection, then the participating school district shall receive that difference as an allocation under the program.

(3) As provided in this Subsection, when a participating school district receives privately funded scholarship funds pursuant to this Subsection, the annual appropriation of state funds for the Cecil J. Picard LA 4 Early Childhood Program shall be reduced by the amount of the private scholarship program funds so received. The commissioner of administration shall determine and specify the amount of the reduction from the source of the funds to provide the maximum benefit to the state from the privately funded scholarship program. The state treasurer shall deposit the amount of the reduction as specified by the commissioner of administration into the Overcollections Fund created in R. S. 39:100.21 and credit the deposit to an account within the fund hereby established and created to be known as the "Program Participation Savings Account".

C. Nothing in this Section shall be construed or implemented in a manner that would cause the loss of any federal or other funding for any early childhood programs or services, including but not limited to the Cecil J. Picard LA 4 Early Childhood Program and the Child Care and Development Fund.

Acts 2014, No. 780, §1, eff. July 1, 2014; Acts 2015, No. 297, §1.



RS 17:407.28 - Federal Funds for the Child Care and Development Fund Programs; state Department of Education's authority to receive

§407.28. Federal Funds for the Child Care and Development Fund Programs; state Department of Education's authority to receive

A. Upon transfer of lead agency authority from the state Department of Children and Family Services to the state Department of Education for the Child Care and Development Fund, the state Department of Education may accept and direct the disbursement of funds appropriated by any act of Congress and apportioned to the state for use in connection with any Child Care and Development Fund programs. The state Department of Education shall deposit all such funds received from the federal government with the state treasurer who shall, subject to legislative appropriation, make disbursements upon the recommendation of the state Department of Education. Prior to the transfer of lead agency authority, the state Department of Children and Family Services shall seek input and approval from the state Department of Education in the development of the Child Care and Development Fund State Plan or any amendments to such plan prior to its submittal to the United States Department of Health and Human Services.

B. The State Board of Elementary and Secondary Education shall promulgate rules and regulations to implement the Child Care and Development Fund State Plan. The state Department of Education shall develop and implement the state plan in accordance with such rules and regulations.

C. Prior to the transfer of lead agency authority from the state Department of Children and Family Services to the state Department of Education, the departments shall enter into a cooperative endeavor agreement to ensure a coordinated and seamless transition that does not interrupt the provision of state services nor unduly impact the operation or function of either agency. The transition shall occur in such a manner that is cost neutral to the state. The cooperative endeavor agreement entered into by the agencies to facilitate the transfer of the grant and services shall ensure the transfer of funds from the state Department of Education to the state Department of Children and Family Services in an amount sufficient to fully fund the indirect costs of the state Department of Children and Family Services which were previously funded by the Child Care and Development Fund, until such time as another funding source is identified by the state Department of Children and Family Services to pay for those indirect costs. This agreement between the state Department of Education and the state Department of Children and Family Services may also allow services to be purchased by the state Department of Education including but not limited to fulfilling grant requirements, data reporting, and services to clients.

D. Lead agency authority shall transfer no later than July 1, 2015. The date shall be established in the cooperative endeavor agreement. The cooperative endeavor agreement shall be submitted to the Joint Legislative Committee on the Budget for review.

Acts 2014, No. 868, §2, eff. Oct. 1, 2014



RS 17:407.29 - Confidentiality of applications and client case records for child care assistance clients; waiver; penalty

§407.29. Confidentiality of applications and client case records for child care assistance clients; waiver; penalty

A. Applications for assistance and information contained in case records of child care assistance clients of the Department of Education shall be confidential and, except as otherwise provided in this Section, it shall be unlawful for any person to solicit, disclose, receive, make use of, authorize, knowingly permit, participate in, or acquiesce in the use of applications or client case records or the information contained therein for any purpose not directly connected with the administration of department programs.

B. Notwithstanding any provision of law to the contrary, all offices and divisions within the department are hereby expressly authorized to share access to child care assistance case records as necessary for the administration of the programs they administer, except as prohibited by federal law or regulation.

C. Publication of lists or names of clients or applicants is prohibited, except as provided in this Section.

D. Subject to the exceptions enumerated in this Subsection, confidential information may be released to an outside source not directly connected with the administration of department programs, but only upon written request of the outside source and only after written waiver by the applicant, client, or his legal representative is provided. Governmental authorities, the courts, and law enforcement agencies shall be considered the same as any other outside source, except as provided in Subsections E, F, and G of this Section.

E.(1) Upon request of any authorized person as defined in this Subsection, the most recent address and place of employment of any absent parent shall be provided if such information is available, notwithstanding any other provision of this Section. For the purposes of this Subsection, the term "authorized person" shall mean:

(a) Any agent or attorney of any state agency which has the duty or authority to seek to recover any amounts owed as child support.

(b) Any court of competent jurisdiction which has authority to issue an order against an absent parent for the support and maintenance of a child, or any agency of such court.

(c) Any resident parent, legal guardian, attorney, or agent of any child, except a child currently receiving aid to dependent children, without regard to the existence of any court order against an absent parent who has a duty to support and maintain the child.

(2) Department information pertaining to financial assistance programs may be released in accordance with federal laws and regulations governing the release of financial assistance program information.

F. The following information shall not be subject to waiver and shall not be released to applicants, recipients, or outside sources, except those outside sources engaged in the administration of department programs:

(1) Information furnished to the department by persons, governmental agencies, or other legal entities, when the provider of information is subject to a confidentiality statute or regulation which prohibits release of such information to an outside source.

(2) Information contained in applications for assistance and case records that is furnished to law enforcement agencies or courts to aid in the prosecution of criminal offenses related to any department program.

G. The department may release information to other state agencies that are engaged in rendering services or treatment to a department program recipient or former recipient. The agency receiving the information from the department pursuant to this Subsection shall be bound by the same confidentiality standard as prescribed in this Section with regard to release of information to the recipient, the client's legal representative, or an outside source.

H. Any person who knowingly and willfully violates any of the provisions of this Section shall be fined not more than two thousand five hundred dollars or imprisoned for not more than two years in the parish jail, or both, nor less than five hundred dollars or ninety days on each count.

I. Notwithstanding any provision of this Section, in any hearing before the State Civil Service Commission, Equal Employment Opportunity Commission, and any office in the Louisiana Workforce Commission in its capacity of administering the Louisiana Employment Security Law, or in any civil or criminal judicial proceeding, wherein the work performance or conduct of an employee of the department is at issue, client case records relevant to said work performance or conduct shall be admissible. However, prior to admission into evidence, the client case records shall have client names and identifying data obliterated. The department shall provide to the employee the relevant case records with names and other identifying data obliterated, except that where an employee is disciplined as a result of allegations made by the guardian, parents, family members, or tutor of the client, the names of the accuser shall not be withheld so as to deny the employee the right of confrontation granted to him by the constitution and laws of the United States of America and the state of Louisiana.

Acts 2016, No. 473, §1, eff. June 13, 2016.



RS 17:407.31 - Short title

PART X-B. EARLY LEARNING CENTER LICENSING

§407.31. Short title

This Part may be cited as the "Early Learning Center Licensing Act".

Acts 2014, No. 868, §2, eff. Oct. 1, 2014.



RS 17:407.32 - Legislative intent; declaration of purpose and policy

§407.32. Legislative intent; declaration of purpose and policy

It is the intent of the legislature to protect the health, safety, and well-being of the children of the state who are in out-of-home care on a regular or consistent basis. Toward that end, it is the purpose of this Part to establish statewide minimum standards for the safety and well-being of children in early learning centers, to ensure maintenance of these standards, and to regulate conditions in these centers through a program of licensing. The State Board of Elementary and Secondary Education shall promulgate rules and regulations to implement a program of licensing for early learning centers and the state Department of Education shall administer the licensing program pursuant to such rules and regulations.

Acts 2014, No. 868, §2, eff. Oct. 1, 2014.



RS 17:407.33 - Definitions

§407.33. Definitions

A. As used in this Part, the following definitions shall apply unless the context clearly states otherwise:

(1) "Camp" means any place or facility operated by any institution, society, agency, corporation, person or persons, or any other group which serves only children five years of age or older and operates only when school is not in session during the summer months or school holidays.

(2) "Child" means a person who has not reached age eighteen or otherwise been legally emancipated.

(3) "Child day care center" means any place or facility operated by any institution, political subdivision, society, agency, corporation, person or persons, or any other group for the purpose of providing care, supervision, and guidance of seven or more children, not including those related to the caregiver, unaccompanied by parent or legal custodian, on a regular basis for at least twelve and one-half hours in a continuous seven-day week. If a child day care center provides transportation or arranges for transportation to and from the center, either directly or by contract with third parties, all hours during which a child is being transported shall be included in calculating the hours of operation. A child day care center that remains open for more than twelve and one-half hours in a continuous seven-day week, and in which no individual child remains for more than twenty-four hours in one continuous stay shall be known as a full-time child day care center. A child day care center that remains open after 9:00 p.m. shall meet the regulations established for nighttime care.

(4) "Department" means the state Department of Education.

(5) "Early learning center" means any child day care center, Early Head Start Center, Head Start Center, or stand-alone prekindergarten program not attached to a school.

(6) "Head Start and Early Head Start Programs" mean the federally-funded early childhood care and education programs that promote and teach school readiness to children ages birth to five from low-income families and provide services in the areas of education, social services for families, nutrition, family engagement, health and mental health, as well as providing the physical plant and instructional staff members for such purposes.

(7) "License type" means the type of license applied for or held, which shall include Type I, Type II, and Type III.

(8) "Related" or "relative" means a natural or adopted child or grandchild of the caregiver or a child in the legal custody of the caregiver.

Acts 2014, No. 868, §2, eff. Oct. 1, 2014; Acts 2015, No. 297, §1.



RS 17:407.34 - Requirement of licensure

§407.34. Requirement of licensure

All early learning centers shall be licensed prior to beginning operations in Louisiana. Early learning center licenses shall be of three types: Type I, Type II, and Type III.

Acts 2014, No. 868, §2, eff. Oct. 1, 2014.



RS 17:407.35 - Exemptions from licensure requirements

§407.35. Exemptions from licensure requirements

A. Public and nonpublic day schools serving children in grades kindergarten and above, including any prekindergarten programs attached thereto, as well as camps, and care given without charge, shall be exempt from the provisions of this Part.

B. A recognized religious organization which is qualified as a tax-exempt organization under Section 501(c) of the Internal Revenue Code, which remains open for not more than twenty-four hours in a continuous seven-day week, and in which no individual child remains for more than twenty-four hours in one continuous stay shall not be considered an early learning center for the purposes of this Part.

C. Nothing in this Part shall apply to children in programs licensed or operated by the Louisiana Department of Health or the Department of Children and Family Services.

Acts 2014, No. 868, §2, eff. Oct. 1, 2014.



RS 17:407.36 - Types of Licenses

§407.36. Types of Licenses

A. A "Type I license" is the type of license issued to an early learning center that is owned or operated by a church or religious organization that is qualified as a tax exempt organization under Section 501(c) of the Internal Revenue Code and that receives no state or federal funds from any source, whether directly or indirectly. A "Type I license" is also the type of license issued to an early learning center holding a "Class B" license prior to the effective date of this Part.

(1) No early learning center holding a Type I license shall receive any state or federal funds, from any source, whether directly or indirectly.

(2) If an early learning center holding a Type I license receives any state or federal funds, its license shall be automatically revoked.

B. A "Type II license" is the type of license issued to an early learning center that either receives no state or federal funds from any source, whether directly or indirectly, or whose only source of state or federal funds is from the United States Department of Agriculture's food and nutrition programs, hereinafter referred to in this Part as "federal food and nutrition programs".

(1) No early learning center holding a Type II license shall receive any state or federal funds, from any source, whether directly or indirectly, other than those funds received solely for federal food and nutrition programs.

(2) If an early learning center holding a Type II license receives any state or federal funds, whether directly or indirectly, other than those received solely for federal food and nutrition programs, its license shall be automatically revoked.

C. A "Type III license" is the type of license issued to any early learning center which receives state or federal funds, directly or indirectly, from any source other than the federal food and nutrition programs. Type III early learning centers shall meet the performance and academic standards of the Early Childhood Care and Education Network regarding kindergarten readiness as determined by the State Board of Elementary and Secondary Education.

D. Nothing in this Section shall prevent an early learning center otherwise qualified for a Type I license to voluntarily seek a Type II or Type III license, or an early learning center otherwise qualified for a Type II license to voluntarily seek a Type III license, provided that such early learning center meets the standards set forth for such license.

Acts 2014, No. 868, §2, eff. Oct. 1, 2014.



RS 17:407.37 - Operating without a license; penalties

§407.37. Operating without a license; penalties

The department may take action against a person who operates an early learning center without a valid license issued by the department. Such actions may include the following:

(1) Assessing a civil fine of up to one thousand dollars for each day of the knowing and continued unlicensed operation of an early learning center.

(2) Filing a suit in the district court in the parish in which the center is located for injunctive relief, including a temporary restraining order, to enjoin the institution, agency, corporation, person or persons, or any other group from continuing the violation.

Acts 2014, No. 868, §2, eff. Oct.1, 2014; Acts 2016, No. 659, §1.



RS 17:407.38 - Transitional provisions; applicable regulations

§407.38. Transitional provisions; applicable regulations

A. Until such time as rules are promulgated by the State Board of Elementary and Secondary Education to implement the types of licenses required by R.S. 17:407.36, early learning centers shall continue to follow the administrative rules contained in the Louisiana Administrative Code for the licensure of Class A and Class B child care facilities.

B. The administrative rules contained in the Louisiana Administrative Code promulgated by the Department of Children and Family Services that govern or are applicable to the programs and operations transferred from the Department of Children and Family Services to the Department of Education shall continue to be effective until the State Board of Elementary and Secondary Education promulgates rules to implement the types of licenses required by R.S. 17:407.36.

C. Upon promulgation by the State Board of Elementary and Secondary Education of rules to implement the three types of licenses:

(1) All existing early learning centers possessing a Class B license shall be issued a Type I license as provided by rule, unless the center meets the definition of a Type II license, in which case it shall be issued a Type II license as provided by rule.

(2) All existing early learning centers possessing a Class A license that meet the definition of a Type II license shall be issued a Type II license as provided by rule.

(3) All existing early learning centers possessing a Class A license that meets the definition of a Type III license shall be issued a Type III license as provided by rule.

D. Any early learning center that intends to change its license type at any time during the following calendar year shall apply for a new license no later than December first of the preceding year. This Subsection shall not apply to early learning centers changing location or ownership that are required to apply for a new license.

E. The department shall maintain on its website all the information that is required by state and federal funding sources, which shall be easily accessible to the public, including but not limited to program statistics for the Child Care Assistance Program that includes monthly and year-end fiscal year totals of the number of children and amount of benefits of the current year and previous years back to 2004, monthly statistics of the number of children and the amount of benefits by parish, applications processed by parish, unduplicated count of paid providers by month, redeterminations, and cases by parish and fiscal year. The department shall also include information on each licensed facility for the last fifteen visits, including licensed capacity, license type, and current rating.

Acts 2014, No. 868, §2, eff. Oct., 1, 2014; Acts 2015, No. 297, §1.



RS 17:407.39 - Licenses; application; temporary or provisional; fees

§407.39. Licenses; application; temporary or provisional; fees

A. Application for licensure of a new early learning center shall be made by the center to the department using forms furnished by the department. Upon receipt of an application for a license and verification that minimum requirements for such license as established by rule are satisfied, and upon verifying that the center is in compliance with all applicable state and local laws and regulations, the department shall issue a Type I, Type II, or Type III license for such period as may be provided for by rule.

B. The State Board of Elementary and Secondary Education may provide by rule for the issuance of temporary, provisional, or extended licenses for each license type if a disapproval has not been received from any state or local agency authorized by any laws or rules to inspect or approve such centers.

C. A license of any type shall apply only to the location stated on the application, and such license, once issued, shall not be transferable from one person to another or from one location to another. If the location or ownership of the center is changed, then the license shall be automatically revoked.

D. Each licensed center shall display its license in a prominent place at the center.

E. There shall be an annual license fee for each type of early learning center in an amount equal to the annual license fee in effect for all Class A and Class B child care facilities possessing such license upon the effective date of this Section, without an increase in the amount of such fees.

F. There shall be an annual license fee of twenty-five dollars for any license issued to an early learning center providing care for fifteen or fewer children; one hundred dollars for any license issued to an early learning center providing care for at least sixteen but no more than fifty children; one hundred seventy-five dollars for any license issued to an early learning center providing care for at least fifty-one but no more than one hundred children; and two hundred fifty dollars for any license issued to an early learning center providing care for more than one hundred children.

G. The annual licensure fees provided in this Section shall not apply to Type I early learning centers.

H. Annual fees for any type or category of license shall not be increased unless expressly authorized by statute as provided in Article VII, Section 2.1 of the Constitution of Louisiana.

Acts 2014, No. 868, §2, eff. Oct., 1, 2014.



RS 17:407.40 - Rules, regulations and standards for licenses

§407.40. Rules, regulations and standards for licenses

A. The State Board of Elementary and Secondary Education shall promulgate regulations for each type of license which, at a minimum, shall accomplish all of the following:

(1) Promote the health, safety, and welfare of children attending any early learning center.

(2) Promote safe and proper physical facilities at all early learning centers.

(3) Ensure adequate supervision of those attending early learning centers.

(4) Ensure adequate and healthy food service in early learning centers where food is offered.

(5) Prohibit discrimination on the basis of race, color, creed, sex, national origin, handicap, ancestry, or whether the child is being breastfed. However, nothing in this Paragraph shall be construed to affect, limit, or otherwise restrict the hiring or admission policies of an early learning center owned by a church or religious organization, or prohibit such a center from giving preference in hiring or admission to members of the church or denomination.

(6) Include procedures for the receipt, recordation, and disposition of complaints.

(7) Include requirements for employees of early learning centers to receive training in recognition and prevention of shaken baby syndrome. The Louisiana Department of Health, office of public health, shall provide information and resources to the state Department of Education for such training and for other areas of training required for employees of early learning centers in promoting the health, safety, and welfare of children. The state Department of Education shall post such information and resources on its website so that it is easily accessible by employees of early learning centers.

B.(1) Every early learning center approved for licensure by the department shall be required to have all of the following:

(a) Approval from the office of state fire marshal.

(b) Approval from the Louisiana Department of Health.

(2) Each Type III early learning center shall also be required to obtain approval from the department of adherence to the performance and academic standards of the Early Childhood Care and Education Network regarding kindergarten readiness as determined by the State Board of Elementary and Secondary Education. The department shall base its approval upon the uniform accountability system as promulgated by the State Board of Elementary and Secondary Education.

C. The State Board of Elementary and Secondary Education shall conduct a comprehensive review of all standards, rules, and regulations for all licenses every three years.

D. The State Board of Elementary and Secondary Education, upon request by the department, may waive compliance with a licensing minimum standard upon determination that the economic impact is sufficiently great to make compliance impractical, as long as the health and well-being of the staff or children is not imperiled. If it is determined that the early learning center is meeting or exceeding the intent of a standard or regulation, the standard or regulation may be deemed to be met.

E. Nothing in the rules, regulations, and standards adopted pursuant to this Section shall authorize or require medical examination, immunization, or treatment of any child whose parents object to such examination, immunization, or treatment.

Acts 2014, No. 868, §2, eff. Oct. 1, 2014; Acts 2016, No. 81, §1.



RS 17:407.41 - State Central Registry Disclosure Requirement

§407.41. State Central Registry Disclosure Requirement

A. No individual whose name is recorded on the state central registry within the Department of Children and Family Services as a perpetrator for a justified finding of abuse or neglect of a child shall own or operate a licensed early learning center or shall be hired by a licensed early learning center as an employee or volunteer of any kind, including any therapeutic professionals, extracurricular personnel, and other independent contractors, unless there is a finding by the Department of Children and Family Services that the individual does not pose a risk to children.

B. Any owner, operator, current or prospective employee, or volunteer of a licensed early learning center shall report annually, and at any time upon the request of the department, on the state central registry disclosure form promulgated by the Department of Children and Family Services, whether or not his name is currently recorded on the state central registry for a justified finding of abuse or neglect and he is the named perpetrator.

C. Any such current or prospective employee or volunteer of a licensed early learning center shall submit the state central registry disclosure form to the owner or operator of the facility, who shall maintain the documents in accordance with current licensing requirements. Any state central registry disclosure form that is maintained in an early learning center licensing file shall be confidential and subject to the confidentiality provisions of R.S. 46:56(F) pertaining to the investigations of abuse and neglect.

D. Any owner, operator, current or prospective employee, or volunteer of a licensed early learning center who knowingly falsifies the information on the state central registry disclosure form shall be guilty of a misdemeanor offense and shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

E. Any owner, operator, current or prospective employee, or volunteer of a licensed early learning center who discloses that he is currently recorded on the state central registry for a justified finding of abuse or neglect shall be entitled to a risk assessment evaluation provided by the Department of Children and Family Services to determine whether the individual poses a risk to children. Any such individual who is determined to pose a risk to children shall have the right to file an appeal in accordance with R.S. 49:992 of the Administrative Procedure Act. Any such determination shall be kept on file at all times by the Department of Children and Family Services.

Acts 2014, No. 868, §2, eff. Oct. 1, 2014.



RS 17:407.42 - Criminal History Review

§407.42. Criminal History Review

A. No person who has been convicted of or has pled nolo contendere to a crime listed in R.S. 15:587.1(C) shall directly or indirectly own, operate, or participate in the governance of an early learning center, or shall be hired by any early learning center as a volunteer or employee of any kind, including any therapeutic professionals, extracurricular personnel, and other independent contractors, or shall be hired by the department in a position whose duties include the performance of licensing inspections in early learning centers.

B.(1) The State Board of Elementary and Secondary Education shall establish by regulation, requirements and procedures consistent with the provisions of R.S. 15:587.1 under which:

(a) The owner or operator of an early learning center may request information concerning whether or not any owner or volunteer, applicant, or employee of any kind including contractors, of an early learning center has been arrested for or convicted of or pled nolo contendere to any criminal offense.

NOTE: Subparagraph (B)(1)(a) as amended by Acts 2016, No. 646, §§2, 3, effective upon promulgation of rules or Sept. 30, 2017, whichever is earlier.

(a) The department shall request information concerning whether or not any owner or volunteer, applicant, or employee of any kind including contractors, of an early learning center has been arrested for or convicted of or pled nolo contendere to any criminal offense. The department may collect the processing fees charged by the Bureau of Criminal Identification and Information for a state criminal history report and the Federal Bureau of Investigation for a federal criminal history information report when it receives a request for an employment eligibility determination and shall timely submit the processing fees to the Bureau of Criminal Identification and Information.

(b) The department may request information concerning whether or not an applicant or employee of the department in a position whose duties include the performance of licensing inspections has been arrested for or convicted of or pled nolo contendere to any criminal offense.

(2) Included in this regulation shall be the requirement and the procedure for the submission of a person's fingerprints in a form acceptable to the Louisiana Bureau of Criminal Identification and Information prior to employment of such person. A person who has submitted his fingerprints to the Louisiana Bureau of Criminal Identification and Information may be temporarily hired pending the report from the bureau as to any convictions of or pleas of nolo contendere by the person to a crime listed in R.S. 15:587.1(C).

Acts 2014, No. 868, §2, eff. Oct. 1, 2014; Acts 2016, No. 646, §2.



RS 17:407.43 - Inspections

§407.43. Inspections

It shall be the duty of the department, through its duly authorized agents, to inspect at regular intervals not to exceed one year, and as deemed necessary by the department, and without previous notice, all early learning centers subject to the provisions of this Part. The department shall also develop and facilitate coordination with and among other authorized agencies making inspections at regular intervals. The early learning centers shall be open to inspection by authorized inspection personnel and by parents or legal custodians of children in care only during working hours.

Acts 2014, No. 868, §2, eff. Oct. 1, 2014.



RS 17:407.44 - Denial, refusal to renew, or revocation of license; written notice

§407.44. Denial, refusal to renew, or revocation of license; written notice

The department shall have the power to deny, revoke, or refuse to renew a license for an early learning center if an applicant has failed to comply with the provisions of this Part or any applicable, published rule or regulation of the State Board of Elementary and Secondary Education relating to early learning centers. If a license is denied or revoked, or renewal is refused, the action shall be effective when made, and the department shall notify the applicant or licensee of such action in writing immediately, and of the reason for the denial or revocation, or refusal to renew the license.

Acts 2014, No. 868, §2, eff. Oct. 1, 2014.



RS 17:407.45 - Denial, refusal to renew, or revocation of license; appeal procedure

§407.45. Denial, refusal to renew, or revocation of license; appeal procedure

A. Upon the refusal of the department to grant or renew a license or upon the revocation of a license, the applicant or licensee having been refused a license or renewal, or having had a license revoked shall have the right to appeal such action to the division of administrative law by submitting a written request for an appeal to the department within thirty calendar days after receipt of the notification of the refusal to grant a license, or within fifteen calendar days after receipt of the notification of the refusal to renew or revocation. The department shall notify the division of administrative law within ten calendar days of receipt of a request for an appeal and the appeal hearing shall be held no later than thirty calendar days after such notice, with an administrative ruling no later than fifteen calendar days from the date of a hearing for revocation or refusal to renew a license, or within thirty days from the date of a hearing for the denial of a new license. This provision shall in no way preclude the right of the party to seek relief through mandamus suit against the department, as provided by law.

B. Notwithstanding any law, rule, regulation, or provision to the contrary, including but not limited to R.S. 49:964(A)(2), the department shall be entitled to seek judicial review from any final decision or order rendered by the division of administrative law in any appeal hearing arising under this Part. The venue of judicial review shall be the district court of the parish in which the licensee is located.

Acts 2014, No. 868, §2, eff. Oct. 1, 2014.



RS 17:407.46 - Operating in violation of regulations; penalties and fines

§407.46. Operating in violation of regulations; penalties and fines

A.(1) For violations related to supervision, criminal history record checks, the state central registry disclosure form, staff-to-child ratios, motor vehicle checks, or failure to report critical incidents, the department may issue a written warning that includes a corrective action plan, in lieu of revocation, upon any person or entity violating these requirements if such condition or occurrence does not pose an imminent threat to the health, safety, rights, or welfare of a child. Failure to implement a corrective action plan issued pursuant to this Section may result in either the assessment of a civil fine or license revocation or may result in both actions being taken by the department. Such civil fine shall not exceed two hundred fifty dollars per day for each assessment; however, the aggregate fines assessed for violations determined in any consecutive twelve-month period shall not exceed two thousand dollars.

(2) The State Board of Elementary and Secondary Education shall adopt rules in accordance with the Administrative Procedure Act that articulate factors in determining the type of sanction imposed including the severity of risk, the actual harm and mitigating circumstances, the failure to implement a written corrective action plan, the history of noncompliance, an explanation of the treatment of continuing and repeat deficiencies, evidence of a good-faith effort to comply, and any other relevant factors. The authority to impose sanctions pursuant to this Section shall commence on the effective date of the rules promulgated pursuant to this Section.

B. The State Board of Elementary and Secondary Education shall adopt rules and regulations in accordance with the Administrative Procedure Act to provide for notice to the early learning center of any violation, for a departmental reconsideration process for sanctions issued, and for an appeal procedure including judicial review. Such appeal shall be suspensive. All appeals pursuant to this Subsection shall be heard by the division of administrative law pursuant to Chapter 13-B of Title 49 of the Louisiana Revised Statutes of 1950. The division shall furnish to the facility or agency a copy of the decision, together with notice of the manner for requesting judicial review. During the pendency of an appeal, an early learning center may continue to receive funding for services provided to those eligible children as determined by the department.

C. The department may institute any necessary civil court action to collect fines imposed and not timely appealed. No child care facility shall claim imposed fines as reimbursable. Interest shall begin to accrue at the current judicial rate on the day following the date on which any fines become due and payable. All costs of any successful action to collect such fines, including travel expenses and reasonable attorney fees, shall be awarded to the department in addition to the fines.

D.(1) Civil fines collected pursuant to the provisions of this Section shall be deposited immediately into the treasury.

(2) After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to the monies being placed in the state general fund, an amount equal to the amount deposited as provided in Paragraph (1) of this Subsection shall be credited to a special fund hereby created in the state treasury to be known as the "Early Learning Center Licensing Trust Fund", hereinafter referred to as "the fund". The monies in the fund shall be subject to annual appropriation and shall be available exclusively for use by the department for the education and training of employees, staff, or other personnel of child care facilities.

(3) The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned from the investment of monies in the fund shall be deposited in and remain to the credit of the fund. All unexpended and unencumbered monies remaining in the fund at the end of the fiscal year shall remain in the fund.

Acts 2014, No. 868, §2, eff. Oct. 1, 2014.



RS 17:407.47 - Complaints against centers

§407.47. Complaints against centers

It shall be the duty of the department, through its duly authorized agents, to report all complaints, including but not limited to complaints alleging child abuse or the prevention or spread of communicable diseases, against any early learning center to the appropriate agencies for investigation and disposition.

Acts 2014, No. 868, §2, eff. Oct. 1, 2014.



RS 17:407.48 - Disclosure of center information

§407.48. Disclosure of center information

A. The department shall make available, upon written request of a parent or legal custodian of any child who has applied for placement in an early learning center licensed by the department, the following information relative to such early learning center:

(1) Any violations of standards, rules, or regulations in the prior twelve months.

(2) Any waivers of minimum standards authorized for such early learning center.

B. Requests may be sent by email, facsimile, or mail and shall include the name of each early learning center for which information is requested.

C. Early learning centers shall make available to parents or legal custodians information on how to view or obtain copies of early learning center licensing inspections from the department's website.

Acts 2014, No. 868, §2, eff. Oct. 1, 2014.



RS 17:407.49 - Parent-child relationship

§407.49. Parent-child relationship

The State Board of Elementary and Secondary Education and the department shall not interfere with the parent-child relationship regarding the religious training of a child, if both of the following conditions are met:

(1) The parent or legal custodian has enrolled his child in a child care facility, including but not limited to a child residential facility, operated by a religious, nonprofit organization that is exempt from federal income taxes pursuant to 26 U.S.C. 501(c)(3).

(2) As a condition of enrollment, the child is required to attend religious services or classes and the parent or legal custodian of the child agrees to such condition.

Acts 2014, No. 868, §2, eff. Oct. 1, 2014; Acts 2015, No. 297, §1.



RS 17:407.50 - Immunization information; influenza

§407.50. Immunization information; influenza

A. Each licensed early learning center, before November first of each year, shall make available to each child's parent or legal custodian information relative to the risks associated with influenza and the availability, effectiveness, known contraindications and possible side effects of the influenza immunization. Such information shall include the causes and symptoms of influenza, the means by which influenza is spread, the places where a parent or legal custodian may obtain additional information, and where a child may be immunized against influenza. Such information shall be updated annually if new information on such disease is available.

B.(1) The Louisiana Department of Health shall develop and provide information on influenza immunization to the department. The department shall provide such information to each licensed early learning center, which shall make the information available to each child's parent or legal custodian pursuant to Subsection A of this Section.

(2) The Louisiana Department of Health and the department shall determine respectively the most cost-effective and efficient means of distributing such information.

C. The department, in consultation with the Louisiana Department of Health, shall establish by rules and regulations all guidelines and procedures for carrying out the provisions of this Section in accordance with the Administrative Procedure Act.

D. Nothing in this Section shall be construed to require any licensed early learning center, the department, or the Louisiana Department of Health to provide or pay for immunizations against influenza.

Acts 2014, No. 868, §2, eff. Oct. 1, 2014.



RS 17:407.51 - Advisory Council

§407.51. Advisory Council

A. The board shall establish an Advisory Council on Early Childhood Care and Education that shall consist of the following members:

(1) Two representatives of Type III early learning centers, selected by the state superintendent of education.

(2) One representative of a Type II early learning center, selected by the state superintendent of education.

(3) One representative of a Type I early learning center, selected by the state superintendent of education.

(4) Two representatives of Head Start programs, one of which shall be operated by a local education agency and selected by the state board, and one of which shall be operated by a nonlocal education agency and selected by the state superintendent of education from a list of three persons nominated by the Louisiana Head Start Association.

(5) Two representatives of local education agencies operating publicly-funded early childhood programs other than Head Start, selected by the state board.

(6) Two representatives of Louisiana nonprofit advocacy organizations having a focus on early childhood education, selected by the state superintendent.

(7) Two representatives of approved nonpublic schools with publicly-funded early childhood care and education programs, selected by the state board.

(8) One professional or faculty member having child development or early childhood education expertise from a Louisiana post-secondary education institution, selected by the commissioner of higher education.

(9) The president of the Louisiana Chapter of the American Academy of Pediatrics, or his designee.

(10) One representative of an advocacy or service organization that focuses on serving children with disabilities, selected by the state superintendent.

(11) One representative of a Louisiana business or community organization, selected by the state board.

(12) One parent of a child currently enrolled in a publicly-funded early learning center or prekindergarten program, selected by the state board.

B. The council shall include nonvoting ex officio members who may advise and contribute to discussions pertaining to early childhood care and education, including but not limited to the following:

(1) The chairmen of the House Committee on Education, Senate Committee on Education, House Committee on Health and Welfare, and Senate Committee on Health and Welfare, or their designees.

(2) The secretary of the Department of Children and Family Services or his designee.

(3) The state director of the Louisiana State Head Start Collaboration Project.

(4) A representative of the state agency responsible for programs under Section 619 or Part C of the Individuals with Disabilities Education Act (20 U.S.C. 1419, 1431 et seq.).

(5) The director of the Maternal and Child Health Program at the Department of Health and Hospitals.

(6) The director of the Child and Adult Care Food Program at the Department of Education.

(7) The Louisiana State Fire Marshal, or his designee.

(8) A representative from the office of sanitarian services at the Louisiana Department of Health.

(9) A representative from the Louisiana Workforce Commission.

(10) A representative from the Louisiana State Police Bureau of Criminal Identification and Information.

C. The council shall serve in an advisory capacity to the board and shall comply with the Open Meetings Law.

D. The chair shall be elected by the voting members of the council.

E. Council members shall not receive compensation or a per diem for their services or attendance at council meetings.

F. The department shall provide staff support for the council, including but not limited to the scheduling of meetings, providing public notice of scheduled meetings, and including information about the council and its meeting minutes on its website. Council meeting minutes shall be provided to the state board at its next regularly scheduled meeting.

G. The council shall meet at least quarterly, with the meetings to be called by the chair or the state superintendent as needed. The chair shall set the agenda.

H. The council shall provide input and guidance to the board and the department on matters pertaining to the development and implementation of rules, regulations, bulletins, policies, or standards related to all publicly funded early care and education programs, including early learning centers, enrollment in early learning centers, the Cecil J. Picard LA 4 Early Childhood Program, the Child Care and Development Fund Block Grant, the Child Care Assistance Program, Early Head Start, and Head Start.

I. Prior to its submission to the United States Department of Health and Human Services, the department shall consult and provide a draft of the state plan for the Child Care and Development Fund and its budget, and any amendments to the state plan including budget revisions, and provide an opportunity for the council to make recommendations. Recommendations made by the council shall be reported to the state board.

J. Prior to the board's consideration of any rule or standard related to early learning centers, enrollment in early learning centers, the Cecil J. Picard LA 4 Early Childhood Program, the Child Care and Development Fund Block Grant, or the Child Care Assistance Program, the department shall consult with and provide a draft of the proposed rules to the council and provide an opportunity for the council to make recommendations. Recommendations made by the council shall be reported to the state board prior to their adoption. The provisions of this Subsection shall not apply to the adoption of emergency rules. However, the department shall notify the council of any meetings of the State Board of Elementary and Secondary Education at which emergency rules pertaining to matters described in Subsection H of this Section will be considered. Such notification shall be given at the same time that public notice of the meeting is given and shall include a draft of the proposed emergency rule.

K. The department shall provide quarterly reports on the implementation and progress, activities, and status of the Early Childhood Care and Education Network, including the creation and implementation of an accountability system for early care and education programs and the transition of the Child Care and Development Fund Block Grant and licensure to the department. Any recommendations by the council shall be reflected in meeting minutes.

L. The department shall provide the council with reports not less than annually of the following activities, provided that data is available, pursuant to a schedule agreed upon by the chair and the state superintendent of education:

(1) A description of each publicly-funded early care and education program, including the eligibility criteria, the program requirements, average number of hours and days of the program, and the amount of total funding and source of funding for each program. The description shall also include a specific description of the fee structure for the Child Care Assistance Program.

(2) The number of children served in each publicly-funded early childhood care and education program in Louisiana, broken down by the age of the child and amount of public funding per child per program.

(3) The number of early learning centers by each licensing type and at each quality level as determined by the accountability system then in place, and the number of children served at each age in each type at each quality level.

(4) Description of the training and support provided to each program and the amount of funding for this by program and source of funds.

(5) Description of unmet family demand for early care and education in Louisiana.

(6) Description of the goals for the upcoming fiscal year for early care and education in Louisiana, including outcome indicators that will be used to measure progress, and a description of the progress made in achieving the previous year's goals.

(7) Description and results of any evaluations of the early care and education programs in the state.

(8) Description of the early care and education workforce, including an analysis of the status of the current early care and education workforce, including demographics, certifications and education levels, participation and level on any professional development ladder, and the participation in any teacher tax credits. The description shall also include information about salaries and benefits, and a comparison of these to similarly qualified employees in other but related fields, and an analysis of the workforce capacity necessary to meet the state's early care and education needs.

M. Any reports provided by the department and any council recommendations shall be included in meeting minutes.

Acts 2014, No. 868, §2, eff. Oct. 1, 2014; Acts 2015, No. 297, §1.



RS 17:407.52 - Coordination

§407.52. Coordination

The department shall coordinate with the office of state fire marshal and the Louisiana Department of Health to align standards for licensing of early learning centers with the standards for early childhood education programs.

Acts 2014, No. 868, §2, eff. Oct. 1, 2014; Acts 2015, No. 297, §1.



RS 17:407.53 - Rules

§407.53. Rules

The State Board of Elementary and Secondary Education shall promulgate rules and regulations in accordance with the provisions of the Administrative Procedure Act to carry out the provisions of this Part.

Acts 2014, No. 868, §2, eff. Oct. 1, 2014.



RS 17:407.61 - Short title

PART X-C. Family Child Care Provider and In-Home Provider Registration Law

§407.61. Short title

This Part may be cited as the "Family Child Care Provider and In-Home Provider Registration Law".

Acts 2014, No. 868, §3, eff. Feb. 1, 2015; Acts 2015, No. 354, §2, eff. July 1, 2015.



RS 17:407.62 - Definitions

§407.62. Definitions

As used in this Part, the following definitions shall apply unless the context clearly states otherwise.

(1) "Child" means a person who has not reached the age of eighteen years. The words "child" and "children" are used interchangeably in this Part.

(2) "Child and Adult Care Food Program" means the federal nutrition reimbursement program as funded by the United States Department of Agriculture through the state Department of Education.

(3) "Child Care and Development Fund" means the child care programs funded through the federal Child Care and Development Fund Block Grant Act and administered by the state Department of Education.

(4) "Department" means the state Department of Education.

(5) "Family child care provider" means an individual who provides child care services for fewer than twenty-four hours per day per child, as the sole caregiver, for six or fewer children, in a private residence.

(6) "In-home provider" means an individual who provides child care services in the child or children's own home.

(7) "Relative" or "related" means the child, grandchild, niece, or nephew of the primary child care provider of a family child care provider or in-home provider.

Acts 2014, No. 868, §3, eff. Feb. 1, 2015; Acts 2015, No. 354, §2, eff. July 1, 2015.



RS 17:407.63 - Requirement for registration; exemptions

§407.63. Requirement for registration; exemptions

A. All family child care providers and in-home providers who either directly or indirectly receive state or federal funds related to the care provided shall be registered.

B. Family child care providers and in-home providers who do not directly or indirectly receive state or federal funds related to the care provided and individuals who provide care for only related family members, shall not be required to be registered.

C. All family child care providers and in-home providers shall be registered prior to directly or indirectly receiving any state or federal funds related to the care provided.

Acts 2014, No. 868, §3, eff. Feb. 1, 2015; Acts 2015, No. 354, §2, eff. July 1, 2015.



RS 17:407.64 - Rules and regulations; inspection requirements

§407.64. Rules and regulations; inspection requirements

A. The State Board of Elementary and Secondary Education shall promulgate rules and regulations in accordance with the Administrative Procedure Act to carry out the provisions of this Part for those registered family child care providers and in-home providers who participate in the United States Child and Adult Care Food Program or the Child Care and Development Fund.

B. Each registered family child care provider and in-home provider shall be inspected and approved by the office of state fire marshal in accordance with the rules and regulations as established pursuant to Subsection A of this Section, developed in consultation with the office of state fire marshal.

Acts 2014, No. 868, §3, eff. Feb. 1, 2015; Acts 2015, No. 297, §1; Acts 2015, No. 354, §2, eff. July 1, 2015.



RS 17:407.65 - Inspections

§407.65. Inspections

The department, through its duly authorized agents, shall reserve the right to visit and inspect each registered family child care provider and in-home provider as deemed necessary by the department. Any residence or home in which care is provided by a registered family child care provider or in-home provider shall be open to inspection by the department, parents of children in care, and by other authorized inspection personnel during normal working hours or when children are in care.

Acts 2014, No. 868, §3, eff. Feb. 1, 2015; Acts 2015, No. 354, §2, eff. July 1, 2015.



RS 17:407.66 - Fees

§407.66. Fees

A.(1) The office of state fire marshal shall have the authority to charge each family child care provider and in-home provider applying for registration or renewal of registration an annual fee for services. This fee shall be adopted in accordance with the Administrative Procedure Act.

(2) A fee shall be charged to cover the cost of inspection for family child care providers and in-home providers regulated by the State Board of Elementary and Secondary Education in accordance with R.S. 17:407.64(A). The fee shall be set at thirty dollars per inspection and used for the sole purpose of employing personnel to perform such inspections.

B. The office of state fire marshal shall transfer sufficient funds to the department for those family child care providers and in-home providers who receive state or federal funds but do not participate in the United States Child and Adult Care Food Program to carry out the registration process in accordance with this Part.

Acts 2014, No. 868, §3, eff. Feb. 1, 2015; Acts 2015, No. 297, §1; Acts 2015, No. 354, §2, eff. July 1, 2015.



RS 17:407.67 - Revocation or refusal to renew registration; written notice

§407.67. Revocation or refusal to renew registration; written notice

The department shall have the authority to deny, revoke, or refuse to renew a registration of a registered family child care provider or in-home provider if an applicant has failed to comply with the provisions of this Part, any applicable published rule or regulation relating to registered family child care providers or in-home providers, or any other state, federal, or local rule or regulation. If a registration is denied, revoked, or withdrawn, the action shall be effective when made and the family child care provider or in-home provider shall be notified in writing. This notice shall give the reason for denial, revocation, or withdrawal of the registration.

Acts 2014, No. 868, §3, eff. Feb. 1, 2015; Acts 2015, No. 354, §2, eff. July 1, 2015.



RS 17:407.68 - Revocation or refusal of registration; appeal procedure

§407.68. Revocation or refusal of registration; appeal procedure

Upon the refusal of the department to grant or renew a registration or upon the revocation of a registration, the family child care provider or in-home provider having been refused a registration or renewal or having had a registration revoked shall have the right to appeal such action to the division of administrative law by submitting a written request for an appeal to the department within thirty calendar days after receipt of the notification of the refusal or revocation. The department shall notify the division of administrative law within ten calendar days of receipt of a request for an appeal and the appeal hearing shall be held no later than thirty calendar days after such notice, with an administrative ruling no later than thirty calendar days from the date of the hearing. This provision shall in no way preclude the right of the party to seek relief through mandamus suit against the department, as provided by law.

Acts 2014, No. 868, §3, eff. Feb. 1, 2015; Acts 2015, No. 354, §2, eff. July 1, 2015.



RS 17:407.69 - Operating without or in violation of registration; penalty; injunctive relief

§407.69. Operating without or in violation of registration; penalty; injunctive relief

A. Any family child care provider or in-home provider who is required to be registered under this Part and who provides child care services without a valid registration issued by the department shall be fined not less than twenty-five dollars nor more than one hundred dollars. Each day child care services are provided in violation of the requirements of this Part shall constitute a separate offense.

B. The department may also file suit in the district court in the parish in which the family child care provider or in-home provider is providing care, for injunctive relief, including a temporary restraining order, to restrain the family child care provider or in-home provider from continuing the violation.

Acts 2014, No. 868, §3, eff. Feb. 1, 2015; Acts 2015, No. 354, §2, eff. July 1, 2015.



RS 17:407.70 - Notification of health and safety violations

§407.70. Notification of health and safety violations

The department shall notify the appropriate agencies if it determines that one or more violations that place the health and well-being of a child or children in imminent danger exist at the residence where care is being provided by a family child care provider or in-home provider.

Acts 2014, No. 868, §3, eff. Feb. 1, 2015; Acts 2015, No. 297, §1; Acts 2015, No. 354, §2, eff. July 1, 2015.



RS 17:407.71 - Grounds for revocation or refusal to renew registration; criminal activities; lack of CPR or first aid training

§407.71. Grounds for revocation or refusal to renew registration; criminal activities; lack of CPR or first aid training

A.(1) No person who has been convicted of or pled nolo contendere to a crime listed in R.S. 15:587.1(C) may be a registered family child care provider, be employed in the residence or on the property of the residence where the care is provided by the registered family child care provider, or live in the residence where care is provided by the registered family child care provider. The cost of any criminal background check which may be required by the department as proof of compliance with this Subsection shall be the responsibility of the family child care provider.

(2) No person who has been convicted of or pled nolo contendere to a crime listed in R.S. 15:587.1(C) may be a registered in-home child care provider, be an adult employed in the home or on the property of the home where care is provided by the registered in-home child care provider, or be any adult living in the home where care is provided by the registered in-home child care provider who is not a caregiver. For the purposes of this Paragraph, the term "caregiver" shall mean any person legally obligated to provide or secure care for a child, including a parent, legal custodian, foster home parent, or other person providing a residence for the child. The cost of any criminal background check which may be required by the department as proof of compliance with this Subsection shall be the responsibility of the in-home provider.

(3) The State Board of Elementary and Secondary Education shall establish by regulation requirements and procedures consistent with the provisions of R.S. 15:587.1 that require the submission of a person's fingerprints in a form acceptable to the Louisiana Bureau of Criminal Identification and Information and through which:

(a) The department may request information concerning whether or not a registered family child care provider, any adult employed in the residence or on the property of the residence where care is provided, or any adult living in the residence where care is provided has been arrested for, convicted of, or pled nolo contendere to any criminal offense.

(b) The department may request information concerning whether or not the registered in-home provider, any adult employed in the home or on the property of the home where care is provided, or any adult living in the home where care is provided has been arrested for, convicted of, or pled nolo contendere to any criminal offense.

B. Each family child care provider and in-home provider shall have documented current certification in either Infant/Child CPR or Infant/Child/Adult CPR in order to be registered.

C. The department may deny, revoke, or refuse to renew any registration of a family child care provider or in-home provider who violates the provisions of this Section.

D. The provisions of this Section shall not apply to a family child care provider or in-home provider when such provider is related to all the children receiving child care.

E. The provisions of this Section shall not apply to a family child care provider or in-home provider who is registered with the department solely for participation in the United States Child and Adult Care Food Program.

Acts 2014, No. 868, §3, eff. Feb. 1, 2015; Acts 2015, No. 297, §1; Acts 2015, No. 354, §2, eff. July 1, 2015.



RS 17:407.72 - Orientation

§407.72. Orientation

A. Each family child care provider and in-home provider who receives payments from the department shall be required to participate in a four-hour orientation. The orientation curriculum shall include but not be limited to the following subjects: recordkeeping; immunization schedules and requirements; recognizing signs of child abuse; child abuse prevention; communicating with parents; age appropriate activities for young children; child development; child safety; and nutritional needs of children. The orientation shall count toward the required hours of professional development training mandated by the State Board of Elementary and Secondary Education.

B. New family child care home providers and in-home providers are required to provide proof of orientation participation within six months of initial registration. Newly registered providers, at the time of initial application, are required to sign an agreement committing to attend the required orientation within six months.

Acts 2014, No. 868, §3, eff. Feb. 1, 2015; Acts 2015, No. 297, §1; Acts 2015, No. 354, §2, eff. July 1, 2015.



RS 17:407.81 - Legislative intent; declaration of policy

PART X-D. Early Learning Staff

§407.81. Legislative intent; declaration of policy

It is the intent of the legislature to protect the health, safety, and well-being of the children of the state who are in out-of-home care on a regular or consistent basis. To that end, it shall be the policy of the state to ensure protection of children in care by encouraging early learning staff to obtain certification through early childhood educational training programs.

Acts 2014, No. 868, §3, eff. Feb. 1, 2015.



RS 17:407.82 - Definitions.

§407.82. Definitions.

As used in this Part, the following definitions shall apply:

(1) "Department" means the state Department of Education.

(2) "Early learning staff" means a person employed as a full-time staff member in a licensed early learning center or a registered family child day care home.

Acts 2014, No. 868, §3, eff. Feb. 1, 2015; Acts 2015, No. 297, §1.



RS 17:407.83 - Early learning staff; training

§407.83. Early learning staff; training

Early learning staff who participate in an early childhood educational training program approved by the department may be eligible for a scholarship funded by the state. Such scholarship shall be awarded only if funds are appropriated by the federal government for such purpose.

Acts 2014, No. 868, §3, eff. Feb. 1, 2015.



RS 17:407.84 - Departmental duties and responsibilities

§407.84. Departmental duties and responsibilities

A. The department shall administer the provisions of this Part and shall be responsible for all matters pertaining to establishing the scholarship amount and the method of payment to eligible early learning staff.

B. The department shall develop guidelines and procedures to implement the provisions of this Part and to establish the amount of scholarships. The guidelines for determining the scholarship amount may include the number of training hours earned, the type of training selected, the cost of the training to early learning staff, the benefit of the training to the state and to the children served, and other points considered essential by the department.

Acts 2014, No. 868, §3, eff. Feb. 1, 2015.



RS 17:407.91 - Definitions

PART X-E. LOUISIANA EARLY LEARNING

ENROLLMENT COORDINATION

§407.91. Definitions

As used in this Part, the following definitions shall apply:

A. "Coverage area" means the parish, parishes, or other geographical area within the jurisdiction of a local early learning enrollment coordinator.

B. "Department" means the state Department of Education.

C. "Local early learning enrollment coordinator" means an approved entity that conducts a process for informing families about publicly-funded and Type III licensed early childhood care and education programs in the coverage area; collects family preferences; develops and uses a common application process; annually determines demand for publicly-funded early childhood care and education within the coverage area; and makes recommendations to the department for the distribution of available publicly-funded early childhood care and education slots for at-risk children within its coverage area.

D. "State Board" means the State Board of Elementary and Secondary Education.

Acts 2014, No. 717, §1, eff. June 18, 2014.



RS 17:407.92 - Authorization of local early learning enrollment coordinators

§407.92. Authorization of local early learning enrollment coordinators

A. Prior to authorizing local early learning enrollment coordinators, the state board shall:

(1) By September 1, 2014:

(a) Provide the governing authority of each public school system and each early learning center, nonpublic school which provides publicly-funded early childhood services, and Head Start grantee located within the geographic boundaries of the public school system with an assessment of the extent to which these providers of early childhood services coordinate their efforts to:

(i) Inform families about the availability of publicly-funded and Type III licensed early childhood care and education programs serving students four years of age or younger.

(ii) Coordinate enrollment, eligibility criteria, and waiting lists to ensure that families are referred to other available publicly-funded early childhood programs should they be ineligible for or unable to access their primary choice.

(iii) Collect family preferences regarding enrollment choices for publicly-funded and Type III licensed early childhood care and education programs.

(iv) Enroll at-risk children, using available public funds, based upon stated family preferences.

(b) Provide public school systems, early learning centers, nonpublic schools, Early Head Start grantees, and Head Start grantees with a designated time period in which the local early enrollment coordination activities will be developed and implemented.

(2) By October 1, 2015:

(a) Publish a list of public school systems within whose geographic boundaries there is no coordinated effort by the public school system and the early learning centers, nonpublic schools which provide publicly-funded early childhood services, and Head Start grantees to:

(i) Inform families about the availability of publicly-funded and Type III licensed early childhood care and education programs serving students four years of age or younger.

(ii) Coordinate enrollment, eligibility criteria, and waiting lists to ensure that families are referred to other available publicly-funded early childhood programs should they be ineligible for or unable to access their primary choice.

(iii) Collect family preferences regarding enrollment choices for publicly-funded and Type III licensed early childhood care and education programs.

(iv) Enroll at-risk children, using available public funds, based upon stated family preferences.

(b) Provide public school systems, early learning centers, nonpublic schools, Early Head Start grantees, and Head Start grantees with a designated time period in which the local early enrollment coordination activities will be developed and implemented.

(3) By June 30, 2015, approve a process to authorize entities as local early learning enrollment coordinators to begin performing required services in the geographic boundaries of public school systems identified pursuant to Paragraph (1) of this Subsection, in the 2015-2016 school year.

(4) Not certify any entity as a local early learning enrollment coordinator under this Section unless it is in compliance with procedures and regulations established by the state board. The entity shall be a state agency, a public school system, a nonprofit or for-profit corporation having an educational or social services mission, including but not limited to a nonprofit corporation of a philanthropic or policy nature, a Louisiana public postsecondary education institution, or a nonprofit corporation established by the governing authority of a parish or municipality.

(5) Review each proposed local early learning enrollment coordinator in a timely manner and determine whether each proposed local early learning enrollment coordinator complies with the law and rules and whether the proposal is valid, complete, and financially well-structured.

(6) Approve a process by which the department serves as the local early learning enrollment coordinator for those coverage areas without an approved entity.

(7) Promulgate rules establishing an appeals process and designating the department to oversee the process through which families and early learning centers have the opportunity to appeal decisions made by local early learning enrollment coordinators.

B.(1) The initial authorization of a local early learning enrollment coordinator shall be for a period up to five years.

(2) After the initial authorization period, the state board may grant renewal of authorization for additional periods of not less than three years nor more than five years after thorough review of the local early learning enrollment coordinator activities.

Acts 2014, No. 717, §1, eff. June 18, 2014.



RS 17:407.93 - Responsibilities of approved local early learning enrollment coordinators

§407.93. Responsibilities of approved local early learning enrollment coordinators

In accordance with R.S. 17:407.22, local early learning enrollment coordinators shall support families in accessing high-quality publicly-funded early childhood care and education by:

(1) Conducting a process for disseminating information about early childhood care and education programs and collecting family preferences in order to make distribution recommendations.

(2) Using a common application process, annually determine family demand for publicly-funded early childhood care and education within the coverage area.

(3) Providing a recommendation to the department of the distribution of available publicly-funded early childhood care and education slots within the coverage area.

Acts 2014, No. 717, §1, eff. June 18, 2014.



RS 17:407.94 - Funding of approved local early learning enrollment coordinators

§407.94. Funding of approved local early learning enrollment coordinators

A.(1) For a coverage area identified by the state board as requiring an early learning enrollment coordinator, the department shall allocate not more than one percent of the public funds appropriated for each early childhood care and education program in the coverage area to support the local early learning enrollment coordinator in performing the services required by this Part. However, Head Start programs shall fund their respective recruitment, selection, and enrollment system mandated by applicable federal laws, regulations, standards, and grant requirements. Head Start programs shall collaborate with local schools and early learning centers to conduct combined recruitment enrollment activities as defined in R.S. 17:407.92.

(2) The amount allocated from the funding for each early childhood care and education program shall be proportionate to the number of children in the program enrolled by the local early learning enrollment coordinator for the coverage area.

(3) If an allocation cannot be made from a funding stream to support the early learning enrollment coordinator for a coverage area, the amount established for that funding stream to support the early learning enrollment coordinator shall be allocated from the remaining program funding streams in an amount proportionate to the number of children in each program enrolled by the local early learning enrollment coordinator for the coverage area.

(4) The state board shall not allocate additional funds to support early learning enrollment coordinators, as provided in Paragraph (3) of this Subsection, from the funding stream for any early childhood care and education program that has a per-child allocation or subsidy below the state average per-child allocation or subsidy for all programs included in the enrollment system.

(5) The department may use funds allocated pursuant to this Subsection to support any local enrollment pilot programs during the 2014-2015 school year in order to inform the establishment of rules adopted by the state board on or before June 30, 2015.

B. The department may establish start-up or incubation grants to encourage sufficient supply of high-quality local early learning enrollment coordinators.

C. The local early learning enrollment coordinator shall annually submit to the department an independent financial audit conducted by a certified public accountant who has been approved by the legislative auditor. Such audit shall be accompanied by the auditor's statement that the report is free of material misstatements. The audit shall be limited in scope to those records necessary to ensure that the local early learning enrollment coordinator has used funds to perform required services, and it shall be submitted to the legislative auditor for review and investigation of any irregularities or audit findings. The local early learning enrollment coordinator shall return to the state any funds that the legislative auditor determines were expended in a manner inconsistent with state law or state board regulations. The cost of such audit shall be paid by the department from funds provided pursuant to Subsection A of this Section.

Acts 2014, No. 717, §1, eff. June 18, 2014.



RS 17:407.95 - Rules

§407.95. Rules

The state board shall adopt all rules and regulations required in this Part in accordance with the Administrative Procedure Act.

Acts 2014, No. 717, §1, eff. June 18, 2014.



RS 17:407.96 - Compliance

§407.96. Compliance

Nothing in this Part shall prevent any Head Start grantee or Early Head Start grantee from complying with all applicable federal laws, regulations, standards, and grant requirements.

Acts 2014, No. 717, §1, eff. June 18, 2014.



RS 17:408.1 - Caddo Educational Excellence Fund; creation; investment

PART XI. EDUCATIONAL EXCELLENCE FUNDS

§408.1. Caddo Educational Excellence Fund; creation; investment

A. There is hereby established the Caddo Educational Excellence Fund, hereafter in this Section called the "fund", which shall be a permanent trust fund in the official repository of the Caddo Parish School Board, held and invested on behalf of the Caddo Parish School Board, the investment income of which may be withdrawn by the Caddo Parish School Board during January of each calendar year on its own warrant. All money thus withdrawn shall be expended only as authorized in Subsection C of this Section.

B. Funds collected pursuant to R.S. 4:552(A) and allocated pursuant to R.S. 4:552(A)(2)(d) shall be periodically transferred to the official repository of the Caddo Parish School Board. The funds shall be invested in the same manner as monies in the state general fund are invested. Earnings on principal may also be invested. However, the amount of earnings shall be kept account of separately from fund principal and shall be available for the school board to withdraw as provided in this Section.

C. All money withdrawn from the fund shall be expended by the Caddo Parish School Board solely for the purposes of instructional enhancement. Such enhancement may include: provision of materials and supplies, including computers and other technological upgrades; training for students, faculty, and administrators on the use of materials; professional development of teachers; establishment of exemplary programs of instruction. Such enhancement may not include costs of additional administrators, increases in salaries or benefits for employees, or maintenance or custodial costs. Audits of the Caddo Parish School Board by the legislative auditor shall specifically address compliance with the provisions of this Section.

Acts 1995, No. 743, §2.



RS 17:408.2 - Bossier Education Excellence Fund; purpose; creation; investment; restrictions on use of principal; withdrawal of earnings; expenditures from earnings limited to educational enhancement

§408.2. Bossier Education Excellence Fund; purpose; creation; investment; restrictions on use of principal; withdrawal of earnings; expenditures from earnings limited to educational enhancement

A. The Bossier Education Excellence Fund is established in recognition of the need to earmark and set aside a portion of the earnings from riverboat gaming in Bossier Parish which is an industry in that parish, to be used exclusively for educational enhancements that will ultimately improve economic development opportunities in that parish and the surrounding area.

B.(1) The Bossier Education Excellence Fund, hereafter referred to as the "fund", is hereby created as a special fund in the state treasury. Any funds collected pursuant to R.S. 4:552(A) and allocated pursuant to R.S. 4:552(A)(2)(g) and all monies imposed pursuant to R.S. 4:163.1(D) and allocated pursuant to R.S. 4:163.1(D)(2)(c) shall be transferred to the depository of the Bossier Parish School Board. The school board shall invest the principal of the fund only in direct obligations of the United States government and in time certificates of deposit of state banks organized under the laws of Louisiana and national banks having their principal office in Louisiana. Earnings on principal may also be invested. However, the amount of earnings shall be kept account of separately from fund principal and shall be available for the school board to withdraw as provided in this Section.

(2) All monies attributable to the Bossier Education Excellence Fund as enacted by Act No. 370 of the 1985 Regular Session of the Louisiana Legislature1 and unexpended on August 15, 1995, shall be deposited in the fund created in this Section and the expenditure of such funds shall be subject to the provisions of this Section.

C. The principal of the Bossier Education Excellence Fund may not be appropriated and shall be used only for making income-producing investments. Beginning January first of each year, the Bossier Parish School Board, on its own warrant, may withdraw from the fund an amount not to exceed the earnings which have accrued to the fund during the prior calendar year.

D. The Bossier Parish School Board shall use earnings from the fund only for enhancements to the education program in Bossier Parish. Earnings may not be used for administrative, custodial, or maintenance expenses nor for capital expenses. Equipment and supplies purchased with such funds shall be for educational purposes only. Audits of the Bossier Parish School Board by the legislative auditor shall specifically address compliance with the provisions of this Section.

Acts 1995, No. 743, §2.

1R.S. 17:2261 et seq. repealed by Acts 1992, No. 984, §18.



RS 17:411 - TEACHERS AND EMPLOYEES

CHAPTER 2. TEACHERS AND EMPLOYEES

PART I. GENERAL PROVISIONS

§411. Teacher aides; qualifications

A. For purposes of this Section, "teacher aide" means any person employed by a city or parish school board on a full-time basis to assist a teacher in a public elementary or secondary classroom with the routine tasks inherent in conducting such class including but not limited to record keeping, preparation of classwork, the preparation of displays, assistance in student discipline matters, and grading student work, who has all of the following qualifications:

(1) Is at least twenty years of age.

(2) Possesses a high school diploma or its equivalent.

(3) Has taken a nationally validated achievement test and scored such as to demonstrate a level of achievement equivalent to the normal achievement level of a tenth grade student.

B. Notwithstanding any provision of law to the contrary, commencing with the beginning of the 1985-1986 school year every person employed on a full-time basis to assist the teacher in any public school classroom in this state, kindergarten through twelfth grade, regardless of the source of such employment and regardless of the source of revenue to fund the salary of such person, shall meet the requirements to be a teacher aide as provided in Subsection A of this Section.

C.(1) Notwithstanding any provision of this Section, no teacher aide employed prior to the effective date of this Section by any city or parish school board which provides tenure for its teacher aides shall be subject to the requirements of this Section.

(2) Notwithstanding any provision of this Section, the superintendent of any city or parish school system may, in his discretion, exempt from the provisions of this Section any teacher aide who was employed in this system prior to the effective date of this Section and who is not exempt under the provisions of Paragraph (1) of this Subsection.

Acts 1984, No. 756, §1, eff. July 13, 1984. Acts 1984, No. 699, §1, eff. July 13, 1984.



RS 17:412 - Repealed by Acts 2010, No. 501, §1.

§412. Repealed by Acts 2010, No. 501, §1.



RS 17:413 - Prerequisites for employment

§413. Prerequisites for employment

No person shall be appointed to teach without a written contract for the scholastic year in which the teaching is to be done. Every teacher shall hold a certificate of a grade sufficiently high to meet the requirements of his position. Parish superintendents of schools shall ascertain definitely, before contracting with a teacher, that the teacher holds a certificate issued by the state board of education.

This Section shall not be construed as requiring a written contract to be made for any scholastic year with regular and permanent teachers enjoying tenure.



RS 17:414 - Qualification of teacher as prerequisite to payment

§414. Qualification of teacher as prerequisite to payment

Before receiving any remuneration for services rendered, every teacher of any school supported wholly or in part with public funds must have been fully qualified to teach in the public schools of Louisiana and have been employed by the school authority authorized to employ teachers.



RS 17:414.1 - Public elementary and secondary school principals; duties

§414.1. Public elementary and secondary school principals; duties

The principal for each public elementary and secondary school shall be appointed by and serve under the direction of the local superintendent of schools as the administrative officer of the school to which he is assigned. Consistent with the requirements of law and the rules and regulations of the State Board of Elementary and Secondary Education and the local public school board by which he is employed, he shall have administrative responsibility for the direction and supervision of the personnel and activities and the administration of the affairs of that school.

Added by Acts 1976, No. 456, §1; Acts 2012, No. 1, §1, eff. July 1, 2012.



RS 17:414.2 - Influence by superintendent, principals, and others on student grades; board's duty; limitations on grade changes

§414.2. Influence by superintendent, principals, and others on student grades; board's duty; limitations on grade changes

A. No school board member, school superintendent, assistant superintendent, principal, guidance counselor, other teachers, or other administrative staff members of the school or the central staff of a parish or city school board shall attempt, directly or indirectly, to influence, alter, or otherwise affect the grade received by a student from his teacher except as otherwise specifically permitted by this Section.

B.(1) A teacher's determination of a student's grade as a measure of the academic achievement or proficiency of the student shall not be altered or changed in any manner by any school official or employee other than the teacher except as provided in this Subsection.

(2) A school official or employee having authority pursuant to formally adopted written rules and procedures adopted by the governing authority of the public elementary or secondary school to change a student's grade can take such action only upon it being determined that the grade is an error or that the grade is demonstrably inconsistent with the teacher's grading policy.

C. A teacher's determination of a student's grade as a measure of the academic achievement or proficiency of the student shall not be used in any manner as a basis for assessing or evaluating the teacher's performance except for grade changes occurring pursuant to the provisions of this Section.

Acts 1989, No. 556, §1; Acts 1997, No. 630, §1, eff. July 1, 1997.



RS 17:414.3 - School fund; management, expenditure, and accounting; duties of school principal; accounts for certain closed schools; committees; creation and authority; policies

§414.3. School fund; management, expenditure, and accounting; duties of school principal; accounts for certain closed schools; committees; creation and authority; policies

A. The principal of every public elementary and secondary school shall maintain a school fund as provided for in this Section for the management of any money which accrues to benefit his school. The money provided by the state or the city or parish school system for support of the regular instructional program or the school facility shall not be included in the school fund provided for in this Section; such money shall be managed as directed by the agency from which it is received.

B.(1) The monies in the school fund shall be deposited in a single bank account, preferably interest-bearing, on which checks may be drawn. The bank shall be selected in the manner required by the policy or direction of the school board or, if there is no policy or direction, at the discretion of the principal.

(2) Separate records or ledgers shall be maintained by the principal, or his designee from among the school staff, for each of the following sources of deposits into the school fund account:

(a) Each club, organization, association, class, athletic team, or other organizational unit within the school, the existence of which complies with school and school board policy; the membership of which is either students, faculty, or employees of the school; and which generates money by collecting dues, conducting fundraisers, charging admission, or some other money generating activity for a purpose which the entity intends to control.

(b) Each donation made to the school by an entity outside the school, whether it be a parents club, community, business, or civic organization, or other donor, when such donation is made for a specific or restricted use or purpose.

(c) All donations made by any entity referred to in Subparagraphs (a) and (b) of this Paragraph as well as all monies raised by the school population generally which are unrestricted and which are intended for discretionary use to benefit the school, its students, faculty, employees, programs, or facilities.

(d) All monies raised in a school-wide effort for a specific use or purpose.

(e) Any other money source, temporary or permanent, which is identifiable, approved by the principal, and has a need to maintain a record or ledger.

(3)(a) No money shall be drawn on the school fund account without a request therefor; no withdrawal shall occur unless the check carries the signature of the principal, or the administrator who assumes his duties during his absence.

(b) No monies shall be drawn on the school fund account unless the request for withdrawal of funds carries two signatures, one of which shall always be the principal's.

(c) The other signature shall be:

(i) In the case of a request for withdrawal by an entity which has deposited pursuant to the status described in R.S. 17:414.3(B)(2)(a) and (e), an officer, member, or sponsor of the entity, designated by the entity.

(ii) In the case of a request for withdrawal for the pursuit of a restricted use or purpose as described in R.S. 17:414.3(B)(2)(b), another school administrator, faculty member, or employee who is approved by the donor and is familiar with the purpose of the donation.

(iii) In the case of a request for withdrawal of money deposited pursuant to R.S. 17:414.3(B)(2)(c) or (d), any other school administrator, faculty member, or employee.

(d) Withdrawals may be made for estimated amounts of anticipated need, but in such cases shall be accounted for with receipts, which accounting shall be reflected in the school fund records and which receipts shall be retained with the record until the report provided for in R.S. 17:414.3(C) is approved by the superintendent.

(e)(i) Money deposited in the school fund pursuant to R.S. 17:414.3(B)(2)(a), (b), (d), and (e) shall be used according to the purpose for which it was generated or for the purposes selected by the depositing entities, provided such expenditures are approved by the principal as indicated by his signature on checks for withdrawals.

(ii) Money deposited in the school fund pursuant to R.S. 17:414.3(B)(2)(c) may be expended at the discretion of the principal provided such expenditures are for the benefit of all or any of the school's students, faculty, staff, facility, or program and provided the ledger reflects the expenditure.

(4) Deposits in the school fund account shall be made by the principal, or his designee from among the school staff.

(5) Every deposit or withdrawal from the school fund account shall be entered in the separately maintained record as provided in Paragraph (2) of this Subsection.

(6) The records of the school fund shall be reconciled monthly with the school fund account statement of the bank regarding activity in the school fund account. Bank statements shall be signed by the principal, once reconciled with the records, and retained with the school fund record. The school fund records shall be reviewed annually by the principal and one other member of his administrative staff. Such review shall be reflected in the record by the signature of both reviewers.

(7)(a) Any amount of money in the school fund account in excess of that needed to permit the access described in this Section may be invested by the principal in accordance with R.S. 33:2955. However, balances in the school fund account shall include all monies deposited pursuant to R.S. 17:414.3(2)(a), (b), and (e) unless the depositing entity approves the investment of any portion of its deposits as provided in this Paragraph, which approval shall be in writing and maintained with the school fund record.

(b) Any investments made pursuant to this Paragraph shall be recorded in the records of the school fund, shall be reported as required in Subsection C of this Section, and shall be accounted for in any review or reconciliation of the school fund.

(c) Earnings on any investment made pursuant to this Paragraph shall be considered the same as, and may be expended as, provided in R.S. 17:413.2(B)(3)(e)(ii).

C. Each school principal shall report on his school's fund annually to the superintendent or a member of his staff designated by him, at a regular time designated by the superintendent. The report shall be sufficiently detailed to notify the superintendent of account balances, significant deposits, significant expenditures, and any unresolved errors or discrepancies. The superintendent shall approve such reports in writing to the school within two months of receiving the report or shall notify the principal of any further information needed or examination required. The superintendent shall be responsible for notifying the school board of the apparent need for further examination, supervision, or intervention. The school board may require and provide for an audit of the school fund of any school within its jurisdiction at any time.

D. No agency of state government, or any of its branches, shall supervise, regulate, or audit the school funds provided for in this Section, except upon request of a city or parish school board.

E. Nothing in this Section shall be construed to permit an expenditure that is otherwise prohibited by law.

F.(1) Notwithstanding any provision of this Section to the contrary, any monies deposited in a school fund account pursuant to Subsections A through E of this Section and that cannot be accessed and expended in accordance with the procedures and for the purposes as specified in such Subsections due to the school's closure for reasons of natural catastrophe or disaster as certified by the state superintendent of education shall be placed under the control of the city, parish, or other local public school board having jurisdiction over the school prior to its closure, and such funds shall be accessible for investment, withdrawal, and expenditure in accordance with the provisions of this Subsection. The school fund account of any school transferred to the jurisdiction of the Recovery School District within five months after a natural catastrophe or disaster as certified by the state superintendent of education shall be placed under the control of the superintendent of the Recovery School District or other Recovery School District employee holding the equivalent position.

(2)(a) Each city, parish, and other local public school board or the superintendent of the Recovery School District or other Recovery School District employee holding the equivalent position having control of one or more school fund accounts pursuant to the provisions of this Subsection shall create a committee composed of five members as follows:

(i) The superintendent of the school system or the Recovery School District superintendent or other Recovery School District employee holding the equivalent position, as applicable.

(ii) The chief financial officer of the school system or other school system employee holding the equivalent position or the chief financial officer of the Recovery School District or other Recovery School District employee holding the equivalent position, as applicable.

(iii) A member of the local community appointed by the school board or the Recovery School District superintendent or other Recovery School District employee holding the equivalent position, as applicable.

(iv) A member of the city, parish, or other local school board appointed by the president thereof, or the president of the State Board of Elementary and Secondary Education or his designee from among the members of that board.

(v) The state superintendent of education or his designee from among the employees of the Department of Education.

(b) The appointed members of the committee shall serve at the pleasure of the appointing authority, and a vacancy in the appointed position shall be filled in the same manner as the original appointment.

(c) The committee shall elect a chairman and such other officers as it deems necessary. An official action of the committee shall require the favorable vote of at least three members.

(d) The committee shall meet on call of the chairman and may meet at such other times as determined by the committee by formal action. The initial meeting of the committee shall be called by the superintendent of the school system or the superintendent of the Recovery School District or other Recovery School District employee holding the equivalent position, as applicable.

(e) All meetings and other activities of the committee shall be subject to applicable provisions of the Open Meetings Law (R.S. 42:11 et seq.) and the Public Records Law (R.S. 44:1 et seq.).

(f)(i) The committee shall have the authority to invest, withdraw, and expend the monies in the closed school's school fund account with first priority given to meeting the financial obligations incurred in connection with such account prior to the school's closure, if applicable. The committee shall designate two of its members to have signatory authority over the school fund account.

(ii) Committee members with designated signatory authority over the school fund account shall fulfill all requirements prescribed by the federally insured financial institution where the account is established with respect to drawing funds from the account within thirty days of such designation.

(iii) No money shall be drawn on the school fund account without a request therefor approved by the committee, and no withdrawal shall occur unless the check carries the signature of both committee members with designated signatory authority.

(g) All existing financial obligations shall be met as soon as possible after a school's closing.

(h) Any monies remaining in the account after such financial obligations have been met shall be retained by the committee for a period of four years from the date of the school's closure. Schools that reopen prior to such four-year period shall be given control over the school's school fund account immediately upon reopening. The funds in any school fund account of a school that does not reopen within four years after being closed may be expended by the committee for purposes which directly benefit students, but shall not be used for any recurring purposes. If multiple schools in a school system are closed, the school fund accounts for such schools shall be managed as a single account after the four-year period has ended. Any expenditure of funds from a school fund account in excess of the fund's outstanding obligations shall be used for purposes which directly benefit students, but shall not be used for any recurring purposes. The committee shall offer to return to the donor any restricted donations made pursuant to the provisions of Subsection B of this Section prior to the use of such donated funds by the committee for any purpose contrary to the restrictions on such donation.

(i) Notwithstanding any other provision of law to the contrary, actions for the recovery of obligations payable from the school fund account of a school closed pursuant to this Subsection are subject to a liberative prescription of two years commencing on the date the payment is exigible. The continuity of services by the obligee shall not prevent prescription of any obligation due to that portion of such services already rendered on the date the school closed. The provisions of this Subparagraph shall apply to all obligations and accounts receivable in existence at the time of the school closing.

(j) The committee shall have the authority to invest the funds in accordance with the provisions of Paragraph (B)(7) of this Section.

(3) Each city, parish, and other local public school board and the administering agency of the Recovery School District having control of one or more school fund accounts pursuant to the provisions of this Subsection shall adopt policies necessary to implement the provisions of this Subsection. Such policies shall include but shall not be limited to procedures consistent with the provisions of this Subsection for the investment, withdrawal, expenditure, and proper accounting of the monies in the school fund account, and the minimum evidence necessary to establish an obligation.

(4) The provisions of this Subsection are subject to the provisions of R.S. 6:317 and shall not conflict with or alter the contractual provisions of any agreement entered into with any federally insured financial institution holding school funds pursuant to a deposit agreement, time certificate of deposit, investment contract, or any similar agreement.

(5) The provisions of this Subsection shall be retroactive to August 29, 2005.

Acts 1990, No. 1066, §1, eff. July 27, 1990; Acts 2007, No. 341, §1, eff. July 9, 2007.



RS 17:415 - School records; duty to keep reports by school principal

§415. School records; duty to keep reports by school principal

Local superintendents and teachers of the public schools of the state shall make and keep such school records as shall be prescribed by the state superintendent of education, prior to receiving their monthly salaries. Each principal of a school shall make to the local superintendent of schools such reports as may be required, including but not limited to the disciplinary reports required in R.S. 17:416(A)(4). If any principal wilfully neglects or fails to do this, the local superintendent of schools may withhold the salary due until the report is satisfactorily made.

Acts 2012, No. 861, §1, eff. June 14, 2012.



RS 17:415.1 - Repealed

§415.1. Repealed by Acts 2015, No. 389, §2, eff. July 1, 2015.



RS 17:416 - Discipline of students; suspension; expulsion

§416. Discipline of students; suspension; expulsion

A.(1)(a) Every teacher and other school employee shall endeavor to hold every student to a strict accountability for any disorderly conduct in school or on the playgrounds of the school, on the street or road while going to or returning from school, on any school bus, during intermission or recess, or at any school-sponsored activity or function.

(b)(i) Each teacher may take disciplinary action to correct a student who disrupts normal classroom activities, who is disrespectful to a teacher, who willfully disobeys a teacher, who uses abusive or foul language directed at a teacher or another student, who engages in bullying, who violates school rules, or who interferes with an orderly education process.

(ii) In addition to those procedures set forth in R.S. 17:416.13 regarding bullying, disciplinary action may include but is not limited to:

(aa) Oral or written reprimands.

(bb) Referral for a counseling session which shall include but shall not be limited to conflict resolution, social responsibility, family responsibility, peer mediation, and stress management.

(cc) Written notification to parents of disruptive or unacceptable behavior, a copy of which shall be provided to the principal.

(dd) Other disciplinary measures approved by the principal and faculty of the school and in compliance with school board policy.

(c)(i) When a student's behavior prevents the orderly instruction of other students or poses an immediate threat to the safety or physical well being of any student or teacher, when a student exhibits disrespectful behavior toward the teacher such as using foul or abusive language or gestures directed at or threatening a student or a teacher, when a student violates the school's code of conduct, or when a student exhibits other disruptive, dangerous, or unruly behavior, including inappropriate physical contact, inappropriate verbal conduct, sexual or other harassment, bullying, throwing objects, inciting other students to misbehave, or destroying property, the teacher may have the student immediately removed from his classroom and placed in the custody of the principal or his designee. A student removed from the classroom pursuant to this Subparagraph shall be assigned school work missed and shall receive either partial or full credit for such work if it is completed satisfactorily and timely as determined by the principal or his designee, upon the recommendation of the student's teacher; however, the teacher shall not be required to interrupt class instruction time to prepare any such assignment.

(ii)(aa) Upon being sent to the principal's office pursuant to the provisions of this Subparagraph, the principal or his designee shall advise the pupil of the particular misconduct of which he is accused as well as the basis for such accusation, and the pupil shall be given an opportunity at that time to explain his version of the facts. The principal or his designee then shall conduct a counseling session with the pupil as may be appropriate to establish a course of action, consistent with school board policy to identify and correct the behavior for which the pupil is being disciplined.

(bb) The principal or his designee shall provide oral or written notification to the parent or legal guardian of any pupil removed from the classroom pursuant to the provisions of this Subparagraph. Such notification shall include a description of any disciplinary action taken.

(cc) The principal or his designee may provide oral or written feedback to teachers initiating the removal of pupils from the classroom. The principal or his designee may provide to such teachers guidance and support on practicing effective classroom management including but not limited to positive behavior supports.

(dd) The principal or designee shall follow all procedures set forth in R.S. 17:416.13 regarding bullying.

(iii) A pupil in kindergarten through grade six removed from a class pursuant to this Subparagraph shall not be permitted to return to the class for at least thirty minutes unless agreed to by the teacher initiating the disciplinary action. A pupil in grades seven through twelve removed from a class pursuant to this Subparagraph shall not be permitted to return to the class during the same class period unless agreed to by the teacher initiating the disciplinary action. Additionally, the pupil shall not be readmitted to the class until the principal has implemented one of the following disciplinary measures:

(aa) In-school suspension.

(bb) Detention.

(cc) Suspension.

(dd) Initiation of expulsion hearings.

(ee) Assignment to an alternative school.

(ff) Requiring the completion of all assigned school and homework which would have been assigned and completed by the student during the period of suspension.

(gg) Any other disciplinary measure authorized by the principal with the concurrence of the teacher or the building level committee pursuant to law and board policy.

(iv) When a pupil is removed from a classroom pursuant to this Subparagraph, the teacher may require that the parent, tutor, or legal guardian of the pupil have a conference with the teacher in the presence of the principal or his designee before the pupil is readmitted.

(v) Upon the third removal from the same classroom pursuant to this Subparagraph, the teacher and the principal shall discuss the disruptive behavior patterns of the pupil and the potentially appropriate disciplinary measure before the principal implements a disciplinary measure. If appropriate, a referral of the matter may be made to an appropriate building level committee. In addition, a conference between the teacher or other appropriate school employee and the pupil's parent, tutor, or legal guardian shall be required prior to the pupil being readmitted.

(vi)(aa) If disruptive behavior persists, the teacher may request that the principal transfer the pupil into another setting.

(bb) Each city, parish, or other local public school board may adopt a policy that requires the parent or legal guardian of a pupil removed from the classroom pursuant to this Subparagraph to attend after school or Saturday intervention sessions with the pupil. The school board may refer a parent who fails to attend such session to the court of competent jurisdiction in accordance with Chapter 2 of Title VII of the Louisiana Children's Code. Each time a parent is referred to the court of competent jurisdiction, the court may impose a fine of not less than twenty-five dollars and not more than two hundred fifty dollars, forty hours of court-approved school or community service activities, or a combination of forty hours of court-approved school or community service and attendance at a court-approved family counseling program by both a parent or legal guardian and the pupil, and may suspend any recreational license issued by the Department of Wildlife and Fisheries.

(vii)(aa) Notwithstanding any provision of law to the contrary, whenever a pupil is formally accused of violating the provisions of R.S. 14:34.3 or school disciplinary rules, or both, by committing a battery on any school employee or is formally accused of violating the provisions of R.S. 14:38.2 or school disciplinary rules, or both, by committing an assault on any school employee, the principal shall suspend the pupil from school immediately and the pupil shall be removed immediately from the school premises without the benefit of the suspension procedures provided by this Section; however, the necessary notifications and other procedures shall follow as soon as is practicable.

(bb) No pupil suspended in accordance with the provisions of this Item shall be considered for readmission to the school to which the school employee, allegedly assaulted or battered, or both, by the pupil, is assigned until all hearings and appeals associated with the alleged violation have been exhausted.

(cc) Except when the school system has no other school of suitable grade level for the pupil to attend, no pupil found guilty by a court of competent jurisdiction of violating the provisions of R.S. 14:34.3 or 38.2, or both, or found guilty at a school system suspension hearing of committing a battery on any school employee or committing an assault on any school employee, or both, shall be assigned to attend or shall attend the school to which the school employee battered or assaulted by the pupil is assigned.

(dd) Notwithstanding any provision of R.S. 17:158 to the contrary, a school system shall not be required to provide transportation to any pupil reassigned to attend a school pursuant to the provisions of this Item if providing such transportation for the pupil will result in additional transportation costs to the school system.

(2) As used in this Section:

(a)(i) "In-school suspension" means removing a pupil from his normal classroom setting but maintaining him under supervision within the school. Pupils participating in in-school suspension may receive credit for work performed during the in-school suspension. However, any pupil who fails to comply fully with the rules for in-school suspension shall be subject to immediate suspension.

(ii) Each city and parish school board shall adopt rules regarding the implementation of in-school suspension by no later than January 1, 1995.

(b)(i) "Detention" means activities, assignments, or work held before the normal school day, after the normal school day, or on weekends.

(ii) Failure or refusal by a pupil to participate in assigned detention shall subject the pupil to immediate suspension.

(iii) Assignments, activities, or work which may be assigned during detention include but are not limited to counseling, homework assignments, behavior modification programs, or other activities aimed at improving the self-esteem of the pupil.

(iv) Each city and parish school board shall adopt rules regarding the implementation of detention by no later than January 1, 1995.

(c) Unless otherwise defined as a permanent expulsion and except as otherwise provided by Subsections B and C of this Section, "expulsion" shall be defined as a removal from all regular school settings for a period of not less than one school semester. During an expulsion the superintendent shall place the pupil in an alternative school or in an alternative educational placement.

(d) "Bullying" is defined in R.S. 17:416.13.

(3)(a) A school principal may suspend from school or suspend from riding on any school bus any student who:

(i) Is guilty of willful disobedience.

(ii) Treats a teacher, principal, superintendent, member, or employee of the local school board with intentional disrespect.

(iii) Makes against any one of them an unfounded charge.

(iv) Uses unchaste or profane language.

(v) Is guilty of immoral or vicious practices, or of conduct or habits injurious to his associates.

(vi) Uses tobacco or who possesses alcoholic beverages or any controlled dangerous substance governed by the Uniform Controlled Dangerous Substances Law, in any form, in school buildings, on school grounds, or on school buses owned by, contracted to, or jointly owned by any city or parish school board.

(vii) Disturbs the school and habitually violates any rule.

(viii) Cuts, defaces, or injures any part of public school buildings, any property belonging to the buildings, or any school buses owned by, contracted to, or jointly owned by any city or parish school board.

(ix) Writes any profane or obscene language or draws obscene pictures in or on any school material or on any public school premises, or on any fence, pole, sidewalk, or building on the way to or from school, or on any school bus, including those owned by, contracted to, or jointly owned by any city or parish school board.

(x) Is found carrying firearms, knives, or other implements which can be used as weapons, the careless use of which might inflict harm or injury.

(xi) Throws missiles liable to injure other persons on the school grounds or while on any school bus, including those owned by, contracted to, or jointly owned by any city or parish school board.

(xii) Instigates or participates in fights while under school supervision.

(xiii) Violates traffic and safety regulations.

(xiv) Leaves the school premises without permission.

(xv) Leaves his classroom during class hours or detention without permission.

(xvi) Is habitually tardy or absent.

(xvii) Has engaged in bullying.

(xviii) Commits any other serious offense.

(b)(i) Prior to any suspension, the school principal, or his designee, shall advise the pupil in question of the particular misconduct of which he is accused as well as the basis for such accusation, and the pupil shall be given an opportunity at that time to explain his version of the facts to the school principal or his designee. In each case of suspension or expulsion the school principal, or his designee, shall contact by telephone at the telephone number shown on the pupil's registration card or send a certified letter at the address shown on the pupil's registration card to the parent, tutor, or legal guardian of the pupil in question giving notice of the suspension or expulsion, the reasons therefor and establishing a date and time for a conference with the principal or his designee as a requirement for readmitting the pupil provided that in the case of expulsion, the contact with the parent or guardian shall include a certified letter. If the parent, tutor, or legal guardian fails to attend the required conference within five school days of mailing the certified letter or other contact with the parent, the truancy laws shall become effective. On not more than one occasion each school year when the parent, tutor, or legal guardian refuses to respond, the principal may determine whether readmitting the pupil is in the best interest of the student. On any subsequent occasions in the same year, the pupil shall not be readmitted unless the parent, tutor, legal guardian, court, or other appointed representative responds. A pupil whose presence in or about a school poses a continued danger to any person or property or an ongoing threat of disruption to the academic process shall be immediately removed from the school premises without the benefit of the procedure described hereinabove; however, the necessary procedure shall follow as soon as is practicable.

(ii)(aa) In any case where a teacher, principal, or other school employee is authorized in this Section to require the parent, tutor, or legal guardian of a pupil who is under the age of eighteen and not judicially emancipated or emancipated by marriage to attend a conference or meeting regarding the pupil's behavior and, after notice, the parent, tutor, or legal guardian willfully refuses to attend, the principal or his designee, shall file a complaint with a court exercising juvenile jurisdiction, pursuant to Children's Code Article 730(8) and 731. The principal may file a complaint pursuant to Children's Code Article 730(1) or any other applicable ground when, in his judgment, doing so is in the best interests of the pupil.

(bb) The principal, assistant principal, or child attendance and welfare supervisor or his assistant of any school, public or nonpublic, shall be a representative of an agency having the responsibility or ability to supply services to a family as that phrase is used in Children's Code Article 731(A).

(c) Any parent, tutor or legal guardian of a pupil suspended shall have the right to appeal to the city or parish superintendent of schools or his designee, who shall conduct a hearing on the merits. The decision of the superintendent of schools on the merits of the case, as well as the term of suspension, shall be final, reserving to the superintendent of schools the right to remit any portion of the time of suspension.

(d) A pupil suspended for damages to any property belonging to the school system or to property contracted to the school system shall not be readmitted until payment in full has been made for such damage or until directed by the superintendent of schools. If the property damaged is a school bus owned by, contracted to, or jointly owned by any parish or city school board, a pupil suspended for such damage shall not be permitted to enter or ride any school bus until payment in full has been made for such damage or until directed by the superintendent of schools.

(e) A pupil who is suspended for ten days or fewer shall be assigned school work missed while he is suspended and shall receive either partial or full credit for such work if it is completed satisfactorily and timely as determined by the principal or his designee, upon the recommendation of the pupil's teacher. A pupil who is suspended for more than ten days, or is expelled and receives educational services at an alternative school site, shall be assigned work by a certified teacher and shall receive credit for school work if it is completed satisfactorily and timely as determined by the teacher. Such work shall be aligned with the curriculum used at the school from which the pupil was suspended or expelled.

(f) When a pupil is suspended for a second time within one school year, the principal may require that a counseling session be held with the parent and pupil by the school counselor if a counselor is assigned or available to that school. In the event there is no school counselor available, the principal may require a conference between the parent, pupil, and all the pupil's teachers and the principal or other administrator.

(4) The governing authority of each public elementary and secondary school shall adopt such rules and regulations as it deems necessary to implement the provisions of this Subsection and of R.S. 17:416.13. Such rules and regulations shall include but not be limited to the following provisions:

(a) A procedure permitting any teacher or other school employee to report any violation of the provisions of this Subsection to the appropriate school principal. The procedure shall provide for the uniform use throughout the school system of two forms to report incidents of alleged discipline violations. One form shall be used to report only school transportation-related incidents and one form shall be used to report all other incidents.

(i) The form for reporting a transportation-related incident shall provide for the following information:

(aa) Bus number and name of driver.

(bb) Pupil name and grade level.

(cc) School name and name of the principal.

(dd) Date of the incident and whether it occurred on the way to or on the way from the school or school function.

(ee) A menu of check-off items to indicate the nature of the incident, including fighting or bullying at the bus stop, fighting or bullying on the bus, smoking on the bus, leaving the bus without permission, boarding the bus at the incorrect stop, showing disrespect toward the driver, committing an immoral or vicious act, throwing objects within the bus or out of bus windows or doors, refusing to occupy an assigned seat, using profane language, showing willful disobedience, defacing the bus, carrying objects or implements which can be used as weapons, or committing some other undesignated violation.

(ff) Space to provide specific remarks and comments concerning the incident and alleged discipline violation.

(gg) Space to indicate a pupil's prior history of discipline violations related to school transportation incidents.

(hh) A statement to be signed and dated by the bus driver or other school employee, if applicable, that the named pupil is causing a discipline problem, that disciplinary action against the pupil is recommended, and that the signatory desires to be informed of action taken on the incident report or the reasons for not taking action.

(ii) A space to report action taken on the incident report, including a menu of check off items to indicate that a parent or other person responsible for the pupil's school attendance has been contacted, that a conference has been conducted with the pupil's parent or other responsible person, that the pupil has been reprimanded, that the pupil has been suspended from receiving school transportation services and for what period of time, that the pupil has been suspended from school and for what period of time, or that some other action has been taken and an explanation of such action. The report on action taken shall be dated and signed by the school principal.

(jj) Space for comments and remarks by the pupil or a pupil's parent or other responsible person concerning the incident and action taken.

(kk) A menu of check off items to indicate that copies of the completed document have been supplied to the pupil's parent or other responsible person, the school's pupil file, the school employee filing the incident report, the supervisor of transportation services for the school system, and the principal.

(ll) Such other information as may be determined by the city or parish school board.

(ii) The form for reporting a nontransportation-related incident shall provide for the following information:

(aa) School name.

(bb) Name and telephone number of the pupil.

(cc) Indication of whether the pupil is in regular or special education and the pupil's homeroom number.

(dd) Time and location of the incident.

(ee) Space to provide specific remarks and comments concerning the incident and alleged discipline violation.

(ff) A menu of check off items indicating action taken by the teacher, including having a conference with the pupil, assigning remedial work, referring the pupil to a counselor, referring the pupil to a social worker, placing the pupil in detention, or taking other action with an explanation of such other action.

(gg) A menu of check off items indicating the type and date of contact with the pupil's parent or other person responsible for the pupil's school attendance, including by phone, by letter, by school conference, or by behavior reports.

(hh) A space for recommendations from the teacher or other school employee initiating the incident report.

(ii) A statement to be signed and dated by the teacher or other school employee initiating the incident report that the named pupil is causing a discipline problem, that disciplinary action against the pupil is recommended, and that the signatory desires to be informed of action taken on the incident report or the reasons for not taking action.

(jj) A space to report action taken on the incident report, including a menu of check off items to indicate contact with the pupil's parent or other responsible person, conduct of a conference with the pupil and the pupil's parent or other responsible person and a summary of conference proceedings, referral to a counselor, issuance of a reprimand, placement on detention, placement on probation, suspension, or that some other action has been taken and an explanation of such action. The report on action taken shall be dated and signed by the school principal.

(kk) Space for comments and remarks by the pupil or a pupil's parent or other responsible person concerning the incident and action taken.

(ll) A menu of check off items to indicate that copies of the completed document have been supplied to the pupil's parent or other responsible person, the school's pupil file, the teacher or other school employee filing the incident report, and the principal.

(mm) Such other information as may be determined by the city or parish school board.

(iii) The State Board of Elementary and Secondary Education shall develop the forms necessary to implement the provisions of this Subparagraph and such forms shall be used by each city and parish school board.

(b) Procedures implementing the provisions of R.S. 17:416.13 regarding bullying.

(c) A procedure requiring that, within a reasonable period of time, a principal shall review any such report and then act upon it as provided by this Section, or R.S. 17:416.13, or explain the reasons for failing to act to the local superintendent of schools or his designee and to the teacher, other school employee, student, parent, or legal guardian reporting the violation.

(5) The provisions of this Subsection shall not be construed to conflict with any federal or state rules or regulations or other guidelines affecting special education students as defined in R.S. 17:1943 et seq.

B.(1)(a) Any student after being suspended for committing any of the offenses enumerated in this Section may be expelled, upon recommendation by the principal of the public school in which said student is enrolled, which recommended expulsion shall be subject to the provisions of Subsection C.

(b)(i) Notwithstanding the provisions of Subsection A of this Section, the principal shall immediately suspend a student who is found carrying or possessing a firearm or another dangerous instrumentality other than a knife, or who possesses, distributes, sells, gives, or loans any controlled dangerous substance governed by the Uniform Controlled Dangerous Substances Law, in any form. He shall immediately recommend the student's expulsion in accordance with Subsection C of this Section.

(ii)(aa) Except as provided in Item (c)(i) of this Paragraph, no student shall be permitted to carry or possess a knife of any blade length.

(bb) A student who is found carrying or possessing a knife with a blade less than two inches in length may be suspended by the school principal as provided in Paragraph (A)(3) of this Section; however, in appropriate cases such student, at a minimum, shall be placed in in-school suspension.

(cc) The principal shall immediately suspend a student who is found carrying or possessing a knife the blade of which equals or exceeds two inches in length. He also shall immediately recommend the student's expulsion in accordance with Subsection C of this Section, except that, in the case of a student less than eleven years of age in pre-kindergarten through grade five, the principal may, but shall not be required to, recommend the student's expulsion in accordance with Subsection C of this Section.

(c) The provisions of this Section shall not apply to the following:

(i) A student carrying or possessing a firearm or knife for purposes of involvement in a school class or course or school approved cocurricular or extracurricular activity or any other activity approved by the appropriate school officials.

(ii) A student possessing any controlled dangerous substance governed by the Uniform Controlled Dangerous Substances Law that has been obtained directly or pursuant to a valid prescription or order from a licensed physician. However, such student shall carry evidence of that prescription or physician's order on his person at all times when in possession of any controlled dangerous substance which shall be subject to verification.

(2) Any pupil who has been suspended on three occasions for committing any of the offenses enumerated in this Subsection or Subsection C of this Section during the same school year shall, upon committing the fourth such offense, be expelled from all the public schools of the city, parish, or other local public school system wherein he resided until the beginning of the next regular school year, and the pupil's reinstatement shall be subject to the review and approval of the local school board.

(3)(a)(i) No student who has been expelled pursuant to the provisions of this Section shall be admitted to any public school in any other parish or city school system in the state except upon the review and approval of the school board of the school system to which he seeks admittance.

(ii) No student who has been expelled from any public or nonpublic school outside the state of Louisiana or any nonpublic school within Louisiana for committing any of the offenses enumerated in this Section shall be admitted to any public school in the state except upon the review and approval of the governing body of the admitting school.

(b) No student who has been expelled pursuant to the provisions of Paragraph (C)(2) of this Section shall be readmitted to a public school in the city, parish, or other local public school system from which he was expelled prior to the completion of the specified period of expulsion, unless he has complied with the provisions of Subparagraph (C)(2)(d) of this Section.

(c) To facilitate the review and approval mandated by this Paragraph, any student who has been expelled from any public or nonpublic school within or outside the state of Louisiana shall provide to any public school or school system in the state to which the student is seeking admission information on the dates of any expulsions and the reason or reasons for which the student was expelled. Additionally, the transfer of a student's records by any public school or school system in the state to any other public or nonpublic school or school system shall include information on the dates of any expulsions and the reason or reasons for which the student was expelled.

(d)(i) In addition to any other limitations established by this Subsection on the admission of previously expelled pupils to public elementary and secondary schools in Louisiana, no pupil who has been expelled from any public or nonpublic school within or outside the state of Louisiana for possessing on school property or on a school bus a firearm, knife, or other dangerous weapon or instrumentality customarily used or intended for probable use as a dangerous weapon, or for possessing, possessing with intent to distribute, or distributing, selling, giving, or loaning while on school property or on a school bus any controlled dangerous substance governed by the Uniform Controlled Dangerous Substances Law shall be admitted to any public elementary or secondary school in the state, or readmitted to any such school on a probationary basis prior to the completion of the minimum period of expulsion as provided in Subsection C of this Section, until the pupil produces written documentation that he and his parent or legal guardian have enrolled and participated in an appropriate rehabilitation or counseling program related to the reason or reasons for the pupil's expulsion.

(ii) The rehabilitation or counseling required by the provisions of this Subparagraph shall be provided by existing or new programs approved by the juvenile or family court having jurisdiction, if applicable, or by the school system and shall be at no additional cost to the school system. Such rehabilitation or counseling programs may include the following components relative to successful programs, approaches, and activities for parental involvement which better equip parents to provide support for the education of their children:

(aa) Enhancing parenting skills and expanding curriculum offerings relative to character development, the development of a healthy self-esteem and sense of personal and social responsibility, violence prevention, and conflict resolution.

(bb) Raising the educational level of the parents of public school students through instruction in basic skills.

(cc) Improving developmental skills of students to prepare them for academic success.

(dd) Providing a role model for the child through parental interest in education.

(ee) Enabling parents to become familiar with and comfortable in the school setting.

(ff) Enhancing the relationship of the parent and child through planned, structured parent-school interaction.

(gg) Demonstrating to parents their power to affect their child's ability to learn.

(iii) The requirements of this Subparagraph for a student's enrollment and participation in a rehabilitation or counseling program shall be waived by the school system upon a documented showing by the student that no appropriate program is available in the area or that the student cannot enroll or participate due to financial hardship.

(iv) The provisions of this Subparagraph shall be applicable to exceptional children provided special education services pursuant to Part I of Chapter 8 of this Title only to the extent the provisions are not in conflict with federal rules, regulations, and guidelines applicable to the education of exceptional students.

C.(1) Upon the recommendation by a principal for the expulsion of any student as authorized by Subsection B hereof, a hearing shall be conducted by the superintendent or by any other person designated so to do by the superintendent to determine the facts of the case and make a finding of whether or not the student is guilty of conduct warranting a recommendation of expulsion. Upon the conclusion of the hearing and upon a finding that the student is guilty of conduct warranting expulsion, the superintendent, or his designee, shall determine whether such student shall be expelled from the school system or if other corrective or disciplinary action shall be taken. At said hearing the principal or teacher concerned may be represented by any person appointed by the superintendent. The concerned teacher shall be permitted to attend such hearing and shall be permitted to present information the teacher believes relevant. Until such hearing takes place the student shall remain suspended from the school. At such hearing the student may be represented by any person of his choice.

(2)(a)(i) Notwithstanding the provisions of Subsection B of this Section, any student sixteen years of age or older found guilty of being in possession of a firearm on school property, on a school bus, or in actual possession at a school-sponsored event, pursuant to a hearing as provided for by Paragraph (1) of this Subsection, shall be expelled from school for a minimum period of four complete school semesters and shall be referred to the district attorney for appropriate action. However, the superintendent of a city, parish, or other local public school system may modify the length of such minimum expulsion requirement on a case-by-case basis, provided such modification is in writing.

(ii) Notwithstanding the provisions of Subsection B of this Section, any student sixteen years of age or older found guilty of possession of, or knowledge of and intentional distribution of, or possession with intent to distribute any illegal narcotic, drug, or other controlled substance on school property, on a school bus, or at a school sponsored event pursuant to a hearing as provided for by Paragraph (1) of this Subsection shall be expelled from school for a minimum period of four complete school semesters.

(b)(i) Any student who is under sixteen years of age and in grades six through twelve and who is found guilty of being in possession of a firearm on school property, on a school bus, or in actual possession at a school sponsored event, pursuant to a hearing as provided for by Paragraph (1) of this Subsection, shall be expelled from school for a minimum period of four complete school semesters, and shall be referred to the district attorney for appropriate action. However, the superintendent of a city, parish, or other local public school system may modify the length of such minimum expulsion requirement on a case-by-case basis, provided such modification is in writing.

(ii) Any student who is under sixteen years of age and in grades six through twelve and who is found guilty of possession of, or knowledge of and intentional distribution of, or possession with intent to distribute any illegal narcotic, drug, or other controlled substance on school property, on a school bus, or at a school sponsored event pursuant to a hearing as provided for by Paragraph (1) of this Subsection shall be expelled from school for a minimum period of two complete school semesters.

(c)(i) Any case involving a student in kindergarten through grade five found guilty of being in possession of a firearm on school property, on a school bus, or in actual possession at a school sponsored event, pursuant to a hearing as provided for by Paragraph (1) of this Subsection, shall be expelled from school for a minimum period of two complete school semesters and shall be referred to the district attorney for appropriate action. However, the superintendent of a city, parish, or other local public school system may modify the length of such minimum expulsion requirement on a case-by-case basis, provided such modification is in writing.

(ii) Any case involving a student in kindergarten through grade five found guilty of possession of, or knowledge of and intentional distribution of, or possession with intent to distribute any illegal narcotic, drug, or other controlled substance on school property, on a school bus, or at a school sponsored event pursuant to a hearing as provided for by Paragraph (1) of this Subsection shall be referred to the city, parish, or other local public school board where the student attends school through a recommendation for action from the superintendent.

(d)(i) Any student expelled from school may be readmitted on a probationary basis to school at any time during the specified period of expulsion on such terms and conditions as may be stipulated by the city, parish, or other local public school board and agreed to in writing by the student and by the student's parent or other person responsible for the student's school attendance. Such terms and conditions may include but need not be limited to placing the student in a suitable alternative education program as determined by the school board. However, any such written agreement shall include a provision that upon the school principal or superintendent of schools making a determination that the student has violated any term or condition agreed to, the student shall be immediately removed from the school premises without the benefit of any hearing or other procedure applicable to student suspensions and expulsions. As soon thereafter as possible, the principal or his designee shall provide verbal notice to the superintendent of schools of any such determination and also shall attempt to provide such verbal notice to the student's parent or other person responsible for the student's school attendance. The principal or his designee also shall provide written notice of the determination and the reasons therefor to the superintendent and to the student's parent or other responsible person.

(ii) Any student expelled pursuant to the provisions of this Subsection or Subsection B of this Section seeking readmission on a probationary basis prior to the end of the specified period of expulsion must also comply with the provisions of Subparagraph (B)(3)(d) of this Section.

(iii) The provisions of this Subparagraph shall not be applicable to any student found guilty by a court of competent jurisdiction, or adjudicated a delinquent by a court of competent jurisdiction, of a criminal violation of any provision of Title 14 of the Louisiana Revised Statutes of 1950 which is related to the reason for the suspension, unless the judge finds otherwise.

(3)(a) Any student arrested for possession of, or intentional distribution of, or possession with intent to distribute any illegal narcotic, drug, or other controlled substance on school property shall be referred by the school principal or his designee, within five days after such arrest, for testing or screening by a qualified medical professional for evidence of abuse of alcohol, illegal narcotics, drugs, or other controlled dangerous substances.

(b) If evidence of abuse is found, the student shall be referred to an alcohol and drug abuse treatment professional chosen by the student's parent or tutor. If the student is found by the professional to be in need of treatment, and if the student agrees to cooperate in the recommended treatment, as certified in writing by the medical professional, such documentation may be used to initiate reopening the student's case. The school board shall take into consideration the student's agreement to receive treatment as a positive factor in the final decision relative to any final disciplinary action.

(4) The parent or tutor of the pupil may, within five days after the decision is rendered, request the city or parish school board to review the findings of the superintendent or his designee at a time set by the school board; otherwise the decision of the superintendent shall be final. If requested, as herein provided, and after reviewing the findings of the superintendent or his designee, the school board may affirm, modify, or reverse the action previously taken.

(5) The parent or tutor of the pupil may, within ten days, appeal to the district court for the parish in which the student's school is located, an adverse ruling of the school board in upholding the action of the superintendent or his designee. The court may reverse or revise the ruling of the school board upon a finding that the ruling of the board was based on an absence of any relevant evidence in support thereof.

D.(1) The conviction of any student of a felony or the incarceration of any student in a juvenile institution for an act which had it been committed by an adult would have constituted a felony may be cause for expulsion of the student for a period of time as determined by the board. The expulsion shall require the vote of two-thirds of the elected members of the school board.

(2) The conviction of any student of a felony or the incarceration of any student in a juvenile institution for an act, whether said act is committed in this state or outside this state, which had it been committed by an adult would have constituted a felony in this state may be sufficient cause for any public school system superintendent to refuse admission of said student to any school except upon review and approval of a majority of the elected members of the school board when request for admission is made to the board.

E. The provisions of this Section shall be applicable to exceptional children provided special education services pursuant to Part I of Chapter 8 of this Title to the maximum extent allowed by federal law and rules applicable to the education of exceptional children in the state. No policy adopted by the State Board of Elementary and Secondary Education applicable to exceptional children as provided in this Subsection shall be more restrictive than required by federal law and rules.

F. Notwithstanding any provision of this Section to the contrary, school officials shall have total discretion and shall exercise such discretion in imposing on a pupil any disciplinary actions authorized by this Section for possession by a pupil of a firearm or knife on school property when such firearm or knife is stored in a motor vehicle and there is no evidence of the pupil's intent to use the firearm or knife in a criminal manner.

G. The State Board of Elementary and Secondary Education shall formulate, develop, adopt, and fully implement by not later than the beginning of the 1998-1999 school year methods and procedures for use as part of the board's school-approval process to determine whether or not state laws and board policies regarding student discipline are being fully complied with by a school's administrators, teachers, and other employees. Any school determined not to be in compliance with such laws and procedures shall not be approved. The provisions of this Subsection shall not apply to private schools.

H.(1) Effective for the 1997-1998 school year and thereafter, no pupil shall be disciplined in any manner by the governing authority of a public elementary or secondary school or by any public elementary or secondary school administrator, teacher, or other school employee for the use of force upon another person when it can be reasonably concluded that the use of such force more probably than not was committed solely for the purpose of preventing a forcible offense against the pupil or a forcible offense provided that the force used must be reasonable and apparently necessary to prevent such offense.

(2) A pupil who is the aggressor or who brings on a difficulty cannot claim the right provided by this Subsection to defend himself.

I.(1) Effective beginning with the 1999-2000 school year and thereafter, any public school administrator and any administrator's designee who is required to make a recommendation, decide an issue, or take action in a matter involving the discipline of a pupil shall both recuse themselves from doing so whenever a member of the immediate family of the school administrator or of the administrator's designee is involved in any manner in the recommendation to be made, the issue to be decided, or the action to be taken. In case of such recusal, the recommendation shall be made by, the issued decided by, or the action taken by the school system superintendent or an impartial designee of the superintendent.

(2) For the purposes of this Subsection, immediate family means the individual's children, brothers, sisters, parents, and spouse and the children, brothers, sisters, and parents of the spouse.

J.(1) Notwithstanding the provisions of this Section or any other provision of law, a student enrolled in grades prekindergarten through five shall not be suspended or expelled from school or suspended from riding on any school bus for a uniform violation that is not tied to willful disregard of school policies.

(2) Notwithstanding any other provision of law to the contrary, this Subsection shall apply to charter schools. Furthermore, no charter school shall suggest to a parent that it has the authority to suspend or expel a student for a uniform violation that is not tied to willful disregard of school policies.

Acts 1962, No. 206, §1; Acts 1970, No. 194, §1; Acts 1970, No. 306, §1; Acts 1974, No. 683, §1; Acts 1975, No. 216, §1; Acts 1978, No. 60, §1; Acts 1982, No. 847, §1; Acts 1983, No. 140, §1; Acts 1983, No. 587, §1; Acts 1985, No. 391, §1, eff. July 10, 1985; Acts 1986, No. 1052, §1; Acts 1989, No. 575, §1; Acts 1990, No. 620, §1; Acts 1990, No. 626, §1; Acts 1990, No. 909, §1; Acts 1991, No. 437, §1, eff. July 12, 1991; Acts 1992, No. 216, §1, eff. June 10, 1992; Acts 1992, No. 229, §1, eff. June 10, 1992; Acts 1992, §749, §1, eff. July 7, 1992; Acts 1993, No. 67, §1, eff. May 26, 1993; Acts 1993, No. 305, §1, eff. June 2, 1993; Acts 1993, No. 802, §1, eff. June 22, 1993; Acts 1994, 3rd Ex. Sess., No. 45, §2; Acts 1994, 3rd Ex. Sess., No. 108, §1, eff. July 7, 1994; Acts 1994, 3rd Ex. Sess., No. 127, §1, eff. July 7, 1994; Acts 1995, No. 80, §1, eff. June 12, 1995; Acts 1995, No. 283, §1, eff. June 14, 1995; Acts 1995, No. 1042, §1, eff. June 29, 1995; Acts 1995, No. 1292, §1, eff. June 29, 1995; Acts 1996, 1st Ex. Sess., No. 74, §1, eff. May 10, 1996; Acts 1997, No. 424, §1, eff. July 1, 1997; Acts 1997, No. 443, §1, eff. July 1, 1997; Acts 1997, No. 459, §1, eff. June 22, 1997; Acts 1997, No. 556, §1, eff. July 1, 1997; Acts 1997, No. 1387, §1, eff. July 1, 1997; Acts 1999, No. 766, §1, eff. July 2, 1999; Acts 1999, No. 1061, §1, eff. July 9, 1999; Acts 2003, No. 97, §1, eff. May 28, 2003; Acts 2003, No. 471, §1; Acts 2005, No. 369, §1; Acts 2006, No. 733, §2, eff. July 1, 2006; Acts 2007, No. 385, §1; Acts 2008, No. 145, §1; Acts 2008, No. 220, §7, eff. June 14, 2008; Acts 2009, No. 240, §1; Acts 2010, No. 861, §8; Acts 2012, No. 831, §1, eff. June 14, 2012; Acts 2012, No. 861, §1, eff. June 14, 2012; Acts 2015, No. 248, §1, eff. June 29, 2015.



RS 17:416.1 - Discipline of pupils; additional disciplinary authority

§416.1. Discipline of pupils; additional disciplinary authority

A. In addition to the specific disciplinary measures authorized in R.S. 17:416 teachers, principals, and administrators of the public schools may, subject to any rules as may be adopted by the parish or city school board, employ other reasonable disciplinary and corrective measures to maintain order in the schools; provided, however, that nothing in this Section shall be construed as superseding the provisions of R.S. 17:416 relative to the disciplining of students, suspensions, and expulsions.

B. Each parish and city school board shall have the discretion with respect to the use of corporal punishment. In those cases in which a parish or city school board decides to use corporal punishment, each parish or city school board shall adopt such rules and regulations as it deems necessary to implement and control any form of corporal punishment in the schools in its district.

C. Should any teacher, principal, or administrator in the public school system be sued for damages by any student, the parent of any student or other persons qualified to bring suit on behalf of such student based upon the act or omission of such teacher, principal, or administrator in the directing of and disciplining of school children under their care and supervision, it shall be the responsibility of the school board employing such teacher, principal, or administrator to provide such defendant with a legal defense to such suit including reasonable attorney's fees, investigatory costs, and other related expenses. Should any such teacher, principal, or administrator be cast in judgment for damages in such suit, it shall be the obligation of the school board employing such defendant to indemnify him fully against such judgment including all principal, interest, and costs. Nothing in this Section shall require a school board to indemnify a teacher, principal, or administrator against a judgment wherein there is a specific decree in the judgment that the action of the teacher, principal, or administrator was malicious, and willfully and deliberately intended to cause bodily harm.

D.(1) In addition to the specific disciplinary measures authorized in R.S. 17:416, a principal or headmaster at a public or private school shall notify the Department of Public Safety and Corrections, office of motor vehicles, of any student between the ages of fourteen and eighteen who has been subjected to a disciplinary action as provided in Paragraph (2) of this Subsection.

(2) As used in this Subsection, "disciplinary action" means an expulsion or suspension from school for ten or more consecutive school days or an assignment to an alternative educational setting for ten or more consecutive school days in accordance with any policy of the school or of the local public school board, limited to expulsions, suspensions, and assignments to alternative educational settings for infractions involving the sale or possession of drugs, alcohol, or any other illegal substance, the possession of a firearm, or an infraction involving assault or battery on a member of the school faculty or staff. The governing authority of any public elementary or secondary school shall promulgate rules and regulations to implement the provisions of this Section.

(3) Any such student who has been subjected to a disciplinary action as provided in Paragraph (2) of this Subsection shall have his driver's license for the operation of a motor vehicle suspended for a period of one year, in accordance with the provisions of R.S. 32:431. The terms "license" or "driver's license" shall include a Class "E" learner's license and intermediate license as provided for in R.S. 32:407.

Added by Acts 1975, No. 559, §1; Acts 1988, No. 898, §1; Acts 2003, No. 732, §1, eff. Jan. 1, 2004.



RS 17:416.2 - Supervision of suspended or expelled students; alternative education programs

§416.2. Supervision of suspended or expelled students; alternative education programs

A.(1) Any student suspended or expelled from school pursuant to the provisions of R.S. 17:416, shall remain under the supervision of the governing authority of the city, parish, or other local public school system taking such action using alternative education programs for suspended and expelled students. Alternative education programs of any local public school shall be approved by the State Board of Elementary and Secondary Education; however, no school system shall be liable for any student attending an alternative education program at a location other than a school site.

(2) A student expelled pursuant to the provisions of R.S. 17:416(B) and (C)(2) may be readmitted only to a city, parish, or other local public school in the school system from which he was expelled prior to the completion of the specified period of expulsion, in accordance with the provisions of R.S. 17:416(C)(2)(d).

(3)(a) Any student placed in an alternative school or an alternative education program, including but not limited to any student receiving education services pursuant to an agreement subject to Paragraph (D)(2) of this Section, shall attend and participate in such school, program, or education services.

(b) The parent, tutor, or legal guardian of any such student shall ensure attendance as required by this Paragraph and any violation of this Subparagraph shall be subject to the provisions of R.S. 17:221(A)(2) and (3).

(c) Visiting teachers or supervisors of child welfare and attendance, with the approval of the superintendent of the local public school system, shall file proceedings in court to enforce the provisions of this Paragraph.

B. Repealed by Acts 2012, No. 831, §2, eff. June 14, 2012.

C. For purposes of this Section, alternative education programs may mean programs designed to offer variations of traditional instructional programs and strategies for the purpose of increasing the likelihood that students who are unmotivated or unsuccessful in traditional programs or who are disruptive in the traditional school environment remain in school and obtain a high school diploma. Alternative programs may include but not be limited to programs that hold students to strict standards of behavior in highly structured and controlled environments, sometimes referred to as "boot camps", "police schools", or "court schools".

D.(1) The State Board of Elementary and Secondary Education shall adopt the necessary rules and regulations to provide for the implementation of the provisions of this Section.

(2) Such rules and regulations shall include provisions for cases in which a school governing authority enters into an agreement with an education service provider for the education of a student who meets any of the following criteria:

(a) Has been adjudicated delinquent by a court having juvenile jurisdiction as defined in Article 302 of the Louisiana Children's Code.

(b) Has been adjudicated by a court as a member of a family in need of services and is assigned by the office of juvenile justice to a community-based program or facility.

(c) Is in the custody of the office of juvenile justice as a result of an adjudication and is assigned by the office of juvenile justice to a community-based program or facility.

(d) Is a student who has been suspended or expelled pursuant to the provisions of R.S. 17:416(B) or (C)(2).

(3) Rules and regulations pursuant to Paragraph (2) of this Subsection shall include all of the following:

(a) Such services shall be provided to the school governing authority at the actual costs incurred by the provider, not to exceed for each student the pro rata share of the combined state and local per pupil amount of the minimum foundation program for such governing authority.

(b) In an effort to support the on-time graduation of students who are suspended, expelled, or at high risk for dropping out or entry into the juvenile justice system, academic, behavioral, and mental health interventions must be provided. Interventions offered shall include but not be limited to the following:

(i) Academic interventions and supports:

(aa) Targeted academic interventions focused on assessed needs in math and reading using an evidence-based and research-supported curriculum.

(bb) Use of validated monthly assessments to monitor individual student academic progress.

(cc) Implementation of research-supported instructional strategies such as differentiated instruction, experiential education, project-based learning, and computer-assisted instruction to support assessed needs and content mastery.

(dd) Opportunities to participate in credit recovery to support progression towards on-time graduation.

(ee) On-site access to at least one career or vocational certification option.

(ii) Behavioral interventions and supports:

(aa) Positive behavioral supports with a high ratio of positive reinforcement over punishment.

(bb) Behavioral shaping steps aligned to assessed behavioral needs and goals.

(cc) Mentoring and frequent behavioral feedback focused on individualized shaping steps for students enrolled.

(dd) Successive approximations and reinforcements to develop more complex social behaviors.

(iii) Mental health interventions and supports:

(aa) Evidence-based cognitive behavioral interventions to address, anger, impulsivity, and aggression.

(bb) Interventions to address past childhood traumas, including forms of abuse and neglect, being a victim of or a witness to violence, and involvement in natural disasters.

(cc) Interventions to address substance use and to prevent substance abuse.

(dd) Interventions to build life skills and social skills in order to increase employability and success in the community.

(4) Nothing in this Section shall prevent any nonprofit organization that provides alternative education services to a school governing authority from applying to operate a charter school pursuant to R.S. 17:3983.

(5) The governing authority of a Type 5 charter school shall receive approval from the superintendent of the Recovery School District before entering into an agreement with an educational service provider for alternative education services pursuant to the provisions of this Section, and any such agreement shall not be subject to the provisions of Subparagraph (3)(a) of this Subsection.

(6) Any agreement in effect on the effective date of this Paragraph and any prospective agreement between the Recovery School District and an educational service provider for alternative education shall not be subject to Subparagraph (3)(a) of this Subsection, but shall be approved by the state superintendent of education.

E. Notwithstanding any provision of R.S. 17:158 to the contrary, a school system shall not be required to provide transportation to any student suspended or expelled from school pursuant to the provisions of R.S. 17:416 and remaining under the supervision of the governing authority of the school system taking such action pursuant to Subsection A of this Section if providing such transportation for the student will result in additional transportation costs to the school system. No school system shall be liable for any suspended or expelled student providing his own transportation pursuant to the provisions of this Section.

F. Repealed by Acts 2012, No. 831, §2, eff. June 14, 2012.

G. The provisions of this Section shall not be applicable to any student suspended for up to ten days.

H. The Department of Education shall monitor each city, parish, and other local public school system annually for compliance with the provisions of this Section.

Added by Acts 1975, No. 762, §1; Acts 1994, 3rd Ex. Sess., No. 102, §1, eff. July 7, 1994; Acts 1995, No. 671, §1; Acts 2007, No. 385, §1; Acts 2012, No. 831, §§1, 2, eff. June 14, 2012.



RS 17:416.3 - Search of students' persons, desks, lockers, other areas; defense of suits against school personnel; indemnification; reporting of implements seized

§416.3. Search of students' persons, desks, lockers, other areas; defense of suits against school personnel; indemnification; reporting of implements seized

A.(1) The parish and city school systems of the state are the exclusive owners of all public school buildings and all desks and lockers within the building assigned to any student and any other area of any public school building or grounds set aside specifically for the personal use of the students. Any teacher, principal, school security guard, or administrator in any parish or city school system of the state may search any building, desk, locker, area, or grounds for evidence that the law, a school rule, or parish or city school board policy has been violated.

(2)(a) The teacher, principal, school security guard, or administrator may search the person of a student or his personal effects when, based on the attendant circumstances at the time of the search, there are reasonable grounds to suspect that the search will reveal evidence that the student has violated the law, a school rule, or a school board policy. Such a search shall be conducted in a manner that is reasonably related to the purpose of the search and not excessively intrusive in light of the age or sex of the student and the nature of the suspected offense.

(b) Random searches with a metal detector of students or their personal effects may be conducted at any time, provided they are conducted without deliberate touching of the student.

B.(1) If any teacher, principal, school security guard, or administrator in the public school system is sued for damages by any student, the parent of any student, or other person qualified to bring suit on behalf of the student, based upon a search of that student's person, desk, locker, or any other area of a school building or grounds set aside specifically for that student's personal use, when the teacher, principal, school security guard, or administrator reasonably believed that the student had weapons, illegal drugs, alcohol, stolen goods, or other materials or objects the possession of which is a violation of the parish or city school board policy on his person, or had reasonable belief that such desk, locker, or other area contained such items, or based upon a search using a metal detector, it shall be the responsibility of the school board employing such teacher, principal, school security guard, or administrator to provide the defendant with legal defense, including reasonable attorney's fees, investigatory costs, and other related expenses.

(2) If any such teacher, principal, school security guard, or administrator is cast in judgment for damages in the suit, it shall be the obligation of the school board employing the defendant to indemnify him fully against such judgment, including all principal, interest, and costs.

(3) Nothing in this Section shall require a school board to indemnify a teacher, principal, school security guard, or administrator against a judgment wherein there is a specific finding that the action of the teacher, principal, school security guard, or administrator was maliciously, wilfully, and deliberately intended to harass, embarrass, or intimidate the student.

C.(1)(a) On or before January 1, 1995, each parish and city school board shall adopt a policy that is consistent with Subsection A of this Section to provide for reasonable search and seizure by public school teachers, principals, and other school administrators of students' persons, desks, lockers, or other school areas for evidence that the law, a school rule, or a parish or city school board policy has been violated.

(b) Such policy shall include at a minimum:

(i) Specification of standards regarding procedures for searching students to prevent excessive intrusion.

(ii) Specification of standards for retaining and securing confiscated implements and materials.

(iii) Directions regarding the disposal of implements and materials reported to law enforcement authorities when such authorities notify the principal that the implements and materials need not be retained.

(iv) Specification of disciplinary action when a principal or designated administrator violates any provision of this Section.

(2)(a) Nothing in this Section shall require defense and/or indemnification by a school board, a principal, or other school administrator for suits regarding search and seizure unless such acts are in accordance with the policy adopted by the school board that employs him, if the policy is declared to be reasonable by a court of competent jurisdiction.

(b) No teacher, principal, school security guard, or administrator shall be held personally liable for any action authorized by this Section and performed in accordance with school board policies adopted pursuant to this Section.

D.(1) Upon the seizure by any public school teacher, principal, school security guard, or administrator of any firearm, bomb, knife, or other implement which can be used as a weapon and the careless use of which might inflict harm or injury or any controlled dangerous substance as defined in R.S. 40:961(7), the principal or his designated administrator shall report the confiscation of such implement or material to the appropriate law enforcement officials. The principal or his designated administrator may report the confiscation of any other implement or material.

(2) Any implement or material required by Paragraph (1) of this Subsection to be reported to law enforcement officials shall be retained and secured by the school principal in such a manner as to prevent the destruction, alteration, or disappearance of it until such time as the law enforcement authority either takes custody of the implement or material or provides notice to the school principal that it need no longer be retained. In the case that it need not be retained, the school principal shall comply with his school board's policy regarding disposal of the item.

(3) The failure of any principal or designated administrator to report the confiscation of such implement or material or the failure to retain and secure such implement or material shall be reported by the law enforcement authority to the employing school board which shall take disciplinary action pursuant to its policy.

E. The provisions of this Section shall apply to the State Board of Elementary and Secondary Education as it relates to state schools operated by the board in the same way it applies to city and parish school boards.

Added by Acts 1977, No. 658, §1. Amended by Acts 1981, No. 872, §1; Acts 1982, No. 675, §1, eff. July 22, 1982; Acts 1983, No. 378, §1; Acts 1991, No. 328, §1, eff. July 6, 1991; Acts 1992, No. 161, §1; Acts 1994, 3rd Ex. Sess., No. 24, §1, eff. July 6, 1994.



RS 17:416.4 - Civil liability; legal defense and indemnification of all public school employees

§416.4. Civil liability; legal defense and indemnification of all public school employees

A. In addition to the provisions of R.S. 17:416.1(C), 416.3(B) and (C)(2)(a), and 416.6(B), should any public school employee be sued for damages by any student or any person qualified to bring suit on behalf of any student based on any action or statement or the omission of any action or statement by such employee when in the proper course and scope of his duties as defined by the school board employing such employee, then it shall be the obligation of said school board to provide such defendant with a legal defense to such suit including reasonable attorney fees, investigatory costs, and other related expenses. Should any such employee be cast in judgment for damages in such suit, it shall be the obligation of the school board employing such defendant to indemnify him fully against such judgment including all principal, interest, and costs, except that the school board shall not be responsible for any costs which the court stipulates are to be borne by a party other than the employee or school board.

B. If the school board provided the defense and the judgment makes an award to the employee for damages or other awards for costs or any fees, the employee shall reimburse the school board for its costs incurred for the defense. The requirement of reimbursement by the employee shall not exceed the award received by the employee.

C. Nothing in this Section shall require a school board to indemnify an employee against a judgment wherein there is a specific decree in the judgment that the action of the employee was maliciously, willfully, and deliberately intended to cause bodily harm or to harass or intimidate the student or where there is a specific decree in the judgment that the employee purposefully or with gross disregard of the facts ignored the complaints of the student, or the student's parent or guardian, that the student was being bullied and the bullying led to the physical harm or death of the student.

D. It shall be the responsibility of each city and parish school board to notify its employees of the provisions for legal defense and indemnification as provided in this Section and to provide such information in writing in a clear and concise manner to its employees on an annual basis prior to the beginning of each school year.

E. For purposes of this Section, the term city and parish school board shall include the municipal school systems recognized by the provisions of Article VIII, Section 13(D) of the Constitution of Louisiana.

Acts 1983, No. 378, §1; Acts 1997, No. 619, §1; Acts 2012, No. 861, §1, eff. June 14, 2012.



RS 17:416.5 - Same; attorney fees

§416.5. Same; attorney fees

If a judgment is rendered in favor of the teacher in an action provided for in R.S. 17:416.4, it may include an award for attorney fees if the court finds that the action was brought in bad faith or was otherwise brought without sufficient merit.

Added by Acts 1983, No. 378, §2.



RS 17:416.6 - Search of persons entering public school buildings or grounds

§416.6. Search of persons entering public school buildings or grounds

A. Notwithstanding any other provision of law to the contrary, any school principal, administrator, or school security guard may search the person, handbag, briefcase, purse, or other object in possession of any person who is not a student enrolled at the school, or a school employee while in any school building or on school grounds either by conducting a random search with a metal detector or when there is reasonable suspicion that such person has any weapons, illegal drugs, alcohol, stolen goods, or other materials or objects the possession of which is a violation of the parish or city school board's policy.

B. If any principal, administrator, or school security guard is sued for damages by any person based upon a search of the person, handbag, briefcase, purse, or other object in possession of that person after the principal, administrator, or school security guard conducts a random search with a metal detector or has a reasonable suspicion that the person had weapons, illegal drugs, alcohol, stolen goods, or other materials or objects the possession of which is a violation of the parish or city school board policy, it shall be the responsibility of the school board employing such principal, administrator, or school security guard, to indemnify him fully against such judgment, including all principal, interest, and costs. Nothing in this Section shall require a school board to indemnify a principal, administrator, or school security guard against a judgment wherein there is a specific finding that the action of the principal, administrator, or school security guard was maliciously, wilfully, and deliberately intended to harass, embarrass, or intimidate the visitor.

C. The provisions of this Section shall not apply to any state or local law enforcement officer while in the performance of his official duties.

Acts 1991, No. 328, §1, eff. July 6, 1991.



RS 17:416.7 - Dress codes; authorization; notification requirement

§416.7. Dress codes; authorization; notification requirement

A.(1) Each city, parish, or other local public school board may adopt such rules and regulations as it deems necessary to implement a school dress code, which may include the use of uniforms. Each school may select a uniform for its students and shall display such uniform for a reasonable period prior to the proposed effective date of the dress code.

(2) If a city, parish, or other local public school board adopts a school dress code, it shall notify, in writing, the parent or guardian of each student of the dress code specifications and their effective date.

(3) If a city, parish, or other local public school board adopts a new uniform policy or modifies an existing uniform policy, it shall notify, in writing, the parent or guardian of each student of the uniform policy adoption or uniform policy modification at least sixty days prior to the effective date of the policy or modification to the policy.

B.(1) Nothing in this Section shall prohibit a city, parish, or other local public school board from requiring a new dress code or uniform policy or modifying an existing dress code or uniform policy without providing the required notice in the event of what the school board deems an emergency. For the purposes of this Subsection, "emergency" means an actual or imminent threat to health or safety which may result in loss of life, injury, or property damage.

(2) Nothing in this Section shall require the additional expenditure of school or school board funds.

Acts 1992, No. 481, §1; Acts 1997, No. 414, §1; Acts 2010, No. 757, §1.



RS 17:416.8 - Discipline policy review committees; school option

§416.8. Discipline policy review committees; school option

A.(1)(a) Each city and parish school board shall establish a discipline policy review committee composed of sixteen members as follows:

(i) Five classroom teachers to be elected by their peers with at least one teacher each representing an elementary, middle or junior high, and high school.

(ii) One special education teacher to be elected by his peers.

(iii) Two guidance counselors to be elected by their peers.

(iv) Two principals to be elected by their peers, one representing an elementary school and one representing a high school.

(v) One school bus operator to be elected by his peers.

(vi) One child welfare and attendance supervisor to be elected by his peers.

(vii) One school board member to be elected by his peers.

(viii) The local superintendent or his designee.

(ix) Two parents to be appointed by a method as provided by rules and regulations adopted by the State Board of Elementary and Secondary Education.

(b) The discipline policy review committee shall review all school board discipline policies and make recommendations to the school board for appropriate revisions to such policies.

(c) Each committee shall be established no later than November 1, 1994, and shall make its recommendations to its respective school board no later than February 1, 1995.

(2) Each school board shall review its discipline policies prior to the end of the 1994-1995 school year and shall review such policies at least annually thereafter. Following a public hearing on the recommendations of the discipline policy review committee, each school board's discipline policies shall delineate the specific consistent actions to be taken by teachers and other designated school employees to maintain order in the schools and on the school grounds. In addition, such policies shall contain specific consistent penalties which shall be imposed when pupils violate school discipline policies or state laws on school discipline. Copies of school board discipline policies shall be distributed to each school within its jurisdiction prior to the beginning of the 1995-1996 school session. In addition, copies of current school board discipline policies shall be distributed to each school within its jurisdiction prior to the beginning of the 1999-2000 school year and each school year thereafter. Each board shall provide each pupil and his parent, tutor, or legal guardian with a copy of the board's current discipline policy. In addition, each school shall plan and conduct meetings necessary to fully inform all employees and pupils of all such policies within the first week of each school year. Meetings also shall be held throughout the school year as may be necessary to inform new employees and new pupils of such policies.

B. Except as may be provided otherwise for the development or review of a school's discipline policy under the terms of a collective bargaining agreement applicable to the public school, the administrators, teachers, and parents at each public school shall meet during the 1995-1996 school year and develop or review the discipline policy for their school and such policy shall be reviewed at least annually thereafter. In all cases, a school's discipline policy shall be in compliance with current state law and school board policies.

C. However, if, on August 27, 1994, there is in existence a discipline policy review committee which serves the same function for any city or parish school board or for any public school in the state, such existing committee shall remain in existence and shall retain the composition and authority under which it was created.

Acts 1994, 3rd Ex. Sess., No. 45, §2; Acts 1999, No. 1086, §1, eff. July 9, 1999.



RS 17:416.9 - Schools' duty as to safety; imminent danger to teachers; inspection; restraining order; other relief

§416.9. Schools' duty as to safety; imminent danger to teachers; inspection; restraining order; other relief

A. Each city or parish school board shall furnish to each teacher a place of employment free from recognized dangers or hazards that are causing or likely to cause serious injury or death to its teachers.

B.(1) Any teacher or representative of a teacher who reasonably and in good faith believes that an imminent danger to such teacher exists may request the principal of his school to investigate and resolve the situation. If the teacher remains unsatisfied with the response to his request, he may request the superintendent of the system where the teacher is employed to cause an inspection of such teacher's school to occur. The superintendent shall notify the school board and shall undertake to resolve the situation within six months from the request.

(2) If the situation has not been resolved to the satisfaction of the teacher requesting the inspection, the teacher may request the state superintendent of education to cause an inspection of such teacher's school to occur. Such request shall be directed to the superintendent or his authorized representative and shall provide notice of any perceived danger. Any such request shall be reduced to writing, shall set forth with reasonable particularity the grounds for the request, and shall be signed by the teacher or his representative. A copy of the request shall be provided to the principal of the school not later than the time of inspection as ordered by the state superintendent. Upon the request of the person making request for inspection, any copies of the request shall delete his name and the names of any individual teachers referred to therein.

C. If upon receipt of such request the state superintendent or his authorized representative determines that there are reasonable grounds to believe that an inspection is warranted, he shall make an inspection of such school as soon as practicable, to determine if danger exists. If the superintendent or his authorized representative determines there are no reasonable grounds to believe that danger exists, he shall notify the principal of the school and the teacher or his representative in writing of such determination.

D. If upon inspection, the state superintendent or his authorized representative determines that an imminent danger exists from which there is a reasonable probability that serious injury or death could result to any teacher, the superintendent or his authorized representative may issue an order to the city or parish school board immediately restraining any such condition, practice, method, process, or means in the school. Any order issued under this Subsection may require the city or parish school board to take such steps as may be necessary to avoid, correct or remove such danger and prohibit the employment or presence of any teacher in locations or under conditions where such danger exists.

E. Whenever the state superintendent or his authorized representative determines that a condition, practice, method, process, or means described in Subsection D of this Section exists in any school, he shall promptly inform the requesting teacher and the principal of the danger.

F. At any time that an order restraining any condition, practice, method, process, or means described in Subsection D of this Section is issued by the state superintendent or his authorized representative, he may in addition request the State Board of Elementary and Secondary Education to make an application to the district court of the parish wherein such condition, practice, method, process, or means exists for a temporary restraining order or such other relief as appears to be appropriate under the circumstances.

G. In addition to and after having invoked the powers of restraint vested in the state superintendent as provided in Subsection D of this Section, the district courts of this state shall have jurisdiction upon petition of the superintendent and the State Board of Elementary and Secondary Education to enjoin any condition, practice, method, process, or means in any school from which there is a reasonable probability that serious injury or death could result to any teacher. Any order issued under this Subsection may require such steps to be taken as may be necessary to avoid, correct or remove such danger and prohibit the employment or presence of any teacher in locations or under conditions where such danger exists.

H. For purposes of this Section, "teacher" means any teacher or instructor, administrator, staff person, or employee of any public elementary or secondary school.

Acts 1994, 3rd Ex. Sess., No. 45, §2.



RS 17:416.10 - Visitor authorization; public elementary or secondary school grounds, buildings, and other facilities

§416.10. Visitor authorization; public elementary or secondary school grounds, buildings, and other facilities

A.(1) To provide learning environments that are humane, just, and designed to promote excellence and to better maintain safety and good order at public elementary and secondary schools in this state, effective with the beginning of the 1994-1995 school year and thereafter, no person shall go on public elementary or secondary school grounds or in any public elementary or secondary school building or other school facility as a visitor during school hours without authority of the appropriate school official as provided by rules adopted pursuant to this Section.

(2) Whoever violates the provisions of this Subsection shall be fined not more than two hundred fifty dollars or imprisoned not more than thirty days, or both.

(3) For purposes of this Section, "visitor" shall mean any person except:

(a) An employee of the school or school system.

(b) A member of the school or school system's governing authority.

(c) A student enrolled in the school system.

(d) A parent, guardian, or other person authorized by a parent or guardian who is delivering the pupil to school at the beginning of the school day or is picking up the pupil from school at the end of the school day.

B. Every governing authority of a public elementary or secondary school in the state, by not later than thirty days prior to the beginning of the 1994-1995 school year, shall develop and adopt written rules, regulations, and procedures for granting authority to persons to go on public school grounds or in any public school building or other school facility as a visitor during school hours and for notifying visitors of such rules, regulations, and procedures.

C. Nothing in this Section shall be interpreted:

(1) To deny access onto public school grounds or into any public school building or other school facility to any organization or religious group otherwise permitted to use such grounds, buildings, or facilities.

(2) To affect in any way the power of a public elementary or secondary school governing authority to provide relative to access by representatives of school employee organizations to school employees on public school grounds or in any public school building or other school facility.

Acts 1994, 3rd Ex. Sess., No. 91, §1, eff. July 7, 1994.



RS 17:416.11 - Discipline of pupils; limitation of liability

§416.11. Discipline of pupils; limitation of liability

A. No teacher, principal, or administrator in a public school system or in an approved nonpublic school shall be personally liable for any act or failure to act in the directing of or disciplining of school children under his care and supervision, unless such act or failure to act was malicious and willfully and deliberately intended to cause bodily harm.

B. This Section shall not be applicable to the operation, use, or maintenance of any motor vehicle.

Acts 1997, No. 401, §1.



RS 17:416.12 - Students; appropriate conduct; compliance

§416.12. Students; appropriate conduct; compliance

A. Beginning with the 1999-2000 school year and thereafter, each city and parish school board shall require each student in each public school in kindergarten through fifth grade under the jurisdiction of the board to exhibit appropriate conduct as required in Subsection B of this Section.

B. When any public school student is speaking with any public school system employee while on school property or at a school sponsored event, such student shall address and respond to such public school system employee by using the respectful terms "Yes, Ma'am" and "No, Ma'am" or "Yes, Sir" and "No, Sir", as appropriate, or "Yes, Miss, Mrs., or Ms. (Surname)" and "No, Miss, Mrs., or Ms. (Surname)" or "Yes, Mr. (Surname)" and "No, Mr. (Surname)", as appropriate, each such title to be followed by the appropriate surname.

C. Each city and parish school board shall provide for incorporation of the requirements of this Section into any existing discipline policy or policies or any code of conduct of the school system or of each school within its jurisdiction.

D. Each city and parish school board shall take or provide for such appropriate actions necessary to discipline any student who fails to comply with the requirements of Subsection B of this Section. Provided however, no school board may provide suspension nor expulsion from school as an appropriate punishment for violation of the mandates of this Section.

E.(1) Beginning with the 2000-2001 school year and thereafter, the provisions of Subsection B of this Section also shall apply to public school students in grade six.

(2) Beginning with the 2001-2002 school year and thereafter, the provisions of Subsection B of this Section also shall apply to public school students in grade seven.

(3) Beginning with the 2002-2003 school year and thereafter, the provisions of Subsection B of this Section also shall apply to public school students in grade eight.

(4) Beginning with the 2003-2004 school year and thereafter, the provisions of Subsection B of this Section also shall apply to public school students in grade nine.

(5) Beginning with the 2004-2005 school year and thereafter, the provisions of Subsection B of this Section also shall apply to public school students in grade ten.

(6) Beginning with the 2005-2006 school year and thereafter, the provisions of Subsection B of this Section also shall apply to public school students in grade eleven.

(7) Beginning with the 2006-2007 school year and thereafter, the provisions of Subsection B of this Section also shall apply to public school students in grade twelve.

Acts 1999, No. 917, §1, eff. July 6, 1999.



RS 17:416.13 - Student code of conduct; requirement; bullying; prohibition; notice; reporting; accountability

§416.13. Student code of conduct; requirement; bullying; prohibition; notice; reporting; accountability

A. Code of Conduct. The governing authority of each public elementary and secondary school shall adopt a student code of conduct for the students in the schools under its jurisdiction. The code of conduct shall be in compliance with all existing rules, regulations, and policies of the school board and of the State Board of Elementary and Secondary Education and all state laws relative to student discipline and shall include any necessary disciplinary action to be taken against any student who violates the code of conduct.

B. Bullying Policy. (1) The governing authority of each public elementary and secondary school shall adopt, and incorporate into the student code of conduct, a policy prohibiting the bullying of a student by another student, which includes the definition of bullying as provided in Subsection C of this Section. This policy must be implemented in a manner that is ongoing throughout the school year and integrated with a school's curriculum, a school's discipline policies, and other violence prevention efforts.

(2) The governing authority of each public elementary and secondary school shall:

(a) Conduct a review of the student code of conduct required by this Section and amend the code as may be necessary to assure that the policy prohibiting the bullying of a student by another student specifically addresses the behavior constituting bullying, the effect the behavior has on others, including bystanders, and the disciplinary and criminal consequences, and includes the definition of bullying as provided in Subsection C of this Section.

(b) Create a program to provide a minimum of four hours of training for new employees who have contact with students and two hours of training each year for all school employees who have contact with students, including bus drivers, with respect to bullying. The training shall specifically include the following:

(i) How to recognize the behaviors defined as bullying in Subsection C of this Section.

(ii) How to identify students at each grade level in the employee's school who are most likely to become victims of bullying, while not excluding any student from protection from bullying.

(iii) How to use appropriate intervention and remediation techniques and procedures.

(iv) The procedures by which incidents of bullying are to be reported to school officials.

(v) Information on suicide prevention, including the relationship between suicide risk factors and bullying. This content shall be based on information supported by peer-reviewed research conducted in compliance with accepted scientific methods and recognized as accurate by leading professional organizations and agencies with relevant experience.

C. Definition of Bullying. "Bullying" means:

(1) A pattern of any one or more of the following:

(a) Gestures, including but not limited to obscene gestures and making faces.

(b) Written, electronic, or verbal communications, including but not limited to calling names, threatening harm, taunting, malicious teasing, or spreading untrue rumors. Electronic communication includes but is not limited to a communication or image transmitted by email, instant message, text message, blog, or social networking website through the use of a telephone, mobile phone, pager, computer, or other electronic device.

(c) Physical acts, including but not limited to hitting, kicking, pushing, tripping, choking, damaging personal property, or unauthorized use of personal property.

(d) Repeatedly and purposefully shunning or excluding from activities.

(2)(a) Where the pattern of behavior as provided in Paragraph (1) of this Subsection is exhibited toward a student, more than once, by another student or group of students and occurs, or is received by, a student while on school property, at a school-sponsored or school-related function or activity, in any school bus or van, at any designated school bus stop, in any other school or private vehicle used to transport students to and from schools, or any school-sponsored activity or event.

(b) The pattern of behavior as provided in Paragraph (1) of this Subsection must have the effect of physically harming a student, placing the student in reasonable fear of physical harm, damaging a student's property, placing the student in reasonable fear of damage to the student's property, or must be sufficiently severe, persistent, and pervasive enough to either create an intimidating or threatening educational environment, have the effect of substantially interfering with a student's performance in school, or have the effect of substantially disrupting the orderly operation of the school.

D. The State Board of Elementary and Secondary Education, in collaboration with the state Department of Education, shall develop and adopt rules and regulations to implement the provisions of this Section relative to the procedures and processes to be used to report and investigate bullying and which shall include but not be limited to:

(1) Notice to Students and Parents. The governing authority of each public elementary and secondary school shall inform each student, orally and in writing at the orientation required under R.S. 17:416.20, of the prohibition against bullying of a student by another student, the nature and consequences of such actions, including the potential criminal consequences and loss of driver's license as provided in R.S. 17:416.1, and the proper process and procedure for reporting any incidents involving such prohibited actions. A copy of the written notice shall also be delivered to each student's parent or legal guardian.

(2) Reporting. (a) The governing authority of each public elementary and secondary school shall develop a procedure for the reporting of incidents of bullying. This shall include a form for the purposes of bullying reports. The form shall include an affirmation of truth of statement. Any bullying report submitted regardless of recipient shall use this form, but additional information may be provided. The form shall be available on the Department of Education's website.

(b) Students and parents. Any student who believes that he has been, or is currently, the victim of bullying, or any student, or any parent or guardian, who witnesses bullying or has good reason to believe bullying is taking place, may report the situation to a school official. A student, or parent or guardian, may also report concerns regarding bullying to a teacher, counselor, other school employee, or to any parent chaperoning or supervising a school function or activity. Any report of bullying shall remain confidential.

(c) School personnel. Any teacher, counselor, bus driver, or other school employee, whether full or part time, and any parent chaperoning or supervising a school function or activity, who witnesses bullying or who learns of bullying from a student pursuant to Subparagraph (b) of this Paragraph, shall report the incident to a school official. A verbal report shall be submitted by the school employee or the parent on the same day as the employee or parent witnessed or otherwise learned of the bullying incident and a written report shall be filed no later than two days thereafter.

(d) Retaliation. Retaliation against any person who reports bullying in good faith, who is thought to have reported bullying, who files a complaint, or who otherwise participates in an investigation or inquiry concerning allegations of bullying is prohibited conduct and subject to discipline. School and district resources shall not be used to prohibit or dissuade any person who meets the specifications of this Subparagraph.

(e) False Reports. Intentionally making false reports about bullying to school officials is prohibited conduct and will result in the appropriate disciplinary measures as determined by the governing authority of the school in accordance with the rules and regulations of the State Board of Elementary and Secondary Education.

(3) Investigation Procedure. The State Board of Elementary and Secondary Education shall develop and adopt a procedure for the investigation of reports of bullying of a student by another student. The procedure shall include the following:

(a) Scope of investigation. An investigation shall include an interview of the reporter, the victim, the alleged bully, and any witnesses, and shall include obtaining copies or photographs of any audio-visual evidence.

(b) Timing. The school shall begin an investigation of any complaint that is properly reported and that alleges conduct prohibited in this Section the next business day during which school is in session after the report is received by the school official. The investigation shall be completed not later than ten school days after the date the written report of the incident is submitted to the appropriate school official. If additional information is received after the end of the ten-day period, the school principal or his designee shall amend all documents and reports required by this Section to reflect such information.

(c) Appeal. (i) If the school official does not take timely and effective action pursuant to this Section, the student, parent, or school employee may report the bullying incident to the city, parish, or other local school board or local school governing authority. The school board or school governing authority shall begin an investigation of any complaint that is properly reported and that alleges conduct prohibited in this Section the next business day during which school is in session after the report is received by a school board or governing authority official.

(ii) If the school board does not take timely and effective action, the student, parent, or other school employee may report the bullying incident to the state Department of Education. The department shall track the number of reports, shall notify in writing the superintendent and the president of the school's governing authority, and shall publish the number of reports by school district or governing authority on its website. The department shall provide both the number of actual reports received and the number of reports received by affected student.

(iii) For the purposes of this Section, a report means a written document that meets the requirements of Subparagraph (2)(a) of this Subsection.

(d) Parental Notification.

(i) Upon receiving a report of bullying, the school official shall notify the student's parent or legal guardian according to the definition of notice created by the state Department of Education.

(ii) Under no circumstances shall the delivery of the notice to the parent or legal guardian, which is required by this Subsection, be the responsibility of an involved student. Delivery of the notice by an involved student shall not constitute notice as is required pursuant to this Subsection.

(iii) Before any student under the age of eighteen is interviewed, his parent or legal guardian shall be notified by the school official of the allegations made and shall have the opportunity to attend any interviews with his child conducted as part of the investigation. If, after three attempts in a forty-eight-hour period, the parents or legal guardians of a student cannot be reached or do not respond, the student may be interviewed.

(iv) The State Board of Elementary and Secondary Education, in collaboration with the state Department of Education, shall develop a procedure for meetings with the parent or legal guardian of the victim and the parent or legal guardian of the alleged perpetrator. This procedure shall include:

(aa) Separate meetings with the parents or legal guardians of the victim and the parents or legal guardians of the alleged perpetrator.

(bb) Notification of parents or legal guardians of the victim and of the alleged perpetrator of the available potential consequences, penalties, and counseling options.

(cc) In any case where a teacher, principal, or other school employee is authorized in this Section to require the parent or legal guardian of a student who is under the age of eighteen and not judicially emancipated or emancipated by marriage to attend a conference or meeting regarding the student's behavior and, after notice, the parent, tutor, or legal guardian willfully refuses to attend, that the principal or his designee shall file a complaint with a court exercising juvenile jurisdiction, pursuant to Children's Code Article 730(8) and 731. The principal may file a complaint pursuant to Children's Code Article 730(1) or any other applicable ground when, in his judgment, doing so is in the best interests of the student.

(e) Disciplinary Action. If the school has received a report of bullying, has determined that an act of bullying has occurred, and after meeting with the parent or legal guardian of the students involved, the school official shall:

(i) Take prompt and appropriate disciplinary action, pursuant to R.S. 17:416 and 416.1, against the student that the school official determines has engaged in conduct which constitutes bullying, if appropriate.

(ii) Report criminal conduct to law enforcement, if appropriate.

(f) Parental Relief. (i) If a parent, legal guardian, teacher, or other school official has made four or more reports of separate instances of bullying, as provided in Paragraph (2) of this Subsection, and no investigation pursuant to Paragraph (3) of this Subsection has occurred, the parent or legal guardian with responsibility for decisions regarding the education of the victim about whom the report or reports have been made may exercise an option to have the student enroll in or attend another school operated by the governing authority of the public elementary or secondary school in which the student was enrolled on the dates when at least three of the reports were submitted.

(ii) The parent shall file a request with the superintendent for the transfer of the student to another school under the governing authority's jurisdiction.

(iii) The governing authority of the public elementary or secondary school in which the student is enrolled shall make a seat available at another public elementary or secondary school under its jurisdiction within ten school days of the parent or legal guardian's request for a transfer. If the governing authority has no other school under its jurisdiction serving the grade level of the victim, within fifteen school days of receiving the request, the superintendent or director of the governing authority shall:

(aa) Inform the student and his parent or legal guardian and facilitate the student's enrollment in a statewide virtual school.

(bb) Offer the student a placement in a full-time virtual program or virtual school under the jurisdiction of the school's governing authority.

(cc) Enter into a memorandum of understanding with the superintendent or director of another governing authority to secure a placement and provide for the transfer of the student to a school serving the grade level of the victim under the jurisdiction of the governing authority, pursuant to R.S. 17:105 and 105.1.

(iv) If no seat or other placement pursuant to Item (iii) of this Subparagraph is made available within thirty calendar days of the receipt by the superintendent of the request, the parent or legal guardian may request a hearing with the school's governing authority, which shall be public or private at the option of the parent or legal guardian. The school's governing authority shall grant the hearing at the next scheduled meeting or within sixty calendar days, whichever is sooner.

(v) At the end of any school year, the parent or legal guardian may make a request to the governing authority of the school at which the student was enrolled when at least three of the reports were filed to transfer the student back to the school. The governing authority shall make a seat available at the school at which the student was originally enrolled. No other schools shall qualify for transfer under this Subparagraph.

(g) Documentation. (i) The state Department of Education shall develop a behavior incidence checklist that the governing authority of each public elementary and secondary school shall use to document the details of each reported incident of bullying.

(ii) The governing authority of each public elementary and secondary school shall report all such documented incidences of bullying to the state Department of Education as prescribed in rules adopted by the State Board of Elementary and Secondary Education in accordance with the Administrative Procedure Act and documented incidents in reports received by the local superintendent of schools pursuant to R.S. 17:415.

(iii) After the investigation and meeting with the parents, pursuant to this Section, a school, local school board or other local school governing authority shall:

(aa) Compose a written document containing the findings of the investigation, including input from the students' parents or legal guardian, and the decision by the school or school system official. The document shall be placed in the school records of both students.

(bb) Promptly notify the complainant of the findings of the investigation and that remedial action has been taken, if such release of information does not violate the law.

(cc) Keep complaints and investigative reports confidential, except as provided in this Section and where disclosure is required to be made pursuant to 20 U.S.C. 1232g or by other applicable federal laws, rules, or regulations or by state law.

(dd) Maintain complaints and investigative reports for three years in the event that disclosure is warranted by law enforcement officials.

(ee) As applicable, provide a copy of any reports and investigative documents to the governing authority of the school in order that the governing authority can comply with the provisions of R.S. 17:416.1.

(ff) As applicable, provide a copy of any reports and investigative documents to the state Department of Education. Upon receipt, the department shall remove any reports related to the investigative documents from notation on the department's website, but shall maintain a record of those reports for three years.

E. Parental Responsibilities. Nothing herein shall be deemed to interfere with the authority and the responsibility that a parent or legal guardian has for the student at all times, but particularly when the student is not on the school premises, is not engaged in a school-sponsored function or school-sponsored activity, and is not being transported by school-sponsored means of transportation.

F. This Section shall not be interpreted to conflict with or supercede the provisions requiring mandatory reporting pursuant to Louisiana Children's Code Article 609 and as enforced through R.S. 14:403.

G. Preclusion. (1) This Section shall not be interpreted to prevent a victim of bullying, or his parent or legal guardian, from seeking redress under any other available law, either civil or criminal.

(2) Nothing in this Section is intended to infringe upon the right of a school employee or student to exercise their right of free speech.

H. Construction; equal protection. All students subject to the provisions of this Section shall be protected equally and without regard to the subject matter or the motivating animus of the bullying.

Acts 1999, No. 969, §1, eff. July 9, 1999; Acts 2001, No. 230, §1, eff. June 1, 2001; Acts 2010, No. 755, §1, eff. June 29, 2010; Acts 2012, No. 861, §1, eff. June 14, 2012; Acts 2013, No. 329, §1.



RS 17:416.14 - Repealed by Acts 2012, No. 861, §6, eff. June 14, 2012.

§416.14. Repealed by Acts 2012, No. 861, §6, eff. June 14, 2012.



RS 17:416.15 - Zero tolerance policies; authorization; conflict resolution classes; fees; compliance

§416.15. Zero tolerance policies; authorization; conflict resolution classes; fees; compliance

Any city, parish, or other local public school board may adopt and implement a zero tolerance policy for fighting in the schools under its jurisdiction. Such policy may include a requirement that a student who is disciplined pursuant to the policy and such student's parent or parents shall attend a conflict resolution class or classes and may include provisions for the school board to take appropriate action, as determined by the board, against any student or parent who fails to comply with the class attendance requirement. Such classes may be provided by the school board or other appropriate provider as determined by the board. Any city, parish, or other local public school board may charge a fee for such attendance in an amount as may be determined by the board. However, such fee amount shall not exceed one hundred dollars.

Acts 2001, No. 230, §1, eff. June 1, 2001.



RS 17:416.16 - School crisis management and response plans

§416.16. School crisis management and response plans

A.(1) For the purposes of this Section, a "crisis management and response plan" means a plan to address school safety and the incidence of a shooting or other violence at schools, on school buses, and at school-related activities; to respond effectively to such incidents; and to ensure that every student, teacher, and school employee has access to a safe, secure, and orderly school that is conducive to learning. Such plans shall also address the management of any other emergency situation.

(2) A school crisis management and response plan shall be prepared by each public school principal jointly with local law enforcement, fire, public safety, and emergency preparedness officials. In preparing the plan, the principal and such officials shall consider and include, if appropriate, input from students enrolled in the school and their parents, teachers at the school, other school employees, and community leaders.

(3) The plan, which shall focus on preventing the loss of life and the injury of students and teachers and other school employees, shall detail the roles and responsibilities of each school employee and the relevant coordination agreements, services, and security measures of a school in the event of a shooting or other violent incident or emergency situation.

(4) The plan may provide for the counseling of students by mental health professionals in the event of a shooting or other violent incident or emergency situation, encouraging peer helper programs, and identifying students who may have experienced rejection or other traumatic life events.

B.(1) Each public school principal, jointly with local law enforcement, fire, public safety, and emergency preparedness officials, shall review the plan at least once annually and shall revise the plan as necessary. In reviewing and revising the plan, the principal and such officials shall consider and include input, if appropriate, from students enrolled in the school and their parents, teachers at the school, other school employees, and community leaders. Each principal shall submit such plan in writing to the local school superintendent for approval at least once annually, including upon each revision.

(2) The superintendent shall make an annual report to the public school governing authority on the status of the plan of each school under the governing authority's jurisdiction.

C.(1) Within the first thirty days of each school year, each public school principal shall conduct a safety drill to rehearse the components of the plan. Not later than seven days after the drill, the principal shall submit a written report summarizing the details of the drill to the local superintendent. The superintendent may comment on the drill to the principal, who may consider such comments in revising the plan.

(2) Each public school principal shall notify all teachers and other school employees regarding revisions made to the plan.

D. Each plan shall provide that classroom doors with locks that are in compliance with all fire safety standards promulgated by the office of state fire marshal code enforcement and building safety of the Department of Public Safety and Corrections shall remain locked during instructional time. Each plan shall provide that a locked door shall not obstruct egress.

E. If a school has a resource officer as authorized in R.S. 17:416.19 or a Junior Reserve Officer Training Corps instructor, he shall join the principal and local law enforcement, fire, public safety, and emergency preparedness officials in preparing the plan and participate in any review or revision of the plan.

F. Each school year, each public school principal shall be responsible for providing in-service training, which may be incorporated into a meeting or training session held for another purpose, for all teachers and school employees pertaining to the plan and may involve local law enforcement, fire, public safety, and emergency preparedness officials in the preparation and presentation of the training.

G. Each public school principal shall keep a copy of the approved plan in his office and shall provide a copy to the following individuals, each of whom shall be responsible for keeping in his respective office a copy of the plan that is readily accessible in the event of a school shooting or other violent incident or emergency situation:

(1) The president of the local school board.

(2) The local school superintendent.

(3) The chief of police of the municipality or the sheriff of the parish where the school is located, as applicable, as well as the local fire chief whose office is in closest geographic proximity to the school.

H. For the purposes of this Section, for a charter school, the "local superintendent" shall mean the chief executive officer of the school or other employee holding an equivalent position.

I.(1) The governing authority of each public elementary and secondary school may adopt rules and regulations as it deems necessary to provide for the implementation of the provisions of this Section.

(2) The State Board of Elementary and Secondary Education, in consultation with the Nonpublic School Commission, shall adopt rules and regulations requiring the governing authorities of nonpublic schools to address school safety. These rules and regulations shall address management and response in the event of a shooting or other violent incident on school campuses, school buses, and at school-related activities and shall provide for a safe, secure, and orderly school that is conducive to learning for every student, teacher, and school employee. These rules and regulations may also address management and response in the event of any other emergency situation.

J. In accordance with R.S. 44:3.1, school crisis management and response plans shall not be subject to the Public Records Law.

Acts 2001, No. 313, §1, eff. June 6, 2001; Acts 2013, No. 50, §1.



RS 17:416.17 - Youth development and assistance programs; legislative findings and purpose; school authority for programs for elementary students

§416.17. Youth development and assistance programs; legislative findings and purpose; school authority for programs for elementary students

A.(1) The legislature finds that early identification and intervention of aggressive, antisocial, or delinquent behaviors are critical components in recognizing and preventing chronic juvenile delinquency in later years.

(2) The legislature further finds that school-based preventive interventions for violent or aggressive behavior in youth are recognized as beneficial to the overall developmental success of students.

(3) The legislature recognizes that the introduction of violence prevention strategies in the early elementary grades may reduce the incidence of delinquent behaviors in the later grades, especially when such programs include parental involvement in the prevention and intervention strategies.

(4) The purpose of this Section is to authorize elementary schools to develop prevention and intervention strategies to address disruptions and violence in schools to create safe school environments in which teachers can teach and students can learn and which increase student and family connectedness to the school.

B. A school may, upon approval of its governing authority, develop and offer youth development and assistance programs that employ violence prevention and intervention initiatives for students in kindergarten and the elementary grades. Such programs shall provide for early identification of and support for students who are at risk before their behavior escalates into aggression or disruption, disciplinary problems, or juvenile delinquency.

C.(1) A youth development and assistance program may consist of age- or grade-appropriate alternative classrooms during school or special intervention or prevention programs before, after, or during the school day.

(2) Such programs may include but shall not be limited to the following components:

(a) Provision of services for students including behavioral training and intervention techniques that promote cooperation and enhance interpersonal and conflict resolution skills, peer mediation, anger management, bullying prevention, life skills training, mentoring, counseling, and tutoring programs that improve academic achievement.

(b)(i) Provision of services which support the parents of students identified with behavioral needs that may need intervention or support. Such parent services may include literacy services or parental training.

(ii) Required participation of any parent of a student so identified in such intervention at the school or other designated facility.

(c) Collaboration with community-based organizations, including but not limited to youth services, civic, social services, mental health, volunteer services, and juvenile justice agencies.

D. The provisions of this Section shall be implemented upon the approval of each city, parish, or other local public school board of any program submitted by a school and the availability of funds to a school for such purpose.

Acts 2001, No. 786, §1, eff. June 26, 2001.



RS 17:416.18 - Teacher Bill of Rights

§416.18. Teacher Bill of Rights

A. Respecting the authority of teachers is essential to creating an environment conducive to learning, effective instruction in the classroom, and proper administration of city, parish, and other local public schools. To maintain and protect that authority, it is important that teachers, administrators, parents, and students are fully informed of the various rights conferred upon teachers pursuant to this Section, which are:

(1) A teacher has the right to teach free from the fear of frivolous lawsuits, including the right to qualified immunity and to a legal defense, and to indemnification by the employing school board, pursuant to R.S. 17:416.1(C), 416.4, 416.5, and 416.11, for actions taken in the performance of duties of the teacher's employment.

(2) A teacher has the right to appropriately discipline students in accordance with R.S. 17:223 and 416 through 416.16 and any city, parish, or other local public school board regulation.

(3) A teacher has the right to remove any persistently disruptive student from his classroom when the student's behavior prevents the orderly instruction of other students or when the student displays impudent or defiant behavior and to place the student in the custody of the principal or his designee pursuant to R.S. 17:416(A)(1)(c).

(4) A teacher has the right to have his or her professional judgment and discretion respected by school and district administrators in any disciplinary action taken by the teacher in accordance with school and district policy and with R.S.17:416(A)(1)(c).

(5) A teacher has the right to teach in a safe, secure, and orderly environment that is conducive to learning and free from recognized dangers or hazards that are causing or likely to cause serious injury in accordance with R.S. 17:416.9 and 416.16.

(6) A teacher has the right to be treated with civility and respect as provided in R.S. 17:416.12.

(7) A teacher has the right to communicate with and to request the participation of parents in appropriate student disciplinary decisions pursuant to R.S. 17:235.1 and 416(A).

(8) A teacher has the right to complete only paperwork that is not excessively burdensome and that, if required by law or regulation, adheres to the law or regulation and does not result in overly cumbersome interpretations of that law or regulation.

(9) A beginning teacher has the right to receive leadership and support in accordance with R.S. 17:3881, including the assignment of a qualified, experienced mentor who commits to helping him become a competent, confident professional in the classroom and offers support and assistance as needed to meet performance standards and professional expectations.

(10) A teacher has the right to be afforded time during the school day or week to collaborate with other teachers.

B. No city, parish, or other local public school board shall establish policies that prevent teachers from exercising the rights provided in this Section or in any other provision included in R.S. 17:416 through 416.16.

C. The provisions of this Section shall not be construed to supersede any other state law, State Board of Elementary and Secondary Education policy, or city, parish, or other local public school board policy enacted or adopted relative to the discipline of students.

D. Each city, parish, or other local public school board shall provide a copy of this Section to all teachers at the beginning of each school year. Each such school board also shall post a copy of the rights provided in this Section in a prominent place in every school and administrative building it operates and provide such a copy to parents or legal guardians of all children attending such schools in a form and manner approved by the school board. Each city, parish, or other local public school board and every school under its jurisdiction that maintains an Internet website shall post on such website a copy of the Teacher Bill of Rights required by this Section.

Acts 2003, No. 1252, §1, eff. July 7, 2003; Acts 2008, No. 155, §1, eff. June 12, 2008; Acts 2013, No. 329, §1.



RS 17:416.19 - School resource officers

§416.19. School resource officers

A. Any city, parish, or other local public school system and any nonpublic school may make or enter into agreements with a local law enforcement agency to provide for school resource officers. Any city, parish, or other local public school system and any nonpublic school shall ensure that any school resource officer provided by a local law enforcement agency as provided in this Section is in compliance with the provisions of Subsection B of this Section.

B.(1) A "school resource officer" shall be a peace officer as defined in R.S. 40:2402(3).

(2) A "school resource officer" shall be certified by a nationally accredited school resource officer program or a state school resource officer training program certified by the Council on Peace Officer Standards and Training.

C. The Council on Peace Officers Standards and Training shall review and approve any advanced, in-service, or specialized training for school resource officers as the council shall deem advisable.

Acts 2004, No. 547, §1, eff. Aug. 15, 2005.



RS 17:416.20 - Student conduct standards; awareness and understanding by students; required orientation; guidelines

§416.20. Student conduct standards; awareness and understanding by students; required orientation; guidelines

A. In addition to any other requirements established by law, rule, or regulation relative to student discipline and conduct, the governing authority of a public elementary or secondary school shall require that every student be provided an orientation during the first five days of each school year regarding school disciplinary rules and provisions of the code of student conduct applicable to such students, including but not limited to the policy on bullying as provided in R.S. 17:416.13. Orientation instruction shall be provided by the school principal or his designees and shall include but not be limited to consequences for failing to comply with such school disciplinary rules and code requirements, including suspension, expulsion, the possibility of suspension of a student's driver's license for one year as provided in R.S. 17:416.1, and the possible criminal consequences of violent acts committed on school property, at a school-sponsored function, or in a firearm-free zone. The orientation also shall clearly communicate to students the rights afforded teachers pursuant to R.S. 17:416.18 and other applicable law relative to the discipline of students.

B. The orientation instruction required by this Section shall be age and grade appropriate and shall give full consideration as to whether the student is in a regular or special program of education.

C. Any student who for any reason does not receive the orientation provided for by this Section during the first five days of a school year shall be provided such orientation during the first five days of such student's attendance at the public elementary or secondary school.

Acts 2008, No. 365, §1, eff. June 21, 2008; Acts 2012, No. 861, §1, eff. June 14, 2012.



RS 17:416.21 - Behavior of students with exceptionalities; use of seclusion and physical restraint

§416.21. Behavior of students with exceptionalities; use of seclusion and physical restraint

A. As used in this Section:

(1) "Imminent risk of harm" means an immediate and impending threat of a person causing substantial physical injury to self or others.

(2)(a) "Mechanical restraint" means the application of any device or object used to limit a person's movement.

(b) Mechanical restraint does not include:

(i) A protective or stabilizing device used in strict accordance with the manufacturer's instructions for proper use and which is used in compliance with orders issued by an appropriately licensed health care provider.

(ii) Any device used by a duly licensed law enforcement officer in the execution of his official duties.

(3)(a) "Physical restraint" means bodily force used to limit a person's movement.

(b) Physical restraint does not include:

(i) Consensual, solicited, or unintentional contact.

(ii) Momentary blocking of a student's action if the student's action is likely to result in harm to the student or any other person.

(iii) Holding of a student, by one school employee, for the purpose of calming or comforting the student, provided the student's freedom of movement or normal access to his or her body is not restricted.

(iv) Minimal physical contact for the purpose of safely escorting a student from one area to another.

(v) Minimal physical contact for the purpose of assisting the student in completing a task or response.

(4) "Positive behavior interventions and support" means a systematic approach to embed evidence-based practices and data-driven decision making when addressing student behavior in order to improve school climate and culture.

(5) "School employee" means a teacher, paraprofessional, administrator, support staff member, or a provider of related services.

(6) "Seclusion" means a procedure that isolates and confines a student in a separate room or area until he or she is no longer an immediate danger to self or others.

(7) "Seclusion room" means a room or other confined area, used on an individual basis, in which a student is removed from the regular classroom setting for a limited time to allow the student the opportunity to regain control in a private setting and from which the student is involuntarily prevented from leaving.

(8) "Written guidelines and procedures" means the written guidelines and procedures adopted by a school's governing authority regarding appropriate responses to student behavior that may require immediate intervention.

B.(1) Seclusion shall be used only:

(a) For behaviors that involve an imminent risk of harm.

(b) As a last resort when de-escalation attempts have failed and the student continues to pose an imminent threat to self or others.

(2) Seclusion shall not be used to address behaviors such as general noncompliance, self-stimulation, and academic refusal. Such behaviors shall be responded to with less stringent and less restrictive techniques.

(3)(a) A seclusion room shall be used only as a last resort if and when less restrictive measures, such as positive behavioral supports, constructive and non-physical de-escalation, and restructuring of a student's environment, have failed to stop a student's actions that pose an imminent risk of harm.

(b) A student shall be placed in a seclusion room only by a school employee who uses accepted methods of escorting a student to a seclusion room, placing a student in a seclusion room, and supervising a student while he or she is in the seclusion room.

(c) Only one student may be placed in a seclusion room at any given time, and the school employee supervising the student must be able to see and hear the student the entire time the student is placed in the seclusion room.

(4) A seclusion room shall:

(a) Be free of any object that poses a danger to the student placed in the room.

(b) Have an observation window and be of a size that is appropriate for the student's size, behavior, and chronological and developmental age.

(c) Have a ceiling height and heating, cooling, ventilation, and lighting systems comparable to operating classrooms in the school.

C.(1) Physical restraint shall be used only:

(a) When a student's behavior presents a threat of imminent risk of harm to self or others and only as a last resort to protect the safety of self and others.

(b) To the degree necessary to stop dangerous behavior.

(c) In a manner that causes no physical injury to the student, results in the least possible discomfort, and does not interfere in any way with a student's breathing or ability to communicate with others.

(2) No student shall be subjected to any form of mechanical restraint.

(3) No student shall be physically restrained in a manner that places excessive pressure on the student's chest or back or that causes asphyxia.

(4) A student shall be physically restrained only in a manner that is directly proportionate to the circumstances and to the student's size, age, and severity of behavior.

D. Seclusion and physical restraint shall not be used as a form of discipline or punishment, as a threat to control, bully, or obtain behavioral compliance, or for the convenience of school personnel.

E. No student shall be subjected to unreasonable, unsafe, or unwarranted use of seclusion or physical restraint.

F. A student shall not be placed in seclusion or physically restrained if he or she is known to have any medical or psychological condition that precludes such action, as certified by a licensed health care provider in a written statement provided to the school in which the student is enrolled.

G. A student who has been placed in seclusion or has been physically restrained shall be monitored continuously. Such monitoring shall be documented at least every fifteen minutes and adjustments made accordingly, based upon observations of the student's behavior.

H. A student shall be removed from seclusion or released from physical restraint as soon as the reasons for justifying such action have subsided.

I.(1) The parent or other legal guardian of a student who has been placed in seclusion or physically restrained shall be notified as soon as possible. The student's parent or other legal guardian shall also be notified in writing, within twenty-four hours, of each incident of seclusion or physical restraint. Such notice shall include the reason for such seclusion or physical restraint, the procedures used, the length of time of the student's seclusion or physical restraint, and the names and titles of any school employee involved.

(2) The director or supervisor of special education shall be notified any time a student is placed in seclusion or is physically restrained.

J. A school employee who has placed a student in seclusion or who has physically restrained a student shall document and report each incident in accordance with the policies adopted by the school's governing authority. Such report shall be submitted to the school principal not later than the school day immediately following the day on which the student was placed in seclusion or physically restrained and a copy shall be provided to the student's parent or legal guardian.

K. If a student is involved in five incidents in a single school year involving the use of physical restraint or seclusion, the student's Individualized Education Plan team shall review and revise the student's behavior intervention plan to include any appropriate and necessary behavioral supports. Thereafter, if the student's challenging behavior continues or escalates requiring repeated use of seclusion or physical restraint practices, the special education director or his designee shall review the student's plans at least once every three weeks.

L. Repealed by Acts 2016, No.522, §2, eff. June 13, 2016.

M.(1) The governing authority of each public elementary and secondary school shall adopt written guidelines and procedures regarding:

(a) Reporting requirements and follow-up procedures.

(b) Notification requirements for school officials and a student's parent or other legal guardian.

(c) An explanation of the methods of physical restraint and the school employee training requirements relative to the use of restraint.

(2)(a) These guidelines and procedures shall be provided to the state Department of Education, all school employees and every parent of a student with an exceptionality. The guidelines and procedures shall also be posted at each school and on each school system's website.

(b) The provisions of Subparagraph (a) of this Paragraph shall not be applicable to the parent of a student who has been deemed to be gifted or talented unless the student has been identified as also having a disability.

N.(1) The State Board of Elementary and Secondary Education shall adopt rules establishing guidelines and procedures for public school systems to follow regarding the reporting of incidents of seclusion and physical restraint, including specific data elements to be included in such reporting.

(2) The governing authority of each public elementary and secondary school, in accordance with state board policy, shall report all instances where seclusion or physical restraint is used to address student behavior to the state Department of Education.

(3)(a) The state Department of Education shall maintain a database of all reported incidents of seclusion and physical restraint of students with exceptionalities and shall disaggregate the data for analysis by school; student age, race, ethnicity, and gender; student disability, where applicable; and any involved school employees.

(b)(i) Based upon the data collected, the state Department of Education shall annually compile a comprehensive report regarding the use of seclusion and physical restraint of students with exceptionalities, which shall at a minimum include the following:

(aa) The number of incidents of physical restraint disaggregated by school system; student age, race, ethnicity, gender, and student disability classification.

(bb) The number of incidents of seclusion disaggregated by school system; student age, race, ethnicity, gender, and student disability classification.

(cc) A list of the school systems and charter schools that have complied with the reporting requirements pursuant to Paragraph (2) of this Subsection.

(ii) The state Department of Education shall post the annual report on its website and submit a written copy to the Senate and House committees on education and the Advisory Council on Student Behavior and Discipline established pursuant to R.S. 17:253.

Acts 2011, No. 328, §1, eff. June 29, 2011; Acts 2013, No. 1, §1; Acts 2016, No. 522, §§1, 2, eff. June 13, 2016.



RS 17:417 - Courses of study and school regulations; enforcement by teachers

§417. Courses of study and school regulations; enforcement by teachers

Teachers shall faithfully enforce the school courses of study and the regulations prescribed in pursuance of law; and if any teacher wilfully refuses or neglects to comply with such requirements, the parish superintendent shall withhold the salary of such teacher until the teacher properly performs his duties in such respect.



RS 17:418 - Salaries; teachers and other school employees

§418. Salaries; teachers and other school employees

A.(1) The governing authority of each local public elementary and secondary school, the state special schools, and the schools and programs administered through the special school district shall establish salary schedules by which to determine the salaries to be paid to teachers and all other school employees. The salaries as provided therein shall be considered as full compensation for all work required and performed within each employee's prescribed scope of duties and responsibilities.

(2) Such salary schedules shall be established and published not later than January 1, 2013, and shall become effective for all employees not later than the beginning of the 2013-2014 school year.

B.(1) Salary schedules established for teachers, administrators, and other certified school personnel shall be based upon the following criteria, with no one criterion accounting for more than fifty percent of the formula used to compute such employees' salaries:

(a) Effectiveness, as determined by the performance evaluation program as provided in R.S. 17:3881 through 3905.

(b) Demand inclusive of area of certification, particular school need, geographic area, and subject area, which may include advanced degree levels.

(c) Experience.

(2) No teacher or administrator who is rated "ineffective" pursuant to the performance evaluation program as provided in R.S. 17:3881 through 3905 shall receive a higher salary in the year following the evaluation than he received in the year of the evaluation.

C.(1) The amount of the annual salary paid to a teacher or other school employee in any school year shall not be reduced below the amount of such salary paid during the previous school year, nor shall the amount of the annual salary paid to such school personnel be reduced at any time during an academic year.

(2) Each vocational agricultural teacher employed by a city, parish, or other local public school board shall teach a twelve-month program for a twelve-month budget period and shall be paid a proportional salary for a twelve-month budget period according to the salary schedule established by his employing school board.

(3) The limitations on the reduction in the amount of the annual salary paid to teachers and other school employees shall not be applicable to:

(a) The correction of any accounting errors or to a reduction necessitated by the elimination of a state program or state funding.

(b) The reduction of any local salary supplement funded, in whole or in part, from a revenue source requiring voter approval when such voter approval has not been obtained.

(c) A teacher or other school employee who has been promoted to a position of higher salary is demoted in accordance with applicable law and local board or special school district policy to a lower position. In such case, the teacher or other school employee shall return to the salary previously received in the lower position from which he was promoted.

(d) The elimination, discontinuance, or reorganization of the position to which the employee is assigned that results in the employee working fewer hours, days, or months. In such case, the employee's salary for that academic year shall not be reduced. After that year, the employee's salary shall be determined in accordance with the salary schedule established pursuant to Subsection A of this Section.

D. The provisions of this Section shall not apply to any employee who is in the classified service of the state.

Acts 2012, No. 1, §2, eff. July 1, 2012; Acts 2016, No. 466, §1.



RS 17:419 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§419. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:419.1 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§419.1. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:419.2 - Extra compensation for school support personnel

§419.2. Extra compensation for school support personnel

A. All noncertificated support personnel employed by city, parish, or other local public school systems and noncertificated, unclassified support personnel employed by the Louisiana School for the Visually Impaired, the Louisiana School for the Deaf, the Louisiana Special Education Center, the Louisiana School for Math, Science and the Arts, the Southern University Lab School, the Louisiana State University Lab School, the New Orleans Center for the Creative Arts, the special school districts, the office of juvenile justice in the Department of Public Safety and Corrections, and nonpublic lunchroom employees eligible for state salary supplements shall be paid by the state extra compensation as provided in Subsection B of this Section. The annual state extra compensation shall be paid only to those support personnel not paid exclusively from federal funds.

B. The annual state extra compensation shall be allocated on a per employee basis with an average employer retirement contribution rate of eight percent. The total allocation per employee shall be five hundred fourteen dollars with a minimum payment to each employee of four hundred seventy-six dollars. The extra compensation for part-time employees shall be a prorated amount based on the time worked by the part-time employee compared to the time worked by a full-time employee.

C. The amount to be distributed to each city, parish, or other local public school system and each of the other entities provided in Subsection A of this Section shall be no greater than the amount distributed in Fiscal Year 2002-2003 from the funds appropriated in Act 13 of the 2002 Regular Session of the Legislature.

D. In any year in which the Minimum Foundation Program formula adopted by the legislature contains the extra compensation paid by the state for support personnel employed by city, parish, or other local public school systems, extra compensation for such personnel as provided in this Section shall not be in force and effect for such year and for any succeeding year in which such formula remains in effect.

Acts 2003, No. 1143, §1, eff. July 1, 2003; Acts 2008, No. 565, §2.



RS 17:419.3 - Compensation for school support employees serving as substitute teachers

§419.3. Compensation for school support employees serving as substitute teachers

A. A school support employee shall be compensated at a rate not less than that of a substitute teacher for all work performed as a substitute teacher. Compensation for such work shall not be considered an increase in base salary and shall not be considered in the calculation of the employee's salary in the following school year. The provisions of this Subsection shall not apply to any day on which the school support employee performs work as a substitute teacher for less than a single class period.

B. Each city, parish, and other local public school board shall establish a policy which provides a standardized method for school support personnel to report work performed as a substitute teacher.

C. For purposes of this Section, "school support employee" means an employee of the school board whose regular employment with the board does not require a teaching certificate.

Acts 2014, No. 231, §1.



RS 17:420 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§420. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:420.1 - Inclusion of employers' contributions for budget purposes

§420.1. Inclusion of employers' contributions for budget purposes

The State Board of Education shall include the employers' contribution due to Teachers' Retirement System of Louisiana on all salaries payable as a result of a statewide minimum salary schedule adopted by the legislature or by a schedule established in the cost program of the minimum foundation program in the formula for computing the state equalization fund distribution, together with distributions from the teachers salary fund into which the legislature is authorized to make appropriations from the general fund of the state, as follows:

(1) The amount allowed in the cost portion of the equalization distribution formula for teachers salaries, visiting teachers salaries, and supervisors salaries shall be multiplied by the current employer contribution rate and the sum thereof included as a line item in the cost program.

(2) The total amount of salaries payable to other school employees who are members of the Teachers' Retirement System of Louisiana shall be multiplied by the current employer contribution rate and the sum thereof included as a line item in the cost program.

Added by Acts 1972, No. 112, §2.



RS 17:421 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§421. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:421.1 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§421.1. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:421.2 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§421.2. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:421.3 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§421.3. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:421.4 - Salary increases, noninstructional school personnel

§421.4. Salary increases, noninstructional school personnel

A. The salary increase funded by Act No. 12 of the 1991 Regular Session of the Legislature for noninstructional school employees, including teacher aides and paraprofessionals, school bus drivers, food service workers, including school lunch employees provided a pay increase pursuant to Act No. 713 of the 1972 Regular Session of the Legislature, school nurses, clerical, custodial, and maintenance personnel, and any other employees of a city or parish school board or unclassified noninstructional employees of the Louisiana School for the Deaf, the Louisiana School for the Visually Impaired, the Louisiana Special Education Center, and the Special School District who are not required to hold a teacher's certificate as a condition of employment, shall continue to be paid to such employees from year to year. The legislature annually shall appropriate sufficient funds for this purpose and shall make such funds available to the employing school boards.

B. Any increase in the expenditures of a city or parish school board or of the State Board of Elementary and Secondary Education resulting from a state-mandated increase in the salaries of noninstructional school personnel shall be fully funded by the state. Such funds shall be made available to the respective school boards. For purposes of this Subsection, noninstructional school personnel shall mean teacher aides and paraprofessionals, school bus drivers, food service workers, school nurses, clerical, custodial, and maintenance personnel, and any other employee of a parish or city school board or unclassified noninstructional employee of the Louisiana School for the Deaf, the Louisiana School for the Visually Impaired, the Louisiana Special Education Center, and the Special School District who is not required to hold a teacher's certificate as a condition of employment.

Acts 1992, No. 199, §1, eff. July 1, 1992; Acts 1993, No. 260, §1, eff. July 1, 1993; Acts 2014, No. 811, §8, eff. June 23, 2014.



RS 17:421.5 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§421.5. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:421.6 - Adjustments in salaries of teachers having certificates issued by the National Board for Professional Teaching Standards

§421.6. Adjustments in salaries of teachers having certificates issued by the National Board for Professional Teaching Standards

A.(1) Effective for the 1999-2000 school year and thereafter, a full-time teacher who holds both a valid Louisiana regular teaching certificate approved by the State Board of Elementary and Secondary Education and a valid certificate issued by the National Board for Professional Teaching Standards and who is employed by a school board to provide instruction to students shall receive from the school board, in addition to his annual salary as provided by law and school board policy, an annual amount of not less than five thousand dollars with such additional amount to be distributed in the same manner as the annual salary. For any teacher awarded the certificate issued by the National Board for Professional Teaching Standards during the 1999-2000 school year or thereafter, such additional amount shall be paid to the teacher beginning in the school year immediately following the school year in which the teacher is awarded the certificate.

(2) Effective for the 2001-2002 school year and thereafter, a school administrator who holds both a valid Louisiana regular teaching certificate approved by the State Board of Elementary and Secondary Education and a valid certificate issued by the National Board for Professional Teaching Standards which was earned while teaching and who is employed by a school board shall receive the same salary adjustment as provided for teachers in Paragraph (1) of this Subsection.

B. Subject to the appropriation of funds for this purpose, the amount of the salary adjustment provided by a school board to a teacher or school administrator pursuant to the provisions of this Section shall be reimbursed to the school board annually by the state Department of Education. However, no such reimbursement shall exceed five thousand dollars per year per teacher or school administrator, including retirement benefits.

C. In addition to any other requirements of this Section, to receive the salary adjustment provided by this Section, an otherwise eligible person shall have been awarded the initial certificate issued by the National Board for Professional Teaching Standards prior to July 1, 2013. However, the employing school board may, but shall not be required to, pay the additional amount to an otherwise eligible person who was awarded the initial credential issued by the National Board for Professional Teaching Standards on or after July 1, 2013.

D. For the purposes of this Section, school board shall mean the governing authority of any public elementary or secondary school.

Acts 1999, No. 975, §1, eff. July 9, 1999; Acts 2001, No. 42, §1; Acts 2001, No. 312, §1, eff. June 6, 2001; Acts 2006, No. 253, §1; Acts 2013, No. 319, §1.



RS 17:421.7 - Support Education in Louisiana First Fund

§421.7. Support Education in Louisiana First Fund

A. There is hereby established, as a special fund in the state treasury, the Support Education in Louisiana First Fund (the SELF Fund). After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which becomes due and payable within any fiscal year, the treasurer shall pay to the SELF Fund an amount equal to the monies received by the state treasury from the avails of the franchise fees charged pursuant to R.S. 27:91(C)(2) through (4) and the revenues required to be deposited in the SELF Fund pursuant to R.S. 27:92(B)(2)(b) and R.S. 27:270(A)(3). The monies in this fund shall be used only as provided in Subsection B of this Section and only in the amounts appropriated by the legislature. All unexpended and unencumbered monies in this fund at the end of each fiscal year shall remain in the fund and shall retain their allocation for use and expenditure in accordance with the provisions of Subsection B of this Section. The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund. Interest earned on the investment of monies in this fund shall be credited to the fund, following compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund.

B. Monies in the SELF Fund shall be used and expended solely as follows:

(1) Seventy percent of the monies in the fund shall be used to provide an increase in the salary of certain public pre-kindergarten through twelfth grade certificated personnel as defined in the annual Profile of Education Personnel report and for other public pre-kindergarten through twelfth grade classroom teachers in Fiscal Year 2001-2002 and annually to support such increase.

(2) Thirty percent of the monies in the fund shall be used to provide public postsecondary education faculty salary increases, including related benefits, to be distributed in accordance with a plan developed jointly by the Board of Regents and the Division of Administration in Fiscal Year 2001-2002 and annually to support such increase.

C.(1) In Fiscal Year 2001-2002, if any monies in the fund are not available for appropriation for the uses set forth in Subsection B for whatever reason, including but not limited to being designated nonrecurring revenue as defined in R.S. 39:2(27), the governor shall provide for the allocation of monies from other sources or funds or direct the commissioner of administration to reduce appropriations for the executive branch of government, except for appropriations to elementary and secondary education with the consent of the State Board of Elementary and Secondary Education and for appropriations to postsecondary education, such that the monies provided through the governor's actions in total shall equal the amount appropriated from the SELF Fund for such uses which is not available. The reallocation of monies by the governor or the reduction of appropriations provided in this Subsection shall be used for the purposes set forth in Subsection B, subject to the approval of the Joint Legislative Committee on the Budget.

(2) In no event shall an appropriation made pursuant to this Section be subject to any budget reduction by the governor.

Acts 2001, 1st Ex. Sess., No. 1, §1, eff. March 21, 2001; Acts 2001, 1st Ex. Sess., No. 3, §1, eff. March 27, 2001; Acts 2004, No. 32, §1, eff. July 1, 2004.



RS 17:421.8 - Supplements to salaries of school counselors having certain certificates issued by the National Board for Certified Counselors

§421.8. Supplements to salaries of school counselors having certain certificates issued by the National Board for Certified Counselors

A.(1) Effective for the 2001-2002 school year and thereafter, a full-time school counselor who holds both a valid Louisiana counseling credential approved and issued by the State Board of Elementary and Secondary Education and a National Certified School Counselor credential issued by the National Board for Certified Counselors and who is employed by a school board to provide services to students shall receive from the school board, in addition to annual salary, an annual amount of five thousand dollars with such additional amount to be distributed in the same manner as the annual salary.

(2) To receive the salary supplement provided by this Section, an otherwise eligible person shall have been awarded the initial credential issued by the National Board for Certified Counselors prior to July 1, 2013. However, the employing school board may, but shall not be required to, pay the additional amount to an otherwise eligible person who was awarded the initial credential issued by the National Board for Certified Counselors on or after July 1, 2013.

B.(1) Any school counselor verified to have been awarded the certificate issued by the National Board for Certified Counselors shall be paid the initial supplement beginning in the school year immediately following the school year in which the school counselor is awarded the certificate provided he submits appropriate documentation to his employing school board.

(2) The school board shall submit the appropriate documentation as required by the Department of Education no later than August first of each year for verification of the documentation and in order to receive reimbursement as provided in Subsection C of this Section.

C. Subject to the appropriation of funds for this purpose, the amount of the salary supplement provided by a school board to a school counselor pursuant to the provisions of this Section shall be reimbursed to the school board annually by the state Department of Education out of funds appropriated for such purpose. However, no such reimbursement shall exceed five thousand dollars per year per school counselor.

D. In addition to any other requirements of this Section, to receive the salary supplement provided by this Section for the fall school term of the 2001-2002 school year an otherwise eligible person shall have been awarded the initial credential issued by the National Board for Certified Counselors before July 1, 2001, and shall provide such documentation of validity to the school board prior to September 1, 2001.

E. The salary supplement of any school counselor authorized by this Section shall continue for a period not to exceed the term of the national professional certificate as determined by the National Board for Certified Counselors, which is a period not to exceed five years. However, such supplement shall continue in effect without interruption as long as the school counselor provides to the school board documentation of renewal by the national board.

F. For the purposes of this Section, "school board" means the governing authority of any public elementary or secondary school.

Acts 2001, No. 682, §1, eff. June 25, 2001; Acts 2003, No. 474, §1, eff. June 20, 2003; Acts 2006, No. 151, §1; Acts 2013, No. 319, §1.



RS 17:421.9 - Supplements to salaries of school psychologists having certain credentials issued by the National School Psychology Certification Board

§421.9. Supplements to salaries of school psychologists having certain credentials issued by the National School Psychology Certification Board

A. A full-time school psychologist who holds both a valid Louisiana ancillary certificate approved and issued by the state Department of Education and a National Certified School Psychologist credential issued by the National School Psychology Certification Board and who is employed by a school board to provide services to students shall receive from the school board, in addition to annual salary, an annual amount not to exceed five thousand dollars with such amount to be distributed in the same manner as the annual salary.

B.(1) Any school psychologist verified to have been awarded the certificate issued by the National School Psychology Certification Board by June thirtieth shall be paid the initial supplement beginning in the school year immediately following such date provided he submits appropriate documentation to his employing school board.

(2) The school board shall submit the appropriate documentation as required by the Department of Education no later than a date to be determined no later than September 15, 2004, by the State Board of Elementary and Secondary Education for verification of the documentation and in order to receive reimbursement as provided in Subsection C of this Section.

C. Subject to the appropriation of funds for this purpose, the amount of the salary supplement provided by a school board to a school psychologist pursuant to the provisions of this Section shall be reimbursed to the school board annually by the state Department of Education out of funds appropriated for such purpose. However, no such reimbursement shall exceed five thousand dollars per year per school psychologist.

D. The salary supplement of any school psychologist authorized by this Section shall continue for a period not to exceed the term of the national professional certificate as determined by the National School Psychology Certification Board, which is a period not to exceed three years. However, such supplement shall continue in effect without interruption as long as the school psychologist provides to the school board documentation of renewal by the national board.

E. For the purposes of this Section, "school board" means the governing authority of any public elementary or secondary school.

F.(1) The supplements provided for in this Section shall be phased-in as follows:

(a) Those who are entitled to a supplement under this Section in the 2003-2004 school year shall receive one thousand dollars.

(b) Those who are entitled to a supplement under this Section in the 2004-2005 school year shall receive two thousand five hundred dollars.

(c) Those who are entitled to a supplement under this Section in the 2005-2006 school year and thereafter shall receive the supplement otherwise provided for in this Section.

(2) The provisions for phasing-in payments pursuant to Paragraph (1) of this Subsection shall not extend the period of eligibility to receive payments.

(3) No school board shall be required to pay the supplement to any school psychologist as provided in Subsection A of this Section until funds are appropriated by the legislature specifically for this purpose.

G. In addition to any other requirements of this Section, to receive the salary adjustment provided by this Section, an otherwise eligible person shall be awarded the initial credential issued by the National School Psychology Certification Board prior to July 1, 2013. However, the employing school board may, but shall not be required to, pay the additional amount to an otherwise eligible person who was awarded the initial credential issued by the National School Psychology Certification Board on or after July 1, 2013. This Subsection is enacted to determine if the salary adjustment will attract and retain full-time school psychologists who hold a valid ancillary certificate approved and issued by the state Department of Education.

Acts 2003, No. 511, §1; Acts 2004, No. 243, §1, eff. June 15, 2004; Acts 2006, No. 73, §1, eff. May 25, 2006; Acts 2013, No. 319, §1.



RS 17:421.10 - Supplements to salaries of school social workers having certain certificates issued by the National Association of Social Workers

§421.10. Supplements to salaries of school social workers having certain certificates issued by the National Association of Social Workers

A. Effective for the 2003-2004 school year and thereafter, a full-time school social worker who holds both a valid professional ancillary certificate in school social work issued by the state Department of Education and the Certified School Social Work Specialist credential issued by the National Association of Social Workers and who is employed by a school board to provide social work services to students shall receive from the school board, in addition to annual salary, an annual amount of five thousand dollars with such additional amount to be distributed in the same manner as the annual salary provided the amount for such supplement has been appropriated to the state Department of Education for reimbursement pursuant to Subsection C of this Section.

B.(1) Any school social worker verified to have been awarded the Certified School Social Work Specialist credential issued by the National Association of Social Workers by June thirtieth shall be paid the initial supplement beginning in the school year immediately following such date provided he submits appropriate documentation to the employing school board.

(2) The school board shall submit the appropriate documentation as required by the Department of Education no later than a date to be determined no later than September 15, 2004, by the State Board of Elementary and Secondary Education for verification of the documentation and in order to receive reimbursement as provided in Subsection C of this Section.

C. Subject to the appropriation of funds for this purpose, the amount of the salary supplement provided by a school board to a school social worker pursuant to the provisions of this Section shall be reimbursed to the school board annually by the state Department of Education out of funds appropriated for such purpose. However, no such reimbursement shall exceed five thousand dollars per year per school social worker.

D. In addition to any other requirements of this Section, to receive the salary supplement provided by this Section for the fall school term of the 2003-2004 school year, an otherwise eligible person shall have been awarded the initial credential issued by the National Association of Social Workers before July 1, 2003, and shall provide such documentation of validity to the school board prior to September 1, 2003.

E. The salary supplement of any school social worker authorized by this Section shall continue for a period not to exceed the term of the national certificate as determined by the National Association of Social Workers, which is a period not to exceed two years. However, such supplement shall continue in effect without interruption as long as the school social worker provides to the school board documentation of renewal by the national board.

F.(1) The supplements provided for in this Section shall be implemented over a three-year period as follows:

(a) Those who are entitled to a supplement under this Section in the 2003-2004 school year shall receive one thousand dollars.

(b) Those who are entitled to a supplement under this Section in the 2004-2005 school year shall receive two thousand five hundred dollars.

(c) Those who are entitled to a supplement under this Section in the 2005-2006 school year and thereafter shall receive the supplement otherwise provided for in this Section.

(2) The provisions of Paragraph (1) of this Subsection for implementation of payments shall not extend the period of eligibility to receive payments.

G. For the purposes of this Section, "school board" means the governing authority of any public elementary or secondary school.

Acts 2003, No. 937, §1, eff. July 1, 2003; Acts 2004, No. 243, §1, eff. June 15, 2004.

NOTE: See Acts 2003, No. 937, §2, relative to implementation of the Act and eligibility for the salary supplement.



RS 17:421.11 - Supplements to salaries of school speech-language pathologists and audiologists having certain certificates issued by the American Speech-Language Hearing Association

§421.11. Supplements to salaries of school speech-language pathologists and audiologists having certain certificates issued by the American Speech-Language Hearing Association

A. Effective for the 2003-2004 school year and thereafter, a full-time school speech-language pathologist or audiologist who holds a valid Louisiana credential approved and issued by the state Department of Education, a license approved and issued by the Louisiana Board of Examiners for Speech-Language Pathology and Audiology, and a Certificate of Clinical Competence issued by the American Speech-Language Hearing Association and who is employed by a school board to provide or coordinate services to students shall receive from the school board, in addition to annual salary, an annual amount of five thousand dollars with such additional amount to be distributed in the same manner as the annual salary provided the amount for such supplement has been appropriated to the state Department of Education for reimbursement pursuant to Subsection C of this Section.

B.(1) Any school speech-language pathologist or audiologist verified to have been awarded the certificate issued by the American Speech-Language Hearing Association by June thirtieth shall be paid the initial supplement beginning in the school year immediately following such date provided he submits appropriate documentation to the employing school board.

(2) The school board shall submit the appropriate documentation as required by the Department of Education no later than a date to be determined no later than September 15, 2004, by the State Board of Elementary and Secondary Education for verification of the documentation and in order to receive reimbursement as provided in Subsection C of this Section.

C. Subject to the appropriation of funds for this purpose, the amount of the salary supplement provided by a school board to a school speech-language pathologist or audiologist pursuant to the provisions of this Section shall be reimbursed to the school board annually by the state Department of Education out of funds appropriated for such purpose. However, no such reimbursement shall exceed five thousand dollars per year per school speech-language pathologist or audiologist.

D. In addition to any other requirements of this Section, to receive the salary supplement provided by this Section for the fall school term of the 2003-2004 school year, an otherwise eligible person shall have been awarded the initial certificate issued by the American Speech-Language Hearing Association before July 1, 2003, and shall provide such documentation of validity to the school board prior to September 1, 2003.

E. The salary supplement of any school speech-language pathologist or audiologist authorized by this Section shall continue for a period not to exceed the term of the national certificate as determined by the American Speech-Language Hearing Association, which is a certificate that is renewed annually. However, such supplement shall continue in effect without interruption as long as the school speech-language pathologist or audiologist provides to the school board documentation of certificate renewal by the American Speech-Language Hearing Association.

F.(1) The supplements provided for in this Section shall be implemented over a three-year period as follows:

(a) Those who are entitled to a supplement under this Section in the 2003-2004 school year shall receive one thousand dollars.

(b) Those who are entitled to a supplement under this Section in the 2004-2005 school year shall receive two thousand five hundred dollars.

(c) Those who are entitled to a supplement under this Section in the 2005-2006 school year and thereafter shall receive the supplement otherwise provided for in this Section.

(2) The provisions of Paragraph (1) of this Subsection for implementation of payments shall not extend the period of eligibility to receive payments.

G. For the purposes of this Section, "school board" shall mean the governing authority of any public elementary or secondary school.

Acts 2003, No. 952, §1, eff. July 1, 2003; Acts 2004, No. 243, §1, eff. June 15, 2004.

NOTE: See Acts 2003, No. 952, §2, relative to implementation of the Act and eligibility for the salary supplement.



RS 17:421.12 - Supplements to salaries of school educational diagnosticians having certain credentials issued by the National Certification of Educational Diagnosticians Board

§421.12. Supplements to salaries of school educational diagnosticians having certain credentials issued by the National Certification of Educational Diagnosticians Board

A. A full-time school educational diagnostician who holds a valid Louisiana teaching certificate or ancillary certificate, an educational diagnostician certification approved and issued by the state Department of Education, and a Nationally Certified Educational Diagnostician credential issued by the National Certification of Educational Diagnosticians Board and who is employed by a school board to provide educational diagnostic services to students or to provide supervision of any kind to educational diagnosticians shall receive from the school board, in addition to an annual salary, an annual amount of five thousand dollars when federal funds applied for this purpose by the local school system are available for distribution in the same manner as the annual salary.

B.(1) Any educational diagnostician who meets the requirements of Subsection A of this Section and who has been verified to have been awarded the Nationally Certified Educational Diagnostician credential issued by the National Certification of Educational Diagnosticians Board shall be paid the initial supplement beginning in the school year immediately following the school year in which he is awarded the credential if he submits appropriate documentation to the employing school board.

(2) The school board shall maintain documentation indicating the number of nationally certified educational diagnosticians employed by the school board who are receiving the supplement.

C. A school board shall budget, receive, and expend federal funds that are or may be allocated to implement the provisions of this Section.

D. In addition to any other requirements of this Section, to receive the salary supplement provided by this Section for the fall school term of the 2014-2015 school year, an otherwise eligible person shall have been awarded the initial credential issued by the National Certification of Educational Diagnosticians Board before July 1, 2013, and shall provide documentation of validity to the school board prior to September 1, 2013.

E. The salary supplement of any educational diagnostician authorized by this Section shall continue for a period not to exceed the term of the national credential as determined by the National Certification of Educational Diagnosticians Board; however, such supplement shall continue in effect without interruption as long as the educational diagnostician provides to the school board documentation of credential renewal by the National Certification of Educational Diagnosticians Board.

F. For the purposes of this Section, "school board" shall mean the governing authority of any city, parish, or other local public elementary or secondary school.

Acts 2013, No. 393, §1, eff. June 18, 2013.



RS 17:422 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012

§422. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:422.1 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§422.1. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:422.2 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§422.2. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:422.3 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§422.3. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:422.4 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§422.4. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:422.5 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§422.5. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:422.6 - Hourly wages and salaries for school employees; reduction limitations; definition

§422.6. Hourly wages and salaries for school employees; reduction limitations; definition

A. Notwithstanding any other provisions of law to the contrary, the amount of the hourly wage or annual salary paid to any school employee shall not be reduced for any school year below the amount paid to the school employee in hourly wage or annual salary during the previous school year, nor shall the amount of the hourly wage or annual salary paid to any school employee be reduced at any time during an academic year.

B. For purposes of this Section, the term "school employee" shall mean, without limitation, a teacher aide, paraprofessional, school bus driver, food service worker, clerical, custodial, and maintenance personnel, and any other employee of a city or parish school board, of the Louisiana School for the Deaf, the Louisiana School for the Visually Impaired, the Louisiana Special Education Center, or of the Special School District who is not required to hold a teacher's certificate as a condition of employment.

C. The provisions of this Section shall not apply to the reduction of any local salary funded, in whole or in part, from a revenue source requiring voter approval when such voter approval has not been obtained or when the reduction is necessary as a result of a decrease in revenues received from the production of or exploration for minerals, including severance taxes, royalty payments, bonus payments, or rentals.

D. Nothing in this Section shall be construed to prevent local school boards from reducing personnel or staff as may be necessary.

E. For purposes of this Section, local bonuses or one-time special salary increases shall not be considered as salary.

Acts 1992, No. 1023, §1, eff. July 13, 1992; Acts 2014, No. 811, §8, eff. June 23, 2014.



RS 17:423 - Persons entering military service; right to prior service credit

§423. Persons entering military service; right to prior service credit

Anything in this Part to the contrary notwithstanding, any person who shall have served on active duty in the armed forces of the United States during World War II or the Korean or Viet Nam conflicts shall receive credit under the minimum salary schedule provided for in R.S. 17:419 through 422 for the period that he served in the armed forces of the United States.

The term "person", as used in this Section, shall mean and include only a person who was a regularly employed teacher, as that term is defined in R.S. 17:441, by a school system of this state prior to the time of induction for service in World War II or the Korean or Viet Nam conflicts; provided, however, that notwithstanding any other provision of this Section any credit which has heretofore been granted by any parish or city school board under the minimum salary schedule established by R.S. 17:419 through 421 for military service rendered prior to the effective date of Act No. 585 of 1972 shall not be denied, and if such credit has heretofore been discontinued it shall be restored and henceforth continued in effect just as if such credit had never been interrupted, stopped, or denied.

Added by Acts 1956, No. 286, §1. Amended by Acts 1972, No. 585, §1; Acts 1974, No. 602, §1; Acts 1976, No. 148, §1.



RS 17:424 - Credit for years of service to teachers transferring

§424. Credit for years of service to teachers transferring

A. Any teacher in the public school system of Louisiana who transferred from one to another parish or city school system of this state after July 1, 1956, shall be given full credit for the years of satisfactory teaching service previously rendered in the public school system of the state.

B. The parish or city school board by which any such teacher is presently employed shall determine the years of service rendered by any such teacher prior to the date of transfer and such prior service shall be taken into consideration in computing the salary to be paid such teacher under the provisions of this Section; provided that this Section shall apply to any transferred teacher who taught the two school years immediately preceding the date of transfer, or who has taught at least two years immediately following the date of such transfer.

C. Salaries of transferred teachers shall be determined in compliance with the provisions of this Section, commencing with the school year 1958-59.

Added by Acts 1956, No. 287, §1. Amended by Acts 1958, No. 70, §§1 to 3.



RS 17:424.1 - Credit for teaching service in the United States armed forces institute school system

§424.1. Credit for teaching service in the United States armed forces institute school system

Any Louisiana certified teacher in the United States armed forces institute school system, who has taught academic subjects consecutively in Louisiana, and who transferred from the United States armed forces institute to a parish or city school system of this state, shall be given full credit on the teachers salary schedule of the parish or city school system concerned, for the years and months of satisfactory teaching service previously rendered in the United States armed forces institute school system of the state.

Added by Acts 1962, No. 81, §1.



RS 17:424.2 - Credit for teaching in state-approved private elementary and secondary school under state minimum salary schedule

§424.2. Credit for teaching in state-approved private elementary and secondary school under state minimum salary schedule

Any teacher holding a valid Louisiana teaching certificate at the time of rendering teaching services for which he was properly certificated in a private elementary or secondary school approved by the State Department of Education shall receive experience credit for such services under the state minimum salary schedule provided for in R.S. 17:419-422 when employed by any parish or city school board or by any special school in Louisiana; provided, however, that he shall not receive credit for such teaching services for any year in which he was not properly certificated for the services which he performed, nor shall he receive credit whether certificated or not for teaching services rendered in any year in which the private school employing him was not approved by the State Department of Education.

Added by Acts 1976, No. 107, §1.



RS 17:424.3 - Credit for teaching in out-of-state public elementary and secondary schools under state minimum salary schedule

§424.3. Credit for teaching in out-of-state public elementary and secondary schools under state minimum salary schedule

Any teacher holding a valid Louisiana teaching certificate in the public school system of Louisiana who has transferred to Louisiana from the public school system of another state and who, at the time of such transfer, held a valid teacher's certificate from that state shall be given full credit under the state minimum salary schedule provided for in R.S. 17:419-422 for the years of satisfactory teaching service previously rendered in the public school system of that state.

Added by Acts 1977, No. 231, §1.



RS 17:425 - Payment of accrued sick leave upon retirement or death

§425. Payment of accrued sick leave upon retirement or death

Notwithstanding any other provision of the law to the contrary, beginning July 1, 1973, any parish or city school board, the State Board of Elementary and Secondary Education, or other boards of control of publicly supported educational institutions upon the retirement of any employee of such boards or upon his death prior to retirement, shall pay to such employee or to his heirs or assigns all sick leave which has accrued to such employee but which remains unused at the time of his retirement or at the time of his death if prior to retirement, not to exceed twenty-five days of unused sick leave. Such pay shall be at the rate of pay received by the employee or teacher at the time of retirement or death prior to retirement. However, a city or parish school board may pay such unused sick leave beyond twenty-five days on a uniform basis not to exceed forty-five days at its discretion. Any payment of such unused sick leave beyond twenty-five days shall be based on affordability and the availability of funds. No unused sick leave beyond twenty-five days paid for under the provisions of this Section shall be used in the calculation of retirement benefits and no state funds shall be used for the payment of such sick leave.

Acts 1991, No. 560, §1, eff. Dec. 1, 1990.



RS 17:425.1 - Payment of severance pay; DROP participants

§425.1. Payment of severance pay; DROP participants

Notwithstanding any other provision of law to the contrary, any employee of a parish or city school board, Special School District Number One, the State Board of Elementary and Secondary Education, or other boards of control of publicly supported elementary or secondary schools or public institutions of higher education who participates in the Deferred Retirement Option Program provided by R.S. 11:786 or 1152 shall be eligible for and may elect to receive on a one-time only basis severance pay upon entering the program on the same basis as any other employee who retires or otherwise leaves employment.

Acts 1993, No. 302, §1, eff. June 2, 1993.



RS 17:425.2 - Payment for unused sick and annual leave; certain unclassified employees

§425.2. Payment for unused sick and annual leave; certain unclassified employees

A. For purposes of this Section the following terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) "Severance pay" shall mean payment for unused sick and annual leave as otherwise provided by law except for the time of payment as provided in this Section.

(2) "Unclassified postsecondary education employee" shall mean an employee of the Board of Regents, the Board of Supervisors of Southern University and Agricultural and Mechanical College, the Board of Supervisors for the University of Louisiana system, or the Board of Supervisors of Community and Technical Colleges, or of any college or university under the jurisdiction of any such boards who is in the unclassified state service.

B. The provisions of this Section shall only be applicable to unclassified postsecondary education employees of a higher education management board, or any college or university under the jurisdiction of such board, in the event such provisions are approved by the management board to be applicable to such employees.

C. Notwithstanding any provision of law to the contrary, including but not limited to R.S. 42:421(B), R.S. 11:424(E), and R.S. 17:2149(7) and 3312(7), an unclassified postsecondary education employee who is a member of the Louisiana State Employees' Retirement System who continues in employment after becoming eligible for retirement may elect to be paid severance pay by his employer at the time such employee becomes eligible for retirement or at anytime thereafter during such continued employment. Any unclassified postsecondary education employee who does not elect to be paid severance pay under the provisions of this Section shall be paid severance pay as otherwise provided by law.

D. Any unclassified postsecondary education employee who elects to be paid severance pay while continuing employment as authorized by this Section shall be paid severance pay as otherwise provided by law, except that such severance pay shall be paid at the time selected by the employee and shall be calculated based upon the rate of pay received by the employee at the time such severance pay is paid and shall not exceed five hundred hours of the employee's unused sick and annual leave. The payment of severance pay by his employer pursuant to this Section shall be the only severance pay paid to any employee who elects to be paid severance pursuant to this Section, and such employee shall not be eligible for and shall not be paid any additional severance pay pursuant to any other provision of law at any later time regardless of whether or not such employee has any remaining or additional unused sick or annual leave to his credit.

E. Any unclassified postsecondary education employee who is a member of the Louisiana State Employees' Retirement System, who is employed as an unclassified postsecondary education employee on the effective date of this Section, and who is eligible for retirement or is participating in the Deferred Retirement Option Plan of the Louisiana State Employees' Retirement System on the effective date of this Section shall be eligible to elect to receive severance pay pursuant to this Section.

Acts 2004, No. 690, §2, eff. July 6, 2004.



RS 17:426 - Repealed by Acts 2010, No. 501, §1.

§426. Repealed by Acts 2010, No. 501, §1.



RS 17:427 - Teachers of exceptional children; compensation

§427. Teachers of exceptional children; compensation

Teachers of exceptional children who are employed in the public schools of this state and who are certified under the latest requirements as set forth by the State Board of Elementary and Secondary Education as teachers of exceptional children may be paid an amount equal to their base pay plus ten per cent of this base pay provided, however, that no teacher presently receiving base pay plus ten per cent will receive a reduction in pay.

Added by Acts 1960, No. 275, §1. Amended by Acts 1977, No. 607, §1.



RS 17:427.1 - Legislative findings; intent

§427.1. Legislative findings; intent

A. The legislature finds that:

(1) There is a critical shortage of certified teachers in the state especially in the areas of mathematics, biology, chemistry, physics, and special education.

(2) Postsecondary institutions of higher education are not graduating a sufficient number of teacher applicants in these critical teacher shortage areas to address existing needs.

(3) Incentives are needed in order to attract more individuals into the teaching profession and to encourage them to become certified and teach in these critical shortage areas.

B. Therefore, it is the intention of the legislature, in enacting R.S. 17:427.1 and 427.2, to encourage more individuals to enter the teaching profession and to increase the percentage of certified teachers in the state, especially in the areas of mathematics, biology, chemistry, physics, and special education.

Acts 2001, No. 125, §1.



RS 17:427.2 - Critical Teacher Shortage Incentive Program; creation; purpose; definitions; contracts; administration; implementation; reporting; funding

§427.2. Critical Teacher Shortage Incentive Program; creation; purpose; definitions; contracts; administration; implementation; reporting; funding

A. There is hereby created the Critical Teacher Shortage Incentive Program, referred to in this Section as the "program", for the purpose of providing each newly certified teacher who agrees to practice his profession as a classroom teacher in the elementary or secondary schools of the state in the area of mathematics, biology, chemistry, physics, or special education, three thousand dollars per year for the first four consecutive years for which the teacher practices his profession as provided in this Section.

B. For purposes of this Section, "newly certified teacher" shall mean an individual who holds a valid Louisiana teaching certificate issued by the state Department of Education in the area of mathematics, biology, chemistry, physics, or special education and who becomes employed as a classroom teacher in at least one of such areas of certification in a public elementary or secondary school in this state for the first time for the 2004-2005 school year.

C. The program shall be administered by the State Board of Elementary and Secondary Education, referred to in this Section as the "board", in accordance with such rules and regulations, established by the board pursuant to the Administrative Procedure Act, as are necessary for the implementation and administration of the program. Such rules and regulations shall include but shall not be limited to a requirement that the teacher enter into a contract with the board as part of the teacher certification process, agreeing to the terms and conditions as set forth in the contract including those specified in Subsection A of this Section. The board shall determine for each year of the contract with the teacher whether or not the teacher has complied with the terms of the contract. In making such determination the board shall consult with the principal of the school where the teacher is employed, who shall certify to the board at the end of each school year whether or not the teacher has met the terms of the contract relative to employment in his area of certification. If the teacher fails to comply with the terms of the contract as determined by the board, the teacher shall not receive the amount of funds as specified in Subsection A of this Section for that year.

D. Implementation of the program as provided in this Section shall be subject to the appropriation of funds for such purpose.

E. The State Board of Elementary and Secondary Education shall provide a written report annually to the House Committee on Education and the Senate Committee on Education on the implementation of the program. Such report shall include but shall not be limited to data collected by the board that identifies the critical teacher shortage areas that exist each year, if any, and the number of certified teachers employed in each area, as well as those needed in each area. At least once every two years, the House Committee on Education and the Senate Committee on Education shall meet jointly to review the data collected to determine if there is a continued need for the program and to recommend any necessary changes to the program based upon the information submitted by the board.

Acts 2001, No. 125, §1; Acts 2003, No. 1069, §1.



RS 17:427.3 - Teach Louisiana First Program; purpose; eligibility criteria; incentive payments; reports; administration; funding

§427.3. Teach Louisiana First Program; purpose; eligibility criteria; incentive payments; reports; administration; funding

A. There is hereby created the Teach Louisiana First Program, referred to in this Section as the "program", for the purpose of providing incentives to reduce the shortage of teachers certified to teach certain core subjects in low-performing public schools as defined by the State Board of Elementary and Secondary Education, referred to in this Section as the "state board", pursuant to policies adopted by the state board for implementation of the school and district accountability system.

B.(1)(a) The program shall provide for the payment, pursuant to a contract with the Louisiana Student Financial Assistance Commission, referred to in this Section as the "administering agency", of incentive pay to highly qualified teachers who are employed by city, parish, or other local public school boards, referred to in this Section as a "school board", selected by the state Department of Education, referred to in this Section as the "department", pursuant to standards established by the state board, all as provided in this Section.

(b) The incentive payment provided to teachers participating in this program shall be in addition to any salary adjustment received by a teacher holding a valid certificate issued by the National Board for Professional Teaching Standards pursuant to R.S. 17:421.6.

(2) The state board shall by rule adopted pursuant to the Administrative Procedure Act and through the department:

(a) Establish the criteria for and identify the low-performing schools in which teachers eligible to receive incentives pursuant to this Section may be employed and designate the core subjects within such schools that are critical to the school's improvement.

(b) Determine the interest of the school board with jurisdiction over a school identified pursuant to Subparagraph (a) of this Paragraph in participating in the program and provide such school board with all criteria and guidelines regarding the program.

(c) Establish the criteria for identifying teachers eligible to receive incentives pursuant to this Section.

(d)(i) Establish and execute a system of prioritization for the allocation of authority to employ teachers eligible to receive incentives pursuant to this Section.

(ii) In determining such prioritization, the state board shall establish and consider criteria including:

(aa) School performance scores.

(bb) District performance scores.

(cc) Percentage of uncertified teachers.

(dd) Poverty level.

(iii) The state board shall seek to provide for the employment of such teachers in a sufficient number in a school to create improvement in student achievement and in school and district performance.

(e)(i) Pursuant to the system of prioritization established pursuant to Subparagraph (d) of this Paragraph, select and notify participating school boards and specify the schools and the core subjects that teachers who shall receive incentives pursuant to this Section may be hired to teach.

(ii) Provide for the reallocation of positions which remain unfilled by selected schools.

(f) Cooperatively establish and cause to be conducted a periodic evaluation of the program to measure its effectiveness in promoting the program purpose specified in this Section.

(g) Define "core subjects" for the purposes of this program.

(h) Determine the allocation of available funds to participating school boards in the event there are insufficient funds appropriated to provide for the payment of incentives to each eligible teacher, including those already participating in the program, and for notification of the allocation to the administering agency.

C.(1) To participate in the program, a teacher shall be employed by a school board to teach a core subject in a low-performing school specified pursuant to this Section, sign an employment contract with the school board to teach in a selected school in a subject area in which the applicant is certified, sign a program contract with the administering agency to receive the incentive payment pursuant to the program, and meet one of the following sets of criteria:

(a) Have completed a state-approved teacher training program, have satisfactorily passed the examination required by R.S. 17:7(6)(b) as reported by the department, meet the requirements of federal law for designation as a highly qualified teacher in a Title I school, and have held a valid Louisiana teaching certificate issued by the department in the subject area or areas in which the applicant is contracted to teach for not more than the two years immediately preceding the execution of a teaching contract with a school board for participation in the program.

(b) Have at least three years of classroom teaching experience, hold a valid Louisiana teaching certificate issued by the department in the subject area or areas in which the applicant is contracted to teach, and meet the requirements of federal law for designation as a highly qualified teacher in a Title I school.

(2) In addition to meeting the eligibility criteria as provided in Paragraph (1) of this Subsection, each applicant shall meet all other requirements for certification and employment as a teacher in public schools required by law and the rules and regulations of the state board, comply with all provisions of the school board's employment contract, and comply with the administering agency's program contract for receipt of an incentive payment.

(3) To participate, a teacher may be employed in the school system, but shall be newly assigned to the low-performing school or re-hired to teach in a school that has been reconstituted pursuant to state board policy.

D.(1) Each school board which employs a teacher who meets the criteria set forth in Paragraph (C)(1) and Subparagraph (C)(1)(a) of this Section and enters into a contract with the school board to participate in the program, upon execution of a program contract by the administering agency, shall receive a payment of four thousand dollars to be paid by the school board to such teacher for the first year of teaching as provided in this Section. For each of the three consecutive years immediately following the first year of teaching, if the teacher is continued in the program by the school board based upon its evaluation of the teacher's performance and the school is continued in the program as determined by the department, the school board which employs the teacher shall receive four thousand dollars or, upon the teacher meeting the teaching experience requirements of Subparagraph (C)(1)(b) of this Section shall receive six thousand dollars per year to be paid by the school board to such teacher as provided in this Section.

(2) Each school board which employs the teacher who meets the criteria set forth in Paragraph (C)(1) and Subparagraph (C)(1)(b) of this Section and enters into a contract with the school board to participate in the program, upon execution of a program contract by the administering agency, shall receive a payment of six thousand dollars to be paid by the school board to such teacher for the first year of teaching as provided in this Section. For each of the three consecutive years immediately following the first year of teaching, if the teacher is continued in the program by the school board based upon its evaluation of the teacher's performance and the school is continued in the program as determined by the department, the school board which employs the teacher shall receive six thousand dollars for each year of participation in the program up to the limitation prescribed in Paragraph (3) of this Subsection.

(3) No program participant shall receive any incentive payment as provided in this Section for more than four consecutive years of teaching as provided in this Section and the total amount of incentive payments provided to any participant for such four-year period shall not exceed twenty-four thousand dollars.

(4) Each participating school board shall provide the incentive pay to which a teacher is entitled pursuant to this Section in three payments. The first shall be paid at the beginning of the school year; the second at the conclusion of the first one-half of the school year; the third at the conclusion of the school year. Such payments may be included in the teacher's regular pay check that occurs at the designated time or may be paid in an additional and separate check. The exact time for the payments required by this Paragraph shall be determined by the employing school board provided such times generally meet the requirements of this Paragraph.

(5) If any program participant incurred federal student loan debt in the course of his education prior to participation in the program, such participant may elect to apply any payments he has received pursuant to the program toward the loan debt. In such case, the administering agency shall forward the amount as designated by the participant, up to the maximum amount of the incentive payment due to the participant, to the holder of the federal student loan to apply toward the participant's loan debt.

E.(1) Prior to receiving an incentive payment pursuant to this Section, each teacher who has met the requirements of this Section for participation in the program shall enter into a program contract with the administering agency in which the teacher agrees to the terms and conditions upon which the payment shall be made. Such contract shall include the terms and provisions as are necessary to carry out the purpose of the program including an agreement by the applicant to reimburse to the state the amount of the incentive payment received for any program year in which the applicant fails to teach for the complete year pursuant to notification by the employing school board to the department and the administering agency unless the debt is forgiven by the administering agency in part or in whole for justifiable cause as established by the administering agency. The contract shall be prepared by the administering agency in consultation and cooperation with the department, shall be approved by the attorney general, and shall be signed by such officer or employee of the administering agency as it shall designate and shall be signed by the teacher.

(2) The obligation of the teacher to repay an incentive payment pursuant to the provisions of this Section shall remain in effect until the teacher has completed the year of teaching for which the payment is made in compliance with the terms and conditions of the school board's employment contract and the administering agency's program contract or has repaid the amount of the payment and any interest that may be charged thereon, all in accordance with the terms of the program contract.

(3) Upon the teacher's breach of any terms of the contract with the school board or the administering agency, or both, the administering agency shall take all necessary steps to secure collection of any incentive payment authorized, up to and including referral to the attorney general for collection.

(4) The attorney general shall be responsible for collection of any balance due to the state from a participant for breach of a contract as required by this Section.

F.(1) The program shall be administered by the Louisiana Student Financial Assistance Commission which shall promulgate rules and regulations in accordance with the Administrative Procedure Act for the implementation of the program.

(2) Such rules and regulations shall include the following:

(a) Applications, contract forms, audit procedures, and deadlines for receipt by the commission of any information or reports required for the implementation of the program.

(b) Procedures to be used by school boards participating in the program to receive incentive payments and provide needed information to the administering agency.

(c) Procedures for recovering from school boards unused funding.

(d) Procedures for school boards to report changes in the employment status and the teaching performance of teachers hired by such boards.

(e) Procedures for determining the number of program positions that may be allocated annually based upon available funds and the priorities set by the state board.

(f) Guidelines for the submission, including deadlines, of information as required for administration of the program.

(g) Procedures and requirements for providing incentive payments to participating schools.

(h) Procedures for ensuring compliance with the terms of program contracts and recovering incentive payments when either the teacher, the school, or the school board does not comply with the terms of the contracts or the requirements of the program.

(i) Such other matters as the commission deems necessary and proper to carry out the purpose of the program.

G. The commission may seek, accept, and expend funds from any source, including private business, industry, foundations, and other groups as well as any federal or other governmental funding available for the implementation of the program.

H.(1) The state board, the department, and the participating schools and school boards shall provide information to the administering agency at times required by the administering agency as needed to administer the program.

(2) By not later than March 1, 2010, the state board shall submit a written report to the House Committee on Education and the Senate Committee on Education on data collected by the board to determine whether significant student achievement improvements have been made by those students who were taught by teachers participating in the program, and whether improvements have been made in school and district performance as a result of the program, and whether such improvements are sufficient to warrant continuation of the program.

I.(1) Each school board allocated a program position shall employ an eligible program applicant to teach a specified core subject in a low-performing school under its jurisdiction that has been selected to participate.

(2) If the school board has not employed a qualified applicant within the period prescribed by the commission following the date of notification of participation, the school board shall return any allocated money to the commission for reallocation.

(3) Within thirty days of the change in employment status of a teacher filling a program position, the school board shall report the change using the procedure established by the commission.

(4) If a school board's program teaching positions are continued for additional years, prior to contracting with the incumbent in the position, the school board shall report to the commission on the teacher's performance as a program participant and such performance shall be rated at least satisfactory for continuation in the program.

J. Each college of education at any public postsecondary education institution shall encourage participation in the program by students enrolled in the teacher education program offered by the college.

K. The implementation of the program as provided in this Section shall be subject to the appropriation of funds by the legislature for this purpose.

Acts 2003, No. 982, §1; Acts 2005, No. 115, §1, eff. June 21, 2005.



RS 17:427.4 - Intent; purpose; teachers' homebuyer program; authorization

§427.4. Intent; purpose; teachers' homebuyer program; authorization

A.(1) It is the intent of the legislature to make teacher quality a priority. Therefore, it is necessary to create an incentive and initiative program to entice teachers to earn certification and qualification, including certification by the National Board for Professional Teaching Standards. Research indicates that one of the greatest factors impacting student achievement is the quality of the classroom teacher. It has been shown that there is an emerging teacher shortage in Louisiana and especially in the Acadiana, East Coast, Florida, and North Central parishes and the Louisiana delta region which are experiencing a more extensive shortage, thus threatening the education of children in these areas. The state's poor and rural areas face enormous and unique problems in attracting certified and highly qualified educators to their schools. Finally, it is the intention of the legislature to provide incentives for qualified classroom teachers to locate and teach in disadvantaged and underserved geographical areas of the state by encouraging and increasing the availability of such teachers for the benefit of children in elementary and secondary schools.

(2) As used in this Section, the following terms shall have the following meanings, unless the context requires otherwise:

(a) "Disadvantaged geographical area" means an area designated by the Advisory Panel on the Louisiana Teachers' Homebuyers Program, including, but not limited to the Acadiana, East Coast, Florida, and North Central parishes and the Louisiana delta region of the state.

(b) "Eligible teacher" means an individual who:

(i) Holds a valid Louisiana teaching certificate issued by the state Department of Education.

(ii) Meets all requirements for certification and employment as a teacher in public schools required by law and the rules and regulations of the state board.

(iii) Is employed by a city, parish, or other local public school board as a classroom teacher in a public school located in a disadvantaged geographical area that has been designated as a low-performing school as defined by the state board.

(c) "Program" means the Louisiana Teachers' Homebuyers Program established pursuant to this Section.

(d) "State board" means the State Board of Elementary and Secondary Education.

(e) Repealed by Acts 2010, No. 743, §4B, eff. July 1, 2010.

B. The Louisiana Teachers' Homebuyer Program is hereby established as a special home loan and loan closing assistance program for any eligible teacher. The treasurer shall identify disadvantaged geographical areas in the state. The State Board of Elementary and Secondary Education through the state Department of Education shall identify low-performing schools as defined by the state board which are located in disadvantaged geographical areas.

C. The state treasurer is hereby authorized to administer the program in conjunction with the Federal National Mortgage Association (Fannie Mae). The treasurer may contract or enter into any agreement with one or more public or private entities to provide assistance in implementing and administering the program. The treasurer shall adopt any rules or regulations necessary for the implementation and administration of the program pursuant to the Administrative Procedure Act.

D-G. Repealed by Acts 2010, No. 743, §4B. eff. July 1, 2010.

Acts 2004, No. 738, §1; Acts 2005, No. 340, §1, eff. June 30, 2005; Acts 2010, No. 743, §§4A, 4B, eff. July 1, 2010.



RS 17:427.5 - Qualified teachers' incentive program; authorization

§427.5. Qualified teachers' incentive program; authorization

A. The purpose of this Section is to provide additional incentives for qualified classroom teachers to locate and teach in disadvantaged and under-served geographical areas of the state by encouraging and increasing the availability of such teachers for the benefit of children in public elementary and secondary schools.

B.(1) The Louisiana Qualified Teachers' Incentive Program is hereby established as a special program for any eligible classroom teacher who agrees to teach in a low-performing public school located in a disadvantaged and underserved geographical area of the state, all as identified by the State Board of Elementary and Secondary Education.

(2) For the purpose of eligibility for the program established in this Section, "eligible classroom teacher" means an individual who meets all of the following conditions and complies with all other applicable provisions of this Section:

(a) Holds a valid Louisiana teaching certificate issued by the state Department of Education and teaches in the field of certification.

(b) Has not had a certification or licensure requirement waived by the state on an emergency, temporary, or provisional basis.

(c) Has the equivalent of an academic major, or has passed the Louisiana licensing content-specific Praxis exam, or has earned a master's degree in the content area taught.

(d) Meets the definition of a highly qualified teacher under the federal No Child Left Behind Act which calls for a highly qualified teacher who demonstrates subject knowledge and skills in reading, writing, mathematics, and other basic subject areas to be placed in every classroom by the end of the 2005-2006 school year.

C.(1) The State Board of Elementary and Secondary Education shall formulate, develop, and approve components of the Louisiana Qualified Teachers' Incentive Program established by this Section and shall provide for the program to be administered by the state superintendent of education.

(2) The State Board of Elementary and Secondary Education, in accordance with the Administrative Procedure Act, shall adopt rules and regulations necessary for the implementation and administration of the Louisiana Qualified Teachers' Incentive Program.

Acts 2005, No. 340, §1, eff. June 30, 2005.



RS 17:428 - Supervisors, principals, teachers and other employees prohibited from serving on employing school board; service on neighboring or other school board

§428. Supervisors, principals, teachers and other employees prohibited from serving on employing school board; service on neighboring or other school board

A. After July 27, 1960 no supervisor, principal or teacher or any other school employee of any school board in this state shall be eligible to serve as a member of the board employing such person; however, such person shall be eligible to serve on any other parish or city school board if duly elected or appointed thereto. Whenever any supervisor, principal, teacher or other school employee is elected as a member of any parish or city school board or accepts any appointment to fill an unexpired term thereon and such board is his employer, he shall immediately submit his resignation to his employing board of which he is now a member. Should any such person fail to submit his resignation, the position he holds under such employing board shall be declared vacated by the taking of the oath of office as a member of the employing board. No resignation shall be required of any supervisor, principal, teacher, or other school employee because of his election or appointment to a parish or city school board of which he is not an employee.

B. The provisions of this Section shall not apply to any person holding office on July 27, 1960 until the end of the terms of such persons nor to any person who takes office on or before February 1, 1961.

C. Repealed by Acts 1997, No. 763, §1.

Added by Acts 1960, No. 437, §§1, 2. Amended by Acts 1966, No. 439, §1; Acts 1970, No. 387, §1; Acts 1997, No. 763, §1.



RS 17:429 - Educational leadership certification; qualifications

§429. Educational leadership certification; qualifications

The State Board of Elementary and Secondary Education shall grant an individual who meets all of the following criteria an educational leadership certificate indicating eligibility for employment as a supervisor, director, or coordinator of special education for a public school system:

(1) Has completed a graduate degree program from a regionally accredited institution of postsecondary education.

(2) Has completed at least two hundred forty hours of leadership experiences at the school or district level as defined by the State Board of Elementary and Secondary Education pursuant to rules and regulations.

(3) Has achieved a passing score on the School Leaders Licensure Assessment or other equivalent assessment as determined by the State Board of Elementary and Secondary Education pursuant to rules and regulations.

(4) Holds a valid Louisiana ancillary certificate and meets any of the criteria for an evaluation coordinator in any of the following areas pursuant to State Board of Elementary and Secondary Education rules and regulations:

(a) Assessment teacher, educational consultant, or educational diagnostician.

(b) Certified school psychologist.

(c) Speech-language pathologist, speech and hearing therapist, or speech-hearing-language specialist.

(d) Qualified school social worker.

(e) Audiologist.

(5) Has at least three years of experience working with students in his area of certification.

Acts 2016, No. 130, §1.



RS 17:430 - Applicants for public school employment; disclosure requirements; penalties; definitions

§430. Applicants for public school employment; disclosure requirements; penalties; definitions

A.(1) Except as provided in Subsection C of this Section, each applicant for public school employment shall be required to disclose the following in accordance with procedures adopted by the governing authority of the public elementary or secondary school in which the applicant seeks employment:

(a) All actual cases of sexual misconduct with a minor or student by the applicant.

(b) All investigations of sexual misconduct by the applicant with a minor or student that occurred within thirty-six months prior to the applicant's resignation, dismissal, or retirement from school employment.

(c) All actual or investigated cases of abuse or neglect as specified in R.S. 17:81.9(A)(1)(b) of a minor or student by the applicant.

(2) Any applicant who knowingly and willfully violates the provisions of this Section shall be guilty of a misdemeanor offense and shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

B. For purposes of this Section, "sexual misconduct" shall be as defined pursuant to R.S. 17:81.9(J) and "abuse" and "neglect" shall be as defined in Children's Code Article 603.

C. If an investigation determined that a formal allegation of an applicant was inconclusive, unjustified, or otherwise without cause for further formal pursuit, the applicant shall not be required to disclose such information as required in Subsection A of this Section.

Acts 2009, No. 223, §1.



RS 17:431 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§431. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:432 - Outstanding teachers; superintendents' awards; other merit awards

§432. Outstanding teachers; superintendents' awards; other merit awards

A.(1) Beginning with the 1986-1987 school year and annually thereafter, the superintendent of each city, parish, or other local public school system shall select one teacher from the elementary schools in the system, one teacher from the middle or junior high schools in the system, and one teacher from the high schools in the system to receive the outstanding elementary, outstanding middle or junior high school, and outstanding high school teacher of the year award.

(2) The selection of these three outstanding teachers shall be based upon minimum criteria established by the state Department of Education with the approval of the State Board of Elementary and Secondary Education and shall include the establishment of objective procedures to consider the following factors:

(a) Teaching skill and dedication.

(b) Plans to continue active teaching status.

(c) Respect of and rapport with students.

(d) Respect of and rapport with parents.

(e) Respect of and rapport with coworkers.

(f) Community leadership.

(g) Contributions to school groups and activities.

(h) Affiliations with educational organizations.

(i) Student achievement.

(3) The department with the approval of the board shall establish procedures to include teachers from special schools in the selection process.

B. Nominations for the teacher of the year awards shall be submitted by each school principal to the city, parish, or other local public school system superintendent and shall be made by teachers or teacher groups through use of procedures established by the local system for this purpose. The final selection process shall include a formal mechanism to obtain teacher, parental, and community recommendations and opinions.

C. Each such superintendent shall report to the state Department of Education on the three selections made from the respective school system for outstanding teacher of the year.

D. Award recipients shall be suitably recognized by award by the local superintendent of an appropriate plaque or certificate of merit at a reception or other honorary meeting or ceremony. The recipients may also be presented a monetary award by the local superintendent in an amount approved by the local school board. Such monetary award shall not be a violation of R.S. 42:1111 or any other provision of the Code of Governmental Ethics. The state Department of Education shall provide for recognition of award recipients by the state superintendent of education.

E. Any city, parish, or other local public school board shall have authority to grant other merit awards to employees to encourage and reward outstanding performance and unusual and meritorious accomplishments, including suggestions which promote economy and efficiency in the organization and management of the school system. Prior to the granting of any such award, a school board shall formulate, adopt, and maintain a written policy setting forth the minimum criteria and objective procedures for determining an award recipient. An award recipient shall be suitably recognized by presentation by the local superintendent of an appropriate plaque, certificate of merit, or cash award at a reception or other honorary meeting or ceremony. Nothing in this Subsection shall be construed to provide for merit pay.

Acts 1985, No. 115, §1; Acts 1986, No. 134, §1, eff. June 26, 1986; Acts 1986, No. 308, §1, eff. June 30, 1986; Acts 1986, No. 305, §1; Acts 1995, No. 289, §1; Acts 2003, No. 297, §1.



RS 17:432.1 - Outstanding school support employee award; definition; selection; recognition

§432.1. Outstanding school support employee award; definition; selection; recognition

A. For purposes of this Section, "school support employee" shall mean, without limitation, teacher aides and paraprofessionals, school bus drivers, food service workers, clerical, custodial, and maintenance personnel, and any other employee of a city, parish, or other local public school board who is not required to hold a teacher's certificate as a condition of employment.

B.(1) Beginning with the 1990-1991 school year and annually thereafter, the superintendent of each such system shall select one school support employee from the elementary schools in the system, one school support employee from the middle or junior high schools in the system, and one school support employee from the high schools in the system to receive the outstanding elementary school, outstanding middle or junior high school, and outstanding high school support employee of the year award.

(2) The selection of these three outstanding school support employees shall be based upon minimum criteria established by the state Department of Education with the approval of the State Board of Elementary and Secondary Education and shall include the establishment of objective procedures to consider the following factors:

(a) Skill and dedication.

(b) Plans to continue active employment status.

(c) Respect of and rapport with students.

(d) Respect of and rapport with coworkers.

(e) Respect of and rapport with teachers.

(f) Community leadership.

(3) The department with the approval of the board shall establish procedures to include school support employees from special schools in the selection process.

(4) The department with the approval of the board shall establish procedures for the categorization of school support employees into each classification specified in Subsection A for purposes of selection of recipients for such awards.

C. Any nominations from each school system participating in the school support employee of the year awards program shall be submitted by each school principal to the city, parish, or other local public school system superintendent and shall be made by school support employees or school support employee groups through use of procedures established by the local system for this purpose. The final selection process shall include a formal mechanism to obtain school support employee, teacher, and community recommendations and opinions.

D. The superintendent for each school system participating in the school support employee of the year awards program shall report to the state Department of Education on the three selections made from the respective school system for outstanding school support employee of the year.

E. Award recipients shall be suitably recognized by award by the local superintendent of an appropriate plaque or certificate of merit at a reception or other honorary meeting or ceremony. The recipients may also be presented a monetary award by the local superintendent in an amount approved by the local school board. Such monetary award shall not be a violation of R.S. 42:1111 or any other provision of the Code of Governmental Ethics. The state Department of Education shall provide for recognition of award recipients by the state superintendent of education.

Acts 1990, No. 1081, §1; Acts 1993, No. 648, §1, eff. June 16, 1993; Acts 1995, No. 289, §1; Acts 2003, No. 297, §1.



RS 17:433 - Outstanding state teacher award

§433. Outstanding state teacher award

A. Beginning with the 1986-1987 school year and annually thereafter, one outstanding state elementary teacher, one outstanding state middle or junior high school teacher, one outstanding state high school teacher, and one outstanding state teacher shall be selected from each year's winners of the outstanding local teacher of the year awards.

B.(1) The state Department of Education with the approval of the State Board of Elementary and Secondary Education shall establish a selection process for naming the four outstanding state teachers annually, which shall include regional selection committees and a state selection committee appointed by the state superintendent of education and objective procedures to consider the following factors:

(a) Teaching skill and dedication.

(b) Plans to continue active teaching status.

(c) Respect of and rapport with students.

(d) Respect of and rapport with parents.

(e) Respect of and rapport with coworkers.

(f) Community leadership.

(g) Contributions to school groups and activities.

(h) Affiliations with educational organizations.

(i) Student achievement.

(2) The final selection process shall also include a formal mechanism to obtain teacher, parental, and community recommendations and opinion. Award recipients shall be suitably recognized at the state level by an appropriate ceremony for that purpose.

C. The state teacher of the year shall participate in any national teacher of the year contest, when appropriate.

D. Monetary awards shall be provided to the state teachers of the year at the state level when funds are available, and may be provided from private sources subject to the approval of the State Board of Elementary and Secondary Education. Such monetary award shall not be a violation of R.S. 42:1111 or any other provision of the Code of Governmental Ethics.

Acts 1986, No. 134, §1, eff. June 26, 1986; Acts 1986, No. 308, §1, eff. June 30, 1986; Acts 1995, No. 289, §1; Acts 2003, No. 743, §1, eff. June 27, 2003.



RS 17:433.1 - Outstanding state principal awards

§433.1. Outstanding state principal awards

A. One outstanding state elementary principal, one outstanding state middle or junior high school principal, and one outstanding state high school principal shall be selected from each year's winners of the outstanding local principal of the year awards.

B.(1) The State Department of Education with the approval of the State Board of Elementary and Secondary Education shall establish a selection process for naming the three outstanding state principals annually, which shall include regional selection committees and a state selection committee appointed by the state superintendent of education.

(2) Award recipients shall be suitably recognized at the state level by an appropriate ceremony for that purpose.

C. The state principals of the year shall participate in any national principal of the year contest, when appropriate.

D. Monetary awards shall be provided to the state principals of the year at the state level when funds are available, and may be provided from private sources subject to the approval of the State Board of Elementary and Secondary Education. Such monetary awards shall not be a violation of R.S. 42:1111 or any other provision of the Code of Governmental Ethics.

Acts 2003, No. 743, §1, eff. June 27, 2003.



RS 17:434 - Planning time and lunch periods for teachers; required

§434. Planning time and lunch periods for teachers; required

A.(1) The State Board of Elementary and Secondary Education shall adopt necessary rules and regulations requiring, beginning with the 2000-2001 school year, each city and parish school board to provide a minimum of forty-five minutes daily planning time, or its weekly equivalent, and a minimum of thirty minutes for lunch each day which shall be duty-free for every teacher actively engaged in the instruction and supervision of students in the public schools. Implementation of planning time and lunch periods as required in this Section for teachers shall not result in a lengthened school day.

(2) The provisions of this Subsection shall be subject to the availability of state funds for this purpose.

B. Nothing in this Section shall be construed to affect the provisions of R.S. 17:154.1 relative to required instructional time in the school day.

C. This Section shall not apply to a city or parish school board operating under the terms of a collective bargaining agreement applicable to teachers employed by the board.

Acts 1988, No. 832, §1; Acts 1999, No. 1143, §1.



RS 17:435 - Administering catheters; conditions; restrictions

§435. Administering catheters; conditions; restrictions

A. No city or parish school board shall require any employee other than a registered nurse or licensed medical physician to catheterize any student until all of the following conditions have been met:

(1) A registered nurse or licensed medical physician, employed by a city or parish school board, has assessed the health status of the specific child in his specific educational setting. The registered nurse has determined that according to the Louisiana Legal Standards of Nursing Practice the procedure could be safely performed, the results are predictable and could be delegated to someone other than a registered nurse following documented training.

(2) The registered nurse or licensed medical physician shall train at least two employees to catheterize the specific child in his educational setting. The employees shall be given not less than eight hours of training in the area of catheterization of students.

(3) Following the training provided for in Paragraph (2), no catheterization may be performed unless prescribed in writing by a licensed medical physician. The employee, other than the registered nurse or licensed medical physician, shall be required to complete, under the direct supervision of a registered nurse, a minimum of five catheterizations. Upon one hundred percent successful completion of these catheterizations, the registered nurse or licensed medical physician and the trainee shall sign a standard form indicating that the trainee has attained the prescribed level of competency. A copy of this form shall be kept on file by the school system.

(4) Individuals who are required to perform catheterizations and have been trained according to the provisions of this Section, may not decline to perform such service except as exempted by a licensed medical physician or a registered nurse. The reasons for such exemption shall be documented and certified by the licensed medical physician or a registered nurse within seventy-two hours.

(5) Any employee shall have the right to request that another school board employee be present while catheterizing the student, to serve as a witness to the procedure. After making such a request, the employee shall not be required to catheterize a student without such a witness.

B. The provisions of this Section shall be restricted to those students who have had intermittent catheterization prescribed as a treatment for urinary or neurologic disfunction and not for continuous bladder drainage or to obtain urine specimens for diagnostic purposes. No employee shall be requested to catheterize any student for continuous bladder drainage or to obtain urine specimens for diagnostic purposes.

Acts 1990, No. 1048, §1, eff. July 27, 1990.



RS 17:436 - Performing noncomplex health procedures; definitions; conditions; restrictions; safety equipment, materials, and supplies

§436. Performing noncomplex health procedures; definitions; conditions; restrictions; safety equipment, materials, and supplies

A. As used in this Section, the term "noncomplex health procedure" shall mean a task which is safely performed according to exact directions, with no need to alter the standard procedure, and which yields predictable results. It shall include the following:

(1) Modified activities of daily living which require special instruction such as toileting/diapering, bowel/bladder training, toilet training, oral/dental hygiene, lifting/positioning, and oral feeding.

(2) Health maintenance procedures such as postural drainage, percussion, tracheostomy suctioning, and gastrostomy feeding and monitoring of these procedures.

(3) Screenings such as growth, vital signs, hearing, vision, and scoliosis.

B. No city or parish school board shall require any employee other than a registered nurse, licensed medical physician, or an appropriate licensed health professional to perform noncomplex health procedures until all the following conditions have been met:

(1) A registered nurse or a licensed medical physician and, when appropriate, another licensed health professional employed by a city or parish school board, has assessed the health status of the specific child in his specific educational setting and has determined that, according to the legal standards of the respective licensed health professional performing such procedure, the procedure can be safely performed, the results are predictable, and the procedure can be delegated to someone other than a licensed health professional following documented training.

(2) The registered nurse or the licensed medical physician and, when appropriate, another licensed health professional shall train, in his or her area of expertise, at least two such employees to perform noncomplex health procedures on the specific child in his educational setting. The employees shall be given not less than four hours of training in the area of noncomplex health procedures.

(3)(a) Following the training provided for in Paragraph (2), no noncomplex health procedure, except screenings and activities of daily living such as toileting/diapering, toilet training, oral/dental hygiene, oral feeding, lifting, and positioning may be performed unless prescribed in writing by a physician licensed to practice medicine in the state of Louisiana or an adjacent state.

(b) The employee, other than the registered nurse, licensed medical physician, or appropriate licensed health professional shall be required to complete, under the direct supervision or coordination of a registered nurse, a minimum of three satisfactory demonstrations. Upon satisfactory completion of these noncomplex health procedures, the registered nurse, licensed medical physician, or appropriate licensed health professional and the trainee shall sign a standard form indicating that the trainee has attained the prescribed level of competency. A copy of this form shall be kept on file by the school system.

(4) Individuals who are required to perform noncomplex health procedures and have been trained according to the provisions of this Section, may not decline to perform such service at the time indicated except as exempted for reasons as noted by the licensed medical physician or registered nurse. The reasons for such exemption shall be documented and certified by the licensed medical physician or a registered nurse within seventy-two hours.

(5) Any employee shall have the right to request that another school board employee be present while he or she is performing noncomplex health procedures for a student, to serve as a witness to the procedure. After making such a request, the employee shall not be required to perform noncomplex health procedures without such a witness.

C. For the purposes of this Section, "employee" means any appropriate member of the education staff.

D. Each city and parish school board shall provide the necessary safety equipment, materials, and supplies to each employee who performs noncomplex health procedures as provided in this Section. Such safety equipment, materials, and supplies shall include but shall not be limited to gloves, anti-bacterial soaps and wipes, paper towels, and masks.

E. Notwithstanding any provision of law or any rule, regulation, or policy to the contrary, no employee other than a registered nurse, licensed medical physician, an appropriate licensed health professional, or hired and trained unlicensed nursing personnel or unlicensed assistive personnel as defined by the Louisiana State Board of Nursing shall be required to perform a tracheostomy suctioning procedure on any child in an educational setting. However, nothing in this Section shall prohibit an employee who volunteers to perform such procedure and who complies with the training and demonstration requirements as provided in Paragraphs (B)(2) and (3) of this Section from being allowed to perform such procedure on a child in an educational setting.

F. For purposes of this Section, "appropriate licensed health professional" shall include a licensed practical nurse.

Acts 1991, No. 760, §1, eff. July 19, 1991; Acts 1992, No. 469, §1; Acts 1995, No. 752, §1; Acts 1997, No. 804, §1; Acts 2008, No. 802, §1; Acts 2009, No. 414, §1.



RS 17:436.1 - Administration of medication; definition; conditions; restrictions

§436.1. Administration of medication; definition; conditions; restrictions

A. As used in this Section, the term "medication" shall include all prescription and nonprescription drugs.

B. No city or parish school board shall require any employee other than a registered nurse or licensed medical physician to administer medication until all the following conditions have been met:

(1) The city or parish school board has promulgated guidelines based upon a policy set by the State Board of Elementary and Secondary Education and the Louisiana State Board of Nursing which specifically establishes the procedure to be followed for the administration of medication at each school and which at a minimum provides that:

(a) No medication shall be administered to any student without an order from a licensed physician or dentist who is licensed to practice medicine or dentistry in the state of Louisiana or an adjacent state or any other authorized prescriber authorized in the state of Louisiana to prescribe medications or devices and a letter of request and authorization from the student's parent or guardian.

(b) No medication shall be administered to any student unless it is provided to the school in a container that meets acceptable pharmaceutical standards.

(c) Both the letter from the parent or guardian and the medication container shall contain clear instructions identifying the student's name, RX number if any, date, frequency, name of the medication, dosage, route, and physician's, dentist's, or other authorized prescriber's name.

(2) At least two employees at each school have received not less than six hours of training in the administration of medication, including general and child specific training, from a registered nurse, a licensed medical physician, or both.

(3) A registered nurse and/or licensed medical physician employed by a city or parish school board has assessed the health status of the specific child in his specific educational setting and has determined that, according to the legal standards of the respective licensed health professional when performing such procedure, the administration of medication can be safely performed by and delegated to someone who has received documented training with documented competence other than a licensed health professional.

(4) A registered nurse and/or a licensed medical physician employed by a city or parish school board has reviewed the physician's, dentist's, or other authorized prescriber's order and the parent or guardian's request that the medication be administered and has determined that the administration of medication can be safely performed by and delegated to someone who has received documented training with documented competence other than a licensed health professional.

C. Individuals who are required to administer medication and have been trained according to the provisions of this Section may not decline to perform such service at the time indicated except as exempted for reasons as noted in writing by the licensed medical physician or the registered nurse. The reasons for such exemptions shall be documented and certified by the licensed medical physician or the registered nurse within seventy-two hours of the request for the exemption.

D. Any employee shall have the right to request that another school board employee be present while he is administering the medication to a student to serve as a witness. After making such a request the employee shall not be required to administer the medicine without such a witness.

E. In the absence of the training program as provided in this Section, no city or parish school board shall require any employee other than a registered nurse and/or licensed medical physician to administer medication.

F. Nothing contained in this Section shall be interpreted in such a manner as to relieve a city or parish school board of its duty and obligation to staff all schools with certified nurses.

G. For the purposes of this Section, the terms city or parish school board shall include all governing authorities of public elementary and secondary schools.

H. For the purposes of this Section, the term "authorized prescriber" means a person licensed, registered, or otherwise authorized by the appropriate licensing board to prescribe drugs in the course of professional practice.

I. Notwithstanding any other provisions of this Section, in a school system which is unable after a diligent attempt to employ a full-time registered nurse, a registered nurse shall be employed part time as necessary to provide the services required by this Section. In such a case, the nurse shall be compensated on an hourly basis in an amount which is equal to the average amount paid hourly for a nurse with similar experience in hospitals located within the region of the school district.

J.(1) Notwithstanding any provision of law or any rule, regulation, or policy to the contrary, the governing authority of each public elementary and secondary school shall permit the self-administration of medications by a student with asthma or the use of auto-injectable epinephrine by a student at risk of anaphylaxis, provided that the student's parent or other legal guardian provides the school in which the student is enrolled with the following documentation:

(a) Written authorization for the student to carry and self-administer such prescribed medications.

(b) Written certification from a licensed medical physician or other authorized prescriber that the student:

(i) Has asthma or is at risk of having anaphylaxis.

(ii) Has received instruction in the proper method of self-administration of the student's prescribed medications to treat asthma or anaphylaxis.

(c) A written treatment plan from the student's licensed medical physician or other authorized prescriber for managing asthma or anaphylactic episodes. The treatment plan must be signed by the student, the student's parent or other legal guardian, and the student's licensed medical physician or other authorized prescriber and shall also contain the following information:

(i) The name, purpose, and prescribed dosage of the medications to be self-administered.

(ii) The time or times the medications are to be regularly administered and under what additional special circumstances the medications are to be administered.

(iii) The length of time for which the medications are prescribed.

(d) Any other documentation required by the governing authority of the public elementary or secondary school.

(2) The documentation required by Paragraph (1) of this Subsection shall be kept on file in the office of the school nurse or other designated school official.

(3) The governing authority of the public elementary and secondary school shall inform the parent or other legal guardian of the student in writing that the school and its employees shall incur no liability as a result of any injury sustained by the student from the self-administration of medications used to treat asthma or anaphylaxis. The parent or other legal guardian of the student shall sign a statement acknowledging that the school shall incur no liability and that the parent or other legal guardian shall indemnify and hold harmless the school and its employees against any claims that may arise relating to the self-administration of medications used to treat asthma or anaphylaxis.

(4) For the purposes of this Subsection:

(a) "Auto-injectable epinephrine" means a medical device for the immediate self-administration of epinephrine by a person at risk for anaphylaxis.

(b) "Inhaler" means a medical device that delivers a metered dose of medication to alleviate the symptoms of asthma.

(5) A student who has been granted permission to self-administer medication pursuant to this Subsection shall be allowed to carry and store with the school nurse or other designated school official an inhaler or auto-injectable epinephrine, or both, at all times.

(6) Permission for the self-administration of asthma medications or use of auto-injectable epinephrine by a student shall be effective only for the school year in which permission is granted. Permission for self-administration of asthma medications or the use of auto-injectable epinephrine by a student shall be granted each subsequent school year, provided all of the requirements of this Subsection are fulfilled.

(7) Upon obtaining permission to self-administer asthma medication or to use auto-injectable epinephrine pursuant to this Subsection, a student shall be permitted to possess and self-administer such prescribed medication at any time while on school property or while attending a school sponsored activity.

(8) A student who uses any medication permitted pursuant to this Subsection in a manner other than as prescribed shall be subject to disciplinary action; however, such disciplinary action shall not limit or restrict such student's immediate access to such prescribed medication.

K.(1) Notwithstanding any provision of law or any rule, regulation, or policy to the contrary, the governing authority of each public elementary and secondary school shall adopt a policy authorizing a school nurse or trained school employee to administer auto-injectable epinephrine, as defined in Subparagraph (J)(4)(a) of this Section, to a student who the school nurse or trained school employee, in good faith, professionally believes is having an anaphylactic reaction, whether or not such student has a prescription for epinephrine. At least one employee at each school shall receive training from a registered nurse or a licensed medical physician in the administration of auto-injectable epinephrine. The school nurse or trained employee may administer the auto-injectable epinephrine to respond to a student's anaphylactic reaction, under a standing protocol from a physician licensed to practice medicine in the state.

(2) Each public elementary and secondary school may maintain a supply of auto-injectable epinephrine at the school in a locked, secure, and easily accessible location. A licensed physician may prescribe epinephrine auto-injectors in the name of the school system or the individual school to be maintained for use when deemed necessary pursuant to the provisions of this Subsection.

(3) Each school shall include the policy required by this Subsection in its student handbook and post such policy on the school's website, if it has one. Such policy shall also be disclosed to any parent or other legal guardian who notifies the school in which the student is enrolled, in writing, that the student has an allergy or other condition which puts him at risk of anaphylaxis.

Acts 1993, No. 87, §1; Acts 1995, No. 752, §1; Acts 2001, No. 636, §1; Acts 2009, No. 145, §1, eff. June 25, 2009; Acts 2012, No. 624, §1, eff. June 7, 2012.



RS 17:436.2 - Psychotropic drugs; school board and charter school policies; prohibition; teacher recommendations; definitions

§436.2. Psychotropic drugs; school board and charter school policies; prohibition; teacher recommendations; definitions

A. By not later than November 1, 2006, each city, parish, and other local public school board and charter school shall adopt policies prohibiting any teacher employed by the board or charter school from taking any of the following actions:

(1) Recommending that a student be administered a pyschotropic drug.

(2) Specifying or identifying any specific mental health diagnosis for a student.

(3) Using a parent's or guardian's refusal to consent to the administration of a psychotropic drug to a student or to a psychiatric evaluation, screening, or examination of a student as grounds for prohibiting the student from attending any class or participating in any school-related activity or as the sole basis of accusations of child abuse or neglect against the parent or guardian.

B. The provisions of this Section shall not be construed so as to prohibit any of the following:

(1) An employee of a city, parish, or other local public school board or charter school who is a registered nurse, nurse practitioner, physician, or an appropriately credentialed mental health professional or teacher from recommending that a student be evaluated by an appropriate medical practitioner.

(2) A teacher or other certified employee of a city, parish, or other local public school board or charter school from suggesting a student be assessed or evaluated by qualified employees of the school board or charter school who perform such function.

(3) A teacher assessing or evaluating any element of a student's academic readiness, performance, or achievement.

(4) Any employee of a city, parish, or other local public school board or charter school from discussing any aspect of a student's behavior or academic progress with the student's parent or guardian or any other employee of the school board or charter school.

C. For purposes of this Section:

(1) "Psychotropic drug" shall mean a substance that is used in the diagnosis, treatment, or prevention of a disease or as a component of a medication and is intended to have an altering effect on perception, emotion, or behavior.

(2) "Teacher" shall mean any person employed by a city, parish, or other local public school board or charter school, who, as a condition of employment, is required to hold a valid teaching certificate issued by the state Department of Education and any person employed by a city, parish, or other local public school board or charter school as a substitute teacher.

D. The provisions of this Section shall not interfere with the development and implementation of an individualized education program for any child with an exceptionality as provided pursuant to any state or federal law, rule, or regulation.

Acts 2006, No. 825, §1.



RS 17:436.3 - Students with diabetes; management and treatment plans; provision of care; unlicensed diabetes care assistants; student self-monitoring and treatment

§436.3. Students with diabetes; management and treatment plans; provision of care; unlicensed diabetes care assistants; student self-monitoring and treatment

A.(1) Beginning with the 2012-2013 school year, a diabetes management and treatment plan shall be submitted by each student with diabetes enrolled in a public or nonpublic elementary or secondary school who seeks care for his diabetes while at school or while participating in a school-related activity and shall be updated on an annual basis. Such plan shall be developed by the physician or other licensed health care provider recognized by the Centers for Medicare and Medicaid Services who is selected by the parent or guardian to be responsible for such student's diabetes treatment and a current copy of such plan shall be kept on file at the school in which the student is enrolled.

(2) A student's diabetes management and treatment plan shall contain:

(a) An evaluation of the student's level of understanding of his condition and his ability to manage his diabetes.

(b) The diabetes-related healthcare services the student may receive or self-administer at school or during a school-related activity.

(c) A timetable, including dosage instructions, of any diabetes medications to be administered to the student or self-administered by the student.

(d) The signature of the student, the student's parent or legal guardian, and the physician responsible for the student's diabetes treatment.

(3) The parent or legal guardian of a student with diabetes shall annually submit a copy of the student's diabetes management and treatment plan to the principal of the school in which the student is enrolled. The plan shall be reviewed by the appropriate school personnel:

(a) Prior to or within five days after the beginning of each school year.

(b) Upon enrollment, if the student enrolls in the school after the beginning of the school year.

(c) As soon as practicable following the student's receipt of a diagnosis of diabetes.

B.(1) The school nurse shall provide care to a student with diabetes, or assist a student with the self-care of his diabetes, in accordance with the student's diabetes management and treatment plan. If a school has no school nurse assigned to the school on a full-time basis, or the school nurse is unavailable, an unlicensed diabetes care assistant may provide care to a student with diabetes, or assist a student with the self-care of his diabetes, as provided in this Section.

(2) Each school may adopt a policy to ensure that a school nurse, or at least one unlicensed diabetes care assistant, shall be present and available to provide care to a student with diabetes during the regular school day or during school-related activities, in accordance with the student's diabetes management and treatment plan.

C.(1) For purposes of this Section, "unlicensed diabetes care assistant" means a school employee who volunteers to be trained in accordance with this Section. "Unlicensed diabetes care assistant" also means an employee of an entity that contracts with the school or school system to provide school nurses who are responsible for providing health care services required by law or Department of Education regulation.

(2) The principal of the school, in consultation with the school nurse if one is available, may:

(a) Seek school employees who are not healthcare professionals and who are willing to be trained to serve as unlicensed diabetes care assistants and provide care to students with diabetes pursuant to the provisions of this Section. A school employee shall not be subject to any penalty or disciplinary action for refusing to serve as an unlicensed diabetes care assistant.

(b) Make efforts to ensure that the school has at least one unlicensed diabetes care assistant, if the school has a full-time nurse, or at least three unlicensed diabetes care assistants if the school has no full-time nurse.

(3) An unlicensed diabetes care assistant shall serve under the supervision of the school nurse or the school principal.

(4) An unlicensed diabetes care assistant, in accordance with the diabetes management and treatment plan on file for a student, may provide diabetes care to a student, or assist a student in the self-care of his diabetes, including but not limited to:

(a) Checking and recording blood glucose and ketone levels.

(b) Responding to blood glucose levels outside of the target range established for a student.

(c) Administering glucagon and other emergency treatments as prescribed in a student's diabetes management and treatment plan.

(d) Administering, or assisting a student in administering, insulin through the insulin delivery system prescribed in the student's diabetes management and treatment plan.

(e) Administering oral diabetes medications to a student as prescribed in the student's diabetes management and treatment plan.

(f) Assisting a student to follow the instructions in his diabetes management and treatment plan relative to meals, snacks, and physical activity.

(5)(a) An unlicensed diabetes care assistant may provide diabetes care to a student only in accordance with the student's diabetes management and treatment plan, and then only if the student's parent or legal guardian signs an agreement authorizing such care by the unlicensed diabetes care assistant and such agreement is on file with the school.

(b) An unlicensed diabetes care assistant shall exercise reasonable judgment in deciding whether to contact a healthcare professional in the event of a medical emergency involving a student with diabetes.

(c) In the performance of his duties as provided in this Section, an unlicensed diabetes care assistant who assists a student in compliance with a student's diabetes management and treatment plan as provided in this Section shall be exempt from any applicable state law or rule that restricts the activities that may be performed by a person who is not a healthcare professional.

(d) An unlicensed diabetes care assistant shall be immune from any liability for any act or omission to act related to the provision of care to a student with diabetes, or assisting a student with the self-care of his diabetes.

(6) The State Board of Elementary and Secondary Education and the Louisiana State Board of Nursing jointly shall promulgate rules and regulations specifying methods and a curriculum for the training of unlicensed diabetes care assistants in accordance with the Administrative Procedure Act. The rules and regulations shall utilize the guidelines as required by this Section and by the latest National Diabetes Education Program, "Helping the Student with Diabetes Succeed: A Guide for School Personnel". In developing such rules and regulations, the boards shall include the following in the rule-making process:

(a) The Louisiana Department of Health.

(b) The American Diabetes Association.

(c) The Juvenile Diabetes Research Foundation International.

(d) The American Association of Diabetes Educators.

(7) Training for an unlicensed diabetes care assistant may be provided by a healthcare professional with expertise in caring for persons with diabetes or by the school nurse and shall include:

(a) Recognizing the symptoms of hypoglycemia and hyperglycemia.

(b) Understanding the details of a student's diabetes management and treatment plan.

(c) Understanding the proper action to take if a student's blood glucose levels are outside the target ranges specified in his diabetes management and treatment plan.

(d) Performing finger sticks to check blood glucose levels, checking urine ketone levels, and properly recording the results.

(e) Properly administering glucagon and insulin and properly recording the results.

(f) Recognizing complications which require emergency assistance.

(g) Understanding the recommended schedules and food intake for meals and snacks for a student with diabetes, the effect of physical activity on blood glucose levels, and the proper actions to be taken if a student's schedule is disrupted.

D. In accordance with a student's diabetes management and treatment plan, a school shall permit the student to attend to the self-management and care of his diabetes, which may include the following activities:

(a) Performing blood glucose level checks.

(b) Self-administration of insulin through the insulin delivery system specified in the student's diabetes management and treatment plan.

(c) Treatment of hypoglycemia and hyperglycemia as specified in the student's diabetes management and treatment plan.

(d) Possessing on the student's person, at any time, such supplies or equipment as are necessary to monitor and care for the student's diabetes.

(e) Otherwise attending to the management and care of the student's diabetes in the classroom, in any area of the school or school grounds, or at any school-related activity.

E. With written permission from a student's parent or legal guardian, a school may provide a school employee with responsibility for providing transportation for a student with diabetes, or supervising a student with diabetes during an off-campus activity, with an information sheet that provides the following information:

(a) The identity of the student with diabetes.

(b) A description of potential emergencies that may occur as a result of the student's diabetes and the appropriate responses to such emergencies.

(c) The telephone number of the person to be contacted in case of an emergency involving the student with diabetes.

F. No physician, nurse, school employee, school, or school district shall be liable for civil damages or subject to disciplinary action under professional licensing regulations or school disciplinary policies as a result of the activities authorized by this Section.

Acts 2012, No. 858, §1, eff. June 14, 2012; Acts 2016, No. 454, §1.



RS 17:437 - Communicable disease prevention and control; in-service educational training; materials and supplies

§437. Communicable disease prevention and control; in-service educational training; materials and supplies

A.(1) The State Board of Elementary and Secondary Education shall formulate, develop, adopt, and begin providing, by not later than the 1992-1993 school year and thereafter, an in-service training program to educate all school employees on generally accepted practices and precautions to prevent the occurrence and/or spread of communicable diseases in the school setting.

(2) The board shall adopt rules, regulations, and procedures necessary to implement the provisions of this Section. Such rules, regulations, and procedures shall include but not be limited to provisions for all employees of the school system to be able to participate in the in-service training program mandated by this Section.

B. The board shall provide the necessary materials and supplies to each school employee who is deemed by the board to need them and those who request them for the use of the employee in preventing the occurrence and/or spread of communicable diseases in the school setting.

Acts 1992, No. 529, §1, eff. June 29, 1992.



RS 17:437.1 - Suicide prevention; in-service training; materials and supplies; limitation on liability

§437.1. Suicide prevention; in-service training; materials and supplies; limitation on liability

A. The State Board of Elementary and Secondary Education shall develop and adopt guidelines for in-service training in suicide prevention as provided for in Subsection B of this Section. The board shall identify suitable materials for use in such training.

B. The board shall adopt rules to require that all public school teachers, school counselors, and principals and, as determined by the board, other school administrators for whom such training is deemed beneficial participate annually in at least two hours of in-service training in suicide prevention and that such training begin not later than the 2008-2009 school year. Such rules shall include provisions permitting such training to be provided by self-review of suitable materials.

C.(1) No person shall have a cause of action for any loss or damage caused by any act or omission resulting from the implementation of the provisions of this Section or resulting from any training, or lack thereof, required by this Section, unless such loss or damage was caused by willful or wanton misconduct.

(2) The training, or lack thereof, required by the provisions of this Section shall not be construed to impose any specific duty of care.

D. This Section shall be known and may be cited as the "Jason Flatt Act".

Acts 2008, No. 219, §1, eff. June 16, 2008.



RS 17:438 - Permitted withholdings; exceptions

§438. Permitted withholdings; exceptions

A. Any teacher or other employee of a parish or city school board may authorize his employing school board to deduct and withhold from his earnings a specific amount for such pay periods as may be designated, for the payment of regular dues owed by such teacher or other employee to any organization of teachers or other school employees.

B. No deduction shall be made from the earnings of any teacher or other employee for the purpose permitted by this Section unless fifty or more teachers or other employees or ten percent of the total number of employees, including teachers, whichever is less have requested such deduction be made and the deduction is specifically and voluntarily authorized in writing by the teacher or other employee. If such authority is provided and a request for such deduction made, the school board shall honor the request and provide for the deduction; however, if any system documents to the satisfaction of the State Board of Elementary and Secondary Education that it has already acquired payroll checks that will not accommodate the request, the school board shall provide for such deduction as soon as possible but, in no case later than the beginning of the school year following the request.

C. Any amount withheld in accordance with the provisions of this Section shall be remitted to the organization designated on a regularly scheduled basis as determined by the employing board.

D. This Section shall not apply to a city or parish school board operating under the terms of a collective bargaining agreement applicable to teachers employed by the board.

Acts 1992, No. 1076, §1, eff. July 14, 1992.



RS 17:439 - Limitation of liability; statements or actions; exceptions

§439. Limitation of liability; statements or actions; exceptions

A. Except as otherwise provided in this Section, no person shall have a cause of action against any school employee based on any statement made or action taken by the school employee provided that the action or statement was within the course and scope of the school employee's duties as defined by the school board in which the school employee is employed and was within the specific guidelines for school employee behavior as established by that school board.

B. As used in this Section, the terms "school employee" means any school employee who has direct contact with students in the course and scope of the school employee's duties as defined by the school board by which the school employee is employed, and includes but is not limited to school-based administrators, classroom teachers, coaches, librarians, counselors, teachers' aides, clerical employees, lunchroom workers, custodial workers, school bus drivers, and school bus drivers' aides.

C. The immunity from liability established by this Section shall not apply to any action or statement by a school employee that was maliciously, willfully, and deliberately intended to cause bodily harm to a student or to harass or intimidate a student.

D. The provisions of this Section shall not apply to the negligence of any school employee operating a motor vehicle, to the extent that liability for such negligence is covered by insurance or self-insurance.

E. The provisions of this Section are not intended to supersede or repeal any other provision of this Part and are intended to supplement the other provisions of this Part.

Acts 1999, No. 689, §1.



RS 17:440 - School employees; prohibition on use of social security numbers as personal identifiers

§440. School employees; prohibition on use of social security numbers as personal identifiers

A. For the purposes of this Section:

(1) "School board" shall include any city, parish, or other local public school board and the governing authority of any nonpublic school.

(2) "Teacher or school employee" shall include teachers and school employees employed by a school board.

B. Except as required by any applicable state or federal law, rule, or regulation or policy of the State Board of Elementary and Secondary Education, no school board shall use the social security number of a teacher or school employee as a means of identification for such teacher or school employee.

C. No teacher or school employee in the course of his employment shall be required to include or provide his social security number on any form or other written document unless:

(1) A social security number is required by any applicable state or federal law, rule, or regulation or policy of the State Board of Elementary and Secondary Education; or

(2) The form or written document is required for employment, retirement, application for leave, or an individualized education plan.

D. No school board and no school official or employee shall provide access to any form or document on which the social security number of a teacher or school employee appears to any person other than the following:

(1) Any official or employee of the school at which the teacher or school employee works, of the employing school board, of the state Department of Education, or of the State Board of Elementary and Secondary Education, when such access is necessary for the performance of the duties and responsibilities of the official or employee.

(2) Any person authorized to have such access by the teacher or school employee.

Acts 2001, No. 798, §1.



RS 17:440.1 - School employees; first aid training; policies

§440.1. School employees; first aid training; policies

A. This Section shall be known and may be cited as the "Torri Palms-Moore Act".

B. Each city, parish, and other local public school board shall adopt a policy to require that each school employee who participates in any required in-service training program shall receive first aid orientation and training.

Acts 2010, No. 752, §1.



RS 17:441 - Definitions

PART II. TENURE

SUBPART A. TEACHERS IN GENERAL

§441. Definitions

For purposes of this Subpart:

(1) "Teacher" means:

(a) Any employee of a local public school board, state special school, or a school or program administered by the special school district who holds a teacher's certificate and whose legal employment requires such teacher's certificate.

(b) Any school lunch supervisor employed by a local public school board who holds a special parish school lunch supervisor's certificate issued by the state Department of Education and whose employment requires such certificate. No employee as defined in this Subparagraph hired on or after July 1, 2012, shall be eligible to acquire tenure.

(2) "Discipline" and "disciplinary action" shall include only suspension without pay, reduction in pay, or involuntary demotion or dismissal.

(3) "Written notice" is considered given when the notice is hand delivered to the teacher or on the day it is delivered to the teacher by registered mail, certified mail, or a commercial courier as defined in R.S. 13:3204(D).

Amended by Acts 1975, No. 284, §1; Acts 2012, No. 1, §3, eff. July 1, 2012; Acts 2014, No. 570, §1, eff. June 9, 2014.



RS 17:442 - Tenure

§442. Tenure

A.(1)(a) A teacher who has acquired tenure before September 1, 2012, retains tenure and is subject to the provisions of this Section.

(b) Effective beginning on July 1, 2012, a teacher rated "highly effective" for five years within a six-year period pursuant to the performance evaluation program as provided in R.S. 17:3881 through 3905 shall be granted tenure.

(2) A teacher paid with federal funds shall not be eligible to acquire tenure, nor shall time spent in employment paid with federal funds be counted toward the time required for acquisition of tenure.

B. The school superintendent shall notify a teacher, in writing, when tenure has been awarded and the teacher is deemed to have acquired tenure on the date specified therein. A teacher who is not awarded tenure remains an at-will employee of the public school board or the special school district but shall acquire tenure upon meeting the criteria established in Subsection A of this Section.

C.(1) A tenured teacher who receives a final performance rating of "ineffective" pursuant to the performance evaluation program as provided in R.S. 17:3881 through 3905 shall lose his tenure and all rights related thereto immediately upon exhaustion of the grievance procedure established pursuant to R.S. 17:3883(A)(5), unless the "ineffective" performance rating is reversed, and such rating shall constitute sufficient grounds for disciplinary action pursuant to R.S. 17:443(A). If a teacher is found "highly effective" based on the evidence of the growth portion of the evaluation but is found "ineffective" according to the observation portion, within thirty days after such finding, the teacher shall be entitled to a second observation by members of a team of three designees, chosen by the local superintendent, which shall not include the principal.

(2) Such teacher shall reacquire tenure if the teacher receives a performance rating of "highly effective" for five years within a six-year period subsequent to receiving an "ineffective" rating as provided in Subsection A of this Section.

Acts 2012, No. 1, §3, eff. July 1, 2012; Acts 2014, No. 570, §1, eff. June 9, 2014.



RS 17:443 - Discipline of teachers; procedure; right of review

§443. Discipline of teachers; procedure; right of review

A. The school superintendent may take disciplinary action against any nontenured teacher after providing such teacher with the written reasons therefor and providing the teacher the opportunity to respond. The teacher shall have seven days to respond, and such response shall be included in the teacher's personnel file. The superintendent shall notify the teacher in writing of his final decision. Within sixty days of such notice, the teacher may seek summary review in a district court pursuant to Code of Civil Procedure Article 2592. The district court's review shall be limited to determining whether the action taken by the superintendent was arbitrary or capricious.

B.(1) A teacher with tenure shall not be disciplined except upon written and signed charges by the superintendent or his designee of poor performance, willful neglect of duty, incompetency, dishonesty, immorality, or of being a member of or contributing to any group, organization, movement, or corporation that is by law or injunction prohibited from operating in the state of Louisiana, and then only if furnished with a copy of such written charges and given the opportunity to respond. The teacher shall have ten calendar days from written notice of the charges to respond, in person or in writing. Following review of the teacher's response, the superintendent may take interim disciplinary action, which may include placing the teacher on administrative leave. The teacher shall not be placed on administrative leave without pay unless the teacher has been arrested for a violation of any of the following: R.S. 14:42 through 43.5, 80 through 81.5, any other sexual offense affecting minors, any of the crimes provided in R.S. 15:587.1, or any justified complaint of child abuse or neglect on file in the central registry pursuant to Children's Code Article 615. Within ten calendar days after written notice of the interim disciplinary action or within ten calendar days after receipt of the teacher's response if no interim disciplinary action is taken, a teacher may request a hearing before a disciplinary hearing officer. If the teacher fails to timely request a hearing, the disciplinary action becomes final.

(2)(a) Upon request for a review hearing, the superintendent shall randomly appoint a hearing officer from a list of persons previously approved by the school board to serve as "disciplinary hearing officers" for the school board. The school board shall maintain a list of at least five hearing officers for districts of fewer than twenty thousand students and a list of at least ten hearing officers for districts with more than twenty thousand students according to the February first student membership count. If a school board fails to maintain such a list, a superintendent may randomly appoint a hearing officer from a list of persons previously approved by the State Board of Elementary and Secondary Education. Only the following persons may serve as a disciplinary hearing officer: a mediator qualified under R.S. 9:4106, an arbitrator approved by the American Arbitration Association or the Federal Mediation and Conciliation Service, an attorney, or a retired member of the judiciary.

(b) Such hearing may be private or public, at the option of the teacher, and shall commence no sooner than ten calendar days nor later than thirty calendar days after receipt of the teacher's request for such hearing. For purposes of this Section, the disciplinary hearing officer shall have the power to issue subpoenas. The school board shall adopt and maintain procedures to govern the conduct of the hearing, which shall include, at a minimum, a method for the examination of witnesses and the introduction of evidence and for the presence of a court reporter and maintenance of the court reporter's record. The teacher shall have the right to appear before the disciplinary hearing officer with witnesses on his behalf and with counsel of his selection. The disciplinary hearing officer shall hold a hearing and review on whether the interim decision of the superintendent was arbitrary or capricious and shall either affirm or reverse the action of the superintendent. The disciplinary hearing officer shall notify the superintendent and the teacher of his final determination, with written reasons, within ten days from the date of the hearing. If the superintendent's disciplinary action is affirmed, it shall become effective upon the teacher's receipt of the decision of the disciplinary hearing officer. If the superintendent's disciplinary action is reversed, the teacher shall be restored to duty.

(3) Within sixty days from the postmarked date of written notification of the decision of the disciplinary hearing officer, the school board or the teacher may petition a court of competent jurisdiction to review the matter as a summary proceeding pursuant to Code of Civil Procedure Article 2592. The court shall determine, based on the record of the disciplinary review hearing, whether the disciplinary hearing officer abused his discretion in deciding whether the action of the superintendent was arbitrary or capricious. If the action of the superintendent is reversed by the court and the teacher is ordered reinstated and restored to duty, the teacher shall be entitled to full pay for any loss of time or salary he may have sustained by reason of the action of the superintendent.

C. For the purposes of this Section, immorality shall mean any conviction of a felony offense affecting the public morals enumerated in Part V of Chapter 1 of Title 14 of the Louisiana Revised Statutes of 1950.

D. The time periods contained in this Section may be extended by mutual agreement of the parties. However, paid administrative leave as provided in Paragraph (B)(1) of this Section shall not exceed fifty days from notice of the superintendent's interim decision.

Amended by Acts 1956, No. 249, §1; Acts 1972, No. 329, §1; Acts 1980, No. 631, §1; Acts 2003, No. 273, §1; Acts 2012, No. 1, §3, eff. July 1, 2012; Acts 2014, No. 570, §1, eff. June 9, 2014.



RS 17:444 - Promotions to and employment into positions of higher salary and tenure

§444. Promotions to and employment into positions of higher salary and tenure

A. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

B.(1) Whenever a teacher who has acquired tenure, as set forth in R.S. 17:442, in a local public school system or the special school district is promoted by the superintendent by moving such teacher from a position of lower salary to one of higher salary, such teacher shall not be eligible to earn tenure in the position to which he is promoted, but shall retain any tenure acquired as a teacher, pursuant to R.S. 17:442.

(2), (3) Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

(4)(a)(i) Except as provided otherwise by R.S. 17:54(B), relative to the maximum term of a superintendent of schools elected by a city or parish school board, the employment provided for in this Section shall be for a term of not less than two years, except when such employment is for a temporary position, nor more than four years, and said term shall be specified in a written contract, which shall contain performance objectives.

(ii) Notwithstanding the provisions of R.S. 42:3 and except as provided otherwise by R.S. 17:54(B), relative to the maximum term of a superintendent of schools elected by a city or parish school board, the term of employment provided in this Section may be for a longer period of time than the term of office of the employing school board.

(b) Except as otherwise provided in this Subsection, any person promoted to a higher position pursuant to this Section shall possess a standard Louisiana teaching certificate as well as appropriate administrative/supervisory endorsement when a teaching certificate is a qualification requirement for the post to which the person is being promoted. Any person holding a provisional teaching certificate shall not be promoted to a higher position, except when a person meeting the requirements of this Subsection is not available for employment within the parish or city school system subject to all other requirements as provided by law.

(c)(i) The board and the employee may enter into subsequent contracts of employment. Not less than one hundred and twenty days prior to the termination of such a contract, the superintendent shall notify the employee of termination of employment under such contract, or in lieu thereof the board and the employer may negotiate and enter into a contract for subsequent employment.

(ii) The employee may choose not to enter into subsequent contracts and may either terminate his employment or, if he has acquired permanent status as a teacher, resume employment as a teacher.

(iii) The employee shall be retained during the term of a contract unless the employee is found incompetent or inefficient or is found to have failed to fulfill the terms and performance objectives of his contract. However, before an employee can be removed during the contract period, he shall have the right to written charges and a hearing before a disciplinary hearing officer in the manner provided in R.S. 17:443.

(iv) The board shall negotiate and offer a new contract at the expiration of each existing contract unless the superintendent recommends against a new contract based on an evaluation of the contractee as provided for in R.S. 17:391.5, or unless failure to offer a new contract is based on a cause sufficient to support a mid-contract termination as provided in Item (iii) of this Subparagraph, or unless the position has been discontinued, or unless the position has been eliminated as a result of district reorganization, provided that should the position be re-created, the employee, if still employed by the board, shall have first right of refusal to the re-created position.

(v) If the contracted employee is removed or not renewed and had previously acquired permanent status as a teacher, he shall be returned to his former position as a teacher or to a position paying the same salary as his former position as a teacher unless he chooses to terminate his employment.

(d) Prior to the board's approval of any initial or subsequent contract of employment pursuant to the provisions of this Section, the superintendent shall disclose all terms of such a contract to the board.

(5) The provisions of this Subsection shall apply only to those whose promotion to or employment in a higher position as provided herein, occurs on or after August 1, 1985.

Acts 1968, No. 494, §1; Acts 1985, No. 988, §1, eff. July 23, 1985; Acts 1988, No. 228, §1, eff. July 6, 1988; Acts 1988, No. 900, §1; Acts 1990, No. 729, §1; Acts 1991, No. 779, §1, eff. July 19, 1991; Acts 1991, No. 781, §1, eff. July 19, 1991; Acts 1998, 1st Ex. Sess., No. 107, §1, eff. July 1, 1998; Acts 2012, No. 1, §§3, 4, eff. July 1, 2012; Acts 2014, No. 548, §1, eff. June 9, 2014; Acts 2014, No. 570, §1, eff. June 9, 2014.

NOTE: See Acts 1998, 1st Ex. Sess., No. 107 re: prospective application of Act.



RS 17:445 - Rules and regulations impairing provisions prohibited

§445. Rules and regulations impairing provisions prohibited

Nothing contained in the Revised Statutes of Louisiana shall be construed as conferring upon any parish or city school board the authority to make rules and regulations which may impair or nullify the provisions of this Subpart.

Added by Acts 1968, No. 494, §2.



RS 17:446 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§446. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:461 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

SUBPART B. TEACHERS--ORLEANS PARISH

§461. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:462 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§462. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:463 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§463. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:464 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§464. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:471 - TEACHERS EMPLOYED IN STATE INSTITUTIONS

SUBPART B-1. TEACHERS EMPLOYED IN STATE INSTITUTIONS

§471. Teacher defined; probationary term; tenure; discipline and removal from office

A. The word "teacher", as used herein, shall mean any employee of the Department of Corrections who holds a teacher's certificate issued by the Department of Education of the state of Louisiana pursuant to the laws of the state of Louisiana and to the rules and regulations adopted by the state Board of Elementary and Secondary Education and whose contract with the Department of Corrections requires instruction of persons confined in any institution under the jurisdiction of the Department of Corrections. All teachers employed by the Department of Corrections shall be subject to the employee rules and regulations of the Department of Corrections and the penalties provided therein for violations.

B. The probationary term of each teacher shall be for a period of three years, commencing on the date of the first contract of employment at an institution. A probationary teacher may be dismissed, or otherwise disciplined by the Department of Corrections, upon written recommendation, accompanied by valid reasons therefor, of the secretary of corrections. However, all teachers who have attained permanent status on or before the effective date of this Section shall maintain their permanent status and teachers on probation before the effective date of this Section will not have their probationary terms lengthened solely because of passage of this Section.

C. Any teacher found unsatisfactory by the Department of Corrections at the expiration of the probationary term shall be notified in writing that their employment contract will not be renewed. In absence of such notice a probationary teacher shall become a regular and permanent teacher employed by the Department of Corrections.

D. A permanent teacher employed by the Department of Corrections shall not be disciplined or removed from office except upon written and signed charges of wilful neglect of duty, incompetence, dishonesty, or violation of the rules and regulations governing employees of the department, and then only if found guilty of such charges after a hearing by the Department of Corrections. All hearings conducted pursuant to this Section shall be in accordance with the provisions of Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950 relative to adjudication. Judicial review of a decision of the board shall also be in accordance with Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950.

Added by Acts 1954, No. 588, §1. Amended by Acts 1980, No. 610, §1, eff. July 23, 1980.



RS 17:491 - Definitions

SUBPART C. SCHOOL BUS OPERATORS

§491. Definitions

A. As used in this Subpart, the term "school bus operator" means any employee of any city, parish, or other local public school board whose duty it is to transport students in any board school bus or activity bus to and from any school of suitable grade approved by the state Department of Education or to and from any school-related activity. Such employee shall be certified to have participated in any school bus drivers instructional program or in-service training provided by the state Department of Education as provided for in R.S. 17:497.4, shall have attained the age of twenty-one years, and shall be certified to have passed any physical examination required by the department. It shall be unlawful for anyone not certified as provided herein to transport school students to and from any such school.

B. Employees of city, parish, and other local public school boards who drive buses to colleges or universities may, at the discretion of the employing school board, be exempted from the age requirements provided by this Section but shall meet those age requirements provided in R.S. 17:160.

Amended by Acts 1960, No. 83, §1; Acts 1980, No. 408, §1; Acts 1981, No. 731, §1; Acts 2012, No. 704, §1, eff. June 11, 2012.



RS 17:491.1 - Preemployment driving record examination

§491.1. Preemployment driving record examination

A. Prior to any person becoming employed as a regular or substitute school bus operator for the first time, each city and parish school board shall examine the prospective employee's driving record for the five year period immediately preceding the date of employment. Such record must be acceptable according to standards developed jointly by the State Board of Elementary and Secondary Education and the Department of Public Safety and Corrections and approved and promulgated as a rule by the board. The Department of Public Safety and Corrections shall provide for the examination of driving records as provided in this Section. Any person whose driving record is found to be unacceptable shall not be employed as a school bus operator.

B. The standards referenced in Subsection A hereof shall be developed by the State Board of Elementary and Secondary Education and the Department of Public Safety and Corrections and approved and promulgated as a rule by each school board prior to January 1, 1989, and the provisions of this Section shall only be applicable with respect to persons hired as regular or substitute bus operators for the first time on and after January 1, 1989.

Acts 1988, No. 509, §1.



RS 17:491.2 - Limitations on driving privileges

§491.2. Limitations on driving privileges

A. Effective for the 1997-1998 school year and thereafter, each governing authority of a public elementary or secondary school shall prohibit a school bus operator who tests positive for the presence of marijuana, opioids, amphetamines, phencyclidine, or other controlled dangerous substance as defined in R.S. 40:961(7), or for whom testing indicates a blood alcohol level of .08 percent by weight or higher from driving a school or activity bus or from otherwise transporting students until the governing authority determines, in accordance with rules and regulations adopted pursuant to this Section, that the school bus operator may return to driving a school or activity bus. The provisions of this Subsection shall apply only to any test for blood alcohol level which is administered in the scope of or as a result of the operator's employment as a school bus operator.

B. Each governing authority of a public elementary or secondary school shall adopt rules and regulations necessary to implement the provisions of this Section.

Acts 1997, No. 1310, §1, eff. July 1, 1997.



RS 17:491.3 - Reporting of certain arrests; requirements; failure to report

§491.3. Reporting of certain arrests; requirements; failure to report

A. Effective January 1, 2011, and thereafter, a school bus operator shall report his arrest for a violation of R.S. 14:98, 98.1, or any other law or ordinance that prohibits operating a vehicle while under the influence of alcohol or any abused substance or controlled dangerous substance set forth in the schedules provided in R.S. 40:964.

B. The report required by Subsection A of this Section shall be made by the operator to a person or persons as specified by the governing authority of the school in rules and regulations required by this Section. Such report shall be made within twenty-four hours of the arrest or prior to the operator next reporting for his work assignment as a school bus operator, whichever time period is shorter. Such report shall be made by the school bus operator regardless of who owns or leases the vehicle being driven by the operator at the time of the offense for which he was arrested and regardless of whether the operator was performing an official duty or responsibility as a school bus operator at the time of the offense.

C. The provisions of this Section shall apply to an arrest occurring after December 31, 2010, for a violation as specified in Subsection A of this Section.

D.(1) A school bus operator who fails to comply with the provisions of this Section shall be terminated by the governing authority employing the operator if such operator is serving a probationary term of employment as provided by R.S. 17:492 or if the provisions of law relative to probation and tenure of bus operators are not applicable to the operator.

(2) A school bus operator employed by a city, parish, or other local public school board who is a regular and permanent employee of the board as provided by R.S. 17:492 shall be subject to removal as provided by R.S. 17:493 for failure to comply with the provisions of this Section. Written and signed charges alleging such failure shall be brought against the bus operator.

E. The governing authority of each public elementary or secondary school, by not later than October 1, 2010, shall adopt rules, regulations, and procedures necessary to administer the provisions of this Section. Such rules, regulations, and procedures shall be consistent with the provisions of this Section.

F. For the purposes of this Section, "school bus operator" means any employee of a city, parish, or other local public school board or other governing authority of a public elementary or secondary school whose duty it is to transport students in any school bus or activity bus to and from a school approved by the State Board of Elementary and Secondary Education or to and from any school-related activity.

Acts 2010, No. 533, §1, eff. June 24, 2010.



RS 17:492 - Probation and tenure of bus operators

§492. Probation and tenure of bus operators

A. Each school bus operator shall serve a probationary term of three years reckoned from the date of his first employment in the city, parish, or other local public school system in which the operator is serving his probation. During the probationary term, the city, parish, or other local public school board may dismiss or discharge any operator upon the written recommendation of the local superintendent of schools accompanied by valid reasons therefor. A school board shall immediately dismiss or discharge an operator who is convicted of or has pled nolo contendere to a violation of a parish or municipal ordinance that prohibits operating a vehicle while intoxicated or any of the following offenses relative to operating a vehicle while intoxicated, regardless of whether the violation occurred while the operator was performing an official duty or responsibility as a school bus operator at the time of the offense:

(1) R.S. 14:98, operating a vehicle while intoxicated.

(2) R.S. 14:32.1, vehicular homicide.

(3) R.S. 14:32.8(A)(2), third degree feticide.

(4) R.S. 14:39.1, vehicular negligent injuring.

(5) R.S. 14:39.2, first degree vehicular negligent injuring.

B. Except as provided in Subsection D of this Section, any school bus operator found unsatisfactory by the school board at the expiration of the probationary term shall be notified in writing by the board that he has been discharged or dismissed; in the absence of such notification such probationary school bus operator shall automatically become a regular and permanent operator in the employ of the school board of the school system in which he has successfully served his probationary term.

C. In order to acquire tenure under the provisions hereof, each school bus operator shall personally operate and drive the school bus he is employed to operate; no one shall acquire tenure in the operation of more than one school bus.

D.(1) The provisions of Subsection B of this Section, relative to a school bus operator becoming a regular and permanent operator, are not applicable to any school bus operator whose date of first employment with the school system is July 1, 2012, or thereafter.

(2) After the expiration of the probationary term provided in Subsection A of this Section, a school bus operator whose date of first employment with a school system is July 1, 2012, or thereafter, may be removed from his position as provided by the personnel policy of the employing school board. A school board shall immediately terminate a school bus operator who is convicted of or has pled nolo contendere to a violation of a parish or municipal ordinance that prohibits operating a vehicle while intoxicated or any of the following offenses relative to operating a vehicle while intoxicated, regardless of whether the violation occurred while the operator was performing an official duty or responsibility as a school bus operator at the time of the offense:

(a) R.S. 14:98, operating a vehicle while intoxicated.

(b) R.S. 14:32.1, vehicular homicide.

(c) R.S. 14:32.8(A)(2), third degree feticide.

(d) R.S. 14:39.1, vehicular negligent injuring.

(e) R.S. 14:39.2, first degree vehicular negligent injuring.

Acts 2012, No. 704, §1, eff. June 11, 2012; Acts 2013, No. 137, §1, eff. July 1, 2013.

NOTE: See Acts 2013, No. 137, §2, relative to the applicability of Act for certain convictions and pleas occurring prior to July 1, 2013.



RS 17:493 - Removal of bus operators; procedures; right to appeal

§493. Removal of bus operators; procedures; right to appeal

A. A permanent school bus operator shall not be removed from his position except upon written and signed charges of willful neglect of duty, or incompetence, or immorality, or drunkenness while on duty, or failure to comply with the reporting requirements of R.S. 17:491.3 relative to being arrested for one or more of the specified offenses, or physical disability to perform his duties, or failure to keep his transfer equipment in a safe, comfortable, and practical operating condition, or of being a member of or contributing to any group, organization, movement, or corporation that is prohibited by law or injunction from operating in the state, and then only if found guilty after a hearing by the school board of the parish or city in which the school bus operator is employed. Additional grounds for the removal of any permanent school bus operator shall be:

(1) The abolition, discontinuance, or consolidation of routes, but then only if it is found as a fact, after a hearing by the school board of the parish or city, that it is in the best interests of the school system to abolish, discontinue, or consolidate said route or routes.

(2) A conviction of or plea of nolo contendere to a violation of a parish or municipal ordinance that prohibits operating a vehicle while intoxicated or any of the following offenses relative to operating a vehicle while intoxicated regardless of whether the violation occurred while the operator was performing an official duty or responsibility as a school bus operator at the time of the offense:

(a) R.S. 14:98, operating a vehicle while intoxicated.

(b) R.S. 14:32.1, vehicular homicide.

(c) R.S. 14:32.8(A)(2), third degree feticide.

(d) R.S. 14:39.1, vehicular negligent injuring.

(e) R.S. 14:39.2, first degree vehicular negligent injuring.

B. All hearings hereunder shall be private or public, at the option of the operator affected thereby. At least twenty days in advance of the date of the hearing the superintendent, with approval of the school board, shall furnish the affected operator a copy of the written grounds on which said abolition, discontinuance, or consolidation of routes is sought. The operator affected shall have the right to appear before the board with witnesses in his behalf and with counsel of his selection, all of whom shall be heard by the board at said hearing. For the purpose of conducting hearings hereunder, the board shall have the power to issue subpoenas to compel the attendance of all witnesses on behalf of the operator. Nothing herein contained shall impair the right of appeal to a court of competent jurisdiction.

C. If a permanent school bus operator is found guilty by a school board, after due and legal hearing as provided herein, on charges of willful neglect of duty, or of incompetency, or immorality, or drunkenness while on duty, or failure to comply with the reporting requirements of R.S. 17:491.3, relative to being arrested for one or more of the specified offenses, or physical disability to perform his duties, or failure to keep his transfer equipment in a safe, comfortable, and practical operating condition, or of being a member of or contributing to any group, organization, movement, or corporation that is prohibited by law or injunction from operating in the state, or if the operator is convicted of or has pled nolo contendere to a violation of any offense as specified in Paragraph (A)(2) of this Section, and ordered removed from his position or disciplined by the board, the superintendent with approval of the board shall furnish to the school bus operator a written statement of recommendation of removal or discipline, which shall include but not be limited to the exact reason, offense, or instance upon which the recommendation is based. Such operator may, not more than one year from the date of the said finding, petition a court of competent jurisdiction for a full hearing to review the action of the school board, and the court shall have jurisdiction to affirm or reverse the action of the school board in the matter. If the finding of the school board is reversed by the court and the operator is ordered reinstated and restored to duty, the operator shall be entitled to full pay for any loss of time or salary he may have sustained by reason of the action of the said school board.

D. In the event that one or more school bus operators must be removed due to the abolition, discontinuance, or consolidation of routes, the principle of seniority shall apply, so that the last school bus operator hired to serve within the school system to be affected shall be the first to be removed.

E. For the purposes of this Section, immorality shall mean any conviction of a felony offense affecting the public morals enumerated in Part V of Chapter 1 of Title 14 of the Louisiana Revised Statutes of 1950.

Amended by Acts 1956, No. 248, §1; Acts 1970, No. 494, §1; Acts 1975, No. 418, §1; Acts 1983, No. 581, §1; Acts 2003, No. 273, §1; Acts 2010, No. 533, §1, eff. June 24, 2010; Acts 2013, No. 137, §1, eff. July 1, 2013.

NOTE: See Acts 2013, No. 137, §2, relative to the applicability of Act for certain convictions and pleas occurring prior to July 1, 2013.



RS 17:493.1 - Filling route vacancies

§493.1. Filling route vacancies

A.(1)(a) Whenever a school bus operator is needed to drive a new route or a route vacated by a previous operator, the school bus operator who is tenured and has acquired the greatest seniority shall be offered the opportunity to and may change from driving his route to the vacant route before another operator is selected.

(b) If the tenured bus operator with the greatest seniority chooses not to change to the vacant route, the route shall then be offered in order of seniority to a school bus operator who has acquired tenure.

(c) If no tenured operator chooses to change to the vacant route, the route shall then be offered to a full-time probationary bus operator.

(d) If no regular bus operator, tenured or probationary, chooses to change to the vacant route, then a substitute bus operator shall be selected for the position from a list of approved substitute school bus operators.

(2) If a regular bus operator chooses to change routes as provided in this Section, then his vacant route shall be filled using the process described in this Subsection.

B. A substitute operator shall not be used to fill a route vacancy except as provided in R.S. 17:500(C)(2)(b) and (c).

C. Only if a city or parish school board is required, in filling a vacant route pursuant to Subsection A of this Section, to bear an increase in unreimbursed costs for nonpassenger miles over those attributable to the previous operator who vacated the route, may a school system select an operator to fill the vacant route on a different basis.

D. Notwithstanding any provision of this Section to the contrary, whenever a school bus operator owning his own bus retires, a route shall be offered first to any person meeting the requirements of the school board who is willing to acquire the bus of the retiring operator by a method which guarantees that the driver receives full appraised value for his bus using regularly accepted appraisal methods to determine fair market value. The provisions of this Subsection shall be applicable only when the bus owned by the retiring operator has been manufactured within a period of five years immediately prior to the operator's retirement and the operator is retiring due to a documented physical disability.

Acts 1986, No. 117, §1; Acts 1992, No. 180, §1; Acts 1993, No. 826, §1, eff. June 22, 1993; Acts 1995, No. 948, §1; Acts 1997, No. 551, §1, eff. July 1, 1997.



RS 17:494 - Rules and regulations impairing provisions prohibited

§494. Rules and regulations impairing provisions prohibited

Nothing contained in the Revised Statutes of Louisiana shall be construed as conferring upon any parish school board the authority to make rules and regulations which may impair or nullify the provisions of this Sub-part.



RS 17:495 - Establishment of minimum salary schedules

§495. Establishment of minimum salary schedules

The Louisiana State Board of Education is hereby authorized and directed to establish and maintain a minimum salary schedule to be paid school bus drivers in the public schools of the state of Louisiana and to maintain a minimum rate of compensation to be paid for the operation of school busses in the public school system of the state of Louisiana.

Added by Acts 1954, No. 74, §1. Amended by Acts 1955, No. 57, §1; Acts 1955, No. 58, §1; Acts 1956, No. 112, §1.



RS 17:496 - Minimum salaries

§496. Minimum salaries

A. Beginning July 1, 1982, all school bus drivers in the public schools of the state of Louisiana driving buses fourteen feet or longer in length shall receive minimum salaries on a nine-month basis of six thousand nine hundred sixty-five dollars and sixty cents.

B. Beginning July 1, 1982, drivers of school buses having a length of less than fourteen feet and drivers of station wagons or carryalls, which are used to transport sixteen or more special education students, shall receive minimum salaries on a nine-month basis of five thousand eight hundred fifty-three dollars and eighty-six cents.

C. The salaries of drivers of vehicles used solely on feeder routes shall not be governed by the provisions of this Subpart but shall be fixed by the various school boards and the provisions of R.S. 17:497 shall not be applicable to such operations.

D. These minimum rates shall not apply to salaries paid student drivers in those systems which in 1955-1956 or thereafter employed student drivers. Any such systems shall receive actual expenses as reimbursement, provided the base pay does not exceed the rates stipulated herein. The term "student driver" means a driver of a school bus who is attending a public school in the state of Louisiana, other than colleges, trade schools, and universities.

E. For the purpose of receiving state reimbursement for actual expenses under the provisions of this Section, all buses which have a capacity to transport sixteen or more students under the provisions of R.S. 17:1941 et seq. and which meet federal and state requirements, shall be considered as buses fourteen feet or longer in length.

F. The minimum salaries established in this Section shall be paid separately from any reimbursement for the minimum rate of operation provided in R.S. 17:497.

Added by Acts 1954, No. 74, §2. Amended by Acts 1955, No. 57, §1; Acts 1955, No. 58, §1; Acts 1956, No. 112, §1; Acts 1964, Ex.Sess., No. 27, §1; Acts 1968, No. 397, §3; Acts 1970, No. 625, §1; Acts 1975, No. 736, §1; Acts 1976, No. 291, §1; Acts 1979, No. 259, §1, eff. July 10, 1979; Acts 1980, No. 383, §1; Acts 1982, No. 254, §1, eff. July 1, 1982.



RS 17:496.1 - Minimum salaries

§496.1. Minimum salaries

Any person who operates a school bus for the fall and spring semesters of a state university, college, or junior college for the transportation of students attending such university, college, or junior college as provided in R.S. 17:3381, shall be entitled to and shall receive for such operation the entire minimum salary provided by R.S. 17:496; provided further, however, that any person who operates a school bus providing such transportation during any summer semester shall be entitled to and shall receive a proportionate amount of the minimum salary provided by R.S. 17:496 for each day of actual operation of a bus during any summer semester, to be calculated by dividing the total minimum salary for fall and spring semesters by one hundred eighty, multiplied by the number of days of actual operation.

Added by Acts 1979, No. 552, §1.



RS 17:497 - School bus drivers; operational schedules

§497. School bus drivers; operational schedules

A.(1) Beginning with the fall term of 1986, and continuing thereafter, there shall be paid to the operators thereof, as defined herein, for the operation of each school bus operated in the public school system of the state of Louisiana, a rate of compensation for such operation in accordance with the following schedule:

Beginning Fall Term, 1986 and thereafter

(All figures are on a cents per mile basis.)

First 6

Next 6

Over 12

Miles

Miles

Miles

Length of bus

0-6.0

6.1-12.0

12.0 Plus

39 feet or more

117.80

107.08

80.29

38 feet or more,

but less than 39 feet

112.44

101.72

80.29

34 feet or more,

but less than 38 feet

107.08

96.36

80.29

28 feet or more,

but less than 34 feet

101.72

91.01

74.94

26 feet or more,

but less than 28 feet

96.36

85.66

74.94

23 feet or more,

but less than 26 feet

91.01

80.30

74.94

21 feet or more,

but less than 23 feet

85.66

74.94

69.59

19 feet or more,

but less than 21 feet

80.30

69.59

64.25

17 feet or more,

but less than 19 feet

80.30

64.25

58.89

14 feet or more,

but less than 17 feet

53.54

48.17

37.47

Less than 14 feet

buses, station wagons,

and carryalls

53.54

48.17

37.47

(2) The compensation, as computed in accordance with the schedule contained in this Section shall be paid for a minimum of one hundred eighty days during the nine-month school year, and for the number of days of actual operation for any summer semester.

(3) The State Board of Elementary and Secondary Education by rule shall establish the method to be used for computing bus length for purposes of this Section. The method established by the board shall be uniformly applicable to each city and parish school system and such method shall be used by a city or parish school board to the exclusion of all others.

B. The term "operator" as used in this Section shall mean any individual, parish, or city school board who owns and is responsible for the operation, maintenance, and replacement of a school bus operated in the public schools of the state, including state universities, colleges and junior colleges.

C. The term "mileage one-way" as used in this Section shall mean the distance the bus travels after picking up its first child and until it reaches the final destination or school of said route or routes officially designated by each school board.

D.(1) Each school board shall designate the size of the bus to be used on each official regular school bus route. When an operator deems it necessary to purchase a bus, either new or used for not more than five years from the date of manufacture, of the designated size to be used on an official regular school bus route, he shall obtain the approval for the purchase by the school board or its duly designated officer or agent. After purchasing a new or used bus not more than five years old, so approved, no operator shall be penalized as a result of the change by the school board in the designated size of the bus or the length of the route within a five-year period following such purchase of a bus. However, the period shall be seven years for those operators who purchase a new bus after July 1, 1985.

(2) No city or parish school board shall approve the purchase by an operator of a used bus when the sole purpose of such purchase is to extend the protected period against penalty provided for in this Subsection.

(3) The distribution of state funds for school transportation to the city and parish school boards shall include any costs incurred by school boards in complying with these provisions.

E. Beginning with the first pay period commencing on or after January 1, 1965, any parish or city school system exempt from the provisions of R.S. 17:496 shall participate in this Section in the same manner as other parish and city school systems.

F.(1) When funds become available, and continuing thereafter, there shall be paid to the operators thereof, as defined herein, for the operation of each school bus operated in the public school system of the state of Louisiana, a rate of compensation for such operation in accordance with the following schedule:

Beginning Fall Term, 1986 and Thereafter

Length of bus

Cents per mile

39 feet or more

117.80

38 feet or more, but less than 39 feet

112.44

34 feet or more, but less than 38 feet

107.08

28 feet or more, but less than 34 feet

101.72

26 feet or more, but less than 28 feet

96.36

23 feet or more, but less than 26 feet

91.01

21 feet or more, but less than 23 feet

85.66

19 feet or more, but less than 21 feet

80.30

17 feet or more, but less than 19 feet

80.30

14 feet or more, but less than 17 feet

53.54

Less than 14 feet buses, station wagons, and carryalls

53.54

(2) The compensation, as computed in accordance with the schedules contained in this Section, shall be paid for a minimum of one hundred eighty days during the nine-month school year, and for the number of days of actual operation for any summer semester. However, until funds become available, payment shall be made as provided in Subsection A of this Section.

Added by Acts 1954, No. 74, §3. Amended by Acts 1955, No. 57, §1; Acts 1955, No. 58, §1; Acts 1956, No. 112, §1; Acts 1964, Ex.Sess., No. 27, §1; Acts 1966, No. 167, §1; Acts 1967, No. 58, §1; Acts 1968, No. 397, §4; Acts 1968, Ex.Sess., No. 40, §1; Acts 1970, No. 586, §1; Acts 1970, No. 625, §2; Acts 1971, No. 103, §1; Acts 1974, No. 206, §1; Acts 1978, No. 37, §1; Acts 1979, No. 452, §1, eff. July 13, 1979; Acts 1980, No. 147, §1, eff. July 2, 1980; Acts 1980, No. 382, §1; Acts 1983, No. 658, §1; Acts 1985, No. 619, §1; Acts 1986, No. 140, §1, eff. beginning of 1986 fall term; Acts 1986, No. 360, §1; Acts 1986, No. 1025, §1; Acts 1992, No. 1086, §1.



RS 17:497.1 - Operation compensation for certain school bus operators

§497.1. Operation compensation for certain school bus operators

No school bus operator shall have his total compensation for the operation of a school bus received in accordance with R.S. 17:497 reduced for any school year within a five-year period because his route is altered or changed pursuant to or as a result of a court order or other order or plan necessarily implemented to comply with any provisions of law or court decisions relating to the bussing of school children in the public schools. For a five-year period extending from the effective date of such alteration or change in route, any such school bus operator so affected shall receive, in lieu of compensation as provided in R.S. 17:497, compensation for the operation of a school bus that is equal to the average compensation received during the three immediately preceding school years, or the reduced compensation computed under the provisions of R.S. 17:497, whichever is greater, provided however that the provisions of this section shall apply in St. Landry Parish only.

The provisions of this section shall apply only when the school bus operator is the owner of the school bus.

Added by Acts 1970, No. 333, §1.



RS 17:497.2 - Remuneration for participation in in-service training programs

§497.2. Remuneration for participation in in-service training programs

Any school bus drivers who participate in the school bus driver's instructional program provided through the state Department of Education shall receive as remuneration the sum of six dollars for each hour of instruction in such program, not to exceed forty-eight dollars per school year.

Added by Acts 1978, No. 37, §2. Amended by Acts 1980, No. 408, §1.



RS 17:497.3 - In-service training; schedule

§497.3. In-service training; schedule

A. The State Board of Elementary and Secondary Education shall adopt a policy effective no later than the beginning of the 1986-1987 school year providing for the scheduling of in-service training for school bus drivers.

B. Beginning with the 1987-1988 school year, the schedule shall provide that all school bus drivers, including any school board employee who drives a bus on an occasional basis to transport students to and from school activities, shall attend in-service training not more frequently than once every other school year.

C. A city or parish school board shall have authority to provide in-service training for school bus drivers on a more frequent basis than established by the policy of the State Board of Elementary and Secondary Education when such training is at no expense to the state.

Acts 1986, No. 284, §1, eff. June 30, 1986; Acts 1987, No. 315, §1, eff. July 6, 1987.



RS 17:497.4 - Training and certification; school bus operators; training sessions

§497.4. Training and certification; school bus operators; training sessions

Notwithstanding any other provision of law to the contrary, the state Department of Education, with the approval of the State Board of Elementary and Secondary Education, shall develop and implement a program for the training and certification of school bus operators for the purpose of increasing the number of certified school bus operators in the state. The program shall include training sessions of at least two days each to be held throughout the state which shall be conducted by certified instructors as selected by the department. The number, dates, frequency, and locations of such training sessions shall be determined by the department which shall be responsible for disseminating all information relative to such training sessions to each city and parish school system, in a timely fashion.

Acts 1999, No. 377, §1, eff. June 16, 1999.



RS 17:498 - Ownership of bus; determination of salary

§498. Ownership of bus; determination of salary

Where the operator of a school bus is the owner thereof, he shall be paid by voucher-check stating the amount of the minimum salary as set out in R.S. 17:496 and the full amount of reimbursement for operation as set out in R.S. 17:497. Where the school bus is jointly owned by the driver and the school board, they shall share in the ratio of their investment and expense to the amounts as set out in the schedule in R.S. 17:497.

Added by Acts 1954, No. 74, §4. Amended by Acts 1955, No. 57, §1; Acts 1955, No. 58, §1; Acts 1956, No. 112, §1.



RS 17:499 - Insufficiency of appropriation; effect

§499. Insufficiency of appropriation; effect

This schedule shall become effective only as sufficient funds are appropriated by the Legislature to put it into effect; if the funds appropriated by the Legislature are insufficient to fully comply with this Sub-part, the minimum compensation herein provided shall be reduced proportionately; provided, however, that no school bus operator or driver in the public school system of the State of Louisiana shall receive or be paid less during 1964-1965 nor during any subsequent year while this schedule is in effect than the amount paid to or received by him during the 1963-1964 school year for nine months' work, except as to student drivers, and also except where the length of the route of any such driver in 1964-1965 or any subsequent year is less than the length of the route of such driver during 1963-1964, in which event the reduction in total compensation shall not exceed the reduction in the amount to be reimbursed the school board, out of state funds, for the operation of said route brought about by the reduction in the length of the route.

Added by Acts 1954, No. 74, §5. Amended by Acts 1955, No. 57, §1; Acts 1955, No. 58, §1; Acts 1956, No. 112, §1; Acts 1964, Ex.Sess., No. 27, §1.



RS 17:499.1 - Minimum salaries; exceptions

§499.1. Minimum salaries; exceptions

No school bus operator or driver in the public school system of the State of Louisiana shall receive or be paid less during 1964-65 nor during any subsequent year, until otherwise provided by law, than the amount paid to or received by him during the 1963-64 school year for nine months' work, except as to student drivers, and also except where the length of the route of any such drivers in 1964-65 or any subsequent year is less than the length of the route of such driver during 1963-64, in which event the reduction in total compensation shall not exceed the reduction in the amount to be reimbursed the school board, out of state funds, for the operation of said route brought about by the reduction in the length of the route.

Added by Acts 1964, No. 320, §1.



RS 17:500 - Sick leave for school bus operators; minimum pay for substitute

§500. Sick leave for school bus operators; minimum pay for substitute

A. The term "school bus operator", as used in this section, shall mean any individual who operates a school bus transporting children under the supervision of the public school system of the state of Louisiana.

B.(1) All school bus operators employed by the parish and the city school boards of this state shall be entitled to and shall be allowed a minimum of ten days absence per school year because of personal illness or because of other emergencies, without loss of pay. Such sick leave when not used in any year shall be accumulated to the credit of the school bus operator without limitation. Provided that when a school bus operator is absent for six or more consecutive days because of personal illness, he shall be required to present a certificate from a physician certifying such illness; provided, further, that the parish and city school boards are authorized to adopt such rules and regulations as are necessary relative to the use of such sick leave, either current or accumulated, for emergencies. The parish and city school boards may grant additional sick leave, without loss of pay, or with such reduction of pay as they may establish and fix.

(2) The minimum of ten days of sick leave provided in this Subsection shall be allowed based on a school bus operator beginning work at the beginning of a school year. In the case of a school bus operator who begins work in the first month of a school year, ten days shall be allowed; in the case of a school bus operator who begins work in the second month of a school year, nine days shall be allowed; in the case of a school bus operator who begins work in the third month of a school year, eight days shall be allowed; in the case of a school bus operator who begins work in the fourth month of a school year, seven days shall be allowed; in the case of a school bus operator who begins work in the fifth month of a school year, six days shall be allowed; in the case of a school bus operator who begins work in the sixth month of a school year, five days shall be allowed; in the case of a school bus operator who begins work in the seventh month of a school year, four days shall be allowed; and, in the case of a school bus operator who begins work in the eighth month or thereafter of a school year, three days shall be allowed.

(3) Upon the retirement of any school bus operator, or upon his death prior to retirement, his employer shall pay to such school bus operator, or to his heirs or assigns, sick leave which has accrued to such school bus operator, but which remains unused at the time of his retirement or at the time of his death if prior to retirement, not to exceed twenty-five days of such unused sick leave. Such pay shall be at the rate of pay received by the school bus operator at the time of retirement or death prior to retirement; provided that any parish or city school board may pay such unused sick leave beyond twenty-five days at its discretion.

C.(1) Each substitute school bus operator, substituting for a regular school bus operator who is on sick or emergency leave, shall be paid by the employing school board a daily sum for each day's actual operation of the bus, which shall be not less than sixty-five percent of the daily rate of pay being paid the regular bus operator, to be computed by dividing the annual pay of the regular operator by the number of school days in the regularly scheduled session, exclusive of any compensation or mileage allowance for use of a privately owned bus.

(2)(a) The provisions of this Subsection for the compensation of a substitute school bus operator are applicable and may be used only when the regular operator is on leave and is expected to return to his route.

(b)(i) Whenever a vacancy occurs on a route due to death, resignation, retirement, or the expiration of the regular operator's approved leave or a new route is established, the route shall be filled with a regular school bus operator as provided in R.S. 17:493.1 no later than the following school year unless the route is consolidated or eliminated.

(ii) A substitute bus operator may only be used as a temporary measure until a permanent operator can be appointed to a route. A substitute operator may not drive a route for a period that exceeds the end of the school year during which the operator began driving the route. The vacant route shall be filled in accordance with R.S. 17:493.1.

(c) If an operator is on approved leave, his route shall not be considered a vacant route. A substitute shall be used to drive a route for an operator on approved leave regardless of the length of time of the approved leave.

Acts 1954, No. 146, §§1, 2; Acts 1958, No. 398, §1; Acts 1960, No. 255, §2; Acts 1970, No. 646, §1; Acts 1984, No. 129, §1; Acts 1985, No. 369, §1; Acts 1990, No. 1077, §1; Acts 1993, No. 826, §1, eff. June 22, 1993; Acts 1995, No. 948, §1; Acts 1999, No. 663, §1, eff. July 1, 1999.



RS 17:500.1 - School bus operators; sick leave

§500.1. School bus operators; sick leave

Any school bus operator as defined in R.S. 17:500 who is injured or incapacitated in his official capacity as a result of physical assault and battery by any student or person, shall receive sick leave without reduction in pay while incapacitated as a result of such injury; provided, however, that when a school bus operator is absent for six or more consecutive days as a result of such injury or incapacitation, he shall be required to present a certificate from a physician certifying such injury or incapacitation. The sick leave authorized by this section shall be in addition to all other sick leave authorized by R.S. 17:500, provided that additional sick leave for incapacity as a result of physical assault and battery shall not be accumulated from year to year, nor shall such additional sick leave be compensated for at death or retirement, or compensated for in any other manner except as authorized in this section.

Added by Acts 1976, No. 501, §1.



RS 17:500.2 - School bus operators; extended sick leave

§500.2. School bus operators; extended sick leave

A.(1) Every city, parish, and other local public school board shall permit each school bus operator to take up to ninety days of extended sick leave in each six-year period of employment, which may be used for a medical necessity in the manner provided in this Section, at any time that the school bus operator has no remaining regular sick leave balance.

(2) As used in this Section, the following terms shall have the following meanings:

(a) "Child" means a biological son or daughter, an adopted son or daughter, a foster son or daughter, a stepson or daughter, or a legal ward of a school bus operator standing in loco parentis to that ward who is either under the age of eighteen, or who is eighteen years of age but under twenty-four years of age and is a full-time student, or who is nineteen years of age or older and incapable of self-care because of a mental or physical disability.

(b) "Immediate family member" means a spouse, parent, or child of a school bus operator.

(c) "Medical necessity" means the result of catastrophic illness or injury, a life threatening condition, a chronic condition, or an incapacitating condition, as certified by a physician, of a school bus driver or an immediate family member.

(d) "Parent" means the biological parent of a school bus operator or an individual who stood in loco parentis to the school bus operator.

B.(1) Unused days during any six-year period of employment shall not cumulate or carry forward into the next six-year period of employment.

(2) The balance of days of extended leave available to a school bus operator shall transfer with such school bus operator from one public school employer to another without loss of days and without restoration of days.

(3) Interruptions of service between periods of employment with a public school employer shall not be included in any calculation of a six-year period, such that any employment with any public school employer, regardless of when it occurs, shall be included in any determination of the balance of days of extended sick leave available to a school bus operator.

C.(1) All time while on extended sick leave is regular service time for all purposes for which service time is calculated or used.

(2) Any school bus operator on extended sick leave shall be paid sixty-five percent of the salary paid to him at the time the extended sick leave begins.

D.(1) No school bus operator may undertake additional gainful employment while on extended sick leave, unless all of the following conditions are met:

(a) The school bus operator can demonstrate that he will be working not more than twenty hours a week in a part-time job that he has been working for not less than one hundred twenty days prior to the beginning of any period of extended sick leave.

(b) The physician who certifies the medical necessity of the leave indicates that such part-time work does not impair the purpose for which the extended leave is required.

(2) Any violation of this prohibition may require the school bus operator to return to the employer all compensation paid during any week of extended leave in which the school bus driver worked more than twenty hours and to reimburse the employer all related employment costs attributable to such period as calculated by the employer, without any restoration of such days.

E.(1)(a) On every occasion that a school bus operator uses extended sick leave, a statement from a licensed physician certifying that it is a medical necessity for the school bus operator to be absent for at least ten consecutive work days shall be presented prior to the extension of such leave.

(b) Repealed by Acts 2014, No. 659, §2.

(2)(a) If the board or superintendent, upon review of the application, questions the validity or accuracy of the certification, the board or superintendent, as the case may be, referred to in this Paragraph as the "challenging party", may require the school bus operator or the immediate family member, as a condition for continued extended leave, to be examined by a licensed physician selected by the challenging party. In such a case, the employer shall pay all costs of the examination and any tests determined to be necessary. If the physician selected by the challenging party finds medical necessity, the leave shall be granted.

(b) If the physician selected by the challenging party disagrees with the certification of the physician selected by the school bus operator, then the challenging party may require the school bus operator or the immediate family member, as a condition for continued extension of sick leave, to be examined by a third licensed appropriate physician whose name appears next in the rotation of physicians on a list established by the local medical society for such purpose and maintained by the challenging party. All costs of an examination and any required tests by a third doctor shall be paid by the employer. The opinion of the third physician shall be determinative of the issue.

(c) The opinion of all physicians consulted as provided in this Paragraph shall be submitted to the challenging party in the form of a sworn statement which shall be subject to the provisions of R.S. 14:125.

(d)(i) In addition to the authority provided in R.S. 17:500(B), the board shall adopt a policy regarding providing for employees suffering from catastrophic and long-term illness.

(ii) The board may, as part of a collective bargaining agreement, or by its own policy, provide additional compensation or extended leave days in excess of what is required in this Section.

(e) All information contained in any statement from a physician shall be confidential and shall not be subject to the public records law.

F. Each city, parish, and other local public school board shall develop and implement a sick leave bank policy to allow for the donation of sick leave among school bus operators.

G. Each city, parish, and other local public school board annually shall submit a report to the state Department of Education on the number of leave requests granted each year pursuant to this Section, the number of leave requests denied, and the reason or reasons for such denials.

H. Notwithstanding any other provision of law to the contrary, all decisions relative to the granting of leave pursuant to this Section shall be made by the superintendent of the local public school system.

Added by Acts 1981, No. 829, §1, eff. Aug. 2, 1981; Acts 1999, No. 1341, §1; Acts 2011, No. 405, §2, eff. July 1, 2011; Acts 2012, No. 788, §2, eff. June 13, 2012; Acts 2014, No. 659, §§1, 2; Acts 2014, No. 849, §1, eff. June 23, 2014.

NOTE: See Acts 1999, No. 1341, §2 relative to increases in teacher compensation.

NOTE: See also Acts 2001, No. 338, §1, relative to increases in teacher compensation (amends Acts 1999, No. 1341, §2.).

NOTE: See also Acts 2004, No. 778, §1, relative to increases in teacher compensation and §3 relative to a required report by BESE (amends Acts 1999, No. 1341, §2, as amended by Acts 2001, No. 338, §1).



RS 17:521 - Definitions

SUBPART D. EMPLOYEES OTHER THAN TEACHERS

IN ORLEANS PARISH

§521. Definitions

As used in this Sub-part the term "employee" means any person in the employ of the Orleans Parish school board who is not a teacher or whose legal employment does not require the holding of a teacher's certificate.



RS 17:522 - Probationary term and tenure; employees other than teachers

§522. Probationary term and tenure; employees other than teachers

A. Each employee of the Orleans Parish School Board shall serve a probationary term of three years, such probationary term to be reckoned from the date of his first appointment to the position in which he is serving his probation. During this probationary term, the Orleans Parish School Board may dismiss or discharge any probationary employee upon the written recommendation of the superintendent of the Orleans Parish School Board, accompanied by valid reasons therefor.

B.(1) Any employee found unsatisfactory by the Orleans Parish School Board shall be notified in writing before the expiration of his probationary term that he has been discharged or dismissed. In the absence of such written notification, the probationary employee shall automatically become a regular and permanent employee of the Orleans Parish School Board at the expiration of his probationary term.

(2) All employees of the Orleans Parish School Board on July 26, 1944, who have served satisfactorily for more than three years are declared to be regular and permanent employees of the Orleans Parish School Board.

C.(1) Whenever an employee who has not completed the probationary period required to acquire permanent status is employed by the Orleans Parish School Board for a project or program of limited and specified duration or is employed in a position in which the employee is paid with funds other than operational funds generated from regular state or local sources, the time of service in such employment shall not be considered service time for purposes of completion of the probationary term required to acquire permanent status.

(2) Whenever an employee has acquired permanent status in the Orleans Parish school system and then is employed by the parish school board for a project or program of limited and specified duration or is employed in a position in which the employee is paid with funds other than operational funds generated from regular state or local sources, such employee shall not have or acquire regular and permanent status in such position, but shall retain any regular and permanent status previously acquired.

D. No employee, as defined in R.S. 17:521, hired by the Orleans Parish School Board on or after July 1, 2007, shall be eligible to acquire permanent status.

Acts 1988, No. 80, §1; Acts 2007, No. 251, §1, eff. July 1, 2007.



RS 17:523 - Permanent employees; causes for removal; procedure

§523. Permanent employees; causes for removal; procedure

A. A regular or permanent employee shall not be dismissed or discharged, except upon written and signed charges of willful neglect of duty, or of incompetency, dishonesty, immorality, or of insubordination, or of being a member of or of contributing to any group, organization, movement or corporation that is prohibited by law or injunction from operating in the state of Louisiana, and then only if found guilty after a hearing by the Orleans Parish School Board, which hearing at the option of said employee may be private or public. The Orleans Parish School Board shall furnish the employee a copy of the written charges at least fifteen days in advance of the date set for the hearing. The employee shall have the right to appear before the Orleans Parish School Board at said hearing with witnesses in his behalf, and with counsel of his selection, all of whom shall be heard by the board at the hearing.

B. Nothing herein contained shall impair the right of appeal to the court of appropriate jurisdiction.

C. For the purposes of this Section, immorality shall mean any conviction of a felony offense affecting the public morals enumerated in Part V of Chapter 1 of Title 14 of the Louisiana Revised Statutes of 1950.

Amended by Acts 1956, No. 250, §1; Acts 1975, No. 639, §1; Acts 2003, No. 273, §1.



RS 17:524 - Rules and regulations impairing provisions prohibited

§524. Rules and regulations impairing provisions prohibited

A. Nothing contained in the Louisiana Revised Statutes of 1950 shall be construed as conferring upon the Orleans Parish School Board the authority to adopt rules and regulations which may impair or nullify the provisions of this Subpart. However, the school board may adopt and implement policies and procedures for reducing the work force of its employees other than teachers for reason of economy, without complying with the provisions of this Subpart. No employee having regular and permanent status shall be laid off until all probationary persons have been laid off within the same job classification.

B. For the purposes of this Section, "reasons of economy" means when a position is abolished because of lack of funds, after considering all other reductions in cost that can be made.

Amended by Acts 1988, No. 79, §1.



RS 17:525 - Promotion of employees other than teachers

§525. Promotion of employees other than teachers

A.(1) An employee, as defined in R.S. 17:521, who has acquired regular and permanent status in the school system and is promoted to a position paying a higher salary, shall serve a probationary period of three years in the higher position before acquiring permanent status therein but shall retain the permanent status previously acquired in the lower position from which he was promoted.

(2) During the probationary period in the position to which an employee was promoted:

(a) The employee may be returned to his former position, or to one paying the same salary as his former position, only if the provisions of R.S. 17:522 are complied with.

(b) The employee may not be discharged, or demoted to any position paying a salary less than that paid by the highest permanent position previously held, unless the provisions of R.S. 17:523 are complied with.

B. An employee who has not completed the probationary period for employees other than teachers, as set forth in R.S. 17:522, or for a particular position as provided for herein, and is promoted to a position paying a higher salary, may add service in the higher paid position to the time served in the lower paid position in order to complete the required probationary period in the lower paid position.

C. A permanent employee who is promoted to a position paying a higher salary on or after July 1, 2007, shall not be eligible to acquire permanent status in the higher position but shall retain the permanent status previously acquired in the lower position from which he was promoted.

Added by Acts 1968, No. 517, §1; Acts 2001, No. 489, §1, eff. June 21, 2001; Acts 2002, 1st Ex. Sess., No. 27, §1, eff. April 18, 2002; Acts 2007, No. 251, §1, eff. July 1, 2007; Acts 2008, No. 220, §7, eff. June 14, 2008; Acts 2011, 1st Ex. Sess., No. 41, §1, eff. June 12, 2011.



RS 17:531 - Definitions

SUBPART E. CERTAIN SCHOOL EMPLOYEES

IN IBERVILLE PARISH

§531. Definitions

As used in this subpart the term "employee" means any person in the employ of the Iberville Parish School Board who is a member of or is eligible for membership in the State Teachers' Retirement System of Louisiana and who is not covered by the provisions of the State Teachers' Tenure Act.1

Added by Acts 1972, No. 194, §1.

1R.S. 17:441 et seq.



RS 17:532 - Probationary term and tenure

§532. Probationary term and tenure

A. Each employee of the Iberville Parish School Board shall serve a probationary term of three years, reckoned from the date of his first appointment to the position in which he is serving his probation. During this probationary term, the Iberville Parish School Board may dismiss or discharge any probationary employee upon the written recommendation of the parish superintendent of schools, accompanied by valid reasons therefor.

B. Any employee found unsatisfactory by the Iberville Parish School Board shall be notified in writing, before the expiration of his probationary term, that he has been discharged or dismissed. In the absence of such written notification, the probationary employee shall automatically become a regular and permanent employee of the Iberville Parish School Board at the expiration of his probationary term. All employees of the school board on July 28, 1972, who have served satisfactorily for more than three years, are declared to be regular and permanent employees of the Iberville Parish School Board.

C. No employee, as defined in R.S. 17:531, hired on or after July 1, 2012, shall be eligible to acquire permanent status.

Added by Acts 1972, No. 194, §1; Acts 2012, No. 1, §3, eff. July 1, 2012.



RS 17:533 - Permanent employees; causes for removal; procedure

§533. Permanent employees; causes for removal; procedure

A. A regular or permanent employee shall not be dismissed or discharged except upon written and signed charges of willful neglect of duty, incompetency, dishonesty, immorality, insubordination or of being a member of or of contributing to any group, organization, movement or corporation that is by law or injunction prohibited from operating in the state of Louisiana, and then only if found guilty after a hearing by the Iberville Parish School Board. The hearing, at the option of the employee, may be private or public. The employee shall be furnished by the Iberville Parish School Board, at least fifteen days in advance of the date set for the hearing, with a copy of the written charges. The employee shall have the right to appear before the Iberville Parish School Board at the hearing with witnesses in his behalf, and with counsel of his selection, all of whom shall be heard by the board at the hearing.

B. Nothing herein contained shall impair the right of appeal to the court of appropriate jurisdiction.

C. For the purposes of this Section, immorality shall mean any conviction of a felony offense affecting the public morals enumerated in Part V of Chapter 1 of Title 14 of the Louisiana Revised Statutes of 1950.

Added by Acts 1972, No. 194, §1; Acts 2003, No. 273, §1.



RS 17:534 - Promotions; probationary periods and tenure

§534. Promotions; probationary periods and tenure

A. An employee, as defined in R.S. 17:531, who has acquired regular and permanent status in the employ of the Iberville Parish School Board, as set forth in R.S. 17:532, and is promoted to a position paying a higher salary, shall serve a probationary period of three years in the higher position before acquiring permanent status therein, but shall retain the permanent status previously acquired in the lower position from which he was promoted. During the probationary period in the position to which promoted:

(1) An employee may be returned to his former position only if there has been compliance with the provisions of R.S. 17:532.

(2) An employee may not be discharged or demoted to any position paying a salary less than that paid by the highest permanent position previously held unless there has been compliance with the provisions of R.S. 17:533.

B. An employee who has not completed the probationary period for employees, as set forth in R.S. 17:532 and is promoted to a position paying a higher salary, may add service in the higher paid position to the time served in the lower paid position in order to complete the required probationary period in the lower paid position.

Added by Acts 1972, No. 194, §1.



RS 17:535 - Rules and regulations impairing provisions prohibited

§535. Rules and regulations impairing provisions prohibited

Nothing contained in the Louisiana Revised Statutes of 1950, as amended, shall be construed as conferring upon the Iberville Parish School Board the authority to adopt rules and regulations which impair or nullify the provisions of this subpart.

Added by Acts 1972, No. 194, §1.



RS 17:540 - Definitions

SUBPART F. FULL-TIME EMPLOYEES OF

VOCATIONAL-TECHNICAL SCHOOLS

§540. Definitions

For the purposes of this Subpart, the following terms and phrases are used as defined by this Section:

(1)(a) "Board" means the Board of Supervisors of Community and Technical Colleges.

(b) Further, any reference in this Subpart to the State Board of Elementary and Secondary Education insofar as such reference is related to the exercise of jurisdiction over employees of a vocational-technical school shall mean and be interpreted to mean the Board of Supervisors of Community and Technical Colleges.

(2) "Employee" means any full-time teacher or instructional personnel of a vocational-technical school.

(3) "Vocational-technical school" means any vocational-technical school under the jurisdiction of the Board of Supervisors of Community and Technical Colleges.

Added by Acts 1976, No. 661, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:541 - Probation and tenure of employees

§541. Probation and tenure of employees

A.(1) Except as otherwise provided by Paragraph (2) of this Subsection, all employees of vocational-technical schools shall serve a probationary term of three years during which term the board may dismiss or discharge any such probationary employee upon recommendation of the chief school administrator, accompanied by the written reasons therefor.

(2) Beginning with the 1990-1991 school year and thereafter, the probationary term for a vocational-technical school employee required by the State Board of Elementary and Secondary Education to hold a valid vocational-technical certificate entitling the holder to teach in the vocational area of the actual teaching assignment shall be for not less than three years and shall terminate after three years only upon a showing that the employee holds the vocational-technical certificate required by the board.

B.(1) Any probationary employee found unsatisfactory by his director or the regional director shall be notified by certified mail of any charges made against him and shall be afforded an opportunity to respond to the stated charges. In the absence of such notification during the probationary term provided by Subsection A of this Section, the probationary employee shall automatically become a regular and permanent employee.

(2) The Board of Supervisors of Community and Technical Colleges shall develop and adopt a formal plan and procedure for observing and evaluating such employees. Such observation and evaluation shall continue from the time the employee begins work at the school until the employee resigns, retires, or is dismissed from that school, and such employee shall be told of the formal plan and procedure and the results of any observations and evaluations.

(3) All employees having served for more than three consecutive years as of August 1, 1977, are declared to be regular and permanent employees.

Acts 1990, No. 632, §1, eff. July 19, 1990; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:542 - Permanent employees; causes for removal; procedure

§542. Permanent employees; causes for removal; procedure

A. A permanent employee shall not be removed except on written and signed charges of willful neglect of duty, incompetency, dishonesty of being a member of or contributing to any group, organization, movement or corporation that is prohibited by law or injunction from operating in the state of Louisiana, and then only if found guilty after a hearing by a committee of the board hereby authorized to be established therefor, which hearing may be private or public, at the option of the employee. At least thirty days in advance of the date of the hearing, the chief school administrator shall furnish the board with the following:

(1) A copy of the written charges.

(2) A list of the names and last known addresses of all witnesses the board committee may or will use at the hearing.

(3) A copy of all documents the board committee will or may introduce during the course of the hearing.

The employee shall have the right to appear before the committee of the board with witnesses in his behalf and with counsel of his selection all of whom shall be heard by the committee at the said hearing. At least fifteen days in advance of the date of the hearing, the employee shall furnish to the chief school administrator the following:

(1) A list of the names and addresses of all witnesses the employee may or will use at the hearing.

(2) A copy of all documents the employee will or may introduce during the course of the hearing.

Nothing herein contained shall be construed as depriving the board or any employee thereof of any right of action it or they may be entitled to under the constitution and laws of the state of Louisiana.

For the purpose of conducting hearings or investigations hereunder, the committee of the board shall have the power to administer oaths and affirmations and the power to issue subpoenas in the name of the state of Louisiana to compel the attendance of witnesses and the production of documentary evidence. All such subpoenas shall be served by the sheriff or any deputy of the parish to which the same is directed; and such sheriff or deputy shall be entitled to no fee for serving such subpoenas. In the event any person fails or refuses to obey a subpoena issued hereunder, any district court of this state within the jurisdiction of which the hearing is held or within the jurisdiction of which said person is found or resides, upon application by the board or its representatives, shall have the power to compel such person to appear before the committee and to give testimony or produce evidence as ordered; and any failure to obey such an order of the court may be punished by the court issuing the same as a contempt thereof.

B. If a permanent employee is found guilty by the committee, after due and legal hearing as provided herein, on charges of willful neglect of duty, or of incompetency, or of being a member of or of contributing to any group, organization, movement or corporation that is prohibited by law or injunction from operating in the state of Louisiana, and ordered removed from office or disciplined by the said board committee, the employee may, not more than one year from the date of said finding, petition a court of competent jurisdiction for a full hearing to review the action of the board committee and the court shall have jurisdiction to affirm or reverse the action of the committee in the matter. If the finding of the board committee is reversed by the court and the employee is ordered reinstated and restored to duty, the employee shall be entitled to full pay for any loss of time or salary he may have sustained by reason of the action of the said board committee.

C. When a specified course is discontinued at any one vocational-technical school, a tenured instructor shall have seniority employment rights in that program or its equivalent in that school. In cases where the above does not apply such instructor is no longer protected by this section but shall have the first option to be employed if the discontinued course or its equivalent is reinstated at his former school.

Added by Acts 1976, No. 661, §1. Amended by Acts 1977, No. 346, §1.



RS 17:543 - Promotions; protection of tenure

§543. Promotions; protection of tenure

Whenever an employee who has acquired permanent status, as set forth in R.S. 17:541 and R.S. 17:542, is promoted by moving such employee from a position of lower salary to one of higher salary, such employee shall serve a probationary period in the higher position before acquiring permanent status therein, but shall retain the permanent status acquired in the lower position from which he or she was promoted.

During the probationary period in the position to which promoted an employee shall not be disciplined, removed or demoted to the lower position from which he or she was promoted except in compliance with the provisions of R.S. 17:541. At the expiration of the probationary period in the higher position, an employee, unless removed or demoted in accordance with R.S. 17:541, shall automatically acquire permanent status in the higher position and thereafter may not be disciplined, removed or demoted from such higher position except in compliance with the provisions of R.S. 17:542.

Where an employee has not completed the probationary period for employees as required by R.S. 17:541, or for a particular promotional position as established herein, and is promoted to a higher position, the probationary period shall continue to run and at the end of such three-year probationary period the employee shall automatically acquire permanent status in the previously held position until permanent status in the new positions acquired by compliance with the provisions of this Section. All employees shall be given credit for time served in employment in their capacity as such.

Added by Acts 1976, No. 661, §1.



RS 17:544 - Rules and regulations impairing provisions prohibited

§544. Rules and regulations impairing provisions prohibited

Nothing contained in the Louisiana Revised Statutes shall be construed as conferring upon the Board of Elementary and Secondary Education the authority to make rules and regulations which may impair or nullify the provisions of this Subpart.

Added by Acts 1976, No. 661, §1.



RS 17:711 - Redesignated as R.S. 11:901.1-901.17 pursuant to R.S. 24:253.

PART III-A. SUPPLEMENT TO TEACHERS'

RETIREMENT ALLOWANCE

§§711-720.5. Redesignated as R.S. 11:901.1-901.17 pursuant to R.S. 24:253.



RS 17:721 - Redesignated as R.S. 11:901.18-901.27 pursuant to R.S. 24:253.

PART IV. OLD AGE ASSISTANCE AND SUPPLEMENTARY

BENEFITS TO RETIRING TEACHERS

§§721-730. Redesignated as R.S. 11:901.18-901.27 pursuant to R.S. 24:253.



RS 17:741 - Redesignated as R.S. 11:901.28-901.34 pursuant to R.S. 24:253.

PART V. OLD AGE AND DISABILITY BENEFITS TO TEACHERS

NOT ELIGIBLE TO OTHER RETIREMENT BENEFITS

§§741-746. Redesignated as R.S. 11:901.28-901.34 pursuant to R.S. 24:253.



RS 17:761 - Redesignated R.S. 11:901.35-901.38 pursuant to R.S. 24:253.

PART VI. RETIREMENT AND DISABILITY PAYMENTS

PAYABLE BY PARISHES (ORLEANS EXCEPTED)

§§761-764. Redesignated R.S. 11:901.35-901.38 pursuant to R.S. 24:253.



RS 17:771 - To 781 redesignated as R.S. 11:921 to 931 by Acts 1991, No. 74, 3.

PART VII. OPTIONAL RETIREMENT PLAN FOR ACADEMIC

AND ADMINISTRATIVE EMPLOYEES OF PUBLIC

INSTITUTIONS OF HIGHER EDUCATION

§771. §§771 to 781 redesignated as R.S. 11:921 to 931 by Acts 1991, No. 74, §3.



RS 17:881 - To 994 redesignated as R.S. 11:1001 to 1204 by Acts 1991, No. 74, 3.

PART VIII. STATE-SCHOOL EMPLOYEES RETIREMENT SYSTEM

§881. §§881 to 994 redesignated as R.S. 11:1001 to 1204 by Acts 1991, No. 74, §3.



RS 17:1011 - Redesignated as R.S. 11:951.1-951.88 pursuant to R.S. 24:253.

PART IX. ORLEANS PARISH SCHOOL EMPLOYEES

RETIREMENT SYSTEM

SUBPART A. GENERAL PROVISIONS

§1011-1128. Redesignated as R.S. 11:951.1-951.88 pursuant to R.S. 24:253.



RS 17:1170 - Definitions

PART X. LEAVES OF ABSENCE

SUBPART A. SABBATICAL LEAVES

§1170. Definitions

As used in this Subpart, the words "teacher" or "teaching staff" shall include any person employed by a city, parish, or other local public school board in the state of Louisiana who holds a valid teaching certificate issued by the state Department of Education and any social worker, guidance counselor, school nurse, audiologist, educational diagnostician, speech-language pathologist, or school psychologist employed by a city, parish, or other local public school board in the state who holds the appropriate valid professional ancillary certificate issued by the state Department of Education. For a school nurse, a professional ancillary certificate means a Type A, Type B, or Type C certificate.

Acts 1990, No. 643, §1; Acts 2004, No. 509, §1, eff. July 1, 2004; Acts 2010, No. 470, §1.



RS 17:1171 - Eligibility for sabbatical leaves

§1171. Eligibility for sabbatical leaves

A. Members of the teaching staff of public schools in all parishes and municipalities of the state of Louisiana shall be eligible for sabbatical leaves, for the purpose of professional or cultural improvement or medical leave for the two semesters immediately following any twelve or more consecutive semesters of active service in the parish where the teacher is employed, or for the one semester immediately following any six or more consecutive semesters of service.

B. Active service accumulated toward sabbatical leave as provided in Subsection A hereof shall not be deemed to be interrupted by any of the following:

(1) Absence on sick leave under Subpart B of this Part.

(2) Absence on maternity leave as provided under Subpart C of this Part, provided that such leave shall be for the period of disability occasioned by pregnancy or childbirth as determined by a certificate from the employee's attending physician.

(3) Absence on involuntary military service in the armed forces of the United States.

(4) Absence on military leave under the provisions of R.S. 17:1215.

C. Notwithstanding any other provision of this Section to the contrary, any city or parish school board, at the time it grants a leave of absence without pay under the provisions of R.S. 17:1186, may declare that all or certain of such leaves shall not be deemed to interrupt the accumulation of active service toward sabbatical leave.

Amended by Acts 1965, No. 106, §1; Acts 1978, No. 385, §1; Acts 1981, No. 295, §1; Acts 1999, No. 1342, §1; Acts 2003, No. 682, §1.

NOTE: See Acts 1999, No. 1342, §2 relative to sabbaticals already granted and §3 relative to increases in teacher compensation.

NOTE: See also Acts 2001, No. 338, §2 relative to increases in teacher compensation (amends Acts 1999, No. 1342, §3).

NOTE: See also Acts 2004, No. 778, §2, relative to increases in teacher compensation and §3 relative to a required report by BESE (amends Acts 1999, No. 1342, §3, as amended by Acts 2001, No. 338, §2).



RS 17:1172 - Applications for leave; time for filing; notification of approval or denial

§1172. Applications for leave; time for filing; notification of approval or denial

A. Applications for sabbatical leave shall be made on a form to be provided by the superintendent of schools in the parish or city where the teacher is employed. Applications shall be sent to the superintendent by registered mail at least sixty days preceding the beginning of the semester of the school year for which leave is requested, except that, where a teacher has become sick during a semester and requests medical leave for the purpose of recuperating from such sickness, it shall be sufficient if the application is mailed thirty days before the date upon which the requested leave is to commence.

B. The superintendent shall inform the teacher of the approval or denial of such leave at least thirty days preceding the beginning of the semester of the school year for which the leave is requested, except that, where a teacher has become sick during a semester and has requested medical leave, the superintendent shall inform the teacher of the approval or denial of such leave as soon as possible after receipt of his request for leave.

Amended by Acts 1972, No. 438, §1; Acts 1980, No. 232, §1; Acts 1999, No. 1342, §1.

NOTE: See Acts 1999, No. 1342, §2 relative to sabbaticals already granted and §3 relative to increases in teacher compensation.

NOTE: See also Acts 2001, No. 338, §2 relative to increases in teacher compensation (amends Acts 1999, No. 1342, §3).

NOTE: See also Acts 2004, No. 778, §2, relative to increases in teacher compensation and §3 relative to a required report by BESE (amends Acts 1999, No. 1342, §3, as amended by Acts 2001, No. 338, §2).



RS 17:1173 - Method of selecting and order of preference among applicants

§1173. Method of selecting and order of preference among applicants

A. Whenever, in accordance with the provisions of this Subpart, some of the applications cannot be granted, from among those which would otherwise be granted, those to be granted, except as specified in this Section, shall be determined in the following manner:

(1) Preference in every case shall be given to the applicant who has rendered active service in the school system of the parish affected for the greatest number of consecutive semesters immediately preceding the period for which leave is requested, provided that where any two applicants rank equally in point of continuous service, preference in every case shall be given to the applicant who has rendered service in the school system for the greater total number of semesters.

(2) When any two applicants rank equally both in point of continuous service and in point of total service, preference in every case shall be given to the applicant whose date of birth is earlier.

(3) Applicants whose applications are filed in the first thirty days of the semester shall be given preference over those who seek medical leave under the special provisions relating to sickness during a school semester.

B. Whenever, in accordance with the method of selection outlined herein, the quota established for medical leave has been filled, all remaining applications shall be rejected and shall be disregarded in any further selection of applicants for that semester. Those whose applications are rejected have the right to reapply in any future semester.

Acts 1999, No. 1342, §1.

NOTE: See Acts 1999, No. 1342, §2 relative to sabbaticals already granted and §3 relative to increases in teacher compensation.

NOTE: See also Acts 2001, No. 338, §2 relative to increases in teacher compensation (amends Acts 1999, No. 1342, §3).

NOTE: See also Acts 2004, No. 778, §2, relative to increases in teacher compensation and §3 relative to a required report by BESE (amends Acts 1999, No. 1342, §3, as amended by Acts 2001, No. 338, §2).



RS 17:1174 - Notification of grant or rejection of application

§1174. Notification of grant or rejection of application

Every applicant shall be notified by the superintendent in writing within sixty days after the final day for the filing of the application whether the application has been granted or rejected; when the application is for medical leave from sickness the superintendent shall notify the applicant within thirty days from the date of the filing of the application whether the application has been granted or rejected. If the application has been rejected, the reasons for such rejection shall be specified.

Acts 1999, No. 1342, §1.

NOTE: See Acts 1999, No. 1342, §2 relative to sabbaticals already granted and §3 relative to increases in teacher compensation.

NOTE: See also Acts 2001, No. 338, §2 relative to increases in teacher compensation (amends Acts 1999, No. 1342, §3).

NOTE: See also Acts 2004, No. 778, §2, relative to increases in teacher compensation and §3 relative to a required report by BESE (amends Acts 1999, No. 1342, §3, as amended by Acts 2001, No. 338, §2).



RS 17:1175 - Information required in application

§1175. Information required in application

A. No person whose application for sabbatical leave has been granted shall be denied such leave.

B. Every application shall specify all of the following:

(1) The period for which leave is requested.

(2) Whether leave is requested for the purpose of professional or cultural improvement, or for the purpose of medical leave.

(3) The precise manner, insofar as possible, in which such leave, if granted, will be spent.

(4) The semesters spent in active service in the parish school system from which leave is requested.

(5) The date of birth of applicant.

C.(1) The application shall contain a statement, over the signature of the applicant, that he agrees to comply with the provisions of this Subpart.

(2)(a) Every application for sabbatical medical leave shall be accompanied by a statement from a licensed physician certifying that the leave is medically necessary.

(b)(i) If the board, upon review of the application, questions the validity or accuracy of the certification, the board may require the applicant, as a condition for continued consideration of the application, to be examined by a licensed physician selected by the board. In such a case, the board shall pay all costs of the examination and any tests determined to be necessary. If the physician selected by the board finds medical necessity, the leave application shall be granted.

(ii) If the physician selected by the board disagrees with the certification of the physician selected by the applicant, then the board may require the applicant, as a condition for continued consideration of the application, to be examined by a third licensed appropriate physician whose name appears next in the rotation of physicians on a list established by the local medical society for such purpose and maintained by the school board. All costs of an examination and any required tests by a third doctor shall be paid by the board. The opinion of the third physician shall be determinative of the issue.

(c) The opinion of all physicians consulted as provided in this Paragraph shall be submitted to the board in the form of a sworn statement, as referenced in R.S. 14:125.

(d) All information contained in any statement from a physician shall be confidential and shall not be subject to the public records law.

Acts 1999, No. 1342, §1.

NOTE: See Acts 1999, No. 1342, §2 relative to sabbaticals already granted and §3 relative to increases in teacher compensation.

NOTE: See also Acts 2001, No. 338, §2 relative to increases in teacher compensation (amends Acts 1999, No. 1342, §3).

NOTE: See also Acts 2004, No. 778, §2, relative to increases in teacher compensation and §3 relative to a required report by BESE (amends Acts 1999, No. 1342, §3, as amended by Acts 2001, No. 338, §2).



RS 17:1176 - Grounds for rejection of application

§1176. Grounds for rejection of application

A. Any applicant who, at the expiration of the semester in which he applies, is ineligible for the sabbatical leave requested or who has not complied with the provisions of R.S. 17:1172 through 1174, shall have his or her application rejected, but all other applicants may have their applications granted, provided that all leaves requested in such applications could be taken without violating the following provision: At no time during the school year shall the number of persons on sabbatical leave exceed five percent of the total number of teachers employed in a given school system.

B. Notwithstanding any other provision of law to the contrary, all decisions relative to the granting of leave pursuant to this Section shall be made by the superintendent of the local public school system.

Acts 1999, No. 1342, §1; Acts 2011, No. 405, §2, eff. July 1, 2011; Acts 2012, No. 788, §3, eff. June 13, 2012.

NOTE: See Acts 1999, No. 1342, §2 relative to sabbaticals already granted and §3 relative to increases in teacher compensation.

NOTE: See also Acts 2001, No. 338, §2 relative to increases in teacher compensation (amends Acts 1999, No. 1342, §3).

NOTE: See also Acts 2004, No. 778, §2, relative to increases in teacher compensation and §3 relative to a required report by BESE (amends Acts 1999, No. 1342, §3, as amended by Acts 2001, No. 338, §2).



RS 17:1177 - Manner in which leave may be spent

§1177. Manner in which leave may be spent

A.(1) Every person on medical leave is prohibited from undertaking any gainful employment during such leave unless all of the following conditions are met:

(a) The teacher can demonstrate that he will be working not more than twenty hours a week in a part-time job that he has been working for not less than one hundred twenty days prior to the beginning of such leave.

(b) The doctor who certifies the medical necessity of the leave indicates that such part-time work does not impair the purpose for which the leave is granted.

(c) The board authorizes such part-time work.

(2) Violation of the prohibition in this Subsection shall result in the medical leave being rescinded.

(3) Every person on sabbatical leave for the purpose of professional or cultural improvement during each semester of leave shall pursue a program of study earning at least nine undergraduate credit hours provided such hours directly improve the person's skills and knowledge as a teacher, six graduate credit hours, or be certified a full-time student at an institution of higher learning accredited by the board of education of the state or territory in which the institution is located.

B. If less than fifteen weeks is so spent, the number of weeks less than fifteen not so spent shall be spent pursuing a program of independent study, research, authorship, or investigation which involves an approximately equivalent amount of work and which is approved by the employing school board; or engaging in travel which is so planned as to be of definite educational value and which is approved by the employing school board.

C.(1) Each person granted sabbatical leave as a condition of the leave shall be prohibited from being employed during his leave by any public or private elementary or secondary school in Louisiana or in any other state.

(2) The board may grant such additional leave or compensation as it may establish and fix.

Amended by Acts 1977, No. 715, §1. Acts 1984, No. 835, §1, eff. July 13, 1984; Acts 1988, No. 824, §1, eff. July 18, 1988; Acts 1999, No. 1342, §1.

NOTE: See Acts 1999, No. 1342, §2 relative to sabbaticals already granted and §3 relative to increases in teacher compensation.

NOTE: See also Acts 2001, No. 338, §2 relative to increases in teacher compensation (amends Acts 1999, No. 1342, §3).

NOTE: See also Acts 2004, No. 778, §2, relative to increases in teacher compensation and §3 relative to a required report by BESE (amends Acts 1999, No. 1342, §3, as amended by Acts 2001, No. 338, §2).



RS 17:1178 - Reports on manner of spending leave

§1178. Reports on manner of spending leave

Every person on sabbatical leave shall transmit to the superintendent within thirty days after the beginning of each semester of leave a written report of approximately one hundred words, of the manner in which such leave will be spent, and within thirty days after the end of such leave, a written report of approximately two hundred and fifty words, of the manner in which such leave has been spent. In case such person has elected to spend any semester in accordance with provisions of R.S. 17:1177(1), the initial report shall indicate the institution being attended and the number of credit hours being taken, and the final report shall be accompanied by official evidence that the number of credit hours required has been taken at the institution specified.



RS 17:1179 - Termination of leave

§1179. Termination of leave

Any person who fails to comply with the provisions of R.S. 17:1177 and 17:1178 may have his leave terminated by the superintendent at any time, except where non-compliance is due to conditions which would have constituted sufficient grounds for failing to perform his duties had he been in active service.



RS 17:1180 - Sabbatical leave not to preclude salary increase

§1180. Sabbatical leave not to preclude salary increase

No person on sabbatical leave shall be denied the regular increment of increase in salary because of absence on sabbatical leave.



RS 17:1181 - Service on sabbatical leave as active service for retirement purposes

§1181. Service on sabbatical leave as active service for retirement purposes

Service on sabbatical leave shall count as active service for the purpose of retirement and contributions to the retirement fund shall be continued.



RS 17:1182 - Return to same position

§1182. Return to same position

Every person on sabbatical leave shall be returned at the beginning of the semester immediately following such leave to the same position at the same school from which such leave was taken, unless otherwise agreed to by him.



RS 17:1183 - Rights of person on leave

§1183. Rights of person on leave

Every person on sabbatical leave shall enjoy all the rights and privileges pertaining to his position and employment which he would have enjoyed had he not taken his leave but remained in active service in the schools in which he is employed.



RS 17:1184 - Compensation while on leave

§1184. Compensation while on leave

Each person granted sabbatical leave shall receive and be paid compensation at the rate of sixty-five percent of the person's salary at the time the leave begins.

Amended by Acts 1952, No. 186, §1; Acts 1960, No. 585, §1; Acts 1970, No. 388, §1; Acts 1999, No. 1342, §1.

NOTE: See Acts 1999, No. 1342, §2 relative to sabbaticals already granted and §3 relative to increases in teacher compensation.

NOTE: See also Acts 2001, No. 338, §2 relative to increases in teacher compensation (amends Acts 1999, No. 1342, §3).

NOTE: See also Acts 2004, No. 778, §2, relative to increases in teacher compensation and §3 relative to a required report by BESE (amends Acts 1999, No. 1342, §3, as amended by Acts 2001, No. 338, §2).



RS 17:1185 - Payment of compensation to persons on leave

§1185. Payment of compensation to persons on leave

Compensation payable to persons on sabbatical leave shall be paid at the times at which salaries of the other members of the teaching staff are paid, and in the same manner.



RS 17:1186 - Leave without pay; preservation of tenure rights

§1186. Leave without pay; preservation of tenure rights

A. Parish and city school boards throughout the state may grant leaves of absence, without pay, for periods not exceeding one year, to any regularly employed teacher or other employee, who requests such leave in writing, whenever in the discretion of the board such leave is in the best interests of the public school system. The granting of such leaves shall not affect any tenure rights which the applicant may have acquired prior thereto.

B. Parish and city school boards shall grant a leave of absence, without pay, to any regularly employed teacher or other employee who is a president of a statewide professional education organization with a membership of more than ten thousand members, during his or her term of office, not to exceed six consecutive years. The granting of such leave shall not affect any tenure rights which may have been previously acquired.

Added by Acts 1954, No. 647, §1; Acts 1987, No. 163, §1; Acts 2003, No. 746, §1.



RS 17:1187 - Persons granted sabbatical leave; return to service

§1187. Persons granted sabbatical leave; return to service

A. Each person granted sabbatical leave shall sign an agreement or contract with his employing school board stipulating that, as a condition of his sabbatical leave and in order to be eligible for compensation during such leave, he will return to service for one semester for each semester of leave following the expiration of his leave in the school system granting the leave.

B. Should a person taking sabbatical leave fail to return to service in the school system granting leave for one semester for each semester of leave following the expiration of such leave for any reason other than incapacitating illness as certified by two physicians, that person shall forfeit all compensation received during the leave period. Provided however, any school board may waive the provisions of this Section in accordance with prepublished criteria if it deems to be in the best interest of the school system to do so. No such waiver shall favor or discriminate against any employee or applicant because of his job description, age, race, or sex.

C. Notwithstanding any provision of Subsection B herein, no person who, upon the expiration of his sabbatical leave, immediately begins employment with a state-operated educational agency, city or parish school board, department, school, college, or university instead of returning to the school system which granted him such leave, shall be required to forfeit that portion of compensation paid to him by the state while he was on such leave. However, such person shall be required to reimburse the school system which granted him such leave any salary paid to him by such school system while he was on leave, except as provided in Subsection B herein.

Added by Acts 1977, No. 715, §2. Acts 1983, No. 230, §1; Acts 1986, No. 811, §1.



RS 17:1200 - Definitions

SUBPART B. SICK LEAVE

§1200. Definitions

A. As used in this Subpart, except in R.S. 17:1201, the words "teacher" or "teaching staff" shall include any member of the teaching staff of a public school in the state of Louisiana and any social worker, guidance counselor, or school psychologist employed by a city, parish, or other local public school board in the state who holds, as applicable, a valid professional ancillary certificate in school social work, guidance counseling, or school psychology issued by the state Department of Education.

B. As used in R.S. 17:1201, the words "teacher" or "teaching staff" shall include any person employed by a city, parish, or other local public school board in the state of Louisiana who holds a valid teaching certificate issued by the state Department of Education and any social worker, guidance counselor, or school psychologist employed by a city, parish, or other local public school board in the state who holds, as applicable, a valid professional ancillary certificate in school social work, guidance counseling, or school psychology issued by the state Department of Education.

Acts 1990, No. 643, §1; Acts 2004, No. 509, §1, eff. July 1, 2004.



RS 17:1201 - Amount of sick leave; reimbursement; injury on the job

§1201. Amount of sick leave; reimbursement; injury on the job

A.(1) Every member of the teaching staff employed by any parish or city school board of this state shall be entitled to and shall be allowed a minimum of ten days absence per school year because of personal illness or because of other emergencies, without loss of pay. Any portion of such sick leave not used in any year shall be accumulated to the credit of the member of the teaching staff without limitation. However, upon initial employment a member of the teaching staff employed by a school board shall not be allowed any sick leave in a school year unless and until he reports for duty and actually performs work for the board during that school year at which time the ten days otherwise provided for in this Paragraph shall accrue. The minimum of ten days of sick leave provided in this Subsection shall be allowed based on a member of the teaching staff beginning work at the beginning of a school year. In the case of a member of the teaching staff who begins work in the first month of a school year, ten days shall be allowed; in the case of a member of the teaching staff who begins work in the second month of a school year, nine days shall be allowed; in the case of a member of the teaching staff who begins work in the third month of a school year, eight days shall be allowed; in the case of a member of the teaching staff who begins work in the fourth month of a school year, seven days shall be allowed; in the case of a member of the teaching staff who begins work in the fifth month of a school year, six days shall be allowed; in the case of a member of the teaching staff who begins work in the sixth month of a school year, five days shall be allowed; in the case of a member of the teaching staff who begins work in the seventh month of a school year, four days shall be allowed; and, in the case of a member of the teaching staff who begins work in the eighth month or thereafter of a school year, three days shall be allowed.

(a) Any parish or city school board may reimburse a member of the teaching staff for any unused sick leave accumulated prior to the current year up to ten days during any school year upon the request by a member of the teaching staff. At the time of such request, the parish or city school board shall inform the member of the teaching staff making the request of the prohibition as provided in Subparagraph (c) of this Paragraph.

(b) A parish or city school board electing to reimburse a member of the teaching staff as provided in Subparagraph (a) of this Paragraph shall establish a rate of pay for this reimbursement which shall be not more than seventy-five dollars per day.

(c) Any unused sick leave reimbursed to a member of the teaching staff as provided in this Paragraph shall not be used in the calculation of any employee benefit otherwise applicable including retirement or severance pay.

(d) Any teacher reimbursed pursuant to the provisions of this Paragraph shall be eligible for payment for extended sick leave only for such number of days absent for which extended sick leave is granted which exceeds the number of days for which the teacher has been reimbursed under the provisions of this Paragraph.

(2) When a member of the teaching staff is absent for six or more consecutive days because of personal illness, he shall be required to present a certificate from a physician certifying such illness. Each parish and city school board may adopt such rules and regulations as are necessary relative to the use of such sick leave, either current or accumulated, for emergencies. The parish and city school boards may grant additional sick leave, without loss of pay, or with such reduction of pay as they may establish and fix.

(3) All sick leave accumulated by each member of the teaching staff pursuant to the provisions of this Subsection shall be vested in the member of the teaching staff by whom such leave has been accumulated. In the event of the transfer of such member of the teaching staff from one city or parish public school system to another in this state, or upon the return of such member of the teaching staff to the same school system within five years or such longer period of time as may be approved by the governing authority of the school system to which the member of the teaching staff returned, regardless of the dates on which the leave was accumulated or the date of the transfer or return of the member of the teaching staff, such vested leave shall be transferred or returned to or continued by the school system to which he transfers or returns and shall be retained to the credit of such member of the teaching staff. When any member of the teaching staff uses accrued sick leave which has been transferred from one public school system to another, the sick leave used shall be assessed against the most recent sick leave earned and accrued and successively from sick leave accrued last to sick leave accrued first.

(4) All actual costs incurred by any city or parish school board as a result of the use by any member of the teaching staff of any accumulated leave transferred, returned, or continued as provided in Paragraph (3) of this Subsection shall be paid by the employing city or parish school board.

B. Upon the retirement of any public school member of the teaching staff, or upon his death prior to retirement, his employer shall pay to such member of the teaching staff or to his heirs or assigns, sick leave which has accrued to such member of the teaching staff but which remains unused at the time of his retirement or at the time of his death if prior to retirement, not to exceed twenty-five days of such unused sick leave. Such pay shall be at the rate of pay received by the member of the teaching staff at the time of retirement or death prior to retirement; provided that any parish or city school board may pay such unused sick leave beyond twenty-five days at its discretion.

C.(1)(a) Any member of the teaching staff of the public schools who is injured or disabled while acting in his official capacity as a result of assault or battery by any student or person shall receive sick leave without reduction in pay and without reduction in accrued sick leave days while disabled as a result of such assault or battery. However, such member of the teaching staff shall be required to present a certificate from a physician certifying such injury and disability. If the member of the teaching staff who is receiving sick leave without reduction as provided in this Section begins to draw his benefit from the Teachers' Retirement System of Louisiana, the leave shall cease.

(b)(i) Any member of the teaching staff of the public schools who while acting in his official capacity is injured or disabled as a result of physical contact with a student while providing physical assistance to a student to prevent danger or risk of injury to the student shall receive sick leave for a period up to one calendar year without reduction in pay and without reduction in accrued sick leave days while injured or disabled as a result of rendering such assistance. Such member of the teaching staff shall be required to present a certificate from a physician selected by the teaching staff member certifying such injury or disability. Nothing in this Subsection shall prohibit a city, parish, or other local public school board from extending this period beyond one calendar year.

(ii) If the school board questions the validity or accuracy of the physician certification provided for in Item (i) of this Subparagraph, the board may require the teaching staff member to be examined by a physician selected by the board. In such a case, the board shall pay all costs of the examination and any tests determined to be necessary. If the physician selected by the board certifies the injury or disability, the leave shall be granted. If the physician selected by the school board disagrees with the certificate of the physician selected by the teaching staff member, then the board may require the staff member to be examined by a third physician whose name appears next in the rotation of physicians on a list established by the local medical society for such purpose and maintained by the board. All costs of an examination and any tests required by a third physician shall be paid by the board. The opinion of the third physician shall be determinative of the issue.

(iii) The opinion of each physician consulted as provided in this Subparagraph shall be submitted to the board in the form of a sworn statement which shall be subject to the provisions of R.S. 14:125.

(2) The sick leave authorized by this Subsection shall be in addition to all other sick leave authorized in this Section, provided that additional sick leave earned during the period of disability as a result of such assault and battery shall not be accumulated from year to year, nor shall such additional sick leave be compensated for at death or retirement or compensated for in any other manner except as authorized in this Subsection.

D.(1) Any member of the teaching staff in the public schools who is injured or disabled while acting in his official capacity shall be entitled to weekly wage benefits under the workers' compensation law of the state of Louisiana and/or to sick leave benefits under Subsection A of this Section, at his option, but in no event shall such benefits exceed the total amount of the regular salary the member of the teaching staff was receiving at the time the injury or disability occurred.

(2) In any case in which a member of the teaching staff personally elects to supplement workers' compensation with accumulated sick leave, the amount of sick leave used shall be calculated on an hourly basis.

Acts 1990, No. 643, §1; Acts 1991, No. 360, §1, eff. July 6, 1991; Acts 1995, No. 663, §1; Acts 1995, No. 1089, §1; Acts 1999, No. 663, §1, eff. July 1, 1999; Acts 2004, No. 603, §1, eff. July 1, 2004; Acts 2014, No. 741, §1.



RS 17:1202 - Teachers; extended sick leave

§1202. Teachers; extended sick leave

A.(1) Every city, parish, and other local public school board shall permit:

(a) Each teacher to take up to ninety days of extended sick leave in each six-year period of employment, which may be used for a medical necessity in the manner provided in this Section at any time that the teacher has no remaining regular sick leave balance.

(b) Each teacher granted maternity leave in accordance with the provisions of R.S. 17:48 or 1211 and who has no remaining sick leave balance available to take in the manner provided in this Section up to thirty days of additional extended sick leave in each six-year period of employment for personal illness relating to pregnancy, illness of an infant, or for required medical visits certified by a physician as relating to infant or maternal health.

(2) As used in this Section the following terms shall have the following meanings:

(a) "Child" means a biological son or daughter, an adopted son or daughter, a foster son or daughter, a stepson or daughter, or a legal ward of a teacher standing in loco parentis to that ward who is either under the age of eighteen, or who is eighteen years of age but under twenty-four years of age and is a full-time student, or who is nineteen years of age or older and incapable of self-care because of a mental or physical disability.

(b) "Immediate family member" means a spouse, parent, or child of a teacher.

(c) "Infant" means a child under one year of age.

(d) "Medical necessity" means the result of catastrophic illness or injury, a life threatening condition, a chronic condition, or an incapacitating condition, as certified by a physician, of a teacher or an immediate family member.

(e) "Parent" means the biological parent of a teacher or an individual who stood in loco parentis to the teacher.

B.(1) Unused days during any six-year period of employment shall not cumulate or carry forward into the next six-year period of employment.

(2) The balance of days of extended leave available to a teacher shall transfer with such teacher from one public school employer to another without loss of days and without restoration of days.

(3) Interruptions of service between periods of employment with a public school employer shall not be included in any calculation of a six-year period, such that any employment with any public school employer, regardless of when it occurs, shall be included in any determination of the balance of days of extended sick leave available to a teacher.

C.(1) All time while on extended sick leave is regular service time for all purposes for which service time is calculated or used.

(2) Any teacher on extended sick leave shall be paid sixty-five percent of the salary paid to him at the time the extended sick leave begins.

D.(1) No teacher may undertake additional gainful employment while on extended sick leave, unless all of the following conditions are met:

(a) The teacher can demonstrate that he will be working not more than twenty hours a week in a part-time job that he has been working for not less than one hundred twenty days prior to the beginning of any period of extended sick leave.

(b) The physician who certifies the medical necessity of the leave indicates that such part-time work does not impair the purpose for which the extended leave is required.

(2) Any violation of this prohibition may require the teacher to return to the employer all compensation paid during any week of extended leave in which the teacher worked more than twenty hours and to reimburse the employer all related employment costs attributable to such period as calculated by the employer, without any restoration of such days.

E.(1)(a) On every occasion that a teacher uses extended sick leave, a statement from a licensed physician certifying that it is for personal illness relating to pregnancy, illness of an infant, or for required medical visits related to infant or maternal health or that it is a medical necessity shall be presented prior to the extension of such leave.

(b) Repealed by Acts 2014, No. 659, §2.

(c) The physician statement required by this Paragraph may be presented and the extended sick leave may be requested subsequent to the teacher's return to service. In such a case, the extended leave shall be granted for all days for which such leave is requested and the required documentation is presented provided the leave is requested and the required documentation is presented within three days after the teacher returns to service.

(2)(a) If the board or superintendent, upon review of the application, questions the validity or accuracy of the certification, the board or superintendent, as the case may be, referred to in this Paragraph as the "challenging party", may require the teacher or the immediate family member, as a condition for continued extended leave, to be examined by a licensed physician selected by the challenging party. In such a case, the employer shall pay all costs of the examination and any tests determined to be necessary. If the physician selected by the challenging party finds medical necessity, the leave shall be granted.

(b) If the physician selected by the challenging party disagrees with the certification of the physician selected by the teacher or the immediate family member, then the challenging party may require the teacher or the immediate family member, as a condition for continued extension of sick leave, to be examined by a third licensed appropriate physician whose name appears next in the rotation of physicians on a list established by the local medical society for such purpose and maintained by the challenging party. All costs of an examination and any required tests by a third doctor shall be paid by the employer. The opinion of the third physician shall be determinative of the issue.

(c) The opinion of all physicians consulted as provided in this Paragraph shall be submitted to the challenging party in the form of a sworn statement which shall be subject to the provisions of R.S. 14:125.

(d)(i) In addition to the authority provided in R.S. 17:1201(A)(2), the board shall adopt a policy regarding providing for employees suffering from catastrophic and long-term illness.

(ii) The board may, as part of a collective bargaining agreement, or by its own policy, provide additional compensation or extended leave days in excess of what is required in this Section.

(3) All information contained in any statement from a physician shall be confidential and shall not be subject to the public records law.

F. Each city, parish, and other local public school board shall develop and implement a sick leave bank policy to allow for the donation of sick leave among teachers.

G. Each city, parish, and other local public school board annually shall submit a report to the state Department of Education on the number of leave requests granted each year pursuant to this Section, the number of leave requests denied, and the reason or reasons for such denials.

H. Notwithstanding any other provision of law to the contrary, all decisions relative to the granting of leave pursuant to this Section shall be made by the superintendent of the local public school system.

Acts 1987, No. 656, §1; Acts 1999, No. 1341, §1; Acts 2001, No. 278, §1, eff. June 7, 2001; Acts 2011, No. 405, §2, eff. July 1, 2011; Acts 2012, No. 788, §2, eff. June 13, 2012; Acts 2014, No. 659, §§1, 2; Acts 2014, No. 849, §1, eff. June 23, 2014.

NOTE: See Acts 1999, No. 1341, §2, relative to increases in teacher compensation.

NOTE: See also Acts 2001, No. 338, §1 relative to increases in teacher compensation (amends Acts 1999, No. 1342, §2).

NOTE: See also Acts 2004, No. 778, §1, relative to increases in teacher compensation and §3 relative to a required report by BESE (amends Acts 1999, No. 1341, §2, as amended by Acts 2001, No. 338, §1).



RS 17:1203 - Pay deduction for tardiness

§1203. Pay deduction for tardiness

No teacher employed in the public schools shall suffer any loss or deduction of pay for tardiness, unless such tardiness has caused loss of time from official class duties, on more than two occasions and for a period of one hour or more, during any one school year. In all cases where deduction of pay may be made as herein provided, the amount of pay deducted shall be based on one day's pay proportioned to the period of tardiness. To definitely fix and establish the extent of time tardy, a teacher, upon request of his superior or principal, shall sign a slip stating the time of her arrival and reporting for duty; and if not requested so to do, he may voluntarily sign such slip and present it to the principal or superior.



RS 17:1204 - Penalty for violations

§1204. Penalty for violations

Whoever violates the provisions of this Sub-part shall be fined not less than twenty-five dollars nor more than one hundred dollars or imprisoned for not less than five days nor more than thirty days, or both.



RS 17:1205 - Employee" defined

§1205. "Employee" defined

The term "employee" as used in R.S. 17:1206-17:1207 shall be construed to be any person in the employ of any parish or city school board of the state of Louisiana who is not a teacher or whose employment does not require the holding of a teacher's certificate or who is not employed as a bus driver.

Added by Acts 1958, No. 408, §1.



RS 17:1206 - Ten days sick leave for employees; cumulation of unused sick leave

§1206. Ten days sick leave for employees; cumulation of unused sick leave

A.(1) All such employees, as defined in R.S. 17:1205, shall be entitled to and shall be allowed a minimum of ten days leave of absence as sick leave or in case of other emergencies, per school year, without loss of pay. Any portion of such sick leave not used in any year shall be accumulated to the credit of the employee without limitation. When such employee is absent for six or more consecutive days because of personal illness, he shall be required to present a certificate from a physician certifying such illness. Each parish and city school board may adopt such rules and regulations as are necessary relative to the use of such sick leave, either current or accumulated, for emergencies. The parish and city school boards may grant additional sick leave, without loss of pay, or with such reduction of pay as they may establish and fix.

(2) The minimum of ten days of sick leave provided in this Subsection shall be allowed based on an employee beginning work at the beginning of a school year. In the case of an employee who begins work in the first month of a school year, ten days shall be allowed; in the case of an employee who begins work in the second month of a school year, nine days shall be allowed; in the case of an employee who begins work in the third month of a school year, eight days shall be allowed; in the case of an employee who begins work in the fourth month of a school year, seven days shall be allowed; in the case of an employee who begins work in the fifth month of a school year, six days shall be allowed; in the case of an employee who begins work in the sixth month of a school year, five days shall be allowed; in the case of an employee who begins work in the seventh month of a school year, four days shall be allowed; and, in the case of am employee who begins work in the eighth month or thereafter of a school year, three days shall be allowed.

B.(1) All sick leave accumulated by such employees pursuant to the provisions of this Subsection shall be vested in the employee by whom such leave has been accumulated. In the event of the transfer of such employee from one city or parish public school system to another in this state or upon the return of such employee to the same school system within five years or such longer period of time as may be approved by the governing authority of the school system to which the employee returned, regardless of the dates on which the leave was accumulated or the date of the transfer or return of the employee, such vested leave shall be transferred or returned to or continued by the school system to which he transfers or returns and shall be retained to the credit of such employee. When any such employee uses accrued sick leave which has been transferred from one public school system to another, the sick leave used shall be assessed against the most recent sick leave earned and accrued and successively from sick leave accrued last to sick leave accrued first.

(2) All actual costs incurred by any city or parish school board as a result of the use by any such employee of any accumulated leave transferred, returned, or continued as provided in Paragraph (1) of this Subsection shall be paid by the employing city or parish school board.

Added by Acts 1958, No. 408, §2. Amended by Acts 1960, No. 255, §4; Acts 1992, No. 509, §1; Acts 1995, No. 663, §1; Acts 1999, No. 663, §1, eff. July 1, 1999.



RS 17:1206.1 - School employees; sick leave

§1206.1. School employees; sick leave

A.(1) Any employee of the parish or city school boards of this state, as the word "employee" is defined in R.S. 17:1205, who is injured or disabled while acting in his official capacity as a result of assault or battery by any student or person, shall receive sick leave without reduction in pay and without reduction in accrued sick leave days while injured or disabled as a result of such assault or battery; however, when such employee is absent for six or more consecutive days as a result of such injury or disability, he shall be required to present a certificate from a physician certifying such injury or disability. If the employee of the parish or city school board who is receiving sick leave without reduction as described in this Section begins to draw his benefit from the Teachers' Retirement System of Louisiana or the Louisiana School Employees' Retirement System, the leave shall cease.

(2) The sick leave authorized by this Section shall be in addition to all other sick leave authorized by R.S. 17:1206, provided that additional sick leave for injury or disability as a result of assault or battery shall not be accumulated from year to year, nor shall such additional sick leave be compensated for at death or retirement, or compensated for in any other manner except as authorized in this Section.

B. Any employee of the parish or city school boards of this state, as the word "employee" is defined in R.S. 17:1205, who is injured or disabled while acting in his official capacity as a result of physical contact with a student while providing physical assistance to a student to prevent danger or risk of injury to the student, shall receive sick leave for a period up to ninety days without reduction in pay and without reduction in accrued sick leave days while injured or disabled as a result of rendering such assistance. Such employee shall be required to present a certificate from a physician certifying such injury or disability. Nothing in this Section shall prohibit a city or parish school board from extending this period beyond ninety days.

Acts 1991, No. 360, §1, eff. July 6, 1991; Acts 2014, No. 741, §1.



RS 17:1206.2 - Employees; extended sick leave

§1206.2. Employees; extended sick leave

A.(1) Every city, parish, and other local public school board shall permit each employee, as defined in R.S. 17:1205, to take up to ninety days of extended sick leave in each six-year period of employment which may be used for a medical necessity in the manner provided in this Section at any time that the employee has no remaining regular sick leave balance.

(2) As used in this Section the following terms shall have the following meanings:

(a) "Child" means a biological son or daughter, an adopted son or daughter, a foster son or daughter, a stepson or stepdaughter, or a legal ward of an employee standing in loco parentis to that ward who is either under the age of eighteen, or who is eighteen years of age but under twenty-four years of age and is a full-time student, or who is nineteen years of age or older and incapable of self-care because of a mental or physical disability.

(b) "Immediate family member" means a spouse, parent, or child of an employee.

(c) "Medical necessity" means the result of catastrophic illness or injury, a life threatening condition, a chronic condition, or an incapacitating condition, as certified by a physician, of an employee or an immediate family member.

(d) "Parent" means the biological parent of an employee or an individual who stood in loco parentis to the employee.

B.(1) Unused days during any six-year period of employment shall not cumulate or carry forward into the next six-year period of employment.

(2) The balance of days of extended leave available to an employee shall transfer with such employee from one public school employer to another without loss of days and without restoration of days.

(3) Interruptions of service between periods of employment with a public school employer shall not be included in any calculation of a six-year period, such that any employment with any public school employer, regardless of when it occurs, shall be included in any determination of the balance of days of extended sick leave available to an employee.

C.(1) All time while on extended sick leave is regular service time for all purposes for which service time is calculated or used.

(2) Any employee on extended sick leave shall be paid sixty-five percent of the salary paid to him at the time the extended sick leave begins.

D.(1) No employee may undertake additional gainful employment while on extended sick leave, unless all of the following conditions are met:

(a) The employee can demonstrate that he will be working not more than twenty hours a week in a part-time job that he has been working for not less than one hundred twenty days prior to the beginning of any period of extended sick leave.

(b) The physician who certifies the medical necessity of the leave indicates that such part-time work does not impair the purpose for which the extended leave is required.

(2) Any violation of this prohibition may require the employee to return to the employer all compensation paid during any week of extended leave in which the employee worked more than twenty hours and to reimburse the employer all related employment costs attributable to such period as calculated by the employer, without any restoration of such days.

E.(1)(a) On every occasion when an employee uses extended sick leave, a statement from a licensed physician certifying that it is a medical necessity for the employee to be absent for at least ten consecutive work days shall be presented prior to the extension of such leave.

(b) Repealed by Acts 2014, No. 659, §2.

(c) The physician statement required by this Paragraph may be presented and the extended sick leave may be requested subsequent to the employee's return to service. In such a case, the extended leave shall be granted for all days for which such leave is requested and the required documentation is presented provided the leave is requested and the required documentation is presented within three days after the employee returns to service.

(2)(a) If the board or superintendent, upon review of the application, questions the validity or accuracy of the certification, the board or superintendent, as the case may be, referred to in this Paragraph as the "challenging party", may require the employee or the immediate family member, as a condition for continued extended leave, to be examined by a licensed physician selected by the challenging party. In such a case, the employer shall pay all costs of the examination and any tests determined to be necessary. If the physician selected by the challenging party finds medical necessity, the leave shall be granted.

(b) If the physician selected by the challenging party disagrees with the certification of the physician selected by the employee or the immediate family member, then the challenging party may require the employee or the immediate family member, as a condition for continued extension of sick leave, to be examined by a third licensed appropriate physician whose name appears next in the rotation of physicians on a list established by the local medical society for such purpose and maintained by the challenging party. All costs of an examination and any required tests by a third doctor shall be paid by the employer. The opinion of the third physician shall be determinative of the issue.

(c) The opinion of all physicians consulted as provided in this Paragraph shall be submitted to the challenging party in the form of a sworn statement which shall be subject to the provisions of R.S. 14:125.

(d)(i) In addition to the authority provided in R.S. 17:1206(A)(1), the board shall adopt a policy regarding providing for employees suffering from catastrophic and long-term illness.

(ii) The board may, as part of a collective bargaining agreement, or by its own policy provide additional compensation or extended leave days in excess of what is required in this Section.

(3) All information contained in any statement from a physician shall be confidential and shall not be subject to the public records law.

F. Each city, parish, and other local public school board shall develop and implement a sick leave bank policy to allow for the donation of sick leave among employees.

G. Each city, parish, and other local public school board annually shall submit a report to the state Department of Education on the number of leave requests granted each year pursuant to this Section, the number of leave requests denied, and the reason or reasons for such denials.

H. Notwithstanding any other provision of law to the contrary, all decisions relative to the granting of leave pursuant to this Section shall be made by the superintendent of the local public school system.

Acts 2008, No. 457, §1; Acts 2010, No. 861, §8; Acts 2011, No. 405, §2, eff. July 1, 2011; Acts 2012, No. 788, §2, eff. June 13, 2012; Acts 2014, No. 659, §§1, 2; Acts 2014, No. 849, §1, eff. June 23, 2014.



RS 17:1207 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§1207. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:1208 - PERSONAL LEAVE

SUBPART B-1. PERSONAL LEAVE

§1208. Amount of personal leave

Every teacher employed by a parish or city school board of this state, except those employees who receive annual leave, shall be entitled to and shall be allowed to use up to two days absence during each school year to be used for such purposes as may be determined by the individual teacher without loss of pay. The teacher requesting such leave shall give his principal at least twenty-four hours notice prior to taking the leave without loss of pay. Personal leave shall be charged to and deducted from the teacher's sick leave for the current year or sick leave accumulated as provided in R.S. 17:1201. Personal leave shall not be accumulated from year to year, nor shall personal leave be compensated for upon death or retirement or paid in any other manner except as provided for in this Section.

Added by Acts 1976, No. 519, §1; Acts 1984, No. 854, §1; Acts 1987, No. 296, §1; Acts 1987, No. 639, §1, eff. July 9, 1987.



RS 17:1208.1 - School employees; amount and use of personal leave

§1208.1. School employees; amount and use of personal leave

NOTE: AS AMENDED BY ACTS 1987, NO. 296, §1:

A. All employees, as defined in R.S. 17:1205, except those employees who receive annual leave, shall be entitled to and shall be allowed up to two days absence during each school year to be taken from current or accumulated sick leave and to be used for such purposes as may be determined by the individual employee without loss of pay. The employee requesting such leave shall give his supervisor at least twenty-four hours notice prior to taking the leave without loss of pay.

B. Personal leave shall be charged to and deducted from current or unused sick leave as of the date personal leave is taken. Personal leave shall not be accumulated from year to year, nor shall personal leave be compensated for upon death or retirement or paid in any other manner except as provided for in this Section.

C. The provisions of this Section shall have no effect on any school system which has in effect on and after September 15, 1982, a policy relative to personal leave for school employees.

NOTE: AS AMENDED BY ACTS 1987, NO. 639, §1, EFF. JULY 9, 1987:

A. All such employees, as defined in R.S. 17:1205, upon accumulating unused sick leave under the provisions of R.S. 17:1206, except those employees who receive annual leave, shall be entitled to and shall be allowed up to two days absence during each school year for such purposes as may be determined by the individual employee without loss of pay. Each parish and city school board shall adopt a uniform policy on personal leave which would apply to all such employees of the district under its jurisdiction.

B. Personal leave shall be charged to and deducted from the employee's sick leave for the current year or sick leave accumulated as provided in R.S. 17:1206. Personal leave shall not be accumulated from year to year, nor shall personal leave be compensated for upon death or retirement or paid in any other manner except as provided for in this Section.

C. The provisions of this Section shall have no effect on any school system which has in effect on and after September 15, 1982, a policy relative to personal leave for school employees.

Added by Acts 1982, No. 624, §1. Acts 1987, No. 296, §1; Acts 1987, No. 639, §1, eff. July 9, 1987.



RS 17:1210 - LEAVE FOR JURY DUTY

SUBPART B-2. LEAVE FOR JURY DUTY

§1210. Jury duty leave authorized; salary

A. Any person who is regularly employed by a city or parish school board shall, upon call or subpoena to serve on a federal, state, or district petit, grand, or trial jury, be granted a leave of absence by such school board for the period of time required for such jury duty. Such leave of absence shall be granted without loss of sick, emergency, or personal leave or any other benefit, and shall not be deemed to interrupt service accumulated toward sabbatical leave.

B. No person who is regularly employed by a city or parish school board shall suffer loss of salary because of being granted such leave of absence; however, for the period of time during which he serves on a jury, such teacher shall be paid the difference between his regular salary as a teacher or other school employee and the amount he receives as a juror. Such teacher or other school employee shall be responsible for reporting such salary difference to the superintendent of the city or parish school system in which he is employed. Each city or parish school board shall enact rules and regulations for the administration of this Section and may establish additional provisions relative to the authorization of leave to perform duties required by the judicial process.

Added by Acts 1980, No. 182, §1.



RS 17:1211 - Maternity leave for teachers; tenure status unaffected; definition

SUBPART C. MATERNITY LEAVE

§1211. Maternity leave for teachers; tenure status unaffected; definition

A. The city and parish school boards throughout the state shall grant leaves of absence to regularly employed women teachers for a reasonable time before and after childbirth. The granting of such leaves shall not affect any of the tenure rights which the teacher may have acquired prior thereto under the provisions of R.S. 17:441 through 17:444 or R.S. 17:461 through 17:463.

B. As used in this Subpart, the word "teacher" shall include any member of the teaching staff of a public school in the state and any social worker or school psychologist employed by a local school board in the state who holds a valid professional ancillary certificate in school social work or school psychology issued by the state Department of Education.

Acts 1985, No. 590, §1.



RS 17:1212 - Substitute teachers to fill vacancies; appointment

§1212. Substitute teachers to fill vacancies; appointment

The position vacated by a teacher who has been granted a maternity leave, or by a teacher transferred to the position vacated by a teacher taking a maternity leave, in accordance with R.S. 17:1211, may be filled by the respective school boards by the appointment of substitute teachers.



RS 17:1213 - Tenure rights of substitute teachers

§1213. Tenure rights of substitute teachers

A substitute teacher appointed under the provisions of R.S. 17:1212 shall not acquire any of the tenure rights or privileges provided for in R.S. 17:441 through R.S. 17:444 or in R.S. 17:461 through R.S. 17:463, unless the substitute teacher has subsequently been appointed to fill a regular vacancy and has the necessary qualifications.



RS 17:1215 - Military leave for teachers; tenure status unaffected

SUBPART D. MILITARY LEAVE

§1215. Military leave for teachers; tenure status unaffected

The city and parish school boards throughout the state shall grant leaves of absence to regularly employed teachers serving in the military service or in the armed forces of the United States for a period dating from induction, enlistment, enrollment, or call to service. The granting of such leaves shall not affect any of the tenure rights which the teacher may have acquired prior thereto under the provisions of R.S. 17:441 through 17:444 or R.S. 17:461 through 17:463.

Added by Acts 1950, 2nd Ex.Sess., No. 14, §1.



RS 17:1216 - Substitute teachers to fill vacancies; appointment

§1216. Substitute teachers to fill vacancies; appointment

The position vacated by a teacher who has been granted a military leave, or by a teacher transferred to the position vacated by a teacher granted a military leave, in accordance with R.S. 17:1215, may be filled by the respective school boards by the appointment of substitute teachers.

Added by Acts 1950, 2nd Ex.Sess., No. 14, §1.



RS 17:1217 - Tenure rights of substitute teachers

§1217. Tenure rights of substitute teachers

A substitute teacher appointed under the provisions of R.S. 17:1216 shall not acquire any of the tenure rights or privileges provided for in R.S. 17:441 through R.S. 17:444 or in R.S. 17:461 through R.S. 17:463, unless the substitute teacher has subsequently been appointed to fill a regular vacancy and has the necessary qualifications.

Added by Acts 1950, 2nd Ex.Sess., No. 14, §1.



RS 17:1221 - Authority to contract for group life insurance; former employees

PART XI. GROUP INSURANCE

§1221. Authority to contract for group life insurance; former employees

Parish school boards, the state board of education or other boards of control of publicly supported educational institutions may be and are hereby specifically authorized to make contracts of insurance with any insurance company legally authorized to do business in this state insuring its employees or any class or classes thereof under a policy or policies of group insurance covering the lives of such employees; and, for such purposes, may agree to pay part or all of the premiums or charges for any such contracts out of any funds appropriated for the purpose and included in the budgets of said parish school boards and institutions. And there shall be included in the term "employee" any former employee enjoying the benefit of retirement.

Amended by Acts 1950, No. 181, §1.



RS 17:1222 - Premiums

§1222. Premiums

The said boards and publicly supported educational institutions are legally authorized, enabled, and permitted to deduct from the employee's pay, salary or compensation, such parts of the premiums as are payable by the employee and as may be authorized in writing by the employee. Provided further that in the event any former employee be enjoying the benefits of any retirement plan because of former employment, such an employee shall have the right so to notify his former employer in writing of his desire to accept the benefits of said group insurance and shall according to the usual method of payment of installments as premiums pay into said institution his pro rata share of said premiums and said employer shall make the contribution as intended under R.S. 17:1221 and this Section.

Amended by Acts 1950, No. 181, §2.



RS 17:1223 - Authority to contract for group hospital insurance; payment of premiums; coverage; voluntary nature of participation

§1223. Authority to contract for group hospital insurance; payment of premiums; coverage; voluntary nature of participation

A.(1) The parish or city school board, the State Board of Elementary and Secondary Education, and other boards of control of publicly supported educational institutions may make contracts for group medical, surgical, and hospital benefits and services with any insurance company, hospital service, and physician service legally authorized to do business in this state providing for medical, surgical, and hospital service and benefits for its employees or any class or classes thereof, including superintendents of schools and members of the school board, under a policy or policies of group insurance or contracts covering hospital, medical, and surgical benefits and services to such persons and for such purposes, may agree to pay part or all of the premiums or charges for any such contracts out of any funds appropriated for the purpose and included in the budgets of the parish or city school boards and institutions.

(2) The parish or city school boards may also contract for medical, surgical, and hospital service and benefits for such persons' family members and dependents and may agree to pay part or all of the premiums or charges therefor out of funds appropriated for the purpose and included in its budget. All other boards and institutions authorized hereunder to enter into such contracts may also provide for medical, surgical, and hospital service and benefits for such persons' family members and dependents provided the cost of such service and benefits is paid for solely by the persons.

(3) The parish or city school boards may also contract for medical, surgical, and hospital service and benefits for the surviving spouses and dependents of deceased school system employees or retired employees who were, during their lifetimes, eligible for and entitled to such benefits and services and participants in and parties to such a contract provided the cost of such service and benefits is paid for solely by the surviving spouses and dependents. Such surviving spouses and dependents shall have the same rights and responsibilities under the contract as other members of the group and shall in all respects, except payment of premiums or charges by the employer, be treated as other members of the group.

(4) The term "employee", as used in this Section, shall include any former employee now retired.

B. The said parish school boards and publicly supported educational institutions are legally authorized, enabled, and permitted to deduct from the employee's pay, salary or compensation, such parts of the premiums as are payable by the employee and as may be authorized in writing by the employee.

C. Nothing herein contained shall be construed to make it compulsory upon any employees herein designated to accept or join in any plan of group insurance or to assign or authorize deductions from their wages or salaries in payment of premiums therefor.

Added by Acts 1952, No. 338, §§1, 2. Amended by Acts 1975, No. 365, §1; Acts 1976, No. 597, §1; Acts 1981, No. 340, §1, eff. July 16, 1981; Acts 1984, No. 771, §1, eff. July 13, 1984.



RS 17:1224 - Alternative means of providing for benefits

§1224. Alternative means of providing for benefits

A. In addition to and as an alternative to the authority granted by this Part or by any other provisions of law to provide for employee benefits, including but not limited to group insurance, benefits, or services for medical, dental, hospital, and nursing care and other compensation on account of sickness, disability, or death, or any other related benefits, parish or city school boards in parishes or cities having a population of over one hundred thirty-five thousand may establish a trust for these purposes and for the additional purpose of providing professional development programs and benefits for its employees, and may pay, out of monies appropriated and budgeted therefor, part or all of the costs, charges, or contributions necessary for the establishment and administration thereof, as may be determined by the provisions of the trust.

B. With the establishment of the trust, the parish or city school board in parishes or cities having a population over one hundred thirty-five thousand shall be considered a person and/or employer in creating the trust for the benefit of employees.

C. The trust shall provide for the actuarial soundness thereof and may provide for the method of determining the eligibility of participants, the schedule of benefits, procedures for making and paying claims, the use of group insurance policies, the source or sources of funding, the administration of the trust, and related matters.

D. For the purpose of this Section the terms "person" and "employer" shall be defined as provided in R.S. 9:1921 and 1922.

E. Any trust established pursuant to this Section shall be subject to legislative oversight and the legislative auditor's review as provided in R.S. 24:513.

Acts 1991, No. 79, §1, eff. June 25, 1991; Acts 1992, No. 468, §1; Acts 2001, No. 685, §1.



RS 17:1231 - Short title

PART XII. SCHOOL EMPLOYEE PERSONNEL FILES

§1231. Short title

This Act shall be known and may be cited as the "School Employee Personnel Files Act".

Acts 1987, No. 174, §1.



RS 17:1232 - Statement of purpose

§1232. Statement of purpose

In furtherance of its constitutional mandate to provide for the education of the citizens of this state and to establish and maintain a public education system, the legislature enacts this Part in order to provide for the development and implementation of a uniform system for the use and maintenance of a school employee personnel file to be followed by all local school systems. To accomplish this purpose, it is the intent of the legislature:

(1) To provide for the establishment of procedures for immediate notification to school employees of the filing of any document into their personnel file.

(2) To assure that each school employee has an opportunity to rebut and respond to any document placed into that school employee's personnel file.

(3) To provide the time frame within which to file such a response and/or rebuttal.

(4) To assure that any document from a school employee's personnel file forwarded to another location shall be accompanied by the school employee's response and rebuttal to the document.

Acts 1987, No. 174, §1.



RS 17:1233 - Definitions

§1233. Definitions

The following words, terms, and phrases shall have the meaning ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Document" means any written or otherwise tangible material intended to be or actually used as a part of or any evidence of the work history of any school employee including but not limited to any and all reports, comments, reprimands, correspondence, memoranda, evaluations, observations, and grievances relative to a particular school employee.

(2) "Personnel file" means the file or files which contain the cumulative collection of any and all documents maintained by the school system with respect to each individual school employee.

(3) "Personnel file custodian" means those persons employed by the school system charged with the duty of maintaining and preserving the personnel files.

(4) "School system" means a parish or city school system.

(5) "Third party" means any person or entity not regularly employed or employed under a contract by the school system in which the school employee is employed.

Acts 1987, No. 174, §1.



RS 17:1234 - Requisite signature of school employee on all documents placed in personnel file

§1234. Requisite signature of school employee on all documents placed in personnel file

A. Each document concerning a school employee shall be placed in the employee's personnel file within a reasonable time and no document, except those resulting from routine recordkeeping, shall be placed in a school employee's personnel file by any school system employee, unless and until that school employee is presented with the original document and a copy thereof prior to its filing.

B. Upon receipt of the original document and copy of the same, the school employee shall sign the original document as an acknowledgement of the receipt of the copy of the document. Such signature shall not be construed as an agreement to the contents of the document.

Acts 1987, No. 174, §1.



RS 17:1235 - Rebuttal and response

§1235. Rebuttal and response

A. Each school employee shall be given the opportunity to rebut and to respond to a document placed in his personnel file including but not limited to any document placed in such file on or before September 1, 1987.

B. The rebuttal and response must be in written form and once filed shall be attached to the document to which the response and rebuttal applies, and thus become a permanent part of the school employee's personnel file as long as the document remains a part of the personnel file.

C. No document or copy thereof, to which a response and rebuttal has been filed, shall be used for any purpose whatsoever unless the rebuttal and response or copy thereof is attached to the document or copy sought to be used.

D. A school employee shall have the right to receive proof of any allegations and statements contained in a document placed in his file that the school employee believes to be inaccurate, invalid, or misrepresented. If such proof is not presented, the document containing the allegations and statements shall be removed from the school employee's personnel file and destroyed.

E. If, at anytime, a city, parish, or other local public school board takes any personnel action against a school employee based upon any document that was placed in the employee's personnel file on or before September 1, 1987, the school employee shall be given the opportunity to rebut and respond to such document.

Acts 1987, No. 174, §1; Acts 2006, No. 300, §1.



RS 17:1236 - Procedure for filing of rebuttal and response

§1236. Procedure for filing of rebuttal and response

A. Any rebuttal and response to a document placed in a school employee's personnel file shall be filed by the school employee within fifteen school days from the date on which the school employee signs the document acknowledging its receipt.

B. The school employee may be granted an additional ten school days for the filing of the rebuttal and response, provided the school employee requests such an extension in writing addressed to the personnel file custodian within the original fifteen-day period. The personnel file custodian's consent to the ten-day extension of time shall not be unreasonably withheld.

C. The rebuttal and response shall be deemed filed by the delivery of the original and one copy of the rebuttal and response to the personnel file custodian. The personnel file custodian shall then sign and date the original rebuttal and response and file the same into the school employee's personnel file. The personnel file custodian shall also sign and date a copy of the rebuttal and response and return the same to the school employee.

Acts 1987, No. 174, §1.



RS 17:1237 - Access to files

§1237. Access to files

A. No school employee shall be denied access to his personnel file. The contents of a school employee's personnel file shall not be divulged to third parties absent the express written consent of the school employee, except when ordered by a court or by subpoena, and no school system employee other than the personnel file custodian or the superintendent of schools for the system, or the designee of either who shall be a school system employee shall be allowed access to a school employee's personnel file without the school employee's express written consent, unless that employee is charged with the duty of supervising that particular school employee's performance. In the case that a personnel file should be accessed by the superintendent or someone designated by him, the employee whose file was so accessed shall receive written notice of the fact and the name and title of the person who was permitted access. All persons permitted access under this Section shall maintain the confidentiality of those documents in the file which are not matters of public record.

B. Any school employee requesting to see his personnel file shall be given access to his entire personnel file, including but not limited to all documents placed in the employee's file on or before September 1, 1987, except for any portion of the file maintained at his specific work site, at a single location, and within a reasonable time after making the request. Such an employee shall be given access to any portion of his personnel file maintained at his work site, including but not limited to all documents placed in the employee's file on or before September 1, 1987, at such site and at any reasonable time.

Acts 1987, No. 174, §1; Acts 2006, No. 300, §1.



RS 17:1238 - Public records; effect of this Part

§1238. Public records; effect of this Part

Nothing in this Part shall be construed to supersede the provisions of Chapter 1 of Title 44 of the Revised Statutes of 1950 to the extent that those provisions otherwise apply.

Acts 1987, No. 174, §1.



RS 17:1239 - To 1250 Repealed by Acts 1982, No. 718, 11; Acts 1982, No. 769, 3.

§1239. §§1239 to 1250 Repealed by Acts 1982, No. 718, §11; Acts 1982, No. 769, §3.



RS 17:1251 - Purpose

PART XII-A TEACHER RECRUITMENT CLEARINGHOUSE

§1251. Purpose

The purpose of this Part is to encourage the employment of the best qualified teachers in all school systems by establishing a central clearinghouse in this state containing all teachers' past personnel files.

Acts 1988, No. 457, §1.



RS 17:1252 - Establishment of clearinghouse

§1252. Establishment of clearinghouse

A.(1) The Department of Education, with the approval of the State Board of Elementary and Secondary Education, may establish a Teacher Recruitment Clearinghouse. The clearinghouse shall be a depository for the personnel files of all persons who were employed by any city or parish school system, or by the State Board of Elementary and Secondary Education, or by any college or university to teach in any elementary or secondary school who have ceased to be employed for any reason other than death or retirement.

(2) Such files shall be maintained as confidential, except that with the permission of the teacher, any school employer, public or private may review the contents of any teacher's folder when considering him for employment. Further, the department may extract from each deposited personnel file the teacher's name, certification status, areas of certification, and address for inclusion in an availability list that shall be regularly published and circulated to each city and parish school board and any other school system employer who requests the list. Any teacher whose personnel file has been deposited with the clearinghouse may request, in writing, that his name and information not be included on such availability list. All such requests shall be honored.

B. The State Board of Elementary and Secondary Education shall formulate and adopt appropriate regulations for the governance of the Teacher Recruitment Clearinghouse.

C. For the purposes of this Part, "personnel file" shall be defined as provided in R.S. 17:1233(2).

Acts 1988, No. 457, §1.



RS 17:1253 - Clearinghouse; database

§1253. Clearinghouse; database

The Department of Education may, in addition to the requirement of R.S. 17:1252, undertake the following with regard to the Teacher Recruitment Clearinghouse:

(1) Promote clearinghouse activities in newspapers, professional publications, websites, and institutions of higher learning.

(2) Provide annual reports to the legislature and the governor on the supply and demand for teachers.

(3) Assist school systems in locating qualified teachers to fill positions.

Acts 1988, No. 457, §1; Acts 2001, No. 1032, §6.



RS 17:1254 - To 1302 Repealed by Acts 1982, No. 718, 11; Acts 1982, No. 769, 3.

§1254. §§1254 to 1302 Repealed by Acts 1982, No. 718, §11; Acts 1982, No. 769, §3.



RS 17:1315 - Purchase of annuities by school boards for teachers and other school employees; income taxation thereof

PART XIII. PURCHASE OF ANNUITIES BY SCHOOL BOARDS

§1315. Purchase of annuities by school boards for teachers and other school employees; income taxation thereof

A. For the purpose of providing tax-sheltered annuities to its teachers and other employees, each parish school board and each city school board is hereby authorized to purchase annuities from any insurer or insurers authorized to do business in this state, and for this purpose each school board may enter into agreements with any of its teachers and other employees to provide that the teacher's or other employee's salary may be reduced by the amount set aside to purchase his or her annuity, even though such reduction may bring the net salary paid below the minimum salary required by law.

B. The provisions of this section shall not operate to repeal R.S. 17:864, but shall be supplemental thereto.

C. Any amounts so set aside and used to purchase annuities as provided in Subsection A of this Section shall not be subject to state income taxation in the year so set aside and used to purchase such annuities, but said amounts shall be subject to state income taxation in the years and to the extent in which such teachers and other school employees actually receive payments under said annuities.

Added by Acts 1963, No. 117, §1. Amended by Acts 1966, No. 371, §1.



RS 17:1321 - Repealed by Acts 2010, No. 500, §1.

PART XIV. LOUISIANA SECULAR EDUCATIONAL

SERVICES LAW

§1321. Repealed by Acts 2010, No. 500, §1.



RS 17:1322 - Repealed by Acts 2010, No. 500, §1.

§1322. Repealed by Acts 2010, No. 500, §1.



RS 17:1323 - Repealed by Acts 2010, No. 500, §1.

§1323. Repealed by Acts 2010, No. 500, §1.



RS 17:1324 - Repealed by Acts 2010, No. 500, §1.

§1324. Repealed by Acts 2010, No. 500, §1.



RS 17:1325 - Repealed by Acts 2010, No. 500, §1.

§1325. Repealed by Acts 2010, No. 500, §1.



RS 17:1371 - Creation of school districts by parish school boards

CHAPTER 3. SCHOOL DISTRICTS

§1371. Creation of school districts by parish school boards

A. Parish school boards may at any time create school districts composed of the parish as a whole or any part or parts thereof and may also, with the consent of the respective school boards of one or more adjoining parishes, create school districts composed of a part of the parish and a part or parts of such adjoining parishes, and shall have complete discretion in the fixing of the boundaries of all such school districts, but may not create a new school district within the parish if such new school district embraces part of any school district already existing within such parish, except as follows:

(1) A school district may be created comprising an entire parish even though there are existing school districts in such parish, and school districts may be created within a school district comprising the entire parish;

(2) A consolidated school district may be created within a parish and may include therein one or more existing school districts, with or without the addition thereto of territory not at the time lying within the boundaries of an existing school district, and school districts may be created with a consolidated school district;

(3) A school district may be enlarged through the addition thereto of territory not at the time lying within an existing district, and the original district and the district as so enlarged shall not be construed to be overlapping districts within the prohibition of this section;

(4) School districts may be created under the provisions of R.S. 17:1372 even though they overlap existing school districts.

(5)(a) In the parishes of Bienville, Claiborne, East Feliciana, Grant, Jackson, West Baton Rouge, West Feliciana, and Winn, a school district may be enlarged through the addition thereto of territory which lies within an existing school district, and the district as so enlarged shall not be construed to be an overlapping district within the prohibition of this Section.

(b) An existing district within the meaning of this Subsection shall be understood to mean a school district theretofore created which has outstanding indebtedness or which has voted an unexpired special tax.

B. In addition, in any parish in which there is only one parish school district governed by a parish school board and only one municipal school district governed by a municipal school board, solely for purposes of the creation of school districts by the parish school board pursuant to the provisions of this section, the said parish school district shall be considered as a school district comprising the entire parish and said parish school board is hereby authorized to create not more than two parish school districts within the said parish school district; provided, however, that should the parish school board of the parish of Ouachita create parish school districts within its existing parish school district, the Ouachita Parish School Board shall create two parish school districts and the center of the Ouachita River running in a north-south direction shall be the dividing line between the two districts. Said school districts shall be created as herein provided and no election shall be required as a condition precedent to the creation of any such school district or districts. Each school district so created shall be a political subdivision of the state and may issue bonds and vote special taxes up to the full amounts permitted by the Constitution of Louisiana. The provisions of this subsection shall not be construed as affecting and shall not be applied in such manner as to affect any municipal school board or municipal school district in any manner whatsoever.

C. No election shall be required as a condition precedent to the creation of any school district. Every school district so created shall be a political subdivision of the state and may issue bonds and vote special taxes up to the full amounts permitted by the Constitution of Louisiana, regardless of whether such school district may lie within the boundaries of a consolidated school district or a school district comprising all of the territory of a parish, and regardless of whether such school district may contain within its boundaries one or more other school districts as permitted by the foregoing provisions of this section.

Amended by Acts 1950, No. 159, §1; Acts 1956, No. 231, §1; Acts 1958, No. 123, §1; Acts 1974, No. 345, §1; Acts 1991, No. 470, §1, eff. July 15, 1991; Acts 2011, 1st Ex. Sess., No. 41, §1, eff. June 12, 2011.



RS 17:1371.1 - School districts formed under R.S. 17:1371; confirmation

§1371.1. School districts formed under R.S. 17:1371; confirmation

School districts heretofore formed in a manner permitted by R.S. 17:1371 as amended by Act 159 of 1950, are hereby ratified and confirmed, to the same extent as though said authority existed at the time of their formation or establishment.

Added by Acts 1950, No. 159, §2.



RS 17:1371.2 - Proceedings for creation of school districts, incurring of indebtedness, special taxes; confirmation

§1371.2. Proceedings for creation of school districts, incurring of indebtedness, special taxes; confirmation

All proceedings heretofore had by the parish school board of any parish creating or purporting to create any school district in such parish, and any proceedings which may have been heretofore had in any such district for the authorization of bonds, certificates of indebtedness or special taxes, are hereby validated, ratified and confirmed, and each such district is hereby found and declared to be a validly existing school district possessing all powers permitted to be exercised by school districts under the laws of Louisiana. All special taxes so voted at elections in such districts may be levied as authorized in such elections, and any such district which has heretofore voted or authorized the issuance of bonds or certificates of indebtedness which have not yet been issued may proceed with the issuance thereof pursuant to proceedings therefor heretofore taken, as such proceedings now exist or may hereafter be amended by the parish school board.

Added by Acts 1954, No. 303, §1.



RS 17:1372 - Establishment of sub-districts; restrictions; special taxes and bond issues

§1372. Establishment of sub-districts; restrictions; special taxes and bond issues

School sub-districts shall not be created within a school district except as provided in this Section.

A parish school board may, with the approval of the Louisiana State Bond and Tax Board, create a school sub-district within a district whenever the population of such district has suddenly increased by reason of industrial or oil development.

Bond issues and special taxes may be voted in such sub-district in the manner provided by law for school districts.

After the creation of a school sub-district as provided in this Section, the property therein shall be subject to taxation for the retirement and payment of bonds and special taxes previously voted and levied in the old district, and for the retirement and payment of bond issues and special taxes thereafter voted by the qualified voters of the sub-district.



RS 17:1373 - Parish school board as governing body of school districts; authority to hold special school tax elections

§1373. Parish school board as governing body of school districts; authority to hold special school tax elections

The parish school board is the governing body of all school districts created by it and has the power to order, conduct and hold all elections in these districts for purposes of voting special school taxes.

The governing body of a school district composed of parts of two or more adjoining parishes shall be and remain, as long as the school district continues in existence, the parish school board of the parish in which is situated the greatest amount of taxable property as shown by the assessment rolls of the adjoining parishes.



RS 17:1374 - To 1376 Repealed by Acts 1958, No. 123, 2.

§1374. §§1374 to 1376 Repealed by Acts 1958, No. 123, §2.



RS 17:1377 - Validation of existing consolidated districts; proceedings for bond issues

§1377. Validation of existing consolidated districts; proceedings for bond issues

Consolidated school districts created by parish school boards prior to July 28, 1948 are approved, validated and ratified and their legal existence recognized. Any proceedings therefore taken by any parish school board to authorize the issuance of bonds of such consolidated school districts under any laws then existing are approved, validated, and ratified, and such proceedings may be completed under any of those laws that may be applicable.



RS 17:1378 - Assumption by consolidated districts of indebtedness of included districts; election required

§1378. Assumption by consolidated districts of indebtedness of included districts; election required

Any consolidated school district may assume all or any part of the bonded or other indebtedness of any school district included therein at its creation. The assumption must be approved by a majority of the qualified electors of each of the consolidated school districts at an election to be held for the purpose in accordance with the uniform procedure for the conduct of special elections provided for in Act 18 of the First Extraordinary Session of 1975.

Amended by Acts 1975, No. 353, §1.



RS 17:1379 - Consolidation of school systems; call of election

§1379. Consolidation of school systems; call of election

An election shall be called for the purpose of consolidating two or more school systems, in accordance with Article VIII, Section 10(C) of the Constitution of Louisiana, pursuant to an act of the legislature or a resolution adopted by each of the affected school boards. Consolidation of two or more school systems shall be subject to the approval by a majority of the electors voting, in each school system affected, in such election held for this purpose.

Acts 2012, No. 691, §1.



RS 17:1380 - Repealed by Acts 2010, No. 500, §1.

§1380. Repealed by Acts 2010, No. 500, §1.



RS 17:1381 - Repealed by Acts 2010, No. 500, §1.

§1381. Repealed by Acts 2010, No. 500, §1.



RS 17:1382 - Repealed by Acts 2010, No. 500, §1.

§1382. Repealed by Acts 2010, No. 500, §1, eff. .



RS 17:1421 - LOUISIANA STATE UNIVERSITY

CHAPTER 4. LOUISIANA STATE UNIVERSITY

AND AGRICULTURAL AND MECHANICAL COLLEGE

PART I. ORGANIZATION, ADMINISTRATION, AND OPERATION

SUBPART A. GENERAL PROVISIONS

§1421. §§1421 to 1425 Repealed by Acts 1975, No. 313, §3, eff. July 17, 1975.



RS 17:1441 - Repealed by Acts 1975, No. 313, 3, eff. July 17, 1975.

SUBPART B. LOCATION AND PURPOSES

§1441. §§1421, 1422 Repealed by Acts 1975, No. 313, §3, eff. July 17, 1975.



RS 17:1451 - Repealed by Acts 1975, No. 313, 3, eff. July 17, 1975.

SUBPART C. BOARD OF SUPERVISORS

§1451. §§1451, 1452 Repealed by Acts 1975, No. 313, §3, eff. July 17, 1975.



RS 17:1453 - Terms and appointment of members of board

§1453. Terms and appointment of members of board

A. The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College is created as a body corporate in accordance with the provisions of Article VIII, Section 7 of the Constitution of 1974. The board shall be composed of fifteen members appointed by the governor with the consent of the Senate. Two members shall be appointed from each congressional district and the remaining member or members shall be appointed from the state at large. Each member shall serve a term of six years, which shall expire on June 1 of the sixth year of the term to which he is appointed, or until his successor is appointed and takes office.

B. A vacancy on the board occurring prior to the expiration of the term shall be filled for the unexpired portion of the term within thirty days of the effective date of the vacancy by appointment by the governor, with the consent of the Senate. Within twenty-four hours after being informed of a vacancy on the board, the chairman of the board or the officer exercising his duties shall notify the governor by certified mail of the vacancy and the effective date thereof.

C. In order to effectuate the provisions of Subsection A hereof, each member of the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College whose term had not expired on December 31, 1974, shall become an initial member of the board and shall serve until the term to which he was appointed expires. In addition, not later than ten days after the date of the election of initial members to the Louisiana State Board of Elementary and Secondary Education or, if no election is held, no later than the last day on which initial appointments are required by law to be made by the governor to the State Board of Elementary and Secondary Education and the Board of Trustees for State Colleges and Universities, the governor shall appoint, with the consent of the Senate, three initial members for the following terms: (1) one member whose term shall expire June 1, 1978; (2) one member whose term shall expire June 1, 1980, and (3) one member whose term shall expire on June 1, 1976. In making these initial appointments the governor shall, to the extent possible, comply with the provisions of Subsection A hereof.

D. The successor of any member shall be appointed to serve for the remainder of the term of such member. In making such appointment as any vacancy occurs, the governor shall comply with the provisions of Subsection A above until such time as the board includes two members from each congressional district and one or more members at large. As vacancies occur and as terms expire, the governor shall make appointments so as to ensure that each congressional district is represented by not less than two members who are residents of and are domiciled in such district. Thereafter, the successor of each member, with the exception of the member or members at large, shall be a citizen and resident of the same congressional district as the member replaced.

E. The governor must make his nominations to fill all existing vacancies on the board and submit such nominations to the Senate for confirmation not later than the tenth day of June of each year.

F. The first meeting of the board created in this Section shall be held within ten days after the promulgation of the returns of the election for which provision is made in R.S. 17:22(B), or if no such election is held, within ten days after the appointment by the governor of initial members of the board and of the Louisiana State Board of Elementary and Secondary Education and the Board of Trustees for State Colleges and Universities as provided by law. In no event shall the first meeting of the board be held later than May 10, 1975.

G. The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College created by Section 7 of Article XII of the Louisiana Constitution of 1921 shall continue to exercise all power and authority granted to and perform all functions provided for such board by the Louisiana Constitution of 1921 or by law until the first meeting of the board created in this Section is held. Should a vacancy occur on the board of supervisors created by the 1921 Constitution after midnight of December 31, 1974 and prior to the first meeting of the board created herein, it shall be filled by appointment by the governor, but any member so appointed shall serve only for such time and for such purposes as are provided in this Subsection and shall not be considered as a member whose term had not expired on December 31, 1974.

H. On and after the date of the first meeting of the board, the obligations heretofore incurred by the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College created by Article XII, Section 7 of the Constitution of 1921 in connection with any contract or agreement shall be preserved and discharged by the board created in this Section. All of these obligations and all books, papers, records, money and other property heretofore owned, possessed, controlled or used by the former board in the exercise of its functions and, to the extent practicable and necessary, all employees heretofore engaged in the performance of the functions of the former board are hereby transferred to the board created in this Section, effective on the date of the first meeting of the board and subject to all applicable state civil service rules and regulations and those of the applicable employees' retirement systems.

Amended by Acts 1974, Ex.Sess., No. 5, §1, eff. Jan. 1, 1975; Acts 1978, No. 52, §1, eff. June 7, 1978; Acts 2012, No. 803, §3, eff. Dec. 10, 2012.



RS 17:1454 - Repealed by Acts 1975, No. 313, 3, eff. July 17, 1975

§1454. Repealed by Acts 1975, No. 313, §3, eff. July 17, 1975



RS 17:1455 - Meetings of board; quorum and vote for official action

§1455. Meetings of board; quorum and vote for official action

A. The board shall hold at least one regular meeting in each quarter of each calendar year. Other regular meetings and special meetings may be called and held as provided in the bylaws, or by any rule, regulation or resolution adopted by the board. The board shall fix the time and determine the place of all meetings.

B. Ten members of the board, eligible to vote, shall constitute a quorum for the transaction of official business. Notwithstanding the provisions of R.S. 17:3356, or of any other law to the contrary, official action of the board shall require the favorable vote of a majority of the members present and voting, and in any event the favorable vote of at least seven members must be cast in favor of any such action. Voting by proxy is prohibited.

Amended by Acts 1976, No. 135, §1, eff. July 1, 1976; Acts 1978, No. 52, §2, eff. June 7, 1978; Acts 1997, No. 543, §1, eff. July 3, 1997.



RS 17:1456 - Officers and employees of the board

§1456. Officers and employees of the board

At its first regular meeting in the third quarter of each calendar year the board shall elect from its voting membership a chairman and a vice-chairman, who shall also be chairman-elect, and may elect such other officers as it may deem necessary. Each officer shall serve for a term of one year or until his successor is duly elected, qualified and inducted into office.

The chairman shall preside over all meetings of the board, and shall appoint the members of all committees. In the absence of the chairman, his duties shall be performed by the chairman-elect.

The secretary to the board, designated in accordance with the provisions of R.S. 17:3302, shall be responsible for keeping the minutes of the meetings of the board and its committees and shall be the custodian of the seal of the university and of all the records of the board. The board shall appoint suitable persons, who are not members of the board, to act as its administrative secretary and its assistant administrative secretary. The administrative secretary shall have custody, under the supervision and control of the secretary, of the seal and records of the board. The administrative secretary shall cause to be filed, indexed and preserved the minutes, papers and documents pertaining to the business, affairs and proceedings of the board and of its committees.

Copies of all minutes, papers and other documents of the board or of its committees may be certified to be true and correct copies thereof by the chairman, the secretary, the administrative secretary or the assistant administrative secretary.

Amended by Acts 1976, No. 135, §1, eff. July 1, 1976.



RS 17:1457 - To 1462 Repealed by Acts 1975, No. 313, 3, eff. July 17, 1975.

§1457. §§1457 to 1462 Repealed by Acts 1975, No. 313, §3, eff. July 17, 1975.



RS 17:1471 - To 1474 Repealed by Acts 1975, No. 313, 3, eff. July 17, 1975.

SUBPART D. UNIVERSITY OFFICERS AND FACULTY

§1471. §§1471 to 1474 Repealed by Acts 1975, No. 313, §3, eff. July 17, 1975.



RS 17:1491 - Repealed by Acts 1975, No. 313, 3, eff. July 17, 1975

PART II. DIVISIONS, BRANCHES AND DEPARTMENTS

SUBPART A. GENERAL PROVISIONS

§1491. Repealed by Acts 1975, No. 313, §3, eff. July 17, 1975



RS 17:1492 - Louisiana Geological Survey

§1492. Louisiana Geological Survey

The Louisiana Geological Survey shall be located at Louisiana State University and Agricultural and Mechanical College and shall be a part of that institution. The Louisiana Geological Survey shall maintain current surface and subsurface geological surveys of the entire state and shall work in cooperation with other state entities and other political subdivisions as appropriate and required by law.

Acts 1997, No. 239, §1.



RS 17:1501 - Louisiana State University at Alexandria; governance; location

SUBPART B. LOUISIANA STATE UNIVERSITY AT ALEXANDRIA

§1501. Louisiana State University at Alexandria; governance; location

Louisiana State University at Alexandria is an institution within the Louisiana State University system and under the supervision and management of the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College as provided in R.S. 17:3215. This school shall be located in the vicinity of the city of Alexandria, Rapides Parish, Louisiana.

Amended by Acts 2001, No. 402, §1, eff. June 14, 2001.



RS 17:1501.1 - Louisiana State University at Alexandria; baccalaureate degrees authorized

§1501.1. Louisiana State University at Alexandria; baccalaureate degrees authorized

A. The Board of Regents may provide for the conversion of Louisiana State University at Alexandria to an institution offering baccalaureate degrees.

B. Louisiana State University at Alexandria is recognized and defined as an institution offering baccalaureate degrees. The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College and the Board of Regents shall provide for implementation accordingly, subject to the provisions of this Section.

Acts 2000, 2d Ex. Sess., No. 4, §1, eff. June 28, 2000; Acts 2001, No. 402, §1, eff. June 14, 2001.



RS 17:1501.2 - Tuition and attendance fee amounts; Louisiana State University at Alexandria

§1501.2. Tuition and attendance fee amounts; Louisiana State University at Alexandria

In addition to the authority granted to the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College by R.S. 17:3351(A)(5), 3351.1, and 3351.5, and Act No. 493 of the 1999 Regular Session of the Legislature and in accordance with the provisions of Article VII, Section 2.1(A) of the Constitution of Louisiana, the board may impose the following tuition and attendance fee amounts for students, as applicable, at Louisiana State University at Alexandria:

(1) A tuition amount of nine hundred seventy-three dollars per semester effective for the Fall, 2003 semester and an additional increase of one hundred sixty-seven dollars per semester effective for the Fall, 2004 semester and thereafter.

(2) Effective for the Fall, 2003 semester and thereafter:

(a) A registration fee of fifteen dollars.

(b) A laboratory fee of ten dollars per laboratory course hour.

(c) A one-time international student fee of sixty dollars.

Acts 2003, No. 1023, §1, eff. July 2, 2003.



RS 17:1502 - DEAN LEE AGRICULTURAL CENTER

SUBPART B-1. DEAN LEE AGRICULTURAL CENTER

§1502. Name of school

The Louisiana State University School of Vocational Agriculture at Chambers in Rapides Parish, Louisiana, shall hereafter be known as the "Dean Lee Agricultural Center".

Added by Acts 1956, No. 57, §1.



RS 17:1503 - Funds

§1503. Funds

All funds appropriated to or available for use by the Louisiana State University School of Vocational Agriculture are hereby transferred to and shall be used by the Dean Lee Agricultural Center.

Added by Acts 1956, No. 57, §2.



RS 17:1511 - College established; four-year college curriculum

SUBPART C. LOUISIANA STATE UNIVERSITY IN SHREVEPORT

§1511. College established; four-year college curriculum

A. There is hereby established, in accordance with the approval thereof granted by the Louisiana Coordinating Council for Higher Education in January, 1972, as a branch or extension of Louisiana State University and Agricultural and Mechanical College, a four-year college which shall be located in the Shreveport-Bossier City area, and shall be designated as Louisiana State University in Shreveport.

B. The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College is authorized and directed to evolve and effectuate such plans as are necessary to convert the existing two-year institution located in the Shreveport-Bossier City area and designated as Louisiana State University in Shreveport as a four-year institution of higher learning.

C. REPEALED BY ACTS 1991, NO. 14, §1.

Added by Acts 1964, No. 41, §1. Amended by Acts 1972, No. 66, §1; Acts 1991, No. 14, §1.



RS 17:1512 - Location; land acquisition and construction

§1512. Location; land acquisition and construction

The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College shall determine the location for the college, shall acquire the necessary land therefor and shall construct, equip and furnish the buildings necessary therefor.

Added by Acts 1964, No. 41, §2.



RS 17:1513 - Administration

§1513. Administration

The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College shall administer the college.

Added by Acts 1964, No. 41, §3.



RS 17:1516 - Creation; administration

SUBPART C-1. LOUISIANA STATE UNIVERSITY

HEALTH SCIENCES CENTER--SHREVEPORT

§1516. Creation; administration

A. The Louisiana State University Health Sciences Center at Shreveport is hereby created and established at Shreveport, Louisiana.

B. The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College shall administer the affairs of the institution herein provided for.

Added by Acts 1965, No. 2, §§1, 2; Acts 2005, No. 145, §1, eff. July 1, 2005.



RS 17:1517 - Louisiana State University and Agricultural and Mechanical College Medical School at Shreveport; Louisiana State University Health Sciences Center at Shreveport; composition

§1517. Louisiana State University and Agricultural and Mechanical College Medical School at Shreveport; Louisiana State University Health Sciences Center at Shreveport; composition

A. Louisiana State University Hospital at Shreveport is hereby merged with the Louisiana State University Health Sciences Center at Shreveport, Louisiana. Said health sciences center shall be maintained as a teaching institution and as an institution for the reception and medical and surgical treatment of the indigent and medically underserved in Louisiana.

B. The funds, property, obligations, and functions of the Louisiana State University Health Sciences Center at Shreveport, including the Louisiana State University Hospital at Shreveport are hereby transferred to and vested in the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College which shall administer the affairs of the health sciences center herein provided.

C. The present membership of the Board of Directors of the Confederate Memorial Medical Center is hereby terminated and said board of directors abolished in its entirety and the powers and duties of the board and the direction and management of the Confederate Memorial Medical Center at Shreveport are hereby transferred to and vested in the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College.

D. The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College as a body corporate shall have authority to exercise all power to direct, control, supervise, and manage the Louisiana State University Hospital at Shreveport, including but not limited to the following:

(1) To order, establish, alter and put into execution all bylaws and ordinances which the board thinks best suited to the interests and better regulation of said hospital;

(2) To appoint the several persons the board finds necessary for the service of the hospital and to fix their compensation;

(3) At each meeting to appoint a committee who shall visit and inspect the hospital and who shall enforce the execution of the regulations of the board; and

(4) To deliver to the legislature, within the first ten days of each regular session:

(a) a copy of the descriptive list of each patient for the preceding year;

(b) a statement exhibiting the nature of the diseases attended to at the hospital for the preceding year, including the number of patients admitted, the number of persons dead, cured or discharged from the hospital for any other cause, the number of them born therein and the number remaining in the hospital; and

(c) a detailed statement of the receipts and expenditures of the preceding year and all such other information as the board may think proper.

E. The board of supervisors shall manage and administer the affairs of the hospital and may:

(1) Repair, improve, rent or lease its property, of whatever nature and kind, and enter into any kind or nature of contracts, for the best advantage of the institution;

(2) Accept, in behalf of the hospital, all donations and legacies, under any and all title whatsoever, which may be made by private or public instrument of writing by codicil, will, or in any other manner; provided that the title to any property, real or personal, purchased for the use of or donated to and accepted for the use of the hospital shall vest in and belong to the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, for the sole and exclusive use and benefit of the Louisiana State University and Agricultural and Mechanical College Medical School in Shreveport; or

(3) By vote of two-thirds of the members of the board, sell so much of the property as may be necessary to purchase, build or improve a hospital of dimensions and size adequate to the object of the institution.

F. This transfer and merger shall become effective on October 1, 1976.

Added by Acts 1976, No. 470, §1; Acts 2001, No. 1032, §6; Acts 2005, No. 145, §1, eff. July 1, 2005.



RS 17:1517.1 - Louisiana State University Health Sciences Center at Shreveport; utilization of hospital revenues

§1517.1. Louisiana State University Health Sciences Center at Shreveport; utilization of hospital revenues

In the event that the Louisiana State University Hospital at Shreveport generates revenues for the provision of health care services to patients in excess of hospital-based expenditures during the course of a state fiscal year, amounts in excess of thirty million dollars shall not be utilized to fund the non-hospital expenditures of the Louisiana State University Health Sciences Center at Shreveport during that fiscal year.

Acts 2008, No. 562, §1, eff. July 1, 2009.



RS 17:1518 - E.A. Conway Medical Center; merger with Louisiana State University Health Sciences Center at Shreveport

§1518. E.A. Conway Medical Center; merger with Louisiana State University Health Sciences Center at Shreveport

A.(1) The E.A. Conway Medical Center at Monroe, hereinafter referred to as the "medical center", is hereby merged with and shall become a part of the Louisiana State University Health Sciences Center at Shreveport, hereinafter referred to as the "health sciences center".

(2) The medical center shall be operated primarily for the medical care of the uninsured and medically indigent residents of the state and others in need of medical care and as a teaching institution. "Medically indigent" means any person below two hundred percent of the Federal Poverty Level and uninsured.

B. Management of the medical center shall be the responsibility of the Louisiana State University Health Sciences Center at Shreveport, office of the chancellor, which shall have authority to exercise all power to direct, control, supervise, and manage the medical center. As part of the health sciences center, the medical center shall be maintained and operated in the same manner as those components of the health sciences center which provide medical care. The medical center shall have access to all new health care initiatives and enjoy the benefits of technology and equipment acquired for the maintenance or enhancement of the delivery of medical care by organizations comprising the health sciences center.

C. All employees engaged in the performance of duties relating to the functions of the medical center shall become employees of the health sciences center and shall continue to perform their duties and maintain their rights, privileges, and benefits in accordance with all laws, rules, and regulations applicable to civil service employees and employees of the health sciences center. Medical center employees shall be eligible for the same benefits and professional development opportunities as similarly situated employees of the health sciences center.

D. All books, papers, records, money, accounts receivable, actions, and all property of every kind, movable and immovable, real and personal, heretofore possessed, controlled, or used by the medical center are hereby transferred to the health sciences center. For accounting purposes all liabilities, expenses, obligations, accounts receivable, revenues, and similar items shall be deemed to have been transferred to the health sciences center to the same extent as if originally made.

E.(1) The medical center shall be an organizational unit within the health sciences center and shall be a separate line item within the appropriation schedule.

(2) In the event of a budget deficit or fiscal emergency, neither funds nor personnel shall be reduced from either the medical center or the health sciences center to offset or compensate for such deficit or emergency in the other center.

F. Neither the medical center nor the emergency room shall be closed without legislative approval. The health sciences center shall not authorize the medical center to reduce health care services provided by the facility in any manner that causes annual expenditures for the facility to be reduced on an annualized basis by greater than thirty-five percent of the previous year actual spending level. Funding may be provided by any local, regional, state, federal, or private sources to augment existing funding or to restore reduced funding. Legislative approval may be granted by either concurrent resolution or appropriate action in the General Appropriation Act.

G. The medical center shall continue its commitment to collaborate with and support rural physicians and rural hospitals in the northeast Louisiana area by sponsoring continuing medical education, furnishing medical consultation to and with physicians, and rendering other support as may be appropriate, within available resources.

H. The E.A. Conway Medical Center Advisory Council is hereby established. The council shall consist of fourteen members who shall serve without compensation. Each legislator representing the parishes of Caldwell, East Carroll, Franklin, Jackson, Lincoln, Madison, Morehouse, Ouachita, Richland, Tensas, Union, or West Carroll shall appoint one member to serve on the advisory council. One member shall be appointed by the hospital administrator. One member shall by appointed by the hospital employee union. Each member of the council shall hold office until the appointment and qualification of his successor. Members shall be appointed for a term of four years. Members may serve two successive terms only. The council shall meet at least once in each quarter of each calendar year or upon call of the secretary or chairman. Seven members shall constitute a quorum. The council shall elect from its members a chairman, a vice chairman, and secretary, and such committees as it deems necessary to carry out its duties, each for a term or one year. All meetings of the council shall be public, and except as otherwise provided by law, all records of the council shall be open to inspection. Within thirty days after their appointment, the members of the council shall take an oath, before any person authorized to administer oaths, to faithfully and impartially perform their duties. Such oaths shall be filed with the secretary of state. The domicile of the council shall be in the city of Monroe. The council shall inquire into the needs of the employment service industry, the administration of this Section, the matter of the policies thereof, and make such recommendations with respect thereto as may be deemed important and necessary for the welfare of the state, the health of the public, and the welfare and progress of the hospital industry, and confer and advise with the secretary as to how the council may best serve the E.A. Conway Medical Center.

I.(1) This merger shall become effective on July 1, 2003; however, no changes at the medical center, either administrative or fiscal, shall take place prior to such date without the written consent of the chancellor of the health sciences center.

(2) The Health Care Services Division of the Louisiana State University Medical Center shall work with the Louisiana State University Health Sciences Center at Shreveport, office of the chancellor, to effectuate a complete and timely transition of the management of the medical center to the health sciences center, including but not limited to the electronic transfer of data or the sale of computerized services by the Health Care Services Division, or both.

Acts 2003, No. 872, §1, eff. July 1, 2003.

NOTE: See Acts 2003, No. 872, §3, relative to provisions of Acts 2003, No. 906, superceding Act 872.



RS 17:1518.1 - Huey P. Long Medical Center; merger with Louisiana State University Health Sciences Center at Shreveport

§1518.1. Huey P. Long Medical Center; merger with Louisiana State University Health Sciences Center at Shreveport

A.(1) The Huey P. Long Medical Center in Pineville is hereby merged with and shall become a part of the Louisiana State University Health Sciences Center at Shreveport, hereinafter referred to in this Section as the "health sciences center".

(2) The Huey P. Long Medical Center shall be operated primarily for the medical care of the uninsured and medically indigent residents of the state and others in need of medical care and as a teaching institution. For purposes of this Section, "medically indigent" means any person whose household income is below two hundred percent of the federal poverty level and who is uninsured.

B. Management of the Huey P. Long Medical Center shall be the responsibility of the Louisiana State University Health Sciences Center at Shreveport, office of the chancellor, which shall have authority to exercise all power to direct, control, supervise, and manage the medical center. As part of the health sciences center, the Huey P. Long Medical Center shall be maintained and operated in the same manner as those components of the health sciences center which provide medical care. The Huey P. Long Medical Center shall have access to all new health care initiatives and enjoy the benefits of technology and equipment acquired for the maintenance or enhancement of the delivery of medical care by organizations comprising the health sciences center.

C. All employees engaged in the performance of duties relating to the functions of the Huey P. Long Medical Center shall become employees of the health sciences center and shall continue to perform their duties and maintain their rights, privileges, and benefits in accordance with all laws, rules, and regulations applicable to civil service employees and employees of the health sciences center. Huey P. Long Medical Center employees shall be eligible for the same benefits and professional development opportunities as similarly situated employees of the health sciences center.

D. All books, papers, records, money, accounts receivable, accounts payable, payroll payables (benefits), outstanding debt, contractual obligations, actions, and all property of every kind, movable and immovable, real and personal, heretofore possessed, controlled, or used by the Huey P. Long Medical Center are hereby transferred to the health sciences center. For accounting purposes all liabilities at fiscal year end, accounts payable, payroll payables (benefits), outstanding debt, contractual obligations, expenses, obligations at fiscal year end, accounts receivable at fiscal year end, revenues, and similar items shall be deemed to have been transferred to the health sciences center to the same extent as if originally made. All outstanding cost reporting and Uncompensated Care Cost (UCC) receivables and payables from current and prior year activity shall transfer to the health sciences center.

E.(1) The Huey P. Long Medical Center shall be an organizational unit within the health sciences center and shall be a separate line item within the appropriation schedule.

(2) In the event of a budget deficit or fiscal emergency, neither funds nor personnel shall be reduced from either the Huey P. Long Medical Center or the health sciences center to offset or compensate for such deficit or emergency in the other center.

F. Neither the Huey P. Long Medical Center nor the emergency room shall be closed without legislative approval. The health sciences center shall not authorize the Huey P. Long Medical Center to reduce health care services provided by the facility in any manner that causes annual expenditures for the facility to be reduced on an annualized basis by greater than thirty-five percent of the previous year actual spending level. Funding may be provided by any local, regional, state, federal, or private sources to augment existing funding or to restore reduced funding. Legislative approval may be granted by either concurrent resolution or other appropriate legislative action in an appropriation act.

G. The Huey P. Long Medical Center shall continue its commitment to collaborate with and support rural physicians and rural hospitals in the central Louisiana area by sponsoring continuing medical education, furnishing medical consultation to and with physicians, and rendering other support as may be appropriate, within available resources.

H.(1)(a) The Huey P. Long Medical Center Advisory Council is hereby established. The council shall consist of fifteen members who shall serve without compensation. One member shall be the chancellor of the health sciences center, or his designee. One member shall be the medical director of the Huey P. Long Medical Center, or his designee. One member shall be the hospital administrator of the Huey P. Long Medical Center, or his designee. One member shall be the dean of the Tulane University School of Medicine, or his designee. One member shall be appointed by the hospital employee union. The chancellor of the health sciences center shall appoint ten members to the advisory council as follows:

(i) One member shall be appointed from a list of nominees, who are domiciled in Avoyelles Parish, submitted by the state legislators who represent such parish.

(ii) One member shall be appointed from a list of nominees, who are domiciled in Catahoula Parish, submitted by the state legislators who represent such parish.

(iii) One member shall be appointed from a list of nominees, who are domiciled in Concordia Parish, submitted by the state legislators who represent such parish.

(iv) One member shall be appointed from a list of nominees, who are domiciled in Grant Parish, submitted by the state legislators who represent such parish.

(v) One member shall be appointed from a list of nominees, who are domiciled in LaSalle Parish, submitted by the state legislators who represent such parish.

(vi) Three members shall be appointed from a list of nominees, who are domiciled in Rapides Parish, submitted by the state legislators who represent such parish.

(vii) One member shall be appointed from a list of nominees, who are domiciled in Vernon Parish, submitted by the state legislators who represent such parish.

(viii) One member shall be appointed from a list of nominees, who are domiciled in Winn Parish, submitted by the state legislators who represent such parish.

(b) Each member of the council shall hold office until the appointment and qualification of his successor. Members shall be appointed for a term of four years. Members may serve two consecutive terms only.

(c) The council shall meet at least once in each quarter of each calendar year or upon call of the chairman. Eight members shall constitute a quorum. The council shall elect from its members a chairman, vice chairman, and secretary, and such committees as it deems necessary to carry out its duties, each for a term of one year. The council shall be subject to the Open Meetings Law (R.S. 42:11 et seq.) and the Public Records Law (R.S. 44:1 et seq.).

(d) Within thirty days after their appointment, the members of the council shall take an oath, before an officer authorized by law to administer oaths, to faithfully and impartially perform their duties. Such oaths shall be filed with the secretary of state.

(e) The domicile of the council shall be in the city of Pineville.

(2) The council shall:

(a) Inquire into the needs of the population and health care providers in the catchment area, the matter of the policies thereof, and make such recommendations with respect thereto as may be deemed important and necessary for the welfare of the catchment area, the health of the public in this area, and the welfare and progress of the hospitals in the catchment area.

(b) Confer and advise the hospital administrator as to how the council may best serve the Huey P. Long Medical Center.

I.(1) This merger shall become effective on July 1, 2007; however, no changes at the Huey P. Long Medical Center, either administrative or fiscal, shall take place prior to such date without the written consent of the chancellor of the health sciences center.

(2) The health care services division (HCSD) of the Louisiana State University Health Sciences Center at New Orleans shall work with the Louisiana State University Health Sciences Center at Shreveport, office of the chancellor, to effectuate a complete and timely transition of the management of the Huey P. Long Medical Center to the health sciences center, including but not limited to the electronic transfer of data or the sale of computerized services by the HCSD, or both.

(3) Louisiana State University Health Sciences Center at Shreveport and HCSD of the Louisiana State University Health Sciences Center at New Orleans jointly shall prepare and agree to a memorandum of understanding (MOU) to effect an orderly, fair, and equitable transfer of all Huey P. Long Medical Center activity from HCSD of the Louisiana State University Health Sciences Center at New Orleans to the Louisiana State University Health Sciences Center at Shreveport. The MOU shall allow for the reimbursement of transition expenses of the Louisiana State University Health Sciences Center at New Orleans and HCSD of the Louisiana State University Health Sciences Center at New Orleans during the transition period. The transition shall be completed no later than one hundred eighty days following the beginning of the fiscal year, taking into consideration the transfer of the information technology systems; the activity centered on the fiscal year end close, annual financial report preparation, and the cost report preparation; and other operational transitional issues. The MOU shall be presented to and approved by the Senate Committee on Health and Welfare and the House Committee on Health and Welfare upon its completion and prior to the parties entering into the MOU.

J. Notwithstanding any other law to the contrary, the health sciences center shall in all cases give preference to individuals who are blind, under the administration of the Louisiana Workforce Commission, and shall work jointly with the Louisiana Workforce Commission to ensure proper operation of vending stands, vending machines, and other small business concessions which are currently in operation on the premises and shall give priority to similar concessions in the future in accordance with R.S. 23:3023. No other vending stands, vending machines, or small business concessions shall be operated on the same premises with vending stands, vending machines, or other small business concessions operated under the provisions of this Subsection. No individual who is blind shall be required to pay any fee, service charge, or equivalent thereof in the operation of a vending stand, vending machines, or other small business concessions in hospitals or the premises transferred pursuant to this Section, nor shall an individual who is blind be disturbed in the security of the operation of the vending stand, vending machine, or small business concession in any way, without reasonable or just cause. The provisions of this Subsection shall not prevent the health sciences center from permitting the operation of gift shops or similar concessions by voluntary organizations which contribute the proceeds to the hospital or which spend the proceeds on behalf of the hospital.

Acts 2007, No. 220, §1, eff. July 2, 2007; Acts 2008, No. 220, §7, eff. June 14, 2008; Acts 2010, No. 861, §8; Acts 2010, No. 939, §1, eff. July 1, 2010.



RS 17:1518.2 - Huey P. Long Medical Center; administration

§1518.2. Huey P. Long Medical Center; administration

The LSU Health Sciences Center at Shreveport, through its chancellor, shall enter into a cooperative endeavor agreement with Tulane University Health Sciences Center to include the current residency program in obstetrics offered by Tulane University Health Sciences Center.

Acts 2007, No. 220, §1, eff. July 2, 2007.



RS 17:1519 - Title

SUBPART C-2. LSU HEALTH SCIENCES

CENTER -- HEALTH CARE SERVICES DIVISION

§1519. Title

This Subpart shall be known as the "Louisiana State University Health Care Services Division Act".

Acts 1997, No. 3, §1, eff. July 1, 1997; Acts 1999, No. 802, §1, eff. July 2, 1999; Acts 2003, No. 872, §1, eff. July 1, 2003; Acts 2003, No. 906, §1, eff. July 1, 2003.

NOTE: See Acts 2003, No. 872, §3, relative to provisions of Acts 2003, No. 906, superceding Act 872.



RS 17:1519.1 - Definitions

§1519.1. Definitions

As used in this Subpart, the terms defined in this Section shall have the meanings herein given to them, except where the context clearly indicates otherwise.

(1) "Academic health center" means an organization that has a medical school, one or more other health professional schools or programs, and one or more affiliated teaching hospitals.

(2) "Administrative board" means the administrative board for the Medical Center of Louisiana at New Orleans created by cooperative endeavor agreement pursuant to R.S. 17:1519.9.

(3) "Board" means the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College.

(4) "Chancellor" means either the chancellor of the LSU Health Sciences Center at New Orleans or the chancellor of the LSU Health Sciences Center at Shreveport. "Chancellors" means both such chancellors.

(5) "Health care services division" or "division" means the organizational unit of the LSU Health Sciences Center at New Orleans comprised of the hospitals and administrative personnel immediately responsible for the operation of the division.

(6) "Huey P. Long Medical Center" means the Huey P. Long Medical Center and any facilities owned or leased by the board to provide services formerly or currently provided by the hospital.

(7) "LSU Health Sciences Center" and "LSU HSC" mean the Louisiana State University Health Sciences Center at New Orleans or the Louisiana State University Health Sciences Center at Shreveport. "LSU Health Sciences Center at New Orleans" and "LSU HSC-NO" mean the Louisiana State University Health Sciences Center at New Orleans. "LSU Health Sciences Center-Shreveport" and "LSU HSC-S" mean the Louisiana State University Health Sciences Center at Shreveport.

(8) "LSU HSC hospitals" means the health care institutions set forth in R.S. 17:1519.2(B), together with all programs and facilities thereof. "LSU HSC-NO hospitals" means all the health care institutions set forth in R.S. 17:1519.2(B)(1), together with all the programs and facilities thereof.

(9) "LSU HSC-S hospitals" means all the health care institutions set forth in R.S. 17:1519.2(B)(3), together with all the programs and facilities thereof.

(10) "Medical Center of Louisiana at New Orleans" means Charity Hospital and the Medical Center of Louisiana at New Orleans including University Hospital at New Orleans.

(11) "University Hospital Shreveport" means Louisiana State University Hospital Shreveport, which merged with the LSU Health Sciences Center at Shreveport pursuant to R.S. 17:1517.

(12) "Medically indigent" means any person whose income is below two hundred percent of the federal poverty level and who is uninsured.

Acts 1997, No. 3, §1, eff. July 1, 1997; Acts 1999, No. 802, §1, eff. July 2, 1999; Acts 2003, No. 872, §2, eff. July 1, 2003; Acts 2003, No. 906, §1, eff. July 1, 2003; Acts 2007, No. 220, §1, eff. July 2, 2007.

NOTE: See Acts 2003, No. 872, §3, relative to provisions of Acts 2003, No. 906, superceding Act 872 to the extent in conflict.

NOTE: See R.S. 17:1519(5) as amended by Acts 2003, No. 872, §1, and repeal of R.S. 17:1519.1(B)(4) in Acts 2003, No. 872, §2, all superceded by Acts 2003, No. 906, as provided in Acts 2003, No. 872, §3.



RS 17:1519.2 - State hospitals operated by the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College as part of the Louisiana State University Health Sciences Center

§1519.2. State hospitals operated by the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College as part of the Louisiana State University Health Sciences Center

A.(1) The board shall own and operate the hospitals set forth in Subsection B, and any successor entities, in its discretion, as more specifically provided in this Subpart.

(2) The Board of Regents shall not include the division in either its funding formula or master planning process.

B.(1) The LSU Health Sciences Center-New Orleans shall be responsible for the following hospitals, including all programs and facilities thereof:

(a) Medical Center of Louisiana at New Orleans.

(b) Earl K. Long Medical Center in Baton Rouge.

(c) University Medical Center in Lafayette.

(d) Leonard J. Chabert Medical Center in Houma.

(e) Lallie Kemp Regional Medical Center in Independence.

(f) Bogalusa Medical Center in Bogalusa.

(g) W. O. Moss Regional Medical Center in Lake Charles.

(h) University Medical Center in Baton Rouge.

(i) Repealed by Acts 2007, No. 220, §2, eff. July 2, 2007.

(2) Operation and management of the LSU HSC-NO hospitals shall be the responsibility of the board pursuant to this Subpart.

(3) LSU Health Sciences Center-Shreveport shall be responsible for the following hospitals, including all programs and facilities thereof:

(a) University Hospital Shreveport.

(b) E.A. Conway Medical Center in Monroe.

(c) Huey P. Long Medical Center in Pineville.

(4) Operation and management of the LSU HSC–S hospitals shall be the responsibility of the board pursuant to R.S. 17:1517.

NOTE: Subsection C as enacted by Acts 2016, No. 537, §2, shall terminate on Dec. 31, 2019.

C.(1) Notwithstanding any provision of law to the contrary, in the event the board determines it is in the best interest of the state, the legislature has authorized the closure of a hospital, and the building is no longer being utilized for the provision of healthcare services, or the board receives an inquiry from a financially viable party regarding the purchase of a hospital listed in Subsection B of this Section, hereinafter referred to as the property, the board shall notify the commissioner of administration within five business days that it is contemplating the option of selling the property or is in receipt of such an inquiry. The board shall participate in and cooperate with the commissioner of administration in reviewing the benefits and consequences of selling the property.

(2) The review by the board and the commissioner of administration shall include, at a minimum, an assessment of the impact a sale of the property may have on the provision of healthcare in the region, the impact on graduate medical education, any contractual or operational issues with other parties that need to be addressed prior to executing a contract of sale, purchase agreement, or other type of agreement, and a cost-benefit analysis addressing the potential short-term and long-term financial advantages and disadvantages of proceeding with the sale. The commissioner shall also obtain fair market value appraisals from up to three Louisiana certified appraisers to ascertain the current value of the property. A report of such information and the recommendations of the board and the commissioner shall be submitted to the Joint Legislative Committee on the Budget immediately upon its completion.

(3) Prior to taking any action which would result or is expected to result in the sale of the property as provided by law, the commissioner of administration shall notify the Joint Legislative Committee on the Budget in writing that the board and commissioner are recommending that the state proceed with such a sale. The commissioner shall instruct the board to contact the committee to request preliminary authorization to pursue the sale of the property based upon the positive outcome of the review provided for in Paragraph (2) of this Subsection. The committee shall consider the board's request no less than thirty days after the date that it is submitted to the committee. If the board's request is approved by the committee, it shall be submitted to the legislature for approval by a majority vote of the elected members of each house of the legislature. If the legislature is not in session, approval of the legislature may be obtained in accordance with the procedures provided in R.S. 39:87.

(4) Notwithstanding the provisions of R.S. 41:140 to the contrary, upon receipt of the approval by the committee and legislature to proceed with the exploration of the sale of the property, the board shall work with the commissioner to develop a solicitation for offers to sell the property, fixing the minimum price and terms of sale to be made with reference to the property. The solicitation shall be developed such that it is within the parameters approved by the committee and the legislature. Upon completion of the solicitation, the board shall advertise the solicitation for offers electronically for forty-five days and shall also advertise in the newspapers in general circulation in the municipality where the property is located and in major metropolitan areas across the state for a minimum of three times in forty-five days. During this period, the board and the commissioner shall resolve any outstanding contractual or operational issues with other parties that may affect the sale of the property. The board and the commissioner shall review the offers and negotiate with the respondents for a period of no less than thirty days. If the board and commissioner agree that an acceptable offer has been received, then the board shall submit the proposed agreement to the committee for its review and approval. The agreement shall be within the preliminary parameters approved by the committee and the legislature. The committee shall consider the proposed agreement not less than thirty days after submission of the agreement. No agreement shall be officially confected prior to approval of the committee.

(5) Nothing contained in this Subsection, nor any approval of the committee or legislature relative to a proposed sale, shall be construed as authorizing the board to close a hospital or an emergency room or absolving the board of its responsibilities for any medical center as provided by law.

Acts 1997, No. 3, §1, eff. July 1, 1997; Acts 1999, No. 802, §1, eff. July 2, 1999; Acts 2001, No. 1024, §1, eff. July 1, 2001; Acts 2003, No. 906, §1, eff. July 1, 2003; Acts 2004, No. 717, §1; Acts 2007, No. 220, §§1 and 2, eff. July 2, 2007; Acts 2016, No. 537, §1, eff. June 17, 2016.



RS 17:1519.3 - Louisiana State University Health Sciences Center-New Orleans; health care services division organization

§1519.3. Louisiana State University Health Sciences Center-New Orleans; health care services division organization

A. The division and its component hospitals shall be under the immediate direction and control of the LSU HSC-NO subject to the overall direction, supervision, and management of the board.

B. No hospital nor any emergency room may be closed without legislative approval. Such approval may be granted by the legislature either by concurrent resolution or by appropriate action in the General Appropriation Act.

C. The board or the division shall not authorize a hospital to reduce health care services provided by any one of the hospitals of the Health Care Services Division in any manner which causes expenditures of any hospital to be reduced on an annualized basis by greater than thirty-five percent of the previous fiscal year actual spending level. If any services are reduced by greater than fifteen percent in any one year, legislative approval must be obtained before reducing such services greater than fifteen percent in any year for the next three years. Funding may be provided by any local, regional, state, federal, or private sources to augment existing funding or to restore reduced funding.

D. In no event shall emergency medical treatment be denied to anyone in the nearest general hospital owned or operated by the board.

E. Louisiana State University Health Sciences Center-New Orleans shall furnish to the Senate and House committees on health and welfare the same reports that are prepared quarterly and submitted to the Joint Legislative Committee on the Budget. Such reports shall be submitted at the same time that they are made available to the Joint Legislative Committee on the Budget.

F. Louisiana State University Health Sciences Center-New Orleans shall furnish to the Senate and House committees on health and welfare the same reports that are furnished to the Louisiana State University Board of Supervisors. Such report shall be submitted at the same time that they are made available to the Board of Supervisors. Such reports shall include but not be limited to a fiscal year overview and any planned reductions at division hospitals.

G. Louisiana State University Health Sciences Center-New Orleans shall furnish to the Senate and House committees on health and welfare quarterly reports, individually by hospital, on the length of time that patients wait for services provided by the division hospitals.

Acts 1997, No. 3, §1, eff. July 1, 1997; Acts 1999, No. 141, §1, eff. June 9, 1999; Acts 1999, No. 802, §1, eff. July 2, 1999; Acts 2001, No. 1024, §1, eff. July 1, 2001; Acts 2003, No. 906, §1, eff. July 1, 2003; Acts 2004, No. 629, §1.



RS 17:1519.4 - Objects of the Louisiana State University Health Sciences Center in operating the Louisiana State University Health Sciences Center-New Orleans hospitals

§1519.4. Objects of the Louisiana State University Health Sciences Center in operating the Louisiana State University Health Sciences Center-New Orleans hospitals

A. The LSU Health Sciences Centers shall establish an overall role, scope, and mission statement for hospitals of the division consistent with state law and the historical mission of the hospitals of providing medical care to any resident of the state of Louisiana, including the medically indigent and uninsured population.

(1) In developing the role, scope, and mission, the LSU Health Sciences Center-New Orleans shall consult with the respective hospital advisory committees and administrative boards to increase the number of minority doctors, relying on evidence-based guidelines to determine what care is given.

(2) The LSU Health Sciences Center-New Orleans shall submit such recommendations to the board for approval.

B. The objects and purposes of the LSU Health Sciences Center-New Orleans in operating the hospitals of the division shall include:

(1) Providing access to high quality medical care for patients, including the medically indigent and uninsured.

(2) Developing medical and clinical manpower through accredited residency and other health education programs.

(3) Operating efficiently and cost effectively with the revenue it reasonably expects to collect, as reflected in the operating budget approved by the board.

(4) While achieving its objectives, working cooperatively with other health care providers and agencies to improve health outcomes.

C. Those persons who are determined not to be medically indigent or uninsured and who present with non-emergency medical conditions or requiring services not otherwise available shall be admitted on a space available basis and shall be reasonably charged for treatment or service received.

Acts 1997, No. 3, §1, eff. July 1, 1997; Acts 2001, No. 1024, §§1 and 2, eff. July 1, 2001; Acts 2003, No. 906, §1, eff. July 1, 2003.



RS 17:1519.5 - Powers of board

§1519.5. Powers of board

A. The board as a body corporate shall have authority to exercise all power to direct, control, supervise, and manage the division and the hospitals, including without limitation each of the powers set forth in this Section.

(1) Each such power shall be construed as in addition to and not in limitation of the powers inherent in the board and those set forth elsewhere in this Subpart.

(2) Except as explicitly limited by the board, such powers may be exercised on its behalf by the chancellor of the LSU HSC-NO. The chancellor of the LSU HSC-NO may delegate any such powers to the chief executive officer of the division, who may further delegate them to individual hospital administrators.

B. With respect to its operation of the division and the hospitals, the board shall have and may exercise all of the powers otherwise vested in it. Its powers shall include without limitation the power and right:

(1) To represent the public interest in providing hospital and medical care in the region served.

(2) To make, alter, amend, and implement rules and regulations governing the conduct of any hospital or medical facility under its administration.

(3) To appoint a medical staff for each hospital, in accordance with the hospital's medical staff bylaws.

(4) To appoint standing and special committees that may be necessary or appropriate to carry out the purposes of this Subpart.

(5) To enter into such contracts and agreements with any state or federal agency or instrumentality or any other public or private party as may be necessary to procure aid, grants or other funding to assist the division and the hospitals in carrying out the purposes of this Subpart.

(6) To perform comprehensive health planning in cooperation with other public or private institutions and agencies engaged in providing hospital and other health services to residents of the state.

(7) To provide for coordination in the delivery of services provided by the LSU HSC-NO with those services provided by the Louisiana Department of Health, local health departments, federally qualified health centers, and other providers.

(8) To perform other acts necessary or appropriate in order for the hospitals to qualify for accreditation by appropriate accrediting bodies, including the Joint Commission on Accreditation of Healthcare Organizations.

(9) To operate or participate in managed care organizations or systems, including without limitation a Medicaid managed care plan and to operate or participate in conformity with federal managed care regulations and standards including but not limited to the regulations and standards for capital solvency, claims payments, and medical management, and to enter into contracts or create new entities as necessary to do so.

(10) To perform any other acts necessary or appropriate for the carrying out of the objects and purposes of this Subpart.

C. The board shall be subject to the laws relating to state procurement systems for supplies, equipment, and services and for professional, personal, consulting, or social services as stated in R.S. 39:1551 et seq. Furthermore, in accordance with R.S. 23:3023(A), the division shall in all cases give preference to individuals who are blind, under the administration of the Louisiana Workforce Commission, in the operation of vending stands, vending machines, and small concessions. No other vending stands, vending machines, or small concessions shall be operated on the same premises, nor shall any blind vendor be required to pay any fee, service charge, or equivalent thereof for the operation of a vending stand, vending machine, or other small concession.

D. The board, or on its behalf the division, shall continue to enter into annual affiliation or other such agreements with other academic health centers or institutions that wish to continue such agreements.

(1) Based upon the allocation of medical education resources as provided by R.S. 36:254(A)(14), the board, through the division, shall enter into annual agreements with other academic health centers or other institutions that have historically provided medical education services for a hospital.

(a) Notwithstanding any other provision of this Subpart, the physicians, medical residents, and fellows of such an academic health center or institution shall have access to the respective hospital as provided in such agreement.

(b) Such access shall include the right of the members of the faculty or staff of the academic health center or institution who are on the medical staff of the hospital to admit patients to the respective hospital and afford the academic health center or institution the availability of house officer training positions at the hospital as provided in the agreement.

(2) The physician members of each such academic health center or institution shall provide supervision of its house officers at the respective hospital and shall provide professional services to the hospital, and the academic health center or institution shall be entitled to reimbursement for the services of its physicians, residents, and fellows, all as provided in the annual agreement.

(3) Any academic health center, institution, or any of their physicians who treat patients at a hospital may bill third party payers, including the Medicare and Medicaid programs, for patient care services provided by such academic health center, institution, or physician or may receive payment for such services billed and collected by the hospital for such services in accordance with the annual agreement.

(4) Notwithstanding any provisions of this Subpart to the contrary, the board shall respect the historic relationship between Leonard J. Chabert Medical Center and the Alton Ochsner Medical Foundation in medical residency and fellowship educational programs. The board shall continue, in accordance with this Subpart, to enter into annual agreements with Alton Ochsner Medical Foundation under which Alton Ochsner Medical Foundation shall continue to direct the medical residency and fellowship educational programs conducted at Leonard J. Chabert Medical Center.

E. Nothing in this Subpart shall restrict the authority inherent in the board or otherwise conveyed to it by law.

Acts 1997, No. 3, §1, eff. July 1, 1997; Acts 2003, No. 906, §1, eff. July 1, 2003; Acts 2010, No. 939, §1, eff. July 1, 2010.



RS 17:1519.6 - Funding and budget

§1519.6. Funding and budget

A. The health care services division shall be an organizational unit within the LSU HSC-NO and shall be budgeted as a single appropriation separate and distinct from the appropriation or budget for any other institution or school under the supervision and management of the board. The appropriation for the health care services division shall only indicate the amount of state general fund dollars appropriated to this schedule and shall exclude state general funds for Medicaid and Medicaid-Uncompensated Care. All other funds generated by hospital operations shall be deposited directly into the Health Care Services Fund without appropriation. Funds from other institutions, schools, or divisions under the management of the board shall not be used to offset any deficit which may occur within the health care services division, and, conversely, funds from the health care services division shall not be used to offset any deficit which may occur within other institutions, schools, or divisions under the management of the board.

B. The LSU Health Sciences Center-New Orleans is authorized to establish and maintain such funds for the division as the board deems appropriate.

C. Revenues from the Medicaid program for Medicaid costs included in the operating budget for hospitals operated by the LSU Health Sciences Center-New Orleans and the LSU Health Sciences Center-Shreveport shall not exceed the amount of such revenues which are budgeted and allocated for such purpose in the Medicaid budget until implementation by the Louisiana Department of Health of a common Medicaid payment methodology for all state and nonstate acute care hospitals. To ensure compliance with the Rural Hospital Preservation Act, any Medicaid common payment methodology applicable to a rural hospital as defined in R.S. 40:1300.143(3) shall maximize Medicaid reimbursement as required by R.S. 40:1300.144(A)(2). If the amount of such revenues budgeted and allocated for such purpose in the Medicaid budget is revised during a fiscal year, the Louisiana Department of Health shall notify the board of such revision. Upon receipt of the notification, the board shall adjust the operating budget for these hospitals which adjustment shall be in conformity with the revision.

D. The LSU Health Sciences Center shall continue its commitment to collaborate with and support rural physicians and rural hospitals throughout Louisiana through sponsoring continuing medical education, furnishing medical consultation to physicians, and rendering other support as may be appropriate, within available resources. Notwithstanding any other provision of law to the contrary, the LSU Health Sciences Center-New Orleans nor any subdivision or affiliate thereof, either directly or indirectly through their medical staff members, faculty practice plan members, employees, independent contractors, agents or assigns shall undertake to offer in any parish a health care service provided at the time by a rural hospital in that parish without first consulting with each such rural hospital in the parish, and affording each such rural hospital the maximum practical opportunity to participate in the provision of such health care services. For the purposes of this Subsection, "rural hospital" means a hospital defined in the Rural Hospital Preservation Act.

E.(1) Notwithstanding any provision of law to the contrary, the LSU Health Science Center - Health Care Services Division, the LSU Health Sciences Center - New Orleans, and the LSU Health Sciences Center - Shreveport are hereby authorized and directed to deposit into the state general fund all receipts of lease payments for the public/private partnership leases of state hospital buildings and equipment net of clinic and hospital lease payments made by the LSU Health Science Center - Health Care Services Division.

(2) The health care services division shall transfer to the Louisiana Department of Health, or its successor, all revenues received from the public private partnership hospitals for the provision of accountable care services.

Acts 1997, No. 3, §1, eff. July 1, 1997; Acts 1999, No. 141, §1, eff. June 9, 1999; Acts 1999, No. 802, §1, eff. July 2, 1999; Acts 2003, No. 906, §1, eff. July 1, 2003; Acts 2004, No. 629, §1; Acts 2005, No. 182, §1, eff. June 28, 2005; Acts 2005, No. 328, §1; Acts 2006, No. 521, §1; Acts 2016, No. 601, §1, eff. June 17, 2016.

NOTE: See Acts 2005, No. 182, §4, which provides that the provisions of the Act supersede the provisions as enacted by Acts 2005, No. 328 to the extent that they conflict.



RS 17:1519.7 - Hospital advisory committees

§1519.7. Hospital advisory committees

A. A community advisory committee shall represent each area served by a hospital in the division, and the board may establish other hospital committee structures in its discretion. The board shall establish bylaws to govern community advisory committees and any other hospital committee structure and shall set terms of office for committee members.

B. The board, upon recommendation of the division, shall appoint members to the community advisory committees as the board deems appropriate. Such appointments shall be submitted to the Senate for confirmation.

C. In selecting community advisory committee members, an effort shall be made to reflect the demographic diversity of the community the hospital serves including age, gender, race, and other relevant factors. The board shall solicit and accept nominations from the community at large and from organizations representing community interests, including without limitation health professionals, religious and community leaders, consumer advocates, and consumers of hospital services.

D. Each community advisory committee shall select its own officers. Community advisory committee members shall serve without remuneration, but may be reimbursed for expenses directly related to their service on the committee in accordance with state travel regulations established by the division of administration.

E. Each community advisory committee shall perform the following functions:

(1) Assess unmet health needs within the community and make recommendations on ways to meet such needs.

(2) Review the performance of the hospital in meeting its established patient care goals and make recommendations on improving performance, increasing the number of minority doctors, relying on evidence-based guidelines to determine what care is given and revising goals as needed.

(3) Review plans that would result in changes in health services that would be available in the community and recommend changes as needed.

(4) Review proposed agreements with other providers of health care services that might impact the accessibility or quality of health care services in the hospital and recommend changes as needed.

(5) Safeguard the patient care mission of its respective hospital.

(6) Work with the local hospital administration and the board to educate the community about the role, functions, and impact of the hospital.

(7) Perform such other duties as the board shall determine.

F. Each committee may provide recommendations to the administration of the hospital or hospitals which it advises, to the division, to the LSU HSC-NO, or to the board as the committee deems appropriate. If the committee believes that proposed changes in health care services would undermine access in the community to needed health services or would undermine the quality of patient care, the committee shall send a resolution indicating its objections to the board.

G. Each community advisory committee shall receive staff support from the division. Such support will include a staff member selected by the hospital in consultation with the committee. Such support shall include the provision of health information such as the Health Care Report Card, parish health profiles, and other timely, accurate, and relevant information from the Louisiana Department of Health and other sources as requested by the members of the community advisory committee.

Acts 1997, No. 3, §1, eff. July 1, 1997; Acts 1999, No. 802, §1, eff. July 2, 1999; Acts 2003, No. 906, §1, eff. July 1, 2003.



RS 17:1519.8 - Audit and reporting requirements

§1519.8. Audit and reporting requirements

A. The division will engage in audits of its financial transactions under the same terms and with the same frequency as other components of the Louisiana State University system.

B. The division will issue routine reports of its operations under the same terms and with the same frequency as other components of the Louisiana State University system, or as otherwise required of all hospitals licensed by the Louisiana Department of Health.

C. Beginning July 1, 2003, the division shall report to the Joint Legislative Committee on the Budget and the Louisiana Department of Health quarterly on the division's actual and projected expenses and revenues. The reports shall include, for each hospital and the executive administration and general support program, a complete and detailed accounting on a cash basis of all revenues by source, including but not limited to, state general fund, Medicaid, Medicaid-Uncompensated Care, Medicare, self-pay and commercial insurance, federal grants, and receipts from any other public or private entity, and all expenditures for the prior quarter in a form and manner approved by the Joint Legislative Committee on the Budget. The reports shall also include, for each hospital and the executive administration and general support program for the current quarter and the next three quarters, projections of the costs that will be eligible for reimbursement from Medicaid payments or uncompensated care payments to be made by the Louisiana Department of Health.

Acts 1997, No. 3, §1, eff. July 1, 1997; Acts 1999, No. 802, §1, eff. July 2, 1999; Acts 2003, No. 906, §1, eff. July 1, 2003.



RS 17:1519.9 - Medical Center of Louisiana at New Orleans; administration

§1519.9. Medical Center of Louisiana at New Orleans; administration

A. The LSU Health Sciences Center-New Orleans, through its chancellor, shall continue to enter into a cooperative endeavor agreement with Tulane University Health Sciences Center, through its senior vice president, and the secretary of Louisiana Department of Health, or his designee, for the administration of the Medical Center of Louisiana at New Orleans. For purposes of this Section, administration shall include budgets, staffing, medical services, contracting, and other administrative services. It also shall include distribution of graduate medical education resources for the Medical Center of Louisiana at New Orleans, except as provided in R.S. 36:254(A)(14).

B. Any such cooperative endeavor agreement shall include the establishment of an administrative board.

(1) Notwithstanding the provisions of R.S. 42:1101 et seq., the administrative board shall be comprised of fifteen representatives, three from the LSU HSC-NO, three from the Tulane University Health Sciences Center, three from Xavier University, three from the Louisiana Department of Health, one each from Dillard University and Southern University at New Orleans, which collectively shall have one vote, and the chief executive officer of the division, who will serve as an ex officio non-voting member. Each institution shall have one vote with the exception of Dillard University and Southern University at New Orleans. Each administrative board member shall have a fiduciary duty to the Medical Center of Louisiana at New Orleans.

(2) The administrative board shall have policymaking authority for the administration of the Medical Center of Louisiana at New Orleans.

C. The cooperative endeavor agreements shall require that policymaking decisions by the administrative board require unanimous vote of the institutions represented on the administrative board prior to implementation.

D. Policymaking decisions or recommendations can include:

(1) The hiring and firing of the chief executive officer for the Medical Center of Louisiana at New Orleans.

(2) The hiring and firing of the medical director for the Medical Center of Louisiana at New Orleans.

(3) The addition, reduction, discontinuation, or transfer of medical services.

(4) The establishment and maintenance of practices and procedures to ensure compliance with the standards set by the Joint Commission on Accreditation of Healthcare Organizations.

(5) The establishment and maintenance of practices and procedures designed to meet requirements of medical school accrediting bodies and graduate medical education accrediting bodies.

(6) Annual distribution of house staff and faculty resources between the LSU HSC-NO and Tulane University Health Sciences Center.

(7) The establishment of any contract or affiliation for medical services or medical education.

(8) Amendments to the medical staff bylaws and hospital policies and procedures.

(9) Any expenditures for new or expanded major clinical educational research programs.

E. Notwithstanding the provisions of this Section, changes in the responsibility for providing anesthesiology, radiology, and pathology shall require the approval of the board through the chancellor of the LSU HSC-NO.

F. Any dispute arising out of matters pursuant to this Section may be referred to non-binding arbitration by any one of the five institutions represented on the administrative board.

(1) One arbitrator shall be selected by each institution represented on the administrative board and those five arbitrators shall name an additional two arbitrators to the panel, one of whom shall serve as chair.

(2) If the panel is unable to make a determination or if any one of the institutions represented on the administrative board is not satisfied with the determination of the panel, any one of the institutions represented on the administrative board may appeal to the commissioner of administration for a final determination.

Acts 2000, 1st Ex. Sess., No. 127, §2, eff. April 19, 2000; Acts 2003, No. 906, §1, eff. July 1, 2003.



RS 17:1519.10 - Repealed by Acts 2007, No. 220, §2, eff. July 2, 2007.

§1519.10. Repealed by Acts 2007, No. 220, §2, eff. July 2, 2007.



RS 17:1519.11 - E.A. Conway Medical Center; Advisory Council

§1519.11. E.A. Conway Medical Center; Advisory Council

A.(1) E.A. Conway Medical Center Advisory Council is hereby established. The council shall consist of fourteen members who shall serve without compensation. Legislators representing the parishes of Caldwell, East Carroll, Franklin, Jackson, Lincoln, Madison, Morehouse, Ouachita, Richland, Tensas, Union, and West Carroll shall each appoint a member to serve on the advisory council. One member shall be appointed by the hospital administrator. One member shall be appointed by the hospital employee union.

(2) Each member of the council shall hold office until the appointment and qualification of his successor. Members shall be appointed for a term of four years. Members may serve two successive terms only.

(3) The council shall meet at least once in each quarter of each calendar year or upon call of the secretary or the chairman. Seven members shall constitute a quorum. The council shall elect from its members a chairman, a vice chairman and secretary, and such committees as it deems necessary to carry out its duties, each for a term of one year. All meetings of the council shall be public, and except as otherwise provided by law, all records of the council shall be open to inspection.

(4) Within thirty days after their appointment, the members of the council shall take an oath, before any person authorized to administer oaths, to faithfully and impartially perform their duties. Such oaths shall be filed with the secretary of state.

(5) The domicile of the council shall be in the city of Monroe.

B. The council shall:

(1) Inquire into the needs of the population and health care providers in the catchment area, the matter of the policies thereof, and make such recommendations with respect thereto as may be deemed important and necessary for the welfare of the catchment area, the health of the public in this area, and the welfare and progress of the hospitals in the catchment area.

(2) Confer and advise the hospital administrator as to how the council may best serve the E.A. Conway Medical Center.

Acts 2003, No. 906, §1, eff. July 1, 2003.

NOTE: See R.S. 17:1518(H) as enacted by Acts 2003, No. 872, relative to E.A. Conway Medical Center Advisory Council.



RS 17:1519.12 - Medical Education Commission

§1519.12. Medical Education Commission

A. There is hereby established the Medical Education Commission within the office of the secretary of the Louisiana Department of Health.

B. Notwithstanding the provisions of R.S. 42:1101, the Medical Education Commission shall be composed of four members as follows:

(1) The chancellor of the LSU Health Sciences Center–New Orleans or his designee.

(2) The chancellor of the LSU Health Sciences Center-Shreveport or his designee.

(3) The senior vice president for health sciences of Tulane University Health Sciences Center or his designee.

(4) The chief executive officer of the Alton Ochsner Medical Foundation or his designee.

C. The Medical Education Commission shall:

(1) Make recommendations to the secretary of the Louisiana Department of Health on the distribution of funding for residency positions, residency supervision, and other medical education resources for the LSU HSC hospitals among medical education programs providing services in such hospitals.

(2) Analyze and make recommendations to the secretary of the Louisiana Department of Health regarding appropriate formulas to be used in calculating the amounts to be paid to a medical institution in support of its training programs in the LSU HSC hospitals.

Acts 2003, No. 906, §1, eff. July 1, 2003.



RS 17:1519.13 - Repealed by Acts 2013, No. 184, §1.

§1519.13. Repealed by Acts 2013, No. 184, §1.



RS 17:1519.14 - Southern University Planning Council

§1519.14. Southern University Planning Council

A. There is hereby established the Southern University Planning Council within the LSU Health Sciences Center New Orleans-Health Care Services Division.

B. The Southern University Planning Council shall be composed of three representatives from Southern University appointed by the chancellor of Southern University's Baton Rouge Campus, and three representatives from LSU Health Sciences Center New Orleans appointed by its chancellor.

C. The Southern University Planning Council shall meet as often as necessary for the purpose of coordinating nursing and other health training programs at the Earl K. Long Medical Center in Baton Rouge.

Acts 2003, No. 906, §1, eff. July 1, 2003.



RS 17:1519.15 - Lallie Kemp Regional Medical Center Advisory Council

§1519.15. Lallie Kemp Regional Medical Center Advisory Council

A.(1) Lallie Kemp Regional Medical Center Advisory Council is hereby established. The council shall consist of eleven members who shall serve without compensation. Legislators representing the parishes of St. Helena and Tangipahoa shall appoint nine members to serve on the advisory council. Each legislator representing portions of St. Helena and Tangipahoa parish shall appoint one member. One member shall be appointed by the hospital administrator. One member shall be appointed by the hospital employee union.

(2) Each member of the council shall hold office until the appointment and qualification of his successor. Members shall be appointed for a term of four years. Members may serve two successive terms only.

(3) The council shall meet at least once in each quarter of each calendar year or upon call of the secretary or the chairman. Six members shall constitute a quorum. The council shall elect from its members a chairman, a vice chairman and secretary, and such committees as it deems necessary to carry out its duties, each for a term of one year. All meetings of the council shall be public, and except as otherwise provided by law, all records of the council shall be open to inspection.

(4) Within thirty days after their appointment, the members of the council shall take an oath, before any person authorized to administer oaths, to faithfully and impartially perform their duties. Such oaths shall be filed with the secretary of state.

(5) The domicile of the council shall be in the city of Independence.

B. The council shall:

(1) Inquire into the needs of the population and health care providers in the catchment area, the matter of the policies thereof, and make such recommendations with respect thereto as may be deemed important and necessary for the welfare of the catchment area, the health of the public in this area, and the welfare and progress of the hospitals in the catchment area.

(2) Confer and advise the hospital administrator as to how the council may best serve the Lallie Kemp Regional Medical Center.

Acts 2003, No. 906, §1, eff. July 1, 2003.



RS 17:1519.16 - Employees of Louisiana State University Health Sciences Center medical centers; health care professional employee pools

§1519.16. Employees of Louisiana State University Health Sciences Center medical centers; health care professional employee pools

A. The legislature recognizes that it is important that the LSU HSC medical centers are competitive in employing scarce health care professionals to meet staffing shortages and to supplement the core of permanent classified health care professionals.

B.(1) For the purposes provided in Subsection A of this Section, each LSU HSC medical center may facilitate the employment of health care professionals for the medical center by establishing an unclassified health care professional employee pool, hereinafter in this Section referred to as a "pool". As more specifically provided in this Section and in R.S. 11:162(E) and R.S. 42:398 and 808(D), employees in positions in any such pool shall not be eligible for the same benefits as classified health care professionals.

(2)(a) For purposes of this Section, a "health care professional" shall mean a licensed registered nurse or a licensed practical nurse and such allied health professionals as shall be agreed upon by the particular medical center and the State Civil Service Commission.

(b) For purposes of this Section, an "LSU HSC medical center" shall mean any of the medical centers or hospitals operated by and under the authority of the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College as enumerated in R.S. 17:1519.2(B).

C. A pool shall be comprised of unclassified health care professionals employed by a particular LSU HSC medical center for the purposes provided in Subsection A of this Section. The inclusion of a position in a pool shall be subject to the prior approval by the State Civil Service Commission and notification to AFSCME Louisiana Council 17. Approved unclassified pool positions shall not exceed ten percent of full-time equivalencies in any approved category without approval of the state Department of Civil Service and concurrence of AFSCME Louisiana Council 17.

D. If a health care professional will be employed in a pool position, the appointing authority shall provide the prospective employee information about the position as otherwise required by law, including R.S. 11:162(E) and R.S. 42:398 and 808(D).

E. An employee who is employed in a position in a pool may be employed on a full-time or a part-time basis.

Acts 2005, No. 223, §2, eff. July 1, 2005.



RS 17:1519.17 - Louisiana State University Health Sciences Center medical centers' physicians; authority to render certain opinions

§1519.17. Louisiana State University Health Sciences Center medical centers' physicians; authority to render certain opinions

Each licensed physician serving on the staff of any of the Louisiana State University Health Sciences Center medical centers and his full-time supervisory medical staff member, by joint signature, are hereby required, when requested by a social security claimant who is, or who has been, a patient of the physician at such medical center and who has a treating relationship with the patient in the appropriate field and sufficient knowledge to render an opinion, to provide descriptive statements and opinions for the patient with respect to the patient's medical condition, employability, and ability to function, upon which disability determinations may be based. Nothing in this Section shall prohibit a medical center from requiring payment for the medical center's current evaluation and management level services, but no such service shall be denied due to a patient's inability to pay. Nothing in this Section shall prohibit Social Security Administration funding from being used to pay for such services.

Acts 2008, No. 549, §1; Acts 2010, No. 861, §8.



RS 17:1519.17.1 - Physicians of Louisiana State University Health Sciences Center medical centers and clinics; study of prospective requirement to serve on State Medical Disability Board

§1519.17.1. Physicians of Louisiana State University Health Sciences Center medical centers and clinics; study of prospective requirement to serve on State Medical Disability Board

A. There is hereby created within the health care services division a task force to study and make recommendations concerning a prospective requirement for service by state-affiliated physicians on the State Medical Disability Board upon request of the Firefighters' Retirement System.

B. The task force shall be composed of the following six members:

(1) The chairman of the board of trustees of the Firefighters' Retirement System.

(2) The executive director of the Firefighters' Retirement System.

(3) The actuary of the Firefighters' Retirement System.

(4) One member representing the medical school of the Louisiana State University Health Sciences Center at Shreveport.

(5) One member representing the medical school of the Louisiana State University Health Sciences Center at New Orleans.

(6) One member representing the health care services division of the Louisiana State University Health Sciences Center at New Orleans.

C. The purpose of the task force shall be to study a prospective requirement for service by state-affiliated physicians on the State Medical Disability Board upon request of the Firefighters' Retirement System, and to make policy recommendations concerning this prospective requirement to the legislative committees on health and welfare and retirement.

D. The task force shall convene on or before September 1, 2014, and shall terminate on September 1, 2015.

E. No later than sixty days prior to the convening of the 2015 Regular Session of the Legislature of Louisiana, the task force shall submit findings from its study in the form of a written report to the House Committee on Health and Welfare, the Senate Committee on Health and Welfare, the House Committee on Retirement, and the Senate Committee on Retirement.

F. For purposes of this Section, "state-affiliated physician" means any physician licensed to practice medicine by the Louisiana State Board of Medical Examiners who meets either of the following criteria:

(1) Is a member of the faculty of a Louisiana State University Health Sciences Center.

(2) Has admitting privileges or regularly engages in the practice of medicine at any hospital or medical clinic of a Louisiana State University Health Sciences Center medical center and is employed by either of the following:

(a) The state of Louisiana.

(b) A private entity operating a Louisiana State University Health Sciences Center medical center through a cooperative endeavor agreement or other contractual arrangement with the state of Louisiana.

Acts 2014, No. 441, §1.



RS 17:1519.18 - University Medical Center in Lafayette; coordinated school health and wellness centers pilot program

§1519.18. University Medical Center in Lafayette; coordinated school health and wellness centers pilot program

A. The legislature hereby finds and declares that good health is essential to a child's success in school and in life, and that delivery of basic health care and family support services in a school-based setting is a highly practical and fiscally prudent means of achieving positive outcomes in the overall well-being of children, their families, and communities of this state.

B. The University Medical Center in Lafayette is hereby authorized to enter into a cooperative endeavor with the Lafayette Parish School System to develop a pilot program for coordinated school health and wellness centers.

C. The goals of the pilot program shall include, without limitation, the following:

(1) To provide primary care services to students and their family members such that avoidable emergency department utilization is reduced and reliance on costly treatments for preventable conditions diminishes in the community.

(2) To provide incentives which facilitate greater involvement on the part of parents and other family members in the education of children.

(3) To further provide for increased access to preventive care and treatment delivered in schools and other community-based settings.

(4) To optimize Medicaid federal financial participation through provision of primary care.

(5) To adapt successfully to systemic health policy changes during and pursuant to implementation of the Patient Protection and Affordable Care Act (P.L. 111-148) in a manner which maximizes health benefits to children and families.

(6) To design its system of services in such a manner as to facilitate replication of the program by partnerships among other hospitals and schools of this state.

D. No later than six months after commencement of services of the pilot program, and annually thereafter, the University Medical Center in Lafayette, in collaboration with the Lafayette Parish School System and other community partners of the program, shall develop a written report comprising an evaluation of major program aspects and shall submit such report to the House Committee on Education, the Senate Committee on Education, the House Committee on Health and Welfare, and the Senate Committee on Health and Welfare.

E. The pilot program provided for in this Section shall be subject to the availability of funds for such purpose. The source of monies for the pilot program may be any appropriation by the legislature, including federal funds, any public or private donations, gifts, or grants from individuals, corporations, nonprofit organizations, or other business entities, and any other monies which may be provided by law.

F. The pilot program provided for in this Section shall not offer any services, counseling, or referral activities which are prohibited pursuant to the provisions of R.S. 40:31.3(C).

Acts 2012, No. 421, §1.



RS 17:1521 - Establishment

SUBPART D. JUNIOR COLLEGE, EUNICE

§1521. Establishment

The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College is hereby authorized to establish, as a branch or extension of Louisiana State University and Agricultural and Mechanical College a two-year junior commuters' college which shall be located at Eunice in the Eunice, Crowley, Jennings and Ville Platte area.

Added by Acts 1964, No. 74, §1.



RS 17:1522 - Land acquisition; construction

§1522. Land acquisition; construction

The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College may acquire the necessary land therefor and shall construct, equip and furnish the buildings necessary therefor.

Added by Acts 1964, No. 74, §2.



RS 17:1523 - Administration

§1523. Administration

The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College shall administer the college.

Added by Acts 1964, No. 74, §3.



RS 17:1531 - Establishment

SUBPART E. JUNIOR COLLEGE IN CATAHOULA, CONCORDIA,

TENSAS, LASALLE, FRANKLIN AND CALDWELL PARISH AREA

§1531. Establishment

The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College is hereby authorized to establish, as a branch or extension of Louisiana State University and Agricultural and Mechanical College, a two-year junior commuters' college which shall be located in one of the parishes of Catahoula, Concordia, Tensas, LaSalle, Franklin and Caldwell at a location which the board of supervisors determines as in the best interests of the state, after consideration of geographical factors and potential attendance factors.

Added by Acts 1966, No. 163, §1.



RS 17:1532 - Land acquisition; construction

§1532. Land acquisition; construction

The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College may acquire the necessary land therefor, and shall construct, equip and furnish the buildings necessary therefor.

Added by Acts 1966, No. 163, §1.



RS 17:1533 - Administration

§1533. Administration

The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College shall administer the college.

Added by Acts 1966, No. 163, §1.



RS 17:1541 - Collection and publication of historical records

SUBPART F. DEPARTMENT OF ARCHIVES

§1541. Collection and publication of historical records

The Louisiana State University and Agricultural and Mechanical College may, through its department of archives, receive and collect public records or documents and materials bearing upon the history of the state, edit and publish official records and other historical materials, and make a survey of the official records of the state, its parishes and other subdivisions.



RS 17:1542 - Public officers to turn over documents to department of archives; copies, certification and fees charged

§1542. Public officers to turn over documents to department of archives; copies, certification and fees charged

State, parish and other officials may turn over to the department of archives of Louisiana State University and Agricultural and Mechanical College for permanent preservation therein, any books, records, documents, newspaper files, original papers, or manuscripts not in current use in their offices. When so surrendered, copies therefrom shall be made and certified upon application of any party interested. This certification shall have the same force and effect as if made by the officer originally in custody of them. For each such certification the same fee shall be charged as would have been charged by the official originally having custody of such documents and records, and this fee when collected by the department of archives, shall be remitted promptly to the said official.



RS 17:1543 - Copies of documents in custody of department of archives receivable in evidence

§1543. Copies of documents in custody of department of archives receivable in evidence

Duly certified copies of any book, record, document, newspaper file, original paper, or manuscript in the custody of the department of archives of the Louisiana State University, shall be received in evidence with the same effect as the originals thereof.



RS 17:1551 - Establishment and location

SUBPART G. METROPOLITAN BRANCH OF LOUISIANA

STATE UNIVERSITY AND AGRICULTURAL

AND MECHANICAL COLLEGE

§1551. Establishment and location

There is hereby established, as a branch or extension and as an integral part of Louisiana State University and Agricultural and Mechanical College, a metropolitan commuters college, which shall be located in the greater New Orleans metropolitan area, which shall be known as the University of New Orleans. This college shall at all times be and remain under the control, supervision, and management of the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College.

Added by Acts 1956, No. 60, §1. Amended by Acts 1966, No. 159, §1; Acts 1975, No. 513, §1.



RS 17:1552 - Acquisition of land and buildings

§1552. Acquisition of land and buildings

The Board of Supervisors of said Louisiana State University and Agricultural and Mechanical College is vested with full authority to determine the location of and acquire the land and buildings deemed necessary for the establishment of such branch.

Added by Acts 1956, No. 60, §2. Amended Acts 1966, No. 159, §1.



RS 17:1553 - Multipurpose assembly center; operational authority; advisory committee

§1553. Multipurpose assembly center; operational authority; advisory committee

Any multipurpose assembly center constructed on the east campus of the University of New Orleans shall be owned by and under the operational authority of the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, which body shall make the facility available to the community at large, and particularly to all educational institutions in the New Orleans area, for academic, cultural, and other appropriate uses.

Acts 1989, No. 662, §2, eff. July 7, 1989.



RS 17:1554 - Senator Nat G. Kiefer University of New Orleans Lakefront Arena

§1554. Senator Nat G. Kiefer University of New Orleans Lakefront Arena

The multipurpose assembly center constructed on the east campus of the University of New Orleans, owned and operated by and under the authority of the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College known as the University of New Orleans Lakefront Arena is hereby designated and shall hereafter be known as the "Senator Nat G. Kiefer University of New Orleans Lakefront Arena".

Acts 1986, No. 603, §1.



RS 17:1555 - Establishment authorized; administration

SUBPART H. JUNIOR COLLEGE, ST. TAMMANY

§1555. Establishment authorized; administration

A. Louisiana State University and Agricultural and Mechanical College is hereby authorized to establish a two-year junior commuters' college which shall be located in the parish of St. Tammany.

B. The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College is hereby authorized to acquire the necessary land therefor and to construct, equip and furnish the buildings necessary therefor.

C. To authorize the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College to administer the college.

Added by Acts 1966, No. 269, §§1 to 3.



RS 17:1571 - To 1575 Repealed by Acts 1975, No. 313, 3, eff. July 17, 1975

PART III. LEASE OF UNIVERSITY LANDS

SUBPART A. LEASES TO RELIGIOUS ORGANIZATIONS

§1571. §§1571 to 1575 Repealed by Acts 1975, No. 313, §3, eff. July 17, 1975



RS 17:1581 - To 1586 Repealed by Acts 1975, No. 313, 3, eff. July 17, 1975.

SUBPART B. LEASES TO FRATERNAL ORGANIZATIONS

§1581. §1581 to 1586 Repealed by Acts 1975, No. 313, §3, eff. July 17, 1975.



RS 17:1591 - Repealed by Acts 1975, No. 313, 3, eff. July 17, 1975

SUBPART C. LEASE OF MINERAL RIGHTS

§1591. §§1591, 1592 Repealed by Acts 1975, No. 313, §3, eff. July 17, 1975



RS 17:1601.1 - Pete Maravich Assembly Center

PART IV. MISCELLANEOUS PROVISIONS

SUBPART A. GENERAL PROVISIONS

§1601.1. Pete Maravich Assembly Center

The multipurpose assembly center located on the main campus of Louisiana State University, operated by and under the authority of the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, is designated and shall be known hereafter as the "Pete Maravich Assembly Center".

Acts 1988, No. 901, §1.



RS 17:1601.2 - The Louisiana Museum of Natural History

§1601.2. The Louisiana Museum of Natural History

The Louisiana State University Museum of Natural History, including all constituent collections thereof as designated by the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, is hereby declared to be the official museum of natural history for the state of Louisiana and shall be known as the "Louisiana Museum of Natural History".

Acts 1999, No. 143, §1.



RS 17:1601.3 - Chester Creighton Owen Building; Leesville/Fort Polk campus; Northwestern State University

§1601.3. Chester Creighton Owen Building; Leesville/Fort Polk campus; Northwestern State University

The building known as "Building C" located on the Leesville/Fort Polk campus of Northwestern State University, under the management and supervision of the Board of Supervisors for the University of Louisiana System, is designated and shall be known hereafter as the "Chester Creighton Owen Building".

Acts 2003, No. 37, §1, eff. May 23, 2003.



RS 17:1601.4 - Dr. Leonard C. Barnes Administration Building

§1601.4. Dr. Leonard C. Barnes Administration Building

Notwithstanding the provisions of R.S. 14:316 or any other law to the contrary, the administration building located on the Shreveport campus of Southern University, operated by and under the authority of the Board of Supervisors of Southern University, is designated and shall be known hereafter as the "Dr. Leonard C. Barnes Administration Building".

Acts 2003, No. 330, §1, eff. June 13, 2003.



RS 17:1601.5 - Isaac Greggs Band Hall

§1601.5. Isaac Greggs Band Hall

Notwithstanding the provisions of R.S. 14:316 or any other law to the contrary, the band hall located on Elton C. Harrison Drive on the Baton Rouge campus of Southern University, operated by and under the authority of the Board of Supervisors of Southern University and Agricultural and Mechanical College, is designated and shall be known hereafter as the "Isaac Greggs Band Hall".

Acts 2003, No. 429, §1, eff. June 18, 2003.



RS 17:1601.6 - The Dean Millie M. Charles School of Social Work

§1601.6. The Dean Millie M. Charles School of Social Work

The school of social work building being constructed and located on the north side of Southern University at New Orleans, operated by and under the authority of the Board of Supervisors of Southern University and Agricultural and Mechanical College System, is designated and shall be known hereafter as the "Dean Millie M. Charles School of Social Work".

Acts 2005, No. 108, §1.



RS 17:1601.7 - Dr. Dolores Richard Spikes Honors College Building

§1601.7. Dr. Dolores Richard Spikes Honors College Building

Notwithstanding any provision of law to the contrary, the Honors College building located on B.A. Little Drive on the Baton Rouge campus of Southern University, operated by and under the authority of the Board of Supervisors of Southern University and Agricultural and Mechanical College, is designated and shall be known hereafter as the "Dr. Dolores Richard Spikes Honors College Building".

Acts 2007, No. 350, §1, eff. July 9, 2007.



RS 17:1606 - Medical scholarship; recipient to serve as physician at institution under jurisdiction of department of corrections

SUBPART B. SCHOLARSHIPS

§1606. Medical scholarship; recipient to serve as physician at institution under jurisdiction of department of corrections

Upon the request of the department of corrections, the board of supervisors of the Louisiana State University and Agricultural and Mechanical College shall award annually a four year scholarship to the medical school of the Louisiana State University and Agricultural and Mechanical College. The recipient of any such scholarship may attend the medical school without the necessity of paying tuition, matriculation, registration, laboratory, athletic, medical or other special fees, and may receive a stipend from the board of supervisors. No person shall be awarded any such scholarship unless such person agrees to enter into a contract with the department of corrections to serve as a physician at an institution under the jurisdiction of the department at a rate of pay provided in appropriate civil service pay schedules for a period of two years after such person is awarded a certificate to practice medicine in the state of Louisiana.

Added by Acts 1974, No. 258, §1.



RS 17:1607 - Medical scholarship; recipient to serve as physician at the forensic unit of East Louisiana State Hospital

§1607. Medical scholarship; recipient to serve as physician at the forensic unit of East Louisiana State Hospital

Upon the recommendation of the director of the forensic unit of the East Louisiana State Hospital at Jackson and subsequent approval by the medical school of the Louisiana State University and Agricultural and Mechanical College the board of supervisors of the Louisiana State University and Agricultural and Mechanical College shall award annually a four year scholarship to the medical school of the Louisiana State University and Agricultural and Mechanical College. The recipient of any such scholarship may attend the medical school without the necessity of paying tuition, matriculation, registration, laboratory, athletic, medical or other special fees, and may receive a stipend from the board of supervisors. No person shall be awarded any such scholarship unless such person agrees to serve as a physician at the forensic unit of the East Louisiana State Hospital at Jackson at the rate of pay provided in appropriate civil service pay schedules for a period of two years after such person is awarded a certificate to practice medicine in the state of Louisiana. Any person awarded such a scholarship shall pay back to the state of Louisiana all funds received from such a scholarship if he fails to complete this required two year service or a pro rata percentage of funds received if he completes less than two years service.

Added by Acts 1974, No. 360, §1.



RS 17:1608 - Scholarship awarded by members of public postsecondary education management boards; report

§1608. Scholarship awarded by members of public postsecondary education management boards; report

A. The chief executive officer of each public postsecondary education management board shall annually report to the legislature every scholarship awarded by a member of the management board for the preceding academic year.

B. The report shall be submitted electronically to the president of the Senate and the speaker of the House of Representatives no later than August first of each year. The report shall be a public record. The management board shall contemporaneously make the report available on its website for public inspection.

C. The report shall provide the name of each scholarship recipient, the name of the board member making the award, whether such scholarship consists of a waiver of tuition or a cash award, or both, and the annual dollar value of the scholarship. If the scholarship includes a cash award, the source of such funds shall be identified.

D. The information included in the report shall be considered directory information as defined by the federal Family Educational Rights and Privacy Act, without further limitation by the public postsecondary institution. No other personally identifiable information in the student educational records of a scholarship recipient shall be included in the report, unless authorized by such federal act.

E. The failure to submit the report required by this Section shall suspend the power of all members of the management board to further award any such scholarships until the report has been submitted as required.

F. The provisions of this Section shall be known and may be cited as the Board Scholarship Reporting Act.

Acts 2013, No. 340, §1, eff. June 17, 2013.



RS 17:1611 - Redesignated as R.S. 11:952.1-952.71 pursuant to R.S. 24:253.

PART V. LOUISIANA STATE UNIVERSITY

RETIREMENT SYSTEM

SUBPART A. GENERAL PROVISIONS

§§1611-1644. Redesignated as R.S. 11:952.1-952.71 pursuant to R.S. 24:253.



RS 17:1651 - STATE COLLEGES AND UNIVERSITIES

CHAPTER 5. STATE COLLEGES AND UNIVERSITIES

PART I. LEASE OF GROUNDS OF STATE COLLEGES

TO FRATERNAL AND OTHER ORGANIZATIONS

§1651. §§1651 to 1655 Repealed by Acts 1975, No. 313, §3, eff. July 17, 1975.



RS 17:1671 - Declaration of public need for scholarship assistance; establishment of scholarship program

PART II. STUDENT BENEFITS

SUBPART A. SCHOLARSHIPS

§1671. Declaration of public need for scholarship assistance; establishment of scholarship program

The Legislature declares that although enrollments in institutions of higher education in this state and throughout the nation continue to increase at a rapid pace, and although the state now provides a limited scholarship program for students attending an institution of higher education in Louisiana, there continues to exist an underdevelopment of the state's human talent and resources because of the inability of many able but needy students to finance a higher educational program.

The legislature further declares that the state can achieve its full economic and social potential only if every individual has the opportunity to contribute to the full extent of his capabilities and only if the state assists in removing such financial barriers to his educational goals as may remain after the individual has utilized all resources and work opportunities available to him.

It is therefore the policy of the legislature and the purpose of this subpart to establish, within the limits of appropriations made therefor from time to time by the legislature, a broad scale state scholarship program designed to guarantee that the most able and needy students from all sectors of the state are given the opportunity to continue their program of self improvement in an approved institution of higher education of their choice located in this state.

Added by Acts 1974, No. 695, §1, eff. July 1, 1975.



RS 17:1672 - Definitions

§1672. Definitions

A. The term "department" shall mean the State Department of Education.

B. The term "approved institutions of higher education" shall mean Centenary College, Dillard University, St. Mary's Dominican College, Holy Cross College, Louisiana College, Loyola University, Tulane University, and Xavier University, all in Louisiana, and all other institutions of higher education in the state, public or private, approved by the department.

C. The terms "scholarship" or "scholarship program" shall mean a scholarship or the scholarship program authorized and established by the provisions of this subpart.

Added by Acts 1974, No. 695, §1, eff. July 1, 1975.



RS 17:1673 - Scholarship program to be administered by state department of education

§1673. Scholarship program to be administered by state department of education

The scholarship program established and authorized by this subpart shall be administered by the state department of education.

Added by Acts 1974, No. 695, §1, eff. July 1, 1975.



RS 17:1674 - Powers and duties of department

§1674. Powers and duties of department

Subject to the provisions of this subpart and within the limits of appropriations made by the legislature, the department is authorized and empowered: (1) to prepare and supervise the issuance of public information concerning the scholarship program; (2) to prescribe the form and regulate the submission of applications for scholarships; (3) administer or contract for the administration of such examinations as may be prescribed by the department; (4) select qualified recipients of scholarship grants; (5) award scholarships; (6) accept grants, gifts, bequests and devises of real and personal property for the purposes of the scholarship program; (7) cooperate with approved institutions of higher education in the state and their governing boards in the administration of the scholarship program; (8) make the final decision pertaining to residency of an applicant for scholarship or renewal of scholarship; (9) prescribe the duties and fix the compensation of all such employees; and (10) promulgate reasonable rules and regulations not inconsistent with the provisions of this section relating to the administration of the scholarship program.

Added by Acts 1974, No. 695, §1, eff. July 1, 1975.



RS 17:1675 - Eligibility for a scholarship

§1675. Eligibility for a scholarship

A person shall be eligible for consideration for a scholarship if:

(1) He is a citizen of the United States;

(2) He has been a resident of the state for three years immediately preceding the date of his application for a scholarship or a renewal of a scholarship;

(3) He meets the admission requirements of the approved institution of higher education of his choice;

(4) He satisfactorily meets the qualifications of financial need, character and academic promise, as well as academic achievement, as established by the department;

(5) He shall not be a major in religious studies or theology.

Added by Acts 1974, No. 695, §1, eff. July 1, 1975.



RS 17:1676 - Recipients and awards of scholarships

§1676. Recipients and awards of scholarships

A. The scholarship recipient shall be free to attend any approved institution of higher education in this state. The institution is not required to accept the scholarship recipient for enrollment, but is free to exact compliance with its own admission requirements, standards, and policies.

B. Scholarship grants shall be made to undergraduate students only.

C. Each scholarship is renewable until the course of study is completed, but not to exceed an additional three academic years beyond the first year of the award. These may not necessarily be consecutive years and the scholarship will be terminated if the student receives his degree in a shorter period of time. Qualifications for renewal will include maintaining satisfactory academic standing, making normal progress toward completion of the course of study, and continued eligibility, as determined by the department.

D. Scholarship awards shall be made without regard to the applicant's race, disability, as defined in R.S. 51:2232(11), creed, color, sex, national origin, or ancestry; and in making scholarship awards, the department shall provide a fair and equitable geographical distribution of the awards and shall treat all approved institutions of higher education in a fair and equitable manner.

E. Scholarship awards shall be limited to the payment of tuition and academic fees and shall not exceed for an academic year the lesser of four hundred dollars or the actual amount of tuition and academic fees payable by the scholarship recipient, which shall not exceed the tuition and academic fees generally charged by the institution to all resident undergraduate students.

F. Payment of scholarships shall be made directly to the institution.

G. In the event that a scholarship recipient transfers from one approved institution of higher education to another, his scholarship shall be transferable only with the approval of the department.

H. Should the recipient terminate his enrollment for any reason during the academic year, the unused portion of the scholarship shall be returned to the department by the institution according to the institution's own policy for issuing refunds.

I. The financial assistance granted herein shall be in addition to any other financial assistance from whatever source.

Added by Acts 1974, No. 695, §1, eff. July 1, 1975; Acts 1993, No. 820, §3.



RS 17:1681 - SPECIAL SCHOLARSHIPS

SUBPART A-1. SPECIAL SCHOLARSHIPS

§1681. Children of police officers and deputy sheriffs; definitions

A. The term police officers shall include only persons employed or engaged as commissioned police officers on a full-time basis by the State of Louisiana or any of its political subdivisions. The term deputy sheriff shall include only persons employed or engaged as commissioned law enforcement officers on a full-time basis by a parish of the State of Louisiana.

B. College or university means any institution of post secondary education situated in this state, operated by an agency, board or other body created by the constitution or laws of this state, operated in whole or in part with funds appropriated for that purpose by the legislature and authorized to confer degrees in the arts and sciences.

C. Room and board charges means the fee or charge for lodging, quarters or food furnished by a college or university, on its campus, and for which a regular and periodic charge is made to all students availing themselves of such services.

D. Books means text books, reference books, manuals, and other aids to instruction which are required to be purchased by a student in a given course of study.

E. Semester means a regularly fixed period of instruction for which credit is given whether a semester, quarter, trimester or otherwise.

F. Child means the offspring of a police officer or his spouse or a deputy sheriff or his spouse living in the same household with and dependent upon the municipal police officer or deputy sheriff, as the case may be, for support and the offspring of a police officer or deputy sheriff dependent upon him for support, whether or not living in the same household.

Added by Acts 1974, No. 353, §1.



RS 17:1681.1 - Scholarships for children of police officers, deputy sheriffs, or certain probation and parole officers killed or permanently disabled in performance of duty; certain other investigative employees

§1681.1. Scholarships for children of police officers, deputy sheriffs, or certain probation and parole officers killed or permanently disabled in performance of duty; certain other investigative employees

A. Any child of a police officer, deputy sheriff, or adult probation and parole officer within the division of probation and parole of the Department of Public Safety and Corrections who was or is killed or permanently disabled after January 1, 1973, in the course and scope of the performance of his duties as such, which child is otherwise eligible and meets all of the entrance requirements of a college or university, shall be admitted to such college or university without the payment of any fees or other charges for tuition, books, reference manuals, and other aids to instruction required in any undertaken course and room and board as long as such child meets the academic standards and complies with the rules and regulations of such college or university required for attendance therein as a full-time student. Such exemption shall exist for such child for the number of semesters required of a full-time student to obtain one bachelor's degree offered by such college or university.

B. In no event shall such scholarship exceed eight semesters for any one child.

C. The requirements of and benefits for any child of a law enforcement officer as provided in this Section shall also apply to any child of any state employee who was or is killed after January 1, 2011, in the performance of his duties conducting investigations, serving subpoenas, warrants, pleadings, or other orders of the court, or collecting evidence as provided in R.S. 40:1665.2(B)(20).

Added by Acts 1974, No. 353, §1; Acts 1997, No. 868, §1; Acts 1999, No. 822, §1; Acts 2012, No. 668, §1, eff. June 7, 2012; Acts 2014, No. 158, §§3 and 7.



RS 17:1682 - Children and spouses of firefighters; definitions

§1682. Children and spouses of firefighters; definitions

A. The term "firefighters" shall include (1) all persons employed or engaged on a full-time basis by a governmental subdivision of the State of Louisiana, including any parish or fire protection district, which maintains a full-time regularly paid firefighting force, for firefighting or fire protection duties and services, and (2) all persons engaged as firefighters in firefighting, or fire protection duties and services as a member of a volunteer fire department in any parish or fire protection district, including operators of a fire alarm system when such operators are members of the regularly constituted or volunteer fire department, and including those secretarial and clerical employees and mechanics who are killed in the course and scope of the performance of the duties of a firefighter and are subject to any firefighters' civil service law as established by the constitution or laws of the state of Louisiana.

B. "College or university" means any institution of post secondary education situated in this state, operated by an agency, board or other body created by the constitution or laws of this state, operated in whole or in part with funds appropriated for that purpose by the legislature and authorized to confer degrees in the arts and sciences.

C. "Room and board charges" means the fee or charge for lodging, quarters or food furnished by a college or university, on its campus, and for which a regular and periodic charge is made to all students availing themselves of such services.

D. "Books" means text books, reference books, manuals or other aids to instruction which are required to be purchased by a student in a given course of study.

E. "Semester" means a regularly fixed period of instruction for which credit is given whether a semester, quarter, trimester or otherwise.

F. "Child" means the offspring of a firefighter living in the same household with and dependent upon the firefighter for support and the offspring of a firefighter dependent upon him for support, whether or not living in the same household.

G. "Performance of duties as a firefighter" means activities directly related to duties relating to civil disorders, hurricanes and fighting active fires.

H. "Spouse" means the wife or husband of the firefighter who is living in the same household and who is dependent upon the firefighter for support if the firefighter is alive and is permanently disabled as a result of an injury sustained in the performance of his duties as a firefighter. Spouse also means the wife or husband of a firefighter who is deceased and who was living in the same household and was dependent upon the firefighter for support at the time of the injury which occurred in the performance of his duties as a firefighter and which resulted in the firefighter's death.

Added by Acts 1974, No. 262, §1; Acts 2004, No. 697, §1.



RS 17:1682.1 - Scholarships for children of firefighters killed or disabled in performance of duty

§1682.1. Scholarships for children of firefighters killed or disabled in performance of duty

A. Any child of a firefighter injured in the course and scope of the performance of his duties as such, which injury causes death or serious injury resulting in an inability to be employed, which child is otherwise eligible and meets all of the entrance requirements of a college or university, shall be admitted to such college or university without the payment of any fees, tuitions, or other charges, including room and board charges, as long as such child meets the academic requirements and maintains a "C" average for each semester and complies with the rules and regulations of such college or university required for attendance therein as a full-time student. Such exemption shall exist for such child for the number of semesters required of a full-time student to obtain one bachelor degree offered by such college or university. In addition thereto, such child shall be entitled to a cash grant of two hundred fifty dollars per semester from such college or university as an allowance for books and all of the above sums shall be paid out of funds appropriated from the general fund of the state of Louisiana.

B. In no event shall any child be allowed more than ten semesters under the provisions of this Section.

Added by Acts 1974, No. 262, §2; Acts 1985, No. 873, §1, eff. July 23, 1985; Acts 1997, No. 455, §1; Acts 1997, No. 514, §1, eff. July 3, 1997.



RS 17:1682.2 - Scholarships for spouses of firefighters killed or disabled in performance of duty; scholarships for disabled firefighters

§1682.2. Scholarships for spouses of firefighters killed or disabled in performance of duty; scholarships for disabled firefighters

A. The spouse of a firefighter who is injured in the course and scope of the performance of his duties and the injury causes death or serious injury resulting in an inability to be employed, which spouse is otherwise eligible and meets all of the entrance requirements of a college or university, shall be admitted to such college or university without the payment of any fees, tuition, or other charges, including room and board charges. As long as such spouse meets the academic requirements and maintains a "C" average for each semester and complies with the rules and regulations of such college or university required for attendance therein as a full-time student such spouse shall receive the exemption. Such exemption shall exist for such spouse for the number of semesters required of a full-time student to obtain one bachelor degree offered by such college or university. In addition thereto, such spouse shall be entitled to a cash grant of two hundred fifty dollars per semester from such college or university as an allowance for books and all of the above sums shall be paid out of funds appropriated from the general fund of the state of Louisiana.

B. In no event shall any spouse be allowed more than ten semesters under the provisions of this Section.

C. Any firefighter who is injured in the performance of duties as a firefighter and such injury results in an inability to be employed, and the firefighter is otherwise eligible and meets all of the entrance requirements of a college or university, such firefighter shall be admitted to such college or university without the payment of any fees, tuition, or other charges, including room and board charges, as long as such firefighter meets the academic requirements and maintains a "C" average for each semester and complies with the rules and regulations of such college or university required for attendance therein as a full-time student. Such exemption shall exist for such firefighter for the number of semesters required of a full-time student to obtain one bachelor degree offered by such college or university. In addition thereto, such firefighter shall be entitled to a cash grant of two hundred fifty dollars per semester from such college or university as an allowance for books and all of the above sums shall be paid out of funds appropriated from the general fund of the state of Louisiana.

D. In no event shall any injured firefighter be allowed more than ten semesters under the provisions of this Section.

Acts 2004, No. 697, §1.



RS 17:1683 - Children of sanitation workers; definitions

§1683. Children of sanitation workers; definitions

A. The term "sanitation workers" shall include all persons employed or engaged on a full-time basis by a governmental subdivision of the state of Louisiana, including any parish, municipality, or garbage district which maintains a full-time regularly paid sanitation department, for collecting or disposing of garbage and other waste matter.

B. "College or university" means any institution of post secondary education situated in this state, operated by an agency, board or other body created by the constitution or laws of this state, operated in whole or in part with funds appropriated for that purpose by the legislature and authorized to confer degrees in the arts and sciences.

C. "Room and board charges" means the fee or charge for lodging, quarters or food furnished by a college or university on its campus, and for which a regular and periodic charge is made to all students availing themselves of such services.

D. "Books" means textbooks, reference books, manuals, or other aids to instruction which are required to be purchased by a student in a given course of study.

E. "Semester" means a regularly fixed period of instruction for which credit is given whether a semester, quarter, trimester or otherwise.

F. "Child" means the offspring of a sanitation worker or his spouse living in the same household with and dependent upon the sanitation worker for support, and the offspring of a sanitation worker dependent upon him for support, whether or not living in the same household.

Added by Acts 1974, No. 711, §1.



RS 17:1683.1 - Scholarships for children of sanitation workers injured or killed in performance of duty

§1683.1. Scholarships for children of sanitation workers injured or killed in performance of duty

A. Any child of a sanitation worker injured in the course and scope of the performance of his duties as such, which injury causes death, serious injury resulting in an inability to be employed, which child is otherwise eligible and meets all of the entrance requirements of a college or university, shall be admitted through a special appropriation from the general fund to such college or university without payment of any fees, tuitions, or other charges, including room and board charges, as long as such child meets the academic standards and complies with the rules and regulations of such college or university required for attendance therein as a full-time student. Such exemption shall exist for such child for the number of semesters required of a full-time student to obtain one bachelor's degree offered by such college or university. In addition thereto, such child shall be entitled to a cash grant of $125.00 per semester from such college or university as an allowance for books.

B. If the award of this scholarship should result in the reduction of scholarship and/or student aid available to such child from the U.S. Government, then the portion of said scholarship causing such reduction shall be adjusted or reduced accordingly.

Added by Acts 1974, No. 711, §§2, 3.



RS 17:1684 - Children of school teachers and other school employees; definitions; scholarships for children of teachers and school employees killed or permanently and totally disabled as a consequence of physical assault and battery in performance of duty

§1684. Children of school teachers and other school employees; definitions; scholarships for children of teachers and school employees killed or permanently and totally disabled as a consequence of physical assault and battery in performance of duty

A. Definitions

As used in this Section, the following words and phrases have the meaning ascribed to them in this Subsection unless a different meaning is plainly required by the context:

(1) The term "school teachers and other school employees" shall include only persons employed by a parish or city school board.

(2) "College or university" means any public institution of postsecondary education in this state governed by the Board of Regents, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors of Southern University and Agricultural and Mechanical College, the Board of Supervisors for the University of Louisiana System, or the Board of Supervisors of Community and Technical Colleges.

(3) "Room and board charges" means the fee or charge for lodging, quarters or food furnished by a college or university, on its campus, and for which a regular and periodic charge is made to all students availing themselves of such services.

(4) "Books" means text books, reference books, manuals, and other aids to instruction which are required to be purchased by a student in a given course of study.

(5) "Semester" means a regularly fixed period of instruction for which credit is given whether a semester, quarter, trimester or otherwise.

(6) "Child" means the offspring of a school teacher or other school employee or his spouse living in the same household with and dependent upon the school teacher or other school employee, as the case may be, for support and the offspring of a school teacher or other school employee dependent upon him for support, whether or not living in the same household.

B.(1) Any child of a school teacher or other school employee, when such teacher or other school employee was or is killed or permanently and totally disabled as a consequence of physical assault and battery after June 30, 1976, in the course and scope of the performance of his duties as such, which child is otherwise eligible and meets all of the entrance requirements of a college or university, shall be admitted to such college or university without the payment of any fees for tuition, books or other charges, including room and board charges, as long as such child meets the academic standards and complies with the rules and regulations of such college or university required for attendance therein as a full-time student. Such exemption shall exist for such child for the number of semesters required of a full-time student to obtain one bachelor's degree offered by such college or university. In addition thereto, such child shall be entitled to a cash grant of one hundred twenty-five dollars per semester from such college or university as an allowance for books. Upon approval by the Board of Regents, the Division of Administration shall reimburse the appropriate institution and costs incurred in providing such services for children of school teachers or other school employees killed or permanently and totally disabled.

(2) In no event shall such scholarship exceed eight semesters, or the equivalent of four nine-months school terms, whichever is longer in duration, for any one child.

Added by Acts 1976, No. 74, §1; Acts 2013, No. 220, §6, eff. June 11, 2013.



RS 17:1685 - Children of correctional officers; definitions

§1685. Children of correctional officers; definitions

A. The term "correctional officers" shall include all persons employed on a full-time basis by the Louisiana Department of Corrections as security correctional officers and all administrative, clerical, maintenance or other employees of the Louisiana Department of Corrections who, during the normal course of their official daily duties, are required to come in close personal contact with inmates who have been convicted of felonies and incarcerated in or on the grounds of a penal institution.

B. "College or university" means any institution of post-secondary education situated in this state, operated by an agency, board or other body created by the constitution or laws of this state, operated in whole or in part with funds appropriated for that purpose by the legislature and authorized to confer degrees in the arts and sciences.

C. "Room and board charges" means the fee charged for lodging, quarters or food furnished by a college or university on its campus, and for which a regular and periodic charge is made to all students availing themselves of such services. All normal activity or other relevant fees shall likewise be included herein.

D. "Books" means textbooks, reference books, manuals, or other aids to instruction which are required to be purchased by a student in a given course of study.

E. "Semester" means a regularly fixed period of instruction for which credit is given whether a semester, quarter, trimester, or otherwise.

F. "Child" means the natural, adopted, or acknowledged offspring of a correctional officer or his or her spouse living in the same household with and dependent upon the correctional officer for support, and the offspring of a correctional officer dependent upon him or her for support whether or not living in the same household.

Added by Acts 1979, No. 197, §1; Acts 2004, No. 26, §9.



RS 17:1685.1 - Scholarships for children of correctional officers injured or killed in performance of duty

§1685.1. Scholarships for children of correctional officers injured or killed in performance of duty

Any child of a correctional officer, as defined in R.S. 17:1685, which correctional officer is killed or permanently disabled in the course and scope of the performance of his duties as such, which child is otherwise eligible and meets all the entrance requirements of a college or university, shall be admitted to such college or university without the payment of any fees for tuitions, books or other charges, including room and board charges, as long as such child meets the academic standards and complies with the rules and regulations of such college or university required for attendance therein as a full-time student. Such exemption shall exist for such child for the number of semesters required for a full-time student to obtain one bachelor degree offered by such college or university. In addition thereto, such child shall be entitled to a cash grant of one hundred twenty-five dollars per semester from such college or university as an allowance for books.

In no event shall such scholarships exceed eight semesters for any one child.

No benefits shall be granted under the provisions of this Section unless funds are appropriated or otherwise made available for that purpose by the legislature. Any funds lost to any public college or university as a result of this Act shall be reimbursed to that college or university by the state of Louisiana.

Added by Acts 1979, No. 197, §1.



RS 17:1686 - Scholarship for a child of a military person killed in performance of duty

§1686. Scholarship for a child of a military person killed in performance of duty

A. As used in this Section:

(1) "Books" means textbooks, reference books, manuals, or other aids to instruction which are required to be purchased by a student in a given course of study.

(2) "Child" means the natural, adopted, or acknowledged offspring of a military person or his or her spouse living in the same household with and dependent upon the military person for support and the offspring of a military person dependent upon him or her for support whether or not living in the same household.

(3) "Military person" means any person who meets all of the following criteria:

(a) Has served on active duty in the armed forces of the United States in certain theaters of military operation at any time beginning September 11, 2001, through the date as declared by the United States government to be the termination of service for members of the armed forces.

(b) Is eligible for the award of the Afghanistan Campaign Medal or the Global War on Terrorism Expeditionary Medal.

(c) Served in Operation Enduring Freedom or Operation Iraqi Freedom.

(d) Was domiciled in Louisiana for civilian purposes and named Louisiana a home of residence for military purposes when inducted into active service.

(e) During the course of his or her official duty was killed or later died as a result of injuries sustained in the course of such duty.

(4) "Room and board charges" means any fee charged for lodging, quarters, or food furnished by the public postsecondary institution on its campus for which a regular and periodic charge is made to all students availing themselves of such services and all standard activity, academic, or other fees required for enrollment.

B. Any child of a military person, as defined in Subsection A of this Section, who is eligible for admission and enrollment in a public postsecondary institution of education in Louisiana shall be admitted and enrolled in such institution without the payment of any fees for tuition, books, or room and board charges as long as such child meets the academic standards and complies with the rules and regulations of such institution required for enrollment and continued attendance as a full-time student. Such exemption shall exist for such child for the length of time required for a full-time student to obtain a baccalaureate or other undergraduate degree or completion certificate offered by such institution which, in no event, shall exceed eight semesters or the equivalent of eight semesters for any one child in any public postsecondary education institution that offers degrees at the baccalaureate level or higher or four semesters in any other public postsecondary education institution. In addition, such child shall be entitled to a cash grant of one hundred twenty-five dollars per semester or the equivalent from such institution as an allowance for books.

C.(1) No benefits shall be granted under the provisions of this Section unless the student can demonstrate that he or she does not qualify for federal grant aid.

(2) Additionally, if a student is receiving other financial assistance that when combined with the tuition waiver granted under this Section exceeds the "cost of attendance" as determined for that student in accordance with regulations governing the award of federal student aid under Title IV of the Higher Education Act of 1965, as amended, the amount of the waiver shall be reduced by the amount of such excess.

Acts 2005, No. 501, §1, eff. July 12, 2005.



RS 17:1687 - Tuition and fee exemption; persons in foster care; eligibility; duration; foster care status; verification; funding; definitions

§1687. Tuition and fee exemption; persons in foster care; eligibility; duration; foster care status; verification; funding; definitions

A. Beginning with the Fall 2006 academic semester or session, as applicable, any person as defined in Subsection B of this Section who is eligible for admission and enrollment in a public postsecondary education institution in Louisiana shall be admitted and enrolled in such institution without the payment of any tuition or mandatory fee amount as long as such person meets the academic standards and complies with the rules and regulations of the institution required for enrollment and continued attendance as a full-time student. Such exemption shall exist for such person for the length of time required for a full-time student to obtain a baccalaureate or other undergraduate degree or completion certificate as offered by such institution, as applicable, or until the person's twenty-fifth birthday, whichever occurs first.

B. For purposes of this Section, the term "person" shall mean any individual who was in the care, custody, or guardianship of the office of children and family services of the Department of Children and Family Services in the foster care program for any nine of the twenty-four months immediately prior to his eighteenth birthday.

C. For purposes of this Section, the foster care status of any person eligible to receive the exemption as provided in this Section shall be verified by the office of children and family services of the Department of Children and Family Services prior to such person initially receiving such exemption.

D. Implementation of the provisions of this Section shall be subject to the appropriation of funds for this purpose.

E. For purposes of this Section, tuition and mandatory fee amounts shall mean those tuition and fee amounts payable by the state on behalf of a student who receives an award pursuant to the Taylor Opportunity Program for Students.

Acts 2006, No. 738, §1, eff. June 29, 2006; Acts 2008, No. 652, §1, eff. July 1, 2008.



RS 17:1691 - To 1694 Repealed by Acts 1975, No. 313, 3, eff. July 17, 1975.

SUBPART B. SPECIAL BENEFITS TO STUDENTS

OF AGRICULTURE

§1691. §§1691 to 1694 Repealed by Acts 1975, No. 313, §3, eff. July 17, 1975.



RS 17:1711 - Repealed by Acts 1975, No. 313, 3, eff. July 17, 1975

SUBPART C. FREE TRANSPORTATION FOR

COLLEGE STUDENTS

§1711. Repealed by Acts 1975, No. 313, §3, eff. July 17, 1975



RS 17:1731 - To 1733 Repealed by Acts 1975, No. 313, 3, eff. July 17, 1975.

SUBPART D. STATE LOANS TO STUDENTS

§1731. §§1731 to 1733 Repealed by Acts 1975, No. 313, §3, eff. July 17, 1975.



RS 17:1751 - Creation of parish school loan funds; purpose

SUBPART E. PARISH LOANS TO STUDENTS

§1751. Creation of parish school loan funds; purpose

There is created in every parish of this state a parish school loan fund under the name and style "(Name of Parish) Parish School Loan Fund." This fund has for its object and purpose to advance money or loans to worthy high school graduates of each parish in order to enable them to continue their education in any state endowed university, college or institution of this state or in any business school or college which meets with the approval of the Parish School Loan Fund Committee created in R.S. 17:1752.

Amended by Acts 1956, No. 398, §1.



RS 17:1752 - Parish school loan fund committee

§1752. Parish school loan fund committee

The parish school loan fund of each parish shall be under the authority and control of a committee under the name and style "(Name of Parish) Parish School Loan Fund Committee." This committee shall be composed of the president of the governing authority of the parish, the president of the parish school board, of another member of the governing authority of the parish appointed by it, and of another member of the parish school board appointed by the parish school board. All references in this Section to the president of the governing authority of the parish and to the governing authority of the parish, shall, in the parish of Orleans, apply, respectively, to the mayor and the council of New Orleans. All vacancies on this committee shall be filled in the manner in which the original appointments were made. The parish superintendent of schools in each parish shall be ex-officio secretary and treasurer of the parish school loan fund committee domiciled in his parish. The members of the committee and the parish superintendent of schools shall serve without compensation, when acting under the authority of this Sub-part.

Amended by Acts 1954, No. 646, §1.



RS 17:1753 - Loan fund committees to be bodies corporate

§1753. Loan fund committees to be bodies corporate

The parish school loan fund committees created under this Sub-part are constituted bodies corporate with the power to sue and be sued.



RS 17:1754 - Treasurer of committee to give bond

§1754. Treasurer of committee to give bond

The treasurer of the parish school loan fund committee shall give an indemnity bond in such sum as may be determined by the committee, made in favor of the governor of the state, or his successor in office. The committee shall pay the premium of this bond.



RS 17:1755 - Auditing accounts of loan fund

§1755. Auditing accounts of loan fund

The legislative auditor of the state of Louisiana, or any official who succeeds to the duties of said officer, shall, at least once each calendar year, audit the accounts of each parish school loan fund.

Acts 2001, No. 1102, §4.



RS 17:1756 - Local governing authority; contribution to loan fund; scholarships

§1756. Local governing authority; contribution to loan fund; scholarships

A. The governing body of each parish may appropriate out of its current revenues each calendar year, as a donation to the parish school loan fund of its parish, a sum or sums which in the aggregate will not exceed twenty-five hundred dollars for each member of the House of Representatives representing that parish in the legislature of Louisiana.

B. The governing body of any parish may grant scholastic expenses or scholarships not to exceed in the aggregate total four thousand dollars per annum to assist worthy high school graduates to attend any state-endowed university or other college or institution of learning in this state, or any business school or college which meets with the approval of the Parish School Loan Fund Committee created by R.S. 17:1752.

Amended by Acts 1950, No. 64, §1; Acts 1956, No. 398, §2; Acts 1983, No. 120, §1



RS 17:1757 - Donations to loan fund from private sources

§1757. Donations to loan fund from private sources

Each parish school loan fund may be augmented by donations by private individuals, companies, corporations, or from any other source, and, such donations, when made, shall be used and accounted for in the same manner as will be the moneys made available and appropriated by the governing authority of the parish.



RS 17:1758 - Co-operation of school boards with parish school loan fund committees

§1758. Co-operation of school boards with parish school loan fund committees

The parish school boards may cooperate with the parish government, and the parish school loan fund committees in the respective parishes, in assisting worthy high school graduates to continue their education in any state endowed university, college or institution of this state, or any business school or college which meets with the approval of the parish school loan fund committee provided in R.S. 17:1752.

Amended by Acts 1956, No. 398, §3.



RS 17:1759 - Applications for loans; interest; maximum loan

§1759. Applications for loans; interest; maximum loan

Each parish school loan fund committee shall receive applications for loans, grant or refuse the same to high-school graduates residing within the parish where the committee is domiciled, regulate the rate of interest which shall not exceed four per centum per annum on loans granted, provide for the repayment of all sums loaned, and in general to do and perform all duties in compliance with this Sub-part. No individual shall be permitted in any year of twelve months to borrow a sum in excess of four hundred dollars.



RS 17:1760 - Intention to replace beneficiary scholarships

§1760. Intention to replace beneficiary scholarships

The parish school loan fund of each parish shall, under a system of loans rather than donations, replace, upon the expiration of beneficiary scholarships now authorized and in force, all outright donations by police juries to beneficiary students for the purpose of enabling them to attend state endowed universities, colleges and institutions of this state.



RS 17:1761 - Dissolution of parish school loan funds and committees

§1761. Dissolution of parish school loan funds and committees

Upon the written declaration by the secretary-treasurer of a parish school loan fund committee that the fund is inactive and no longer serving a public purpose, a parish school loan fund committee, by a majority vote of its members, may provide for the dissolution of the fund and of the committee. Upon dissolution of a parish school loan fund, any assets of such fund shall be distributed by the secretary-treasurer of the loan fund committee to the original contributors in proportion to their original contribution of funds. If the secretary-treasurer certifies in writing to the committee that for good and proper reason all or any part of fund assets cannot be distributed in this manner, those assets that cannot be returned to the original contributors shall be transferred by the committee's secretary-treasurer to the general operating account of the parish school board.

Acts 1989, No. 425, §1.



RS 17:1781 - To 1785 Repealed by Acts 1978, No. 135, 4

SUBPART F. THOMAS H. HARRIS SCHOLARSHIP FOUNDATION

§1781. §§1781 to 1785 Repealed by Acts 1978, No. 135, §4



RS 17:1791 - Higher tuition or fees not to be charged

SUBPART G. NONRESIDENT ATHLETIC SCHOLARSHIPS

§1791. Higher tuition or fees not to be charged

No student in any state college, university, or institution of higher learning who is granted an athletic scholarship at such institution and who is not a resident of this state shall be charged or required to pay any tuition or fees in an amount in excess of that which is charged students who are residents of this state.

Added by Acts 1956, No 296, §1.



RS 17:1793.1 - To 1793.4 Repealed by Acts 1981, No. 873, 4, eff. Oct. 1, 1981.

SUBPART H. HIGHER EDUCATION FACILITIES COMMISSION

§1793.1. §§1793.1 to 1793.4 Repealed by Acts 1981, No. 873, §4, eff. Oct. 1, 1981.



RS 17:1801 - Hazing prohibited; penalties

PART III. MISCELLANEOUS PROVISIONS

§1801. Hazing prohibited; penalties

Hazing in any form, or the use of any method of initiation into fraternal organizations in any educational institution supported wholly or in part by public funds, which is likely to cause bodily danger or physical punishment to any student or other person attending any such institution is prohibited.

Whoever violates the provisions of this Section shall be fined not less than ten dollars nor more than one hundred dollars, or imprisoned for not less than ten days nor more than thirty days, or both, and in addition, shall be expelled from the educational institution and not permitted to return during the current session or term in which the violation occurs.



RS 17:1802 - Cordell Hull Foundation

§1802. Cordell Hull Foundation

A. The Louisiana State University and Agricultural and Mechanical College and all other state supported colleges and universities are hereby authorized and directed to cooperate with the Cordell Hull Foundation in its educational activities.

B. In cooperation and collaboration said universities are hereby authorized to waive tuition fees for scholars attending state supported universities and receiving aid and assistance from the Cordell Hull Foundation.

Added by Acts 1954, No. 200, §§1, 2.



RS 17:1803 - Repealed

§1803. Repealed by Acts 2016, No. 383, §1, eff. June 5, 2016.



RS 17:1804 - Retention and use of permit funds

§1804. Retention and use of permit funds

Funds collected by state colleges and universities for parking permits, including any unexpended balances on hand on June 30 of each year, may be reserved and retained indefinitely for use only for future construction and repair and maintenance of parking facilities, including streets, roadways, walks, and walkways leading into such parking facilities and for operation of these parking programs and for all operations incidental to campus related parking; however, no funds appropriated from the state general fund for operating expenses may be expended for construction, repair, or maintenance of parking facilities until all proceeds from such parking permits have been expended.

Added by Acts 1978, No. 353, §1.



RS 17:1805 - Authority of university or college police officer

§1805. Authority of university or college police officer

A.(1) Those persons who are university or college police officers responsible for maintaining general order and exercising police power on the campus of a state-supported or a private college or university shall be designated as university or college police officers.

(2) Each such person named as a police officer by the president of the college or university shall be commissioned as a university or college police officer by the Department of Public Safety and Corrections or as provided in Subsection E of this Section. Such commission shall remain in force and in effect at the pleasure of the employing college or university.

(3) While in or out of uniform, these police officers shall have the right to carry concealed weapons and to exercise the power of arrest when discharging their duties on their respective campuses and on all streets, roads, and rights-of-way to the extent they are within or contiguous to the perimeter of such campuses. In the discharge of their duties on campus and while in hot pursuit on or off the campus, each university or college police officer may exercise the power of arrest.

(4) Each such police officer shall execute a bond in the amount of ten thousand dollars in favor of the state for the faithful performance of his duties. The premium on the bond shall be paid by the employing institution.

B. Any person arrested by a college or university police officer, in the exercise of the power hereinabove granted, shall be immediately transferred by such officer to the custody of the sheriff or city police wherein the arrest occurs.

C. On and after January 1, 1975, no person shall be commissioned as a college or university police officer, unless prior to such commissioning the person has, as a minimum requirement, completed and graduated from the six-weeks program of the Basic Law Enforcement Training Academy of Louisiana State University and Agricultural and Mechanical College or possesses equivalent training or experience.

D. Upon authorization by the chief administrative officer of the educational institution, a college or university police officer shall have authority to discharge his duties off campus as follows:

(1) If engaging in intelligence gathering activity.

(2) When investigating a crime committed on campus.

(3) When transporting prisoners in furtherance of duties as set forth in this Section.

(4) When transporting money, securities, or other valuables on behalf of the college or university.

(5) While providing security or protective services for visiting dignitaries to the college or university both on and off the campus.

(6) If specifically requested by the chief law enforcement officer of the parish or city.

E. Notwithstanding any of the provisions of this Section to the contrary, any state supported or private college or university situated within the territorial limits of the city of New Orleans may, at the option of the college or university, have its campus police officers commissioned as university or college police officers by the city's police department, rather than the Department of Public Safety and Corrections, upon complying with the requirements and regulations as may be prescribed by the city's police department for the commissioning of special officers. Such commissions issued by the city's police department shall confer upon such campus police officers all rights and privileges as are enumerated in this Section with respect to officers commissioned through and by the Department of Public Safety and Corrections; provided, however, that such officers shall not be entitled to supplemental pay for municipal police officers.

F. Notwithstanding any provision of this Section to the contrary, on July 1, 1991 and thereafter, no person shall be commissioned as a university or college police officer by the Department of Public Safety and Corrections or as otherwise provided in Subsection E of this Section until there has been a determination made by the commissioning authority that the particular public or private college or university naming the police officer is in compliance with the provisions of R.S. 17:3351(C), or, in the case of a private college or university, is in compliance with substantially similar requirements adopted by the particular institution, relative to reporting certain statistics on reported criminal offenses, adopting certain written security policies and procedures, and publishing certain such policies and procedures.

G. Each person who is employed as a full-time college or university police officer may carry a concealed handgun, whether in uniform or not and whether on or off duty, provided the person meets the requirements for college and university police officers set forth in this Section and is certified by the Council on Peace Officer Standards and Training.

H. On and after January 1, 2016, each person who is employed as a full-time college or university police officer shall complete a sexual assault awareness training program as provided by the Council on Peace Officer Standards and Training pursuant to R.S. 40:2405.8.

Acts 1968, No. 529, §§1, 2; Acts 1974, No. 269, §1; Acts 1978, No. 754, §1; Acts 1979, No. 594, §1; Acts 1981, No. 874, §1; Acts 1984, No. 478, §1; Acts 1990, No. 916, §1, eff. July 25, 1990; Acts 1991, No. 289, §8; Acts 1995, No. 1192, §1; Acts 1997, No. 508, §2; Acts 2011, 1st Ex. Sess., No. 41, §1, eff. June 12, 2011; Acts 2015, No. 152, §1, eff. June 23, 2015.



RS 17:1806 - Student membership on management boards

§1806. Student membership on management boards

A.(1) There shall be one student member on the Board of Supervisors for the University of Louisiana System, on the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, and on the Board of Supervisors of Southern University and Agricultural and Mechanical College. Each such student member shall be selected by and from the membership of a council composed of the student body presidents of the colleges and universities under the management and supervision of the respective boards.

(2) There shall be two student members on the Board of Supervisors of Community and Technical Colleges. One student member shall be selected by and from the membership of a council composed of the student body presidents of the community colleges under the management and supervision of the board and one student member shall be selected by and from the membership of a council composed of the student body presidents of the vocational-technical schools under the management and supervision of the board.

(3) At the time of the appointment each student member shall be a full-time student at the vocational-technical school, community college, college, or university at which he is enrolled and shall be ineligible to succeed himself. Each student member shall serve for a term of one year, except that each student member selected for a term beginning on September 1, 2001, shall serve only until May 31, 2002; thereafter, their successors shall serve for a term of one year. The student member shall serve until his successor takes office.

B. The student member of each board shall have all the privileges and rights of other board members and shall receive the same per diem, travel, and other expenses as other members of the board to which he is appointed.

C. A vacancy in the office of the student member shall be filled for the unexpired portion of the term in the manner as the original appointment was made.

D. The student members shall be selected as provided in this Section for a term beginning on June first of each year.

E. Repealed by Acts 2001, No. 93, §2, eff. May 24, 2001.

Added by Acts 1975, Ex.Sess., No. 2, §1; Amended by Acts 1980, No. 515, §1, eff. Dec. 8, 1980; Acts 1987, No. 357, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2001, No. 93, §§1 and 2, eff. May 24, 2001.



RS 17:1807 - Persons over fifty-five; exemption from tuition; fifty percent reduction in cost of textbooks

§1807. Persons over fifty-five; exemption from tuition; fifty percent reduction in cost of textbooks

A. Any person age fifty-five years or over who registers for one or more courses of instruction at a public college or university in this state and who is a resident of this state shall be exempt from the payment of tuition and other registration fees and shall receive a fifty percent reduction in the cost of textbooks, reference books, manuals, and other aids to instruction which are required by any course in which such student is enrolled when purchased from a public college or university operated bookstore.

B. Any funds lost to any public college or university as a result of this Section shall be reimbursed to the college or university by the state.

C. The tuition exemption and reduction in textbook costs provided in this Section shall be provided only if and to the extent that there are sufficient funds appropriated by the legislature to reimburse the public college or university granting them.

Acts 1990, No. 824, §1, eff. July 24, 1990; Acts 1995, No. 307, §1.



RS 17:1808 - Registration and licensure of postsecondary, academic degree-granting institutions

§1808. Registration and licensure of postsecondary, academic degree-granting institutions

A. The purpose of this Section is to insure the viability and worth of instruction offered in this state by any postsecondary, academic degree-granting institution by requiring that such instruction meet minimal academic and physical plant standards, and to protect both the student, who invests his time and money in such instruction, and the public, which often must rely on postsecondary instruction and degrees as proof of the competence of an individual.

B.(1) All public and private postsecondary, academic degree-granting institutions offering instruction in this state, including correspondence schools domiciled in Louisiana, which are not subject to Chapter 24-A of this Title shall register with the Board of Regents. Registration shall be completed prior to the offering of instruction by the institution.

(2) Registration shall be in writing and shall include but not be limited to the following:

(a) Name and in-state address of the institution.

(b) Location of its main campus or office.

(c) Courses offered in Louisiana.

(d) Degrees offered in Louisiana.

(e) Name of its chief administrative officer.

(f) Names and addresses of the members of its board of directors or appropriate governing board.

(g) Description of its physical facilities in Louisiana.

(h) Information relative to the institution's accreditation or official candidate status from a regional or professional accrediting agency which is recognized by the United States Department of Education.

(3) All information included in such registration shall be updated annually by the institution.

(4) Registration with the Board of Regents shall in no way constitute state approval or accreditation of any institution and shall not be used in any form of advertisement by any institution.

C.(1) Prior to April 1, 1992, the Board of Regents shall:

(a) Adopt rules and regulations necessary for the licensure of all postsecondary, academic degree-granting institutions offering instruction in this state.

(b) Establish criteria and requirements for licensure.

(c) License any institution which satisfies the criteria and requirements.

(d)(i) Establish licensure fees and adopt procedures for collecting and expending such fees.

(ii) Effective September 1, 2012, the Board of Regents may increase, by up to seven hundred fifty dollars, the licensure fees previously established pursuant to this Subparagraph.

(2) The criteria and requirements shall include, but not be limited to, the following:

(a) Qualifications of faculty.

(b) Academic program standards.

(c) Physical plant including the library and research equipment.

(d) Institutional financial operations.

(e) Maintenance of records.

(f) Student services.

(g) Organization and administration.

(h) Procedures for student admissions, graduation, and tuition and fee refunds, where applicable.

(i) Consistency of the institution's stated purpose with its proposed offerings.

(j) Prohibition against false or misleading advertising.

D. On and after April 1, 1992, any postsecondary, academic degree-granting institution operating or proposing to initiate operations in Louisiana shall not operate unless licensed by the Board of Regents.

E.(1) Licensure may be required biennially and may be granted for a period not to exceed ten years. The Board of Regents may conduct on-site visits and require such information as may be necessary to monitor institutional compliance with this Section.

(2)(a) If at any time the Board of Regents determines that an institution's application for an initial license shall be denied or that its current license shall be revoked, the board shall insure written notice is given to such institution noting the criteria and requirements it has failed to satisfy and informing the institution that its license shall be denied or revoked unless all noted deficiencies are corrected within thirty days.

(b) Within thirty days of the date of such notice, any applicant or licensee who is aggrieved by the proposed denial or revocation of a license may request a hearing. If such a hearing is requested, the Board of Regents shall call a public hearing within sixty days, unless the board finds that all deficiencies have been corrected.

(c) At the hearing, the applicant or licensee may appear in person or be represented by counsel and may present evidence in support of the issuance or maintenance of the license. Any interested person may appear at the hearing and present oral or written evidence with respect to the license in question. Strict rules of evidence shall not apply except to the extent provided for in R.S. 49:956.

(d) The hearing officer shall, within seven days of the hearing's conclusion, recommend to the Board of Regents that the license be granted, denied, renewed, or revoked.

(3) The Board of Regents may call a public hearing at the time it considers any such recommendation provided such public hearing has been requested by registered mail, by the applicant or licensee.

F. If the Board of Regents determines that an institution has failed to satisfy any requirement for licensure, the board shall, by written order, deny or revoke such license, and, in the case of an institution already operating in Louisiana, direct that it immediately cease enrolling additional students and that it cease its Louisiana operations at the end of the current quarter, semester, or comparable academic period, as applicable, but no later than one hundred fifty days from the date of the board's written order. If the order is issued between quarters, semesters, or comparable academic periods, or within thirty days prior to the expiration of such period, the board may specify that the institution cease its Louisiana operations within thirty days and immediately cease enrolling additional students.

G. No institution, except those exempted pursuant to Subsection J of this Section, shall be approved for veterans benefits by the Department of Veterans Affairs, unless licensed by the Board of Regents; nor shall the teacher education curriculum of any institution not licensed by the Board of Regents be approved by the State Board of Elementary and Secondary Education.

H. The attorney general may seek injunctive relief against any institution not in compliance with any provision of this Section, and all costs incurred by the state in connection with such action shall be borne by such institution if found to be not in compliance with this Section.

I.(1) Any action of the Board of Regents taken in accordance with the provisions of Subsection F of this Section which results in the denial or revocation of a license may be appealed within thirty days of such action to the district court of the parish in which the Board of Regents is located.

(2) Evidence presented in such appeal shall be limited to the whole record of the application for initial licensure or the renewal of a license, including:

(a) All pleadings, motions, intermediate rulings.

(b) Evidence received or considered or a resume thereof, if not transcribed.

(c) A statement of matters officially noticed except matters so obvious that statement of them would serve no useful purpose.

(d) Offers of proof, objections, and rulings thereon.

(e) Proposed findings and exceptions.

(f) Any decision, opinion, or report by the office presiding at the hearing.

J.(1) Each public and independent institution of higher education funded in whole or in part through general appropriations of the state of Louisiana in Fiscal Year 1992 or which is specifically eligible for funding under the provisions of R.S. 17:2053(D) or which was a member of the Louisiana Association of Independent Colleges and Universities on January 1, 2001, shall be exempt from the provisions of this Section except as provided in Subsection K of this Section.

(2) Any institution whose primary purpose is to provide religious training or theological education, including sacred music, and whose degree is limited to evidence of completion of that education shall be exempt from the provisions of Subsections C through I of this Section; however, any such institution which also offers academic degrees that are not awarded for the completion of religious training or theological education, including sacred music, shall, to the extent of such nonreligious, nontheological degrees, be subject to the provisions of Subsections C through I of this Section. Nothing in this Paragraph shall be construed to prevent an institution which falls within the provisions of this Paragraph from providing instruction or courses which could be considered secular.

(3) Any institution granted a tax exemption under the provisions of Section 501(c)(3) of the federal Internal Revenue Code, other than those institutions provided for in Paragraph J(2) of this Section, to which the provisions of this Section were not applicable prior to August 15, 1999, shall comply with the provisions of Subsection B of this Section by not later than January 15, 2000. Subsequent to such compliance, the Board of Regents shall establish a time frame within which the licensure process shall be completed.

K.(1) The Board of Regents may, if it deems such agreements to be consistent with the purposes of this Chapter, negotiate and enter into state authorization reciprocity agreements that allow accredited postsecondary academic degree-granting institutions located in one state to offer online instruction in other states pursuant to the terms of the reciprocity agreement. The Board of Regents shall administer such agreements.

(2) If the Board of Regents enters into such an agreement, any accredited postsecondary academic degree-granting institution located in Louisiana may apply to the Board of Regents for authorization to offer online instruction in other states pursuant to the terms of the reciprocity agreement. The Board of Regents may approve or disapprove any such application. If the Board of Regents approves an application, the period of approval shall not be longer than one year. The Board of Regents shall assess an application fee not to exceed one thousand five hundred dollars for the initial and for each annual application to defray the costs of reviewing and evaluating such applications.

(3) Any accredited postsecondary academic degree-granting institution approved by another state and offering online instruction to Louisiana residents shall be exempt from the provisions of this Section, subject to the terms of such agreements.

L. The provisions of the Administrative Procedure Act shall be applicable to any rule or regulation adopted by the Board of Regents pursuant to this Section.

Acts 1991, No. 129, §1; Acts 1995, No. 1006, §1, eff. June 29, 1995; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 1999, No. 971, §1; Acts 2006, No. 316, §1, eff. June 13, 2006; Acts 2012, No. 278, §1, eff. May 25, 2012; Acts 2012, No. 811, §5, eff. July 1, 2012; Acts 2014, No. 13, §1, eff. May 7, 2014.

NOTE: See Acts 2012, No. 278, §2, regarding authority of Board of Regents to increase fees in accordance with R.S. 17:1808(C)(1)(d)(ii).



RS 17:1809 - Small business development center; University of Louisiana at Monroe; authority to operate

§1809. Small business development center; University of Louisiana at Monroe; authority to operate

A. The University of Louisiana at Monroe is hereby authorized to establish and operate a small business development center which may aid and assist small businesses in solving problems inherent in such enterprises. The establishment and operation of the center shall be subject to the constitutional authority of the Board of Regents and the Board of Supervisors for the University of Louisiana System.

B. The university herein named is further authorized to utilize all of its colleges or departments in operating the center and providing needed services.

C. The administration of Northeast Louisiana University at Monroe shall develop criteria which shall be used in determining what businesses are small businesses for purposes of qualification for aid and services.

Added by Acts 1981, No. 279, §1; Acts 2013, No. 220, §6, eff. June 11, 2013.



RS 17:1810 - Small business development and management institute; Southern University at New Orleans; authority to operate

§1810. Small business development and management institute; Southern University at New Orleans; authority to operate

A. Southern University at New Orleans is hereby authorized to establish and operate a small business development and management institute which may aid and assist small businesses in solving problems inherent in such enterprises. The establishment and operation of the institute shall be subject to the constitutional authority of the Board of Regents and the Board of Supervisors of Southern University and Agricultural and Mechanical College.

B. Southern University at New Orleans is further authorized to utilize all of its colleges or departments in operating the institute and providing needed services.

C. The administration of Southern University at New Orleans shall develop criteria to be used in determining what businesses are small businesses for purposes of qualification for aid and services.

Added by Acts 1982, No. 78, §1



RS 17:1811 - Awards for Louisiana livestock

§1811. Awards for Louisiana livestock

A-D. Repealed by Acts 1989, No. 662, §8, eff. July 7, 1989.

E.(1) For the purpose of improving the quality of livestock exhibited by Louisiana youths, a premium schedule shall be established by the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College which will recognize and differentiate Louisiana-bred livestock and reward exhibitors of such livestock in greater proportion than exhibitors of livestock not bred in Louisiana.

(2) Funding for such premiums shall be appropriated to Louisiana State University Center for Agricultural Sciences and Rural Development in Baton Rouge, Louisiana and to Southern University in Baton Rouge, Louisiana by the legislature from fees, commissions, and monies collected by the state from race meetings in the amounts provided under R.S. 4:163(L) and from any other sources from which monies may be made available.

(3) Such funds shall be distributed in accordance with the premium schedule at the State Livestock Show held at Louisiana State University and Agricultural and Mechanical College in Baton Rouge, at the six district livestock shows held in Alexandria, Covington, Delhi, Lafayette, Lake Charles, and Shreveport, at such other locations as may hereafter be designated by the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College as sites for district livestock shows, and at the Junior Livestock Show held at Southern University in Baton Rouge.

Added by Acts 1982, No. 275, §1, eff. July 18, 1982. Acts 1984, No. 560, §2, eff. July 12, 1984; Acts 1989, No. 662, §8, eff. July 7, 1989.



RS 17:1812 - Small business development and management institute; Northwestern State University at Natchitoches; authority to operate

§1812. Small business development and management institute; Northwestern State University at Natchitoches; authority to operate

A. Northwestern State University at Natchitoches is hereby authorized to establish and operate a small business development and management institute which may aid and assist small businesses in solving problems inherent in such enterprises. The establishment and operation of the institute shall be subject to the constitutional authority of the Board of Regents and the Board of Supervisors for the University of Louisiana System.

B. Northwestern University at Natchitoches is further authorized to utilize all of its colleges or departments in operating the institute and providing needed services.

C. The administration of Northwestern State University at Natchitoches shall develop criteria to be used in determining what businesses are small businesses for purposes of qualification for aid and services.

Added by Acts 1983, No. 143, §1; Acts 2013, No. 220, §6, eff. June 11, 2013.



RS 17:1813 - Computer literacy center; Northwestern State University at Natchitoches; authority to operate

§1813. Computer literacy center; Northwestern State University at Natchitoches; authority to operate

A. Northwestern State University at Natchitoches is hereby authorized to establish and operate a computer literacy center. The establishment and operation of the center shall be subject to the constitutional authority of the Board of Regents and the Board of Supervisors for the University of Louisiana System.

B. Northwestern State University at Natchitoches is further authorized to utilize all of its colleges or departments in operating the center and providing needed services.

Acts 1984, No. 152, §1; Acts 2013, No. 220, §6, eff. June 11, 2013.



RS 17:1814 - Nonpublic postsecondary educational institutions; submission of required data; limitation of liability

§1814. Nonpublic postsecondary educational institutions; submission of required data; limitation of liability

A. When the Louisiana Association of Independent Colleges and Universities, or any of its member institutions, provide to the Board of Regents confidential student data or records concerning students enrolled in Louisiana Association of Independent Colleges and Universities member institutions, pursuant to a law, rule, or regulation, neither the Louisiana Association of Independent Colleges and Universities, nor any member institution thereof, shall be held liable in any court of law for any breach of confidentiality of such information, provided the breach resulted from actions of the Board of Regents or its staff and not from the transmission of the data or records by the Louisiana Association of Independent Colleges and Universities or any of its member institutions prior to the receipt of such data or records by the board.

B. The provisions of this Section shall apply to any student data or records that are confidential under state or federal law, including, but not limited to, the federal Family Educational Rights and Privacy Act of 1974.

Acts 2010, No. 452, §1.



RS 17:1815 - Louisiana Hall of Fame for the Arts; Northwestern State University; creation

§1815. Louisiana Hall of Fame for the Arts; Northwestern State University; creation

A. There is hereby created the Louisiana Hall of Fame for the Arts which shall be located at the A. A. Fredericks Center for Creative and Performing Arts at Northwestern State University at Natchitoches and which shall be under the joint sponsorship of Northwestern State University and the Louisiana School for Math, Science and the Arts. The hall of fame is established to honor and provide suitable recognition to native and resident Louisianians who have demonstrated meritorious development and achieved statewide, national, and international acclaim in the creative and performing arts, namely, dance, music, theater/film, and visual arts.

B. Elections to the Louisiana Hall of Fame for the Arts shall be made by the election board of the hall of fame and shall be made in accordance with guidelines and eligibility requirements set out in the constitution of the hall of fame.

C. The election board of the hall of fame shall be composed of nine members, all representative of the arts named above, who shall be appointed by the governor for terms of five years, except that in making his initial appointments, the governor shall appoint one member to serve for a term of one year, two for two years, two for three years, two for four years, and two for five years. The board shall include representation from the following:

(1) Public and private institutions of higher learning in the state.

(2) State, regional, and city arts councils.

(3) Performing arts journalists.

(4) A representative of the Louisiana School for Math, Science and the Arts and a representative of Northwestern State University, who shall serve as cochairpersons of the board.

D. The election board shall elect a secretary, and may elect other officers as deemed necessary for its efficient operation. Members of the board shall serve without compensation. The board shall appoint from its membership an executive committee which shall draft a constitution for the Louisiana Hall of Fame for the Arts. The constitution shall become effective upon approval by the election board.

E. Nominations to the hall of fame shall be made by any interested person and presented in writing to the board in accordance with the guidelines and procedures outlined in the constitution of the hall of fame.

F. Those persons elected to the hall of fame shall be presented with appropriate awards, and an appropriate public display commemorating the achievements of the recipients shall be placed at the site selected for the hall of fame in the A. A. Fredericks Center for Creative and Performing Arts at Natchitoches.

Acts 1985, No. 119, §1.



RS 17:1816 - Sickle cell anemia research center; Southern University and Agricultural and Mechanical College at Baton Rouge; authority to operate

§1816. Sickle cell anemia research center; Southern University and Agricultural and Mechanical College at Baton Rouge; authority to operate

A. Southern University and Agricultural and Mechanical College at Baton Rouge may establish and operate a sickle cell anemia research center. The establishment and operation of the center shall be subject to the constitutional authority of the Board of Regents and the Board of Supervisors of Southern University and Agricultural and Mechanical College.

B. The purposes of the center are as follows:

(1) To research, develop, and conduct a nationally recognized short and long range research program into the causes of sickle cell disease and its cure.

(2) To establish cooperative relationships between the center, the Louisiana Department of Health, other universities, and national and international associations and agencies.

C. Southern University and Agricultural and Mechanical College at Baton Rouge may use all of its colleges or departments in operating the center and providing needed services.

D. Funds may be provided by the state of Louisiana by appropriation from the general fund, from federal funds, or from any other public or governmental source of funding or from any donation, grant, or any other private source of funding.

Acts 1992, No. 319, §1.



RS 17:1817 - Offices of minority health; Southern University Board of Supervisors; authority to create; purposes

§1817. Offices of minority health; Southern University Board of Supervisors; authority to create; purposes

A. The Board of Supervisors of Southern University and Agricultural and Mechanical College may create and operate an office or offices of minority health. The creation and operation of the office or offices shall be subject to the constitutional authority of the board and of the Board of Regents.

B. The purposes of the office or offices are to conduct research and develop policy as follows:

(1) To monitor behavior, attitudes, and health outcomes over periods of time relative to prevalence of tobacco use among youth and adults, per capita consumption of tobacco products, and exposure to environmental tobacco smoke.

(2) To evaluate the effectiveness of specific interventions to support ongoing improvement and assure modification of programs that are not accomplishing their goals.

(3) To serve as a resource for policy development at the state and local level, and in the private sector, concerning tobacco use, particularly in public places, including by way of example prevention of exposure to second-hand smoke and work-site cessation services.

C. In the creation and operation of the office or offices of minority health as provided in this Section, the board may provide for staff necessary to operate the office programs, provide support, make grants, monitor contracts and programs, and evaluate these efforts to assure success.

D. Funding for any such office shall be subject to legislative appropriation.

Acts 1999, No. 1319, §1.



RS 17:1818 - Disclosure of gifts made to higher education institutions by foreign governments, persons, and entities

§1818. Disclosure of gifts made to higher education institutions by foreign governments, persons, and entities

A. As used in this Section, the following terms shall have the following meanings unless the context clearly requires otherwise:

(1) "Fiscal year" shall mean the fiscal year of the state of Louisiana.

(2) "Foreign government" shall mean any government other than the United States government or the government of a state or a political subdivision thereof and shall include an agent of such government.

(3) "Foreign legal entity" shall mean any of the following:

(a) Any legal entity created under the laws of a foreign government.

(b) Any legal entity created under the laws of the United States or of any state of the United States if a majority of the ownership of the stock of such legal entity is directly or indirectly owned legally or beneficially by one or more foreign governments or one or more foreign persons or one or more legal entities created under the laws of a foreign government or if a majority of the membership of any such entity is composed of foreign persons or legal entities created under the laws of a foreign government and shall include an agent of such legal entity.

(4) "Foreign person" shall mean any individual who is not a citizen or national of the United States or a trust territory or protectorate of the United States and shall include an agent of such individual.

(5) "Gift" shall mean an endowment, scholarship, gift, donation, grant, or award of money or property of any kind. "Gift" shall include entering into a contract or other agreement to make a gift.

(6) "Higher education institution" shall mean each Louisiana public postsecondary, academic degree-granting institution.

B.(1) Every higher education institution shall disclose the amount, terms, restrictions, and requirements attached to or made a part of any gift of a value in excess of two hundred fifty thousand dollars made to such institution by a foreign government, foreign legal entity, or foreign person in any fiscal year. If the foreign government, foreign legal entity, or foreign person makes more than one gift to an institution in any fiscal year, and the total value of those gifts in such fiscal year exceeds two hundred fifty thousand dollars, the institution shall disclose all of such gifts received.

(2) The disclosure required by this Section shall be made in a report to the Board of Regents, which shall be filed with the Board of Regents no later than thirty days after the final day of the fiscal year.

C. The report required by Subsection B of this Section shall include all of the following:

(1) The amount of the gift and the date on which the gift was made to the higher education institution.

(2) If the gift is conditional, matching, or designated for a particular purpose, full details of the conditions, matching provisions, or designation.

(3) The name of the foreign government, in the case of a gift by a foreign government.

(4) The name of the foreign country in which a foreign entity or foreign person is principally located or resides, in the case of a gift by a foreign entity or foreign person.

(5) The name of the foreign entity, in the case of a gift which either:

(a) Contains conditions or restrictions regarding the control of curricula, employment or termination of faculty, admission of students, or student fees; or

(b) Is contingent upon the agreement of the institution to take any specific public position or actions or to award any honorary degree.

(6) The purpose or purposes for which the gift will be used.

D. The report and all information in the report shall be a public record.

E. At the request of the Board of Regents, the attorney general may file a civil action to compel a higher education institution to comply with the provisions of this Section.

F. The Board of Regents may adopt rules, in accordance with the Administrative Procedure Act, to provide for implementation of this Section.

Acts 2010, No. 715, §1.



RS 17:1821 - Creation; administration

PART III-A. ELAINE P. NUNEZ COMMUNITY COLLEGE

§1821. Creation; administration

A. The Elaine P. Nunez Community College is hereby created and established in St. Bernard Parish.

B. The Board of Supervisors of Community and Technical Colleges shall manage the affairs of the institution created and provided for in this Part.

Acts 1992, No. 341, §1, eff. July 1, 1992; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:1822 - Elaine P. Nunez Vocational-Technical Institute and the St. Bernard Parish Community College; merger

§1822. Elaine P. Nunez Vocational-Technical Institute and the St. Bernard Parish Community College; merger

A. The Elaine P. Nunez Vocational-Technical Institute is hereby merged with the St. Bernard Parish Community College to form the Elaine P. Nunez Community College which shall be developed, maintained, and managed as a comprehensive community college offering vocational programs as well as one and two-year occupational and academic programs. The academic programs shall be transferrable to other state institutions in accordance with approved program development and articulation agreements among the institutions.

B. The funds, property, and obligations of the institutions that are hereby merged are vested in the Elaine P. Nunez Community College under the management of the Board of Supervisors of Community and Technical Colleges in the same manner and with the same limitations as other institutions in the system.

C. After the effective date of the creation of the Elaine P. Nunez Community College:

(1) All students enrolled in programs in either of the preexisting institutions shall be permitted to complete their programs at no greater cost or different conditions than what would have been the case prior to the merger.

(2) All faculty members and employees at either of the preexisting institutions shall be retained in their positions, pursuant to the same policies and conditions applicable to them under the preexisting institutions, pursuant to the provisions of this Paragraph. The administration of the community college, established in this Part, shall undertake a careful and deliberate review of the programs, faculty, and employees of each of the preexisting institutions and provide for a transition consistent with the mission of the community college that provides an opportunity to the faculty and employees of the preexisting institutions to undertake roles in the new institution that are at least equivalent to their roles in the preexisting institutions. Such opportunity shall include provision of additional training or professional development at no cost to the faculty member or employee as is necessary to prepare such faculty member or employee to undertake his role in the community college.

(3) Students, faculty, and employees of the community college shall be entitled to and eligible for all benefits provided by law or regulation for students, faculty, and employees of other two-year institutions of higher education.

Acts 1992, No. 341, §1, eff. July 1, 1992; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:1825 - Bossier Parish Community College

PART III-B. BOSSIER PARISH COMMUNITY COLLEGE

§1825. Bossier Parish Community College

A. Pursuant to the duty and responsibility placed with the legislature by Article VIII, Section 1 of the Constitution of Louisiana to establish and maintain a public educational system, the authority granted the legislature by Article VIII, Section 10(A) of the Constitution of Louisiana to enact laws affecting parish school board systems in existence on the effective date of the constitution, and the authority granted to the legislature by Article VIII, Section 5(D)(3) to transfer an institution from one board to another by law enacted by two-thirds of the elected members of each house, the funds, obligations, programs, and functions of the Bossier Parish Community College are transferred effective July 1, 1999, to and hereby are vested in the Board of Supervisors of Community and Technical Colleges. The name of the institution shall be Bossier Parish Community College and the institution shall be located in Bossier Parish.

B.(1)(a) Effective July 1, 1997, and thereafter, the Board of Trustees for State Colleges and Universities shall supervise and manage the affairs of the Bossier Parish Community College.

(b) Effective July 1, 1999, and thereafter, the Board of Supervisors of Community and Technical Colleges shall succeed the Board of Trustees for State Colleges and Universities as the supervising and managing board.

(2) By not later than June 30, 1997, the Board of Trustees for State Colleges and Universities shall enter into an agreement with the Bossier Parish School Board for the use by the University of Louisiana system of all lands, buildings and improvements, facilities, and other property having title vested in the public and subject to management, administration, and control by the Bossier Parish School Board for the programs and functions of the Bossier Parish Community College.

C. After the effective date of the transfer of the Bossier Parish Community College to the Board of Trustees for State Colleges and Universities:

(1) Any student enrolled in a program of study at the community college prior to the date of transfer, including the Activating Inquisitive Minds program, shall be permitted to complete such program of study at no greater cost or conditions other than those which were applicable to the student prior to the transfer. Additionally, the Activating Inquisitive Minds program shall continue to be offered at the community college and program participation shall be at no cost to the student.

(2) Any person employed at the community college prior to the date of transfer shall have the right to be retained in his position pursuant to the same policies and conditions applicable to such person prior to the date of transfer. The Board of Trustees for State Colleges and Universities shall undertake a careful and deliberate review of the programs and employees at the community college and provide for an employee transition that is consistent with the mission of the community college and that provides opportunities for the employee to undertake a role at the community college at least equivalent to his position prior to the transfer. Such opportunities shall include but not be limited to providing additional training or professional development, or both, at no cost to the employee as is necessary to prepare the employee to undertake his role at the community college subsequent to the transfer.

(3) A student, faculty member, or other employee of the community college shall be entitled to and eligible for all benefits provided by law, rule, or regulation for students, faculty, and employees, respectively, of other public two-year institutions of higher education in the University of Louisiana system.

Acts 1997, No. 33, §1, eff. May 29, 1997; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:1831 - Board of Supervisors for the University of Louisiana System; creation; membership; terms of office; vacancies

PART IV. BOARD OF SUPERVISORS FOR THE UNIVERSITY OF

LOUISIANA SYSTEM

§1831. Board of Supervisors for the University of Louisiana System; creation; membership; terms of office; vacancies

A. The Board of Supervisors for the University of Louisiana System, referred to hereinafter in this part as the board, is created as a body corporate.

B. The board shall be composed of fifteen members. Two members from each congressional district shall be appointed by the governor and one or more members shall be appointed by the governor from the state at large. All such appointments shall be made with the consent of the Senate.

C. The terms of the members shall be six years, except that the terms of the initial members shall be as provided in Subsection E of R.S. 17:1832. Members shall serve until their successors are appointed and take office.

D.(1) A vacancy occurring prior to the expiration of a term shall be filled for the unexpired portion of the term within thirty days after the effective date of the vacancy by appointment by the governor, with the consent of the Senate.

(2) Within twenty-four hours after being informed of a vacancy on the board, the president of the board or the officer exercising his duties shall notify the governor by certified mail of the vacancy and the effective date thereof.

Added by Acts 1974, Ex.Sess., No. 4, §1, eff. Jan. 1, 1975; Acts 2012, No. 803, §3, eff. Dec. 10, 2012; Acts 2013, No. 220, §6, eff. June 11, 2013.



RS 17:1832 - Initial members of board; selection; term of office

§1832. Initial members of board; selection; term of office

A. Each member of the State Board of Education created by Article XII, Section 4 of the Louisiana Constitution of 1921 whose term had not expired on December 31, 1974 who elects to become a member of the board as provided in Act 2 of the 1974 Extraordinary Session shall serve as an initial member of the board until the expiration of the term for which he was elected to the State Board of Education.

B. If any member of the State Board of Education whose term had not expired on December 31, 1974 who was elected from any one of the congressional districts does not elect to serve as a member of the board, an initial member of the board shall be appointed by the governor from the respective congressional district or districts, with the consent of the Senate, not later than ten days after the date set for the election held as provided in R.S. 17:22(B) or, if no election is required, within ten days after receipt by the governor from the secretary of state of the statement of the appointments to be made as provided in Act 2 of the 1974 Extraordinary Session.

C. If one or more members of the State Board of Education whose term had not expired on December 31, 1974, who were elected from the Public Service Commission districts do not elect to serve as members of the board, the governor shall appoint an initial member to the board from the state at large. He shall also appoint initial members, each from a different congressional district, equal in number to one less than the number of members of the State Board of Education who were elected from Public Service Commission districts who do not elect to serve on the board. In addition, the governor shall appoint one additional initial member from each of the congressional districts from which no previous appointment has been made under the provisions of this subsection, excluding the member appointed at large. Appointments made by the governor pursuant to this subsection shall be subject to Senate confirmation and shall be made not later than the final date for appointments provided in R.S. 17:22(C).

D. If the members of the State Board of Education whose terms had not expired on December 31, 1974, who were elected from Public Service Commission districts elect to serve as members of the board, the governor shall appoint an additional initial member from each of the five congressional districts of which such members are not residents and shall appoint one member from the state at large. Appointments made pursuant to this subsection shall be subject to Senate confirmation and shall be made not later than the final date for appointments provided in R.S. 17:22(C).

E. The terms of the initial members of the board shall be as follows:

(1) If a member of the State Board of Education whose term had not expired on December 31, 1974, who was elected from one of the congressional districts, elects to serve as a member of the board, his term shall expire at the time herein set forth for the respective district from which he was elected:

(a) First Congressional District--December 31, 1980;

(b) Second Congressional District--December 31, 1978;

(c) Third Congressional District--December 31, 1982;

(d) Fourth Congressional District--December 31, 1982;

(e) Fifth Congressional District--December 31, 1978;

(f) Sixth Congressional District--December 31, 1976;

(g) Seventh Congressional District--December 31, 1976;

(h) Eighth Congressional District--December 31, 1980.

(2) If a member of the State Board of Education whose term had not expired on December 31, 1974, who was elected from one of the congressional districts, does not elect to serve as a member of the board, the term of the initial member appointed from that respective district under the provisions of Subsection B of R.S. 17:1832 shall expire at the time herein set forth for the respective district from which he was appointed:

(a) First Congressional District--December 31, 1980;

(b) Second Congressional District--December 31, 1978;

(c) Third Congressional District--December 31, 1982;

(d) Fourth Congressional District--December 31, 1982;

(e) Fifth Congressional District--December 31, 1978;

(f) Sixth Congressional District--December 31, 1976;

(g) Seventh Congressional District--December 31, 1976;

(h) Eighth Congressional District--December 31, 1980.

(3) The term of each member of the board appointed from congressional districts as provided in Subsections C and D above shall expire at the time herein set forth for the respective district from which he was appointed:

(a) First Congressional District--December 31, 1978;

(b) Second Congressional District--December 31, 1976;

(c) Third Congressional District--December 31, 1976;

(d) Fourth Congressional District--December 31, 1978;

(e) Fifth Congressional District--December 31, 1980;

(f) Sixth Congressional District--December 31, 1980;

(g) Seventh Congressional District--December 31, 1980;

(h) Eighth Congressional District--December 31, 1978.

The term of the member appointed at large under the provisions of said subsections shall expire on December 31, 1976.

F. Any vacancy in the office of an initial member shall be filled as provided in R.S. 17:1831(D).

Added by Acts 1974, Ex.Sess., No. 4, §1, eff. Jan. 1, 1975.



RS 17:1833 - Domicile; organization; meetings of board

§1833. Domicile; organization; meetings of board

A. The board shall be domiciled in the city of Baton Rouge, parish of East Baton Rouge.

B. The members of the board shall elect from among their number a president and a vice-president and such other officers as they deem necessary, whose terms shall be as fixed by the board.

C. Nine members of the board shall constitute a quorum for the transaction of business and all official action of the board shall require the favorable vote of a majority of the members.

D. The board shall adopt rules for the transaction of its business and shall keep an accurate record of all of its proceedings and official actions. All papers, documents and records appertaining to the board shall be filed at the domicile of the board.

E. The board shall meet on or before the second Monday in January of each year, at other times as fixed by the board or upon call of the president. The first meeting of the board shall be held in Baton Rouge on the call of the governor within ten days after the promulgation of the results of the election as required by R.S. 17:22(B), or if no such election is held, within ten days after the appointment of members by the governor as provided in R.S. 17:22(C) and R.S. 17:1832. In no event shall the first meeting of the board be held later than May 10, 1975.

Added by Acts 1974, Ex.Sess., No. 4, §1, eff. Jan. 1, 1975.



RS 17:1834 - Transitional provisions

§1834. Transitional provisions

A. The State Board of Education created by Section 4 of Article XII of the Louisiana Constitution of 1921 shall continue to exercise all power and authority granted to and perform all functions provided for such board by the Louisiana Constitution of 1921 or by law which pertain to state colleges and universities until the first meeting of the Board of Trustees for State Colleges and Universities is held as provided in this chapter. Should a vacancy occur on the State Board of Education after midnight of December 31, 1974, and prior to the first meeting of the Board of Trustees for State Colleges and Universities, it shall be filled by appointment by the governor but any member so appointed shall serve only for such time and for such purposes as are provided in this section and shall not be considered as a member whose term had not expired on December 31, 1974.

B. The obligations heretofore incurred by the State Board of Education created by Article XII, Section 4 of the Constitution of 1921 in connection with any contract or agreement with respect to colleges and universities under its jurisdictions, excluding Southern University, are hereby transferred to the board created in this Section. All employees heretofore engaged in the performance of the higher education functions of the former board shall continue in the performance of those functions, except as to Southern University, for the board herein created and shall retain all rights, privileges and benefits that they enjoyed under the former board.

Added by Acts 1974, Ex.Sess., No. 4, §1, eff. Jan. 1, 1975.



RS 17:1835 - Bossier Parish Community College; tuition, fees, and charges

§1835. Bossier Parish Community College; tuition, fees, and charges

Except as otherwise provided for in R.S. 17:1825(C)(1), the Board of Supervisors of Community and Technical Colleges is authorized to establish tuition amounts and other fees and charges applicable to students attending Bossier Parish Community College that are consistent with tuition amounts and other fees and charges applicable to students attending other public institutions of higher education in the state which offer associate but not baccalaureate degrees.

Acts 1997, No. 1457, §1, eff. July 15, 1997; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:1851 - Board of Supervisors of Southern University and Agricultural and Mechanical College; creation; membership; terms of office; vacancies

CHAPTER 5-A. SOUTHERN UNIVERSITY AND

AGRICULTURAL AND MECHANICAL COLLEGE

§1851. Board of Supervisors of Southern University and Agricultural and Mechanical College; creation; membership; terms of office; vacancies

A. The Board of Supervisors of Southern University and Agricultural and Mechanical College, referred to hereinafter in this chapter as the board, is created as a body corporate.

B. The board shall be composed of fifteen members to be appointed by the governor, two members from each congressional district and the remaining member or members from the state at large. All such appointments shall be made with the consent of the Senate.

C. The terms of the members shall be six years, except that the terms of the initial members shall be as provided in R.S. 17:1852. Members shall serve until their successors are appointed and take office.

D. A vacancy occurring prior to the expiration of a term shall be filled for the unexpired portion of the term within thirty days of the effective date of the vacancy by appointment by the governor, with the consent of the Senate. Within twenty-four hours after being informed of a vacancy on the board, the chairman of the board or the officer exercising his duties shall notify the governor by certified mail of the vacancy and the effective date thereof.

Added by Acts 1974, Ex.Sess., No. 6, §1, eff. Jan. 1, 1975; Acts 2012, No. 803, §3, eff. Dec. 10, 2012.



RS 17:1852 - Initial members of board; term of office

§1852. Initial members of board; term of office

A. The initial members of the board shall be appointed by the governor not later than ten days after the date of the election of members to the Louisiana State Board of Elementary and Secondary Education or, if no election is held, no later than the last day on which initial appointments are required by law to be made by the governor to the State Board of Elementary and Secondary Education and the Board of Trustees for State Colleges and Universities. All appointments shall be subject to Senate confirmation. The terms of initial members appointed from congressional districts shall expire as herein set forth for the respective districts from which they are appointed:

(1) First Congressional District--one member, December 31, 1976 and one member, December 31, 1980;

(2) Second Congressional District--one member, December 31, 1978 and one member, December 31, 1980;

(3) Third Congressional District--one member, December 31, 1976 and one member, December 31, 1978;

(4) Fourth Congressional District--one member, December 31, 1976 and one member, December 31, 1980;

(5) Fifth Congressional District--one member, December 31, 1978 and one member, December 31, 1980;

(6) Sixth Congressional District--one member, December 31, 1976 and one member, December 31, 1978;

(7) Seventh Congressional District--one member, December 31, 1976 and one member, December 31, 1980;

(8) Eighth Congressional District--one member, December 31, 1978 and one member, December 31, 1980. The term of the initial member appointed at large shall expire on December 31, 1978.

B. Any vacancy in the office of an initial member shall be filled as provided in R.S. 17:1851(D).

Added by Acts 1974, Ex.Sess., No. 6, §1, eff. Jan. 1, 1975.



RS 17:1853 - Domicile, organization and meetings of board

§1853. Domicile, organization and meetings of board

A. The board shall be domiciled in the city of Baton Rouge, parish of East Baton Rouge.

B. The members of the board shall elect from among their number a chairman and a vice-chairman and such other officers as they deem necessary, whose terms shall be as fixed by the board.

C. Nine members of the board shall constitute a quorum for the transaction of business and all official action of the board shall require the favorable vote of a majority of the members.

D. The board shall adopt rules for the transaction of its business and shall keep an accurate record of all of its proceedings and official actions. All papers, documents and records appertaining to the board shall be filed at the domicile of the board.

E. The board shall meet on or before the second Monday in January of each year, at other times as fixed by the board, or upon call of the chairman. The first meeting of the board, shall be held in Baton Rouge on the call of the governor within ten days after the promulgation of the returns of the election of initial members of the Louisiana State Board of Elementary and Secondary Education as provided in R.S. 17:22(B), or if no election is held, within ten days after the appointment by the governor of initial members to the board and to the Louisiana State Board of Elementary and Secondary Education and the Board of Trustees for State Colleges and Universities. In no event shall the first meeting of the board be held later than May 10, 1975.

Added by Acts 1974, Ex.Sess., No. 6, §1, eff. Jan. 1, 1975.



RS 17:1854 - Transitional provisions

§1854. Transitional provisions

A. The State Board of Education created by Section 4 of Article XII of the Louisiana Constitution of 1921 shall continue to exercise all power and authority granted to and perform all functions provided for such board by the Louisiana Constitution of 1921 or by law which pertain to Southern University and Agricultural and Mechanical College and the Southern University system until the first meeting of the Board of Supervisors of Southern University and Agricultural and Mechanical College is held as provided in R.S. 17:1853(E). Should a vacancy occur on the State Board of Education after midnight of December 31, 1974 and prior to the first meeting of the Board of Supervisors of Southern University and Agricultural and Mechanical College, it shall be filled by appointment by the governor but any member so appointed shall serve only for such time and for such purposes as are provided in this section and shall not be considered as a member whose term had not expired on December 31, 1974.

B. The obligations heretofore incurred by the State Board of Education created by Article XII, Section 4 of the Constitution of 1921 in connection with any contract or agreement with respect to Southern University and Agricultural and Mechanical College shall be preserved and discharged by the board created in this section. All of such obligations and all books, papers, records, money and other property heretofore owned, possessed, controlled or used by the former board in the exercise of its functions with respect to Southern University are hereby transferred to the board created in this section, effective on the date of the first meeting of the board.

Added by Acts 1974, Ex.Sess., No. 6, §1, eff. Jan. 1, 1975.



RS 17:1855 - Student tuition and attendance fees; program fees; authority to impose

§1855. Student tuition and attendance fees; program fees; authority to impose

A. In addition to the authority granted the Board of Supervisors of Southern University and Agricultural and Mechanical College by R.S. 17:3351(A)(5) and in accordance with the provisions of Article VII, Section 2.1 of the Constitution of Louisiana, the board may impose the following amounts as tuition and attendance fees for nonresident students for an academic year:

(1) At Southern University and Agricultural and Mechanical College at Baton Rouge, excluding the law center, an amount of one thousand three dollars for undergraduate students and an amount of one thousand one hundred thirty dollars for graduate students.

(2) At Southern University and Agricultural and Mechanical College at Baton Rouge for students enrolled at the law center, an amount of one thousand four hundred dollars.

(3) At Southern University at New Orleans, an amount of eight hundred eighty-five dollars for undergraduate students and an amount of six hundred ninety-four dollars for graduate students.

(4) At Southern University at Shreveport, an amount of six hundred six dollars for undergraduate students.

B. In addition to the authority granted the Board of Supervisors of Southern University and Agricultural and Mechanical College by R.S. 17:3351(A)(5) and in accordance with the provisions of Article VII, Section 2.1 of the Constitution of Louisiana, the board may impose a student teaching fee, for resident and nonresident students, of two hundred dollars for the semester that a student is enrolled in student teaching at Southern University at New Orleans.

C. In addition to the authority granted the Board of Supervisors of Southern University and Agricultural and Mechanical College by R.S. 17:3351(A)(5) and in accordance with the provisions of Article VII, Section 2.1 of the Constitution of Louisiana, the board may impose a program fee not to exceed two hundred dollars per student per semester, for students at Southern University at Shreveport pursuing the clinical portion of their studies in allied health programs, subject to the approval of the Joint Legislative Committee on the Budget.

D.(1) In addition to the authority granted the Board of Supervisors of Southern University and Agricultural and Mechanical College by Paragraph (A)(2) of this Section, R.S. 17:3351(A)(5), and R.S. 17:3351.1 and in accordance with the provisions of Article VII, Section 2.1 of the Constitution of Louisiana, the board may impose the following increases in annual tuition amounts for full-time resident and nonresident students enrolled at the law center:

(a) For students enrolling during the 2003-2004 academic year, an increase of eight hundred fifteen dollars from the annual tuition amount in effect for the 2002-2003 academic year.

(b) For students enrolling during the 2004-2005 academic year, an increase of eight hundred fifteen dollars from the annual tuition amount in effect for the 2003-2004 academic year.

(c) For students enrolling during the 2005-2006 academic year and thereafter, an increase of eight hundred fifteen dollars from the annual tuition amount in effect for the 2004-2005 academic year.

(2) In addition to the authority granted to the Board of Supervisors of Southern University and Agricultural and Mechanical College by Paragraph (A)(2) of this Section, Paragraph (1) of this Subsection, R.S. 17:3351(A)(5) and 3351.1, and in accordance with the provisions of Article VII, Section 2.1 of the Constitution of Louisiana, the board may impose the following increases in annual tuition amounts for full-time resident and nonresident students enrolled at the law center:

(a) For full-time students in the first year class in Fall 2008, an increase of five hundred dollars from the annual tuition amount in effect for the 2007-2008 academic year. The tuition amount authorized by this Subparagraph for such students shall continue and shall not be increased through the Spring 2011 semester.

(b) For full-time students in the first year class in Fall 2009, an increase of five hundred dollars from the annual tuition amount in effect for the 2008-2009 academic year. The tuition amount authorized by this Subparagraph for such students shall continue and shall not be increased through the Spring 2012 semester.

(c) For full-time students in the first year class in Fall 2010 and thereafter and for full-time students in the first year class in the fall of subsequent years and thereafter, an increase of five hundred dollars from the annual tuition amount in effect for the 2009-2010 academic year.

(3) The authority to impose tuition amounts provided by this Subsection shall include the authority to impose proportional amounts for part-time students and for summer sessions. Proceeds from the tuition increases authorized by this Subsection shall not be used to pay salaries of law center administrators or other university or university system administrators.

Acts 1997, No. 856, §1, eff. July 10, 1997; Acts 2001, No. 1117, §1, eff. June 28, 2001; Acts 2003, No. 976, §1, eff. July 1, 2003; Acts 2008, No. 899, §1, eff. July 10, 2008.



RS 17:1855.1 - Academic excellence fee; amount; waivers; Southern University and Agricultural and Mechanical College

§1855.1. Academic excellence fee; amount; waivers; Southern University and Agricultural and Mechanical College

A. In addition to the authority granted to the Board of Supervisors of Southern University and Agricultural and Mechanical College by R.S. 17:1855(A)(2), 3351(A)(5), and 3351.1 and in accordance with Article VII, Section 2.1(A) of the Constitution of Louisiana, the board may provide for the assessment of an academic excellence fee at each institution under its management and supervision effective for the Fall, 2003, academic session and thereafter. The fee shall be in addition to any other tuition or attendance fees and charges established by the board.

B.(1) The fee amount per student shall not exceed ten dollars per credit hour per academic session and shall not exceed one hundred twenty dollars per academic session.

(2) The fee shall not be a cost that is payable by the state on behalf of any student who is a recipient of an award under the Taylor Opportunity Program for Students.

(3) The fee shall be paid by all students. However, the board shall establish criteria for waiving the fee in cases of financial hardship as determined by the board. Information relative to such waivers and the criteria and procedures for obtaining a waiver shall be made available to all prospective students in a timely manner such that each student is informed of the availability of a waiver prior to the student making a final decision concerning attendance at any institution under the management and supervision of the board.

C. Fee proceeds shall be used to promote academic excellence at each institution by enhancing instructional programs. However, no proceeds shall be used to pay the salary of any university or university system administrator.

Acts 2003, No. 1132, §1, eff. July 2, 2003; Acts 2008, No. 652, §1, eff. July 1, 2008.



RS 17:1855.2 - Southern University Laboratory School; tuition; increase; amounts

§1855.2. Southern University Laboratory School; tuition; increase; amounts

In addition to the authority granted to the Board of Supervisors of Southern University and Agricultural and Mechanical College by R.S. 17:1855, 1855.1, 3351(A)(5), and 3351.1 and in accordance with Article VII, Section 2.1(A) of the Constitution of Louisiana, the board may increase the amount of tuition charged per student at the university laboratory school by the following amounts:

(1) For the 2006-2007 school year and thereafter, by an amount not to exceed five hundred dollars.

(2) For the 2007-2008 school year and thereafter, by an additional amount not to exceed five hundred dollars.

(3) For the 2012-2013 school year and thereafter, by an additional amount not to exceed five hundred dollars.

Acts 2006, No. 437, §1, eff. June 15, 2006; Acts 2012, No. 420, §1.



RS 17:1871 - Board of Supervisors of Community and Technical Colleges; establishment; members; qualifications and terms; vacancies; duties

CHAPTER 5-B. LOUISIANA COMMUNITY

AND TECHNICAL COLLEGES

§1871. Board of Supervisors of Community and Technical Colleges; establishment; members; qualifications and terms; vacancies; duties

A.(1)(a) The Board of Supervisors of Community and Technical Colleges is created as a body corporate. The board shall be composed of fifteen members appointed by the governor with the consent of the Senate and of such appointments:

(i) One member shall be appointed by the governor from among three persons nominated by the Louisiana AFL-CIO.

(ii) One member shall be appointed by the governor from among three persons nominated by the Louisiana Association of Business and Industry.

(iii) Two members shall be appointed by the governor from among six persons nominated by the State Board of Elementary and Secondary Education.

(b) In addition, the board shall have two student members who shall serve one-year terms and shall be selected as provided in R.S. 17:1806.

(c) Of the members selected and appointed by the governor, there shall be two members from each congressional district and the remaining member or members from the state at large.

(2)(a) The term of each initial gubernatorial appointee to the Board of Supervisors of Community and Technical Colleges shall be assigned by the appointing governor so that five of the initial appointments expire on July 1, 2001, five of the initial appointments expire on July 1, 2003, and five of the initial appointments expire on July 1, 2005. Thereafter, all gubernatorial appointees shall serve terms of six years.

(b) At least three members appointed by the governor as a successor to the initial appointees whose terms expire on July 1, 2005, and their successors shall have significant experience in vocational education. At least two of the members appointed by the governor as successors to the members whose terms expire on July 1, 2007, and at least two of their successors shall have significant experience in vocational education. At least one of the members appointed by the governor as a successor to the members whose terms expire on July 1, 2009, and at least one of their successors shall have significant experience in vocational education.

(3) The board should be representative of the state's population by race and gender to ensure diversity.

(4) A vacancy on the board occurring prior to the expiration of a term shall be filled for the remainder of the unexpired term by appointment by the governor, with consent of the Senate.

B. The board shall:

(1) Supervise and manage the public institutions of higher education assigned to its jurisdiction and the public institutions which exclusively or predominantly provide programs of vocational-technical education.

(2) Participate as other education boards in the educational governance structure of the state.

(3) Cooperate and work together with the Board of Regents in seeking to ensure that community and technical college programs are responsive to the needs of students for education and training and businesses for educated and trained employees.

(4) Maximize the use of facilities, faculties, and other resources already in place to provide for the education and training of students and to increase access to such education and training, including assistance to students to adequately prepare them for their pursuit of a postsecondary or higher education.

(5) Adopt practices and guidelines to provide for minimizing the number of administrators employed in the Louisiana Community and Technical College System and the proportion of the system budget allocated for costs associated with administration, consistent with principles contained in the Board of Regents' funding formula for higher education.

(6) Continue development of articulation agreements between institutions under the management of the board and institutions managed by other postsecondary management boards, both public and private.

(7) Cooperate and work together with the State Board of Elementary and Secondary Education to improve linkages and career and technical education pathways between high schools and community and technical colleges including but not limited to the following:

(a) Aligning existing career and technical education programs to more industry-driven programs.

(b) Expanding career and technical education programs and related opportunities for high school students.

(c) Creating articulated courses and programs between high schools and community and technical colleges.

(8) Beginning July 1, 2010, and thereafter, establish, operate, and maintain a statewide adult education program and adopt such regulations as may be necessary for the provision of such program.

C. In accordance with Article VII, Section 2.1 of the Constitution of Louisiana, the board may equalize the tuition and registration fee amounts for online courses offered by the public postsecondary education institutions under its jurisdiction by setting a uniform tuition and registration fee for each such course in an amount up to the highest amount authorized by law for such courses in effect on July 1, 2009. Such uniform tuition and registration fee amounts shall not be raised unless authorized by law.

Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2005, No. 141, §1, eff. June 28, 2005; Acts 2006, No. 99, §1; Acts 2009, No. 307, §1, eff. July 1, 2009; Acts 2010, No. 132, §1, eff. July 1, 2010; Acts 2010, No. 732, §1, eff. July 1, 2010.



RS 17:1872 - Meetings of board; quorum and vote for official action

§1872. Meetings of board; quorum and vote for official action

A. The board shall hold at least one regular meeting in each quarter of each calendar year. Other regular meetings and special meetings may be called and held as provided in the bylaws, or by any rule, regulation, or resolution adopted by the board. The board shall fix the time and determine the place of all meetings.

B. Nine members of the board shall constitute a quorum for the transaction of official business. Official action of the board shall require the favorable vote of a majority of the members present and voting and, in any event, the favorable vote of at least seven members must be cast in favor of any such action. Voting by proxy is prohibited.

Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:1873 - Officers and employees of the board

§1873. Officers and employees of the board

A. The board shall elect from its membership a chairman and a vice chairman, who shall also be chairman-elect, and may elect such other officers as it may deem necessary. Each officer shall serve for a term of one year or until his successor is duly elected, qualified, and inducted into office.

B. The chairman shall preside over all meetings of the board, and shall appoint the members of all committees. In the absence of the chairman, his duties shall be performed by the chairman-elect.

C.(1) The secretary to the board, designated in accordance with the provisions of R.S. 17:3302, shall be responsible for keeping the minutes of the meetings of the board and its committees and shall be the custodian of the seal of the system and of all the records of the board. The board shall appoint suitable persons, who are not members of the board, to act as its administrative secretary and its assistant administrative secretary. The administrative secretary shall have custody, under the supervision and control of the secretary, of the records of the board. The administrative secretary shall cause to be filed, indexed, and preserved the minutes, papers, and documents pertaining to the business, affairs, and proceedings of the board and of its committees.

(2) Copies of all minutes, papers, and other documents of the board or of its committees may be certified to be true and correct copies thereof by the chairman, the secretary, the administrative secretary, or the assistant administrative secretary.

Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:1874 - Workforce Training Rapid Response Fund

§1874. Workforce Training Rapid Response Fund

A. It is an important responsibility of the state to promote workforce development and provide significant opportunity for business and labor to assist in the development and delivery of workforce education and workforce training policy, programs, and performance standards. Carrying out this responsibility requires the development of strategies that will upgrade the skills of our existing workforce and prepare new workers with the skills for a constantly changing economy. Institutions of higher education play a vital role in providing an education that will augment workforce development, and the legislature hereby declares its intent to provide a mechanism to provide supplemental funding for workforce training. The entity to manage and control the Workforce Training Rapid Response Fund shall be the Board of Supervisors of the Louisiana Community and Technical College System, hereinafter referred to as "the board".

B.(1) There is hereby created in the state treasury, as a special fund, the Workforce Training Rapid Response Fund, hereinafter referred to as the "fund", which will supplement the cost of high-demand workforce training programs in order to fill urgent market needs, as determined by economic and employment projections.

(2) Monies in the fund shall be invested in the same manner as monies in the general fund. Interest earned on investment of monies in the fund shall be credited to the fund. Unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.

(3) The state treasurer is directed to deposit into the fund at the beginning of each fiscal year an amount sufficient to bring the unencumbered balance in the fund to ten million dollars.

(4) Money from other sources, such as donations, appropriations, or dedications, may be deposited in and credited to the fund. The unencumbered fund balance provided for in Paragraph (3) of this Subsection shall not include monies deposited into the fund pursuant to this Paragraph.

(5) Monies in the fund shall be appropriated, administered, and used solely as provided in Subsection C of this Section.

C.(1) Monies in the fund shall be appropriated to the board and used in accordance with a strategic plan to be developed as provided in this Subsection exclusively for workforce education which shall assist an individual in his ability to function as an adequate employee in a workplace, including education directed at refining or developing literacy or other basic education skills; programs directed at lifelong learning or continuing education; job readiness training; vocational, technical, or occupation education; worker or workplace education; articulated career path programs and constituent courses of such programs that lead to initial or continuing licensure, certification, or associate degree level accreditation; and other education programs whose purpose is to assist citizens to improve their employment opportunities.

(2) The board is hereby authorized to receive the appropriations for the exclusive purpose of workforce education in accordance with the provisions of this Section.

(3) The executive director of the Louisiana Workforce Commission, the secretary of the Department of Economic Development, the commissioner of higher education, the chairman of the Workforce Investment Council, and the chief executive officer of the Louisiana Community and Technical College System, collectively, shall approve a strategic plan that provides direction to the board regarding the expenditure of funds appropriated from the fund. The strategic plan shall be based on the following:

(a) Labor market information.

(b) Occupational forecast data.

(c) Business and industry input.

(d) Workforce education program costs.

(e) The current and anticipated workforce demands of business and industry on a regional basis.

(f) The potential economic impact of addressing such workforce demands.

(g) Available resources, such as facilities, curricula, and instructors.

(h) Regional needs and priorities, including geographic regions and regional economies.

(i) The anticipated time frame for establishing or expanding educational or training programs to address such workforce demands.

(j) The potential participants available to enter such educational or training programs.

(k) Related workforce considerations.

(4) Funding from monies deposited into the fund pursuant to Paragraph (B)(4) of this Section shall be distributed by the board only upon the board's receipt of certification by the public postsecondary education board on behalf of the receiving public postsecondary institution that a match of no less than twenty-five percent of the amount of funding to be distributed to that institution from monies deposited into the fund pursuant to Paragraph (B)(4) of this Section has been guaranteed by a private entity. Match certification shall be reported to the executive director of the Louisiana Workforce Commission, the secretary of the Department of Economic Development, the commissioner of higher education, the chairman of the Louisiana Workforce Investment Council, and the chief executive officer of the Louisiana Community and Technical College System within thirty days of receipt of certification from the education board. The certification shall detail the type of private match to be provided, which may include cash, in-kind donations of technology, personnel, construction materials, facility modification, or tangible property, internships, scholarships, sponsorship of staff or faculty, or faculty endowment. For any in-kind donation greater than one hundred thousand dollars, the certification shall include a determination of the value of the donation by an independent third party. Nothing in this Paragraph shall be construed to require the legislature to make any additional appropriations to the fund as authorized by Paragraph (B)(4) of this Section based on the availability of a private match.

(5) The executive director of the Louisiana Workforce Commission, the secretary of the Department of Economic Development, and the chief executive officer of the system, collectively, shall monitor whether the funds are being used in accordance with the strategic plan and the effectiveness of the board's workforce development efforts and report these findings to the Board of Regents on an annual basis.

D. The fund is in addition to, and separate from, any monies allocated to the institutions under the management and control of the board or any other postsecondary education board. The availability of the fund shall not in any way substitute, limit, or otherwise affect the allocation of any funds otherwise available to those institutions under state or federal laws.

E. The executive director of the Louisiana Workforce Commission, the secretary of the Department of Economic Development, and the chief executive officer of the board annually shall report to the Senate Committee on Labor and Industrial Relations and the House Committee on Labor and Industrial Relations and such committees shall have oversight of the use of monies in the fund.

Acts 2008, No. 890, §1, eff. July 9, 2008; Acts 2010, No. 861, §8; Acts 2015, No. 385, §1.



RS 17:1875 - Centers of Excellence Program; creation; operation; funding

§1875. Centers of Excellence Program; creation; operation; funding

A. The Board of Supervisors of Community and Technical Colleges, with the approval of and in coordination with the Board of Regents, may establish a Centers of Excellence Program to provide customized educational and training programs to meet areas of need as identified by Louisiana business and industry.

B.(1) The board may establish an advisory board composed of not more than seven individuals representing private businesses with high workforce training demands, which shall have the following duties:

(a) Assist in the identification of the needs of business and industry.

(b) Provide consultation regarding admissions, curriculum, equipment needs, tuition and fee models, and other aspects of the operation of a Center of Excellence as prescribed by the board.

(2) No public funds shall be used to compensate a member of the advisory board for the performance of his duties on the board or to pay any per diem or other expenses related to the performance of his duties as a board member.

C.(1) A Center of Excellence may be established only with private sector support, including funding or the donation of land or equipment, and shall be operated on a business model conducive to real-time market responsiveness which provides for flexibility in pricing, service delivery, and administration.

(2) The Board of Supervisors of Community and Technical Colleges may establish a tuition and fee structure for a Center of Excellence that differs from that established for other courses or programs offered by institutions within the Louisiana Community and Technical College System.

Acts 2010, No. 555, §1.



RS 17:1901 - TULANE UNIVERSITY

CHAPTER 6. TULANE UNIVERSITY

CHAPTER 7. EDUCATIONAL COMPACTS

PART I. SOUTHERN REGIONAL EDUCATION COMPACT

§1901. Regional education compact; state's authority to contract

The action of the Governor of Louisiana in entering into a compact on behalf of the State of Louisiana with the states joining therein for co-operative regional education purposes is hereby authorized and ratified subject to the approval of said compact by the Congress of the United States, which compact is substantially as follows:

THE SOUTHERN REGIONAL EDUCATION COMPACT

WHEREAS, the states who are parties hereto have during the past several years conducted careful investigation looking toward the establishment and maintenance of jointly owned and operated regional educational institutions in the Southern States in the professional, technological, scientific, literary and other fields, so as to provide greater educational advantages and facilities for the citizens of the several states who reside within such region; and

WHEREAS, Meharry Medical College of Nashville, Tennessee, has proposed that its lands, buildings, equipment, and the net income from its endowment be turned over to the Southern states, or to an agency acting in their behalf, to be operated as a regional institution for medical, dental and nursing education upon terms and conditions to be hereafter agreed upon between the Southern states and Meharry Medical College, which proposal, because of the present financial condition of the institution, has been approved by the said states who are parties hereto; and

WHEREAS, the said states desire to enter into a compact with each other providing for the planning and establishment of regional educational facilities;

NOW, THEREFORE, in consideration of the mutual agreements, covenants and obligations assumed by the respective states who are parties hereto (hereinafter referred to as "states"), the said several states do hereby form a geographical district or region consisting of the areas lying within the boundaries of the contracting states which, for the purpose of this compact, shall constitute an area for regional education supported by public funds derived from taxation by the constituent states and derived from other sources for the establishment, acquisition, operation and maintenance of regional educational schools and institutions for the benefit of citizens of the respective states residing within the region so established as may be determined from time to time in accordance with the terms and provisions of this compact.

The states do further hereby establish and create a joint agency which shall be known as the Board of Control for Southern Regional Education (hereinafter referred to as the "board"), the members of which board shall consist of the governor of each state, ex officio, and four additional citizens of each state to be appointed by the governor thereof, at least one of whom shall be selected from the field of education, and at least one of whom shall be a member of the legislature of that state. The governor shall continue as a member of the board during his tenure of office as governor of the state, but the members of the board appointed by the governor shall hold office for a period of four years except that in the original appointments one board member so appointed by the governor shall be designated at the time of his appointment to serve an initial term of two years, one board member to serve an initial term of three years, and the remaining board members to serve the full term of four years, but thereafter the successor of each appointed board member shall serve the full term of four years. Vacancies on the board caused by death, resignation, refusal or inability to serve, shall be filled by appointment by the governor for the unexpired portion of the term. The officers of the board shall be a chairman, a vice chairman, a secretary, a treasurer, and such additional officers as may be created by the board from time to time. The board shall meet annually and officers shall be elected to hold office until the next annual meeting. The board shall have the right to formulate and establish by-laws not inconsistent with the provisions of this compact to govern its own actions in the performance of the duties delegated to it including the right to create and appoint an executive committee and a finance committee with such powers and authority as the board may delegate to them from time to time. The board may, within its discretion, elect as its chairman a person who is not a member of the board, provided such person resides within a signatory state, and upon such election such person shall become a member of the board with all the rights and privileges of such membership.

It shall be the duty of the board to submit plans and recommendations to the states from time to time for their approval and adoption by appropriate legislative action for the development, establishment, acquisition, operation and maintenance of educational schools and institutions within the geographical limits of the regional area of the states, of such character and type and for such educational purposes, professional, technological, scientific, literary, or otherwise, as they may deem and determine to be proper, necessary or advisable. Title to all such educational institutions when so established by appropriate legislative actions of the states and to all properties and facilities used in connection therewith shall be vested in said board as the agency of and for the use and benefit of the said states and the citizens thereof, and all such educational institutions shall be operated, maintained and financed in the manner herein set out, subject to any provisions or limitations which may be contained in the legislative acts of the states authorizing the creation, establishment and operation of such educational institutions.

In addition to the power and authority heretofore granted, the board shall have the power to enter into such agreements or arrangements with any of the states and with educational institutions or agencies, as may be required in the judgment of the board, to provide adequate services and facilities for the graduate, professional, and technical education for the benefit of the citizens of the respective state residing within the region, and such additional and general power and authority as may be vested in the board from time to time by legislative enactment of the said states.

Any two or more states who are parties of this compact shall have the right to enter into supplemental agreements providing for the establishment, financing and operation of regional educational institutions for the benefit of citizens residing within an area which constitutes a portion of the general region herein created, such institutions to be financed exclusively by such states and to be controlled exclusively by the members of the board representing such states provided such agreement is submitted to and approved by the board prior to the establishment of such institutions.

Each state agrees that, when authorized by the legislature, it will from time to time make available and pay over to said board such funds as may be required for the establishment, acquisition, operation and maintenance of such regional educational institutions as may be authorized by the states under the terms of this compact the contribution of each state at all times to be in the proportion that its population bears to the total combined population of the states who are parties hereto as shown from time to time by the most recent official published report of the Bureau of the Census of the United States of America; or upon such other basis as may be agreed upon.

This compact shall not take effect or be binding upon any state unless and until it shall be approved by proper legislative action of as many as six or more of the states whose governors have subscribed hereto within a period of eighteen months from the date hereof. When and if six or more states shall have given legislative approval of this compact within said eighteen months period, it shall be and become binding upon such six or more states 80 days after the date of legislative approval by the sixth state and the governors of such six or more states shall forthwith name the members of the board from their states as hereinabove set out, and the board shall then meet on call of the governor of any state approving this compact, at which time the board shall elect officers, adopt by-laws, appoint committees and otherwise fully organize. Other states whose names are subscribed hereto shall thereafter become parties hereto upon approval of this compact by legislative action within two years from the date hereof, upon such conditions as may be agreed upon at the time. Provided, however, that with respect to any state whose constitution may require amendment in order to permit legislative approval of the compact, such state or states shall become parties hereto upon approval of this compact by legislative action within seven years from the date hereof, upon such conditions as may be agreed upon at the time.

After becoming effective this compact shall thereafter continue without limitation of time; provided, however, that it may be terminated at any time by unanimous action of the states and provided further that any state may withdraw from this compact if such withdrawal is approved by its legislature, such withdrawal to become effective two years after written notice thereof to the board accompanied by a certified copy of the requisite legislative action, but such withdrawal shall not relieve the withdrawing state from its obligations hereunder accruing up to the effective date of such withdrawal. Any state so withdrawing shall ipso facto cease to have any claim to or ownership of any of the property held or vested in the board or to any of the funds of the board held under the terms of this compact.

If any state shall at any time become in default in the performance of any of its obligations assumed herein or with respect to any obligation imposed upon said state, as authorized by and in compliance with the terms and provisions of this compact, all rights, privileges and benefits of such defaulting state, its members on the board and its citizens shall ipso facto be and become suspended from and after the date of such default. Unless such default shall be remedied and made good within a period of one year immediately following the date of such default this compact may be terminated with respect to such defaulting state by an affirmative vote of three-fourths of the members of the board (exclusive of the members representing the state in default), from and after which time such state shall cease to be a party to this compact and shall have no further claim to or ownership of any of the property held by or vested in the board or to any of the funds of the board held under the terms of this compact, but such termination shall in no manner release such defaulting state from any accrued obligation or otherwise affect this compact or the rights, duties, privileges or obligations of the remaining states thereunder.

IN WITNESS WHEREOF this compact has been approved and signed by governors of the several states, subject to the approval of their respective legislatures in the manner hereinabove set out, as of the _______ day of ______, 1948.

Amended by Acts 1956, No. 281, §1.



RS 17:1902 - Reciprocal contracts for educational facilities with other states or institutions; authority to make

§1902. Reciprocal contracts for educational facilities with other states or institutions; authority to make

Institutions of higher learning which receive all or part of their support from the state may, subject to the approval and under such rules and regulations as the state board of education and the board of supervisors of Louisiana state university shall determine, provide educational facilities in such institution to residents of another state, under contracts entered into with such other state, its agencies or educational institutions.

They may likewise contract with other states or their institutions of higher learning, or with any private institutions of higher learning within or outside the state, to provide educational facilities to residents of Louisiana at an expense to the student not exceeding the probable cost he would pay if the facilities were provided by the Louisiana institution.



RS 17:1903 - Repealed by Acts 2001, No. 1137, 1.

§1903. Repealed by Acts 2001, No. 1137, §1.



RS 17:1904 - Repealed by Acts 2001, No. 1137, 1.

§1904. Repealed by Acts 2001, No. 1137, §1.



RS 17:1911 - Ratification; text of compact

PART II. COMPACT FOR COOPERATIVE EFFORTS

§1911. Ratification; text of compact

The action of the governor of this state in entering into a compact on behalf of the State of Louisiana with the states joining therein for cooperative efforts for improving and expanding education is hereby authorized and ratified subject to the approval of said compact by the Congress of the United States, which compact is substantially as follows:

A COMPACT

WHEREAS, the proper education of all citizens is one of the most important responsibilities of the States to preserve a free and open society in the United States; and,

WHEREAS, the increasing demands of our whole national life for improving and expanding educational services require a broad exchange of research data and information concerning the problems and practices of education; and,

WHEREAS, there is a vital need for strengthening the voices of the States in the formulation of alternative nationwide educational policies,

THE STATES AFFIRM the need for close and continuing consultation among our several States on all matters of education, and do hereby establish this Compact for Education.

ARTICLE I

PURPOSE AND POLICY

A. It is the purpose of this compact to:

1. Establish and maintain close cooperation and understanding among executive, legislative, professional, educational and lay leadership on a nationwide basis at the State and local levels.

2. Provide a forum for the discussion, development, crystallization and recommendation of public policy alternatives in the field of education.

3. Provide a clearing house of information on matters relating to educational problems and how they are being met in different places throughout the Nation, so that the executive and legislative branches of State Government and of local communities may have ready access to the experience and record of the entire country, and so that both lay and professional groups in the field of education may have additional avenues for the sharing of experience and the interchange of ideas in the formation of public policy in education.

4. Facilitate the improvement of State and local educational systems so that all of them will be able to meet adequate and desirable goals in a society which requires continuous qualitative and quantitative advance in education opportunities, methods and facilities.

B. It is the policy of this compact to encourage and promote local and state initiative in the development, maintenance, improvement and administration of educational systems and institutions in a manner which will accord with the needs and advantages of diversity among localities and States.

C. The party States recognize that each of them has an interest in the quality and quantity of education furnished in each of the other States, as well as in the excellence of its own educational systems and institutions, because of the highly mobile character of individuals within the Nation, and because the products and services contributing to the health, welfare and economic advancement of each State are supplied in significant part by persons educated in other States.

ARTICLE II

STATE DEFINED

As used in this Compact, "State" means a State, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

ARTICLE III

THE COMMISSION

A. The Educational Commission of the States, hereinafter called "the Commission", is hereby established. The Commission shall consist of seven members representing each party State. One of such members shall be the Governor; two shall be members of the State legislature selected by its respective houses and serving in such manner as the legislature may determine; and four shall be appointed by and serve at the pleasure of the Governor, unless the laws of the State otherwise provide. If the laws of a State prevent legislators from serving on the Commission, six members shall be appointed by and serve at the pleasure of the Governor, unless the laws of the State otherwise provide. In addition to any other principles or requirements which a State may establish for the appointment and service of its members on the Commission, the guiding principle for the composition of the membership on the Commission from each party State shall be that the members representing such State shall, by virtue of their training, experience, knowledge or affiliations be in a position collectively to reflect broadly the interests of the State Government, higher education, the State education system, local education, lay and professional, public and non-public educational leadership. Of those appointees, one shall be the head of a state agency or institution, designated by the Governor, having responsibility for one or more programs of public education. In addition to the members of the Commission representing the party States, there may be not to exceed ten non-voting commissioners selected by the steering committee for terms of one year. Such Commissioners shall represent leading national organizations of professional educators or persons concerned with educational administration.

B. The members of the Commission shall be entitled to one vote each on the Commission. No action of the Commission shall be binding unless taken at a meeting at which a majority of the total number of votes on the Commission are cast in favor thereof. Action of the Commission shall be only at a meeting at which a majority of the Commissioners are present. The Commission shall meet at least once a year. In its bylaws, and subject to such directions and limitations as may be contained therein, the Commission may delegate the exercise of any of its powers to the steering committee or the Executive Director, except for the power to approve budgets or requests for appropriations, the power to make policy recommendations pursuant to Article IV and adoption of the annual report pursuant to Article III(j).

C. The Commission shall have a seal.

D. The Commission shall elect annually, from among its members, a chairman, who shall be a Governor, a vice chairman and a treasurer. The Commission shall provide for the appointment of an executive director. Such executive director shall serve at the pleasure of the Commission, and together with the treasurer and such other personnel as the Commission may deem appropriate shall be bonded in such amount as the Commission shall determine. The executive director shall be secretary.

E. Irrespective of the civil service, personnel or other merit system laws of any of the party State, the executive director subject to the approval of the steering committee shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the Commission, and shall fix the duties and compensation of such personnel. The Commission in its bylaws shall provide for the personnel policies and programs of the Commission.

F. The Commission may borrow, accept or contract for the services of personnel from any party jurisdiction, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two or more of the party jurisdictions or their subdivisions.

G. The Commission may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any State, the United States, or any other governmental agency, or from any person, firm, association, foundation, or corporation, and may receive, utilize and dispose of the same. Any donation or grant accepted by the Commission pursuant to this Paragraph or services borrowed pursuant to paragraph (f) of this Article shall be reported in the annual report of the Commission. Such report shall include the nature, amount and conditions, if any, of the donation, grant, or services borrowed, and the identity of the donor or lender.

H. The Commission may establish and maintain such facilities as may be necessary for the transacting of its business. The Commission may acquire, hold, and convey real and personal property and any interest therein.

I. The Commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The Commission shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party States.

J. The Commission annually shall make to the Governor and legislature of each party State a report covering the activities of the Commission for the preceding year. The Commission may make such additional reports as it may deem desirable.

ARTICLE IV

POWERS

In addition to authority conferred on the Commission by other provisions of the compact, the Commission shall have authority to:

1. Collect, correlate, analyze and interpret information and data concerning educational needs and resources.

2. Encourage and foster research in all aspects of education, but with special reference to the desirable scope of instruction, organization, administration, and instructional methods and standards employed or suitable for employment in public educational systems.

3. Develop proposals for adequate financing of education as a whole and at each of its many levels.

4. Conduct or participate in research of the types referred to in this Article in any instance where the Commission finds that such research is necessary for the advancement of the purposes and policies of this compact, utilizing fully the resources of national associations, regional compact organizations for higher education, and other agencies and institutions, both public and private.

5. Formulate suggested policies and plans for the improvement of public education as a whole, or for any segment thereof, and make recommendations with respect thereto available to the appropriate governmental units, agencies and public officials.

6. Do such other things as may be necessary or incidental to the administration of any of its authority or functions pursuant to this compact.

ARTICLE V

COOPERATION WITH FEDERAL GOVERNMENT

A. If the laws of the United States specifically so provide, or if administrative provision is made therefor within the Federal Government, the United States may be represented on the Commission by not to exceed ten representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to Federal law, and may be drawn from any one or more branches of the Federal Government, but no such representative shall have a vote on the Commission.

B. The Commission may provide information and make recommendations to any executive or legislative agency or officer of the Federal Government concerning the common educational policies of the States, and may advise with any such agencies or officers concerning any matter of mutual interest.

ARTICLE VI

COMMITTEES

A. To assist in the expeditious conduct of its business when the full Commission is not meeting, the Commission shall elect a steering committee of thirty members which, subject to the provisions of this compact and consistent with the policies of the Commission, shall be constituted and function as provided in the by-laws of the Commission. One-third of the voting membership of the steering committee shall consist of Governors, and the remainder shall consist of other members of the Commission. A Federal representative on the Commission may serve with the Steering Committee but without vote. The voting members of the steering committee shall serve for terms of two years, except that members elected to the first steering committee of the Commission shall be elected as follows: fifteen for one year and fifteen for two years. The chairman, vice chairman, and treasurer of the Commission shall be members of the steering committee and, anything in this paragraph to the contrary notwithstanding, shall serve during their continuance in those offices. Vacancies in the steering committee shall not affect its authority to act, but the Commission at its next regularly ensuing meeting following the occurrence of any vacancy shall fill it for the unexpired term. No person shall serve more than two terms as a member of the steering committee; provided that service for a partial term of one year or less shall not be counted toward the two term limitation.

B. The Commission may establish advisory and technical committees composed of State, local, and Federal officials, and private persons to advise it with respect to any one or more of its functions. Any advisory or technical committee may, on request of the States concerned, be established to consider any matter of special concern to two or more of the party States.

C. The Commission may establish such additional committees as its by-laws may provide.

ARTICLE VII

FINANCE

A. The Commission shall advise the Governor or designated officer or officers of each party State of its budget and estimated expenditures for such period as may be required by the laws of that party State. Each of the Commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party States.

B. The total amount of appropriation requests under any budget shall be apportioned among the party states. In making such apportionment, the Commission shall devise and employ a formula which takes equitable account of the populations and per capita income levels of the party States.

C. The Commission shall not pledge the credit of any party States. The Commission may meet any of its obligations in whole or in part with funds available to it pursuant to Article III(g) of this compact, provided that the Commission takes specific action setting aside such funds prior to incurring an obligation to be met in whole or in part in such manner. Except where the Commission makes use of funds available to it pursuant to Article III(g) thereof, the Commission shall not incur any obligation prior to the allotment of funds by the party States adequate to meet the same.

D. The Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Commission shall be subject to the audit and accounting procedure established by its by-laws. However, all receipts and disbursements of funds handled by the Commission shall be audited yearly by a qualified public accountant, and the report of the audit shall be included in and become part of the annual reports of the Commission.

E. The accounts of the Commission shall be open at any reasonable time for inspection by duly constituted officers of the party States and by any persons authorized by the Commission.

F. Nothing contained herein shall be construed to prevent Commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the Commission.

ARTICLE VIII

ELIGIBLE PARTIES ENTRY INTO AND WITHDRAWAL

A. This compact shall have as eligible parties all States, Territories, and Possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico. In respect of any such jurisdiction not having a Governor, the term "Governor", as used in this compact, shall mean the closest equivalent official of such jurisdiction.

B. Any State or other eligible jurisdiction may enter into this compact and it shall become binding thereon when it has adopted the same: provided that in order to enter into initial effect, adoption by at least ten eligible party jurisdictions shall be required.

C. Adoption of the compact may be either by enactment thereof or by adherence thereto by the Governor; provided that in the absence of enactment, adherence by the Governor shall be sufficient to make this State a party only until December 31, 1967. During any period when a State is participating in this compact through gubernatorial action, the Governor shall appoint those persons who, in addition to himself, shall serve as the members of the Commission from his State, and shall provide to the Commission an equitable share of the financial support of the Commission from any source available to him.

D. Except for a withdrawal effective on December 31, 1967 in accordance with paragraph C of this Article, any party State may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the Governor of the withdrawing State has given notice in writing of the withdrawal to the Governors of all other party States. No withdrawal shall affect any liability already incurred by or chargeable to a party State prior to the time of such withdrawal.

ARTICLE IX

CONSTRUCTION AND SEVERABILITY

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any State or of the United States, or the application thereof to any Government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any Government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any State participating therein, the compact shall remain in full force and effect as to the State affected as to all severable matters.

Added by Acts 1966, No. 364, §1.



RS 17:1912 - Repealed by Acts 1972, No. 680, 2

§1912. Repealed by Acts 1972, No. 680, §2



RS 17:1913 - Bylaws; state not bound

§1913. Bylaws; state not bound

Pursuant to Article III(i) of the compact, the commission shall file a copy of its bylaws and any amendment thereto with the office of the governor, the State Department of Education, and the secretary of state. Nothing contained herein shall be construed as binding the State of Louisiana to appropriate or provide any specific amount of money for operations of the Educational Commission of the States or as binding or obligating the state to act favorably upon the recommendations of the commission with reference to the budget or other matters.

Added by Acts 1966, No. 364, §3. Amended by Acts 1972, No. 680, §1.



RS 17:1915 - Ratification; text of compact

PART III. INTERSTATE COMPACT ON EDUCATIONAL OPPORTUNITY FOR MILITARY CHILDREN

§1915. Ratification; text of compact

The action of the governor of this state in entering into a compact on behalf of the State of Louisiana with the states joining therein for cooperative efforts for ensuring educational opportunity and access for children of military families is hereby authorized and ratified, which compact is substantially as follows:

INTERSTATE COMPACT ON EDUCATIONAL OPPORTUNITY

FOR MILITARY CHILDREN

ARTICLE I

PURPOSE

It is the purpose of this compact to remove barriers to educational success imposed on children of military families because of frequent moves and deployment of their parents by:

A. Facilitating the timely enrollment of children of military families and ensuring that they are not placed at a disadvantage due to difficulty in the transfer of education records from the previous school district(s) or variations in entrance/age requirements.

B. Facilitating the student placement process through which children of military families are not disadvantaged by variations in attendance requirements, scheduling, sequencing, grading, course content or assessment.

C. Facilitating the qualification and eligibility for enrollment, educational programs, and participation in extracurricular academic, athletic, and social activities.

D. Facilitating the on-time graduation of children of military families.

E. Providing for the promulgation and enforcement of administrative rules implementing the provisions of this compact.

F. Providing for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

G. Promoting coordination between this compact and other compacts affecting military children.

H. Promoting flexibility and cooperation between the educational system, parents and the student in order to achieve educational success for the student.

ARTICLE II

DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

A. "Active duty" means full-time duty status in the active uniformed service of the United States, including members of the National Guard and Reserve on active duty orders pursuant to 10 U.S.C. Section 1209 and 1211.

B. "Children of military families" means a school-aged child, enrolled in Kindergarten through Twelfth (12th) grade, in the household of an active duty member.

C. "Compact commissioner” means the voting representative of each compacting state appointed pursuant to Article VIII of this compact.

D. "Deployment" means the period one (1) month prior to the service members' departure from their home station on military orders though six (6) months after return to their home station.

E. "Educational records" means those official records, files, and data directly related to a student and maintained by the school or local education agency, including but not limited to records encompassing all the material kept in the student's cumulative folder such as general identifying data, records of attendance and of academic work completed, records of achievement and results of evaluative tests, health data, disciplinary status, test protocols, and individualized education programs.

F. "Extracurricular activities" means a voluntary activity sponsored by the school or local education agency or an organization sanctioned by the local education agency. Extracurricular activities include, but are not limited to, preparation for and involvement in public performances, contests, athletic competitions, demonstrations, displays, and club activities.

G. "Interstate Commission on Educational Opportunity for Military Children" means the commission that is created under Article IX of this compact, which is generally referred to as Interstate Commission.

H. "Local education agency" means a public authority legally constituted by the state as an administrative agency to provide control of and direction for Kindergarten through Twelfth (12th) grade public educational institutions.

I. "Member state" means a state that has enacted this compact.

J. "Military installation" means a base, camp, post, station, yard, center, homework facility for any ship, or other activity under the jurisdiction of the Department of Defense, including any leased facility, which is located within any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other U.S. Territory. Such term does not include any facility used primarily for civil works, rivers and harbors projects, or flood control projects.

K. "Non-member state" means a state that has not enacted this compact.

L. "Receiving state" means the state to which a child of a military family is sent, brought, or caused to be sent or brought.

M. "Rule" means a written statement by the Interstate Commission promulgated pursuant to Article XII of this compact that is of general applicability, implements, interprets or prescribes a policy or provision of the Compact, or an organizational, procedural, or practice requirement of the Interstate Commission, and has the force and effect of statutory law in a member state, and includes the amendment, repeal, or suspension of an existing rule.

N. "Sending state" means the state from which a child of a military family is sent, brought, or caused to be sent or brought.

O. "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other U.S. Territory.

P. "Student" means the child of a military family for whom the local education agency receives public funding and who is formally enrolled in Kindergarten through Twelfth (12th) grade.

Q. "Transition" means (1) the formal and physical process of transferring from school to school or (2) the period of time in which a student moves from one school in the sending state to another school in the receiving state.

R. "Uniformed service" means the Army, Navy, Air Force, Marine Corps, Coast Guard as well as the Commissioned Corps of the National Oceanic and Atmospheric Administration, and Public Health Services.

S. "Veteran" means a person who served in the uniformed services and who was discharged or released there from under conditions other than dishonorable.

ARTICLE III

APPLICABILITY

A. Except as otherwise provided in Section B, this compact shall apply to the children of:

1. Active duty members of the uniformed services as defined in this compact, including members of the National Guard and Reserve on active duty orders pursuant to 10 U.S.C. Section 1209 and 1211.

2. Members or veterans of the uniformed services who are severely injured and medically discharged or retired for a period of one (1) year after medical discharge or retirement.

3. Members of the uniformed services who die on active duty or as a result of injuries sustained on active duty for a period of one (1) year after death.

B. The provisions of this interstate compact shall only apply to local education agencies as defined in this compact.

C. The provisions of this compact shall not apply to the children of:

1. Inactive members of the national guard and military reserves.

2. Members of the uniformed services now retired, except as provided in Section A.

3. Veterans of the uniformed services, except as provided in Section A.

4. Other U.S. Department of Defense personnel and other federal agency civilian and contract employees not defined as active duty members of the uniformed services.

ARTICLE IV

EDUCATIONAL RECORDS & ENROLLMENT

A. Unofficial or "hand-carried" education records. In the event that official education records cannot be released to the parents for the purpose of transfer, the custodian of the records in the sending state shall prepare and furnish to the parent a complete set of unofficial educational records containing uniform information as determined by the Interstate Commission. Upon receipt of the unofficial education records by a school in the receiving state, the school shall enroll and appropriately place the student based on the information provided in the unofficial records pending validation by the official records, as quickly as possible.

B. Official education records/transcripts. Simultaneous with the enrollment and conditional placement of the student, the school in the receiving state shall request the student’s official education record from the school in the sending state. Upon receipt of this request, the school in the sending state will process and furnish the official education records to the school in the receiving state within ten (10) days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

C. Immunizations. Compacting states shall give thirty (30) days from the date of enrollment or within such time as is reasonably determined under the rules promulgated by the Interstate Commission, for students to obtain any immunization(s) required by the receiving state. For a series of immunizations, initial vaccinations must be obtained within thirty (30) days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

D. Kindergarten and First grade entrance age. Students shall be allowed to continue their enrollment at the grade level in the receiving state commensurate with their grade level (including Kindergarten) from a local education agency in the sending state at the time of transition, regardless of age. A student that has satisfactorily completed the prerequisite grade level in the local education agency in the sending state shall be eligible for enrollment in the next highest grade level in the receiving state, regardless of age. A student transferring after the start of the school year in the receiving state shall enter the school in the receiving state on their validated level from an accredited school in the sending state.

ARTICLE V

PLACEMENT & ATTENDANCE

A. Course placement. When the student transfers before or during the school year, the receiving state school shall initially honor placement of the student in educational courses based on the student's enrollment in the sending state school and/or educational assessments conducted at the school in the sending state if the courses are offered. Course placement includes but is not limited to Honors, International Baccalaureate, Advanced Placement, vocational, technical and career pathways courses. Continuing the student's academic program from the previous school and promoting placement in academically and career challenging courses should be paramount when considering placement. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in the course(s).

B. Educational program placement. The receiving state school shall initially honor placement of the student in educational programs based on current educational assessments conducted at the school in the sending state or participation/placement in like programs in the sending state. Such programs include, but are not limited to gifted and talented programs and English as a second language (ESL). This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

C. Special education services. In compliance with the federal requirements of the Individuals with Disabilities Education Act (IDEA), 20 U.S.C.A. Section 1400 et seq, the receiving state shall initially provide comparable services to a student with disabilities based on his/her current Individualized Education Program (IEP). In compliance with the requirements of Section 504 of the Rehabilitation Act, 29 U.S.C.A. Section 794, and with Title II of the Americans with Disabilities Act, 42 U.S.C.A. Sections 12131-12165, the receiving state shall make reasonable accommodations and modifications to address the needs of incoming students with disabilities, subject to an existing 504 or Title II Plan, to provide the student with equal access to education. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

D. Placement flexibility. Local education agency administrative officials shall have flexibility in waiving course/program prerequisites, or other preconditions for placement in courses/programs offered under the jurisdiction of the local education agency.

E. Absence as related to deployment activities. A student whose parent or legal guardian is an active duty member of the uniformed services, as defined by the compact, and has been called to duty for, is on leave from, or immediately returned from deployment to a combat zone or combat support posting, shall be granted additional excused absences at the discretion of the local education agency superintendent to visit with his or her parent or legal guardian relative to such leave or deployment of the parent or guardian.

ARTICLE VI

ELIGIBILITY

A. Eligibility for enrollment.

1. Special power of attorney, relative to the guardianship of a child of a military family and executed under applicable law shall be sufficient for the purposes of enrollment and all other actions requiring parental participation and consent.

2. A local education agency shall be prohibited from charging local tuition to a transitioning military child placed in the care of a non-custodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent.

3. A transitioning military child, placed in the care of a non-custodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent, may continue to attend the school in which he/she was enrolled while residing with the custodial parent.

B. Eligibility for extracurricular participation - State and local education agencies shall facilitate the opportunity for transitioning military children's inclusion in extracurricular activities, regardless of application deadlines, to the extent they are otherwise qualified.

ARTICLE VII

GRADUATION

In order to facilitate the on-time graduation of children of military families, states and local education agencies shall incorporate the following procedures:

A. Waiver requirements. Local education agency administrative officials shall waive specific courses required for graduation if similar course work has been satisfactorily completed in another local education agency or shall provide reasonable justification for denial. Should a waiver not be granted to a student who would qualify to graduate from the sending school, the local education agency shall provide an alternative means of acquiring required coursework so that graduation may occur on time.

B. Exit exams. States shall accept exit or end-of-course exams required for graduation from the sending state, national norm referenced achievement tests, or alternative testing, in lieu of testing requirements for graduation in the receiving state. In the event the above alternatives cannot be accommodated by the receiving state for a student transferring in his or her Senior year, then the provisions of Article VII, Section C shall apply.

C. Transfers during senior year. Should a military student transferring at the beginning or during his or her senior year be ineligible to graduate from the receiving local education agency after all alternatives have been considered, the sending and receiving local education agencies shall ensure the receipt of a diploma from the sending local education agency, if the student meets the graduation requirements of the sending local education agency. In the event that one of the states in question is not a member of this compact, the member state shall use best efforts to facilitate the on-time graduation of the student in accordance with Sections A and B of this Article.

ARTICLE VIII

STATE COORDINATION

A. Each member state shall, through the creation of a State Council or use of an existing body or board, provide for the coordination among its agencies of government, local education agencies, and military installations concerning the state's participation in, and compliance with, this compact and Interstate Commission activities. While each member state may determine the membership of its own State Council, its membership must include at least: the state superintendent of education, superintendent of a school district with a high concentration of military children, representative from a military installation, one representative each from the legislative and executive branches of government, and other offices and stakeholder groups the State Council deems appropriate. A member state that does not have a school district deemed to contain a high concentration of military children may appoint a superintendent from another school district to represent local education agencies on the State Council.

B. The State Council of each member state shall appoint or designate a military family education liaison to assist military families and the state in facilitating the implementation of this compact.

C. The compact commissioner responsible for the administration and management of the state's participation in the compact shall be appointed by the Governor or as otherwise determined by each member state.

D. The compact commissioner and the military family education liaison designated herein shall be ex-officio members of the State Council, unless either is already a full voting member of the State Council.

ARTICLE IX

INTERSTATE COMMISSION ON EDUCATIONAL

OPPORTUNITY FOR MILITARY CHILDREN

The member states hereby create the "Interstate Commission on Educational Opportunity for Military Children." The activities of the Interstate Commission are the formation of public policy and are a discretionary state function. The Interstate Commission shall:

A. Be a body corporate and joint agency of the member states and shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of this compact.

B. Consist of one Interstate Commission voting representative from each member state who shall be that state's compact commissioner.

1. Each member state represented at a meeting of the Interstate Commission is entitled to one vote.

2. A majority of the total member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

3. A representative shall not delegate a vote to another member state. In the event the compact commissioner is unable to attend a meeting of the Interstate Commission, the Governor or State Council may delegate voting authority to another person from their state for a specified meeting.

4. The bylaws may provide for meetings of the Interstate Commission to be conducted by telecommunication or electronic communication.

C. Consist of ex-officio, non-voting representatives who are members of interested organizations. Such ex-officio members, as defined in the bylaws, may include but not be limited to, members of the representative organizations of military family advocates, local education agency officials, parent and teacher groups, the United States Department of Defense, the Education Commission of the States, the Interstate Agreement on the Qualification of Educational Personnel and other interstate compacts affecting the education of children of military members.

D. Meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.

E. Establish an executive committee, whose members shall include the officers of the Interstate Commission and such other members of the Interstate Commission as determined by the bylaws. Members of the executive committee shall serve a one year term. Members of the executive committee shall be entitled to one vote each. The executive committee shall have the power to act on behalf of the Interstate Commission, with the exception of rulemaking, during periods when the Interstate Commission is not in session. The executive committee shall oversee the day-to-day activities of the administration of the compact including enforcement and compliance with the provisions of the compact, its bylaws and rules, and other such duties as deemed necessary. The United States Department of Defense shall serve as an ex-officio, nonvoting member of the executive committee.

F. Establish bylaws and rules that provide for conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

G. Give public notice of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and its committees may close a meeting, or portion thereof, where it determines by two-thirds vote that an open meeting would be likely to:

1. Relate solely to the Interstate Commission's internal personnel practices and procedures.

2. Disclose matters specifically exempted from disclosure by federal and state statute.

3. Disclose trade secrets or commercial or financial information which is privileged or confidential.

4. Involve accusing a person of a crime, or formally censuring a person.

5. Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy.

6. Disclose investigative records compiled for law enforcement purposes.

7. Specifically relate to the Interstate Commission's participation in a civil action or other legal proceeding.

H. Shall cause its legal counsel or designee to certify that a meeting may be closed and shall reference each relevant exemptible provision for any meeting, or portion of a meeting, which is closed pursuant to this provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefore, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the Interstate Commission.

I. Shall collect standardized data concerning the educational transition of the children of military families under this compact as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall, in so far as is reasonably possible, conform to current technology and coordinate its information functions with the appropriate custodian of records as identified in the bylaws and rules.

J. Shall create a process that permits military officials, education officials and parents to inform the Interstate Commission if and when there are alleged violations of the compact or its rules or when issues subject to the jurisdiction of the compact or its rules are not addressed by the state or local education agency. This section shall not be construed to create a private right of action against the Interstate Commission or any member state.

ARTICLE X

POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The Interstate Commission shall have the following powers:

A. To provide for dispute resolution among member states.

B. To promulgate rules and take all necessary actions to effect the goals, purposes and obligations as enumerated in this compact. The rules shall have the force and effect of statutory law and shall be binding in the compact states to the extent and in the manner provided in this compact.

C. To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules and actions.

D. To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the bylaws, using all necessary and proper means, including but not limited to the use of judicial process.

E. To establish and maintain offices which shall be located within one or more of the member states.

F. To purchase and maintain insurance and bonds.

G. To borrow, accept, hire or contract for services of personnel.

H. To establish and appoint committees including, but not limited to, an executive committee as required by Article IX, Section E, which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

I. To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel.

J. To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

K. To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

L. To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

M. To establish a budget and make expenditures.

N. To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

O. To report annually to the legislatures, governors, judiciary, and state councils of the member states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

P. To coordinate education, training and public awareness regarding the compact, its implementation and operation for officials and parents involved in such activity.

Q. To establish uniform standards for the reporting, collecting and exchanging of data.

R. To maintain corporate books and records in accordance with the bylaws.

S. To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

T. To provide for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

ARTICLE XI

ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

A. The Interstate Commission shall, by a majority of the members present and voting, within 12 months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

1. Establishing the fiscal year of the Interstate Commission.

2. Establishing an executive committee, and such other committees as may be necessary.

3. Providing for the establishment of committees and for governing any general or specific delegation of authority or function of the Interstate Commission.

4. Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting.

5. Establishing the titles and responsibilities of the officers and staff of the Interstate Commission.

6. Providing a mechanism for concluding the operations of the Interstate Commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations.

7. Providing "start up" rules for initial administration of the compact.

B. The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson, a vice-chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the Interstate Commission.

C. Executive Committee, Officers and Personnel.

1. The executive committee shall have such authority and duties as may be set forth in the bylaws, including but not limited to:

a. Managing the affairs of the Interstate Commission in a manner consistent with the bylaws and purposes of the Interstate Commission.

b. Overseeing an organizational structure within, and appropriate procedures for the Interstate Commission to provide for the creation of rules, operating procedures, and administrative and technical support functions.

c. Planning, implementing, and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the Interstate Commission.

2. The executive committee may, subject to the approval of the Interstate Commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation, as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a Member of the Interstate Commission. The executive director shall hire and supervise such other persons as may be authorized by the Interstate Commission.

D. The Interstate Commission's executive director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of Interstate Commission employment, duties, or responsibilities; provided, that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

1. The liability of the Interstate Commission's executive director and employees or Interstate Commission representatives, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person’s state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

2. The Interstate Commission shall defend the executive director and its employees and, subject to the approval of the Attorney General or other appropriate legal counsel of the member state represented by an Interstate Commission representative, shall defend such Interstate Commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

3. To the extent not covered by the state involved, member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorney's fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE XII

RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

A. Rulemaking Authority. The Interstate Commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this Compact. Notwithstanding the foregoing, in the event the Interstate Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this Act, or the powers granted hereunder, then such an action by the Interstate Commission shall be invalid and have no force or effect.

B. Rulemaking Procedure. Rules shall be made pursuant to a rulemaking process that substantially conforms to the "Model State Administrative Procedure Act," of 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000) as amended, as may be appropriate to the operations of the Interstate Commission.

C. Not later than thirty (30) days after a rule is promulgated, any person may file a petition for judicial review of the rule; provided, that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Interstate Commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the Interstate Commission's authority.

D. If a majority of the legislatures of the compacting states rejects a Rule by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

ARTICLE XIII

OVERSIGHT, ENFORCEMENT, AND DISPUTE RESOLUTION

A. Oversight.

1. The executive, legislative and judicial branches of state government in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall have standing as statutory law.

2. All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission.

3. The Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the Interstate Commission shall render a judgment or order void as to the Interstate Commission, this compact or promulgated rules.

B. Default, Technical Assistance, Suspension and Termination. If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or promulgated rules, the Interstate Commission shall:

1. Provide written notice to the defaulting state and other member states, of the nature of the default, the means of curing the default and any action taken by the Interstate Commission. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default.

2. Provide remedial training and specific technical assistance regarding the default.

3. If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the member states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

4. Suspension or termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the Interstate Commission to the Governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.

5. The state which has been suspended or terminated is responsible for all assessments, obligations and liabilities incurred through the effective date of suspension or termination including obligations, the performance of which extends beyond the effective date of suspension or termination.

6. The Interstate Commission shall not bear any costs relating to any state that has been found to be in default or which has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

7. The defaulting state may appeal the action of the Interstate Commission by petitioning the U.S. District Court for the District of Columbia or the federal district where the Interstate Commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

C. Dispute Resolution.

1. The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and non-member states.

2. The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

D. Enforcement.

1. The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

2. The Interstate Commission, may by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal offices, to enforce compliance with the provisions of the compact, its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

3. The remedies herein shall not be the exclusive remedies of the Interstate Commission. The Interstate Commission may avail itself of any other remedies available under state law or the regulation of a profession.

ARTICLE XIV

FINANCING OF THE INTERSTATE COMMISSION

A. The Interstate Commission shall pay, or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

B. The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, which shall promulgate a rule binding upon all member states.

C. The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the member states, except by and with the authority of the member state.

D. The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall by audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE XV

MEMBER STATES, EFFECTIVE DATE AND AMENDMENT

A. Any state is eligible to become a member state.

B. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than ten (10) of the states. The effective date shall be no earlier than December 1, 2007. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of non-member states or their designees shall be invited to participate in the activities of the Interstate Commission on a non voting basis prior to adoption of the compact by all states.

C. The Interstate Commission may propose amendments to the compact or enactment by the member states. No amendment shall become effective and binding upon the Interstate Commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

ARTICLE XVI

WITHDRAWAL AND DISSOLUTION

A. Withdrawal.

1. Once effective, the compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the compact by specifically repealing the statute, which enacted the compact into law.

2. Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until one (1) year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other member jurisdiction.

3. The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other member states of the withdrawing state's intent to withdraw within sixty (60) days of its receipt thereof.

4. The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

5. Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

B. Dissolution of Compact

1. This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to one (1) member state.

2. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XVII

SEVERABILITY AND CONSTRUCTION

A. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B. The provisions of this compact shall be liberally construed to effectuate its purposes.

C. Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

ARTICLE XVIII

BINDING EFFECT OF COMPACT AND OTHER LAWS

A. Other Laws.

1. Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

2. All member states' laws conflicting with this compact are superseded to the extent of the conflict.

B. Binding Effect of the Compact.

1. All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

2. All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

3. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

Acts 2009, No. 297, §1, eff. Jan. 1, 2010.



RS 17:1921 - Findings and purpose

CHAPTER 7-A. LOUISIANA CANCER RESEARCH CENTER OF

L.S.U. HEALTH SCIENCES CENTER IN NEW ORLEANS/TULANE

HEALTH SCIENCES CENTER

§1921. Findings and purpose

The purpose of this Chapter is to create the Louisiana Cancer Research Center of L.S.U. Health Sciences Center in New Orleans/Tulane Health Sciences Center with the primary function of conducting research and promoting education in the diagnosis, detection, and treatment of cancer in its pursuit of obtaining National Cancer Institute (NCI) designation for the two health sciences centers in New Orleans, Louisiana. Data from multiple sources indicate that Louisiana's citizens suffer disproportionately from a high rate of cancer-induced deaths. The latest statistics from the American Cancer Society show that Louisiana has the highest cancer mortality rate in the nation. Approximately one hundred eighty Louisiana citizens die each week from cancer, and the cost to the state's economy is close to four hundred million dollars per year in lost productivity from excessive early death from cancer. By coordinating and focusing the cancer research efforts at the Louisiana Cancer Research Center of L.S.U. Health Sciences Center in New Orleans/Tulane Health Sciences Center and by providing modern new research resources and infrastructure, the cancer centers in New Orleans will be able to develop their current facilities and recruit the new faculty members necessary to achieve the designation as an NCI designated cancer center, the recognized gold standard for excellence in cancer research, treatment, and prevention. There are sixty such centers in the United States, but none in Louisiana, Mississippi, or Arkansas. The closest NCI designated cancer centers are three hundred fifty miles to the west of New Orleans at the M.D. Anderson Hospital in Houston, Texas, and three hundred fifty miles to the northeast of New Orleans at the University of Alabama Medical Center in Birmingham, Alabama.

Acts 2002, 1st Ex. Sess., No. 41, §1.



RS 17:1922 - Louisiana Cancer Research Center of L.S.U. Health Sciences Center in New Orleans/Tulane Health Sciences Center; creation; domicile; fiscal year

§1922. Louisiana Cancer Research Center of L.S.U. Health Sciences Center in New Orleans/Tulane Health Sciences Center; creation; domicile; fiscal year

The Louisiana Cancer Research Center of L.S.U. Health Sciences Center in New Orleans/Tulane Health Sciences Center, hereafter referred to as "center", is hereby created as a body corporate under the administration of a governance board as provided in this Chapter and in accordance with R.S. 17:3390(B). The domicile of the center shall be Orleans Parish. The center shall operate on a fiscal year basis commencing on July first and ending on June thirtieth of each year.

Acts 2002, 1st Ex. Sess., No. 41, §1.



RS 17:1923 - Governing board; membership

§1923. Governing board; membership

A. The governance board of the center shall exercise all powers, rights, and duties conferred upon the center by this Chapter or other provisions of law. The board shall consist of the senior vice president for health sciences of Tulane University Health Sciences Center, a senior Louisiana State University Health Sciences Center representative appointed by the president of the Louisiana State University System, a member appointed by the senior vice president for health sciences of Tulane University Health Sciences Center, a member appointed by the president of the Louisiana State University System from the Louisiana State University Health Sciences Center, the secretary of the Department of Economic Development or his designee, the chairman of the Louisiana Board of Regents or his designee, and such other persons as may be appointed by the unanimous consent of the board. The appointed members of the governance board shall serve for terms of four years each. Any appointment to fill a vacancy on the board shall be made for the unexpired term of the member whose death, resignation, or removal created such vacancy.

B. The members of the board shall not receive compensation by reason of their membership on the board or attendance at the meetings of the board. Members of the board shall receive a per diem allowance to be established by the board in an amount not to exceed the amount of per diem authorized for members of the legislature. All members may be reimbursed for travel expenses incurred in the performance of their official duties. The travel expense reimbursement shall be fixed by the center in an amount not to exceed those authorized under state travel regulations.

C. The senior vice president for health sciences of Tulane University Health Sciences Center and the senior Louisiana State University Health Sciences Center representative appointed by the president of the Louisiana State University System shall serve as the chairperson and vice chairperson on an alternating annual basis according to the bylaws. The board shall elect on an annual basis a secretary-treasurer of the board and such other officers as the members determine necessary. The chairperson shall sign and execute all vouchers and other orders for the disbursement of funds belonging to the center upon authorization by the board. A majority of the members of the board shall constitute a quorum for the transaction of all business of the center. Meetings of the board shall be held at a time and place as determined by and at the call of the chairperson or when requested by a majority of the members.

D. Members of the board while acting within the scope of their duties and responsibilities as board members shall not be subject to any personal liability resulting from carrying out the powers and duties conferred on them as members of the board, and shall have the indemnification rights provided in R.S. 13:5108.1, et seq., with respect to such actions.

Acts 2002, 1st Ex. Sess., No. 41, §1.



RS 17:1924 - Purposes and powers of the center

§1924. Purposes and powers of the center

The governance board of the center shall have authority to:

(1) Sue and be sued, including the right to recover all debts owing to the center, and to retain legal counsel therefor.

(2) Actively seek and accept donations, bequests, and other forms of financial assistance for educational and research purposes from any public or private person or agency and comply with rules and regulations governing grants from the federal government or any other person or agency which are not in contravention of the constitution and laws of the state.

(3) Purchase and maintain equipment and make improvements to facilities necessary for the use of the center.

(4) Approve the appointment of such administrative officers and other personnel as the governance board deems necessary and designate their titles. The compensation of all officers and employees shall be fixed by the governance board and the officers so appointed shall serve at the pleasure of the governance board.

(5) Adopt, amend, and repeal rules and regulations necessary or proper for the business of the center.

(6) Enter into contracts and agreements with other agencies and entities with respect to cooperative enterprises and undertakings relating to or associated with the purposes of the center.

(7) Perform such other functions as are necessary or incidental to the supervision and management of the center.

(8) Employ the proceeds of all donations, grants, and requests made to the center so as to effect the purposes of and in accordance with the terms and conditions of such donations, grants, and requests.

Acts 2002, 1st Ex. Sess., No. 41, §1.



RS 17:1925 - Executive director; appointment; functions

§1925. Executive director; appointment; functions

The governance board may appoint a chief administrative officer who shall be the executive director of the center. The executive director of the center shall serve at the pleasure of the governance board and shall, with the approval of the governance board, appoint and remove all professional, research, technical, clerical, and other employees of the center. The compensation of the executive director shall be fixed by the governance board.

Acts 2002, 1st Ex. Sess., No. 41, §1.



RS 17:1926 - Reports

§1926. Reports

The governance board shall present a strategic plan and annual progress report to the Joint Legislative Committee on the Budget, the Louisiana Board of Regents, and the Department of Economic Development not later than February first of each year. The governance board shall make such other reports as are required by the Joint Legislative Committee on the Budget.

Acts 2002, 1st Ex. Sess., No. 41, §1.



RS 17:1927 - Audits

§1927. Audits

The books and accounts of the center shall be subject to audit not less than annually by the legislative auditor in accordance with applicable law.

Acts 2002, 1st Ex. Sess., No. 41, §1.



RS 17:1941 - Statement of policy

CHAPTER 8. EDUCATION OF STUDENTS

WITH EXCEPTIONALITIES

PART I. EDUCATIONAL OPPORTUNITIES FOR

STUDENTS WITH EXCEPTIONALITIES

§1941. Statement of policy

It is and shall be the duty of state and local educational agencies of the state of Louisiana to provide a free appropriate public education in the least restrictive environment to every student with an exceptionality, ages three through twenty-one, who is a resident therein.

Acts 1977, No. 754, §1; Acts 1998, 1st Ex. Sess., No. 109, §1, eff. May 5, 1998; Acts 2008, No. 376, §1.



RS 17:1942 - Definitions

§1942. Definitions

A. For purposes of this Chapter, the definitions in the Individuals with Disabilities Education Improvement Act of 2004 are hereby adopted unless otherwise provided by this Chapter or duly adopted regulations or policies.

B. A "student with an exceptionality", including a student with a disability, is any student who is evaluated according to state and federal regulation or policy and is deemed to have a mental disability, hearing impairment (including deafness), multiple disabilities, deaf-blindness, speech or language impairment, visual impairment (including blindness), emotional disturbance, orthopedic impairment, other health impairment, specific learning disability, traumatic brain injury, autism, or as deemed to be gifted or talented, and as a result requires special education and related services. A student with an exceptionality may include, as determined by the local education agency, a student experiencing developmental delay ages three through eight.

C. "Education service agency" means a regional public multiservice administrative agency authorized by state law to develop, manage, and provide services or programs to local education agencies and includes any other public institution or agency having administrative control and direction over a public elementary or secondary school.

D. "Local education agency" means a public board of education or other public authority legally constituted within Louisiana for administrative control and direction of or to perform a service function for public elementary or secondary schools in a city, parish, or other local public school district or other political subdivision. The term includes an education service agency and special schools and school districts as that term is used in R.S. 17:1945 and any other public institution or agency having administrative control and direction of a public elementary or secondary school.

E. "Resident" as it applies to a student with an exceptionality for purposes of this Chapter shall mean any one of the following:

(1) The student is a resident within the geographical boundaries of the local education agency in which the student's parent or parents have their legal residence, unless the parent or parents have relinquished custody of the student. In such case, the student is a resident within the geographical boundaries of the local education agency in which the student's legal custodian or custodians have their legal residence.

(2) If a student's parents are divorced, the student is a resident of the local education agency in which the student's domiciliary or custodial parent or parents have their legal residence.

(3) If a student is in foster care, the student is a resident of the local education agency in which the parent or parents with whom the student lived immediately prior to being placed into foster care have their legal residence.

Acts 1977, No. 754, §1; Acts 1998, 1st Ex. Sess., No. 109, §1, eff. May 5, 1998; Acts 2008, No. 376, §1.



RS 17:1942.1 - Repealed by Acts 2008, No. 376, §2.

§1942.1. Repealed by Acts 2008, No. 376, §2.



RS 17:1943 - Administration and supervision

§1943. Administration and supervision

A.(1) Except as otherwise provided in Paragraph (2) of this Subsection, the provisions of this Chapter shall be administered at the state level by the Department of Education, with the approval of the State Board of Elementary and Secondary Education, and on the city or parish level by local education agencies.

(2) The Department of Education, with the approval of the State Board of Elementary and Secondary Education, shall provide only general supervision and monitoring when the provisions of this Chapter are administered through or in other state agencies.

B.(1) The State Board of Elementary and Secondary Education shall promulgate rules, regulations, and policies necessary for the administration of this Chapter and the implementation of the requirements of the Individuals with Disabilities Education Improvement Act of 2004.

(2)(a) The governor or his designee shall ensure that an interagency agreement or other mechanism for interagency coordination is in effect between each public agency described in Subparagraph (b) of this Paragraph and the state educational agency, in order to ensure that all services described in Subparagraph (b) of this Paragraph that are needed to ensure a free appropriate public education are provided, including the provision of such services during the pendency of any dispute under Item (iii) of this Subparagraph. Such agreement or mechanism shall include the following:

(i) An identification of, or a method for defining, the financial responsibility of each agency for providing services described in Subparagraph (b) of this Paragraph to ensure a free appropriate public education to students with disabilities, provided that the financial responsibility of each public agency described in Subparagraph (b) of this Paragraph, including the state Medicaid agency and other public insurers of students with disabilities, shall precede the financial responsibility of the local education agency or the state agency responsible for developing the student's individualized education program.

(ii) The conditions, terms, and procedures under which a local education agency shall be reimbursed by other agencies.

(iii) Procedures for resolving interagency disputes, including procedures under which local education agencies may initiate proceedings, under the agreement or other mechanism to secure reimbursement from other agencies or otherwise implement the provisions of the agreement or mechanism.

(iv) Policies and procedures for agencies to determine and identify the interagency coordination responsibilities of each agency to promote the coordination and timely and appropriate delivery of services described in Subparagraph (b) of this Paragraph.

(b) If any public agency other than an educational agency is otherwise obligated under federal or state law, or assigned responsibility under state policy or pursuant to Subparagraph (a) of this Paragraph, to provide or pay for any services that are also considered special education or related services that are necessary for ensuring a free appropriate public education to students with disabilities within the state, such public agency shall fulfill that obligation or responsibility, either directly or through contract or other arrangement.

(c) If a public agency other than an educational agency fails to provide or pay for the special education and related services described in Subparagraph (b) of this Paragraph, the local education agency or state agency responsible for developing the student's individualized education program shall provide or pay for such services to the student. Such local education agency or state agency may then claim reimbursement for the services from the public agency that failed to provide or pay for such services, and such public agency shall reimburse the local education agency or state agency pursuant to the terms of the interagency agreement or other mechanism described in Item (a)(i) of this Paragraph according to the procedures established in such agreement pursuant to Item (a)(ii) of this Paragraph.

(d) The requirements of Subparagraph (a) of this Paragraph may be met through state law or regulation, signed agreements between respective agency officials that clearly identify the responsibilities of each agency relating to the provision of services, or other appropriate written methods as determined by the governor or his designee.

C. The Department of Education shall establish pupil-teacher ratios and class sizes taking into account the chronological age of the student with an exceptionality, the severity of the disability, and the type of exceptionality.

Acts 1977, No. 754, §1. Acts 1984, No. 851, §1; Acts 1987, No. 640, §1, eff. July 9, 1987; Acts 1990, No. 1072, §1; Acts 1992, No. 458, §1, eff. June 20, 1992; Acts 1998, 1st Ex. Sess., No. 109, §1, eff. May 5, 1998; Acts 2001, No. 181, §1; Acts 2002, 1st Ex. Sess., No. 92, §1, eff. April 18, 2002; Acts 2008, No. 376, §1.

NOTE: SEE ACTS 1984, NO. 851, §3 AND §4.



RS 17:1944 - Local education agency; responsibilities

§1944. Local education agency; responsibilities

A. Subject to the conditions and limitations of this Chapter, local education agencies as defined in R.S. 17:1942, in providing for the education of students with exceptionalities within their jurisdiction, shall have in effect policies, procedures, and programs that are consistent with state policies and procedures.

B. Special education and related services may be provided by local education agencies for eligible children under three years of age.

C. Except as otherwise specifically permitted by the State Board of Elementary and Secondary Education, there shall be a chronological age span of not more than three years, and special education classes shall be grouped to provide for the most efficient delivery of services in accordance with the student's individualized education program.

D. Whenever adequate education results can best be obtained by providing cooperative special education and related services, the local education agencies shall establish and maintain such facilities and programs according to procedures established by the Department of Education with the approval of the State Board of Elementary and Secondary Education. Adjacent and nearby local education agencies shall pool their resources for this purpose. The local education agency within whose boundaries said facility is located shall be designated as the coordinating fiscal agency.

E. Local education agencies shall provide whatever transportation is necessary to implement any individualized education program for a student with an exceptionality. Transportation shall be provided in cooperative programs according to the method established in the contract between the cooperating agencies or districts and shall also be in accordance with the student's individualized education program.

F. A student with an exceptionality, except a gifted or talented student, shall be assigned to a school as requested by the parent if all of the following conditions are met:

(1) The parent submits a written request to the local education agency responsible for the student and the local education agency having jurisdiction over the school being requested by not later than April first of the school year preceding the school year for which the parent is requesting the school assignment. The request shall include a recommendation from at least two licensed physicians who have treated the student during the year prior to the submission of the request.

(2) The local education agency responsible for the student and the local education agency having jurisdiction over the school being requested by the parent enter into an agreement for the assignment of the student to the requested school.

(3) The requested school is located at least ten miles from the school the student is assigned to in accordance with applicable school attendance zone requirements.

(4) The requested school is located at least fifteen miles from the student's home.

(5) The requested school is not located in a public school district in which fifty percent or more of the public schools in the district are charter schools and fifty percent or more of the public schools in the district participate in a single application and enrollment process for public school enrollment.

Acts 1977, No. 754, §1; Acts 1992, No. 458, §1, eff. June 20, 1992; Acts 1998, 1st Ex. Sess., No. 109, §1, eff. May 5, 1998; Acts 2008, No. 376, §1; Acts 2016, No. 364, §1.



RS 17:1945 - Special schools and school districts

§1945. Special schools and school districts

A. The Special School District shall be considered an educational service agency administered by the Department of Education, subject to the limitations of such units which shall include no authority to levy tax. The Special School District shall have the responsibility and authority to create and fill positions to serve the students in the district subject to the availability of funds.

(1) The state superintendent of education shall be the governing authority for the Special School District.

(2) The Special School District includes:

(a) Louisiana special schools.

(b) Special School Programs.

(3) The services of the Special School District shall be available to all eligible students as described in this Section, regardless of their place of residence within the state.

B.(1) The Louisiana Schools for the Deaf and Visually Impaired, and the Louisiana Special Education Center, referred to as Louisiana Special Schools, are residential schools established to provide such academic, vocational, and other related services as may be required.

(2) The Louisiana Special Schools shall establish an annual enrollment deadline for admission to each of the respective schools. After a school's deadline, any other children with hearing, visual, or orthopedic impairments may enroll at the request of their parents, guardians, appointed custodians, or other legal surrogates if the school, as applicable, determines that there are sufficient resources to meet the needs of these children as well as the needs of the children enrolled prior to the enrollment deadline.

(3) The Louisiana Special Schools may share services and functions, including but not limited to fiscal, human resources, maintenance, security, physical plant, food, transportation, admissions, diagnostics, and health services, to the extent that sharing such services and functions is not in conflict with federal laws and rules applicable to the education of students with exceptionalities.

C.(1) Special School Programs shall be established to provide:

(a) Special education and related services to any eligible student with exceptionalities who is in any state-operated facility that provides only a general education program.

(b) Appropriate educational services to any eligible student in a state-operated facility that does not provide an educational program.

(2) Special School Programs may provide appropriate educational services at facilities where public agencies place students who are in the care or custody of the public agency or students whose education is the responsibility of the public agency.

(3) Special School Programs may provide the services authorized in this Section to students until their twenty-fifth birthday and may provide the services authorized in this Section to students regardless of age, pursuant to an agreement between Special School Programs and the facility or the public agency that placed the student.

(4), (5) Repealed by Acts 2012, No. 441, §3.

Acts 1977, No. 754, §1. Amended by Acts 1980, No. 258, §1, eff. June 30, 1980; Acts 1992, No. 458, §1, eff. June 20, 1992; Acts 1998, 1st Ex. Sess., No. 109, §1, eff. May 5, 1998; Acts 2008, No. 376, §1; Acts 2010, No. 325, §1; Acts 2012, No. 441, §§1, 3.



RS 17:1946 - Procedural safeguards

§1946. Procedural safeguards

A. The Department of Education and the local education agencies shall establish and maintain regulations and procedures in accordance with this Section and the Individuals with Disabilities Education Improvement Act of 2004 to ensure that students with exceptionalities and their parents are provided procedural safeguards with respect to the provision of free appropriate public education by such agencies.

B.(1) The right of a parent or public agency to initiate a request for a special education due process hearing shall prescribe within one year of the date the parent or public agency knew or should have known about the alleged action that forms the basis of the request.

(2) The one-year timeline does not apply to a parent if the parent was prevented from filing the due process hearing request due to either specific misrepresentations by the local education agency that it had resolved the problem forming the basis of the due process hearing request or the local education agency's withholding of information from the parent that was required to be provided by this Chapter and the Individuals with Disabilities Education Improvement Act of 2004.

C.(1) No person, who is an employee of a public school system, or his employer, who in good faith renders school health services and medical services to students with exceptionalities which are required by state or federal law, shall be liable for any civil damages as a result of any act or omission in rendering the care or services required.

(2) No individual appointed according to state or federal law to serve as a surrogate parent who in good faith performs the functions of such appointment which functions are required by state or federal law shall be liable for any civil damages as a result of any act or omission in rendering services in accordance with the functions of said appointment.

(3) The provisions of this Section shall not exempt from liability those individuals who intentionally or by grossly negligent acts or omissions cause damages to a student with an exceptionality or other individual participating in a special education program for individuals with exceptionalities.

D.(1) Except as provided in this Section, all oral and written communications and records made during the state mediation, whether or not conducted under this Chapter and whether before or after the institution of formal judicial proceedings, are not subject to disclosure and may not be used as evidence in any judicial or administrative proceeding.

(2) The state neutral individualized education program facilitator in an individualized education program meeting and the state mediator in a mediation shall not be required to testify concerning the mediation or individualized education program proceedings and are not subject to process or subpoena, issued in any judicial or administrative procedure, which requires the disclosure of any communications or records of the mediation, except with respect to the following:

(a) Reports made by the mediator to the state, only as to whether the parties appeared, whether the mediation took place, and whether a settlement resulted therein.

(b) A judicial determination of the meaning or enforceability of an agreement resulting from a mediation procedure if the court determines that testimony concerning what occurred in the mediation proceeding is necessary to prevent fraud or manifest injustice.

(3) The confidentiality provisions of this Section do not extend to statements, materials, and other tangible evidence, or communications that are otherwise subject to discovery or are otherwise admissible, merely because they were presented in the course of mediation, if they are based on proof independent of any communication or record made in mediation.

(4) If this Section conflicts with other legal requirements for disclosure of communications or materials, the issue of confidentiality may be presented to the court having jurisdiction of the proceedings to determine, in camera, whether the facts, circumstances, and context of the communications or materials sought to be disclosed warrant a protective order or whether the communications or materials are subject to disclosure.

(5) Confidentiality, in whole or in part, may be waived when all parties and the mediator specifically agree in writing.

Acts 1977, No. 754, §1. Amended by Acts 1979, No. 728, §1, eff. July 20, 1979; Acts 1992, No. 433, §1, eff. June 20, 1992; Acts 1992, No. 458, §1, eff. June 20, 1992; Acts 1992, No. 911, §1; Acts 1998, 1st Ex. Sess., No. 109, §1, eff. May 5, 1998; Acts 1999, No. 188, §1; Acts 2008, No. 376, §1.



RS 17:1947 - Funding

§1947. Funding

A. Funding for public school special educational services as provided by local education agencies shall be as follows:

(1) Each local education agency shall provide special education and related services to students with exceptionalities who are located within its geographical boundaries, including children who are placed in a private residential facility or an intermediate care facility for persons with developmental disabilities for any reason by any individual or agency; however, the agency shall pay the cost of such services only for such students who are residents within the geographical boundaries of the agency. Each local education agency shall provide child find and evaluation to nonresident students who attend a parentally placed private elementary or secondary school.

(2) If a local education agency provides special education and related services to a student with an exceptionality who is located within the geographical boundaries of such agency but is not a resident thereof, including children who are placed in a private residential facility or an intermediate care facility for persons with developmental disabilities for any reason by any individual or agency, the cost of any special education and related services shall be reimbursed by the local education agency within the boundaries of which the student resides, except as provided in Paragraph (3) of this Subsection.

(3) If a student with an exceptionality is living in a private residential facility in this state but the student is not a resident of this state, the local education agency providing any special education and related services to that student shall be reimbursed by the residential facility for the cost of providing those services.

B. The state shall be responsible for funding the costs of special education and related services for students enrolled in the special school district and special schools as provided for in R.S. 17:1945.

C. The Department of Education and local education authorities may, under policies established by the State Board of Elementary and Secondary Education, enter into purchase of service agreements or contracts with other public or nonpublic agencies to provide special education and related services.

Acts 1977, No. 754, §1; Acts 1990, No. 1046, §1; Acts 1992, No. 458, §1, eff. June 20, 1992; Acts 1998, 1st Ex. Sess., No. 109, §1, eff. May 5, 1998; Acts 2001, No. 181, §1; Acts 2008, No. 376, §1; Acts 2009, No. 303, §1; Acts 2014, No. 811, §8, eff. June 23, 2014.



RS 17:1947.1 - Repealed by Acts 2008, No. 376, §2.

§1947.1. Repealed by Acts 2008, No. 376, §2.



RS 17:1948 - Repealed by Acts 2008, No. 376, §2.

§1948. Repealed by Acts 2008, No. 376, §2.



RS 17:1949 - Repealed by Acts 2008, No. 376, §2.

§1949. Repealed by Acts 2008, No. 376, §2.



RS 17:1950 - Repealed by Acts 2008, No. 376, §2.

§1950. Repealed by Acts 2008, No. 376, §2.



RS 17:1951 - Repealed by Acts 2008, No. 376, §2.

§1951. Repealed by Acts 2008, No. 376, §2.



RS 17:1952 - Repealed by Acts 2008, No. 376, §2.

§1952. Repealed by Acts 2008, No. 376, §2.



RS 17:1953 - Repealed by Acts 2008, No. 376, §2.

§1953. Repealed by Acts 2008, No. 376, §2.



RS 17:1954 - Repealed by Acts 2008, No. 376, §2.

§1954. Repealed by Acts 2008, No. 376, §2.



RS 17:1955 - Repealed by Acts 1998, 1st Ex. Sess., No. 109, 2, eff. May 5, 1998.

§1955. Repealed by Acts 1998, 1st Ex. Sess., No. 109, §2, eff. May 5, 1998.



RS 17:1956 - Repealed by Acts 1998, 1st Ex. Sess., No. 109, 2, eff. May 5, 1998.

§1956. Repealed by Acts 1998, 1st Ex. Sess., No. 109, §2, eff. May 5, 1998.



RS 17:1957 - Repealed by Acts 1998, 1st Ex. Sess., No. 109, 2, eff. May 5, 1998.

§1957. Repealed by Acts 1998, 1st Ex. Sess., No. 109, §2, eff. May 5, 1998.



RS 17:1958 - Repealed by Acts 2008, No. 376, §2.

§1958. Repealed by Acts 2008, No. 376, §2.



RS 17:1959 - Repealed by Acts 1998, 1st Ex. Sess., No. 109, 2, eff. May 5, 1998.

§1959. Repealed by Acts 1998, 1st Ex. Sess., No. 109, §2, eff. May 5, 1998.



RS 17:1960 - The Deaf Child's Bill of Rights; legislative recognition

§1960. The Deaf Child's Bill of Rights; legislative recognition

A. The Louisiana Association of the Deaf and the United States Congress recognize that children who are deaf, hard of hearing, or deaf-blind who utilize one or more modes of communication have the same rights and potential to become independent and self-actualizing as children who are not deaf, hard of hearing, or deaf-blind. Therefore the legislature recognizes the Deaf Child's Bill of Rights as follows:

(1) Public schools and all publicly funded early intervention programs shall provide children who are deaf, hard of hearing, or deaf-blind appropriate screening and assessment of hearing and vision capabilities and communication and language needs at the earliest possible age and the continuation of screening services throughout the educational experience.

(2) Public schools and all publicly funded early intervention programs shall provide children who are deaf, hard of hearing, or deaf-blind with individualized and appropriate early intervention to support the acquisition of solid language bases developed at the earliest possible age.

(3) Public schools shall inform the parents or guardians of children who are deaf, hard of hearing, or deaf-blind of all State Board of Elementary and Secondary Education policies and regulations relative to placement considerations and options available to children who are deaf, hard of hearing, or deaf-blind and provide opportunities for parents and guardians to fully participate in the development and implementation of their child's education plan.

(4) Public schools shall strive to provide children who are deaf, hard of hearing, or deaf-blind opportunities to meet and associate with adult role models who are deaf, hard of hearing, or deaf-blind to learn advocacy skills, including self advocacy.

(5) Public schools shall provide children who are deaf, hard of hearing, or deaf-blind opportunities to meet and associate with their peers in the school environment and during school sponsored activities.

(6) Public schools shall provide children who are deaf, hard of hearing, or deaf-blind access to qualified teachers, interpreters, and resource personnel who communicate effectively with each child in that child's mode of communication.

(7) Public schools shall include a communication plan in the Individualized Education Program of every student with an exceptionality who is deaf, hard of hearing, or deaf-blind. Where appropriate, public schools shall include a communication plan in the Individual Accommodation Plan for a student who is deaf, hard of hearing, or deaf-blind.

(8) Public schools shall provide children who are deaf, hard of hearing, or deaf-blind placement that is best suited to each child's individual needs, including but not limited to social, emotional, and cultural needs, with consideration for the child's age, degree and type of hearing loss, academic level, mode of communication, style of learning, motivational level, and amount of family support.

(9) Public schools shall provide children who are deaf, hard of hearing, or deaf-blind individual considerations for free, appropriate education across a full spectrum of educational programs.

(10) Public schools shall provide children who are deaf, hard of hearing, or deaf-blind full support services provided by qualified professionals in their educational settings. The state Department of Education shall work with local education agencies to ensure technical assistance is available to support public school governing authorities in meeting the needs of children who are deaf, hard of hearing, or deaf-blind.

(11) Public schools shall provide children who are deaf, hard of hearing, or deaf-blind full access to all programs in their educational settings.

(12) Deaf, hard of hearing, and deaf-blind children are entitled to have the public fully informed concerning medical, cultural, and linguistic issues of individuals who are deaf, hard of hearing, or deaf-blind.

(13) Public schools, where possible, shall have deaf and hard of hearing adults directly involved in determining the extent, content, and purpose of all programs that affect the education of children who are deaf, hard of hearing, or deaf-blind.

B.(1) Public school governing authorities shall comply with the provisions of this Section, in accordance with applicable state and federal law, policy, and regulation.

(2) Nothing in this Section shall be construed to create a right of action that is not currently provided for in state or federal law or regulation on behalf of an individual student or a class of students for the failure of a particular public school or public school governing authority to comply with any provision of this Section, or to prevent the parent or legal guardian of a student from filing a complaint as provided in applicable state or federal law or regulation.

Acts 1993, No. 292, §1; Acts 2015, No. 250, §1.



RS 17:1961 - Legislative intent

PART II. LOUISIANA SCHOOL OF MATH,

SCIENCE, AND THE ARTS

§1961. Legislative intent

It is the intent of the legislature to establish an independent, residential school for certain high school students with the express purpose of providing a more challenging educational experience for the gifted and talented children of this state and of developing such children to their full potential.

Added by Acts 1981, No. 932, §1, eff. Sept. 1, 1982.



RS 17:1962 - Definitions

§1962. Definitions

As used in this Part, the following words, terms and phrases shall have the meanings ascribed to them in this Section, except when the context clearly indicates a different meaning:

(1) "Department" means the state department of education.

(2) "School" means the Louisiana School of Math, Science, and the Arts.

(3) "State Board" means the State Board of Elementary and Secondary Education.

(4) "State superintendent" means the state superintendent of education.

Added by Acts 1981, No. 932, §1, eff. Sept. 1, 1982. Amended by Acts 1982, No. 151, §1, eff. July 12, 1982.



RS 17:1963 - Louisiana School of Math, Science, and the Arts; creation; location; governance; relationship with educational boards and state superintendent

§1963. Louisiana School of Math, Science, and the Arts; creation; location; governance; relationship with educational boards and state superintendent

A. There is hereby created the Louisiana School of Math, Science, and the Arts which shall be a residential institution located on the campus of Northwestern State University of Louisiana at Natchitoches. The school shall open and formally begin operation with the fall semester of 1983. The school shall be funded by the state from monies appropriated therefor; and, full-time students at the school shall attend without payment of tuition.

B. The school shall be governed by a board of directors whose membership, powers, duties, and responsibilities shall be as hereinafter provided.

C. The school shall be independent of the control of the state superintendent and of all local and state education boards except its board of directors.

Added by Acts 1981, No. 932, §1, eff. Sept. 1, 1982. Amended by Acts 1982, No. 151, §1, eff. July 12, 1982; Acts 1986, No. 292, §1; Acts 2010, No. 117, §1.



RS 17:1964 - Board of directors; creation; membership; terms; powers, duties, and functions; voting; compensation

§1964. Board of directors; creation; membership; terms; powers, duties, and functions; voting; compensation

A. There is hereby created a board of directors for the school, sometimes hereinafter referred to as the "board". The board shall be composed of twenty-four members as follows:

(1) The president of the state board or his designee.

(2) The state superintendent or his designee.

(3) The commissioner of higher education or his designee.

(4) The assistant superintendent of special education for the department or his designee.

(5) The assistant superintendent for academic programs for the department or his designee.

(6) The dean of education of Northwestern State University of Louisiana at Natchitoches.

(7) Two members of the House Committee on Education who shall be appointed by the chairman of that committee.

(8) Two members of the Senate Committee on Education who shall be appointed by the chairman of that committee.

(9) The president of the Louisiana Superintendent's Association.

(10) The president of the Louisiana Association for the Gifted and Talented.

(11) One teacher who shall be a member of the faculty of the school and who shall be elected by the members of such faculty.

(12) Eight persons who shall be appointed by the governor. Each appointment by the governor shall be submitted to the Senate for confirmation.

(13) The section chief for gifted and talented services within the office of special education services of the department.

(14) One teacher who shall be appointed by the state superintendent from the state at large and confirmed by the Senate.

(15) The president of the Louisiana School of Math, Science, and the Arts Alumni Association or his designee.

B. The terms of the members of the board shall be for four years and shall run concurrently with the terms of all statewide elected officials. The terms of the initial members shall commence with their appointment and shall end when their successors take office on the second Monday of March, 1984, however, members may succeed themselves.

C. The board is hereby authorized to:

(1) Accept donations, bequests, or other forms of financial assistance for educational purposes from any public or private person or agency and comply with rules and regulations governing grants from the federal government or from any other person or agency, which are not in contravention of the constitution and laws.

(2) Purchase land and equipment and make improvements to facilities necessary for the use of the school, in accordance with applicable law.

(3) Lease land or other property belonging to it or to the school, subject to approval of the commissioner of administration and in accordance with law.

(4) Sell or exchange land or other real property not needed for school purposes, but only when specifically authorized by law and then only in accordance with the procedures provided in R.S. 41:892 for the sale of unused school lands. The sale shall be authorized by resolution adopted by the board, and the act of sale shall be signed by the president of the board or such other person to whom the signing may be delegated by the board in the authorizing resolution.

(5) Adopt, amend, or repeal rules, regulations, and policies necessary or proper for the conduct of the business of the board.

(6) Award certificates and issue diplomas for successful completion of programs of study. All such certificates and diplomas shall be in addition to a regular high school diploma which shall be issued by the state board in accordance with the provisions of R.S. 17:6(11) to any student who successfully completes the program of study adopted by the board.

(7) Enter into contracts and agreements which have been recommended by the director, in accordance with applicable law, and to the extent that funds are specifically appropriated therefor, with other public agencies with respect to cooperative enterprises and undertakings related to or associated with an educational purpose or program affecting education in the school. This shall not preclude the board from entering into other such contracts and agreements that it may deem necessary to carry out its duties and functions.

(8) Perform such other functions as are necessary to the supervision and control of those phases of education under its supervision and control.

(9) The board shall delegate to the director such of its powers and duties as it deems appropriate to aid the director in the efficient administration of his responsibility for the implementation of the policies of the board.

D. In addition to the authorities granted herein and any powers, duties, and responsibilities vested by any other applicable laws, the board shall:

(1) Adopt rules, regulations, and policies necessary for the efficient operation of the school.

(2) Establish criteria to be used in determining eligibility of applicants for enrollment.

(3) Determine subjects and extracurricular activities to be offered. Such subjects shall initially be subject to approval by the state board, and thereafter, changes in the subjects shall be subject to approval by the state board.

(4) Select a director who shall be the chief administrative officer of the school and who shall administer the rules, regulations, and policies adopted by the board pursuant hereto. The director shall also be the chief administrative officer of the board and shall be responsible for all the administrative functions, duties, and needs of the board. Until such time as the board selects a director, the state superintendent of education shall serve as the chief administrative officer of the board and shall be responsible for the duties of the director as they relate to the board. The state superintendent of education shall relinquish such administrative duties to the director when such director officially assumes his duties with the board.

(5) Determine faculty and staff positions necessary for the efficient operation of the school and select personnel for such positions.

(6) Prepare and adopt an annual budget necessary for the continued operation of the school.

(7) Pay the expenses of the board and its members and the salaries and expenses, including but not necessarily restricted to facilities, equipment, and supplies of the faculty and staff of the school out of funds appropriated or otherwise made available for the operating and administrative expenses of the board and the school.

(8) Exercise budgetary responsibility and allocate for expenditure by the school and programs under its jurisdiction all monies appropriated or otherwise made available for purposes of the board and of such school and programs.

(9) Prescribe and select for use in the school free textbooks and other materials of instruction for children enrolled in the school and programs under its jurisdiction for which the legislature provides funds.

(10) Prepare and adopt or approve programs of study and rules, bylaws, and regulations for the discipline of students and for the government of the school and programs under its jurisdiction, which shall not be inconsistent with law and which shall be enforced by the staff and faculty of the school. Such programs of study shall initially be subject to approval by the state board, and thereafter, any changes in such programs of study shall be subject to approval by the state board.

(11) Notwithstanding any provisions of law to the contrary, prescribe the qualifications and provide for the certification of teachers. Such qualifications shall initially be subject to approval by the state board, and thereafter, any changes in such qualifications shall be subject to approval by the state board.

(12) Notwithstanding any provision of law to the contrary, especially R.S. 17:441 et seq., adopt rules and regulations under which faculty members may become permanent employees of the school.

(13) Develop and adopt a formula or system under which students shall be admitted. Such formula or system shall be sufficient to insure that at least one qualified applicant for admission from within the geographical boundaries of each city and parish school system shall be admitted to the school each year. If no qualified applicant from a city or parish public school system applies for admission, then the slot(s) available to that school system shall be lost to that system for that school year and shall be reallocated by the board to provide for the admission of qualified applicants from other public systems.

(14) Adopt rules and regulations to provide for the evaluation of any applicant who has not been evaluated but who meets all other criteria for participation in the program.

(15)(a) Impose room, board, and other fees for all full-time students, with the provision that any student who is incapable of paying such fees due to economic hardship shall be exempt from or subject to reduction of the requirements of this Paragraph.

(b) Effective June 1, 2000, and in accordance with the provisions of Article VII, Section 2.1(A) of the Constitution of Louisiana, the board may increase the amount of any or all of the following fees imposed for students attending the school up to the following maximum amounts:

(i) For room and board for the regular school year, one thousand dollars per year.

(ii) For security deposit, one hundred fifty dollars per year.

(iii) For computer use, twenty-five dollars per year.

(iv) For science laboratory for juniors and seniors, twenty-five dollars per year.

(c) Additionally, the board may impose a new room and board fee for students attending the school during a summer session, and such fee shall not exceed four hundred dollars per student per summer session.

(16) Establish criteria to be used in determining those students who shall be exempt from the requirements of Paragraph (15) of this Subsection.

(17) Develop and adopt a policy providing for sabbatical leave for certified employees in accordance with the provisions of R.S. 17:1170 et seq.

E. Ten members of the board shall constitute a quorum for the transaction of business, and all official action of the board shall require the favorable vote of a majority of those members present and voting. All members of the board, including ex officio members, shall be voting members.

F. Members of the board shall be compensated for all actual vouchered expenses incurred in the performance of their duties and functions as required by this Chapter. Such expenses shall be paid by the Division of Administration from funds appropriated therefor by the legislature and upon the warrant of the board.

G. The board of directors shall serve as the local educational agency for the school.

Added by Acts 1981, No. 932, §1, eff. Sept. 1, 1982. Amended by Acts 1982, No. 151, §1, eff. July 12, 1982; Acts 1985, No. 89, §1; Acts 1986, No. 292, §1; Acts 1999, No. 698, §1; Acts 2000, 1st Ex. Sess., No. 19, §1, eff. June 1, 2000; Acts 2004, No. 503, §1, eff. June 25, 2004; Acts 2008, No. 362, §1; Acts 2015, No. 389, §1, eff. July 1, 2015.



RS 17:1965 - Programs and operation

§1965. Programs and operation

A. The school shall operate on the same semester basis as the public college or university at which it is located. Full-time students shall be enrolled for both the fall and spring semesters and may enroll in the summer semester.

B. A summer semester shall be offered for full-time students and for students who qualify to attend the school during such semester.

C. The school shall also offer short courses, workshops, seminars, weekend instructional programs, and other innovative programs which can be used to offer instruction to students not enrolled as full-time students in the school.

D. The pupil-teacher ratio in all regular academic classes at such school shall not exceed fifteen students to one classroom teacher; however, such pupil-teacher ratio may exceed that limit in the offering of programs provided in Subsection C herein, and in the offering of physical education courses or special enrichment courses.

E. The school, at the discretion of its board of directors, may provide extension courses and campuses on the campuses of other colleges and universities.

Added by Acts 1981, No. 932, §1, eff. Sept. 1, 1982.



RS 17:1966 - Extracurricular activities

§1966. Extracurricular activities

A. Whenever possible, the school shall offer such extracurricular activities as may be found in any public secondary school in the state. The Natchitoches Parish public school system shall to the extent practicable allow the students of the school to participate in any extracurricular activities the system may offer which the school cannot, particularly music and varsity athletics.

B. Any student attending the school shall be eligible to participate in any extracurricular activity at any nonpublic school that is located within the attendance zone of the school provided that such nonpublic school is approved by the State Board of Elementary and Secondary Education pursuant to R.S. 17:11 and is in compliance with the criteria set forth in Brumfield, et al. v. Dodd, et al., 425 F. Supp. 528.

Added by Acts 1981, No. 932, §1, eff. Sept. 1, 1982. Amended by Acts 1982, No. 151, §1, eff. July 12, 1982; Acts 2003, No. 346, §1, eff. June 13, 2003.



RS 17:1967 - Eligibility limited to high school sophomores, juniors, and seniors.

§1967. Eligibility limited to high school sophomores, juniors, and seniors.

The school shall admit high school sophomores, juniors, and seniors.

Added by Acts 1981, No. 932, §1, eff. Sept. 1, 1982; Acts 2010, No. 121, §1, eff. June 8, 2010.



RS 17:1968 - Funding; acceptance of other funds

§1968. Funding; acceptance of other funds

A. Funds for the operation of the school and the programs provided by the school shall come from monies appropriated therefor by the legislature.

B. Nothing in this Chapter shall be so construed as to prohibit or prevent the board from accepting federal funds or monies from any corporation or other private contributor for use in operating the school or providing programs by the school.

Added by Acts 1981, No. 932, §1, eff. Sept. 1, 1982.



RS 17:1968.1 - Funding; inclusion in the minimum foundation program formula; other appropriated state funds

§1968.1. Funding; inclusion in the minimum foundation program formula; other appropriated state funds

A.(1) The board of directors of the Louisiana School for Math, Science, and the Arts annually shall prepare and adopt a recommended formula to adequately fund the educational programs at the school. The formula shall have as its goal to provide state funding for the school which shall not be less than the average funding on a per student basis at peer institutions in other states having similar programs and enrollments and may provide for achieving its goal over a multiyear period. The recommended formula shall be submitted to the division of administration as the total budget request for the school.

(2) Funding for the school shall be provided through appropriations made directly to the school from the state general fund and through funds appropriated for the minimum foundation program and allocated to the school by the Department of Education.

B.(1) For the purposes of this Section, the Louisiana School for Math, Science, and the Arts shall be considered a public secondary school and, as such, shall be included by the State Board of Elementary and Secondary Education in the formula required by Article VIII, Section 13 of the Constitution of Louisiana used to determine the cost of a minimum foundation program of education in all public elementary and secondary schools.

(2) Minimum foundation program funds allocated to the school shall be based upon the school's enrollment, which shall be determined in the same manner as for other public schools, and each student shall be funded at one hundred percent of the state per pupil amount as contained in the minimum foundation program budget letter approved by the State Board of Elementary and Secondary Education.

C. The amount of funding for any budget request submitted as provided in this Section that is not provided through the minimum foundation program formula shall be determined by the legislature.

Acts 2010, No. 656, §1, eff. June 29, 2010.



RS 17:1969 - Repealed by Acts 2010, No. 656, §2, eff. June 29, 2010.

§1969. Repealed by Acts 2010, No. 656, §2, eff. June 29, 2010.



RS 17:1970.1 - Legislative intent

PART II-A. LOUIS ARMSTRONG HIGH SCHOOL

FOR THE ARTS

§1970.1. Legislative intent

It is the intent of the legislature to establish a college-based residential school for certain high school students with the express purpose of providing a more challenging educational experience and a more enriched creative environment for the children of this state who have a demonstrated talent for and interest in pursuing the creative and performing arts and of developing such children to their full potential. This school will serve only as a magnet school for the arts, and not as a magnet school for mathematics nor the sciences. There shall be no duplication of programs already offered by the Louisiana School for Math, Science and the Arts in Natchitoches. Beyond a demonstration of minimum competencies expected of all equivalent high school students in Louisiana, admission criteria at the Louis Armstrong High School for the Arts shall not be based upon competitive academic testing, but exclusively upon auditions or submission of creative writing and art.

Acts 1997, No. 1350, §1.



RS 17:1970.2 - Definitions

§1970.2. Definitions

As used in this Part, the following words, terms, and phrases shall have the meanings ascribed to them in this Section, except when the context clearly indicates a different meaning:

(1) "Department" means the state Department of Education.

(2) "School" means the Louis Armstrong High School for the Arts.

(3) "State board" means the State Board of Elementary and Secondary Education.

(4) "State superintendent" means the state superintendent of education.

(5) "University" means the University of Louisiana at Lafayette.

Acts 1997, No. 1350, §1; Acts 2013, No. 220, §6, eff. June 11, 2013.



RS 17:1970.3 - Louis Armstrong High School for the Arts; creation; location; governance; relationship with the University of Southwestern Louisiana

§1970.3. Louis Armstrong High School for the Arts; creation; location; governance; relationship with the University of Southwestern Louisiana

A. There is hereby created the Louis Armstrong High School for the Arts which shall be a residential institution located on a satellite campus of the University of Southwestern Louisiana at a location in Vermilion Parish. The school may open and begin operation in the fall semester of 1999 only if all capital construction needs for the first ten years have been met or funding for such construction has been secured. The school may be funded by the state from monies appropriated for this purpose. Full-time students at the school may have the same state support, and pay the same fees and tuition, as the Louisiana School for Math, Science and the Arts in Natchitoches.

B. The school shall be considered as and shall be governed as a part of the campus of the University of Southwestern Louisiana.

C. The school shall be managed by a school board whose membership, powers, and duties shall be as provided in this Part.

Acts 1997, No. 1350, §1.



RS 17:1970.4 - School board; creation; membership; terms; powers and duties; voting; compensation

§1970.4. School board; creation; membership; terms; powers and duties; voting; compensation

A. There is hereby created a school board for the school, sometimes hereinafter referred to as the "board".

B. The board shall be composed of seven members who reside within a sixty-mile radius of the campus of the school as follows:

(1) Two appointees of the governor.

(2) One appointee of the lieutenant governor.

(3) One faculty member of the College of Arts at the university appointed by the university president or a person appointed by the university president who resides within a sixty-mile radius of the campus who is deemed by the president to qualify for such a faculty position.

(4) One faculty member of the College of Sciences at the university appointed by the university president or a person appointed by the university president who resides within a sixty-mile radius of the campus who is deemed by the president to qualify for such a faculty position.

(5) One faculty member of the College of Liberal Arts at the university appointed by the university president or a person appointed by the university president who resides within a sixty-mile radius of the campus who is deemed by the president to qualify for such a faculty position.

(6) One appointee of the state superintendent to be replaced by a member of the student body at the school who is elected by the student body.

C.(1)(a) Except as provided in Paragraph (2) of this Subsection and Subparagraph (b) of this Paragraph, the term of each member of the board shall be four years.

(b) The terms of the initial members shall be as follows:

(i) One appointee of the governor shall serve a two-year term and one a four-year term, as designated by the governor.

(ii) The appointee of the lieutenant governor shall serve a three-year term.

(iii) One of the faculty appointees of the university president shall serve a two-year term, one a three-year term, and one a four-year term, as designated by the university president.

(2) The appointee of the state superintendent shall serve only as an initial member of the board. In January, 2000 and thereafter, the school student member, elected by the student body pursuant to a process adopted by the student government association, shall serve a one-year term and he may not succeed himself.

(3) All board members shall serve without compensation.

D.(1) The board may:

(a) Accept donations, bequests, or other forms of financial assistance from any public or private person or agency and comply with rules and regulations governing grants from the federal government or from any other person or agency, which are not in contravention of the constitution and laws of this state.

(b) Purchase land, buildings, and equipment and make improvements to facilities necessary for the use of the school, in accordance with applicable law and subject to the approval of the Board of Supervisors for the University of Louisiana System.

(c) Lease land or other property belonging to it or to the school, subject to approval of the Board of Supervisors for the University of Louisiana System.

(d) Sell or exchange land or other real property not needed for school purposes, but only when specifically authorized by law and then only in accordance with the approval of the Board of Supervisors for the University of Louisiana System. Any sale shall be authorized by resolution adopted by the board, and the act of sale shall be signed by the president of the board or such other person to whom the signing may be delegated by the board in the authorizing resolution.

(e) Adopt, amend, or repeal rules and policies necessary or proper for the conduct of the business of the board.

(f) Award certificates and issue diplomas for successful completion of programs of study. All such certificates and diplomas shall be in addition to a regular high school diploma which shall be issued by the state board in accordance with the provisions of R.S. 17:6(11) to any student who successfully completes the program of study adopted by the board.

(g) Enter into contracts and agreements which have been recommended by the principal, in accordance with applicable law, and to the extent that funds are specifically appropriated therefor, with other public agencies with respect to cooperative enterprises and undertakings related to or associated with an educational purpose or programs affecting education in the school. This shall not preclude the board from entering into other such contracts and agreements that it may deem necessary to carry out its duties and functions.

(h) Perform such other functions as are necessary to the supervision and control of those phases of education under its supervision and control.

(i) The board shall delegate to the principal such of its powers and duties as it determines appropriate to aid the principal in the efficient administration of his responsibility for the implementation of the policies of the board.

(2) The board shall:

(a) Adopt rules and policies necessary for the efficient operation of the school.

(b) Establish criteria to be used in determining eligibility of applicants for enrollment.

(c) Determine subjects and extracurricular activities to be offered. Such subjects shall initially be subject to approval by the state board, and thereafter, changes in the subjects shall be subject to approval by the state board.

(d) Select a principal, subject to the approval of the president of the university, who shall be the chief administrative officer of the school and who shall administer the rules and policies adopted by the board. The principal shall also be the chief administrative officer of the board and shall be responsible for all the administrative functions, duties, and needs of the board. Until such time as the board selects a principal, an appointee of the president of the university shall serve as the chief administrative officer of the board and shall be responsible for the duties of the principal as they relate to the board.

(e) Determine faculty and staff positions necessary for the efficient operation of the school and select personnel for such positions.

(f) Prepare and adopt an annual budget necessary for the continued operation of the school and submit it to the president of the university for his approval and inclusion in the university budget.

(g) Pay the salaries and expenses, including but not necessarily restricted to facilities, equipment, and supplies of the faculty and staff of the school out of funds appropriated or otherwise made available for the operating and administrative expenses of the board and the school.

(h) Exercise budgetary responsibility and allocate for expenditure by the school and programs under its jurisdiction pursuant to its approved budget all monies appropriated or otherwise made available for purposes of the board and of such school and programs.

(i) Prescribe and select for use in the textbooks and other materials of instruction for children enrolled in the school and programs under its jurisdiction for which the legislature provides funds.

(j) Prepare and adopt or approve programs of study and rules for the discipline of students and for the government of the school and programs under its jurisdiction, which shall not be inconsistent with law and which shall be enforced by the staff and faculty of the school. Such programs of study shall initially be subject to approval by the state board, and thereafter, any changes in such programs of study shall be subject to approval by the state board.

(k) Notwithstanding any provisions of law to the contrary, prescribe the qualifications and provide for the certification of teachers. Such qualifications shall initially be subject to approval by the state board, and thereafter, any changes in such qualifications shall be subject to approval by the state board.

(l) Notwithstanding any provision of law to the contrary, especially R.S. 17:441 et seq., adopt rules and regulations under which faculty members may become permanent employees of the school.

(m) Develop and adopt a formula or system under which students shall be admitted. Such formula or system shall be sufficient to insure that at least one qualified applicant for admission from within the geographical boundaries of each city and parish school system shall be admitted to the school each year. If no qualified applicant from a city or parish public school system applies for admission, then the admission position available to that school system shall be lost to that system for that school year and shall be reallocated by the board to provide for the admission of qualified applicants from other public systems.

(n) Adopt rules to provide for the audition of any applicant who has not been auditioned but who meets all other criteria for participation in the program.

(o) Impose room, board, and other fees for all full-time students, with the provision that any student who is incapable of paying such fees due to economic hardship shall be exempt from or subject to reduction of the requirements of this Subparagraph.

(p) Establish criteria to be used in determining those students who shall be exempt from the requirements of Subparagraph (o) of this Paragraph.

E. Four members of the board shall constitute a quorum for the transaction of business, and all official action of the board shall require the favorable vote of a majority of those members present and voting. All members of the board shall be voting members.

F. The school board shall serve as the local educational agency for the school.

Acts 1997, No. 1350, §1; Acts 2013, No. 220, §6, eff. June 11, 2013; Acts 2015, No. 389, §1, eff. July 1, 2015.



RS 17:1970.5 - Programs and operation

§1970.5. Programs and operation

A. The school shall operate on the same semester basis as the public college or university at which it is located. Full-time students shall be enrolled for both the fall and spring semesters and may enroll in the summer semester.

B. A summer semester shall be offered for full-time students and for students who qualify to attend the school during such semester.

C. The school shall also offer short courses, workshops, seminars, weekend instructional programs, and other innovative programs which can be used to offer instruction to students not enrolled as full-time students in the school.

D. The pupil-teacher ratio in all regular academic classes at such school shall not exceed fifteen students to one classroom teacher; however, such pupil-teacher ratio may exceed that limit in the offering of programs provided in Subsection C herein, and in the offering of physical education courses or special enrichment courses.

E. The school, at the discretion of its board of directors, may provide extension courses and classes on the campuses of other colleges and universities.

Acts 1997, No. 1350, §1.



RS 17:1970.6 - Extracurricular activities

§1970.6. Extracurricular activities

Whenever possible, the school shall offer such extracurricular activities as may be found in any public secondary school in the state and shall work to make arrangements with surrounding city and parish school systems to provide such opportunities.

Acts 1997, No. 1350, §1.



RS 17:1970.7 - Eligibility of students; auditions

§1970.7. Eligibility of students; auditions

A. The school shall admit high school juniors and seniors as resident students and high school sophomores as day students.

B. Prior to admission, each student shall establish his eligibility for admission by audition pursuant to the rules and policies of the school board.

Acts 1997, No. 1350, §1.



RS 17:1970.8 - Funding; acceptance of other funds

§1970.8. Funding; acceptance of other funds

A. Funds for the operation of the school and the programs provided by the school shall come from monies appropriated therefor by the legislature.

B. Nothing in this Part shall be so construed as to prohibit or prevent the board from accepting federal funds or monies from any corporation or other private contributor for use in establishing school facilities, operating the school, maintaining the school, or providing programs by the school.

Acts 1997, No. 1350, §1.



RS 17:1970.9 - Funding formula

§1970.9. Funding formula

A. The school board of the Louis Armstrong High School for the Arts annually shall prepare and adopt a recommended formula to adequately fund the educational programs at the school. The formula shall be identical to that adopted by the Louisiana School for Math, Science and the Arts in Natchitoches.

B.(1) The recommended formula shall be submitted to the State Board of Elementary and Secondary Education for review and approval and shall be returned to the school board on a timely basis for submission of the annual budget request for the school. Prior to approval of the formula by the state board, the state board may return the formula adopted by the school board to the school board and may recommend to the school board an amended formula for consideration by the school board and submission to the state board for approval.

(2) Subsequent to the approval of the initial formula as required by this Section, whenever the State Board of Elementary and Secondary Education fails to approve the formula most recently adopted by the school board, the last formula adopted by the school board and approved by the State Board of Elementary and Secondary Education shall be used to adequately fund the educational programs at the school.

C. The school board of the school shall include in its annual budget request sufficient monies to fully fund the cost to the state for the school based on the adopted and approved formula.

D. If the State Board of Elementary and Secondary Education fails to approve the formula as provided by this Section, the school board shall prepare its annual budget request as otherwise provided by law.

E. The amount of funding for any budget request submitted as provided in this Section shall be determined by the legislature. No appropriation made under the provisions of this Section shall exceed on a per-student basis any amount appropriated in the same fiscal year to the Louisiana School for Math, Science and the Arts in Natchitoches.

Acts 1997, No. 1350, §1.



RS 17:1970.21 - Legislative intent

PART II-B. NEW ORLEANS CENTER FOR CREATIVE ARTS

§1970.21. Legislative intent

It is the intention of the legislature to enrich the cultural life of Louisiana, to honor the history and past contribution of the state to the creative and performing arts, and to provide continuing opportunities for the development of young artists by preserving and enlarging a program for providing professional training to high school students by reorganizing the program as a state agency. It is intended that the state shall make use of the facility in a manner consistent with the history, traditions, goals, and principles of the New Orleans Center for Creative Arts as it existed prior to July 1, 2000. It is intended that the center be dedicated to providing professional quality opportunities for training, coaching, and performing for those students who aspire to be artists, performers, and arts technicians and who have demonstrated an aptitude for such work. It is intended that the center also act as a center to provide expanded opportunities for the community to experience and appreciate excellence in the creative arts.

Acts 2000, 1st Ex. Sess., No. 60, §2, eff. July 1, 2000; Acts 2010, No. 525, §2, eff. June 24, 2010.



RS 17:1970.22 - Definitions

§1970.22. Definitions

As used in this Part, the following words, terms, and phrases shall have the meanings ascribed to them in this Section, except when the context clearly indicates a different meaning:

(1) "Board" means the Board of Directors of the New Orleans Center for Creative Arts.

(2) "Center" means the New Orleans Center for Creative Arts.

(3) "State board" means the State Board of Elementary and Secondary Education.

Acts 2000, 1st Ex. Sess., No. 60, §2, eff. July 1, 2000; Acts 2010, No. 525, §2, eff. June 24, 2010.



RS 17:1970.23 - New Orleans Center for Creative Arts; creation; purpose; governance

§1970.23. New Orleans Center for Creative Arts; creation; purpose; governance

A. There is hereby created the New Orleans Center for the Creative Arts which shall be a state center primarily for the training of high school students operated in a facility owned by the state which was designed and built to house a program of professional quality training, coaching, and performing for students who aspire to be artists, performers, and arts technicians. The center shall provide for the enrollment of qualified students from the state of Louisiana. The center shall begin operation as a state center as provided in this Part beginning July 1, 2000. The center shall be an agency of state government and shall be independent of the control of the state superintendent and of all local and state education boards, except the New Orleans Center for the Creative Arts board of directors.

B. The center shall be governed and managed by a board of directors the membership of which and the powers and duties of which shall be as provided in this Part.

Acts 2000, 1st Ex. Sess., No. 60, §2, eff. July 1, 2000; Acts 2010, No. 525, §2, eff. June 24, 2010.



RS 17:1970.24 - Board of directors; creation; membership; terms; powers and duties; voting; compensation

§1970.24. Board of directors; creation; membership; terms; powers and duties; voting; compensation

A. There is hereby created a New Orleans Center for Creative Arts board of directors to govern and provide for the management of the center.

B.(1) The board of directors shall be composed of thirteen persons as follows:

(a)(i) Effective until June 30, 2012, two members appointed by the Orleans Parish School Board, whose terms shall expire on June 30, 2012.

(ii) Effective July 1, 2012, and thereafter, two members as follows:

(aa) One member appointed by the Orleans Parish School Board. He may be replaced by resolution of the school board.

(bb) An employee of the state Department of Education appointed by the state superintendent of education.

(b)(i) Effective until June 30, 2010, two members appointed by the governor, neither of whom is serving as the vice president of the board on June 24, 2010, and at least one of whom shall be a member of a minority racial group in the state, whose terms shall expire on June 30, 2010.

(ii) Effective July 1, 2010, and thereafter, two members appointed by the governor, at least one of whom shall be a member of a minority racial group in the state.

(iii)(aa) Effective until June 30, 2012, one person appointed by the governor and serving as the vice president of the board upon June 24, 2010, whose term shall expire on June 30, 2012.

(bb) Effective July 1, 2012, and thereafter, one person appointed by the governor who shall be from outside the greater New Orleans region.

(c) Six persons shall be appointed by the governor from among nominees as follows:

(i)(aa) Effective until June 30, 2010, one member from among nominees submitted by the mayor of the city of New Orleans and identified by him as a professional creative artist, whose term shall expire on June 30, 2010.

(bb) Effective July 1, 2010, and thereafter, one member from among nominees submitted by the mayor of the city of New Orleans.

(ii)(aa) Effective until June 30, 2012, one member from among nominees submitted either by the presidents of Dillard University, Xavier University, and Southern University at New Orleans, acting jointly either personally or by a person designated from among their most senior university colleagues, or by one such president or his designee for one term alternated with the other presidents or their designees for subsequent terms, as decided by them jointly, whose term shall expire on June 30, 2012.

(bb) Effective July 1, 2012, and thereafter, one member from among nominees submitted either by the presidents of Dillard University, Xavier University, and Southern University at New Orleans, acting jointly either personally or by a person designated from among their most senior university colleagues, or by one such president or his designee for one term alternated with the other presidents or their designees for subsequent terms, as decided by them jointly.

(iii)(aa) Effective until June 30, 2012, two members from among nominees submitted by the New Orleans Center for the Creative Arts Institute, whose terms shall expire on June 30, 2012.

(bb) Effective July 1, 2012, and thereafter, two members from among nominees submitted by the New Orleans Center for Creative Arts Institute.

(iv)(aa) Effective until June 30, 2010, two members from among nominees submitted by the parents association or the faculty or the alumni association of the New Orleans Center for Creative Arts as decided by such organizations, whose terms shall expire on June 30, 2010.

(bb) Effective July 1, 2010, and thereafter, two members as follows:

(I) One member from among nominees submitted by the faculty and employed as at least a half-time faculty member.

(II) One member who is an alumnus or alumna of the center selected from among nominees submitted by the president/chief executive officer of the center.

(d) The member of the Louisiana House of Representatives in whose election district the center's main campus is located or his designee.

(e) The member of the Louisiana Senate in whose election district the center's main campus is located or his designee.

(2)(a) Each set of nominees shall contain ranked nominations and not less than twice the number of nominees as there are positions to be filled on the board by appointment from among them.

(b)(i) Except as provided in Item (ii) of this Subparagraph, the governor shall provide those with nominating responsibility and authority, not less than thirty days notice of the deadline to submit nominations. If the deadline for submission provided by the governor expires without submission, the governor may fill such board position without reference to the nomination otherwise required for such position.

(ii) In the case of initial appointments to the board, the governor shall provide as much notice as possible.

(3) Vacancies on the board shall be filled for the remainder of an unexpired term and in the same manner and from the same nominating source as was the vacating board member.

C.(1) Except as otherwise provided, all board members shall serve a four-year term and may be reappointed subject to the nomination process.

(2) The successor of each member shall be appointed in the same manner as his predecessor unless otherwise provided.

(3) Members of the board shall continue to serve until replaced.

D. Each board member shall serve without compensation, except for the reimbursement of expenses incurred in the furtherance of duties in compliance with the provisions for the reimbursement of such expenses to state employees pursuant to regulations established by the division of administration.

E.(1) The board shall perform or direct the performance of all of the following in compliance with the provisions of this Part, including the expression of the intentions of the legislature:

(a) Adopt rules and policies necessary for the efficient and effective operation of the center.

(b) Monitor criteria to be used in determining the eligibility of applicants for enrollment.

(c) Transfer and augment the curriculum offered in the center prior to its establishment as provided in this Part.

(d) Hire and evaluate the president or chief executive officer to manage the center.

(e) Prepare and adopt an annual budget in compliance with the requirements for budgeting for state agencies.

(f) Pay the salaries and expenses, including but not necessarily restricted to facilities, equipment, and supplies of the faculty and staff of the center out of funds appropriated or otherwise made available for the operating and administrative expenses of the board and the center.

(g) Exercise budgetary responsibility and allocate for expenditure by the center and programs under its jurisdiction pursuant to its approved budget all monies appropriated or otherwise made available for purposes of the board and of such center and programs.

(h) Prescribe and select for use in the center free textbooks and other materials of instruction for children enrolled in the center and programs under its jurisdiction for which the legislature provides funds.

(i) Notwithstanding any provisions of law to the contrary, prescribe the qualifications and provide for the certification of teachers.

(j) Notwithstanding any provision of law to the contrary, especially R.S. 17:441 et seq., adopt rules and regulations under which faculty members may become permanent employees of the center.

(k) Adopt rules to provide for the audition of any applicant who has not been auditioned but who meets all other criteria for participation in the program.

(l) Adopt and impose necessary fees in compliance with the Administrative Procedure Act.

(m) Adopt rules, regulations, and policies necessary to establish a grievance procedure that shall guarantee a fair hearing and a fair and objective resolution of complaints on grievances by any nonclassified employee by the president or chief executive officer and, if necessary, the board.

(n) Applicable to nonclassified employees of the New Orleans Center for Creative Arts who were employed by the Orleans Parish School Board at the New Orleans Center for the Creative Arts prior to July 1, 2000, provide for the availability of health insurance coverage and benefits that result in no diminishment of coverage or benefits over the health insurance coverage and benefits available to such employees as Orleans Parish school employees at the time of the transfer or provide sufficient additional salary to compensate for any diminishment.

(o)(i) Develop a plan to enter into cooperative agreements for the purpose of providing the educational services provided for in R.S. 17:1970.23(A) to students in city, parish, and other local school systems in a parish having a population between two hundred thousand and four hundred thousand persons according to the latest federal decennial census. The school systems to be included in the plan shall be limited to those which specifically request the board to enter into such cooperative agreements with them by December 31, 2008.

(ii) Submit a written report to the House Committee on Education and the Senate Committee on Education not later than sixty days prior to the beginning of the 2009 Regular Session of the Legislature which contents shall include but not be limited to suggested changes in any laws, rules, or regulations needed to accomplish such purpose.

(2) The board may:

(a) Accept donations, bequests, or other forms of financial assistance from any public or private person or agency and comply with rules and regulations governing grants from the federal government or from any other person or agency that are not in contravention of the constitution and laws of this state.

(b) Purchase land, buildings, and equipment and make improvements to facilities necessary for the use of the center, in accordance with applicable law.

(c) Lease land or other property belonging to it or to the center, subject to the approval of the commissioner of administration and in accordance with law.

(d) Sell or exchange land or other real property not needed for center purposes, but only when specifically authorized by law and then only in accordance with the approval of the commissioner of administration. Any sale shall be authorized by resolution adopted by the board, and the act of sale shall be signed by the president of the board or such other person to whom the signing may be delegated by the board in the authorizing resolution.

(e) Adopt, amend, or repeal rules and policies necessary or proper for the conduct of the business of the board.

(f) Award certificates for successful completion of programs of study. All such certificates shall be in addition to a regular high school diploma which shall be issued by the state board in accordance with the provisions of R.S. 17:6(11) to any student who successfully completes the program of study adopted by the state board. The center may grant a state-issued high school diploma to any student who successfully meets minimum high school graduation requirements as established by the state board.

(g) To the extent that funds are available, enter into contracts and agreements, in accordance with applicable law, with other public agencies with respect to cooperative enterprises and undertakings related to or associated with an educational purpose or programs affecting education in the center. This shall not preclude the board from entering into other such contracts and agreements that it may deem necessary to carry out its duties and functions.

(h) Perform such other functions as are necessary to the supervision and control of those phases of education and creative arts programming under its supervision and control.

(i) Delegate to center administrators such of its powers and duties as it determines appropriate to aid the efficient administration.

(j) Work cooperatively with, and as appropriate contract with the New Orleans Center for Creative Arts Institute, a nonprofit entity established for the purpose of providing support to the center.

F. Seven members of the board shall constitute a quorum for the transaction of business, and all official action of the board shall require the favorable vote of a majority of those members present and voting. All members of the board shall be voting members.

Acts 2000, 1st Ex. Sess., No. 60, §2, eff. July 1, 2000; Acts 2008, No. 741, §1; Acts 2010, No. 525, §2, eff. June 24, 2010; Acts 2014, No. 211, §1; Acts 2015, No. 389, §1, eff. July 1, 2015.



RS 17:1970.25 - Eligibility of students; auditions

§1970.25. Eligibility of students; auditions

A. The center shall primarily1 admit high school students.

B. Prior to admission, each student shall establish his eligibility for admission by audition pursuant to the rules and policies of the board.

C. Exceptionally talented students in grades prior to the tenth grade may be considered and accepted for admission upon meeting all admission and audition requirements.

Acts 2000, 1st Ex. Sess., No. 60, §2, eff. July 1, 2000; Acts 2010, No. 525, §2, eff. June 24, 2010.

1As appears in enrolled bill.



RS 17:1970.26 - Administration, faculty, staff; classification status; benefits

§1970.26. Administration, faculty, staff; classification status; benefits

A.(1) All center administrators, faculty members, and other professional employees of the board shall be nonclassified employees of the state. All such nonclassified employees shall be members of the Teachers' Retirement System of Louisiana.

(2)(a) All clerical, security, and other nonprofessional employees of the board shall be classified employees of the state.

(b) Any classified employee who was an employee of the Orleans Parish School Board at the New Orleans Center for Creative Arts prior to July 1, 2000, who continues as an employee of the New Orleans Center for Creative Arts beginning July 1, 2000, may, by not later than October 1, 2000, elect to continue as a member of the retirement system of which he was a member prior to July 1, 2000. Such election shall be in writing and a copy shall be provided to both the Louisiana State Employees' Retirement System and the system in which he is electing to continue as a member. If no such election is made, the employee shall be a member of the Louisiana State Employees' Retirement System.

B.(1) Every employee of the board shall be eligible for health insurance and other benefits accorded to state employees as provided by law.

(2) Any employee of the New Orleans Center for the Creative Arts as established in this Part who was employed by the Orleans Parish School Board at the New Orleans Center for the Creative Arts prior to July 1, 2000, shall be permitted, at the recommendation of the primary center administrator, to transfer to the employment of the Board of Directors of the New Orleans Center for the Creative Arts.

C.(1) The following laws may be made applicable to any nonclassified employee and shall be applicable to each nonclassified employee of the New Orleans Center for Creative Arts who was employed by the Orleans Parish School Board at the New Orleans Center for the Creative Arts prior to July 1, 2000, to the same degree as such provisions apply generally and subject to revision by law:

(a) Tenure (R.S. 17:461 through 463).

(b) Sabbatical leave, both professional and medical (R.S. 17:1170 through 1187).

(c) Sick leave (R.S. 17:1201 through 1202).

(d) Personal leave (R.S. 17:1208).

(e) Leave for jury duty (R.S. 17:1210).

(f) Maternity leave (R.S. 17:1211).

(g) Military leave (R.S. 17:1215).

(h) Provisions relative to service credit (R.S. 17:424, 424.1, 424.2, and 424.3).

(i) Provisions relative to compensation for extended school days (R.S. 17:154.2).

(j) Provisions relative to the minimum number of work days (R.S. 17:154.3).

(k) Provisions prohibiting the reduction of salary below that of the previous year (R.S. 17:421.3(E)).

(l) Provisions prohibiting certain persons from influencing a student's grade (R.S. 17:414.2).

(m) Provisions relative to school employee personnel files (R.S. 17:1231 through 1238).

(n) Provisions relative to school personnel evaluation (R.S. 17:3901 through 3904).

(2) Notwithstanding the provisions of Subparagraphs (b) through (g) of Paragraph (1) of this Subsection, policies and provisions regarding leave for center administrators shall be determined by the board, including the annual calendar.

Acts 2000, 1st Ex. Sess., No. 60, §2, eff. July 1, 2000; Acts 2010, No. 525, §2, eff. June 24, 2010.



RS 17:1970.27 - Funding; acceptance of other funds

§1970.27. Funding; acceptance of other funds

A. Funds for the operation of the center and the programs provided by the center shall come from monies appropriated therefor by the legislature.

B. Nothing in this Section shall be so construed as to prohibit or prevent the board of directors of the center from accepting federal funds or monies from any corporation or other private contributor for use in establishing center facilities, operating the center, maintaining the center, or providing programs by the center.

Acts 2000, 1st Ex. Sess., No. 60, §2, eff. July 1, 2000; Acts 2010, No. 525, §2, eff. June 24, 2010.



RS 17:1970.31 - Legislative intent

PART II-C. INTERNATIONAL SCHOOL IN LAFAYETTE

§1970.31. Legislative intent

A. It is the intent of the legislature to establish a world language immersion school for the express purpose of providing an expansive and challenging educational experience for the students of this state, thereby enabling such students to reach their full potential and be productive citizens.

B. The legislature finds that the development of a world language skills program and cultural expertise are crucial in addressing the economic challenges facing the state and nation in the global marketplace. Professions including but not limited to law, health care, education, tourism, hospitality, agriculture, and oil and gas all require an international dimension that reflects the ever-changing world environment and Louisiana's increasingly diverse population.

C. The legislature recognizes that sustained, intensive, continuous sequences of second language study results in the following benefits:

(1) Increases awareness of and appreciation for other cultures and people.

(2) Develops a high proficiency in a second or third target language other than English.

(3) Enhances problem-solving capabilities.

(4) Improves memory and listening skills, and has a positive effect on intellectual growth.

(5) Enhances understanding of an individual's primary language.

(6) Better prepares students for the twenty-first century job market.

(7) Preserves the heritage language of Acadians and the related economic value of the Cajun Creole culture in Louisiana.

Acts 2012, No. 851, §1, eff. June 14, 2012.



RS 17:1970.32 - International school in Lafayette; exploratory committee; creation; membership; terms; duties and functions; voting; compensation

§1970.32. International school in Lafayette; exploratory committee; creation; membership; terms; duties and functions; voting; compensation

A. There is hereby created an exploratory committee, hereinafter referred to as "committee", to develop a plan regarding the creation and establishment of an international language immersion school at the University of Louisiana at Lafayette. The membership of the committee shall be as follows:

(1) The executive director of the Cecil J. Picard Center for Child Development and Lifelong Learning, or his designee.

(2) The executive director of Le Centre International De Lafayette, or his designee.

(3) One member to represent the French Consulate, appointed by the Consulate General of France in New Orleans, who shall serve as an ex officio member.

(4) Two members of the Council for the Development of French in Louisiana, appointed by the chairman thereof.

(5) The city-parish president of Lafayette Parish, or his designee.

(6) The superintendent of schools for the Lafayette Parish School System, or his designee.

(7) One member to represent the Greater Lafayette Chamber of Commerce, appointed by the president of the chamber.

(8) One member of the Senate whose district is located in Lafayette Parish.

(9) Two members of the House of Representatives whose districts are located in Lafayette Parish.

(10) A member of the Senate who is a member of the Acadiana delegation and whose district does not include Lafayette Parish, appointed by the president of the Senate.

(11) A member of the House of Representatives who is a member of the Acadiana delegation and whose district does not include Lafayette Parish, appointed by the speaker of the House.

(12) The state superintendent of education, or his designee.

(13) The president of the University of Louisiana at Lafayette, or his designee.

(14) The president of the Lafayette Economic Development Authority, or his designee.

B. The committee shall:

(1) Consider the location, structure, management, and operation of an international language immersion school.

(2) Research potential agreements, in accordance with applicable law, with other public agencies with respect to developing partnerships and cooperative enterprises and undertakings related to or associated with an educational purpose or educational program affecting education at the school.

(3) Provide for the collaboration and partnership with similarly designed schools.

(4) Determine the curriculum to be offered at the school, including French as the primary immersion language and consider the addition of other languages to the curriculum, including but not limited to Spanish and Mandarin Chinese.

(5) Establish criteria to be used in determining eligibility of students for enrollment.

(6) Determine the number of students to be served by the school.

(7) Determine the number and type of faculty and staff positions necessary for the efficient operation of the school.

(8) Determine the budget necessary for the operation of the school.

(9) Determine the feasibility of opening the school by the beginning of the 2014-2015 school year.

(10) Provide for the consideration of any other item or requirement that may be necessary to establish an international language immersion school.

C. Nine members of the committee shall constitute a quorum and all official action of the committee shall require the favorable vote of a majority of those members present and voting. All members of the committee, including ex officio members, shall be voting members.

D. Members of the committee shall serve until such time as the school is established and begins operation.

E. Members of the committee shall serve without compensation.

Acts 2012, No. 851, §1, eff. June 14, 2012.



RS 17:1970.33 - Report

§1970.33. Report

The committee shall submit a written report and implementation plan for the establishment of an international language immersion school to the Senate Committee on Education and House Committee on Education not later than March 31, 2013.

Acts 2012, No. 851, §1, eff. June 14, 2012.



RS 17:1971 - Legislative intent

NOTE: §1971 as enacted by Acts 2016, No. 672, §1, eff. July 1, 2017.

PART II-D. THRIVE ACADEMY

§1971. Legislative intent

A. It is the intent of the legislature to establish an independent, residential, public school as a pilot school for certain at-risk students in grades six through twelve with the express purpose of providing a more challenging educational experience to develop students to their full potential through high expectations, personal support, and educationally enriching activities.

B. The legislature finds that an independent, residential school for at-risk students of this age can be an important cost-saving measure for the state because research shows that investing in education for at-risk students in this kind of setting can lead to greater academic success which can strengthen the future economy if those students avoid dropping out of high school, resulting in less likelihood of unemployment, reliance on social-welfare programs, and imprisonment.

Acts 2016, No. 672, §1, eff. July 1, 2017.



RS 17:1972 - Definitions

NOTE: §1971 as enacted by Acts 2016, No. 672, §1, eff. July 1, 2017.

§1972. Definitions

As used in this Part, the following words, terms, and phrases shall have the meanings ascribed to them in this Section, except when the context clearly indicates a different meaning:

(1) "At-risk student" means a student who meets at least one of the following criteria:

(a) Is eligible for health benefits under Medicaid.

(b) Is in the eighth grade or below and is reading two or more grade levels below grade level as determined by any of the tests required pursuant to R.S. 17:24.4.

(c) Has a documented history of truancy.

(d) Is in foster care pursuant to placement through the Department of Children and Family Services.

(e) Meets the criteria for a homeless student as defined in the federal McKinney-Vento Homeless Assistance Act.

(f) Is referred by a teacher, counselor, or principal.

(2) "Department" means the state Department of Education.

(3) "School" means the Thrive Academy.

(4) "State board" means the State Board of Elementary and Secondary Education.

(5) "State superintendent" means the state superintendent of education.

Acts 2016, No. 672, §1, eff. July 1, 2017.



RS 17:1973 - Thrive Academy; creation; location; governance

NOTE: §1973 as enacted by Acts 2016, No. 672, §1, eff. July 1, 2017.

§1973. Thrive Academy; creation; location; governance

A. There is hereby created the Thrive Academy which shall be a residential, public school for certain at-risk students in grades six through twelve. The school shall be located in Baton Rouge. Except as provided in Subsection B of this Section, the school shall be independent of the control of the state superintendent and of all local and state education boards except its board of directors.

B. The school shall be subject to the same laws, rules, regulations, and other requirements applicable to public schools as specifically provided for in R.S. 17:3996.

Acts 2016, No. 672, §1, eff. July 1, 2017.



RS 17:1974 - Board of directors; creation; membership; terms; powers; voting; compensation

§1974. Board of directors; creation; membership; terms; powers; voting; compensation

A. There is hereby created a board of directors for the school, hereinafter in this Part referred to as the "board". The board shall be composed of nine members as follows:

(1) A member selected by the state superintendent of education.

(2) The superintendent of schools for East Baton Rouge Parish or his designee.

(3) The chairman of the House Committee on Education or his designee.

(4) The chairman of the Senate Committee on Education or his designee.

(5) One member who shall be appointed by the governor.

(6) One teacher who shall be a member of the faculty of the school and who shall be elected by the members of the faculty.

(7) The secretary of the Department of Children and Family Services or his designee.

(8) The president of the Louisiana Association of School Superintendents or his designee.

(9) The district attorney of East Baton Rouge Parish or his designee.

B. The terms of the members of the board shall be four years.

C. Six members of the board shall constitute a quorum for the transaction of business, and all official action of the board shall require the favorable vote of a majority of those members present and voting.

D. The board may:

(1) Accept donations, bequests, or other forms of financial assistance for educational purposes from any public or private person or agency and comply with rules and regulations governing grants from the federal government or from any other person or agency, which are not in contravention of the constitution and laws.

(2) Purchase land and equipment and make improvements to facilities necessary for the use of the school, in accordance with applicable law.

(3) Lease land or other property belonging to it or to the school, subject to approval of the commissioner of administration and in accordance with law.

(4) Sell or exchange land or other real property not needed for school purposes, but only when specifically authorized by law and then only in accordance with the procedures provided in R.S. 41:892 for the sale of unused school lands. The sale shall be authorized by resolution adopted by the board, and the act of sale shall be signed by the president of the board or such other person to whom the signing may be delegated by the board in the authorizing resolution.

(5) Adopt rules, regulations, and policies necessary or proper for the conduct of the business of the board.

(6) Award certificates and issue diplomas for successful completion of programs of study. All such certificates and diplomas shall be in addition to a regular high school diploma which shall be issued by the state board in accordance with the provisions of R.S. 17:6(A)(11) to any student who successfully completes the program of study adopted by the board.

(7) Enter into contracts and agreements which have been recommended by the director, in accordance with applicable law, and to the extent that funds are specifically appropriated therefor, with other public agencies with respect to cooperative enterprises and undertakings related to or associated with an educational purpose or program affecting education in the school. This shall not preclude the board from entering into other such contracts and agreements that it deems necessary to carry out its duties and functions.

(8) Perform such other functions as are necessary for the supervision and control of the school.

E. In addition to the authorities granted by this Section and any powers, duties, and responsibilities vested by any other applicable laws, the board shall:

(1) Adopt rules, regulations, and policies, including a student handbook, that are necessary for the efficient operation of the school.

(2) Establish criteria to be used in determining eligibility of applicants for enrollment. In enrolling students, preference shall be given to students with the greatest need based on the criteria specified in R.S. 17:1972(1) as determined by the board. No student shall be enrolled without the written consent of the student's parent or legal guardian.

(3) Prescribe and select for use in the school free textbooks and other materials of instruction for children enrolled in the school and programs under its jurisdiction.

(4) Enter into an agreement, as recommended by the director, with a city, parish, and other local public school system for the enrollment of a student who otherwise would have attended school in the local public school system.

(5) Select a director who shall be the chief administrative officer of the school and who shall administer the rules, regulations, and policies adopted by the board. The board shall delegate to the director such of its powers and duties as it deems appropriate to aid the director in the efficient administration of his responsibility for the implementation of the policies of the board. The director shall be responsible for all the administrative functions, duties, and needs of the board including but not limited to the following:

(a) Preparing an annual budget necessary for the continued operation of the school and submitting such budget to the board for adoption.

(b) Paying the expenses of the board and its members and the salaries and expenses, including but not restricted to facilities, equipment, and supplies of the faculty and staff of the school out of funds appropriated or otherwise made available for the operating and administrative expenses of the board and the school.

(c) Exercising budgetary responsibility and allocating for expenditure by the school all monies appropriated or otherwise made available for purposes of the board and the school.

(d) Developing and annually updating a student handbook including but not limited to all rules, regulations, and policies for the disciplining of students and submitting such handbook to the board for adoption as provided in Paragraph (1) of this Subsection.

(e) Determining faculty and staff positions necessary for the efficient operation of the school and selecting personnel for such positions.

(6) Create an advisory panel consisting of a representative from each city, parish, and other local public school system that has entered into an agreement with the board for the enrollment of a student who otherwise would have attended school in the local public school system. The representative shall be selected by the local superintendent of the system. The advisory panel shall advise and provide assistance to the board on matters affecting the school as determined by the board.

F. Members of the board shall not receive any compensation for their service as members.

G. The school shall act as its own local education agency.

Acts 2016, No. 672, §1, eff. Oct. 1, 2016.



RS 17:1975 - Extracurricular activities

NOTE: §1975 as enacted by Acts 2016, No. 672, §1, eff. July 1, 2017.

§1975. Extracurricular activities

A. Whenever possible, the school shall offer such extracurricular activities as may be found in other public schools in the state. The East Baton Rouge Parish public school system shall, to the extent practicable, allow the students of the school to participate in any extracurricular activities the system offers at other schools which the school does not offer, particularly music and varsity athletics.

B. Any student attending the school shall be eligible to participate in any extracurricular activity at any nonpublic school that is located within the attendance zone of the school if such nonpublic school is approved by the State Board of Elementary and Secondary Education pursuant to R.S. 17:11 and is in compliance with the criteria set forth in Brumfield, et al. v. Dodd, et al., 425 F. Supp. 528 (E.D. La. 1977).

Acts 2016, No. 672, §1, eff. July 1, 2017.



RS 17:1976 - Funding; inclusion in the minimum foundation program formula; other appropriated state funds

NOTE: §1976 as enacted by Acts 2016, No. 672, §1, eff. July 1, 2017.

§1976. Funding; inclusion in the minimum foundation program formula; other appropriated state funds

A. The board of directors of the school annually shall prepare and adopt a recommended budget to adequately fund the educational programs at the school. The budget shall have as its goal to provide state funding for the school which shall not be less than the average funding on a per-student basis at peer institutions in other states having similar programs and enrollments and may provide for achieving its goal over a multi-year period. The recommended budget shall be submitted to the division of administration as the total budget request for the school.

B. THRIVE Academy shall be considered a public school for purposes of receiving funding through the minimum foundation program of education, in the same manner as for other public schools as contained in the minimum foundation program budget letter approved by the State Board of Elementary and Secondary Education. The school shall also be eligible to receive such other funding as may be specifically appropriated by the legislature.

Acts 2016, No. 672, §1, eff. July 1, 2017.



RS 17:1977 - Repealed by Acts 2013, No. 417, §3, eff. June 21, 2013.

§1977. Repealed by Acts 2013, No. 417, §3, eff. June 21, 2013.

NOTE: See Acts 2013, No. 417, §4, relative to the effectiveness of administrative rules promulgated for ChildNet and Early Steps programs.



RS 17:1978 - Repealed by Acts 2013, No. 417, §3, eff. June 21, 2013.

§1978. Repealed by Acts 2013, No. 417, §3, eff. June 21, 2013.

NOTE: See Acts 2013, No. 417, §4, relative to the effectiveness of administrative rules promulgated for ChildNet and Early Steps programs.



RS 17:1979 - Repealed by Acts 2013, No. 417, §3, eff. June 21, 2013.

§1979. Repealed by Acts 2013, No. 417, §3, eff. June 21, 2013.

NOTE: See Acts 2013, No. 417, §4, relative to the effectiveness of administrative rules promulgated for ChildNet and Early Steps programs.



RS 17:1981 - Short title

PART IV. BLIND PERSONS' LITERACY

RIGHTS AND EDUCATION

§1981. Short title

This Part shall be known and may be cited as the "Blind Persons' Literacy Rights and Education Act".

Acts 1992, No. 923, §1.



RS 17:1982 - Definitions

§1982. Definitions

As used in this Part, the following words, terms, and phrases shall have the meanings ascribed to them in this Section as follows:

(1) "Blind student" means an individual who is eligible for special education services and who:

(a) Has a visual acuity of 20/200 or less in the better eye with correcting lenses or has a limited field of vision such that the widest diameter subtends an angular distance of no greater than twenty degrees.

(b) Has a medically indicated expectation of visual deterioration.

(2) "Braille" means the system of reading and writing through touch commonly known as standard English Braille.

(3) "Functional vision assessment" is an organized plan for observing how a student uses vision to perform routine tasks and assesses whether a visual impairment is interfering with the learning process.

(4) "Individualized education program" means a written statement developed for a student eligible for special education services pursuant to Section 602(a)(20) of Part A of the Individuals with Disabilities Education Act, 20 U.S.C. Section 1401(a).

Acts 1992, No. 923, §1.



RS 17:1983 - Individualized planning and assessment

§1983. Individualized planning and assessment

The assessment required for each blind student shall include a braille skills inventory, including a statement of strengths and deficits along with a functional vision assessment for students with vision in order to determine if braille instruction is needed to achieve satisfactory educational progress. Braille instruction and use are not required by this Part if, in the course of developing the student's individualized education program, the team concurs that the student's visual impairment does not affect reading and writing performance commensurate with ability. Nothing in this Part shall require the exclusive use of braille if other special education services are appropriate to the student's educational needs. The provisions of other appropriate services shall not preclude braille use or instruction.

Acts 1992, No. 923, §1.



RS 17:1984 - Standards of competency and instruction

§1984. Standards of competency and instruction

Instruction in braille reading and writing shall be sufficient to enable each blind student to communicate effectively and efficiently with the same level of proficiency expected of the student's peers of comparable ability and grade level. The student's individualized education program shall specify:

(1) The results obtained from the inventory required by R.S. 17:1983.

(2) How braille will be implemented as the primary mode for learning through integration with other classroom activities.

(3) The date on which braille instruction will commence.

(4) The length of the period of instruction and the frequency and duration of each instructional session.

(5) The level of competency in braille reading and writing to be achieved by the end of the period and the objective assessment measures to be used.

(6) If a decision has been made under the provisions of R.S. 17:1983 that braille instruction or use is not required for the student.

Acts 1992, No. 923, §1.



RS 17:1985 - Instructional materials

§1985. Instructional materials

Beginning with the 1993-1994 textbook adoption cycle, the State Board of Elementary and Secondary Education shall require a publisher to furnish to the state Department of Education, its designated depository, or the American Printing House for the Blind, not later than ninety days after final adoption of a textbook, computer diskettes for literary subjects in a standard format approved by the State Board of Elementary and Secondary Education from which braille versions of the textbook can be produced. The publisher shall furnish the department with computer diskettes in a standard format for nonliterary subjects, including natural sciences, computer science, mathematics, and music, when braille specialty code translation software is available.

Acts 1992, No. 923, §1.



RS 17:1986 - Teacher certification

§1986. Teacher certification

As part of the certification process pursuant to the provisions of R.S. 17:7(6), on or after July 1, 1993, teachers seeking certification in the education of blind and visually impaired students shall be required to demonstrate competence in reading and writing braille as verified by a college of education. Such competencies shall be consistent with standards adopted by the National Library Service for the Blind and Physically Handicapped, Library of Congress, Washington, D.C.

Acts 1992, No. 923, §1.



RS 17:1987 - School district for certain correctional centers for youth

PART V. SCHOOL DISTRICT FOR CERTAIN

CORRECTIONAL CENTERS FOR YOUTH

§1987. School district for certain correctional centers for youth

A.(1) A school district is hereby established to provide an appropriate education for youths who, pursuant to the order of a court of competent jurisdiction, are placed in the custody of the Department of Public Safety and Corrections and assigned by such department for confinement in any correctional center for youth that is privately operated in accordance with a cooperative endeavor or contract agreement with the state or any political subdivision.

(2) The school district shall be administered by the state Department of Education which may provide educational services by interagency agreement, contract with private or public providers, or by direct operation of a school. The educational services being provided shall meet all standards required by the State Board of Elementary and Secondary Education for the operation of an alternative school as authorized by law.

B. This district shall be considered an intermediate educational unit, subject to the limitations of such units which shall include no authority to levy tax.

C. The state shall annually appropriate sufficient monies to fund any school in the district created in this Part in an amount equal to not less than the per pupil amount allocated pursuant to the Minimum Foundation Program formula to the city or parish school district in which each such correctional center for youth is located. The appropriation shall be made to the administering agency for the district which may be expended by the agency for the provision of educational services in the same manner as such money may be expended by intermediate educational units in providing educational services to students subject to the limitations in Paragraph A(2) of this Section.

D.(1) The provisions of Part I-A of Chapter 1 of this Title relative to benefits, privileges, and rights of certain employees in state special schools, including but not limited to provisions relative to compensation, probationary and permanent employment status, and sabbatical, sick, personal, maternity, and military leaves also shall be applicable to such employees of the school district established by this Part.

(2) At the time of implementation of the provisions of this Part, any person employed by a city or parish school board in a position to provide educational services to students confined in a state correctional center for youth which is privately operated shall be given priority, if otherwise qualified, for employment in the same or a comparable position to provide educational services to students pursuant to the provisions of this Part.

Acts 1999, No. 810, §1, eff. July 2, 1999.



RS 17:1989.1 - Legislative intent

PART VI. GOVERNOR'S PROGRAM FOR GIFTED CHILDREN

§1989.1. Legislative intent

The legislature hereby recognizes that the Governor's Program for Gifted Children has operated without explicit statutory mandate as an independent, residential summer program for certain elementary, middle, and high school students with the express purpose of providing a more challenging and enriching educational, artistic, and civic experience for the gifted children of this state and of developing such children to their full potential, while instilling in them an appreciation for higher virtues such as civic duty, justice, truth, beauty, and the good. It is the intent of the legislature to continue such program and to establish it by law as more specifically provided in this Part.

Acts 1999, No. 595, §1, eff. June 30, 1999.



RS 17:1989.2 - Definitions

§1989.2. Definitions

As used in this Part, the following words, terms, and phrases shall have the meanings ascribed to them in this Section, except where the context clearly indicates a different meaning:

(1) "Director" means the director of the program.

(2) "Program" means the Governor's Program for Gifted Children.

(3) "University" means the college or university at which the program's activities are held, if any.

Acts 1999, No. 595, §1, eff. June 30, 1999.



RS 17:1989.3 - Governor's Program for Gifted Children; legislative establishment; location; governance; relationship with educational boards and state superintendent

§1989.3. Governor's Program for Gifted Children; legislative establishment; location; governance; relationship with educational boards and state superintendent

A. There is hereby established the Governor's Program for Gifted Children, hereinafter referred to as "the program", as a residential summer enrichment program for gifted children in grades six through ten, with the exception of certain musically gifted students in grades eleven and twelve. The program shall be located on the campus of McNeese State University in Lake Charles, or at such other facility as shall be determined by the program's director.

B. The program shall be a continuation of the existing program which has operated heretofore without benefit of an explicit statutory mandate.

C. The program is hereby placed within the Department of Education as provided in R.S. 36:801.1, and shall be independent of the control of the state superintendent of education and of all local and state education boards.

Acts 1999, No. 595, §1, eff. June 30, 1999.



RS 17:1989.4 - Director of the program; appointment; term; powers; duties; compensation

§1989.4. Director of the program; appointment; term; powers; duties; compensation

A. The program shall be governed by a director whose appointment, term, powers, duties, and compensation shall be as provided in this Section.

B.(1) The person serving as director on June 30, 1999, shall continue to serve as director through August 30, 2004, absent his resignation or death. The governor may, however, remove the director at an earlier date by certifying in writing, giving reasons satisfactory to the superintendent of education and the president or equivalent official of the university at which the program is located, that the director is physically or mentally unable to carry out his statutory duties or is guilty of serious official or ethical misconduct.

(2) All subsequent directors shall be appointed by the governor with the advice and consent of the Senate. In the selection of subsequent directors, the governor shall give serious consideration to any recommendations of the governing authority of any organization which exists primarily to provide financial support and advisory guidance to the program, including but not limited to the board of directors of the Friends of the Governor's Program for Gifted Children, Inc.

C.(1) The terms of subsequent directors shall expire on the thirtieth of August of each year in which regular elections are held for president of the United States. The terms of all directors shall expire on the prescribed date, irrespective of the date on which the director assumes office.

(2) A director may succeed himself for an indefinite number of terms. If, by the expiration of a director's term, the governor has not appointed a successor, the director shall be deemed to have been appointed and confirmed for an additional term.

(3) A person appointed as director by the governor but not yet confirmed by the legislature may serve as acting director pending his confirmation.

(4) If the governor deems it necessary to fill a vacancy in the office of director on an emergency basis, he may appoint an interim director to serve for a period of no greater than ninety days.

D.(1) The director shall exercise full executive, academic, administrative, functional, and fiscal control over all aspects of the program. Without limitation to the foregoing, he shall be authorized to:

(a) Make all decisions pertaining to admission of students to the program, including without limitation the formulation of admissions criteria and student eligibility guidelines, recruiting students, and ruling on the admission of individual students to the program. The director shall be authorized to waive admissions criteria in individual cases or to exclude individual students who meet admission criteria if the director reasonably believes such action to be in the best interests of the applicant or of the program.

(b) Subject to any applicable civil service rules, make all decisions with regard to employment of faculty, administrative personnel, and staff, including determinations pertaining to compensation, terms of employment, and duties. The director shall have the sole authority to make offers of employment on behalf of the program, to terminate employment, and directly or through supervisory personnel appointed by him to control and direct all activities on behalf of the program.

(c) Formulate and implement a budget for the program, direct the deposit and disbursement of funds, and otherwise control the program's fiscal and financial affairs except as may be otherwise provided by law.

(d) Devise and implement the program's curriculum, set academic standards, and select course materials.

(e) Determine the dates of the program's sessions, provided that there shall be at least one session per year of at least six weeks' duration.

(f) Take any other action, not inconsistent with law, reasonable and necessary to carry out the purposes of the program as provided in this Part.

(2) By the first day of October of each year, the director shall report to the governor and the superintendent of education with respect to the following:

(a) The program's detailed budget.

(b) The number of students enrolled, their ages, and the parishes of their residence.

(c) The number of students graduated.

(d) Any other information which the director may see fit to report concerning the program.

(3) Except where prohibited by this Part or otherwise prohibited by law, the director may delegate any of his powers to faculty, staff, or other persons employed by the program.

E. The director shall be compensated for his services in an amount to be determined annually as a part of the program's regular budget formulation procedure.

Acts 1999, No. 595, §1, eff. June 30, 1999.



RS 17:1989.5 - Appropriations; other sources of revenue

§1989.5. Appropriations; other sources of revenue

A. The legislature shall appropriate to the program each year sufficient funds for the program's support. Such appropriation shall be made directly to the program and shall not be deposited to the account of or commingled with the funds of any other program or entity.

B. The director may charge reasonable fees and tuition, which shall be paid in the manner as determined by the director.

C. The director, on behalf of the program, shall be authorized to apply for and receive grants, gifts, bequests, and other funds from any public and private sources not prohibited by law, including the federal government. Any grants, bequests, gifts, or other similar funds placed in the possession of the program shall be the sole property of the program and subject to its exclusive control.

D. Funds received from sources other than the legislative appropriation described herein shall not supplant such legislative appropriation, but shall be in addition and supplemental thereto.

Acts 1999, No. 595, §1, eff. June 30, 1999.



RS 17:1989.6 - Location of the program; relocation; authority to own and construct facilities

§1989.6. Location of the program; relocation; authority to own and construct facilities

A. The program shall be housed at McNeese State University in Lake Charles or at such other facilities located within the state of Louisiana as the director may select as provided herein.

B. McNeese State University or any other state college or university which houses the program shall:

(1) Make available to the program such available facilities and services as it may reasonably need to conduct its activities, charging to the program only those fees which the college or university charges to youth programs and similar entities conducted under its own auspices, such as band and sports camps, or, if such a fee is not charged, then only those fees necessary to reasonably compensate the university for the actual expense incurred in providing the facility or service.

(2) Make available to the program free of charge or at a reasonable charge not to exceed two percent of the program's appropriation from the legislature for the preceding year suitable office space for the program's director and administrative operations.

C. The director may relocate the program from McNeese State University, as provided below:

(1) The director may designate another state college or university to house the program, with the written consent of the governor and of the president or equivalent official of the college or university to which the program is to be relocated.

(2) The director may relocate the program to other suitable facilities, with the consent of the governor. Such facilities may include facilities owned by the program, which shall have the authority to purchase or construct facilities for its own use. The program may also lease facilities from another entity under such reasonable terms as the director may find suitable.

Acts 1999, No. 595, §1, eff. June 30, 1999.



RS 17:1989.7 - Registry of prospective students

§1989.7. Registry of prospective students

A. The Department of Education shall assist the director in identifying candidates for admission to the program, as follows:

(1) By the thirtieth of October of each year, the director shall notify the state superintendent of education in writing of the grade levels or ages, or both, of the participants in the program for the session or sessions in the subsequent year.

(2) By the fifteenth of December of each year, the state superintendent of education shall furnish to the director information regarding each student currently in the grades or of the ages specified whom the state Department of Education's records show to have achieved a score in the ninetieth percentile or higher on any generally administered achievement test or other instrument designed to measure academic or intellectual performance. A test or instrument shall be deemed to be generally administered if it is administered to at least forty percent of the students in any given grade or age group in the state in any particular year. Such information shall include the student's name and that of his parents, his last known address, and the name of the school in which he is enrolled.

B. The director shall treat this information as confidential and shall not disclose it to any person outside the program, nor distribute it to persons employed by the program except as reasonably necessary.

C. If the state superintendent of education is not in possession of the information he is required to provide to the director in this Section, he shall gather that information at no charge to the program and shall maintain that information in his office as a central registry of gifted students, which registry shall be used by the state in its efforts to provide educational opportunities to gifted students. Inclusion in this registry shall not be determinative of whether a child is gifted, which fact shall be determined by means specified elsewhere by law or by regulation.

Acts 1999, No. 595, §1, eff. June 30, 1999.



RS 17:1989.8 - Miscellaneous powers of program

§1989.8. Miscellaneous powers of program

A. Without limitation to the foregoing, the program, acting through its director or other authorized representatives, has the authority to:

(1) Award diplomas for completion of the program's course of studies.

(2) Conduct seminars and workshops both during the program's session and at other times for gifted children, parents, or teachers of the gifted.

(3) Train teachers to teach gifted children and to award certificates for completion of such training.

(4) Conduct research into methods and techniques for teaching the gifted and publish the results of that research.

(5) Engage in cooperative and joint ventures with other institutions of learning, programs for the gifted, and similar entities related to gifted education.

(6) Conduct activities designed to identify students who are potential students of the program.

(7) Establish and operate programs for the musically gifted.

B. The program may also engage in any other activities reasonably related to its purposes and goals as set forth in this Part and which shall not be contrary to law.

Acts 1999, No. 595, §1, eff. June 30, 1999.



RS 17:1990 - Recovery School District; creation; governance; operation

PART VII. RECOVERY SCHOOL DISTRICT

§1990. Recovery School District; creation; governance; operation

A.(1) The Recovery School District, referred to as the "school district" or the "district", is hereby established to provide an appropriate education for children attending any public elementary or secondary school operated under the jurisdiction and direction of any city, parish, or other local public school board or any other public entity, referred to in this Section as "the prior system", which has been transferred to its jurisdiction pursuant to R.S. 17:10.5 or 10.7.

(2) The school district shall be administered by the state Department of Education, subject to the approval of the State Board of Elementary and Secondary Education, referred to in this Section as "the state board".

B.(1)(a) The school district shall be considered an intermediate educational unit, subject to the limitations of such units which shall include no authority to levy a tax, but which shall include authority to seek, expend, manage, and retain federal funding and grant funding and to otherwise seek, obtain, expend, manage, and retain funding with all the same authority of any city, parish, or other local public school board or other public entity operating a public school, including the right to maintain and manage fund balances.

(b) The expenditure of funds shall be subject to the requirements of the approved Minimum Foundation Program formula that apply to a city, parish, or other local public school system and shall be subject to audit in the same manner.

(c) The school district shall have the same authority and autonomy afforded to city, parish, and other local public school systems under state law regarding the procurement of services, including but not limited to personal, professional, consulting, and social services; the procurement of immovable property; and the leasing of movable property.

(d) The school district shall not be required to utilize or obtain the approval of any state agency, including but not limited to the division of administration or any office within the division of administration or any procurement support team or similar group, when procuring data processing and telecommunications goods or services or in the procurement of materials, supplies, or major repairs or in the disposition of property; however, the school district shall comply with all other applicable provisions of Title 39 of the Louisiana Revised Statutes of 1950 regarding such procurement and disposition of property. Furthermore, notwithstanding any provision of law to the contrary, the school district shall be required to receive the prior approval of the Joint Legislative Committee on the Budget for one or more change orders that cause an excess of one hundred thousand dollars in the aggregate per month to a contract for a project undertaken that would be considered a capital expense.

(e) The school district shall not be required to utilize any selection board, including but not limited to the Louisiana Architects Selection Board, the Louisiana Engineers Selection Board, or the Louisiana Landscape Architects Selection Board when contracting for any public work or professional service, or when contracting for any other service. However, the school district shall comply with all other applicable provisions of Title 38 of the Louisiana Revised Statutes of 1950.

(2)(a) The school district may provide for the supervision, management, and operation of a school placed under its jurisdiction and receive, control, and expend the local, state, and federal funding attributable to that school, with all the same power and authority as the prior system from which it was transferred subject to the requirements of this Section, R.S. 17:10.5, or 10.7, or with any other power and authority otherwise granted to the district by law. As it relates to schools transferred pursuant to R.S. 17:10.7, the authority of the school district is also subject to the approval by the state board of the plan submitted pursuant to R.S. 17:10.7(B)(2)(b). The district may contract with for-profit providers for the general operation of and any needed services for a school under its jurisdiction.

(b) In providing for the operation of schools within its jurisdiction, at any time the district seeks participation by a college or university or a consortium of colleges and universities to provide for the operation of any school or group of schools, colleges, and universities that historically were established to provide education for African American students in the state shall be included in any opportunity to participate.

(3) The school district may require any city, parish, or other local public school board to provide school support or student support services for a school transferred from its jurisdiction including but not limited to student transportation, school food service, or student assessment for special education eligibility that are compliant with all laws and regulations governing such services. In such case, the school district shall reimburse the actual cost to the system providing such services. If a dispute arises between the school district and the system providing such services regarding the cost of such services to be reimbursed, the commissioner of administration or his designee shall determine the cost to be reimbursed.

(4)(a) The school district shall have the right to use any school building and all facilities and property otherwise part of the school and recognized as part of the facilities or assets of the school prior to its placement in the school district and shall have access to such additional facilities as are typically available to the school, its students, and faculty and staff prior to its placement in the school district. Such use shall be unrestricted, except that the school district shall be responsible for and obligated to provide for routine maintenance and repair such that the facilities and property are maintained in as good an order as when the right of use was acquired by the district. There shall be no requirement for the district to provide for the type of extensive repair to buildings or facilities that would be considered to be a capital expense. Such extensive repairs shall be provided by the governing authority of the city, parish, or other local public school system or other public entity which is responsible for the facility.

(b)(i) In the case of the transfer of schools pursuant to R.S. 17:10.7, the school district may, at the discretion of the administering agency and notwithstanding the provisions of Subparagraph (a) of this Paragraph, acquire with the transfer of the schools all the rights and responsibilities of ownership regarding all land, buildings, facilities, and other property that is part of the school being transferred, except that the school district may not transfer the ownership of the land or usable buildings constructed on the land to another, other than in the manner and under the circumstances provided for in Item (iv) of this Subparagraph, save returning the land and such buildings to the stewardship of the prior system. The district may lease land or property, dispose of property other than the land as is necessary to properly manage the operation of the schools, rebuild school buildings, or renovate school buildings.

(ii) No building shall be destroyed pursuant to the authority of the school district unless the destruction of the building has been approved by the office of facility planning in the division of administration.

(iii) In the case that the rights and responsibilities provided for in this Subparagraph are acquired by the school district, the school district, through its administering agency, shall be the exclusive authority to receive, manage, and expend any and all state, local, or federal funding dedicated to or available for the purpose of repairing, renovating, or rebuilding, or building a school building or facility and any and all insurance proceeds attributable to damage done to any property, except that portion of such insurance proceeds used to pay debt owed by the prior system. A portion of all revenues available to the prior system which are dedicated to the repair, maintenance, or capital projects regarding a transferred school whether such revenue is available from tax proceeds, was borrowed, bonded, or was otherwise acquired shall be transferred by the system to the recovery district in an amount equal to the proportion that the number of schools transferred from such school system bears to the total number of schools operated by the school system during the school year immediately proceeding the school year in which the transfer occurred.

(iv) The school district may sell, exchange, or lease any property or building which the school district determines will not be used for providing educational services on or before August 29, 2006 to the governing authority of any independent secondary school which has operated a school approved by the State Board of Elementary and Secondary Education, pursuant to R.S. 17:11, for not less than twenty-five years prior to August 29, 2005, in an area subject to an emergency declaration of the governor as a result of devastation resulting from a hurricane and which is in need of property or facilities in which to locate a school because its prior school building was rendered uninhabitable by the hurricane and cannot be restored to a habitable condition prior to the beginning of the next semester following the hurricane. However, the school district shall not exercise such authority to sell, exchange, or lease any property or building unless it first offers such property or building without cost to the local public school board to which the property belonged prior to its being under the control of the school district and such local public school board refuses at a public meeting to accept the return of the property or building. Property sold, leased, or exchanged under the authority of this Item shall be sold at a price or leased or exchanged based on a value that is determined by averaging the market value appraisals of three appraisers, one selected by the administering agency of the Recovery School District, one selected by the governing authority of the independent secondary school, and a third appraiser selected by the two appraisers selected by the school district and the independent secondary school. The costs of determining the value shall be borne by the independent secondary school. Property sold or exchanged under the authority of this Item shall remain the property of the governing authority to which it was sold or exchanged by the school district regardless of the return of any school under the jurisdiction of the school district to the city, parish, or other local public school system from which it was originally transferred. However, any property sold or exchanged by the school district as authorized in this Item shall, if ever offered for sale or exchange by the governing authority of the independent school, first be offered to the city, parish, or other local public school board to which the property belonged prior to its being under the control of the Recovery School District. The authority granted in this Item may be exercised without compliance with any bidding requirements otherwise required by law. Any proceeds resulting from a lease or sale as provided in this Item shall be directed to the city, parish, or other local public school board to which the property belonged, regardless of it being under the control of the Recovery School District.

C.(1)(a) The state shall annually appropriate sufficient monies to fund any school in the school district created in this Part in an amount equal to but not less than the school's student membership count times one hundred percent of the state share per student as provided in the Minimum Foundation Program approved formula for the city, parish, or other local public school system in which each school placed under the jurisdiction of the district is located as contained in the Minimum Foundation Program budget letter approved by the State Board of Elementary and Secondary Education. The appropriation shall be made to the administering agency for the district and may be expended by the agency for the provision of services to students in the district.

(b) No public monies shall be used to discriminate against protected classes or have the effect of discriminating in providing and ensuring equal education opportunities in Louisiana.

(2)(a)(i) In addition to the appropriation required in Paragraph (1) of this Subsection, any city, parish, or other local public school board which had jurisdiction of a school prior to its transfer to this district annually shall allocate and transfer to the school district an amount of money equal to the number of students enrolled in such a school times the local per pupil amount received by the school system from all of the following sources as provided in the Minimum Foundation Program approved formula, excluding any portion which has been specifically dedicated by the legislature or by voter approval to capital outlay or debt service or which was actually expended by the school board for facilities acquisition and construction as reported to the state Department of Education:

(aa) Sales and use taxes, less any tax collection fee paid by the school system.

(bb) Ad valorem taxes, less any tax collection fee paid by the school system.

(cc) Earnings from sixteenth section lands owned by the school system.

(ii)(aa) Such allocation and transfer shall be accomplished by a reduction in the amount of state funds otherwise to be allocated to the city, parish, or other local public school system as contained in the Minimum Foundation Program budget letter approved by the State Board of Elementary and Secondary Education equal to the amount provided in this Paragraph which reduction shall be allocated to the school district.

(bb) In the case that there are insufficient funds available to provide the total due the school district under this Paragraph if all state funds are reduced and allocated to the school district, the prior system shall transfer a sufficient amount of money remaining from the sources provided in Item (i) of this Subparagraph to the school district. In the case that the prior system's local revenues are insufficient to allow for the allocation to the school district and to allow the prior system to maintain a minimum balance of ten percent of state Minimum Foundation Program funding and ten percent of the local revenues listed in Item (i) of this Subparagraph, local revenues otherwise required to be allocated to the school district shall be reduced to an amount necessary to allow the prior system to maintain such balances. Such maintained minimum balances shall be applied firstly to the prior system's retiree health insurance costs and secondly to the prior system's board administrative costs.

(iii)(aa) In addition to the exclusions allowed pursuant to Item (i) of this Subparagraph, when calculating the amount of money a city, parish, or other local public school board is required to allocate and transfer to the school district relative to schools transferred to the district, the Orleans Parish School Board shall allocate and transfer the share of the local revenue due the district by forward funding the monthly pro rata amount of such revenue due the district each month to the school district, including authorized charter schools in the district, and shall be allowed to exclude an amount equal to the actual amount expended by the board for the following items:

(I) Costs incurred on workers' compensation claims filed against the board prior to August 29, 2005, including related administrative costs.

(II) Costs to defend legal claims arising against the board prior to August 29, 2005, and legal claims against the board after August 29, 2005, that are directly attributable to Hurricane Katrina or Act 35 of the 2005 First Extraordinary Session of the Legislature of Louisiana.

(III) Employer's cost of health insurance for retired participants in the board's plan as of July 1, 2009, which shall not exceed twenty-five percent of the total premium cost.

(IV) A supplement of two hundred dollars per month for health insurance premiums for retired participants in the board's plan as of July 1, 2009.

(V) Costs of short-term borrowing, including but not limited to attorney fees and interest, to provide stabilized cash flow to the Recovery School District and charter schools.

(VI) A fee of one-tenth of one percent of total ad valorem and sales taxes collected.

(bb) The total amount of the exclusions provided for in Subitem (aa) of this Item shall not exceed three million dollars annually. Actual expenditures in excess of three million dollars in any year shall be carried forward for recapture in future years, if available.

(cc) The exclusions provided for in Subitem (aa) of this Item shall expire upon the extinguishment of the costs associated therewith, upon any action of the board to reduce the constitutional millage from the level in effect for Fiscal Year 2009-2010, except as required pursuant to a property reassessment, or on June 30, 2030, whichever occurs first.

(dd) The excluded costs enumerated in Subitem (aa) of this Item shall be included as a schedule to the annual financial statements of the Orleans Parish School Board and audited by its certified public accountant. The contents of the schedule shall be determined jointly by the Orleans Parish School Board and the state Department of Education. The audited financial statements and the schedule shall be submitted to the state Department of Education, to account for any monies so excluded, within one hundred eighty days of the end of each fiscal year. Any audit adjustments to these exclusions shall be added to or deducted from, as the case may be, the subsequent year's exclusions.

(b) In addition to the appropriation required in Paragraph (1) of this Subsection, any public entity, other than a city, parish, or other local public school board which had jurisdiction of a school prior to its transfer to this district shall transfer to the school district an amount of money equal to the average per pupil amount appropriated or allocated for all students times the number of students enrolled in the school transferred from its jurisdiction to the school district from self-generated funds or any other appropriated state funds that exceeds the per pupil amount appropriated pursuant to Paragraph (1) of this Subsection.

(c) All amounts to be appropriated or allocated and transferred pursuant to this Paragraph and Paragraph (B)(3) of this Section shall be estimated or calculated by the state Department of Education based on the most recent local revenue data and projected student counts available. Allocations to be transferred shall be adjusted during the year as necessary to reflect actual student counts and actual prior year local revenue collections.

(3)(a) Except for administrative costs, monies appropriated to the Recovery School District that are attributable to the transfer of a school from a prior school system and monies allocated or transferred from the prior system to the recovery district shall be expended solely on the operation of schools transferred from the prior system to the jurisdiction of the district.

(b) Notwithstanding the requirements of Subparagraph (a) of this Paragraph, in the case that schools are transferred pursuant to R.S. 17:10.7 to the school district, monies appropriated to the school district that are attributable to the transfer of the schools from a prior system and monies allocated or transferred from the prior system to the school district shall be expended on the provision of services to the students who were in attendance at such schools or who would have been eligible to attend such schools transferred from the prior system to the jurisdiction of the district without regard to expending amounts on or in any particular school provided that such services are provided in compliance with the requirements of R.S. 17:10.7(B)(2)(b).

D.(1) The Recovery School District may employ such staff members as it deems necessary. At the time of the transfer of a school to the school district, any certified teacher with regular and direct responsibility for providing classroom instruction to students who is employed in the transferred school by the prior system shall be given priority consideration for employment in the same or a comparable position by the school district.

(2) Any person employed by the prior system in a transferred school may choose to remain in the employ of the prior system and, in that case, the prior system shall retain and reassign such person consistent with its contractual obligations or policies regarding the retention and reassignment of employees.

E.(1)(a) Except as otherwise provided by law for the operation of the school as a Type 5 charter school, benefits and privileges of any person employed in a school by the school district who was employed by the prior system at the time a school is transferred to the district's jurisdiction shall be the same as those required by law for employees in the city, parish, or other local public school systems of this state.

(b) Notwithstanding any provision of Subparagraph (a) of this Paragraph to the contrary, any person employed by the district in a school who was employed by the prior system at the time a school is transferred to the district's jurisdiction, for the purposes of permanent status and the retention upon return to employment in the prior system of any employment benefit right which requires continuous service or which becomes vested based on years of service, or both, shall be granted an approved leave of absence from the prior system for the period of time the school is under the jurisdiction of the district in order to be employed by the district. The period of time any employee is on such leave shall be considered service time by the prior system at any time the employee returns to the prior system's employment. Such approved leave shall not require the prior system to provide for benefits during the time the employee on leave is employed by the district.

(2) Except as otherwise provided by law for the operation of a Type 5 charter school, the benefits and privileges of any person employed in a school by the district or employed by any operator of a district school pursuant to any agreement with the district who was not employed by the prior system at the time the school was transferred to the jurisdiction of the district shall be those determined by the district or the operator at the time of such employment in compliance with any requirement of any applicable contract or requirement of law.

F.(1) Except as otherwise provided in this Subsection, only students who would have been eligible to enroll in or attend the pre-existing school under the jurisdiction of the city, parish, or other local public school board or other public school entity prior to its transfer to the Recovery School District may attend. However, all such students shall be eligible to attend notwithstanding any other provision of law to the contrary.

(2) In addition to students who are eligible to enroll pursuant to the provisions of Paragraph (1) of this Subsection, any student who is eligible to participate in a school choice program established by the prior system shall be permitted to enroll in any school operated under the jurisdiction of the Recovery School District which has capacity for another student in the appropriate grade. Maximum capacity by grade shall be determined by the State Board of Elementary and Secondary Education.

(3) In addition, in the case that schools are transferred to the district pursuant to R.S. 17:10.7 and notwithstanding other requirements of this Subsection, the school district may permit any student eligible to attend any school in the prior system to attend a school operated by the school district in the area of the transferring system.

(4)(a) Notwithstanding any other provision of law to the contrary, the school district and each city, parish, or other local public school board that has had one or more schools transferred to the school district shall enter into a cooperative agreement to allow any student enrolled in a school under its respective jurisdiction to enroll in a school under the jurisdiction of the other, provided the school in which the student seeks to enroll has sufficient capacity at the appropriate grade level.

(b) The chartering authority of any charter school under the jurisdiction of the school district or a city, parish, or other local public school board that enters into a cooperative agreement pursuant to this Paragraph also shall be bound by the terms of such agreement.

(c) The provisions of this Paragraph shall not abridge or contravene the authority of the school district or a city, parish, or other local public school board to establish attendance zones for the schools under its respective jurisdiction in accordance with established policy and any federal court order, judgment, or consent decree.

G. Notwithstanding any provision of this Part, the school district shall not violate any federal court order, judgment, or consent decree.

H. The Recovery School District shall terminate pursuant to Part XII of Chapter 1 of Title 49 of the Louisiana Revised Statutes of 1950 at the same time and subject to the same provisions for re-creation as statutory entities made a part of the Department of Education by law.

I.(1) The superintendent of the Recovery School District shall develop a community outreach plan to engage parents and community leaders in the successful operation and academic improvement of all schools under its jurisdiction and to solicit input on any proposed changes in school governance regarding the establishment of any new school site.

(2) The plan shall be submitted to the State Board of Elementary and Secondary Education and the Senate and House committees on education not later than September 30, 2011, and shall be implemented for use in the 2011-2012 school year and thereafter.

Acts 2003, No. 9, §1, eff. Nov. 6, 2003; Acts 2005, 1st Ex. Sess., No. 35, §1, eff. Nov. 30, 2005; Acts 2006, No. 455, §1, eff. June 15, 2006; Acts 2007, No. 207, §1, eff. June 27, 2007; Acts 2008, No. 220, §7, eff. June 14, 2008; Acts 2008, No. 485, §1; Acts 2008, No. 767, §1; Acts 2010, No. 640, §1, eff. June 29, 2010; Acts 2010, No. 735, §1; Acts 2011, No. 215, §1, eff. June 27, 2011; Acts 2014, No. 748, §1, eff. June 19, 2014; Acts 2016, No. 151, §1, eff. July 1, 2016.



RS 17:1991 - CAREER EDUCATION AND REHABILITATION

CHAPTER 9. CAREER EDUCATION AND REHABILITATION

PART I. CAREER EDUCATION

§1991. Definitions

A. As used in this Part, unless otherwise clearly indicated, the following terms have the meanings ascribed below:

(1) "Board" means the Board of Supervisors of Community and Technical Colleges or its successor.

(2) "Department" means the Board of Supervisors of Community and Technical Colleges or its successor.

B. Further, any reference in this Chapter to the State Board of Elementary and Secondary Education, the state Department of Education, or the state superintendent of education insofar as such reference is related to the exercise of jurisdiction over schools providing postsecondary vocational-technical education or the employees thereof shall mean and be interpreted to mean the Board of Supervisors of Community and Technical Colleges, except as is clearly inconsistent with the supervisory jurisdiction of institutions provided by the education governance and management structure established in Article VIII of the Constitution of Louisiana.

Added by Acts 1973, No. 208, §3; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:1992 - Repealed by Acts 1998, 1st Ex. Sess., No. 151, 3, eff. July 1, 1999.

§1992. Repealed by Acts 1998, 1st Ex. Sess., No. 151, §3, eff. July 1, 1999.



RS 17:1993 - Implementation of career education by board and department

§1993. Implementation of career education by board and department

To accomplish the goals set forth in R.S. 17:1992, the board in cooperation with other educational institutions and the department shall implement career education by planning, executing, and administering plans for, but not limited to, the following:

(1) The development of professional skills in career education by preservice training of teachers and counselors and by in-service training of teachers, counselors, administrators and supportive service personnel for which the board may utilize personnel and facilities of the institutions of higher learning that are under its jurisdiction, and may participate in cooperative programs for the same purpose with other institutions of higher learning.

(2) Allocation of vocational-technical teachers throughout the various levels and throughout the system of career education.

(3) Writing or revising the handbook for school administration.

(4) Printing of curricula and printing of guidelines therefor.

(5) Higher levels of training for career students at the institutions of higher learning, including one and two-year certificate and associate degree programs in technical and paraprofessional fields of study.

(6)(a) Development of a program and a set of guidelines for assessment and evaluation of the performance of teaching and administrative personnel. The guidelines shall be reviewed by the House Committee on Education and the Senate Committee on Education of the Louisiana Legislature. Such guidelines shall include but not be limited to the following:

(i) The establishment of criteria of expected teaching performance in each area of teaching and of techniques for the assessment and evaluation of that performance.

(ii) Assessment and evaluation of competence of teachers as it relates to the established criteria.

(iii) The establishment of criteria and the assessment of the performance of administrative personnel.

(iv) Job descriptions for all teachers and administrators, such job descriptions to include a list of all duties.

(b) The superintendent, under the direction of the board, shall implement the assessment and evaluation program for all teachers and administrative personnel and shall determine the methodology, procedures, documentation, records, right of appeal, and reports required in connection with such program. The office of vocational programs shall provide such assistance for the program as the superintendent shall direct.

(7) Determination of current manpower needs for industry and business in each region as established in R.S. 17:1994 for the purpose of determining curricula for the schools in that region. For the purpose of making such determination, the board shall require each regional director to establish a working relationship with local economic development councils, the State Board of Commerce and Industry, and the Louisiana Workforce Commission to determine local manpower needs on a current basis in the region and to develop curricula and programs to meet those needs. Such determination shall be made on a current basis, and the office of vocational programs shall establish a model for such determination.

(8) Development of a mobile training system for the purpose of providing training in vocational-technical programs and courses in areas with a demonstrated need for such programs and courses. The office of vocational programs shall provide such assistance in the development of the system as the superintendent shall direct.

(9) Studying the feasibility of establishment of additional area and branch schools. Any such study shall include information on manpower needs, the most efficient way of meeting those needs, and information on the availability of training in existing schools and space in state owned buildings or the availability of state owned property for the establishment of such schools.

Added by Acts 1973, No. 208, §3. Acts 1984, No. 504, §1; Acts 1992, No. 447, §4; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 17:1994 - Regional coordination and planning of postsecondary vocational-technical education; establishment and composition of regions

§1994. Regional coordination and planning of postsecondary vocational-technical education; establishment and composition of regions

A. The Board of Regents shall formulate and establish geographic regions of the state, in accordance with R.S. 17:3126(D), in order to better provide for administering, coordinating, and planning for programs and functions of the postsecondary vocational-technical schools under the jurisdiction of the Board of Supervisors of Community and Technical Colleges. The Board of Regents, upon the establishment of geographic regions and at such other times as it deems appropriate, shall designate and assign the postsecondary vocational-technical schools under the jurisdiction of the Board of Supervisors of Community and Technical Colleges to an appropriate region.

B. The postsecondary vocational-technical schools under the jurisdiction of the board, or its successor, shall be named and designated as follows:

(1) Louisiana Technical College - Acadian Campus

(2) Louisiana Technical College - Alexandria Campus

(3) Louisiana Technical College - Ascension Campus

(4) Louisiana Technical College - Avoyelles Campus

(5) Louisiana Technical College - Bastrop Campus

(6) Louisiana Technical College - Baton Rouge Campus

(7) Louisiana Technical College - Charles B. Coreil Campus

(8) Louisiana Technical College - Delta-Ouachita Campus

(9) Louisiana Technical College - Evangeline Campus

(10) Louisiana Technical College - Florida Parishes Campus

(11) Louisiana Technical College - Folkes Campus

(12) Louisiana Technical College - Gulf Area Campus

(13) Louisiana Technical College - Hammond Area Campus

(14) Louisiana Technical College - Huey P. Long Campus

(15) Repealed by Acts 2010, No. 521, §1, eff. June 24, 2010.

(16) Louisiana Technical College - Morgan Smith Campus

(17) Louisiana Technical College - Jumonville Memorial Campus

(18) Louisiana Technical College - Lafayette Campus

(19) Louisiana Technical College - Lafourche Campus

(20) Louisiana Technical College - Lamar Salter Campus

(21) Louisiana Technical Resource Center

(22) Louisiana Technical College - Mansfield Campus

(23) Louisiana Technical College - Natchitoches Campus

(24) Louisiana Technical College - North Central Campus

(25) Louisiana Technical College - Northeast Louisiana Campus

(26) Louisiana Technical College - Northwest Louisiana Campus

(27) Louisiana Technical College - Oakdale Campus

(28) Louisiana Technical College - Reserve Campus

(29) Louisiana Technical College - Ruston Campus

(30) Louisiana Technical College - Sabine Valley Campus

(31) Louisiana Technical College - Shelby M. Jackson Campus

(32) Louisiana Technical College - Shreveport-Bossier Campus

(33), (34) Repealed by Acts 2010, No. 521, §1, eff. June 24, 2010.

(35) Louisiana Technical College - L.E. Fletcher Campus

(36) Louisiana Technical College - Sowela Campus

(37) Louisiana Technical College - Sullivan Campus

(38) Louisiana Technical College - T. H. Harris Campus

(39) Louisiana Technical College - Tallulah Campus

(40) Louisiana Technical College - Teche Area Campus

(41) Repealed by Acts 2010, No. 521, §1, eff. June 24, 2010.

(42) Louisiana Technical College - Westside Campus

(43) Louisiana Technical College - Young Memorial Campus

C. The Bastrop, Delta-Ouachita, North Central, Northeast Louisiana, Ruston, and Tallulah campuses of the Louisiana Technical College as provided for in Paragraphs (B)(5), (8), (24), (25), (29), and (39) of this Section shall be considered part of, and under the management of, the Louisiana Technical College until such time as each institution is merged with Louisiana Delta Community College and all funds, obligations, property, programs, facilities, and functions related to each such technical college campus are transferred to Louisiana Delta Community College.

D. The Acadian, Charles B. Coreil, Evangeline, Gulf Area, Lafayette, T. H. Harris, and Teche Area campuses of the Louisiana Technical College as provided for in Paragraphs (B)(1), (7), (9), (12), (18), (38), and (40) of this Section shall be considered part of, and under the management of, the Louisiana Technical College until such time as each institution is merged with South Louisiana Community College and all funds, obligations, property, programs, facilities, and functions related to each such technical college campus are transferred to South Louisiana Community College.

E. The Baton Rouge, Folkes, Jumonville Memorial, and Westside campuses of the Louisiana Technical College as provided for in Paragraphs (B)(6), (11), (17), and (42) of this Section shall be considered part of, and under the management of, the Louisiana Technical College until such time as each institution is merged with Baton Rouge Community College and all funds, obligations, property, programs, facilities, and functions related to each such technical college campus are transferred to Baton Rouge Community College.

Acts 1989, No. 753, §1, eff. July 8, 1989; Acts 1998, 1st Ex. Sess., No. 103, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 1999, No. 405, §1, eff. July 1, 1999; Acts 2010, No. 521, §1, eff. June 24, 2010; Acts 2012, No. 681, §1, eff. June 7, 2012; Acts 2012, No. 767, §1, eff. June 12, 2012; Acts 2013, No. 171, §1, eff. June 7, 2013; Acts 2015, No. 47, §1.



RS 17:1994.1 - Jumonville-Memorial Technical Institute

§1994.1. Jumonville-Memorial Technical Institute

The vocational-technical institutions referred to as the Memorial Area Vocational School, located in New Roads, and the J. E. Jumonville, Sr. Technical Institute, a branch of the Memorial Area Vocational School, located in Port Allen, shall be combined into a single budgetary unit and shall be renamed the "Jumonville-Memorial Technical Institute". Subject to change by the Board of Supervisors of Community and Technical Colleges, the Jumonville-Memorial Technical Institute shall continue to offer and provide the prison vocational programs at Louisiana State Penitentiary at Angola, Hunt Correctional Center, and the Louisiana Correctional Institute for Women at St. Gabriel.

Acts 1991, No. 970, §1; Acts 1998, 1st Ex. Sess., No. 103, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:1994.2 - Margaret Surles Branch of Louisiana Technical College - Tallulah Campus

§1994.2. Margaret Surles Branch of Louisiana Technical College - Tallulah Campus

The Lake Providence branch of Louisiana Technical College - Tallulah Campus shall be renamed and shall be hereafter known as the "Margaret Surles Branch of Louisiana Technical College - Tallulah Campus".

Acts 1992, No. 132, §1; Acts 1998, 1st Ex. Sess., No. 103, §1.



RS 17:1995 - Regional administration

§1995. Regional administration

All postsecondary vocational-technical schools shall be under the control of the board, which shall adopt policies governing the schools. The board may provide for regional coordination of vocational-technical schools to be administered in the following areas:

(1) Regional fiscal matters.

(2) Personnel matters.

(3) Building standards and maintenance.

(4) Reporting and data collection.

(5) Coordination of instruction.

(6) Such other duties as may be prescribed by the board or department.

Added by Acts 1973, No. 208, §3; Acts 1986, No. 945, §1.



RS 17:1996 - Racial segregation prohibited; personnel

§1996. Racial segregation prohibited; personnel

A. Vocational-technical facilities shall be operated on a racially nonsegregated policy.

B. The Board of Supervisors of Community and Technical Colleges shall establish nonracial objective criteria for the employment, promotion, dismissals, and demotions of all personnel.

C. Whenever the ratio of members of the minority to majority race employed at all levels in the schools is substantially out of keeping with the minority to majority race ratio of persons in the region, affirmative action shall be taken to overcome this disparity with respect to filling new positions, vacancies and making promotions.

Added by Acts 1973, No. 208, §3; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:1997 - Open door policy; statewide service

§1997. Open door policy; statewide service

The vocational-technical schools shall be operated under an open door policy and shall serve persons on an equal priority basis, including but not limited to, adults, veterans, high school students, persons who have dropped out of high school and minority ethnic groups. Persons meeting board requirements with respect to age shall be free to enroll in any school in the state and there shall not be any geographic barriers to enrollment.

Added by Acts 1973, No. 208, §3.



RS 17:1997.1 - Residency requirements; tuition fees

§1997.1. Residency requirements; tuition fees

A. The board shall establish residency requirements for all applicants to state postsecondary vocational-technical schools. It shall be the responsibility of each vocational-technical school to ensure that the residency status of each enrolled student is properly documented as required by the board and by law.

B. The board shall establish tuition fees appropriate and necessary to establish night courses and to fund current and new courses. Tuition fees may vary from course to course and from school to school. Each vocational-technical school director shall recommend tuition fees to the board and the board shall adopt tuition fees for each such school.

C. Subject to appropriation by the legislature, the avails of such fees shall be expended for operational and capital needs of the school.

Acts 1984, No. 454, §1; Acts 1986, No. 535, §1; Acts 1987, No. 905, §1.



RS 17:1997.2 - Nonresident student tuition and other fees

§1997.2. Nonresident student tuition and other fees

All state postsecondary vocational-technical schools shall charge and collect from any nonresident student enrolling in a course of study a nonrefundable registration fee and tuition fees fixed by the board. Such registration and tuition fees fixed by the board may exceed fees for residents.

Acts 1984, No. 454, §1; Acts 1986, No. 535, §1.



RS 17:1997.3 - Vocational-technical opportunity program; dropouts

§1997.3. Vocational-technical opportunity program; dropouts

A. Beginning not later than January 1, 1993, the State Board of Elementary and Secondary Education shall develop and implement a comprehensive plan for establishing a vocational-technical opportunity program for public secondary school dropouts.

B. At a minimum, the program shall include provisions for students who have dropped out of a public secondary school to enroll in any public vocational-technical institution in the state, provided that the student shall enroll in any such vocational-technical institution within three years of dropping out of school.

Acts 1992, No. 913, §1.



RS 17:1998 - Advisory councils

§1998. Advisory councils

The board, upon the recommendation of the directors of postsecondary vocational-technical schools, shall appoint an advisory council on career education for each school. The members of all such advisory councils in this state shall serve without pay. Each such council shall be limited to fifteen members and be representative of the state's population by race and gender to ensure diversity and shall be representative equally of employee, employer, and educational and public interests.

Added by Acts 1973, No. 208, §3. Amended by Acts 1980, No. 818, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:1999 - Regional institutes; area schools; branch schools

§1999. Regional institutes; area schools; branch schools

A. In order to provide postsecondary vocational-technical facilities in accordance with needs for the facilities and with efficient administration, operations and budgeting, the postsecondary vocational-technical education facilities shall be classified into the categories defined below, which categories may be further defined by additional criteria, statewide in application and uniform within each classification which may be adopted by the board.

(1) Regional institutes: A regional institute is a facility located in the largest urban area of a region at which a wide variety of programs, ranging approximately from thirty to seventy-five in number, can be offered, and at which vocational-technical education can be offered for the area at which the institute is located, as well as the more technical and sophisticated programs which it is not feasible to efficiently offer at the smaller vocational-technical educational facilities.

(2) Area schools: An area school is a facility serving an attendance area of not less than fifty thousand population except in multiparish areas where distance is a barrier, serving a maximum radius of fifty miles with the majority of the population within twenty-five miles; and providing a minimum of ten diversified programs. No more than one area school shall be located in any approved area unless the area population exceeds three hundred thousand population in which event an additional campus may be established. Area schools shall be located centrally to provide maximum accessibility to population to be served.

(3) Branch schools: A branch school is a facility with fewer than ten diversified programs with a minimum of fifteen students enrolled to initiate a program. Such a facility may be established where extreme natural barriers isolate a sizeable concentration of population from a regional or area school.

(4) Extension courses: Programs administered through regional institutes to provide training in leased or donated facilities in areas that would be isolated or impacted.

B. The board shall have the authority to establish the classification of a school, based on criteria in Part A of this section, and shall have the authority to reclassify a school when it fails to meet such criteria.

The board shall also have the authority to establish extension programs as set forth in R.S. 17:2002.

Added by Acts 1973, No. 208, §3.



RS 17:2000 - Repealed by Acts 1989, No. 753, 2, eff. July 8, 1989.

§2000. Repealed by Acts 1989, No. 753, §2, eff. July 8, 1989.



RS 17:2001 - Continuation of existing schools

§2001. Continuation of existing schools

Those schools in existence at the time of the effective date of this act shall continue in operation unless the State Board of Education, based on criteria, determines that the need for such school no longer exists. Should the board decide to close any school, it shall have authority to dispose of the land and improvements in accordance with state law, and the proceeds derived from such disposition shall be paid to the board and shall be made available by the board for retirement of outstanding bonds issued under Act 209 of the 1973 Regular Session or for capital improvements authorized by Act 209 of the 1973 Regular Session at postsecondary vocational-technical schools, for purchase of equipment for extension programs of postsecondary vocational-technical schools, and/or for purchase of vehicles to transport students to postsecondary vocational-technical schools.

Added by Acts 1973, No. 208, §3.



RS 17:2002 - Extension programs

§2002. Extension programs

A. The board is authorized to establish extension courses or programs, in instances in which a study by the department shows them to be feasible, at:

(1) Plain Dealing

(2) Vivian

(3) The Bienville Trades School at Ringgold, Louisiana

(4) A location in Catahoula Parish, Union Parish, Red River Parish, Grant Parish, Livingston Parish, St. Martin Parish, Vernon Parish, Sabine Parish, Beauregard Parish and Richland Parish

(5) Red River Parish

(6) The Jena area

(7) The south Beauregard Parish area

(8) Springhill

(9) St. Tammany Parish

(10) Washington Parish

(11) Claiborne Parish

(12) Eunice

B. The board is authorized to establish other extension courses, in instances in which a study by the department shows them to be feasible, in impacted or isolated areas of the state.

C. The costs of conducting extension courses and programs shall be a budget item in the budget of the region from which they are conducted.

D. The number of extension courses and programs that will be offered shall be determined by the board.

Added by Acts 1973, No. 208, §3.



RS 17:2003 - Bus transportation

§2003. Bus transportation

Bus transportation to and from post-secondary vocational-technical facilities may be provided for students along major transportation routes of the normal enrollment area when routes can be economically justified. Students in adjoining areas may use the transportation system of either area. Students receiving transportation may be charged a bus transportation fee in an amount sufficient to completely offset the actual cost of providing the transportation service. The State Board of Elementary and Secondary Education shall establish such fees and shall provide for their collection.

Added by Acts 1973, No. 208, §3; Acts 1986, No. 863, §1.



RS 17:2004 - Vocational Curriculum Development and Research Center; separation from Natchitoches Trades School

§2004. Vocational Curriculum Development and Research Center; separation from Natchitoches Trades School

A.(1) The Vocational Curriculum Development and Research Center of the Natchitoches Trades School is hereby removed from under the administration, control, and budget of the Natchitoches Trades School and the regional center. The Vocational Curriculum Development and Research Center is hereby established as a separate legal entity and budget unit headed by a director appointed by the board. The center shall be under the control of the Board of Supervisors of Community and Technical Colleges.

(2) The duties of the center shall include but not be limited to developing, printing, and disseminating vocational curriculum material to all the state-operated vocational schools. Further, the center's duties shall include housing a film library and reproducing printed items for the state's vocational schools and other state agencies in the field of career education and any additional duties that the board may assign to the center.

B.(1) All functions, programs, operations, and responsibilities of the Vocational Curriculum Development and Research Center of the Natchitoches Trades School hereafter shall be exercised solely by the Vocational Curriculum Development and Research Center.

(2) All funds, facilities, materials, personnel, books, records, contractual obligations, and any pending or unfinished business of the Vocational Curriculum Development and Research Center of the Natchitoches Trades School are hereby transferred to the new and separate Vocational Curriculum Development and Research Center under the control of the board.

(3) The center shall be domiciled in Natchitoches.

Added by Acts 1974, No. 355, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:2005 - Repealed by Acts 2010, No. 446, §1.

§2005. Repealed by Acts 2010, No. 446, §1.



RS 17:2005.1 - Repealed by Acts 1988, No. 572, 1.

§2005.1. Repealed by Acts 1988, No. 572, §1.



RS 17:2005.2 - Repealed by Acts 1998, 1st Ex. Sess., No. 151, 3, eff. July 1, 1999.

§2005.2. Repealed by Acts 1998, 1st Ex. Sess., No. 151, §3, eff. July 1, 1999.



RS 17:2006 - Repealed by Acts 1998, 1st Ex. Sess., No. 151, 3, eff. July 1, 1999.

§2006. Repealed by Acts 1998, 1st Ex. Sess., No. 151, §3, eff. July 1, 1999.



RS 17:2006.1 - Repealed by Acts 1997, No. 447, 2, eff. July 1, 1997.

§2006.1. Repealed by Acts 1997, No. 447, §2, eff. July 1, 1997.



RS 17:2007 - Repealed by Acts 1998, 1st Ex. Sess., No. 151, 3, eff. July 1, 1999.

§2007. Repealed by Acts 1998, 1st Ex. Sess., No. 151, §3, eff. July 1, 1999.



RS 17:2008 - Repealed by Acts 2005, No. 179, §8, eff. June 28, 2005.

§2008. Repealed by Acts 2005, No. 179, §8, eff. June 28, 2005.



RS 17:2009 - Vocational-technical portable building program

§2009. Vocational-technical portable building program

A. Each vocational-technical school may enter into a sales contract each year for the construction of a portable building.

B. The building contracts shall be subject to approval by the Board of Supervisors of Community and Technical Colleges, which shall formulate and adopt appropriate regulations for the governance of such contracts.

C. Each vocational-technical school which enters into such a building contract shall:

(1) Furnish building plans and build to plan specifications.

(2) Comply with all local and state building codes and federal standards to enable buyers to secure federal or other financing.

(3) Advertise in accordance with state bidding procedures for all materials and for all other applicable items.

(4) Sell the building to the highest bidder prior to beginning construction or upon completion.

D.(1) The proceeds of the sale of any building constructed pursuant to this Section shall be available for expenditure by the school at which the sold building was constructed in accordance with R.S. 39:42(C).

(2) The Board of Supervisors of Community and Technical Colleges shall establish a program for the purpose of advancing monies to any vocational-technical school under the board's jurisdiction having an approved carpentry program to initiate and develop a vocational-technical portable building program as authorized by this Section. The board shall adopt necessary rules and regulations to implement the provisions of this Subsection, and such rules and regulations shall include but not be limited to a procedure whereby monies advanced to any vocational-technical school to initiate and develop a portable building program shall be repaid by it to the department upon the portable building program becoming self-sufficient. Beginning with the 1999-2000 Fiscal Year and annually thereafter, the Board of Supervisors of Community and Technical Colleges shall request sufficient funds from the legislature to effectuate the purposes of this Paragraph.

Acts 1988, No. 737, §1; Acts 1989, No. 242, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:2010 - Repealed by Acts 1998, 1st Ex. Sess., No. 151, 3, eff. July 1, 1999.

§2010. Repealed by Acts 1998, 1st Ex. Sess., No. 151, §3, eff. July 1, 1999.



RS 17:2011 - Repealed by Acts 1998, 1st Ex. Sess., No. 151, 3, eff. July 1, 1999.

§2011. Repealed by Acts 1998, 1st Ex. Sess., No. 151, §3, eff. July 1, 1999.



RS 17:2012 - Repealed by Acts 1998, 1st Ex. Sess., No. 151, 3, eff. July 1, 1999.

§2012. Repealed by Acts 1998, 1st Ex. Sess., No. 151, §3, eff. July 1, 1999.



RS 17:2013 - Repealed by Acts 1998, 1st Ex. Sess., No. 151, 3 eff. July 1, 1999.

§2013. Repealed by Acts 1998, 1st Ex. Sess., No. 151, §3 eff. July 1, 1999.



RS 17:2014 - Repealed by Acts 1997, No. 1116, 2.

§2014. Repealed by Acts 1997, No. 1116, §2.



RS 17:2015 - Repealed by Acts 1997, No. 1116, 2.

§2015. Repealed by Acts 1997, No. 1116, §2.



RS 17:2016 - Worksite-based training

§2016. Worksite-based training

A. The state Department of Education may plan, develop, and provide a coordinated, comprehensive program of worksite-based training to encourage and promote the acquisition of skills for earning a living coordinated with basic academic skills consistent with student potential that will enable students to become self-sufficient, to function effectively in society, and to live meaningful, enjoyable lives.

B. The department may, in cooperation with other educational institutions, the community, and the State Board of Elementary and Secondary Education, implement a worksite-based training program by planning, executing, and administering such program and by developing any guidelines as the department shall deem necessary for implementation of the program.

C. The provisions of this Section shall apply only when and to the degree that funding is available.

Acts 1994, 3rd Ex. Sess., No. 71, §1.



RS 17:2031 - Acceptance of federal act to promote vocational education

PART II. FEDERAL AID

SUBPART A. VOCATIONAL EDUCATION

§2031. Acceptance of federal act to promote vocational education

The State of Louisiana accepts all of the provisions and the benefits of an act passed by the Senate and House of Representatives of the United States of America, in Congress assembled, entitled, "An Act to provide for the promotion of vocational education; to provide for cooperation with the States in the promotion of such education in agriculture and the trades and industries; to provide for cooperation with the States in the preparation of teachers of vocational subjects; and to appropriate money and regulate its expenditure,"1 approved February 23, 1917, and will observe and comply with all requirements of said act.

120 U.S.C.A. §11 et seq.



RS 17:2032 - State treasurer as custodian of federal funds

§2032. State treasurer as custodian of federal funds

The State treasurer is hereby constituted and appointed the custodian of the moneys paid to the State of Louisiana for vocational education, under the provisions of the act of Congress referred to in R.S. 17:1991, and such moneys shall be paid out in the manner provided by such act for the purposes therein specified.



RS 17:2033 - Board of Supervisors of Community and Technical Colleges as administrative agency

§2033. Board of Supervisors of Community and Technical Colleges as administrative agency

The Board of Supervisors of Community and Technical Colleges is designated as the state agency for the purpose of carrying into effect the provisions of acts of Congress and is authorized and directed to cooperate with the Federal Board for Vocational Education or the agency designated by the federal government in the administration and enforcement of its provisions and perform such official acts and exercise such powers as may be necessary to entitle the state of Louisiana to receive pertinent benefits.

Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.

120 U.S.C.A. §11 et seq.



RS 17:2034 - Disbursements of federal funds

§2034. Disbursements of federal funds

The Board of Supervisors of Community and Technical Colleges has the necessary power to represent the state of Louisiana in any and all matters in reference to the expenditure, distribution, and disbursement of funds received from the United States government, and to appropriate and use the monies in whatever way will, in its discretion, best serve the interests of the state and carry out the spirit and intent of the said act of Congress1 in conformity with its provisions.

Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.

120 U.S.C.A. §11 et seq.



RS 17:2035 - Necessary expenditures; board's authority to make

§2035. Necessary expenditures; board's authority to make

The Board of Supervisors of Community and Technical Colleges may make such expenditures for the actual expenses of the board and for the salaries of assistants and for office and other expenses as in its judgment are necessary for the proper administration of this Subpart.

Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:2036 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§2036. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 17:2041 - To 2045 Repealed by Acts 1977, No. 679, 3, eff. July 25, 1977.

SUBPART B. VOCATIONAL REHABILITATION

§2041. §§2041 to 2045 Repealed by Acts 1977, No. 679, §3, eff. July 25, 1977.



RS 17:2046 - Public lands for vocational-technical school sites

PART III. LEASE OR CONVEYANCE OF LANDS

BY POLITICAL SUBDIVISIONS

§2046. Public lands for vocational-technical school sites

A. As a cooperative endeavor for the public purpose of providing vocational-technical education to the people of this state, any political subdivision may lease or convey to the Board of Supervisors of Community and Technical Colleges, or place under the control of said board for supervision and administration by said board, lands owned by the political subdivision for the purpose of providing a site for the construction and operation of a vocational-technical school or schools by or through said board. "Political subdivision" for the purposes of this Section shall have the same meaning as provided in Article VI, Section 44 of the Constitution of Louisiana.

B. For the purposes of this Subsection, the various school boards of the state are hereby declared to be agents of the state, and as a cooperative endeavor, for the public purpose of providing vocational-technical education to the public, any school board may lease or convey to the Board of Supervisors of Community and Technical Colleges, or place under the control of said board for supervision and administration by said board, sixteenth section lands or school indemnity lands for the purpose of providing a site for construction and operation of a vocational-technical school or schools by or through the said board.

C. Pursuant to the authority granted in Subsection A or Subsection B of this Section, the political subdivision shall perform the following:

(1) Select a site within a portion of such lands to be used for the construction and operation of the vocational-technical school.

(2) Determine the number of acres which shall be included in such site.

(3) Perform any other function necessary to carry out the purposes and authorization of this Section.

D. The political subdivision may accept as consideration for any lease executed, the availability to the citizens of this state of vocational-technical education and the benefits to the people and to the economy flowing therefrom, and any other consideration as may be agreed upon by the parties to the lease. The conveyance herein authorized may be executed with or without consideration as the parties may agree upon.

Added by Acts 1975, No. 183, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:2047 - Nurse training programs; student demand; documentation; report; authorization to obtain criminal history record information

PART IV. NURSE TRAINING PROGRAM

§2047. Nurse training programs; student demand; documentation; report; authorization to obtain criminal history record information

A. Every vocational institute, college, and university offering nurses training shall, beginning October 1, 1991, keep a record of every request received for admittance into a nurse training program. Such records shall be maintained for each different program requested and shall document the response to the request, whether the response was admittance, denial, wait listing, or diversion into another program. The record shall contain the reason for the denial of any student requesting admittance into a nurse training program who is denied admission.

B. Such records shall be submitted to the Board of Regents and the postsecondary education management boards on a quarterly basis and also shall be submitted to the Nursing Supply and Demand Council on whatever schedule it requests.

C.(1) The Board of Supervisors of Community and Technical Colleges may:

(a) Request and obtain state and national criminal history record information on any person making application to enroll as a student in a nurse training program at any vocational institute or community college.

(b) Charge and collect from an applicant, in addition to all other applicable fees and costs, such amount as may be incurred by the board in requesting and obtaining criminal history record information on the applicant.

(c) In cooperation with the Louisiana State Board of Practical Nurse Examiners and the Louisiana Bureau of Criminal Identification and Information of the office of state police within the Department of Public Safety and Corrections, promulgate the rules and regulations, and establish procedures in accordance with the Administrative Procedure Act that are necessary to implement the provisions of this Subsection.

(2) Any and all state or national criminal history record information obtained by the board which is not already a matter of public record shall be deemed nonpublic and confidential information restricted to the exclusive use of the board, its members, officers, investigators, agents, and attorneys in evaluating the applicant's eligibility or disqualification for enrollment. No such information or records related thereto shall, except with the written consent of the applicant or by order of a court of competent jurisdiction, be released or otherwise disclosed by the board to any other person or agency.

(3) The board shall provide each institution under its jurisdiction with written standards specifying the requirements that must be met by an applicant to a nurse training program and the grounds on which an applicant may be denied acceptance to a program or denied a license upon completion of a program. The institution shall provide a copy of such standards to any person making application.

Acts 1991, No. 818, §1; Acts 1999, No. 1343, §1, eff. July 1, 1999; Acts 2008, No. 534, §1, eff. June 30, 2008; Acts 2010, No. 861, §8.



RS 17:2048 - Nurse training programs; establishment

§2048. Nurse training programs; establishment

A. The Board of Regents shall seek to expand or establish additional nurse training programs whenever the information reported pursuant to R.S. 17:2047 indicates a consistent lack of availability of places in nurse training programs for qualified applicants.

B. The salary and other benefits of faculty members may be adjusted for nurse training faculty as necessary to attract and retain the necessary number of qualified teachers.

C. Expansion of existing programs or establishment of additional programs shall be sought with due regard for the efficient expenditure of state funds and after consultation with the Nursing Supply and Demand Council.

Acts 1991, No. 818, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2008, No. 534, §1, eff. June 30, 2008.



RS 17:2048.31 - Allied health professionals training programs; student admittance; documentation; records; authorization to obtain criminal history record information

PART IV-A. ALLIED HEALTH PROFESSIONALS

TRAINING PROGRAM

§2048.31. Allied health professionals training programs; student admittance; documentation; records; authorization to obtain criminal history record information

A. Every vocational institute, college, university, school, and institution offering training for an allied health professional identified for study by the commission shall, beginning no later than sixty days after notice to it by the commission, keep a record of every request received for admittance into said training program. Such record shall be maintained for each different program identified and shall document the response to the request, whether the response was admittance, denial, wait listing, or diversion into another program. The record shall contain the reason for the denial of any student requesting admittance into the training program.

B. Such records shall be submitted to the Board of Regents and the postsecondary education management boards on a quarterly basis.

C.(1) The Board of Supervisors of Community and Technical Colleges may:

(a) Request and obtain state and national criminal history record information on any person making application to enroll as a student in a health occupations training program at a vocational institute or community college.

(b) Charge and collect from an applicant, in addition to all other applicable fees and costs, such amount as may be incurred by the board in requesting and obtaining criminal history record information on the applicant.

(c) In cooperation with the Louisiana Bureau of Criminal Identification and Information of the office of state police within the Department of Public Safety and Corrections promulgate the rules and regulations, and establish procedures in accordance with the Administrative Procedure Act that are necessary to implement the provisions of this Subsection.

(2) Any and all state or national criminal history record information obtained by the board which is not already a matter of public record shall be deemed nonpublic and confidential information restricted to the exclusive use of the board, its members, officers, investigators, agents, and attorneys in evaluating the applicant's eligibility or disqualification for enrollment. No such information or records related thereto shall, except with the written consent of the applicant or by order of a court of competent jurisdiction, be released or otherwise disclosed by the board to any other person or agency.

(3) The board shall provide each institution under its jurisdiction with written standards specifying the requirements that must be met by an applicant to a health occupations training program and the grounds on which an applicant may be denied acceptance to a program or denied any license or permit upon completion of a program. The institution shall provide a copy of such standards to any person making application.

Acts 1992, No. 1047, §1; Acts 1999, No. 1343, §1, eff. July 1, 1999; Acts 2012, No. 811, §5, eff. July 1, 2012.



RS 17:2048.32 - Allied health professionals training programs; expansion or establishment; salary of faculty members

§2048.32. Allied health professionals training programs; expansion or establishment; salary of faculty members

A. The Board of Regents and the postsecondary education management boards shall seek to expand or establish additional training programs for identified allied health professionals whenever the information reported pursuant to R.S. 17:2048.31 indicates a consistent lack of availability of places in existing training programs for qualified applicants.

B. The salary and other benefits of faculty members in said programs may be adjusted as necessary to attract and retain the necessary number of qualified teachers.

C. Expansion of existing programs or establishment of additional programs shall be sought with due regard for the efficient expenditure of state funds.

Acts 1992, No. 1047, §1; Acts 1999, No. 1343, §1, eff. July, 1, 1999; Acts 2012, No. 811, §5, eff. July 1, 2012.



RS 17:2048.51 - Louisiana Health Works Commission; creation; membership; compensation; staff and facilities; powers and duties; data collection and reporting

PART IV-B. LOUISIANA HEALTH WORKS COMMISSION

§2048.51. Louisiana Health Works Commission; creation; membership; compensation; staff and facilities; powers and duties; data collection and reporting

A. There is hereby created in the Department of Education, under the jurisdiction of the Board of Regents, the Louisiana Health Works Commission, hereafter referred to as the "commission".

B. The purpose of the commission is to serve as a collaborative working group to integrate and coordinate resources relative to health care workforce development within various state departments and key organizations.

C. The following shall serve as members of the Louisiana Health Works Commission:

(1) The executive director of the Louisiana Workforce Commission or his designee.

(2) The secretary of the Louisiana Department of Health or his designee.

(3) The president of the Louisiana Hospital Association or his designee.

(4) The executive director of the Louisiana Nursing Home Association or his designee.

(5) The chairman of the Senate Committee on Health and Welfare or his designee.

(6) The chairman of the House Committee on Health and Welfare or his designee.

(7) A representative of the governor's office selected by the governor who shall serve at the pleasure of the governor.

(8) The commissioner of higher education or his designee.

(9) The chairman of the Nursing Supply and Demand Council or his designee.

(10) The dean of the School of Allied Health Professions at Louisiana State University Health Sciences Center at Shreveport or his designee.

(11) The chairman of the Louisiana State Board of Nursing or his designee.

(12) The president of the Louisiana Community and Technical College System or his designee.

(13) The president of the Louisiana Association of Independent Colleges and Universities or his designee.

(14) The chairman of the Medical Education Commission or his designee.

(15) The chairman of the Occupational Forecasting Conference or his designee.

(16) The presiding officer of the Interagency Task Force on the Future of Family Medicine or his designee.

(17) The chairman of the Louisiana State Board of Practical Nurse Examiners or his designee.

(18) The president of the Louisiana State Medical Society or his designee.

D. Members shall serve without compensation.

E. The Board of Regents shall provide the staff and facilities needed by the commission to accomplish its tasks.

F. Each group, organization, and agency shall submit the names of members to the Board of Regents.

G. There shall be an executive committee composed of the following:

(1) The commissioner of higher education or his designee for the commission.

(2) The chairman of the Nursing Supply and Demand Council or his designee for the commission.

(3) The presiding officer of the Interagency Task Force on the Future of Family Medicine or his designee for the commission.

(4) The dean of the School of Allied Health Professions at Louisiana State University Health Sciences Center at Shreveport or his designee for the commission.

(5) The president of the Louisiana Hospital Association or his designee for the commission.

(6) The executive director of the Louisiana Nursing Home Association or his designee.

(7) The president of the Louisiana State Medical Society or his designee.

H. The executive committee shall:

(1) Elect the chairperson of the commission.

(2) Establish rules of procedure to be adopted in accordance with the Administrative Procedure Act.

(3) Perform other tasks as the commission directs or the adopted rules of procedure require.

I. The commission shall meet at least once each calendar quarter unless the executive committee determines that there is no necessity for such a meeting.

J. The commission shall address the workforce issues in the health care industry in Louisiana, support the education of future health care workers, and work to improve the image of health care professions in Louisiana. The commission shall periodically report to the Senate Committee on Health and Welfare and the House Committee on Health and Welfare all accomplishments and recommendations of the commission including an annual report to both committees. The commission shall submit its annual report to such committees by February first of each year.

K. The commission shall study and make recommendations on at least the following workforce issues:

(1) Programs to recruit and retain health care professionals in the Louisiana workforce.

(2) Models for predicting the supply and demand for health care workers in the state.

(3) Incentives for health care workers to practice in Louisiana's medically underserved areas.

L. The commission shall study and make recommendations on at least the following education issues:

(1) Increasing the capacity of existing education programs to maintain or increase the supply of health care professionals in Louisiana.

(2) Incentive programs for faculty retention.

(3) Strategies to increase access of individuals to appropriate entry-level educational programs.

(4) Recruitment and retention models for students in the health care field.

M. The commission shall study and make recommendations on at least the following image issues:

(1) Promotional activities for health careers throughout the Louisiana K-12 school systems.

(2) Creative marketing strategies to improve the image of health care careers.

N. Nothing herein shall dilute the powers of the Medical Education Commission as established by the legislature in R.S. 17:1519.12. Nothing herein shall allow the Louisiana Health Works Commission the authority to negate recommendations by the Medical Education Commission unless approved jointly by the Senate and House health and welfare committees.

O.(1) The Board of Regents, the Health Works Commission, the division of administration, or any contractor working on behalf of these entities shall be authorized to request and receive licensing data, education data, and employment data, including unemployment wage records and other related health workforce data produced by state agencies, including the Louisiana Workforce Commission and the departments of economic development, education, and health and hospitals, obtained pursuant to the administration of this Chapter for any of the expressly stated following purposes:

(a) Compiling statistics which will be used to measure and track the supply of health care professionals from health care training providers, both public and private, including secondary programs, post-secondary programs conducted at community and technical colleges, four-year institutions, graduate schools, proprietary schools, hospital-based programs, and other state-approved training providers.

(b) Compiling employment statistics, which will be used to measure and track the supply and demand of health care professionals actually employed in the state of Louisiana as produced by the Louisiana Workforce Commission.

(c) Compiling statistics which will be used to measure and track the supply of licensed health care professionals as evidenced by licenses and renewed licenses granted by the health care professional boards of the state of Louisiana. Those boards affected shall include but not be limited to:

(i) Louisiana Board of Chiropractic Examiners.

(ii) Louisiana State Board of Dentistry.

(iii) Louisiana State Board of Examiners in Dietetics and Nutrition.

(iv) Louisiana Board for Hearing Aid Dealers.

(v) Louisiana Licensed Professional Counselors Board of Examiners.

(vi) Louisiana State Board of Medical Examiners and related health professions under its jurisdiction.

(vii) Louisiana State Board of Nursing.

(viii) Louisiana Board of Examiners of Nursing Facility Administrators.

(ix) Louisiana State Board of Optometry Examiners.

(x) Louisiana Board of Pharmacy.

(xi) Louisiana State Board of Physical Therapy Examiners.

(xii) Louisiana State Board of Practical Nurse Examiners.

(xiii) Louisiana State Board of Examiners of Psychologists.

(xiv) Louisiana Radiologic Technology Board of Examiners.

(xv) Louisiana State Board of Social Work Examiners.

(xvi) Louisiana Board of Examiners for Speech-Language Pathology and Audiology.

(xvii) Louisiana Professional Vocational Rehabilitation Counselors Board of Examiners.

(xviii) Louisiana Board of Wholesale Drug Distributors.

(xix) Louisiana Louisiana Department of Health and the health professions under its jurisdiction.

(2) All data shall be submitted in a standardized format agreed upon by the Board of Regents, the Health Works Commission, and representatives of the affected state boards and agencies.

(3) Any individual data provided pursuant to this Subsection shall be confidential. No public employee, commission member, or contractor acting on behalf of a state agency or employee of such a contractor may:

(a) Use any data provided pursuant to this Subsection for any purpose other than the statistical, forecasting, and program purposes for which the data is furnished.

(b) Make public any of the data provided pursuant to this Subsection which would allow the identity of any individual to be inferred by either direct or indirect means.

(c) Retain any personal data as provided in this Subsection that is received by the Board of Regents and the commission or any contractor acting on behalf of the commission. Any personal data must be destroyed within thirty days of completion of its intended purpose as described in this Subsection.

(4) Any person who violates any provision of this Subsection shall be fined not less than one thousand dollars nor more than twenty thousand dollars or imprisoned for not less than thirty days nor more than six months, or both.

Acts 2008, No. 534, §1, eff. June 30, 2008; Acts 2008, No. 743, §7; Acts 2010, No. 861, §8; Acts 2012, No. 47, §1.



RS 17:2048.61 - Simulation Medical Training and Education Council for Louisiana; creation; membership

PART IV-C. SIMULATION MEDICAL TRAINING AND

EDUCATION COUNCIL FOR LOUISIANA

§2048.61. Simulation Medical Training and Education Council for Louisiana; creation; membership

A. The Louisiana Legislature recognizes that health care organizations take seriously their responsibility to deliver safe and competent care to patients and clients. Professions that have an inherent level of risk, such as the health care disciplines, are incorporating simulation as a means to improve both quality of care and patient safety through individual and team-based programs. Such programs can target learning new medical techniques, inter-professional teamwork, and preparedness for effective response to rare and crisis situations without real life consequences. Louisiana's health care students and practicing professionals statewide will benefit from greater access to simulation medical training, particularly those serving in rural areas. As a result, Louisiana's citizens benefit from better quality health care.

B. There is hereby created in the Department of Education, under the jurisdiction of the Board of Regents, the Simulation Medical Training and Education Council for Louisiana, hereafter referred to as "council". The council shall be placed under the Louisiana Health Works Commission and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:801.5.

C. The purpose of the council is to develop an infrastructure and governing process to coordinate and maximize simulation training resources and expertise, in both urban and rural areas of the state, and to enhance effective use of simulation training for students, faculty, and practitioners throughout the health professions statewide.

D. The council shall be composed of the following members:

(1) The commissioner of higher education or his designee.

(2) The secretary of the Louisiana Department of Health or his designee.

(3) The executive director of the Louisiana Workforce Commission or his designee.

(4) The state superintendent of education or his designee with expertise in career education.

(5) The chancellor of the Louisiana State University Health Sciences Center at New Orleans or his designee.

(6) The chancellor of the Louisiana State University Health Sciences Center at Shreveport or his designee.

(7) The president of the University of Louisiana System or his designee.

(8) The president of the Southern University System or his designee.

(9) The president of the Louisiana State University System or his designee.

(10) The president of the Louisiana Community and Technical College System or his designee.

(11) One member representing and appointed by the Louisiana Association of Independent Colleges and Universities.

(12) One member representing and appointed by the Louisiana Area Health Education Center Program.

(13) One member representing and appointed by the Louisiana Hospital Association.

(14) One member representing and appointed by the Louisiana Nursing Home Association.

(15) One member representing and appointed by the Louisiana Ambulance Alliance.

(16) One member representing and appointed by the Louisiana State Board of Medical Examiners.

(17) One member representing and appointed by the Louisiana State Board of Nursing.

(18) One member representing and appointed by the Louisiana State Board of Practical Nurse Examiners.

(19) One member of the House of Representatives, or his designee, appointed by the speaker of the House of Representatives.

(20) One member of the Senate, or his designee, appointed by the president of the Senate.

(21) The executive director of the Governor's Office of Elderly Affairs or his designee.

(22) The governor's policy advisor on health care.

(23) The dean of the Tulane School of Medicine or his designee.

(24) One member representing and appointed by the Louisiana Council of Administrators of Nursing Education.

E. Each member shall be appointed for a term of three years and may be reappointed for subsequent terms.

F. The Board of Regents shall provide the staff and facilities needed by the council to accomplish its tasks. Each group, organization, and agency shall submit the names of members to the Board of Regents.

G. Upon appointment of the members, the council shall elect by majority vote an individual to serve as chair of the council.

H. Members shall serve without compensation or reimbursement for travel.

I. No action shall be taken by the council except by a favorable vote of a majority of the members. An absent member's designee may cast a vote on behalf of the absent member.

J. Prior to March first of each year, the council shall submit a status report on the state of simulation medical training in Louisiana and the proposed plan for meeting the goals of the council to the Louisiana Health Works Commission, who shall submit the report to the governor, the speaker of the House of Representatives, the president of the Senate, and the chairs of the House and Senate health and welfare committees.

Acts 2009, No. 421, §1.



RS 17:2049 - Applicability

PART V. PROFESSIONAL DEVELOPMENT AND SALARIES

OF UNCLASSIFIED EMPLOYEES

§2049. Applicability

The provisions of this Part shall apply to all unclassified persons employed at all public vocational-technical institutes in this state.

Acts 1991, No. 612, §1, eff. July 17, 1991.



RS 17:2049.1 - Employment standards; evaluation

§2049.1. Employment standards; evaluation

Each vocational-technical employee shall meet all employment standards required by the Board of Supervisors of Community and Technical Colleges, and shall be evaluated annually pursuant to the provisions of R.S. 17:2049.2.

Acts 1991, No. 612, §1, eff. July 17, 1991; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:2049.2 - Evaluation program; professional development and enhancement; certification

§2049.2. Evaluation program; professional development and enhancement; certification

The Board of Supervisors of Community and Technical Colleges shall:

(1) Develop and implement an employee evaluation system, which system shall, at a minimum, include a competency examination as a prerequisite for employment pursuant to board policy and provide for annual evaluations of all employees. The board shall select the examination instrument to be used for such evaluations and the level of achievement required for successful completion.

(2) Develop and implement a system of professional development and enhancement activities for which qualification points may be earned by employees. Such a system shall be designed to provide an equitable opportunity for all employees to improve their qualification and competency. The system shall include a mechanism for crediting earned qualification points as well as a mechanism for verifying the accuracy of earned points as provided by board policy.

(3) Develop a program for the enhancement of any employee whose competency level is found inadequate. Such a program shall include activities for which qualification points may be earned.

(4) Develop and implement policies for the renewal of certification for employees.

Acts 1991, No. 612, §1, eff. July 17, 1991; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:2049.3 - Salary schedule

§2049.3. Salary schedule

A. Effective July 1, 1991, a salary schedule adopted by the State Board of Elementary and Secondary Education shall apply to all unclassified employees in all public vocational-technical institutes.

B. The state Department of Education, at the direction of the board, shall review the records of all employees and determine the proper step and level of each employee on the salary schedule as provided in this Section. Such review shall occur for all employees annually and shall occur in a manner consistent with the provisions of this Part. The department shall also annually review and update employee years of service and the number of qualification points earned and credited to each employee. The review procedure shall include a mechanism for appeal if an employee disagrees with the step and level assigned. Each employee shall be paid by the state based on the number of years of his service and level of qualifications as reflected by the total number of qualification points to his credit.

C. After July 1, 1999, any provision of this Section which has been effective as to any employee subject to the direction of the State Board of Elementary and Secondary Education shall remain effective as to any such employee who after such date is subject to the direction of the Board of Supervisors of Community and Technical Colleges.

Acts 1991, No. 612, §1, eff. July 17, 1991; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:2049.4 - Enhancement

§2049.4. Enhancement

Any employee desirous of enhancing his compensation and qualification level may participate in professional development activities developed and approved by the Board of Supervisors of Community and Technical Colleges. Successful participation, upon adequate documentation by the appropriate institute official, shall be credited to the employee as qualification points.

Acts 1991, No. 612, §1, eff. July 17, 1991; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:2050 - INSTITUTIONS OF LEARNING IN GENERAL

CHAPTER 10. INSTITUTIONS OF LEARNING IN GENERAL

PART I. AUTHORITY TO CONFER DEGREES

SUBPART A. GENERAL PROVISIONS

§2050. Community colleges; recognition; authority to award associate degrees; certificates

A.(1) The legislature hereby recognizes that, based upon legislative request and authority granted by House Concurrent Resolution No. 52 of the Regular Session of 1966, the State Board of Education established a pilot program to utilize existing facilities in at least two high schools within the state for the purpose of offering junior college level accredited courses, and that the State Board of Education, acting under its authority, in 1967 and 1968 approved establishment of thirteenth and fourteenth year pilot programs both in St. Bernard and Bossier Parishes and by subsequent action instructed the state colleges and universities under the jurisdiction of the State Board of Education to accept the credits earned by students participating in these pilot programs. The St. Bernard Parish School Board and the Bossier Parish School Board, by resolution, designated the thirteenth and fourteenth grade program in their parishes as the St. Bernard Parish Community College and the Bossier Parish Community College, respectively.

(2) The legislature further recognizes that the students who have completed a two-year course of instruction at St. Bernard Parish Community College and Bossier Parish Community College have demonstrated the value of their courses of instruction by their performance in four-year institutions of higher learning and in the world of business, and that considerable public funds have been expended to assure adequate facilities and faculty at these two schools to afford quality education beyond the high school level for students within the community in which they live.

B. Any public school or public educational institution which on the effective date of this Section offers courses of study or curricula above the level required for graduation from a public secondary school in this state, some or all of which are accepted for credit by any public or private college or university in Louisiana is a postsecondary institution, and any such institution may grant associate degrees and certificates upon the completion of prescribed, unified courses of study as prescribed by the institution and approved by the appropriate state management boards and the Board of Regents, provided that the approval of the Board of Regents shall be given in accordance with the provisions of Subparagraph D(2) of Section 5 of Article VIII of the Louisiana Constitution of 1974. Such degrees and certificates shall require the specific approval of the Board of Regents.

C.(1) The legislature further recognizes the establishment, beginning July 1, 1992, of the Elaine P. Nunez Community College as a two-year institution of higher education under the management of the Board of Trustees of State Colleges and Universities. After that date the approval of degrees and programs shall be consistent with that for all other similar institutions of higher education, except as necessary for a period of transition and as provided otherwise by R.S. 17:1821 and 1822.

(2) Effective July 1, 1999, the Elaine P. Nunez Community College shall be under the management of the Board of Supervisors of Community and Technical Colleges.

D.(1) Notwithstanding any provision of this Section to the contrary and effective July 1, 1997, the legislature recognizes Bossier Parish Community College as a two-year institution of higher education under the management of the Board of Trustees for State Colleges and Universities. Subsequent to this date, the approval of degrees and programs shall be consistent with that for all other similar institutions of higher education except as provided otherwise by R.S. 17:1825.

(2) Effective July 1, 1999, the Bossier Parish Community College shall be under the management of the Board of Supervisors of Community and Technical Colleges.

Added by Acts 1976, No. 523, §1; Acts 1992, No. 341, §1, eff. July 1, 1992; Acts 1997, No. 33, §1, eff. May 29, 1997; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:2051 - Authority to confer degree of bachelor of arts or science

§2051. Authority to confer degree of bachelor of arts or science

The governing authorities of institutions of learning in Louisiana offering courses of study extending four years of not fewer than one hundred eighty school days above and beyond graduation from an approved high school, are authorized to confer the degree of bachelor of arts or science on candidates that have satisfactorily completed such courses.



RS 17:2052 - Continuation of right to confer degrees

§2052. Continuation of right to confer degrees

From and after July 20, 1900, all colleges, universities or other institutions of learning, their successors and assigns, to which had theretofore been granted the right to confer literary honors, degrees, or diplomas (such as are usually conferred by colleges and universities) of an academic character, shall continue to enjoy such right, regardless of limitation of time placed upon the exercise thereof by the legislative act granting the same.

All such literary honors, diplomas, or degrees, conferred by such institutions, since the expiration of the period of time fixed by the legislative act granting the right to confer the same, shall have full force and effect whether theretofore or thereafter conferred.



RS 17:2053 - Payments to independent institutions of higher learning for educating Louisiana residents

§2053. Payments to independent institutions of higher learning for educating Louisiana residents

A. The Board of Regents shall semiannually, in January and June of each year, upon application therefor, reimburse nonpublic institutions of higher education located within the state for educating Louisiana residents. Such payments shall be made only from funds appropriated solely for this purpose. The Board of Regents shall report to the legislature annually the eligible institutions, the number of Louisiana residents enrolled, and the total amount paid to each institution hereunder.

B. Payments to such eligible institutions for each semester completed by a Louisiana resident who is a full-time undergraduate or graduate or professional student shall be one tenth of the average state formula appropriated per full-time equivalent student in Louisiana publicly supported colleges and universities during the preceding fiscal year. Reimbursement for educating Louisiana residents will be limited to eight full-time semesters at the undergraduate level and eight full-time semesters at the graduate or professional level.

C. Reimbursement for the education of Louisiana residents who are part-time students shall be calculated according to the following formula. At the end of each semester, the total of all semester hours of instruction completed by Louisiana residents who are part-time undergraduate students shall be divided by twelve to establish full-time equivalency, and the total of all semester hours of instruction completed by part-time graduate students and by part-time professional students shall be divided by nine to establish full-time equivalency. Payments to the eligible nonpublic institutions for educating part-time Louisiana residents shall then be the product of this aggregate full-time equivalency multiplied by one tenth of the average state formula appropriated per full-time equivalent student in Louisiana's publicly supported colleges and universities during the preceding year. Reimbursement for educating part-time students shall be limited to the equivalent of eight full-time semesters at the undergraduate level and eight full-time semesters at the graduate or professional level provided funds are appropriated for such purpose by the Louisiana Legislature.

D. As used in this Section, the term "eligible institutions" shall mean Centenary College, Dillard University, Our Lady of Holy Cross College, Louisiana College, Loyola University, Our Lady of the Lake College, St. Joseph Seminary College, Tulane University, and Xavier University, all in Louisiana. In order to qualify for payments made by the Board of Regents under this Section, eligible institutions shall:

(1) Simultaneously with their application for reimbursement, submit semiannually to the Board of Regents such reports as are required by the board pertaining to this Section.

(2) Maintain and make available for inspection, such records as are necessary for the administration of this Section.

(3) Admit students without regard to race, religion, color, or national origin.

(4) Admit and matriculate students without regard to employment status.

E. In computing the amount due eligible institutions under this Section, there shall be excluded completed semester hours of instruction that have been included for purposes of reimbursement pursuant to any other state statutory program. Students majoring in theology or divinity shall be excluded from the computation of reimbursement due to any eligible institution.

F. Notwithstanding any other provisions of this Section, the total payments to any eligible institution in any year shall not exceed fifteen per cent of its total educational and general expenditures.

G. In determining who is a Louisiana resident for purposes of this Section, the Board of Regents shall apply the same criteria as it applies in determining who qualifies for resident tuition fees at Louisiana State University and Agricultural and Mechanical College. Each nonpublic institution receiving state funds authorized by this Section shall determine the resident status of its students under the criteria promulgated by the Board of Regents and shall maintain residence records of those students who are Louisiana residents. Such records shall be made available to the Board of Regents according to the provisions of Subsection D above.

H. No institution receiving funds under the provisions of this Section shall use any of those funds for religious or intercollegiate athletic purposes. The Board of Regents shall adopt and implement appropriate regulations to assure that no funds granted to an eligible institution under the provisions of this Section are used for religious or intercollegiate athletic purposes.

I. The Board of Regents shall adopt, implement, and enforce regulations to insure that all funds herein provided are used solely for academic purposes.

J. Nothing in this Section shall prohibit an eligible institution from accepting funds for the benefit of students who are Louisiana residents and using such funds as student aid.

Added by Acts 1975, No. 562, §1. Amended by Acts 1976, No. 522, §§1, 2; Acts 1976, No. 491, §§1, 2; Acts 1979, No. 274, §1; Acts 1983, 1st Ex. Sess., No. 17, §1; Acts 1984, No. 887, §1; Acts 1985, No. 410, §1, eff. July 10, 1985; Acts 1995, No. 159, §1, eff. June 12, 1995; Acts 2000, 2d Ex. Sess., No. 13, §1, eff. June 28, 2000; Acts 2008, No. 418, §1, eff. June 21, 2008.



RS 17:2054 - College and university athletics; NCAA and NAIA infractions, sanctions

§2054. College and university athletics; NCAA and NAIA infractions, sanctions

A. The Board of Supervisors for the University of Louisiana System, the Board of Supervisors of Southern University and Agricultural and Mechanical College, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, and the Board of Supervisors of Community and Technical Colleges shall adopt and implement policies, procedures, and rules to provide for the dismissal of any employee found by the National Collegiate Athletic Association or the National Association of Intercollegiate Athletics to have committed a deliberate and serious infraction of its rules when such infraction results in sanctions by the association.

B. Each higher education management board shall also adopt and implement policies, procedures, and rules to prohibit the hiring of any person found by the National Collegiate Athletic Association or the National Association of Intercollegiate Athletics to have committed a deliberate and serious infraction of its rules when such infraction results in imposition of sanctions by the association, at any school under its respective jurisdiction for a period of five years.

Acts 1987, No. 718, §1, eff. Oct. 1, 1987; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2013, No. 220, §6, eff. June 11, 2013.



RS 17:2071 - Academy of the Holy Angels

SUBPART B. PARTICULAR INSTITUTIONS

§2071. Academy of the Holy Angels

The Congregation of the Sisters Marianites of Holy Cross, conducting the Academy of the Holy Angels, a religious institution for the education of young ladies, situated in the Parish of Orleans, and recognized as a body corporate, and entitled to the enjoyment and exercise of all the rights, duties and privileges appertaining to civil corporations, has the authority to graduate students and to confer such literary honors and degrees and to grant such diplomas as are conferred and granted by any colleges, universities or seminaries of learning in the United States and Europe, to graduates of the institution, or other persons, as may be provided for under such rules and regulations, and over the signature of such persons as the said corporation may adopt.



RS 17:2072 - St. Paul's College

§2072. St. Paul's College

The faculty of St. Paul's College, under the control of the Benedictine Fathers of Covington, Louisiana, or any corporation which may be established under their management, are authorized to graduate students and to confer degrees of bachelor of science, bachelor of arts, and master of arts, upon graduates of the college, under such rules and regulations and over the signatures of such person or persons as the said faculty or corporation may adopt.



RS 17:2073 - St. Mary's Academy

§2073. St. Mary's Academy

St. Mary's Academy, an institution for the education of young ladies, domiciled in the Parish of Natchitoches, is hereby authorized to grant diplomas to its graduates and confer literary degrees, of Mistress of Art, Master of Art, and such other degrees as are conferred by similar institutions, upon their graduates and others that may be deemed worthy of such honors. In conferring these degrees the academy shall be governed by such rules, regulations and forms, as it may adopt.



RS 17:2074 - Academy of the Immaculate Conception

§2074. Academy of the Immaculate Conception

The Academy of the Immaculate Conception, an institution of learning situated at Opelousas, La., and conducted by the Sisters Marianites of the Holy Cross, is authorized to confer degrees and grant diplomas which, without further requirement, shall qualify the holders thereof for positions as principals or teachers in the public schools of the State, provided that the curriculum of said academy in the arts and sciences and in pedagogy shall be approved by the state board of education of the State of Louisiana. This curriculum shall meet such requirements as may be exacted under existing laws or any law that may hereafter be passed fixing the qualifications of teachers in the public schools of the state.



RS 17:2075 - Loyola University

§2075. Loyola University

Loyola University, a corporation organized under the laws of this State and domiciled in the City of New Orleans, is authorized to confer upon its students, or upon any person deemed by it worthy of such distinction, degrees in the arts and sciences and all the learned professions, such as are granted by other universities in the United States, and to give diplomas or certificates thereof; provided that the curriculum or course of study in the learned professions shall equal that maintained by other standard universities.



RS 17:2076 - Recognition to be given degrees of Loyola University

§2076. Recognition to be given degrees of Loyola University

The degrees and diplomas or certificates conferred by Loyola University shall be recognized by the courts and all officials of this state as entitling the graduates receiving and holding these diplomas or certificates, to the same rights, immunities and privileges in the state of Louisiana as have the graduates of any other university or institution of learning whatsoever.



RS 17:2077 - Notre Dame Seminary

§2077. Notre Dame Seminary

Notre Dame Seminary, a religious, nonprofit corporation organized for the education of candidates for priesthood and other persons and operated in the city of New Orleans under the auspices of the Roman Catholic Church, is authorized to graduate students and to confer such literary honors and degrees and to grant such diplomas to the graduates of this institution or other persons as may be provided for under such rules and regulations and over the signature of such persons as the corporation may adopt as are conferred by any colleges, universities, or seminaries of learning in the United States and Europe.

Acts 1995, No. 387, §1.



RS 17:2078 - Repealed by Acts 1975, No. 313, 3, eff. July 17, 1975

§2078. Repealed by Acts 1975, No. 313, §3, eff. July 17, 1975



RS 17:2079 - St. Joseph's Abbey

§2079. St. Joseph's Abbey

St. Joseph's Abbey, an institution for the education of young men, situated in the Parish of St. Tammany, Louisiana, owned and operated by the corporation known as the St. Joseph's Abbey, shall have the power and is hereby granted authority to graduate students and confer such literary honors and degrees, and to grant such diplomas, as are conferred and granted by any colleges, universities or seminaries of learning in the United States and Europe, to such graduates of such institution, or other persons, as may be provided for under such rules and regulations and over the signature of such persons as such corporation may adopt.

Added by Acts 1956, No. 210, §1.



RS 17:2080 - Repealed by Acts 1975, No. 313, 3, eff. July 1, 1975

§2080. Repealed by Acts 1975, No. 313, §3, eff. July 1, 1975



RS 17:2081 - South Central College

§2081. South Central College

South Central College in Lake Charles, an interdenominational institution for the education of young men and women, situated in the parish of Calcasieu, Louisiana, shall have the power and is hereby granted authority to graduate students and confer such literary honors and degrees, and to grant such diplomas, as are conferred and granted by any colleges, universities or seminaries of learning in the United States and Europe, to such graduates of such institution, or other persons, as may be provided for under such rules and regulations and over the signature of such persons as such corporation may adopt.

Added by Acts 1958, No. 165, §1.



RS 17:2082 - De Lisle College of New Orleans

§2082. De Lisle College of New Orleans

De Lisle College of New Orleans, a religious institution for education of religious and lay persons, owned and operated by a corporation known as The Sisters of the Holy Family, shall have power and is hereby granted authority to graduate students and to confer such literary honors and degrees and to grant such diplomas as are conferred and granted by any colleges, universities or schools of higher education in the United States and Europe, to such graduates of such institution, or other persons, as may be provided for under such rules and regulations and over the signature of such persons as such corporation may adopt.

Added by Acts 1960, No. 516, §1.



RS 17:2083 - Mt. Carmel Junior College

§2083. Mt. Carmel Junior College

The Mount Carmel Junior College in the city of New Orleans, owned and operated by a corporation known as The Congregation of Our Lady of Mount Carmel, shall have the power and is hereby granted authority to graduate students and confer such certificates, literary and academic honors and diplomas as are conferred and granted by any other junior colleges within the state of Louisiana, to such graduates of said institution, or other persons, as may be provided for under such rules and regulations as said corporation may adopt and over the signature of such persons as said corporation may designate.

Added by Acts 1961, No. 74, §1.



RS 17:2084 - Xavier University of Louisiana

§2084. Xavier University of Louisiana

A. Xavier University of Louisiana, a corporation organized under the laws of this state and domiciled in the city of New Orleans, is authorized to confer upon its students, or upon any person deemed by it worthy of such distinction, degrees in the arts and sciences and all the learned professions, such as are granted by other universities in the United States, and to give diplomas or certificates thereof; provided that the curriculum or course of study in the learned professions shall equal that maintained by other standard universities.

B. The degrees and diplomas or certificates conferred by Xavier University of Louisiana shall be recognized by the courts and all officials of this state as entitling the graduates receiving and holding these diplomas or certificates, to the same rights, immunities and privileges in the state of Louisiana as have the graduates of any other university or institution of learning whatsoever.

Added by Acts 1970, No. 606, §1.



RS 17:2085 - New Covenant College

§2085. New Covenant College

A. New Covenant College, with the specific approval by the Louisiana Board of Regents is hereby recognized to be a corporation organized under the laws of this state and domiciled in the city of New Orleans and is hereby authorized and empowered to confer upon its students, or upon any persons deemed by it worthy of such distinction, degrees in the arts and sciences and all of the learned professions, such as are granted by other colleges and universities in the United States, and to give diplomas or certificates thereof; provided that the curricula or courses of study in the learned professions shall equal those maintained by other standard colleges and universities and provided that said college meet all the standards for new colleges and universities as required by the Board of Regents.

B. The degrees and diplomas or certificates shall be recognized by the courts and officials of this state as entitling the graduates and persons receiving the degrees and holding the diplomas or certificates to the same rights, immunities, and privileges in the state of Louisiana as the graduates of any other college, university, or institution of learning.

Added by Acts 1975, No. 780, §1.



RS 17:2091 - Definitions

PART II. MISCELLANEOUS PROVISIONS

SUBPART A. HIGH SCHOOL FRATERNITIES

AND ORGANIZATIONS

§2091. Definitions

A public high school fraternity, sorority or secret society, as contemplated by this Sub-part is defined to be any organization composed, wholly or in part, of public high school pupils, which seeks to perpetuate itself by taking in additional members from the pupils enrolled in such high school or schools on the basis of the decision of the membership of such fraternity, sorority or secret society rather than upon the free choice of any pupil in the school.



RS 17:2092 - Prohibition against fraternities; enforcement

§2092. Prohibition against fraternities; enforcement

Parish school boards may, by a majority vote, prohibit any organization defined in R.S. 17:2091 in the high schools of the parish.

The principals of the schools in which such organizations have been prohibited shall suspend, or expel from the school under their control any person who:

(1) is or remains a member of, or joins or promises to join, or pledges himself to become a member of any organization which has been prohibited, or

(2) solicits or encourages any other person to join or promise to join, or to pledge himself to become a member of any such organization.

All action taken pursuant to this Section by any parish school board or any high school principal shall be subject to the supervision and control of the state board of education.



RS 17:2093 - Person not pupil soliciting membership; penalty

§2093. Person not pupil soliciting membership; penalty

It is unlawful for any person not enrolled in any public high school in any parish in which its school board has prohibited fraternities, sororities, or secret societies to solicit or encourage any pupil enrolled in any such public high school to join or to pledge himself to become a member of any such organization. Whoever violates the provisions of this section shall be fined not less than twenty-five dollars nor more than two hundred fifty dollars for each offense.



RS 17:2111 - Repealed by Acts 2010, No. 500, §1.

SUBPART B. UNRELATED MATTERS

§2111. Repealed by Acts 2010, No. 500, §1.



RS 17:2112 - Testing pupils' sight and hearing; testing for dyslexia; notice to parent or tutor; report to state superintendent

§2112. Testing pupils' sight and hearing; testing for dyslexia; notice to parent or tutor; report to state superintendent

A.(1) Except as otherwise provided in Subsection C of this Section, every city, parish, and other local public school board, during the first semester of the school year or within thirty days after the admission of any pupils entering the school late in the session, shall test the sight, including color screening for all first grade students, and hearing of each and all pupils under their charge, except those pupils whose parent or tutor objects to such examination, as provided for in R.S. 17:156. Such testing shall be completed in accordance with the schedule established by the American Academy of Pediatrics. The State Board of Elementary and Secondary Education may convert the age equivalent as provided by the American Academy of Pediatrics schedule to the academic year equivalent which corresponds to that age.

(2) In addition to the testing and screening required in Paragraph (1) of this Subsection, upon the request of a parent, student, school nurse, classroom teacher, or other school personnel who has reason to believe that a student has a need to be tested for dyslexia, that student shall be referred to the school building level committee for additional testing. Local school boards may provide for additional training for school nurses to aid in identifying dyslexic students.

(3) The school board shall keep a record of such examination, shall be required to follow up on the deficiencies within sixty days, and shall notify in writing the parent or tutor of every pupil found to have any defect of sight or hearing.

B. For purposes of this Section, "dyslexia" shall be defined as difficulty with the alphabet, reading, reading comprehension, writing, and spelling in spite of adequate intelligence, exposure, and cultural opportunity.

C.(1) Effective for the 2005-2006 school year, the provisions of Paragraph (A)(1) of this Section relative to the requirement for testing the sight and hearing of pupils within thirty days after the admission of any pupils entering school late in the session shall not be applicable.

(2) The State Board of Elementary and Secondary Education may adopt rules effective for the 2005-2006 school year relative to the requirement for testing the sight and hearing of pupils entering school late in the session.

Acts 1986, No. 415, §1; Acts 1986, No. 1013, §1; Acts 1987, No. 522, §1; Acts 1989, No. 241, §1, eff. June 26, 1989; Acts 1989, No. 478, §1; Acts 1990, No. 1053, §1; Acts 2003, No. 108, §1, eff. July 1, 2003; Acts 2005, 1st Ex. Sess., No. 22, §1, eff. Nov. 29, 2005; Acts 2013, No. 329, §1.



RS 17:2113 - Repealed by Acts 2010, No. 500, §1.

§2113. Repealed by Acts 2010, No. 500, §1.



RS 17:2114 - Furnishing protective glasses or goggles

§2114. Furnishing protective glasses or goggles

Any student using in the course of his studies any device dangerous or hazardous to the eyes such as welding equipment, acid or abrasives, or any other dangerous devices shall be furnished with and shall wear safety or protective glasses or goggles made of a material suitable to protect the eyes from such hazards.

Added by Acts 1966, No. 75, §1.



RS 17:2115 - Silent prayer or meditation; pledge of allegiance

§2115. Silent prayer or meditation; pledge of allegiance

A. Each parish, city, and other local public school board in the state shall permit the proper school authorities of each school within its jurisdiction to allow an opportunity, at the start of each school day, for those students and teachers desiring to do so to observe a brief time in silent prayer or meditation. The allowance of a brief time for silent prayer or meditation shall not be intended nor interpreted as state support of or interference with religion, nor shall such time allowance be promoted as a religious exercise and the implementation of this Section shall remain neutral toward religion.

B. Each parish and city school board in the state shall also permit the proper authorities of each school to allow the opportunity for group recitation of the "Pledge of Allegiance to the Flag". Such recitation shall occur at the commencement of the first class of each day in all grades and in all public schools.

Acts 1989, No. 380, §2; Acts 1992, No. 320, §1; Acts 1999, No. 904, §1; Acts 2002, 1st Ex. Sess., No. 56, §1.



RS 17:2115.1 - Official prayer; prohibition

§2115.1. Official prayer; prohibition

No public elementary or secondary school shall adopt or use any official or standard prayer and when a voluntary, student-initiated, student-led prayer is offered, it shall be done in accordance with the religious views of the student offering the prayer.

Acts 1995, No. 264, §1.



RS 17:2115.2 - Student participation

§2115.2. Student participation

No student attending any public elementary or secondary school shall be required to participate in any religious activity at such school.

Acts 1995, No. 264, §1.



RS 17:2115.3 - Student-initiated, student-led prayer; participation

§2115.3. Student-initiated, student-led prayer; participation

No law, rule, or policy shall deny to any student attending a public elementary or secondary school the right to participate in voluntary, student-initiated, student-led prayer.

Acts 1995, No. 264, §1.



RS 17:2115.4 - Student meetings

§2115.4. Student meetings

No law, rule, or policy shall prevent any student who attends a public elementary or secondary school and who is responsible for or presiding over a meeting of a school organization or assembly from calling upon a student volunteer to offer an inspirational quotation or statement, offer a voluntary prayer, or lead in silent meditation, at the sole option of the student volunteer.

Acts 1995, No. 264, §1.



RS 17:2115.5 - School grounds

§2115.5. School grounds

No law, rule, or policy shall prevent a student attending any public elementary or secondary school from participating in voluntary, student-initiated, student-led prayer on school property before or after school or during free time.

Acts 1995, No. 264, §1.



RS 17:2115.6 - Student organizations

§2115.6. Student organizations

No student organization at any public elementary or secondary school shall be denied recognition or any privilege or benefit solely because it is religious in nature, has a religious affiliation, or has no religious affiliation.

Acts 1995, No. 264, §1.



RS 17:2115.7 - Commencement address

§2115.7. Commencement address

When a high school student attending any public secondary school is invited to speak at a commencement ceremony for such school, school officials shall not censor the speech for religious content.

Acts 1995, No. 264, §1.



RS 17:2115.8 - Athletic teams

§2115.8. Athletic teams

No law, rule, or policy shall prohibit members of athletic teams at any public elementary and secondary school from engaging in voluntary, student-initiated, student-led prayer.

Acts 1995, No. 264, §1.



RS 17:2115.9 - Nondiscrimination in selection of student volunteers

§2115.9. Nondiscrimination in selection of student volunteers

When student volunteers attending any public elementary or secondary school are called upon to offer an inspirational quotation or statement, offer a prayer, or lead in silent meditation, such students shall be selected at random by a student from among student volunteers without respect to their individual religious beliefs or lack thereof. No student shall be called upon to offer an inspirational quotation or statement, offer a voluntary prayer, or lead in silent meditation unless the student chosen has volunteered to do so.

Acts 1995, No. 264, §1.



RS 17:2115.10 - Classroom time

§2115.10. Classroom time

Nothing in R.S. 17:2115.1 through 2115.10 shall prevent a city or parish school board from adopting rules to reasonably limit the amount of classroom time that may be devoted to the student expression protected by the provisions of R.S. 17:2115.1 through 2115.10.

Acts 1995, No. 264, §1.



RS 17:2115.11 - Prayer; student-initiated; conditions

§2115.11. Prayer; student-initiated; conditions

A. Upon the request of any public school student or students, the proper school authorities may permit students to gather for prayer in a classroom, auditorium, or other space that is not in use, at any time before the school day begins when the school is open and students are allowed on campus, at any time after the school day ends provided that at least one student club or organization is meeting at that time, or at any noninstructional time during the school day. A school employee may be assigned to supervise the gathering if such supervision is also requested by the student or students and the school employee volunteers to supervise the gathering.

B. Any school employee may attend and participate in the gathering if it occurs before the employee's work day begins or after the employee's work day ends.

C. Any parent may attend the gathering if the parent adheres to school procedures for approval of visitors on the school campus.

D. The students may invite persons from the community to attend and participate in the gathering if other school organizations and clubs are allowed to make similar invitations. Such persons shall adhere to school procedures for approval of visitors on the school campus.

Acts 2013, No. 286, §1.



RS 17:2116 - Employment availability information; duty to provide

§2116. Employment availability information; duty to provide

A. Each state owned and operated college or university, including all state owned and operated junior colleges and branches of such colleges and universities, shall continuously provide to its student body current information on the general availability of employment in each area in which the college or university offers a degree program.

B. The information may be developed by the college or university or may be obtained from other reliable sources of such information including the United States Department of Commerce.

C. The information may be provided by posting it in a common area such as a student union building or job placement office or by any mechanism that insures convenient availability to all students. The information shall be updated as often as necessary to keep it current.

Added by Acts 1981, No. 785, §1.



RS 17:2117 - Reading and posting of certain writings, documents, and records; prohibition; limitations; dissemination to local school systems

§2117. Reading and posting of certain writings, documents, and records; prohibition; limitations; dissemination to local school systems

A. No public elementary or secondary school governing authority, superintendent of schools, or school system administrator, nor any public elementary or secondary school principal or administrator shall prohibit any teacher in a public school system of this state from reading and posting in a public school building or classroom or at a school-sponsored event any excerpts or portions of the following:

(1) The preamble to the Constitution of the state of Louisiana.

(2) The Declaration of Independence.

(3) The United States Constitution.

(4) The Mayflower Compact.

(5) The national motto.

(6) The national anthem.

(7) The pledge of allegiance.

(8) The writings, speeches, documents, and proclamations of the founding fathers and presidents of the United States.

(9) Organic documents from the Pre-Colonial, Colonial, Revolutionary, Federalist, and Post-Federalist eras.

(10) United States Supreme Court decisions.

(11) Acts of the United States Congress.

B. No public elementary or secondary school governing authority, superintendent of schools, or school system administrator, nor any public elementary or secondary school principal, administrator, or teacher, in the course and scope of his duties in such capacity, shall censor or suppress in any way any writing, document, record, or other content of any material listed in Subsection A of this Section or any portion thereof based upon religious or other reference or content in any such material.

C. By not later than the start of the 1997-1998 school term, the state superintendent of elementary and secondary education shall notify all public school system superintendents of the provisions of this Section. Each superintendent shall then disseminate to all employees within his school system a copy of the provisions of this Section.

Acts 1997, No. 415, §1, eff. June 22, 1997.



RS 17:2118 - Celebrations in winter

§2118. Celebrations in winter

A. A school board may educate students about the history of traditional celebrations in winter and allow students and district staff to offer traditional greetings regarding the celebrations, including but not limited to:

(1) Merry Christmas.

(2) Happy Hanukkah.

(3) Happy holidays.

(4) Happy Kwanzaa.

B. Except as provided by Subsection C of this Section, a school board may display on school property scenes or symbols associated with traditional celebrations in winter, including a menorah or a Christmas image such as a nativity scene or Christmas tree, if the display includes a scene or symbol of at least one of the following:

(1) More than one religion.

(2) One religion and at least one secular scene or symbol.

C. A display relating to a traditional celebration may not include a message that encourages adherence to a particular religious belief.

Acts 2014, No. 425, §1.



RS 17:2131 - Repealed by Acts 2010, No. 500, §1.

SUBPART C. REQUIREMENTS FOR ADMISSION

TO INSTITUTIONS OF HIGHER LEARNING

§2131. Repealed by Acts 2010, No. 500, §1.



RS 17:2132 - Repealed by Acts 2010, No. 500, §1.

§2132. Repealed by Acts 2010, No. 500, §1.



RS 17:2133 - Repealed by Acts 2010, No. 500, §1.

§2133. Repealed by Acts 2010, No. 500, §1.



RS 17:2134 - Repealed by Acts 2010, No. 500, §1.

§2134. Repealed by Acts 2010, No. 500, §1.



RS 17:2135 - Repealed by Acts 2010, No. 500, §1.

§2135. Repealed by Acts 2010, No. 500, §1.



RS 17:2136 - Tuition fees for residents of other states

§2136. Tuition fees for residents of other states

The State Board of Education and the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College are hereby authorized and directed to take such action as is necessary to increase the tuition fees charged students attending the state-owned and operated colleges and universities who are residents of other states to an amount exceeding the tuition fees charged to in-state students at said institutions by not less than three hundred fifteen dollars per semester and not less than one hundred fifty-five dollars per summer session, if a semester plan is in effect, and by not less than two hundred ten dollars per trimester, if a trimester plan is in effect; provided, however, that any such student who was enrolled as a student and was in good standing during the 1969-1970 school year and/or the 1970 summer session shall be allowed to continue at the same rate of tuition he was then paying so long as he continues as a student in good standing and his education is not interrupted. Failure to attend a summer session or absence due to service in the armed forces of the United States shall not be deemed to be an interruption. The state board of education and the board of supervisors may enter into reciprocal agreements with the governing bodies of the various colleges and universities located in any state adjacent to the State of Louisiana under which the tuition fee charged students who are residents of such adjoining state shall be in the same amount as the tuition fee charged by that state to residents of Louisiana who attend colleges and universities within the same state. The mandatory tuition provided for in this section shall not apply to students enrolled in any graduate school, including schools of medicine and law. The tuition for such students shall be fixed by the Board of Supervisors of the Louisiana State University and Agricultural and Mechanical College or the State Board of Education for such schools under their respective authority. Any student residing in a foreign country shall have his or her tuition waived by the President of any state college or university when said foreign student is to attend said institution as a result of a scholarship or stipend given by the State of Louisiana or of any of its agencies.

The various colleges and universities may reduce the nonresident tuition fee by ten per cent for any student who chooses to reside in a campus dormitory.

Added by Acts 1970, No. 440, §1.



RS 17:2137 - Tuition fees for members of the armed forces and dependents and for certain individuals who have served in the armed forces; resident classification

§2137. Tuition fees for members of the armed forces and dependents and for certain individuals who have served in the armed forces; resident classification

A. A child or spouse of a member of the armed forces of the United States stationed in Louisiana on active duty shall be entitled to resident classification for tuition purposes at any state college or university without regard to length of time of residency in the state.

B. A child or spouse of a member of the armed forces of the United States who has been assigned to duty elsewhere immediately following assignment to duty in Louisiana shall be entitled to resident classification for tuition purposes at any state college or university for as long as the child or spouse, as the case may be, continuously resides in Louisiana after the Louisiana duty assignment of the parent or spouse.

C. The burden of proving entitlement to the benefit to this Section shall lie with the applicant therefor.

D. Any individual who was permanently stationed in Louisiana as a member of any branch of the United States Armed Forces, including his dependents, who enrolls as a student at any state owned and operated college or university, shall be classified as a resident for tuition purposes and shall qualify for resident tuition fees at any such state owned and operated college or university, provided that the individual has been continuously residing in Louisiana after being honorably discharged from the United States Armed Forces.

E.(1) Except for tuition charged to a veteran eligible for benefits under the Yellow Ribbon Program pursuant to a Yellow Ribbon Agreement between a public postsecondary education institution and the United States Department of Veteran Affairs under 38 U.S.C. Chapter 33, effective for the 2012-2013 academic year and thereafter, a student who is enrolled in or is applying for enrollment in a Louisiana public college or university and who physically resides in Louisiana for the duration of his enrollment in a state public institution of postsecondary education, who has served in the armed forces of the United States as defined by 10 U.S.C. 101(a)(4), and who also meets the requirements of Paragraph (2) of this Subsection is entitled to resident classification for tuition purposes without regard to length of time of residency in the state.

(2) In addition to the provisions of Paragraph (1) of this Subsection, the student shall meet at least one of the following conditions to qualify for resident classification for tuition amount purposes:

(a) Has served on active duty for a continuous period of no less than two years, and received an Honorable Discharge, as verified by a United States Department of Defense Form 214, within one year of enrolling in a Louisiana public college or university.

(b) Is currently serving in a Reserve Component of the armed forces of the United States as defined by 10 U.S.C.101(c) and as verified by a memorandum from the student's commanding officer.

(c) Has been assigned a service-connected disability by the United States Department of Veterans Affairs.

(3) The Board of Regents and each public postsecondary education management board shall adopt rules and guidelines necessary to implement the provisions of this Subsection.

Added by Acts 1976, No. 286, §1; Acts 1987, No. 532, §1, eff. Aug. 1, 1987; Acts 2012, No. 581, §1, eff. June 7, 2012.



RS 17:2138 - Required ACT score for residents of other states

§2138. Required ACT score for residents of other states

A. As a requirement for admission to any public college or university in the state, any person who is a resident of another state and who is seeking admission to any state public college or university shall have attained a score of at least seventeen on the American College Test or an equivalent score on the Scholastic Aptitude Test.

B. The requirement as provided in Subsection A of this Section shall be in addition to all other eligibility criteria as required for admission by the state public college or university to which the person is seeking admission.

C. Effective for the 2004-2005 academic year and thereafter, the provisions of this Section shall not be applicable to any person who is a resident of another state and who is seeking admission to any Louisiana public college or university supervised and managed by the Board of Supervisors of Community and Technical Colleges.

D. Effective for the 2004-2005 academic year and thereafter, the provisions of this Section shall not be applicable to any person who is a resident of another state and who is seeking admission to any Louisiana public college or university who meets National Collegiate Athletic Association initial eligibility standards required for participation in intercollegiate athletics.

Acts 1997, No. 412, §1, eff. June 22, 1997; Acts 2004, No. 482, §1, eff. June 25, 2004.



RS 17:2148 - Sick leave for unclassified, nonteaching, academic leave

PART III. SICK LEAVE FOR UNCLASSIFIED, NONTEACHING,

ACADEMIC PERSONNEL IN PUBLIC COLLEGES AND

UNIVERSITIES UNDER THE APPROPRIATE

MANAGEMENT BOARDS

§2148. Sick leave for unclassified, nonteaching, academic leave

The appropriate management boards shall recognize the following sick leave policy for unclassified, nonteaching, academic personnel:

A. Employees, work weeks, and definitions.

(1) Appointing authorities shall establish work weeks of forty hours per week for full-time employees who are not academic teaching personnel.

(2) Appointing authorities shall establish work weeks proportionate to paragraph (1) for part-time employees.

(3) Daily attendance and leave records must be maintained for unclassified employees under the jurisdiction of the state board of education. The attendance record shall be signed by the employee and reported monthly to the personnel office.

(4) Definition of sick leave:

(a) Sick leave is leave with pay granted an employee who is suffering with a disability which prevents his performing his usual duties and responsibilities; who requires medical, dental, or optical consultation or treatment.

B. Earning of sick leave for twelve-month employees.

(1) Sick leave shall be earned by each employee who has a regular tour of duty.

(2) The earning of such leave shall be based on the equivalent of years of full-time state service and shall be creditable at the end of each calendar month in accordance with the following general schedule:

(a) Less than three years of service at the rate of one day of sick leave per month, or the equivalent thereof in hours;

(b) Three years, but less than five years, of service at the rate of one and one-fourth days of sick leave per month, or the equivalent thereof in hours;

(c) Five years, but less than ten years, of service at the rate of one and one-half days of sick leave per month, or the equivalent thereof in hours;

(d) Ten years, but less than fifteen years, of service at the rate of one and three-fourth days of sick leave per month, or the equivalent thereof in hours;

(e) Fifteen or more years of service at the rate of two days of sick leave per month, or the equivalent thereof in hours;

(3) No twelve-month unclassified employee shall be credited with sick leave for any calendar month:

(a) until he has completed the calendar month in which he was employed;

(b) during which he has been on leave without pay for ten or more working days;

(c) while serving in the military.

C. Earning of sick leave for employees employed on basis other than twelve months.

(1) Sick leave shall be earned by each employee who has a regular tour of duty.

(2) The earning of such leave shall be based on the equivalent of years of full-time service and shall be creditable at the end of each calendar month.

(a)

Service

Service 3

Service 5

Service 10

Service

Length

Summer

Less

but less

but less

but less

15 and

of Con-

Session

than

than

than

than

over

tract

Worked

3 yrs.

5 yrs.

10 yrs.

15 yrs.

yrs.

9 mos.

12 wks.

12

15

18

21

24

9 mos.

9 wks.

11 1/2

14

17 1/4

19 3/4

22 1/2

9 mos.

6 wks.

10 1/2

13

15 3/4

18 1/2

21

9 mos.

None

9

11 1/4

13 1/2

15 3/4

18

(b) For contract periods less than twelve months but different than nine months a proportionate rate should be used.

(3) No unclassified employee employed on a basis less than 12 months shall be credited with sick leave for the reasons cited in paragraphs (3)(a), (3)(b), and (3)(c).

D. Accrued unused sick leave earned by an employee shall be carried forward to the succeeding years without limitation.

E. Transfer of sick leave.

(1) When an employee changes his position from one state agency to another his accumulated sick leave shall be forwarded to the new agency and shall be credited to him.

Added by Acts 1974, No. 339, §1. Amended by Acts 1975, No. 723, §1.



RS 17:2149 - Use of sick leave, non-teaching personnel

§2149. Use of sick leave, non-teaching personnel

A. Sick leave may be used as follows for non-teaching personnel:

(1) Sick leave with pay may be taken by an employee who has sufficient leave to his credit for the following:

(a) Illness or injury which prevents performance of his usual duties.

(b) Medical, dental, or optical consultation or treatment.

(2) The minimum charge for sick leave shall be four hours (1/2 day) and if more, shall be charged in hour increments to the nearest hour.

(3) The employee may use sick leave for maternity purposes when postnatal or prenatal condition of the employee prevents the performance of usual duties provided the employee has sufficient sick leave credit. The limit to the use of sick leave for a postnatal condition is six weeks except if a physician certifies inability to return to work.

(4) An appointing authority may advance sick leave with pay in an amount not exceeding 22 working days to an unclassified employee who has exhausted all his sick leave.

(5) The value of any advanced sick leave which has not been repaid at the time of the employee separation from the unclassified service shall be deducted from his last paycheck and/or paid in cash to the appointing authority unless the separation is for the purpose of moving to another state agency, in which case the advanced sick leave shall be forwarded to the agency accepting him as an employee.

(6) Upon separation caused by disability, death or retirement, all advanced sick leave shall be cancelled.

(7) Upon death or retirement of an unclassified employee, sick leave accrued to his credit shall be computed and the value thereof shall be paid to him provided that the sick leave had been accrued under established leave regulations and a daily attendance record has been maintained for the employee by his supervisor, except that such payment shall not exceed the value of twenty-five working days computed on the basis of a five-day week and on a 4-week per month basis for personnel employed on a less than 12 month employment basis and on the basis of a five-day week and fifty-two week year for twelve-month employees. The rate of pay shall be computed utilizing the base rate the employee is receiving at the time of termination.

Added by Acts 1974, No. 339, §1. Amended by Acts 1975, No. 723, §1.



RS 17:2150 - Applicability

§2150. Applicability

A. Nothing in this Part shall be construed to affect academic teaching personnel.

B. Nothing in this Part shall authorize or require the reduction of any sick leave benefits presently available to any unclassified, non-teaching academic employee under any contract, law, agreement, custom or policy in effect at twelve o'clock noon on July 31, 1974.

Added by Acts 1974, No. 339, §1. Amended by Acts 1975, No. 723, §1.



RS 17:2151 - TAXATION AND FISCAL AFFAIRS

CHAPTER 11. TAXATION AND FISCAL AFFAIRS

PART I. AUTHORITY TO BORROW MONEY

SUBPART A. LOUISIANA STATE BOARD OF EDUCATION

§2151. Board to improve institutional facilities; apportionment of funds

The Louisiana State Board of Education shall construct, repair, equip and furnish necessary buildings and improve the facilities at the educational and charitable institutions of the state, whether such institutions are under its supervision or not. Funds received by the board in accordance with this Sub-part shall be apportioned to the several educational and charitable institutions of the state by the governor and expended by the state board of education; such apportionment may be enforced at the suit of the state board of education by mandamus or other appropriate remedy.



RS 17:2151.1 - Revolving funds; retention of surpluses

§2151.1. Revolving funds; retention of surpluses

A. The colleges under the control of the State Board of Education are authorized to retain any surpluses at the end of each fiscal year resulting from the operations of the various facilities operated within the revolving funds of said colleges and after servicing of bonds issued under authority of Act 619 of 1954; provided that such surpluses are to be expended within one year after the close of each fiscal year for the purchase of equipment, repairs, and improvements to existing revolving fund facilities, when approved by the commissioner of administration.

B. Provided further that this dedication of funds is applicable to any surplus balances in the revolving funds as of June 30, 1956.

Added by Acts 1956, No. 119, §§1, 2.



RS 17:2152 - Board's authority to borrow money and issue bonds for construction, etc., of educational facilities

§2152. Board's authority to borrow money and issue bonds for construction, etc., of educational facilities

In order to obtain ready funds for the purposes authorized in R.S. 17:2151, the board of education may borrow money and, as evidence thereof, issue negotiable bonds or other obligations of the board, not to exceed six million dollars. These bonds may be issued at one time or from time to time, in the discretion of the board.



RS 17:2153 - Acceptance of federal grants

§2153. Acceptance of federal grants

The board of education may accept grants from the president of the United States, pursuant to any act of the Congress of the United States, to be applied to the cost or a portion of the cost of construction of the facilities authorized in R.S. 17:2151, or to the repurchase of the bonds issued pursuant to R.S. 17:2152.



RS 17:2154 - Repealed by Acts 1950, No. 254, 1

§2154. Repealed by Acts 1950, No. 254, §1



RS 17:2155 - Limitations on annual principal and interest requirements

§2155. Limitations on annual principal and interest requirements

The annual principal and interest requirements of any loan authorized in this Sub-part shall not exceed the amount that the taxes dedicated to the payment thereof might reasonably be expected to yield, nor shall the total principal amount thereof exceed the total amount that might reasonably be expected from the said tax during the time the bonds are outstanding.



RS 17:2156 - Interest, etc., of bonds as part of cost for which bonds authorized; bonds not obligations of state

§2156. Interest, etc., of bonds as part of cost for which bonds authorized; bonds not obligations of state

The interest on the bonds or other obligations issued pursuant to this Sub-part, as well as the cost of the issuance of the same including legal, financial, engineering, and other similar expenses, shall form part of the expenditures to be made for the construction, repairs and other expenses authorized by R.S. 17:2151 and for which the bonds are issued.

The bonds or other obligations issued by the board of education under the authority of this Sub-part shall be solely the obligations of the board and not the obligations of the State of Louisiana.



RS 17:2157 - Issuance, form and requisites of bonds or obligations

§2157. Issuance, form and requisites of bonds or obligations

Said bonds or obligations shall be issued in such form and detail, and shall bear such date and maturity dates, beginning not later than four years from their date, and be of such denomination, and executed in such manner, as may be provided by the resolution or resolutions of the Louisiana State Board of Education authorizing the issuance of the bonds or obligations. Said bonds or obligations shall bear interest at a rate not exceeding six per centum per annum, and shall be payable at such time or times, and in such amount or amounts as may be determined by the Louisiana State Board of Education, provided that all bonds or obligations authorized to be issued under this Act shall mature on or before thirty years from the date thereof, and provided further, that said Board may retain an option to redeem said bonds prior to maturity on such terms and conditions as it may direct. Interest on said bonds or obligations shall be payable semiannually, and said bonds or obligations shall be payable at such place or places and in such medium of payment as shall be determined by the board. Said bonds or obligations may be sold at public or private sale, from time to time, in whole or part, and at such price, or prices, as shall be determined by the Louisiana State Board of Education.

Said bonds or obligations may be issued in coupon or registered form, or may be issued in coupon form with such privileges of registration or conversion as may be determined by the board. The board, by resolution, may provide for the issuance of temporary bonds or interim certificates under such terms and conditions as it shall determine.

In case any of the officers whose signatures or countersignatures appear on said bonds or obligations or coupons shall cease to be such officers before the delivery of such bonds or obligations to the purchaser, such signatures or countersignatures shall nevertheless be valid and sufficient for all purposes, the same as if they had remained in office until the delivery of the bonds or obligations.



RS 17:2158 - Source of payment

§2158. Source of payment

Said bonds or other obligations shall be payable out of the income, revenue, or funds or avails pledged to the payment thereof as herein provided.



RS 17:2159 - Provision for payment of bonds to be adequate

§2159. Provision for payment of bonds to be adequate

The income or revenues pledged to the payment of bonds or other obligations issued under this Sub-part, shall be so budgeted and pledged as to adequately provide for the payment of the principal of, and interest on, such bonds or other obligations, as the same respectively become due, or prior thereto, in accordance with the terms and provisions of any contract or agreement made by the Louisiana State Board of Education and the purchasers of the bonds.



RS 17:2160 - Portion of corporation franchise tax dedicated to payment of bonds

§2160. Portion of corporation franchise tax dedicated to payment of bonds

So long as there are outstanding and unpaid any bonds or other obligations issued under this Sub-part, or the interest thereon, the annual franchise tax on corporations shall continue to be levied and collected, and there shall be dedicated to the Louisiana State Board of Education from the proceeds of this tax an amount sufficient to pay the principal and interest requirements of the same.

This amount shall be remitted directly by the Secretary of State to the Louisiana State Board of Education for the purpose of paying the bonds or other obligations and the interest thereon, as the same become due and to provide for any required reserve fund therefor.

The amounts dedicated to the board of education as provided in this Section are charged with a first privilege to secure the payment of the bonds or other obligations and the interest thereon and to provide any required reserve fund therefor, until the obligations and the interest thereon are paid.



RS 17:2161 - Loan or grant from federal agencies

§2161. Loan or grant from federal agencies

The board of education may negotiate a loan or grant from any agency of the United States for the purposes authorized in R.S. 17:2151, under the provisions of any federal statute. In order to secure such a loan or grant, the board may enter into any agreements or obligations as are required by the lender, except that no agreement shall be made creating a debt or liability of the State of Louisiana.



RS 17:2162 - Corporate existence of board of education not to be discontinued

§2162. Corporate existence of board of education not to be discontinued

The corporate existence of the Louisiana State Board of Education shall not be discontinued as long as any of the obligations, or the interest thereon, issued under the authority of this Sub-part remain unpaid.



RS 17:2163 - Contractual nature of agreement

§2163. Contractual nature of agreement

The Louisiana State Board of Education may in the resolution authorizing the issuance of bonds or other obligations under the provisions of this Sub-part, provide for the pledge of any or all revenues, which may be pledged under the provisions of this Sub-part for the payment of such bonds or other obligations. It may also include in the resolution providing for the issuance of such bonds or other obligations any agreements which may be desired by Federal Agencies or other purchasers of the bonds or obligations to be issued under the provisions of this Sub-part, such agreements or covenants relating to the security for, or the method of payment of, or other matters relating to the issuance of said bonds or other obligations. Any such provisions, together with the provisions of this Sub-part, shall be deemed to be contracts with the holders of said bonds or other obligations and shall be irrepealable until said bonds or obligations are retired, or the retirement thereof provided for.



RS 17:2181 - Board of supervisors authorized to borrow money

SUBPART B. LOUISIANA STATE UNIVERSITY AND

AGRICULTURAL AND MECHANICAL COLLEGE

§2181. Board of supervisors authorized to borrow money

The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College (hereinafter referred to as the "Board of Supervisors"), or any legal successor thereto, shall have full authority to borrow money from any agency of the United States, or any other person, firm or corporation, or any governmental agency, now in existence or hereafter created, in sums sufficient to provide funds necessary to accomplish or execute any purpose, power, or authority, now or hereafter vested in the board of supervisors by the constitution and laws of Louisiana.

Acts 1968, No. 331, §1.



RS 17:2182 - Authority to issue bonds, etc.

§2182. Authority to issue bonds, etc.

For any such purpose, the board of supervisors may incur debt and as evidence of any such indebtedness, issue bonds, notes, or certificates of indebtedness as hereinafter provided. The power to issue bonds, notes or certificates of indebtedness conferred by this Sub-Part shall be in addition to any other such powers now possessed by or hereafter granted to the board of supervisors by virtue of the constitution and laws of Louisiana.

Acts 1968, No. 331, §1.



RS 17:2183 - Issuance of bonds, etc.; maturity; interest rate; registration

§2183. Issuance of bonds, etc.; maturity; interest rate; registration

The said bonds, notes or certificates of indebtedness shall have all the qualities of negotiable paper, shall be authorized and issued by resolution or resolutions adopted by the Board of Supervisors and shall be of such series, bear such date or dates, mature at such time or times (not exceeding forty years from their respective dates), bear interest at such rate or rates not exceeding six per centum per annum, payable annually or semi-annually, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privileges, be payable in such medium of payment and at such place or places, be subject to such terms of redemption, and be entitled to such priorities on the revenues pledged to the payment thereof as such resolution or resolutions may provide. The bonds, notes, or certificates of indebtedness shall be signed by the chairman or the vice chairman and attested by the secretary of the board of supervisors, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signatures of the officers who sign the bonds. They shall have affixed thereto the seal of the board of supervisors. Any such bonds, notes or certificates of indebtedness may be issued and delivered notwithstanding that one or more of the officers signing such bonds or the officer or officers whose facsimile signature or signatures may be upon the coupons shall have ceased to be such officer or officers at the time such bonds shall actually have been delivered.

The board of supervisors may authorize the issuance of refunding bonds, notes, or certificates of indebtedness, for the purpose of refunding outstanding bonds, notes or certificates of indebtedness issued pursuant to this Sub-Part. Such refunding bonds, notes, or certificates of indebtedness may either be sold and the proceeds applied to or deposited in escrow for the retirement of the outstanding bonds, notes, or certificates of indebtedness, or may be delivered in exchange for the outstanding bonds, notes, or certificates of indebtedness. The refunding bonds, notes, or certificates of indebtedness shall be authorized in all respects as original bonds, notes, or certificates of indebtedness are herein required to be authorized, and the board of supervisors, in authorizing the refunding bonds, notes, or certificates of indebtedness, shall provide for the security of the bonds, notes, or certificates of indebtedness, the sources from which they are to be paid, and the rights of the holders thereof in all respects, as herein provided for other bonds, notes, or certificates of indebtedness issued under the authority of this Sub-Part. The board of supervisors may also provide that the refunding bonds, notes, or certificates of indebtedness shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the bonds, notes, or certificates of indebtedness refunded. No bonds, notes, or certificates of indebtedness may be refunded hereunder unless they either mature or are callable for redemption under their terms within ten years from the date of issuance of the refunding bonds, notes, or certificates of indebtedness, or unless the holders thereof voluntarily surrender them in exchange for payment.

Acts 1968, No. 331, §1.



RS 17:2184 - Sale of bonds, etc.

§2184. Sale of bonds, etc.

The board of supervisors may sell in such manner and at such time as it determines to be in the best interests of the Board, the bonds, notes, or certificates of indebtedness authorized to be issued by this Sub-Part.

Acts 1968, No. 331, §1.



RS 17:2185 - Use of loan or bond proceeds

§2185. Use of loan or bond proceeds

The proceeds derived from any such loan or from the sale of said bonds, notes, or certificates of indebtedness shall be applied to the purpose for which the debt is incurred by the board of supervisors.

Acts 1968, No. 331, §1.



RS 17:2186 - Pledge of revenues; use of other funds to pay principal and interest

§2186. Pledge of revenues; use of other funds to pay principal and interest

The board of supervisors is authorized to pledge to the payment of bonds, notes, or certificates of indebtedness issued hereunder, a sufficient amount of its revenues (or those of any university or college under its jurisdiction) of any character, not otherwise pledged, set aside or dedicated by law, including, but subject to the requirements of the Louisiana Constitution with respect to the securing of legislative authority therefor, any special or general tax that may be specifically appropriated or dedicated to the maintenance, improvement, endowment or support of said board of supervisors, or any university or college under its jurisdiction, including any unpledged taxes referred to by Section 17 of Article XII of the constitution of the state of Louisiana for the year 1921, as amended; and in such event any tax which has been thus pledged, or a sufficient amount thereof, shall be levied and collected, appropriated, or dedicated, as long as any obligation issued under this Sub-Part and secured in whole or in part by any pledge of such tax is outstanding and unpaid; the board of supervisors is authorized to set aside into a special fund or funds the first moneys received from these sources, until the amount set aside each year shall be sufficient to pay the principal and interest on bonds, notes and certificates of indebtedness issued and due in said year, together with such additional sums as said board of supervisors may deem advisable in order to cover contingencies and to assure marketability of such obligations.

In addition the said board of supervisors is authorized to pledge its full faith and credit to the payment of all bonds, notes and certificates of indebtedness issued hereunder, and in the event the aforesaid revenues shall be insufficient to meet promptly principal of and interest on the bonds or other obligations, as the same fall due, the board of supervisors shall appropriate from any of its funds, not otherwise specifically pledged, any amount that may be necessary to pay the principal and interest as the same become due. Provided that no bonds, notes, certificates, or other evidence of indebtedness issued hereunder shall constitute an indebtedness of the state of Louisiana, nor shall the faith and credit of the state be pledged for the payment of any such bonds, notes, certificates, or other evidence of indebtedness, unless such pledge shall be specifically authorized by the Legislature of Louisiana in the manner prescribed by the constitution of the state of Louisiana.

Acts 1968, No. 331, §1.



RS 17:2187 - Funds to be used exclusively for principal and interest

§2187. Funds to be used exclusively for principal and interest

Any moneys set aside into funds created pursuant to the provisions of R.S. 17:2186 to provide for the payment of the principal and interest on bonds, notes or certificates of indebtedness issued hereunder, shall be used solely for the purpose of paying principal of and interest on bonds, notes, certificates, or other obligations issued hereunder.

Acts 1968, No. 331, §1.



RS 17:2188 - Incontestability; contract

§2188. Incontestability; contract

Bonds, notes or certificates of indebtedness issued hereunder shall not be invalid for any irregularity or defect in the proceedings for the issuance and sale thereof, and shall be incontestable in the hands of bona fide purchasers or holders for value. The provisions of the resolution authorizing the issuance of said bonds, notes, or certificates of indebtedness shall create a valid contract between the board of supervisors and each and every holder of said bonds, and the provisions of such contract shall be enforceable by appropriate proceedings to be taken by such holder or holders either at law or in equity. The said bonds, notes, or certificates of indebtedness shall be a valid obligation of the board of supervisors in favor of any holder for value, and no court shall enjoin the payment of the principal or interest thereof, or the setting aside of the revenues pledged to the payment thereof.

Acts 1968, No. 331, §1.



RS 17:2189 - Privilege on funds and revenues dedicated for payment of obligation

§2189. Privilege on funds and revenues dedicated for payment of obligation

Any person, firm, corporation or association of persons holding any of said bonds, notes or certificates shall have a first lien and privilege on such funds and revenues as shall be dedicated by the board of supervisors for the payment of the interest and principal thereof, and the interest and principal shall be paid out of the revenues and funds by preference over all other claims against or obligations of the board of supervisors.

Acts 1968, No. 331, §1.



RS 17:2190 - Agreement to maintain maximum use of revenue producing facilities

§2190. Agreement to maintain maximum use of revenue producing facilities

In any case where fees, rents or revenues of any building or facility of the board of supervisors or any university or college under its jurisdiction, are pledged to the payment of any bonds, notes, certificates or other evidence of indebtedness issued under this Sub-Part, the board of supervisors shall have authority to fix such fees or rentals and to contract or covenant with the purchasers or holders of such bonds, notes, certificates, or other evidence of indebtedness that a maximum occupancy and use of such building or facility from which such fees, rents or revenues are to be derived will be maintained.

Acts 1968, No. 331, §1.



RS 17:2191 - Continuance of corporate existence of board of supervisors; agreement not to dispose of income producing facilities

§2191. Continuance of corporate existence of board of supervisors; agreement not to dispose of income producing facilities

The corporate existence of the Board of Supervisors of the Louisiana State University and Agricultural and Mechanical College shall not be discontinued as long as any bonds, notes, or certificates of indebtedness issued in accordance with the provisions of this Sub-Part remain outstanding and unpaid. The board of supervisors may covenant with the purchasers or holders of these bonds, notes, or certificates of indebtedness, that so long as the said bonds, notes, or certificates of indebtedness are outstanding and unpaid, it will not dispose of any of its income producing facilities, the income from which may have been dedicated to the liquidation of the indebtedness, but will continue to own and operate such facilities and continue to charge such rates, rentals and charges for the use and enjoyment of the same as will provide funds sufficient to pay and discharge any indebtedness incurred as herein authorized and the interest thereon as they respectively mature, which agreement shall be binding upon the board of supervisors.

Acts 1968, No. 331, §1.



RS 17:2192 - Tax exemption and eligibility for investment and use as security

§2192. Tax exemption and eligibility for investment and use as security

As provided in Section 4 of Article X of the Constitution of the State of Louisiana for the year 1921, as amended, any obligations issued under this Sub-Part shall be exempt from taxation. Obligations issued hereunder shall be legal investments for the funds in the hands of savings banks, tutors of minors, curators of interdicts, trustees and other fiduciaries, and said bonds may be used for deposit with any officer, board, municipality or any political subdivision in the State of Louisiana, in any case where, by present or future laws, deposit or security is required.

Acts 1968, No. 331, §1.



RS 17:2193 - Mandamus to compel performance of obligation

§2193. Mandamus to compel performance of obligation

The holder or holders of any bond, note, certificate, or other evidence of indebtedness issued under this Sub-Part shall have the right to writs of mandamus against the board of supervisors, or any agent, officer or employee thereof, or against any other person, official or employee charged with any duty in connection with this Sub-Part, to enforce compliance with any provision of this Sub-Part, or of any contract, covenant or obligation entered into by virtue of this Sub-Part, in any court of competent jurisdiction. But this section shall not be construed as authorizing any suit against the state of Louisiana.

Acts 1968, No. 331, §1.



RS 17:2196.1 - Findings and declaration of policy

SUBPART C. ACADEMIC FACILITIES

§2196.1. Findings and declaration of policy

The Legislature of Louisiana hereby finds that the security and welfare of the State of Louisiana require that this and future generations of Louisiana be assured ample opportunity for the fullest development of their intellectual capabilities and that this opportunity will be jeopardized unless Louisiana's colleges and universities are encouraged and assisted in their efforts to accommodate rapidly growing numbers of youth who aspire to a higher education. The Louisiana Legislature further finds and declares that these needs are so great and these steps so urgent that it is incumbent on Louisiana to take positive and immediate action to meet these needs through assistance to institutions of higher education, including graduate and undergraduate institutions, junior and community colleges and technical institutes in providing certain academic facilities.

Added by Acts 1966, No. 376, §1.



RS 17:2196.2 - Definitions

§2196.2. Definitions

In order to take full advantage of the Higher Educational Facilities Act of 19631 (Public Law 88-204, 77 Statutes 363) (hereinafter sometimes referred to as "1963 Act") the Board of Supervisors of the Louisiana State University and Agricultural and Mechanical College (hereinafter sometimes called "LSU board") and the Louisiana State Board of Education (hereinafter sometimes called "state board") are hereby authorized to borrow money and issue bonds for construction cost of academic facilities for institutions of higher learning under their administration. No bonds shall be issued pursuant to the authority of this SubPart for any proposed facility unless the issuing board shall have entered into a loan agreement with the U.S. Commissioner of Education under Title III of the 1963 Act, as amended, for financing a portion of the cost of the proposed facility. The term "issuing board" shall refer to either or both LSU board or state board which issues bonds hereunder. "Board" shall refer to LSU board and/or state board.

"Academic facilities" means structures suitable for use as classrooms, laboratories, libraries and related facilities necessary or appropriate for instruction of students, or for research or for administration of the educational or research programs of an institution of higher learning; and maintenance, storage or utility facilities essential to the operation of the foregoing facilities as is provided for in 1963 Act.

"Construction" means (a) erection of new or expansion of existing structures and the acquisition and installation of equipment therefor; or (b) acquisition of existing structures not owned by institution involved; or (c) rehabilitation, alteration, conversion or improvement (including the acquisition and installation of equipment or modernization or replacement of built-in equipment) of existing structures; or (d) a combination of any two or more of the foregoing.

"Facility" shall herein mean academic facilities authorized to be constructed under the provisions of this SubPart.

"Construction cost" includes cost of the construction involved and the cost of necessary acquisition of land on which facility is located, and necessary site improvements to permit its use as intended, and interest on bonds authorized by this SubPart during the period of construction, and shall also include the cost of the issuance of the bonds, including legal, financial, architectural, engineering and other incidental expenses.

Added by Acts 1966, No. 376, §1.

120 U.S.C.A. §701 et seq., which has been affected by later legislation (see Title VII of the Higher Education Act of 1965, 20 U.S.C.A. §1132a et seq.).



RS 17:2196.3 - Corporation franchise tax; dedications

§2196.3. Corporation franchise tax; dedications

So long as there shall be outstanding and unpaid the principal of and interest on any bonds or other obligations issued under this SubPart, the annual franchise tax on corporations levied by Act No. 10 of the First Extraordinary Session of 1935, approved by the Governor March 2, 1935, and the Acts amendatory thereof and supplemental thereto (which tax is hereinafter referred to as "corporation franchise tax") shall continue to be levied and collected and the dedications to: (a) Board of Administrators of Charity Hospital of Louisiana at New Orleans from the proceeds of the said tax in the sum and amount of $1,000,000 per annum pursuant to Act 166 of the Regular Session of 1934, as amended by Act 72 of the Regular Session of 1936 and Act 4 of the Regular Session of 1938, continued by Act [No. 97] of the 1966 Session of the Legislature being House Bill No. 621; (b) Louisiana State Board of Education from the proceeds of the said tax authorized by Act No. 6 of 1938, (c) Board of Supervisors of Louisiana State University and Agricultural and Mechanical College from the proceeds of said tax in the sum and amount of $350,000 per annum pursuant to the authority of Act 54 of the Regular Session of 1950, shall be continued as therein provided. Pledges of the avails of the corporation franchise tax for payment of the outstanding bonds issued pursuant to Act 166 of the Regular Session of 1934, as amended by Act 72 of the Regular Session of 1936, and Act 4 of the Regular Session of 1938, Act No. 6 of the Regular Session of 1938, and Act No. 54 of 1950 are given full faith and effect hereunder, and such bonds and pledges are hereinafter called "prior bonds and pledges." Prior bonds and pledges include $20,000,000 additional bonds authorized by Act No. 97 of the 1966 Legislature, above referred to, provided, however, no new or additional bonds shall be issued, nor pledges or committals shall be made in the future which shall constitute a bond or pledge within the meaning of prior bonds and pledges as herein defined, nor shall any future bonds be issued secured by a pledge of corporation franchise tax which is superior to or on a parity with the lien and pledge of corporation franchise tax securing bonds authorized under this SubPart. Proceeds of corporation franchise tax remaining after payment of all sums required to be made for prior bonds and pledges are irrevocably pledged and dedicated to the payment of bonds herein authorized to be issued, and said tax avails to the extent necessary to pay principal, interest and reserve requirements, if any, on outstanding bonds issued under this SubPart shall be remitted directly by the state treasurer to issuing board. No part of any appropriation by the Legislature out of the General Fund of the State of Louisiana shall be applied to the payment of said bonds or other obligations, or the interest thereon, or any part or portion thereof. This R.S. 17:2196.1 to 17:2196.7 shall not be construed as repealing any part of Act No. 166 of the Regular Session of 1934, as amended by Act No. 72 of the Regular Session of 1936, or any part of Act No. 4 of the Regular Session of 1938, or any part of Act No. 6 of the Regular Session of 1938, or any part of Act 54 of the Regular Session of 1950, but is additional and supplemental thereto.

Added by Acts 1966, No. 376, §1.



RS 17:2196.4 - Pledge

§2196.4. Pledge

The income and revenues pledged to the payment of bonds or other obligations issued under this Subpart as herein provided, shall be so budgeted and pledged as to adequately provide for the payment of the principal and the interest on such bonds or other obligations as the same respectively become due and payable. Board is authorized in the resolution or resolutions authorizing the issuance of bonds or other obligations under the provisions of this Subpart to provide for the pledge of corporation franchise tax avails authorized to be pledged to the payment of such bonds or other obligations. All moneys remaining from the corporation franchise tax in each fiscal year after the treasurer of Louisiana shall have first set aside and paid over to issuing board the amounts required for the payment of principal of and interest on outstanding bonds issued by issuing board under the provisions of this Subpart, shall be transferred and paid to the special funds and General Fund of the State of Louisiana as required by law, but the payment of the principal of and interest on bonds issued hereunder by issuing board shall constitute a primary charge on said corporation franchise tax avails subject only to prior bonds and pledges as herein defined, and shall have priority over all other claims of whatever nature, upon the avails of corporation franchise tax. Bonds herein authorized may be issued from time to time as funds are necessary to construct facilities under 1963 Act. All bonds issued hereunder shall rank on a parity, and shall be payable from the same corporation franchise tax avails pledged and dedicated to the payment of principal of and interest on any bonds issued hereunder, provided, however, that the maximum amount to be pledged on account of the principal, interest, and reserve requirements with respect to all bonds issued hereunder, shall, in the aggregate, not exceed the sum of $650,000 in any fiscal year. The legislature may from time to time increase the limitation above the sum of $650,000 in any fiscal year provided in the preceding sentence without violating contractual agreements with bondholders.

Added by Acts 1966, No. 376, §1. Amended by Acts 1969, No. 103, §1; Acts 1970, No. 577, §1.



RS 17:2196.5 - Bonds

§2196.5. Bonds

Bonds issued under the provisions of this Sub-Part C shall be solely the obligations of the issuing board and not the State of Louisiana, and shall contain a recital to that effect. The principal and interest of said bonds, irrespective of the dates of issuance thereof, shall be payable, on a parity with outstanding bonds previously authorized and issued under the provisions of this Sub-Part. The payment of the principal and interest of said bonds shall be a first charge upon corporation franchise tax avails subordinate only to prior bonds and pledges, and the Treasurer of the State of Louisiana shall, in each fiscal year, set aside and pay over to the issuing board from corporation franchise tax avails for the payment of the principal of and the interest on all bonds issued under the authority of this Sub-Part, which may then be outstanding, the aggregate amount of the principal and interest due thereon in such fiscal year. The amounts received from the state treasurer out of corporation franchise tax in each fiscal year, subject to prior bonds and pledges, shall be irrevocably and irrepealably pledged and dedicated to the payment of the principal of and the interest on all outstanding bonds issued under the provisions of this Sub-Part C. Said bonds shall mature at such time or times as the issuing board shall determine within thirty (30) years from their date of issue, and shall bear interest at a rate or rates not exceeding five per centum (5%) per annum, payable semi-annually, and shall be in such denominations and form, with such provisions for registration as to principal, or as to principal and interest, and reconversion as the issuing board shall determine, and shall be redeemable at such time or times and with or without such redemption premiums as shall be determined by the issuing board and set forth in said bonds. Issuing board may in the resolution authorizing bonds hereunder, provide for the initial issuance of a single bond representing the entire amount of an issue or bonds of various denominations representing designated blocks or portions of an issue. The issuing board may in any such resolution make such provision for installment payments of the principal amount of such single bond or bonds as it may consider desirable, and may provide for the making of such bond or bonds registrable as to principal or as to both principal and interest, and where interest accruing thereon is not represented by interest coupons for the endorsing of payments of interest on the bond or bonds. The issuing board may further make provision in any such resolution for the manner and circumstances in and under which such single bond or bonds may in the future at the request of the holder or holders be converted into bonds of small denominations, which bonds of small denominations may in turn be either coupon bonds or bonds registrable as to principal or principal and interest. Such resolution may also provide for the creation of reserve funds to be used for preventing or remedying a default in the payment of principal and interest on bonds authorized hereunder. The principal and interest of said bonds shall be payable in lawful money of the United States of America at the office of the Treasurer of the State of Louisiana, in the city of Baton Rouge, Louisiana, or a bank designated by the original purchaser at the option of the holder. Said bonds shall be sold to the highest bidder upon sealed proposals at public sale for not less than par and accrued interest after advertisement published at least ten (10) days in advance of the date of sale in newspapers or financial journals published in the cities of New Orleans, Louisiana, and New York, New York, reserving to said issuing board the right to reject any and all bids, and the right to readvertise for new bids in the manner herein provided. Issuing board by resolution may provide for the issuance of temporary bonds under the terms and conditions it shall determine.

No proceedings or approvals with respect to such bonds or the issuance and sale thereof shall be necessary except such as are contemplated by this Sub-Part C, and interest on said bonds issued under this Sub-Part is exempt from all taxation in Louisiana.

The bonds authorized to be issued hereunder shall be signed by the issuing board's presiding officer and by its secretary, or with the facsimile signature of its presiding officer, attested by its secretary. Any coupons attached to said bonds shall bear the facsimile signature of the secretary of the issuing board. Said bonds are hereby declared to have the qualities of negotiable instruments under the law of Louisiana, and shall not be invalid for any irregularity or defect in the proceedings for the issuance and sale thereof, and shall be incontestable in the hands of bona fide purchasers or holders thereof.

The corporate existence of LSU board and state board, herein declared to be bodies politic, shall continue until all the bonds or other obligations issued under the provisions of this Sub-Part and the interest thereon shall have been fully paid and retired. So long as any of the bonds issued hereunder are outstanding and unpaid, the proceeds of the corporation franchise tax shall continue to be levied and collected and no laws shall be adopted by the Legislature of Louisiana affecting adversely the collection thereof, and subject to prior bonds and pledges the proceeds of said tax shall be irrevocably and irrepealably pledged and dedicated to the payment of the principal of and interest on bonds issued under the provisions of this Sub-Part.

The proceeds of the bonds herein authorized to be issued and sold shall be deposited in a special construction fund with issuing board, and shall be disbursed as herein authorized by the issuing board.

Added by Acts 1966, No. 376, §1.



RS 17:2196.6 - Limitation on bond issues

§2196.6. Limitation on bond issues

No bonds shall be issued under the authority of this Sub-Part unless the avails of corporation franchise tax collected during the preceding fiscal year shall have been not less than two times the maximum payment required to be made in any subsequent year on account of the principal and interest requirements with respect to prior bonds and pledges and bonds issued and outstanding under authority of this Sub-Part and the bonds then proposed to be issued under this Sub-Part, which fact shall be certified to the issuing board by the Treasurer of Louisiana and the determination of such facts so made by the Treasurer of Louisiana shall be conclusive.

Added by Acts 1966, No. 376, §1.



RS 17:2196.7 - Refunding bonds, state treasurer approval; prescription

§2196.7. Refunding bonds, state treasurer approval; prescription

The issuing board is hereby authorized to issue bonds under the provisions of this Sub-Part for the purpose of refunding any bonds issued hereunder at or prior to maturity thereof or any date upon which such bonds shall be redeemable according to their terms, which bonds shall be secured by a pledge of the avails of corporation franchise tax, which refunding bonds shall rank on a parity with all other bonds issued under the authority of this Sub-Part; provided, however, that the principal amount of such refunding bonds maturing in any year shall not exceed the principal amount of the bonds to be refunded which would have matured in such year, and provided further, that such refunding bonds shall mature on or prior to the final maturity date of any of the bonds issued hereunder. Such refunding bonds may be exchanged par for par for the bonds so refunded or may be sold in the manner herein provided for the sale of bonds issued under the authority of this Sub-Part. Issuing board shall file with the state treasurer a certified copy of the resolution or resolutions authorizing the issuance and fixing the form and details of the bonds or other obligations issued under the authority of this Sub-Part. State Treasurer shall review such resolution or resolutions to determine if requirements of the next to the last sentence of R.S. 17:2196.4 and the requirements of R.S. 17:2196.6 have been complied with. State treasurer may hold in abeyance approving or disapproving proposed resolution or resolutions pending receipt of sealed bids for the sale of bonds. No bid for purchase of bonds shall be accepted by board until State Treasurer shall have approved such resolution or resolutions. State Treasurer shall endorse on any resolution or resolutions approved by him under this Section, date said resolution or resolutions are approved by him, and for a period of thirty days after such date of approval any person in interest shall have the right to institute an appropriate action or proceeding to contest the validity of the bonds therein authorized, or the dedication of avails of the annual corporation franchise tax pledged to the payment of the principal of and interest on the bonds, all as herein provided, or any other provisions of such resolution. If no such action or proceedings shall have been instituted within such thirty day period, the authority to issue the bonds, the validity of the dedication and the pledge of the corporation franchise tax avails, the expenditure of the proceeds derived from the sale of said bonds for the purpose herein provided, and the validity of all of the provisions of such resolution and of the proceedings in connection with the authorization and issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters.

Added by Acts 1966, No. 376, §1.



RS 17:2196.8 - Interest rate on bonds

§2196.8. Interest rate on bonds

Notwithstanding any other provisions of Subpart C, Part 1, Chapter 11 of Title 17 after July 13, 1970, the board through the State Bond Commission as created by R.S. 39:1401-39:1406 may issue and sell bonds under the provisions of said Subpart C for the purposes therein at a rate or rates of interest to be determined by the State Bond Commission but which rate of interest shall not exceed that rate of interest permitted for conventional interest in Louisiana.

Added by Acts 1968, No. 95, §1. Amended by Acts 1970, No. 282, §1, emerg. eff. July 13, 1970 at 2:39 P.M.



RS 17:2196.9 - Issuance of bonds under annual interest grants with U.S. Commissioner of Education

§2196.9. Issuance of bonds under annual interest grants with U.S. Commissioner of Education

Notwithstanding any other provisions of Subpart C of Part 1 of Chapter 11 of Title 17, after July 13, 1970, the board through the State Bond Commission as created by R.S. 39:1401-39:1406 is hereby authorized to issue and sell bonds under the provisions of said Subpart C for the purposes therein if the issuing board shall have entered into an annual interest grant agreement with the U.S. Commissioner of Education under Title 3 of the 1963 Act as amended on a portion of the bonds to be issued under Subpart C hereof.

Added by Acts 1970, No. 283, §1, emerg. eff. July 13, 1970 at 2:40 P.M.



RS 17:2201 - Ad valorem tax for university

PART II. TAXES FOR SUPPORT OF SCHOOLS

SUBPART A. LOUISIANA STATE UNIVERSITY AND

AGRICULTURAL AND MECHANICAL COLLEGE

§2201. Ad valorem tax for university

There shall be an annual tax of one half of one mill on the dollar of all taxable property in the state as provided in R.S. 47:1701 and R.S. 47:1704.



RS 17:2207 - REPEALED BY ACTS 1992, NO. 984, 18.

SUBPART B. LOUISIANA STATE UNIVERSITY

ENDOWMENT FOR EXCELLENCE

§2207. REPEALED BY ACTS 1992, NO. 984, §18.



RS 17:2208 - REPEALED BY ACTS 1992, NO. 984, 18.

§2208. REPEALED BY ACTS 1992, NO. 984, §18.



RS 17:2209 - REPEALED BY ACTS 1992, NO. 984, 18.

§2209. REPEALED BY ACTS 1992, NO. 984, §18.



RS 17:2210 - REPEALED BY ACTS 1992, NO. 984, 18.

§2210. REPEALED BY ACTS 1992, NO. 984, §18.



RS 17:2231 - Deposits in state treasury by educational institutions

PART III. MISCELLANEOUS

§2231. Deposits in state treasury by educational institutions

The president and trustees of any institution of learning established in the State of Louisiana, which is or may be hereafter incorporated as a body politic, in conformity with the constitution and laws of this State, who may wish so to do, can deposit in the treasury of the State of Louisiana all sums of money intended solely for the uses and purposes of such institutions of learning; and all sums so deposited shall be invested in the bonds or obligations of the State of Louisiana or of the United States, and the interest accruing thereon, as realized, shall be paid over to such corporation or again invested as they may desire.



RS 17:2232 - Investment by state of endowment deposit

§2232. Investment by state of endowment deposit

Should any endowment be made either by donation, inter vivos or mortis causa, to establish a professorship in any institution of learning in the State, duly incorporated, on the principal being deposited in the State treasury, the same shall be invested, and the interest as realized shall be paid over as stipulated in R.S. 17:2231, and it shall be the duty of the Auditor of Public Accounts and the State Treasurer to make the investments to the greatest advantage and interest of said institution.



RS 17:2233 - REPEALED BY ACTS 1992, NO. 729, 1, EFF. JULY 6, 1992.

§2233. REPEALED BY ACTS 1992, NO. 729, §1, EFF. JULY 6, 1992.



RS 17:2234 - Prohibition on appropriating or allocating of funds for paying public school funds

§2234. Prohibition on appropriating or allocating of funds for paying public school funds

No funds of the state shall be appropriated to or be allocated for the use of any parish or city school board for the purpose of paying any deficit arising out of the operations of its public school system, unless at the time that such appropriation or allocation of funds is proposed to be made it is determined by the Division of Administration that the parish or city school board has levied and is collecting the full five mill tax authorized to be levied by Article XII, Section 15 FIRST of the Constitution1 and also five mills of the seven mill tax authorized to be levied by Article XII, Section 15 FOURTH of the Constitution,2 or unless at the time that such appropriation or allocation of funds is proposed to be made it is determined by the Division of Administration that the parish or city school board has levied and is collecting a one cent sales tax in lieu of the five mills of the seven mill tax authorized to be levied by Article XII, Section 15 FOURTH of the Constitution and that the sales tax so levied shall equal or exceed the said five mills tax, and also has levied and is collecting at least five mills of the twelve mills of ad valorem taxes authorized by the constitutional provisions hereinabove referred to.

Added by Acts 1961, No. 61, §1. Amended by Acts 1962, No. 249, §1; Acts 1963, No. 62, §1.

1LSA-Const.1921, Art. 12, §15 FIRST (see, now, LSA-Const. Art. 8, §13(C) First).

2LSA-Const.1921, Art. 12, §15 FOURTH (see, now, LSA-Const. Art. 8, §13(C) Third).



RS 17:2235 - Prohibition on receipt or expenditure of funds where school system exceeded minimum salary schedule

§2235. Prohibition on receipt or expenditure of funds where school system exceeded minimum salary schedule

No parish or city school board shall be eligible to receive or to expend any funds of the state of Louisiana for the purpose of meeting any deficit which has arisen in the operation of its public school system if such parish or city school board, at the time the deficit was sustained, was paying salaries to teachers in its employ which exceeded the amounts contained in the minimum salary schedule as fixed by R.S. 17:421.

Added by Acts 1961, No. 88, §1.



RS 17:2236 - Prohibition on use of state funds by institutions of higher learning to support communistic or atheistic activities; return of funds

§2236. Prohibition on use of state funds by institutions of higher learning to support communistic or atheistic activities; return of funds

A. Any monies from state funds appropriated, allocated or proposed to be used by any institution of higher education shall not be used or made in any way available to finance, sponsor, support, foster or conduct any program, activity, seminar or any other function, or hire any speaker, or support any campus activity or organization that is communistic or atheistic, or to be used for any purpose for the benefit of, or in connection with any such communistic or atheistic activity.

B. The Board of Supervisors of the Louisiana State Agricultural and Mechanical College or the State Board of Education shall determine, for the institutions under their respective jurisdictions, if any state funds have been appropriated, allocated or proposed to be used for any of the aforementioned acts, and if such determination is made, these funds shall be transmitted without delay and shall be placed in the state general fund. If any of the aforementioned activities occur before a determination by the Board of Supervisors of the Louisiana State Agricultural and Mechanical College or the State Board of Education of said communistic or atheistic activities, and a later determination of such activity is made by said boards, then the respective board shall transmit the amount of state funds expended for such purposes to the state general fund.

C. The Board of Supervisors of the Louisiana State Agricultural and Mechanical College and the State Board of Education are authorized to make appropriate rules and regulations providing for the implementation of this section, and to more specifically define the philosophy and activities prohibited by subsection A hereof.

Added by Acts 1967, No. 7, §§1 to 3.



RS 17:2251 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

PART IV. LOUISIANA EDUCATION FACILITIES AUTHORITY

§2251. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 17:2252 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§2252. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 17:2253 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§2253. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 17:2254 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§2254. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 17:2255 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§2255. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 17:2256 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§2256. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 17:2257 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§2257. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 17:2258 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§2258. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 17:2259 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§2259. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 17:2260 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§2260. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 17:2261 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§2261. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 17:2262 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§2262. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 17:2263 - REPEALED BY ACTS 1992, NO. 984, 18.

§2263. REPEALED BY ACTS 1992, NO. 984, §18.



RS 17:2264 - REPEALED BY ACTS 1992, NO. 984, 18.

§2264. REPEALED BY ACTS 1992, NO. 984, §18.



RS 17:2271 - SCIENTIFIC RESEARCH

CHAPTER 12. SCIENTIFIC RESEARCH

PART I. ANATOMICAL BOARD

§2271. Creation and organization of board; membership; general powers

A. There is created an Anatomical Board, domiciled in the city of New Orleans, Louisiana, composed of nine members as follows:

(1) The head and two faculty members of the Department of Anatomy of Tulane University School of Medicine;

(2) The head and two faculty members of the combined Department of Anatomy of Louisiana State University School of Medicine at New Orleans and Louisiana State University School of Dentistry; and

(3) The head and two faculty members of the Department of Anatomy of Louisiana State University School of Medicine at Shreveport.

B. The deans of Tulane University School of Medicine, Louisiana State University School of Medicine at New Orleans, Louisiana State University School of Dentistry, and Louisiana State University School of Medicine at Shreveport shall be entitled to attend and participate in all meetings of the board, but shall not be empowered to vote as members of the board.

C. The board may adopt its own by-laws, elect or otherwise designate or select its own officers and agents and determine their compensation. It may also establish rules and regulations for its government and organization and for the removal of its officers and agents.

Amended by Acts 1968, No. 250, §1.



RS 17:2272 - Purposes for which created

§2272. Purposes for which created

The anatomical board is created for the purpose of regulating the collection, storage and distribution of unclaimed bodies of deceased persons required to be buried at public expense, or parts or organs of such bodies, for the purpose of advancing medical science.

Amended by Acts 1960, No. 131, §1.



RS 17:2273 - Meetings of the board

§2273. Meetings of the board

There shall be at least one regular meeting of the board each year, to be held at such time and place as the board may determine. Each department of anatomy represented in the board will be entitled to one vote only, in any matter to be voted upon.

Amended by Acts 1968, No. 250, §1.



RS 17:2274 - Bodies of persons required to be buried at public expense; notice to board; receipt of bodies by board

§2274. Bodies of persons required to be buried at public expense; notice to board; receipt of bodies by board

A. The superintendents or wardens of hospitals, asylums, penitentiaries or other similar institutions, and all state, parish, or city officials or other persons having custody of the bodies of deceased persons required to be buried at public expense, shall notify the Anatomical Board of the availability of the same, and that there exists no legal prohibition against the release thereof. This notice shall be given not later than thirty-six hours from the death of the person deceased.

B. Upon receipt of this notice, the board may accept the bodies available, and it or its authorized agents shall be permitted to transport the same from any point within the state to its domicile in the city of New Orleans, or its resident offices elsewhere in the state; and, upon receipt of this notice, the board may authorize and allow immediate removal of eyes from the bodies available by qualified medical practitioners when the eyes so removed are to be used for the purpose of advancing medical science or for the replacement or rehabilitation of eyes in living persons. No claim or right of action of any sort in favor of any person and against any doctor, nurse, hospital, or any other person or organization, corporate or otherwise, shall arise out of or result from the removal of eyes from the bodies made available to the board under the terms of this section.

C. All bodies received by the board shall be used solely for the purpose of promoting anatomical knowledge and research or for the replacement or rehabilitation of diseased eyes or other parts of the body or organs of living persons.

D. All expenses incurred in connection with the notice, delivery and transportation of the bodies to the city of New Orleans, or elsewhere, shall be paid by the board. The board shall also assume all the expenses incurred in disposing of the remains of these bodies after the same have been used in accordance with the provisions of this Part.

Amended by Acts 1960, No. 131, §1; Acts 1968, No. 250, §1.



RS 17:2275 - Distribution of bodies among schools

§2275. Distribution of bodies among schools

A. Except to the extent that eyes may have been removed pursuant to the provisions of R.S. 17:2274, the bodies received by the board shall be allocated by it to the following three departments of anatomy:

(1) Tulane University School of Medicine,

(2) Louisiana State University School of Medicine at New Orleans combined with Louisiana State University School of Dentistry, and

(3) Louisiana State University School of Medicine at Shreveport, in proportion to the number of students enrolled for courses of study in human anatomy in each of the aforesaid departments of anatomy. The head of each of the three foregoing departments of anatomy shall furnish to the secretary of the Anatomical Board a list showing the number of such students within thirty days after the first day of each term.

B. Each department of anatomy receiving a body from the Anatomical Board shall hold the same for a period of at least ninety days during which time any relative or friend of the person deceased may claim the body for interment purposes.

Amended by Acts 1960, No. 131, §1; Acts 1968, No. 250, §1.



RS 17:2276 - Records showing receipt and disposition of bodies

§2276. Records showing receipt and disposition of bodies

The secretary of the board shall keep an accurate record of all bodies received by the board, showing the dates of receipt and distribution, or other disposition made of them, the sources from which received, and the educational institutions to which sent. This record shall be open to inspection by the members of the board and by the persons, or their authorized representatives, from whom the bodies were received.



RS 17:2277 - Bond to be furnished by schools

§2277. Bond to be furnished by schools

All educational institutions receiving bodies under the provisions of this Part shall give a bond, approved as to form by the Attorney General, in favor of the anatomical board in the penal sum of one thousand dollars, conditioned that the bodies received by them under the provisions of this Part shall be used only for the promotion or application of anatomical knowledge or science. The anatomical board shall also furnish a like bond in favor of the Secretary of State subject to the same conditions and stipulations.



RS 17:2278 - Financial contributions of schools

§2278. Financial contributions of schools

Each educational institution accepting the provisions of this Part shall remit to the anatomical board a sum to be fixed by the board proportionate to the total number of anatomy students in attendance, as provided in R.S. 17:2275, or so much per capita for each such student, within sixty days after the beginning of each academic session. These funds shall be used by the board for defraying the expenses incurred in conducting the affairs of the board, and shall be under the exclusive custody and control of the board.



RS 17:2279 - Transportation of bodies

§2279. Transportation of bodies

In the distribution and transportation of bodies as provided in R.S. 17:2274 and 17:2275, the board may employ any public carrier having a transmittal permit issued by the local registrar of vital statistics authorizing the removal thereof. All bodies being transported shall be properly encased and delivered free from public observation.



RS 17:2280 - Penal provisions

§2280. Penal provisions

Whoever sells or buys bodies of deceased persons or parts thereof, or in any way traffics in the same, or transmits or causes to be transmitted such bodies or parts thereof to any place outside the state, except as provided in this Part, shall be fined not more than two hundred dollars, or imprisoned for not more than one year, or both.

This Section shall not apply to the transportation of human specimens outside the state for temporary use at scientific meetings or exhibits by any physician or dentist licensed to practice his profession in Louisiana, or by any teacher or investigator of anatomy in the employ of the institutions enumerated in R.S. 17:2271.



RS 17:2351 - Definitions

PART II. ANATOMICAL GIFT ACT

§2351. Definitions

(1) "Adult" means a person who has attained eighteen years of age.

(2) "Agent" means a person:

(a) Authorized to make health care decisions on behalf of the principal by a power of attorney for health care; or

(b) Expressly authorized to make an anatomical gift on behalf of the principal by any other record signed by the principal.

(3) "Anatomical gift" or "gift" means a donation of all or part of a human body to take effect after the death of the donor for the purpose of transplantation, therapy, research, or education.

(4) "Decedent" means a deceased person whose body or part is or may be the source of an anatomical gift. The term does not include a stillborn infant and, subject to restrictions imposed by law, a fetus.

(5) "Disinterested witness" means a witness other than the spouse, child, parent, sibling, grandchild, grandparent, or guardian of the person who makes, amends, revokes, or refuses to make an anatomical gift, or an adult who exhibited special care and concern for the person. The term does not include a recipient of an anatomical gift in accordance with the provisions of R.S. 17:2353.

(6) "Document of gift" means a donor card or other record used to make an anatomical gift. The term includes a statement or symbol on a driver's license, identification card, or donor registry.

(7) "Donor" means a person whose body or part is the subject of an anatomical gift.

(8) "Donor registry" means a database that contains records of anatomical gifts and amendments to or revocations thereof.

(9) "Driver's license" means a license or permit issued by the Louisiana Department of Public Safety and Corrections, office of motor vehicles, to operate a vehicle, whether or not conditions are attached to the license or permit.

(10) "Eye bank" means a person that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of human eyes or portions of human eyes.

(11) "Guardian" means a person appointed by a court to make decisions regarding the support, care, education, health, or welfare of a person. The term does not include a guardian ad litem.

(12) "Hospital" means a facility licensed as a hospital under the laws of any state or a facility operated as a hospital by the United States, a state, or a subdivision of a state.

(13) "Identification card" means a card issued by the Louisiana Department of Public Safety and Corrections, office of motor vehicles.

(14) "Know" means to have actual knowledge.

(15) "Minor" means a person who has not yet attained eighteen years of age.

(16) "Organ procurement organization" means a person designated by the secretary of the United States Department of Health and Human Services as an eye bank, organ procurement organization, or tissue bank.

(17) "Parent" means a person whose parental rights have not been terminated.

(18) "Part" means an organ, an eye, or tissue of a human being. The term does not include the whole body.

(19) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(20) "Physician" means a person authorized and licensed to practice medicine or osteopathy under the laws of any state.

(21) "Prospective donor" means a person who is dead or near death and has been determined by a procurement organization to have a part that may be medically suitable for transplantation, therapy, research, or education. The term does not include a person who has made a refusal.

(22) "Reasonably available" means able to be contacted by a procurement organization without undue effort and willing and able to act in a timely manner consistent with existing medical criteria necessary for the making of an anatomical gift.

(23) "Recipient" means a person into whose body a part of a decedent has been or is intended to be transplanted.

(24) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(25) "Refusal" means a record created pursuant to the provisions of R.S. 17:2354.1 that expressly states an intent to bar other persons from making an anatomical gift of a body or part of a person.

(26) "Sign" means, with the present intent to authenticate or adopt a record either:

(a) To execute or adopt a tangible symbol.

(b) To attach to or logically associate with the record an electronic symbol, sound, or process.

(27) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(28) "Technician" means any individual determined to be qualified to remove or process parts by an appropriate organization that is licensed, accredited, or regulated under federal or state law. The term includes an enucleator.

(29) "Tissue" means a portion of the human body other than an organ or an eye. The term does not include blood unless the blood is donated for the purpose of research or education.

(30) "Tissue bank" means a person that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of tissue.

(31) "Transplant hospital" means a hospital that furnishes organ transplants and other medical and surgical specialty services required for the care of transplant patients.

Acts 1968, No. 651, §1. Amended by Acts 1976, No. 357, §2; Acts 1997, No. 99, §1, eff. June 11, 1997; Acts 2010, No. 937, §2, eff. July 1, 2010.



RS 17:2352 - Applicability; persons who may make an anatomical gift prior to the death of the donor

§2352. Applicability; persons who may make an anatomical gift prior to the death of the donor

A. The provisions of this Part shall apply to an anatomical gift or amendment, revocation, or refusal to make an anatomical gift.

B. Subject to the provisions of R.S. 17:2354.2, an anatomical gift of a body or part of the donor may be made during his life for the purpose of transplantation, therapy, research, or education as provided in R.S. 17:2354 by any of the following:

(1) An adult donor.

(2) A minor donor, if he has been emancipated or authorized under state law to apply for a driver's license.

(3) An agent of the donor, unless the power of attorney for health care or other record prohibits it.

(4) A parent of the donor, if he is an unemancipated minor.

(5) The guardian of the donor.

Acts 1968, No. 651, §1; Acts 2010, No. 937, §2, eff. July 1, 2010.



RS 17:2352.1 - Coordination of procurement and use

§2352.1. Coordination of procurement and use

Each hospital in this state shall enter into an agreement or affiliation with procurement organizations for the coordination of procurement and use of anatomical gifts.

Acts 1991, No. 699, §1, eff. Jan. 1, 1992; Acts 2010, No. 937, §2, eff. July 1, 2010.



RS 17:2353 - Persons who may receive anatomical gifts; purpose of anatomical gifts

§2353. Persons who may receive anatomical gifts; purpose of anatomical gifts

A. An anatomical gift may be made to any of the following:

(1) Any hospital, accredited medical school, dental school, college, university, organ procurement organization, or other appropriate person, for research or education.

(2) Subject to the provisions of Subsection B of this Section, a person designated by a donor.

(3) An eye or tissue bank.

B. If an anatomical gift to a person in accordance with this Section cannot be transplanted into the recipient, the part passes in accordance with the provisions of Subsection G of this Section in the absence of an express, contrary indication by the donor.

C. If an anatomical gift of one or more specific parts or of all parts is made in a document of gift that does not name a person in accordance with Subsection A of this Section but identifies the purpose for which an anatomical gift may be used, the following shall apply:

(1) If the part is an eye and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate eye bank.

(2) If the part is tissue and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate tissue bank.

(3) If the part is an organ and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate organ procurement organization as custodian of the organ.

(4) If the part is an organ, eye, or tissue and the gift is for the purpose of research or education, the gift passes to the appropriate procurement organization.

D. For the purposes of Subsection C of this Section, if there is more than one purpose of an anatomical gift set forth in the document of gift but the purposes are not set forth in any priority, the gift shall be used for transplantation or therapy. If the gift cannot be used for transplantation or therapy, the gift may be used for research or education.

E. If an anatomical gift of one or more specific parts is made but does not name a person in accordance with Subsection A of this Section and does not identify the purpose of the gift, the gift may be used only for transplantation or therapy, and the gift passes in accordance with the provisions of Subsection G of this Section.

F. If a document of gift specifies a general intent to make an anatomical gift by words such as "donor", "organ donor", or "body donor", or by a symbol or statement of similar import, the gift may be used only for transplantation or therapy, and the gift passes in accordance with the provisions of Subsection G of this Section.

G. For purposes of Subsections B, E, and F of this Section the following shall apply:

(1) If the part is an eye, the gift passes to the appropriate eye bank.

(2) If the part is tissue, the gift passes to the appropriate tissue bank.

(3) If the part is an organ, the gift passes to the appropriate organ procurement organization as custodian of the organ.

H. An anatomical gift of an organ for transplantation or therapy, other than an anatomical gift made in accordance with Paragraph (A)(2) of this Section, passes to the organ procurement organization as custodian of the organ.

I. If an anatomical gift does not pass pursuant to the provisions of Subsections A through H of this Section, or the body or part of the decedent is not used for transplantation, therapy, research, or education, custody of the body or part passes to the person obligated to properly dispose of the body or part.

J. A person may not accept an anatomical gift if he knows the gift was not effectively made pursuant to the provisions of R.S. 17:2354 or 2356 or if the person knows that the decedent made a refusal in accordance with the provisions of R.S. 17:2354.1 that has not been revoked. For purposes of this Subsection, if a person knows that an anatomical gift was made on a document of gift, the person is presumed to know of any amendment, revocation, or refusal made to the same document of gift.

K. The Louisiana-designated organ procurement organization may transfer a vascular organ to an out-of-state organ procurement organization or suitable out-of-state recipient for transplantation only if a suitable recipient in the state of Louisiana cannot be found in a reasonable amount of time.

L. Except as otherwise provided in Paragraph (A)(2) of this Section, nothing in this Part affects the allocation of organs for transplantation or therapy.

Acts 1968, No. 651, §1; Acts 1997, No. 99, §1, eff. June 11, 1997; Acts 2010, No. 937, §2, eff. July 1, 2010.



RS 17:2354 - Manner of executing anatomical gift prior to death of donor

§2354. Manner of executing anatomical gift prior to death of donor

A. A donor may make an anatomical gift by any of the following:

(1) Authorizing a statement or symbol indicating that he has made an anatomical gift to be imprinted on his driver's license or identification card.

(2) Executing a will.

(3) Any form of communication addressed to at least two adults, at least one of whom is a disinterested witness, during a terminal illness or injury.

B. A donor or other person authorized to make an anatomical gift pursuant to R.S. 17:2352 may make a gift by a donor card or other record signed by the person making the gift or by authorizing that a statement or symbol indicating that a gift has been made be included on a donor registry . If the donor or other person is physically unable to sign a record, the record may be signed by another person at the direction of the person making the gift and the record shall:

(1) Be witnessed by two adults, one of whom is a disinterested witness, who have signed at the request of the person making the gift; and

(2) State that it has been signed and witnessed as provided in Paragraph (1) of this Subsection.

C. Revocation, suspension, expiration, or cancellation of a driver's license or identification card upon which an anatomical gift is indicated does not invalidate the gift.

D. An anatomical gift executed in a will takes effect upon the death of the donor whether or not the will is probated. Invalidation of the will after the death of the donor does not invalidate the gift.

E. [Blank]

F, G. Repealed by Acts 2010, No. 937, §3, eff. July 1, 2010.

Acts 1968, No. 651, §1. Amended by Acts 1974, No. 266, §2; Acts 1976, No. 357, §§1, 2; Acts 2004, No. 872, §1, eff. July 12, 2004; Acts 2010, No. 937, §§2, 3, eff. July 1, 2010.



RS 17:2354.1 - Coroner's consent for eye enucleation

§2354.1. Refusal to make anatomical gift; effect

A. A person may refuse to make an anatomical gift of his body or part by executing any of the following:

(1) A signed record in accordance with Subsection B of this Section or if he is physically unable to sign, another person acting at the direction of the person shall sign.

(2) A will and testament, whether or not the will is admitted to probate or invalidated after his death.

(3) Any form of communication made by the person during a terminal illness or injury addressed to at least two adults, one of whom is a disinterested witness.

B. A signed record, shall be witnessed by at least two adults, one of whom is a disinterested witness, and shall state that it has been signed and witnessed as provided in Subsection A of this Section.

C. A person who has made a refusal to make an anatomical gift, may amend or revoke the refusal in any of the following ways:

(1) In the manner provided in Subsection A of this Section for making a refusal.

(2) By subsequently making an anatomical gift in accordance with R.S. 17:2354 that is inconsistent with the refusal.

(3) By destroying or canceling the record or a portion thereof evidencing the refusal, with the intent of revocation.

D. Except as otherwise provided in R.S. 17:2354.2, in the absence of an express contrary indication set forth in the refusal, an unrevoked refusal bars all other persons from making an anatomical gift of the body or part of the person.

Added by Acts 1977, No. 724, §2. Amended by Acts 1978, No. 138, §1; Acts 1992, No. 642, §1, eff. Jan. 1, 1993; Acts 2010, No. 937, §2, eff. July 1, 2010.



RS 17:2354.2 - Coroner's consent for kidney removal

§2354.2. Preclusive effect of anatomical gift; amendment; revocation

A. Except as otherwise provided in Subsection G of this Section and subject to Subsection F of this Section, in the absence of an express, contrary indication by the donor, a person other than the donor is barred from making, amending, or revoking an anatomical gift of the body or part of the donor if the gift complies with R.S. 17:2354 or 2356.

B. A revocation of a gift in accordance with R.S. 17:2356 is not a refusal and does not bar another person from making an anatomical gift of the body or part of the donor in accordance with this Part.

C. If a person other than the donor makes an unrevoked anatomical gift of the body or part or the donor in accordance with R.S. 17:2354 or amends a gift of the body or part of the donor in accordance with R.S. 17:2356, another person may not make, amend, or revoke the gift in accordance with R.S. 17:2356.

D. A revocation of an anatomical gift of the body or part of a donor in accordance with R.S. 17:2356 by a person other than the donor does not bar another person from making an anatomical gift of the body or part in accordance with R.S. 17:2354 or 2356.

E. In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift, an anatomical gift of a part is neither a refusal to give another part nor a limitation on the making of a gift of another part at a later time by the donor or another person.

F. In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift, an anatomical gift of a part for one or more of the purposes in R.S. 17:2352 is not a limitation on the making of an anatomical gift of the part for any other purpose in accordance with R.S. 17:2354 or 2356.

G. If an unemancipated minor donor dies, his reasonably available parent may revoke or amend the anatomical gift.

Added by Acts 1980, No. 529, §1; Acts 1992, No. 642, §1, eff. Jan. 1, 1993; Acts 2010, No. 937, §2, eff. July 1, 2010.



RS 17:2354.3 - Authority to make an anatomical gift of a body or part

§2354.3. Authority to make an anatomical gift of a body or part

A. Subject to Subsections B and C of this Section and unless barred by R.S. 17:2354.1 or 2354.2, an anatomical gift of the body or part of a decedent for the purpose of transplantation, therapy, research, or education may be made by any reasonably available member of the following classes, in the following order of priority:

(1) The agent who could have made an anatomical gift in accordance with R.S. 17:2352 immediately before the death of the decedent.

(2) The surviving spouse of the decedent.

(3) The adult children of the decedent.

(4) The parents of the decedent.

(5) The adult siblings of the decedent.

(6) The adult grandchildren of the decedent.

(7) The grandparents of the decedent.

(8) An adult who exhibited special care and concern for the decedent.

(9) The person acting as guardian of the decedent at the time of death.

(10) Any other person having the authority to dispose of the body of the decedent.

B. If there is more than one member of a class listed in Subsection A of this Section entitled to make an anatomical gift, an anatomical gift may be made by a member of the class unless that member or a person to which the gift may pass in accordance with R.S. 17:2353 knows of an objection by another member of the class. If an objection is known, the gift may be made only by a majority of the members of the class who are reasonably available.

C. A person may not make an anatomical gift if at the time of the death of the decedent, a person in a higher ranking class is reasonably available to make or to object to the making of an anatomical gift.

D. A person authorized to make an anatomical gift pursuant to R.S. 17:2352 or this Section may make an anatomical gift by any of the following:

(1) Verbally, by telephone, provided that the conversation is recorded and a record of such conversation is maintained.

(2) Verbally when expressed or given before two witnesses.

(3) Verbally, by telephone, provided that the conversation is witnessed.

Acts 1985, No. 311, §1; Acts 1986, No. 551, §1; Acts 1992, No. 642, §1, eff. Jan. 1, 1993; Acts 2010, No. 937, §2, eff. July 1, 2010.



RS 17:2354.4 - Sale or purchase of parts prohibited

§2354.4. Sale or purchase of parts prohibited

A. Except as otherwise provided in Subsection B of this Section, a person that for valuable consideration, knowingly purchases or sells a part for transplantation or therapy, if removal of the part is intended to occur after the death of the person, shall upon conviction be subject to a fine not exceeding fifty thousand dollars or imprisonment not exceeding five years with or without hard labor, or both.

B. A person may charge a reasonable amount for the removal, processing, preservation, quality control, storage, transportation, implantation, or disposal of a part.

C-K. Repealed by Acts 2010, No. 937, §3, eff. July 1, 2010.

Acts 1986, No. 416, §1; Acts 1997, No. 99, §1, eff. June 11, 1997; Acts 2010, No. 937, §§2, 3, eff. July 1, 2010.



RS 17:2354.5 - Other prohibited acts

§2354.5. Other prohibited acts

A person, who to obtain financial gain, intentionally falsifies, forges, conceals, defaces, or obliterates a document of gift, amendment, or revocation thereof, or a refusal shall be subject to a fine not exceeding fifty thousand dollars or imprisonment not exceeding five years with or without hard labor, or both.

Acts 2010, No. 937, §2, eff. July 1, 2010.



RS 17:2354.6 - Immunity

§2354.6. Immunity

A. A person acting in good faith in accordance with this Part or with the applicable anatomical gift law of another state, shall not be liable in a civil action, criminal prosecution, or administrative proceeding for any loss or damage caused by any act or omission.

B. Neither the person making an anatomical gift nor the estate of the donor shall be liable for any injury or damage that results from the making or use of the gift unless the injury or damage was caused by the gross negligence or willful or wanton actions of the person.

C. In determining whether an anatomical gift has been made, amended, or revoked in accordance with this Part, a person may rely upon representations in accordance with R.S. 17:2354.2 relating to his relationship with the donor or prospective donor unless the person knows that the representation is untrue.

Acts 2010, No. 937, §2, eff. July 1, 2010.



RS 17:2354.7 - Law governing validity; choice of law; presumption

§2354.7. Law governing validity; choice of law; presumption

A. A valid document of gift shall be executed in accordance with the provisions of this Part, the laws of the state or country where it was executed, or the laws of the state or country where the person making the anatomical gift was domiciled, has a place of residence, or was a national at the time the document of gift was executed.

B. If a document of gift is valid in accordance with this Part, the law of this state governs the interpretation of the document of gift.

C. A person may presume that a document of gift or amendment thereto is valid unless that person knows that it is not validly executed or it was revoked.

Acts 2010, No. 937, §2, eff. July 1, 2010.



RS 17:2354.8 - Donor registry

§2354.8. Donor registry

A. The secretary of the Louisiana Department of Health may establish or contract for the establishment of a donor registry.

B. The Louisiana Department of Public Safety and Corrections, office of motor vehicles, shall cooperate with any person administering any donor registry that this state establishes, contracts for, or recognizes for the purpose of transferring to the donor registry all relevant information regarding the making, amendment to, or revocation of an anatomical gift.

C. A donor registry shall be accessible seven days a week, twenty-four hours a day and allow each of the following:

(1) A donor or other person authorized in accordance with R.S. 17:2352 to include on the donor registry a statement or symbol that the donor has made, amended, or revoked an anatomical gift.

(2) A procurement organization to obtain relevant information to determine, at or near death of the donor or a prospective donor, whether the donor or prospective donor has made, amended, or revoked an anatomical gift.

D. Personally identifiable information on a donor registry may not be used or disclosed without the express consent of the donor, prospective donor, or person that made the anatomical gift, for any purpose except to determine, at or near the death of the donor, whether he has made, amended, or revoked an anatomical gift.

E. This Section does not prohibit any person from creating or maintaining a donor registry that is not established by or contracted with the state. Any such registry shall comply with Subsections C and D of this Section.

Acts 2010, No. 937, §2, eff. July 1, 2010.



RS 17:2354.9 - Effect of anatomical gift on advance health care directives

§2354.9. Effect of anatomical gift on advance health care directives

A. For the purposes of this Section, the following terms shall have the following meanings:

(1) "Advance health care directive" means a power of attorney for health care or a record signed by a prospective donor containing his direction concerning health care decisions.

(2) "Declaration" means a record signed by a prospective donor specifying the circumstance in which a life support system may be withheld or withdrawn from the donor.

(3) "Health care decision" means any decision made regarding the health care of the prospective donor.

B. If a prospective donor has a declaration or advance health care directive and the express or implied terms of a potential anatomical gift are in conflict with regard to the administration of measures necessary to ensure the medical suitability of a part for transplantation or therapy, the attending physician and the donor shall confer to resolve the conflict. If the conflict cannot be resolved, a reasonably available agent acting for the declaration or directive, or if none, another person authorized by law to make health care decisions on behalf of the donor, shall act for him to resolve the conflict. The conflict shall be resolved as expeditiously as possible. Information relevant to the resolution of the conflict may be obtained from the appropriate procurement organization and any other person authorized to make an anatomical gift for the donor in accordance with R.S. 17:2354.2. Before resolution of the conflict, measures necessary to ensure the medical suitability of the part may not be withheld or withdrawn from the prospective donor if doing so is not contraindicated by appropriate end of life care.

Acts 2010, No. 937, §2, eff. July 1, 2010.



RS 17:2355 - Delivery of document of gift; right to examine

§2355. Delivery of document of gift; right to examine

A. A document of gift need not be delivered during the lifetime of the donor to be effective.

B. Upon or after the death of the donor, a person in possession of a document of gift or a refusal to make an anatomical gift shall allow examination and copying of the document of gift or refusal by a person authorized to make or object to the making of an anatomical gift or by a person to which the gift may pass in accordance with this Part.

Acts 1968, No. 651, §1; Acts 2010, No. 937, §2, eff. July 1, 2010.



RS 17:2355.1 - Search for document of anatomical gift; notification

§2355.1. Search for document of anatomical gift; notification

A. The following persons shall make a reasonable search of a person reasonably believed to be near death for a document of gift or other information identifying the person as a donor or a person who has refused to make such a donation:

(1) Any law enforcement officer, fireman, paramedic, or any other emergency rescuer assisting the person.

(2) A coroner or his designee.

(3) Any hospital, as soon as practical after the arrival of the person.

B. Upon death of a person, a coroner or his designee shall make a reasonable search of that person for a document of gift or other information as a donor or a person who has refused to make such a donation.

C. If a document of gift or refusal to make an anatomical gift is located in accordance with this Section, and the person or decedent to whom the document is related is taken to a hospital, the document of gift or refusal shall be sent to the hospital.

D. A person shall not be subject to criminal or civil liability for failing to discharge the duties imposed by this Section but may be subject to administrative sanctions.

Acts 1991, No. 699, §1, eff. Jan. 1, 1992; Acts 2010, No. 937, §§2, 3, eff. July 1, 2010; Acts 2014, No. 390, §3.



RS 17:2356 - Revocation or amendment of the gift before death

§2356. Revocation or amendment of the gift before death

A. A person authorized to make an anatomical gift in accordance with this Part may amend or revoke the gift by a signed record or a later-executed document of gift that amends or revokes a previous gift or portion of a gift either expressly or by inconsistency.

B. A signed record in accordance with Subsection A of this Section shall be witnessed by at least two adults, one of whom is a disinterested witness, and state that it has been signed and witnessed in accordance with law.

C. An anatomical gift executed in accordance with this Part may be revoked by destruction, cancellation of the document of gift, or cancellation of the portion of the document of gift used to make the gift, with the intent to revoke.

D. Any anatomical gift made by a will may be revoked or amended in the manner provided for revocation or amendment of wills or as provided in Subsection A of this Section.

E. A donor may amend or revoke an anatomical gift that was not made in a will by any form of communication during a terminal illness or injury addressed to at least two adults, one of whom is disinterested.

F. A person authorized to make an anatomical gift in accordance with this Section may make a gift by executing a signed document of gift or by oral communication that is electronically recorded or is contemporaneously reduced to a record and signed by the individual receiving the oral communication.

G. Subject to Subsection E of this Section, an anatomical gift by an authorized person may be amended or revoked orally or in a record by any reasonably available member of a higher ranking class. If more than one member of the class is available, the gift may be amended only if a majority of the members agree or revoked only if a majority of the members agree or are equally divided.

H. A revocation in accordance with Subsection C of this Section is effective only if before an incision has been made to remove a part from the body of the donor or before invasive procedures have begun to prepare the recipient, the procurement organization, transplant hospital, or physician or technician knows of the revocation.

Acts 1968, No. 651, §1. Acts 1984, No. 196, §1; Acts 2010, No. 937, §2, eff. July 1, 2010.



RS 17:2357 - Rights and duties of procurement organizations; others

§2357. Rights and duties of procurement organizations; others

A. When a hospital refers a person at or near death to a procurement organization, the procurement organization shall make a reasonable search of the records of the office of motor vehicles and any known donor registry to ascertain whether the person has made an anatomical gift.

B. A procurement organization shall be allowed reasonable access to information in the records of the office of motor vehicles to ascertain whether a person at or near death is a donor.

C. When a hospital refers a person at or near death to a procurement organization, the procurement organization may conduct any reasonable examination necessary to ensure the medical suitability of a part that is or may be the subject of an anatomical gift for transplantation, therapy, research, or education. During the examination period, measures necessary to ensure the medical suitability of the part may not be withdrawn unless the hospital or procurement organization knows that the person expressed a contrary intent.

D. Unless otherwise prohibited by law, at any time after the death of a donor, the person to which a part passes in accordance with R.S. 17:2353 may conduct any reasonable examination necessary to ensure the medical suitability of the body or part for its intended purpose.

E. Unless otherwise prohibited by law, an examination in accordance with this Section may include an examination of all medical and dental records of the donor or prospective donor.

F. Upon the death of a minor who was a donor or had signed a refusal, unless a procurement organization knows he was emancipated, it shall conduct a reasonable search for his parents and provide them with an opportunity to revoke or amend the anatomical gift or the refusal.

G. Upon referral by a hospital in accordance with Subsection A of this Section, a procurement organization shall make a reasonable search for any person listed in R.S. 17:2354.2 having priority to make an anatomical gift on behalf of a person. If a procurement organization receives information that an anatomical gift was made, amended, or revoked, it shall promptly advise the person of all relevant information.

H. Subject to R.S. 17:2353, the rights of the person to which a part passes in accordance with this Part are superior to the rights of all others with respect to the part. The person may accept or reject an anatomical gift in whole or in part. Subject to the terms of the document of gift and this Part, a person that accepts an anatomical gift of an entire body may allow embalming, burial, cremation, and use of remains in a funeral service. If the gift is a part, the person to which the part passes shall cause it to be removed without unnecessary mutilation prior to embalming, burial, or cremation.

I. Neither the physician who attends the decedent at death nor the physician who determines the time of the death may participate in the procedures for removing or transplanting a part from the decedent.

J. A qualified physician or technician may remove a donated part from the body of a donor.

Acts 1968, No. 651, §1; Acts 2010, No. 937, §2, eff. July 1, 2010.



RS 17:2358 - Uniformity of application and construction

§2358. Uniformity of application and construction

In applying and construing this Part, consideration shall be given to the need to promote uniformity of the law with respect to this subject matter among states that enact it.

Acts 1968, No. 651, §1; Acts 2010, No. 937, §2, eff. July 1, 2010.



RS 17:2358.1 - Relation to electronic signatures in global and national commerce

§2358.1. Relation to electronic signatures in global and national commerce

This Part modifies, limits, and supersedes the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but does not modify, limit, or supersede Section 7001 of that Act, or authorize electronic delivery of any of the notices described in Section 7003(b) of that Act.

Acts 2010, No. 937, §2, eff. July 1, 2010.



RS 17:2359 - Short title

§2359. Short title

This Part may be cited as the Anatomical Gift Act.

Acts 1968, No. 651, §1.



RS 17:2501 - LOUISIANA EDUCATIONAL

CHAPTER 13. LOUISIANA EDUCATIONAL

TELEVISION AUTHORITY

§2501. Statement of purpose

A. In order to promote the use of educational and public television and radio in the state of Louisiana to further the education and cultural enrichment of its citizens, it is hereby declared to be in the public interest that the Louisiana Educational Television Authority be created within the executive department of the state government.

B. The Authority is created for the purpose of making the benefits of educational and public television and radio available to and promoting their use by inhabitants of Louisiana, and to this end it is hereby empowered and directed to survey, study and appraise the need for an overall plan for the use of television and radio facilities available for noncommercial educational and public use in the state. The Authority is empowered to act as the official agency of the state to be the licensee of the stations or channels needed to implement the purposes of this Chapter, except that it shall not be the licensee of any presently existing noncommercial educational public television and radio stations within the State of Louisiana. The Authority is specifically charged to cooperate with all presently existing noncommercial educational public television and radio stations within the State of Louisiana and with the duty of controlling and supervising the use of all other channels and frequencies reserved by the Federal Communications Commission to Louisiana for noncommercial, educational public use.

C. The authority shall have as a special mission the preservation and utilization of the French language and the promotion and development of Louisiana's French culture and heritage. To that end, the authority shall air programs in the French language and shall offer programs in the French language to the same extent as other minority programming is broadcast.

D. The other purposes of the Authority are:

(1) To lease, purchase, construct, own, operate, manage, and be the licensee of educational and public television and radio stations, production centers, and all other related equipment and facilities for the production and/or transmission of open circuit, closed circuit, and any other transmission means necessary to provide complete network coverage of educational and public television and radio in the state of Louisiana.

(2) To cooperate with all licensed educational and public television and radio stations and networks, and to cooperate with any other nonprofit corporations which are organized for the purpose of operating public television and radio stations.

(3) To acquire or assist in the acquisition of land and the planning, construction, and development of the facilities for educational and public television and radio in the state of Louisiana.

Acts 1971, No. 13, §2; Acts 1989, No. 540, §1.



RS 17:2502 - Definitions

§2502. Definitions

The term "Authority" means the Louisiana Educational Television Authority, and when used in connection with action authorized to be taken by the Authority, means the Authority acting by and through its members.

Added by Acts 1971, No. 13, §2.



RS 17:2503 - Louisiana Educational Television Authority; creation; domicile; membership; term; vacancies; quorum; staff

§2503. Louisiana Educational Television Authority; creation; domicile; membership; term; vacancies; quorum; staff

A. There is hereby created within the executive department of the State of Louisiana the Louisiana Educational Television Authority, which is hereby declared to be a body corporate and public, constituting an instrumentality of the State of Louisiana, exercising public and essential governmental functions.

B. The domicile of the Authority shall be in the City of Baton Rouge. The Authority may establish such other offices within the state as shall be deemed advisable by the Authority.

C. The power to establish policy to carry out the intent of this Chapter shall be vested in the members of the authority, which shall consist of the governor, the state superintendent of education, the president of the State Board of Elementary and Secondary Education, the chairman of the Board of Friends of Louisiana Public Broadcasting, or their designees, and those persons selected as hereinafter provided:

(1) Seven members, one member from each congressional district in the state and the remaining member or members from the state at large, shall be appointed by the governor, with the advice and consent of the Senate.

(2) One member shall be appointed by the governor from a panel of three names submitted by the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College.

(3) One member shall be appointed by the governor from a panel of three names submitted by the Board of Regents.

(4) One member shall be appointed by the governor from among the presidents, officers, or deans of the then existing private colleges or universities in Louisiana.

(5) One member shall be appointed by the governor from a panel of three names submitted by the board of directors of the Louisiana School Boards Association.

(6) One member shall be appointed by the governor from among the then active teachers of the public elementary or secondary schools in Louisiana.

(7) One member shall be appointed by the governor from a panel of three names submitted by the board of directors of the Louisiana Association of Broadcasters.

(8) One member shall be appointed by the governor from a panel of three names submitted by the board of directors of the Louisiana Council for Music and Performing Arts, Inc.

(9) One member shall be appointed by the governor from a panel of three names submitted by the secretary of the Louisiana Department of Health.

(10) One member to be appointed by the governor from a panel of three names to be submitted by the Council for the Development of French in Louisiana.

(11) One member to be appointed by the governor from the membership of the Louisiana AFL-CIO from a panel of three names to be submitted to him by the Louisiana AFL-CIO.

D. No person appointed directly by the governor (except that person appointed under Subsection (C)(6) of this section) or nominated by any of the nominating groups or individuals shall hold any other office of profit or trust under the United States, the State of Louisiana, or any political subdivision thereof, nor shall any member of the Authority have any financial interest in any facilities with which the Authority is authorized to deal.

E. The terms of members shall be overlapping to insure that ordinarily members will be replaced every two years.

Accordingly, initial terms shall be as follows:

1) Serving initial terms of two years shall be the members appointed from the panels submitted by the Louisiana Coordinating Council for Higher Education, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Directors of the Louisiana School Boards Association, the Louisiana AFL-CIO, from the first and fifth congressional districts.

2) Serving initial terms of four years shall be the members appointed by the panels submitted by the Board of Directors of the Louisiana Association of Broadcasters, the Board of Directors of the Louisiana Council for Music and Performing Arts, the Director of the State Department of Hospitals and the members appointed from the second, fourth and sixth congressional districts.

3) Serving terms of six years shall be the members appointed from among the presidents, officers or deans of the then existing private colleges or universities in Louisiana, from among the then active teachers of the public elementary or secondary schools in Louisiana, the member from the Council for the Development of French in Louisiana and the members appointed from the third, seventh and eighth congressional districts.

Thereafter, all members shall serve terms of six years, or until their successors are duly appointed and qualified.

F. Vacancies occurring for any reason, including expiration of the term, shall be filled in the same manner as the original appointment; provided, however, that appointments to fill vacancies occurring during the term shall be for the unexpired portion of the term only.

G. Ten members shall constitute a quorum for the transaction of business.

H. The Authority shall employ a professionally qualified executive director to carry out the policies established by the Authority. The executive director shall employ such staff as is necessary to carry out the policies and directives of the Authority and to operate and administer the functions of the Authority. The compensation of the executive director shall be determined by the Authority, and he shall be in the unclassified service of the state.

Acts 1971, No. 13, §2; Acts 1990, No. 660, §1, eff. July 19, 1990; Acts 1991, No. 2, §1, eff. Jan. 13, 1992; Acts 2012, No. 803, §4.



RS 17:2504 - Meetings; rules; officers; compensation

§2504. Meetings; rules; officers; compensation

A. The Authority shall adopt rules for the transaction of its business and shall keep a record of its resolutions, transactions, findings and determinations.

B. The Authority shall meet at such times as provided by its rules, but not less than bimonthly.

C. The Authority shall elect a chairman, vice-chairman, secretary and a treasurer and such other officers as it shall determine. Officers shall serve for a term of one year, or until their successors are duly appointed and qualified.

D. Members of the Authority shall receive a per diem of twenty-five dollars for each day actually spent in the attendance at meetings of the Authority or in the performance of duties assigned by the Authority for specific projects, and shall be reimbursed for actual expenses while attending meetings and other Authority business. Such payments shall be made in accordance with state regulations.

Added by Acts 1971, No. 13, §2.



RS 17:2505 - Powers, duties and functions

§2505. Powers, duties and functions

To accomplish the purposes of this Chapter and for the general welfare of education in Louisiana, the Authority shall have the following powers, duties and functions:

1. Subject to the provisions of Subparagraphs (a), (b) and (c) of this subsection, the Authority shall have full responsibility and control over the preparation, content, coordination and programming of all programs.

(a) The State Department of Education shall have the sole responsibility for and control over the preparation, content and programming of all instructional television programs used to supplement elementary and secondary education curricula in the schools of the state and shall have priority as to scheduling of television programs during school hours.

(b) The State Department of Hospitals shall have the sole responsibility for and control over the preparation, coordination and programming of all medical instructional television programs.

(c) The State Board of Education and the Board of Supervisors of Louisiana State University, respectively, shall have the sole responsibility for and control over the coordination and programming of all instructional television programs used for granting college credits.

2. To designate the location of stations so as to utilize any presently unused channels and frequencies reserved by the Federal Communications Commission to Louisiana for noncommercial educational and public use.

3. To make rules and regulations to govern the operation of all stations licensed to the Authority and the programs televised and broadcast over such stations.

4. To own and operate television and radio stations utilizing noncommercial educational and public channels and to contract with nonprofit corporations, educational institutions and other governmental agencies for the operation of such stations.

5. To appoint a program director and an advisory board in each of the congressional districts of the state in which there is located an educational television station licensed to the Authority. The advisory board shall consist of not less than nine nor more than fifteen members. The member of the Authority for each congressional district shall serve as chairman of that district's advisory board, except that there shall be but one program director, one advisory board and one chairman for the fifth and eighth congressional districts.

6. To control programming for the entire state network and to preempt programming for all stations licensed to the Authority. The Authority shall provide in its rules for local option time for each station licensed to the Authority. Control of local programming during such local option time shall be vested in the advisory board for each station.

7. To request and to receive such state funds for public broadcasting construction and operation as may be appropriated or allocated to it, and to solicit and receive contributions, matching funds, gifts, bequests and devices from any source, including federal, state or local, public or private.

8. To enter into agreements with federal, state or local, public or private agencies, departments, institutions, firms, corporations, or persons for the production, transmission, sale, lease or purchase of public television and radio programs, and to lease antenna space on television and radio towers which are owned by or leased to the Authority.

9. To appoint advisory committees of any nature.

10. To initiate or receive for review and approval all applications for educational television and radio licenses submitted to the Federal Communications Commission for or on behalf of any public school system, junior college, institution of higher learning, or private educational institution.

11. To prescribe official state approved standards for appropriate television equipment which may be purchased by any public school, junior college, institution of higher learning, or municipal educational organization in order to insure a standard of quality and technical compatibility throughout the state.

12. To provide consultative services in all aspects of public television and radio to any agency, public or private, within the state.

13. To serve as a clearing house for information on television and radio for educational purposes.

14. The authority shall establish standards and specifications for the television equipment purchased or leased for use in any statewide television system by any public school boards, public schools, junior colleges, institutions of higher learning, and other public agencies, who shall all comply with said standards when purchasing or leasing television equipment for use in a statewide television system.

Added by Acts 1971, No. 13, §2. Amended by Acts 1972, No. 758, §1.



RS 17:2506 - Political prohibitions; Federal Communications Commission Regulations

§2506. Political prohibitions; Federal Communications Commission Regulations

No station licensed to the Authority shall be used for, nor shall any network or local programs be devoted to, the presentation of biased or one-sided aspects of partisan politics, or to advocating or opposing any present or prospective political candidacy, or to advocating or opposing any legislation currently being considered or prepared. All stations licensed to the Authority must be used in compliance with the rules and regulations of the Federal Communications Commission.

Added by Acts 1971, No. 13, §2.



RS 17:2507 - Distribution of funds

§2507. Distribution of funds

A.(1) The Louisiana Educational Television Authority, herein referred to as "the authority", shall include in its annual operating budget request to the division of administration, as a separate item, a request for certain funds to be distributed to qualified public television and radio stations not licensed to the authority.

(2) "Qualified public television and radio stations" shall mean television or radio stations certified by the Corporation for Public Broadcasting for participation in the Community Service Grant Program or its replacement program. Additionally, qualified television stations shall serve an area of the state of Louisiana which is not served by the authority, and agree to provide carriage of instructional television upon request of the authority, at such times and upon such terms and conditions specified by the authority, as it is mandated by the appropriate state educational agencies.

B. The items to be included in the annual operating budget request pursuant to Subsection A for the support of qualified television stations not licensed to the authority shall be calculated as an amount equal to seventeen and one-half percent of the funds to be derived from the state general fund for ongoing operations of the authority, and an additional amount equal to fifteen percent of the request for television stations not licensed to the authority shall be requested for the support of qualified radio stations not licensed to the authority. The base amount used for calculation of the requests for qualified television and radio stations shall not include funds requested by the authority for services beyond the scope of broadcast activities common to television and radio stations not licensed to the authority, nor shall the base amount include funds requested for expenditures on behalf of the recipient television and radio stations not licensed to the authority.

C. Funds requested by the authority for support of qualified television and radio stations shall constitute the total requests forwarded on behalf of the participating entities.

D. Upon enactment of the general appropriations bill, the authority shall identify those funds made available for distribution to qualified public television and radio stations not licensed by the authority.

E. Funds made available for qualified radio stations in state appropriation enacted in the general appropriations bill will be apportioned to qualified radio stations on the basis of their relative participation in the Community Service Grant Program or its replacement program. Participation shall be calculated using the most recent certified data available from the Corporation for Public Broadcasting, provided that each qualified radio station shall have requested inclusion in the distribution on or before July 1st of the year in which the pertinent general appropriations bill shall apply.

F. Funds made available in the general appropriations bill for qualified television stations not licensed by the authority shall be apportioned to qualified television stations not licensed by the authority on the basis of their relative participation in the Community Service Grant Program. Participation shall be calculated using the most recent certified data available from the Corporation for Public Broadcasting, provided that each qualified television station shall have requested inclusion in the distribution on or before July 1st of the year in which the pertinent general appropriations bill shall apply.

G. Certified data for the purposes of distribution shall be a percentage claim upon the Community Service Grant distribution which has been officially adopted by the governing body of the Corporation for Public Broadcasting on or before July 1st of the year in which the pertinent general appropriations bill shall apply.

H. Each qualified public television and radio station not licensed by the authority which receives funds pursuant to this Section shall maintain financial records in accordance with generally accepted accounting principles, and shall certify its eligibility to meet the foregoing criteria through submission of a statement of eligibility when requesting inclusion in the distribution to the authority.

I. Each qualified public television and radio station not licensed by the authority which receives funds pursuant to this Section shall:

(1) Provide access upon request to the legislative auditor for all matters pertaining to receipt of said funds.

(2) Cause to be conducted an annual financial audit by an independent certified public accounting firm licensed by a regulatory authority of the state of Louisiana for that purpose, which audit shall be in accordance with auditing standards.

(3) Provide the authority with a copy of the annual audit.

(4) Furnish to the authority, upon request, such other financial information as may be required by the authority.

J. Funds determined to be available for distribution to qualified public television and radio stations not licensed by the authority shall not be reported by the recipient television and radio stations not licensed to the authority to the Corporation for Public Broadcasting as non-federal financial support, or in any other manner, for the purpose of determining the future Community Service Grant share of the recipient nonauthority licensee.

Acts 1985, No. 557, §1, eff. July 12, 1985.



RS 17:2508 - Repealed by Acts 1968, No. 533, 2

§2508. Repealed by Acts 1968, No. 533, §2



RS 17:2751 - Repealed by Acts 2014, No. 452, §1, eff. June 4, 2014; Repealed by Acts 2014, No. 832, §8(B)

CHAPTER 14. LOUISIANA SYSTEMIC INITIATIVES PROGRAM

PART I. GENERAL PROVISIONS

§2751. Repealed by Acts 2014, No. 452, §1, eff. June 4, 2014; Repealed by Acts 2014, No. 832, §8(B).



RS 17:2752 - Repealed by Acts 2014, No. 452, §1, eff. June 4, 2014; Repealed by Acts 2014, No. 832, §8(B).

§2752. Repealed by Acts 2014, No. 452, §1, eff. June 4, 2014; Repealed by Acts 2014, No. 832, §8(B).



RS 17:2753 - Repealed by Acts 2014, No. 452, §1, eff. June 4, 2014; Repealed by Acts 2014, No. 832, §8(B).

PART II. PROGRAM

§2753. Repealed by Acts 2014, No. 452, §1, eff. June 4, 2014; Repealed by Acts 2014, No. 832, §8(B).



RS 17:2754 - Repealed by Acts 2014, No. 452, §1, eff. June 4, 2014; Repealed by Acts 2014, No. 832, §8(B).

§2754. Repealed by Acts 2014, No. 452, §1, eff. June 4, 2014; Repealed by Acts 2014, No. 832, §8(B).



RS 17:2757 - Repealed by Acts 2014, No. 452, §1, eff. June 4, 2014; Repealed by Acts 2014, No. 832, §8(B).

PART III. PROGRAM ADMINISTRATION

§2757. Repealed by Acts 2014, No. 452, §1, eff. June 4, 2014; Repealed by Acts 2014, No. 832, §8(B).



RS 17:2758 - Repealed by Acts 2014, No. 452, §1, eff. June 4, 2014; Repealed by Acts 2014, No. 832, §8(B).

§2758. Repealed by Acts 2014, No. 452, §1, eff. June 4, 2014; Repealed by Acts 2014, No. 832, §8(B).



RS 17:2759 - Repealed by Acts 2014, No. 452, §1, eff. June 4, 2014; Repealed by Acts 2014, No. 832, §8(B).

§2759. Repealed by Acts 2014, No. 452, §1, eff. June 4, 2014; Repealed by Acts 2014, No. 832, §8(B).



RS 17:2801 - EDUCATIONAL COOPERATIVE LAW

CHAPTER 15. EDUCATIONAL COOPERATIVE LAW

§2801. Short title

This Chapter shall be known and may be referred to by the short title: "Educational Cooperative Law."

Added by Acts 1958, No. 257, §1.



RS 17:2802 - Purpose for organization of cooperatives

§2802. Purpose for organization of cooperatives

Cooperative, nonprofit membership corporations may be organized under this Chapter for the purpose of conducting private elementary or secondary schools or educational facilities.

Added by Acts 1958, No. 257, §2.



RS 17:2803 - Definitions

§2803. Definitions

As used in this chapter:

(1) "Cooperative" means a corporation organized under this Chapter and a corporation which becomes subject to this Chapter in the manner hereinafter provided.

(2) "Member" means each incorporator of a cooperative and each person admitted to and retaining membership therein, and shall include a husband and wife admitted to joint membership.

(3) "Person" includes any natural person, firm, association, corporation, business trust, partnership, state or political subdivision or agency thereof, or any body politic.

Added by Acts 1958, No. 257, §3.



RS 17:2804 - Powers of cooperative

§2804. Powers of cooperative

A cooperative may:

(1) Sue and be sued, in its corporate name;

(2) Have existence for a period of not more than ninety-nine years;

(3) Adopt a corporate seal and alter the same at pleasure;

(4) Plan, acquire, offer and provide all types of elementary and secondary educational services;

(5) Plan, acquire, offer and provide all types of educational facilities necessary and offer, sell and issue notes, bonds, and other evidences of indebtedness;

(6) Make loans to persons to whom educational services will be supplied by the cooperative for the purpose of, and otherwise assist such persons in, constructing, maintaining and operating educational facilities;

(7) Become a member in one or more other cooperatives or corporations or own stock therein;

(8) Construct, purchase, take, receive, lease as lessee, or otherwise acquire, and own, hold, use, equip, maintain, and operate, and sell, assign, transfer, convey, exchange, lease as lessor, mortgage, pledge, or otherwise dispose of or encumber all types of educational facilities, including transportation facilities and any and all kinds of classes of real or personal property whatsoever, which shall be deemed necessary, convenient or appropriate to accomplish the purpose for which the cooperative is organized;

(9) Purchase or otherwise acquire, and own, hold, use and exercise and sell, assign, transfer, convey, mortgage, pledge, hypothecate, or otherwise dispose of or encumber, franchises, rights, privileges, licenses, rights of way and easements;

(10) Borrow money and otherwise contract indebtedness, and issue notes, bonds, and other evidences of indebtedness therefor, and secure the payment thereof by mortgage, pledge, deed of trust, or any other encumbrance upon any or all of its then owned or after-acquired real or personal property, assets, franchises, revenues or income;

(11) Construct, maintain and operate educational facilities, subject, however, to the requirements that are imposed by health and safety laws of this state;

(12) Conduct its business and exercise any or all of its powers within or without this state;

(13) Adopt, amend and repeal by-laws; and

(14) Do and perform any and all other acts and things, and have and exercise any and all other powers which may be necessary, convenient or appropriate to accomplish the purpose for which the cooperative is organized.

Added by Acts 1958, No. 257, §4.



RS 17:2805 - Name of cooperative

§2805. Name of cooperative

The name of each cooperative shall include the words "Educational" and "Cooperative," and the abbreviation "Inc.,". The name of a cooperative shall distinguish it from the name of any other corporation organized under the laws of, or authorized to transact business in, this state. The words "Educational" and "Cooperative" shall not both be used in the name of any corporation organized under the laws of, or authorized to transact business in, this state, except a cooperative or a corporation transacting business in this state pursuant to the provisions of this Chapter.

Added by Acts 1958, No. 257, §5.



RS 17:2806 - Organizers

§2806. Organizers

Five or more natural persons, or two or more cooperatives, may organize a cooperative in the manner hereinafter provided.

Added by Acts 1958, No. 257, §6.



RS 17:2807 - Articles

§2807. Articles

A. The articles of incorporation of a cooperative shall recite in the caption that they are executed pursuant to this Chapter. The articles shall be executed by authentic act, signed by each of the incorporators, and shall state:

(1) The name of the cooperative;

(2) The address of its principal office;

(3) The names and addresses of the incorporators;

(4) The names and addresses of the persons who shall constitute its first board of directors;

(5) Its duration; and

(6) Any provisions not inconsistent with this Chapter deemed necessary or advisable for the conduct of its business and affairs.

B. The articles of incorporation shall be submitted to the secretary of state for filing as provided in this Chapter.

C. It shall not be necessary to set forth in the articles of incorporation of a cooperative the purpose for which it is organized or any of the corporate power vested in a cooperative under this Chapter.

Added by Acts 1958, No. 257, §7.



RS 17:2808 - By-laws

§2808. By-laws

The original by-laws of a cooperative shall be adopted by its board of directors. The first by-laws of a new cooperative resulting from a consolidation, or the surviving cooperative resulting from a merger or the converted corporation resulting from a conversion, as provided in this Chapter, shall be adopted by the board of directors named in articles of conversion, merger or consolidation, as the case may be. Thereafter by-laws shall be adopted, amended or repealed by its members. The by-laws shall set forth the rights and duties of members and directors and may contain other provisions for the regulation and management of the affairs of the cooperative not inconsistent with this Chapter or with its articles of incorporation.

Added by Acts 1958, No. 257, §8.



RS 17:2809 - Membership; annual meeting; special meetings; place of meeting; notice; quorum; voting

§2809. Membership; annual meeting; special meetings; place of meeting; notice; quorum; voting

A. No person who is not an incorporator shall become or remain a member of a cooperative unless such person is the parent, tutor or guardian of, or the person standing in loco parentis to, a child or children using the educational services or facilities furnished by the cooperative or a child or children who have used such facilities within the preceding two years. The by-laws may provide that any person, including an incorporator, shall cease to be a member thereof, unless a child or children of whom he is the parent, tutor or guardian, or the person standing in loco parentis, makes use of the educational services or facilities of the cooperative within a specified time after such person has become a member thereof.

B. An annual meeting of the members shall be held at such time as provided in the by-laws.

C. Special meetings of the members shall be called by the board of directors, by any three directors, by not less than ten per centum of the members, or by the president.

D. Meetings of members shall be held at such place as may be provided in the by-laws. In the absence of any such provision, all meetings shall be held in the city or town in which the principal office of the cooperative is located.

E. Except as hereinafter otherwise provided, written or printed notice stating the time and place of each meeting of members and, in the case of a special meeting, the purpose or purposes for which the meeting is called, shall be given to each member, either personally or by mail, not less than ten or more than twenty-five days before the date of the meeting.

F. Five per centum of all members, present in person, shall constitute a quorum for the transaction of business at all meetings of the members, unless the by-laws prescribe the presence of a greater percentage of the members for a quorum. If less than a quorum is present at any meeting, a majority of those present in person may adjourn the meeting from time to time without further notice.

G. Each member shall be entitled to one vote on each matter submitted to a vote at a meeting. Voting shall be in person, but, if the by-laws so provide, may also be by proxy or by mail, or both. If the by-laws provide for voting by proxy or by mail, they shall also prescribe the conditions under which proxy or mail voting shall be exercised. In any event, only members may act as proxies and no member may act as proxy for more than three members at any meeting of the members.

Added by Acts 1958, No. 257, §9.



RS 17:2810 - Board of directors

§2810. Board of directors

A. The business and affairs of a cooperative shall be managed by a board of not less than five directors, each of whom shall be a member of the cooperative or of another cooperative which shall be a member thereof. The by-laws shall prescribe the number of directors, their qualifications, other than those provided for in this Chapter, the manner of holding meetings of the board of directors and of the election of successors to directors who shall resign, die, or otherwise be incapable of acting. The by-laws may also provide for the removal of directors from office and for the election of their successors. Without approval of the members, directors shall not receive any salaries for their services as directors. However, directors may not be employed by the cooperative in any capacity involving compensation. The by-laws may, however, provide that a fixed fee and expenses of attendance, if any, may be allowed to each director for attendance at each meeting of the board of directors.

B. The directors of a cooperative named in any articles of incorporation, consolidation, merger or conversion, as the case may be, shall hold office until the next following annual meeting of the members or until their successors shall have been elected and qualified. At each annual meeting or, in case of failure to hold the annual meeting as specified in the by-laws, at a special meeting called for that purpose, the members shall elect directors to hold office until the next following annual meeting of the members, except as hereinafter otherwise provided. Each director shall hold office for the term for which he is elected or until his successor has been elected and qualified.

C. The by-laws may provide that, in lieu of electing the whole number of directors annually, the directors shall be divided into two classes at the first or any subsequent annual meeting, each class to be as nearly equal in number as possible, with the term of office of the directors of the first class to expire at the next succeeding annual meeting and the term of the second class to expire at the second succeeding annual meeting. At each annual meeting after such classification a number of directors equal to the number of the class whose term expired at the time for such meeting shall be elected to hold office until the second succeeding annual meeting.

D. A majority of the board of directors shall constitute a quorum.

E. If a husband and wife hold a joint membership in a cooperative, either one, but not both, may be elected as director.

F. The board of directors may exercise all of the powers of a cooperative except such as are conferred upon the members by this Chapter, or its articles of incorporation or by-laws.

Added by Acts 1958, No. 257, §10.



RS 17:2811 - Division and redivision of territory into districts

§2811. Division and redivision of territory into districts

Notwithstanding any other provision of this Chapter, or any other statute, the by-laws may provide for the division and redivision of the territory served or to be served by a cooperative into two or more districts. In such case the by-laws shall prescribe the manner in which the several districts shall function with respect to the nomination and election of directors and otherwise, and may provide for the election and powers of district delegates. No member at any district meeting and no district delegate at any meeting shall vote by proxy or by mail.

Added by Acts 1958, No. 257, §11.



RS 17:2812 - Officers, agents and employees

§2812. Officers, agents and employees

The officers of a cooperative shall consist of a president, vice-president, secretary and treasurer, who shall be elected annually by and from the board of directors. No person shall continue to hold any of the above offices after he has ceased to be a director. The offices of secretary and of treasurer may be held by the same person. The board of directors may also elect or appoint such other officers, agents, or employees as it shall deem necessary or advisable and shall prescribe the powers and duties thereof. Any officer may be removed from office and his successor elected in the manner prescribed in the by-laws.

Added by Acts 1958, No. 257, §12.



RS 17:2813 - Amendment of articles; change of location

§2813. Amendment of articles; change of location

A. A cooperative may amend its articles of incorporation by complying with the following requirements:

(1) The proposed amendment shall be approved first by the board of directors and shall be submitted then to a vote of the members at any annual or special meeting thereof, the notice of which shall set forth the proposed amendment. The proposed amendment, with such changes as the members shall choose to make therein, shall be deemed to be approved on the affirmative vote of not less than two thirds of those members voting thereon at such meeting; and

(2) Upon such approval by the members, articles of amendment shall be executed by authentic act on behalf of the cooperative by its president or vice-president and its corporate seal shall be affixed thereto and attested by its secretary. The articles of amendment shall recite in the caption that they are executed pursuant to this Chapter and shall state:

(a) The name of the cooperative;

(b) The address of its principal office;

(c) The date of the filing of its articles of incorporation in the office of the secretary of state; and

(d) The amendment to its articles of incorporation.

(3) The president or vice-president executing such articles of amendment shall also make and annex thereto an affidavit stating that the provisions of this Section were duly complied with. Such articles of amendment and affidavit shall be submitted to the secretary of state for filing as approved in this Chapter.

B. A cooperative may, without amending its articles of incorporation, upon authorization of its board of directors, change the location of its principal office by filing a certificate of change of principal office, executed and acknowledged by its president or vice-president under its seal attested by its secretary, in the office of the secretary of state, and also in the office of the recorder of mortgages or the clerk of court in each parish in which its articles of incorporation or any prior certificate of change of principal office of such cooperative has been filed. Such cooperative shall also, within thirty days after the filing of such certificate of change of principal office in the office of recorder of mortgages or clerk of court of any parish, file therein certified copies of its articles of incorporation and all amendments thereto, if the same are not already on file therein.

Added by Acts 1958, No. 257, §13.



RS 17:2814 - Consolidation of cooperatives

§2814. Consolidation of cooperatives

Any two or more cooperatives, each of which is hereinafter designated, a "consolidating cooperative," may consolidate into a new cooperative, hereinafter designated the "new cooperative," by complying with the following requirements:

(1) The proposition for the consolidation of the consolidating cooperatives into the new cooperative and proposed articles of consolidation to give effect thereto shall be first approved by the board of directors of each consolidating cooperative. The proposed articles of consolidation shall recite in the caption that they are executed pursuant to this Chapter and shall state:

(a) The name of each consolidating cooperative, the address of its principal office, and the date of the filing of its articles of incorporation in the office of the secretary of state;

(b) The name of the new cooperative and address of its principal office;

(c) The names and addresses of the persons who shall constitute the first board of directors of the new cooperative;

(d) The terms and conditions of the consolidation and the mode of carrying the same into effect, including the manner and basis of converting memberships in each consolidating cooperative into membership in the new cooperative and the issuance of certificates of membership in respect of such converted memberships; and

(e) Any provisions not inconsistent with this Chapter deemed necessary or advisable for the conduct of the business and affairs of the new cooperative.

(2) The proposition for the consolidation of the consolidating cooperatives into the new cooperative and the proposed articles of consolidation approved by the board of directors of each consolidating cooperative then shall be submitted to a vote of the members thereof at any annual or special meeting thereof, the notice of which shall set forth particulars concerning the proposed consolidation. The proposed consolidation and the proposed articles of consolidation shall be deemed to be approved upon the affirmative vote of not less than two thirds of those members of each consolidating cooperative voting thereon at such meeting.

(3) Upon such approval by the members of the respective consolidating cooperatives, articles of consolidation in the form approved shall be executed by authentic act on behalf of each consolidating cooperative by its president or vice-president and its seal shall be affixed thereto and attested by its secretary. The president or vice-president of each consolidating cooperative executing such articles of consolidation shall also make and annex thereto an affidavit stating that the provisions of this Section were duly complied with by such cooperative. Such articles of consolidation and affidavits shall be submitted to the secretary of state for filing as provided in this Chapter.

Added by Acts 1958, No. 257, §14.



RS 17:2815 - Merger of cooperatives

§2815. Merger of cooperatives

Any one or more cooperatives, each of which is hereinafter designated a "merging cooperative," may merge into another cooperative, hereinafter designated the "surviving cooperative," by complying with the following requirements:

(1) The proposition for the merger of the merging cooperatives in the surviving cooperative and proposed articles of merger to give effect thereto shall be first approved by the board of directors of each merging cooperative and by the board of directors of the surviving cooperative. The proposed articles of merger shall recite in the caption that they are executed pursuant to this Chapter and shall state:

(a) The name of each merging cooperative, the address of its principal office, and the date of the filing of its articles of incorporation in the office of the secretary of state;

(b) The name of the surviving cooperative and the address of its principal office;

(c) The names and addresses of the persons who shall constitute the first board of directors of the surviving cooperative;

(d) A statement that the merging cooperatives elect to be merged into the surviving cooperative;

(e) The terms and conditions of the merger and mode of carrying the same into effect, including the manner and basis of converting the memberships in the merging cooperative or cooperatives into memberships in the surviving cooperative and the issuance of certificates of membership in respect of such converted membership; and

(f) Any provisions not inconsistent with this Chapter deemed necessary or advisable for the conduct of the business and affairs of the surviving cooperative.

(2) The proposition for the merger of the merging cooperatives into the surviving cooperative and the proposed articles of merger approved by the board of directors of the respective cooperatives, parties to the proposed merger, then shall be submitted to a vote of the members of each such cooperative at any annual or special meeting thereof, the notice of which shall set forth full particulars concerning the proposed merger. The proposed merger and the proposed articles of merger shall be deemed to be approved upon the affirmative vote of not less than two-thirds of those members of each cooperative voting thereon at such meeting.

(3) Upon such approval by the members of the respective cooperatives, parties to the proposed merger, articles of merger in the form approved shall be executed by authentic act on behalf of each such cooperative by its president or vice-president and its seal shall be affixed thereto and attested by its secretary. The president or vice-president of each cooperative executing such articles of merger shall also make and annex thereto an affidavit stating that the provisions of this Section were duly complied with by such cooperative. Such articles of merger and affidavit shall be submitted to the secretary of state for filing as provided in this Chapter.

Added by Acts 1958, No. 257, §15.



RS 17:2816 - Effect of consolidation or merger

§2816. Effect of consolidation or merger

The effect of consolidation or merger shall be:

(1) The several cooperatives, parties to the consolidation or merger, shall be a single cooperative which, in the case of a consolidation, shall be the new cooperative provided for in articles of consolidation, and in the case of a merger, shall be that cooperative described in the articles of merger as the surviving cooperative, and the separate existence of all cooperatives, parties to the consolidation or merger, except the new or surviving cooperative, shall cease.

(2) The new or surviving cooperative shall have all the rights, privileges, immunities, and powers and shall be subject to all the duties and liabilities of a cooperative organized under the provisions of this Chapter, and shall possess all the rights, privileges, immunities and franchises, as well of a public as of a private nature, and all property, real and personal, application for membership, all debts due on whatever account, and all other choses in action, of each of the consolidating or merging cooperatives, and furthermore all and every interest of, or belonging to or due to, each of the cooperatives so consolidated or merged, shall be taken and deemed to be transferred to and vested in such new or surviving cooperative without further act or deed; and the title to any real estate or any interest therein, under the laws of this state vested in any such cooperatives shall not revert or be in any way impaired by reason of such consolidation or merger.

(3) The new or surviving cooperative shall thenceforth be responsible and liable for all of the liabilities and obligations of each of the cooperatives so consolidated or merged, and any claim existing, or action or proceeding pending, by or against any of such cooperatives may be prosecuted as if such consolidation or merger had not taken place, but such new or surviving cooperative may be substituted in its place.

(4) Neither the rights of creditors nor any liens upon the property of any of such cooperatives shall be impaired by such consolidation or merger.

(5) In the case of a consolidation, the articles of consolidation shall be deemed to be the articles of incorporation of the new cooperative; and in the case of merger, the articles of incorporation of the surviving cooperative shall be deemed to be amended to the extent, if any, that changes therein are provided for in the articles of merger.

Added by Acts 1958, No. 257, §16.



RS 17:2817 - Conversion of corporations providing educational services into cooperatives

§2817. Conversion of corporations providing educational services into cooperatives

Any corporation under the laws of this state for the purpose, among others, of providing educational services and facilities, may be converted into a cooperative and become subject to this Chapter with the same effect as if originally organized under this Chapter by complying with the following requirements:

(1) The proposition for the conversion of such corporation into a cooperative and proposed articles of conversion to give effect thereto shall be first approved by the board of directors of such corporation. The proposed articles of conversion shall recite in the caption that they are executed pursuant to this Chapter and shall state:

(a) The name of the corporation prior to its conversion into a cooperative;

(b) The address of the principal office of such corporation;

(c) The date of the filing of the articles of incorporation of such corporation in the office of the secretary of state;

(d) The statute or statutes under which such corporation was organized;

(e) The name assumed by such corporation;

(f) A statement that such corporation elects to become a cooperative, subject to this Chapter;

(g) The names and addresses of the persons who shall constitute the first board of directors of the converted corporation upon filing of the articles of conversion;

(h) The manner and basis of converting memberships in or shares of stock of such corporation into memberships therein after completion of the conversion; and

(i) Any provisions not inconsistent with this Chapter deemed necessary or advisable for the conduct of the business and affairs of such corporation.

(2) The proposition for the conversion of such corporation into a cooperative and the proposed articles of conversion approved by the board of directors of such corporation shall then be submitted to a vote of the members or stockholders, as the case may be, of such corporation at any duly held annual or special meeting thereof, the notice of which shall set forth all particulars concerning the proposed conversion. The proposition for the conversion of such corporation into a cooperative and the proposed articles of conversion, with such amendments thereto as the members or stockholders of such corporation shall choose to make, shall be deemed to be approved upon the affirmative vote of not less than two-thirds of those members of such corporation voting thereon at such meeting, or, if such corporation is a stock corporation, upon the affirmative vote of the holders of not less than two-thirds of the capital stock of such corporation represented at such meeting.

(3) Upon such approval by the members or stockholders of such corporation, articles of conversion in the form approved by such members or stockholders shall be executed by authentic act on behalf of such corporation by its president or vice-president and its corporate seal shall be affixed thereto and attested by its secretary. The president or vice-president executing such articles of conversion on behalf of such corporation shall also make and annex thereto an affidavit stating that the provisions of this Section with respect to the approval of its trustees or directors and its members or stockholders of the proposition for the conversion of such corporation into a cooperative and such articles of conversion were duly complied with. Such articles of conversion and affidavit shall be submitted to the secretary of state for filing as provided in this Chapter. The term "articles of incorporation" as used in this Chapter shall be deemed to include the articles of conversion of a converted corporation.

Added by Acts 1958, No. 257, §17.



RS 17:2818 - Propositions submitted to members

§2818. Propositions submitted to members

Notwithstanding any other provision of this Chapter, any proposition embodied in a petition signed by not less than ten per centum of the members of a cooperative, together with any document submitted with such petition to give effect to its proposition, shall be submitted to the members of a cooperative, either at a special meeting of the members held within forty-five days after the presentation of such petition, or, if the date of the next annual meeting of members falls within ninety days after such presentation, or if the petitioner so requests, at such annual meeting. The approval of the board of directors shall not be required in respect of any proposition or document submitted to the members pursuant to this section and approved by them, but such proposition or document shall be subject to all other applicable provisions of this Chapter. Any affidavit or affidavits required to be filed with any such document pursuant to applicable provisions of this Chapter shall, in such cases, be modified to show compliance with the provisions of this Section.

Added by Acts 1958, No. 257, §18.



RS 17:2819 - Dissolution

§2819. Dissolution

A. A cooperative which has not commenced business may dissolve voluntarily by delivering to the secretary of state articles of dissolution, executed and acknowledged on behalf of the cooperative by a majority of the incorporators. The articles of dissolution shall be submitted to the secretary of state for filing as provided in this Chapter. The articles of dissolution shall state:

(1) The name of the cooperative;

(2) The address of its principal office;

(3) The date of its incorporation;

(4) That the cooperative has not commenced business;

(5) That the amount, if any, actually paid in account of membership fees, less any part thereof disbursed for necessary expenses, has been returned to those entitled thereto and that all servitudes have been released to the grantors;

(6) That no debt of the cooperative remains unpaid; and

(7) That a majority of the incorporators elect that the cooperative be dissolved.

B. A cooperative which has commenced business may dissolve voluntarily and liquidate its affairs in the following manner:

(1) The board of directors shall first recommend that the cooperative be dissolved voluntarily and thereafter the proposition that the cooperative be dissolved shall be submitted to the members of the cooperative at any annual or special meeting the notice of which shall set forth such proposition. The proposed voluntary dissolution shall be deemed to be approved upon the affirmative vote of not less than two-thirds of those members voting thereon at such meeting;

(2) Upon such approval, a certificate of election to dissolve, hereinafter designated as the "certificate" shall be executed by authentic act on behalf of the cooperative by its president or vice-president and its corporate seal shall be affixed thereto and attested by its secretary. The certificate shall state:

(a) The name of the cooperative;

(b) The address of its principal office;

(c) The names and addresses of its directors; and

(d) The total number of members of the cooperative and the number of members who voted for and against the voluntary dissolution of the cooperative. The president or vice-president executing the certificate shall also make and annex thereto an affidavit stating that the provisions of this Sub-section were duly complied with. Such certificate and affidavit shall be submitted to the secretary of state for filing as provided in this Chapter.

(3) Upon the filing of the certificate and affidavit by the secretary of state, the cooperative shall cease to carry on its business except in so far as may be necessary for winding up thereof, but its corporate existence shall continue until articles of dissolution have been filed by the secretary of state;

(4) After filing of the certificate and affidavit by the secretary of state the board of directors shall immediately cause notice of the liquidation proceedings to be mailed to each known creditor and claimant and to be published once a week for two successive weeks in a newspaper of general circulation in the parish in which the principal office of the cooperative is located;

(5) The board of directors shall have full power to liquidate and settle the affairs of the cooperative and shall proceed to collect the debts owing to the cooperative, convey and dispose of its property and assets, pay, satisfy, and discharge its debts, obligations and liabilities, and do all other things required to liquidate its business and affairs, and after paying or adequately providing for the payment of all its debts, obligations and liabilities, shall distribute the remainder of its property and assets among its members;

(6) When all debts, liabilities and obligations of the cooperative have been paid and discharged or adequate provision shall have been made therefor, and all of the remaining property and assets of the cooperative shall have been distributed pursuant to the provisions of this Section, the board of directors shall authorize the execution of articles of dissolution which shall thereupon be executed and acknowledged on behalf of the cooperative by its president or vice-president, and its corporate seal shall be affixed thereto and attested by its secretary. Such articles of dissolution shall recite in the caption that they are executed pursuant to this Chapter and shall state:

(a) The name of the cooperative;

(b) The address of the principal office of the cooperative;

(c) That the cooperative has heretofore delivered to the secretary of state a certificate of election to dissolve and the date on which the certificate was filed by the secretary of state in the records of his office;

(d) That all debts, obligations and liabilities of the cooperative have been paid and discharged or that adequate provisions have been made therefor;

(e) That all the remaining property and assets of the cooperative have been distributed among the members in accordance with the provisions of this Section; and

(f) That there are no actions or suits pending against the cooperative. The president or vice-president executing the articles of dissolution shall also make and annex thereto an affidavit stating that the provisions of this Sub-section were duly complied with. Such articles of dissolution and affidavit accompanied by proof of publication required in this Sub-section, shall be submitted to the secretary of state for filing as provided in this chapter.

Added by Acts 1958, No. 257, §19.



RS 17:2820 - Filing of documents

§2820. Filing of documents

Articles of incorporation, amendment, consolidation, merger, conversion or dissolution, as the case may be, when executed by authentic act shall be presented to the secretary of state for filing in the records of his office. If the secretary of state shall find that the articles presented conform to the requirements of this Chapter, he shall, upon the payment of the fees as in this Chapter provided, file the articles so presented in the records of his office and upon such filing the incorporation, amendment, consolidation, merger, conversion, or dissolution provided for therein shall be in effect. The secretary of state immediately upon filing in his office of any articles pursuant to this Chapter shall transmit a certified copy thereof to the recorder of mortgages or clerk of court of the parish in which the principal office of each cooperative or corporation affected by such incorporation, amendment, consolidation, merger, conversion or dissolution shall be located. The recorder of mortgages or clerk of court of any parish upon receipt of any such certified copy, shall file and index the same in the records of his office, but the failure of the secretary of state or of the recorder of mortgages or clerk of court of the parish to comply with the provisions of this Section shall not invalidate such articles. The provisions of this Section shall also apply to certificates of election to dissolve and affidavits of compliance executed pursuant to R.S. 17:2819B.

Added by Acts 1958, No. 257, §20.



RS 17:2821 - Use of revenues

§2821. Use of revenues

A. Revenues of a cooperative for any fiscal year shall first be used to:

(1) Defray expenses of the cooperative and of the operation and maintenance of its facilities during such fiscal year;

(2) Pay interest and principal of obligations of the cooperative coming due in such fiscal year;

(3) Finance, or to provide a reserve for the financing of, the construction or acquisition by the cooperative of additional facilities to the extent determined by the board of directors;

(4) Provide a reasonable reserve for working capital;

(5) Provide a reserve for the payment of indebtedness of the cooperative maturing more than one year after the date of the incurrence of such indebtedness in an amount not less than the total of the interest and payments in respect thereof required to be made during the next following fiscal year; and

(6) Provide a fund for education in cooperation and for the dissemination of information concerning the services made available by the cooperative.

B. Nothing herein contained shall be construed to prohibit the payment by a cooperative of all or any part of its indebtedness prior to the date when the same shall become due.

Added by Acts 1958, No. 257, §21.



RS 17:2822 - Sale, mortgage or lease of property

§2822. Sale, mortgage or lease of property

A cooperative may not sell, mortgage, lease or otherwise dispose of or encumber all or any substantial portion of its property unless such sale, mortgage, lease or other disposition or encumbrance is authorized at a duly held meeting of the members thereof by the affirmative vote of not less than a majority of all of the members of the cooperative. However, notwithstanding anything herein contained, or any other provisions of law,

(1) The board of directors may sell, lease or otherwise dispose of all or a substantial portion of such property to another cooperative authorized to transact business in the state pursuant to this Chapter upon the authorization of a majority of those members of the cooperative present at a duly held meeting of the members thereof and

(2) The board of directors of the cooperative, without authorization by the members thereof, shall have full power and authority to authorize the execution and delivery of a mortgage or mortgages or a deed or deeds of trust upon, or the pledging or encumbering of, any or all of the property, assets, rights, privileges, licenses, franchises and permits of the cooperative, whether acquired or to be acquired, and wherever situated, as well as the revenues and income therefrom, all upon such terms and conditions as the board of directors shall determine, to secure any indebtedness of the cooperative to the state of Louisiana or any instrumentality or agency thereof.

Added by Acts 1958, No. 257, §22.



RS 17:2823 - Immunity of members

§2823. Immunity of members

The private property of the members of a cooperative shall be exempt from execution for the debts of the cooperative and no member shall be liable or responsible for any debts of the cooperative.

Added by Acts 1958, No. 257, §23.



RS 17:2824 - Liens

§2824. Liens

Notwithstanding the provisions of any other law, upon the recordation as a mortgage on real property of any mortgage, deed of trust, or other instrument executed by a cooperative, which, by its terms creates a lien upon both real and personal property then owned or after-acquired, the lien thereof shall attach to all property of such cooperative then owned, described in such mortgage, deed of trust or other instrument and to all after-acquired property described therein immediately upon the acquisition thereof by such cooperative and the lien so created shall be superior to all claims of creditors of such cooperative and purchasers of such property and to all other liens affecting such property, except liens of prior record.

Added by Acts 1958, No. 257, §24.



RS 17:2825 - Notice; waiver

§2825. Notice; waiver

Whenever any notice is required to be given under the provisions of this Chapter or under the provisions of the articles of incorporation or by-laws of a cooperative, waiver thereof in writing, signed by the person or persons entitled to such notice, shall be deemed equivalent to such notice. If a person or persons entitled to notice of a meeting attends such meeting, such attendance shall constitute a waiver of notice of the meeting, except in case the attendance is for the express purpose of objecting to the transaction of any business because the meeting has not been lawfully called or convened.

Added by Acts 1958, No. 257, §25.



RS 17:2826 - Fees

§2826. Fees

Each cooperative shall pay annually, on or before the first day of October, to the department of revenue, a fee of ten dollars for each one hundred persons or fraction thereof to whom educational services are supplied within the state by it, but shall be exempt from all other excise and income taxes whatsoever.

Added by Acts 1958, No. 257, §26.



RS 17:2827 - Blue sky law inapplicable

§2827. Blue sky law inapplicable

The provisions of Part X of Chapter 2 of Title 51 shall not apply to any note, bond or other evidence of indebtedness issued by any cooperative pursuant to this Chapter to the state of Louisiana or any agency or instrumentality thereof, or to any mortgage or deed of trust executed to secure the same. The provisions of said Part shall not apply to the issuance of membership certificates by any cooperative.

Added by Acts 1958, No. 257, §27.



RS 17:2828 - Construction

§2828. Construction

This Chapter shall be construed liberally. The enumeration of any object, purpose, power, manner, method or thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods or things.

Added by Acts 1958, No. 257, §28.



RS 17:2829 - Fidelity bonds; audits

§2829. Fidelity bonds; audits

A. No Educational Cooperative Corporation organized under the provisions of R.S. 17:2801-17:2828 shall receive any payments of funds as grants-in-aid for pupils attending non-sectarian private schools, until all officers and employees of any such educational cooperative corporation, having custody and control of funds, shall have furnished bond in favor of the educational cooperative corporations, in a sum fixed by said corporation, which bond shall not be for less than one-fourth over and above any amount that may come into the possession of said corporation, and which shall be increased or diminished accordingly. The premium on such bond shall be paid by the corporation.

B. Audits shall be made by any educational cooperative corporation of its accounts by a certified public accountant at least annually. Copies of the reports of such audits shall be furnished to the members of the educational cooperative corporation.

Added by Acts 1960, 2nd Ex.Sess., No. 4, §§1, 2.



RS 17:2830 - Employment of teachers

§2830. Employment of teachers

Any educational cooperative established pursuant to R.S. 17:2801-17:2828 is authorized and empowered to enter into contracts of employment with teachers qualified under the certification standards of the Louisiana State Board of Education and laws of Louisiana for terms of at least five years, but not more than ten years to perform teaching services and services related to teaching for the educational cooperative.

Added by Acts 1961, 2nd Ex.Sess., No. 4, §1.



RS 17:2831 - Salaries and wages

§2831. Salaries and wages

No teacher, school bus driver, school lunch worker, janitor or other school personnel shall be employed by any educational cooperative established pursuant to R.S. 17:2801-17:2828 at a salary or wage which is either less than or in excess of any minimum salary schedule or law heretofore adopted by the legislature to govern the salaries or wages of any school teachers, school bus drivers, school lunch workers, janitors or any other school personnel.

Added by Acts 1961, 2nd Ex.Sess., No. 4, §2.



RS 17:2851 - Repealed by Acts 2010, No. 500, §1.

CHAPTER 16. SEMINARS ON AMERICAN

SYSTEM OF GOVERNMENT

§2851. Repealed by Acts 2010, No. 500, §1.



RS 17:2852 - Repealed by Acts 2010, No. 500, §1.

§2852. Repealed by Acts 2010, No. 500, §1.



RS 17:2853 - Repealed by Acts 2010, No. 500, §1, eff. July 1, 2010.

§2853. Repealed by Acts 2010, No. 500, §1, eff. July 1, 2010.



RS 17:2901 - Repealed by Acts 2010, No. 743, §5, eff. July 1, 2010.

CHAPTER 17. LOUISIANA GEOGRAPHY EDUCATION

INITIATIVE PROGRAM

PART I. GENERAL PROVISIONS

§2901. Repealed by Acts 2010, No. 743, §5, eff. July 1, 2010.



RS 17:2902 - Repealed by Acts 2010, No. 743, §5, eff. July 1, 2010.

§2902. Repealed by Acts 2010, No. 743, §5, eff. July 1, 2010.



RS 17:2906 - Repealed by Acts 2010, No. 743, §5, eff. July 1, 2010.

PART II. PROGRAM

§2906. Repealed by Acts 2010, No. 743, §5, eff. July 1, 2010.



RS 17:2907 - Repealed by Acts 2010, No. 743, §5, eff. July 1, 2010.

§2907. Repealed by Acts 2010, No. 743, §5, eff. July 1, 2010.



RS 17:2911 - Repealed by Acts 2010, No. 743, §5, eff. July 1, 2010.

PART III. PROGRAM ADMINISTRATION

§2911. Repealed by Acts 2010, No. 743, §5, eff. July 1, 2010.



RS 17:2912 - Repealed by Acts 2010, No. 743, §5, eff. July 1, 2010.

§2912. Repealed by Acts 2010, No. 743, §5, eff. July 1, 2010.



RS 17:2913 - Repealed by Acts 2010, No. 743, §5, eff. July 1, 2010.

§2913. Repealed by Acts 2010, No. 743, §5, eff. July 1, 2010.



RS 17:2921 - Short title

CHAPTER 18. LOUISIANA STUDENT COLLEGE AND CAREER

READINESS ACT

§2921. Short title

This Chapter may be cited as the Louisiana Student College and Career Readiness Act.

Acts 2009, No. 257, §1, eff. July 1, 2009.



RS 17:2922 - Purpose and goal

§2922. Purpose and goal

The State Board of Elementary and Secondary Education, in consultation and collaboration with the postsecondary education management boards through the Board of Regents, shall establish state strategic initiatives to improve high school graduation rates and ensure student readiness for postsecondary education and career opportunities. Such strategies shall seamlessly connect pre-kindergarten through grade twelve education with postsecondary education and the workplace.

Acts 2009, No. 257, §1, eff. July 1, 2009; Acts 2010, No. 861, §8.



RS 17:2923 - Applied and hybrid courses; local course development

§2923. Curriculum development and alignment

A. The State Board of Elementary and Secondary Education shall develop middle and high school curricula that are aligned with state content standards, embed twenty-first century work skills, and provide students with the opportunity to enroll in rigorous career-focused programs of study in high-demand, high-wage, high-skill career fields that are aligned with workforce demands, future employment opportunities, and regional and state economic development priorities.

B. The board shall align the curriculum for the middle grades with high school readiness standards and redesign the eighth and ninth grade curriculum to ensure that students who are unprepared for a rigorous high school curriculum can successfully complete high school graduation requirements. Such curriculum revisions shall specifically provide for strategies and targeted support to reduce the number of students leaving eighth grade underprepared for high school coursework which may include flexible scheduling, catch-up classes in mathematics and reading/language arts, student mentoring, and career exploration classes.

Acts 2009, No. 257, §1, eff. July 1, 2009; Acts 2010, No. 861, §8.



RS 17:2924 - Applied and hybrid courses; local course development

§2924. Applied and hybrid courses; local course development

A. The State Board of Elementary and Secondary Education, in collaboration with the Board of Regents, local school boards, and teacher organizations, shall develop applied and hybrid courses that combine rigorous academic content with relevant career education that creates links between what a student does in school to what they want to do in life. Such courses may result in a credit in both the academic and the career technical course and successfully transfer to technical and community colleges and four-year postsecondary educational institutions where applicable.

B. City, parish, and other local public school boards may develop and implement applied, hybrid, and career and technical courses to meet local needs, subject to board approval. The board shall provide templates, technical assistance, and professional development to assist local school districts with course development and implementation.

Acts 2009, No. 257, §1, eff. July 1, 2009; Acts 2010, No. 861, §8.



RS 17:2925 - Individual graduation plans

§2925. Individual graduation plans

A.(1) By the end of the eighth grade, every student, with the assistance of his parent or other legal custodian and school counselor, and for a student with an exceptionality as defined in R.S. 17:1942(B), except a student identified as gifted or talented and who has no other exceptionality, the student's Individualized Education Program team, if applicable, shall begin to develop an Individual Graduation Plan to guide the next academic year's course work and to assist the student in exploring educational and career possibilities and in making appropriate secondary and postsecondary education decisions as part of an overall postsecondary plan.

(2) By the end of the eighth grade, each student's Individual Graduation Plan, or the student's Individualized Education Plan, if applicable, shall list the required core courses to be taken through the tenth grade and shall identify the courses to be taken in the first year of high school. Students who fail to meet the standard for promotion to the ninth grade, pursuant to policies adopted by the State Board of Elementary and Secondary Education, shall have any necessary remedial courses included in their Individual Graduation Plan. The plan shall be reviewed annually and updated as necessary to identify the courses to be taken each year until all required core courses are completed.

(3) By the end of the tenth grade, each student's Individual Graduation Plan, based on the student's academic record, talents and interests, shall outline high school graduation requirements relevant to the student's chosen postsecondary goals. Each student, with the assistance of his parent or other legal custodian and school counselor shall choose the high school curriculum framework and related graduation requirements that best meet his postsecondary goals. Each student's Individual Graduation Plan, or the student's Individualized Education Plan, if applicable, shall include the recommended sequence of courses for successful completion of a standard diploma and shall be reviewed annually and updated or revised as needed.

(4) The Individual Graduation Plan shall be sufficiently flexible to allow the student to change his program of study, yet be sufficiently structured to ensure that the student will meet the high school graduation requirements for his chosen major, or the requirements of the student's Individualized Education Plan, if applicable, and be qualified for admission to a postsecondary education institution or to enter the workforce.

(5) Each student's Individual Graduation Plan shall be signed by the student, his parent or other legal custodian, and the school counselor.

B. To provide a foundation for the development of the Individual Graduation Plan, schools shall provide career awareness and exploration activities to all students in grades six through eight that create linkages between what a student does in school and what he wants to achieve in life. Such activities shall include career interest inventories and information to assist them in the career decision making process and may include job shadowing, job mentoring, and job internships.

Acts 2009, No. 257, §1, eff. July 1, 2009; Acts 2014, No. 643, §1; Acts 2014, No. 833, §1.



RS 17:2926 - Student guidance and counseling; training and professional development

§2926. Student guidance and counseling; training and professional development

A. The State Board of Elementary and Secondary Education shall develop a guidance and advisement policy for the middle and high school grades that local school districts can use to equip school guidance personnel with the skills and information needed to:

(1) Help students identify their goals and assist students and their parents in developing and revising individualized graduation plans.

(2) Ensure that all students receive the assistance they need to stay in school, achieve at the expected levels, and fulfill the high school graduation requirements for their chosen major.

B. The Department of Education shall provide professional development and in-service training opportunities to school guidance personnel regarding development of individual graduation plans. Such activities shall provide information relative to high-demand, high-skill, high-wage job opportunities that require a certification, or postsecondary associate or baccalaureate degree and how a combination of rigorous academic and career-technical education courses can prepare students for these fields.

Acts 2009, No. 257, §1, eff. July 1, 2009; Acts 2010, No. 861, §8.



RS 17:2927 - Early identification of underprepared students; support and assistance

§2927. Early identification of underprepared students; support and assistance

A. The State Board of Elementary and Secondary Education shall seek to establish a culture in all schools and school systems in which failure is not an option and all students are supported to meet or exceed grade-level standards. Schools shall take steps to implement instructional strategies designed to provide students in all classes with engaging, challenging assignments based upon real-world tasks through which students are required to creatively solve problems, interpret and evaluate information, and communicate effectively.

B. The board shall develop objective criteria for schools to use in the identification of students, as early as the sixth grade, who are at risk of being underprepared for the next level of study and develop strategies to address their specific needs and provide them with the opportunity to graduate from high school and develop the skills necessary to successfully enter the workforce.

C. The Department of Education shall provide professional development and support to principals and teachers to assist them in implementing new planning and instructional strategies that will engage more students intellectually, emotionally, socially, and behaviorally in the learning process and that create learning environments in which students can see the value of the information and skills they are required to learn and are thus motivated to achieve.

D. The board shall allow schools and school districts sufficient flexibility in scheduling options and the length of the school day and year in order to provide middle and high school students with the range of programs and supports they may deem necessary to ensure that more students graduate from high school and are prepared for postsecondary education and careers.

E.(1) The board shall require all city, parish, and other local public school boards to implement existing programs that provide academic support, dual enrollment opportunities, industry-based skills training, soft skills training, work-based learning opportunities, and adult mentoring to students, as funding is available.

(2) City, parish, and other local public school boards shall identify any available funds that could be utilized to support immediate implementation of such programs, including funding provided through the minimum foundation program and other sources of local, state, federal, or private funding.

Acts 2009, No. 257, §1, eff. July 1, 2009; Acts 2010, No. 861, §8.



RS 17:2928 - Graduation goals; responsibility; recognition for graduation rates and student academic achievement

§2928. Graduation goals; responsibility; recognition for graduation rates and student academic achievement

A.(1) The State Board of Elementary and Secondary Education shall establish improved high school graduation rates as a top educational priority, and the board and the state superintendent of education are hereby charged with the responsibility to achieve a high school graduation rate of eighty percent by the end of the 2013-2014 school year, while maintaining the integrity of the required curriculum for each major.

(2) Progress toward achieving this goal shall be made part of the board's annual performance evaluation process for the state superintendent of education.

(3) The board shall submit a written report regarding school, district, and statewide graduation rates for the prior school year, including trend data, to the Senate and House Committees on Education and to the governor not later than October first of each year.

(4) If the Senate and House Committees on Education determine that satisfactory progress toward meeting the established graduation rate goal is not being made, the committees shall jointly make recommendations to the legislature regarding additional actions they deem necessary to facilitate achievement of the stated goal.

B.(1) The State Board of Elementary and Secondary Education shall revise the school and student accountability system to recognize schools and school districts that improve their high school graduation rates and for the number of students who successfully complete programs that lead to industry-based certifications and International Baccalaureate, Advanced Placement, and dual enrollment courses.

(2) International Baccalaureate, Advanced Placement, and dual enrollment courses, and any related examinations as approved by the board, shall be given equal status and recognition by the board for purposes of determining school performance scores and letter grades.

Acts 2009, No. 257, §1, eff. July 1, 2009; Acts 2010, No. 861, §8; Acts 2014, No. 483, §1, eff. June 5, 2014.



RS 17:2929 - Articulation and transfer of credit

§2929. Articulation and transfer of credit

Every city, parish, and other local public school board shall develop interinstitutional articulation and transfer agreements with technical colleges, community colleges, and four-year colleges and universities, in accordance with policies, rules, and regulations adopted by the Board of Regents and the State Board of Elementary and Secondary Education, that will facilitate communication, interaction, articulation, acceleration, transfer of credit, and the efficient use of faculty, equipment, and facilities.

Acts 2009, No. 257, §1, eff. July 1, 2009; Acts 2010, No. 861, §8.



RS 17:2930 - Collaboration with business and industry; coordination with workforce needs

§2930. Collaboration with business and industry; coordination with workforce needs

A. The State Board of Elementary and Secondary Education, the Department of Education, the Board of Regents, and the postsecondary education management boards shall work with the designated representative from the Louisiana Workforce Commission to facilitate the identification of regional and state workforce needs and work-based educational and training opportunities and to ensure coordination in the delivery of career and technical education across all educational agencies and institutions.

B. Every city, parish, and other local public school board shall convene biannual public meetings with representatives of career and technical education advisory committees, local workforce development boards, and colleges and universities in their region to discuss regional workforce needs and the educational, training, and work-based learning opportunities that should be provided to students to meet both individual and workforce needs.

C. The State Board of Elementary and Secondary Education shall expand existing programs that recruit and train individuals with experience and skills in business and industry, but with no prior teaching experience, to teach courses in the public schools in their specific area of expertise; provided that utilizing such instructional personnel does not prevent the full articulation and transfer of credit for students who complete such courses.

Acts 2009, No. 257, §1, eff. July 1, 2009; Acts 2010, No. 861, §8; Acts 2015, No. 426, §1.



RS 17:2931 - Rules and regulations

§2931. Rules and regulations

The State Board of Elementary and Secondary Education, in consultation with the Board of Regents and the Louisiana Workforce Commission, shall adopt rules and regulations to implement the provisions of this Chapter in accordance with the Administrative Procedure Act.

Acts 2009, No. 257, §1, eff. July 1, 2009.



RS 17:2932 - Implementation; funding

§2932. Implementation; funding

A. The provisions of this Chapter shall be implemented as expeditiously and to the maximum extent possible utilizing any and all available funding sources, as annually appropriated by the legislature.

B. The State Board of Elementary and Secondary Education shall diligently pursue the funding necessary to fully implement the provisions of this Chapter and shall develop a timeline to prioritize and provide for implementation in phases if deemed necessary.

Acts 2009, No. 257, §1, eff. July 1, 2009; Acts 2010, No. 861, §8.



RS 17:2951 - LOUISIANA FINANCIAL

CHAPTER 18. LOUISIANA FINANCIAL

ASSISTANCE COMMISSION

§2951. §§2951 to 2959 Repealed by Acts 1972, No. 404, §1.



RS 17:2971 - To 2981 Repealed by Acts 1972, No. 402, 1.

CHAPTER 18-A. LOUISIANA EDUCATION COMMISSION

FOR NEEDY CHILDREN [REPEALED]

§2971. §§2971 to 2981 Repealed by Acts 1972, No. 402, §1.



RS 17:2990.1 - Legislative policy

CHAPTER 18-B. EQUAL OPPORTUNITY EDUCATION

ASSISTANCE ACT

§2990.1. Legislative policy

The legislature of this state, in the exercise of its police and general welfare powers, declares the public policy of the state as follows:

WHEREAS, one out of every six children attending schools in Louisiana attend a nonpublic elementary or secondary school, with a total of more than 163,000 children being enrolled by their parents in nonpublic schools of this state and with the cost of their education being borne by their parents and other nonpublic sources; and

WHEREAS, the state and local school districts of the state are at present (1970-71) spending approximately $737.90 annually to educate each child enrolled in a public elementary or secondary school; and

WHEREAS, the general public of Louisiana saves approximately $119.1 million annually in public school operating costs alone as a result of students' attendance at nonpublic schools; and

WHEREAS, the public interest is best served through competition in educational opportunity offered by public and nonpublic schools, provided both meet the standards established for schools by the constitution and laws of the state; and

WHEREAS, parents with lower incomes are less well able to exercise their right to choose between sending their children to public or nonpublic schools solely because of their economic condition,

THEREFORE, it is declared to be in the interest of the citizens of Louisiana that nonpublic schools continue to serve the children of Louisiana, and further that lower income parents be afforded financial assistance in order that they may exercise their constitutional right to choose between public and nonpublic schools.

It is further recognized and declared that parents should not be deprived of their right to choose between public and nonpublic schools merely because of their economic condition.

It is further declared that financial assistance to lower income parents who choose to send their children to nonpublic schools will benefit the general welfare of the state of Louisiana and of public and nonpublic schools and enable those parents to exercise fundamental constitutional rights.

Added by Acts 1972, No. 94, §2.



RS 17:2990.2 - Definitions

§2990.2. Definitions

As used herein, the following terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) "child", "children" or "student" means any child or children between the ages of six and fifteen whose attendance at a public or private day school is required by Louisiana Revised Statutes 17:221 who attends a nonpublic school and all such children beyond the age of fifteen up to the age of eighteen actually enrolled in a nonpublic school as defined herein.

(2) "parent" or "low income parent" means the parent, tutor or other person residing within the state of Louisiana having control or charge of any child herein defined whose total annual income for the previous year did not exceed $7,500.00 or, who meets the requirements of R.S. 17:2990.3(2).

(3) "nonpublic school" means any nonprofit elementary or secondary school within the state of Louisiana or which may hereafter be established within the state of Louisiana, offering education to the children of this state in any grades from grades one through twelve, wherein a pupil may fulfill the requirements of the Compulsory School Attendance Law and is in compliance with the Civil Rights Acts of 1964.

(4) "total annual income" means the total amount actually earned in the tax year as reflected in the federal or state income tax return. If both parents earn income, both shall be considered in determining the total.

Added by Acts 1972, No. 94, §3.



RS 17:2990.3 - Assistance; tuition and income

§2990.3. Assistance; tuition and income

Financial assistance shall be given to any lower income parent who:

(1) Has a child or children in a nonpublic school and has paid a tuition to that school for the current school year in an amount in excess of $75.00 per child in grades 1 through 8, or in excess of $100.00 per child in grades 9 through 12, and

(2) Has a total income for the previous year which does not exceed $7,500.00. Provided, that any parent whose total annual income exceeds $7,500.00 shall receive the amount specified in R.S. 17:2990.5, less any amount of tax credit given by the state of Louisiana as a consequence of his children's enrollment in a nonpublic school. Provided further, that in no event shall the financial assistance exceed the amounts stated in R.S. 17:2990.5.

Added by Acts 1972, No. 94, §4.



RS 17:2990.4 - Administration; receipts and income tax returns

§2990.4. Administration; receipts and income tax returns

The superintendent of education, or a person or persons duly appointed by him, shall administer the provisions of this chapter. Said administration shall be as simplified as is possible. Assistance shall be given upon:

(1) The parent submitting a paid receipt showing payment of tuition for the current school year to a nonpublic school in excess of $75.00 per child in grades 1 through 8, or in excess of $100.00 per child in grades 9 through 12, and

(2) a copy of the parents' previous year's state and/or federal income tax return, as the superintendent of education may determine in administering this act, showing that the requirements of R.S. 17:2990.3(2) are met.

Added by Acts 1972, No. 94, §5.



RS 17:2990.5 - Reimbursement

§2990.5. Reimbursement

Upon complying with the conditions as set forth in R.S. 17:2990.4, the superintendent of education, or a person or persons duly appointed by him, shall reimburse to the parent a sum amounting to $50.00 per student in grades 1 through 8 and $75.00 per student in grades 9 through 12. This sum shall be reduced by the superintendent of education in the event it should exceed 30% of the total cost of educating a public school student in the state.

Added by Acts 1972, No. 94, §6.



RS 17:2990.6 - Short title

§2990.6. Short title

This chapter shall be known and may be cited as the Equal Opportunity Education Assistance Act.

Added by Acts 1972, No. 94, §1.



RS 17:3001 - GUIDANCE COUNSELORS AND DIRECTORS

CHAPTER 19. GUIDANCE COUNSELORS AND DIRECTORS

§3001. Declaration of policy

It is hereby declared that the welfare of the people of the state of Louisiana and future progress of our nation requires that the talents of its youth be developed to their fullest possible extent and that the waste of any student's talent, no matter what its nature, is not in the best interests of the present or future welfare of the citizens of our state.

Added by Acts 1962, No. 319, §1.



RS 17:3002 - Definition of terms

§3002. Definition of terms

A. The terms "guidance counselor," "guidance director," and "practice of school guidance counseling" for the purposes of this Chapter shall have the meaning respectively ascribed to them in this Section.

B. "Guidance counselor" is a member of the school faculty who by training and background, is qualified to engage in educational and vocational guidance. The purpose of a guidance counselor is to help students to arrive at their full potential through a process involving direct contact between the counselor and a student, parents, teachers, school administrators and/or others.

C. "Guidance director" is a member of the school faculty who functions as a guidance counselor but has the following additional responsibilities in the school system:

(1) The director aids teachers by gathering and interpreting facts which will enable the student to take advantage of the educational opportunities available and to maximize personal growth and development.

(2) The director fosters a greater understanding between teachers and parents of the emotional, social, and academic problems of the individual student as well as the potentialities and limitations of the student.

D.(1) The "practice of school guidance counseling" means the rendering, offering to render, or supervising those who render to individuals or groups of pupils within the elementary, secondary, and postsecondary schools, services involving the application of counseling procedures for learning how to solve problems and make decisions.

(2) In the practice of counseling:

(a) The counselor serves as an advocate for children within the adult structure of the school and community and has as his or her prime responsibility, services to and for the pupil, and

(b) The counselor does not include among his or her responsibilities the administration of disciplinary action, substitute teaching, or administrative clerical duties.

(3) A guidance counselor shall devote not less than two-thirds of each academic school year to the practice of school guidance counseling.

Added by Acts 1962, No. 319, §2. Amended by Acts 1976, No. 389, §1; Acts 1977, No. 334, §1; Acts 1994, 3rd Ex. Sess., No. 45, §2.



RS 17:3003 - Authorization for employment

§3003. Authorization for employment

The Louisiana State Board of Education is authorized and directed to use these funds for the purpose of providing employment for guidance counselors and directors in each parish and city school system.

Added by Acts 1962, No. 319, §3.



RS 17:3004 - Selection and responsibility

§3004. Selection and responsibility

The guidance counselors and directors shall be selected by and be responsible to the local school officials in each parish and city school system.

Added by Acts 1962, No. 319, §4.



RS 17:3005 - Elementary school guidance counselors; availability; guidelines; requirements; guidance services; work time; exceptions; reporting; funding

§3005. Elementary school guidance counselors; availability; guidelines; requirements; guidance services; work time; exceptions; reporting; funding

A. Each parish and city school board shall provide elementary school guidance counselors for all students in kindergarten through grade six in the public elementary schools in the state in accordance with guidelines as established by the State Board of Elementary and Secondary Education. Such guidelines shall require that there shall be one guidance counselor for every four hundred students.

B. Any elementary school guidance counselor employed by a parish or city school board pursuant to the provisions of this Section shall be certified as required by the state of Louisiana.

C. Such guidance counselors shall provide preventive and developmental guidance services to all public elementary school students in kindergarten through grade six in order to prepare them for middle, junior, and senior high school responsibilities and their social and physical development. In providing such guidance services, the counselors may:

(1) Aid children in academic development through the use and interpretation of test scores, improved pupil self-concept, and early identification and attention to problems that are deterrents to learning and development.

(2) Serve as consultants to teachers relative to the use of test scores and improvement of the learning environment, use of out-of-state school resources and agencies, and development of a home-school liaison.

(3) Offer services related to the identification and placement of children with handicapping conditions.

(4) Serve as a consultant to parents, in a liaison capacity, as a resource in understanding growth and development problems, and as an aid in understanding how some nonschool factors affect learning and achievement of children.

(5) Serve as a resource in decreasing discipline and other at-risk behavioral problems through an understanding of peer relations, teacher-pupil relations, social awareness, drug awareness, and others.

(6) Aid in improving school attendance and retention by implementing an early identification and prevention program for potential attendance and retention problems.

(7) Serve as a resource to parents in decreasing the incidence of juvenile delinquency by early intervention through guidance and counseling services.

(8) Consult with teachers in implementing a career development program which, at the elementary school level, includes self-awareness, job awareness, and prevocational orientation.

(9) Provide an available source for youngsters needing someone to "just listen" to their problems or concerns.

D. Guidance counselors shall spend the majority of their time on providing direct counseling related to students.

E. Nothing in Subsection A of this Section shall prohibit any parish or city school board from employing more elementary school guidance counselors than provided in Subsection A.

F. The State Board of Elementary and Secondary Education shall annually report to the legislature on the implementation and effectiveness of the program as provided in this Section.

G. The provisions of this Section shall become effective upon the provision of funds for this purpose in the Minimum Foundation Program.

Acts 1991, No. 911, §1.



RS 17:3006 - School guidance counselors; academic profiles; public high schools; required

§3006. School guidance counselors; academic profiles; public high schools; required

Each school guidance counselor employed in a public high school shall complete an academic profile for each student in the ninth grade using LA ePortal, or any other appropriate web-based student guidance system. The profile shall include but not be limited to the student's academic and personal goals, planning for college, exploring careers, participation in extracurricular activities, and other skills and interests. All information contained in the profile also shall be included in the student's individual graduation plan developed pursuant to R.S. 17:183.2 and 2925. The counselor shall involve the student and the student's parent or legal guardian in completing the student's profile and shall meet with the student and his parent or legal guardian to review and revise the profile accordingly each year that the student is enrolled in the school.

Acts 2010, No. 704, §1.



RS 17:3021 - Louisiana student financial assistance; Board of Regents

CHAPTER 20. HIGHER EDUCATION ASSISTANCE

§3021. Louisiana student financial assistance; Board of Regents

The Board of Regents, hereafter referred to in this Chapter as the board, shall supervise, control, direct, and administer state and federal programs to provide loans to assist persons in meeting the expenses of higher education, and state and federal scholarship programs for higher education in accordance with the provisions of this Chapter.

Acts 1978, No. 135, §2; Acts 1979, No. 349, §1; Acts 1980, No. 815, §1; Acts 1990, No. 1054, §1; Acts 1995, No. 713, §1; Acts 2003, No. 393, §1, eff. June 18, 2003; Acts 2016, No. 314, §3(A).



RS 17:3022 - Repealed

§3022. Repealed by Acts 2016, No. 314, §3(C).



RS 17:3023 - Powers and duties

§3023. Powers and duties

A. The board may:

(1) Guarantee the loan of money to lending agencies and/or any holders of such loans, subject to the requirement of R.S. 17:3023.4 and upon such other terms and conditions as the board may prescribe, for persons attending or planning to attend institutions of higher education to assist them in meeting their expenses of higher education, including graduate, professional, vocational, business, or technical education.

(2)(a) Pay to the lending agencies and/or any holders of such loans the interest as prescribed in R.S. 17:3023.4, on loans made to students, as long as the student is enrolled in any institution of higher learning approved by the board, or for not in excess of three years during which the borrower is in the active military service of the United States.

(b) When federal funds are available to refund the board for payment of interest on student loans, periodic installment payments of principal may be delayed, and interest may accrue and may be paid during any period:

(i) Not in excess of three years during which the borrower is a member of the armed forces of the United States.

(ii) Not in excess of three years during which the borrower is in service as a volunteer under the Peace Corps Act.

(iii) Not in excess of three years during which the borrower is in service as a volunteer under Title VIII of the Economic Opportunity Act of 1964.

(3) Operate in the other capacities permitted by federal law and regulation in the Title IV student financial assistance programs administered by the commission.

(4) Reject or take or hold and administer, on behalf of the board and for any of its purposes, real property, personal property, and monies, or any interest therein, and the income therefrom, either absolutely or in trust, for any purpose of the board. The board may invest its funds in any investments in which funds of the state employees retirement system may be invested pursuant to R.S. 11:517. The board may acquire property or monies for its purposes by the acceptance of gifts, grants, appropriations, bequests, devises, or loans.

(5) Enter into such contracts, as may be desirable, with institutions of higher education, upon such terms as may be agreed upon between the board and the institution, to provide for the administration by such institution of any loan or loan plan guaranteed by the board, including but not limited to applications therefor and repayment thereof.

(6) Enter into contracts with any bank or other lending agency and/or any holder of such loan upon such terms as may be agreed upon between the board and the bank or other lending agency or holder, to provide for the administration by such bank or other lending agency or holder, of any loan or loan plan guaranteed by the commission including but not limited to applications therefor and terms of repayment thereof, and to establish the conditions for payment by the board to the bank or other lending agency and/or the holder of the guarantee on any loan. A loan shall be defaulted when the bank or other lending agency and/or holder makes application to the board for payment on the loan stating that such loan is in default in accordance with the terms of a contract executed under this Paragraph.

(7) Sue and be sued in the name of the board.

(8) Collect loans guaranteed by the board on which the board has met its guarantee obligations.

(9) Adopt rules and regulations in accordance with the provisions of the Administrative Procedure Act, not inconsistent with the provisions of this Chapter, governing the guarantee, disbursement, and/or servicing of loans made by the board, and governing any other matters relating to the activities of the board. Such rules and regulations shall include procedures for the denial of licenses, permits, and certificates required by the state to practice or engage in a trade, occupation, or profession to applicants and renewal applicants in default on the repayment of loans guaranteed by the board, for the conditional issuance or renewal of such a license, permit, or certificate pending an applicant's compliance with loan repayment requirements, and for other matters necessary to implement the provisions of R.S. 37:2951.

(10) Perform such other acts as may be necessary or appropriate to carry out effectively the objects and purposes of this Chapter.

(11) Notwithstanding any other provisions of law, enter into agreements with the United States Department of Education and other public or private entities for any purpose related to the administration of student financial assistance programs pursuant to the Higher Education Act of 1965, 20 U.S.C. 1070 et seq., as amended or as hereafter amended.

(12) Define, for the purposes of this Chapter, the meaning of "Louisiana residency".

B. In addition to any other powers and duties authorized by this Section, the board shall establish an internal audit function and shall establish an office of the chief audit executive who shall be responsible for ensuring that the internal audit function adheres to the Institute of Internal Auditors, International Standards for the Professional Practice of Internal Auditing. The chief audit executive shall maintain organizational independence in accordance with these standards and shall have direct and unrestricted access to the board. The chief audit executive shall annually certify to the board that the internal audit function conforms to the Institute of Internal Auditors, International Standards for the Professional Practice of Internal Auditing.

Acts 1978, No. 135, §2; Acts 1979, No. 349, §2; Acts 1980, No. 790, §1, eff. Aug. 1, 1980; Acts 1980, No. 815, §2; Acts 1982, No. 413, §1; Acts 1982, No. 835, §1, eff. Aug. 4, 1982; Acts 1990, No. 689, §1, eff. July 20, 1990; Acts 1995, No. 713, §1; Acts 2003, No. 393, §3, eff. June 18, 2003; Acts 2015, No. 314, §1; Acts 2016, No. 314, §3(A).



RS 17:3023.1 - Credit unions, savings and loan associations, schools and insurance companies as lending agencies

§3023.1. Credit unions, savings and loan associations, schools and insurance companies as lending agencies

A. Credit unions, savings and loan associations, schools and insurance companies domiciled, licensed, or registered to do business in the state of Louisiana shall be eligible as lending agencies in the same manner as banks, under the provisions of this Chapter, except as provided in this Section.

B. Notwithstanding any other provisions of law, credit unions organized under the laws of the state of Louisiana shall, pursuant to regulations of the commissioner of financial institutions, have the power to make insured loans to students who qualify for a student loan in accordance with the provisions of this Chapter or in accordance with the provisions of any federal law relating to federally insured student loan programs.

C. Savings and loan associations in Louisiana shall be empowered to make student loans guaranteed by the board up to five percent of their assets in accordance with the provisions of any federal law relating to federally insured student loan programs.

D. Postsecondary schools in Louisiana shall be empowered to make student loans guaranteed by the board in accordance with the provisions of the Federal Higher Education Act of 1965 as amended or as hereafter amended.

E. Insurance companies domiciled, licensed, or registered to do business and subject to examination and supervision by an agency of the state shall be empowered to make student loans guaranteed by the board pursuant to the provisions of applicable state laws and the provisions of the Federal Higher Education Act of 1965, as amended or hereafter amended.

Acts 1983, No. 183, §1, eff. June 24, 1983; Acts 1985, No. 132, §1, eff. June 29, 1985; Acts 2016, No. 314, §3(A).



RS 17:3023.2 - Repealed by Acts 1980, No. 790, 5, eff. Aug. 1, 1980; Acts 1980, No. 815, 7

§3023.2. Repealed by Acts 1980, No. 790, §5, eff. Aug. 1, 1980; Acts 1980, No. 815, §7



RS 17:3023.3 - Loan of reserve funds

§3023.3. Loan of reserve funds

The board may authorize the granting of guaranteed student loans made pursuant to the provisions of this Chapter out of reserve funds available to the board for such purpose, and may sell or discount, or both, such loans to banks, credit unions, and other authorized lending institutions, at such consideration and upon such terms as may be agreed upon by the board.

Acts 1978, No. 135, §2; Acts 1980, No. 815, §4; Acts 2016, No. 314, §3(A).



RS 17:3023.4 - Student loan guarantees

§3023.4. Student loan guarantees

A. Notwithstanding any other provisions of law, the board may guarantee loans made to students attending or planning to attend institutions of higher education, including graduate, professional, vocational, business, or technical education, subject to the conditions, limitations, reinsurance provisions and in accordance with the terms and provisions of and within the amounts established by 20 U.S.C. §1071 et seq., or in accordance with the provisions of any federal law or regulations relating to student loan guarantee or insurance programs, provided that the aggregate value of all loans guaranteed and outstanding at any one time shall not exceed fifteen times the total value of funds, investments, properties, and other assets available to the board for such purpose, except that this guarantee may be further expanded by use of federal credit.

B. The guarantee shall be for the maximum percentage of the unpaid principal and interest of each loan permitted by the Federal Higher Education Act of 1965, as amended or as hereafter amended.

C. The interest charged on any guaranteed loans shall not exceed the maximum interest rate authorized by the Federal Higher Education Act of 1965,1 as amended or as hereafter amended.

Acts 1978, No. 135, §2; Acts 1978, No. 589, §1; Acts 1979, No. 761, §§1, 2, eff. July 20, 1979; Acts 1980, No. 790, §1, eff. Aug. 1, 1980; Acts 1980, No. 815, §5; Acts 1981, No. 378, §1, eff. July 17, 1981; Acts 1982, No. 835, §1, eff. Aug. 4, 1982; Acts 1995, No. 713, §1; Acts 2016, No. 314, §3(A).

1See 20 U.S.C.A. §1001 et seq.



RS 17:3023.4.1 - Additional loans to assist students; The Louisiana PLUS Program

§3023.4.1. Additional loans to assist students; The Louisiana PLUS Program

A. In addition to student loans authorized in Section 3023.4, parents of dependent undergraduate and vocational students, and graduate students shall be eligible to borrow funds under this Section. No loan under this Section shall exceed three thousand dollars to a parent for any one dependent or to a graduate student for the fiscal year, nor shall the total outstanding loans under this Section to a parent for one dependent or to a graduate student exceed fifteen thousand dollars at any time.

B. Independent undergraduate and vocational students shall also be eligible to borrow funds under this Section.

C. The provisions of this Section shall be implemented in accordance with the terms and provisions of and within the amounts established by 20 U.S.C. §1078-2.

Added by Acts 1981, No. 378, §2, eff. July 17, 1981. Amended by Acts 1982, No. 835, §1, eff. Aug. 4, 1982.



RS 17:3023.5 - Repealed by Acts 1982, No. 835, 3, eff. Aug. 4, 1982

§3023.5. Repealed by Acts 1982, No. 835, §3, eff. Aug. 4, 1982



RS 17:3023.6 - Loan qualifications; legal capacity

§3023.6. Loan qualifications; legal capacity

Any person otherwise qualifying for a loan guaranteed by the board shall not be disqualified by reason of his being under the age of twenty-one, and for the purpose of applying for, receiving, and repaying such a loan, any such person, notwithstanding the provisions of any law to the contrary, shall be deemed to have full legal capacity to act and shall have all the rights, powers, privileges, and obligations of a person of full age with respect thereto.

Acts 1978, No. 135, §2; Acts 2016, No. 314, §3(A).



RS 17:3023.7 - Tax exemption

§3023.7. Tax exemption

All property and income of the board used exclusively for the purposes of this Chapter shall be exempt from all taxes and assessments.

Acts 1978, No. 135, §2; Acts 2016, No. 314, §3(A).



RS 17:3023.8 - Examination by commissioner of financial institutions

§3023.8. Examination by commissioner of financial institutions

The board in its actions pursuant to this Chapter is subject to examination by the commissioner of financial institutions, but shall not be deemed to be a banking organization nor be required to pay a fee for any such supervision or examination. The board shall make an annual report of its condition to the governor, the legislature, and the commissioner of financial institutions on or before June thirtieth.

Acts 1978, No. 135, §2; Acts 2016, No. 314, §3(A).



RS 17:3023.8.1 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3023.8.1. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3023.9 - Repealed

§3023.9. Repealed by Acts 2016, No. 314, §3(C).



RS 17:3024 - Acceptance and use of funds

§3024. Acceptance and use of funds

The board shall accept any contributions or subsidies made to it from state funds and shall use the funds to meet administrative expenses for any of its purposes and to provide a reserve fund to guarantee loans made pursuant to the provisions of this Chapter and to pay interest on guaranteed loans, as provided by R.S. 17:3023.

Acts 1978, No. 135, §2; Acts 1995, No. 713, §1; Acts 2016, No. 314, §3(A).



RS 17:3024.1 - Student loans as security for deposit of public funds

§3024.1. Student loans as security for deposit of public funds

Notes representing loans to students which are guaranteed by this board in accordance with a contract agreement under the provisions of this Chapter, may be pledged as collateral security for deposit of public funds as required in R.S. 39:1221.

Acts 1978, No. 135, §2; Acts 2016, No. 314, §3(A).



RS 17:3024.2 - Appropriation for guaranteed student loan program

§3024.2. Appropriation for guaranteed student loan program

The legislature shall annually appropriate sufficient funds to pay those eligible claims resulting from the guarantee of student loans by the board under this Chapter, but only to the extent that anticipated federal reinsurance or reimbursement payments pursuant to 20 U.S.C. §1071 et seq., and any other monies available to the board for such purpose are insufficient to pay such claims.

Added by Acts 1982, No. 529, §1, eff. July 22, 1982; Acts 2016, No. 314, §3(A).



RS 17:3025 - Repealed

§3025. Repealed by Acts 2016, No. 314, §3(C).



RS 17:3026 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3026. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3027 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3027. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3028 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3028. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3029 - Blank

§3029. Blank



RS 17:3030 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3030. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3031 - State student incentive grant; federal participation

§3031. State student incentive grant; federal participation

A. The board may administer the state student incentive grant program for student financial aid as provided in Title IV of the Federal Higher Education Act, as amended, and to prescribe appropriate rules and regulations applicable thereto. The board may enter into contracts or agreements with the federal government for their financial participation in the program on such terms and conditions as may be agreed upon by the board.

B. The board may implement a program to train and further acquaint administrators of financial aid and assistance with the federal and state programs of student financial aid, pursuant to the Federal Higher Education Act as amended. The board shall design and develop this program in consultation with the statewide financial aid administrators association. The board may provide appropriate rules and regulations in order to execute this provision. The board may enter into contracts or agreements with the federal government for their financial participation in the program on such terms and conditions as may be agreed upon by the board.

Acts 1978, No. 135, §2; Acts 2016, No. 314, §3(A).

120 U.S.C.A. §1001 et seq.

2See 20 U.S.C.A. §1001 et seq.; 42 U.S.C.A. §§2751, 2753, 2754.



RS 17:3032 - To 3034 Blank

§3032. §§3032 to 3034 Blank



RS 17:3035 - Repealed

§3035. Repealed by Acts 2016, No. 314, §3(C).



RS 17:3036 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3036. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3036.1 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3036.1. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3041 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

CHAPTER 20-A. GUARANTEE OF MEDICAL AND DENTAL

SCHOOL LOANS FOR RURAL PRACTITIONERS

§3041. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3041.1 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3041.1. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3041.2 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3041.2. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3041.3 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3041.3. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3041.4 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3041.4. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3041.5 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3041.5. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3041.6 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3041.6. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3041.7 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3041.7. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3041.10 - Tuition payment program for medical students; Louisiana State University Health Sciences Center; eligibility; applications; definition

CHAPTER 20-A-1. TUITION PAYMENT PROGRAM

FOR MEDICAL SCHOOL STUDENTS

§3041.10. Tuition payment program for medical students; Louisiana State University Health Sciences Center; eligibility; applications; definition

A. The Louisiana Student Financial Assistance Commission, hereinafter referred to as "the commission", shall provide for and administer a tuition payment program for students who meet all of the following eligibility criteria:

(1) Are bona fide citizens and residents of the state of Louisiana.

(2) Desire to become doctors of medicine.

(3) Are acceptable for enrollment at one of the medical schools of Louisiana State University.

(4) Agree to practice the profession in a rural or medically disadvantaged area in Louisiana as determined by the Louisiana State University Health Sciences Center, acting jointly with the Tulane University School of Medicine, for at least five consecutive years after completion of their medical education and upon becoming licensed, practicing physicians.

B. The purpose of the program shall be to bring about an adequate supply of doctors of medicine who will engage in the general practice of medicine in the rural or medically disadvantaged areas of the state by inducing a sufficient number of the graduates from Louisiana State University Health Sciences Center to remain in or relocate to rural or medically disadvantaged areas of Louisiana to practice their profession, thus affording adequate medical care to the people of Louisiana in the areas where there is a shortage of medical doctors.

C. The commission, in collaboration with the Louisiana State University Health Sciences Center, shall accept and review applications for such tuition payment program and shall determine the recipients of the tuition payments; however, the number of recipients shall not exceed ten in any one year.

D. For the purposes of this Chapter, "tuition" shall mean full tuition and room and board costs.

Acts 1997, No. 281, §1; Acts 1999, No. 802, §1, eff. July 2, 1999; Acts 2004, No. 894, §1.



RS 17:3041.11 - Contracts

§3041.11. Contracts

The applicant shall enter into a contract with the state of Louisiana, agreeing to the terms and conditions upon which the tuition shall be paid, and such contract shall be prepared, approved, and signed by the chairman of the commission and shall be signed by the applicant. If the applicant fails to abide by the terms of the contract, the applicant shall be responsible for full and immediate payment in an amount equal to double the amount of any tuition paid on his behalf through the program as provided in this Chapter, and the commission shall take all necessary steps to secure collection of the payment.

Acts 1997, No. 281, §1; Acts 2004, No. 894, §1.



RS 17:3041.12 - Louisiana State University Health Sciences Center; contracts

§3041.12. Louisiana State University Health Sciences Center; contracts

The commission shall enter into such contracts for students who have been admitted to the medical school, and the money obligations of such contract as made by the commission with the medical school shall be paid for out of funds to be provided in accordance with law for such purposes.

Acts 1997, No. 281, §1; Acts 1999, No. 802, §1, eff. July 2, 1999.



RS 17:3041.13 - Cancellation

§3041.13. Cancellation

The commission shall have authority to cancel any contract made between it and any applicant upon cause deemed sufficient by the commission, and the commission shall have authority to cancel such contracts which it may lawfully cancel made with any of the schools as herein provided.

Acts 1997, No. 281, §1.



RS 17:3041.14 - Funding

§3041.14. Funding

Implementation of the tuition payment program as provided in this Chapter shall be subject to the appropriation of funds by the legislature for this purpose.

Acts 1997, No. 281, §1.



RS 17:3041.15 - Rules and regulations

§3041.15. Rules and regulations

The commission shall prescribe such rules and regulations as it deems necessary and proper to implement the provisions of this Chapter.

Acts 1997, No. 281, §1.



RS 17:3041.21 - Tuition payment program for medical students; Tulane University School of Medicine; eligibility; applications; definition

CHAPTER 20-A-2. TUITION PAYMENT PROGRAM FOR MEDICAL SCHOOL

STUDENTS-TULANE UNIVERSITY SCHOOL OF MEDICINE

§3041.21. Tuition payment program for medical students; Tulane University School of Medicine; eligibility; applications; definition

A. The Louisiana Student Financial Assistance Commission, hereinafter referred to as "the commission", shall provide for and administer a tuition payment program for students who meet all of the following eligibility criteria:

(1) Are bona fide citizens and residents of the state of Louisiana.

(2) Desire to become doctors of medicine.

(3) Are acceptable for enrollment at the Tulane University School of Medicine.

(4) Agree to practice the profession in a rural or medically disadvantaged area in Louisiana as determined as provided in R.S. 17:3041.10(A)(4) for at least five consecutive years after completion of their medical education and upon becoming licensed, practicing physicians.

B. The purpose of the program shall be to bring about an adequate supply of doctors of medicine who will engage in the general practice of medicine in the rural or medically disadvantaged areas of the state by inducing a sufficient number of the graduates from the Tulane University School of Medicine to remain in or relocate to rural or medically disadvantaged areas of Louisiana to practice their profession, thus affording adequate medical care to the people of Louisiana in the areas where there is a shortage of medical doctors.

C. The commission, in collaboration with the Tulane University School of Medicine, shall accept and review applications for such tuition payment program and shall determine the recipients of the tuition payments; however, the number of recipients shall not exceed five in any one year.

D. For the purposes of the program, "tuition" shall mean full tuition and room and board costs in an amount to be determined by the commission to equal the amounts paid for students participating in the tuition payment program as provided in R.S. 17:3041.10 through 3041.15.

Acts 2004, No. 894, §1.



RS 17:3041.22 - Contracts

§3041.22. Contracts

The applicant shall enter into a contract with the state of Louisiana, agreeing to the terms and conditions upon which the tuition shall be paid, and such contract shall be prepared, approved, and signed by the chairman of the commission and shall be signed by the applicant. If the applicant fails to abide by the terms of the contract, the applicant shall be responsible for full and immediate payment in an amount equal to double the amount of any tuition paid on his behalf through the program, and the commission shall take all necessary steps to secure collection of the payment.

Acts 2004, No. 894, §1.



RS 17:3041.23 - Tulane University School of Medicine; contracts

§3041.23. Tulane University School of Medicine; contracts

The commission shall enter into such contracts for students who have been admitted to the medical school, and the money obligations of any such contract as made by the commission with the medical school shall be paid for out of funds to be provided in accordance with law for such purposes.

Acts 2004, No. 894, §1.



RS 17:3041.24 - Cancellation

§3041.24. Cancellation

The commission shall have authority to cancel any contract made between it and any applicant upon cause deemed sufficient by the commission, and the commission shall have authority to cancel such contracts which it may lawfully cancel made with the Tulane University School of Medicine and any of the schools as herein provided.

Acts 2004, No. 894, §1.



RS 17:3041.25 - Funding

§3041.25. Funding

Implementation of the program shall be subject to the appropriation of funds by the legislature for this purpose.

Acts 2004, No. 894, §1.



RS 17:3041.26 - Rules and regulations

§3041.26. Rules and regulations

The commission shall prescribe such rules and regulations as it deems necessary and proper to implement the provisions of this Chapter.

Acts 2004, No. 894, §1.



RS 17:3042 - Legislative findings; purpose

CHAPTER 20-B. LOUISIANA TAYLOR OPPORTUNITY PROGRAM

FOR STUDENTS-TEACHERS

§3042. Legislative findings; purpose

A. The legislature finds that there is a critical shortage of teachers in the state and it is the intent of the legislature to fund an adequate supply of teachers with demonstrated academic ability. The legislature further finds that funding such a supply of teachers is a public purpose and, pursuant to Article VII, Section 14 of the Constitution of Louisiana, the legislature intends to engage in a cooperative endeavor to effectuate such purpose.

B. It is the purpose and intent of this Chapter to provide for loans to eligible applicants who will obtain degrees from higher education institutions which will qualify them to become certified classroom teachers within the state. Additionally, the purpose of such loans shall be to bring about an adequate supply of capable teachers by inducing a sufficient number of the outstanding graduates of the colleges of this state to remain in Louisiana to practice teaching in the classroom, thus affording adequate, quality education to the people of Louisiana.

Added by Acts 1981, No. 934, §1, eff. Aug. 2, 1981; Acts 1986, No. 583, §1, eff. July 2, 1986; Acts 1991, No. 817, §1, eff. July 23, 1991; Acts 1997, No. 476, §1; Acts 2008, No. 652, §4, eff. July 1, 2008.



RS 17:3042.1 - Loans for students enrolled in colleges or universities to prepare to teach

§3042.1. Loans for students enrolled in colleges or universities to prepare to teach

A.(1) In addition to all other powers and duties of the Louisiana Student Financial Assistance Commission, the commission may make loans to a student who meets all of the following requirements:

(a) Is a bona fide citizen and resident of the state.

(b) Desires to become a teacher and has been accepted to enroll in a public or independent college or university in this state.

(c) Has a composite score on the American College Test or the Scholastic Aptitude Test which is, or is the equivalent to, a twenty-three on the 1990 version of the American College Test, or an equivalent concordant value on any subsequent version of such test or on the Scholastic Aptitude Test.

(d) Has a cumulative high school grade point average of at least a 3.25 on a 4.0 scale.

(e) Has successfully completed high school course work which constitutes a core curriculum and meets standards for admission to the eligible college or university. The core curriculum and the eligible college or university shall be as provided in Subpart B of Part I of Chapter 50 of this Title.

(f) Meets such other qualifications as the commission may prescribe by rule.

(2) The commission also may make loans to a student who meets the requirements of any one of the following Subparagraphs:

(a) Meets the requirements of Subparagraphs (1)(a) and (b) of this Subsection, has successfully completed not less than forty-eight credit hours of academic course work from an accredited college or university, has a cumulative grade point average on such course work of at least 3.00 calculated on a 4.00 scale, and meets such other qualifications as the commission may prescribe by rule.

(b) Meets the requirements of Subparagraphs (1)(a) and (b) of this Subsection, has a baccalaureate degree from an accredited college or university, has a cumulative undergraduate grade point average of at least 3.00 calculated on a 4.00 scale, and meets such other qualifications as the commission may prescribe by rule.

(c) Meets the requirements of Subparagraphs (1)(a) and (b) of this Subsection, has at least a master's degree from an accredited college or university, and meets such other qualifications as the commission may prescribe by rule.

B. The authority of the commission to make loans to persons eligible as provided in this Chapter shall be exercised in accordance with and be subject to the provisions of this Chapter.

C. The commission may make a loan to a student whom it deems to be qualified, upon such terms and conditions as the commission may impose in accordance with the provisions of this Chapter, provided the student intends to acquire a degree from a program approved by the State Board of Elementary and Secondary Education pursuant to R.S. 17:7.2 which leads to a degree in education or intends to pursue an alternative program which leads to regular certification as a teacher as provided by the State Board of Elementary and Secondary Education.

D. Any student to whom the commission has made a loan shall be required to maintain a cumulative college grade point average of at least 3.0 on a 4.0 scale at the conclusion of each academic year and to enter a program approved by the State Board of Elementary and Secondary Education pursuant to R.S. 17:7.2 which leads either to a degree in education or to regular certification as a teacher as soon as the student has earned sufficient credits to do so. If at any time a student who is receiving a loan fails to maintain the cumulative grade point average required by this Chapter for continued eligibility for this program or is placed on academic probation by the college or university he attends, he shall be ineligible for additional loans under this Chapter. The commission may resume making loans as provided in this Chapter when and if a student regains the cumulative grade point average required by this Chapter for continuing eligibility and is no longer on academic probation, provided that the period of ineligibility did not persist for more than two years from the date of loss of eligibility. The commission, by rule, may provide that a loan made to a student who leaves school for reasons specified by rule may be continued at the discretion of the commission.

E. It shall be the duty of the Louisiana Student Financial Assistance Commission, hereinafter referred to in this Chapter as "the commission", to:

(1) Accept and review each application for such a loan;

(2) To make careful and full investigation of the qualifications of each applicant; and

(3) To determine his or her eligibility to become the recipient of such a loan and to continue to be eligible for such loan.

F. The commission may prescribe such rules and regulations as it deems necessary and proper to carry out the purposes of this Chapter.

Added by Acts 1981, No. 934, §1, eff. Aug. 2, 1981. Amended by Acts 1982, No. 401, §1, eff. July 20, 1982; Acts 1984, No. 282, §1, eff. July 1, 1984; Acts 1986, No. 583, §1, eff. July 2, 1986; Acts 1989, No. 476, §1; Acts 1991, No. 817, §1, eff. July 23, 1991; Acts 1997, No. 476, §1; Acts 1998, 1st Ex. Sess., No. 165, §1, eff. May 7, 1998; Acts 2015, No. 227, §2.



RS 17:3042.2 - Amount; requirements

§3042.2. Amount; requirements

A.(1) A loan may be made by the commission pursuant to this Chapter for not in excess of four thousand dollars per undergraduate year for up to eight semesters or the equivalent of eight semesters at schools operating on a different schedule for any approved applicant who intends to acquire a degree in education from a program approved by the State Board of Elementary and Secondary Education as provided in R.S. 17:3042.1(C), provided such loan is used to defray the tuition and other expenses of any such applicant at a public or commission-approved independent college or university in Louisiana.

(2) A loan may be made by the commission pursuant to this Chapter for not in excess of six thousand dollars per undergraduate year for up to eight semesters or the equivalent of eight semesters at schools operating on a different schedule for any approved applicant who intends to acquire a degree in either the area of mathematics or chemistry and who intends to pursue an alternative program which leads to regular certification as a teacher as provided in R.S. 17:3042.1(C), provided such loan is used to defray the tuition and other expenses of any such applicant at a public or commission-approved independent college or university in Louisiana.

B. A loan made under the provisions of this Chapter to any applicant shall not exceed the amount provided in this Chapter, and shall be under such terms and conditions as may be provided under rules and regulations of the commission.

C. A student for whom a loan is made by the commission pursuant to the provisions of this Chapter shall be required to repay the full amount of the loan and interest thereon to the commission. Notwithstanding the foregoing, the commission shall forgive such a loan to the applicant in return for services rendered by the applicant by practicing his or her profession as a classroom teacher in the elementary or secondary schools of the state. One year's funding of the loan together with the interest thereon shall be forgiven by the commission for the applicant for each year of practicing his profession in any elementary or secondary school in Louisiana.

Added by Acts 1981, No. 934, §1, eff. Aug. 2, 1981. Amended by Acts 1983, No. 354, §1; Acts 1984, No. 282, §1, eff. July 1, 1984; Acts 1986, No. 583, §1, eff. July 2, 1986; Acts 1988, No. 116, §1; Acts 1991, No. 817, §1, eff. July 23, 1991; Acts 1997, No. 476, §1.



RS 17:3042.3 - Contract required; cancellation

§3042.3. Contract required; cancellation

A. Before the commission makes a loan for an applicant, the applicant shall enter into a contract with the Louisiana Student Financial Assistance Commission, agreeing to the terms and conditions upon which the loan shall be made, which said contract shall include such terms and provisions as will carry out the full purpose and intent of this Chapter. The form for the contract shall be prepared and approved by the attorney general and shall be signed by such officer or employee of the commission as the commission shall designate, and shall be signed by the applicant.

B.(1) The obligation of the applicant to repay a loan pursuant to the provisions of this Chapter shall remain in effect until the applicant has repaid the loan and the interest thereon as provided in this Chapter or the commission has forgiven the loan, all in accordance with the terms of the contract with the applicant for the loan.

(2) Upon breach of any terms of the contract by the applicant, or for any cause deemed sufficient by the commission, the remaining amount of the loan paid to the applicant which the commission has not forgiven in return for service shall become due and payable by the applicant in accordance with the terms of the contract between the commission and the applicant and the commission shall take all necessary steps to secure collection.

C. The commission is hereby vested with full and complete authority and power to sue in its own name any applicant for any balance due on a loan made by the commission.

Added by Acts 1981, No. 934, §1, eff. Aug. 2, 1981; Acts 1986, No. 583, §1, eff. July 2, 1986.



RS 17:3042.4 - Colleges and universities; contracts; cancellation

§3042.4. Colleges and universities; contracts; cancellation

A. The commission may make inquiry of the colleges and universities of Louisiana, make such arrangements and enter into such contracts or agreements with institutions of higher education in the state as shall be appropriate to carry out the provisions of this Chapter. Such contracts and agreements shall include such provisions as shall be agreed upon by the commission and the institution to provide for the administration by the institution of loans made pursuant to the provisions of this Chapter, including applications therefor and repayment thereof. Such contracts and agreements shall be approved by the attorney general.

B. The commission shall have authority to cancel such contracts and agreements, which it may lawfully cancel, made with any of the colleges or universities as herein provided.

Added by Acts 1981, No. 934, §1, eff. Aug. 2, 1981. Amended by Acts 1982, No. 401, §1, eff. July 20, 1982; Acts 1984, No. 282, §1, eff. July 1, 1984; Acts 1986, No. 583, §1, eff. July 2, 1986.



RS 17:3042.5 - Funding

§3042.5. Funding

The commission may receive and accept funds from public and private sources to meet administrative and other expenses of the implementation of this Chapter.

Added by Acts 1981, No. 934, §1, eff. Aug. 2, 1981; Acts 1986, No. 583, §1, eff. July 2, 1986; Acts 1992, No. 984, §6.



RS 17:3042.6 - Reports

§3042.6. Reports

The commission shall make an annual report to the legislature of its activities under the provisions of this Chapter.

Added by Acts 1981, No. 934, §1, eff. Aug. 2, 1981; Acts 1986, No. 583, §1, eff. July 2, 1986.



RS 17:3042.7 - Louisiana Teacher Corps

§3042.7. Louisiana Teacher Corps

A. A student for whom a loan is made pursuant to this Chapter and under the provisions of this Section shall, upon graduation and acceptance of a teaching position pursuant to this Section, be a member of the Louisiana Teacher Corps.

B.(1) Notwithstanding any other provision of this Chapter, the commission shall forgive any loan made to an applicant in return for services rendered by the applicant by practicing his profession as a classroom teacher in an elementary or secondary school which is located in an economically disadvantaged region of the state as shall be defined by the State Board of Elementary and Secondary Education. Two year's funding of the loan together with the interest thereon shall be forgiven by the commission for the applicant for each year of practicing his profession in an elementary or secondary school in an economically disadvantaged region of Louisiana.

(2) Applicants for this program shall meet all the requirements of this Chapter.

C. The provisions of this Section shall be implemented beginning with the 1993-1994 school year and thereafter.

Acts 1992, No. 507, §1.



RS 17:3042.8 - Repealed by Acts 2003, No. 560, §4, eff. June 27, 2003, and Acts 2003, No. 1195, §5, eff. July 3, 2003.

§3042.8. Repealed by Acts 2003, No. 560, §4, eff. June 27, 2003, and Acts 2003, No. 1195, §5, eff. July 3, 2003.



RS 17:3042.11 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

CHAPTER 20-B-1. TEACHERS EDUCATION TRUST FUND

INCENTIVE PROGRAM

§3042.11. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 17:3042.12 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3042.12. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3042.13 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3042.13. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3042.14 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3042.14. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3042.21 - Repealed by Acts 1997, No. 1116, 2.

§3042.21. Repealed by Acts 1997, No. 1116, §2.



RS 17:3042.22 - Repealed by Acts 1997, No. 1116, 2.

§3042.22. Repealed by Acts 1997, No. 1116, §2.



RS 17:3042.23 - Repealed by Acts 1997, No. 1116, 2.

§3042.23. Repealed by Acts 1997, No. 1116, §2.



RS 17:3042.24 - Repealed by Acts 1997, No. 1116, 2.

§3042.24. Repealed by Acts 1997, No. 1116, §2.



RS 17:3042.25 - Repealed by Acts 1997, No. 1116, 2.

§3042.25. Repealed by Acts 1997, No. 1116, §2.



RS 17:3042.26 - Repealed by Acts 1997, No. 1116, 2.

§3042.26. Repealed by Acts 1997, No. 1116, §2.



RS 17:3042.27 - Repealed by Acts 1997, No. 1116, 2.

§3042.27. Repealed by Acts 1997, No. 1116, §2.



RS 17:3042.31 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

CHAPTER 20-B-3. LOUISIANA HONORS

SCHOLARSHIP PROGRAM

§3042.31. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3042.32 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3042.32. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3042.33 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3042.33. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3042.34 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3042.34. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3042.35 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3042.35. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3042.36 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3042.36. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3042.41 - BIENVILLE PARISH SCHOOL

CHAPTER 20-B-4. BIENVILLE PARISH SCHOOL

BOARD LOAN PROGRAM FOR TEACHER PREPARATION

§3042.41. Legislative findings; purpose

A. The legislature finds that there is a critical shortage of teachers in the state and it is the intent of the legislature to provide for an adequate supply of teachers with demonstrated academic ability. The legislature further finds that funding such a supply of teachers is a public purpose and, pursuant to Article VII, Section 14 of the Constitution of Louisiana, the legislature intends to provide for a cooperative endeavor to effectuate such purpose.

B. It is the purpose and intent of this Chapter to provide for loans to eligible applicants who will obtain degrees from higher education institutions which will qualify them to become certified classroom teachers. Additionally, the purpose of such loans shall be to bring about an adequate supply of capable teachers in areas of teacher shortage by inducing a sufficient number of the outstanding graduates of the colleges of this state to remain in Louisiana to practice teaching in the classrooms of Bienville Parish, thus affording adequate, quality education to the people of this parish which has a need for teachers.

Acts 1997, No. 425, §1, eff. June 22, 1997.



RS 17:3042.42 - Loans for students enrolled in colleges or universities to prepare to teach; Bienville Parish School Board; authority

§3042.42. Loans for students enrolled in colleges or universities to prepare to teach; Bienville Parish School Board; authority

A. The Bienville Parish School Board, hereinafter referred to as "the board", may, with the use of board funds, make loans to a student who meets all of the following requirements:

(1) Is a bona fide citizen and resident of the state and is domiciled in Bienville Parish.

(2) Desires to become a teacher and has been accepted to enroll in a public college or university in this state.

(3) Has a composite score on the American College Test or the Scholastic Aptitude Test which is, or is the equivalent to, a nineteen on the 1990 version of the American College Test, or an equivalent concordant value on any subsequent version of such test.

(4) Meets such other qualifications as the board may prescribe by rule.

B. The board may make a loan to a student who it deems to be qualified, upon such terms and conditions as the board may impose in accordance with the provisions of this Chapter, provided the student intends to acquire a degree from a program approved by the State Board of Elementary and Secondary Education pursuant to R.S. 17:7.2 which leads to a degree in education or intends to pursue an alternative program which leads to regular certification as a teacher as provided by the State Board of Elementary and Secondary Education. Additionally, the student shall be pursuing certification in an area in which there is a shortage of qualified teachers as determined by the school board after conducting a duly advertised public hearing.

C. Any student to whom the board has made a loan shall be required to maintain a cumulative college grade point average of at least 3.0 on a 4.0 scale and to enter a program approved by the State Board of Elementary and Secondary Education pursuant to R.S. 17:7.2 which leads either to a degree in education or to regular certification as a teacher as soon as the student has earned sufficient credits to do so.

D. It shall be the duty of the board to do all of the following:

(1) Accept and review each application for such a loan.

(2) Make careful and full investigation of the qualifications of each applicant.

(3) Determine the eligibility of the applicant to become the recipient of such a loan and to continue to be eligible for such loan.

E. The board may prescribe such rules and regulations as it deems necessary and proper to carry out the purposes of this Chapter which shall include and provide for an open and competitive process for determining loan recipients.

Acts 1997, No. 425, §1, eff. June 22, 1997.



RS 17:3042.43 - Amount; requirements

§3042.43. Amount; requirements

A. A loan may be made by the board pursuant to this Chapter for an amount not in excess of two thousand dollars per undergraduate year or a total of eight thousand dollars for any approved applicant, provided such loan is used to defray the tuition and other expenses of any such applicant at a public college or university in Louisiana.

B. A student for whom a loan is made by the board pursuant to the provisions of this Chapter shall be required to repay the full amount of the loan and interest thereon to the board. Notwithstanding the foregoing, the board shall forgive such a loan to the applicant in return for services rendered by the applicant by practicing his or her profession as a classroom teacher in any public elementary or secondary school in Bienville Parish in an area of critical shortage as designated in writing by the board. One year's funding of the loan together with the interest thereon shall be forgiven by the board for the applicant for each two years of practicing his profession in any elementary or secondary school in Bienville Parish as provided in this Subsection.

Acts 1997, No. 425, §1, eff. June 22, 1997.



RS 17:3042.44 - Contract required; cancellation

§3042.44. Contract required; cancellation

A. Before the board makes a loan for an applicant, the applicant shall enter into a contract with the board, agreeing to the terms and conditions upon which the loan shall be made, which said contract shall include such terms and provisions as will carry out the full purpose and intent of this Chapter. The form for the contract shall be prepared and approved by the board and shall be signed by such officer or employee of the board as the board shall designate, and shall be signed by the applicant.

B.(1) The obligation of the applicant to repay a loan pursuant to the provisions of this Chapter shall remain in effect until the applicant has repaid the loan and the interest thereon as provided in this Chapter or the board has forgiven the loan, all in accordance with the terms of the contract with the applicant for the loan.

(2) Upon breach of any terms of the contract by the applicant, or for any cause deemed sufficient by the board, the remaining amount of the loan paid to the applicant which the board has not forgiven in return for service shall become due and payable by the applicant in accordance with the terms of the contract between the board and the applicant and the board shall take all necessary steps to secure collection.

C. The board is hereby vested with full and complete authority and power to sue in its own name any applicant for any balance due on a loan made by the board.

Acts 1997, No. 425, §1, eff. June 22, 1997.



RS 17:3042.45 - Colleges and universities; contracts; cancellation

§3042.45. Colleges and universities; contracts; cancellation

A. The board may make inquiry of the colleges and universities of Louisiana, make such arrangements, and enter into such contracts or agreements with institutions of higher education in the state as shall be appropriate to carry out the provisions of this Chapter. Such contracts and agreements shall include such provisions as shall be agreed upon by the board and the institution to provide for the administration by the institution of loans made pursuant to the provisions of this Chapter, including applications therefor and repayment thereof.

B. The board shall have authority to cancel such contracts and agreements, which it may lawfully cancel, made with any of the colleges or universities as herein provided.

Acts 1997, No. 425, §1, eff. June 22, 1997.



RS 17:3042.46 - Funding

§3042.46. Funding

The board may receive and accept funds from public and private sources to meet administrative and other expenses of the implementation of this Chapter.

Acts 1997, No. 425, §1, eff. June 22, 1997.



RS 17:3042.47 - Board resolution; public hearing

§3042.47. Board resolution; public hearing

If the board determines to establish a loan program as provided in this Chapter, it shall do so by appropriate resolution. Prior to adopting such resolution, the board shall conduct a public hearing on the issue of establishing the program which shall have been advertised in the official journal of the board at least once and which shall be held at least fifteen days prior to the adoption of the resolution.

Acts 1997, No. 425, §1, eff. June 22, 1997.



RS 17:3042.51 - Legislative findings; purpose

CHAPTER 20-B-5. GUARANTEE OF NURSING SCHOOL LOANS

FOR CERTAIN NURSING STUDENTS

§3042.51. Legislative findings; purpose

A. The legislature finds that there is a critical shortage of nurses in the state and it is the intent of the legislature to provide for an adequate supply of nurses who will practice nursing in the state of Louisiana. The legislature further finds that funding such a supply of nurses is a public purpose and, pursuant to Article VII, Section 14 of the Constitution of Louisiana, the legislature intends to provide for a cooperative endeavor to effectuate such purpose.

B. It is the purpose and intent of this Chapter to provide for loans to eligible applicants who will obtain degrees or diplomas from postsecondary education institutions which will qualify them to become licensed practical nurses, registered nurses, or nurse faculty. Additionally, the purpose of such loans shall be to bring about an adequate supply of capable licensed practical nurses, registered nurses, and nurse faculty by inducing a sufficient number of the graduates of the colleges, universities, and nursing schools of this state to remain in Louisiana to practice or teach nursing, thus affording adequate, quality nursing care to the people of the state.

Acts 2003, No. 885, §1, eff. July 1, 2003.



RS 17:3042.52 - Loans for certain nursing students; Louisiana Student Financial Assistance Commission; authority

§3042.52. Loans for certain nursing students; Louisiana Student Financial Assistance Commission; authority

A. The Louisiana Student Financial Assistance Commission, hereinafter referred to as "the commission", may with the use of funds appropriated for such purpose, make loans to a student who meets all of the requirements in Paragraph (1) of this Subsection and any one of the requirements in Paragraph (2) of this Subsection:

(1)(a) Is a bona fide citizen and resident of the state. However, first priority shall be given to students who have been residents of the state for at least two years.

(b) Meets such other qualifications as the commission may prescribe by rule.

(2)(a) Desires to become a licensed practical nurse and has been accepted to enroll in a nursing program in this state approved by the Louisiana State Board of Practical Nurse Examiners.

(b) Desires to become a registered nurse and has been accepted to enroll in a nursing program in this state approved by the Louisiana State Board of Nursing.

(c) Desires to become qualified to teach nursing and has been accepted to enroll in a master of science in nursing program in this state approved by the Louisiana State Board of Nursing.

B. The commission may make a loan to a student who it deems to be qualified, upon such terms and conditions as the commission may impose in accordance with the provisions of this Chapter, provided the student intends to acquire a degree or diploma from a program approved by the Louisiana State Board of Nursing or the Louisiana State Board of Practical Nurse Examiners which leads to a degree or diploma in licensed practical nursing or registered nursing or leads to a degree which qualifies such individual to teach nursing.

C. Any student to whom the commission has made a loan shall be required to maintain all requirements set forth by the college, university, or nursing school such student is attending.

D. It shall be the duty of the commission to do all of the following:

(1) Accept and review each application for such a loan.

(2) Make careful and full investigation of the qualifications of each applicant.

(3) Determine the eligibility of the applicant to become the recipient of such a loan and to continue to be eligible for such loan.

E. The commission may prescribe such rules and regulations as it deems necessary and proper to carry out the purposes of this Chapter which shall include and provide for an open and competitive process for determining loan recipients.

Acts 2003, No. 885, §1, eff. July 1, 2003.



RS 17:3042.53 - Amount; requirements

§3042.53. Amount; requirements

A. A loan may be made by the commission pursuant to this Chapter for not in excess of the actual tuition charges per postsecondary year, provided such loan is used to defray the tuition of any such applicant at a college, university, or school of nursing.

B. A student for whom a loan is made by the commission pursuant to the provisions of this Chapter shall be required to repay the full amount of the loan and interest thereon to the commission. Notwithstanding the foregoing, the commission shall forgive such a loan to the applicant in return for services rendered by the applicant by practicing his or her profession full time as a nurse or nurse faculty member in the state of Louisiana. One year's funding of the loan together with the interest thereon shall be forgiven by the commission for the applicant for each year of practicing as a licensed practical nurse, registered nurse, or nurse faculty in the state of Louisiana as provided in this Subsection.

Acts 2003, No. 885, §1, eff. July 1, 2003.



RS 17:3042.54 - Contract required; cancellation

§3042.54. Contract required; cancellation

A. Before the commission makes a loan for an applicant, the applicant shall enter into a contract with the commission, agreeing to the terms and conditions upon which the loan shall be made, which said contract shall include such terms and provisions as will carry out the full purpose and intent of this Chapter. The form for the contract shall be prepared and approved by the commission and shall be signed by such officer or employee of the commission as the commission shall designate, and shall be signed by the applicant.

B.(1) The obligation of the applicant to repay a loan pursuant to the provisions of this Chapter shall remain in effect until the applicant has repaid the loan and the interest thereon as provided in this Chapter or the commission has forgiven the loan, all in accordance with the terms of the contract with the applicant for the loan.

(2) Upon breach of any terms of the contract by the applicant, or for any cause deemed sufficient by the commission, the remaining amount of the loan paid to the applicant which the commission has not forgiven in return for service shall become due and payable by the applicant in accordance with the terms of the contract between the commission and the applicant and the commission shall take all necessary steps to secure collection.

C. The commission is hereby vested with full and complete authority and power to sue in its own name any applicant for any balance due on a loan made by the commission.

Acts 2003, No. 885, §1, eff. July 1, 2003.



RS 17:3042.55 - Colleges, universities, and nursing schools; contracts; cancellation

§3042.55. Colleges, universities, and nursing schools; contracts; cancellation

A. The commission may make inquiry of the colleges, universities, and nursing schools of Louisiana, make such arrangements and enter into such contracts or agreements with institutions of postsecondary education and nursing schools in the state as shall be appropriate to carry out the provisions of this Chapter. Such contracts and agreements shall include such provisions as shall be agreed upon by the commission and the institution or school to provide for the administration by the institution of loans made pursuant to the provisions of this Chapter, including applications therefor and repayment thereof.

B. The commission shall have authority to cancel such contracts and agreements, which it may lawfully cancel, made with any of the colleges or universities as herein provided.

Acts 2003, No. 885, §1, eff. July 1, 2003.



RS 17:3042.56 - Funding

§3042.56. Funding

The commission may receive and accept funds from public and private sources to meet administrative and other expenses of the implementation of this Chapter.

Acts 2003, No. 885, §1, eff. July 1, 2003.



RS 17:3042.61 - Legislative findings; purpose; definitions

CHAPTER 20-B-6. VETERINARY SCHOOL LOANS

FOR CERTAIN VETERINARY STUDENTS

§3042.61. Legislative findings; purpose; definitions

A. The legislature finds that there is a critical shortage of food animal veterinarians in the state, and it is the intent of the legislature to provide for an adequate supply of veterinarians who will practice food animal veterinary medicine in the state of Louisiana. The legislature further finds that funding such a supply of food animal veterinarians is a public purpose and, pursuant to Article VII, Section 14 of the Constitution of Louisiana, the legislature intends to provide for a cooperative endeavor to effectuate such purpose.

B. It is the purpose and intent of this Chapter to provide for loans to eligible applicants who will obtain doctor of veterinary medicine degrees from schools of veterinary medicine which will qualify them to become food animal veterinarians. Additionally, the purpose of such loans shall be to bring about an adequate supply of capable food animal veterinarians by inducing a sufficient number of the graduates of the schools of veterinary medicine of this state to remain in Louisiana to practice food animal veterinary medicine.

C. For the purposes of this Chapter, a school of veterinary medicine shall be defined as any veterinary college or division of a university or college in Louisiana that offers the degree of doctor of veterinary medicine or its equivalent and that conforms to the standards required for accreditation by the American Veterinary Medical Association and approved by the Louisiana Board of Veterinary Medicine.

Acts 2004, No. 809, §1, eff. July 12, 2004.



RS 17:3042.62 - Loans for certain veterinary students; Louisiana Student Financial Assistance Commission; authority

§3042.62. Loans for certain veterinary students; Louisiana Student Financial Assistance Commission; authority

A. The Louisiana Student Financial Assistance Commission, hereinafter referred to as "the commission", may use funds appropriated for or otherwise available to the commission for such purpose to make loans to not more than four students each year who each meet all of the following eligibility criteria:

(1) Is a bona fide citizen and resident of the state. However, first priority shall be given to students who have been residents of the state for at least two years.

(2) Has been accepted to enroll in a school of veterinary medicine.

(3) Intends to acquire a doctor of veterinary medicine degree from a school of veterinary medicine.

(4) Intends to practice as a food animal veterinarian in the state of Louisiana.

(5) Meets such other qualifications as the commission may prescribe by rule.

B. The commission may make a loan to a student who it deems to be qualified, upon such terms and conditions as the commission may impose in accordance with the provisions of this Chapter.

C. Any student to whom the commission has made a loan shall be required to maintain all requirements set forth by the school of veterinary medicine such student is attending.

D. It shall be the duty of the commission to do all of the following:

(1) Accept and review each application for such a loan.

(2) Make careful and full investigation of the qualifications of each applicant.

(3) Determine the eligibility of the applicant to become the recipient of such a loan and to continue to be eligible for such loan.

E. The commission may prescribe such rules and regulations as it deems necessary and proper to carry out the purposes of this Chapter which shall include and provide for an open and competitive process for determining loan recipients.

Acts 2004, No. 809, §1, eff. July 12, 2004.



RS 17:3042.63 - Amount; requirements

§3042.63. Amount; requirements

A. A loan may be made by the commission pursuant to this Chapter for not in excess of the amount of actual tuition charges to be paid by the student to a school of veterinary medicine, provided such loan is used to defray the tuition of any such applicant at a school of veterinary medicine. Such a loan shall be made at such time, in such amounts, and in such increments as the commission shall determine and as shall be provided in the contract with the applicant as provided in this Chapter.

B. A student for whom a loan is made by the commission pursuant to the provisions of this Chapter shall be required to repay the full amount of the loan and interest thereon to the commission. Notwithstanding the foregoing, the commission shall forgive such a loan to the applicant in return for services rendered by the applicant by practicing his or her profession full time as a food animal veterinarian in the state of Louisiana. A portion of the loan equal to a year's tuition charges together with the interest thereon shall be forgiven for the student by the commission for each year the student practices as a food animal veterinarian in the state of Louisiana as provided in this Subsection.

Acts 2004, No. 809, §1, eff. July 12, 2004.



RS 17:3042.64 - Contract required; cancellation

§3042.64. Contract required; cancellation

A. Before the commission makes a loan for an applicant, the applicant shall enter into a contract with the commission, agreeing to the terms and conditions upon which the loan shall be made, which contract shall include such terms and provisions as will carry out the full purpose and intent of this Chapter. The form for the contract shall be prepared and approved by the commission, shall be signed by such officer or employee of the commission as the commission shall designate, and shall be signed by the applicant.

B.(1) The obligation of the applicant to repay a loan pursuant to the provisions of this Chapter shall remain in effect until the applicant has repaid the loan and the interest thereon as provided in this Chapter or the commission has forgiven the loan, all in accordance with the terms of the contract with the applicant for the loan.

(2) Upon breach of any terms of the contract by the applicant, or for any cause deemed sufficient by the commission, the remaining amount of the loan paid to the applicant which the commission has not forgiven in return for service shall become due and payable by the applicant in accordance with the terms of the contract between the commission and the applicant, and the commission shall take all necessary steps to secure collection, up to and including referral to the attorney general for collection.

(3) The attorney general shall be responsible for collection of any balance due to the state from a participant for breach of a contract as required by this Section.

C. The commission is hereby vested with full and complete authority and power to sue in its own name any applicant for any balance due on a loan made by the commission.

Acts 2004, No. 809, §1, eff. July 12, 2004.



RS 17:3042.65 - Schools of veterinary medicine; contracts; cancellation

§3042.65. Schools of veterinary medicine; contracts; cancellation

A. The commission may make inquiry of the schools of veterinary medicine of Louisiana and may make such arrangements and enter into such contracts or agreements with schools of veterinary medicine in the state as shall be appropriate to carry out the provisions of this Chapter. Such contracts and agreements shall include such provisions as shall be agreed upon by the commission and the school to provide for the administration by the school of loans made pursuant to the provisions of this Chapter, including applications therefor and repayment thereof.

B. The commission shall have authority to cancel such contracts and agreements, which it may lawfully cancel, made with any of the schools of veterinary medicine as herein provided.

Acts 2004, No. 809, §1, eff. July 12, 2004.



RS 17:3042.66 - Funding

§3042.66. Funding

The commission may receive and accept funds from public and private sources to meet administrative and other expenses of the implementation of this Chapter.

Acts 2004, No. 809, §1, eff. July 12, 2004.



RS 17:3043 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

CHAPTER 20-C. TUITION ASSISTANCE GRANTS PROGRAM

§3043. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3043.1 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3043.1. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3043.2 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3043.2. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3044.1 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

CHAPTER 20-D. MINORITY HEALTH PROFESSIONS

EDUCATION FOUNDATION

§3044.1. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 17:3044.2 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§3044.2. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 17:3044.3 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§3044.3. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 17:3044.4 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§3044.4. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 17:3044.5 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§3044.5. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 17:3045 - Purpose

CHAPTER 20-E. LOUISIANA OPPORTUNITY LOAN PROGRAM

§3045. Purpose

It is the purpose of this Chapter to assist middle income students in meeting the rising costs of higher education and thereby increase the educational opportunities of such students by providing low interest rate student loans to assist Louisiana students in furthering their higher education goals.

Acts 1991, No. 799, §1, eff. July 22, 1991.



RS 17:3045.1 - Louisiana Opportunity Loan Program; creation; management

§3045.1. Louisiana Opportunity Loan Program; creation; management

A. There is hereby created the Louisiana Opportunity Loan Program to provide low interest non-subsidized educational loans to students without having to meet an income requirement. Such loans may be referred to as "LA-OP Loans".

B. The program shall be administered and managed by the Louisiana Student Financial Assistance Commission, referred to in this Chapter as "the commission".

Acts 1991, No. 799, §1, eff. July 22, 1991.



RS 17:3045.2 - Louisiana Opportunity Loan Fund, creation

§3045.2. Louisiana Opportunity Loan Fund, creation

A. There shall be established in the state treasury the Louisiana Opportunity Loan Fund, referred to herein as the "LA-OP Loan Fund".

B. Such funds as are made available for the Louisiana Opportunity Loan Program by donation from private sources shall be deposited immediately upon receipt into the state treasury. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, relative to the Bond Security and Redemption Fund, and prior to being placed in the state general fund, all of the earnings on the investment of monies in the LA-OP Loan Fund shall be credited to the LA-OP Loan Fund. The monies in this fund shall be used solely as provided in R.S. 17:3045.3 as appropriated by the legislature.

Acts 1991, No. 799, §1, eff. July 22, 1991; Acts 1991, 3rd E.S., No. 3, §1, eff. Aug. 5, 1991.



RS 17:3045.3 - Appropriation; procedure

§3045.3. Appropriation; procedure

The commission may administer and manage all money, including any appropriation to the commission from the state general fund for the purpose of making loans pursuant to this Chapter, all interest made on loans pursuant to this Chapter and all principal repaid on loans that has been appropriated in whatever manner maximizes the amount of money available for LA-OP loans that is consistent with federal reinsurance requirements and state budget practices.

Acts 1991, No. 799, §1, eff. July 22, 1991; Acts 1991, 3rd E.S., No. 3, §1, eff. Aug. 5, 1991; Acts 2012, No. 834, §2, eff. July 1, 2012.



RS 17:3045.4 - Louisiana Financial Assistance Commission; duties

§3045.4. Louisiana Financial Assistance Commission; duties

The commission shall:

(1) Serve as a direct lender of non-subsidized student loans.

(2) Accept and review each loan application.

(3) Determine the applicant's eligibility and continued eligibility.

(4) Collect any balance which may become due as the result of default on any loan, for which purpose the commission shall have all the same authority as they have for the guaranteed student loan program.

(5) Provide by rule for:

(a) A mechanism for informing students of the availability of the loans.

(b) The creation of all applications, forms, promissory notes, and other instruments necessary for the administration of the program.

(c) An interest rate, which rate shall not exceed the maximum interest rate authorized by the Federal Higher Education Act of 1965.

(d) Any other items necessary for the administration of the program.

Acts 1991, No. 799, §1, eff. July 22, 1991.



RS 17:3045.5 - Loan amounts

§3045.5. Loan amounts

The annual and aggregate loan limits for each eligible student borrower shall be in accordance with those limits established for the Stafford Loan Program authorized by Title IV of the Higher Education Act of 1965 as amended.

Acts 1991, No. 799, §1, eff. July 22, 1991; Acts 1991, 3rd E.S., No. 3, §1, eff. Aug. 5, 1991.



RS 17:3045.6 - Eligibility requirements

§3045.6. Eligibility requirements

Students desiring to receive a loan under the provisions of this Chapter shall meet all of the following requirements:

(1) Be a resident of Louisiana as defined by the commission.

(2) Be a United States citizen, national, or eligible permanent resident of the United States.

(3) Be enrolled full time at any state public postsecondary institution or any institution that is a member of the Louisiana Association of Independent Colleges and Universities and be making satisfactory academic progress, or be accepted for initial enrollment at such institution.

(4) Not be in default on any other student loans or owe a refund to any financial aid program.

Acts 1991, No. 799, §1, eff. July 22, 1991; Acts 1991, 3rd E.S., No. 3, §1, eff. Aug. 5, 1991.



RS 17:3045.7 - Repayment of loans

§3045.7. Repayment of loans

All repaid principal and interest resulting from repayment of a loan shall be credited to the commission for the commission's use in making further loans.

Acts 1991, No. 799, §1, eff. July 22, 1991; Acts 1991, 3rd E.S., No. 3, §1, eff. Aug. 5, 1991.



RS 17:3045.8 - Loan funds; availability

§3045.8. Loan funds; availability

The receipt of a LA-OP loan by an eligible borrower is subject to the availability of lending capital provided by appropriation.

Acts 1991, No. 799, §1, eff. July 22, 1991; Acts 1991, 3rd E.S., No. 3, §1, eff. Aug. 5, 1991; Acts 2012, No. 834, §2, eff. July 1, 2012.



RS 17:3046 - Louisiana GO Grant program; legislative findings

CHAPTER 20-F. LOUISIANA GO GRANT PROGRAM

§3046. Louisiana GO Grant program; legislative findings

A. The legislature finds that a college education should be available to all qualified students, regardless of their financial means, and declares that the Louisiana GO Grant program established by the Board of Regents has enhanced access to postsecondary educational opportunities for Louisiana students with demonstrated financial need by providing critically needed assistance to help cover the cost of attending postsecondary education institutions in the state. The legislature further finds that leveraging access to postsecondary education for students with demonstrated financial need ensures that all qualified students are afforded an opportunity to achieve their full educational potential, increase their overall quality of life, and maximize their contribution to the state's economic development.

B. Notwithstanding any other provision of this Chapter to the contrary, any public or private entity, including any nonprofit organization, may make a directed donation to any eligible postsecondary institution for a student who is a recipient of a Louisiana GO Grant.

Acts 2010, No. 655, §1, eff. June 29, 2010; Acts 2014, No. 778, §1, eff. July 1, 2014.



RS 17:3046.1 - Eligibility

§3046.1. Eligibility

The Board of Regents shall provide for the participation of any student who meets the following requirements:

(1) Is a Louisiana resident at the time of application.

(2) Meets the admission requirements and is enrolled in a Louisiana public college or university or a regionally accredited independent college or university in the state that is a member of the Louisiana Association of Independent Colleges and Universities, hereafter referred to collectively as "eligible colleges and universities".

(3) Is a recipient of a federal Pell Grant or has submitted a Free Application for Federal Student Aid and is a recipient of a financial need grant from an eligible college or university or any other need-based aid as determined by the Board of Regents.

(4) Is determined to have unmet needs with regards to the ability to pay the cost of attendance for the eligible college or university in which the student is enrolled.

(5) Maintains steady academic progress as defined by the Board of Regents for continued participation.

(6) Meets any other eligibility criteria the Board of Regents may require.

Acts 2010, No. 655, §1, eff. June 29, 2010.



RS 17:3046.2 - Administration; rulemaking authority

§3046.2. Administration; rulemaking authority

A. The Board of Regents shall establish the criteria for initial and continuing eligibility, the method for determining the award amount, and other program requirements not otherwise provided in this Chapter.

B. The Louisiana Student Financial Assistance Commission, through the office of student financial assistance, shall administer the program and shall adopt rules necessary to implement the provisions of this Chapter in accordance with the Administrative Procedure Act.

Acts 2010, No. 655, §1, eff. June 29, 2010.



RS 17:3046.3 - Private Scholarships

§3046.3 Private scholarships

A. Recognizing the success and growth of the Louisiana GO Grant program and in order to maintain the long-term financial stability of the program, private businesses, industry, foundations, charities, individuals and other groups may request from the division of administration that, notwithstanding any provision of law to the contrary, they may create privately funded scholarship programs to make payments to eligible colleges and universities on behalf of individual students. If the division of administration were to approve a private scholarship program then any scholarship funds received by an eligible college or university from a private scholarship program on behalf of a student shall cause a reduction in the dollar amount of the grant award to the eligible college or university attributable to that student such that the grant award associated with that student shall be an amount that is equal to the dollar amount that the grant would have been if no such private scholarship funds had been received less the amount of private scholarship funds received by the eligible college or university on behalf of that student.

B. This Section shall in no way be interpreted in such a manner that a student could receive less benefits from a combination of the grants from the program and the private scholarship funded on his behalf then he would have received solely from the grant program if there had been no private scholarship funded on his behalf. Therefore, to the extent that any privately funded scholarship funds provided for in this Section made to an eligible college or university on behalf of a qualified student are for an amount less than the amount a given student would have otherwise received as a grant if no such private scholarship funds had been paid under this Section and the criteria established by the Board of Regents, then the eligible college or university shall receive that difference on behalf of the student as the student's grant from the Louisiana GO Grant program.

C. As provided in this Section, when an eligible college or university receives privately funded scholarship funds on behalf of a student, the state funds for the Louisiana GO Grant program shall be reduced by the amount of the private scholarship program funds so received. The commissioner of administration shall determine and specify the amount of the reduction from the source of the funds to provide the maximum benefit to the state from the privately funded scholarship program. The state treasurer shall deposit the amount of the reduction as specified by the commissioner of administration into the Overcollections Fund created in R. S. 39:100.21 and credit the deposit to an account within the fund hereby established and created to be known as the "Program Participation Savings Account".

Acts 2014, No. 778, §1, eff. July 1, 2014.



RS 17:3046.4 - Terminated July 9, 1998. See Acts 1992, No. 938, §1, and Acts 1995, No. 1296, §1.

3046.4 Terminated July 9, 1998. See Acts 1992, No. 938, §1, and Acts 1995, No. 1296, §1.



RS 17:3046.5 - Terminated July 9, 1998. See Acts 1992, No. 938, §1, and Acts 1995, No. 1296, §1.

3046.5 Terminated July 9, 1998. See Acts 1992, No. 938, §1, and Acts 1995, No. 1296, §1.



RS 17:3048.1 - Repealed

§3048.1. Repealed by Acts 2015, No. 227, §3.

NOTE: See Acts 2015, No. 227, §4, relative to R.S. 17:3048.1(A)(1)(a)(i), (ii), and (iii)(ee)(III) and (S)(1) through (3) as repealed by Act No. 227 remaining in effect for students, if applicable.



RS 17:3048.2 - Repealed

§3048.2. Repealed by Acts 2015, No. 227, §3.

NOTE: See Acts 2015, No. 227, §4, relative to R.S. 17:3048.2(D) and (G) remaining in effect for students if applicable.



RS 17:3048.3 - Repealed

§3048.3. Repealed by Acts 2015, No. 227, §3.



RS 17:3048.4 - Repealed

§3048.4. Repealed by Acts 2015, No. 227, §3.



RS 17:3048.5 - Repealed

§3048.5. Repealed by Acts 2015, No. 227, §3.



RS 17:3048.6 - Repealed

§3048.6. Repealed by Acts 2015, No. 227, §3.



RS 17:3048.7 - Repealed

§3048.7. Repealed by Acts 2015, No. 227, §3.



RS 17:3050.1 - Purpose

CHAPTER 20-H. GRANT OPPORTUNITY FOR YOUTH

CHALLENGE SKILL TRAINING PROGRAM

§3050.1. Purpose

It is the purpose of this Chapter to encourage and assist those students who graduate from the Louisiana National Guard's Youth ChalleNGe Program to continue their education and enhance their skills by providing for tuition at an eligible Louisiana postsecondary institution to further their skills and occupational training in a technical program.

Acts 2003, No. 826, §1, eff. July 1, 2003.



RS 17:3050.2 - Tuition grants; eligibility; continuation; limits

§3050.2. Tuition grants; eligibility; continuation; limits

A.(1) As part of the Grant Opportunity for Youth ChalleNGe Skills Training Program, hereinafter referred to as the "GO-Youth ChalleNGe Program", the state shall award a grant in an amount determined by the administering agency to equal the actual cost of tuition of any student who enrolls on a full-time basis in a Louisiana public postsecondary institution to pursue skill or occupational training, including a vocational technical education certificate or diploma or a nonacademic undergraduate degree.

(2) The state shall award a grant in an amount determined by the administering agency to be equal to the average grant amount paid under this Section for students attending a public postsecondary institution to any student who enrolls on a full-time basis at a regionally accredited independent college or university in the state that is a member of the Louisiana Association of Independent Colleges or Universities to pursue skill or occupational training, including a vocational technical education certificate or diploma or a nonacademic undergraduate degree.

(3) To be eligible for a grant as provided for in this Section, a student must meet all of the following qualifications and all other applicable qualifications of this Chapter:

(a) Is a resident of Louisiana, as defined by the administering agency, during the twenty-four months preceding enrollment in a technical program at an eligible postsecondary institution.

(b) Has been certified to have graduated from the Youth ChalleNGe Program and earned a general education diploma, and unless granted an exception for cause by the administering agency, has enrolled in an eligible postsecondary institution not later than the semester, excluding summer semesters or sessions, immediately following the first anniversary of the date that the student graduated from the Louisiana National Guard's Youth ChalleNGe Program, or if the student joins the armed forces of the United States upon graduation has enrolled in an eligible postsecondary institution not later than the semester, excluding summer semesters or sessions, immediately following the fifth anniversary of the date that the student graduated from the Louisiana National Guard's Youth ChalleNGe Program.

(c) Has no criminal conviction, except for misdemeanor traffic violations and, if the student has been in the armed forces of the United States and has separated from such service, has received an honorable discharge or general discharge under honorable conditions.

B.(1) To continue such grant to pursue skill or occupational training, the student shall meet all of the following requirements:

(a) Maintain continuous enrollment as a full-time student unless granted an exception for cause by the administering agency.

(b) Make steady progress as defined by the administering agency toward completion of the requirements of the program in which enrolled earning not less than the minimum hours of credit required for full-time standing or the required number of hours needed to complete the program's requirements.

(c) Have a cumulative grade point average of at least 2.5 calculated on a 4.00 scale.

(d) Have no criminal conviction, except for misdemeanor traffic violations and, if the student has been in the armed forces of the United States and has separated from such service, has received an honorable discharge or general discharge under honorable conditions.

(2) If at any time a student fails to maintain the cumulative grade point average required for continuation of the grant or as of the end of any term during the school year fails to make steady progress as defined by the administering agency, the student shall become ineligible for further tuition grant payments. Payments may be reinstated upon attainment of the grade point average required for continuation of the tuition grant and the standards for steady progress, provided that the student has maintained other continuation requirements and the period of ineligibility did not persist for more than one year from the date of loss of eligibility.

C. No student shall be eligible for a tuition grant pursuant to this Section for more than two years unless an extension is granted by the administering agency in accordance with its rules.

Acts 2003, No. 826, §1, eff. July 1, 2003.



RS 17:3050.3 - Administration

§3050.3. Administration

The GO-Youth ChalleNGe Program shall be under the administration of the Louisiana Student Financial Assistance Commission, which shall prescribe appropriate rules and regulations applicable thereto in accordance with this Chapter.

Acts 2003, No. 826, §1, eff. July 1, 2003.



RS 17:3050.4 - Funding

§3050.4. Funding

A. The legislature annually shall appropriate to the administering agency funds which, together with any other funds available, are sufficient to cover the grants awarded by the state pursuant to this Chapter and the cost of administering the program.

B. All tuition grants shall be paid by the administering agency directly to the institution to which such tuition is due after notice to the institution that the state shall pay, on behalf of the qualifying student, the applicable amount stipulated in this Chapter, and after notice from the institution, that the student has actually enrolled.

C. The administering agency may seek, accept, and expend funds from any source, including private business, industry, foundations, and other groups as well as any federal or other governmental funding available for this purpose.

D. Implementation of the Grant Opportunity for Youth ChalleNGe Skills Training Program shall be subject to the availability of funds for this purpose.

Acts 2003, No. 826, §1, eff. July 1, 2003.



RS 17:3051 - Statement of purpose and function

CHAPTER 21. HEALTH EDUCATION AUTHORITY OF LOUISIANA

§3051. Statement of purpose and function

In order to promote the medical and health educational activities of various public and private institutions and organizations in the state of Louisiana and to promote health and welfare of its citizens through encouraging and assisting in the provision of medical care and prompt and efficient health and health-related services at reasonable cost by public and private institutions and organizations in modern, well-equipped facilities, and to strive to achieve superlative standards of attainment in healthcare and education that will place Louisiana in the position of regional, national, and international leadership in those fields, it is hereby declared to be in the public interest that the Health Education Authority of Louisiana serve the following purposes and functions:

(1) To assist public and private institutions and organizations that are dedicated to exemplary patient care, health science education and biomedical research, as well as organizations providing facilities or services deemed appropriate by the authority.

(2) To aid in the development of health care and education programs by the primary and participating institutions and to assist in the coordination of planning and in implementing the attainment of the objectives of such institutions.

(3) To acquire or assist in the acquisition of land and the planning, acquisition, construction, reconstruction, rehabilitation, improvement and development of facilities in the primary service area for the use of the primary and participating institutions, and the development, acquisition, construction, reconstruction, rehabilitation, improvement and operation of jointly usable facilities for such institutions.

(4) To assist in or provide for the financing of any of the above and foregoing activities or facilities in the manner hereinafter authorized.

Added by Acts 1968, No. 112, §1, emerg. eff. July 17, 1968, at 11:40 A.M. Amended by Acts 1975, Ex.Sess., No. 24, §1, eff. Jan. 28, 1975; Acts 1977, No. 725, §1; Acts 1978, No. 439, §1; Acts 2016, No. 577, §1.



RS 17:3052 - Definitions

§3052. Definitions

The following terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) Repealed by Acts 2016, No. 577, §3.

(2) "Authority" shall mean the Health Education Authority of Louisiana, and when used in connection with action authorized to be taken by the authority, shall mean the authority acting by and through its board of trustees.

(3) "Board" shall mean the board of trustees of the Health Education Authority of Louisiana.

(4) Repealed by Acts 2016, No. 577, §3.

(5) "Executive director" shall mean the executive director of the Health Education Authority of Louisiana.

(6) "Participating institutions" shall mean those institutions which apply to and are designated by the authority, other than primary institutions, and consisting of public or private hospitals and medical or health corporations, or institutions which deliver medical or health services or provide facilities within the primary service area.

(7) "Primary institutions" shall mean University Medical Center at New Orleans, Louisiana State University and Agricultural and Mechanical College, and Tulane University of Louisiana.

(8) "Primary service area" means communities in Louisiana where graduate medical education is offered.

(9) "Project" shall mean any specific facility, work or improvement undertaken or to be financed by the authority under the provisions of the Act.

Added by Acts 1968, No. 112, §2, emerg. eff. July 17, 1968, at 11:40 A.M. Amended by Acts 1975, Ex.Sess., No. 24, §1, eff. Jan. 28, 1975; Acts 1980, No. 759, §1, eff. July 31, 1980; Acts 2016, No. 577, §§1, 3.



RS 17:3053 - Health Education Authority of Louisiana; creation; domicile; membership; terms; vacancies; quorum; staff

§3053. Health Education Authority of Louisiana; creation; domicile; membership; terms; vacancies; staff

A. There is hereby created the Health Education Authority of Louisiana, which is hereby declared to be a body corporate and public, constituting an instrumentality of the state of Louisiana and exercising public and essential governmental functions. The domicile of the authority shall be in the city of New Orleans.

B. The power to establish policy to carry out the intent of this Chapter shall be vested in a board of trustees. Effective October 1, 2016, the board shall consist of the governor as ex-officio trustee and nine members comprised of one member appointed by the governor from each of the five public service commission districts as established in R.S. 45:1161.5, and four members appointed by the governor from the state at large.

C. No person appointed by the governor shall be associated in any staff or advisory capacity for which he receives payment for services from Louisiana State University and Agricultural and Mechanical College, Tulane University of Louisiana, University Medical Center at New Orleans, any statewide dental association, or the Louisiana State Medical Society.

D. Each appointment by the governor shall be submitted to the Senate for confirmation.

E. Members of the board shall serve at the pleasure of the governor.

F. A vacancy occurring on the board for any reason shall be filled in the same manner as the original appointment.

G. The board shall employ a professionally qualified executive director to carry out the policies established by the board. The compensation of the executive director shall be determined by the board and he shall be in the unclassified service of the state.

Added by Acts 1968, No. 112, §3, emerg. eff. July 17, 1968, at 11:40 A.M. Amended by Acts 1977, No. 725, §2; Acts 1978, No. 439, §1; Acts 1984, No. 727, §1, eff. July 13, 1984; Acts 1985, No. 705, §1; Acts 2016, No. 577, §1.

{{NOTE: SEE ACTS 1984, NO. 727, §2.}}



RS 17:3053.1 - Laws applicable to the Health Education Authority of Louisiana; audit of records by legislative auditor

§3053.1. Laws applicable to the Health Education Authority of Louisiana; audit of records by legislative auditor

A. The board and the authority shall be subject to the Public Records Law, R.S. 44:1 et seq.; the Open Meetings Law, R.S. 42:11 et seq.; and the Code of Governmental Ethics, R.S. 42:1101 et seq.

B. The board, in its capacity as the governing body of the authority, shall ensure that the books and records of the authority are audited by the legislative auditor in accordance with the provisions of R.S. 24:513.

Acts 2016, No. 577, §1.



RS 17:3054 - Meetings; rules; officers; compensation

§3054. Meetings; rules; officers; compensation

A. The board shall adopt rules for the transaction of business and shall keep a record of its resolutions, transactions, findings and determinations. A majority of the appointed members shall constitute a quorum for the transaction of business.

B. The board shall meet at such times as provided by its rules.

C. The governor shall designate one member of the board to serve as chairman. The board shall elect a vice-chairman, secretary, treasurer, and such other officers as it shall determine. Officers elected by the board shall serve a term of one year.

D. No member of the authority shall receive compensation or per diem for service on the authority, but shall be reimbursed for actual expenses while attending meetings and other authority business; such payments to be made in accordance with appropriate state regulations.

Added by Acts 1968, No. 112, §4, emerg. eff. July 17, 1968, at 11:40 A.M. Acts 1984, No. 727, §1, eff. July 13, 1984; Acts 2016, No. 577, §1.



RS 17:3055 - Powers; duties; functions

§3055. Powers; duties; functions

To accomplish the purposes of this Chapter, and for the general welfare and health of the citizens of Louisiana, the authority shall have the following powers, duties, and functions:

(1) To designate as a participating institution any public or private hospital, medical or health corporation or institution which delivers medical and health services or provides facilities therefor within the primary service area and which applies for and is accepted in accordance with rules and regulations promulgated by the board of trustees of the authority. The board of trustees of the authority is hereby authorized to promulgate rules and regulations with respect to the primary or participating institutions, which rules and regulations shall be consistent with the purposes of the authority.

(2) To sue and be sued in its own name.

(3) To employ consulting engineers, architects, attorneys, accountants, construction and financial experts, superintendents, managers and other such employees and agents as may be necessary to carry out its purposes, and to fix their compensation.

(4) To make contracts of every nature and to execute all instruments necessary or convenient for the carrying out of its business, and to pledge, hypothecate or otherwise encumber all or any of its receipts as security for all or any of the obligations of the authority.

(5) To solicit, accept, and collect funds, federal, state, or local grants, donations, and contributions in cash or in property and to take by will or bequest, donation, devise, or other legal means, in trust or absolutely, immovable or movable property, whether corporeal or incorporeal, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. The authority is hereby specifically empowered to serve as the beneficiary of a public trust heretofore or hereafter created pursuant to the provisions of R.S. 9:2341 through 2347. The authority may also accept and expend any sum appropriated by the federal government, the state of Louisiana, or any political subdivision or agency thereof for the purpose of administering the provisions of this Chapter or for the carrying out of any purposes or functions of the authority authorized in this Chapter.

(6) To acquire real and personal property by lease, purchase, donation or otherwise, including, but not limited to, the following: land; oil, gas and mineral rights; stocks; bonds; notes; and any other things of value. Title thereto shall be taken in the name of the authority. The authority shall have the right to expropriate real property in accordance with the provisions of Part I of Title 19 of the Louisiana Revised Statutes of 1950, as amended, in connection with the financing of projects of primary institutions, but only in accordance with its master plan, provided that the authority shall not have the right to acquire property belonging to public institutions or private educational, medical, or religious institutions without the consent of those institutions. The authority of the Health Education Authority of Louisiana to expropriate property shall be limited to the geographic area located within the boundaries of the Louisiana Medical Complex at New Orleans as shown in the master plan of the authority in effect on January 1, 1975, provided that the area of land bounded by and including LaSalle Street, Perdido Street, Clara Street and Poydras Street in the city of New Orleans shall not be included within said Louisiana Medical Complex.

(7) To own, hold, sell, mortgage, convey, lease, rent, alienate, and otherwise manage, contract with reference to, or dispose of, all or any part of its property, immovable or movable, or services, on any terms and conditions as may be lawful and consistent with the provisions and objectives of this Chapter, and likewise to invest all proceeds and income of such property in any type or kind of property, immovable or movable, corporeal, or incorporeal, as appears advisable to the board; provided that the authority shall not lease any facility acquired for demolition, including individual rooms or apartments or housing accommodations acquired for such purpose, for longer than a period of one year at a time.

(8) To borrow money from any available source for any of the purposes of the authority, and in evidence of the money so borrowed, to issue negotiable notes, bonds and certificates of indebtedness; to provide for the payment of such obligations by pledge of all or any of its income, revenues and receipts, and to make and execute mortgages to further secure such obligations.

(9) Repealed by Acts 2016, No. 577, §3.

(10) To construct, acquire, reconstruct, rehabilitate, improve, repair, operate, lease, as lessor or lessee, or to enter into contracts for the management and operation of hospitals, sanitariums, clinics, laboratories, or any other facility, building, or structure of the primary or participating institutions in the primary service area which may be of use or benefit in the teaching, training, or practice of medical science and the treatment of human ailments, or for such other facilities as the authority shall find useful in the study of, research in, or treatment of illnesses or infirmities. The authority may construct, acquire, reconstruct, rehabilitate, improve, repair, operate, lease, as lessor or lessee, or enter into contracts for the management and operation of support facilities for primary or participating institutions in the primary service area that are useful, necessary, or convenient for the orderly conduct of such institutions, including but not limited to: parking facilities, ambulatory care facilities, office buildings for physicians or dealers in medical accessories, dormitories, homes or residences for the medical profession, including interns, nurses, students or other officers or employees of the primary or participating institutions, or for the use of relatives or visitors of patients in the hospitals or other institutions within the primary service area. The authority may finance, acquire property for and plan and acquire, construct, reconstruct, rehabilitate or improve facilities for, and provide and operate, central services and shared facilities for the common use of the primary and participating institutions. The authority may, at its option, rent, lease, or sell the use of these facilities or services, or provide them at no cost. The authority may not acquire, construct, reconstruct, rehabilitate, improve, or develop any of the facilities herein authorized except at the request of any one of the primary or participating institutions and, in the case of primary institutions, only if the authority has determined, after a public hearing held thereon, that there is a public need and necessity for the proposed facilities.

(11) To fix and revise from time to time and charge and collect rates, rents, fees and charges for the use of and for the services furnished or to be furnished by a project of the authority or any portion thereof, and to contract with any other person, partnership, association or corporation or other body, public or private in respect thereto.

(12) To charge to and apportion among the primary and participating institutions, in such manner as it may determine, administrative costs and expenses incurred by the authority in the exercise of the powers and duties conferred by this Act in connection with those projects involving such primary and participating institutions.

Added by Acts 1968, No. 112, §5, emerg. eff. July 17, 1968, at 11:40 A.M. Amended by Acts 1975, Ex.Sess., No. 24, §1, eff. Jan. 28, 1975; Acts 1980, No. 759, §2, eff. July 31, 1980; Acts 2016, No. 577, §§1, 3.



RS 17:3055.1 - Leases

§3055.1. Leases

The Health Education Authority of Louisiana is authorized to lease to or from the State of Louisiana or any political subdivision or agency thereof, the United States of America or any agency thereof, for medical and health education and auxiliary purposes, including parking, any public lands and improvements thereon in the manner provided by Part III of Title 41 of the Louisiana Revised Statutes of 1950.

In order to assist the authority in carrying out its functions, duties and responsibilities, the State of Louisiana is authorized to lease lands and improvements owned by it to the authority, for medical and health education and auxiliary purposes, including parking, and any and all leases heretofore entered into by and between the state and the authority for medical and health education and auxiliary purposes, including parking, are hereby ratified, confirmed and approved.

Added by Acts 1972, No. 407, §1, emerg. eff. July 12, 1972, at 11:40 A.M.



RS 17:3056 - Bonds of the authority

§3056. Bonds of the authority

A.(1) To obtain funds to defray costs of the acquisition of land, the acquisition or construction of buildings, structures, and other facilities, including furnishings and equipment therefor, the authority may incur debt and issue bonds, notes, and other evidence of indebtedness for an amount not in excess of eight hundred million dollars. The bonds shall be negotiable instruments, and shall be solely the obligations of the authority and not of the state of Louisiana. The bonds and the income thereof shall be exempt from all taxation in the state of Louisiana. The bonds shall be payable out of the income, revenues, and receipts derived or to be derived from the properties and facilities maintained and operated by the authority or received by the authority from any other sources whatsoever, including, without limitation, other monies which, by law or contract, may be made available to the authority; however, such bonds shall not be payable out of any funds received by the authority under the Medicaid program. In addition to the pledge of income, revenues, or receipts to secure the bonds, the authority may further secure their payment by a conventional mortgage upon any or all of the properties constructed or acquired or to be constructed or acquired by it. Such bonds shall be authorized and issued by resolution of the authority and shall be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privileges, be payable in such medium of payment and at such place or places, be subject to such terms of redemption and be entitled to such priorities on the income, revenues, and receipts of the authority as such resolution may provide. The bonds shall be signed by such officers as the authority shall determine, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signatures of such officer or officers as the authority shall designate. Any such bonds may be issued and delivered, notwithstanding that one or more of the officers signing such bonds or the officer or officers whose facsimile signature or signatures may be on the coupons shall have ceased to be such officer or officers at the time such bonds shall actually have been delivered. Notwithstanding any other law to the contrary, such bonds shall be sold by the authority in such manner and from time to time as may be determined by the authority, and the authority may pay all expenses and commissions which it may deem necessary or advantageous in connection with the issuance and sale thereof.

(2) Notwithstanding any other provision of this Chapter to the contrary, the authority may incur debt and issue bonds, as provided in this Section, for the Louisiana State University Health Science Center in Shreveport.

B. The authority may, in any resolution authorizing the issuance of bonds, enter into such covenants with the future holder or holders of the bonds as to the management and operation of facilities, the lease or rental thereof, the imposition and collection of fees and charges for services and facilities furnished by the authority, the disposition of such fees and revenues, the issuance of future bonds and the creation of future liens and encumbrances against such facilities and the revenues therefrom, the carrying of insurance on the facilities, the keeping of books and records, and other pertinent matters, as may be deemed proper by the authority to assure the marketability of the bonds, provided such covenants are not inconsistent with the provisions of this Chapter. Any holder of the bonds or of any of the coupons thereto attached may by appropriate legal action compel performance of all duties required of the authority and officials thereof by the resolution authorizing the issuance of bonds not inconsistent with the provisions of this Chapter. If any bond issued hereunder is permitted to go into default as to principal or interest, any court of competent jurisdiction may, pursuant to the application of the holder of the bond, appoint a receiver for the facilities of the authority, which receiver shall have the duty of operating the facilities and collecting and distributing the revenues thereof pledged to the payment of the bonds, pursuant to the provisions and requirements of this Chapter and the resolution authorizing the bonds. As provided in this Section, such bonds may in the discretion of the authority be additionally secured by conventional mortgage on all or any part of the properties or facilities acquired, constructed, extended, or improved with the proceeds thereof, and the authority shall have full discretion to make such provisions as it may see fit for the making and enforcement of such mortgage and the provisions to be therein contained.

C. If more than one series of bonds is issued hereunder payable from the revenues of any facility, priority of lien on such revenues shall depend on the time of delivery of the bonds, each series enjoying a lien prior and superior to that enjoyed by any series of bonds subsequently delivered, except that where provision is made in the proceedings authorizing any issue or series of bonds for the issuance of additional bonds in the future on a parity therewith pursuant to procedure or restrictions provided in such proceedings, additional bonds may be issued in the future on a parity with such issue or series in the manner so provided in such proceedings. As to any issue or series of bonds which may be authorized as a unit but delivered from time to time in blocks, the authority may in the proceedings authorizing the issuance of the bonds provide that all of the bonds of the series or issue shall be coequal as to lien regardless of the time of delivery.

D. The authority may issue bonds under this Chapter payable from the revenues to be derived from two or more facilities owned and operated by the authority (whether or not such facilities are related or used in conjunction) for the purpose of constructing, acquiring, extending or improving any one or more of the facilities, which bonds may be additionally secured by a conventional mortgage upon such facilities; provided, however, in no event shall the bonds constitute a claim against any property or revenue of the authority not specially pledged or hypothecated for payment of such bonds.

E. The authority may authorize the issuance of refunding bonds of the authority for the purpose of refunding outstanding bonds issued pursuant to this Chapter. Such refunding bonds may either be sold and the proceeds applied to or deposited in escrow for the retirement of the outstanding bonds, or may be delivered in exchange for the outstanding bonds. The refunding bonds shall be authorized in all respects as original bonds are herein required to be authorized, and the authority in authorizing the refunding bonds shall provide for the security of the bonds, the sources from which the bonds are to be paid and for the rights of the holders thereof in all respects as herein provided for other bonds issued under authority of this Chapter. The authority may also provide that the refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the bonds refunded.

F. It may be provided in the resolution authorizing any bonds hereunder that such bonds shall recite that they are issued under authority of this Chapter. Such recital shall conclusively import full compliance with all of the provisions of this Chapter and all bonds issued containing such recital shall be incontestable for any cause whatsoever after their delivery for value after thirty days from the date of publication of the resolution authorizing their issuance.

G. For a period of thirty days from the date of publication of the resolution authorizing the issuance of any bonds hereunder, which publication shall be made in a newspaper of general circulation in the city of New Orleans, Louisiana, or in the city of Baton Rouge, Louisiana, any person or persons in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause, after which time no one shall have any cause or right of action to contest the legality of said resolution or of the bonds authorized thereby for any cause whatsoever. If no suit, action or proceedings are begun contesting the validity of the bonds within the thirty days herein prescribed, the authority to issue the bonds and to provide for the payment thereof, the legality thereof and of all of the provisions of the resolution authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters. Such bonds shall have all the qualities of negotiable instruments under the law merchant and the Negotiable Instruments Law of the State of Louisiana.

H. No bonds of the authority shall be issued or sold by the authority without prior approval of the State Bond Commission.

Added by Acts 1968, No. 112, §6, emerg. eff. July 17, 1968, at 11:40 A.M. Amended by Acts 1978, No. 439, §1; Acts 2001, No. 420, §1, eff. June 15, 2001; Acts 2016, No. 577, §1.



RS 17:3057 - Limitation on exercise of power

§3057. Limitation on exercise of power

The authority shall never exercise any power, express or implied, which would infringe upon the autonomy of the primary institutions.

Added by Acts 1968, No. 112, §7, emerg. eff. July 17, 1968, at 11:40 A.M.



RS 17:3058 - Professional advisory committees

§3058. Professional advisory committees

The authority shall appoint committees to assist in the carrying out of its business. Membership on these committees need not be restricted to primary or participating institutions, but may be drawn from all institutions, organizations, and persons concerned with the delivery of health services. The authority shall also consult with advisory committees appointed by medical and health-related organizations and nonprovider consumer groups.

Added by Acts 1968, No. 112, §8, emerg. eff. July 17, 1968, at 11:40 A.M.; Acts 2016, No. 577, §1.



RS 17:3059 - Hearings

§3059. Hearings

Wherever the provisions of this Chapter require the authority to hold a hearing, notice of such hearing shall be given at least ten days in advance by publication in the official journal of the state and in a newspaper having general circulation in Orleans Parish, and by notifying all members of the board of trustees and the chairmen of the boards of each of the primary institutions. Such hearings shall be open to the public and shall be conducted in accordance with rules adopted by the board of trustees.

Added by Acts 1968, No. 112, §9, emerg. eff. July 17, 1968, at 11:40 A.M.



RS 17:3060 - R.S. 40:2113 and 40:2113.1 unaffected

§3060. R.S. 40:2113 and 40:2113.1 unaffected

No provision of this Chapter shall be construed so as to modify, change or in any way affect the provisions of R.S. 40:2113 and R.S. 40:2113.1, as they apply to the Charity Hospital of Louisiana at New Orleans.

Added by Acts 1968, No. 112, §10, emerg. eff. July 17, 1968, at 11:40 A.M.



RS 17:3081 - Short title

CHAPTER 22. ABLE ACCOUNT PROGRAM FOR DISABILITY-

RELATED EXPENSES

§3081. Short title

This Chapter shall be known and may be cited as the "Achieving a Better Life Experience in Louisiana Act" or the "Louisiana ABLE Act".

Acts 2016, No. 604, §1.



RS 17:3082 - Definitions

§3082. Definitions

As used in this Chapter, the following terms have the meanings ascribed in this Section:

(1) "ABLE account" means a special savings account for financing of certain qualified expenses of persons with disabilities as specifically provided for in this Chapter that conforms with all applicable standards and requirements set forth for ABLE accounts in the ABLE Act.

(2) "ABLE account program" and "program" mean the special savings account program provided for in this Chapter that meets applicable standards and requirements necessary for designation as a "qualified ABLE program" as defined in the ABLE Act.

(3) "ABLE Act" means the Stephen Beck, Jr., ABLE Act of 2014 (Public Law 113-295, Division B).

(4) "Advisory Council" means the ABLE Account Advisory Council.

(5) "Authority" means the Louisiana Tuition Trust Authority.

(6) "Designated beneficiary" has the meaning ascribed in 26 U.S.C. 529A(e).

(7) "Eligible individual" means a person with a disability who meets the criteria necessary to qualify as an eligible individual as provided in 26 U.S.C. 529A(e).

(8) "Qualified disability expense" means an expense made for a purpose authorized in federal law and regulation relative to ABLE accounts for the benefit of a person with a disability who is a designated beneficiary participating in the program. If authorized by federal law and regulation, qualified disability expenses may include the following:

(a) Assistive technology and personal support service expenses for devices and services that facilitate maintenance of health, independence, and quality of life.

(b) Education expenses, including tuition for preschool through postsecondary education, which shall include higher education expenses and expenses for books, supplies, and educational materials related to preschool and secondary education, tutors, and special education services.

(c) Employment support expenses related to obtaining and maintaining employment, including job-related training, assistive technology, and personal assistance supports.

(d) Health, prevention, and wellness expenses including but not limited to the following, provided that the equipment and services listed in this Subparagraph conform with any applicable rule or regulation of the Louisiana Department of Health and the Louisiana Rehabilitation Services program of the Louisiana Workforce Commission:

(i) Premiums for health insurance.

(ii) Medical, vision, dental, and mental healthcare expenses.

(iii) Habilitation and rehabilitation services.

(iv) Durable medical equipment.

(v) Therapy.

(vi) Respite care.

(vii) Long-term services and supports.

(viii) Nutritional management.

(ix) Communication services and devices, adaptive equipment, and assistive technology.

(x) Personal assistance.

(e) Housing expenses for a primary residence, including rent, purchase of a primary residence or an interest in a primary residence, mortgage payments, real property taxes, and utility charges.

(f) Miscellaneous expenses, including expenses for financial management and administrative services; legal fees; expenses for oversight; monitoring; home improvements, modifications, maintenance, and repairs at a primary residence; and funeral and burial expenses.

(g) Transportation expenses, including the use of mass transit, the purchase or modification of vehicles, and moving expenses.

(h) Any other expenses that are consistent with the purposes of this Chapter, authorized by federal law, approved by the authority, and provided for in duly promulgated administrative rules.

Acts 2016, No. 604, §1.



RS 17:3083 - ABLE account program; creation; purpose; legislative intent

§3083. ABLE account program; creation; purpose; legislative intent

A. The ABLE account program is hereby created and shall be administered by the authority to encourage and assist individuals and families in saving private funds for the purpose of supporting persons with disabilities in endeavors to maintain health, independence, and quality of life. The authority shall administer the program in consultation with the advisory council.

B. The purposes of the program include all of the following:

(1) To pay qualified disability expenses so that persons with disabilities may maintain health, independence, and quality of life.

(2) To provide secure funding for disability-related expenses on behalf of designated beneficiaries that will supplement, but not supplant, benefits provided through private insurance, the medical assistance program administered by this state in accordance with Title XIX of the Social Security Act, the supplemental security income program under Title XVI of such Act, the beneficiary's employment, and other sources.

(3) To comply fully with all provisions of the ABLE Act and all regulations issued pursuant thereto.

C.(1) It is the intention of the legislature that the program shall be a qualified ABLE program as defined in Section 529A of the federal Internal Revenue Code, as amended. Any provision of this Chapter determined to be in conflict with any requirement of the Internal Revenue Code as applicable to a qualified ABLE program shall be superseded by such code provision to the extent necessary to assure that the program continues to meet requirements for tax-advantaged status in accordance with the code's definition of a qualified ABLE program.

(2) Any requirement of this Chapter determined to be more restrictive than the requirements of the federal Internal Revenue Code as applicable to a qualified ABLE program may be modified by the authority through rules promulgated in accordance with the Administrative Procedure Act to conform with code requirements.

Acts 2016, No. 604, §1.



RS 17:3084 - Louisiana Tuition Trust Authority; rules; compliance with federal requirements

§3084. Louisiana Tuition Trust Authority; rules; compliance with federal requirements

A. The authority shall, by adoption of rules pursuant to the Administrative Procedure Act and in consultation with the advisory council, provide for the following functions, policies, and requirements of the program and shall ensure through such rules that all of the following aspects of the program comply with all applicable provisions of Section 529A of the Internal Revenue Code and with any regulations pertaining to qualified ABLE programs issued pursuant thereto:

(1) Individual eligibility factors, including the age limit before which a person's disability must have occurred in order to be deemed an eligible individual for purposes of the program.

(2) Applicant documentation and other standards relating to determination of eligibility for the program.

(3) The establishment and imposition of reasonable residency requirements for beneficiaries of those applying to establish an ABLE account.

(4) The establishment and imposition of reasonable limits on the number of ABLE account participants.

(5) The number of ABLE accounts per eligible individual.

(6) The establishment and imposition of limits on maximum annual contributions to an ABLE account.

(7) The establishment and imposition of limits on the amount that may accrue in an ABLE account on behalf of any designated beneficiary.

(8) Separate accounting for each designated beneficiary.

(9) A limitation on the number of times per year a designated beneficiary may direct the investment of contributions made to his ABLE account.

(10) A prohibition on pledging of any interest in an ABLE account or any portion thereof to be used as security for a loan.

(11) Safeguards to prevent aggregate contributions on behalf of a designated beneficiary in excess of the limit provided for in 26 U.S.C. 529A(b).

(12) The establishment and imposition of restrictions on the substitution of one designated beneficiary for another.

(13) The establishment and imposition of restrictions on the transfer of ownership of ABLE accounts.

(14) The determination of the rate of interest to be paid on ABLE accounts of record at the close of a calendar year, provided that such rate is not a negative rate and is approved by the state treasurer.

(15) Types and categories of qualified disability expenses.

(16) Prevention of fraud and abuse with respect to amounts claimed as qualified disability expenses.

(17) The disposition of abandoned accounts in compliance with federal and state law.

(18) The establishment and imposition of restrictions on investment of deposits in an ABLE account and the interest earned thereon.

B. In addition to ensuring that specified program aspects are in compliance with federal provisions and regulations as provided in Subsection A of this Section, the authority shall monitor such provisions and regulations for any revisions that would have an impact on the program and revise program rules as necessary to ensure conformance with federal laws and regulations.

Acts 2016, No. 604, §1.



RS 17:3085 - Louisiana Tuition Trust Authority; powers relative to the administration of the program

§3085. Louisiana Tuition Trust Authority; powers relative to the administration of the program

In addition to any other powers conferred by this Chapter, the authority may do any of the following:

(1) Purchase insurance from insurers licensed to do business in this state providing for coverage against any loss in connection with the authority's property, assets, or activities or to further ensure the value of ABLE accounts.

(2) Indemnify or purchase policies on behalf of members, officers, and employees of the authority from insurers licensed to do business in this state providing for coverage for any liability incurred in connection with any civil action, demand, or claim against a director, officer, or employee by reason of an act or omission by the director, officer, or employee that was not manifestly outside the scope of his employment or official duties or with malicious purpose, in bad faith, or in a wanton or reckless manner.

(3) Make, execute, and deliver contracts, conveyances, and other instruments necessary to the exercise and discharge of the powers and duties of the authority.

(4) Promote, advertise, and publicize the program.

(5) Solicit, accept, and expend gifts or grants.

Acts 2016, No. 604, §1.



RS 17:3086 - ABLE account funds; investment

§3086. ABLE account funds; investment

The state treasurer shall invest monies deposited in the ABLE accounts in the same manner as prescribed by R.S. 17:3091 et seq. for the investment of monies deposited in START Program accounts. Funds in ABLE accounts shall be invested in such investment options and subject to the same requirements and limitations for funds deposited in START Program accounts provided in R.S. 17:3091 et seq., except as otherwise provided in this Chapter.

Acts 2016, No. 604, §1.



RS 17:3087 - ABLE account funds; treatment under certain federal assistance programs

§3087. ABLE account funds; treatment under certain federal assistance programs

In accordance with Section 103 of Title I of Division B of Public Law 113-295, for the purpose of determining eligibility to receive, or the amount of, any assistance or benefit authorized to be provided to or for the benefit of a designated beneficiary by a means-tested federal assistance program, the following amounts shall be disregarded for such purpose with respect to any period during which the beneficiary maintains, makes contributions to, or receives distributions from an ABLE account:

(1) Any amount, including earnings thereon, in the ABLE account of the designated beneficiary.

(2) Any contributions to the ABLE account of the designated beneficiary.

(3) Any distribution from the ABLE account for a qualified disability expense.

Acts 2016, No. 604, §1.



RS 17:3088 - Amounts deposited in ABLE accounts; Louisiana income tax; tax table income

§3088. Amounts deposited in ABLE accounts; Louisiana income tax; tax table income

For tax years beginning on and after January 1, 2016, amounts deposited in an ABLE account on behalf of any designated beneficiary may be excluded from tax table income for purposes of Louisiana income tax if authorized by the provisions of R.S. 47:293(9)(a).

Acts 2016, No. 604, §1.



RS 17:3089 - ABLE Account Advisory Council; creation; powers

§3089. ABLE Account Advisory Council; creation; powers

A. There is hereby created the ABLE Account Advisory Council, which shall advise and consult with the authority relative to the authority's administration of and adoption of rules pertaining to the program.

B. The membership of the advisory council shall consist of the following persons:

(1) The chairperson of the Louisiana Developmental Disabilities Council or his designee.

(2) The executive director of the governor's office of disability affairs or his designee.

(3) The executive director of The Arc of Louisiana or his designee.

(4) The executive director of People First of Louisiana or his designee.

(5) A person with a disability selected by the executive director of People First of Louisiana.

(6) A parent or family member of a person with a disability selected by the chairperson of the Louisiana Developmental Disabilities Council.

(7) One member who is affiliated with Louisiana Rehabilitation Services or the Disability Program Navigator Initiative, or any successors of these, appointed by the executive director of the Louisiana Workforce Commission.

(8) An officer of a bank in Louisiana who is a member of the Louisiana Bankers Association and who is nominated by the association.

(9) One member of the House of Representatives appointed by the speaker.

(10) One member of the Senate appointed by the president.

(11) The state treasurer.

C. The advisory council shall meet at least annually at the call of the chairman and at such other times as the chairman or the advisory council determines necessary. The advisory council may establish and delegate to an executive committee such duties and responsibilities as the authority determines appropriate.

D. A majority of the advisory council shall constitute a quorum of the advisory council, and the affirmative vote of a majority of the members present shall be necessary for any action taken by the advisory council. A majority of the executive committee shall constitute a quorum of the executive committee, and the affirmative vote of a majority of the executive committee members present shall be necessary for any action taken by the executive committee. No vacancy in the membership of the advisory council or the executive committee shall impair the rights of a quorum to exercise all rights and perform all duties of the advisory council or the executive committee respectively.

Acts 2016, No. 604, §1.



RS 17:3091 - Louisiana Student Tuition Assistance and Revenue Trust Program; creation; purpose; legislative intent

CHAPTER 22-A. LOUISIANA STUDENT TUITION

ASSISTANCE AND REVENUE TRUST PROGRAM

§3091. Louisiana Student Tuition Assistance and Revenue Trust Program; creation; purpose; legislative intent

A. In order to help make education affordable and accessible to all citizens of Louisiana, to assist in the maintenance of state institutions of postsecondary education by helping to provide a more stable financial base to these institutions, to provide the citizens of Louisiana with financing assistance for education at an institution of postsecondary education and protection against rising tuition costs, to encourage saving to enhance the ability of citizens to obtain access to institutions of postsecondary education, to encourage academic excellence, to promote a well-educated and financially secure population to the ultimate benefit of all citizens of the state, and to encourage a recognition that financing an education is an investment in the future, there is hereby created the Louisiana Student Tuition Assistance and Revenue Trust Program which may hereafter be referred to as the "START" Program. The program shall consist of the establishment of education savings accounts by individuals, groups, or organizations and provisions for the routine deposit of funds to cover the future educational costs of a designated beneficiary.

B. The legislature hereby finds that the Louisiana Student Tuition Assistance and Revenue Trust Program created by this Chapter is an official state function, offered through an agency of the state which receives state appropriations.

C.(1) It is the intention of the legislature that the START Program shall be a qualified tuition program as defined in Section 529 of the federal Internal Revenue Code, as amended. Any provision of this Chapter determined to be in conflict with any requirement of the code as applicable to a qualified tuition program shall be superseded by such code provision to the extent necessary to assure that the START Program continues to meet the code's definition of a qualified tuition program.

(2) Any requirement of this Chapter determined to be more restrictive than the requirements of the federal Internal Revenue Code as applicable to a qualified tuition program may be modified to conform with code requirement by the Louisiana Tuition Trust Authority in accordance with the Administrative Procedure Act.

Acts 1995, No. 547, §1, eff. June 18, 1995; Acts 1997, No. 1416, §1, eff. July 15, 1997; Acts 2001, No. 332, §1, eff. June 6, 2001; Acts 2002, 1st Ex. Sess., No. 20, §1, eff. April 18, 2002.



RS 17:3092 - Definitions

§3092. Definitions

For the purposes of this Chapter, the following words, terms, and phrases shall have the following meanings, unless the context clearly requires otherwise:

(1) "Beneficiary" means a person designated in an education savings account owner's agreement, or by the authority when authorized by an account owner meeting the classification requirements of R.S. 17:3096(A)(1)(e), as the individual entitled to apply the savings accrued in an education savings account to the payment of his qualified higher education expenses.

(2) "Earnings enhancement" is a payment credited to an education savings account, on behalf of the beneficiary of the account, to help offset the beneficiary's qualified higher education expenses at a college or university. The purpose of the earnings enhancement is to encourage persons eligible to establish education savings accounts to save for the future qualified higher education expenses of a designated beneficiary. Earnings enhancement is determined by the account owner's annual income and annual deposits of principal. The earnings enhancements and the interest earned thereon may only be disbursed from an account pro rata with the disbursement of deposits to pay the beneficiary's qualified higher education expenses at an eligible college or university. An earnings enhancement may not be refunded.

(3) "Education savings account" is a savings account established by an individual, a group of individuals, or an organization pursuant to the program created by this Chapter for a beneficiary.

(4) "Fixed earnings" means the placement of all the deposits in an education savings account and the interest earned thereon in investments with fixed earnings.

(5) "Institution of postsecondary education" means either a state college, university, or technical college or institute or an independent college or university located in this state that is approved by the United States Secretary of Education or a public or independent college or a university located outside this state that is approved by the United States Secretary of Education or a proprietary school licensed pursuant to Chapter 24-A of this Title.

(6) "Member of the family" means, with respect to any designated beneficiary:

(a) The spouse of such beneficiary.

(b) An individual who bears one of the following relationships to such beneficiary:

(i) A son or daughter of the beneficiary, or a descendant of either.

(ii) A stepson or stepdaughter of the beneficiary.

(iii) A brother, sister, stepbrother, or stepsister of the beneficiary.

(iv) The father or mother of the beneficiary, or an ancestor of either.

(v) A stepfather or stepmother of the beneficiary.

(vi) A son or daughter of a brother or sister of the beneficiary.

(vii) A brother or sister of the father or mother of the beneficiary.

(viii) A son-in-law, daughter-in-law, father-in-law, mother-in-law, brother-in-law, or sister-in-law of the taxpayer.

(c) The spouse of any individual described in Subparagraph (b) of this Paragraph.

(7) "Other persons" means, with respect to any designated beneficiary, any person, whether natural or juridical, who is not a member of the family, including but not limited to individuals, groups, trusts, estates, associations, organizations, partnerships, and corporations.

(8) "Qualified higher education expenses" shall have the same meaning as that term is defined in 26 U.S.C. 529(e)(3) as amended.

(9) "Redemption value" means the cash value of the education savings account attributable to the sum of the principal invested, the interest earned on principal and authorized to be credited to the account by the authority, any earnings enhancements appropriated by the legislature and authorized by the authority to be credited to the account and the interest earned on earnings enhancements, less any earnings enhancements or interest thereon restricted from expenditure, and any fees due and imposed by rule of the authority.

(10) "Savings Enhancement Fund" is the subaccount established within the Tuition and Savings Fund by the state treasurer to receive funds appropriated by the legislature or donated from any other source for the purpose of funding earnings enhancements. The funds deposited in this subaccount shall only be used to make earnings enhancements to beneficiaries of education savings accounts, as annually appropriated by the legislature.

(11) "Trade date" means the date that a deposit to an investment option that includes variable earnings is assigned a value in units, the date a disbursement or refund from an investment option that includes variable earnings is assigned a value, or the date a change in investment options that includes variable earnings is assigned a value, whichever is applicable.

(12) "Tuition" means the mandatory educational charges imposed by an institution of postsecondary education and all fees required as a condition of enrollment, as delineated by the Louisiana Tuition Trust Authority.

(13) "Variable earnings" means that portion of funds in an education savings account invested in equities.

(14) "Variable Earnings Transaction Fund" means the subaccount established by the state treasurer within the Louisiana Education Tuition and Savings Fund to receive earnings funds as described in R.S. 17:3095(H).

Acts 1995, No. 547, §1, eff. June 18, 1995; Acts 1997, No. 1416, §1, eff. July 15, 1997; Acts 1999, No. 1282, §1, eff. July 12, 1999; Acts 2001, No. 332, §1, eff. June 6, 2001; Acts 2002, 1st Ex. Sess., No. 20, §1, eff. April 18, 2002; Acts 2003, No. 221, §2, eff. June 5, 2003; Acts 2006, No. 279, §1, eff. June 8, 2006; Acts 2012, No. 658, §1, eff. June 7, 2012.



RS 17:3093 - Louisiana Tuition Trust Authority; creation; powers

§3093. Louisiana Tuition Trust Authority; creation; powers

A. There is hereby created the Louisiana Tuition Trust Authority, which, under the authority of the Board of Regents, shall have the powers enumerated in this Chapter.

B.(1) The Louisiana Tuition Trust Authority shall be governed by the Board of Regents, except as modified by Paragraph (2) of this Subsection, and hereafter in this Chapter shall be referred to as the authority. The authority shall operate under the same laws, rules, and guidelines and with the same officer selection and employment policies as the Board of Regents, except when inconsistent with this Chapter. The commissioner of higher education or his designee shall serve as chairman of the authority.

(2) The membership of the authority shall consist of the following persons:

(a) The members of the Board of Regents.

(b) The commissioner of higher education or his designee.

(c) An officer of a bank in Louisiana who is a member of the Louisiana Bankers' Association and who is nominated by the association and appointed by the governor.

(d) One member of the House of Representatives appointed by the speaker and one member of the Senate appointed by the president.

(e) The state treasurer who shall be an ex officio voting member of the authority.

(3) The authority shall meet at least annually at the call of the chairman and at such other times as the chairman or the authority determines necessary. The chairman may establish and delegate to an executive committee such duties and responsibilities as the authority determines appropriate, except that the authority may not delegate to the executive committee the final determination of the rate of interest to be paid on education savings accounts of record at the close of the calendar year. Upon such delegation, the executive committee shall have the authority to act pursuant to such delegation without further approval or action by the authority.

(4) A majority of the authority shall constitute a quorum of the authority, and the affirmative vote of a majority of the members present shall be necessary for any action taken by the authority. A majority of the executive committee shall constitute a quorum of the executive committee, and the affirmative vote of a majority of the executive committee members present shall be necessary for any action taken by the executive committee. No vacancy in the membership of the authority or the executive committee shall impair the rights of a quorum to exercise all rights and perform all duties of the authority or the executive committee respectively.

C. In addition to any other powers conferred by this Chapter, the authority may do any of the following:

(1) Purchase insurance from insurers licensed to do business in this state providing for coverage against any loss in connection with the authority's property, assets, or activities or to further ensure the value of education savings accounts.

(2) Indemnify or purchase policies on behalf of members, officers, and employees of the authority from insurers licensed to do business in this state providing for coverage for any liability incurred in connection with any civil action, demand, or claim against a director, officer, or employee by reason of an act or omission by the director, officer, or employee that was not manifestly outside the scope of his employment or official duties or with malicious purpose, in bad faith, or in a wanton or reckless manner.

(3) Make, execute, and deliver contracts, conveyances, and other instruments necessary to the exercise and discharge of the powers and duties of the authority.

(4) Promote, advertise, and publicize the Louisiana Student Tuition Assistance and Revenue Trust Program.

(5) Enter into agreements with any agency of the state or its political subdivisions or with private employers under which an employee may agree to have a designated amount deducted in each payroll period from the wages or salary due him for the purpose of depositing said funds in the education savings account established by the employee.

(6) Solicit, accept, and expend gifts or grants.

D.(1) The authority shall, by adoption of rules pursuant to the Administrative Procedure Act, provide for the following:

(a) The establishment and imposition of reasonable residency requirements for beneficiaries of those applying to establish an education savings account.

(b) The establishment and imposition of reasonable limits on the number of education savings account participants.

(c) The establishment and imposition of limits on the amount which may accrue in an account on behalf of any beneficiary.

(d) The establishment and imposition of restrictions on the substitution of one beneficiary for another.

(e) The establishment and imposition of restrictions on the transfer of ownership of education savings accounts.

(f) The determination of the rate of interest to be paid on education savings accounts of record at the close of a calendar year, provided that such rate is not a negative rate and is approved by the state treasurer.

(g) The disposition of abandoned accounts in compliance with state law.

(h) The establishment and imposition of restrictions on investment of deposits in an education savings account and the interest earned thereon.

(i) A procedure for the authority to identify qualified students for designation as beneficiary when authorized to make such a designation by an account owner meeting the classification requirements of R.S. 17:3096(A)(1)(e).

(2) The authority may, but only by adoption of rules pursuant to the Administrative Procedure Act, provide for any of the following:

(a) The establishment, imposition, and collection of necessary and proper fees in connection with service provided or cost incurred in the implementation or administration of this Chapter.

(b) Such other rules as are necessary and proper for the implementation and administration of this Chapter.

Acts 1995, No. 547, §1, eff. June 18, 1995; Acts 1997, No. 1416, §1, eff. July 15, 1997; Acts 2001, No. 332, §1, eff. June 6, 2001; Acts 2003, No. 221, §2, eff. June 5, 2003; Acts 2004, No. 201, §1, eff. July 1, 2004; Acts 2016, No. 314, §3(A).



RS 17:3093.1 - Repealed

§3093.1. Repealed by Acts 2016, No. 604, §3.



RS 17:3094 - Cooperation of state agencies

§3094. Cooperation of state agencies

The authority shall develop a plan for the establishment of education saving accounts. The Board of Regents, and any other state agency requested to do so, shall cooperate with the authority and provide technical assistance upon request. To facilitate participation in the program, such plan shall allow for the deposit of small sums of money on a regular, incremental basis.

Acts 1995, No. 547, §1, eff. June 18, 1995.



RS 17:3095 - Education savings accounts; types, use, limitations, and disclosures

§3095. Education savings accounts; types, use, limitations, and disclosures

A.(1)(a) The Louisiana Tuition Trust Authority may enter into an account owner's agreement with any person who qualifies under R.S. 17:3096(A) for the creation of an education savings account on behalf of a beneficiary. When the number of available agreements is limited, preference shall be given to the establishment of account owner agreements with resident account owners who are establishing accounts for resident beneficiaries.

(b) For tax years beginning on and after January 1, 2001, amounts which an account owner deposits into an education savings account shall be exempt from inclusion in the account owner's taxable income for the purposes of state income tax up to a maximum of two thousand four hundred dollars per account owned per taxable year for account owners filing single returns and up to a maximum of four thousand eight hundred dollars per beneficiary per taxable year for account owners filing joint returns, as provided in R.S. 47:293(9)(a)(vi). If an account owner deposits less than the maximum two thousand four hundred dollars per year in an owned account and files a single return or if married account owners deposit less than the maximum of four thousand eight hundred dollars per year in an account or accounts for a beneficiary and file a joint return, the difference between the total deposits and two thousand four hundred dollars or four thousand eight hundred dollars, respectively, will roll over to subsequent years and will be exempt from inclusion in the account owner's taxable income for the purposes of state income tax in addition to the two thousand four hundred dollars or four thousand eight hundred dollars in the year actually deposited, as provided in R.S. 47:293(9)(a)(vi).

(c) For tax years beginning on and after January 1, 2005, twice the amount that an account owner donates into an education savings account classified under R.S. 17:3096(A)(1)(e) shall be exempt from inclusion in the account owner's taxable income for the purposes of state income tax, up to a maximum donation of two thousand four hundred dollars per account owned, per taxable year, if the beneficiary's family reported a federal adjusted gross income of less than thirty thousand dollars or the beneficiary was entitled to a free lunch under the Richard B. Russell National School Act (42 U.S.C. 1751 et seq.), as provided in R.S. 47:293(9)(a)(viii). If an account owner deposits less than the amount that would qualify for the maximum exclusion or two thousand four hundred dollars per year in an owned account, the difference between the total deposits and two thousand four hundred dollars will roll over to subsequent years and shall increase the amount of deposits that qualify for the double exclusion from the account owner's taxable income for the purposes of state income tax in addition to the applicable exclusion for the year actually deposited, as provided in R.S. 47:293(9)(a)(vi).

(2) The funds deposited in an education savings account shall be disbursed from the account to the account owner, beneficiary or institution of postsecondary education, as directed by the account owner, for the qualified higher education expenses of the beneficiary not to exceed the redemption value of the account.

(3) Nothing in this Chapter, or in any education savings account owner's agreement entered into pursuant to this Chapter, shall be construed as a guarantee by the state, the authority, or any institution of postsecondary education that a beneficiary of an education savings account will be admitted to an institution of postsecondary education, or, upon admission to an institution of postsecondary education, will be permitted to continue to attend or will receive a degree, diploma, or any other affirmation of program completion from an institution of postsecondary education. Nothing in this Chapter or in any education savings account owner's agreement entered into pursuant to this Chapter shall be considered a guarantee that the beneficiary's cost of tuition at an institution of postsecondary education will be covered in full by the proceeds of the beneficiary's education savings account.

(4) Subject to the limitation imposed by R.S. 17:3098(B), the authority shall guarantee payment of the redemption value of an education savings account in which the deposits and interest are invested in fixed earnings.

(5) Nothing in this Chapter, or in any education savings account owner's agreement entered into pursuant to this Chapter, shall be construed as a guarantee of payment of the redemption value of an education savings account by the state, the authority, or any institution of postsecondary education for deposits and interest invested in variable earnings.

B. Repealed by Acts 1999, No. 1282, §2, eff. July 12, 1999.

C. The following information shall be disclosed in writing to each person completing an account owner's agreement for the purpose of opening an education savings account:

(1) The terms and conditions for opening, maintaining, terminating, or redeeming an education savings account.

(2) Any restrictions on the substitution of another individual for the original beneficiary.

(3) The person entitled to terminate the account owner's agreement.

(4) The terms and conditions under which the agreement may be terminated and the amount of the refund, if any, to which the person terminating the agreement, or that person's designee, is entitled upon termination.

(5) The obligation of the authority to make payments to a beneficiary, or an institution of postsecondary education on behalf of a beneficiary, under Subsection A of this Section, based upon the redemption value accrued on behalf of the beneficiary.

(6) The method by which withdrawals from the education savings account shall be applied toward payment of qualified higher education expenses.

(7) The period of time during which the beneficiary may receive benefits under the agreement.

(8) The terms and conditions under which money may be wholly or partially withdrawn from the program.

(9) A clear statement that the act of establishing an education savings account pursuant to this Chapter does not guarantee full payment of tuition on behalf of the beneficiary.

(10) A clear statement of fees that may be imposed and collected and an estimate of the amount of such fees for the two years following the establishment of an agreement.

(11) All other rights and obligations of the purchaser and the authority and any other terms, conditions, and provisions the authority considers necessary and appropriate.

D. An education savings account depositor's agreement may provide that the authority will pay directly to the institution of postsecondary education in which the beneficiary is enrolled the amount represented by the qualified higher education expenses incurred that term.

E.(1) On or before the first day of July following the year in which the program is implemented, and each year thereafter, the authority shall project five years' qualified higher education expenses at the institution of postsecondary education designated by the beneficiary, to the date of the beneficiary's first scheduled enrollment in that institution, and advise the owner of an education savings account of the owner's progress in saving to meet those costs.

(2) Prior to the close of the calendar year in which the program is implemented and each year thereafter on a date specified by the authority, the state treasurer shall determine and report to the authority the total earnings and the rate of return achieved on deposits in the Louisiana Education Tuition and Savings Fund. Based upon the fund's reported earnings, the authority shall establish the rate of interest to be applied to the accumulated principal and interest in education savings accounts of record, subject to approval by the state treasurer. The authority shall calculate and credit the appropriate amount of interest earnings to each such account prior to the close of the calendar year.

F. If the redemption value of an education savings account is in excess of the maximum allowed to be saved pursuant to the provisions of 26 U.S.C. 529 as amended for qualified higher education expenses, the excess value shall be treated in accordance with R.S. 17:3098.

G. Neither education savings accounts nor any reversion of the savings into cash payments for the purpose of paying the qualified higher education expenses of a beneficiary pursuant to this Chapter shall be taxable for state income tax purposes. Interest credited to an education savings account which is refunded to the holder by the authority shall be taxable for state income tax purposes and shall be reported by the authority to the holder in January of the year following the year the refund was made, in accordance with applicable tax codes.

H.(1) Checks and electronic funds transfers through the Automated Clearing House Network, or its successor, received for deposit in a variable earnings option shall be invested by the state treasurer in fixed earnings prior to the trade date. All earnings from such investments from the beginning of the program shall be the property of the state and shall be deposited in the Variable Earnings Transaction Fund.

(2) Any increase in the value of an account over the amount deposited shall be forfeited by the account owner and deposited in the Variable Earnings Transaction Fund if the deposit was used to purchase units in a variable earnings option and made by check or Automated Clearing House Network a transfer that, subsequent to the trade date, was not honored by the financial institution on which it was drawn.

(3) Any increase in the value of an account over the amount deposited shall be forfeited by the account owner and deposited in the Variable Earnings Transaction Fund if the account was invested in a variable earnings option and terminated within twelve months of the date the account was opened.

(4) The monies in the Variable Earnings Transaction Fund shall be used by the authority to pay a financial institution's charges and any loss in value between the purchase and redemption of units in a variable earnings option resulting from a check deposit or Automated Clearing House Network transfer that, subsequent to the trade date, is not honored by the financial institution on which it was drawn.

(5) Monies in the Variable Earnings Transaction Fund declared surplus by the authority shall be appropriated to the Savings Enhancement Fund to be used as earnings enhancements.

Acts 1995, No. 547, §1, eff. June 18, 1995; Acts 1997, No. 1416, §1, eff. July 15, 1997; Acts 1999, No. 1282, §§1, 2, eff. July 12, 1999; Acts 2000, No. 45, §1, eff. July 1, 2000; Acts 2001, No. 332, §1, eff. June 6, 2001; Acts 2002, 1st Ex. Sess., No. 20, §1, eff. April 18, 2002; Acts 2004, No. 329, §2, eff. June 18, 2004; Acts 2005, No. 292, §1; Acts 2006, No. 279, §1, eff. June 8, 2006; Acts 2015, No. 297, §1.



RS 17:3096 - Education savings accounts; creation, terms, and conditions

§3096. Education savings accounts; creation, terms, and conditions

A.(1) An education savings account shall be established for an account owner who is determined by the authority to qualify under one of the following classifications:

(a) A person or persons determined by the authority to be the parent, grandparent, or court-ordered custodian of the person being designated as beneficiary of the account or who claim the person being designated as beneficiary as a dependent on their federal income tax return, or an independent student and, at the time of the initiation of the agreement, the person or beneficiary is a resident of the state.

(b) A person determined by the authority to be a member of the family of the beneficiary and, at the time of the initiation of the agreement, the person or the beneficiary is a resident of the state.

(c) Any other person and, at the time of the initiation of the agreement, the beneficiary is a resident of the state.

(d) Any other person who, at the time of the initiation of the agreement, is a resident of the state and the beneficiary is not a resident of the state.

(e) Any other person or any government entity, and at the time of the initiation of the agreement:

(i) The beneficiary is a resident of the state.

(ii) The federal adjusted income of the beneficiary's family is less than thirty thousand dollars or the beneficiary must be eligible for a free lunch under the Richard B. Russell National School Act (42 USC 1751 et seq.).

(iii) The beneficiary is not a member of the account owner's family nor a member of the family of any member or employee of the authority and the office of student financial assistance.

(iv) The deposits to the account are an irrevocable donation by the owner.

(2) The person completing the account owner's agreement for an education savings account shall be the "owner" of the account.

B.(1) An education savings account may be established for a person who is an "independent student" as defined by the Higher Education Act of 1965 as amended or as hereafter amended, who files an individual federal income tax return in their name, and designates himself as the beneficiary of the education savings account.

(2) Accounts established by the authority under this Subsection shall differ from other education savings accounts by the following:

(a) The beneficiary of the account may not be changed or substituted unless the new beneficiary is "a member of the family" as that term is defined in 26 U.S.C. 529(e)(2) as amended.

(b) An account established under this Subsection shall be fully funded as defined under Subsection D of this Section.

C.(1)(a) An education savings account may have only one designated beneficiary. The account owner shall designate the beneficiary, provided that an account owner meeting the classification requirements of R.S. 17:3096(A)(1)(e) may authorize the authority to designate the beneficiary.

(b) The beneficiary designated by the authority shall meet the following minimum qualifications:

(i) Be a resident of the state.

(ii) The federal adjusted gross income of the beneficiary's family must be less than thirty thousand dollars or the beneficiary must be eligible for a free lunch under the Richard B. Russell National School Act (42 USC 1751 et seq.).

(iii) Not a member of the account owner's family nor a member of the family of any member or employee of the authority and the office of student financial assistance.

(iv) Demonstrate superior early academic preparation in the third grade by achieving a score on the Iowa Tests of Basic Skills, Stanford 9 Test or TerraNova Test that is in the top two quartiles.

(2) Persons who are eligible to establish an education savings account for more than one beneficiary shall establish a separate account for each beneficiary. The beneficiary of each account so established shall be eligible for earnings enhancements in accordance with Subsection E of this Section and the account shall be subject to all other terms, conditions, and fees applicable to an education savings account.

D. Accounts which are fully funded are no longer eligible for state-appropriated earnings enhancements. For purposes of this Chapter, fully funded shall mean that the redemption value is equal to or greater than the projected sum of five times the annual qualified higher education expenses at the highest cost Louisiana public college or university, projected to the scheduled date of the beneficiary's first enrollment into a college or university. For purposes of this Chapter, the scheduled date of the beneficiary's first enrollment into an institution of postsecondary education shall be the expected date of enrollment as reported by the beneficiary.

E.(1) Annually, the authority shall credit the beneficiary of an education savings account an earnings enhancement as calculated pursuant to this Paragraph. An earnings enhancement shall be determined by adding the deposits made to the account by the owner during the calendar year and multiplying that sum by the rate appropriate to the owner as determined by Paragraph (3) of this Subsection. Earnings enhancements awarded in any year shall not exceed the balance in the Savings Enhancement Fund. The authority shall reduce earnings enhancement rates, pro rata, so that the total of the earnings enhancements to be awarded in any year does not exceed the balance in the Savings Enhancement Fund.

(2) For purposes of this Subsection, the deposits made to an account by the owner include all deposits of principal made to an education savings account during the calendar year ending December thirty-first of the year on which the earnings enhancement will be based, provided such amount is not more than the projected sum of five times the annual qualified higher education expenses at the highest cost Louisiana public college or university, projected to the scheduled date of the beneficiary's first enrollment into an institution of higher education.

(3)(a) Effective for calendar years beginning January 1, 2001, the earnings enhancement rate applicable to an account established by a person or persons identified in Subparagraph (A)(1)(a) or (b) of this Section shall be determined by the adjusted gross income reported by the owner of the account on his federal tax return for the taxable year immediately preceding the year in which the beneficiary of the account is being considered for an earnings enhancement, according to the following schedule:

Reported Federal

Adjusted Gross Income

Earnings Enhancement Rate

0 to $29,999

14%

$30,000 to $44,999

12%

$45,000 to $59,999

9%

$60,000 to $74,999

6%

$75,000 to $99,999

4%

$100,000 and above

2%

(b) Effective for calendar years beginning January 1, 2001, the earnings enhancement rate applicable to an account established by a person or persons identified in Subparagraph (A)(1)(c) of this Section shall be fixed at the earnings enhancement rate for account owners who are members of the family of the beneficiary who report an adjusted gross income of one hundred thousand dollars and above.

(c) An account established by a person or persons identified in Subparagraph (A)(1)(d) of this Section shall not be eligible for an earnings enhancement.

(d) The earnings enhancement rate for an account established by a person or persons identified in Subparagraph (A)(1)(e) of this Section shall be determined by the adjusted gross income reported by the family of the beneficiary of the account on its federal tax return for the taxable year immediately preceding the year in which the beneficiary of the account is being considered for an earnings enhancement, according to the schedule in Subparagraph (a) of this Paragraph.

F. To be eligible in any given year for the crediting of an earnings enhancement to an education savings account on behalf of the beneficiary, the owner must authorize the authority to access the owner's prior year state tax return filed with the Louisiana Department of Revenue or provide the authority a copy of his federal income tax return filed for the prior year.

G. The right of a beneficiary to the assets of an education savings account shall not be subject to and is expressly dispensed from collation, execution, garnishment, attachment, the operation of bankruptcy or the insolvency laws or other process of law. Monies paid into or out of the assets and the income of any validly existing qualified tuition program authorized by Section 529 of the Internal Revenue Code of 1986 as amended, including but not limited to an education savings account as defined in R.S. 17:3092, shall not be liable to attachment, levy, garnishment, or legal process in the state in favor of any creditor of or claimant against any program participant, owner, or contributor, or program.

Acts 1995, No. 547, §1, eff. June 18, 1995; Acts 1997, No. 658, §2; Acts 1997, No. 1416, §1, eff. July 15, 1997; Acts 1999, No. 1282, §1, eff. July 12, 1999; Acts 2000, No. 45, §1, eff. July 1, 2000; Acts 2001, No. 332, §1, eff. June 6, 2001; Acts 2002, 1st Ex. Sess., No. 20, §1, eff. April 18, 2002; Acts 2003, No. 221, §2, eff. June 5, 2003; Acts 2010, No. 671, §1.



RS 17:3097 - Repealed by Acts 2001, No. 332, 3, eff. June 6, 2001.

§3097. Repealed by Acts 2001, No. 332, §3, eff. June 6, 2001.



RS 17:3098 - Termination of depositor's agreements; refund; conversion of the account to money

§3098. Termination of depositor's agreements; refund; conversion of the account to money

A.(1) Unless otherwise provided for in the agreement, an education savings account owner's agreement may be terminated by the person entering into the agreement, the beneficiary, or by any person or combination of persons designated in the agreement as provided in this Section.

(2) An education savings account owner's agreement may be terminated under any of the following circumstances:

(a) Upon the death of the beneficiary.

(b) Upon notification to the Louisiana Tuition Trust Authority in writing that the beneficiary has decided not to attend an institution of higher education and requests that the education savings account be terminated.

(c) Upon completion of the requirements for a degree, diploma, or other affirmation of program completion at an institution of postsecondary education.

(d) Upon the occurrence of other circumstances determined by the authority to be grounds for termination.

B.(1) The authority shall determine the method and schedule for payment of refunds upon termination of an education savings account.

(2) The amount of the refund to which the person designated in the account owner's agreement is entitled shall be equal to the following:

(a) The actual amount of the deposits or the current value of the deposits, whichever is less, if the account has been open for less than twelve months.

(b) The redemption value of the education savings account invested in fixed earnings at the time of the refund, minus any earnings enhancements, and interest earned thereon, previously credited but not expended from the account, if the account has been open for twelve or more months.

(c) The value of the education savings account invested in variable earnings at the time of the refund, minus any earnings enhancements and interest earned thereon previously credited but not expended from the account, if the account has been open for twelve or more months.

(3) Monies in accounts opened by juridical persons or classified under R.S. 17:3096(A)(1)(e) of this Chapter may not be refunded; however, the account owner or the authority, if the account owner has authorized the authority to designate the beneficiary, may designate a new beneficiary:

(a) Upon the death of the beneficiary.

(b) If the beneficiary has decided not to attend an institution of higher education.

(c) Upon the beneficiary's completion of the requirements for a degree, diploma, or other affirmation of program completion at an institution of postsecondary education.

C. If the beneficiary is the recipient of a scholarship, waiver of tuition, or similar subvention that the authority determines cannot be converted into money by the beneficiary, the authority shall, during each academic term that the beneficiary furnishes the authority such information about the scholarship, waiver, or similar subvention as the authority requires, refund to the person designated in the owner's agreement an amount from the owner's education savings account equal to the value of the scholarship, waiver, or similar subvention awarded to the beneficiary. The authority may, at its sole option, designate the institution of postsecondary education at which the beneficiary is enrolled as the agent of the authority for purposes of refunds pursuant to this Subsection.

D. If, in any academic term for which withdrawals from the education savings account have been used to pay all or part of a beneficiary's qualified higher education expenses, the beneficiary withdraws from the institution of postsecondary education at which the beneficiary is enrolled prior to the end of the academic term, a pro rata share of any refund of the qualified higher education expenses resulting from the beneficiary's withdrawal from the institution, equal to that portion of the qualified higher education expenses paid by disbursements from the education savings account, shall be made to the authority, unless the authority designates a different procedure. The authority shall credit any refund to the appropriate education savings account.

E. Amounts of money deposited which were exempt from state income taxation pursuant to R.S. 17:3095(A)(1)(b) and R.S. 47:293(6)(a)(vi) which are refunded to the account owner upon termination of an account or conversion of the amount as otherwise provided in this Section shall be declared as income for the purposes of state income taxation.

Acts 1995, No. 547, §1, eff. June 18, 1995; Acts 1997, No. 1416, §1, eff. July 15, 1997; Acts 2000, No. 45, §1, eff. July 1, 2000; Acts 2001, No. 332, §1, eff. June 6, 2001; Acts 2003, No. 221, §2, eff. June 5, 2003; Acts 2004, No. 329, §1, eff. June 18, 2004.



RS 17:3099 - Louisiana Education and Tuition Savings Fund; use

§3099. Louisiana Education and Tuition Savings Fund; use

A. The assets of the Louisiana Tuition Trust Authority reserved for payment of the obligations of the authority pursuant to its agreements with account owners shall be placed in the Louisiana Education Tuition and Savings Fund created pursuant to R.S. 17:3129.4(C). Funds received by the authority of the state treasurer from persons making deposits in their education savings accounts, all interest and investment income earned by the fund, and all other receipts of the authority from any other source which the authority determines appropriate, shall be deposited in the fund. Any claim for redemption or withdrawal pursuant to an education savings account owner's agreement shall be solely against the assets of the fund. No account owner or beneficiary of an education savings account shall have any claim against the state general fund or other funds or revenue sources of the state, or against the funds of any state institution of higher education.

B. Unless otherwise provided by the authority, the assets of the Louisiana Student Tuition Assistance and Revenue Trust Program in the Tuition and Savings Fund shall be expended in the following order:

(1) To make payments to beneficiaries, or institutions of higher education on behalf of beneficiaries.

(2) To make refunds.

C. Notwithstanding the provisions of any other law, if at any time the amount in the Tuition and Savings Fund is insufficient to meet the payment demands made upon the fund which represent obligations listed in Subsection B of this Section, then the funds necessary to meet these payment obligations in full shall be appropriated.

D. All disbursements from the Tuition and Savings Fund for the Louisiana Student Tuition Assistance and Revenue Trust Program shall be made by the treasurer on order of the authority.

E. The state treasurer shall cause the investment of the assets of the Louisiana Student Tuition Assistance and Revenue Trust Program in the fund and, notwithstanding R.S. 17:3129.4(C), may cause investment in any investments in which public retirement boards are authorized by law to invest, provided that up to one hundred percent of deposits to an education savings account may be invested in equity securities when an account owner has selected an equity investment option and that such investments in equity securities shall not be included in any limitation on investment in equity securities. The instruments of title of all investments shall be delivered to the state treasurer or to a qualified trustee designated by him. Assets of the program in the fund shall be administered by the treasurer so that the assets will achieve the highest possible investment return to education savings accounts consistent with the security of principal, and be sufficient to satisfy the obligations of the authority.

F. The authority shall maintain an individual account for each account owner's agreement showing the beneficiary of that agreement and the accumulated value of the principal deposited, interest earned on deposits, earnings enhancements credited, and interest earned on earnings enhancements, pursuant to that agreement. Upon request of any beneficiary or person who has entered into an account owner's agreement, the authority shall provide a statement indicating, in the case of a beneficiary, or in the case of a person who has entered into an account owner's agreement, the accumulated value of the principal deposited, interest earned on deposits, earnings enhancements credited, interest earned on earnings enhancements, and the amounts used or refunded, pursuant to the agreement. A beneficiary and an account owner may request a statement under this Subsection at anytime, subject to any fee that the authority may impose for requests in excess of one per year.

G. In January of each year, the authority shall report to each person who received any payments or refunds from the authority during the preceding year information relative to the value of such payments or refunds.

H. All records of the authority indicating the identity of purchasers and beneficiaries of education savings accounts and the amounts used or refunded under an account owner's agreement are not public records.

Acts 1995, No. 547, §1, eff. June 18, 1995; Acts 1997, No. 1416, §1, eff. July 15, 1997; Acts 2001, No. 332, §1, eff. June 6, 2001; Acts 2002, 1st Ex. Sess., No. 20, §1, eff. April 18, 2002.



RS 17:3099.1 - Annual financial report; audits

§3099.1. Annual financial report; audits

The authority shall be audited in accordance with the provisions of R.S. 24:513. A copy of the audit report shall be provided to the governor, the president of the Senate, and the speaker of the House of Representatives. Copies of the audited financial report also shall be made available, upon request, to persons entering into contracts with the authority and to prospective account owners in education savings accounts.

Acts 1995, No. 547, §1, eff. June 18, 1995; Acts 2001, No. 332, §1, eff. June 6, 2001.



RS 17:3099.2 - Effectiveness

§3099.2. Effectiveness

The Louisiana Tuition Trust Authority shall undertake operation of the program created by this Chapter upon receipt of an appropriation or an award or donation from any other source sufficient to fund the authority's initial start-up and operational expenses. Funds appropriated, awarded, or donated to the authority for this purpose shall be carried forward from year to year and may be expended by the authority as appropriated. Appropriations to the authority from the Tuition and Savings Fund which remain at the end of each fiscal year shall not be returned to the general fund but shall be deposited in the Tuition and Savings Fund.

Acts 1995, No. 547, §1, eff. June 18, 1995.



RS 17:3101 - PRESERVATION OF EDUCATIONAL PROCESS

CHAPTER 23. PRESERVATION OF EDUCATIONAL PROCESS

§3101. Declaration of purpose

The maintenance and preservation of the normal educational process at the institutions of higher learning of the state of Louisiana and the ability of each individual student to pursue an education are essential to the welfare of the State of Louisiana.

The purpose of this Chapter is to accord such processes and pursuits the fullest protection from interference and disruption.

It is recognized that attendance by a student and employment of faculty, administrators and all other employees at an institution of higher learning are not compulsory as to individuals concerned. Their presence at the institution of higher learning is a privilege, not a right; it is optional and voluntary.

Added by Acts 1969, No. 59, §1.



RS 17:3102 - Definitions

§3102. Definitions

For the purposes of this Chapter the following definitions shall apply:

(1) "Institution of higher learning" means any state owned and operated college or university now or hereafter established, and includes all state owned and operated junior colleges and branches of such colleges and universities.

(2) "Normal educational process" includes, but is not necessarily limited to, the privilege and ability of students, faculty, administrators and other personnel to study, teach, administer and perform their duties at the institution of higher learning as well as to do all things necessary and incidental to these pursuits.

(3) "Student" means any person who is enrolled at any institution of higher learning.

(4) "Member of the faculty" means any person employed by the institution of higher learning to instruct students.

(5) "Member or employee of the administrative staff" includes all other persons employed by the institution of higher learning.

(6) "Governing authority" means the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, as relates to the power and authority of that body to govern the affairs of that university, and means the Louisiana State Board of Education, as relates to the power and authority of that board to govern all other state owned and operated colleges and universities.

Added by Acts 1969, No. 59, §1.



RS 17:3103 - Disruptive acts defined; dismissal and notification thereof

§3103. Disruptive acts defined; dismissal and notification thereof

Any student, member of the faculty, administrative official or other employee of any institution of higher learning of this state who:

(1) Organizes, and/or participates in, and/or holds himself out to be a part of any demonstration, protest, riot or other activity on or immediately adjacent to the grounds of any such institution, the effect of which is willfully to interfere with or disrupt the normal educational process or administration at such institution; or

(2) Enters into any building or structure of such institution alone or as a member of a group, when the effect of such entry into or presence within the building or structure is willfully to interfere with or disrupt the normal educational process or administration at such institution; or

(3) Willfully destroys, defaces, disfeatures, disfigures or in any other way damages public property on the grounds of said institution; or

(4) Willfully fails to obey any lawful order of a peace officer or any person to whom is delegated the authority to act in such capacity at said institution; or

(5) In any way willfully and directly aids, abets or encourages any of the foregoing acts may be expelled or dismissed from such institution effective immediately upon written notification of expulsion or dismissal signed by the president or his designated representative and delivered by registered mail at the last known address of the recipient. Any person so dismissed or expelled shall have the right to appeal the decision by which such action was taken. All appeals shall be heard by a panel which shall be composed of the members of the governing authority of the institution of higher learning; provided, however, that either or both of said authorities may adopt rules and regulations authorizing the president of the governing authority to appoint a special panel, composed of not less than three nor more than five members of the governing authority, to hear any appeal presented to it, and in such case the decision of the special panel shall constitute the decision of the governing authority in the same manner and to the same extent as if the hearing had been before the whole membership of the governing authority.

Added by Acts 1969, No. 59, §1.



RS 17:3104 - Content of notification of dismissal

§3104. Content of notification of dismissal

The notice of expulsion or dismissal shall specifically set forth the ground or grounds upon which expulsion or dismissal is based, as well as contain a short and clear statement of the facts upon which the expulsion or dismissal is based. In addition, the notice shall inform the recipient that he may, within thirty days after the date of expulsion or dismissal order, request a hearing before the governing authority of the particular institution of higher learning in which he is enrolled and/or employed. The hearing before the governing authority shall be held and its decision rendered not later than thirty days after the date of the request for such hearing by the individual concerned.

Added by Acts 1969, No. 59, §1.



RS 17:3105 - Rules and regulations; tenure laws

§3105. Rules and regulations; tenure laws

The governing authority of the various institutions of higher learning may adopt rules and regulations for the conduct of hearings to be held under the provisions of this Chapter. Nothing in this Sub-Part shall be construed as authorizing the dismissal of a teacher except for the commission of any of the acts herein prohibited. In all other cases of dismissal of a teacher, the tenure laws of this state shall apply. All rules and regulations so adopted shall conform to the applicable provisions of Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950, as amended.

Added by Acts 1969, No. 59, §1.



RS 17:3106 - Recording the fact of dismissal

§3106. Recording the fact of dismissal

Thirty days after expulsion or, if a hearing is demanded, the completion of the hearing, if the governing authority sustains the order expelling a student, a notation shall be made on the student's transcript reflecting the date of and the reasons for the expulsion.

Added by Acts 1969, No. 59, §1.



RS 17:3107 - Prohibition against enrolling or employing dismissed student, faculty or employee

§3107. Prohibition against enrolling or employing dismissed student, faculty or employee

No student, faculty member, member of the administrative staff or other employee expelled or dismissed under the provisions of this Chapter shall be eligible to be enrolled or employed in any capacity in any state owned and operated institution of higher learning in this state for a period of one year from the date of the expulsion or dismissal.

Added by Acts 1969, No. 59, §1.



RS 17:3108 - Exemptions; peaceful and lawful assembly; labor disputes

§3108. Exemptions; peaceful and lawful assembly; labor disputes

Nothing in this Chapter shall be construed to prevent lawful assembly and peaceful and orderly petition for the redress of grievances, including any labor dispute between an institution of higher learning and its employees, or any contractor or subcontractor or any employees thereof. Providing that nothing herein contained shall apply to a bona fide legal labor organization or to any of its legal activities such as picketing, lawful assembly or concerted activities in the interest of its members for the purpose of accomplishing or securing more favorable wage standards, hours of employment and working conditions.

Added by Acts 1969, No. 59, §1.



RS 17:3109 - State of emergency; request by president of institution of higher learning for proclamation

§3109. State of emergency; request by president of institution of higher learning for proclamation

During any time of riot, tumult or similar emergency or in the event of reasonable apprehension of immediate danger thereof, and upon a finding by the president of an institution of higher learning that the safety of students, faculty and/or employees is imperiled or likely to be imperiled thereby and a further determination that the local law enforcement agencies have failed, refused or for any reason are unable to enforce any applicable laws of this state, the president shall request that the governor proclaim the existence of a state of emergency within the confines of the campus and that all means available to the governor be utilized to restore peace and order to said campus.

Added by Acts 1969, No. 59, §1.



RS 17:3121 - Board of Regents; creation; membership; terms of office; vacancies; responsibilities

CHAPTER 24. BOARD OF REGENTS

PART I. GENERAL PROVISIONS

§3121. Board of Regents; creation; membership; terms of office; vacancies; responsibilities

A. The Louisiana Board of Regents, referred to hereinafter in this chapter as the board, is created as a body corporate.

B. The board shall be composed of fifteen members appointed by the governor with the consent of the Senate, who are electors of the state. Two members shall be from each congressional district and the remaining member or members from the state at large.

C. The terms of the members shall be six years, except that the terms of the initial members shall be as provided in R.S. 17:3122. Members shall serve until their successors are appointed and take office.

D. A vacancy occurring prior to the expiration of a term shall be filled for the unexpired portion of the term within thirty days after the date on which the vacancy occurs by appointment by the governor, with the consent of the Senate. Within twenty-four hours after being informed of a vacancy on the board, the chairman of the board or the officer exercising his duties shall notify the governor by certified mail of the vacancy and the effective date thereof.

E. The board shall be the representative of public higher education and be responsible for providing advice and recommendations concerning higher education to the governor and the legislature.

Acts 1974, Ex.Sess., No. 7, §1, eff. Jan. 1, 1975; Acts 1997, No. 1360, §1, eff. Jan. 1, 1998; Acts 2011, No. 418, §2, eff. July 12, 2011; Acts 2012, No. 803, §3, eff. Dec. 10, 2012.



RS 17:3121.1 - Student membership on the board

§3121.1. Student membership on the board

A. There shall be one student member of the Board of Regents. The student member shall be elected to the board by and from the membership of a council composed of the student body presidents-elect of the colleges and universities under the jurisdiction of the board. The board shall establish procedures for the election of the student member by the newly elected council of student body presidents to assure representation from each management system under the board's jurisdiction within a reasonable number of years to be established by the board. The newly elected council of student body presidents shall meet upon the call of the incumbent student member. Such meeting shall occur after the spring election of all student body presidents of the member colleges and universities and before May thirty-first of each year.

B. The student member shall be elected for a one-year term beginning on June first of each year, except that the student member elected for a term beginning on September 1, 2001, shall serve only until May 31, 2002. A student member shall be elected in the manner provided in Subsection A of this Section and as otherwise provided by the board for a one-year term beginning September 1, 2001; thereafter, a student member shall be elected for a one-year term beginning on June first of each year. The student member shall serve until his successor takes office.

C. The student member shall have all the privileges and rights of other board members and shall receive the same per diem, travel, and other expenses as other members of the board.

D. A vacancy in the office of the student member shall be filled for the unexpired portion of the term in the manner provided in Subsection A herein and as otherwise provided by the board.

Added by Acts 1981, No. 275, §1, eff. July 13, 1981; Acts 1987, No. 357, §1; Acts 2001, No. 93, §1, eff. May 24, 2001.



RS 17:3122 - Initial members of board; term of office

§3122. Initial members of board; term of office

A. Each member of the Louisiana Coordinating Council for Higher Education created by Article XII, Section 7 of the Louisiana Constitution of 1921 appointed by the governor whose term had not expired on December 31, 1974, shall become an initial member of the Louisiana Board of Regents until the term to which he was appointed expires. No later than January 5, 1975, the governor shall appoint such additional initial members as are necessary to complete the membership of the board. In making his appointments the governor shall designate the expiration date of the term to which each initial member is appointed. Such designation shall be made in such manner as to cause the terms of five initial members to expire in 1976, five in 1978 and five in 1980. The appointment of initial members shall be made in accordance with the provisions of R.S. 17:3121(B).

B. Any vacancy in the office of an initial member shall be filled as provided in R.S. 17:3121(D).

Acts 1974, Ex.Sess. No. 7, §1, eff. Jan. 1, 1975



RS 17:3123 - Domicile; organization and meetings of board; rules

§3123. Domicile; organization and meetings of board; rules

A. The board shall be domiciled in the city of Baton Rouge, parish of East Baton Rouge.

B. The members of the board shall elect from among their number a chairman and a vice-chairman and such other officers as they deem necessary, whose terms shall be as fixed by the board.

C. Eight members of the board shall constitute a quorum for the transaction of business and all official action of the board shall require the favorable vote of a majority of the members of the board.

D.(1) The board shall adopt rules for the transaction of its business and shall keep an accurate record of all of its proceedings and official actions. All papers, documents and records appertaining to the board shall be filed at the domicile of the board.

(2) All rules adopted by the board, exclusive of those regulating only the internal management of the board's affairs, and those adopted in exercising and fulfilling its duties and functions as specifically enumerated in Article VIII, Section 5(D) of the Louisiana Constitution, shall be adopted in accordance with the Administrative Procedure Act.

(3) The board shall submit a copy of any order, rule, regulation, plan, agreement, policy, or recommendation, other than those regulating only the internal management of the board's affairs, that is not adopted in accordance with the provisions of the Administrative Procedure Act to the Senate Committee on Education and the House Committee on Education, along with the written reasons and explanations therefor and a summary report of the proceedings of any public hearings conducted prior to the adoption of such order, rule, regulation, plan, policy, or recommendation.

E. The board shall meet on or before the second Monday in January of each year, at other times as fixed by the board, or upon call of the chairman. The board shall meet at least twice yearly with the State Board of Elementary and Secondary Education in accordance with the provisions of Paragraph D of Section 5 of Article VIII of the Louisiana Constitution of 1974.

F. The first meeting of the board shall be held in Baton Rouge on the call of the governor within ten days after the appointment by the governor of initial members of the board. In no event shall the first meeting of the board be held later than January 15, 1975.

Acts 1974, Ex.Sess. No. 7, §1, eff. Jan. 1, 1975; Acts 2010, No. 648, §1, eff. June 29, 2010.



RS 17:3123.1 - Commissioner of higher education; appointment; qualifications; powers, duties and functions; compensation

§3123.1. Commissioner of higher education; appointment; qualifications; powers, duties and functions; compensation

A. The Board of Regents shall appoint a commissioner of higher education to administer and implement board programs and policies and who shall possess such qualifications and have such other powers, functions, duties, and responsibilities as established by the board or as provided by law.

B. The commissioner of higher education shall be appointed by a two-thirds vote of the total membership of the Board of Regents and shall be subject to confirmation by the Senate.

C. The salary of the commissioner of higher education shall be determined by the Board of Regents.

Acts 2010, No. 648, §1, eff. June 29, 2010; Acts 2014, No. 854, §1, eff. June 23, 2014.



RS 17:3123.2 - Internet broadcast of board and committee meetings; archives

§3123.2. Internet broadcast of board and committee meetings; archives

A. The board shall broadcast over the Internet live audio and video streams of all its board and committee meetings held in Baton Rouge.

B. All meetings broadcast in accordance with Subsection A of this Section shall be recorded, archived, and made accessible to the public for at least one year after the date of the meeting.

C. The provisions of this Section shall apply to all meetings of the board and its committees, but shall not apply to executive sessions held in accordance with the Louisiana Open Meetings Law as provided in R.S. 42:11 et seq.

D. The audio and video records created pursuant to this Section shall not be construed in a manner to be the official record, or any part of the official record, of the proceedings of a meeting of the board or any of its committees.

E. If the board is precluded from fulfilling the requirements of this Section due to a technical problem beyond its control, or when the only meeting room available lacks the equipment necessary to facilitate Internet broadcast, the failure to broadcast or record the proceedings of a meeting of the board or any of its committees shall not be construed to be a violation of the provisions of this Section.

Acts 2010, No. 696, §1, eff. Jan. 1, 2011.



RS 17:3124 - Transitional provisions

§3124. Transitional provisions

A. The Louisiana Coordinating Council for Higher Education created by Section 7 of Article XII of the Louisiana Constitution of 1921 shall continue to have and exercise all power and authority granted to and perform all functions provided for such board by the Louisiana Constitution of 1921 or by law until the first meeting of the Louisiana Board of Regents is held as provided in R.S. 17:3123.

B. On and after the date of the first meeting of the board, the contractual obligations heretofore incurred by the Louisiana Coordinating Council for Higher Education shall be discharged by the Louisiana Board of Regents. All books, papers, records, money and other property heretofore owned, possessed, controlled or used by the Louisiana Coordinating Council for Higher Education in the exercise of its functions and, to the extent practicable and necessary, all employees heretofore engaged in the performance of the functions of the Louisiana Coordinating Council for Higher Education are hereby transferred to the Louisiana Board of Regents effective on the date of the first meeting of the board and subject to all applicable state civil service rules and regulations and those of the applicable employees' retirement systems.

Acts 1974, Ex.Sess. No. 7, §1, eff. Jan. 1, 1975.



RS 17:3125 - Power to revise or eliminate programs

§3125. Power to revise or eliminate programs

The Board of Regents shall have the power to revise or eliminate an existing degree program, department of instruction, division, or similar subdivision of any public institution of higher education.

Added by Acts 1975, No. 313, §1, eff. July 17, 1975.



RS 17:3126 - Power to disapprove; approve; or modify; service regions, establishment

§3126. Power to disapprove; approve; or modify; service regions, establishment

A. The Board of Regents shall have the power to approve, disapprove, or modify a proposed degree program, department of instruction, division or similar subdivision.

B. No college or university may institute a new degree program or department of instruction, division, or similar subdivision without the final approval of the Board of Regents.

C.(1) In exercising its power pursuant to this Section regarding program approval of institutions under the jurisdiction of the Board of Supervisors of Community and Technical Colleges, the Board of Regents shall include in any such consideration the need for broad citizen access to the education and training services provided by such institutions and shall endeavor to expand such access through use of all available resources, including programs which are provided through electronic transmission.

(2) The Board of Supervisors of Community and Technical Colleges shall determine the feasibility of establishing a means of awarding associate degrees and certificates below the rank of baccalaureate by using the instructional resources of existing institutions. The Board of Supervisors of Community and Technical Colleges may award such degrees, provided that the board and the Board of Regents agree that such awards are feasible and advantageous to the citizens of Louisiana and that sufficient appropriations are available for this purpose.

(3) The provision of any program subject to the supervision and management of and offered at any institution under the jurisdiction of the Board of Supervisors of Community and Technical Colleges which is not a degree program shall require no approval beyond that of the Board of Community and Technical Colleges.

(4) The Board of Supervisors of Community and Technical Colleges, with the approval of the Board of Regents, may enter into agreements or contract with the board having supervision and management of any public institution of higher education for the provision by any such institution of courses and services leading to an associate degree offered by the Board of Supervisors of Community and Technical Colleges.

D.(1) The Board of Regents shall formulate and establish geographic regions of the state in order to maximize the use of the instructional and physical resources of existing state postsecondary educational institutions and regionally accredited independent postsecondary educational institutions and to provide broad citizen access to the education and training services provided by such institutions. The board shall establish the regions such that at least one public institution of higher education which awards baccalaureate degrees shall be within the geographic boundaries of or shall be assigned by the Board of Regents to each region.

(2)(a) The Board of Regents shall evaluate the instructional and physical resources of such existing institutions within each region, including the resources of existing higher education institutions, and shall assure maximum use thereof before recommending the creation of any new postsecondary institution within the region. The Board of Regents may provide for the use within a region of existing resources from outside the region before recommending the creation of any new postsecondary institution within the region.

(b) Such evaluation shall also be used by the board to create efficiencies, increase student access, enhance academic quality, further the goals established by the master plan for postsecondary education, and for any other purpose that will serve to advance postsecondary education in each region and the state as a whole.

(c) With the exception of those matters enumerated in Article VIII, Section 5 of the Constitution of Louisiana that require legislative approval, the Board of Regents shall adopt such policies and take such actions deemed appropriate and necessary to maximize the use of all resources available to support and promote postsecondary education in the state.

Added by Acts 1975, No. 313, §1, eff. July 17, 1975; Acts 1997, No. 1360, §1, eff. Jan. 1, 1998; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2010, No. 447, §1, eff. June 22, 2010.



RS 17:3127 - Power with respect to new institutions

§3127. Power with respect to new institutions

The Board of Regents shall have the power to study the need for and feasibility of any new institution of post-secondary education, including branches of institutions and conversion of two-year institutions to institutions offering longer courses of study. If the creation of a new institution, the addition of another management board, or the transfer of an existing institution from one board to another is proposed the Board of Regents shall report its written findings and recommendations to the legislature within one year. Only after the report has been filed, or, after one year if no report is filed, may the legislature take affirmative action on such a proposal and then only by law enacted by two-thirds of the elected members of each house.

Added by Acts 1975, No. 313, §1, eff. July 17, 1975.



RS 17:3128 - Power to formulate master plan; mission establishment

§3128. Power to formulate master plan; mission establishment

A. The Board of Regents shall have the power to formulate and make timely revision of a master plan for postsecondary education. As a minimum, the plan shall include a formula for equitable distribution of funds to the institutions of postsecondary education. The board shall submit its plan and formula for funding to the governor and the legislature.

B.(1) After consultation with each postsecondary education management board, the chancellor, and the president of each public institution of postsecondary education, the Board of Regents shall devise, describe, and establish a mission for each public university system and for each institution within each system. Each mission statement shall be included in and form the basis of the master plan provided for in Subsection A of this Section. Initial mission statements shall be completed no later than January 15, 1989, shall be reviewed periodically, and shall be individually revised as often thereafter as is necessary to achieve and maintain the institutional balance necessary to diversity, access, and excellence.

(2) The Board of Regents shall make such recommendations for legislative or gubernatorial action necessary to support the development of each system and institution as provided in its mission statement. Annually, the board shall report to the legislature and the governor on the status of higher education relative to the mission statements, including in such report all revisions since the last report and any recommendations for legislative or gubernatorial action.

(3) Each mission statement devised pursuant to this Section shall include a description of:

(a) The intended role and scope of each system and institution, describing with some specificity its geographic service area and the student population intended to be served;

(b) Its public service contribution;

(c) Its academic and research goals, particularly describing programs being emphasized; and

(d) Its contribution toward, and proper role in, the collective goals of public higher education of diversity, access, and excellence.

Added by Acts 1975, No. 313, §1, eff. July 17, 1975; Acts 1987, No. 241, §1, eff. July 3, 1987; Acts 1997, No. 1360, §1, eff. Jan. 1, 1998; Acts 2010, No. 447, §1, eff. June 22, 2010.



RS 17:3128.1 - Power to survey, evaluate, and implement incubator facilities on state college and university campuses

§3128.1. Power to survey, evaluate, and implement incubator facilities on state college and university campuses

A. The Board of Regents shall conduct a survey of state colleges and universities for the purpose of establishing incubator facilities as defined in R.S. 51:1122(4) on qualified campuses. In order to complete such study, the board shall establish criteria for evaluation of institutions which shall include, but not be limited to the following information:

(1) Computer capabilities.

(2) Qualified personnel.

(3) Qualified student manpower.

(4) Research laboratories and support facilities.

B. The board shall use the criteria established pursuant to Subsection A in order to evaluate the potential for incubator facilities on campuses and recommend such facilities on qualified campuses.

C. The board shall report criteria established, data developed, and other relevant information and shall make recommendations for implementation of incubator facilities to the governor, the speaker of the House of Representatives, the president of the Senate, the chairmen of the House Committee on Commerce and the Senate Committee on Commerce, the chairman of the Small Business Development Corporation, and the secretary of the state Department of Economic Development pursuant to its study no later than January 1, 1987.

Acts 1986, No. 589, §1, eff. July 2, 1986.



RS 17:3129 - Power to recommend budget

§3129. Power to recommend budget

A. The Board of Regents may require that every higher education management board submit to it, at a time it specifies, an annual budget proposal for operational and capital needs of each institution under the control of each management board.

B.(1) The Board of Regents shall submit to the governor and to the legislature its budget recommendations for all institutions of higher learning in the state.

(2)(a) The Board of Regents shall submit to the governor and to the legislature the priorities for capital construction and improvements for all institutions of higher learning in the state. At the same time as it submits such priorities, the board shall submit its recommendations for the budget for capital construction and improvements to the governor and the legislature.

(b) The legislature shall consider the recommendations of the Board of Regents regarding the budget for capital construction and improvements. The recommendations of the Board of Regents shall be considered prior to adoption of the capital construction budget by the legislature for projects from the priority list submitted by the Board of Regents.

C. The legislature shall appropriate funds for the operating and administrative expenses of the state boards created by or pursuant to Article VIII of the Constitution of Louisiana. Appropriations for the institutions of postsecondary education shall be made to their managing boards. The funds appropriated shall be administered by the managing boards and used solely as provided by law.

D.(1) Pursuant to Subsection A of this Section, the Board of Regents shall require, as a part of any annual budget proposal submitted to it by a higher education management board for the operational and capital needs of an institution, that such proposal include recommended funding needed to make the facilities and learning environments at the institution accessible to persons with motor and sensory impairments.

(2) The Board of Regents, in consultation with the Department of Children and Family Services and other appropriate persons, as determined by the board, shall develop and adopt rules and guidelines to be used for determining such recommended funding. Such rules and guidelines shall include but not be limited to an initial review and analysis, with an annual update thereafter, of the institution's facilities and learning environments from the standpoint of accessibility to persons with motor and sensory impairments. Such review and analysis shall include a determination as to whether or not the institution's facilities and learning environments are in compliance with the federal Americans with Disabilities Act and other applicable federal and state laws and agency rules and regulations.

(3) Budget recommendations submitted annually by the Board of Regents pursuant to Subsection B of this Section shall consider recommended funding based upon the management board recommendations made pursuant to Paragraph D(1) of this Section.

E. The Board of Regents shall formulate and adopt a formula for distribution of funds appropriated by the legislature for deferred maintenance. This formula shall be effective for all institutions of postsecondary education and shall give priority to those institutions with preventive maintenance programs.

F. Any formula formulated and adopted by the Board of Regents for funding institutions of postsecondary education in the ensuing year as provided in this Section shall be annually reported to the Senate Committee on Education, the Senate Committee on Finance, the House Committee on Education, and the House Committee on Appropriations, not later than March thirty-first of each year.

Added by Acts 1975, No. 313, §1, eff. July 17, 1975; Acts 1992, No. 495, §1; Acts 1995, No. 944, §1, eff. July 1, 1995; Acts 1997, No. 1360, §1, eff. Jan. 1, 1998; Acts 2010, No. 899, §1; Acts 2013, No. 280, §1, eff. June 14, 2013.



RS 17:3129.1 - Power to provide for articulation

§3129.1. Power to provide for articulation

A.(1) The Board of Regents shall cause the postsecondary management boards to adopt and implement, no later than the beginning of the fall term of 2000, in the institutions under their jurisdiction common core courses that articulate from any institution of public higher education to any other such institution, taking into consideration the accreditation criteria of the institution receiving the credit.

(2) By the fall term of 2001, the Board of Regents shall cause the postsecondary management boards to adopt and implement articulated units of course work common among specified degree programs, taking into consideration the accreditation criteria of the institution receiving the credit.

(3) By the fall term of 2002, the Board of Regents shall have provided for the implementation of a computer-based system of articulation assessment that is accessible by all postsecondary students.

(4) Beginning in 2003, the Board of Regents shall report in writing by December thirty-first of each year to the House and Senate Committees on Education on the extent to which the course articulation goals and objectives provided for by this Subsection have been achieved and the plan and time line to fully accomplish these purposes.

B.(1) The Board of Regents and the State Board of Elementary and Secondary Education, in cooperation with the Board of Supervisors of Community and Technical Colleges and local school boards, shall implement, no later than the beginning of the fall term of 2000, articulation agreements that provide opportunities for secondary school students to take vocational-technical courses and community college courses provided by institutions managed by the Board of Supervisors for Community and Technical Colleges. Such opportunities shall be provided either on-site at the secondary or the postsecondary institution or at another location in a manner that takes into account cost-effectiveness for the institutions providing the instruction and accessibility for students.

(2) The Board of Regents and the State Board of Elementary and Secondary Education shall report to the legislature by December thirty-first of each year beginning with December 31, 2000, on the status of such articulation programs, including the types of programs being offered and the specific number of secondary students taking advantage of such opportunities.

Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2003, No. 383, §1, eff. June 18, 2003.



RS 17:3129.2 - Postsecondary education; outcomes-based funding formula; creation; components; approval; implementation; reports

§3129.2. Postsecondary education; outcomes-based funding formula; creation; components; approval; implementation; reports

A. The legislature finds that:

(1) There is a direct correlation between postsecondary educational attainment, individual earning power and quality of life, and the overall economic health and prosperity of the state.

(2) Alignment of postsecondary program offerings with economic development and workforce needs and increased emphasis on the production of postsecondary degrees and certifications that provide the holder with greater earning potential are necessary and essential to the state's economic well-being and the welfare of the people of Louisiana.

(3) The number of Louisiana residents with postsecondary degrees and certificates must significantly increase in order to meet the state's current and projected workforce demands.

(4) Any measurement of the success of Louisiana's postsecondary educational system must necessarily include indicators that compare the performance of individual institutions to that demonstrated by statistically peer institutions across the country.

(5) The current retention, completion, and graduation rates of most of Louisiana's public colleges and universities are below regional and national averages, and it is both responsible and in the best interest of the state to allocate educational resources in a manner that effectively supports our public postsecondary institutions and promotes and prioritizes outcomes at the campus level.

(6) The state's Master Plan for Postsecondary Education and postsecondary education funding formula must reflect student and state priorities and promote and drive the changes needed to make Louisiana's public postsecondary educational system more productive, more efficient, more affordable, more accountable, and better aligned with the state's economic development and workforce needs.

B. The commissioner of higher education and the president of each public postsecondary education system shall jointly and collaboratively:

(1) Review the postsecondary education funding formula and develop a comprehensive outcomes-based funding formula that ensures the equitable allocation of state funds to public postsecondary educational institutions, appropriately considers costs, places significant emphasis on student and institutional outcomes, and aligns with the state's economic development and workforce needs.

(2) Consult with and solicit meaningful feedback and guidance from institutional presidents, chancellors, faculty, chief academic officers, chief financial officers, students, and business and civic leaders.

(3) Make recommendations for any changes needed in the Master Plan for Postsecondary Education and the Louisiana Granting Resources and Autonomy for Diplomas Act as provided in R.S. 17:3139, et seq., to support and facilitate implementation of the outcomes-based funding formula.

C. In creating the outcomes-based funding formula, the commissioner of higher education and the postsecondary system presidents shall focus upon developing the optimal methodology by which to allocate postsecondary funding in a manner that provides incentives for institutions to achieve desired outcomes. The following factors shall be considered and included in the formula as deemed appropriate:

(1) Student success factors, including retention, timely progression toward degree completion, cost of completion, certificate and degree production, and successful transfer of students from community and technical colleges to four-year degree-granting institutions.

(2) Alignment with economic development and workforce needs, including certificate and degree production in science, technology, engineering, mathematics, and other high-demand fields and the potential earning power of graduates.

(3) Research and innovation, including research expenditures, technology transfer, and commercialization.

(4) Funding, including credit hour costs and cost of certificate and degree completion.

(5) Any other factor or metric that would promote desired student and institutional outcomes.

D. The outcomes-based funding formula shall:

(1) Appropriately consider the role, scope, and mission of each postsecondary institution.

(2) Establish a concise set of outcomes to be measured for each postsecondary institution and define metrics for each outcome that are reliable, accurate, nationally recognized, and benchmark the performance of each institution compared to its statistical peers in other states, wherever valid comparable data is available.

(3) Determine the optimal allocation of state appropriated funds to each postsecondary institution based upon operational costs, performance outcomes, and performance-based, targeted incentives. However, the amount to be allocated based upon performance outcomes must be sufficient to incentivize increased performance at the campus level.

(4) Consider the characteristics unique to each individual postsecondary institution, including community and technical colleges and professional schools, such as student enrollment characteristics and geographic location and delivery area.

(5) Include safeguards to prevent sudden, dramatic changes in the funding level of any postsecondary institution.

(6) Contain a timeline for full formula implementation.

E. Implementation of the outcomes-based funding formula shall begin as soon as practicable, but not later than the beginning of the 2016-2017 fiscal year.

F.(1) Not later than December 31, 2015, the commissioner of higher education shall submit a written report containing the proposed outcomes-based funding formula and related recommendations for related policy and statutory changes to the Board of Regents for its consideration and approval.

(2) The Board of Regents shall review the report and subsequently submit the report, the proposed outcomes-based funding formula, and the board's comments and recommendations to the Senate Committee on Education, the Senate Committee on Finance, the House Committee on Education, and the House Committee on Appropriations, not later than January 31, 2016.

G. The commissioner of higher education and the postsecondary system presidents shall collectively re-evaluate the postsecondary education funding formula at least once every two years and submit a written report regarding the formula's effectiveness and the performance of each postsecondary institution to the Senate Committee on Education, the Senate Committee on Finance, the House Committee on Education, and the House Committee on Appropriations.

Acts 2014, No. 462, §1, eff. June 4, 2014.



RS 17:3129.3 - Louisiana classroom teacher and vocational-technical school instructor enrollment program; creation; regulations; limitations

§3129.3. Louisiana classroom teacher and vocational-technical school instructor enrollment program; creation; regulations; limitations

A. The Board of Regents shall develop, in concert with the institutions of higher learning under its jurisdiction and their management boards, a program for the enrollment of Louisiana full-time classroom teachers and vocational-technical school instructors in courses of instruction for college credit offered on the main campus of said institutions, on a tuition-free basis, where space is available and where the applicant teacher or instructor meets any prerequisite course requirements and all other requirements of this Section. The program shall be implemented at no additional cost to the state. However, any institution having a teacher or instructor enrolled pursuant to the provisions of this Section may count such enrollment in its computation of student credit hours. All fees required for enrollment, except tuition, shall be paid by the teacher or instructor. For purposes of this Section, "classroom teacher" shall be defined as any full-time classroom teacher employed by a city or parish school board and holding a valid Louisiana teacher's certificate, and any full-time classroom teacher employed by a nonpublic school approved by the State Board of Elementary and Secondary Education.

B. The program shall be implemented not later than January 1, 1994.1

C.(1)(a) By September 1, 19931, the board shall adopt rules and regulations to carry out the purposes of the program and, prior to adoption, shall submit them to the House Committee on Education and the Senate Committee on Education for review and comment.

(b) By September 1, 1995, the board shall adopt rules and regulations to implement provisions relative to participation of vocational-technical school instructors and, prior to adoption, shall submit them to the House Committee on Education and the Senate Committee on Education for review and comment.

(2) Such rules and regulations shall include but not be limited to the following:

(a) A requirement that the appropriate administrator at the institution approve space availability for the program and that such approval shall be granted absent any documented evidence that space is not available.

(b) A requirement that space availability shall be determined only after the deadline established by the institution for student schedule changes.

(c)(i) A requirement that to be eligible to participate in the program, a teacher or instructor shall not otherwise be eligible to enroll in such course or courses pursuant to the continuing education tuition exemption program established by the State Board of Elementary and Secondary Education.

(ii) By August 1, 1995, the State Board of Elementary and Secondary Education shall provide a copy of the guidelines and eligibility requirements for the continuing education tuition exemption program administered by the board to each institution and if any revisions are made to such guidelines and requirements after such time, the board shall provide the revised guidelines and requirements to each institution on a timely basis.

(iii) Upon receipt of the guidelines and requirements for the continuing education tuition exemption program as provided in Item (ii) of this Subparagraph, each institution shall be responsible for determining eligibility for enrollment in the program as provided by this Section.

(iv) Any teacher who is otherwise eligible for the program as provided by this Section and who is denied enrollment into the continuing education tuition exemption program as provided by the State Board of Elementary and Secondary Education due to insufficient funding for the program for the semester or quarter in which the teacher applies, shall be eligible to participate in the program as provided by this Section.

(d) A requirement limiting the course enrollment of a classroom teacher or instructor pursuant to the provisions of this Section to not more than six credit hours for any one semester or its equivalent for attendance at any institution operating on a quarter system. There shall be no limitation on course enrollment during summer sessions.

(e) A requirement that participation in the program by a classroom teacher or vocational-technical school instructor during any one school year shall obligate such teacher to practice his profession as a classroom teacher in the elementary or secondary schools of the state and such instructor to practice his profession as an instructor in the state vocational-technical schools for at least the subsequent school year.

Acts 1993, No. 253, §1, eff. June 2, 1993; Acts 1995, No. 1010, §1, eff. June 29, 1995; Acts 1995, No. 1213, §1.

1As appears in enrolled bill.



RS 17:3129.4 - Louisiana Education Tuition and Savings Plan and Fund

§3129.4. Louisiana Education Tuition and Savings Plan and Fund

A. The Board of Regents, or its successor, is authorized to formulate, develop, adopt, implement, then manage and otherwise administer the Louisiana Education Tuition and Savings Plan, which shall be comprised of an education savings program based on issuance of interest-bearing education notes. Prior to adoption by the Board of Regents, the board shall submit the proposed plan in writing to the House and Senate Committees on Education for review and comment.

B. The Board of Regents is authorized to adopt appropriate and necessary rules, regulations, and program guidelines to implement an education savings program based on issuance by the state of interest bearing education notes. Such rules, regulations, and program guidelines shall be consistent with the provisions of this Section relating to the education savings plan and shall include but not be limited to the following:

(1) The program shall be designed to allow parents and other eligible participants to purchase, at a discounted rate, interest bearing education notes issued by the state in the name of a qualified beneficiary and redeemable for permitted educational expenses incurred by the beneficiary upon acceptance by and matriculation at any public or private institution of higher education in the state.

(2) Eligible participants shall include parents, family members, and other persons, within or without the state; however, the qualified beneficiary shall be a Louisiana resident at the time of purchase of the note. The program shall include provisions setting forth the circumstances and terms under which a purchaser of an education note may substitute one qualified person for another as a beneficiary.

(3) The education notes shall be marketed in various denominations, including one thousand dollar denominations, shall have from five to twenty-two year maturities, and shall pay accrued interest upon maturity as provided for by the program.

(4) Interest earned by the purchaser on an education note shall be exempt from Louisiana income tax.

(5) The program shall provide that if a qualified beneficiary is not admitted to a state public or private institution of higher education or chooses to attend an out-of-state higher education institution, the purchaser of the education note may redeem the note, minus administrative fees, with a substantial penalty applied to the return of accrued interest which shall be provided for by the rules.

(6) The program shall permit a purchaser of an education note to redeem the note upon the death or permanent and total disability of the qualified beneficiary without penalty. The program also shall provide for other circumstances when the education note is not or cannot be used for permitted purposes.

C.(1) There shall be established in the state treasury as a special permanent fund the Louisiana Education Tuition and Savings Fund, hereinafter referred to as the "Tuition and Savings Fund". The fund shall be comprised of separate accounts for the Louisiana Student Tuition Assistance and Revenue Trust Program established in Chapter 22-A of this Title and for the educational savings program authorized by this Section. A "Savings Enhancement Fund" shall be established as a special permanent sub-account within the Louisiana Student Tuition Assistance and Revenue Trust Program Account. As budgeted by the Louisiana Tuition Trust Authority, the legislature shall annually appropriate state general funds to be deposited by the state treasurer in the Savings Enhancement Fund. Monies in the Savings Enhancement Fund shall be used, as appropriated, to make earnings enhancements to the beneficiaries of eligible education savings accounts established under the Louisiana Student Tuition Assistance and Revenue Trust Program by Chapter 22-A of this Title. All revenues and interest earnings generated pursuant to programs of the Louisiana Education Tuition and Savings Plan and the Louisiana Student Tuition Assistance and Revenue Trust Program shall be credited to their respective fund accounts or sub-accounts. The monies in this fund shall be used solely to finance the permitted educational benefits provided by the respective programs. All unexpended and unencumbered monies in fund accounts and their respective sub-accounts at the end of a fiscal year shall remain in such fund accounts or sub-accounts and be available for appropriation in the next fiscal year. The monies in the fund shall be invested by the state treasurer in accordance with state law and as provided for by program rules, regulations, and guidelines, and interest earned on the investment of these monies shall be credited to the respective fund accounts or sub-accounts, following compliance with the requirement of Article VII, Section 9(B) of the constitution relative to the Bond Security and Redemption Fund. However, principal deposited by account owners and interest earned thereon is not public money and therefore is not subject to the requirements of Article VII, Section 9(B) of the constitution.

(2) The legislature shall make yearly appropriations from the respective account and sub-account, if applicable, to the Board of Regents for the purposes established in this Section and to the Louisiana Tuition Trust Authority for the purposes established in Chapter 22-A of this Title.

D. Repealed by Acts 1993, No. 732, §2, eff. June 21, 1993.

Acts 1989, No. 252, §1, eff. June 26, 1989; Acts 1990, No. 969, §1, eff. July 23, 1990; Acts 1993, No. 732, §§1 and 2, eff. June 21, 1993; Acts 1995, No. 547, §1, eff. June 18, 1995; Acts 2003, No. 221, §2, eff. June 5, 2003.



RS 17:3129.5 - State tuition and fee policy; Board of Regents; study and formulate; legislative approval of authority to increase tuition or fees; implementation; reports

§3129.5. State tuition and fee policy; Board of Regents; study and formulate; legislative approval of authority to increase tuition or fees; implementation; reports

A. The Board of Regents shall study and formulate a state tuition and fee policy which shall be applicable to each public postsecondary education institution and system in the state. The policy shall be developed in cooperation and consultation with each public postsecondary education management board. The Board of Regents shall take into consideration the cost of education provided by each type of institution, the proportion of such costs typically paid by students, the economic status of the citizens of the state of Louisiana, the overall rates of increase in public postsecondary education costs and tuition, the existing status of tuition and fees in Louisiana relative to its peer states, and other pertinent factors as may be determined by the Board of Regents after consultation with the postsecondary education management boards. The tuition and fee policy shall establish a framework for the imposition of student tuition and fees by the respective postsecondary education management boards. The delegation of authority to the postsecondary education management boards to establish tuition and fees in accordance with policies adopted by the Board of Regents pursuant hereto shall not be construed to authorize the Board of Regents to set a specific tuition or fee.

B. Prior to the implementation of the initial increase in fees or tuition pursuant to such policy, the authority for the postsecondary education management boards to increase tuition or fees consistent with the policy shall be approved by the legislature by law by the favorable vote of two-thirds of the elected members of both houses of the legislature. Such approval shall constitute compliance with the requirements of Article VII, Section 2.1 of the Constitution of Louisiana for any subsequent increases pursuant to the policy.

C. The Board of Regents and each of the management boards shall report annually to the Joint Legislative Committee on the Budget by not later than February first of each year on the status of the implementation of the state tuition and fee policy.

Acts 2003, No. 1105, §1.



RS 17:3129.6 - Higher Education Initiatives Fund

§3129.6. Higher Education Initiatives Fund

A. The "Higher Education Initiatives Fund", hereinafter referred to in this Section as the "fund", is hereby created within the state treasury for the purpose of improvement of Louisiana's higher education institutions, including but not limited to improvement of university-based teaching training programs and development of innovative teaching strategies, development of additional distance learning university classrooms, including infrastructure connections and purchase of equipment, and enhancement of library and scientific equipment.

B. The sources of monies deposited into the fund shall be legislative appropriation and grants, gifts, and donations received by the state for the purposes of this Section. Monies in the fund shall be subject to appropriation by the legislature and shall be available exclusively for higher education institutions or for the Board of Regents, hereinafter referred to in this Section as the "board". The board shall develop regulations and guidelines for the distribution and allocation of monies appropriated to the board which shall be subject to approval by the Joint Legislative Committee on the Budget. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. Such monies shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be credited to the fund following compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, relative to the Bond Security and Redemption Fund.

C. Repealed by Acts 2001, No. 1182, §10, eff. July 1, 2001.

Acts 1997, No. 482, §1, eff. June 30, 1997; Acts 2001, No. 1182, §§3 and 10, eff. July 1, 2001; Acts 2004, No. 585, §1, eff. July 1, 2004.



RS 17:3129.7 - Development of state student financial aid plan; master plan

§3129.7. Development of state student financial aid plan; master plan

The Board of Regents shall develop and maintain a comprehensive state student financial aid plan that supports the Master Plan for Public Postsecondary Education. In developing the plan, the board shall consider all sources of financial aid available to students attending or seeking to attend postsecondary education institutions in Louisiana and the financial needs of such students. The plan shall contain recommendations regarding student financial aid necessary to implement the policies and achieve the goals and objectives defined in the Master Plan for Public Postsecondary Education. Prior to the implementation of such recommendations, they shall be reviewed and approved by the Senate Committee on Education and the House Committee on Education.

Acts 2004, No. 695, §1.



RS 17:3129.8 - Articulation of credits earned in secondary and postsecondary institutions

§3129.8. Articulation of credits earned in secondary and postsecondary institutions

A. The Board of Regents and the State Board of Elementary and Secondary Education shall collaboratively provide for the adoption and implementation of a comprehensive system of articulation of Carnegie Units earned in a secondary school and college credit hours earned in a postsecondary institution.

B. The Board of Regents shall cause the postsecondary education management boards to collaboratively provide for the adoption and implementation of a comprehensive system of course articulation between all institutions of public higher education for all college credit units earned in such institutions.

C. The articulation plans required in Subsections A and B of this Section shall be implemented not later than July 1, 2010.

D.(1) The Board of Regents and the State Board of Elementary and Secondary Education shall submit a written report to the Senate Committee on Education and the House Committee on Education not later than March fifteenth of each year detailing the progress made in implementing the articulation plan required in Subsection A of this Section.

(2) The Board of Regents shall submit a written report to the Senate Committee on Education and the House Committee on Education not later than March fifteenth of each year detailing the progress made in implementing the articulation plan required in Subsection B of this Section.

Acts 2008, No. 464, §1.



RS 17:3130 - Other powers

§3130. Other powers

A. All powers of management over public institutions of postsecondary education not specifically vested in the Board of Regents by Article VIII, Section 5 of the Constitution of Louisiana, are reserved to the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors of Southern University and Agricultural and Mechanical College, the Board of Supervisors of Community and Technical Colleges, and the Board of Supervisors for the University of Louisiana System, as to the institutions under the control of each.

B.(1)(a) All constitutional responsibilities of the Board of Regents, including the development of a formula for equitable distribution of funds, provisions of the master plan for postsecondary education, and any other board policy that is part of a statewide plan or has statewide application, shall apply to all public postsecondary education institutions.

(b) Such formula for the ensuing year shall be annually reported to the Senate Committee on Education, the Senate Committee on Finance, the House Committee on Education, and the House Committee on Appropriations, not later than March thirty-first of each year.

(2) In the event of a mid-year budget reduction affecting postsecondary education and higher education, no such reduction shall disproportionately reduce the total budgeted funding for any postsecondary or higher education system, nor shall such a reduction result in a disproportional reduction for either division of the Louisiana Community and Technical College System.

(3) The Board of Regents shall determine during the next Master Plan revision process the appropriate role of universities in offering associate degree programs in view of the creation of the Board of Supervisors of Community and Technical Colleges whose authority is limited to the management of institutions offering less than baccalaureate level certificates and degrees.

C.(1) The legislature hereby finds that it is critical to utilize a tool such as Joint Rule No. 4 which is an established process for the development and preparation of fiscal notes by the legislative auditor or the legislative fiscal office to estimate the cost for a five-year period of time during deliberations on instruments of a fiscal nature. These fiscal notes provide estimates of the impact not only for revenue and expenditure costs to state departments, agencies, and higher education institutions throughout the state, but also session subject matter, including but not limited to tax increases, decreases, fee increases and repeals, tax exemptions, suspensions, credits, rebates, exclusions, and deductions, among others. The legislature hereby finds that in order to properly track and assess the impact of legislation over time, it is necessary to periodically evaluate the extent to which fiscal impacts have changed from the original estimates. The management of state resources requires a comparative review of the growth of initial projections to actual year-end results. When expenditure and revenue initiatives exceed original estimates, the maintenance of balanced budgets becomes exceedingly difficult to achieve. To address this issue, the Joint Legislative Committee on the Budget should require an annual examination of the estimated results compared to actual implemented results. The review of intended versus actual results should apply to both state departments, agencies, boards, and commissions, as well as higher education institutions. A process for review shall be established by the Joint Legislative Committee on the Budget and all findings shall be reported to all members of the legislature.

(2) As provided by R.S. 17:3351(F), beginning October 1, 2013, and each year thereafter, the Board of Regents shall review the reports of legislation with significant fiscal impact submitted by the various public postsecondary education management boards. After the Board of Regents has performed its review of the reports submitted by the management boards, the reports shall be submitted to the Joint Legislative Committee on the Budget by October thirtieth of each year as required by R.S. 24:653(L).

Added by Acts 1975, No. 313, §1, eff. July 17, 1975; Acts 1997, No. 1360, §1, eff. Jan. 1, 1998; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2010, No. 447, §1, eff. June 22, 2010; Acts 2010, No. 899, §1; Acts 2013, No. 96, §1, eff. July 1, 2013; Acts 2013, No. 220, §6, eff. June 11, 2013; Acts 2013, No. 280, §1, eff. June 14, 2013.



RS 17:3131 - Orders

§3131. Orders

Orders of the Board of Regents issued pursuant to its powers as provided in R.S. 17:3125 to 17:3129 shall be promulgated and issued to and implemented or enforced by the appropriate management board.

Added by Acts 1975, No. 313, §1, eff. July 17, 1975; Acts 1997, No. 1360, §1, eff. Jan. 1, 1998.



RS 17:3132 - Channels of communication

§3132. Channels of communication

All requests by the Board of Regents for information relative to the exercise of its powers shall be forwarded to the chairman of the appropriate management board, through its secretary, and each management board shall be responsible for providing within a reasonable time the information requested.

Added by Acts 1975, No. 313, §1, eff. July 17, 1975; Acts 1997, No. 1360, §1, eff. Jan. 1, 1998.



RS 17:3133 - Public hearings; due process

§3133. Public hearings; due process

A. In exercising and fulfilling its powers, duties and functions as specifically enumerated in Article VIII, Section 5(D), Paragraphs (1) and (4) of the Louisiana Constitution, the Board of Regents shall before adopting or issuing an order, rule, regulation, plan, policy or recommendation, hold public hearings at which all students, faculty, staff, administrators, management boards and interested citizens may appear and present testimony. The Board of Regents shall accompany each such order, rule, regulation, plan, policy and recommendation with written reasons therefor, explaining in detail the reasons for its actions.

B. The Board of Regents shall submit a copy of any order, rule, regulation, plan, agreement, policy, or recommendation so adopted to the Senate Committee on Education and the House Committee on Education, along with the written reasons and explanations therefor and a summary report of the proceedings of the public hearings conducted in accordance with the provisions of this Section.

Added by Acts 1975, No. 313, §1, eff. July 17, 1975; Acts 2010, No. 648, §1, eff. June 29, 2010.



RS 17:3134 - Accountability in higher education; legislative intent; definitions; reporting forms

§3134. Accountability in higher education; legislative intent; definitions; reporting forms

A.(1) It is the intent of the legislature that an accountability process be established and implemented to provide for the systematic, ongoing evaluation of quality and effectiveness in the public institutions of higher education in Louisiana that may be used to initiate curriculum, programmatic, funding, policy, or planning changes in higher education.

(2) It is further the intent of the legislature that the accountability process monitor performance at the institutional level in each of the major areas of research, student learning and development, faculty development and quality, and to assure that progress toward providing excellent educational programming and opportunities consistent with the institutional role, scope, and mission of each of the public institutions of higher education is being made and funded.

B. The accountability process shall be developed by the Board of Regents in a collaborative effort involving each higher education management board.

C.(1) The Board of Regents shall be the authorized agency for administration, implementation, monitoring, and evaluation of the accountability process and is authorized to, but is not limited to, the following:

(a) Adopt the appropriate measures, necessary standard definitions, and program guidelines to implement an accountability process for public institutions of higher education.

(b) Identify institutional and systemwide performance standards and performance goals.

(c) Develop appropriate reporting procedures and formats for use by the institutions in reporting data.

(d) Develop a process for allocating funding in an objective and measurable manner designed to assure adequate resources are available to achieve excellent educational programming and opportunity consistent with each institution's role, scope, and mission and to provide incentive and reward for excellence in institutional performance.

(e) Submit an annual report to the governor and to the Committees on Education of the Senate and the House of Representatives beginning in 1997.

(2) The Board of Regents shall adopt such rules and regulations as may be necessary in implementing this Section, which shall include but shall not be limited to the final recommendations of the Accountability in Public Higher Education Advisory Committee.

D. The Board of Regents may require that every public higher education institution submit to it, at a time it specifies, an annual accountability report of institutional effectiveness to include the data as it may determine.

E. The provisions of this Section shall be mandatory only to the extent that the necessary funds are appropriated to the Board of Regents for this purpose.

Acts 1993, No. 237, §1; Acts 1995, No. 459, §1; Acts 1997, No. 1360, §1, eff. Jan. 1, 1998.



RS 17:3135 - Requirement to notify campus community of availability of registered sex offender information

§3135. Requirement to notify campus community of availability of registered sex offender information

A. In compliance with the provisions of 20 U.S.C. 1092(f)(1)(I), each institution of postsecondary education in the state shall issue a statement informing students, faculty, and staff where they can obtain information identifying sex offenders who are enrolled or employed at the institution. At a minimum, the statement shall include information as to how to access the Louisiana Bureau of Criminal Identification and Information and the State Sex Offender and Child Predator Registry.

B. The Board of Regents shall develop a policy to insure that each institution of postsecondary education in the state shall issue the statement required by this Section. The policy developed by the board shall include procedures for the receipt and dissemination of such information by the institutions and for the monitoring of the implementation of the procedures by the management board of the institutions.

Acts 2003, No. 215, §2.



RS 17:3136 - Disclosure of postsecondary student education records; access to parents of dependent children

§3136. Disclosure of postsecondary student education records; access to parents of dependent children

A. The purpose of this Section is to provide for the access of a parent to view the education records of their dependent child as provided under the federal Family Educational Rights and Privacy Act.

B. The Board of Regents shall require each postsecondary education management board to submit a policy from each of its institutions that provides for the notification to parents that information from an education record of a student may be disclosed to the parent of a dependent child, as defined in Section 152 of the Internal Revenue Code, as provided in this Section and in compliance with 20 USC 1232g and 34 CFR 99 et seq., as amended.

C.(1) Each policy shall, at a minimum, provide for:

(a) Notification to parents of the provisions of the federal Family Educational Rights and Privacy Act and the requirements to access a dependent child's records.

(b) A requirement that a parent verify and document that a student is the dependent child of the parent.

(2) If circumstances effectively prevent the parent from viewing the student's education record, then the institution may do one of the following:

(i) Provide the parent with a copy of the records requested.

(ii) Make other arrangements for the parent to view the records requested.

(3) An institution may charge a fee to copy or mail an education record which is made for the parent, unless the imposition of such a fee effectively prevents a parent from viewing such records.

D. An institution shall provide access to either parent of a dependent child under the federal Family Educational Rights and Privacy Act and R.S. 9:351, unless evidence has been provided that a court has issued an order revoking these rights.

E. Any policy adopted by a public institution of postsecondary education under the provisions of this Section shall comply with the federal Family Educational Rights and Privacy Act (20 USC 1232g and 34 CFR 99 et seq., as amended).

Acts 2003, No. 540, §1, eff. June 27, 2003.



RS 17:3137 - Dual enrollment program; legislative findings; eligible participants

§3137. Dual enrollment program; legislative findings; eligible participants

A.(1) The legislature hereby finds and declares that the dual enrollment program established by the Board of Regents has enhanced curricular options available to eligible high school students by providing an opportunity to enroll in postsecondary coursework creditable toward a career certificate or an associate or baccalaureate degree.

(2) The legislature further finds that the availability of successful dual enrollment opportunities will increase the academic performance and educational attainment for all Louisiana students.

B. The Board of Regents shall provide for the participation of any student who meets the following requirements:

(1) Is enrolled in a Louisiana public high school.

(2) Is at least fifteen years of age.

(3) Is currently in the eleventh or twelfth grade.

(4) Meets any other eligibility criteria as the Board of Regents may require.

C. Any student who is enrolled in a Louisiana nonpublic high school or participates in a home school program of education and who meets the eligibility requirements as specified in Paragraphs (B)(2), (3), and (4) of this Section shall be eligible to participate in the Board of Regents dual enrollment program. State funds shall not be used to pay the tuition of a nonpublic high school student or a home study student who is dually enrolled in a participating postsecondary institution. However, the amount of tuition charged to such students shall be the same as is paid by the state on behalf of a student attending a public high school.

D. The Board of Regents, in consultation with the Louisiana Student Financial Assistance Commission, shall study and report in writing to the Senate Committee on Education and the House Committee on Education by not later than sixty days prior to the convening of the 2009 Regular Session of the legislature on the estimated cost of providing state dollars, beginning with Fiscal Year 2009-2010 and continuing thereafter, to fund participation in the dual enrollment program of otherwise eligible students who attend nonpublic high schools, both state-approved schools as well as others, or participate in home study programs, both state-approved programs as well as others, in the same manner as provided for eligible students attending public high schools.

Acts 2008, No. 460, §1.



RS 17:3138 - Louisiana common application; development; implementation

§3138. Louisiana common application; development; implementation

A.(1)(a) The Board of Regents, in collaboration with the public postsecondary education management boards, the chairman of the Senate Committee on Education or his designee, and the chairman of the House Committee on Education or his designee, shall provide for the development and implementation of a common application whereby Louisiana residents and nonresidents may apply to any public college and university in the state.

(b) When developing the implementation plan for the common application, consideration shall be given to best practices for successful implementation, implementation costs, development and maintenance of a website to facilitate the common application process, and the duties and responsibilities of the Board of Regents and the postsecondary education systems and institutions.

(2) Regionally accredited independent colleges and universities that are members of the Louisiana Association of Independent Colleges and Universities may also utilize the Louisiana common application.

B. Each public college and university shall accept the Louisiana common application, which a student may complete one time and submit to as many institutions as he wishes to apply. Applications may be submitted electronically or in a paper format, as specified by the individual postsecondary institution.

C. Each public college and university may impose such application fees as authorized by law and may separately collect such supplemental documentation and information as it deems necessary to properly evaluate the student's application.

D. Notwithstanding the provisions of Subsection B of this Section, if a student chooses to utilize the "Common Application" developed and administered by the not-for-profit membership organization, The Common Application, Inc., a public college or university may accept such application in lieu of the Louisiana common application required by this Section.

E. The Louisiana common application shall be fully implemented and available to students applying for admission for the 2016-2017 academic year.

F. The provisions of this Section shall not apply to graduate or professional schools or degree programs.

Acts 2014, No. 732, §1, eff. June 19, 2014.



RS 17:3138.1 - Remedial Education Commission; creation; purpose; membership; duties; reporting; termination

§3138.1. Remedial Education Commission; creation; purpose; membership; duties; reporting; termination

A.(1) The legislature finds that the state must greatly increase the number of its citizens who hold a postsecondary education credential by creating an environment that increases the desire to learn and continuously gain knowledge.

(2) The legislature further finds that more citizens must not only earn a high school diploma but also must successfully access and navigate the postsecondary education system throughout their lives in order to acquire the knowledge and skills needed to be productive workers and engaged citizens.

(3) The legislature further finds that in order to achieve a more educated citizenry, the expectations of college readiness must be clearly communicated to educators, prospective students enrolled in high school, and the students' parents.

(4) The legislature further finds that there exists a large population of adults that could benefit from completion of postsecondary education and that many of these nontraditional adult students have specific remediation needs.

(5) The legislature further finds that the use of data concerning successful strategies for identifying and remediating students at significant transition points could assist public elementary and secondary schools and public postsecondary education institutions in identifying students who need additional educational services and assistance and in providing for such services at the most appropriate junctures using the most cost-effective methods.

(6) The legislature further finds that it is in the best interest of the state's public education system and the students of the state to create a commission to review the relevant data and recommend best practices and strategies for identifying and assisting students to ensure that they are successful throughout their academic careers, no matter the point of entry.

B. There is hereby created the Remedial Education Commission, referred to in this Section as the "commission", for the purposes of studying and reviewing the data on educational services provided in public elementary and secondary schools and remedial education provided at public postsecondary education institutions, of recommending best practices and strategies to be used by public elementary and secondary schools and public postsecondary education institutions in providing such educational services, and of recommending any necessary statutory and regulatory changes to the legislature, the State Board of Elementary and Secondary Education, and the Board of Regents related to the study.

C. The membership of the commission shall be as follows:

(1) The commissioner of higher education or his designee.

(2) The state superintendent of education or his designee.

(3) The president of the State Board of Elementary and Secondary Education or his designee.

(4) The president of the Louisiana Community and Technical College System or his designee.

(5) The chairman of the House Committee on Education or his designee.

(6) The chairman of the Senate Committee on Education or his designee.

(7) Repealed by Acts 2013, No. 327, §2.

(8) The following persons to be appointed by the commissioner of higher education:

(a) A representative from a public postsecondary four-year institution.

(b) A representative from a public postsecondary two-year institution.

(c) A representative from the Louisiana Association for Developmental Education with experience in intervention education services and remedial education as a researcher or practitioner.

(d) A nontraditional adult student attending a public postsecondary education institution.

(e) A representative from the Board of Regents with responsibilities in implementing remedial education.

(9) The following persons to be appointed by the state superintendent of education:

(a) A middle or high school teacher employed in a public school located in an urban area of the state.

(b) A middle or high school teacher employed in a public school located in a rural area of the state.

(c) A parent of a student enrolled in a public middle or high school.

(10) A member of the Louisiana School Boards Association to be appointed by the association's president.

D. All legislative members of the commission shall receive the same per diem and travel allowance for attending meetings of the commission as is normally provided for meetings of legislative committees. Other members of the commission shall serve without compensation.

E. The commission is a joint collaboration between the Board of Regents and the State Board of Elementary and Secondary Education. The Board of Regents and the state Department of Education shall designate staff to assist the commission in performing its duties and responsibilities.

F. The commissioner of higher education shall convene the commission for its first meeting by September 15, 2011, at which meeting the members of the commission shall select a chairman and a vice chairman. The commission shall meet upon the call of the chairman as often as deemed necessary to carry out its duties and shall establish a meeting schedule and time line for completion of its duties.

G. The commission shall study and make recommendations on at least the following:

(1) The data and research on intervention education services and remedial education and the identification of best practices and strategies for recognizing students in need of such services and for providing such services at the appropriate juncture at the elementary, secondary, and postsecondary education levels.

(2) K-12 to postsecondary education transition issues including the alignment of high school graduation requirements and course curriculum with college expectations.

(3) The need for clear entrance and exit standards for all remedial courses and the transferability of credit for such courses to all public postsecondary education institutions in the state.

(4) Strategies and data for reducing the need for remediation of high school graduates, offering more dual credit opportunities for high school students, and increasing the college-going rate of adults.

(5) The capacity of the community and technical colleges to provide all remedial education services and, if it is found that the community and technical colleges lack the capacity to be the sole provider of such services, that there are adequate transition plans in place until the capacity is reached.

(6) The role of distance learning and other innovative alternatives to traditional instruction and delivery methods for remedial education.

(7) The success of students engaged in remedial education programs at public postsecondary education institutions in terms of their retention and graduation rates as compared to those students not placed in remedial education.

(8) The creation of a formalized professional development program and communication system where remedial education faculty from both secondary and postsecondary education regularly meet to gain knowledge in best practices and trends in the instruction and delivery of remedial education and to share changes in expectations and maintain communication.

H. The commission shall be authorized to request and receive education data and other related data and information produced by any public entity and such entity shall respond to the request in a timely manner. All requested data and information shall be submitted in a standardized format as determined by the commission.

I. The commission shall submit a written report of its study findings and recommendations to the House Committee on Education and the Senate Committee on Education by not later than sixty days prior to the convening of the 2012 Regular Session of the Legislature of Louisiana. Such report also shall include recommendations for any changes to laws, rules, or guidelines that the commission deems necessary in order to strengthen the ability of the public schools and public postsecondary education institutions in identifying and assisting students as they strive to college readiness and achieve academic success.

J. The commission shall terminate on June 30, 2012.

Acts 2011, No. 187, §1, eff. June 24, 2011; Acts 2013, No. 327, §2.



RS 17:3138.2 - Competitive Core Growth Fund

§3138.2. Competitive Core Growth Fund

A. There is hereby established as a special fund in the state treasury the Competitive Core Growth Fund, hereafter referred to as "the fund". Subject to appropriation of monies into the fund by the legislature, the state treasurer is directed to deposit into the fund at the beginning of each fiscal year an amount equal to at least fifteen and one quarter percent of the amount of monies deposited into the Workforce and Innovation for a Stronger Economy Fund. Monies in the fund shall be invested in the same manner as monies in the state general fund. Interest earned on investment of monies in the fund shall be credited to the fund. Unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.

B. Monies in the fund shall be appropriated to the Board of Regents to be allocated to postsecondary education institutions in order to better align each institution with the minimum postsecondary education funding formula implementation rate. Monies in the fund shall be used to calculate a minimum implementation rate of the postsecondary education funding formula. The Board of Regents shall annually establish an allocation of the monies in the fund based on a comparison of the postsecondary education funding formula appropriation of each institution in the current fiscal year with the projected postsecondary education funding formula cost for that institution in the next fiscal year. Monies in the fund shall be allocated to the institutions with the lowest implementation rates to bring the institutions closer to the minimum implementation rate.

Acts 2014, No. 646, §2, eff. June 12, 2014.



RS 17:3138.3 - Science, Technology, Engineering, and Math (STEM) Upgrade Fund

§3138.3. Science, Technology, Engineering, and Math (STEM) Upgrade Fund

A. There is hereby established as a special fund in the state treasury the Science, Technology, Engineering, and Math (STEM) Upgrade Fund, hereafter referred to as "the fund". Subject to appropriation of monies into the fund by the legislature, the state treasurer is directed to deposit into the fund at the beginning of each fiscal year an amount equal to at least five percent of the amount of monies deposited into the Workforce and Innovation for a Stronger Economy Fund. Monies in the fund shall be invested in the same manner as monies in the state general fund. Interest earned on investment of monies in the fund shall be credited to the fund. Unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.

B. Monies in the fund shall be appropriated to the Board of Regents and allocated as follows:

(1) One million dollars for STEM upgrades at Southern University and Agricultural and Mechanical College.

(2) One million dollars for STEM upgrades at Grambling State University.

Acts 2014, No. 646, §2, eff. June 12, 2014.



RS 17:3138.4 - Workforce and Innovation for a Stronger Economy Fund

3138.4. Workforce and Innovation for a Stronger Economy Fund

A. The "Workforce and Innovation for a Stronger Economy Fund", hereinafter referred to in this Section as the "fund", is hereby created within the state treasury as a special fund for the purpose of funding degree and certificate production and research priorities in high demand fields through programs offered by Louisiana's public postsecondary education institutions to meet the state's future workforce and innovation needs.

B. Monies in the fund shall be invested in the same manner as monies in the general fund. Interest earned on investment of monies in the fund shall be credited to the fund. Unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.

C. Subject to an annual appropriation by the legislature, each fiscal year the sum of forty million dollars shall be deposited into the fund. Monies in the fund shall be appropriated and administered as provided in this Section.

D.(1) Monies in the fund shall be appropriated to the Board of Regents to be distributed to and used by postsecondary education institutions in accordance with a statewide workforce demand and gap analysis to be developed as provided for in this Section.

(2) The funds distributed pursuant to this Section shall be used by the institution towards degree and certificate production pursuant to the workforce demand and gap analysis and research priorities according to implementation plans.

(3) Any funds distributed to any institution that remain unexpended or unobligated at the end of the fiscal year shall be available for use in the subsequent fiscal year by an institution pursuant to their implementation plan.

(4)(a) Funding shall be distributed by the Board of Regents only upon receipt of certification by the postsecondary education management board on behalf of the receiving public postsecondary education institution that a match of no less than twenty percent of the amount of funding to be distributed has been guaranteed by a private entity. Match certification shall be reported to the Joint Legislative Committee on the Budget within thirty days of the receipt. The certification shall detail the type of private match to be provided, which may include: cash; in-kind donations of technology, personnel, construction materials, facility modification, or tangible property; internships; scholarships; sponsorship of staff or faculty; or faculty endowment. The Workforce and Innovation for a Stronger Economy Fund Strategic Planning (WISE) Council may authorize a match for an institution in types other than those provided for in this Paragraph, upon request of the system president.

(b) In any fiscal year that the total appropriated funds from the sum of the state general fund and dedicated funds for higher education are below the appropriated funding in the prior fiscal year, the WISE Council may at its discretion, delay or waive requirements as set forth in Subparagraph (a) of this Paragraph.

E.(1) A Workforce and Innovation for a Stronger Economy Fund Strategic Planning Council, to be referred to as the "WISE Council", shall be established as an independent subcommittee of the Board of Regents and shall be comprised of the president-chancellor of Louisiana State University, the president of the Southern University System, the president of the University of Louisiana System, the president of the Louisiana Community and Technical College System, the commissioner of higher education, the secretary of the Department of Economic Development, the executive director of the Louisiana Workforce Commission, and the chairman of the Workforce Investment Council, or their successors.

(2)(a) The WISE Council shall develop a method for the distribution of monies in the fund in alignment with the statewide workforce demand and gap analysis and research priorities as provided in this Section. The methodology for the distribution shall be reevaluated no more than once every three years unless a majority of the WISE Council vote to reevaluate the methodology more often.

(b) The methodology of distribution shall be as follows:

(i) Eighty percent of funds distributed shall be based on degree and certificate production in fields required for four- or five-star jobs, as defined by the Louisiana Workforce Commission's Louisiana Star Jobs program or its successors and weighted by cost and a prioritization of high demand degree and certificate production based on data provided by the Department of Economic Development and the Louisiana Workforce Commission.

(ii) Twenty percent of funds distributed shall be based on federally funded research expenditures as defined by the National Science Foundation.

(iii) The WISE Council shall have the authority to adjust the percentage of the distributions by no more than ten percent relative to the distribution of funds between degree certification production in Item (i) of this Subparagraph and federally funded research expenditures in Item (ii) of this Subparagraph. However, in no event shall the distribution based on federally funded research expenditures be reduced below twenty percent.

(3) The WISE Council shall prepare a statewide workforce demand and gap analysis which shall include:

(a) Statewide and regional degree and certificate production and research priorities based on an analysis of credential completion at all Louisiana postsecondary education institutions and workforce demand.

(b) A prioritization of high-demand degree and certificate production based on data provided by the Department of Economic Development and the Louisiana Workforce Commission.

(4) The WISE Council and the Board of Regents shall review and approve the statewide workforce demand and gap analysis and research priorities.

(5) The WISE Council shall review and approve implementation plans submitted by institutions. The implementation plans shall include at a minimum a plan for expenditure of monies and outcomes expected.

(6) The system presidents shall report annually to the WISE Council on progress towards degree and certificate and research priorities in accordance with the implementation plans.

F. The statewide workforce demand and gap analysis, including any revisions to the analysis, distribution of funds, and implementation plans shall be posted on the Board of Regents' website.

G. The WISE Council may create policies and procedures for its own management but shall meet no less than two times per year.

H. The Board of Regents, on behalf of postsecondary education, shall provide annual reporting to the Senate Committee on Education, Senate Committee on Finance, the House Committee on Education, and the House Committee on Appropriations. Such reports shall include the statewide workforce demand and gap analysis, including any revisions to the analysis, distribution of funds, and implementation plans.

I. The Board of Regents shall promulgate rules developed jointly and collaboratively by the commissioner of higher education and the system presidents for the administration of the fund. Prior to final adoption, the rules shall be approved by the WISE Council.

J. The fund is in addition to, and separate from, any monies appropriated or allocated to any postsecondary education management board. Allocations from this fund shall not be included in the Board of Regents' funding formula calculation, nor shall it supplant any state general fund allocations provided to institutions. The availability of the fund shall not in any way substitute, limit, or otherwise affect the allocation of any funds otherwise available to those institutions under state or federal laws.

K. All actions of the WISE Council and the implementation of this Section shall be subject to the approval of the Board of Regents.

Acts 2014, No. 803, §1, eff. June 19, 2014.



RS 17:3138.5 - Military and veteran friendly campus; designation; process; eligibility; applications

§3138.5. Military and veteran friendly campus; designation; process; eligibility; applications

A.(1) The legislature finds that military veterans need comprehensive, statewide support to aid them in transition from military service to enrollment in public postsecondary education institutions. This support should encourage such enrollment of veterans and address issues that may deter their participation in public postsecondary education. These issues include but are not limited to affordability, lack of awareness by postsecondary faculty and staff of veterans' culture, the need for orientation and mentoring programs designed specifically for veterans, and the facilitation of credit completion by veterans as efficiently and quickly as possible.

(2) The purpose of this Section is to provide formal recognition by the governor of state public postsecondary education institutions that successfully create a supportive environment for military veterans.

B.(1) The Board of Regents shall establish a process for a public postsecondary education institution to be designated as a "Governor's Military and Veteran Friendly Campus" beginning with the Fall 2015 semester.

(2) To be eligible to receive the designation as specified in Paragraph (1) of this Subsection, an institution shall meet all of the following criteria:

(a) Adopt and fully implement the military articulation and transfer process as provided in R.S. 17:3165.2.

(b) Offer waivers from application fees to veterans.

(c) Offer specialized orientation programs for veterans that provide detailed information on the programs, services, and accommodations available.

(d) Adopt deployment and readmission policies that provide for the prompt readmission to the institution of veterans with the same academic status that they had when last attending or accepted for admission at the institution.

(e) Offer priority class scheduling to veterans that is at least as early as that offered to students enrolled in the honors college, athletes, students with disabilities, and spring invitational program participants, whichever occurs first. If the institution does not offer priority scheduling to any of these groups, the institution shall allow veterans to schedule classes at least one day prior to the general class registration for undergraduate students.

C. In addition to the eligibility criteria required in Paragraph (B)(2) of this Section, an institution shall meet at least three of the following criteria in order to receive the designation specified in Paragraph (B)(1) of this Section:

(1) Offer at least one course per fall and spring semester in history, political science, English, or mathematics that is specifically designed for and exclusively available to veterans or offer a course for credit that is specifically designed for and exclusively available to veterans and that focuses on introducing them to the college experience and covers issues of transition, leveraging benefits, and disability issues.

(2) Offer free tutoring to veterans.

(3) Host a workshop at least twice each year for veterans to provide instruction regarding career opportunities, interviewing skills, resume writing, and networking.

(4) Host a Reserve Officers' Training Corps program affiliated with a branch of the armed services.

D.(1) The Board of Regents shall develop an application process, including time lines for submitting applications, for institutions that are interested in receiving the designation specified in Paragraph (B)(1) of this Section.

(2) The Board of Regents shall review each application and shall submit such applications to the governor along with a written report that indicates if an institution meets the requirements specified in Subsections B and C of this Section to receive the initial designation by the governor.

(3) Designation of an institution as a "Governor's Military and Veteran Friendly Campus" shall apply for one year.

(4) After receiving the initial designation by the governor, an institution annually shall submit a renewal application to the Board of Regents in accordance with the time lines established by the board. Each renewal application shall include a report that contains all of the following information from the previous year as it relates to veterans:

(a) The number granted application fee waivers.

(b) The number who attended the specialized orientation program and a description of the orientation program.

(c) The number who participated in the priority class registration.

(d) The number who benefitted from the military articulation and transfer process as provided in R.S. 17:3165.2, the number of credits hours accepted through the transfer process, and a list of the courses credited through the transfer process.

(5) If the Board of Regents determines that the institution meets the requirements specified in Subsections B and C of this Section based on its renewal application, the institution shall receive the designation for that year. If the Board of Regents determines that an institution does not meet the specified requirements, the board shall provide written notice to the institution and the institution shall have forty-five days from receipt of the notice to correct or amend its renewal application. If the institution does not submit a corrected or amended application or if the corrected or amended application does not meet the requirements as determined by the board, the institution shall not receive the designation for that year.

E. For purposes of this Section, "veteran" shall have the meaning as provided in R.S. 13:5364.

Acts 2015, No. 232, §1.



RS 17:3138.6 - Internal auditing function of the Board of Regents

§3138.6. Internal auditing function of the Board of Regents

In addition to any other powers and duties authorized for the Board of Regents by this Chapter, the board shall establish an internal audit function and shall establish an office of the chief audit executive who shall be responsible for ensuring that the internal audit function adheres to the Institute of Internal Auditors, International Standards for the Professional Practice of Internal Auditing. The chief audit executive shall maintain organizational independence in accordance with these standards and shall have direct and unrestricted access to the board. The chief audit executive shall annually certify to the board that the internal audit function conforms to the Institute of Internal Auditors, International Standards for the Professional Practice of Internal Auditing.

Acts 2015, No. 314, §1.



RS 17:3139 - Title

PART II. LOUISIANA GRANTING RESOURCES

AND AUTONOMY FOR DIPLOMAS ACT

§3139. Title

This Part shall be known and may be cited as the "Louisiana Granting Resources and Autonomy for Diplomas Act".

Acts 2010, No. 741, §1, eff. June 29, 2010; Acts 2011, No. 418, §1, eff. July 12, 2011.



RS 17:3139.1 - Purpose

§3139.1. Purpose

The purpose of this Part is to support the state's public postsecondary education institutions in remaining competitive and increasing their overall effectiveness and efficiency by requiring that the institutions achieve specific, measurable performance objectives aimed at improving college completion and at meeting the state's current and future workforce and economic development needs, by improving the quality and type of data available on these objectives and institutions' respective progress towards them, and by granting the institutions limited operational autonomy and flexibility in exchange for achieving such objectives.

Acts 2010, No. 741, §1, eff. June 29, 2010; Acts 2011, No. 418, §1, eff. July 12, 2011.



RS 17:3139.2 - Performance agreements; objectives

§3139.2. Performance agreements; objectives

Any public postsecondary education institution, including professional schools, may enter into an initial performance agreement with the Board of Regents in order to be granted limited tuition autonomy and flexibility as provided in R.S. 17:3139.5(A) in exchange for committing to meet established targets for the following performance objectives as applicable to the institution as determined by the Board of Regents:

(1) Student success.

(a) Implement policies established by the institution's management board to achieve cohort graduation rate and graduation productivity goals that are consistent with institutional peers. For purposes of this Part, peer institutions shall mean those institutions as defined by the Board of Regents in accordance with R.S. 17:3351(A)(5)(e)(i).

(b) Increase the percentage of program completers at all levels each year.

(c) Develop partnerships with high schools to prepare students for postsecondary education.

(d) Increase passage rates on licensure and certification exams and workforce foundational skills.

(e) For the purposes of this Part, successful attainment of the student success objectives shall be required for determination by the Board of Regents that an institution has met the short-term targets of the performance agreement as provided in this Section. An institution which has failed to meet its same-institution graduation rate, program completer, and retention rate targets, as appropriate for the mission of the institution, shall not be deemed by the Board of Regents to have met the requirements of its performance agreement for the year.

(2) Articulation and transfer. (a) Phase in increased admission standards and other necessary policies by the end of the 2012 Fiscal Year in order to increase student retention and graduation rates. This Subparagraph does not require and the Board of Regents shall not require as an element of a performance agreement the adoption of admission standards at Grambling State University, Southern University and Agricultural and Mechanical College, or Southern University at New Orleans that would prevent those institutions from admitting students who require a single remedial course.

(b) Provide feedback to community colleges and technical college campuses on the performance of associate degree recipients enrolled at the institution.

(c) Develop referral agreements with community colleges and technical college campuses to redirect students who fail to qualify for admission into the institution.

(d) Demonstrate collaboration in implementing the articulation and transfer requirements as provided in R.S. 17:3161 through 3169.

(3) Workforce and economic development.

(a) Eliminate academic program offerings that have low student completer rates as identified by the Board of Regents or are not aligned with current or strategic workforce needs of the state, region, or both as identified by the Louisiana Workforce Commission and Louisiana Economic Development.

(b) Increase the use of technology for distance learning to expand educational offerings.

(c) Increase research productivity especially in key economic development industries and technology transfer at institutions to levels consistent with the institution's peers.

(d) To the extent that information can be obtained, demonstrate progress in increasing the number of students placed in jobs and in increasing the performance of associate degree recipients who transfer to institutions that offer academic undergraduate degrees at the baccalaureate level or higher.

(4) Institutional efficiency and accountability. (a) Eliminate, except as otherwise provided in this Subparagraph, remedial education course offerings and developmental study programs unless such courses or programs cannot be offered at a community college in the same geographic area. Grambling State University, Southern University and Agricultural and Mechanical College, and Southern University at New Orleans shall be deemed to have met this target if no student takes more than one remedial course. However, the Board of Regents postsecondary education funding formula shall fund all remedial courses offered at these institutions at the rate established for such courses offered by community and technical colleges.

(b) Eliminate associate degree program offerings unless such programs cannot be offered at a community college in the same geographic area or when the Board of Regents has certified educational or workforce needs.

(c)(i) Upon entering the initial performance agreement, adhere to a schedule established by the institution's management board to increase nonresident tuition amounts that are not less than the average tuition amount charged to Louisiana residents attending peer institutions in other Southern Regional Education Board states and monitor the impact of such increases on the institution. However, for each public historically black college or university, the nonresident tuition amounts shall not be less than the average tuition amount charged to Louisiana residents attending public historically black colleges and universities in other Southern Regional Education Board states.

(ii) The provisions of Item (i) of this Subparagraph are not applicable to a performance agreement entered into by a historically black college or university after August 1, 2015; the amount of nonresident tuition and fees for undergraduate programs at each such institution shall not be less than the average tuition and fee amounts charged to undergraduate resident students at the same institution.

(d) Designate centers of excellence as defined by the Board of Regents which have received a favorable academic assessment from the Board of Regents and have demonstrated substantial progress toward meeting the following goals:

(i) Offering a specialized program that involves partnerships between the institution and business and industry, national laboratories, research centers, and other institutions.

(ii) Aligning with current and strategic statewide and regional workforce needs as identified by the Louisiana Workforce Commission and Louisiana Economic Development.

(iii) Having a high percentage of graduates or completers each year as compared to the state average percentage of graduates and that of the institution's peers.

(iv) Having a high number of graduates or completers who enter productive careers or continue their education in advanced degree programs, whether at the same or another institution.

(v) Having a high level of research productivity and technology transfer.

(5) Each institution annually shall submit a report to the Board of Regents, which shall publish the report on its website, the legislative auditor, the legislature, and the division of administration containing certain organizational data, including but not limited to the following:

(a) Number of students by classification.

(b) Number of instructional staff members.

(c) Average class student-to-instructor ratio.

(d) Average number of students per instructor.

(e) Number of non-instructional staff members in academic colleges and departments.

(f) Number of staff in administrative areas.

(g) The institution's organization chart containing all departments and personnel in the institution down to the second level of the organization below the president, chancellor, or equivalent position.

(h) Salaries of all personnel identified in Subparagraph (g) of this Paragraph and the date, amount, and type of all increases in salary received since June 30, 2008.

(i) A cost performance analysis to include by institution:

(i) Total operating budget by function, amount, and percent of total, reported in a manner consistent with the National Association of College and University Business Officers guidelines.

(ii) Average yearly cost of attendance as reported to the United States Department of Education.

(iii) Average time to degree for completion of academic programs at all levels.

(iv) Average cost per degree awarded by degree level.

(v) Average cost per non-completer by degree program entered.

(j) All expenditures of the institution for that year.

(k) Any additional data requested by the speaker of the House of Representatives or the president of the Senate.

(6) Any additional performance objectives as determined by the Board of Regents.

(7) Any performance objectives defined in the formula funding performance model adopted by the Board of Regents for Fiscal Year 2010-2011 shall be aligned with performance objectives defined in this Section.

Acts 2010, No. 741, §1, eff. June 29, 2010; Acts 2011, No. 418, §1, eff. July 12, 2011; Acts 2015, No. 98, §1; Acts 2015, No. 100, §1, eff. June 19, 2015; Acts 2015, No. 359, §1, eff. June 29, 2015.



RS 17:3139.3 - Annual review; revocation; modifications

§3139.3. Annual review; revocation; modifications

A. The initial performance agreement and each subsequent agreement shall be a six-year agreement and shall be reviewed annually by the Board of Regents. The Board of Regents may revoke an agreement at any time if it determines that an institution has failed to abide by the terms of the agreement.

B. The Board of Regents may lower the established targets for performance objectives contained in an institution's performance agreement only in the event extraordinary circumstances prevent the institution from meeting such targets. Such modifications shall be subject to approval by the Joint Legislative Committee on the Budget. The Board of Regents, in consultation with the institution and its management board, may raise, at the time of the annual review, the established targets for performance objectives contained in an institution's performance agreement to continue institutional progress and shall notify the House Committee on Education and the Senate Committee on Education, in writing, of any such increases.

Acts 2010, No. 741, §1, eff. June 29, 2010; Acts 2011, No. 418, §1, eff. July 12, 2011.



RS 17:3139.4 - Legislative auditor; performance analysis

§3139.4. Legislative auditor; performance analysis

The legislative auditor, in cooperation and coordination with the Board of Regents, shall annually audit data submitted or to be submitted by institutions to the Board of Regents as indicators of meeting performance objective targets established by or pursuant to this Part to ensure that the data is reliable. The auditor shall complete all audits pursuant to this Section and report his findings to the Board of Regents and to the legislature prior to the board's annual vote on whether an institution will be able to exercise tuition authority and operational autonomies pursuant to this Part. Each institution shall provide to the legislative auditor all of the information that the auditor requests to conduct audits pursuant to this Section. The legislative auditor shall charge the actual costs of such audits to the institution being audited; however, no institution shall be charged more than ten thousand dollars for such audits in any single fiscal year unless a higher amount is authorized by the Legislative Audit Advisory Council. The council may authorize the auditor to charge an institution more than ten thousand dollars in a fiscal year if the additional actual costs are proven to be related to the scope of work described in this Section. No provision of this Section shall be construed to limit the authority of the auditor under any other provision of law. The legislative auditor shall, to the extent that he determines feasible and in the best interests of the state, take steps to minimize disruption of normal operations at the institutions such as conducting such audits in conjunction with the institution's financial audit.

Acts 2010, No. 741, §1, eff. June 29, 2010; Acts 2011, No. 367, §1, eff. June 29, 2011.



RS 17:3139.5 - Tuition autonomy; operational autonomy contingent on audit findings

§3139.5. Tuition autonomy; operational autonomy contingent on audit findings

A. Notwithstanding any other provision of law to the contrary, each institution that enters into a performance agreement shall be granted the authorities as provided in this Subsection.

(1) For the 2010-2011 Fiscal Year, pursuant to policies adopted by the institution's management board and in addition to the authority provided in R.S. 17:3351(A)(5)(e), the authority to increase tuition and mandatory fee amounts by up to five percent annually.

(2) For the 2011-2012 Fiscal Year, if the Board of Regents has determined that the institution has met the short-term targets established in the performance agreement, in addition to the authority provided in R.S. 17:3351(A)(5)(e), the authority to increase tuition and mandatory fee amounts by up to five percent annually.

(3) Beginning with the 2012-2013 Fiscal Year and thereafter, if the Board of Regents has determined that the institution has met the short-term targets established in the performance agreement and demonstrated progress on long-term targets, the institution shall be authorized to:

(a) Increase tuition and fee amounts by up to ten percent annually, without legislative approval, until the institution reaches the average tuition and fee amounts of its peer institutions. Tuition and fee amounts for peer institutions shall be weighted based upon the median household income in Southern Regional Education Board states in which respective peer institutions are located. The median household income in such states shall be compared with the median household income in Louisiana, and any differences between the average of the states shall be factored into the allowable tuition and fee amount increase for the respective institution.

(b) Upon reaching the average tuition and fee amounts as specified in Subparagraph (a) of this Paragraph, increase tuition and fee amounts as necessary to maintain tuition and fee amounts as close to that average as practical.

(4) Each postsecondary education management board shall establish criteria for waiving any tuition or mandatory fee increase as authorized in this Section in cases of financial hardship. Information relative to such waivers and the criteria and procedures for obtaining a waiver shall be made available to all prospective students in a timely manner such that each student is informed of the availability of a waiver prior to the student making a final decision concerning attendance at any public institution of postsecondary education.

B.(1)(a) Notwithstanding any provision of law to the contrary, any institution that meets the requirements of this Paragraph may exercise until July 1, 2020, the autonomies provided by this Subsection subject to the limitations provided in this Paragraph.

(b) Subsequent to a postsecondary management board granting approval to an institution in its system to exercise operational autonomies, the division of administration shall approve the exercise of such autonomies to all institutions in the system governed by the management board, provided the system received for its most recent audit, a financial audit with an unmodified opinion, where the financial statements were free of material misstatements and material weaknesses, and the financial position, results of operations, and cash flows were represented fairly in accordance with Generally Accepted Accounting Principles. If the system did not receive for the most recent audit, a financial audit with an unmodified opinion, where the financial statements were free of material misstatements and material weaknesses, and the financial position, results of operations, and cash flows were represented fairly in accordance with Generally Accepted Accounting Principles, then the division of administration shall approve the exercise of such autonomies to all institutions in the system, except for any institution which was responsible for the finding of non-compliance at the system level.

(c) If an institution granted the right to exercise operational autonomies pursuant to Subparagraph (b) of this Paragraph subsequently receives an audit with a material weakness through a financial audit, the institution shall be required to develop and implement a corrective action plan for approval by the management board. The institution shall be required to demonstrate to the management board that the necessary corrective actions were taken within six months from the date the audit finding was reported, or the institution will lose the authority to exercise the autonomies granted for the remainder of the period that this authority is in effect. The corrective action plan and post-implementation report shall be submitted to the division of administration and the Board of Regents.

(2) The operational autonomies that may be granted pursuant to this Subsection are:

(a) Authority to retain any funds which remain unexpended and unobligated at the end of the fiscal year for use at the institution's discretion pursuant to R.S. 17:3386.

(b) Authority to identify and dispose of obsolete equipment, excluding vehicles and items deemed by federal law to be of a dangerous nature. Prior to exercising this autonomy with respect to electronic devices, the postsecondary management board shall provide certification to the division of administration that all such devices are sanitized of any personally identifiable information.

(c) Authority to be excluded by the division of administration from any table of organization.

(d)(i) Authority to participate in the higher education procurement code as established by Louisiana State University and Agricultural and Mechanical College and approved by the division of administration. Each postsecondary educational management board may adopt the higher education procurement code, with amendments necessary to insert the name of the each management board into the procurement code and to implement the code but excluding any substantive changes, pursuant to rules and regulations adopted in accordance with the Administrative Procedure Act. Any entity whose budget is appropriated through Schedule 19-Higher Education or 19E-LSU Health Sciences Center- Health Care Services Division may use the higher education procurement code in lieu of the Louisiana Procurement Code as provided in R.S. 39:15.3, 196 through 200, and 1551 through 1755, subject to the prior review and approval of the Joint Legislative Committee on the Budget. Any changes to the higher education procurement code after an initial five-year period shall be submitted to the Joint Legislative Committee on the Budget for approval. However, there shall be only one higher education procurement code except for nonsubstantive changes required to implement the code.

(ii) The division of administration shall maintain a list of all institutions participating in the higher education procurement code, which shall be published on its website.

(e)(i) Exemption from participation in the state's risk management program established by R.S. 39:1527 et seq. and administered by the office of risk management, pursuant to a determination by the division of administration that the institution or management board, as applicable, has the capacity to manage its own risk and a phased-in plan of implementation as determined by the institution in collaboration with the attorney general and the division of administration, subject to the prior review and approval of the Joint Legislative Committee on the Budget. This exemption shall not include the coverage provided by the state's risk management program pursuant to R.S. 40:1299.39.

(ii) Nothing in this exemption shall abrogate, amend, or alter the authority of the attorney general or the Department of Justice under Article IV, Sections 1 and 8 of the Constitution of Louisiana or any other provision of law to represent the state and all departments and agencies of state government in all litigation arising out of or involving tort or contract. Any institution that is granted an exemption under this Item shall enter into an interagency agreement with the attorney general and pay the attorney general reasonable attorney fees and expenses incurred in representing the institution.

(iii) Nothing in this Item shall be construed as creating any independent or separate cause of action against the state. The state shall continue to be sued only through the exempt institution's management board and cannot be sued in addition to or separately from the exempt institution's management board in any cause of action asserted against the exempt institution. The office of risk management shall not be responsible for payment of any judgment against the exempt institution's management board rendered subsequent to the transfer of the applicable line of coverage. The state's obligation to indemnify a covered individual as provided in R.S. 13:5108.1 shall not be performed by the office of risk management.

(iv) Any contract between the exempt institution's management board and its insurer shall name the state as an additional insured. Any provision in any contract between the exempt institution's management board and its insurer that conflicts with the provisions of this Section shall be deemed null and void.

(v) Nothing in this Item shall be construed to adversely affect any of the substantive and procedural provisions and limitations applicable to actions against the state, including but not limited to the provisions of R.S. 13:5106, 5107, 5108.1, and 5112, and R.S. 9:2800 which would continue to apply equally to any exempted institution. Those provisions that will not apply are those that are specifically excluded in this Section. Upon transfer of each line of coverage to the exempted institution under this Section, the provisions of R.S. 39:1527 et seq., as well as the provisions of R.S. 13:5106(B)(3)(c), shall not apply to the line of coverage so transferred, nor to any claims asserted against the exempted institution within the transferred line of coverage.

(f) Notwithstanding the provisions of R.S. 39:113, authority to administer all facilities projects funded with self-generated revenue, federal funds, donations, grants, or revenue bonds, including all projects falling under R.S. 39:128; however, excluding those projects falling under R.S. 39:128, these projects shall not be exempted from the capital outlay budget or any requirements as pertains thereto.

(g) Authority to invest funds as defined by R.S. 49:327(C) in municipal bonds issued by any state or political subdivision and those instruments laid out in R.S. 49:327(B)(1), in tax exempt bonds and other taxable governmental bonds issued by any state or a political subdivision or public corporation of any state, provided that such bonds are rated by a nationally recognized rating agency as investment grade. The investment policy governing such investment as defined by R.S. 49:327(C)(1)(b) shall define the allocation of funds among instruments and the term of maturity of the instruments, subject to the prior review and approval of the investment advisory committee. If an institution is determined by the division of administration to no longer possess the capacity relevant to this autonomy, or both, authority to invest additional funds shall be limited to those instruments defined by R.S. 49:327(B)(1) and (C), and shall exclude further investments in tax exempt bonds and other taxable government bonds issued by any state or a political subdivision or public corporation of any state.

(3)(a) Nothing in this Subsection abrogates, amends, or alters the authority of the attorney general or the Department of Justice under Article IV, Sections 1 and 8 of the Constitution of Louisiana or any other provision of law to represent the state and all departments and agencies of state government in all litigation arising out of or involving tort or contract. Any exempt institution under this Section shall enter into an interagency agreement with the attorney general and pay the attorney general reasonable attorney fees and expenses incurred in representing the institution.

(b) Nothing in this Subsection shall be construed as creating any independent or separate cause of action against the state. The state shall continue to be sued only through the exempt institution's management board and cannot be sued in addition to or separately from the exempt institution's management board in any cause of action asserted against the exempt institution.

Acts 2010, No. 741, §1, eff. June 29, 2010; Acts 2011, No. 418, §1, eff. July 12, 2011; Acts 2012, No. 811, §5, eff. July 7, 2012; Acts 2014, No. 749, §1; Acts 2014, No. 864, §§4 and 5; Acts 2015, No. 359, §1, eff. June 29, 2015.



RS 17:3139.6 - Monitoring; reporting; renewal

§3139.6. Monitoring; reporting; renewal

A. The Board of Regents annually shall monitor and report to the legislature and the governor on each participating institution's progress in meeting the established targets for performance objectives as specified in R.S. 17:3139.2 and the effect of the exemptions as provided in R.S. 17:3139.2(2)(a) and (4)(a) relative to the adoption of admission standards and the limited remedial education course offerings and developmental study programs at certain institutions. At the end of the first six years and each subsequent six-year period, the Board of Regents shall determine whether to recommend renewal of an institution's performance agreement subject to the approval of the Joint Legislative Committee on the Budget. Such determination shall be based on the recommendations of a review panel established by the Board of Regents to conduct a comprehensive review and evaluation of the institution's progress in meeting the performance objectives. The composition of the review panel shall be similar to that provided in R.S. 17:3138(C) as repealed by Act No. 251 of the 2012 Regular Session of the Legislature with the addition of two representatives from the business community, who each possess a postsecondary degree, one recommended by the speaker of the House of Representatives and one recommended by the president of the Senate.

B. If an institution's initial performance agreement is renewed after six years, the institution in exchange shall:

(1) Further increase cohort graduation rate goals as specified in R.S. 17:3139.2(1)(a) including the following, as applicable:

(a) A graduation rate of at least seventy-five percent for any institution classified as a "Four-Year 1" institution by the Southern Regional Education Board.

(b) A graduation rate of at least sixty percent for any institution classified as a "Four-Year 2" institution by the Southern Regional Education Board.

(c) A graduation rate of at least fifty percent for any institution classified as a "Four-Year 3", "Four-Year 4", "Four-Year 5", or "Four-Year 6" institution by the Southern Regional Education Board.

(d) For any community college and technical college campus, a graduation rate that is at least equal to the Southern Regional Education Board average for peer institutions.

(2) Continue to make progress in meeting all other performance objectives as contained in the initial agreement.

(3) Meet any additional performance objectives as determined by the Board of Regents.

C. If an institution's performance agreement is renewed after six years, the institution in exchange shall:

(1) Maintain the same graduation rates as specified in Paragraph (2) of this Section.

(2) Continue to make progress in meeting all other performance objectives as contained in the initial agreement.

(3) Meet any additional performance objectives as determined by the Board of Regents.

D. The Board of Regents shall inventory all institutional student records systems and recommend a plan to standardize and integrate such systems to include student transcript analysis and degree auditing components. This system shall include all undergraduate students and at a minimum and by student, the number of course credits earned, the number of course credits needed for degree completion, a time line for successful degree completion that shows if the student is behind, on track, or ahead, and course credits needed as determined by the student's declared area of concentration. The Board of Regents shall report on the progress of such standardization to the legislature and the division of administration sixty days prior to the 2012 Regular Session of the Legislature of Louisiana and annually thereafter on the performance of qualifying institutions at achieving on-time graduation based on the student tracking and records system. The report shall be posted on the Board of Regents' website and shall be made easily accessible to the public.

Acts 2010, No. 741, §1, eff. June 29, 2010; Acts 2011, No. 418, §1, eff. July 12, 2011; Acts 2015, No. 100, §1, eff. June 19, 2015; Acts 2015, No. 359, §1, eff. June 29, 2015.



RS 17:3139.7 - Certification of agreement by management board

§3139.7. Certification of agreement by management board

Any agreements between the Board of Regents and public postsecondary education institutions authorized by the Louisiana Granting Resources and Autonomy for Diplomas Act shall be certified by the respective management boards of those institutions.

Acts 2010, No. 741, §1, eff. June 29, 2010; Acts 2011, No. 418, §1, eff. July 12, 2011.



RS 17:3140 - Evaluation of the state's delivery of public postsecondary education delivery system

§3140. Evaluation of the state's delivery of public postsecondary education delivery system

A. The Board of Regents shall conduct a comprehensive review of the present postsecondary education system in the state and recommend the optimal delivery of postsecondary education in the future that will meet the needs of the state's citizens and industries while maximizing the state's resources. The review shall be of the state as a whole and of its workforce development areas as provided in R.S. 23:2192, which shall be referred to in this Section as "regions".

B. The board shall submit a written report detailing its findings and recommendations relative to the assets, needs, gaps, and barriers to creating a comprehensive, efficient, and cost-effective public postsecondary education system in Louisiana to the Senate and House committees on education by no later than forty-five days before the 2017 Legislative Session. The report shall include, for the state as a whole and each region, the following:

(1) A description of assets, including:

(a) The role, scope, and mission of each institution of public postsecondary education in the state.

(b) Academic and non-academic programs, including those below the certificate level and non-credit technical skills courses, offered at each public postsecondary education institution, excluding continuing education courses but including:

(i) Program enrollment and completion data for the last five years.

(ii) Academic discipline cost per full-time equivalent student for the current academic year.

(c) Current centers of excellence, as defined by the Board of Regents, in each institution, with explanation of how each center fits into the institution's role, scope, and mission and aids in meeting the workforce and economic development needs of the region or the state as a whole.

(d) A list of each facility and all immovable property owned or leased by the state's public postsecondary institutions. The list shall also include a description of each facility as follows:

(i) Age of the facility.

(ii) Square footage.

(iii) Usage.

(iv) Space usage and the methodology used to determine such usage.

(v) Condition of the facility.

(vi) Building defect data, including cited code violations for the most recent twelve-month period.

(vii) Bonded indebtedness and contractual obligations.

(viii) Prioritized list of capital outlay needs for both new construction and deferred maintenance, with costs estimates where available.

(e) Institutional data as provided pursuant to R.S. 17:3139.2(5), and the following:

(i) Amount of institutional financial aid provided to students.

(ii) Faculty information including total faculty and percent by full-time and part-time status; student-to-faculty ratios; percentage distribution of full-time instructional faculty by rank; full-time instructional average salary by rank; part-time faculty and assistants as a percent of total instructional faculty; number of full-time administrators; the demographics of all full-time faculty and administrators including race, gender, years of experience, and degrees held; and number of full-time staff.

(iii) Percentage of lower-level classes taught by teaching and research assistants.

(iv) Percentage of students enrolled in remedial courses.

(v) Percentage of students admitted by exception to admission standards.

(vi) Employment rates by program.

(2) Description of needs to meet the current and forecasted educational demand to ensure the state's public postsecondary education system is operating in a comprehensive, efficient, cost-effective, and integrated manner.

(a) Educational demand shall be determined for the state as a whole and for each region and shall consider:

(i) Academic needs of the citizens.

(ii) Research goals of the state's public postsecondary education institutions and local industries.

(iii) Necessary public service activities, such as matters related to statewide health, economic, and environmental issues.

(iv) Economic development needs.

(v) Current and emerging workforce needs as forecasted through the Comprehensive Labor Market Information System, as provided in R.S. 23:71 et seq., including needs arising from the targeted cluster industries as provided in R.S. 23:76.

(b) The report shall also include any issues related to accurately forecasting educational demand.

(3) Description of gaps, which for the purpose of this Section, are defined as either needs that exceed assets, or assets that exceed needs.

(4) Recommendations regarding how to efficiently and cost-effectively close the gaps to deliver postsecondary education by each region in order to meet the forecasted educational demand. Each recommendation shall identify the anticipated savings or costs associated with each action and whether any of the following are needed:

(a) Merging of two or more existing postsecondary institutions.

(b) Converting a non-degree granting postsecondary institution to an institution that grants degrees.

(c) Converting a college or university which is limited to offering degrees of a lower rank than baccalaureate to a college or university that offers baccalaureate degrees.

(d) Converting a college or university which offers baccalaureate degrees to a college or university that is limited to offering degrees of a lower rank.

(e) Transferring a college or university from one postsecondary management board to another.

(f) Closing a postsecondary educational institution.

(g) Donating a college or university to a private entity or creating a private entity to receive such donation.

(h) Closing or consolidating any program at an institution or coordinating any program across certain institutions.

(i) Adding a center of excellence to an institution, shifting a center of excellence to a different institution, or coordinating resources between institutions to develop a joint center of excellence.

(j) Sharing facilities between institutions in a region or closing or demolishing certain facilities.

(k) Centralizing administrative services.

(5) Description of barriers, including:

(a) Bonded indebtedness, contractual obligations, and fitness of facilities.

(b) Accreditation issues.

(c) Compatibility of administrative services.

(d) Funding.

(e) Staffing.

(f) Regional economic impacts.

(g) Financial impact on the institutions.

(h) Culture and tradition.

(6) An executive summary of recommendations to ensure that the state's public postsecondary education enterprise is operating in a comprehensive, efficient, cost-effective, and integrated manner that best meets the educational demand of the state and each region.

C. The Department of Economic Development, the Louisiana Workforce Commission, and each public postsecondary institution, management board, and system shall fully cooperate with the Board of Regents and shall provide such data and assistance as the board may request.

NOTE: §3140 as repealed by Acts 2016, No. 619, §2, eff. July 1, 2017.

§3140. Repealed by Acts 2016, No. 619, §2, eff. July 1, 2017.

Acts 2016, No. 619, §1, eff. June 17, 2016; Acts 2016, No. 619, §2, eff. July 1, 2017.



RS 17:3141.1 - Legislative intent

CHAPTER 24-A. PROPRIETARY SCHOOLS

§3141.1. Legislative intent

This chapter is enacted in the exercise of the police powers of the state, to promote the public health, safety and welfare by safeguarding the people and legitimate proprietary schools of this state against incompetent, dishonest or unprincipled trade, technical and business schools of various kinds and operators, owners and/or solicitors thereof.

Added by Acts 1972, No. 311, §1.



RS 17:3141.2 - Definitions

§3141.2. Definitions

The following words and phrases, when used in this Chapter, shall have the meaning herein ascribed to them unless the context clearly indicates a different meaning:

(1) "Board" means Board of Regents.

(2) "Commission" means the "Advisory Commission on Proprietary Schools" created herein.

(3) "Notice to the school" means written correspondence sent to the address contained in the application or affidavit.

(4) "Owner" of a school means, if the school is owned by one or more individuals, each individual; if the school is owned by a partnership, the owners of the school are the partnership and each partner; if the school is owned by a corporation, the owners of the school are the corporation, the officers and directors of the corporation and any stockholder who owns five percent or more, of the total aggregate number of shares of all types of stock issued by the corporation that owns the school, or of any corporation owning stock, directly or indirectly, of the corporation that owns the school.

(5) "Proprietary school", hereinafter referred to as "school", means any business enterprise operated for a profit or on a nonprofit basis which maintains a place of business within this state, or which sells or offers for sale any course of instruction in this state, either by correspondence using the mails or by any other means of communication, or by personal solicitation, and which offers or maintains a course or courses of instruction or study, or at which place of business such a course or courses of instruction or study is available through classroom or Internet instruction, or both, to a person or persons for the purpose of training or preparing such person for a field of endeavor in a business, trade, technical, or industrial occupation, except as hereinafter excluded. The definition of a proprietary school shall not include:

(a) A school or educational institution supported entirely or partly by public funds from either a local or state source;

(b) A parochial, denominational or eleemosynary school or institution that provides religious training or theological education; however, any school or institution that also offers training in a secular field of endeavor shall be subject to the provisions of this Chapter;

(c) A school or training program which offers instruction primarily in the field of recreation, health, entertainment, or personal enrichment and which does not purport to prepare or qualify persons for employment as determined by the commission;

(d) A course or courses of instruction or study sponsored by an employer for the training and preparation of its own employees when the employer is not primarily engaged in the business of selling or offering courses of instruction or study;

(e) A course or courses of study or instruction sponsored by a recognized trade, business or professional organization for the instruction of the members of such organization;

(f) Private colleges and universities which only award a baccalaureate or higher degree and which maintain and operate educational programs for which credits are given;

(g) A private school which provides a basic academic education comparable to that provided in the public schools of the state;

(h) A school offering a program only for children under six years of age;

(i) A school which is regulated and licensed under the laws of this state;

(j) A private tutor, teacher or individual engaged in giving private tutoring or lessons to five persons or less in nonschool connected activities severed from the regular curriculum of a school as determined by the commission; or

(k) A day-camp.

(l) A training program that does not have attendance requirements in place for persons taking the courses and which offers for sale only nonsequential and noncontinuous courses of one week duration or less which do not exceed twenty hours of training.

(m) A manufacturer-certified training center that offers, at no additional charge to the person receiving training, manufacturer-authorized training that is included as part of the manufacturer's pricing package to prepare persons for certification conferred by the manufacturer and that uses course equipment and materials which are developed and sold by the manufacturer and course instructors and facilities which are certified by the manufacturer.

(n) A school or business enterprise which offers instruction to prepare students for tests which are required for entry into a postsecondary program of study.

(o) A school or business enterprise which offers yoga teacher training.

(p) A school or business enterprise which provides students with advanced training techniques for police and service dogs.

(6) "School employee" means all instructors, administrators, solicitors, clerical and office personnel employed by the school.

(7) "Solicitor" means a person who solicits business for a proprietary school or who offers to sell or sells in this state any instruction or course of instruction offered by a proprietary school.

(8) "Teach out" means the time remaining in an affected student's course of study.

(9) "Treasurer" means the state treasurer.

Added by Acts 1972, No. 311, §1. Amended by Acts 1980, No. 423, §1; Acts 1980, No. 457, §1; Acts 1989, No. 798, §1; Acts 1991, No. 943, §2, eff. July 24, 1991; Acts 1995, No. 1270, §1, eff. July 1, 1995; Acts 1997, No. 280, §1, eff. June 17, 1997; Acts 1998, 1st Ex. Sess., No. 151, §§1, 3, eff. July 1, 1999; Acts 2000, 1st Ex. Sess., No. 63, §1, eff. April 17, 2000; Acts 2001, No. 140, §1; Acts 2003, No. 267, §1; Acts 2011, No. 80, §1, eff. July 1, 2011; Acts 2016, No. 346, §1.



RS 17:3141.3 - Advisory Commission on Proprietary Schools; creation of; membership; terms; rules and regulations

§3141.3. Advisory Commission on Proprietary Schools; creation of; membership; terms; rules and regulations

A. There is hereby established under the jurisdiction of the Board of Regents an Advisory Commission on Proprietary Schools, composed of nine members to be appointed by the following:

(1) One member by the commissioner of higher education.

(2) Two members by the Board of Regents.

(3) Three members by the Louisiana Proprietary Schools Association.

(4) One member by the Board of Supervisors of Community and Technical Colleges.

(5) One member by the State Association of Better Business Bureaus.

(6) One member by the Louisiana Association of Chamber of Commerce Executives.

B.(1) Each member shall serve for a term of four years and until their successors are appointed or qualified, except that of the initial members of the commission, two shall be appointed to serve for two year terms each, two for three years each, and three for four years each, the terms of each of the members being designated initially by the state superintendent of education.

(2) Any vacancy occurring in the membership of the commission shall be filled by the appointing authority who has designated the member in the same manner as the member whose term has expired or whose unexpired term is being filled.

(3) Members to be appointed after July 1, 1999 by the commissioner of higher education and the Board of Regents shall replace the members appointed by the superintendent of education and the State Board of Elementary and Secondary Education for the remainder of the term to be served by such member. Thereafter all successors shall be appointed as provided in this Section.

C. The members shall serve without compensation, but shall be reimbursed for actual expenses incurred in attending meetings of the commission.

D.(1) The commission shall elect annually from its membership a chairman and a vice chairman.

(2) The commission also shall adopt rules and regulations it deems necessary to administer its functions and which are not in conflict with Board of Regents policy. Such rules and regulations shall include but not be limited to:

(a) Establishing acceptable standards, consistent with prevailing accreditation standards, for the conduct of solicitors and for the operation of schools.

(b) Providing for investigation of complaints related to the established standards and for the disposition of such complaints.

(c) Providing remedies, including but not limited to restitution orders, fines, and other appropriate measures for violation of established standards.

E. The commission shall promulgate written regulations and requirements pursuant to the provisions of this Chapter, and shall additionally provide for a student complaint procedure which shall be applicable to all licensed proprietary schools. The commission shall provide for a mechanism for informing all students of the availability of the student complaint procedure and shall furnish to anyone, within thirty days of receipt of a written request, a copy of the said regulations and requirements.

F. The Board of Regents shall provide for the monitoring of all proprietary schools to ensure that all advertising and representations made on behalf of the school to a prospective student are truthful and free from misrepresentation and fraud.

G. The Advisory Commission on Proprietary Schools shall be advisory in nature, but may have such powers and duties as set forth in this Chapter, subject to approval of and oversight by the Board of Regents. The board may ratify, annul, or modify any rule, decision, finding, or order of the commission as it deems appropriate. Any action taken by the commission pursuant to the provisions of this Chapter shall not be effective until ratified by the board.

Added by Acts 1972, No. 311, §1. Amended by Acts 1977, No. 69, §1; Acts 1988, No. 881, §1; Acts 1989, No. 798, §1; Acts 1991, No. 844, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2000, 1st Ex. Sess., No. 63, §1, eff. April 17, 2000; Acts 2003, No. 267, §1; Acts 2006, No. 223, §1, eff. June 2, 2006.



RS 17:3141.4 - Licenses

§3141.4. Licenses

A.(1) On and after October 1, 1972, no proprietary school covered by the provisions of this Chapter shall do business in this state unless the owner thereof holds a valid license approved and issued by the State Board of Elementary and Secondary Education or, beginning July 1, 1999, the Board of Regents. Applications for such licenses shall be made to the commission and shall be issued to each applicant who meets the qualifications set forth in this Chapter and such rules established by the Board of Regents and regulations as are established by the commission in conformity therewith.

(2)(a) On and after October 1, 1972, no course of instruction shall be established, offered or given, and no diploma, degree, or other written evidence of proficiency or achievement shall be offered or awarded until the owner of the school planning to offer or offering such course of instruction, diplomas, or degrees has obtained a license. Unless the prior written approval of the Board of Regents shall have been obtained on or before June 1, 2000, no student enrollment in such course of instructions shall be solicited through advertising, agents, mail circulars, or other means. Any such approval shall be granted at the discretion of the board. Such approval, if given, shall require that copies of any written materials used for such solicitation be provided to the board and any monies received from prospective students by an applicant school prior to receipt of its proprietary school license, whether for application fees, tuition or otherwise, shall be placed in an escrow account in favor of the Board of Regents.

(b) Courses, classes, or programs in progress on October 1, 1971, may continue until completed.

B.(1) The initial license fee shall be two thousand dollars. The annual renewal fee for any school whose previous year's gross tuition income is less than fifty thousand dollars shall be five hundred dollars. The annual renewal fee for any school whose previous year's gross tuition income is equal to or greater than fifty thousand dollars shall be one thousand dollars, or the school's previous year's gross tuition income multiplied by twenty-five hundredths of one percent, whichever is greater.

(2) If the application for a license renewal is not received at the commission office at least thirty days prior to its expiration date, in addition to the renewal fee, there shall be a delinquent fee of five hundred dollars. The annual license fee for a sales representative shall be one hundred dollars. The reinstatement licensure fee for a suspended school shall be five hundred dollars. No portion of any license fee shall be subject to refund.

(3) Any income earned by a proprietary school for courses of instruction which are not subject to licensure shall not be used in the calculation of license renewal fees for such school.

(4) For the purposes of this Chapter, an application for a change of ownership for a proprietary school already licensed by the Board of Regents shall be treated as an initial license application.

C. The application for an initial license or for a change of ownership shall require from the applicant the following minimum information:

(1) The name of the applicant and the name of the proprietary school offering the course of instruction.

(2) The addresses of the applicant and the school or schools, administrative offices, dormitories and cafeterias, and any other food service and housing establishments connected in any way to the school.

(3) The legal structure of the school (individually owned, partnership or corporation) and the names and addresses of all owners of the school, and if owned by a corporation, the date and state of incorporation, the charter number, and the names and addresses of the officers, directors and all stockholders owning more than five percent of the outstanding shares of the corporation.

(4) An audited balance sheet of the school prepared within six months prior to the date of the initial application for licensure or the effective date of a change of ownership by a certified public accountant.

(5) The names, addresses, educational and teaching qualifications and teaching fields of all instructors employed by the school.

(6) A list of equipment available for instruction in each course of study taught by the school.

(7) The maximum number of students to be enrolled in each course of instruction offered by the school and the ratio of equipment and instructors to students.

(8) The specific fields and courses of instruction which will be offered and the specific purpose of such instruction.

(9) A copy of all contracts or agreements which will be signed by students attending said school.

(10) A copy of all current catalogues, bulletins, published materials, form letters, circulars, and all advertising copy which is transmitted to the public or prospective students.

(11)(a) An affidavit by each owner, and solicitor containing all of the following information:

(i) The full name and address of the person and the capacity in which he serves the school.

(ii) The city, parish or county, and state of the person's permanent residence and places of residence for the past five years.

(iii) The name and address of the person's employer or employers for the past five years.

(iv) Whether or not the person has ever been convicted of a felony or a crime involving fraud or any misdemeanor other than a traffic violation.

(v) Three persons who may be contacted concerning the person's good moral character.

(b) Notwithstanding the provisions of this Paragraph, in the case of office and clerical personnel, the owner may submit an affidavit setting forth the above information concerning all clerical and office personnel, which information shall be based upon the owner's investigation and knowledge. Information submitted to the commission pursuant to the provisions of this Section shall not be open to public inspection.

(12) A copy of all written contracts or written outlines of all oral commitments or agreements made by the applicant with an apparent house owner for student housing, or with the owner of an establishment serving food to students, or with any other person planning to perform services for the students to be enrolled and to whom the students may be referred by the school.

(13) A detailed outline of each career program, including the number of courses required for completion of each career program and a description of each course.

(14) Any other information as may be required by the Board of Regents.

D.(1)(a) Any proprietary school accredited by a nationally recognized accrediting agency approved by the United States Office of Education under the provisions of Chapter 33, Title 38, U.S. Code, and subsequent federal legislation which requires the evaluation of such agencies and the issuance of an official list by that office shall not be required to file the information required by Paragraphs (4) through (14) of Subsection C of this Section. However, the commission may, after due notice to the school, require filing of the information contained in Paragraphs (4) through (14) of Subsection C of this Section. In lieu thereof, the owner may file an affidavit attesting to such accreditation or approval as provided herein with the license fee attached thereto.

(b) Additionally, the application shall require from the applicant the following information:

(i) A current balance sheet of the school prepared by a certified public accountant and indicating that all financial records of the school are maintained in accordance with accepted business practices. Information contained in the balance sheet shall be certified as being true and correct by an officer of the corporation.

(ii) The names, addresses, educational, and teaching qualifications and teaching fields of all instructors employed by the school.

(iii) A list of equipment available for instruction in the school.

(iv) The maximum number of students to be enrolled in each course of instruction offered by the school and the ratios of equipment and instructors to students.

(v) The specific fields and courses of instruction which will be offered and the specific purpose of such instruction.

(vi) A copy of all contracts and agreements which will be signed by students attending the school.

(vii) A copy of all current catalogs, bulletins, and published materials which are transmitted to the public or prospective students.

(viii) A copy of all written contracts or written outlines of all oral commitments or agreements made by the applicant with an apparent house owner for student housing, or with the owner of an establishment serving food to students, or with any other person planning to perform services for the students to be enrolled and to whom the students may be referred by the school.

(ix) An affidavit by each owner and solicitor, containing the following information:

(aa) His full name and address and the capacity in which he serves the school.

(bb) The city, parish or county, and state of his permanent residence and places of residence for the past five years.

(cc) The name and address of his employer or employers for the past five years.

(dd) Whether or not he has ever been convicted of a felony or a crime involving fraud or any misdemeanor other than a traffic violation.

(ee) Three persons who may be contacted concerning his good moral character.

(c) Notwithstanding the provisions of this Paragraph, in the case of office and clerical personnel, the owner or chief executive officer may submit an affidavit setting forth the above information concerning all clerical and office personnel, which information shall be based upon the owner's or chief executive officer's investigation and knowledge. Information submitted to the commission pursuant to the provisions of this Subparagraph shall not be open to public inspection.

(2)(a) In the event approval or accreditation is withdrawn from the school, the owner shall immediately notify the Board of Regents of the withdrawal of accreditation or approval and shall file with the commission within ninety days thereafter all of the information required by Subsection C of this Section.

(b) Failure by a school to provide the commission with any of the items of information enumerated in this Subsection in a timely manner as prescribed by law shall be subject to a fine not to exceed five hundred dollars. Each day that any such failure continues shall constitute a separate offense.

E.(1) No proprietary school shall have its license renewed if the school has failed to make any student tuition refunds in the manner provided by state and federal laws and regulations.

(2) Evidence of the school's refund compliance shall be submitted to the commission with payment for the annual renewal of the school's license. If the school is owned by an individual or a partnership, evidence of compliance shall be in the form of a notarized affidavit signed by all owners, or all partners, of the school affirming that all refunds have been made as of the date of application for license renewal. If the school is owned by a corporation, evidence of compliance shall be a corporate resolution stating that all refunds have been made. Such resolution shall be made at a scheduled meeting of the corporation's board of directors and issued in proper form by the corporate secretary.

F. The Board of Regents may conduct on-site visits and require such information as may be necessary to grant a license and monitor institutional compliance with this Section.

Added by Acts 1972, No. 311, §1; Amended by Acts 1974, No. 397, §1; Acts 1977, No. 442, §1, eff. Jan. 1, 1978; Acts 1980, No. 475, §1, eff. July 1, 1980; Acts 1987, No. 366, §1, eff. July 1, 1987; Acts 1988, No. 748, §1; Acts 1988, No. 881, §1; Acts 1989, No. 798, §1; Acts 1991, No. 943, §1, eff. July 24, 1991; Acts 1992, No. 935, §1, eff. July 1, 1992; Acts 1993, No. 762, §1, eff. July 1, 1993; Acts 1995, No. 1270, §1, eff. July 1, 1995; Acts 1997, No. 280, §1, eff. June 17, 1997; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 1999, No. 800, §2, eff. July 1, 1999; Acts 2000, 1st Ex. Sess., No. 63, §1, eff. April 17, 2000.

NOTE: See Acts 1999, No. 800, §§ 3 and 4.



RS 17:3141.5 - License; minimum standards; temporary licenses; duration of license; bond

§3141.5. License; minimum standards; temporary licenses; duration of license; bond

A. No applicant shall be issued a license in this state until the Board of Regents has first determined that the school maintains substantially the following minimum standards:

(1) The school has qualified instructors, and that each instructor has, at a minimum, a baccalaureate degree. In those subject areas which do not require traditional academic credentials, each instructor holds alternate credentials appropriate to the subject area in which he teaches including a certificate, diploma, license, or other degree from a recognized institution or organization as determined by the board.

(2) All advertising and representations made on behalf of the school to prospective students are truthful and free from misrepresentation and fraud.

(3) Any dormitory or eating facility offered by the school or with which the school has any contractual connection is clean, healthful, safe, and adequate for the number of students proposed to be served, and supervision of the same is adequately maintained at all times.

(4) The premises and conditions under which the students work or study are sanitary, healthful, and safe according to the standards set forth by the Louisiana Department of Health.

(5) Prior to enrollment the student has been presented with a published statement of total tuition charges and/or part payments thereof, fees required, and all charges to be made for books, equipment, and supplies needed by the student and, if housing is provided for students, all charges therefor, or if housing is not furnished, a statement to that effect.

(6)(a) The school adheres to a tuition refund schedule as presented to the student in published form in the enrollment contract prior to enrollment in the event the student discontinues the training or is excluded therefrom.

(b) For any course consisting of any combination of home study lessons or local classroom lessons and resident training which must be completed before the student will achieve the stated objectives of the training, a pro rata refund policy shall apply as follows:

(i) In the case of classroom lessons, if the number of classroom lessons completed is equal to, or greater than, fifty percent of the total number of lessons in the classroom portion of the course of instruction, the student is not entitled to any refund of tuition associated with the classroom portion of the course of instruction. If the number of classroom lessons completed is less than fifty percent of the lessons in the classroom portion of the course of instruction, the percentage of classroom tuition to be refunded shall be determined by subtracting the amount of tuition for the classroom portion of the course that the school has earned from the total amount the student has paid the school for the classroom portion of the course. The percentage of the classroom tuition earned by the school shall be determined by dividing the total number of classroom lessons in the course of instruction, into the total number of classroom lessons completed as of the last recorded date of attendance, rounded upward to the nearest ten percent.

(ii) In the case of home study lessons, the pro rata refund shall be that portion of the period of enrollment for home study for which the student has been charged that remains and shall be determined by dividing the total number of lessons for which the student has been charged into the total number of lessons not submitted by the student.

(iii) An administration or registration fee not to exceed one hundred fifty dollars also shall be retained by the school.

(7) The school is equipped and able at all times to comply with its contractual relationships with the enrolled students.

(8) The facilities, class instruction rooms, housing quarters, and eating facilities are at all reasonable times open to inspection by the state superintendent of education, the commission, its members and staff, or designated agents and the representatives of the Louisiana Department of Health.

(9) All equipment furnished is suitable and similar to that which is customarily used in the work that would be preferred by a student taking that course of instruction upon completion of the course.

(10) The school provides evidence that it meets local and state guidelines and standards, relative to zoning, occupational licensure, health, and safety.

B. A license shall be issued or denied within sixty days after receipt of the application by the board. A license shall be valid only for the school and courses for which it is issued and shall not include other schools or branches operated by the owner. No new course shall be offered by any school holding a license until it is approved by the Board of Regents upon the recommendation of the commission, in accordance with procedure which shall be established by the board.

C.(1) Each license shall be valid for not more than two years from the date of issuance, and thereafter for a period to be determined by the Board of Regents or until revoked for cause by the board. The effective date of the first license renewal shall be established by the board.

(2) Each application for license renewal must be received by the board within the time period provided in R.S. 17:3141.4(B)(2) and shall contain such information as may be required by the board.

(3) Each license shall be assigned a number and shall be displayed on the premises of an institution.

(4) No license shall be transferable and in the event of a change of ownership of the school, the license shall be revoked unless the new owner notifies the commission within ten days of the sale and files a license application within the time period prescribed by the commission. If the school is owned by a corporation, a change of ownership is deemed to occur when fifty percent or more of all types in the aggregate of the corporation's stock has been transferred to a person or persons other than the person or persons who were stockholders at the time the school license was issued.

D.(1)(a) Each application for a license shall be accompanied by a surety bond in the amount of ten thousand dollars or such equivalent security as the board may accept. A bond shall be issued by a surety authorized to do business in this state and shall be filed with the commissioner of higher education. The term of the bond shall be continuous, but shall be subject to cancellation by the surety in the manner described in this Section. The bond shall provide blanket coverage for the acts of all persons engaged as agents of the school without naming them and without regard to the time they are engaged during the term of the bond.

(b) Such bond shall provide for the indemnification of any person suffering loss or damage as a result of any of the following:

(i) Any fraud or misrepresentation used in procuring his enrollment.

(ii) The failure on the part of the school to carry out and comply with each and every contract and agreement made and entered into by the school, acting by and through its officers, agents, or representatives with any student or enrollee.

(iii) The inability of the student to complete the course or courses because the school ceased operation or failed to furnish the facilities advertised or included in the contracted agreement.

(iv) The failure on the part of the school to adequately maintain all student records, which shall include the failure to transfer such records in accordance with the provisions of R.S. 17:3141.16(D)(3) and (4).

(2) The surety bond shall cover the period of the license except when the surety is released in the manner provided herein. A surety on the bond may be released therefrom after the surety has made a written notice thereof directed to the commission and to the Board of Regents at least thirty days prior to the release. The release shall not affect the liability of the surety for acts arising prior to the release of the surety.

E. The surety may terminate the bond upon giving a sixty-day written notice to the principal, the commission, and the Board of Regents; however, the liability of the surety for the acts of the principal and its agents shall continue during the sixty-day period. The notice shall not release the surety from liability which accrues before the cancellation becomes final but which is discovered after that date and which arose at any time during the term of the bond. Unless the bond is replaced by that of another surety before the expiration of the sixty-day period, the license shall be suspended by the board. Any person required to file a bond may file in lieu thereof cash, a certificate of deposit or government bonds in the amount of ten thousand dollars. The deposit shall be subject to the same terms and conditions as required herein for surety bonds. Any interest or earnings on such deposits are payable to the depositor.

F.(1) The license shall be suspended by the Board of Regents for failure to pay fees or to submit updated information on changes in staff and school programs once each year, not less than thirty days prior to the expiration date of such license.

(2) In addition the license shall be suspended by the Board of Regents if the proprietary school is no longer covered by a surety bond as required by this Section; however, the commissioner of higher education shall cause said proprietary school to receive written notice of the suspension at least thirty days prior to the release of said surety to the effect that said license shall be suspended until a reinstatement licensure fee and another surety bond is filed. The surety bond shall be filed in the same manner and amount as required for the initial surety bond.

(3) Notwithstanding the provisions of this Subsection, no school exempted from filing information under the provisions of R.S. 17:3141.4(D) shall be affected by the provisions of this Subsection.

G. Notwithstanding the provisions of this Section, a proprietary school shall not be required to post the surety bond if the school does not require students to pay tuition for course study more than one month in advance, the school has been in continuous operation for at least five years, and the school has met all of the regulations of the commission and rules established by the Board of Regents.

Acts 1972, No. 311, §1; Acts 1974, No. 397, §1; Acts 1978, No. 340, §1; Acts 1980, No. 476, §1; Acts 1988, No. 881, §1; Acts 1989, No. 798, §1; Acts 1990, No. 1049, §1; Acts 1995, No. 1270, §1, eff. July 1, 1995; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2000, 1st Ex. Sess., No. 63, §1, eff. April 17, 2000; Acts 2006, No. 223, §1, eff. June 2, 2006.



RS 17:3141.6 - Denial of license; hearing

§3141.6. Denial of license; hearing

A.(1) If the commission or the commissioner of higher education recommends the denial of a license, the commissioner of higher education shall within five days thereafter so notify the applicant in writing.

(2) Any applicant who is aggrieved by a denial of a license may within fourteen days after receipt of notice of such denial file with the executive secretary of the commission a request for a hearing before the commission at its next regular meeting. If such a hearing is requested, then the matter shall not be presented to the Board of Regents until a hearing is held by the commission. At said hearing, the applicant may appear in person or by counsel and may present evidence in support of the granting of the license. Any interested person may appear and present oral and documentary evidence to the commission concerning the issuance of a license to the applicant. Strict rules of evidence shall not apply.

(3) The commission shall within seven days issue a statement giving reasons for its recommendation that a license be granted or denied.

(4) Pending the final determination of the issuance or denial of the license a school in operation as of July 31, 1972, may continue to operate.

B. If the Board of Regents receives a recommendation from the commission or the commissioner of higher education that a license be denied, then a hearing may be held at the time the Board of Regents considers the recommendation if the applicant notified the secretary of the Board of Regents, by registered mail prior to its meeting that he desires a public hearing. If the Board of Regents denies a license without a public hearing, then the applicant may at the next meeting of said board request such a hearing.

C. No new license shall be issued to any school if any owner of the school has been, or is, an owner of a proprietary school at the time the school failed to make any student tuition refund according to tuition refund guidelines and provisions of state and federal law and regulations.

Acts 1989, No. 798, §1; Acts 1995, No. 1270, §1, eff. July 1, 1995; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:3141.7 - Court appeal

§3141.7. Court appeal

Any applicant for a license who is dissatisfied with the ruling of the Board of Regents after public hearing may file a written appeal to the district court for the parish in which the applicant resides within ninety days after notice of the final determination of the Board of Regents. Written notice of the appeal shall be served on the presiding officer of the Board of Regents, stating the reasons therefor. The decision of the district court shall be final.

Acts 1989, No. 798, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:3141.8 - Revocation of license; causes; appeal; injunction; subpoena power

§3141.8. Revocation of license; causes; appeal; injunction; subpoena power

A. The Board of Regents, after recommendation by the state commissioner of higher education or the commission, shall have the authority to suspend, revoke, or cancel any license issued by it or to place certain specified conditions upon the continued operation thereunder.

B. A school with a suspended license may continue to teach those students currently enrolled in a course, but shall not enroll any new students. The suspension shall remain in effect until the deficiency causing the suspension has been removed. The commission shall report to the Board of Regents the name of any school whose license has been suspended.

C. The Board of Regents shall notify the holder of the license of its decision to suspend, revoke, or cancel the license. At any time within thirty days prior to the revocation or conditioning of a license, the Board of Regents, upon request of the holder of the license, shall afford the holder an opportunity to be heard in person or by counsel. Strict rules of evidence shall not apply.

D. Within thirty days prior to the date set for a hearing on such revocation or restriction, the Board of Regents shall notify in writing the holder of such license of the date and purpose of the hearing and assign therein the grounds for the action contemplated to be taken. Upon the favorable vote by at least two-thirds of the authorized membership of the board, the Board of Regents may revoke, cancel, suspend, or restrict licensure for any of the following reasons:

(1) The signing of an application or the holding of a permit by a person who has pleaded guilty to a felony or has been found guilty of a felony.

(2) Failure to comply with a commitment made in an application for a license.

(3) Failure to maintain the minimum standard set forth in R.S. 17:3141.5(A).

(4) Failure to maintain sufficient financial resources as evidenced by an audited balance sheet or letter of credit reflecting solvency.

(5) Acceptance or use by the owner of any school of the services of a solicitor who does not hold a permit required by this Chapter.

(6) The failure of the license holder to comply with the provisions of this Chapter or any written rule or regulation of the commission.

(7) The use by an employee, solicitor or representative of the school, with the knowledge of the owner, of fraud or misrepresentation in procuring the enrollment of a student, or if any such incident is called to the attention of the owner failure by the owner to take remedial steps, including restitution of fees collected and expenses incurred by the prospective student.

(8) Failure on the part of the school to comply with each and every contract and agreement made and entered into by it or by its representative with any student.

(9) The use by the school or any representative thereof of deceptive or fraudulent advertising in any form.

(10) The violation by the owner of a school of the provisions of R.S. 17:3141.14.

(11) The filing of false information with the commission, the commissioner of higher education, or the Board of Regents by an owner of a school or by any holder of a license or a permit.

(12) The failure of the owner of the school to notify the commission in writing of the withdrawal of accreditation or approval, as required in R.S. 17:3141.4(D).

(13) Failure to provide facilities or equipment for offering courses of instruction in a safe and sanitary condition.

E. After a hearing before the commission, a recommendation shall be made to the board for a final decision on the revocation of the license.

F. Any final decision or determination of the Board of Regents may be appealed to the district court in accordance with the procedure provided for in R.S. 17:3141.7.

Acts 1972, No. 311, §1; Acts 1989, No. 798, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2000, 1st Ex. Sess., No. 63, §1, eff. April 17, 2000.



RS 17:3141.9 - Solicitor; permit required; fee; bond

§3141.9. Solicitor; permit required; fee; bond

A.(1) No person shall sell any course of instruction or solicit students therefor in this state unless he first applies for and obtains a permit as a solicitor. The fee for each permit and each renewal thereof shall be one hundred dollars. If the solicitor represents more than one school, he shall obtain a separate permit for each school he represents.

(2) Upon approval of the application for a permit, the Board of Regents shall issue a permit in the form of a pocket card to the solicitor, giving his name, address, permit number, and the name and address of his employing school, and certifying that the person whose name appears on the card is an authorized solicitor of the school.

(3) Each permit shall be valid for one year from the date on which it is issued.

B.(1) The application for a permit shall be made on forms which shall be furnished by the board and shall be accompanied by a surety bond acceptable to the board in the sum of one thousand dollars. Such bond shall be continuous. It shall be issued by a solvent surety authorized to do business in this state, shall be filed with the commissioner of higher education, and shall be conditioned to provide indemnification to any student suffering loss as a result of any fraud of misrepresentation used by the permittee in procuring his enrollment. The bond may be supplied by a solicitor for a school or by the school itself as a blanket bond covering each of its agents in the amount of one thousand dollars.

(2) The liability of the surety on such bond for each solicitor covered shall not exceed the sum of one thousand dollars as an aggregate for all students for all breaches of the conditions of the bond by such solicitors.

(3) The surety of any such bond may cancel the same upon giving thirty days' notice in writing to the commission and the board and upon giving such notice shall be relieved of liability for any breach of condition occurring after the effective date of the cancellation.

(4) Each application for renewal shall be accompanied by a surety bond as provided in this Section.

C. All fees collected for the issuance or renewal of permits required by this Section shall be retained by the board for use solely by the board in administering the provisions of this Chapter, and no part thereof shall revert to the state general fund at the end of any fiscal year.

Acts 1972, No. 311, §1; Acts 1989, No. 798, §1; Acts 1991, No. 943, §1, eff. July 24, 1991; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2000, 1st Ex. Sess., No. 63, §1, eff. April 17, 2000.



RS 17:3141.10 - Permits; denial of; procedure

§3141.10. Permits; denial of; procedure

Permits applied for in accordance with the provisions of R.S. 17:3141.9 shall be granted or denied within sixty days after receipt of the application.

Acts 1989, No. 798, §1.



RS 17:3141.11 - Revocation of permit; causes; procedure

§3141.11. Revocation of permit; causes; procedure

A. Any permit issued to a solicitor may be revoked by the Board of Regents if the holder of the permit solicits or enrolls students through fraud, deception, or misrepresentation, or upon a finding by the commission that the permit holder is not of good moral character.

B. The Board of Regents shall notify the holder of the permit in writing of its decision to revoke such permit. At any time within thirty days prior to such revocation, upon request of the solicitor, the commission shall afford the solicitor an opportunity to be heard in person or by counsel. Strict rules of evidence shall not apply. On or before thirty days prior to the date set for the hearing, the commission shall notify the aggrieved solicitor of the date and purpose of the hearing and the grounds for the contemplated revocation of the permit. The action of the commission shall be determined by a vote of a majority of the members of the commission. Any final decision of the commission may be appealed to the Board of Regents.

Acts 1989, No. 798, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:3141.12 - Recovery on contracts

§3141.12. Recovery on contracts

No recovery shall be had on any contract for or in connection with a course of instruction by any owner selling or administering such course if the solicitor for such owner was not the holder of a valid permit as required by the provisions of this chapter at the time the contract was negotiated or the course sold.

Added by Acts 1972, No. 311, §1.



RS 17:3141.13 - Advertising

§3141.13. Advertising

No person engaged in any form of advertising business shall prepare any advertising materials for or on behalf of any owner or solicitor required to obtain a license or permit under the provisions of this chapter until such advertiser shall have first obtained from the commission information that the person for whom the advertising materials are to be prepared is the holder of a valid license or a permit issued in accordance with the provisions of this chapter.

Added by Acts 1972, No. 311, §1.



RS 17:3141.14 - Prohibited acts; penalty; injunctive relief

§3141.14. Prohibited acts; penalty; injunctive relief

A. It shall be unlawful for any owner of a school or a representative of a proprietary school offering courses of instruction in this state to:

(1) Operate such school without a valid license; or

(2) Operate such school without a valid surety bond; or

(3) Utilize advertising designed to mislead or deceive prospective students; or

(4) Accept a contract from a solicitor who does not hold a valid permit issued in accordance with the provisions of this chapter; or

(5) Violate any of the provisions of this chapter.

B. It shall be unlawful for any person selling or offering to sell courses of instruction in this state to:

(1) Solicit a prospective student without holding a permit as required by the provisions of this chapter; or

(2) Solicit a prospective student without having a bond as required by the provisions of this chapter; or

(3) Use fraud or misrepresentation in procuring a student's enrollment; or

(4) Violate any of the provisions of this chapter.

C. Any owner, school employee, or solicitor who is found guilty of any act prohibited by the provisions of this Chapter shall be guilty of a misdemeanor and shall be fined not to exceed five hundred dollars. Each day that any such act continues shall constitute a separate offense.

D. Whenever the commissioner of higher education or the commission has probable cause to believe that any owner of a proprietary school or any solicitor of the owner who sells or offers to sell any course of instruction has committed any of the acts prohibited by this Chapter, the commission or commissioner of higher education shall petition a court of competent jurisdiction for an injunction restraining the committing of such acts.

Acts 1972, No. 311, §1; Acts 1989, No. 798, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:3141.15 - Degree granting status

§3141.15. Degree granting status

A.(1) The Board of Regents shall approve or disapprove occupational degree proposals as submitted by eligible licensed postsecondary proprietary schools under its jurisdiction.

(2) The Board of Regents shall approve or disapprove associate degrees in the arts proposals and associate degrees in the sciences proposals as submitted by eligible licensed postsecondary proprietary schools under its jurisdiction.

B.(1) Postsecondary proprietary schools shall be eligible for degree granting status for occupational degrees if they are:

(a) Licensed by the Board of Regents.

(b) Domiciled in the state of Louisiana.

(c) Accredited by the Association of Independent Colleges and Schools, the National Association of Trade and Technical Schools, or the Southern Association for Colleges and Schools, or a regional or national accrediting agency recognized by the United States Department of Education.

(2) Postsecondary proprietary schools shall be eligible for degree granting status for either an associate of arts degree or an associate of science degree or both if they are:

(a) Licensed by the Board of Regents.

(b) Domiciled in the state of Louisiana.

(c) Accredited at the junior college level by the Southern Association of Colleges and Schools.

C.(1) The Board of Regents shall revoke the occupational degree granting status of any postsecondary proprietary school which loses its accreditation as required in Subparagraph B(1)(c) of this Section.

(2) The Board of Regents shall revoke the associate of arts and associate of science degree granting status of any postsecondary proprietary school which loses its accreditation by the Southern Association of Colleges and Schools.

D.(1) Eligible postsecondary proprietary schools shall award a nonacademic degree entitled "The Associate in Occupational Studies". All advertising, recruiting, and publications shall state clearly that such occupational degree awarded by a postsecondary proprietary school is nonacademic and does not imply, promise, or guarantee transferability.

(2) Eligible postsecondary proprietary schools shall award either the associate of arts degree or the associate of science degree, or both. All advertising, recruiting, and publications shall state clearly that the academic credits awarded for these degrees, while transferable to other regionally accredited colleges and universities, shall be applied toward degrees at the receiving institution at the discretion of the receiving institution.

(3) Postsecondary proprietary schools shall be eligible to award associate of arts degrees and associate of science degrees if they are:

(a) Licensed by the Board of Regents.

(b) Domiciled in the state of Louisiana.

(c) Accredited at the junior college level by the Association of Independent Colleges and Schools, the Southern Association of Colleges and Schools, or a regional or national accrediting agency recognized by the United States Department of Education.

(d) Determined by the Board of Regents to be in full compliance with the following criteria, as measured against the collegiate-level requirements set forth in the junior college standards of the school's accrediting agency:

(i) Degree credit requirements. The school may award an associate degree only upon the successful completion by students of a minimum of sixty semester hours, ninety quarter hours, or their equivalent. Transfer and award of credit for appropriate work at other accredited institutions may be granted.

(ii) Professional and general education requirements. Of the total credits required for the associate degree, there shall be a minimum of thirty semester hours, forty-five quarter hours, or their equivalent, in courses within the areas of concentration; and a minimum of fifteen semester hours, twenty-three quarter hours, or their equivalent, in general education courses. General education courses include subjects other than the courses within the areas of concentration. General education courses, as distinguished from professional courses, shall place emphasis on principles and theory and not on practical applications.

(iii) Curriculum. The curriculum shall quantitatively and qualitatively approximate the standards at other collegiate institutions in Louisiana offering associate degrees, with due allowance for meeting special vocational objectives. Instructional procedures, texts, and materials shall be appropriate to the purposes, curricula, and standards of collegiate institutions in Louisiana.

(iv) Enrollment. Enrollment in the second year of a two-year program must be sufficient to support regularly scheduled classes and laboratory work. Second-year work shall be based upon appropriate first-year prerequisites.

(v) Faculty preparation. (aa) A junior college shall have an adequate and competent faculty working under conditions that encourage the best efforts of each student. The size of the faculty shall be appropriate to the total student enrollment.

(bb) During any academic term, a faculty member shall not be assigned to teach in more than three fields of instruction. Instructors shall be assigned in terms of their major and minor academic preparation and related professional experience.

(cc) At least one-half of those subjects which are part of the curriculum of an associate degree program, including those core courses common to nondegree programs, shall be taught by faculty members possessing graduate degrees, professional degrees such as J.D. or M.D., or baccalaureate degrees plus recognized professional certification such as C.P.A. or R.N. The only exception for the requirement of an advanced degree shall be in the case of instructors of subjects in areas which normally are not academically credentialed or which are not normally credentialed with graduate degrees.

(vi) Librarian. A professionally trained librarian shall devote at least twenty hours a week to the direction and supervision of the library and related instructional resources, and have a staff adequate to provide full-time assistance to students and faculty.

(vii) Library budget. An adequate, annual budgetary allocation shall be expended for the purchase of books, periodicals, equipment, and other materials.

(viii) Library functions. The functions of the library shall be appropriate to the educational programs of the college. The library shall provide the study and reading facilities necessary to make the educational programs effective. There shall be evidence that library facilities are appropriately used by students and faculty. The Dewey decimal, Library of Congress, or other appropriate system of classification shall be used. Records of circulation and inventory shall be current and accurate.

(ix) Library holdings. A library for a proprietary school granting associate of arts or associate of science degrees shall contain up-to-date titles appropriate for the size of the institution and the breadth of its educational programs, as well as magazines and essential professional periodicals. Consideration also shall be given to supplementary library resources contracted for by the institution on behalf of its student body. The availability of the library shall accommodate the educational objectives of both the day and the evening students of the college.

E. Each student admitted to an associate degree program in an accredited postsecondary proprietary school shall be required to:

(1) Have a high school diploma or equivalent.

(2) Complete a minimum of two years, four semesters, or six quarters of course work for each associate degree program.

(3) Complete a minimum of sixty semester hours or, if applicable, ninety quarter hours of course work for each associate of arts or associate of science degree program.

F. Each associate degree program shall meet the following minimum requirements:

(1) That seventy-five percent of the course of study in an associate in occupational studies program shall be in a specific occupational area.

(2) That associate of arts and associate of science programs require:

(a) At least sixty semester hours or, if applicable, ninety quarter hours of course work.

(b) At least thirty semester hours or, if applicable, forty-five quarter hours of course work in the area of concentration.

(c) At least fifteen semester hours or, if applicable, twenty-three quarter hours of course work in general education courses, with six of these semester hours, or if applicable, nine quarter hours being in college level English courses and six of these semester hours or, if applicable, nine quarter hours being in college level mathematics courses. General education courses shall be those courses which have subject matter outside the area of concentration and which place emphasis on principles and theory and not on practical applications.

(3) That transfer and award of credit for appropriate work at other institutions accredited by the Southern Association of Colleges and Schools may be granted.

G.(1) The Board of Regents may, if it deems such agreements to be consistent with the purposes of this Chapter, negotiate and enter into state authorization reciprocity agreements that allow accredited degree-granting proprietary schools located in one state to offer online instruction in other states pursuant to the terms of the reciprocity agreement. The Board of Regents shall administer such agreements.

(2) If the Board of Regents enters into such an agreement, any accredited degree-granting proprietary schools located in Louisiana and licensed by the Board of Regents pursuant to this Chapter may apply to the Board of Regents for authorization to offer online instruction in other states pursuant to the terms of the reciprocity agreement. The Board of Regents may approve or disapprove any such application. If the Board of Regents approves an application, the period of approval shall not be longer than one year. The Board of Regents shall assess an application fee not to exceed one thousand five hundred dollars for the initial application and for each annual application to defray the costs of reviewing and evaluating such applications.

(3) Any accredited, degree-granting proprietary school approved by another state and offering online instruction to Louisiana residents shall be exempt from the provisions of this Chapter, subject to the terms of such agreements.

H. Nothing herein shall impair the right of private colleges to award degrees.

Added by Acts 1976, No. 207, §1; Amended by Acts 1988, No. 575, §1; Acts 1992, No. 1004, §1, eff. July 13, 1992; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2014, No. 13, §1, eff. May 7, 2014.



RS 17:3141.16 - Proprietary school student protection fund and program

§3141.16. Proprietary school student protection fund and program

A. There shall be established in the state treasury as a special permanent fund the Proprietary School Students Protection Fund, hereinafter referred to as the "Student Protection Fund". Following compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, all monies generated pursuant to the provisions of this Section shall be deposited into the Student Protection Fund, and monies in this fund shall be used solely to make refunds of unearned tuition as provided for by this Chapter. The monies in this fund shall be invested by the state treasurer in the same manner as for the state general fund and interest earned on the investment of these monies shall be credited to the Student Protection Fund. All unexpended and unencumbered monies in this fund at the end of a fiscal year shall remain in such fund and be available for expenditure in the next fiscal year. The legislature shall make yearly appropriations from the fund to the Board of Regents for the purposes of the proprietary school student protection program.

B.(1) All proprietary schools licensed under the provisions of this Chapter prior to September 3, 1989, shall make payments to the Student Protection Fund according to the following graduated schedule beginning July 1, 1991, and annually thereafter. For the calculation of the first payment, the assessment period shall be July 1, 1990 to June 30, 1991. Subsequent payments shall be calculated upon annual assessment period beginning July first of each year.

(2) Except for the initial payment, all proprietary schools licensed subsequent to September 3, 1989, shall make payments to the Student Protection Fund according to the following graduated schedule beginning one year after licensure by the board and annually thereafter. The first payment to the Student Protection Fund by such schools shall be one thousand dollars and shall accompany application for licensure. Should the gross tuition collected by such a school during the first assessment period after licensure require an adjustment, such adjustment shall be made in accordance with the applicable provisions of this Section.

STUDENT PROTECTION FUND SCHEDULE

Gross Tuition Collected During

Annual Payment

Assessment Period

$

1

-

24,999

$

200.00

$

25,000

-

49,999

$

250.00

$

50,000

-

99,999

$

300.00

$

100,000

-

199,999

$

400.00

$

200,000

-

299,999

$

500.00

$

300,000

-

399,999

$

600.00

$

400,000

-

499,999

$

700.00

$

500,000

-

749,999

$

1,000.00

$

750,000

-

999,999

$

1,250.00

$

1,000,000

-

1,499,999

$

1,500.00

$

1,500,000

-

and above

$

2,000.00

(3) All payments to the Student Protection Fund shall be made to the executive secretary of the Advisory Commission on Proprietary Schools. Except in cases of overpayment, all payments to the Student Protection Fund shall be nonrefundable.

(4) Nontuition revenues and all income generated from contract training services shall be exempt from the calculation of a school's gross tuition revenues.

(5) Repealed by Acts 1991, No. 943, §2, eff. July 24, 1991.

(6) Payments required pursuant to R.S. 17:3141.16 shall be a condition of doing business in the state and failure to make any such payment within thirty days following the date on which it is due shall result in the loss of licensure as granted under the provisions of R.S. 17:3141.4. The executive secretary of the Advisory Commission on Proprietary Schools shall provide written notice of the required payment to each school not less than thirty days prior to the due date of such payment.

(7) If an audit of tuition revenues conducted by the Board of Regents determines that a school has paid into the Proprietary School Student Protection Fund an amount less than was required, the school shall pay said amount required to the executive secretary of the Advisory Commission on Proprietary Schools within thirty days of receipt of written notice from the superintendent or his designee of the amount of the underpayment.

(8) If an audit of tuition revenues conducted by the Board of Regents determines that a school has paid into the Proprietary School Student Protection Fund an amount more than was required, subsequent payment or payments by the school shall be appropriately credited by the commissioner of higher education or his designee until such credited payment or payments equal the amount of the overpayment.

C.(1) Forms developed and provided annually by the commissioner of higher education to calculate payments due the Student Protection Fund shall be completed by the school and submitted annually to the executive secretary of the Advisory Commission on Proprietary Schools. The school director or persons designated to sign on his behalf shall attest that the information provided is correct and complete.

(2) A school shall maintain accurate and complete financial records showing all tuition amounts paid to such school by or on behalf of each student.

D.(1) No payment shall be paid from the fund until the avails from the surety bond required by R.S. 17:3141.5(D) have been exhausted.

(2) Claims against the fund shall be considered from currently enrolled students only when there is a lack of availability for that student to transfer for the time remaining in his course of study, at no additional cost, to a similar program within the student's local area, as determined by the Advisory Commission on Proprietary Schools. The receiving school shall in no way be liable for any transferring student's tuition refunds.

(3) A school shall keep records of:

(a) The name and permanent address of each student.

(b) The date each student began instruction at the school.

(c) The enrollment agreement of each student.

(d) Information about each program in which the student was or is enrolled, including the names of the program, length in hours where applicable, or for home study schools, program length in lessons, tuition paid in each calendar quarter, number of hours where applicable, of instruction or where appropriate, completed by the student at the end of each calendar quarter, and date of last instruction or of program completion.

(e) Other such information as required by the Board of Regents by rule.

(4) These records shall be kept current and on file at the school and be available for inspection by the commissioner of higher education or his designee upon request. In the event of cessation of operation, these records shall be transferred to the commissioner of higher education within ten days of cessation of operation. In the event of seizure or confiscation of records by those legally authorized, a copy of all records of students affected by the cessation of operation shall be sent to the commissioner of higher education.

(5) A school shall inform its students in writing of their rights under the provisions governing the Student Protection Fund. Application for refund shall be made on forms provided by the commissioner of higher education after determination of cessation of operation of the school.

(6) A student in applying for refund under the provisions of this Section shall specify any and all sources and amounts of tuition which were paid on the student's behalf. The commissioner of higher education shall direct the executive secretary of the Advisory Commission on Proprietary Schools to pay pro rata refunds to the student or appropriate individuals or organizations which paid tuition on behalf of the student.

(7) A student, as a condition of accepting the refund payment, must sign such forms as prescribed by the superintendent that subrogate to the state of Louisiana all rights of action, claims, and demands which the student may have against the school for tuition reimbursement to the extent of the refund the student receives from the state.

(8) If a school's cessation of operation renders eligible a student, governmental agency or other organization, or any person for a refund, reasonable effort must be made to acquire such a refund from such school, surety bond as required by R.S. 17:3141.5(D), or any other school resources, and any refund payments for tuition from any other source made to a student as a result of this cessation of operation shall be deducted from the obligation of the fund.

(9) A claim shall be made against the fund only if it arises out of the cessation of operation by an institution on or after September 3, 1989, and after claims are made against the surety bond or other school resources.

(10) In the event of the cessation of operation of any authorized school after July 1, 1999, the Board of Regents shall have the authority to authorize the seizure and sale at public auction of all unsecured assets of the school, with all proceeds to be deposited in the Proprietary School Student Protection Fund. Cessation of operation shall mean the cessation of all instructional and business operations directly related to the offering of education and training as authorized under the provisions of this Chapter, with no reasonable prospect of resuming operations.

E.(1)(a) Any student enrolled in a proprietary school licensed under the provisions of R.S. 17:3141.4 through 3141.17, who is unable to complete a course or unit of instruction at such school because of cessation of operation of the school and who has paid tuition for such course or unit of instruction, may make application to the commissioner of higher education for a refund of tuition from the Student Protection Fund established pursuant to R.S. 17:3141.16 to the extent that such fund exists or has reached the level necessary to pay outstanding approved claims.

(b) Upon such application, the commissioner of higher education shall determine whether the applicant is unable to complete a course or unit of instruction because of the cessation of operation of the school to which tuition has been paid. The commissioner of higher education may summon by subpoena any person, records, or documents pertinent to the making of a determination regarding cessation of operation.

(c) If the commissioner of higher education finds that the applicant is entitled to a refund of tuition because of the cessation of operation of the school, the commissioner of higher education shall determine the amount of an appropriate refund which shall be equal to or a portion of the tuition paid for the uncompleted course or unit of instruction. Thereafter, if the commissioner of higher education determines that the surety bond or other school financial resources are inadequate to repay the obligation, the commissioner of higher education shall direct the executive secretary of the Advisory Commission on Proprietary Schools to pay the refund to the applicant or persons, agencies, or organizations indicated by the applicant who has paid tuition on the student's behalf. If the student is a minor, payment shall be made to the student's parent, parents, or legal guardian.

(2) Each recipient of a tuition refund made in accordance with the provisions of this Section shall assign all rights to the state of any action against the school or its owner or owners for tuition amounts reimbursed pursuant to this Section. Upon such assignment, the Board of Regents may take appropriate action against the school or its owner or owners in order to reimburse the Student Protection Fund for any expenses or claims that are paid from the fund and to reimburse the state for the reasonable and necessary expenses in undertaking such action.

F. The Board of Regents shall adopt necessary rules and regulations based on recommendations from the commission providing for the cessation of payments into the Student Protection Fund by schools licensed under the provisions of this Chapter upon the fund balance reaching a minimum of eight hundred thousand dollars and for the resumption of payments into the fund whenever the fund balance is less than seven hundred fifty thousand dollars.

G.(1) Notwithstanding the provisions of Subsection A of this Section, there is hereby established a special account within the Proprietary School Students Protection Fund to be known as the Proprietary School Student Records and Administration Account, hereinafter referred to as the "Administration Account". Any balance in the Student Protection Fund on July 1, 2000, that exceeds eight hundred thousand dollars, as provided in Subsection F of this Section, shall be deposited into the Administration Account. All interest earned on the fund after July 1, 2000, shall be deposited in the Administration Account. All deposits made to the Student Protection Fund after July 1, 2000, shall be made in accordance with the provisions of Subsection B of this Section.

(2) Amounts from the Administration Account shall be pledged and dedicated solely and exclusively for costs associated with the Board of Regents functions as they relate to the administration of proprietary schools and for the creation of a digital student records management system.

Acts 1989, No. 798, §1; Acts 1991, No. 943, §§1, 2, eff. July 24, 1991; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2000, 1st Ex. Sess., No. 63, §1, eff. April 17, 2000.



RS 17:3141.17 - Administration

§3141.17. Administration

A. All funds collected from proprietary schools licensed under the provisions of this Chapter, except payments made to the Student Protection Fund, shall be used exclusively for implementing and otherwise administering the provisions of this Chapter. The Board of Regents shall make an annual accounting to the Advisory Commission on Proprietary Schools of all funds collected and all expenditures made under the provisions of this Chapter.

B. There shall be within the Board of Regents employee positions assigned to implement and otherwise administer the provisions of this Chapter. The duties and responsibilities of such employees shall be determined by the commissioner of higher education, subject to the approval of the Board of Regents, but shall include responsibility for all administrative, clerical, legal, and financial matters associated with the licensing, monitoring, and evaluation of proprietary schools governed by the provisions of this Chapter and with the operation of the Advisory Commission on Proprietary Schools.

Acts 1989, No. 798, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:3141.18 - Investigation of complaints; hearings; administrative enforcement; judicial review

§3141.18. Investigation of complaints; hearings; administrative enforcement; judicial review

A. Based on information gathered from its investigation of complaints as provided for in R.S. 17:3141.3(D)(2)(b), the commission shall determine whether a violation has occurred. The commission shall send a notice of the violation to the school or to the solicitor specifying the standard violated, the remedy proposed, and the procedure by which an administrative hearing may be requested.

B. For purposes of an investigation or hearing, the commission may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any records which the commission deems relevant or material to the investigation or hearing.

C. In the event that a party fails or refuses to obey a subpoena or to comply with a request for information, the Board of Regents or the commission may make application to the Nineteenth Judicial District Court, which shall have jurisdiction to issue an order requiring the party involved to appear before the board, to produce evidence, or to give testimony touching on the matter under consideration. Any failure to obey such an order of the court may be punished by the court as a contempt thereof.

D. Following an opportunity for a hearing, the commission shall transmit its findings to the board. The board shall review the findings of the commission and shall render a written decision. The board shall consider the record of proceedings conducted before the board and may accept, reject, or modify the recommendations of the commission and may provide for corrective action including but not limited to restitution orders and fines, which fines shall not exceed five hundred dollars per violation.

E. Any party aggrieved by any decision or order of the commission or Board of Regents may seek judicial review in accordance with the provisions of the Administrative Procedure Act.

F. No cause of action shall exist against any student who in good faith makes a report, cooperates in the investigation by the commission, or participates in judicial proceedings, and each student shall have immunity from civil or criminal liability that might otherwise be incurred or imposed. This immunity from liability shall not extend to any person who makes a report known to be false or with reckless disregard for the truth of the report.

Acts 1991, No. 844, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2006, No. 223, §1, eff. June 2, 2006.



RS 17:3141.19 - Transition from the State Board of Elementary and Secondary Education to the Board of Regents

§3141.19. Transition from the State Board of Elementary and Secondary Education to the Board of Regents

Any obligations incurred by the State Board of Elementary and Secondary Education and the state Department of Education prior to July 1, 1999 in any respect regarding the Proprietary School Commission or any aspect of providing for the licensing and regulation of proprietary schools shall be preserved and discharged by the Board of Regents. The Board of Regents shall act as successor to the State Board of Elementary and Secondary Education and the state Department of Education in all respects insofar as such obligations exist. Further, all books, papers, records, money and other property owned, possessed, controlled, or used by the State Board of Elementary and Secondary Education and the state Department of Education in the exercise of their functions relating to proprietary schools are hereby transferred to the Board of Regents. All employees heretofore engaged in the exercise of the function of the State Board of Elementary and Secondary Education or the state Department of Education relating to proprietary schools shall, insofar as practicable, continue as employees of the Board of Regents, subject to Board of Regents approval, and shall retain all rights, privileges, and benefits enjoyed by each under the State Board of Elementary and Secondary Education and the state Department of Education.

Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:3151 - ADMISSION REQUIREMENTS FOR

CHAPTER 25. ADMISSION REQUIREMENTS FOR

POSTSECONDARY EDUCATIONAL INSTITUTIONS

§3151. Draft registration, prerequisite to enrollment; exemptions

A.(1) Except as provided in Subsections B and C of this Section, no person who is required to register for the federal draft under the federal Military Selective Service Act shall be eligible to enroll in any postsecondary educational institution which receives any state or federal funds until such person has registered for such draft, as evidenced by a statement of compliance pursuant to rules and regulations promulgated by the management board of the respective postsecondary institution. Any such rules and regulations shall include a requirement that, in addition to a statement of compliance, such person shall also submit written proof of draft registration and a statement of selective service status as provided in this Subsection.

(2) "A statement of selective service status" shall mean a statement on an application for admission to any postsecondary educational institution as specified in this Subsection, signed by the applicant and sworn under penalty of perjury, that:

(a) The person is registered with the selective service system in accordance with the Military Selective Service Act; or

(b) The person is not required to register with the selective service system because the person is:

(i) Under eighteen years of age.

(ii) In the armed forces of the United States on active duty, other than in a reserve or national guard unit.

(iii) Excused from registration for any other reason provided by federal law and that reason is included in the statement.

B. A veteran of the armed forces of the United States may submit a copy of his discharge papers or his discharge certificate in lieu of the statement of compliance required by Subsection A of this Section.

C. A person who has not registered for the federal draft, as provided in Subsection A of this Section shall be eligible to enroll in a post-secondary school if both of the following occur:

(1) The requirement for the person to register has terminated or become inapplicable to the person.

(2) The person makes a showing satisfactory to the appropriate management board, pursuant to rules promulgated by the board, that the failure of the person to register was not a knowing and willful failure to register.

Acts 1985, No. 185, §1; Acts 1987, No. 214, §1; Acts 1999, No. 345, §1.



RS 17:3152 - To 3154 Repealed by Acts 1981, No. 873, 4, eff. Oct. 1, 1981

§3152. §§3152 to 3154 Repealed by Acts 1981, No. 873, §4, eff. Oct. 1, 1981.



RS 17:3161 - Articulation and transfer of credit; secondary and postsecondary institutions

CHAPTER 25-A. ARTICULATION AND TRANSFER

§3161. Articulation and transfer of credit; secondary and postsecondary institutions

The postsecondary education management boards, the State Board of Elementary and Secondary Education, and city, parish, and other local public school boards shall jointly develop and implement articulation and transfer programs and agreements that facilitate and maximize the seamless transfer of credits between and among public secondary and postsecondary educational institutions and that make the most efficient use of faculty, equipment, and facilities. Regionally accredited independent colleges and universities that are members of the Louisiana Association of Independent Colleges and Universities are encouraged to participate with public educational institutions in developing programs and agreements to expedite the transfer of students and credits between secondary and postsecondary educational institutions.

Acts 2009, No. 356, §1, eff. July 6, 2009; Acts 2010, No. 861, §8.



RS 17:3161.1 - Reverse Transfer Agreements

§3161.1. Reverse Transfer Agreements

A. Four-year colleges and universities and community colleges are authorized and encouraged to enter into reverse articulation or reverse transfer agreements to facilitate the transfer of academic credits earned by a student while enrolled in a four-year postsecondary institution back to a community college for the purpose of enabling a student to complete the requirements for an associate degree from the community college.

B. The Statewide Articulation and Transfer Council shall establish guidelines to govern the reverse transfer of academic credits between four-year colleges and universities and community colleges.

Acts 2015, No. 233, §1, eff. June 26, 2015.



RS 17:3162 - Statewide Articulation and Transfer Council; creation; purpose; membership; duties and responsibilities

§3162. Statewide Articulation and Transfer Council; creation; purpose; membership; duties and responsibilities

A. The commissioner of higher education, in consultation with the postsecondary education management boards and the State Board of Elementary and Secondary Education, shall establish a Statewide Articulation and Transfer Council, hereinafter referred to as the "council," that shall report to the commissioner of higher education. All council recommendations and decisions shall be submitted to the commissioner of higher education for presentation to the Board of Regents for approval.

B. The council shall consist of members representing each four-year college and university system, the community and technical college system, public elementary and secondary education, and nonpublic education, provided any eligible nonpublic postsecondary educational institution elects to participate. Council membership shall provide for equitable representation of all educational institutions and levels. The commissioner of higher education shall appoint a chair from among the membership.

C. The council shall, with appropriate faculty consultation:

(1) Coordinate, oversee, and monitor the seamless articulation and transfer of credit between and among secondary schools, technical colleges, community colleges, and four-year colleges and universities.

(2) Monitor the development of interinstitutional agreements between and among public schools, technical colleges, community colleges, and four-year colleges and universities to facilitate interaction, articulation, acceleration, and the efficient use of faculty, equipment, and facilities.

(3) Develop a statewide articulation and transfer agreement to govern the transfer of credits between and among educational institutions at all levels.

(4) Oversee the development of a statewide core curriculum for lower-division course work that will be fully accepted in its entirety and creditable to the baccalaureate degree by all four-year colleges and universities. Such curriculum shall be comprised of specified general education courses and common degree program prerequisites.

(5) Oversee the development, implementation, and maintenance of a statewide course numbering system.

(6) Establish committees or advisory groups composed of secondary and postsecondary faculty members to determine course comparability, to facilitate articulation in subject areas, and as otherwise deemed necessary to carry out the council's duties and responsibilities.

(7) Approve common degree program prerequisites across program areas and course and credit-by-exam equivalencies, and establish passing scores and course and credit equivalencies for exams administered pursuant to accelerated programs including, but not limited to, the Advanced Placement, International Baccalaureate, and College-Level Examination Program.

(8) Develop policies to align articulation and transfer policies established by educational institutions including, but not limited to, admissions criteria, student guidance and counseling, and grade forgiveness.

(9) Provide for end-of-course testing, if necessary and appropriate, for any course the council has approved as eligible for transfer to a postsecondary educational institution.

(10) Establish monitoring, compliance, and reporting systems based upon uniform data collection and reporting methods to facilitate and ensure statewide and institutional compliance with statewide articulation and transfer policies. Data collected shall include:

(a) The number of students enrolled in associate degree transfer programs.

(b) Each student's rate of progress through transfer programs.

(c) The number and percentage of students who complete associate degree transfer programs.

(d) The number of students earning associate degrees that transfer to four-year colleges and universities.

(e) The number of credits earned, degrees awarded, and time to completion of degree for students who have previously transferred associate degrees.

(11) Establish an appeals process to resolve disagreements between transferring students and receiving educational institutions regarding the transfer and acceptance of credits earned at another institution.

(12) Ensure that all articulation and transfer policies and practices approved by the council are compliant with the rules and regulations established by all appropriate institutional accrediting agencies as recognized by the United States Department of Education.

(13) Periodically, but at least annually, review articulation and transfer policies and make recommendations to the commissioner of higher education who shall then make recommendations to the legislature for needed revisions.

(14) Perform such other duties as may be provided by law or the commissioner of higher education.

D. The council, with appropriate consultation and collaboration with the Board of Supervisors of Community and Technical Colleges, shall oversee the development and implementation of a process to award and transfer college credit for the academic content embedded in career and technical education and industry-based certification courses as provided in R.S. 17:3165.1.

Acts 2009, No. 356, §1, eff. July 6, 2009; Acts 2013, No. 174, §1, eff. June 7, 2013.



RS 17:3163 - Statewide Articulation and Transfer Agreement

§3163. Statewide Articulation and Transfer Agreement

A. The Board of Regents and the State Board of Elementary and Secondary Education shall enter into a statewide articulation agreement that shall govern the articulation and transfer of credit between and among the state's public secondary and postsecondary educational institutions.

B. The statewide articulation agreement shall, at a minimum:

(1) Guarantee the transfer of general education courses and common degree program prerequisites.

(2) Guarantee that every graduate of a community college awarded an associate of arts or an associate of science degree approved by the council for transfer to a four-year postsecondary educational institution shall be deemed to have met all general education and other core curriculum requirements and must be granted admission to the upper division of any state public four-year college or university, in accordance with each institution's general transfer admission requirements, except to a limited access program or a program that has audition or other specialized admission requirements, as approved by the Board of Regents.

(3) Provide that graduates awarded an associate of arts or an associate of science degree approved by the council for transfer and who transfer to a four-year college or university shall not be required to take any additional general education courses to fulfill baccalaureate degree requirements.

(4) Provide that graduates awarded an associate of arts or an associate of science degree approved by the council for transfer shall receive priority for admission to a state four-year college or university over out-of-state students.

(5) Guarantee the statewide articulation of appropriate career and technical education programs and workforce development programs and transfer of course credits between secondary schools and technical and community colleges.

(6) Provide for acceptance by postsecondary educational institutions of credits earned in accelerated programs such as dual enrollment and the Advanced Placement, International Baccalaureate, and College-Level Examination programs.

(7) Guarantee the transfer of equivalent courses under the statewide course numbering system.

(8) Establish a common college transcript.

Acts 2009, No. 356, §1, eff. July 6, 2009.



RS 17:3164 - Common Course Numbering System

§3164. Common Course Numbering System

A.(1) In accordance with council policy, the Board of Regents shall develop, coordinate, and maintain a statewide course numbering system for postsecondary and dual enrollment education in all public secondary and postsecondary educational institutions as a means to facilitate program planning and the transfer of students and course credits between and among secondary and postsecondary educational institutions.

(2)(a) The development and ongoing maintenance of the statewide course numbering system, including determining course equivalencies, shall be accomplished with the assistance of appropriate committees that shall include faculty members representing public and participating nonpublic educational institutions.

(b) The development and implementation of the statewide common course numbering system shall be prioritized as follows:

(i) All courses contained in the general education core curriculum as established by the Board of Regents.

(ii) All courses required for completion of the associate of arts and associate of science transfer degrees.

(iii) All remaining lower division courses.

(iv) All remaining undergraduate courses.

B.(1)(a) The commissioner of higher education, in collaboration with the higher education management boards, shall appoint faculty committees representing all participating institutions to recommend the appropriate level for each course, including postsecondary career and technical education courses, included in the statewide course numbering system.

(b) A course designated as an upper-division level course shall be characterized by a need for advanced academic preparation and skills that a student is unlikely to achieve without significant prior coursework.

(c) A course that is designated as a lower-division level course may be offered by any duly accredited community college.

(2) The Board of Regents shall approve the course level designations for all courses included in the statewide numbering system.

(3) The statewide course numbering system shall include the courses at the approved levels.

C.(1) Courses that have the same academic content and are taught by faculty with comparable credentials shall be considered equivalent courses and shall be given the same course designation.

(2) Equivalent courses shall be guaranteed to transfer to any educational institution participating in the statewide course numbering system.

D.(1) The Board of Regents shall provide that credits to be accepted by a receiving institution are appropriately evaluated to ensure that the faculty possess credentials that are comparable to those required by the accrediting body of the receiving institution.

(2) The award of credit by receiving institutions may be limited to courses that are entered in the statewide course numbering system.

E. The course catalog and registration process for each postsecondary education institution shall include the courses at their designated levels and statewide course number.

F.(1) Every public and nonpublic educational institution that participates in the statewide course numbering system shall be fully accredited by the appropriate education accrediting body.

(2) Each educational institution that awards associate of arts or associate of science degrees approved by the council for transfer to a four-year postsecondary educational institution and each four-year postsecondary educational institution that admits graduates of such associate degree programs shall be appropriately accredited by the Southern Association of Colleges and Schools - Commission on Colleges.

G. Regionally accredited independent colleges and universities that are members of the Louisiana Association of Independent Colleges and Universities are encouraged to participate in the statewide course numbering system.

Acts 2009, No. 356, §1, eff. July 6, 2009; Acts 2012, No. 623, §1, eff. June 7, 2012.



RS 17:3165 - Common core curriculum; general education courses; common prerequisites; other degree requirements

§3165. Common core curriculum; general education courses; common prerequisites; other degree requirements

A. The Board of Regents, in collaboration with the postsecondary education management boards and institutions, shall:

(1) Identify the degree programs offered by public colleges and universities and the postsecondary career and technical education programs offered by community colleges, technical colleges, and city, parish, and other local public school boards.

(2) Identify those courses that meet general education requirements within each major area of study, which shall be identified by their statewide course number. All public postsecondary educational institutions shall accept such general education courses.

(3) Identify all courses offered by colleges and universities and accepted for credit toward a degree and appropriately identify them in the statewide numbering system as either general education or required as a prerequisite for a degree.

(4)(a) Identify common degree program prerequisite courses and course substitutions for degree programs across all postsecondary education institutions. Common degree program prerequisites shall be offered and accepted by all postsecondary institutions, except in cases approved by the Board of Regents.

(b) Develop a centralized database containing the list of courses and course substitutions that meet the prerequisite requirements for each postsecondary certificate, industry-based certification, and associate and baccalaureate degree program.

B. The postsecondary education management boards shall identify their core curricula. The public technical colleges, community colleges, and four-year colleges and universities shall work with the State Board of Elementary and Secondary Education and public schools and school districts to assure that high school curricula coordinate with the core curricula and to prepare students for postsecondary study.

C. The core curricula for associate in arts and associate in science degree programs approved by the council for transfer to four-year postsecondary educational institutions shall be approved and adopted by the Board of Regents.

D.(1) The Board of Regents shall monitor and regulate the number of credits required to complete each baccalaureate degree program and shall establish a standard number of credits required to complete associate degree programs approved by the council for transfer to a four-year postsecondary educational institution.

(2) A baccalaureate degree program shall not require more than one hundred twenty semester hours of college credit for degree completion without approval from the board, except for degree programs which require additional credit hours to meet certification or accreditation requirements.

(3) An associate in arts and an associate in science degree shall require no more than sixty semester hours of college credit, including thirty-nine hours of general education coursework and twenty-one hours of coursework that constitute prerequisites for a baccalaureate degree.

E. The commissioner of higher education shall appoint faculty committees representing community and technical colleges and public high school faculties to recommend criteria, including a standard program length, for each postsecondary career certificate program, diploma, and degree offered by a technical college or a community college.

Acts 2009, No. 356, §1, eff. July 6, 2009; Acts 2010, No. 861, §8; Acts 2012, No. 622, §1.



RS 17:3165.1 - Academic transfer modules; career and technical education and industry-based certification courses

§3165.1. Academic transfer modules; career and technical education and industry-based certification courses

A. To provide a career pathway between career and technical education and industry-based certification programs and academic degree programs offered by public community colleges, the Board of Supervisors of Community and Technical Colleges shall establish a process to recognize the academic content embedded in career and technical education and industry-based certification courses, award college-level credit for such content, and guarantee the transfer of such credit to any public state community college.

B. The board shall:

(1) Develop "academic transfer modules" to recognize the academic content embedded in career and technical education and industry-based certification courses which can be applied to award a student with partial or full credit in an equivalent academic course offered by any public state community college.

(a) The content of each academic transfer module may be contained in a single course or a sequence of courses.

(b) Each academic transfer module shall be equal to at least one college credit hour and modules can be combined to become the academic equivalent of a complete academic college course.

(2) Align the content contained in each academic transfer module with the content standards and learning competencies established for the equivalent academic college course to which the module will be applied.

(3) Develop testing, as necessary, to validate the content of each academic transfer module to ensure its academic equivalency to the college course to which the module will be applied.

(4) Develop a process whereby academic transfer modules may be banked until such time as the student enrolls in an academic degree program offered by a public state community college and such modules can be transferred for academic college credit.

(5) Ensure that career and technical education and industry-based certification course instructors are trained and meet the standards required for such courses and course work to be eligible for transfer for college credit.

(6) Collaborate and coordinate with the State Board of Elementary and Secondary Education to ensure that students enrolled in postsecondary career and technical education and industry-based certification courses offered through local public school systems and secondary schools shall also be eligible to earn academic transfer modules pursuant to the provisions of this Section.

(7) Submit the individual academic transfer modules and the process developed to transfer the postsecondary credit earned through such modules to the receiving community college to the Statewide Articulation and Transfer Council for consideration and recommendations. With the approval of the council, the board shall submit the proposed transfer process to the Board of Regents for approval prior to implementation.

C. The Board of Supervisors of Community and Technical Colleges shall submit a written report to the Senate Committee on Education and the House Committee on Education, not later than September thirtieth of each year, regarding the status of the implementation of the academic transfer module process as provided by this Section.

Acts 2013, No. 174, §1, eff. June 7, 2013.



RS 17:3165.2 - College credit for military service; spouses of veterans

§3165.2. College credit for military service; spouses of veterans

A.(1) Each articulation and transfer agreement developed and implemented in accordance with this Chapter shall maximize the number of academic or workforce education credits awarded to veterans of the United States Armed Forces for their military education, training, or experience and provide for their seamless transfer from one public postsecondary education institution to another.

(2) The council shall use the "Guide to the Evaluation of Educational Experiences in the Armed Services" and the standards of the American Council on Education to govern the award of academic or workforce credit for military education, training, or experience.

B. Each public postsecondary education institution shall assist veterans of the United States Armed Forces and their spouses in pursuing their educational goals by providing expedited transcript analysis, prior learning assessment, portfolio analysis, advising, and testing. At the request of an entering student who is a veteran or the spouse of a veteran, each public postsecondary education institution shall evaluate any transcript of prior earned postsecondary academic credit and accept the transfer of any credit earned from a regionally accredited postsecondary institution, provided that the credit aligns with the course and program requirements of the receiving institution.

C.(1) The Statewide Articulation and Transfer Council shall coordinate and oversee the development of a military articulation and transfer process that shall be adhered to by all public postsecondary education institutions that will:

(a) Recognize and align military education, training, or experience with the appropriate postsecondary academic or workforce coursework.

(b) Provide for the transfer of academic credit hours earned by a veteran or the spouse of a veteran from a postsecondary education institution that offers academic coursework to military personnel and their spouses, provided such institution is accredited by the appropriate regional accrediting body and the credit to be transferred is aligned with the course and program requirements of the receiving institution.

(2) In developing the military articulation and transfer process, the council shall give proper consideration to the admission standards and role, scope, and mission of each public postsecondary education institution.

D. Each public postsecondary education management board shall ensure that any policy adopted pursuant to R.S. 17:3351(E) conforms to the provisions of this Section.

E.(1) The Statewide Articulation and Transfer Council shall meet not later than September 15, 2015, to begin the process of implementing the provisions of this Section.

(2) The provisions of this Section shall be fully implemented not later than the beginning of the Spring semester of the 2015-2016 academic year.

F. This Section shall not apply to a former member of the United States Armed Forces who received a dishonorable discharge from military service but shall apply to such a person's spouse.

Acts 2015, No. 233, §1, eff. June 26, 2015.



RS 17:3166 - Student guidance and counseling

§3166. Student guidance and counseling

A. The Board of Regents shall develop and maintain a comprehensive, web-based system to provide information to students, advisers, and faculty regarding statewide articulation and transfer policies and requirements. This system shall include information relative to:

(1) The Statewide Articulation and Transfer Council.

(2) The statewide articulation agreement.

(3) The statewide course numbering system.

(4) Articulation policies and rules.

(5) General education courses and common degree program prerequisites.

(6) Course and degree requirements for all fields of study.

(7) Planning and advising resources.

B. Each educational institution shall designate an existing staff or faculty member to serve as a transfer counselor to advise students and administer articulation and transfer functions and operations.

Acts 2009, No. 356, §1, eff. July 6, 2009.



RS 17:3167 - Implementation and funding

§3167. Implementation and funding

A. The Board of Regents shall appoint the members of the Statewide Articulation and Transfer Council not later than August 1, 2009.

B. The Statewide Articulation and Transfer Council shall hold an organizational meeting not later than September 1, 2009.

C. The statewide articulation agreement shall be developed and adopted not later than March 1, 2010.

D. All public postsecondary educational institutions shall be prepared to and shall implement the full articulation and transfer of associate of arts and associate of science degrees approved by the council for transfer to a four-year postsecondary educational institution by the beginning of the 2010-2011 academic year.

E.(1) Common course numbers and content for the courses contained in the Board of Regents' general education core curriculum shall be established during the 2012-2013 academic year.

(2) Common course numbers and content for the courses required for completion of the associate of arts and associate of science transfer degrees shall be established during the 2013-2014 academic year.

(3) Common course numbers and content for all remaining lower division courses shall be established during the 2014-2015 academic year.

(4) Common course numbers and content for all remaining undergraduate courses shall be established by the end of the 2015-2016 academic year.

F. The Board of Regents shall ensure that sufficient funding is made available to implement the provisions of this Chapter and may utilize state appropriations, federal funds, funds made available through other sources, or funds realized through realignment of other programs administered by the board.

Acts 2009, No. 356, §1, eff. July 6, 2009; Acts 2012, No. 623, §1, eff. June 7, 2012.



RS 17:3167.1 - Secondary and postsecondary education boards; consultation and collaboration

§3167.1. Secondary and postsecondary education boards; consultation and collaboration

A. The Board of Regents, the State Board of Elementary and Secondary Education, and the public postsecondary education management boards shall establish a process by which the commissioner of higher education, or his designee, and the state superintendent of education, or his designee, and representatives of each respective board shall meet at least once quarterly, upon the call of the commissioner of higher education, to discuss and make recommendations to the Statewide Articulation and Transfer Council and the Board of Regents on matters including but not limited to the following:

(1) The appropriate role and responsibilities of each board in implementing the statewide articulation and transfer policies and agreements required by this Chapter.

(2) The status of current and proposed policies, activities, and initiatives designed to promote and facilitate the seamless transfer of academic credits across their respective institutions and systems.

(3) Methods to enhance and maximize student knowledge and utilization of articulation and transfer policies and programs to ensure that every student is provided the most direct and time-efficient pathway to earning a postsecondary degree or credential.

(4) Methods to overcome all obstacles and barriers preventing the efficient and effective development and implementation of successful articulation and transfer policies and practices, including any regulatory and statutory changes deemed necessary.

B. The commissioner of higher education shall include a summary of the proceedings of all meetings conducted pursuant to this Section, including any recommendations for policy or statutory changes, in the Board of Regents' annual report on the status of articulation and transfer activities required by R.S. 17:3168.

Acts 2014, No. 480, §1, eff. June 5, 2014.



RS 17:3168 - Reporting

§3168. Reporting

The Board of Regents shall submit a written report to the Senate and House committees on education, not later than September thirtieth of each year, on the status of statewide articulation and transfer of credit across all educational institutions in Louisiana as provided in this Chapter. Such report shall, at a minimum, include the following:

(1) The number and percentage of students who complete an associate transfer degree program.

(2) The number and percentage of students who earn an associate transfer degree and subsequently transfer to a four-year college or university.

(3) The number and percentage of transfer students who complete a baccalaureate degree, to be reported in aggregate and by the individual postsecondary institution awarding such degree.

(4) A comparison of the academic performance of transfer students and native students including the number of credits earned, degrees awarded, and time to completion of degree. Such information shall be reported in aggregate and by each institution of postsecondary education.

(5) The status of the implementation of the academic transfer module process developed pursuant to R.S. 17:3165.1.

(6)(a) The number of academic or workforce education credits awarded to veterans of the United States Armed Forces for their military education, training, or experience.

(b) The number of academic credits earned by veterans and spouses of veterans from a postsecondary education institution that are transferred to a public postsecondary education institution.

(c) The information required by this Paragraph shall be reported in aggregate and by public postsecondary education institution.

Acts 2009, No. 356, §1, eff. July 6, 2009; Acts 2012, No. 623, §1, eff. June 7, 2012; Acts 2013, No. 174, §1, eff. June 7, 2013; Acts 2015, No. 233, §1, eff. June 26, 2015.



RS 17:3169 - Rules

§3169. Rules

The Board of Regents shall adopt such rules and regulations as are deemed necessary to implement the provisions of this Chapter in accordance with the Administrative Procedure Act.

Acts 2009, No. 356, §1, eff. July 6, 2009.



RS 17:3201 - Application of Chapter

CHAPTER 26. COLLEGES AND UNIVERSITIES

PART I. APPLICATION OF CHAPTER AND DEFINITIONS

§3201. Application of Chapter

A. Except as otherwise specifically provided in this Chapter, the provisions of this Chapter shall apply in the same manner and to the same extent to the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors of Southern University and Agricultural and Mechanical College, the Board of Supervisors for the University of Louisiana System, the Board of Supervisors of Community and Technical Colleges, and any other board vested with the supervision and management of institutions of postsecondary education hereafter created.

B.(1) Except as otherwise provided by law for employees of public institutions predominantly or exclusively providing vocational-technical educational programs, the provisions of this Chapter shall apply in the same manner and to the same extent to the institutions and the employees thereof that are under the management of the Board of Supervisors of Community and Technical Colleges as such provisions apply to those institutions and the employees thereof under the management of the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors of Southern University and Agricultural and Mechanical College, and the Board of Supervisors for the University of Louisiana System.

(2) A student, faculty member, or other employee of an institution of higher education transferred from another management board to the Board of Supervisors of Community and Technical Colleges shall retain all previously earned benefits provided by law, rule, or regulation and shall continue to earn such benefits as provided by law, rule, or regulation prior to the transfer and, if otherwise qualified, shall be eligible for any additional benefits as may be provided for such student, faculty member, or other employee by law, rule, or regulation.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2012, No. 811, §5, eff. July 1, 2012.



RS 17:3202 - Definitions

§3202. Definitions

Unless the context otherwise clearly indicates, the following words shall have the meaning hereinafter ascribed to each:

(1) "Board" or "boards" means the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors of Southern University and Agricultural and Mechanical College, the Board of Supervisors for the University of Louisiana System, and the Board of Supervisors of Community and Technical Colleges, or any of these boards.

(2) "Community college" means any postsecondary institution which offers an associate academic degree as well as vocational-technical and other educational programs, but which is not approved to offer a baccalaureate degree.

(3) "Postsecondary education system" or "system" means and refers to the programs and institutions under the jurisdiction of the respective management boards for postsecondary education created by or under authority of the Constitution of Louisiana.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2012, No. 811, §5, eff. July 1, 2012.



RS 17:3205 - Qualifications of members of boards

PART II. MANAGEMENT BOARDS

§3205. Qualifications of members of boards

No member of the faculty and no officer or employee of a university or college shall be eligible hereafter for appointment to any board which has authority for his/her appointment. However, this provision shall not prohibit the appointment of any person serving in an emeritus capacity to a board other than the board under which he served.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975.



RS 17:3206 - Compensation of board members

§3206. Compensation of board members

Each member of the board shall be paid a per diem of fifty dollars for each day of actual attendance at meetings of the board or of a committee appointed by the board on which the member serves, or while on business for the board assigned by it, plus travel and other expenses incurred in the performance of official duties. Reimbursement of travel and expenses shall be in conformity with regulations governing such expenses of state officials.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975.



RS 17:3207 - Executive committee of boards; powers and duties

§3207. Executive committee of boards; powers and duties

A. For the prompt and efficient transaction of business each board may create from its membership an executive committee, which shall consist of the chairman and vice-chairman of the board and such additional number of members as the board shall determine. The members shall record the proceedings of each meeting of the executive committee.

B. A majority of the members of the executive committee shall constitute a quorum for the transaction of business; however, whenever the board has delegated to the executive committee full power to act with respect to a matter, affirmative action by a majority of the entire membership of the executive committee shall be required.

The executive committee shall meet monthly except in those months in which the board holds meetings.

C. The executive committee shall consider such matters as are referred to it by the board. It shall execute such orders and resolutions as shall be assigned to it at any meeting of the board. It also shall take such action as is necessary when an emergency requiring immediate action arises during an interim between board meetings. All acts of the executive committee shall be submitted to the board for ratification or rejection at its next meeting, except in matters where the board has delegated to the executive committee full power to act.

D. Each board may create and through its by-laws regulate the appointment, meetings, duties and functions of any additional standing or special committees which it deems necessary or expedient.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975.



RS 17:3215 - Louisiana State University system

PART III. UNIVERSITY SYSTEMS

§3215. Louisiana State University system

The Louisiana State University system is composed of the institutions under the supervision and management of the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College as follows:

(1) Louisiana State University and Agricultural and Mechanical College, located at Baton Rouge and designated as the premier flagship university for the state.

(2) Repealed by Acts 2011, No. 419, §2, eff. July 12, 2011.

(3) Louisiana State University at Alexandria, located at Chambers.

(4) Louisiana State University at Eunice.

(5) Louisiana State University at Shreveport.

(6) Louisiana State University Health Sciences Center at New Orleans, which shall include medical and related health schools and programs located in New Orleans including those state's medical centers transferred to the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College as provided in Subpart C-2 of Part II of Chapter 4 of this Title, subject to provisions of R.S. 17:1519 et seq.

(7) Louisiana State University Health Sciences Center at Shreveport, which shall include the medical school and related schools at Shreveport, Louisiana State University Hospital at Shreveport, E. A. Conway Medical Center at Monroe, and Huey P. Long Medical Center in Pineville.

(8) The Center for Agricultural Sciences and Rural Development which administers the agricultural extension and research programs of the board throughout the state. The center shall also be responsible for conducting river water research.

(9) Any other college, university, school, institution or program now or hereafter under the supervision and management of the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975. Amended by Acts 1976, No. 385, §1, eff. Oct. 1, 1976; Acts 1991, No. 987, §1; Acts 1995, No. 45, §1, eff. June 8, 1995; Acts 1995, No. 634, §1, eff. June 20, 1995; Acts 1997, No. 3, §1, eff. July 1, 1997; Acts 1999, No. 802, §1, eff. July 2, 1999; Acts 2003, No. 872, §1, eff. July 1, 2003; Acts 2005, No. 145, §1, eff. July 1, 2005; Acts 2007, No. 220, §1, eff. July 2, 2007; Acts 2011, No. 419, §2, eff. July 12, 2011.

NOTE: Acts 1995, No. 634, §3 provides that Act 634 shall prevail over any conflicting Act of the same session.

NOTE: See Acts 2003, No. 872, §3, relative to provisions of Acts 2003, No. 906, superceding Act 872.



RS 17:3216 - Southern University system

§3216. Southern University system

The Southern University system is composed of the institutions under the supervision and management of the Board of Supervisors of Southern University and Agricultural and Mechanical College as follows:

(1) Southern University and Agricultural and Mechanical College at Baton Rouge.

(2) Southern University at Shreveport.

(3) Southern University at New Orleans.

(4), (5) Repealed by Acts 1978, No. 683, §4.

(6) The agricultural extension and research programs administered by the board.

(7) Any other college, university, school, institution or program now or hereafter under the supervision and management of the Board of Supervisors of Southern University and Agricultural and Mechanical College.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975.



RS 17:3217 - University of Louisiana System

§3217. University of Louisiana System

The University of Louisiana System is composed of the institutions under the supervision and management of the Board of Supervisors for the University of Louisiana System as follows:

(1) Grambling State University at Grambling.

(2) Louisiana Tech University at Ruston.

(3) McNeese State University at Lake Charles.

(4) Nicholls State University at Thibodaux.

(5) Northwestern State University of Louisiana at Natchitoches.

(6) Southeastern Louisiana University at Hammond.

(7) The University of Louisiana at Lafayette.

(8) The University of Louisiana at Monroe.

(9) The University of New Orleans.

(10) Any other college, university, school, institution or program now or hereafter under the supervision and management of the Board of Supervisors for the University of Louisiana System.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975. Amended by Acts 1980, No. 250, §1; Acts 1992, No. 341, §1, eff. July 1, 1992; Acts 1995, No. 45, §1, eff. June 8, 1995; Acts 1995, No. 634, §1, eff. June 20, 1995; Acts 1997, No. 33, §1, eff. May 29, 1997; Acts 1997, No. 1369, §1, eff. July 1, 1997; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2011, No. 419, §1, eff. July 12, 2011.



RS 17:3217.1 - Louisiana Community and Technical College System

§3217.1. Louisiana Community and Technical College system

A. The Louisiana Community and Technical College System is composed of the institutions under the supervision and management of the Board of Supervisors of Community and Technical Colleges as follows:

(1) Baton Rouge Community College.

(2) Bossier Parish Community College in Bossier Parish.

(3) Central Louisiana Technical Community College.

(4) Delgado Community College.

(5) Elaine P. Nunez Community College.

(6) L.E. Fletcher Technical Community College.

(7) Louisiana Delta Community College.

(8) Northshore Technical Community College.

(9) River Parishes Community College.

(10) South Louisiana Community College.

(11) Sowela Technical Community College.

(12) All public postsecondary technical colleges which provide vocational-technical education.

(13) Any other community college, technical college, or other institution or program now or hereafter under the supervision and management of the Board of Supervisors of Community and Technical Colleges.

B. The transfer of any institution of higher education to the Louisiana Community and Technical College System effected by this Section on July 1, 1999, shall not change the mission of or adversely affect the accreditation of such institution.

C.(1) In recognition of the critical importance and value of vocational and technical education in the implementation of initiatives, including college and career readiness, workforce development, adult learning, and workforce competitiveness, that are necessary to the fulfillment of the constitutional goal of providing learning environments, at all stages of human development, that are designed to promote excellence in order that every individual may develop to his full potential, to comply with the provisions of Article VIII, Section 7.1(A) of the Constitution of Louisiana, and in recognition of the critical importance and high value the services emanating from such initiatives have for the citizens of this state, this Subsection provides for and requires the thoughtful, but timely, reorganization of vocational and technical education services within the Louisiana Community and Technical College System.

(2)(a) Not later than August 16, 2005, the commissioner of higher education shall appoint or assign a person with the appropriate expertise and background to research, prepare, and propose a plan for the organization of the technical division in compliance with this Subsection for presentation to the board in time for the thoughtful consideration of its members and action by the board as required in Paragraph (3) of this Subsection.

(b) In preparing such plan, the person shall consider and account for the population patterns across the state, the enrollment patterns in the various institutions of postsecondary education in the state, the evidence of commuting patterns in each area of the state, the level of accreditation of the various community colleges and other institutions that are part of the Community and Technical College System, and the programs in place at the various institutions.

(c) In researching the plan, the person shall consult with representatives of the students to be served, the faculty of the institutions involved, the businesses and industries in each region, and the members of the legislature in each region.

(d)(i) The plan shall include a proposal to reconfigure the state level technical resources to become the technical division of the Louisiana Community and Technical College System.

(ii) The function of the state level unit shall include:

(aa) Statewide leadership and coordination of rapid-response workforce development.

(bb) Statewide leadership on adult learning with an emphasis on developing the community and technical college capacity as providers of adult literacy and adult education services.

(cc) Professional development and other support services to the institutions providing for technical education and workforce development.

(dd) Curriculum development.

(ee) Advocacy for the technical education mission with the Board of Supervisors of the Louisiana Community and Technical College System.

(3)(a)(i) Not later than February 15, 2006, the Board of Supervisors of the Community and Technical Colleges System shall take action on the proposed plan for technical division as provided in this Section.

(ii) Not later than March 15, 2006, the technical division and the requirements of this Subsection shall be operational.

(b) The technical division shall define regions based on evidence of commuting patterns and regional labor markets.

(c) The administrative and operational leadership structure for each region shall be established according to the variation of the institutions and components that are part of or planned for the region in compliance with the plan approved and made operational by the board of supervisors.

(d) Such structure shall include providing for regional coordinating authority that will bring about the greatest efficiency in administering technical services within the region which shall include the preparation and submission to the Board of Supervisors of the Louisiana Community and Technical College System for its approval an annual proposed operational and capital outlay budget for each institution, based on a budget submitted by the head of each such institution in the region, and a proposed budget for the operation of his office.

D.(1) Beginning July 1, 2010, and thereafter, the board of supervisors shall:

(a) Adopt such rules and regulations as are necessary to establish, operate, and maintain a statewide program of adult education to eliminate adult illiteracy and to provide opportunities for adults to pursue a course or courses of study which upon completion will entitle them to be issued a Louisiana high school equivalency diploma.

(b) Fully fund the cost of a statewide adult education program and shall allocate such funds appropriated therefor based on an adopted formula.

(2) Each program of adult education shall meet eligibility criteria established and adopted by the board and be subject to the overall administration and supervision provided by this Subsection. Quality indicators and performance-based criteria, as established and adopted by the board, shall be used to allocate funds on an annual basis.

Acts 1997, No. 917, §1, eff. July 10, 1997; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2005, No. 506, §1; Acts 2010, No. 132, §1, eff. July 1, 2010; Acts 2010, No. 732, §1, eff. July 1, 2010; Acts 2011, No. 163, §1; Acts 2011, No. 209, §1, eff. June 27, 2011; Acts 2012, No. 760, §1, eff. June 12, 2012.



RS 17:3217.2 - Orleans Regional Technical Institute, merger with Delgado Community College

§3217.2. Orleans Regional Technical Institute, merger with Delgado Community College

A.(1) Effective July 1, 1997, the Orleans Regional Technical Institute is hereby merged with Delgado Community College in the University of Louisiana system and on this date the funds, property, obligations, programs, and functions of the Orleans Regional Technical Institute are transferred from the State Board of Elementary and Secondary Education to and hereby are vested in the Board of Trustees for State Colleges and Universities.

(2) Effective July 1, 1999, Delgado Community College as provided for in Paragraph (1) of this Subsection is transferred to the Louisiana Community and Technical College System under the management of the Board of Supervisors of Community and Technical Colleges.

B.(1) Any student enrolled in a program of study at the Orleans Regional Technical Institute at the time of the merger with Delgado Community College shall be permitted to complete such program of study at no greater cost or conditions than those applicable to the student prior to the merger.

(2) Any person employed at the Orleans Regional Technical Institute on the date of merger with Delgado Community College shall have the right to be retained in his position pursuant to the same policies and conditions applicable to such person prior to the merger. The Board of Trustees for State Colleges and Universities shall conduct a careful and deliberate review of the programs and employees at the former technical institute and provide for an employee transition that is consistent with the mission of Delgado Community College and that provides opportunities for an employee to have a role at the community college at least equivalent to his position prior to the merger. Such opportunities shall include but not be limited to providing such additional training or professional development, or both, at no cost to the employee as is necessary to prepare the employee to undertake his role at the community college subsequent to the transfer. After July 1, 1999, the Board of Supervisors of Community and Technical Colleges shall continue the policies established by the Board of Trustees for State Colleges and Universities as provided in this Paragraph.

(3) A student, faculty member, or other employee of the technical institute on the date of the merger with Delgado Community College shall be entitled to and eligible for all benefits provided by law, rule, or regulation for students, faculty, and employees, respectively, of other public two-year institutions of higher education in the University of Louisiana system and, after July 1, 1999, the Louisiana Community and Technical College System.

(4) The Division of Occupational Studies at Delgado Community College shall be headed by a dean. The dean of the division initially shall be the individual serving as the director of the Orleans Regional Technical Institute on the date of merger with Delgado Community College. All occupational programs at Delgado Community College shall be under the Division of Occupational Studies. The dean of occupational studies, under the supervision of the Board of Supervisors of Community and Technical Colleges, shall have the authority to maintain the same vocational technical curriculum as all other technical colleges in the state.

C. Prior to July 1, 1997, the Board of Trustees for State Colleges and Universities shall conduct an independent audit of the Orleans Regional Technical Institute to establish the assets, liabilities, and fund balances of the institute.

D. Notwithstanding any provision of law to the contrary, Delgado Community College shall give preference in the operation of vending stands, vending machines, and other concessions operated on the premises of the former technical institute to blind persons pursuant to programs for such persons administered by the Louisiana Workforce Commission. Additionally, no other vending stands, vending machines, or other concessions shall be operated on the same premises as the vending stands, vending machines, and other concessions given preference by this Subsection. No blind person shall be required to pay any fee, service charge, or other cost to operate any vending stand, vending machine, or other concession on the premises of the former technical institute and no blind person operating such a vending stand, vending machine, or other concession on such premises shall be adversely impacted in any way in the operation of such stand, machine, or concession without reasonable or just cause.

E. The Board of Supervisors of Community and Technical Colleges shall submit a written report to the House Committee on Education and the Senate Committee on Education by not later than December 31, 1998, on the effects of the transfer of the Orleans Regional Technical Institute. The report shall compare the program with the program prior to the transfer with particular emphasis on access by students to occupational training programs compared to such access prior to transfer, including statistics relative to student applications, admissions, and admission refusals.

Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 1999, No. 624, §1, eff. July 1, 1999; Acts 2014, No. 811, §8, eff. June 23, 2014.



RS 17:3217.3 - Louisiana Technical College; merger of certain campuses with Louisiana Delta Community College

§3217.3. Louisiana Technical College; merger of certain campuses with Louisiana Delta Community College

A. Effective July 1, 2012, or at the appropriate time thereafter as determined by formal action taken by the Board of Supervisors of Community and Technical Colleges, the Bastrop, Delta-Ouachita, North Central, Northeast Louisiana, Ruston, and Tallulah campuses of the Louisiana Technical College are hereby merged with Louisiana Delta Community College, and on the effective date of the merger all funds, obligations, property, programs, facilities, and functions related to such technical college campuses are hereby transferred to Louisiana Delta Community College.

B. All performance agreements between the Bastrop, Delta-Ouachita, North Central, Northeast Louisiana, Ruston, and Tallulah campuses of the Louisiana Technical College and Louisiana Delta Community College and the Board of Regents executed pursuant to the provisions of R.S. 17:3139 et seq., prior to the effective date of this Section shall remain in effect until such time as the performance agreement between Louisiana Delta Community College and the Board of Regents is modified to reflect the expanded mission of that institution and such modified performance agreement is certified by the Board of Supervisors of Community and Technical Colleges.

C.(1) Louisiana Delta Community College shall provide educational programs and services through the locations and facilities that served as the Bastrop, Delta-Ouachita, North Central, Northeast Louisiana, Ruston, and Tallulah campuses of the Louisiana Technical College prior to the effective date of this Section, and through any other postsecondary campus or institution which may become a part of Louisiana Delta Community College or its primary service delivery area.

(2) Any student enrolled in a program or course of study at the Bastrop, Delta-Ouachita, North Central, Northeast Louisiana, Ruston, or Tallulah campuses of the Louisiana Technical College shall be permitted to complete such program or course of study at no greater cost or conditions than those applicable to the student prior to the merger of such campuses with Louisiana Delta Community College, provided all applicable aid and scholarships are first applied to the student's cost of attendance and the student completes his program or course of study within two years of such merger.

D. The Board of Supervisors of Community and Technical Colleges shall review the programs and employees of the Bastrop, Delta-Ouachita, North Central, Northeast Louisiana, Ruston, and Tallulah campuses of the Louisiana Technical College and Louisiana Delta Community College and provide for an employee transition at all affected institutions and campuses consistent with effective and efficient delivery of educational services and the expanded mission of Louisiana Delta Community College.

Acts 2012, No. 681, §1, eff. June 7, 2012.



RS 17:3217.4 - Louisiana Technical College; merger of certain campuses with South Louisiana Community College

§3217.4. Louisiana Technical College; merger of certain campuses with South Louisiana Community College

A. Effective July 1, 2012 or at the appropriate time thereafter as determined by formal action taken by the Board of Supervisors of Community and Technical Colleges, the Acadian, Charles B. Coreil, Evangeline, Gulf Area, Lafayette, T. H. Harris, and Teche Area campuses of the Louisiana Technical College are hereby merged with South Louisiana Community College, and, on the effective date of the merger, all funds, obligations, property, programs, facilities, and functions related to such technical college campuses are hereby transferred to South Louisiana Community College.

B. All performance agreements between the Acadian, Charles B. Coreil, Evangeline, Gulf Area, Lafayette, T. H. Harris, and Teche Area campuses of the Louisiana Technical College and South Louisiana Community College and the Board of Regents executed pursuant to the provisions of R.S. 17:3139 et seq., prior to the effective date of this Section shall remain in effect until such time as the performance agreement between South Louisiana Community College and the Board of Regents is modified to reflect the expanded mission of that institution and such modified performance agreement is certified by the Board of Supervisors of Community and Technical Colleges.

C.(1) South Louisiana Community College shall provide educational programs and services through the locations and facilities that served as the Acadian, Charles B. Coreil, Evangeline, Gulf Area, Lafayette, T. H. Harris, and Teche Area campuses of the Louisiana Technical College prior to the effective date of this Section, and through any other postsecondary campus or institution which may become a part of South Louisiana Community College or its primary service delivery area.

(2) Any student enrolled in a program or course of study at the Acadian, Charles B. Coreil, Evangeline, Gulf Area, Lafayette, T. H. Harris, or Teche Area campuses of the Louisiana Technical College shall be permitted to complete such program or course of study at no greater cost or conditions than those applicable to the student prior to the merger of such campuses with South Louisiana Community College, provided all applicable aid and scholarships are first applied to the student's cost of attendance and the student completes his program or course of study within two years of such merger.

D. The Board of Supervisors of Community and Technical Colleges shall review the programs and employees of the Acadian, Charles B. Coreil, Evangeline, Gulf Area, Lafayette, T. H. Harris, and Teche Area campuses of the Louisiana Technical College and South Louisiana Community College and provide for an employee transition at all affected institutions and campuses consistent with effective and efficient delivery of educational services and the expanded mission of South Louisiana Community College.

Acts 2012, No. 767, §1, eff. June 12, 2012.



RS 17:3217.5 - Louisiana Technical College; merger of certain campuses with Baton Rouge Community College

§3217.5. Louisiana Technical College; merger of certain campuses with Baton Rouge Community College

A. Effective July 1, 2013, or at the appropriate time thereafter as determined by formal action taken by the Board of Supervisors of Community and Technical Colleges, the Baton Rouge, Folkes, Jumonville Memorial, and Westside campuses of the Louisiana Technical College are hereby merged with Baton Rouge Community College, and, on the effective date of the merger, all funds, obligations, property, programs, facilities, and functions related to such technical college campuses are hereby transferred to Baton Rouge Community College.

B. All performance agreements between the Baton Rouge, Folkes, Jumonville Memorial, and Westside campuses of the Louisiana Technical College and Baton Rouge Community College and the Board of Regents executed pursuant to the provisions of R.S. 17:3139 et seq., prior to the effective date of this Section shall remain in effect until such time as the performance agreement between Baton Rouge Community College and the Board of Regents is modified to reflect the expanded mission of that institution and such modified performance agreement is certified by the Board of Supervisors of Community and Technical Colleges.

C.(1) Baton Rouge Community College shall provide educational and skills and technical programs and services through the locations and facilities that served as the Baton Rouge, Folkes, Jumonville Memorial, and Westside campuses of the Louisiana Technical College prior to the effective date of this Section, and through any other postsecondary campus or institution which may become a part of Baton Rouge Community College or its primary service delivery area.

(2) Any student enrolled in a program or course of study at the Baton Rouge, Folkes, Jumonville Memorial, and Westside campuses of the Louisiana Technical College shall be permitted to complete such program or course of study at no greater cost or conditions, including the manner in which applicable aid and scholarships are administered, than those applicable to the student prior to the merger of such campuses with Baton Rouge Community College, provided the student completes his program or course of study within two years of such merger.

D. The Board of Supervisors of Community and Technical Colleges shall review the programs and employees of the Baton Rouge, Folkes, Jumonville Memorial, and Westside campuses of the Louisiana Technical College and Baton Rouge Community College and provide for an employee transition at all affected institutions and campuses consistent with effective and efficient delivery of educational services and the expanded mission of Baton Rouge Community College.

Acts 2013, No. 171, §1, eff. June 7, 2013.



RS 17:3218 - Authority of system boards

§3218. Authority of system boards

The corporate authority, internal and otherwise, vested in the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors of Southern University and Agricultural and Mechanical College, the Board of Supervisors of Community and Technical Colleges, and the Board of Supervisors for the University of Louisiana System to supervise and manage the systems under the jurisdiction of each, extends to all the colleges and universities, branches, centers of learning, or extensions of such systems now existing or hereafter established.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2013, No. 220, §6, eff. June 11, 2013.



RS 17:3219 - Domicile of boards

§3219. Domicile of boards

A. The domicile of the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors of Southern University and Agricultural and Mechanical College, the Board of Supervisors for the University of Louisiana System, and the Board of Supervisors of Community and Technical Colleges shall be in East Baton Rouge Parish, and the location shall not be changed except by statute.

B. Each board shall designate the physical location of its domicile and appoint an agent for service of process and shall file all such information with the secretary of state.

Amended by Acts 1975, No. 313, §2, eff. July 17, 1975; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2001, No. 934, §1.



RS 17:3220 - Purposes

§3220. Purposes

The college, technical, community colleges, and university systems are established and maintained to serve the educational needs of the people of the state.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:3221 - Designation of universities as land grant colleges of state

§3221. Designation of universities as land grant colleges of state

Louisiana State University and Agricultural and Mechanical College and Southern University and Agricultural and Mechanical College are hereby designated as the land grant colleges of the state of Louisiana, and as such shall continue legally authorized to accept the benefits of the various acts of Congress, and amendments thereto, making appropriation for education in agriculture and the mechanic arts, military science and tactics, agricultural extension and experimentation, and all other grants to land grant colleges made by the various acts of Congress.

Added by Acts 1975, No. 313, §2, eff. July 17, 1971.



RS 17:3222 - Community college; East Baton Rouge Parish; management and operation

§3222. Community college; East Baton Rouge Parish; management and operation

A. There is hereby established a two-year institution of higher education which shall be located in East Baton Rouge Parish and shall be known as the Baton Rouge Community College.

B.(1) The community college established in Subsection A of this Section shall be under the control, supervision, and management of the Board of Supervisors of Community and Technical Colleges. The community college shall have such operating authority and limitations as is determined by the board.

(2) The provisions of this Section are intended to undertake compliance with the pertinent portions of the settlement agreement entered into by the parties on November 14, 1994, to United States of America v. State of Louisiana, et al., Civil Action No. 80-3300, United States District Court for the Eastern District.

Acts 1995, No. 921, §1, eff. June 28, 1995; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.

NOTE: Acts 1995, No. 921 included the following language retained by the Law Institute only as a note: "The provisions of this Section are intended to undertake compliance with the pertinent portions of the settlement agreement entered into by the parties on November 14, 1994 to United States of America v. State of Louisiana, et al., Civil Action No. 80-3300, United States District Court for the Eastern District".



RS 17:3223 - South Louisiana Community College; creation, management, and operation

§3223. South Louisiana Community College; creation, management, and operation

A. Pursuant to the duty and responsibility placed with the legislature by Article VIII, Section 1 of the Constitution of Louisiana to establish and maintain a public educational system and the authority granted the legislature by Article VIII, Section 5(D)(3) to create a new institution by law enacted by two-thirds of the elected members of each house, the South Louisiana Community College in Lafayette Parish is hereby created and established as a comprehensive, multi-campus, public two-year institution of higher education. The institution and its programs shall be managed and supervised by the Board of Supervisors of Community and Technical Colleges, subject to the appropriate approval of and oversight by the Board of Regents.

B. The Board of Regents and the Board of Supervisors of Community and Technical Colleges shall adopt necessary rules and regulations to implement the provisions of this Section. Such rules and regulations shall include but not be limited to the following guidelines, procedures, and requirements:

(1) The institution and its programs shall be developed to be operational and ready to begin providing instructional services to students no later than the start of the 1999-2000 academic year.

(2) The primary service delivery area of the community college shall be comprised of the parishes of Acadia, Evangeline, Iberia, Lafayette, St. Landry, St. Martin, St. Mary, and Vermilion. Campuses or sites may be established in each of these parishes using public technical college facilities whenever possible. The institution shall be domiciled in Lafayette Parish. T. H. Harris Technical College in Opelousas shall serve as the site for the college campus in St. Landry Parish. If space is available, the technical college in each parish shall be the primary site for the vocational component of the community college. If space is available, the academic component may be offered at the technical college site in each parish. Where the primary service delivery area overlaps with the service area developed by the Board of Regents for Louisiana State University at Eunice, the Board of Supervisors of Community and Technical Colleges shall work in close cooperation with the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, officials at Louisiana State University at Eunice, and the Board of Regents to minimize unnecessary duplication of programs and services.

(3) The institution and its programs shall be developed to assure the delivery of coordinated and articulated educational services in each parish comprising the primary service delivery area.

(4) The institution and its programs shall be developed in a manner that maximizes the use of existing state and local resources and facilities in each parish comprising the college's primary service delivery area. This may include entering into cooperative service agreements, or contracts, or both, with other public education institutions and facilities in each parish comprising the institution's primary service delivery area, including public secondary schools, technical colleges, and higher education institutions, to provide for credentialed faculty and instructional services from qualified persons, the use of classroom and laboratory facilities, and library resources. The institution shall be established with adequate facilities, resources, services, and programs to meet accreditation requirements. Additionally, it is the intention of the legislature that programs and services of the community college involving occupational, career, and vocational-technical education be provided through cooperative agreements with existing public vocational-technical education facilities within the primary service delivery area to the extent that such existing facilities can efficiently and effectively meet the needs of the community college.

(5) The Board of Supervisors of Community and Technical Colleges is authorized to establish tuition amounts and other fees and charges applicable to students attending South Louisiana Community College that are consistent with tuition amounts and other fees and charges applicable to students attending other public two-year institutions of higher education in the University of Louisiana System.

C. The Board of Supervisors of Community and Technical Colleges may appoint an advisory board made up of two members of the State Board of Elementary and Secondary Education who reside in the South Louisiana Community College primary service delivery area, two members of the Board of Supervisors of Community and Technical Colleges, and local community representatives from business and labor. The Louisiana Community and Technical Colleges president, the state superintendent of education, the commissioner of higher education, and the president of South Louisiana Community College shall serve as ex officio members.

D. The Board of Supervisors of Community and Technical Colleges and the Board of Regents shall work closely with the Commission on Colleges of the Southern Association of Colleges and Schools for accreditation. The institution shall be structured so as to fully satisfy all requirements of the Southern Association of Colleges and Schools to assure accreditation.

Acts 1997, No. 1369, §1, eff. July 1, 1997; Acts 1998, 1st Ex. Sess., No. 94, §1, eff. May 5, 1998; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.

NOTE: See Acts 1997, No. 1369, §§3, 4.



RS 17:3223.1 - Louisiana Technical College--Teche Area Campus; transfer to Board of Trustees for State Colleges and Universities; merger with South Louisiana Community College

§3223.1. Louisiana Technical College--Teche Area Campus; transfer to Board of Trustees for State Colleges and Universities; merger with South Louisiana Community College

A.(1) Effective July 1, 1998, the funds, property, obligations, programs, and functions of the Louisiana Technical College--Teche Area Campus are transferred from the State Board of Elementary and Secondary Education to and hereby are vested in the Board of Trustees for State Colleges and Universities.

(2) Effective July 1, 1998, and thereafter, the Board of Trustees for State Colleges and Universities shall supervise and manage the affairs of the technical college. No action shall be taken as a result of the transfer of Louisiana Technical College--Teche Area Campus to the Board of Trustees for State Colleges and Universities that adversely affects the accreditation of the technical college.

B.(1) Any student enrolled in a program of study at the Louisiana Technical College--Teche Area Campus at the time of the transfer to the Board of Trustees for State Colleges and Universities shall be permitted to complete such program of study at no greater cost or conditions than those applicable to the student prior to the transfer.

(2) Any person employed at the Louisiana Technical College--Teche Area Campus on the date of transfer to the Board of Trustees for State Colleges and Universities shall have the right to be retained in his position pursuant to the same policies and conditions applicable to such person prior to the transfer. The Board of Trustees for State Colleges and Universities shall conduct a careful and deliberate review of the programs and employees at the technical college and provide for an employee transition that is consistent with the mission of the technical college and that provides opportunities for an employee to have a role at the technical college under the supervision and management of the Board of Trustees for State Colleges and Universities at least equivalent to his position prior to the transfer. Such opportunities shall include but not be limited to providing such additional training or professional development, or both, at no cost to the employee as is necessary to prepare the employee to undertake his role at the technical college subsequent to the transfer.

C.(1) Upon certification by the commissioner of higher education that South Louisiana Community College has been appropriately accredited, the Board of Trustees for State Colleges and Universities may merge Louisiana Technical College--Teche Area Campus with South Louisiana Community College in the University of Louisiana System.

(2) A student, faculty member, or other employee of the Louisiana Technical College--Teche Area Campus on the date of the merger with South Louisiana Community College shall be entitled to and eligible for all benefits provided by law, rule, or regulation for students, faculty, and employees, respectively, of other public community colleges in the University of Louisiana System.

Acts 1998, 1st Ex. Sess., No. 151, §1, eff. May 7, 1998.



RS 17:3223.2 - Louisiana Technical College--Teche Area Campus; transfer to Board of Supervisors of Community and Technical Colleges; conditions

§3223.2. Louisiana Technical College--Teche Area Campus; transfer to Board of Supervisors of Community and Technical Colleges; conditions

If not merged with South Louisiana Community College as provided for by R.S. 17:3223.1(C), effective July 1, 1999, the funds, property, obligations, programs, and functions of the Louisiana Technical College--Teche Area Campus are transferred from the Board of Trustees for State Colleges and Universities to and hereby are vested in the Board of Supervisors of Community and Technical Colleges. Effective July 1, 1999, and thereafter, the Board of Supervisors of Community and Technical Colleges shall supervise and manage the affairs of the technical college.

Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:3224 - River Parishes Community College; creation; administration and operation

§3224. River Parishes Community College; creation; administration and operation

A. There is hereby established a comprehensive two-year institution of higher education which shall be known as "River Parishes Community College". Classes shall begin in the fall of 1999.

B. The site for the campus for this institution shall be at the Ascension Campus of the Louisiana Technical College in the area of Sorrento, Louisiana.

C. The River Parishes Community College shall be under the direction of a president and under the supervision of the Board of Supervisors of Community and Technical Colleges.

D. The institution and its programs shall be developed in a manner that maximizes the use of existing state and local resources and facilities in each parish comprising the college's primary service delivery area. This may include entering into cooperative service agreements, or contracts, or both, with other public education institutions and facilities in each parish comprising the institution's primary service delivery area, including public secondary schools, technical colleges, and higher education institutions, to provide for credentialed faculty and instructional services from qualified persons, the use of classroom and laboratory facilities, and library resources. The institution shall be established with adequate facilities, resources, services, and programs to meet accreditation requirements.

E. The River Parishes Community College may establish a local advisory board.

F. The creation of the River Parishes Community College shall have no effect on the operation or administration of the Ascension Campus of the Louisiana Technical College.

G. The River Parishes Community College may use any available public facility in the service region for conducting its programming, including particularly the facilities of the public technical college.

Acts 1997, No. 1369, §1, eff. July 1, 1997; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.

NOTE: See Acts 1997, No. 1369, §§3, 4.



RS 17:3225 - Louisiana Delta Community College; creation

§3225. Louisiana Delta Community College; creation

The Louisiana Delta Community College is hereby created in the area of the Monroe Regional Planning and Economic Development District as a comprehensive, two-year institution of higher education as part of the Louisiana Community and Technical College system under the management of the Board of Supervisors of Community and Technical Colleges. Such community college shall offer classes at appropriate satellite locations, including in East Carroll Parish.

Acts 1997, No. 1369, §1, eff. July 1, 1997; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.

NOTE: See Acts 1997, No. 1369, §§3, 4.



RS 17:3226 - Learning centers; Jefferson Parish; Rapides Parish; Northeast Delta Learning Center; authorization

§3226. Learning centers; Jefferson Parish; Rapides Parish; Northeast Delta Learning Center; authorization

A. The Board of Regents may establish a learning center as a consortium of existing institutions of postsecondary education to provide a comprehensive offering of college courses in Jefferson Parish with two locations. One location shall be at or near the geographic center of the portion of the parish on the east bank of the Mississippi River and one shall be at or near the geographic center of the portion of the parish on the west bank of the Mississippi River. The Board of Regents shall provide for the operation, management, and supervision of the learning center and ensure the cost-effective delivery of courses and programs to the area through the use of existing institutions and their offerings.

B. The Board of Supervisors for the University of Louisiana System or the Board of Supervisors of Community and Technical Colleges, in cooperation with the Board of Regents, shall take such action as necessary to establish a means of awarding certificates and academic and occupational degrees in Jefferson Parish using the instructional resources of existing institutions. Courses which lead to such certificates and academic or occupational degrees shall be offered no later than the fall semester of 1998.

C. The Board of Regents may establish a learning center in Rapides Parish as a consortium of existing institutions of postsecondary education to ensure provision of a comprehensive offering of college courses and programs in Louisiana Economic Development District 6. The Learning Center for Rapides Parish created by this Subsection shall be the successor to the University Center for Rapides Parish in existence prior to the enactment of this Subsection. The Board of Regents shall take such actions as necessary to provide for the transfer to the Learning Center for Rapides Parish created by this Subsection of all funds, facilities, equipment, other property, and all other financial resources of or due to the former university center and to accomplish the purposes of this Subsection and provide for a smooth transition in implementing the provisions of this Subsection. The Board of Regents shall provide for the operation, management, and supervision of the Learning Center for Rapides Parish and ensure the cost-effective delivery of courses and programs to the region through the use of existing institutions and their offerings.

D.(1) The Board of Regents may establish a learning center as a consortium of existing institutions of postsecondary education and others to provide a comprehensive offering of college courses and other educational services in the Northwest Louisiana delta region to the residents of East Carroll, Madison, and Tensas parishes. One location shall be at or near the geographic center of the parishes at 1005 W. Green Street or such other suitable location in Tallulah, Louisiana. The Board of Regents shall, subject to the provisions of R.S. 17:3229 and 3229.1, be responsible for the operation, management, and supervision of the learning center and ensure the cost-effective delivery of courses and programs to the area through the use of existing institutions and their offerings.

(2) The Board of Supervisors for the University of Louisiana System and the Board of Supervisors of Community and Technical Colleges, in cooperation with the Board of Regents, shall take such action as necessary to establish a means of awarding certificates and academic and occupational degrees in the Northeast Louisiana delta region using the instructional resources of existing institutions.

Acts 1997, No. 1369, §1, eff. July 1, 1997; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2001, No. 1132, §1, eff. June 28, 2001; Acts 2004, No. 721, §1; Acts 2013, No. 220, §6, eff. June 11, 2013.

NOTE: See Acts 1997, No. 1369, §§3, 4.

NOTE: Re Subsection D, see Acts 2004, No. 721, §§3 and 4, which provide that the provisions of the Act do not become effective until appropriation of funds and until the state assumes full ownership of the property formerly known as Swanson Correctional Center for Youth-Madison Parish Unit facility at Tallulah.

NOTE: See Acts 2003, No. 1225, §7, as amended by Acts 2004, No. 721, §§2 and 5, relative to the Northeast La. Delta Learning Center.

NOTE: See Acts 2004, No. 721, §4, as amended by Acts 2005, No. 461, §1, relative to effectiveness of provisions of R.S. 17:3226 and relative to transfer of property.



RS 17:3227 - Learning centers; duplicate courses or programs

§3227. Learning centers; duplicate courses or programs

No learning center of an existing institution of higher education or a consortium of existing institutions of higher education authorized to provide offerings of college courses which is located within five miles of an existing community college campus shall offer any course or program which duplicates a course or program offered at that community college campus.

Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:3228 - Learning centers; authorization

§3228. Learning centers; authorization

A. The Board of Regents may establish learning centers designed to develop and use consortia of existing institutions of postsecondary education to provide comprehensive offerings of college courses and programs in Louisiana Economic Development Districts 3 and 5, those service delivery areas of the state which have no public community college and are not adequately provided with postsecondary education services. No learning center shall be established pursuant to the provisions of this Section in any economic development district in which a public community college exists unless the establishment of the learning center is approved by adoption of a concurrent resolution by the legislature. Any funding necessary for the operation of a learning center established pursuant to the provisions of this Section shall be subject to a specific appropriation for this purpose.

B.(1) The Board of Regents shall provide for the operation, management, and supervision of the learning centers and ensure the cost-effective delivery of courses and programs through the use of existing institutions and their offerings.

(2) The Board of Regents may assign responsibility for management and supervision of a learning center to a management board, an individual institution, or a combination of institutions through the execution of a memorandum of understanding, agreement, or contract between the appropriate entities.

C. The Board of Regents may provide for the establishment, appointment, and operation of advisory councils to advise and make recommendations regarding program needs, operation of the centers, and related matters. Membership on such councils shall include substantial representation from the local communities where such learning centers are located.

Acts 2001, No. 1132, §1, eff. June 28, 2001.



RS 17:3229 - Northeast Delta Learning Center

§3229. Northeast Delta Learning Center

A. The Board of Regents shall be responsible for the management and supervision of the Northeast Delta Learning Center.

B. In managing and supervising the Northeast Delta Learning Center, the Board of Regents shall have the following duties, responsibilities, and powers:

(1) The board may request and accept monies both private and public to further the purposes of the learning center, including but not limited to planning, acquisition, and development. The board shall employ a director and establish compensation and terms of employment. The board shall authorize the director to employ and supervise such other employees as are necessary to carry out the functions of the learning center. The board shall provide for the effective and efficient management of the learning center whose purpose is to provide the region with comprehensive educational services and assist in building a seamless education system in the Northeast Louisiana delta region.

(2) The board in coordination with the executive director and staff members shall implement educational enhancement services, including but not limited to:

(a) Educational services for students including GED courses, remedial education, and training and preparation for advanced degrees.

(b) Educational support and enhancement for local school districts, including teacher certification courses, on-going instruction method workshops and classes, and curriculum development training and assistance.

(c) Specialized programs for students with mental and/or learning disabilities.

(d) Workforce development that operates in coordination with local and statewide economic development needs and opportunities, including training and courses in health care, cosmetology, technology and communications.

(e) Serving as an incubator for small businesses.

(f) Serving as the location for the consolidation of Tallulah High School and Reuben McCall Senior High School of the Madison Parish school system.

(3) The board shall ensure that all courses and curriculum are in accordance with state and federal educational standards. The board shall be guided in its efforts by the advice, input, and information provided by the Northeast Louisiana Delta Learning Center Advisory Board.

(4) The Board of Regents shall provide for educational courses through an individual institution, or a combination of institutions through the execution of a memorandum of understanding, agreement, or contract between the appropriate entities.

Acts 2004, No. 721, §1.

NOTE: See Acts 2004, No. 721, §§3 and 4, which provide that the provisions of the Act do not become effective until appropriation of funds and until the state assumes full ownership of the property formerly known as Swanson Correctional Center for Youth-Madison Parish Unit facility at Tallulah.

NOTE: See Acts 2003, No. 1225, §7, as amended by Acts 2004, No. 721, §§2 and 5, relative to the Northeast La. Delta Learning Center.

NOTE: See Acts 2004, No. 721, §4, as amended by Acts 2005, No. 461, §1, relative to effectiveness of provisions of R.S. 17:3229 and relative to transfer of property.



RS 17:3229.1 - Northeast Louisiana Delta Learning Center Advisory Board

§3229.1. Northeast Louisiana Delta Learning Center Advisory Board

A. There shall be a Northeast Louisiana Delta Learning Center Advisory Board comprised of one representative from the following entities:

(1) Lake Providence City Council.

(2) East Carroll Parish School Board.

(3) East Carroll Parish Police Jury.

(4) East Carroll Parish Chamber of Commerce.

(5) Tallulah City Council.

(6) Madison Parish School Board.

(7) Madison Parish Police Jury.

(8) Madison Parish Chamber of Commerce.

(9) The boards of aldermen of the towns of St. Joseph, Newellton, and Waterproof.

(10) Tensas Parish School Board.

(11) Tensas Parish Policy Jury.

(12) Tensas Parish Chamber of Commerce.

(13) East Carroll Port Commission.

(14) Madison Parish Port Commission.

(15) Louisiana Community and Technical College System.

(16) Louisiana Delta Community College.

(17) Louisiana Technical Community College - Tallulah/Lake Providence Branch.

(18) Louisiana Board of Regents.

(19) Louisiana Association of Educators.

(20) The senator representing Senate District No. 34 or designee.

(21) The representative representing House of Representatives District No. 21 or designee.

(22) The representative representing House of Representatives District No. 19 or designee.

(23) Northeast Louisiana Delta Community Development Corporation.

(24) Louisiana Delta Coalition for Education and Economic Development.

(25) Northeast Louisiana Delta Learning Center Commission Student Association.

(26) Louisiana Center Against Poverty.

B. Representatives to the advisory board shall be appointed or elected by each entity according to that entities' own processes and procedures and shall serve without compensation. Representatives shall serve for a term of one year. Representatives may serve more than one term, if elected or appointed by each individual body according to the body's own processes and procedures. Vacancies occurring prior to the expiration of the term shall be filled by another representative elected or appointed by the same body which elected or appointed the original representative. The advisory board shall elect from its membership a chairperson and other positions as it deems necessary to carry out its duties.

C. The advisory board shall provide advice, input, and information to the Board of Regents for the purpose of assisting the board in reaching its goals for implementation of the learning center. The advisory board shall meet at least quarterly for the first year, and thereafter with such frequency as it determines necessary. The advisory board shall keep a record of its meetings, resolutions, transactions, studies, and findings, which shall be a public record. All meetings of the advisory board shall be subject to the laws relative to open meetings of public bodies, R.S. 42:11 et seq.

Acts 2004, No. 721, §1.

NOTE: See Acts 2004, No. 721, §§3 and 4, which provide that the provisions of the Act do not become effective until appropriation of funds and until the state assumes full ownership of the property formerly known as Swanson Correctional Center for Youth-Madison Parish Unit facility at Tallulah.

NOTE: See Acts 2003, No. 1225, §7, as amended by Acts 2004, No. 721, §§2 and 5, relative to the Northeast La. Delta Learning Center.

NOTE: See Acts 2004, No. 721, §4, as amended by Acts 2005, No. 461, §1, relative to effectiveness of provisions of R.S. 17:3229.1 and relative to transfer of property.



RS 17:3230 - The University of New Orleans; transfer to the University of Louisiana System

§3230. The University of New Orleans; transfer to the University of Louisiana System

A.(1) Not later than August 1, 2011, the chancellor of the University of New Orleans shall submit a letter to the president of the Southern Association for Colleges and Schools, Commission on Colleges, stating his intent for a change in governance for the institution from the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College to the Board of Supervisors for the University of Louisiana System.

(2) The chancellor, faculty, and administration of the University of New Orleans shall take every action necessary to efficiently and expeditiously comply with all established timelines, requirements, and procedures to ensure that the requested change of governance may be effected immediately upon receipt of commission approval.

B.(1) Pursuant to the authority granted to the legislature by Article VIII, Section 5(D)(3) of the Constitution of Louisiana to transfer an institution from one board to another by law enacted by two-thirds of the elected members of each house, the University of New Orleans, and the assets, funds, obligations, liabilities, programs, and functions related thereto, are hereby transferred to the University of Louisiana System, and shall be under the management and supervision of the Board of Supervisors for the University of Louisiana System.

(2) The provisions of this Subsection shall become effective immediately upon receipt of approval from the Southern Association for Colleges and Schools, Commission on Colleges, for the requested change in governance.

C. The Board of Supervisors for the University of Louisiana System shall develop policies and procedures to resolve issues related to the status and tenure of employees of the University of New Orleans which may arise from the transfer of the institution to the University of Louisiana System.

D. The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College shall:

(1) Continue to exercise its authority to supervise and manage the University of New Orleans until such time as the Southern Association for Colleges and Schools, Commission on Colleges, grants approval for the requested change in governance and transfer of the University of New Orleans to the University of Louisiana System.

(2)(a) Work cooperatively and collaboratively with the Board of Supervisors for the University of Louisiana System to ensure that the requested transfer may be effected immediately upon receipt of commission approval for the change in governance.

(b) Prior to receipt of such approval, enter into agreements to transfer as many administrative and supervisory functions as possible with respect to the University of New Orleans to the University of Louisiana System, without adversely impacting the accreditation status of the institution.

(3) Upon receipt of such approval, immediately transfer all assets, funds, facilities, property, obligations, liabilities, programs, and functions relative to the University of New Orleans to the University of Louisiana System.

E. The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College shall not:

(1) Interfere with, or impede in any way, the processes to transfer the University of New Orleans to the University of Louisiana System.

(2) Sell, transfer, or otherwise remove any asset or thing of value, movable or immovable, tangible or intangible, attributable to or owned by the University of New Orleans, or owned, leased by, or operated by any foundation related to such institution. In addition, access to any asset leased to any foundation related to the University of New Orleans shall not be restricted or denied.

(3) Incur, transfer or assign any debt or other responsibility or obligation to the University of New Orleans that is not properly attributable to the institution.

(4)(a) Disproportionately reduce or reallocate the level of funding that would otherwise be allocated to the University of New Orleans pursuant to the postsecondary education funding formula.

(b) Until such time as the University of New Orleans is transferred to the University of Louisiana System, impose any budget reductions or changes in funding allocations upon the institution without prior review and approval from the Joint Legislative Committee on the Budget.

(5) Take any personnel action with regard to any instructional or administrative employee of the University of New Orleans without the prior approval of the Board of Supervisors for the University of Louisiana System.

F. The commissioner of administration shall ensure that sufficient funds and resources are available to fully effect the transfer of the University of New Orleans to the University of Louisiana System. Such funding and resources shall not impact the Board of Regents' formula for the equitable distribution of funds to institutions of postsecondary education.

G.(1) The University of New Orleans, pursuant to their agreement with the University of New Orleans Foundation, shall reimburse the state for the purchase of available insurance for indemnification and costs which may arise from the transfer; provided however, that the state of Louisiana shall indemnify and hold harmless the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College and the Board of Supervisors for the University of Louisiana System for any liability and costs which may result from the transfer of existing contracts, financing, or immovable property.

(2) Effective beginning with the 2011-2012 Fiscal Year, any and all funds previously paid by the University of New Orleans to the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College shall be paid instead to the Board of Supervisors for the University of Louisiana System; however, the total amount of such payments shall not be less than that paid during the 2010-2011 Fiscal Year.

H. The legislature shall appropriate sufficient funds to the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College and the Board of Supervisors for the University of Louisiana System to fully effect the transfer of the University of New Orleans to the University of Louisiana System.

Acts 2011, No. 419, §1, eff. July 12, 2011.



RS 17:3231 - Northshore Technical Community College; creation, management, and operation

§3231. Northshore Technical Community College; creation, management, and operation

A.(1) Pursuant to the authority granted the legislature by Article VIII, Section 5(D)(3) of the Constitution of Louisiana to create a new institution by law enacted by two-thirds of the elected members of each house, the Northshore Technical Community College is hereby created and established as a multi-campus, public institution of postsecondary education. The institution and its programs shall be under the supervision and management of the Board of Supervisors of Community and Technical Colleges, subject to the appropriate approval of and oversight by the Board of Regents.

(2) The institution shall provide a comprehensive educational program to meet the needs of the students and communities within its primary service delivery area. Such program may include career and technical education and training, workforce development training, adult basic education, continuing education, general education, associate degree programs, college transfer degree programs, and other educational programs and opportunities.

B. The Northshore Technical Community College may grant certificates, diplomas, associate degrees, and associate transfer degrees as authorized by the Board of Supervisors of Community and Technical Colleges and the appropriate regional accrediting body as recognized by the United States Department of Education.

C. The Northshore Technical Community College shall provide educational programs and services through the Florida Parishes Campus, the Hammond Area Campus, and the Sullivan Campus of the Louisiana Technical College, and any other postsecondary campus or institution which may become a part of the Northshore Technical Community College or its primary service delivery area.

D. The Board of Supervisors of Community and Technical Colleges and the Board of Regents shall work closely with the Northshore Technical Community College and the appropriate accrediting body to ensure that the institution and all program offerings are fully accredited.

E. The Board of Supervisors of Community and Technical Colleges shall submit a written report to the Senate Committee on Education and the House Committee on Education relative to the status of the Northshore Technical Community College, not later than January 1, 2012.

Acts 2011, No. 209, §1, eff. June 27, 2011.



RS 17:3232 - Central Louisiana Technical Community College; creation, management, and operation

§3232. Central Louisiana Technical Community College; creation, management, and operation

A.(1) Pursuant to the authority granted the legislature by Article VIII, Section 5(D)(3) of the Constitution of Louisiana to create a new institution by law enacted by two-thirds of the elected members of each house and effective July 1, 2012, or at the appropriate time thereafter as determined by formal action taken by the Board of Supervisors of Community and Technical Colleges, the Central Louisiana Technical Community College is hereby created and established as a multi-campus, public institution of postsecondary education. The institution and its programs shall be under the supervision and management of the Board of Supervisors of Community and Technical Colleges, subject to the appropriate approval of and oversight by the Board of Regents.

(2) The Central Louisiana Technical Community College shall provide a comprehensive educational program that meets the needs of the students and communities within its primary service delivery area. Such program may include career and technical education and training, workforce development training, adult basic education, continuing education, general education, associate degree programs, college transfer degree programs, and other educational programs and opportunities.

B. The Central Louisiana Technical Community College may grant certificates, diplomas, associate degrees, and associate transfer degrees as authorized by the Board of Supervisors of Community and Technical Colleges and the appropriate regional accrediting body as recognized by the United States Department of Education.

C. The Central Louisiana Technical Community College shall provide educational programs and services through the location and facilities that served as the Alexandria campus, the Avoyelles campus, the Huey P. Long campus, the Lamar Salter campus, the Oakdale campus, and the Shelby M. Jackson campus of the Louisiana Technical College prior to June 12, 2012, and through any other postsecondary campus or institution which may become a part of the Central Louisiana Technical Community College or its primary service delivery area.

D. The Board of Supervisors of Community and Technical Colleges and the Board of Regents shall work closely with the Central Louisiana Technical Community College and the appropriate accrediting body to ensure that the institution and all program offerings are fully accredited. Appropriations for the Central Louisiana Technical Community College for Fiscal Year 2012-2013 and for each subsequent fiscal year until the college earns regional accreditation shall not be less than the appropriation for the Alexandria, Avoyelles, Huey P. Long, Lamar Salter, Oakdale, and Shelby M. Jackson campuses of the Louisiana Technical College available on July 1, 2011.

E. All performance agreements between the Alexandria, Avoyelles, Huey P. Long, Lamar Salter, Oakdale, and the Shelby M. Jackson campuses of the Louisiana Technical College and the Board of Regents executed pursuant to the provisions of R.S. 17:3139 et seq., prior to June 12, 2012, shall remain in effect until such time as the Central Louisiana Technical Community College and the Board of Regents enter into a performance agreement and such agreement is certified by the Board of Supervisors of Community and Technical Colleges.

F. The Board of Supervisors of Community and Technical Colleges shall submit a written report to the Senate Committee on Education and the House Committee on Education relative to the status of the Central Louisiana Technical Community College, not later than January 1, 2013.

Acts 2012, No. 760, §1, eff. June 12, 2012.



RS 17:3241 - Legislative intent; goals

PART III-A. POSTSECONDARY EDUCATION DELIVERY SYSTEM FOR

THE NEW ORLEANS REGION

§3241. Legislative intent; goals

A. It is the intent of the legislature that a comprehensive, integrated regional delivery system be provided for the delivery of public postsecondary education services in the New Orleans region which system will:

(1) Provide a world class educational environment that will meet the academic needs and interests of every student, while providing each student with the support, assistance, and guidance necessary to attain his or her educational goals and aspirations.

(2) Ensure that students who are academically unprepared are provided the educational resources they need to have a reasonable chance for success in their academic pursuits.

(3) Raise the educational attainment of the population, improve the quality of life, and contribute to the economic well being of the New Orleans region.

(4) Make optimal use of facilities, faculties, and other academic and fiscal resources associated with the public postsecondary institutions in the region.

B. The legislature finds that these goals will best be accomplished through the following actions:

(1) The Board of Regents shall adopt by not later than February 1, 2012, a written plan of action including timelines, deadlines, requirements, and procedures for achieving the goals specified in Subsection A of this Section as such goals relate to the powers, duties, functions, and responsibilities of the board provided by Article VIII, Section 5, of the Constitution of Louisiana and other applicable law. The board shall submit copies of the adopted action plan to the House Committee on Education and the Senate Committee on Education.

(2) The Board of Supervisors of Southern University and Agricultural and Mechanical College, the Board of Supervisors for the University of Louisiana System, and the Board of Supervisors of Community and Technical Colleges each shall adopt by not later than February 1, 2012, a written plan of action including timelines, deadlines, requirements, and procedures for achieving the goals specified in Subsection A of this Section as they relate to the powers, duties, functions, and responsibilities of the boards provided by Article VIII, Section 5(E), of the Constitution of Louisiana and other applicable law. Each board also shall submit copies of its adopted action plan to the House Committee on Education and the Senate Committee on Education.

Acts 2011, No. 419, §1, eff. July 12, 2011.



RS 17:3301 - Organization of postsecondary systems

PART IV. ORGANIZATION

§3301. Organization of postsecondary systems

A.(1) The organization of each postsecondary system and of each postsecondary institution within each system shall be determined by its board.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, the Louisiana Community and Technical College System shall be comprised of two divisions, the vocational-technical division which shall include all public postsecondary vocational-technical schools and the community college division which shall include the community colleges in the system.

B. Each board shall appoint such administrative officers and other employees of the board as it deems necessary and designate their titles. In making its appointments, each board shall give consideration to the recommendations of the president or chief administrative officer and, in proper cases, to the head of any college or university affected by an appointment.

C. The compensation of these officers and employees shall be fixed by the board, and the officers so appointed shall serve at the pleasure of the board. Appointments of classified employees shall be in conformity with applicable civil service laws, rules and regulations.

D. Repealed by Acts 1998, 1st Ex. Sess., No. 151, §3, eff. July 1, 1999.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975; Acts 1998, 1st Ex. Sess., No. 151, §§1, 3, eff. July 1, 1999.



RS 17:3302 - President of a public postsecondary education system; appointment; salary

§3302. President of a public postsecondary education system; appointment; salary

A. There shall be a president of each public postsecondary education system, who shall be the executive officer of the postsecondary system and shall serve as secretary to the system's governing board and its executive committee and standing and special committees. The system's governing board shall select and appoint the system president. During the selection process, the Board of Regents or its designee shall be given the opportunity to interview the person to be chosen to serve as system president on issues related to statewide planning and coordination. The system president shall serve at the pleasure of the appointing board. His salary shall be fixed by and recorded in the proceedings of the board.

B. Except as herein otherwise provided and subject to the control and supervision of the board, each president or chief administrative officer shall be responsible to the board for the conduct of the affairs of the postsecondary system. He shall execute and enforce all of the decisions, orders, rules, and regulations of the board with respect to the conduct of the postsecondary system.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975; Acts 1997, No. 1360, §2, eff. Jan. 1, 1998; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2006, No. 463, §1, eff. June 15, 2006.



RS 17:3303 - Heads of colleges and universities

§3303. Heads of public colleges and universities

There shall be a head of each public college and university who shall be appointed by its governing board taking into consideration the recommendations of the president or chief executive officer of the system. The board shall adopt an appropriate title by which each head shall be designated. The head of each public college and university shall serve at the pleasure of the board at a salary fixed by the board.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975; Acts 1997, No. 1360, §2, eff. Jan. 1, 1998; Acts 2006, No. 463, §1, eff. June 15, 2006.



RS 17:3304 - Faculty

§3304. Faculty

A. Members of the instructional staff of each college and university having the rank of instructor or higher and persons engaged in library, artistic, research and investigative positions of equal dignity, shall constitute the faculty of each college and university. The head of each college or university and its academic officers shall be members of the faculty.

B. The designation of faculty status by this Section shall not affect or change any provision of law affecting or relating to the retirement of any person, and the retirement of all faculty personnel shall be governed by applicable retirement or other applicable laws.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975.



RS 17:3305 - Employment and compensation of faculty; administrative and professional staff; and classified employees

§3305. Employment and compensation of faculty; administrative and professional staff; and classified employees

A. The head of each college and university shall appoint and fix the salaries and the duties of the members of the faculty and administrative and professional staff for the college or university he heads, subject to the recommendation of the president or chief administrative officer of the system and approval of the appropriate management board.

B. The head of each college and university, subject to applicable civil service laws, rules and regulations and approval by the president or chief administrative officer of the system and the appropriate board, shall appoint and fix the salaries and duties of the classified employees needed for the operation of the college or university he heads.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975.



RS 17:3306 - Salary increases; restrictions

§3306. Salary increases; restrictions

A. Beginning with the fall term of the 1984-1985 school year, and thereafter, all funds appropriated by the legislature for the purpose of granting salary increases, whether in a specified amount or in an amount determined by a percentage calculation, to all academic and administrative employees of the public institutions of higher education over and above the salary paid to each such employee during the previous school year shall be paid by such institutions to each such employee as specified by the legislature, whether in a specified amount or in an amount determined by a percentage calculation.

B. No public institution of higher education or management board of any such institution shall divert any portion of the funds appropriated by the legislature as provided in Subsection A of this Section for any other purpose including but not limited to granting salary increases in amounts greater than those intended by the legislature to any such employee based on merit or for any other cause.

Acts 1984, No. 738, §1.



RS 17:3311 - Sick leave for unclassified; academic personnel

PART V. SICK LEAVE

§3311. Sick leave for unclassified; academic personnel

Each board vested with management and supervision of colleges and universities shall recognize the following sick leave policy for unclassified and academic personnel:

A. Employees, work weeks, and definitions

(1) Appointing authorities shall establish work weeks of forty hours per week for full-time employees. The purpose of establishing the forty hour week is merely to provide appointing authorities a system of accounting for and the taking of sick leave. Nothing contained in this Act or in any other provision of the Revised Statutes shall be construed as requiring academic teaching personnel, whether employed on a twelve month basis or on a basis other than twelve months, to be physically present in their classrooms, laboratories, offices, or any other place where their employment duties are performed, for the period of forty hours per week.

(2) Appointing authorities shall establish work weeks proportionate to Paragraph (1) for part-time employees.

(3) Daily attendance and leave records must be maintained for unclassified employees under the jurisdiction of each board. Each board may, in the exercise of its discretion, adopt an attendance form which is designed merely to indicate that academic teaching personnel were either present or absent from their usual duty posts during the usual working day of such personnel. The attendance record shall be signed by the employee and reported monthly to the personnel office.

(4) Definition of sick leave: Sick leave is leave with pay granted an employee who is suffering from a disability which prevents his performing his usual duties and responsibilities and who requires medical, dental, or optical consultation or treatment.

B. Earning of sick leave for twelve-month employees

(1) Sick leave shall be earned by each employee who has a regular tour of duty.

(2) The earning of such leave shall be based on the equivalent of years of full-time state service and shall be creditable at the end of each calendar month in accordance with the following general schedule:

(a) Less than three years of service: at the rate of one day of sick leave per month, or the equivalent thereof in hours.

(b) Three years but less than five years of service: at the rate of one and one-fourth days of sick leave per month, or the equivalent thereof in hours.

(c) Five years but less than ten years of service: at the rate of one and one-half days of sick leave per month, or the equivalent thereof in hours.

(d) Ten years but less than fifteen years of service: at the rate of one and three-fourth days of sick leave per month, or the equivalent thereof in hours.

(e) Fifteen or more years of service: at the rate of two days of sick leave per month, or the equivalent thereof in hours.

(3) No twelve-month unclassified employee shall be credited with sick leave for any calendar month:

(a) until he has completed the calendar month in which he was employed;

(b) during which he has been on leave without pay for ten or more working days;

(c) while serving in the military.

C. Earning of sick leave for employees employed on basis other than twelve months

(1) Sick leave shall be earned by each employee who has a regular tour of duty.

(2) The earning of such leave shall be based on the equivalent of years of full-time service and shall be creditable at the end of each calendar month as follows:

(a)

Service

Service

Service

Service

3 but

5 but

10 but

Service

Length

Summer

Less

less

less

less

15 and

of Con-

Session

than

than 5

than 10

than 15

over

tract

Worked

3 yrs.

Years

Years

Years

yrs.

9 mos.

12 wks.

12

15

18

21

24

9 mos.

9 wks.

11 1/4

14

17 1/4

19 3/4

22 1/2

9 mos.

6 wks.

10 1/2

13

15 3/4

18 1/2

21

9 mos.

None

9

11 1/4

13 1/2

15 3/4

18

(b) For contract periods less than twelve months but different from nine months a proportionate rate should be used.

(3) No unclassified employee employed on a basis less than twelve months shall be credited with sick leave for the reason cited in Subparagraphs (a), (b) and (c) of Paragraph (3) of Subsection B of this Section.

D. Accrued unused sick leave earned by an employee shall be carried forward to the succeeding years without limitation.

E. Transfer of sick leave.

When an employee changes his position from one state agency to another his accumulated sick leave shall be forwarded to the new agency and shall be credited to him.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975.



RS 17:3312 - Use of sick leave

§3312. Use of sick leave

A. Sick leave may be used as follows:

(1) Sick leave with pay may be taken by an employee who has sufficient leave to his credit for the following:

(a) Illness or injury which prevents performance of his usual duties.

(b) Medical, dental, or optical consultation or treatment.

(2) The minimum charge for sick leave shall be four hours (1/2 day) and if more, shall be charged in hour increments to the nearest hour.

(3) The employee may use sick leave for maternity purposes when postnatal or prenatal condition of the employee prevents the performance of usual duties provided the employee has sufficient sick leave credit. The limit to the use of sick leave for a postnatal condition is six weeks except if a physician certifies inability to return to work.

(4) An appointing authority may advance sick leave with pay in an amount not exceeding twenty-two working days to an unclassified employee who has exhausted all his sick leave.

(5) The value of any advanced sick leave which has not been repaid at the time of the employee separation from the unclassified service shall be deducted from his last paycheck and/or paid in cash to the appointing authority unless the separation is for the purpose of moving to another state agency, in which case the advanced sick leave shall be forwarded to the agency accepting him as an employee.

(6) Upon separation caused by disability, death or retirement, all advanced sick leave shall be cancelled.

(7) Upon death or retirement of an unclassified employee, sick leave accrued to his credit shall be computed and the value thereof shall be paid to him provided that the sick leave had been accrued under established leave regulations and a daily attendance record has been maintained for the employee by his supervisor, except that such payment shall not exceed the value of twenty-five working days computed on the basis of a five-day week and on a four-week per month basis for personnel employed on a less than twelve month employment basis and on the basis of a five-day week and fifty-two week year for twelve-month employees. The rate of pay shall be computed utilizing the base rate the employee is receiving at the time of termination.

B.(1) Notwithstanding any provision of Subsection A of this Section to the contrary, every unclassified employee who is employed by a public postsecondary education management board shall be entitled to and shall be allowed to use up to two days absence during each academic year without loss of pay for personal purposes as may be determined by the employee. The employee requesting such personal leave shall give his immediate supervisor at least twenty-four hours notice prior to taking the leave. The personal leave shall be charged to and deducted from the employee's sick leave for the current year or sick leave accumulated as provided by R.S. 17:3311. Personal leave shall not be accumulated from year to year nor shall personal leave be compensated for upon the death or retirement of the employee or paid in any other manner except as provided by this Subsection.

(2) The provisions of this Subsection shall not be applicable to any unclassified employee who receives annual leave.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975; Acts 2008, No. 508, §1.



RS 17:3313 - Applicability

§3313. Applicability

Nothing in this Part shall authorize or require the reduction of any sick leave benefits presently available to any unclassified, academic employee under any contract, law, agreement, custom or policy in effect at twelve o'clock noon on July 31, 1974.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975.



RS 17:3321 - Eligibility for sabbatical leaves

PART V-A. SABBATICAL LEAVE

§3321. Eligibility for sabbatical leaves

A. Full-time members of the faculty of each public college and university in the state shall be eligible to apply for sabbatical leaves for the purpose of professional or cultural improvement, for the purpose of study or research, or for the purpose of rest and recuperation, for the two semesters (fifty-two weeks for twelve-month employees) immediately following any six or more consecutive years of active service in the institution where such individual is employed or for the one semester (twenty-six weeks for twelve-month employees) immediately following any three or more consecutive years of such service, provided that absence on sick leave shall not be deemed to interrupt the active service herein provided for. A sabbatical leave taken during a summer shall be considered a semester for leave purposes.

B. At no time during any semester of an academic year shall the number of persons on leave at any public college or university in the state exceed five percent of the total faculty at said college or university.

Acts 1991, No. 858, §1.



RS 17:3322 - Application procedures

§3322. Application procedures

Application procedures for sabbatical leave shall be established by the appropriate management boards governing the institutions of higher education in the state. Such procedures shall include but shall not be limited to application forms, filing deadlines, method of selection, notification of approval or denial, and grounds for rejection of applications.

Acts 1991, No. 858, §1.



RS 17:3323 - Manner in which leave may be spent

§3323. Manner in which leave may be spent

A. Every person on sabbatical leave for the purpose of rest and recuperation shall spend such leave in a manner calculated to attain that purpose.

B. No person who applies for sabbatical leave for the purpose of study or research will receive outside compensation for such study or research, unless such compensation and such leave is approved in writing in advance by the president of the institution where such person is employed.

Acts 1991, No. 858, §1.



RS 17:3324 - Reports on manner of spending leave

§3324. Reports on manner of spending leave

The appropriate management boards shall prescribe a method whereby every person on sabbatical leave shall report on the manner in which such leave was spent after each leave period is completed. Such evidence shall be submitted to indicate that the purpose for which the leave was granted has been achieved.

Acts 1991, No. 858, §1.



RS 17:3325 - Penalties for noncompliance

§3325. Penalties for noncompliance

Refusal by a faculty member to comply with the provisions of this Part may result in the forfeiture of tenure and ineligibility for increase of salary and promotion in rank until the necessary requirements are met.

Acts 1991, No. 858, §1.



RS 17:3326 - Compensation while on leave

§3326. Compensation while on leave

Each person granted sabbatical leave shall receive and be paid compensation for the period of leave approved at the rate and according to procedures promulgated by the appropriate management board. The employer and employee shall contribute to the retirement system on the basis of the annual salary rate while the employee is on leave.

Acts 1991, No. 858, §1.



RS 17:3327 - Payment of compensation to persons on leave

§3327. Payment of compensation to persons on leave

Compensation payable to persons on sabbatical leave shall be paid at the times at which salaries of the other members of the faculty are paid and in the same manner.

Acts 1991, No. 858, §1.



RS 17:3328 - Person granted sabbatical leave; return to service

§3328. Person granted sabbatical leave; return to service

Each person granted sabbatical leave shall sign an agreement or contract with his employing institution stipulating that as a condition of his sabbatical leave and in order to be eligible for compensation during such leave, he will return to his employing institution for at least one year of further service after the leave is completed.

Acts 1991, No. 858, §1.



RS 17:3351 - General powers, duties, and functions of postsecondary education management boards

PART VI. POWERS AND DUTIES OF MANAGEMENT BOARDS

§3351. General powers, duties, and functions of postsecondary education management boards

A. Subject only to the powers of the Board of Regents specifically enumerated in Article VIII, Section 5 of the Constitution of Louisiana, and as otherwise provided by law, each postsecondary system management board as a body corporate shall have authority to exercise power necessary to supervise and manage the day-to-day operations of institutions of postsecondary education under its control, including but not limited to the following:

(1) Sue and be sued, including the right to recover all debts owing to the board or any university or college under its management, and to retain legal counsel therefor.

(2) Actively seek and accept donations, bequests, or other forms of financial assistance for educational purposes from any public or private person or agency and to comply with rules and regulations governing grants from the federal government or any other person or agency which are not in contravention of the constitution and laws.

(3)(a) Receive and expend or allocate for expenditure to the institutions under its jurisdiction all monies appropriated or otherwise made available for purposes of the board or the institutions under its jurisdiction according to the master plan for postsecondary education, the funding formula adopted by the Board of Regents, and, except as otherwise provided in the general or a supplemental appropriations bill, the Board of Regents' budget recommendations.

(b)(i) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, each board may redirect an amount not to exceed five percent of the allocation specified by the formula for each institution under its control to address specific issues that might arise during the budget allocation process.

(ii) An amount greater than five percent of the allocation specified by the formula for each institution may be redirected in the event of a natural disaster or other emergency situation, as certified by the Board of Regents and approved by the Joint Legislative Committee on the Budget.

(4) Borrow money and issue notes, bonds or certificates of indebtedness for the same and pledge fees, rents and revenues to guarantee payment thereof, in accordance with law and with approval of the State Bond Commission.

(5)(a) In accordance with any other applicable provision of this Paragraph, determine the fees which shall be paid by students.

(b)(i) In accordance with Article VII, Section 2.1 of the Constitution of Louisiana, each management board also shall have authority to establish tuition and mandatory attendance fee amounts applicable to nonresident students at an institution under its supervision and management.

(ii) In accordance with Article VII, Section 2.1 of the Constitution of Louisiana, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors of Southern University and Agricultural and Mechanical College, and the Board of Supervisors for the University of Louisiana System, respectively, also shall have authority to make a total increase in the tuition amount applicable to resident students at an institution under its supervision and management such that the tuition amount for an academic year shall not exceed the amount in effect on June 28, 2000, by more than two hundred fifty dollars.

(iii)(aa) In accordance with Article VII, Section 2.1 of the Constitution of Louisiana, the Board of Supervisors of Community and Technical Colleges also shall have authority to make a total increase in the tuition amount applicable to resident students at an institution under its supervision and management such that the tuition amount for an academic year, or comparable period of time for Louisiana Technical College, shall not exceed the amount in effect on June 28, 2000, by more than two hundred fifty dollars nor by more than one hundred dollars at Louisiana Technical College.

(bb) Notwithstanding the limitation provided in Subitem (aa) of this Item or any authority provided to the board by this Subparagraph and in accordance with Article VII, Section 2.1 of the Constitution of Louisiana, tuition and mandatory attendance fee amounts established by the Board of Supervisors of Community and Technical Colleges and applicable to students enrolled in L. E. Fletcher Technical-Community College and Sowela Technical-Community College may be increased but shall not exceed the median amount of tuition and mandatory attendance fees applicable to students enrolled in other Louisiana public colleges and universities offering academic undergraduate degrees at the associate degree level but not baccalaureate degrees. The Board of Supervisors of Community and Technical Colleges shall report in writing to the House and Senate Committees on Education by not later than sixty days prior to the beginning of each regular legislative session on the purposes for which monies received from the tuition increase authorized by this Subitem have been expended.

(cc)(I) Notwithstanding the limitation provided by Subitem (aa) of this Item or any authority provided to the board by this Subparagraph and in accordance with Article VII, Section 2.1 of the Constitution of Louisiana, the Board of Supervisors of Community and Technical Colleges is authorized to increase the tuition amount and the mandatory fee amount applicable to resident students at community and at technical-community colleges under its supervision and management provided the total combined tuition and mandatory fee amounts for an academic year do not exceed the highest total combined tuition and mandatory fee amounts in effect for such students on July 1, 2011. Increases in tuition and mandatory fee amounts pursuant to this Subsubitem shall be effective beginning with the fall semester of the 2011-2012 academic year and continuing thereafter. Additionally, the board may provide for the uniform imposition of tuition and mandatory fee amounts for students at community and at technical-community colleges under its supervision and management on a per-credit-hour basis; however, total amounts charged on a per-credit-hour basis shall not exceed the maximum amounts for full-time status otherwise authorized by this Subsubitem.

(II) Notwithstanding the limitation provided by Subitem (aa) of this Item or any authority provided to the board by this Subparagraph and in accordance with Article VII, Section 2.1 of the Constitution of Louisiana, the Board of Supervisors of Community and Technical Colleges is authorized to increase the tuition amount and the mandatory fee amount applicable to resident students at the Louisiana Technical College provided the total combined tuition and mandatory fee amounts do not exceed two thousand dollars for an academic year or comparable period of time. Any increase in amounts shall be implemented in such a manner that one-third of the increase shall be effective beginning with the fall semester of the 2011-2012 academic year and continuing thereafter, an additional one-third shall be effective beginning with the fall semester of the 2012-2013 academic year and continuing thereafter, and the final one-third shall be effective beginning with the fall semester of the 2013-2014 academic year and continuing thereafter. Additionally, the board may provide for the uniform imposition of tuition and mandatory fee amounts for students at the Louisiana Technical College on a per-credit-hour basis; however, total amounts charged on a per-credit-hour basis shall not exceed the maximum amounts for full-time status otherwise authorized by this Subsubitem.

(iv) No increase in tuition or mandatory attendance fee amounts established pursuant to the provisions of this Subparagraph shall affect tuition for any joint apprenticeship program.

(v) Prior to imposing any increase or increases in tuition or mandatory attendance fee amounts, or both, established pursuant to the provisions of this Subparagraph, each management board shall establish criteria for waivers of such increase or increases in cases of financial hardship. Information about such waivers and the criteria and procedures for obtaining a waiver shall be made available to all prospective students affected by the increase or increases in a timely manner such that the prospective student can be aware of the increase or increases and the availability of waivers thereto prior to the student having to make any final decision concerning attendance at the college or university.

(vi) The authority granted each management board by this Subparagraph to establish tuition and mandatory attendance fee amounts shall include the authority to establish proportional amounts applicable to part-time students and to students enrolled for summer terms and for intersession terms.

(vii) In accordance with Article VII, Section 2.1 of the Constitution of Louisiana and in addition to any other authority provided by this Subparagraph, each management board may establish tuition and mandatory attendance fee amounts applicable to resident students at an institution under its supervision and management and, effective January 1, 2002, may adjust such tuition and mandatory fee amounts not to exceed a rate of increase of three percent annually, subject to the approval of the Joint Legislative Committee on the Budget. The authority granted by the provisions of this Item shall terminate July 1, 2005.

(c) The Board of Supervisors for the University of Louisiana System is authorized to establish the tuition amounts and other fees and charges applicable to students enrolled in the Doctor of Pharmacy Program at the University of Louisiana at Monroe to be consistent with tuition amounts and other fees charged to students in Doctor of Pharmacy Programs in states comprising the Southern Regional Education Board.

(d)(i) In accordance with Article VII, Section 2.1 of the Constitution of Louisiana, each management board may provide for the assessment of an operational fee at each institution under its management and supervision in an amount not to exceed four percent of the total mandatory tuition and fee amount in effect for each institution on August 15, 2004.

(ii) The authority granted each management board by this Subparagraph to impose an operational fee shall include the authority to establish proportional amounts applicable to part-time students and to students enrolled for summer and intersession terms.

(iii) The fee shall not be a cost that is payable by the state on behalf of any student who is a recipient of an award under the Taylor Opportunity Program for Students.

(iv) The fee shall be in addition to any other tuition or attendance fees and charges established by the board, and the fee shall be paid by all students. However, the boards shall establish criteria for waiving the fee in cases of financial hardship as determined by each board. Information relative to such waivers and the criteria and procedures for obtaining a waiver shall be made available to all prospective students in a timely manner such that each student is informed of the availability of a waiver prior to the student making a final decision concerning attendance at any institution under the management and supervision of the board.

(v) At any postsecondary institution, any excess of revenue resulting from the imposition of an operational fee as authorized in this Subparagraph over mandated costs applicable to the institution in any fiscal year shall be used by the institution solely for the enhancement of any instructional programs and may not be used to pay the salary of any university or university system administrator as is provided for the use of the academic excellence fee.

(e)(i) In accordance with Article VII, Section 2.1(A) of the Constitution of Louisiana and in addition to any other authority provided by this Paragraph, each management board may establish tuition and mandatory attendance fee amounts applicable to resident students at an institution under its supervision and management and, effective July 1, 2008, may adjust such tuition and mandatory fee amounts at a rate not to exceed three percent annually if the tuition and mandatory fee amount in effect for the institution is ten percent or less below the average or median tuition and mandatory fee amount of the institution's peers, at a rate not to exceed four percent annually if the tuition and mandatory fee amount in effect for the institution is more than ten percent but less than twenty percent below the average or median tuition and mandatory fee amount of the institution's peers, or at a rate not to exceed five percent annually if the tuition and mandatory fee amount in effect for the institution is twenty percent or more below the average or median tuition and mandatory fee amount of the institution's peers. The Board of Regents shall establish guidelines on the use of data available from the Southern Regional Education Board and other national sources in determining appropriate institution peers and peer average or median tuition and mandatory fee rates. Such guidelines shall be adopted after consultation and coordination with the management boards. The authority to increase tuition and mandatory fee amounts granted by the provisions of this Subparagraph shall be applicable for the 2008-2009, 2009-2010, 2010-2011, and 2011-2012 academic years only and shall terminate June 30, 2012. Beginning with the 2009-2010 academic year, the authority to increase tuition and mandatory fee amounts granted by the provisions of this Subparagraph shall be subject to the approval of the Joint Legislative Committee on the Budget.

(ii) The authority granted each management board by this Subparagraph to establish tuition and mandatory fee amounts shall include the authority to establish proportional amounts applicable to part-time students and to students enrolled for summer and intersession terms.

(iii) Prior to imposing any increase or increases in tuition or mandatory attendance fee amounts, or both, established pursuant to the provisions of this Subparagraph, each management board shall establish criteria for waivers of such increase or increases in cases of financial hardship. Information about such waivers and the criteria and procedures for obtaining a waiver shall be made available to all prospective students affected by the increase or increases in a timely manner such that the prospective student can be aware of the increase or increases and the availability of waivers prior to the student making any final decision concerning attendance at the college or university.

(6) Purchase land and purchase or construct buildings necessary for the use of the university system, subject to the approval of the Board of Regents and in accordance with applicable laws.

(7) Purchase equipment, properly maintain and make improvements to facilities necessary for the use of the university system, in accordance with applicable laws.

(8) Lease land or other property belonging to it or to any college or university within its system, in accordance with law.

(9) Sell, transfer or exchange land or other property not needed for university purposes, in accordance with law.

(10) Employ or approve the employment, fix or approve the salaries, and fix or approve the duties and functions of personnel for the board and the university system in accordance with the provisions of this Chapter. Notwithstanding any law to the contrary, any increase in salary for an administrator of any public college or university or of any postsecondary education management board shall comply with the administrative salary policy guidelines adopted by the Board of Regents.

(11) Review and approve curricula, programs of study, departments of instruction, divisions, or similar subdivisions established by the faculties of the university system and forward such curricula, programs of study, departments of instruction, divisions, or similar subdivisions to the Board of Regents for final approval.

(12) Adopt, amend or repeal rules and regulations necessary or proper for the business of the board and for the government of the colleges and universities comprising its system and for promoting their purposes.

(13) Adopt, amend or repeal rules and regulations for the government and discipline of students.

(14) Affiliate with any institution giving any special course of instruction, upon such terms as the board deems expedient, which terms may include the retention by such institution of the control of property, faculty and staff.

(15) Award certificates, confer degrees and issue diplomas certifying the same.

(16) Enter into contracts and agreements with other public agencies with respect to cooperative enterprises and undertakings relating to or associated with college or university purposes and programs, in accordance with applicable laws.

(17) Adopt academic calendars, which shall, among other things, make provision for an appropriate and reasonable number of days during which academic teaching personnel may, with necessary approval of appropriate university officials, be permitted to be absent from their duty posts; the time herein provided for shall be in lieu of annual leave granted unclassified state employees by R.S. 42:421. Provided, however, when an academic teaching employee covered by this Act retires, or whenever any such employee dies before retirement and while holding membership in any retirement system to which the state contributes in whole or in part, leaving a surviving spouse or dependent or both, who are entitled to benefits from the retirement system, the unused days shall be added to the employee's membership service in the same manner and to the same extent as if the employee had continued in state service until the time such number of unused days have elapsed, dating from the date of the employee's death.

(18) Perform such other functions as are necessary or incidental to the supervision and management of the university system it supervises and manages.

B. In addition to the powers and duties vested by Subsection A of this Section and any other applicable laws, each board, as soon as practicable, shall adopt:

(1) Bylaws setting forth the respective rights, duties and responsibilities of the board, the various administrative officers, and the faculty. These bylaws shall be specific in fixing responsibility and in describing lines of authority, without being so detailed as to encumber the machinery of government with undue formality. These bylaws may provide appropriate rules under which they may be amended from time to time.

(2) Rules and regulations which may provide for:

(a) A method of obtaining expression of faculty opinion when appointments are to be made to the offices of president, or head of a college or university, chief academic officer of a college or university, deans, directors, and heads or chairmen of departments.

(b)(i) The establishment, award, and continuance of fellowships, scholarships, and all other forms of student aid. Such rules shall be so designed as to promote high standards of achievement and scholarship in the respective recipients and to insure the award and continuance of fellowships and scholarships solely upon the basis of merit, and other forms of student aid strictly upon the basis of necessity and merit.

(ii) Such rules and regulations may include the establishment, award, and continuance of tuition waivers to any student for purposes of gender equity who participates in an intercollegiate athletic program and who is pursuing an undergraduate degree provided that the student meets the academic standards and complies with the rules and regulations of the college or university such student is attending relative to requirements for attendance as a full-time student. The tuition waivers may be offered at any campus under the jurisdiction of each management board; however, no management board shall issue more than an aggregate of fifty tuition waivers per campus during an academic year and not more than fifty percent of such tuition waivers shall be issued to out-of-state residents.

(c) The administration of the various student loan funds and the granting and repayment of such loans. Each board shall withhold any academic and financial aid transcripts of students in default on the repayment of an obligation to the Louisiana Student Financial Assistance Commission or its successor, until such time as release is authorized by the commission or its successor. Such release shall be dependent upon acceptable repayment arrangements being made by the defaulted student borrower. The rules and regulations adopted by each board to implement the provisions of this Subparagraph relative to the withholding of academic and financial aid transcripts shall include a due process procedure permitting a student, if the student desires, to appear before the board prior to any action withholding such student's transcript.

(d) It shall be the further duty of the board to employ the proceeds of all donations, grants, subscriptions and bequests to a university, or to any school, college or division, or in trust therefor, so as to effectuate the purposes and accord with the terms and conditions of such donations, grants, subscriptions and bequests.

(3) Policies and rules authorizing state colleges and universities to develop and conduct courses of study and curricula for inmates and personnel at state correctional institutions, pursuant to authorization by the Department of Public Safety and Corrections. The courses of study to be offered shall be developed by the college or university and approved by the governing board.

C.(1) In addition to any other powers and duties authorized by this Section, each board shall adopt, by not later than January 1, 1990, a policy requiring each institution under the supervision and management of that board to report, on at least a monthly basis, the numbers and types of reported criminal offenses occurring on property owned or under the control of the institution. Such report shall be made to the appropriate management board and shall be a public record. The form and content of such reports shall be prescribed by the management board but shall be such as to be acceptable for the purposes of compiling uniform crime reports. The report provided for by this Subsection shall be limited to those offenses included in Part I of the most recently published edition of the Uniform Crime Reports for the United States as printed by the Federal Bureau of Investigation and the United States Department of Justice.

(2) The policy also shall require each institution to publish in its catalog basic information about security procedures and practices maintained by the institution. Such information, to the extent not otherwise exempt by law from disclosure, shall include but need not be limited to the following:

(a) The enforcement authority and training requirements for campus police and other security personnel.

(b) The number of security personnel employed by type, including full-time, part-time, and supplemental personnel.

(c) Basic procedures for responding to emergencies or criminal actions and special services for the reporting of emergencies and criminal actions, such as the provision of an emergency telephone number for student and employee use.

(d) The administrative office responsible for security and campus police services.

(3) The policy also shall require each institution to develop and adopt written security rules, regulations, and procedures. Such rules, regulations, and procedures shall include but need not be limited to the following information:

(a) Procedures for responding to emergencies or criminal actions.

(b) Procedures for securing campus buildings and residence halls.

(c) Procedures for investigating violations of criminal statutes and university regulations.

(d) Procedures related to campus police and other security personnel activity within student housing.

(e) Rules and regulations governing the possession and use of firearms by campus police and other security personnel.

(f) Rules and regulations governing the possession and use of firearms on campus by employees, students, and visitors.

(g) Security considerations used in the construction, maintenance, groundskeeping, and lighting of campus buildings and grounds.

(h) Methods used to inform the campus community about security matters.

D. In addition to any other powers and duties authorized by this Section, each board shall adopt, by not later than January 1, 2004, a policy requiring each institution under the board's supervision and management to include as a part of any material made available by the institution to students and prospective students about any course offering at the institution a list of other Louisiana public colleges and universities that will recognize a student's successful completion of such course both for academic credit in general and for credit toward meeting degree program requirements at the other institutions.

E.(1) In addition to any other power, duty, or function authorized by this Section, each board shall adopt, by not later than January 1, 2012, a policy requiring each institution under the board's supervision and management to award educational credits to a student enrolled in the institution, who is also a veteran, for courses that are part of the student's military training or service and that meet the standards of the American Council on Education or equivalent standards for awarding academic credit if the award of educational credit is based upon the institution's admission standards and its role, scope, and mission.

(2) Each board shall adopt necessary rules, regulations, and procedures to implement the provisions of this Subsection, effective beginning with the 2012-2013 academic year and continuing thereafter.

(3) For the purposes of this Subsection, the word "veteran" means a citizen of the United States or a resident alien who has been released from military service under a condition other than dishonorable and who meets at least one of the following conditions:

(a) Has engaged in active duty in the United States Armed Forces.

(b) Is a member of the national guard or is a reserve enlistee called to active duty for purposes other than training.

(c) Was a cadet or midshipman at a United States Armed Forces service academy.

F. Each public postsecondary education management board shall annually conduct a review to identify any legislation that has been implemented and has been operational for at least six months in the prior year that affects the board or the institutions under its control and has a fiscal impact which has increased by the amount of one million dollars or more over the amount of the fiscal note as the bill was enacted. The analysis should also report the impact to the higher education institutions in terms of operations and personnel. Each management board shall compile the report and submit the report to the Board of Regents by September thirtieth of each year in accordance with the provisions of R.S. 17:3130(C). The report shall be in a manner as provided by R.S. 24:653(L)(2).

G. Each board may name buildings at institutions under its supervision and management in honor of living persons pursuant to a policy adopted by the board applicable to such actions. Such policy may include criteria to be used for the naming of buildings in honor of living persons. If the policy requires a monetary donation as a condition of naming buildings in honor of living persons, the policy shall require that such donation be made to an alumni association or a foundation that raises private funds for the support of the institution as provided in R.S. 17:3390.

H.(1)(a) When funding is made available, each public postsecondary education institution shall administer an annual, anonymous sexual assault climate survey to its students.

(b) Participation in the sexual assault climate survey shall be voluntary. No student shall be required or coerced to participate in the survey nor shall any student face retribution or negative consequence of any kind for declining to participate.

(c) The Board of Regents, in consultation with the public postsecondary education management boards, shall develop the survey and establish procedures for the administration of the survey and shall use the survey developed by the Center on Violence Against Women and Children at the Rutgers University School of Social Work as a model.

(2) Each public postsecondary education institution shall:

(a) Administer the survey to students who choose to participate.

(b) Report school-specific results of the survey to the Board of Regents.

(3) The Board of Regents shall:

(a) Submit a written report not later than September first of each year regarding the survey results of each public postsecondary education institution and the state as a whole to the governor and the Senate and House of Representatives committees on education for the previous academic year.

(b) Publish the survey results on the board's website and in any other location or venue the board deems necessary or appropriate.

(4) The provisions of this Subsection shall be implemented as expeditiously and to the maximum extent possible utilizing any and all available funding sources, including funding provided by the legislature.

I. In addition to any other powers and duties authorized by this Section, any board with an appropriation in the general appropriation bill of thirty million dollars or more shall establish an internal audit function and shall establish an office of the chief audit executive who shall be responsible for ensuring that the internal audit function adheres to the Institute of Internal Auditors, International Standards for the Professional Practice of Internal Auditing. The chief audit executive shall maintain organizational independence in accordance with these standards and shall have direct and unrestricted access to the management board. The chief audit executive shall annually certify to the management board that the internal audit function conforms to the Institute of Internal Auditors, International Standards for the Professional Practice of Internal Auditing.

NOTE: Subsection J as enacted by Acts 2016, No. 401, §1, eff. Jan. 1, 2019.

J. Each public postsecondary management board except for the Board of Supervisors of Community and Technical Colleges shall ensure that a student identification card issued by a public postsecondary education institution under its jurisdiction contains each required element for a generally recognized picture identification card specified in R.S. 18:562(A)(2) and an expiration date. The expiration date shall be four years subsequent to the date of issuance of the student identification card or the anticipated graduation date of the student, whichever date occurs first.

K.(1) Each board shall adopt a policy requiring each institution under its supervision and management to develop plans for full use of existing facilities, including plans for distance learning.

(2) Each board shall adopt a policy requiring each institution under its supervision and management to annually report information on use of classroom and laboratory facilities. The report shall be submitted to the board and posted on the institution's website. Such information shall include:

(a) Total number of classrooms and laboratories available for instructional use and the number of those undergoing renovation.

(b) Total available square footage of instructional space and the amount of instructional space under renovation or being used for storage.

(c) Average weekly hours of instructional use of all campus classrooms and laboratories available for instruction, reported by day of the week and time of day, Monday through Saturday.

(d) Average percentage of seats or stations filled in all sections taught in campus classrooms and laboratories that are available for instruction, reported by day of the week and time of day, Monday through Saturday.

(e) The number of courses the institution currently offers online and plans for future development of online courses.

(f) The number of cooperative endeavors, partnerships, or other agreements the institution has entered into with another institution for the shared use of a facility, the extent to which such shared use has occurred, and any potential opportunities for shared use of facilities between institutions.

(3) Prior to the submission of any request for capital outlay funds appropriating an amount exceeding ten million dollars in state funds for construction of new facilities at an institution under its supervision and management, the board shall hold a public hearing on the proposed facility. The hearing shall include discussions of:

(a) Level and manner of use of existing campus facilities, using the metrics reported pursuant to Paragraph (2) of this Subsection, for the preceding three-year period.

(b) Projected maintenance costs for the proposed building over its expected lifetime.

(c) Funding sources for the proposed building.

(d) Any potential opportunities for shared use of facilities between institutions.

(4) When submitting a request for capital outlay funds as provided in Paragraph (3) of this Subsection, the board shall include with the request a summary of the proceedings of the public hearing held pursuant to such Paragraph, and the information collected pursuant to Paragraph (2) of this Subsection.

Acts 1975, No. 313, §2, eff. July 17, 1975; Acts 1988, No. 791, §1; Acts 1989, No. 543, §1, eff. July 5, 1989; Acts 1990, No. 808, §1; Acts 1995, No. 258, §1; Acts 1997, No. 1360, §1, eff. Jan. 1, 1998; Acts 1997, No. 1458, §1, eff. July 15, 1997; Acts 1998, 1st Ex. Sess., No. 94, §2, eff. May 5, 1998; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2000, 2d Ex. Sess., No. 4, §1, eff. June 28, 2000; Acts 2001, No. 955, §1, eff. June 26, 2001; Acts 2001, No. 1117, §1, eff. June 28, 2001; Acts 2003, No. 383, §1, eff. June 18, 2003; Acts 2004, No. 288, §1, eff. June 15, 2004; Acts 2004, No. 788, §1, eff. July 8, 2004; Acts 2008, No. 652, §1, eff. July 1, 2008; Acts 2008, No. 915, §1, eff. July 14, 2008; Acts 2010, No. 447, §1, eff. June 22, 2010; Acts 2011, No. 191, §1, eff. June 24, 2011; Acts 2011, No. 196, §1, eff. June 24, 2011; Acts 2013, No. 79, §1; Acts 2013, No. 96, §1, eff. July 1, 2013; Acts 2013, No. 220, §6, eff. June 11, 2013; Acts 2014, No. 454, §1, eff. July 1, 2016; Acts 2015, No. 98, §1; Acts 2015, No. 172, §1, eff. June 23, 2015; Acts 2015, No. 314, §1; Acts 2016, No. 401, §1, eff. Jan. 1, 2019; Acts 2016, No. 455, §1; Acts 2016, No. 558, §1.

NOTE: See Acts 1999, No. 991, as amended by Acts 2004, No. 214, relative to authority of LSU Bd. of Supervisors to change tuition amounts at the university laboratory school.



RS 17:3351.1 - Technology fee; authority to assess; use of proceeds

§3351.1. Technology fee; authority to assess; use of proceeds

A.(1) The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors for the University of Louisiana System, the Board of Supervisors of Community and Technical Colleges, and the Board of Supervisors of Southern University and Agricultural and Mechanical College, each may provide, by the favorable vote of two-thirds of the members of the respective board, for the assessment of a student technology fee at the institutions of postsecondary education under their respective supervision and management. The student technology fee shall be five dollars per course credit hour.

(2) Prior to the assessment of the technology fee at any institution, the governing body of the student government association at the particular institution shall have approved the assessment and may establish the maximum amount of any such assessment per student per semester by a vote of at least two-thirds of the members of the governing body; however, the maximum amount per student per semester shall not exceed one hundred dollars. The fee shall be paid by each student and no student shall be exempted from paying the fee. Monies derived from the fee assessed at each institution shall be restricted and accounted for separately and shall be used for the particular institution.

(3) The respective board shall terminate the assessment of any such fee at any institution at which at least two-thirds of the members of the governing board of the student government association vote to terminate the assessment of the fee. Action by the respective board to terminate the assessment shall be by vote of at least a majority of the members of the respective board.

B.(1) Proceeds from the assessment of the technology fee shall be used in accordance with a written plan developed by the institution for purposes of implementing, replacing, improving, and expanding technologies to benefit student life and learning and such use shall be in compliance with any applicable provisions of the federal Americans with Disabilities Act of 1990. In developing the written plan, the institution shall provide students with the opportunity to make recommendations concerning the use of fee proceeds.

(2) For the purposes of this Section, "technologies" includes but is not limited to instructional and laboratory equipment and the networking and supporting computer and telecommunications infrastructure necessary to support these activities.

C. Each institution at which the technology fee is assessed shall make an annual accounting to its management board of the use of monies derived from the fee.

Acts 1997, No. 1450, §1, eff. July 15, 1997; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2013, No. 220, §6, eff. June 11, 2013.



RS 17:3351.2 - Dissemination of certain information by public postsecondary education institutions

§3351.2. Dissemination of certain information by public postsecondary education institutions

A. No public postsecondary education institution shall:

(1) Permit the dissemination on the institutional campus of solicitations, advertisements, applications, or information concerning consumer credit cards, as defined in R.S. 9:3516(15), to undergraduate students during registration for classes.

(2) Permit any employee of the institution to disseminate solicitations, advertisements, applications, or information concerning consumer credit cards, as defined in R.S. 9:3516(15), to undergraduate students at any time.

(3) Provide to an extender of credit, as defined in R.S. 9:3516(18), for compensation or consideration of any kind any student information.

B. The governing authority for each such institution shall provide by rule for the enforcement of these prohibitions.

Acts 1999, No. 934, §1.



RS 17:3351.3 - Academic excellence fee; Louisiana State University and Agricultural and Mechanical College

§3351.3. Academic excellence fee; Louisiana State University and Agricultural and Mechanical College

A. In accordance with Article VII, Section 2.1 of the Constitution of Louisiana, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College may provide for the assessment of an academic excellence fee at Louisiana State University and Agricultural and Mechanical College located at Baton Rouge and designated as the premier flagship university for the state. This fee shall be in addition to any other tuition or attendance fees and charges established by the board.

B.(1) The fee amount shall not exceed one hundred twenty-five dollars per semester for a student who is enrolled on a full-time basis and shall be prorated for a part-time student.

(2) The fee shall not be a cost that is payable by the state on behalf of any student who is a recipient of an award under the Taylor Opportunity Program for Students.

(3) The fee shall be paid by all students except:

(a) Students who are recipients of federal Pell Grants as authorized under Title IV of the Higher Education Act of 1965, as amended.

(b) Students who initially enrolled at the institution prior to the 2000-2001 academic year and who are continuing recipients of an award under the Taylor Opportunity Program for Students.

C.(1) In addition to the fees authorized in Subsections A and B of this Section and in accordance with Article VII, Section 2.1(A) of the Constitution of Louisiana, beginning with students enrolling for the Fall, 2003, academic session the board may provide for the assessment of an academic excellence fee at each institution under its management and supervision.

(2) The fee amount shall not exceed ten dollars per credit hour per academic session and shall not exceed one hundred twenty dollars per academic session.

(3) The fee shall not be a cost that is payable by the state on behalf of any student who is a recipient of an award under the Taylor Opportunity Program for Students.

(4) The fee shall be paid by all students. However, the board shall establish criteria for waiving the fee in cases of financial hardship as determined by the board. Information relative to such waivers and the criteria and procedures for obtaining a waiver shall be made available to all prospective students in a timely manner such that each student is informed of the availability of a waiver prior to the student making a final decision concerning attendance at any institution under the management and supervision of the board.

D. Fee proceeds shall be used to promote academic excellence at the institution by enhancing instructional programs. However, no proceeds shall be used to pay the salary of any university or university system administrator.

Acts 2000, 1st Ex. Sess., No. 100, §1, eff. April 17, 2000; Acts 2003, No. 1132, §1, eff. July 2, 2003; Acts 2008, No. 652, §1, eff. July 1, 2008.



RS 17:3351.4 - Voluntary deferred salary agreements

§3351.4. Voluntary deferred salary agreements

A. Notwithstanding any other law to the contrary, each postsecondary education management board as a body corporate shall have authority to defer payment of all or any part of the salary of one or more employees pursuant to one or more deferred salary agreements made with the employee or employees. For purposes of this Section, deferred salary is any amount of salary or compensation that is to be paid or provided to the employee in any period or periods later than the period in which the earned salary is usually and customarily paid. Any deferred salary agreement entered into pursuant to this Section:

(1) Shall be voluntary on the part of the employee or employees.

(2) Shall be in writing made prior to the period in which the employment services are rendered by the employee or employees.

(3) Shall specify the amount of the salary to be deferred and the date or method for determining the date on which the deferred salary shall be paid.

(4) Shall specify the investment or expenditure of the deferred salary during the deferral period.

(5) Shall specify the manner in which the deferred salary and any earnings thereon or any appreciation thereof shall be paid or remitted to the employee or employees.

(6) Shall specify whether or not the deferred salary is subject to retirement benefits.

B. Deferred salary shall not constitute public funds after it has been earned by the employee or employees and shall be invested or expended in the manner and for the purposes as set forth in the deferred salary agreement. The employee or employees may receive all economic benefits and shall bear all risk of loss of any expenditure or investment made pursuant to the deferred salary agreement. This Section shall not apply to any agreement which would otherwise be an eligible deferred compensation plan for purposes of Section 457 of the Internal Revenue Code as amended. Each postsecondary education management board as a body corporate shall have authority to act on behalf of its employee or employees to acquire insurance, fixed income investments, equities, cash equivalents, or other investments specified in the deferred salary agreement, provided such acquisitions are made solely with funds from deferred salary or from other voluntary contributions by the employee and are made pursuant to a deferred salary agreement. Furthermore, each postsecondary education management board as a body corporate shall have the authority to establish trusts to implement deferred salary agreements and to serve as trustee for any trusts so established. Deferred salary placed in a trust shall not constitute public funds. Deferred salary may be deducted by the employer from the pay, salary, or compensation of the participating employee or employees when authorized in writing by the participating employee or employees. Each postsecondary education management board as a body corporate is authorized to implement pension and insurance programs for the benefit of their employees, provided that such programs do not conflict with or alter any existing statutory pension and insurance program. Each management board is hereby authorized to subscribe to or purchase stock of a corporation or association, including but not limited to the power to subscribe to or purchase equities in implementing or providing such pension or other insurance programs. Pursuant to this provision, each management board may offer stock options to their employees as part of a compensation package. Each postsecondary education management board shall have the authority to establish trusts to implement pension and insurance programs and to serve as trustee for any trust so established.

Acts 2001, No. 145, §1.



RS 17:3351.5 - Board of Supervisors of Louisiana State University and Agricultural and Mechanical College; tuition and attendance fee amounts

§3351.5. Board of Supervisors of Louisiana State University and Agricultural and Mechanical College; tuition and attendance fee amounts

A. In addition to the authority granted to the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College by R.S. 17:3351(A)(5) and Act No. 493 of the 1999 Regular Session of the Legislature and in accordance with the provisions of Article VII, Section 2.1(A) of the Constitution of Louisiana, the board may impose the following program fee amounts and increases in tuition and attendance fee amounts:

(1) For a full-time undergraduate student who is a Louisiana resident and who is enrolling in the School of Allied Health Professions at the Louisiana State University Health Sciences Center in Shreveport for the Fall, 2002, semester or thereafter, a one-time increase in tuition and mandatory attendance fees by an amount of forty-six dollars per semester.

(2) For a full-time graduate student who is a Louisiana resident and who is enrolling in the School of Allied Health Professions at the Louisiana State University Health Sciences Center in Shreveport for the Fall, 2002, semester or thereafter, a one-time increase in tuition and mandatory attendance fees by an amount of three hundred one dollars per semester.

(3) For a full-time graduate student who is a Louisiana resident and who is enrolling in the School of Allied Health Professions at the Louisiana State University Health Sciences Center in New Orleans for the Fall, 2002, semester or thereafter, a one-time increase in tuition and mandatory attendance fees by an amount of two hundred sixty-two dollars per semester.

(4) For a full-time student who is a Louisiana resident and who is enrolling in the Dentistry Program at the Louisiana State University Health Sciences Center in New Orleans for the Fall, 2002, semester or thereafter, a one-time increase in annual tuition and mandatory attendance fees by an amount of one thousand one hundred twelve dollars.

(5) For a full-time student who is a Louisiana resident and who is enrolling in the Medicine Program at the Louisiana State University Health Sciences Center in New Orleans for the Fall, 2002, semester or thereafter, a one-time increase in annual tuition and mandatory attendance fees by an amount of one thousand two hundred thirty dollars.

(6) For a full-time student who is a Louisiana resident and who is enrolling in the Master of Nursing, Nurse Anesthetist Program of the School of Nursing at the Louisiana State University Health Sciences Center in New Orleans for the Fall, 2002, semester or thereafter, an annual fee not to exceed seven thousand five hundred dollars.

(7)(a) For a full-time student who is currently enrolled in the School of Veterinary Medicine and seeking a Doctor of Veterinary Medicine degree, an increase in tuition by an amount of seven hundred fifty dollars for the Fall 2003 semester and thereafter.

(b) For a full-time student who is enrolling for the first time in the School of Veterinary Medicine and seeking a Doctor of Veterinary Medicine degree, an increase in tuition by an amount of one thousand five hundred dollars for the Fall 2003 semester and thereafter.

(c) Proceeds from the tuition increases authorized by this Paragraph shall not be used to pay salaries of administrators at the School of Veterinary Medicine or other university or university system administrators.

B. The authority to impose the tuition amounts and the attendance and program fee amounts provided by Subsection A of this Section shall include the authority to impose proportional amounts for part-time students and for summer sessions.

C. Prior to imposing any increase in tuition or attendance fee amounts or any program fee amount authorized by this Section, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College shall establish criteria for waivers of such amounts in cases of financial hardship. Information about such waivers and the criteria and procedures for obtaining a waiver shall be made available to all affected prospective students in a timely manner so the prospective student can be aware of the increase or fee amount and the availability of waivers thereto prior to the student having to make any final decision concerning attendance.

Acts 2002, 1st Ex. Sess., No. 138, §1, eff. April 23, 2002; Acts 2003, No. 1071, §1, eff. July 2, 2003.



RS 17:3351.6 - Board of Supervisors of Louisiana State University and Agricultural and Mechanical College; tuition and nonresident fee amounts for the Paul M. Hebert Law Center

§3351.6. Board of Supervisors of Louisiana State University and Agricultural and Mechanical College; tuition and nonresident fee amounts for the Paul M. Hebert Law Center

A. In addition to the authority granted to the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College by R.S. 17:3351(A)(5) and Act No. 493 of the 1999 Regular Session of the Legislature and in accordance with the provisions of Article VII, Section 2.1(A) of the Constitution of Louisiana, the board may impose the following increases in tuition and nonresident attendance fee amounts:

(1) For full-time students in the first year class at the Paul M. Hebert Law Center for the Fall, 2002, semester, an increase in tuition by an amount of five hundred forty-five dollars per semester and an increase in the nonresident attendance fee by an amount of five hundred forty-two dollars and fifty cents per semester. The tuition and nonresident attendance fee amounts authorized by this Paragraph for such students shall continue and shall not be increased through the Spring, 2005, semester.

(2) For full-time students in the first year class at the Paul M. Hebert Law Center for the Fall, 2003, semester, an increase in tuition by an amount of one thousand ninety dollars per semester and an increase in the nonresident attendance fee by an amount of one thousand eighty-five dollars per semester. The tuition and nonresident attendance fee amounts authorized by this Paragraph for such students shall continue and not be increased through the Spring, 2006, semester.

(3) For full-time students in the first year class at the Paul M. Hebert Law Center for the Fall, 2004, semester or in a first year class in a subsequent year, an increase in tuition by an amount of one thousand six hundred thirty-five dollars per semester and an increase in the nonresident attendance fee by an amount of one thousand six hundred twenty-seven dollars and fifty cents per semester.

(4) For full-time students in the first-year class at the Paul M. Hebert Law Center for the Fall 2008 semester, an increase in tuition by an amount of five hundred dollars per semester and an increase in the nonresident attendance fee by an amount of five hundred dollars per semester. The tuition and nonresident attendance fee amounts authorized by this Paragraph for such students shall continue and shall not be increased through the Spring 2011 semester.

(5) For full-time students in the first-year class at the Paul M. Hebert Law Center for the Fall 2009 semester, an increase in tuition by an amount of one thousand dollars per semester and an increase in the nonresident attendance fee by an amount of one thousand dollars per semester. The tuition and nonresident attendance fee amounts authorized by this Paragraph for such students shall continue and not be increased through the Spring 2012 semester.

(6) For full-time students in the first-year class at the Paul M. Hebert Law Center for the Fall 2010 semester or in the first-year class in a subsequent year, an increase in tuition by an amount of one thousand five hundred dollars per semester and an increase in the nonresident attendance fee by an amount of one thousand five hundred dollars per semester.

B. The increases in tuition and nonresident attendance fee amounts authorized by Paragraphs (A)(1), (2), and (3) of this Section shall be increases from the tuition and nonresident attendance fee amounts in effect for the Spring 2002 semester. The increases in tuition and nonresident attendance fee amounts authorized by Paragraphs (A)(4), (5), and (6) of this Section shall be increases from the tuition and nonresident attendance fee amounts in effect for the Spring 2008 semester.

C. The authority to impose the tuition and nonresident attendance fee amounts provided by Subsection A of this Section shall include the authority to impose proportional amounts for part-time students and for summer sessions.

D. The tuition and nonresident attendance fee amounts authorized by this Section shall be imposed on the basis of a student's classification as a member of a class of a particular year and in the amounts then applicable to members of that class without regard to the date that a student first enrolled at the Paul M. Hebert Law Center.

Acts 2002, 1st Ex. Sess., No. 139, §1, eff. April 23, 2002; Acts 2008, No. 840, §1, eff. July 9, 2008.



RS 17:3351.7 - Facilities use and maintenance fee increase; amount; waivers; limitations; University of New Orleans

§3351.7. Facilities use and maintenance fee increase; amount; waivers; limitations; University of New Orleans

A. In addition to the authority granted to the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College by R.S. 17:3351(A)(5), 3351.1, 3351.3, 3351.5, 3351.6, and Act No. 493 of the 1999 Regular Session of the Legislature and in accordance with Article VII, Section 2.1(A) of the Constitution of Louisiana, the board may impose, at the University of New Orleans, an increase in the facilities use and maintenance fee by an amount of sixty dollars per semester for full-time undergraduate and graduate students effective for the Fall, 2003, semester and thereafter.

B.(1) The fee increase amount shall be applied proportionally for part-time students and for summer sessions.

(2) The fee shall not be a cost that is payable by the state on behalf of any student who is a recipient of an award under the Taylor Opportunity Program for Students.

C. The fee increase shall be paid by all students. However, the board shall establish criteria for waiving the fee increase in cases of financial hardship as determined by the board. Information relative to such waivers and the criteria and procedures for obtaining a waiver shall be made available to all prospective students in a timely manner such that each student is informed of the availability of a waiver prior to the student making a final decision concerning attendance.

D. No proceeds for the fee increase authorized by this Section shall be used to pay the salary of any university or university system administrator.

Acts 2003, No. 963, §1, eff. July 1, 2003; Acts 2008, No. 652, §1, eff. July 1, 2008.



RS 17:3351.8 - Facilities use and maintenance fee increase; amount; waivers; limitations; Southern University at New Orleans

§3351.8. Facilities use and maintenance fee increase; amount; waivers; limitations; Southern University at New Orleans

A. In addition to the authority granted to the Board of Supervisors of Southern University and Agricultural and Mechanical College by R.S. 17:1855, 3351(A)(5), and 3351.1, and in accordance with Article VII, Section 2.1(A) of the Constitution of Louisiana, the board may impose, at Southern University at New Orleans, an increase in the facilities use and maintenance fee for a total amount of such fee not to exceed sixty dollars per semester for full-time undergraduate and graduate students effective for the Fall, 2003, semester and thereafter.

B.(1) The fee increase amount shall be applied proportionally for part-time students and for summer sessions.

(2) The fee shall not be a cost that is payable by the state on behalf of any student who is a recipient of an award under the Taylor Opportunity Program for Students.

C. The fee increase shall be paid by all students. However, the board shall establish criteria for waiving the fee increase in cases of financial hardship as determined by the board. Information relative to such waivers and the criteria and procedures for obtaining a waiver shall be made available to all prospective students in a timely manner such that each student is informed of the availability of a waiver prior to the student making a final decision concerning attendance.

D. No proceeds for the fee increase authorized by this Section shall be used to pay the salary of any university or university system administrator.

Acts 2003, No. 963, §1, eff. July 1, 2003; Acts 2008, No. 652, §1, eff. July 1, 2008.



RS 17:3351.9 - Academic excellence fee; amount; waivers; University of Louisiana System

§3351.9. Academic excellence fee; amount; waivers; University of Louisiana System

A. In addition to the authority granted to the Board of Supervisors for the University of Louisiana System by R.S. 17:3351(A)(5) and in accordance with Article VII, Section 2.1(A) of the Constitution of Louisiana, the board may provide for the assessment of an academic excellence fee at each institution under its management and supervision effective for the Fall, 2003, academic session and thereafter. The fee shall be in addition to any other tuition or attendance fees and charges established by the board.

B.(1) The fee amount per student shall not exceed ten dollars per credit hour per academic session and shall not exceed one hundred twenty dollars per academic session.

(2) The fee shall not be a cost that is payable by the state on behalf of any student who is a recipient of an award under the Taylor Opportunity Program for Students.

(3) The fee shall be paid by all students. However, the board shall establish criteria for waiving the fee in cases of financial hardship as determined by the board. Information relative to such waivers and the criteria and procedures for obtaining a waiver shall be made available to all prospective students in a timely manner such that each student is informed of the availability of a waiver prior to the student making a final decision concerning attendance at any institution under the management and supervision of the board.

C. Fee proceeds shall be used to promote academic excellence at each institution by enhancing instructional programs. However, no proceeds shall be used to pay the salary of any university or university system administrator.

Acts 2003, No. 1132, §1, eff. July 2, 2003; Acts 2008, No. 652, §1, eff. July 1, 2008.



RS 17:3351.10 - Academic excellence fee; amount; waivers; Louisiana Community and Technical College System

§3351.10. Academic excellence fee; amount; waivers; Louisiana Community and Technical College System

A. In addition to the authority granted to the Board of Supervisors of Community and Technical Colleges by R.S. 17:1871(B) and 3351(A)(5) and in accordance with Article VII, Section 2.1(A) of the Constitution of Louisiana, the board may provide for the assessment of an academic excellence fee at each institution under its management and supervision effective for the Fall, 2003, academic session and thereafter. The fee shall be in addition to any other tuition or attendance fees and charges established by the board.

B.(1) The fee amount per student shall not exceed seven dollars and fifty cents per credit hour per academic session and shall not exceed ninety dollars per academic session.

(2) The fee shall not be a cost that is payable by the state on behalf of any student who is a recipient of an award under the Taylor Opportunity Program for Students.

(3) The fee shall be paid by all students. However, the board shall establish criteria for waiving the fee in cases of financial hardship as determined by the board. Information relative to such waivers and the criteria and procedures for obtaining a waiver shall be made available to all prospective students in a timely manner such that each student is informed of the availability of a waiver prior to the student making a final decision concerning attendance at any institution under the management and supervision of the board.

(4) The fee shall not be imposed on students in an apprenticeship program.

C. Fee proceeds shall be used to promote academic excellence at each institution by enhancing instructional programs. However, no proceeds shall be used to pay the salary of any university or university system administrator.

Acts 2003, No. 1132, §1, eff. July 2, 2003; Acts 2008, No. 652, §1, eff. July 1, 2008.



RS 17:3351.11 - Board of Supervisors of Louisiana State University and Agricultural and Mechanical College; tuition and attendance fee amounts; Health Sciences Centers; waivers

§3351.11. Board of Supervisors of Louisiana State University and Agricultural and Mechanical College; tuition and attendance fee amounts; Health Sciences Centers; waivers

A. In addition to the authority granted to the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College by R.S. 17:3351(A)(5), 3351.1, 3351.3, and 3351.5, and Act No. 493 of the 1999 Regular Session and Act 138 of the First Extraordinary Session of 2002 of the Legislature and in accordance with the provisions of Article VII, Section 2.1(A) of the Constitution of Louisiana, the board may impose the following program tuition and attendance fee amounts:

(1) For a full-time undergraduate student who is a Louisiana resident and who is enrolling in the School of Allied Health Professions at the Louisiana State University Health Sciences Center in New Orleans for the Fall 2004 semester and thereafter, tuition and mandatory attendance fees of one thousand seven hundred seventy-one dollars per semester.

(2) For a full-time graduate student who is a Louisiana resident and who is enrolling in the School of Allied Health Professions at the Louisiana State University Health Sciences Center in New Orleans for the Fall 2004 semester and thereafter, tuition and mandatory attendance fees of two thousand seventy-eight dollars per semester.

(3) For a full-time student who is a Louisiana resident and who is enrolling in the Dentistry Program at the Louisiana State University Health Sciences Center in New Orleans for the Fall 2004 semester and thereafter, tuition and mandatory attendance fees of nine thousand eight hundred ninety-four dollars per year.

(4) For a full-time student who is a Louisiana resident and who is enrolling in the Dental Hygiene Program at the Louisiana State University Health Sciences Center in New Orleans for the Fall 2004 semester and thereafter, tuition and mandatory attendance fees of one thousand two hundred ninety-five dollars per semester.

(5) For a full-time graduate student who is a Louisiana resident and who is enrolling in the Graduate Studies Program at the Louisiana State University Health Sciences Center in New Orleans for the Fall 2004 semester and thereafter, tuition and mandatory attendance fees of two thousand seventy-eight dollars per semester.

(6) For a full-time student who is a Louisiana resident and who is enrolling in the Medicine Program at the Louisiana State University Health Sciences Center in New Orleans for the Fall 2004 semester and thereafter, tuition and mandatory attendance fees of eleven thousand six hundred thirteen dollars per year.

(7) For a full-time graduate student who is a Louisiana resident and who is enrolling in the Nursing Program at the Louisiana State University Health Sciences Center in New Orleans for the Fall 2004 semester and thereafter, tuition and mandatory attendance fees of one thousand six hundred dollars per semester.

(8) For a full-time undergraduate student who is a Louisiana resident and who is enrolling in the Nursing Program at the Louisiana State University Health Sciences Center in New Orleans for the Fall 2004 semester and thereafter, tuition and mandatory attendance fees of one thousand three hundred thirteen dollars per semester.

(9) For a full-time student who is a Louisiana resident and who is enrolling in the Master of Nursing, Nurse Anesthetist Program of the School of Nursing at the Louisiana State University Health Sciences Center in New Orleans for the Fall 2004 semester and thereafter, tuition and mandatory attendance fees of eight thousand four hundred ninety-eight dollars per year.

(10) For a full-time student who is a Louisiana resident and who is enrolling in the Doctor of Audiology Program at the Louisiana State University Health Sciences Center in New Orleans for the Fall 2004 semester and thereafter, a fee not to exceed two thousand seventy-eight dollars per semester.

(11) For a full-time student who is a Louisiana resident and who is enrolling in the Master of Public Health Program (Preprofessional) at the Louisiana State University Health Sciences Center in New Orleans for the Fall 2004 semester and thereafter, an annual fee not to exceed four thousand nine hundred twenty-eight dollars.

(12) For a full-time student who is a nonresident and who is enrolling in the Master of Public Health Program (Preprofessional) at the Louisiana State University Health Sciences Center in New Orleans for the Fall 2004 semester and thereafter, an annual fee not to exceed six thousand fifty-three dollars.

(13) For a full-time student who is a Louisiana resident or a nonresident and who is enrolling in the Master of Public Health Program (Professional) at the Louisiana State University Health Sciences Center in New Orleans for the Fall 2004 semester and thereafter, an annual fee not to exceed six thousand one hundred twenty-eight dollars.

(14) For a full-time student who is a Louisiana resident or a nonresident and who is enrolling in the Master of Public Health Executive Program at the Louisiana State University Health Sciences Center in New Orleans for the Fall 2004 semester and thereafter, an annual fee not to exceed twelve thousand nine hundred twenty-eight dollars.

(15) For a full-time undergraduate or graduate student who is a Louisiana resident and who is enrolling in the School of Allied Health Professions at the Louisiana State University Health Sciences Center in Shreveport for the Fall 2004 semester and thereafter, tuition and mandatory attendance fees of one thousand eight hundred twenty-four dollars per semester.

(16) For a full-time student who is a Louisiana resident and who is enrolling in the Graduate Studies Program at the Louisiana State University Health Sciences Center in Shreveport for the Fall 2004 semester and thereafter, tuition and mandatory attendance fees of one thousand four hundred thirty-one dollars per semester.

(17) For a full-time student who is a Louisiana resident and who is enrolling in the Medicine Program at the Louisiana State University Health Sciences Center in Shreveport for the Fall 2004 semester and thereafter, tuition and mandatory attendance fees of ten thousand fifty-two dollars per year.

(18) For a full-time graduate student who is a Louisiana resident and who is enrolling in the Doctor of Physical Therapy Program at the Louisiana State University Health Sciences Center in New Orleans or Shreveport for the Fall 2006 semester and any fall or spring semester thereafter, tuition and mandatory attendance fees of four thousand dollars per fall or spring semester.

B. The authority to impose the tuition amounts and the attendance and program fee amounts provided by Subsection A of this Section shall include the authority to impose proportional amounts for part-time students and for summer sessions.

C. Prior to imposing any increase in tuition or attendance fee amounts or any program fee amount authorized by this Section, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College shall establish criteria for waivers of such amounts in cases of financial hardship. Information about such waivers and the criteria and procedures for obtaining a waiver shall be made available to all affected prospective students in a timely manner so the prospective student can be aware of the increase or fee amount and the availability of waivers thereto prior to the student having to make any final decision concerning attendance.

D.(1) In addition to the authority granted by Subsection A of this Section, other provisions of law as cited in the introductory paragraph of Subsection A of this Section, and any other provision of law including but not limited to R.S. 17:3139.5, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, in accordance with the provisions of Article VII, Section 2.1(A) of the Constitution of Louisiana, may increase tuition and fee amounts, without additional legislative approval, for students enrolled or enrolling in the Louisiana State University Health Sciences Center-New Orleans School of Medicine or School of Dentistry or the Louisiana State University Health Sciences Center-Shreveport School of Medicine by up to five percent each year for five years beginning with the 2011-2012 academic year.

(2) The authority granted by Paragraph (1) of this Subsection shall be in addition to and independent of all other authority to increase tuition and fees at the Louisiana State University Health Sciences Center-New Orleans School of Medicine or School of Dentistry or the Louisiana State University Health Sciences Center-Shreveport School of Medicine.

(3) Notwithstanding any provision of this Subsection or of any other law to the contrary, tuition and fee amounts at the Louisiana State University Health Sciences Center-New Orleans School of Medicine or School of Dentistry or the Louisiana State University Health Sciences Center-Shreveport School of Medicine shall be weighted based upon median household income as provided in R.S. 17:3139.5(3)(a) and shall not exceed average tuition and fee amounts of their respective peer institutions. For purposes of this Subsection, "peer institutions" shall have the meaning provided by guidelines established by the Board of Regents in the same manner as provided by R.S. 17:3351(A)(5)(e)(i).

E. In addition to the authority granted by this Section and any other provision of law, including but not limited to R.S. 17:3139.5, and in accordance with the provisions of Article VII, Section 2.1(A) of the Constitution of Louisiana, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College may impose the following fees for students enrolled in the Louisiana State University Health Sciences Center-New Orleans School of Dentistry for the 2013-2014 academic year and thereafter:

(1) A dental supply fee of three hundred dollars per academic year for students in the doctor of dental surgery program, the dental hygiene program, and the dental laboratory technology program.

(2) A prosthetic device fee of two hundred seventy-five dollars per academic year for second-year students in the doctor of dental surgery program.

Acts 2004, No. 788, §1, eff. July 8, 2004; Acts 2006, No. 95, §1, eff. July 1, 2006; Acts 2011, No. 297, §1, eff. June 28, 2011; Acts 2012, No. 811, §5, eff. July 1, 2012; Acts 2013, No. 426, §1, eff. June 21, 2013.



RS 17:3351.12 - Board of Supervisors of Louisiana State University and Agricultural and Mechanical College; Professional Program Fee; masters degree in business administration; Louisiana State University and Agricultural and Mechanical College

§3351.12. Board of Supervisors of Louisiana State University and Agricultural and Mechanical College; Professional Program Fee; masters degree in business administration; Louisiana State University and Agricultural and Mechanical College

A. In addition to the authority granted to the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College by other provisions of this Title authorizing such board to provide for and impose fees and in accordance with the provisions of Article VII, Section 2.1(A) of the Constitution of Louisiana, the board may impose a Professional Program Fee in the amount not to exceed two thousand dollars per semester on students enrolled full time in seeking a Masters of Business Administration degree at Louisiana State University and Agricultural and Mechanical College or the University of New Orleans.

B. The fee authorized in this Section shall be effective for both resident and nonresident students and shall be in effect beginning in the Fall 2005 semester.

C. The authority to impose the fee amounts provided by Subsection A of this Section shall include the authority to provide for a schedule of gradual imposition until the maximum amount is imposed and to impose proportional amounts for part-time students and for summer sessions.

Acts 2004, No. 788, §1, eff. July 8, 2004.



RS 17:3351.13 - Board of Supervisors of Louisiana State University and Agricultural and Mechanical College; tuition and attendance fee amounts; graduate students; masters degree in business administration; School of Veterinary Medicine

§3351.13. Board of Supervisors of Louisiana State University and Agricultural and Mechanical College; tuition and attendance fee amounts; graduate students; masters degree in business administration; School of Veterinary Medicine

A. In addition to the authority granted to the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College by law authorizing such board to provide for and impose fees and in accordance with the provisions of Article VII, Section 2.1(A) of the Constitution of Louisiana, the board may impose the following increases in tuition and attendance fee amounts effective for the Fall 2009 semester and thereafter:

(1) For a full-time graduate student who is enrolling in any four-year institution under its management and supervision, an increase in tuition by an amount which shall not exceed thirty dollars per credit hour per semester.

(2) For a full-time student who is seeking a Masters of Business Administration degree at any institution under its management and supervision, an increase in tuition by an amount of one thousand dollars per semester, which shall be inclusive of the increase in graduate student tuition authorized in Paragraph (1) of this Subsection.

(3) For a full-time student who is enrolling in the School of Veterinary Medicine and seeking a Doctor of Veterinary Medicine degree, an increase in tuition by an amount of seven hundred fifty dollars per semester.

(4) For a full-time student who is enrolling in the School of Medicine at the Louisiana State University Health Sciences Center in Shreveport and seeking a Doctor of Medicine degree, an increase in tuition by an amount of five hundred dollars per semester.

(5) For a full-time student who is enrolling in the School of Allied Health Professions at the Louisiana State University Health Sciences Center in Shreveport and seeking a master's degree in occupational therapy, communications disorders, or health sciences, an increase in tuition by an amount of five hundred dollars per semester.

B. The board shall establish criteria for waiving the tuition increases authorized in Subsection A of this Section in cases of financial hardship as determined by the board. Information relative to such waivers and the criteria and procedures for obtaining a waiver shall be made available to all prospective students in a timely manner such that each student is informed of the availability of a waiver prior to the student making a final decision concerning attendance.

C. The authority to impose the increases provided in Subsection A of this Section shall include the authority to impose proportional amounts for part-time students and for summer sessions.

Acts 2009, No. 313, §1, eff. July 1, 2009.



RS 17:3351.14 - Board of Supervisors of Southern University and Agricultural and Mechanical College; tuition and attendance fee amounts; graduate students; masters degree in business administration

§3351.14. Board of Supervisors of Southern University and Agricultural and Mechanical College; tuition and attendance fee amounts; graduate students; masters degree in business administration

A. In addition to the authority granted to the Board of Supervisors of Southern University and Agricultural and Mechanical College by law authorizing such board to provide for and impose fees and in accordance with the provisions of Article VII, Section 2.1(A) of the Constitution of Louisiana, the board may impose the following increases, effective for the Fall 2009 semester and thereafter, in tuition and attendance fee amounts:

(1) For a full-time graduate student who is enrolling in any four-year institution under its management and supervision by an amount which shall not exceed thirty dollars per credit hour per semester.

(2) For a full-time student who is seeking a masters of business administration degree at any institution under its management and supervision, an increase in tuition by an amount of up to one thousand dollars per semester, which shall be inclusive of the increase in graduate student tuition authorized in Paragraph (1) of this Subsection.

B. The board shall establish criteria for waiving the tuition increase authorized in Subsection A of this Section in cases of financial hardship as determined by the board. Information relative to such waivers and the criteria and procedures for obtaining a waiver shall be made available to all prospective students in a timely manner such that each student is informed of the availability of a waiver prior to the student making a final decision concerning attendance.

C. The authority to impose the increase provided in Subsection A of this Section shall include the authority to impose proportional amounts for part-time students and for summer sessions.

Acts 2009, No. 313, §1, eff. July 1, 2009.



RS 17:3351.15 - Board of Supervisors for the University of Louisiana System; tuition and attendance fee amounts; graduate students; masters degree in business administration

§3351.15. Board of Supervisors for the University of Louisiana System; tuition and attendance fee amounts; graduate students; masters degree in business administration; dental hygiene

A. In addition to the authority granted to the Board of Supervisors for the University of Louisiana System by law authorizing such board to provide for and impose fees and in accordance with the provisions of Article VII, Section 2.1(A) of the Constitution of Louisiana, the board may impose the following increases:

(1) Effective for the Fall 2009 academic session and thereafter, in tuition and attendance fee amounts:

(a) For a full-time graduate student who is enrolling in any institution under its management and supervision by an amount which shall not exceed thirty dollars per credit hour per academic session.

(b) For a full-time student who is seeking a masters of business administration degree at any institution under its management and supervision, an increase in tuition by an amount of up to one thousand dollars per academic session, which shall be inclusive of the increase in graduate student tuition authorized in Paragraph (1) of this Subsection.

(2) Effective for the 2015-2016 academic year and thereafter, a dental supply fee of three hundred dollars per academic year for students enrolled in the dental hygiene program, University of Louisiana at Monroe.

B. The board shall establish criteria for waiving the tuition increase authorized in Subsection A of this Section in cases of financial hardship as determined by the board. Information relative to such waivers and the criteria and procedures for obtaining a waiver shall be made available to all prospective students in a timely manner such that each student is informed of the availability of a waiver prior to the student making a final decision concerning attendance.

C. The authority to impose the increase provided in Subsection A of this Section shall include the authority to impose proportional amounts for part-time students and for summer sessions.

Acts 2009, No. 313, §1, eff. July 1, 2009; Acts 2015, No. 75, §1.



RS 17:3351.16 - Louisiana Community and Technical College System; electronic and digital textbooks and instructional materials; student charges

§3351.16. Louisiana Community and Technical College System; electronic and digital textbooks and instructional materials; student charges

A. In an effort to reduce the cost of course materials to students and provide a convenient means for students to purchase course materials in a single transaction in lieu of purchasing content separately, the Board of Supervisors of Community and Technical Colleges shall make every effort to ensure that electronic and digital versions are available for all prescribed textbooks and other digital instructional materials and shall develop a program for the encouragement and sale of electronic and digital textbooks and instructional materials.

B. Beginning in the Fall 2011 semester and thereafter, the board shall:

(1) Direct institutions under its management to clearly communicate the board's desire to increase the availability and accessibility of electronic and digital textbooks and other digital instructional materials in community and technical colleges when inviting publishers to participate in the textbook selection process and encourage all publishers to make available electronic and digital versions of the products they offer in addition to the printed version.

(2) Adopt such rules and regulations as are necessary for the sale and distribution of electronic and digital textbook content, or fractions of electronic and digital textbook content, instructional materials and assessments.

C.(1) The board is authorized to charge a student who chooses to purchase electronic and digital textbooks and other digital instructional materials an amount not greater than the actual cost of such electronic and digital textbooks and instructional materials.

(2) The board may not charge the student for any administrative, handling, or other related costs associated with the provision of electronic and digital textbooks and other digital instructional materials.

(3) Notwithstanding any provision of law to the contrary, any monies derived from such charges shall remain with the Louisiana Community and Technical College System and shall not be deposited into the state general fund. Such monies shall be used exclusively to lower the costs of electronic and digital textbooks and other digital instructional materials for students.

(4) Nothing in this Section shall be construed to affect the terms of a contract entered into by the board prior to June 28, 2011.

(5) Nothing in this Section shall be construed to supersede the institutional autonomy or academic freedom of instructors, faculty members, or academic departments involved in the selection of college textbooks and other instructional materials.

Acts 2011, No. 308, §1, eff. June 28, 2011.



RS 17:3351.17 - Distance education; tuition and attendance fees; waivers; public postsecondary education management boards

§3351.17. Distance education; tuition and attendance fees; waivers; public postsecondary education management boards

A. In addition to the authority granted by any other provision of law, including but not limited to R.S. 17:3139.5, and in accordance with Article VII, Section 2.1 of the Constitution of Louisiana, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors of Southern University and Agricultural and Mechanical College, the Board of Supervisors for the University of Louisiana System, and the Board of Supervisors of Community and Technical Colleges may impose at each institution under its respective management and supervision for the Fall 2013 semester and thereafter tuition and attendance fees for students enrolled in an academic degree program offered entirely through distance education as defined by the Southern Association of Colleges and Schools when such program is comparable to a program offered through traditional in-person classroom instruction.

B. The authority granted in Subsection A of this Section shall include the authority to impose proportional amounts for part-time students and for summer sessions.

C. Each board shall establish criteria for waiving the tuition and fees authorized in Subsection A of this Section in cases of financial hardship as determined by the board. Information relative to such waivers and the criteria and procedures for obtaining a waiver shall be made available to all prospective students in a timely manner such that each student is informed of the availability of a waiver prior to the student making a final decision concerning attendance.

Acts 2013, No. 426, §1, eff. June 21, 2013.



RS 17:3351.18 - Board of Supervisors of Louisiana State University and Agricultural and Mechanical College; digital media program fee; amount; waivers

§3351.18. Board of Supervisors of Louisiana State University and Agricultural and Mechanical College; digital media program fee; amount; waivers

A. In addition to the authority granted by any other provision of law, including but not limited to R.S. 17:3139.5, and in accordance with Article VII, Section 2.1 of the Constitution of Louisiana, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College may impose at Louisiana State University and Agricultural and Mechanical College at Baton Rouge for the Fall 2013 semester and thereafter a digital media program fee for students enrolled in graduate and professional degree programs in digital media in an amount not to exceed two thousand five hundred dollars per semester.

B. The authority granted in Subsection A of this Section shall include the authority to impose proportional amounts for part-time students and for summer sessions.

C. The board shall establish criteria for waiving the fee authorized in Subsection A of this Section in cases of financial hardship as determined by the board. Information relative to such waivers and the criteria and procedures for obtaining a waiver shall be made available to all prospective students in a timely manner such that each student is informed of the availability of a waiver prior to the student making a final decision concerning attendance.

Acts 2013, No. 426, §1, eff. June 21, 2013.



RS 17:3351.19 - Building use fee; amount; waivers; public postsecondary education management boards

§3351.19. Building use fee; amount; waivers; public postsecondary education management boards

A. In addition to the authority granted by any other provision of law, including but not limited to R.S. 17:3139.5, 3351.7, and 3351.8, and in accordance with Article VII, Section 2.1 of the Constitution of Louisiana, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors of Southern University and Agricultural and Mechanical College, the Board of Supervisors for the University of Louisiana System, and the Board of Supervisors of Community and Technical Colleges may impose at each institution under its respective management and supervision, for the Fall 2013 semester and thereafter, a building use fee. The amount of the fee shall not exceed forty-eight dollars per semester or any higher fee amount otherwise specifically authorized by law.

B. The proceeds of the fee shall be used to construct, acquire, repair, maintain, operate, or improve the facilities and physical infrastructure of the institution collecting the fee.

C. The authority granted in Subsection A of this Section shall include the authority to impose proportional amounts for part-time students and for summer sessions.

D. Each board shall establish criteria for waiving the fee authorized in Subsection A of this Section in cases of financial hardship as determined by the board. Information relative to such waivers and the criteria and procedures for obtaining a waiver shall be made available to all prospective students in a timely manner such that each student is informed of the availability of a waiver prior to the student making a final decision concerning attendance.

Acts 2013, No. 426, §1, eff. June 21, 2013.



RS 17:3351.20 - Mandatory fees

§3351.20. Mandatory fees

A.(1) In addition to the authority granted by any other provision of law, including but not limited to R.S. 17:3139.5, 3351.7, and 3351.8, and in accordance with Article VII, Section 2.1 of the Constitution of Louisiana, the Legislature of Louisiana hereby authorizes the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors of Southern University and Agricultural and Mechanical College, the Board of Supervisors for the University of Louisiana System, and the Board of Supervisors of Louisiana Community and Technical Colleges to establish at each institution under their respective management and supervision mandatory fees to be charged to students enrolled at such institutions and to adjust the amounts of such fees as they deem necessary. Such authority shall apply for the 2015-2016 and 2016-2017 academic years only, and the authority to increase fees pursuant thereto shall terminate on June 30, 2017.

(2) The revenue per full-time equivalent student from all tuition and fee amounts charged to a student plus the revenue per full-time equivalent student from state and local appropriations shall not exceed the national average of total per full-time equivalent student revenue from state appropriations, local appropriations, tuition, and fees as reported by the National Center for Education Statistics by Carnegie classification, which maximum amount may be annually adjusted based on the most recent full-time equivalent funding statistics as reported by the National Center for Education Statistics and adjusted to the current fiscal year using the Higher Education Price Index. This Paragraph shall not apply to the Louisiana State University Health Sciences Center - New Orleans, the Louisiana State University Health Sciences Center - Shreveport, the pharmacy program at the University of Louisiana at Monroe, or the Southern University Law Center.

(3) The total of all tuition and fee amounts charged to a student enrolled in the Louisiana State University Health Sciences Center - New Orleans, the Louisiana State University Health Sciences Center - Shreveport, the pharmacy program at the University of Louisiana at Monroe, or the Southern University Law Center shall not exceed the tuition and fees charged, as reported by the National Center for Education Statistics, of national peers selected by the institution, which maximum amount may be annually adjusted based on the most recent tuition and fee amounts per full-time equivalent student as reported by the National Center for Education Statistics and adjusted to the current fiscal year using the Higher Education Price Index.

B.(1) The authority granted by Subsection A of this Section includes the authority to impose per-credit fees, to impose differential fees for certain programs exclusive of others, and to charge proportional amounts for part-time students and for summer sessions.

(2) The authority granted by Subsection A of this Section is not subject to any limitation on the authority to establish fees and set fee amounts provided for in R.S. 17:3139 et seq.

C. Each management board shall establish a need-based financial assistance fund at each of its member institutions. Each institution shall allocate to its fund funds from its operating budget in an amount not less than five percent of revenues realized by the institution from fees assessed pursuant to this Section. Such funds shall be utilized to provide need-based financial assistance to students at that institution who are eligible to receive a Pell Grant.

D. No revenues generated by fees imposed pursuant to this Section shall be used for any other purpose except for support of the university at which the fees were collected.

E. The authority granted in Subsection A of this Section includes the authority to impose a fee for the administration of any student surveys required or authorized by law.

F. Each postsecondary education management board shall submit a written report to the Senate Committee on Education and the House Committee on Education not later than February 15, 2016, and February 15, 2017, regarding how the fees authorized by this Section were implemented at each institution under its supervision and management, including an overview of the distribution of the monies in the need-based financial assistance fund as provided in Subsection C of this Section.

Acts 2015, No. 377, §1, eff. July 1, 2015.



RS 17:3352 - Degrees; conditions

§3352. Degrees; conditions

A. Each board shall confer degrees evidencing satisfactory completion of the principal courses of study and award diplomas in certification thereof at the colleges and universities under its jurisdiction. However, no degree shall be issued to a student who has failed to comply with all grade point requirements for obtaining such degree as published in the institution's catalog. Each board may provide for the issuance of certificates to evidence satisfactory pursuance of studies not leading to a degree. Any board also may confer appropriate honorary degrees on any persons who have made substantial achievements in literary, artistic, scientific, or technical fields of endeavor, but no degree, whether honorary or earned, shall be conferred except by vote of the board upon the recommendation of the president or chief administrative officer of the system, head of the college or university, and of the faculty of the appropriate college, school, or division of a college or university.

B. All earned degrees and certificates conferred by each board shall be recognized by the courts and other officials of Louisiana as entitling the graduates holding such degrees to the same rights, privileges and immunities in the state of Louisiana as the diplomas, degrees or certificates of any other institution of learning.

Added by Acts 1975, No. 313, §2, eff. July 1, 1975. Acts 1991, No. 744, §1.



RS 17:3353 - Cooperation with public agencies

§3353. Cooperation with public agencies

A. Each board may enter into contracts and agreements with any public agency for the establishment of state or other public offices on the property and in the buildings of the university. It also can enter into contracts and agreements for joint construction, equipment, maintenance and financing of such buildings, and enter into contracts and agreements for the joint financing, supervision and conduct of cooperative enterprises and undertakings.

B. Any public agency is authorized to enter into contracts and agreements with any board for the purposes mentioned in this Section.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975.



RS 17:3354 - Independent audit of financial transactions of a university system, college or university

§3354. Independent audit of financial transactions of a university system, college or university

A. Any board may from time to time cause to be made an independent audit of the financial transactions and accounts of its university system or of any college or university therein.

B. For the performance of an independent audit a board shall employ auditors who have no financial interest in the activities of its university system and who are under no contract of employment or retainer with the university system or any department or division of the state government for purposes other than independent audit. At least one responsible member of the auditing firm or group selected shall be qualified to practice as a certified public accountant.

C. Upon completion of an independent audit, a complete and detailed report of the findings and recommendations of the auditors shall be printed by the board and copies thereof transmitted to the governor and the legislative auditor. The expense of the audit and report shall be borne by the university system out of appropriations.

D. Nothing herein contained shall be construed to eliminate the necessity of an audit required by law to be made by any public auditing agency.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975.



RS 17:3355 - Contracts and purchases; livestock shows and rodeos; food services

§3355. Contracts and purchases; livestock shows and rodeos; food services

A. All purchases, contracts and other business transactions shall be made on terms most favorable to the college or university for which the purchase is made, the contract is executed or to which the business transaction relates. All purchases made and contracts executed shall conform to applicable state laws relating to competitive bidding and the letting of contracts. The purchasing agent of each college and university shall be a deputy purchasing agent of the state central purchasing agency.

B. Notwithstanding the provisions of Subsection A of this Section, each board is hereby authorized and directed to advertise for bids, and to award to the lowest bidder, to contract for the holding and conducting of livestock shows and rodeos.

C. Notwithstanding any other law to the contrary, the management board of any state college or university may after advertisement for and receipt of bids, contract with the lowest responsible bidder for food services, vending operations, and similar other services for a term not to exceed three years. Such a contract may include an option to renew the contract on a year to year basis, not to exceed a period of three years. No increase in a renewal contract price shall exceed the percentage of increase in the consumer's wholesale price index since the previous contract was entered. Such contracts, or renewals of contracts, shall also be approved by the state Division of Administration.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975. Amended by Acts 1976, No. 610, §1.



RS 17:3356 - Official action of boards; vote required

§3356. Official action of boards; vote required

Notwithstanding any other provision of law to the contrary, all official actions of each board shall require the favorable vote of nine members.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975.



RS 17:3361 - Authority of boards to execute leases

PART VII. LEASES OF COLLEGE AND UNIVERSITY PROPERTIES

SUBPART A. LEASES TO ORGANIZATIONS

§3361. Authority of boards to execute leases

A. Each board may grant leases of any portion or portions of the grounds or campus of any college or university or of other immovable property under its supervision and management, for a term not to exceed ninety-nine years for each lease, to any of the following:

(1) An organized national or local college or university fraternity or sorority.

(2)(a) A religious, quasi-religious, or benevolent organization or other nonprofit corporation or association. However, any lease to a nonprofit corporation or association pursuant to this Section resulting in the construction of improvements on or after January 1, 2007, on college or university property shall be subject to design and construction oversight by the office of facility planning and control within the division of administration.

(b) As used in this Paragraph, the phrase "design and construction oversight" means (i) the right to review and approve plans and specifications prior to the commencement of construction and to require such changes as may be necessary to comply with applicable building codes, space standards, where appropriate, and standards ensuring quality of construction, and (ii) the right to conduct periodic inspections during construction to ensure that work is being performed in compliance with the approved plans and specifications.

(c) Each higher education management board shall adopt, subject to approval by the division of administration, office of facility planning and control, and in consultation with the Board of Regents, proposed space standards and quality standards and exceptions thereto on or before January 1, 2007. Changes to the adopted standards shall be subject to the same approval process. The approval of the office of facility planning and control is in addition to the policies and procedures of the Board of Regents and in no way abrogates any authority granted by law to the Board of Regents.

(3) A military organization under the supervision of the state of Louisiana or of the United States of America.

(4) A public body.

(5) A private entity, provided such private entity shall be obligated under the terms of the lease agreement to construct improvements on the leased premises which will further the educational, scientific, research, or public service functions of the board and provided further that the private entity has been selected pursuant to a competitive bid or competitive proposal process.

(6) A business to be located in an area designated by the college or university as a business incubator or research park, subject to the following conditions:

(a) The initial term of the lease shall not exceed thirty years, with an option to renew the lease twice. Each such renewal period shall not exceed ten years.

(b) "Research park" shall mean a Louisiana research park as defined in R.S. 51:1923(11).

B. Each board may permit the lessees to erect, construct, and maintain thereon fraternity or sorority houses or homes, student centers, facilities for religious worship and instruction, armories, storehouses, and other structures. Contracts entered into by a private lessee for the performance of work on the leased premises or the erection, construction, or maintenance of improvements on the leased premises shall not constitute public works contracts.

C. The land leased to any fraternity, sorority, religious or quasi-religious organization shall not exceed one acre.

D. The architectural plans for each house or other structure shall be approved by the board prior to construction on the leased grounds.

E. The provisions of R.S. 39:1643 and Part I of Chapter 10 of Title 41 of the Louisiana Revised Statutes of 1950 shall not be applicable to agreements authorized by this Part.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975; Acts 1985, No. 416, §1; Acts 1999, No. 167, §1; Acts 2006, No. 758, §1, eff. June 30, 2006; Acts 2012, No. 657, §1.



RS 17:3361.1 - Leases for fundraisers that involve firearms

§3361.1. Leases for fundraisers that involve firearms

A. If property at a public postsecondary education institution is leased to a nonprofit corporation or association for the purpose of holding a fundraising event, the lease may authorize and provide for the auction and sale of firearms at the event.

B. Any such lease shall include at a minimum the following conditions:

(1) The firearms to be auctioned are exhibited in a static display at the event.

(2) Campus security is present at the event.

(3) The event shall be held indoors.

(4) The firearms to be auctioned are equipped with a safety lock or other safety feature that renders the firearm nonoperational.

Acts 2014, No. 324, §2.



RS 17:3362 - Rules and regulations governing construction and maintenance of structures

§3362. Rules and regulations governing construction and maintenance of structures

A. Unless waived by written consent of the board, each board, before granting any lease or leases under the provisions of this Subpart, shall, either directly or through the head of the college or university, formulate and adopt such rules, regulations and requirements as it deems necessary or desirable, relative to the erection, construction and maintenance of fraternity or sorority houses, student centers, armories, storehouses or other structures. Any such rules, regulations and requirements shall be incorporated into the contract of lease as a condition precedent to the validity thereof.

B. Unless waived by written consent of the board, there shall be reserved to the board, whether or not stipulated in the lease, the right to require the removal of any fraternity or sorority house, student center, armory, storehouse or other structure erected under the provisions of this Subpart, in the event that the lessee fails, neglects or refuses to comply with the rules, regulations or requirements.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975; Acts 1985, No. 416, §1.



RS 17:3363 - Amendment of rules and regulations

§3363. Amendment of rules and regulations

From time to time each board may amend its rules, regulations, and requirements adopted in accordance with this Subpart, but no such amendments shall affect leases previously granted. However, each board shall have the authority to change its rules, regulations and requirements as to past or present leases to fraternities or sororities.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975.



RS 17:3364 - Rules governing conduct and social activities of people in structures

§3364. Rules governing conduct and social activities of people in structures

Each board, either directly or through the president of the college or university, may adopt such rules or regulations as it deems necessary or desirable relative to the conduct and social activities of people in the houses or other structures erected on the leased grounds under the provisions of this Subpart and may amend these rules and regulations in such manner as is deemed to be in the best interest of the college or university. Unless waived by written consent of the board, failure of any lessee to conform to the rules and regulations shall be cause for the immediate termination of the lease and removal of the houses and structures at the option of the board, and the board shall be the sole judge of the rules and of conformity or nonconformity thereto.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975; Acts 1985, No. 416, §1.



RS 17:3365 - Transfer of lease; sublease; mortgage on structure and lease

§3365. Transfer of lease; sublease; mortgage on structure and lease

A. With the prior written consent and approval of the board, all or any portion of the property or the improvements constructed thereon may be assigned or subleased under such terms and conditions as authorized by the board. The board may lease back all or any portion of the property or the improvements constructed thereon under such terms and conditions as authorized by the board. The term of any assignment, sublease or leaseback may equal but not exceed the term of the original lease.

B. Lessees may grant mortgages on the improvements erected on the leased premises and on the lease, but all such mortgages, as well as the rights of the mortgagees, shall be subject to the rules and regulations and to all the provisions of this Part.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975; Acts 1985, No. 416, §1.



RS 17:3366 - Assistance to college or university sponsored organizations in construction or maintenance of house

§3366. Assistance to college or university sponsored organizations in construction or maintenance of house

Each board may assist any college or university sponsored organization under the supervision of said college or university in the erection, construction or maintenance of facilities on the grounds of the university by unconditionally endorsing or guaranteeing any loan heretofore or hereafter made by any person for such purpose, and in such a manner, for such terms, and on such conditions as the board deems advisable. No such loan shall be so endorsed or guaranteed until the amount, terms and conditions of the loan have been approved by the State Bond Commission; however, this requirement shall not apply to loans endorsed or guaranteed prior to the effective date of this Subpart, or to renewals of such loans.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975.



RS 17:3367 - Authority to execute mineral leases on college and university lands; term; use of revenues

SUBPART B. MINERAL LEASES

§3367. Authority to execute mineral leases on college and university lands; term; use of revenues

A. Each board is authorized to execute and fix the terms and conditions of oil, gas and mineral leases upon any lands owned in whole or in part by the board or held by it for the use and benefit of any college or university under its supervision and management for the purpose of exploration, development, drilling and mining for oil, gas and other minerals in accordance with the provisions of Article IX, Sections 4 and 5 of the 1974 Constitution of the state of Louisiana.

B. Each lease sought to be executed under authority of this Section shall require the prior approval of the State Mineral and Energy Board.

C.(1) Revenues from oil, gas, and mineral leases executed by each board as authorized in Subsection A of this Section shall be allocated to the board which executed the lease, or its successor, and shall be used by the recipient board solely for the benefit of the college or university located on the leased properties. As to each such college or university, these revenues shall be in addition to any other revenues or funds appropriated or otherwise provided for or available to the college or university, and in no case shall any of these revenues be computed or considered by the division of administration or otherwise in determining the amounts to be appropriated to or for the college or university in the general appropriation act or any other act, and in no case shall these revenues, or any part of them, be computed or considered in determination of the allocation of funds under the Board of Regents appropriation formula for higher education.

(2) The revenues received under this Subsection for a college or university shall be used for the following purposes:

(a) To alleviate safety hazards and other bona fide emergency conditions.

(b) To make needed major repairs to buildings, grounds, streets, and parking lots, purchase land, and upgrade utility systems of that institution.

(c) For new capital construction or capital acquisitions.

(d) For establishment of permanent endowment funds from which investment earnings are used for scholarships or as salaries or a supplement for salaries or for other expenses directly related to scholarly work for faculty members at the college or university.

(e) For other operating expenses upon approval of the appropriate public postsecondary education management board.

(3) In order to ensure that the highest priority shall be given to the projects aimed at preserving and improving existing facilities, the Board of Regents shall recommend priorities for emergencies and major repairs required on the college and university campuses.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975. Amended by Acts 1976, No. 474, §1; Acts 1991, No. 897, §1; Acts 2009, No. 196, §1, eff. July 1, 2009; Acts 2010, No. 395, §1.



RS 17:3371 - Student loan funds

PART VIII. STUDENT AID

§3371. Student loan funds

A. The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College is the official custodian and responsible for the administration of the diamond jubilee loan fund.

B. Each board is the official custodian and responsible for the administration of all funds created and held in trust for the purpose of making loans to needy students at any of the colleges and universities under its supervision and management. It shall have full power to sue for the recovery of any unpaid loans made from such funds.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975.



RS 17:3381 - Transportation for college students; transportation for other students subject to restrictions; authority to establish and collect bus transportation fees

PART IX. MISCELLANEOUS PROVISIONS

§3381. Transportation for college students; transportation for other students subject to restrictions; authority to establish and collect bus transportation fees

A. A city, parish, or other local public school board may enter into contracts with individuals, partnerships, or corporations domiciled in this state to furnish transportation to students attending any institution under the supervision and management of the Board of Supervisors for the University of Louisiana System, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors of Community and Technical Colleges, or the Board of Supervisors of Southern University and Agricultural and Mechanical College, or may furnish such transportation themselves, and pay for the same in the manner provided for defraying other expenses. Students receiving transportation may be charged a bus transportation fee in an amount not to exceed the actual cost of providing the transportation service. A school board shall establish such fees and shall provide for their collection.

B. A city or parish school board may adopt rules and regulations in accordance with this Section under which students other than qualified college students, such as exceptional or vocational-technical students, may be transported. However, the provision of transportation to such other students shall not result in the denial of transportation to an otherwise qualified college student nor result in the increase of the direct cost of buses and salaries and expenses of bus operators incurred by the school board in providing such transportation. Students receiving transportation may be charged a bus transportation fee in an amount sufficient to completely offset the actual cost of providing the transportation service. A school board shall establish such fees and shall provide for their collection.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975. Amended by Acts 1982, No. 298, §1; Acts 1986, No. 863, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2013, No. 220, §6, eff. June 11, 2013.



RS 17:3382 - Teacher certification programs in instruction of elementary school French

§3382. Teacher certification programs in instruction of elementary school French

A. The Board of Supervisors for the University of Louisiana System, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, and the Board of Supervisors of Southern University and Agricultural and Mechanical College are hereby required to direct institutions under their control which presently offer teacher certification programs in the instruction of high school French, to similarly offer teacher certification programs in the instruction of elementary school French.

B. The provisions of Subsection A shall not be construed to prevent an institution from offering teacher certification in elementary school French even though said institution lacks a teacher certification program in high school French.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975; Acts 2013, No. 220, §6, eff. June 11, 2013.



RS 17:3383 - Repealed by Acts 1998, 1st Ex. Sess., No. 116, 2.

§3383. Repealed by Acts 1998, 1st Ex. Sess., No. 116, §2.



RS 17:3384 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§3384. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 17:3385 - Cessation of regionally accredited institutions of higher education; notification; preservation of student records

§3385. Cessation of regionally accredited institutions of higher education; notification; preservation of student records

A. Except as provided in Subsection B of this Section, at least ninety days prior to any regionally accredited institution of higher education ceasing to function as an institution of higher education, the chief executive officer of the institution shall:

(1) Notify the Board of Regents of the intention to cease the institution's operations as an institution of higher education and to include in such notification the anticipated date of cessation.

(2) Designate an organization with which the institution has made arrangements to serve as the repository for the institution's student records and notify the Board of Regents of the name, telephone number, and address of the organization.

(3) Make whatever arrangements with the organization designated to serve as a repository for student records as are necessary to assure that:

(a) Every student record or a legible copy thereof is transported to the designated organization not more than ten days following the day the institution ceases to operate as an institution of higher education.

(b) Each student's record once under the control of the designated repository is preserved in a manner which insures that the records are continually available to:

(i) Each former student for the ordering of transcripts or any other legitimate purpose.

(ii) The appropriate state agency for audit of any state program for aid to institutions or students. Such records shall be maintained within the boundaries of the state until the appropriate state agency has had a reasonable opportunity to conduct such an audit.

(iii) For any other purpose required by law.

B. Whenever the decision to cease to operate a regionally accredited institution of higher education is reached by the governing authority of such institution less than ninety days from the anticipated date of cessation, the chief executive officer of such institution shall provide the notifications required in Subsection A of this Section within twenty-four hours of the occurrence of the decision.

C. For the purposes of this Section, the following definitions shall apply:

(1) "Arrangements" means any contract or other agreement, compensated or otherwise, which requires the repository organization to perform the functions as prescribed in Paragraph (3) of Subsection A of this Section.

(2) "Organization" means any governmental agency, office, or department; public or independent institution of higher education; or, any profit or nonprofit enterprise or business.

(3) "Student record" means any record that contains an indication of academic achievement, registration, or attendance of any student that has ever attended the institution of higher education which is ceasing operations. Such records may be preserved in the original or in any copy form, including microfilm, which is true and accurate and may readily be used for reproduction.

Acts 1984, No. 248, §1, eff. June 30, 1984.



RS 17:3386 - Surplus funds; retention; use; exceptions

§3386. Surplus funds; retention; use; exceptions

A. Except as otherwise provided by this Section, any public college or university or any consortium of colleges and universities which adopts a building and facility preventative maintenance program approved by the Board of Regents may retain any funds appropriated or allocated to such college, university, or consortium thereof from the state general fund which remain unexpended and unobligated at the end of the fiscal year, provided that not less than fifty percent of such retained funds shall be maintained by the college, university, or consortium thereof in a preventative maintenance reserve fund, and the monies from such reserve fund shall be used solely for preventative maintenance purposes in accordance with the approved plan. Retained funds shall be spent only on nonrecurring projects and such expenditures are subject to approval by the appropriate postsecondary education management board, the Board of Regents, and the Joint Legislative Committee on the Budget. Such expenditures shall be contained in a report submitted to the Board of Regents no later than September fifteenth.

B. Before approving the building and facility preventative maintenance program of a public college, university, or consortium thereof, the Board of Regents shall determine that the college, university, or consortium thereof has a preventative maintenance reserve fund.

C. The provisions of this Section shall not apply to any state general fund appropriation which was made for a specific purpose in the General Appropriation Act for any fiscal year and which remains unexpended or unobligated at the end of any fiscal year. Such monies shall not be retained by any institution identified in Subsection A of this Section.

D. Except as otherwise provided by this Section, no public postsecondary education institution as provided in Subsection A of this Section may carry forward more than two percent of its prior fiscal year's state general fund appropriation or allocation under the provisions of Subsections A and B of this Section.

E. Notwithstanding any provision of law to the contrary, an institution that is determined by the Board of Regents to have met the short-term targets established in the performance agreement entered into pursuant to Part II of Chapter 24 of this Title (R.S. 17:3139, et. seq.) may retain any funds appropriated or allocated to such college, university, or consortium thereof, excluding those as specified in Subsection C of this Section, which remain unexpended and unobligated at the end of the fiscal year, in accordance with R.S. 17:3139.5(5)(a)(i) and such funds shall be used at the institution's discretion.

Acts 1988, No. 912, §1; Acts 1995, No. 910, §1, eff. June 28, 1995; Acts 1997, No. 1478, §1, eff. July 15, 1997; Acts 2010, No. 741, §1, eff. June 29, 2010; Acts 2011, No. 418, §1, eff. July 12, 2011.



RS 17:3387 - Bus transportation to and from postsecondary institutions; authority of postsecondary institutions including vocational-technical schools to contract; payment of costs

§3387. Bus transportation to and from postsecondary institutions; authority of postsecondary institutions including vocational-technical schools to contract; payment of costs

A. Any institution under the supervision and management of the Board of Supervisors for the University of Louisiana System, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors of Community and Technical Colleges, or the Board of Supervisors of Southern University and Agricultural and Mechanical College may enter into contracts with individuals, partnerships, or corporations domiciled in this state to furnish bus transportation to students attending the respective institution.

B. Bus transportation to and from postsecondary education institutions may be provided, under this Section, for students along major transportation routes of the normal enrollment area and where routes can be economically justified.

C. The direct costs of providing such transportation, including salaries and expenses of bus operators, shall be borne by the individual institutions and the costs shall be paid out of student fees assessed to those students who use such transportation. The management boards may provide for the establishment and collection of fees to cover the cost of such transportation or a portion of such cost.

Acts 1987, No. 368, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2013, No. 220, §6, eff. June 11, 2013.



RS 17:3388 - Fluency in the English language; faculty; evaluation; certification; penalties

§3388. Fluency in the English language; faculty; evaluation; certification; penalties

A.(1) After September 1, 1992, no member of the instructional faculty who has failed to demonstrate fluency in the English language shall teach any course in any public college or university. The higher education management boards shall adopt and implement procedures that are consistent with Board of Regents policy to assess and certify the English fluency of every member of the instructional faculty.

(2) Certification shall be submitted to the Board of Regents in the form and manner it prescribes. Such submission, however, shall occur not later than one year following the employment of a member of the instructional faculty.

B. "Instructional faculty" as used in this Section shall mean every member of an institution of higher education, other than visiting faculty but including graduate teaching assistants, who teaches one or more undergraduate credit courses. However, nothing in this Section shall be interpreted to include the requirement of English fluency instruction in any of the following courses:

(a) Foreign language courses or courses designed to be taught predominately in a foreign language.

(b) Student participatory and activity courses such as clinics, studios, seminars, and laboratories.

(c) Special arrangement courses such as individualized instruction and independent study courses.

(d) Continuing education courses.

Acts 1991, No. 754, §1.



RS 17:3389 - University research and development parks; tax exemptions

§3389. University research and development parks; tax exemptions

A. The legislature finds that development of research and development parks in association with public or regionally accredited independent universities in the state, with quality facilities for research and development, manufacturing of goods resulting from and related to research and development activities, and related support services and concerns, will benefit the citizens of Louisiana through improved scientific information and technology and through improved economic conditions and creation of jobs. It is the intent of this Section to provide for the reduction in taxes which would otherwise be payable by concerns which conduct such enterprises and activities in order to encourage their location in such park areas and to provide them with greater resources which may be used for further development and economic activity which will further expand the capabilities of the concerns located in such parks.

B. For purposes of this Section, the following terms shall have the meaning hereinafter ascribed to them, unless the context clearly indicates otherwise:

(1) "Board" means the State Board of Commerce and Industry, or its successor.

(2) "Committee" means the Joint Legislative Committee on the Budget.

(3) "Concern" means any manufacturing, research and development, support, or service business entity whose primary activity is related to research and development or support of such entities and which meets eligibility criteria established by the secretary by rule. A concern shall be technology-based and innovatively growth-oriented as defined by rules promulgated by the secretary.

(4) "Department" means the Department of Economic Development.

(5) "Governing authority" means the governing body of a political subdivision.

(6) "Park area" means the area included in any research and development park which is operated in association with a public or regionally accredited independent university in the state.

(7) "Political subdivision" means a political subdivision as defined in Article VI, Section 44(2) of the Constitution of Louisiana.

(8) "Secretary" means the secretary of the Department of Economic Development.

C.(1) The board, with the approval of the governor and the committee, may enter into contracts for periods not exceeding five years with concerns located or to be located in the park area under which such concerns are granted rebates of, exemptions from, and/or credits for the taxes imposed by this state and by political subdivisions as provided in Subsection E, upon the terms, conditions, and limitations specified in this Section and subject to such other terms, conditions, and limitations as the board, on recommendation of the department, deems to be in the best interests of the state.

(2) Each contract entered into under authority of this Section may be renewed for periods of up to five years, provided that the total number of years of rebate, exemption, and/or credit shall not exceed ten years. Rebates, exemptions, or credits may only be granted for expenditures made after the date of the preliminary approval by the Board of Commerce and Industry. Any renewal of a rebate and/or exemption shall become effective only if the governing authority levying the tax approves such renewal prior to action by the board to renew such rebate and/or exemption.

(3) The authority of the board to contract for rebates of and/or exemptions from taxation of a political subdivision shall become effective when the governing authority of the political subdivision files with the board a resolution, duly adopted by the governing authority, which provides for participation by the political subdivision in the program provided by this Section and provides that the board is authorized to grant rebates and/or exemptions from the taxation of the political subdivision as provided in this Section. A separate resolution shall be required to authorize the granting of rebates and/or exemptions for each park area which is wholly or partly within the jurisdiction of the political subdivision.

(4) Upon violation of any of the terms and conditions of the contract under which rebates, exemptions, and/or credits are granted, the board, with approval of the governor, shall give notice thereof in writing, and unless the violation is corrected within ninety days, any remaining portion of the rebate of, exemption from, and/or credit for taxation granted under any contract entered into under this Section may be terminated.

(5)(a) All rebates of, exemptions from, and/or credits for state taxation granted under contracts entered into under authority of this Section shall be listed, together with the amount thereof, by the board and a copy of each such listing shall be submitted to the Department of Revenue which shall maintain a record thereof and shall include such rebates, exemptions, and/or credits in the annual tax exemption report prepared under authority of R.S. 47:1517. Whenever any such rebate, exemption, and/or credit, or any part thereof, ceases by reason of a violation of the terms of the contract under which it was granted, or for any other cause, the board shall notify the Department of Revenue.

(b) All rebates of and/or exemptions from taxation of a political subdivision granted under contracts entered into under authority of this Section shall be listed, together with the amount of the rebates and/or exemptions, by the board and a copy of each such listing shall be submitted to the governing authority of each affected political subdivision and to the agency or officer which collects such taxes. The governing authority shall maintain a record thereof. Whenever any such rebate and/or exemption, or any part thereof, ceases by reason of a violation of the terms of the contract under which it was granted, or for any other cause, the board shall notify any affected governing authority and the tax collecting officer or agency.

D.(1) Applications for contracts of rebate, exemption, and/or credit shall be addressed to the department. A copy of any application requesting rebate of and/or exemption from taxes of any political subdivision shall be transmitted by the applicant to the governing authority of each political subdivision levying any such taxes. The department shall review the application to determine whether the requirements for a contract have been satisfied, and shall determine whether rebates, exemptions, and/or credits should be provided in a contract or contracts. The Department of Revenue shall aid the department in determining whether the tax information furnished by the applicant is true and correct.

(2) The board shall review any recommendations for rebates, exemptions, and/or credits made by the department. The board shall conduct public hearings on any application for rebate, exemption, and/or credit, upon such terms and under such procedures as it shall promulgate by regulation. Notice of such hearing shall be given to the governing authority of any political subdivision which levies taxes for which rebate and/or exemption is requested. The board shall forward its recommendations, together with all supporting documents and the recommendations of the department, to the governor and the committee.

(3) The department and the board may make and promulgate such rules and regulations consistent with the provisions of this Section as are necessary to carry out the provisions of this Section. The board, based upon recommendations by the department and the Department of Revenue, shall establish by rule criteria for granting rebates, exemptions, and/or credits pursuant to this Section. Such criteria shall be established so as to assure that rebates, exemptions, and/or credits are granted to concerns which are viable and which will contribute to the improved technology of the state and to the development of the park and the expanded capability of the concern requesting the rebate, exemption, and/or credit and of other concerns in the park. Such criteria may provide for consideration of any and all factors which are relevant to the continued and expanded operations of the applicant, including but not limited to the following:

(a) The benefits to the state in terms of continued employment opportunities, expenditures for goods and services, and contributions to the revenue base of the state and local governments, and the creation of new and additional permanent jobs.

(b) Competitive conditions existing in other states or in foreign nations.

(c) The economic viability of the applicant, and the effect of any tax rebates, exemptions, and/or credits on economic viability.

(d) The effects on the applicant of temporary supply and demand conditions.

(e) The effect of casualties and/or natural disasters.

(f) The effects of United States and foreign trade policies.

(g) The effect of federal laws and regulations bearing on the economic viability within the state of the applicant.

(h) The competitive effect of like or similar rebates, exemptions, and/or credits granted to other applicants.

E.(1) Whenever the governor and the committee find that a concern satisfies the requirements of this Section and the criteria established by rule, they shall advise the board that it may enter into a contract with such concern providing for the tax rebates, tax exemptions, and/or tax credits as provided in this Section.

(2) Exemptions from taxation may be granted for any of the following:

(a) The state corporation franchise tax.

(b) The state corporation income tax.

(c) Any other taxes imposed directly by the state on the applicant.

(3) Rebates for taxes paid may be granted for any of the following:

(a) Sales and use taxes imposed by the state and/or any political subdivision on machinery and equipment to be used by the applicant, on materials and building supplies, whether purchased directly or through a contractor, to be used in repair, reconstruction, modification, or construction of plant or facilities, and on materials and supplies necessary for or used in the manufacture or production of the product of the applicant.

(b) Sales and use taxes imposed by the state or by any political subdivision on any other goods and services used or consumed by the applicant.

(4)(a)(i) The total annual amount of state tax rebates and/or exemptions granted to a concern under the provisions of Paragraphs E(2) and (3) for any fiscal year shall not exceed thirty percent of the liability for corporate franchise, income, and state sales and use taxes of the concern during the fiscal year preceding the fiscal year for which the rebates and/or exemptions are granted, or such amount as shall be established by contract.

(ii) The total annual amount of rebates of sales taxes of a political subdivision granted to a concern under the provisions of Subparagraphs E(3)(a) and (b) for any fiscal year shall not exceed one hundred percent of the liability for sales taxes due to that political subdivision by the concern during the fiscal year preceding the fiscal year for which the rebates are granted, or such amount as shall be established by contract.

(iii) No firm, foreign or domestic, subsidiary, contractor, supplier, support service, or coentity shall be allowed any rebate, exemption, and/or credit authorized pursuant to Items E(4)(a)(i) and (ii) unless the facility is physically located within the confines of the park area.

(b) Notwithstanding the provisions of Item E(4)(a)(i), in addition, a tax credit may be granted against the tax liability due for the corporation income tax, and the corporation franchise tax, which credit shall not exceed the cost of purchase by the concern of machinery and scientific equipment used on premises of a concern located in the park area. Such cost may be allocated to the tax liability for up to five tax years as established by contract. Board rules shall provide for the types of machinery and scientific equipment which shall be eligible for this credit.

F. In addition to the rebates, exemptions, and/or credits provided by this Section, the board shall promulgate rules and regulations which clarify the term "manufacturing establishment" for ad valorem tax exemption purposes, pursuant to Article VII, Section 21(F) of the Constitution of Louisiana, as it relates to research and development related manufacturing and manufacturing in support thereof in order to enable concerns in a park area which engage in any activity which may be eligible for ad valorem tax exemptions to apply therefor. No ad valorem tax exemption shall be for more than a total of five years, with the option of renewal for another five years. However, the total number of years of exemption shall not exceed ten years.

Acts 1991, No. 1023, §2; Acts 1992, No. 990, §2.



RS 17:3390 - Private nonprofit corporations which support public higher education institutions; findings; status; private funds

§3390. Private nonprofit corporations which support public higher education institutions; findings; status; private funds

A. The legislature finds that private support enhances the programs, facilities, and research and educational opportunities offered by public institutions of higher education in Louisiana. Therefore, each higher education management board and institution is hereby encouraged to promote the activities of alumni associations, foundations, and other private, nonprofit organizations that raise private funds for the support of public institutions of higher education. Further, it is recognized that private, nonprofit organizations under the direction and control of private individuals who support institutions of higher education are effective in obtaining private support for those institutions.

B. A nonprofit corporation, whose principal purpose is to support one or more programs, facilities, or research or educational opportunities offered by public institutions of higher education, including but not limited to any nonprofit corporation whose primary purpose is to finance the design, construction, renovation, or equipping of facilities to be leased to such public institutions of higher learning, shall be a private entity that shall not be deemed to be a public or quasi public corporation or an administrative unit, public servant, employee, or agent of any institution of higher education for any purpose whatsoever if it meets all of the following criteria:

(1) The majority of the voting members of the corporation's board of directors are not members or employees of a higher education management board.

(2) The corporation is under the management and control of a board of directors elected by the members or shareholders of the corporation.

(3) The corporation reimburses, either directly or through in-kind services, the cost of housing, personnel, which personnel shall remain public servants for all purposes, and other support furnished to the corporation by any institution of higher education, if any such support is furnished.

C. The receipt, investment, or expenditure of public funds shall not affect the private status of any corporation meeting the criteria set forth in Subsection B of this Section; however, books and records of any such corporation, to the extent that such books and records directly pertain to the receipt, investment, or expenditure of public funds, shall be subject to R.S. 44:1 et seq. No other books and records of any such corporation shall be subject to R.S. 44:1 et seq.

D.(1) Alumni associations, alumni foundations, and other private, nonprofit alumni organizations that raise private funds for the support of public institutions of higher education, and nonprofit corporations whose primary purpose is to finance the design, construction, renovation, or equipping of facilities to be leased to such public institutions of higher education, shall have a financial accounting system established pursuant to customary and current accepted accounting standards. Except as provided in Paragraph (3) of this Subsection, the financial affairs of the organizations shall be audited annually in accordance with generally accepted auditing standards by an independent professional auditor who shall furnish to the legislative auditor copies of his annual audit.

(2) With regard to an audit received by the legislative auditor from any nonprofit corporation, the primary purpose of which is to design, construct, renovate, or equip a facility to be leased to a public institution of higher learning which is under the management of the Board of Supervisors of Community and Technical Colleges, the legislative auditor may recommend to the Legislative Audit Advisory Council that an audit be conducted by the legislative auditor pursuant to and in the manner provided in R.S. 24:513. Upon such recommendation, the Legislative Audit Advisory Council may direct that such an audit be conducted.

(3)(a) Any alumni association, alumni foundation, or other private, nonprofit alumni organization that raises private funds for the support of a public institution of higher education which receives seventy-five thousand dollars or less in funds in a fiscal year shall not be required to have an audit. However, the organization shall execute a certification indicating that it received seventy-five thousand dollars or less in funds in the fiscal year and shall prepare a sworn financial statement.

(b) The sworn financial statement required by this Paragraph shall be prepared in accordance with generally accepted accounting principles and include the disclosures required by state and federal regulations. The sworn financial statement shall include a recital that it presents fairly, in all material respects, the financial condition and results of operations of the organization; that the organization has maintained a system of internal control structure sufficient to safeguard assets and comply with laws and regulations; and that the organization has complied with all laws and regulations or shall acknowledge exceptions thereto.

(c) Copies of the certification and sworn financial statement shall be furnished to the legislative auditor.

E.(1) Any institution of higher education may permit a private, nonprofit corporation to purchase tickets to any event sponsored by the institution not to exceed twelve percent of the tickets available for the event.

(2) In addition to any tickets purchased pursuant to the authorization in Paragraph (1) of this Subsection and only with the prior approval of the appropriate higher education management board, any institution of higher education may permit a private, nonprofit corporation to purchase tickets to any athletic event sponsored by the institution when the event is held in a facility owned by the institution and the tickets provide access to seats or seating areas located in an addition to the facility which is constructed by the corporation.

(3) If the corporation pays the full price of admission for which such tickets are sold to other members of the public, then any funds received by the corporation from the resale of the tickets shall not be public funds for any purpose.

F. Notwithstanding any other provision of this Section or of other law to the contrary, any request for payments of over one thousand dollars for any single transaction to, or on behalf of, or to reimburse the expense of a public employee of a public higher education institution or a public employee or officer of a management board of a public higher education institution by a nonprofit organization shall be approved in writing by the appropriate public higher education management board in accordance with written policies and procedures. All requests, approvals, and documents provided to a higher education institution or management board in connection with such requests or approvals, shall be retained by the public higher education institution or public higher education management board and shall be subject to inspection, examination, copying, and reproduction in accordance with the provisions of R.S. 44:1 et seq.

Acts 1992, No. 1055, §1; Acts 1998, 1st Ex. Sess., No. 125, §1, eff. May 5, 1998; Acts 2004, No. 533, §1, eff. June 25, 2004; Acts 2004, No. 710, §1; Acts 2008, No. 505, §1, eff. June 25, 2008.



RS 17:3394.1 - Community and technical colleges facilities improvement and enhancement; intent

PART IX-A. COMMUNITY AND TECHNICAL COLLEGES FACILITIES

IMPROVEMENT AND ENHANCEMENT

§3394.1. Community and technical colleges facilities improvement and enhancement; intent

It is the intent of the legislature to ensure that the institutions of the Louisiana Community and Technical College System are responsive to the workforce needs of this state. This Part enumerates specific facilities within that system which have been determined to be extraordinarily vital to the state's response to the need for a competent and skilled workforce and which are in need of capital improvement or enhancement. The authorities granted to the Board of Supervisors of Community and Technical Colleges pursuant to this Part are intended to facilitate the finance of capital improvements and enhancements for the projects enumerated herein and to ensure their completion in an expeditious manner.

Acts 2007, No. 391, §1, eff. June 30, 2007; Acts 2008, No. 220, §7, eff. June 14, 2008.



RS 17:3394.2 - Definitions

§3394.2. Definitions

As used in this Part, the following words and terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) "Annual appropriation dependency clause" shall mean a clause which shall be included in any financing arrangement which provides that if, after a diligent and good faith effort by the state to appropriate funds for the payment of sums due under a financing agreement, such funds are not appropriated, such agreement shall be terminated, and the state shall not be liable for the payment of further sums due thereunder.

(2) "Board" means the Board of Supervisors of Community and Technical Colleges.

(3) "Corporation" means the nonprofit corporation which may be utilized to accomplish the purposes of this Part.

(4) "Division of administration" means the division of administration created within the office of the governor by Title 39 of the Louisiana Revised Statutes of 1950.

(5) "Project" means the acquisition, purchase, construction, renovation, improvement, or expansion of a public facility, to be financed as authorized and provided in this Part and R.S. 17:3361, et seq., to be limited to those public facilities and purposes identified in R.S. 17:3394.3.

(6) "Public facilities" means buildings, equipment, and other permanent property or immovable property of the colleges within the Louisiana Community and Technical College System, as specifically identified in R.S. 17:3394.3.

Acts 2007, No. 391, §1, eff. June 30, 2007; Acts 2008, No. 220, §7, eff. June 14, 2008.



RS 17:3394.3 - Authority of board to execute agreements related to the finance of capital improvements and enhancements; nonprofit corporation; administration and management of projects

§3394.3. Authority of board to execute agreements related to the finance of capital improvements and enhancements; nonprofit corporation; administration and management of projects

A.(1) Projects contained in this Section may, at the direction of the board, be funded through the issuance of bonds, notes, or other evidences of indebtedness or through financing programs provided by the Louisiana Local Government Environmental Facilities and Community Development Authority, pursuant to R.S. 33:4548.1 et seq., or a public trust duly organized pursuant to R.S. 9:2341 et seq., having for its beneficiary the state, with the approval of the State Bond Commission.

(2) Bonds, notes, or other evidences of indebtedness may be issued as serial bonds or as term bonds and shall bear such date or dates, mature at such time or times, not exceeding thirty years from their respective dates, bear interest at such rate or rates, including variable, adjustable, or zero interest rates, be payable at such time or times, be in such denominations, be sold at such price or prices, at public or private negotiated sale, after advertisement as is provided for in R.S. 39:1426 et seq., be in such form, carry such registration and exchangeability privileges, be payable at such place or places, be subject to such terms of redemption, as may be provided in the indenture, trust agreement, or resolution relating to such bonds. Bonds, notes, or other evidences of indebtedness may be sold in such manner and from time to time as may be determined by the issuer and the board to be most beneficial, subject to approval of the State Bond Commission.

(3) Projects contained in this Section shall not be required to be included in the annual comprehensive capital budget nor obtain legislative approval as provided in R.S. 39:112(G).

(4) Construction projects contained in this Section shall be managed and administered by a corporation established for such purposes, regardless of the source of revenues used to fund such construction projects. Notwithstanding any provision of this Chapter to the contrary, the corporation shall adhere to the following requirements with respect to any project it undertakes pursuant to this Section:

(a) The corporation shall disclose on the board's internet homepage and make available consistent with the Public Records Law its property interest and that of any party contracting with the corporation in connection with a project.

(b) The corporation shall disclose on the board's internet homepage and make available consistent with the Public Records Law its responsibilities and those of any party contracting with the corporation in the development of a project.

(c) The corporation shall disclose on the board's internet homepage and make available consistent with the Public Records Law its responsibilities and those of any party contracting with the corporation with respect to the financing of a project.

(d) The corporation shall disclose the contracts it enters into in connection with a project on the board's internet homepage and make the contracts available consistent with the Public Records Law.

(e) The president of the Louisiana Community and Technical College System or his designee shall be provided reasonable notice of and all materials relating to and be allowed to attend and participate in all meetings of the corporation's board of directors and of any committee thereof charged with the procurement, management, or oversight of a project.

(f)(i) Each board member of the corporation and each member of his immediate family who derives any thing of economic value directly, through any transaction involving the corporation or who derives any thing of economic value of which he may be reasonably expected to know through a person which has bid on or entered into or is in any way financially interested in any contract, subcontract, or any transaction under the supervision or jurisdiction of the corporation shall disclose the following substantially in accordance with the Code of Governmental Ethics: the amount of income or value of any thing of economic value derived; the nature of the business activity; the name and address of filer and name of and relationship to the board member, if applicable; and the name and business address of the legal entity, if applicable.

(ii) The corporation shall adopt and maintain a policy on conflicts of interest, which shall include provisions requiring the corporation's board of directors and committee members to make appropriate disclosures of any actual or potential conflicts of interest and requiring, following disclosure of a conflict, the member who discloses such a conflict to physically leave any meetings for the duration of any discussion concerning the matter disclosed, to abstain from voting on any issues relating to the matter disclosed, and to refrain from any discussion designed to influence or otherwise participating in any decision-making process relating to the matter disclosed.

(g) Prior to beginning construction or management of any project in excess of fifty thousand dollars of total installed costs, the corporation or the board shall hold a public meeting in accordance with the Open Meetings Law. The corporation or the board shall consider any public input provided at such public meeting prior to beginning construction or selecting any contractor. The minutes of all meetings of the corporation shall be published on the board's internet homepage and made available consistent with the Public Records Law.

(h) For any project in excess of fifty thousand dollars of total installed costs, the corporation shall issue a request for qualifications or request for proposals to select contractors for any project. The procedures for issuing such a request shall be consistent with procurement through competitive sealed bid or competitive negotiation and include the following provisions:

(i) The corporation shall establish and use public announcement procedures for solicitation of letters of interest from qualified contractors. Such public announcement procedures shall include a requirement for advertisement on the board's internet home page and in a newspaper of general circulation in the parish or municipality where the project is situated. The corporation shall include a deadline for submission of letters of interest within any such public announcement. All such notices shall be posted no less than twenty days prior to selecting a contractor for a project.

(ii) The corporation shall provide a request for qualifications package or request for proposals package to any contractor who submits a letter of interest. All required information shall be identified in the package and in the standard response forms.

(i) The corporation shall require interested contractors to include the following items in their responses to the request for qualifications package or request for proposals package:

(i) Financial disclosure statements, substantially in accordance with R.S. 42:1114, by which a contractor or his immediate family who derives any thing of economic value, directly, through any transaction involving the board or the corporation or who derives any thing of economic value of which he may be reasonably expected to know through a person which has bid on or entered into or is in any way financially interested in any contract, subcontract, or any transaction involving the board or the corporation shall disclose the following: the amount of income or value of any thing of economic value derived; the nature of the business activity; the name and address, and relationship to the contractor, if applicable; and the name and business address of the legal entity, if applicable.

(ii) Proposed responsibilities of interested contractors in the development of the project.

(iii) Proposed responsibilities with respect to the financing of the project.

(iv) Statements of qualification concerning the experience and resources of the prospective contractor.

(j) The corporation shall evaluate and grade all responses. Alternatively, an advisory committee authorized by a cooperative endeavor agreement with the state of Louisiana may evaluate and grade all responses. The corporation shall develop and make public its selection criteria for selecting a contractor on a project. The corporation shall consider the following nonexclusive list of factors as part of its selection process:

(i) Professional training and experience of key personnel in general and as related to the project described in the request for qualifications.

(ii) Capacity for timely completion of the work.

(iii) Past performance on projects of a similar nature to the project described in the request for qualifications.

(iv) Any criteria that apply to project-specific needs.

(v) Cost of services. The corporation is not required to select the lowest cost submission, but it shall consider the cost of services as one of the various factors in evaluating the responses.

(k) After reviewing all submissions made in response to the request for qualifications or request for proposals, selecting a qualified contractor, and obtaining approval in writing for the letting of the contract from the board, the corporation shall submit letters to the selected proposing parties notifying them of their selection and begin contract negotiations. The corporation shall also submit letters with a statement identifying the selected proposing party to all parties who submitted responses but were not selected. The corporation shall make available for inspection, by any party who submitted a response, scoring sheets or other materials utilized in selecting the selected proposing parties, which sheets or materials shall include the criteria outlined in Subparagraph (j) of this Paragraph, subject to protections of information provided in Subparagraph (l) of this Paragraph.

(l) The corporation shall make at least one copy of each response to its request for qualifications or proposals available consistent with the Public Records Law. All documents submitted to the corporation that are made available to the public shall be provided in a form that protects against the disclosure of any of the following that have been marked "CONFIDENTIAL" by the submitting party:

(i) Proprietary or trade secret information of a submitting party pertaining to any code, pattern, formula, design, device, method, or process.

(ii) Financial records of a submitting party.

(iii) Specific cost estimates produced and submitted by a submitting party.

(m) Information protected from disclosure by Subparagraph (l) of this Paragraph may be disclosed as agreed to by the submitting party and the corporation.

(n) The corporation shall continuously review and monitor the status of and contractor performance for each project that the corporation undertakes. The corporation shall make available on the board's internet homepage and consistent with the Public Records Law annual reports explaining contractor performance for each project that it has undertaken or completed during the previous year, listing those projects that are expected to be solicited for bid within the next year, listing those projects that are in progress, listing those projects removed from consideration during the prior year, identifying all contractors for each project completed or in progress, and accounting for all funds expended on each project. Each annual report shall be completed, made available for public inspection, and submitted to the Joint Legislative Committee on the Budget by April thirtieth in the calendar year following the calendar year that is the subject of the annual report. Each annual report and all books and records of the corporation directly pertaining to the expenditure of project funds, including but not limited to all design and construction contracts, change orders, and pay applications, shall be maintained for a minimum of three years following final completion of the project and shall be subject to audit by internal or external auditors selected by the board.

(o) All records that are public records pursuant to this Paragraph may be maintained in an electronic format.

(5) The board shall exercise its authority granted pursuant to R.S. 17:3361, et seq., as may be necessary to provide for the completion of the projects enumerated in this Section. The board may grant leases of property under its supervision to a nonprofit corporation or to an entity authorized to issue bonds as set forth in Paragraph (1) of this Subsection for the purpose of financing such projects, and the sum total amount to be financed therefor shall equal no more than the total value of all projects listed herein, plus an amount equal to fifteen percent of such total, together with other requirements including but not limited to costs of issuance, capitalized interest, if any, credit enhancement and related costs. Notwithstanding any provision of R.S. 17:3361, et seq., to the contrary, the term of any lease agreement made for purposes of this Part shall not exceed thirty years. No monies shall be appropriated for the purposes set forth in this Part for the projects set forth in Subsection B of this Section until July 1, 2008. No monies shall be appropriated for the purposes set forth in this Part for the projects set forth in Subsection C of this Section until July 1, 2015.

B. For the purposes of this Part, the following projects and the projects set forth in Subsection C of this Section shall comprise the entirety of public facilities and projects to be financed under the authorities of this Part and R.S. 17:3361 et seq. with respect to these projects. The dollar value listed, plus an amount equal to fifteen percent, together with other requirements including but not limited to costs of issuance, capitalized interest, if any, credit enhancement and related costs, is the maximum amount that may be financed for each of the following projects:

(1) LOUISIANA TECHNICAL COLLEGE

(a) Evangeline Campus, St. Martin               Region 4                           $8,000,000

Replacement of campus buildings on campus-owned land across

the street from existing location.

(b) Huey P. Long Campus, Winnfield          Region 6                         $10,000,000

Replace and relocate facilities to more accessible location on

college-owned land.

(c) Northwest Louisiana Campus, Minden   Region 7                         $14,000,000

Expand campus in location on college-owned land.

(d) Young Memorial Campus, Morgan City Region 3                           $5,200,000

Construct buildings needed for non-marine programs.

(e) Florida Parishes Campus, Greensburg     Region 9                           $8,000,000

Acquisition of eight-acre site and construction of facilities.

(f) Westside Campus, Plaquemine                Region 2                           $3,000,000

Replacement of buildings and relocation of campus.

(g) Gulf Area Campus, Abbeville                 Region 4                           $6,000,000

Restoration of current facilities.

(h) Shelby M. Jackson Campus, Ferriday     Region 6                           $4,500,000

Repair and replacement of facilities on college-owned land.

(i) Sidney N. Collier Campus, New Orleans Region 1                         $11,900,000

Relocation of campus, acquire land and buildings.

(2) COMMUNITY COLLEGES

(a) L.E. Fletcher Technical Community College, Houma                    $21,300,000

Construction of classroom lab and office building; water survival

training facility at LAMPI and construction of marine/welding

transportation building.

(b) Sowela Technical Community College, Lake Charles                    $13,000,000

Acquire adjacent land and construction of classroom and

student facilities.

(c) River Parishes Community College, Sorrento                                 $17,000,000

Acquire land and facilities and construction of additional facilities.

(d) Delgado Community College, New Orleans

Issac Delgado Hall                                                                                   $ 786,800

Restore existing building.

Student Services                                                                                       $2,618,350

Restore existing building.

Maritime and Industrial Training Center                                                 $6,425,000

Relocate from City Park to New Orleans East.

Learning Resources Center                                                                      $4,114,165

Demolition and construction.

(e) Elaine P. Nunez Community College, Chalmette

Arts and Sciences Building                                                                           $97,187

Restore existing building.

Allied Health Building                                                                                $707,362

Restore existing building.

Physical Activity Center                                                                             $737,225

Restore existing building.

Shop Building-B                                                                                         $971,757

Restore existing building.

Stewart Administration Building                                                             $1,716,914

Add second floor to existing building.

Classroom Building A                                                                                 $981,671

Restore existing building.

(3) Statewide Student and Financial Information System                     $10,000,000

(4) The amounts set forth in this Subsection are estimates and the funding for any project may be increased to meet any contingencies by an amount not to exceed fifteen percent of the amounts set forth in the Subsection.

C. The projects set forth in Subsection B of this Section and the following projects shall comprise the entirety of public facilities and projects to be financed under the authorities of this Part and R.S. 17:3361 et seq., with respect to these projects. Each project set forth below shall require a no less than twelve percent private match. No project shall be financed until all private funds are available for that project. The dollar value listed for each project, plus an amount equal to fifteen percent, together with other requirements including but not limited to costs of issuance, capitalized interest, if any, credit enhancement and related costs, is the maximum amount that may be financed for each of the following projects:

(1) WORKFORCE AND TECHNICAL EDUCATION

(a)Baton Rouge Community College,

East Baton Rouge Parish

New Workforce Training Center                                           $ 8,100,000

(b)Baton Rouge Community College,

Smiley Heights Campus

East Baton Rouge Parish

Technology Center                                                                 $10,200,000

(c)       Bossier Parish Community College,

Bossier City Campus, Bossier Parish

Science, Technology, Engineering and

Math (STEM) Building                                                          $18,500,000

(d)       Capital Area Technical College, Baton

Rouge Campus, East Baton Rouge Parish

Welding Center and Campus Renovations                            $ 6,930,000

(e)       Central Louisiana Technical Community College,

Alexandria Campus, Rapides Parish

Workforce Industrial Training Campus                                 $19,000,000

(f)Delgado Community College, Charity School

of Nursing, Orleans Parish

New Nursing and Allied Training Building                           $34,000,000

(g)       Delgado Community College, River City Campus,

West Bank, Jefferson Parish

Training Center for Transportation, Maritime,

Engineering                                                                            $14,000,000

(h)       Delgado Community College, New Orleans

Orleans Parish

Center for Hospitality and Culinary                                       $ 9,000,000

(i)        Delgado Community College, Westbank Campus,

Orleans Parish

Advanced Technology Center                                                $12,000,000

(j)Delgado Community College, Blair Campus,

Metairie, Jefferson Parish

Advanced Workforce Training                                              $ 7,200,000

(k)       Delgado Community College,

Avondale, Jefferson Parish

Advanced Manufacturing Center of Excellence                    $10,000,000

(l)Louisiana Delta Community College,

Winnsboro, Franklin Parish

Technology and Career Program Training Center                 $ 4,590,000

(m)      Louisiana Delta Community College,

Jonesboro, Jackson Parish

Welding, Vehicle Operation and Industrial

Training Center                                                                      $ 2,700,000

(n)       Louisiana Delta Community College,

Ruston, Lincoln Parish

Nursing, Welding, Workforce Training Campus                   $ 8,100,000

(o)       Louisiana Delta Community College,

Monroe, Ouachita Parish

Technology Center                                                                 $ 7,200,000

(p)Louisiana Delta Community College,

Tallulah, Madison Parish

Upgrade/Advanced Workforce Training Campus                  $ 2,500,000

(q)       Northshore Technical Community College,

Lacombe, St. Tammany Parish

Training Center for Industrial Technologies                          $ 9,000,000

(r)        Northshore Technical Community College,

Livingston Parish

Community College Workforce Training Center                   $ 5,130,000

(s)       Northwest Louisiana Technical College,

Minden Campus, Webster Parish

Workforce Development Center                                            $ 2,250,000

(t)        River Parishes Community College,

Gonzales, Ascension Parish

Center for Advance Technology                                            $ 8,100,000

(u)       South Central Louisiana Technical College,

River Parishes Campus, Reserve,

St. John the Baptist Parish

New PTech Building                                                              $ 3,888,000

(v)       South Central Louisiana Technical College,

River Parishes Campus, Reserve, St. John the Baptist Parish

Center for Advancement of Technical Education

Building                                                                                  $ 3,712,500

(w)      South Central Louisiana Technical College,

Young Memorial Campus, Morgan City,

St. Mary Parish

Marine Operations and Industrial Safety

Training Center                                                                      $ 3,330,000

(x)       South Louisiana Community College,

Lafayette Campus, Lafayette Parish

Allied Health and Science Training

Program Building                                                                   $15,000,000

(y)       SOWELA Technical Community College,

Main Campus, Calcasieu Parish                                             $ 9,000,000

(2) STUDENT SERVICES, COUNSELING AND ADVISING

(a)       L.E. Fletcher Technical Community College,

Schriever, Terrebonne Parish

One Stop Shop for All Student Activities                              $ 4,500,000

(b)       Nunez Community College,

Chalmette, St. Bernard Parish

Student Testing and Career Counseling Center                     $ 6,480,000

(c)       SOWELA Technical Community College,

Main Campus, Lake Charles, Calcasieu Parish

One Stop Shop for Student Programs and Services               $ 7,200,000

(3) Repealed by Acts 2015, No. 418, §2, eff. July 1, 2015.

(4) The amounts set forth in this Subsection are estimates and the funding for any project may be increased to meet any contingencies by an amount not to exceed fifteen percent of the amounts set forth in this Subsection.

Acts 2007, No. 391, §1, eff. June 30, 2007; Acts 2008, No. 220, §7, eff. June 14, 2008; Acts 2013, No. 360, §1, eff. June 17, 2013; Acts 2015, No. 418, §§1, 2, eff. July 1, 2015; Acts 2016, No. 511, §1, eff. June 16, 2016.

NOTE: See Acts 2016, No. 511, §1, regarding applicability of the Act to certain projects.



RS 17:3396 - Purpose

PART X. STIMULUS TO ECONOMIC AND

EDUCATIONAL DEVELOPMENT

SUBPART A. RESEARCH PARK CORPORATION

§3396. Purpose

The Louisiana Legislature recognizes that economic development can be fostered by the encouragement of advanced technologies and better employment opportunities and that Louisiana must promote research and economic development opportunities through the encouragement of high technology. The legislature therefor authorizes the establishment of the Research Park Corporation as a public, nonprofit corporation authorized to create, develop, construct, operate, manage, and finance a research and development park in cooperation with the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors of Southern University and Agricultural and Mechanical College, and the governing authority of the appropriate municipality or parish.

Acts 1992, No. 882, §1; Acts 1995, No. 912, §2, eff. June 28, 1995.



RS 17:3396.1 - Construction of part; supplemental and additional nature

§3396.1. Construction of part; supplemental and additional nature

This Part shall be deemed to provide a complete, additional, and alternative method for doing the things authorized hereby and shall be regarded as supplemental and additional to powers conferred by other laws.

Acts 1992, No. 882, §1.



RS 17:3396.2 - Definition of corporation

§3396.2. Definition of corporation

As used in this Part, unless the context clearly indicates or requires other or different meaning or intent, the word "corporation" shall mean the nonprofit corporation authorized to be formed by this Part or any corporation succeeding to the principal functions thereof or to which the powers conferred upon the corporation by this Part. It is further declared that any such corporation shall not constitute an instrumentality of the state, a state agency, board, or commission, or a political subdivision.

Acts 1992, No. 882, §1.



RS 17:3396.3 - Functions of corporation

§3396.3. Functions of corporation

A. There is hereby authorized the formation and incorporation of a public nonprofit corporation to be known as the "Research Park Corporation". Said corporation shall have its principal place of business in the appropriate municipality or parish.

B. The purpose and functions of the corporation shall be as follows:

(1) To promote the development of high technology industries and research in Louisiana.

(2) To create, develop, construct, operate, manage, and finance research and development parks.

(3) To increase opportunities for employment in Louisiana.

(4) To promote research and development in Louisiana.

(5) To promote cooperation between the public and the private sector with respect to research and development.

(6) To promote and assist institutions of higher education under the management of the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College and the Board of Supervisors of Southern University and Agricultural and Mechanical College in the field of research and development.

(7) To promote and assist the governing authority of the appropriate municipality or parish to encourage research and development, to increase opportunities for employment, and to attract high technology industries in such area.

(8) To attract nationally prominent scientists and researchers to the appropriate municipality or parish, to Louisiana, and to Louisiana State University and Agricultural and Mechanical College and Southern University and Agricultural and Mechanical College.

(9) To maximize the research capabilities of the state.

Acts 1992, No. 882, §1.



RS 17:3396.4 - Membership of board of directors; vacancies; compensation; expenses; executive committee

§3396.4. Membership of board of directors; vacancies; compensation; expenses; executive committee

A. The corporation shall be managed by a board of directors consisting of not less than nine and not more than twelve members. The following individuals shall serve on the board of directors:

(1) The designee of the mayor-president of the city of Baton Rouge and the parish of East Baton Rouge.

(2) The designee of the president of the Louisiana State University system.

(3) The designee of the president of the Southern University System.

(4) The designee of the secretary of the Department of Economic Development.

(5) One member selected by the Economic Freedom Association.

(6) In addition, the board members designated in Paragraphs (1) through (5) of this Subsection shall elect at least four but not more than seven individuals to represent the business sector to serve on the board of directors. Any vacancy occurring among the elected members shall be filled in accordance with the bylaws of the corporation.

B. Board members serving by virtue of their appointive or elected offices shall serve during the time that they are elected or appointed to their respective offices. Initial terms of the elected members designated in Paragraph (A)(6) of this Section shall be three years. Elected members may succeed themselves if reelected.

C. Members of the board of directors shall serve without compensation, but the corporation may reimburse such members, or the institutions which they represent, for necessary expenses incurred in the discharge of their duties if such compensation does not violate any other provision of law to the contrary.

D.(1)(a) For the prompt and efficient transaction of business, the bylaws established pursuant to R.S. 17:3396.5(6) may provide for an executive committee of the board of directors and allot to such committee all functions and powers of the board, subject to the general direction and control of the board and the provisions of this Section.

(b) The committee shall consist of seven members of the board of directors, as follows:

(i) Chairman of the board.

(ii) Vice chairman of the board.

(iii) Secretary of the board.

(iv) Treasurer of the board.

(v) Three additional members of the board, elected as provided in the bylaws of the board to one year terms. Such members shall be eligible for reelection to subsequent terms.

(c) The members shall record the proceedings of each meeting of the executive committee.

(2) A majority of the members of the executive committee shall constitute a quorum for the transaction of business and a majority of a quorum shall be required to take action. However, when the board has delegated to the committee full power to act to bind the board with respect to a matter, affirmative action by a majority of the entire committee membership shall be required.

(3) The executive committee shall meet at the call of the board chairman.

(4)(a) The executive committee shall:

(i) Consider such matters as are delegated or referred to it by the board.

(ii) Execute such orders and resolutions as shall be assigned to it at any meeting of the board.

(iii) Take such action as necessary when an emergency requiring immediate action arises during the interim between board meetings.

(b) All acts of the executive committee shall be submitted to the board for ratification or rejection at its next meeting except acts on which the board has delegated to the executive committee full power to act to bind the board.

(c) The provisions of R.S. 17:3396.8 shall apply to the actions of the executive committee in the same manner and to the same extent as it does to the board.

Acts 1992, No. 882, §1; Acts 1995, No. 294, §1; Acts 2002, 1st Ex. Sess., No. 21, §1, eff. April 18, 2002; Acts 2003, No. 995, §1, eff. July 2, 2003; Acts 2008, No. 419, §1.



RS 17:3396.5 - Powers

§3396.5. Powers

In addition to the powers granted it by the Nonprofit Corporation Law, as provided in Chapter 2 of Title 12 of the Louisiana Revised Statutes of 1950, the corporation shall have the following powers and authorities:

(1) To acquire, purchase, hold, use, improve, lease, mortgage, sell, transfer, and dispose of any property, real, personal, or mixed, or any interest therein.

(2) To receive and accept from any agency of the United States or any agency of the state of Louisiana or any municipality, parish, or other political subdivision thereof, or from any individual, association, or corporation, gifts, grants, or donations of monies or other property for achieving any of the purposes of this Part, and to invest and disperse funds of the corporation.

(3) To create, develop, construct, operate, manage, and finance research and development parks, related facilities, and infrastructure.

(4) To receive and accept from any source loans, contributions, or grants for or in aid of any purpose of the corporation, or the financing thereof in either money, property, labor, or other things of value.

(5) From time to time to borrow money and incur debt.

(6) To make bylaws for the management and regulation of its affairs.

(7) To make and enter into contracts and to execute all instruments necessary or convenient for the carrying out of business.

(8) To make and enter into cooperative endeavor agreements with the United States, or its agencies, or with any public or private association, corporation, or individual.

(9) To delegate authority to any agent or establish any committee in order to accomplish the purposes of the corporation.

(10) To mortgage, pledge, hypothecate, or otherwise encumber the property, real, personal, or mixed, or facilities, or revenues of the corporation as security for notes, evidences of indebtedness, or other obligations of the corporation and to assign or pledge all or any portion of its interest in property, corporeal or incorporeal, and the revenues therefrom.

(11) To maintain an inventory of research efforts in Louisiana.

(12) To attract investments in research and development and high technology industries by focusing attention on various educational, cultural, scientific, and economic activities in Louisiana and by assisting potential investors with information requested to determine whether to invest in Louisiana.

(13) To hire an executive director or president, who shall be an employee of the corporation, to manage the day to day affairs of the corporation.

Acts 1992, No. 882, §1.



RS 17:3396.6 - Liability of board members

§3396.6. Liability of board members

No member of the board of directors of the corporation shall be liable personally for any indebtedness issued by the corporation or be subject to any personal liability or accountability by reason of the issuance thereof.

Acts 1992, No. 882, §1.



RS 17:3396.7 - Debt or liability

§3396.7. Debt or liability

No evidence of debt issued by the corporation shall be deemed to constitute a debt, liability, or obligation of the state, a state agency, or any political subdivision thereof.

Acts 1992, No. 882, §1.



RS 17:3396.8 - Applicability of other laws

§3396.8. Applicability of other laws

A. Except as otherwise provided in this Section, the corporation shall be subject to the Public Records Law, the Open Meetings Law, and the Code of Governmental Ethics. Until thirty days prior to the date the board of directors is scheduled to consummate a final sale or lease of any immovable property owned by the corporation, the board may meet in executive session to discuss negotiations between the corporation and any prospective vendor or lessee of that property. R.S. 44:31 through 35 shall not apply to any records related to the negotiations of or to the terms of such a sale or lease until thirty days prior to the date the board of directors is scheduled to consummate a final sale or lease. The board shall give written public notice of its intention to consummate a final sale or lease at least thirty days prior to the date on which the board intends to take such action. This notice shall comply with the procedural provisions of R.S. 42:19.

B. The corporation shall issue a report to the public annually specifying the number of prospects managed, the Standard Industrial Classification (SIC) Code, the number of location contracts finalized, the number of prospects still active and the negotiations status, and the number of negotiations terminated and the reasons for termination.

C. Notwithstanding any other provision of this Part to the contrary, that portion of the documents evidencing proprietary information or trade secrets of either the corporation or the prospective vendee or lessee shall not be subject to the Public Records Law for any reason whatsoever.

Acts 1992, No. 882, §1.



RS 17:3396.9 - Dissolution of corporation

§3396.9. Dissolution of corporation

Upon dissolution of the corporation, all of the funds, property, both movable and immovable, and both tangible or intangible, assets, interests, rights, and all other property whatsoever, shall become owned by and shall inure to the benefit of the state.

Acts 1992, No. 882, §1.



RS 17:3397.1 - Purpose of Subpart

SUBPART A-1. REGIONAL RESEARCH AND DEVELOPMENT PARKS

§3397.1. Purpose of Subpart

The Louisiana Legislature recognizes that economic development is fostered by the encouragement of advanced technologies and better employment opportunities to retain and enhance existing businesses and industries and to recruit new businesses and industries and that research and development opportunities must be promoted. The legislature therefor authorizes the establishment of regional research and development parks.

Acts 2004, No. 672, §1, eff. July 5, 2004.



RS 17:3397.2 - Construction of Subpart

§3397.2. Construction of Subpart

This Subpart is a complete, additional, and alternative method for doing what is authorized hereby and is supplemental and additional to powers conferred by other laws.

Acts 2004, No. 672, §1, eff. July 5, 2004.



RS 17:3397.3 - Corporation defined; status

§3397.3. Corporation defined; status

A. As used in this Subpart, "corporation" means a nonprofit corporation organized under and pursuant to the Nonprofit Corporation Law, as provided in Chapter 2 of Title 12 of the Louisiana Revised Statutes of 1950.

B. In the exercise of the powers, functions, and activities authorized by this Subpart, a corporation shall not constitute an instrumentality of the state, a state agency, board, or commission, or a political subdivision.

C. Repealed by Acts 2008, No. 815, §5.

Acts 2004, No. 672, §1, eff. July 5, 2004; Acts 2008, No. 815, §5.



RS 17:3397.4 - Regional research and development parks; purposes

§3397.4. Regional research and development parks; purposes

Regional research and development parks may be developed and operated for any or all of the following purposes:

(1) To promote the use of technology in existing businesses and industries and the development of high technology businesses and industries in the region and the state.

(2) To increase opportunities for employment in the region and the state, by promoting training in technology for the existing labor force, and assisting in the recruitment of labor, particularly former Louisiana residents, for high technology businesses and industries.

(3) To promote research and development in a region of the state and the application of such research and development in the region and throughout the state.

(4) To promote, create, develop, and strengthen cooperation between the public and the private sector with respect to research and development, including the development of business incubators and technology transfer.

(5) To promote and assist institutions of higher education in the field of research and development.

(6) To promote and assist local governments in the region to encourage research and development, to increase opportunities for employment, to advance the use of technology in existing businesses and industries, and to attract high technology businesses and industries to the region.

(7) To attract nationally prominent scientists and researchers to the region, the state, and to institutions of higher education in this state.

(8) To maximize the research capabilities of the region and the state.

(9) To promote the diversification of the economy of the region and the state to include technology and knowledge-based businesses and industries.

Acts 2004, No. 672, §1, eff. July 5, 2004.



RS 17:3397.5 - Powers

§3397.5. Powers

In addition to the powers granted it by the Nonprofit Corporation Law, as provided in Chapter 2 of Title 12 of the Louisiana Revised Statutes of 1950, a corporation under this Subpart shall have the following powers and authorities:

(1) To acquire, purchase, hold, use, improve, lease, sell, transfer, and dispose of any property, real, personal, or mixed, or any interest therein.

(2) To create, develop, construct, operate, manage, and finance regional research and development parks, related facilities, and infrastructure, independently or in cooperation with other private or public entities, including one or more institutions of higher education.

(3) To receive and accept from any source donations, contributions, or grants of monies or other property for achieving any purpose of this Subpart.

(4) To borrow money and incur debt to finance any activity of the corporation under this Subpart and for such purpose to mortgage, pledge, hypothecate, or otherwise encumber the property, real, personal, or mixed, or facilities, or revenues of the corporation as security for notes, evidences of indebtedness, or other obligations of the corporation and to assign or pledge all or any portion of its interest in property, corporeal or incorporeal, and the revenues therefrom.

(5) To make and enter into cooperative endeavor agreements with the United States, or its agencies, or with any public or private association, corporation, or individual.

(6) To attract investments in research and development and high technology businesses and industries by conducting and focusing attention on various educational, cultural, scientific, and economic activities in the region and the state, assisting potential investors with information requested to determine whether to invest in the region or in the state, and promoting technology transfer.

(7) To perform any activity necessary to qualify as a "Louisiana research park" and to have a "qualified technology fund" as defined in R.S. 51:1923.

(8) To perform any activity necessary to be a "research and development park" and operate a "park area" as defined in R.S. 17:3389.

(9) To conduct activities that address natural or environmental issues that impact community safety and the economic climate of the region, including the regionalization of emergency response systems.

(10) To evaluate the industrial and social climates of foreign communities to determine whether it is conducive to expansion of industries of the region to such communities.

(11) To establish formal partnership agreements with foreign communities that have mutual economic and industrial interests with companies in the region and the state.

(12) To conduct activities that retain and enhance existing businesses and industries in the region and the state through research and development and that diversify the economy to include technology and knowledge-based businesses and industries.

(13) To promote and conduct activities to train the existing labor force in technology and to recruit labor from other states, particularly former Louisiana residents, for high technology businesses and industries.

(14) To conduct activities for any purpose or pursuant to any other authorization set forth in this Subpart which capitalize on the state's assets, including its natural resources and its people; maximize the benefits of the state's resources by promoting value-added products and a qualified labor force; match the competencies of the labor force with the market demands; and promote the coordination of information between employers, potential employees, and sources of employee training and recruitment to match employer needs and employee skills.

Acts 2004, No. 672, §1, eff. July 5, 2004.



RS 17:3397.6 - Debt or liability

§3397.6. Debt or liability

No evidence of debt issued by a corporation under this Subpart shall be deemed to constitute a debt, liability, or obligation of the state, a state agency, or any political subdivision thereof.

Acts 2004, No. 672, §1, eff. July 5, 2004.



RS 17:3397.11 - UNO Slidell Technology Park Fund

SUBPART A-2. UNO SLIDELL TECHNOLOGY PARK FUND

§3397.11. UNO Slidell Technology Park Fund

A. The UNO Slidell Technology Park Fund, hereinafter referred to as the "fund", is hereby created in the state treasury. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, the state treasurer shall deposit into the fund an amount equal to all monies received by the state in consideration of the conveyance, transfer, assignment, lease or delivery of the state's interest, excluding mineral rights, of certain properties to the city of Slidell pursuant to the terms and provisions of Act No. 17 of the 2007 Regular Session of the Legislature.

B. Monies in the fund shall be invested in the same manner as monies in the state general fund. Interest earned on the investment of monies in the fund shall be deposited in and credited to the fund. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. Monies in the fund shall be appropriated, administered, and used solely as provided in Subsection C of this Section.

C. Subject to appropriation by the legislature, monies in the UNO Slidell Technology Park Fund shall be used solely by the University of New Orleans to provide for the acquisition of land, planning, development, infrastructure improvements, and construction of a technology park in the city of Slidell.

Acts 2008, No. 909, §1, eff. July 1, 2008.



RS 17:3398.1 - Partnerships with business and industry; applied research

SUBPART B. STIMULUS PROGRAMS

§3398.1. Partnerships with business and industry; applied research

A. Consistent with institutional mission, state institutions of higher education shall pursue the development of opportunities to establish partnerships with businesses and industries to develop or refine products, methods for construction, production, and the conduct of business, and procedures for training and evaluating employees.

B. The development of opportunities as provided in Subsection A of this Section shall specifically include enhanced capacities to do applied research, product development, and incubation of new ideas and businesses.

Acts 1995, No. 912, §1, eff. June 28, 1995.



RS 17:3398.2 - Business and industry advisory boards

§3398.2. Business and industry advisory boards

A. The president or chancellor of each institution of higher education shall establish an advisory board made up of a cross section of owners of small businesses and chief executive officers of larger businesses or industries who do business in the general service region of the institution. Each such board shall meet regularly with the president or chancellor to explore research efforts, cooperative endeavors, and other kinds of joint undertakings which have potential for being beneficial to the business community and the institution of higher education.

B. The Board of Supervisors of the Louisiana Community and Technical College System shall establish an advisory board, to be known as the Process Technology Advisory Board, which shall assist the board of supervisors in developing and maintaining two-year associate degree programs in process technology.

C. The advisory board shall be comprised of the following:

(1) The president of the Louisiana Community and Technical College System or his designee.

(2) A representative from the Board of Regents.

(3) A representative from the Louisiana Workforce Investment Council.

(4) The industry chairs or their representatives of the regional process technology education committees.

(5) A representative from the executive committee of the Gulf Coast Process Technology Alliance.

(6) The directors or deans of the regional college process technology programs.

(7) The president of the Louisiana Chemical Association.

(8) Two citizens with expertise in process technology appointed at-large by the governor.

D. The advisory board shall provide statewide coordination of the Louisiana process technology education program as a whole and shall address multi-regional issues and coordinate regional process technology efforts at the state level.

E. The mission of the advisory board shall include the following:

(1) Support and provide common oversight for regional process technology education committees.

(2) Provide guidance and support for a consistent set of standards and program accountability.

(3) Recommend curriculum content and changes.

(4) Support major facilities funding, design, and construction.

(5) Provide for a focal point for communicating regional job opportunities.

(6) Identify roles of relevant industry associations in supporting the process technology education programs.

(7) Develop and maintain formal connections with the Gulf Coast Process Technology Alliance and the International Process Technology Alliance, particularly in the area of standardized curriculum development and materials.

F. The regional process technology education committees shall continue to recommend process technology programs at the regional level.

Acts 1995, No. 912, §1, eff. June 28, 1995; Acts 2003, No. 507, §1, eff. June 20, 2003; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 17:3398.3 - Faculty assistance to business

§3398.3. Faculty assistance to business

A. The members of the faculty at each institution of higher education shall be encouraged to enter into projects designed to assist business and industry in the state. In addition to research, both theoretical and applied, systems analyses, training, student intern programs, and other such joint and mutually beneficial projects shall be encouraged. Such projects shall be credited to the faculty member as community or public service projects.

B. The management board of each system of higher education shall review its policies and the policies of each of its member institutions regarding requirements for faculty involvement in service projects as well as institutional commitment to service to the community. Expansion of such service requirements to specifically include and encourage assistance to advance economic development in the community by assisting business shall be included in each such policy.

Acts 1995, No. 912, §1, eff. June 28, 1995.



RS 17:3398.4 - Consortia

§3398.4. Consortia

The Board of Regents shall develop and adopt a program designed to underwrite the forming of consortia among institutions of higher education for the purpose of sharing available expertise and resources in order to build mutually beneficial relationships with business and industry in this state. Such consortia shall each have as the basis for their design, the expansion of economic opportunity, the enhancement of educational opportunity, or the improvement of the quality of life in this state.

Acts 1995, No. 912, §1, eff. June 28, 1995.



RS 17:3399.5 - Standing committees of the Board of Regents and the higher education management boards; cross membership; functions

PART XI. HIGHER EDUCATION BOARD ORGANIZATION

§3399.5. Standing committees of the Board of Regents and the higher education management boards; cross membership; functions

A. In addition to any other committee each board determines necessary for the efficient and effective conduct of its business and the conduct of its duties, the Board of Regents and each higher education management board shall maintain the following standing committees:

(1) Finance.

(2) Academic and Student Affairs.

(3) Facilities and Property.

(4) Legislative.

B. In addition to any other committee the Board of Regents determines necessary for the efficient and effective conduct of its business and the conduct of its duties, the Board of Regents shall maintain a Planning and Research Committee.

C.(1) Each standing committee of the Board of Regents listed in Subsection A of this Section shall include, as a member, a member of each of the higher education management boards as designated by each board. If the management board member on any regents committee is unable to attend any meeting, an alternate management board member previously designated by that board may attend and vote on his behalf.

(2) In determining the number of members necessary to have a quorum as well as in determining whether or not a quorum exists, all higher education management board members who are serving on a standing committee of the Board of Regents shall be counted by such committee.

(3) All higher education management board members who are serving on a standing committee of the Board of Regents shall have, as such a committee member, all the same rights and privileges as any other member of the committee, including the right to vote.

Acts 1997, No. 1360, §3, eff. Jan. 1, 1998.



RS 17:3399.11 - Short Title

PART XII. CAMPUS ACCOUNTABILITY AND SAFETY

§3399.11. Short Title

This Part may be referred to as the "Campus Accountability and Safety Act".

Acts 2015, No. 172, §1, eff. June 23, 2015.



RS 17:3399.12 - Scope

§3399.12. Scope

Each public postsecondary education institution that receives any Title IV funding from the United States Department of Education shall be subject to all the provisions of this Part.

Acts 2015, No. 172, §1, eff. June 23, 2015.



RS 17:3399.13 - Definitions

§3399.13. Definitions

For the purposes of this Part, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) "Institution" means a public postsecondary education institution as defined in R.S. 17:3399.12.

(2) "President" means the president of the system of the respective institution.

(3) "Sexually-oriented criminal offense" includes any sexual assault offense as defined in R.S. 44:51 and any sexual abuse offense as defined in R.S. 14:403.

(4) "Title IX coordinator" means the individual designated as a responsible employee in Section 106.8(a) of Title 34, Code of Federal Regulations, as such section is in effect on the date of enactment of this Part.

Acts 2015, No. 172, §1, eff. June 23, 2015.



RS 17:3399.14 - Coordination with local law enforcement

§3399.14. Coordination with local law enforcement

A. Each institution and law enforcement and criminal justice agency located within the parish of the campus of the institution shall enter into a memorandum of understanding to clearly delineate responsibilities and share information in accordance with applicable federal and state confidentiality laws, including but not limited to trends about sexually-oriented criminal offenses occurring against students of the institution.

B. The Board of Regents' Uniform Policy on Sexual Assault shall require that the memorandum of understanding, as described in Subsection A of this Section, be updated every two years.

C. Each memorandum of understanding entered into pursuant to this Part shall include:

(1) Delineation and sharing protocols of investigative responsibilities.

(2) Protocols for investigations, including standards for notification and communication and measures to promote evidence preservation.

(3) Agreed-upon training and requirements for the parties to the memorandum of understanding on issues related to sexually-oriented criminal offenses for the purpose of sharing information and coordinating training to the extent possible.

(4) A method of sharing general information about sexually-oriented criminal offenses occurring within the jurisdiction of the parties to the memorandum of understanding in order to improve campus safety.

D. The local law enforcement agency shall include information on its police report regarding the status of the alleged victim as a student at an institution as defined in this Part.

E. The institution shall not be held liable if the local law enforcement agency refuses to enter into a memorandum of understanding as required by this Section.

Acts 2015, No. 172, §1, eff. June 23, 2015.



RS 17:3399.15 - Campus security policy

§3399.15. Campus security policy

The Board of Regents shall establish uniform policies and best practices to implement measures to address the reporting of sexually-oriented criminal offenses on institution campuses, the prevention of such crimes, and the medical and mental health care needed for these alleged victims that includes the following:

(1) Confidential advisors. (a)The institution shall designate individuals who shall serve as confidential advisors, such as health care staff, clergy, staff of a women's center, or other such categories. Such designation shall not preclude the institution from partnering with national, state, or local victim services organizations to serve as confidential advisors or to serve in other confidential roles.

(b) The confidential advisor shall complete the training requirements as provided in this Part.

(c) Not later than January 1, 2016, the attorney general in collaboration with the Board of Regents, shall develop online training materials, in addition to the training required under this Part, for the training of confidential advisors.

(d) The confidential advisor shall inform the alleged victim of the following:

(i) The rights of the alleged victim under federal and state law and the policies of the institution.

(ii) The alleged victim's reporting options, including the option to notify the institution, the option to notify local law enforcement, and any other reporting options.

(iii) If reasonably known, the potential consequences of the reporting options provided in this Part.

(iv) The process of investigation and disciplinary proceedings of the institution.

(v) The process of investigation and adjudication of the criminal justice system.

(vi) The limited jurisdiction, scope, and available sanctions of the institutional student disciplinary proceeding, and that it should not be considered a substitute for the criminal justice process.

(vii) Potential reasonable accommodations that the institution may provide to an alleged victim.

(viii) The name and location of the nearest medical facility where an alleged victim may have a rape kit administered by an individual trained in sexual assault forensic medical examination and evidence collection, and information on transportation options and available reimbursement for a visit to such facility.

(e) The confidential advisor may, as appropriate, serve as a liaison between an alleged victim and the institution or local law enforcement, when directed to do so in writing by an alleged victim who has been fully and accurately informed about what procedures shall occur if information is shared, and assist an alleged victim in contacting and reporting to a responsible employee or local law enforcement.

(f) The confidential advisor shall be authorized by the institution to liaise with appropriate staff at the institution to arrange reasonable accommodations through the institution to allow the alleged victim to change living arrangements or class schedules, obtain accessibility services, or arrange other accommodations.

(g) The confidential advisor shall be authorized to accompany the alleged victim, when requested to do so by the alleged victim, to interviews and other proceedings of a campus investigation and institutional disciplinary proceedings.

(h) The confidential advisor shall advise the alleged victim of, and provide written information regarding, both the alleged victim's rights and the institution's responsibilities regarding orders of protection, no-contact orders, restraining orders, or similar lawful orders issued by a court of competent jurisdiction or by the institution.

(i) The confidential advisor shall not be obligated to report crimes to the institution or law enforcement in a way that identifies an alleged victim or an accused individual, unless otherwise required to do so by law. The confidential advisor shall, to the extent authorized under law, provide confidential services to students. Any requests for accommodations, as provided in Subparagraph (f) of this Subsection, made by a confidential advisor shall not trigger an investigation by the institution.

(j) No later than the beginning of the 2016-2017 academic year, the institution shall appoint an adequate number of confidential advisors. The Board of Regents shall determine the adequate number of confidential advisors for an institution, based upon its size, no later than January 1, 2016.

(k) Each institution that enrolls fewer than five thousand students may partner with another institution in their system or region to provide the services described in this Subsection. However, this Paragraph shall not absolve the institution of its obligations under this Part.

(l) Each institution may offer the same accommodations to the accused that are hereby required to be offered to the alleged victim.

(2) Website. The institution shall list on its website:

(a) The contact information for obtaining a confidential advisor.

(b) Reporting options for alleged victims of a sexually-oriented criminal offense.

(c) The process of investigation and disciplinary proceedings of the institution.

(d) The process of investigation and adjudication of the criminal justice system.

(e) Potential reasonable accommodations that the institution may provide to an alleged victim.

(f) The telephone number and website address for a local, state, or national hotline providing information to sexual violence victims, which shall be updated on a timely basis.

(g) The name and location of the nearest medical facility where an individual may have a rape kit administered by an individual trained in sexual assault forensic medical examination and evidence collection, and information on transportation options and available reimbursement for a visit to such facility.

(3) Online reporting. The institution may provide an online reporting system to collect anonymous disclosures of crimes and track patterns of crime on campus. An individual may submit a confidential report about a specific crime to the institution using the online reporting system. If the institution uses an online reporting system, the online system shall also include information regarding how to report a crime to a responsible employee and law enforcement and how to contact a confidential advisor.

(4) Amnesty policy. The institution shall provide an amnesty policy for any student who reports, in good faith, sexual violence to the institution. Such student shall not be sanctioned by the institution for a nonviolent student conduct violation, such as underage drinking, that is revealed in the course of such a report.

(5) Training. Not later than January 1, 2016, the Board of Regents, in coordination with the attorney general and in consultation with state or local victim services organizations, shall develop a program for training for each individual who is involved in implementing an institution's student grievance procedures, including each individual who is responsible for resolving complaints of reported sex offenses or sexual misconduct policy violations, and each employee of an institution who has responsibility for conducting an interview with an alleged victim of a sexually-oriented criminal offense. Each institution shall ensure that the individuals and employees receive the training described in this Subsection no later than the beginning of the 2016-2017 academic year.

(6) Inter-campus transfer policy. (a) The Board of Regents' Uniform Policy on Sexual Assault shall require that institutions communicate with each other regarding transfer of students against whom disciplinary action has been taken as a result of a code of conduct violation relating to sexually-oriented criminal offenses.

(b) The Board of Regents' Uniform Policy on Sexual Assault shall require that institutions withhold transcripts of students seeking a transfer with pending disciplinary action relative to sexually-oriented criminal offenses, until such investigation and adjudication is complete.

Acts 2015, No. 172, §1, eff. June 23, 2015.



RS 17:3399.21 - Definitions

PART XIII. HOMELESS AND FOSTER YOUTH

§3399.21. Definitions

As used in this Part, the following terms shall be defined as follows:

(1) "Foster youth" means any individual in the care, custody, or guardianship of the Department of Children and Family Services in the foster care program for any six of the seventy-two months immediately prior to his eighteenth birthday.

(2) "Homeless youth" means any individual under twenty-five years of age who has been verified, at any time during the six years prior to his enrollment in a public postsecondary education institution, as a homeless child or youth as defined in 42 U.S.C. 11434a(2) by at least one of the following:

(a) A governmental or nonprofit agency that receives federal, state, parish, or municipal funding to provide services to homeless persons or that is otherwise sanctioned to provide these services by a homeless continuum of care organization.

(b) An attorney appointed by the court to represent the youth.

(c) A local education agency liaison for homeless children and youth designated as such pursuant to 42 U.S.C. 11432(g)(1)(J)(ii) or a school social worker.

(d) A human services provider or public social services provider funded by the state to provide services for homeless children and youth, including health services, mental or behavioral health services, substance use disorder services, or public assistance or employment services.

(e) A law enforcement officer designated as a liaison to the homeless population by a law enforcement agency or department within the state.

(f) The director of a federal TRIO program or his designee.

(g) A court-appointed special advocate (CASA) employee or volunteer.

(h) A financial aid administrator.

(i) An admissions counselor.

Acts 2016, No. 306, §1.



RS 17:3399.22 - Homeless and foster student liaisons

§3399.22. Homeless and foster student liaisons

Each public postsecondary education institution shall designate a homeless and foster student liaison within its financial aid office. This liaison shall be responsible for applying the provisions of the federal Higher Education Act pertaining to the independent student status and financial aid eligibility of current and former homeless and foster youth and shall assist these students, both current and prospective, in applying for federal and state financial aid and other assistance for which they may be eligible.

Acts 2016, No. 306, §1.



RS 17:3399.23 - Residency status

§3399.23. Residency status

Notwithstanding any provision of law or policy to the contrary, a public postsecondary education institution may grant resident status to a student who resides in Louisiana and is nineteen years of age or under at the time of enrollment, regardless of how long he has resided in the state, if he is determined to have been homeless at any time during the two years immediately preceding his enrollment.

Acts 2016, No. 306, §1.



RS 17:3399.24 - Housing

§3399.24. Housing

In order to ensure that current and former homeless and foster youth have access to stable housing, a public postsecondary education institution that offers student housing may develop a plan to provide that these students have access to housing resources as needed during and between academic terms. The plan may grant them first priority for housing placement and provide that they be placed in the institution's housing facility that remains open for occupation during the most days in a calendar year.

Acts 2016, No. 306, §1.



RS 17:3401 - MONTESSORI SCHOOLS AND TEACHERS

CHAPTER 27. MONTESSORI SCHOOLS AND TEACHERS

§3401. Accreditation of Montessori schools and certification of Montessori teachers; procedure; loss of accreditation

A. The Louisiana Montessori Association, or its successor, shall submit to the state superintendent of education a list of schools and teachers certified by the association as Montessori schools and Class A Montessori teachers for accreditation or certification by the State Board of Elementary and Secondary Education as Montessori schools and Louisiana state Montessori teachers. The association shall also submit to the state superintendent of education in connection therewith any additional reasonable information required by the aforementioned board. The State Board of Elementary and Secondary Education shall accredit such schools and certify teachers so accredited or certified by the state superintendent of education under the provisions of this Chapter, as Montessori schools and Louisiana state Montessori teachers. The provisions of this Chapter shall apply only to accreditation of nonpublic Montessori schools.

B. The state superintendent of education shall appoint a school accreditation committee to insure compliance with this Chapter. The committee shall consist of five members who shall be appointed by the superintendent of education from a list of not fewer than seven names to be submitted by the Louisiana Montessori Association. Such committee may recommend to the superintendent of education accreditation of schools in compliance with this Chapter or loss of accreditation of those schools not in compliance with the provisions of this Chapter.

This committee shall serve without compensation or expenses.

Added by Acts 1976, No. 290, §1. Amended by Acts 1982, No. 400, §1, eff. July 20, 1982.



RS 17:3402 - Minimum requirements for school certification; admission policies; environment; program

§3402. Minimum requirements for school certification; admission policies; environment; program

The minimum requirements for certification as a Montessori school shall be as follows:

A. Admission policies

All admissions in a Montessori school shall be open to all persons of all races, creeds, or color, and to all persons with disabilities as defined in R.S. 51:2232(11).

B. Physical plant

The physical plant must comply with state and local fire and health regulations and with applicable building codes.

C. Environment

(1) The environment shall be prepared, arranged and equipped to structure the child's free movement and responsibility. There shall be space so each child can move freely without interrupting activities of others. The school shall be attractive, cheerful, orderly, clean and in good repair to evoke in the children a positive response to beauty and to life, and to satisfy their need for order. It shall be free of health and safety hazards.

(2) There shall be furnishings and arrangements to encourage the children to become more self reliant and independent in caring for their own needs. There shall be lightweight, movable, child-sized furnishings. The equipment shall be arranged on low, easy-to-reach shelves in an orderly way, with materials of the same general classification placed together.

(3) Each child shall have a special place to keep his personal belongings and school work. Freedom with responsibility leading to independent self direction shall be a basic consideration.

(4) An outdoor play area shall be easily accessible.

(5) General requirements indoors are:

(a) Low child accessible shelving in neutral or light colors for placement of materials with adequate space for placement without crowding.

(b) Walls in light or neutral colors to adequately emphasize the materials.

(c) Child-sized furniture, tables and chairs.

(d) Each child shall have a special place for his personal belongings and school work.

(e) Flooring shall be of a type that can be kept clean and safe.

(f) Rugs and mats shall be available and accessible to the children and shall have orderly storage.

(g) Adequate lighting--if possible, one hundred sixty watts fluorescent for every one hundred square feet of floor space.

(h) There shall be thirty square feet of working space per child or thirty-five square feet per child of total usable facilities.

(i) Every school should have child accessible toilet facilities adequate to the number of children. They should be clean and have adequate hand washing facilities.

(6) General requirements outdoors are:

(a) Seventy-five square feet of outdoor space for each child in the group at any one time.

(b) Outdoor space shall be easily accessible, safe and protected, and shall be fenced.

(c) Outdoor equipment shall be safe and provide adequate opportunities for a variety of large muscle activities.

(d) The outdoor area shall be pleasant and attractive with some gardening opportunities available.

D. The program

The requirements for the program are:

(1) Montessori Junior School begins at six years of age and continues through the age of eighteen years, approximately. Thus, the junior school encompasses the child's learning experience from kindergarten through high school.

(2) Early enrollment shall be encouraged, starting between the ages of two and one-half to three and one-half years or earlier, to take advantage of early sensitive periods for learning.

(3) Placement at the primary or junior level shall be determined by the child's achievement and level of development.

(4) The classroom shall have, if possible, a mixed age group spanning at least three years so that the children will have a variety of models from which to learn. Attendance through kindergarten age shall be encouraged for maximum benefit of the program.

(5) The class shall meet five days a week for a minimum of three hours a day to provide the necessary learning continuity in classes for students below six years of age. Montessori junior classes of students six years of age and above shall meet a minimum of one hundred and eighty days per year, five days a week, a minimum of twenty-eight hours per week, excluding lunch and recess.

(6) Parents shall be allowed to observe the children at work.

(7) The school shall have a full range of Montessori equipment for all age groups; basically: practical life--activities that cultivate ability to care for self and environment; sensorial--activities that sharpen the senses in preparation for accurate observation of the physical world; academic and cultural--activities that develop ability in such subjects as language, reading, writing, mathematics, geography, history, life science, art, music, dance, dramatics, construction, and a second language.

(8) The materials shall be self teaching so children can learn from them by self discovery and voluntary repetition rather than by rote memorization of what someone tells them about the materials. The children shall work independently once the materials are introduced.

(9) The materials shall require active participation of the children so that the major part of their learning comes from concrete sensorial experience.

(10) The materials shall reflect reality and nature so that children can organize their perceptions of the world accurately.

(11) The materials shall be open ended so that it is possible for children to learn more than one concept from each piece.

(12) The materials shall isolate only one factor of difference to emphasize the particular attribute or concept.

(13) The art materials shall be basically structured to allow the children to freely create their own ideas after the teacher has initially demonstrated their use.

(14) The Montessori materials shall be introduced sequentially.

(15) The materials shall be attractive and of the best quality affordable to provide stimulation for new exploration or imagination. They shall be clean, orderly, and in good repair.

(16) The program shall provide annual standardized testing for Montessori junior students six years of age and above.

E.(1) Each Montessori school shall have at least one Class A Montessori teacher, and each class shall have at least one Class B Montessori teacher with an assistant possessing a baccalaureate degree.

(2) Each Montessori junior school and junior class with students six years of age and above shall have at least one teacher certified in Montessori for the age level which he serves, and possessing a baccalaureate degree.

F.(1) Provisional accreditation may be granted for a school with a Class B certified teacher who is working toward a baccalaureate degree taking a minimum of six hours per year.

(2) Provisional accreditation may be granted for a Montessori junior school for three years, provided each teacher of a junior school class possessing a baccalaureate degree is working toward Montessori junior certification.

Added by Acts 1976, No. 290, §1. Amended by Acts 1982, No. 400, §1, eff. July 20, 1982; Acts 1993, No. 820, §3; Acts 2014, No. 34, §1.



RS 17:3403 - Minimum requirements for teacher certification; authorization for supplemental compensation

§3403. Minimum requirements for teacher certification; authorization for supplemental compensation

A. Montessori teachers having the requirements set forth below shall be certified by the appropriate Montessori organization as follows:

(1) A "Class A" teacher shall have a certification from either the American Montessori Society, the Association Montessori Internationale, the St. Nicholas Training Course of London, or the Montessori World Education Institute, or any other Montessori training course jointly approved by the State Board of Elementary and Secondary Education and the Louisiana Montessori Association, plus a baccalaureate degree and at least one year of teaching experience in a Montessori school.

(2) A "Class B" teacher shall have a certification from either the American Montessori Society, the Association Montessori Internationale, the St. Nicholas Training Course of London, or the Montessori World Education Institute, or any other Montessori training course jointly approved by the State Board of Elementary and Secondary Education and the Louisiana Montessori Association, plus at least one year of teaching experience in a Montessori school.

(3) A "Class C" teacher shall have a certification from either the American Montessori Society, the Association Montessori Internationale, the St. Nicholas Training Course of London, or the Montessori World Education Institute, or any other Montessori course jointly approved by the State Board of Elementary and Secondary Education and the Louisiana Montessori Association.

B. A teacher who teaches a junior class shall have Montessori certification for the age levels which he teaches and a baccalaureate degree.

C. Notwithstanding any other provision of law to the contrary, any person teaching in a Montessori school who receives a salary paid by the government of France may receive additional compensation paid by the employing school out of funds available to the school for such purpose whether such funds are part of its normal operating budget or are provided by its parent organization or any local, state, or federal educational organization or foundation. The school may compensate the person up to the amount of the difference in salary paid such person by the government of France and the average salary of a teacher in a public school in Louisiana with comparable qualifications and experience.

Added by Acts 1976, No. 290, §1. Amended by Acts 1982, No. 400, §1, eff. July 20, 1982; Acts 2000, 1st Ex. Sess., No. 56, §1, eff. April 17, 2000.



RS 17:3451 - Purpose

CHAPTER 28. LOUISIANA UNIVERSITIES MARINE

CONSORTIUM FOR RESEARCH AND EDUCATION

§3451. Purpose

The purpose of this Chapter is to create the Louisiana Universities Marine Consortium for Research and Education as a statewide entity with the primary function of conducting research and promoting education in the marine sciences and marine technology, particularly where related to coastal resources and the impact of energy related industries upon these coastal resources. Such functions shall be performed by the Louisiana Universities Marine Consortium on the Louisiana gulf coast.

Added by Acts 1979, No. 557, §1; Acts 2012, No. 768, §1.



RS 17:3452 - Louisiana Universities Marine Consortium for Research and Education; creation; membership

§3452. Louisiana Universities Marine Consortium for Research and Education; creation; membership

The Louisiana Universities Marine Consortium for Research and Education, referred to hereinafter as the consortium, is hereby created as a body corporate under the authority of the Board of Regents hereafter to be referred to as the board in this Chapter.

Added by Acts 1979, No. 557, §1; Acts 1995, No. 1243, §1, eff. June 29, 1995; Acts 2016, No. 314, §1(A).



RS 17:3453 - Repealed

§3453. Repealed by Acts 2016, No. 314, §1(B).



RS 17:3453.1 - Science and Education Advisory Council; creation; membership; duties

§3453.1. Science and Education Advisory Council; creation; membership; duties

A. The Science and Education Advisory Council is hereby created to provide advice and information as requested by the board.

B. The Science and Education Advisory Council shall be composed of the following members:

(1) One representative from each four-year public college and university, each of whom shall be a faculty member appointed by the president or chancellor of each institution.

(2) One representative from each of the member institutions of the Louisiana Association of Independent Colleges and Universities, each of whom shall be a faculty member appointed by the president or chancellor of each institution.

(3) One representative from the Louisiana Community and Technical College System, appointed by the president of such system.

C. The advisory council shall meet as necessary to respond to requests from the board as well as to provide the board with the benefit of perspectives represented on the council.

Acts 2012, No. 768, §1; Acts 2016, No. 314, §1(A).



RS 17:3454 - Louisiana Universities Marine Consortium for Research and Education; governance, funding

§3454. Louisiana Universities Marine Consortium for Research and Education; governance, funding

A. The Louisiana Universities Marine Consortium for Research and Education shall be subject to the governance of the Board of Regents. The board shall serve as fiscal agent for the consortium and shall review and approve the consortium's budgetary request and operating budget and shall review and approve all funds appropriately awarded or bequeathed to the consortium. All funds appropriated to the consortium shall be appropriated as a separate line item within the appropriation of the Board of Regents.

B. As the governing body of the Louisiana Universities Marine Consortium for Research and Education, the board shall have authority to:

(1) Sue and be sued, including the right to recover all debts owing to the consortium, and to retain legal counsel therefor.

(2) Actively seek and accept donations, bequests, or other forms of financial assistance for educational purposes from any public or private person or agency and comply with rules and regulations governing grants from the federal government or any other person or agency which are not in contravention of the constitution and laws of the state of Louisiana.

(3) Determine the fees which shall be paid by students.

(4) Purchase land and purchase or construct buildings necessary for the use of the consortium in accordance with applicable laws; provided that all valid campsite leases dated on or before April 16, 1979, including the option to extend the leases for an additional ten-year period, as provided for in R.S. 41:1211 et seq., shall remain in full force and effect.

(5) Purchase equipment, properly maintain, and make improvements to facilities necessary for the use of the consortium in accordance with applicable state laws.

(6)(a) Except as otherwise provided in this Chapter, approve the appointment of such administrative officers and other personnel as the board deems necessary and designate their titles. In making its appointments, the board shall give consideration to the recommendations of the executive director and, in proper cases, to the head of any college or university affected by an appointment. Appointments of classified employees shall be in conformity with applicable civil service laws, rules, and regulations.

(b) The compensation of all officers and employees, except those classified civil service employees, shall be fixed by the board and the officers so appointed shall serve at the pleasure of the board.

(7) Formulate curricula and programs of study.

(8) Adopt, amend, or repeal rules and regulations necessary or proper for the business of the consortium.

(9) Affiliate with any institution giving any special course of instruction, upon such terms as the board deems expedient, which terms may include the retention by such institution of the control of property, faculty, and staff.

(10) Enter into contracts and agreements with other public agencies with respect to cooperative enterprises and undertakings relating to or associated with college or university purposes and programs in accordance with applicable laws.

(11) Perform such other functions as are necessary or incidental to the supervision and management of the consortium.

(12) Employ the proceeds of all donations, grants, subscriptions, and bequests made to the consortium so as to effect the purposes of and in accordance with the terms and conditions of such donations, grants, subscriptions, and bequests.

(13) Establish such subcommittees as may be necessary to assist the board in the implementation of the provisions of this Chapter.

(14) Adopt necessary rules and regulations regarding the hours of employment and the accrual and use of sick leave and annual leave for all personnel employed by the consortium.

C. The board may enter into contracts and agreements with any public agency for the establishment of state or other public offices on the property and in the buildings belonging to or under the control of the consortium. The board also may enter into contracts and agreements for joint construction, equipment, maintenance, and financing of such buildings, and enter into contracts and agreements for the joint financing, supervision, and conduct of cooperative enterprises and undertakings.

D. The liability of any of the acts of the consortium or any of its employees, or persons associated with any property of the consortium, shall be the liability of the consortium as represented by the board.

Added by Acts 1979, No. 557, §1; Acts 1987, No. 386, §1; Acts 1988, No. 993, §2; Acts 1988, No. 995, §2; Acts 1995, No. 1243, §1, eff. June 29, 1995; Acts 2016, No. 314, §1(A).

{{NOTE: SEE ACTS 1988, NO. 993, §3 AND ACTS 1988, NO. 995, §3.}}

{{NOTE: SEE ACTS 1990, NO. 299, §§1 AND 2 WHICH AMENDS ACTS 1988, NO. 993, §3 AND 995, §3.}}



RS 17:3455 - Executive director; appointment; functions

§3455. Executive director; appointment; functions

The board may appoint a chief administrative officer who shall be the executive director of the consortium. The executive director of the consortium shall serve at the pleasure of the board and shall, with the approval of the board and subject to the applicable civil service laws, rules, and regulations of the state, appoint and remove all professional, research, technical, clerical, and stenographic employees of the consortium. The compensation of the executive director shall be fixed by the board. The executive director shall serve as secretary to the board, the executive committee, and any additional committees appointed by the board to assist in the implementation of the provisions of this Chapter.

Added by Acts 1979, No. 557, §1; Acts 1995, No. 1243, §1, eff. June 29, 1995; Acts 2016, No. 314, §1(A).



RS 17:3456 - Annual report; master plan

§3456. Annual report; master plan

A. The board, in consultation with the Science and Education Advisory Council, shall formulate a five-year master plan for the consortium's marine science and education programs and initiatives and shall make timely revisions to such plan as warranted and necessary.

B. On or before December thirty-first of each year, the executive director shall submit an annual report of the activities of the consortium to the board together with any additional information the board may require.

Added by Acts 1979, No. 557, §1. Amended by Acts 1995, No. 1243, §1, eff. June 29, 1995; Acts 2012, No. 768, §1; Acts 2016, No. 314, §1(A).



RS 17:3601 - LOUISIANA EDUCATIONAL EMPLOYEES

CHAPTER 29. LOUISIANA EDUCATIONAL EMPLOYEES

PROFESSIONAL IMPROVEMENT PROGRAM

PART I. GENERAL PROVISIONS

§3601. Purpose

It is the purpose of this Chapter to provide a mechanism by which professional educational employees in public elementary and secondary schools of this state will have an opportunity for continuing professional growth and improvement in order to enable them to acquire and bring into the classroom innovative ideas, insight, greater competence, and better methods of instruction.

Added by Acts 1980, No. 207, §1.



RS 17:3602 - Definitions

§3602. Definitions

As used in this Chapter, unless otherwise clearly indicated, these terms have the following meanings:

(1) "Department" means the Department of Education.

(2) "Lifetime certificate" means a teaching certificate issued by the department which is permanent and need not be renewed.

(3) "Plan" means an uncompleted professional improvement program.

(4) "Professional Improvement Points" sometimes herein referred to as "PIPS," means units by which the effort and quality of improvement activities are measured.

(5) "Program" means a completed five-year professional improvement program, or refers to the subject of this Chapter.

(6) "Public School" means any public elementary, middle, junior high, or high school in this state.

(7) "Teacher" means any public school classroom teacher, librarian, guidance counselor, secondary vocational instructor, principal, assistant principal, or other personnel for whom a valid Louisiana teaching certificate is required for employment; any teacher in an institution which offers thirteenth and fourteenth grade instruction; any speech therapist who possesses a valid Louisiana ancillary certificate issued by the State Board of Elementary and Secondary Education; and any instructor seeking to continue in the program who has been transferred from the Department of Public Safety and Corrections to vocational-technical schools under the State Board of Elementary and Secondary Education.

(8) "Teaching certificate" means a certificate issued by the department to school personnel pursuant to the requirements fixed by the department or by law.

Added by Acts 1980, No. 207, §1. Amended by Acts 1981, No. 617, §1; Acts 1982, No. 433, §1, eff. July 21, 1982; Acts 1984, No. 257, §1, eff. July 13, 1984; Acts 1985, No. 713, §1.



RS 17:3603 - Applicability and participation

§3603. Applicability and participation

A. The provisions of this Chapter apply to all teachers except those with less than three years of teaching experience.

B. Participation in the program is voluntary. A teacher who elects not to participate in the program shall continue to be paid according to the state minimum salary schedule as provided for in R.S. 17:421.3 and any payment plan in effect in the public school system in which he or she is employed.

C. The following persons shall not be eligible to participate in the program provided for in this Chapter:

(1) Any person owing reimbursement as provided in R.S. 17:7.3(C), to the state superintendent for monies paid in his behalf for participation in the continuing education program for teachers.

(2) Any person owing reimbursement, as provided in R.S. 17:3621.1, to the state superintendent for monies paid to him for participating in the program provided in this Chapter.

D. No teacher may submit or pursue more than one five-year program, and no teacher may initiate a five-year program after June 30, 1984. Provided however, that any application pending approval as of May 30, 1984 shall be considered and if approved such applicant shall be permitted to initiate his five-year program after June 30, 1984.

Added by Acts 1980, No. 207, §1. Acts 1983, 1st Ex. Sess., No. 44, §2, eff. Jan. 19, 1983; Acts 1984, No. 257, §1, eff. July 13, 1984.



RS 17:3609 - REPEALED BY ACTS 1990, NO. 4, 2, EFF. SEPT. 30, 1990.

PART II. PROFESSIONAL IMPROVEMENT PROGRAM

SUBPART A. ADMINISTRATION

§3609. REPEALED BY ACTS 1990, NO. 4, §2, EFF. SEPT. 30, 1990.



RS 17:3610 - REPEALED BY ACTS 1990, NO. 4, 2, EFF. SEPT. 30, 1990.

§3610. REPEALED BY ACTS 1990, NO. 4, §2, EFF. SEPT. 30, 1990.



RS 17:3611 - REPEALED BY ACTS 1990, NO. 4, 2, EFF. SEPT. 30, 1990.

§3611. REPEALED BY ACTS 1990, NO. 4, §2, EFF. SEPT. 30, 1990.



RS 17:3612 - REPEALED BY ACTS 1990, NO. 4, 2, EFF. SEPT. 30, 1990.

§3612. REPEALED BY ACTS 1990, NO. 4, §2, EFF. SEPT. 30, 1990.



RS 17:3613 - REPEALED BY ACTS 1990, NO. 4, 2, EFF. SEPT. 30, 1990.

§3613. REPEALED BY ACTS 1990, NO. 4, §2, EFF. SEPT. 30, 1990.



RS 17:3614 - REPEALED BY ACTS 1990, NO. 4, 2, EFF. SEPT. 30, 1990.

§3614. REPEALED BY ACTS 1990, NO. 4, §2, EFF. SEPT. 30, 1990.



RS 17:3615 - REPEALED BY ACTS 1990, NO. 4, 2, EFF. SEPT. 30, 1990.

§3615. REPEALED BY ACTS 1990, NO. 4, §2, EFF. SEPT. 30, 1990.



RS 17:3616 - REPEALED BY ACTS 1990, NO. 4, 2, EFF. SEPT. 30, 1990.

§3616. REPEALED BY ACTS 1990, NO. 4, §2, EFF. SEPT. 30, 1990.



RS 17:3617 - REPEALED BY ACTS 1990, NO. 4, 2, EFF. SEPT. 30, 1990.

§3617. REPEALED BY ACTS 1990, NO. 4, §2, EFF. SEPT. 30, 1990.



RS 17:3621 - Compensation

SUBPART B. PROFESSIONAL IMPROVEMENT

PROGRAM DEVELOPMENT

§3621. Compensation

During the time the plan is pursued and after such plan is successfully completed as hereinafter provided, each participating teacher shall be paid compensation by the state as contained in R.S. 17:421.3 and, in addition, shall be paid as an inducement an amount for such participation according to the schedule below:

BACH-

SPECIAL-

YEARS OF

ELOR'S

MASTER'S

MASTER'S

IST IN

PH.D OR

EXPERIENCE

DEGREE

DEGREE

PLUS 30

ED.

ED.D.

3

$1129

$1155

$1155

$1193

$1257

4

1155

1180

1180

1219

1297

5

1180

1219

1225

1266

1337

6

1206

1257

1270

1310

1377

7

1231

1297

1317

1357

1417

8

1257

1337

1364

1404

1457

9

1297

1377

1411

1451

1497

10

1337

1417

1457

1497

1538

11

1437

1457

1504

1544

1578

12

1505

1529

1551

1591

1618

13

1738

1749

1861

1909

1941

14

1738

1894

2016

2068

2103

15

1872

2040

2171

2227

2265

16

1872

2040

2171

2227

2265

17

1872

2040

2171

2227

2265

18

2273

2477

2637

2705

2750

19

2273

2477

2637

2705

2750

20

2273

2477

2637

2705

2750

21

2674

2915

3102

3182

3235

22

2674

2915

3102

3182

3235

23

2674

2915

3102

3182

3235

24

2674

2915

3102

3182

3235

25

3075

3352

3567

3659

3721

Notwithstanding any provision of this Chapter to the contrary, any teacher who successfully completes his five-year professional improvement program as provided in this Chapter and who chooses not to continue in the program shall not have his annual salary diminished below the salary he would be receiving under the provisions of this Section at the time of his successful completion of his five-year program.

Added by Acts 1980, No. 207, §1, eff. July 1, 1981. Amended by Acts 1981, No. 337, §1, eff. July 15, 1981.

{{NOTE: ACTS 1989, NO. 190, §4 PURPORTS TO REPEAL PART II OF CHAPTER 29 OF TITLE 17; HOWEVER, IT REPEALS §§3609 THROUGH 3617 ONLY. LAW INSTITUTE RETAINED SUBPARTS B AND C.}}



RS 17:3621.1 - Reimbursement of compensation

§3621.1. Reimbursement of compensation

A. Each teacher participating in a professional improvement program in accordance with the provisions of this Chapter shall enter into a written agreement with the state superintendent of education obligating such teacher to reimburse the state superintendent of education for all compensation paid by the state to such teacher as a participant in such program in excess of that provided for such teacher under R.S. 17:421.3 or the statute providing state paid salary for such teacher. Reimbursement shall be required from the teacher in any one year in which he does not successfully complete all the elements prescribed in his program for that year in accordance with R.S. 17:3623(A), except as provided in R.S. 17:3653.

B. When any teacher fails to successfully complete all the elements prescribed for any one year of his program as herein provided, except as provided in R.S. 17:3653, he shall reimburse the state superintendent of education all monies paid to him by the state as a participant in such program in excess of the amount provided for such teacher in R.S. 17:421.3 or the statute providing state paid salary for such teacher for that year. The State Professional Improvement Committee, provided for in R.S. 17:3610, shall adopt rules and regulations to establish a procedure by which this reimbursement shall be accomplished. If any teacher fails to make timely reimbursement to the state superintendent of education in accordance with the provisions of this Section and the rules and regulations adopted pursuant hereto, there shall be imposed a specific penalty to be added to such reimbursement in the amount of five percent of such reimbursement. Such penalty and the original reimbursement amount shall constitute a legal obligation of the teacher. The attorney general shall collect all such obligations which are not timely paid on behalf of the superintendent of education, or, if requested by the superintendent, the school board which currently employs such teacher shall collect such obligation, in which case the attorney general shall be released from such responsibility. Costs incurred by local school boards in the required collection of such obligations shall be reimbursed by the state in the same manner as provided in R.S. 17:3654.

C. Any participant whose plan is found to contain activities or pursuits not approved for participants in his area of certification or not otherwise approved by the state committee shall lose all PIPS awarded for such activities or pursuits, and, if the total PIPS awarded after such deduction has been made are not sufficient to qualify such participant for an enhanced salary under the provisions of this Chapter, he shall be required to reimburse the state superintendent of education for any enhanced salary received, such reimbursement to be accomplished as provided in this Section. The state committee shall determine whether reimbursement shall be required in accordance with the provisions of this Subsection.

Added by Acts 1981, No. 336, §1, eff. July 15, 1981.



RS 17:3621.2 - Continuation of compensation

§3621.2. Continuation of compensation

A. Notwithstanding any provision of this Chapter to the contrary, a teacher who has successfully completed his professional improvement program and has terminated his employment with a city or parish school board shall receive the additional compensation provided in R.S. 17:3621 upon subsequent employment with a local school board or a vocational-technical school subject to either of the following conditions:

(1) That the teacher was employed by a city or parish school board as a teacher of vocational-technical courses and such courses were eliminated by such school board or the teacher was terminated as the result of a reduction-in-force action by the employing school board and such teacher was subsequently employed as an instructor by a state vocational-technical school.

(2) That the teacher was employed by a city or parish school board and was employed by any city or parish school board within three years from the date prior employment was terminated.

B. Any teacher who has begun his professional improvement program but has not completed such program and who takes a leave of absence to pursue a doctor's degree at an institution of higher education and upon completion of such degree is employed by a city or parish school board in a teaching position or as a counselor shall be permitted to resume his professional improvement program and may substitute any academic courses completed in such degree program for those required by his professional improvement program pursuant to R.S. 17:3622.

Acts 1990, No. 650, §1, eff. July 19, 1990.



RS 17:3621.3 - Hearing officer; debt collection; state district court

§3621.3. Hearing officer; debt collection; state district court

Prior to the expiration of the state committee, the state superintendent, with the approval of the State Board of Elementary and Secondary Education, shall appoint a nonpartisan hearing officer to hear and determine cases involving debt collections. All appeals from the hearing officer regarding debt collections shall be taken directly to the Nineteenth Judicial District Court for East Baton Rouge Parish.

Acts 1990, No. 4, §1, eff. May 23, 1990.



RS 17:3622 - Program components

§3622. Program components

A. Each participating teacher shall pursue activities in each of two categories, namely, in-service training and academic pursuits. Guidelines and criteria for acceptable activities shall be fixed by the state committee.

B. Acceptable academic activities shall be as follows:

(1) Relevant formal college courses, either at the undergraduate or graduate level, offered by an accredited institution of higher education. Classroom teachers shall enroll in courses in either their area of certification or job assignment, and all other participants in the program shall enroll in courses in the area of their job responsibility. Notwithstanding any provision of law to the contrary, classroom teachers in the program shall pursue formal college courses as follows:

(a) Beginning with plans approved for participation in the program year beginning July 1, 1984 and thereafter, elementary teachers shall pursue a minimum of two courses in the subject matter area in which they teach if they take four or five such courses and shall pursue a minimum of one course in the subject matter area in which they teach if they take three or less such courses, and the remainder of such courses may be teacher education courses.

(b) Each secondary classroom teacher who includes two such courses in his plan shall pursue both courses in the subject area in which he teaches, and neither such course shall be scheduled from among courses of or relating to pedagogy nor from among courses offered by any college of education.

(c) Each secondary classroom teacher who includes three such courses in his plan may pursue not more than one course from among courses of or relating to pedagogy, and two courses in his plan shall be in the subject matter area in which he teaches, provided that neither such course shall be scheduled from among the courses offered by any college of education.

(d) Each secondary classroom teacher who includes four such courses in his plan may pursue not more than two courses from among courses of or relating to pedagogy, and two courses in his plan shall be in the subject matter area in which he teaches, provided that neither such course shall be scheduled from among courses offered by any college of education.

(e) Each secondary classroom teacher who includes five or more courses in his plan may pursue not more than two courses from among those of or relating to pedagogy, and two courses in his plan shall be in the subject matter area in which he teaches, provided that neither such course shall be scheduled from among the courses offered by any college of education. The Local Professional Improvement Committee shall determine whether the remaining course or courses in his plan shall be in the subject matter area in which he teaches, shall be taken from among courses of or relating to pedagogy, or both.

(f) The subject matter area requirements established herein may be waived by the aforementioned committee for physical education and special education teachers and for any other teacher to the extent that courses of or relating to pedagogy were pursued or enrolled in prior to May 1, 1983, as a part of their approved professional improvement program plan.

(g) For the purposes of this Paragraph, "subject matter area in which they teach" is defined as any subject area being taught by the teacher or for which the teacher is certified. Also, for purposes of this Paragraph, "pedagogy" is defined as the art of teaching, science of teaching, or profession of teaching.

(h) Notwithstanding any provision of this Section to the contrary, the state committee shall formulate guidelines for allowing classroom teachers to include in their program plans formal college courses not within their area of certification, job assignment, or responsibility, if successful completion of such courses will qualify such teacher to be certified to teach in another subject matter area or areas in which a critical shortage of qualified classroom teachers exists in the school system in which such teacher is employed. The bureau of higher education and teacher certification in the state Department of Education shall develop criteria and supply data for determining areas in which a critical shortage of qualified classroom teachers exists and the state and local committees shall use the criteria and data in approving plans of teachers seeking certification in such shortage areas.

(i) Beginning with the approval of programs for participation in the program year beginning July 1, 1984, any teacher seeking certification to qualify to teach in one of the identified areas of critical shortage as provided in Subparagraph (h) may elect to take in any program year a college course which moves him toward that certification in lieu of the inservice activity in addition to any other college courses he takes to satisfy the academic requirement. The substitution of college courses for inservice activities may continue until the teacher achieves certification.

(j) In cases in which a subject matter area course as required by this Subsection for inclusion in a teacher's five-year plan is not available and the teacher documents that no suitable existing or anticipated alternative course outside a college of education is available then the local committee, subject to the approval of the state committee, shall allow the teacher to substitute a course offered by a college of education for inclusion in the teacher's plan.

(k) Beginning with the approval of programs for participation in the program year beginning July 1st, 1985, in those accredited institutions of higher education operating on a semester system, any college course for which a teacher seeks academic activity credit shall actually meet and class shall be conducted for the amount of time as follows:

(i) For one semester hour of college credit, the course shall meet and be conducted for a minimum of seven hundred and fifty minutes and shall meet and be conducted on at least five separate days for a minimum time of fifty minutes each day.

(ii) For two semester hours of college credit, the course shall meet and be conducted for a minimum of fifteen hundred minutes and shall meet and be conducted on at least ten separate days for a minimum time of fifty minutes each day.

(iii) For three semester hours of college credit, the course shall meet and be conducted for a minimum of two thousand two hundred and fifty minutes and shall meet and be conducted on at least fifteen separate days for a minimum time of fifty minutes each day.

(iv) For more than three semester hours of college credit, the course shall meet and be conducted for a minimum of the number of minutes required for one semester hour of college credit multiplied by the number of semester hours of college credit being offered, shall meet and be conducted for the number of separate days required for one semester hour of college credit multiplied by the number of semester hours of college credit being offered, and shall meet for not less than fifty minutes per day, excluding breaks.

(l) Beginning with the approval of programs for participation in the program year beginning July 1st, 1985, in those accredited institutions of higher education operating on a quarter system, a course offering one, two, three, or more semester hours of college credit shall actually meet and class shall be conducted for the minimum total number of minutes required in R.S. 17:3622(B)(1)(k)(i), (ii), (iii), and (iv) above, respectively, and shall be conducted on no fewer than the number of days as follows:

(i) For one semester hour of college credit, the course shall meet and be conducted on at least four separate days.

(ii) For two semester hours of college credit, the course shall meet and be conducted on at least seven separate days.

(iii) For three semester hours of college credit, and for more than three semester hours of college credit, the course shall meet and be conducted on at least ten separate days.

(2) Supervision of students enrolled in a preservice teacher training curricula at an accredited institution of higher education.

(3) Preparation and conducting of workshops approved by the state committee and recognized professional organizations or public bodies as promulgated by the state committee.

(4) Development and implementation of innovative and exemplary programs.

C. Acceptable in-service training activities shall be as follows:

(1) Educational conferences by a public body, an accredited institution of higher education, a non-profit foundation, or a professional organization or association of recognized stature as promulgated by the statewide committee.

(2) Workshops approved by a local public school board or the department.

(3) Seminars sponsored by a public body, an accredited institution of higher education, a non-profit foundation, a professional organization or association of recognized stature promulgated by the state committee, or the department.

(4) Task forces whose purpose is to develop education programs.

(5)(a) Tutoring of students in public elementary or secondary schools who are determined by their regular teachers to be in need of tutoring.

(b) In providing for the inclusion of this component in an individual participant's plan, the state committee shall develop a listing of teachers whom it has determined are qualified to provide such tutoring in the various subject areas. No teacher who is not included on such listing may include tutoring as a component in his plan.

(c) The state committee shall determine the number of PIPS to be awarded for tutoring based on the amount of time spent by the participant in tutoring students.

(d) The number of PIPS awarded for tutoring shall be no fewer than one-fourth nor more than one-half of those PIPS required for in-service training activities.

(6) Subject to approval by the State Professional Improvement Committee, training by the personnel from the Substance Abuse Prevention Education Program in the Department of Education for participation in a Substance Abuse Prevention Team.

D. Notwithstanding any provision of this Section to the contrary, no academic or in-service training activity shall be acceptable which requires educators to enter into any commitment beyond that required for completion of that academic or in-service training activity.

Added by Acts 1980, No. 207, §1, eff. July 1, 1981. Amended by Acts 1981, No. 337, §1, eff. July 15, 1981; Acts 1982, No. 262, §1, eff. July 18, 1982; Acts 1982, No. 841, §1, eff. Aug. 4, 1982; Acts 1983, 1st Ex. Sess., No. 43, §1; eff. Jan. 19, 1983; Acts 1983, No. 414, §1; Acts 1983, No. 506, §1, eff. July 7, 1983; Acts 1984, No. 698, §1, eff. July 13, 1984; Acts 1985, No. 86, §1, eff. June 29, 1985.



RS 17:3623 - Program development

§3623. Program development

A. Each participating teacher shall submit to his local committee, in writing, a professional improvement program plan for five years, which shall be based on his needs as determined through self evaluation of career needs and interests as determined in conjunction with the local committee. Each plan shall indicate as specifically as possible the activities intended to be pursued, the time for completion, and the goals to be reached. Each plan shall be subdivided into one-year increments and shall contain an estimate by the teacher of the number of PIPS each activity should be awarded.

B.(1) Each city and parish school superintendent may submit to his local committee, in writing, recommendations relative to the types of subject matter area courses and in-service training that, based on his assessment of the overall needs of the teachers in his school system, would most benefit those teachers in fulfilling the purposes of this program as provided in R.S. 17:3601.

(2) Each local committee shall review the recommendations submitted to it by the local city or parish school superintendent pursuant to this Subsection and may consider such recommendations if they are in compliance with state law and state committee guidelines.

C. Each submitted plan shall be reviewed, evaluated, and if necessary, modified by the local committee which shall assign the number of PIPS to be awarded for each activity planned as determined by the state committee in accordance with R.S. 17:3613(3). The local committee shall require that the total PIPS planned to be earned in each five-year plan is the number required by the state committee.

D. Each participant may modify his plan during the five years with the approval of the local committee if such modification does not reduce the total number of PIPS required to be earned for successful completion of the program. A participant who transfers from one public school system to another may continue to follow the plan approved by the local committee in the system from which the transfer was made.

E. No participant shall include in his plan any course or seminar he has previously undertaken and successfully completed; however, participants on Substance Abuse Prevention Education teams as provided under R.S. 17:3622(C)(6) may receive PIPS for continued participation on such teams for a period not to exceed three years.

Added by Acts 1980, No. 207, §1, eff. July 1, 1981. Amended by Acts 1981, No. 337, §1, eff. July 15, 1981; Acts 1982, No. 433, §1, eff. July 21, 1982; Acts 1983, No. 505, §1, eff. July 1, 1984.

{{NOTE: SECTION 2 OF ACTS 1983, NO. 505, §1 OF WHICH AMENDED R.S. 17:3623(E), PROVIDES THAT THE "ACT SHALL BECOME EFFECTIVE ON JANUARY 1, 1984, AND THEREAFTER SHALL BE CONSIDERED BY EACH LOCAL SYSTEM PROFESSIONAL IMPROVEMENT COMMITTEE IN DETERMINING WHETHER EACH LOUISIANA EDUCATIONAL EMPLOYEES PROFESSIONAL IMPROVEMENT PROGRAM PLAN SUBMITTED TO IT IS ACCEPTABLE; HOWEVER, THE PROVISIONS OF THIS ACT SHALL HAVE NO EFFECT UPON ANY ONE-YEAR INCREMENT OF SUCH PLAN DEVELOPED BY THE PARTICIPANT PURSUANT TO R.S. 17:3622(A) AND UNDERTAKEN PRIOR TO THAT DATE."}}



RS 17:3624 - Program evaluation

§3624. Program evaluation

A. Periodically, but not less than once each year, each participant shall submit a written report with proper documentation of the activities completed, as of that time. The local committee shall review the report, fix the number of PIPS actually earned for the completed activities, and recommend any necessary modification of the plan.

B.(1) At the completion of each five-year plan, the local committee shall review the activities completed and notify the teacher and the state committee in writing that:

(a) The five-year program has been successfully completed by the teacher; or

(b) The five-year program has not been successfully completed, with reasons for such decision; or

(c) Upon application of the participant, a one-year extension for completion has been granted because of extenuating circumstances.

(2) Beginning with the approval of plans for participation in the program year beginning July 1, 1985 and notwithstanding any other provision to the contrary, any teacher who obtains fifteen hours of college credit in his field, or its equivalent, and seventy-five clock hours of in-service education in a five-year period shall be considered as having obtained the reasonable quota of self-improvement required by this Chapter.

C. Any teacher whose employment required a teaching certificate at the time he submitted his professional improvement plan in writing to his local committee, received approval by the local committee as required in R.S. 17:3623, and then successfully completed his program before the State Professional Improvement Committee declared such program ineligible, shall be eligible to receive those benefits provided in R.S. 17:3621.

Added by Acts 1980, No. 207, §1, eff. July 1, 1981; Acts 1983, No. 99, §1, eff. June 24, 1983; Acts 1988, No. 766, §1.



RS 17:3625 - Professional improvement points

§3625. Professional improvement points

Professional Improvement Points (PIPS) shall be awarded upon a determination by the local committee that such points have been earned. No such points shall be awarded for participation in any activities considered regular responsibilities and for which compensation is already paid.

Added by Acts 1980, No. 207, §1, eff. July 1, 1981.

{{NOTE: ACTS 1989, NO. 190, §4 PURPORTS TO REPEAL PART II OF CHAPTER 29 OF TITLE 17; HOWEVER, IT REPEALS §§3609 THROUGH 3617 ONLY. LAW INSTITUTE RETAINED SUBPARTS B AND C.}}



RS 17:3631 - Appeal to local committee

SUBPART C. APPEALS PROCEDURES

§3631. Appeal to local committee

Each participating teacher who is required to successfully complete successive five-year professional improvement programs shall have the right to appeal an adverse decision of the local committee with regard to the fixing of PIPS earned or a decision that the teacher has failed to successfully complete a program. A procedure for appeals to the local committee shall be developed by the state committee.

Added by Acts 1980, No. 207, §1, eff. July 1, 1981.



RS 17:3632 - Appeal to the state committee

§3632. Appeal to the state committee

If a teacher who has appealed the decision of the local committee is aggrieved by such decision, he or she may serve written notification to the state and local committees of intent to seek a hearing before the state committee or its successor. The application shall be made to the state committee or its successor within ninety days after the decision provided for in R.S. 17:3631 is rendered, and a hearing before the state committee or its successor shall be held within thirty days thereafter. At this hearing both the teacher and the local committee may appear, be represented by counsel, produce witnesses, and submit written evidence. The state committee or its successor shall notify both the local committee and the teacher in writing of its decision, which shall be final, within five days after such hearing.

Acts 1990, No. 650, §1, eff. July 19, 1990.



RS 17:3652 - Teaching certificates

PART III. TEACHING CERTIFICATES

§3652. Teaching certificates

A. The provisions of this Chapter shall have no effect on the existing requirements for initial certification or the designated types of certificates.

B. Certificates subsequent to the initial certificate issued to a participating teacher shall contain an endorsement of participation in a professional improvement program.

Added by Acts 1980, No. 207, §1.



RS 17:3653 - Failure by participants to successfully complete program

§3653. Failure by participants to successfully complete program

If a participating teacher fails to complete his or her approved program during the five-year period or within an additional year if there were acceptable extenuating circumstances, his or her certificate shall be renewed without the endorsement and the additional compensation shall cease.

Added by Acts 1980, No. 207, §1. Acts 1984, No. 257, §1, eff. July 13, 1984.



RS 17:3654 - Costs of program

PART IV. COSTS OF PROGRAM

§3654. Costs of program

All costs of the program provided for herein that require any local expenditure of school board funds shall be reimbursed by the state.

Added by Acts 1980, No. 207, §1.



RS 17:3661 - Funding of program

PART V. FUNDING OF PROGRAM

§3661. Funding of program

The Louisiana Educational Employees Professional Improvement Program established herein shall be funded with monies specifically appropriated therefore by the Louisiana Legislature, except as otherwise provided in this Chapter; however, no funds shall be appropriated for this purpose until after funds have been appropriated to fully fund the teachers' minimum salary schedule provided for in R.S. 17:421.3 and any cost-of-living increases granted by the legislature.

Added by Acts 1980, No. 207, §1. Amended by Acts 1981, No. 337, §1, eff. July 15, 1981.



RS 17:3667 - Reporting deadlines

PART VI. REPORTING DEADLINES

§3667. Reporting deadlines

A. Except as provided in Subsection B of this Section with respect to the items indicated the following reporting deadlines shall apply:

(1) The annual written report of completed activities as required by R.S. 17:3624(A) shall be submitted by each participant to the local committee no later than July 15.

(2) The notification by a local committee to any participant that his report of completed activities has been disapproved shall be submitted to that participant no later than July 30.

(3) All reports required by this Chapter or by regulation of the state committee pursuant to authority granted in this Chapter of a local committee to the state committee shall be submitted no later than August 1.

(4) Any appeal to the local committee, pursuant to R.S. 17:3631, shall be decided by the local committee no later than August 10.

(5) Each appeal to the state committee, pursuant to R.S. 17:3632, shall be decided by the state committee no later than September 30.

B. Whenever any date of a deadline established in Subsection A of this Section occurs on a weekend or holiday, the next following business day shall be the required deadline.

Acts 1984, No. 745, §1, eff. July 13, 1984.



RS 17:3701 - Repealed by Acts 2010, No. 500, §1.

CHAPTER 30. LOUISIANA EDUCATIONAL FACILITIES

ASBESTOS DETECTION PROGRAM

PART I. GENERAL PROVISIONS

§3701. Repealed by Acts 2010, No. 500, §1.



RS 17:3702 - Repealed by Acts 2010, No. 500, §1.

§3702. Repealed by Acts 2010, No. 500, §1.



RS 17:3707 - Repealed by Acts 2010, No. 500, §1.

PART II. ASBESTOS DETECTION PROGRAM

§3707. Repealed by Acts 2010, No. 500, §1.



RS 17:3708 - Repealed by Acts 2010, No. 500, §1.

§3708. Repealed by Acts 2010, No. 500, §1.



RS 17:3709 - Repealed by Acts 2010, No. 500, §1.

§3709. Repealed by Acts 2010, No. 500, §1.



RS 17:3710 - Repealed by Acts 2010, No. 500, §1.

§3710. Repealed by Acts 2010, No. 500, §1.



RS 17:3711 - Repealed by Acts 2010, No. 500, §1.

§3711. Repealed by Acts 2010, No. 500, §1.



RS 17:3713 - Repealed by Acts 2010, No. 500, §1.

PART III. SUITS FOR DAMAGES

§3713. Repealed by Acts 2010, No. 500, §1.



RS 17:3721 - LOUISIANA TEACHING INTERNSHIP PROGRAM

CHAPTER 31. LOUISIANA TEACHING INTERNSHIP PROGRAM

PART I. GENERAL PROVISIONS

§3721. Repealed by Acts 1994, 3rd Ex. Sess., No. 1, §3, eff. June 22, 1994.



RS 17:3722 - Repealed by Acts 1994, 3rd Ex. Sess., No. 1, 3, eff. June 22, 1994.

§3722. Repealed by Acts 1994, 3rd Ex. Sess., No. 1, §3, eff. June 22, 1994.



RS 17:3723 - Repealed by Acts 1994, 3rd Ex. Sess., No. 1, 3, eff. June 22, 1994.

§3723. Repealed by Acts 1994, 3rd Ex. Sess., No. 1, §3, eff. June 22, 1994.



RS 17:3727 - Repealed by Acts 1994, 3rd Ex. Sess., No. 1, 3, eff. June 22, 1994.

PART II. PROGRAM

§3727. Repealed by Acts 1994, 3rd Ex. Sess., No. 1, §3, eff. June 22, 1994.



RS 17:3728 - Repealed by Acts 1994, 3rd Ex. Sess., No. 1, 3, eff. June 22, 1994.

§3728. Repealed by Acts 1994, 3rd Ex. Sess., No. 1, §3, eff. June 22, 1994.



RS 17:3729 - Repealed by Acts 1994, 3rd Ex. Sess., No. 1, 3, eff. June 22, 1994.

§3729. Repealed by Acts 1994, 3rd Ex. Sess., No. 1, §3, eff. June 22, 1994.



RS 17:3730 - Repealed by Acts 1994, 3rd Ex. Sess., No. 1, 3, eff. June 22, 1994.

§3730. Repealed by Acts 1994, 3rd Ex. Sess., No. 1, §3, eff. June 22, 1994.



RS 17:3737 - REPEALED BY ACTS 1991, NO. 326, 2, EFF. JULY 6, 1991.

PART III. COMMISSION

§3737. REPEALED BY ACTS 1991, NO. 326, §2, EFF. JULY 6, 1991.



RS 17:3738 - REPEALED BY ACTS 1991, NO. 326, 2, EFF. JULY 6, 1991.

§3738. REPEALED BY ACTS 1991, NO. 326, §2, EFF. JULY 6, 1991.



RS 17:3739 - REPEALED BY ACTS 1991, NO. 326, 2, EFF. JULY 6, 1991.

§3739. REPEALED BY ACTS 1991, NO. 326, §2, EFF. JULY 6, 1991.



RS 17:3740 - REPEALED BY ACTS 1991, NO. 326, 2, EFF. JULY 6, 1991.

§3740. REPEALED BY ACTS 1991, NO. 326, §2, EFF. JULY 6, 1991.



RS 17:3741 - REPEALED BY ACTS 1991, NO. 326, 2, EFF. JULY 6, 1991.

§3741. REPEALED BY ACTS 1991, NO. 326, §2, EFF. JULY 6, 1991.



RS 17:3751 - To 3755 Repealed by Acts 1987, No. 198, 1., eff. June 19, 1987; Acts 1987, No. 934, 1, eff. July 20, 1987.

§3751. §§3751 to 3755 Repealed by Acts 1987, No. 198, §1., eff. June 19, 1987; Acts 1987, No. 934, §1, eff. July 20, 1987.



RS 17:3761 - LEADERSHIP DEVELOPMENT CENTER

CHAPTER 32. LEADERSHIP DEVELOPMENT CENTER

§3761. Leadership Development Center; creation; functions and duties

A. The Leadership Development Center, hereinafter referred to as the "center", is hereby created within the Department of Education.

B. The State Board of Elementary and Secondary Education shall have sole authority and responsibility for establishing policies governing the specific functions and duties of the center, as well as for the development and application of appropriate guidelines and procedures necessary for the oversight and review of the activities of the center. The Department of Education shall be responsible for the administration and operation of the center within the guidelines and procedures provided by the State Board of Elementary and Secondary Education.

C. The center shall offer programs designed to meet the professional development needs of existing and prospective school administrators, as expressed in the comprehensive school leadership development plan pursuant to R.S. 17:3765(C). Such programs may be offered either regionally or in a centralized location as may be appropriate to the nature, numbers and physical distribution of the prospective recipients of the training.

Acts 1987, No. 198, §1, eff. June 19, 1987; Acts 1987, No. 934, §1, eff. July 20, 1987; Acts 1989, No. 190, §1, eff. June 26, 1989; Acts 1999, No. 406, §1.



RS 17:3762 - Repealed by Acts 1999, No. 406, 2.

§3762. Repealed by Acts 1999, No. 406, §2.



RS 17:3763 - Repealed by Acts 1999, No. 406, 2.

§3763. Repealed by Acts 1999, No. 406, §2.



RS 17:3764 - Repealed by Acts 1999, No. 406, 2.

§3764. Repealed by Acts 1999, No. 406, §2.



RS 17:3765 - Repealed by Acts 2001, No. 1185, 10, eff. July 1, 2002.

§3765. Repealed by Acts 2001, No. 1185, §10, eff. July 1, 2002.



RS 17:3771 - PROFESSIONAL GROWTH PROGRAM

CHAPTER 33. PROFESSIONAL GROWTH PROGRAM

§3771. Purpose

It is the purpose of this Chapter to provide a professional growth program to assist classroom teachers in realizing their potential by establishing a teacher mentor program of formative professional assistance to identify and isolate the characteristics of a teacher's performance so that strengths can be built upon and weaknesses remedied.

Acts 1986, No. 713, §1.



RS 17:3772 - Definitions

§3772. Definitions

In this Chapter, these words shall have the following meanings, unless the context clearly requires otherwise:

(1) "Board" means the State Board of Elementary and Secondary Education.

(2) "Department" means the State Department of Education.

(3) "Mentor" means any teacher qualified and selected pursuant to R.S. 17:3774 and who associates with and assists another teacher for the purpose of aiding his professional growth.

(4) "New teacher" means any full time employee of a city or parish school board who is engaged to and does directly provide instruction to students, who holds a valid regular Louisiana teaching certificate, and who is engaged in his first year of teaching.

(5) "Program" means the Professional Growth Program created in this Chapter.

(6) "System" means any or the appropriate city or parish school board.

Acts 1986, No. 713, §1.



RS 17:3773 - Pilot program; administration; procedure

§3773. Pilot program; administration; procedure

A. Upon the direction of the department, each system shall select one school within its jurisdiction, the principal of which is willing to participate in this program, which does or is likely to have several new teachers and which has several teachers who meet the qualifications to be a mentor who are willing to participate. The principal in each selected school shall explain the program to all the new teachers in his school and shall ascertain which of them would be willing to participate in the program. If more than one new teacher is willing to participate, the principal shall select the new teacher by random lot who shall participate. If no new teachers are willing to participate, the system shall select another school. Immediately after the selection of the participating new teacher, the principal shall cause a secret ballot election to occur to select from among all teachers in his school who are qualified and willing to be a mentor the teacher who shall be recommended as the mentor. In such election each certified member of the faculty, excluding administrators and new teachers, shall have one vote. Should the recommended teacher fail to be named a mentor by the system, another election shall be held to choose from among the remaining candidates.

B. The mentor and the teacher shall interact together for the announced duration of this program, during which time they shall be permitted by the principal to consult with each other as freely as possible, regularly observe each other in the classroom, and collaborate on such projects as they desire. The principal shall be as cooperative as possible in arranging schedules so that observations can take place. Exchanges between the new teacher and the mentor shall be considered confidential and neither shall be required or permitted, except as is mutually agreeable, to reveal the nature of their exchanges or any personal information shared or learned as a result of their relationship. However, any teaching techniques, strategies, classroom management procedures, or other such information learned by either as a result of this process shall not be confidential and shall be shared during the evaluation of the program as provided in R.S. 17:3776. The mentor, new teacher, and principal shall meet at least twice a month to discuss the program and to make any recommendations to one another that may make the program more beneficial.

C. The mentor shall be compensated for all work done as a mentor outside of his regular required workday, not to exceed ten hours a week. All such hours shall be accounted for to the principal who shall report them as necessary for payroll purposes to the system. Such additional compensation shall be paid for by state money allocated for the program pursuant to R.S. 17:3777 and shall be paid based on an hourly wage calculated by prorating the amount of regular compensation, including enhancements resulting from participation in the Louisiana Educational Employees Professional Improvement Program, when applicable, which are attributable to the state over the total number of hours of work contained in a school year.

D. The board shall adopt and promulgate such rules and guidelines for the conducting of this program as it deems necessary in order to achieve the maximum beneficial result. Such rules shall include whatever reporting procedures are necessary.

Acts 1986, No. 713, §1.



RS 17:3774 - Mentors; qualifications; selection

§3774. Mentors; qualifications; selection

A. To be a mentor, a teacher shall have all of the following qualifications:

(1) Be willing and able to serve as a mentor to any new teacher to whom he is assigned.

(2) Hold a regular Louisiana teaching certificate.

(3) Have taught for a minimum of ten years in the public schools in this state.

(4) Have taught a minimum of three years in the system in which he becomes a mentor.

(5) Hold a master's degree.

(6) Have successfully completed at least a three credit hour college course in supervision of instruction or supervision of student teaching.

(7) Be certified to teach in the same areas as the new teacher to be assisted.

B. To be named a mentor, the faculty's recommendation shall be made to the superintendent who shall recommend to the local school board that such person be named a mentor. The status of mentor requires the approval of the system.

Acts 1986, No. 713, §1.



RS 17:3775 - Program evaluation

§3775. Program evaluation

A. The program shall be thoroughly evaluated in each parish immediately following its conclusion by a team which shall be comprised as follows:

(1) One system member, selected by the system.

(2) The superintendent.

(3) One teacher, other than a participant, selected by the largest teacher organization in the local school system.

(4) The teacher mentor.

(5) The new teacher.

(6) The principal of the school in which the program was piloted.

B. The team shall acquire and document as much information as possible from the participating new teacher, mentor, and principal about their reactions to the program, its value, means to improve it, and recommendations with regard to its continuation. Information shall also be solicited from other members of the faculty and staff in the participating school, particularly the experiences of other new teachers.

C. The team shall formulate a report on the experience of the Professional Growth Program in their parish in which the team shall make recommendations concerning the continuation, expansion, or termination of the program. The report shall be forwarded to the department which shall present the reports of all participating parishes to the board along with any recommendations the department wishes to make.

D. The board shall, not later than the beginning of the 1992 Regular Session of the Legislature, make a recommendation to the legislature about whether the program should be continued, expanded, or terminated.

Acts 1986, No. 713, §1; Acts 1988, No. 722, §1; Acts 1990, No. 985, §1.



RS 17:3776 - Effectiveness

§3776. Effectiveness

The program created in this Chapter shall be conducted as a pilot program for no more than two consecutive semesters of school which shall begin no later than the spring semester in 1991. However, if after the completion of two such semesters, the board should consider it appropriate and useful, the program created herein may be conducted for no more than two additional semesters. Thereafter, the authority for the conducting of the program shall cease and such program may not be continued or expanded without further legislative action.

Acts 1990, No. 985, §1.



RS 17:3777 - REPEALED BY ACTS 1990, NO. 985, 2.

§3777. REPEALED BY ACTS 1990, NO. 985, §2.



RS 17:3781 - Repealed by Acts 2011, No. 418, §1, eff. June 28, 2011.

CHAPTER 34. REGIONAL SERVICE CENTERS

§3781. Repealed by Acts 2011, No. 302, §2, eff. June 28, 2011.



RS 17:3782 - Repealed by Acts 2011, No. 302, §2, eff. June 28, 2011.

§3782. Repealed by Acts 2011, No. 302, §2, eff. June 28, 2011.



RS 17:3783 - Repealed by Acts 2011, No. 302, §2, eff. June 28, 2011.

§3783. Repealed by Acts 2011, No. 302, §2, eff. June 28, 2011.



RS 17:3784 - Repealed by Acts 2011, No. 302, §2, eff. June 28, 2011.

§3784. Repealed by Acts 2011, No. 302, §2, eff. June 28, 2011.



RS 17:3801 - Louisiana Education Quality Trust Fund, hereinafter referred to in this Part as the "Kevin P. Reilly, Sr. Louisiana Education Quality Trust Fund"

CHAPTER 35. LOUISIANA CONSTITUTIONAL EDUCATION FUNDS

PART I. LOUISIANA EDUCATION QUALITY TRUST FUND, hereinafter also

known as the "KEVIN P. REILLY, SR. LOUISIANA EDUCATION QUALITY

TRUST FUND"

§3801. Louisiana Education Quality Trust Fund, hereinafter referred to in this Part as the "Kevin P. Reilly, Sr. Louisiana Education Quality Trust Fund"

A.(1) There shall be established in the state treasury as a special permanent trust fund, the "Kevin P. Reilly, Sr. Louisiana Education Quality Trust Fund", henceforth referred to as the "Permanent Trust Fund". After allocation of money to the Bond Security and Redemption Fund as provided in Article VII, Section 9(B) of the constitution, and notwithstanding Article XIV, Section 10 of the constitution, the treasurer shall deposit in and credit to the Permanent Trust Fund all money which is received from the federal government under Section 1337(g) of Title 43 of the United States Code which is attributable to mineral production activity or leasing activity on the Outer Continental Shelf which has been held in escrow pending a settlement between the United States and the state of Louisiana, except the first one hundred million dollars so received; twenty-five percent of the recurring revenues received under Section 1337(g) of Title 43 of the United States Code which are attributable to mineral production activity or leasing activity on the Outer Continental Shelf; twenty-five percent of the interest income earned on investment of monies in the Permanent Trust Fund; and seventy-five percent of realized capital gains and twenty-five percent of dividend income earned on investment of the Permanent Trust Fund. No appropriation shall be made from the Permanent Trust Fund.

(2) After six hundred million dollars has been credited to the Permanent Trust Fund from those monies received from the federal government under Section 1337(g) of Title 43 of the United States Code which are attributable to mineral production activity or leasing activity on the Outer Continental Shelf which has been held in escrow pending a settlement between the United States and the state of Louisiana, the sum of fifty million dollars shall be credited from such monies to the Coastal Environment Protection Trust Fund, as established in R.S. 30:313; all such funds in excess of seven hundred fifty million dollars shall be credited to the Permanent Trust Fund.

(3) After allocation of money to the Bond Security and Redemption Fund as provided in Article VII, Section 9(B) of the constitution, and notwithstanding Article XIV, Section 10 of the constitution, seventy-five percent of the recurring revenues received under Section 1337(g) of Title 43 of the United States Code which are attributable to mineral production activity or leasing activity, seventy-five percent of the interest income earned on investment of the Permanent Trust Fund, and twenty-five percent of realized capital gains and seventy-five percent of the dividend income earned on investment of the Permanent Trust Fund shall be deposited and credited to a special fund which is hereby created in the state treasury and which shall be known as the Louisiana Quality Education Support Fund, hereinafter referred to as the "Support Fund". Beginning July 1, 2001, and only as to and in the accounting of earnings after that date, the treasurer shall account for earnings from the Permanent Fund in a manner which allocates the earnings between the Permanent Fund and the Support Fund in the proportions as herein provided as such earnings are realized. Beginning July 1, 2001, and only as to and in the accounting of earnings after that date, the treasurer shall account for earnings attributable to Support Fund balances due the boards of education separately and allocate such earnings to the credit of each board respectively.

(4) All recurring revenues and interest earnings shall be credited to the respective funds as provided in Paragraphs (1) and (2) above until the balance in the Permanent Trust Fund equals two billion dollars. After the Permanent Trust Fund reaches a balance of two billion dollars, all interest earnings on the Permanent Trust Fund shall be credited to the Support Fund and all recurring revenues shall be credited to the State General Fund.

B. The money credited to the Permanent Trust Fund pursuant to Subsection A of this Section shall be permanently credited to the Permanent Trust Fund and shall be invested by the treasurer.

C.(1) The amounts in the Support Fund shall be available for appropriation to pay expenses incurred for outside investment managers for the investment and management of the Permanent Trust Fund and for other custody, investment, and disbursement costs directly attributable to the Permanent Trust Fund, and for educational purposes only as provided in these Sections.1

(2) The State Board of Elementary and Secondary Education and the Board of Regents each shall annually submit to the legislature and the governor not less than sixty days prior to the beginning of each regular session of the legislature a proposed program and budget for the expenditure of the monies in the Support Fund. Proposals for such expenditures shall be designed to improve the quality of education. Except for monies appropriated to pay expenses incurred in investment and management of the Permanent Trust Fund, monies appropriated from the Support Fund by the legislature shall be disbursed to the Board of Regents and the State Board of Elementary and Secondary Education to be allocated by them as provided by law or the constitution to the programs as previously approved by the legislature.

(3) The treasurer shall disburse not more than fifty percent of the monies in the Support Fund as that money is appropriated by the legislature and allocated by the Board of Regents for any or all of the following higher educational purposes to enhance economic development:

(a) The carefully defined research efforts of public and private universities in Louisiana.

(b) The endowment of chairs for eminent scholars.

(c) The enhancement of the quality of academic, research, or agricultural departments or units within a community college, college, or university. These funds shall not be used for athletic purposes or programs.

(d) The recruitment of superior graduate students.

(4) The treasurer shall disburse not more than fifty percent of the monies in the Support Fund as that money is appropriated by the legislature and allocated by the State Board of Elementary and Secondary Education for any or all of the following elementary and secondary educational purposes:

(a) To provide compensation to city or parish school board professional instructional employees.

(b) To insure an adequate supply of superior textbooks, library books, equipment, and other instructional materials.

(c) To fund exemplary programs in elementary, secondary, or vocational-technical schools designed to improve elementary and secondary student academic achievement, or vocational-technical skill.

(d) To fund carefully defined research efforts, including pilot programs, designed to improve elementary and secondary student academic achievement.

(e) To fund summer school remediation programs and preschool programs.

(f) To fund the teaching of foreign languages in elementary and secondary schools.

(g) To fund an adequate supply of teachers by providing scholarships or stipends to prospective teachers in academic areas where there is a critical teacher shortage.

D. The monies appropriated by the legislature and disbursed from the Support Fund shall not displace, replace, or supplant appropriations from the general fund for the purposes of implementing the Minimum Foundation Program or displace, replace, or supplant funding for higher education. For higher education, this Subsection shall mean that no appropriation for any fiscal year from the Support Fund shall be made for any higher education purpose for which a general fund appropriation was made the previous year unless the total appropriations for that fiscal year from the state general fund for higher education exceed general fund appropriations for higher education for the previous year. This Subsection shall in no way limit general fund appropriations in excess of the minimum amounts herein established.

E.(1) No funds appropriated by the legislature and disbursed from the support fund shall be used to provide training, instructional materials, or other educational assistance under any of the allowable educational purposes enumerated in Subsection C of this Section to any person in his capacity as an employee or prospective employee of any entity under a private management contract with the state nor shall any such funds be used to pay any entity for expenses associated with training of personnel to provide services to the state under a private management contract.

(2) A "private management contract" shall be defined for purposes of this Subsection as any contract entered into by the state or any of its agencies for the operation, maintenance, or management of any state correctional facility or the management or administration of any state correctional service.

(3) Repealed by Acts 1998, 1st Ex. Sess., No. 151, §3, eff. July 1, 1999.

F. In lieu of the appropriation or allocation of funds from the Louisiana Quality Education Support Fund, the legislature shall appropriate annually for vocational-technical education purposes the amount of three million four hundred thousand dollars.

Acts 1985, No. 949, §1, eff. July 1, 1985, Sept. 6, 1985, and July 1, 1986; Acts 1990, No. 1002, §1; Acts 1991, No. 747, §1; Acts 1994, 3rd Ex. Sess., No. 136, §2, eff. Jan. 1, 1995; Acts 1998, 1st Ex. Sess., No. 151, §§1, 3, eff. July 1, 1999; Acts 2001, No. 698, §1; Acts 2001, No. 765, §§1 and 2, eff. June 26, 2001; Acts 2013, No. 56, §1, eff. May 29, 2013.

NOTE: SEE ACTS 1994, 3RD EX. SESS., §4.

1As appears in enrolled bill.



RS 17:3801.1 - Kevin P. Reilly, Sr. Louisiana Education Quality Trust Fund

§3801.1. Kevin P. Reilly, Sr. Louisiana Education Quality Trust Fund; history

A. The late Kevin P. Reilly, Sr. served as a member of the Louisiana House of Representatives from 1972 to 1988. During that time, Representative Reilly was chairman of the House Committee on Appropriations for fourteen years of his sixteen-year tenure in the House of Representatives.

B. In 1985, as a member of the House of Representatives, Kevin P. Reilly, Sr. promoted and provided key leadership in the formation of the Louisiana Education Quality Trust Fund, also known as the "8(g) Fund" or the "8(g) Trust Fund". This trust fund earmarks certain oil and natural gas royalties for elementary, secondary, and higher education funding purposes. The initial trust fund balance was five hundred forty-one million dollars.

C. In 2013, the Kevin P. Reilly, Sr. Louisiana Education Quality Trust Fund, has a current balance of one billion one hundred fifty million dollars, of which forty-two million four hundred thousand dollars is forecast to be available for allocation to elementary, secondary, and higher education funding purposes in Fiscal Year 2012-2013. Since inception, the trust fund has provided in excess of one billion four hundred thirty million dollars to a variety of education enhancements and opportunities for Louisiana students at every level of education, which is an increase of one hundred twelve percent over the life of the fund.

Acts 2013, No. 56, §1, eff. May 29, 2013.



RS 17:3802 - Appropriations; procedure; limitation; administration

§3802. Appropriations; procedure; limitation; administration

A.(1) Consistent with the provisions of the Constitution of Louisiana, the legislature shall appropriate the total amount of the funds in the Louisiana Quality Education Support Fund, hereinafter referred to as the "support fund", intended for higher educational purposes to the Board of Regents and the total amount intended for elementary and secondary educational purposes to the State Board of Elementary and Secondary Education itemized by program or other recipient purpose. Such itemization shall occur in both the executive budget and in the general appropriation bill and, except as otherwise provided by the constitution, budget and appropriation functions shall be conducted as provided by law. Passage of the general appropriation bill shall constitute legislative approval of the programs or purposes to which money is appropriated.

(2) Appropriations shall be allocated to the recipients and warranted from the treasury by the respective boards, as needed and in amounts, the total of which in any fiscal year, do not exceed the total appropriation for the item. Each board shall act as a fiscal manager for the disbursement of support fund monies, as provided in this Section and the constitution.

B. All monies appropriated, as provided in this Section, which remain unallocated or for which no bona fide liability exists, pursuant to R.S. 39:136.1, shall remain to the credit of the respective board to which the money was originally appropriated to be added to the support fund sum for appropriation in the year succeeding the determination of the actual amount of such balance. In addition, any revenues or interest earnings which are deposited in the support fund in any fiscal year, but were not appropriated for that year, shall remain to the credit of the respective boards for appropriation in the succeeding year.

C.(1) Certain costs of the education boards attributable to meeting the requirements of the constitution to select programs, develop a proposed program and budget, act as fiscal managers in allocating funds, and other administrative responsibilities insofar as management of the support fund are concerned are acknowledged as inherent and properly paid out of support fund monies.

(2) Appropriations to cover such administrative costs, however, shall be limited and regulated in order to maximize the funds available for improving the quality of education as follows:

(a) No more than three percent of the average annual amount of actual expenditures by each board for the most recent three previous fiscal years for which actual expenditures are available shall be appropriated for such purposes to each board, subject to a thorough review, with the goal of limiting such costs to those necessary and proper, by appropriate executive agencies during the budget process and the legislature and its agencies during the appropriation process.

(b) Appropriations for salaries and benefits shall be made only to pay persons employed on a full time basis whose proportional time is spent in pursuit of the functions described in Paragraph (1) of this Subsection.

(c) No costs directly attributable to a member of the Board of Regents or the State Board of Elementary and Secondary Education, such as travel or per diem shall be paid from support fund monies.

(d) The education funds committee shall annually review all administrative expenditures and report to the legislature as to the efficiency of such administration as well as to any recommended changes.

(3) The education boards may allow the use of a portion of the money allocated by them for approved programs or purposes for the recovery of verified indirect costs relative to such programs pursuant to procedures adopted by the boards.

(4) Costs attributable to the state treasurer exercising responsibility for the custody, investment, and disbursement of the monies in the Kevin P. Reilly, Sr. Louisiana Education Quality Trust Fund, and the support fund are administrative costs properly paid out of support fund monies, and shall be paid by appropriation from the support fund. Such costs include costs attributable to fees charged by any financial institution for providing custodial services not to exceed two percent of amounts managed costs incurred for outside investment managers for the investment and management of the Permanent Trust Fund not to exceed two percent of amounts managed and other direct costs incurred by the treasurer. Other costs related to these funds shall be paid by appropriation from the state general fund. All appropriations made to, or upon the request of, the state treasurer, related to the management of either the Kevin P. Reilly, Sr. Louisiana Education Quality Trust Fund, or the support fund shall be subject to review of the education funds committee.

(5) Costs attributable to the Board of Regents and the State Board of Elementary and Secondary Education for use of external peer-review consultants for purposes of review, evaluation, and assessment of program proposals are recognized as costs appropriately borne by the respective support fund programs and shall be paid from the category of expenditure related to the program for which the review, evaluation, and assessment applies.

Acts 1989, No. 675, §1, eff. July 1, 1989; Acts 1994, 3rd Ex. Sess., No. 136, §2, eff. Jan. 1, 1995; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2001, No. 698, §1; Acts 2006, No. 703, §1, eff. June 29, 2006; Acts 2012, No. 841, §1; Acts 2013, No. 56, §1, eff. May 29, 2013.



RS 17:3803 - Investment authority; treasurer

§3803. Investment authority; treasurer

A. Findings and determinations. The state of Louisiana is entitled to receive certain revenues, hereinafter referred to as the "offshore revenues", from the federal government pursuant to Section 1337(g) of Title 43 of the United States Code which offshore revenues are attributable to mineral production activity or leasing activity on the Outer Continental Shelf, and said offshore revenues will be deposited into certain dedicated funds established pursuant to the constitution and laws of the state. It is found and determined that existing laws of the state governing the investment of public funds do not provide sufficient flexibility to the state or the opportunity to maximize its return on investment of the offshore revenues to be received from the federal government. It is the desire of the legislature to grant additional authority to the state treasurer with respect to the investment of offshore revenues so as to permit the investment of such moneys in certificates of deposit and certain obligations of the United States government and its agencies as will generate a favorable return to the state and will allow moneys to be available for use at the time needed.

B. Grant of authority. (1) The state treasurer is hereby authorized and directed to invest offshore revenues which are deposited into any fund created pursuant to the constitution or statutes of the state which are determined by the state treasurer to be available for investment in the following permitted investments:

(a) Time certificates of deposit of state banks organized under the laws of Louisiana, national banks having their principal offices in the state of Louisiana, savings accounts or shares of savings and loan associations and savings banks, as defined by R.S. 6:703, or share accounts and share certificate accounts of federally or state-chartered credit unions. The funds so invested shall not exceed at any time the amount insured by the Federal Savings and Loan Insurance Corporation in any one savings and loan association and shall not exceed at any time the amount insured by the National Credit Union Administration, or other deposit insurance corporation, in any one credit union, unless the uninsured portion is collateralized by the pledge of securities in the manner provided by R.S. 49:321.

(b) Direct obligations of the United States government, a United States government agency, a United States government instrumentality, or a United States government-sponsored enterprise, the timely payment of the principal and interest of which is fully and explicitly guaranteed by the full faith and credit of the government of the United States of America, and contained in a list promulgated by the state treasurer.

(c) Direct obligations of a United States government agency, United States government instrumentality, or United States government-sponsored enterprise, the timely payment of principal and interest of which is fully guaranteed by the issuing entity, but are not explicitly guaranteed by the full faith and credit of the government of the United States, and contained in a list promulgated by the state treasurer.

(d) Stocks of any corporation listed on the New York Stock Exchange, the American Stock Exchange, the National Association of Securities Dealers Automated Quotations System, or other such stock exchange domiciled in the United States and registered with the United States Securities and Exchange Commission, provided that the total investment in such stocks at any one time shall not exceed thirty-five percent of the market value of all funds held by the treasurer in the Kevin P. Reilly, Sr. Louisiana Education Quality Trust Fund.

(e)(i) Investment grade commercial paper issued in the United States, traded in the United States markets, denominated in United States dollars, with a short-term rating of at least A-1 by Standard & Poor's Financial Services LLC or P-1 by Moody's Investor Service, Inc. or the equivalent rating by a Nationally Recognized Statistical Rating Organization (NRSRO).

(ii) Investment grade corporate notes and bonds issued in the United States, traded in United States markets, denominated in United States dollars, rated Baa or better by Moody's Investor Service, Inc. or BBB or better by Standard & Poor's Financial Services LLC, and the trades of which are settled through The Depository Trust & Clearing Corporation (DTCC), a national clearinghouse in the United States for the settlement of securities trades.

(f) Money market funds consisting solely of securities otherwise eligible for investment by the treasurer pursuant to this Section.

(g) Open end mutual funds, closed end mutual funds, and unit investment trusts consisting solely of securities otherwise eligible for investment by the state treasurer.

(h) Tax exempt bonds and other taxable governmental bonds. In addition to all other investment authority related to the Kevin P. Reilly, Sr. Louisiana Education Quality Trust Fund, the state treasurer may invest in tax exempt bonds as defined in R.S. 49:342(C), and in taxable bonds issued by any state or a political subdivision or public corporation of any state, provided that such taxable bonds are rated at the time the investment is made by a nationally recognized rating agency in one of the three highest rating categories of that rating agency.

(i) Bonds, debentures, notes, or other similar obligations issued in the United States market, denominated in United States dollars and are the direct legal obligations of a foreign nation which the International Monetary Fund lists as an industrial country, for which investments in and/or business transactions with are not prohibited or restricted by any law, regulation, or rule of the United States or the state of Louisiana, and for which the full faith and credit of such nation has been pledged for the payment of principal and interest; provided that any such security shall be rated at least A- or better by Standard & Poor's Corporation or A3 or better by Moody's, Inc., or an equivalent investment grade by a securities ratings organization accepted by the National Association of Insurance Commissioners; and, provided further that the total investment in such foreign securities at any one time shall not exceed five percent of the market value of all investments held by the treasurer in the Kevin P. Reilly, Sr. Louisiana Education Quality Trust Fund, or any other fund or investment of funds subject to this investment authority.

(j) Any investment managers hired on a contract basis to advise the treasurer regarding such investments shall be selected by the treasurer, subject to the approval of the State Bond Commission, in accordance with a request for proposal process using strict selection criteria based on sound industry principles. The contract, as approved by the State Bond Commission, shall be on a fee, together with minimum exchange fee, basis or on a commission basis only. The state treasurer shall adopt and promulgate rules and regulations for such investments and for the selection of outside investment managers.

(k) Open-end mutual funds, closed-end mutual funds, exchange traded funds, and unit investment trusts consisting solely of international securities constructed to match or track the components of a market index provided by globally recognized index providers, including but not limited to MSCI, FTSE, Dow Jones, Standard & Poor's, Barclays, Citigroup, or any of their affiliates or successors and assigns; however, the total investment in any and all such index funds at any one time shall not exceed ten percent of the market value of all funds held by the treasurer in the Louisiana Education Quality Trust Fund. Nothing in this Subparagraph shall be construed to allow the state treasurer to invest directly in the common stock of foreign companies known to do business with nations that support terrorism.

(2) Investments made under authority of this Section shall mature on such date or dates determined by the state treasurer in the exercise of prudent judgment as will generate a favorable return to the state and will allow the monies to be available for use at the time needed. The state treasurer shall prepare and submit for approval a plan for such investments to the Board of Regents and the State Board of Elementary and Secondary Education and the State Bond Commission. The state treasurer shall report annually to the Joint Legislative Committee on the Budget, the House Committee on Education, and the Senate Committee on Education on the activity of such investments.

(3) Banks issuing time certificates of deposit under authority of this Section shall pay interest at a rate not less than the rate determined by the United States Treasury to have been the average interest rate plus one percent per annum on the last previous sale of treasury bills with the same length of maturity; provided that if at any time the interest rate so determined is in excess of the maximum rate banks are permitted to pay on time certificates of deposit for the same period of time by regulations of the Federal Reserve System of the Federal Deposit Insurance Corporation, the interest rate shall be the maximum established by those regulations.

C. Annual report. On or before November first of each year, the state treasurer shall prepare and submit to the Board of Regents and the Board of Elementary and Secondary Education for their review a report on the performance of the fund. The state treasurer shall also submit a copy of the report to the Joint Legislative Committee on the Budget, the House Committee on Education, and the Senate Committee on Education.

D. Powers. Nothing contained in this Section is or shall be construed as a restriction or a limitation upon any other powers had and possessed by the state and this Section is cumulative and in addition to any such powers.

E. Repurchase agreements. (1) In addition to all other investment authority related to the Kevin P. Reilly, Sr. Louisiana Education Quality Trust Fund, the state treasurer may enter into direct security repurchase agreements, reverse security repurchase agreements, and securities lending contracts in order to generate passive income.

(2) For the purposes of this Subsection:

(a) "Direct security repurchase agreement" means an agreement and transaction in which:

(i) Securities are purchased by the state from a registered securities broker or dealer for a rate and a guarantee to buy them back from the state.

(ii) The state holds the securities for a specified time.

(iii) The state sells those securities back to the broker or dealer at an agreed upon price.

(b) "Reverse security repurchase agreements" means an agreement and transaction in which securities are sold by the state to a registered securities broker or dealer for a rate and a guarantee to sell them back to the state, the broker or dealer holds the securities for a specified time, and then the state buys back the securities from the broker or dealer at an agreed upon price.

(c) "Securities lending contracts" means an agreement and transaction in which securities are supplied to a registered securities broker or dealer for a rate and secured by a pledge of collateral with a value equal to or greater than the securities supplied.

Acts 1989, No. 675, §1, eff. July 1, 1989; Acts 1994, 3rd Ex. Sess., No. 136, §2, eff. Jan. 1, 1995; Acts 2001, No. 698, §1; Acts 2004, No. 654, §1, eff. July 1, 2004; Acts 2006, No. 289, §1; Acts 2013, No. 56, §1, eff. May 29, 2013; Acts 2014, No. 92, §1; Acts 2015, No. 463, §1.



RS 17:3804 - Legislative oversight

§3804. Legislative oversight

A. The Joint Legislative Committee on the Budget and the Joint Legislative Committee on Education, each referred to as the "education funds committee" in R.S. 17:3802 through 3804, shall have oversight authority as provided in this Section.

B. The purpose of the education funds committee is to oversee the operation of the Kevin P. Reilly, Sr. Louisiana Education Quality Trust Fund, and the Louisiana Quality Education Support Fund. The education funds committee may recommend revisions in the program and budget of either board. The education funds committee shall forward its recommendations to the appropriate board.

C. The education funds committee shall:

(1) Meet, upon call of the chair, as often as necessary but not less often than twice a year. A meeting shall occur before the beginning of each regular session but after receipt of the proposed programs and budgets as required by the constitution. A meeting shall also occur during the year at an appropriate time to examine the quality of the programs to which trust fund monies were appropriated and allocated.

(2) Hold hearings on and review the proposed program and budget, including administrative costs, of the State Board of Elementary and Secondary Education and the Board of Regents.

(3) Examine and report on the quality and efficacy of any expenditures made from the support fund designed to improve education.

D. The education funds committee may:

(1) Review the policies and procedures used by the State Board of Elementary and Secondary Education and the Board of Regents to award and allocate monies from the support fund.

(2) Adopt such rules and regulations with regard to its own functions and procedures as are consistent with the efficient conduct of its duties.

(3) Incur such expenses as are necessary for carrying out its duties and responsibilities in accordance with procedures established by the rules of the respective houses.

(4) Review program evaluations conducted by the Board of Elementary and Secondary Education and the Board of Regents and fiscal audits conducted by the Legislative Auditor.

Acts 1989, No. 675, §1, eff. July 1, 1989; Acts 2013, No. 56, §1, eff. May 29, 2013.



RS 17:3805 - Education Excellence Fund; prioritized plan for expenditure; legislative approval; fund amounts and investment earnings credited to ineligible entities

PART II. EDUCATION EXCELLENCE FUND

§3805. Education Excellence Fund; prioritized plan for expenditure; legislative approval; fund amounts and investment earnings credited to ineligible entities

A. As required by Article VII, Section 10.8(C)(3)(g) of the constitution, prioritized plans for the expenditure of funds from the Education Excellence Fund which are prepared and submitted to the state Department of Education and approved by the department shall be approved by the legislature, as provided by law, prior to funds being distributed to any school or school system. The consideration of such plans for approval shall be as provided in this Section.

B. The appropriate standing committees of the legislature shall be the Senate Committee on Education and the House Committee on Education. Approval by both committees shall be required. Upon receipt of those plans which have been approved by the state Department of Education, the standing committees shall meet, either separately or jointly, to consider and act on the plans. Approval shall be by motion which may be offered for all plans considered at any meeting in globo or may, at the discretion of the chairperson conducting the meeting, be acted on separately. Approval by either committee, meeting separately, shall require a favorable vote on the motion by a majority of the members present and voting, a quorum of the committee being present. Approval by the two committees, meeting jointly, shall require a favorable vote on the motion by a majority of the members thereof from each house present and voting, each house voting separately, a quorum of the joint committee being present.

C. The plans shall be presented for consideration by the state Department of Education.

D. The chairperson of either the Senate committee or the House committee may invite other members of their respective houses to attend any meeting at which plans are considered for approval, and, if invited, such members may participate as members in the hearings. However, only members of the standing committees on education will be counted in determining the number of votes necessary for approval and only such members may vote.

E.(1) A plan which has been approved as provided in this Section may be the basis for the expenditure of any funds received in the coming year from the Education Excellence Fund.

(2) Such a plan may be revised and continue to be the basis for expending funds in the coming year upon a showing, satisfactory to the state Department of Education, that the revision is either technical, as provided in this Paragraph, and does not require further approval as provided in this Paragraph or that the planned expenditures are either no longer possible or will not address the goal originally sought to be achieved. Those revisions which are technical and do not require further approval are those that retain the essential aspects of the original plan approved by the legislature which require only technical or minor revisions that do not result in significant variation from the plan as presented to and approved by the legislature. Such revisions may be accepted by the department as corrections which do not require further legislative approval. Those revisions which significantly vary from the original plan, once approved by the department, shall be submitted for the approval of legislative committees as provided for the original approval in this Section.

F. To assure that Education Excellence Fund monies support excellence in educational practice, fund amounts and investment earnings attributable to such amounts credited by the state treasurer for a recipient entity shall revert to the fund whenever the entity no longer meets the conditions required for such entity to be eligible for an allocation from the fund.

Acts 2001, No. 765, §3, eff. June 26, 2001; Acts 2004, No. 384, §1, eff. June 23, 2004.



RS 17:3821 - TEACHER INCENTIVE PAY MODELS PROGRAM

CHAPTER 36. TEACHER INCENTIVE PAY MODELS PROGRAM

PART I. GENERAL PROVISIONS

§3821. Purpose

The purpose of the program provided in this Chapter is to create a basis for educational policy makers to make informed decisions about statewide implementation of any teacher incentive program involving differential pay for teachers from research done within this state. It is further the purpose of this Chapter to exploit the talents and abilities of the educational leaders and employees in the public school systems of this state by calling on them to develop, propose, and experiment with incentive pay programs for teachers and to directly involve teachers in determining which programs will most favorably affect the quality of public school education in this state.

Acts 1985, No. 601, §1, eff. July 13, 1985.



RS 17:3822 - Definitions

§3822. Definitions

As used in this Chapter, the following words and phrases shall have the meanings provided in this Section, unless the context clearly requires otherwise:

(1) "Board" means the State Board of Elementary and Secondary Education.

(2) "Committee" means the Teacher Incentive Pay Models Program Advisory Committee.

(3) "Department" means the state Department of Education.

(4) "Local system" means the appropriate city or parish school board or system.

(5) "Local superintendent" means the appropriate city or parish school superintendent.

(6) "Pilot program" means a pilot teacher incentive pay program submitted, approved, or undertaken pursuant to the provisions of this Chapter.

(7) "Program" means the Teacher Incentive Pay Models Program established in this Chapter.

(8) "Superintendent" means the state superintendent of education.

Acts 1985, No. 601, §1, eff. July 13, 1985.



RS 17:3825 - Teacher Incentive Pay Models Program; establishment

PART II. TEACHER INCENTIVE PAY MODELS PROGRAM

§3825. Teacher Incentive Pay Models Program; establishment

A. There is hereby established the Teacher Incentive Pay Models Program.

B. Not later than September 15th, 1985, the department shall invite in writing each local system to submit to the department a proposal for a teacher incentive pay pilot program. The written invitation to submit proposals shall be accompanied by guidelines concerning the requirements for submission of such proposals and an explanation of the program created by this Chapter. The guidelines shall be approved by the board prior to their distribution and shall contain information concerning what creditable research done throughout the country indicates are elements of a successful teacher incentive pay program and any other information the board deems advisable or helpful.

C. The department shall consider and evaluate each proposal submitted and recommend to the board not more than thirty proposals which meet the requirements in R.S. 17:3826. The board shall select not more than ten of the proposals submitted by the department which in the opinion of the board, after receiving recommendations from the committee, appear to have the highest potential for making meaningful improvement in the quality of education in this state. The local systems which submit approved proposals shall receive notice of such approval not later than January 15th, 1986 and shall receive from the department a grant of not more than thirty thousand dollars to fund the completion of the pilot program plan and to fund its implementation for the 1986-1987 school year.

D. Each school system to which a grant is made shall submit to the board, for its approval, not later than April 15th, 1986, a complete pilot program plan, pursuant to R.S. 17:3826. After receiving the board's approval, each such local system shall implement its pilot program during the 1986-1987 school year. Not later than June 30th, 1987, each such local system shall submit a final report on the results of its program, as required by R.S. 17:3826(C) to the board. At the time of submitting a final report, each local system may make a request to continue the pilot program with whatever changes the system deems necessary.

E. From among those local systems which make a request to continue their pilot programs for another year, the board shall select not more than three systems. Each local system approved for continuance pursuant to this Subsection shall receive notice of such approval not later than August 1st, 1987 and shall receive from the department a grant of not more than thirty thousand dollars to continue the pilot program for the 1987-1988 school year.

F. Not later than June 30th, 1988 each local school system which conducted a pilot program during the 1987-1988 school year shall submit a final report to the board.

G. The board shall review and evaluate the pilot programs conducted under this Chapter during the 1987-1988 school year and may consider other programs. Using the information gained from all the pilot programs conducted pursuant to this program, the board shall select one program conducted during the 1987-1988 school year and require the department to use it as a model to design a teacher incentive pay program for full statewide implementation, modifying it as necessary.

H. The board shall present the statewide teacher incentive pay program designed pursuant to Subsection G of this Section in writing to the governor and the Senate and House of Representatives committees on education, along with supporting documentation resulting from the preliminary pilot programs. The board shall not implement such a program without a prior legislative enactment.

Acts 1985, No. 601, §1, eff. July 13, 1985.



RS 17:3826 - Requirements; proposals; pilot program plans; final reports

§3826. Requirements; proposals; pilot program plans; final reports

A. To be considered for selection pursuant to R.S. 17:3825(C) each proposal submitted shall contain, at a minimum, all of the following:

(1) A written statement signed by the local superintendent and the president of the local system board confirming that the pilot project to be developed contains the program elements required in this Subsection and complies fully with any guidelines required by the board.

(2) Identification of the pilot program's prototype which shall be one of the following:

(a) A pure compensation plan which provides a variance in the annual salary of a teacher as a function of performance and provides that those teachers who perform best are given more compensation.

(b) A career ladder program which advances teachers up career rungs with accompanying salary increases based purely on longevity and evaluation.

(c) A career ladder program which advances teachers up career ladder rungs with accompanying salary increases based not only on longevity and evaluation but also on the contribution of extended responsibility services, or time.

(d) A combination of the prototypes in Subparagraph (a), (b), or (c) of this Paragraph.

(3) A descriptive overview of the basic process to be employed in devising the pilot program plan, listing all activities and procedures to be implemented to develop the pilot program plan.

(4) A detailed description of plans to insure substantial teacher involvement in the development of the pilot program plan.

(5) A detailed description of plans to involve nonteachers in the development of the pilot program plan.

(6) A proposed budget for developing the pilot program plan and for its implementation.

(7) Information required by the board in the guidelines submitted with the invitation to submit proposals which shall include geographic and demographic information about the local system.

B. Pilot program plans to be submitted pursuant to R.S. 17:3825(D) shall contain at a minimum all of the following:

(1) A detailed explanation of implementation procedures.

(2) A detailed explanation of the schedule for implementation.

(3) A detailed explanation of all steps taken in developing the pilot program plan.

(4) A detailed explanation of the goals and objectives of the pilot program.

(5) A detailed explanation of monies from the grant expended in development of the pilot program plan and a detailed proposal for the expenditure of the balance of the grant.

C. Final reports submitted pursuant to R.S. 17:3825(D) shall thoroughly document the pilot program and its results and contain the recommendation of the local system with regard to the program it piloted and the probable effectiveness of the program should it be implemented on a statewide basis. The final report shall contain an accounting of all grant monies expended. Each local system shall return to the department any of the money granted pursuant to this Chapter, the expenditure of which is unaccounted.

Acts 1985, No. 601, §1, eff. July 13, 1985.



RS 17:3827 - State Board of Elementary and Secondary Education; duties; powers

§3827. State Board of Elementary and Secondary Education; duties; powers

A. When the state superintendent advises the board of what he has reason to believe is a serious impairment of educational quality in any local system piloting a program pursuant to this Chapter resulting from such pilot program or when the board takes its own account of such an occurrence, the board may intervene in the pilot program and require corrective action. If such corrective action fails to correct the impairment, the board may withdraw the approval for the pilot program and demand return of any unexpended funds.

B. The board shall:

(1) Adopt and promulgate any rules necessary for the implementation of this Chapter.

(2) Establish a Teacher Incentive Pay Model Program Advisory Committee made up of not more than fifteen nor less than nine members representing teachers, administrators, school boards, commerce and industry, parents, and government. The members shall be selected by the board to review and advise the board on the rules adopted for implementation of this Chapter, all program materials, and the quality of all proposals, plans, and reports submitted by local systems pursuant to this Chapter. The committee shall meet as necessary to fulfill its function. The committee members shall serve without compensation but shall be reimbursed actual expenses incurred in the performance of their duties by the board out of its budget.

Acts 1985, No. 601, §1, eff. July 13, 1985.



RS 17:3831 - TEACHER INCENTIVE PROGRAMS

CHAPTER 37. TEACHER INCENTIVE PROGRAMS

§3831. Definitions

As used in this Chapter, the following words and phrases shall have the meanings provided in this Section, unless the context clearly requires otherwise:

(1) "Local system" means the appropriate city or parish school board or system.

(2) "Local superintendent" means the appropriate city or parish school superintendent.

(3) "Program" means a program limited to providing incentive pay to teachers for not using sick leave days.

Acts 1999, No. 1231, §1, eff. July 9, 1999.



RS 17:3832 - Teacher incentive programs; establishment

§3832. Teacher incentive programs; establishment

Any local system may establish a program for awarding incentive pay to its teachers for not using sick leave. The program shall include the criteria for eligibility for incentive pay, the amount of incentive pay, the method by which teachers shall be reviewed for eligibility, and how such eligibility shall be determined. Determination of the amount of incentive pay which eligible teachers are to receive shall be made by the local system. The incentive pay awarded under a program for not using sick leave established pursuant to this Chapter shall be in addition to any other salary the teacher is entitled to receive from the local system, the state, or any other governmental entity. Any incentive payment shall be nonrecurring and shall be made solely from local funds.

Acts 1999, No. 1231, §1, eff. July 9, 1999.



RS 17:3833 - Reports

§3833. Reports

A. No later than March first of each year, each local system which implements and maintains a program pursuant to this Chapter shall make a written report to the governor, the State Board of Elementary and Secondary Education, and the Senate and House Committees on Education.

B. Each report shall contain, at a minimum:

(1) A written statement signed by the local superintendent and the president of the local system board confirming that the program contains the elements required by this Chapter.

(2) The goals and objectives of the program.

(3) Program activities for the immediate preceding calendar year.

(4) The results and effectiveness of the program.

Acts 1999, No. 1231, §1, eff. July 9, 1999.



RS 17:3834 - REPEALED BY ACTS 1992, NO. 317, 1.

§3834. REPEALED BY ACTS 1992, NO. 317, §1.



RS 17:3851 - LOUISIANA HIGHER EDUCATION TRUST FUND

CHAPTER 38. LOUISIANA HIGHER EDUCATION TRUST FUND

§3851. REPEALED BY ACTS 1992, NO. 984, §18.



RS 17:3871 - THE CHILDREN FIRST ACT

CHAPTER 39. THE CHILDREN FIRST ACT

PART I. GENERAL PROVISIONS

§3871. Short title

This Chapter may be referred to and may be cited as "The Children First Act".

Acts 1988, No. 659, §1, eff. July 15, 1988.

{{NOTE: ACTS 1988, NO. 659, §3, PROVIDES THAT IF R.S. 17:421.3 IS NOT FUNDED, THE PROVISIONS OF THIS CHAPTER, AS ENACTED BY SAID ACT, SHALL BE NULL AND VOID.}}



RS 17:3872 - Purpose

§3872. Purpose

It is the purpose of this Chapter to provide a unified, farsighted, and intense program of school improvement designed to center resources and effort on continually improving the quality in the public school classrooms in this state. The legislature finds that it is in the classroom that teaching and learning occur and, therefore, this Chapter is designed, and it is the intention of the legislature, to put the children first.

Acts 1988, No. 659, §1, eff. July 15, 1988.



RS 17:3873 - Definitions

§3873. Definitions

Unless the context clearly requires otherwise, the following words or phrases shall have the following meanings:

(1) "Board" means the State Board of Elementary and Secondary Education.

(2) "Department" means the state Department of Education.

(3) Repealed by Acts 1994, 3rd Ex. Sess., No. 1, §3, eff. June 22, 1994.

(4) "Local board" means a city or parish school board and, as it relates to educators employed by it, the State Board of Elementary and Secondary Education.

(5) Repealed by Acts 1994, 3rd Ex. Sess., No. 1, §3, eff. June 22, 1994.

Acts 1988, No. 659, §1, eff. July 15, 1988; Acts 1994, 3rd Ex. Sess., No. 1, §3, eff. June 22, 1994.



RS 17:3881 - Purpose

PART II. PROFESSIONAL EMPLOYEE QUALITY DEVELOPMENT

SUBPART A. GENERAL PROVISIONS

§3881. Purpose

A. It is the purpose of this Part to establish periodic evaluations of performance and effectiveness, based in part on growth in student achievement using a value-added assessment model as determined by the board, and continuous professional development as integral aspects of professional careers in education.

B. It is the purpose of the professional employee evaluation program to:

(1) Provide assurance to the citizens of the state that the quality of instruction and administrative performance in each public school system, building, and classroom is being evaluated and maintained at levels essential for effective schools in an attempt to ensure that every student is taught by an effective teacher and every school is managed by an effective school leader.

(2) Provide clear performance expectations and significant regular information on such performance to all teachers and administrators in the public schools while protecting their dignity and right to fair and equitable treatment.

(3) Provide a consistent means for teachers and administrators to obtain assistance in the development of essential teaching or administrative skills.

(4) Establish professional development as an integral and expected part of a professional career in education, including both the employee's commitment to participating and the employer's commitment to providing the time and resources necessary.

Acts 1994, 3rd Ex. Sess., No. 1, §2, eff. June 22, 1994; Acts 1997, No. 838, §1, eff. Aug. 1, 1998; Acts 2010, No. 54, §1, eff. May 27, 2010.



RS 17:3882 - Definitions

§3882. Definitions.

For the purposes of this Part, the following definitions shall apply:

(1) "Board" means the State Board of Elementary and Secondary Education.

(2) "Components of effective teaching" means the elements of teaching performance defined by the board, in formal, recognized collaboration with educators and other stakeholders involved in education, to be critical to providing effective classroom instruction. As used in the evaluation programs, the term includes any elements of the components being rated.

(3) "Department" means the state Department of Education.

(4) "Evaluation" means the process by which a local board monitors the continuing performance of its teachers and administrators.

(5) "Local board" means a city, parish, or other local public school board.

(6) "Performance expectations " means the elements of effective leadership approved by the board that shall be included as evaluation criteria for all building-level administrators.

(7) "Teacher" or "Administrator" means any person whose employment requires professional certification issued under the rules of the board.

Acts 1994, 3rd Ex. Sess., No. 1, §2, eff. June 22, 1994; Acts 1995, No. 60, §1, eff. June 12, 1995; Acts 1997, No. 838, §1, eff. Aug. 1, 1998; Acts 2010, No. 54, §1, eff. May 27, 2010.



RS 17:3883 - State Board of Elementary and Secondary Education; powers and duties

§3883. State Board of Elementary and Secondary Education; powers and duties

A. The board shall:

(1) Establish the components of effective teaching, including measures of effectiveness, which shall be periodically reviewed and revised as necessary.

(2) Develop, adopt, and promulgate, in accordance with the Administrative Procedure Act, all rules necessary for the implementation of this Part.

(3) Set standards to use in determining whether the teacher has successfully met the evaluation qualifications for retaining or acquiring regular teacher certification.

(4) Conduct training and regular staff development in evaluation skills as needed.

(5) Develop and adopt grievance procedure requirements for any teacher or administrator aggrieved by any rating by a local board which results from the implementation of this Part. Such requirements shall contain, at a minimum, provisions for the following:

(a) That the teacher or administrator be provided a copy of the evaluation and the evaluators' data recording forms and any documentation related thereto and be entitled to respond as provided in R.S. 17:3884.

(b) That the teacher or administrator be assured of due process, including representation, in all aspects of the evaluation grievance procedures.

(c) That the local board shall administer the evaluation in a fair, objective, and consistent manner and shall comply with all rules and regulations adopted by the board and that the failure to do so shall be a grievable matter.

(6)(a) Require the Accountability Commission established by the board to convene an advisory subcommittee of the commission to report on and make recommendations regarding the overall effectiveness of the evaluation program, including but not limited to any recommendations for changes to board policy or state law with respect to the following: the value-added assessment model as determined by the board pursuant to R.S. 17:3902(B)(5), measures of student growth for grades and subjects for which value-added data are not available and for personnel for whom value-added data are not available as established by the board pursuant to R.S. 17:3902(B)(5), and elements of evaluation and standards for effectiveness as defined by the board pursuant to R.S. 17:3902(B)(introductory paragraph). The subcommittee shall have the following members:

(i) One member of the House of Representatives appointed by the speaker of the House of Representatives.

(ii) One member of the Senate appointed by the president of the Senate.

(iii) At least six members who are public school teachers. The speaker of the House of Representatives and the president of the Senate shall each appoint three teachers and shall collaborate in making their appointments to ensure that the following requirements are met:

(aa) Two of the teachers shall teach students in grades three, four, or five; two shall teach students in grades six, seven, or eight; and two shall teach students in grades nine, ten, eleven, or twelve.

(bb) All of the teachers shall teach subjects for which value-added data are available.

(cc) One teacher shall be appointed from each congressional district of the state.

(iv) Each member of the Accountability Commission.

(b) The legislature finds that as of March of 2015, several of the advisory subcommittee's recommendations have been implemented by the board and have improved the evaluation program. In addition to its authority to make such recommendations, the advisory subcommittee may also consider and advise the board regarding whether adjustments to regulations proposed by the department and referred to the subcommittee by the board should be adopted, rejected, or modified.

(c) The members of the subcommittee shall serve without compensation. The initial meeting of the subcommittee shall be held not later than September 30, 2014.

(d) The subcommittee shall submit its initial report and recommendations to the board and the Senate and House committees on education by not later than sixty days prior to the beginning of the 2015 Regular Session of the Legislature of Louisiana and shall submit a subsequent report and further recommendations by not later than sixty days prior to the beginning of the 2016 Regular Session of the Legislature of Louisiana.

(7) Submit a written report to the Senate Committee on Education and the House Committee on Education not later than sixty days prior to the 2011 and the 2012 regular sessions of the legislature regarding the status of the development of the value-added assessment model as specified in R.S. 17:3902(B)(5) and the methodology used in such development. The committees may meet separately or jointly and may disapprove the assessment model so presented upon majority vote of each committee, if the committees determine that the methodology is arbitrary or not evidence-based.

(8) Beginning in 2013 and thereafter, submit a written report to the Senate Committee on Education and the House Committee on Education, not later than March first of each year, and at such other times as requested by the committees, regarding the implementation, results, and effectiveness of the value-added assessment model as provided in this Part.

B. The board may:

(1) Make recommendations to the legislature regarding any changes needed to this Part.

(2) Establish state review teams, as needed, to review the school personnel evaluation plans for compliance with all applicable laws and regulations to implement such evaluation plans and to provide for the exchange of information regarding them.

(3) Continue to develop, test, and improve the process and content of professional evaluation with input from appropriate educator groups.

(4) Continue to expand opportunities for the growth and development of professional employees.

(5)(a) Request that the department monitor evaluation programs as necessary. The method to be used in monitoring such programs shall be established by the department with the approval of the board and shall be sufficient to determine the extent to which any programs have been implemented, and whether such programs comply with the provisions of this Part. The department shall submit a report to the Senate Committee on Education and the House Committee on Education which contains the details of any monitoring methods developed pursuant to this Subparagraph.

(b) If, in conducting such monitoring, the department determines that a school system has failed to implement its evaluation program or has otherwise failed to comply with the provisions of this Part, the department shall notify the local board of such failure, and the school system shall correct such failure within sixty calendar days after receiving such notification. The department also shall notify the board of such failure, by the school system.

(c) If the failure is not corrected within the prescribed sixty calendar days, the department shall notify the board of such continued failure and shall recommend to the board whatever sanctions against such school system the department deems appropriate which may include withholding funds distributed pursuant to the minimum foundation program formula until the corrections are made. The board shall act upon such recommendation within sixty calendar days after its receipt of the notification.

Acts 1994, 3rd Ex. Sess., No. 1, §2, eff. June 22, 1994; Acts 1997, No. 838, §1, eff. Aug. 1, 1998; Acts 2000, 1st Ex. Sess., No. 38, §§1, 2, eff. April 14, 2000; Acts 2010, No. 54, §1, eff. May 27, 2010; Acts 2014, No. 240, §1; Acts 2015, No. 70, §1.



RS 17:3884 - Evaluation records; response; access

§3884. Evaluation records; response; access

A.(1) Each evaluation required in this Part shall be documented in writing and a copy shall be transmitted to the school employee not later than fifteen days after the evaluation takes place. The employee shall have the right to initiate a written reaction or response to the evaluation. Such response and evaluation shall become a permanent attachment to the official personnel file for the employee.

(2) After the evaluation and any documentation related thereto has been transmitted to the employee, upon request of the employee, and before the end of the school year, a meeting shall be held between the employee and the appropriate official of the local board in order that the employee may respond to the evaluation and have the opportunity to amend, remove, or strike any information proven to be inaccurate or invalid as may be found within the written documentation and from the employee's personnel file. The employee shall have the right to receive proof by documentation of any item contained in the evaluation that the employee believes to be inaccurate, invalid, or misrepresented. If such documentation is not presented, such items shall be removed from the evaluation record and shall not be the basis for any decision of the board regarding certification or the local board regarding any employee action.

B. Copies of the evaluation results and any documentation related thereto of any school employee may be retained by the local board, the board, or the department and, if retained, are confidential, do not constitute a public record, and shall not be released or shown to any person except:

(1) To the evaluated school employee or his designated representative.

(2) To authorized school system officers and employees for all personnel matters, including employment application, and for any hearing, which relates to personnel matters, which includes the authorized representative of any school or school system, public or private, to which the employee has made application for employment.

(3) For introduction in evidence or discovery in any court action between the board and a teacher in which either:

(a) The competency of the teacher is at issue.

(b) The evaluation was an exhibit at a hearing, the result of which is challenged.

C. The superintendent of education shall make available to the public the data specified in R.S. 17:3902(B)(5) as may be useful for conducting statistical analyses and evaluations of educational personnel but shall not reveal information pertaining to the evaluation report of a particular employee. Beginning with the 2012-2013 school year, such public information may include school level student growth data as specified in R.S. 17:3902(B)(5).

D. Any local board wishing to hire a person who has been evaluated pursuant to this Chapter, whether that person is already employed by that school system or not, shall request such person's evaluation results as part of the application process. The board to which application is being made shall inform the applicant that as part of the mandated process, the applicant's evaluation results will be requested. The applicant shall be given the opportunity to apply, review the information received, and provide any response or information the applicant deems appropriate.

Acts 1994, 3rd Ex. Sess., No. 1, §2, eff. June 22, 1994; Acts 2010, No. 54, §1, eff. May 27, 2010.



RS 17:3885 - Beginning and continuing teacher assistance

§3885. Beginning and continuing teacher assistance

A. During the first three years of employment, beginning teachers shall be provided by the local board with professional development opportunities and assistance designed to enhance teaching competencies in accordance with rules and regulations promulgated by the board.

B. The local board shall provide targeted professional development to teachers to address deficiencies identified in the evaluation process.

Acts 2010, No. 54, §1, eff. May 27, 2010.



RS 17:3886 - Teaching credentials; regular certification, permanent certification; effect of evaluation

§3886. Teaching credentials; regular certification, permanent certification; effect of evaluation

A. If a teacher's evaluation demonstrates that he has met the standard for effectiveness as determined by the board, using value-added data, for three years during the initial certification or renewal process, a certificate shall be issued or renewed unless the board receives evidence from the local board, through an appeal, that justifies discontinuation. Similarly, if a teacher's evaluation demonstrates that he has not met the standard for effectiveness as determined by the board, using either value-added data or other components of the evaluation, for three years during the initial certification or renewal process, the board shall not issue or renew a certificate unless evidence of effectiveness is received from the local board, through an appeal, that justifies the issuance of a certificate.

B. Persons who seek a regular teacher certificate and hold a teacher certificate from out of state and have out-of-state teaching experience of three years or more shall not be credited with their years of teaching experience in the issuance of any teaching credential until receipt of a successful evaluation as provided by board policy.

Acts 2010, No. 54, §1, eff. May 27, 2010.



RS 17:3891 - Repealed by Acts 2010, No. 54, §4, eff. May 27, 2010.

SUBPART B. TEACHER ASSISTANCE AND

ASSESSMENT PROGRAM

§3891. Repealed by Acts 2010, No. 54, §4, eff. May 27, 2010.



RS 17:3892 - Repealed by Acts 2010, No. 54, §4, eff. May 27, 2010.

§3892. Repealed by Acts 2010, No. 54, §4, eff. May 27, 2010.



RS 17:3893 - Repealed by Acts 2010, No. 54, §4, eff. May 27, 2010.

§3893. Repealed by Acts 2010, No. 54, §4, eff. May 27, 2010.



RS 17:3894 - Repealed by Acts 2010, No. 54, §4, eff. May 27, 2010.

§3894. Repealed by Acts 2010, No. 54, §4, eff. May 27, 2010.



RS 17:3895 - Repealed by Acts 2010, No. 54, §4, eff. May 27, 2010.

§3895. Repealed by Acts 2010, No. 54, §4, eff. May 27, 2010.



RS 17:3896 - Repealed by Acts 1997, No. 838, 1.

§3896. Repealed by Acts 1997, No. 838, §1.



RS 17:3901 - Applicability

SUBPART C. SCHOOL PERSONNEL EVALUATION

§3901. Applicability

This Subpart and the program provided herein shall apply to all teachers and administrators.

Acts 1994, 3rd Ex. Sess., No. 1, §2, eff. June 22, 1994; Acts 2010, No. 54, §1, eff. May 27, 2010.



RS 17:3902 - Evaluation program; process

§3902. Evaluation program; process

A. Every teacher and administrator who has been employed by a local board shall be formally evaluated annually by the local board pursuant to this Subpart.

B. The elements of evaluation and standards for effectiveness shall be defined by the board pursuant to rules and regulations promulgated for such purpose. Such rules and regulations shall require that, at a minimum, local evaluation plans contain the following elements:

(1) A job description. The local board shall establish a job description for every category of teacher and administrator pursuant to its evaluation plan. Such job descriptions shall contain the criteria on which the teacher or administrator shall be evaluated. Each teacher or administrator shall be provided with his job description prior to the beginning of his first employment in the school system in his position and each time the job description is revised. The teacher or administrator shall acknowledge receipt of the job description by signing a copy thereof.

(2) A professional growth plan. A professional growth plan shall be developed by each teacher and administrator, collaboratively with his evaluator or evaluators during the beginning of each evaluation period. Such plan shall be designed to assist each teacher and administrator in meeting the standards for effectiveness, effectively addressing the social, developmental, and emotional needs of students and maintaining a classroom environment that is conducive to learning. Each such plan shall include a statement of the professional development objectives of the teacher or administrator as well as the strategies the teacher or administrator intends to employ toward the realization of each objective.

(3) Observation and conferencing. The evaluator or evaluators of each teacher or administrator shall conduct a pre-observation conference during which the teacher or administrator shall provide the evaluator or evaluators with relevant information. A teacher shall provide information concerning the planning of the lesson to be observed as well as any other information the teacher considers pertinent. The observation shall occur at a time and place established in advance, shall be of sufficient duration to provide meaningful data which, in the case of a teacher, shall be not less than the duration of one complete lesson. In the case of a teacher, the observation shall be conducted using the components of effective teaching, as well as any additional local board criteria included in the job description. In the case of an administrator, the observation may consist of the collection of prescribed performance documentation and shall be conducted using applicable components of effective teaching, elements prescribed by board rule, and any additional local board criteria included in the job description. A post-observation conference shall be conducted to discuss commendation and recommendations.

(4) Classroom visitation. The evaluator may, on his own initiative or upon the request of a teacher or administrator he has evaluated, periodically visit the teacher or administrator to monitor progress toward achievement of professional growth plan objectives and provide support or assistance.

(5) Measure of effectiveness. Fifty percent of such evaluations shall be based on evidence of growth in student achievement as determined by the board. Data derived from a value-added assessment model, as determined by the state board, shall be a factor in determining evidence of student growth for grade levels and subjects for which value-added data is available and shall comprise thirty-five percent of the overall evaluation. For grade levels and subjects for which value-added data is not available and for personnel for whom value-added data is not available, the board shall establish measures of student growth. The model shall take into account important student factors, including but not limited to special education, eligibility for free or reduced price meals, student attendance, and student discipline. However, neither the value-added model nor the measures of student growth for grade levels and subjects for which value-added data are not available shall, in any given year, include a test score or data of a student who has ten or more unexcused absences in any school semester in that year. The state board shall develop and adopt a policy to invalidate such student growth data for any teacher for any school year in which there is a natural disaster or any other unexpected event that results in the temporary closure of the school.

C.(1) At the conclusion of each year's evaluation, the evaluator or evaluators shall determine whether the teacher or administrator is effective or ineffective pursuant to the evaluation plan. Such determination shall be transmitted to the local board.

(2)(a) Any teacher or administrator who fails to meet the standard of performance with regard to effectiveness shall be placed in an intensive assistance program designed to address the complexity of the teacher's deficiencies and shall be formally re-evaluated. A teacher or administrator shall be informed in writing of placement in an intensive assistance program and provided in writing with the reasons for such placement.

(b) Each intensive assistance program shall be designed for the individual teacher or administrator involving the evaluator or evaluators and the teacher or administrator and shall include at a minimum:

(i) Specific steps to be taken to improve.

(ii) The assistance, support, and resources to be provided by the local board.

(iii) An expected time line for achieving the objectives and the procedures for monitoring progress including observations and conferences. The time line shall not exceed two years.

(iv) The action to be taken if improvement is not demonstrated.

(v) If the intensive assistance program required pursuant to this Paragraph is not completed in conformity with its provisions or if the teacher or administrator is determined to be ineffective after a formal evaluation conducted immediately upon completion of the program, then the local board shall timely initiate termination proceedings pursuant to Part II of Chapter 2 of this Title.

(3) The board shall determine a standard for highly effective teachers for use by local boards to recognize, reward, and retain teachers who demonstrate a high level of effectiveness.

D. Nothing contained in this Section shall diminish the right of the local board to evaluate employees or to make employment decisions or of principals and other employees with supervisory responsibilities to observe the employees they supervise.

Acts 1994, 3rd Ex. Sess., No. 1, §2, eff. June 22, 1994; Acts 2010, No. 54, §1, eff. May 27, 2010; Acts 2014, No. 515, §1; Acts 2016, No. 504, §1, eff. June 14, 2016.



RS 17:3903 - Evaluators; selection and training

§3903. Evaluators; selection and training

A. Each local board shall establish and maintain an accountability relationships register in accordance with rules adopted by the board for such purpose. The register shall contain clear definition of who shall be the evaluator or evaluators of whom within the ranks of teachers and administrators. The evaluators of classroom teachers shall be defined as the school principal or assistant principal or his respective supervisory level designees.

B. Every employee with responsibility for evaluating a teacher or administrator shall receive training as provided in this Part.

Acts 1994, 3rd Ex. Sess., No. 1, §2, eff. June 22, 1994; Acts 2000, 1st Ex. Sess., No. 38, §1, eff. April 14, 2000; Acts 2010, No. 54, §1, eff. May 27, 1010.



RS 17:3904 - Local boards; power and duties

§3904. Local boards; power and duties

A. Each local board shall:

(1) Develop and maintain a program of local evaluation in accordance with rules and regulations promulgated by the board for every teacher and administrator employed by the local board.

(2) Create, revise, and disseminate to each professional employee a job description which shall be the statement of performance expectations and the basis of any evaluation criteria conducted pursuant to this Subpart.

(3) Cooperate with the board and the department in whatever manner is necessary to implement this Subpart, including providing for the training of evaluators.

(4) Assist in developing the mechanisms necessary for rapid transmission of evaluation information and reports to teachers and administrators and for maintenance of the confidentiality of such information, except for information to be made available to the public in accordance with R.S. 17:3884(C).

(5) Incorporate the evaluation plan required by this Subpart into its general employee policies.

(6) Incorporate the elements of the program in this Subpart into any performance-based contracts with its employees.

B. Each local board may expand the scope of the program in this Subpart to apply to all employees of the board.

Acts 1994, 3rd Ex. Sess., No. 1, §2, eff. June 22, 1994; Acts 2000, 1st Ex. Sess., No. 38, §1, eff. April 14, 2000; Acts 2010, No. 54, §1, eff. May 27, 2010.



RS 17:3905 - Reports to the department

§3905. Reports to the department

The department may request a local board to submit to the department the local evaluation plan and the accountability relationships registry, including such revisions as are made for the succeeding evaluation period and upon such request, the local board shall provide the requested information in a timely manner.

Acts 2000, 1st Ex. Sess., No. 38, §1, eff. April 14, 2000; Acts 2010, No. 54, §1, eff. May 27, 2010.



RS 17:3911 - Data collection system; establishment

PART III. SCHOOL EXCELLENCE

SUBPART A. PROGRESS PROFILES AND DATA COLLECTION

§3911. Data collection system; establishment

A. The department shall establish a standardized data collection and analysis system which shall be used to collect the data provided in Subsection B of this Section and shall be the basis for the creation of the progress profiles provided for in this Subpart.

B.(1) The data collection system shall provide for but shall not be limited to the regular collection of the following information on a per school basis, including schools and educational programs located within secure care facilities under the jurisdiction of the Department of Public Safety and Corrections, office of juvenile justice:

(a) The results of all tests required by law or board regulation, including results from any state required criterion-referenced test, norm-referenced test, and graduation exit exam.

(b) College readiness test information, including American College Test scores.

(c) School performance scores pursuant to R.S. 17:10.1.

(d) Dropout rates, as defined by board rule.

(e) Student attendance rates.

(f) High school completion rates.

(g) Faculty information.

(h) Financial information.

(i) Student discipline information, including suspensions and expulsions.

(j) Class size information.

(k) Number of students in the general population and number of students in classes for students with exceptionalities.

(l) Such other data as the board may approve.

(2) The data collection system may also provide for but shall not be limited to the regular collection of the following information:

(a) Faculty attendance rates.

(b) Number of students in advanced placement classes.

(c) Number of National Merit Scholarship finalists and semi-finalists.

(d) Socio-demographic student information.

(e) Such other data as the board may approve.

(3) Each city and parish school board shall ensure that all schools under its jurisdiction accurately report student discipline information, including referrals by teachers for serious disciplinary offenses, using the uniform reporting form developed by the State Board of Elementary and Secondary Education in accordance with the provisions of R.S. 17:416(A)(4)(a)(iii). Each board shall have school-level summaries of the reported student discipline information prepared for its use and shall formally review and analyze the summary information on a regular basis. Upon request by the state Department of Education, the student discipline information required by this Paragraph also shall be collected as part of the data collection system provided for by this Section. The provisions of this Paragraph shall apply to schools and educational programs located within secure care facilities under the jurisdiction of the Department of Public Safety and Corrections, office of juvenile justice.

(4)(a) The department shall annually collect the following data elements for students with an exceptionality by each disability classification, including breakouts of each speech or language impairment category and breakouts of each intellectual disability category, not including students identified exclusively as gifted and talented, for each city, parish, or other local public school board. The following data elements shall be reported for each disability classification in total as well as by unduplicated counts by race, gender, age and sex:

(i) Setting.

(ii) Exit code.

(iii) Participation in each assessment type by grade and subject.

(iv) Scoring at the proficient level on each test administered pursuant to the school and district accountability program by grade and subject.

(v) Eligibility for an extended school year program.

(vi) Attending extended school year program.

(vii) Receiving initial evaluations, re-evaluations and waivers from evaluations.

(b) The data collection system shall also include information on student discipline for each public school by percentage and unduplicated counts of total students with exceptionalities receiving discipline, including:

(i) In-school suspensions, broken down by categories of ten days or less and more than ten days.

(ii) Out-of-school suspensions, broken down by categories of ten days or less and more than ten days.

(iii) In-school expulsions, broken down by categories of ten days or less and more than ten days.

(iv) Out-of-school suspensions, broken down by categories of ten days or less and more than ten days.

(v) Restraint procedures.

(vi) Seclusion procedures.

(vii) Unilateral removals to an interim alternative educational setting by school personnel by disability classification and by reason for removal.

(c) The data collect system shall also include:

(i) Percentage and unduplicated count of special education teachers by qualification level for each city, parish, or other local public school system.

(ii) Data and information regarding city, parish, or other local public school board high cost assistance requests and awards including but not limited to the unduplicated count of students included in the request, the total amount requested, and the amount awarded.

(d) The department shall annually compile a report that includes data on each element gathered from the latest collection cycle and trend data from the three prior years. The report shall be sent to each public school governing authority and published on the department's website.

(e) The requirements of this Paragraph shall not be construed to violate the provisions of R.S. 17:3914.

C. The department shall:

(1) Develop all procedures and formats for the defining and reporting of all data and statistical components and annually review them.

(2) Assist each local board and the office of juvenile justice in compiling the information by identifying and providing any required and discretionary information currently collected at the state level.

(3) Perform the statistical analysis necessary to aggregate the reported data.

(4) Coordinate all existing and new data collection efforts so as to minimize paperwork at the school and school system level.

(5) Repealed by Acts 1999, No. 1373, §2, eff. July 12, 1999.

D. The board shall review and approve, modify, or reject the data collection system created by the department pursuant to this Section.

Acts 1988, No. 659, §1, eff. July 15, 1988; Acts 1992, No. 325, §1, eff. June 17, 1992; Acts 1996, 1st Ex. Sess., No. 40, §1; Acts 1999, No. 1373, §§1, 2, eff. July 12, 1999; Acts 2016, No. 485, §1, eff. June 13, 2016; Acts 2016, No. 500, §3.



RS 17:3912 - Progress profiles; preparation; distribution

§3912. Progress profiles; preparation; distribution

A. Using, at a minimum, the data required to be collected pursuant to R.S. 17:3911(B), the department shall annually prepare and produce a state-level progress profile, a district-level progress profile for each public school system, and a school-level progress profile for each public school. Each profile shall be produced in a format common to all of them which shall be designed by the department so as to provide to school-based users all pertinent information in a readily usable form and to provide to the public all pertinent information in a clear and understandable form. The state-level and each district-level profile shall contain the last three years of trend information as required by R.S. 17:10.2 (A). Each school profile shall contain all of the information relevant to the school as required to be collected pursuant to R.S. 17:3911(B) as well as the same information for the school system as a whole and the state. In addition, a parent-level progress profile shall be prepared containing, at a minimum, results from required state tests and other relevant information used to compute a school's performance score as part of the district and school accountability program. For the purposes of this Section, the Department of Public Safety and Corrections, office of juvenile justice, shall be considered a school district, and each secure facility operated by the Department of Public Safety and Corrections, office of juvenile justice, shall be considered a school.

B. All such profiles shall be public record and each school and school system shall be provided a copy of its profile by the department without cost. Each district shall provide to parents a free copy of the parent-level profile of the school which the parent's child or children attend. Additionally, the department shall provide a summary report on the content of the profiles to the board, the governor, and the members of the legislature. The parent-level profile shall be in a format and of a nature that is easy to read, clear, and understandable.

C. The purpose of the profiles provided for in this Section shall be to establish a data base for educational planning, increase accountability at all levels, provide information to parents of school children and the public about the status of education, to provide achievement and performance information to schools and colleges, and to foster a permanent and productive link between the elementary and secondary schools and the colleges and universities.

D.(1) Annually, each state college and university shall report to the State Board of Elementary and Secondary Education information pertaining to the performance of its students who are enrolled as first-time freshmen at that college or university, including remediation rates. Such performance information shall be categorized by high school in a format approved by the State Board of Elementary and Secondary Education. Additionally, the board annually shall request comparable information from each independent college or university in the state that is a member of the Louisiana Association of Independent Colleges and Universities.

(2) The state Department of Education shall make the information as provided in this Subsection available to legislators, all city and parish school systems, and the public.

(3) By January 1, 2000, the State Board of Elementary and Secondary Education, in conjunction with the Board of Regents and the Louisiana Association of Independent Colleges and Universities, shall submit a report to the legislature which specifies the types of first-time freshman performance data to be annually collected and reported pursuant to this Section, and the responsibilities to be undertaken by each relevant entity to ensure the accuracy of the reported information.

Acts 1988, No. 659, §1, eff. July 15, 1988; Acts 1993, No. 377, §1, eff. June 7, 1993; Acts 1993, No. 903, §1, eff. June 23, 1993; Acts 1999, No. 1373, §1, eff. July 12, 1999; Acts 2016, No. 500, §3.



RS 17:3913 - Transfer of personally identifiable student information

§3913. Transfer of personally identifiable student information

A.(1) Parents and citizens are increasingly concerned about the commercial and criminal uses of student information. It is therefore the intent of this Section to ensure that parents and citizens have an accurate picture of those transfers. The legislature finds that, if they are provided accurate information, parents and citizens will be in a better position to judge the validity and safety of various transfers and to bring focused pressure to bear on policy makers when they have concerns.

(2) The purpose of this Section is to increase awareness of the transfer of student information by requiring the state Department of Education and public school governing authorities to make such information available to the public.

B. By January 1, 2015, the state Department of Education shall make available on its website information about the transfer of personally identifiable student information. Such information shall include but need not be limited to all of the following:

(1) A profile of each authorized recipient of such information.

(2) A copy of the signed agreement between the department and the authorized recipient.

(3) A complete listing of all of the data elements authorized to be transferred.

(4) A statement of the intended use of the information, including references to legal authority or legal requirements associated with the transfer of such information.

(5) The name and contact information of the individual serving as the primary point of contact for inquiries about the agreement.

(6) A process by which parents of students attending public schools may register a complaint related to the unauthorized transfer of personally identifiable student information.

C. By January 1, 2015, the governing authority of each public school shall make available at the main office of the governing authority information about the transfer of personally identifiable student information. Such information shall include but need not be limited to all of the following, to the extent such information is obtainable:

(1) A profile of each authorized recipient of such information.

(2) A copy of the signed agreement between the governing authority of the public school and the authorized recipient.

(3) A complete listing of all of the data elements authorized to be transferred.

(4) A statement of the intended use of the information, including references to legal authority or legal requirements associated with the transfer of such information.

(5) The name and contact information of the individual serving as the primary point of contact for inquiries about the agreement.

(6) A process by which parents of students attending public schools may register a complaint related to the unauthorized transfer of personally identifiable student information.

D. The information specified in Paragraphs (B)(1) through (5) and (C)(1) through (5) of this Section shall be made available as specified in this Section no later than ten business days following the execution of an agreement providing for a transfer of personally identifiable student information and shall remain available for the duration of the agreement.

Acts 2014, No. 677, §1; Acts 2015, No. 228, §1, eff. June 23, 2015.



RS 17:3914 - Student information; privacy; legislative intent; definitions; prohibitions; parental access; penalties

§3914. Student information; privacy; legislative intent; definitions; prohibitions; parental access; penalties

A. The legislature hereby declares that all personally identifiable information is protected as a right to privacy under the Constitution of Louisiana and the Constitution of the United States.

B.(1) For purposes of this Section, "personally identifiable information" is defined as information about an individual that can be used on its own or with other information to identify, contact, or locate a single individual, including but not limited to the following:

(a) Any information that can be used to distinguish or trace an individual's identity such as full name, social security number, date and place of birth, mother's maiden name, or biometric records.

(b) Any other information that is linked or linkable to an individual such as medical, educational, financial, and employment information.

(c) Two or more pieces of information that separately or when linked together can be used to reasonably ascertain the identity of the person.

(2) For purposes of this Section, "aggregate data" are statistics and other information that relate to broad classes, groups, or categories from which it is not possible to distinguish the identities of individuals.

(3) For purposes of this Section, "parent or legal guardian" shall mean a student's parent, legal guardian, or other person or entity responsible for the student.

C.(1) Notwithstanding any provision of this Subpart or any other law to the contrary, no official or employee of a city, parish, or other local public school system shall require the collection of any of the following student information unless voluntarily disclosed by the parent or legal guardian:

(a) Political affiliations or beliefs of the student or the student's parent.

(b) Mental or psychological problems of the student or the student's family.

(c) Sexual behavior or attitudes.

(d) Illegal, anti-social, self-incriminating, or demeaning behavior.

(e) Critical appraisals of other individuals with whom a student has a close family relationship.

(f) Legally recognized privileged or analogous relationships, such as those of lawyers, physicians, and ministers.

(g) Religious practices, affiliations, or beliefs of the student or the student's parent.

(h) Family income.

(i) Biometric information.

(j) Social security number.

(k) Gun ownership.

(l) Home Internet Protocol Address.

(m) External digital identity.

(2) Beginning August 1, 2015, no official or employee of a city, parish, or other local public school system shall provide personally identifiable student information to any member of the school board or to any other person or public or private entity, except such an official or employee may, in accordance with applicable state and federal law:

(a) Provide a student's identification number as provided in Paragraph (3) of this Subsection and aggregate data to the local school board, the state Department of Education, or the State Board of Elementary and Secondary Education solely for the purpose of satisfying state and federal reporting requirements.

(b) Provide to the state Department of Education, for the purpose of satisfying state and federal assessment, auditing, funding, monitoring, program administration, and state accountability requirements, information from which enough personally identifiable information has been removed such that the remaining information does not identify a student and there is no basis to believe that the information alone can be used to identify a student. No official or employee of the state Department of Education shall share such information with any person or public or private entity located outside of Louisiana, other than for purposes of academic analysis of assessments.

(c) Provide personally identifiable information regarding a particular student to any person or public or private entity if the sharing of the particular information with the particular recipient of the information has been authorized in writing by the parent or legal guardian of the student, or by a student who has reached the age of legal majority, or if the information is provided to a person authorized by the state, including the legislative auditor, to audit processes including student enrollment counts. Any recipient of such information shall maintain the confidentiality of such information. Any person who knowingly and willingly fails to maintain the confidentiality of such information shall be subject to the penalties provided in Subsection G of this Section.

(d) Provide for the transfer of student information pursuant to the provisions of R.S. 17:112.

(e) Provide student information for a school year prior to the 2015-2016 school year for the purpose of completing or correcting required submissions to the state Department of Education or responding to financial audits.

(3) By not later than May 1, 2015, the state Department of Education shall develop a system of unique student identification numbers. By not later than August 1, 2015, each local public school board shall assign such a number to every student enrolled in a public elementary or secondary school. Student identification numbers shall not include or be based on social security numbers, and a student shall retain his student identification number for his tenure in Louisiana public elementary and secondary schools.

D.(1) Except as provided in Paragraphs (2) and (3) of this Subsection, no person or public or private entity shall access a public school computer system on which student information is stored. No official or employee of a public school system shall authorize access to such a computer system to any person or public or private entity except as authorized by Paragraphs (2) and (3) of this Subsection.

(2) The following persons may access a public school computer system on which student information for students at a particular school is stored:

(a) A student who has reached the age of eighteen or is judicially emancipated or emancipated by marriage and the parent or legal guardian of a student who is under the age of eighteen and not emancipated. For a student who has reached the age of eighteen or is emancipated, such access is limited to information about the student. For the parent or legal guardian of a student who has not reached the age of eighteen and is not emancipated, such access shall be limited to information about the student. A student who has reached the age of eighteen or is emancipated and the parent or legal guardian of a student who has not reached the age of eighteen and is not emancipated may authorize, in writing, another person to access such information.

(b) A teacher of record. Such access shall be limited to information about his current students.

(c) The school principal and school registrar.

(d) A school system employee employed at the school and designated by the principal. Such access shall be limited to student information necessary to perform his duties.

(e) A person authorized by the superintendent to maintain or repair the computer system or to provide services that the school system would otherwise provide.

(f) A person authorized by the state to audit student records.

(3) The following persons may access a computer system of a city, parish, or other local public school system on which student information for students from throughout the system is stored:

(a) The superintendent of the school system.

(b) A school system employee designated by the superintendent. Such access shall be limited to student information necessary to perform his duties.

(c) A person authorized by the superintendent to maintain or repair the computer system or to provide services that the school system would otherwise provide.

(d) A person authorized by the state to audit student records.

(4) Any person who is authorized by this Subsection to access a public school computer system, except a parent or legal guardian, shall maintain the confidentiality of any student information to which he has access. Failure to maintain the confidentiality of such information is punishable as provided in Subsection G of this Section.

E.(1) No person who has access to student information shall convert the student information as specified in Subparagraph (C)(2)(b) of this Section such that the remaining information can be used to identify a student.

(2) The State Board of Elementary and Secondary Education and the state Department of Education shall not require a city, parish, or other local public school system to limit a student's learning opportunity or opportunities to explore any occupation based upon predictive modeling.

F.(1) A city, parish, or other local public school board may contract with a public or private entity for student and other education services, and pursuant to such contract, student information, including personally identifiable information and cumulative records, may be transferred to computers operated and maintained by the entity for such purpose.

(2) No contractor pursuant to this Subsection shall allow access to, release, or allow the release of student information to any person or entity except as specified in the contract. No contractor shall use student information to conduct predictive modeling for the purpose of limiting the educational opportunities of students.

(3) A contract pursuant to this Subsection shall include requirements regarding the protection of student information which at a minimum include provision for all of the following:

(a) Guidelines for authorizing access to computer systems on which student information is stored including guidelines for authentication of authorized access.

(b) Privacy compliance standards.

(c) Privacy and security audits performed under the direction of the local school superintendent.

(d) Breach planning, notification, and remediation procedures.

(e) Information storage, retention, and disposition policies.

(f) Disposal of all information from the servers of the contractor upon termination of the contract, unless otherwise directed by an applicable legal requirement or otherwise specified in the contract and subject to the privacy protection provisions of this Part. Upon termination of the contract, all information removed from the contractor's servers shall be returned to the city, parish, or other local public school board.

(4) The requirements of Paragraph (3) of this Subsection shall not apply to a contract entered into prior to June 1, 2015, for the acquisition of goods, equipment, or instructional materials purchased in accordance with R.S. 38:2212.1(E), (F), or (N) but shall apply to any extension or renewal of such contract.

(5) Any person who knowingly and willingly violates the provisions of this Subsection shall be fined not more than ten thousand dollars or imprisoned for not more than three years, or both.

G. Except as provided in Paragraph (F)(5) of this Section, a person who violates any provision of this Section shall be punished by imprisonment for not more than six months or by a fine of not more than ten thousand dollars.

H. Nothing in this Section shall prohibit a person employed in a public school or other person authorized by the superintendent of the public school or school system from being provided or having access to a student's records in accordance with a policy adopted by the local public school board for such purpose.

I. The provisions of this Part shall apply to each charter school, its governing authority, and any education management organization under contract to operate a charter school.

J.(1) No city, parish, or other local public school system, local or state governmental agency, public or private entity, or any person with access to personally identifiable student information shall sell, transfer, share, or process any student data for use in commercial advertising, or marketing, or any other commercial purpose, unless otherwise stipulated in a contract for services as provided in Subsection (F) of this Section.

(2) The provisions of Paragraph (1) of this Subsection shall not apply to a student's parent or legal guardian, or a student who has reached the legal age of majority.

K.(1) Notwithstanding any provision of this Part to the contrary, the governing authority of each public school, with the permission of a student's parent or legal guardian, shall collect the following personally identifiable information for each student enrolled in grades eight through twelve:

(a) Full name.

(b) Date of birth.

(c) Social security number.

(d) Student transcript data.

(2) The governing authority of a public school shall disclose the information collected pursuant to Paragraph (1) of this Subsection, upon request, only to a Louisiana postsecondary educational institution, to be used solely for the purpose of processing applications for admission, and to the Office of Student Financial Assistance, to be used solely for the purpose of processing applications made to the office for state and federal grant and for required grant program reporting.

(3)(a) The governing authority of each public school shall, at the beginning of each school year, provide a form to be signed by the parent or legal guardian of each student in grades eight through twelve enrolled in the school, whereby the student's parent or legal guardian may provide consent or deny consent for the collection and disclosure of the student's information as provided in Paragraphs (1) and (2) of this Subsection.

(b) No data shall be collected pursuant to this Subsection, unless a student's parent or legal guardian provides written consent.

(c) The form shall contain the following:

(i) A statement notifying the student's parent or legal guardian exactly what items of student information will be collected and that disclosure of the student information collected will be restricted to Louisiana postsecondary educational institutions and the Office of Student Financial Assistance to be used solely for the purpose of processing applications for admission and for state and federal financial aid.

(ii) Notification that the failure to provide written consent for the collection and disclosure of the student's information as provided in this Subsection may result in delays or may prevent successful application for admission to a postsecondary educational institution and for state and federal student financial aid. This statement shall be displayed prominently and shall be printed in bold type.

(d) Consent provided by a student's parent or legal guardian shall continue unless such consent is withdrawn in writing. Annual notification shall be provided to the student's parent or legal guardian as to the right and process used to withdraw consent.

(4) Each Louisiana postsecondary education institution, the Board of Regents, and the Office of Student Financial Assistance shall destroy all data collected for purposes of this Subsection not later than five years after the student graduates, unless otherwise required by state or federal law or regulation.

L.(1) Notwithstanding any provision of this Part to the contrary, a local public school system and the governing authority of a Type 2 charter school that enrolls students who reside within the geographic boundaries of the local school system shall enter into a memorandum of understanding to exchange student information necessary to verify student enrollment and residency status. The local public school system and the charter school governing authority shall keep such information strictly confidential and shall use the information for no other purpose than verifying student enrollment and residency.

(2) A memorandum of understanding entered into pursuant to the provisions of this Subsection shall comply with all applicable state and federal law, including the Family Educational Rights Privacy Act.

(3) Any person who knowingly and willfully fails to maintain the confidentiality of such information shall be subject to the penalties provided in Subsection G of this Section.

Acts 2014, No. 837, §1; Acts 2015, No. 228, §1, eff. June 23, 2015; Acts 2015, No. 297, §1; Acts 2016, No. 480, §1, eff. June 13, 2016.



RS 17:3917 - Repealed by Acts 1997, No. 478, 3, eff. June 30, 1997.

SUBPART B. SCHOOL INCENTIVE PROGRAM

§3917. Repealed by Acts 1997, No. 478, §3, eff. June 30, 1997.



RS 17:3918 - Repealed by Acts 1997, No. 478, 3, eff. June 30, 1997.

§3918. Repealed by Acts 1997, No. 478, §3, eff. June 30, 1997.



RS 17:3919 - Repealed by Acts 1997, No. 478, 3, eff. June 30, 1997.

§3919. Repealed by Acts 1997, No. 478, §3, eff. June 30, 1997.



RS 17:3921 - Purpose

PART IV. STATEWIDE DEVELOPMENT OF

INSTRUCTIONAL TECHNOLOGY

§3921. Purpose

In order to prepare students for the twenty-first century, it is the policy of this state that a comprehensive technology and technology-based instruction curriculum and program be available to all students to the maximum extent possible to ensure a quality education. It is further the purpose of this Part to utilize in a comprehensive manner appropriate computer and communications technology in all aspects of instruction.

Acts 1991, No. 1036, §1, eff. July 26, 1991.



RS 17:3921.1 - Office of instructional technology; functions and duties

§3921.1. Office of instructional technology; functions and duties

A. The office of instructional technology is hereby created within the Department of Education.

B. The office shall:

(1) Identify those school districts without adequate computer and technological facilities and programs and assess the status of computer literacy programs in every city and parish school district in this state to assure that every student can meet the high school graduation requirements for computer literacy.

(2) Develop a long-range plan for computer literacy and other technological programs, such that every student is afforded an opportunity to maximize his familiarity and facility with computers.

(3) Maintain and expand, as needed, the technological capabilities and expertise of school teachers, school districts, and regional service centers to provide comprehensive delivery of the following:

(a) Curricula and inservice training.

(b) Technical assistance.

(c) Instructional software.

(d) Any other text, graphics, audio or video or computerized communications equipment and services.

(4) Encourage and develop innovative programs in technology and technology-based systems for instructional purposes in the classroom.

(5) Foster computer literacy among public school students so that by the year 2000, all high school graduates are computer capable.

(6) Evaluate, coordinate, and expand innovative instructional technological programs such as STAR schools.

(7) Research and develop any information, rules, or regulations needed to facilitate the implementation of this Part.

(8) Complete such other tasks as necessary to implement effectively the provisions of this Part.

Acts 1991, No. 1036, §1, eff. July 26, 1991.



RS 17:3921.2 - Statewide Educational Technology Plan

§3921.2. Statewide Educational Technology Plan

A. The state Department of Education shall develop and implement a statewide educational technology plan that ensures that every public elementary and secondary school and classroom has the infrastructure and capacity necessary to provide a high-quality, digital instructional environment that maximizes the integration of technology into the classroom and enhances and improves student engagement and learning.

B. The plan shall do all of the following:

(1) Establish recommended standards for devices, Internet bandwidth, software applications, and local network capacity.

(2) Establish clear short-term and long-term goals and standards for school technology readiness and develop a realistic strategy, timeline, and cost estimates to meet both minimum and optimal standards.

(3) Ensure that every classroom has reliable, high-speed, wireless, broadband Internet access and connectivity for computers, white boards, smart boards, and other interactive devices.

(4) Consider the technology needs of high poverty and rural areas.

(5) Identify and utilize all available Internet bandwidth assets provided through a request for proposal process through which both public and private entities shall be considered.

(6) Provide for the development and implementation of a strategy to provide training and ongoing professional development to ensure that teachers and other school level staff have the skills necessary to effectively and efficiently use the technology infrastructure, software, data management, and online resources.

(7) Require every school and school system to develop and implement an Internet safety policy that protects students from harmful materials and prevents unauthorized access to content and resources. The policy shall comply with all state and federal student laws, including the Family Educational Rights Privacy Act of 1974 and the Children's Internet Protection Act of 2000.

C. In developing the plan, the department shall do both of the following:

(1) Conduct a technology needs assessment of all schools and school systems, including an inventory of existing hardware and software, internal and external networks, servers, workstations, and operating systems.

(2) Evaluate the current technology readiness status of every public elementary and secondary school, including hardware, software, and broadband capacity.

D. The state superintendent of education shall do all of the following:

(1) Identify the costs for upgrading existing software and equipment, acquiring new software and equipment, ongoing maintenance, and technical support and develop a funding strategy, including state contracts to provide for cost savings wherever possible.

(2) Identify and develop funding mechanisms to support implementation of the plan.

(3) Inform schools and school systems of available technology funding sources and applicable timelines and deadlines and encourage local schools and school systems to maximize the use of existing local, state, and federal funding sources for technology purposes.

(4) Conduct and publish a technology readiness assessment of each public school twice a year including a review of devices, Internet bandwidth, school and school system expenditures on technology, and use of state technology contracts.

(5) Provide ongoing guidance and technical assistance to schools and school systems.

(6) Evaluate the statewide school technology plan and update as often as necessary, but not less than once per year, to keep current with technological advances.

E. The Board of Regents shall collaborate and cooperate with the state Department of Education to develop policies and procedures to allow public elementary and secondary schools access to all available Internet assets provided through a request for proposal process through which both public and private entities shall be considered.

F. The state Department of Education shall submit a written report to the Senate Committee on Education and the House Committee on Education, not later than January fifteenth of each year, regarding implementation of the statewide education technology plan and the status of technology readiness of each public school and school system.

Acts 2014, No. 772, §1; Acts 2015, No. 297, §1.



RS 17:3921.3 - Repealed by Acts 1995, No. 1262, 1.

§3921.3. Repealed by Acts 1995, No. 1262, §1.



RS 17:3921.4 - Repealed by Acts 1995, No. 1262, 1.

§3921.4. Repealed by Acts 1995, No. 1262, §1.



RS 17:3931 - OFFICE OF LIFE-LONG LEARNING

CHAPTER 40. OFFICE OF LIFE-LONG LEARNING

§3931. Office of life-long learning; creation; purpose; staffing

A. The office of life-long learning, hereinafter referred to as the "office", is created within the office of the governor.

B. The office shall have the following purposes and goals:

(1) To facilitate the development and coordination of literacy efforts in the state, both public and private.

(2) To increase the number of persons served, thereby enabling them to better their employment and enhance their self-esteem and participation in and enjoyment of the activities of our society.

(3) To advise the governor and other policymakers on all matters relating to literacy.

(4) To make recommendations for the budgeting, allocation, and appropriation of all monies available for adult literacy services, state, federal, public, and private.

(5) To provide an evaluation system and a reporting mechanism for all services provided.

(6) To recommend change and suggest new approaches to adult literacy.

(7) To serve as a public advocate, representing literacy providers, students, public sector and private literacy endeavors.

(8) To establish literacy criteria.

(9) To help every citizen of this state to gain the ability to use printed and written information, to function in society, to achieve one's goals, and to enhance one's knowledge and potential.

(10) To encourage all persons who are sixteen years of age or older and not enrolled in school to enroll in an adult literacy program.

C.(1) The office shall define literacy at multiple levels in order to provide a common frame of reference and a system of targeting groups most in need of literacy services.

(2) The levels of literacy shall, at a minimum include the following:

(a) Level One shall include the most minimal skills of reading, writing, and simple arithmetic.

(b) Level Two shall indicate a level of reading, writing, and computation at a level compatible with functioning in society.

(c) Level Three shall include the ability to read, write, and compute at levels equal to more sophisticated occupational demands and personal desires.

D. The office shall be administered by a director, who shall be appointed by the governor to serve at his pleasure. The director shall employ necessary staff to carry out the duties and functions of the office.

Acts 1989, No. 88, §1, eff. June 16, 1989; Acts 1992, No. 278, §1.



RS 17:3932 - Powers and duties

§3932. Powers and duties

A. The office shall:

(1) Coordinate all state and local adult literacy services.

(2) Work with the commissioner of administration, the State Board of Elementary and Secondary Education, the Departments of Education, Public Safety and Corrections, Labor, Economic Development, and Social Services, the office of the state library in the Department of Culture, Recreation and Tourism, the office of elderly affairs in the office of the governor, and all other agencies, departments and offices deemed necessary to establish appropriate literacy programs.

(3) Make recommendations for the budgeting, allocation, and appropriation of funds for all state literacy efforts and allocate all private funds made available to the office of literacy.

(4) Survey adult literacy needs and monitor and document how those needs are addressed.

(5) Evaluate and report annually to the legislature on the efficacy of adult literacy service providers, particularly detailing the receipt and disbursement of all funds appropriated to the office.

(6) Make recommendations to the governor, the legislature, and other policymakers concerning adult literacy.

B. The office may:

(1) Receive, accept, and expend any funds made available to the office.

(2) Appear as, or act in any other capacity as, an advocate for the cause of adult literacy, including addressing the legislature and any other agencies or bodies.

(3) Adopt and promulgate rules as necessary pursuant to the Administrative Procedure Act. Such rules shall include but need not be limited to procedures for the office of literacy to review and comment on all requests by state agencies for funding outside of state government for literacy efforts.

(4) Assist the private, statewide literacy foundation or any other governmental or non-governmental entity with promoting the cause of adult literacy.

(5) Establish and provide support for such advisory committees as is deemed useful or necessary.

Acts 1989, No. 88, §1, eff. June 16, 1989.



RS 17:3951 - College and Career Readiness Commission; creation; purpose; duties and responsibilities; membership; vacancies; compensation; reporting

CHAPTER 41.

COLLEGE AND CAREER READINESS COMMISSION

§3951. College and Career Readiness Commission; creation; purpose; duties and responsibilities; membership; vacancies; compensation; reporting

A. There is hereby created the College and Career Readiness Commission, referred to in this Chapter as the "commission" for the purpose of making recommendations for the development of statewide policies, guiding principles, and programs that address the current and future economic needs of the state and promoting student success in high school and in life beyond secondary education.

B. The membership of the commission shall be as follows:

(1) The governor or his designee.

(2) The state superintendent of education or his designee.

(3) Four members of the State Board of Elementary and Secondary Education, to be appointed by the president of the board.

(4) The commissioner of higher education or his designee.

(5) The chairman of the Board of Regents or his designee.

(6) The chairman of the House Committee on Education or his designee.

(7) The chairman of the Senate Committee on Education or his designee.

(8) The president of the Louisiana Community and Technical College System or his designee.

(9) The president of the University of Louisiana System or his designee.

(10) The deputy secretary of the office of juvenile justice or his designee.

(11) The executive director of the Louisiana Workforce Commission or his designee.

(12) The chairman of the Louisiana Workforce Investment Council or his designee.

(13) Repealed by Acts 2009, No. 438, §1, eff. August 15, 2009.

(14) An adult with a disability or a parent of a child with a disability, to be appointed by the state superintendent of education.

(15) The current Louisiana High School Teacher of the Year.

(16) The current Louisiana High School Principal of the Year.

(17) Representatives of each of the following groups, organizations, or agencies, as provided in this Paragraph, selected by the respective group, organization, or agency:

(a) A representative of the Louisiana Association of Educators.

(b) A representative of the Louisiana Federation of Teachers.

(c) A representative of the Associated Professional Educators of Louisiana.

(d) A representative of the Louisiana School Boards Association.

(e) A representative of the Louisiana Association of School Superintendents.

(f) A representative of the Louisiana Association of Principals.

(g) A representative of the Louisiana Association of Special Education Administrators.

(h) A representative of the Louisiana Parent-Teacher Association.

(i) A representative of the Louisiana Association of School Executives.

(18) Two representatives from business, civic, labor, or community organizations, to be appointed by the governor.

(19) A current high school senior, to be appointed by the governor.

(20) A dean of a college of education of a Louisiana public college or university, to be appointed by the commissioner of higher education.

(21) A representative of the Louisiana Nonpublic School Commission selected by the Louisiana Nonpublic School Commission.

C.(1) Members of the commission shall serve at the pleasure of the appointing authority. Vacancies shall be filled in the manner of the original appointment.

(2) A member shall be removed from the commission and his seat declared vacant if any of the following apply:

(a) The member is no longer a legal resident of the state.

(b) The member fails to remain active in the organization he was appointed to represent or is no longer employed by the agency he was appointed to represent.

(c) The member is absent from two consecutive meetings of the commission, unless such absences are excused by the chairman.

D. All legislative members of the commission shall receive the same per diem and travel allowance for attending meetings of the commission as is normally provided for meetings of legislative committees, payable out of funds appropriated for expenses of the legislature. Other members of the commission shall receive no compensation for their services, but may be reimbursed for actual expenses in accordance with state travel regulations should funds become available for this purpose.

E. The chairman of the commission shall be appointed by the governor, with the advice of the State Board of Elementary and Secondary Education and the Board of Regents.

F. The governor shall convene the commission for its first meeting after the effective date of this Chapter and shall designate staff to assist the commission in performing its duties and responsibilities.

G. In making its recommendations pursuant to Subsection A of this Section, the commission shall consider the following:

(1) Strategies for increasing dual enrollment opportunities for high school students, including but not limited to an emphasis on the following:

(a) Early entry into postsecondary education institutions.

(b) The identification of funding sources for such dual enrollment opportunities.

(c) Improved articulation agreements between secondary schools and postsecondary education institutions.

(2) Strategies for increasing awareness among postsecondary education institutions of the reform efforts made at the high school level, including but not limited to an emphasis on the following:

(a) Strengthening the value of the state's high school diploma endorsements.

(b) Defining the levels of knowledge and skills necessary for students who are enrolling in courses for credit at postsecondary education institutions and encouraging secondary schools and postsecondary education systems to align their standards and assessments with such knowledge and skill levels.

(3) Strategies for better integration of the WorkKeys job skill assessment system into high school preparation programs and initiatives.

(4) Strategies for increasing the rigor of the high school curriculum, including but not limited to emphasis on establishing a default core curriculum and exploring the concept of testing students at the end of each course that the student completes.

(5) Strategies for reducing the number of high school dropouts in the state, including but not limited to strategies and opportunities for students who have fallen behind academically to make the progress necessary in order to be eligible to graduate from high school.

(6) Strategies for improving high school students' senior year in order for such year to be a meaningful and academically enriched time in preparing such students for graduation and life beyond high school.

(7) Diploma options for high school students.

(8) Strategies for including the American Diploma Project Network in any recommendations relative to efforts to raise high school standards to help high school students to better achieve in postsecondary education and work after graduation.

(9) Any other strategies or initiatives that the commission deems important and necessary in carrying out its duties and responsibilities pursuant to this Chapter.

H. The commission annually shall submit a written report of its findings and recommendations to the governor, the House Committee on Education, the Senate Committee on Education, the State Board of Elementary and Secondary Education, and the Board of Regents by not later than January thirty-first.

Acts 2005, No. 233, §1, eff. June 29, 2005; Acts 2008, No. 156, §1; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2009, No. 438, §1; Acts 2011, No. 163, §1; Acts 2012, No. 183, §1.



RS 17:3952 - Repealed by Acts 1995, No. 1262.

§3952. Repealed by Acts 1995, No. 1262.



RS 17:3953 - Repealed by Acts 1995, No. 1262, 1.

§3953. Repealed by Acts 1995, No. 1262, §1.



RS 17:3954 - Repealed by Acts 1995, No. 1262.

§3954. Repealed by Acts 1995, No. 1262.



RS 17:3955 - Repealed by Acts 1995, No. 1262, 1.

§3955. Repealed by Acts 1995, No. 1262, §1.



RS 17:3956 - Repealed by Acts 1995, No. 1262, 1.

§3956. Repealed by Acts 1995, No. 1262, §1.



RS 17:3957 - Repealed by Acts 1995, No. 1262, 1.

§3957. Repealed by Acts 1995, No. 1262, §1.



RS 17:3958 - Repealed by Acts 1995, No. 1262, 1.

§3958. Repealed by Acts 1995, No. 1262, §1.



RS 17:3959 - Repealed by Acts 1995, No. 1262, 1.

§3959. Repealed by Acts 1995, No. 1262, §1.



RS 17:3971 - CHARTER SCHOOL DEMONSTRATION

CHAPTER 42. CHARTER SCHOOL DEMONSTRATION

PROGRAMS LAW

PART I. GENERAL PROVISIONS

§3971. Short citation

This Chapter shall be known and may be cited as the "Charter School Demonstration Programs Law".

Acts 1995, No. 192, §1, eff. June 14, 1995; Acts 1997, No. 477, §1, eff. June 30, 1997.



RS 17:3972 - Intent and purpose

§3972. Intent and purpose

A. It is the intention of the legislature in enacting this Chapter to authorize experimentation by city and parish school boards by authorizing the creation of innovative kinds of independent public schools for pupils. Further, it is the intention of the legislature to provide a framework for such experimentation by the creation of such schools, a means for all persons with valid ideas and motivation to participate in the experiment, and a mechanism by which experiment results can be analyzed, the positive results repeated or replicated, if appropriate, and the negative results identified and eliminated. Finally, it is the intention of the legislature that the best interests of at-risk pupils shall be the overriding consideration in implementing the provisions of this Chapter.

B.(1) The purposes of this Chapter shall be to provide opportunities for educators and others interested in educating pupils to form, operate, or be employed within a charter school with each such school designed to accomplish one or more of the following objectives:

(a) Improve pupil learning and, in general, the public school system.

(b) Increase learning opportunities and access to quality education for pupils.

(c) Encourage the use of different and innovative teaching methods and a variety of governance, management, and administrative structures.

(d) Require appropriate assessment and measurement of academic learning results.

(e) Account better and more thoroughly for educational results.

(f) Create new professional opportunities for teachers and other school employees, including the opportunity to be responsible for the learning program at the school site.

(2) It is not a purpose of this Chapter to permit establishment of a charter school to be used as the means of keeping open an existing public school that otherwise would be closed. Such a circumstance, however, shall not preclude approval of a proposed charter that otherwise fulfills a purpose of this Chapter and for which the proposal clearly demonstrates that the educational program proposed to be offered will improve the achievement levels of the students enrolled in that school.

(3) It is not a purpose of this Chapter to provide a means of funding for nonpublic schools or any home study program.

Acts 1995, No. 192, §1, eff. June 14, 1995; Acts 1997, No. 477, §1, eff. June 30, 1997; Acts 1999, No. 14, §1; Acts 1999, No. 757, §1, eff. July 2, 1999.



RS 17:3973 - Definitions

§3973. Definitions

As used in this Chapter, the following words, terms, and phrases shall have the meanings ascribed to them in this Section except when the context clearly indicates a different meaning:

(1) "At-risk pupil" means any pupil about whom at least one of the following is true:

(a) Is eligible to participate in the federal free or reduced lunch program by demonstrating that he meets the income requirements established for participation in the program, not necessarily by participating in the program.

(b) Is under the age of twenty and has been withdrawn from school prior to graduation for not less than one semester.

(c) Is under the age of twenty and has failed to achieve the required score on any portion of the examination required for high school graduation.

(d) Is in the eighth grade or below and is reading two or more grade levels below grade level as determined by one or more of the tests required pursuant to R.S. 17:24.4.

(e) Has been identified as a student with an exceptionality as defined in R.S. 17:1942 not including gifted and talented.

(f) Is the mother or father of a child.

(2)(a) "Charter school" means an independent public school that provides a program of elementary or secondary education, or both, established pursuant to and in accordance with the provisions of this Chapter to provide a learning environment that will improve pupil achievement. Nothing in this Chapter shall be construed to prohibit a Type 1, Type 2, Type 3, Type 3B, or Type 4 charter school from having a residential component.

(b) Charter schools shall be one of the following types:

(i) Type 1, which means a new school operated as the result of and pursuant to a charter between the nonprofit corporation created to operate the school and a local school board. Within such Type 1 charter schools, only pupils who would be eligible to attend a public school operated by the local school board within the same city or parish will be eligible to attend as provided in the charter.

(ii) Type 2, which means a new school or a preexisting public school converted and operated as the result of and pursuant to a charter between the nonprofit corporation created to operate the school and the State Board of Elementary and Secondary Education. Prior to the creation of such a charter to convert a preexisting school, it shall be approved by the professional faculty and staff of the preexisting school and by the parents or guardians of children enrolled in the school as provided in R.S. 17:3983(C). Within such Type 2 charter schools, pupils who reside within the state will be eligible to attend as provided in the charter. Creation of a Type 2 charter school shall comply with the provisions of R.S. 17:3983(A)(2)(a)(i).

(iii) Type 3, which means a preexisting public school converted and operated as the result of and pursuant to a charter between a nonprofit corporation and the local school board. Prior to the creation of such a charter, the local school board may require approval of a proposal to create such a charter by the members of the faculty and staff of the preexisting school who are certified by the state board and by the parents or guardians of children enrolled in the school as provided in R.S. 17:3983(C). Within such Type 3 schools, only pupils who would be eligible to attend a public school operated by the local school board granting the charter, or pupils from the same area as those permitted to attend the preexisting school will be eligible to attend as provided in the charter.

(iv) Type 4, which means a preexisting public school converted and operated or a new school operated as the result of and pursuant to a charter between a local school board and the State Board of Elementary and Secondary Education. Prior to the creation of such a charter to convert a preexisting school, the state board may require approval of a proposal to create such a charter by the professional faculty and staff of the preexisting school and by the parents or guardians of children enrolled in the school as provided in R.S. 17:3983(C). Within such Type 4 schools, unless an agreement with another city, parish, or other local public school board is reached to allow students to attend the charter school, only pupils who would be eligible to attend a public school operated by the local school board or pupils from the same areas as those permitted to attend the preexisting school will be eligible to attend as provided in the charter.

(v)(aa) Type 5, which means a preexisting public school transferred to the Recovery School District as a school determined to be failing pursuant to R.S. 17:10.5 or 10.7 and operated as the result of and pursuant to a charter between a nonprofit corporation and the State Board of Elementary and Secondary Education. The chartering authority shall review each Type 5 charter proposal in compliance with the Principles and Standards for Quality Charter School Authorizing as promulgated by the National Association of Charter School Authorizers. Except as otherwise provided in R.S. 17:10.7 or 1990, and notwithstanding the provisions of R.S. 17:3991(B)(1), within such Type 5 charter school, only pupils who would have been eligible to enroll in or attend the preexisting school under the jurisdiction of the city, parish, or other local public school board or other public school entity prior to its transfer to the Recovery School District may attend. However, all such pupils shall be eligible to attend notwithstanding any other provision of this Chapter to the contrary.

(bb) In addition to pupils who are eligible to enroll pursuant to the provisions of Subitem (aa) of this Item, any student who is eligible to participate in a school choice program established by the prior system shall be permitted to enroll in a Type 5 charter which has capacity for another student in the appropriate grade. Maximum capacity by grade shall be provided in the charter agreement.

(cc)(I) No member of the State Board of Elementary and Secondary Education shall be a member of the governing or management board of any Type 5 charter school. No member of any city, parish, or other local public school board shall be a member of the governing or management board of any Type 5 charter school within the jurisdictional area of such city, parish, or other local public school board.

(II) No member of a governing or management board of any Type 5 charter school shall be an elected official as defined by R.S. 42:1102(9). No member of such a board shall have been an elected official for a period of at least one year prior to appointment to such board.

(dd) A Type 5 charter school that is transferred from the Recovery School District to the administration and management of the transferring local school system pursuant to R.S. 17:10.5 or 10.7 and rules adopted by the state board shall no longer be determined to be failing and shall be converted to a Type 3B charter school.

(vi) Repealed by Acts 2016, No. 497, §2, eff. June 14, 2016.

(vii) Type 3B, which means a former Type 5 charter school transferred from the Recovery School District to the administration and management of the transferring local school system pursuant to R.S. 17:10.5 or 10.7 and rules adopted by the state board. The local school board shall permit a Type 3B charter school to remain in the facility in which it was located at the time of transfer or shall provide the Type 3B charter school with another facility for use. Pursuant to rules and regulations adopted by the state board, the state board may require a Type 3B charter school to participate in unified processes common to other public schools located in the same parish or school district boundaries that are critical to providing equity and access to students and families, such as processes for student enrollment, expulsion, and transportation.

(3) "Chartering authority" means either a local school board or the State Board of Elementary and Secondary Education.

(4) Repealed by Acts 2016, No. 497, §2, eff. June 14, 2016.

(5) "Local school board" means any city, parish, or other local public school board.

(6) "Public service organization" means any community-based group of fifty or more persons incorporated under the laws of this state that meets all of the following requirements:

(a) Has a charitable, eleemosynary, or philanthropic purpose.

(b) Is qualified as a tax-exempt organization under Section 501(c) of the United States Internal Revenue Code and is organized for a public purpose.

(7) "State board" means the State Board of Elementary and Secondary Education.

Acts 1995, No. 192, §1, eff. June 14, 1995; Acts 1997, No. 477, §1, eff. June 30, 1997; Acts 1999, No. 14, §1; Acts 1999, No. 757, §1, eff. July 2, 1999; Acts 1999, No. 1210, §1; Acts 1999, No. 1339, §1, eff. July 12, 1999; Acts 2003, No. 9, §1, eff. Nov. 6, 2003; Acts 2005, 1st Ex. Sess., No. 35, §1, eff. Nov. 30, 2005; Acts 2009, No. 278, §1, eff. July 1, 2009; Acts 2010, No. 324, §1, eff. July 1, 2010; Acts 2011, No. 181, §1; Acts 2012, No. 2, §1; Acts 2012, No. 811, §5, eff. July 1, 2012; Acts 2013, No. 330, §1; Acts 2016, No. 497, §§1, 2, eff. June 14, 2016.



RS 17:3974 - Prohibitions; persons convicted of felony offenses

§3974. Prohibitions; persons convicted of felony offenses

A. Repealed by Acts 2016, No. 497, §2, eff. June 14, 2016.

B. No person who has been convicted of or has pled nolo contendere to a crime listed in R.S. 15:587.1(C) shall be hired by a charter school as a teacher, substitute teacher, bus driver, substitute bus driver, or janitor, or as a temporary, part-time, or permanent school employee of any kind.

Acts 2012, No. 2, §1; Acts 2016, No. 497, §2, eff. June 14, 2016.



RS 17:3981 - State Board of Elementary and Secondary Education; powers and duties relative to charter schools

PART II. STATE CHARTERING AUTHORITY

§3981. State Board of Elementary and Secondary Education; powers and duties relative to charter schools

The State Board of Elementary and Secondary Education shall:

(1) Administer loans as provided in Part VI of this Chapter for assisting in meeting the costs required to establish a charter school as well as the costs of operation.

(2) Enter into any proposed charter that complies with this Chapter and the rules adopted pursuant to the authority in this Chapter that the board determines is a valid, complete, financially well-structured, and educationally sound proposal that offers potential for fulfilling the purposes of this Chapter.

(3) Adopt, pursuant to the Administrative Procedure Act, such rules as the board determines is necessary to efficiently, effectively, and fairly undertake its duties.

(4) Review each proposed charter in a timely manner and determine whether each proposed charter complies with the law and rules and whether the proposal is valid, complete, financially well-structured, educationally sound, whether it provides for a master plan for improving behavior and discipline in accordance with R.S. 17:252, whether it provides a plan for collecting data in accordance with R.S. 17:3911, and whether it offers potential for fulfilling the purposes of this Chapter. The board shall engage in an application review process that complies with the latest Principles and Standards for Quality Charter School Authorizing, as promulgated by the National Association of Charter School Authorizers, and shall provide for an independent evaluation of the charter proposal by a third party with educational, organizational, legal, and financial expertise.

(5) Determine the policy and provide direction to the state Department of Education for providing the oversight of the operation of charter schools chartered with the board.

(6) Upon the request of any school system with fewer than five thousand students, provide technical assistance to the system in determining the potential financial impact of any proposed charter school on the operation of the system.

(7) Approve common charter applications developed by the state Department of Education for use by all chartering authorities in the state. The application shall allow a potential chartering group to propose any number of charter schools through a single application.

(8) Actively recruit chartering groups that offer a program of study or propose to offer a program of study that effectively addresses regional workforce needs, such as career and technical education, industry-based certifications, and vocational course work.

Acts 1995, No. 192, §1, eff. June 14, 1995; Acts 1997, No. 477, §1, eff. June 30, 1997; Acts 2006, No. 630, §1; Acts 2009, No. 123, §1, eff. June 26, 2009; Acts 2010, No. 756, §1, eff. June 29, 2010; Acts 2012, No. 2, §1.



RS 17:3981.1 - Repealed

§3981.1. Repealed by Acts 2016, No. 497, §2, eff. June 14, 2016.



RS 17:3981.2 - Repealed

§3981.2. Repealed by Acts 2016, No. 497, §2, eff. June 14, 2016.



RS 17:3982 - Local school boards; duties; Orleans Parish School Board; immovable property; sale or lease

§3982. Local school boards; duties; Orleans Parish School Board; immovable property; sale or lease

A.(1)(a)(i) Local school boards shall comply with R.S. 17:3983 and shall review and formally act upon each charter proposal received within time lines established by the State Board of Elementary and Secondary Education that are consistent with national best practices in charter school authorizing. Such time lines shall require, at a minimum, an annual charter application process in which local school boards are afforded at least ninety days to evaluate such applications. In conducting such review, the local school board shall determine whether each proposed charter complies with the law and rules, whether the proposal is valid, complete, financially well-structured, and educationally sound, whether it provides for a master plan for improving behavior and discipline in accordance with R.S. 17:252, whether it provides a plan for collecting data in accordance with R.S. 17:3911, and whether it offers potential for fulfilling the purposes of this Chapter. The local board shall engage in a transparent application review process that complies with the latest Principles and Standards for Quality Charter School Authorizing, as promulgated by the National Association of Charter School Authorizers, and shall provide for an independent evaluation of the charter proposal by a third party with educational, organizational, legal, and financial expertise. Each local board shall use a common charter application developed by the state Department of Education and approved by the state board, but may request additional information from applicants as needed.

(ii) A local school board may accept charter proposals and notify charter applicants of its final decision pursuant to time lines approved by the state board. Notifications of charter proposals denied shall include written explanation of the reasons for such denial.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, school boards which govern a local system that has been declared to be in academic crisis, as defined in R.S. 17:10.6, shall not consider, review, or act upon charter applications for a Type 1 charter school and shall notify the proponents of any pending Type 1 charter proposal or any newly submitted Type 1 charter proposal that the board is ineligible to act on such applications and that each such application may, therefore, be submitted to the state board as a Type 2 proposal pursuant to R.S. 17:3983(A)(2)(a)(ii).

(2) The local school board shall make public through its website, and in printed form upon request, the guidelines for submitting a charter proposal, all forms required for submission of a charter proposal, the time lines established for accepting and reviewing charter proposals in accordance with Item (1)(a)(ii) of this Subsection, the process that will be used to review charter proposals submitted to the board, and the name and contact information for a primary point of contact for charter proposals.

(3) If a charter applicant believes that a local school board has not complied with Paragraphs (1) and (2) of this Subsection in its evaluation of an application, the charter applicant may submit its proposal to the state board for its review and approval as a Type 2 charter. If the state board determines that the school board failed to comply with Paragraphs (1) and (2) of this Subsection, it shall notify the school board of that determination and may proceed with its own review of the charter application. The state board shall review each proposal according to the process set forth in R.S. 17:3981(4) and shall provide written notification of its final decision to the charter applicant pursuant to time lines established by the state board.

B.(1) Local school boards shall make available to chartering groups any vacant school facilities or any facility slated to be vacant for lease or purchase up to fair market value. In the case of a Type 2 charter school created as a result of a conversion, the facility and all property within the existing school shall be made available to that chartering group. In return for the use of the facility and its contents, the chartering group shall pay a proportionate share of the local school board's bonded indebtedness to be calculated in the same manner as set forth in R.S. 17:1990(C)(2)(a)(i). If such facilities were constructed at no cost to the local school board, then such facilities including all equipment, books, instructional materials, and furniture within such facilities shall be provided to the charter school at no cost.

(2)(a) The Orleans Parish School Board shall make available to chartering groups, for lease or purchase up to fair market value, any school facility or other immovable property, whether improved or unimproved, that is owned by the school board and that is vacant or slated to be vacant. In the case of a Type 2 charter school created as a result of a conversion, the immovable property, including any unimproved property, and all other school board property within the existing school shall be made available to that chartering group. In return for the use of the facility and its contents, the chartering group shall pay a proportionate share of the local school board's bonded indebtedness to be calculated in the same manner as set forth in R.S. 17:1990(C)(2)(a)(i). If such facilities were constructed at no cost to the local school board, then such facilities including all equipment, books, instructional materials, and furniture within such facilities shall be provided to the charter school at no cost.

(b) If a chartering group determines that a facility or property that was purchased from the Orleans Parish School Board pursuant to Subparagraph (a) of this Paragraph is no longer needed for an educational purpose, the group shall first offer to sell the facility or property back to the Orleans Parish School Board for an amount up to the previously paid purchase price, plus an amount up to the fair market value of improvements paid by the chartering group from nonpublic funds prior to seeking to dispose of it to any other person or entity.

Acts 1995, No. 192, §1, eff. June 14, 1995; Acts 1997, No. 447, §1, eff. June 30, 1997; Acts 1999, No. 14, §1; Acts 1999, No. 757, §1, eff. July 2, 1999; Acts 2005, 1st Ex. Sess., No. 35, §1, eff. Nov. 30, 2005; Acts 2009, No. 123, §1, eff. June 26, 2009; Acts 2010, No. 334, §1; Acts 2010, No. 722, §1; Acts 2010, No. 756, §2, eff. Jan. 1, 2011; Acts 2012, No. 2, §1; Acts 2012, No. 708, §1; Acts 2015, No. 351, §1; Acts 2016, No. 497, §1, eff. June 14, 2016.



RS 17:3983 - Chartering process by type; eligibility; limitations; faculty approval; parental approval

PART III. CHARTERING PROCESS, REVISION,

AND RENEWAL

§3983. Chartering process by type; eligibility; limitations; faculty approval; parental approval

A.(1) Any of the following may form a nonprofit corporation for the purpose of proposing a charter as provided in this Subsection, provided that the group submitting the charter school proposal includes three or more persons holding valid and current Louisiana teaching certificates:

(a) A group of three or more teachers.

(b) A group of ten or more citizens.

(c) A public service organization.

(d) A business or corporate entity registered to do business in Louisiana pursuant to law, excluding any business or corporate entity subject to the provisions of R.S. 18:1505.2(L) as provided in R.S. 18:1505.2(L)(3).

(e) A Louisiana college or university, licensed by the Board of Regents, pursuant to R.S. 17:1808.

(f) The faculty and staff of any city or parish public school or any local school board.

(g) The state Department of Education, subject to the approval of the state board.

(2)(a)(i) Each proposal for a Type 1 or Type 3 charter school shall first be made to the local school board with jurisdiction where the school is to be located, except as provided for in Item (ii) or (iii) of this Subparagraph, by submitting a written proposal. If, after review as required by R.S. 17:3982, the local school board denies the proposal, or if conditions placed on the proposal by the local school board, as provided in Paragraph (B)(2) of this Section, are not acceptable to the chartering group, then a proposal for a Type 2 charter school may be made to the state board.

(ii) A proposal for a Type 1 charter school that would otherwise be made to a local school board except that the local system is in academic crisis shall, in the discretion of the proponents of the proposal, be made to the state board as a Type 2 proposal.

(iii) If the local school system in which a chartering group intends to apply to operate a school has received a letter grade designation of "D" or "F" or any variation thereof, then a proposal for a Type 2 charter school may be made to the state board.

(b) All proposals for a Type 4 charter school shall be made to the State Board of Elementary and Secondary Education.

(c) All proposals for a Type 5 charter school shall be made to the State Board of Elementary and Secondary Education, and such proposals may be considered by the state board only upon the recommendation of the administering agency of the Recovery School District.

(d) Repealed by Acts 2016, No. 497, §2, eff. June 14, 2016.

(3)(a) The state board shall review and take action on every Type 2 and Type 4 charter application it receives.

(b) For Type 2 charter school proposals, the state board shall notify the local school board of the district in which the proposed charter school is to be located about the receipt of such proposal. The local board, as well as other interested groups, shall be allowed to provide written information regarding the proposal and allowed to present information at a scheduled public meeting of the state board prior to any determination being made by the state board.

(c) Each proposal received by the state board shall be carefully reviewed and shall be approved only after there has been a specific determination by the board that the proposed school will be operated in compliance with all applicable state and federal laws, rules, and regulations, that the accounting and financial practices to be used are sound and in accordance with generally accepted standards for similar entities, and that the educational program to be offered will comply with all requirements of this Chapter and be based on generally accepted education research findings applicable to the pupils to be served, including but not limited to school discipline practices and policies that incorporate positive behavior interventions and supports, restorative justice, and other research-based discipline practices and classroom management strategies and otherwise conform to the model master discipline plan required in accordance with R.S. 17:252.

(d)(i) Not later than January 1, 2013, the state board shall create a process for authorizing multiple charter schools for qualified chartering groups that have a demonstrated record of success. The process shall include the evaluation of performance of chartering groups that do not operate any schools in Louisiana based on the performance of schools operated in other states.

(ii) Chartering groups that meet the criteria established pursuant to Item (i) of this Subparagraph are eligible to apply for and be granted approval of multiple charter agreements through a single application. Only after each such school meets specified performance targets, as determined by the chartering authority, may the chartering group open a subsequent approved school.

(4)(a) A local school board may enter into any charter it finds valid, complete, financially well-structured, and educationally sound after meeting the requirements of this Chapter. Each such charter entered into shall be reported by the local school board to the state board not less than two business days following the event.

(b) The state board may approve applications for charters as it has determined acceptable pursuant to R.S. 17:3981(2).

(c) A charter school shall begin operation by not later than twenty-four months after the final approval of the charter, unless such charter school is engaged in desegregation compliance issues and therefore must begin operation by not later than thirty-six months. However, upon request, the chartering authority may extend the time period within which any charter school must begin operation. If such operation does not occur, the charter for that school shall be automatically revoked although a new charter may be proposed.

(d) Prior to the consideration of a charter school proposal by any local school board or the state board, each charter applicant shall be afforded the opportunity to provide a written response to the independent evaluation conducted in accordance with R.S. 17:3981(4) or 3982(A)(1)(a)(i), as applicable. Such response shall be available to the independent reviewers for consideration prior to issuing a final recommendation to the chartering authority. However, if a proposal is not approved by the local school board and then also not approved by the state board within the same approval cycle, then the proposal shall be submitted to the local school board for its consideration during the next approval cycle prior to being submitted to the state board.

(e) A charter school, once approved, shall not begin operation sooner than eight months after such approval is granted, unless the chartering authority agrees to a lesser time period.

(5) Repealed by Acts 2003, No. 9, §3, eff. Nov. 6, 2003.

B.(1) Each application for a charter, except for a Type 4 charter school, shall be submitted to the pertinent chartering authority by a nonprofit corporation established in accordance with the laws of this state.

(2) Additionally, each approved charter may be approved subject to whatever other resolutory or suspensive conditions the chartering authority requires provided those entering into the charter agree with the conditions. If the local board seeks to amend the charter agreement in a manner that is unacceptable to the charter school or if the charter school finds requested terms for charter renewal to be unacceptable, the charter school may petition the state board to convert to a Type 2 charter school. Upon receipt of such request, the state board shall notify the local board of the request and shall permit the local board to provide a response prior to any action on such request.

C.(1)(a) Approval by the faculty and staff who are certified by the state board of a preexisting school proposed to be converted to a charter school requires a favorable vote of the majority of the members of such faculty and staff, voting together each with one vote, at the preexisting school at an election held for such purpose. The number needed for approval shall be determined by the number of eligible employees assigned to such school on October first preceding the election. The election shall be held by secret ballot.

(b) Such an election may be repeated in any school for approval of the same or a different charter proposal; however, such an election may occur no more often than once in any school year.

(2) Approval by the parents or guardians of pupils attending a preexisting school proposed to be converted to a charter school requires a favorable vote of the majority of the parents or guardians of pupils enrolled in the school at the time of the election who are voting, provided the number of votes cast equals at least fifty percent of the number of pupils. There shall be one vote for each pupil enrolled in the school which may be cast by one parent or guardian for each pupil.

D.(1) Prior to approving a charter for a Type 1 or Type 3 school, the local school board considering the proposal shall hold a public meeting for the purpose of considering the proposal and receiving public input. Such meeting shall be held after reasonable efforts have been made by the board to notify the public of the meeting and its content.

(2) Repealed by Acts 2016, No. 497, §2, eff. June 14, 2016.

E.(1) Approval by a local school board shall require an affirmative vote of a majority of the membership of the board.

(2) Approval by the State Board of Elementary and Secondary Education shall require an affirmative vote of at least six members.

(3) Repealed by Acts 2016, No. 497, §2, eff. June 14, 2016.

F. As it relates to Type 5 charters:

(1) The limitations specified in R.S. 17:3991(B)(1) and (3) and the provisions of Subparagraphs (A)(3)(a) and (4)(b) and (e) and Subsections C and D of this Section shall not apply to or limit or restrict the number of such charters.

(2) No proposal for operating such a charter school shall be approved nor shall such a school be operated by any person, whether a natural person or artificial entity, who or which has less than five years of significant experience, as determined by the state board, operating or working for or with a person who operates a public, private, or charter school, a public or private postsecondary institution, or a for-profit business or a non- or not-for-profit entity which provides academic instruction to students.

Acts 1997, No. 477, §1, eff. June 30, 1997; Acts 1999, No. 14, §2; Acts 1999, No. 757, §1, eff. July 2, 1999; Acts 1999, No. 1339, §1, eff. July 12, 1999; Acts 2001, No. 991, §1, eff. June 27, 2001; Acts 2003, No. 9, §§1, 3, eff. Nov. 6, 2003; Acts 2005, 1st Ex. Sess., No. 35, §1, eff. Nov. 30, 2005; Acts 2008, No. 350, §1; Acts 2009, No. 123, §1, eff. June 26, 2009; Acts 2009, No. 292, §1, eff. July 1, 2009; Acts 2010, No. 756, §2, eff. Jan. 1, 2011; Acts 2010, No. 861, §8; Acts 2011, No. 131, §1; Acts 2011, No. 213, §1, eff. June 27, 2011; Acts 2012, No. 2, §1; Acts 2016, No. 497, §§1, 2, eff. June 14, 2016.



RS 17:3983.1 - Initial charter school proposals and applications; notification to state legislators

§3983.1. Initial charter school proposals and applications; notification to state legislators

A.(1) At the time a chartering group submits its initial proposal or application to operate a charter school to the appropriate chartering authority pursuant to the provisions of this Chapter, the chartering authority shall notify each state senator and state representative in whose district the charter school is to be located that such proposal or application has been submitted. Such notification shall be limited to the date the proposal or application was submitted, the chartering authority to which the proposal or application was submitted, the type of charter school the chartering group seeks to operate, and the location of the proposed charter school.

(2) The chartering authority shall also notify each state senator and state representative in whose district the charter school is to be located whether the proposal or application to operate a charter school was approved or denied.

(3) The notifications required by this Section shall be sent by both postal mail and electronic mail to each legislator's district office.

B. The provisions of this Section shall not apply to renewals of the charter of an existing charter school.

Acts 2014, No. 729, §1, eff. June 19, 2014.



RS 17:3991 - Charter schools; requirements; limitations; renewal; amendment; revocation

PART IV. CHARTER CONTENTS, RENEWAL, AND

REVOCATION AND CHARTER SCHOOL

AUTHORITIES AND LIMITATIONS

§3991. Charter schools; requirements; limitations; renewal; amendment; revocation

A.(1)(a) Except for a Type 4 charter school, a charter school approved and established in accordance with the provisions of this Chapter shall be organized as a nonprofit corporation under applicable state and federal laws.

(b) Should a charter school be established with a governing or management board, the members of such shall receive no compensation other than reimbursement of actual expenses incurred while fulfilling duties as a member of such a board.

(c)(i) A charter school shall be prohibited from employing, in any manner, any member of the governing or management board of such school.

(ii) Not more than twenty percent of the members of any governing or management board of a charter school shall be members of the same immediate family. Members of the same immediate family shall include a board member and any other board members to whom he is related as defined in R.S. 42:1102(13) and any other board members to whom any of them are so related.

(iii) Each charter school shall be in full compliance with the provisions of this Subparagraph by not later than January 1, 2004.

(2) Consistent with the provisions of this Chapter, a charter school and its officers and employees may exercise any power and perform any function necessary, requisite, or proper for the management of the charter school not denied by its charter, the provisions of this Chapter, or other laws applicable to the charter school.

B. Each proposed charter shall contain or make provision for the following:

(1)(a)(i) That for Type 1 and Type 2 charter schools created as new schools, the percentage of the total number of pupils enrolled in the charter school based on the October first pupil membership who are at-risk, in the manner provided in R.S. 17:3973(1)(a) and (e), shall be equal to not less than eighty-five percent of the average percentage of pupils enrolled in the local public school districts from which the charter school enrolls its students who are eligible to participate in the federal free and reduced lunch program, and shall be equal to not less than eighty-five percent of the average percentage of pupils enrolled in the local public school districts from which the charter school enrolls its students who have been identified as a student with an exceptionality as defined in R.S. 17:1942, not including gifted and talented. The remaining number of pupils enrolled in the charter school which would be required to have the same percentage of at-risk pupils as the percentage of pupils in the district who are eligible to participate in the federal free and reduced cost lunch program or who have been identified as a student with an exceptionality as defined in R.S. 17:1942, not including gifted and talented, may be comprised of pupils who are at-risk as is otherwise provided in R.S. 17:3973(1). For the purposes of fulfilling the provisions of this Section, the at-risk percentage for the city or parish school system shall remain fixed during the term of the approved charter at the percentage which existed during the school year that the charter proposal was approved, unless otherwise specified in the charter that the charter school will reflect the current year's at-risk percentage.

(ii) Except as provided in Subitem (cc) of this Item, the requirements of Item (i) of this Subparagraph shall not apply to any charter school which is established with the educational mission of meeting the needs of pupils who are the dependent children of military personnel provided that all of the following conditions are met:

(aa) The charter school predominantly enrolls pupils who, at the time of enrollment, are the dependent children of military personnel.

(bb) All dependent children of military personnel who seek admission to the school and who are at risk as defined in R.S. 17:3973(1) are admitted to the school.

(cc) In the enrollment of pupils from the general population in the community where the charter school is located who are not dependent children of military personnel, the charter school shall comply with the provisions of Item (i) of this Subparagraph, except that the requirements contained therein shall apply to and be based upon only such general population pupils admitted.

(b)(i) That for Type 2 charter schools created as a result of a conversion, Type 3 and Type 4 charter schools, the percentage of the total number of pupils enrolled in the charter school based on the October first pupil membership who are at-risk, in the manner provided in R.S. 17:3973(1)(a) and (e), unless otherwise agreed to as part of the charter agreement, by the chartering authority, shall be equal to not less than the percentage of the total of pupils enrolled in the school in the school year prior to the establishment of the charter school that were eligible to participate in the federal free and reduced cost lunch program, and shall be equal to not less than the percentage of the total of pupils enrolled in the school in the school year prior to the establishment of the charter school who were identified as a student with an exceptionality as defined in R.S. 17:1942, not including gifted and talented.

(ii) Notwithstanding the provisions of Item (i) of this Subparagraph, that for Type 2, Type 3, and Type 4 charter schools in Richland Parish, the percentage of the total number of pupils enrolled in the charter school based on the October first pupil membership who are at risk, in the manner provided in R.S. 17:3973(1)(a) and (e), shall be, as near as practicable, not more than the percentage of the total number of pupils enrolled in the public elementary and secondary schools and in the state-approved nonpublic elementary and secondary schools located in the local public school district in which the charter school is located who are eligible to participate in the federal free and reduced lunch program or who have been identified as a student with an exceptionality as defined in R.S. 17:1942, not including gifted and talented. However, in no case shall the initial enrollment of such a school nor the cohort of students enrolled for each new school year have, as near as practicable, fewer than fifty percent students who are at risk in the manner provided in R.S. 17:3973(1)(a) and (e).

(c) For the purposes of this Section, students holding a valid passport from the country of France shall not be counted when calculating the overall at-risk percentage of the charter school.

(d) The provisions of this Paragraph and Paragraph (3) of this Subsection shall not apply to Type 5 or 3B charters.

(e)(i) The state board shall develop and administer a process for determining if a charter school is meeting the student enrollment requirements of this Paragraph. The process shall provide for an investigation of a charter school that fails to meet the requirements to determine the reasons for such failure and all actions taken by the school toward meeting the requirements. The process also shall include a clear identification of the responsibilities of the charter school, the local school board of the district in which the charter school is located, and the state board for meeting the needs of the students.

(ii) The state board shall promulgate rules in accordance with the Administrative Procedure Act for the implementation of this Subparagraph.

(2) A statement of the school's role, scope, and mission.

(3) Admission requirements, if any, that are consistent with the school's role, scope, and mission may be established pursuant to rules promulgated by the state board. Such admission requirements shall be specific and shall include a system for admission decisions which precludes exclusion of pupils based on race, religion, gender, ethnicity, national origin, intelligence level as ascertained by an intelligence quotient examination, or identification as a student with an exceptionality as defined in R.S. 17:1942(B). Such admission requirements may include, however, specific requirements related to a school's mission such as auditions for schools with a performing arts mission or proficiency in a foreign language for schools with a language immersion mission. Any school which was chartered prior to July 1, 2012, and which incorporated achievement of a certain academic record as part of its admission requirements may continue to use such admission requirements. No local board shall assign any pupil to attend a charter school, except that a local board in a district in which fifty percent or more of the public schools in the district are charter schools and that uses a single application and enrollment process adopted by the local board for public school enrollment may assign a pupil to a charter school based on such enrollment process, the preferences of the pupil's parent or legal guardian, the charter school's admission requirements, the charter contract, and the local board's policies.

(4)(a) A description of the jurisdiction within which a pupil shall reside or otherwise be eligible to attend a public school in order to be eligible for admission.

(b) A description of the geographic boundaries circumscribing the neighborhood immediately surrounding the charter school from which students residing within may be given preference for enrollment as provided in Subsection C of this Section.

(5) A financial and accounting plan sufficient to permit a governmental audit.

(6) A description of how the proposed charter school fulfills one or more of the purposes specified in this Chapter.

(7) A description of the education program offered by the school and how specifically that program will meet the needs of the at-risk pupils to be served.

(8) The specific academic and other educational results to be achieved, the timelines for such achievement, and how results will be measured and assessed.

(9) Repealed by Acts 2012, No. 2, §2.

(10) The organizational, governance, and operational structure of the school. Any qualifications required of charter school administrators and governing board members shall be as prescribed in the charter school agreement.

(11) Policies, programs, and practices to ensure parental involvement.

(12) Personnel policies and employment practices applicable to the school's officers and employees.

(13) Assurance that teachers and other school employees will be evaluated in accordance with R.S. 17:3997.

(14) School rules and regulations applicable to pupils including disciplinary policies and procedures that incorporate research-based discipline programs, such as positive behavioral interventions and supports and restorative justice principles in accordance with R.S. 17:252.

(15) Information concerning the school location and the adequacy of its facilities and equipment. Such information shall include a statement of the procedures to be followed and disposition of facilities and equipment should the charter be terminated or not renewed.

(16) Management and accounting practices to be employed.

(17) Provisions regarding liability issues.

(18) Types and amounts of insurance coverage provided.

(19) The methods and procedures to be used for monitoring the charter school by the chartering authority. Such methods and procedures shall be established through agreement by all parties and shall include the right of the chartering authority and its designated officer to visit and inspect the charter school on a reasonable basis.

(20) A requirement that curriculum shall be focused on the intellectual domain with intellectual development defined as acquisition of discrete technical and academic skills. No curriculum at a charter school shall be offered that would limit in any way the ability of a pupil to attend the school in the public school system that the student would otherwise attend if not enrolled at the charter school.

(21) A requirement that charter schools regularly assess the academic progress of their pupils, including the participation of such pupils in the state testing programs, and share such information with parents. The state Department of Education shall work directly with each charter school regarding the implementation of the state testing program in those schools.

(22) A requirement that a pupil shall have a mastery of grade-appropriate skills before the pupil can be recommended for promotion or promoted.

(23) Provisions regarding the security of the school. If a local school board provides security services for its schools then it shall make such services available to any of its Type 1, 3, 3B, or 4 charter schools on terms as provided within the charter agreement.

(24) A plan for collecting data in accordance with R.S. 17:3911.

C. A charter school shall:

(1)(a) Enroll an eligible pupil who is eligible under the residency requirements established in the charter as required in Paragraph (B)(4) of this Section and who submits a timely application unless the total number of eligible applicants exceeds the capacity of a program, class, grade level, or school.

(b) An application shall be timely if it is submitted within the period designated by the charter school, which period shall not be less than one month nor more than three months. There shall be an established application period for each successive school year.

(c)(i) Except as is provided in Items (ii) and (iii) of this Subparagraph, the charter school shall admit no pupil during the application period, but shall wait until the period has ended. If fewer eligible pupils have applied than is the maximum the school can admit, then all eligible pupils shall be admitted and additional pupils may apply and be admitted for the school year to which the application period applies until the maximum number is admitted, except as is necessary to meet the requirements of Paragraph (B)(1) of this Section. If the total number of eligible applicants exceeds the capacity of a program, class, grade level, or school, admission to the program, class, grade level, or school shall be based on an admissions lottery conducted from among the total number of eligible applicants done in such a fashion as to assure compliance with Paragraph (B)(1) of this Section.

(ii) In the case of the creation of a charter by the conversion of a preexisting school, pupils enrolled in the preexisting school shall be given preference over all other applicants and the applications procedure shall be established in a fashion that provides ample opportunity for such pupils to exercise the right for preferential admission.

(iii) A charter school may modify its enrollment procedures in order to give preference to students previously enrolled in the school and their siblings and to give preference to siblings submitting their applications to enroll in the school for the first time, as long as there is compliance with the provisions of Paragraph (B)(1) of this Section.

(iv) Unless otherwise provided for within the charter, charter schools may not enroll in any given year more than one hundred twenty percent of the total number of students which had been approved in their charter without formally amending their charter. The state board may authorize the state superintendent of education and the superintendent of the Recovery School District to amend the charter of any Type 5 charter school participating in a unified enrollment system administered by the Recovery School District for the purpose of adjusting student enrollment limitations.

(d) Beginning with the 2011-2012 school year, each elementary and middle charter school, other than a Type 2 charter school, may request from and be granted by its chartering authority the authority to give preference in its enrollment procedures to students residing within the neighborhood immediately surrounding the school. The geographic boundaries of the neighborhood immediately surrounding such school shall be determined by the school's chartering authority.

(2) Conduct the pupil assessments required by the state board for pupils in other public schools pursuant to R.S. 17:24.4.

(3) Be subject to any court-ordered desegregation plan in effect for the city or parish school system.

(4) Comply with the criteria set forth in Brumfield, et al. v. Dodd, et al., 425 F. Supp. 528.

(5) Be nonsectarian in its programs, admissions policies, and employment practices.

(6) Employ instructional staff who have at least a baccalaureate degree and who shall be subject to all provisions of state law relative to background checks applicable to the employment of public school personnel.

D.(1) A charter school may negotiate with the local school board in whose jurisdiction it is located for use of facilities and the operation and maintenance thereof, for pupil transportation, and for other support services provided by the board to other public schools in the system.

(2)(a)(i) Notwithstanding the provisions of R.S. 17:158(A), if the local school board is requested to provide transportation services to a charter school student pursuant to R.S. 17:158, then the charter school receiving the transportation services shall reimburse the local school board for the actual cost of providing such transportation unless an amount less than actual cost is agreed upon by both parties.

(ii) Providing transportation services pursuant to the provisions of this Paragraph and the amount reimbursed to the local school board by a charter school for such services shall be in accordance with a written agreement entered into for this purpose by the charter school and the local school board prior to any transportation services being provided by the board for students at the charter school.

(iii) By not later than ninety days following the end of each fiscal year, the local school board shall provide the charter school with an itemized accounting of the actual cost of transportation services provided to the charter school students.

(b) The provisions of this Paragraph shall not apply to any contract or agreement for providing transportation services between a charter school and the local school board which is in effect on August 15, 2007.

E. A charter school shall not:

(1) Be supported by or affiliated with any religion or religious organization or institution; however, a charter school may receive from any such organization or institution support or student services including but not limited to mentoring, volunteering, fundraising, or tutoring.

(2) Result from the conversion of any private school or any home study program, as defined in R.S. 17:236.

(3) Charge any pupil any tuition or an attendance fee of any kind.

(4) Discriminate among potential employees, employees, or pupils in violation of any state or federal law.

(5)(a) Hire a person who has been convicted of or has pled nolo contendere to a crime listed in R.S. 15:587.1(C) as a teacher, substitute teacher, bus driver, substitute bus driver, janitor, or a school employee who might reasonably be expected to be placed in a position of supervisory or disciplinary authority over school children unless approved in writing by a district judge of the parish and the district attorney. This statement of approval shall be kept on file at all times by the school and shall be produced upon request to any law enforcement officer.

(b) The board shall establish regulations, requirements and procedures consistent with the provisions of R.S. 15:587.1 under which the school systems shall determine whether an applicant or employee has been convicted of or pled nolo contendere to crimes listed in R.S. 15:587.1(C), except R.S. 14:74. Included in this regulation shall be the requirement and the procedure for the submission of a person's fingerprints in a form acceptable to the Louisiana Bureau of Criminal Identification and Information prior to employment of such person. A person who has submitted his fingerprints to the Louisiana Bureau of Criminal Identification and Information may be temporarily hired pending the report from the bureau as to any convictions of or pleas of nolo contendere by the person to a crime listed in R.S. 15:587.1(C), except R.S. 14:74.

(6)(a) Require the parent or legal guardian of any student to disclose medical information or special education needs prior to the student's being enrolled in the charter school, unless otherwise specifically required by law.

(b) Nothing in this Paragraph shall prohibit a charter school from providing an enrollment preference to a student with special needs when the student's parent or legal guardian has voluntarily provided the school with information regarding such needs.

F. Except for a Type 4 charter school, a local school board shall not assign any pupil or employee to a charter school or interfere in any way with the operation and management of a charter school except as provided by the approved charter, the provisions of this Chapter, or other law applicable to the charter school or its officers or employees.

G. Any pupil enrolled in a charter school who decides not to attend such charter school shall be permitted by the local school board to attend the public school that the pupil would otherwise attend if not enrolled at the charter school.

H. Any assets acquired by a Type 1, 2, 3, 3B, or 5 charter school are the property of that charter school for the duration of that school's charter agreement. Any assets acquired by a Type 4 charter school are the property of the local school board. If the charter agreement of any Type 1, 2, 3, 3B, or 5 charter school is revoked or the school otherwise ceases to operate, all assets purchased with any public funds become the property of the chartering authority. Charter schools are to maintain records of any assets acquired with any private funds which remain the property of the nonprofit group operating the charter school.

Acts 1997, No. 477, §1, eff. June 30, 1997; Acts 1999, No. 14, §1; Acts 1999, No. 757, §1, eff. July 2, 1999; Acts 1999, No. 1210, §1; Acts 1999, No. 1339, §1, eff. July 12, 1999; Acts 2001, No. 453, §1, eff. June 21, 2001; Acts 2001, No. 592, §1, eff. June 22, 2001; Acts 2003, No. 9, §1, eff. Nov. 6, 2003; Acts 2003, No. 381, §1; Acts 2008, No. 458, §1, eff. July 1, 2008; Acts 2009, No. 123, §1, eff. June 26, 2009; Acts 2010, No. 756, §2, eff. Jan. 1, 2011; Acts 2011, 1st Ex. Sess., No. 41, §1, eff. June 12, 2011; Acts 2012, No. 2, §§1, 2; Acts 2012, No. 811, §5, eff. July 1, 2012; Acts 2013, No. 330, §1; Acts 2015, No. 467, §1, eff. July 1, 2015; Acts 2016, No. 121, §1; Acts 2016, No. 303, §1, eff. June 2, 2016; Acts 2016, No. 497, §1, eff. June 14, 2016.



RS 17:3991.1 - Corporate partners; enrollment preferences and board membership

§3991.1. Corporate partners; enrollment preferences and board membership

A. The legislature finds and declares that:

(1) The economic vitality of the state is dependent upon the education of its people, including its current and future workforce.

(2) The performance of Louisiana's public education system is critical in providing every Louisiana child with the ability to graduate equipped to enter college or the workplace, obtain a rewarding and self-sustaining career, and contribute to society in meaningful ways.

(3) High-quality educational options are essential to the academic growth of Louisiana's students and the ability of the state to attract businesses, a highly talented workforce, and expand existing businesses.

(4) Partnerships between businesses and the state's public education system can result in positive outcomes for children, providing much needed resources for schools and rich experiences for students to help prepare them to be effective employees and productive citizens.

B.(1) Notwithstanding geographic or other requirements for enrollment contained in this Chapter, a charter agreement may provide, initially or by amendment, for the enrollment of and an enrollment preference for dependent children of permanent employees of a corporate partner as defined by Subsection C of this Section. Up to fifty percent of the school's maximum enrollment may be reserved for the enrollment of such children. The charter agreement shall specify both the school's maximum enrollment and the maximum proportion set aside for implementation of this enrollment preference.

(2) A charter agreement may provide, initially or by amendment, for a corporate partner to have representation on its governing or management board; however, such representation may not constitute a majority of the board. Such membership is subject to all other provisions of law except any contrary provision in this Chapter.

C. For purposes of this Section, a corporate partner is any legal entity, whether for profit or not for profit, registered with the secretary of state, except a corporation identified in R.S. 18:1505.2(L)(3), that has, acting individually or as part of a consortium of corporations, donated one or more of the following to the school:

(1) The land on which the school is built.

(2) The school building or the space the school occupies. If the corporate partner is leasing the building or space to the school, the enrollment preference or board membership may only be provided in the charter agreement if the lease provides that the building or space is made available without cost and if the term of the lease is not less than the duration of the charter agreement.

(3) Major renovations to the existing school building or other capital improvements including major investments in technology. For purposes of this Paragraph, a major renovation to the existing school building means changes that provide significant opportunities for substantial improvement including but not limited to a structural change to the foundation, roof, floor, or interior or exterior walls or extension of an existing facility to increase its floor area; or an extensive alteration of an existing facility, such as a change in its function or purpose, even if such renovation does not include any structural change to the facility. A major investment in technology includes but is not limited to a donation of hardware, software, Internet access, Internet hardware, enterprise systems, software licenses, smart board technology, or audiovisual equipment. The value of a major renovation or of an investment of technology shall be equal to at least fifty percent of the per pupil allocation of state funds by the minimum foundation program formula for that year for the parish in which the school is located multiplied by the school's enrollment as defined in the charter agreement.

D. For the duration of the enrollment preference specified in Paragraph (B)(1) of this Section, the corporate partner shall enter annually into a memorandum of understanding with the charter school with which it has entered into a partnership which memorandum shall specify the methods by which the corporate partner shall support the charter school, including but not limited to internships for students, career counseling, academic tutoring, or enrichment activities.

E.(1) An enrollment preference pursuant to Paragraph (B)(1) of this Section shall not be implemented in a way that displaces children enrolled at the school at the time the charter agreement or amendment providing for the preference is authorized.

(2) Enrollment at the school shall otherwise be as provided by this Chapter except that the requirement of R.S. 17:3991(B)(1)(a)(i) shall apply to and be based upon only students who are not dependent children of permanent employees of a corporate partner.

Acts 2011, No. 417, §1, eff. July 12, 2011.



RS 17:3992 - Charter revision and renewal

§3992. Charter revision and renewal

A.(1) Unless revoked as provided for in Subsection C of this Section, an approved school charter shall be valid for an initial period of four years and may be extended for a maximum initial term of five years, contingent upon the results of a review conducted after the completion of the third year as provided in R.S. 17:3998. The charter may be renewed for additional periods of not less than three nor more than ten years after thorough review by the approving chartering authority of the charter school's operations and compliance with charter requirements. The chartering authority shall notify the chartering group in writing of any decisions made relative to the renewal or nonrenewal of a school's charter not later than January thirty-first of the year in which the charter would expire. A notification that a charter will not be renewed shall include written explanation of the reasons for such non-renewal. Pursuant to Subsection C of this Section and using such annual review process, a charter may be revoked for failure to meet agreed-upon academic results as specified in the charter.

(2)(a) No charter shall be renewed unless the charter renewal applicant can demonstrate, using standardized test scores, improvement in the academic performance of pupils over the term of the charter school's existence.

(b) Each charter school shall be provided by its chartering authority with the criteria and procedures that will be used when considering whether to renew a school's charter.

(c) A charter school which has met or exceeded for the three preceding school years the benchmarks established for it in accordance with the school and district accountability system, has demonstrated growth in student academic achievement for the three proceeding schools years, and has had no significant audit findings during the term of the charter agreement shall be deemed a high-performing school, and such school's charter shall be automatically renewed.

(3) A Type 2 charter school that has been renewed as provided in this Subsection shall be funded by the state as provided in R.S. 17:3995(A)(6).

B. Subsequent to approval, a school charter may be amended by the approving chartering authority by an affirmative vote of at least a majority of the membership of the chartering authority when such amendment is proposed by the charter school's governing authority and the amendment will better permit the charter school to achieve its stated objectives. No amendment shall be the basis of extending the duration of the original charter.

C. A school charter may be revoked by the authority that approved its charter upon a determination by an affirmative vote of at least a majority of the local board membership or upon the affirmative vote of a majority of the members of the State Board of Elementary and Secondary Education, whichever approved the charter, that the charter school or its officers or employees did any of the following:

(1) Committed a material violation of any of the conditions, standards, or procedures provided for in the approved charter.

(2) Failed to meet or pursue within the agreed timelines any of the academic and other educational results specified in the approved charter.

(3) Failed to meet generally accepted accounting standards of fiscal management.

(4) Violated any provision of law applicable to a charter school, its officers, or employees.

D. For each charter school which has received a letter grade designation of "A" or "B" or any variation thereof and has met the criteria of Subparagraph (A)(2)(c) of this Section pursuant to automatic renewal, a charter operator shall be eligible to open and operate two additional schools that serve the same grade levels and the same enrollment boundaries as defined in the charter agreement of the school meeting the criteria of Subparagraph (A)(2)(c) of this Section without formal application to the chartering authority with which the charter agreement for the school that meets the criteria of Subparagraph (A)(2)(c) of this Section is held. The chartering group shall notify its chartering authority of its intent to open one or two additional charter schools pursuant to this Subsection at least one hundred twenty calendar days prior to the day on which each additional school shall enroll students. At least ninety calendar days prior to the day on which each additional school shall enroll students, the chartering authority shall enter into a charter agreement with the chartering group for each additional school and shall notify the state board of its action.

Acts 1997, No. 477, §1, eff. June 30, 1997; Acts 1999, No. 757, §1, eff. July 2, 1999; Acts 2004, No. 735, §1; Acts 2008, No. 202, §1, eff. June 13, 2008; Acts 2010, No. 334, §1; Acts 2010, No. 722, §1; Acts 2012, No. 2, §1.



RS 17:3993 - Liability

§3993. Liability

A. The local school board and its members individually are immune from civil liability for any damages arising with respect to all activities related to the operation of any type of charter school they may authorize as a chartering authority, except as is otherwise specifically provided in a charter.

B. The State Board of Elementary and Secondary Education and its members individually are immune from civil liability for any damages arising with respect to all activities related to the operation of any type of charter school they may authorize as a chartering authority, except as is otherwise specifically provided in a charter.

Acts 1997, No. 477, §1, eff. June 30, 1997.



RS 17:3994 - Litigation costs

PART V. OPERATION OF A CHARTER SCHOOL

§3994. Litigation costs

In the event litigation is necessary to recover any public funds paid to a charter school under authority of this Chapter, the charter school shall be liable for all court costs, attorney fees, and expenses.

Acts 2001, No. 991, §1, eff. June 27, 2001.



RS 17:3995 - Charter school funding

§3995. Charter school funding

A.(1) For the purpose of funding, a Type 1, Type 3, Type 3B not acting as its own local education agency, and Type 4 charter school shall be considered an approved public school of the local school board entering into the charter agreement. Type 2 charter schools and a Type 3B charter school acting as its own local education agency shall receive a per pupil amount each year authorized by the state board each year as provided in the approved minimum foundation program formula. The per pupil amount provided to a Type 1, 2, 3, 3B, or 4 charter school shall be computed annually and shall be equal to the per pupil amount provided through the minimum foundation program formula, determined by the allocation weights in the formula based upon student characteristics or needs, received by the school district in which the student resides from the following sources based on the district's membership count used in the minimum foundation program formula:

(a) The state-funded per pupil allocation, based upon the weighted student membership count, received by the district pursuant to the most recent legislatively approved minimum foundation program formula, including all levels and allocation weights based upon student characteristics or needs as provided in the formula except any supplementary allocations for specific purposes. Supplementary allocations for specific purposes shall be provided to charter schools based solely on the funds generated by the charter school within each specific allocation.

(b)(i) Local revenues received during the prior year by the school district from the following sources:

(aa) Sales and use taxes, less any tax collection fee paid by the school district.

(bb) Ad valorem taxes, less any tax collection fee paid by the school district.

(cc) Earnings from sixteenth section lands owned by the school district.

(ii) For the purposes of this Subparagraph, local revenues shall exclude any portion which has been specifically dedicated by the legislature or by voter approval to capital outlay or debt service.

(iii) For the purposes of this Subparagraph, local revenues of the Orleans Parish School Board also shall exclude the amounts set forth in R.S. 17:1990(C)(2)(a)(iii) until such provisions relative to the specified amounts expire.

(c) The provisions of this Paragraph permitting the calculation of the per pupil amount to be provided to a Type 1, 2, 3, 3B, or 4 charter school to exclude any portion of local revenues specifically dedicated by the legislature or by voter approval to capital outlay or debt service, shall be applicable only to a charter school housed in a facility or facilities provided by the district in which the charter school is located.

(2)(a) Initial allocation of the per pupil amount required in Paragraph (1) of this Subsection shall be based on estimates provided by the state Department of Education using the most recent projected prior year local revenue data and projected pupil counts available. Allocations shall be adjusted during the year to reflect actual pupil counts and actual prior year local revenue collections.

(b) In order to provide for adjustments in allocations made to Type 2 charter schools as a result of changes in enrollment, the State Board of Elementary and Secondary Education may provide annually for a February fifteenth pupil membership count to reflect any changes in pupil enrollment that may occur after October first of each year. Any allocation adjustment made pursuant to this Subparagraph shall not be retroactive and shall be applicable for the period from March first through the end of the school year. The provisions of this Subparagraph relative to an allocation adjustment shall not be applicable to any Type 2 charter school that has had an increase or decrease in student enrollment of five percent or less in any school year for which the February fifteenth membership count occurs.

(3) Notwithstanding Paragraph (1) of this Subsection and unless otherwise provided for in the approved minimum foundation program formula:

(a) Beginning July 1, 2016, for a district with one or more Type 3B charter schools in a parish that contains a municipality with a population of three hundred thousand or more persons according to the latest federal decennial census, the total amount of minimum foundation program formula funds allocated to the local school board and to Type 1, 3, 3B, 4, and 5 charter schools that are located within the district shall be allocated using a district-level computation based on student characteristics or needs as determined by the state board. The state Department of Education shall facilitate a collaborative process that includes representatives from the Recovery School District, the Louisiana Association of Public Charter Schools, any affected local school board and any organization representing its authorized charter schools, and advocates for students with disabilities in the development of the district-level allocation policy that shall take effect on July 1, 2016.

(b) The local school board shall adopt a policy that establishes a process to determine the district-level funding allocation to be effective beginning July 1, 2017, and as revised in subsequent years as appropriate, based upon student characteristics or needs to distribute the total amount of minimum foundation program formula funds allocated to the local school board and to Type 1, 1B, 3, 3B, 4, and 5 charter schools that are located within the geographic boundaries of the local school system.

(4)(a)(i) The state board and a local school board may annually charge each charter school they authorize a fee in an amount equal to two percent of the total per pupil amount as defined by this Subsection that is received by a charter school for administrative overhead costs incurred by the chartering authority for considering the charter application and any amendment thereto, providing monitoring and oversight of the school, collecting and analyzing data of the school, and for reporting on school performance. Such fee amount shall be withheld from the per pupil amount in monthly increments and shall not be applicable to any federal money or grants received by the charter school. Administrative overhead costs shall not include any cost incurred by the chartering authority to provide purchased services to the charter school. As provided by Subparagraph (b) of this Paragraph, a chartering authority or the Recovery School District, if applicable, may provide other services for a charter school and charge the actual cost of providing such services, but no such arrangement shall be required as a condition for authorizing the charter school.

(ii) The state Department of Education may withhold and retain from state funds otherwise allocated to a local public school system through the minimum foundation program formula an amount equal to one quarter of one percent of the fee amount charged to a Type 3B charter school acting as its own local education agency pursuant to Item (i) of this Subparagraph, or a Type 1, 3, or 4 charter school acting as its own education agency pursuant to R.S. 17:10.7.1, for administrative costs incurred by the department for providing financial oversight and monitoring of such charter schools.

(b) A charter school may contract with the chartering authority, or with the Recovery School District for a Type 5 charter school, for the direct purchase of specific services in addition to those included in administrative overhead costs, including but not limited to food services, special education services, transportation services, custodial and maintenance services, media services, technology services, library services, health services, and health benefits for active and retired employees. Such services shall be provided to the charter school at the actual costs incurred by the chartering authority or the Recovery School District as applicable. The amount paid by a charter school for such purchased services shall be in accordance with a written agreement entered into for this purpose by the charter school and the chartering authority or the Recovery School District as applicable. Such agreement shall be negotiated and executed prior to the beginning of each school year. Absent such an agreement as provided by this Subparagraph, the chartering authority or, if applicable, the Recovery School District shall have no authority to withhold from the charter school any funds relative to providing such services.

(c) At least thirty days prior to the beginning of each fiscal year, each charter school shall be provided by its chartering authority with a projected budget detailing anticipated administrative overhead costs and planned uses for fees charged for such costs. By not later than ninety days following the end of each fiscal year, each charter school shall be provided by its chartering authority an itemized accounting of all administrative overhead costs. Additionally, by not later than ninety days following the end of each fiscal year, each charter school shall be provided by its chartering authority or the Recovery School District, if applicable, an itemized accounting of the actual cost of each purchased service provided to the charter school.

(5) Within fifteen days of the receipt of any state, local, or other funding to which the charter school is entitled or which came as a result of students enrolled in the charter school, the chartering authority shall ensure that those funds are available for use by such charter schools.

(6)(a) A Type 2 school which has been renewed as provided in R.S. 17:3992(A) annually shall be funded in the full amount calculated as provided for in Paragraph (1) of this Subsection. Such full funding shall be provided as a priority prior to the allocation of state funding to any other charter school funded by the state.

(b) The full funding required in this Subsection shall include in any calculation all pupils enrolled pursuant to any authority of a renewed Type 2 charter to increase the enrollment of such school whether caused by increasing the number of pupils in authorized grades or by adding sequential grades pursuant to the school's charter or other authority granted by the state board.

B. For each pupil enrolled in a charter school who is entitled to special education services, any state special education funding beyond that provided in the minimum foundation program and any federal funds for special education for that pupil that would have been allocated for that pupil shall be allocated to the charter school which the pupil attends.

C. Any approved charter school shall be eligible for any other federal, restricted state, and unrestricted state funding for which the school or its pupils qualify. Each charter school shall receive at a minimum their per pupil share for any state or federal grant program such as any funding provided for technology, teacher supplies, kindergarten through third grade reading and mathematics, summer school, and other remediation funding, as well as any other state or federal grant program where funding is distributed on a per pupil basis and a charter school is eligible to receive the funding under the terms of the grant. The charter school shall comply with the terms of the grant. The chartering authority shall ensure that such funds are made available for use by any charter school no less than fifteen days after the chartering authority receives such funding from the state or the federal government, provided the chartering authority applied for such funding directly. A charter school may apply for and receive funding directly from the state or federal government.

D. Any approved charter school may solicit, accept, and administer donations or any other financial assistance in the form of money, grants, property, loans, or personal services for educational purposes from any public or private person, corporation, or agency and comply with rules and regulations governing grants from the federal government or from any other person or agency, which are not in contravention of the constitution and any other law.

E. If any charter school fails to open and serve pupils or closes for any reason, the charter school shall refund all equipment and cash on hand which can be attributed to state or local funding to the state or to the local school district as appropriate.

F. Every pupil enrolled in a charter school shall be counted in the school's total pupil count for purposes of funding including each pupil who is pursuing a high school diploma or participating in a pre-general education development skills program as defined by policy adopted by the State Board of Elementary and Secondary Education. No child enrolled in a prekindergarten program offered by a charter school shall be counted for purposes of funding pursuant to the provisions of Subsection A of this Section unless such funding is specifically provided for such purpose. However, such school shall be eligible for any other funding that may become available pursuant to the provisions of Subsection C of this Section for children enrolled in prekindergarten programs.

G. In addition to any other funds received, each charter school created as a new school rather than as a conversion school shall receive for each student based on average daily membership in the charter school for the first five years of its existence an amount equaling the average per student budgeted amount for each of those five years by the district in which the charter school is located for facility acquisition and construction services. The provisions of this Subsection shall apply only if and to the extent that funds are appropriated therefor by the legislature.

H. Any Type 2 or 5 charter school shall be considered the local education agency for funding purposes and statutory definitions pursuant to rules adopted by the state board.

I. The local school board shall remain the local education agency for any Type 1, 3, or 4 charter school, unless the charter school is authorized to act as its own local education agency, pursuant to R.S. 17:10.7.1.

J. A Type 5 charter school shall have the option to remain its own local education agency for funding purposes and statutory definitions upon conversion to a Type 3B charter school pursuant to rules adopted by the state board. Pursuant to this Subsection, the state board shall adopt rules for a Type 3B charter school considered its own local education agency and such rules shall:

(1) Provide for the delineation of financial and programmatic obligations of the charter school related to the receipt of funds as a local education agency.

(2) Authorize the state superintendent of education to rescind the local education agency status of a charter school should the charter school fail to meet the financial and programmatic obligations approved by the state board pursuant to this Subsection.

K. The State Board of Elementary and Secondary Education shall promulgate rules in accordance with the Administrative Procedure Act regarding a charter school acting as its own local education agency, pursuant to R.S. 17:10.7.1. Such rules shall:

(1) Delineate the financial and programmatic obligations of the charter school as related to the receipt of public funds.

(2) Authorize the state superintendent of education to rescind a charter school's authority to act as its own local education agency if the school fails to meet the financial and programmatic obligations established by the board.

Acts 1997, No. 477, §1, eff. June 30, 1997; Acts 1999, No. 757, §1, eff. July 2, 1999; Acts 1999, No. 1210, §1; Acts 2001, No. 988, §1, eff. June 27, 2001; Acts 2001, No. 991, §1, eff. June 27, 2001; Acts 2001, No. 1076, §1, eff. June 28, 2001; Acts 2003, No. 260, §1; Acts 2004, No. 735, §1; Acts 2005, No. 305, §1; Acts 2008, No. 202, §1, eff. June 13, 2008; Acts 2008, No. 744, §1, eff. July 6, 2008; Acts 2009, No. 292, §1, eff. July 1, 2009; Acts 2010, No. 370, §§1, 2, eff. July 1, 2010; Acts 2010, No. 861, §8; Acts 2012, No. 2, §1; Acts 2012, No. 811, §5, eff. July 1, 2012; Acts 2013, No. 330, §1; Acts 2015, No. 467, §1, eff. July 1, 2015; Acts 2016, No. 91, §1, eff. May 12, 2016; Acts 2016, No. 497, §1, eff. June 14, 2016.



RS 17:3996 - Charter schools; exemptions; requirements

§3996. Charter schools; exemptions; requirements

A. Notwithstanding any state law, rule, or regulation to the contrary and except as may be otherwise specifically provided for in an approved charter, a charter school established and operated in accordance with the provisions of this Chapter and its approved charter and the school's officers and employees shall be exempt from all rules and regulations of the state board and those of any local school board that are applicable to public schools and to public school officers and employees except for the following rules and regulations otherwise applicable to public schools regarding:

(1) Building maintenance.

(2) Facility accessibility.

(3) Asbestos detection and abatement.

(4) The Sanitary Code.

(5) Pesticide use and safety.

(6) Fire safety.

(7) Safe work environments.

(8) The possession and safe use of weapons and hazardous materials.

(9) Adolescent health initiatives and school health centers.

(10) Hearing and vision screenings.

(11) Immunizations and health records.

(12) Communicable disease prevention.

(13) Drug use prevention.

(14) Eye safety and the use of protective goggles.

(15) Missing children identification procedures.

(16) Repealed by Acts 2012, No. 2, §2.

(17) School and district accountability system.

B. Notwithstanding any state law, rule, or regulation to the contrary and except as may be otherwise specifically provided for in an approved charter, a charter school established and operated in accordance with the provisions of this Chapter and its approved charter and the school's officers and employees shall be exempt from all statutory mandates or other statutory requirements that are applicable to public schools and to public school officers and employees except for the following laws otherwise applicable to public schools with the same grades:

(1) School entrance age, R.S. 17:222.

(2) Corporal punishment and suspension of students, R.S. 17:223.

(3) Expulsion of students, R.S. 17:224.

(4) Repealed by Acts 2012, No. 2, §2.

(5) Attendance reporting, R.S. 17:232.

(6) Admission of home study students, R.S. 17:236.2.

(7) Unauthorized use of electronic communication devices, R.S. 17:239.

(8) Smoking, R.S. 17:240.

(9) Open meetings, R.S. 42:11 et seq.

(10) Public records, R.S. 44:1 et seq.

(11) Teaching regarding the United States Constitution, R.S. 17:261.

(12) Teaching regarding the Federalist Papers and the Declaration of Independence, R.S. 17:268.

(13) Repealed by Acts 2010, No. 327, §2.

(14) Teaching regarding Civics and Free Enterprise, R.S. 17:274.1.

(15) Teaching regarding sex, R.S. 17:281.

(16) Religious liberty of students, R.S. 17:2115 et seq.

(17) Pupil assessment, R.S. 17:24.4.

(18) Any school and district accountability system required by law of a public school of similar grade or type.

(19) Public bids for the erection, construction, alteration, improvement, or repair of a public facility or immovable property, Part II of Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950.

(20) Code of Governmental Ethics, R.S. 42:1101 et seq., with the exception of R.S. 42:1119 as it applies to any person employed by a charter school prior to August 15, 2003.

(21) Electronic communication by an employee at a school to a student enrolled at that school, R.S. 17:81(Q).

(22) Teaching regarding the state's Safe Haven Law, R.S. 17:81(R).

(23) Inspection and operation of fire safety and prevention equipment, R.S. 17:81(S).

(24) Teaching regarding dating violence, R.S. 17:81(T).

(25) Reporting by a school bus operator employed by the governing authority of a public elementary or secondary school of his arrest for one or more of the specified offenses relative to operating a vehicle, R.S. 17:491.3.

(26) School master plans for supporting student behavior and discipline, R.S. 17:252.

(27) Data collection system, R.S. 17:3911.

(28) Reporting by a school employee employed by the governing authority of a public elementary or secondary school of his arrest for one or more of the specified offenses relative to sexual morality affecting minors, R.S. 17:16, any of the crimes provided in R.S. 15:587.1, or any justified complaint of child abuse or neglect on file in the central registry pursuant to Article 615 of the Children's Code.

(29) Seclusion and physical restraint of students with exceptionalities, R.S. 17:416.21.

(30) Teaching regarding Internet and cell phone safety, R.S. 17:280.

(31) Instruction on the Founding Principles of the United States of America in American history and civics courses, R.S. 17:265.

(32) Procedures on bullying pursuant to R.S. 17:416.13.

(33) School crisis management and response plans, R.S. 17:416.16.

(34) Instruction relative to cardiopulmonary resuscitation and the use of automatic external defibrillators, R.S. 17:81(X).

(35) Instruction and hotline number posting requirements relative to child assault awareness and prevention, R.S. 17:81(Y).

(36) Deferred compensation plans, R.S. 17:81(Z).

(37) School bus loading and unloading provisions, R.S. 17:158(J).

(38) Student information, R.S. 17:3913 and 3914.

(39) Notification of homework assistance services, R.S. 17:182.1.

(40) Prohibits suspension or expulsion of students in grades prekindergarten through five, R.S. 17:416(J).

(41) Deaf Child's Bill of Rights, R.S. 17:1960.

NOTE: Paragraph (B)(42) as enacted by Acts 2016, No. 482, §1, eff. July 1, 2017.

(42) Instruction in cursive writing, R.S. 17:266.

(43) Louisiana Expectant and Parenting Students Act, R.S. 17:221.7.

C.(1) A charter school established and operated in accordance with the provisions of this Chapter shall comply with state and federal laws and regulations otherwise applicable to public schools with respect to civil rights and individuals with disabilities.

(2) A charter school established and operated in accordance with the provisions of this Chapter shall accordingly recruit, employ, and train teachers, administrators, and other employees without regard to race, color, religion, sex, or national origin. Race, color, religion, sex, and national origin shall not constitute bona fide occupational qualifications. Proficiency in a foreign language may constitute a bona fide occupational qualification for a teacher who spends more than half of his daily instruction time providing instruction in or teaching in a foreign language.

D. Notwithstanding any state law, rule, or regulation to the contrary, the provisions of any collective bargaining agreement entered into by the local school board in whose jurisdiction the charter school is located shall apply to a charter school established and operated in accordance with the provisions of this Chapter and its approved charter and the school's officers and employees, except as otherwise provided for in the approved charter.

E. To graduate from a charter high school, pupils shall be able to demonstrate competency in the content of every course required for high school graduation. The state board shall provide by rule relative to a determination that such competencies have been acquired. In addition, any examination required by the state board or by law as a requirement for graduation from public high schools shall apply to pupils at charter high schools. Charter schools choosing to have their students demonstrate course competencies in a manner different from the traditional Carnegie unit approach where students take specific courses shall describe in their charter proposal how the school plans to work with the public higher education management boards regarding the acceptance by public institutions of higher education of such competencies.

F. Notwithstanding any other provision of law to the contrary, a charter school established and operated in accordance with the provisions of this Chapter shall be subject to appropriate financial audits in accordance with R.S. 24:513 et seq.

G. All charter schools established and operated in accordance with the provisions of this Chapter shall comply with the provisions of R.S. 39:1301 through 1315. Each Type 1, 3, 3B, and 4 charter school annually shall submit its budget to the local school board that approved its charter, and such board shall submit the charter school's budget to the state superintendent of education in accordance with the provisions of R.S. 17:88. Each Type 2 and Type 5 charter school annually shall submit its budget directly to the state superintendent of education.

H. In addition to the requirements of Subsection G of this Section, the State Board of Elementary and Secondary Education shall adopt rules and regulations for prescribing forms and practices for budgeting, accounting, and financial reporting, both interim and annual, for Type 2 and Type 5 charter schools.

Acts 1997, No. 477, §1, eff. June 30, 1997; Acts 1999, No. 757, §1, eff. July 2, 1999; Acts 1999, No. 821, §1, eff. July 2, 1999; Acts 2001, No. 991, §1, eff. June 27, 2001; Acts 2003, No. 9, §1, eff. Nov. 6, 2003; Acts 2003, No. 381, §1; Acts 2009, No. 214, §1, eff. July 1, 2009; Acts 2009, No. 284, §1, eff. July 1, 2009; Acts 2009, No. 413, §1, eff. July 1, 2009; Acts 2010, No. 321, §1, eff. July 1, 2010; Acts 2010, No. 327, §§1, 2; Acts 2010, No. 533, §1, eff. June 24, 2010; Acts 2010, No. 756, §2, eff. Jan. 1, 2011; Acts 2011, No. 267, §1, eff. June 28, 2011; Acts 2011, No. 328, §1, eff. June 29, 2011; Acts 2012, No. 2, §§1, 2; Acts 2012, No. 384, §1; Acts 2012, No. 393, §2; Acts 2012, No. 861, §1, eff. June 14, 2012; Acts 2013, No. 50, §1; Acts 2013, No. 330, §1; Acts 2014, No. 443, §1; Acts 2014, No. 517, §1; Acts 2014, No. 525, §1; Acts 2014, No. 547, §1, eff. June 9, 2014; Acts 2014, No. 654, §1; Acts 2014, No. 837, §1; Acts 2015, No. 228, §1, eff. June 23, 2015; Acts 2015, No. 239, §1, eff. June 29, 2015; Acts 2015, No. 248, §1, eff. June 29, 2015; Acts 2015, No. 250, §1; Acts 2016, No. 80, §2; Acts 2016, No. 234, §1; Acts 2016, No. 482, §1, eff. July 1, 2017; Acts 2016, No. 497, §1, eff. June 14, 2016; Acts 2016, No. 523, §1.



RS 17:3997 - Charter school employees

§3997. Charter school employees

A.(1)(a) The governing authority of any charter school may employ such faculty and staff members as it deems necessary. All potential charter school employees shall be notified of the specific benefits they will be offered, as specified in the school's charter agreement.

(b) The nonprofit organization shall have exclusive authority over all employment decisions at the charter schools. However, as provided for in the charter, a nonprofit organization may enter into a contract with a for-profit organization to manage the charter school and may delegate to the for-profit organization such authority over employment decisions at the charter school as the nonprofit organization deems necessary and proper. Any delegation of this authority must be specifically delegated in a service provider agreement.

(c) The governing authority of any Type 5 charter school may bargain and enter into a collectively bargained contract on behalf of all or any group of its employees. The provisions of this Subparagraph supersede the provisions of R.S. 17:3996(D) as it relates to Type 5 charter schools.

(2) Employees employed by any charter school who, previous to employment in the charter school, were employees of a local school board shall, if such employees desire, be placed on leave of absence pursuant to Subsection B of this Section. However, for the duration of such leave each such employee shall continue to contribute to and be a member of the school employees' or teachers' retirement system, and earn service credit for the accrual of retirement benefits. However, service time while employed by a charter school shall not accrue toward the acquisition of permanent status.

(3)(a) Employment in any charter school for all employees other than those provided for in Paragraph (2) of this Subsection shall be deemed to be employment in a public elementary or secondary school in the state regarding eligibility for any or all benefits which would otherwise accrue under state law to such an employee in any other elementary or secondary school, including but not limited to membership in the school employees' and teachers' retirement systems. However, participation of the charter school and its employees in such benefit programs shall be contingent upon provisions contained in the school's approved charter.

(b)(i) The provisions of such charter may require only teachers employed by the charter school who previous to employment in the charter school were employees of a local school board to continue active membership in the Teachers' Retirement System of Louisiana for the duration of their employment as charter school teachers, regardless of their leave status.

(ii) The provisions of Item (i) of this Subparagraph enacted by the Act that originated as Senate Bill No. 31 of the 2012 Regular Session of the Legislature1 shall not become effective until the Teachers' Retirement System of Louisiana is in receipt of a private letter ruling issued by the Internal Revenue Service, pursuant to a request by the system for such a ruling, concluding that the provisions of Item (i) of this Subparagraph will not adversely affect the status of the system as a qualified governmental plan under the Internal Revenue Code.

(4) With regard to participation in the public retirement systems:

(a) The compensation that the teacher or school employee would have received if employed by the local public school system shall be used to determine employee and employer contribution levels of the respective retirement systems.

(b) Any compensation paid to a teacher or school employee which exceeds the salary that would have been received if employed by the local school system shall not be deemed as compensation solely for the purpose of the calculation of future retirement benefits.

B.(1)(a) A local school board shall grant a leave of absence, not to exceed three years, to any employee in its school system requesting such leave in order to be employed in a charter school.

(b)(i) The provisions of Subparagraph (a) of this Paragraph shall be in effect through June 30, 2010.

(ii) A leave of absence granted by a local school board pursuant to the provisions of this Section prior to July 1, 2010, shall continue to be governed by all applicable provisions of this Section.

(2)(a) At the end of the first year of leave authorized by this Subsection, an employee may return to his former teaching position with the local school board.

(b) At the end of the second year of leave authorized by this Subsection, an employee may make a written request to the local school board to return to the school system to a comparable position from which the leave was granted. Upon such request, the employee shall be permitted to return to a comparable position even if such return necessitates a reduction in force by the local school board in accordance with the provisions of R.S. 17:81.4.

(c)(i) Except as otherwise provided by Item (ii) of this Subparagraph, at the end of the third year of leave authorized by this Subsection, an employee shall either make a written request to the local school board to return to the school system in a comparable position, if one is available, or resign from the position from which the leave was granted. Any employee requesting to return to the school system in a comparable position shall be permitted to return even if such return necessitates a reduction in force by the local school board in accordance with the provisions of R.S. 17:81.4.

(ii)(aa) Any employee granted a three-year leave of absence pursuant to the provisions of Paragraph (1) of this Subsection and who would otherwise be required to take, during the 2007-2008 school year or the 2008-2009 school year, one of the actions specified in Item (i) of this Subparagraph relative to returning to or resigning from the school system granting leave may request, in lieu of taking such action, an additional leave of absence from the local school board not to exceed two years. The request for additional leave shall be made in the same manner and in accordance with the same timeline as applicable to a request to return to the school system. A request for additional leave pursuant to the provisions of this Item shall be granted by the local school board.

(bb) At the end of the additional leave period authorized by this Item, an employee shall either make a written request to the local school board to return to the school system in a comparable position, if one is available, or resign from the position from which the leave was granted. Any employee requesting to return to the local school system in a comparable position shall be permitted to return even if such return necessitates a reduction in force by the local school board in accordance with the provisions of R.S. 17:81.4.

(3) The local school board may require that any request to return to the city or parish school system be made at least ninety days before the employee would otherwise have to report for duty.

(4)(a) Notwithstanding any provision of law, rule, or regulation to the contrary, upon the return of a teacher to the city or parish school system such teacher shall retain permanent status gained in the public school system prior to the leave authorized by this Subsection even if the teacher is terminated by the charter school.

(b) Upon the return of an employee to the city or parish school system, such employee shall not lose any right of retirement or salary status or any other benefits to which the employee would have been entitled had he not taken a leave of absence to teach in a charter school.

(5) Each local school board shall permit any employee granted leave under this Subsection to continue to participate in any group insurance program in which he was otherwise entitled to participate subject to the same conditions and costs.

C.(1)(a) Notwithstanding the provisions of Subsections A and B of this Section and in addition to those provisions, the state board or any local school board may contract with any charter school to provide all or any portion of the faculty and staff of such school. In such a case, any such faculty and staff members shall be employees of the contracting state or local board and shall continue as such employees to receive all the same benefits as other such employees, except as otherwise specified in the charter.

(b) No state or local board employee may be assigned by his employer to serve in a charter school involuntarily. No action taken or assignment made regarding any employee of a state or local board in any charter school shall affect the status of the employee as an employee of the board.

(2) The governing authority of the charter school shall have complete and exclusive control over all decisions regarding assignment, responsibilities, and conduct when such an employee is hired to work at, or is employed in, its charter school.

D.(1)(a) Each governing authority of a charter school annually shall evaluate every teacher and administrator employed at the school using the value-added assessment model and measures of student growth as determined by the State Board of Elementary and Secondary Education pursuant to R.S. 17:3902(B)(5).

(b) The governing authority of a charter school shall terminate the employment of any teacher or administrator determined to be ineffective for three consecutive years pursuant to the evaluation required by this Section.

(2) Fifty percent of each teacher and administrator evaluation conducted pursuant to Paragraph (1) of this Subsection shall be based on evidence of growth in student achievement as determined by the state board. Data derived from a value-added assessment model, as determined by the state board, shall be a factor in determining evidence of student growth for grade levels and subjects for which value-added data is available and shall comprise thirty-five percent of the overall evaluation. For grade levels and subjects for which value-added data is not available, the state board shall establish measures of student growth. The model shall take into account important student factors, including but not limited to special education, eligibility for free or reduced price meals, student attendance, and student discipline. The state board shall develop and adopt a policy to invalidate such student growth data for any teacher for any school year in which there is a natural disaster or any other unexpected event that results in the temporary closure of the school.

(3) The state superintendent of education shall make available to the public the data specified in R.S. 17:3902(B)(5) as may be useful for conducting statistical analyses and evaluations of educational personnel, but shall not reveal information pertaining to the evaluation report of a particular employee. Beginning with the 2012-2013 school year, such public information may include school level student growth data as specified in R.S. 17:3902(B)(5).

(4)(a) The State Board of Elementary and Secondary Education may request that the state Department of Education monitor evaluation programs established pursuant to this Section as necessary. The method to be used in monitoring such programs shall be established by the department with the approval of the board and shall be sufficient to determine the extent to which any programs have been implemented, and whether such programs comply with the provisions of this Section.

(b) If, in conducting such monitoring, the department determines that the governing authority of a charter school has failed to implement its evaluation program or has otherwise failed to comply with the provisions of this Section, the department shall notify the charter school governing authority of such failure, and the charter school governing authority shall correct such failure within sixty calendar days after receiving such notification. The department also shall notify the State Board of Elementary and Secondary Education of such failure, by the charter school governing authority.

(c) If the failure is not corrected within the prescribed sixty calendar days, the department shall notify the board of such continued failure and shall recommend to the board whatever sanctions against such charter school governing authority the department deems appropriate, which may include withholding funds distributed pursuant to the minimum foundation program formula until the corrections are made. The board shall act upon such recommendation within sixty calendar days after its receipt of the notification.

E.(1) The provisions of this Section apply to all charter schools except for Type 4 charter schools. The employees in Type 4 charter schools are in all respects employees of the local school board entering into the charter and shall be entitled to the benefits, and be subject to conditions of employment, as prescribed by the local school board within the charter.

(2) The transfer of an employee of a local school board to a Type 4 charter school shall be governed by the transfer policy of the local school board.

F.(1) The State Board of Elementary and Secondary Education, hereinafter referred to as the "board", shall develop and administer a process for consideration and settlement of claims by former employees of the Northwood Preparatory High School, a nonprofit corporation domiciled in Amite, Louisiana, hereinafter referred to as the "school", for earned but unpaid wages and benefits as the board deems appropriate, subject to the provisions of this Subsection and pursuant to the availability of funds as provided in Paragraph (4) of this Subsection.

(2)(a) The board shall develop and administer a process for determining eligibility for settlement and payment of claims for unpaid wages and benefits by former employees of the school, as well as determining the amounts due each claimant and the execution of settlements with respect to claims. While the board shall establish the criteria for eligibility for settlement of a claim, at a minimum, a claimant shall have been employed by the school at the time of its closure and shall make a claim in accordance with the requirements of the board no later than July 30, 2003. Any former employee of the school who makes a claim for unpaid wages and benefits, who is determined by the board to be eligible for consideration for payment of unpaid wages and benefits shall execute a receipt, release, and waiver of any past, present, or future cause of action against the state and its departments, agencies, subdivisions, boards, and commissions, and the Tangipahoa Parish School Board with respect to earned but unpaid wages and benefits, hereinafter referred to as a "settlement agreement". Such settlement agreements shall contain a clause which provides that neither the state nor any of its departments, agencies, subdivisions, boards, and commissions, nor the Tangipahoa Parish School Board shall bear any liability to pay any compensation to a claimant unless the provisions of Subparagraphs (b) and (c) of this Paragraph are met:

(b) After all settlements have been executed by the board with all claimants who made a valid claim by July 30, 2003, the board shall certify that a settlement has been effected with every person who was employed at the school at the time of its closure.

(c) The cooperative endeavor agreement executed by the Louisiana Department of Education and the Tangipahoa Parish School Board on March 25, 2003, has been amended to extend the effective date of the contract through December 31, 2003, and to expand the purposes of the contract to include payments either in whole or in part to the former employees of the school who have entered into settlement agreements with the board.

(3) The board shall complete its consideration and settlement of claims as provided herein no later than September 30, 2003. If the conditions of Subparagraphs (b) and (c) of Paragraph (2) are met, the board shall then transmit a copy of all settlement agreements not later than December 1, 2003, to the Tangipahoa Parish School Board for its use in determining the payments to be made to the former employees.

(4) In the event the conditions of Subparagraphs (b) and (c) of Paragraph (2) and Paragraph (3) of this Subsection are met, the Tangipahoa Parish School Board shall make payments to satisfy the settlement agreements, to the extent that monies are available from the cooperative endeavor agreement with the State Department of Education, with the amount of each payment made at the discretion of the Tangipahoa Parish School Board based on monies available.

Acts 1997, No. 477, §1, eff. June 30, 1997; Acts 1999, No. 757, §1, eff. July 2, 1999; Acts 1999, No. 1210, §1; Acts 2001, No. 20, §1, eff. May 22, 2001; Acts 2003, No. 944, §1, eff. July 1, 2003; Acts 2005, 1st Ex. Sess., No. 35, §1, eff. Nov. 30, 2005; Acts 2008, No. 497, §1, eff. June 25, 2008; Acts 2010, No. 54, §1, eff. May 27, 2010; Acts 2010, No. 324, §1, eff. July 1, 2010; Acts 2010, No. 861, §8; Acts 2010, No. 999, §2; Acts 2012, No. 298, §2, eff. July 1, 2012; Acts 2016, No. 504, §1, eff. June 14, 2016.

1Acts 2012, No. 298.



RS 17:3998 - Reports; review

§3998. Reports; review

A. Each chartering authority shall report to the state board on the number of schools chartered, the status of those schools, and any recommendations by July first of each year.

B. Each charter school shall be reviewed by its chartering authority after the completion of the third year. If the charter school is achieving its stated goals and objectives pursuant to its approved charter, then the chartering authority shall extend the duration of the charter for a maximum initial term of five years as provided in R.S. 17:3992(A)(1). If the charter school is not achieving its stated goals and objectives pursuant to its approved charter, then the chartering authority shall not extend the duration of the charter, and the charter shall expire at the end of the school's fourth year.

Acts 1997, No. 477, §1, eff. June 30, 1997; Acts 1999, No. 757, §1, eff. July 2, 1999; Acts 2012, No. 2, §1.



RS 17:3999 - Application of Chapter

§3999. Application of Chapter

A. All charter schools shall be governed by the law in effect on August 15, 2003. Thereafter, if the provisions of this Chapter are amended, all charter schools shall comply with the law as amended within ninety days of its effective date.

B. To the extent that the provisions of this Chapter conflict with the provisions of R.S. 17:10.7.1, the provisions of R.S. 17:10.7.1 shall prevail.

Acts 1997, No. 477, §1, eff. June 30, 1997; Acts 1999, No. 757, §1, eff. July 2, 1999; Acts 2003, No. 381, §1; Acts 2016, No. 91, §1, eff. May 12, 2016.



RS 17:4001 - Louisiana Charter School Start-Up Loan Fund; creation; purpose; distribution

PART VI. LOUISIANA CHARTER SCHOOL

START-UP LOAN FUND

§4001. Louisiana Charter School Start-Up Loan Fund; creation; purpose; distribution

A. The Louisiana Charter School Start-Up Loan Fund, hereafter referred to as the "fund", is hereby created within the state treasury for the purposes of providing a source for funding no-interest loans to assist both existing and new Type 1, Type 2, or Type 3 charter schools with initial start-up funding and for funding the administrative and legal cost associated with the charter school program.

B. All monies appropriated to the fund and any grants, other donations, or other sources of financial assistance directed to the fund shall be deposited into the fund. Monies in the fund shall be subject to appropriation by the legislature and shall be appropriated to the State Board of Elementary and Secondary Education for allocation by the board as no-interest loans for the purposes provided in this Section or for other educational purposes as determined by the legislature. All unexpended and unencumbered monies remaining in such fund at the end of each fiscal year shall remain in the fund. The monies in such fund shall be invested by the state treasurer in accordance with state law, and interest earned on the investment of these monies shall be credited to the fund, after compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, relative to the Bond Security and Redemption Fund.

C.(1) The state board shall administer the use of the monies appropriated from the fund and shall adopt rules in accordance with the Administrative Procedure Act. The adopted rules shall specify that state board approval of any Type 2 charter school proposal that includes within its budget a request for loan funding which complies with the provisions of this Section and details regarding how those loan funds are to be expended, shall constitute the approval of that loan amount. No additional loan application paperwork shall be required. No Type 1 or Type 3 charter school approved by its local school board shall be required to submit more than its approved charter proposal and a detailed budget identifying how any loan funds are to be expended and how such request complies with the provisions of this Section. The state board may reject any such request which does not comply with terms of this Section. Such rules shall also note that any loan funding may be used only to purchase tangible items such as equipment, technology, instructional materials, and facility acquisition, upgrade, and repairs. Such equipment or other items shall become the property of the state if the loan is not fully repaid by virtue of the school ceasing to operate during the three years of automatic loan repayment as noted in Paragraph (3) of this Subsection.

(2) Loans shall be made only to Type 1, Type 2, and Type 3 charter schools and shall not exceed one hundred thousand dollars to pay for charter school start-up and early operating expenses. No money lent as provided in this Section may be used to pay prior debts of the nonprofit corporation which formed the charter school, any of the natural persons principally involved in forming the charter school, or any former or current business or nonprofit venture of any such natural persons for any purchase not related to the creation of the charter school, or to pay to members of the immediate family of any such natural persons, or to make any investments.

(3) Loans to qualifying charter schools shall be repaid with no interest and may be made by the authority for terms of up to three years. Loan repayment shall occur by having the state Department of Education automatically reduce the last state payment or payments for each charter school by one-third of the total loan amount during the initial three years of the loan term. The state Department of Education shall instead deposit those funds with the state treasury in the Louisiana Charter School Start-up Loan Fund.

(4) The state board shall not knowingly approve the loan portion of any Type 2 charter school's budget proposal if the background checks required by the state board reveals that any person principal to the charter school proposal has been convicted of any felony related to misappropriation of funds or theft.

Acts 1997, No. 477, §1, eff. June 30, 1997; Acts 1999, No. 757, §1, eff. July 2, 1999; Acts 2001, No. 1182, §2, eff. July 1, 2001; Acts 2012, No. 2, §1; Acts 2012, No. 811, §5, eff. July 1, 2012; Acts 2016, No. 497, §1, eff. June 14, 2016.



RS 17:4002.1 - Course providers; short title

PART VII. COURSE PROVIDERS

§4002.1. Course providers; short title

This Part shall be known as the "Course Choice Program".

Acts 2012, No. 2, §1.



RS 17:4002.2 - Legislative findings

§4002.2. Legislative findings

The legislature finds and declares that:

(1) It is in the public interest that all Louisiana school children have access to the type and format of education that best meets the needs of the individual student, that each student has different needs that merit a variety of course choices on the individual student level, and that the state has the right, responsibility, duty, and obligation to accomplish the objective of a quality, individualized education for all Louisiana children.

(2) Enrollment of children in course work offered by course providers is in compliance with the objectives of Louisiana's compulsory attendance law; course providers in Louisiana make a significant educational and economic contribution towards meeting the goal of a quality, individualized education for every Louisiana school child; and Louisiana has recognized and encouraged that contribution through online education and dual enrollment in postsecondary education institutions for many years.

(3) Effective course providers exist in Louisiana.

(4) Course providers can offer a quality, individualized education to students and it is in the public interest to offer students the means of accessing the educational opportunities offered by course providers by providing students with the public funds allocated to them from local and state sources to enroll in such courses.

(5) Postsecondary education institutions can serve as quality course providers for students who seek advanced level course work or technical or vocational instruction.

(6) Online or virtual course providers can serve as quality course providers for students who desire additional access to high quality courses, especially but not limited to students enrolled in low-performing public schools, students who for reasons of geography may not be able to exercise their right to educational choice, and students who may desire an alternative schooling schedule or calendar.

(7) Business and industry can serve as quality course providers that offer course work in their particular field or expertise with the goal of increasing the skilled workforce required for a robust Louisiana economy.

Acts 2012, No. 2, §1.



RS 17:4002.3 - Definitions

§4002.3. Definitions

As used in this Part, unless otherwise clearly indicated, the following terms mean:

(1) "Course provider" means an entity that offers individual courses in person or online, including but not limited to online or virtual education providers, postsecondary education institutions, including any postsecondary institution under the management of the Board of Supervisors of Community and Technical Colleges, and corporations that offer vocational or technical course work in their field, and have been authorized to provide such courses by the state board.

(2) "Eligible funded student" means any student who resides in Louisiana and meets the following criteria:

(a) Is attending a public elementary or secondary school.

(b) Has obtained approval from the local school superintendent or other person designated by the governing authority of the school that he attends to enroll in a course pursuant to this Part.

(3) "Eligible participating student" means any student who resides in Louisiana and meets one of the following criteria:

(a) Is a scholarship recipient as defined in R.S. 17:4013 attending a participating school in accordance with R.S. 17:4011 through 4025.

(b) Is attending a nonpublic school that is approved, provisionally approved, or probationally approved by the state board pursuant to R.S. 17:11.

(c) Is enrolled in a home study program approved by the state board.

(3) "Eligible participating student" means any student who resides in Louisiana and meets one of the following criteria:

(a) Is a scholarship recipient as defined in R.S. 17:4013 attending a participating school in accordance with R.S. 17:4011 through 4025.

(b) Is attending a nonpublic school that is approved, provisionally approved, or probationally approved by the state board pursuant to R.S. 17:11.

(c) Is enrolled in a home study program approved by the state board.

(4) "State board" means the State Board of Elementary and Secondary Education.

Acts 2012, No. 2, §1; Acts 2014, No. 482, §1, eff. June 5, 2014.



RS 17:4002.4 - State board; powers and duties relative to course providers

§4002.4. State board; powers and duties relative to course providers

A.(1) The state board shall create a process for authorizing course providers that shall determine whether each proposed course provider complies with the law and rules, whether the proposal is valid, complete, financially well-structured, and educationally sound, whether it provides a plan for collecting data in accordance with R.S. 17:3911, and whether it offers potential for fulfilling the purposes of this Part. The state board shall provide for an independent evaluation of the proposal by a third party with educational, organizational, legal, and financial expertise.

(2) The process shall provide for an agreement between the state and board and the course provider that shall include, at a minimum, a plan for implementing or providing the following:

(a) Administration of state assessments to eligible funded students, as required by the school and district accountability system.

(b) The parishes or local school systems in which the course provider will operate.

(c) Proposed courses offered, alignment of the courses by the course provider with the requirements of R.S. 17:24.4, and the designated length of each course offered.

(d) Alignment of the courses offered by the course provider with any type of approved Louisiana diploma, including those provided in R.S. 17:183.2, 183.3, and 236.1.

(e) Assurances that the course provider shall, to the best of its ability, collaborate and coordinate with a local school system in which a eligible funded student or eligible participating student is enrolled full time.

B.(1) The initial authorization of the course provider shall be for a period of three years. After the second year of the initial authorization period, the state board shall conduct a thorough review of the course provider's activities and the academic performance of the students enrolled in courses offered by the course provider in accordance with the school and district accountability system. If the performance of the students enrolled in courses offered by the course provider pursuant to the school and district accountability system does not meet performance standards set by the state board, the state board shall place the course provider on probation.

(2) After the initial three-year authorization period, the state board may reauthorize the course provider for additional periods of not less than three years nor more than five years after thorough review of the course provider's activities and the achievement of students enrolled in courses offered by the course provider.

(3) The state board shall monitor and evaluate the course provider in accordance with performance expectations set forth by the state board in which student achievement is the predominant criterion.

(4) The state board shall create a process for common course numbering of all courses listed in the course catalogue and for determining whether courses are in compliance with R.S. 17:24.4. For courses offered by postsecondary education institutions that are authorized course providers, the state board shall consult with the Board of Regents.

C. The state board shall create and maintain a reciprocal teacher certification process for teachers who reside in other states but who are employed by authorized course providers and teach virtual education courses to satisfy the state certification requirements pursuant to R.S. 17:7.1.

D.(1) The state board shall create a course catalogue for all courses offered, by parish, and shall timely update the catalogue prior to the beginning of each school year.

(2) The state board shall include any course offered for dual enrollment by a Louisiana public institution of postsecondary education in the course catalogue, with no requirement for course approval by the board or the state Department of Education, provided the course meets the Carnegie unit requirements for high school graduation.

Acts 2012, No. 2, §1; Acts 2014, No. 482, §1, eff. June 5, 2014; Acts 2015, No. 297, §1.



RS 17:4002.5 - Public school governing authority duties; accountability; rules

§4002.5. Public school governing authority duties; accountability; rules

A. The governing authority of each public elementary and secondary school shall establish policies and procedures whereby an eligible funded student may be granted approval to enroll in a course pursuant to this Part, which shall also provide for the following:

(1) Determination of whether a requested course is academically appropriate for the student.

(2) Credits earned through the course provider shall appear on each student's official transcript and count fully towards the requirements of any approved Louisiana diploma.

(3) State assessments as required by the school and district accountability system shall be administered to each student.

(4) All services to which each student would be entitled if attending the school in which he is enrolled full time for all courses, including but not limited to special education services pursuant to the student's Individual Education Plan shall be provided.

B. Each local public school system shall make available to all students the course catalogue as provided by the state board during the annual course enrollment process for that local school system.

C. Repealed by Acts 2014, No. 482, §2, eff. June 5, 2014.

D. The aggregate test scores of students who are enrolled in a course pursuant to this Part and in accordance with Subsection A of this Section shall be counted in the school performance score for the school in which the student is enrolled full time. The test scores shall be reported to and published by the state Department of Education for each course provider in an easy to understand format and on the department's website.

E. Repealed by Acts 2014, No. 482, §2, eff. June 5, 2014.

F. The state board shall adopt rules necessary to implement this Part in accordance with the Administrative Procedure Act.

Acts 2012, No. 2, §1; Acts 2014, No. 482, §§1, 2, eff. June 5, 2014.



RS 17:4002.6 - Course providers; funding; course amounts

§4002.6. Course providers; funding; course amounts

A. The course provider shall receive a course amount for each eligible funded student, as approved by the State Board of Elementary and Secondary Education.

B. The course provider may charge tuition to any eligible participating student in an amount approved by the state Department of Education.

C.(1) Fifty percent of the course amount or tuition to be paid to the course provider shall be paid upon student enrollment in a course, and fifty percent shall be paid upon course completion, according to the published course length.

(2) If a student does not complete a course according to the published course length, and the course provider has received the first payment pursuant to Paragraph (1) of this Subsection, the course provider shall receive an additional forty percent of the course amount as provided in Subsections A and B of this Section, provided the student completes and receives credit for the course prior to leaving school pursuant to R.S. 17:221 or graduating from high school.

(3)(a) The state shall disburse any funds allocated, appropriated, or otherwise made available for the purposes of this Part to each city and parish public school system and other public school.

(b) Any such funds that are not committed for use by the school system or other public school shall be subject to reallocation to another public school system or other public school for the purposes of this Part.

Acts 2012, No. 2, §1; Acts 2014, No. 482, §1, eff. June 5, 2014; Acts 2015, No. 297, §1.



RS 17:4011 - Short title

CHAPTER 43. SCHOOL CHOICE SCHOLARSHIPS

PART I. STUDENT SCHOLARSHIPS FOR

EDUCATIONAL EXCELLENCE PROGRAM

§4011. Short title

This Chapter shall be known and may be cited as the "Student Scholarships for Educational Excellence Act".

Acts 2008, No. 509, §1, eff. June 25, 2008; Acts 2010, No. 515, §2; Acts 2012, No. 2, §1.



RS 17:4012 - Legislative findings

§4012. Legislative findings

The legislature finds and declares that:

(1) It is in the public interest that all Louisiana schoolchildren receive the best education that its citizens can provide, and the state of Louisiana has the right, responsibility, duty, and obligation to accomplish the objective of quality education for all Louisiana children.

(2) Attendance of children at nonpublic schools constitutes compliance with the objectives of Louisiana's compulsory attendance law; nonpublic schools in Louisiana make a significant educational and economic contribution towards meeting the goal of a quality education for every Louisiana school child; and Louisiana has recognized and encouraged that contribution through providing textbooks and transportation to students attending approved nonpublic schools for many decades.

(3) Effective nonpublic schools exist in Louisiana's school systems.

(4) Nonpublic schools can offer a quality education to students and it is in the public interest to offer students in all systems the means of accessing the educational opportunities offered by nonpublic schools by providing them with scholarships to attend such schools.

(5) Academically acceptable public schools can serve as quality alternatives for students attending low-performing public schools.

(6) It is the intent of this Chapter to create additional options for all children, including those with special needs or requiring special education services.

(7) Any delay in implementation of this Chapter would work to the detriment of children.

Acts 2008, No. 509, §1, eff. June 25, 2008; Acts 2010, No. 861, §8; Acts 2012, No. 2, §1.



RS 17:4013 - Definitions

§4013. Definitions

As used in this Chapter, unless otherwise clearly indicated, the following terms mean:

(1) "Department" means the state Department of Education.

(2) "Eligible student" means a student who resides in Louisiana, is a member of a family with a total income that does not exceed two hundred fifty percent of the current federal poverty guidelines as established by the federal office of management and budget, and who meets any one of the following criteria:

(a) Is entering kindergarten and has enrolled in the local school system in which the public school he would have otherwise attended is located or in a school under the jurisdiction of the Recovery School District. Each local school system or the Recovery School District shall conduct its annual kindergarten enrollment process and shall report such enrollment to the department prior to the program enrollment process.

(b) Was enrolled in a public school in Louisiana on October first and on February first of the most recent school year pursuant to the definition of student membership established by the state board for purposes of the minimum foundation program formula, and such school received a letter grade of "C", "D", or "F" or any variation thereof, for the most recent year pursuant to the school and district accountability system.

(c) Received a scholarship pursuant to this Chapter in the previous school year.

(3) "Participating school" means a nonpublic school that meets program requirements and seeks to enroll scholarship recipients pursuant to this Chapter or a public school that meets program requirements and seeks to enroll scholarship recipients pursuant to this Chapter subject to any court-ordered desegregation plan in effect for the school system in which the public school is located.

(4) "Program" means the Student Scholarships for Educational Excellence Program.

(5) "Scholarship" means the funds awarded to a parent or other legal guardian on behalf of an eligible student to attend a participating public or nonpublic school pursuant to this Chapter.

(6) "Scholarship recipient" means an eligible student who is awarded a scholarship pursuant to this Chapter.

Acts 2008, No. 509, §1, eff. June 25, 2008; Acts 2011, 1st Ex. Sess., No. 41, §1, eff. June 12, 2011; Acts 2012, No. 2, §1.



RS 17:4014 - Student Scholarships for Educational Excellence Program; creation

§4014. Student Scholarships for Educational Excellence Program; creation

The Student Scholarships for Educational Excellence Program is hereby created and shall be administered by the department.

Acts 2008, No. 509, §1, eff. June 25, 2008; Acts 2012, No. 2, §1.



RS 17:4015 - Program administration

§4015. Program administration

In administering the program pursuant to this Chapter, the department shall:

(1) Determine student eligibility for scholarships.

(2) Receive notice of intent from schools seeking to participate in the program which shall include the number of available seats per grade and whether the school elects to offer an enrollment preference to a student based on the parish in which the student resides, and qualify such schools for participation in the program. For eligible public schools, the notice of intent shall be submitted by the principal of the school with the approval of the local superintendent. The local school board shall delegate the authority to participate in the program to the local superintendent.

(3)(a) Accept applications from parents or legal guardians of eligible students and award scholarships to eligible students. Each application shall indicate the parent or legal guardian's choice or choices of participating schools.

(b) In the event there are more eligible students who submit applications than there are available seats at participating schools for any grade, the department shall conduct a random selection process to award scholarships that provides each eligible student an equal opportunity for selection. Only after each student who attended or otherwise would be attending a public school that received a letter grade of "D" or "F" or any variation thereof has been placed at a participating school which the parent or legal guardian indicated as a choice on the eligible student's application shall a student who attended a public school that received a letter grade of "C" or any variation thereof be entered into the random selection process. At such time, each student who attended or otherwise would be attending a public school that received a letter grade of "C" or any variation thereof shall be provided an equal opportunity for selection into that particular participating school. However, the department may give preference to the following:

(i) Siblings of students already enrolled in the participating school.

(ii) Students enrolled in the Nonpublic School Early Childhood Development Program at the participating school.

(iii) Participating students transferring from an ineligible school pursuant to this Section.

(iv) Students residing in the parishes as indicated pursuant to the notice of intent, if applicable.

(c) For the purposes of the random selection process, twins, triplets, quadruplets, and other such multiple births shall constitute one individual.

(4) Notify parents or legal guardians of eligible students who applied for scholarships whether they have been awarded a scholarship and placed at a particular participating school. The scholarship recipient shall be placed through the random selection process and according to his indicated preferences as provided in Paragraph (3) of this Section. For the purposes of this Section, a unified enrollment system administered by the Recovery School District may be considered the random selection process. The department shall continue the random selection process until each seat is filled according to the time line established by the department.

(5) Remit scholarship payments to participating schools on behalf of a scholarship recipient.

(6) Receive independent financial audits from participating nonpublic schools as required by R.S. 17:4022(3).

(7) Annually publish the following information for all schools participating in the program:

(a) The most recent aggregate average proficiency rates on state assessments for scholarship recipients enrolled at each participating school.

(b) A list of all public schools with a letter grade of "C", "D", or "F", or any variation thereof.

(c) The rate at which scholarship recipients finish the highest grade level offered at a participating school, by entering cohort.

(d) The retention rate for scholarship recipients.

(e) The percentage of parents or legal guardians of scholarship recipients who are satisfied with the participating school.

(f) Repealed by Acts 2013, No. 220, §29, June 11, 2013.

(8)(a) Place any participating school that fails to comply with the audit provisions pursuant to R.S. 17:4022(3) on probation for a period of one year during which such school shall not be permitted to enroll additional scholarship recipients.

(b) If such school is not in full compliance by the end of the one-year probationary period, the school shall be ineligible to participate in the program until such time as the department has determined that the school is in full compliance.

(c) The department shall assist any scholarship recipient attending a school that is ineligible to participate in the program in transferring to another participating school, provided such school has sufficient capacity at the appropriate grade level.

(9) On or before August 1, 2012, develop criteria for participation that include an accountability system for participating students at participating schools. After August 1, 2012, the accountability system shall not be altered except by an act of the legislature, except for adjustments to individual numeric performance targets and thresholds made by the state superintendent of education pursuant to rules and regulations adopted by the State Board of Elementary and Secondary Education as provided in R.S. 17:4025(A).

Acts 2008, No. 509, §1, eff. June 25, 2008; Acts 2012, No. 2, §1; Acts 2013, No. 139, §1, eff. June 7, 2013; Acts 2013, No. 220, §§6, 29, eff. June 11, 2013.



RS 17:4016 - Scholarship amounts; funding

§4016. Scholarship amounts; funding

A. The department shall allocate annually from funds appropriated or otherwise available for the program an amount per pupil to each participating school equal to the amount allocated per pupil as provided in the minimum foundation program formula, inclusive of the calculations of both the local and state per pupil allocations, to the local school system in which the scholarship recipient resides, considering all student characteristics. For a participating school that charges tuition, if the maximum amount of tuition plus incidental or supplementary fees that are charged to non-scholarship students enrolled in such school and any costs incurred in administering the tests required pursuant to R.S. 17:4023 is less than the amount allocated per pupil to the local school system in which the student resides, then the amount allocated per pupil to the school shall be equal to the sum of such maximum tuition amount, such incidental or supplementary fees charged to non-scholarship students, and such testing costs.

B.(1) If a scholarship recipient enrolled in a participating nonpublic school would have been entitled to receive special education services in the public school he would otherwise be attending, his parent or legal guardian shall acknowledge in writing, as part of the enrollment process that the parent or legal guardian agrees to accept only such services as are available to all students enrolled in the nonpublic school.

(2) The parent or legal guardian may make a parental placement to receive special education and related services from a participating nonpublic school that has demonstrated the capacity to offer such services. In such case, the nonpublic school may charge a higher tuition for students receiving such services, and the department shall allocate annually from the funds appropriated or otherwise available to the program an amount per pupil to each participating nonpublic school equal to a special education tuition amount based on the cost of providing special education services identified for that student to the participating nonpublic school. This amount shall be in addition to the participating nonpublic school's maximum scholarship payment as described in Subsection A of this Section but the total of the payment and the special education tuition shall not exceed the amount that would be allocated as provided in Subsection A of this Section for that student to the local school system if the student otherwise would be attending public school.

(3)(a) A participating nonpublic school shall not discriminate against a child with special educational needs during the program admissions process. However, as a nonpublic school, a participating school is required to offer only those services that it already provides or such services as necessary to assist students with special needs that it can provide with minor adjustments. A nonpublic school may partner with the local school system to provide special education services.

(b) Information regarding the services a participating school is able to and shall provide, the services the local school system is able to and shall provide, and the services the local school system currently provides to children with special needs who are enrolled in a nonpublic school shall be made available by the department to parents and legal guardians prior to the enrollment process.

(4) To be determined to have demonstrated capacity to offer special education services pursuant to Paragraph (2) of this Subsection, a participating nonpublic school shall meet all of the following criteria:

(a) Has existed and provided educational services to students with exceptionalities as defined in R.S. 17:1942, excluding students deemed to be gifted or talented, for at least two years prior to participation in the program and such provision of services shall be pursuant to an established program in place at the school that includes instruction by teachers holding appropriate certification in special education or other appropriate education or training as defined by the department and that is in accordance with a student's Individual Education Plan.

(b) In accordance with time lines as determined by the department, inform the department of the types of student exceptionalities as defined in R.S. 17:1942(B) that the school is able to serve.

C. Each scholarship recipient is a member of the local school system in which he attended or otherwise would be attending public school for that school year. Prior to the program enrollment process and in accordance with a time line specified by the department for this purpose, students entering kindergarten shall enroll in the membership of the local school system in which they otherwise would be attending public school for that school year. Each local school system shall conduct its annual kindergarten enrollment process in accordance with the department's time line and shall report such enrollment to the department prior to the program enrollment process.

Acts 2008, No. 509, §1, eff. June 25, 2008; Acts 2012, No. 2, §1; Acts 2014, No. 779, §1, eff. July 1, 2014.



RS 17:4017 - Payment of scholarships

§4017. Payment of scholarships

A. The amount to be paid for a scholarship shall be divided into four equal payments to be made to each participating school in September, December, February, and May of each school year. Payments shall be based on per pupil count dates as determined by the department. No refunds shall be made to the department or to the parent or legal guardian if the scholarship recipient withdraws from the program or is otherwise not enrolled prior to the next count date. The school in which the scholarship recipient is enrolled on the next count date shall receive the next payment.

B. Notwithstanding any other provision of this Chapter to the contrary, any public or private entity, including any nonprofit organization, may make a directed donation to any participating school for a scholarship recipient.

Acts 2008, No. 509, §1, eff. June 25, 2008; Acts 2012, No. 2, §1; Acts 2014, No. 779, §1, eff. July 1, 2014; Acts 2015, No. 297, §1.



RS 17:4018 - Student eligibility

§4018. Student eligibility

Scholarship recipients shall remain eligible to receive scholarships in each succeeding year that they remain enrolled in a participating school through grade twelve. Eligibility shall continue if a recipient transfers from one participating school to another participating school.

Acts 2008, No. 509, §1, eff. June 25, 2008; Acts 2012, No. 2, §1.



RS 17:4019 - Private scholarships

§4019. Private scholarships

A. Recognizing the success of the program and in order to maintain the long-term financial stability of the program, private businesses, industry, foundations, charities, and other groups may ask the division of administration for, notwithstanding any provision of law to the contrary, authority to create privately funded scholarship programs to make payments to participating schools on behalf of individual students. If the division of administration authorizes such a private scholarship program, private scholarship funds received by a participating school from such private scholarship program on behalf of a student shall cause a reduction in the dollar amount of the program scholarship to the participating school attributable to that student such that the program scholarship associated with that student shall be an amount that is equal to the dollar amount that the program scholarship would have been if no such private scholarship funds had been received less the amount of private scholarship funds received by the participating school on behalf of that student.

B. This Section shall in no way be interpreted in such a manner that a student could receive less benefits from a combination of the program scholarship and the private scholarship funded on his behalf than he would have received solely from the program scholarship if there had been no such private scholarship funded on his behalf. Therefore, to the extent any such privately funded scholarship funds provided for in this Section made to a participating school on behalf of a qualified student are for an amount less than the amount a given student would have otherwise received as a program scholarship if no such private scholarship funds had been paid under this Section, then the participating school shall receive that difference on behalf of the student as the student's program scholarship.

C. As provided in this Section, when a participating school receives privately funded scholarship funds on behalf of a student pursuant to this Section, the annual appropriation of state funds for the program shall be reduced by the amount of such private scholarship program funds so received. The commissioner of administration shall determine and specify the amount of the reduction from the source of the funds to provide the maximum benefit to the state from the privately funded scholarship program. The state treasurer shall deposit the amount of such reduction as specified by the commissioner of administration into the Overcollections Fund created in R.S. 39:100.21 and credit such deposit to an account within the fund hereby established and created to be known as the "Program Participation Savings Account".

Acts 2014, No. 779, §1, eff. July 1, 2014; Acts 2015, No. 297, §1.



RS 17:4020 - School participation; application

§4020. School participation; application

A. Participation in this program by a school is voluntary, and nothing in this Chapter shall be construed to authorize any additional regulation of participating schools beyond that specifically authorized by this Chapter.

B. Any school that wishes to participate in the program and enroll scholarship recipients annually shall notify the department of its intent to participate in the program by February first of the previous school year; except that for the 2012-2013 school year, a school that seeks to participate in the program shall notify the department of its intent to participate not later than June 30, 2012. The notice shall specify the number of seats the school will have available for scholarship recipients at each grade level and the maximum amount of tuition attributable to each available seat, as applicable.

Acts 2008, No. 509, §1, eff. June 25, 2008; Acts 2010, No. 861, §8; Acts 2012, No. 2, §1.



RS 17:4021 - School eligibility

§4021. School eligibility

A. To be eligible to participate in the program, a nonpublic school shall meet all of the following criteria:

(1) Be approved, provisionally approved, or probationally approved by the State Board of Elementary and Secondary Education pursuant to R.S. 17:11.

(2) Comply with the criteria set forth in Brumfield, et al. v. Dodd, et al. 425 F. Supp. 528.

(3) Enrollment of scholarship recipients in a participating school that has been approved, provisionally approved, or probationally approved for less than two years shall not exceed twenty percent of such school's total student enrollment.

B. To be eligible to participate in the program, a public school shall have received a letter grade of "A" or "B", or any variation thereof, for the most recent school year pursuant to the school and district accountability system.

C. Scholarship recipients enrolled in a participating school that fails to meet the eligibility criteria established in this Section may transfer to another participating school for the succeeding school year without loss of eligibility, and such recipients shall be given preference for enrollment at other participating schools.

Acts 2008, No. 509, §1, eff. June 25, 2008; Acts 2012, No. 2, §1.



RS 17:4022 - Participating schools; requirements

§4022. Participating schools; requirements

Each participating school shall:

(1) Use an open admissions process in enrolling scholarship recipients in the program and shall not require any additional eligibility criteria other than those specified in R.S. 17:4013(2).

(2) Within ten business days of the first day of school as determined by the participating school, notify the department of scholarship recipients enrolled.

(3) Submit to the department an independent financial audit of the school conducted by a certified public accountant who has been approved by the legislative auditor. Such audit shall be accompanied by the auditor's statement that the report is free of material misstatements and fairly presents the participating school's maximum tuition or actual cost of educating a student pursuant to R.S. 17:4016. The audit shall be limited in scope to those records necessary for the department to make scholarship payments to the participating school and shall be submitted to the legislative auditor for review and investigation of any irregularities or audit findings. The participating school shall account for all scholarship funds separately from other funds by maintaining funds in a separate account or by using accounting procedures that allow the legislative auditor to identify the separate funds pursuant to the authority of this Section. Such accounting shall allow for thorough auditing of the receipt and expenditure of state scholarship funds allocated through the department. The participating school shall return to the state any funds that the legislative auditor determines were expended in a manner inconsistent with state law or program regulations. The cost of such audit shall be paid by the department from funds appropriated by the legislature to implement the provisions of this Chapter.

(4) Accept the scholarship amounts provided to scholarship recipients as full payment of all educational costs, including incidental or supplementary fees that are charged to all enrolled students including but not limited to meals, field trips, and before- or after-school care.

(5) Allow scholarship recipients to remain enrolled in the school for the duration of the school year at no additional cost to the state or the recipients' parents or legal guardians if the school voluntarily withdraws from the program. However, a scholarship recipient may be expelled from the school according to the school's discipline policy and the school shall report such dismissal to the department within two business days of such dismissal. If funding is not available to continue the program, the participating school shall allow a scholarship recipient to remain enrolled in such school, provided such recipient meets the school's requirements for continued enrollment and his parent or legal guardian assumes responsibility for paying the tuition and fees charged to all students enrolled in the school.

(6) Prior to enrollment, inform the parent or legal guardian of a scholarship recipient of any and all rules, policies, and procedures of such school, including but not limited to academic policies, disciplinary rules, and procedures of the school. Enrollment of a scholarship recipient in a participating school constitutes acceptance of any such rules, policies, and procedures of such school.

Acts 2008, No. 509, §1, eff. June 25, 2008; Acts 2012, No. 2, §1; Acts 2014, No. 467, §1; Acts 2015, No. 297, §1.



RS 17:4023 - Testing

§4023. Testing

A participating nonpublic school shall ensure that scholarship recipients are administered all examinations required pursuant to the school and district accountability system at the prescribed grade levels and that the results of such examinations are provided to parents or legal guardians.

Acts 2008, No. 509, §1, eff. June 25, 2008; Acts 2012, No. 2, §1.



RS 17:4024 - Reports

§4024. Reports

A. The department annually shall report to the Senate Committee on Education, the House Committee on Education, the Joint Legislative Committee on the Budget, and each individual legislator regarding the implementation of the program. The report, at a minimum, shall include the following information:

(1) The total number of students receiving scholarships.

(2) A list of all schools participating in the program.

(3) A list of all schools participating in the program grouped by legislative district.

(4) The total student enrollment of each participating school, the number of scholarship recipients enrolled in each school, and the percentage of the total enrollment of each school represented by scholarship recipients.

(5) Aggregate test result data for the scholarship recipients enrolled in each participating school.

B. Not later than April thirtieth of each year, the department shall send a printed copy of the report required by this Section to each legislative committee as provided in Subsection A of this Section and to each member of the legislature.

Acts 2008, No. 509, §1, eff. June 25, 2008; Acts 2010, No. 861, §8; Acts 2012, No. 2, §1; Acts 2014, No. 728, §1, eff. June 19, 2014.



RS 17:4025 - Rules; severability

§4025. Rules; severability

A. The State Board of Elementary and Secondary Education shall adopt and promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Chapter.

B. If any provision of this Chapter or the application thereof is held invalid, such invalidity shall not affect other provisions or applications of this Chapter which can be given effect without the invalid provisions or applications, and to this end the provisions of this Chapter are hereby declared severable.

C. The severability provision hereof shall be broadly construed so as to give effect to each and every possible provision or application of this Chapter which is not specifically held invalid, unlawful, or unconstitutional.

Acts 2008, No. 509, §1, eff. June 25, 2008; Acts 2012, No. 2, §1.



RS 17:4031 - School choice; students with exceptionalities; pilot program; establishment; purpose; student eligibility; nonpublic school eligibility; administration; implementation; reporting

PART II. SCHOOL CHOICE PROGRAM

§4031. School choice program; students with exceptionalities; establishment; purpose; student eligibility; nonpublic school eligibility; educational certificates; administration; implementation; reporting

A. The purpose of the program established in this Section is to provide certain students with exceptionalities the opportunity to attend schools of their parents' choosing that provide educational services that specifically address the needs of such students.

B.(1) The School Choice Program for Certain Students with Exceptionalities, hereinafter referred to as the "program", is hereby established in each parish having a population in excess of one hundred ninety thousand persons according to the most recent federal decennial census.

(2) Any student who meets all of the following criteria is an eligible student:

(a) The student has been evaluated by a local education agency as defined in R.S. 17:1942, is determined to be in need of services for autism, a mental disability, emotional disturbance, developmental delay, other health impairment, specific learning disability, or traumatic brain injury, and has one of the following plans: an Individual Education Plan, a services plan in accordance with Title 34 of the Code of Federal Regulations Part 300.37, or a plan that is created by the nonpublic school that the student will attend and that clearly identifies the services provided by the school and specifies how those services adequately address the student's needs.

(b) The student is eligible to attend public school.

(c) Repealed by Acts 2014, No. 272, §2.

C.(1) The state Department of Education, hereafter in this Part referred to as the "department", shall administer and provide for implementation of the program pursuant to rules and regulations developed and adopted for such purpose by the State Board of Elementary and Secondary Education in accordance with the Administrative Procedure Act. Such rules and regulations shall include procedures and guidelines permitting a parent or guardian of an eligible student who chooses to enroll the student in an eligible nonpublic school as provided in Subsection D of this Section to apply for an educational certificate, which is to be applied to the cost of educational services offered by the school and which is redeemable by the school from the department upon verification from the school that the student is enrolled in the school. The value of each certificate shall be determined by the department; the value shall be equivalent to fifty percent of the per pupil allocation of state funds to the city, parish, or other local public school district in which the eligible student is residing for that school year but shall not exceed the amount of tuition charged by the eligible nonpublic school. The funds to be paid for a certificate shall be divided into four equal payments to be made to each participating school in September, November, February, and May of each school year. Payments shall be based on per pupil count dates as determined by the department.

(2) Any cost of educational services above the amount of the certificate issued to the parent or guardian shall not be paid by the state.

D.(1) To be eligible to participate in the program and accept eligible students for enrollment in the program, a nonpublic school shall meet all of the following criteria:

(a) Be approved by the State Board of Elementary and Secondary Education pursuant to R.S. 17:11 and have been so approved for the school year prior to the school's participation in the program.

(b) Comply with the criteria set forth in Brumfield, et al. v. Dodd, et al. 425 F. Supp. 528.

(c) Has existed and provided educational services to students with exceptionalities as defined in R.S. 17:1942, excluding students deemed to be gifted or talented, for at least two years prior to participation in the program and such provision of services shall be pursuant to an established program in place at the school that includes instruction by teachers holding appropriate certification in special education or other appropriate education or training as defined by the department and that is in accordance with a student's Individual Education Plan and rules and regulations developed as required in this Section.

(2) In accordance with time lines as determined by the department, each eligible nonpublic school choosing to participate in the program shall inform the department of the types of student exceptionalities as defined in R.S. 17:1942 that the school is willing to serve. Each school may determine the number of eligible students it will accept in any year of program participation and may establish criteria for enrollment of students. Each school shall have discretion in enrolling eligible students for participation in the program and no school shall be required to accept any eligible student.

(3) No eligible nonpublic school shall require any student seeking to enroll and participate in the program to take an entrance examination.

(4) Prior to enrollment, each eligible nonpublic school shall inform the parent or guardian of an eligible student of all rules, policies, and procedures of such school including but not limited to academic policies and disciplinary policies and procedures. Enrollment of an eligible student in the school shall constitute acceptance of such rules, policies, and procedures by the parent or guardian individually and on behalf of the eligible student. An eligible student may be expelled from the school in accordance with the school's discipline policies or may be disqualified from enrollment if the student is no longer eligible for the program as determined by the department.

(5) Enrollment of eligible students shall be completed not later than April thirtieth of the school year prior to the year of participation by the school, and the school shall submit a list of all eligible students enrolled in the school to the department not later than June first of such year.

E.(1) The department shall submit a report to the House Committee on Education and the Senate Committee on Education not later than August 1, 2012, on the implementation of the program. The report shall include but shall not be limited to the number of eligible students participating in the program, the name of each participating nonpublic school, and the number of eligible students each school enrolled for participation in the program.

(2) The department shall submit a report to the House Committee on Education and the Senate Committee on Education not later than December 1, 2014, on the implementation of the program. The report shall include but shall not be limited to the same information required in Paragraph (1) of this Subsection and also shall include the department's recommendations as to whether the program should continue in the program eligible parishes or be implemented statewide.

Acts 2010, No. 515, §1; Acts 2012, No. 424, §1; Acts 2014, No. 272, §§1, 2.



RS 17:4035 - CHAPTER 43-A. PUBLIC SCHOOL CHOICE-Short title

CHAPTER 43-A. PUBLIC SCHOOL CHOICE

§4035. Short title

This Part shall be known and may be cited as the "Louisiana Public School Choice Act".

Acts 2014, No. 853, §1, eff. June 23, 2014.



RS 17:4035.1 - Public School Choice

§4035.1. Public School Choice

A. Notwithstanding any provision of law to the contrary, beginning with the 2014-2015 school year, the parent or other legal guardian of any student may enroll his child in the public school of his choice, without regard to residence, school system geographic boundaries, or attendance zones, provided both of the following apply:

(1) The public school in which the student was most recently enrolled, or would otherwise attend, received a school performance letter grade of "D" or "F" for the most recent school year, pursuant to the state's school and district accountability system.

(2) The school in which the student seeks to enroll received a school performance letter grade of "A", "B", or "C" for the most recent school year, pursuant to the state's school and district accountability system, and has sufficient capacity at the appropriate grade level.

B. The authority to enroll a student in the public school of choice shall not be permitted and shall not be exercised if doing so violates the order of a court of competent jurisdiction.

C. Notwithstanding the provisions of R.S. 17:158 to the contrary, a school system shall not be required to provide transportation to any student enrolled in a public school pursuant to this Section that is located outside of the geographic boundaries of the school system in which the student resides, if providing such transportation will result in additional cost to the school system.

D. Any student enrolled in a public school pursuant to the provisions of this Section shall be counted by the local public school system in which he is enrolled for purposes of the minimum foundation program and formula, and any other available state or federal funding for which the student is eligible.

E.(1) The governing authority of each public elementary and secondary school shall work collaboratively and cooperatively to ensure compliance with the provisions of this Section and shall adopt a policy to govern student transfers authorized by this Section.

(2) Any student transfer pursuant to the provisions of this Section shall comply with the policy adopted by the governing authority of the school in which the student seeks to enroll.

Acts 2014, No. 853, §1, eff. June 23, 2014; Acts 2015, No. 297, §1.



RS 17:4041 - Definitions

CHAPTER 44. RED TAPE REDUCTION AND LOCAL

EMPOWERMENT WAIVER PROGRAM

§4041. Definitions

As used in this Chapter, unless otherwise clearly indicated, the following terms mean:

(1) "Board" means the State Board of Elementary and Secondary Education.

(2) "Department" means the state Department of Education.

(3) "District" means any city, parish, or other local public school district, the Recovery School District, and the Special School District.

(4) "Governing authority" means the governing authority of any public elementary or secondary school.

(5) "Low-performing school" means an academically unacceptable school as determined by the board.

(6) "Superintendent" means the superintendent of any city, parish, or other local public school district, the director of the Special School District, and the superintendent of the Recovery School District.

(7) "Waiver" means a waiver granted pursuant to and in accordance with this Chapter which exempts the recipient district from any provision of this Title or from any rule, regulation, or policy of the board that is applicable to public schools and to public school officers and employees. A waiver may be granted for any combination of such laws, rules, regulations, or policies, including but not limited to those related to instructional time, curriculum, funding, personnel, student-to-personnel ratios, and student support; however, Subpart B of Part III of Chapter 1 of Title 17 of the Louisiana Revised Statutes of 1950, R.S. 17:158, 416.2, 3902 and laws, rules, and regulations identified in R.S. 17:3996(B) and those related to matters identified in R.S. 17:3996(A) shall not be waived. Also, any limitation or restriction on outsourcing of food, clerical, custodial, or paraprofessional services shall not be waived.

Acts 2010, No. 749, §1, eff. June 29, 2010.



RS 17:4042 - Authority of the board to grant waivers

§4042. Authority of the board to grant waivers

Notwithstanding any provision of law to the contrary, the board may, upon receipt of a waiver application from a governing authority as set forth in this Chapter and with the goal of improving quality of instruction and student academic achievement, issue a waiver to any district.

Acts 2010, No. 749, §1, eff. June 29, 2010.



RS 17:4043 - Requests for waivers

§4043. Requests for waivers

A. A governing authority may request a waiver for any school, any combination of schools, or all schools under his district's jurisdiction. However, a governing authority shall not request a waiver for any school unless a majority of the classroom teachers employed in the school, voting by secret ballot, vote in favor of inclusion of such school in the waiver request.

B. A governing authority requesting a waiver shall submit to the board a written waiver request that does all of the following:

(1) Identifies the specific laws, rules, regulations, and policies from which waiver is sought.

(2) Identifies the school or schools that will be covered by the waiver.

(3) Describes the policies and procedures that will be instituted as a substitute for the waived provisions.

(4) Describes how the proposed waiver will accomplish all of the following:

(a) Increase the quality of instruction for students.

(b) Improve the academic achievement of students.

(c) Improve teaching effectiveness within schools.

(5) Describes, for each school year, specific, measurable educational goals and the methods to be used annually to measure progress in meeting such goals.

Acts 2010, No. 749, §1, eff. June 29, 2010.



RS 17:4044 - Terms and conditions of waivers for low-performing schools

§4044. Terms and conditions of waivers for low-performing schools

A. The board shall require any low-performing school covered by a waiver to meet certain terms and conditions aimed at improving teacher effectiveness, quality of instruction, and student academic achievement. The governing authority of such school shall:

(1) Ensure the effectiveness of the school's teachers pursuant to Part II of Chapter 39 of Title 17 of the Louisiana Revised Statutes of 1950.

(2) Ensure the improvement of quality of instruction and student academic achievement by implementing one of the following four intervention options at each low-performing school covered by the waiver:

(a) Turnaround: Put in place new leadership and a majority of new staff, new governance, and improved instructional programs, and provide the school with sufficient operational flexibility such as the ability to select staff, control its budget as approved by the school's governing authority, and increase learning time.

(b) Restart: Convert the school to a charter school. However, every teacher employed in such school prior to its conversion to a charter school, who has been determined to be effective in accordance with the provisions of Part II of Chapter 39 of Title 17 of the Louisiana Revised Statutes of 1950, shall be given the option to remain at the school or to be reassigned by the governing authority to another school under its jurisdiction.

(c) School Closure: Close the school and place its students in a high-performing school within the district.

(d) Transformation: Hire a new principal and implement a suite of best practices including comprehensive instructional management reform and measures of effective teaching. The board shall not grant a waiver to a district that proposes to use this option for more than fifty percent of the low-performing schools covered by the waiver.

(3) A district that has implemented one or more of the interventions described in Paragraph (2) of this Subsection for its low-performing schools in the two academic years immediately preceding the waiver application is not eligible to receive a waiver for such schools unless both of the following apply:

(a) The school has met its statewide accountability growth target or surpassed the statewide growth average during such two-year period of implementation.

(b) The district agrees to implement any remaining conditions of school intervention as required by the board.

B. A school implementing any of the intervention options prescribed in Paragraph (A)(2) of this Section shall not be subject to transfer to the Recovery School District for the duration of the waiver period. Upon termination of the waiver, a school that has not met its growth targets as established by the school and district accountability system shall be transferred to the jurisdiction of the Recovery School District or the governing authority of such school shall enter into a memorandum of understanding with the Recovery School District which shall govern the operation of the school.

C. A school that entered into a memorandum of understanding with the Recovery School District prior to receipt of a waiver, and which upon expiration of the memorandum of understanding or termination of the waiver has not met its growth targets as established by the school and district accountability system, shall be transferred to the jurisdiction of the Recovery School District.

D. A school under the jurisdiction of the Recovery School District which has been granted a waiver, and upon termination of the waiver has not met its growth targets as established by the school and district accountability system, shall be subject to one of the following actions as determined by the board:

(1) A school that is directly operated by the Recovery School District shall be converted to a charter school. If the school is a charter school, the Recovery School District shall terminate the school's charter and enter into a contract with a new chartering group for the operation of the school. Such schools shall remain under the jurisdiction of the Recovery School District.

(2) The school shall be closed and its students transferred to a higher performing school within the Recovery School District.

Acts 2010, No. 749, §1, eff. June 29, 2010.



RS 17:4045 - Grant, denial, or extension of waivers

§4045. Grant, denial, or extension of waivers

A. If the requirements provided in this Chapter are met, the board may grant a waiver as requested or grant a waiver subject to specified modifications. The waiver shall be effective for a specified period of up to four years unless terminated sooner by the board.

B. The terms and conditions of any waiver granted pursuant to this Chapter shall be reduced to writing by and approved by the board and agreed to and signed by the superintendent, subject to the approval of the governing authority, in the manner prescribed by the board. The written document containing the terms and conditions of the waiver shall not constitute a contract between the board and the governing authority.

C. The board may, upon request from the governing authority and a recommendation from the department, extend the waiver period if it determines that the waiver has been effective in enabling the school to carry out the activities for which the waiver was requested and the waiver has contributed to improved quality of instruction and student academic achievement. Any such extension shall not prevent a school otherwise eligible from being subject to transfer to the Recovery School District.

Acts 2010, No. 749, §1, eff. June 29, 2010.



RS 17:4046 - Reporting requirements

§4046. Reporting requirements

A. The governing authority of any school that receives a waiver pursuant to this Chapter shall provide periodic reports on progress in achieving specific benchmarks set forth by the board and shall provide, upon the request of the board, periodic reports on the uses and effectiveness of the waiver.

B. Not later than March first of each year, the board shall submit a report to the Senate Committee on Education and the House Committee on Education:

(1) Summarizing the uses of waivers granted pursuant to this Chapter.

(2) Describing whether such waivers:

(a) Increased the quality of instruction to students.

(b) Improved the academic achievement of students.

(3) Recommending any proposed legislative changes, if district success in improving quality of instruction and academic achievement under a waiver indicates that changes in an existing provision of law would be appropriate for all districts.

Acts 2010, No. 749, §1, eff. June 29, 2010.



RS 17:4047 - Termination of waivers

§4047. Termination of waivers

A. The board shall terminate a waiver, either completely or with respect to individual schools, if the board determines that the performance of the schools has been inadequate to justify a continuation of the waiver or if the waiver is no longer necessary to achieve its original purposes.

B. The board shall terminate a waiver as applied to a low-performing school if the school has failed to implement the requirements set forth in R.S. 17:4044 within two years of the granting of the waiver and may terminate a waiver as applied to a low-performing school that has not met its statewide accountability growth targets for three consecutive years while under the waiver or has not met any other required condition or benchmark.

Acts 2010, No. 749, §1, eff. June 29, 2010.



RS 17:4048 - Rules

§4048. Rules

The board shall adopt and promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Chapter.

Acts 2010, No. 749, §1, eff. June 29, 2010.



RS 17:4049 - Other waiver provisions

§4049. Other waiver provisions

The provisions of this Chapter shall not be applicable to any waiver otherwise provided for by law or rule.

Acts 2010, No. 749, §1, eff. June 29, 2010.



RS 17:5001 - Taylor Opportunity Program for Students

CHAPTER 50. TAYLOR OPPORTUNITY PROGRAM FOR STUDENTS

PART I. GENERAL

SUBPART A. AWARDS

§5001. Taylor Opportunity Program for Students

As part of the Louisiana Taylor Opportunity Program for Students, the state shall provide financial assistance to any eligible student who enrolls on a full-time basis in an eligible college or university to pursue an academic undergraduate degree or skill or occupational training as defined by the administering agency including a vocational or technical education certificate or diploma program or a nonacademic undergraduate degree.

Acts 2015, No. 227, §1.



RS 17:5002 - Awards and amounts

§5002. Awards and amounts

A.(1) A student shall be eligible for an Opportunity, Performance, Honors, or TOPS-Tech Award based on his academic achievement.

(2) The award amount as provided for in Subsection B or D of this Section to a student enrolled in any given institution shall be equal to the award amount paid for a student at that institution during the 2016-2017 academic year unless the legislature, by law, increases the award amount.

B. Any student who is eligible for an Opportunity, Performance, or Honors Award pursuant to this Chapter and who has enrolled:

(1) In any public college or university in this state, shall be awarded by the state an amount determined by the administering agency to equal the tuition charged by the public college or university during the 2016-2017 academic year.

(2) At any regionally accredited independent college or university in the state which is a member of the Louisiana Association of Independent Colleges and Universities to pursue an academic undergraduate degree, shall be awarded by the state an amount to be determined by the administering agency to equal the weighted average of amounts paid under this Section for students attending public colleges and universities that offer academic undergraduate degrees at the baccalaureate level during the 2016-2017 academic year.

(3) In a school that has a valid and current certificate of registration issued by the Louisiana State Board of Cosmetology in accordance with law and that is accredited by an accrediting organization recognized by the United States Department of Education or in any proprietary school that has a valid and current license issued by the Board of Regents in accordance with law and that is accredited by an accrediting organization recognized by the United States Department of Education, shall be awarded by the state an amount determined by the administering agency to equal the weighted average of amounts paid under this Section for students attending public colleges and universities during the 2016-2017 academic year and who are enrolled in the permitted skill or occupational training, as may be applicable.

(4) In an out-of-state college or university that is specifically designed to accommodate deaf and hard-of-hearing students under R.S. 17:5027(C), shall be awarded an amount determined by the administering agency to equal the weighted average of amounts paid under this Section for students attending Louisiana public colleges and universities that offer academic undergraduate degrees during the 2016-2017 academic year.

C.(1) A student who is eligible for the Performance Award shall receive the sum of two hundred dollars per semester or four hundred dollars per academic year in addition to the amount provided for in Subsection B of this Section.

(2) A student who is eligible for the Honors Award shall receive the sum of four hundred dollars per semester or eight hundred dollars per academic year in addition to the amount provided for in Subsection B of this Section.

D.(1) Except as otherwise provided in this Subsection, a student who is eligible for a TOPS-Tech Award pursuant to this Chapter and who is enrolled:

(a) In an eligible public college or university that does not offer an academic undergraduate degree at the baccalaureate level in those associate's degree or other shorter-term training and education programs that are aligned to state workforce priorities as determined by the Board of Regents and the Louisiana Workforce Investment Council shall be awarded by the state an amount determined by the administering agency to equal the tuition charged by the college or university during the 2016-2017 academic year. If the Board of Regents and the Louisiana Workforce Investment Council determine that a program is no longer aligned with those priorities, an otherwise eligible student who had previously received an award and enrolled in that program may continue to use the award.

(b) In an eligible college or university other than as provided for in Subparagraph (a) of this Paragraph in those associate's degree or other shorter-term training education programs that are aligned to state workforce priorities as determined by the Board of Regents and the Louisiana Workforce Investment Council shall be awarded by the state an amount determined by the administering agency to equal the weighted average of amounts paid to students attending an eligible public college or university that does not offer an academic undergraduate degree at the baccalaureate level during the 2016-2017 academic year. If the Board of Regents and the Louisiana Workforce Investment Council determine that a program is no longer aligned with those priorities, an otherwise eligible student who had previously received an award and enrolled in that program may continue to use the award.

(2) A student who graduated prior to the 2016-2017 school year, who is eligible for a TOPS-Tech Award pursuant to this Chapter, and who is enrolled:

(a) In an eligible college or university that does not offer an academic undergraduate degree at the baccalaureate level shall be awarded by the state an amount determined by the administering agency to equal the tuition charged by the college or university during the 2016-2017 academic year.

(b) In an eligible college or university other than as provided for in Subparagraph (a) of this Paragraph shall be awarded by the state an amount determined by the administering agency to equal the weighted average of amounts paid to students attending an eligible public college or university that does not offer an academic undergraduate degree at the baccalaureate level during the 2016-2017 academic year.

E.(1) No student shall be eligible for tuition payment pursuant to this Section for the Opportunity Award, the Performance Award, or the Honors Award for more than eight semesters or an equivalent number of units in an eligible institution which operates on a schedule based on units other than semesters, unless an extension is granted by the administering agency in accordance with its rules.

(2) No student shall be eligible for tuition payment pursuant to this Section for the TOPS-Tech Award for more than two years unless an extension is granted by the administering agency in accordance with its rules.

(3)(a) Any student receiving an Opportunity, Performance, or Honors Award who successfully completes an academic undergraduate degree in less than the eight semesters or its equivalent of award benefits provided by this Subsection shall be eligible to continue to receive all applicable award benefits, in accordance with the limitations as specified in Subparagraph (b) of this Paragraph, for any remaining semester or semesters or the equivalent thereof of eligibility not used to obtain the undergraduate degree if the student pursues a postgraduate academic degree at an eligible institution and the student continues to meet all academic and other requirements provided by this Section and by rule of the administering agency for continued receipt of the award as an undergraduate except as such requirements, including requirements provided by this Section for undergraduate students, may be modified by the administering agency as necessary to apply such requirements to postgraduate study.

(b) In developing rules to implement this Paragraph, the administering agency shall establish reasonable time lines and deadlines for receipt of any information required to implement this Paragraph both for current and subsequent students receiving Opportunity, Performance, or Honors awards and for any student previously receiving such an award who successfully completed an academic undergraduate degree in less than eight semesters. Such rules shall also provide for appropriate notice to all such students of the time lines, deadlines, and rules governing implementation of this Paragraph.

(c) The amount of the award benefits as provided for in Subparagraph (a) of this Paragraph shall not exceed the amounts determined by the administering agency to equal the tuition charged for the postgraduate study or for undergraduate full-time enrollment charged by the highest cost public college university in the state, whichever amount is less.

F. No student shall receive a grant pursuant to this Section in an amount greater than the tuition charged by the institution attended or, if the student is the recipient of a Performance or an Honors Award as provided for in Subsection C of this Section, the amount stipulated therein. The institution shall credit any amount in excess of the cost of tuition to the student's account to pay room and board or other cost of attendance.

G. In lieu of the payment of tuition as provided in this Section, any student participating in the program provided by R.S. 29:36.1 for persons serving in the Louisiana National Guard shall receive the tuition exemption as provided therein. However, in addition to any other payments provided for by R.S. 29:36.1:

(1) For any student who is participating in the tuition exemption program provided by R.S. 29:36.1 and who also meets the qualifications provided in this Section for receipt of an Opportunity Award or a TOPS-Tech Award, the state shall pay on behalf of such student a sum of three hundred dollars per semester or six hundred dollars per academic year to be applied toward the cost of books and other instructional materials.

(2) For any student who is participating in the tuition exemption program provided by R.S. 29:36.1 and who also meets the qualifications provided in this Section for receipt of a Performance Award, the state shall pay on behalf of the student a sum of three hundred dollars per semester or six hundred dollars per academic year to be applied toward the cost of books and other instructional materials plus the sum of four hundred dollars per semester or eight hundred dollars per academic year for other educational expenses as defined by the Louisiana Student Financial Assistance Commission.

(3) For any student who is participating in the tuition exemption program provided by R.S. 29:36.1 and who also meets the qualifications provided in this Section for receipt of an Honors Award, the state shall pay on behalf of the student a sum of three hundred dollars per semester or six hundred dollars per academic year to be applied toward the cost of books and other instructional materials plus the sum of eight hundred dollars per semester or one thousand six hundred dollars per academic year for other educational expenses as defined by the Louisiana Student Financial Assistance Commission.

Acts 2015, No. 227, §1; Acts 2015, No. 230, §2, eff. June 23, 2015; Acts 2016, No. 18, §1, eff. May 9, 2016.



RS 17:5003 - Eligibility

§5003. Eligibility

To be eligible for an award, a student shall meet all applicable initial eligibility requirements.

Acts 2015, No. 227, §1.



RS 17:5021 - Louisiana high school graduation

SUBPART B. INITIAL ELIGIBILITY REQUIREMENTS

§5021. Louisiana high school graduation

A.(1) Except as otherwise provided by Subsection B of this Section, to be eligible for an award pursuant to this Chapter, a student shall be certified as provided in this Chapter to have graduated from a public high school or a nonpublic high school which has been approved by the State Board of Elementary and Secondary Education.

(2)(a) For a student graduating from a Louisiana nonpublic high school to be eligible for an award under this Chapter, beginning with applicants who graduate from a nonpublic high school during the 1999-2000 school year, the nonpublic high school from which the student graduates shall be approved by the State Board of Elementary and Secondary Education pursuant to R.S. 17:11 and, in addition, shall meet the standards required by the board for the students in such school to be eligible to receive from the state the benefit of appropriations for such items as transportation, textbooks, and administrative cost reimbursement.

(b) Notwithstanding the requirements of Subparagraph (a) of this Paragraph, those nonpublic high schools that, not later than May 15, 2000, were approved by the State Board of Elementary and Secondary Education pursuant to R.S. 17:11 and applied for and had their application forwarded by the state Department of Education seeking the approval necessary for the students in such school to be eligible to receive from the state the benefits of appropriations for such items as transportation, textbooks, and administrative cost reimbursement shall have until the 2003-2004 school year to meet the latter requirement in order for the graduates from such high school to be eligible for an award under this Chapter.

B. Students funded through the Louisiana minimum foundation program and who are attending any high school in an adjoining state pursuant to an agreement in effect as of June 4, 1994, between the parish school system and the local governing authority of the school in the adjoining state shall be considered as having graduated from a state-approved nonpublic high school.

Acts 2015, No. 227, §1.



RS 17:5022 - Citizenship requirements

§5022. Citizenship requirements

A. Except as otherwise provided by this Section, to be eligible for an award pursuant to this Chapter, a student shall be a citizen of the United States.

B. The following students shall be deemed to satisfy the citizenship requirement of this Section:

(1) A student who is not a citizen of the United States but who is eligible to apply for such citizenship, if within sixty days after the date the student attains the age of majority, the student applies to become a citizen of the United States and obtains such citizenship within one year after the date of application.

(2)(a) A student graduating from high school who is not a citizen of the United States but who is the child of a non-United States citizen who is either serving in a branch of the United States Armed Forces or has been honorably discharged from a branch of the United States Armed Forces.

(b) The provisions of Subparagraph (a) of this Paragraph shall not apply to a student who graduates from high school prior to the 2018-2019 school year.

(3) A student who graduates from high school during the 2002-2003 school year or thereafter, who is not a citizen of the United States but who is a permanent resident as defined by the United States Citizenship and Immigration Service, and who is eligible to apply for United States citizenship.

C. An award under this Chapter shall be reinstated for any student who was determined eligible prior to the 2002-2003 school year, and such award was subsequently canceled due solely to that student's failure to become a United States citizen within one year after the date of the application, provided the student is a permanent resident, as defined by the United States Immigration and Naturalization Service, and is eligible to apply for United States citizenship or is now a United States citizen.

D. This Section is not applicable to a student who graduated from high school prior to the 1999-2000 school year.

Acts 2015, No. 227, §1; Acts 2015, No. 403, §7.



RS 17:5023 - Residency requirements

§5023. Residency requirements

A. Except as provided by Subsection D of this Section, to be eligible for an award pursuant to this Chapter, an independent student, as defined by the administering agency, shall have been a resident of Louisiana during the twenty-four months preceding the date of the student's graduation from high school. However, an independent student who graduated from a public or approved nonpublic high school in this state in the 2002-2003 school year or thereafter meets the requirements of this Section if he actually resided or lived in this state for the period of his last two full years of high school culminating in graduation as certified by the high school.

B. Except as provided by Subsection D of this Section, to be eligible for an award pursuant to this Chapter, a dependent student, as defined by the administering agency, shall meet one of the following requirements:

(1) He has a parent or court-ordered custodian who is a resident of Louisiana during the twenty-four months preceding the date of the student's graduation from high school.

(2) He is the dependent child of a resident of Louisiana on active duty with the United States Armed Forces who is stationed outside Louisiana but who claims Louisiana as his official state of legal residence and who has filed a Louisiana state income tax return for the most recent two years.

(3) If he graduated from a public or approved nonpublic high school in this state in the 2002-2003 school year or thereafter, he actually resided or lived in this state for the period of his last two full years of high school culminating in graduation as certified by the high school.

(4) He is the dependent child of a nonresident of Louisiana on active duty with the United States Armed Forces who is stationed in Louisiana under permanent change of station orders and who not later than one hundred eighty days after reporting to such station changes his military personnel records to establish Louisiana as his official state of legal residence and complies with Louisiana income tax laws and regulations for the time period while stationed in Louisiana.

C. Residency shall be demonstrated by proof of the following as required by the administering agency or by other proof required by the administering agency by rule:

(1) If registered to vote, is registered in Louisiana.

(2) If licensed to drive a motor vehicle, is in possession of a Louisiana driver's license.

(3) If owning a motor vehicle located within Louisiana, is in possession of Louisiana registration for that vehicle.

(4) If earning an income, has filed a Louisiana state income tax return and has complied with state income tax laws and regulations.

D.(1) Any student who is the dependent child of a member of the United States Armed Forces who is not a resident of this state, is living in this state under permanent change of station orders but does not claim Louisiana as his state of legal residence, who graduates from a public or approved nonpublic high school in this state in the 2000-2001 academic school year or thereafter shall meet the requirements of this Section if he actually lives in this state for the period of his last two full years of high school culminating in graduation as certified by the high school.

(2)(a) Any displaced student as defined by R.S. 17:5101(A)(2) who graduates from an out-of-state school during the 2006-2007 school year and is awarded a Louisiana Distance Diploma issued by the Department of Education shall meet the requirements of this Section if he actually resided in Louisiana during his entire tenth grade year of high school and was enrolled for such time in an eligible Louisiana high school or, for dependent students, if the displaced student has a parent or court-ordered custodian who actually resided in a parish listed in R.S. 17:5101(A)(2)(a) for at least the twelve months prior to August 26, 2005, or in a parish listed in R.S. 17:5101(A)(2)(b) for at least the twelve months prior to September 20, 2005.

(b) A displaced student who meets the residency requirement of this Paragraph shall not be required to have for the respective awards a higher minimum composite score on the ACT or on the SAT than required for a student who graduates from an eligible Louisiana high school provided such student has, for Opportunity awards, a cumulative high school grade point average on all courses on the high school transcript of at least 2.50 calculated on a 4.00 scale or, for Performance and Honors awards, a cumulative high school grade point average on all courses on the high school transcript of at least 3.50 calculated on a 4.00 scale.

(3)(a) Any dependent student graduating from an out-of-state high school during the 2006-2007 school year whose parent or court-ordered custodian was a member of the United States Armed Forces who, in the year 2006, moved from Louisiana under a permanent change of station orders and retired from the armed forces, and changed his military personnel records to reflect a change of his state of legal residence from Louisiana to another state, shall meet the requirements of this Section, provided that such parent or court-ordered custodian changes his military personnel records from the other state to reestablish Louisiana as his state of legal residence no later than July 1, 2007, and has filed a Louisiana state income tax return for the two years preceding the date of the dependent's graduation from high school.

(b) Any dependent student who meets the requirements of this Paragraph shall qualify for an award under this Chapter if the student has a composite score on the 1990 version of the ACT which is at least two points higher than that required by this Section for a student graduating from a Louisiana public high school or nonpublic high school which has been approved by the State Board of Elementary and Secondary Education or an equivalent concordant value on an enhanced or revised version of such test or on the SAT.

Acts 2015, No. 227, §1.



RS 17:5024 - Academic requirements

§5024. Academic requirements

A.(1) Except as otherwise provided by this Subsection, students shall meet the following minimum grade point average requirements, calculated on a 4.00 scale using only the grades obtained by the student in completing the core curriculum requirements established by this Chapter, for the respective awards:

(a) For an Opportunity Award, a minimum cumulative grade point average of 2.50.

(b) For a Performance Award, a minimum cumulative grade point average of 3.25.

(c) For an Honors Award, a minimum cumulative grade point average of 3.50.

(d) For a TOPS-Tech Award, a minimum cumulative grade point average of 2.50.

(2)(a) For a student who graduated prior to the 2002-2003 school year, the minimum cumulative grade point average shall be calculated by using the grades obtained by the student in completing all classes taken.

(b) For a student who graduated prior to the 2007-2008 school year, the minimum cumulative high school grade point average necessary for such student to be eligible for a Performance Award or Honors Award shall be 3.50 on a 4.00 scale.

(c)(i) For a student who graduated during or after the 2007-2008 school year but prior to the 2020-2021 school year, the minimum cumulative high school grade point average necessary for such student to be eligible for an Opportunity Award shall be 2.50 on a 4.00 scale.

(ii) For a student who graduated during or after the 2007-2008 school year but prior to the 2020-2021 school year, the minimum cumulative high school grade point average necessary for such student to be eligible for a Performance Award shall be 3.00 on a 4.00 scale.

(iii) For a student who graduated during or after the 2007-2008 school year but prior to the 2020-2021 school year, the minimum cumulative high school grade point average necessary for such student to be eligible for an Honors Award shall be 3.00 on a 4.00 scale.

(3)(a) The calculation of the minimum cumulative grade point average specified in Paragraph (1) of this Subsection shall utilize a five-point scale for grades earned in certain Advanced Placement courses, International Baccalaureate courses, gifted and talented courses, honors courses, articulated courses for college credit, and dual enrollment courses as approved by the Board of Regents and the State Board of Elementary and Secondary Education, which may result in a student earning a cumulative grade point average that exceeds 4.00. For such courses, five quality points shall be assigned to a letter grade of "A", four quality points shall be assigned to a letter grade of "B", three quality points shall be assigned to a letter grade of "C", two quality points shall be assigned to a letter grade of "D", and zero quality points shall be assigned to a letter grade of "F".

(b) The provisions of Subparagraph (a) of this Paragraph do not apply to students who graduated prior to the 2017-2018 school year.

B.(1) Except as otherwise provided by this Subsection, a student shall earn the following minimum test scores for the respective awards:

(a) For an Opportunity Award, a composite score on the 1990 version of the ACT which is at least equal to or higher than the state's average composite score, truncated to a whole number, reported for the prior year but never less than twenty or an equivalent concordant value on an enhanced or revised version of such test or on the SAT.

(b) For a Performance Award, a composite score on the 1990 version of the ACT of twenty-three or higher or an equivalent concordant value on any enhanced or revised version of such test or on the SAT.

(c) For an Honors Award, a score of twenty-seven or higher on the 1990 version of the ACT or an equivalent concordant value on any enhanced or revised version of such test or on the SAT.

(d) For a TOPS-Tech Award, a composite score on the specified ACT of seventeen or higher or an equivalent concordant value on any enhanced or revised version of such test or on the SAT. The student may, as an alternative requirement, have attained a silver level score on the assessments of the ACT WorkKeys system.

(2)(a) For a student who graduated prior to the 2010-2011 school year, the ACT WorkKeys system is not an alternative assessment for establishing eligibility for a TOPS-Tech Award.

(b) For a student who graduated prior to the 2000-2001 school year, the minimum ACT score for a TOPS-Tech Award is nineteen.

C. A student who graduated after the 2002-2003 school year but prior to the 2006-2007 school year is eligible to receive a Performance Award pursuant to this Chapter if he meets the other requirements of this Chapter and each of the following conditions is met:

(1) The student has a composite score on the 1990 version of the ACT of twenty-four or higher or an equivalent concordant value on any enhanced or revised version of such test or on the SAT.

(2) The student achieved a minimum cumulative high school grade point average of 3.00 on a 4.00 scale when calculated in accordance with applicable rules adopted by the administering agency and such calculation is based on ten or more of the grades being grades for completion of honors curriculum courses, gifted curriculum courses, or advanced placement courses, or any combination of such courses, and the high school awards grades for such courses on a 4.0 scale or higher.

Acts 2015, No. 227, §1; Acts 2016, No. 18, §1, eff. May 9, 2016; Acts 2016, No. 388, §1, eff. June 5, 2016.



RS 17:5025 - High school core curriculum requirements; Opportunity, Performance, Honors Awards

§5025. High school core curriculum requirements; Opportunity, Performance, Honors Awards

To be eligible for an Opportunity, Performance, or Honors Award pursuant to this Chapter, a student who graduates during or after the 2017-2018 school year shall have successfully completed a core curriculum which consists of nineteen units of high school course work as follows:

(1) English - Four Units

(a) English I.

(b) English II.

(c) One unit chosen from the following: English III, AP English Language Arts and Composition, or English III IB (Language A or Literature and Performance).

(d) One unit chosen from the following: English IV, AP English Literature and Composition, or English IV IB (Language A or Literature and Performance).

(2) Mathematics - Four Units

(a) Algebra I (one unit), Geometry (one unit), and Algebra II (one unit). Integrated Mathematics I, Integrated Mathematics II, and Integrated Mathematics III may be substituted for the Algebra I, Geometry, and Algebra II sequence.

(b) One unit chosen from the following: Algebra III; Advanced Math Functions and Statistics, Advanced Math-Pre-Calculus, Pre-Calculus, or Math Methods I IB (Mathematical Studies SL); Calculus, AP Calculus AB, or Math Methods II IB (Mathematics SL); AP Calculus BC; Probability and Statistics or AP Statistics; IB Further Mathematics HL; IB Mathematics HL.

(3) Science - Four Units

(a) Biology I.

(b) Chemistry I.

(c) Two units chosen from the following: Earth Science; Environmental Science; Physical Science; Agriscience I and Agriscience II (one unit combined); Chemistry II, AP Chemistry, or IB Chemistry II; AP Environmental Science or IB Environmental Systems; Physics I, AP Physics B, or IB Physics I; AP Physics C: Electricity and Magnetism, AP Physics C: Mechanics, or IB Physics II; AP Physics I and AP Physics II; Biology II, AP Biology, or IB Biology II.

(4) Social Studies - Four Units

(a) One unit chosen from the following: U.S. History, AP US History, or IB US History.

(b) One unit chosen from the following: Civics, Government, AP US Government and Politics: Comparative, AP US Government and Politics: United States.

(c) Two units chosen from the following: Western Civilization, European History, or AP European History; World Geography, AP Human Geography, or IB Geography; World History, AP World History, or World History IB; History of Religion; IB Economics, Economics, AP Macroeconomics, or AP Microeconomics.

(5) Foreign Language - two units in the same language, which may include the following: AP Chinese Language and Culture, AP French Language and Culture, AP German Language and Culture, AP Italian Language and Culture, AP Japanese Language and Culture, AP Latin, AP Spanish Language and Culture, French IV IB, French V IB, Spanish IV IB, and Spanish V IB.

(6) Art - one unit chosen from the following: Performance course in Music, Dance, or Theatre; Fine Arts Survey; Art I, II, III, and IV; Talented Art I, II, III, and IV; Talented Music I, II, III, and IV; Talented Theater Arts I, II, III, and IV; Speech III and Speech IV (one unit combined); AP Art History; AP Studio Art: 2-D Design; AP Studio Art: 3-D Design; AP Studio Art: Drawing; AP Music Theory; Film Study I IB; Film Study II IB; Music I IB; Music II IB; Art Design III IB; Art Design IV IB; Theatre I IB; or Drafting.

(7) For the purposes of this Section, any core curriculum course that is taken by a student who has been identified as gifted pursuant to State Board of Elementary and Secondary Education policy and that is taken in fulfillment of the student's Individualized Education Plan shall be considered a gifted course and shall fulfill the core curriculum requirement in its given subject area.

Acts 2015, No. 227, §1.



RS 17:5025.1 - High school core curriculum requirements; Opportunity, Performance, Honors; students graduating prior to 2007-2008 school year

§5025.1. High school core curriculum requirements; Opportunity, Performance, Honors; students graduating prior to 2007-2008 school year

To be eligible for an Opportunity, Performance, or Honors Award pursuant to this Chapter, a student who graduated from high school prior to the 2007-2008 school year shall have successfully completed a core curriculum which consists of sixteen and one-half units of high school course work as follows:

(1) English I, II, III, and IV (four units).

(2) Algebra I (one unit) or Applied Algebra 1A and 1B (two units) and Algebra II (one unit).

(3) Geometry, Trigonometry, Calculus, or comparable Advanced Mathematics (one unit; however, Trigonometry is not an option for meeting this requirement for students graduating after the 2004-2005 school year).

(4) Biology (one unit).

(5) Chemistry (one unit).

(6) Earth Science, Environmental Science, Physical Science, Biology II, Chemistry II, Physics, Physics II, Physics for Technology, or Agriscience I and II (both for one unit) (one unit).

(7) American History (one unit).

(8) World History, Western Civilization, or World Geography (one unit).

(9) Civics and Free Enterprise (one unit combined) or Civics (one unit, nonpublic).

(10) Fine Arts Survey (one unit).

(11) Foreign Language (two units in a single language; however, one unit for students graduating from high school during the 1996-1997 or 1997-1998 school year).

(12) Computer Science, Computer Literacy, or Business Computer Applications (one-half unit; or substitute at least one-half unit of an elective course related to computers that is approved by the State Board of Elementary and Secondary Education; or substitute at least one-half unit as an elective from among the other subjects listed in this core curriculum).

Acts 2015, No. 227, §1.



RS 17:5025.2 - High school core curriculum requirements; Opportunity, Performance, Honors; students graduating 2007-2008 through 2012-2013

§5025.2. High school core curriculum requirements; Opportunity, Performance, Honors; students graduating 2007-2008 through 2012-2013

To be eligible for an Opportunity, Performance, or Honors Award pursuant to this Chapter, a student who graduated from high school during or after the 2007-2008 school year but not later than the 2012-2013 school year shall have successfully completed a core curriculum which consists of seventeen and one-half units of high school course work as follows:

(1) English I, II, III, and IV (four units).

(2) Algebra I (one unit) or Applied Algebra 1A and 1B (two units) and Algebra II (one unit).

(3) Geometry, Calculus, or comparable Advanced Mathematics (one unit).

(4) Biology (one unit).

(5) Chemistry (one unit).

(6) Earth Science, Environmental Science, Physical Science, Biology II, Chemistry II, Physics, Physics II, Physics for Technology, or Agriscience I and II (both for one unit) (one unit).

(7) American History (one unit).

(8) World History, Western Civilization, or World Geography (one unit).

(9) Civics and Free Enterprise (one unit combined) or Civics (one unit, nonpublic).

(10) Fine Arts Survey (one unit; or substitute two units of performance courses in music, dance, or theater; or substitute two units of visual art courses; or substitute two units of studio art courses; or substitute one unit as an elective from among the other subjects listed in this core curriculum).

(11) Foreign Language (two units in a single language; however students graduating from high school during the 1996-1997 school year or the 1997-1998 school year are required to have only one unit).

(12) Computer Science, Computer Literacy, or Business Computer Applications (one-half unit; or substitute at least one-half unit of an elective course related to computers that is approved by the State Board of Elementary and Secondary Education; or substitute at least one-half unit as an elective from among the other subjects listed in this core curriculum).

(13) At least one unit as an elective from among the following math subjects: Geometry, Calculus, or approved advanced math substitute, or the following science subjects: Biology II, Chemistry II, Physics or Physics II.

Acts 2015, No. 227, §1.



RS 17:5025.3 - High school core curriculum requirements; Opportunity, Performance, Honors; students graduating 2013-2014 through 2016-2017 school years

§5025.3. High school core curriculum requirements; Opportunity, Performance, Honors; students graduating 2013-2014 through 2016-2017 school years

To be eligible for an Opportunity, Performance, or Honors Award, a student who graduated from high school during or after the 2013-2014 school year but not later than the 2016-2017 school year shall have successfully completed a core curriculum which consists of nineteen units of high school course work as follows:

(1) English I, II, III, and IV (four units).

(2) Algebra I (one unit) or Applied Algebra 1A and 1B (two units) and Algebra II (one unit).

(3) Geometry, Calculus, or comparable Advanced Mathematics (two units).

(4) Biology (one unit).

(5) Chemistry (one unit).

(6) Earth Science, Environmental Science, Physical Science, Biology II, Chemistry II, Physics, Physics II, Physics for Technology, or Agriscience I and II (both for one unit) (two units).

(7) American History (one unit).

(8) World History, Western Civilization, World Geography, or History of Religion (two units).

(9) Civics and Free Enterprise (one unit combined) or Civics (one unit, nonpublic).

(10) Fine Arts Survey (one unit or substitute one unit of a performance course in music, dance, or theater; or substitute one unit of a visual art course; or substitute one unit of a studio art course; or substitute one unit of drafting).

(11) Foreign Language (two units in a single language).

Acts 2015, No. 227, §1.



RS 17:5026 - High school core curriculum requirements; TOPS-Tech

§5026. High school core curriculum requirements; TOPS-Tech

A. Except as otherwise provided by this Section, to be eligible for a TOPS-Tech Award pursuant to this Chapter, the student shall have successfully completed the core curriculum requirements of R.S. 17:5025 or 5025.3 or the core curriculum defined as follows:

(1) English - Four Units

(a) English I.

(b) English II.

(c) Two or more units from the following: English III, English IV, AP or IB English courses, Business English, Technical Writing, or comparable Louisiana Technical College courses offered by Jump Start regional teams as approved by the State Board of Elementary and Secondary Education.

(2) Math - Four Units

(a) Algebra I (one unit); or both Algebra I, Part 1 and Algebra I, Part 2; or an applied or hybrid algebra course.

(b) Three or more units from the following: Geometry, Algebra II, Math Essentials, Financial Literacy, Business Math, Algebra III, Advanced Math - Functions and Statistics, Advanced Math - Pre-Calculus, Pre-calculus, or comparable Louisiana Technical College courses offered by Jump Start regional teams as approved by the State Board of Elementary and Secondary Education. Integrated Mathematics I, II, and III may be substituted for Algebra I, Geometry, and Algebra II, and shall equal three mathematics credits.

(3) Science - Two Units

(a) Biology.

(b) One unit from the following: Chemistry I, Earth Science, Environmental Science, Agriscience I and Agriscience II (both for one unit), Physical Science, or AP or IB science courses.

(4) Social Studies - Two Units

(a) One unit from the following: U.S. History, AP U.S. History, or IB U.S. History.

(b) One unit from the following: Civics, Government, AP U.S. Government and Politics: Comparative, or AP U.S. Government and Politics: United States.

(5) At least nine credits in Jump Start course sequences, workplace experiences, and credentials. A student shall complete a regionally designed series of Career and Technical Education Jump Start coursework and workplace-based learning experiences leading to a statewide or regional Jump Start credential. This shall include courses and workplace experiences specific to the credential, courses related to foundational career skills requirements in Jump Start, and other courses, including career electives, that the Jump Start regional team determines are appropriate for the career major.

B. For a student graduating during or prior to the 2001-2002 school year, to be eligible for a TOPS-Tech Award pursuant to this Chapter, the student shall have successfully completed a core curriculum requirements of Subsection A of this Section or of R.S. 17:5025.3 or the core curriculum defined as follows:

(1) English I, II, III, and IV (four units, or substitute one unit of Business English for English IV).

(2) Algebra I (one unit) or Applied Algebra 1A and 1B (two units) and Algebra II (one unit).

(3) Geometry or Applied Geometry, Trigonometry, Calculus, or comparable Advanced Mathematics (one unit).

(4) Biology (one unit).

(5) Chemistry or Applied Physics (one unit).

(6) Earth Science, Environmental Science, Agriscience I and II (both for one unit), Physical Science, Biology II, Chemistry II, Physics, Physics II, or Physics for Technology (one unit).

(7) American History (one unit).

(8) World History, Western Civilization, or World Geography (one unit).

(9) Civics and Free Enterprise (one unit combined) or Civics (one unit, nonpublic).

(10) Fine Arts Survey or any approved vocational course in the areas of Agriscience, Business Education, Family and Consumer Science, Health Occupations, Marketing Education, Technology Education, or Trade and Industrial Education (one unit); or substitute two units of performance courses in music, dance, or theater; or substitute two units of visual art courses; or substitute two units of studio art courses; or substitute one unit as an elective from among the other subjects listed in this core curriculum.

(11) Foreign Language (one unit for students graduating from high school during the 1996-1997 school year or the 1997-1998 school year; two units in a single language for students graduating from high school during the 1998-1999 school year and thereafter) or Technical Writing, Speech I, or Speech II (two units).

(12) Computer Science, Computer Literacy, or Business Computer Applications (one-half unit; or substitute at least one-half unit of an elective course related to computers that is approved by the State Board of Elementary and Secondary Education; or substitute at least one-half unit as an elective from among the other subjects listed in this core curriculum).

C. For a student graduating after the 2001-2002 school year but prior to the 2017-2018 school year to be eligible for a TOPS-Tech Award pursuant to this Chapter, the student shall have successfully completed the core curriculum requirements of R.S. 17:5025 or 5025.3 or the core curriculum defined as follows:

(1) English I, II, III, and IV (four units, or substitute one unit of Business English for English IV).

(2) Algebra I (one unit); or both Algebra I, Part 1 and Algebra I, Part 2; or both Applied Mathematics I and Applied Mathematics II.

(3) Geometry, Applied Mathematics III, Algebra II, Financial Mathematics, Advanced Mathematics I, Advanced Mathematics II, Discrete Mathematics, or Probability and Statistics (two units). Integrated Mathematics I, II, and III may be substituted for Algebra I, Geometry, and Algebra II, and shall be considered the equivalent of the three required math units.

(4) Biology (one unit).

(5) Earth Science, Environmental Science, Agriscience I and II (both for one unit), Physical Science, Integrated Science, Biology II, Chemistry or Applied Chemistry, Chemistry II, Physics, Physics II, or Physics for Technology (two units).

(6) American History (one unit).

(7) World History, Western Civilization, or World Geography (one unit).

(8) Civics and Free Enterprise (one unit combined) or Civics (one unit, nonpublic).

(9) Remaining core courses shall be selected from one of the following options:

(a) OPTION 1, consisting of four units as follows:

(i) Fine Arts Survey (one unit) or drafting (one unit) or substitute two units of performance courses in music, dance, or theater; or substitute two units of visual art courses; or substitute two units of studio art courses; or a course from the career and technical program of studies that is approved by the State Board of Elementary and Secondary Education; or substitute one unit as an elective from among the other subjects listed in this core curriculum.

(ii) Foreign Language, Technical Writing, Speech I, or Speech II (two units).

(iii) One unit from the secondary computer education program of studies that is approved by the State Board of Elementary and Secondary Education.

(b) OPTION 2, consisting of six units required as a concentration under the career options law, R.S. 17:183.1 et seq., as follows:

(i) At least four units in a career major comprised of a sequence of related specialty courses.

(ii) At least two units in related or technical fields, including credit in a basic computer course.

Acts 2015, No. 227, §1; Acts 2015, No. 403, §3.



RS 17:5027 - Postsecondary institution enrollment

§5027. Postsecondary institution enrollment

A.(1) Except as otherwise provided by this Section, to be eligible for an award pursuant to this Chapter, the student shall enroll in an eligible college or university as a first-time freshman not later than the semester, excluding summer semesters or sessions, immediately following the first anniversary of the date that the student graduated from high school.

(2) The administering agency may grant exceptions to Paragraph (1) of this Subsection for cause.

(3) A student who joins the United States Armed Forces within one year after graduating from high school meets the eligibility requirement of this Section if he enrolls in an eligible college or university as a first-time freshman not later than the semester, excluding summer semesters or sessions, immediately following the fifth anniversary of the date that the student graduated from high school; however, effective for the 1996-1997 school year and thereafter, if, on or prior to the fifth anniversary of the date that the student graduated from high school, the student reenlists in the United States Armed Forces and maintains continuous active duty, the five-year period shall be extended to the semester immediately following the one-year anniversary of the student's separation from active duty service.

B. "Eligible college or university" means a public college or university in this state or a regionally accredited independent college or university in the state that is a member of the Louisiana Association of Independent Colleges and Universities.

C. Notwithstanding any provision of Subsection B of this Section, any student who meets all applicable initial and continuing program eligibility requirements of this Chapter for an Opportunity, Performance, or Honors Award may use such award at an out-of-state nonpublic college or university when each of the following conditions is met:

(1) The college or university is accredited by a regional accrediting organization recognized by the United States Department of Education.

(2) All programs and services at the college or university are specifically designed to accommodate deaf and hard-of-hearing students.

(3) Deaf and hard-of-hearing students comprise the majority of students enrolled at the college or university at the undergraduate level.

(4) The award recipient meets the admission requirements of the college or university that are applicable to deaf and hard-of-hearing students.

(5) The initial program award is made to the student for the 2005-2006 award year or thereafter.

(6) The college or university provides to the administering agency such information as would otherwise be required by the agency for program administration purposes from an eligible Louisiana college or university if the student was enrolled in such Louisiana institution.

D.(1) Effective for the 2009-2010 award year and thereafter, for purposes of the TOPS-Tech Award as provided by this Chapter, the term "eligible colleges and universities" shall include any school that has a valid and current certificate of registration issued by the Louisiana State Board of Cosmetology in accordance with law and that is accredited by an accrediting organization recognized by the United States Department of Education and any proprietary school that has a valid and current license issued by the Board of Regents in accordance with law and that is accredited by an accrediting organization recognized by the United States Department of Education. Such a school also shall comply with all other applicable provisions of this Chapter and rules adopted by the administering agency relative to a college or university being initially eligible and remaining eligible for program purposes.

(2) Effective for the 2010-2011 award year and thereafter, a student who is the recipient of an Opportunity, Performance, or Honors award and who pursues skill or occupational training as defined by the administering agency, including a vocational or technical education certificate or diploma program or a nonacademic undergraduate degree, may use the award at any school that has a valid and current certificate of registration issued by the Louisiana State Board of Cosmetology in accordance with law and that is accredited by an accrediting organization recognized by the United States Department of Education and at any proprietary school that has a valid and current license issued by the Board of Regents in accordance with law and that is accredited by an accrediting organization recognized by the United States Department of Education. Such a school shall comply with all other applicable provisions of this Chapter and rules adopted by the administering agency relative to a college or university being initially eligible and remaining eligible for program purposes.

Acts 2015, No. 227, §1.



RS 17:5028 - Other student eligibility requirements

§5028. Other student eligibility requirements

A. To be eligible for an award pursuant to this Chapter, a student shall not have any criminal conviction, except for misdemeanor traffic violations and, if the student has been in the United States Armed Forces and has separated from such service, he shall have received an honorable discharge or general discharge under honorable conditions.

B. The student shall apply for a federal grant prior to receiving a grant of state funds under this Section unless the student can demonstrate that he does not qualify for federal grant aid.

Acts 2015, No. 227, §1.



RS 17:5029 - Alternative initial eligibility requirements

§5029. Alternative initial eligibility requirements

A. A student who graduates from an out-of-state high school shall be eligible to receive an award pursuant to this Chapter if each of the following conditions is met:

(1) The student has been certified by the principal or headmaster to have met one of the following criteria:

(a) The student graduated during the 1996-1997 school year or thereafter from an out-of-state high school that has been approved by the appropriate state educational agency in the state in which the school is located.

(b) The student graduated from an out-of-state high school that is accredited by the Southern Association of Colleges and Schools and that meets the standards adopted by the State Board of Elementary and Secondary Education for approval of nonpublic schools in Louisiana.

(c) The student graduated during the 2002-2003 school year or thereafter from an out-of-state high school that is accredited by a regional accrediting organization recognized by the United States Department of Education and that meets the standards adopted by the State Board of Elementary and Secondary Education for approval of nonpublic schools in Louisiana.

(d) The student graduated from a high school that has been approved by the United States Department of Defense.

(e) The student graduated during the 2009-2010 school year or thereafter with an International Baccalaureate Diploma from an out-of-state high school approved by the International Baccalaureate Organization to issue such a diploma.

(2) The student meets the requirements of R.S. 17:5022, 5023, 5027, and 5028.

(3) The student has a composite score on the 1990 version of the ACT which is at least three points higher than that required by R.S. 17:5024(B) for the particular award or an equivalent concordant value on an enhanced or revised version of such test or on the SAT.

B. A student who completes a home study program shall be eligible to receive an award pursuant to this Chapter if each of the following conditions is met:

(1)(a) The student has been certified by a parent or court-ordered custodian to have successfully completed at the twelfth grade level a home study program approved by the State Board of Elementary and Secondary Education.

(b)(i) Any such student who has previously attended a Louisiana public high school or nonpublic high school that has been approved by the State Board of Elementary and Secondary Education, must have begun his studies in the approved home study program no later than the conclusion of the tenth grade year.

(ii) Any such student who has previously attended a Louisiana public high school, a Louisiana nonpublic high school, or an out-of-state high school shall be required to provide certification from the principal, headmaster, or other appropriate person at the high school previously attended that the student was in good standing at the time the student last attended such school.

(2) The student meets the requirements of R.S. 17:5022, 5023, 5027, and 5028.

(3)(a) Except as provided in Subparagraph (b) of this Paragraph, the student has a composite score on the 1990 version of the ACT which is at least three points higher than that required by R.S. 17:5024(B) for the particular award or an equivalent concordant value on an enhanced or revised version of such test or on the SAT.

(b)(i) For a student qualifying for an initial program award for the 2005-2006 through the 2007-2008 award year pursuant to this Subsection, the student shall have a composite score on the 1990 version of the ACT which is at least two points higher than that required by R.S. 17:5024(B) for the particular award or an equivalent concordant value on an enhanced or revised version of such test or on the SAT.

(ii) For a student qualifying for an initial TOPS-Tech or Opportunity Award for the 2008-2009 award year or thereafter pursuant to this Subsection, the student shall have a composite score on the 1990 version of the ACT which is at least two points higher than that required by R.S. 17:5024(B) for the particular award or an equivalent concordant value on an enhanced or revised version of such test or on the SAT.

(iii) For a student qualifying for an initial Performance or Honors Award for the 2008-2009 award year or thereafter pursuant to this Subsection, the student shall have a composite score on the 1990 version of the ACT which is at least one point higher than that required by R.S. 17:5024(B) for the particular award or an equivalent concordant value on an enhanced or revised version of such test or on the SAT.

C. A student who graduates from an out-of-country high school shall be eligible to receive an Opportunity or TOPS-Tech Award pursuant to this Chapter if each of the following conditions is met:

(1) The student meets one of the following criteria:

(a) The student has been certified by the principal or headmaster to have graduated during the 2000-2001 school year or thereafter from a high school located outside of the United States and its territories which meets the standards adopted by the State Board of Elementary and Secondary Education for approval of nonpublic schools in Louisiana and which is accredited by an accrediting organization recognized by the United States Department of Education.

(b)(i) The student has been certified by a parent or court-ordered custodian to have successfully completed at the twelfth grade level a home study program approved by the State Board of Elementary and Secondary Education conducted outside the United States and its territories.

(ii) Any such student who has previously attended a Louisiana public high school, a Louisiana nonpublic high school, or an out-of-state high school shall be required to provide certification from the principal, headmaster, or other appropriate person at the high school previously attended that the student was in good standing at the time the student last attended such school.

(c) The student has been certified by the principal or headmaster to have graduated during the 2009-2010 school year or thereafter with an International Baccalaureate Diploma from a high school located outside of the United States and its territories and approved by the International Baccalaureate Organization to issue such a diploma.

(2) The student meets the requirements of R.S. 17:5022, 5023, 5027, and 5028.

(3) The student has a composite score on the 1990 version of the ACT which is at least three points higher than that required by R.S. 17:5024(B) for the particular award or an equivalent concordant value on an enhanced or revised version of such test or on the SAT.

D.(1) Beginning with the 2004-2005 award year, a student who does not graduate from high school or complete a home study program shall be eligible to receive an Opportunity, Performance, or Honors Award pursuant to this Chapter if each of the following conditions is met:

(a) As certified by a psychologist or psychiatrist licensed to practice in Louisiana, the student has a score that is at least in the superior range on the Wechsler Intelligence Scale for Children, Third Edition, or revised version of such instrument or, if provided for by the administering agency by rule, has an equivalent score on a comparable diagnostic instrument.

(b) As certified by a psychologist or psychiatrist licensed to practice in Louisiana, the student has a composite score that is at least at the ninetieth percentile at the twelfth grade level in the reading, mathematics, and written language portions of the Wechsler Individual Achievement Test, Second Edition, or revised version of such test or, if provided for by the administering agency by rule, has an equivalent score on a comparable test.

(c) Prior to enrolling for the first time in an eligible college or university, the student meets the requirements of R.S. 17:5024(B) otherwise applicable to a student who graduates from an eligible Louisiana high school relative to the student having at least the minimum composite score on the ACT or having an equivalent score on the SAT as specified for the respective awards.

(d) The student enrolls in an eligible college or university and after successful completion of twelve hours of credit the student is enrolled in such a college or university on a full-time basis no later than his nineteenth birthday to pursue an academic undergraduate degree at the baccalaureate level. A student's award pursuant to the provisions of this Paragraph shall be effective upon such enrollment on a full-time basis.

(e) The student meets the requirements of R.S. 17:5022, 5023, 5027, and 5028.

(2) State payments on behalf of a student eligible for an award pursuant to this Subsection shall be in the same amounts as otherwise provided for by this Chapter for such award. The awards provided by this Subsection shall be for no more than eight semesters or an equivalent number of units in a college or university which operates on a schedule based on units other than semesters unless an extension is granted by the administering agency in accordance with its rules.

Acts 2015, No. 227, §1.



RS 17:5041 - Maintaining eligibility; Honors, Performance, Opportunity

SUBPART C. MAINTAINING ELIGIBILITY

§5041. Maintaining eligibility; Honors, Performance, Opportunity

To maintain continued state payment of an amount equal to tuition and other amounts for an Opportunity, Performance, or Honors Award pursuant to this Chapter once enrolled in college a student shall meet all of the following:

(1)(a) If pursuing an academic undergraduate degree, make steady academic progress toward a degree as defined by the administering agency, earning not less than the minimum number of hours of credit required for full-time standing in each academic year or the required number of hours needed to complete the undergraduate degree during that semester or quarter.

(b) If pursuing skill or occupational training, make steady academic progress as defined by the administering agency toward completion of the requirements of the program in which enrolled, earning not less than the minimum number of hours of credit required for full-time standing or the required number of hours needed to complete the program's requirements.

(c) If at any time a student fails to maintain the cumulative grade point average required for continuation in the program or, as of the end of any semester or term during the academic year, fails to make steady academic progress as defined by the administering agency, such student shall become ineligible for further payments. Payments limited to those provided in R.S. 17:5002(B), regardless of whether the originally granted award was an Opportunity, Performance, or Honors Award, may be reinstated upon attainment of the grade point average required by this Section for a student to maintain continued state payments once enrolled in college and the standards for steady academic progress as defined by the administering agency, provided that the student has maintained other continuation requirements and the period of ineligibility did not persist for more than two years from the date of loss of eligibility. If this two-year period is interrupted due to a student's active duty service in the United States Armed Forces, the two-year period shall be extended for a length of time equal to the student's active duty service, not to exceed four years, unless the student reenlists in the United States Armed Forces and maintains continuous active duty, in which case the period shall be extended for a length of time equal to the student's active duty service; or unless the student is granted an exception for cause by the administering agency.

(2)(a) If pursuing an academic undergraduate degree, maintain continuous enrollment for not less than two semesters or three quarters in each successive academic year, unless granted an exception for cause by the administering agency.

(b) If pursuing skill or occupational training, maintain continuous enrollment as a full-time student unless granted an exception for cause by the administering agency.

(3) For students qualifying for an Opportunity Award, have a cumulative grade point average of the following as evaluated at the end of each academic year:

(a) At least 2.30 calculated on a 4.00 scale after completion of twenty-four hours of credit.

(b) At least 2.50 calculated on a 4.00 scale after completion of forty-eight hours of credit.

(4)(a) For students qualifying to receive a Performance or an Honors Award, have a cumulative grade point average of at least 3.00 on a 4.00 scale at the end of each academic year.

(b) However, if at any time an otherwise eligible student receiving a Performance Award or an Honors Award in accordance with the provisions of this Chapter fails to have a cumulative grade point average of at least 3.00 on a 4.00 scale at the end of any academic year but has and continues to maintain a cumulative grade point average at least equal to that required by Paragraph (3) of this Subsection for continued participation by a recipient of an Opportunity Award, the student receiving a Performance Award or an Honors Award shall remain eligible for state payments but only in the amount provided for in R.S. 17:5002(B) for a recipient of an Opportunity Award. The provisions of this Subparagraph shall apply to all students who receive state payments pursuant to a Performance Award or an Honors Award, including all such students from the beginning of the program.

(5) Have no criminal conviction, except for misdemeanor traffic violations and, if the student has been in the United States Armed Forces and has separated from such service, has received an honorable discharge or general discharge under honorable conditions.

Acts 2015, No. 227, §1.



RS 17:5042 - Maintaining eligibility; TOPS-Tech

§5042. Maintaining eligibility; TOPS-Tech

To maintain continued state payment of an amount equal to tuition pursuant to a TOPS-Tech Award once enrolled in an institution, a student shall meet all of the following:

(1) Make steady academic progress as defined by the administering agency toward completion of the requirements of the program in which enrolled, earning not less than the minimum number of hours of credit required for full-time standing or the required number of hours needed to complete the program's requirements. If at any time a student fails to maintain the cumulative grade point average required for continuation in the program or as of the end of any term during the school year fails to make steady academic progress as defined by the administering agency, the student shall become ineligible for further payments. Payments may be reinstated upon attainment of the grade point average required for continuation of the original award and the standards for steady academic progress as defined by the administering agency, provided that the student has maintained other continuation requirements and the period of ineligibility did not persist for more than one year from the date of loss of eligibility. If this one-year period is interrupted due to a student's active duty service in the United States Armed Forces, the one-year period shall be extended for a length of time equal to the student's active duty service, not to exceed four years, unless the student reenlists in the United States Armed Forces and maintains continuous active duty, in which case the period shall be extended for a length of time equal to the student's active duty service; or unless the student is granted an exception for cause by the administering agency.

(2) Maintain continuous enrollment as a full-time student unless granted an exception for cause by the administering agency.

(3) Have a cumulative grade point average of at least 2.50 calculated on a 4.00 scale.

(4) Have no criminal conviction, except for misdemeanor traffic violations and, if the student has been in the United States Armed Forces and has separated from such service, has received an honorable discharge or general discharge under honorable conditions.

Acts 2015, No. 227, §1.



RS 17:5043 - Returning students

§5043. Returning students

Notwithstanding any provision of this Chapter to the contrary, any otherwise qualified student who meets each of the following conditions and who enrolls as a first-time freshman in an out-of-state college or university, or beginning with the 2009-2010 academic year, first enrolls as a first-time freshman in an eligible college or university in Louisiana and subsequently enrolls in an out-of-state college or university, may use the program award provided for by this Section at an eligible college or university in Louisiana in accordance with this Subsection and other applicable provisions of this Chapter; however, the time period of award eligibility set forth in R.S. 17:5002(E) shall be reduced by an equivalent number of units as may be applicable for each semester or equivalent time period that the student is enrolled in an out-of-state college or university:

(1) The student has been determined by the administering agency to meet the initial eligibility requirements established by this Section for an Opportunity, Performance, or Honors Award.

(2) The student enrolled as a first-time freshman in one of the following:

(a) An out-of-state college or university in accordance with the timelines specified by this Section for such enrollment in an eligible college or university in Louisiana and the out-of-state college or university is accredited by a regional accrediting organization recognized by the United States Department of Education.

(b) An eligible college or university in Louisiana in accordance with the timelines specified by this Section for such enrollment, who subsequently enrolled in an out-of-state college or university that is accredited by a regional accrediting organization recognized by the United States Department of Education, and then reenrolled in an eligible college or university in Louisiana during the 2009-2010 academic year or thereafter.

(3) While enrolled in such an out-of-state college or university the student met all requirements of this Section that would have been applicable to such student for continuation of the initial award if the student had enrolled in an eligible college or university in Louisiana.

(4) The student graduated from high school during the 2001-2002 school year or thereafter.

Acts 2015, No. 227, §1.



RS 17:5061 - Administering agency

PART II. ADMINISTRATION

§5061. Administering agency

The provisions of this Chapter shall be administered by the Louisiana Student Financial Assistance Commission. The administering agency may provide by rule adopted as provided by the Administrative Procedure Act for all matters necessary to the implementation of this Chapter.

Acts 2015, No. 227, §1.



RS 17:5062 - Rules, procedures, and guidelines

§5062. Rules, procedures, and guidelines

A. The administering agency shall provide by rule for the following:

(1) A mechanism for informing all students of the availability of the assistance provided pursuant to this Chapter early enough in their schooling that a salutary motivational effect is possible.

(2) Applications, forms, financial audit procedures, eligibility and other program audit procedures, and other matters related to efficient operation, including timelines and deadlines for receipt by the administering agency of any information required to implement the provisions of this Chapter. The administering agency may provide an alternative application for students who can demonstrate that they do not qualify for federal grant aid.

B. The administering agency shall provide the following procedures and requirements:

(1) A procedure for waiver through the 2002-2003 school year of the requirement that a student complete the high school curriculum specified in R.S. 17:5025.1 and 5026(B), upon proper documentation by the high school's principal or authorized designee that failure to comply with such requirement was due solely to the fact that the required course or courses were not available to the applicant at the school attended.

(2) A procedure whereby any student graduating from high school during the 1996-1997 or the 1997-1998 school year who is required to meet the provisions of R.S. 17:5025.1(11) or 5026(B)(11) relative to successful completion of one unit of Foreign Language shall be able to meet such requirement after graduating from high school.

(3) A procedure for waiver of the requirement that a student complete the high school curriculum specified in this Chapter upon proper documentation by the high school's principal or authorized designee that the student is an exceptional child as defined by R.S. 17:1942, excluding gifted and talented, and that failure to comply with the specified curriculum was due solely to the student's exceptionality.

(4) A procedure for waiver of a high school curriculum requirement specified in this Chapter for any student not otherwise covered by the provisions of Paragraph (3) of this Subsection but who has one or more learning, visual, hearing, or physical disabilities diagnosed by a person licensed or certified to diagnose such disability, when the diagnosis states the need for the student to be provided special accommodation by the high school relative to the curriculum requirement, the student requested and was provided such special accommodation by the high school, and failure to comply with the curriculum requirement was due solely to the student being disabled.

(5) A requirement that all reports of student performance or disability submitted to the administering agency and used to determine student eligibility be certified by the responsible authority.

C. The administering agency shall provide the following guidelines:

(1) Guidelines and procedures by which the administering agency, subject to prior approval by the State Board of Elementary and Secondary Education, may update the course name and establish course equivalencies for any course included in the definition of core curriculum provided by this Chapter, including necessary changes to course names and equivalencies for Advanced Placement and International Baccalaureate courses as prescribed by the College Board or the International Baccalaureate Foundation. The guidelines and procedures shall include but not be limited to a requirement that any change in a course name and the establishment of any course equivalency be done by rule adopted by the administering agency and a requirement that prior to issuing a notice of intent to consider any such rule the administering agency shall consult with and seek the written comments and recommendations of the Board of Regents on making the name change or establishing the course equivalency.

(2) Guidelines and procedures directing that when tuition is paid from a source other than the award made pursuant to this Chapter, the award shall be applied by the institution attended by the student toward payment of expenses other than tuition which are described in the term "cost of attendance" as that term is defined in 20 U.S.C. 1087(II), as amended, for the purpose of qualifying the student or his parent or court-ordered custodian for the federal income tax credits provided for under 26 U.S.C. 25A.

(3)(a) Guidelines and procedures permitting the administering agency to receive and consider an application for an initial award, an application for the continuation of an award, or an application to return from an out-of-state college or university under this Chapter that is received by the agency after the final deadline established by the agency for the receipt of such application but not later than one hundred twenty days after the deadline.

(b) Guidelines and procedures permitting the administering agency, for the 2007-2008 academic year and thereafter, to receive and consider an application for an award under this Chapter as authorized by R.S. 17:5023 that is received by the agency after the final deadline established by the agency for the receipt of such application, but not later than one hundred twenty days after the deadline.

(c)(i) When granting an award based on an application that is considered by the agency pursuant to the provisions of this Paragraph and such application is received by the agency not later than sixty days after the final deadline, the agency shall reduce the time period of eligibility for the award as set forth in R.S. 17:5002 by one semester or an equivalent number of units at an eligible institution which operates on a schedule based on units other than semesters.

(ii) When granting an award based on an application that is considered by the agency pursuant to the provisions of this Paragraph and such application is received by the agency more than sixty days after the final deadline, the agency shall reduce the time period of eligibility for the award as set forth in R.S. 17:5002 by two semesters or an equivalent number of units at an eligible institution which operates on a schedule based on units other than semesters.

(4)(a) Guidelines and procedures permitting the administering agency to receive and consider, beginning with awards made for the 2000-2001 academic year and through the 2002-2003 academic year, an applicant's qualifying score on the ACT or on the SAT that is obtained on an authorized testing date after the date of the applicant's high school graduation but prior to July first of the year of such graduation.

(b) Guidelines and procedures permitting the administering agency to receive and consider, beginning with awards made for the 2003-2004 academic year and thereafter, an applicant's qualifying score on the ACT or on the SAT which is first obtained on an authorized testing date after the national April ACT testing date in the year of the applicant's high school graduation but prior to July first of the year of such graduation.

(c) Guidelines and procedures permitting the administering agency to receive and consider, beginning with awards made for the 2011-2012 academic year and thereafter, an applicant's qualifying score on the ACT or on the SAT which is first obtained on an authorized testing date after the national April ACT testing date in the year of the applicant's high school graduation but prior to July first of the year of such graduation or, if the administering authority determines that the applicant was prevented from taking the test prior to July first of the year of graduation due to circumstances beyond the immediate control of the student and attributable to the administration of the test, prior to September thirtieth of the year of such graduation.

(d) When granting an award to an applicant whose qualifying test score is considered by the agency pursuant to the provisions of this Paragraph, the agency shall reduce the time period of eligibility for the award as set forth in R.S. 17:5002 by one semester or an equivalent number of units at an eligible institution which operates on a schedule based on units other than semesters.

Acts 2015, No. 227, §1.



RS 17:5063 - Notice of Program Changes

§5063. Notice of Program Changes

In addition to any other requirements of this Chapter, the administering agency shall notify all appropriate public and nonpublic school personnel, including school counselors, of any changes in law or agency rules relative to the Taylor Opportunity Program for Students no later than sixty days after such change.

Acts 2015, No. 227, §1.



RS 17:5064 - School boards

§5064. School boards

Each city and parish school board for the high school under its jurisdiction or the principals of such high schools and the principal or headmaster of each nonpublic high school approved by the State Board of Elementary and Secondary Education shall, using the criteria in Subpart B of Part I of this Chapter as the minimum qualifications for selection, identify and certify to the administering agency those achieving the required academic standards to qualify for an award pursuant to this Chapter.

Acts 2015, No. 227, §1.



RS 17:5065 - Funding

§5065. Funding

A.(1) The legislature annually shall appropriate to the administering agency funds which, together with any other funds available, are sufficient to cover the costs required to be paid, both initial and continuing, for the coming academic year. All such payments shall be made by the administering agency directly to the institution to which such payment is due after notice to the institution that the state shall pay, on behalf of the qualifying student, the applicable amount stipulated in this Chapter and after notice from the institution that the student has actually enrolled.

(2) Effective beginning with the 1999-2000 academic year and thereafter, no state payments made on behalf of any student receiving an award pursuant to the provisions of this Chapter shall be used by an institution of higher education to supplant the granting of free tuition for such student pursuant to a scholarship given in accordance with the provisions of Act No. 43 of the 1884 Regular Session of the Legislature, as amended.

B. The administering agency may seek, accept, and expend funds from any source, including private business, industry, foundations, and other groups as well as any federal or other governmental funding available for this purpose.

C. Implementation of the tuition payment program provided by this Chapter shall be subject to the appropriation of funds for this purpose.

D.(1) In the event the legislature appropriates insufficient money to fully fund all awards made to students qualifying under the provisions of this Chapter, the administering agency shall equitably reduce the amount of the program award for each qualifying student by an equal percentage on a pro rata basis, so that every student receives the award for which he qualifies and the total amount of all awards in any award year does not exceed the funds available to the agency for this purpose, either from legislative appropriation or other sources of funding. Such reduction shall also apply, in like manner, to any additional amount awarded to a student as provided in R.S. 17:5002(C).

(2) If a student's award amount is less than the tuition established for the public postsecondary institution in which he is enrolled, the institution may bill the student for the difference between the student's award amount and the tuition established for the institution, unless the institution grants a tuition waiver to the student.

(3) A student whose award is reduced pursuant to this Section shall not be required to accept payment of his award or to enroll or maintain continuous enrollment in an eligible college or university during the time period for which there is a funding shortfall and may defer acceptance of his award benefits. If a student opts to defer acceptance of his award payment pursuant to this Paragraph, all of the following shall apply:

(a) The student, upon enrollment or re-enrollment in an eligible college or university, shall be eligible to receive all applicable award benefits for any remaining semester or semesters, or the equivalent thereof, of his unused eligibility.

(b) The student shall meet all academic and other eligibility requirements provided by this Chapter and by rule of the administering agency, except as otherwise provided in this Subsection.

(c) The student shall exhaust all unused award eligibility within five years of the initial reduction of his award pursuant to this Section, provided that if the student requests and is granted an exception for cause to the requirement to enroll or to maintain continuous enrollment in an eligible college or university, the time period within which the student must exhaust his eligibility for his award shall be extended by the amount of time for which he was granted an exception.

Acts 2015, No. 227, §1; Acts 2016, No. 503, §1, eff. June 14, 2016.

NOTE: See Acts 2016, No. 503, §2, that provides that the reduced award amounts do not apply to students receiving TOPS-Tech Early Start awards.



RS 17:5066 - With other financial assistance

§5066. With other financial assistance

A. A grant awarded pursuant to this Chapter may be combined with a disbursement from the Louisiana Student Tuition Assistance and Revenue Trust Program, as provided in R.S. 17:3091 through 3099.2, to pay the student's tuition, and any portion of the grant which is offset by such a disbursement shall then be expended in payment of current year educational expenses as defined by the administering agency and billed to the student by the institution. Any remaining balance of the grant award may then be expended by the student in payment of room and board.

B.(1)(a) Notwithstanding any provision of this Chapter to the contrary, any student who qualifies for an award as provided in this Chapter and who also qualifies for any other financial assistance offered by the state public college or university which the student attends shall be allowed to combine such award and financial assistance in any manner to cover any "cost of attendance" as determined for that student in accordance with regulations governing the award of federal student aid under Title IV of the Higher Education Act of 1965 as amended, including room and board, books, and other instructional materials.

(b) Additionally, notwithstanding any provision of this Chapter to the contrary and effective for the 2004-2005 award year and thereafter, any student who qualifies for an award as provided in this Chapter shall be allowed to use such award in any manner to cover any "cost of attendance" at an eligible public college or university as determined for that student in accordance with regulations governing the award of federal student aid under Title IV of the Higher Education Act of 1965 as amended.

(2) If a student is receiving other financial assistance that, when combined with a tuition payment under this Chapter, exceeds the "cost of attendance" as determined for that student in accordance with regulations governing the award of federal student aid under Title IV of the Higher Education Act of 1965, as amended, the amount of the tuition payment shall be reduced by the amount of such excess.

(3)(a)(i) Any student who receives a financial assistance award pursuant to this Chapter may elect to accept the award on the basis provided in this Paragraph. The student may elect to delay the acceptance of his financial assistance award until after the student, if he is not claimed as a dependent of a parent or court-ordered custodian on a federal income tax return, or his parent or court-ordered custodian, if he is claimed as a dependent on a federal income tax return, files his federal income tax return.

(ii) If the student delays the acceptance of his award and the student, parent, or court-ordered custodian claims a federal income tax credit for money expended on educational tuition for the postsecondary education of the student, the administering agency shall pay directly to the student an amount equal to the amount of the award that would have been paid to the eligible institution on behalf of the student less the amount of the tax credit claimed plus as an incentive for claiming the credit and thus reducing the cost to the state of this program, an amount equal to twenty-five percent of the amount of the credit claimed.

(iii) If the student delays the acceptance of his award and the student, parent, or court-ordered custodian does not claim such a credit, then the amount of the award that would have been paid to the eligible institution on behalf of the student shall be paid directly to the student.

(b) In order to receive the additional incentive payment provided for in Item (a)(ii) of this Paragraph, the student, parent, or court-ordered custodian filing the return shall provide such proof to the administering agency of the amount of federal income tax credit for money expended on educational tuition claimed as required by the agency, including access to their federal income tax records or other appropriate records.

(c) In any case in which the award amount is paid directly to the student as a result of an election under this Paragraph, the amount of the award may be expended on any item considered as part of the "cost of attendance" as determined for that student in accordance with regulations governing the award for federal student aid under Title IV of the Higher Education Act of 1965, as amended.

(d) The administering agency shall establish by rule the procedure and time schedules necessary for a student to make the election provided for in this Paragraph, for receipt of notice of such an election by the agency, and for delayed payment of the award and any applicable incentive.

(e) In any case in which a federal income tax credit claim for tuition is disallowed, no additional payment shall be made by the agency as a result.

(f) The election provided for in this Paragraph may be made in any year for which the student is eligible for an award under this Paragraph.

Acts 2015, No. 227, §1.



RS 17:5067 - Program information reporting system; implementation; requirements; applicability; participation by eligible institutions and others

§5067. Program information reporting system; implementation; requirements; applicability; participation by eligible institutions and others

A.(1) The Board of Regents shall formulate, develop, establish, and implement a uniform Taylor Opportunity Program for Students information reporting system for the purposes of policy analysis and program evaluation and for providing accurate data and statistics to the legislature, the governor and appropriate executive branch agencies, and the public relative to the program's impact on the state and on students.

(2) In formulating and developing the information reporting system, the Board of Regents shall consult with and seek written recommendations from the Louisiana Student Financial Assistance Commission, each college or university eligible for participation in the Taylor Opportunity Program for Students, each of the public postsecondary education management boards, the Louisiana Association of Independent Colleges and Universities, legislators, and knowledgeable others as determined appropriate by the Board of Regents.

(3) It is the intention of the legislature that the reporting system provided by this Section and the requirements thereof shall be applicable to all Taylor Opportunity Program for Students applicants, all award recipients regardless of eligible college or university attended, and all such eligible colleges and universities. Effective for the 2002-2003 award year and thereafter, compliance with the requirements of the Taylor Opportunity Program for Students information reporting system shall be a condition for an eligible college or university to remain eligible to receive payments from the state on behalf of an award recipient. Compliance determinations shall be made annually by the Board of Regents.

B. The Taylor Opportunity Program for Students information reporting system shall include but not be limited to the following:

(1) A report prepared as of the end of the fall semester and again as of the end of the spring semester or equivalent periods of time during each academic year relative to the rate of retention of program awards by students as they progress from semester to semester or other equivalent periods of time as may be applicable once enrolled at an eligible college or university. The data shall be reported by institution attended, by the two-digit classification of instructional program, and by program award category and shall include the percent of students losing program eligibility due to not earning the minimum number of credit hours, the percent of students losing program eligibility due to not having the required cumulative grade point average, and the percent of students losing program eligibility for failing to make steady academic progress.

(2) The persistence rates at colleges and universities of freshman, sophomore, junior, and senior students receiving a program award reported by award category and by award year.

(3) The graduation rates or rates of completion of the chosen postsecondary education program if otherwise applicable for students receiving a program award, reported by award category and award year, including for those graduating with an academic degree at the baccalaureate level, the rate for persons graduating within four years, within five years, and within six years, respectively.

(4) The mean length of time required for a student receiving a program award to graduate with an academic degree at the baccalaureate level or to complete the chosen postsecondary education program if otherwise applicable with such information being reported by award category and by award year.

(5) An annual report on the number of applicants as well as the percent of high school graduates by high school and by parish who apply for a program award, by award category, and the percent of those students who subsequently enroll in a college or university.

(6) Statistical studies on the relationship between the courses taken and grades earned by a high school student and the student's score on the ACT or the SAT. Relative to public high schools, such statistical studies shall use student course and grade data that is otherwise available from the schools and such studies shall be conducted at no additional cost to the governing authority of any public high school.

(7) Demographic information of program award recipients, including but not limited to race, gender, and parents' household income.

(8) High school grade point average and ACT or concordant SAT scores of program award recipients grouped by mean, median, and mode.

(9) High school grade point average and ACT or concordant SAT score cross-referenced with those students who lost the award and those who were placed on probationary status and the reasons therefor.

C. When necessary due to limitations in existing secondary data sources and systems, the Board of Regents, consistent with the general provisions of this Section, may modify any specific requirement of this Section. However, prior to making any such modifications the board shall report in writing to the House Committee on Education and the Senate Committee on Education on the proposed action and the board shall have received approval from each committee relative to the proposed action.

D. The Board of Regents shall submit a written report including all of the information required by this Section for the preceding academic year to the Senate Committee on Education and the House Committee on Education, not later than December first of each year.

E. All information reported pursuant to this Section shall be reported in the aggregate only and shall contain no personally identifiable information for any recipient of a program award.

Acts 2015, No. 227, §1.



RS 17:5068 - Miscellaneous

§5068. Miscellaneous

A. Each student who initially qualifies for more than one award under the provisions of this Chapter shall receive the award requiring the most rigorous eligibility criteria.

B. Notwithstanding any other provision of this Chapter to the contrary, any public or private entity, including any nonprofit organization, may make a directed donation to any eligible postsecondary institution for a student who is a recipient of a Louisiana Taylor Opportunity Program for Students eligibility.

C. Annually, the Louisiana Student Financial Assistance Commission shall, with the cooperation and assistance of the state's institutions of postsecondary education, query each first-time recipient of a Taylor Opportunity Program for Students award to determine the extent to which receiving the award influenced the decision of the student to attend a Louisiana college or university.

D.(1) Recognizing the success and growth of the Taylor Opportunity Program for Students and in order to maintain the long-term financial stability of such program, private businesses, industry, foundations, charities, and other individuals or groups may, notwithstanding any provision of law to the contrary, ask the division of administration for authority to create scholarship programs to make payments to eligible colleges and universities on behalf of individual students. If the division of administration authorizes a private scholarship program, scholarship funds received by an eligible college or university from such private scholarship program on behalf of a student shall cause a reduction in the dollar amount of any award pursuant to this Chapter associated with that student to an amount that is equal to the dollar amount that the award would have been if no such private scholarship funds had been received less the amount of private scholarship funds received by the eligible college or university.

(2) This Subsection shall in no way be interpreted in such a manner that a student could receive less benefits from a combination of the award pursuant to this Chapter and the private scholarship funded on his behalf than he would have received solely from the award pursuant to this Chapter if there had been no private scholarship funded on his behalf. Therefore, to the extent that any privately funded scholarship funds provided for in this Subsection made to an eligible college or university on behalf of a qualified student are for an amount less than the amount a given student would have otherwise received if no such private scholarship funds had been paid as an award pursuant to this Chapter, then the eligible college or university shall receive that difference on behalf of the student as the student's award from the Taylor Opportunity Program for Students.

(3) As provided in this Subsection, if an eligible college or university receives privately funded scholarship funds on behalf of a student, the state funds for the Taylor Opportunity Program for Students shall be reduced by the amount of the private scholarship program funds so received. A reduction shall not affect the estimated nature of the Taylor Opportunity Program for Students appropriation as provided in the Act or Acts that contain such appropriations. The commissioner of administration shall determine and specify the amount of the reduction from the source of the funds to provide the maximum benefit to the state from the privately funded scholarship program. The state treasurer shall deposit the amount of such reduction as specified by the commissioner of administration into the Overcollections Fund created in R.S. 39:100.21 and credit the deposit to an account within the fund hereby established and created to be known as the "Program Participation Savings Account".

E. Notwithstanding any rule by the administering agency to the contrary, no student who graduates from high school in less than four years and who receives an award under this Chapter shall be restricted or otherwise delayed as to the date the award may be first used at an eligible institution due to the student having graduated from high school in less than four years.

Acts 2015, No. 227, §1.



RS 17:5081 - TOPS-Tech Early Start Award; purpose; eligibility; limitations; administration; implementation; reports

PART III. TOPS-TECH EARLY START AWARD

§5081. TOPS-Tech Early Start Award; purpose; eligibility; limitations; administration; implementation; reports

A. The TOPS-Tech Early Start Award is hereby established as part of the Louisiana Taylor Opportunity Program for Students for eligible eleventh and twelfth grade students attending Louisiana public high schools.

B.(1) A TOPS-Tech Early Start Award may be used to fund any technical or applied course leading to an Industry-Based Certification, a Certificate of Applied Science, and a Certificate of Technical Sciences offered at a Louisiana public or nonpublic postsecondary education institution or by any Louisiana training provider recognized by the Louisiana Workforce Commission and approved by the State Board of Elementary and Secondary Education as provided in Paragraph (4) of this Subsection when such certification or certificate is approved by the Workforce Investment Council as meeting the following requirements:

(a) Is identified by the Occupation Forecasting Conference as a credential for an occupation in top demand in Louisiana.

(b) Is recognized by the State Industry-Based Certification Leadership Council.

(2) An eligible recipient may receive a TOPS-Tech Early Start Award for two semesters during the eleventh grade and two semesters during the twelfth grade, excluding summer sessions.

(3) The administering agency, on behalf of a TOPS-Tech Early Start Award recipient, shall pay to the Louisiana postsecondary education institution in which the student is enrolled in an eligible program of studies or a training program provider an amount of one hundred fifty dollars for each three credit-hour or equivalent time course taken by the student, not to exceed two such courses per high school semester for an eleventh-grade student and two such courses per high school semester for a twelfth-grade student.

(4)(a) By January thirty-first annually, the State Board of Elementary and Secondary Education shall determine which training program providers it approves for the academic year that begins in the fall of that year.

(b) For the 2014-2015 academic year, the number of training program providers at which a TOPS-Tech Early Start Award may be used shall be limited to five providers as selected by the State Board of Elementary and Secondary Education.

(c) The State Board of Elementary and Secondary Education shall promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Paragraph.

(5) Implementation of the provisions of this Section shall be subject to the appropriation of funds for this purpose.

C. An application for a TOPS-Tech Early Start Award shall be required at a time and in a manner and form established by the administering agency. At a minimum, information necessary to fully inform Louisiana public high school students and their parents on the requirements of and procedures for applying for the award shall be made available by the administering agency in the same manner as required by law for other awards provided by the Taylor Opportunity Program for Students.

D. To be eligible for an initial TOPS-Tech Early Start Award, a student shall meet each of the following conditions and comply with other applicable provisions of this Section and administering agency rules:

(1) Be in the eleventh or twelfth grade in a Louisiana public school.

(2) Have prepared a five-year education and career plan, including a sequence of related courses with a career focus as provided by Subpart A-1 of Part III of Chapter 1 of this Title.

(3) Have a cumulative high school grade point average on all courses attempted of not less than 2.0 when calculated on a 4.0 scale.

(4) Score at least fifteen on the English subsection and fifteen on the mathematics subsection of the ACT PLAN assessment or a successor assessment administered as part of Louisiana's Educational Planning and Assessment System or the ACT or an equivalent concordant value of the SAT or have attained a silver level score on the assessments of the ACT WorkKeys system.

E. To maintain continuing eligibility for a TOPS-Tech Early Start Award, a student must meet each of the following conditions and comply with other applicable provisions of this Section and administering agency rules:

(1) Be a student in good standing in a Louisiana public high school.

(2) Maintain a cumulative high school grade point average on all courses attempted of not less than 2.0 when calculated on a 4.0 scale.

(3) Be a student in good standing while enrolled in a Louisiana public or nonpublic postsecondary education institution or training program and continue to pursue one or more courses leading to an industry-based credential.

F.(1) The provisions of this Section shall be administered by the Louisiana Student Financial Assistance Commission, herein referred to as the "administering agency". Except as otherwise provided by this Section, the authority granted to and limitations placed on the administering agency by Parts I and II of this Chapter relative to administering other awards pursuant to the Taylor Opportunity Program for Students shall be deemed to apply also to the administration of the TOPS-Tech Early Start Award.

(2) The agency shall adopt, in accordance with the Administrative Procedure Act, rules to implement and administer the provisions of this Section. Such rules shall include but not be limited to necessary guidelines, policies, procedures, forms, and time lines.

G. Prior to the convening of each regular legislative session, the Louisiana Student Financial Assistance Commission shall provide to the governor, the House Committee on Education, and the Senate Committee on Education a written review and analysis of TOPS-Tech Early Start awards relative to award use by students and the benefits therefrom as well as the impact on subsequent use by students of TOPS-Tech awards.

Acts 2015, No. 227, §1; Acts 2015, No. 403, §3.



RS 17:5101 - Initial eligibility for program awards; students displaced by certain natural disasters; waivers and exceptions; limitations

PART IV. STUDENTS DISPLACED BY CERTAIN NATURAL DISASTERS

§5101. Initial eligibility for program awards; students displaced by certain natural disasters; waivers and exceptions; limitations

A.(1)(a) The legislature finds that due to the effects of natural disasters declared by the governor on August 26, 2005, relative to Hurricane Katrina, and on September 20, 2005, relative to Hurricane Rita, it is in the best interest for the education of the people of the state that initial eligibility requirements established in Part I of this Chapter for awards pursuant to the Taylor Opportunity Program for Students be modified as provided by this Section for the 2005-2006, 2006-2007, 2007-2008, and 2008-2009 school years for students displaced as a result of the disasters.

(b) Notwithstanding any provision of this Section to the contrary, all modifications of initial eligibility requirements established in Part I of this Chapter for awards pursuant to the Taylor Opportunity Program for Students provided by this Section for the 2005-2006 school year for a displaced student and for a dependent student pursuant to the provisions of Subitems (B)(1)(c)(ii)(aa) and (bb) of this Section shall be applicable to a displaced student and a dependent student, as applicable, for the 2006-2007, 2007-2008, and 2008-2009 school years.

(2) For the purposes of this Section, the phrase "a student displaced as a result of the disasters", hereinafter referred to in this Section as a "displaced student", shall mean a student who meets either or both of the following conditions:

(a) The student, on August 26, 2005, was enrolled in a public high school or a nonpublic high school having the approvals by the State Board of Elementary and Secondary Education required by Part I of this Chapter for program eligibility purposes and such school was located in Jefferson, Lafourche, Orleans, Plaquemines, St. Bernard, St. Tammany, Tangipahoa, or Washington Parish or the student resided in such a parish and was enrolled in a home study program approved by the State Board of Elementary and Secondary Education.

(b) The student, on September 20, 2005, was enrolled in a public high school or a nonpublic high school having the approvals by the State Board of Elementary and Secondary Education required by Part I of this Chapter for program eligibility purposes and such school was located in Acadia, Allen, Beauregard, Calcasieu, Cameron, Iberia, Jefferson Davis, St. Mary, Terrebonne, or Vermilion Parish or the student resided in such a parish and was enrolled in a home study program approved by the State Board of Elementary and Secondary Education.

B.(1) Relative to initial eligibility requirements for a Taylor Opportunity Program for Students award applicable to a student displaced during the 2005-2006 school year, the Louisiana Student Financial Assistance Commission, in accordance with the Administrative Procedure Act, shall provide by rule as follows:

(a) A displaced student who has been certified by the principal or headmaster to have graduated during the 2005-2006 school year from an out-of-state high school that meets the criteria to be an eligible out-of-state high school as provided in R.S. 17:5029 shall not be required to have for the respective awards a higher minimum composite score on the ACT or on the SAT than required for a student who graduates from an eligible Louisiana high school provided such student has, for a TOPS-Tech Award or Opportunity Award, a cumulative high school grade point average on all courses on the high school transcript of at least 2.50 calculated on a 4.00 scale or, for a Performance or Honors award, a cumulative high school grade point average on all courses on the high school transcript of at least 3.50 calculated on a 4.00 scale.

(b) The program requirement that a student who graduates from an eligible Louisiana high school during the 2005-2006 school year must have successfully completed the applicable core curriculum shall be waived for a displaced student upon proper documentation by the student's high school principal or headmaster or authorized designee that failure to comply with such requirement is due solely to the fact that the required course or courses were not available to the student at the school attended.

(c)(i) A dependent or independent displaced student shall be deemed to meet the residency requirements for a program award if such student actually resided in Louisiana during his entire eleventh grade year of high school and was enrolled for such time in an eligible Louisiana high school or, for dependent students, if the displaced student has a parent or court-ordered custodian who actually resided in a parish listed in Subparagraph (A)(2)(a) of this Section for at least the twelve months prior to August 26, 2005, or in a parish listed in Subparagraph (A)(2)(b) of this Section for at least the twelve months prior to September 20, 2005.

(ii)(aa) A parent or court-ordered custodian of a dependent student who is eligible for a program award pursuant to the provisions of R.S. 17:5029, relative to students who graduate from certain out-of-state high schools, and who was displaced as a resident from a parish listed in Subparagraph (A)(2)(a) of this Section due to Hurricane Katrina shall be deemed to meet program residency requirements if such parent or court-ordered custodian actually resided in Louisiana for at least the twelve months prior to August 26, 2005.

(bb) A parent or court-ordered custodian of a dependent student who is eligible for a program award pursuant to the provisions of R.S. 17:5029, relative to students who graduate from certain out-of-state high schools, and who was displaced as a resident from a parish listed in Subparagraph (A)(2)(b) of this Section due to Hurricane Rita shall be deemed to meet program residency requirements if such parent or court-ordered custodian actually resided in Louisiana for at least the twelve months prior to September 20, 2005.

(d) A displaced student who during the 2005-2006 school year successfully completes at the twelfth grade level a home study program approved by the State Board of Elementary and Secondary Education shall be eligible for program awards by complying with the provisions of R.S. 17:5029, relative to certain students who have successfully completed home study programs approved by the state board. In such case, the statutory requirement that a student, if ever enrolled in an eligible Louisiana high school, must have begun his approved home study program no later than the conclusion of the tenth grade year shall not apply to the displaced student.

(2)(a)(i) Relative to initial eligibility requirements for a Taylor Opportunity Program for Students award applicable for the 2005-2006 school year to a displaced student, the Louisiana Student Financial Assistance Commission, in consultation with the commissioner of higher education and in accordance with the Administrative Procedure Act, shall by rule waive any provision of Part I of this Chapter that imposes on such displaced student a program requirement or condition that such student cannot comply with or meet when it is determined by the commission that a failure to comply with the requirement or meet the condition, more likely than not, is due solely to a consequence of Hurricane Katrina or Rita, or both.

(ii) Relative to initial eligibility requirements for a Taylor Opportunity Program for Students award applicable for the 2005-2006 school year to any student displaced during the 2005-2006 school year as a consequence of a disaster or emergency other than Hurricane Katrina or Rita and for which the governor declares a state of emergency to exist, the Louisiana Student Financial Assistance Commission, in consultation with the commissioner of higher education and in accordance with the Administrative Procedure Act, shall by rule waive any provision of Part I of this Chapter that imposes on such student a program requirement or condition that the student cannot comply with or meet when it is determined by the commission that a failure to comply with the requirement or meet the condition, more likely than not, is due solely to a consequence of the declared disaster or emergency.

(b) In addition to provisions of the Administrative Procedure Act relative to oversight by the legislature of the adoption of commission rules, the Joint Legislative Committee on the Budget, in accordance with procedures and threshold amounts established by the committee, shall have oversight and approval authority over any rule proposed for adoption pursuant to the provisions of this Paragraph that has a significant program or other cost, or both, to the state.

C. The Louisiana Student Financial Assistance Commission shall take all administrative action necessary to expedite full implementation of the provisions of this Section. The commission also shall disseminate information to displaced students and others regarding program changes pursuant to the provisions of this Section in the most timely manner possible.

Acts 2015, No. 227, §1.



RS 17:5102 - Continuing eligibility for program awards; students displaced by certain natural disasters; waivers and exceptions; limitations

§5102. Continuing eligibility for program awards; students displaced by certain natural disasters; waivers and exceptions; limitations

A.(1) The legislature finds that due to the effects of natural disasters declared by the governor on August 26, 2005, relative to Hurricane Katrina, and on September 20, 2005, relative to Hurricane Rita, it is in the best interest for the education of the people of the state that continuing eligibility requirements established in Part I of this Chapter for awards pursuant to the Taylor Opportunity Program for Students be modified as provided by this Section for the 2005-2006 academic year for students displaced as a result of either, or both, of the disasters.

(2) For the purposes of this Section, the phrase "a student displaced as a result of either, or both, of the disasters", hereinafter referred to in this Section as a "displaced student", shall mean a person who meets any of the following conditions:

(a) The person, on August 26, 2005, was eligible for or had a program award and had a home of record in Jefferson, Lafourche, Orleans, Plaquemines, St. Bernard, St. Tammany, Tangipahoa, or Washington Parish.

(b) The person, on September 20, 2005, was eligible for or had a program award and had a home of record in Acadia, Allen, Beauregard, Calcasieu, Cameron, Iberia, Jefferson Davis, St. Mary, Terrebonne, or Vermilion Parish.

(c) The person, on August 26, 2005, was eligible for or had a program award and was enrolled in an eligible Louisiana institution listed below:

(i) Delgado Community College

(ii) Dillard University

(iii) Louisiana State University Health Sciences Center at New Orleans

(iv) Louisiana Technical College: Jefferson, Sidney N. Collier, Slidell, Sullivan, and West Jefferson campuses

(v) Loyola University

(vi) New Orleans Baptist Theological Seminary

(vii) Nunez Community College

(viii) Our Lady of Holy Cross College

(ix) St. Joseph Seminary College

(x) Southern University at New Orleans

(xi) Tulane University

(xii) University of New Orleans

(xiii) Xavier University

(d) The person, on September 20, 2005, was eligible for or had a program award and was enrolled in McNeese State University or Sowela Technical Community College.

(3) For the purposes of Subparagraphs (2)(a) and (b) of this Subsection, "home of record" for a dependent student shall mean the domiciliary address of the student's parent or court-ordered custodian and for an independent student shall mean the domiciliary address of such student.

B.(1) Relative to continuing eligibility requirements for a Taylor Opportunity Program for Students award applicable for the 2005-2006 academic year to a student displaced during the 2005-2006 academic year, the Louisiana Student Financial Assistance Commission, in accordance with the Administrative Procedure Act, shall provide by rule as follows:

(a)(i) The provisions of R.S. 17:5043 permitting a student qualified for a program award who enrolls as a first-time freshman in an eligible out-of-state college or university to subsequently use the award at an eligible Louisiana college or university shall apply to a displaced student except that the time period of award eligibility shall not be reduced due to the student's attendance at an eligible out-of-state institution during the 2005-2006 academic year.

(ii) Relative to a displaced student having a suspended program award due to the student not meeting a requirement relative to having a specified grade point average or making steady academic progress, the respective time periods provided in Part I of this Chapter for the student to meet such requirement or lose program eligibility shall be extended on a one-for-one basis for each semester or other term in which the student does not enroll on a full-time basis in an eligible college or university during the 2005-2006 academic year.

(iii) The program award for a displaced student shall not be canceled if the student enrolls during the 2005-2006 academic year in an eligible out-of-state institution subsequent to use of a program award at an eligible Louisiana college or university. Additionally, the periods of time provided in Part I of this Chapter for use by eligible recipients of program awards shall not be reduced for those semesters or terms such displaced student was enrolled in an eligible out-of-state institution during the 2005-2006 academic year and the unused period of time shall remain available to the displaced student for use at an eligible Louisiana college or university.

(iv) In addition to the provisions of Part I of this Chapter permitting a recipient to use a TOPS-Tech Award at an eligible Louisiana college or university to pursue skill or occupational training, as defined by the administering agency, including a vocational or technical education certificate or diploma program or a nonacademic degree, a TOPS-Tech Award also may be used during the 2005-2006 academic year by a displaced student to enroll on a full-time basis at an eligible Louisiana college or university granting academic undergraduate degrees to take courses that contribute to the pursuit of a skill or occupation. In such case, the award amount paid by the state on behalf of the student shall be at the Opportunity Award level.

(2)(a)(i) Relative to continuing eligibility requirements for a Taylor Opportunity Program for Students award applicable for the 2005-2006 academic year to a student displaced during the 2005-2006 academic year, the Louisiana Student Financial Assistance Commission, in consultation with the commissioner of higher education and in accordance with the Administrative Procedure Act, shall by rule waive any provision of Part I of this Chapter that imposes on a displaced student a program requirement or condition that such student cannot comply with or meet when it is determined by the commission that a failure to comply with the requirement or meet the condition, more likely than not, is due solely to a consequence of Hurricane Katrina or Rita, or both.

(ii) Relative to continuing eligibility requirements for a Taylor Opportunity Program for Students award applicable for the 2005-2006 academic year to any student displaced during the 2005-2006 academic year as a consequence of a disaster or emergency other than Hurricane Katrina or Rita and for which the governor declares a state of emergency to exist, the Louisiana Student Financial Assistance Commission, in consultation with the commissioner of higher education and in accordance with the Administrative Procedure Act, shall by rule waive any provision of Part I of this Chapter that imposes on such student a program requirement or condition that the student cannot comply with or meet when it is determined by the commission that a failure to comply with the requirement or meet the condition, more likely than not, is due solely to a consequence of the declared disaster or emergency.

(b) In addition to provisions of the Administrative Procedure Act relative to oversight by the legislature of the adoption of commission rules, the Joint Legislative Committee on the Budget, in accordance with procedures and threshold amounts established by the committee, shall have oversight and approval authority over any rule proposed for adoption pursuant to the provisions of this Paragraph that has a significant program or other cost, or both, to the state.

C. The Louisiana Student Financial Assistance Commission shall take all administrative action necessary to expedite full implementation of the provisions of this Section. The commission also shall disseminate information to displaced students and others regarding program changes pursuant to the provisions of this Section in the most timely manner possible.

Acts 2015, No. 227, §1.



RS 17:5121 - Effectiveness of Chapter; continuance of certain tuition payments

PART V. ANCILLARY AND CONTINUATION PROVISIONS

§5121. Effectiveness of Chapter; continuance of certain tuition payments

A. Awards pursuant to this Chapter may be made for the first time such that payments would be made beginning with the 1998-1999 school year.

B. Students graduating from high school or who have successfully completed at the twelfth grade level a home study program approved by the State Board of Elementary and Secondary Education during a 1996-1997 school year and thereafter may apply for and if otherwise qualified be eligible to receive an Opportunity Award, Performance Award, or Honors Award as provided by this Chapter.

C. Students graduating from high school or who have successfully completed at the twelfth grade level a home study program approved by the State Board of Elementary and Secondary Education during the 1997-1998 school year and thereafter may apply for and if otherwise qualified be eligible to receive the TOPS-Tech Award as provided by this Chapter.

Acts 2015, No. 227, §1.



RS 17:5122 - Notice to students and parents

§5122. Notice to students and parents

The State Board of Elementary and Secondary Education shall require that the governing authority of every public secondary school include as a component of a student's five-year educational plan as required by R.S. 17:183.2 comprehensive information relative to the Taylor Opportunity Program for Students and program eligibility requirements for each of the awards. Additionally, the parent or other person responsible for the student's school attendance at the ninth grade level shall be required to return to the school at the start of the student's ninth grade year a signed notice that the program information and eligibility requirements have been reviewed by the parent or other responsible person and by the student and that, for informational and data collection purposes only, expresses the intent of the parent or other responsible person as to whether or not the student will be pursuing the necessary program of studies to be eligible for a Taylor Opportunity Program for Students award.

Acts 2015, No. 227, §1.






TITLE 18 - Louisiana Election Code

RS 18:1 - TITLE 18 LOUISIANA ELECTION CODE

TITLE 18

LOUISIANA ELECTION CODE

CHAPTER 1. GENERAL PROVISIONS

§1. Short title; citation

A. Title 18 shall constitute and be known as the "Louisiana Election Code", and its Chapters, Parts, Subparts, and Sections may be cited officially as Chapters, Parts, and Sections of either the Louisiana Election Code or Title 18 of the Louisiana Revised Statutes of 1950. In the latter case, the Sections shall be cited in the manner provided in R.S. 1:1.

B. The Louisiana Election Code shall regulate the conduct of elections and political subdivisions shall be prohibited from adopting any law, resolution, or ordinance relative to elections and the conduct thereof, including campaign finance, except as otherwise specifically authorized in this code.

Acts 1989, No. 56, §1, eff. June 16, 1989.

{{NOTE: ACTS 1989, NO. 56, §2 VOIDS LOCAL LAWS, ORDINANCES, AND RESOLUTIONS PREVIOUSLY ADOPTED WHICH ARE PROHIBITED BY THIS SECTION.}}



RS 18:2 - Definitions

§2. Definitions

As used in this Code, the following words and terms shall have the meanings hereinafter ascribed to each, unless the context clearly indicates another meaning:

(1) "Clerk of court" or "clerk" means the clerk of the district court, except that in any parish having a civil district court and a criminal district court, these terms mean the clerk of the criminal district court.

(2) "Federal election" means a general, special, primary, or runoff election for federal office; a convention or caucus of a political party which has authority to nominate a candidate for federal office; a primary election held for the selection of delegates to a national nominating convention of a political party; and a primary election held for the expression of a preference for the nomination of individuals for election to the office of president.

(3) "Federal office" means the office of president or vice president of the United States or of senator or representative in the United States Congress.

(4) "Immediate family" means the individual's children, the spouses of his children, his brothers and their spouses, his sisters and their spouses, his parents, his spouse, and the parents of his spouse.

(5) "Parish governing authority" or "governing authority of the parish" with respect to Orleans Parish means the city council.

(5.1) "Polling place" means any location where voting, either early or on election day, is conducted pursuant to this Code.

(6) "Precinct" means the smallest political unit of a ward having defined geographical boundaries.

(7) "Signature" means the name of a person which is signed. Signature in this Title includes the handwritten, electronic, or digitized name of an individual, except when the handwritten signature of the individual is specifically required.

(8) "Under an order of imprisonment" means a sentence of confinement, whether or not suspended, whether or not the subject of the order has been placed on probation, with or without supervision, and whether or not the subject of the order has been paroled.

(9) "Voter registration agency" means an office designated under R.S. 18:116(A) to perform voter registration activities.

(10) "Voting district" means a geographical area composed of one or more precincts in a parish in which every elector within that area votes in the same congressional district, statewide board or commission district, judicial district, Senate District, House of Representative District, parish governing authority district, local and ward office district, municipal office district, and all other special election districts.

(11) "Ward" means a police jury ward in a parish and in parishes having no police jury wards means the subdivision of the parish equivalent to a police jury ward.

Acts 1976, No. 697, §1, Jan. 1, 1978. Amended by Acts 1977, No. 544, §1, eff. Jan. 1, 1978; Acts 1982, No. 559, §1, eff. July 22, 1982; Acts 1991, No. 277, §1; Acts 1993, No. 465, §1; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 2001, No. 1032, §7; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2011, 1st Ex. Sess., No. 32, §1.



RS 18:3 - Petitions submitted to registrars of voters

§3. Petitions submitted to registrars of voters

A. Notwithstanding any other provision of law to the contrary, every petition submitted to a registrar of voters for certification shall contain the following information:

(1) The handwritten signature of the voter who is signing the petition; however, if a person is unable to write, the incapacitated person shall affix his mark to the petition and the person circulating the petition shall affix the name of the incapacitated person provided he does so in the presence of two witnesses who shall also sign their names as witnesses to the mark.

(2) The date the voter signed the petition.

(3) The signer's ward/district/precinct and date of birth.

(4) The address at which the signer is registered to vote, including municipal number, apartment number, rural route, and box number.

(5) Name of the signer either typed or legibly written.

(6) Name of the person who witnessed and who obtained the signature.

(7) Date on which the person witnessed and obtained the signature.

B. Whenever the registrar is required to certify signatures on a petition pursuant to any provision of the constitution or laws of this state, the registrar shall not honor the written request of any voter or signatory who either desires to have his signature stricken from the petition or desires to have his signature added to the petition unless such addition or deletion is expressly authorized by law. The chairman or other person responsible for the filing of the petition with the registrar shall file notice with the registrar three days prior to submission of the petition for certification, unless such submission is done within three days prior to the expiration of the period for submission of the petition for certification. Such notice shall be a public record.

C. In determining the number of persons signing the petition who are electors in the voting area for the purpose of certifying the petition, the registrar shall not include any person who has not affixed to the petition his signature and the address at which he is registered to vote, any person whose signature has not been verified by the registrar, or any person whose name does not appear on the registrar's roll of electors. To verify a signature on a petition, the registrar shall compare the handwritten signature on the petition with the signature on the original application card or any subsequent signature in the records of the registrar, including but not limited to precinct registers and affidavits filed pursuant to the provisions of R.S. 18:111(C), or any microfilm, microfiche, or scanned or electronically captured computerized images of such documents. If the signatures are sufficiently alike to identify the person who signed the petition as the person who is the registered voter, the signature shall be verified. The signature of an elector shall include the surname under which the elector is registered to vote. The signature may include the elector's surname, first, and middle name, the initials of his surname, first, and middle name, or any combination thereof as the form in which his name appears on the petition, but shall not designate a title, designation, or deceptive name, nor shall it designate an occupational or professional description or abbreviation. However, the signature of a married woman may include her husband's surname, first, and middle name, the initials of his surname, first, and middle name, or any combination thereof, preceded by the title "Mrs." as the form in which her name appears on the petition, but only if she has registered under her husband's name preceded by the title "Mrs.".

D. The provisions of this Section shall not be applicable to petitions for elections to be held pursuant to the provisions of Chapter 3 of Title 26 of the Louisiana Revised Statutes of 1950.

Acts 1986, No. 669, §1; Acts 1988, No. 809, §1; Acts 1995, No. 312, §1, eff. Jan. 1, 1996; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2001, No. 1032, §7; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2009, No. 186, §2, eff. June 29, 2009.



RS 18:16 - Repealed by Acts 2001, No. 451, §1, eff. Jan. 12, 2004.

CHAPTER 2. STATE ADMINISTRATION

PART I. COMMISSIONER OF ELECTIONS

§16. Repealed by Acts 2001, No. 451, §1, eff. Jan. 12, 2004.



RS 18:17 - Blank

§17. Blank



RS 18:18 - Secretary of state; powers and duties

CHAPTER 2. STATE ADMINISTRATION

PART I. SECRETARY OF STATE; REGISTRATION;

VOTING MACHINES

§18. Secretary of state; powers and duties

A. The secretary of state shall administer the laws relating to custody of voting machines and voter registration, and for the purpose he shall:

(1) Subject to applicable civil service laws and applicable provisions of this Title, employ and fix the salaries and duties of necessary staff to carry out such functions.

(2) Direct and assist the registrars of voters of the state with respect to matters pertaining to the registration of voters as provided by law.

(3) Prescribe uniform rules, regulations, forms, and instructions, which shall be approved by the attorney general and thereafter shall be applied uniformly by each registrar of voters in the state. These rules, regulations, forms, and instructions shall include but not necessarily be restricted to forms of applications for registration, records, affidavits and statements, documents, and general procedures to be used by the registrars of voters, none of which shall be inconsistent with the constitution and laws of the United States or of this state.

(4) Be responsible for obtaining statistics and data relating to the registration of voters from the registrars throughout the state and for the compilation of such statistics and data in an annual report which shall be submitted to the Legislature of Louisiana not later than the first day of each regular session.

(5) Perform such other functions and duties and exercise such other powers as are conferred upon him by this Title.

(6) Coordinate the responsibilities of this state under the National Voter Registration Act of 1993 (P.L. 103-31) as required by 42 U.S.C. 1973gg-8.

(7) Prescribe uniform rules, regulations, forms, and instructions as to the use of electronic voting machines, as defined by R.S. 18:1351, in the conduct of early voting, which shall be approved by the attorney general and thereafter shall be applied uniformly by each registrar of voters in the state.

(8)(a) Prescribe uniform rules, regulations, forms, and instructions as to standards for effective nonpartisan voter education, which shall be approved by the attorney general and thereafter shall be implemented uniformly by each registrar of voters in the state. In developing the standards, the secretary of state shall review current voter education programs within the state. The standards shall address but shall not be limited to voter education concerning voter registration, balloting procedures for voting absentee by mail, during early voting, and at the polling places, distribution of sample ballots, and effective voter education methods, including the use of public service announcements and other public awareness methods. By December fifteenth of each general election year, each registrar of voters shall report to the secretary of state a detailed description of the voter education programs implemented in his parish. The secretary of state, upon receipt of such information, shall prepare a report on the effectiveness of voter education programs and shall submit the report to the governor, the president of the Senate, and the speaker of the House of Representatives by January thirty-first of each year following a general election.

(b) Develop activities, events, informational posters and pamphlets, and public service announcements for the implementation of an annual voter registration week and generally be responsible for implementation of such week. It is the policy of the state of Louisiana to encourage full participation in voting by all citizens of this state. To this end, in odd-numbered years, the official state voter registration week shall be the last full week which occurs two weeks prior to the close of registration records for the regular fall primary election. In even-numbered years, the official state voter registration week shall be the second full week in May.

(9) Provide for the voluntary registration of individuals or entities that conduct voter registration drives in the state of Louisiana.

(10)(a) Develop and implement a pilot program for new voting technology and equipment.

(b) The secretary of state shall work with two members from the House Committee on House and Governmental Affairs designated by the chairman of that committee and two members from the Senate Committee on Senate and Governmental Affairs designated by the chairman of that committee in developing the program. After the development of the program, the secretary of state shall submit the details of the program to the House Committee on House and Governmental Affairs and the Senate Committee on Senate and Governmental Affairs. The secretary of state shall also submit to the committees the details of any subsequent change to the program.

B. The commissioner of elections shall be appointed by the secretary of state subject to Senate confirmation. He shall serve at the pleasure of the secretary of state at a salary fixed by the secretary of state, which salary shall not exceed the amount approved for such position by the legislature while in session. The commissioner of elections shall have the same qualifications as required for statewide elected officials. He shall have such responsibilities and perform such duties as shall be prescribed by the secretary of state.

C. The department of state shall be responsible for assistance to registrars, administration of rules and regulations of the secretary of state relating to the registration of voters, and matters pertaining to the reporting, compilation, and dissemination of registration statistics and information.

D. The secretary of state may enter into cooperative agreements with other states or the Electronic Registration Information Center to share voter registration information or data for purposes of determining whether a voter is registered in more than one state and for the maintenance of the state voter registration computer system. The secretary of state shall include in any such cooperative agreement a provision for the privacy of the information or data that complies fully with applicable state and federal law.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 523, §1, eff. Jan. 1, 1978; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 2001, No. 451, §1, eff. Jan. 12, 2004; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2003, No. 286, §1, eff. Jan. 12, 2004; Acts 2004, No. 526, §2, eff. June 25, 2004; Acts 2005, No. 220, §§1, 4, eff. Jan. 1, 2006; Acts 2006, No. 403, §1, eff. June 15, 2006; Acts 2008, No. 136, §2, eff. Jan. 1, 2009; Acts 2013, No. 383, §3, eff. Jan. 1, 2014; Acts 2014, No. 59, §1, eff. May 16, 2014; Acts 2016, No. 281, §1, eff. May 31, 2016.



RS 18:18.1 - Political activities prohibited

§18.1. Political activities prohibited

A. Neither the commissioner of elections nor any employee of the elections division within the Department of State who is in the unclassified state service shall participate or engage in political activity, including his own or any other candidacy for election to public office; membership on any national, state, or local committee of a political party or faction; making or soliciting contributions for any political party, faction, or candidate; taking active part in the management of the affairs of a political party, faction, candidate, or any political campaign, except to exercise his right as a citizen to express his opinion privately and to cast his vote as he desires.

B. As used in this Section, the term "political activity" shall have the meaning ascribed to it in Article X, Section 9(C) of the Constitution of Louisiana.

Acts 2003, No. 1220, §1, eff. Jan. 1, 2004.



RS 18:18.2 - Certain political activities prohibited; secretary of state

§18.2. Certain political activities prohibited; secretary of state

A. The secretary of state may participate or engage in political activity related to his own candidacy for election to public office, including soliciting contributions for his campaign and taking an active part in the management of the affairs of his campaign and his principal campaign committee. He may also exercise his right as a citizen to express his opinion privately and to cast his vote as he desires. The secretary of state shall not participate or engage in any other political activity, including the candidacy of any other person for election to public office; membership on any other national, state, or local committee of a political party or faction; making or soliciting contributions for any political party, faction, or other candidate; or taking active part in the management of the affairs of a political party, faction, other candidate, or any other political campaign.

B. As used in this Section, the term "political activity" shall have the meaning ascribed to it in Article X, Section 9(C) of the Constitution of Louisiana.

Acts 2006, No. 415, §1.



RS 18:19 - Contracts for storage of voting machines; public bid; negotiation

§19. Contracts for storage of voting machines; public bid; negotiation

A.(1) Each contract entered into by the secretary of state for the lease of any building or portion thereof for the storage of voting machines shall be advertised and awarded to the lowest responsible bidder in accordance with the applicable provisions of R.S. 39:1551 et seq. For the purposes of advertising, awarding, and administering contracts for the lease of space for the storage of voting machines, the secretary of state may utilize any applicable procurement regulation promulgated in accordance with the Administrative Procedure Act by the commissioner of administration.

(2) In addition to all other notices and advertisements for bids required, the secretary of state shall furnish notice of the invitation for bids at least thirty days prior to the opening of bids for each contract for the storage of voting machines for a parish in the following manner:

(a) Publish notice of the invitation for bids in a newspaper of general circulation printed in such parish, or if there is no newspaper printed in such parish, in a newspaper printed in the nearest parish, that has a general circulation in the parish covered by the contract.

(b) Send such notice to the clerk of court for such parish who shall prominently post such notice in his office.

(c) Notify the parish governing authority for such parish of the contract and that such parish governing authority is allowed to bid on such contract.

(3) Contracts for the lease of space for storage of voting machines may be entered into on a parish or regional basis with a storage facility in each parish. If a single contract provides for the storage of voting machines for more than one parish, then the notices required by this Subsection shall be provided in each parish covered by such contract in accordance with this Subsection and there shall be a storage facility in each such parish.

B.(1) Notwithstanding the provisions of Subsection A of this Section or any other provision of law to the contrary, the secretary of state may modify any existing lease between the department and a lessor by negotiation, if the following conditions exist:

(a) Additional storage space is required in order to accommodate an increase in the number of voting machines due to an increase in population of the affected parish.

(b) Additional storage space is required in order to accommodate voting machines of a different configuration than the voting machines stored under the original lease agreement.

(2) No modification to a lease through negotiation shall be made the effect of which increases the existing price per square foot by more than twenty-five percent, and no modification to a lease through negotiation shall be made in the first two years or the last two years of the term of any such lease.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2001, No. 451, §1, eff. Jan. 12, 2004.

NOTE: See Acts 2001, No. 451, §8(A), relative to effective date.



RS 18:20 - Contracts for a signature digitization/verification system

§20. Contracts for a signature digitization/verification system

The secretary of state may enter into contracts necessary to provide for a signature digitization/verification system to be used to carry out the functions of election officials.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2001, No. 451, §1, eff. Jan. 12, 2004.

NOTE: See Acts 2001, No. 451, §8(A), relative to effective date.



RS 18:21 - Maps; use of voting machines, technology, and other resources; fees; Voting Technology Fund

§21. Maps; use of voting machines, technology, and other resources; fees; Voting Technology Fund

A. The secretary of state may produce and sell maps of precincts and election jurisdictions. The secretary of state may charge uniform, reasonable fees for the maps. The fees shall be established by rule adopted in accordance with the Administrative Procedure Act.

B. The secretary of state may utilize the voting machines, voting technology, and other resources of his office to conduct an election not governed by the provisions of this Code or law. The secretary of state may charge uniform, reasonable fees for this service. The fees shall be established by rule adopted in accordance with the Administrative Procedure Act.

C.(1) There is hereby created as a special fund in the state treasury, the Voting Technology Fund, hereafter in this Subsection referred to as the "fund". The source of monies for the fund shall be the monies derived from fees imposed pursuant to this Section, and any other monies appropriated to the fund.

(2) All fees imposed and collected pursuant to this Section shall be remitted to the state treasurer for immediate deposit into the state treasury. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to the fees collected as required by this Section shall be credited to the fund. Monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund. All interest earned on the investment of monies in the fund shall be credited to this fund following compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund. All unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the fund.

(3) All monies in the fund shall be used solely and exclusively for the acquisition and maintenance of voting machine technology, including hardware and software; voting equipment and supplies; voter outreach; voter improvement; early voting; and information technology products to produce, run, and support the election and voting system.

Acts 2015, No. 296, §1, eff. Jan. 11, 2016.



RS 18:22 - Blank

§22. Blank



RS 18:23 - State Board of Election Supervisors

PART II. STATE BOARD OF ELECTION SUPERVISORS

§23. State Board of Election Supervisors

A. The State Board of Election Supervisors is created and established in the Department of State as provided in R.S. 36:802. The board shall be composed of the following persons:

(1) The lieutenant governor.

(2) The secretary of state.

(3) The attorney general.

(4) The commissioner of elections or a designee of the secretary of state, as determined by the secretary of state. The secretary of state shall notify the board in writing of any such designation.

(5) One member of the Clerks of Court Association, who shall be elected by the membership thereof to serve a four year term concurrent with that of the governor. A vacancy shall be filled in the same manner for the remainder of the unexpired term.

(6) One member of the Registrars of Voters Association, who shall be elected by the membership thereof to serve a four year term concurrent with that of the governor. A vacancy shall be filled in the same manner for the remainder of the unexpired term.

(7) One member, who shall be appointed by the governor from a list of nominees submitted by the presidents of Centenary College at Shreveport, Dillard University at New Orleans, Louisiana College at Pineville, Loyola University at New Orleans, Tulane University of Louisiana at New Orleans, and Xavier University at New Orleans, each of whom shall submit one nominee who shall not be an elected or appointed public official. The term of office of each appointed member shall be concurrent with the term of the governor making the appointment. Each appointment by the governor shall be submitted to the Senate for confirmation. A vacancy in the office of a member appointed by the governor shall be filled in the same manner as the original appointment and for the remainder of the unexpired term.

(8) One member of the Police Jury Association of Louisiana or its successor, who shall be elected by the membership thereof to serve a four-year term concurrent with that of the governor. A vacancy shall be filled in the same manner for the remainder of the unexpired term.

B. Five members of the board shall constitute a quorum for the transaction of business, and all actions of the board shall require the affirmative vote of at least five members.

C. The board shall be domiciled in Baton Rouge.

D. The board shall elect a chairman and a vice chairman from among its members.

E.(1) The lieutenant governor, attorney general, and secretary of state each may designate a particular named employee from within his department to permanently act for him and in his place in his absence from meetings of the board. The public official shall notify the board in writing of his designation or any redesignation.

(2) The Registrars of Voters Association and the Clerks of Court Association each may elect an alternate member from their membership to permanently act for and in the place of the registrar or clerk, as the case may be, in his absence from meetings of the board. The president of each association shall notify the board in writing of the alternate member so elected.

F. The board shall hold such meetings as are necessary to effectuate its purposes and shall meet upon call of the chairman or upon the request of any three members.

G. The members of the board shall not receive any compensation but shall be reimbursed for reasonable expenses incurred in the performance of the work of the board.

Acts 1980, No. 681, §1, eff. July 24, 1980. Amended by Acts 1982, No. 778, §1, eff. Aug. 4, 1982; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1988, No. 831, §1; Acts 2001, No. 451, §1, eff. Jan. 12, 2004; Acts 2003, No. 774, §4; Acts 2016, No. 281, §1, eff. May 31, 2016.



RS 18:24 - Powers and duties; authority to intervene in actions

§24. Powers and duties; authority to intervene in actions

A. To accomplish the purposes of this Part and Subpart G of Part V of Chapter 5 of this Title, the board shall have the following powers, duties, and functions:

(1) To adopt, amend, and repeal such rules and regulations as are necessary for the transaction of its business and to implement the provisions of this Part and Subpart G of Part V of Chapter 5 of this Title.

(2) To conduct hearings as provided in this Part and Subpart G of Part V of Chapter 5 of this Title.

(3) To review election laws and procedures and to report to the legislature as required by this Part.

(4) To employ an executive director, legal counsel, and such other personnel as the board deems necessary and appropriate.

(5) To exercise such other powers and duties as are necessary to effectuate the purposes of the board as set forth in this Part and not inconsistent with such provisions.

(6) To conduct appeals of merit evaluations of registrars of voters as provided in R.S. 18:55.

B. To accomplish the purposes of Subpart G of Part V of Chapter 5 of this Title, the board shall also have the power and authority to hold hearings, subpoena witnesses, administer oaths, require the production of books and records, and do all other things necessary to discharge its duties and responsibilities.

Acts 1980, No. 681, §1, eff. July 24, 1980. Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1988, No. 831, §1; Acts 2003, No. 423, §1, eff. Jan. 1, 2004; Acts 2016, No. 358, §1.



RS 18:25 - Annual reports

§25. Annual reports

A. The board shall regularly review all election laws and all procedures used in the conducting of elections in this state.

B. The board shall annually report to the House and Governmental Affairs Committee of the House of Representatives and the Senate and Governmental Affairs Committee of the Senate its findings, observations, and recommendations concerning all aspects of elections in this state. The report shall be submitted no later than January fifteenth each year and shall include but shall not be limited to the following subjects: election laws in general, registration procedures, election procedures, election officials, voting machines, tabulation and transmission of election returns, procedures used for casting and counting absentee by mail and early voting ballots, and any other aspect of elections the board deems appropriate.

Acts 1980, No. 681, §1, eff. July 24, 1980; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2012, No. 138, §1, eff. May 14, 2012.



RS 18:26 - Repealed by Acts 1988, No. 831, 2.

§26. Repealed by Acts 1988, No. 831, §2.



RS 18:27 - Political activities prohibited

§27. Political activities prohibited

A. No employee of the board who is in the unclassified state service shall participate or engage in political activity, including his own or any other candidacy for election to public office; membership on any national, state, or local committee of a political party or faction; making or soliciting contributions for any political party, faction, or candidate; taking active part in the management of the affairs of a political party, faction, candidate, or any political campaign, except to exercise his right as a citizen to express his opinion privately and to cast his vote as he desires.

B. As used herein, the term "political activity" shall have the meaning ascribed to it in Article X, Section 9(C) of the Constitution of Louisiana.

Added by Acts 1982, No. 778, §1, eff. Aug. 4, 1982.



RS 18:31 - State voter registration computer system; parish computer system

PART III. STATE VOTER REGISTRATION

COMPUTER SYSTEM

§31. State voter registration computer system; parish computer system

A. The secretary of state shall establish a state voter registration computer system for the registration of voters throughout the state in accordance with the provisions of this Title.

B. The secretary of state shall adopt rules and regulations with respect to all records, data, and information required for registration of voters and the transfer of copies thereof to the department. The secretary of state shall establish, by rule, a uniform cost for the preparation of lists of registered voters. However, no charges for preparation or transmission of voter registration data shall apply to the office of motor vehicles of the Department of Public Safety and Corrections, when the transmitted data is used to verify voter registration information against driver's license and social security information. All rules and regulations shall be adopted pursuant to the Administrative Procedure Act.

C. All revenues derived from the sale of lists of registered voters and related statistical information and from the use of the Department of State's information system shall be deposited in the state general fund to the credit of the Department of State. The secretary of state shall utilize such revenues to offset and supplement costs relating to the operation of the state voter registration computer system.

D. Pursuant to the provisions of R.S. 18:18(A)(4), the secretary of state shall submit to the legislature an annual report in a format requested by the legislature which includes a list of registered voters and other data associated with registered voters to be used for redistricting and other legislative purposes. Such lists and data shall be updated quarterly as requested by the legislature.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1982, No. 166, §1, eff. July 14, 1982; Acts 1984, No. 672, §1; Acts 1985, No. 754, §1; Acts 1988, No. 909, §2, eff. Jan. 1, 1989; Acts 1999, No. 254, §2, eff. July 1, 1999; Acts 2001, No. 451, §1, eff. Jan. 12, 2004; Acts 2003, No. 1220, §2, eff. July 3, 2003, and §3, eff. Jan. 12, 2004.

NOTE: See Acts 2001, No. 451, §8(A), relative to effective date.

NOTE: See Acts 2003, No. 1220, §5, relative to effective date.



RS 18:41 - Louisiana Elections Integrity; administration of Part

PART IV. LOUISIANA ELECTIONS INTEGRITY

§41. Louisiana Elections Integrity; administration of Part

A. The Board of Ethics, hereafter in this Part referred to as the "board", shall administer the provisions of this Part.

B. Board members shall be paid the same per diem as members of the legislature for each day of attendance at board meetings and shall be reimbursed actual expenses incurred in attending board meetings and in conducting board business.

C. The board shall hold such meetings as are necessary to effectuate its purposes and shall meet upon call of the chairman or upon the request of any three members.

Acts 1989, No. 45, §1; Acts 1996, 1st Ex. Sess., §11, eff. Jan. 1, 1997.



RS 18:42 - Rule making power

§42. Rule making power

The board shall have power to adopt and promulgate rules and regulations necessary to implement the provisions of this Part.

Acts 1989, No. 45, §1.



RS 18:43 - Investigations and hearings; certain elections

§43. Investigations and hearings; certain elections

A. The board may investigate any aspect of any election, except as provided in R.S. 18:45. The board may initiate such an investigation upon the receipt of a sworn statement by any registered voter of this state alleging error, fraud, irregularity, or other unlawful activity in the conduct of an election.

B. The board may convene in any location in the state for the purpose of conducting hearings and receiving testimony concerning any irregularity, error, or apparent violation of law in any election. It may convene upon the receipt by the board of a sworn statement by any registered voter of this state alleging error, fraud, irregularity, or other unlawful activity in the conduct of an election.

C. The board shall have the power and authority to subpoena witnesses, administer oaths, compel the production of books, documents, records, and papers, public and private, and to do all other things necessary in carrying out its duties and responsibilities.

D. Failure to comply with any order of the board, issued in accordance with or under authority hereof, refusal to testify, or any act of disrespect or of disorderly or contemptuous behavior before the board shall constitute contempt of the board, and the board shall have the power and authority to institute proceedings in any court of competent jurisdiction for the punishment thereof as provided by the constitution and laws. False swearing or perjury before the board shall in like manner be punished in accordance with the laws of the state.

E. All proceedings in connection with any investigation by the board shall be conducted in closed session, and for that purpose, such proceedings shall be exempt from the provisions of the Public Meetings Law. All records pertaining to such proceedings shall be exempt from the provisions of the Public Records Law. They shall remain confidential and not be open for public inspection unless and until they are entered into the record of any court, except as specifically provided in R.S. 18:44(C). However, the records and findings of the board pertaining to any such proceedings shall be made available to the attorney general, to any district attorney having jurisdiction of the matter contained in such records or findings upon formal written request, or in response to the order of any court having jurisdiction of the matter contained in such records or findings. Any person appearing before the board shall be entitled to the right to counsel.

Acts 1989, No. 45, §1.



RS 18:44 - Contesting election; referral for prosecution

§44. Contesting election; referral for prosecution

A. Whenever the board determines as a result of an investigation that violations of law, irregularities, error, or fraud have occurred in the conduct of an election which in the judgment of the board has resulted in the apparent qualification for the general election or the apparent election of a candidate not entitled to be so qualified or elected, the board, upon the favorable vote of three members, may institute suit to contest the election in order to protect the interest and rights of the state in fair and honest elections. In addition, for the same cause and upon the same vote, the board may intervene in any suit instituted by any other party to contest an election.

B. In any suit instituted by the board to contest an election, the provisions of Chapter 9 of this Title shall apply, except that:

(1) An action instituted by the board to contest an election shall be brought in the district court for the parish where the state capitol is situated.

(2) In any such suit, each candidate for said office and the secretary of state shall be impleaded and shall be a party to the suit. The board shall be a party to the suit, and the board may implead as parties other persons whose interest in the subject matter, by reason of their ministerial duties or otherwise, would be directly or indirectly affected to the extent that their joinder would be necessary for a complete adjudication of the controversy.

(3) In any such suit, the petition shall be styled:

"In re the Election for (office)"

(4) The petition shall cite:

(a) Each candidate for said office; and

(b) The secretary of state in his official capacity as the chief election officer of the state.

(5) The petition shall contain, but shall not be limited to, the following:

(a) The grounds on which the election is contested;

(b) The allegation that except for substantial irregularities or error, fraud, or other unlawful activities in the conduct of the election, a different candidate would have qualified for a general election or would have been elected.

(6) The petition shall comply with Article 891 of the Louisiana Code of Civil Procedure, except to the extent that the provisions of that Article or the Articles cited therein conflict with the provisions of this Section.

(7) Service of process shall be on the secretary of state, or the commissioner of elections as provided herein, and shall otherwise comply substantially with the provisions of R.S. 18:1408. By filing notice of candidacy a state candidate appoints the secretary of state, or the commissioner of elections as provided herein, as his agent for service of process in any action instituted by the board under provisions of this Section. If the secretary of state is a named candidate in the petition, then the commissioner of elections shall be the agent for service of process for all candidates, and in such case, additionally, a copy of the citation and petition shall be served on the secretary of state in his official capacity as chief election officer of the state.

(8) There shall be no named party defendant; provided however, that for purposes of the provisions of Chapter 9 of Title 18 which are applicable to suits instituted under this Section, the word "party" in this Section shall mean "defendant" in the provisions of said Chapter 9.

(9) Each party in a suit instituted under this Section is considered as being both a plaintiff and a defendant with respect to all other parties. A party is not required to answer the petition, but if he answers, he shall do so prior to trial. No exceptions or responsive pleadings may be filed to the answer of a party, and every fact alleged therein is considered as denied or avoided by effect of law as to all other parties. If a party does not appear on the date set for the trial, either in person or through counsel, such failure to appear precludes him from thereafter filing an answer, and from asserting his claims or defenses in the suit and the court shall not appoint an attorney to represent him pursuant to R.S. 18:1409(A).

(10) Each party may appear and assert his claim or defense as he sees fit.

(11) The court may grant the board injunctive relief prohibiting the parties from instituting or prosecuting in any court of this state or of the United States any other action or proceeding on the matters involved in the suit.

(12) The court may render judgment for costs, or any part thereof, against any party, as it may consider equitable.

C. Whenever the board determines as a result of an investigation or otherwise that a violation of the Election Code has occurred which is subject to criminal penalties, the board shall present all information concerning such alleged violation to the district attorney for the judicial district in which the alleged violation occurred. The district attorney may immediately proceed with such criminal actions or investigations as are justified by the facts presented or available to him. The information presented by the board to the district attorney shall be presented to the attorney general and the governor who shall keep such information strictly confidential, except that the attorney general may proceed with any action permissible within the provisions of Article IV, Section 8 of the Louisiana Constitution of 1974.

Acts 1989, No. 45, §1; Acts 2001, No. 451, §1, eff. Jan. 12, 2004; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2010, No. 570, §1, eff. Jan. 1, 2011.



RS 18:45 - Limitations on powers and duties of board

§45. Limitations on powers and duties of board

A. The provisions of R.S. 18:43 and 44 shall be applicable only to elections for the office of governor, lieutenant governor, secretary of state, state treasurer, attorney general, commissioner of agriculture, commissioner of insurance, United States senator, United States congressman, public service commissioner, member of the State Board of Elementary and Secondary Education, and justice of the supreme court.

B. The powers, duties, functions, and authority of the board as provided in this Part shall in no way apply or extend to any provisions of the Campaign Finance Disclosure Act contained in Chapter 11 of the Election Code and the board shall have no authority under the provisions of this Part to make any investigation or exercise any other power, duty, function, or authority in relation to the provisions of Chapter 11 of Title 18.

Acts 1989, No. 45, §1; Acts 2001, No. 451, §1, eff. Jan. 12, 2004.

NOTE: See Acts 2001, No. 451, §8(A), relative to effective date.



RS 18:46 - Annual reports

§46. Annual reports

The board may report to the legislature any findings, observations, or recommendations concerning elections in this state which it determines, in the course of its investigations or otherwise, should be brought to the attention of the legislature. Such reports may be made annually prior to the annual regular session of the legislature, or at such other times as the board may deem appropriate.

Acts 1989, No. 45, §1.



RS 18:47 - Staff; assistance to board

§47. Staff; assistance to board

A. The board may employ an executive director. The executive director shall serve as secretary to the board. The board may employ such other staff as it deems necessary or appropriate. It may employ staff on a full-time or part-time basis and may procure temporary or intermittent services as it deems necessary. The board may employ attorneys and it may procure the services of attorneys on a temporary or part-time basis as it deems necessary.

B. Every officer, department, board, or commission of the state or of any of its political subdivisions shall provide assistance, including use of facilities and investigatory personnel, upon the request of the board.

Acts 1989, No. 45, §1.



RS 18:49.1 - Elections compliance unit; powers and duties

PART V. ELECTIONS COMPLIANCE UNIT

§49.1. Elections compliance unit; powers and duties

A. An elections compliance unit is created in the Department of State. The purposes of the unit shall be to:

(1) Initiate independent inquiries and conduct independent investigations into allegations of election irregularities in any municipality or parish of the state.

(2) Respond to notifications or complaints alleging election irregularities generated by election officials or any other person.

(3) Review notices and reports of election irregularities and conduct investigations of any incidents that it determines require further investigation.

B. For purposes of investigation, the elections compliance unit shall have the authority to:

(1) Issue subpoenas to compel the production of records and other documents from any registrar of voters.

(2) Receive sworn statements.

C. Notwithstanding any other provision of law to the contrary, a member of the Elections Compliance Unit, upon the receipt of a complaint of any election irregularity, may enter a polling place during early voting or on election day for the purposes of checking the overall operations of the polling place or investigating any potential violation of the Louisiana Election Code.

D. If during the course of investigation, the elections compliance unit determines that there may be a violation of any criminal law or provision of the Louisiana Election Code, the findings of the investigation shall be turned over to the appropriate prosecutorial agency for further investigation or prosecution.

Acts 2004, No. 517, §2, eff. June 25, 2004; Acts 2010, No. 797, §1, eff. Jan. 1, 2011.



RS 18:51 - Registrar for each parish; appointment; commission; bond and oath

CHAPTER 3. REGISTRARS OF VOTERS

§51. Registrar for each parish; appointment; commission; bond and oath

A. There shall be a registrar of voters for each parish in the state, who shall be appointed by the governing authority of the parish in the manner provided in this Section and R.S. 18:51.1.

B.(1) Upon receipt of notice and supporting documentation from the governing authority that show the governing authority complied with the requirements of this Section and R.S. 18:51.1 in appointing the registrar, the governor shall issue a commission to the registrar, who thereupon shall make the bond, subscribe to the oath, and receive the compensation prescribed in this Chapter.

(2) If the governing authority fails to submit notice and documentation pursuant to Paragraph (1) of this Subsection or if the notice and documentation submitted by the governing authority is not sufficient to show the governing authority complied with the requirements of this Section and R.S. 18:51.1 in appointing the registrar, the governor shall not issue a commission to the registrar but shall instead send notice to the governing authority that it has failed to show compliance.

C.(1)(a) A vacancy for any cause in the office of registrar shall be filled by the parish governing authority within thirty days after the date on which the vacancy occurs. The parish governing authority shall advertise the vacancy and solicit applications for the office in the manner provided in R.S. 18:51.1.

(b) Until the appointment is made, the chief deputy shall perform the duties of the registrar in a parish having a chief deputy. If there is no chief deputy, within forty-eight hours after the office becomes vacant, the parish governing authority shall appoint a person temporarily to perform the duties of the registrar until the parish governing authority fills the vacancy as provided in this Section. However, if the parish governing authority neither fills the vacancy nor, in a parish having no chief deputy, designates a person temporarily to perform the duties of registrar within forty-eight hours after the office becomes vacant, the State Board of Election Supervisors shall appoint a person to perform the duties until the parish governing authority fills the vacancy. A person appointed temporarily to perform the duties of registrar shall have authority to register voters in accordance with law.

(2) The person performing the duties of registrar until the parish governing authority makes its appointment shall be issued a commission by the governor and shall give the bond required of a registrar of voters, unless the person previously has done so in his capacity as deputy registrar. He shall receive the compensation prescribed by this Chapter for the registrar. If the person appointed by the State Board of Election Supervisors held a position in the office of the registrar prior to such appointment, then upon the appointment of a registrar to fill the vacancy, he shall be eligible to return to the position previously held.

D. A registrar who has no chief deputy or other permanent employee shall file an affidavit with the parish governing authority and the secretary of state designating a person as chief deputy who would operate the registrar's office in the event the registrar becomes unable to name a chief deputy and perform his duties due to illness, injury, or disability.

Acts 1976, No. 693 §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 544, §1, eff. Jan. 1, 1978; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2016, No. 360, §1, special eff. date.



RS 18:51.1 - Manner of appointment of the registrar

§51.1. Manner of appointment of the registrar

A. The parish governing authority shall appoint the registrar of voters for the parish in accordance with the provisions of this Section.

B.(1) The parish governing authority shall take all reasonable steps to make as many people in the parish as possible aware of the upcoming appointment of a registrar, including without limitation by issuing press releases to local news services and other media outlets and, if the governing authority has a website, by posting notice on its website.

(2)(a) At a minimum, the parish governing authority shall publish notice of the upcoming appointment together with a request for the submission of applications to fill the office on two separate days at least one week apart in the official journal of the governing authority and in another newspaper with a larger circulation within the parish than the official journal if there is such a newspaper.

(b) The notice shall comply with the following requirements:

(i) Prominent placement in a section other than the classified advertisement or public notice section.

(ii) Formatting in a box with a bolded outline.

(iii) A size of not less than two inches by four inches.

(iv) Print in bold face type.

(c) The notice shall contain the deadline for submitting applications, which shall be no later than seven calendar days following the last day of publication of notice as provided in this Paragraph.

C. In appointing the registrar, the governing authority shall offer to interview each applicant who meets the qualifications provided by law for the office of registrar of voters.

Acts 2016, No. 360, §1, special eff. date.



RS 18:52 - Qualifications of registrars

§52. Qualifications of registrars

A. Each applicant to fill the office of registrar of voters shall be a registered voter. If appointed to fill the office of registrar of voters, the applicant shall become a resident and registered voter of the parish in which he is to perform his duties prior to taking the oath of office. The registrar shall remain a resident and qualified voter of the parish in which he is to perform his duties.

B.(1) The registrar shall possess at least one of the following at the time of appointment:

(a) A baccalaureate degree from an accredited institution and two years of full-time, professional work experience.

(b) An associate degree from an accredited institution and four years of full-time, professional work experience.

(c) Seven years of full-time, professional work experience.

(d) Five years of full-time employment in a registrar's office in Louisiana.

(2) For purposes of this Subsection, "professional work experience" means experience in an occupation which requires specialized and theoretical knowledge usually acquired through college training or through work experience and other training which provides comparable knowledge.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2016, No. 414, §1, special eff. date.



RS 18:53 - Tenure; removal from office; may not be own immediate successor

§53. Tenure; removal from office; may not be own immediate successor

A. A registrar shall be subject to removal by the State Board of Election Supervisors for willful misconduct relating to his official duty, willful and persistent failure to perform his duty, persistent public conduct prejudicial to the administration of the laws relative to the registration of voters that brings the office into disrepute, or conviction of a felony.

B.(1) A registrar accused of any of the types of conduct set forth in Subsection A or convicted of a felony shall be subject to immediate suspension from office, with or without pay, by majority vote of the State Board of Election Supervisors.

(2) If the board receives a resolution from a parish governing authority as provided in this Paragraph accusing the parish registrar of any of the types of conduct set forth in Subsection A, the board shall schedule a hearing on the accusations contained in the resolution within thirty days of the receipt of such resolution. Such resolution must be adopted by a favorable vote of at least two-thirds of the membership of the parish governing authority and transmitted to the chairman of the board by certified mail, return receipt requested. The provisions of this Paragraph shall in no way be construed to limit the powers conferred upon the board by Paragraph (1).

(3) Prior to removal of a registrar from office, the board shall afford the registrar a hearing in accordance with the provisions of the Administrative Procedure Act.

(4) A registrar may apply for judicial review of an adverse decision of the board by trial de novo, as provided by R.S. 49:964, and by appeal, as provided by R.S. 49:965.

C. No registrar who has been removed from office may be reappointed as his own immediate successor.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1995, No. 747, §1.



RS 18:54 - Qualification; date; duplicate oath; bond; approval of bond

§54. Qualification; date; duplicate oath; bond; approval of bond

Within thirty days after the date of his commission, each registrar shall qualify for office by subscribing to the oath of office prescribed by the constitution. The oath shall be filed with the clerk of court and a duplicate original or a certified copy thereof shall be filed with the secretary of state and with the state treasurer. In a parish containing a municipality with a population of three hundred thousand or more, the oath shall be filed with the clerk of the civil district court. Each registrar also shall file with the state treasurer a bond, in favor of the governor and with security, for the faithful performance of the duties required of him and for the payment of such damages as may be sustained by his failure to discharge his duties. The sureties on the bond shall be with a company authorized to do business in Louisiana, and in each parish the bond shall be in the amount of five thousand dollars.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 544, §1, eff. Jan. 1, 1978; Acts 1991, No. 277, §1; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 2011, 1st Ex. Sess., No. 32, §1.



RS 18:55 - Compensation of registrar of voters; amount and manner of payment; reduction during tenure prohibited; prohibited increase

§55. Compensation of registrar of voters; amount and manner of payment; reduction during tenure prohibited; prohibited increase

A.(1) The annual salary of registrars of voters shall be based on the most recent population figures as shown by the latest federal decennial census, the Louisiana Tech University population estimates for Louisiana parishes, or as determined by the governing authority of each parish in accordance with law.

(2) The salary ranges and pay schedule for the registrars shall be as follows:

Population Range                      Step 1                Step 2             Step 3             Step 4

0 to 40,000                               $57,769              $59,502           $61,287           $63,126

40,001 to 60,000                      $64,188              $66,113           $68,097           $70,140

60,001 to 100,000                    $70,607              $72,725           $74,907           $77,154

100,001 to 200,000                  $77,026              $79,337           $81,717           $84,168

200,001 to 1,000,000               $83,445              $85,948           $88,526           $91,182

Population Range                      Step 5                Step 6             Step 7             Step 8

0 to 40,000                               $65,019              $66,970           $68,979           $71,049

40,001 to 60,000                      $72,244              $74,441           $76,644           $78,943

60,001 to 100,000                    $79,469              $81,853           $84,309           $86,838

100,001 to 200,000                  $86,693              $89,294           $91,973           $94,732

200,001 to 1,000,000               $93,918              $96,735           $99,637         $102,626

Population Range                      Step 9               Step 10           Step 11          Step 12

0 to 40,000                               $73,180              $75,375           $77,637           $79,966

40,001 to 60,000                      $81,311              $83,751           $86,263           $88,851

60,001 to 100,000                    $89,443              $92,126           $94,890           $97,737

100,001 to 200,000                  $97,574            $100,501         $103,516         $106,622

200,001 to 1,000,000             $105,705            $108,876         $112,143         $115,507

(3)(a) A person appointed by the parish governing authority as registrar on or after July 1, 1997, shall be employed with an annual salary of step one of the appropriate population range, unless the person is promoted from chief deputy or confidential assistant and such would result in a reduction in compensation. In such an instance, the newly appointed registrar shall receive a salary increase to the amount of the nearest step in the appropriate population range which will provide a minimum increase in salary of five hundred dollars.

(b) Each parish governing authority shall continue to compensate its registrars at no less than the same annual dollar amount as that paid by the particular parish on July 1, 1991, including both the prior mandated parish portion and any supplements authorized. The difference between the amount of compensation due each registrar and the amount payable by the parish governing authority shall be paid by the state through the secretary of state.

(4)(a) Each registrar shall automatically receive an annual salary increase to the next step on July first until his annual salary equals the highest step of the appropriate population range. However, a registrar whose salary is less than step one of the appropriate population range shall receive an annual salary increase of four thousand five hundred dollars until that amount would cause his salary to exceed step one. At that time, he shall receive a salary increase to the amount of the nearest step which will provide an increase of not less than five hundred dollars.

(b) Each registrar whose salary is at the level of step one or higher shall be evaluated as to merit in January. The criteria and procedure for the merit evaluation shall be determined by the secretary of state in conjunction with the Registrar of Voters Association. Each registrar shall be evaluated by the secretary of state or his designee acting on his behalf. Upon a finding of "excellent" on a merit evaluation, the registrar shall receive a salary increase to the next step until the registrar's salary is equal to the highest step of the appropriate population range. A registrar may appeal the finding on a merit evaluation to the State Board of Election Supervisors in accordance with rules promulgated by the board. If a member of the board participates in the merit evaluation of a registrar, the member shall not participate in an appeal of the evaluation.

B. No law to increase or decrease that portion of the salary payable by the parish shall be enacted hereafter unless notice of intent to enact such a law has been published on two separate days, without cost to the state, in the official journal of each locality affected by the enactment of the increase or decrease in the salary figures. The last day of publication shall be at least thirty days prior to introduction of the bill.

C. The annual compensation of each registrar of voters shall be based upon the most recent census taken by the United States Government, Louisiana Tech University population estimates for Louisiana parishes, or upon the population figures of each parish as determined by its governing authority as provided by law.

D. The state portion of each salary shall be paid biweekly by the state through the secretary of state, and the parish portion of each salary shall be paid monthly by the parish governing authority on the warrant of the respective registrars. The funds for the parish portion of the salary shall be annually appropriated by the parish governing authority and the funds for the state portion of the salary shall be annually appropriated to the secretary of state.

E. The registrars of voters shall receive cost-of-living salary increases whenever such salary increases are given to state employees and a similar structure adjustment shall be made in the entire registrars' pay schedule.

F. Notwithstanding any other provision of this Chapter to the contrary, no registrar shall receive an increase in salary as provided in Paragraph (A)(4) of this Section during a time period when the State Civil Service Commission has suspended the authority to award merit increases to classified employees.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, 1st Ex.Sess., No. 37, §2, eff. Jan. 1978; Acts 1979, No. 236, §4, eff. Sept. 1, 1979; Acts 1979, No. 295, §3; Acts 1980, No. 634, §1, eff. Sept. 1, 1980; Acts 1980, No. 716, §3; Acts 1983, No. 299, §1; Acts 1986, No. 669, §1; Acts 1991, No. 277, §1; Acts 1991, No. 395, §1, eff. July 1, 1991; Acts 1997, No. 1008, §1, eff. July 1, 1997; Acts 1999, No. 972, §1, eff. July 1, 1999; Acts 2003, No. 683, §1, eff. July 1, 2003; Acts 2007, No. 254, §1, eff. July 1, 2007; Acts 2010, No. 622, §1, eff. June 25, 2010; Acts 2016, No. 358, §1.



RS 18:56 - Salary supplement

§56. Salary supplement

The salaries provided by law for the registrar, the chief deputy, and any other unclassified employees may be supplemented by the parish governing authority.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1991, No. 395, §1, eff. July 1, 1991; Acts 1999, No. 972, §1, eff. July 1, 1999.

{{NOTE: SEE ACTS 1991, NO. 395, §§2 AND 4.}}



RS 18:57 - Reduction of compensation while holding office or employment prohibited

§57. Reduction of compensation while holding office or employment prohibited

A. The compensation of any registrar, chief deputy, or other unclassified employee which is payable in accordance with the provisions of R.S. 18:55 and 59 shall not be reduced while he holds his office or position, or as a result of promotion.

B. Subsequent to the 1990 federal decennial census, if the most recent population figures referred to in R.S. 18:55(A) and 59(B) and (C) decrease from the prior population figures so as to change the population range of the parish, the registrar of voters, chief deputy, and confidential assistant shall be compensated at the population range for such prior parish population while each holds his office. If the most recent population figures referred to in R.S. 18:55(A) and 59(B) and (C) increase over the prior parish population so as to change the population range of the parish, the registrar of voters, chief deputy, and confidential assistant shall receive an increase in compensation to the nearest step in the new population range or a minimum increase of five hundred dollars for the registrar, three hundred dollars for the chief deputy, and two hundred dollars for the confidential assistant.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1991, No. 395, §1, eff. July 1, 1991.

{{NOTE: SEE ACTS 1991, NO. 395, §§2 AND 4.}}



RS 18:58 - Powers and duties of registrars

§58. Powers and duties of registrars

A. Subject to the direction of the secretary of state and as provided by law, the registrar in each parish shall be responsible for the registration of voters in the parish he serves and for the administration and enforcement of the laws and the rules and regulations of the secretary of state relating to the registration of such voters. He shall participate in the state voter registration computer system established pursuant to R.S. 18:31 and shall provide all necessary assistance to the secretary of state to effectuate the inclusion of his parish in that system.

B.(1) The registrar shall be responsible for conducting absentee by mail and early voting in the parish he serves, as provided by Chapter 7 of this Code.

(2) The registrar shall assign voters in the state voter registration computer system according to each voting district in the parish from which an election is to be conducted. For a primary election, the assignment of voters shall be completed on or before the fifth business day prior to the opening of qualifying for the primary election. For a general election, the assignment of voters shall be completed on or before the fifty-first day prior to the general election.

C. The registrar may administer any oath required by Chapters 2, 3, 4, and 7 of this Code.

D. Repealed by Acts 1995, No. 312, §2, eff. Jan. 1, 1996.

E. Repealed by Acts 1994, 3rd Ex. Sess., No. 10, §2, eff. Jan. 1, 1995.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1984, No. 672, §1; Acts 1989, No. 574, §1, eff. Jan. 1, 1990; Acts 1992, No. 978, §1; Acts 1994, 3rd Ex. Sess., No. 10, §2, eff. Jan. 1, 1995; Acts 1995, No. 312, §2, eff. Jan. 1, 1996; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2005, No. 220, §4, eff. Jan.1, 2006; Acts 2014, No. 60, §1, eff. May 16, 2014.



RS 18:59 - Deputies, confidential assistants, and other permanent office employees; temporary employees; appointment and compensation; prohibited increase in compensation

§59. Deputies, confidential assistants, and other permanent office employees; temporary employees; appointment and compensation; prohibited increase in compensation

A. Except as otherwise provided by law and in conformity with applicable civil service laws, registrars may appoint deputies, confidential assistants, and other office employees. A deputy registrar shall be a qualified voter of the state of Louisiana. Each deputy shall take the constitutional oath of office. A confidential assistant may perform all the duties of a chief deputy if he meets the qualifications of a deputy.

B.(1) The annual salary of the chief deputy registrar of voters in each parish shall be based on the most recent population figures as shown by the latest federal decennial census, the Louisiana Tech University population estimates for Louisiana parishes, or as determined by the governing authority of each parish in accordance with law.

(2) The salary ranges and pay schedule for the chief deputy shall be as follows:

Population Range

Step 1

Step 2

Step 3

Step 4

0 to 40,000

$33,697

$34,708

$35,750

$36,822

40,001 to 60,000

$40,117

$41,321

$42,560

$43,837

60,001 to 100,000

$46,537

$47,933

$49,371

$50,852

100,001 to 200,000

$52,956

$54,544

$56,181

$57,866

200,001 to 1,000,000

$59,375

$61,156

$62,991

$64,880

Population Range

Step 5

Step 6

Step 7

Step 8

0 to 40,000

$37,927

$39,064

$40,236

$41,443

40,001 to 60,000

$45,152

$46,507

$47,902

$49,339

60,001 to 100,000

$52,378

$53,949

$55,568

$57,235

100,001 to 200,000

$59,602

$61,390

$63,232

$65,129

200,001 to 1,000,000

$66,827

$68,831

$70,896

$73,023

Population Range

Step 9

Step 10

Step 11

Step 12

0 to 40,000

$42,687

$43,967

$45,286

$46,645

40,001 to 60,000

$50,819

$52,344

$53,914

$55,532

60,001 to 100,000

$58,952

$60,720

$62,542

$64,418

100,001 to 200,000

$67,083

$69,095

$71,168

$73,303

200,001 to 1,000,000

$75,214

$77,470

$79,795

$82,188

(3)(a) A person appointed as chief deputy by the registrar on or after July 1, 1997, shall be employed with an annual salary of step one of the appropriate population range unless the appointment is a promotion from confidential assistant of the parish and would result in a reduction in compensation. In such an instance, the newly appointed chief deputy shall receive an increase in salary of the amount required to place him on the nearest step and give him a minimum increase of three hundred dollars.

(b) Each parish governing authority shall continue to compensate its chief deputy registrar at no less than the same annual dollar amount as that paid by the particular parish on July 1, 1991, including both the prior mandated portion and any supplements authorized. The difference between the amount of compensation due each chief deputy and the amount payable by the parish governing authority shall be paid by the state through the secretary of state.

(4)(a) Each chief deputy shall automatically receive an annual salary increase to the next step on July first until his salary equals the highest step of the appropriate population range. However, a chief deputy whose salary is less than step one of the applicable population range shall receive an annual salary increase of four thousand five hundred dollars until that amount would cause his salary to exceed step one. At that time, he shall receive a salary increase to the amount of the nearest step which will provide an increase of not less than three hundred dollars.

(b) Each chief deputy whose salary is at the level of step one or higher shall be evaluated as to merit in January. The criteria and procedure for the merit evaluation shall be determined by the Registrar of Voters Association. It shall provide that each chief deputy will be evaluated by the registrar of his parish. Upon a finding of "excellent" on a merit evaluation, the chief deputy shall receive a salary increase to the next step until his salary equals the highest step of the appropriate population range.

C.(1) The annual salary of the confidential assistant to the registrar of voters in each parish shall be based on the most recent population figures as shown by the latest federal decennial census, the Louisiana Tech University population estimates for Louisiana parishes, or as determined by the governing authority of each parish in accordance with law.

(2) The salary ranges and pay schedule for the confidential assistant shall be as follows:

Population Range

Step 1

Step 2

Step 3

Step 4

0 to 40,000

$27,281

$28,099

$28,942

$29,810

40,001 to 60,000

$33,699

$34,710

$35,751

$36,823

60,001 to 100,000

$40,117

$41,321

$42,560

$43,837

100,001 to 200,000

$46,537

$47,933

$49,371

$50,852

200,001 to 1,000,000

$52,956

$54,544

$56,181

$57,866

Population Range

Step 5

Step 6

Step 7

Step 8

0 to 40,000

$30,704

$31,626

$32,574

$33,552

40,001 to 60,000

$37,928

$39,066

$40,238

$41,445

60,001 to 100,000

$45,152

$46,507

$47,902

$49,339

100,001 to 200,000

$52,378

$53,949

$55,568

$57,235

200,001 to 1,000,000

$59,602

$61,390

$63,232

$65,129

Population Range

Step 9

Step 10

Step 11

Step 12

0 to 40,000

$34,558

$35,595

$36,663

$37,763

40,001 to 60,000

$42,688

$43,969

$45,288

$46,647

60,001 to 100,000

$50,819

$52,344

$53,914

$55,532

100,001 to 200,000

$58,952

$60,720

$62,542

$64,418

200,001 to 1,000,000

$67,083

$69,095

$71,168

$73,303

(3)(a) A person appointed by the registrar as confidential assistant on or after July 1, 1997, shall be employed with an annual salary of step one of the appropriate population range.

(b) Each parish shall continue to compensate its confidential assistant at no less than the same annual dollar amount as that paid by the particular parish on July 1, 1991, including both the prior mandated portion and any supplements authorized. The difference between the amount of compensation due each confidential assistant and the amount payable by the parish governing authority shall be paid by the state through the secretary of state.

(4)(a) Each confidential assistant shall automatically receive an annual salary increase to the next step on July first until his salary equals the highest step of the appropriate population range. However, a confidential assistant whose salary is less than step one of the appropriate population range shall receive a salary increase of four thousand five hundred dollars until that amount would cause his salary to exceed step one. At that time, he shall receive a salary increase to the amount of the nearest step which would provide an increase of not less than two hundred dollars.

(b) Each confidential assistant whose salary is at the level of step one or higher shall be evaluated as to merit in January. The criteria and procedure for the merit evaluation shall be determined by the Registrar of Voters Association. It shall provide that each confidential assistant be evaluated by the registrar of his parish. Upon a finding of "excellent" on a merit evaluation, the confidential assistant shall receive a salary increase to the next step until the confidential assistant's salary is equal to the highest step of the appropriate population range.

D. No law to increase or decrease that portion of the salary payable by the parish shall be enacted hereafter unless notice of intent to enact such a law has been published on two separate days, without cost to the state, in the official journal of each locality affected by the enactment of the increase or decrease in the salary figures. The last day of publication shall be at least thirty days prior to introduction of the bill.

E. The annual compensation of each chief deputy registrar of voters and confidential assistant shall be based upon the most recent census taken by the United States Government, the Louisiana Tech University population estimates for Louisiana parishes, or upon the population figures of each parish as determined by its governing authority as provided by law.

F. The state portion of the salary of each chief deputy registrar of voters and confidential assistant shall be paid biweekly by the state through the secretary of state, and the parish portion of the salary shall be paid monthly by the parish governing authority on the warrant of each chief deputy and confidential assistant. The funds for the parish portion of the salary shall be annually appropriated by the parish governing authority and the funds for the state portion of the salary shall be annually appropriated by the legislature to the secretary of state.

G.(1) The annual salary of a person employed on July 1, 1991, in the position of chief deputy registrar of voters or confidential assistant shall not be decreased by the provisions of this Section.

(2) When the position of chief deputy registrar of voters or confidential assistant is vacated, the salary for such position shall be paid in accordance with the provisions of Subsections B and C hereof.

H. The portion of the salaries of permanent employees, other than registrars, chief deputies, and confidential assistants, which is being paid by the state on August 30, 1983, shall be paid by the state and the portion of such salaries being paid by the parish governing authority on August 30, 1983, shall be paid by the parish governing authority. The state shall pay one-half the salary and the parish governing authority shall pay one-half the salary of such permanent employees who are employed after August 30, 1983.

I.(1) A registrar may employ and fix the compensation of such additional temporary personnel as he finds necessary from time to time in order to efficiently perform a duty imposed upon him by law within the time the law requires that the duty be performed. The compensation so fixed shall be approved by the parish governing authority and shall be paid from funds appropriated by the parish governing authority.

(2) Temporary personnel, whether or not compensated, may with the authorization of the registrar be utilized for the purpose of registering voters and conducting absentee by mail and early voting.

J. In any parish in which the registrar had no extra clerical personnel on the effective date of the code, the registrar shall receive fifteen hundred dollars per year for extra clerical help and for expenses. However, in any of such parishes the registrar, in addition to employing extra clerical help or in lieu thereof, may appoint a deputy registrar, whose salary shall be paid out of this additional fifteen hundred dollars per year. A deputy registrar so appointed shall be governed by all of the provisions of law relating to deputy registrars of voters.

K. Repealed by Acts 1994, 3rd Ex. Sess., No. 10, §2, eff. Jan. 1, 1995.

L. The chief deputy registrar and confidential assistant shall receive cost-of-living salary increases whenever such salary increases are given to state employees and a similar structure adjustment shall be made in the entire pay schedule.

M.(1) Notwithstanding any other provision of this Chapter to the contrary, no chief deputy shall receive an increase in salary as provided in Paragraph (B)(4) of this Section during a time period when the State Civil Service Commission has suspended the authority to award merit increases to classified employees.

(2) Notwithstanding any other provision of this Chapter to the contrary, no confidential assistant shall receive an increase in salary as provided in Paragraph (C)(4) of this Section during a time period when the State Civil Service Commission has suspended the authority to award merit increases to classified employees.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 163, §2, eff. Jan. 1, 1978; Acts 1977, No. 314, §1, eff. Jan. 1, 1978; Acts 1977, No. 322, §2, eff. Jan. 1, 1978; Acts 1977, No. 544, §1, eff. Jan. 1, 1978; Acts 1977, No. 569, §3, eff. Jan. 1, 1978; Acts 1977, No. 578, §1, eff. Jan. 1, 1978; Acts 1977, No. 615, §3, eff. Jan. 1, 1978; Acts 1977, No. 708, §1, eff. Jan. 1, 1978; Acts 1977, 1st Ex.Sess., No. 37, §2, eff. Jan. 1, 1978; Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1979, No. 236, §4, eff. Sept. 1, 1979; Acts 1979, No. 276, §1; Acts 1980, No. 463, §1; Acts 1980, No. 479, §1; Acts 1980, No. 634, §1; eff. Sept. 1, 1980; Acts 1980, No. 716, §3; Acts 1981, No. 213, §1, eff. Jan. 1, 1982; Acts 1981, No. 669, §1; Acts 1981, No. 687, §1; Acts 1981, No. 750, §1, eff. July 23, 1981; Acts 1982, No. 25, §1, eff. July 1, 1982; Acts 1982, No. 30, §1, eff. July 9, 1982; Acts 1982, No. 50, §1; Acts 1982, No. 141, §1, eff. July 12, 1982; Acts 1982, No. 149, §1, eff. July 12, 1982; Acts 1983, No. 299, §1; Acts 1986, No. 669, §1; Acts 1989, No. 574, §1, eff. Jan. 1, 1990; Acts 1991, No. 277, §1; Acts 1991, No. 395, §1, eff. July 1, 1991; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 1994, 3rd Ex. Sess., No. 10, §§1, 2, eff. Jan. 1, 1995; Acts 1997, No. 1008, §1, eff. July 1, 1997; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 1999, No. 972, §1, eff. July 1, 1999; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2003, No. 683, §1, eff. July 1, 2003; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2007, No. 254, §1, eff. July 1, 2007; Acts 2009, No. 369, §1; Acts 2010, No. 622, §1, eff. June 25, 2010.

NOTE: See Acts 1983, No. 299, §§2 and 3.



RS 18:59.1 - Payment of state portion of salaries and expenses of registrars; secretary of state

§59.1. Payment of state portion of salaries and expenses of registrars; secretary of state

A. All monies made available from state funds for the payment of the state portion of the salaries and expenses of registrars of voters and their confidential assistants, deputy registrars, and other personnel shall be appropriated to and be paid to each such person by the secretary of state in accordance with each appropriation for the purpose. The secretary of state shall include in his annual budget an amount necessary for the purpose, and the monies so appropriated shall be withdrawn from the treasury upon warrants drawn by the secretary of state and payments therefrom shall be made in accordance with applicable law.

B, C. Repealed by Acts 1985, No. 754, §2.

Added by Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1985, No. 754, §2; Acts 2001, No. 451, §6, eff. Jan. 12, 2004.



RS 18:59.2 - Number of employee positions established; increase; decrease

§59.2. Number of employee positions established; increase; decrease

A.(1) Except as otherwise provided in this Section, the number of authorized positions for state employees in the office of a registrar of voters, including the position of registrar of voters, shall be based on parish population figures as shown by the latest federal census, the Louisiana Tech University population estimates for Louisiana parishes, or as determined by the governing authority of each parish in accordance with law.

(2) Based on the parish population range as shown by the latest federal census, the Louisiana Tech University population estimates for Louisiana parishes, or census of the parish governing authority, the maximum number of authorized positions in each parish is established as follows:

PARISH

POPULATION RANGE

NUMBER OF POSITIONS

(1)

0 to 30,000

2

(2)

30,001 to 65,000

3

(3)

65,001 to 100,000

4

(4)

100,001 to 200,000

5

(5)

200,001 to 300,000

7

(6)

300,001 to 400,000

10

(7)

400,001 to 475,000

13

(8)

475,001 to 1,000,000

17

B.(1) In addition to the number of authorized positions established in the office of a registrar of voters as provided in Subsection A of this Section, two state employee positions are established for each permanent branch office in existence in each parish on the effective date of this Section or thereafter established, except that three state employee positions are established for the permanent branch office located in city hall of Orleans Parish.

(2) In addition to the number of authorized positions established in the office of a registrar of voters as provided in Subsection A of this Section and Paragraph (1) of this Subsection, one state employee position is established in the office of the registrar of voters in St. Landry Parish, subject to annual appropriations of the legislature.

C. Upon the release of the latest census by the United States government, the number of authorized positions for state employees in the office of each registrar of voters, including the position of registrar of voters, shall be based upon that census and upon succeeding censuses taken by the United States government, the Louisiana Tech University population estimates for Louisiana parishes, or upon the population figures of each parish as determined by its governing authority as provided by law.

D.(1) If a reduction in the number of positions in the office of a registrar is necessary because the number of positions established in the office of a registrar of voters on the effective date of this Section is greater than the number of positions established in Subsections A and B hereof, the number of such positions shall be reduced by attrition at a rate not to exceed one position per calendar year.

(2) If a reduction in the number of positions in the office of a registrar of voters is necessary because of a change in parish population pursuant to Subsection C hereof, the number of positions shall be reduced by attrition.

E. Employee positions established in the office of a registrar of voters pursuant to Subsections A and B hereof that exceed the number of positions established in the office of a registrar of voters on the effective date of this Section or that increase pursuant to a change in population in accordance with Subsection C hereof shall not be filled until the parish governing authority has appropriated the parish portion of the salary for each position and the legislature has appropriated to the secretary of state the state portion of the salary for each such position.

F. Repealed by Acts 1994, 3rd Ex. Sess., No. 10, §2, eff. Jan. 1, 1995.

Acts 1983, No. 154, §1; Acts 1989, No. 574, §1, eff. Jan. 1, 1990; Acts 1991, No. 277, §1; Acts 1994, 3rd Ex. Sess., No. 10, §2, eff. Jan. 1, 1995; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2004, No. 526, §1, eff. Jan. 1, 2005; Acts 2010, No. 765, §1.

NOTE: See Acts 2010, No. 765, §2, in re additional employeee position in St. Landry.



RS 18:59.3 - Registrar of voters and unclassified employees; increased salary mandated; additional increase authorized

§59.3. Registrar of voters and unclassified employees; increased salary mandated; additional increase authorized

A. In addition to any salary authorized by law, each registrar of voters and each of his employees in the unclassified service shall receive a salary increase in an amount equal to five percent of his total salary on the effective date of this Section, such increase to be paid by the state.

B. Each parish governing authority is hereby authorized, pursuant to the authority of this Section and of R.S. 18:56, to approve and pay an additional salary increase to the registrar of voters and each of his employees in the unclassified service, such increase to be in an amount equal to five percent of his total salary on the effective date of this Section and to be paid by the parish governing authority.

Acts 1984, No. 685, §1.



RS 18:59.4 - The Louisiana Voter Registration Administrators' Certification Program; requirements; compensation

§59.4. The Louisiana Voter Registration Administrators' Certification Program; requirements; compensation

A. The Louisiana Voter Registration Administrators' Certification program is hereby established to formalize and recognize the professional standards of registrars of voters, chief deputy registrars, and confidential assistants to registrars of voters in the state.

B. The voter registration administrators' certification program is designed to provide registrars of voters, chief deputy registrars, and confidential assistants educational courses and a curriculum to develop core skills required for election and voter registration administration and to establish additional professional bonds of achievement. The program will accomplish these goals by introducing registrars of voters, chief deputy registrars, and confidential assistants to registrars of voters to new ideas that will enhance effective performance in registration administration; creating opportunities to enhance professional development through attendance and involvement in respective state associations; emphasizing the need for continued maintenance of high standards for the registrars of voters offices; and providing recognition for the attainment of enhanced managerial and administrative skills.

C. Only those persons holding the position of registrar of voters, chief deputy registrar, and confidential assistant to a registrar of voters shall be eligible for participation in the voter registration administrators' certification program.

D.(1) The requisite education and training will be provided through courses of the Certified Elections Registration Administrator program administered through Auburn University and the Election Center, a national certification designation. Any course taken by a registrar of voters, chief deputy registrar, or confidential assistant shall be a course that is required for the attainment of certification or maintenance of such certification.

(2) The voter registration administrators' certification program requires the following: a minimum of twelve courses of twelve hours in length for a total of one hundred forty-four hours to be completed within five years; maintenance of a yearly rating of "excellent" as determined through the standards specified in R.S. 18:55(A); five years work experience related to the administration of elections and voter registration; and completion of all continuing education course hours required to maintain certification. If these requirements are not met, the registrar of voters, chief deputy registrar, or confidential assistant, as the case may be, will lose certification and certification compensation until certification requirements are once again attained.

E.(1) The voter registration administrators' certification program committee is hereby created to govern the certification program. The certification committee shall be composed of five members who shall serve one-year terms and who may be reappointed. The members shall be appointed as follows:

(a) One member shall be the chairman of the Legislative Committee of the Registrar of Voters Association who shall serve as chairman of the committee.

(b) One member shall be the chairman of the subcommittee of the Legislative Committee of the Registrar of Voters Association appointed to explore the creation of a certification program.

(c) Three members shall be registrars of voters, chief deputy registrars, or confidential assistants to registrars of voters who have received the designation of Certified Elections Registration Administrator.

(2)(a) Documents establishing the successful completion of the certification program shall be submitted to and approved by the certification committee. Upon approval of the application for certification, a person holding the position of registrar of voters, chief deputy registrar, or confidential assistant to a registrar of voters shall receive the designation of Louisiana Certified Elections Administrator and notice of the approval shall be forwarded to the legislative auditor by the certification committee.

(b) If, on July 1, 2006, a registrar of voters, chief deputy registrar, or confidential assistant to a registrar of voters has completed the educational and experience requirements as provided in Subsection D of this Section and the documents showing the successful completion of the program have been submitted to and approved by the certification committee and such approval documented to the secretary of state, the registrar of voters, chief deputy registrar, or confidential assistant to a registrar of voters shall be granted a seven percent increase in his annual salary as set forth in R.S. 18:55 or 59.

(c) A registrar of voters, chief deputy registrar, or confidential assistant to a registrar of voters shall complete the requirements of Subsections D and E of this Section in order to receive the seven percent compensation enhancement. If a registrar of voters, chief deputy registrar, or confidential assistant to a registrar of voters does not complete the certification program as provided in Subsections D and E of this Section, his salary shall remain as provided in R.S. 18:55 or 59. If, after certification, a registrar of voters, chief deputy registrar, or confidential assistant to a registrar of voters does not receive certification renewal within each five-year period, his salary shall revert back to the salary scale provided for in R.S. 18:55 or 59. Notwithstanding the provisions of R.S. 18:57, the failure to maintain certification shall result in the loss of the compensation enhancement provided for in this Section.

Acts 2004, No. 785, §1, eff. July 1, 2004.



RS 18:60 - Removal of deputies and employees

§60. Removal of deputies and employees

Subject to applicable civil service law, a registrar may remove any deputy, clerk, or other employee.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:61 - Deputy acting for registrar; administration of oaths

§61. Deputy acting for registrar; administration of oaths

A.(1) For the purpose of carrying out the provisions of the constitution and laws relating to registration of voters, and when authorized by the registrar, a deputy registrar may act for and in the name of the registrar by whom he is employed. No clerk or other employee in a registrar's office may register any person to vote unless he meets the qualifications set forth in R.S. 18:59 for deputy registrars and is deputized for the purpose.

(2) A person employed by a registrar as a confidential assistant may be so deputized without losing his status as confidential assistant in the unclassified service by reason thereof as long as he remains employed as confidential assistant, and in such case he shall receive only the salary of confidential assistant.

B. A deputy registrar may administer any oath required by Chapters 2, 3, 4, and 7 of this Code.

C. Repealed by Acts 1994, 3rd Ex. Sess., No. 10, §2, eff. Jan. 1, 1995.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1989, No. 574, §1, eff. Jan. 1, 1990; Acts 1994, 3rd Ex. Sess., No. 10, §§1, 2, eff. Jan. 1, 1995.



RS 18:61.1 - Repealed by Acts 1994, 3rd Ex. Sess., No. 10, 2, eff. Jan. 1, 1995.

§61.1. Repealed by Acts 1994, 3rd Ex. Sess., No. 10, §2, eff. Jan. 1, 1995.



RS 18:61.2 - Repealed by Acts 1994, 3rd Ex. Sess., No. 10, 2, eff. Jan. 1, 1995.

§61.2. Repealed by Acts 1994, 3rd Ex. Sess., No. 10, §2, eff. Jan. 1, 1995.



RS 18:62 - Political activities prohibited

§62. Political activities prohibited

A. No registrar of voters, deputy registrar, or other employee of a registrar who is in the unclassified state service shall participate or engage in: political activity, including his own or any other candidacy for election to public office; membership on any national, state, or local committee of a political party or faction; making or soliciting contributions for any political party, faction, or candidate; taking active part in the management of the affairs of a political party, faction, candidate, or any political campaign, except to exercise his right as a citizen to express his opinion privately and to cast his vote as he desires. As used in this Section, the term "political activity" shall have the meaning ascribed to it in Article X, Section 9(C) of the Constitution of Louisiana.

B. All deputy registrars and other employees of a registrar who are in the classified state service shall be subject to the constitution and laws, and the regulations adopted pursuant thereto, affecting political activities by persons in the classified state service.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1989, No. 574, §1, eff. Jan. 1, 1990; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995.



RS 18:63 - Ineligibility to hold elective or appointive public office

§63. Ineligibility to hold elective or appointive public office

A registrar, deputy registrar, or employee of a registrar shall not be eligible to hold any elective or appointive public office or position with the United States or the state or any of its agencies or political subdivisions, except as otherwise specifically provided by law.

Acts 1976, No. 697, eff. Jan. 1, 1978.



RS 18:64 - Attorney general as legal adviser to registrar

§64. Attorney general as legal adviser to registrar

The attorney general shall be the attorney and legal adviser to each registrar. However, he may designate the appropriate district attorney to represent a registrar or, with respect to a particular matter he may authorize a registrar to employ special counsel and, subject to approval of the attorney general, fix his compensation, which shall be paid by the parish governing authority.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:65 - Retirement or resignation of a registrar

§65. Retirement or resignation of a registrar

A. A registrar who retires or resigns shall file a notice of retirement or resignation with the secretary of state.

B. A notice of retirement or resignation of a registrar shall be in writing, shall be dated, may specify a prospective date on which the retirement or resignation is to be effective, and shall be signed by the registrar and duly acknowledged by him before an officer authorized to administer oaths.

C. Upon receiving a notice of retirement or resignation from a registrar, the secretary of state shall immediately transmit a copy of the notice to the governing authority for the parish of the registrar who filed the notice.

D. A notice of retirement or resignation of a registrar shall not be effective until the original notice of retirement or resignation is received by the secretary of state and shall become irrevocable upon such receipt by the secretary of state.

Acts 2016, No. 281, §1, eff. May 31, 2016.



RS 18:101 - Registration to vote; qualifications; more than one residence; presidential elections

CHAPTER 4. REGISTRATION OF VOTERS

PART I. REGISTRATION

§101. Registration to vote; qualifications; more than one residence; presidential elections

A.(1) Every citizen of Louisiana who is at least eighteen years of age or will attain that age on or before the next election, is an actual bona fide resident of this state, and the parish, municipality, if any, and precinct in which he offers to register as a voter, is not disfranchised, and who complies with the provisions of this Chapter shall be eligible to register to vote in local, state and national elections held in this state.

(2) Any person age seventeen and who is otherwise qualified to vote may register to vote at any time prior to the first election at which he shall have attained the age of eighteen years. However, no one, under the age of eighteen years shall be permitted to vote in any election.

(3) A person who is sixteen years of age may register to vote in the manner provided in R.S. 18:114(B)(1) or by making application in person at the office of the registrar of voters. However, no one under the age of eighteen years shall be permitted to vote in any election.

B. For purposes of the laws governing voter registration and voting, "resident" means a citizen who resides in this state and in the parish, municipality, if any, and precinct in which he offers to register and vote, with an intention to reside there indefinitely. If a citizen resides at more than one place in the state with an intention to reside there indefinitely, he may register and vote only at one of the places at which he resides. If a person claims a homestead exemption, pursuant to Article VII, Section 20 of the Constitution of Louisiana, on one of the residences, he shall register and vote in the precinct in which that residence is located, except that a person who resides in a nursing home as defined in R.S. 40:2009.2 or in a veterans' home operated by the state or federal government may register and vote at the address where the nursing home or veterans' home is located. For purposes of voter registration and voting, the residence of a married woman shall be determined in the same manner as is required for any other citizen. A citizen of this state shall not be or remain registered or vote in more than one place of residence at any one time.

C. Any bona fide full-time student attending an institution of higher learning in this state may choose as his residence and may register to vote either at the place where he resides while attending the institution or at the place where he resides when not attending such institution, but he shall not have more than one residence at any one time for purposes of registering to vote. Such a student need not have an intent to reside indefinitely at the place where he offers to register.

NOTE: Subsection (D)(intro. para.) eff. until Feb. 1, 2017. See Acts 2016, No. 183, §2.

D. A person who is otherwise qualified to vote in this state, who has begun residence in another state or another political subdivision of this state after the thirtieth day before an election for president and vice president of the United States or for electors for president and vice president and who for that reason does not satisfy the registration requirements set forth in this Chapter, may vote in such an election:

NOTE: Subsection (D)(intro. para.) as amended by Acts 2016, No. 183, §2, eff. Feb. 1, 2017.

D. A person who is otherwise qualified to vote in this state, who has begun residence in another state or another political subdivision of this state after the close of the registration records pursuant to R.S. 18:135 for an election for president and vice president of the United States or for electors for president and vice president and who for that reason does not satisfy the registration requirements set forth in this Chapter, may vote in such an election:

(1) In person in the place in this state where he resided immediately before his removal, if he satisfied the requirements to vote in that place as of the date of his change of residence, or

(2) By absentee by mail ballot in the place in this state where he resided immediately prior to his removal, if he satisfies the requirements for absentee by mail voting in that place except for his nonresident status and the reasons for his absence.

E.(1) A citizen of the United States residing outside the United States who was domiciled in this state immediately prior to his departure from the United States and who is at least eighteen years of age or will attain that age on or before the next national election, and who is not disfranchised, shall be eligible to register absentee and vote absentee by mail if he meets the following qualifications:

(a) He has complied with the registration procedures set forth in this Title;

(b) He does not maintain a domicile, is not registered to vote, and is not voting in any other state or election district of another state or territory or in any territory or possession of the United States; and

(c) He has a valid passport or card of identity and registration issued under the authority of the secretary of state of the United States, or if he does not have a valid passport or card of identity and registration, he has a certified copy of a birth certificate or a naturalization certificate and a proof of identity, such as a vehicle operator's license or an expired passport, that includes a photograph and handwritten signature. A short-form birth certification card shall be acceptable as a certified copy of the birth certificate.

(2) A certain intent to return to the state of Louisiana shall not be necessary. Such person shall be eligible to register and vote for any candidate.

F. A person who has been involuntarily displaced from his place of residence by the effects of a gubernatorially declared state of emergency shall not be considered to have vacated his residence and shall be considered to be an actual bona fide resident of the state and parish in which he is registered to vote unless any of the following occurs:

(1) He changes his registration address.

(2) He claims a homestead exemption pursuant to Article VII, Section 20 of the Constitution of Louisiana on a different residence.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 544, §1 eff. Jan. 1, 1978; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1988, No. 661, §1; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1997, No. 139, §1, eff. Jan. 1, 1998; Acts 2000, 1st Ex. Sess., No. 118, §3, eff. April 19, 2000; Acts 2001, No. 1032, §7; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2006, No. 269, §1, eff. June 8, 2006; Acts 2009, No. 436, §1, eff. Jan. 1, 2010; Acts 2012, No. 451, §1; Acts 2014, No. 173, §2, eff. Jan. 1, 2015; Acts 2015, No. 307, §2, eff. Jan. 15, 2016; Acts 2016, No. 183, §1, eff. Feb. 1, 2017.



RS 18:101.1 - Verification of registration information

§101.1. Verification of registration information

The voter registration information provided by the applicant shall be verified as follows:

A. Applicants who have a Louisiana driver's license, Louisiana special identification card, or social security number:

(1) The registration information provided by the applicant shall be verified to ensure that the Louisiana driver's license number, Louisiana special identification card number, or the last four digits of the social security number provided by the applicant match the information maintained by the Louisiana Department of Public Safety and Corrections or the Social Security Administration.

(a) If a match is made, the registrar of voters shall add the applicant to the official list of voters and the registrar shall send a notice of registration to the applicant.

(b) If a match cannot be made, the registrar of voters shall notify the applicant in writing and inform him that he has ten days from the date on which the verification letter was mailed to respond to the verification letter. If the applicant responds to the verification letter and the registrar determines that the registration information can be verified and that he is eligible to register, the applicant shall be added to the official list of voters and the registrar shall send a notice of registration to the applicant. In the event the applicant does not respond to the verification letter within ten days, the application shall be rejected and the registrar shall so advise the applicant in writing. If the registrar's verification letter is returned by the United States Postal Service, the application shall be rejected and the registrar shall attempt to notify the applicant of such action.

(c) In the event the applicant responds to the verification letter and the registrar determines that the registration information cannot be verified, the registrar shall notify the applicant in writing and inform him that he has ten days from the date on which the final verification letter was mailed to appear in person at the registrar of voters office to prove his identity. If the applicant appears in person and the registrar determines that the applicant is able to prove his identity and that he is eligible to register, the applicant shall be added to the official list of voters and the registrar shall send a notice of registration to the applicant. If the applicant fails to appear in person at the registrar of voters office or fails to prove his identity, the application shall be rejected and the registrar shall so advise the applicant in writing. If the registrar's final verification letter is returned by the United States Postal Service, the application shall be rejected and the registrar shall attempt to notify the applicant of such action.

B. Applicants who do not have a Louisiana driver's license, Louisiana special identification card, or social security number:

(1) The registration information provided by an applicant who does not have a Louisiana driver's license, Louisiana special identification card, or social security number shall be verified with one of the following:

(a) A copy of a current and valid photo identification.

(b) A copy of a current utility bill, bank statement, government check, paycheck, or other government document that shows the name and address of the applicant.

(2) If the applicant has not provided the registration information required in this Subsection, the registrar of voters shall notify the applicant in writing of the missing information and inform him that he has ten days from the date on which the notice was mailed to provide the information. If the applicant provides the information and the registrar determines that he is eligible to register, the applicant shall be added to the official list of voters and the registrar shall send a notice of registration to the applicant. In the event the applicant does not respond to the request for the missing information within ten days, the application shall be rejected and the registrar shall so advise the applicant in writing. If the registrar's request for missing information is returned by the United States Postal Service, the application shall be rejected and the registrar shall attempt to notify the applicant of such action.

Acts 2006, No. 403, §1, eff. June 15, 2006.



RS 18:102 - Ineligible persons

§102. Ineligible persons

A. No person shall be permitted to register or vote who is:

(1) Under an order of imprisonment, as defined in R.S. 18:2(8), for conviction of a felony; or

(2) Interdicted after being judicially declared to be mentally incompetent as a result of a full interdiction proceeding pursuant to Civil Code Article 389. A person subject to a limited interdiction pursuant to Civil Code Article 390 shall be permitted to register and vote unless the court in that proceeding specifically suspends the interdicted person's right to vote in the judgment of interdiction. If a person was previously subject to full interdiction, which has been changed to a limited interdiction, that person shall be eligible to register and vote unless the judgment of limited interdiction specifically suspends that right.

B. Notwithstanding the provisions of Paragraph (A)(1) of this Section or any other provision of law to the contrary, a person who was convicted of a felony prior to the effective date of the 1974 Constitution of Louisiana who has fully satisfied and completed his sentence shall not be ineligible to register to vote, nor shall he be prohibited from voting, based upon that conviction.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 2003, No. 856, §1, eff. July 1, 2003; Acts 2004, No. 575, §1, eff. Jan. 1, 2005.



RS 18:102.1 - Persons with intellectual or cognitive disabilities

§102.1. Persons with intellectual or cognitive disabilities

A. It is the policy of the state of Louisiana to encourage the full participation in voting by all citizens of this state, including persons with intellectual or cognitive disabilities who have not been declared to be mentally incompetent pursuant to a full interdiction, or whose right to vote has not been suspended by a limited interdiction, regardless of such person's living arrangements, which include but shall not be limited to a group home, long-term care facility, or treatment facility.

B. The Louisiana Department of Health shall promulgate rules and regulations in accordance with the Administrative Procedure Act to ensure that persons with intellectual or cognitive disabilities for whom the department provides care and treatment who are not subject to a full interdiction or a limited interdiction in which the right to register and vote has specifically been suspended are permitted to do so in compliance with federal and state laws and regulations. Such rules and regulations shall be proposed within ninety days of the effective date* of this Section and such rules and regulations shall be subject to oversight by the Senate and Governmental Affairs Committee and the House and Governmental Affairs Committee in the manner provided in the Administrative Procedure Act.

Acts 1985, No. 465, §1; Acts 2004, No. 575, §1, eff. Jan. 1, 2005; Acts 2009, No. 436, §1, eff. Jan. 1, 2010.

*Enacted in 1985



RS 18:103 - Personal appearance of applicant required; exceptions

§103. Personal appearance of applicant required; exceptions

A. Except as otherwise specifically provided by law, any person who meets the qualifications for voter registration and desires to register as an elector shall apply to do so by making application in person to a registrar or deputy registrar of the parish in which he seeks to register, by submission of the federal postcard application form as authorized in this Code, by application through the Department of Public Safety and Corrections, by application through designated voter registration agencies, electronically on the secretary of state's website if the person has a valid Louisiana driver's license or Louisiana special identification card issued pursuant to R.S. 40:1321, or by mail using the national mail voter registration form as promulgated by the United States Election Assistance Commission, the state mail voter registration form, or a computer-generated form thereof containing the same requests for information as prescribed by R.S. 18:104 or as contained on the national mail voter registration form.

B. Any citizen of Louisiana who meets the qualifications set forth in R.S. 18:101 and who is a legal resident of this state, whether or not he has a place of abode in this state, but who is unable to appear in person to register because he is in the United States Service, as defined in R.S. 18:1302, may register by mail using the state mail voter registration form in accordance with the following provisions:

(1) The applicant shall mail or transmit electronically a written request to register to the registrar of the parish of which he was a resident prior to entry into the United States Service.

(2) Upon receipt of the request, the registrar shall mail to the applicant at his United States Service address or transmit electronically to the applicant the application form for registration.

(3) Upon receipt of the document, the applicant shall:

(a) Complete the application form, including the applicant's handwritten signature.

(b) Return the document by mail, facsimile, or other means of transmission to the registrar.

(4) Upon receipt of the completed document, the registrar shall, if the evidence establishes that the applicant meets the requirements for registration, register the applicant and mail the notice of registration required by R.S. 18:109 to the applicant at his United States Service address.

(5) Nothing in this Subsection shall deny to any person in the United States Service the right to register in person as set forth in this Chapter.

C. A person who meets the qualifications set forth in R.S. 18:101(E) who is unable to appear in person to register because he is residing outside the United States may register by mail using the state mail voter registration form in accordance with the following provisions:

(1) The applicant shall mail or transmit electronically a written request to register to the registrar of the parish in which he was last domiciled immediately prior to his departure from the United States.

(2) Upon receipt of such request, the registrar shall mail to the applicant at his address outside the United States or transmit electronically to the applicant the application form for registration.

(3) Upon receipt of the document, the applicant shall:

(a) Complete the application form, including the applicant's handwritten signature.

(b) Return the document by mail, facsimile, or other means of transmission to the registrar.

(4) Upon receipt of the completed document, the registrar shall, if the evidence establishes that the applicant meets the requirements for registration, register the applicant and mail the notice of registration required by R.S. 18:109 to the applicant at his address outside the United States.

(5) Nothing in this Subsection shall deny to any person residing outside the United States the right to register in person as provided in this Chapter.

D. Nothing in this Section shall deny to any member of the United States Service, as defined in R.S. 18:1302, or to any person residing outside of the United States, the right to submit the Federal Post Card Application or the national voter registration form, in lieu of the application provided for in this Section, for purposes of registering to vote. Such a registrant shall not be required to complete or sign the Federal Post Card Application or the national voter registration form in the presence of a person who is authorized to administer oaths or otherwise to obtain the signature of a person who is authorized to administer oaths on said application. The Federal Post Card Application or the national voter registration form may be transmitted to the registrar of voters by mail, facsimile, or other means of transmission.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 544, §1, eff. Jan. 1, 1978; Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1984, No. 672, §1; Acts 1985, No. 754, §2; Acts 1986, No. 669, §1; Acts 1986, No. 425, §1; Acts 1987, No. 746, §1; Acts 1988, No. 909, §2, eff. Jan. 1, 1989; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 2001, No. 1032, §7; Acts 2003, No. 1220, §1, eff. Jan. 1, 2004; Acts 2009, No. 187, §1, eff. April 1, 2010; Acts 2009, No. 369, §1; Acts 2010, No. 624, §1, eff. June 25, 2010; Acts 2011, No. 195, §1, eff. June 24, 2011.



RS 18:104 - Application for registration; form

§104. Application for registration; form

A. The secretary of state, subject to approval by the attorney general as to content, shall prescribe the form that shall be used uniformly by each registrar in the state and any person authorized to accept voter registration applications in registering qualified citizens to vote. The form shall contain spaces for at least the following information with respect to the applicant:

(1) Date of application.

(2) Name.

(3) Sex and date of birth.

(4) Municipality, parish or county, state or province, and country of birth.

(5) Whether the applicant is currently under an order of imprisonment for conviction of a felony.

(6) Whether the applicant is currently under a judgment of full interdiction for mental incompetence, or a limited interdiction in which the right to register and vote has specifically been suspended.

(7) Place of residence, including street or apartment number or both, municipality (if any), and if a rural address, sufficient information, in addition to route and post box number, to identify the precinct of residence, and mailing address.

(8) Name of state, parish, ward and precinct number, and the registration number.

(9) Place of last residence.

(10) The state and parish or county of last registration.

(11) Political party affiliation or, if none, an entry to that effect.

(12) Information sufficient for clear and precise identification of the applicant as the person he claims to be and subsequently for his identification at the polls. This information may include mother's maiden name, father's middle name, name of spouse, occupation, and employer.

(13) Whether or not the applicant requires assistance when he votes, and if so, the reason therefor. If the person is unable to read or write English, the form shall show in which language he is entitled to printed materials and ballots and assistance if his language is one of a minority language group under a determination made under the federal Voting Rights Act.*

(14) Space for changes of address within the parish, changes of name, changes of party affiliation, dates of any of these, and remarks.

(15) The application form also shall inform the applicant of the penalty for violation of applicable laws relating to registration of voters and shall contain an affidavit to be subscribed, through a handwritten signature, attesting that the applicant is a United States citizen and that the facts given by him on this application are true to the best of his knowledge and belief. When the registration application is completed at the office of motor vehicles of the Department of Public Safety and Corrections or electronically on the secretary of state's website, an electronically captured signature of the applicant shall suffice as a handwritten signature of the applicant.

(16) Louisiana driver's license number or Louisiana special identification card number, if issued, or if no Louisiana driver's license or Louisiana special identification card has been issued, the last four digits of the social security number, if issued. The full social security number of the applicant may be provided on a voluntary basis by the applicant. If the applicant has neither a Louisiana driver's license, a Louisiana special identification card, or a social security number, the applicant shall attach one of the following items to his application:

(a) A copy of a current and valid photo identification.

(b) A copy of a current utility bill, bank statement, government check, paycheck, or other government document that shows the name and address of the applicant.

(17) Ethnic origin, which shall at least include Hispanic, American Indian, Asian, and other as choices.

B. In no event shall information with respect to race or ethnic origin be required for registration. However, such information may be given voluntarily by the applicant for registration and a registrar may keep statistics with respect to race and ethnic origin.

C. Upon request, the registrar shall furnish each applicant a copy of his application form, and the applicant shall be informed that he may obtain such copy.

D. The secretary of state may require such reasonable additional information as he deems necessary for the effective registration of voters.

E. No voter registration application form except that prescribed by the secretary of state shall be used by any registrar.

F. The secretary of state may remove any spaces for information on the form required by this Section if such requirement does not receive preclearance pursuant to the Voting Rights Act of 1965.

G. No voter registration application shall be complete unless the applicant provides one of the forms of identification provided for in Paragraph (16) of Subsection A of this Section.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 544, §1, eff. Jan. 1, 1978; Acts 1979, No. 446, §1; Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1991, No. 201, §2, eff. Jan. 1, 1992; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1032, §7; Acts 2003, No. 1022, §1; Acts 2003, No. 1220, §2, eff. July 3, 2003; Acts 2004, No. 575, §1, eff. Jan. 1, 2005; Acts 2006, No. 403, §1, eff. June 15, 2006; Acts 2009, No. 187, §1, eff. April 1, 2010; Acts 2012, No. 138, §1, eff. May 14, 2012; Acts 2014, No. 60, §1, eff. May 16, 2014.

*NOTE: See 42 U.S.C.A. §1973b.

NOTE: See Acts 2001, No. 1032, §17.



RS 18:105 - Establishment of identity; proof of naturalization of foreign-born applicant

§105. Establishment of identity; proof of naturalization of foreign-born applicant

A. Except as otherwise provided by the laws governing absentee registration, electronic registration, and mail registration, each applicant shall establish his identity, age, and residency. The registrar or any person authorized to accept voter registration applications shall require the applicant to submit his current Louisiana driver's license, if he has one, or his birth certificate, or other documentation which reasonably and sufficiently establishes the applicant's identity, age, and residency. A birth certificate shall be used only to establish the applicant's identity and age. For the purposes of this Subsection, a short-form birth certification card shall be acceptable as a birth certificate. If the registrar or any person authorized to accept voter registration applications has good reason to believe that the applicant is not the person he represents himself to be or is not qualified to register as provided in R.S. 18:101, he shall require the applicant to produce two witnesses who reside in his precinct to make oath to establish his identity, age, and residency.

B, C. Repealed by Acts 2016, No. 281, §3, eff. May 31, 2016.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1982, No. 29, §1, eff. July 9, 1982; Acts 1984, No. 672, §1; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 2000, 1st Ex. Sess., No. 118, §3, eff. April 19, 2000; Acts 2009, No. 187, §1, eff. April 1, 2010; Acts 2016, No. 281, §3, eff. May 31, 2016.



RS 18:106 - Physical disability; inability to write English; language minority groups; execution of documents; assistance

§106. Physical disability; inability to write English; language minority groups; execution of documents; assistance

A. Upon the request of an applicant for registration or for any registered voter, without any formality, the registrar shall assist such person in the filling and execution of an application, affidavit, or other form or document governed by the voter registration laws. Any person authorized to accept voter registration applications shall assist such person in the completion and execution of an application used for registration, change of address, or change of name.

B. If the person requesting assistance has a physical disability or is unable to read or write English, the registrar or any person authorized to accept voter registration applications shall assist the person by reading the documents to him and by executing the documents by writing what the person dictates. If the applicant or voter does not speak English adequately for such dictation, the dictation shall be given and taken through an interpreter. If the applicant or voter is able to sign his name to the document, he shall do so. If he is unable to sign his name, he shall sign with his mark in the presence of two witnesses, who shall sign as witnesses to his mark.

C.(1) If subsequent to registration a voter acquires a physical disability and needs assistance in voting, he shall notify the appropriate registrar in person or by mail and shall furnish the registrar proof of disability.

(2) For purposes of this Subsection proof of disability means one of the following:

(a) A certificate of a medical doctor or optometrist certifying to the irremediable nature of the physical disability.

(b) A copy of a current mobility impairment identification card bearing a photograph of the voter and the international symbol of accessibility issued by the secretary of the Department of Public Safety and Corrections as authorized by R.S. 47:463.4.

(c) A copy of current documentation showing eligibility for social security disability benefits, veteran's disability benefits, paratransit services, benefits from the office for citizens with developmental disabilities, or benefits from Louisiana Rehabilitation Services.

(3) If notifying the registrar by mail, in addition to notice and proof of disability, the voter shall furnish the registrar a copy of his Louisiana driver's license, his Louisiana special identification card issued pursuant to R.S. 40:1321, or other generally recognized picture identification card that contains the name and signature of the voter, or a form on which the person has listed the names and addresses of at least two persons residing in his precinct who could make oath, if required, to the effect that the person is physically disabled. If he is unable to sign his name to the notice sent by mail, he shall sign it with his mark witnessed by the signatures of two witnesses.

(4) The failure of a voter to comply with this Subsection, or the furnishing of notice and proof during the time that the registration records are closed, shall not deprive the voter of his right to vote and to receive assistance in voting if he complies with the requirements of the laws governing the conduct of elections with respect to assistance to voters in casting their votes.

D. If an applicant for registration or registered voter is a member of a language minority group, as determined under the federal Voting Rights Act that entitles the applicant to registration notices, forms, instructions, materials, information, or other assistance in the language applicable to his language minority group, the registrar or any person authorized to accept voter registration applications shall supply such materials, information, and assistance in conformity with the federal Voting Rights Act.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 2009, No. 436, §1, eff. Jan. 1, 2010; Acts 2014, No. 811, §9, eff. June 23, 2014.



RS 18:106.1 - Change of registration for voters with disabilities and documentation establishing disability

§106.1. Change of registration for voters with disabilities and documentation establishing disability

A. If a person with a disability who is registered to vote in one parish changes his registration to another parish, he shall be eligible to vote absentee by mail in his new parish of registration without having to submit to the registrar of voters for the new parish additional documentation establishing his disability, provided the person is otherwise qualified to vote and meets one of the following conditions:

(1) Prior to January 1, 2010, the person was approved by a parish board of election supervisors as being eligible to participate in the Special Program for Handicapped Voters as such program existed prior to January 1, 2010.

(2) The person had submitted to the registrar for his previous parish of registration current proof of disability from a physician along with a certification from the physician indicating that by reason of the voter's disability the voter is unable to appear in person to vote either during early voting or at the polling place on election day.

B. The registrar of voters for the new parish of registration shall request a copy of the documentation on file relating to the person's disability from the registrar of voters for the person's previous parish of registration.

Acts 2009, No. 436, §1, eff. Jan. 1, 2010; Acts 2014, No. 811, §9, eff. June 23, 2014.



RS 18:107 - Party affiliation not required for registration; change in party affiliation

§107. Party affiliation not required for registration; change in party affiliation

A. An applicant need not be a member of a political party or declare a party affiliation in order to be registered, but in such case the words "no party" or an abbreviation thereof on the application form shall be circled.

B. An elector may change his party affiliation by making application therefor in writing to the registrar. When he receives the request, the registrar shall note the political party designated by the registrant and the date of the change in the registrant's information on the state voter registration computer system and, if the original application is available in hard copy in the registrar's office, on the original application form.

C. If a registrant has registered without declaration of party affiliation and afterwards desires to affiliate with a party, he shall make written application therefor to the registrar, and the registrar shall enter in the registrant's information on the state voter registration computer system and, if the original application is available in hard copy in the registrar's office, on the original application form, the party the registrant selects and the date of the change.

D. If a registrant has registered with a declaration of party affiliation and afterwards desires to affiliate with no party, he shall make written application therefor to the registrar, and the registrar shall enter in the registrant's information on the state voter registration computer system and, if the original application is available in hard copy in the registrar's office, on the original application form, the words "no party" or an abbreviation thereof and the date of the change.

E. The provisions of Subsections B, C, and D of this Section, relative to party affiliation, shall be subject to the provisions of R.S. 18:135(B).

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 544, §1, eff. Jan. 1, 1978; Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 2009, No. 186, §2, eff. June 29, 2009; Acts 2012, No. 533, §1, eff. Jan. 1, 2013.



RS 18:108 - Prior registration; surrender of certificate or notice of registration before new registration; change of place of registration

§108. Prior registration; surrender of certificate or notice of registration before new registration; change of place of registration

A. If the registrant's application indicates that the applicant previously registered as a voter in any other parish, and if the previous voter registration certificate or notice of registration is available, then before making a new registration the registrar shall require the applicant to surrender his previous certificate or notice for cancellation. The registrar shall promptly notify the registrar of the parish in which the applicant has registered previously, through the statewide voter registration system, of the present registration. The other registrar shall verify the cancellation of the voter's registration in the other parish; however, the cancellation shall not be made as long as the registrant has the right to vote in the parish of his former residence as provided in R.S. 18:110(C).

B. Notwithstanding the provisions of Subsection A of this Section, the statewide voter registration system may identify a duplicate registration based upon criteria as established by the Department of State. If all criteria correspond exactly, the Department of State or the registrar receiving a new registration shall transfer the registration through the statewide voter registration system to the parish of the registrar receiving the new application, which shall cancel such duplicate registration in the other parish; however, the cancellation shall not be made as long as the registrant has the right to vote in the parish of his former residence as provided in R.S. 18:110(C). The Department of State shall promptly give notice of any cancellation made pursuant to this Subsection to the registrar of the parish in which the applicant was previously registered.

C. For any voter whose registration has been canceled because the voter has registered in another parish or in another state, if such voter makes application to register in the parish in which he was previously registered to vote within three years after the cancellation of his registration in that parish, and the registrar determines that he is qualified to register to vote in that parish, the voter's information in the statewide voter registration system from his previous registration shall be reinstated, except that any necessary changes shall be made to such information, including but not limited to the voter's new address, and he shall receive an updated certificate or notice of registration.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 544, §1, eff. Jan. 1, 1978; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2006, No. 255, §1, eff. June 8, 2006; Acts 2007, No. 240, §1; Acts 2008, No. 136, §1, eff. June 6, 2008.



RS 18:109 - Notice of registration and change in registration

§109. Notice of registration and change in registration

After receiving from the registrar the information concerning a new registrant or a change in name, address, or polling place made with respect to the registration of any person, the Department of State promptly shall deliver a notice to the appropriate registrar that the person is registered or that his registration has been changed. The registrar shall then mail the notice, postage prepaid, to each new registrant and to each person whose registration was changed. The notice shall show the parish, ward, precinct, and registration address of the registrant. The notice shall list an abbreviation of the name of the political party if the registrant is registered as being affiliated with a recognized political party, "other" if the registrant is registered as being affiliated with a political party that is not recognized, or "no party" or an abbreviation thereof if the registrant is registered with no political party affiliation. However, the registrar shall not be required to send such a notice to any voter who is on the inactive list of voters unless the change in registration involves a change in the voter's address. The secretary of state shall prescribe the form to be used on the notice; however, "Return Service Requested" shall be printed on the front of the notice, and the return address shall be that of the registrar. When a notice is returned by the postmaster, the registrar shall proceed in accordance with the applicable provisions of Part V of this Chapter.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1988, No. 909, §§1 and 2, eff. Jan. 1, 1989; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2009, No. 369, §1; Acts 2012, No. 138, §1, eff. May 14, 2012; Acts 2012, No. 533, §1, eff. Jan. 1, 2013.



RS 18:110 - Removal from precinct; removal from parish

§110. Removal from precinct; removal from parish

A.(1) At any time prior to closing of registration for any election a registrant who changes his residence within the parish may change his registration without reregistering by making application by mail to the registrar or by appearing in person at the office of the registrar and making application for a change of registration or by any other manner authorized in this Part. If the registrant is unable to sign his name to the application, he shall sign it with his mark, witnessed by the signatures of two witnesses. The application shall state that he is unable to sign his name.

(2) The application shall contain the name in full; address appearing on the registration records; present residence, including apartment or room number, if any; date of change of residence; date of application, and signature of voter.

(3) Upon receipt of an application for a change of registration, the registrar shall compare the signature on the application with the signature on the original application card, any subsequent signature in the records of the registrar, or the signature on any microfilm, microfiche, or scanned or electronically captured computerized images of documents in the records of the registrar. If the signatures are sufficiently alike to identify the applicant as the registered voter, the change shall be made and the date of the change of residence and the new ward and precinct shall be recorded in the registrant's information on the state voter registration computer system and, if the original application is available in hard copy in the registrar's office, on the original application form. If the application is signed by a mark witnessed by the signatures of two witnesses, the registrar shall make the change on the basis of the application.

(4) The registrar shall send the notice referred to in R.S. 18:109 to a voter whose registration is changed.

B.(1) A change of registration based upon a change of residence within a parish received after the closing of registration for a primary election shall become effective the day after the general election or special general election when a special primary election is held in conjunction with a general election except as follows:

(a) A person whose registration has been canceled pursuant to R.S. 18:193(G).

(b) A person whose registration has been canceled or whose address has been corrected pursuant to R.S. 18:196(C).

(2) The change of residence of a registrant from one precinct to another in the same parish does not deprive him of the right to remain as a legal registrant, as to all issues upon which he was entitled to vote prior to his change of residence, in the precinct from which he has removed until he changes his registration as provided in Subsection A of this Section and has the right to vote in the precinct to which he has moved.

(3) However, in a regularly scheduled general election where the only candidate's election appearing on any ballot in the parish is a special primary election, then in such instance, the change shall become effective prior to the special primary election. In a regularly scheduled or special general election, where the change of registration does not change any issues or candidate offices upon which the voter was entitled to vote prior to the change, the change shall become effective prior to the regularly scheduled or special general election.

C. The removal from one parish to another parish does not deprive any registrant of the right to remain a legal registrant in the parish from which he has removed, as to all issues upon which he was entitled to vote prior to his change of residence, until he registers and has the right to vote in the parish to which he has moved or until three months after he moved, whichever is sooner.

D. Any registrant may have his name cancelled from the file of eligible voters by filing a written statement of such request with the registrar of voters for the parish in which he is registered.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1985, No. 754, §1; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1993, No. 157, §1; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2003, No. 1220, §1, eff. Jan. 1, 2004; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2007, No. 448, §1; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2009, No. 186, §2, eff. June 29, 2009; Acts 2010, No. 570, §1, eff. Jan. 1, 2011.



RS 18:111 - Change of name

§111. Change of name

A. In order to remain a legal registrant, a person who changes his name by virtue of a judgment of court shall produce in the presence of or, if required, file with the registrar or any person authorized to accept voter registration applications a certified copy of the judgment or his affidavit setting forth the pertinent facts containing the change of name.

B. A married woman, at her option, may be registered in her maiden name, her present husband's name, or in a hyphenated combination thereof. If divorced, widowed, or remarried, she may be registered in her maiden name, in the surname of her deceased or former or present husband, or in a hyphenated combination thereof. A change of name allowed by this Subsection shall be made by producing in the presence of the registrar or other person authorized to accept voter registration applications her affidavit stating the name under which she desires to be registered as allowed by this Section.

C. If a registered voter, subsequent to his registration, is no longer capable of signing his name without using a mark, he shall file an affidavit, meeting the requirements of R.S. 18:200, with the registrar of voters attesting to that fact and stating the reason for such a change in signature.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1988, No. 317, §1; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2003, No. 1220, §1, eff. Jan. 1, 2004.



RS 18:112 - Endorsement of changes

§112. Endorsement of changes

Whenever any change is made with respect to the registration of any person, the date of the change and all pertinent information concerning the change shall be entered by the registrar in the registrant's information on the state voter registration computer system. If the original application is available in hard copy in the registrar's office, the document indicating the change shall be attached to the original application for registration and any other official registration records.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 2009, No. 186, §2, eff. June 29, 2009; Acts 2013, No. 383, §1, eff. June 18, 2013.



RS 18:113 - Denial of registration; remedies of applicant

§113. Denial of registration; remedies of applicant

A. Any person who alleges that he possesses the qualifications for voting who is denied registration or reinstatement may apply for relief, without cost, to the district court having jurisdiction of civil causes for the district in which he offers to register or seeks to be reinstated.

B. In addition to the rights and remedies established by Subsection A of this Section, a person who violates the provisions of the National Voter Registration Act of 1993 shall be subject to the provisions for enforcement and to the penalties contained in such Act.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995.



RS 18:114 - Registration at driver's license facilities

§114. Registration at driver's license facilities

A. It is the intention of the legislature to encourage the broadest possible participation in the electoral process by the citizens of this state. Therefore, voter registration services provided for in this Section shall be available at all driver's license facilities in this state.

B.(1) Each application to obtain, renew, or change the name or address on a driver's license or identification card issued by the Department of Public Safety and Corrections made by an applicant who is eighteen years or older shall also serve as an application for voter registration by the applicant unless the applicant declines to register to vote through specific declination or by failing to sign the voter registration application. Each application to obtain a driver's license issued by the Department of Public Safety and Corrections made by an applicant who is sixteen years old shall also serve as an application for voter registration by the applicant unless the applicant declines to register to vote through specific declination or by failing to sign the voter registration application. In addition, any person age seventeen may register to vote at any time prior to the first election at which he shall have attained the age of eighteen years. However, no one under the age of eighteen years shall be permitted to vote in any election.

(2) Any change of address or change of name submitted to the Department of Public Safety and Corrections for the purpose of changing the information contained on a driver's license or identification card issued by the Department of Public Safety and Corrections shall serve as a notification of change of address or change of name for voter registration unless the registrant states at the time of submitting the change of address or change of name that the change is not for voter registration purposes.

C. Repealed by Acts 1994, 3rd Ex. Sess., No. 10, §2, eff. Jan. 1, 1995.

D. The secretary of state shall design and provide a standard notice informing the public of the eligibility requirements for and availability of voter registration, which notice shall be posted in each driver's license facility of the state.

E. The secretary of state and the deputy secretary for public safety services of the Department of Public Safety and Corrections shall develop voter registration application forms for use at driver's license facilities. Such forms shall be in conformity with the National Voter Registration Act of 1993.

F. Procedures for voter registration pursuant to this Section shall be as follows:

(1) The notice form, as provided for herein, shall be posted in a prominent place in each driver's license facility wherein voter registration applications are to be accepted.

(2) Any employee authorized to accept an application to obtain, renew, or change the name or address on a driver's license or identification card shall offer voter registration to any person making such an application and, upon request, shall provide assistance to any person who desires to register to vote. Such assistance may consist of answering any question that person might have about completing the registration form. However, if the person requesting assistance has a physical disability or is unable to read or write English, the authorized employee shall provide such assistance as is allowed to be provided by registrars of voters under the provisions of R.S. 18:106.

(3) Prior to generating the portion of the form which is an individual registration form, the authorized employee shall require the applicant to submit his current Louisiana driver's license, if he has one, or his birth certificate or birth certification card, or other documentation which reasonably and sufficiently establishes the applicant's identity, age, and residency.

(4) Each applicant shall be required to complete the registration application form in the presence of an authorized employee.

(5) Upon completion of the registration application form, the applicant shall return the form to an authorized employee.

(6) The authorized employee shall ensure that the registration form has been completely filled out.

(7) The applicant shall sign the affidavit provision of the registration form before the authorized employee who, for purposes of this Section, shall be authorized to administer any oath required on the registration form. The authorized employee shall inform the applicant that he will not be officially registered to vote until the application is received and approved by the registrar of voters.

(8) Upon completion of these procedures, the authorized employee shall, within five working days, return the completed registration application to the registrar of voters within the parish where the office is located who shall transmit such application to the appropriate registrar of voters for the parish in which the applicant resides, as determined from the information contained on the registration application. If a registration application is accepted within five days before the last day for registration, each driver's license facility shall transmit the completed voter registration application forms at the conclusion of each business day. If the information contained on the application form is insufficient to register the applicant, the registrar of voters shall mail a notice to the applicant at the address provided on the application form informing the applicant that he has ten days from the date on which the notice was mailed to provide the necessary information. If the applicant fails to provide the necessary information within that time, the applicant shall not be registered and the registrar shall so advise the applicant.

(9) Upon receipt of the completed registration form, the registrar shall, if the information thereon establishes that the applicant meets the requirements for registration, register the applicant and mail notice of registration to the applicant's residence, as provided on the application. Any completed voter registration application transmitted to and received by a registrar by a driver's license facility shall be considered an update of any existing registration for that person. However, if a registrar accepts any application for registration, change of name, or change of address that has been received by a driver's license facility while the registration records are closed for a particular election as required by R.S. 18:135(A), none of the changes in a registration shall be effective until at least the day after the particular election has been held. In the case of a change of address, the change shall be effective in accordance with the provisions of R.S. 18:110(B).

G. No individual shall be registered to vote pursuant to this Section if he does not meet the requirements for registration as provided in Chapter 4 of Title 18 of the Louisiana Revised Statutes of 1950, except where said provisions are specifically in conflict herewith.

H. Any public official or employee who attempts to register any person without complying with the applicable provisions of this Section shall be subject to a fine of not more than five hundred dollars or be imprisoned for not more than six months, or both.

I. The secretary of state, after consultation with the deputy secretary for public safety services of the Department of Public Safety and Corrections, shall adopt rules and regulations to provide for the implementation of this Section. Such rules and regulations shall be adopted in accordance with the Administrative Procedure Act and shall be subject to oversight by the House Committee on House and Governmental Affairs and the Senate Committee on Senate and Governmental Affairs.

J. The transmittal of a change of address or change of name shall be handled in the same manner as the transmittal of a voter registration application.

K. If an applicant declines to register to vote, the fact that the applicant has declined to register will remain confidential and will be used only for voter registration purposes. The fact that any particular applicant has submitted an application to register to vote at a driver's license facility shall be kept confidential and shall be used only for voter registration purposes.

L. Each driver's license facility shall maintain such statistical records on the number of applications to register to vote as requested by the secretary of state.

Acts 1989, No. 792, §1; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1994, 3rd Ex. Sess., No. 10, §§1, 2, eff. Jan. 1, 1995; Acts 2000, 1st Ex. Sess., No. 118, §3, eff. April 19, 2000; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2009, No. 436, §1, eff. Jan. 1, 2010; Acts 2014, No. 173, §2, eff. Jan. 1, 2015.



RS 18:115 - Registration by mail

§115. Registration by mail

A.(1) In addition to the national mail voter registration form promulgated by the United States Election Assistance Commission, the secretary of state shall design and distribute a state mail voter registration application form. The state mail voter registration form shall include the eligibility requirements for registration.

(2) A person may apply to register to vote by mail by completing, signing through handwritten signature, and returning either the national voter registration form or the state mail voter registration form to the registrar of voters for the parish in which the applicant resides.

(3) Repealed by Acts 2013, No. 383, §4.

B.(1) The registrar of voters shall determine the eligibility of an applicant in the following manner:

(a) The registrar shall mail a verification mailing to the applicant at the address provided on the application form. The mailing shall instruct the postmaster to deliver only as addressed or return to sender, with return postage guaranteed. If such mailing is not returned to the registrar within ten days from the date of mailing, the applicant shall be added to the official list of voters and the registrar of voters shall send a notice of registration to the applicant. However, if the verification mailing is returned to the registrar by the United States Postal Service, the registrar shall not add the applicant's name to the official list of voters and shall attempt to notify the applicant of such action.

(b) If an applicant fails to provide all of the required information on the application for voter registration, the registrar shall notify the applicant in writing of the missing information and inform him that he has ten days from the date on which the notice was mailed to provide the information. This written notification shall be considered the verification mailing as required by Subparagraph (a) of this Paragraph. If the applicant provides the information and the registrar determines he is eligible to register, the applicant shall be added to the official list of voters and the registrar shall send a notice of registration to the applicant. In the event the applicant does not respond to the request for the missing information within ten days, the application shall be rejected and the registrar shall so advise the applicant in writing. If the registrar's request for the missing information is returned by the United States Postal Service, the applicant's name shall not be added to the official list of voters and the registrar shall attempt to notify the applicant of such action.

(2) The registrar shall maintain a list of persons to whom verification mailings have been sent within thirty days prior to a particular election.

C. Any mail voter registration application received by the registrar of voters shall be considered an update to any existing voter registration for that person. However, in order to change the name of a registration based on a mail voter registration application, the registrar shall require a copy of such documentation as provided for in R.S. 18:111.

D. The parish registrar of voters shall obtain from the secretary of state and maintain a supply of mail voter registration application forms for distribution and for voter registration. The mail voter registration application forms shall be made available through governmental and private entities. Such forms shall be available for organized voter registration programs.

E.(1) Mail voter registration applications returned through the United States Postal Service shall be deemed to have been made as of the date of the postmark affixed to such application by the United States Postal Service, or if no such postmark is affixed or if the postmark affixed by the United States Postal Service is illegible or bears no date, such application shall be deemed to have been made timely if received through the United States mail by the registrar of voters no later than the close of business on the thirtieth day prior to an election.

(2) Mail voter registration applications returned by a third party must be received by any registrar of voters no later than the registration deadline for a particular election in order for the applicant to be eligible to vote in that election.

(3) In any other case, a mail voter registration form shall be deemed received timely if received by any registrar of voters no later than the registration deadline for a particular election.

F.(1) Any registered voter who has registered by mail and has not previously voted in the parish in which he is registered shall vote:

(a) During early voting in the office of the registrar of voters, or

(b) In person at the precinct in which he is registered to vote.

(2) The provisions of Paragraph (1) of this Subsection shall not apply in the case of the following:

(a)(i) A person who is otherwise entitled to vote under the provisions of the Uniformed and Overseas Citizens Absentee Voting Act or the Voting Accessibility for the Elderly and Handicapped Act.

(ii) Any person who is otherwise entitled to vote and who prior to January 1, 2010, was approved by a parish board of election supervisors as being eligible to participate in the Special Program for Handicapped Voters as such program existed prior to January 1, 2010.

(iii) Any person who is otherwise entitled to vote and who has submitted to the registrar of voters current proof of disability from a physician along with a certification from the physician which indicates that by reason of the person's disability the person is unable to appear in person to vote either during early voting or at the polling place on election day, and if the person submitted the proof of disability to registrar by mail, who included in his submission to the registrar a copy of his Louisiana driver's license, his Louisiana special identification card issued pursuant to R.S. 40:1321, or other generally recognized picture identification card that contains the name and signature of the person, or a form on which the person has listed the names and addresses of at least two persons residing in his precinct who could make oath, if required, to the effect that the person is physically disabled.

(b) A person who is a student at an institution for higher learning located outside of the registrant's parish of residence, when such student submits a copy of his student identification or fee bill showing current enrollment with the application to vote by mail.

(c) A person who appears in the office of the parish registrar of voters where he is registered to vote prior to the opening of the period for conducting early voting for the scheduled election and establishes his identity pursuant to the provisions of R.S. 18:105(A).

(d) A person who is a program participant in the Louisiana Department of State Address Confidentiality Program pursuant to Part III of Chapter 1 of Title 44 of the Louisiana Revised Statutes of 1950.

G. Upon receipt by the registrar of voters of an undelivered notice of registration, the registrar shall immediately begin the procedure set forth in R.S. 18:193 and place the voter on the inactive list of voters.

H. Each registrar of voters shall maintain such statistical records on the number of applications to register to vote by mail, except military and overseas applicants who register by using the Federal Post Card Application, as requested by the secretary of state.

Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 1999, No. 1381, §1; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1032, §7; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2006, 1st Ex. Sess., No. 2, §1, eff. Feb. 23, 2006; Acts 2006, No. 403, §1, eff. June 15, 2006; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2009, No. 369, §1; Acts 2009, No. 436, §1, eff. Jan. 1, 2010; Acts 2013, No. 383, §4.

NOTE: See Acts 2001, No. 1032, §17.



RS 18:115.1 - Electronic registration

§115.1. Electronic registration

A. A person who has a valid Louisiana driver's license or Louisiana special identification card issued pursuant to R.S. 40:1321 may apply to register to vote or make changes to his existing registration by completing and submitting an electronic voter registration application on the secretary of state's website.

B. The secretary of state shall design and implement a system to allow for electronic voter registration as provided in this Section.

C.(1) The electronic voter registration application shall contain spaces for the information required pursuant to R.S. 18:104, except that the applicant shall attest that the facts given by him on the application are true to the best of his knowledge and belief, and such attestation shall take the place of the affidavit required pursuant to R.S. 18:104(A)(15).

(2) The applicant shall assent to the use of his Louisiana driver's license or Louisiana special identification card signature for voter registration purposes.

(3) The applicant shall not be allowed to submit the application unless it is complete.

(4)(a) Immediately upon submission of the application, the information submitted by the applicant shall be checked to ensure that the Louisiana driver's license number or Louisiana special identification card number submitted by the applicant matches the information maintained by the Department of Public Safety and Corrections.

(b) If a match is made, the secretary of state shall electronically forward the information provided in the application, along with a digital copy of the applicant's signature obtained from the Department of Public Safety and Corrections, to the appropriate registrar of voters to determine the eligibility of the applicant in accordance with Chapter 4 of this Title. The applicant shall be immediately informed that his application has been electronically forwarded to the appropriate registrar of voters, but that the applicant will not be officially registered to vote or that changes to his existing registration will not be made until his application is received and approved by the registrar of voters.

(c) If a match cannot be made, the secretary of state shall not electronically forward the application. The applicant shall be immediately informed that his application cannot be processed, and he shall be instructed to print his completed application and mail it to the registrar of voters for the parish in which the applicant resides.

D. An electronic voter registration application shall be deemed to have been made as of the date the applicant is informed pursuant to Subparagraph (C)(4)(b) of this Section that his application has been electronically forwarded to the appropriate registrar of voters by the secretary of state.

E. The secretary of state may employ additional security measures to ensure the accuracy and integrity of electronic voter registration applications.

F. The provisions of R.S. 18:115(F) shall apply to a person who has registered to vote pursuant to this Section and who has not previously voted in the parish in which he is registered.

G. Each registrar of voters shall maintain such statistical records on electronic voter registration applications as requested by the secretary of state.

Acts 2009, No. 187, §1, eff. April 1, 2010; Acts 2013, No. 383, §2.



RS 18:116 - Voter registration agencies

§116. Voter registration agencies

A.(1) Voter registration services shall be provided at the following offices, hereby designated as voter registration agencies:

(a) Public assistance offices and agencies that administer or provide services under the Supplemental Nutrition Assistance Program (SNAP), Medicaid program, the supplemental food for Women, Infants and Children (WIC) program, the Family Independence Temporary Assistance Program (FITAP), the Kinship Care Subsidy Program (KCSP), and the Child Care Assistance Program (CCAP) or their successor programs.

(b) All offices in the state that provide state funded programs primarily engaged in providing services to persons with disabilities.

(c) Repealed by Acts 2016, No. 281, §3, eff. May 31, 2016.

(2) In addition to the offices listed in Paragraph (1) of this Subsection, the secretary of state shall designate by rule in accordance with the Administrative Procedure Act other offices within the state as designated voter registration agencies. Such offices may include but not be limited to:

(a) State or local governmental offices such as public libraries, public schools, including the office of a secondary school guidance counselor, offices of municipal clerks, and government revenue offices.

(b) Federal and nongovernmental offices, with the agreement of such offices.

(3) Voter registration services shall be provided at recruitment offices of the Armed Forces of the United States according to the procedures established by the Federal Voting Assistance Program.

B.(1) At each designated voter registration agency, the following services shall be provided during regular office hours:

(a) Distribution of a mail voter registration application form.

(b) Assistance to applicants in completing voter registration application forms, unless the applicant refuses such assistance.

(c) Acceptance of completed voter registration application forms for submission to the registrar of voters within the parish where the voter registration agency is located.

(d) Acceptance of any change of name submitted by a registrant to an agency which shall serve as a notification of change of name for voter registration unless the registrant states at the time of submitting the change that the change is not for voter registration purposes. The transmittal procedure shall be handled in the same manner as voter registration applications.

(2) Persons providing the services described in this Subsection shall not:

(a) Seek to influence an applicant's political preference or party registration.

(b) Display any such political preference or party allegiance.

(c) Make any statement to an applicant or take any action the purpose or effect of which is to discourage the applicant from applying to register to vote.

(d) Make any statement to an applicant or take any action the purpose or effect of which is to lead the applicant to believe that a decision to apply to register or not to apply to register to vote has any bearing on the availability of services or benefits.

C.(1) A designated voter registration agency as provided in Paragraph (A)(1) of this Section shall:

(a) Distribute a mail voter registration application form with each application for service or assistance and with each recertification, renewal, or change of address form relating to such service or assistance unless the applicant declines in writing to register to vote.

(b) Provide a form to accompany the mail voter registration application form which includes:

(i) A statement of voter registration eligibility requirements.

(ii) The question "If you are not registered to vote where you live now, would you like to apply to register to vote here today?"

(iii) If the agency provides public assistance, the statement "Applying to register or declining to register to vote will not affect the amount of assistance that you will be provided by this agency."

(iv) Boxes for the applicant to check to indicate whether the applicant would like to register or declines to register to vote with the statement "IF YOU DO NOT CHECK ANY BOX, YOU WILL BE CONSIDERED TO HAVE DECIDED NOT TO REGISTER TO VOTE AT THIS TIME." in close proximity to the boxes and in prominent type.

(v) The statements "If you would like help in filling out the voter registration form, we will help you. The decision whether to seek or accept help is yours. You may fill out the application form in private."

(vi) The statement "If you believe that someone has interfered with your right to register or to decline to register to vote, your right to privacy in deciding whether to register or in applying to register to vote, or your right to choose your own political party or other political preference, you may file a complaint with the secretary of state." and the current address and telephone number of the secretary of state.

(2) If an applicant fails to check any box on the form required by this Subsection, the applicant shall be deemed to have declined to apply to register to vote.

(3) Each applicant who decides to register to vote shall be provided the same degree of assistance with regard to the completion of the registration application form as is provided by the office with regard to the completion of its own forms, unless the applicant refuses such assistance.

(4) If a designated voter registration agency as provided in Subparagraph (A)(1)(b) of this Section provides services to a person with a disability at the person's home, the agency shall provide the same services described in this Section at the person's home.

(5) No information relating to a declination to apply to register to vote may be used for any purpose other than voter registration and shall not be subject to public inspection.

D. Each designated voter registration agency shall transmit no later than five days after acceptance, all completed voter registration applications to the registrar of voters within the parish where the voter registration agency is located who shall transmit such applications to the appropriate registrar of voters for the parish in which the applicant resides, as determined from the information contained on the registration application. If a registration application is accepted within five days before the last day for registration, each agency shall transmit the completed voter registration application forms to the registrar at the conclusion of each business day.

E. Upon receipt of the completed registration form, the registrar shall determine the eligibility of the applicant as provided in R.S. 18:115(B). Any completed voter registration application transmitted to and received by a registrar by a designated voter registration agency shall be considered an update to any existing registration for that person. However, if a registrar accepts any application for registration, change of name, or change of address that has been received by a designated voter registration agency while the registration records are closed for a particular election as required by R.S. 18:135(A), none of the changes shall be effective until at least the day after the particular election has been held. In the case of a change of address, the change shall be effective in accordance with the provisions of R.S. 18:110(B).

F. The fact that an applicant submitted an application to register to vote at a designated voter registration agency shall be kept confidential and will be used only for voter registration purposes.

G. Each designated voter registration agency shall maintain such statistical records on the number of applications to register to vote as requested by the secretary of state.

Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 1997, No. 1155, §5; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2008, No. 310, §1; Acts 2013, No. 383, §2; Acts 2016, No. 281, §§1, 3, eff. May 31, 2016.



RS 18:117 - Training for accepting voter registration applications

§117. Training for accepting voter registration applications

A. The secretary of state in conjunction with the registrars of voters shall be responsible for developing all employee training programs necessitated for acceptance of voter registration applications under the provisions of R.S. 18:114 and 116.

B. The secretary of state in conjunction with the registrars of voters shall be responsible for training those personnel of the Department of Public Safety and Corrections and voter registration agencies responsible for training other personnel in those same agencies.

Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 2001, No. 451, §6, eff. Jan. 12, 2004.



RS 18:118 - Voter registration application form availability; firearm retailers

§118. Voter registration application form availability; firearm retailers

A. It is the intention of the legislature to increase the participation in the electoral process by the citizens of the state. Therefore, voter registration application forms, as provided for in this Section, may be made available to purchasers of firearms at the point of purchase from firearm retailers located in the state.

B. For the purposes of this Section:

(1) "Firearm" means any pistol, revolver, rifle, or shotgun that is designed to fire or is capable of firing fixed cartridge ammunition or from which a shot or projectile is discharged by an explosive.

(2) "Firearm retailer" means any retailer who possesses a Type 01 Federal Firearms License and employs twenty-five or more full-time employees.

C. Firearm retailers who make voter registration applications available may register with the secretary of state to receive voter registration information and procedures.

Acts 2013, No. 405, §1, eff. June 19, 2013.



RS 18:131 - Place of registration; office and mobile registration unit defined

PART II. OFFICES, OFFICE HOURS, CLOSE OF REGISTRATION

§131. Place of registration; office and mobile registration unit defined

A. Except as otherwise provided by law, all acts required for registration shall require the personal appearance of the applicant or registrant and shall be done only in an office of the registrar.

B. For purposes of this Part, "office" includes any branch office or mobile registration unit authorized by law.

C. For purposes of this Part, "mobile registration unit" means an office on wheels or which is portable.

D. No registrar shall have or operate an office unless authorized by state law.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:132 - Offices furnished registrar; supplies; expenses

§132. Offices furnished registrar; supplies; expenses

A. Except as otherwise provided by law, the governing authority of each parish shall furnish the office space required by law for the registrar and also shall be responsible for the cost of all equipment and supplies, including all furniture, books, stationery, and other expenses for the operation of each office necessary to enable the registrar fully to discharge his duties. The parish governing authority shall provide space for the registrar's principal office in the courthouse or in close proximity thereto, and this office shall be accessible and convenient to the residents of the parish. The space to be used for this office shall be specifically designated by the parish governing authority, which shall designate adequate space to enable the registrar to fully discharge his duties. No other official or unit of government shall have authority to designate or allocate such office space. Before the expenses are paid, the registrar shall furnish the head of the parish governing authority a budget of anticipated expenses for each succeeding year.

B. If the office of the registrar is destroyed, inaccessible, or unsafe during or following a gubernatorially declared state of emergency, the registrar may utilize a temporary office to discharge his duties until an office that meets the requirements of this Section becomes available. Such temporary office shall be located within the parish, or if there is no appropriate location within the parish due to the emergency, then in an immediately adjacent parish, or if there is no appropriate location in any immediately adjacent parish due to the emergency, then in the nearest parish in which there is an appropriate location.

Acts 1976, No. 697, §1 eff. Jan. 1978; Acts 2006, No. 403, §1, eff. June 15, 2006.



RS 18:133 - Branch offices; mobile registration units; mandatory registration drives

§133. Branch offices; mobile registration units; mandatory registration drives

A. All branch offices, whether temporary or permanent, shall be located in permanent buildings, except mobile registration units. However, if a branch office of a registrar is destroyed, inaccessible, or unsafe during or following a gubernatorially declared state of emergency, the registrar may utilize a temporary building as a branch office until an office that meets the requirements of this Section becomes available. Such branch office shall be located within the parish, or if there is no appropriate location within the parish due to the emergency, then in an immediately adjacent parish, or if there is no appropriate location in any immediately adjacent parish due to the emergency, then in the nearest parish in which there is an appropriate location.

B. Any or all branch offices, whether permanent or temporary, and any or all mobile registration units, in operation on December 31, 1977, may be continued in operation by the governing authority heretofore responsible therefor, and those continued in operation shall continue to be funded by the state or local authorities heretofore made responsible therefor.

C. In addition to the offices continued in Subsection B of this Section, the registrar of each parish, with prior approval and at the expense of the parish governing authority, may provide permanent branch offices at sites selected by, and operated by the registrar.

D. In addition to the offices required or authorized by this Section, the registrar of each parish, with prior approval of the parish governing authority, may establish, maintain and operate additional temporary branch offices for the registration of voters. The location of these offices shall be determined by the registrar.

E. In each parish, the parish governing authority may provide for one or more mobile registration units for the registration of voters within the parish, which shall be at the expense of the parish governing authority. The registration books shall not be carried in any such mobile unit. In each of these parishes the registrar shall activate the mobile registration units whenever he deems it necessary in order to afford maximum registration service to the residents of the parish. The locations of these units shall be determined by the registrar. Each mobile unit shall be equipped with a fire extinguisher.

The provisions of this Subsection shall not be construed to allow house-to-house registration of voters.

F. Repealed by Acts 1994, 3rd Ex. Sess., No. 10, §2, eff. Jan. 1, 1995.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1985, No. 754, §1; Acts 1988, No. 661, §1; Acts 1994, 3rd Ex. Sess., No. 10, §2, eff. Jan. 1, 1995; Acts 2006, No. 403, §1, eff. June 15, 2006.



RS 18:133.1 - Temporary branch office; deputy registrar; appointment; compensation

§133.1. Temporary branch office; deputy registrar; appointment; compensation

Notwithstanding any other provisions of this Chapter, the registrar of voters of Jefferson Parish shall establish a temporary branch office or offices at Grand Isle at such location or locations as he deems appropriate which shall be open for business during the hours and on the days that he deems that activity justifies it. The registrar shall appoint a citizen of the town of Grand Isle on a temporary year-to-year basis to act as a deputy registrar and shall fix his compensation. The compensation so fixed shall be approved by the parish governing authority and shall be paid from funds appropriated by the parish governing authority.

Added by Acts 1978, No. 721, §1.



RS 18:134 - Office hours

§134. Office hours

A. A registrar shall keep his principal office open for business on those days that state departments are open. A registrar shall observe the holidays that are provided by law or proclaimed by the governor for state departments. On days that a registrar's office is open, his office hours shall be from 8:00 a.m. until 4:30 p.m. Notwithstanding any provision of this Subsection, any registrar may keep his principal office open during additional hours and on additional days.

B. Each registrar shall keep each permanent branch office open for business during the hours and on the days he deems the activity justifies it.

C. Each registrar shall keep each temporary branch office and each mobile registration unit open for business during the hours and on the days that he deems that activity justifies it.

D. Additional hours and days during which a principal office is to be kept open, as authorized by Subsection A of this Section, and the hours and days during which each office or mobile unit is to be kept open, under the provisions of Subsections B and C of this Section, and the hours and days of early voting, shall be specified and advertised in advance by the registrar by means of the news media.

E.(1) On election days the principal office of the registrar shall remain open from 7:00 a.m. until 9:00 p.m. The registrar or a deputy registrar designated by him shall remain in the office during that time.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, on days when a regularly scheduled congressional primary election is held, the principal office of the registrar shall remain open from 6:00 a.m. until 9:00 p.m. The registrar or a deputy registrar designated by him shall remain in the office during that time.

F. It shall be lawful to register persons on Sundays and holidays.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 544 §1, eff. Jan. 1, 1978; Amended by Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 2007, No. 240, §1; Acts 2009, No. 176, §1; Acts 2012, No. 577, §1, eff. Jan. 1, 2013.



RS 18:135 - Close of registration

§135. Close of registration

A.(1) Registrars shall close the registration records thirty days prior to an election. However, if the deadline falls on a legal holiday, the registrars shall close the registration records on the first day after such holiday which is not a Saturday, Sunday, or other legal holiday.

(2)(a) Notwithstanding the provisions of Paragraph (1) of this Subsection, if because of an emergency as declared by the governor or by the parish president the registrar is unable to open at least one office in the parish on the day on which the registration records are to be closed pursuant to Paragraph (1) of this Subsection, the registrar shall not close the registration records on that day. In such case, the registrar shall close the registration records on the first business day thereafter that the registrar opens an office in the parish, and an application for any entry or change in a registration received by the registrar on this day shall be deemed to have been received as of the day the registration records were to be closed pursuant to Paragraph (1) of this Subsection.

(b) The registrar shall notify the secretary of state as soon as possible upon determining that the registrar will be unable to open at least one office in the parish on the day on which the registration records are to be closed pursuant to Paragraph (1) of this Subsection.

(c) This Paragraph shall not apply if the registrar fails to open an office before the twentieth day prior to the day of the election. In such case, the registration records shall be considered to have been closed as provided in Paragraph (1) of this Subsection.

(d) For purposes of this Paragraph, "parish president" means the president of any parish, mayor-president, mayor of New Orleans, or police jury president.

NOTE: Paragraph (A)(3) as enacted by Acts 2016, No. 183, §2, eff. Feb. 1, 2017.

(3) Notwithstanding the provisions of Paragraph (1) of this Subsection, registrars shall close the registration records twenty days prior to an election for a person who makes application pursuant to R.S. 18:115.1 to register to vote or to make changes to an existing registration and who has been informed, pursuant to R.S. 18:115.1(C)(4)(b), that his application has been electronically forwarded to the appropriate registrar of voters.

B. Except as otherwise provided by law, no entries or changes in the registration records shall be made thereafter except:

(1) To carry into effect at any time prior to the date of the election an order of a court in the case of an application and appeal heard and determined as provided for in this Title.

(2) Repealed by Act 1988, No. 909, §2, eff. Jan. 1, 1989.

(3) To effect cancellations and erasures as required or authorized by this Chapter.

C. Except as otherwise provided by law, while the registration records are closed as required by Subsection A of this Section, registrars shall accept any application for registration, change of address, change of party affiliation or nonaffiliation, change of name, or application for any other lawful entry or change in a registration, but none of these shall be effective until at least the day after the election has been held.

Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1988, No. 909, §§1, 2, eff. Jan. 1, 1989; Acts 1990, No. 107, §2, eff. Dec. 1, 1990; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 1999, No. 1381, §1; Acts 2009, No. 181, §1; Acts 2016, No. 183, §1, eff. Feb. 1, 2017.



RS 18:135.1 - Close of voter registration; plan by secretary of state; gubernatorial and legislative approval

§135.1. Close of voter registration; plan by secretary of state; gubernatorial and legislative approval

A. The Legislature of Louisiana recognizes that as new voting technology and equipment becomes available, it may become feasible to shorten the period of time between the close of registration and the election, which may be more convenient to voters and increase citizen participation in the electoral process, while at the same time protecting the integrity of the electoral process. Therefore, the secretary of state shall examine all of the issues regarding shortening the time period between the close of voter registration and the election, including the availability and use of new voting technology and equipment, any necessary procedural changes relative to voter registration and the conduct of the election, whether or not it is feasible to shorten the period of time between the close of voter registration and the election, and if so, by how many days. In examining the issues, the secretary of state shall consult with the registrars of voters and the clerks of court for their input, advice, and recommendations. The secretary of state shall report his findings to the Senate Committee on Senate and Governmental Affairs and the House Committee on House and Governmental Affairs no later than January 1, 2007, and at least biennially thereafter.

B. If the secretary of state certifies that it is feasible to shorten the period of time between the close of voter registration and the election and a majority of the members of each committee concur that such change is feasible, the secretary of state shall develop a plan in writing that proposes to change the close of voter registration, the number of days prior to the election that voter registration would close, what types of voting technology and equipment would be used, and any necessary procedural changes relative to voter registration and the conduct of the election.

C. The written plan to change the close of voter registration shall be submitted by the secretary of state to the Senate Committee on Senate and Governmental Affairs, the House Committee on House and Governmental Affairs, and the governor as soon as practicable following the committees' concurrence with his certification. If a majority of the members of the Senate Committee on Senate and Governmental Affairs and of the House Committee on House and Governmental Affairs approve the plan, such plan shall be submitted to the members of each house of the legislature for approval by mail ballot as provided in this Section. If a majority of the members of each house of the legislature and the governor approve the plan, the secretary of state shall take all steps necessary to implement the plan and all officials of the state and of any political subdivision thereof shall cooperate with and provide assistance to the secretary of state as necessary to implement the plan.

D.(1) In order to obtain the approval of a majority of the elected members of each house of the legislature, the secretary of the Senate and the clerk of the House of Representatives shall jointly prepare and transmit a ballot to each member of the legislature by certified mail with return receipt requested unless the legislature is in session and the ballots may be distributed and returned during the session as provided in this Subsection.

(2)(a) The ballot shall be uniform and the materials sent with the ballot shall include:

(i) A copy of the secretary of state's certification that it is feasible to shorten the period of time between the close of voter registration and the election and the number of days the time period would be reduced.

(ii) A copy of the plan for the change of the close of voter registration.

(iii) A copy of the roll call votes of the Senate Committee on Senate and Governmental Affairs and the House Committee on House and Governmental Affairs on the approval of the plan.

(iv) The date and time on which the ballot may be returned to the secretary of the Senate or the clerk of the House of Representatives, as the case may be, in order for the ballot to be valid.

(b) Each ballot shall contain the name of the member to whom it is to be mailed or delivered, and the member shall sign the ballot after casting his vote.

(3) The ballots mailed to all members shall be postmarked on the same day and shall be returned to the secretary of the Senate or the clerk of the House of Representatives, as the case may be, within fifteen days after the postmarked date; or, when such ballots are delivered to the members of the legislature while in session, the ballots shall be returned to the secretary of the Senate or the clerk of the House of Representatives, as the case may be, within five days after the date the ballots were delivered to members. No ballot received after five o'clock p.m. on the fifth day after the date on which the ballots were delivered to the members during session or after five o'clock p.m. on the fifteenth day after the date on which the ballots were mailed shall be valid or counted, and the date and time received shall be marked on each such ballot and the ballot shall be marked "Invalid". Prior to five o'clock p.m. on the fifth day after the date when delivered to the members of the legislature while in session or prior to five o'clock p.m. on the fifteenth day after the postmarked date if mailed to the members of the legislature, a member may withdraw his ballot or change his vote upon his written request.

(4) At any time after the deadline for submitting the ballots as provided in Paragraph (3) of this Subsection, but prior to the eighteenth day after the date on which the ballots were mailed, or prior to the eighth day after the date on which the ballots were delivered to the members of the legislature in session, the secretary of the Senate and the clerk of the House of Representatives shall jointly open and tabulate the vote in roll call order for each house of the legislature. The clerk and the secretary shall hold such ballots unopened and shall not disclose the contents to any person until the day when such ballots are opened and tabulated. The tabulation sheet shall indicate by name each member who voted in favor of the plan, each member who voted against the plan, each member who did not return the ballot by the deadline, and each member whose ballot was invalid because it was not marked or signed by the member. The secretary of the Senate and the clerk of the House of Representatives shall each sign the tabulation sheet and cause a certified copy thereof to be transmitted to the secretary of state, the governor, and the chairmen of the Senate Committee on Senate and Governmental Affairs and the House Committee on House and Governmental Affairs.

(5) The tabulation sheet shall be a public record.

(6) If regular mail service is impaired, the secretary of the Senate and the clerk of the House of Representatives shall utilize any method necessary to deliver the ballots, including commercial delivery, electronic transmission, or hand delivery, and shall keep a record of the manner of delivery utilized to deliver the ballot to each member and the date the ballot was so transmitted to each member. For the purposes of this Subsection, if such an alternative delivery method is so required, the date on which the ballot was so transmitted shall be considered to be the date postmarked.

Acts 2006, No. 505, §1, eff. June 22, 2006.



RS 18:151 - Custody of records

PART III. RECORDS BY REGISTRARS

§151. Custody of records

A. The original application for registration, together with the registers, records, files, books, and paraphernalia used for conduct of the registrar's office, shall be kept under the control and in the custody of the registrar at his principal office and shall be removed therefrom only as provided in this Section, as authorized by law, or on order of a competent court. However, if his permanent branch office is separated from his principal office by navigable waters, the registrar may allow his records to be kept both in his principal office and the permanent branch office.

B. The original application for registration or any of the registers, records, files, books, and paraphernalia used for conduct of the registrar's office shall be released, upon the request of the secretary of state, to the control and custody of the secretary of state, or his designee, for scanning or, upon request of the registrar, entering registration information into the state voter registration computer system. The secretary of state shall be responsible for the preservation and maintenance of all such materials released to him, or to his designee, until the materials have been returned to the control and custody of the registrar.

C. For purposes of this Part, the original application for registration shall include the actual document or form completed by the voter and all documented changes thereto.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Acts 1984, No. 672, §1; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1032, §7; Acts 2009, No. 186, §2, eff. June 29, 2009; Acts 2009, No. 369, §1.

NOTE: See Acts 2001, No. 1032, §17.



RS 18:152 - Required records

§152. Required records

A.(1) Each registrar shall retain the following records in accordance with an approved retention schedule as required by R.S. 44:411:

(a) All original applications for registration, if available in hard copy, filed alphabetically for the entire parish or for each ward and precinct or for each precinct of the parish, or microfilm, microfiche, or scanned or electronically captured computerized images of such documents.

(b) The originals of all affidavits made pursuant to this Chapter or microfilm, microfiche, or scanned or electronically captured computerized images of such documents.

(c) The original of each report made by any person required by this Chapter to make a report to the registrar.

(d) Repealed by Acts 1994, 3rd Ex. Sess., No. 10, §2, eff. Jan. 1, 1995.

(2) Repealed by Acts 2009, No. 186, §3, effective June 29, 2009.

B. Each registrar shall keep a master file consisting of all original applications for registration made by persons who are currently registered, if available in hard copy, arranged alphabetically for the parish or for each ward and precinct or for each precinct of the parish, or any microfilm, microfiche, or scanned or electronically captured computerized images of such documents. The parish governing authority shall provide the registrar with safe, secure, and fireproof storage space for use as a depository for the master file.

C.(1) The Department of State shall provide each registrar with an updated registration list upon request by the registrar for office use.

(2)(a) Prior to each election, the registrar shall obtain one current precinct register for each precinct in the parish where an election is to be held. The Department of State shall provide the registrar with one duplicate precinct register in electronic form. Such registers shall contain both the official list of voters and the inactive list of voters. Each precinct register shall contain information for identification of the voter at the polls, a space which the voter shall sign at the time he votes, a space for the initials of the commissioner at the polls, a space for the date of the election, and space for such other information as is deemed necessary.

NOTE: Subparagraph (C)(2)(b) eff. until Feb. 1, 2017. See Acts 2016, No. 183, §2.

(b) Prior to delivery of the precinct register to the contractor authorized by the secretary of state to deliver voting machines pursuant to R.S. 18:1371, the registrar shall add the names and collateral information on those mail registrants that were verified after the printing of the precinct register. Such listing of registrants shall be considered to be a supplement to the official list of voters and a part of the precinct register. Subsequent to the delivery of the precinct register, the registrar shall add the names and collateral information on those mail registrants that were verified after the delivery of the precinct register. Such listing of registrants shall be considered another supplement to the official list of voters and a part of the precinct register. Any supplemental list so produced shall be delivered to the precinct in the same manner as a list of absentee voters who voted absentee by mail and whose ballots were received after the precinct register was sealed.

NOTE: Subparagraph (C)(2)(b) as amended by Acts 2016, No. 183, §2, eff. Feb. 1, 2017.

(b) Prior to delivery of the precinct register to the contractor authorized by the secretary of state to deliver voting machines pursuant to R.S. 18:1371, the registrar shall add the names and collateral information on those mail registrants and registrants who submitted an electronic application pursuant to R.S. 18:115.1 who were verified after the printing of the precinct register. Such listing of registrants shall be considered to be a supplement to the official list of voters and a part of the precinct register. Subsequent to the delivery of the precinct register, the registrar shall add the names and collateral information on those mail registrants and registrants who submitted an electronic application pursuant to R.S. 18:115.1 who were verified after the delivery of the precinct register. Such listing of registrants shall be considered another supplement to the official list of voters and a part of the precinct register. Any supplemental list so produced shall be delivered to the precinct in the same manner as a list of absentee voters who voted absentee by mail and whose ballots were received after the precinct register was sealed.

(3) The precinct register shall be used at the polls for identification and the voting record. The duplicate precinct register is the duplicate for reference or temporary use in case of loss, mutilation, or destruction of the precinct register. The voting record of each registrant shall be entered on the computer system as soon as feasible following an election.

(4) The registration records to be used at the polls for voter identification shall contain information, if applicable, showing that the registrant has a physical disability or is unable to read. If the registrant is unable to read or write English, the records shall show in which language he is entitled to printed materials, ballots, and assistance if he is a member of a language minority group under a determination made under the federal Voting Rights Act. A voter entitled to assistance whose record so indicates may be given such assistance at the polls at the voter's request.

D. The registrar in each parish shall keep a cancellation file in which he shall place the original application for registration of each person whose registration is canceled, if the original application is available in hard copy in the registrar's office.

E. The secretary of state shall prescribe uniform forms, as provided by R.S. 18:18, for the making of records pertaining to all aspects of the registration of voters, which shall be the only forms which may be used by the registrar in each parish.

F. The secretary of state shall adopt regulations, as provided by R.S. 18:18, governing the manner of registering persons to vote and the making and keeping of registration records.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 544, §1, eff. Jan. 1, 1978; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 1994, 3rd Ex. Sess., No. 10, §§1, 2, eff. Jan. 1, 1995; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2009, No. 186, §§2, 3, eff. June 29, 2009; Acts 2009, No. 369, §1; Acts 2009, No. 436, §1, eff. Jan. 1, 2010; Acts 2012, No. 138, §1, eff. May 14, 2012; Acts 2016, No. 183, §1, eff. Feb. 1, 2017.



RS 18:152.1 - Destruction of records of the registrar of voters

§152.1. Destruction of records of the registrar of voters

If original records of a registrar of voters are destroyed as a result of catastrophic loss or damage and there are no microfilm, microfiche, or scanned or electronically captured computerized images of the original records of voters, every attempt shall be made to re-create the records of voters who are not canceled. Computer records from the secretary of state's database shall be deemed the original records until such time as the records can be recreated.

Acts 2006, No. 403, §1, eff. June 15, 2006; Acts 2009, No. 186, §2, eff. June 29, 2009.



RS 18:153 - Tax rolls

§153. Tax rolls

A copy of the latest filed tax roll shall be made available to the registrar of each parish upon his request, so that he may prepare the list to be used in any election in which property ownership is a legally valid requisite for voting.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:154 - Records open to inspection; copying; exceptions

§154. Records open to inspection; copying; exceptions

A. The records of each registrar are public records and at all times during office hours shall be open to inspection, except the early voting confirmation sheets of voters.

B. When twenty-five or more qualified voters of a parish request in writing that the registrar permit the copying of any part of his records, except the early voting confirmation sheets, he shall allow this to be done by hand or otherwise, if so requested, unless such reproduction seriously interferes with the registration of voters or otherwise seriously interferes with the performance of the duties imposed on his office by law. In such instances, the registrar shall cause his employees to make copies of the requested records or print the information electronically, if the electronic copy contains the same information, and deliver them to the voters or request the secretary of state to reproduce such records which may then be forwarded to the registrar for delivery to the voters. Copying by the registrar or his employees or the secretary of state or printing an electronic copy shall be done in the presence of a representative of the requesting voters, if they so request.

C.(1) Notwithstanding any provision of this Section to the contrary, the registrar, the clerk of court, the Department of State, the office of motor vehicles of the Department of Public Safety and Corrections and any entity that contracts with the office, each voter registration agency and any entity that contracts with a voter registration agency, and any person who handles the voter registration application form of another person shall be prohibited from circulating on a commercial list or otherwise disclosing the following:

(a) The fact that a registered voter is entitled to assistance in voting.

(b) The social security number of a registered voter.

(c) The driver's license number of a registered voter.

(d) The day and month of the date of birth of a registered voter.

(e) The mother's maiden name of a registered voter.

(f) The electronic mail address of a registered voter.

(g) The short message service number of a registered voter.

(2)(a) The provisions of Paragraph (1) of this Subsection shall not apply to voter registration data transmitted to the office of motor vehicles of the Department of Public Safety and Corrections, for the purposes of verifying the accuracy and authenticity of the social security number, driver's license number, or full date of birth provided by the voter. The office of motor vehicles shall not disclose information concerning a registered voter transmitted pursuant to this Subparagraph, except that it may transmit such information to the United States Social Security Administration for the purposes of verifying the accuracy and authenticity of the social security number provided by the voter.

(b) Notwithstanding the provisions of Paragraph (1) of this Subsection, the Department of State or registrar of voters may transmit the full date of birth and last four digits of the social security number, if available, of a registered voter to the Supervisory Committee on Campaign Finance Disclosure to verify the identity of a candidate for purposes of campaign finance reporting. The supervisory committee shall not disclose information transmitted to it pursuant to this Subparagraph.

(c) Notwithstanding the provisions of Paragraph (1) of this Subsection, the Department of State or registrar of voters may provide to a clerk of court the full date of birth of a registered voter for the preparation of a general venire selection in accordance with R.S. 18:175. The clerk of court shall not disclose the full date of birth of a registered voter provided pursuant to this Subparagraph.

(d) The provisions of Paragraph (1) of this Subsection shall not apply to voter registration information or data transmitted to a state or the Electronic Registration Information Center for purposes of determining whether a voter is registered to vote in more than one state and for the maintenance of the state voter registration computer system.

D.(1) Notwithstanding the provisions of this Section, the registrar shall not disclose the name and address of a law enforcement officer, other than on a general list, if he has received certification from the law enforcement agency employing the officer that the officer is engaging in hazardous activities to the extent that it is necessary for his name and address to be kept confidential.

(2) Notwithstanding the provisions of this Section, the Department of State shall not disclose the name and address of a law enforcement officer, other than on a general list, if the secretary of state has received certification from the law enforcement agency employing the officer that the officer is engaging in hazardous activities to the extent that it is necessary for his name and address to be kept confidential.

(3) Notwithstanding any provision of this Section to the contrary, the clerk of court shall not disclose the name and address of a law enforcement officer if the state voter registration computer system indicates that certification has been received from the law enforcement agency employing the officer that the officer is engaging in hazardous activities to the extent that it is necessary for his name and address to be kept confidential.

(4) Any agency employing a law enforcement officer availing himself of Paragraph (1) or (2) of this Subsection shall also issue decertification notices to the registrar of voters and the secretary of state when the officer is no longer engaging in hazardous activities to the extent that it is necessary for his name and address to be kept confidential.

E. Notwithstanding the provisions of this Section or any other law to the contrary, the registrar of voters shall allow inspection of voter registration applications or copies thereof. However, information relating to a particular individual's declination to register to vote or information relating to the specific public assistance agency or motor vehicle office through which a particular individual registered to vote shall be confidential and shall not be used for any purpose other than voter registration.

F.(1) Notwithstanding any provision of this Section to the contrary, the registrar shall not disclose the name and physical address of a program participant in the Department of State Address Confidentiality Program, as provided in R.S. 44:51 et seq.

(2) Notwithstanding any provision of this Section to the contrary, the Department of State shall not disclose the name and physical address of a program participant in the Department of State Address Confidentiality Program, as provided in R.S. 44:51 et seq.

(3) Notwithstanding any provision of this Section to the contrary, the clerk of court shall not disclose the name and physical address of a program participant in the Department of State Address Confidentiality Program, as provided in R.S. 44:51 et seq.

G. Notwithstanding any provision of this Section to the contrary, the registrar, the clerk of court, and the Department of State shall be prohibited from disclosing the following:

(1) Any information of a type exempted from disclosure pursuant to any other Subsection of this Section received from another state pursuant to a cooperative agreement authorized by R.S. 18:18(D).

(2) Any geographical coding of addresses of registered voters.

(3) An application to vote absentee by mail, or information contained therein, until the applicant has returned his voted ballot to the registrar.

H. Notwithstanding any provision of this Section to the contrary, the Department of State shall not disclose votes that are void because of the death of a candidate pursuant to R.S. 18:469, withdrawal of a candidate pursuant to R.S. 18:502, resignation of a public officer subject to a recall election pursuant to R.S. 18:1300.7, or disqualification of a candidate pursuant to R.S. 18:1410.

I. Notwithstanding any provision of this Section to the contrary, the registrar, the clerk of court, the Department of State, the office of motor vehicles of the Department of Public Safety and Corrections and any entity that contracts with the office, each voter registration agency and any entity that contracts with a voter registration agency, and any person who handles the voter registration application form of another person is prohibited from disclosing the voter registration application and any information contained on the voter registration application of any person who is sixteen or seventeen years of age.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1991, No. 505, §1; Acts 1991, No. 810, §1; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 1997, No. 43, §1; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2003, No. 1220, §2, eff. July 3, 2003; Acts 2006, No. 613, §2; Acts 2007, No. 240, §1; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2008, No. 520, §1, eff. June 30, 2008; Acts 2010, No. 624, §1, eff. June 25, 2010; Acts 2012, No. 138, §1, eff. May 14, 2012; Acts 2013, No. 383, §1, eff. June 18, 2013; Acts 2013, No. 395, §1, eff. June 18, 2013; Acts 2014, No. 59, §1, eff. May 16, 2014; Acts 2014, No. 60, §1, eff. May 16, 2014; Acts 2015, No. 307, §1, eff. June 29, 2015, and §2, eff. Jan. 15, 2016.



RS 18:155 - Refusal or neglect to grant right of inspection; remedies

§155. Refusal or neglect to grant right of inspection; remedies

A. If the registrar fails or refuses to comply with any provision of R.S. 18:154, the voter or voters may apply to the district court having jurisdiction for a peremptory order to the registrar to comply therewith. The rule shall be returnable within forty-eight hours, and the court shall hear the rule in summary manner and by preference, in term time or vacation, and shall decide it within twenty-four hours after submission.

B. If the court finds that the plaintiff is entitled to the relief sought, it shall enter its order requiring performance by the registrar and shall hold the registrar in contempt if he does not comply within three days after entry of the order.

C. This remedy shall not preclude any other civil remedy against or criminal prosecution of the registrar provided in this Title for such failure or refusal.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:156 - Alteration, defacing, destruction, or removal of records

§156. Alteration, defacing, destruction, or removal of records

Except as provided by law, no registrar, deputy, or employee of a registrar, or any person having access to or the right of inspection, copying, or photographing of any book, card, record, or other document pertaining to the registration of voters, shall alter, add to, deface, or destroy any such document, or remove it from the custody of the registrar. However, nothing in this Section prevents a competent court from requiring the registrar to produce in court, in any proceeding pending therein, any document, book, card, or record which the court believes to be necessary and material to the determination of the proceeding. However, such documents shall not become permanent records of the court, but shall be returned to the custody of the registrar immediately after inspection by the court. The court may require a photostatic copy thereof to be placed in the record.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:157 - Delivery of precinct registers to election authorities

§157. Delivery of precinct registers to election authorities

The registrar shall seal a precinct register for each precinct in the parish which is involved in the election, which shall contain both the official list of voters and inactive list of voters in each precinct and shall be bound in a pressboard binder, labeled with the correct ward and the precinct number, and shall surrender such to the contractor authorized by the secretary of state to deliver voting machines pursuant to R.S. 18:1371, not less than three days before the opening hour of the election.

Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002.



RS 18:158 - Retention of absentee ballots and records; retention of registration records for federal elections

§158. Retention of absentee by mail and early voting ballots and records; retention of registration records for federal elections

A. The registrar of voters in each parish shall keep and maintain all records relating to absentee by mail and early voting as provided in Chapter 7 of this Title.

B. The registrar of voters in each parish shall keep and maintain for a period of twenty-two months from the date of the election all applications for registration and registration records received for purposes of voting in an election involving the office of President of the United States, Vice President of the United States, presidential elector, United States Senator, or United States Representative.

Added by Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1985, No. 755, §1; Acts 2005, No. 220, §4, eff. Jan. 1, 2006.



RS 18:171 - Report of convictions of felony

PART IV. REPORTS TO REGISTRARS

§171. Report of convictions of felony

A. The clerk of a court having jurisdiction over a criminal proceeding shall record in the minute book in his office each conviction of a felony for which there is an order of imprisonment and the name, aliases, date of birth, sex, and address of the person subject to the conviction. This recordation shall be made immediately after the judgment is signed.

B. If requested, the sheriff and district attorney shall provide information regarding a person convicted of a felony to a registrar of voters, if available, including the convicted felon's date of birth, driver's license number, address, and mother's maiden name.

C.(1) By January 1, 1992, the secretary of the Department of Public Safety and Corrections shall send to the Department of State a report, certified as correct over his signature or the signature of his authorized representative, containing the name, date of birth, sex, and address as such information exists in the database of any person who has a felony conviction and who is currently under the custody or supervision of the Department of Public Safety and Corrections.

(2) Beginning February 1992, the secretary of the Department of Public Safety and Corrections shall send to the Department of State a supplemental report, certified as correct over his signature or the signature of his authorized representative, containing the name, date of birth, sex, and address as such information exists in the database of any person who has a felony conviction, who is currently under the custody or supervision of the Department of Public Safety and Corrections, and whose name was not on the report sent by January 1, 1992, or any subsequent supplemental report. Such supplemental report shall be sent to the Department of State on no less than a quarterly basis. Upon receipt of any supplemental report, the Department of State shall confirm that the information therein has been entered into the department's databases and provide for correction, if necessary.

(3) The Department of State shall send to the registrar of voters of each parish such information received from the Department of Public Safety and Corrections regarding persons with a felony conviction on no less than a quarterly basis.

D. If a conviction recorded by a clerk pursuant to this Section is overturned, the clerk of court shall give written notice of the vacation of the judgment to the appropriate registrar of voters.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 544, §1, eff. Jan. 1, 1978; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1991, No. 261, §1; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2004, No. 526, §1, eff. Jan. 1, 2005; Acts 2008, No. 136, §1, eff. June 6, 2008.



RS 18:171.1 - Conviction of felony in federal court; notification

§171.1. Conviction of felony in federal court; notification

A.(1) Each United States attorney shall give written notice of any felony conviction of a person for which there is an order of imprisonment in a district court of the United States to the secretary of state.

(2) The notice shall include the name of the offender, the offender's age and residence address, the date of entry of the judgment, a description of the offenses of which the offender was convicted, and the sentence imposed by the court.

B. The secretary of state shall send to the registrar of voters of each parish such information received from a United States attorney regarding persons with a definitive felony conviction.

C. Upon request of the registrar of voters, the United States attorney shall provide such additional information as the United States attorney may have concerning the identity of the offender and the offense of which the offender was convicted.

D. If a conviction of which notice was given pursuant to this Section is overturned, the United States attorney shall give written notice of the vacation of the judgment to the secretary of state. The secretary of state shall send such notice of the vacation of the judgment to the appropriate registrar of voters.

Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2001, No. 451, §6, eff. Jan. 12, 2004.



RS 18:172 - Judgment of interdiction for mental incompetence

§172. Judgment of interdiction for mental incompetence

The clerk of a court having jurisdiction over an interdiction shall record in a conveyance book each judgment of full interdiction or a limited interdiction for mental incompetence which specifically suspends the right to register and vote and which has become definitive. This recordation shall be made immediately after the judgment becomes definitive. By the tenth day of each calendar month, the clerk shall transmit to the registrar of voters for his parish a certified copy of the judgment. If the registrar of voters for the parish in which the judgment was rendered determines that the person interdicted is registered to vote in a parish other than the parish in which the judgment was rendered, the registrar of voters for the parish in which the judgment was rendered shall transmit a copy of the judgment to the registrar of voters for the parish where the person interdicted is registered to vote.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 544, §1, eff. Jan. 1, 1978; Acts 2004, No. 575, §1, eff. Jan. 1, 2005; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2013, No. 383, §1, eff. June 18, 2013.



RS 18:173 - Deaths

§173. Deaths

A. Repealed by Acts 2015, No. 307, §3, effective June 29, 2015.

B. Upon receipt of a certified copy of a death certificate, the registrar of voters shall remove from the voter registration rolls the name of the deceased.

C. By the tenth day of each month the parish health officer shall send notice to the registrar of voters of the death of each person in the parish during the preceding month and shall include the deceased person's parish of residence.

D.(1) By the tenth day of each month, the secretary of the Louisiana Department of Health shall send to the Department of State a report, certified as correct over his signature or the signature of his authorized representative, containing the name, address, date of birth, sex, and social security number, as such information exists in the database of the Louisiana Department of Health, of any person sixteen years of age or older who died in each parish of the state within the preceding calendar month.

(2) The Department of State shall cancel the registration of any deceased person when the information provided by the Louisiana Department of Health corresponds exactly to the criteria for cancellation of voter registration as established in R.S. 18:108. The Department of State shall promptly notify the registrar of the parish in which the voter was registered of such cancellation.

(3) The information received from the Louisiana Department of Health regarding deceased persons whose registrations were not canceled pursuant to Paragraph (2) of this Subsection shall be sent monthly to the registrar of voters for each parish by the Department of State.

E. The registrar of voters may use information from an obituary notice to cancel a deceased voter's registration if the notice provides sufficient information to properly identify the voter and the registrar has confirmed the voter's death with the office of vital records.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 544, §1, eff. Jan. 1, 1978; Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1986, No. 669, §1; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1032, §7; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2014, No. 173, §2, eff. Jan. 1, 2015; Acts 2015, No. 307, §3, eff. June 29, 2015.

NOTE: See Acts 2001, No. 1032, §17.



RS 18:174 - Repealed by Acts 2014, No. 60, §2, eff. May 16, 2014.

§174. Repealed by Acts 2014, No. 60, §2, eff. May 16, 2014.



RS 18:175 - Voting list from Department of State

§175. Voting list from Department of State

A. Whenever any authority that is authorized to do so calls an election in the parish, the registrar for that parish shall notify the Department of State to supply him in duplicate both the official list and the inactive list of voters in his parish who are eligible to vote in the election. The request shall be made directly to the secretary of state, who shall furnish the list without delay.

B. Upon his request, the Department of State shall furnish the registrar an error listing for the purpose of correcting his records.

C. Before any person may obtain a list of the registered voters, he shall obtain the consent of the secretary of state or of the registrar. He shall pay such actual cost therefor as may be imposed by the secretary of state.

D.(1) The secretary of state and the appropriate registrar of voters shall provide, without charge or remuneration, to a clerk of court at the clerk's request a complete and accurate annual list or computer tape from the Department of State containing the official list of registered voters in the parish of the clerk for the preparation of a general venire selection.

(2) The registrar of voters shall also provide to the clerk of court, without charge or remuneration, at the clerk's request, monthly updates to the official list of registered voters in the parish for use in maintaining the general venire.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1990, No. 77, §1; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 2001, No. 303, §1; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2009, No. 369, §1.



RS 18:176 - Suspension and cancellation of registration and challenge of unlawful registration on the basis of reports

§176. Suspension and cancellation of registration and challenge of unlawful registration on the basis of reports

A.(1) The registrar shall send a notice to each person listed on a report received pursuant to R.S. 18:171 or 171.1 and to any person the registrar has reason to believe has been convicted of a felony and is under an order of imprisonment. The notice shall be mailed first class, postage prepaid, to the address on file at the registrar's office.

(2) The notice shall state that the registrar has information that the registrant has been convicted of a felony and is under an order of imprisonment and shall inform the person that he must appear in person at the office of the registrar of voters within twenty-one days after the date on which the notice was mailed to show cause why his registration should not be suspended.

(3)(a) If the registrant appears and shows cause within the twenty-one days, the registrar shall not suspend the registration.

(b) If the registrant fails to appear within the required twenty-one days, the registrar shall suspend the registration in the state voter registration computer system and, if necessary, by drawing in red ink a line through the registrant's name on the precinct register and the duplicate precinct register. Such line shall be initialed by the registrar or employee of the registrar. The registrar shall note in the registrant's information on the state voter registration computer system and, if the original application is available in hard copy in the registrar's office, on the original application for registration that the registrar has been notified of conviction of a felony for which there is an order of imprisonment, and he shall note also the date of the suspension and the date of the report, when applicable. If the original application is available in hard copy in the registrar's office, the registrar shall remove the original application from his file of eligible voters and shall place it in his suspension file. In addition, each person whose registration is suspended under this Subsection shall immediately be notified of the suspension and the reason therefor.

(4) A list of names and addresses of the notices sent under this Subsection and whether or not each registrant responded to such notice shall be maintained for a period of two years and shall be open to inspection and copying as provided in R.S. 18:154.

B. Upon receipt of the report required by R.S. 18:172, the registrar shall suspend the registration of the interdict for the period of interdiction. The registrar shall suspend the registration of each person listed on the report in the state voter registration computer system and, if necessary, by drawing in red ink a line through the name of such person on the precinct register and the duplicate precinct register. Such line shall be initialed by the registrar or employee of the registrar. The registrar shall note in the registrant's information on the state voter registration computer system and, if the original application is available in hard copy in the registrar's office, on the original application for registration that the registrar has been notified of an order of a judgment of interdiction, and he shall note also the date of the suspension and the date of the report. If the original application is available in hard copy in the registrar's office, the registrar shall remove the original application from his file of eligible voters and shall place it in his suspension file. In addition, each person whose registration is suspended under this Subsection shall immediately be notified of the suspension and the reason therefor.

C. Immediately upon receipt of a report required by R.S. 18:173, the registrar shall cancel the registration of each person listed on the report in the state voter registration computer system and, if necessary, by drawing in red ink a line through the name of such person on the precinct register and the duplicate precinct register. Such line shall be initialed by the registrar or employee of the registrar. The registrar shall note in the registrant's information on the state voter registration computer system and, if the original application is available in hard copy in the registrar's office, on the original application for registration that the registrar has received a report of death, and he shall note the date of the cancellation and the date of the report. If the original application is available in hard copy in the registrar's office, the registrar shall remove the original application from his file of eligible voters and shall place it in his cancellation file.

D. Immediately upon receipt of a report required by R.S. 18:174, the registrar shall determine which voters, if any, are unlawfully registered by reason of violation of the provisions of R.S. 18:111, relative to a change of name. The registrar shall promptly challenge the registration of each such voter in the manner provided by R.S. 18:193 and shall take such other action, including cancellation of the registration, as is applicable under this Title.

E. If the registrar determines that a voter's registration has been suspended or cancelled through error of the registrar, the registrar shall reinstate the voter's registration as though the suspension or cancellation had never occurred and shall notify the registrant of the reinstatement.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2009, No. 186, §2, eff. June 29, 2009.



RS 18:177 - Reinstatement of registration after suspension

§177. Reinstatement of registration after suspension

A.(1) The registration of a person whose registration has been suspended by the registrar of voters pursuant to R.S. 18:176 for conviction of a felony shall be reinstated when the person appears in the office of the registrar and provides documentation from the appropriate correction official showing that such person is no longer under an order of imprisonment.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, such documentation may be provided by mail, facsimile, commercial carrier, or hand delivery for the following:

(a) A person who has been approved by the parish board of election supervisors as being eligible to participate in the Special Program for Handicapped Voters as such program existed prior to January 1, 2010.

(b) A person who has submitted to the registrar current proof of disability from a physician along with a certification from the physician indicating that by reason of the person's disability the person is unable to appear in person to vote either during early voting or at the polling place on election day.

B. The registration of a person who has been interdicted and judicially declared mentally incompetent and whose registration has been suspended by the registrar pursuant to R.S. 18:176 shall be reinstated upon receipt by the registrar of a certified copy of a definitive judgment revoking such interdiction.

Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 1999, No. 1381, §1; Acts 2012, No. 138, §1, eff. May 14, 2012.



RS 18:177.1 - Satisfaction of order of imprisonment; provision of information relative to registaration and reinstatement

§177.1. Satisfaction of order of imprisonment; provision of information relative to registration and reinstatement

The Department of Public Safety and Corrections shall provide each person who completes all orders of imprisonment applicable to him for felony convictions with the following:

(1) Information apprising the person of the requirements and procedures for registering to vote and for reinstatement of registration.

(2) A state mail voter registration application.

Acts 2008, No. 604, §1.



RS 18:178 - Notification on jury venire

§178. Notification on jury venire

A. In each parish that sends out jury duty notices or questionnaires, by the tenth day of each month, the clerk of court shall notify, in writing, the registrar of voters of any returned jury duty notice or questionnaire indicating the person is unable to serve because he no longer resides in the parish. In a parish where the clerk of court is not responsible for handling the jury duty notices or questionnaires, the responsible entity shall notify, in writing, the registrar of voters of any such returned jury duty notices or questionnaires.

B.(1) In each parish that sends out jury duty notices or questionnaires, by the tenth day of each month, the clerk of court shall notify, in writing, the Department of State of any returned jury duty notice or questionnaire indicating the person is unable to serve because he is not a United States citizen. In a parish where the clerk of court is not responsible for handling jury duty notices or questionnaires, the responsible entity shall notify, in writing, the Department of State of any such returned jury duty notices or questionnaires.

(2) The Department of State shall send information received pursuant to Paragraph (1) of this Subsection to the registrar of voters of each parish.

C.(1) Upon the expiration of each jury selection panel, each federal district court in the state shall notify the Department of State of any person identified as out of the jurisdiction within the time limit of a particular panel for jury selection or as not being a United States citizen.

(2) The Department of State shall send such information received from the federal district courts to the registrar of voters of each parish.

Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2015, No. 307, §1, eff. June 29, 2015.



RS 18:191 - Permanent registration

PART V. CANVASS, CANCELLATION

§191. Permanent registration

The registration of any person as provided in this Chapter shall remain in effect for so long as the registration is not canceled for a cause and in the manner set forth in this Chapter.

Acts 1989, No. 652, §1.



RS 18:192 - Annual canvass; costs

§192. Annual canvass; costs

A.(1)(a) No later than June thirtieth in each parish, the registrar of voters shall annually canvass the names of the registrants in all precincts in the parish. Failure of the registrar to conduct an annual canvass as provided in this Paragraph shall constitute willful misconduct relating to his official duty for the purposes of R.S. 18:53. The Department of State shall use the United States Postal Service or its licensee to verify the names and addresses of the registrants in all precincts in the state. A verification by the United States Postal Service or its licensee shall constitute a valid canvass of the registered voter.

(b) In conducting the verification, if the United States Postal Service or its licensee provides a corrected address, the Department of State shall furnish the corrected address to the appropriate registrar of voters. Upon receiving a corrected address inside the parish, the Department of State may make the change on the statewide registration system and the registrar of voters may make the change on his records. If a change is made, the registrar shall mail a new voter identification card to the voter using the corrected address provided and an address confirmation card as provided in R.S. 18:193. In the event the new voter identification card using the corrected address is returned to the registrar and the voter has failed to return the address confirmation card, the registrar shall consider the address not corrected. His records should be changed to reflect the prior address on file for that voter. If the corrected address is outside the parish, the registrar of voters shall not make the change on his records and shall send an address confirmation card as provided in R.S. 18:193.

(2) For a registrant whose address was not verified or whose corrected address is outside the parish, the registrar shall send an address confirmation card as set forth in R.S. 18:193.

B. The parish governing authority shall provide to the registrar of voters the funding necessary for the mailing of new voter identification cards in the conduct of the canvass.

C. For the purposes of this Section, "residence address" shall mean the registrant's place of residence except in the case of a registrant to whom the United States Postal Service will not deliver mail to his place of residence, it shall mean the registrant's mailing address.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 544, §1, eff. Jan. 1, 1978; Acts 1986, No. 669, §1; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1989, No. 652, §1; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1990, No. 142, §1; Acts 1991, No. 201, §3, eff. Dec. 31, 1991; Acts 1994, 3rd Ex. Sess., No. 10, §§1, 2, eff. Jan. 1, 1995; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; H.C.R. 2, 2005 1st Ex. Sess., eff. Nov. 20, 2005; Acts 2008, No. 519, §1, eff. Jan. 1, 2009; Acts 2009, No. 218, §1.



RS 18:193 - Challenge and cancellation of registration; notice; procedures

§193. Challenge and cancellation of registration; notice; procedures

A. When the registrar has reason to believe that a registrant no longer is qualified to be registered, or that a registrant has changed his residence, he shall immediately notify the person by sending the address confirmation card to the registrant and place the voter on the inactive list of voters. However, a person shall not be placed on the inactive list of voters if there is address information available to the registrar from the United States Postal Service or its licensee which indicates the voter has moved to another address within the parish.

B. For the purposes of this Section, "address confirmation card" shall mean a postage prepaid and pre-addressed return card, sent by forwardable mail. The Department of State shall be responsible for developing the address confirmation card and for informing the registrant about his voting rights under the address confirmation process and the address confirmation card shall be submitted by the Department of State to the House and Governmental Affairs Committee of the House of Representatives and the Senate and Governmental Affairs Committee of the Senate for review.

C. If the registrant responds to the address confirmation card and has not moved or has moved within the parish, the registrar shall remove the person's name from the inactive list of voters if it is on the inactive list and correct the voter's address if necessary.

D.(1) If the voter responds to the address confirmation card and has permanently moved to a different parish, the registrar shall transfer the voter's registration information to the new parish of residence.

(2) If the voter responds to the address confirmation card and has permanently moved outside the state, the registrar shall cancel the voter's registration.

E. A voter on the inactive list of voters who fails to respond to the address confirmation card shall remain on the inactive list of voters until his address is confirmed in accordance with the procedures set forth in R.S. 18:196 or not later than a period of two regularly scheduled federal general elections, at which time the registrar shall cancel the voter's registration.

F. A list of names and addresses to whom address confirmation notices are sent and whether or not each person responded to the confirmation notice shall be maintained for a period of two years and shall be open to inspection and copying as provided in R.S. 18:154. Ninety days prior to a regularly scheduled federal primary election, the names and addresses of those persons on the inactive list shall be published for one day in the official journal of the parish governing authority or in a newspaper calculated to provide maximum notice in the parish.

G.(1) If the registrar has reason to believe that the name of a person has been illegally or fraudulently placed upon the registration records or that a registrant no longer is qualified to be registered for a reason other than a change of residence or address, or that the registrant has deliberately given an incorrect address, he shall immediately notify the person. The notice shall be mailed first class, postage prepaid, to the address on file at the registrar's office.

(2) The notice shall state the alleged irregularity in the registration and shall inform the person that he must appear in person at the office of the registrar of voters within twenty-one days after the date on which the notice was mailed to show cause why his name should not be removed.

(3) If the registrant fails to appear within the required twenty-one days, the registrar shall cancel his name from the list of eligible voters. If the registrant appears and shows cause within the twenty-one days, the registrar shall not cancel the registration.

(4) Records of such activity shall be maintained in accordance with the provisions provided in Subsection F of this Section.

H. If the registrar determines that a voter's registration has been cancelled through error of the registrar, the registrar shall reinstate the voter's registration as though the cancellation had never occurred and shall notify the registrant of the reinstatement.

I. For the purposes of this Section, "residence address" shall mean the registrant's place of residence except in the case of a registrant to whom the United States Postal Service will not deliver mail to his place of residence, it shall mean the registrant's mailing address.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1985, No. 225, §1; Acts 1986, No. 669, §1; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1987, No. 890, §1; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2004, No. 526, §1, eff. Jan. 1, 2005; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2008, No. 519, §1, eff. Jan. 1, 2009; Acts 2010, No. 570, §1, eff. Jan. 1, 2011; Acts 2016, No. 281, §2, eff. Jan. 1, 2017.



RS 18:194 - Repealed by Acts 1994, 3rd Ex. Sess., No. 10, 2, eff. Jan. 1, 1995.

§194. Repealed by Acts 1994, 3rd Ex. Sess., No. 10, §2, eff. Jan. 1, 1995.



RS 18:195 - Challenge of registrants in the United States Service or temporarily residing outside United States

§195. Challenge of registrants in the United States Service or temporarily residing outside United States

A. If the registrant whose registration is challenged for any lawful cause is a member of the United States Service or is a person who is temporarily residing outside the territorial limits of the United States, the registrar shall mail the registrant an address confirmation card. The registrant's name shall be placed on the inactive list of voters upon mailing of such card.

B.(1) Upon receipt of the address confirmation card or any written request for continued registration, the registrar shall place the registrant's name on the official list of voters.

(2) Upon receipt of a request for an absentee by mail ballot, the registrar shall consider such request an affirmation of registration, place the registrant's name on the official list of voters, and forward the proper ballots.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 2005, No. 220, §4, eff. Jan. 1, 2006.



RS 18:196 - Inactive list of voters; procedure for voting

§196. Inactive list of voters; procedure for voting

A.(1) In addition to the official list of voters, there shall be an inactive list of voters which shall consist of registrants who have been mailed an address confirmation card. The names of registrants on the inactive list of voters shall not be counted in computing the number of ballots required for an election, the number of voters required to divide or constitute a precinct, the number of signatures required on any petition, the number of commissioners at a precinct pursuant to R.S. 18:425, the number of voting machines to be allocated and used in each voting precinct pursuant to R.S. 18:1363, or the number of registered voters necessary to recognize or determine the organization of a political party or committee.

(2) However, any registrant whose name appears on the inactive list of voters shall be eligible to sign a petition and such petition signature, if valid, shall be sufficient to return the registrant to the official list of voters. If the registrant still resides at the address on file at the office of the registrar of voters, the address on the petition shall be considered written confirmation of the continuation of that address for that registrant. However, if the address is different from that on file at the office of the registrar of voters, the address on the petition shall be considered written confirmation of the change of address of the registrant.

B. A registrant whose name is on the inactive list of voters may vote:

(1) If the registrant has not changed residence, at the polling place of such registrant's last address upon affirming in writing by completing an address confirmation card affirming that such registrant still resides at the address on file at the office of the registrar of voters.

(2) If the registrant has moved to an address within the parish in the same precinct, at the polling place of such registrant's last address on file at the office of the registrar of voters upon affirming in writing that such registrant resides in the precinct by completing an address confirmation card affirming the new address within the precinct.

(3) If the registrant has moved to an address within the parish in a different precinct, at the polling place of such registrant's last address on file at the office of the registrar of voters for that election only upon affirming in writing that such registrant still resides in the parish by completing an address confirmation card affirming the new address within the parish.

(4) If the registrant has moved to an address outside the parish, at the polling place of such registrant's last address on file at the office of the registrar of voters for that election only upon affirming in writing that such registrant has moved within the last three months and no longer resides in the parish by completing an address confirmation card affirming the new address outside the parish and that the length of time since the move has not exceeded three months. If such registrant does not affirm that he has moved within the last three months, he shall not be permitted to vote.

C.(1) If a registrant whose name appears on the inactive list of voters has appeared at the polls and voted as provided under Paragraph B(1), (2), or (3) of this Section, the registrar shall transfer the registrant's name to the official list of voters and make any necessary corrections in the registrant's registration records. If the registrant appeared at the polls and confirmed that he has moved outside of the parish, the registrar shall cancel the registration of such registrant.

(2) If a registrant whose name appears on the inactive list of voters has voted absentee by mail or during early voting, the registrar shall transfer the registrant's name to the official list of voters and make any necessary corrections in the registrant's registration records if the information on the address confirmation card, as required by R.S. 18:1309, or the residence address provided in an application to vote by mail so indicates. However, if the registrant has confirmed that he has moved outside of the parish, the registrar shall cancel the registration of such registrant.

(3) If a registrant whose name appears on the inactive list of voters has returned an address confirmation card or other signed notice confirming an address change to the registrar of voters that was received after the close of books prior to a primary election and before the close of books for the general election, the registrar shall transfer the registrant's name to the official list of voters prior to the general election and make any necessary corrections in the registrant's registration records.

D. If a registrant who has failed to respond to an address confirmation card and whose name appears on the inactive list of voters does not vote in any election from the date he is placed on the inactive list of voters until the day after the second regularly scheduled general election for federal office held after such date, the registrar shall cancel the registration of the registrant.

Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2004, No. 526, §1, eff. Jan. 1, 2005; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2009, No. 369, §1, eff. Aug. 15, 2009, and §2, eff. Jan. 1, 2010.



RS 18:196.1 - Repealed by Acts 1979, No. 229, 5, eff. July 13, 1979

§196.1. Repealed by Acts 1979, No. 229, §5, eff. July 13, 1979



RS 18:197 - Registration; cancellation

§197. Registration; cancellation

No registrar of voters shall cancel the registration of any voter in his parish between any primary election and the subsequent general election occurring in that parish as a result of any of the processes authorized by this Part, except in the case of a person who has been fraudulently placed upon the registration records or in the case of a person whose registration is canceled pursuant to the annual canvass conducted by the registrar.

Acts 1988, No. 78, §1; Acts 1988, No. 829, §1; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2010, No. 570, §1, eff. Jan. 1, 2011.



RS 18:198 - Change of residence or change in address; inquiry by registrar; change of records

§198. Change of residence or change in address; inquiry by registrar; change of records

A. Whenever a registrar has reason to believe that a registrant has changed his residence within the parish or that a change has occurred in the registrant's mailing address within the parish, the registrar shall mail the address confirmation card as provided in R.S. 18:193(B) to the registrant, but shall not place the voter on the inactive list of voters.

B. The card shall inform the voter that he must notify the registrar of his current address.

C. The registrar shall send such card to the registrant's address shown on the registration records and to the address the registrar believes to be the registrant's new address. Upon return of the card, signed by the registrant, the registrar shall enter any change in the registrant's information on the state voter registration computer system and, if the original application is available in hard copy in the registrar's office, on the original application for registration.

D. If the registrant fails to return the card, the registrar then shall follow the procedures set forth in R.S. 18:193 with respect to challenge.

Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2009, No. 186, §2, eff. June 29, 2009.



RS 18:199 - New registration necessary after cancellation

§199. New registration necessary after cancellation

A. A person whose registration has been canceled shall not be permitted to vote except upon a new registration made in accordance with this Chapter.

B. A cancellation of registration shall not affect the right of any person thereafter to register if he possesses the qualifications to register and vote.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:200 - Definition of affidavit

§200. Definition of affidavit

For purposes of this Part, an affidavit means an oath or affirmation signed by the affiant before a notary public, or before a deputy registrar of voters or two residents of the parish who sign as witnesses to the registrant's signature.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:201 - Change of address caused by action of a parish or municipal governing authority; use of information furnished by U.S. Postal Service

§201. Change of address caused by action of a parish or municipal governing authority; use of information furnished by U.S. Postal Service

A. When the governing authority of a parish or municipality renames a street or road, or assigns a name to a previously unnamed street or road, or reassigns numbers of buildings or lots on a street or road, or assigns numbers to previously unnumbered buildings or lots on a street or road, the governing authority shall transmit a certified report of such action to the registrar of voters of the parish in accordance with the provisions of Subsection B of this Section.

B.(1) The report shall include but not be limited to:

(a) The prior name and new name of the street or road which was renamed.

(b) The prior official designation and new name of the road or street to which a name has been assigned.

(c) The prior numbers and new numbers of dwellings on roads or streets on which the dwellings have been renumbered.

(d) The prior designation, if any, and new numbers of previously unnumbered dwellings on a street or road assigned numbers.

(2) The information required by this Section shall be arranged in a format which will allow the registrar to correlate the name of each occupant with the previous address of such person prior to the action of the governing authority and the new address assigned by the governing authority.

(3) The information required by this Section shall be complete through the date of transmittal to the registrar, which shall be not later than the tenth day after the changes in names of streets or roads or numbers of dwellings become effective.

C.(1) When the registrar determines from the reports required by this Section that the address of a voter has been changed by action of the governing authority of a parish or municipality and that the change was not caused by a change in the place of residence of the voter, the registrar may change the registration records of each voter affected by such action of the governing authority for the sole purpose of correcting the address of the voter on those records.

(2) The registrar may make the changes authorized by this Subsection without authorization of the voter, but notice of such change shall be mailed to the voter not later than ten days after the change is made.

D.(1) The registrar may solicit and receive information relative to rural route changes, number changes, and other address changes imposed by action of local authorities of the United States Postal Service. When the information received from the United States Postal Service indicates that the address of a voter has been changed by action of the postal authority or for any reason except by a change in the place of residence of the voter, the registrar shall change the registration records of the voter affected for the sole purpose of correcting the address of the voter on those records.

(2) The registrar may make the change authorized by this Subsection without authorization of the voter, but notice of the change shall be mailed to the voter not later than ten days after the change is made.

E. The registrar may solicit and receive information from the United States Postal Service relative to address changes caused by a change in the place of residence of the voter. Upon receipt of any address change furnished by the United States Postal Service under the provisions of this Subsection, the registrar shall follow the procedure set forth in R.S. 18:198.

Added by Acts 1980, No. 506, §1, eff. Jan. 1, 1981. Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1989, No. 179, §1, eff. Jan. 1, 1990.



RS 18:221 - Mandatory duties of registrar; ministerial character; compelling performance by mandamus or other process; appeal

PART VI. MISCELLANEOUS PROVISIONS

§221. Mandatory duties of registrar; ministerial character; compelling performance by mandamus or other process; appeal

A. Except as otherwise provided by law, the duties of the registrar are ministerial in character and may be compelled by mandamus or other appropriate process or proceeding at the suit of two or more qualified electors of the parish he serves by any district court having jurisdiction of the parties. The proceeding shall be against the registrar as sole defendant and may be instituted and prosecuted without cost in the district court. It shall be heard and determined by preference, in term time or in vacation.

B. An appeal shall be filed in the appropriate appellate court not later than the fifth day after the judgment is rendered and shall be tried on the original records and by preference over all other cases. The appellate court shall render its decision within twenty-four hours after submission.

When the appeal is perfected, the clerk of the district court shall immediately notify the appellate court in writing. The appellate court shall immediately set the appeal for hearing, without waiting for the record actually to be received, and shall hear the case and render its decision without any delay. The appellate court shall convene in special session if necessary to hear the appeal.

The cost of appeals shall be assessed individually against the losing parties. The appellant shall give bond for a sum to be fixed by the court to cover all such costs.

C. No application for rehearing shall be entertained, but the appellate court may, upon its own motion, correct manifest errors to which its attention is called; however, the case shall be reargued in case of a dissent, as required by Section 8 of Article V of the Louisiana Constitution.

D. An application for a writ or writs may be made to the Supreme Court of Louisiana for review of the action or inaction of the trial court or of the court of appeal not later than the fifth day after the action taken or, in the case of inaction, not later than the fifth day after the expiration of the delay lawfully allowed for the court to take the action sought.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:401 - Purpose and nature of primary and general elections

CHAPTER 5. PRIMARY AND GENERAL ELECTIONS

PART I. GENERAL PROVISIONS

§401. Purpose and nature of primary and general elections

A. Purpose. Primary and general elections are held to elect persons to Congress and to all the elective offices in this state, except the office of presidential elector.

B. Nature. All qualified voters of this state may vote on candidates for public office in primary and general elections without regard to the voter's party affiliation or lack of it, and all candidates for public office who qualify for a primary or general election may be voted on without regard to the candidate's party affiliation or lack of it.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2010, No. 570, §1, eff. Jan. 1, 2011.



RS 18:401.1 - Election emergency; purpose; elections emergency contingency plan

§401.1. Election emergency; purpose; elections emergency contingency plan

A. Due to the possibility of an emergency or common disaster occurring before or during a regularly scheduled or special election, and in order to ensure maximum citizen participation in the electoral process and provide a safe and orderly procedure for persons seeking to qualify or exercise their right to vote, to minimize to whatever degree possible a person's exposure to danger during declared states of emergency, and to protect the integrity of the electoral process, it is hereby found and declared to be necessary to designate a procedure for the emergency suspension or delay and rescheduling of qualifying, early voting, and elections.

B. The governor may, upon issuance of an executive order declaring a state of emergency or impending emergency, suspend or delay any qualifying of candidates, early voting, or elections. The governor shall take such action only upon the certification of the secretary of state that a state of emergency exists. A clerk of court, as the chief election officer of the parish, may bring to the attention of the secretary of state any difficulties occurring in his parish due to natural disasters.

C. If any delays or suspensions are authorized by the governor, the delayed qualifying, early voting or election day voting shall resume or be rescheduled as soon thereafter as is practicable. In the event the voting on election day is delayed or suspended and early voting has been completed prior to the issuance of the executive order delaying or suspending election day voting, early voting for the rescheduled election day may be reopened upon authorization of the governor for a reasonable time prior to the new election date. Notice of the delay or suspension and rescheduling of the election day or early voting shall be published at least once in a newspaper of general circulation in the affected area if time permits and, where practicable, broadcast as a public service announcement on radio and television stations, or by any other means of communication available at that time.

D.(1) As soon as possible following an emergency, the clerk of court shall identify the number of polling places that are functional and the number of polling places that have been destroyed. If a polling place is destroyed, inaccessible, or unsafe, efforts should be made to work with federal, state, and local emergency management agencies to permit the orderly establishment of a new polling place. An alternate emergency location shall be designated by the parish clerk of court in conjunction with the local parish governing authority, represented by its presiding officer, and advertised by any means available.

(2) The clerk of court in conjunction with the secretary of state shall coordinate with local police and the National Guard in an effort to provide security for existing polling places, including securing salvageable voting equipment from destroyed or damaged polling places to prevent further damage and looting.

E. If an election is rescheduled involving a multiparish or statewide office, every effort should be made to withhold returns for the affected races until the affected parishes have conducted rescheduled elections and are able to certify returns to the secretary of state.

F. Computation of all time intervals in the electoral process affected by any delay or suspension shall be redesignated by the secretary of state. Notice thereof shall be disseminated to parish boards of election supervisors as expediently as possible by any means available.

G. Nothing in this Section shall be interpreted as extending or as an extension of the time period for an election.

Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2003, No. 1220, §1, eff. Jan. 1, 2004; Acts 2005, No. 220, §4, eff. Jan. 1, 2006.



RS 18:401.2 - Relocation of polling places; state of emergency

§401.2. Relocation of polling places; state of emergency

A. Notwithstanding the provisions of R.S. 18:534, 535, 536, and 537, if any polling place is determined by the clerk of court in conjunction with the secretary of state to be destroyed, inaccessible, or unsafe due to an emergency or common disaster occurring before or during a regularly scheduled or special election, the secretary of state may issue a certification of a state of emergency allowing the relocation of any such polling place when such action would allow voting to continue without the necessity of the issuance of an executive order by the governor for a suspension or delay pursuant to R.S. 18:401.1(B). Upon issuance of such a certification, the clerk of court and the presiding officer of the parish governing authority shall relocate any such polling place. The polling place shall be relocated to the nearest feasible and accessible location as determined by the secretary of state, upon the recommendation of the clerk of court in conjunction with the presiding officer of the parish governing authority.

B. When a polling place is relocated pursuant to Subsection A, the clerk of court in conjunction with the secretary of state shall give adequate notice of the change of the location to each voter registered to vote at that polling place and to each candidate to be voted on at that polling place, if practicable, in the following manner:

(1) Each candidate shall be given immediate notice by telephone or by electronic means, and by certified mail where reasonable time exists, of the new location of any polling places that have been relocated.

(2) A sign shall be posted at any former polling place directing voters to the new location of the polling place, if practicable.

(3) An employee of the parish governing authority shall be stationed at any former polling place, if practicable, for the purpose of directing potential voters to the new location of the polling place. Such employee shall be required to take the constitutional oath or affirmation. The clerk of court shall administer the oath.

(4) If reasonable time exists, the notice of the change in location shall be published by the clerk of court in the official journal of the parish and in any other newspaper of general circulation in the precinct or precincts affected. Publication of the notice shall appear under the heading, NOTICE OF CHANGE OF POLLING PLACE.

C. The clerk of court may take any other reasonable steps as it deems necessary or desirable to inform the voters and the candidates of the change in location, including but not limited to posting notices on utility poles and advertisements in the electronic media.

Acts 2003, No. 1220, §1, eff. Jan. 1, 2004.



RS 18:401.3 - Emergency plan by secretary of state; gubernatorial and legislative approval

§401.3. Emergency plan by secretary of state; gubernatorial and legislative approval

A. Due to the occurrence of a gubernatorially declared emergency or disaster occurring before or during a regularly scheduled or special election, and in order to ensure maximum citizen participation in the electoral process and provide a safe and orderly procedure for persons seeking to exercise their right to vote, minimize to whatever degree possible a person's exposure to danger during declared states of emergency, and protect the integrity of the electoral process, it is hereby declared to be necessary to provide a procedure for the development of an emergency plan for the holding of elections impaired as a result of such an emergency or disaster.

B.(1) After the issuance of an executive order by the governor declaring a state of emergency and if the secretary of state determines that such emergency impairs an election that may otherwise be held except for technical, mechanical, or logistical problems with respect to the relocation or consolidation of polling places within the parish, potential shortages of commissioners and absentee commissioners, or shortages of voting machines, the secretary of state shall certify such facts and the reasons therefor to the governor, the Senate Committee on Senate and Governmental Affairs, and the House Committee on House and Governmental Affairs. If the governor and a majority of the members of each committee concur that such an emergency plan is necessary, the secretary of state shall develop an emergency plan in writing that proposes a resolution to technical, mechanical, or logistical problems impairing the holding of the election with respect to the relocation or consolidation of polling places within the parish, potential shortages of commissioners and absentee commissioners, or shortages of voting machines.

(2) If, in addition to the resolution of the technical, mechanical, or logistical problems as provided in Paragraph (B)(1) of this Section, the secretary of state determines that it is necessary and feasible to conduct early voting in certain parishes to enable displaced voters to vote, the secretary of state may include in the emergency plan a proposal to conduct early voting at the offices of the registrars in certain parishes in the state. Any early voting authorized by the provisions of this Paragraph shall be conducted in the same manner as provided in R.S. 18:1309(A).

C. The written emergency plan shall be submitted by the secretary of state to the Senate Committee on Senate and Governmental Affairs, the House Committee on House and Governmental Affairs, and the governor as soon as practicable following their concurrence with his certification. If a majority of the members of the Senate Committee on Senate and Governmental Affairs and of the House Committee on House and Governmental Affairs approve the emergency plan, such plan shall be submitted to the members of each house of the legislature for approval by mail ballot as provided in this Section. If a majority of the members of each house of the legislature and the governor approve the emergency plan, the secretary of state shall take all steps necessary to implement the plan and all officials of the state and of any political subdivision thereof shall cooperate with and provide assistance to the secretary of state as necessary to implement the plan.

D.(1) In order to obtain the approval of a majority of the elected members of each house of the legislature, the secretary of the Senate and the clerk of the House of Representatives shall jointly prepare and transmit a ballot to each member of the legislature by certified mail with return receipt requested unless the legislature is in session and the ballots may be distributed and returned during the session as provided in this Subsection.

(2)(a) The ballot shall be uniform and the materials sent with the ballot shall include:

(i) A copy of the secretary of state's certification that the emergency impairs an election that may otherwise be held except for certain technical, mechanical, or logistical problems and the reasons therefor.

(ii) A copy of the emergency plan.

(iii) A copy of the roll call votes of the Senate Committee on Senate and Governmental Affairs and the House Committee on House and Governmental Affairs on the approval of the emergency plan.

(iv) The date and time on which the ballot may be returned to the secretary of the Senate or the clerk of the House of Representatives, as the case may be, in order for the ballot to be valid.

(b) Each ballot shall contain the name of the member to whom it is to be mailed or delivered, and the member shall sign the ballot after casting his vote.

(3) The ballots mailed to all members shall be postmarked on the same day and shall be returned to the secretary of the Senate or the clerk of the House of Representatives, as the case may be, within fifteen days after the postmarked date; or, when such ballots are delivered to the members of the legislature while in session, the ballots shall be returned to the secretary of the Senate or the clerk of the House of Representatives, as the case may be, within five days after the date the ballots were delivered to members. No ballot received after five o'clock p.m. on the fifth day after the date on which the ballots were delivered to the members during session or after five o'clock p.m. on the fifteenth day after the date on which the ballots were mailed shall be valid or counted, and the date and time received shall be marked on each such ballot and the ballot shall be marked "Invalid". Prior to five o'clock p.m. on the fifth day after the date when delivered to the members of the legislature while in session or prior to five o'clock p.m. on the fifteenth day after the postmarked date if mailed to the members of the legislature, a member may withdraw his ballot or change his vote upon his written request.

(4) At any time after the deadline for submitting the ballots as provided in Paragraph (3) of this Subsection, but prior to the eighteenth day after the date on which the ballots were mailed, or prior to the eighth day after the date on which the ballots were delivered to the members of the legislature in session, the secretary of the Senate and the clerk of the House of Representatives shall jointly open and tabulate the vote in roll call order for each house of the legislature. The clerk and the secretary shall hold such ballots unopened and shall not disclose the contents to any person until the day when such ballots are opened and tabulated. The tabulation sheet shall indicate by name each member who voted in favor of the plan, each member who voted against the plan, each member who did not return the ballot by the deadline, and each member whose ballot was invalid because it was not marked or signed by the member. The secretary of the Senate and the clerk of the House of Representatives shall each sign the tabulation sheet and cause a certified copy thereof to be transmitted to the secretary of state, the governor, and the chairmen of the Senate Committee on Senate and Governmental Affairs and House Committee on House and Governmental Affairs.

(5) The tabulation sheet shall be a public record.

(6) If regular mail service is impaired, the secretary of the Senate and the clerk of the House of Representatives shall utilize any method necessary to deliver the ballots, including commercial delivery, electronic transmission, or hand delivery, and shall keep a record of the manner of delivery utilized to deliver the ballot to each member and the date the ballot was so transmitted to each member. For the purposes of this Subsection, if such an alternative delivery method is so required, the date on which the ballot was so transmitted shall be considered to be the date postmarked.

Acts 2005, 1st Ex. Sess., No. 40, §1, eff. Dec. 6, 2005; Acts 2006, No. 403, §1, eff. June 15, 2006; Acts 2006, No. 504, §1, eff. June 22, 2006.



RS 18:401.4 - Terminated July 16, 2006. See Acts 2006, 1st Ex. Sess., No. 3, §1, eff. Feb. 23, 2006.

§401.4. Terminated July 16, 2006. See Acts 2006, 1st Ex. Sess., No. 3, §1, eff. Feb. 23, 2006.



RS 18:402 - Dates of primary and general elections

§402. Dates of primary and general elections

A. Gubernatorial elections. Elections for governor and officers elected at the same time as the governor shall be held every four years, beginning in 1983.

(1) Gubernatorial primary elections shall be held on the third to last Saturday in October of an election year.

(2) Gubernatorial general elections shall be held on the fifth Saturday after the third to last Saturday in October of an election year.

B. Congressional elections. Elections for members of congress and officers elected at the same time as members of congress shall be held every two years, beginning in 1982.

(1) Primary elections for members of congress and officers elected at the same time as members of congress shall be held on the first Tuesday after the first Monday in November of an election year.

(2) General elections for members of congress and officers elected at the same time as members of congress shall be held on the fifth Saturday after the first Tuesday after the first Monday in November of an election year.

C. Municipal and ward elections. In all municipalities with a population of less than three hundred thousand, elections for municipal and ward officers who are not elected at the same time as the governor or members of congress shall be held every four years.

(1) Primary elections for municipal and ward officers who are not elected at the same time as the governor or members of congress shall be held on the last Saturday in March of an election year, or on the first Saturday in March of the presidential election year.

(2) General elections for municipal and ward officers who are not elected at the same time as the governor or members of congress shall be held on the fifth Saturday after the last Saturday in March of an election year unless the primary election for such officers is held on the first Saturday in March; in such case, the general election shall be held on the fifth Saturday after the first Saturday in March of an election year.

D. Parochial and municipal elections in a parish containing a municipality with a population of three hundred thousand or more. Elections for parochial and municipal officers in a parish containing a municipality with a population of three hundred thousand or more shall be held every four years, beginning in 2017, as follows:

(1) Primary elections for parochial and municipal officers shall be held on the second Saturday in October of an election year.

(2) General elections for parochial and municipal officers shall be held on the fifth Saturday after the second Saturday in October of an election year.

E. Special elections to fill newly created office or vacancy in office. An election to fill a newly created office or vacancy in an existing office, except the office of representative in congress, shall be held on the dates fixed by the appropriate authority in the proclamation ordering a special election as follows:

(1) A special primary election shall be held on the first of the following days that is after the date on which the proclamation calling the special primary election was issued, provided that the proclamation was issued at least four weeks prior to the opening of the qualifying period for the special primary election:

(a) The third to last Saturday in October, when the special general election is held on the fifth Saturday after the third to last Saturday in October.

(b) The first Tuesday after the first Monday in November, when the special general election is held on the fifth Saturday after the first Tuesday after the first Monday in November.

(c) The last Saturday in March, when the special general election is held on the fifth Saturday after the last Saturday in March or on the first Saturday in March during the presidential election year.

(d) The second Saturday in October, when the special general election is held on the fifth Saturday after the second Saturday in October of 1985 and every fourth year thereafter.

(e) The second Saturday in October of an election year for parish and municipal officers in a parish containing a municipality with a population of three hundred thousand or more.

(2) A special general election shall be held on one of the following days:

(a) The fifth Saturday after the third to last Saturday in October of 1983 and every fourth year thereafter.

(b) The fifth Saturday after the first Tuesday after the first Monday in November of even-numbered years.

(c) The fifth Saturday after the last Saturday in March of any year unless the primary election is held on the first Saturday in March; in such case, the general election shall be held on the fifth Saturday after the first Saturday in March.

(d) The fifth Saturday after the second Saturday in October of 1985 and every fourth year thereafter.

(e) The fifth Saturday after the second Saturday in October in a parish containing a municipality with a population of three hundred thousand or more, when the special primary election in such parish and municipality is held on the second Saturday in October of an election year for parish and municipal officers.

(3) The secretary of state shall not include the name of any candidate on any ballot for a special election to fill a vacancy in any office to which this Subsection is applicable unless such special election has been called in accordance with the provisions of this Subsection and scheduled on one of the dates provided herein. Any elector who is eligible to vote in any such special election may apply for injunctive relief to prohibit the placing of the name of any candidate in an improperly called election on the ballot. Venue for such application shall be in any parish in which the election is called, and the secretary of state shall be the proper party defendant.

F. Bond, tax, or other elections. Every bond, tax, or other election at which a proposition or question is to be submitted to the voters shall be held only on one of the following dates:

(1) The third to last Saturday in October or the fifth Saturday after the third to last Saturday in October of 1983 and every fourth year thereafter.

(2)(a) The first Tuesday after the first Monday in November or the fifth Saturday after the first Tuesday after the first Monday in November of even-numbered years.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, the fifth Saturday after the first Tuesday after the first Monday in November shall not be applicable in a parish containing a municipality with a population of three hundred thousand or more for an election relative to a parcel fee imposed within a security or neighborhood improvement district. For purposes of this Subparagraph, "security or neighborhood improvement district" means a special district one of the primary purposes of which is aiding in crime prevention and adding to the security of district residents by providing for an increased presence of law enforcement personnel in the district or otherwise promoting and encouraging security in the district.

(3) The last Saturday in March or the fifth Saturday after the last Saturday in March of any year or on the first Saturday in March or the fifth Saturday after the first Saturday in March during the presidential election year.

(4) The second Saturday in October or the fifth Saturday after the second Saturday in October of 1985 and every fourth year thereafter.

(5) Repealed by Acts 2008, No. 134, §1.

(6) For a parish containing a municipality with a population of three hundred thousand or more, the second Saturday in October or the fifth Saturday after the second Saturday in October in 2017 and every fourth year thereafter.

(7) Repealed by Acts 2015, No. 307, §3, eff. June 29, 2015.

G.(1) Prohibited days. No election of any kind shall be held in this state on any of the days of Rosh Hashana, Yom Kippur, Sukkot, Shemini Atzeret, Simchat Torah, the first two days and the last two days of Passover, Shavuot, Tish'a B'Av, the two days preceding Labor Day or the three days preceding Easter. If the date of any election falls on any of the above-named days, the election shall be held on the same weekday of the preceding week.

(2) If the date for the general election is advanced in accordance with the provisions of Paragraph (1) of this Subsection, the primary election shall be advanced the same number of weeks as the general election.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 333, §1, eff. Jan. 1, 1978; Acts 1977, No. 545, §1, eff. Jan. 1, 1978; Acts 1978, No. 38, §1, eff. May 31, 1978; Acts 1978, No. 720, §1, eff. July 17, 1978; Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1980, No. 43, §1, eff. June 5, 1980; Acts 1980, No. 664, §1, eff. July 24, 1980; Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1982, No. 10, §1, eff. Jan. 1, 1983; Acts 1982, No. 778, §1, eff. Aug. 4, 1982; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1984, No. 672, §1; Acts 1986, No. 669, §1; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1989, No. 727, §2, eff. Jan. 1, 1990; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1991, No. 277, §1; Acts 1994, 3rd Ex. Sess., No. 42, §1, eff. July 7, 1994; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998 (R.S. 18:402(E)(4) eff. July 1, 1997); Acts 1999, No. 254, §§1, 3, eff. Jan. 1, 2000; Acts 2001, No. 542, §1; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2006, No. 621, §3; Acts 2006, No. 705, §1; Acts 2006, No. 845, §1, eff. Jan. 1, 2007; Acts 2008, No. 134, §1; Acts 2010, No. 570, §1, eff. Jan. 1, 2011; Acts 2011, 1st Ex. Sess., No. 22, §1; Acts 2011, No. 201, §1, eff. Jan.1, 2012; Acts 2011, No. 293, §1; Acts 2012, No. 138, §1, eff. May 14, 2012; Acts 2012, No. 139, §1, eff. May 14, 2012; Acts 2013, No. 95, §1, eff. Jan. 1, 2015; Acts 2013, No. 318, §1; Acts 2014, No. 792, §1; Acts 2015, No. 307, §§1, 3, eff. June 29, 2015; Acts 2015, No. 410, §1, eff. Jan. 1, 2016.



RS 18:403 - Election records and papers; preservation; public record

§403. Election records and papers; preservation; public record

A. Except as otherwise provided by law, every election official shall retain and preserve, for at least six months after the date of a primary or general election, all records and papers which come into his possession relating to the qualifying of candidates, the selection of commissioners, alternate commissioners, and watchers, and the conduct or results of a primary or general election. These records and papers shall be public records open to inspection by anyone.

B. In an election involving the office of the president of the United States, vice president of the United States, presidential elector, United States senator, or United States representative, all records and papers which come into the possession of an election official relating to any application, registration, or other act requisite to voting in such election shall be kept and maintained for a period of twenty-two months from the date of the election.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002.



RS 18:404 - Repealed by Acts 1987, No. 831, 2, eff. Jan. 1, 1988.

§404. Repealed by Acts 1987, No. 831, §2, eff. Jan. 1, 1988.



RS 18:411 - Repealed by Acts 2014, No. 60, §2, eff. May 16, 2014.

PART I-A. SPECIAL PROVISIONS FOR CERTAIN

ELECTIONS HELD IN 1992

§411. Repealed by Acts 2014, No. 60, §2, eff. May 16, 2014.



RS 18:412 - Repealed by Acts 2014, No. 60, §2, eff. May 16, 2014.

§412. Repealed by Acts 2014, No. 60, §2, eff. May 16, 2014.



RS 18:413 - Repealed by Acts 2014, No. 60, §2, eff. May 16, 2014.

§413. Repealed by Acts 2014, No. 60, §2, eff. May 16, 2014.



RS 18:414 - Repealed by Acts 2014, No. 60, §2, eff. May 16, 2014.

§414. Repealed by Acts 2014, No. 60, §2, eff. May 16, 2014.



RS 18:415 - Repealed by Acts 2014, No. 60, §2, eff. May 16, 2014.

§415. Repealed by Acts 2014, No. 60, §2, eff. May 16, 2014.



RS 18:416 - Repealed by Acts 2014, No. 60, §2, eff. May 16, 2014.

§416. Repealed by Acts 2014, No. 60, §2, eff. May 16, 2014.



RS 18:417 - Repealed by Acts 2014, No. 60, §2, eff. May 16, 2014.

§417. Repealed by Acts 2014, No. 60, §2, eff. May 16, 2014.



RS 18:418.1 - Applicability of Part

PART I-B. SPECIAL PROVISIONS FOR CERTAIN ELECTIONS HELD IN 2014

§418.1. Applicability of Part

NOTE: §418.1 as enacted by Acts 2012, No. 729, §1, eff. until June 1, 2014. See Acts 2012, No. 729, §2.

Notwithstanding any other provision of law to the contrary, the provisions contained in this Part shall be applicable in 2014 to the general elections for parochial and municipal officers, special general elections and proposition or question elections held in a parish containing a municipality with a population of three hundred thousand or more.

Acts 2012, No. 729, §§1, 2, eff. Aug. 1, 2012 to June 1, 2014.



RS 18:418.2 - Election dates

§418.2. Election dates

NOTE: §418.2 as enacted by Acts 2012, No. 729, §1, eff. until June 1, 2014. See Acts 2012, No. 729, §2.

General elections for parochial and municipal officers provided in R.S. 18:402(D)(2), special general elections provided in R.S. 18:402(E)(2)(e) and proposition or question elections provided in R.S. 18:402(F)(6) for a parish containing a municipality with a population of three hundred thousand or more shall not be held on the fourth Saturday after the first Saturday in February in 2014, but shall be held on the third Saturday in March.

Acts 2012, No. 729, §§1, 2, eff. Aug. 1, 2012 to June 1, 2014.



RS 18:421 - Secretary of state; first assistant and other employees of the secretary of state

PART II. ELECTION OFFICIALS

SUBPART A. GENERAL PROVISIONS

§421. Secretary of state; first assistant and other employees of the secretary of state

A. The secretary of state is the chief election officer of the state. Except as otherwise provided by law, the first assistant appointed by the secretary of state possesses all the powers and authority granted by law to the secretary of state and may perform any of the duties and exercise any of the functions of the secretary of state. The first assistant and other employees of the secretary of state are subject to his direction and supervision and shall perform the duties assigned to them by law and by the secretary of state. The secretary of state is responsible for the performance or nonperformance of their official duties by his first assistant and other employees.

B. The secretary of state shall develop and print cards of instruction to voters and commissioners, which shall not be inconsistent with the constitution and laws of the United States or of this state and which shall be approved by the attorney general.

C. The secretary of state shall develop an informational pamphlet for the use of commissioners-in-charge and commissioners on election day, which shall contain instructions concerning the procedures to be used in conducting the election at the polls, counting and tabulating the votes, and transmitting the election returns and other election records. The pamphlet shall explain the powers and duties of commissioners-in-charge, commissioners, and watchers.

D. The secretary of state shall prepare examinations for commissioners and commissioners-in-charge as required in R.S. 18:431.1.

E. The informational pamphlet and examinations provided for in Subsections C and D of this Section shall be subject to approval as to content by the attorney general.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 523, §1, eff. Jan. 1, 1978; Acts 1988, No. 831, §1; Acts 2001, No. 451, §6, eff. Jan. 12, 2004.



RS 18:422 - Clerks of court; deputy clerks and other employees of the clerk

§422. Clerks of court; deputy clerks and other employees of the clerk

The clerk of court is the chief election officer of the parish. Except as otherwise provided by law, a deputy clerk of court shall possess all of the powers and authority granted by law to the clerk, and may perform any of the duties and exercise any of the functions of the clerk. Deputy clerks and other employees of a clerk of court are subject to his direction and supervision, and shall perform the duties assigned to them by law, the court, and the clerk. The clerk of court is responsible for the performance or nonperformance of their official duties by his deputies and other employees.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:423 - Parish boards of election supervisors

§423. Parish boards of election supervisors

A. Creation. There is created a board of election supervisors for each parish.

B. Powers and duties. The parish board of election supervisors shall supervise the preparation for and the conduct of all elections held in the parish. All papers filed with the parish board of election supervisors shall be filed with the president or the secretary of the board. The list of watchers shall be filed as provided in R.S. 18:435(B). The parish board of election supervisors shall maintain a permanent street address, which shall be filed with the secretary of state and the clerk of court.

C.(1) Composition. In each parish, the board of election supervisors shall be composed of the registrar of voters, the clerk of court, the chairman of the parish executive committee of each recognized political party or his designee who shall be a member of the parish executive committee of the same recognized political party, and one member appointed by the governor.

(2) In a parish where a parish executive committee of a recognized political party has not been formed, the chairman of the state central committee of that political party may appoint a voter who is registered in the parish as being affiliated with the political party to serve on the parish board of election supervisors.

D.(1) Officers. At least every four years, each parish board of election supervisors shall elect one of its members as president of the board and may elect a secretary and any other officers it deems necessary. The parish board of election supervisors shall file a list of its officers with the secretary of state whenever one or more of its officers change.

(2) Employees. In a parish containing a municipality with a population of three hundred thousand or more, the parish board of election supervisors may employ an executive administrator who shall be the principal assistant to the parish board of election supervisors.

E. Compensation. Each member of the parish board of election supervisors shall receive fifty dollars for each day, not to exceed six days, actually spent in the performance of his duties in preparing for and supervising each election held in the parish, except that each member of the board may be compensated for not more than seven days for a presidential or regularly scheduled congressional general election. In addition, each member of the board who is not a public official shall receive fifty dollars for each day spent in court as a subpoenaed witness in litigation concerning the performance of his duties as a member of the parish board of election supervisors in connection with an election.

F. Materials and expenses. The secretary of state shall furnish each parish board of election supervisors with the numbered balls and other materials used to select commissioners-in-charge, commissioners and alternate commissioners.

G. Legal representation. The attorney general shall be the attorney and legal advisor to each parish board of election supervisors. The attorney general may designate the appropriate district attorney to represent a board or, with respect to a particular matter, he may authorize a board to employ special counsel. Any compensation for special counsel shall be fixed by the board, subject to approval by the attorney general, and shall be paid by the parish governing authority.

H. Designees. The clerk of court and the registrar of voters may each appoint a designee to serve in his place on the parish board of election supervisors when he is absent from any meetings of the board. Any designee of the registrar of voters shall be a sworn deputy registrar. For each day of such service the designee of the clerk of court or the registrar of voters shall be paid the same compensation as a member, and the designating member shall not be compensated for that day. Any compensation paid to the designee shall be counted against the designating member's compensation, which shall not exceed six days as provided in Subsection E of this Section.

I. Meetings. Each parish board of election supervisors shall conduct its business in the presence of a quorum.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1978, No. 534, §1; Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1983, No. 520, §1; Acts 1983, No. 681, §1, eff. July 21, 1983; Acts 1985, No. 224, §1; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2003, No. 1220, §1, eff. Jan. 1, 2004; Acts 2004, No. 745, §1; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2007, No. 240, §1; Acts 2009, No. 369, §1; Acts 2011, 1st Ex. Sess., No. 32, §1.



RS 18:424 - Commissioners-in-charge

§424. Commissioners-in-charge

A. Number. There shall be one commissioner-in-charge at every precinct.

B. Qualifications. A commissioner-in-charge shall possess the following qualifications:

(1) He shall be a qualified voter in the parish in which he is to serve who is able to perform the essential duties of a commissioner-in-charge as described in the informational pamphlet developed by the secretary of state pursuant to R.S. 18:421(C).

(2) He shall not be a candidate for election to public office nor be a member of the immediate family of a candidate for election to public office in the precinct in which he serves.

(3) He shall not have been convicted of an election offense enumerated in Chapter 10 of this Title.

(4) Except as otherwise provided in R.S. 18:433, he shall have successfully completed a general course of instruction for commissioners-in-charge and provided his correct party affiliation to the clerk.

(5) He shall have served as a commissioner in at least two elections during the last four years.

C. Powers and duties. (1) The commissioner-in-charge shall receive the sealed key envelope from the deputy parish custodian of voting machines at least thirty minutes before the polls open on election day. The commissioner-in-charge shall administer the oath to the commissioners and preside over the election and the counting and tabulation of votes. He also shall deliver the keys to the voting machines, if applicable, the original of the machine certificates, the original of the signed list of commissioners, and one of the original tabulation blank and compiled statement forms to the clerk of court.

(2) The commissioner-in-charge shall not electioneer, engage in political discussions, unnecessarily delay a voter at the polls, or prepare a list of persons voting at the polling place other than the official poll lists.

D. Oath of office. Every commissioner-in-charge shall take the constitutional oath or affirmation. The original oath, signed by the commissioner-in-charge and the officer administering the oath, shall be filed with the parish board of election supervisors before the day of the first election during the term of office for which he has been selected to serve as commissioner-in-charge.

E. Notice of service. The clerk of court of each parish shall transmit to the Department of State the names, addresses, and social security numbers of all persons who served as commissioners-in-charge on election day in that parish no later than seven days after the election. Upon receipt of such information from the parish clerks of court, the Department of State shall compensate any commissioner-in-charge who has served at a polling place on an election day the amount provided in R.S. 18:426.1 within thirty days.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 471, §1, eff. Jan. 1, 1978; Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1979, No. 229, §1, eff. Jan. 1, 1980; Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 1993, No. 465, §1; Acts 1995, No. 310, §1; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2003, No. 1124, §1, eff. July 2, 2003; Acts 2004, No. 526, §2, eff. June 25, 2004; Acts 2004, No. 693, §1, eff. Jan. 1, 2005; Acts 2016, No. 281, §1, eff. May 31, 2016.



RS 18:425 - Commissioners

§425. Commissioners

A. Number. (1) In addition to the commissioner-in-charge, at the following elections there shall be the following number of additional commissioners at each precinct:

(a) For the gubernatorial primary and general elections, the congressional primary and general elections, and the primary and general elections for municipal officers in a parish containing a municipality with a population of four hundred seventy-five thousand or more held every four years beginning in 1994:

(i) Four commissioners for precincts with more than three hundred active registered voters.

(ii) Three commissioners for precincts with three hundred active registered voters or less.

(b) For all elections not specifically provided for in Subparagraph (a) of this Paragraph or in Part III of Chapter 6 of this Code:

(i) Three commissioners for precincts with more than three hundred active registered voters eligible to vote in the election.

(ii) Two commissioners for precincts with three hundred or fewer active registered voters eligible to vote in the election.

(2) The governing authority of a municipality, the governing authority of a parish, or the governing authority of a district having a governing authority, with the approval of the parish board of election supervisors, may adopt a resolution to reduce the number of such additional commissioners to not less than two for each precinct in the municipality, in the parish outside of a municipality, or in the district outside of a municipality in a district election, respectively, whenever in the opinion of the governing authority such reduction is not detrimental to the conduct of an election. In no event shall there be less than one commissioner-in-charge and two additional commissioners per precinct.

(3) The parish board of election supervisors may submit a written request to the secretary of state, on or before the twenty-third day prior to an election, for additional commissioners for overcrowded precincts. The written request shall include the number of additional commissioners requested and an explanation of the need for additional commissioners. If the secretary of state determines that there is a need for additional commissioners and that the allocation of additional commissioners is feasible, he may approve the allocation of additional commissioners.

(4) For an election held within one year following the date of the issuance of any gubernatorial proclamation declaring a state of emergency, if a parish board of election supervisors determines that there is a parishwide shortage of commissioners because a significant number of commissioners have been temporarily displaced due to such emergency, the board may submit a written request to the secretary of state, on or before the twenty-third day prior to an election, for additional commissioners from other parishes. The written request shall include the number of additional commissioners requested and an explanation of the need for additional commissioners. If the secretary of state determines that there is a need for additional commissioners and that the allocation of additional commissioners is feasible, the secretary of state shall approve the request and notify the parish board of election supervisors of the parish affected by the emergency. The board of such affected parish shall request the parish boards of election supervisors to submit lists of available commissioners by the fifteenth day prior to the election. The board of the affected parish shall select commissioners to serve in the affected parish from such lists based on availability, proximity and, to the extent possible, the requirements for representation based on recognized political party affiliation as provided for in R.S. 18:434(B)(7). The clerk of court of the affected parish shall ensure that the selected commissioners have received adequate training on the voting machines that are used in the affected parish and on any procedures necessary for the conduct of the election. The selected commissioners, upon approval by the secretary of state, shall be entitled to appropriate reimbursement for travel expenses.

B. Qualifications and classifications. (1) The legislature finds that the state has a compelling interest in providing an efficient and effective electoral process on election day and ensuring that commissioners who serve at polling places can perform all required duties.

(2) A qualified voter who is able to perform the essential duties of a commissioner as described in the informational pamphlet developed by the secretary of state pursuant to R.S. 18:421(C) and who is not a candidate in the election may be selected as a commissioner in any precinct of the ward where he is registered to vote, except pursuant to R.S. 18:434(B) and (D) in which case he may be selected as a commissioner in any precinct of the parish where he is registered to vote or as otherwise provided in Paragraph (A)(4) of this Section.

(3)(a) No person shall be selected as a commissioner in a precinct in which a member of his immediate family is a candidate for election to public office.

(b) No person who has been convicted of an election offense enumerated in Chapter 10 of this Title shall serve as a commissioner.

(4) A person shall not serve as a commissioner, except pursuant to R.S. 18:434(D), unless he has attended a course of instruction for commissioners, has received a certificate of instruction during the term of office of the clerk who conducted the school, and has provided his correct party affiliation to the clerk. A commissioner who has received this certificate shall be classified as a certified commissioner. A commissioner selected pursuant to R.S. 18:434(D), who has not been issued such a certificate, shall be classified as an uncertified commissioner.

(5) A person who is at least seventeen years of age, under the age of eighteen, and is not a qualified voter but is otherwise qualified to serve as a commissioner pursuant to this Subsection may be selected to serve as a commissioner in any precinct of the ward where he may register to vote pursuant to R.S. 18:101(A), provided that the person is enrolled in the twelfth grade of any Louisiana public high school or state-approved nonpublic high school, is participating at the twelfth grade level in a home study program approved by the State Board of Elementary and Secondary Education, has received a diploma from any Louisiana public high school or state-approved nonpublic high school, has received a diploma for completion of a home study program approved by the State Board of Elementary and Secondary Education, or has been issued a high school equivalency diploma after successfully completing the test of General Educational Development.

(6) Notwithstanding the provisions of Paragraph (2) of this Subsection, a qualified voter of this state or a person who is registered to vote in another state who is able to perform the essential duties of a commissioner as described in the informational pamphlet developed by the secretary of state pursuant to R.S. 18:421(C), who is not a candidate in the election, and who is a student at an institution of higher learning located in this state may be selected as a commissioner in any precinct in the parish where the institution of higher learning is located if the student submits to the clerk a copy of his student identification or fee bill showing current enrollment and a copy of his proof of voter registration.

C. Powers and duties. (1) The commissioners shall conduct primary and general elections at each polling place, shall enforce the election laws, and shall maintain order at the polling place during the election and the counting and tabulation of votes.

(2) A commissioner shall not electioneer, engage in political discussions, unnecessarily delay a voter at the polling place, or prepare a list of persons voting at the polling place other than the official poll lists.

D. Oath. On election day, before a commissioner enters upon the performance of his duties, he shall take the constitutional oath or affirmation. The commissioner-in-charge shall administer the oath.

E. Notice of service. Commissioners who serve at the polling place on election day shall receive the compensation provided in R.S. 18:426.1. The clerk of court of each parish shall transmit to the Department of State the names, addresses, and social security numbers of all persons who served as commissioners on election day in that parish no later than seven days after the election. Upon receipt of such information from the parish clerks of court, the Department of State shall compensate any commissioner who has served at a polling place on an election day within thirty days.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978, Amended by Acts 1977, No. 471, §1, eff. Jan. 1, 1978; Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1980, No. 792, §1, eff. Jan. 1, 1981; Acts 1981, No. 76, §1, eff. June 26, 1981; Acts 1986, No. 669, §1; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 1993, No. 465, §1; Acts 1995, No. 310, §1; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2003, No. 422, §1, eff. June 18, 2003; Acts 2003, No. 1124, §1, eff. July 2, 2003; Acts 2003, No. 1220, §2, (eff. July 3, 2003), §§1 and 4 (eff. Jan. 1, 2004); Acts 2004, No. 526, §2, eff. June 25, 2004; Acts 2004, No. 693, §1, eff. Jan. 1, 2005; Acts 2005, No. 335, §1, eff. Jan. 1, 2006; Acts 2006, No. 403, §1, eff. June 15, 2006; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2009, No. 436, §1, eff. Jan. 1, 2010; Acts 2013, No. 383, §1, eff. June 18, 2013; Acts 2014, No. 60, §1, eff. May 16, 2014; Acts 2016, No. 281, §1, eff. May 31, 2016.



RS 18:425.1 - Consolidation of polling places; reduction of voting machines and election officials

§425.1. Consolidation of polling places; reduction of voting machines and election officials

A. Notwithstanding the provisions of R.S. 18:424 and 425 or any other provision of law to the contrary, in an election, including the election of any public official, where more than one polling place is within the same location, the parish board of election supervisors may consolidate polling places in that location for that election and may reduce the number of voting machines to be used in the election below the number fixed by R.S. 18:1363 and, in such case, shall notify the parish custodian of voting machines and the secretary of state of the number of machines to be prepared and delivered for the polling places so consolidated.

B. When the parish board of election supervisors consolidates polling places as authorized by Subsection A of this Section, it shall appoint a commissioner-in-charge to serve at each such consolidated polling place and may reduce to not less than two the number of commissioners and alternate commissioners to be appointed to serve at each such polling place.

Acts 1986, No. 705, §1; Acts 2001, No. 451, §6, eff. Jan. 12, 2004.



RS 18:425.2 - Terminated on January 1, 2007. See Acts 2004, No. 693, §1, eff. Jan. 1, 2005 and Acts 2004, No. 746, §1, eff. Jan. 1, 2005.

§425.2. Terminated on January 1, 2007. See Acts 2004, No. 693, §1, eff. Jan. 1, 2005 and Acts 2004, No. 746, §1, eff. Jan. 1, 2005.



RS 18:426 - Alternate commissioners; qualifications, powers, and duties; oath and compensation

§426. Alternate commissioners; qualifications, powers, and duties; oath and compensation

A. Qualifications. (1) A qualified voter who is not entitled to assistance in voting and is not a candidate in the election may be selected as an alternate commissioner in any precinct of the ward where he is registered to vote, except pursuant to R.S. 18:434(D) in which case he may be selected as a commissioner in any precinct of the parish where he is registered to vote or as otherwise provided in R.S. 18:425(A)(4).

(2)(a) No person shall be selected as a commissioner in a precinct in which a member of his immediate family is a candidate for election to public office.

(b) No person who has been convicted of an election offense enumerated in Chapter 10 of this Title shall be selected as an alternate commissioner.

(3) A person shall not be selected as an alternate commissioner unless he has attended a course of instruction for commissioners, has received a certificate of instruction during the term of office of the clerk who conducted the course, and has provided his correct party affiliation to the clerk.

(4) A person who is at least seventeen years of age, under the age of eighteen, and is not a qualified voter but is otherwise qualified to serve as an alternate commissioner pursuant to this Subsection may be selected to serve as an alternate commissioner in any precinct of the ward where he may register to vote pursuant to R.S. 18:101(A), provided that the person is enrolled in the twelfth grade of any Louisiana public high school or state-approved nonpublic high school or is participating at the twelfth grade level in a home study program approved by the State Board of Elementary and Secondary Education.

B. Powers and duties. An alternate commissioner who replaces an absent or unqualified commissioner shall have the same powers and duties and shall possess the same qualifications as a commissioner. An alternate commissioner who does not replace a commissioner shall have the same powers and duties as a watcher.

C. Oath and compensation. An alternate commissioner who replaces an absent or unqualified commissioner shall, before entering upon the performance of his duties as a commissioner, take the same oath as a commissioner, and he shall receive the same compensation as a commissioner.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 471, §1, eff. Jan. 1, 1978; Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1993, No. 465, §1; Acts 2004, No. 526, §1, eff. Jan. 1, 2005; Acts 2006, No. 403, §1, eff. June 15, 2006.



RS 18:426.1 - Election commissioners; compensation

§426.1. Election commissioners; compensation

Each commissioner who serves at the polling place on election day shall be paid according to the following:

(1) A commissioner-in-charge shall receive two hundred fifty dollars.

(2) A commissioner-in-charge who serves at more than one precinct shall receive three hundred dollars.

(3) A commissioner who has received a certificate of instruction, as provided in R.S. 18:431(A), shall receive one hundred dollars.

(4) A commissioner who has received a certificate of instruction, as provided in R.S. 18:431(B), shall receive two hundred dollars.

(5) An uncertified commissioner shall receive thirty-five dollars.

Acts 2004, No. 693, §1, eff. Jan. 1, 2005; Acts 2007, No. 254, §1, eff. July 1, 2007; Acts 2007, No. 297, §1.

NOTE: See Acts 2007, No. 297, §2, regarding effectiveness.



RS 18:427 - Watchers

§427. Watchers

A. Qualifications. A qualified voter of the state of Louisiana who is not entitled to assistance in voting and is not a candidate in the election may serve as a watcher; however, a watcher who is not a resident of the parish where he serves may not serve as a commissioner.

B. Powers and duties. A watcher shall be admitted within all parts of the polling place during the election day and the counting and tabulation of votes, and shall call any infraction of the law to the attention of the commissioners. A watcher may keep notes on the conduct of the election, but he shall not take part in the counting and tabulation of votes. A watcher shall not electioneer, engage in political discussions, or unnecessarily delay a voter at the polling place. A watcher shall be subject to the authority of the commissioners and shall not interfere with the commissioners in the performance of their duties.

C. Number of watchers inside a polling place. If the number of watchers inside a polling place is so great as to interfere with the orderly conduct of the election, the commissioners shall regulate the number of watchers inside the polling place for each precinct so that the election may be conducted in an orderly manner. The watchers shall draw lots under the supervision of the commissioners to determine which watchers shall be the first to wait outside the polling place, but the amount of time each watcher spends inside the polling place shall, as nearly as practicable, be equal.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1991, No. 201, §1, eff. July 2, 1991; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 2009, No. 369, §1; Acts 2012, No. 138, §1, eff. May 14, 2012.



RS 18:428 - Law enforcement assistance to commissioners

§428. Law enforcement assistance to commissioners

A. Presence at polling places on election day. Law enforcement officers shall not be stationed at polling places on election day, but the commissioners may summon law enforcement officers to assist them in preserving order, enforcing the election laws, or protecting election officials from interference with the performance of their duties. Law enforcement officers shall not be eligible to serve as commissioners-in-charge, commissioners, alternate commissioners, or watchers.

B. Authority over law enforcement officers. A law enforcement officer at a polling place on election day is subject only to the orders of the commissioners at that polling place.

C. Duty of law enforcement officers. A law enforcement officer at a polling place on election day shall assist the commissioners in preserving order, enforcing the election laws, and protecting election officials from interference with the performance of their duties. A law enforcement officer shall not enter a polling place on election day except to vote or to enforce the orders of the commissioners, and a law enforcement officer shall not interfere with the conduct of the election, the voters, or the election officials.

D. The office of the district attorney in each parish in which an election where a candidate appears on the ballot is being conducted may remain open during the hours that polling places are required to be open for voting. However, the office of the district attorney in each parish in which a special bond or tax election is being held shall not remain open during the hours that polling places are required to be open for voting, unless requested by the governing authority.

E. Notwithstanding any provision of this Section to the contrary, law enforcement officers may be stationed at polling places if in the regular course and scope of their duties such law enforcement officers provide security for the public building in which the polling place is located and for the personnel working in such building. Law enforcement officers stationed at a polling place pursuant to the provisions of this Subsection shall not interfere with the conduct of the election, the voters, or the election officials.

F. Law enforcement officers. For purposes of this Code, the term "law enforcement officer" shall mean any employee of the state, a municipality, a sheriff, or other public agency, whose permanent duties actually include the making of arrests, the performing of searches and seizures, or the execution of criminal warrants, and who is responsible for the prevention or detection of crime or for the enforcement of the penal, traffic, or highway laws of this state.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1978, No. 296, §1; Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1986, No. 853, §1; Acts 1988, No. 585, §1; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 2009, No. 369, §1; Acts 2013, No. 189, §1.



RS 18:431 - Commissioners; courses of instruction; certificates; reports; list of certified persons furnished by parish board of election supervisors

SUBPART B. INSTRUCTION AND SELECTION OF

COMMISSIONERS AND WATCHERS

§431. Commissioners; courses of instruction; certificates; reports; list of certified persons furnished by parish board of election supervisors

A.(1)(a) At least annually the clerk of court shall conduct a general course of instruction for commissioners. Each such course of instruction shall be open to the public, and the clerk shall publicize each course in a manner reasonably calculated to encourage maximum attendance and participation. For informational purposes, the registrar may assist the clerk of court in conducting the course.

(b) The clerk shall furnish to the persons who attend the course of instruction a copy of the informational pamphlet provided by the secretary of state, and he shall instruct them in the use of voting machines and the duties of commissioners in conducting primary and general elections. The clerk shall instruct the commissioners that it is their duty to offer any voter who does not have picture identification as provided in R.S. 18:562(A) an affidavit to sign to that effect. All such instruction and materials shall be provided pursuant to minimum standards issued by the secretary of state for the course of instruction.

(c) The clerk shall issue a certificate of instruction to each person who attends the course of instruction for commissioners and achieves a satisfactory score on the test issued by the secretary of state for that course of instruction. The clerk is prohibited from issuing a certificate to any person who has not attended the course of instruction for commissioners and achieved a satisfactory score on the test for that course of instruction.

(2)(a) A certificate issued under the provisions of this Subsection to any person who attends and satisfactorily completes a course of instruction shall be valid through December thirty-first of the year of expiration of the term of office of the clerk who conducted the school.

(b) The certificate shall indicate that the commissioner shall notify the clerk of any change in party affiliation and that failure to do so shall result in the commissioner being unable to serve as a commissioner.

(c) After receiving notification of change in party affiliation from the commissioner, the clerk shall notify the parish board of election supervisors of such change.

(3)(a) After each course of instruction for commissioners is completed, the clerk of court shall promptly file a report with the parish board of election supervisors stating the time and place the course of instruction was held, the number of persons who attended the course, the manner in which the course was publicized, and the name, social security number, party affiliation, if any, and mailing address of each person who attended the course to whom a certificate of instruction was issued. The clerk of court shall also provide a report to the secretary of state in the manner required by the secretary of state.

(b) The parish board of election supervisors shall retain and preserve the reports for the unexpired term of office of the clerk who conducted the course of instruction.

(4) From the reports received from the clerk, the parish board of election supervisors shall prepare a list containing the names, addresses, and party affiliations of all persons registered to vote in each ward to whom certificates of instruction have been issued during the term of office of the clerk of court who issued the certificate. The clerks of court shall schedule a general course of instruction for commissioners on some date following the last date for qualifying for office, but at least five days prior to the date for selection of commissioners.

(5) The parish board of election supervisors shall furnish to each commissioner-in-charge a list of the names, addresses, and party affiliations of all persons registered to vote in the ward to whom certificates of instruction have been issued during the term of office of the clerk who issued the certificates of instruction, and who have not been selected as commissioners-in-charge, commissioners, or alternate commissioners for the election.

B.(1) The clerk of court shall conduct a course of instruction for commissioners-in-charge, commissioners, and alternate commissioners who are selected to serve in each election. The course shall be held after the selection of these officials but not less than four days prior to each election. The course shall primarily cover the procedures to be used in the election for which the officials were selected. The clerk of court shall instruct the commissioners-in-charge, commissioners, and alternate commissioners that it is their duty to offer any voter who does not have picture identification as provided in R.S. 18:562(A) an affidavit to sign to that effect.

(2) The clerk of court shall issue a certificate of instruction to each person who attends and satisfactorily completes the course of instruction provided for in this Subsection.

(3) After the completion of a course of instruction required by this Subsection, the clerk of court shall promptly file a report with the parish board of election supervisors stating the name of each person to whom a certificate was issued, the kind of certificate, the social security number, the party affiliation, and the mailing address of each such person. The clerk of court shall also provide a report to the secretary of state in the manner required by the secretary of state.

(4) The parish board of election supervisors shall furnish to each commissioner-in-charge a list of the names, addresses, and party affiliations of all persons registered to vote in the ward who have received certificates of instruction for the course of instruction required by this Subsection.

(5)(a) The clerk of court shall not be required to conduct the pre-election course of instruction provided for in this Subsection if at least fourteen days prior to the election, the clerk of court mails a notice to each commissioner-in-charge, commissioner, and alternate commissioner who has been chosen for the election informing them that the course of instruction will not be conducted for the election. In such case, for purposes of compensation and replacement, the commissioners from that parish shall be treated as though they had attended the pre-election course of instruction.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, the clerk of court shall conduct at least one pre-election course of instruction provided for in this Subsection prior to a presidential or congressional general election.

C. When a proposed constitutional amendment is to be included on an election ballot, prior to each course of instruction for commissioners and commissioners-in-charge for such election, the secretary of state shall furnish each clerk of court with a statement, which has been approved by the attorney general, explaining the scope and nature of such proposed amendment in simple, unbiased, concise, and easily understood language. Upon approval, such statement shall be posted on the website of the secretary of state at least until the election returns have been promulgated.

Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1991, No. 277, §1; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2004, No. 526, §1, eff. Jan. 1, 2005; Acts 2004, No. 627, §1, eff. Jan. 1, 2005; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2009, No. 369, §1; Acts 2012, No. 138, §1, eff. May 14, 2012; Acts 2013, No. 383, §1, eff. June 18, 2013.



RS 18:431.1 - Examinations for courses of instruction

§431.1. Examinations for courses of instruction

A. In order to satisfactorily complete the courses of instruction provided for in R.S. 18:431(A) and R.S. 18:433, an applicant for certification shall achieve a minimum score on a written examination as provided in this Section.

B. The secretary of state shall prepare and shall distribute to the several clerks of court the examination to be used for each course of instruction as required by Subsection A of this Section. The secretary of state shall determine the correct answer for each question and shall determine the minimum examination score required for certification.

C. Each examination shall include but shall not necessarily be limited to questions relating to the following subject matter:

(1) Election laws applicable to officials at polling places.

(2) Procedures for the operation and handling of voting machines before, during, and after voting on election day, including the operation of lockouts, recordation and preservation of vote totals, and the locking and sealing of voting machines.

(3) Procedures to be used in processing challenges of voters.

(4) Procedures to be used in preparing, transmitting, and preserving election returns.

(5) Requirements of general election laws which are applicable to commissioners.

(6) Procedures for allowing a person to vote whose name appears on the inactive list of voters.

D. In addition to the requirements set forth in Subsection C above, the examination for the course of instruction provided for in R.S. 18:433(A) shall examine the applicant with respect to procedures pertaining to the powers, functions, duties, and responsibilities of commissioners-in-charge.

Added by Acts 1980, No. 506, §1, eff. Jan. 1, 1981. Amended by Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1988, No. 831, §1; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 2001, No. 451, §1, eff. Jan. 12, 2004.

NOTE: See Acts 2001, No. 451, §8(A), relative to effective date.



RS 18:432 - Repealed by Acts 1988, No. 907, 2, eff. Jan. 1, 1989.

§432. Repealed by Acts 1988, No. 907, §2, eff. Jan. 1, 1989.



RS 18:433 - Commissioners-in-charge; course of instruction, selection; commission; disqualification; replacement

§433. Commissioners-in-charge; course of instruction; selection; commission; disqualification; replacement

A. Course of instruction. (1) The clerk of court shall conduct a course of instruction for commissioners-in-charge during the period beginning August first through the end of December of each year. The course shall be open to any certified commissioner who meets the qualifications set forth in R.S. 18:424(B).

(2) Repealed by Acts 2009, No. 369, §3.

(3) During the week prior to the date scheduled for the course of instruction, the clerk shall notify each commissioner of the date, time, and place where he will conduct the course of instruction. The course of instruction shall include but shall not necessarily be restricted to instruction in the operating of voting machines, relevant laws and regulations concerning the conduct of elections, and matters pertaining to the powers and duties of commissioners-in-charge. The clerk shall instruct the commissioners-in-charge that it is their duty to offer any voter who does not have picture identification as provided in R.S. 18:562(A) an affidavit to sign to that effect.

(4) The clerk shall issue a certificate to each person who successfully completes the course of instruction by being present for the entire period of the course.

(5) On or before the last day of December of each year, but after the date of the course of instruction, the clerk of court shall file with the parish board of election supervisors and the secretary of state a certified list containing the name of each person to whom he has issued a certificate, together with the social security number, the party affiliation, the mailing address, and the ward in which each such person is registered to vote.

(6) A person who receives a certificate for attending a course of instruction for commissioners-in-charge may be selected as hereafter provided to serve in any precinct of the ward where he is registered to vote.

B. Selection. (1) The parish board of election supervisors shall meet at 10:00 a.m. on the second Friday in January of each year to select a commissioner-in-charge to serve at each precinct in the parish. The meeting shall be open to the public. The board shall have previously posted a notice on the front door of the courthouse stating the location within the courthouse where the meeting is to be held. The selection of commissioners-in-charge shall be made from the certified list furnished by the clerk as required by Paragraph (A)(5) of this Section and in the manner hereafter set forth.

(2) For any precinct in which only one qualified person on the list resides, that person shall be appointed commissioner-in-charge.

(3) For any precinct in which more than one qualified person on the list resides, the names of all such persons shall be compiled on one list, in alphabetical order according to surnames, and numbered consecutively from first to last. The parish board of election supervisors shall select a person to conduct a drawing. A ball made of plastic or similar material with a number corresponding to each of the numbers on the compiled list of qualified commissioners-in-charge for each precinct shall be placed in a receptacle and thoroughly mixed. The members of the board may participate in the mixing. The person conducting the drawing shall draw one ball from the receptacle and shall announce and publicly display the number on the ball. The person whose number on the compiled list of qualified commissioners-in-charge corresponds with the number on the ball drawn from the receptacle shall be the commissioner-in-charge for the precinct.

(4) For any precinct in which no qualified person on the list resides, the parish board of election supervisors shall select a qualified person whose name is on the list and who resides in the ward in which the precinct is located. The selection shall be by drawing in the same manner as is provided in Paragraph (3) of this Subsection.

(5) If the number of persons eligible to serve as commissioners-in-charge who reside in the ward is insufficient to provide a commissioner-in-charge for each precinct, the parish board of election supervisors shall select a qualified person on the list within the parish. If the number of persons eligible to serve as commissioner-in-charge within the parish is insufficient to provide a commissioner-in-charge for each precinct, the parish board of election supervisors shall appoint sufficient additional persons who have attended a general course of instruction for commissioners and have received a certificate of instruction within the preceding year to provide a commissioner-in-charge for each precinct in each ward.

(6) The parish board of election supervisors may opt to select the commissioner-in-charge for any precinct from the lists of all persons qualified to serve as a commissioner-in-charge in the entire parish without utilizing the selection process set forth in Paragraphs (2) through (5) of this Subsection. The parish board of election supervisors must vote unanimously to make such a selection.

(7) Any person on the list of qualified persons furnished by the clerk who is not chosen as a commissioner-in-charge shall be eligible to serve as a commissioner.

(8) After the commissioners-in-charge are selected, the parish board of election supervisors shall compile a list containing the name, social security number, party affiliation, and mailing address of each and the clerk of court shall enter the list in the state voter registration computer system.

C. Commission. Immediately after the commissioners-in-charge are selected, the parish board of election supervisors shall issue a commission to each commissioner-in-charge.

D. Term of office. A commissioner-in-charge shall serve a term of office of one year, commencing on the third Monday in January of the year of selection, provided that the commissioner-in-charge remains on the list of certified commissioners during his term of office.

E.(1) Removal. The parish board of election supervisors may remove any commissioner-in-charge for cause.

(2) Disqualification. Upon a finding by the parish board of election supervisors that a commissioner-in-charge has performed his duties in a negligent manner, after appropriate hearing and opportunity for the commissioner-in-charge to be heard, the board shall disqualify him from service as a commissioner-in-charge. Such disqualification shall continue until the commissioner-in-charge has been recertified as having again attended the entirety of the course of instruction for commissioners-in-charge conducted pursuant to R.S. 18:433(A). Performance of duties in a negligent manner shall include failure to perform any of the duties of commissioner-in-charge or performance of any of the duties of commissioner-in-charge incorrectly.

F. Vacancy. A vacancy in office caused by the removal for cause, death, disqualification, or resignation of a commissioner-in-charge shall be filled for the remainder of the unexpired term of office in the same manner as the original appointment.

G. Replacement. (1) Except as provided in Subsection H of this Section, if it becomes certain that a commissioner-in-charge will not be able to serve for a primary election, or if a commissioner-in-charge fails to attend a course of instruction held immediately prior to a primary election as provided in R.S. 18:431(B), the parish board of election supervisors shall select a replacement commissioner-in-charge who shall serve for both the primary and general elections. Except as provided in Subsection H of this Section, if it becomes certain that a commissioner-in-charge will not be able to serve for a general election, or if a commissioner-in-charge fails to attend the course of instruction held prior to a general election, the parish board of election supervisors shall select a replacement commissioner-in-charge who shall serve for the general election.

(2) The selection of a replacement commissioner-in-charge as required by Paragraph (1) of this Subsection shall be made promptly upon receipt by the board of the list prepared by the clerk of court of all persons who have successfully completed the course of instruction for a particular election. The replacement commissioner-in-charge shall be selected at random from the following categories in the order of priority listed:

(a) A commissioner or alternate commissioner who has received a certificate of instruction from a course of instruction for commissioners-in-charge and who has successfully completed the course of instruction held immediately prior to the particular election, or, if none,

(b) A commissioner who has received a certificate of instruction from a general course of instruction for commissioners and who has successfully completed the course of instruction held immediately prior to the particular election, or, if none,

(c) An alternate commissioner who has received a certificate of instruction from a general course of instruction for commissioners and who has successfully completed the course of instruction held immediately prior to the particular election.

H. Replacement. (1) If a commissioner-in-charge fails to appear at the polling place at least thirty minutes before the time when the polls are to open on election day, the commissioners in attendance at the polling place shall immediately notify the clerk of court of the absence. Immediately upon receipt of the notice, the clerk of court shall select a replacement commissioner-in-charge for that precinct. Subject to the provisions of Subsection G of this Section, a replacement commissioner-in-charge selected for a primary election also shall serve for the general election. The replacement commissioner-in-charge shall be selected from the following categories in the order of priority listed:

(a) A commissioner serving at the polling place who has attended a course of instruction for commissioners-in-charge and the course of instruction for the particular election.

(b) A person who has attended both a course of instruction for commissioners-in-charge and the course of instruction for the particular election.

(c) A commissioner serving at the polls who has attended the course of instruction for the particular election.

(d) An alternate commissioner serving at the polls who has attended a course of instruction for the particular election.

(2) A commissioner-in-charge who fails to appear at the polling place at least thirty minutes before the opening of the polls on election day is disqualified for the remainder of his term unless he establishes to the satisfaction of the parish board of election supervisors that his absence was for just cause.

I. The president, or in his absence or inability the secretary, of the parish board of election supervisors shall promptly issue a commission to a replacement commissioner-in-charge selected under the provisions of Subsection G or H of this Section. The commissioners present at the polling place shall administer the constitutional oath or affirmation to the replacement commissioners-in-charge.

J. A replacement commissioner-in-charge selected under the provisions of Subsection F, G, or H of this Section shall exercise the same powers, duties, and functions and shall receive the compensation of a commissioner-in-charge.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 471, §1; Acts 1979, No. 229, §1, eff. Jan. 1, 1980; Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1985, No. 754, §1; Acts 1986, No. 669, §1; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1988, No. 374, §1, eff. Jan. 1, 1989; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 363, §1; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2009, No. 369, §§1, 3; Acts 2010, No. 570, §1, eff. Jan. 1, 2011; Acts 2013, No. 383, §1, eff. June 18, 2013; Acts 2014, No. 60, §1, eff. May 16, 2014.



RS 18:434 - Commissioners and alternate commissioners; selection; commission; disqualification; replacement

§434. Commissioners and alternate commissioners; selection; commission; disqualification; replacement

A. Time and place of selection. (1) The parish board of election supervisors shall meet at 10:00 a.m. on the twenty-ninth day before a primary election to select the commissioners and alternate commissioners for each precinct. The meeting shall be open to the public. The board shall have previously posted a notice on the front courthouse door designating the location within the courthouse where the meeting is to be held.

(2) The board shall publish at least one notice, in the official journal of the parish, of the date, time, and location of the meeting herein required. The notice shall be published at least five days prior to the date of the meeting.

B. Method of selection. The number of commissioners required for each precinct for the election and the same number of alternate commissioners shall be selected for each precinct from the certified list furnished by the parish board as required in R.S. 18:431(A)(4) in the following manner:

(1) The names of all the qualified commissioners for each precinct shall be compiled on one list, in alphabetical order according to surnames, and numbered consecutively from first to last.

(2) The parish board of election supervisors shall select a person to conduct the drawing.

(3) A ball made of plastic or a similar material with a number corresponding to each of the numbers on the compiled list of proposed commissioners for a precinct shall be placed in a receptacle and thoroughly mixed. The members of the parish board of election supervisors may participate in the mixing.

(4) The person conducting the drawing shall draw the same number of balls as the number of commissioners required to serve the precinct at the election from the receptacle and shall announce and publicly display the number on each ball as it is drawn. Each person whose number on the compiled list of commissioners corresponds with the number on a ball drawn from the receptacle shall be a commissioner for the precinct unless he has already been selected as the commissioner-in-charge for the precinct.

(5) If one of the persons selected already has been selected as the commissioner-in-charge, the ball drawn for that person shall be set aside, and the drawing shall continue until a person not previously selected as the commissioner-in-charge is selected.

(6) The parish board of election supervisors may opt to select one of the commissioners needed in each precinct from the lists of all persons qualified to serve as a commissioner in the entire parish, without utilizing the selection process set forth in Paragraphs (2) through (5) of this Subsection. The parish board of election supervisors must vote unanimously for each precinct for which it makes such a selection.

(7) When the appropriate number of commissioners have been selected, as provided in Paragraphs (4), (5), and (6) of this Subsection, the person conducting the drawing shall determine if each political party recognized pursuant to R.S. 18:441(C) having one or more local or municipal candidates on the ballot to be voted on in the precinct is represented by at least one commissioner. If none, one ball shall be set aside for each political party recognized pursuant to R.S. 18:441(C) thus still to be represented, beginning with the last ball drawn for a person affiliated with a political party recognized pursuant to R.S. 18:441(C) that has more than one commissioner at the precinct. The drawing shall continue until one of the persons affiliated with each of such political parties is selected, unless there are no remaining certified commissioners in the parish to represent such political parties.

(8) After the appropriate number of commissioners have been selected for each of the precincts in an election, the person conducting the selection shall select the alternate commissioners by drawing additional balls from the receptacle for each of the precincts and shall announce and publicly display the number on each ball as it is drawn. Each person whose number on the compiled list of qualified commissioners corresponds with the number on a ball drawn from the receptacle shall be an alternate commissioner for the precinct for which selected unless he already has been selected as the commissioner-in-charge for the precinct, in which event the ball drawn for that person shall be set aside and the drawing shall continue until a person not previously selected as the commissioner-in-charge for the precinct is selected.

(9) The drawing shall continue in this manner until the appropriate number of commissioners and alternate commissioners have been selected for each precinct in each parish. However, if there are not enough qualified commissioners to select the appropriate number of commissioners and alternate commissioners for each precinct, the parish board of election supervisors shall select a person to serve as a commissioner or an alternate commissioner from the list containing the names of persons within that ward who have received certificates of instruction from the clerk of court pursuant to R.S. 18:431(A)(1). If no person on that list is available to serve as a commissioner or alternate commissioner, the parish board of election supervisors shall select any person within the parish who has received a certificate of instruction from the clerk of court pursuant to R.S. 18:431(A)(1).

C. Commission. Once the commissioners and alternate commissioners are selected for a primary and general election, the parish board of election supervisors shall immediately:

(1) Issue a commission to each person who was selected as a commissioner together with a written notice stating the time, date, and place of the course of instruction to be held before the election.

(2) Issue a commission to each person who was selected as an alternate commissioner, together with a written notice stating the time, date, and place of the course of instruction to be held before the election and a written notice stating that an alternate commissioner who does not replace an absent or unqualified commissioner may serve as a watcher in the primary and general elections if his name is included on a timely filed list of watchers.

D. Replacement of a commissioner. (1) If prior to the day of the election a commissioner notifies the parish board of election supervisors that he is unable to serve as commissioner, the parish board of election supervisors shall select an alternate commissioner to serve in place of the absent commissioner. An alternate commissioner who replaces an absent commissioner in a primary election shall replace the absent commissioner in the general election. If there are no alternate commissioners or an insufficient number of alternate commissioners available, the parish board of election supervisors shall select a person to serve as commissioner from the list containing the names of persons within that ward who have received certificates of instruction from the clerk of court pursuant to R.S. 18:431(A)(1). If no person on that list is available to serve as commissioner, the parish board of election supervisors shall select any person within the parish who has received a certificate of instruction from the clerk of court pursuant to R.S. 18:431(A)(1). If there is no such qualified person available, the parish board of election supervisors shall select a watcher.

(2) If a commissioner fails to appear at the polling place at least thirty minutes before the time when the polls are to open on election day, or if a commissioner is selected as commissioner-in-charge, the commissioner-in-charge shall select an alternate commissioner to serve in place of the absent commissioner. An alternate commissioner who replaces an absent commissioner in a primary election shall replace the absent commissioner in the general election. If there are no alternate commissioners or an insufficient number of alternate commissioners available, the commissioner-in-charge shall select a person to serve as commissioner from the list containing the names of those who have received certificates of instruction that was furnished him by the parish board of election supervisors pursuant to R.S. 18:431(A)(5). If no person on that list is available to serve as commissioner, the commissioner-in-charge shall select any person present at the polls who possesses the qualifications of a commissioner as set forth in R.S. 18:425(B). If there is no such qualified person available, the commissioner-in-charge shall select a watcher.

(3) If by 8:00 a.m. on the day of the election the commissioner-in-charge has been unable to replace a commissioner pursuant to this Subsection, any replacement thereafter made shall require the approval of the clerk of court.

E. Disqualification. (1) A commissioner who fails to appear at the polling place at least thirty minutes before the opening of the polls on election day is disqualified from serving as such in the next primary and general elections held in the ward where he is registered to vote unless he establishes to the satisfaction of the parish board of election supervisors that his absence was for just cause.

(2) Upon a finding by the parish board of election supervisors that a certified commissioner has performed his duties in a negligent manner, after appropriate hearing and opportunity for the commissioner to be heard, the board shall disqualify the commissioner from service as a commissioner. Such disqualification shall continue until the commissioner has been recertified as having again attended the course of instruction for commissioners conducted pursuant to R.S. 18:431(A) and as having achieved a satisfactory score on the test prepared by the secretary of state for that course of instruction. Performance of duties in a negligent manner shall include failure to perform any of the duties of commissioner or performance of any of the duties of commissioner incorrectly.

F. Removal for cause. Any commissioner selected under the provisions of R.S. 18:434 may be removed for cause by the parish board of election supervisors at any time after his selection and before the closing of the polls on election day. Any commissioner removed for cause under the provisions of this Subsection shall not serve as a commissioner in any election for twelve months after his removal.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 471, §1; Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1984, No. 672, §1; Acts 1986, No. 669, §1; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1988, No. 374, §1, eff. Jan. 1, 1989; Acts 1988, No. 907, §1, eff. Jan. 1, 1989; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1991, No. 201, §1, July 2, 1991; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2001, No. 363, §1; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2006, No. 403, §1, eff. June 15, 2006; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2007, No. 240, §1; Acts 2010, No. 570, §1, eff. Jan. 1, 2011.



RS 18:435 - Watchers; appointment and commission

§435. Watchers; appointment and commission

A.(1)(a) Each candidate is entitled to have one watcher at every precinct on election day where the office he seeks is voted on in a primary or general election. The candidate or his authorized representative shall file one list of watchers on a form provided by the secretary of state or on a form which contains the same information as required by the form provided by the secretary of state. When a candidate's list of watchers is filed by the candidate's authorized representative, a letter of authorization from the candidate shall accompany the list of watchers; however, the list of watchers shall be signed by the candidate.

(b) In the case of a presidential election, each slate of candidates for presidential elector is entitled to have one watcher at every precinct. The state central committee of each recognized political party shall be responsible for filing the list of watchers for its slate of candidates for presidential elector, and the list of watchers shall be signed by the chairman of the state central committee. The list of watchers for an independent or other party slate of candidates for presidential elector shall be signed and filed by any person so authorized by the presidential candidate supported by the slate of electors. A letter of authorization from the presidential candidate, or an authorized agent of his campaign, shall accompany the list of watchers.

(2) In addition to the watchers provided for in Paragraph (1), each candidate may designate one watcher as a "super watcher" who shall have the qualifications, powers, and duties of watchers provided for by R.S. 18:427 and who shall be admitted as a watcher in every precinct in the designated parish where the office the candidate seeks is on the ballot in the primary and general election. The selection of the super watcher shall be made in the same manner as for watchers set forth in this Section.

(3) Any person who is supporting or opposing a proposition or question to be submitted to the voters or supporting or opposing the recall of a public officer and who has filed a report required by R.S. 18:1486 for such election is entitled to have one watcher at every precinct where the issue he seeks to influence is voted on in an election. For the purposes of this Subsection, "person" means any individual, partnership, association, labor union, political committee, corporation, or other legal entity, including its subsidiaries.

(4) The commissioners shall regulate the number of watchers inside the polling place as provided in R.S. 18:427.

B.(1)(a) A list of watchers shall be filed with the clerk of court by hand delivery, facsimile, mail, or commercial courier before 4:30 p.m. on the tenth day before the primary or general election; however, if the tenth day before the primary or general election falls on a Saturday, Sunday, or other legal holiday, the list shall be filed on the next day which is not a Saturday, Sunday, or other legal holiday. For purposes of this Paragraph, "commercial courier" shall have the same meaning as provided in R.S. 13:3204(D).

(b) A list of watchers submitted by a candidate for the primary election may be used for the general election only if the candidate notifies the clerk of court in writing by 4:30 p.m. on the tenth day before the general election that he wants to use the same list of watchers.

(2) Except for a candidate or recognized political party filing for a slate of candidates for presidential elector, any person filing a list of watchers must attach a certified statement that the report required by R.S. 18:1486 has been filed with the supervisory committee in compliance with the Campaign Finance Disclosure Act.

(3) A list of watchers shall contain only one watcher and one alternate watcher for each precinct where the candidate or person submitting the list is entitled to have a watcher. The list shall be typed or legibly written, and it shall contain the name and mailing address of each watcher and alternate watcher, and a designation of the precinct where he is to serve.

C. The parish board of election supervisors shall promptly issue a commission to each watcher named on a timely filed list of watchers. A person shall not be commissioned as a watcher if he has been appointed as a commissioner-in-charge or selected as a commissioner in the same election. A person selected as an alternate commissioner may be commissioned as a watcher. However, if the alternate commissioner must replace an absent or unqualified commissioner, he shall not serve as a watcher in the same election and his commission as a watcher shall be deemed void. Prior to the opening of the polls on election day, the parish board of election supervisors shall deliver to each precinct a list of the watchers and alternate watchers who are entitled to serve at the election. The list shall specify the precinct or precincts for which each watcher is eligible to serve. A watcher must present his commission to the commissioner-in-charge of the precinct for which he is eligible to serve prior to serving at the polling place.

D. A candidate, or person as defined in Subsection A of this Section, shall be entitled to have both a watcher and an alternate watcher serve at the same precinct on election day. However, the watcher and alternate watcher may not serve at the same time.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 471, §1; Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1985, No. 58, §1; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1991, No. 201, §1, eff. July 2, 1991; Acts 1993, No. 317, §1, eff. Jan. 1, 1994; Acts 1999, No. 697, §1, eff. Jan. 1, 2000; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2003, No. 1220, §1, eff. Jan. 1, 2004; Acts 2004, No. 526, §2, eff. June 25, 2004; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2007, No. 240, §1; Acts 2010, No. 570, §1, eff. Jan. 1, 2011; Acts 2010, No. 759, §1, eff. Jan. 1, 2011; Acts 2012, No. 138, §1, eff. May 14, 2012; Acts 2014, No. 60, §1, eff. May 16, 2014; Acts 2015, No. 307, §1, eff. June 29, 2015.



RS 18:436 - Election officials at certain special elections

§436. Election officials at certain special elections

A. When a special primary election to fill a vacancy or an anticipated vacancy in elective public office is called to be held at the same time as a previously scheduled general election, or if a previously scheduled election is delayed for any reason, the commissioners who were selected to serve at the previously scheduled primary and general election also shall be the commissioners for the special primary and general elections and any such delayed primary or general election, and the compensation for each shall be only that amount provided for in R.S. 18:426.1 for a day of service as a commissioner or commissioner-in-charge. Each candidate to be voted on in the special primary election or delayed primary election may appoint one watcher for each precinct in which that candidate is to be voted on. Notwithstanding the provisions of R.S. 18:427(C) or of any other law to the contrary, the watchers so appointed shall be allowed to remain in the polling place at all times.

B. When a special general election to fill a vacancy or an anticipated vacancy in elective public office is called to be held at the same time as a previously scheduled primary election, the commissioners who were selected to serve at the special primary election for which the special general election is to be held shall also be the commissioners for both the previously scheduled primary and general elections. In such case the compensation for each shall be only that amount provided for in R.S. 18:426.1 for a day of service as a commissioner or commissioner-in-charge.

Added by Acts 1980, No. 792, §1, eff. Jan. 1, 1981. Amended by Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2007, No. 240, §1; Acts 2010, No. 570, §1, eff. Jan. 1, 2011.



RS 18:441 - Recognition

PART III. POLITICAL PARTIES

§441. Recognition

A. A political party shall be recognized in this state pursuant to the provisions of Subsection B or C of this Section.

B.(1) A political party shall be recognized if ninety days prior to the opening of the qualifying period for any election at least one thousand registered voters in the state are registered as being affiliated with such political party; such political party has filed a notarized registration statement as described in Paragraph (2) of this Subsection with the secretary of state; and the political party has paid a registration fee of one thousand dollars to the secretary of state upon filing the registration statement. The political party designation of a candidate shall not be listed on the ballot unless the political party was recognized prior to the close of qualifying for the office the candidate is seeking.

(2) The registration statement filed with the secretary of state by a political party shall be sworn to by an officer of the party, notarized, and shall include the following information:

(a) The name of the political party.

(b) The mailing address of the party within the state of Louisiana.

(c) If the party is affiliated with a national political party, the name of the national party and the address of its national headquarters.

(d) The names, addresses, and official titles of the party's state officers in Louisiana.

(e) A copy of the party's emblem, if any.

(f) Copies of the state party's charter or constitution, its governing bylaws, rules, and regulations.

(3) No registration statement of a political party shall be accepted by the secretary of state, if the secretary of state finds any of the following defects:

(a) The name of the party is identical to or deceptively similar to the name of any other existing political party.

(b) The name of the party is deliberately misleading or fraudulent in any respect.

(c) An emblem submitted by the party is deceptively similar to an emblem or trademark of any other existing political party.

(4) Repealed by Acts. 2014, No. 152, §1, and Acts 2014, No. 594, §1. eff. Jan. 1, 2015.

(5) Any person aggrieved by the filing of a registration statement pursuant to Paragraph (2) of this Subsection alleged to be false, fraudulent, deceptive, substantially misleading, or otherwise prohibited by Paragraph (3) of this Subsection may, within two years of such filing, object to the filing in writing to the secretary of state. The secretary of state, upon determination that the registration statement is defective, shall declare such registration statement null and void, and such political party shall no longer be considered as recognized.

(6) A political party that has been recognized pursuant to the provisions of this Subsection shall cease to be a recognized political party if no registered member of the party qualifies as a candidate in a primary election for any period of four consecutive years.

(7) The secretary of state shall promulgate and adopt rules as necessary to effectuate the provisions and purposes of this Section. Any act or omission of the secretary of state in the implementation of the provisions of this Subsection shall be reviewable upon filing a petition for judicial review in the Nineteenth Judicial District Court.

C.(1) A political party shall be recognized if any one candidate of the political party for presidential elector received at least five percent of the votes cast in this state for presidential electors in the last presidential election, or if any one candidate of the political party for any statewide office received at least five percent of the votes cast for the statewide office in any primary or general election.

(2) A political party that has received recognition pursuant to the provisions of Paragraph (1) of this Subsection shall no longer be recognized if, within any period of four consecutive years, the party no longer complies with the provisions of Paragraph (1) of this Subsection.

D.(1) A political party that has received recognition pursuant to Subsection B of this Section shall not be entitled to representation on a parish board of election supervisors, nor shall such party be subject to the provisions of R.S. 18:443 through 446, unless at least five percent of the registered voters in the state are registered as being affiliated with such political party. A political party that has been recognized pursuant to Paragraph (C)(1) of this Section shall not be entitled to representation on a parish board of election supervisors nor be subject to the provisions of R.S. 18:443 through 446 unless such candidate as provided for in Paragraph (C)(1) of this Section received at least ten percent of the votes cast for such office in the most recent election in which a candidate for such party received the number of votes as specified in Paragraph (C)(1) of Section.

(2) Any political party recognized pursuant to Paragraph (B)(1) of this Section shall not be considered to be a recognized political party pursuant to R.S. 18:1505.2(H).

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2004, No. 889, §1, eff. Jan. 1, 2005; Acts 2006, No. 403, §1, eff. June 15, 2006; Acts 2014, No. 152, §1, eff. Jan. 1, 2015; Acts 2014, No. 594, §1, eff. Jan. 1, 2015.



RS 18:442 - Organization

§442. Organization

A recognized political party shall be controlled and directed by one state central committee and a parish executive committee for each parish.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:443 - State central committee

§443. State central committee

A. A member of the state central committee of a recognized political party shall meet the qualifications established by the rules and regulations of the state central committee of that recognized political party.

B.(1) All members of the state central committee of a recognized political party shall be elected every four years at the same time as the presidential preference primary election. The term of office shall not extend for a period beyond the time for which the member was elected. Notwithstanding this provision, members elected in 1991 shall serve until their successors are chosen.

(2) Candidates for membership on the state central committee of a recognized political party shall qualify for office pursuant to the provisions of Chapter 5 of this Title.

(3) If the number of candidates who qualified for office exceeds the number of candidates to be elected for that office, the candidate who receives the greater number of votes cast shall be elected. If two or more offices of the same character are to be filled, each candidate who received the greater number of votes cast, as compared with the number of votes cast for each other candidate, is elected until all offices are filled. If two or more candidates receive the same number of votes, and as a result thereof, the number of candidates who would otherwise be elected exceed the number of remaining offices, the offices shall be filled by a public drawing of lots among such candidates conducted by the state central committee at its organizational meeting held pursuant to Subsection C hereof.

(4) If, after the close of the qualifying period, the number of candidates for an office for membership on the committee does not exceed the number of persons to be elected to the office, the candidates for that office, or those remaining after the death or withdrawal of one or more candidates, are declared elected by the people, and their names shall not appear on the ballot.

C. The newly-elected members of the state central committee of a recognized political party shall meet at the state capitol, shall take office, and shall organize the committee within forty days following their election. A majority of the newly-elected members of the committee shall constitute a quorum. No member shall exercise the proxy votes of more than three other members at any meeting. A member shall not vote by proxy at more than two consecutive meetings. No member shall exercise the proxy vote of a member who does not reside in the same congressional district as the member who exercises the proxy vote.

D. At the first meeting of the state central committee of a recognized political party, the newly-elected members of the committee shall elect the officers provided for by the rules and regulations of the committee.

E. The state central committee of a recognized political party may adopt rules and regulations for its government that are not inconsistent with the laws of this state, and it may create any committee it deems necessary. Rules and regulations establishing or changing the qualifications for membership on the state central committee or parish executive committees of a recognized political party shall be filed with the secretary of state within ten days after their adoption and shall be published by the state central committee in the Louisiana Register.

F. A vacancy occurs in the membership of the state central committee of a recognized political party when a member dies or no longer meets the qualifications for membership on the state central committee, or no one qualifies and is elected to succeed a member whose four-year term has expired. A vacancy in the membership of a state central committee shall be filled for the remainder of the unexpired term by a member appointed by the chairman of the state central committee.

G. REPEALED BY ACTS 1982, NO. 672, §5, eff. Jan. 14, 1984.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 523, §1, eff. Jan. 1, 1978; Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1981, No. 513, §1, eff. July 19, 1981; Acts 1982, No. 672, §1, eff. July 22, 1982; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1984, No. 672, §1; Acts 1985, No. 50, §1; Acts 1986, No. 1030, §1; Acts 1987, No. 119, §1, eff. June 18, 1987; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1995, No. 300, §1, eff. June 15, 1995.



RS 18:443.1 - State central committee; composition and apportionment

§443.1. State central committee; composition and apportionment

A.(1) The membership of the state central committee of a recognized political party shall be composed of two hundred ten members.

(2) Two members shall be elected from each of the districts from which members of the House of Representatives of the legislature are elected.

(3) Each office for membership on the state central committee shall constitute a separate and distinct office. For the purpose of nomination and election to office, the offices within a district shall be designated alphabetically as Office "A" and Office "B". Office "A" shall be the designated seat for all female candidates for that district. Office "B" shall be the designated seat for all male candidates for that district. Each office within a district shall be arranged separately on the ballot and shall be designated as Office "A" and Office "B". The electors of the district who are qualified to vote for members of the particular state central committee shall elect one member to the state central committee from among the candidates for each office. The successor to any member shall hold the same office as his predecessor.

B. The membership of the state central committee of a recognized political party with which thirty percent or less of the registered voters in the state are affiliated shall be composed and apportioned as provided in R.S. 18:443.2.

Added by Acts 1982, No. 672, §2, eff. July 22, 1982; Acts 1985, No. 49, §1; Acts 1987, No. 119, §1, eff. June 18, 1987; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 2003, No. 910, §1, eff. July 1, 2003; Acts 2004, No. 526, §1, eff. Jan. 1, 2005.

NOTE: SEE ACTS 1987, NO. 119, §§2, 3 & 4.



RS 18:443.2 - State central committee of a recognized political party with thirty percent or less voter registration; election; composition and apportionment

§443.2. State central committee of a recognized political party with thirty percent or less voter registration; election; composition and apportionment

Notwithstanding any provision of law to the contrary, a state central committee of a recognized political party with which thirty percent or less of the registered voters in the state are affiliated on the day of the close of registration for the gubernatorial general election shall be established, composed, apportioned, and elected as follows:

(1) All members of any such state central committee shall meet the qualifications established by the rules and regulations of the state central committee of that recognized political party.

(2)(a)(i) A governor who is affiliated with any such recognized political party, or his designee, shall be a member of such state central committee, with all the rights and privileges of an elected member of such committee. Each member of the United States Congress from this state who is affiliated with any such recognized political party shall be a member of such state central committee, with all the rights and privileges of an elected member of such committee.

(ii) Except as otherwise provided in this Subparagraph, all members of any such state central committee shall be elected at the same time as the presidential preference primary election. The term of office shall not extend for a period beyond the time for which the member was elected. Notwithstanding this provision, members elected in 1992 shall serve until noon on the second Saturday following the statewide presidential general election in 1996. Members elected in 1996 shall serve from noon on the second Saturday following the statewide presidential general election in 1996 until noon on the second Saturday following the presidential preference primary in 2000, thereafter members shall serve a four-year term.

(b) Candidates for membership on any such state central committee shall qualify for office pursuant to the provisions of Chapter 5 of this Title.

(c) If the number of candidates who qualified for office exceeds the number of candidates to be elected for that office, the candidate who receives the greater number of votes cast shall be elected. If two or more offices of the same character are to be filled, each candidate who received the greater number of votes cast, as compared with the number of votes cast for each other candidate, is elected until all offices are filled. If two or more candidates receive the same number of votes, and as a result thereof, the number of candidates who would otherwise be elected exceed the number of remaining offices, the offices shall be filled by a public drawing of lots among such candidates conducted by the state central committee at its organizational meeting held pursuant to Paragraph (3) hereof.

(d) If, after the close of the qualifying period, the number of candidates for an office for membership on the committee does not exceed the number of persons to be elected to the office, the candidates for that office, or those remaining after the death or withdrawal of one or more candidates, are declared elected by the people, and their names shall not appear on the ballot.

(3) The members who serve pursuant to Item (2)(a)(i) of this Section and the newly elected members of any such state central committee shall meet at the state capitol, shall take office, and shall organize the committee at noon on the second Saturday following the election of the newly elected members. A majority of the total of the members who serve pursuant to Item (2)(a)(i) of this Section and the newly elected members of the committee shall constitute a quorum. No member shall exercise the proxy votes of more than three other members at any meeting. A member of such state central committee may be present in person or by proxy. Proxies may be exercised in compliance with rules and regulations adopted by the state central committee.

(4) At the first meeting of any such state central committee, the members of the committee shall elect the officers provided for by the rules and regulations of the committee.

(5) A state central committee may adopt rules and regulations for its government that are not inconsistent with the laws of this state, and it may create any committee it deems necessary. The members of such a state central committee who serve on the committee pursuant to Item (2)(a)(i) of this Section shall serve with all rights and privileges on any executive committee or other committee which may be created by such a state central committee the purpose of which is to be responsible for the operations of such recognized political party. Rules and regulations establishing or changing the qualifications for membership on the state central committee or parish executive committees of such recognized political party shall be filed with the secretary of state within ten days after adoption and shall be published by such state central committee in the Louisiana Register.

(6) A vacancy occurs in the membership of any such state central committee when an elected member dies or no longer meets the qualifications for membership on the state central committee, or no one qualifies and is elected to succeed a member whose four-year term has expired. Any such vacancy in the membership of a state central committee shall be filled for the remainder of the unexpired term by a member appointed by the state central committee.

(7) A state central committee shall adopt a plan to provide for the number of members of such committee and the apportionment thereof, and such plan shall be effective if the committee files a copy of the plan with the secretary of state not later than the ninetieth day prior to the opening of qualifying for the election of the members of such state central committee. If a state central committee does not adopt and file a plan as provided herein, the membership of such state central committee shall be composed of one hundred forty-four members with one member elected from each of the districts from which members of the House of Representatives and the Senate of the Legislature are elected.

Acts 1987, No. 119, §1, eff. June 18, 1987; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1991, No. 201, §4, eff. Nov. 1, 1991; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1997, No. 469, §1; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2003, No. 910, §1, eff. July 1, 2003; Acts 2008, No. 136, §1, eff. June 6, 2008.



RS 18:444 - Parish executive committees

§444. Parish executive committees

A. Qualifications of members. A member of a parish executive committee of a recognized political party shall meet the qualifications established by the rules and regulations of the state central committee of that recognized political party. The qualifications for membership on parish executive committees of a recognized political party shall be uniform throughout the state.

B. Election and term. (1) Members of a parish executive committee of a recognized political party shall be elected every four years at the same time as the presidential preference primary election. The term of office shall not extend beyond the time for which the member was elected. Notwithstanding this provision, members elected in 1991 shall serve until their successors are chosen.

(2) Repealed by Acts 1995, No. 300, §1, eff. June 15, 1995.

(3) Candidates for membership on a parish executive committee of a recognized political party shall qualify for office pursuant to the provisions of Chapter 5 of this Title.

(4)(a) If the number of candidates who qualified for office exceeds the number of candidates to be elected for that office, the candidate who receives the greater number of votes cast shall be elected. If two or more offices of the same character are to be filled, each candidate who received the greater number of votes cast, as compared with the number of votes cast for each other candidate, is elected until all offices are filled. If two or more candidates receive the same number of votes, and as a result thereof, the number of candidates who would otherwise be elected exceed the number of remaining offices, the offices shall be filled by a public drawing of lots among such candidates conducted by a parish executive committee at its organizational meeting held pursuant to Subsection C hereof.

(b) If, after the close of the qualifying period, the number of candidates for membership on a political party committee does not exceed the number of members to be elected to the committee, the candidates for membership on that political party committee, or those remaining after the death or withdrawal of one or more candidates, are declared elected by the people, and their names shall not appear on the ballot.

C. Meetings. (1) The newly-elected members of the parish executive committee of a recognized political party shall meet at the parish courthouse, shall take office, and organize the committee within forty days after their election. A majority of the newly-elected members of the parish executive committee shall constitute a quorum for the purpose of organizing and filling any vacancies which may exist due to death, ineligibility, or failure to fill a vacancy by election.

(2) Proxy voting. A member of a parish executive committee may vote by written proxy subject to the following conditions:

(a) A member shall not vote by proxy at more than two consecutive meetings.

(b) A member shall exercise the proxy votes of no more than two other members at any time.

D. Officers. At the first meeting of the parish executive committee of a recognized political party, the newly-elected members of the committee shall elect the officers provided for by the rules and regulations of the state central committee of that political party, which shall be uniform for all parish executive committees. The chairman of each parish executive committee shall submit the name of each officer to the secretary of state within five business days of the election of the officers and shall submit any change in the officers to the secretary of state within five business days of the change.

E. Powers of the committee. The parish executive committee of a recognized political party may adopt rules and regulations for its government that are not inconsistent with the laws of this state or the rules and regulations of the state central committee, and it may create any committee it deems necessary. The rules and regulations of the parish executive committee of a recognized political party shall be filed with the clerk of court within ten days after their adoption. In parishes which have a civil and a criminal district court, the rules and regulations of a parish executive committee shall be filed with the clerk of the criminal district court.

F. Vacancies. (1) A vacancy occurs in the membership of a parish executive committee of a recognized political party when a member dies or no longer meets the qualifications for membership on the committee, or no person qualifies and is elected to succeed a member whose four-year term has expired.

(2)(a) A vacancy in the membership of a parish executive committee shall be filled by any qualified resident of the parish appointed by the parish executive committee for a vacancy in an at-large position.

(b) A vacancy in the membership left by a representative of a district shall be filled by any qualified resident of the district appointed by the parish executive committee. If no qualified resident of the district will accept the membership, the committee may appoint any qualified resident of the parish to fill the vacancy.

G. Composition. In each parish, except Orleans and Jefferson parishes, the parish executive committee of a recognized political party shall be composed of five members-at-large and as many members as there are members of the parish governing authority. The members-at-large shall be elected from the entire parish, while the additional members shall be elected, one each, from the districts or wards from which the members of the parish governing authority are elected. In Orleans Parish, the parish executive committee of a recognized political party shall be composed of fourteen members elected from each councilmanic district. In Jefferson Parish, the parish executive committee of a recognized political party shall be composed of five members elected from each councilmanic district and ten members elected at large from the entire parish.

H. Removal. (1) An elected member of the parish executive committee is subject to removal from office when one of the following occurs:

(a) A member establishes residence outside of the parish.

(b) A member is convicted of a felony.

(c) A member changes his official party registration.

(2) When a member of a parish executive committee commits any of the grounds for removal set forth in this Subsection, the parish executive committee shall schedule a hearing to review all available information on the incident. The parish executive committee shall provide a ten-day written notice to the member prior to conducting said hearing. Removal of the member, after completion of the hearing by the committee, shall be by a two-thirds vote of a majority of the members of the parish executive committee at a regularly scheduled meeting. A vacancy in the membership of the parish executive committee created by the removal shall be filled by appointment by the parish executive committee at its next regularly scheduled meeting.

I. Party with thirty percent or fewer of registered voters.

(1) Notwithstanding any provision of law to the contrary, beginning in 1988, members of a parish executive committee of a recognized political party with which thirty percent or less of the registered voters of the state are affiliated, except those for Orleans Parish, shall be elected every four years at the same time as the presidential preference primary election. The term of office shall not extend beyond the time for which the member was elected.

(2) Beginning in 1992, members of a parish executive committee of a recognized political party with which thirty percent or less of the registered voters are affiliated in Orleans Parish shall be elected every four years at the same time as the presidential preference primary election. The terms for which members of such parish executive committee were elected in 1986 are extended until the members are elected at the 1992 presidential preference primary election and take office.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 477, §1, eff. Jan. 1, 1978; Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1982, No. 672, §1, eff. July 22, 1982; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1984, No. 672, §1; Acts 1986, No. 391, §1; Acts 1986, No. 1019, §1; Acts 1986, No. 1030, §1; Acts 1987, No. 119, §1, eff. June 18, 1987; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1992, No. 800, §1; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 1993, No. 968, §1; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 2001, No. 171, §1; Acts 2003, No. 910, §1, eff. July 1, 2003; Acts 2008, No. 287, §1; Acts 2012, No. 758, §1, eff. Jan. 1, 2013; Acts 2016, No. 281, §1, eff. May 31, 2016.



RS 18:445 - Parish executive committees; formation in parishes where no committee has been elected

§445. Parish executive committees; formation in parishes where no committee has been elected

A. Call for formation. (1) In a parish where a parish executive committee of a recognized political party has not been elected, fifteen or more qualified voters who are registered in the parish as being affiliated with the party may petition the chairman of the state central committee of the party to issue a call to the qualified voters who are registered in the parish as being affiliated with the party for a public meeting to elect a parish executive committee. Within thirty days after receipt of the petition, the chairman of the state central committee shall fix a date for the meeting, appoint a temporary chairman and secretary to open the meeting, and issue a call for the public meeting to elect a parish executive committee. The call shall be published three times in the official parish journal or a newspaper of a general circulation in the parish, and the first publication shall be at least twenty-one days before the day fixed for the meeting.

(2) If there is no chairman of the state central committee or if the chairman of the state central committee fails to issue the call within thirty days after receipt of the petition, the signers of the petition may fix the date of the public meeting and issue the call.

(3) For a recognized political party with which more than thirty percent of the registered voters of the state are affiliated, if after such a public meeting is held, no qualified voter who is registered in the parish as being affiliated with the party qualifies as a candidate for any position on the parish executive committee, the chairman of the state central committee may appoint a qualified voter who is registered in the parish to fill any remaining vacancy.

(4) For a recognized political party with which no more than thirty percent of the registered voters of the state are affiliated, if the qualified voters who are registered in the parish as being affiliated with the party fail to petition the chairman of the state central committee to issue a call for the formation of a parish executive committee, the chairman of the state central committee may fix the date of the public meeting, issue the call, and form a parish executive committee.

B. Public meeting. At the public meeting, a majority of the qualified voters who are registered in the parish as being affiliated with the political party who are present at the meeting shall elect a chairman and a secretary to preside over the meeting. The chairman shall conduct the election of the parish executive committee members, who shall be elected by a majority of the qualified voters present at the meeting who are registered as being affiliated with the party and are residents of the parish, ward, or district from which the committee members are elected.

C. Accreditation. Within ten days after the public meeting, a certified copy of the minutes of the meeting shall be filed with the secretary of state, the clerk of the district court, and the chairman of the state central committee of the party. When the copies of the minutes of the public meeting are filed, the parish executive committee shall be accredited by the state central committee of the party, and the members of the parish executive committee shall be vested with all the authority of duly elected committee members.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1993, No. 981, §1; Acts 2003, No. 910, §1, eff. July 1, 2003.



RS 18:445.1 - Political party committees; election

§445.1. Political party committees; election

Notwithstanding any other provision in this Part, if the presidential preference primary is repealed, all elections for members of a state central committee or a parish executive committee of a recognized political party shall occur at the same time as the statewide presidential general election.

Acts 1995, No. 300, §1, eff. June 15, 1995.



RS 18:446 - Candidates for membership on political party committees; method of qualifying for a primary election

§446. Candidates for membership on political party committees; method of qualifying for a primary election

A. Candidates for membership on a political party committee are not classified as local candidates. However, a person who desires to become a candidate for membership on a political party committee shall qualify for a primary election by filing the required qualification papers in the manner provided in Part IV of this Chapter for persons who desire to become local candidates.

B. If the committee membership is voted on throughout an entire parish, the candidates shall qualify in the same manner as candidates for a parochial office; if the committee membership is voted on in a special election district, the candidates shall qualify in the same manner as candidates for a district office; and if the committee membership is voted on in a police jury ward or the equivalent subdivision in parishes which have no police jury wards, the candidates shall qualify in the same manner as candidates for a ward office.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1988, No. 909, §1, eff. Jan. 1, 1989.



RS 18:447 - Parish executive committees; fundraising

§447. Parish executive committees; fundraising

A. A parish executive committee of a political party may accept donations, conduct fundraising activities, and accept funds from such activities for the purpose of funding the operation of the committee, in addition to collecting the fees assessed to candidates pursuant to R.S. 18:464.

B. Funds accepted by a parish executive committee pursuant to this Section may be used only as provided in R.S. 18:464(G) for the use of fees received from candidates.

C. Funds accepted by a parish executive committee pursuant to this Section, and the spending of such funds as authorized in this Section, shall be subject to the reporting requirements set forth in Chapter 11 of this Title, and shall be included in the financial statements provided to the legislative auditor and state central committee pursuant to R.S. 18:464(F).

Acts 2001, No. 229, §1.



RS 18:451 - Qualifications of candidates

PART IV. CANDIDATES

SUBPART A. GENERAL PROVISIONS

§451. Qualifications of candidates

A person who meets the qualifications for the office he seeks may become a candidate and be voted on in a primary or general election if he qualifies as a candidate in the election. Except as otherwise provided by law, a candidate shall possess the qualifications for the office he seeks at the time he qualifies for that office. In the event that the qualifications for an office include a residency or domicile requirement, a candidate shall meet the established length of residency or domicile as of the date of qualifying, notwithstanding any other provision of law to the contrary. No person, whether or not currently registered as a voter with the registrar of voters, shall become a candidate if he is under an order of imprisonment for conviction of a felony.

Acts 1976, No. 697, §1, Jan. 1, 1978. Acts 1984, No. 672, §1; Acts 2001, No. 172, §1.



RS 18:451.1 - Local ordinances affecting the qualifications of candidates

§451.1. Local ordinances affecting the qualifications of candidates

Notwithstanding any other provision of law to the contrary, no ordinance of a local governing authority affecting the qualifications of a candidate for an office shall become effective until such ordinance has been duly adopted, promulgated, and if necessary, has been precleared pursuant to the Voting Rights Act of 1965 and no such ordinance of a local governing authority shall become effective during the period between the opening of the qualifying period and the election of a candidate to such office; however, a local governing authority may provide that such ordinance is effective on a date subsequent to the election of a candidate to such office.

Acts 1997, No. 140, §1; Acts 2003, No. 1022, §1.



RS 18:451.2 - Qualifications of candidates for sheriff, tax assessor, and clerk of court

§451.2. Qualifications of candidates for sheriff, tax assessor, and clerk of court

At the time he files his notice of candidacy, a candidate for sheriff, tax assessor, or clerk of court shall have resided in the state for the preceding two years and shall have been actually domiciled for the preceding year in the parish from which he seeks election. The provisions of this Section shall not affect persons holding office on August 15, 1999.

Acts 1999, No. 1381, §1.



RS 18:451.3 - Displaced persons seeking to qualify; domicile, residence

§451.3. Displaced persons seeking to qualify; domicile, residence

If the qualifications for an office include a residency or domiciliary requirement, any person who is seeking election to such office and who has been involuntarily displaced from his residence or domicile by the effects of a gubernatorially declared state of emergency shall not be considered to have vacated his domicile or residence for purposes of qualifying for and subsequently holding office, unless any of the following is true:

(1) He has established a new domicile.

(2) He has changed his registration to an address outside the voting district in which he seeks election.

(3) One year has passed since the end of the declared state of emergency.

Acts 2006, No. 269, §1, eff. June 8, 2006; Acts 2010, No. 827, §1.



RS 18:452 - Classification of candidates

§452. Classification of candidates

Candidates are classified according to the character of the office they seek and are designated as follows:

(1) State candidates are candidates for offices voted on throughout the state or throughout a congressional district, justice of the supreme court, judge of a court of appeal, and candidates for membership on a state board or commission.

(2) Local candidates are candidates for the state legislature and other district offices not included in Paragraph (1) of this Section; parochial offices, including the office of parish judge; and ward offices.

(3) Municipal candidates are candidates for city, town, and village offices.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:453 - Dual candidacy

§453. Dual candidacy

A. General prohibitions. A person shall not become a candidate in a primary or general election for more than one office unless one of the offices is membership on a political party committee, nor shall a person be a candidate at the same time for two or more different offices to be filled at separate elections.

B. Unexpired and succeeding term of office. A person may become a candidate in a primary or general election for the unexpired and the succeeding term of an office when both terms are to be filled at the same election.

C. Political party committees. A person may become a candidate in any primary or general election for membership on more than one committee of a political party, but a person may only become a candidate for one position, either at-large or from a political subdivision, on the same committee of a political party.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2010, No. 570, §1, eff. Jan. 1, 2011.



RS 18:461 - Manner of qualifying

SUBPART B. QUALIFYING FOR A PRIMARY ELECTION

§461. Manner of qualifying

A.(1) A person who desires to become a candidate in a primary election shall qualify as a candidate by timely filing notice of his candidacy, which shall be accompanied either by a nominating petition or by the qualifying fee and any additional fee imposed. A candidate whose notice of candidacy is accompanied by a nominating petition shall not be required to pay any qualifying fee or any additional fee. A candidate serving in the armed forces of the United States who is stationed or deployed outside of the United States shall not be required to pay any qualifying fee or any additional fee.

(2) The notice of candidacy may be filed in any of the following ways:

(a) In person by the candidate.

(b) By certified mail or commercial carrier, provided the notice is received within the qualifying period provided by law by the qualifying official.

(c) By an agent on behalf of the candidate.

(d) By facsimile or electronic mail if filed by a candidate serving in the armed forces of the United States who is stationed or deployed outside of the United States.

(3) No person, whether or not currently registered as a voter with the registrar of voters, shall qualify to become a candidate if he is under an order of imprisonment for conviction of a felony.

B. When a candidate has filed multiple notices of candidacy for election to more than one office at the same election, which multiple candidacies would be in violation of R.S. 18:453, the candidate shall be disqualified as a candidate in all the primary and general elections for all but the last of such offices for which he filed notices of candidacy. The secretary of state shall include the name of the candidate on the ballot for election to the last of such offices for which the candidate filed notices of candidacy and to no other such office for which dual candidacy would be prohibited.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1984, No. 672, §1; Acts 1988, No. 140, §1, eff. Jan. 1, 1989; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 47, §1; Acts 2006, No. 598, §1; Acts 2012, No. 778, §1, eff. June 12, 2012; Acts 2014, No. 63, §1, eff. May 16, 2014.



RS 18:461.1 - Ethics education requirement; certification for ethics education

§461.1. Ethics education requirement; certification for ethics education

A. Any person who becomes a candidate for statewide elective office or the office of state representative or state senator shall be required to obtain at least one hour of ethics education and training in the same manner as required of public servants by R.S. 42:1170.

B. Each person who has qualified for a statewide elective office or the office of state representative or state senator shall certify that he has obtained at least one hour of ethics education and training as required by this Section by executing the certification designed pursuant to Subsection C of this Section. The certification shall be filed with the Board of Ethics no later than three business days after the close of the qualifying period for such office.

C. The certification required by this Section shall be designed by the Board of Ethics and shall at a minimum include the assertion that all of the statements contained in it are true and correct.

D. The certification form and a notice to the candidate regarding the requirements and the availability of education and training shall be included in the informational packets provided for in R.S. 18:463(D).

Acts 2012, No. 707, §1, eff. Jan. 1, 2013.



RS 18:462 - Officials with whom candidates qualify

§462. Officials with whom candidates qualify

A. State candidates shall qualify for a primary election with the secretary of state or a person in his office designated to receive qualifying papers.

B. Local and municipal candidates shall qualify for a primary election with the clerk of court for the parish in which the candidate is registered to vote.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1991, 1st E.S., No. 1, §1, eff. Sept. 1, 1991.



RS 18:463 - Notice of candidacy; campaign finance disclosure; political advertising; penalties

§463. Notice of candidacy; campaign finance disclosure; political advertising; penalties

A.(1)(a) A notice of candidacy shall be in writing and shall state the candidate's name, the office he seeks, the address of his domicile, and the parish, ward, and precinct where he is registered to vote. The candidate shall list on the notice of candidacy the name of the political party if he is registered as being affiliated with a recognized political party, "other" if he is registered as being affiliated with a political party that is not a recognized political party, or "no party" or an abbreviation thereof if he is registered with no political party affiliation. No candidate shall change or add his political party designation, for purposes of printing on the election ballot as required by R.S. 18:551(D), after he has qualified for the election.

(b) The candidate shall designate in the notice the form in which his name shall be printed on the ballot. The candidate may designate his given, first, and middle name, the initials of his given, first, and middle name, a nickname, or any combination thereof as the form in which his name shall be printed on the ballot, but he shall not designate a title, designation, or deceptive name, nor shall he designate an occupational or professional description or abbreviation. If the candidate designates a nickname in place of or in combination with his given name or the initials thereof, the nickname shall be set off with quotation marks and shall be placed immediately preceding his surname. A candidate shall include his surname in his designation of the form in which his name shall be printed on the ballot.

(c) When an agent files a notice of candidacy on behalf of a candidate, the agent shall file with the qualifying official an affidavit attesting that the agent has the authorization and consent of the candidate to file the notice.

(d) When a candidate serving in the armed forces of the United States who is stationed or deployed outside of the United States files his notice of candidacy and does not pay any qualifying fees or any additional fee, he shall file with the qualifying official a certification prepared by the secretary of state certifying that at the time of qualifying he is serving in the armed forces of the United States and he is stationed or deployed outside of the United States and that he is eligible to become a candidate pursuant to United States Department of Defense Directive 1344.10.

(2)(a) The notice of candidacy also shall include a certificate, signed by the candidate, certifying all of the following:

(i) That he has read the notice of his candidacy.

(ii) That he meets the qualifications of the office for which he is qualifying.

(iii) That he is not currently under an order of imprisonment for conviction of a felony and that he is not prohibited from qualifying as a candidate for conviction of a felony pursuant to Article I, Section 10 of the Constitution of Louisiana.

(iv) Except for a candidate for United States senator or representative in congress, that for each of the previous five tax years, he has filed his federal and state income tax returns, has filed for an extension of time for filing either his federal or state income tax return or both, or was not required to file either a federal or state income tax return or both.

(v) That he acknowledges that he is subject to the provisions of the Campaign Finance Disclosure Act if he is a candidate for any office other than United States senator, representative in congress, or member of a committee of a political party and that he does not owe any outstanding fines, fees, or penalties pursuant to the Campaign Finance Disclosure Act.

(vi) That, if he is a major or district office candidate as defined in R.S. 18:1483, he has filed each report he has been required to file by the Campaign Finance Disclosure Act, if any were previously due.

(vii) That he does not owe any outstanding fines, fees, or penalties pursuant to the Code of Governmental Ethics.

(viii) That all of the statements contained in it are true and correct.

(b) The certificate shall be executed before a notary public or shall be witnessed by two persons. If the candidate is serving outside the state with the armed forces of the United States, his notice of candidacy shall be witnessed by a commissioned officer in the armed forces of the United States.

(c) For the purposes of this Paragraph:

(i) "Outstanding fine, fee, or penalty pursuant to the Campaign Finance Disclosure Act" shall mean a fine, fee, or penalty equal to an amount of two hundred fifty dollars or more assessed by order of the Supervisory Committee on Campaign Finance Disclosure or its staff or by final decision of an adjudicatory panel of the Ethics Adjudicatory Board pursuant to the Campaign Finance Disclosure Act for which all requests for waiver or appeals have been exhausted or a judgment of a district court assessing civil penalties pursuant to the Campaign Finance Disclosure Act for which all appeals have been exhausted.

(ii) "Outstanding fines, fees, or penalties pursuant to the Code of Governmental Ethics" shall mean a fine, fee, or penalty equal to an amount of two hundred fifty dollars or more imposed by the Board of Ethics or by final decision of an adjudicatory panel of the Ethics Adjudicatory Board pursuant to the Code of Governmental Ethics for which all appeals have been exhausted.

(iii) "Outstanding fine, fee, or penalty" shall not mean any fine, fee, or penalty that has been paid in full as of the time of the filing of the notice of candidacy.

(3) The notice of candidacy also shall include a certificate, signed by the candidate, certifying that he is knowledgeable of the laws governing election offenses as provided in Chapter 10 of this Title and that he is knowledgeable of the prohibitions relative to erecting, displaying, or posting political campaign signs on any highway right-of-way, publicly owned property or right-of-way, or to or on any public utility pole or stanchion, as provided in R.S. 48:347(D), R.S. 30:2544(A), and R.S. 18:1470. Except as provided in R.S. 30:2544, whoever so erects, displays, or posts political campaign signs on any publicly owned property or right-of-way, or to or on any public utility pole or stanchion shall be guilty of a misdemeanor and shall be fined not in excess of one hundred dollars or imprisoned for not more than thirty days, or both.

(4) An agent who files a notice of candidacy without the authorization or consent of the candidate to file such notice of candidacy shall be guilty of a misdemeanor and shall be fined not in excess of five hundred dollars or imprisoned for not more than thirty days, or both.

B. Repealed by Acts 2008, 1st Ex. Sess., No. 1, §3, eff. Jan. 1, 2009.

C. On the forms for notice of candidacy which are prepared, printed, and distributed by the secretary of state, a notice shall be printed below the signature line which shall inform the candidate that copies of the forms and pamphlets of explanation and instruction which are distributed by the Supervisory Committee on Campaign Finance Disclosure are available from the clerk of court or the committee, and that information contained in the notice of candidacy may be posted on the website of the secretary of state as determined by the secretary of state.

D. Not later than the Friday before the opening of the qualifying period for any primary election, the Supervisory Committee on Campaign Finance Disclosure shall deliver a sufficient number of informational packets containing reporting forms and instructions to all officials with whom candidates will qualify for such primary election. The informational packet shall include a notice to the candidate that questions concerning the Campaign Finance Disclosure Act should be addressed to the Supervisory Committee on Campaign Finance Disclosure, not the official with whom the candidate qualifies. If a candidate qualifies in person, such informational packets shall be distributed to each candidate upon receipt of the candidate's notice of candidacy by the official with whom the candidate qualifies for office. If a candidate qualifies by submitting his notice of candidacy by certified mail, commercial carrier, or agent, such informational packets shall be mailed to the candidate at his mailing address or, if no mailing address is provided, the address of his domicile as set forth in the notice of candidacy within two business days after receipt of the notice of candidacy.

E.(1) A candidate who has filed a notice of candidacy may change the information contained therein by filing a new notice of candidacy and paying the qualifying fee required by R.S. 18:464 during the qualifying period; however, a candidate who is serving in the armed forces of the United States who is stationed or deployed outside of the United States shall not be required to pay the qualifying fee.

(2) No changes to the information contained in a notice of candidacy shall be made after the close of qualifying, except to correct an error made by the qualifying official who entered the information contained in the notice of candidacy into the database of the Department of State.

F. The Board of Ethics shall work in conjunction with the attorney general to create informational packets summarizing provisions of the laws relative to dual officeholding and laws under the jurisdiction of the board applicable to public officials relative to conflicts of interest and prohibited transactions, payments, contracts, and employment. The Board of Ethics shall provide such an informational packet in the same manner as provided in Subsection D of this Section to any candidate who qualifies for office.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1980, No. 786, §2, eff. Jan. 1, 1980; Acts 1982, No. 747, §1, eff. Aug. 2, 1982; Acts 1982, No. 778, §1, eff. Aug. 4, 1982; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1984, No. 672, §1; Acts 1984, No. 225, §2; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1989, No. 768, §2; Acts 1991, 1st E.S., No. 1, §1, eff. Sept. 1, 1991; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1999, No. 1130, §1; Acts 2001, No. 47, §1; Acts 2003, No. 529, §1, eff. June 27, 2003; Acts 2003, No. 1220, §1, eff. Jan. 1, 2004; Acts 2004, No. 526, §1, eff. Jan. 1, 2005, and §2, eff. June 25, 2004; Acts 2004, No. 829, §1, eff. Jan. 1, 2005; Acts 2004, No. 896, §1, eff. Jan. 1, 2005; Acts 2008, 1st Ex. Sess., No. 1, §3, eff. Jan. 1, 2009; Acts 2008, 1st Ex. Sess., No. 16, §1, eff. Jan. 1, 2009; Acts 2010, No. 827, §1; Acts 2011, No. 152, §1; Acts 2012, No. 533, §1, eff. Jan. 1, 2013; Acts 2012, No. 609, §1, eff. June 7, 2012; Acts 2012, No. 758, §1, eff. Jan. 1, 2013; Acts 2012, No. 778, §1, eff. June 12, 2012; Acts 2013, No. 383, §1, eff. June 18, 2013; Acts 2015, No. 307, §1, eff. June 29, 2015; Acts 2016, No. 281, §1, eff. May 31, 2016.



RS 18:464 - Qualifying fees; additional fees imposed by political party committees; financial statements

§464. Qualifying fees; additional fees imposed by political party committees; financial statements

A. Method of payment. The qualifying fee shall be paid to the official with whom the candidate qualifies and shall accompany the notice of candidacy. The qualifying fee shall be paid in cash or by certified or cashier's check on a state or national bank or credit union, United States postal money order, or money order issued by a state or national bank or credit union.

B. Amount of qualifying fees. The qualifying fees for candidates in primary elections are:

(1) For state candidates -- seven hundred fifty dollars for governor, four hundred fifty dollars for justice of the supreme court, judge of a court of appeal, and member of the public service commission, and six hundred dollars for all other state candidates.

(2) For local candidates -- three hundred dollars for state senator and district judge, two hundred twenty-five dollars for state representative, parish president, and other district or parochial offices, one hundred fifteen dollars for police juror, parish council member, and school board member, and seventy-five dollars for ward and all other local offices.

(3) For municipal candidates -- forty dollars in a municipality with a population of less than five thousand, seventy-five dollars in a municipality with a population of five thousand or more but less than twenty-five thousand, one hundred fifty dollars in a municipality with a population of twenty-five thousand or more but less than fifty thousand, two hundred twenty-five dollars in a municipality with a population of fifty thousand or more but less than one hundred thousand, three hundred dollars in a municipality with a population of one hundred thousand or more but less than three hundred thousand, and three hundred seventy-five dollars in a municipality with a population of three hundred thousand or more.

(4) For candidates for membership on state central committees and parish executive committees of political parties -- seventy-five dollars.

C. Additional fees imposed by state central committees. (1) A state central committee of a political party may impose an additional fee on a state candidate or a candidate for presidential nominee who is affiliated with that political party. The amount of the additional fee shall be uniform as to all candidates for each office of the same kind or character and in no event shall be in an amount in excess of one-half the qualifying fee fixed by law. If a state central committee of a political party fixes an additional fee, then at the time a state candidate or a candidate for presidential nominee qualifies with the secretary of state, the secretary of state shall collect the additional fee and make a record containing the name of the candidate from whom received, the amount of the fee, and the state central party committee with which the candidate is affiliated. After the close of the qualifying period for state candidates in a primary election, the secretary of state shall immediately transmit all additional fees so collected to the state central committee for the party with which the candidate is affiliated. The fee so imposed and collected shall be retained and used by that state central party committee.

(2) A state central committee of a political party may fix and impose an additional fee on all candidates for membership on that committee; however, if an additional fee as authorized by Paragraph (1) herein is imposed on state candidates, then a fee of not less than twenty-five dollars shall be assessed and collected from all candidates for membership on the state central committee. The additional fee shall be paid at the time of qualification as a candidate and shall be collected by the official with whom the candidate qualifies. The official who collects these additional fees shall make a record containing the name of each candidate from whom received, the amount of the fee, and political party with which the candidate is affiliated. After the close of the qualifying period for a candidate in a primary election, the official who collected such additional fees shall immediately transmit all additional fees so collected and the name of each candidate to the state central committee on which the candidate is seeking membership. The fee so imposed and collected shall be retained and used by the state central committee imposing the fee.

(3)(a) In any parish, a state central committee of a political party may impose an additional fee on a local or municipal candidate who is affiliated with that political party. The amount of the additional fee shall be uniform as to all candidates for each office of the same kind or character and in no event shall be in an amount in excess of one-half the qualifying fee fixed by law.

(b) If a state central committee of a political party fixes an additional fee, then at the time a local or municipal candidate qualifies, the additional fee shall be paid to and collected by the official with whom the candidate qualifies. The official who collects these additional fees shall make a record containing the name of each candidate from whom received, the amount of the fee, and political party with which the candidate is affiliated. After the close of the qualifying period for a candidate in a primary election, the official who collected the additional fees shall immediately transmit all additional fees so collected and the name of each candidate to the state central committee. The fees so imposed and collected shall be retained and used by the state central committee imposing the fee.

(4) The additional fee imposed by a state central committee of a recognized political party with which thirty percent or less of the registered voters in the state are affiliated at the opening of the qualifying period for all candidates for membership on that committee shall be two hundred sixty-two dollars and fifty cents unless such amount is decreased by resolution adopted by a majority of the members of the state central committee of such party.

D. Additional fees imposed by parish executive committees.

(1)(a) A parish executive committee of a political party in any parish may impose an additional fee on a local or municipal candidate who is affiliated with that political party. The amount of the additional fee shall be uniform as to all candidates for each office of the same kind or character and in no event shall be in an amount in excess of one-half the qualifying fee fixed by law.

(b) If a parish executive committee fixes an additional fee, then at the time a local or municipal candidate qualifies with the clerk of court, the clerk shall collect the additional fee and make a record containing the name of the candidate from whom received, the amount of the fee, and the parish executive committee with which the candidate is affiliated. After the close of the qualifying period for a candidate in a primary election, the clerk shall immediately transmit all additional fees so collected to the parish executive committee with which the candidate is affiliated. The fee so imposed and collected shall be retained and used by that parish executive committee.

(2) A parish executive committee of a political party may fix and impose an additional fee on all candidates for membership on such committee; however, in no event shall the additional fee be in an amount in excess of one-half of the qualifying fee fixed by law. If an additional fee as authorized by Paragraph (1) herein is imposed on local and municipal candidates, then a fee of not less than twenty-five dollars shall be assessed and collected from all candidates for membership on the parish executive committee. The additional fee shall be paid at the time of qualification as a candidate and shall be collected by the official with whom the candidate qualifies. The official who collects these additional fees shall make a record containing the name of each candidate from whom received, the amount of the fee, and the political party with which the candidate is affiliated. After the close of the qualifying period for a candidate in a primary election, the official who collected the additional fees shall immediately transmit all additional fees so collected to the parish executive committee on which the candidate is seeking membership. The fee so imposed and collected shall be retained and used by the parish executive committee imposing the fee.

E. Clerks' fees. Each clerk of court may retain from the qualifying fees of each local and municipal candidate and each candidate for membership on a political party committee a fee of not more than ten percent, but not less than ten dollars, which shall be retained by the clerk and used by him to cover his office expenses for filing and recording the candidate's qualifying papers. However, the sums retained by the clerk of court shall be retained only from those qualifying fees that are remitted to the secretary of state.

F. Financial statements. Each state central committee and each parish executive committee shall file a financial statement annually, certified by the treasurer or, if none, by the chairman, as to its accuracy, with the legislative auditor. Each parish executive committee shall file a copy of the financial statement with the state central committee of the party with which it is affiliated. The financial statement shall be in a form approved by the legislative auditor.

G. Use of fees. Fees collected by state central committees and parish executive committees pursuant to this Section shall be used solely for the operation of such committees. No such fees shall be used for the direct benefit of any particular candidate for public office.

H. Notice of imposition of fees. Each state central committee and parish executive committee shall, no later than thirty days prior to the beginning of qualifying, notify, in writing, the secretary of state and the clerk of court of any parish affected, if said committee will impose additional qualifying fees on candidates. However, once the notice of imposition is filed in accordance with this Subsection, a notice need not be filed again unless the state central committee or parish executive committee discontinues such imposition or changes the amount of fees to be imposed.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1982, No. 531, §1, eff. July 22, 1982; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1984, No. 672, §1; Acts 1985, No. 123, §1; Acts 1986, No. 669, §1; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1988, No. 235, §1; Acts 1989, No. 652, §1; Acts 1991, 1st E.S., No. 1, §1, eff. Sept. 1, 1991; Acts 1992, No. 596, §1; Acts 1992, No. 944, §1; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 1997, No. 469, §1; Acts 2003, No. 910, §1, eff. July 1, 2003; Acts 2004, No. 526, §1, eff. Jan. 1, 2005; Acts 2004, No. 604, §1, eff. Jan. 1, 2005.

NOTE: See Acts 1989, No. 652, §2, relative to disposition of funds from fees.



RS 18:465 - Nominating petitions

§465. Nominating petitions

A. Time and place of filing. A nominating petition shall be filed with the official with whom the candidate qualifies and shall accompany the notice of candidacy.

B. Method of nominating candidates. A person may only be nominated as a candidate in a primary election by persons who are registered to vote on the office he seeks who sign a nominating petition for him no more than one hundred twenty days before the qualifying period opens for candidates in the primary election. In addition to his signature, each voter who signs a nominating petition shall date his signature and shall provide the ward and precinct in which he is registered to vote, his residence address, including the municipal number, the apartment number, if any, the rural route and box number, or any other physical description that will identify his actual place of residence. Once a voter has signed a nominating petition, he may not withdraw the nomination. The secretary of state shall prepare forms which may be used by any person who seeks nomination as a candidate by nominating petition. The secretary of state shall furnish copies of the forms to each clerk of court, and the forms shall be available, upon request, at the office of the secretary of state or at the office of the clerk of court. Nothing in this Subsection shall be construed to require nominating petitions to be filed only on forms prepared by the secretary of state.

C. Number of signatures required. The number of qualified voters who must timely sign a nominating petition is:

(1) For a candidate for an office voted on throughout the state--five thousand, not less than five hundred of which shall be from each of the congressional districts into which the state is divided.

(2) For a candidate for membership on the Public Service Commission--one thousand from within that district.

(3) For a candidate for any of the following offices:

(a) Louisiana Supreme Court Justice--one thousand from within that district.

(b) United States Representatives in Congress--one thousand from within that district.

(c) Member of the State Board of Elementary and Secondary Education--one thousand from within that district.

(d) Judge of a court of appeal--five hundred from within that district.

(e) Any officer elected from throughout a judicial district--five hundred from within the district.

(f) Louisiana Senate--five hundred from within the senatorial district.

(g) Louisiana House of Representatives--four hundred from within the representative district.

(h) Any officer elected from throughout a parish--four hundred.

(i) Any officer elected from throughout a ward--one hundred for member of a parish governing authority and for member of a parish or city school board and one hundred for any other.

(4) For a candidate for a municipal office--fifty in a municipality having a population of five thousand or less, two hundred in a municipality having a population of more than five thousand but less than twenty-five thousand, three hundred in a municipality having a population of twenty-five thousand or more but less than fifty thousand, five hundred in a municipality having a population of fifty thousand or more but less than one hundred thousand, seven hundred fifty in a municipality having a population of one hundred thousand or more but less than three hundred thousand, and one thousand in a municipality having a population of three hundred thousand or more.

(5) For a candidate for membership on a political party committee - the lesser of four hundred or ten percent of the qualified voters in the voting area who are registered as being affiliated with the same political party as the candidate.

(6) Any office not hereinabove provided for shall require the signatures of at least one-half of one percent of the registered voters in the voting area from which the officer is elected. The number of signatures of registered voters required shall be calculated based on the number of voters who are registered thirty days before the qualifying period ends.

(7) Notwithstanding any provision of this Section to the contrary, if qualifying for any public office is reopened pursuant to R.S. 18:469(A) after the death of a candidate - twenty-five in the area from which the public officer is elected.

D. Form. Each sheet of the nominating petition shall set forth the candidate's name, the address of his domicile, the office for which the signers nominate him, the political party with which he is affiliated, if any, and the date of the primary election for which he seeks to qualify. The name of each voter who signed the nominating petition shall be typed or legibly written on the petition, and each signature on the nominating petition shall be dated and witnessed by the candidate or the person who obtained the signature on his behalf. The candidate and all persons who obtained signatures on his behalf shall certify on the nominating petition that to the best of their knowledge, information, and belief all of the signatures on the nominating petition are genuine and all of the statements contained in the nominating petition are true and correct.

E. Certification. (1)(a) A nominating petition shall be submitted to the registrars of voters in the parishes where the signers reside. A nominating petition shall be submitted to the registrars in such parishes not less than thirty days before the qualifying period ends for candidates in the primary election or, in the case of presidential electors, in the presidential election, except that in a special election called pursuant to R.S. 18:402(E), 601(A)(2), or 1279, a nominating petition shall be submitted by the candidate to the registrars of voters in such parishes not less than fourteen days before the qualifying period ends for candidates in the special election. If the final day for submitting a nominating petition to the registrars of voters falls on a Saturday, Sunday, or legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day for submitting the nominating petition.

(b) In the case of an election for which qualifying has been reopened pursuant to R.S. 18:469(A) after the death of a candidate, the nominating petition shall be submitted by the candidate during such qualifying period to the registrars of voters in the parishes where the signers reside.

(2) The registrar for each parish shall endorse upon the nominating petitions, whether original or supplemental, the date and time of submission and shall promptly certify the nominating petitions, in the order received, by determining and certifying on each nominating petition which of the signers who provided a residence address in the parish signed the nominating petition timely and are registered to vote on the office the candidate seeks. A supplemental nominating petition shall be certified in the order in which it is received, without regard to the time when the original nominating petition for that candidate was submitted. A registrar may stop certifying the signatures on a nominating petition when the total number of the signers he has certified as having signed the petition timely and as being registered to vote on the office the candidate seeks equals one hundred fifteen percent of the number of qualified voters required to nominate the candidate for the office he seeks. A registrar's certification shall be conclusive as to the number of qualified voters who timely signed a nominating petition, and evidence to the contrary shall not be admitted in an action objecting to the candidacy of the candidate who filed the nominating petition.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 523, §1, eff. Jan. 1, 1978; Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 2008, No. 522, §1, eff. July 1, 2008; Acts 2009, No. 369, §1; Acts 2012, No. 138, §1, eff. May 14, 2012; Acts 2013, No. 383, §1, eff. June 18, 2013; Acts 2014, No. 60, §1, eff. May 16, 2014.



RS 18:466 - Time for qualifying in a primary election

§466. Time for qualifying in a primary election

A notice of candidacy, accompanied either by the qualifying fee or by a nominating petition, is filed timely only if received by the secretary of state, for state candidates, or by the clerk of court, for local or municipal candidates, during the qualifying period for candidates in the primary election.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1979, No. 229, §1, eff. July 13, 1979.



RS 18:467 - Opening of qualifying period

§467. Opening of qualifying period

The qualifying period for candidates in a primary election shall open:

(1) For candidates in a gubernatorial primary election and those in any special primary election to be held at the same time, on the first Tuesday after the first Monday in August of the year of the election.

(2) For candidates in a congressional primary election and those in any special primary election to be held at the same time, on the third Wednesday in July of the year of the election.

(3) For candidates in a primary election for municipal and ward officers who are not elected at the same time as the governor or members of congress in municipalities with a population of less than three hundred thousand and those in any special primary election to be held at the same time, on the second Wednesday in January of the year of the election, unless the primary election is held on the first Saturday in March; in such case the qualifying period for candidates in such primary election shall open on the first Wednesday in December of the year prior to the election.

(4) For candidates in a primary election for parochial and municipal officers in a parish containing a municipality with a population of three hundred thousand or more and in which the municipal and parochial elections are held at the same time, on the second Wednesday in July in the year of the election.

(5) Repealed by Acts 2015, No. 307, §3, eff. June 29, 2015.

(6) For candidates in a primary election held on the second Saturday in October of 1981 and every fourth year thereafter, on the second Wednesday in July of the year of the election.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 545, §1, eff. Jan. 1, 1978; Acts 1978, No. 720, §1; Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1982, No. 10, §1, eff. Jan. 1, 1983; Acts 1984, No. 673, §1, eff. Jan 1, 1985; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1991, No. 277, §1; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 1995, No. 1114, §1; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2006, No. 845, §1, eff. Jan. 1, 2007; Acts 2007, No. 240, §1; Acts 2010, No. 570, §1, eff. Jan. 1, 2011; Acts 2011, 1st Ex. Sess., No. 22, §1; Acts 2011, No. 293, §1; Acts 2013, No. 95, §1, eff. Jan. 1, 2015; Acts 2015, No. 307, §§1, 3, eff. June 29, 2015; Acts 2015, No. 410, §1, eff. Jan. 1, 2016.



RS 18:467.1 - Opening of qualifying period in event of change of date for primary election

§467.1. Opening of qualifying period in event of change of date for primary election

In the event that the date for the primary election is advanced in accordance with R.S. 18:402(G), the qualifying period for candidates in the primary election shall be advanced from the date specified in R.S. 18:467 the same number of weeks as the primary election.

Added by Acts 1980, No. 43, §2, eff. June 5, 1980. Acts 1984, No. 673, §1, eff. Jan. 1, 1985; Acts 1991, No. 201, §2, eff. Jan. 1, 1992.



RS 18:468 - Close of the qualifying period

§468. Close of the qualifying period

A. The qualifying period for candidates in a primary election shall close at 4:30 p.m. on the Friday after the opening of the qualifying period for candidates in the primary election or, if that Friday is a legal holiday, at 4:30 p.m. on the next day which is not a legal holiday.

B. Notwithstanding the provisions of Subsection A of this Section, the qualifying period for candidates in a gubernatorial primary election and those in any special primary election to be held at the same time shall close at 4:30 p.m. on the Thursday after the opening of the qualifying period.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2010, No. 570, §1. eff. Jan. 1, 2011; Acts 2013, No. 383, §1, eff. June 18, 2013.



RS 18:469 - Reopening of qualifying period; effect

§469. Reopening of qualifying period; effect

A. When a person who qualified as a candidate and has opposition in a primary election for a public office dies after the close of the qualifying period and before the time for closing the polls on the day of the primary election, the qualifying period for candidates in the primary election for that office shall reopen for candidates on the day after the death and shall close at 4:30 p.m. on the third day after the death or, if that day is a legal holiday, at 4:30 p.m. on the next day which is not a legal holiday. The name of the deceased candidate shall not be printed on the primary election ballot. If the primary election ballot was printed with the deceased candidate's name on it, any votes received by the deceased candidate shall be void and shall not be counted for any purpose whatsoever.

B. Repealed by Acts 2014, No. 42, §2, eff. May 16, 2014.

C. Whenever the qualifying period is reopened as required by Subsection A of this Section, the clerk of court shall cause notice of the reopening, listing the dates and times the period shall run, to be posted in a prominent place at or near the courthouse door and also in a prominent place in the office of the clerk of court. If the qualifying period is reopened solely for the qualification of one or more municipal candidates, or if the municipal offices to be filled by election are in a building other than the courthouse, the clerk of court shall cause the notice provided for herein to be posted in a prominent place at or near the door of the municipal building for the city for which the candidates are seeking an elective office, as well as in the court house and the clerk's office as required by this Subsection.

D. (1) If the qualifying period for candidates reopens within thirty days before a primary election, all the votes cast in the primary election for that public office are void, unless the qualifying period for the office reopened and closed without additional candidates qualifying for the office. If additional candidates qualify for the office and the votes for the primary will be void for that reason, the clerk of court with whom any of the additional candidates qualified shall immediately publish in the official journal of the parish a notice to the electorate that the election for that office has been voided because new candidates qualified. Such notice shall include the dates for the rescheduled primary and general elections. If the election district includes all or part of more than one parish, the clerk of court shall notify the secretary of state, who shall notify the clerk of court of each of the parishes, and the clerk of court shall publish such notice. If the additional candidates have qualified with the secretary of state, he shall publish such notice in the official state journal.

(2) If all the votes cast in a primary election for a public office are void because of the death of a candidate, the primary election for the office shall be held on the date of the general election, and the general election for the office shall be held on the fourth Saturday after the primary election. However, if the primary election is held on the date scheduled for a congressional general election, the general election for the office shall be held on the fifth Saturday after the primary election.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 523, §1, eff. Jan. 1, 1978; Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1980, No. 445, §1, eff. July 21, 1980; Acts 1982, No. 10, §1, eff. Jan. 1, 1983; Acts 1988, No. 329, §1; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1991, No. 201, §2, eff. Jan. 1, 1992; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2013, No. 383, §1, eff. June 18, 2013; Acts 2014, No. 42, §§1, 2, eff. May 16, 2014.



RS 18:470 - Disposition of notices of candidacy; qualifying fees; nomination petitions

§470. Disposition of notices of candidacy; qualifying fees; nomination petitions

A. Notices of candidacy. (1) Upon receipt of a notice of candidacy, the secretary of state or the clerk of court, as the case may be, shall endorse upon it the date and time of filing and either the amount of the qualifying fee paid by the candidate or a statement that a nominating petition was filed by the candidate. If a candidate qualifies in person, a certified copy of the original notice of candidacy shall be furnished to the candidate at the time he qualifies with the qualifying official but after the date and time have been endorsed thereon. If a candidate qualifies by submitting his notice of candidacy by certified mail, commercial carrier, or agent, the qualifying official shall mail a certified copy of the original notice of candidacy after the date and time have been endorsed thereon to the candidate at the address of his domicile as set forth in the notice of candidacy within forty-eight hours after receipt of the notice of candidacy.

(2) At the time a candidate files his notice of candidacy with the clerk of court it shall become a public record and shall be recorded by the clerk of court in the same manner as sales of immovables and the recordation of mortgages and miscellaneous acts are recorded with him. The clerk of court shall place all notices of candidacy for each election in a separate book which he shall keep in his office, and each such notice of candidacy shall be the official document and the official public record. The clerk of court shall daily post a list of all the candidates, and the offices for which they qualify, whose notices of candidacy have been filed with his office.

(3)(a) After the close of the qualifying period, the secretary of state shall transmit a list of the candidates who have qualified with him to the clerk of court in each parish in which the office is to be voted on. After the close of the qualifying period for candidates in a primary election, the clerk of court shall immediately transmit to the secretary of state a certified list of the candidates for each office who have qualified with him. This list shall include the name of each candidate as said candidate designated his name to appear on the ballot on his notice of candidacy form. The clerk shall also immediately forward qualifying fees for candidates to the secretary of state.

(b) If a notice of candidacy, together with the qualifying fee or a nominating petition, is not filed timely or is filed with the wrong official, the official receiving the papers shall endorse the date and time of receipt upon them and shall return them forthwith, either personally or by registered or certified mail, to the candidate filing them.

B. Qualifying fees. The secretary of state shall deliver all qualifying fees to the state treasurer, who shall remit all funds to the state treasury in accordance with law.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 523, §1, eff. Jan. 1, 1978; Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1980, No. 786, §2, eff. Jan. 1, 1981; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1991, 1st E.S., No. 1, §1, eff. Sept. 1, 1991; Acts 2001, No. 47, §1; Acts 2016, No. 281, §1, eff. May 31, 2016.



RS 18:470.1 - List of candidates

§470.1. List of candidates

The secretary of state shall furnish the Supervisory Committee, Campaign Finance Disclosure Act, an alphabetical listing of the candidates for each of the offices to be voted on in each election. For a primary election, the list shall be furnished no later than five days after the close of the qualifying period for candidates and for a general election, no later than the day after the day on which the primary election returns are promulgated. For purposes of this Section, "candidate" shall be defined as in R.S. 18:1483.

Added by Acts 1980, No. 786, §2, eff. Jan. 1, 1981.



RS 18:471 - Acts performed with or by clerk of court

§471. Acts performed with or by clerk of court

Wherever in this Code any act is required to be performed with or by the clerk of court, such act shall be performed in the office of the clerk and may be performed by or with the clerk of court or any deputy clerk employed by him designated by him for the purpose.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:481 - Candidates who qualify for a general election

SUBPART C. QUALIFYING FOR A GENERAL ELECTION

§481. Candidates who qualify for a general election

The candidates who qualify for each office remaining to be filled in the general election are those who received the two highest numbers of votes, the four highest number of votes, and so on among those not elected in the primary election, until the maximum number of candidates for each office on the general election ballot is reached.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2005, No. 282, §1, eff. Jan. 1, 2006; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2010, No. 570, §1, eff. Jan. 1, 2011.



RS 18:482 - Number of candidates who may qualify for a general election

§482. Number of candidates who may qualify for a general election

Except in the case of a tie vote, the number of candidates for an office who may qualify for the general election is twice the number of persons remaining to be elected to the office.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:483 - Effect of tie vote in a primary election

§483. Effect of tie vote in a primary election

If, as a result of a tie vote in a primary election, the number of candidates who would qualify for the general election is more than twice the number of persons remaining to be elected to the office, all of the candidates who received the same number of votes in the primary election qualify for the general election.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:491 - Standing to object to candidacy

SUBPART D. OBJECTIONS TO CANDIDACY

§491. Standing to object to candidacy

A. A registered voter may bring an action objecting to the candidacy of a person who qualified as a candidate in a primary election for an office for which the plaintiff is qualified to vote.

B. A registered voter may present evidence that a candidate has illegally qualified for elective office. The evidence may be presented to the respective parish district attorney, who shall determine whether or not the evidence presented establishes grounds for objecting to such candidacy and if the district attorney makes such a determination he shall file an action objecting to candidacy within the time limitation provided in R.S. 18:493.

C. In addition to the persons with standing to bring an action objecting to candidacy as provided in Subsections A and B of this Section:

(1) The Supervisory Committee on Campaign Finance Disclosure shall bring or join in an action objecting to the candidacy of a person who qualified as a candidate in a primary election for an office on the grounds provided in R.S. 18:492(A)(5).

(2) The Board of Ethics shall bring or join in an action objecting to the candidacy of a person who qualified as a candidate in a primary election for an office on the grounds provided in R.S. 18:492(A)(6).

(3) The Board of Ethics shall bring or join in an action filed pursuant to R.S. 18:492(A)(4) on the grounds that the person qualified in violation of R.S. 42:1113(A)(1)(b)(i).

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2003, No. 797, §1; Acts 2004, No. 896, §1, eff. Jan. 1, 2005; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2008, 1st Ex. Sess., No. 16, §1, eff. Jan. 1, 2009; Acts 2010, No. 570, §1, eff. Jan. 1, 2011; Acts 2015, No. 307, §1, eff. June 29, 2015.



RS 18:492 - Grounds for an objection to candidacy

§492. Grounds for an objection to candidacy

A. An action objecting to the candidacy of a person who qualified as a candidate in a primary election shall be based on one or more of the following grounds:

(1) The defendant failed to qualify for the primary election in the manner prescribed by law.

(2) The defendant failed to qualify for the primary election within the time prescribed by law.

(3) The defendant does not meet the qualifications for the office he seeks in the primary election.

(4) The defendant is prohibited by law from becoming a candidate for one or more of the offices for which he qualified.

(5) The defendant falsely certified on his notice of candidacy that he does not owe any outstanding fines, fees, or penalties pursuant to the Campaign Finance Disclosure Act as provided in R.S. 18:463(A)(2).

(6) The defendant falsely certified on his notice of candidacy that he does not owe any outstanding fines, fees, or penalties pursuant to the Code of Governmental Ethics as provided in R.S. 18:463(A)(2).

(7) The defendant falsely certified on his notice of candidacy that for each of the previous five tax years he has filed his federal and state income tax returns, has filed for an extension of time for filing either his federal or state income tax return or both as provided in R.S. 18:463(A)(2), or was not required to file either a federal or state income tax return or both.

B. A violation of R.S. 18:463(A)(1)(c) by an agent shall not constitute ground for objecting to a candidacy pursuant to Paragraph (A)(1) of this Section.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 47, §1; Acts 2004, No. 896, §1, eff. Jan. 1, 2005; Acts 2008, 1st Ex. Sess., No. 16, §1, eff. Jan. 1, 2009; Acts 2010, No. 827, §1.



RS 18:493 - Time for objecting to candidacy

§493. Time for objecting to candidacy

An action objecting to candidacy shall be commenced in a court of competent jurisdiction within seven days after the close of qualifications for candidates in the primary election. However, if the time interval ends on a Saturday, Sunday, or other legal holiday, then noon of the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the end of the time interval. After the expiration of the time period set forth in this Section, no action shall be commenced objecting to candidacy based on the grounds for objections to candidacy contained in R.S. 18:492 above.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 2005, No. 431, §1, eff. Jan. 1, 2006.



RS 18:494 - Effect of sustaining an objection to candidacy

§494. Effect of sustaining an objection to candidacy

A. Disqualification. When an objection to candidacy is sustained on the ground that the defendant failed to qualify for the primary election in the manner prescribed by law, that the defendant failed to qualify for the primary election within the time prescribed by law, or that the defendant does not meet the qualifications for the office he seeks, the final judgment shall disqualify the defendant as a candidate in the primary election for the office for which he failed to qualify properly.

B. Withdrawal. When an objection to candidacy is sustained on the ground that the defendant is prohibited by law from becoming a candidate for one or more of the offices for which he qualified in the primary election, the final judgment shall order the defendant to remove the grounds for the objection by withdrawing from the primary election for one or more of the offices. If the defendant fails to comply with this judgment within twenty-four hours after it becomes definitive, the court shall render judgment disqualifying the defendant as a candidate for all of the offices for which he qualified in the primary election.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:495 - Initiation of action by district attorney; attorney general; court costs and attorney fees

§495. Initiation of action by district attorney; attorney general; court costs and attorney fees

A. If after investigation the district attorney has reason to believe that a convicted felon who is prohibited from qualifying for office pursuant to Article I, Section 10 of the Constitution of Louisiana has filed a notice of candidacy, the district attorney shall immediately bring an action objecting to the candidacy of such person. However, if the district attorney has a conflict or is otherwise unable to bring the action objecting to the candidacy of such person, he shall request the attorney general to bring such action.

B. The district attorney shall have standing to bring such an action pursuant to this Subpart. In addition, if requested in accordance with Subsection A of this Section, the attorney general shall have standing to bring such an action pursuant to this Subpart. The time limitation to commence an action objecting to candidacy prescribed by R.S. 18:493 shall apply to such actions brought by the district attorney or the attorney general.

C. Such an action shall not impede or impair the ability of the district attorney or any other law enforcement official from pursuing any violation of R.S. 18:1461 or any other applicable provision of law.

D. The provisions of this Section shall not be interpreted in any manner to limit or impede the ability of a registered voter to bring an action objecting to candidacy pursuant to the provisions of this Part.

E. The court shall assess all court costs, including any applicable attorney fees, incurred in the institution of the action required by this Section against the subject of the action if such person qualified for office in violation of Article I, Section 10 of the Constitution of Louisiana.

Acts 2003, No. 529, §1, eff. June 27, 2003; Acts 2006, No. 593, §1, eff. Aug. 1, 2006.



RS 18:501 - Procedure for withdrawal

SUBPART E. WITHDRAWAL OF CANDIDATES

§501. Procedure for withdrawal

A.(1) A candidate in a primary election may withdraw from the election by filing notice of his withdrawal with the secretary of state prior to 4:30 p.m. on the seventh day after the close of the qualifying period. The notice of withdrawal shall be signed by the candidate and duly acknowledged by him before an officer authorized to administer oaths.

(2)(a) The secretary of state shall not accept a notice of withdrawal that does not satisfy the requirements of Paragraph (1) of this Subsection. The secretary of state shall endorse the date and time of receipt of such a notice of withdrawal and return the notice forthwith, either personally or by registered or certified mail, to the candidate. The provisions of this Subparagraph shall not apply to a notice of withdrawal filed pursuant to a court order as provided in R.S. 18:494(B).

(b) The secretary of state shall forward a copy of a notice of withdrawal that satisfies the requirements of Paragraph (1) of this Subsection or was filed pursuant to a court order as provided in R.S. 18:494(B) and that was filed by a local or municipal candidate to the president of the board of election supervisors and the clerk of court of the parish in which the candidate has qualified.

B.(1) A candidate in a general election may withdraw from the election by filing notice of his withdrawal with the secretary of state prior to 4:30 p.m. on the ninth day after the date of the primary election. The notice of withdrawal shall be signed by the candidate and duly acknowledged by him before an officer authorized to administer oaths.

(2)(a) The secretary of state shall not accept a notice of withdrawal that does not satisfy the requirements of Paragraph (1) of this Subsection. The secretary of state shall endorse the date and time of receipt of such a notice of withdrawal and return the notice forthwith, either personally or by registered or certified mail, to the candidate.

(b) The secretary of state shall forward a copy of a notice of withdrawal that satisfies the requirements of Paragraph (1) of this Subsection and that was filed by a local or municipal candidate to the president of the board of election supervisors and the clerk of court of the parish in which the candidate has qualified.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1984, No. 672, §1; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1988, No. 329, §1; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 2013, No. 383, §1, eff. June 18, 2013; Acts 2015, No. 410, §1, eff. Jan. 1, 2016.



RS 18:502 - Effect of withdrawal

§502. Effect of withdrawal

A notice of withdrawal shall be effective when it is filed with the secretary of state if the notice satisfies the requirements of R.S. 18:501 or was filed pursuant to a court order as provided in R.S. 18:494(B), and the candidate who filed the notice no longer shall be qualified as a candidate in the election from which he withdrew. If the election ballot was printed with a withdrawn candidate's name on it, any votes received by the withdrawn candidate shall be null and void and shall not be counted for any purpose whatsoever.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 2015, No. 410, §1, eff. Jan. 1, 2016.



RS 18:503 - Notice of withdrawal and disqualification

§503. Notice of withdrawal and disqualification

A.(1) If the early voting election ballot was prepared with a withdrawn candidate's name on it, the registrar of voters of any parish where such ballot will be used shall, to the extent possible, cause notice to be posted of the withdrawal of such candidate at any location for early voting where the candidate's name appears on the ballot. Failure to post such notice of withdrawal shall not void the election.

(2) If the early voting election ballot was prepared with the name of a candidate who has been disqualified by final judgment of a court prior to the close of early voting for the election, the registrar of voters of any parish where such ballot will be used shall, to the extent possible, cause notice to be posted of the disqualification of the candidate at any location for early voting where the candidate's name appears on the ballot. Failure to post such notice of disqualification shall not void the election.

B.(1) If the election ballot was printed with a withdrawn candidate's name on it, the clerk of court of any parish where such ballot will be used shall, to the extent possible, cause notice to be posted of the withdrawal of such candidate at any polling place where the candidate's name appears on the ballot. Such notice shall be posted or placed adjacent to the precinct register so that it is clearly visible. The notice shall be capitalized and in bold typed print of not less than fourteen-point font. Failure to post such notice of withdrawal shall not void the election.

(2) If the election ballot was printed with the name of a candidate who has been disqualified by a final judgment of a court, the clerk of court of any parish where such ballot will be used shall, to the extent possible, cause notice to be posted of the disqualification of such candidate at any polling place where the candidate's name appears on the ballot. Such notice shall be posted or placed adjacent to the precinct register so that it is clearly visible. The notice shall be capitalized and in bold typed print of not less than fourteen-point font. Failure to post such notice of disqualification shall not void the election.

Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2008, No. 764, §1, eff. July 1, 2008; Acts 2015, No. 410, §1, eff. Jan. 1, 2016.



RS 18:511 - Election of candidates in a primary election

SUBPART F. ELECTION OF CANDIDATES

§511. Election of candidates in a primary election

A. Majority vote. A candidate who receives a majority of the votes cast for an office in a primary election is elected. If there are two or more offices of the same character to be filled, the number of votes necessary to constitute a majority shall be greater than the result obtained by dividing the total votes cast for all of the candidates by the number of offices to be filled and dividing the result so obtained by two. If more candidates receive a majority than there are offices to be filled, those of such candidates receiving the highest total of votes shall be elected, to the number required to fill all of the offices. Any votes received by a withdrawn candidate or a deceased candidate shall be void and shall not be counted for any purpose whatsoever.

B. Election of unopposed candidates for public office. If, after the close of the qualifying period for candidates in a primary election, the number of candidates for a public office does not exceed the number of persons to be elected to the office, the candidates for that office, or those remaining after the withdrawal of one or more candidates, are declared elected by the people, and their names shall not appear on the ballot in either the primary or the general election.

C. Election of unopposed candidates for membership on party committees. If, after the close of the qualifying period for candidates in a primary election, the number of candidates for membership on a political party committee does not exceed the number of members to be elected to the committee, the candidates for membership on that political party committee, or those remaining after the death or withdrawal of one or more candidates, are declared elected by the people, and their names shall not appear on the ballot in either the primary or the general election.

D. Effect of a tie vote. If, as a result of a tie vote in a primary election, the number of candidates who would be elected to an office exceeds the number of persons to be elected to the office, the candidates who received the same majority of the votes cast in the primary election are not elected, but they are qualified as candidates in the general election.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 523, §eff. Jan. 1, 1978; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 2005, No. 282, §1, eff. Jan. 1, 2006; Acts 2006, No. 560, §2, eff. Jan. 1, 2007; Acts 2010, No. 570, §1, eff. Jan. 1, 2011.



RS 18:512 - Election of candidates in a general election

§512. Election of candidates in a general election

A. Generally. The candidate who receives the most votes cast for an office in a general election is elected. If there are two or more offices of the same character to be filled, those candidates receiving the highest total number of votes shall be elected, to the number required to fill all of the offices.

B. Election of unopposed candidates. If, as a result of the death or withdrawal of one or more candidates, the number of candidates for an office in a general election does not exceed the number of persons to be elected to the office, the remaining candidates are declared elected by the people, and their names shall not appear on the ballot in the general election.

C. Effect of a tie vote. If, as a result of a tie vote in a general election, the number of candidates who would be elected to an office exceeds the number of persons to be elected to the office, the candidates who received the same number of votes for that office in the general election are not elected. The election for officers thus not elected shall be returned to the people on the third Saturday after the date on which the results in the election at which the tie vote occurred were promulgated.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 523, §1, eff. Jan. 1, 1978; Acts 1982, No. 10, §1, eff. Jan. 1, 1983; Acts 2005, No. 282, §1, eff. Jan. 1, 2006; Acts 2006, No. 560, §2, eff. Jan. 1, 2007; Acts 2010, No. 570, §1, eff. Jan. 1, 2011.



RS 18:513 - Certification of candidates elected

§513. Certification of candidates elected

A. Certification of candidates elected for a full term. Within thirty days after the date on which a general election is scheduled to be held, the secretary of state shall certify the name of each candidate elected for a full term to the appropriate official in the following manner:

(1) The name of a candidate elected to the state legislature and the district from which he was elected shall be certified to the appropriate house of the state legislature, and the name of the candidate shall be entered on the rolls of the appropriate house by the secretary of the Senate or the clerk of the House of Representatives.

(2) The name of a candidate elected to Congress and the election results shall be certified as provided by R.S. 18:1277.

(3) The name of a candidate elected as a presidential elector and the election results shall be certified as provided by R.S. 18:1261.

(4) The name of the candidate elected to membership on a political party committee shall be certified to the chairman of the political party committee to which the candidate was elected.

(5) The name of a candidate elected to any other office, except governor or lieutenant governor, shall be certified to the governor, who shall issue a commission to the elected official on the date the term begins as provided by law or the home rule charter or plan of government. If the date the term begins for an official of a municipality elected in accordance with R.S. 18:402(C) is not provided for, the term shall begin July first following the election. If the date the term begins for any other elected official is not provided by law or home rule charter or plan of government, the governor shall issue a commission:

(a) To an official elected for a full term at the gubernatorial election, within thirty days after the date on which the governor is inaugurated.

(b) To an official elected for a full term at the congressional election, within thirty days after the name of the official has been certified to the governor by the secretary of state.

(c) To an official elected for a full term at a municipal election not held at the time of a congressional or gubernatorial election, within thirty days after the name of the official has been certified to the governor by the secretary of state.

(d) To an official elected at a special election to fill an unexpired term, within thirty days after the name of the official has been certified to the governor by the secretary of state.

(e) Repealed by Acts 1996, 1st Ex. Sess., No. 23, §2.

(6) The name of a candidate elected to the office of parish president for the parish of Jefferson or to the Jefferson Parish Council shall be certified by the secretary of state to the governor who shall issue a commission to the elected official which shall not become effective until the first Wednesday after the first Monday in January following the election.

B. Certification of candidates elected for an unexpired term. If a candidate is elected at a special primary or general election for an unexpired term or if he is elected at such an election by the people without opposition, the secretary of state shall promptly certify the name of the candidate elected to the appropriate official named in Paragraphs (1) through (6) of Subsection A of this Section.

C. Certification of candidates elected to a reduced term due to a postponed election. When a reapportionment or redistricting plan fails to receive preclearance pursuant to the Voting Rights Act of 1965 by the deadline set forth in R.S. 18:1941 or 1942 and there is a postponement of the election, the secretary of state shall certify the name of each candidate elected at the postponed election to the appropriate official named in Subsection A of this Section. The certification shall be made within thirty days of the date that every candidate to be elected at the election pursuant to the reapportionment or redistricting plan has been elected.

D. If the secretary of state receives a proclamation calling a special election in accordance with the provision of R.S. 18:583(A), prior to certifying a candidate's name as required by this Section, the secretary of state shall not be required to certify the name of the candidate as being elected to the office.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 523, §1, eff. Jan. 1, 1978; Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1978, No. 630, §1; Acts 1978, No. 720, §2, eff. July 17, 1978; Acts 1980, No. 444, eff. July 21, 1980; Acts 1986, No. 815, §1; Acts 1996, 1st Ex. Sess., No. 23, §§1, 2; Acts 2004, No. 526, §2, eff. June 25, 2004; Acts 2013, No. 383, §1, eff. June 18, 2013.



RS 18:514 - Parish with municipality population of three hundred thousand or more; municipal and parochial officers; date of taking office

§514. Parish with municipality population of three hundred thousand or more; municipal and parochial officers; date of taking office

All elected parochial and municipal officers in a parish containing a municipality with a population of three hundred thousand or more shall take office on the first Monday in May of 1982 and each four years thereafter.

Added by Acts 1977, No. 618, §1, eff. Jan. 1, 1978. Amended by Acts 1981, No. 398, §1; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1991, No. 277, §1; Acts 2001, No. 542, §1; Acts 2006, No. 621, §20, eff. June 23, 2006; Acts 2011, 1st Ex. Sess., No. 22, §1.



RS 18:521 - Qualifications of voters

PART V. VOTERS AND VOTING

SUBPART A. GENERAL PROVISIONS

§521. Qualifications of voters

A. Candidates for public office. All persons who have registered to vote in this state prior to the time the registration records are closed as required in R.S 18:135 may vote in the election for any candidates except those seeking membership on a committee of a political party with which the voter is not registered as being affiliated.

B. Candidates for party office. (1) In a primary or general election at which members of a political party committee are voted on, only qualified voters who are registered as being affiliated with the same political party as the candidates for membership on a political party committee may vote on such candidates. The secretary of state shall adjust the voting machines so that the candidates for membership on a political party committee may only be voted on by voters who are registered as being affiliated with the same political party as the candidates.

(2) The qualification of a voter to vote on a candidate for membership on a political party committee shall be subject to the following provisions:

(a) A change of party affiliation in his registration shall not permit the registrant to vote for any candidate for membership on a committee of the political party to which he has thus affiliated within thirty days after the date on which the registrar notes the change on the original application form. During this same period he may not vote for any candidate for membership on a party committee for the political party which he has renounced and abandoned, and the registrar shall so inform him;

(b) A designation of party affiliation by a registrant previously not affiliated with a party renders the registrant eligible to vote in the election next following the designation which is at least thirty days after the date on which the registrar notes the party affiliation on the original application form; and

(c) A designation of no party affiliation by a registrant previously affiliated with a party shall be effective for elections held at least thirty days after the date on which the registrar notes the no-party affiliation on the original application form. During this same period he may not vote for any candidate for membership on a party committee for the political party which he has renounced and abandoned, and the registrar shall so inform him.

C. Change of residence. (1) A registrant who changes his residence from one precinct to another in the same parish shall retain the right to vote in the precinct from which he has removed, as to all issues upon which he was entitled to vote prior to his change of residence, until he changes his registration as provided in R.S. 18:110(A). Upon changing registration, such registrant shall have the right to vote in the precinct to which he has moved in accordance with law.

(2) A registrant who changes his residence from one parish to another shall retain the right to vote in the parish from which he has removed, as to all issues upon which he was entitled to vote prior to his change of residence, until he registers in the parish to which he has moved or until three months after he has moved, whichever is sooner. Upon registering in the parish to which he has moved, such registrant shall have the right to vote in such parish in accordance with law. After the three-month period, he shall no longer have the right to vote in the parish from which he has moved.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1982, No. 10, §1, eff. Jan. 1, 1983; Acts 1985, No. 754, §1; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002.



RS 18:522 - Number of candidates for whom a voter may vote

§522. Number of candidates for whom a voter may vote

A. A voter in a primary or a general election must cast at least one vote on the ballot before leaving the voting machine.

B. A voter in a primary or general election may vote for as many of the candidates for an office as there are persons to be elected to the office, or he may vote for fewer.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 523, §1, eff. Jan. 1, 1978.



RS 18:531 - Places for voting in primary and general elections

SUBPART B. PLACES FOR VOTING

§531. Places for voting in primary and general elections

A. Except as otherwise provided by law, a voter in a primary or general election shall vote at the polling place in the precinct where he is registered to vote.

B. Notwithstanding the provisions of any law to the contrary, whenever the polling place to which a voter is assigned is inaccessible to him by reason of a physical disability, the voter may cast his vote at the polling place nearest the precinct at which he is registered which is accessible to the voter, provided such polling place is within the same congressional, senatorial, representative, school board, police jury, councilmanic and all other districts as the precinct at which he is registered. To be permitted to cast his vote at another precinct, the voter, not less than ten days before the election, shall produce satisfactory evidence of his disability to the registrar of voters in the parish in which he is registered. If, in the opinion of the registrar, the voter, due to the physical disability, is unable to cast his vote at the precinct in which he is registered, the registrar shall issue to the voter special authorization to cast his vote at another specifically named precinct as provided in this Section and shall transfer the registration certificate of such voter to that precinct. The authorization so issued shall be shown by the voter to the commissioners at the polling place. The right of a voter to cast his vote in a precinct within the ward and district other than the one in which he is registered shall remain effective for subsequent elections until the voter no longer is in need of the right to vote in another precinct. The voter shall notify the registrar of voters immediately if for any reason such need no longer exists.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 755, §1, eff. Jan. 1, 1978; Acts 2009, No. 436, §1, eff. Jan. 1, 2010.



RS 18:531.1 - Exception to opening polls; alternative voting locations

§531.1. Exception to opening polls; alternative voting locations

A. Notwithstanding any provision of law to the contrary, the polling place for a particular precinct shall not be required to be opened in either of the following circumstances:

(1) When it is determined by the registrar of voters that there are no voters eligible to vote in the voting district in the precinct for any office or proposition on the ballot.

(2) When it is determined by the registrar of voters after the close of early voting, that all voters eligible to vote in the precinct have voted absentee by mail or during early voting.

B. The registrar of voters shall notify the secretary of state and the other members of the parish board of election supervisors of all such determinations.

C. Whenever the polling place for a precinct to which a voter is assigned is not opened pursuant to the provisions of Subsection A of this Section and it is subsequently determined on election day that a voter is eligible to vote and has not voted absentee by mail or during early voting, the voter may cast his vote at the polling place nearest the precinct at which he is registered, provided such polling place has the ballot for which he is eligible to vote on a voting machine. The registrar of voters shall authorize a commissioner at the nearest polling place to allow the voter to vote after the voter completes and signs the affidavit of voter form. If no such polling place is available, the voter may cast his vote by paper ballot in the office of the registrar of voters or at a location designated by the registrar.

Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2005, No. 220, §1, eff. Jan. 1, 2006; Acts 2014, No. 60, §1, eff. May 16, 2014.



RS 18:532 - Establishment of precincts

§532. Establishment of precincts

A. Subject to the provisions of R.S. 18:532.1 and 1903, the governing authority of each parish shall establish precincts, define the territorial limits for which each precinct is established, prescribe their boundaries, and designate the precincts. The governing authority of each parish shall by ordinance adopt the establishment and boundaries of each precinct in accordance with the timetable as set forth herein and in accordance with R.S. 18:532.1.

B.(1)(a) Each precinct shall be a contiguous, compact area having clearly defined and clearly observable boundaries coinciding with visible features readily distinguishable on the ground and approved extensions of such features, such as designated highways, roads, streets, rivers, or canals, and depicted on United States Bureau of the Census base maps for the next federal decennial census, except where the precinct boundary is coterminous with the boundary of a parish or an incorporated place when the boundaries of a single precinct contain the entire geographic area of the incorporated place. Except as otherwise provided in this Paragraph, on and after July 1, 1997, any precinct boundary which does not coincide with a visible feature shall be changed by the parish governing authority to coincide with a visible feature in accordance with R.S. 18:532.1.

(b) For the purposes of this Paragraph, the term "approved extension" shall mean an extension of one visible feature to another visible feature which has been approved by the secretary of the Senate and the clerk of the House of Representatives or their designees and which is or which will be a census tabulation boundary.

(2) No precinct shall be wholly contained within the territorial boundaries of another precinct, except that a precinct which contains the entire geographical area of an incorporated place and in which the total number of registered voters at the last general election was less than three hundred may be so contained.

(3) No precinct shall contain more than two thousand two hundred registered voters within its geographic boundaries. Within thirty days after the completion of each canvass, the registrar of voters of each parish shall notify the parish governing authority of every precinct in the parish which contains more than two thousand two hundred registered voters within its geographic boundaries. Within sixty days of such notification, the parish governing authority shall divide such precincts by a visible feature in accordance with R.S. 18:532.1.

(4)(a) No precinct shall contain less than three hundred registered voters within its geographical boundaries, except:

(i) When necessary to make it more convenient for voters in a geographically isolated and unincorporated area to vote. A voter in a geographically isolated and unincorporated area shall mean a voter whose residence is outside an incorporated place and who would have to travel by roadway more than ten miles or cross a public ferry to a polling place to vote if the precinct were not established.

(ii) When the precinct contains the entire geographical area of an incorporated place.

(iii) When the precinct may not be merged with any adjacent precinct due to voting district boundaries, provided that such a precinct has a consolidated polling place with an adjacent precinct and the number of commissioners for the polling place has been reduced in accordance with R.S. 18:425.1 and 1286.1.

(b)(i) No precinct shall be established as authorized in this Paragraph unless it is in compliance with the provisions of R.S. 18:532.1(C) and unless the parish governing authority has submitted documentation to the Department of State that the precinct meets one of the criteria in this Paragraph and the parish governing authority has received written approval for the establishment of the precinct from the secretary of state. However, a precinct may contain less than three hundred registered voters if the parish governing authority is responsible for all election expenses incurred in the precinct as provided in R.S. 18:1400.7.

(ii) In addition to the authority in Item (i) of this Subparagraph, the secretary of state may permit the establishment of precincts with less than three hundred registered voters under extraordinary and unforeseen circumstances.

(c) Within thirty days after the completion of each canvass, beginning with the 1996 canvass, the registrar of voters of each parish shall notify the parish governing authority of every precinct in the parish which contains fewer than three hundred registered voters within its geographic boundaries. Within sixty days after such notification, the parish governing authority shall merge such precincts with other precincts, unless the approval of the Department of State has been granted as provided in this Paragraph.

(5) The provisions of Paragraph (4) of this Subsection shall not be effective from January 1, 2009, through December 31, 2013.

C. Each parish governing authority shall provide and maintain at all times a suitable map showing the current geographical boundaries with designation of precincts and a word description of the precinct geographical boundaries. Each parish governing authority shall send a copy of each map, with description attached, to the registrar of voters and the secretary of state. The map may be composed of one or more sheets but each sheet shall not exceed three feet by four feet. The map shall include all existing roads, streets, railroad tracks, and drainage features but shall not include underground utility lines, land use and zoning symbols or shadings, symbols for vegetation cover, topographic contour lines, and similar items that obscure the basic street pattern and names. All features, names, titles, and symbols on the map shall be clearly shown and legible. The map sheet of the entire parish shall be on a scale of one inch equals one mile to one inch equals two miles. Map sheets of each incorporated place within the parish shall be on a scale of one inch equals eight hundred feet to one inch equals sixteen hundred feet. Each map sheet shall indicate the date of the base map or the date of last revision. Wherever the boundaries of a precinct or incorporated place are coterminous, they shall be clearly indicated as such.

D. The parish governing authority shall also furnish, a map clearly indicating the boundaries of each parish governing authority district, school board district, special election district, representative district, and senate district.

E.(1) In complying with the provisions of this Section for the establishment of precincts and the prescription of their boundaries, each parish governing authority and registrar of voters shall coordinate with the secretary of the Senate and the clerk of the House of Representatives, or their designees, pursuant to their authority to submit a plan for census data for reapportionment under the provisions of Chapter 13 of this Title and shall adopt or adjust precinct boundaries as may be necessary to comply with this Section.

(2) The proposed precinct boundaries submitted to the United States Bureau of the Census by a parish through the secretary of the Senate and the clerk of the House of Representatives or their designees, and approved by the Bureau of the Census as block boundaries for each federal decennial census, shall be the precinct boundaries for the parish for reapportionment purposes following each federal decennial census.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 523, §1, eff. Jan. 1, 1978; Acts 1978; Acts 1978, No. 298, §1, eff. July 10, 1978; Acts 1982, No. 559, §1, eff. July 22, 1982; Acts 1985, No. 670, §1, eff. July 16, 1985; Acts 1986, No. 286, §1, eff. June 30, 1986; Acts 1988, No. 329, §1; Acts 1988, No. 403, §1, eff. July 10, 1988; Acts 1990, No. 629, §1; Acts 1992, No. 788, §1, eff. Jan. 1, 1993; Acts 1992, No. 803, §1; Acts 1995, No. 552, §1, eff. Jan. 1, 1996; Acts 1997, No. 1420, §2, eff. July 1, 1997; Acts 1999, No. 254, §2, eff. July 1, 1999; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2004, No. 526, §2, eff. June 25, 2004; Acts 2008, No. 136, §1, eff. June 6, 2008.



RS 18:532.1 - Changing boundaries

§532.1. Changing boundaries

A. The parish governing authority shall have authority, in accordance with this Section, to change the configuration, boundaries, or designation of an election precinct. Any change so determined shall be adopted by ordinance of the parish governing authority. Within fifteen days after adoption of the ordinance, the parish governing authority shall send to the secretary of state a certified copy of the ordinance and a copy of the map showing the new precinct boundaries and designations together with a written description of such boundaries. The parish governing authority shall comply with the provisions of R.S. 18:1941 when changing precinct boundaries.

B.(1) A parish governing authority shall change a precinct only by dividing the precinct into two or more precincts except as provided in Paragraph (2) of this Subsection.

(2)(a) When in order to make it more convenient for voters to vote, or to facilitate the administration of the election process, or to accomplish reapportionment, or to comply with the provisions of R.S. 18:532(B)(1) or (4), it becomes necessary to merge all or part of a precinct with adjacent precincts, a part or parts may be merged but only when the parts that are joined are in the same legislative, Public Service Commission, State Board of Elementary and Secondary Education, state, federal, and local governing authority voting district as such districts have been redistricted subsequent to the release of the latest federal decennial census. However, no precinct shall be merged unless the local governing authorities and the parish, city, or other local public school boards within the area affected by the merger have completed redistricting and received preclearance pursuant to the Voting Rights Act of 1965.

(b) In order to establish block boundaries for the 2010 federal decennial census, proposed precinct consolidations submitted for review through December 31, 2008, in accordance with Subsection C of this Section, shall not be subject to the requirement that the precincts or parts of the precincts shall be in the same state, local, and municipal office voting district and shall not be subject to the provisions of Paragraph (C)(3) of this Section; however, any consolidation accomplished pursuant to the provisions of this Subparagraph shall be effective for the following purposes at the following times:

(i) Not later than January 1, 2010, for the purpose of establishing block boundaries for the 2010 federal decennial census and for reapportionment purposes.

(ii) Not later than July 1, 2011, for all purposes.

(c) The provisions of Subparagraph (b) of this Paragraph shall not apply to consolidations required by R.S. 18:532(B)(4).

(3) Any establishment, division, or merger of precincts as provided in Paragraphs (1) and (2) herein shall be considered a change in precinct boundaries and shall be subject to the requirements of this Section.

C.(1) The parish governing authority shall comply with the provisions of R.S. 18:532(A), (B), (C), and (E) when changing any precinct boundary.

(2)(a) In determining features to be used as precinct boundaries, the parish governing authority shall consult with the secretary of the Senate and the clerk of the House of Representatives or their designees. The parish governing authority shall submit proposed changes in precinct boundaries to the secretary and the clerk or their designees on United States Bureau of the Census maps prepared for the next federal decennial census and, where practicable, by electronic medium. No change in a precinct boundary may be made by the parish governing authority without prior review and approval by the secretary and the clerk or their designees, except as provided in this Paragraph. Such review shall consist of a determination whether the proposed precinct change coincides with a visible feature depicted on a base map that will be used by the United States Bureau of the Census to determine visible tabulation boundaries for the federal decennial census.

(b) The secretary of the Senate and the clerk of the House of Representatives or their designees shall send a report of the findings resulting from the review to the parish governing authority within forty-five days after the receipt of the proposed precinct changes. If the secretary of the Senate and the clerk of the House of Representatives or their designees fail to respond within forty-five days after the receipt of the proposed precinct changes, the proposed visible feature for precinct boundaries shall be deemed to be approved by the secretary of the Senate and the clerk of the House of Representatives or their designees.

(3)(a) In addition to the requirements of Paragraph (2) of this Subsection, when the proposed precinct change involves a merger authorized by Paragraph (B)(2) or Subparagraph (D)(1)(b) of this Section, prior to adoption by ordinance, the parish governing authority shall submit proposed changes of the merger to the secretary of state. No change in a precinct merger may be made by the parish governing authority without prior review and approval by the secretary of state, except as provided in this Paragraph. Such review shall consist of a determination whether the proposed merger of the precincts establishes a precinct or precincts where all parts of each proposed new precinct are in the same state, local, and municipal office voting district.

(b) The secretary of state shall send a report of the findings resulting from the review to the parish governing authority within forty-five days after the receipt of the proposed precinct changes. If the secretary of state fails to respond within forty-five days after the receipt of the proposed precinct mergers, the proposed mergers shall be deemed to be approved by the secretary of state. No precinct shall be merged until all local governing authorities and the parish or city school board within the area affected by the merger have completed redistricting and such redistricting has been precleared pursuant to the Voting Rights Act of 1965.

D.(1)(a) Notwithstanding any other law to the contrary, no election precinct shall be created, divided, abolished, or merged, or the boundaries thereof otherwise changed between January first of any year of which the last digit is nine and December thirty-first of any year of which the last digit is three.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph or R.S. 18:1903 to the contrary, if the legislature has completed the reapportionment required by Article III, Section 6 of the Constitution of Louisiana following the latest federal decennial census and has received preclearance pursuant to the Voting Rights Act of 1965, the parish governing authority may merge precincts upon the parish governing authority's certifying in writing to the office of the secretary of state that the parish governing authority and all school boards within the parish have completed all redistricting that is required following the latest federal decennial census and have received preclearance pursuant to the Voting Rights Act of 1965.

(i) A certified copy of the ordinance describing such precinct mergers, a written description of proposed new precinct boundaries, and a copy of a map clearly detailing the precinct boundaries within the parish shall be sent to the secretary of the Senate, and the clerk of the House of Representatives, the secretary of state, the clerk of court, and the registrar of voters of the parish within fifteen days after the adoption of the ordinance.

(ii) No precinct merger shall become effective without prior review and approval by the secretary of state, the secretary of the Senate, and the clerk of the House of Representatives, or their designees. The secretary of state, the secretary of the Senate, and the clerk of the House of Representatives, or their designees shall send a report of the findings of the review to the parish governing authority within forty-five days after receipt of the proposed precinct changes. If the secretary of state, the secretary of the Senate, or the clerk of the House of Representatives, or their designees fail to respond within forty-five days after receipt of the proposed precinct changes, the proposed precinct changes shall be deemed to be approved by the official or designee who failed to respond.

(2)(a) Notwithstanding the provisions of Paragraph (1) of this Subsection or R.S. 18:1903 to the contrary, if after the release of the federal decennial census data a parish governing authority is unable to comply with applicable law regarding redistricting and reapportionment, including adherence to traditional redistricting principles, in the creation of its redistricting or reapportionment plan using the whole precincts submitted to the United States Bureau of the Census, the parish governing authority may divide a precinct into two or more precincts; any such division shall be by a visible feature which is a census tabulation boundary. Upon dividing a precinct, the parish governing authority shall notify the secretary of state of such precinct division in writing.

(b) Any such parish governing authority shall include the precinct changes in its ordinance establishing its redistricting or reapportionment plan.

(c) Within fifteen days after the adoption of the ordinance, the parish governing authority shall send to the secretary of the Senate and the clerk of the House of Representatives a certified copy of the ordinance and a copy of a map showing the new precinct boundaries together with a written description of such boundaries. If the precinct changes were the result of action in a court of competent jurisdiction, the parish governing authority shall include a certified copy of the court order, and the secretary and the clerk shall likewise be notified of appeals filed or other actions that pertain to any such order or ordinance.

(d) The provisions of this Paragraph shall not be construed as authority for a parish governing authority which has adopted or accomplished redistricting or reapportionment or is able to redistrict or reapportion itself in accordance with applicable law using the whole precincts submitted to the United States Bureau of the Census to divide precincts. Any plan adopted by a parish governing authority in contravention of this Subsection shall be null and void, and no election shall be conducted using any ballot based on such a null and void plan. Any declaration of nullity of a plan pursuant to this Paragraph shall be by a court of competent jurisdiction. In the event a plan is declared null, such declaration shall not affect the validity or legality of any actions taken by, ordinances or regulations adopted by, or contracts entered into by the governing authority elected pursuant to the null plan.

E.(1) A precinct shall not be changed, and no precinct shall be established or altered in any way, including alphabetical division by voter surname, and no annexation shall be implemented during the period commencing on the tenth business day prior to the date the qualifying period opens and ending on the date of the general election.

(2) No precinct change or annexation that is made prior to the tenth business day prior to the date the qualifying period opens shall become effective for the election unless the information required in Subsection A of this Section, including notice of preclearance if required pursuant to the Voting Rights Act of 1965, is received by the secretary of state prior to 4:30 p.m. on the tenth business day prior to the date the qualifying period opens.

F. Within fifteen days after the adoption of the ordinance as provided in this Section, the parish governing authority shall send to the secretary of the Senate and the clerk of the House of Representatives, the secretary of state, the clerk of court, and the registrar of voters a certified copy of the ordinance and a copy of a map showing the new precinct boundaries together with a written description of such boundaries.

G, H. Repealed by Acts 2008, No. 136, §3, eff. June 6, 2008.

Added by Acts 1982, No. 559, §1, eff. July 22, 1982; Acts 1985, No. 670, §1, eff. July 16, 1985; Acts 1986, No. 286, §1, eff. June 30, 1986; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1988, No. 329, §1; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1990, No. 288, §1, eff. July 5, 1990; Acts 1990, No. 629, §§1 and 2; Acts 1992, No. 803, §1; Acts 1993, No. 418, §§1 and 2, eff. Jan. 1, 1994; Acts 1995, No. 552, §1, eff. Jan. 1, 1996; Acts 1997, No. 1420, §§2, 3, eff. July 1, 1997; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 1999, No. 254, §2, eff. July 1, 1999; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2002, 1st Ex. Sess., No. 123, §1, eff. April 23, 2002; Acts 2003, No. 1022, §1; Acts 2004, No. 526, §2, eff. June 25, 2004; Acts 2008, No. 136, §§1, 3, eff. June 6, 2008; Acts 2010, No. 824, §2, eff. June 30, 2010; Acts 2012, No. 138, §1, eff. May 14, 2012; Acts 2012, No. 726, §1; Acts 2014, No. 675, §1; Acts 2016, No. 281, §1, eff. May 31, 2016.



RS 18:533 - Establishment and location of polling places; responsibility for acts or omissions

§533. Establishment and location of polling places; responsibility for acts or omissions

A. Establishment. (1) The governing authority of each parish shall establish one polling place for each precinct. Each polling place shall be equipped with proper electric current, fixtures, and outlets necessary to properly operate the voting machines and otherwise to conduct the election. Each polling place shall have sanitary facilities available. The governing authority shall complete a survey form prepared by the secretary of state for each polling place in its parish and shall certify to the secretary of state that each polling place meets the accessibility standards for individuals with disabilities adopted by the secretary of state.

(2) The parish governing authority shall, to the extent possible, locate multiple precincts in a polling location, if it determines after due consideration that to locate multiple polling places within the same polling location would be efficient, cost-effective, and convenient to voters.

B. Location. (1) Except as otherwise provided in this Subsection, the polling place for a precinct shall be located in the precinct in a suitable public building and all public bodies are hereby required to allow the use of public buildings as voting precincts without cost or charge when the parish governing authority requires it. If no public building is available, then a precinct may be located on private property. The parish governing authority shall inform the secretary of state as to whether the parish polling places are located in public buildings or on private property.

(2) When, after the exercise of due diligence, the governing authority of a parish is unable to secure a location for a polling place within a precinct, the governing authority may select a location for the polling place which is within the nearest precinct having proper facilities. All other laws relating to the establishment and location of a polling place shall be complied with. The governing authority shall take all reasonable steps to notify the residents of the precinct of the location of the polling place.

C. Prohibited locations. A polling place shall not be located in or on the grounds of:

(1) A place where beverages of high or low alcoholic content are dispensed to the public, but this prohibition shall not prevent the location of a polling place on premises housing a nonprofit organization whose principal business is not the dispensing of beverages of high or low alcoholic content, but no such alcoholic beverages shall be dispensed on such premises during election day or for three hours before the polls open.

(2) A jail, penitentiary, or other penal institution.

(3) A mental hospital or a mental health center.

(4) An eleemosynary institution where wards of the state are confined or housed at state expense, except educational institutions and the United States Marine Hospital No. 88 at Carville.

(5) Private property owned, occupied, or leased by a candidate in the election or the spouse of any such candidate, or an officer or employee of the state or any of its political subdivisions.

D. Payment for use of private property. When it is necessary to pay for the use of private property as a polling place, the payment shall not exceed one hundred fifty dollars for each election.

E. Lease. Prior to the designation by the governing authority of any polling place to be located on private property, the governing authority shall enter into a written lease for such property which lease shall state that the property is to be used as a polling place for a specified precinct and that the polling place is not owned, occupied, or leased by a candidate in the election, or a spouse of any such candidate, or an officer or employee of the state or any of its political subdivisions. Such lease shall be recorded in the office of the clerk of court for the parish wherein such property is located and in addition shall be prominently posted in the office of the registrar of voters. After July 1, 1986, the lease shall also be filed with the secretary of state. The secretary of state shall not pay precinct rental for a polling place if a copy of the lease thereon has not been properly filed at least thirty days prior to the election, unless a change in the location of the polling place was necessitated immediately prior to the election and the governing authority lacked sufficient time to transmit a copy of the lease to the secretary of state prior to the election. Lease contracts entered into immediately prior to the election shall be filed with the secretary of state not later than ten days after the election for payment to be made by the secretary of state. Payments on leases filed later than ten days following an election will not be made by the secretary of state except for subsequent elections.

F. Responsibility for acts or omissions. (1) An owner, lessee, or occupant of a premises to be used by any person as a polling place on any election day shall not be liable to such person for injury to person or property which occurs on the premises while it is being used as a polling place on any election day.

(2) This Subsection does not exclude any liability which would otherwise exist for willful or malicious injury to persons or property or liability imposed on the owner, lessee, or occupant of the premises pursuant to Civil Code Articles 2317 and 2322.

(3) Nothing in this Subsection shall be construed to relieve any person using the premises of another as a polling place from any obligation which he may have in the absence of this Subsection to exercise care in his use of such premises, or from the legal consequences of failure to employ such care.

(4) The word "premises" as used in this Subsection includes lands, private ways, buildings, and structures which are being used as a polling place, or used as access to a polling place, on any election day.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1978, No. 580, §1; Acts 1980, No. 506, §1, eff. Jan. 1, 1981. Acts 1984, No. 426, §1; Acts 1985, No. 754, §1; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1995, No. 715, §1; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2006, No. 403, §1, eff. June 15, 2006; Acts 2009, No. 436, §1, eff. Jan. 1, 2010.

NOTE: See Acts 1995, No. 715, §2, relative to severability.



RS 18:534 - Change of polling places

§534. Change of polling places

A. Once a polling place is established, it may only be changed by a vote of the parish governing authority.

B.(1) The location of a polling place shall not be changed during the period commencing on the date the qualifying period opens and ending on the date of the general election or, in the case of an election date exclusively for bond, tax, or other propositions or questions, during the period commencing on the forty-sixth day prior to the election and ending on the day of the election unless the polling place becomes unavailable due to an emergency caused by an act of God or when privately owned property being used as a polling place becomes unavailable through no fault of the governing authority.

(2)(a) Notwithstanding the provisions of Subsection A of this Section, if a polling place becomes unavailable during the period defined in and due to the reasons provided in Paragraph (1) of this Subsection and there is no regularly scheduled meeting of the parish governing authority scheduled to take place prior to the election, the parish president may change the location of the polling place. The parish president shall submit written notice of the change as soon as practicable to the secretary of state.

(b) A change in the location of a polling place made by a parish president pursuant to Subparagraph (a) of this Paragraph shall not be permanent unless the governing authority of the parish votes to approve the change.

(c) For purposes of this Paragraph, "parish president" means the president of any parish, mayor-president, mayor of New Orleans, or police jury president.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1982, No. 559, §1, eff. July 22, 1982; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 2015, No. 307, §1, eff. June 29, 2015.



RS 18:535 - Notice of location of precincts and polling places

§535. Notice of location of precincts and polling places

A. Establishment and change. When a precinct or polling place is established or changed, notice of its location shall be published by the parish governing authority. The publication shall be in the official journal of the parish.

B. Before primary elections. The parish board of election supervisors shall publish the location of the polling places in the parish at least once before each primary election. The publication shall be in the official journal of the parish during the third week before the primary election.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2010, No. 570, §1, eff. Jan. 1, 2011.



RS 18:536 - Notice of change of location of polling place

§536. Notice of change of location of polling place

A. When a parish governing authority or parish president, in accordance with the provisions of R.S. 18:534, changes the location of a polling place during the period commencing on the date the qualifying period opens and ending on the date of the general election or during the period commencing on the forty-sixth day prior to an election and ending on the day of the election for an election date exclusively for bond, tax, or other propositions or questions, the governing authority shall give adequate notice of the change of the location to each voter registered to vote at that polling place and to each candidate to be voted on at that polling place, if applicable, in the following manner:

(1) Each candidate shall be given immediate notice by telephone and by certified mail of the new location of the polling place.

(2) A sign shall be posted at the former polling place directing voters to the new location of the polling place.

(3) An employee of the parish governing authority shall be stationed at the former polling place for the purpose of directing potential voters to the new location of the polling place. The eligibility requirements provided in R.S. 18:1354(C) for appointment as a deputy parish custodian of voting machines are applicable to the employee. Such employee shall be required to take the constitutional oath or affirmation. The clerk of court shall administer the oath.

(4) If reasonable time exists, the notice of the change in location shall be published by the parish governing authority in the official journal of the parish and in any other newspaper of general circulation in the precinct or precincts affected. Publication of the notice shall appear under the heading, NOTICE OF CHANGE OF POLLING PLACE.

B. The governing authority may take such other reasonable steps as it deems necessary or desirable to inform the voters and the candidates of the change in location, including but not limited to posting notices on utility poles and advertisements in the electronic media.

Added by Acts 1978, No. 580, §2. Amended by Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 2015, No. 307, §1, eff. June 29, 2015.



RS 18:537 - Enforcement, venue; penalty

§537. Enforcement, venue; penalty

A. In each instance in which the provisions of R.S. 18:533(E), or 18:536 are violated, each person registered to vote at the affected polling place, and each candidate to be voted on at the affected polling place may institute an action to enforce those provisions. Except as otherwise provided in this Section, such action shall be governed by the provisions of Chapter 9 of this Title.

B. In each instance in which the provisions of R.S. 18:532 and 532.1 are not complied with, the attorney general shall institute an action to enforce those provisions.

C. Actions or proceedings instituted pursuant to R.S. 18:537(B) shall be instituted in the district court for the parish where the state capitol is situated.

D. The defendant shall pay the court costs and reasonable attorney fees incurred in any action or proceeding instituted pursuant to R.S. 18:537(B).

E. The state shall not pay to any parish governing authority the cost of ballots, election materials, or any election expenses incurred by the clerks of court and registrars of voters, as defined in Chapter 8-A of Title 18 of the Louisiana Revised Statutes of 1950, while said parish governing authority is in noncompliance with R.S. 18:532 or R.S. 18:532.1.

Added by Acts 1980, No. 506, §1, eff. Jan. 1, 1981. Amended by Acts 1982, No. 559, §1, eff. July 22, 1982; Acts 1985, No. 670, §1, eff. July 16, 1985.



RS 18:541 - Opening and closing of the polls

SUBPART C. TIME FOR VOTING

§541. Opening and closing of the polls

A. In the primary and general elections, the polls shall open at 7:00 a.m. on election day and shall close at 8:00 p.m. on election day.

B. Notwithstanding the provisions of Subsection A of this Section, in regularly scheduled congressional primary elections and elections held at the same time, the polls shall open at 6:00 a.m. on election day and shall close at 8 p.m. on election day.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2012, No. 577, §1, eff. Jan. 1, 2013.



RS 18:542 - Termination of voting

§542. Termination of voting

A person who is in line to vote when the polls close on election day shall be allowed to vote. Voting in a primary or general election shall terminate (1) when the polls close, if no one is in line to vote at that time, or (2) when all the persons who were in line to vote at 8:00 p.m. have been allowed to vote.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:551 - Ballots

SUBPART D. PREPARATION FOR VOTING

§551. Ballots

A. Preparation. The secretary of state shall prepare and certify the absentee by mail ballots, the early voting ballots, and the ballots to be used on the voting machines in primary and general elections.

B. Titles of offices. (1) The titles of the offices to be voted on in a primary or general election shall be listed on the ballot in capital letters in the following order:

(a) President and vice president.

(b) Presidential nominees in a presidential preference primary.

(c) State offices--governor, lieutenant governor, secretary of state, attorney general, treasurer, commissioner of agriculture, commissioner of insurance, United States senator, United States representative, justice of the supreme court, judge of a court of appeal, member of the public service commission, member of another state board or commission, and any other state office.

(d) Local offices--state senator, state representative, district judge, district attorney, judge of a parish court, sheriff, clerk of court, assessor, coroner, police juror, judge and marshal of a city court, member of a school board, member of other local boards and commissions, justice of the peace, and other local offices.

(e) Municipal offices--mayor, chief of police or marshal, alderman or member of a city council, member of a municipal board or commission, and other municipal offices.

(f) Political party offices--member of a state central committee, member-at-large of a parish executive committee, and member of a parish executive committee from a political subdivision. If an election for a political party office appears on the same ballot with an election for presidential nominees in a presidential preference primary election, the secretary of state may place the political party office immediately following the office of presidential nominees of the same political party.

(2) When a special election to fill a newly created office or a vacancy in an existing office is held at the same time as a regularly scheduled election, the secretary of state may list the titles of the offices to be voted on in the special election at the end of the ballot. However, when the geographic area of an office in the regularly scheduled election and in the special election are the same and when the candidates in the regularly scheduled election and in the special election for such office are the same, the title of the office and the names of the candidates shall appear only once on the ballot as provided in this Section and the ballot shall state that the election is being held to fill both the vacancy and the full term for the office. Each elector shall cast the same vote for both the regular and the special election for the office, and the candidates who qualify for the general election shall qualify for the general election for both the regular and the special election for the office, and the candidate who is elected shall be elected to fill both the vacancy and the full term for the office.

(3) The titles of offices not specifically provided for in this Section shall be listed on the ballot in the order determined by the secretary of state.

C. Names and numbers of candidates. The names of the candidates in a primary or general election shall be listed on the ballot as follows:

(1)(a) In a primary election only the names of candidates who qualified for election and were not subsequently disqualified by a judgment rendered in an action objecting to candidacy shall be listed on the ballot.

(b) The name of each local candidate shall be listed on the ballot as certified to the secretary of state by the clerk of court, and the name of each state candidate shall be listed on the ballot in the form designated by the candidate in his notice of candidacy on file with the secretary of state.

(c)(i) The names of the candidates for each office shall be arranged alphabetically by surname and shall be listed below the title of the office, in smaller capital letters. The names of the candidates shall be numbered from first to last. Once the secretary of state has assigned numbers to the candidates on the primary election ballot, the numbers shall not be changed.

(ii) If the qualifying period reopens because of the death of a candidate, additional candidates who qualify for the primary election shall be given the numbers following the number assigned to the last candidate on the ballot.

(iii) If two or more candidates have the same surname, the names of the candidates having the same surname shall be arranged alphabetically by first name, regardless of whether a candidate's first name appears on the ballot. The word "Incumbent" shall be listed after the name of each candidate having the same surname who is an incumbent, and the residence address shall be listed after the name of each candidate having the same surname who is not an incumbent.

(2) In a general election only the names of the candidates who qualified for election shall be listed on the ballot, and the names shall be listed in the same form as they were listed on the ballot for the primary election. The names of candidates who were elected in the primary election shall not be listed on the ballot. The names of the candidates for each office shall be arranged alphabetically by surname, and shall be listed below the title of the office, in smaller capital letters. The names of the candidates shall be given the same number assigned to them on the primary election ballot.

D. Political party designation. The political party designation of a candidate who is registered as being affiliated with a recognized political party shall be listed on the primary or general election ballot on the same line and immediately after or below the candidate's name. If a candidate is affiliated with a political party, but such party is not a recognized political party, the word "other" shall be placed after his name. If a candidate is not affiliated with any political party, the words "no party" or an abbreviation thereof shall be placed after his name. The secretary of state shall promulgate and adopt rules as necessary to effectuate the provisions and purposes of this Subsection.

E. Uniformity. The names of the candidates shall be listed on the ballot in type of uniform size and style. The spaces between the names of the candidates for each office shall be uniform, and the names of the candidates for one office shall be separated from the names of candidates for another office by sufficient space to avoid confusion. All propositions and constitutional amendments shall be listed on the ballot in type of uniform size and style.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 545, §1, eff. Jan. 1, 1978; Acts 1977, No. 588, §1, eff. Jan. 1, 1978; Acts 1978, No. 292, §1, eff. July 6, 1978, Acts 1980, No. 792, §1, eff. Jan. 1, 1981; Acts 1981, No. 76, §1, eff. June 26, 1981; Acts 1982, No. 778, §1, eff. Aug. 4, 1982; Acts 1988, No. 139, §1, eff. Jan. 1, 1989; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1991, 1st E.S., No. 1, §1, eff. Sept. 1, 1991; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2004, No. 889, §1, eff. Jan. 1, 2005; Acts 2005, No. 220, §1, eff. Jan. 1, 2006; Acts 2012, No. 533, §1, eff. Jan. 1, 2013; Acts 2015, No. 307, §1, eff. June 29, 2015.



RS 18:552 - Election materials

§552. Election materials

A. Materials furnished. At least twenty-two days before a primary election and as soon as possible for a general election:

(1) The secretary of state shall furnish the ballots to be used on the voting machines;

(2) The secretary of state shall furnish to the parish custodian of voting machines for each parish in which voting shall be conducted in an election two copies of a statement, which has been approved by the attorney general, explaining the scope and nature of any proposed constitutional amendment on the ballot and two sample ballots for each voting precinct at which voting shall be conducted in an election; and

(3) The secretary of state shall furnish the parish custodian of voting machines for each parish with the election materials required by the rules and regulations of the state board of election supervisors for the conduct of the election at each polling place.

(4) The secretary of state shall furnish to the parish custodian of voting machines for each parish in which voting will be conducted in an election a supply of state mail voter registration application forms. The custodian of voting machines shall distribute the forms to every location in the parish where voting will be conducted, and the forms shall be made available to the public at the polling place at all times when the polling place is open for voting.

B. In the case of a federal election, in addition to the materials provided in Subsection A of this Section, the secretary of state shall supply informational posters as required by the Help America Vote Act of 2002.

C. Delivery of materials. The contractor who delivers the voting machines also shall deliver the election materials to each polling place under the direction and supervision of the parish custodian of voting machines.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1982, No. 10, §1, eff. Jan. 1, 1983; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 2001, No. 451, §1, eff. Jan. 12, 2004; Acts 2003, No. 1220, §2, eff. July 3, 2003; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2010, No. 570, §1, eff. Jan. 1, 2011.



RS 18:553 - Inspection and preparation of voting machines at polling places; precinct registers and supplemental list

§553. Inspection and preparation of voting machines at polling places; precinct registers and supplemental list

A. Delivery of the key envelope. The parish custodian of voting machines shall seal the keys, if applicable, to the voting machines at each polling place in an envelope on which shall be written the ward and precinct number of the polling place, the location of the polling place, and the numbers of the seal and protective counter of each voting machine at the polling place. The parish custodian shall deliver the sealed key envelope to the deputy parish custodian appointed for the polling place, and the deputy parish custodian shall deliver the sealed key envelope to the commissioner-in-charge at the polling place at least thirty minutes before the time for opening the polls on election day.

B. Inspection of the voting machines. After the commissioners take their oath and before the time for opening the polls, the commissioners, in the presence of the watchers, shall prepare the polling place for voting as follows:

(1)(a) Compare the voting machine serial numbers on either side of the machines with the numbers on the envelope containing the keys to the voting machines received from the deputy custodian. Verify that the numbers on the keys also match the serial numbers of the machines. Compare the protective counter numbers on the key envelope with the protective counter numbers on the machines. Compare numbers on the key envelope with the seal numbers on the machines.

(b) If the numbers do not agree, the commissioners shall notify the parish custodian, and the commissioners shall not proceed further in the preparation of the voting machine for voting until a representative of the parish custodian has reexamined the voting machine and certified that it is properly arranged. If the numbers agree, the commissioners shall open the envelope, take out the keys, and open the door.

(2) The commissioners shall cause each machine to produce a zero proof sheet. Determine from the zero proof sheet that each counter on that machine is set at zero. Sign and certify to the correctness of each zero proof sheet. Immediately post each zero proof sheet within the polling place. If any zero proof sheet is illegible or damaged, immediately notify the parish custodian who will take action necessary to make the machine operative. If any zero proof sheet indicates that any candidate or question counter does not register zero, immediately notify the parish custodian, who will, if practical, readjust the counters. If it is impractical to readjust the counters before the polls open, immediately make a written statement of the letter and number designation on each counter and the number registered on the counter. Post this statement at the polling place throughout the election and preserve the statement as part of the election returns.

(3) Check the ballot on the face of each voting machine against the sample ballot supplied by the custodian of voting machines to make certain it is correct. If the ballot is not correct, the commissioners shall notify the parish custodian, and the machine shall not be used until the ballot has been corrected under supervision of the parish custodian or his representatives.

(4) Post the instructions, informational posters, if required, the statement of proposed constitutional amendments on the ballot, and a sample ballot in a conspicuous place at the principal entrance to the polling place, where they shall remain posted throughout the election day.

(5) Leave the voting machines locked against voting until the polls are formally opened and thereafter they shall be operated only by the voters in casting their votes.

(6) Complete in triplicate Certificate No. 1 of the composite certificate designated "Machine Certificates", which shall be prepared and furnished by the secretary of state. This certificate shall state:

(a) The exact time when the keys to the voting machines were delivered.

(b) The serial number on each voting machine.

(c) The number of the seal on each voting machine or cartridge, if applicable.

(d) The number shown on the protective counter on each voting machine.

(e) That the public counter on each machine numbered zero.

C. Disposition of the keys. When the voting machines at the polling place are unlocked for voting, the commissioners shall place the keys to the voting machines in the envelope provided for that purpose. The commissioners, in the presence of the watchers, shall seal and sign the envelope containing the voting machine keys, and the sealed envelope shall be kept with the other election materials until the termination of voting. The keys to the voting machines shall not be used during the election except by mechanics or experts repairing or adjusting a voting machine under the supervision and control of the parish custodian.

D. Operation of voting machines. During the election, the voting machines shall only be operated by voters casting their votes.

E. Maintenance of precinct registers.

(1) The parish custodian of voting machines shall be responsible for delivering a supplemental list of absentee voters who voted absentee by mail and whose ballots were received after the last day for early voting and before election day, if necessary.

(2) For each name appearing on the supplemental list, the commissioners shall mark "Absentee" in the place where the voter usually signs the precinct register and initial the precinct register adjacent to the word "Absentee".

(3) The parish custodian of voting machines shall be responsible for delivering to the precinct a supplement to the official list of voters, if necessary.

(4) Upon receipt of any supplement to the official list of voters, the commissioners shall add the supplement to the precinct register behind the "supplemental" divider.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2003, No. 1220, §2, eff. July 3, 2003; Acts 2004, No. 627, §1, eff. Jan. 1, 2005; Acts 2005, No. 220, §1, eff. Jan. 1, 2006; Acts 2006, No. 403, §2, eff. Jan. 1, 2007.



RS 18:553.1 - Inspection and preparation of paging ballot electronic voting machines at polling places

§553.1. Inspection and preparation of paging ballot electronic voting machines at polling places

Notwithstanding the provisions of R.S. 18:553 regarding the procedures and duties of the commissioners for the inspection and preparation of voting machines, such procedures and duties for polling places using paging ballot electronic voting machines shall be conducted as provided in the informational pamphlet prepared pursuant to R.S. 18:421(C). A copy of the informational pamphlet shall be provided to the standing committees of each house of the legislature which have oversight over elections.

Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002.



RS 18:561 - Poll lists

SUBPART E. PROCEDURE FOR VOTING

§561. Poll lists

Two commissioners at each polling place shall keep duplicate poll lists, numbered consecutively from one to the end. Each such commissioner shall enter the name of every person who votes at the polling place on the poll lists.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2013, No. 383, §1, eff. June 18, 2013.



RS 18:562 - Prerequisites to voting

§562. Prerequisites to voting

A. Identification of voters.

(1) A person who desires to vote in a primary or general election shall give his name and address to a commissioner, who shall announce the applicant's name and address to the persons at the polling place.

(2) Each applicant shall identify himself, in the presence and view of the bystanders, and present to the commissioners a Louisiana driver's license, a Louisiana special identification card issued pursuant to R.S. 40:1321, or other generally recognized picture identification card that contains the name and signature of the applicant. If the applicant does not have a Louisiana driver's license, a Louisiana special identification card, or other generally recognized picture identification card that contains the name and signature of the applicant, the applicant shall complete and sign an affidavit, which is supplied by the secretary of state, to that effect before the commissioners, which affidavit shall include the applicant's date of birth and mother's maiden name. If the applicant is unable to read or write or is otherwise unable to complete the affidavit due to disability, the applicant may receive assistance in completing the affidavit and the commissioner shall make a notation on the affidavit. The applicant may receive the assistance of any person of his choice, including a commissioner, except a candidate, commissioner-in-charge, the applicant's employer or employer's agent, or the applicant's union agent. The commissioners shall place the affidavit in the envelope marked "Registrar of Voters" and attach the envelope to the precinct register. However, an applicant who is allowed to vote without the picture identification required by this Paragraph is subject to challenge as provided in R.S. 18:565.

B. Review of precinct register. The commissioners shall then determine:

(1) If the applicant's name is found in the precinct register on the official list of voters and he has not voted absentee by mail or during early voting, one of the commissioners shall announce the applicant's name again.

(2) If the applicant's name is found in the precinct register on the inactive list of voters and has not voted absentee by mail or during early voting, the applicant may vote after complying with provisions of R.S. 18:196(B). After such compliance, one of the commissioners shall announce the applicant's name again and shall preserve the address confirmation card received from the voter by placing the address confirmation card in the envelope marked "Registrar of Voters" and attaching the envelope to the precinct register.

(3) If the name of a qualified voter was omitted from or incorrectly printed on the precinct register, the commissioner shall:

(a) Contact the registrar of voters to ascertain whether or not the person applying to vote is registered to vote in that precinct.

(b) In the absence of a valid challenge of the voter, allow the applicant to sign an affidavit before a commissioner attesting that he is a qualified registered voter and describing the error or omission in the voter records.

(c) Preserve the applicant's original affidavit as part of the election records by placing it in the envelope marked "Put in Voting Machine" and place the duplicate affidavit in the envelope marked "Registrar of Voters" and attach the envelope to the precinct register.

C. Handwritten signature of the applicant. If the applicant is able to sign his name, he shall sign his handwritten signature in ink in the space for his signature on the precinct register. When the applicant has submitted picture identification to the commissioners, the applicant's signature shall be compared to his signature on the picture identification. If the applicant is unable to sign his name, he shall make his mark in ink in the proper space on the precinct register.

D. Procedure after identification. If satisfied that the applicant has identified himself as the voter named on the precinct register and that he is qualified to vote, a commissioner shall initial the precinct register opposite the voter's signature or mark. The voter then shall be allowed to vote.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 523, §1, eff. Jan. 1, 1978; Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1986, No. 669, §1; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 1997, No. 779, §1; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 1032, §7; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2007, No. 240, §1; Acts 2009, No. 369, §1; Acts 2012, No. 138, §1, eff. May 14, 2012.

NOTE: See Acts 2001, No. 1032, §17.



RS 18:563 - Procedure for voting

§563. Procedure for voting

A. The commissioners shall not allow more voters to approach the voting machines than there are vacant machines available for voting. Except as otherwise provided by law, the commissioners shall not allow more than one person to enter a voting machine at a time.

B. A pre-teen child may accompany his parent or legal guardian into the voting machine.

C.(1) A voter shall not remain in a voting machine longer than three minutes. If a voter fails to leave a voting machine promptly after a commissioner has notified him that three minutes have elapsed, the commissioners shall have the voter removed from the voting machine.

(2) Notwithstanding Paragraph (1) of this Subsection, a voter receiving assistance in voting pursuant to R.S. 18:564 or a voter using the audio ballot shall be allowed to remain in a voting machine for up to twenty minutes. If such a voter fails to leave a voting machine promptly after a commissioner has notified him that twenty minutes have elapsed, the commissioners shall have the voter removed from the voting machine.

D.(1) In order to cast a vote on a voting machine, a voter shall make at least one selection in a candidate or proposition election. Voting is completed by activating the cast vote mechanism. If the voter has made any selection in a candidate or proposition election but has failed to activate the cast vote mechanism, a commissioner observed by at least one other commissioner shall activate the cast vote mechanism for the fled voter without altering any selections made by the voter.

(2)(a) In order to cast a vote on a paper ballot, a voter must make a selection for a candidate or for or against a proposition by completely filling in the oval to the right of a selection and returning the ballot to the appropriate election official within the applicable deadline set forth by law. If a voter makes selections for more than the number of candidates to be elected for an office or makes selections for and against the same proposition, the selections for that office or proposition will be void.

(b) If a voter determines that his ballot is spoiled because he wants to change or correct his vote on the ballot before it is cast and counted but is unable to do so, he may obtain a replacement ballot upon returning the spoiled ballot to a commissioner. The voter shall cast his vote as provided in Subparagraph (a) of this Paragraph using the replacement ballot. The commissioner shall write the words "spoiled and replaced" on the ballot and shall place it in the envelope marked "Registrar of Voters".

E. A voter shall promptly leave the polling place after voting and shall not reenter a voting machine.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1987, No. 237, §1; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 2003, No. 1220, §2, eff. July 3, 2003; Acts 2007, No. 240, §1; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2016, No. 281, §2, eff. Jan. 1, 2017.



RS 18:564 - Assistance in voting on election day

§564. Assistance in voting on election day

A. Voters entitled to assistance. A voter shall not receive assistance in voting unless he is unable to read, or is unable to vote without assistance because of a physical disability, including being visually impaired. If a voter who is entitled to receive assistance in voting chooses to vote using the audio ballot instead of receiving assistance, and the audio ballot equipment fails, the voter shall be entitled to assistance in voting as provided in this Section.

B. Persons prohibited from assisting voters.

(1) No candidate in any election shall assist any voter in casting his ballot in that election.

(2) No commissioner-in-charge can assist a voter.

(3) No employer or employer's agent can assist an employee in voting.

(4) No union agent can assist a union member in voting.

(5)(a) Except as provided in Paragraphs (1) through (4) of this Subsection, a voter entitled to assistance in voting may receive the assistance of any person of his choice, including a commissioner.

(b) The commissioners shall write the voter's name in the precinct register and write the name of the person, including a commissioner, assisting the voter behind the tab for Assistance to Voters. The person, including a commissioner, assisting the voter shall sign his name behind the tab for Assistance to Voters.

C. Procedure when voter receives assistance. The person or commissioners assisting the voter shall enter the voting machine with the voter and assist him in voting. No other person shall enter the voting machine or assist the voter in voting. No person selected by the voter to assist him shall reveal the name of any person for whom the voter has voted, any proposition upon which he voted, or anything that took place while the voter was being assisted. When a precinct is equipped with a voting machine which provides an audio ballot, the commissioner shall offer the option of voting using the audio ballot to a visually impaired voter or a voter who is unable to read. If the voter elects to vote using such method, the commissioner shall assist the visually impaired voter or the voter who is unable to read with the headset and instruct the voter and the person selected to assist the voter on the use of the audio ballot.

D.(1)(a) Prior to receiving assistance under this Section due to a disability, including visual impairment, the voter shall file with the registrar in person or by mail a statement setting forth the necessity and reasons for this assistance and shall furnish the registrar one of the following:

(i) A certificate of a medical doctor or optometrist certifying to the irremediable nature of the physical disability as proof of disability.

(ii) A copy of a current mobility impairment identification card bearing a photograph of the voter and the international symbol of accessibility issued by the secretary of the Department of Public Safety and Corrections as authorized by the provisions of R.S. 47:463.4.

(iii) A copy of current documentation showing eligibility for social security disability benefits, veteran's disability benefits, paratransit services, benefits from the office for citizens with developmental disabilities, or benefits from Louisiana Rehabilitation Services.

(b) If the voter is submitting the information required by this Paragraph by mail, he shall also submit to the registrar a copy of his Louisiana driver's license, his Louisiana special identification card issued pursuant to R.S. 40:1321, or other generally recognized picture identification card that contains the name and signature of the voter.

(c) If such statement with such documentation, if applicable, is filed with the registrar as provided in this Paragraph or if a statement with such documentation, if applicable, is presented to the commissioner-in-charge on election day pursuant to Paragraph (2) of this Subsection, the registrar shall indicate such facts in the registrant's information on the state voter registration computer system and, if the original application is available in hard copy in the registrar's office, on the original application for registration. The registrar shall retain the statement and documentation, if applicable. Thereafter, the voter shall not be required to present evidence of any kind at the polls or during early voting.

(2)(a) A voter shall also be entitled to assistance without having filed with the registrar a statement setting forth the necessity and reasons for this assistance if, on election day, the voter presents to the commissioner-in-charge one of the following as proof of disability:

(i) A physician's certificate indicating the voter's inability to vote without assistance because of a physical disability.

(ii) A current mobility impairment identification card bearing a photograph of the voter and the international symbol of accessibility issued by the secretary of the Department of Public Safety and Corrections as authorized by the provisions of R.S. 47:463.4.

(iii) A copy of current documentation showing eligibility for social security disability benefits, veteran's disability benefits, paratransit services, benefits from the office for citizens with developmental disabilities, or benefits from Louisiana Rehabilitation Services.

(b) The commissioner-in-charge shall place any physician's certificate, statement setting forth the necessity and reasons for assistance, or copy of proof of disability presented by a voter in the envelope marked "Registrar of Voters" and attach the envelope to the precinct register.

E. A voter who has a visible physical disability or who presents a current mobility impairment identification card bearing a photograph of the voter and the international symbol of accessibility issued by the secretary of the Department of Public Safety and Corrections as authorized by the provisions of R.S. 47:463.4, and the person who will be assisting him in voting, shall be allowed to go to the front of the line to cast a ballot at the polls.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1985, No. 754, §1; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1991, No. 201, §1, eff. July 2, 1991; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 1997, No. 752, §1; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2003, No. 1220, §2, eff. July 3, 2003; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2006, No. 403, §1, eff. June 15, 2006; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2008, No. 602, §1; Acts 2009, No. 186, §2, eff. June 29, 2009; Acts 2009, No. 436, §1, eff. Jan. 1, 2010; Acts 2010, No. 590, §1, eff. June 25, 2010; Acts 2014, No. 811, §9, eff. June 23, 2014.



RS 18:565 - Challenge of voters

§565. Challenge of voters

A. Grounds for challenge. A commissioner, watcher, or qualified voter may challenge a person applying to vote in a primary or general election on the ground that:

(1) The applicant is not qualified to vote in the election,

(2) The applicant is not qualified to vote in the precinct, or

(3) The applicant is not the person whose name is shown on the precinct register.

B. Disposition of record of challenge and address confirmation card. The original record of the challenge, signed by the challenger, shall be placed in the envelope marked "Put in Voting Machine" and shall be preserved as part of the election returns. The duplicate record of the challenge and address confirmation card shall be placed in the envelope marked "Registrar of Voters" and the envelope shall be attached to the precinct register.

C. Disposition of the challenge. The commissioners present shall determine the validity of the challenge. If they determine by majority vote that the challenge is valid, the applicant shall not be permitted to vote. However, if the valid challenge has determined that the applicant has moved within the parish or has moved outside the parish within the last three months, the voter shall be allowed to vote upon completing an address confirmation card. If a majority of the commissioners determine that the challenge is invalid, the applicant shall be permitted to vote.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 523, §1, eff. Jan. 1, 1978; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002.



RS 18:566 - Provisional voting for federal office; polling place and in-person absentee

SUBPART F. PROVISIONAL VOTING

§566. Provisional voting for federal office; polling place and early voting

A. In an election for federal office, when an applicant's name does not appear on the precinct register and the registrar of voters has not authorized the applicant to vote by affidavit, or the commissioners assert that the applicant is not eligible to vote, and the applicant declares himself to be a registered voter and eligible to vote in the election for federal office, the applicant may cast a provisional ballot for candidates for federal office.

B. Procedure for provisional voting for federal office at a polling place:

(1) The applicant shall first fill in the blanks on the provisional ballot envelope flap and sign the certificate on the envelope flap in the presence of a commissioner attesting that he is a registered voter in the parish and is eligible to vote in the election for federal office. The applicant shall then sign the precinct register on the page marked "Provisional Voters". The commissioner shall record the provisional ballot number on the provisional ballot envelope and then shall provide the applicant the provisional ballot envelope and the provisional ballot listing the federal offices. The applicant shall then mark the provisional ballot according to the printed instructions on its face, place the ballot in the provisional ballot envelope, seal the envelope, and return the provisional ballot envelope to the commissioner. The applicant shall be allowed to mark the provisional ballot in an area and in a manner that protects the secrecy of his vote. The commissioner shall place the provisional ballot envelope inside the envelope marked "Provisional Ballot". The "Provisional Ballot" envelope shall be returned to the registrar of voters, in care of the clerk of court, on election night.

(2) The commissioner shall provide an applicant who casts a provisional ballot with written instructions for how the applicant may ascertain whether the provisional vote was counted, and, if the provisional vote was not counted, the reason the vote was not counted.

C. In an election for federal office during the period of early voting, when an applicant's name does not appear on the precinct register and the registrar of voters has not authorized the applicant to vote by affidavit, or the registrar or deputy registrar asserts that the applicant is not eligible to vote, and the applicant declares himself to be a registered voter and eligible to vote in the election for federal office, the applicant shall be permitted to cast an early voting provisional ballot for candidates for federal office.

D. Procedure for provisional voting for federal office during the period of early voting:

(1) The applicant shall first fill in the blanks on the provisional ballot envelope flap and sign the certificate on the envelope flap in the presence of the registrar or deputy registrar attesting that he is a registered voter in the parish and is eligible to vote in the election for federal office. The applicant shall then sign the precinct register on the page marked "Provisional Voters". If the applicant is voting at a branch office of the registrar, the applicant shall be required to sign and date a register for early voting provisional voters kept by the registrar prior to voting by provisional ballot. The registrar or deputy registrar shall record the provisional ballot number on the provisional ballot envelope flap and then shall provide the applicant the provisional ballot envelope and the provisional ballot listing the federal offices. The applicant shall then mark the provisional ballot according to the printed instructions on its face, place the ballot in the provisional ballot envelope, seal the envelope, and return the provisional ballot envelope to the registrar or deputy registrar. The applicant shall be allowed to mark the provisional ballot in an area and in a manner that protects the secrecy of his vote. The registrar or deputy registrar shall place the provisional ballot envelope inside the envelope marked "Early Voting Provisional Ballot".

(2) The registrar or deputy registrar shall provide an applicant who casts an early voting provisional ballot with written instructions for how the applicant may ascertain whether the provisional vote was counted, and, if the provisional vote was not counted, the reason the vote was not counted.

Acts 2003, No. 423, §1, eff. Jan 1, 2004; Acts 2004, No. 526, §2, eff. June 25, 2004; Acts 2005, No. 220, §4, eff. Jan. 1, 2006.



RS 18:566.1 - Provisional voting for federal office; order for extension of poll hours during an election for federal office

§566.1. Provisional voting for federal office; order for extension of poll hours during an election for federal office

A. If the poll hours in an election for federal office are extended as a result of a federal or state court order or any other order extending the time established for closing the polls, an individual who votes during the extension shall vote by provisional ballot for federal offices as set forth in R.S. 18:566(B).

B. Any provisional ballot cast pursuant to Subsection A of this Section shall be kept separate and placed by the appropriate election official in the envelope marked "Provisional Ballot - Extended Poll Hours", and shall be counted and tabulated as provided in R.S. 18:566.2.

Acts 2003, No. 423, §1, eff. Jan. 1, 2004.



RS 18:566.2 - Tabulation and counting of provisional ballots for federal office

§566.2. Tabulation and counting of provisional ballots for federal office

A. Upon receipt of the "Provisional Ballot" envelope, the registrar of voters shall compile a list of the names of individuals who voted a provisional ballot, including the names of individuals who voted an early voting provisional ballot. On or before the date prescribed for the date of tabulation and counting of provisional ballots set forth in Subsection C of this Section, the registrar of voters, secretary of state, and other state and local agencies shall compile and provide available registration documentation to the parish board of election supervisors for the purposes of determining whether the individual casting a provisional ballot is a registered voter and eligible to vote in the election.

B. The parish board of election supervisors in each parish shall be responsible for the counting and tabulation of all provisional ballots for federal office. The board may utilize parish board commissioners to count the provisional ballots in the parish. If the board determines that parish board commissioners are necessary to count and tabulate the provisional ballots, it shall select parish board commissioners in accordance with the provisions of R.S. 18:1314(D). In a parish where no parish board commissioners are utilized during the counting and tabulation of absentee by mail and early voting ballots, the board may utilize commissioners to count the provisional ballots. The selection and compensation of such commissioners to count and tabulate provisional ballots shall be in the same manner as parish board commissioners as provided for in R.S. 18:1314(D) and (E).

C. Provisional ballots shall be counted on the third day following the election and prior to the compilation of returns pursuant to R.S. 18:574 at the office of the registrar of voters or at a public facility within the parish designated by the parish board of election supervisors. For a presidential or regularly scheduled congressional general election, the provisional ballots may be counted on the third or fourth day, or both, following the election.

D. Candidates, their representatives, and qualified electors may be present during the counting and tabulation of provisional ballots.

E. The board shall count and announce the results of the provisional ballots as the total number of provisional votes cast in the election for each candidate for federal office.

F. The procedure for counting provisional ballots shall be as follows:

(1) A member of the board shall remove the envelopes containing the provisional ballots from the envelopes marked "Provisional Ballot" and "Early Voting Provisional Ballot".

(2) The board shall announce the name of each provisional voter and shall compare the name on the flap of the provisional ballot envelope with the name on the list of provisional voters.

(3) If the board has determined that a provisional ballot shall be counted, a member of the board shall write the provisional ballot number and the word "counted" adjacent to the provisional voter's name on the list of provisional voters. A member of the board shall tear the flap from the envelope containing the provisional ballot, attach the provisional voter's registration documentation to the envelope flap, and leave the envelope sealed.

(4) If the board has determined that a provisional ballot shall not be counted, the members of the board shall leave the flap on the envelope containing the provisional ballot, leave the envelope sealed, and shall write the word "rejected", together with the reason for rejecting the provisional ballot across the envelope containing the ballot. A member of the board shall write the provisional ballot number and the word "rejected" adjacent to the provisional voter's name, together with the reason for rejecting the provisional ballot, on the list of provisional voters. The rejected provisional ballots shall be placed in the special provisional ballot envelope. No rejected provisional ballot shall be counted.

(5) After the validity of all provisional ballots has been determined, the members of the board shall place the original signed list of provisional voters, the flaps removed from the valid provisional ballots and the attached registration documentation in the envelope provided for that purpose, and seal the envelope. Two of the members of the board shall execute the certificate on the envelope and transmit the envelope to the registrar of voters.

(6) The members of the board shall open the envelopes containing the valid provisional ballots and remove the ballots.

(7) The provisional votes cast for a candidate for federal office shall be counted by hand, and the total number of provisional votes cast for a candidate shall be announced in the order the offices and candidates are listed on the provisional ballot. The members of the board shall enter the total number of votes on the final provisional ballot vote report and certify the results.

(8) The original of the final provisional ballot vote report prepared by the parish board of election supervisors shall be transmitted to the clerk of court upon completion of the tabulation of the provisional ballots.

(9) A copy of the signed list of provisional voters and a copy of the final provisional ballot vote report shall be transmitted immediately to the secretary of state.

G. When the flaps of the provisional ballots that were counted and the attached registration documentation have been returned to the registrar of voters, the registrar shall add the name of each provisional voter whose ballot was counted to the list of those who have voted.

H. Upon completion of the tabulation and counting of the provisional ballots, the parish board of election supervisors shall return the provisional ballots and a copy of the final provisional ballot vote report to the special provisional ballot envelope, shall seal the envelope, and shall deliver the envelope to the registrar of voters. The registrar shall preserve the envelope and its contents inviolate and, except upon order of a court of competent jurisdiction, shall not allow the provisional ballot documents to be inspected by anyone until the delay for filing an action contesting the election has lapsed. If an action contesting the election is commenced timely, the registrar shall continue to preserve the envelope and its contents inviolate, subject to the orders of the court, until the final judgment in the action has become definitive.

Acts 2003, No. 423, §1, eff. Jan. 1, 2004; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2009, No. 369, §1; Acts 2014, No. 60, §1, eff. May 16, 2014.



RS 18:567 - Administrative complaint procedure; scope

SUBPART G. ADMINISTRATIVE COMPLAINT PROCEDURE

§567. Administrative complaint procedure; scope

This Subpart provides a uniform, nondiscriminatory procedure for the resolution of any complaint alleging a violation of any provision of Title III of the Help America Vote Act of 2002 for an election for federal office, including a violation that has occurred, is occurring, or is about to occur.

Acts 2003, No. 423, §1, eff. Jan. 1, 2004.



RS 18:567.1 - Definitions

§567.1. Definitions

As used in this Subpart, the following words and terms shall have the meanings hereinafter ascribed to each, unless the context clearly indicates another meaning:

(1) "Board" means the State Board of Election Supervisors.

(2) "Complainant" means the person who files a complaint with the board under this Subpart.

(3) "Federal election" means a general, special, primary, or runoff election for federal office; and a primary election held for the expression of a preference for the nomination of individuals for election to the office of president.

(4) "Respondent" means any state or local election official whose actions relating to a federal election are asserted, in a complaint under this Subpart, to be in violation of Title III of the Help America Vote Act of 2002.

(5) "Title III" means Title III of the Help America Vote Act of 2002, Public Law 107-252, 116 Stat. 1666 (2002), 42 U.S.C. §15481- 15485.

Acts 2003, No. 423, §1, eff. Jan. 1, 2004.



RS 18:567.2 - Filing a complaint

§567.2. Filing a complaint

A. Any person who believes that there is a violation by any state or local election official of any provision of Title III may file a complaint, including a violation which has occurred, is occurring, or is about to occur. The complaint procedures set forth in this Subpart are limited to allegations of violations of Title III in a federal election.

B. The complaint shall be in writing, signed by the complainant, executed before a notary public, and sworn under oath. The complaint shall provide the name and mailing address of the complainant and shall include a description of the alleged violation that is sufficiently detailed to put the board and the respondent on notice of the nature of the alleged violation.

C. The complainant may use any of the following forms to file a complaint:

(1) The form provided by the secretary of state, subject to approval of the attorney general as to content.

(2) Any other form which contains the same information as required by the approved form prepared by the secretary of state.

D. A complaint shall be filed with the secretary of state and shall be filed within ninety days after the final certification of the federal election.

E. The complainant shall mail or deliver a copy of the complaint to each respondent.

Acts 2003, No. 423, §1, eff. Jan. 1, 2004.



RS 18:567.3 - Processing of complaint

§567.3. Processing of complaint

A. The secretary of state or his designee shall examine each complaint and may reject the complaint for filing if any of the following apply:

(1) The complaint does not clearly identify the name of the complainant and include an adequate means of contacting the complainant.

(2) The complaint is not signed by the complainant and notarized.

(3) The complaint does not, on its face, allege a violation of Title III with regard to a federal election.

(4) The complaint is not in proper form.

B. The chairman of the board shall establish a schedule under which the complainant and respondent, as well as any other interested person, may file written submissions concerning the complaint and under which the complaint shall be finally determined.

C. The board may consolidate complaints if they relate to common issues or to the same actions or events.

D.(1) The board shall compile and maintain an official record in connection with each complaint under this Subpart.

(2) The official record shall contain all of the following:

(a) A copy of the complaint, including any amendments requested by the board.

(b) A copy of any written submissions by the complainant, respondent(s), or other interested persons, including any responses authorized by the board.

(c) A written report of any investigation conducted or commissioned by the board.

(d) Copies of all notices and correspondence to or from the board in connection with the complaint.

(e) Originals or copies of any tangible evidence produced at any hearing conducted pursuant to Subsection F of this Section.

(f) The original tape recording produced at any hearing conducted pursuant to Subsection F of this Section and a copy of any hearing transcript.

(g) A copy of any final decision issued pursuant to Subsection G of this Section.

E. If the board has determined that the complaint does not include a clear and concise description of the alleged violation that is sufficiently detailed to put the board and the respondent on notice of the nature of the alleged violation, the board may require the complainant to file an amended complaint. If the complainant fails to file the amended complaint, the chairman of the board shall dismiss the complaint.

F.(1) At the request of the complainant, the board shall conduct a hearing on the record. The request shall be made in writing to the secretary of state no later than ten days after the filing of the complaint or the amended complaint. A request for a hearing made after the deadline set forth in this Subsection shall be denied by the chairman of the board.

(2) The chairman of the board shall establish the date, time, and place for the hearing. He shall give at least five business days' notice of the date, time, and place of the hearing by all of the following means:

(a) By mail to the complainant, each named respondent, and any other person who has made a written request to be advised of the hearing.

(b) On the secretary of state's website.

(c) By posting in a prominent place, available to the general public, at the offices of the secretary of state.

(3) Four members of the board shall constitute a quorum and a quorum is required to conduct any hearing under this Subpart.

(4) The complainant, any respondent, or any other interested person may appear at the hearing and testify or present tangible evidence in connection with the complaint. Each witness shall be sworn. The Louisiana and federal rules of evidence shall not apply to this hearing. The chairman of the board may limit the testimony, if necessary, to ensure that all interested participants are able to present their views. The chairman of the board may recess the hearing and reconvene at a later date, time, and place announced publicly at the hearing.

(5) A complainant, respondent, or other person who testifies or presents evidence at the hearing may, but need not, be represented by an attorney.

(6) The proceedings shall be tape recorded by and at the expense of the board. The recording shall not be transcribed as a matter of course, but the board, a parish board of election supervisors, or any party may obtain a transcript at its own expense. A copy of the transcript shall be filed as part of the record, and any other interested person may examine the record copy.

(7) Any party to the proceedings may file a written brief or memorandum within five business days after the conclusion of the hearing upon authorization of the board. No responsive or reply memoranda will be accepted, except with the specific authorization of the chairman of the board.

G.(1) If there has been no hearing conducted pursuant to Subsection F of this Section, the members of the board shall review the record and determine whether a preponderance of the evidence establishes a violation of Title III. The decision of the board shall require the concurrence of a majority of the members of the board.

(2) At the conclusion of a hearing conducted pursuant to Subsection F of this Section, the board shall determine whether a preponderance of the evidence establishes a violation of Title III. The decision of the board shall require the concurrence of a majority of the members of the board present at the hearing.

(3)(a) If the board determines that a violation of Title III has occurred, the board shall provide an appropriate remedy. The remedy so provided may include an order to any respondent, commanding the respondent to take specified action, or prohibiting the respondent from taking specified action, with respect to past or future elections; however, the remedy shall not include an award of monetary damages, costs, or attorney fees, and shall not invalidate the results of any election or invalidate any ballot or vote cast.

(b) The board shall dismiss the complaint if any of the following apply:

(i) The complaint is not filed within the time set forth in R.S. 18:567.2.

(ii) The board determines that a violation of Title III has not occurred.

(iii) The board determines that there is insufficient evidence to establish a violation of Title III.

(4) The board shall provide reasons for the decision and for any remedy ordered. A written decision shall be issued by the board.

H. Except as specified in Subsection J of this Section, the final decision of the board shall be issued within ninety days from the date the complaint was filed, unless the complainant consents in writing to an extension. The final decision shall be mailed to the complainant, each respondent, and any other person who has made a written request to be advised of the final decision. It shall also be posted on the secretary of state's website.

I. If the board fails to make a final decision within ninety days from the date the complaint was filed, or within any extension to which the complainant consents, the complaint shall be referred for final resolution as provided in Subsection J of this Section. The record compiled pursuant to Subsection D of this Section shall be made available for use pursuant to Subsection J of this Section.

J.(1) If the board fails to render a final decision within the time set forth in Subsection H of this Section, the board shall transmit the record to the Division of Administrative Law on or before the fifth business day after the board's decision was due. The Division of Administrative Law shall assign the complaint to an administrative law judge.

(2) The administrative law judge shall review the record compiled in connection with the complaint, including the tape recording or any transcript of a hearing and any submissions, briefs, or memoranda. The administrative law judge shall not receive additional testimony or evidence, unless the complainant requested a hearing within the deadline set forth in Subsection F of this Section and the hearing was not conducted within the time set forth in Subsection H of this Section. In exceptional cases, the administrative law judge may request that the parties present additional briefs or memoranda.

(3) The administrative law judge shall determine the appropriate resolution of the complaint.

(4) The administrative law judge shall issue a written resolution of the complaint within sixty days after the final board decision was due pursuant to Subsection H of this Section. The sixty-day period shall not be extended. The final resolution of the administrative law judge shall be transmitted to the board. The final resolution shall be mailed by the board to the complainant, each respondent, and any other person who has made a written request to be advised of the final resolution. It shall also be posted on the secretary of state's website. The resolution so provided may include an order to any respondent, commanding the respondent to take specified action, or prohibiting the respondent from taking specified action, with respect to past or future elections; however, the resolution shall not include an award of monetary damages, costs, or attorney fees, and shall not invalidate the results of any election or invalidate any ballot or vote cast.

K. A complaint filed pursuant to this Subpart shall not constitute an election contest pursuant to R.S. 18:1401 et seq.

Acts 2003, No. 423, §1, eff. Jan.1, 2004.



RS 18:567.4 - Computation of time

§567.4. Computation of time

Except as otherwise provided in this Subpart, computation of all time intervals in this Subpart shall include Sundays and other legal holidays. However, if the time interval ends on a Sunday or other legal holiday, then noon of the next legal day shall be deemed to be the end of the time interval.

Acts 2003, No. 423, §1, eff. Jan. 1, 2004.



RS 18:567.5 - Exemption

§567.5. Exemption

The provisions of Chapter 13-B of Title 49 relating to the Division of Administrative Law shall not apply to the administrative hearing process established under this Subpart. The board is exempt from the hearing requirements set forth in Chapter 13-B of Title 49 and shall conduct hearings pursuant to this Subpart. However, the board is authorized to contract with the Division of Administrative Law for the alternative dispute resolution services required by R.S. 18:567.3.

Acts 2003, No. 423, §1, eff. Jan. 1, 2004.



RS 18:567.6 - Judicial review

§567.6. Judicial review

The final decision of the board or the final resolution of the administrative law judge may be judicially reviewed by filing a petition in the Nineteenth Judicial District Court, Parish of East Baton Rouge. The petition shall be filed within thirty days after the mailing of the notice of the final decision of the board or the final resolution of the administrative law judge.

Acts 2003, No. 423, §1, eff. Jan. 1, 2004.



RS 18:571 - Counting and tabulating the votes

PART VI. ELECTION RETURNS

§571. Counting and tabulating the votes

A. At the termination of voting in a primary or general election, the commissioners shall announce that voting is terminated. The commissioners in the presence of the watchers shall immediately:

(1) Secure the voting machines against further voting and expose the count on the voting machines, leaving the counter in full view of the watchers.

(2)(a) Cause each voting machine to produce a set of four identical official election results reports.

(b) Examine, sign, and certify each set of official election results reports.

(c) If a voting machine produces a set of official election results reports which is illegible or damaged, notify the parish custodian of voting machines, who shall provide technical assistance in obtaining the election results from such machine.

(3)(a) Complete in triplicate Certificate No. 2 of the composite certificate designated "Machine Certificates", which shall state (i) that the voting machines were secured against further voting, (ii) the exact time the voting machines were secured against further voting, (iii) the number on each voting machine, (iv) the number shown on the public counter of each voting machine, which shall be the total number of voters casting votes on that machine in the election, and (v) the number shown on the protective counter of each voting machine, which shall be the total number of times the machine has been voted in its lifetime.

(b) Sign the completed machine certificates.

(4) Sign and certify to the correctness of the duplicate poll lists.

(5) Announce the results of the election in the order the offices, candidates, and propositions are listed on the ballot, announce that the results of the election will be posted at the polling place for public review, and post the results of the election at a conspicuous place at the polling place for public viewing.

(6) Complete an affidavit. The affidavit shall be prepared by the secretary of state and shall contain the name, address, and last four digits of the social security number of each commissioner and an acknowledgment that the law prohibits disclosure of confidential voter information listed in the precinct register. The affidavit shall be signed by each commissioner and placed in the bag that is delivered to the clerk of court.

(7) Place all duplicate records of challenges, all duplicate precinct register corrections, all voter identification affidavits, any physicians' certificates, and any address confirmation cards in the envelope marked "Registrar of Voters", seal it and attach it to the precinct register, and seal the precinct register.

(8) Seal any original precinct register corrections and original challenges of voters that have been executed, the official election zero proof report, one copy of the official election results reports, one of the duplicate poll lists, and a copy of the machine certificates in the envelope marked "Put in Voting Machine" and place in or attach to a voting machine that envelope and the sealed precinct register.

(9)(a) Lock the doors of the voting machines.

(b) Secure the voting machines and election paraphernalia in accordance with the procedures in the informational pamphlet as provided in R.S. 18:553.1.

(10) Place the keys to the voting machines in an envelope, which then shall be sealed and signed by all of the commissioners.

B. The official election zero proof reports and the official election results reports from each voting machine shall be the official election results and shall form a part of the official election returns.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 471, §1, eff. Jan. 1, 1978; Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1980, No. 792, §1, eff. Jan. 1, 1981; Acts 1981, No. 76, §1, eff. June 26, 1981; Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1985, No. 754, §1; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2006, No. 403, §2, eff. Jan. 1, 2007; Acts 2007, No. 240, §1; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2013, No. 383, §1, eff. June 18, 2013; Acts 2014, No. 60, §1, eff. May 16, 2014.



RS 18:572 - Transmission of election returns; voting machine keys; machine certificates

§572. Transmission of election returns; voting machine keys; machine certificates

A.(1) Upon completion of the counting and tabulating of votes, the commissioner-in-charge shall immediately:

(a) Mail to the secretary of state the following:

(i) One copy of the final result tally sheets.

(ii) Repealed by Acts 2007, No. 240, §2.

(iii) One of the duplicate poll lists.

(iv) One copy of the machine certificates.

(b) Deliver to the clerk of court the following:

(i) The keys to the voting machines, if applicable.

(ii) The original of the machine certificates.

(iii) The original of the signed list of commissioners.

(iv) One copy of the final result tally sheets.

(v) Repealed by Acts 2007, No. 240, §2.

(vi) All election result cartridges, if applicable.

(2) Upon receipt of the items listed above, the clerk of court shall affix the time of receipt upon the election documents which contain election results. The clerk of court shall make a copy of the election results available to the press and public.

B. The commissioner-in-charge shall complete the procedures prescribed by this Section not later than 12:00 o'clock midnight on the day of the election. Failure to comply with this time limit shall not void the election.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1981, No. 77, §1, eff. June 26, 1981. Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1985, No. 754, §2; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1999, No. 1381, §1; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2006, No. 403, §2, eff. Jan 1, 2007; Acts 2007, No. 240, §2.



RS 18:573 - Evidence of election results

§573. Evidence of election results

A. Opening the voting machines. (1) The voting machines used in a primary or general election shall remain locked or otherwise secured and, if applicable, sealed until the third day after the election unless the election is in judicial controversy and a court of competent jurisdiction has ordered the machines opened at an earlier time. However, if the third day falls on a Saturday, Sunday, or other legal holiday, the machines shall be opened and, if applicable, the seals broken on the second day following the election.

(2) On the day immediately preceding the election, the clerk of court shall prominently post in his office a notice of the time and place where the voting machines will be opened after the election. If no order requiring an earlier opening has been issued, then at the time and place designated in the notice, the clerk of court, assisted by at least one member of the parish board of election supervisors, in the presence of the candidates or their representatives who desire to be present, shall open the voting machines and, if applicable, break the seals. Public and protective counter numbers shall be recorded. Verification of the election results on each machine, as provided for in Subsection B and subject to Subsection C of this Section, shall be completed before another machine is opened.

(3) Each voting machine shall be relocked or otherwise secured and, if applicable, resealed after the candidates or their representatives have had a reasonable opportunity to inspect the machine, which shall not be less than thirty minutes after the time designated for opening the machines by the clerk of court in the notice posted in his office. The clerk of court, in the presence of a majority of the parish board of election supervisors, shall reopen any voting machine for reinspection by a candidate or his representative after receipt of a written request for reinspection by the candidate. All reinspections shall be held at 10:00 a.m. on the fifth day after the election and at any time ordered by a court of competent jurisdiction. If the fifth day after the election falls on a holiday or weekend, such reinspection shall be held at 10:00 a.m. on the next working day. Any written request for reinspection of voting machines shall be filed with the clerk of court. The deadline for filing a request for reinspection shall be the last working day prior to the date of the reinspection. Immediately upon receiving any request, the clerk of court shall prominently post in his office a notice of the time and place where the voting machines will be reopened and the name of the candidate requesting that the machines be reopened. The candidate requesting the reinspection shall be responsible for all reasonable costs associated with such reinspection, which shall be payable to the clerk of court. The costs shall be paid at the time the written request for reinspection of voting machines is filed with the clerk of court and shall be paid in cash or by certified or cashier's check on a state or national bank or credit union, United States postal money order, or money order issued by a state or national bank or credit union. The parish board of election supervisors shall be entitled to reimbursement for attending the reinspection at the rate established in R.S. 18:423(E); however, such reimbursement shall not be counted toward the six-day limitation provided in R.S. 18:423(E). If it is necessary to reopen a voting machine which has been relocked or otherwise secured and, if applicable, resealed to conduct a reinspection thereof, the clerk of court shall relock or otherwise secure and, if applicable, reseal the machine after the reinspection is completed.

(4) The vote totals shown on the machines shall be retained as provided in R.S. 18:1376.

B. Verification of election results. After the machines are opened, the clerk of court, in the presence of the parish board of election supervisors or the members of the board selected by the board as its representatives and the candidates or their representatives, shall immediately verify the total votes cast for each candidate and the total votes cast for and against each proposition as shown on the voting machines or voting machine election result sheets and the total number of absentee by mail and early voting votes cast for each candidate and the total number of absentee by mail and early voting votes cast for and against each proposition as shown by the final absentee by mail and early voting report filed with the clerk by the parish board of election supervisors. The machine votes cast shall be shown separately by each precinct, and the absentee by mail and early voting votes cast shall be shown as the total number of votes cast for each candidate and the total number of votes cast for and against each proposition.

C. The clerk of court may utilize deputy clerks and other employees of his office to assist him in opening the voting machines and verifying the election results as required in Subsections A and B of this Section. Nothing in this Section shall prohibit the clerk from utilizing more than one team of his deputies or employees to perform the duties required of him. To facilitate the verification of election results, two or more voting machines may be opened simultaneously and the results thereon verified.

D. Preservation of election records. At the opening of the voting machines, the clerk of court shall immediately remove the envelope marked "Put in Voting Machine" and shall preserve the envelope and its contents inviolate and, except upon order of a court of competent jurisdiction, shall not allow them to be inspected by anyone until the delay for filing an action contesting any election to office has lapsed. If an action contesting any election to office is commenced timely, the clerk shall continue to preserve these records inviolate, subject to the orders of the court, until the final judgment in the action has become definitive.

E. Transmission and disposition of duplicate challenges, duplicate voters' affidavits, and address confirmation cards.

(1) At the opening of the voting machines, the sealed precinct registers shall be immediately returned to the registrar of voters. Upon receipt of the sealed precinct registers, the registrar shall remove any attached duplicate record of challenges of voters made during the election, any duplicate voters' affidavits made pursuant to R.S. 18:562(B), and any address confirmation cards.

(2) The registrar shall utilize the procedures set forth in Part V of Chapter 4 of this Code to determine the validity of the registration of each challenged voter who did not submit an address confirmation card. In any instance where an address confirmation card was received that stated an address different from the address on file in the registrar's office for a registrant, the registrar shall change or cancel the registration. If an address confirmation card was received that affirmed the address on file in the registrar's office, the registrar shall reinstate the registrant to the official list of voters if he appears on the inactive list of voters. If the address confirmation card was a result of a valid challenge, the registrar shall so inform the district attorney and shall transmit to him the address confirmation card of that person.

(3) The registrar also shall proceed to determine if each voter submitting an affidavit attesting that he is a qualified registered voter and alleging an error or omission on the precinct register is in fact a registered voter qualified to vote in the election. If the registrar determines that any person who has voted in the election by virtue of his submission of such an affidavit was not a registered voter qualified to vote in the election, the registrar shall so inform the district attorney and shall transmit to him the affidavit of that person.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978, Amended by Acts 1977, No. 523, §1, eff. Jan. 1, 1978; Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1984, No. 712, §1, eff. July 13, 1984; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2006, No. 403, §2, eff. Jan. 1, 2007; Acts 2013, No. 383, §1, eff. June 18, 2013; Acts 2014, No. 60, §1, eff. May 16, 2014.



RS 18:574 - Compilation and promulgation of returns

§574. Compilation and promulgation of returns

A.(1) The parish board of election supervisors or the members of the board selected by the board as its representatives shall meet at the time and place designated by the clerk of court for the voting machines to be opened. The board or its representatives shall observe the verification of the votes by the clerk of court.

(2) Immediately after the completion of the verification by the clerk of court and the counting and tabulation of provisional ballots for federal office, if applicable, the board shall publicly prepare two compiled statements of the election returns as shown by the record of the votes made by the clerk of court. The compiled statements shall separately show the machine votes for each candidate and for and against each proposition in each precinct, the total absentee by mail and early voting votes for each candidate and for and against each proposition in the parish, the total provisional votes for each candidate for federal office, and the total of all votes for each candidate and for and against each proposition in the parish.

(3) The board shall complete the compilation of the election returns and file one copy of the compiled statement with the clerk of court no later than 4:00 p.m. on the fourth day after the election. One copy of the compiled statement shall be postmarked no later than 12:00 noon on the fifth day after the election and mailed to the secretary of state. The clerk of court shall transmit the election returns as shown by the compiled statement from the parish board of election supervisors to the secretary of state no later than 12:00 noon on the fifth day after the election. In a parish containing a municipality with a population of three hundred thousand or more, the parish board of election supervisors shall transmit the election returns as shown by their compiled statement to the secretary of state no later than 12:00 noon on the fifth day after the election. Failure to comply with these time limits shall not void the election.

B. By a majority vote of the members, the parish board of election supervisors may attach to the compiled statements a notation of any irregularities observed by the board with respect to:

(1) The security of the place in which the voting machines are located;

(2) The security of the voting machines;

(3) The physical condition of the voting machines;

(4) The physical condition of the election materials in the voting machines;

(5) The substantive contents of the election materials in the voting machines; and

(6) Any other matter affecting the verification of the vote totals by the clerk of court.

C. The compiled statements made by the parish board of election supervisors shall be admissible in court in an action contesting a primary or general election as prima facie proof of the number of votes received by the candidates in the election.

D.(1) The secretary of state shall compile the results of the election for all candidates, proposed constitutional amendments, and recall elections based upon the compilation of the votes transmitted to him by the clerks of court from the compiled statements by the parish boards of election supervisors. In a parish containing a municipality with a population of three hundred thousand or more, the secretary of state shall compile the results of the election for all candidates, proposed constitutional amendments, and recall elections based upon the compilation of the votes transmitted to him by the parish board of election supervisors. The compilation shall be completed and the results thereof shall be announced not later than 12:00 noon on the sixth day after the election.

(2) The secretary of state shall announce the results for state candidates, proposed constitutional amendments, and recall elections and that the results of elections for candidates other than state candidates are available in his office. The results thus announced shall be deemed to be the tentative results of the election and shall not be deemed to be the official results of the election.

E.(1) On or before the twelfth day after the primary or general election, if no action has been timely filed contesting the election to the office of a state candidate, the secretary of state shall promulgate the returns for state candidates, proposed constitutional amendments, and recall elections by publishing in the official journal of the state the names of the state candidates for each office in the election, the text of the proposed constitutional amendment, and recall elections and the number of votes received by each such candidate, proposed constitutional amendment, and recall elections as shown by the returns transmitted by the clerks of court from the compiled statements by the parish boards of election supervisors. In a parish containing a municipality with a population of three hundred thousand or more, the promulgation shall be from the returns transmitted by the parish board of election supervisors. On or before the twelfth day after the primary or general election, if no action has been timely filed contesting the election to office of a candidate other than a state candidate, the secretary of state shall promulgate the returns for the election for candidates other than state candidates by transmitting to the clerk of court for the parish wherein the state capital is located a notice containing the results of the elections for candidates other than state candidates. The clerk of court shall post this notice in a prominent place in his office.

(2) However, if the twelfth day after the primary or general election falls on a Saturday, Sunday, or other legal holiday, and the secretary of state does not promulgate said returns prior to the twelfth day after the primary or general election, he shall promulgate said returns on the next day which is not a Saturday, Sunday, or other legal holiday.

F. Computation of all time intervals in this Section shall include Saturdays, Sundays, and other legal holidays. However, if the final day in a time interval falls on a Saturday, Sunday, or other legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day of the time interval. If one or more of the duties in this Section, required to be performed on the fourth, fifth, or sixth day after an election are delayed because of a Saturday, Sunday, or other legal holiday, the duties which follow will be delayed a like amount of time.

Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1991, 1st E.S., No. 1, §1, eff. Sept. 1, 1991; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2001, No. 451, §1, eff. Jan. 12, 2004; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2003, No. 423, §1, eff. Jan. 1, 2004; Acts 2003, No. 1220, §1, eff. Jan. 1, 2004; Acts 2004, No. 526, §2, eff. June 25, 2004; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2011, 1st Ex. Sess., No. 32, §1.

NOTE: See Acts 1991, 1st E.S., No. 1, §3.

NOTE: See Acts 2001, No. 451, §8(A), relative to effective date.



RS 18:575 - Official results of a primary or general election

§575. Official results of a primary or general election

A. Uncontested elections. The election returns compiled and promulgated by the secretary of state shall be the official results of a primary or general election for an office if an action contesting the election for that office is not commenced timely.

B. Contested elections. If an action contesting a primary or general election is commenced timely, the final judgment in the action contesting the election shall determine the result of the election for that office. The result of a contested election shall not be official until the final judgment in the action contesting the election becomes definitive. The secretary of state shall promulgate results of a contested election in accordance with the final judgment of the court as soon as practicable after the final judgment becomes definitive.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998.



RS 18:576 - Election night returns

§576. Election night returns

A. Immediately upon receipt of the tabulation blank and compiled statement forms or voting machine election result sheets and election result cartridges, where utilized, from the commissioners-in-charge, the clerks of court shall tabulate the results from each precinct in the parish.

B. Each clerk of court shall transmit the results of the elections to the secretary of state expeditiously and in accordance with rules and regulations which shall be adopted by the secretary of state.

C. The secretary of state shall compile the results of the elections immediately upon receipt of the results from the clerks of court and shall make the compiled results available to the press and public.

D. The election night results required to be compiled and transmitted by the provisions of this Section shall be unofficial.

Added by Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 2003, No. 1220, §1, eff. Jan. 1, 2004.



RS 18:581 - Definitions

PART VII. FILLING OF VACANCIES

SUBPART A. GENERAL PROVISIONS

§581. Definitions

As used in this Title:

(1) "Local governmental subdivision" means a parish or municipality.

(2) "Political subdivision" means a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions.

(3) "Vacancy" occurs in an elective office when the office is or will be unoccupied by reason of the death of the official who was elected to the office, or by reason of his retirement or resignation, removal from office by any means, failure to take office for any reason, or when it becomes certain that the person elected to the office will not take the office on the day when the term for which he was elected commences, or when the person elected to or holding the office no longer meets the residence or domicile requirements of that office, any declaration of retention of domicile to the contrary notwithstanding, or when an office is created due to a reclassification of a municipality.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Acts 1984, No. 672, §1; Acts 2004, No. 526, §2, eff. June 25, 2004.



RS 18:582 - Applicability

§582. Applicability

The provisions of this Title shall apply to the filling of vacancies for all offices in this state and its political subdivisions, except those offices for which specific provision otherwise is made or provided for in the constitution.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:583 - Procedure for anticipated vacancies

§583. Procedure for anticipated vacancies

A.(1) The authority required by law to call a special election to fill a vacancy in an office shall issue a proclamation ordering a special election to be held to elect a person to fill the full term of an office when it becomes certain, after the election for the term but prior to its commencement, that a vacancy will exist on the day when the term of the office commences as provided by the constitution or by law. The proclamation ordering the special election shall state the dates, in accordance with R.S. 18:402, on which the primary and general elections will be held.

(2) It shall become certain that a vacancy will exist on the day the term of office commences when the person elected to the office dies, makes a declaration to the secretary of state that he will not accept the office, or is disqualified by a court of competent jurisdiction.

B.(1) The declaration provided for herein shall be in writing and shall be signed by the official-elect and duly acknowledged by him before an officer authorized to administer oaths.

(2) The secretary of state shall immediately transmit notice of such declarations to the authority required by law to make the appointment to fill the vacancy and to the authority required by law to call the election to fill the vacancy if said authority is not the same as the authority required to make the appointment.

(3) Such declaration shall become irrevocable when received by the secretary of state, at which time an anticipated vacancy shall be deemed to have occurred.

C. When an elected official has properly tendered a notice of retirement or resignation which specifies a prospective effective date, an anticipated vacancy shall be deemed to have occurred on the date the notice of retirement or resignation becomes irrevocable. However, no special election shall be called to fill the anticipated vacancy if there is one year or less, or with respect to the office of state legislator six months or less, remaining between the prospective effective date contained in the notice of retirement or resignation and the end of the term of office of the resigning official.

D.(1) An appointment to fill an anticipated vacancy shall be made at the time the office is actually vacated and such appointment shall be made in accordance with the provisions of law applicable to the filling of vacancies in the affected office. An appointment to fill an anticipated vacancy that is made prior to the time the office is actually vacated is premature and without effect.

(2) A special election to fill an anticipated vacancy shall be called in accordance with the provisions of law applicable to the filling of vacancies in the affected office except the proclamation calling the special election shall be issued after an anticipated vacancy is deemed to have occurred. In determining the dates to be used to call the special election, the provisions of R.S. 18:402 shall apply.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1978, No. 38, §1, eff. May 31, 1978; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1991, No. 201, §2, eff. Jan. 1, 1992; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2006, No. 403, §1, eff. June 15, 2006; Acts 2016, No. 281, §1, eff. May 31, 2016.



RS 18:584 - Repealed by Acts 1980, No. 792, 3, eff. Jan. 1, 1981; Acts 1981, No. 76, 2, eff. June 26, 1981

§584. Repealed by Acts 1980, No. 792, §3, eff. Jan. 1, 1981; Acts 1981, No. 76, §2, eff. June 26, 1981



RS 18:585 - Procedure for vacancies

§585. Procedure for vacancies

A vacancy in office, including a vacancy caused by the failure of any candidate to qualify for election to the office or the failure of a sufficient number of candidates to qualify for the number of positions to be filled in the office, shall be filled in accordance with the provisions of the constitution or of law.

Added by Acts 1978, No. 292, §1, eff. July 6, 1978.



RS 18:591 - Vacancy in office of elective members of state boards and commissions

SUBPART B. STATE OFFICES

§591. Vacancy in office of elective members of state boards and commissions

Within twenty-four hours after any member of a state board or commission has knowledge of a vacancy in an elective office on that state board or commission, he shall notify the governor by certified mail of the vacancy, the date on which it occurred, and the cause thereof. Within twenty days after he is notified of the vacancy, the governor shall appoint a person to fill the vacancy who has the qualifications for the office. However, if the deadline for making the appointment falls on a Saturday, Sunday, or other legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day for making such appointment. If the unexpired term is one year or less, the member so appointed shall serve for the remainder thereof. If the unexpired term exceeds one year, the governor, within twenty days after he is notified of the vacancy, shall issue his proclamation ordering a special election to fill the vacancy, which shall specify, in accordance with R.S. 18:402, the dates on which the primary and general elections shall be held, and in accordance with R.S. 18:467, 467.1, and 468, the dates of the qualifying period for the candidates in the special election. However, if the deadline for issuing the proclamation falls on a Saturday, Sunday, or other legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day for issuing such proclamation. Immediately thereafter the governor shall publish the proclamation in the official journal of each parish in which the election is to be held. Within twenty-four hours after issuing the proclamation, the governor shall send a copy of the proclamation to the secretary of state who shall within twenty-four hours after receipt of the information notify all election officials having any duty to perform in connection with the special election to fill such vacancy, including the parish boards of election supervisors for the parish or parishes in which the vacancy occurred. The governor may appoint a person to fill a vacancy and issue a proclamation ordering a special election when he learns of a vacancy, whether or not he has received notice thereof from a state board or commission member. Whenever a special election is required, the governor's appointee shall serve only until the successor is elected and takes office.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 545, §1, eff. Jan. 1, 1978; Acts 1980, No. 792, §1, eff. Jan. 1, 1981; Acts 1981, No. 76, §1, eff. June 26, 1981; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2012, No. 138, §1, eff. May 14, 2012.



RS 18:601 - Vacancy in state legislative office; legislative service

SUBPART C. LOCAL AND MUNICIPAL OFFICES

§601. Vacancy in state legislative office; legislative service

A.(1) If a vacancy in the office of a state legislator occurs and if six months or more of the term remains unexpired, then within ten days of the vacancy occurring, the presiding officer of the house in which the vacancy occurs shall issue a proclamation advising of the vacancy and ordering a special election to fill the vacancy and shall specify in the proclamation, in accordance with R.S. 18:402, the dates on which the primary and general elections shall be held and, in accordance with R.S. 18:467, 467.1, and 468, the dates of the qualifying period for candidates in the special election. However, if the deadline for issuing the proclamation falls on a Saturday, Sunday, or other legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day for issuing such proclamation. The speaker of the House of Representatives or the president of the Senate shall immediately forward such information to the secretary of state, who shall within twenty-four hours after receipt of the information notify all election officials having any duty to perform in connection with a special election to fill such vacancy, including the parish boards of election supervisors for the parish or parishes in which the vacancy occurred. The secretary of state shall also publish the proclamation in the official journal of each parish in which the election is to be held.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection or R.S. 18:402, if a vacancy in the office of state legislator occurs and if six months or more of the term remains unexpired and in the discretion of the presiding officer of the house of the legislature in which the vacancy occurs a person may be elected and serve during a session of the legislature which occurs prior to the next regularly scheduled election dates provided in R.S. 18:402, then within ten days of the vacancy occurring, the presiding officer of the house in which the vacancy occurs shall determine the dates of the primary and general elections and the dates of the qualifying period for the election and shall issue a proclamation advising of the vacancy and setting forth the election dates and dates of the qualifying period for candidates. However, if the deadline for issuing the proclamation falls on a Saturday, Sunday, or other legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day for issuing such proclamation. The speaker of the House of Representatives or the president of the Senate shall immediately forward such information to the secretary of state, who shall within twenty-four hours after receipt of the information notify all election officials having any duty to perform in connection with a special election to fill such vacancy, including the parish boards of election supervisors for the parish or parishes in which the vacancy occurred. The secretary of state shall also publish the proclamation in the official journal of each parish in which the election is to be held.

B. For purposes of Article III, Section 4(E) of the Constitution of Louisiana only, the service of a person who is elected to fill an unexpired term in the office of state legislator shall begin at the time such person takes the oath of office before his house of the legislature.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 545, §1, eff. Jan. 1, 1978; Acts 1980, No. 792, §1, eff. Jan. 1, 1981; Acts 1981, No. 76, §1, eff. June 26, 1981; Acts 1992, No. 730, §1, eff. July 6, 1992; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2006, No. 403, §1, eff. June 15, 2006; Acts 2011, No. 201, §1, eff. Jan. 1, 2012.



RS 18:602 - Vacancies in certain local and municipal offices; exceptions

§602. Vacancies in certain local and municipal offices; exceptions

A. When a vacancy occurs in the office of a member of a parish or municipal governing authority or a combination thereof, a mayor, or any other local or municipal office, except an office covered by Subsections B and C of this Section and except the office of judge, state legislator, or marshal of a city or municipal court, and the office is filled by election wholly within the boundaries of a local governmental subdivision, the governing authority of the local governmental subdivision where the vacancy occurs shall within twenty days appoint a person to fill the vacancy who meets the qualifications of the office. However, if the deadline for making the appointment falls on a Saturday, Sunday, or other legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day for making such appointment. The presiding officer of the governing authority shall not be required to vote on such an appointment to be made by the governing authority of a local governmental subdivision unless a tie vote occurs thereon, in which case he shall vote to break the tie; however, in no case shall the presiding officer vote more than once on the appointment.

B. When a vacancy occurs in the membership of a city or parish school board, the remaining members of the board shall within twenty days declare that the vacancy has occurred and proceed to appoint a person who meets the qualifications of the office to fill the vacancy. However, if the deadline for making the appointment falls on a Saturday, Sunday, or other legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day for making such appointment. For the purposes of this Subsection, in addition to the definition of "vacancy" provided in R.S. 18:581, a "vacancy" in a city or parish school board office shall be deemed to have occurred when, in the case of a city school board, a member's residence no longer lies within the jurisdiction of the board or when, in the case of a parish school board, a member changes his domicile from the district he represents or, if elected after reapportionment, is domiciled outside the district he represents at the time he is sworn into office, any declaration of retention of domicile to the contrary notwithstanding.

C.(1) When a vacancy occurs in any of the following offices, the duties of the office shall be assumed by the person hereinafter designated: (a) district attorney, by the first assistant; (b) clerk of a district court, by the chief deputy; (c) coroner, by the chief deputy; (d) sheriff, by the chief criminal deputy, except that in a parish that has both a civil sheriff and a criminal sheriff, the civil sheriff by the chief civil deputy, and the criminal sheriff, by the chief criminal deputy, respectively; and (e) tax assessor, by the chief deputy assessor.

(2)(a) If there is no such person to assume the duties when the vacancy occurs, the governing authority or authorities of the parish or parishes affected shall within twenty days appoint a person having the qualifications of the office to assume the duties of the office. However, if the deadline for making the appointment falls on a Saturday, Sunday, or other legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day for making such appointment.

(b) If the vacancy in the office of sheriff occurs after a regularly scheduled election for the office of sheriff but prior to the beginning of the term and there is no chief deputy sheriff as provided in Paragraph (1) of this Subsection to assume the duties of the office, the parish governing authority may appoint the person who was elected to the office of sheriff in the regular election to assume the duties of the office in the manner provided in Subparagraph (a) of this Paragraph.

D. If a vacancy is not filled within the time specified in Subsection A, B, or C of this Section, the governor shall fill the vacancy.

E.(1)(a) If the unexpired term of an office covered by Subsection A of this Section is eighteen months or less, the person appointed to fill the vacancy or designated to assume the duties of the office shall serve for the remainder of the unexpired term.

(b) If the unexpired term of an office covered by Subsection B or C of this Section is one year or less, the person appointed to fill the vacancy or designated to assume the duties of the office shall serve for the remainder of the unexpired term.

(c) If any member of a parish or city school board is removed or suspended from office pursuant to the provisions of R.S. 42:1411, except in the parish of Jefferson, the person appointed to fill the vacancy or to perform the official acts, duties, and functions of that office during the period of suspension shall be eligible in the next election as a candidate for the office to which he is appointed.

(d) If a sheriff is removed or suspended from office pursuant to the provisions of R.S. 42:1411 or 1412 and a person is appointed to assume the duties of the office pursuant to Subparagraph (C)(2)(b) of this Section, the person so appointed shall be eligible in the next election as a candidate for the office to which he is appointed.

(2)(a) If the unexpired term of an office covered by Subsection A of this Section exceeds eighteen months or the unexpired term of an office covered by Subsection B or C of this Section exceeds one year, the governing authority of the local governmental subdivision in which the vacancy occurs, or the school board when the vacancy occurs in its membership, or the governor when a vacancy occurs in the office of district attorney or in an office for which there is not a single governing authority or as provided in Subsection F of this Section, within twenty days after the vacancy occurs, shall issue a proclamation ordering a special election to fill the vacancy and shall specify in the proclamation, in accordance with R.S. 18:402, the dates on which the primary and general elections shall be held and, in accordance with R.S. 18:467, 467.1, and 468, the dates of the qualifying period for candidates in the special election. However, if the deadline for issuing the proclamation falls on a Saturday, Sunday, or other legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day for issuing such proclamation. In selecting the dates for such special elections, the governing authority or school board as the case may be, may choose a gubernatorial or congressional election date, if such date is available within eighteen months of the occurrence of the vacancy for an office covered by Subsection A of this Section or within a year of the occurrence of the vacancy for an office covered by Subsection B or C of this Section or may select an election date in accordance with R.S. 18:402. In the cases in which the governor has the authority to select the date for such special elections, the governor shall first choose a gubernatorial or congressional election date. If no such date is available within eighteen months of the occurrence of the vacancy for an office covered by Subsection A of this Section or within a year of the occurrence of the vacancy for an office covered by Subsection B or C of this Section, the governor shall then select an election date in accordance with R.S. 18:402. If the governing authority or school board fails to issue the proclamation within twenty days after the vacancy occurs, the governor shall issue the proclamation.

(b) Immediately thereafter the governing authority, the school board, or the governor, as the case may be, shall publish the proclamation in the official journal of each parish in which the election is to be held.

(c) Within twenty-four hours after issuing the proclamation, the authority or authorities ordering the special election shall send a copy of the proclamation, by certified or registered mail, to the clerk of the district court for the parish in which the vacancy occurred. If the vacancy occurred in the parish of Orleans, the copy of the proclamation shall be so mailed to the clerk of the criminal district court. If the vacancy occurs in an office which affects more than one parish, a copy of the proclamation shall at the same time be so mailed to the clerk of each of the parishes. A copy of the proclamation also shall be mailed to the secretary of state at the same time and in the same manner.

(d) Within twenty-four hours after he receives the copy, the secretary of state shall notify all election officials having any duty to perform in connection with a special election to fill such vacancy, including the parish boards of election supervisors for the parish or parishes in which the vacancy occurred.

(3) The special election shall be held, without the necessity of a call by the governor, except in the case of a vacancy in the office of district attorney. When a special election is required, the appointee or person designated to assume the duties of the office shall serve only until the successor is elected and takes office.

(4) If the unexpired term of a parish or municipal office covered by Subsection A of this Section is eighteen months or more, but the vacancy occurs within eighteen months of the regularly scheduled primary election for that office, no special election will be called, and the appointee shall serve for the remainder of the term of office.

F. Whenever multiple vacancies in a local or municipal governing authority or in a school board covered by Subsection A or B of this Section reduce the membership of such governing authority or board below the number of total members required to constitute a quorum to conduct official business, the remaining members shall immediately inform the governor of the existence of the vacancies. Within twenty days after he receives this notice, the governor shall make appointments to fill all the vacancies and shall issue a proclamation calling special elections to fill such vacancies if special elections are required under the provisions of this Section. However, if the deadline for making the appointment or issuing the proclamation, if applicable, falls on a Saturday, Sunday, or other legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day for making such appointment or issuing such proclamation.

G. The provisions of this Section shall apply to all local governmental subdivisions, including those operating under the provisions of a legislative charter, but shall not apply where the filling of a vacancy otherwise is provided for by the constitution or by the home rule charter or home rule plan of government of the affected local governmental subdivision. Such constitutional home rule plan provisions shall govern the filling of the vacancies, except that the provisions of R.S. 18:402 shall apply to the time and manner of calling the special elections to fill the vacancies.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 545, §1, eff. Jan. 1, 1978; Acts 1978, No. 38, §1, eff. May 31, 1978; Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1979, No. 503, §1; Acts 1980, No. 314, §1; Acts 1980, No. 792, §1, eff. Jan. 1, 1981; Acts 1981, No. 76, §1, eff. June 26, 1981; Acts 1981, No. 839, §1; Acts 1985, No. 754, §1; Acts 1986, No. 669, §1; Acts 1990, No. 892, §1; Acts 1992, No. 393, §1, eff. June 19, 1992; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2004, No. 526, §2, eff. June 25, 2004; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2006, No. 622, §4, eff. Dec. 11, 2006; Acts 2012, No. 138, §1, eff. May 14, 2012; Acts 2012, No. 296, §1; Acts 2014, No. 202, §1, eff. May 22, 2014.

NOTE: See Acts 2006, No. 621, §31 regarding vacancies in civil or criminal district courts, the office of the clerk of civil or criminal district courts, and civil or criminal sheriffs.

NOTE: See Acts 2012, No. 296, §2 regarding retroactive application of R.S. 18:602(C)(2)(b) and (E)(1)(c).

NOTE: See R.S. 41:1113(A)(1)(b) relative to eligibility of certain appointees to seek election.



RS 18:603 - Persons designated to assume duties of vacant offices; salary and emoluments; power to appoint

§603. Persons designated to assume duties of vacant offices; salary and emoluments; power to appoint

When a vacancy occurs in an office covered by R.S. 18:602(C), the person designated to assume the duties of the office shall receive the salary and other emoluments of the vacated office until a successor is elected and takes office. A person designated to assume the duties of an office shall take the oath of office and file any bond required for the vacated office. The person who assumes the duties of an office may appoint a person to perform the duties of the office or position he formerly held and the person so appointed shall receive the salary and other emoluments of that office or position.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:604 - Marshal of city or municipal court; temporary absence; vacancy

§604. Marshal of city or municipal court; temporary absence; vacancy

A. When a marshal of a city or municipal court is temporarily absent or unable to act, the judge of that court may appoint a person to serve as marshal during the period of temporary absence or inability.

B.(1) When a vacancy occurs in the office of constable or marshal of a city or municipal court and the unexpired term of the office is one year or less, the chief deputy shall assume such duties and position and shall serve for the remainder of the expired term. However, in those cases where there is no such person to assume the duties when the vacancy occurs, the appropriate governing authority shall within twenty days appoint a person having the qualifications of the office to assume the duties of the office for the remainder of the unexpired term. However, if the deadline for making the appointment falls on a Saturday, Sunday, or other legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day for making such appointment. The appointment shall be made by the governing authority of the parish, unless the jurisdiction of the city or municipal court is wholly within the municipal city limits, in which case, such appointment shall be made within twenty days by the municipal governing authority. However, if the deadline for making the appointment falls on a Saturday, Sunday, or other legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day for making such appointment. If the appropriate governing authority fails to fill the vacancy within twenty days, the governor shall fill the vacancy. The judge of the city or municipal court which he serves shall fix the amount of the bond.

(2)(a) When the unexpired term exceeds one year, the chief deputy shall assume such duties and position and shall serve until the successor is elected and takes office. If there is no such person to assume the duties when the vacancy occurs, the appropriate governing authority shall within twenty days appoint a person having the qualifications of the office to assume the duties of the office until the successor is elected and takes office. However, if the deadline for making the appointment falls on a Saturday, Sunday, or other legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day for making such appointment. If the appropriate governing authority fails to fill the vacancy within twenty days, the governor shall fill the vacancy. The appropriate governing authority shall, within twenty days after the vacancy occurs, issue a proclamation ordering a special election to fill the vacancy and shall specify in the proclamation, in accordance with R.S. 18:402, the dates on which the primary and general elections shall be held and, in accordance with R.S. 18:467, 467.1, and 468, the dates of the qualifying period for candidates in the special election. However, if the deadline for issuing the proclamation falls on a Saturday, Sunday, or other legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day for issuing such proclamation. If the appropriate governing authority fails to issue the proclamation within twenty days after the vacancy occurs, the governor shall issue the proclamation.

(b) The appropriate governing authority or the governor, as the case may be, shall publish the proclamation in the official journal of the parish in which the election is to be held and also shall immediately send a copy of the proclamation by certified or registered mail to the clerk of the district court for the parish in which the vacancy occurred.

(c) A copy of the proclamation shall also be mailed to the secretary of state who shall within twenty-four hours after receipt of the information notify all election officials having any duty to perform in connection with a special election to fill such vacancy, including the parish board of election supervisors. When a special election is required, the appointee shall serve only until the successor is elected and takes office.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 533, §1, eff. July 23, 1980; Acts 1988, No. 329, §1; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 1999, No. 1345, §1; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2012, No. 138, §1, eff. May 14, 2012.



RS 18:621 - Vacancy in office of judge

SUBPART D. OFFICE OF JUDGE

§621. Vacancy in office of judge

A.(1) Within twenty-four hours after having knowledge of a vacancy in the office of a judge, including a vacancy by reason of a newly created judgeship, the supreme court shall give written notice to the governor that the vacancy exists, the date on which it occurred, and the cause thereof.

(2) If more than twelve months of the term remain unexpired, then within ten days after being notified of the vacancy, the governor shall determine the dates on which the special elections to fill the vacancy shall be held and the dates of the qualifying period and shall issue his proclamation ordering a special election and specifying the dates on which the primary and general elections will be held and the dates of the qualifying period for the election. However, if the deadline for issuing the proclamation falls on a Saturday, Sunday, or other legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day for issuing such proclamation.

(3) The governor shall call any special election to fill a newly created judgeship or a vacancy in an existing judgeship in accordance with the dates for elections set forth in R.S. 18:402, if such dates can be utilized to fill a newly created judgeship or fill a vacancy in an existing judgeship within the period of time prescribed in Article V, Section 22(B) of the Louisiana Constitution. In selecting the dates for such special elections, the governor shall first choose a gubernatorial or congressional election date; if no such date is available during the constitutionally prescribed time period, the governor shall then select another election date, as provided for in R.S. 18:402.

B. Immediately after issuance of the proclamation, the governor shall publish the proclamation in the official journal of each parish in which the election is to be held. Within twenty-four hours after its issuance, the governor shall send a copy of the proclamation to the secretary of state. Within twenty-four hours after he receives the copy, the secretary of state shall notify all election officials having any duty to perform in connection with a special election to fill such vacancy, including the parish boards of election supervisors for the parish or parishes in which the vacancy occurred.

Added by Acts 1978, No. 38, §1, eff. May 31, 1978. Amended by Acts 1980, No. 792, §1, eff. Jan. 1, 1981; Acts 1981, No. 76, §1, eff. June 26, 1981; Acts 1982, No. 778, §1, eff. Aug. 4, 1982; Acts 1983, No. 152, §1, eff. as per Section 2, see note; Acts 1986, No. 669, §1; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2005, No. 431, §1, eff. Jan. 1, 2006.

NOTE: See Acts 2006, No. 621, §31, regarding vacancies in civil or criminal district courts.



RS 18:651 - Applicability

SUBPART E. RESIGNATION OF ELECTED

PUBLIC OFFICER

§651. Applicability

The provisions of this Subpart shall apply to all elected officials of this state and its political subdivisions. The provisions of this Subpart shall not apply to members of the congress.

Added by Acts 1978, No. 38, §1, eff. May 31, 1978; Acts 1999, No. 254, §1, eff. Jan. 1, 2000.



RS 18:652 - Retirements and resignations

§652. Retirements and resignations

A. Except for members of the legislature and the congress, all notices of retirements or resignations of elected officials shall be filed with the secretary of state. Notices of retirements and resignations of members of the legislature shall be filed with the presiding officer of the house of the legislature to which the member of the legislature was elected.

B. A notice of retirement or resignation shall be in writing, shall be dated, may specify a prospective date on which the retirement or resignation is to be effective, and shall be signed by the official and duly acknowledged by him before an officer authorized to administer oaths.

Added by Acts 1978, No. 38, §1, eff. May 31, 1978; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 1999, No. 254, §1, eff. Jan. 1, 2000.



RS 18:653 - Transmission of notices of retirements and resignations

§653. Transmission of notices of retirements and resignations

The secretary of state shall immediately transmit notice of retirements or resignations filed with him to the authority required by law to make the appointment to fill the vacancy and to the authority required by law to call the election to fill the vacancy, if said authority is not the same as the authority required to make the appointment.

Added by Acts 1978, No. 38, §1, eff. May 31, 1978; Acts 1999, No. 254, §1, eff. Jan. 1, 2000.



RS 18:654 - Effect of filing of resignations

§654. Effect of filing of resignations

A. Except for members of the legislature, a notice of retirement or resignation shall not be effective until the original notice of retirement or resignation is received by the secretary of state and shall become irrevocable upon such receipt by the secretary of state.

B. A notice of retirement or resignation of a member of the legislature shall become irrevocable upon receipt by the presiding officer of the house of the legislature to which the member was elected.

Added by Acts 1978, No. 38, §1, eff. May 31, 1978; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2006, No. 403, §1, eff. June 15, 2006.



RS 18:671 - Judgment declaring office vacant

SUBPART F. JUDGMENT DECLARING OFFICE VACANT

§671. Judgment declaring office vacant

A. In addition to other procedures authorized by law, an office shall be considered vacant for purposes of this Part when a judgment declaring the office vacant as provided in this Subpart becomes final.

B. For purposes of this Part, "designated domicile" means the residence or domicile stated on an officeholder's notice of candidacy or on the document evidencing the appointment or selection of the officeholder.

C. For purposes of this Part, "proper official" means the district attorney of the officeholder's designated domicile, except that in the case of an officeholder of a state office, as defined in R.S. 18:452, a state legislator, or a district attorney, the proper official shall be the attorney general, provided that in the case of the attorney general, the proper official shall be the district attorney of the Nineteenth Judicial District.

Acts 1988, No. 550, §1, eff. Aug. 1, 1988.



RS 18:672 - Filing of complaint

§672. Filing of complaint

When any voter lawfully registered in the district or geographical area from which an officeholder has been elected, or from which an officeholder has been appointed or otherwise selected to hold an office, has reason to believe that the officeholder no longer meets the residence or domicile requirements of that office, the voter may make a written complaint of that fact to the proper official.

Acts 1988, No. 550, §1, eff. Aug. 1, 1988.



RS 18:673 - Official's opinion

§673. Official's opinion

Within twenty days of the receipt of such written complaint, the proper official shall investigate and provide a written opinion, with reasons, as to whether the officeholder meets the residence or domicile requirements of the office he holds to the complainant and to the legislative or executive agency, board, commission, governing authority, or other body or entity of the state or of any political subdivision, to which the officeholder has been elected or appointed. The opinion shall also be published in the official journal of the parish of the officeholder's designated domicile.

Acts 1988, No. 550, §1, eff. Aug. 1, 1988.



RS 18:674 - Procedure

§674. Procedure

A. The proper official shall institute suit in the district court of the officeholder's designated domicile to obtain a judgment declaring the office vacant within ten days after the issuance of his opinion, if his opinion is that the officeholder no longer meets the residence or domicile requirements of his office. The matter shall be tried by preference over all other matters and, if the court shall find that the officeholder no longer meets the residence or domicile requirements of his office, a judgment shall be rendered declaring the office vacant, and the vacancy may be filled as provided by law.

B. A hearing on the petition for declaration of vacancy shall be held not more than twenty days after service upon the officeholder whose removal is sought. Judgment shall be rendered in the matter within ten days after trial. Either party may appeal the judgment suspensively within five days after the signing of the judgment, by obtaining an order of appeal and posting bond for a sum fixed by the court to secure the payment of costs. The trial judge shall fix the return day at a time not to exceed five days after the granting of the order of appeal. An application to the supreme court for a writ of certiorari may be made only within three days after the signing of judgment by the court of appeal. Each appellate court to which the action is brought shall place the matter on its preferential docket, shall hear it without delay, and shall render a decision within ten days after oral argument. The granting of an order of suspensive appeal or writ of certiorari suspends the effect of the judgment during the pendency of such proceedings.

Acts 1988, No. 550, §1, eff. Aug. 1, 1988.



RS 18:675 - Subpart not exclusive

§675. Subpart not exclusive

The provisions of this Subpart shall not be construed as the exclusive procedure for declaration of vacancy in public office and shall not be construed to repeal any other provision of law for the removal of public officers or declaration of vacancy in public office.

Acts 1988, No. 550, §1, eff. Aug. 1, 1988.



RS 18:1251 - NATIONAL ELECTIONS

CHAPTER 6. NATIONAL ELECTIONS

PART I. PRESIDENTIAL ELECTORS

§1251. Election; time of electing

A. In every fourth year after an election of a president and vice president of the United States, the electors of president and vice president of the United States, hereinafter referred to as "presidential electors," shall be chosen by election by the qualified electors of the state. The election shall be held on the Tuesday following the first Monday in November and shall be conducted and the returns made in accordance with the provisions of this Title, except insofar as such provisions may conflict with the provisions of this Part.

B. One presidential elector shall be chosen from among the qualified electors of each congressional district and two presidential electors shall be chosen from among the qualified electors of the state at large.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 588, §1, eff. Jan. 1, 1978.



RS 18:1252 - Qualifications

§1252. Qualifications

A. No person shall be elected as a presidential elector who is not a qualified elector of the district for which he is chosen, unless he is elected at large, in which case he shall be a qualified elector of the state. A candidate for presidential elector may be registered to vote with or without a declaration of party affiliation.

B. No United States senator, representative in Congress, or person holding an office of trust or profit under the United States shall be elected a presidential elector.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 588, §1, eff. Jan. 1, 1978.



RS 18:1253 - Nominating by political parties; certificates of nomination

§1253. Nominating by political parties; certificates of nomination

A. Nominations for candidates for presidential electors made by each recognized political party shall be made in such manner as shall be determined by a resolution adopted by the state central committee of the respective recognized political party. Each recognized political party shall nominate a full slate of candidates for elector, one from each congressional district and two from the state at large.

B. The names of candidates for presidential elector nominated by each recognized political party shall be filed with the secretary of state by a sworn statement, which shall be known as a certificate of nomination. The certificate of nomination shall be sworn to, signed, and filed by the chairman and secretary of the state central committee, except when the state central committee orders the nomination of presidential electors by a convention, in which case the chairman and secretary of the convention shall swear to, sign, and file the certificate of nomination.

C. Each certificate of nomination shall contain: (1) the name and place of residence, including the street and number thereof, if any, of each candidate for presidential elector; (2) the particular office of presidential elector for which each is nominated, that is, the district for which each has been chosen or the designation "At large" in the case of the two at large candidates; (3) the name of the recognized political party making the nomination; (4) the names of the candidates for president and vice president supported by the party. In addition, a certificate of nomination filed by the chairman and secretary of a state central committee shall certify the adoption by the state central committee of the resolution of the committee which authorized the method of nomination, the method of nomination used, and the time and place where the nomination took place. Similarly, a certificate of a nominating convention also shall certify the adoption by the state central committee of the resolution which authorized the convention, the time and place where the convention was held, and the election of the chairman and secretary. Each certificate of nomination filed with the secretary of state shall be accompanied by the notarized affidavit of each candidate for elector signifying that the certificate constitutes his acceptance of the nomination.

D. The certificate of nomination shall constitute full proof of the nominations it recites and shall entitle the candidates for electors to each receive the number of votes received in the election by the party's candidate for president.

E. If the nominees for the offices of president and vice president nominated by a national convention of a recognized political party, together with a slate of candidates for the offices of presidential electors to support such nominees, are not properly certified to the secretary of state by the state central committee of that party prior to 4:30 p.m. on the third Tuesday in August of each year in which a presidential election is to be held, the national chairman of the political party, after notifying the chairman of the state central committee of that political party, shall certify a slate of electors to support such nominees by 4:30 p.m. on the first Friday following the third Tuesday in August. Such certificate filed with the secretary of state shall be accompanied by the notarized affidavit of each candidate for elector signifying that the certificate constitutes his acceptance of the nomination.

F. If the certificate of nomination and notarized affidavit of each candidate for elector are not filed timely with the secretary of state, the secretary of state shall endorse the date and time of receipt upon all documents and shall return them forthwith, either personally or by registered or certified mail, to the national chairman of the political party.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 588, §1, eff. Jan. 1, 1978; Acts 1982, No. 778, §1, eff. Aug. 4, 1982; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 2007, No. 240, §1; Acts 2009, No. 369, §1; Acts 2013, No. 383, §1, eff. June 18, 2013.



RS 18:1254 - Slates of independent candidates; nominating petitions and qualifying by payment of qualifying fees

§1254. Slates of independent candidates; nominating petitions and qualifying by payment of qualifying fees

A. A slate of independent candidates for presidential elector may be nominated by nominating petition or may qualify by the payment of a qualifying fee of five hundred dollars. Such qualifying fee shall be paid in accordance with the provisions of R.S. 18:464(A). The period for filing such qualifying fee shall begin on the third Tuesday in July and shall end at 4:30 p.m. on the first Friday following the third Tuesday in August of each year in which a presidential election is to be held. Each qualifying fee shall be accompanied by the notice of candidacy and notarized affidavit of each candidate for elector signifying his acceptance of the nomination. An independent candidate for presidential elector may be registered to vote with or without a declaration of party affiliation.

B. Except as otherwise specifically provided in this Part, a nominating petition for a slate of candidates for the offices of presidential elector shall be signed, filed, and certified as provided in Chapter 5 of this Title for state candidates voted on throughout the State.

C. Nominating petitions for the office of presidential elector shall be in the form prescribed by R.S. 18:465(D), except that in lieu of including the recognized political party with which the candidates are affiliated, the petition shall contain, in not more than three words, the political principle which the candidates represent. Also, in lieu of the date of the primary election for which the candidates seek to qualify, the petition shall include the date of the general election. The petition also shall include the names of the candidate for president and the candidate for vice president whom the candidates for elector support; however, neither the candidate for president nor the candidate for vice president supported by the slate of candidates for electors shall be a candidate for that office supported by a recognized political party or by a slate of candidates for elector who have previously filed a nominating petition or qualified by the payment of a qualifying fee for that election. Each petition shall contain a full slate of candidates for elector, one from each congressional district and two from the state at large. In designating the office for which the candidate is nominated, the petition shall designate the particular office of presidential elector, that is, the district in which the candidate is a qualified elector if he is nominated for the office for that district, or the designation "At large" in the case of the two offices to be filled at large. Each nominating petition shall be accompanied by the notice of candidacy and notarized affidavit of each candidate for elector signifying that the certificate constitutes his acceptance of the nomination.

D. Any slate of candidates for presidential elector that qualifies by payment of a qualifying fee shall be a full slate of candidates for elector, one from each congressional district and two from the state at large, and shall submit with the qualifying fee the following information for each candidate:

(1) The candidate's name;

(2) The address of his domicile;

(3) The office sought;

(4) The names of the candidate for president and the candidate for vice president whom the candidates for elector support; however, neither the candidate for president nor the candidate for vice president supported by the slate of candidates for elector shall be a candidate for that office supported by a recognized political party or by a slate of candidates for elector who have previously filed a nominating petition or qualified by the payment of a qualifying fee for that election;

(5) The recognized political party, if any, with which each candidate for presidential elector is affiliated;

(6) In not more than three words, the political principle that he represents; and

(7) The date of the election for which he seeks to qualify.

E. If the notice of candidacy and notarized affidavit of each candidate for elector, together with the qualifying fee or a nominating petition, are not filed timely with the secretary of state, the secretary of state shall endorse the date and time of receipt upon all documents and shall return them forthwith, either personally or by registered or certified mail, to the candidate or the person who filed them.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 588, §1, eff. Jan. 1, 1978; Acts 1977 No. 523, §1, eff. Jan. 1, 1978; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1985, No. 754, §1; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1989, No. 179, §1, eff. Jan. 1, 1989; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 2009, No. 369, §1; Acts 2013, No. 383, §1, eff. June 18, 2013.



RS 18:1255 - Filing nominating petitions

§1255. Filing nominating petitions

A. All nominating petitions of presidential electors shall be filed with the secretary of state during the period beginning on the third Tuesday in July and ending at 4:30 p.m. on the first Friday following the third Tuesday in August of each year in which a presidential election is to be held. The secretary of state shall endorse on the nominating petitions the date and time of filing. Any nominating petitions submitted other than during such period shall be null and void and shall not be accepted by the secretary of state.

B. All nominating petitions filed with the secretary of state shall be open to public inspection, and the secretary of state shall preserve them in his office for at least one year.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 792, §1, eff. Jan. 1, 1981; Acts 1981, No. 76, §1, eff. June 26, 1981; Acts 2009, No. 369, §1; Acts 2013, No. 383, §1, eff. June 18, 2013.



RS 18:1256 - Withdrawal of candidate

§1256. Withdrawal of candidate

A.(1) Any person nominated as a candidate may withdraw his candidacy by written statement of withdrawal made, signed, and acknowledged before an officer qualified to administer oaths. The original of the statement shall be filed prior to 4:30 p.m. on the seventh day after the close of the qualifying period with the secretary of state, who shall note thereon the date it was filed.

(2) The secretary of state shall not accept a statement of withdrawal that does not satisfy the requirements of Paragraph (1) of this Subsection. The secretary of state shall endorse the date and time of receipt of such a notice of withdrawal and return the notice forthwith, either personally or by registered or certified mail.

B. A statement of withdrawal filed in accordance with the provisions of Paragraph (A)(1) of this Section shall become effective on the date of the filing. The effect of the withdrawal shall be as provided in R.S. 18:502.

Acts 1976, No. 697, eff. Jan. 1, 1978; Acts 2015, No. 410, §1, eff. Jan. 1, 2016.



RS 18:1257 - Objections to certificates of nomination, nominating petitions, and notices of candidacy for those qualifying by payment of fee

§1257. Objections to certificates of nomination, nominating petitions, and notices of candidacy for those qualifying by payment of fee

Certificates of nomination for presidential electors, nominating petitions filed in apparent conformity with the provisions of this Part, and notice of candidacy filed by slates of candidates who qualify by the payment of a qualifying fee, are deemed to be regular, unless an action objecting to their regularity is commenced as otherwise provided in this Title for contests of candidacy.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1990, No. 107, §1, eff. Jan. 1, 1991.



RS 18:1258 - Vacancy in nomination; procedure; death of candidate

§1258. Vacancy in nomination; procedure; death of candidate

A vacancy by reason of death or withdrawal among the slate of candidates for the office of presidential elector nominated by a recognized political party, whether by a convention or otherwise, shall be filled in the manner which shall be provided by the state central committee of the party. In all other cases, if the candidate who withdrew or died is elected, the remaining presidential electors who are elected shall vote to fill the vacancy as provided in R.S. 18:1264.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 588, §1, eff. Jan. 1, 1978.



RS 18:1259 - Arrangement of ballot; designation of party candidates

§1259. Arrangement of ballot; designation of party candidates

A. In any year in which presidential electors are to be elected, the secretary of state shall arrange the voting machine ballot in such manner that the names of candidates for president and vice president shall appear on the ballot in the first column, beginning at the top and proceeding downward. If necessary, the listing of the names of candidates for president and vice president may continue in the second and succeeding columns. The names of the presidential electors shall appear on the ballot in the manner as provided for in Subsection B of this Section.

B.(1) The ballot shall be so arranged that the names of the candidate for president and the candidate for vice president nominated by each recognized political party, by nominating petition, or by filing of notices of candidacy accompanied by a qualifying fee shall appear prominently together with the name of the presidential candidate on top and the name of the vice presidential candidate directly underneath.

(2) Directly to the left of the names of the presidential and vice presidential candidates shall appear:

(a) If nominated by a recognized political party, the name of the party and such national party emblem, if any, or state party device, if any, as the state central committee of the party shall direct, and

(b) If nominated by a nominating petition or by the filing of notices of candidacy, the political principal which the candidates support, as stated on the nominating petition or on the notices of candidacy, if any, and the words "Nominating Petition" or the abbreviation "Nom. Petition" shall appear if nominated by petition.

(3) Immediately below the name of the party, or, if nominated by a nominating petition, the words "Nominating Petition" or the abbreviation "Nom. Petition" shall appear the word "Electors".

(4) Immediately below the word "Electors" the names of the presidential electors nominated in support of the nominees for president and vice president of that party or political principal shall appear.

(5) On a voting machine, there shall be a button or candidate selection button with which to mark the ballot opposite each pair of names. On paper ballots, there shall be a single box within which to mark the ballot opposite each pair of names.

(6) In preparing the ballots, the secretary of state shall arrange the names of the candidates of recognized political parties alphabetically, according to the names of the parties, followed by the names of the candidates nominated by nominating petitions and by the filing of notices of candidacy, listed alphabetically by designation of political principal.

C. No candidate nominated other than by a recognized political party shall use the name of any recognized political party in the political or party designation of such candidate.

D. The ballot shall contain the following statement: "A vote for candidates for president and vice president is a vote for each of the electors supporting those candidates."

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 588, §1, eff. Jan. 1, 1978; Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2003, No. 1220, §1, eff. Jan. 1, 2004; Acts 2004, No. 526, §2, eff. June 25, 2004; Acts 2008, No. 136, §1, eff. June 6, 2008.



RS 18:1260 - Votes for presidential electors

§1260. Votes for presidential electors

A vote for a presidential and a vice presidential candidate shall be a vote for each of the electors nominated in support of those candidates, whether by a recognized political party, by a nominating petition, or by the filing of notices of candidacy accompanied by a qualifying fee.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 588, §1, eff. Jan. 1, 1978; Acts 1990, No. 107, §1, eff. Jan. 1, 1991.



RS 18:1261 - Determination of election results; tie vote; issuance of certificate

§1261. Determination of election results; tie vote; issuance of certificate

A. The secretary of state shall ascertain from the returns the slate of candidates who received the greatest number of votes cast for presidential electors. If two or more of the slates of candidates having the highest number of votes receive the same number of votes, none of the slates of candidates is elected, and the slate of candidates elected shall be selected by a public drawing of lots conducted by the state board of election supervisors from among the slate of candidates who received such highest number of votes in the election. The public drawing of lots shall be conducted at the state capitol on a day and at a time fixed by the board within one week after the results of the election for that office become official. The candidates involved shall be given at least three days' written notice of the time and place of the public drawing of lots.

B. The governor shall issue a certificate of election to the persons elected and authorize them to cast the vote of the state for president and vice president.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 588, §1, eff. Jan. 1, 1978.



RS 18:1262 - Credentials of electors

§1262. Credentials of electors

The governor shall transmit the credentials of presidential electors to the appropriate federal officials in the manner provided by the constitution and laws of the United States.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:1263 - Meeting of electors

§1263. Meeting of electors

The electors shall meet in the State Capitol in Baton Rouge on the day appointed for their meeting by federal law and shall execute the duties and services enjoined upon them by the constitution and laws of the United States, in the manner therein prescribed. Notice of the time and place of such meeting shall be transmitted to each elector by the secretary of state no later than seven days preceding the day of the meeting.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:1264 - Vacancies; procedure

§1264. Vacancies; procedure

If one or more of the presidential electors fails for any cause to attend at the appointed place at 12:00 noon of the day prescribed for their meeting, the other electors shall fill the vacancy by voice vote by no later than 4:00 p.m. Any person selected to fill such a vacancy in the office of presidential elector from a congressional district shall be a qualified elector of the district for which the vacancy occurred.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:1265 - Compensation

§1265. Compensation

Presidential electors shall be paid fifty dollars for attendance at the meeting of electors and shall be paid the same mileage allowance as is provided for state officers and employees on official state business. Such compensation and mileage allowance shall be paid out of funds appropriated to the office of the secretary of state for such purpose.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:1271 - Applicable laws

PART II. UNITED STATES CONGRESS

§1271. Applicable laws

Except as otherwise specifically provided in this Part, United States senators and representatives in Congress shall be elected as provided in this Title for the election of public officers.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:1272 - United States senators; representatives in congress; time of electing

§1272. United States senators; representatives in congress; time of electing

A. All general elections for representatives in congress shall be held on the fifth Saturday after the first Tuesday after the first Monday in November in even-numbered years. The primary election shall be held on the first Tuesday after the first Monday in November of an election year.

B. One United States senator shall be elected in the year 1980, and every six years thereafter, at the same time and at the same polling places as representatives in Congress. In the same manner, one United States senator shall be elected in the year 1978, and every six years thereafter.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 523, §1, eff. Jan. 1, 1978; Acts 1982, No. 10, §1, eff. Jan. 1, 1983; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2009, No. 369, §1; Acts 2010, No. 570, §1, eff. Jan. 1, 2011; Acts 2012, No. 139, §1, eff. May 14, 2012.



RS 18:1273 - Opening and closing of qualifications for candidates for United States senators and representatives in Congress

§1273. Opening and closing of qualifications for candidates for United States senators and representatives in Congress

When a member of the United States Senate or members of the United States House of Representatives are to be elected at the congressional election or at a special election, qualifications for candidates shall open and close as provided in Chapter 5 of this Title.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:1274 - Declaration of candidacy by congressional candidates

§1274. Declaration of candidacy by congressional candidates

Any person desiring to become a candidate in a primary election for United States senator or representative in Congress shall file notification of his candidacy and declaration of his qualifications as provided for state candidates in Chapter 5 of this Title.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:1275 - United States senator and representative in Congress; qualifications

§1275. United States senator and representative in Congress; qualifications

A. No person shall be a United States senator who has not attained the age of thirty years and who has not been a citizen of the United States for nine years and who is not, when elected, an inhabitant of this state.

B. No person shall be a representative in Congress who has not attained the age of twenty-five years and who has not been a citizen of the United States for seven years and who is not, when elected, an inhabitant of this state.

C. Notwithstanding any other provision of law to the contrary, the qualifications for United States senators and members of the United States House of Representatives as provided in this Section shall be exclusive.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:1275.1 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.1. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.2 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.2. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.3 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.3. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.4 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.4. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.5 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.5. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.6 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.6. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.7 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.7. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.8 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.8. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.9 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.9. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.10 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.10. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.11 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.11. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.12 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.12. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.13 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.13. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.14 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.14. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.15 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.15. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.16 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.16. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.17 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.17. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.18 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.18. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.19 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.19. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.20 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.20. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.21 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.21. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.22 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.22. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.23 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.23. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.24 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.24. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1276 - Repealed by Acts 2011, 1st Ex. Sess., No. 2, §4, eff. noon on Jan. 3, 2013.

§1276. Repealed by Acts 2011, 1st Ex. Sess., No. 2, §4, eff. noon on Jan. 3, 2013.



RS 18:1276.1 - Congressional districts

§1276.1. Congressional districts

Louisiana shall be divided into six congressional districts, and the qualified electors of each district shall elect one representative to the United States House of Representatives. The districts shall be composed as follows:

(1) District 1 is composed of Precincts 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 51, 52, 53, 54, 55, 56, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 105, 106, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 132, 134, 136, 192, 198, 199, 246, 247, 248, 1-GI, 1-H, 2-H, 3-H, 4-H, 5-H, 6-H, 7-H, 8-H, 9-H, 1-K, 2-K, 3-K, 4-K, 5-K, 6-K, 7-K, 8-K, 9-K, 10-K, 11-K, 12-K, 13-KA, 14-K, 16-K, 17-K, 18-K, 19-K, 20-K, 25-K, 27-K, 28-K, 34-K, 35-K and 1-L of Jefferson Parish; Precincts 3-2, 3-3, 3-6, 4-1, 4-2, 4-3, 4-4, 4-5, 4-6, 8-1, 9-1, 9-2, 10-1, 10-2, 10-3, 10-4, 10-5, 10-6, 10-7, 10-8, 10-9, 10-10, 10-11, 10-12, 10-13, 10-14, 10-15, 10-16, 11-1 and 11-2 of Lafourche Parish; Precincts 3-20, 4-7, 4-8, 4-9, 4-11, 4-14, 4-15, 4-17, 4-17A, 4-18, 4-20, 4-21, 4-22, 4-23, 5-15, 5-16, 5-17, 5-18, 7-41, 7-42, 14-2, 14-3, 14-4, 14-5, 14-6, 14-7, 14-8, 14-9, 14-10, 14-11, 14-12, 14-13A, 14-14, 14-15, 14-16, 14-18A, 14-19, 14-21, 16-2, 16-3, 17-1, 17-17, 17-18, 17-18A, 17-19 and 17-20 of Orleans Parish; Plaquemines Parish; St. Bernard Parish; St. Tammany Parish; Precincts 40, 40A, 41, 42, 42A, 43, 44, 45, 45A, 46, 47, 48, 49, 70, 70A, 71, 72, 72A, 73, 74, 119, 121B, 122, 122A, 123, 124, 127, 127A, 129, 129A, 133, 133A, 137, 137A, 137B, 137C, 137D, 139, 141, 141A, 143, 145, 149, 149A and 151 of Tangipahoa Parish and Precincts 15, 20, 21, 23, 24, 25, 28, 29, 31, 32, 33, 34, 35, 36, 38, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 69, 70, 71, 72, 73, 78, 80, 83, 84, 85, 88, 89 and 90 of Terrebonne Parish.

(2) District 2 is composed of Precincts 30, 36, 37, 39, 42, 44, 45, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57 and 60 of Ascension Parish; Precincts 1-1, 1-2, 2-2, 6-1, 6-2 and 7-1 of Assumption Parish; Precincts 1-2, 1-3, 1-4, 1-5, 1-6, 1-10, 1-13, 1-14, 1-15, 1-16, 1-17, 1-18, 1-19, 1-21, 1-22, 1-23, 1-24, 1-25, 1-26, 1-27, 1-28, 1-29, 1-30, 1-31, 1-32, 1-36, 1-45, 1-50, 1-51, 1-58, 1-61, 1-62, 1-63, 1-67, 1-77, 1-84, 1-85, 1-86, 1-91, 1-92, 1-93, 1-94, 1-95, 1-100, 1-101, 1-104, 2-1, 2-9, 2-11, 2-13, 2-16, 2-20, 2-22, 2-23, 2-24 and 2-30 of East Baton Rouge Parish; Precincts 1, 2, 3, 6, 7, 8, 10, 11, 12, 13A, 13B, 13C, 14, 14A, 14B, 15, 15A, 16, 17, 17A, 18, 19, 19A, 20, 21, 22 and 23 of Iberville Parish; Precincts 57, 104, 107, 108, 115, 116, 131, 133, 138, 150, 151, 152, 153, 154, 155, 156, 157A, 157B, 170, 171, 172, 173, 174, 175, 176, 177, 178, 179A, 179B, 180, 181, 182, 183, 184, 185A, 185B, 187, 188, 189, 190, 191, 193, 194A, 194B, 195, 196, 197A, 197B, 197C, 200, 201, 202, 203, 204, 205, 210, 211, 212A, 212B, 213A, 213B, 213C, 214A, 214B, 215, 216A, 216B, 217, 225, 226, 227, 228, 229, 230, 231, 232A, 232B, 234, 235, 236, 237, 238, 1-G, 2-G, 3-G, 4-G, 5-G, 6-G, 7-G, 8-G, 9-G, 10-G, 11-G, 12-G, 13-G, 13-KB, 15-K, 21-K, 22-K, 23-K, 24-K, 26-K, 29-K, 30-K, 31-K, 33-K, 1-W, 2-W, 3-W, 4-W, 5-W, 6-W and 7-W of Jefferson Parish; Precincts 1-1, 1-2, 1-5, 1-6, 2-1, 2-2, 2-3, 2-4, 2-6, 2-6A, 2-7, 3-1, 3-3, 3-5, 3-8, 3-9, 3-12, 3-14, 3-15, 3-18, 3-19, 4-2, 4-3, 4-4, 4-5, 4-6, 5-1, 5-2, 5-3, 5-4, 5-5, 5-7, 5-8, 5-9, 5-10, 5-11, 5-12, 5-13, 6-1, 6-2, 6-4, 6-6, 6-7, 6-8, 6-9, 7-1, 7-2, 7-4, 7-5, 7-6, 7-7, 7-8, 7-9A, 7-10, 7-11, 7-12, 7-13, 7-14, 7-15, 7-16, 7-17, 7-18, 7-19, 7-20, 7-21, 7-23, 7-24, 7-25, 7-25A, 7-26, 7-27, 7-27B, 7-28, 7-28A, 7-29, 7-30, 7-32, 7-33, 7-34, 7-35, 7-37, 7-37A, 7-40, 8-1, 8-2, 8-4, 8-6, 8-7, 8-8, 8-9, 8-12, 8-13, 8-14, 8-15, 8-19, 8-20, 8-21, 8-22, 8-23, 8-24, 8-25, 8-26, 8-27, 8-28, 8-30, 9-1, 9-3, 9-3A, 9-4, 9-5, 9-5A, 9-6B, 9-6C, 9-6D, 9-6E, 9-6F, 9-7, 9-8, 9-8A, 9-9, 9-10, 9-11, 9-12, 9-13, 9-14, 9-15, 9-16, 9-17, 9-19, 9-21, 9-23, 9-25, 9-26, 9-28, 9-28C, 9-28E, 9-29, 9-30, 9-30A, 9-31, 9-31A, 9-31B, 9-31D, 9-32, 9-33, 9-34A, 9-35, 9-35A, 9-36, 9-36B, 9-37, 9-38, 9-38A, 9-39, 9-39B, 9-40, 9-40A, 9-40C, 9-41, 9-41A, 9-41B, 9-41C, 9-41D, 9-42, 9-42C, 9-43A, 9-43B, 9-43C, 9-43E, 9-43F, 9-43G, 9-43H, 9-43I, 9-43J, 9-43K, 9-43L, 9-43M, 9-43N, 9-44, 9-44A, 9-44B, 9-44D, 9-44E, 9-44F, 9-44G, 9-44I, 9-44J, 9-44L, 9-44M, 9-44N, 9-44O, 9-44P, 9-44Q, 9-45, 9-45A, 10-3, 10-6, 10-7, 10-8, 10-9, 10-11, 10-12, 10-13, 10-14, 11-2, 11-3, 11-4, 11-5, 11-8, 11-9, 11-10, 11-11, 11-12, 11-13, 11-14, 11-17, 12-1, 12-2, 12-3, 12-4, 12-5, 12-6, 12-7, 12-8, 12-9, 12-10, 12-11, 12-12, 12-13, 12-14, 12-16, 12-17, 12-19, 13-1, 13-2, 13-3, 13-4, 13-5, 13-6, 13-7, 13-8, 13-9, 13-10, 13-11, 13-12, 13-13, 13-14, 13-15, 13-16, 14-1, 14-17, 14-20, 14-23, 14-24A, 14-25, 14-26, 15-1, 15-2, 15-3, 15-5, 15-6, 15-8, 15-9, 15-10, 15-11, 15-12, 15-12A, 15-13, 15-13A, 15-13B, 15-14, 15-14A, 15-14B, 15-14C, 15-14D, 15-14E, 15-14F, 15-14G, 15-15, 15-15A, 15-15B, 15-16, 15-17, 15-17A, 15-17B, 15-18, 15-18A, 15-18B, 15-18C, 15-18D, 15-18E, 15-18F, 15-19, 15-19A, 15-19B, 15-19C, 16-1, 16-1A, 16-4, 16-5, 16-6, 16-7, 16-8, 16-9, 17-2, 17-3, 17-4, 17-5, 17-6, 17-7, 17-8, 17-9, 17-10, 17-11, 17-12, 17-13, 17-13A, 17-14, 17-15 and 17-16 of Orleans Parish; Precincts 1-1, 1-2, 1-3, 1-5, 2-1, 2-2, 2-3, 2-4, 2-5, 3-5, 4-1, 4-2, 4-3, 4-4, 5-1, 5-4, 6-6, 6-7, 6-8, 7-1, 7-2, 7-3 and 7-4 of St. Charles Parish; St. James Parish; Precincts 1-1, 1-2, 1-3, 1-4, 1-5, 2-1, 2-2, 2-3, 2-4, 3-1, 3-2, 3-3, 3-4, 4-1, 4-2, 4-3, 4-4, 4-9, 5-1, 5-2, 5-5, 6-1, 6-3, 6-4 and 7-7 of St. John the Baptist Parish and Precincts 1-1, 3-1A, 3-2, 4-2, 4-3A, 4-4, 4-5 and 5-1 of West Baton Rouge Parish.

(3) District 3 is composed of Acadia Parish; Calcasieu Parish; Cameron Parish; Iberia Parish; Jefferson Davis Parish; Lafayette Parish; Precincts 2-2, 2-6, 2-8 and 3-3 of St. Landry Parish; St. Martin Parish; St. Mary Parish and Vermilion Parish.

(4) District 4 is composed of Allen Parish; Beauregard Parish; Bienville Parish; Bossier Parish; Caddo Parish; Claiborne Parish; De Soto Parish; Evangeline Parish; Natchitoches Parish; Red River Parish; Sabine Parish; Precincts 1-2, 1-2A, 1-3, 1-3A, 1-5, 1-14, 1-19, 1-23, 1-24, 2-1, 2-3, 2-4, 2-5, 2-7, 2-9, 3-2, 4-8, 5-1, 5-2, 5-3, 5-4, 5-5, 5-6, 5-8, 6-1, 6-2, 6-3, 6-4, 6-5, 6-6, 6-7, 6-8, 6-9, 6-10, 6-11, 6-11A, 6-13, 6-14, 6-15, 6-16 and 6-16A of St. Landry Parish; Union Parish; Vernon Parish and Webster Parish.

(5) District 5 is composed of Avoyelles Parish; Caldwell Parish; Catahoula Parish; Concordia Parish; East Carroll Parish; Precincts 1-2B, 3-1A, 3-1B, 3-1C, 3-2A, 3-2B, 4-1A, 4-1B, 4-2, 5-1, 5-3, 7-1, 8-1A and 8-1B of East Feliciana Parish; Franklin Parish; Grant Parish; Jackson Parish; La Salle Parish; Lincoln Parish; Madison Parish; Morehouse Parish; Ouachita Parish; Rapides Parish; Richland Parish; Precincts 1-1 and 6-1 of St. Helena Parish; Precincts 1-1, 1-4, 1-4A, 1-6, 1-7, 1-8, 1-9, 1-10, 1-11, 1-12, 1-13, 1-15, 1-15A, 1-16, 1-17, 1-18, 1-20, 1-21, 1-22, 1-25, 1-26, 1-26A, 1-28, 1-28A, 1-29, 3-1, 3-4, 3-5, 3-6, 4-2, 4-3, 4-4, 4-5, 4-6, 4-7, 4-9, 4-10, 4-11, 4-12, 4-12A and 4-13 of St. Landry Parish; Precincts 1, 2, 6, 11, 15, 16, 17, 18, 26, 27, 27A, 28, 28A, 33, 101, 102, 103, 104, 104A, 105, 106, 106A, 106B, 107, 108, 109, 109A, 110, 111, 111A, 112, 114, 115B, 116, 117, 118, 120, 120A, 120B, 121, 121A and 125 of Tangipahoa Parish; Tensas Parish; Washington Parish; West Carroll Parish; West Feliciana Parish and Winn Parish.

(6) District 6 is composed of Precincts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 31, 32, 33, 34, 35, 40, 41, 43, 58 and 61 of Ascension Parish; Precincts 2-1, 2-3, 3-1, 3-2, 4-1, 4-2, 5-1, 5-2, 5-3, 5-4, 7-2, 8-1 and 9-1 of Assumption Parish; Precincts 1-1, 1-7, 1-8, 1-9, 1-12, 1-33, 1-34, 1-35, 1-37, 1-38, 1-39, 1-40, 1-41, 1-42, 1-43, 1-44, 1-46, 1-47, 1-48, 1-49, 1-52, 1-53, 1-54, 1-55, 1-56, 1-57, 1-59, 1-60, 1-64, 1-65, 1-66, 1-68, 1-69, 1-70, 1-71, 1-72, 1-73, 1-74, 1-75, 1-78, 1-80, 1-81, 1-82, 1-83, 1-87, 1-88, 1-89, 1-90, 1-97, 1-98, 1-99, 1-102, 1-103, 1-105, 1-107, 2-2, 2-3, 2-4, 2-5, 2-6, 2-7, 2-8, 2-10, 2-12, 2-14, 2-15, 2-17, 2-18, 2-19, 2-21, 2-25, 2-26, 2-27, 2-28, 2-29, 2-31, 2-32, 3-1, 3-2, 3-3, 3-4, 3-5, 3-6, 3-7, 3-8, 3-9, 3-10, 3-11, 3-12, 3-13, 3-14, 3-15, 3-16, 3-17, 3-18, 3-19, 3-20, 3-21, 3-22, 3-23, 3-24, 3-25, 3-26, 3-27, 3-28, 3-29, 3-30, 3-31, 3-32, 3-33, 3-34, 3-35, 3-36, 3-37, 3-38, 3-39, 3-40, 3-41, 3-42, 3-43, 3-44, 3-45, 3-46, 3-47, 3-48, 3-49, 3-50, 3-51, 3-52, 3-53, 3-54 and 3-55 of East Baton Rouge Parish; Precincts 1-1, 1-2A, 1-3, 2-1A, 2-1B, 2-1C, 5-2 and 6-1 of East Feliciana Parish; Precincts 4, 5, 6A, 13, 15B, 24, 25, 25A, 25B, 26, 26A, 27, 28, 29, 30, 31 and 32 of Iberville Parish; Precincts 1-1, 1-2, 1-3, 1-4, 2-1, 2-1A, 2-2, 2-3, 2-3A, 2-4, 2-4A, 2-5, 2-6, 2-7, 2-8, 2-9, 2-10, 2-11, 2-12, 2-13, 2-14, 3-1, 3-4, 3-5, 5-1, 5-1A, 5-1B, 5-2, 6-1, 6-2, 6-3, 6-4, 7-1, 7-2, 7-3, 7-4, 11-3 and 11-4 of Lafourche Parish; Livingston Parish; Pointe Coupee Parish; Precincts 1-6, 3-1, 3-2, 3-3, 3-4, 3-6, 5-2, 5-3, 5-5, 6-1, 6-2, 6-3, 6-4 and 6-5 of St. Charles Parish; Precincts 1-2, 2-1, 2-2, 3-1, 3-2, 3-3, 4-1, 4-2, 5-1, 5-2 and 6-2 of St. Helena Parish; Precincts 4-8, 5-3, 5-4, 5-6, 5-7, 7-2, 7-3, 7-4 and 7-5 of St. John the Baptist Parish; Precincts 1, 4, 5, 7, 8, 9, 10, 11, 12, 13, 14, 17, 18, 19, 27, 51, 64, 65, 66, 67, 68, 74, 76, 81, 82, 86 and 87 of Terrebonne Parish and Precincts 2-1A, 2-1B, 2-2, 2-3, 3-1B, 4-1, 4-3B, 6-1, 6-2, 7-1, 7-2, 7-3 and 7-4 of West Baton Rouge Parish.

Acts 2011, 1st Ex. Sess., No. 2, §1, eff. noon on Jan. 3, 2013 (eff. for election purposes only for the regular elections in 2012).

NOTE: See Acts 2011, 1st Ex. Sess., No. 2, §5(A), relative to effectiveness of the Act.

NOTE: See Acts 2011, 1st Ex. Sess., No. 2, §2, relative to precincts referenced and territorial limits of districts; see also §3 relative to other officers appointed or elected based on congressional districts.



RS 18:1276.2 - REPEALED BY ACTS 1992, NO. 42, 4, EFF. JUNE 1, 1992.

§1276.2. REPEALED BY ACTS 1992, NO. 42, §4, EFF. JUNE 1, 1992.



RS 18:1276.3 - Repealed by Acts 1994, 2nd Ex. Sess., No. 1, 2, eff. April 25, 1994.

§1276.3. Repealed by Acts 1994, 2nd Ex. Sess., No. 1, §2, eff. April 25, 1994.



RS 18:1277 - Certification of votes cast for United States senator and representative in Congress

§1277. Certification of votes cast for United States senator and representative in Congress

Immediately after the results of the election for United States senator and representatives in Congress become official, the secretary of state shall separately certify the votes cast for United States senator and for each representative in Congress who was elected. Each such certificate shall be signed by the governor and by the secretary of state. Thus certifying the election of the persons determined to have been elected, the governor shall cause the seal of the state to be affixed to each certificate. One copy of the appropriate certificate shall be delivered to each person elected. Another copy of the certificate of the election of the United States senator shall be transmitted by the governor to the President of the United States Senate. A copy of each certificate of the election of representatives in Congress shall be transmitted by the governor to the House of Representatives of the Congress of the United States, directed to the clerk thereof.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:1278 - Vacancies; United States senator

§1278. Vacancies; United States senator

A. The governor may fill any vacancy in the office of United States senator by appointment. If the United States Senate is in session when the vacancy occurs, the governor shall appoint a senator to fill the vacancy within ten days after receiving official notice of the vacancy.

B. If a vacancy occurs in the office of United States senator and the unexpired term is more than one year, an appointment to fill the vacancy shall be temporary. Any senator so appointed shall serve until his successor is elected at a special election and takes office. Within ten days after receiving official notice of the vacancy, the governor shall issue a proclamation for special election to fill the vacancy for the unexpired term. The date of the special election shall be established by the governor in accordance with the provisions of R.S. 18:402(E). The dates of the qualifying period shall be established by the governor in accordance with R.S. 18:467, 467.1, and 468. Immediately after issuance of the proclamation, which shall include the dates of the primary and general elections and the dates of the qualifying period, the governor shall publish the proclamation in the official journal of each parish in which the election is to be held. Within twenty-four hours after its issuance, the governor shall send a copy of the proclamation to the secretary of state. Within twenty-four hours after he receives the copy, the secretary of state shall notify all election officials having any duty to perform in connection with a special election to fill such vacancy, including the parish boards of election supervisors for the parish or parishes in which the vacancy occurred. The election shall be conducted and the returns shall be certified as in regular elections for United States senator.

C. If a vacancy occurs in the office of United States senator and the unexpired term is one year or less, no special election shall be called by the governor and, if a senator is appointed to fill the vacancy, he shall serve for the remainder of the unexpired term, and his successor shall be elected at the next regular election for United States senator.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1978, No. 38, §1, eff. May 31, 1978; Acts 1980, No. 792, §1, eff. Jan. 1, 1981; Acts 1981, No. 76, §1, eff. June 26, 1981; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2007, No. 240, §1; Acts 2010, No. 570, §1, eff. Jan. 1, 2011.



RS 18:1279 - Vacancies; representatives in congress

§1279. Vacancies; representatives in congress

When a vacancy occurs in the office of representative in congress, the governor shall determine the dates on which the special elections shall be held and the dates of the qualifying period and shall issue a proclamation ordering a special election and specifying the dates on which the primary and general elections will be held and the dates of the qualifying period for the election. Immediately thereafter he shall publish the proclamation in the official journal of each parish in which the election is to be held. Within twenty-four hours after issuing the proclamation, the governor shall send a copy of the proclamation to the secretary of state, who shall within twenty-four hours of receipt of the information notify all election officials having any duty to perform in connection with a special election to fill such vacancy, including the parish boards of election supervisors for the parish or parishes in which the vacancy occurred. The election shall be conducted in the same manner and at the same places and the returns shall be certified as in regular congressional elections. If at a primary or general election in a congressional district one representative in congress is to be elected for a full term and another to fill a vacancy, the ballots containing the names of the candidates shall, as a part of the title of the office, designate the term for which the candidates are respectively nominated.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 545, §1, eff. Jan. 1, 1978; Acts 1980, No. 792, §1, eff. Jan. 1, 1981; Acts 1981, No. 76, §1, eff. June 26, 1981; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2007, No. 240, §1; Acts 2010, No. 570, §1, eff. Jan. 1, 2011.



RS 18:1280 - Contests

§1280. Contests

Except as may be otherwise provided by the constitution and laws of the United States, contests of elections under this Part shall be made as provided in this Title for state candidates.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:1280.21 - Presidential preference primary election

PART III. PRESIDENTIAL PREFERENCE PRIMARY

§1280.21. Presidential preference primary election

A. A statewide presidential preference primary election shall be held on the first Saturday in March in 2016 and every fourth year thereafter for the purpose of allowing the electors of each political party in the state which has forty thousand or more registered members to express their preference for a person to be the nominee of the party for president of the United States.

B. Each elector voting in such election may vote only for a candidate who is affiliated with the same party as the elector, except that the state central committee of a recognized political party may allow in its bylaws, electors who are not affiliated with any political party to cast a vote on the ballot of such recognized political party.

C. The state central committee shall notify the Department of State that its bylaws allow for such voting by non-affiliated electors no later than seven days prior to the opening of qualifying for the presidential preference primary. Such notification shall be considered valid and effective for subsequent presidential preference primaries unless the state central committee notifies the Department of State that its bylaws no longer allow for such voting by non-affiliated electors no later than seven days prior to the opening of qualifying for a presidential preference primary.

D. Any elector who is not affiliated with any political party and who is allowed to cast his vote on the ballot of a recognized political party in the presidential preference primary pursuant to this Section shall cast his vote on the ballot of only one recognized political party.

E. Notwithstanding any provisions of this Code to the contrary, in any statewide presidential preference primary election, at any precinct where the presidential preference issue or election of political party officials or both are the only matters on the ballot, the number of election commissioners required in such precinct shall be one commissioner-in-charge and two commissioners.

Added by Acts 1979, No. 684, §1, eff. Dec. 1, 1979; S.C.R. No. 4, 1983 2nd Ex. Sess.; Acts 1986, No. 35, §1, eff. June 17, 1986; Acts 1986, No. 427, §1; Acts 2004, No. 678, §1; Acts 2006, No. 845, §1, eff. Jan. 1, 2007; Acts 2011, No. 293, §1; Acts 2014, No. 792, §1.



RS 18:1280.22 - Candidates; procedure for qualifying

§1280.22. Candidates; procedure for qualifying

A. Candidates for presidential nominee shall qualify in accordance with procedures established by the party. Prior to qualification as a candidate of a political party for presidential nominee, a person shall pay a qualifying fee of seven hundred fifty dollars and any additional fee as authorized by R.S. 18:464(C) or shall have obtained a nominating petition, bearing the handwritten signatures of no less than one thousand registered voters affiliated with the party from each of the congressional districts into which the state is divided. If the candidate is qualifying by paying a fee, the fee shall be paid in cash, by certified or cashier's check drawn on a state or national bank or credit union, by United States postal money order, or by a money order issued by a state or national bank or credit union.

B.(1) The qualifying period for presidential candidates shall open on the first Wednesday in December and shall close at 4:30 p.m. on the following Friday. During the qualifying period, presidential candidates shall file notices of candidacy with the secretary of state.

(2)(a) A notice of candidacy shall be in writing and shall state the candidate's name, the office he seeks, the address of his domicile, and the political party with which he is registered as being affiliated. The political party with which the candidate was affiliated at the time of qualifying is the one which shall appear on the ballot, even if the candidate changes his political party designation after he qualified for the election.

(b) The candidate shall designate in the notice the form in which his name shall be printed on the ballot. The candidate may designate his given, first, and middle name, the initials of his given, first, and middle name, a nickname, or any combination thereof as the form in which his name shall be printed on the ballot. However, he shall not designate a title, designation, or deceptive name, nor shall he designate an occupational or professional description or abbreviation. If the candidate designates a nickname in the place of or in combination with his given name or the initials thereof, the nickname shall be set off with quotation marks and shall be placed immediately preceding his surname. A candidate shall include his surname in his designation of the form in which his name shall be printed on the ballot.

(c) The notice of candidacy also shall include a certificate signed by the candidate, certifying that he has read the notice of his candidacy and that all of the statements contained therein are true and correct. The certificate shall be executed before a notary public. If the candidate is serving outside the state with the armed forces of the United States, his notice of candidacy shall be witnessed by a commissioned officer in the armed forces of the United States.

(d) A notice of candidacy shall be accompanied by the qualifying fee and any additional fee imposed or a nominating petition.

(3)(a) Each sheet of a nominating petition shall set forth the name of the presidential candidate, as it shall appear on the election ballot, the address of the candidate, the political party with which he is affiliated, and the date of the presidential primary.

(b) Each voter who signs a nominating petition shall include his name and residence address.

(c) All persons who obtained signatures shall certify that to the best of their knowledge, information, and belief all of the signatures on the nominating petition are genuine, and all of the statements contained in the petition are true and correct.

(d) A nominating petition shall be submitted to the registrars of voters in the parishes where the signers reside not less than thirty days before the end of the qualifying period.

(e) The registrar for each parish shall endorse upon the nominating petitions, whether original or supplemental, the date and time of submission and shall promptly certify the nominating petitions, in the order received, by determining and certifying on each nominating petition which of the signers are registered to vote in the parish. A registrar may stop certifying the signatures on a nominating petition when the total number of the signers he has certified as having signed the petition timely and as being registered to vote equals fifteen percent more than the number of registered voters required from the congressional district. A registrar's certification shall be conclusive as to number of qualified voters who timely signed a nominating petition, and evidence to the contrary shall not be admitted in an action objecting to the candidacy of a presidential candidate filing the nominating petition.

C.(1)(a) Any person who qualifies as a candidate for presidential nominee may withdraw his candidacy by filing a notice of his withdrawal that is signed by the candidate and duly acknowledged before an officer authorized to administer oaths. The notice of withdrawal shall be filed prior to 4:30 p.m. on the seventh day after the close of the qualifying period with the secretary of state, who shall note thereon the date it was filed.

(b) The secretary of state shall not accept a statement of withdrawal that does not satisfy the requirements of Subparagraph (a) of this Paragraph. The secretary of state shall endorse the date and time of receipt of such a notice of withdrawal and return the notice forthwith, either personally or by registered or certified mail.

(2) A notice of withdrawal filed in accordance with the provisions of Subparagraph (1)(a) of this Subsection shall become effective when it is filed with the secretary of state. The effect of the withdrawal shall be as provided in R.S. 18:502.

Added by Acts 1979, No. 684, §1, eff. Dec. 1, 1979; S.C.R. No. 4, 1983 2nd Ex. Sess; Acts 1984, No. 673, §1, eff. Jan. 1, 1985; Acts 1986, No. 35, §1, eff. June 17, 1986; Acts 1986, No. 427, §1; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1992, No. 944, §1; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2001, No. 1032, §7; Acts 2004, No. 526, §1, eff. Jan. 1, 2005; Acts 2004, No. 604, §1, eff. Jan. 1, 2005; Acts 2006, No. 845, §1, eff. Jan. 1, 2007; Acts 2011, No. 293, §1; Acts 2015, No. 307, §1, eff. June 29, 2015; Acts 2015, No. 410, §1, eff. Jan. 1, 2016.



RS 18:1280.23 - Conduct of election

§1280.23. Conduct of election

Except as otherwise specifically provided in this Part, the election for which provision is made in this Part shall be conducted and the returns thereof published and promulgated as provided in the election laws of the state.

Added by Acts 1979, No. 684, §1, eff. Dec. 1, 1979.



RS 18:1280.24 - Arrangement of ballot

§1280.24. Arrangement of ballot

The ballot for the election provided in this Part shall contain the names of each candidate arranged by party affiliation and placed in alphabetical order within each party.

Added by Acts 1979, No. 684, §1, eff. Dec. 1, 1979; S.C.R. No. 4, 1983 2nd Ex. Sess.; Acts 1986, No. 35, §1, eff. June 17, 1986; Acts 1986, No. 427, §1.



RS 18:1280.25 - Voting according to party affiliation

§1280.25. Voting according to party affiliation

No elector may vote in the election provided in this Part for a candidate affiliated with a party in which the elector is not registered, except as provided in R.S. 18:1280.21.

Added by Acts 1979, No. 684, §1, eff. Dec. 1, 1979; S.C.R. No. 4, 1983 2nd Ex. Sess.; Acts 1986, No. 35, §1, eff. June 17, 1986; Acts 1986, No. 427, §1; Acts 2004, No. 678, §1.



RS 18:1280.26 - Repealed by Acts 1983, No. 681, 2, eff. July 21, 1983.

§1280.26. Repealed by Acts 1983, No. 681, §2, eff. July 21, 1983.



RS 18:1280.27 - Delegates to political party conventions; selection; oaths; voting; allocation among presidential nominees

§1280.27. Delegates to political party conventions; selection; oaths; voting; allocation among presidential nominees

A. Notwithstanding any other provisions of law, at least ninety days prior to a presidential preference primary election, the state governing body of each eligible political party shall establish procedures to be followed in the selection of individual delegates and alternates to the convention of that party, including procedures for the selection of committed and uncommitted delegates. A copy of any rule adopted by the state party committee shall be filed with the secretary of state within seven days after its adoption and shall become public record.

B. Delegates shall be allocated among the presidential candidates according to the results of the presidential primary and according to guidelines established by the governing bodies of the respective parties.

C. Repealed by Acts 1984, No. 672, §3.

Added by Acts 1979, No. 684, §1, eff. Dec. 1, 1979. S.C.R. No. 4, 1983, 2nd Ex. Sess. Acts 1984, No. 672, §1; Acts 1986, No. 35, §1, eff. June 17, 1986; Acts 1986, No. 427, §1.



RS 18:1281 - Statement of purpose

CHAPTER 6-A. BOND, DEBT, AND TAX ELECTIONS

§1281. Statement of purpose

The purpose of this Chapter is to implement Article VI, Section 22 of the Louisiana Constitution of 1974 by establishing a uniform procedure for the conduct of elections to authorize the issuance of bonds, the assumption of indebtedness, and the imposition or increase of taxes by political subdivisions. The procedure for elections set forth in this Chapter shall apply to and shall supersede those provisions of the Louisiana Constitution of 1921 which were continued as statutes under authority of Part II of Article XIV of the Louisiana Constitution of 1974 and existing laws of the state of Louisiana, notwithstanding any contrary provisions contained therein. However, nothing contained in this Chapter shall repeal the limitations in effect on January 1, 1975 on the authority of political subdivisions to impose or increase taxes.

Added by Acts 1977, No. 545, §2, eff. Jan. 1, 1978.



RS 18:1282 - Political subdivision defined

§1282. Political subdivision defined

For purposes of this Chapter, the term "political subdivision" means a state department, agency, board, or commission; a parish; a municipality; a school board and a school district; a levee board and a levee district; a port board and a port commission; a port, harbor, terminal and industrial district; and any special service district, including but not limited to a road, water, sewerage, fire, protection, recreation, gas utility, or garbage district, and any other board, district, or unit of local government authorized by law to conduct elections for the issuance of bonds, the levying or increasing of any tax, or the assumption of indebtedness.

Added by Acts 1977, No. 545, §2, eff. Jan. 1, 1978.



RS 18:1283 - Elections

§1283. Elections

A. In every case in which the provisions of the Louisiana Constitution of 1974 as now existing or hereafter amended, or of law, as now existing or hereafter amended or enacted, requires the approval of voters at an election in a political subdivision as a prerequisite to the issuance of bonds, levying or increasing of any tax, or the assumption of indebtedness by said political subdivision, the election shall be held substantially in accordance with the election laws set forth in Title 18 of the Louisiana Revised Statutes of 1950, except that the election shall be called, conducted, canvassed, promulgated, and notice thereof given by the governing authority of the political subdivision in accordance with the procedures hereinafter set forth.

B. The governing authority of the political subdivision may call a special election for any of these purposes to be held on any of the dates set forth in R.S. 18:402(F), and it shall call an election for any of these purposes when requested to do so by the petition in writing of one-fourth of the electors qualified to vote at an election.

Added by Acts 1977, No. 545, §2, eff. Jan. 1, 1978.



RS 18:1284 - Resolution calling election; proposition

§1284. Resolution calling election; proposition

A. The election shall be ordered by a resolution of the governing authority of the political subdivision which shall state the purpose for which it is called.

B. If the purpose of the election is to authorize the issuance of bonds, the resolution and the proposition submitted to the voters shall state the purpose for which the bonds are to be issued and, if required by the law pursuant to which the bonds are issued, the estimated millage rate to be levied in the first year of issue, the maximum amount of the bonds to be issued, the number of years for which the bonds are to run, and the maximum rate of interest on the bonds.

C. If the purpose of the election is to authorize the levy or increase of a special tax, the resolution and the proposition submitted to the voters shall state the rate, object, and purpose for which the tax is to be levied or increased; the estimated amount reasonably expected to be collected from the levy or increase of the tax for one entire year at the time it is proposed; and, if it is to be limited as to duration, the number of years it is to run. If the purpose of the election is to authorize an increase of a tax, the resolution and the proposition shall also state the rate increase. The contents of any proposition or resolution relative to the issuance of general obligation bonds shall be as provided in Subsection B of this Section.

D. If the purpose of the election is to authorize the assumption of indebtedness, the resolution and the proposition submitted to the voters shall state the amount and nature of the debt to be assumed.

E. In each election ordered by a governing authority of a political subdivision for the purpose of authorizing the issuance of bonds, the proposition on the ballot submitted to the voters shall state the kind and source of revenues which are pledged to retire the bonds.

F.(1) The preparation of the proposition to be submitted to the voters at an election shall be the responsibility of the governing authority of the political subdivision ordering the election. The proposition shall include the information required by this Section in simple, unbiased, concise, and easily understood language and be in the form of a question. The proposition shall not exceed two hundred words in length and shall not include words that are struck through, underscored, or in boldface type.

(2) The secretary of state shall be responsible for ensuring that the proposition complies with the requirements of this Section.

Added by Acts 1977, No. 545, §2, eff. Jan. 1, 1978. Amended by Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1993, No. 426, §1, eff. Jan. 1, 1994; Acts 2003, No. 1220, §1, eff. Jan.1, 2004; Acts 2006, No. 768, §1, eff. Jan. 1, 2007; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2010, No. 591, §1, eff. Jan. 1, 2011; Acts 2012, No. 138, §2, eff. Jan. 1, 2013; Acts 2014, No. 60, §1, eff. May 16, 2014.



RS 18:1285 - Notice of election

§1285. Notice of election

A.(1)(a)(i) Notice of the election shall be given and shall embrace substantially all matters required to be set forth in the resolution ordering the election, including a list of precincts where the proposition will be voted on and an indication for each precinct as to whether or not all registered voters in the precinct will be eligible to vote on the proposition, unless the proposition is to be voted on parishwide.

(ii) If the notice is relative to the increase of a special tax, the notice shall also state the proposed increase in the millage rate of a property tax or percentage rate of sales tax.

(iii) If the notice is relative to an election which affects ad valorem taxation, the notice shall also state that a portion of the monies collected shall be remitted to certain state and statewide retirement systems in the manner required by law.

(iv) The notice shall also state that the governing authority of the political subdivision ordering the election will, in open session, at the hour and place named, proceed to canvass the returns and declare the result of the election.

(b) The list of commissioners for an election called in accordance with R.S. 18:1286(A) is not required to be set forth in the notice of election.

(2) The notice shall be published once a week for four consecutive weeks in the official journal of the political subdivision, or, if there is none, then in a newspaper of general circulation in the parish or, if there is no newspaper of general circulation in the parish, then in a newspaper of general circulation in an adjoining parish. Not less than forty-five days nor more than ninety days shall intervene between the date of the first publication and the date of the election.

B.(1)(a) Written notice of the election and the certificate required by Subparagraph (b) of this Paragraph shall be transmitted to the secretary of state and each clerk of court and registrar of voters in the area affected by the election. If the election is to be held on a primary election date, then such notice and certificate shall be received by the secretary of state at least four weeks prior to the opening of the qualifying period for the primary election. If the election is not to be held on a primary election date, then the notice and certificate shall be received by the secretary of state on or before the fifty-fourth day prior to the election. The secretary of state shall not accept any revisions to propositions, including but not limited to changes in title, text, or numerical designations, after the last day for submission of the notice and certificate to the secretary of state.

(b) The secretary of state shall not prepare or certify the ballot with respect to any election for bond, debt, or tax propositions, conducted pursuant to this Chapter, or in respect to any other election where the proposition is subject to approval by the Louisiana State Bond Commission, including but not limited to any proposition to adopt, amend, or repeal a home rule charter which is subject to such approval, until he receives certification in writing from the chairman of that commission that the commission has considered and approved the proposition.

(2) The secretary of state shall not include any proposition on any ballot of any election if such notice and certificate required by Subparagraph (1)(b) of this Subsection are not timely received by the secretary of state. The failure of the clerk of court or registrar of voters to timely receive notice and the certificate, as provided for herein, shall not prevent the secretary of state from including the proposition on the ballot. Any elector who is eligible to vote in the election may apply for injunctive relief to prohibit the placing of a proposition on the ballot if notice and the certificate are not timely received by the secretary of state. Venue for such application shall be in any parish in which the election is called, and the secretary of state shall be a proper party defendant.

Added by Acts 1977, No. 545, §2, eff. Jan. 1, 1978. Amended by Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1980, No. 792, §1, eff. Jan. 1, 1981; Acts 1981, No. 76, §1, eff. June 26, 1981; S.C.R. No. 8 of 1981 1st Ex. Sess; Acts 1984, No. 589, §1, eff. July 12, 1984; Acts 1986, No. 669, §1; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1988, No. 909, §1, eff. Jan. 1, 1989, Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 1995, No. 1114, §1; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2010, No. 570, §1, eff. Jan. 1, 2011; Acts 2010, No. 591, §1, eff. Jan. 1, 2011; Acts 2012, No. 139, §2, eff. Jan. 1, 2013; Acts 2012, No. 283, §1, eff. Jan. 1, 2013; Acts 2016, No. 281, §2, eff. Jan. 1, 2017.



RS 18:1286 - Polling places; election officers

§1286. Polling places; election officers

A. When an election called under the provisions of this Chapter is not held at the same time as the election of any public official, the governing authority of the political subdivision ordering the election shall use the established polling places and provide the voting machines and a compiled statement of qualified voters. On or before the twenty-first day prior to such election, the parish board of election supervisors shall appoint the number of commissioners for each precinct as provided in R.S. 18:425(A)(1)(b) and not less than the same number of alternate commissioners for each precinct, all of whom shall meet the qualifications set forth in Part II of Chapter 5 of this Title. The commissioner-in-charge for each precinct at which an election called under the provisions of this Chapter is held shall be the commissioner-in-charge selected or appointed for such precinct under the provisions of Part II of Chapter 5 of this Title.

B. When an election called under the provisions of this Chapter is held at the same time as the election for any public official, the election shall be held solely in compliance with the provisions of Parts II and V of Chapter 5 of this Title, and the commissioners selected for the election for public officials shall be the commissioners for the election called under the provisions of this Chapter and shall only receive the compensation provided for in R.S. 18:424 and R.S. 18:425.

Added by Acts 1977, No. 545, §2, eff. Jan. 1, 1978. Amended by Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1982, No. 778, §1, eff. Aug. 4, 1982; Acts 1985, No. 754, §1; Acts 1988, No. 907, §1, eff. Jan. 1, 1989; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 2003, No. 1220, §1, eff. Jan. 1, 2004.



RS 18:1286.1 - Authority to consolidate polling places; reduce number of election officials

§1286.1. Authority to consolidate polling places; reduce number of election officials

A. Notwithstanding any provision of R.S. 18:1286(A), when an election called under the provisions of this Chapter is not held at the same time as the election of any public official, in cases where more than one polling place is within the same location the parish board of election supervisors may consolidate polling places in that location for that election and may reduce the number of voting machines to be used in the election below the number fixed by R.S. 18:1363 and, in such case, shall notify the parish custodian of voting machines and the secretary of state of the number of machines to be prepared and delivered for the polling places so consolidated.

B. Whenever the parish board of election supervisors consolidates polling places as authorized by Subsection A of this Section, it shall appoint a commissioner-in-charge to serve at each such consolidated polling place and may reduce to not less than two the number of commissioners and alternate commissioners to be appointed to serve at each such polling place.

Added by Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 2001, No. 451, §6, eff. Jan. 12, 2004.



RS 18:1287 - Election officers; substitutes

§1287. Election officers; substitutes

The commissioner-in-charge and the commissioners shall be present at the polling place at least thirty minutes prior to the time the polls are to open. A commissioner-in-charge who fails to so appear shall be replaced in accordance with R.S. 18:433(H). If any commissioner fails to so appear, or if the number of commissioners present is less than the number necessary to conduct the election as previously established by the governing authority, the commissioner-in-charge shall appoint the necessary number of commissioners in accordance with R.S. 18:434(D)(2).

Added by Acts 1977, No. 545, §2, eff. Jan. 1, 1978. Amended by Acts 1982, No. 778, §1, eff. Aug. 4, 1982.



RS 18:1288 - Election officers; oaths

§1288. Election officers; oaths

Commissioners-in-charge and commissioners shall take the oath or affirmation as provided by R.S. 18:424 and R.S. 18:425. A commissioner may administer any oath and receive any affidavit provided for in this Chapter.

Added by Acts 1977, No. 545, §2, eff. Jan. 1, 1978.



RS 18:1289 - Penalty for violations

§1289. Penalty for violations

A. In elections held under the provisions of this Chapter the commissioners shall have the same powers and duties in conducting the elections and in preserving order at the polls as are conferred and imposed upon similar officers under the provisions of this Title for other elections. Whatever is declared in Chapter 10 of this Title to be a felony, misdemeanor or other crime shall be the same for any election held under the provisions of this Chapter and shall be punished in the same manner.

B. Any willful failure or neglect to comply with the requirements of this Chapter or any willful violation by any officer, agent, or employee of any political subdivision availing itself of the provisions of this Chapter shall be punished by a fine of not less than twenty-five dollars or more than five hundred dollars or by imprisonment not exceeding one year, with or without hard labor, or by both fine and imprisonment.

Added by Acts 1977, No. 545, §2, eff. Jan. 1, 1978.



RS 18:1290 - Qualification of voters

§1290. Qualification of voters

A. All qualified electors of the political subdivision ordering the election shall be entitled to vote in an election on the issuance of bonds, levying or increase of a tax, or the assumption of indebtedness by the political subdivision, and such bonds may be issued, such tax levied or increased, or indebtedness assumed if approved by a vote of a majority in number of the qualified electors voting on the proposition at such election as is provided in this Chapter. No voter shall be required to sign a ballot or vote assessed valuation of property.

B. The registrar of voters shall furnish to the election commissioners appointed to hold the election the precinct register for each precinct or polling place. No defect or irregularity in or omission from the register so furnished shall affect the validity of the election unless it is established that the voters were thereby deprived of votes sufficient in number to have changed the result of the election.

Added by Acts 1977, No. 545, §2, eff. Jan. 1, 1978.



RS 18:1291 - Voting

§1291. Voting

Except as otherwise provided in this Chapter, voting machines shall be used and the election laws of this state applicable to other elections held under this Title shall govern the conduct of the voting in elections held under this Chapter.

Added by Acts 1977, No. 545, §2, eff. Jan. 1, 1978.



RS 18:1292 - Canvass of returns

§1292. Canvass of returns

On the date and at the hour and place specified in the notice of election, the governing authority ordering the election, in public session, shall examine and canvass the returns and declare the result of the election. The result shall be promulgated by one publication in a newspaper of general circulation in the political subdivision or, if there is none, in a newspaper of general circulation in the parish or, if there is no newspaper of general circulation in the parish, then in a newspaper of general circulation in an adjoining parish.

Added by Acts 1977, No. 545, §2, eff. Jan. 1, 1978.



RS 18:1293 - Proces verbal

§1293. Proces verbal

The governing authority ordering the election shall preserve a proces verbal of the canvass. If the election affects ad valorem taxation, the governing authority shall include a copy of the notice of election and proof of publication of the notice in the proces verbal. The governing authority shall forward a copy of the proces verbal to the secretary of state, who shall record it. A copy also shall be forwarded to the clerk of the district court, and in Orleans Parish to the clerk of the civil district court, who shall record it in the mortgage records. A copy shall be retained in the archives of the office of the governing authority ordering the election.

Added by Acts 1977, No. 545, §2, eff. Jan. 1, 1978; Acts 2012, No. 283, §1, eff. Jan. 1, 2013.



RS 18:1294 - Contests

§1294. Contests

For sixty days after promulgation of the results of an election held under this Chapter to incur debt, issue bonds, levy or increase a tax or assume debt, any person in interest may contest the legality of the election, the bond issue provided for, the tax authorized, or the assumption of indebtedness for any cause. After that time no one shall have any cause or right of action to contest the regularity, formality, or legality of the election, tax provisions, or bond authorization, for any cause whatsoever. If the validity of any election, tax, debt assumption, or bond issue authorized or provided for is not raised within the sixty days, the authority to incur or assume debt, levy the tax, or issue the bonds, the legality thereof, and the taxes and other revenues necessary to pay the same shall be conclusively presumed to be valid, and no court shall have authority to inquire into such matters.

Added by Acts 1977, No. 545, §2, eff. Jan. 1, 1978.



RS 18:1295 - Special election to increase interest rate

§1295. Special election to increase interest rate

A. Any parish, municipality, or other political subdivision of the state in which a special election has been held, at which election the issuance of bonds of said political subdivision has been approved and a maximum rate of interest to be borne by said bonds has been established may, through the respective governing authority thereof, call and hold a special election to authorize the issuance and sale of such bonds at a maximum rate of interest greater than that rate specified in the proposition or propositions previously approved. However, such greater maximum rate of interest so submitted for approval shall not exceed the maximum rate of interest than permitted by the applicable laws of the state for the type of bonds described in the aforesaid proposition or propositions.

B. Any election called and held hereunder shall be held and conducted under the same legal authority under which the previous election was held and conducted unless such laws since have been amended, in which event said election shall be held and conducted in accordance with the laws of the state then in effect with respect to the holding and conducting of special elections to authorize the issuance of such bonds. An election held and conducted hereunder shall have no effect other than to permit the issuance and sale of said bonds at a maximum rate of interest greater than that approved at the previously held election.

C. Notwithstanding any contrary provision of this Chapter, the authority to issue any bonds approved in prior bond elections shall remain in full force and effect.

Added by Acts 1977, No. 545, §2, eff. Jan. 1, 1978.



RS 18:1296 - Repealed by Acts 1984, No. 672, 3.

§1296. Repealed by Acts 1984, No. 672, §3.



RS 18:1299 - Applicability

CHAPTER 6-B. ELECTIONS AT WHICH A PROPOSITION

OR QUESTION IS TO BE SUBMITTED TO THE VOTERS

§1299. Applicability

The provisions of this Chapter provide the procedures to be used in elections, except those provided for in Chapter 6-A of this Code, at which a proposition or question, authorized by the state constitution, by a statute of this state, or by a home rule charter, shall be submitted to the voters.

Added by Acts 1978, No. 292, §1, eff. July 6, 1978. Acts 1984, No. 672, §1.



RS 18:1299.1 - Question or proposition to be voted on; length

§1299.1. Question or proposition to be voted on; length

A. The preparation of a question or proposition to be submitted to the voters at an election shall be the responsibility of the governing authority or other entity calling the election or submitting the question or proposition. The proposition shall be comprised of simple, unbiased, concise, and easily understood language and be in the form of a question. The proposition shall not exceed two hundred words in length and shall not include words that are struck through, underscored, or in boldface type.

B. The secretary of state shall be responsible for ensuring that the proposition complies with the requirements of this Section.

Added by Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1993, No. 426, §1, eff. Jan. 1, 1994; Acts 2003, No. 1220, §1, eff. Jan. 1, 2004; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2012, No. 138, §2, eff. Jan. 1, 2013; Acts 2014, No. 60, §1, eff. May 16, 2014.



RS 18:1300 - Procedures; notice of election; expenses

§1300. Procedures; notice of election; expenses

A.(1) When an election at which a proposition or question is to be submitted to the voters is held at the same time as an election for any public official, the election shall be held in compliance with the applicable provisions of Chapter 5 and Chapter 6-A of this Title.

(2) The commissioners selected to serve at the election for the public officials also shall serve as the commissioners for the election at which a proposition or question is to be submitted to the voters, and the compensation for each shall be only that amount provided for in R.S. 18:424 and R.S. 18:425 for the day of service as a commissioner or commissioner-in-charge.

B. When an election at which a proposition or question is to be submitted to the voters is not held at the same time as the election of any public official, the election shall be held solely in compliance with and shall be subject to the applicable provisions of Chapter 6-A of this Title.

C.(1) When an election is called under the provisions of this Chapter, written notice of the election shall be transmitted to the secretary of state, the commissioner of elections, and each clerk of court and registrar of voters in the area affected by the election. If the election is to be held on a primary election date, then such notice shall be received by the secretary of state at least four weeks prior to the opening of the qualifying period for the primary election. If the election is not to be held on a primary election date, then such notice shall be received by the secretary of state on or before the fifty-fourth day prior to the election.

(2) The secretary of state shall not accept any revisions to propositions or questions, including but not limited to changes in title, text, or numerical designations, after the last day for submission of the notice to the secretary of state. The secretary of state shall not include any proposition or question on any ballot of any election if such notice is not timely received by the secretary of state.

(3) Any elector who is eligible to vote in the election may apply for injunctive relief to prohibit the placing of a proposition on the ballot if notice is not timely received by the secretary of state. Venue for such application shall be in any parish in which the election is called, and the secretary of state shall be a proper party defendant.

D. Repealed by Acts 1983, No. 681, §2, eff. July 21, 1983.

Added by Acts 1978, No. 292, §1, eff. July 6, 1978. Amended by Acts 1980, No. 792, §1, eff. Jan. 1, 1981; Acts 1981, No. 76, §1, eff. June 26, 1981; H.C.R. No. 8, 1981 1st Ex. Session; Acts 1982, No. 778, §1, eff. Aug. 4, 1982; Acts 1983, No. 681, §2, eff. July 21, 1983; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 1995, No. 1114, §1; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2010, No. 570, §1, eff. Jan. 1, 2011; Acts 2012, No. 139, §2, eff. Jan. 1, 2013; Acts 2016, No. 281, §2, eff. Jan. 1, 2017.



RS 18:1300.1 - Recall authorized

CHAPTER 6-C. RECALL ELECTIONS

§1300.1. Recall authorized

Any public officer, excepting judges of the courts of record, may be recalled in accordance with the provisions of this Chapter. However, no recall petition may be submitted for certification to or accepted for certification by the registrar of voters or any other official if less than six months remain in the term of office.

Acts 1992, No. 949, §1, eff. Jan. 1, 1993.



RS 18:1300.2 - Petition for recall election; campaign finance disclosure

§1300.2. Petition for recall election; campaign finance disclosure

A.(1) Whenever the recall of any public officer is sought, a petition shall be directed to the governor. The petition shall be limited to the request that an election be called and held in the voting area for the purpose of recalling the officer. No recall petition shall seek an election for the recall of more than one public officer, individually, in the same recall petition.

(2) The secretary of state shall provide a form approved by the attorney general to be used for the petition for a recall election. Such form shall be in conformity with the provisions of this Chapter and R.S. 18:3. All recall petitions shall be on an approved form or on a form which contains the same information as required by the approved form and any petition not on such a form shall be invalid.

B. All signatures on recall petitions shall be handwritten. This petition shall be signed by a number of the electors of the voting area as will in number equal not less than thirty-three and one-third percent of the number of the total electors of the voting area wherein and for which a recall election is petitioned; however, where fewer than one thousand qualified electors reside within the voting area, the petition shall be signed by not less than forty percent of said electors.

C.(1) Prior to the entering of any signatures on a petition, the chairman designated to represent the petitioners shall file with the secretary of state a copy of the recall petition which will be used and upon receipt of the recall petition the secretary of state shall endorse thereon the fact and the date of filing. A copy shall be transmitted by the secretary of state to the registrar of voters for each parish in which the recall election is to be held. The chairman shall list on the petition every parish which is wholly or partially within the voting area in which the recall election is to be held. The petition shall be deemed filed when it is received in the office of the secretary of state, or at the time it is postmarked by the United States Postal Service or is receipted on a return receipt request form, if it is subsequently received in the office of the secretary of state.

(2) The signed and dated petition shall be submitted to the registrar of voters for each parish within the voting area not later than one hundred eighty days after the day on which the copy of the petition was filed with the secretary of state; however, where fewer than one thousand qualified electors reside within the voting area, the petition shall be submitted to the registrar of voters not later than ninety days after the day on which the copy of the petition is filed with the secretary of state. If the final day for submitting the signed and dated petition falls on a Saturday, Sunday, or legal holiday, the deadline for filing such petition shall be on the next day which is not a Saturday, Sunday, or legal holiday.

(3)(a) The chairman shall file notice with the registrar on the third day before the petition is submitted to the registrar that he will submit the petition and the date of such submission, unless such submission is made within three days prior to the expiration of the period for submitting such petition. Such notice of submission shall be a public record. If the notice filed with the registrar on the third day before the petition is submitted includes a date for submitting the signed and dated petition which falls on a Saturday, Sunday, or other legal holiday, the registrar shall so inform the chairman and advise the chairman of the next day which is not a Saturday, Sunday, or other legal holiday and on which the petition is to be submitted.

(b) The chairman shall provide written notice by certified mail, return receipt requested, to the public officer whose recall is sought on the third day before the petition is submitted to the registrar.

D. Each elector, at the time of signing the petition, shall enter his address and the date on which he signed beside or underneath his signature; however, if a person is unable to write, as provided in R.S. 18:1300.4, the two witnesses shall date their signatures. In addition, each petition shall be in compliance with the provisions of R.S. 18:3. In determining the number of qualified electors who signed the petition in any parish, the registrar of voters shall not count any signature which is undated or bears a date prior to the date on which the copy of the petition initially was filed with the secretary of state or after the date of the submission of the petition to the registrar except as otherwise provided in R.S. 18:1300.3(B). The registrar shall not receive or certify a petition submitted to him for certification unless it is submitted to him timely.

E. The secretary of state shall notify the Supervisory Committee on Campaign Finance Disclosure of the filing of a copy of a recall petition to be used to seek the recall of a public officer, including the date of such filing, the officer who is the subject of the petition, and the names and addresses of the chairman and vice chairman designated on the petition. The Campaign Finance Disclosure Act shall be applicable to persons supporting or opposing the recall of a public officer as provided in R.S. 18:1486.

Amended by Acts 1968, No. 590, §1; Acts 1977, No. 473, §1; Acts 1979, No. 148, §1; Acts 1984, No. 672, §1; Acts 1985, No. 754, §1; Acts 1986, No. 669, §1; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1995, No. 555, §1, eff. Jan. 1, 1996; Acts 1995, No. 1046, §1, eff. June 29, 1995; Acts 2001, No. 1032, §7; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2003, No. 1220, §1, eff. Jan. 1, 2004; Acts 2010, No. 621, §1.

NOTE: See Acts 2001, No. 1032, §17.



RS 18:1300.3 - Certification of registrar of voters; addition or withdrawal of signatures; form of names

§1300.3. Certification of registrar of voters; addition or withdrawal of signatures; form of names

A. The registrar of voters of each parish in the voting area wherein a recall election is sought shall certify on the recall petition, within fifteen working days after it is presented to him for that purpose, the number of names appearing thereon, the number of qualified electors of the voting area within the parish whose handwritten signatures appear on the petition, and also the total number of electors of the voting area within the parish as of the date of the filing of the petition with the secretary of state. However, if any parish wholly or partially within the voting area has more than fifty thousand registered voters, the registrar of voters for each parish within the voting area shall complete such certification on the recall petition within twenty working days after it is presented to him for that purpose. If the final day for the registrar to certify the recall petition falls on a Saturday, Sunday, or legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day for certifying the recall petition. Each registrar also shall indicate on the petition the names appearing thereon who are not electors of the voting area. Each person who participates in the review of the names on the petition for certification by the registrar as required in this Section shall initial each of those portions of the petition which he reviews for certification by the registrar.

B.(1) The registrar of voters shall honor the written request of any voter who either desires to have his handwritten signature stricken from the petition or desires to have his handwritten signature added to the petition at any time after receipt of the signed petition as provided in R.S. 18:1300.2(C) but prior to certification of the petition or within five days after receipt of such signed petition, whichever is earlier. If the deadline for removing or adding a signature to the petition falls on a Saturday, Sunday, or legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the deadline for removing or adding a signature to the petition. The written request of the voter shall include the name and address of the voter, the signature of the voter, the date of birth of the voter, and the date.

(2) Upon the signature of the voter, the written request of the voter to have his signature stricken or added to the recall petition shall be a public record. Any person in possession of such a written request shall be the custodian thereof. The voter or any other person who is the custodian of the written request shall transmit the written request to the registrar of voters for each parish within the voting area by mail or directly by hand, immediately upon signature of the voter or upon receipt of the signed, written request.

C.(1) When there is no registrar of voters, or deputy registrar of voters in any parish, or in case of the absence or inability of that officer, the clerk of the district court of the parish shall execute the certificate.

(2) Immediately after the recall petition is certified, a copy of the petition shall be made and the original recall petition shall be sent to the governor by the officer executing the certificate. Such copy shall be retained in the office of the registrar of voters in each parish affected by the petition and shall be a public record.

(3) On the date the recall petition is sent to the governor, the registrar of voters or person who executes the certificate as provided in Paragraph (1) of this Subsection shall provide written notice of the certification to the public officer whose recall is sought. The written notice required by this Paragraph shall be sent by certified mail, return receipt requested, to the registration address of the public officer.

D. When any officer designated in this Chapter refuses to execute the certificates provided for, any signer of a recall petition, or the chairman or vice chairman designated to represent the signers, may compel the execution of the certificates by summary process in the district court having jurisdiction over the officer.

E. The registrar of voters shall comply with the provisions of R.S. 18:3(C) when determining the number of qualified electors of the voting area who signed the petition.

Amended by Acts 1952, No. 127, §16; Acts 1975, No. 338, §1; Acts 1977, No. 473, §1; Acts 1980, No. 247, §1; Acts 1982, No. 166, §1, eff. July 14, 1982. Acts 1984, No. 672, §1; Acts 1985, No. 754, §1; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 1995, No. 555, §1, eff. Jan. 1, 1996; Acts 2001, No. 1032, §7; Acts 2003, No. 1220, §1, eff. Jan. 1, 2004; Acts 2010, No. 621, §1; Acts 2014, No. 60, §1, eff. May 16, 2014.

NOTE: See Acts 2001, No. 1032, §17.



RS 18:1300.4 - Signature to recall petition

§1300.4. Signature to recall petition

No person may sign any name to a recall petition other than his own, except in a case where a person is unable to write, in which case the incapacitated person shall affix his mark to the petition and the person circulating the petition shall affix the name and address of the incapacitated person, as well as the date on which the incapacitated person affixed his mark to the petition, provided he does so in the presence of two witnesses who shall also sign their names as witnesses to the mark.

Acts 1987, No. 831, §1, eff. Jan. 1, 1988.



RS 18:1300.5 - Chairman and vice chairman designated in petition; petition designated as a public record

§1300.5. Chairman and vice chairman designated in petition; petition designated as a public record

A. The recall petition shall designate a chairman to act for the signers of the petition in all matters, and a vice chairman to act on order of the chairman or in case of the death, disability, absence, or resignation of the chairman. The petition shall include the full name and residence address of the chairman and the vice chairman. The chairman and vice chairman each shall be a qualified voter in the voting area from which the public official whose recall is being sought is elected.

B. Upon the signature of the first elector, the recall petition, including the name, address, and signature of each elector who has signed thereon, shall be a public record. The chairman, or the vice chairman when acting as the chairman, shall be the custodian thereof. The petition and the custodian shall be subject to all of the provisions of R.S. 44:31 et seq.

C. Upon the filing of the petition pursuant to R.S. 18:1300.2(C)(2), the chairman, or the vice chairman when acting as chairman, shall no longer be the custodian thereof.

Acts 1989, No. 727, §1, eff. Jan. 1, 1990; Acts 2001, No. 21, §1.



RS 18:1300.6 - Repealed by Acts 2010, No. 797, §2, eff. Jan. 1, 2011.

§1300.6. Repealed by Acts 2010, No. 797, §2, eff. Jan. 1, 2011.



RS 18:1300.7 - Governor to order election; proclamation; publication

§1300.7. Governor to order election; proclamation; publication

A. If the required number of qualified electors of the voting area sign the petition for recall, the governor shall issue a proclamation ordering an election to be held for the purpose of voting on the question of the recall of the officer. The total number of registered voters in the voting area and the total number of registered voters in the voting area signing the petition shall be calculated from the totals on the certificates of all of the registrars of voters received by the governor. The governor shall issue such proclamation within fifteen days after he receives the certified petitions from all of the registrars of voters in the voting area who have received petitions for certification. If the final day for the governor to issue the proclamation falls on a Saturday, Sunday, or legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day for issuing the proclamation. The proclamation shall order the election to be held on the next available date specified in R.S. 18:402(F). If the election is to be held on a primary election date, the proclamation shall be issued on or before the last day for candidates to qualify in the election. If the election is not to be held on a primary election date, then the proclamation shall be issued on or before the forty-sixth day prior to the election.

B. Immediately after the issuance of the proclamation, the governor shall publish the proclamation in the official journal of each parish in which the election is to be held. Within twenty-four hours after issuing the proclamation, the governor shall send a copy of the petition and proclamation, by registered or certified mail, to the clerk of the district court for each parish in which the election is to be held. If the election is to be held in Orleans Parish, the city of New Orleans, the copy of the petition and proclamation shall be mailed to the clerk of the criminal district court. A copy of the petition and proclamation also shall be sent to the secretary of state. Within twenty-four hours after he receives the copies, the secretary of state shall notify all other election officials having any duty to perform in connection with a recall election, including the parish board of election supervisors for the parish or parishes in which the election is held.

C.(1) If the officer subject to the recall election has submitted an irrevocable resignation prior to the first day of early voting and the recall election is the only issue on the ballot, the secretary of state shall notify the governor, governing authority, recall chairman, clerk of court, and registrar of voters of the resignation, and the recall election shall not be held. In the case of the recall of a member of the legislature, the presiding officer of the member's house shall notify the secretary of state as soon as possible when the member subject to the recall election resigns.

(2)(a) If the officer subject to the recall election has submitted an irrevocable resignation prior to the first day of early voting and the recall election is not the only issue on the ballot, the secretary of state shall notify the governor, governing authority, recall chairman, clerk of court, and registrar of voters of the resignation. In the case of the recall of a member of the legislature, the presiding officer of the member's house shall notify the secretary of state as soon as possible when the member subject to the recall election resigns.

(b) If the early voting election ballot has already been prepared, the registrar of voters of any parish where such ballot will be used shall, to the extent possible, cause notice to be posted of the resignation of such public officer at each location for early voting in the parish where the recall election appears on the ballot. Any votes cast during early voting in the recall election shall be null and void and shall not be counted for any purpose whatsoever.

(c) If the election day ballot for the recall of the public officer has not been printed, the recall election shall not appear on the election day ballot. If the election day ballot for the recall of the public officer has been printed with the public officer's name on it, the clerk of court of any parish where the ballot will be used shall, to the extent possible, cause notice to be posted of the resignation of the public officer subject to recall at each polling place in the parish where the public officer's name appears on the ballot for recall. Any votes cast in the recall election shall be null and void and shall not be counted for any purpose whatsoever.

D.(1) If the officer subject to a recall election has submitted an irrevocable resignation anytime during early voting and prior to election day and the recall election is the only issue on the ballot, the secretary of state shall notify the governor, governing authority, recall chairman, clerk of court, and registrar of voters of the resignation, and early voting shall be canceled, and the recall election shall not be held. Any votes cast during early voting in the recall election shall be null and void and shall not be counted for any purpose whatsoever. In the case of the recall of a member of the legislature, the presiding officer of the member's house shall notify the secretary of state as soon as possible when the member subject to the recall election resigns.

(2)(a) If the officer subject to a recall election has submitted an irrevocable resignation anytime during early voting and prior to election day and the recall election is not the only issue on the ballot, the secretary of state shall notify the governor, governing authority, recall chairman, clerk of court, and registrar of voters of the resignation. In the case of the recall of a member of the legislature, the presiding officer of the member's house shall notify the secretary of state when the member subject to the recall election resigns.

(b) The registrar of voters of any parish where the recall election appears on the ballot shall, to the extent possible, cause notice to be posted of the resignation of such public officer at each location for early voting in the parish where the recall election appears on the ballot. Any votes cast during early voting in the recall election shall be null and void and shall not be counted for any purpose whatsoever.

(c) If the election day ballot for the recall of the public officer has not been printed, the recall election shall not appear on the election day ballot. If the election day ballot has been printed with the public officer's name on it, the clerk of court of any parish where such ballot will be used shall, to the extent possible, cause such notice to be posted of the resignation of the public officer subject to recall at each polling place in the parish where the public officer's name appears on the ballot for recall. Any votes cast in the recall election shall be null and void and shall not be counted for any purpose whatsoever.

E.(1) If the officer subject to the recall election has submitted an irrevocable resignation after the close of early voting and prior to election day and the recall election is the only issue on the ballot, the secretary of state shall notify the governor, governing authority, recall chairman, clerk of court, and registrar of voters of the resignation, and the recall election shall not be held. Any votes cast during early voting in the recall election shall be null and void and shall not be counted for any purpose whatsoever. In the case of the recall of a member of the legislature, the presiding officer of the member's house shall notify the secretary of state as soon as possible when the member subject to the recall election resigns.

(2)(a) If the officer subject to the recall election has submitted an irrevocable resignation after the close of early voting and prior to election day and the recall election is not the only issue on the ballot, the secretary of state shall notify the governor, governing authority, recall chairman, clerk of court, and registrar of voters of the resignation.

(b) Any votes cast during early voting in the recall election shall be null and void and shall not be counted for any purpose whatsoever. In the case of the recall of a member of the legislature, the presiding officer of the member's house shall notify the secretary of state as soon as possible when the member subject to the recall election resigns.

(c) If the election day ballot for the recall of the public officer has not been printed, the recall election shall not appear on the election day ballot. If the election day ballot for the recall of the public officer has been printed with the public officer's name on it, the clerk of court of any parish where such ballot will be used shall, to the extent possible, cause such notice to be posted of the resignation of the public officer subject to recall at each polling place in the parish where the public officer's name appears on the ballot for recall. Any votes cast in the recall election shall be null and void and shall not be counted for any purpose whatsoever.

Amended by Acts 1978, No. 292, §2, eff. July 6, 1978; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 1995, No. 555, §1, eff. Jan. 1, 1996; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2010, No. 570, §1, eff. Jan. 1, 2011; Acts 2014, No. 60, §1, eff. May 16, 2014.



RS 18:1300.8 - Voting area

§1300.8. Voting area

A. The voting area for an election to recall an officer is the area which composes the state, district, parish, municipality, or ward that the officer represents as of the date the petition is filed with the secretary of state.

B. This area is the basis on which to determine whether the handwritten signatures to the recall petition are sufficient and proper; the number of handwritten signatures required is determined by calculation of the number of electors of the voting area as set forth in R.S. 18:1300.2.

Acts 1995, No. 555, §1, eff. Jan. 1, 1996; Acts 2001, No. 1032, §7.

NOTE: See Acts 2001, No. 1032, §17.



RS 18:1300.9 - Recall elections, conduct in accordance with Election Code

§1300.9. Recall elections, conduct in accordance with Election Code

Elections for the recall of any public officer shall be held under and in accordance with the applicable provisions of the Louisiana Election Code, except as otherwise specifically provided in this Chapter.

Amended by Acts 1978, No. 292, §2, eff. July 6, 1978.



RS 18:1300.10 - Commissioners of election

§1300.10. Commissioners of election

The parish board of election supervisors shall name the three commissioners who shall compose the three election commissioners.

Acts 1988, No. 907, §1, eff. Jan. 1, 1989.



RS 18:1300.11 - Preparation of ballots; marking of ballots

§1300.11. Preparation of ballots; marking of ballots

The ballots at recall elections shall be provided and supplied in the same manner as the ballots for general elections, and in accordance with general election laws, except as provided in this Chapter. The top of the ballot shall provide in large capital letters:

"SPECIAL ELECTION FOR THE RECALL OF

(Here state name and title of the officer whose recall is at issue.)"

Then shall follow the number and name of the election district and the location of the polling place. Then shall follow the dates of the election. Then shall follow, in separate lines on the ballot, the following:

"FOR the Recall. _____

AGAINST the Recall. _____"

After the words "FOR the Recall", shall be a blank square, and after the words "AGAINST the Recall", shall be a blank square. The ballot shall provide instructions for voting.

Amended by Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1982, No. 166, §1, eff. July 14, 1982; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002.



RS 18:1300.12 - Results of election

§1300.12. Results of election

The majority of the votes cast shall determine the result of the recall election. If the proposition for the recall does not receive a majority of the votes cast, the effort to recall shall have failed. Votes shall be tabulated and returns made, declared, and promulgated as at a general election.

Acts 1995, No. 555, §1, eff. Jan. 1, 1996.



RS 18:1300.13 - Declaration of vacancy; prohibitions

§1300.13. Declaration of vacancy; prohibitions

A. When the majority is in favor of the recall, the public officer is, ipso facto, recalled and removed from office, and the office shall be vacated upon expiration of the time period for contesting the recall election set forth in R.S. 18:1405(H) if an action contesting the recall election is not commenced timely or when the final judgment becomes definitive if an action contesting the recall election is commenced timely, and the office shall be filled as in the case of ordinary vacancies and according to the constitution and laws of the state.

B.(1) A public officer who has been recalled and removed from office shall not be appointed to succeed himself in the office from which he was recalled and removed.

(2)(a) A public officer who has been recalled and removed from office shall be ineligible as a candidate at an election called to fill the vacancy created by the recall of such public officer.

(b) If the recalled public officer was removed from office as a member of the governing authority of a municipality governed by Part I of Chapter 2 of Title 33 of the Louisiana Revised Statutes of 1950, he shall also be ineligible as a candidate at an election to fill a vacancy on the governing authority that is held prior to the next regularly scheduled election for members of the governing authority following the recall of the public officer.

Amended by Acts 1979, No. 229, §2, eff. July 13, 1979; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2012, No. 138, §1, eff. May 14, 2012; Acts 2014, No. 690, §1; Acts 2015, No. 50, §1.



RS 18:1300.14 - Failure of recall

§1300.14. Failure of recall

In case any election is called and held for the purpose of deciding upon whether or not any public officer shall be recalled, and at the election the effort to recall fails, then no election shall be held to recall the same officer within eighteen months from date of the election at which the recall failed to carry.



RS 18:1300.15 - Recall proceedings involving governor or Secretary of State

§1300.15. Recall proceedings involving governor or Secretary of State

In all cases where the governor's office is involved in a recall election, the Secretary of State shall issue the proclamation and act in all matters where it is made the duty of the governor to act, and in case the office of Secretary of State is involved, then the governor shall act instead of the Secretary of State.



RS 18:1300.16 - Penalty

§1300.16. Penalty

Whoever violates any provision of this Chapter shall be fined not less than one hundred dollars nor more than one thousand dollars, and imprisoned for not less than thirty days nor more than ninety days.



RS 18:1300.17 - Right to contest preserved

§1300.17. Right to contest preserved

Nothing contained in this Chapter shall be construed to deny to any public officer recalled, or whose recall is sought, the right to contest the recall, or any proceedings in relation thereto, in any court of competent jurisdiction, for fraud or other illegality. The procedural provisions of Chapter 9, Part I, of this Code shall be applicable to such actions.

Acts 1986, No. 669, §1.



RS 18:1300.21 - Discontinuance of certain gaming activities, except as continued by local election

CHAPTER 6-D. GAMING ELECTIONS

§1300.21. Discontinuance of certain gaming activities, except as continued by local election

A.(1) All forms of gaming activity as defined in Paragraph (3) of this Subsection shall be discontinued unless a majority of electors voting in the election provided for in this Section permit the continuance of such gaming activity.

(2) At the time of the 1996 congressional general election, a proposition shall appear on the ballot in every parish to determine whether the conducting of gaming activity shall be permitted in the parish.

(3) As used in this Section, "gaming activity" means with respect to what is authorized by law prior to May 9, 1996, in each parish, the operation of video draw poker devices, the conduct of gaming on a riverboat upon a designated river or waterway, or the conducting of land-based casino gaming operations at the official gaming establishment.

B.(1) The ballot for the election shall provide as follows:

"LOCAL OPTION ELECTION

Within _____ (name of parish or other voting area authorized by law):

(a) Shall the operation of a land-based casino be permitted? YES ( ) NO ( )

(b) Shall riverboat gaming activities be permitted? YES ( ) NO ( )

(c) Shall the operation of video draw poker devices be permitted? YES ( ) NO ( )"

(2) The secretary of state shall prepare the ballot for the election by deleting from the ballot for use in each parish the ballot question pertaining to riverboat gaming in each parish not adjoining a river or waterway designated in R.S. 27:43 and by deleting from the ballot the question pertaining to the land-based casino in each parish in which an official gaming establishment is not located as provided in R.S. 27:203.

C. A majority of votes cast on each proposition shall separately determine that issue for each parish.

D. If a majority of the electors voting in the election vote in favor of permitting the continuation of any gaming activity, then such gaming activity may be conducted in such parish as provided by law. If a majority of the electors voting in the election vote not to continue any gaming activity in the parish, then no license or permit shall be issued to conduct such gaming activity and no such gaming activity may be permitted in that parish. If any such gaming activity was, prior to May 9, 1996, authorized, licensed, or permitted, and conducted in any parish in which the voters vote against continuance of such gaming activity, the licensees or permittees for such gaming activity shall discontinue gaming activity in that parish upon expiration of their current gaming license or upon revocation, suspension, or return thereof if such revocation, suspension, or return occurs prior to expiration of the license. Video draw poker licenses may be renewed twice following the election provided the licensee is in compliance with the law and the rules adopted thereunder. The regulatory and licensing agency for the regulation of video draw poker operations, as authorized by R.S. 27:301 et seq., and for the regulation of riverboats upon which gaming may be conducted as authorized by R.S. 27:41 et seq., shall obtain the results of the election and shall not issue any licenses in parishes where a majority of the voters voting in the election have voted against continuance of gaming activities.

E. In any parish where a land-based casino has been authorized by state law, the election provided for in this Section shall also allow the voters of the parish to vote on the conducting of land-based casino gaming operations in the parish. If the voters vote not to allow the conducting of land-based casino gaming operations in the parish, then the licensing and regulatory agency for the conducting of land-based casino gaming operations shall obtain the results of the elections and no license shall be issued and no such gaming operations shall be permitted in the parish. The operation of land-based casino gaming previously existing in the parish shall be discontinued.

F. The provisions of this Section shall not be construed to be an authorization or expansion of any type of gaming or gambling activity. If a majority of the electors voting in the election vote in favor of gaming activity and one or more forms of such gaming were not authorized by law and conducted within the parish, such a vote shall not be interpreted to authorize that gaming activity to be conducted within the parish without a subsequent Act of the legislature which would authorize or permit that type of gambling activity or operation within the parish.

G. Notwithstanding any other provision of law to the contrary, no gaming operations are to be conducted upon a riverboat berthed or docked at a facility on that portion of Lake Pontchartrain or any waterway connected thereto from the Kenner/Metairie border in Jefferson Parish to the Industrial Canal in Orleans Parish.

H. Notwithstanding any provision of law to the contrary, no more than one riverboat upon which gaming activities are conducted shall be berthed or docked on that portion of Lake Pontchartrain within the city of Kenner. Additionally, no riverboat upon which gaming activities are conducted shall be berthed or docked in the unincorporated portion of Jefferson Parish contiguous to Lake Pontchartrain.

I. Notwithstanding any provision of law to the contrary, no riverboat gaming activities shall be conducted upon a riverboat berthed or docked at a facility on that portion of Lake Pontchartrain or any waterway connected thereto located within St. Tammany Parish.

J. Except as otherwise provided in this Section, the election required in this Section shall be conducted as provided in Chapter 6-B of this Title.*

K. The costs of the election required in this Section shall be borne by the state.

L. Notwithstanding any provision of law to the contrary, no licensee shall berth a riverboat in any parish in which an election was not held pursuant to this Section or in such parish in which such election was held but in which election authority was denied without a favorable vote of the electorate in the parish in which a berth is being sought as provided in this Section.

M. Notwithstanding any provision of law to the contrary, in parishes where riverboats are authorized to conduct gaming activities and a majority of the electors vote not to allow such gaming activities, then the license or permit shall not be reissued nor transferred to another authorized berth in any parish other than in a parish in which a riverboat upon which gaming is conducted is berthed.

Acts 1996, 1st Ex. Sess., No. 57, §1, eff. May 9, 1996; Acts 1997, No. 1235, §2, eff. July 15, 1997.

*R.S. 18:1299 et seq.

NOTE: SEE ACTS 1996, 1ST EX. SESS., NO. 57, §§2, 3, AND 4.



RS 18:1300.22 - Calling of gaming elections as required by the constitution

§1300.22. Calling of gaming elections as required by the constitution

A. Notwithstanding any other law to the contrary, except as otherwise permitted in Subsection B of this Section, any election required by Article XII, Section 6(C) of the Constitution of Louisiana may be called only by an enactment of the legislature which specifically authorizes each such election.

B. If the election is required by Article XII, Section 6(C)(2) of the Constitution of Louisiana, then such an election may be called either by law or by the adoption of a resolution or ordinance of the governing authority of the parish in which such an election would be required provided the license to conduct such riverboat gaming has been approved, subject to the outcome of the election, by the Gaming Control Board prior to the authorization for the election. The election authorized by this Subsection shall only apply to those parishes in which a majority of the electors of the parish voted to permit riverboat gaming in the election authorized in R.S. 18:1300.21, and conducted at the 1996 congressional general election.

Acts 1997, No. 1235, §1, eff. July 15, 1997.



RS 18:1300.23 - Riverboat gaming election; procedure; Bossier Parish

§1300.23. Riverboat gaming election; procedure; Bossier Parish

A. A referendum election, as required by Article XII, Section 6(C)(2) of the Constitution of Louisiana, may be called by ordinance or resolution by the parish governing authority and may be held in Bossier Parish on July 19, 1997, or on a succeeding appropriate date selected by the parish governing authority and as provided by law, to consider the proposition of whether to allow additional riverboat gaming, gambling, or wagering operations and activities in Bossier Parish pursuant to a new license to be issued by the Louisiana Gaming Control Board in accordance with the decision of the board entered on March 13, 1997.

B. The proposition on the ballot shall be stated as follows: Shall additional riverboat gaming operations be allowed at a berth or docking facility in Bossier Parish pursuant to a new license to be issued by the Louisiana Gaming Control Board as provided in the board decision entered on March 13, 1997? Yes ( ) No ( )

C. If a majority of those voting thereon vote in favor of allowing such additional riverboat gaming operations and activities, then such additional gaming operations and activities may be conducted in Bossier Parish in accordance with law, subject, however, to the licensing and regulatory authority of the Louisiana Gaming Control Board. No such additional gaming operations and activities shall be conducted unless and until a license is issued by the Louisiana Gaming Control Board.

D. Except as provided in this Section, the election shall be conducted as provided in Chapter 6-B of this Title, including but not limited to those provisions providing for the responsibility of the parish governing authority to provide notice to the public as provided by law.

Acts 1997, No. 36, §1, eff. May 29, 1997.



RS 18:1300.31 - Petition for neighborhood crime prevention and security district and parcel fee

CHAPTER 6-E. NEIGHBORHOOD CRIME PREVENTION

AND SECURITY DISTRICT ELECTIONS

§1300.31. Petition for neighborhood crime prevention and security district and parcel fee

A. Whenever the creation of a neighborhood crime prevention and security district and approval of a parcel fee for such district is proposed as provided for in R.S. 33:9100.21, the board of directors of the homeowners' association or associations of the subdivision or subdivisions which are to compose the district shall adopt a resolution proposing the district and parcel fee addressed to the governing authority of the municipality, if the subdivision or subdivisions are located within a municipality, or the governing authority of the parish if the subdivision or subdivisions are not located within a municipality, hereinafter "the appropriate local governing authority". The resolution shall state all of the following:

(1) The name of the district proposed to be created and its proposed boundaries.

(2) The purpose for which the district is to be formed, including the amount of any parcel fee proposed to be levied on parcels within the district, a definition of the parcels upon which it will be levied, including whether the fee will be levied on all parcels located within the district, or on only improved parcels, the term of the fee, any possible renewal of the fee at the end of such term, and the purposes for which the fee proceeds may be expended.

(3) The composition of the board of commissioners which will govern the district.

(4) A reference to R.S. 33:9100.21 and this Section.

(5) A request that the appropriate local governing authority authorize the collection of signatures within the subdivision or subdivisions comprising the proposed district for a petition requesting the governing authority to call an election to approve the district and parcel fee and, if such petition is signed by not less than thirty percent of the number of the total electors of such subdivision or subdivisions, that the appropriate local governing authority then may adopt a resolution ordering an election for the purpose of creating the district and approving the levy of the parcel fee.

(6) A designation of the chairman to act for the signers of the petition in all matters, and a vice chairman to act on order of the chairman or in case of the death, disability, absence, or resignation of the chairman, including their full names and residence addresses, each of whom shall be a qualified voter in the subdivision or subdivisions for which the district is proposed to be created.

(7) A list of the precincts included within the boundaries of the district and, in the case of a precinct not entirely within the district, a description of the part of the precinct that is within the district. Prior to adoption of the resolution by the association or associations, the association or associations shall submit a description of the boundaries of the proposed district to the registrar of voters for the parish and the registrar shall prepare a precinct list as required by this Paragraph to be included in the resolution.

B.(1) Upon the adoption of a resolution by the appropriate local governing authority authorizing the collection of signatures for such a petition within such area, a petition may be circulated which requests that an election be called and held within the area comprising the proposed district to authorize creation of the district and the levy of the parcel fee.

(2)(a) The secretary of state shall provide a form approved by the attorney general to be used for the petition to request an election to authorize the creation of a neighborhood crime prevention and security district and the levy of a parcel fee for such district. The form shall describe all of the information set forth in Paragraphs (A)(1), (2), and (3) of this Section.

(b) Such form shall be in conformity with the provisions of this Chapter and Chapters 6-A and 6-B of this Title. All such petitions shall be on an approved form or on a form which contains the same information as required by the approved form and any petition not on such a form shall be invalid.

C. All signatures on such petitions shall be handwritten. The appropriate local governing authority shall have the authority to call an election as provided in R.S. 18:1300.33 only if the petition is signed by a number of the electors of the subdivision or subdivisions proposing to create the district as will in number equal not less than thirty percent of the number of the total electors of such voting area wherein and for which an election is petitioned.

D.(1) Prior to the entering of any signatures on a petition, the person designated to represent the petitioners shall file with the appropriate local governing authority as provided for in Subsection A of this Section a copy of the petition which will be used, and upon receipt of the petition, the fact and the date of filing with the governing authority shall be endorsed thereon. A copy shall be transmitted by such governing authority to the secretary of state and to the registrar of voters for the parish in which the election is to be held. The chairman shall describe on the petition the subdivision or subdivisions within the municipality or parish in which the election is to be held. The petition shall be deemed filed when the petition is either:

(a) Received in the office of the appropriate local governing authority.

(b) Postmarked by the United States Postal Service, if subsequently received in the office of the appropriate local governing authority.

(c) Receipted on a return receipt form, if subsequently received by the office of the appropriate local governing authority.

(2) The signed and dated petition shall be submitted to the appropriate local governing authority and to the registrar of voters for the parish not later than one hundred eighty days after the day on which the copy of the petition was filed with the appropriate local governing authority. If the final day for submitting the signed and dated petition falls on a Saturday, Sunday, or legal holiday, the deadline for filing such petition shall be on the next day which is not a Saturday, Sunday, or legal holiday.

(3) The chairman shall file notice with the appropriate local governing authority and the registrar on the third day before the petition is submitted to them that he will submit the petition and the date of such submission, unless such submission is made within three days prior to the expiration of the period for submitting such petition. Such notice of submission shall be a public record. If the notice filed with the appropriate local governing authority and the registrar on the third day before the petition is submitted includes a date for submitting the signed and dated petition which falls on a Saturday, Sunday, or other legal holiday, the appropriate local governing authority shall so inform the chairman and the registrar and advise them of the next day which is not a Saturday, Sunday, or other legal holiday and on which the petition is to be submitted.

E.(1) Each elector, at the time of signing the petition, shall enter his address and the date on which he signed beside or underneath his signature; however, if a person is unable to write, such incapacitated person shall affix his mark to the petition, and the person circulating the petition shall affix the name and address of such incapacitated person, as well as the date on which such incapacitated person affixed his mark to the petition, in the presence of two witnesses who shall also sign their names as witnesses to the mark and date their signatures.

(2) In addition, each petition shall be in compliance with the provisions of R.S. 18:3.

F. In determining the number of qualified electors who signed the petition in any subdivision or subdivisions comprising a proposed district, the registrar of voters shall not count any signature which is undated or bears a date prior to the date on which the copy of the petition initially was filed with the appropriate local governing authority or after the date of the submission of the petition to the appropriate local governing authority, except as provided for in R.S. 18:1300.32(B). The registrar shall not receive or certify a petition submitted to him for certification unless it is submitted to him timely.

Acts 2008, No. 930, §1, eff. July 15, 2008.



RS 18:1300.32 - Certification of registrar of voters; addition or withdrawal of signatures; form of names

§1300.32. Certification of registrar of voters; addition or withdrawal of signatures; form of names

A. The registrar of the parish shall certify on the petition within fifteen working days after it is presented to him for that purpose, the number of names appearing thereon, the number of qualified electors of the voting area within the parish whose handwritten signatures appear on the petition, and also the total number of electors of the voting area within the parish as of the date of the filing of the petition with the appropriate local governing authority. If the final day for the registrar to certify the petition falls on a Saturday, Sunday, or legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day for certifying the petition. The registrar also shall indicate on the petition the names appearing thereon who are not electors of the voting area. Each person who participates in the review of the names on the petition for certification by the registrar as required in this Section shall initial each of those portions of the petition which he reviews for certification by the registrar.

B.(1) The registrar of voters shall honor the written request of any voter who either desires to have his handwritten signature stricken from the petition or desires to have his handwritten signature added to the petition at any time after receipt of the signed petition as provided in R.S. 18:1300.31(D) but prior to certification of the petition or within five days after receipt of such signed petition, whichever is earlier. If the deadline for removing or adding a signature to the petition falls on a Saturday, Sunday, or legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the deadline for removing or adding a signature to the petition. The written request of the voter shall include the name and address of the voter, the signature of the voter, the date of birth of the voter, and the date.

(2) Upon the signature of the voter, the written request of the voter to have his signature stricken or added to the petition shall be a public record. Any person in possession of such a written request shall be the custodian thereof. The voter or any other person who is the custodian of the written request shall transmit the written request to the registrar of voters for each parish within the voting area by mail or directly by hand, immediately upon signature of the voter or upon receipt of the signed, written request.

C. When there is no registrar of voters, or deputy registrar of voters in any parish, or in case of the absence or inability of that officer, the clerk of the district court of the parish shall execute the certificate. Immediately after the petition is certified a copy of the petition shall be made and the original petition shall be sent to the appropriate local governing authority by the officer executing the certificate. Such copy shall be retained in the office of the registrar of voters and shall be a public record.

D. When any officer designated in this Chapter refuses to execute the certificates provided for, any signer of a petition, or the chairman or vice chairman designated to represent the signers, may compel the execution of the certificates by summary process in the district court having jurisdiction over the officer.

E. The registrar of voters shall comply with the provisions of R.S. 18:3(C) when determining the number of qualified electors of the voting area who signed the petition.

Acts 2008, No. 930, §1, eff. July 15, 2008; Acts 2014, No. 60, §1, eff. May 16, 2014.



RS 18:1300.33 - Appropriate local governing authority to order election

§1300.33. Appropriate local governing authority to order election

A. If the required number of qualified electors within the subdivision or subdivisions proposing the creation of a district and the levy of a parcel fee sign the petition, the appropriate local governing authority may adopt a resolution ordering an election within such area for the purpose of creating the district and approving the levy of the parcel fee in the manner provided for in Chapter 6-A of this Title. Such election shall occur only in a congressional general election or gubernatorial primary election; however, in a parish containing a municipality with a population of three hundred thousand or more, such election shall occur only in a gubernatorial primary election.

B. At least thirty days prior to such election, the local governing authority calling the election shall mail notification of the upcoming election to each registered voter in the proposed district and each owner of a parcel in the proposed district if the owner is not a registered voter. No other election shall be required except as provided by this Section.

Acts 2008, No. 930, §1, eff. July 15, 2008; Acts 2013, No. 318, §1.



RS 18:1301 - Applicability

CHAPTER 7. ABSENTEE BY MAIL AND EARLY VOTING

§1301. Applicability

This Chapter provides a method of voting by absentee by mail and early voting ballot in primary and general elections, bond elections, tax elections, and special elections, which is in addition to the methods otherwise provided in this Title.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2005, No. 220, §4, eff. Jan. 1, 2006.

NOTE: See Acts 2005, No. 220, §3, relative to prohibition on Dept. of State disposing of election materials in implementation of early voting.



RS 18:1302 - Definitions

§1302. Definitions

As used in this Chapter, unless the context clearly indicates otherwise, the following terms shall have the meanings hereafter ascribed to each:

(1) "Ballot" means a paper ballot or electronic ballot, where applicable.

(2) "Board" means the parish board of election supervisors of each parish. If parish board commissioners are utilized by the parish board of election supervisors to count and tabulate absentee by mail and early voting ballots, the term "board" for the purposes of R.S. 18:1306, 1311, 1312, 1313, 1315, and 1316 shall also mean parish board commissioners.

(3) "Clerk" means the clerk of court of each parish, except that in a parish having both a civil and a criminal sheriff, the word refers to the civil sheriff.

(4) "Early voting" means the period of time prior to any scheduled election when any person who is qualified to vote may vote in person at a place designated by the registrar as provided in R.S. 18:1309.

(5) "Election official" means the parish board of election supervisors; clerks and their employees who perform duties in the election process; registrars of voters and their employees; the secretary of state and employees of his office who perform duties in the election process; and the poll commissioners, including the commissioner-in-charge.

(6) "Federal postcard application" means an application for absentee by mail ballot as permitted by 50 U.S.C. 1464.

(7) "Registrar" means the registrar of voters of each parish.

(8) "United States Service" means the following persons, and their spouses and dependents:

(a) A member of the armed forces while in active service.

(b) A member of the merchant marine of the United States.

(c) A civil employee of the United States, in any category, while serving outside the territorial limits of the several states of the United States and the District of Columbia, whether or not the employee is subject to the federal civil service laws and the Classification Act of 1949 and whether or not paid from funds appropriated by congress.

(d) A member of a religious group or welfare agency assisting members of the armed forces who is officially attached to and serving with the armed forces.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 2001, No. 451, §1, eff. Jan. 12, 2004; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2005, No. 220, §§1, 4, eff. Jan. 1, 2006; Acts 2007, No. 229, §1; Acts 2012, No. 138, §1, eff. May 14, 2012; Acts 2014, No. 60, §1, eff. May 16, 2014; Acts 2016, No. 83, §1.



RS 18:1303 - Persons entitled to vote in compliance with this Chapter

§1303. Persons entitled to vote in compliance with this Chapter

A. In person. Any person who is qualified to vote may vote during the early voting period at a place designated by the registrar as provided in R.S. 18:1309.

B. By mail. The following persons, otherwise qualified to vote, who expect to be out of the parish on election day, may vote absentee by mail upon meeting the requirements of this Chapter:

(1) A member of the United States Service, as defined in R.S. 18:1302, and his spouse and dependents.

(2) A student, instructor, or professor in an institution of higher learning located outside the parish in which he is qualified to vote and who lives outside of said parish by reason thereof, and his spouse and any dependent accompanying and residing with him.

(3) A minister, priest, rabbi, or other member of the clergy assigned to a religious post outside the parish in which he is registered and his spouse and any dependents accompanying and residing with him.

(4) A person who is or who expects to be temporarily outside the territorial limits of the state or absent from the parish in which he is qualified to vote during the early voting period and on election day.

(5) A person who, after the registration books have closed as required by R.S. 18:135, has moved his residence to another parish and the new residence is more than one hundred miles from the parish seat of the parish of his former residence, in which case he may vote absentee by mail in the parish of his former residence.

(6) A person involuntarily confined in an institution for mental treatment outside the parish in which he is qualified to vote, who is not interdicted and not judicially declared incompetent.

(7) Repealed by Acts 1993, No. 418, §2, eff. Jan. 1, 1994.

(8) A person residing outside the United States.

C. Sequestered jury member. A person who is otherwise qualified to vote, who is a member of a sequestered jury on election day, may vote absentee as provided in R.S. 18:1307.1, R.S. 18:1307.2, and R.S. 18:1308.1, upon meeting the requirements of this Chapter.

D. Hospitalized. (1) A person who is otherwise qualified to vote, who expects to be hospitalized on election day and who did not have knowledge of his proposed hospitalization until after the time for early voting had expired, may vote absentee by mail upon meeting the requirements of this Chapter.

(2) A person who is otherwise qualified to vote, who expects to be hospitalized on election day and who was hospitalized during the time for early voting, may vote absentee by mail upon meeting the requirements of this Chapter.

(3) A person who was hospitalized and released prior to an election but who is either hospitalized or restricted to his bed by his physician during early voting and is restricted to his bed by his physician on election day may vote absentee by mail upon meeting the requirements of this Chapter.

E. Employed upon state waters. A person who by virtue of his employment or occupation expects to be out of his precinct of registration and upon the waters of the state both during the early voting period and on election day may vote absentee by mail upon meeting the requirements of this Chapter.

F. Participants in former program for disabled voters. A person who lives at home and who prior to January 1, 2010, was approved by a parish board of election supervisors as being eligible to participate in the Special Program for Handicapped Voters as such program existed prior to January 1, 2010, may vote absentee by mail upon meeting the requirements of this Chapter.

G. Persons incarcerated. A person incarcerated in an institution inside or outside the parish in which he is qualified to vote, who is not under an order of imprisonment for conviction of a felony, may only vote absentee by mail and only upon meeting the requirements of this Chapter and certification to the appropriate registrar by the sheriff of the parish where the person is incarcerated that he is not a convicted felon.

H. A person who is a program participant in the Department of State Address Confidentiality Program pursuant to R.S. 44:52 may vote absentee by mail upon meeting the requirements of this Chapter. The program participant's substitute address shall be used for all purposes relative to voter registration and voting. A program participant's name and physical address shall not be included on any list of registered voters available to the public. A program participant shall not vote during early voting or in person at the polls on election day.

I. Voters with disabilities. (1) Any qualified voter who submits any of the following to the registrar of voters may vote absentee by mail upon meeting the requirements of this Chapter:

(a) A copy of a current mobility impairment identification card bearing a photograph of the voter and the international symbol of accessibility issued by the secretary of the Department of Public Safety and Corrections as authorized by the provisions of R.S. 47:463.4.

(b) A copy of current documentation showing eligibility for social security disability benefits, veteran's disability benefits, paratransit services, benefits from the office for citizens with developmental disabilities, or benefits from Louisiana Rehabilitation Services.

(c) Current proof of disability from a physician.

(2) Any voter who submits the information required by Paragraph (1) of this Subsection by mail to the registrar shall include a copy of his Louisiana driver's license, his Louisiana special identification card issued pursuant to R.S. 40:1321, or other generally recognized picture identification card that contains the name and signature of the voter or a form on which the voter has listed the names and addresses of at least two persons residing in his precinct who could make oath, if required, to the effect that the voter is physically disabled.

J. Senior Citizen. A person who has attained the age of sixty-five years or more may vote absentee by mail upon meeting the requirements of this Chapter.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 299, §3, eff. Jan. 1, 1978; Acts 1977, No. 513, §1, eff. Jan. 1, 1978; Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1981, No. 106, §1; Acts 1981, No. 475, §1. Acts 1983, No. 500, §1, eff. July 6, 1983; Acts 1985, No. 754, §1; Acts 1985, No. 223, §1; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1992, No. 748, §1; Acts 1992, No. 922, §1; Acts 1993, No. 418, §§1 and 2, eff. Jan. 1, 1994; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1032, §7; Acts 2005, No. 220, §1, eff. Jan. 1, 2006 ; Acts 2006, No. 613, §2; Acts 2007, No. 124, §1; Acts 2008, No. 599, §1; Acts 2009, No. 436, §1, eff. Jan. 1, 2010; Acts 2014, No. 811, §9, eff. June 23, 2014.

NOTE: See Acts 2001, No. 1032, §17.



RS 18:1304 - Repealed by Acts 2005, No. 220, §2, eff. Jan. 1, 2006.

§1304. Repealed by Acts 2005, No. 220, §2, eff. Jan. 1, 2006.



RS 18:1305 - Voting at polls prohibited

§1305. Voting at polls prohibited

A person who has voted either by absentee by mail ballot or during early voting shall not vote in person at the polls on election day.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 513, §1, eff. Jan. 1, 1978; Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 2005, No. 220, §1, eff. Jan. 1, 2006.



RS 18:1306 - Preparation and distribution of absentee by mail and early voting ballots

§1306. Preparation and distribution of absentee by mail and early voting ballots

A.(1) The secretary of state shall prepare absentee by mail and early voting ballots. The size and weight of paper, size and type of print, and other matters pertaining to absentee by mail and early voting ballots shall be determined by the secretary of state, subject to approval as to content by the attorney general. All ballots and paraphernalia of the same kind shall be identical as to size and weight of paper, size, type, and color of print, and other matters, except for ballots transmitted electronically to members of the United States Service, as defined in R.S. 18:1302, and to persons residing outside the United States.

(2)(a) Each ballot shall have printed on its face instructions informing the voter of the types of marks which may be used on that ballot to indicate his vote.

(b) The instructions shall inform the voter that a combination of marks may not be used on the same ballot and that the use of more than one type of mark on the same ballot will result in that ballot being voided.

(3) A ballot shall be marked by the voter with a pencil containing black lead or a pen containing black or blue ink, and the instructions printed on the face of the ballot shall inform the voter of this requirement. The instructions printed on the face of the ballot shall also inform the voter concerning how to change or correct his vote on the ballot before it is cast and counted, including through the issuance of a replacement ballot if the voter is otherwise unable to change or correct his vote on the ballot.

(4) The secretary of state shall prepare a special absentee ballot for candidates and constitutional amendments to be voted on in general elections, subject to approval as to content by the attorney general. This special ballot shall only be for use by a qualified voter who is either a member of the United States Service or who resides outside of the United States. Such special ballot shall contain a list of the titles of all offices being contested at the primary election and the candidates qualifying for the primary election for each office, and shall permit the elector to vote in the general election by indicating his order of preference for each candidate for each office. On the special ballot shall also be printed each constitutional amendment to be voted on in the general election. To indicate his order of preference for each candidate for each office to be voted on in the election, the voter shall put the number one next to the name of the candidate who is the voter's first choice, the number two for his second choice and so forth so that, in consecutive numerical order, a number indicating the voter's preference is written by the voter next to each candidate's name on the ballot. A space shall be provided for the voter to indicate his preference for or against each constitutional amendment contained on the ballot. The voter shall not be required to indicate his preference for more than one candidate on the ballot if the voter so chooses. The secretary of state shall also prepare instructions for use of the special ballot, including instructions for voting by mail using an electronically transmitted ballot.

B.(1) The secretary of state shall prepare absentee by mail ballot envelopes, absentee by mail instructions, certificates, and other absentee by mail balloting paraphernalia consistent with the provisions of this Chapter, subject to approval of the attorney general as to content. Notwithstanding the provisions of R.S. 18:1316 relating to distinguishing marks on absentee by mail ballots, absentee by mail voting instructions on absentee by mail ballots to be transmitted by facsimile in accordance with R.S. 18:1308(A)(1)(b) shall inform the voter of the types of marks which may be used on the ballot to indicate his vote. When a court of competent jurisdiction, a registrar of voters, the secretary of state, or other competent authority determines that there exists a literate linguistic minority equal to more than five percent of the total population of any parish, the secretary of state, with approval of the attorney general as to content, shall prepare and furnish absentee by mail and early voting ballots, absentee by mail and early voting instructions, and certificates in the minority language in sufficient quantity to provide to each absentee by mail and early voter requesting voting material in that language.

(2) The secretary of state shall include with the election paraphernalia accompanying absentee by mail ballots instructions, approved by the secretary of state and the attorney general, generally describing the particular absentee by mail counting equipment utilized in the election to count absentee by mail ballots. The instructions shall inform the voter how to cast his vote, which shall include if applicable instructions for marking the absentee by mail ballot and examples of the correct and incorrect methods of marking the ballot.

(3) The secretary of state shall prepare early voting ballots and include with the election paraphernalia accompanying early voting ballots instructions approved by the secretary of state and the attorney general, which generally describe the particular early voting counting equipment used in the election to count early voting ballots or voting machines used to cast early voting ballots. The instructions shall inform the voter how to cast his vote, which shall include if applicable instructions for marking the early voting ballot and examples of the correct and incorrect methods of marking the ballot.

C.(1) At least twenty days before each primary election and at least thirteen days before each general election, the secretary of state shall deliver to the registrar in each parish in which the election is to be held the paper absentee by mail ballots, envelopes, certificates, instructions to be used in voting an absentee by mail ballot in that election, and a statement, approved by the attorney general, explaining the scope and nature of any proposed constitutional amendment. The number of paper absentee by mail ballots and other necessary paraphernalia to be delivered shall be up to ten percent of the registered voters within each parish.

(2) At least twenty days before each primary election the secretary of state shall deliver to the registrar in each parish in which the election is to be held the special absentee ballot for qualified voters who are either members of the United States Service or persons residing outside of the United States. The number of special ballots and other necessary paraphernalia, including instructions for the use of the special ballot, to be so delivered shall be up to one percent of the registered voters within each parish.

D. An absentee by mail ballot envelope shall have printed on its face in red bold face type:

FOR BALLOT ONLY

VIOLATION OF ABSENTEE BY MAIL OR EARLY

VOTING LAWS VOIDS BALLOT

AND MAY RESULT IN CRIMINAL PENALTIES

VOTING AT POLLS AFTER VOTING ABSENTEE BY MAIL

OR DURING EARLY VOTING IS PROHIBITED

AND MAY RESULT IN CRIMINAL PENALTIES

E.(1) An absentee by mail ballot envelope also shall have a perforated extension or flap below the sealing line, which shall bear a certificate prescribed by the secretary of state and approved by the attorney general. The certificate shall include but not necessarily be limited to:

(a) The full name and place of residence of the voter in Louisiana, including state, parish, ward, precinct, city, and street.

(b) The statement of the voter certifying that he applied for the ballot, marked the enclosed ballot(s) himself or that they were marked for him according to his instructions and in his presence.

(c) The statement of the voter that he is entitled to vote at the precinct he names.

(d) Authorization to the parish board of election supervisors to open the envelope and count his ballot.

(e) His mother's maiden name.

(f) An affidavit followed by a line for the handwritten signature or mark of the voter, certifying that the statements made by him are true and correct and that the voter is aware of the penalties for knowingly making a false statement therein, which penalties shall be stated on the certificate.

(g) Repealed by Acts 2015, No. 307, §3, eff. June 29, 2015.

(h) Repealed by Acts 2005, No. 220, §2, eff. Jan. 1, 2006.

(2)(a) An absentee by mail ballot envelope flap shall also contain a line for the handwritten signature of one witness and a line for the printed name of the witness. The voter shall sign the certificate in the presence of one witness and his certificate shall be made under penalty of perjury for providing false or fraudulent information. Above the perforation and along the seal line, the words "DO NOT DETACH FLAP" shall be printed.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, a member of the United States Service or person residing outside of the United States who is registered to vote shall not be required to sign the certificate in the presence of one witness, but his certificate shall be made under penalty of perjury for providing false or fraudulent information.

F. Repealed by Acts 2013, No. 395, §2, eff. June 18, 2013.

G. Repealed by Acts 2007, No. 240, §2.

H. Repealed by Acts 2005, No. 220, §2, eff. Jan. 1, 2006.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 513, §1, eff. Jan. 1, 1978; Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1982, No. 10, §1, eff. Jan. 1, 1983; Acts 1982, No. 166, §1, eff. July 14, 1982; Acts 1985, No. 755, §1; Acts 1986, No. 425, §1; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1992, No. 438, §1, eff. June 20, 1992; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1032, §7; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2003, No. 1220, §2, eff. July 3, 2003; Acts 2005, No. 220, §§1, 2, eff. Jan. 1, 2006; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2007, No. 240, §§1, 2; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2008, No. 304, §1, eff. Jan. 1, 2009; Acts 2009, No. 369, §1; Acts 2009, No. 436, §1, eff. Jan. 1, 2010; Acts 2010, No. 570, §1, eff. Jan. 1, 2011; Acts 2010, No. 624, §1, eff. June 25, 2010; Acts 2011, No. 195, §1, eff. June 24, 2011; Acts 2013, No. 395, §§1, 2, eff. June 18, 2013; Acts 2015, No. 307, §§1, 3, eff. June 29, 2015; Acts 2016, No. 281, §2, eff. Jan. 1, 2017.



RS 18:1307 - Application by mail

§1307. Application by mail

A. A person qualified to vote absentee by mail under this Chapter may make application therefor to the registrar by letter; over his signature or mark if the voter is unable to sign his name, signed by two witnesses who witnessed the applicant's mark; setting forth:

(1) The election or elections for which he requests an absentee ballot.

(2) The reason for his request to vote absentee by mail and attaching any documents in support thereof that are required by law. Any person who is or expects to be temporarily outside the territorial limits of the state or absent from the parish in which he is qualified to vote during the early voting period and on election day and who requests an absentee ballot be mailed to an address within the parish shall indicate in his application the dates he will be outside the territorial limits of the state or absent from the parish.

(3) The address to which the absentee ballot or ballots shall be sent. If the address is within the parish or an adjacent parish, such address shall only be the address at which the applicant is registered to vote, his mailing address on file with the registrar of voters, or an address at which he regularly receives mail.

(4) The ward and precinct in which the person is qualified to vote, if known.

(5) The date of birth of the voter.

(6) The maiden name of the voter's mother or other identifying information provided in the voter's application for registration pursuant to R.S. 18:104(A)(12).

(7) The street address in the parish where the voter resides. A post office box is insufficient.

(8) If the person requests that a ballot for a general election be sent in addition to a ballot for the primary, he shall declare in writing to the registrar that he will be eligible to vote absentee by mail in the general election.

B.(1)(a)(i) An application to vote by mail may be delivered to the registrar by any means, including the United States Postal Service, commercial delivery service, hand delivery, or facsimile.

(ii) If hand delivered by other than a commercial delivery service or the United States Postal Service, the registrar shall require that the person making such delivery sign the application. No person, except the immediate family of any voter, shall hand deliver more than one voter's application to vote by mail to the registrar of voters.

(iii) If sent by facsimile, the person sending the application by facsimile shall sign the application to indicate that he is the sender and shall include the facsimile number from where the facsimile was sent. No person, except the immediate family of any voter, shall send by facsimile more than one voter's application to vote by mail to the registrar of voters. However, the provisions of this Item shall not apply to an application by a person who is entitled to vote pursuant to the Uniformed and Overseas Citizens Absentee Voting Act.

(b) An application to vote by mail transmitted by facsimile to the registrar of voters shall not be sent on a facsimile machine that is owned, operated, or under the control of a candidate or agent of a party or campaign in the election, unless the application is for the candidate.

(c) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, with respect to members of the United States Service and persons residing outside the United States who are registered to vote, an application to vote by mail may be delivered to the registrar by electronic transmission.

(d) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, with respect to applicants who have a valid Louisiana driver's license or Louisiana special identification card issued pursuant to R.S. 40:1321 who are registered to vote, an application to vote by mail may be made by completing and submitting an electronic application to vote by mail on the secretary of state's website.

(2) Except as provided in Subsections C and D of this Section and R.S. 18:1333(D)(1), an application must be received by the registrar not later than 4:30 p.m. on the fourth day prior to the election for which it is requested, and the date received shall be noted thereon. However, if the deadline falls on a Saturday, Sunday, or other legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day of the deadline.

C. If the applicant is a member of the United States Service or resides outside the United States, he may use the federal postcard application or an application electronically transmitted by the registrar or secretary of state, and the application shall be received by the registrar no later than 4:30 p.m. on the day before the election. Such application shall be valid for a period extending from the date the application is received in the office of the registrar of voters through two subsequent regularly scheduled federal general elections. If the registrar rejects the application of an applicant who is a member of the United States Service or resides outside the United States, the registrar shall provide the applicant with written reasons for the rejection.

D. If the applicant is eligible to vote absentee by mail pursuant to R.S. 18:1303(D)(1) and submits with his application documentation showing his hospitalization from his physician or the hospital, the application shall be received by the registrar of voters no later than 4:30 p.m. on the day before the election.

E. A person entitled to vote absentee by mail may request in his application for an absentee ballot for a primary election that an absentee ballot for the succeeding general election be sent to him when such ballots become available for distribution; however, in such case, the applicant shall declare in writing to the registrar that he will be eligible to vote absentee by mail in the general election.

F. The registrar shall not send an absentee ballot to an applicant whose application for an absentee ballot does not meet the requirements of Subsection A or B of this Section. If the registrar rejects an application for an absentee ballot, the registrar shall provide the applicant with written reasons for the rejection.

G. If the applicant is eligible to vote absentee by mail pursuant to R.S. 18:1303(F), (I), or (J), his application, if such application meets the requirements of this Section, shall remain valid indefinitely, unless an absentee by mail ballot that has been sent to the applicant is returned to the registrar as undeliverable. If the applicant's absentee by mail ballot is returned to the registrar as undeliverable, the registrar shall send notice by forwardable mail to such applicant that his application will no longer be valid, and the applicant shall be required to submit a new application to the registrar that meets the requirements of this Section and provide a current address before the applicant will be eligible to vote absentee by mail again pursuant to this Section.

H. If the applicant is eligible to vote absentee by mail pursuant to R.S. 18:1303(H), his application, if such application meets the requirements of this Section, shall remain valid as long as the applicant is a program participant in the Department of State Address Confidentiality Program pursuant to Part III of Chapter 1 of Title 44 of the Louisiana Revised Statutes of 1950. When the applicant ceases participation in the program, the Department of State shall notify the registrar of the parish where the applicant is registered to vote that the applicant is no longer a participant in the program. Upon receipt of the notification from the Department of State, the registrar shall send notice by forwardable mail to the applicant that his application will no longer be valid, and the applicant shall be required to submit a new application to the registrar that meets the requirements of this Section and provide a current address before the applicant will be eligible to vote absentee by mail again pursuant to this Section.

I. If the registrar of voters has reason to believe that the eligibility of a voter to vote absentee by mail pursuant to R.S. 18:1303(I) is based upon false or fraudulent information, he shall immediately notify the parish board of election supervisors. If, after appropriate hearing and opportunity for the voter to be heard, the parish board of election supervisors finds that the voter's eligibility to vote absentee by mail was based upon false or fraudulent information, the board shall inform the appropriate district attorney and the registrar of voters who shall not allow the voter to vote absentee by mail pursuant to R.S. 18:1303(I).

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 513, §1, eff. Jan. 1, 1978; Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1985, No. 754, §1; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2002, 1st Ex. Sess., No. 130, §§1 and 3, eff. April 23, 2002; Acts 2003, No. 339, §1, eff. June 13, 2003; Acts 2003, No. 1220, §2, eff. July 3, 2003; Acts 2004, No. 526, §1, eff. Jan. 1, 2005, §2, eff. June 25, 2004; Acts 2005, No. 220, §1, eff. Jan. 1, 2006; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2007, No. 124, §1; Acts 2007, No. 240, §1; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2008, No. 599, §1; Acts 2009, No. 369, §1; Acts 2009, No. 436, §1, eff. Jan. 1, 2010; Acts 2010, No. 570, §1, eff. Jan. 1, 2011; Acts 2011, No. 195, §1, eff. June 24, 2011; Acts 2012, No. 138, §1, eff. May 14, 2012; Acts 2016, No. 281, §1, eff. May 31, 2016.



RS 18:1307.1 - Application by person serving on sequestered jury

§1307.1. Application by person serving on sequestered jury

A. A person qualified to vote absentee pursuant to R.S. 18:1303(C) may make application therefor to the registrar by letter over his signature, setting forth:

(1) The election for which he requests an absentee ballot.

(2) The reason for his request to vote absentee and attaching thereto a certified copy of the court order required by R.S. 18:1307.2.

(3) The address to which the absentee ballot shall be delivered.

(4) The ward and precinct in which the person is qualified to vote, if known.

B. An application must be received by the registrar on the day of the election for which it is requested, and the date received shall be noted thereon by the registrar.

Added by Acts 1981, No. 475, §1.



RS 18:1307.2 - Procedure for absentee voting by member of sequestered jury

§1307.2. Procedure for absentee voting by member of sequestered jury

Upon the request of a person selected to serve as a member of a jury which is sequestered on the day of an election and who is entitled to vote by absentee ballot under the provisions of R.S. 18:1303(C), the court shall so inform the registrar of voters in writing and shall order that the officer of the court in charge of the jury:

(1) Permit the jurors to make application to vote by absentee ballot as set forth in R.S. 18:1307.1 and provide the jurors with the materials needed to make application.

(2) Deliver all of the applications to the registrar of voters no later than noon on the day of the election.

(3) Obtain from the registrar of voters and deliver to the applicants necessary instructions, certificates, ballots, and envelopes as provided in R.S. 18:1308.1(A).

(4) Deliver to the registrar of voters the envelopes containing absentee ballots as set forth in R.S. 18:1308.1, prior to the closing of the polls.

Added by Acts 1981, No. 475, §1; Acts 1995, No. 300, §1, eff. June 15, 1995.



RS 18:1308 - Absentee voting by mail

§1308. Absentee voting by mail

A.(1)(a) Beginning with the date on which the registrar receives the absentee by mail ballots and other necessary paraphernalia from the secretary of state, and thereafter, immediately upon receipt of an application by mail, the registrar shall mail the necessary instructions, certificates, ballots, and envelopes to the applicant at the address furnished by the applicant.

(b) If the voter feels he will not have time to vote timely by mail, the voter may request that the registrar transmit to him by facsimile a ballot, or a second ballot, as the case may be, along with a certificate and waiver of the right to a secret ballot, and the registrar shall do so if he has a facsimile machine in his office. However, the registrar shall not be required to send a second ballot by facsimile if the voter received a ballot by mail. The waiver of the right to a secret ballot shall contain the following statement: "My ballot was transmitted by facsimile to me, and I am voluntarily waiving my right to a secret ballot." The waiver shall also contain spaces for the voter's handwritten signature, the date, and the last four digits of the voter's social security number. The voter may then mail his voted ballot and completed certificate and waiver back to the registrar or transmit the documents by facsimile at the facsimile machine number designated by the registrar. Upon receipt, the registrar shall place the voted ballot along with the completed certificate and waiver in an appropriately marked envelope and seal it. The registrar and his staff shall take the steps necessary to keep the voted ballots as confidential as practicable.

(c)(i) A voter who is eligible to vote absentee by mail pursuant to R.S. 18:1303(D)(1) and who feels he will not have time to vote timely by mail may request that the registrar transmit electronically to him a ballot along with a certificate and waiver of the right to a secret ballot, and the registrar shall do so. Alternatively, an immediate family member of the voter may pick up the necessary instructions, certificate, ballot, and envelope at the registrar's office.

(ii) The waiver of the right to a secret ballot shall contain the following statement: "My ballot was transmitted electronically to me, and I am voluntarily waiving my right to a secret ballot." The waiver shall also contain spaces for the voter's handwritten signature, the date, and the last four digits of the voter's social security number.

(iii) If the materials are transmitted electronically to the voter, the voter shall mark the ballot as provided in R.S. 18:1310 and complete the certificate and waiver and return his voted ballot and completed certificate and waiver to the registrar by facsimile or any means authorized by Subsection B of this Section. The registrar and his staff shall take the steps necessary to keep the voted ballot as confidential as practicable.

(iv) If an immediate family member of the voter picks up the voter's materials, the voter shall mark the ballot as provided in R.S. 18:1310 and return his voted ballot and completed certificate to the registrar by facsimile or any means authorized by Subsection B of this Section. If the voter returns the voted ballot and completed certificate by facsimile, he shall also include his completed waiver, and the registrar and his staff shall take the steps necessary to keep the voted ballot as confidential as practicable.

(d)(i) Upon request, the registrar shall transmit electronically a ballot, certificate, and waiver of the right to a secret ballot to a voter who is eligible to vote absentee by mail pursuant to R.S. 18:1303(F) or (I) and who is unable to vote an absentee by mail ballot without assistance because of a disability.

(ii) The waiver of the right to a secret ballot shall contain the following statement: "My ballot was transmitted electronically to me, and I am voluntarily waiving my right to a secret ballot." The waiver shall also contain spaces for the voter's handwritten signature or mark, the date, and the last four digits of the voter's social security number.

(iii) The voter shall mark the ballot and complete the certificate and waiver as provided in R.S. 18:1310 and return his voted ballot and completed certificate and waiver to the registrar by facsimile or any means authorized by Subsection B of this Section. The registrar and his staff shall take the steps necessary to keep the voted ballot as confidential as practicable.

(2)(a) With respect to members of the United States Service and persons residing outside the United States who are registered to vote, these materials shall be mailed as provided by the Uniformed and Overseas Citizens Absentee Voting Act (39 U.S.C. 3406 and 42 U.S.C. 1973ff et seq.) and shall include both the primary election ballot and the special ballot for the general election. The registrar shall mail the materials for candidates for United States senator or United States representative in congressional primary and general elections, candidates for presidential nominee in presidential preference primary elections, and candidates in presidential elections at least forty-five days prior to the election to those voters who have made application to vote absentee by mail by such time.

(b) Notwithstanding the provision of Subparagraph (a) of this Paragraph, with respect to members of the United States Service and persons residing outside the United States who are registered to vote, these materials may be electronically transmitted for candidates for United States senator or United States representative in congressional primary and general elections and must include the special ballot or ballots as provided in R.S. 18:1306(A)(4) for the congressional general election. The registrar shall transmit the materials at least forty-five days prior to the election to those voters who have requested electronic transmission by such time.

(c) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, with respect to members of the United States Service and persons residing outside the United States who are registered to vote, these materials may be electronically transmitted for candidates for presidential nominee in presidential preference primary elections and candidates in presidential elections. The registrar shall transmit the materials at least forty-five days prior to the election to those voters who have requested electronic transmission by such time.

(d) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, with respect to members of the United States Service and persons residing outside the United States who are registered to vote, these materials may be electronically transmitted for candidates for state, local, and municipal offices and shall include the special ballot or ballots as provided in R.S. 18:1306(A)(4) for the general election.

(e) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, with respect to members of the United States Service and persons residing outside the United States who are registered to vote, these materials may be electronically transmitted for candidates for political party offices.

(f) Notwithstanding the provisions of Subparagraph (a) of the Paragraph, with respect to members of the United States Service and persons residing outside the United States who are registered to vote, these materials may be electronically transmitted for recall, proposed constitutional amendments, proposition, and question elections.

(g) For mailed ballots, the envelope mailed to the voter shall contain ballot envelopes and a return envelope. The return envelope shall bear the official title and mailing address of the registrar and the name, return address, and precinct or district number of the voter. The voter shall return his voted primary election ballot and special ballot for the general election to the registrar in the appropriate envelope. The registrar of voters shall mail a regular general election absentee ballot to a member of the United States Service or to persons residing overseas only if the regular general election absentee ballot includes one or more elections that were not included on the special ballot sent, as provided herein, to such voter. The envelope for the special ballot shall contain language on the outside of the envelope that clearly designates which envelope is to be used for return of the general election ballot.

(h)(i) For electronically transmitted ballots, the registrar shall transmit the ballot or ballots, certificate, and waiver of the right to a secret ballot to the voter for each ballot mailing. The waiver of the right to a secret ballot shall contain the following statement: "My ballot was transmitted electronically to me, and I am voluntarily waiving my right to a secret ballot." The waiver shall also contain spaces for the voter's handwritten signature, the date, and the last four digits of the voter's social security number. The voter shall return by facsimile or any means authorized by Subsection B of this Section his voted ballot or ballots and completed certificate and waiver for each ballot mailing. The registrar and his staff shall take the steps necessary to keep each voted ballot as confidential as practicable.

(ii) The voter may use a separate "Security Envelope" and ballot transmittal envelope from the Federal Write-in Absentee Ballot to mail the electronically transmitted presidential preference primary, presidential, congressional primary, or congressional general election ballot or ballots, certificate, and waiver of the right to a secret ballot to the parish registrar of voters for each ballot mailing.

(i) Notwithstanding the provisions of Subparagraphs (a) through (f) of this Paragraph, a voter who is a member of the United States Service or who resides outside the United States and who feels he will not have time to vote timely by mail, may request that the registrar transmit to him by facsimile a ballot, or a second ballot, as the case may be, along with a certificate and waiver of the right to a secret ballot, and the registrar shall do so. The waiver of the right to a secret ballot shall contain the following statement: "My ballot was transmitted by facsimile to me, and I am voluntarily waiving my right to a secret ballot." The waiver shall also contain spaces for the voter's handwritten signature, the date, and the last four digits of the voter's social security number. The voter may then mail his voted ballot and completed certificate and waiver back to the registrar or transmit the documents by facsimile at the facsimile machine number designated by the registrar. Upon receipt, the registrar shall place the voted ballot along with the completed certificate and waiver in an appropriately marked envelope and seal it. The registrar and his staff shall take the steps necessary to keep the voted ballots as confidential as practicable.

(j)(i) The secretary of state as the chief election officer of the state shall take all actions reasonably necessary to allow members of the United States Service and persons residing outside the United States to vote according to the Uniformed and Overseas Citizens Absentee Voting Act or otherwise, whether by mail, facsimile, or other means of transmission of the ballot, notwithstanding any provision of this Code to the contrary.

(ii) The secretary of state as the chief election officer of the state shall take all actions reasonably necessary to allow registered voters who are unable to vote during early voting or at the polling place on election day due to out-of-state work responsibilities relating to a declared emergency to vote, whether by mail, facsimile, or other means of transmission of the ballot.

B. The ballot shall be marked as provided in R.S. 18:1310 and returned to the registrar by the United States Postal Service, a commercial courier, or hand delivery. If delivered by other than the voter, a commercial courier, or the United States Postal Service, the registrar shall require that the person making such delivery sign a statement, prepared by the secretary of state, certifying that he has the authorization and consent of the voter to hand deliver the marked ballot. For purposes of this Subsection, "commercial courier" shall have the same meaning as provided in R.S. 13:3204(D). No person except the immediate family of the voter, as defined in this Code, shall hand deliver more than one marked ballot to the registrar. Upon its receipt, the registrar shall post the name and precinct of the voter as required by R.S. 18:1311.

C. Except as provided in R.S. 18:1308.1(C) and 1311(D)(1) and (5), all ballots received by the registrar by 4:30 p.m. on the day before election day shall be counted.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 513, §1, eff. Jan. 1, 1978; Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1981, No. 475, §1; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1986, No. 425, §1; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1991, No. 201, §1, eff. July 2, 1991; Acts 1992, No. 438, §1, eff. June 20, 1992; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1032, §7; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2009, No. 369, §1; Acts 2010, No. 570, §1, eff. Jan. 1, 2011; Acts 2010, No. 624, §1, eff. June 25, 2010; Acts 2011, No. 195, §1, eff. June 24, 2011; Acts 2012, No. 138, §1, eff. May 14, 2012; Acts 2012, No. 140, §1, eff. May 14, 2012; Acts 2013, No. 241, §1, eff. June 12, 2013; Acts 2013, No. 383, §1, eff. June 18, 2013; Acts 2014, No. 60, §1, eff. May 16, 2014; Acts 2015, No. 307, §1, eff. June 29, 2015; Acts 2016, No. 508, §1, eff. Jan. 1, 2017.



RS 18:1308.1 - Absentee voting by person serving on sequestered jury

§1308.1. Absentee voting by person serving on sequestered jury

A. Immediately upon receipt of an application, the registrar shall deliver the necessary instructions, certificates, ballots, and envelopes to the officer of the court in charge of the sequestered jury on which the applicant is serving, at the address furnished by the applicant. Each envelope delivered to the officer shall contain two envelopes, one of which shall be the ballot envelope and the other shall be a return envelope bearing the official title and mailing address of the registrar and the name, return address, and precinct or district number of the voter. This latter envelope shall be used by each voter to return his ballot.

B. The ballot shall be marked as provided in R.S. 18:1310 and returned to the registrar by the officer of the court in charge of the sequestered jury. Upon its receipt, the registrar shall post the name and precinct of the voter as required by R.S. 18:1311.

C. All ballots of persons serving on a sequestered jury received by the registrar by the time of closing of the polls on the day of the election shall be counted.

Added by Acts 1981, No. 475, §1; Acts 2012, No. 138, §1, eff. May 14, 2012.



RS 18:1308.2 - Voting absentee by mail for candidates for presidential nominee, presidential candidates, and congressional candidates

§1308.2. Voting absentee by mail for candidates for presidential nominee, presidential candidates, and congressional candidates

A.(1) At least forty-six days before each presidential election, the secretary of state shall deliver to each registrar a sufficient quantity of absentee by mail ballots, envelopes, certificates, and instructions, including those to be electronically transmitted, for the election of the president of the United States to be used only by members of the United States Service and persons residing outside the United States who are registered to vote. The absentee by mail ballot shall be prepared according to law.

(2) At least forty-six days before each congressional primary and general election, the secretary of state shall deliver to each registrar a sufficient quantity of primary election absentee by mail ballots for congressional candidates and special absentee by mail ballots for congressional candidates as provided in R.S. 18:1306(A)(4), envelopes, certificates, and instructions, including those to be electronically transmitted, to be used only by members of the United States Service and persons residing outside the United States who are registered to vote.

(3) At least forty-six days before each presidential preference primary election, the secretary of state shall deliver to each registrar a sufficient quantity of absentee by mail ballots, envelopes, certificates, and instructions, including those to be electronically transmitted, for candidates for presidential nominee to be used only by members of the United States Service and persons residing outside the United States who are registered to vote.

B. Voting absentee by mail for candidates for presidential nominee, presidential candidates, and congressional candidates as provided in Subsection A of this Section shall be conducted pursuant to the provisions of this Chapter governing absentee by mail voting generally.

Added by Acts 1982, No. 778, §1, eff. Aug. 4, 1982; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2010, No. 624, §1, eff. June 25, 2010; Acts 2011, No. 195, §1, eff. June 24, 2011; Acts 2013, No. 383, §1, eff. June 18, 2013.



RS 18:1308.3 - Special provision for temporarily displaced persons

§1308.3. Special provision for temporarily displaced persons

A. The Legislature of Louisiana recognizes that due to the recent common disaster and state of emergency an unprecedented number of persons have been temporarily displaced from their parishes of residence for an indefinite period of time. Because the right to vote is a right that is essential to the effective operation of a democratic government, the legislature finds that the state has a compelling interest in securing the right to vote for any temporarily displaced person who may experience greater difficulty exercising his right due to his displaced status.

(1) The legislature, therefore, enacts this Paragraph to provide for the following provisions, applicable to members of the United States service or persons residing outside the United States, to apply to any registered voter temporarily displaced from his parish of residence when he submits with an application to vote by mail an affidavit attesting that he is temporarily displaced from his parish of residence by reason of the state of emergency, that he is eligible to vote in his parish of residence, and that he expects to be out of his parish of registration during early voting and on election day: R.S. 18:1307(C) and 1311(D)(1)(a), except that the application to vote by mail shall be valid for a period of one year following February 23, 2006. The provisions of this Paragraph shall not apply to any person who has not previously voted in his parish of residence either during early voting in the office of the registrar or at the precinct in which he is registered to vote.

(2)(a) The legislature, therefore, additionally enacts this Paragraph to provide for the following provisions, applicable to members of the United States service or persons residing outside the United States, to apply to any registered voter, who registered to vote by mail on or after October 5, 2004 but prior to September 25, 2005, who is temporarily displaced from his parish of residence when he submits with an application to vote by mail an affidavit attesting that he is temporarily displaced from his parish of residence by reason of the state of emergency, that he is eligible to vote in his parish of residence, and that he expects to be out of his parish of registration during early voting and on election day: R.S. 18:115(F)(2)(a), 1307(C), and 1311(D)(1)(a), except that the application to vote by mail shall be valid for a period of one year following February 23, 2006.

(b) Upon expiration of Subparagraph (a) of this Paragraph, any voter who has voted absentee by mail pursuant to Subparagraph (a) who has not voted during early voting at the registrar's office or at the polls on election day shall not be considered to have previously voted in the parish in which he is registered for purposes of R.S. 18:115(F)(1) and shall be subject to the requirements of R.S. 18:115(F)(1).

B. The provisions of R.S. 18:1308(A)(2) shall not apply to absentee by mail voting conducted pursuant to this Section. The provisions of Subsection B, Paragraph (A)(1), and Subparagraph (A)(2)(a) of this Section shall be effective for a period of one year following February 23, 2006.

C. When a person has submitted an application to vote absentee by mail pursuant to this Section, the registrar shall, prior to sending the absentee by mail ballot, contact the appropriate election official in the jurisdiction where the applicant has requested for his absentee by mail ballot to be sent and attempt to verify that the person has not registered to vote in that jurisdiction, or if such jurisdiction has a statewide voter registration database, in that state. If the registrar finds that the person has registered in that jurisdiction or state, the person shall not be permitted to vote absentee by mail and the registrar shall proceed in accordance with the applicable provisions of Part V of Chapter 4 of this Code.

Acts 2006, 1st Ex. Sess., No. 4, §1, eff. Feb. 23, 2006; Acts 2006, No. 403, §1, eff. June 15, 2006.



RS 18:1309 - Early voting; verification

§1309. Early voting; verification

A.(1)(a)(i) The period for conducting early voting shall be from fourteen days to seven days prior to any scheduled election.

(ii) The period for conducting early voting shall also include the day added pursuant to Subparagraph (b) of this Paragraph, if applicable.

(b)(i) One day of early voting shall be added to the period specified in Item (a)(i) of this Paragraph if one or more holidays is required to be observed on a weekday during that period pursuant to Paragraph (4) of this Subsection.

(ii) The additional day shall be the first day preceding the period described in Item (a)(i) of this Paragraph that is not a Sunday or a holiday required to be observed pursuant to Paragraph (4) of this Subsection.

(2) During the early voting period, the registrar shall maintain regular office hours, remaining open from 8:30 a.m. to 6:00 p.m. Monday through Saturday. Early voting on each day of the early voting period shall terminate when all persons who were in line to vote at the close of the regular office hours of the registrar's office, as provided in this Paragraph, have been allowed to vote. If the office space of the registrar is insufficient or inconvenient to accommodate early voting, the registrar may provide for an alternate location to conduct early voting, which location shall be in the courthouse or in a public building in the immediate vicinity thereof, and in such case, adequate notice shall be posted at the registrar's office informing the public of the location where early voting is being conducted.

(3) A law enforcement officer shall not interfere with the conduct of the election, the voters, or the election officials. However, a registrar may use law enforcement officers to maintain order at any location where early voting is conducted.

(4) A registrar shall observe the holidays which are provided by law or proclaimed by the governor for state departments during any period for conducting early voting.

B.(1) For the purpose of facilitating early voting, the registrar may designate, in addition to the location for early voting provided in Subsection A of this Section, one branch office wherein early voting may be conducted. Any such branch office shall be located in a public building, and the hours during which early voting may be conducted therein shall be fixed by the registrar as provided in Subsection A of this Section. However, if a branch office of a registrar is destroyed, inaccessible, or unsafe during or following a gubernatorially declared state of emergency, the registrar may utilize a temporary building as a branch office to discharge his duties until an office that meets the requirements of this Section becomes available. Such temporary office shall be located within the parish, or if there is no appropriate location within the parish due to the emergency, then in an immediately adjacent parish, or if there is no appropriate location in any immediately adjacent parish due to the emergency, then in the nearest parish in which there is an appropriate location.

(2) The registrar shall provide or post the instructions, informational posters, if required, the statement of proposed constitutional amendments on the ballot, and a certified screenshot as a sample ballot in a conspicuous place at the principal entrance to the early voting polling place, where they shall remain posted throughout early voting.

C. In parishes which extend in one direction more than fifty miles and which are interspersed with navigable waters, the registrar may designate, in addition to the locations for early voting provided for in Subsections A and B of this Section, one additional branch office wherein early voting may be conducted. Any such branch office shall be located in a public building and the hours during which early voting may be conducted therein shall be fixed by the registrar.

D.(1) Before any voter is allowed to vote during early voting, the registrar or his deputy shall establish the voter's identity by requiring him to submit a Louisiana driver's license, a Louisiana special identification card issued pursuant to R.S. 40:1321, or other generally recognized picture identification card that contains the name and signature of the voter. If the voter does not have a Louisiana driver's license, a Louisiana special identification card, or other generally recognized picture identification card that contains the name and signature of the voter, the voter shall complete and sign, in the presence of the registrar or his deputy, a voter identification affidavit to that effect provided by the secretary of state, which affidavit shall include the voter's date of birth and mother's maiden name. If the voter is unable to read or write or is otherwise unable to complete the affidavit due to disability, the voter may receive assistance in completing the affidavit, and the registrar or his deputy shall make a notation on the affidavit. The voter may receive the assistance of any person of his choice, including the registrar or his deputy, except a candidate, the voter's employer or employer's agent, or the voter's union agent. The registrar or his deputy shall retain the affidavit in the office of the registrar of voters. If satisfied that the voter has identified himself as the voter registered in the state voter registration computer system or named on the precinct register and that he is qualified to vote, the registrar or his deputy shall initial the precinct register or early voting list kept by the registrar opposite the voter's signature or mark. The voter then shall be allowed to vote. A voter who votes without the picture identification required by this Paragraph is subject to challenge as provided in R.S. 18:1315.

(2) If the voter's name is found in the state voter registration computer system or precinct register on the inactive list of voters, the voter shall be required to complete an address confirmation card to determine his eligibility to vote.

E.(1) The voter's identity having been established as provided in Subsection D of this Section, the voter shall sign or make his mark in the precinct register or early voting list kept by the registrar prior to voting.

(2) The registrar or deputy registrar shall electronically generate an early voting confirmation sheet for each voter using the state voter registration computer system or a form prepared by the secretary of state and retain the confirmation sheet in the office of the registrar to be used by the registrar to verify each early voter at the end of the early voting period. If a paper ballot is used for early voting in lieu of a voting machine, the registrar or deputy registrar shall write "early voting paper ballot voter" across the early voting confirmation sheet for the voter and attach it to the paper ballot envelope.

(3) The voter then shall be allowed to cast his vote in an area and in a manner that protects the secrecy of his vote.

(4)(a) A voter shall not remain in a voting machine longer than three minutes. If a voter fails to leave a voting machine promptly after the registrar or deputy registrar has notified him that three minutes have elapsed, the registrar or deputy registrar shall have the voter removed from the voting machine.

(b) Notwithstanding Subparagraph (a) of this Paragraph, a voter receiving assistance in voting pursuant to R.S. 18:1309.3 or a voter using the audio ballot shall be allowed to remain in a voting machine for up to twenty minutes. If such a voter fails to leave a voting machine promptly after the registrar or deputy registrar has notified him that twenty minutes have elapsed, the registrar or deputy registrar shall have the voter removed from the voting machine.

(5)(a) In order to cast a vote on a voting machine, a voter shall make a selection in a candidate or proposition election. Voting is completed by activating the cast vote mechanism. If the voter has made any selection in a candidate or proposition election but has failed to activate the cast vote mechanism, the registrar or his deputy, observed by a deputy registrar or, in the absence of a deputy registrar, a witness, shall activate the cast vote mechanism for the fled voter without altering any selections made by the voter. In the case of vote activation in the presence of a witness, the registrar or deputy registrar shall record the name and address of the witness.

(b)(i) In order to cast a vote on a paper ballot, a voter must make a selection for a candidate or for or against a proposition by completely filling in the oval to the right of a selection and returning the ballot to the appropriate election official within the applicable deadline set forth by law. If a voter makes selections for more than the number of candidates to be elected for an office or makes selections for and against the same proposition, the selections for that office or proposition will be void.

(ii) If the paper ballot envelope contains a certificate on the envelope flap, the voter shall not be required to sign the certificate. The registrar of voters or deputy registrar shall write "early voting ballot" across the envelope flap and include the voter's name, ward, precinct, and registration number and attach it to the early voting confirmation sheet so that the ballot may be identified for purposes of a challenge filed pursuant to R.S. 18:1315.

(iii) If a voter determines that his ballot is spoiled because he wants to change or correct his vote on the ballot before it is cast and counted but is unable to do so, he may obtain a replacement ballot upon returning the spoiled ballot to the registrar or deputy registrar. The voter shall cast his vote as provided in Item (i) of this Subparagraph using the replacement ballot. The registrar or deputy registrar shall write the words "spoiled and replaced" on the ballot and attach it to the early voting confirmation sheet.

(6) If a person who votes during early voting at the registrar's office casts his vote on an incorrect ballot as provided to him by the registrar or his deputy and the time for early voting has not expired, the registrar or his deputy shall write "void, challenge removal" and the reason for the challenge on the confirmation sheet, retain the confirmation sheet, and permit the voter to vote the correct ballot using a paper ballot. The confirmation sheet shall be attached to the paper ballot envelope for review by the parish board of election supervisors on election day and for use by the secretary of state's office in removing the voided ballot from the voting machine as a challenged ballot on election day.

F.(1) At the end of each day during early voting, the registrar shall document on the early voting verification form provided by the secretary of state for each early voting location each of the following:

(a) The total number for the public counters of all early voting machines for the day.

(b) The total number of early voting confirmation sheets for the day.

(c) The total number of early voters from the state voter registration computer system for the day.

(d) Any discrepancies or irregularities observed that prevent the total public counter number from matching the total early voting confirmation sheet number for the day and the total number of early voters from the state voter registration computer system for the day.

(2) Each day, the registrar shall compare the information in the early voting confirmation sheets to the information contained in the state voter registration computer system. If the registrar finds any discrepancies, he shall make a note thereof on the early voting verification form or on a notice of irregularity form provided by the secretary of state that he shall attach to the early voting verification form.

(3) At the end of the early voting period, the registrar shall complete the early voting verification form for each location and sign and certify to its correctness and print an early voter report from the state voter registration computer system listing all early voters from the parish. All early voting verification forms, early voting machine public counter logs, early voting confirmation sheets, early voter reports, and paper ballots voted during early voting shall be placed in the special absentee by mail and early voting envelope or container for delivery to the parish board of election supervisors on election day for the tabulation and counting of early voting ballots.

G. By no later than the day before an election, the registrar shall have received from the branch office and all early voting locations all early voting machine results cartridges, early voting confirmation sheets, early voting verification forms, early voting machine public counter logs, paper ballot envelopes, certificates, early voting lists or duplicate precinct registers, and other election paraphernalia.

H. Prior to delivery of the precinct register to the parish custodian, the registrar shall ensure that the precinct register reflects for each voter whether the voter voted during early voting or voted timely absentee by mail using the words "voted by mail" and, if the register was not used during early voting, "voted early" in the signature line for the voter in the precinct register.

I. In the event of the inability to utilize voting machines for early voting within a parish, the registrar may utilize paper ballots for early voting.

J. Upon approval of the secretary of state, a registrar of voters may utilize commissioners selected and trained by the registrar of voters to assist the registrar during the early voting period in the conduct of early voting by his office. A registrar of voters shall, in seeking the approval of the secretary of state, indicate to the secretary the number of commissioners that is required for such assistance. A commissioner who assists the registrar in the conduct of early voting shall take an oath of office as a deputy registrar for the early voting period and shall complete an affidavit prepared by the secretary of state that contains the name, address, and last four digits of the social security number of the early voting commissioner and an acknowledgment that the law prohibits the disclosure of confidential voter information listed in the precinct register or early voting list kept by the registrar. The affidavit shall be retained in the office of the registrar of voters. A commissioner who assists the registrar in the conduct of early voting shall be paid in accordance with R.S. 18:426.1(3) for each day of such assistance.

K.(1) Only a certified commissioner may be selected to serve as an early voting commissioner.

(2) A person to whom one or more of the following applies shall not serve as an early voting commissioner:

(a) The person is a candidate in the election.

(b) An immediate family member of the person is a candidate for election to public office in the election.

(c) The person is marked for assistance in voting in the precinct register or requires the use of the audio ballot in voting.

(d) The person has been convicted of an election offense enumerated in Chapter 10 of this Title.

L. During early voting the registrar of voters shall make available to the public at each location where early voting is conducted copies of the state mail voter registration application forms.

M.(1)(a) In a parish where early voting is conducted at an additional location pursuant to R.S. 18:1309.2, the registrar may fix the hours and days during which early voting shall be conducted at the additional location during the early voting period if such hours and days of voting are approved by the secretary of state no later than twenty-five days prior to the election.

(b) The registrar shall ensure that adequate notice is posted at the office of the registrar informing the public of the hours and days during which early voting will be conducted at the additional location, and the secretary of state shall post such notice on the secretary of state's website.

(2) The provisions of Paragraph (1) of this Subsection shall not apply to early voting for gubernatorial or congressional elections.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1981, No. 106, §1, eff. July 3, 1981; Acts 1982, No. 10, §1, eff. Jan. 1, 1983; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1984, No. 672, §1; Acts 1985, No. 755, §1; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2002, 1st Ex. Sess., No. 130, §§1, 3, eff. April 23, 2002; Acts 2003, No. 1220, §2, eff. July 3, 2003; Acts 2004, No. 526, §2, eff. June 25, 2004; Acts 2005, No. 220, §1, 4, eff. Jan. 1, 2006; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2006, No. 403, §1, eff. June 15, 2006; Acts 2006, No. 569, §1, eff. June 23, 2006; Acts 2007, No. 229, §1; Acts 2007, No. 240, §1; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2008, No. 167, §1, eff. June 12, 2008; Acts 2009, No. 369, §1, eff. Aug. 15, 2009, and §2, eff. Jan. 1, 2010; Acts 2009, No. 436, §2, eff. Jan. 1, 2010; Acts 2012, No. 93, §1, eff. May 11, 2012; Acts 2012, No. 138, §1, eff. May 14, 2012; Acts 2013, No. 383, §§1, 5, eff. June 18, 2013; Acts 2013, No. 395, §1, eff. June 18, 2013; Acts 2014, No. 60, §1, eff. May 16, 2014; Acts 2016, No. 83, §1; Acts 2016, No. 281, §2, eff. Jan. 1, 2017.



RS 18:1309.1 - Preparation of machines for early voting; examination by candidate or his representative; sealing machines

§1309.1. Preparation of machines for early voting; examination by candidate or his representative; sealing machines

A. At the time of qualifying, the parish custodian shall notify each candidate to contact the registrar of voters for the time and place at which the voting machines will be prepared for early voting. The candidate or his representative may be present to observe the preparation of the machines by the registrar of voters with the assistance of the secretary of state's technicians and to observe the testing and sealing of the machines by the registrar of voters in the presence of the parish board of election supervisors. Each candidate or his representative shall be afforded a reasonable opportunity to view the test vote tape for each machine to see that they are in the proper condition for use in the election, which opportunity shall not be less than thirty minutes beginning at the time designated by the registrar of voters to begin preparation of the machines for sealing. However, no candidate, representative, or citizen shall interfere with the registrar of voters, secretary of state's technicians, parish board of election supervisors, or any employee or technician or assume any of their duties.

B. Each candidate or representative shall identify to the registrar of voters the candidate whom he is representing. In addition, any citizen of this state may be present to observe the preparation, testing, and sealing of the machines by the registrar of voters and shall be afforded an opportunity to inspect the test vote tape for each machine to see that they are in proper condition for use for early voting.

C. After the machines have been examined by each candidate, or representative, or citizen who is present, the parish board of election supervisors shall generate a zero tally to ensure that the voting machine's public counter is set at zero and that no votes have been cast for any candidate or for or against any proposition. The registrar of voters shall then seal the voting machine.

D. The registrar of voters shall record the public and protective counter numbers for each early voting machine on a form prepared by the secretary of state for use in verifying the early voting results on election day.

Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2012, No. 138, §1, eff. May 14, 2012; Acts 2013, No. 395, §1, eff. June 18, 2013.



RS 18:1309.2 - Program for the conduct of early voting at additional locations

§1309.2. Program for the conduct of early voting at additional locations

A. Notwithstanding any other provision of law to the contrary, the secretary of state may develop and implement a program for the conduct of early voting at additional locations within any parish of the state.

B. The secretary of state shall select additional locations for the program based on feasibility, accessibility, and the number of registered voters.

C. In developing the program, the secretary of state shall specifically solicit the input, recommendations, and advice of the registrars of voters and clerks of court on issues such as: the procedures for the conduct of early voting; the tabulation of votes cast at the program locations; the selection of the additional locations and the requirements for such locations; ensuring the integrity and security of the early voting process; and how to ensure that a voter does not vote during early voting in an office of the registrar and at one of the program locations. The registrars of voters and clerks of court in each parish in which an additional location is selected for the program shall assist the secretary of state, as necessary, to implement the program in those parishes.

D.(1) After the development of the program and after any change to the program, the secretary of state shall submit the details of the program and any change to the program, including the locations selected for the program, to the House Committee on House and Governmental Affairs and the Senate Committee on Senate and Governmental Affairs for review and approval at a joint meeting called for such purpose. No action shall be taken by the joint committee except by the favorable vote of a majority of the members thereof from each house present and voting, each house voting separately.

(2) If approved by the House Committee on House and Governmental Affairs and the Senate Committee on Senate and Governmental Affairs, the program and any change to the program shall be implemented.

E. Not later than March first of each year, the secretary of state shall provide a written report to the House Committee on House and Governmental Affairs and the Senate Committee on Senate and Governmental Affairs. Such report shall provide a review of the program and shall include a description of the types of technology utilized, the costs involved, whether any problems arose, an examination of voter turnout during the program, and any recommendations for legislation.

Acts 2006, No. 349, §1, eff. June 13, 2006; Acts 2008, No. 135, §1, eff. June 6, 2008.



RS 18:1309.3 - Assistance in voting during early voting

§1309.3. Assistance in voting during early voting

A. Voters entitled to assistance during early voting. A voter shall not receive assistance in voting unless he is unable to read or is unable to vote without assistance because of a physical disability, including visual impairment. If a voter who is entitled to receive assistance in voting chooses to vote using the audio ballot instead of receiving assistance and the audio ballot equipment fails, the voter shall be entitled to assistance in voting as provided in this Section.

B. Persons prohibited from assisting voters during early voting. (1) No candidate in any election may assist any voter in casting his ballot in that election.

(2) No employer or employer's agent may assist an employee in voting.

(3) No union agent may assist a union member in voting.

(4)(a) Except as provided in Paragraphs (1) through (3) of this Subsection, a voter entitled to assistance in voting may receive the assistance of any person of his choice, including a registrar or deputy registrar.

(b) The registrar or deputy registrar shall write the voter's name in the precinct register or early voting list kept by the registrar and the name of the person assisting the voter behind the tab for Assistance to Voters. The person assisting the voter, including a registrar or deputy registrar, shall sign his name behind the tab for Assistance to Voters.

C. Procedure when voter receives assistance during early voting. The person assisting the voter shall enter the voting machine with the voter and assist him in voting. No other person shall enter the voting machine or assist the voter in voting. No person assisting the voter shall reveal the name of any person for whom the voter has voted, how he voted on any proposition upon which he voted, or anything that took place while the voter was being assisted. When an early voting location is equipped with a voting machine which provides an audio ballot, the registrar or deputy registrar shall offer the option of voting using the audio ballot to a visually impaired voter or a voter who is unable to read. If the voter elects to vote using the audio ballot, the registrar or deputy registrar shall assist the voter with the headset and instruct the voter or the person selected to assist the voter concerning the use of the audio ballot.

D.(1)(a) Prior to receiving assistance under this Section because of a disability, including visual impairment, the voter shall file with the registrar in person or by mail a statement setting forth the necessity and reasons for this assistance and shall furnish the registrar one of the following:

(i) A certificate of a medical doctor or optometrist certifying to the irremediable nature of the physical disability as proof of disability.

(ii) A copy of a current mobility impairment identification card bearing a photograph of the voter and the international symbol of accessibility issued by the secretary of the Department of Public Safety and Corrections as authorized by the provisions of R.S. 47:463.4.

(iii) A copy of current documentation showing eligibility for social security disability benefits, veteran's disability benefits, paratransit services, benefits from the office for citizens with developmental disabilities, or benefits from Louisiana Rehabilitation Services.

(b) If the voter is submitting the information required by this Paragraph by mail, the voter shall include a copy of his Louisiana driver's license, his Louisiana special identification card issued pursuant to R.S. 40:1321, or other generally recognized picture identification card that contains the name and signature of the voter.

(2) If such statement with such documentation, if applicable, is filed with the registrar as provided in this Subsection or presented to the registrar or deputy registrar during early voting, the registrar shall document those facts in the voter's information on the statewide voter registration system and, as appropriate, on the voter's original application for registration and on any other official registration records. The registrar shall retain the statement and documentation, if applicable. Thereafter, the voter shall not be required to present evidence of any kind during early voting or at the polls.

E. A voter who has a visible physical disability or who presents a current mobility impairment identification card bearing a photograph of the voter and the international symbol of accessibility issued by the secretary of the Department of Public Safety and Corrections as authorized by the provisions of R.S. 47:463.4, and the person who will be assisting him in voting, shall be allowed to go to the front of the line to cast a ballot when early voting.

Acts 2009, No. 436, §1, eff. Jan. 1, 2010; Acts 2010, No. 590, §1, eff. June 25, 2010; Acts 2013, No. 383, §1, eff. June 18, 2013; Acts 2013, No. 395, §1, eff. June 18, 2013; Acts 2014, No. 811, §9, eff. June 23, 2014.



RS 18:1310 - Execution of certificate; marking of ballot; casting vote; assistance

§1310. Execution of certificate; marking of ballot; casting vote; assistance

A.(1) When a voter receives the absentee voting materials by mail, he first shall fill in all blanks on the certificate on the ballot envelope flap. The voter then shall mark the ballot according to the printed instructions on its face. Then the voter shall place the voted ballot in the envelope, seal the envelope, and sign the certificate on the ballot envelope flap.

(2) When absentee by mail voting materials are electronically transmitted to a voter pursuant to the provisions of this Chapter, the voter first shall mark each ballot according to the instructions on the ballot, either by marking the ballot electronically and then printing it, or by printing the ballot first and then marking it by hand. The voter shall then print all remaining documents and fill in all blanks on the certificate and the waiver of the right to a secret ballot for each ballot mailing. The voter shall then place the voted ballot or ballots, completed certificate, and waiver of the right to a secret ballot for each ballot mailing in a separate envelope, seal the envelope, mark "Absentee Ballot Enclosed" on the envelope, and mail the envelope and its contents to the registrar of voters.

B.(1) No candidate in any election shall assist any voter in casting his ballot in that election.

(2) Except as otherwise provided in Paragraph (1) of this Subsection, a person otherwise qualified to vote by absentee by mail who is visually impaired or physically disabled or who is unable to read or write may receive assistance in voting absentee by mail from any person selected by him. The failure of a voter to furnish notice and proof during the time that the registration records are closed shall not deprive the voter of his right to receive assistance in voting if he complies with the requirements of the laws governing the conduct of elections with respect to assistance to voters in casting their votes as required by R.S. 18:564 or 1309.3.

(3) A person who is eligible for assistance in voting absentee by mail or early voting may, in the same manner, seek assistance in the signing of his name or making of his mark. Any person who assists a voter in signing his name or making his mark shall explain to the voter that a signature or mark so made certifies that all statements in the certificate, if applicable, are true and correct and that any person who knowingly provides false or incorrect statements is subject to a fine or imprisonment, or both.

C.(1) Any person who assists a voter in voting absentee by mail shall execute the acknowledgment on the ballot envelope flap prepared by the secretary of state, verifying that the person providing the assistance has marked the ballot in the manner dictated by the voter.

(2) The registrar or deputy registrar shall follow the procedures contained in R.S. 18:1309.3 when paper ballots are used for early voting.

D.(1) If a voter determines that his ballot is spoiled because he wants to change or correct his vote on the ballot before it is cast and counted but is unable to do so, he may obtain a replacement ballot from the registrar of voters in his parish.

(2) Upon receiving the replacement ballot, the voter shall mark the ballot and return it to the registrar as provided in this Section. The voter shall not return the spoiled ballot to the registrar, but shall destroy it. If the voter sends both the spoiled ballot and the replacement ballot to the registrar, each of such ballots shall be void.

Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2007, No. 240, §§1, 2; Acts 2009, No. 436, §1, eff. Jan. 1, 2010; Acts 2010, No. 624, §1, eff. June 25, 2010; Acts 2011, No. 195, §1, eff. June 24, 2011; Acts 2013, No. 395, §1, eff. June 18, 2013; Acts 2016, No. 281, §2, eff. Jan. 1, 2017; Acts 2016, No. 508, §1, eff. Jan. 1, 2017.



RS 18:1311 - List of absentee by mail and early voters; posting; delivery of alphabetized list to precincts; supplements; absentee by mail voter report

§1311. List of absentee by mail and early voters; posting; delivery of alphabetized list to precincts; supplements; absentee by mail voter report

A. Repealed by Acts 2012, No. 213, §1, eff. May 22, 2012.

B. The registrar shall keep a list containing the names of all persons who vote by early voting ballot during early voting and of those whose absentee ballots by mail he has received. He shall post this list in a conspicuous place accessible to the public at the entrance to his office. After the last day for early voting, the registrar shall prepare a list, arranged alphabetically by precinct, of the names of all persons who have voted during early voting or from whom absentee ballots by mail were received on or before the last day for early voting. The registrar shall retain a copy of the list for use by the parish board of election supervisors on election night and shall post a copy of the list in a conspicuous place accessible to the public at the entrance to his office.

C.(1) The registrar shall prepare a supplemental list, arranged alphabetically by precinct, of the names of all persons from whom absentee ballots by mail have been received after the last day for early voting and before election day. The registrar shall deliver the supplemental list for each precinct to the parish custodian. The parish custodian shall then deliver the supplemental list for each precinct to the deputy parish custodian appointed for that precinct when the key envelopes are delivered as provided in R.S. 18:553(A). The registrar shall retain a copy of the supplemental list for use by the parish board of election supervisors on election night and shall post a copy of the supplemental list in a conspicuous place accessible to the public at the entrance to his office.

(2) The registrar shall include the first absentee ballot received from a person voting by mail, if timely received, with those to be counted by the board. Any second or subsequent ballot received from such person shall be considered not timely received.

(3) The registrar shall print an absentee by mail voter report from the state voter registration computer system listing all voters from whom he has received absentee by mail ballots before election day; he shall certify to the correctness of the report and deliver the report to the parish board of election supervisors on election day for use in the tabulation and counting of absentee by mail ballots.

D.(1)(a) Any absentee ballot submitted by a member of the United States Service or person who resides outside of the United States who has made application to vote absentee by mail timely and which ballot is received by the registrar on election day shall be endorsed with the day and hour of receipt and shall be segregated from and kept separately from any other absentee by mail ballot received on or after election day.

(b) For any voter hospitalized who has made timely application to vote absentee in accordance with R.S. 18:1303(D)(1) and whose absentee ballot is received by the registrar on election day, either by hand delivery or facsimile transmission, such absentee ballot shall be endorsed with the day and hour of receipt and shall be segregated from and kept separately from any other absentee by mail ballot received on or after election day.

(2) Upon receipt of any such absentee by mail ballot, the registrar shall include, on a separate list prepared for this purpose, in alphabetical order and by precinct, the name of any such voter in each precinct.

(3) The registrar shall immediately notify the commissioner-in-charge at each precinct for which a name appears on the list.

(4)(a) If the voter has not voted in person at the precinct, the registrar shall instruct the commissioner-in-charge to mark "voted by mail" in the place where the voter would ordinarily sign the precinct register and to initial the precinct register opposite the words "voted by mail". The registrar shall then include the first absentee by mail ballot received, if received timely, with those to be counted by the board, or, if the counting and tabulation of absentee by mail and early voting ballots has commenced, shall transmit such ballot to the board to be counted. Any second or subsequent ballot received from such person shall be considered as not timely received. Accompanying any such absentee by mail ballot shall be a statement certified by the registrar that he has verified that such voter has not voted in person at the precinct where he is registered to vote.

(b) If the voter has voted in person at the precinct, the registrar shall write across the ballot the words "rejected, voted at precinct" and shall include such ballot with all other mail ballots received on or after election day, to be kept unopened for six months, and destroyed.

(5)(a) Upon receipt of the special ballot for members of the United States Service and persons residing outside of the United States, the registrar shall endorse the day and hour of receipt on said ballots and place those received on the day of the election for which the ballot is cast, in an envelope separate from any other mail ballot. The registrar shall include, on a separate list for this purpose, in alphabetical order and by precinct, the name of each voter submitting such special absentee by mail ballot.

(b) Each envelope containing such ballot shall remain sealed until the registrar, after the close of polls on election day, has verified with the commissioner-in-charge at each precinct for which a name appears on the list whether or not such voter has voted in person at that precinct.

(c) If the voter has not voted in person at the precinct, the first special ballot received from the voter by the registrar, if timely received, shall be counted and tabulated in accordance with the provisions of this Chapter relative to absentee mail ballots.

E. The commissioners at the polling place shall use the supplemental list provided for in Subsection C of this Section to insure that persons who have voted absentee by mail do not vote in person at the polls on election day.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978, Amended by Acts 1977, No. 513, §1, eff. Jan. 1, 1978; Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1981, No. 76, §1, eff. June 26, 1981; Acts 1985, No. 754, §1; Acts 1985, No. 755, §1; Acts 1986, No. 425, §1; Acts 1986, No. 669, §1; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1992, No. 438, §1, eff. June 20, 1992; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2005, No. 220, §§1, 4, eff. Jan. 1, 2006; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2012, No. 213, §1, eff. May 22, 2012; Acts 2013, No. 395, §1, eff. June 18, 2013.



RS 18:1312 - Retention of ballots at registrar's office

§1312. Retention of ballots at registrar's office

A. All absentee by mail ballots, early voting machine results reports, early voting verification forms, early voting machine public counter logs, and early voting confirmation sheets, shall be retained in the office of the registrar of voters except as otherwise provided in this Chapter.

B. All absentee by mail ballots which are received timely shall be removed from the mail return envelope, if applicable, shall be arranged by ward and precinct and placed and retained in a special absentee by mail and early voting ballot envelope or container designated and used only for that purpose, and shall be delivered to the parish board of election supervisors to be counted and tabulated as provided in R.S. 18:1313.

C. After the tabulation of the absentee by mail and early voting ballots on election night, the board shall replace the absentee by mail ballots, early voting machine results reports, early voting verification forms, early voting machine public counter logs, absentee by mail and early voter reports, and early voting confirmation sheets in the special absentee by mail and early voting ballot envelope or container and return the envelope or container to the registrar of voters. The registrar shall retain the special absentee by mail and early voting ballot envelope or container inviolate until the delay for filing an election contest has lapsed, or, if an action contesting the election has been filed, until the judgment in the action becomes definitive.

D. Except as otherwise provided in R.S. 18:1308.1(C) and 1311(D)(1) and (5), all mail ballots received on or after election day shall not be counted, but shall be endorsed with the day and hour of receipt, shall be kept unopened for six months, and then shall be destroyed. Any absentee ballot received by mail or facsimile not the first received from the voter shall be treated as provided in this Subsection.

E. Absentee by mail ballots, early voting machine results reports, early voting verification forms, early voting machine public counter logs, early voting confirmation sheets, absentee by mail and early voter reports, applications for absentee by mail ballots, certificates, and other absentee by mail and early voting ballot paraphernalia associated with an election shall be retained as provided in R.S. 18:403, unless litigation is pending relative to such election. If litigation is pending relative to such election, such paraphernalia shall be retained in accordance with any applicable court order and until the litigation is concluded.

Acts 1976, No. 697, §, eff. Jan. 1, 1978. Amended by Acts 1977, No. 513, §1, eff. Jan. 1, 1978; Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1981, No. 475, §1; Acts 1985, No. 754, §1; Acts 1985, No. 755, §1; Acts 1986, No. 669, §1; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1992, No. 438, §1, eff. June 20, 1992; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2005, No. 220, §1, 4, eff. Jan. 1, 2006; Acts 2013, No. 395, §1, eff. June 18, 2013.



RS 18:1313 - Tabulation and counting of absentee by mail and early voting ballots

§1313. Tabulation and counting of absentee by mail and early voting ballots

A. The parish board of election supervisors shall be responsible for the counting and tabulation of all absentee by mail and early voting ballots in the parish. The board may utilize parish board commissioners to count the absentee by mail and early voting ballots in the parish. If the board determines that parish board commissioners are necessary to count and tabulate the absentee by mail and early voting ballots, it shall select parish board commissioners in accordance with the provisions of R.S. 18:1314. If a majority of the members of the board are not present to count the absentee by mail and early voting ballots and no parish board commissioners were previously selected, the members present may select a sufficient number of parish board commissioners on election day to assist in the counting of absentee by mail and early voting ballots.

B.(1) Absentee by mail and early voting ballots shall be counted at a public facility within the parish designated by the registrar of voters at a time fixed by the parish board of election supervisors, which time shall be on election day no later than 8:00 p.m.

(2) Prior to the counting of absentee by mail and early voting ballots on election day, any person authorized by the secretary of state may assist the registrar of voters in the challenge removal process on the early voting machines, in the reading of the early voting machine results cartridges on the secretary of state's equipment, and in producing the early voting machine results report. All early voting machine results reports shall be placed in the special absentee by mail and early voting envelope or container.

C.(1) If the counting and tabulation of absentee by mail and early voting ballots begins prior to the closing of the polls, such counting and tabulation shall be conducted in a location and manner to prevent disclosure of the results prior to the closing of the polls. Each person except a person providing security to the parish board of election supervisors or a person providing technical assistance pursuant to Paragraph (2) of this Subsection who enters the location in which the absentee by mail and early voting ballots are being counted and tabulated shall remain in that location and shall not be allowed to leave except temporarily, and then only when accompanied by a law enforcement officer, and shall not communicate with any person outside until the polls are closed. The parish board of election supervisors may take any action necessary to ensure that no information with respect to the counting and tabulation of absentee by mail and early voting ballots is transmitted from the location where the absentee by mail and early voting ballots are being counted and tabulated prior to the close of the polls on election day.

(2) Any person authorized by the secretary of state may provide security or technical assistance including advice, analysis, diagnosis, or repair for voting machines at the location where absentee by mail and early voting votes are being counted and tabulated. Such security or technical assistance shall be provided only upon the request of the parish board of election supervisors or a team of parish board commissioners, and may be made in person at the location where absentee by mail and early voting votes are being counted and tabulated, or by telephone, or both. Any authorized person providing such security or technical assistance may enter and leave the location where absentee by mail and early voting votes are being counted and tabulated before the closing of the polls and during the process of counting and tabulation. No such person shall disclose any information with respect to the counting and tabulation of absentee by mail and early voting ballots prior to the close of the polls on election day.

D. Candidates, their representatives, and qualified electors may be present during the counting and tabulation of absentee by mail and early voting ballots. If the counting and tabulation of absentee by mail and early voting ballots begin prior to the closing of the polls, the board shall give notice reasonably calculated to inform any person who wants to be present during the counting and tabulation that no person will be allowed to leave or to communicate with any other person outside, until such time as the polls are closed, nor shall any person who is present during the counting and tabulation of absentee by mail and early voting ballots possess a cellular telephone or electronic communication device.

E. The board shall count the absentee by mail and early voting ballots and announce the results after the closing of the polls as the total number of absentee by mail and early voting votes cast in the election for each candidate and the total number cast for and against each proposition.

F. The procedure for counting absentee by mail ballots shall be as follows:

(1) A member of the board shall remove the certificates and special absentee by mail ballots and envelopes containing the absentee by mail ballots from the special absentee by mail and early voting ballot envelope or container.

(2) The board shall announce the name of each absentee by mail voter and the ward and precinct where he is registered to vote, and shall compare the name on the certificate or on the flap of the envelope containing the absentee by mail ballot with the names on the absentee by mail voter report.

(3) The board shall determine the validity of challenges filed in accordance with R.S. 18:1315.

(4) If the board determines that an absentee by mail ballot is valid, a member of the board shall write the words "voted by mail" and his initials on the absentee by mail voter report beside the name of the voter as it appears on the report. If applicable, a member of the board shall tear the flap from the envelope containing the absentee by mail ballot and leave the envelope sealed.

(5) If a majority of the members of the board determine that an absentee by mail ballot is invalid, the members shall leave the flap on the envelope containing the absentee by mail ballot, leave the envelope sealed, and a member of the board shall write the word "rejected", together with the reasons for rejecting the ballot, across the envelope containing the ballot or across the certificate attached to the special absentee by mail ballot. He shall also write the word "rejected" and his initials on the absentee by mail voter report beside the name of the voter as it appears in the report. The rejected absentee by mail ballots and certificates shall be replaced in the special absentee by mail and early voting ballot envelope or container. No rejected absentee by mail ballot shall be counted.

(6) After the validity of all absentee by mail ballots has been determined, the members of the board shall place the valid certificates and the flaps removed from the valid absentee by mail ballots in the envelope or container provided for that purpose and seal the envelope or container. Two of the members shall execute the certificate on the envelope.

(7) The members shall open the envelopes containing the valid absentee by mail ballots and remove the ballots.

(8) The board shall, in accordance with the requirements of R.S. 18:1316, reject any ballot which contains a distinguishing mark or feature making the ballot susceptible of identification. However, a ballot shall not be rejected as containing a distinguishing mark if the ballot was transmitted electronically to a member of the United States Service, as defined in R.S. 18:1302, or a person residing outside the United States.

(9) If a ballot is physically damaged or cannot properly be counted by the counting equipment and the vote cast by the voter is clearly discernible from a physical inspection of the defective ballot, a true duplicate may be made of the defective ballot in the presence of witnesses and substituted for the ballot. The duplicate ballot shall be clearly labeled "duplicate", bear a ballot number which shall be recorded on the defective ballot, and be counted in lieu of the defective ballot. After a ballot has been duplicated, the defective ballot shall be placed in the special absentee by mail and early voting ballot envelope or container, and the duplicate ballot shall be counted with the other valid ballots.

(10) The special absentee ballots cast by members of the United States Service or persons who reside outside of the United States shall be counted by hand.

(11) If two or more ballots for the same election have been included in the same envelope, the board shall reject all such ballots.

G. The procedure for counting early voting machine ballots and paper ballots voted during early voting shall be as follows:

(1) A member of the board shall remove the early voting verification forms, early voting machine public counter logs, early voting confirmation sheets, paper ballots voted during early voting, early voter report, and all early voting machine results reports from the special absentee by mail and early voting ballot envelope or container.

(2) The board shall review the early voting verification forms and early voting machine public counter logs and, if found to be acceptable to the board, sign each early voting verification form. If the board does not find an early voting verification form to be acceptable, it may review any early voting confirmation sheet and shall document its correction to the early voting verification form and then sign it.

(3) The board shall announce the results from each early voting machine results report for the early voting ballots.

(4) For each paper ballot voted during early voting, the board shall announce the name of the person who voted by paper ballot during early voting and the ward and precinct where he is registered to vote and shall compare the name on the flap of the envelope containing the early voting ballot with the names on the early voter report.

(5) The board shall determine the validity of challenges made in accordance with R.S. 18:1315.

(6) If the board determines that a paper ballot voted during early voting is valid, a member of the board shall write the words "voted early" and his initials on the early voter report beside the name of the voter as it appears on the report. A member of the board shall tear the flap from the envelope containing the paper ballot voted during early voting and leave the envelope sealed.

(7) If a majority of the members of the board determine that a paper ballot voted during early voting is invalid, the members shall leave the flap on the envelope containing the ballot, leave the envelope sealed, and a member of the board shall write the word "rejected" together with the reasons for rejecting the ballot across the envelope containing the ballot. He shall also write the word "rejected" and his initials on the early voter report beside the name of the voter as it appears on the report. The rejected ballot shall be placed in the special absentee by mail and early voting ballot envelope or container. No rejected paper ballot voted during early voting shall be counted.

(8) After the validity of all paper ballots voted during early voting has been determined, the members of the board shall place the valid early voting confirmation sheets and flaps removed from the valid paper ballots voted during early voting in the envelope or container provided for that purpose and seal the envelope or container. Two of the members shall execute the certificate on the envelope or container.

(9) The members shall open the envelopes containing the valid paper ballots voted during early voting and remove the ballots.

(10) The board shall, in accordance with the requirements of R.S. 18:1316, reject any ballot which contains a distinguishing mark or feature making the ballot susceptible of identification.

(11) If a ballot is physically damaged or cannot properly be counted by the counting equipment and the vote cast by the voter is clearly discernible from a physical inspection of the defective ballot, a true duplicate may be made of the defective ballot in the presence of witnesses and substituted for the ballot. The duplicate ballot shall be clearly labeled "duplicate", bear a ballot number which shall be recorded on the defective ballot, and be counted in lieu of the defective ballot. After a ballot has been duplicated, the defective ballot shall be placed in the special absentee by mail and early voting ballot envelope or container, and the duplicate ballot shall be counted with the other valid ballots.

(12)(a) Prior to utilizing any absentee by mail and early voting counting equipment, the parish board of election supervisors shall generate a zero tally to ensure that the equipment's candidate and question counters are set at zero and that no votes have been cast for any candidate or for or against any proposition.

(b) The board shall sign and certify to the correctness of each zero proof sheet and place all zero proof sheets in the special absentee by mail and early voting envelope or container.

(13) The absentee by mail and early voting votes cast for a candidate and those cast for and against a proposition shall be counted and the total number of absentee by mail and early voting votes cast for a candidate and those cast for and against a proposition shall be announced in the order the offices and candidates and propositions are listed on the ballot. The members of the board shall enter the total number of votes on the final absentee by mail and early voting vote report and shall certify the results.

H. The final absentee by mail and early voting vote report prepared by the parish board of election supervisors shall be transmitted to the clerk of court immediately upon completion of the tabulation of the absentee by mail and early voting ballots on election night. A copy of the record shall be transmitted immediately to the secretary of state, and a copy of the record shall be placed in the special absentee by mail and early voting envelope or container.

I. When the absentee by mail and early voter reports have been returned to the registrar of voters, the registrar, based on the information contained in the reports, shall confirm that the words "voted by mail" or "voted early" are written in the proper space on the precinct register for each voter who voted early or absentee by mail.

J.(1) Upon completion of the tabulation and counting of the absentee by mail and early voting ballots, the parish board of election supervisors shall return the absentee by mail and early voting ballots and electronic results report to the special absentee by mail and early voting ballot envelope or container, shall seal the envelope or container, and shall deliver the envelope or container to the registrar of voters. The registrar shall preserve the envelope or container and its contents inviolate and, except upon order of a court of competent jurisdiction, shall not allow the absentee by mail and early voting documents to be inspected by anyone until the delay for filing an action contesting the election has lapsed. If an action contesting the election is commenced timely, the registrar shall continue to preserve the envelope or container and its contents inviolate, subject to the orders of the court, until the final judgment in the action has become definitive.

(2)(a)(i) Notwithstanding the provisions of Paragraph (1) of this Subsection, if the number of absentee by mail and early voting ballots cast for all candidates for an office could make a difference in the outcome of the election for such office, upon the written request of a candidate for such office, the board shall recount the absentee by mail ballots by hand or scanning equipment and early voting ballots electronically, unless paper ballots were used for early voting and in such case, the ballots shall be recounted by hand for such office.

(ii) Notwithstanding the provisions of Paragraph (1) of this Subsection, if the number of absentee by mail and early voting ballots cast for and against a proposition could make a difference in the outcome of the election, upon the written request of a person who voted in the proposition election, the board shall recount the absentee by mail ballots by hand or scanning equipment and early voting ballots electronically, unless paper ballots were used for early voting and in such case, the ballots shall be recounted by hand for such election.

(b) All recounts of absentee by mail and early voting ballots shall be held at 10:00 a.m. or following the reinspection of voting machines on the fifth day after the election and at any time ordered by a court of competent jurisdiction. If the fifth day after the election falls on a holiday or weekend, such recount shall be held on the next working day at 10:00 a.m. or following the reinspection of voting machines. Any written request for recount of absentee by mail and early voting ballots shall be filed with the clerk of court. The deadline for filing a request for recount of absentee by mail and early voting ballots shall be 4:30 p.m. on the last working day prior to the date of the recount. Immediately upon receiving any request, the clerk of court shall prominently post in his office a notice of the time and place where the absentee by mail and early voting ballots will be recounted and the name of the candidate or the voter in the proposition election requesting the recount.

(c) Upon completion of the recount of the absentee by mail and early voting ballots, the board shall return the absentee by mail and early voting documents to the special absentee by mail and early voting ballot envelope or container, shall reseal the envelope or container, and shall deliver the envelope or container and its contents to the registrar of voters who shall preserve the envelope or container and its contents in the manner provided for in Paragraph (1) of this Subsection.

(d)(i) The candidate or the voter in the proposition election requesting the recount shall be responsible for all reasonable costs associated with such recount which shall be payable to the clerk of court. The costs shall be paid at the time the written request for the recount is filed with the clerk of court and shall be paid in cash or by certified or cashier's check on a state or national bank or credit union, United States postal money order, or money order issued by a state or national bank or credit union.

(ii) If the recount changes the outcome of the election, the costs paid by the candidate or voter in the proposition election shall be refunded by the clerk of court, and the costs of the recount shall be a reimbursable election expense as provided in Chapter 8-A of this Title.

(3) A candidate or his representative, in the presence of a majority of the parish board of election supervisors, shall be allowed to inspect the flaps removed from the valid absentee by mail ballots and the flaps removed from the valid early voting ballots when paper ballots are used for early voting. All such inspections shall be held at 10:00 a.m. or following the recount of absentee by mail and early voting ballots on the fifth day after the election and at any time ordered by a court of competent jurisdiction. If the fifth day after the election falls on a holiday or weekend, such inspection shall be held on the next working day at 10:00 a.m. or following the recount of absentee by mail and early voting ballots. Any written request for inspection shall be filed with the clerk of court. The deadline for filing a request for inspection shall be the last working day prior to the date of the inspection. Immediately upon receiving any request, the clerk of court shall prominently post in his office a notice of the time and place where the inspection will occur and the name of the candidate requesting the inspection. The candidate requesting the inspection shall be responsible for all reasonable costs associated with such inspection which shall be payable to the clerk of court. The costs shall be paid at the time the written request for the inspection is filed with the clerk of court and shall be paid in cash or by certified or cashier's check on a state or national bank or credit union, United States postal money order, or money order issued by a state or national bank or credit union.

(4) The parish board of election supervisors shall be entitled to reimbursement at the rate established in R.S. 18:423(E) for attending the recount of absentee by mail and early voting ballots and inspection, but not both if they are conducted on the same day. However, such reimbursement shall not be counted toward the six-day limitation provided in R.S. 18:423(E). No member of the parish board of election supervisors shall be reimbursed for attending a recount of absentee by mail and early voting ballots or inspection if such member received reimbursement for attending the reinspection of voting machines which was conducted on the same day as the recount of the absentee by mail and early voting ballots or inspection.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1982, No. 166, §1, eff. July 14, 1982; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1984, No. 672, §1; Acts 1985, No. 755, §1; Acts 1986, No. 669, §1; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2004, No. 526, §2, eff. June 25, 2004; Acts 2005, No. 220, §§1, 4, eff. Jan. 1, 2006; Acts 2006, No. 403, §1, eff. June 15, 2006; Acts 2007, No. 240, §1; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2010, No. 624, §1, eff. June 25, 2010; Acts 2012, No. 138, §1, eff. May 14, 2012; Acts 2013, No. 383, §1, eff. June 18, 2013; Acts 2013, No. 395, §§1, 2, eff. June 18, 2013; Acts 2014, No. 615, §1; Acts 2016, No. 281, §1, eff. May 31, 2016, §2, eff. Jan. 1, 2017.



RS 18:1314 - Parish board commissioners

§1314. Parish board commissioners

A. Qualifications. A parish board commissioner shall be a registered voter of the parish in which he is selected to serve and shall have the other qualifications of a commissioner as otherwise provided by law.

B. Selection for primary election. (1) The parish board of election supervisors shall determine the number of parish board commissioners necessary to count the absentee by mail and early voting ballots in the parish. The parish board of election supervisors shall select a maximum of six such commissioners. If the parish board of election supervisors determines that the number of parish board commissioners should be increased to more than six, the parish board shall make a request to the secretary of state for the additional parish board commissioners. If the secretary of state or his designee determines that there is a need for the additional parish board commissioners, the parish board shall select the parish board commissioners.

(2) The parish board of election supervisors shall meet at 10:00 a.m. on the fifth day before a primary election and shall select the parish board commissioners and alternate parish board commissioners for the parish in the manner provided by law for the selection of commissioners and alternate commissioners. If there are not enough certified commissioners to select the appropriate number of parish board commissioners and alternate parish board commissioners, the board of election supervisors may select a qualified elector of the parish to serve; however, no such elector shall serve as a parish board commissioner if a certified commissioner has been selected as an alternate parish board commissioner.

(3) Parish board commissioners and alternate parish board commissioners shall be issued commissions, take the oath of office, be replaced, and be disqualified, all in the manner provided by law for commissioners and alternate commissioners.

C. Selection for general election. (1)(a) The parish board of election supervisors shall determine if the number of parish board commissioners necessary to count the absentee by mail and early voting ballots in the general election can be reduced or should be increased from the number which counted absentee by mail and early voting ballots in the primary election.

(b) If it determines that the number cannot be reduced or should be increased, those persons who served as parish board commissioners and alternate parish board commissioners for the parish in the primary election shall serve in the general election, unless replaced or disqualified in the manner provided by law for commissioners and alternate commissioners. If the parish board of election supervisors determines that the number of parish board commissioners should be increased to more than the number of such commissioners who served in the primary election, the parish board shall make a request to the secretary of state for the parish board commissioners. If the secretary of state or his designee determines that there is a need for the additional parish board commissioners, the parish board shall select the additional parish board commissioners.

(2)(a) If the parish board determines that the number of parish board commissioners can be reduced, it shall notify each person who served as a parish board commissioner or alternate parish board commissioner in the primary election of its decision to reduce the number of parish board commissioners and of the date and time of the meeting to select the parish board commissioners for the general election. The parish board shall meet at 10:00 a.m. on the fifth day before a general election and shall select the parish board commissioners and alternate parish board commissioners to serve in the general election for the parish.

(b)(i) The parish board shall prepare a list containing the names of all persons who served as parish board commissioners in the primary election. The parish board commissioners and alternate parish board commissioners for the general election shall be selected from that list in the manner provided by law for the selection of commissioners and alternate commissioners. The parish board commissioners so chosen shall then serve as needed for the general election.

(ii) If the list does not contain sufficient names to select the number of parish board commissioners and alternate parish board commissioners determined by the board to be needed for the general election, the board shall fill any remaining alternate commissioner positions from a list of those persons who were selected as alternate parish board commissioners for the primary election, such list to be prepared and the selection made in the same manner provided in this Section for selection of parish board commissioners for the general election.

(3) If the parish board and the secretary of state or his designee determine that the number of parish board commissioners should be increased, the parish board shall meet at 10:00 a.m. on the fifth day before a general election and shall select the additional parish board commissioners and alternate parish board commissioners to serve in the general election for that parish from the list of certified commissioners who have not been chosen to serve in the general election as a commissioner-in-charge, commissioner, or, if applicable, parish board commissioner in the manner provided by law for the selection of commissioners and alternate commissioners. If there are not enough certified commissioners to select the appropriate number of parish board commissioners and alternate parish board commissioners, the board of election supervisors may select a qualified elector of the parish to serve; however, no such elector shall serve as a parish board commissioner if a certified commissioner has been selected as an alternate parish board commissioner.

D. Selection for provisional ballot counting for a primary or general election. (1) The parish board of election supervisors shall determine if parish board commissioners are necessary to assist the board in counting and tabulating provisional ballots in the parish. If necessary, the parish board of election supervisors shall select the number of parish board commissioners and present the number of parish board commissioners to the secretary of state for approval, either in writing or by telephone.

(2) Upon approval by the secretary of state or his designee, the parish board of election supervisors shall appoint the approved number of parish board commissioners for assistance to the board in counting and tabulating the provisional ballots.

(3) Parish board commissioners for provisional ballot counting shall meet the qualifications set forth in Subsection A of this Section and shall be issued commissions, take the oath of office, be replaced, and be disqualified, all in the same manner as provided for by law for commissioners and alternate commissioners.

E. Compensation. A parish board commissioner who serves on election day or during the counting and tabulating of provisional ballots shall receive fifty dollars or one hundred dollars for each day he serves as provided below:

(1) He shall receive one hundred dollars for elections for which the secretary of state has approved such compensation. The secretary of state may provide such approval upon application by the parish board of election supervisors when it is reasonably expected that a large number of persons will vote prior to election day.

(2) He shall receive fifty dollars for elections other than those provided for in Paragraph (1) of this Subsection.

F. For an election held within one year following the date of the issuance of any gubernatorial proclamation declaring a state of emergency, if a parish board of election supervisors determines that there is a parishwide shortage of parish board commissioners because a significant number of parish board commissioners have been temporarily displaced due to such emergency, the board may submit a written request to the secretary of state for additional parish board commissioners from other parishes in the same manner as provided in R.S. 18:425(A)(4). Approval, selection, training, and reimbursement of expenses of such parish board commissioners shall be in the same manner as provided in R.S. 18:425(A)(4). Nothing in Subsection A of this Section shall prohibit a parish board commissioner from serving in another parish pursuant to this Subsection.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1984, No. 672, §1; Acts 1985, No. 755, §1; Acts 1988, No. 907, §2, eff. Jan. 1, 1989; Acts 1988, No. 909, §2, eff. Jan. 1, 1989; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2006, No. 403, §1, eff. June 15, 2006; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2007, No. 240, §1; Acts 2010, No. 570, §1, eff. Jan. 1, 2011; Acts 2012, No. 138, §1, eff. May 14, 2012; Acts 2012, No. 816, §1, eff. June 13, 2012; Acts 2013, No. 383, §1, eff. June 18, 2013.



RS 18:1315 - Challenge of absentee by mail or early voting ballot

§1315. Challenge of absentee by mail or early voting ballot

A.(1) A candidate or his representative, a member of the board, or a qualified elector may challenge an absentee by mail or early voting ballot for the grounds specified in R.S. 18:565(A), by personally filing his written challenge with the registrar no later than the fourth day before the election for which the ballot is challenged. Such challenge shall be on a form provided by the secretary of state.

(2) The form shall include:

(a) The ground, specified in R.S. 18:565(A), on which the challenge is made.

(b) The election involved.

(c) The specific reason for which the challenge is made.

(d) The name, address, and telephone number, if any, of the person challenging the ballot, all of which shall be written by the person challenging the vote.

(3) The form shall also include information about the date and place where the board will determine the validity of the challenge, which information shall be included by the registrar. Within twenty-four hours after the challenge has been filed, the registrar shall mail a copy of the challenge to the voter whose absentee by mail or early voting ballot is being challenged at the address shown on the registrar's roll of electors. The registrar shall retain the original challenge form and shall transmit it to the place where the absentee by mail or early voting ballot will be counted and tabulated for the use of the board on election day.

B. During the counting of absentee by mail and early voting ballots, any candidate or his representative, member of the board, or qualified elector may challenge an absentee by mail or early voting ballot for cause, other than those grounds specified in R.S. 18:565(A).

C.(1) During the counting of absentee by mail and early voting ballots, at least a majority of the members of the board shall hear and determine the validity of any ballot challenged in accordance with the provisions of Subsection A or B of this Section.

(2) If a challenge in accordance with the provisions of Subsection A of this Section is sustained, the vote shall not be counted, the ballot or early voting confirmation sheet shall be placed in the special absentee by mail and early voting ballot envelope or container, and the board shall notify the voter in writing of the challenge and the cause therefor. This notification shall be on a form provided by the secretary of state and shall be signed by at least a majority of the members of the board. The notice of the challenge and the cause therefor shall be given within three days by mail, addressed to the voter at his place of residence. The board shall retain a copy of the notification. However, if the challenge is based upon a change of residence within the parish or is based upon a change of residence outside the parish that has occurred within the last three months, the ballot shall be counted provided that the voter confirmed his current address as shown by the affidavit of the absentee by mail ballot envelope flap or early voting confirmation sheet or, if the voter is on the inactive list of voters, as shown by the information provided on an address confirmation card.

(3)(a) If a challenge in accordance with the provisions of Subsection B of this Section is sustained, the vote shall not be counted, the board shall write "rejected" and the cause therefor across the ballot envelope or early voting confirmation sheet, and shall place the ballots and early voting confirmation sheets so rejected in the special absentee by mail and early voting ballot envelope or container. The board shall notify the voter in writing of the challenge and the cause therefor. The notification shall be on a form provided by the secretary of state and shall be signed by at least a majority of the members of the board. The notice of the challenge and the cause therefor shall be given within three days by mail addressed to the voter at his place of residence. The board shall retain a copy of the notification.

(b) If a ballot is rejected pursuant to the provisions of R.S. 18:1316, the vote shall not be counted, the board shall write "rejected" and the cause therefor on a separate slip of paper and attach it to the ballot, and shall place the ballots so rejected in the special absentee by mail and early voting ballot envelope or container.

Acts 1985, No. 755, §§1 and 2; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2005, No. 220, §1, eff. Jan. 1, 2006; Acts 2009, No. 369, §2, eff. Jan. 1, 2010; Acts 2013, No. 395, §1, eff. June 18, 2013.



RS 18:1316 - Rejection of ballot having distinguishing marks

§1316. Rejection of ballot having distinguishing marks

A. Any ballot with a distinguishing mark or feature making the ballot susceptible of identification shall be rejected if at least a majority of the members of the board determine that the distinguishing mark was made by action of the voter. The marking of the ballot by the voter in such manner that a portion of an authorized mark to indicate a vote inadvertently extends outside the box in which it is to be placed shall not be sufficient cause to reject the ballot. Any ballot containing a combination of authorized marks and any ballot marked by a mark or an instrument other than as instructed on the ballot shall be considered as susceptible of identification and shall be rejected by the board.

B. A ballot transmitted by facsimile shall not be considered as having distinguishing marks.

C. A ballot transmitted electronically to a member of the United States Service, as defined in R.S. 18:1302, or a person residing outside the United States shall not be considered as having distinguishing marks.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1982, No. 166, §1, eff. July 14, 1982; Acts 1985, No. 755, §1; Acts 1992, No. 438, §1, eff. June 20, 1992; Acts 2010, No. 624, §1, eff. June 25, 2010.



RS 18:1317 - Repealed by Acts 2012, No. 138, §3, eff. May 14, 2012.

§1317. Repealed by Acts 2012, No. 138, §3, eff. May 14, 2012.



RS 18:1318 - Applicability of election laws

§1318. Applicability of election laws

All applicable provisions of this Title which are not inconsistent with the provisions of this Chapter shall apply to voting under this Chapter.

Added by Acts 1980, No. 506, §1, eff. Jan. 1, 1981.



RS 18:1319 - Use of Federal Write-In Absentee Ballot; presidential preference primary, presidential, and congressional elections

§1319. Use of Federal Write-In Absentee Ballot; presidential preference primary, presidential, and congressional elections

A member of the United States Service or a person residing outside the United States who made a timely application to vote absentee by mail as provided in R.S. 18:1307(C) and who did not receive absentee by mail ballots may use the Federal Write-In Absentee Ballot to vote for candidates for presidential nominee, presidential candidates, and congressional candidates. The Federal Write-In Absentee Ballot shall be submitted, processed, and counted in the manner provided in this Chapter.

Acts 2010, No. 624, §2, eff. Dec. 31, 2010; Acts 2011, No. 195, §1, eff. June 24, 2011.



RS 18:1321 - Repealed by Acts 2009, No. 436, §2, eff. January 1, 2010.

CHAPTER 7-A. SPECIAL PROGRAM FOR VOTERS

RESIDING IN NURSING HOMES

§1321. Repealed by Acts 2009, No. 436, §2, eff. January 1, 2010.



RS 18:1325 - Repealed by Acts 1994, 3rd Ex. Sess., No. 10, 2, eff. Jan. 1, 1995.

§1325. Repealed by Acts 1994, 3rd Ex. Sess., No. 10, §2, eff. Jan. 1, 1995.



RS 18:1331 - Repealed by Acts 2009, No. 436, §2, eff. Jan. 1, 2010.

§1331. Repealed by Acts 2009, No. 436, §2, eff. Jan. 1, 2010.



RS 18:1332 - Repealed by Acts 2009, No. 436, §2, eff. Jan. 1, 2010.

§1332. Repealed by Acts 2009, No. 436, §2, eff. Jan. 1, 2010.



RS 18:1333 - Voting by persons confined to a nursing home

§1333. Nursing home early voting program; voting by persons residing in a nursing home

A. For purposes of this Section, the term "nursing home" shall have the meaning ascribed to it in R.S. 40:2009.2(1) and, with respect to a person with a physical disability who resides in a hospital for an extended period of time by reason of a physical disability that makes it improbable that he will be able to vote in person at the polls on election day or during early voting, the term also shall mean a hospital. "Nursing home" for the purpose of this Section shall also mean a veterans' home, operated by the state or federal government, where a person, with a physical disability who is unable to vote in person at the polls or during early voting because of a physical disability, resides.

B. A qualified voter who resides in a nursing home within the parish in which he is entitled to vote and who is unable to vote in person at the polls on election day or during early voting as otherwise provided by this Code due to a physical disability may vote early as provided in this Section during the period extending at least one week prior to the beginning day for early voting through the last day for early voting established by R.S. 18:1309.

C. The following voters shall be eligible to vote pursuant to this Section:

(1) A voter who prior to January 1, 2010, was approved by a parish board of election supervisors as being eligible to participate in the Special Program for Handicapped Voters as such program existed prior to January 1, 2010, and who is a resident or has become a resident of a nursing home.

(2) A voter who is a resident of a nursing home who provides to the registrar of voters current proof of disability from a physician along with a certification from the physician which indicates that by reason of the voter's disability the voter is unable to appear in person to vote either during early voting or at the polling place on election day.

D.(1) A voter qualified to vote under this Section shall make application to vote pursuant to this Section to the registrar of voters by letter. An application to vote as provided in this Section shall be submitted to and received by the registrar of voters at least thirty days prior to the election. Such request may be submitted by mail, commercial carrier, or hand delivery. The request shall be submitted over the voter's signature or mark if the voter is unable to sign his name, signed by the registrar, deputy registrar, or one witness; provide the name of the voter and the address of the nursing home; and if qualified pursuant to Paragraph (C)(2) of this Section, provide current proof of disability from a physician along with a certification from the physician which indicates that by reason of the voter's disability the voter is unable to appear in person to vote either during early voting or at the polling place on election day.

(2) Upon receipt of a valid request, the request shall serve as an application to vote pursuant to this Section. The application to vote in the nursing home early voting program as provided in this Section shall remain valid indefinitely unless the voter submits a written request to the registrar to be removed from the program or the voter no longer resides in the nursing home listed in his application. However, if the voter has become a resident of a different nursing home in the parish and has notified the registrar of voters in writing of the change of nursing home address, his application shall remain valid.

E. The registrar shall notify the applicant by letter, at the return nursing home address shown on the request, the day on which a deputy registrar or other qualified person selected by the registrar will be present at the nursing home to permit the applicant to cast his ballot. The registrar shall assign a number to the applicant, that shall be stamped or entered in ink on the upper right side of the letter and also shall be entered in clearly distinguishable figures on the flap of the absentee by mail ballot envelope that will contain the absentee by mail ballot to be delivered to that applicant on the day designated in the letter. If the letter is mailed by the registrar prior to his receipt of the absentee by mail ballots for the election, he shall enter the name of the applicant, his address, ward and precinct, and the number assigned to the applicant on a list that he shall keep for the purpose and, upon receipt of the absentee by mail ballots for the election, he shall enter the number on the absentee by mail ballot envelope as provided in this Subsection.

F.(1) On the day within the period fixed by law for nursing home early voting specified in the letter to the applicant as provided in Subsection E of this Section, the registrar shall go to each nursing home within the parish wherein reside one or more voters who are eligible to vote pursuant to this Section and to whom the registrar mailed the letter provided for in Subsection E of this Section.

(2) The registrar shall have in his possession such materials and supplies as are needed to permit each of such voters to cast an absentee by mail ballot, including but not restricted to absentee by mail ballot envelopes, each of which bears the number corresponding to the number entered on the letter mailed to the applicant as provided by Subsection E of this Section, instructions, certificates, envelopes, acknowledgment forms required by Paragraph (G)(4) of this Section, and a portable metal box equipped with an open slot in its top surface of sufficient size to permit a completed ballot envelope to be deposited in the box. The registrar shall lock the box before he removes it from his office and shall retain the keys in his office.

G. The voting by each voter shall be accomplished in the following manner:

(1) The voter shall present to the registrar the letter he received from the registrar that bears the reply number assigned as provided in Subsection E of this Section. The registrar shall compare the number on the letter with the number on the absentee by mail ballot envelope in his possession and, if they are identical, he shall hand the envelope containing the absentee by mail ballot to the voter. However, if the voter is on the inactive list of voters, the voter must complete an address confirmation card prior to receiving the envelope containing the absentee by mail ballot.

(2) Unless requested by the voter to assist him in voting as provided in Paragraph (4) of this Subsection, the registrar shall retire from the presence of the voter while the voter marks his ballot and completes his ballot envelope.

(3) The voter shall mark his ballot as provided in R.S. 18:1310(A). The voter then shall place the absentee by mail ballot in the absentee by mail ballot envelope, seal the envelope, and sign the certificate on the absentee by mail ballot envelope flap.

(4)(a) The voter may receive assistance from any person selected by him, except a person who is prohibited from assisting a voter pursuant to R.S. 18:1309.3 and the owner, operator, or administrator of the nursing home or an employee of any of them. However, no person except a spouse, blood relative, or the registrar may assist more than one voter in voting.

(b) Any person who assists the voter in signing his name or marking his ballot shall explain to the voter that a signature or mark so made constitutes certification that all statements in the certificate are true and correct and that any person who knowingly provides false or incorrect statements is subject to a fine or imprisonment, or both.

(c) Any person who assists the voter shall execute an acknowledgment, on a form which shall be prescribed and furnished to the registrar of voters by the secretary of state and made available by the registrar of voters through the deputy registrar who appears at the nursing home, verifying that he has marked the ballot in the manner dictated by the voter.

(5) The voter shall notify the registrar when he has completed his voting, and the voter shall place the sealed absentee by mail ballot envelope in the locked metal box.

(6)(a) The registrar shall proceed in the above described manner and using the same procedure for each voter in the nursing home who is qualified to vote in that election.

(b) Upon returning to the registrar's office, the registrar shall unlock the metal box containing the absentee by mail ballots, remove them from the box, and otherwise follow the procedures for the posting of the name, ward, and precinct of the voter, and other procedures as required by R.S. 18:1311 and other applicable provisions of the Election Code relating to absentee by mail and early voting ballots.

(7) Upon receipt of an address confirmation card, the registrar shall reinstate the voter to the official list of voters.

H. Notwithstanding the provisions of this Section, the registrar may utilize the same voting procedures, voting machines, and equipment used for early voting to conduct voting under this Section.

I. The secretary of state may adopt such rules and regulations as are necessary to effectuate the provisions of this Section.

Added by Acts 1983, No. 500, §1, eff. Jan. 1, 1984; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2005, No. 220, §§1, 4, eff. Jan. 1, 2006; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2007, No. 240, §1; Acts 2009, No. 436, §1, eff. Jan. 1, 2010.



RS 18:1334 - Electioneering in connection with voting in nursing homes; enforcement; penalty

§1334. Electioneering in connection with voting in nursing homes; enforcement; penalty

A. During the period extending from seven days prior to the time that voting begins pursuant to R.S. 18:1333 for an election until the polls have closed on election day, no owner, operator, employee, or agent of such owner, operator, or employee, or any stockholder of any nursing home or candidate or employee of or agent or worker for any candidate shall perform or cause to be performed any of the following acts while on duty or on the premises of the facility:

(1) Solicit in any manner or by any means whatsoever any person residing in a nursing home to vote for or against any candidate or proposition being voted on in the election.

(2) Hand out, place, or display campaign cards, pictures, or other campaign literature of any kind or description in the nursing home.

(3) Place or display political signs, pictures, or other forms of political advertising in the nursing home.

B. The law enforcement officers of the political subdivision in which any such election is to be held shall enforce the provisions of this Section when requested to do so by any person. The law enforcement officers shall seize and remove any political cards, signs, pictures, or literature used or displayed in violation of any provision of this Section.

C. Whoever violates any provision of this Section shall be fined not more than five hundred dollars or be imprisoned for not more than six months, or both. For a second offense or any succeeding offense, the penalty shall be a fine of not more than one thousand dollars or imprisonment for not more than one year, or both.

D.(1) The provisions of this Section shall not prohibit a person, who is not an owner, operator, employee, or agent of such owner, operator, or employee, or any stockholder of any nursing home from performing any of the listed acts in a nursing home in which he is a resident. However, such a person shall not erect in or affix to any of the common areas of the nursing home any political signs, pictures, or other forms of political advertising, or display any such political material within the common areas of the nursing home on the day when the registrar of voters conducts absentee voting at the nursing home.

(2) The provisions of this Section shall not prohibit a person who is not an owner, operator, employee, or agent of such owner, operator, or employee, or any stockholder of any nursing home and who at the direction of or with the consent of a resident of a nursing home from placing political signs, pictures, or other forms of political advertising in the resident's private room in the nursing home.

Added by Acts 1983, No. 500, §1; eff. Jan. 1, 1984; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2006, No. 403, §1, eff. June 15, 2006; Acts 2009, No. 436, §1, eff. Jan. 1, 2010.



RS 18:1335 - Repealed by Acts 2009, No. 436, §2, eff. Jan. 1, 2010.

§1335. Repealed by Acts 2009, No. 436, §2, eff. Jan. 1, 2010.



RS 18:1351 - Definitions

CHAPTER 8. VOTING, VOTING MACHINES, AND

ABSENTEE BY MAIL AND EARLY VOTING COUNTING EQUIPMENT

PART I. GENERAL PROVISIONS

§1351. Definitions

As used in this Chapter, unless otherwise specified, the following terms shall have the meanings herein ascribed to each:

(1) "Absentee by mail and early voting counting equipment" means a device capable of counting and producing results of votes cast on paper absentee by mail and early voting ballots.

(2) "Candidate counters" and "question counters" mean the counters on which are registered numerically the votes cast with respect to candidates and questions.

(3) "Diagram" means a sample ballot illustrative of the official ballot as placed upon the machine, showing the names of the parties, offices, and candidates and statements of questions, in their proper places, and showing the voting devices therefor.

(4) "Election" means and includes all elections held in Louisiana, whether primary, general, or special.

(5) "Electronic voting machine" means a voting machine that displays a full-face ballot, whereby votes are cast by pushing a vote indicator button on the face of the machine or a voting machine that displays a paging ballot, whereby votes are cast by selecting a vote indicator by touching the screen or using available tools on the voting system.

(6) "Model" means a mechanically operated model or miniature of the whole or a part of the face of the voting machine, illustrating the manner of voting.

(7) "Official ballot" means the list of candidates, offices, amendments, questions, or propositions prominently displayed on the front of the voting machine.

(8) "Parish custodian" refers to the parish custodian of voting machines and means the persons designated as such by R.S. 18:1354.

(9) "Protective counter" means a counter, tabulator, or protective device that will register each time the machine is operated.

(10) "Public counter" means a counter, tabulator, or other device on the outside or on the face of the machine, which shall at all times indicate the number of times votes have been cast on a machine at an election.

(11) "Question" means an amendment, proposition, or like matter to be voted on in an election.

(12) "Vote indicator" means the device on a voting machine with which votes upon a candidate or question are indicated.

(13) "Voting machine" means the enclosure occupied by the voter when voting, as formed by the machine, its screen and privacy shield, which shall include electronic voting machines.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2006, No. 403, §2, eff. Jan. 1, 2007; Acts 2007, No. 240, §1.



RS 18:1352 - Use of voting machines throughout state; exception for failure of voting equipment, absentee by mail and early voting

§1352. Use of voting machines throughout state; exception for failure of voting equipment, absentee by mail and early voting

A. Voting machines shall be used throughout this state in all elections.

B. Notwithstanding the provisions of Subsection A of this Section, paper ballots may be used when voting machines fail.

C. Nothing in this Chapter shall prohibit absentee by mail and early voting as otherwise provided in this Title.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2012, No. 138, §1, eff. May 14, 2012.



RS 18:1353 - Secretary of state; powers and duties; voting machines; voter registration

§1353. Secretary of state; powers and duties; voting machines; voter registration

A. The secretary of state shall administer the laws relating to the custody of voting machines and relating to voter registration.

B. The secretary of state shall prescribe uniform rules and regulations with respect to matters pertaining to the procurement, preparation, and use of voting machines and absentee by mail and early voting counting equipment in the conduct of elections and the duties of each category of persons charged with responsibility for any matter relating to voting machines or absentee by mail and early voting counting equipment. The rules and regulations shall be approved by the attorney general and thereafter shall be distributed by the secretary of state to the election officials having responsibilities relating to elections. The rules and regulations shall be applied uniformly throughout the state.

C. In addition to any other duties and functions now or hereafter provided by law, the secretary of state shall:

(1) Determine general policy and supervise the administration and execution of the laws relating to voting machines.

(2) Be responsible for all procurement, sales, and transfers of voting machines and absentee by mail and early voting counting equipment and for all matters in connection with issuing competitive bids or requests for proposals or the advertising for and opening of bids for or in connection therewith.

(3)(a) Maintain, repair, and store, as provided by law, all voting machines and have custody of them, except when, in accordance with law, the machines are placed in the direct charge and supervision of the parish custodian or of the election commissioners, except as otherwise provided in Subparagraph (b) of this Paragraph.

(b) Maintain and repair all voting machines used for early voting and absentee by mail and early voting counting equipment and designate the registrar of voters in each parish to store all such voting machines and absentee by mail and early voting counting equipment, except when, in accordance with law, such voting machines and absentee by mail and early voting counting equipment are placed in the direct charge and supervision of the parish custodian.

(4) Prepare all machines necessary for each election and deliver the machines and other election supplies, in addition to those supplies he is required to supply to the parish custodian under R.S. 18:552, to the custody of the parish custodian in complete readiness for use at the polls.

(5) Repealed by Acts 2006, No. 403, §3, eff. Jan. 1, 2007.

D. The secretary of state may appoint or employ mechanics, experts, and other assistants when necessary in order to assume the maintenance, upkeep, and proper functioning and operation of the machines, or when necessary in order to explain and demonstrate to the election officials or to the public the proper method of operation of the machines.

E. On the day of each election the secretary of state shall have mechanics and experts available at suitable and convenient places for the purpose of repairing or adjusting any machine which needs repair or adjustment during election day. During this time each of them shall be under the supervision and control of the parish custodian of voting machines.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1997, No. 873, §1; Acts 2001, No. 451, §1, eff. Jan. 12, 2004; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002, and §2, eff. Jan. 12, 2004; Acts 2005, No. 220, §§1, 4, eff. Jan. 1, 2006; Acts 2006, No. 403, §§2, 3, eff. Jan. 1, 2007; Acts 2014, No. 60, §1, eff. May 16, 2014.

NOTE: See Acts 2001, No. 451, §8(A) and Acts 2002, 1st Ex. Sess., No. 130, §4, relative to effective date.



RS 18:1354 - Parish custodian of voting machines; powers and duties; appointment of deputy custodians

§1354. Parish custodian of voting machines; powers and duties; appointment of deputy custodians

A.(1) The clerk of the district court is ex officio parish custodian of voting machines in each parish, except that in any parish having a civil and a criminal district court the clerk of the criminal district court is ex officio parish custodian of voting machines. The parish custodian of each parish shall assist the secretary of state in the performance of his functions within the parish.

(2) The secretary of state may fix a monthly amount to be paid to parish custodians throughout the state as compensation for their duties in connection with elections. Any such amount fixed shall be in conformity with a uniform compensation schedule that the secretary of state shall adopt and that shall be based on the number of machines allocated to the various parishes. No parish custodian shall be paid more than two hundred dollars per month for such duties. Compensation so paid shall be paid monthly by the secretary of state from any funds appropriated to him for the purpose.

B. In addition to any other duties vested in him by law, the parish custodian shall:

(1) Provide for the instruction of election commissioners and the issuance of certificates of instruction as provided in R.S. 18:431 and 433.

(2) Notify the candidates in each election of the date and time when they may examine the voting machines as provided in R.S. 18:1373.

(3) Certify that the candidate counters, question counters, and public counters are set at zero on the machines, and certify to the number on the protective counter or device of the machines prior to the election, as provided in R.S. 18:1373.

(4) Supervise and have custody of the machines from the time they are taken from the warehouses or other central point for distribution to the polling places until the machines are turned over to the election commissioners, and from the time the machines are surrendered by the election commissioners until they are returned to the secretary of state at the place of storage.

(5) Be responsible for the trucking and delivery of the machines to the polling places. Where necessary, he shall provide guards for the machines in transit and at the polling places, and for this purpose, he may use local law enforcement officers. Upon the request of the parish custodian, the chief administrative officer of the police force shall furnish law enforcement officers for this purpose, and his failure to do so shall be punishable as provided in R.S. 18:1461(B).

(6) No later than the date of the election, notify the candidates of the date, hour, and place or places of the opening of the machines and supervise the opening of the machines.

(7) Receive from the registrar of voters the precinct register of every precinct and the computer voter lists or the duplicate poll lists, which shall be delivered by the contractors employed for the delivery of voting machines to the various precincts prior to the time fixed for opening the polls.

C. The parish custodian of voting machines may employ persons on a temporary basis, as needed, to assist him in the performance of his duties. He may appoint a deputy parish custodian of voting machines for any polling place he deems necessary. He may not appoint as deputy parish custodian of voting machines any person who has been convicted of a felony for which he has not been pardoned. The parish custodian shall not appoint a person who is a candidate or a member of a candidate's immediate family to serve in any polling location where the candidate's name appears on the ballot. The compensation of a deputy parish custodian shall be one hundred dollars for each election at which he serves. The deputy parish custodian shall deliver the key envelope and the supplemental list to the commissioner-in-charge at least one-half hour before the fixed time for the opening of the polls.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 523, §1, eff. Jan. 1, 1978; Amended by Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1983, No. 681, §1, eff. July 21, 1983; Acts 1985, No. 754, §1; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1995, No. 310, §1; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2003, No. 1220, §1, eff. Jan. 1, 2004; Acts 2004, No. 526, §1, eff. Jan. 1, 2005; Acts 2016, No. 626, §1.



RS 18:1355 - Construction and equipment of machines; requirements

§1355. Construction and equipment of machines; requirements

Each voting machine used in an election shall be so constructed and equipped as to:

(1) Secure to the voter secrecy in the act of voting.

(2) Provide facilities for voting for or against each question that is submitted.

(3) Permit the voter to vote for as many persons for an office as he is lawfully entitled to vote for, but no more. However, where the voter may vote for more than one person for an office, it shall count each vote cast, even though the voter has voted for fewer than the total number of votes he is entitled to cast for a particular office.

(4) Prevent the voter from voting more than once on the same candidate or on the same question.

(5) Permit the voter to vote for or against any question upon which he has a right to vote, but no other.

(6) When used in a primary election at which members of a political party committee are to be voted on, allow election officials to lock out all candidate counters except those of the party with which the voter is affiliated.

(7) Permit all unused vote indicators or devices to be locked out against use.

(8) Correctly register and record and accurately count all votes cast for each candidate and for or against each question.

(9) Be provided with a protective counter or tabulator or protective devices which will prevent any operation of the machine before or after the election.

(10) Be provided with a counter or tabulator which at all times during the election shall show the number of persons who have voted.

(11) Contain one or more automatic locks which, upon exposure of the vote count at any time after the polls are opened on election day, will automatically lock the machine against further operation.

(12) Contain a gong or other sound creating device which will audibly indicate that a voter has left the machine after casting his vote.

(13) Contain, for elections for president and vice president, those devices needed in order to comply with R.S. 18:1259.

(14) Have a lighting device which provides sufficient light to enable voters to read the ballot and to enable the election commissioners to examine the counters or tabulators.

(15) Be provided with a screen, hood, or curtain which is so made and can be so adjusted as to protect the privacy of the voter while voting.

(16) Be capable of being operated by battery power.

(17) Be incapable of being reset, altered, or used except by operating the machine.

(18) Repealed by Acts 2006, No. 403, §3, eff. Jan. 1, 2007.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Acts 1984, No. 672, §1; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2006, No. 403, §§2, 3, eff. Jan. 1, 2007; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2007, No. 240, §1; Acts 2007, No. 448, §1; Acts 2010, No. 570, §1, eff. Jan. 1, 2011.



RS 18:1356 - Repealed by Acts 1987, No. 831, 2, eff. Jan. 1, 1988.

§1356. Repealed by Acts 1987, No. 831, §2, eff. Jan. 1, 1988.



RS 18:1361 - Approval of machines and equipment; certificate; expenses of examination

PART II. ACQUISITION AND ALLOCATION OF

VOTING MACHINES

§1361. Approval of machines and equipment; certificate; expenses of examination

A. The secretary of state may examine any type or make of voting machine upon the request of a representative of the maker or supplier thereof, and if he determines that the machine complies with the requirements of this Chapter and that it meets standards acceptable to him as to durability, accuracy, efficiency, and capacity, he shall approve that type or make of machine for use in this state and shall issue his certificate of approval thereof. In addition, any electronic voting machine procured or used in the state must have been certified by NASED Independent Testing Authorities according to the voting systems standards adopted by the Federal Election Commission. This certificate, together with any relevant reports, drawings, and photographs, shall be a public record.

B. Any absentee by mail and early voting counting equipment to be procured for use in this state shall be certified by the secretary of state as meeting standards acceptable to him as to durability, accuracy, efficiency, and capacity.

C. The secretary of state may employ experts to assist him in making the examination provided for in this Section. The expenses of the services of such experts, not to exceed a total of five hundred dollars, shall be paid prior to the examination by the person requesting examination of the machine. Experts employed in the examination shall sign the certificate of approval made by the secretary of state. No machine shall be used at any election which has not been approved by the secretary of state as herein provided.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2014, No. 60, §1, eff. May 16, 2014.



RS 18:1362 - Method of procuring voting machines; parts and supplies; and of contracting for the maintenance of voting machines

§1362. Method of procuring voting machines; parts and supplies; and of contracting for the maintenance of voting machines

A.(1) All voting machines used in this state shall be procured by the secretary of state, out of state funds appropriated for that purpose, on the basis of a competitive request for proposals process or public bids submitted to the secretary of state in accordance with specifications prepared by him. The specifications may require tests and examinations of the operation of the machines, and the secretary of state, for that purpose, may employ experts to report thereon and charge the expense thereof to the responders or bidders. Advertisement and letting of contracts for the procurement of voting machines shall be in accordance with the Louisiana Procurement Code contained in Chapter 17 of Title 39 of the Louisiana Revised Statutes of 1950.

(2) Notwithstanding any provision of law to the contrary, particularly the provisions of Chapter 17 of Title 39 of the Louisiana Revised Statutes of 1950, the secretary of state is authorized to procure directly from the supplier, through the Department of State, voting machine parts, supplies, and other election paraphernalia and to contract with the manufacturer through the Department of State for the maintenance of the voting machines.

B. Title to all voting machines purchased by the secretary of state shall vest in the state.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1985, No. 754, §1; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2014, No. 60, §1, eff. May 16, 2014.



RS 18:1363 - Number of machines; allocation to precincts; exception; reserve machines

§1363. Number of machines; allocation to precincts; exception; reserve machines

A. In determining the number of voting machines to be purchased and allocated for each voting precinct in each parish or municipality, the minimum number to be allocated shall be as follows:

(1) One machine for each precinct where three hundred or less voters were registered to vote thirty days prior to the election.

(2) Two machines for each precinct where more than three hundred but not more than one thousand voters were registered to vote thirty days prior to the election.

(3) Three machines for each precinct where more than one thousand voters but not more than fourteen hundred voters were registered to vote thirty days prior to the election.

(4) Four machines for each precinct where more than fourteen hundred voters were registered to vote thirty days prior to the election.

(5), (6) Repealed by Acts 2001, No. 1181, §4, eff. June 29, 2001.

B. The parish board of election supervisors may reduce the number of voting machines to be allocated and used in elections called under the provisions of Chapter 6-A or Chapter 6-B of this Code when the election is not held at the same time as the election of any public official. In such case, the parish board of election supervisors shall notify the parish custodian of voting machines and the secretary of state at least three weeks prior to such election, of the number of machines to be prepared and delivered for the polling places.

C. The number of voting machines to be allocated and used in an election, including the election of any public official, where more than one polling place is within the same location and the parish board of election supervisors has consolidated polling places in that location may be reduced for that election in accordance with the provisions of R.S. 18:425.1.

D. The parish board of election supervisors may reduce the number of voting machines to be allocated and used in an election called under the provisions of Chapter 6, Part III of this Title, where the only other election on the ballot is for the election of political party committee members. Not less than twenty-one days prior to such an election, the parish board of election supervisors shall notify the parish custodian of voting machines and the secretary of state of the number of voting machines to be prepared and delivered to each polling place.

E. If any voting machines remain unallocated for an election, the secretary of state first shall reserve a sufficient number, not to exceed five percent of the total available, for use at precincts where a machine is disabled, damaged, or unavailable during election day. The remaining machines shall be allocated by the parish custodian, after consultation with the secretary of state, to the various precincts. As far as practicable the machines shall be distributed so that the precincts having equal or nearly equal numbers of registered voters shall have the same number of machines. If the secretary of state and a parish custodian agree that the use of the remaining machines is unnecessary for the proper and orderly conduct of the election, it shall not be necessary to allocate and use such machines.

F. Notwithstanding the provisions of this Section, if the secretary of state determines that a voting machine shortage exists in a parish, the secretary of state shall first reallocate and move any available voting machines of like type in excess of the requirements of Subsection A of this Section to the parish where the shortage exists. However, if a shortage continues to exist after relocation, the secretary of state may reduce the allocation of voting machines for each precinct and polling place in order to ensure that each polling place is allocated at least one voting machine. Prior to any reduction in allocation of voting machines the secretary of state shall immediately notify the parish board of election supervisors in each affected parish of the reduction of the allocation of voting machines and the parish board of election supervisors shall take whatever action is necessary consistent with the Louisiana Election Code to accommodate the reduced allocation. In addition, the secretary of state shall notify in writing the standing committees of each house of the legislature which have oversight over elections of the shortage and the reasons therefor.

G. The parish board of election supervisors may submit a written request to the secretary of state, on or before the twenty-third day prior to an election, for additional voting machines for overcrowded precincts. The written request shall include the number of additional voting machines requested and an explanation of the need for additional voting machines. If the secretary of state determines that there is a need for additional voting machines and that the provision of additional voting machines is feasible, he may allocate additional voting machines.

H. The parish board of election supervisors may submit a written request to the secretary of state, on or before the twenty-third day prior to an election, to reduce the number of voting machines to be allocated and used in an election other than an election provided for in Subsection B or D of this Section. The written request shall include the proposed reduced number of voting machines and an explanation of the need for the reduction in the number of voting machines. If the secretary of state determines that the reduction in the number of voting machines is feasible, he may reduce the number of voting machines.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1986, No. 705, §1; Acts 1986, No. 669, §1; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002, and §4, eff. June 29, 2001; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2005, No. 335, §1, eff. Jan. 1, 2006; Acts 2009, No. 369, §2, eff. Jan. 1, 2010.



RS 18:1364 - Placement and sufficiency of voting machines and counting equipment for absentee by mail and early voting

§1364. Placement and sufficiency of voting machines and counting equipment for absentee by mail and early voting

A. The secretary of state shall determine the sufficiency of the voting machines and absentee by mail and early voting counting equipment necessary to conduct absentee by mail and early voting in an election. He shall ensure that the number of voting machines and the absentee by mail and early voting counting equipment placed within a parish for an election is adequate and sufficient to process and count the absentee by mail and early voting ballots cast in the election within a reasonable period.

B. Following an election, the secretary of state shall determine whether such voting machines and absentee by mail and early voting counting equipment shall remain with the registrar of voters, whether it shall be transferred to a voting machine warehouse or other storage facility, or whether it shall be relocated to another parish.

Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2005, No. 220, §4, eff. Jan. 1, 2006.

NOTE: The change from "commissioner of elections" to "secretary of state" was made pursuant to the authority of R.S. 24:253. See Acts 2001, No. 451, §6, eff. Jan. 12, 2004, which provides for the change of references from the Dept. of Elections and Registration to the Department of State and the commissioner of elections to the secretary of state.



RS 18:1365 - Procedures; direct record electronic voting machines

§1365. Procedures; direct record electronic voting machines

Notwithstanding any other provision of the Louisiana Election Code to the contrary, the secretary of state may utilize any procedure necessary to accommodate the use of paging direct record electronic voting machines for voting where possible. Any such procedure shall require the approval of the attorney general. The secretary of state shall immediately notify the presiding officers of the legislature and the standing committees of each house of the legislature which have oversight over elections regarding the procedure to be utilized and the circumstances which caused the need for such procedure. Such notification shall be in writing.

Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002.

NOTE: The change from "commissioner of elections" to "secretary of state" was made pursuant to the authority of R.S. 24:253. See Acts 2001, No. 451, §6, eff. Jan. 12, 2004, which provides for the change of references from the Dept. of Elections and Registration to the Department of State and the commissioner of elections to the secretary of state.



RS 18:1371 - Delivery and return of machines and supplies; contract; time of delivery

PART III. PREPARATION, DELIVERY, AND USE OF

VOTING MACHINES

§1371. Delivery and return of machines and supplies; contract; time of delivery

A.(1) The secretary of state shall contract for the delivery to the voting precincts of the machines and other election equipment and supplies for which he is responsible and for their return to the storage warehouses. The specifications for the contract shall be prepared by the secretary of state after consultation with and approval by the parish custodian of the parish in which the contract is to be performed. The contract shall be advertised and let in accordance with the Louisiana Procurement Code. The governing authority of the parish or municipality in which the voting machines are to be used may submit bids and be awarded contracts for the drayage of the voting machines.

(2) In addition to all other notices and advertisements for bids required, the secretary of state shall furnish notice of the invitation for bids at least thirty days prior to the opening of bids for each contract for the delivery of machines to the voting precincts for a parish in the following manner:

(a) Publish notice of the invitation for bids in a newspaper of general circulation printed in such parish or, if there is no newspaper printed in such parish, in a newspaper printed in the nearest parish that has a general circulation in the parish covered by the contract.

(b) Send such notice to the clerk of court for such parish who shall prominently post such notice in his office.

(c) Notify the parish governing authority for such parish of the contract and that such parish governing authority is allowed to bid on such contract.

(3) Contracts for the delivery of voting machines to the voting precincts in a parish may be entered into on a parish or regional basis. If a single contract provides for the delivery of voting machines to the voting precincts in more than one parish then the notices required by this Subsection shall be provided in each parish covered by such contract in accordance with this Subsection.

B. No later than 11:59 p.m. on the day before an election, the contractor, under the supervision of the parish custodian or his representative, shall deliver the proper number of voting machines, a seal for sealing each voting machine after termination of voting, and other election equipment, supplies, and paraphernalia to the polling places of each precinct and shall place the machines in the polling place for use in voting. Each machine shall remain sealed until examined by or under the supervision of the commissioner-in-charge immediately before the polls are opened as required by R.S. 18:553.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1985, No. 754, §1; Acts 1997, No. 873, §1; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2007, No. 240, §1.



RS 18:1372 - Repealed by Acts 2009, No. 369, §4, eff. Jan. 1, 2010.

§1372. Repealed by Acts 2009, No. 369, §4, eff. Jan. 1, 2010.



RS 18:1373 - Notice of preparation of machines for election; preparation of machines for election; testing and adjusting; examination by candidate or his representative; securing and sealing machines

§1373. Notice of preparation of machines for election; preparation of machines for election; testing and adjusting; examination by candidate or his representative; securing and sealing machines

A.(1) The secretary of state shall notify each parish custodian of the time and place at which he will begin preparing and testing the voting machines for an election. The parish custodian then shall mail a notice to each candidate in the election, stating the time and place at which the preparation and testing of the machines will be conducted, the time and place when the machines will be sealed, and stating that the candidate or his representative may be present to observe the preparation, testing, and sealing of the machines by the parish custodian.

(2) The secretary of state shall prepare the voting machines for the election by placing them in order, inserting the proper ballots, and testing and adjusting the voting machines for the election. A test vote report shall be produced by each machine. In preparing the machines, the secretary of state shall lock out against use on each machine those vote indicators or devices that are not to be used at the election. In preparing and adjusting machines, the secretary of state shall use the mechanics and technicians authorized by R.S. 18:1353.

(3) Each candidate or his representative shall be afforded a reasonable opportunity to inspect and review the test vote of the machines to see that they are in the proper condition for use in the election, which shall not be less than thirty minutes beginning at the time designated by the parish custodian to seal the machines.

(4) No candidate, representative, or citizen shall interfere with the secretary of state or any employee or technician or assume any of their duties during the preparation and testing of the voting machines. Each candidate or representative shall identify to the secretary of state and parish custodian the candidate whom he is representing. In addition, any citizen of this state may be present to observe the preparation, testing, and sealing of the machines by the parish custodian and shall be afforded an opportunity to inspect and review the test vote report of the machines.

(5) After the machines have been prepared and tested by the secretary of state and examined by each candidate or representative, citizen, or parish board member who is present, the parish custodian shall enclose the registration books or lists and other paraphernalia and shall forthwith seal each machine with a numbered seal. At that time, the parish custodian, in the presence of the candidates or their representatives, parish board members, and any citizens who are present, shall certify to the numbers of the machines; that all of the public, candidate, and question counters are set at zero; and as to the number registered on the protective counter of the machine.

B. After each voting machine has been properly secured, sealed, and locked, the keys, if applicable, shall be placed in the key envelope on which shall be written the precinct number and the assigned precinct location of the voting machine, the number of the seal, and the number registered on the protective counter or device. The envelope shall be sealed in the presence of the candidates or their representatives then present and shall be held by the parish custodian or his representative until turned over for delivery to the election commissioners at the polling place on election day.

C. The preparation, testing, inspection, sealing, and locking of the machines and all duties required pursuant to this Part shall be completed as scheduled by the secretary of state and the parish custodian, but in no case later than thirty-six hours prior to the time fixed by law for the opening of the polls.

Acts 1976, No. 697, §4, eff. Jan. 1, 1978. Amended by Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1982, No. 10, §1, eff. Jan. 1, 1983; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2009, No. 369, §2, eff. Jan. 1, 2010; Acts 2013, No. 383, §1, eff. June 18, 2013.



RS 18:1374 - Equipment of polling places; location of machines

§1374. Equipment of polling places; location of machines

To the extent possible, the authority charged with the selection of polling places shall designate polling places which are equipped with proper electric current, fixtures, and outlets necessary to properly operate the voting machines and otherwise conduct the election. Each voting machine shall be placed inside the polling place and shall be in full view of the public from the time the election begins until the last elector has voted. The commissioners and watchers shall be stationed near the voting machines, and the commissioners shall regulate the admission of the voters thereto, and each shall always be in full view of the other election commissioners and watchers and, as far as possible, of the public.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002.



RS 18:1375 - Duplicate keys

§1375. Duplicate keys

Any duplicate or extra keys to the machines shall be sealed in an envelope by the parish custodian and the secretary of state and placed in a safe place. The seal shall not be broken or the keys used in any manner except with the consent of both the parish custodian and secretary of state.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2001, No. 451, §6, eff. Jan. 12, 2004.



RS 18:1376 - Release of voting machines; return to warehouse; retention of totals; clearing machines and election result cartridges

§1376. Release of voting machines; return to warehouse; retention of totals; clearing machines and election result cartridges

A. Immediately upon completion of the tabulation of the returns and the securing and, if applicable, sealing of the machines at the polling place, the machines shall be released to the parish custodian or his deputy. The parish custodian shall ensure that all voting machines used at the polls within the parish are returned to the appropriate warehouse no later than forty-eight hours after the polls close on election day. Proper provisions shall be made for safeguarding machines after the polls close.

B.(1) For all elections subject to the provisions of this Title, the parish custodian shall ensure that the vote totals on any election result cartridges and the voting machines are retained and that the voting machines are secured and, if applicable, sealed until the secretary of state directs that the voting machines and any election result cartridges be cleared in accordance with Paragraph (2) of this Subsection.

(2) If an action contesting an election is not instituted within the period of time prescribed in R.S. 18:1405(B), then on the day after the lapse of the time for filing such an action the secretary of state shall direct that the voting machines and any election result cartridges be cleared. If an action contesting such an election is timely filed, the secretary of state shall direct that the voting machines and any election result cartridges be cleared when the trial judge certifies to him that the court has obtained all the information from the machines or cartridges necessary for the trial of the action. The trial judge shall so certify no later than the end of the sixth day after the day on which the suit was filed.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 506, §1; Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1982, No. 10, §1, eff. Jan. 1, 1983; Acts 1982, No. 778, §1, eff. Aug. 4, 1982; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1984, No. 712, §1, eff. July 13, 1984; Acts 1985, No. 754, §1; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1989, No. 283, §1, eff. Jan. 1, 1990; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002.



RS 18:1381 - Repealed by Acts 1983, No. 681, 2, eff. July 21, 1983.

PART IV. EXPENSES

§1381. Repealed by Acts 1983, No. 681, §2, eff. July 21, 1983.



RS 18:1382 - Apportionment of expenses

§1382. Apportionment of expenses

The governing bodies of municipalities and parishes covered by the provisions of this Chapter are authorized to purchase suitable sites and to construct and equip suitable buildings for the proper storage of voting machines, and one-half of the costs thereof shall be paid by the governing body of each municipality or parish and the other one-half by the state of Louisiana. The portion to be paid by the state of Louisiana shall be by appropriation for the purpose by the legislature to the secretary of state. In the event of such purchase of sites and construction and maintenance of buildings, the title thereto shall rest one-half in the state and one-half in the parish or municipality coming under the provisions of this Chapter.

Acts 1977, No. 523, §1, eff. Jan. 1, 1978. Amended by Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 2001, No. 451, §6, eff. Jan. 12, 2004.



RS 18:1391 - Repealed by Acts 2002, 1st Ex. Sess., No. 130, 3, eff. April 23, 2002.

PART V. ALTERNATIVE VOTING SYSTEMS

SUBPART A. ABSENTEE COUNTING EQUIPMENT

§1391. Repealed by Acts 2002, 1st Ex. Sess., No. 130, §3, eff. April 23, 2002.



RS 18:1392 - Repealed by Acts 2002, 1st Ex. Sess., No. 130, 3, eff. April 23, 2002.

§1392. Repealed by Acts 2002, 1st Ex. Sess., No. 130, §3, eff. April 23, 2002.



RS 18:1393 - Repealed by Acts 2002, 1st Ex. Sess., No. 130, 3, eff. April 23, 2002.

§1393. Repealed by Acts 2002, 1st Ex. Sess., No. 130, §3, eff. April 23, 2002.



RS 18:1394 - Repealed by Acts 2002, 1st Ex. Sess., No. 130, 3, eff. April 23, 2002.

§1394. Repealed by Acts 2002, 1st Ex. Sess., No. 130, §3, eff. April 23, 2002.



RS 18:1395 - Repealed by Acts 2002, 1st Ex. Sess., No. 130, 3, eff. April 23, 2002.

§1395. Repealed by Acts 2002, 1st Ex. Sess., No. 130, §3, eff. April 23, 2002.



RS 18:1396 - Repealed by Acts 2002, 1st Ex. Sess., No. 130, 3, eff. April 23, 2002.

§1396. Repealed by Acts 2002, 1st Ex. Sess., No. 130, §3, eff. April 23, 2002.



RS 18:1397 - Repealed by Acts 2002, 1st Ex. Sess., No. 130, 3, eff. April 23, 2002.

§1397. Repealed by Acts 2002, 1st Ex. Sess., No. 130, §3, eff. April 23, 2002.



RS 18:1398 - Repealed by Acts 2002, 1st Ex. Sess., No. 130, 3, eff. April 23, 2002.

SUBPART B. VOTING MACHINES

§1398. Repealed by Acts 2002, 1st Ex. Sess., No. 130, §3, eff. April 23, 2002.



RS 18:1399 - Repealed by Acts 2002, 1st Ex. Sess., No. 130, 3, eff. April 23, 2002.

§1399. Repealed by Acts 2002, 1st Ex. Sess., No. 130, §3, eff. April 23, 2002.



RS 18:1400.1 - Election costs paid by secretary of state; governing authorities; reimbursement

CHAPTER 8-A. ELECTION EXPENSES

§1400.1. Election costs paid by secretary of state; governing authorities; reimbursement

A. The cost of ballots and election materials used in gubernatorial and congressional elections, whether or not a gubernatorial or congressional candidate appears on the ballot, shall be paid by the state from funds appropriated to the secretary of state for that purpose, except that when a local or municipal candidate or a local bond, debt, tax, proposition, or question also appears on the ballot, the state shall be required to pay one-half of the cost of ballots and election materials. The remaining one-half shall be prorated between the state and all local or municipal entities participating in such election. In the case of the offices of justice of the peace and constable of a justice of the peace court, the costs shall be prorated to the parish governing authority. The pro rata share of a local or municipal entity shall be determined by dividing the number of that entity's offices, propositions, or questions on the ballot by the total number of all offices, propositions, or questions on the ballot within that local jurisdiction.

B.(1) The cost of ballots and election materials used in any special election when any of the following appear on the ballot shall be paid by the state from funds appropriated to the secretary of state for that purpose:

(a) A state candidate, as defined in R.S. 18:452(1).

(b) A candidate for the state legislature.

(c) A candidate for judge of a judicial district court or juvenile court or a candidate for judge of the criminal district or civil district court for Orleans Parish.

(d) A candidate for the office of district attorney.

(e) A proposed constitutional amendment.

(2) Notwithstanding the provisions of Paragraph (1), when a local or municipal candidate or a local bond, debt, tax, proposition, or question also appears on the ballot, the state shall be required to pay one-half of the cost of ballots and election materials. The remaining one-half shall be prorated between the state and all local or municipal entities participating in such election. In the case of the offices of justice of the peace and constable of a justice of the peace court, the costs shall be prorated to the parish governing authority. The pro rata share of a local or municipal entity shall be determined by dividing the number of that entity's offices, propositions, or questions on the ballot by the total number of all offices, propositions, or questions on the ballot within that local jurisdiction.

C.(1) The cost of ballots and election materials used in any election not provided for in Subsections A and B of this Section shall be paid by the appropriate governing authority that relates to the character of the office or the issue involved in such election. In the case of the offices of justice of the peace and constable of a justice of the peace court, the costs shall be prorated to the parish governing authority.

(2) In any special election called only by a local governing authority or only by a parish or city school board solely for the purpose of voting on a proposition under Chapter 6-A of this Title, a fee of ten dollars per certificate and two dollars per page shall be paid to the secretary of state for recording the proces verbal as required by R.S. 18:1293.

(3) To administratively facilitate the payment of costs as provided in this Subsection, the secretary of state may initially pay such costs; however, the appropriate governing authority shall reimburse all such costs to the secretary of state, and all monies so received by the secretary of state shall be remitted to the state treasurer. If more than one governing authority is involved in an election, the secretary of state shall prorate the reimbursable costs among the governing authorities as equitably as possible.

Added by Acts 1983, No. 681, §1, eff. July 21, 1983. Acts 1986, No. 783, §1, eff. July 10, 1986; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1992, No. 963, §1; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2004, No. 526, §2, eff. June 25, 2004.



RS 18:1400.2 - Election costs paid by secretary of state; governing authorities; reimbursement

§1400.2. Election costs paid by secretary of state; governing authorities; reimbursement

A. The costs of publication of the location of polling places; of renting polling places; of drayage; of setting up voting machines; of compensating commissioners and deputy parish custodians; of paying election expenses incurred by a registrar of voters and his permanent employees as provided by R.S. 18:1400.8; and of transmitting election returns for gubernatorial and congressional elections, whether or not a gubernatorial or congressional candidate appears on the ballot, shall be paid by the state from funds appropriated to the secretary of state for that purpose, except that when a local or municipal candidate or a local bond, debt, tax, proposition, or question also appears on the ballot, the state shall be required to pay one-half of such costs. The remaining one-half shall be prorated between the state and all local or municipal entities participating in such election. In the case of the offices of justice of the peace and constable of a justice of the peace court, the costs shall be prorated to the parish governing authority. The pro rata share of a local or municipal entity shall be determined by dividing the number of that entity's offices, propositions, or questions on the ballot by the total number of all offices, propositions, or questions on the ballot within that local jurisdiction.

B.(1) The cost of publication of the location of polling places; of renting polling places; of drayage; of setting up voting machines; of compensating commissioners and deputy parish custodians; of paying election expenses incurred by a registrar of voters and his permanent employees as provided by R.S. 18:1400.8; and of transmitting election returns for any special election when any of the following appear on the ballot shall be paid by the state from funds appropriated to the secretary of state for that purpose:

(a) A state candidate, as defined in R.S. 18:452(1).

(b) A candidate for the state legislature.

(c) A candidate for judge of a judicial district court or juvenile court or a candidate for judge of the criminal district or civil district court for Orleans Parish.

(d) A candidate for the office of district attorney.

(e) A proposed constitutional amendment.

(2) Notwithstanding the provisions of Paragraph (1), when a local or municipal candidate or a local bond, debt, tax, proposition, or question also appears on the ballot, the state shall be required to pay one-half of such costs. The remaining one-half shall be prorated between the state and all local or municipal entities participating in such election. In the case of the offices of justice of the peace and constable of a justice of the peace court, the costs shall be prorated to the parish governing authority. The pro rata share of a local or municipal entity shall be determined by dividing the number of that entity's offices, propositions, or questions on the ballot by the total number of all offices, propositions, or questions on the ballot within that local jurisdiction.

C.(1) The cost of publication of the location of polling places; of renting polling places; of drayage; of setting up voting machines, which cost shall be ten dollars per machine; of compensating commissioners and deputy parish custodians; of paying election expenses incurred by a registrar of voters and his permanent employees as provided by R.S. 18:1400.8; and of transmitting election returns for any election not provided for in Subsections A and B of this Section shall be paid by the appropriate governing authority that relates to the character of office or issue involved in such election. In the case of the offices of justice of the peace and constable of a justice of the peace court, the costs shall be prorated to the parish governing authority. Except as provided in Paragraph (2) of this Subsection, if more than one governing authority is involved in an election, a statement of such expenses shall be transmitted to each governing authority involved in the election and payment thereof shall be prorated among the governing authorities as equitably as possible.

(2) To administratively facilitate the payment of costs with respect to elections as provided in this Subsection, the secretary of state may initially pay such costs; however, the appropriate governing authority shall reimburse all such costs to the secretary of state, who shall remit all such funds to the state treasurer. If more than one governing authority is involved in an election, the secretary of state shall prorate its reimbursable costs among the governing authorities as equitably as possible.

Added by Acts 1983, No. 681, §1, eff. July 21, 1983. Acts 1986, No. 426, §1; Acts 1986, No. 783, §1, eff. July 10, 1986; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1992, No. 963, §1; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2004, No. 526, §2, eff. June 25, 2004; Acts 2015, No. 269, §1, eff. Jan. 1, 2016, and §2, eff. Dec. 31, 2017.



RS 18:1400.3 - Election expenses incurred by clerks of court and registrars of voters; payment by secretary of state; payment by governing authorities

§1400.3. Election expenses incurred by clerks of court and registrars of voters; payment by secretary of state; payment by governing authorities

A. Election expenses incurred by clerks of court and registrars of voters for gubernatorial and congressional elections, whether or not a gubernatorial or congressional candidate appears on the ballot, shall be paid by the state from funds appropriated to the secretary of state for that purpose, except that when a local or municipal candidate or a local bond, debt, tax, proposition, or question also appears on the ballot, the state shall be required to pay one-half of such costs. The remaining one-half shall be prorated between the state and all local or municipal entities participating in such election. In the case of the offices of justice of the peace and constable of a justice of the peace court, the costs shall be prorated to the parish governing authority. The pro rata share of a local or municipal entity shall be determined by dividing the number of that entity's offices, propositions, or questions on the ballot by the total number of all offices, propositions, or questions on the ballot within that local jurisdiction.

B.(1) Election expenses incurred by clerks of court and registrars of voters for any special election when any of the following appear on the ballot shall be paid by the state from funds appropriated to the secretary of state for that purpose:

(a) A state candidate, as defined in R.S. 18:452(1).

(b) A candidate for the state legislature.

(c) A candidate for judge of a judicial district court or juvenile court or a candidate for judge of the criminal district or civil district court for Orleans Parish.

(d) A candidate for the office of district attorney.

(e) A proposed constitutional amendment.

(2) Notwithstanding the provisions of Paragraph (1), when a local or municipal candidate or a local bond, debt, tax, proposition, or question also appears on the ballot, the state shall be required to pay one-half of such costs. The remaining one-half shall be prorated between the state and all local or municipal entities participating in such election. In the case of the offices of justice of the peace and constable of a justice of the peace court, the costs shall be prorated to the parish governing authority. The pro rata share of a local or municipal entity shall be determined by dividing the number of that entity's offices, propositions, or questions on the ballot by the total number of all offices, propositions, or questions on the ballot within that local jurisdiction.

C.(1) Election expenses incurred by clerks of court and registrars of voters for any election not provided for in Subsections A and B of this Section shall be paid by the appropriate governing authority that relates to the character of office or issue involved in such election. In the case of the offices of justice of the peace and constable of a justice of the peace court, the costs shall be prorated to the parish governing authority. Except as provided in Paragraph (2) of this Subsection, if more than one governing authority is involved in an election, a statement of such expenses shall be transmitted to each governing authority and payment thereof shall be prorated among the governing authorities as equitably as possible.

(2) To administratively facilitate the payment of costs with respect to elections as provided in this Subsection, the secretary of state may initially pay such costs; however, the appropriate governing authority shall reimburse all such costs to the secretary of state, who shall remit all such funds to the state treasurer. If more than one governing authority is involved in an election, the secretary of state shall prorate its reimbursable costs among the governing authorities as equitably as possible.

D. For the purposes of this Section, "election expenses incurred by registrars of voters" is defined and limited to the following:

(1) Expenses incurred by a registrar of voters to pay for one or more temporary part-time clerical employees to perform election duties and responsibilities associated with his office as provided in this Title. Such employees shall be paid at an hourly rate established by the registrar not to exceed that of the minimum pay rate associated with pay level 607 in the Administrative Schedule as specified in the classification and pay plan of the Louisiana Department of Civil Service.

(2) Expenses incurred by a registrar of voters to pay a permanent employee below the level of chief deputy and confidential assistant to perform election duties and responsibilities associated with his office during other than normal hours of operation of his office.

(3) Expenses incurred by a registrar of voters to pay postage for absentee by mail ballots.

(4) Expenses of an extraordinary nature incurred by a registrar of voters for an election which have received prior approval of the secretary of state.

(5) Expenses incurred by a registrar of voters to pay for law enforcement officers to maintain order during early voting.

E. For the purposes of this Section, "election expenses incurred by clerks of court" is defined and limited to the following:

(1) Actual expenses incurred by a clerk of court to publish notices required by law in the official journal of the parish and, to insure maximum coverage, in any other journal of the parish or political subdivision thereof. Information contained in such notices shall be limited to that required by law. The secretary of state shall prescribe the size of such notices which shall be uniform throughout the state.

(2) Itemized expenses incurred by a clerk of court to conduct the general courses of instruction for commissioners as provided in R.S. 18:431(A) and the course of instruction for commissioners-in-charge as provided in R.S. 18:433(A).

(3)(a) Documented expenses incurred by a clerk of court to perform or fulfill election duties imposed by law. For the purpose of this Paragraph, such expenses shall include the following:

(i) Expenses for postage and office supplies used in connection with an election or used to fulfill an election duty imposed by law.

(ii) Expenses for rental space and instructional paraphernalia to conduct schools of instruction for commissioners and commissioners-in-charge.

(iii) Expenses for personnel used in connection with an election or used to fulfill an election duty imposed by law. Such expenses shall be itemized and reimbursement shall be authorized only for work not performed during regular office hours of the clerk of court.

(iv) Incidental expenses incurred in conducting the general courses of instruction for commissioners and the course of instruction for commissioners-in-charge. Reimbursement for such expenses shall be limited to one hundred dollars per general commissioner school and one hundred dollars for the commissioner-in-charge school. Maximum reimbursement to a clerk of court for conducting such schools shall be limited to three hundred dollars per calendar year and all reimbursements shall be deposited in the general fund of the clerk of court.

(b) The secretary of state shall establish rules and regulations governing reimbursement for expenses set forth herein and may establish rules and regulations to add other categories of reimbursable expenses. All reimbursements shall be deposited in the general fund of the clerk.

(4) Expenses of an extraordinary nature incurred by a clerk of court for an election which have received prior approval of the secretary of state.

(5) Expenses incurred by a clerk of court to pay for law enforcement officers in accordance with R.S. 18:1354(B)(5).

(6) Expenses incurred by a clerk of court to pay for law enforcement officers to maintain order during tabulation and counting of votes at the office of the clerk of court.

F. Election expenses incurred by the registrars of voters and election expenses incurred by clerks of court, as defined by Subsections D and E of this Section, shall be sent to the secretary of state for payment by the most expeditious means possible, including electronic transfer.

Added by Acts 1983, No. 681, §1, eff. July 21, 1983; Acts 1986, No. 783, §1, eff. July 10, 1986; Acts 1986, No. 669, §1; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1992, No. 963, §1; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1032, §7; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2003, No. 1220, §1, eff. Jan. 1, 2004; Acts 2004, No. 526, §2, eff. June 25, 2004; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2009, No. 369, §1.



RS 18:1400.4 - Elections costs for parish boards of election supervisors; payment of compensation; reimbursement; expenses

§1400.4. Elections costs for parish boards of election supervisors; payment of compensation; reimbursement; expenses

A. Election expenses incurred by parish boards of election supervisors for gubernatorial and congressional elections, whether or not a gubernatorial or congressional candidate appears on the ballot, shall be paid by the state from funds appropriated to the secretary of state for that purpose, except that when a local or municipal candidate or a local bond, debt, tax, proposition, or question also appears on the ballot, the state shall be required to pay one-half of such costs. The remaining one-half shall be prorated between the state and all local or municipal entities participating in such election. In the case of the offices of justice of the peace and constable of a justice of the peace court, the costs shall be prorated to the parish governing authority. The pro rata share of a local or municipal entity shall be determined by dividing the number of that entity's offices, propositions, or questions on the ballot by the total number of all offices, propositions, or questions on the ballot within that local jurisdiction.

B.(1) Election expenses incurred by parish boards of election supervisors for any special election when any of the following appear on the ballot shall be paid by the state from funds appropriated to the secretary of state for that purpose:

(a) A state candidate, as defined in R.S. 18:452(1).

(b) A candidate for the state legislature.

(c) A candidate for judge of a judicial district court or juvenile court or a candidate for judge of the criminal district or civil district court for Orleans Parish.

(d) A candidate for the office of district attorney.

(e) A proposed constitutional amendment.

(2) Notwithstanding the provisions of Paragraph (1), when a local or municipal candidate or a local bond, debt, tax, proposition, or question also appears on the ballot, the state shall be required to pay one-half of such costs. The remaining one-half shall be prorated between the state and all local or municipal entities participating in such election. In the case of the offices of justice of the peace and constable of a justice of the peace court, the costs shall be prorated to the parish governing authority. The pro rata share of a local or municipal entity shall be determined by dividing the number of that entity's offices, propositions, or questions on the ballot by the total number of all offices, propositions, or questions on the ballot within that local jurisdiction.

C.(1) Election expenses incurred by parish boards of election supervisors for any election not provided for in Subsections A and B of this Section shall be paid by the appropriate governing authority that relates to the character of office or issue involved in such election. In the case of the offices of justice of the peace and constable of a justice of the peace court, the costs shall be prorated to the parish governing authority. Except as provided in Paragraph (2) of this Subsection, if more than one governing authority is involved in an election, a statement of such expenses shall be transmitted to each governing authority and payment thereof shall be prorated among the governing authorities as equitably as possible.

(2) To administratively facilitate the payment of costs with respect to elections as provided in this Subsection, the secretary of state may initially pay such costs; however, the appropriate governing authority shall reimburse all such costs to the secretary of state, who shall remit all such funds to the state treasurer. If more than one governing authority is involved in an election, the secretary of state shall prorate its reimbursable costs among the governing authorities as equitably as possible.

D. For the purposes of this Section, "election expenses incurred by the parish boards of election supervisors" is defined and limited to the following:

(1) Compensation of each member of the parish board of election supervisors as provided in R.S. 18:423(E).

(2) Expenses of an extraordinary nature incurred by the parish boards of election supervisors for an election which have received prior approval of the secretary of state.

(3) Expenses incurred by a parish board of election supervisors to pay for law enforcement officers used during the tabulation and counting of absentee by mail and early voting ballots.

E. Any other expenses incurred by the parish board of election supervisors in the performance of its duties shall be paid by the state from funds appropriated to the secretary of state for that purpose.

Added by Acts 1983, No. 681, §1, eff. July 21, 1983; Acts 1986, No. 669, §1; Acts 1990, No. 116, §1; Acts 1992, No. 963, §1; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2004, No. 526, §2, eff. June 25, 2004; Acts 2005, No. 220, §4, eff. Jan. 1, 2006.



RS 18:1400.5 - Costs and expenses of a presidential preference primary election

§1400.5. Costs and expenses of a presidential preference primary election

A. Except as otherwise provided herein, the costs and expenses incurred for a presidential preference primary election shall be paid by the secretary of state as in gubernatorial elections.

B. When a local governing authority is required by this Chapter to pay the costs and expenses incurred for an election, and such election is scheduled to be held on the date of a presidential preference primary election, the local governing authority shall pay all costs and expenses incurred for such elections.

Added by Acts 1983, No. 681, §1, eff. July 21, 1983; Acts 2001, No. 451, §6, eff. Jan. 12, 2004.



RS 18:1400.6 - Costs and expenses of primary and general elections

§1400.6. Costs and expenses of primary and general elections

A. Any local governing authority or school board which receives a request for reimbursement of election costs pursuant to this Title shall pay such reimbursement promptly.

B. Interest on any unpaid balance shall be added to the amount of any such reimbursement for which payment has not been received by the sixtieth day after the date of billing by the secretary of state. Such interest shall be at an annual percentage rate of fifteen percent and shall be received by the secretary of state to be remitted to the state treasurer.

C. If payment for any such reimbursement is not received by the secretary of state on the one hundred twentieth day following the first billing by the secretary of state, the account shall be forwarded to the attorney general for collection. The attorney general is additionally authorized to collect the actual expenses his office incurs in the collection of such account.

Added by Acts 1983, No. 682, §1; Acts 1986, No. 669, §1; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 2001, No. 451, §1, eff. Jan. 12, 2004; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002.

NOTE: See Acts 2001, No. 451, §8(A), relative to effective date.



RS 18:1400.7 - Election expenses

§1400.7. Election expenses

Notwithstanding any other provision of law to the contrary, on and after January 1, 1997, the parish governing authority shall be responsible for all election expenses incurred in any precinct which is not in compliance with the provisions of R.S. 18:532(B)(4) and shall reimburse the state for any such costs.

Acts 1995, No. 552, §1, eff. Jan. 1, 1996.



RS 18:1400.8 - Expenses incurred by registrars of voters conducting early voting; payment by secretary of state

NOTE: §1400.8 eff. until Jan. 1, 2016 and becomes eff. again Dec. 31, 2017. See Acts 2015, No. 269, §3.

§1400.8. Expenses incurred by registrars of voters conducting early voting; payment by secretary of state

Election expenses incurred by a registrar of voters and his permanent employees to perform election duties and responsibilities associated with early voting on any day during the week between 4:30 p.m. and the time that early voting terminates that day and on any Saturday on which early voting is conducted shall be paid by the state from funds appropriated to the secretary of state for that purpose.

NOTE: §1400.8 as amended by Acts 2015. No. 269, §§1, 3, eff. Jan. 1, 2016 until Dec. 31, 2017.

§1400.8. Expenses incurred by registrars of voters conducting early voting; payment by secretary of state

Election expenses incurred by a registrar of voters and his permanent employees to perform election duties and responsibilities associated with early voting on any day during the week between 4:30 p.m. and the time that early voting terminates that day and on any Saturday on which early voting is conducted shall be paid by the state from funds appropriated to the secretary of state for that purpose and shall be a reimbursable election expense as provided by R.S. 18:1400.2.

Acts 2007, No. 229, §1; Acts 2008, No. 167, §1, eff. June 12, 2008; Acts 2015, No. 269, §1, eff. Jan. 1, 2016, and §2, eff. Dec. 31, 2017.



RS 18:1400.21 - Help Louisiana Vote Fund

CHAPTER 8-B. HELP LOUISIANA VOTE FUND

§1400.21. Help Louisiana Vote Fund

A. The Help Louisiana Vote Fund is established as a special fund in the state treasury, hereinafter referred to as the "fund", for purposes of improving Louisiana's elections in accordance with the Help America Vote Act of 2002, hereinafter referred to as "HAVA".

B. The sources of money deposited into the fund shall be any federal monies received by the state pursuant to HAVA and any monies appropriated to the fund. State monies appropriated to the fund may be deposited in any account designated in the appropriation. After compliance with the requirements of the Bond Security and Redemption Fund, federal monies shall be deposited into the fund and allocated by the state treasurer to one of the following five accounts. Within ten days of receipt of any federal monies by the state treasurer, the secretary of state shall provide written instructions to the state treasurer with respect to the specific account into which such monies shall be deposited.

(1) The Election Administration Account is established within the fund, into which the state treasurer shall deposit monies received pursuant to Section 101 of Title I of HAVA with respect to improving administration of elections. Monies in this account shall be appropriated only for improving the administration of elections, acquisition of equipment and voting system technologies, and other requirements of Title III of HAVA with respect to uniform and nondiscriminatory election technology and administration.

(2) The Voting Systems Account is established within the fund, into which the state treasurer shall deposit monies received pursuant to Section 102 of Title I of HAVA with respect to replacement of punch card and lever voting systems or to reimburse the state for expenditures made after January 1, 2001, for replacement of such systems. Reimbursement monies received under Section 102 of Title I of HAVA which are deposited into this account shall be appropriated only for the replacement of lever voting systems or to satisfy the state's responsibilities under Title II of HAVA. All other monies in this account shall be appropriated only for the replacement of lever voting systems.

(3) The HAVA Requirements Account is established within the fund, into which the state treasurer shall deposit monies received pursuant to Title II of HAVA designated as requirements payments. Monies in this account shall be appropriated only to meet the requirements of Title III of HAVA with respect to uniform and nondiscriminatory election technology and administration requirements, after which any residual amounts available may be used for improving administration of federal elections.

(4) The Voting Access Account is established within the fund, into which the state treasurer shall deposit monies received pursuant to Title II of HAVA with respect to assuring voting access for individuals with disabilities. Monies in this account shall be appropriated only for (a) improvement of polling places to ensure accessibility to individuals with disabilities in a manner that provides the same opportunity for participation, privacy, and independence as for other voters; and (b) providing individuals with disabilities with information about accessible polling places, including outreach programs and training for election officials.

(5) The College Program Account is established within the fund, into which the state treasurer shall deposit monies received pursuant to Title V of HAVA with respect to the Help America Vote College Program. Monies in this account shall be appropriated only for activities and programs to encourage students enrolled at institutions of higher education to assist state and local governments in the administration of elections by serving as nonpartisan poll workers or assistants and to encourage state and local governments to use the services of such students.

C. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. Such monies shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to the fund after compliance with the requirements of the Bond Security and Redemption Fund. The state treasurer shall annually allocate investment earnings among the five accounts proportionally based on the fund balance of each account at the time of the allocation.

Acts 2003, No. 142, §1, eff. May 28, 2003; Acts 2014, No. 811, §9, eff. June 23, 2014.



RS 18:1401 - Objections to candidacy, contests of elections, contests of certification of recall petition; parties authorized to institute actions

CHAPTER 9. CONTESTS AND CHALLENGES

PART I. PROCEDURE FOR OBJECTIONS TO CANDIDACY

AND ELECTION CONTESTS

§1401. Objections to candidacy, contests of elections, contests of certification of recall petition; parties authorized to institute actions

A. A qualified elector may bring an action objecting to the candidacy of a person who qualified as a candidate in a primary election for an office in which the plaintiff is qualified to vote.

B. A candidate who alleges that, except for substantial irregularities or error, or except for fraud or other unlawful activities in the conduct of the election, he would have qualified for a general election or would have been elected may bring an action contesting the election.

C. A person in interest may bring an action contesting any election in which any proposition is submitted to the voters if he alleges that except for irregularities or fraud in the conduct of an election the result would have been different.

D. A qualified elector may bring an action objecting to the calling of a special election to fill a vacancy if he alleges that no special election should have been called or that the special election was called on an improper day.

E.(1) A public officer whose recall is sought may bring an action contesting the certification of the recall petition certified pursuant to R.S. 18:3 and Chapter 6-C of this Title.

(2) The chairman or vice chairman listed on the recall petition may bring an action contesting the certification of the recall petition certified pursuant to R.S. 18:3 and Chapter 6-C of this Title.

F. A public officer who alleges that except for substantial irregularities or error or except for fraud or other unlawful activities in the conduct of the election he would not have been recalled may bring an action contesting the election.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1980, No. 564, §1, eff. July 23, 1980; Acts 1989, No. 662, §8, eff. July 7, 1989; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2010, No. 570, §1, eff. Jan. 1, 2011; Acts 2010, No. 621, §1; Acts 2012, No. 138, §1, eff. May 14, 2012.



RS 18:1402 - Proper parties

§1402. Proper parties

A. The following persons are the proper parties against whom actions objecting to candidacy shall be instituted:

(1) The person whose candidacy is objected to.

(2) The official, in his official capacity, before whom the person whose candidacy is objected to had qualified.

B.(1) The following persons are the proper parties against whom election contests shall be instituted:

(a) The secretary of state, in his official capacity, when contesting an election on any proposed amendment to the constitution.

(b) The governing authority which called the election, when contesting an election on a proposition.

(c) The person or persons whose eligibility to be a candidate in a general election or whose election to office is contested.

(2) Any candidate in an election which is contested shall be a proper party to and shall have standing to intervene in the action contesting the election.

C. The secretary of state, in his official capacity, shall be made a party defendant to any action contesting an election for public office or an election for the recall of a public officer. The secretary of state, in his official capacity, shall be made defendant to any action objecting to the calling of a special election. The secretary of state, in his official capacity, shall be made a party defendant to any action contesting the certification of a recall petition.

D. Costs of court shall not be assessed against the secretary of state when named as a defendant in any action contesting an election, objecting to candidacy, objecting to the calling of a special election, or contesting the certification of a recall petition.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 451, §1, eff. Jan. 12, 2004; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2010, No. 570, §1, eff. Jan. 1, 2011; Acts 2010, No. 621, §1; Acts 2012, No. 138, §1, eff. May 14, 2012; Acts 2013, No. 383, §1, eff. June 18, 2013.



RS 18:1403 - Jurisdiction

§1403. Jurisdiction

The district courts shall have exclusive original jurisdiction of actions objecting to candidacy, objecting to the calling of a special election, contesting the certification of a recall petition, and contesting elections. In a judicial district wherein there is a criminal and a civil district court, the civil district court shall have exclusive original jurisdiction.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2010, No. 621, §1.



RS 18:1404 - Venue

§1404. Venue

A.(1) An action objecting to a candidate or contesting an election shall be instituted in the district court for the parish where the state capitol is situated if the action involves an office filled by statewide election and shall be instituted in the district court for any parish included, in whole or part, in the district for the office the action involves.

(2) An action objecting to the calling of a special election shall be instituted in the district court for the parish where the governing authority calling such special election is domiciled. If the governor, president of the Senate, or speaker of the House of Representatives calls the special election, then an action objecting to the calling of such special election shall be instituted in the district court for the parish where the state capitol is situated.

B. An action contesting an election on a proposition, except an election on a proposed constitutional amendment, shall be brought in the district court for the parish where the governing authority calling the election is domiciled.

C. An action contesting an election upon a proposed constitutional amendment shall be brought in the district court for the parish where the state capitol is situated.

D. An action contesting the certification of a recall petition shall be instituted in the district court for a parish included in whole or in part in the voting area wherein the recall election is sought; however if the public officer sought to be recalled is a statewide elected official, an action contesting the certification of a recall petition shall be instituted in the district court for the parish where the state capitol is situated.

E. An action contesting an election for the recall of a public officer shall be instituted in the district court for a parish included in whole or in part in the voting area wherein the recall election is held; however, if the public officer recalled is a statewide elected official, an action contesting the election shall be instituted in the district court for the parish where the state capitol is situated.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2010, No. 621, §1; Acts 2012, No. 138, §1, eff. May 14, 2012.



RS 18:1405 - Time for commencement of action

§1405. Time for commencement of action

A. An action objecting to candidacy shall be instituted not later than 4:30 p.m. of the seventh day after the close of qualifications for candidates in the primary election. After the expiration of the time period set forth in this Section, no further action shall be commenced objecting to candidacy based on the grounds for objections to candidacy contained in R.S. 18:492.

B. An action contesting any election involving election to office shall be instituted not later than 4:30 p.m. of the ninth day after the date of the election, and no such contest shall be declared moot because of the performance or nonperformance of a ministerial function including but not limited to matters relating to the printing of ballots for the general election.

C. An action contesting an election on a proposed constitutional amendment shall be instituted not later than 4:30 p.m. of the tenth day after promulgation of the results of the election by the secretary of state.

D. An action contesting an election submitting a proposition to the voters, except a constitutional amendment or a proposition covered by Subsection E of this Section, shall be instituted not later than 4:30 p.m. of the thirtieth day after the official promulgation of the results of the election.

E. An action contesting an election on a proposition submitted to the voters relating to the issuance of bonds, refunding bonds, assuming an indebtedness, or levying a tax shall be instituted not later than 4:30 p.m. of the sixtieth day after official promulgation of the results. If the legality of the election, the bond issue provided for, the tax authorized, or the assumption of indebtedness is not contested within the sixty days herein prescribed, the authority to incur the debt, levy the tax, or issue the bonds, the legality thereof, and the taxes and other revenues necessary to pay the same shall be conclusively presumed to be valid and no court thereafter shall have authority to inquire into such matters.

F. An action contesting the certification of a recall petition shall be instituted after the certification of the recall petition as provided in R.S. 18:1300.3 and not later than 4:30 p.m. of the fifteenth day after the governor has issued the proclamation ordering the recall election or not later than 4:30 p.m. of the fifteenth day after the last day for the governor to call the election if no recall election is called.

G. An action objecting to the calling of a special election shall be instituted not later than 4:30 p.m. of the fourteenth day after the calling of the election.

H. An action contesting any election involving the recall of a public officer shall be instituted not later than 4:30 p.m. of the ninth day after the date of the election.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 523, §1, eff. Jan. 1, 1978; Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1982, No. 10, §1, eff. Jan. 1, 1983; Acts 1984, No. 712, §1, eff. July 13, 1984; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2004, No. 526, §2, eff. June 25, 2004; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2007, No. 448, §1; Acts 2010, No. 570, §1, eff. Jan. 1, 2011; Acts 2010, No. 621, §1; Acts 2012, No. 138, §1, eff. May 14, 2012.



RS 18:1406 - Petition; answer; notification

§1406. Petition; answer; notification

A. An action objecting to the calling of a special election, objecting to candidacy, contesting the certification of a recall petition, or contesting an election shall be instituted by filing a petition in a court of competent jurisdiction and venue and posting a copy of the petition in a conspicuous place at the entrance of the office of the clerk of court where the petition is filed.

B. The petition shall set forth in specific detail the facts upon which the objection or contest is based. If the action contests an election involving election to office, the petition shall allege that except for substantial irregularities or error, fraud, or other unlawful activities in the conduct of the election, the petitioner would have qualified for a general election or would have been elected. If the action contests an election involving the recall of a public officer, the petition shall allege that except for substantial irregularities or error, fraud, or other unlawful activities in the conduct of the election, the petitioner would not have been recalled. The trial judge may allow the filing of amended pleadings for good cause shown and in the interest of justice.

C. The defendant shall be served with citation directing him to appear in court no later than 10:00 a.m. on the fourth day after suit was filed, subject, however, to the provisions of R.S. 18:1408(D). The defendant is not required to answer the petition, but if he answers, he shall do so prior to trial.

D. The clerk of court shall immediately notify the secretary of state by telephone and by written notice sent by certified mail when an action objecting to the calling of a special election, objecting to candidacy, contesting the certification of a recall petition, or contesting an election has been filed.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1985, No. 754, §1; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2010, No. 570, §1, eff. Jan. 1, 2011; Acts 2010, No. 621, §1; Acts 2012, No. 138, §1, eff. May 14, 2012.



RS 18:1407 - Appointment of agent for service of process

§1407. Appointment of agent for service of process

By filing notice of candidacy a candidate appoints the clerk of court for each parish in which he is to be voted on as his agent for service of process in any action objecting to his candidacy, contesting his qualification as a candidate in a general election, or contesting his election to office.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2010, No. 570, §1, eff. Jan. 1, 2011.



RS 18:1408 - Service of process; sending notice and copies; documents to be filed

§1408. Service of process; sending notice and copies; documents to be filed

A. If service of process is to be made on the appointed agent, as authorized by R.S. 18:1407, such service shall be made by serving citation on this agent, but at the same time that service is made on the appointed agent, a diligent effort shall be made to make personal service on the defendant at his domiciliary address as shown by his qualifying papers.

B. When service is made on the appointed agent, he shall immediately send notice thereof, together with a copy of the citation, by certified mail, return receipt requested, or by commercial courier as defined in R.S. 13:3204(D), when the person to be served is located outside of this state, to addressee only, to the defendant at his domiciliary address as listed in his notice of candidacy. If the appointed agent has reason to believe that the candidate is temporarily absent from his domiciliary address as listed in his notice of candidacy, he shall give additional notice to the candidate in the manner required by this Subsection by mailing a copy of the citation to any place where the candidate temporarily resides.

C. Proof of mailing, certified by the official mark of the United States Postal Service, or by commercial courier as defined in R.S. 13:3204(D), when the person to be served is located outside of this state, along with the return receipt if received by the agent, shall be filed in the proceedings.

D. Service of process on and citation of the appointed agent, together with the posting of the petition as provided in R.S. 18:1406, shall be sufficient service to give the trial court jurisdiction over the person of the defendant.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1999, No. 395, §3.



RS 18:1409 - Trial; decision; appeal

§1409. Trial; decision; appeal

A.(1) Actions objecting to the calling of a special election, objecting to candidacy, contesting the certification of a recall petition, or contesting an election shall be tried summarily, without a jury, and in open court. The trial shall begin no later than 10:00 a.m. on the fourth day after suit was filed.

(2) If the defendant does not appear on the date set for the trial, either in person or through counsel, the court shall appoint an attorney at law to represent him by instanter appointment made prior to the commencement of the trial. In a case where a court appointment of an attorney to represent the defendant is made, the proceedings shall be conducted contradictorily against the court-appointed attorney.

(3)(a) The court shall determine the amount of the fee payable to curators ad hoc in accordance with criteria used by the court in fixing curator fees under Code of Civil Procedure Article 5091 et seq.

(b) The court shall tax the curator's fee as costs, and such fee shall be paid by the plaintiff unless the defendant was served personally at least twenty-four hours prior to the hearing and the appointment of a curator ad hoc was necessitated by his failure to appear at the trial, in which case the court may require the defendant to pay the curator's fee.

B.(1) If the action involves the contest of a primary election for a major office, the trial judge, for good cause shown, may postpone the date of the general election for the office as to which the contest was filed for a period not to exceed five weeks.

(2) Whenever the trial of an action contesting a primary election for a major office, extends past 5:00 p.m. on the fourteenth day after the day of the election, the trial judge shall order the general election for the affected office postponed to a Saturday specified by him which is at least thirty days after the date on which the trial court renders judgment.

(3) As used in this Subsection, "major office" means offices voted on throughout the state or a congressional district, the offices of justice of the supreme court or judge of a court of appeal, the offices of members on a state board or commission, or offices which require election from a territorial jurisdiction having a population exceeding two hundred fifty thousand.

C. In all actions, the trial judge shall render judgment within twenty-four hours after the case is submitted to him and shall indicate the date and time rendered on the judgment. The clerk of the trial court shall immediately notify all parties or their counsel of record by telephone and/or facsimile transmission of the judgment.

D. Within twenty-four hours after rendition of judgment, a party aggrieved by the judgment may appeal by obtaining an order of appeal and giving bond for a sum fixed by the court to secure the payment of costs. The clerk of the trial court shall give notice of the order of appeal to the clerk of the court of appeal and to all the parties or their counsel of record. The trial judge shall fix the return day at a time not to exceed three days after rendition of judgment.

E. The clerk of the trial court shall prepare the record on appeal and transmit it to the clerk of the court of appeal on the return day.

F. Immediately upon receipt of the record the clerk of the court of appeal shall notify the parties and the case shall be heard no later than forty-eight hours after the record is lodged with the court of appeal. Judgment shall be rendered within twenty-four hours after the case is argued. The court of appeal shall indicate the date and time rendered on the judgment. The clerk of the court of appeal shall immediately notify all parties or their counsel of record by telephone and/or facsimile transmission of the judgment.

G. An application to the supreme court for a writ of certiorari shall be made within forty-eight hours after judgment is rendered by the court of appeal.

H. The appellate court shall sit en banc in all election contests involving candidates for offices voted on throughout the state or throughout a congressional district, justice of the supreme court, judge of a court of appeal, membership on a state board or commission, district judge, district attorney, or membership in the state legislature. In all other cases arising under this Chapter, the court may sit in panels of three or more as directed by the chief judge.

I. No application for a new trial or for a rehearing shall be entertained by any court, but a court, upon its own motion, may correct manifest error to which its attention is called.

J. As used in this Chapter, judgment shall be deemed to have been rendered when signed by the judge.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1983, No. 137, §1, eff. June 24, 1983; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2010, No. 570, §1, eff. Jan. 1, 2011; Acts 2010, No. 621, §1.



RS 18:1410 - Judgments in objection to candidacy, election contest, or contest of certification of recall petition; transmittal of certified copy to secretary of state

§1410. Judgments in objection to candidacy, election contest, or contest of certification of recall petition; transmittal of certified copy to secretary of state

A certified copy of the judgment rendered in an action objecting to the calling of a special election, objecting to candidacy, contesting the certification of a recall petition, or contesting an election shall be transmitted by the clerk of court to the secretary of state. Upon receipt of a final judgment of a court of competent jurisdiction disqualifying a candidate, the secretary of state shall remove the candidate's name from the ballot if the ballot has not been printed. If the ballot has been printed with the disqualified candidate's name, any votes received by the disqualified candidate shall be void and shall not be counted for any purpose whatsoever.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1985, No. 754, §1; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2010, No. 621, §1.



RS 18:1411 - Depositions

§1411. Depositions

A party to an objection to candidacy, an action contesting the certification of a recall petition, or an election contest may take a deposition relative to the facts specified or to be specified in the petition at any time before the trial, upon giving the other party at least forty-eight hours notice of the time and place the deposition is to be taken. The deposition may be taken before any officer authorized to administer oaths, and the attendance of witnesses and the production of documentary evidence of any kind may be compelled by a court.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 2010, No. 621, §1.



RS 18:1412 - Pleadings alleging fraud in conduct of election; delivery to attorney general and district attorney

§1412. Pleadings alleging fraud in conduct of election; delivery to attorney general and district attorney

The clerk of court shall immediately notify by telephone and/or facsimile transmission the attorney general and the district attorney for every parish where fraud is alleged to have occurred and shall deliver a certified copy of any such pleading to the attorney general and to each such district attorney.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1995, No. 300, §1, eff. June 15, 1995.



RS 18:1413 - Computation of time

§1413. Computation of time

Computation of all time intervals in this Chapter shall include Sundays and other legal holidays. However, if the time interval ends on a Sunday or other legal holiday, then noon of the next legal day shall be deemed to be the end of the time interval.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1995, No. 300, §1, eff. June 15, 1995.



RS 18:1414 - Code of Civil Procedure

§1414. Code of Civil Procedure

Any procedural matter not specifically provided for in this Code shall be governed by the Code of Civil Procedure.

Added by Acts 1980, No. 506, §1, eff. Jan. 1, 1981.



RS 18:1415 - Discovery prior to filing a suit contesting an election

§1415. Discovery prior to filing a suit contesting an election

A. Provided an action contesting an election involving election to office has not been filed pursuant to R.S. 18:1405(B), a candidate may conduct limited discovery as provided herein during the period of time after the close of the polls on election day and prior to the expiration of time to file a suit contesting such election.

B. Provided an action contesting an election involving the recall of a public officer has not been filed pursuant to R.S. 18:1405(H), the recalled public officer may conduct limited discovery as provided in this Section during the period of time after the close of the polls on election day and prior to the expiration of time to file a suit contesting such election.

C. Such discovery may be conducted only after execution of an affidavit by a poll watcher, commissioner, or any other election official that he has personal knowledge of an irregularity in the election and only after such affidavit has been filed with a court of competent jurisdiction. The nature of the irregularity shall be specified in the affidavit. The clerk of court shall immediately notify the secretary of state by telephone and by written notice when such affidavit has been filed, and shall notify the opponents of the candidate of the filing of the affidavit. The clerk shall also supply a copy of the affidavit to each opponent of the candidate.

D. Discovery shall be limited to the taking of the deposition of any election official, including his employees, having responsibilities regarding the conduct of such election and the inspection and copying of documents and other records in the custody and control of any such election official, but shall not include access to voting machines prior to the date such machines are opened in accordance with R.S. 18:573. The deposition of a statewide elected official or his employee shall be conducted at the office of such official.

E. Upon the request of the candidate or recalled public officer, after the filing of the affidavit as provided in Subsection C of this Section, the clerk of any district court shall issue subpoenas and subpoenas duces tecum in aid of the taking of depositions and the production of documentary evidence for inspection or copying, or both.

F. The authority for a candidate or recalled public officer to conduct discovery under the provisions of this Section shall cease when an action contesting such election is filed pursuant to R.S. 18:1405(B) or (H).

G. A candidate or recalled public officer who conducts limited discovery as provided in this Section shall be responsible for all reasonable costs associated with such discovery.

Acts 1997, No. 975, §1; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2012, No. 138, §1, eff. May 14, 2012.



RS 18:1431 - Fraudulent or illegal votes; uncounted votes; determination of election result

PART II. COURT DETERMINATION OF ELECTION CONTESTS

§1431. Fraudulent or illegal votes; uncounted votes; determination of election result

When the court finds that one or more of the votes cast in a contested election are illegal or fraudulent, the judge shall subtract such vote or votes from the total votes cast for the candidate who received them if the contest involves election to office, from the total vote for or against a proposition if the contest is of an election upon a proposition, or from the total vote for or against the recall of a public officer if the contest involves an election for the recall of a public officer. If the court determines that legal votes cast in the election were excluded in the total votes cast on a candidate, proposition, or recall, then these excluded legal votes shall be added to the total votes on the candidate, proposition, or recall to which they are attributable. Thereafter, and after considering all the evidence, the court shall determine the result of the election.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2012, No. 138, §1, eff. May 14, 2012.



RS 18:1432 - Remedies

§1432. Remedies

A.(1) If the trial judge in an action contesting an election determines that: it is impossible to determine the result of election, or the number of qualified voters who were denied the right to vote by the election officials was sufficient to change the result in the election, if they had been allowed to vote, or the number of unqualified voters who were allowed to vote by the election officials was sufficient to change the result of the election if they had not been allowed to vote, or a combination of these factors would have been sufficient to change the result had they not occurred, the judge may render a final judgment declaring the election void and ordering a new primary or general election for all the candidates, or, if the judge determines that the appropriate remedy is the calling of a restricted election, the judge may render a final judgment ordering a restricted election, specifying the date of the election, the appropriate candidates for the election, the office or other position for which the election shall be held, and indicating which voters will be eligible to vote.

(2) If the trial judge in an action contesting an election for the recall of a public officer determines that: it is impossible to determine the result of election, or the number of qualified voters who were denied the right to vote by the election officials was sufficient to change the result in the election, if they had been allowed to vote, or the number of unqualified voters who were allowed to vote by the election officials was sufficient to change the result of the election if they had not been allowed to vote, or a combination of these factors would have been sufficient to change the result had they not occurred, the judge may render a final judgment declaring the election void and ordering a new recall election, or, if the judge determines that the appropriate remedy is the calling of a restricted election, the judge may render a final judgment ordering a restricted election, specifying the date of the election, and indicating which voters will be eligible to vote.

B. If the trial judge determines that an action contesting an election or objecting to candidacy was filed frivolously, he may award all costs of court, plus a reasonable attorney fee, plus damages, to the defendant.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2010, No. 570, §1, eff. Jan. 1, 2011; Acts 2012, No. 138, §1, eff. May 14, 2012.



RS 18:1433 - Revote in precincts where voting machine malfunctions if result cannot be otherwise ascertained

§1433. Revote in precincts where voting machine malfunctions if result cannot be otherwise ascertained

A. Notwithstanding the provisions of R.S. 18:1432, if a discrepancy sufficient to change the result of the election between the total votes cast at an election and the votes counted for the candidates in the election or for or against the recall of a public officer occurs as a result of a voting machine malfunction, and an accurate count of the votes cast on the malfunctioning machine cannot be determined by the offering of circumstantial evidence or any other evidence, the court shall order a revote in the precinct where the voting machine malfunctioned, which shall be limited to those persons listed on the poll list as having cast their ballots in person at the polls in the election in which the machine malfunctioned.

B. Notwithstanding the provisions of R.S. 18:1432, if a discrepancy sufficient to change the result of the election between the total votes cast at an election and the votes counted for the candidates in the election or for or against the recall of a public officer occurs as a result of the malfunction of a voting machine used for early voting, and an accurate count of the votes cast on the malfunctioning machine cannot be determined by the offering of circumstantial evidence or any other evidence, the court shall order a revote of electronic early voting ballots in the parish where the voting machine used for early voting malfunctioned, which shall be limited to those persons who voted during early voting in the election.

C. Those persons who cast their votes by paper absentee by mail or early voting ballots in that election shall not be eligible to vote in the revote election. The votes cast by paper absentee by mail or early voting ballot in the first election shall be retained, counted, and added to the voting machine totals in the revote election.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 523, §1, eff. Jan. 1, 1978; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2012, No. 138, §1, eff. May 14, 2012.



RS 18:1433.1 - Revote in elections where precinct contained multiple election districts if result cannot be otherwise ascertained

§1433.1. Revote in elections where precinct contained multiple election districts if result cannot be otherwise ascertained

A. If a discrepancy sufficient to change the result of the election between the total votes cast in an election and the number of eligible voters voting in an election district occurs as a result of any precinct containing multiple election districts in which votes were cast and counted in the wrong election district, the court shall order a revote for that election in the precinct or precincts containing multiple election districts where such a discrepancy occurred.

B. The revote shall include all candidates listed on the ballot in the challenged election for the disputed office. The revote shall be limited to those persons listed on the poll list as having cast their ballots in person at the polls in the election in which the discrepancy occurred.

C. Those persons who cast their votes by absentee by mail or early voting ballots in that election shall not be eligible to vote in the revote election. The votes cast by absentee by mail or early voting ballot in the first election shall be retained, counted, and added to the voting machine totals in the revote election.

Acts 1984, No. 672, §1; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 2005, No. 220, §4, eff. Jan. 1, 2006.



RS 18:1434 - Waiver of objections to voter qualifications when voter is not challenged at the election

§1434. Waiver of objections to voter qualifications when voter is not challenged at the election

An objection to the qualifications of a voter, except for an objection to a voter who should have been removed from the voter registration rolls pursuant to R.S. 18:173, or to an irregularity in the conduct of the election, which with the exercise of due diligence could have been raised by a challenge of the voter or objections at the polls to the procedure, is deemed waived.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1997, No. 591, §1.



RS 18:1435 - Votes reported due to tabulation error; determination of result

§1435. Votes reported due to tabulation error; determination of result

When the court finds that one or more of the reported votes in a contested election are the result of an error in tabulation by an election official and the judge can accurately assess which are the correct votes, the judge shall correct the vote totals accordingly. Thereafter, and after considering all the evidence, the court shall determine the result of the election.

Acts 2004, No. 526, §2, eff. June 25, 2004.



RS 18:1451 - Recount of absentee by mail and early voting ballots authorized

PART III. RECOUNT OF ABSENTEE BY MAIL AND EARLY VOTING BALLOTS

§1451. Recount of absentee by mail and early voting ballots authorized

Prior to the trial of an election contest, a party to the suit by ex parte motion may seek a recount of the absentee by mail and early voting ballots if he alleges that there is an error in the counting of the absentee by mail and early voting ballots which would have changed the outcome of the election.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2005, No. 220, §4, eff. Jan. 1, 2006.



RS 18:1452 - Costs of recount

§1452. Costs of recount

Upon the recount of the absentee by mail and early voting ballots, if the court determines that the original count of the absentee by mail and early voting ballots was correct or that the error would not have changed the result of the election, the cost of recounting shall be assessed against the party who demanded the recount. If the court determines that an error was made in the original count of the absentee by mail and early voting ballots that changed the result of the election, the cost of recounting the absentee by mail and early voting ballots shall not be assessed against any party.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2005, No. 220, §4, eff. Jan. 1, 2006.



RS 18:1453 - Recount procedure

§1453. Recount procedure

A. When a recount is ordered, the trial judge shall appoint counters to conduct the recount. The trial judge shall determine the time and location of the recount. The recount may be held in open court or in any other place the trial judge deems appropriate.

B. The trial judge shall give notice of the time and place of the recount to all interested parties. The parties, or their representatives, may be present at the recount, but the recount shall not be an adversary proceeding.

C. A trial judge who orders a recount shall have jurisdiction to order each registrar of voters to produce the absentee by mail and early voting ballots, each clerk of court to produce the record of the absentee by mail and early voting vote count, and either of them to produce any other documents in his possession which will affect the recount, including election returns. The trial judge shall give notice of the time and place of the recount to the various registrars of voters and clerks of court. Service of a written court order on a registrar of voters or clerk of court shall not be required prior to the commencement of the recount.

D. A trial judge who orders a recount may use any of the facilities of the state, or its boards, agencies, commissions, or departments to implement the recount procedure.

E. The result of the recount shall be announced publicly by the trial judge and shall be delivered to the secretary of state, who shall promulgate the results of the election in conformity with the definitive judgment rendered in the action.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 2005, No. 220, §4, eff. Jan. 1, 2006.



RS 18:1461 - Bribery of voters; penalties

CHAPTER 10. ELECTION OFFENSES

§1461. Bribery of voters; penalties

A.(1) Bribery of voters is the giving or offering to give, directly or indirectly, any money, or anything of apparent present or prospective value to any voter at any general, primary, or special election, or at any convention of a recognized political party, with the intent to influence the voter in the casting of his ballot. The acceptance of, or the offer to accept, directly or indirectly, any money, or anything of apparent present or prospective value, by any such voters under such circumstances shall also constitute bribery of voters.

(2) Bribery of voters is also the giving or offering to give, directly or indirectly, any money or anything of apparent present or prospective value to secure or influence registration of a person or to secure or influence a person to sign or not sign a recall or other election petition.

B. Whoever violates any provision of this Section shall be fined not more than four thousand dollars or be imprisoned, with or without hard labor, for not more than two years, or both, for the first offense. On a second offense, or any subsequent offense, the penalty shall be a fine of not more than ten thousand dollars or imprisonment at hard labor for not more than five years, or both.

C. In the trial of persons charged with bribery of voters either the bribe-giver or the bribe-taker may give evidence, or make affidavit against the other, and may receive immunity from prosecution in favor of the first informer, except for perjury in giving such testimony.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 786, §1, eff. Jan. 1, 1981; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 1997, No. 353, §1; Acts 1997, No. 594, §1; Acts 1997, No. 752, §1; Acts 1999, No. 985, §1; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2004, No. 889, §1, eff. Jan. 1, 2005; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2009, No. 570, §1, eff. Jan. 1, 2010; Acts 2010, No. 797, §1, eff. Jan. 1, 2011; Acts 2015, No. 347, §1.



RS 18:1461.1 - Coercion; prohibited practices; penalties

§1461.1. Coercion; prohibited practices; penalties

A.(1) No person shall knowingly coerce or attempt to coerce another person to give or withhold a contribution to influence the nomination or election of a person to the office of president or vice president of the United States, presidential elector, delegate to a political party convention, United States senator, United States congressman, or political party office.

(2) No person based on an individual's contribution, promise to make a contribution, or failure to make a contribution to influence the nomination or election of a person to any of the offices listed in this Subsection shall directly or indirectly affect an individual's employment by means of:

(a) Denial or deprivation or the threat of the denial or deprivation of any employment or position.

(b) Denial or deprivation or the threat of the denial or deprivation of the loss of any compensation, payment, benefit, or other emolument derived from or related to such employment or position.

(c) Discharge, promotion, degradation, or change in any manner in rank, status, or classification, or the threat or promise to do so.

(3)(a) No person based on an individual's contribution, promise to make a contribution, or failure to make any contribution to influence the nomination or election of a person to any of the offices listed in this Subsection shall directly or indirectly affect an individual by means of:

(i) Denial or deprivation or the threat of the denial or deprivation of membership or participation in any organization.

(ii) Denial or deprivation or the threat of the denial or deprivation of the loss of any compensation, payment, benefit, or other emolument derived from or related to such membership or participation in any organization.

(iii) Discharge, promotion, degradation, or change in any manner in rank, status, or classification in any organization, or the threat or promise to do so.

(b)(i) No organization shall directly or indirectly have as a condition of membership or participation, the requirement that a person make a contribution to such organization which will be used by such organization for the purpose of supporting, opposing, or otherwise influencing the nomination or election of a person to any of the offices listed in this Subsection, for the purpose of supporting or opposing a proposition or question submitted to the voters, or for the purpose of supporting or opposing the recall of a public officer.

(ii) For the purposes of this Subparagraph, "contribution" shall have the same meaning as provided for in R.S. 18:1483(6) and shall also include any dues or membership fees of any organization.

(c) For the purposes of this Paragraph, "organization" shall mean a partnership, association, labor union, political committee, corporation, or other legal entity, including their subsidiaries.

(4) No political committee, candidate, or other person shall knowingly and willfully make a contribution or expenditure using funds which were obtained through any practice prohibited by this Section.

(5) Any contribution received by a candidate, political committee, or other person who makes expenditures or receives contributions which was obtained through practices prohibited in this Subsection shall escheat to the state and shall be paid over to the state by such candidate, political committee, or such other person.

(6) Penalties for violations of any of the provisions of this Section shall be as provided in R.S. 18:1461(B).

B. Terms used in this Section shall be defined as in Chapter 11 of this Title except that, for purposes of this Section:

(1) "Candidate" shall mean a person who seeks nomination or election to the office of president or vice president of the United States, presidential elector, delegate to a political party convention, United States senator, United States congressman, or political party office. An individual shall be deemed to seek nomination or election to such office if he has, since prior participation in an election, if any, received and accepted a contribution or made an expenditure, or has given his consent for any other person or committee to receive a contribution or make an expenditure with a view to influencing his nomination or election to such office, or taken the action necessary under the laws of the state of Louisiana to qualify himself for nomination or election to such office.

(2) "Person who makes expenditures or receives contributions" shall mean any person, other than a candidate or a political committee, who makes any expenditure or who accepts a contribution, other than to or from a candidate or to or from a political committee, if either said expenditures or said contributions exceed five hundred dollars in the aggregate during the aggregating period provided in the Campaign Finance Disclosure Act which would be applicable to candidates as defined in this Subsection if they were candidates for purposes of the Campaign Finance Disclosure Act.

Acts 1997, No. 542, §1.



RS 18:1461.2 - Election offenses affecting registration and election fraud or forgery; penalties

§1461.2. Election offenses affecting registration and election fraud or forgery; penalties

A. No person shall knowingly, willfully, or intentionally:

(1) Vote or attempt to vote more than once at an election.

(2) Vote or attempt to vote, knowing that he is not qualified, or influence or attempt to influence another to vote, knowing such voter to be unqualified or the vote to be fraudulent.

(3) Register, vote, or attempt to register or vote in the name of another or in an assumed or fictitious name, or in any manner other than as provided in this Title.

(4) Forge the name of another or use a fictitious name on an affidavit or document required under this Title.

(5) Procure or submit voter registration applications that are known by the person to be materially false, fictitious, or fraudulent.

(6) Forge, alter, add to, deface, take, destroy, or remove from proper custodial care any book, card, record, voter registration application, election return, nomination papers, withdrawals of candidacy, election supplies, election paraphernalia, or any affidavit or other document required or provided for under the provisions of this Title, unless required to be removed by a court of competent jurisdiction for inspection and photostatic copying for the court record.

(7) Have in his possession an official ballot in violation of any provision of this Title.

(8) Have in his possession the registration certificate of another with intent to violate any provision of this Title.

(9) For purposes other than fulfilling the person's duties relative to registration of voters as provided by law, copy or reproduce a voter registration application that has been submitted by an applicant.

B. Whoever violates any provision of this Section shall be fined not more than two thousand dollars or be imprisoned, with or without hard labor, for not more than two years, or both, for the first offense. On a second offense, or any subsequent offense, the penalty shall be a fine of not more than five thousand dollars or imprisonment at hard labor for not more than five years, or both.

Acts 2010, No. 797, §1, eff. Jan. 1, 2011; Acts 2013, No. 383, §1, eff. June 18, 2013.



RS 18:1461.3 - Election offenses affecting election officials or watchers; penalties

§1461.3. Election offenses affecting election officials or watchers; penalties

A. No person shall knowingly, willfully, or intentionally:

(1) Being an election official, permit fraudulent votes to be cast, or knowingly count votes not entitled to be cast.

(2) Fail, refuse, or neglect to discharge any duty imposed upon him, either individually or in an official capacity, by any provision of this Title.

(3) Supply a false answer or statement to an election official or in any document required by this Title, or execute an affidavit knowing it to contain false or incorrect information.

B. Whoever violates any provision of Subsection A of this Section shall be fined not more than two thousand dollars or be imprisoned, with or without hard labor, for not more than two years, or both.

C. No person shall knowingly, willfully, or intentionally:

(1) Being a registrar, deputy registrar, commissioner-in-charge or commissioner fail to identify an applicant to vote as required by this Title.

(2) Sign another voter's name in the precinct register.

(3) Attempt to influence an election official or watcher in the performance of his duties on election day.

(4) Disobey any lawful instruction of a registrar, deputy registrar, commissioner-in-charge or commissioner or a law enforcement officer providing assistance to maintain order at a polling place.

D. Whoever violates any provision of Subsection C of this Section shall be fined not more than five hundred dollars or be imprisoned in the parish jail for not more than six months, or both.

Acts 2010, No. 797, §1, eff. Jan. 1, 2011.



RS 18:1461.4 - Election offenses involving threats or intimidation of voters; penalties

§1461.4. Election offenses involving threats or intimidation of voters; penalties

A. No person shall knowingly, willfully, or intentionally:

(1) Intimidate, deceive, or misinform, directly or indirectly, any voter or prospective voter in matters concerning voting or nonvoting or voter registration or nonregistration, or the signing or not signing of a petition, including but not limited to any matter concerning the voluntary affiliation or nonaffiliation of a voter with any political party.

(2) While in the voting booth assisting another person in voting, coerce, compel, or otherwise influence the assisted voter to cast his vote in a certain way.

(3) Intimidate a person by the use of violence, force, or threats with the intent to influence that person's decision to vote or to impede such person's ingress or egress from a polling place.

(4) Without lawful authority, obstruct, hinder, or delay any voter on his way to or while returning home from any polling place where an election is being held or on his way to or while returning home from a place where he can legally exercise a vote concerning candidate representation of his party.

B. Whoever violates any provision of this Section shall be fined not more than two thousand dollars or be imprisoned, with or without hard labor, for not more than two years, or both, for the first offense. On a second offense, or any subsequent offense, the penalty shall be a fine of not more than five thousand dollars or imprisonment at hard labor for not more than five years, or both.

Acts 2010, No. 797, §1, eff. Jan. 1, 2011.



RS 18:1461.5 - Election offenses involving bribery, threats or intimidation of election officials or candidates; penalties

§1461.5. Election offenses involving bribery, threats or intimidation of election officials or candidates; penalties

A. No person shall knowingly, willfully, or intentionally:

(1) Offer money or anything of apparent present or prospective value or use, directly or indirectly, or engage in any form of intimidation to influence the action or encourage inaction of any election official with regard to the duties of his office.

(2) Give or offer to give, directly or indirectly, any money or anything of apparent present or prospective value to any person who has withdrawn or who was eliminated prior or subsequent to the primary election as a candidate for public office, for the purpose of securing or giving his political support to any remaining candidate or candidates for public office in the primary or general election.

(3) When such person is a candidate for public office who has withdrawn or was eliminated prior to or subsequent to the primary election, accept or offer to accept, directly or indirectly, any money, or anything of apparent present or prospective value that is given for the purpose of securing or giving his political support to any remaining candidate or candidates for public office in the primary or general election.

(4)(a) Give or offer to give, directly or indirectly, any money or any thing of apparent present or prospective value to a candidate for public office for the purpose of securing the candidate's withdrawal from an election.

(b) Solicit or accept, directly or indirectly, money or any thing of apparent present or prospective value to secure the withdrawal from an election of a candidate for public office.

B. Whoever violates any provision of this Section shall be fined not more than two thousand dollars or be imprisoned, with or without hard labor, for not more than two years, or both, for the first offense. On a second offense, or any subsequent offense, the penalty shall be a fine of not more than five thousand dollars or imprisonment at hard labor for not more than five years, or both.

C. In the trial of a person charged with a violation of this Section, either the bribe-giver or the bribe-taker may give evidence, or make affidavit against the other, and may receive immunity from prosecution in favor of the first informer, except for perjury in giving such testimony.

Acts 2010, No. 797, §1, eff. Jan. 1, 2011; Acts 2012, No. 585, §1.



RS 18:1461.6 - Election offenses involving tampering with election equipment; penalties

§1461.6. Election offenses involving tampering with election equipment; penalties

A. No person shall knowingly, willfully, or intentionally:

(1) Prior to an election, during transit to a polling place, during early voting, during election day voting or while in storage awaiting certification of election results, with intent to defraud, tamper with any voting equipment so as to attempt to influence the accurate and timely reporting of election results.

(2) Unlawfully, directly or indirectly, possess, tamper with, break, impair, impede, or otherwise interfere with the maintenance, adjustment, delivery, use, or operation of any voting machine or part thereof or with any of the paraphernalia connected with or appertaining thereto.

B. Whoever violates any provision of this Section shall be fined not more than ten thousand dollars or be imprisoned at hard labor for not more than five years, or both.

Acts 2010, No. 797, §1, eff. Jan. 1, 2011.



RS 18:1461.7 - Miscellaneous election offenses; penalties

§1461.7. Miscellaneous election offenses; penalties

A. No person shall knowingly, willfully, or intentionally:

(1) Fail to submit to the parish registrar of voters a completed registration application collected through a registration drive within thirty days of receipt of the completed application from the applicant.

(2) As a voter, election official, watcher, or person assisting a voter, allow a ballot to be seen, except as provided by law; announce the manner in which a person has cast his ballot; place a distinguishing mark on a ballot with intent to make the ballot identifiable, or make a false statement concerning ability to mark a ballot without assistance.

(3) When assisting a voter in voting, fail to mark the ballot or vote in the manner dictated by the voter.

(4) Being a physician, certify to the disability of a voter under this Title or certify that a person will be hospitalized on election day, knowing such information to be false.

(5) Breach any mandatory provision of this Title.

B. Whoever violates any provision of Subsection A of this Section shall be fined not more than one thousand dollars or be imprisoned for not more than one year, or both. On a second offense, or any subsequent offense, the penalty shall be a fine of not more than two thousand five hundred dollars or imprisonment for not more than five years, or both.

C. No person shall:

(1) Possess any beverage of alcoholic content in a polling place after having been directed by a registrar or deputy registrar, commissioner-in-charge, commissioner or law enforcement officer providing assistance to maintain order at the polling place to remove or dispose of the beverage.

(2) Appear at a polling place in an intoxicated condition.

(3) Carry or possess a firearm while present in a polling place, except a peace officer as defined by R.S. 40:2402(3)(a), in the performance of his official duties.

D. Whoever violates any provision of Subsection C of this Section shall be fined not more than five hundred dollars or be imprisoned for not more than six months, or both. On a second offense or any subsequent offense, the penalty shall be a fine of not more than one thousand dollars or imprisonment for not more than one year, or both.

Acts 2010, No. 797, §1, eff. Jan. 1, 2011.



RS 18:1461.8 - Election offense; candidate; forfeiture of office

§1461.8. Election offense; candidate; forfeiture of office

A. Notwithstanding any other provision of law to the contrary and in addition to the penalties provided in R.S. 18:1461 through 1461.7, any candidate who is elected to public office and is convicted of an election offense as provided in R. S. 18:1461, 1461.2(A)(2) or (4), 1461.3(A)(3), 1461.4(A)(1) and 1461.5(A)(2) that is related to his campaign for such public office shall forfeit such public office. If such conviction becomes final prior to the candidate taking the oath of office for such public office, the candidate shall forfeit the public office and shall not be allowed to hold such public office and such public office shall be declared vacant at the time such conviction becomes final. If the conviction for such election offense does not become final until after such candidate has taken the oath of office for such public office, then, at the time such conviction becomes final, he shall forfeit such public office and shall be, ipso facto, removed from such public office and such public office shall be declared vacant.

B. However, if such candidate held such public office at the time of the commission of the election offense, he shall be allowed to serve the remainder of the term he was then serving, but, at the time his conviction for the election offense becomes final, he shall forfeit the public office for the subsequent term. If he has taken the oath of office for the subsequent term, he shall, at the time the conviction for the election offense becomes final, forfeit such public office and shall be, ipso facto, removed from such public office and such public office shall be declared vacant.

C. Any vacancy in a public office occurring as a result of the provisions of this Section shall be filled as in the case of ordinary vacancies and according to the constitution and laws of the state.

Acts 2010, No. 797, §1, eff. Jan. 1, 2011.



RS 18:1462 - Acts prohibited during early voting or on election day; electioneering; intimidation; exceptions; enforcement; penalties

§1462. Acts prohibited during early voting or on election day; electioneering; intimidation; exceptions; enforcement; penalties

A. The Legislature of Louisiana recognizes that the right to vote is a right that is essential to the effective operation of a democratic government. Due to a past, longstanding history of election problems, such as multiple voting, votes being recorded for persons who did not vote, votes being recorded for deceased persons, voting by non-residents, vote buying, and voter intimidation, the legislature finds that the state has a compelling interest in securing a person's right to vote in an environment which is free from intimidation, harassment, confusion, obstruction, and undue influence. The legislature, therefore, enacts this Subsection to provide for a six hundred foot campaign-free zone around polling places to provide to each voter such an environment in which to exercise his right to vote. Except as otherwise specifically provided by law, it shall be unlawful for any person, between the hours of 6:00 a.m. and 9:00 p.m., to perform or cause to be performed any of the following acts within any polling place being used in an election on election day or during early voting, or within a radius of six hundred feet of the entrance to any polling place being used in an election on election day or during early voting:

(1) To solicit in any manner or by any means whatsoever any other person to vote for or against any candidate or proposition being voted on in such election.

(2) To remain within any such polling place or within a radius of six hundred feet of the entrance of any such polling place, except when exercising the right to vote, after having been directed by an election commissioner, law enforcement officer, registrar, or deputy registrar to leave the premises or area of a polling place.

(3) To hand out, place, or display campaign cards, pictures, or other campaign literature of any kind or description whatsoever.

(4) To place or display political signs, pictures, or other forms of political advertising.

(5) To circulate a recall petition or seek handwritten signatures to a recall petition.

B. The provisions hereof shall not apply to the placing and displaying, either by the owner, lessee, or lawful occupant thereof, or with the consent of such owner, lessee or occupant, of political signs or pictures on private property which is not being used as a polling place.

C. The provisions of this Section shall not be construed as prohibiting any appointed election commissioner or any official watcher from remaining in and about the polling place in which he was selected to serve.

D. No election official shall wear any badge, button, pin, or other insignia identifying him with any political candidate or faction.

E. No election official shall in any manner attempt to influence any voter to vote for or against any candidate or proposition being voted on in the election being held in that polling place.

F. The duly constituted law enforcement officers of the political subdivision in which any such election is being held shall enforce the provisions of this Section when requested to do so by a registrar, deputy registrar, commissioner-in-charge or commissioner. The registrar, deputy registrars, commissioners-in-charge and commissioners likewise shall enforce the provisions of this Section at the polling places. The law enforcement officers, commissioners-in-charge, commissioners, deputy registrars and registrar are authorized to seize, remove, and destroy any political cards, signs, pictures, or literature being used or displayed in violation of any of the provisions hereof.

G. Whoever violates any provision of this Section shall be fined not more than five hundred dollars or be imprisoned for not more than six months, or both. On a second offense or any succeeding offense, the penalty shall be a fine of not more than one thousand dollars or imprisonment for not more than one year, or both.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 810, §1; Acts 1982, No. 778, §1, eff. Aug. 4, 1982; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 2004, No. 626, §1; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2010, No. 797, §1, eff. Jan. 1, 2011; Acts 2013, No. 383, §1, eff. June 18, 2013.



RS 18:1463 - Political material; ethics; prohibitions

§1463. Political material; ethics; prohibitions

A. The Legislature of Louisiana finds that the state has a compelling interest in taking every necessary step to assure that all elections are held in a fair and ethical manner and finds that an election cannot be held in a fair and ethical manner when any candidate or other person is allowed to print or distribute any material which falsely alleges that a candidate is supported by or affiliated with another candidate, group of candidates, or other person, or a political faction, or to publish statements that make scurrilous, false, or irresponsible adverse comments about a candidate or a proposition. The legislature further finds that the state has a compelling interest to protect the electoral process and that the people have an interest in knowing the identity of each candidate whose number appears on a sample ballot in order to be fully informed and to exercise their right to vote for a candidate of their choice. The legislature further finds that it is essential to the protection of the electoral process that the people be able to know who is responsible for publications in order to more properly evaluate the statements contained in them and to informatively exercise their right to vote. The legislature further finds that it is essential to the protection of the electoral process to prohibit misrepresentation that a person, committee, or organization speaks, writes, or acts on behalf of a candidate, political committee, or political party, or an agent or employee thereof.

B.(1) No person shall cause to be printed or assist in the distribution, transportation, or transmission by any means of any facsimile of an official ballot or cause to be printed, distributed, transported, or transmitted any unofficial sample ballot with the number of a candidate unless the name of the candidate to whom the ballot number was assigned is correctly listed on the ballot.

(2) No person shall cause to be printed or assist in the distribution, transportation, or transmission by any means of any facsimile of an official ballot, or cause to be printed, distributed, transported, or transmitted any unofficial sample ballot containing a photograph, or likeness of any person which falsely alleges, with an intent to misrepresent, that any person or candidate, or group of candidates in an election is endorsed by or supported by another candidate, group of candidates or other person.

C.(1) No person shall cause to be distributed, or transmitted, any oral, visual, or written material containing any statement which he knows or should be reasonably expected to know makes a false statement about a candidate for election in a primary or general election or about a proposition to be submitted to the voters.

(2) Whenever any person, political committee, entity or organization makes a disbursement for the purpose of the financing of any electioneering communication, such communication shall comply with the following items under the following circumstances:

(a) If the communication is paid for and authorized by a candidate, an authorized political committee of a candidate, or its agents, it shall clearly state that the communication has been paid for by such authorized political committee. The name of the political committee paying for the communication shall be given in full and no acronyms shall be used.

(b) If the communication is paid for by other persons, but authorized by a candidate, an authorized political committee of a candidate, or its agents, it shall clearly state that the communication is paid for by such other persons and authorized by such authorized political committee. The name of the authorized political committee shall be given in full and no acronyms shall be used.

(c) If the communication is not authorized by a candidate, a political committee of a candidate, or its agents, it shall clearly state the (i) name, (ii) physical address (not post office box), and (iii) telephone number and the world-wide web address if available of the person, committee, entity or organization who paid for the communication and state that the communication is not authorized by any candidate or candidate committee. The name of the payer shall be given in full and no acronyms shall be used.

(3) If an individual, association, organization, committee, or corporation is responsible for or causes the distribution or transmission of any statements relative to candidates or propositions which do not fully disclose the name of the individual or the name of the association, organization, committee, or corporation, and the full and correct name and address of its chairman or other chief administrative officer and whether or not such individual, association, organization, committee, or corporation supports or opposes such candidate or proposition, such individual, association, organization, committee, or corporation shall report all expenditures incurred in relation to the publication, distribution, transportation, or transmission in accordance with R.S. 18:1491.7, 1495.5, or 1501.1.

(4)(a) No person shall misrepresent himself or any committee or organization under his control as speaking, writing, or otherwise acting for or on behalf of any candidate, political committee, or political party, or any employee or agent thereof.

(b) No person shall willfully and knowingly participate in or conspire to participate in a plan, scheme, or design to misrepresent himself or any committee or organization under his control or under the control of any other participant in the plan, scheme, or design as speaking, writing, or otherwise acting for or on behalf of any candidate, political committee, or political party, or any employee or agent thereof.

(c) A radio or television broadcaster who broadcasts a paid political announcement or advertisement, the content of which the broadcaster had no input in or control over, is not subject to the provisions of this Paragraph.

(5) For purposes of Paragraph (2) of this Subsection, the term "electioneering communication" means any broadcast, cable, or satellite communication that refers to a legally qualified candidate for elected office and is broadcast within sixty days before any election in which such candidate is on the ballot.

D.(1) An affected candidate or voter shall be entitled to an injunction to restrain future violations of Subsections B and C of this Section.

(2) In the event a permanent injunction is granted, reasonable attorney fees shall be allowed the petitioner by the court which shall be taxed as costs to be paid by the defendant.

E. No person shall cause to be distributed or transmitted for or on behalf of a candidate for political office any oral, visual, or written material constituting a paid political announcement or advertisement, which is paid for by a third-party entity, without providing the name of the third-party entity on the face of the advertisement. The name of the third-party entity shall be included on written material, political announcements, and advertisements so that it is clear and understandable. The name of the third-party entity in visual and oral political announcements or advertisements shall be included so that it is clearly understandable as well as audible and visible for not less than three seconds. If the advertisement is placed by a public relations firm, advertising agency, media buyer, or other person who purchases media advertising or time or space for such advertising, such person shall provide the information required by this Section. For the purposes of this Subsection, "person" means any individual, partnership, association, labor union, political committee, corporation, or other legal entity, including its subsidiaries; however, "person" shall not mean any radio station, television broadcast station, cable television company, or newspaper.

F. Whoever violates any provision of this Section shall be fined not more than two thousand dollars or be imprisoned, with or without hard labor, for not more than two years, or both.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 543, §1, eff. Jan. 1, 1978; Acts 1988, No. 957, §1; Acts 1991, No. 255, §1; Acts 1993, No. 254, §1; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1997, No. 1223, §1, eff. July 15, 1997; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2001, No. 554, §1; Acts 2008, 1st Ex. Sess., No. 14, §1, eff. Jan. 1, 2010; Acts 2010, No. 797, §1, eff. Jan.1, 2011.



RS 18:1463.1 - Telephone campaign communications; disclosure

§1463.1. Telephone campaign communications; disclosure

A. The Legislature of Louisiana finds that the state has a compelling interest in protecting the integrity of the electoral process and in assuring that the voters are able to know who is responsible for telephone campaign communications in order to more properly evaluate the statements contained in them and to cast a more informed vote. The legislature further finds that it is essential to the protection of the electoral process to prohibit misrepresentation that a person, committee, or organization speaks on behalf of a candidate, political committee, or an agent thereof.

B.(1) No person shall make or cause to be made any telephone call or automated call expressly advocating support or opposition of a candidate, or elected public official, or ballot proposition unless the call identifies the source of the call as provided in this Section.

(2) The source of a call shall be identified as follows:

(a) If the call is paid for and authorized by a candidate, a principal or subsidiary committee of a candidate, or an agent of a candidate or of such a committee, the call shall clearly state that the call has been paid for by the candidate or the committee, as applicable.

(b) If the call is authorized by a candidate, a principal or subsidiary committee of a candidate, or an agent of a candidate or of such a committee, but is paid for by any other person, the call shall clearly state that the call is authorized by such candidate or committee, or agent on behalf of such candidate or committee, as applicable.

(c) If the call is authorized by a political committee that is not a principal or subsidiary committee of a candidate, or by an agent of such a committee, and is paid for by such committee or agent or by any other person, the call shall clearly state that the call is authorized by such committee.

(d) If the call is not authorized by a candidate, a principal or subsidiary committee of a candidate, any other political committee, or an agent of a candidate or of a political committee, and is paid for by any other person, the call shall clearly state who authorized the call.

(3) This Subsection shall not apply to:

(a) Any telephone call in which the individual making the call is not being paid and the individuals participating in the call knew each other prior to the call.

(b) Any telephone call or automated call that is conducted to collect information, including message testing, or for the purpose of polling respondents concerning a candidate, elected public official, or ballot proposition, which is a part of a series of like telephone calls that consists of fewer than one thousand five hundred completed calls that average more than two minutes in duration. Such a call is presumed to be a scientific poll and not a campaign communication subject to the provisions of this Subsection.

C.(1) No person shall make or cause to be made any telephone call or automated call that states or implies that the caller represents any candidate, political committee, or any other person or organization unless the candidate, political committee, person, or organization so represented has given specific approval to the person paying for the call in writing to make such representation. The person who pays for any call subject to the provisions of this Section shall maintain records of all such calls. The person shall also maintain a copy of all such written approvals he has received as required by this Paragraph and shall file a copy of each with the secretary of state before the calls authorized by such approval commence. The filing may be accomplished by facsimile transmission as long as within two days, exclusive of legal holidays, the original approvals received are forwarded by United States mail to the secretary of state.

(2)(a) No person shall make or cause to be made any telephone call or automated call supporting or opposing a candidate, with the knowledge and cooperation of a candidate or a political committee of a candidate, unless the person has received the prior written approval of such candidate or committee.

(b) A copy of each written approval required by this Subsection shall be filed with the secretary of state by the candidate prior to the time the calls authorized by such approval commence. The filing may be accomplished by facsimile transmission as long as within two days, exclusive of legal holidays, the original approvals received are forwarded by United States mail to the secretary of state.

D. For purposes of this Section, the following terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) "Automated call" includes any call using a prerecorded or artificial voice as part of a calling campaign to deliver information.

(2) "Candidate", "person", "political committee" or "committee", "principal campaign committee", "subsidiary committee", and "public office" shall have the meanings provided in R.S. 18:1483.

(3) "Elected public official" means an individual who holds public office.

(4) "Message testing" means studying for research purposes how individuals react to positive or negative information on a candidate, elected public official, or ballot proposition.

E. Whoever violates any provision of this Section may be punished by a civil fine not to exceed two thousand five hundred dollars. Upon a second or subsequent violation, the penalty shall be a civil fine not to exceed five thousand dollars.

Acts 2008, No. 810, §1.



RS 18:1464 - Excessive charge for political advertisements prohibited; penalty

§1464. Excessive charge for political advertisements prohibited; penalty

A. No daily, bi-weekly, weekly, semi-monthly, or monthly newspaper, journal, periodical, or other publication and no radio station, television station, or chain or network of radio or television stations operating in this state shall assess or charge for political announcements and advertisements any amount which is in excess of the rates assessed and charged for regular commercial advertising.

B. Whoever violates this Section shall be fined not more than five hundred dollars or be imprisoned for not more than six months, or both.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:1465 - Prohibited use of public funds

§1465. Prohibited use of public funds

A. No public funds shall be used to urge any elector to vote for or against any candidate or proposition, or be appropriated to a candidate or political organization. This provision shall not prohibit the use of public funds for dissemination of factual information relative to a proposition appearing on an election ballot.

B. Whoever violates any provision of this Section shall be fined not more than one thousand dollars or be imprisoned, with or without hard labor, for not more than two years, or both.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2010, No. 797, §1, eff. Jan. 1, 2011.



RS 18:1466 - Definitions

§1466. Definitions

As used in this Chapter, unless the context clearly indicates otherwise, the following terms shall have the meanings hereafter ascribed to each:

(1) "Person" shall have the meaning ascribed to it by R.S. 1:10.

(2) "Election official" means:

(a) The parish board of election supervisors.

(b) Clerks and their employees who perform duties in the election process.

(c) Registrars of voters and their employees.

(d) The secretary of state and employees of his office who perform duties in the election process.

(e) Commissioners, including the commissioner-in-charge.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2010, No. 797, §1, eff. Jan. 1, 2011.



RS 18:1467 - Conviction in fraudulent vote cases; prohibition from employment in elections

§1467. Conviction in fraudulent vote cases; prohibition from employment in elections

Any person who has been convicted of any crime involving fraud or any violation of this Title while serving in the conduct of an election and in his capacity as a commissioner-in-charge, commissioner, watcher, or employee of a parish custodian of voting machines, or deputy of a clerk of court or law enforcement officer, shall thereafter be prohibited from serving in any of the positions aforementioned in any election or in connection with any election.

Added by Acts 1977, No. 590, §3, eff. Jan. 1, 1978; Acts 2010, No. 797, §1, eff. Jan. 1, 2011.



RS 18:1468 - Contributions in return for endorsement; prohibition

§1468. Contributions in return for endorsement; prohibition

A. No person shall solicit or receive funds nor any thing of value from a candidate or political committee and no candidate or political committee or other person shall pay any funds or any thing of value to any person for the purpose of endorsing, supporting, opposing, or securing an endorsement, support of or opposition to any candidate. Nothing in this Section shall be construed to prohibit the payment by a candidate, political committee, or other person, of funds or any thing of value to a person in return for the conducting, by such person to whom the payment is made, of a social function which is in support of or in opposition to a candidate or political committee of* which otherwise seeks to influence an election.

B. The terms used in this Section shall be defined as in Chapter 11 of this Title.

C. Whoever violates the provisions of this Section shall be fined not more than one thousand dollars or be imprisoned, with or without hard labor, for not more than five years, or both.

Added by Acts 1980, No. 786, §2, eff. Jan. 1, 1981; Acts 2010, No. 797, §1, eff. Jan. 1, 2011.

*SO IN ENROLLED BILL



RS 18:1469 - Bribery of a candidate; crime defined; penalty

§1469. Bribery of a candidate; crime defined; penalty

A. Bribery of a candidate is the giving, promising or offering to give, directly or indirectly, a campaign contribution to a candidate, political committee, or other person, or the accepting, soliciting, offering to accept, directly or indirectly, a campaign contribution, by a candidate, political committee or other person, with the intention that the candidate will provide or influence another to provide the contributor or another person a position of public employment, an appointive governmental position, a public contract, or anything of apparent present or prospective value.

B. The definitions of terms in Chapter 11 of the Louisiana Election Code shall be applicable to this Section.

C. Whoever commits the crime of bribery of a candidate shall be fined not more than one thousand dollars, or imprisoned, with or without hard labor, for not more than five years, or both.

Added by Acts 1980, No. 786, §2, eff. Jan. 1, 1981.



RS 18:1470 - Political advertising; prohibition

§1470. Political advertising; prohibition

Notwithstanding any other provision of law to the contrary, political campaign signs shall not be erected, displayed, or posted on any publicly owned property or right of way, or to or on any public utility pole or stanchion.

Acts 1984, No. 225, §2.



RS 18:1471 - Temporary restraining order; notice; hearing

§1471. Temporary restraining order; notice; hearing

A. Notwithstanding any other provision of law to the contrary, a temporary restraining order shall not issue with respect to an allegation of any practice or procedure contrary to the election laws of the state unless notice is given to the adverse party and an opportunity had for a hearing prior to the local, state, or national election affected.

B. After service of the notice, the temporary restraining order shall be assigned for hearing not less than ten days prior to the election.

C. An appeal may be taken as a matter of right from a temporary restraining order relating to an alleged violation of the Louisiana Election Code. However, such an order shall be suspended during the pendency of an appeal unless the court in its discretion orders otherwise.

Acts 1990, No. 107, §1, eff. Jan. 1, 1991.



RS 18:1472 - Election offenses informational packet for candidates

§1472. Election offenses informational packet for candidates

A. Each candidate who qualifies for election in any primary election shall be provided an informational packet concerning the election offenses provided in this Chapter by the official with whom the candidate qualifies. The informational packet shall contain a summary of such offenses, the applicable enforcement procedures for such offenses, and the penalties for violations and a notice that questions concerning election violations should be directed to the attorney general or his designee and not to the official with whom the candidate qualifies.

B.(1) The informational packet shall be disseminated to each qualifying candidate immediately upon receipt of the candidate's notice of candidacy.

(2) When the notice of candidacy is filed by certified mail, by commercial carrier, or by an agent of the candidate, the informational packet shall be mailed within forty-eight hours of receipt of the notice of candidacy, via United States Postal Service first class mail, to the candidate at the address of his domicile as set forth in the notice of candidacy.

C. The attorney general shall provide for the preparation of the informational packets, including a summary of the election offenses and penalties for violations.

D.(1) Except as provided in Paragraph (B)(2) of this Section, the informational packets concerning election offenses shall be disseminated at the same time the campaign finance disclosure informational packets are disseminated to qualifying candidates as provided in R.S. 18:463. The same procedure utilized in disseminating the campaign finance disclosure packets shall be used to disseminate the informational packet concerning election offenses.

(2) The attorney general shall provide a sufficient number of the informational packets concerning election offenses to the Supervisory Committee on Campaign Finance Disclosure who shall forward such packets to the officials with whom the candidates qualify at the time required for furnishing the campaign finance disclosure information to such officials for dissemination with the campaign finance disclosure information.

Acts 1999, No. 1130, §1; Acts 2001, No. 47, §1; Acts 2001, No. 554, §1.



RS 18:1481 - ELECTION CAMPAIGN FINANCE

CHAPTER 11. ELECTION CAMPAIGN FINANCE

PART I. GENERAL PROVISIONS

§1481. Short title

This Chapter may be cited as the Campaign Finance Disclosure Act.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981.



RS 18:1482 - Statement of purpose

§1482. Statement of purpose

The legislature recognizes that the effectiveness of representative government is dependent upon a knowledgeable electorate and the confidence of the electorate in their elected public officials. The legislature, therefore, enacts this Chapter to provide public disclosure of the financing of election campaigns and to regulate certain campaign practices.

Acts 1980, No. 786, §1.



RS 18:1483 - Definitions

§1483. Definitions

As used in this Chapter, the following terms shall have the meanings herein given to each unless the context clearly indicates otherwise:

(1) "Affiliated organization" means any organization which is not a political committee but which directly or indirectly establishes, administers, or financially supports a political committee.

(2) "Aggregating period" means:

(a) For a political committee, except a political committee which supports only one candidate, the period from January first of the calendar year through December thirty-first of the same calendar year.

(b) For a candidate, the period from the date on which he became a candidate as defined herein through the closing date for the current report.

(c) For a committee which supports only one candidate, the period from the time when the committee first participates in the election through the closing date for the current report.

(3)(a) "Candidate" means a person who seeks nomination or election to public office, except the office of president or vice president of the United States, presidential elector, delegate to a political party convention, United States senator, United States congressman, or political party office. An individual shall be deemed to seek nomination or election to such office if he has:

(i) Since prior participation in an election, if any, received and accepted a contribution or made an expenditure, or has given his consent for any other person or committee to receive a contribution or make an expenditure with a view to influencing his nomination or election to office whether or not the specific public office for which he will be a candidate is known at the time the contribution is received or the expenditure is made, or

(ii) Taken the action necessary under the laws of the state of Louisiana to qualify himself for nomination or election to public office.

(b) Notwithstanding any provision of R.S. 42:1101 et seq. and specifically notwithstanding any provision of R.S. 42:1115, for purposes of R.S. 42:1123(5) a "candidate" shall mean a "candidate" as defined in this Paragraph and shall also mean any public servant required to file reports under the provisions of this Chapter.

(4) "Chairman" means the principal executive officer of a political committee regardless of his title.

(5) "Closing date" means the date through which the report is complete.

(6)(a) "Contribution", except as otherwise provided in this Chapter, means a gift, conveyance, payment, or deposit of money or anything of value, or the forgiveness of a loan or of a debt, made for the purpose of supporting, opposing, or otherwise influencing the nomination or election of a person to public office, for the purpose of supporting or opposing a proposition or question submitted to the voters, or for the purpose of supporting or opposing the recall of a public officer, whether made before or after the election.

(b) "Contribution" shall also include, without limitation:

(i) Contributions in-kind made for any of the purposes stated in this Paragraph, having an attributable monetary value in excess of twenty-five dollars. Contributions in-kind shall include without limitation: the donation by any person, other than a candidate or a political committee, of the services of paid employees, the value of which services exceeds twenty-five dollars, such value to be the amount paid for such services; the donation of, or the donation of the right to use, any item of tangible property when the same is used or consumed and not exchanged or converted to cash or the equivalent of cash and when the accepting candidate, the chairman of the accepting political committee, or accepting person required to file reports under this Chapter and the campaign treasurer of such recipient, if any, determines that its value or the use value, when only the right of use is given, exceeds twenty-five dollars and such determination shall be prima facie evidence of the correctness of the valuation of the item or of the use value when applicable. In addition, successive donations made by the same person, which donations individually are valued below twenty-five dollars but which together exceed such amount, shall be deemed to be in-kind contributions and shall be aggregated for purposes of the requirements of this Chapter. Contributions shall also include expenditures made by any person in cooperation, consultation, or concert, with, or at the request or suggestion of, a candidate, his authorized political committees, or their agents and shall be considered to be a contribution to such candidate.

(ii) A promissory note or written contract to make a contribution as defined above.

(iii) A payment to purchase campaign paraphernalia, such as campaign pins, buttons, badges, flags, emblems, hats, shirts, banners, literature, and similar items, other than expenditures made by a candidate or political committee to purchase its own paraphernalia.

(iv) A payment for tickets to a testimonial or similar fund-raising event.

(c) "Contribution" shall not include:

(i) Personal services provided voluntarily by any person without compensation or by any person who is employed for purposes other than solely campaign purposes by the reporting candidate, by a partnership of which he is a member, or by a corporation of which he owns a majority of the stock.

(ii) Any dues or membership fees of any membership organization or corporation made by its members or stockholders, if such membership organization or corporation is not organized primarily for the purpose of supporting, opposing or otherwise influencing the nomination for election, or election, of any person to public office. However, any funds of such an organization or corporation used for the purpose of contributions to candidates or committees or to publicly advocate support or defeat of a candidate or for expenditures as defined in this Chapter shall be reportable and all contributions made by such membership organization or corporation which are otherwise reportable under the provisions of this Chapter shall be reported.

(iii) A transfer of funds between political committees.

(iv) A loan.

(d) A contribution of anything of value other than money or an in-kind contribution shall be considered for all purposes of this Chapter as a contribution of money in the amount of the fair market value thereof.

(7) "District office" means the following offices but shall not include any major office:

(a) The office of a member of the Louisiana Legislature.

(b) All public offices elected parishwide.

(c) All public offices elected in more than one parish.

(d) All public offices elected in any election district containing a population in excess of thirty-five thousand as determined by the most recently published decennial federal census. All public offices elected in any city or parish election in a parish containing a municipality with a population of three hundred thousand or more as determined by the most recent decennial federal census. All elected public offices to a board or governing authority which has, within its jurisdiction, a municipality with a population of two hundred twenty-five thousand or more as determined by the most recent decennial federal census.

(e) The offices of district court judge, except in a judicial district comprised of a single parish with a population in excess of four hundred fifty thousand persons as determined by the most recently published decennial federal census where the election district is parishwide, family court judge, juvenile court judge, city court judge, city court marshal, and city court constable, as long as these offices are elective offices.

(8) "Election" means any primary, general, or special election held, pursuant to the laws of this state or a parish or municipal charter or ordinance or a court order, to choose a public officer or nominee. For purposes of this Chapter, a primary election and a general election for a particular office shall constitute one election. For purposes of the reporting requirements for the support or opposition of a proposition or question submitted to the voters, "election" shall also mean any primary, general, or special election, except local option elections held pursuant to the provisions of Chapter 3 of Title 26 of the Louisiana Revised Statutes of 1950, at which a proposition or question is submitted to the voters in accordance with Chapters 6-A, 6-B, and 6-C of this Code.

(9)(a) "Expenditure" means a purchase, payment, advance, deposit, or gift, of money or anything of value made for the purpose of supporting, opposing, or otherwise influencing the nomination or election of a person to public office, for the purpose of supporting or opposing a proposition or question submitted to the voters, or for the purpose of supporting or opposing the recall of a public officer, whether made before or after the election.

(b) "Expenditure" shall also include:

(i) A promissory note or written contract to make an expenditure as defined above.

(ii) Expenditures in-kind which have an attributable monetary value in excess of twenty-five dollars, made for any of the purposes stated in this Paragraph. Expenditures in-kind shall include without limitation: the donation by any person, candidate, or political committee of the services of paid employees, the value of which services exceeds twenty-five dollars, such value to be the amount paid for such services; the donation of, or the donation of the right to use, any item of tangible property when the same is used or consumed and not exchanged or converted to cash or the equivalent of cash and when the donating candidate, the chairman of the donating committee, or the donating person required to file reports under this Chapter, and the campaign treasurer of such donor, if any, determines that its value or the use value, when only the right to use is given, exceeds twenty-five dollars and such determination shall be prima facie evidence of the correctness of the valuation of the item or the use value when applicable. In addition, successive donations made to the same person, which donations individually are valued below twenty-five dollars but which together exceed such amount, shall be deemed to be in-kind expenditures and shall be aggregated for purposes of the requirements of this Chapter.

(c) Expenditures made by a public relations firm, an advertising agency, or agent for a candidate, political committee, or other person required to file reports under this Chapter shall be considered expenditures of the candidate, political committee, or such other person, and must be specifically reported as required by this Chapter. Each such firm, agency, or agent, which makes any expenditure for any candidate, political committee, or other person required to file reports under this Chapter, shall timely furnish to such candidate, political committee, or person such information relative thereto as may be required for compliance with this Chapter.

(d) "Expenditure" shall not include:

(i) Personal services provided voluntarily by any person without compensation or by any person who is employed for purposes other than solely campaign purposes by the reporting candidate, by a partnership of which he is a member, or by a corporation of which he owns a majority of the stock.

(ii) Any communication by any membership organization or business entity to its employees, members, or stockholders, if such membership organization or business entity is not organized primarily for the purpose of supporting, opposing, or otherwise influencing the nomination for election, or election, of any person to public office or for the purpose of supporting or opposing a proposition or question to be submitted to the voters. All other expenditures made by such membership organization or business entity which are otherwise reportable under the provisions of this Chapter shall be reported. For purposes of this definition, business entity means any proprietorship, partnership, corporation, or other legal entity, including their subsidiaries.

(iii) A transfer of funds between political committees.

(iv) A loan.

(e) An expenditure of anything of value other than money or an in-kind expenditure shall be considered for all purposes of this Chapter as an expenditure of money in the amount of the fair market value thereof.

(9.1) "Intentional criminal violation" means conduct which establishes that a violator was in the state of mind which exists when the circumstances indicated that the offender actively desired the prescribed criminal consequences to follow his act or failure to act.

(10) "Loan" means a transfer of money, property, or anything of value in exchange for an obligation to repay in whole or in part, made for the purpose of supporting, opposing, or otherwise influencing the nomination for election, or election, of any person to public office, for the purpose of supporting or opposing a proposition or question submitted to the voters, or for the purpose of supporting or opposing the recall of a public officer, whether made before or after the election.

(11) "Major office" means the following offices: governor, lieutenant governor, secretary of state, attorney general, state treasurer, commissioner of agriculture, commissioner of insurance, the superintendent of education, public service commissioner, justice of the supreme court, court of appeal judge, district court judge in a judicial district comprised of a single parish with a population in excess of four hundred fifty thousand persons as determined by the most recently published decennial federal census where the election district is parishwide, as long as these offices are elective offices, and any candidate for office with an election district containing a population in excess of two hundred fifty thousand persons as determined by the most recently published decennial federal census.

(12) "Participation" or "participating" in an election means the following:

(a) With regard to a candidate, that the candidate was opposed by another candidate in the election; however, any person who is a candidate as defined in this Chapter shall be deemed to participate in the primary election whether or not the candidate has failed to qualify for office after becoming a candidate, has withdrawn from the election, or is unopposed therefor. Additionally, any candidate who withdraws from a general election subsequent to the primary election and prior to the general election who would have been qualified to appear on the general election ballot shall be deemed to participate in the general election, as shall the person who would have been opposed by the one withdrawing.

(b) With regard to a political committee, that the committee:

(i) With regard to the primary election, gave or received a contribution prior to the primary election from, to, or for a candidate participating in that primary election, made an expenditure in support of or in opposition to a candidate participating in that primary election, made a loan to or received a loan from a candidate or committee participating in that primary election, or made a transfer of funds to or from another committee participating in that primary election.

(ii) With regard to the general election, that the committee gave or received a contribution subsequent to the primary election from, to, or for a candidate participating in the general election, made an expenditure in support of or in opposition to a candidate participating in the general election, made a loan to or received a loan from a candidate or committee participating in that general election, or made a transfer of funds to or from another committee participating in the general election.

(c) A candidate or committee which participates in a primary election or the general election shall be deemed to participate in the election.

(d) With regard to a person who solicits or receives any contribution or makes any expenditure in support of or in opposition to a proposition or question submitted to the voters, that said person solicited or received a contribution or made an expenditure of two hundred fifty dollars or more.

(13) "Person" means any individual, partnership, limited liability company or corporation, association, labor union, political committee, corporation, or other legal entity, including their subsidiaries.

(14)(a)(i) "Political committee" or "committee" means two or more persons, other than a husband and wife, and any corporation organized for the primary purpose of supporting or opposing one or more candidates, propositions, recalls of a public officer, or political parties, which accepts contributions in the name of the committee, or makes expenditures from committee funds or in the name of the committee, or makes a transfer of funds to or receives a transfer of funds from another committee, or receives or makes loans in an aggregate amount in excess of five hundred dollars within any calendar year.

(ii) "Political committee" or "committee" shall also include two or more persons, other than a husband or wife, and any corporation which supports or opposes one or more candidates, propositions, recalls of a public officer, or political parties, and which accepts direct payments for personal services related to an election or a campaign in the name of the committee in an aggregate amount in excess of five hundred dollars within any calendar year. Except that an entity that (aa) holds a license or permit duly issued by the appropriate governmental entity to provide the personal services provided, regularly does business in the area, and regularly has done business in the area for at least ninety days prior to the date the personal services are provided and (bb) the personal services provided are the same as the personal services regularly provided by the business in the normal and usual scope of its usual business activities shall not constitute a "political committee" for purposes of the requirements of R.S. 18:1491.1 through 1491.8 which would require such an entity to keep records and submit reports.

(iii) Any state central committee, parish executive committee, and any other committee of any political party which receives contributions or makes expenditures in such amount during such period shall be considered a "political committee" for the purposes of this Chapter.

(b) An entity that during the reporting period has supported candidates in states other than Louisiana; has received less than fifty percent of its total receipts for the applicable reporting period from Louisiana candidates or committees formed to support Louisiana candidates; and has expended less than fifty percent, but not more than twenty thousand dollars, of its total disbursements for the applicable reporting period in support of or in opposition to Louisiana candidates shall not constitute a "political committee" for purposes of requirements of R.S. 18:1491.1 through 1491.8 which would require such an entity to keep records and submit reports.

(c) Repealed by Acts 2008, No. 821, §2, eff. July 8, 2008.

(15) "Principal campaign committee" means a political committee designated by a candidate pursuant to R.S. 18:1491.3(A) or a political committee which has designated subsidiary committee(s).

(16) "Public office" means any state, parish, municipal, ward, district, or other office or position that is filled by election of the voters, except those specifically excepted in Paragraph (3) of this Section.

(17) "Reporting period" shall mean those periods established by R.S. 18:1491.6(G) and R.S. 18:1495.4(G).

(18) "Subsidiary committee" means a political committee other than a principal campaign committee, designated by a candidate or by a principal campaign committee pursuant to R.S. 18:1491.3(B) or R.S. 18:1491.3(C) to receive contributions or make expenditures on behalf of the candidate or the committee.

(19) "Supervisory committee" means the Board of Ethics established in R.S. 42:1132 when functioning as the Supervisory Committee on Campaign Finance Disclosure, as provided in R.S. 18:1511.1, to enforce the provisions of this Chapter.

(20) "Transfer of funds" means any money, regardless of amount, received by a committee from another committee or money given by a committee to another committee.

(21) Repealed by Acts 1988, No. 994, §3, eff. Jan. 1, 1989.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Amended by Acts 1981, No. 59, §1, eff. June 17, 1981; Acts 1982, No. 266, §1, eff. July 18, 1982; Acts 1984, No. 492, §1; Acts 1986, No. 669, §1; Acts 1987, No. 722, §1, eff. July 16, 1987; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1988, No. 994, §§1, 3, eff. Jan. 1, 1989; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1990, No. 180, §1, eff. Jan. 1, 1991; Acts 1991, No. 252, §1, eff. July 2, 1991; Acts 1995, No. 1046, §1, eff. June 29, 1995; Acts 1997, No. 644, §1; Acts 1999, No. 1077, §1; Acts 2000, 1st Ex. Sess., No. 98, §1; Acts 2001, No. 292, §1; Acts 2001, No. 297, §1; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2003, No. 1045, §1; Acts 2004, No. 515, §1, eff. June 25, 2004; Acts 2004, No. 528, §1, eff. June 25, 2004; Acts 2004, No. 862, §1, eff. July 12, 2004; Acts 2008, 1st Ex. Sess., No. 26, §1, eff. April 26, 2008; Acts 2008, 1st Ex. Sess., No. 27, §1, eff. March 30, 2008; Acts 2008, No. 821, §§1, 2, eff. July 8, 2008; H.C.R. No. 14, 2008 R.S; Acts 2011, 1st Ex. Sess., No. 32, §1.



RS 18:1484 - Disclosure reports; persons required to file

§1484. Disclosure reports; persons required to file

Except as otherwise specifically provided, the following persons or their campaign treasurers, if any, shall file reports of contributions and expenditures as more specifically provided in this Chapter:

(1) Each candidate for major office or district office.

(2) Each candidate for any other public office who does either of the following:

(a) Makes expenditures in excess of two thousand five hundred dollars.

(b) Receives a contribution in excess of two hundred dollars in the aggregate during the aggregating period. For purposes of this Paragraph only, a contribution by a candidate for his own campaign for a public office other than a major office or district office shall not be considered in determining whether the candidate has received a contribution in excess of two hundred dollars in the aggregate.

(3) Each political committee.

(4) Any person other than a candidate or political committee required to file reports under the provisions of Part IV of this Chapter.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Acts 1988, No. 994, §1, eff. Jan. 1, 1989; Acts 2007, No. 144, §1, eff. June 25, 2007; Acts 2012, No. 411, §1.



RS 18:1485 - Filing; receipt by supervisory committee; special penalties

§1485. Filing; receipt by supervisory committee; special penalties

A. For purposes of this Chapter, a report, statement, or any other paper or document required to be filed with the supervisory committee shall be deemed to be filed when it is received either physically or electronically, by facsimile or e-mail, in the office of the supervisory committee in Baton Rouge, at the time it is hand-delivered, at the time it is postmarked or is receipted on a return receipt requested form by the United States Postal Service, if it is subsequently received in the office of the supervisory committee in Baton Rouge, or at the time it is deposited for delivery with a commercial delivery service as indicated on the receipt or invoice provided by the commercial delivery service, if it is subsequently received in the office of the supervisory committee in Baton Rouge.

B. If the date on which a report is required to be filed occurs on a weekend or a federal or state holiday, the report shall be filed no later than the first working day after the date it would otherwise be due that is not a federal or state holiday.

C. Each candidate for a major or district office and each principal campaign committee of a candidate for a major or district office shall electronically file reports of contributions and expenditures with the supervisory committee through the Board of Ethics Computerized Data Management System as provided in R.S. 42:1158.

D. If a report that is required to be filed pursuant to this Chapter is determined by the supervisory committee to be illegible, the supervisory committee may require the person who has filed such report to resubmit a legible report; however, the report shall be deemed to be received by the supervisory committee on the date that the original, illegible report was received.

E.(1) Each person and political committee required to file reports pursuant to this Chapter that receives contributions or loans in excess of fifty thousand dollars in a calendar year or which makes expenditures in excess of fifty thousand dollars in a calendar year, other than a candidate or an authorized political committee of a candidate or a political committee of a recognized political party, shall file all reports required by this Chapter electronically with the supervisory committee through the Board of Ethics Computerized Data Management System as provided in R.S. 42:1158.

(2) In addition to any other applicable penalties, the failure of a person or political committee required by Paragraph (1) of this Subsection to file a report electronically shall subject such person or political committee to penalties of five hundred dollars per day until the report is filed as required by this Subsection.

F.(1) If a person or committee required by this Section to electronically file a report through the Board of Ethics Computerized Data Management System is unable to do so because of a technical problem beyond the person's or committee's control, the person or committee shall file the report by the date the report is due via other means specified in Subsection A of this Section.

(2) The person or committee shall file with such report a certification detailing the technical problem that prevented the person or committee from electronically filing the report through the Board of Ethics Computerized Data Management System.

(3) The person or committee shall electronically file the report through the Board of Ethics Computerized Data Management System no later than five days after the date the report was originally due.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981; Acts 1984, No. 466, §1, §2; Acts 1998, 1st Ex. Sess., No. 123, §1, eff. Jan. 1, 1999; Acts 1999, No. 164, §1; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2008, 1st Ex. Sess., No. 17, §1, eff. July 1, 2009; Acts 2008, 1st Ex. Sess., No. 25, §1, eff. Jan. 1, 2010; Acts 2008, 1st Ex. Sess., No. 25, §2, eff. Jan. 1, 2012; Acts 2010, No. 766, §1, eff. June 30, 2010.



RS 18:1486 - Proposition elections; required reports; recall elections

§1486. Proposition elections; required reports; recall elections

A.(1) Any person, including a political committee, who receives and accepts any contribution, loan, or transfer of funds, or makes any expenditure in support of or in opposition to a proposition or question submitted to the voters shall be required to file reports of such contributions and expenditures.

(2) Any person, including a political committee, who receives and accepts any contribution, loan, or transfer of funds, or makes any expenditure in support of or in opposition to the recall of a public officer shall be required to file reports of such contributions and expenditures.

(3) Except as otherwise specifically provided in this Section and in R.S. 18:1505.4 and 1505.5, the provisions for reporting and filing requirements, prohibited practices, recordkeeping, and penalties applicable to political committees shall apply to persons subject to the provisions of Paragraphs (1) and (2) of this Subsection.

B. These requirements shall be applicable only if the aggregate amount of contributions, loans, and transfers of funds received and accepted or expenditures made equals or exceeds two hundred dollars at any time during the aggregating period; except that, with regard to expenditures made in support of or in opposition to a proposition or question submitted to the voters by a person who is not a candidate or a member of the principal campaign committee of a candidate or of a political committee, these requirements shall be applicable only if the aggregate amount of expenditures made equals or exceeds one thousand dollars. "Aggregating period" for purposes of this Section shall mean the period from the date on which the first contribution is received or the first expenditure is made by the person or political committee, whichever is earlier, through the closing date for the last report required to be filed in accordance with this Chapter.

C.(1) The reports required as provided in Paragraph A(1) of this Section shall be filed not later than the thirtieth day prior to the election, which shall be complete through the fortieth day prior to the election, not later than the tenth day prior to the election, which shall be complete through the twentieth day prior to the election, and not later than the fortieth day after the election, which shall be complete through the thirtieth day after the election. During the period from midnight of the twentieth day prior to the election and extending through midnight of election day a report shall be filed within forty-eight hours after the time any contribution, loan, or transfer of funds is received and accepted or expenditure in excess of two hundred dollars is made; if such time falls other than during regular working hours, this report shall be filed with the supervisory committee on the next working day after the report is otherwise due. Such report shall provide information relative to such contributions, loans, and transfers of funds and expenditures in excess of two hundred dollars as provided in R.S. 18:1491.6(C). If the report filed on the fortieth day after the election shows a deficit, the person or political committee reporting shall be required to file supplemental reports as required by R.S. 18:1491.6(D).

(2) Any person or political committee who is required to file reports as provided in Paragraph A(2) of this Section shall file reports as provided in this Chapter according to the following schedule:

(a) Not later than the forty-fifth day after the initial filing of the copy of the recall petition with the secretary of state as provided in R.S. 18:1300.2(C), which report shall be complete through the thirty-fifth day after the filing of the copy of the recall petition with the secretary of state.

(b) Not later than the one hundred thirty-fifth day after the filing of the copy of the recall petition with the secretary of state, which report shall be complete through the one hundred twenty-fifth day after the filing of the copy of the recall petition with the secretary of state.

(c) Not later than the two hundredth day after the filing of the copy of the recall petition with the secretary of state, which report shall be complete through the one hundred ninetieth day after the filing of the copy of the recall petition with the secretary of state, which report shall be the final report, unless the report shows a deficit, in which case supplemental reports shall be filed as required in R.S. 18:1491.6(D), or unless the person or committee is required to file reports as provided in Subparagraph (d) of this Paragraph.

(d) If the recall effort is successful in having the recall question submitted to the voters, the person or political committee shall be required to file reports as provided in Paragraph (1) of this Subsection.

Acts 1987, No. 722, §1, eff. July 16, 1987; Acts 1988, No. 994, §1, eff. Jan. 1, 1989; Acts 1990, No. 180, §1, eff. Jan. 1, 1991; Acts 1995, No. 1046, §1, eff. June 29, 1995; Acts 2010, No. 778, §1, eff. June 30, 2010.



RS 18:1487 - Reports, name and address

§1487. Reports, name and address

Whenever the full name and address of a person is required to be in a report in this Chapter, the party responsible for filing the report shall list the full name and address of the person or the best information he can obtain regarding that person if the full name and/or address is not available.

Added by Acts 1988, No. 994, §1, eff. Jan. 1, 1989.



RS 18:1491.1 - Registration of political committees

PART II. POLITICAL COMMITTEES

§1491.1. Registration of political committees

A. Each political committee, including a subsidiary committee, which knows or anticipates that it will receive contributions or loans, make expenditures or loans, or make a transfer of funds to or receive a transfer of funds from another committee during a calendar year in the aggregate amount exceeding five hundred dollars shall file a statement of organization with the supervisory committee annually after January 1 and no later than January 31 of each calendar year. Any such committee organized after January 31 shall file the required statement of organization no later than the tenth day after its organization. Any committee which, after January 31, knows or anticipates that it will receive contributions, loans, or transfers of funds or make expenditures, loans, or transfers of funds in the aggregate in excess of five hundred dollars during the calendar year shall file the required statement of organization within ten days after the date on which it has information which causes it to know or anticipate that it will receive such contributions, loans, or transfers of funds or make such expenditures, loans, or transfers of funds. If a political committee which knows or anticipates that it will receive contributions, loans, or transfers of funds or make expenditures, loans, or transfers of funds in the aggregate in excess of five hundred dollars during a calendar year, is organized within ten days prior to any election, it shall file the statement of organization required by this Section no later than the third day after such organizing. Any committee required to file supplemental reports under the provisions of R.S. 18:1491.6 shall file the annual statement of organization. The supervisory committee shall issue a certificate of registration to each committee which submits the statement required by this Subsection.

B. The statement of organization shall include:

(1) The name of the committee, and the address of the committee, or of its chairman if the committee has no address.

(2) The names, addresses, and relationships of affiliated organizations.

(3) The name and address of the campaign treasurer of the committee, if any, and of any deputy campaign treasurers of the committee.

(4) The name and address of the committee chairman and the name, address, and position of other principal officers and directors of the committee, if any.

(5) A statement, if applicable, that the committee is a principal campaign committee and the candidate by whom it is designated as a principal campaign committee, if any, or a statement if applicable, that the committee is a subsidiary committee and the committee or candidate by whom it is designated as a subsidiary committee.

(6) A listing of all banks, safety deposit boxes, or other depositories used for committee funds.

(7) The estimated number of members of the committee.

(8) Certification of membership as required by R.S. 18:1505.2(H)(2)(b), if applicable.

(9) A statement, if applicable, that the committee has elected to file monthly reports pursuant to R.S. 18:1491.6(I).

C. Any change in information previously submitted in the annual statement of organization shall be reported to the supervisory committee within ten days following the change.

D. No committee shall receive contributions or loans, make expenditures or loans or make a transfer of funds to or receive a transfer of funds from another committee in the aggregate in excess of five hundred dollars in any calendar year until it has filed the annual statement of organization required by this Section. Any committee which violates the provisions of this Subsection shall be subject to the penalties provided in R.S. 18:1505.5 and R.S. 18:1505.6.

E. The supervisory committee is hereby authorized to impose a fee not to exceed the amount of one hundred dollars for each statement required to be filed under this Section to be remitted to the supervisory committee together with the statement on or before the time the statement is required to be filed. Any statement submitted without the proper fee shall be deemed as not being properly submitted to the supervisory committee. All fees collected hereunder shall be used solely by the supervisory committee for the enforcement of the provisions of this Chapter, as appropriated by the legislature.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Acts 1988, No. 994, §2, eff. July 27, 1988; Acts 2003, No. 935, §1, eff. July 1, 2003.



RS 18:1491.2 - Statement of dissolution

§1491.2. Statement of dissolution

A. Each political committee, including any subsidiary committee, which after having filed an annual statement of organization wishes to dissolve or disband and (1) determines that it no longer meets the criteria in R.S. 18:1491.1(A), or (2) determines that it will no longer receive any contributions, loans, or transfers of funds and will no longer make any expenditures, loans, or transfers of funds, shall file a statement of dissolution with the supervisory committee prior to dissolving. No committee which has unpaid debts or obligations or which has any funds on hand shall file a statement of dissolution, until any debts or obligations have been paid or otherwise extinguished and any funds have been expended or otherwise distributed. A statement of dissolution shall include (1) a certified statement by the committee chairman and campaign treasurer, if any, that the committee has not received contributions, transfers of funds, or loans, or made expenditures, transfers of funds, or loans in the aggregate during the calendar year in excess of five hundred dollars and does not anticipate doing so, or (2) a certified statement by the committee chairman and campaign treasurer, if any, that the committee will receive no contributions, transfers of funds, or loans and will make no expenditures, transfers of funds, or loans, during the remainder of the calendar year. The committee shall file a report of contributions and expenditures containing the information required in R.S. 18:1491.7 with the statement of dissolution.

B. No political committee shall dissolve or file a statement of dissolution as provided in Subsection A above and reorganize under a modified name, charter, or organizational structure merely as a subterfuge to avoid the reporting and other requirements of this Part. Any committee which dissolves or files a statement of dissolution as provided in Subsection A above and is thereafter recreated with substantially the same membership and purposes with the intent to avoid the requirements of this Part, for purposes of this Part, shall be deemed not to have been dissolved and shall be subject to the provisions of this Part as if no dissolution had taken place and no statement of dissolution filed. In addition, any committee which violates the provisions of this Subsection shall be subject to the penalties provided in R.S. 18:1505.4, R.S. 18:1505.5, and R.S. 18:1505.6.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981.



RS 18:1491.3 - Principal campaign committees; subsidiary committees; consolidation of reports

§1491.3. Principal campaign committees; subsidiary committees; consolidation of reports

A. Each candidate may designate one political committee as his principal campaign committee. Such designation shall be in writing and a copy thereof shall be filed with the supervisory committee no later than ten days after such designation is made. Any committee which designates subsidiary committees shall be a principal campaign committee and shall file a self-designation as a principal campaign committee with the supervisory committee at the time it first files a designation of a subsidiary committee. A principal campaign committee of a candidate shall report, in lieu of the candidate, all information required to be reported by the candidate pursuant to R.S. 18:1495.4 and R.S. 18:1495.5.

B. A candidate or a committee which supports or has supported only one candidate may designate additional political committees as subsidiary committees of such candidate or committee.

C. Any committee, except a principal campaign committee, which is organized to support a single candidate shall be a subsidiary committee of the candidate or of the candidate's principal campaign committee unless the candidate files a statement in writing with the supervisory committee that the committee is not his subsidiary committee or a subsidiary of his principal campaign committee and unless he files such a statement the candidate or his principal campaign committee shall designate any such committee as a subsidiary committee within ten days after such committee is organized. No candidate shall file a statement that a committee is not his subsidiary committee or a subsidiary committee of his principal campaign committee if the candidate, his principal campaign committee, or a subsidiary committee of the candidate or of his principal campaign committee makes an expenditure, a loan, or a transfer of funds to or receives a contribution, a loan, or a transfer of funds, from the committee.

D. No committee organized primarily for the purpose of supporting a single candidate shall nominally support an additional candidate or candidates for the purpose of avoiding designation as a subsidiary committee and the requirements of this Part relating to the records and reports of subsidiary committees. Any committee which violates the provisions of this Subsection shall be subject to the penalties provided in R.S. 18:1505.4, R.S. 18:1505.5, and R.S. 18:1505.6.

E. A designation of a subsidiary committee shall be in writing and a copy thereof shall be filed with the supervisory committee no later than ten days after the designation is made. Any candidate who has designated a principal campaign committee shall also file a copy of the designation of each subsidiary committee with his principal campaign committee no later than ten days after the designation is made.

F. A political committee may not be designated as the principal campaign committee of more than one candidate. No political committee which supports or has supported more than one candidate may be designated as a principal campaign committee and no such committee shall be a subsidiary committee.

G.(1) Each subsidiary committee shall maintain all records required by this Part. Each subsidiary committee designated by a candidate shall furnish such records on a timely basis to the principal campaign committee of the candidate, if any, or if none, to the candidate by whom it was designated as a subsidiary committee. Each subsidiary committee designated by a principal campaign committee shall furnish such records on a timely basis to such principal campaign committee.

(2) Each principal campaign committee of a candidate shall receive records furnished to it by subsidiary committees of the candidate for which it is the principal campaign committee and shall consolidate them with its own records and records of the candidate and shall file with the supervisory committee a consolidated report for each report required by this Chapter for committees or candidates. Each principal campaign committee, other than a principal campaign committee of a candidate, shall receive all records furnished to it by its subsidiary committees and shall consolidate them with its own records and shall file with the supervisory committee a consolidated report for each report required by this Part for committees.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981.



RS 18:1491.4 - Campaign treasurers; campaign depositories; expenditures; petty cash fund

§1491.4. Campaign treasurers; campaign depositories; expenditures; petty cash fund

A. The chairman of each political committee shall be the campaign treasurer of the political committee, unless the political committee appoints a campaign treasurer. Political committees also may appoint one or more deputy campaign treasurers. The names and addresses of any campaign treasurer or deputy campaign treasurer so appointed shall be filed with the supervisory committee in the statement of organization required by R.S. 18:1491.1, or if appointed after the statement of organization is filed, the names and addresses of any campaign treasurer or deputy campaign treasurer shall be reported to the supervisory committee within ten days following appointment.

B.(1) Any person may solicit contributions for or on behalf of the political committee, or sell political paraphernalia, including such items as buttons, flags and literature, or tickets to a testimonial or other fund-raising event, provided that all contribution(s) or proceeds are transmitted directly to the chairman of the political committee or its designated treasurer or a designated deputy treasurer of the committee together with such information as may be required by this Chapter. No chairman of a political committee or designated treasurer or deputy treasurer shall accept such funds without such information and they shall be responsible under the provisions of this Chapter for any errors and omissions in records or reports of such funds. Any contributions or transfer of funds received by a political committee which has appointed a campaign treasurer shall be transferred to the campaign treasurer.

(2) When any person who is not the campaign treasurer or a deputy treasurer of a political committee makes any expenditure for the committee, he shall transmit directly to the campaign treasurer or a deputy treasurer all information concerning the expenditure required by this Chapter. The campaign treasurer of the committee shall be responsible under the provisions of this Chapter for any errors or omissions in the records or reports of such expenditures.

(3) For purposes of all reports required by this Chapter, all contributions received by or transferred to a campaign treasurer or a deputy treasurer of a political committee, and all expenditures made by a campaign treasurer or a deputy treasurer of a political committee or by any other person on behalf of the committee, shall be considered contributions or expenditures of the political committee.

C. Deputy campaign treasurers of a committee may exercise any of the powers and duties of a campaign treasurer as set forth in this Chapter when specifically authorized to do so by the campaign treasurer and the chairman of the political committee.

D.(1) The chairman of each political committee shall designate one or more national or state banks or state or federally chartered savings and loan associations or savings banks, or state or federally chartered credit unions, as the campaign depositories of the committee and may invest in a money market mutual fund and designate such fund as a campaign depository. The committee chairman, the committee campaign treasurer, and any deputy treasurers shall deposit any contributions received by them into an account or accounts maintained at such depository or depositories. No expenditure shall be made by any committee chairman, committee campaign treasurer, deputy treasurer, or any other person on behalf of the committee, except by check drawn on such account or accounts, except as specifically provided in Paragraph (2) of this Subsection and Subsection E of this Section. Each check drawn on any such account shall be made payable to a specific person, except a check made payable to petty cash. Each check drawn on such an account shall indicate the objects or services for which such check is drawn and such check shall be maintained as part of the records required by R.S. 18:1491.5. The name and address of such campaign depository so designated shall be filed with the supervisory committee in the statement of organization required by R.S. 18:1491.1. If any additional depositories are designated, they shall be reported within ten days following such designation as required by R.S. 18:1491.1.

(2) An expenditure may be made by a committee chairman, committee campaign treasurer, deputy treasurer, or other authorized person on behalf of the committee by electronic funds transfer provided that the transfer of funds is to a specific person and that records are maintained as to the objects or services for which such transfer of funds was made. Detailed records of each electronic fund transfer shall be maintained as part of the records required by R.S. 18:1491.5.

(3) A political committee, which is not the principal campaign committee or designated subsidiary committee of a candidate, that makes a contribution to a candidate or to the principal campaign committee or designated subsidiary committee of a candidate shall clearly indicate to the candidate or the principal campaign committee or designated subsidiary committee of the candidate that the contribution is from a political committee either by a designation on the check or by a separate notification attached to the contribution.

E. A political committee may maintain a petty cash fund or funds. A petty cash fund shall be maintained on an imprest system, that is, expenditures may be made in cash from the fund and the fund shall from time to time be restored to its original amount by a transfer of funds from other committee funds of a sum equal to the aggregate of the sums expended from the fund. No expenditure in excess of one hundred dollars shall be made from the petty cash fund and no expenditure shall be made from the petty cash fund for any personal services, except for gratuities paid for the serving of food or drink. No expenditure shall be made from the petty cash fund in violation of R.S. 18:1531. A complete record of petty cash expenditures shall be maintained in accordance with the provisions of R.S. 18:1491.5(D).

Acts 1980, No. 786, §1, eff. Jan. 1, 1981; Acts 1985, No. 550, §1, eff. July 12, 1985; Acts 1993, No. 199, §1, eff. June 1, 1993; Acts 1997, No. 863, §1; Acts 2010, No. 577, §1, eff. June 25, 2010; Acts 2014, No. 244, §1.



RS 18:1491.5 - Maintenance of records; valuation of in-kind contributions and expenditures

§1491.5. Maintenance of records; valuation of in-kind contributions and expenditures

A. The chairman of each political committee and the campaign treasurer, if the chairman does not act as campaign treasurer, shall be responsible for providing and maintaining such records of campaign finances as are necessary to comply with the provisions of this Part, including but not limited to the records specifically required by this Section.

B.(1) Except as otherwise provided in this Section, the campaign treasurer of each political committee shall keep such records of campaign contributions received and accepted by him or a deputy treasurer as shall be necessary to comply with the provisions of this Part, including the names and addresses of all contributors, and the date of each contribution, the amount or value of the contribution of whatever value, and a description and valuation of all in-kind contributions.

(2) Payments made to purchase campaign paraphernalia, such as campaign pins, buttons, badges, flags, emblems, hats, shirts, banners, literature, and similar items, other than expenditures made by a political committee for its own paraphernalia, and payments for tickets to testimonials and similar fundraising events are contributions, and records thereof shall be maintained, provided that:

(a) In the case of any single transaction involving the sale of items such as campaign pins, buttons, badges, flags, emblems, hats, banners, literature, and similar material which is for an amount not in excess of twenty-five dollars and the proceeds of which are received and deposited by a political committee, no record need be kept by the campaign treasurer for such recipient committee, except the total amount received and deposited from such sale and the fact that such amount was received from such sale.

(b) No person shall sell or buy campaign paraphernalia in successive single transactions for amounts below those for which specific records are required by this Paragraph as a subterfuge to avoid requirements of this Part that names and addresses of contributors and dates and amounts of contributions be recorded, aggregated, and reported. Such transactions shall be considered single transactions and shall be recorded and reported as provided in this Part. Any person who violates the provisions of this Section shall be subject to the penalties provided in R.S. 18:1505.4, R.S. 18:1505.5, and R.S. 18:1505.6.

(3) The campaign treasurer of each political committee shall also keep such records of campaign expenditures made or contracted as shall be necessary to comply with the provisions of this Part, including the name and address of the person or firm from whom goods or services were purchased or contracted, the date, the amount or value and the purpose of the expenditure, a description of the goods or services purchased or contracted, and a description and valuation of all in-kind expenditures.

(4) All transactions involving the sale of tickets to a testimonial or similar fundraising event shall be evidenced by a record of the names and addresses of the purchasers, the amount of tickets purchased, and the value of the tickets purchased.

C. The valuation of in-kind contributions or expenditures shall be the estimated fair market value thereof at the time received and expended.

D. A record shall be kept of all expenditures made from the petty cash fund for which provision is made in R.S. 18:1491.4, including the name and address of the person or firm from whom goods or services were purchased or contracted, the amount and the purpose of the expenditure, and a description of the goods or services purchased or contracted. In addition, a receipt shall be kept for each such expenditure in any case in which a receipt would normally be provided in the usual course of business.

E. A record shall be kept of each loan made by the committee to or from any person or political committee, together with the full name and address of the lender, of the recipient of the proceeds of the loan, and of any person who makes any type of security agreement binding himself or his property, directly or indirectly, for the repayment of all or any part of the loan. In addition, a record shall be kept of the repayment of each such loan and of the source of funds expended for repayment.

F. REPEALED BY ACTS 1993, NO. 199, §2, EFF. JUNE 1, 1993.

G. A record shall also be kept of:

(1) Cash investments and income received therefrom.

(2) All transfers of funds to or from another committee, the name and address of the committee to or from which the transfer is made and the date and amount thereof.

(3) All debts and obligations.

(4) The amount and date of each anonymous contribution and the date each is transmitted to the state as required by this Chapter.

(5) All other receipts, the name and address of the source, and the date and amount thereof.

(6) All other disbursements, the name and address of the person to whom made and the date and amount thereof.

H. Expenditures made by a public relations firm, an advertising agency, or agent for a political committee shall be considered expenditures of the political committee and must be specifically reported as required by this Part. Each such firm, agency, or agent shall timely furnish to such political committee such information relative thereto as may be required for compliance with this Part. Failure by any such firm, agency or agent to timely furnish a political committee such information required for compliance with this Part shall be grounds for a civil action for damages.

I. A campaign treasurer shall preserve records required by this Part for six years; except a campaign treasurer for a committee which supports only one candidate shall preserve such records for two years after the final report which he is required by this Part to file for the election has been filed, including any supplemental reports required.

J. The accounts and records kept by a campaign treasurer under the provisions of this Part shall be available for inspection or use by the supervisory committee in connection with any investigation pursuant to this Chapter, or by any grand jury or court in connection with any proceeding instituted under the provisions of this Chapter; however, such accounts and records shall be kept strictly confidential by the supervisory committee and any court, except to the extent any contents thereof may become a public record in any judicial proceeding to enforce the provisions of this Chapter.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Acts 1988, No. 994, §1, eff. Jan. 1, 1989; Acts 1993, No. 199, §2, eff. June 1, 1993.



RS 18:1491.6 - Reports required; reporting times and periods

§1491.6. Reports required; reporting times and periods

A. The chairman of a political committee and the campaign treasurer of the committee, if any, shall be responsible for filing a report of all information required in this Section and R.S. 18:1491.7 with the supervisory committee at the times required in this Section. The political committee chairman and campaign treasurer of the committee, if any, shall certify, in each report, that the information contained in the report is true and correct to the best of their knowledge, information and belief, that no expenditures have been made and no contributions have been received that are not reported therein, and that no information required by this Part has been deliberately omitted.

B. A report shall be filed for a political committee for each regularly scheduled election in which the committee participates according to the following schedule:

(1) Each committee which is participating in the election of a candidate for major office shall file a report no later than the one hundred eightieth day prior to the primary election, which shall be complete through the one hundred ninetieth day prior to the primary election.

(2) Each committee which is participating in the election of a candidate for major office shall file a report no later than the ninetieth day prior to the primary election, which shall be complete through the one hundredth day prior to the primary election.

(3) Each committee shall file a report no later than the thirtieth day prior to the primary election, which shall be complete through the fortieth day prior to the primary election.

(4) Each committee shall file a report no later than the tenth day prior to the primary election which shall be complete through the twentieth day prior to the primary election.

(5) Each committee shall file a report no later than the tenth day prior to the general election which shall be complete through the twentieth day prior to the general election. This shall be the final report for the election for any committee which does not participate in the general election, unless supplemental reports are required as provided in Subsection D of this Section.

(6) Each committee shall file a report no later than the fortieth day after the general election which shall be complete through the thirtieth day after the general election. This report shall be the final report for the election for any committee which participated in the general election, unless supplemental reports are required as provided in Subsection D of this Section.

(7) The final report of a committee that supports or opposes only one candidate who either withdraws as a candidate or is unopposed for election to the office he seeks shall be the next report due as required in this Subsection as of the date that the candidate withdraws or ascertains that he is unopposed, unless supplemental reports are required as provided in Subsection (D) of this Section. The report shall contain a statement that it is the final report and the reasons therefor.

C. During the period beginning at midnight of the twentieth day prior to a primary election and extending through midnight of primary election day, and during the period beginning at midnight of the twentieth day prior to a general election and extending through midnight of general election day, each committee shall file a report with the supervisory committee of:

(1)(a) The full name and address of each person from whom the committee has received and accepted a contribution, loan, or transfer of funds during such period in excess of the following amounts: a committee participating in the election of a candidate for any major office, one thousand dollars; a committee participating in the election of a candidate for district office, five hundred dollars; a committee participating in the election of a candidate for any other office, two hundred fifty dollars. If the committee is participating in the election of candidates for offices with different reporting amounts, the amount shall be the lowest for any candidate in whose election the committee is participating or in which any committee is participating to which it makes or from which it receives a transfer of funds.

(b) Such report shall include the amount and date of each such contribution or loan reported, and a brief description and valuation of each in-kind contribution. If a loan is reported, the report shall contain the name and address of the lender, of the recipient of the proceeds of the loan, and of any person who makes any type of security agreement binding himself or his property, directly or indirectly, for the repayment of all or any part of the loan.

(2) Any expenditure in excess of two hundred dollars made to a candidate, committee, or person required to file reports by this Chapter, who makes endorsements, including the full name and address of each person to whom such expenditure is made, the amount, date and purpose of each such expenditure, and a brief description and valuation of an in-kind expenditure.

(3) Each report required by this Subsection shall be filed within forty-eight hours after the time the contribution or loan is received or expenditure made. If such time falls other than during regular working hours, the report shall be filed as soon as possible after the opening of the office of the supervisory committee on the next working day after the time at which the report is otherwise due.

D.(1) If the final report of a political committee for an election, as required by Paragraph (5), (6), or (7) of Subsection B of this Section, or the most recent monthly report of a committee pursuant to Subsection I of this Section shows a deficit or a surplus, the chairman and treasurer of the committee, if any, shall file supplemental reports with the supervisory committee of all information required in R.S. 18:1491.7. Such reports shall be filed annually no later than February fifteenth and shall be complete through the preceding December thirty-first. Such a supplemental report shall be filed each year until a report has been filed which shows no deficit and until any surplus campaign funds have been disposed of in accordance with R.S. 18:1505.2(I). The report on surplus funds shall disclose the disbursement of such funds in the same manner as expenditures are reported.

(2) A "deficit", for purposes of this Subsection, means debts or obligations owed by the political committee which are required to be reported by R.S. 18:1491.7(B)(14).

(3)(a) A report need not be filed under this Subsection if the committee is dissolved or disbanded and shows a deficit of less than two thousand five hundred dollars. However, if the political committee is dissolved or disbanded and its deficit is equal to or greater than two thousand five hundred dollars, the political committee shall file supplemental reports with the supervisory committee of all information required in R.S. 18:1491.7. Such report shall be filed annually no later than February fifteenth and shall be complete through the preceding December thirty-first. Such report shall be filed each year for five years or until a report has been filed which shows no deficit or surplus.

(b) However, if after five years the political committee with a deficit receives any contribution or if any repayment occurs on an outstanding debt or loan, such political committee shall file a supplemental report by the following February fifteenth which shall be complete through the preceding December thirty-first.

(c) If the political committee has surplus campaign funds, a report need not be filed under this Subsection if such political committee files an annual report in accordance with Subsection E of this Section which includes such surplus campaign funds.

E. A report shall be filed for each committee of all information required in R.S. 18:1491.7 no later than February fifteenth of each year which shall be complete as of the preceding December thirty-first. The annual report required by this Subsection shall not be required:

(1) If under another provision of this Section, the committee has filed another report of the information required by R.S. 18:1491.7 at any time after the preceding December tenth and prior to the February fifteenth due date, or

(2) If during the preceding year the committee has filed a supplemental report required by Subsection D of this Section and has not otherwise, during the reporting period, supported or opposed a candidate, as such term is defined in R.S. 18:1483(3), or

(3) If the committee has received no contributions, made no expenditures, received or made no loans, and received or made no transfers of funds during the reporting period for such report.

F. The reports required for any regularly scheduled election shall also be filed for any special election to the extent the dates for filing reports occur after the call for the election. The supervisory committee may promulgate rules to effect the provisions of this Subsection. Such rules may waive any report required to be filed within ten days after the call for a special election.

G. The reporting period for all reports of political committees, except the first report of a committee, shall be the period from the time through which the preceding report was complete through the closing date for the particular report. The reporting period for the first report of a committee shall be the period from the time when the committee was organized through the closing date for the particular report.

H. Principal campaign committees shall file consolidated reports for subsidiary committees as more specifically provided in R.S. 18:1491.3.

I.(1) A political committee other than a principal or subsidiary campaign committee of a candidate may file monthly reports due no later than the tenth day of the month following a month in which the committee accepts a contribution or some other receipt or makes an expenditure or some other disbursement rather than file the reports otherwise required by Subsections B, (C)(1), and F of this Section.

(2) Such monthly reports shall include all of the information required to be included in a report pursuant to R.S. 18:1491.7.

(3) A political committee wishing to file monthly reports may do so upon written notification to the supervisory committee of its intention to do so delivered to the supervisory committee no less than forty-five days prior to the due date for the next report the committee would otherwise be required to file. The committee shall file its first monthly report no later than the month following the month in which such notification is so delivered. Such report shall include all information required for reports pursuant to R.S. 18:1491.7 for the period since the committee's last report.

(4) Nothing in this Subsection shall exempt a political committee from filing the reports required by Paragraphs (2) and (3) of Subsection C of this Section.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Amended by Acts 1982, No. 266, §1, eff. July 18, 1982; Acts 1984, No. 492, §1; Acts 1987, No. 757, §1; Acts 1988, No. 994, §1, eff. Jan. 1, 1989; Acts 1990, No. 180, §1, eff. Jan. 1, 1991; Acts 1999, No. 862, §1, eff. July 2, 1999; Acts 2001, No. 651, §1; Acts 2004, No. 506, §1, eff. June 25, 2004.



RS 18:1491.7 - Reports; contents

§1491.7. Reports; contents

A. Unless otherwise specifically provided, each report required by this Part shall contain the following information: (1) the name and address of the political committee for whom the report is filed; (2) the name and address of the treasurer completing the report; (3) the names and addresses of the committee chairman and of the other principal officers; (4) the name, address, office sought, and party affiliation of each candidate whom the committee is supporting or opposing, and a designation as to whether such committee is supporting or opposing such candidate; (5) whether the committee is supporting or opposing the entire ticket of any party, and, if so, the name of the party; (6) if the report is for a principal campaign committee, a statement that the committee is a principal campaign committee and the name of the candidate, if any, and of all subsidiary committees for whom the principal campaign committee is reporting and the address of such committees, or if a committee has no address, the address of the committee chairman.

B. Each report required to be in conformity with this Section shall contain the following information:

(1) The amount of cash and cash investments on hand at the end of the prior reporting period.

(2) The total of all contributions received and accepted by the committee during the reporting period.

(3) Cash income from investments received during the reporting period.

(4) Contributions received during the reporting period for which the report is being completed shall be reported, and the same shall be reported irrespective of the amount thereof except as otherwise provided, as follows:

(a) The full name and address of each person who has made one or more contributions, except contributions in the form of a payroll deduction or dues check-off system, to and which have been received and accepted by the political committee during the reporting period; the aggregate amount of such contributions, except in-kind contributions, from each person, and the date and amount of each such contribution; and a brief description of each in-kind contribution from each person, the valuation thereof made by the chairman and the campaign treasurer, and the date of the in-kind contribution.

(b) The full name and address of each person who has made one or more contributions in the form of a payroll deduction or dues check-off system in excess of five dollars in the aggregate in a calendar year to and which have been received and accepted by the political committee during the reporting period, and the date and amount of each contribution. In the case of a political committee that supports multiple candidates or issues and receives over ten thousand contributions in the form of a payroll deduction or dues check-off system when no single contributor contributes in excess of twenty-four dollars in the aggregate in a calendar year, such committee may elect to report the names and addresses of its contributors on an annual basis. Political committees making this election shall list the names and addresses of its contributors, the total amount of the contributions received per contributor, and the schedule of the receipt of such contributions on the annual report due by February fifteenth complete through the preceding December thirty-first.

(c) The aggregate amount of all contributions, other than in-kind contributions, received and accepted during the reporting period.

(d) The aggregate valuation of in-kind contributions received during the reporting period.

(5) The gross proceeds received and accepted by the political committee during the reporting period from the sale of items such as political campaign pins, buttons, badges, flags, emblems, hats, banners, literature, and similar materials. Purchases of such campaign items and materials from the committee which are made by the same person and are of such amount as to be reportable, either singly or in the aggregate, under Paragraph (4) hereof, shall be so reported; however, single transactions to purchase such items or materials which are for not in excess of twenty-five dollars must be reported only in the report of gross proceeds and shall not be required in Paragraph (4).

(6) The gross proceeds received and accepted by the political committee during the reporting period from the sale of tickets to testimonials or similar fundraising events. The proceeds of any such sale shall be considered a contribution, and such contributions shall also be reported as provided in Paragraph (4).

(7) The name and address of each political committee from which the reporting political committee received and accepted any transfer of funds during the reporting period, and the amount of each such transfer.

(8) Any other cash receipts, not contributions, received from any other source not included above during the reporting period, for example, refunds of overpayments and the nature, source, and an explanation thereof.

(9) Total of all receipts for the reporting period.

(10) The date and amount of each loan for campaign purposes made or received by the political committee to or from any person or political committee during the reporting period, together with the full name and address of the lender, of the recipient of the proceeds of the loan, and of any person who makes any type of security agreement binding himself or his property, directly or indirectly, for the repayment of all or any part of the loan.

(11) The total of all loans made and the total of all loans received during the reporting period.

(12) The total of all expenditures made by the committee during the reporting period.

(13) The full name and address of each person to whom an expenditure has been made by the committee during the reporting period. The amount, a description of the purpose as it relates to the expenditure, the date of each expenditure, and the name and address of and office sought by candidates on whose behalf each such expenditure was made shall be reported. A brief description of an in-kind expenditure shall be given, as well as the valuation made by the chairman and the campaign treasurer and the date(s) of the expenditure. When multiple expenditures have been made to the same person during the reporting period, the aggregate amount of such expenditures, other than in-kind expenditures, and the aggregate valuation of in-kind expenditures shall be reported for each such person. The aggregate of all expenditures made during the reporting period, other than in-kind expenditures, and the aggregate valuation of all in-kind expenditures shall also be reported. The aggregate amount expended for each candidate shall also be reported.

(14) The amount and nature of debts and obligations owed by or to the political committee during the reporting period which relate to the conduct of any political campaign, including but not limited to loans required to be reported under Paragraph (10) of this Subsection.

(15) All payments made during the reporting period to repay loans, the amount, date, and source thereof.

(16) REPEALED BY ACTS 1993, NO. 199, §2, EFF. JUNE 1, 1993.

(17) The total amount of expenditures during the reporting period from the petty cash fund.

(18) The name and address of each political committee to which the reporting political committee made a transfer of funds, during the reporting period, and the date and amount of each such transfer.

(19) The date and amount of each anonymous contribution received and the day each was transmitted to the state as required by R.S. 18:1505.2(B) during the reporting period and the total amount of such anonymous contributions received and transmitted during the reporting period.

(20) The amount of cash and cash investments of the committee on hand at the end of the reporting period.

(21) All other disbursements, not expenditures, during the reporting period, and the nature, recipient, and an explanation thereof.

(22) The total amount of expenditures during the reporting period made in relation to the publication, distribution, transportation, or transmission of statements relative to candidates or propositions which do not fully disclose the name of the individual or the name of the association, organization, committee, or corporation and the full and correct name and address of its chairman or other chief administrative officer and whether or not such individual, association, organization, committee, or corporation supports or opposes such candidate or proposition.

C. Expenditures made by a public relations firm, an advertising agency, or agent for a political committee shall be considered expenditures of the political committee and must be reported as required by this Section. Each such firm, agency, or agent, which makes any expenditure for any political committee shall timely furnish to such political committee such information relative thereto as may be required for compliance with this Part.

D. The supervisory committee may require the reporting of totals of any information otherwise required to be reported, including totals of amounts reported in the current report, or in the current report and other previous reports.

E. The reports required in this Part shall be filed on forms provided by the supervisory committee as more specifically provided in R.S. 18:1511.3.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Acts 1988, No. 994, §1, eff. Jan. 1, 1989; Acts 1990, No. 180, § 2, eff. Jan. 1, 1991; Acts 1990, No. 1088, §§1 and 2, eff. Jan. 1, 1991; Acts 1992, No. 751, §1, eff. July 7, 1992; Acts 1993, No. 199, §2, eff. June 1, 1993; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1995, No. 957, §1; Acts 2010, No. 778, §1, eff. June 30, 2010; Acts 2014, No. 838, §1, eff. Jan. 1, 2015; Acts 2014, No. 857, §1.



RS 18:1491.8 - Small campaigns; affidavit in lieu of reports

§1491.8. Small campaigns; affidavit in lieu of reports

Any political committee which did not receive a contribution in excess of two hundred dollars and which did not make expenditures totaling in excess of five thousand dollars in the aggregate during the aggregating period, may file an affidavit setting out such facts, in lieu of any report required by R.S. 18:1491.6; but a separate affidavit shall be required in lieu of any such report.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Acts 1988, No. 994, §1, eff. Jan. 1, 1989.



RS 18:1491.9 - Repealed by Acts 2001, No. 297, 2.

§1491.9. Repealed by Acts 2001, No. 297, §2.



RS 18:1495.1 - Report through committee

PART III. CANDIDATES

§1495.1. Report through committee

A. Each candidate may designate a principal campaign committee as provided in R.S. 18:1491.3. If a candidate designates a principal campaign committee, the candidate shall maintain all records required by this Part and furnish them on a timely basis to his principal campaign committee. Each principal campaign committee shall receive all records furnished to it by the candidate, shall consolidate them with its own reports and shall file a consolidated report for reports required by this Chapter for candidates and committees as otherwise provided in this Chapter. In such case, the candidate shall not be required to file separate reports.

B. Each candidate may designate subsidiary committees as provided in R.S. 18:1491.3, and shall designate such subsidiary committees as required in said Section. Any candidate who designates subsidiary committees and who does not designate a principal campaign committee shall receive all records of the subsidiary committees, consolidate them with his own records, and file a consolidated report for reports required by this Chapter for candidates and committees.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981.



RS 18:1495.2 - Campaign treasurers; campaign depositories; expenditures; petty cash fund

§1495.2. Campaign treasurers; campaign depositories; expenditures; petty cash fund

A. The candidate shall be his own campaign treasurer, unless he appoints a campaign treasurer. Candidates also may appoint one or more deputy campaign treasurers. The names and addresses of any campaign treasurer or deputy campaign treasurer so appointed shall be filed with the supervisory committee at the time of the first report following appointment. Changes in appointment shall be reported in the first report after such change.

B.(1) Any person may solicit contributions for or on behalf of a candidate, or sell political paraphernalia, including such items as buttons, flags and literature, or tickets to a testimonial or other fund-raising event, provided that all contribution(s) or proceeds are transmitted directly to the candidate or his designated treasurer or a designated deputy treasurer together with such information as may be required by this Chapter. No candidate or designated treasurer or deputy treasurer shall accept such funds without such information and they shall be responsible under the provisions of this Chapter for any errors and omissions in records or reports for such funds. Any contribution received by a candidate who has appointed a campaign treasurer shall be transferred to the campaign treasurer.

(2) When any person who is not the campaign treasurer or a deputy treasurer of a candidate makes any expenditure for the candidate, he shall transmit directly to the campaign treasurer or a deputy treasurer all information concerning the expenditure required by this Chapter. The candidate and his campaign treasurer, if any, shall be responsible under the provisions of this Chapter for any errors or omissions in the records or reports of such expenditures.

(3) For purposes of all reports required by this Chapter, all contributions received by or transferred to a campaign treasurer or a deputy treasurer of a candidate and all expenditures made by a campaign treasurer or a deputy treasurer of a candidate or by any other person on behalf of the candidate, shall be considered contributions or expenditures of the candidate.

C. Deputy campaign treasurers of a candidate may exercise any of the powers and duties of a campaign treasurer as set forth in this Chapter when specifically authorized to do so by the campaign treasurer and the candidate.

D.(1) The candidate shall designate one or more national or state banks or state or federally chartered savings and loan associations or savings banks, or state or federally chartered credit unions, as his campaign depositories and may invest in a money market mutual fund and designate such fund as a campaign depository. The candidate, his campaign treasurer, and any deputy treasurers shall deposit any contributions received by them into an account or accounts maintained at such depository or depositories. No expenditure shall be made by any candidate, campaign treasurer, deputy treasurer, or any other person on behalf of the candidate, except by check drawn on such account or accounts, except as specifically provided in Paragraph (2) of this Subsection and Subsection E of this Section. Each check drawn on any such account shall be made payable to a specific person, except a check made payable to petty cash. Each check drawn on such an account shall indicate the objects or services for which such check is drawn and such check shall be maintained as part of the records required by R.S. 18:1495.3. The name and address of each campaign depository so designated shall be filed with the supervisory committee in the first report after such designation. If any additional depositories are designated, they shall be reported in the first report following such designation.

(2) An expenditure may be made by the candidate, campaign treasurer, deputy treasurer, or other authorized person on behalf of the candidate by electronic funds transfer provided that the transfer of funds is to a specific person and that records are maintained as to the objects or services for which such transfer of funds was made. Detailed records of each electronic fund transfer shall be maintained as part of the records required by R.S. 18:1495.3.

E. A candidate may maintain a petty cash fund or funds. A petty cash fund shall be maintained on an imprest system, that is, expenditures may be made in cash from the fund and the fund shall from time to time be restored to its original amount by a transfer of funds from other funds of the candidate of a sum equal to the aggregate of the sums expended from the fund. No expenditure in excess of one hundred dollars shall be made from the petty cash fund and no expenditure shall be made from the petty cash fund for any personal services, except for gratuities paid for the serving of food or drink. No expenditure shall be made from the petty cash fund in violation of R.S. 18:1531. A complete record of petty cash expenditures shall be maintained in accordance with the provisions of R.S. 18:1495.3(D).

Acts 1980, No. 786, §1, eff. Jan. 1, 1981; Acts 1985, No. 550, §1, eff. July 12, 1985; Acts 1993, No. 199, §1, eff. June 1, 1993; Acts 1997, No. 863, §1; Acts 2010, No. 577, §1, eff. June 25, 2010.



RS 18:1495.3 - Maintenance of records; valuation of in-kind contributions and expenditures

§1495.3. Maintenance of records; valuation of in-kind contributions and expenditures

A. The candidate and the campaign treasurer, if the candidate does not act as campaign treasurer, shall be responsible for providing and maintaining such records of campaign finances as are necessary to comply with the provisions of this Part, including but not limited to the records specifically required by this Section.

B.(1) Except as otherwise provided in this Section, the campaign treasurer for each candidate shall keep such records of campaign contributions received and accepted by him or a deputy treasurer as shall be necessary to comply with the provisions of this Part, including the names and addresses of all contributors, the date of each contribution, the amount or value of the contribution of whatever value, and a description and valuation of all in-kind contributions.

(2) Payments made to purchase campaign paraphernalia, such as campaign pins, buttons, badges, flags, emblems, hats, shirts, banners, literature, and similar items, other than expenditures made by a candidate for his own paraphernalia, and payments for tickets to testimonials and similar fundraising events are contributions, and records thereof shall be maintained, provided that:

(a) In the case of any single transaction involving the sale of items such as campaign pins, buttons, badges, flags, emblems, hats, banners, literature, and similar material which is for an amount not in excess of twenty-five dollars and the proceeds of which are received and deposited by a candidate, no record need be kept by the campaign treasurer for such recipient candidate, except the total amount received and deposited from such sale and the fact that such amount was received from such sale.

(b) No person shall sell or buy campaign paraphernalia in successive single transactions for amounts below those for which specific records are required by this Paragraph as a subterfuge to avoid requirements of this Part that names and addresses of contributors and dates and amounts of contributions be recorded, aggregated, and reported. Such transactions shall be considered single transactions and shall be recorded and reported as provided in this Part. Any person who violates the provisions of this Section shall be subject to the penalties provided in R.S. 18:1505.4, R.S. 18:1505.5, and R.S. 18:1505.6.

(3)(a) Each campaign treasurer for a candidate shall also keep records of the amounts of all expenditures made by the candidate from his own funds.

(b) The campaign treasurer of each candidate shall also keep such records of campaign expenditures made or contracted as shall be necessary to comply with the provisions of this Part, including the name and address of the person or firm from whom goods or services were purchased or contracted, the date, the amount or value and the purpose of the expenditure, a description of the goods or services purchased or contracted, and a description and valuation of all in-kind expenditures.

(4) All transactions involving the sale of tickets to a testimonial or similar fundraising event shall be evidenced by a record of the names and addresses of the purchasers, the amount of tickets purchased, and the value of the tickets purchased.

C. The valuation of in-kind contributions or expenditures shall be the estimated fair market value thereof at the time received or expended.

D. A record shall be kept of all expenditures made from the petty cash fund for which provision is made in R.S. 18:1495.2, including the name and address of the person or firm from whom goods or services were purchased or contracted, the amount and the purpose of the expenditure, and a description of the goods or services purchased or contracted. In addition, a receipt shall be kept for each such expenditure in any case in which a receipt would normally be provided in the usual course of business.

E. A record shall be kept of each loan made by the candidate to or from any person or political committee, together with the full name and address of the lender, of the recipient of the proceeds of the loan, and of any person who makes any type of security agreement binding himself or his property, directly or indirectly, for the repayment of all or any part of the loan. In addition, a record shall be kept of the repayment of each such loan and of the source of funds expended for repayment.

F. REPEALED BY ACTS 1993, NO. 199, §2, EFF. JUNE 1, 1993.

G. A record shall also be kept of:

(1) Cash investments and income received therefrom.

(2) All debts and obligations.

(3) The amount and date of each anonymous contribution and the date each is transmitted to the state as required by this Chapter.

(4) All other receipts, the name and address of the source, and the date and amount thereof.

(5) All other disbursements, the name and address of the person to whom made and the date and amount thereof.

H. Expenditures made by a public relations firm, an advertising agency, or agent for a candidate, shall be considered expenditures of the candidate, and must be specifically reported as required by this Part. Each such firm, agency, or agent shall timely furnish to such candidate such information relative thereto as may be required for compliance with this Part. Failure by any such firm, agency or agent to timely furnish a candidate such information required for compliance with this Part shall be grounds for a civil action for damages.

I. A campaign treasurer shall preserve records required by this Part for two years after the final report which he is required by this Part to file for the election has been filed, including any supplemental reports required.

J. The accounts and records kept by a campaign treasurer under the provisions of this Part shall be available for inspection or use by the supervisory committee in connection with any investigation pursuant to this Chapter, or by any grand jury or court in connection with any proceeding instituted under the provisions of this Chapter; however, such accounts and records shall be kept strictly confidential by the supervisory committee and any court, except to the extent any contents thereof may become a public record in any judicial proceeding to enforce the provisions of this Chapter.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Acts 1988, No. 994, §1, eff. Jan. 1, 1989; Acts 1993, No. 199, §2, eff. June 1, 1993.



RS 18:1495.4 - Reports required; reporting times and periods; extension

§1495.4. Reports required; reporting times and periods; extension

A. The candidate and his campaign treasurer, if any, shall be responsible for filing a report of all information required in this Section and R.S. 18:1495.5 with the supervisory committee at the times required in this Section. The candidate and his campaign treasurer, if any, shall certify, in each report, that the information contained in the report is true and correct to the best of their knowledge, information and belief, that no expenditures have been made and no contributions have been received that are not reported therein, and that no information required by this Part has been deliberately omitted.

B. A report shall be filed for a candidate for each regularly scheduled election in which the candidate participates according to the following schedule:

(1) Each candidate for major office shall file a report no later than the one hundred eightieth day prior to the primary election, which shall be complete through the one hundred ninetieth day prior to the primary election.

(2) Each candidate for major office shall file a report no later than the ninetieth day prior to the primary election, which shall be complete through the one hundredth day prior to the primary election.

(3) Each candidate shall file a report no later than the thirtieth day prior to the primary election, which shall be complete through the fortieth day prior to the primary election.

(4) Each candidate shall file a report no later than the tenth day prior to the primary election which shall be complete through the twentieth day prior to the primary election.

(5) Each candidate shall file a report no later than the tenth day prior to the general election which shall be complete through the twentieth day prior to the general election. This shall be the final report for the election for any candidate who does not participate in the general election, unless supplemental reports are required as provided in Subsection D of this Section.

(6) Each candidate shall file a report no later than the fortieth day after the general election which shall be complete through the thirtieth day after the general election. This report shall be the final report for the election for any candidate who participated in the general election, unless supplemental reports are required as provided in Subsection D of this Section.

(7) The final report of a candidate who either withdraws as a candidate or is unopposed for election to the office he seeks shall be the next report due as required in this Subsection as of the date that the candidate withdraws or ascertains that he is unopposed, unless supplemental reports are required as provided in Subsection D of this Section. The report shall contain a statement that it is the final report and the reasons therefor.

C. During the period beginning at midnight of the twentieth day prior to a primary election and extending through midnight of primary election day, and during the period beginning at midnight of the twentieth day prior to a general election and extending through midnight of general election day, each candidate shall file a report with the supervisory committee of:

(1)(a) The full name and address of each person from whom the candidate has received and accepted a contribution or loan during such period in excess of the following amounts: a candidate for any major office, one thousand dollars; a candidate for district office, five hundred dollars; a candidate for any other office, two hundred fifty dollars.

(b) Such report shall include the amount and date of each such contribution or loan reported, and a brief description and valuation of each in-kind contribution. If a loan is reported, the report shall contain the name and address of the lender, of the recipient of the proceeds of the loan, and of any person who makes any type of security agreement binding himself or his property, directly or indirectly, for the repayment of all or any part of the loan.

(2) Any expenditure in excess of two hundred dollars made to a candidate, committee, or person required to file reports by this Chapter, who makes endorsements, including the full name and address of each person to whom such expenditure is made, the amount, date, and purpose of each such expenditure, and a brief description and valuation of an in-kind expenditure.

(3) Each report required by this Subsection shall be filed within forty-eight hours after the time the contribution or loan is received or expenditure made. If such time falls other than during regular working hours, the report shall be filed as soon as possible after the opening of the office of the supervisory committee on the next working day after the time at which the report is otherwise due.

D.(1) If the final report of a candidate for an election, as required by Paragraph (5), (6), or (7) of Subsection B of this Section, shows a deficit or a surplus, the candidate and his treasurer, if any, shall file supplemental reports with the supervisory committee of all information required in R.S. 18:1495.5. Such reports shall be filed annually no later than February fifteenth and shall be complete through the preceding December thirty-first. Such a supplemental report shall be filed each year until a report has been filed which shows no deficit and until any surplus campaign funds have been disposed of in accordance with R.S. 18:1505.2(I). The report on surplus funds shall disclose the disbursement of such funds in the same manner as expenditures are reported.

(2) "Deficit", for purposes of this Subsection, means debts or obligations owed by the candidate which are required to be reported by R.S. 18:1495.5(B)(14).

(3)(a) A report need not be filed under this Subsection if the candidate is not an elected public official and shows either a deficit or a surplus of less than two thousand five hundred dollars. However, if the candidate is not an elected public official and his deficit or surplus is equal to or greater than two thousand five hundred dollars, the candidate shall file supplemental reports with the supervisory committee of all information required in R.S. 18:1495.5. Such report shall be filed annually no later than February fifteenth and shall be complete through the preceding December thirty-first. Such report shall be filed each year for five years or until a report has been filed which shows no deficit or surplus.

(b) However, if after five years a candidate with a deficit receives any contribution or if any repayment occurs on an outstanding debt or loan, such candidate shall file a supplemental report by the following February fifteenth which shall be complete through the preceding December thirty-first.

(c) Any individual who was a candidate and who is elected to or is serving in any elected public office during the reporting period for any supplemental report required by this Paragraph shall be considered to be an elected public official for the purposes of this Paragraph whether or not the office to which he is elected is the office for which his candidacy resulted in the deficit or surplus for which a report is required.

(d) If the candidate or former candidate has surplus campaign funds, a report need not be filed under this Subsection if such candidate or former candidate files an annual report in accordance with Subsection E of this Section which includes such surplus campaign funds.

E. A report shall be filed for each candidate, as defined by R.S. 18:1483(3), of all information required in R.S. 18:1495.5 no later than February fifteenth of each year which shall be complete as of the preceding December thirty-first. The annual report required by this Subsection shall not be required:

(1) If under another provision of this Section the candidate has filed another report of the information required by R.S. 18:1495.5 at any time after the preceding December tenth and prior to February fifteenth due date, or

(2) If the candidate files a supplemental report as required by R.S. 18:1495.4(D) and has not otherwise, during the reporting period, become a candidate, as defined in R.S. 18:1483(3), or

(3) If the candidate has received no contributions, made no expenditures, and received or made no loans during the reporting period for such report.

F. The reports required for any regularly scheduled election shall also be filed for any special election to the extent the dates for filing reports occur after the call for the election. The supervisory committee may promulgate rules to effect the provisions of this Subsection. Such rules may waive any report required to be filed within ten days after the call for a special election.

G. The reporting period for all reports of candidates, except the first report for any election, shall be the period from the time through which the preceding report was complete through the closing date for the particular report. The reporting period for the first report of candidate for any election shall be the period from the time when the candidate becomes a candidate through the closing date for the report. Notwithstanding the foregoing, if a candidate is required to file reports in connection with a previous candidacy, the reporting period for the first report for the election shall be the period from the time through which the latest report is complete through the closing date for the particular report.

H. Notwithstanding any other provision of this Section to the contrary, the supervisory committee shall grant any candidate in service in the uniformed services at the time a report is due an automatic extension of thirty days past the deadlines otherwise required by law to file such report if the candidate gives written notice of such service to the supervisory committee prior to the due date of the report. The failure of such a candidate to give such prior notice shall not impair the ability of the candidate to obtain a waiver for good cause pursuant to R.S. 42:1157.2. For purposes of this Subsection, the terms "service in the uniformed services" and "uniformed services" shall have the same meaning as provided in R.S. 29:403.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Amended by Acts 1982, No. 266, §1, eff. July 18, 1982; Acts 1984, No. 492, §1; Acts 1987, No. 757, §1; Acts 1988, No. 994, §1, eff. Jan. 1, 1989; Acts 1990, No. 180, §1, eff. Jan. 1, 1991; Acts 1999, No. 862, §1, eff. July 2, 1999; Acts 2004, No. 506, §1, eff. June 25, 2004; Acts 2006, No. 782, §1.



RS 18:1495.5 - Reports; contents

§1495.5. Reports; contents

A. Unless otherwise specifically provided, each report required by this Part shall contain the following information:

(1) The name and address of the candidate for whom the report is filed.

(2) The name and address of the treasurer completing the report.

(3) The office sought.

(4) If the candidate has designated any subsidiary committees, the name of all subsidiary committees for whom the candidate is reporting and the address of such committees, or if a committee has no address, the address of the committee chairman.

B. Each report required to be in conformity with this Section shall contain the following information:

(1) The amount of cash and cash investments on hand at the end of the prior reporting period.

(2) The total of all contributions received and accepted by the candidate during the reporting period.

(3) Cash income from investments received during the reporting period.

(4) Contribution(s) received during the reporting period for which the report is being completed shall be reported, and the same shall be reported irrespective of the amount thereof as follows:

(a) The full name and address of each person who has made one or more contributions to and which have been received and accepted by the candidate during the reporting period; the aggregate amount of such contributions, except in-kind contributions, from each person, and the date and amount of each such contribution; and a brief description of each in-kind contribution from each person, the valuation thereof made by the candidate and the campaign treasurer, and the date(s) of the in-kind contribution.

(b) The aggregate amount of all contributions, other than in-kind contributions, received and accepted during the reporting period.

(c) The aggregate valuation of in-kind contributions received during the reporting period.

(5) The gross proceeds received and accepted by the candidate during the reporting period from the sale of items such as political campaign pins, buttons, badges, flags, emblems, hats, banners, literature, and similar materials. Purchases of such campaign items and materials which are made by the same person and which are of such amount as to be reportable, either singly or in the aggregate, under Paragraph (4) hereof, shall be so reported; however, single transactions to purchase such items or materials which are for not in excess of twenty-five dollars must be reported only in the report of gross proceeds and shall not be required to be reported as required in Paragraph (4).

(6) The gross proceeds received and accepted by the candidate during the reporting period from the sale of tickets to testimonials or similar fundraising events. The proceeds of any such sales shall be considered a contribution, and such contributions shall also be reported as provided in Paragraph (4).

(7) Any other cash receipts, not contributions, from any other source not included above during the reporting period, for example, refunds of overpayments and the nature, source, and an explanation thereof.

(8) Total of all receipts for the reporting period.

(9) The date and amount of each loan for campaign purposes made or received by the candidate to or from any person or political committee during the reporting period, together with the full name and address of the lender, of the recipient of the proceeds of the loan, and of any person who makes any type of security agreement binding himself or his property, directly or indirectly, for the repayment of all or any part of the loan.

(10) The total of all loans made and the total of all loans received during the reporting period.

(11) The total of all expenditures made by the candidate during the reporting period.

(12) The full name and address of each person to whom an expenditure has been made by the candidate during the reporting period. The amount, a description of the purpose as it relates to the expenditure, and the date of each expenditure shall be reported. A brief description of an in-kind expenditure shall be given, as well as the valuation made by the candidate and the campaign treasurer and the date(s) of the expenditure. When multiple expenditures have been made to the same person, during the reporting period, the aggregate amount of such expenditures, other than in-kind expenditures, and the aggregate valuation of in-kind expenditures shall be reported for each such person. The aggregate of all expenditures made during the reporting period, other than in-kind expenditures, and the aggregate valuation of all in-kind expenditures shall also be reported. The aggregate amount expended for each candidate shall also be reported.

(13) The total amount of monetary expenditures made by the candidate from his own funds during each reporting period.

(14) The amount and nature of debts and obligations owed by or to the candidate, during the reporting period, which relate to the conduct of any political campaign, including but not limited to loans required to be reported under Paragraph (9) of this Subsection.

(15) All payments made during the reporting period to repay loans, the amount, date, and source thereof.

(16) Repealed by Acts 1993, No. 199, §2, eff. June 1, 1993.

(17) The total amount of expenditures during the reporting period from the petty cash fund.

(18) The date and amount of each anonymous contribution received and the date each was transmitted to the state as required by R.S. 18:1505.2(B) during the reporting period and the total amount of such anonymous contributions received and transmitted during the reporting period.

(19) The amount of cash and cash investments of the candidate on hand at the end of the reporting period.

(20) All other disbursements, not expenditures, made during the reporting period, and the nature, recipient, and an explanation thereof.

(21) The total amount of expenditures during the reporting period made in relation to the publication, distribution, transportation, or transmission of statements relative to candidates or propositions which do not fully disclose the name of the individual or the name of the association, organization, committee, or corporation and the full and correct name and address of its chairman or other chief administrative officer and whether or not such individual, association, organization, committee, or corporation supports or opposes such candidate or proposition.

C. Expenditures made by a public relations firm, an advertising agency, or agent for a candidate shall be considered expenditures of the candidate and must be reported as required by this Section. Each such firm, agency, or agent which makes any expenditure for any candidate shall timely furnish to such candidate such information relative thereto as may be required for compliance with this Part.

D. The supervisory committee may require the reporting of totals of any information otherwise required to be reported, including totals of amounts reported in the current report, or in the current report and other previous reports.

E. The reports required in this Part shall be filed on forms provided by the supervisory committee as more specifically provided in R.S. 18:1511.3.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Acts 1988, No. 994, §1, eff. Jan. 1, 1989; Acts 1990, No. 180, §2, eff. Jan. 1, 1991; Acts 1990, No. 1088, §§1 and 2, eff. Jan. 1, 1991; Acts 1992, No. 751, §1, eff. July 7, 1992; Acts 1993, No. 199, §2, eff. June 1, 1993; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2014, No. 838, §1, eff. Jan. 1, 2015; Acts 2014, No. 857, §1.



RS 18:1495.6 - Small campaigns; affidavit in lieu of reports

§1495.6. Small campaigns; affidavit in lieu of reports

Any candidate, for a major or district office required by this Chapter to file reports of information as provided in R.S. 18:1495.5, who did not receive a contribution in excess of two hundred dollars and who did not make expenditures totaling in excess of five thousand dollars in the aggregate during the aggregating period, may file an affidavit setting out such facts in lieu of each report required by R.S. 18:1495.4, but a separate affidavit shall be required in lieu of each such report.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Amended by Acts 1982, No. 266, §1, eff. July 18, 1982; Acts 1988, No. 994, §1, eff. Jan. 1, 1989.



RS 18:1495.7 - Financial disclosure statements

§1495.7. Financial disclosure statements

A.(1) Any person who becomes a candidate for an office for which the holder of the office is required to file financial disclosure statements pursuant to R.S. 42:1124, 1124.2, or 1124.3 shall file a financial disclosure statement as required by R.S. 42:1124, 1124.2, or 1124.3 for the office for which he is a candidate. The statement required by this Section shall be filed within three business days after the close of the qualifying period during which the candidate files his notice of candidacy for the office. If the person is required by R.S. 42:1124, 1124.2, or 1124.3 to file a statement for the office for which he is a candidate, such filing shall satisfy the requirements of this Section.

(2) Any person who becomes a candidate for an office prior to April fifteenth of any calendar year shall not be required to certify on his personal financial disclosure report that he has filed his federal and state income tax returns or filed for an extension thereof for the prior year.

B. Any person who fails to file or fails to timely file the financial statement required by Subsection A of this Section, or who fails to disclose or fails to accurately disclose information required to be included in the financial statement required by Subsection A of this Section, shall be subject to penalties as provided in R.S. 42:1124.4.

Acts 2008, 1st Ex. Sess., No. 1, §1, eff. Jan. 1, 2009; Acts 2008, No. 162, §1, eff. Jan. 1, 2009; Acts 2012, No. 574, §1, eff. Jan. 1, 2013; Acts 2014, No. 744, §1.

NOTE: See Acts 2008, No. 162, §4 regarding applicability to R.S. 42:1124.3.



RS 18:1501.1 - Reports by persons not candidates or committees

PART IV. OTHER PERSONS REQUIRED TO REPORT

§1501.1. Reports by persons not candidates or committees

A.(1) Any person, other than a candidate or a political committee, who makes any expenditure or who accepts a contribution, other than to or from a candidate or to or from a political committee, shall file reports if either said expenditures or said contributions exceed five hundred dollars in the aggregate during the aggregating period as defined for committees.

(2) Each person, other than a candidate or political committee, who makes an expenditure for purposes of canvassing, irrespective of the amount expended, shall submit in writing to the candidate or political committee on whose behalf such expenditure was made the name, address and the last four digits of the social security number of each individual to whom such an expenditure was made.

B. Such reports shall be filed at the same time, shall contain the same information, and shall be certified correct in the same manner as reports required of political committees by this Chapter.

C. In addition to the reports filed in Subsection B of this Section, during the period beginning at midnight of the twentieth day prior to a primary election and extending through midnight of primary election day, and during the period beginning at midnight of the twentieth day prior to a general election and extending through midnight of general election day, any person, other than a candidate or a political committee, who makes any expenditure or who accepts a contribution, other than to or from a candidate or to or from a political committee, shall file a report with the supervisory committee of:

(1) The full name and address of each person from whom such person has received and accepted a contribution, or to whom such person has made an expenditure during such period in excess of the following amounts:

(a) In support or opposition to a candidate for any major office, one thousand dollars.

(b) In support or opposition to a candidate for district office, five hundred dollars.

(c) In support or opposition to a candidate for any other office, five hundred dollars.

(2) Each report required by this Subsection shall be filed within forty-eight hours after the time the contribution is received or expenditure made. If such time falls other than during regular working hours, the report shall be filed as soon as possible after the opening of the office of the supervisory committee on the next working day after the time at which the report is otherwise due.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981; Acts 2004, No. 862, §1, eff. July 12, 2004; Acts 2008, 1st Ex. Sess., No. 27, §1, eff. March 20, 2008.



RS 18:1501.2 - Repealed by Acts 2008, No. 821, §2, eff. July 8, 2008.

§1501.2. Repealed by Acts 2008, No. 821, §2, eff. July 8, 2008.



RS 18:1505.1 - Failure to submit report; failure to file report timely or properly

PART V. PROHIBITED PRACTICES AND

LIMITATIONS; PENALTIES

§1505.1. Failure to submit report; failure to file report timely or properly

A. Failure to submit the reports required by this Chapter shall constitute a violation of this Chapter. Failure to submit any such report within three days after the final date for filing shall be presumptive evidence of intent not to file the report.

B. Failure to submit the reports required by this Chapter at the time required shall constitute a violation of this Chapter.

C. Failure to disclose or failure to disclose accurately any information required to be reported by this Chapter shall constitute a violation of this Chapter.

D. Failure to properly submit statements in accordance with R.S. 18:1491.1 shall constitute a violation of this Chapter.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981; Acts 1988, No. 994, §2, eff. July 27, 1988; Acts 2009, No. 369, §1.



RS 18:1505.2 - Contributions; expenditures; certain prohibitions and limitations

§1505.2. Contributions; expenditures; certain prohibitions and limitations

A.(1) No person shall give, furnish, or contribute monies, materials, supplies, or make loans to or in support of a candidate or to any political committee, through or in the name of another, directly or indirectly. This prohibition shall not apply to dues or membership fees of any membership organization or corporation made by its members or stockholders, if such membership organization or corporation is not organized primarily for the purpose of supporting, opposing, or otherwise influencing the nomination for election, or election of any person to public office.

(2)(a) Any person who violates the provisions of this Subsection unknowingly shall be assessed a penalty equal to the amount of the contribution plus ten percent.

(b)(i) Any person who violates the provisions of this Subsection knowingly and willfully shall be assessed a penalty equal to twice the amount of the contribution.

(ii) "Knowing and willful" for the purposes of this Subsection means conduct which could have been avoided through the exercise of due diligence.

B.(1) No candidate, political committee, or other person required to file reports under this Chapter shall make any expenditure from funds the source of which is anonymous, and any contribution received by a candidate, political committee, or other person required to file reports under this Chapter from an anonymous source and deposited shall be reported as provided in R.S. 18:1491.7(B)(19) and R.S. 18:1495.5(B)(18) and shall escheat to the state and shall be paid over to the state by such candidate, political committee, or other such person.

(2) Any single transaction involving the sale of items such as political campaign pins, buttons, badges, flags, emblems, hats, banners, literature, and similar materials, which transaction is for not in excess of twenty-five dollars and in which transaction the purchaser is not known, shall not be deemed to constitute an anonymous contribution under the provisions of this Subsection.

C.(1) No person shall make a cash contribution to a candidate or a committee and no candidate or committee shall receive cash contributions in excess of one hundred dollars during any calendar year. Any contribution in excess of such one hundred dollar aggregate amount, other than an in-kind contribution, shall be made by an instrument containing the name of the donor and the name of the payee.

(2) Upon receipt of a cash contribution of one hundred dollars or less, the candidate or committee receiving the contribution shall provide to the contributor a receipt for the exact amount of the contribution; such receipt shall contain the name, address, and social security number of the contributor, shall be signed by the contributor, and the candidate or committee receiving the contribution shall retain a copy of the receipt. If the contributor refuses to furnish his name, address, or social security number or refuses to sign the receipt, the contribution shall be immediately returned to said contributor. If the contributor is unable to write, he shall affix his mark to the receipt, and the person receiving the contribution shall affix the name of the incapacitated person to the receipt, provided he does so in the presence of a witness who shall also sign his name as witness to the mark. The copy of the receipt retained by the candidate or committee provided for in this Subsection shall be available to the supervisory committee for inspection. The supervisory committee shall promulgate rules and regulations relative to the receipt required by this Subsection.

D.(1) No person shall knowingly coerce or attempt to coerce another person to give or withhold a contribution.

(2) No person based on an individual's contribution, promise to make a contribution, or failure to make a contribution shall directly or indirectly affect an individual's employment by means of:

(a) Denial or deprivation or the threat of the denial or deprivation of any employment or position.

(b) Denial or deprivation or the threat of the denial or deprivation of the loss of any compensation, payment, benefit, or other emolument derived from or related to such employment or position.

(c) Discharge, promotion, degradation, or change in any manner in rank or classification, or the threat or promise to do so.

(3)(a) No person based on an individual's contribution, promise to make a contribution, or failure to make any contribution shall directly or indirectly affect an individual by means of:

(i) Denial or deprivation or the threat of the denial or deprivation of membership or participation in any organization.

(ii) Denial or deprivation or the threat of the denial or deprivation of the loss of any compensation, payment, benefit, or other emolument derived from or related to such membership or participation in any organization.

(iii) Discharge, promotion, degradation, or change in any manner in rank, status, or classification in any organization, or the threat or promise to do so.

(b)(i) No organization shall directly or indirectly have as a condition of membership or participation the requirement that a person make a contribution to such organization which will be used by such organization for the purpose of supporting, opposing, or otherwise influencing the nomination or election of any person to public office, for the purpose of supporting or opposing a proposition or question submitted to the voters, or for the purpose of supporting or opposing the recall of a public officer.

(ii) For the purposes of this Subparagraph, "contribution" shall have the same meaning as provided for in R.S. 18:1483(6) and shall also include any dues or membership fees of any organization.

(c) For the purposes of this Paragraph, "organization" shall mean a partnership, association, labor union, political committee, corporation, or other legal entity, including its subsidiaries.

(4) No political committee, candidate, or other person shall knowingly and willfully make a contribution or expenditure using funds which were obtained through practices prohibited in this Subsection.

(5) Any contribution received by a candidate, political committee, or other person required to file reports under this Chapter which was obtained through practices prohibited in this Subsection shall be reported as provided in R.S. 18:1491.7(B)(21) and 1495.5(B)(20) and shall escheat to the state and shall be paid over to the state by such candidate, political committee, or other such person.

E. No expenditure in excess of one hundred dollars shall be made from a petty cash fund and no expenditure shall be made from a petty cash fund for any personal services, except for gratuities paid for the serving of food or drink. No expenditure shall be made from the petty cash fund in violation of R.S. 18:1531.

F. No profit or nonprofit corporation, labor organization, or trade, business, or professional association shall make any campaign contribution or expenditure unless specifically authorized to do so whether: by the vote of the board of directors of the corporation, of the executive board of the labor organization or of the trade, business, or professional association at a regular or special meeting thereof; by the president, vice president, secretary, or treasurer of a corporation or labor organization whom the board has specifically empowered to authorize such contributions or expenditures, or, for a corporation, by any other person designated by resolution of the board of directors of a corporation to authorize contributions or expenditures; or by a vote of the membership of the labor organization. No profit or nonprofit corporation, labor organization or trade, business, or professional association shall make any contribution or expenditure, other than an in-kind contribution or expenditure, except by check.

G. No committee shall receive contributions or loans or make expenditures or loans, or make or receive a transfer of funds to or from another committee in the aggregate in excess of five hundred dollars during a calendar year until it has filed the annual statement of organization required by R.S. 18:1491.1. The chairman and the treasurer of any committee which violates the provisions of this Subsection shall be subject to the penalties provided in this Part. No candidate shall make a contribution to any committee required to file an annual statement of organization by the provisions of R.S. 18:1491.1 which has not filed such a statement.

H.(1)(a) The following contribution limits are established for contributions made to candidates or the principal campaign committee and any subsidiary committee of a candidate for the following offices:

(i) Major office - five thousand dollars.

(ii) District office - two thousand five hundred dollars.

(iii) Other office - one thousand dollars.

(b) The provisions of this Paragraph shall not apply to contributions made to a candidate or the principal or any subsidiary committee of a candidate by a recognized political party or any committee thereof.

(c) Notwithstanding the provisions of Subparagraph (a), the contribution limit for contributions made to an unsuccessful major office candidate, or the principal campaign committee and any subsidiary committee of such unsuccessful candidate, who does not participate in the general election and for the time period for which such candidate has a deficit for expenditures made through the day of the primary election, shall be ten thousand dollars.

(2)(a) Notwithstanding the provisions of Paragraph (1), the following contribution limits are established for contributions by political committees supporting or opposing a candidate for the following offices:

(i) Major office - five thousand dollars.

(ii) District office - two thousand five hundred dollars.

(iii) Other office - one thousand dollars.

(b) Notwithstanding the provisions of Paragraph (1) and Subparagraph (2)(a) of this Subsection, the following campaign contribution limits are established for contributions by political committees supporting or opposing a candidate for the following offices, the membership of which political committee exceeds two hundred and fifty members as of the December thirty-first of the preceding calendar year, and additionally provided that at least two hundred and fifty of the members have each contributed at least fifty dollars to the political committee during the preceding one-year period:

(i) Major office - ten thousand dollars.

(ii) District office - five thousand dollars.

(iii) Other office - two thousand dollars.

No contribution in excess of the limits contained in Subparagraph (2)(a) of this Subsection shall be made by any political committee until such membership certification is made on the statement of organization form required by this Chapter and timely submitted to the supervisory committee by the applicable due date. Any political committee certified under this Paragraph shall notify the supported candidate in writing at the time any contribution is made under this Paragraph.

(c) If the contribution is made to a committee which is supporting or opposing candidates for different offices, the highest applicable limit shall apply.

(d) The provisions of this Paragraph shall not apply to recognized political parties and their committees.

(e) Notwithstanding the provisions of Paragraph (1) and Subparagraph (2)(a) of this Subsection, the contributions limit for contributions by political committees to an unsuccessful major office candidate, or the principal campaign committee and subsidiary committee of such unsuccessful candidate, who does not participate in the general election and for the time period for which such candidate has a deficit for expenditures made through the day of the primary election, shall be ten thousand dollars.

(f) Notwithstanding the provisions of Paragraph (1) and Subparagraphs (2)(a) and (b) of this Subsection, the contributions limit for contributions by political committees certified according to the provisions of Subparagraph (2)(b) to an unsuccessful major office candidate, or the principal campaign committee and subsidiary committee of such unsuccessful candidate, who does not participate in the general election and for the time period for which such candidate has a deficit for expenditures made through the day of the primary election, shall be twenty thousand dollars.

(g) Notwithstanding the provisions of Subparagraphs (a) and (b) of this Paragraph, the contribution limit for contributions by a political committee to a recognized political party or any committee thereof shall be as provided in Subsection K of this Section.

(3)(a) For purposes of this Subsection, a primary election and a general election shall constitute two separate elections. For purposes of this Subsection, for candidates and committees that participate in a general election, the reporting period for the general election shall be deemed to begin the day following the primary election.

(b) No person shall make a loan, transfer of funds, or contribution, including but not limited to funds for any purchase of campaign materials for more than twenty-five dollars, funds for the purchase of testimonial tickets, and any in-kind contribution, in the aggregate for all reporting periods for an election, as defined in this Paragraph, including reporting periods for any supplemental reports required, in excess of the contribution limits established in Paragraphs (1) and (2) of this Subsection, except as otherwise specifically provided in this Subsection.

(c) No candidate including his principal campaign committee and any subsidiary committee thereof, shall accept from the same contributor a loan, transfer of funds, or contribution, including but not limited to funds for any purchase of campaign materials for more than twenty-five dollars, funds for the purchase of testimonial tickets, and any in-kind contribution, in the aggregate for all reporting periods of an election, as defined in this Paragraph, including reporting periods for any supplemental reports, in excess of the contribution limits established in Paragraph (1) of this Subsection, except as otherwise specifically provided in this Subsection, and except that the provisions of Paragraph (2) shall apply for contributions accepted from a political committee. The provisions of this Subparagraph shall not apply to recognized political parties and their committees.

(d) After January 1, 1989, no person shall make a loan, transfer of funds, or contribution to a candidate including his principal campaign committee with funds loaned to him without disclosing to the candidate or his committee the source of the funds. A candidate or his committee receiving such a loan, transfer of funds, or contribution shall not only report the name of the contributor, but also the source of the funds contributed.

(4) The provisions of this Subsection shall not prohibit a transfer of funds between a candidate or his principal campaign committee and any subsidiary committee thereof, provided that all parties shall comply with applicable reporting requirements.

(5) The provisions of this Subsection shall not apply to any contributions or loans a candidate makes to his own campaign.

(6)(a) For purposes of this Subsection, "loan" shall not include any loan of money by a state bank, a federally chartered depository institution, or a depository institution the deposits or accounts of which are insured by the Federal Deposit Insurance Corporation, or the National Credit Union Administration, any licensed lender under the Louisiana Consumer Credit Law, or an insurance company, other than any overdraft made with respect to a checking or savings account, made in accordance with applicable law and in the ordinary course of business, but such loan:

(i) Shall be considered a loan by each endorser or guarantor, in that proportion of the unpaid balance that each endorser or guarantor bears to the total number of endorsers or guarantors, and such loan by each endorser and guarantor shall be subject to the contribution limits provided in this Subsection;

(ii) Shall be made on a basis which assures repayment, evidenced by a written instrument, and subject to a due date or amortization schedule; and

(iii) Shall bear the usual and customary interest rate of the lending institution.

(7)(a) The total amount of combined contributions for both the primary and general elections, from political committees, which may be accepted by a candidate and his principal and subsidiary campaign committees, shall not exceed the following aggregate amounts:

(i) Major office candidates - eighty thousand dollars.

(ii) District office candidates - sixty thousand dollars.

(iii) Other office candidates - twenty thousand dollars.

(b) The provisions of this Paragraph shall not apply to contributions made by a recognized political party or any committee thereof.

I.(1) On and after January 1, 1991, contributions received by a candidate or a political committee may be expended for any lawful purpose, but such funds shall not be used, loaned, or pledged by any person for any personal use unrelated to a political campaign, the holding of a public office or party position, or, in the case of a political committee, other than a candidate's principal campaign committee or subsidiary committee, the administrative costs or operating expenses of the political committee; except that excess campaign funds may be returned to contributors on a pro rata basis, given as a charitable contribution as provided in 26 USC 170(c), given to a charitable organization as defined in 26 USC 501(c)(3), expended in support of or in opposition to a proposition, political party, or candidacy of any person, or maintained in a segregated fund for use in future political campaigns or activity related to preparing for future candidacy to elective office. However, the use of campaign funds of a candidate or his principal or subsidiary committees to reimburse a candidate for expenses related to his political campaign or his holding of a public office or party position shall not be considered personal use by the candidate. If a candidate is required by state or federal law to pay taxes on the interest earned by campaign funds of the candidate or any political committee of the candidate, the candidate may use the interest on which such tax is paid for such purpose. A payment from campaign funds shall not be considered as having been spent for personal use when the funds are used to replace articles lost, stolen, or damaged in connection with the campaign.

(2) The provisions of this Subsection shall not apply to campaign funds received prior to July 15, 1988.

(3)(a) A candidate or his principal or subsidiary campaign committee shall not make an expenditure of funds derived from contributions for any purpose so long as the candidate owes a fine, fee, or penalty imposed by a final order of a court or the supervisory committee pursuant to the provisions of this Chapter and against which all appeal delays have lapsed. This Paragraph shall apply to all contributions regardless of the date received by the candidate or committee.

(b) Any person who makes an expenditure in violation of Subparagraph (a) of this Paragraph may be assessed a civil penalty not to exceed two hundred percent of the expenditure or one thousand dollars, whichever is greater.

(4) No candidate, political committee, person required to file reports under this Chapter, nor any other person shall use a contribution, loan, or transfer of funds to pay a fine, fee, or penalty imposed pursuant to the provisions of Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950.

(5)(a) No candidate nor the principal or any subsidiary political committee of a candidate shall use a contribution, loan, or transfer of funds received by such candidate or committee to make any payment or expenditure to any immediate family member of the candidate.

(b) This Paragraph shall not prohibit a payment or expenditure to a business in which an immediate family member has any ownership interest, provided that all of the following apply:

(i) The business is a bona fide business that is doing business and has been doing business regularly in the state for at least twelve months at the time of the payment or expenditure and the business either:

(aa) Has been registered and in good standing with the secretary of state for at least twelve months at that time and provides goods or services related to the payment or expenditure.

(bb) Holds and has held an occupational license for at least twelve months at that time for a business which provides goods or services related to the payment or expenditure and which license was duly issued by the appropriate local governmental subdivision.

(ii) The payment or expenditure is made solely for campaign purposes.

(iii) The payment or expenditure is made through an arm's length transaction in which the value of the goods or services furnished is commensurate with the consideration provided.

(c) This Paragraph shall not prohibit a candidate nor the principal or any subsidiary political committee of a candidate from using a contribution, loan, or transfer of funds received by such candidate or committee to make a contribution, loan, or transfer of funds to any immediate family member who is a candidate or to any principal or subsidiary political committee of such family member who is a candidate.

(d) For purposes of this Paragraph, "immediate family member" shall mean the candidate's children, the spouses of his children, his brothers and their spouses, his sisters and their spouses, his parents, his spouse, and the parents of his spouse.

(e) Any candidate who violates the provisions of this Paragraph or whose principal campaign committee or subsidiary committee violates the provisions of this Paragraph shall be subject to the penalties provided in Subsection J of this Section, and the supervisory committee shall enforce the provisions of this Paragraph as provided in Subsection J of this Section and as otherwise provided in this Chapter.

(6) No candidate, political committee, or other person required to file reports pursuant to this Chapter, shall use a contribution, loan, or transfer of funds received by such candidate, committee, or person to purchase immovable property or a motor vehicle. For purposes of this Paragraph, "motor vehicle" shall have the same meaning as provided in R.S. 32:781, except that "motor vehicle" shall not include a "trailer" as that term is defined in R.S. 32:1252.

J.(1) Any candidate, treasurer, or chairman of a political committee who violates any provision of Subsection H or I of this Section shall be assessed a penalty of not more than five thousand dollars or the amount of the violation, whichever is greater, except that the penalty for a knowing and willful violation shall not be more than ten thousand dollars or two hundred percent of the violation, whichever is greater. "Knowing and willful", for purposes of this Subsection, means conduct which could have been avoided through the exercise of due diligence. The civil penalties provided for in R.S. 18:1505.5 shall be inapplicable to violations of Subsection H or I. Enforcement of Subsections H and I shall be in the same manner provided for in Part VI of this Chapter.

(2) The supervisory committee shall institute civil proceedings to collect the civil penalties provided for in this Subsection as soon as the committee determines, as a result of its review and investigation of any sworn complaint or other document or information received by the supervisory committee, that a violation of Subsection H or I of this Section has occurred. If the supervisory committee makes a determination of such violation at least ten days prior to the election in which the candidate, treasurer, or chairman of a political committee in apparent violation is participating, the supervisory committee shall institute such civil proceedings at least by the fourth calendar day prior to the election.

K.(1) During any four year calendar period commencing January 1, 1991 and every fourth year thereafter, no person shall contribute more than one hundred thousand dollars to any political committee or any subsidiary committee of such political committee, other than the principal or any subsidiary committee of a candidate. Such limitation on a contribution shall not apply to any contribution from a national political committee to an affiliated regional or state political committee.

(2) During the time period provided for in Paragraph (1) of this Subsection, no political committee or subsidiary of such political committee, other than the principal or any subsidiary committee of a candidate, shall accept more than one hundred thousand dollars from any person.

(3) The provisions of this Subsection shall not apply to contributions made by a recognized political party or any committee thereof.

L.(1) The legislature recognizes that it is essential to the operation of effective democratic government in this state that citizens have confidence in the electoral process and that elections be conducted so as to prevent influence and the appearance of influence of candidates for public office and of the election process by special interests, particularly by persons substantially interested in the gaming industry in this state.

(2) No person to whom this Subsection is applicable as provided in Paragraph (3) of this Subsection shall make a contribution, loan, or transfer of funds, including but not limited to any in-kind contribution, as defined in this Chapter, to any candidate, any political committee of any such candidate, or to any other political committee which supports or opposes any candidate. This Section shall not prohibit contributions made to any account of a political committee affiliated with a recognized political party organized under the laws of another jurisdiction, where the account is segregated and no funds from such segregated account are used to support or oppose any candidate in this state or any political committee of any candidate in this state, provided that any person to whom this Section applies shall expressly request, prior to making a contribution, that such political committee shall not use such funds to support or oppose any candidate or any political committee of any candidate in Louisiana.

(3) This Subsection shall be applicable to all of the following:

(a)(i) Any person who holds a license or permit as a distributor of gaming devices, who holds a license or permit as a manufacturer of gaming devices, who holds a license or permit as a device service entity, and any person who owns a truck stop or a licensed pari-mutuel or off-track wagering facility which is a licensed device establishment, all pursuant to the Video Draw Poker Devices Control Law.1

(ii) Any person who holds a license to conduct gaming activities on a riverboat, who holds a license or permit as a distributor or supplier of gaming devices or gaming equipment including slot machines, or who holds a license or permit as a manufacturer of gaming devices or gaming equipment including slot machines issued pursuant to the Louisiana Riverboat Economic Development and Gaming Control Act,2 and any person who owns a riverboat upon which gaming activities are licensed to be conducted.

(iii) Any person who holds a license or entered into a contract for the conduct of casino gaming operations, who holds a license or permit as a distributor of gaming devices or gaming equipment including slot machines, or who holds a license or permit as a manufacturer of gaming devices or gaming equipment including slot machines issued pursuant to the Louisiana Economic Development and Gaming Corporation Act,3 and any person who owns a casino where such gaming operations are licensed.

(b)(i) Any person who has an interest, directly or indirectly, in any legal entity included in Subparagraph (a) of this Paragraph. "Interest", as used in this Subparagraph, means ownership by an individual or his spouse, either individually or collectively, of an interest which exceeds ten percent of any legal entity. An indirect interest is ownership through any number of layers of legal entities when twenty-five percent or more of each legal entity is owned by the legal entity ownership beneath it.

(ii) Any holding, intermediary, or subsidiary company of any person included in Subparagraph (a) of this Paragraph and any officer, director, trustee, or partner thereof.

(c) Any officer, director, trustee, partner, or senior management level employee or key employee as defined in R.S. 27:205(19) of any person included in Subparagraph (a) or (b) of this Paragraph.

(d) Any person subject to the provisions of R.S. 27:63(C)(4), 226(C)(4), or 261(D).

(e) The spouse of any person to whom this Subsection is made applicable by this Paragraph.

(4) This Subsection shall not prohibit an expenditure by a candidate for his own campaign or a contribution, loan, or transfer of funds by a candidate to his own political committee.

(5)(a)(i) Any person who makes a contribution, loan, or transfer of funds in violation of this Subsection shall be assessed a civil penalty in the same amounts as provided in Paragraph (J)(1) of this Section. The penalties provided in R.S. 18:1505.5 shall not be applicable to any violation of this Subsection.

(ii) If a candidate, committee, or person required to file reports is notified by the supervisory committee that a contribution, loan, or transfer of funds to such candidate, committee, or person was made in violation of this Subsection, such contribution, loan, or transfer of funds shall escheat to the state. Any such contribution, loan, or transfer of funds, or an amount equal thereto, shall be paid over to the state by the recipient candidate, committee, or other person required to file reports within ten business days after the recipient candidate, committee, or person required to file reports is notified by the supervisory committee that the contribution, loan, or transfer of funds was made by a person prohibited by this Subsection from making such contribution, loan, or transfer of funds.

(b) The supervisory committee shall institute civil proceedings to collect the civil penalties provided for in this Subsection as provided in Paragraph (J)(2) of this Section.

(c) The criminal penalties provided in R.S. 18:1505.6(C) shall be applicable to any violation of this Subsection.

(d)(i) In addition to all other applicable penalties, the violation of this Subsection by any person to whom the Subsection is applicable pursuant to Paragraph (3) of this Subsection shall be reported by the supervisory committee to the gaming division of the office of state police, the Riverboat Gaming Commission4 and the board of directors of the Louisiana Economic Development and Gaming Corporation.

(ii) Such a violation of this Subsection shall be prohibited conduct under the Louisiana Riverboat Economic Development and Gaming Control Act, the Louisiana Economic Development and Gaming Corporation Act, and the Video Draw Poker Devices Control Law that renders the violator unsuitable to hold the license which made him subject to the provisions of this Subsection.

(6)(a) The gaming enforcement section of the office of state police of the Department of Public Safety and Corrections, with the technical assistance of the supervisory committee, shall provide written notification of the provisions of this Subsection to each person issued or granted a permit, license, or contract as provided in Paragraph (3)(a)(i) and (ii) of this Subsection.

(b) The Louisiana Economic Development and Gaming Corporation, with the technical assistance of the supervisory committee, shall provide written notification of the provisions of this Subsection to each person issued or granted a permit, license, or contract as provided in Paragraph (3)(a)(iii) of this Subsection.

M.(1) No foreign national shall, directly or through any other person, make any contribution of money or other thing of value, or promise expressly or impliedly, any such contribution, in connection with an election to any political office or in connection with any primary election, convention, or caucus held to select candidates for any political office; nor shall any person solicit, accept, or receive any such contribution from such foreign national.

(2) As used in this Subsection, "foreign national" means:

(a) A foreign principal such as a government of a foreign country or a foreign political party, except that "foreign national" shall not mean any individual.

(b) A partnership, association, corporation, organization, or other combination of persons organized under the laws of or having its principal place of business in a foreign country, unless authorized and qualified to do business in Louisiana.

(c) An individual who is not a citizen of the United States and who is not lawfully admitted for permanent residence and accorded the privilege of residing permanently in the United States as an immigrant.

(3)(a) Any person who makes a contribution, loan, or transfer of funds in violation of this Subsection shall be subject to the penalties provided in R.S. 18:1505.5 and R.S. 18:1505.6.

(b) If a candidate, committee, or person required to file reports is notified by the supervisory committee that a contribution, loan, or transfer of funds to such candidate, committee, or person was made in violation of this Subsection, such contribution, loan, or transfer of funds shall escheat to the state. Any such contribution, loan, or transfer of funds, or an amount equal thereto, shall be paid over to the state by the recipient candidate, committee, or other person required to file reports within ten business days after the recipient candidate, committee, or person required to file reports is notified by the supervisory committee that the contribution, loan, or transfer of funds was made by a person prohibited by this Subsection from making such contribution, loan, or transfer of funds.

N. Any interest payments made to a candidate from campaign funds of such candidate or any political committee of such candidate on loans made by the candidate to his campaign or to his political committee shall not be considered as having been spent for personal use to the extent that the interest charged on such loans does not exceed the judicial interest rate at the time the loan was made.

O.(1) A fine, fee, or penalty assessed for a violation of this Chapter shall be paid only by the person against whom the fine, fee, or penalty was assessed. All such fines, fees, or penalties may be paid only with the personal funds of such person or with contributions in accordance with Subsection I of this Section; however, the supervisory committee may prohibit a candidate or elected official from using contributions received by, or other campaign funds of, such candidate or elected official or the principal or a subsidiary campaign committee of such candidate or elected official to pay a fine, fee, or penalty, assessed for a violation of this Chapter upon a finding that the violation was intentional or egregious.

(2) "Intentional" for the purposes of this Subsection shall mean actions which, in the considered opinion of the supervisory committee, were designed to avoid full and accurate compliance with the provisions of this Chapter. "Egregious" for the purposes of this Subsection shall mean actions which, in the considered opinion of the supervisory committee, significantly injured the public's right to full and accurate disclosure of the financing of election campaigns.

P. No funds contributed which are subject to the Federal Election Campaign Act of 1971, as amended, to or for a person who seeks election to an office subject to the provisions of said Act shall be transferred, loaned, or contributed by a candidate, his agent, or his federal campaign committee to the candidate, any political committee of such candidate, or to any other political committee which supports the candidate; nor shall the candidate, his federal campaign committee, or his agent use such funds to otherwise support his candidacy.

Q.(1) No legislator or any principal or subsidiary committee of a legislator shall accept or deposit a contribution, loan, or transfer of funds or accept and use any in-kind contribution, as defined in this Chapter, for his own campaign during a regular legislative session.

(2) If a legislator or any principal or subsidiary committee of a legislator receives a contribution, loan, or transfer of funds during a regular legislative session in violation of this Subsection, the legislator shall return such contribution, loan, or transfer of funds to the contributor within ten days after the receipt of such contribution, loan, or transfer of funds. Any contribution, loan, or transfer of funds so returned shall not be deemed to be accepted.

(3)(a)(i) The provisions of this Subsection shall not prohibit an expenditure by a legislator for his own campaign or a contribution, loan, or transfer of funds by a legislator to his own political committee.

(ii) The provisions of this Subsection shall not prohibit a legislator from obtaining a loan for his own campaign from a state bank, a federally chartered depository institution, or a depository institution the deposits or accounts of which are insured by the Federal Deposit Insurance Corporation, or the National Credit Union Administration, any licensed lender under the Louisiana Consumer Credit Law, or an insurance company, made in accordance with applicable law and in the ordinary course of business, provided that the legislator is the sole endorser or guarantor of the loan and that the loan is made on a basis which assures repayment evidenced by a written instrument, is subject to a due date or amortization schedule, and bears the usual and customary interest rate of the lending institution.

(b) The provisions of Paragraphs (Q)(1) and (2) of this Subsection shall not apply to any legislator who is a candidate for the office of United States senator; the office of United States representative; an office which is to be filled by an election which occurs during the regular legislative session during which the contribution, loan, or transfer of funds or in-kind contribution is accepted or within sixty days after such regular legislative session adjourns; or an office other than that of a member of the state legislature. However, if a legislator accepts a contribution, loan, or transfer of funds or in-kind contribution during a regular legislative session for a state or local office to which the prohibition in this Subsection does not apply and the legislator chooses not to seek said office or fails to qualify for said office, such legislator shall return, in the manner prescribed by the supervisory committee, each such contribution, loan, transfer of funds, or in-kind contribution which remains unexpended or unencumbered for expenses directly related to the campaign for said office.

R.(1) Neither the governor nor any principal or subsidiary committee of the governor shall accept or deposit a contribution, loan, or transfer of funds or accept and use any in-kind contribution, as defined in this Chapter, for his own campaign during a regular legislative session or within thirty days after such regular legislative session adjourns.

(2) If the governor or any principal or subsidiary committee of the governor receives a contribution, loan, or transfer of funds in violation of this Subsection, the governor shall return such contribution, loan, or transfer of funds to the contributor within ten days after the receipt of such contribution, loan, or transfer of funds. Any contribution, loan, or transfer of funds so returned shall not be deemed to be accepted.

(3)(a)(i) The provisions of this Subsection shall not prohibit an expenditure by the governor for his own campaign or a contribution, loan, or transfer of funds by the governor to his own political committee.

(ii) The provisions of this Subsection shall not prohibit the governor from obtaining a loan for his own campaign from a state bank, a federally chartered depository institution, or a depository institution the deposits or accounts of which are insured by the Federal Deposit Insurance Corporation, Federal Savings and Loan Insurance Corporation, or the National Credit Union Administration, any licensed lender under the Louisiana Consumer Credit Law, or an insurance company, made in accordance with applicable law and in the ordinary course of business, provided that the governor is the sole endorser or guarantor of the loan and that the loan is made on a basis which assures repayment evidenced by a written instrument, is subject to a due date or amortization schedule, and bears the usual and customary interest rate of the lending institution.

(b) The provisions of Paragraphs (R)(1) and (2) of this Subsection shall not apply if the governor is a candidate for the office of United States senator; the office of United States representative; an office which is to be filled by an election which occurs during the regular legislative session during which the contribution, loan, or transfer of funds or in-kind contribution is accepted or within sixty days after such regular legislative session adjourns; or an office other than that of governor. However, if the governor accepts a contribution, loan, or transfer of funds or in-kind contribution during a regular legislative session or within thirty days after such a regular legislative session adjourns for a state or local office to which the prohibition in this Subsection does not apply and the governor chooses not to seek said office or fails to qualify for said office, the governor shall return, in the manner prescribed by the supervisory committee, each such contribution, loan, transfer of funds, or in-kind contribution which remains unexpended or unencumbered for expenses directly related to such campaign for said office.

S.(1) No candidate for the office of the commissioner of insurance shall accept any campaign contribution, loan, or transfer of funds or accept and use any in-kind contribution for his or her campaign from any service provider who has contracted with the Louisiana Citizens Property Insurance Corporation and which service provider subcontracts with insurance adjusters to adjust claims for the Louisiana Citizens Property Insurance Corporation.

(2) Any contribution, loan, transfer of funds, or any in-kind contribution prohibited under Paragraph (1) of this Subsection made on or after January 1, 2006, shall be returned or refunded to the contributor by the candidate.

(3) As used in this Subsection, the term "service provider" shall include any of the following entities:

(a) An individual.

(b) A person, whether or not incorporated.

(c) A partnership, including the individual partners or members of the partnership.

(d) A corporation, including its individual officers and members of the board of directors.

(e) A limited liability company, or any of its owners, members, or officers.

(f) Any other legal entity which contracts or subcontracts to provide services beneficial to the Louisiana Citizens Property Insurance Corporation.

T. Repealed by Acts 2013, No. 220, §29, eff. June 11, 2013.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Amended by Acts 1982, No. 266, §1, eff. July 18, 1982; Acts 1988, No. 994, §1, eff. Jan. 1, 1989; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1990, No. 180, §1, eff. Jan. 1, 1991; Acts 1990, No. 997, §1, eff. Jan. 1, 1991; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 1993, No. 199, §§1 and 2, eff. June 1, 1993; Acts 1996, 1st Ex. Sess., No. 67, §1, eff. July 1, 1996; Acts 1997, No. 542, §1; Acts 1997, No. 1164, §1; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 1999, No. 62, §1; Acts 1999, No. 830, §1, eff. July 2, 1999; Acts 1999, No. 958, §1; Acts 2001, No. 294, §1; Acts 2001, No. 340, §1, eff. June 8, 2001; Acts 2001, No. 800, §1; Acts 2001, No. 1208, §1; Acts 2002, 1st Ex. Sess., No. 126, §1, eff. April 23, 2002; Acts 2003, No. 935, §1, eff. July 1, 2003; Acts 2004, No. 115, §1, eff. June 2, 2004; Acts 2004, No. 760, §1, eff. July 6, 2004; Acts 2004, No. 783, §1; Acts 2006, No. 128, §1, eff. June 2, 2006; Acts 2006, No. 849, §1, eff. July 10, 2006; Acts 2008, 1st Ex. Sess., No. 26, §1, eff. April 26, 2008; Acts 2008, 1st Ex. Sess., No. 27, §1, eff. March 30, 2008; Acts 2008, No. 821, §1, eff. July 8, 2008; Acts 2009, No. 369, §1; Acts 2010, No. 848, §1, eff. June 30, 2010; Acts 2013, No. 220, §29, eff. June 11, 2013; Acts 2014, No. 613, §1; Acts 2016, No. 450, §1.

1R.S. 27:401 et seq.

2R.S. 27:41 et seq.

3R.S. 27:201 et seq.

4Abolished May 1, 1996. See R.S. 27:31(A)(2).

NOTE: R.S. 18:1505.2(L) - The U.S. Supreme Court refused to review the LA Supreme Court decision in Penn v. Foster, 99-2337 La. 10/29/99, 751 So.2d 823 which held that the prohibitions of R.S. 18:1505.2(L) as applied to those persons set forth in R.S. 18:1505.2(L)(3)(a)(i) (certain licensees under the Video Draw Poker Devices Control Law) are unconstitutional. On June 21, 2002, the La. Supreme Court, in the matter of Casino Association of Louisiana, Inc, et al. v. State of Louisiana, 820 So.2d 494, upheld the constitutionality of the prohibitions of R.S. 18:1505.2(L) as applied to certain licensees under the Louisiana Riverboat Economic Development and Gaming Control Act and the La. Economic Development and Gaming Corporation Act.



RS 18:1505.3 - Subterfuge to avoid compliance with Chapter

§1505.3. Subterfuge to avoid compliance with Chapter

A. As more specifically provided in R.S. 18:1491.3(D), no committee shall nominally support an additional candidate or candidates for the purpose of avoiding designation as a subsidiary committee and the requirements of this Chapter. The committee chairman of any committee which violates the provisions of said Subsection D shall be subject to the penalties provided in R.S. 18:1505.4, R.S. 18:1505.5, and R.S. 18:1505.6.

B. As more specifically provided in R.S. 18:1491.2(B) no political committee shall dissolve and reorganize under a modified name, charter, or organizational structure as a subterfuge to avoid the reporting and other requirements of this Chapter. The chairman of any committee(s) which violates the provisions of said Subsection B shall be subject to the penalties provided in R.S. 18:1505.4, R.S. 18:1505.5, and R.S. 18:1505.6.

C. As more specifically provided in R.S. 18:1491.5(B)(2)(b) and R.S. 18:1495.3(B)(2)(b), no person shall sell or buy campaign paraphernalia in successive single transactions for amounts below those for which specific records are required as a subterfuge to avoid the requirements of this Chapter. Any person who violates the provisions of said Paragraphs shall be subject to the penalties provided in R.S. 18:1505.4, R.S. 18:1505.5, and R.S. 18:1505.6.

D.(1)(a) No public relations firm, advertising agency, media buyer, or other person who purchases media advertising time or space shall accept payment for placing any advertisement which purports to be paid for by a particular candidate or political committee from any source other than such candidate or political committee.

(b) Any person who violates the provisions of this Paragraph shall be assessed a penalty by the supervisory committee of not more than five thousand dollars or the amount of the payment, whichever is greater.

(2)(a)(i) No person shall pay for an advertisement which purports to be paid for by a particular candidate or political committee without the consent of such candidate or political committee.

(ii) Any person who violates the provisions of this Subparagraph shall be assessed a penalty by the supervisory committee of not more than five thousand dollars or the amount of the payment, whichever is greater.

(b) If a publisher or broadcaster of an advertisement which purports to be paid for by a particular candidate or political committee accepts payment for such an advertisement from any source other than such candidate or political committee, the publisher or broadcaster shall require, prior to publishing or broadcasting the advertisement, that the person making the payment provide a written statement containing the following:

(i) The full name and address of the individual or name of the organization, committee, or corporation, and the full name and address of its chairman or other chief administrative officer who is the source of the funds used to pay for the advertisement, and

(ii) A statement that the advertisement is being run with the knowledge and consent of the candidate or political committee which the advertisement purports has paid for the advertisement.

(c) A completed form meeting the standards required by the rules promulgated by the Federal Communications Commission with regard to sponsorship identification of political advertisements shall be sufficient to meet the requirements of Subparagraph (b) of this Paragraph.

(d) The publisher or broadcaster shall maintain the statement as a public record at its official business address or at the station address for a period of two years during which time the publisher or broadcaster shall make the statement available for public inspection as the custodian of a public record, pursuant to R.S. 44:1 et seq.

(e) Any person who provides false or inaccurate information in a statement required by this Paragraph shall be assessed a penalty by the supervisory committee of not more than ten thousand dollars.

(3) Nothing in this Subsection shall prohibit any person who publishes or broadcasts political advertisements from accepting payment for a political advertisement from any person, so long as the advertisement does not misrepresent who paid for the advertisement either directly or indirectly through the person who purchased the advertising time or space. However, if a third-party entity pays for a political announcement or advertisement for a candidate, the name of the third-party entity shall be displayed on the face of the advertisement. The font size of such display shall be no less than half of the font size of the content of the advertisement.

(4) The provisions of R.S. 18:1505.5 and 1505.6 shall not apply to violations of this Subsection.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Acts 1988, No. 994, §1, eff. Jan. 1, 1989; Acts 2001, No. 1194, §1; Acts 2008, 1st Ex. Sess., No. 14, §1, eff. Jan. 1, 2010.



RS 18:1505.4 - Civil penalties; failure to file; timely and accurate filing; forfeiture

§1505.4. Civil penalties; failure to file; timely and accurate filing; forfeiture

A.(1) Any candidate, the treasurer or chairman of a political committee, or any other person required to file any reports under this Chapter, who knowingly fails to file or who knowingly fails to timely file any such reports as are required by this Chapter may be assessed a civil penalty as provided in R.S. 18:1511.4.1 for each day until such report is filed.

(2)(a) The amount of such penalty may be:

(i) One hundred dollars per day, not to exceed two thousand five hundred dollars, for each candidate for major office and any treasurer or chairman of any political committee designated as a principal campaign committee or subsidiary committee of such a candidate.

(ii) Sixty dollars per day, not to exceed two thousand dollars, for any candidate for district office and any treasurer or chairman of any political committee designated as a principal campaign committee or subsidiary committee of such a candidate.

(iii) Forty dollars per day, not to exceed one thousand dollars, for any candidate for all other offices and any treasurer or chairman of any political committee designated as a principal campaign committee or subsidiary committee of such a candidate.

(iv) Forty dollars per day, not to exceed one thousand dollars, for any person or the treasurer or chairman of any political committee, not supporting or opposing a candidate, but only supporting or opposing any proposition or question submitted to the voters or any recall of a public officer.

(v) Two hundred dollars per day, not to exceed three thousand dollars, for the treasurer or chairman of any political committee supporting or opposing a candidate, other than a candidate's principal or subsidiary campaign committee.

(b) The late filing fees for any report required by R.S. 18:1491.6(C) or R.S. 18:1495.4(C) may not exceed twice those otherwise applicable as provided in this Section.

(3)(a) If a person, other than a political committee, required to file is supporting or opposing a candidate or candidates, the penalty applicable to such candidate or candidates as provided in Item (i), (ii), or (iii) of Subparagraph (2)(a) of this Subsection shall apply.

(b) If a person, other than a political committee, required to file is supporting or opposing candidates with different penalty levels, the penalty shall be the highest penalty for any such candidate.

(4)(a) For reports required by this Chapter which are required to be filed between the time a candidate qualifies and election day, in addition to any penalties which may be imposed under this Section or any other law, the supervisory committee may impose on any person required to file such a report who has not filed such report by the sixth day after the report is due, after an adjudicatory hearing by an adjudicatory panel of the Ethics Adjudicatory Board conducted in accordance with the provisions of the Code of Governmental Ethics, with notice to the party who is the subject of the hearing, an additional civil penalty not to exceed ten thousand dollars.

(b) For all other reports required by this Chapter, in addition to any penalties which may be imposed by this Section or any other law, the supervisory committee may impose on any person required to file such a report who has not filed such report by the eleventh day after the report is due, after an adjudicatory hearing by an adjudicatory panel of the Ethics Adjudicatory Board conducted in accordance with the provisions of the Code of Governmental Ethics, with notice to the party who is the subject of the hearing, an additional civil penalty not to exceed ten thousand dollars.

B. Any candidate, the treasurer or chairman of any political committee, or any other person required to file reports under this Chapter who knowingly and willfully fails to disclose, or knowingly and willfully fails to accurately disclose, any information required by this Chapter to be disclosed in the reports required herein, may be assessed a civil penalty for each day until such information is disclosed by amendment to the appropriate report of such candidate, political committee, or other person. "Knowingly and willfully", for purposes of this Subsection, means conduct which could have been avoided through the exercise of due diligence. Such penalties shall be as provided in Subsection A above.

C.(1) Notwithstanding the provisions of Subsection A of this Section and the provisions of R.S. 18:1511.4.1, for a committee that is supporting, opposing, or otherwise influencing the nomination or election of a person to public office, the maximum amount of the penalty that shall be imposed for knowingly failing to file or knowingly failing to timely file any report required by this Chapter for a special election shall be the total of the expenditures made for the purpose of supporting, opposing, or otherwise influencing the nomination or election of a person or persons to public office in such special election or the maximum penalty under the provisions of Subsection A of this Section, whichever is less.

(2) Notwithstanding any other provision of this Section and the provisions of R.S. 18:1511.4.1, for a committee that is supporting, opposing, or otherwise influencing the nomination or election of a person to public office that has made an expenditure in the form of a direct contribution to a candidate who was an elected official at the time of the contribution and who determines, after the contribution was made, to seek an office other than the office the candidate held at the time the contribution was made, no penalty for knowingly failing to timely file shall be assessed provided the contribution was disclosed on a report filed by the political committee prior to the election in which the candidate participates.

(3) This Subsection shall not apply to a candidate's principal campaign committee or any designated subsidiary committee of a candidate.

D.(1) Any elected official who fails to comply with a final order of a court or the supervisory committee or a final decision of an adjudicatory panel of the Ethics Adjudicatory Board which imposes a fine, fee, or penalty pursuant to this Chapter and against which all appeal delays have lapsed shall be subject to forfeiture of the nonexempt portion of his public salary, as provided in this Subsection, until such time as he has complied with such order or final decision. The forfeiture shall take effect no less than twenty days after notice is sent to the elected official pursuant to Paragraph (2) of this Subsection.

(2) The supervisory committee shall notify the elected official in writing when he is subject to the forfeiture provided for in this Subsection. The notice shall provide the name of the elected official, the office he holds, the amount of the outstanding fines, fees, or penalties which are subject to forfeiture, and the date on which the forfeiture is to take effect. The supervisory committee shall send two copies of the notice by certified mail, one to the campaign address of the elected official on file with the supervisory committee and the other to the official address of the office which he holds. Additionally, the supervisory committee shall send a copy of the notice by certified mail to the entity which is responsible for disbursing the elected official's salary, along with instructions as to the proper method for forwarding the forfeited funds.

(3)(a) "Forfeiture" pursuant to this Subsection shall be an alternative means of collecting an outstanding fine, fee, or penalty imposed by a final order of a court or the supervisory committee pursuant to the provisions of this Chapter and against which all appeal delays have lapsed.

(b) On the next payroll date following the effective date of the forfeiture, and each payroll date thereafter so long as the forfeiture remains in effect, the entity which is responsible for disbursing the elected official's salary shall withhold that portion of the elected official's salary which is not exempt from seizure, as provided in R.S. 13:3881. This portion of the elected official's salary shall be forwarded to the supervisory committee, as directed in the notice. The forfeiture shall remain in effect until such time as the supervisory committee notifies the entity which is responsible for disbursing the elected official's salary that the elected official has complied with the order.

(c) The entity which is responsible for disbursing the elected official's salary may withhold three dollars from the nonexempt portion of the elected official's salary for each pay period during which the forfeiture is in effect to cover the administrative costs of the forfeiture.

(4) The supervisory committee shall treat all sums forwarded to it under this Subsection as payments by the elected official of the outstanding fines, fees, or penalties and shall immediately notify the entity which is responsible for disbursing the elected official's salary when the elected official has complied with the order or when the fines, fees, and penalties have been paid in full from the forfeited funds.

(5) For the purposes of this Subsection, an elected official shall be deemed to have complied with a final order upon paying the fine, fee, or penalty in full or upon entering into and remaining current on an agreement with the supervisory committee providing for a payment schedule. The failure to remain current on a payment schedule shall subject the elected official to forfeiture.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Amended by Acts 1982, No. 266, §1, eff. July 18, 1982; Acts 1988, No. 994, §1, eff. Jan. 1, 1989; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1990, No. 180, §1, eff. Jan. 1, 1991; Acts 1995, No. 1046, §1, eff. June 29, 1995; Acts 1996, 1st Ex. Sess., No. 66, §1, eff. Jan. 1, 1997; Acts 1997, No. 352, §1; Acts 1999, No. 1349, §1, eff. July 12, 1999; Acts 2001, No. 1208, §1; Acts 2012, No. 609, §1, eff. June 7, 2012; Acts 2014, No. 792, §1.



RS 18:1505.5 - Civil penalties; violations of Chapter

§1505.5. Civil penalties; violations of Chapter

A. Except as provided in R.S. 18:1505.4, any person who knowingly and willfully violates any provision of R.S. 18:1505.2 or R.S. 18:1505.3 or any other provision of this Chapter shall be assessed a civil penalty for each violation. "Knowingly and willfully", for purposes of this Subsection, means conduct which could have been avoided through the exercise of due diligence.

B. The amount of such penalty shall be:

(1) Not in excess of five hundred dollars for each candidate for a major office and any treasurer or chairman of any political committee designated as a principal campaign committee or subsidiary committee of such a candidate.

(2) Not in excess of three hundred dollars for any candidate for district office and any treasurer or chairman of any political committee designated as a principal campaign committee or subsidiary committee of such a candidate.

(3) Not in excess of one hundred dollars for any candidate for all other offices and any treasurer or chairman of any political committee designated as a principal campaign committee or subsidiary committee of such a candidate.

(4) Not in excess of one hundred dollars for any person or any treasurer or chairman of any political committee, not supporting or opposing a candidate, but only supporting or opposing any proposition or question submitted to the voters or any recall of a public officer.

(5) Not in excess of one thousand dollars for the treasurer or chairman of any political committee supporting or opposing a candidate, other than a candidate's principal or subsidiary campaign committee.

C.(1)(a) If a person, other than a political committee, required to file is supporting or opposing a candidate or candidates, the penalty applicable to such candidate or candidates as provided in Paragraph (1), (2), or (3) of Subsection B of this Section shall apply.

(b) If a person, other than a political committee, required to file is supporting or opposing candidates with different penalty levels, the penalty shall be the highest penalty for any such candidates.

(2) Each day of violation, if applicable, shall constitute a separate offense. Maximum civil penalties imposed under this Section shall be as provided in R.S. 18:1505.4(A).

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Amended by Acts 1982, No. 266, §1, eff. July 18, 1982; Acts 1995, No. 1046, §1, eff. June 29, 1995; Acts 1997, No. 352, §1.



RS 18:1505.6 - Criminal penalties

§1505.6. Criminal penalties

A.(1) It shall be unlawful for any candidate, treasurer, or chairman of a political committee, or any other person required to file reports under this Part to knowingly, wilfully, and fraudulently fail to file or knowingly, wilfully, and fraudulently fail to timely file any such report.

(2) Any candidate, treasurer, or chairman of a political committee, or any other person required to file reports under this Chapter who knowingly, wilfully, and fraudulently fails to file such report or knowingly, wilfully, and fraudulently fails to file such report timely shall, upon conviction, be sentenced to not more than six months in a parish jail or to pay a fine of not more than five hundred dollars, or both.

B.(1) It shall be unlawful for any candidate, treasurer, or chairman of a political committee, or any other person required to file reports under the Chapter knowingly, wilfully, and fraudulently to fail to disclose, or knowingly, wilfully, and fraudulently to disclose inaccurately, any information required to be disclosed in the reports required by this Chapter.

(2) Any candidate, treasurer, or chairman of a political committee, or any other person required to file such reports who knowingly, wilfully, and fraudulently fails to disclose any such information or who knowingly, wilfully, and fraudulently fails to accurately disclose such information shall, upon conviction, be sentenced to not in excess of six months in the parish jail or to pay a fine of not more than five hundred dollars, or both.

C. Any candidate, chairman of a political committee, treasurer, person required to file reports under this Chapter, or any other person who knowingly, wilfully, and fraudulently violates any provision of R.S. 18:1505.2 or R.S. 18:1505.3, or any other provision of this Chapter shall, upon conviction, be sentenced to not in excess of six months in the parish jail or to pay a fine of not more than five hundred dollars, or both.

D.(1) It shall be unlawful for any person to commit an intentional criminal violation of the provisions of R.S. 18:1501.1(A)(2).

(2) Any person who commits an intentional criminal violation of R.S. 18:1501.1(A)(2) shall, upon conviction, be fined not more than twice the amount of such expenditure or compensation or imprisoned, with or without hard labor, for not more than five years, or both.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Acts 1988, No. 994, §1, eff. Jan. 1, 1989; Acts 2008, 1st Ex. Sess., No. 27, §1, eff. March 30, 2008.



RS 18:1511.1 - Supervisory Committee on Campaign Finance Disclosure/Board of Ethics; functions; compensation; immunity

PART VI. ENFORCEMENT

§1511.1. Supervisory Committee on Campaign Finance Disclosure/Board of Ethics; functions; compensation; immunity

A. The Supervisory Committee on Campaign Finance Disclosure is established. The Board of Ethics, as established in R.S. 42:1132, shall function as the supervisory committee to administer and enforce the provisions of this Chapter and the rules, regulations, and orders issued hereunder. The members of the Board of Ethics shall constitute the supervisory committee.

B. The members of the supervisory committee shall be paid the same per diem as members of the legislature for each day of attendance at committee meetings, and shall receive reimbursement for vouchered traveling, lodging, and other expenses at the rate established for state employees.

C. The members of the supervisory committee shall be immune from any civil liability for any official action taken in the exercise of their functions pursuant to or in connection with the provisions of this Chapter, except any wrongful and malicious act or gross negligence.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Amended by Acts 1981, No. 59, §1, eff. June 17, 1981.



RS 18:1511.2 - Supervisory Committee; rule-making authority; advisory opinions

§1511.2. Supervisory Committee; rule-making authority; advisory opinions

A. The supervisory committee may adopt and promulgate rules and regulations in accordance with the Administrative Procedure Act necessary to effectuate the provisions and purposes of this Chapter. Such rules shall be in conformity with the provisions of this Chapter and may include but shall not be limited to any rule to:

(1) Provide for operations of the committee and for committee investigations and proceedings pursuant to this Chapter.

(2) Clarify a provision of this Chapter.

(3) Define a term used in this Chapter.

(4) Apply a general provision of this Chapter or of a committee rule or regulation to specific circumstances.

(5) Repealed by Acts 2014, No. 857, §3.

B. The supervisory committee may render an advisory opinion concerning the application of a general provision of this Chapter, or a general provision prescribed as a rule or regulation by the committee. The supervisory committee may render an opinion in response to a request by any public official, any candidate for public office, any political committee, or the committee may render an advisory opinion on its own initiative. Such an opinion shall not constitute a rule under the provisions of the Administrative Procedure Act and the supervisory committee shall not be subject to that Act in carrying out the provisions of this Subsection.

C. The supervisory committee or the staff of the supervisory committee may request clarification or additional information from a candidate, political committee, or other person required to file reports pursuant to this Chapter, regarding any information disclosed on a report or that is required to be disclosed on a report.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981; Acts 2014, No. 657, §1; Acts 2014, No. 857, §3.



RS 18:1511.3 - Filing of reports; forms; notice

§1511.3. Filing of reports; forms; notice

A.(1) All reports required by this Chapter shall be filed with the supervisory committee as otherwise provided in this Chapter on forms provided by the supervisory committee. The supervisory committee shall prepare forms for all reports required by this Chapter in conformity with the requirements of this Chapter and shall cause such forms to be printed and sufficient copies thereof furnished to the clerks of court and in Orleans Parish to the clerk of the criminal district court, who shall make them available to all persons required to file reports under the provisions of this Chapter. All forms shall contain instructions directing the person filing with whom to file reports. It is the intent of the legislature that the supervisory committee shall provide forms in a simple format in conformity with the requirements of this Chapter.

(2) Notwithstanding the provisions of R.S. 42:1134(A)(1) or the Administrative Procedure Act, all forms required by this Chapter and all instructions and explanation for the completion of such forms prepared by the supervisory committee shall be submitted to the Senate Committee on Senate and Governmental Affairs and the House Committee on House and Governmental Affairs for review and approval. The approval of each legislative committee shall be required prior to the utilization of a form or related instructions or explanation pursuant to this Chapter. Upon receipt of a proposed form, instructions, or explanation, the legislative committees shall meet, either separately or jointly, within sixty days to consider and act on the proposed form, instructions, or explanation. Approval by either legislative committee, meeting separately, shall require a favorable vote of a majority of the members present and voting, a quorum of the legislative committee being present. Approval by the two legislative committees, meeting jointly, shall require a favorable vote of a majority of the members of each legislative committee present and voting, each house voting separately, a quorum of the joint legislative committee being present. If the proposed form, instructions, or explanation fails to receive the approval of both legislative committees within sixty days after submission by the supervisory committee, the proposed form, instructions, or explanation shall be withdrawn from consideration.

B. The supervisory committee shall prepare and distribute to the general public through the offices of the clerks of court and in Orleans Parish the office of the clerk of the criminal district court, booklets of explanation and instruction concerning the provisions of this Chapter in such a manner as to inform the citizens of this state as to the procedures and requirements of this Chapter. The supervisory committee may publish and distribute additional material to assist persons in complying with the provisions of this Chapter.

C. The supervisory committee shall take all action necessary to receive and file the reports, statements, documents, and papers filed with them under the provisions of this Chapter. The supervisory committee shall make copies of any report available to the public upon request.

D. The supervisory committee shall retain all reports for three years from the date of filing.

E. The supervisory committee shall notify each person who has qualified for office the preceding year and whose last filed disclosure report reflects a deficit, each person who filed a supplemental report the preceding year which reflected a deficit, and each declared but unqualified candidate who filed a report the previous year, of the date that the annual report as provided in R.S. 18:1491.6(E) and 18:1495.4(E) is due and of the information required in the report. Each notice shall be mailed at least thirty days prior to the date the report is due; however, failure by the supervisory committee to notify a candidate, committee, or other person as required by this Subsection shall not bar or be a defense to any action brought against a candidate, treasurer or chairman of any committee, or other person by the supervisory committee under the provisions of this Chapter.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Amended by Acts 1982, No. 652, §1. Acts 1984, No. 466, §1; Acts 1990, No. 1088, §1, eff. Jan. 1, 1991; Acts 2003, No. 935, §1, eff. July 1, 2003; Acts 2006, No. 7, §1; Acts 2014, No. 857, §1.



RS 18:1511.4 - Supervisory committee; investigations

§1511.4. Supervisory committee; investigations

A. The supervisory committee may investigate any apparent or alleged violation of this Chapter. The supervisory committee by a two-thirds vote of its membership may initiate such an investigation when, as a result of its review of reports, other documents or information, filed under provisions of this Chapter, it determines that there is reason to believe a violation of this Chapter has occurred, and it shall initiate an investigation when it makes such a determination upon receipt of a sworn complaint filed with the supervisory committee by any person who believes a violation of the Chapter has occurred.

B. In any investigation under the authority of this Chapter, the supervisory committee may examine or audit records and reports required to be maintained or filed under the provisions of this Chapter.

C.(1) Pursuant to its authority under this Chapter the supervisory committee shall have the power and authority to hold hearings, to subpoena witnesses, administer oaths, compel the production of books, records, and papers, public and private, require the submission under oath of written reports or answers to questions, and to do all that is necessary to effect the provisions of this Chapter.

(2) Upon motion by an affected party including, but not limited to, a candidate, committee, any member of a committee, a prospective witness or any person whose books, records, papers, or other documents are the subject of any subpoena, and for good cause shown, any district court within the jurisdiction of which any inquiry is being conducted may make any order which justice requires to protect such person from annoyance, embarrassment, oppression, or undue burden or expense, including one or more of the following:

(a) That the inquiry not be had.

(b) That the inquiry may be had only upon specified terms and conditions including a designation of the time and place.

(c) That the inquiry shall be conducted by a method other than selected by the supervisory committee.

(d) That certain matters not be inquired into or that the scope of the inquiry be limited to certain matters.

(e) That the inquiry be conducted with no one present except persons designated by the court.

D. Upon petition by the supervisory committee or an adjudicatory panel of the Ethics Adjudicatory Board any district court within the jurisdiction of which any inquiry is being carried on may, in case of refusal to obey a subpoena or order of the supervisory committee or an adjudicatory panel of the Ethics Adjudicatory Board issued pursuant to this Chapter, issue an order requiring compliance. Any failure to obey the order of the court may be punished by the court as a contempt thereof.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Amended by Acts 1981, No. 59, §1, eff. June 17, 1981; Acts 1996, 1st Ex. Sess., No. 64, §2, eff. Jan. 1, 1997; Acts 2012, No. 609, §1, eff. June 7, 2012.



RS 18:1511.4.1 - Enforcement; failure to file; failure to timely file

§1511.4.1. Enforcement; failure to file; failure to timely file

A. The staff of the supervisory committee may assess and issue a final order for the payment of civil penalties for knowingly failing to file or knowingly failing to timely file in accordance with R.S. 18:1505.4 and rules adopted by the supervisory committee.

B. The supervisory committee may waive all or part of any civil penalties assessed pursuant to Subsection A of this Section. A request for waiver of such penalties shall be made in writing to the supervisory committee, which shall promulgate rules governing the procedure to request a waiver. The supervisory committee may take into consideration the provisions of R.S. 18:1511.5(B) in its consideration of the request for waiver of civil penalties. The final disposition of a waiver request shall not be appealable to the Ethics Adjudicatory Board or a panel thereof.

C.(1) A final order issued pursuant to Subsection A of this Section shall be appealable to an adjudicatory panel of the Ethics Adjudicatory Board which shall conduct an adjudicatory hearing in accordance with the Code of Governmental Ethics.

(2) If a final order is appealed pursuant to Paragraph (1) of this Subsection, an adjudicatory panel of the Ethics Adjudicatory Board shall determine the penalties, if any, that should be imposed in accordance with this Chapter, and shall issue a final decision. The final decision may be appealed as provided in R.S. 42:1142.

(3) The Ethics Adjudicatory Board, or a panel thereof, shall have the power and authority to subpoena witnesses, administer oaths, compel the production of books, records, and papers, public and private, require the submission under oath of written reports or answers to questions, and to do all that is necessary to effect the provisions of this Chapter.

D. When all delays for a request for waiver or appeal have expired, a final order of the supervisory committee or its staff or final decision of an adjudicatory panel of the Ethics Adjudicatory Board shall become executory and may be enforced as any other money judgement. The supervisory committee may file civil proceedings to collect such civil penalties in the district court of the parish in which the candidate, chairman, or treasurer of the political committee or other person required to file reports is domiciled. The proceedings shall be conducted pursuant to the relevant provisions of the Louisiana Code of Civil Procedure. The proceeds of such civil penalties shall be paid directly to the treasurer of the state of Louisiana.

Acts 2012, No. 609, §1, eff. June 7, 2012.



RS 18:1511.5 - Procedure for enforcement; civil

§1511.5. Procedure for enforcement; civil

A.(1) When the results of the investigation by the supervisory committee indicate that a violation of this Chapter has occurred which is subject to civil penalties, the supervisory committee is authorized to file civil proceedings to collect the civil penalties provided in R.S. 18:1505.4(B) or 1505.5.

(2) The provisions of this Section shall not apply to any action for the payment of civil penalties due pursuant to R.S. 18:1505.4 for knowingly failing to file or knowingly failing to timely file, which shall be governed by R.S. 18:1511.4.1.

(3) Except as provided in R.S. 18:1511.7, these proceedings shall be filed in the district court of the parish in which the candidate, chairman or treasurer of the political committee, or other person required to file reports, is domiciled. The proceedings shall be by rule to show cause and shall be conducted pursuant to the relevant provisions of the Louisiana Code of Civil Procedure.

B. In determining the amount of the civil penalty to be assessed, the district court shall take into consideration the reason for the failure to file timely, the reason for failing to disclose required information, the reason for inaccurately disclosing required information, the nature of the office sought by the candidate, the nature of the office or offices supported or opposed by a political committee or other person, the significance of the information undisclosed or inaccurately disclosed to the voting public, and whether or not the candidate, chairman or treasurer of the political committee, or other person actually has filed a report or disclosed such information prior to the election or prior to the institution of the rule to show cause.

C. A judgment of a district court assessing such civil penalties may be appealed suspensively to the appropriate court of appeal according to the provisions of the Louisiana Code of Civil Procedure.

D. A judgment assessing civil penalties shall become executory when all delays for appeal have expired according to the Louisiana Code of Civil Procedure, and may be enforced as any other money judgment. However, the proceeds of such civil penalties shall be paid directly to the treasurer of the state of Louisiana.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Amended by Acts 1982, No. 266, §1, eff. July 18, 1982; Acts 1988, No. 994, §1, eff. Jan. 1, 1989; Acts 1996, 1st Ex. Sess., No. 66, §1, eff. Jan. 1, 1997; Acts 2012, No. 609, §1, eff. June 7, 2012.



RS 18:1511.6 - Procedures for enforcement; criminal

§1511.6. Procedures for enforcement; criminal

A. When the results of the supervisory committee's investigation indicate that a knowing, willful, and fraudulent violation or an intentional criminal violation of this Chapter has occurred, the supervisory committee shall forward all information concerning the alleged violation to the district attorney of the judicial district in which the alleged violation has occurred who shall review such information and make such investigation and initiate such prosecution as he shall deem necessary; except, if the violation occurred with regard to a campaign for the office of district attorney for the judicial district in which the violation took place, the committee shall forward all information concerning the alleged violation to the attorney general who, for cause, when authorized by the court which would have original jurisdiction and subject to judicial review, shall proceed with such criminal prosecutions as are provided by this Chapter.

B. Only the district attorney or attorney general may initiate criminal actions under the provisions of this Chapter. Initiation of such criminal actions by the district attorney or attorney general shall be on the basis of information forwarded by the supervisory committee to the district attorney or attorney general or on the basis of such other information as may be available to the district attorney or the attorney general. The supervisory committee shall have no authority to initiate prosecution.

C. The supervisory committee shall post on its website the name of each person or entity that is the target of any investigation forwarded to the district attorney or attorney general as provided in Subsection A of this Section. The posting shall indicate the date of such referral and the current status of prosecution. The status of each prosecution shall be updated quarterly for two years or until there is a final disposition of the matter, whichever occurs first.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981; Acts 2008, 1st Ex. Sess., No. 27, §1, eff. March 30, 2008; Acts 2010, No. 904, §1.



RS 18:1511.7 - Venue

§1511.7. Venue

A. Actions or proceedings for violation of R.S. 18:1505.1 shall be brought in the parish of East Baton Rouge.

B. Except as provided in Subsection A, actions or prosecutions for any violation of this Chapter shall be brought in the parish of the domicile of the offender and prosecutions shall be instituted by the district attorney of that parish.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981.



RS 18:1511.8 - Secrecy of proceedings

§1511.8. Secrecy of proceedings

A. Each complaint received by the supervisory committee, each review by the committee of reports for compliance with the provisions of this Chapter, and all information forwarded to or gathered by the supervisory committee with regard to such complaints or reviews and all investigation and proceedings of the supervisory committee with regard to the same shall be kept strictly confidential until such time that action with which the supervisory committee or the district attorney has proceeded, or in the case of possible criminal violations in campaigns for district attorney any action with which the attorney general has proceeded, becomes a public record, the prescriptive period has elapsed, or the matter is otherwise finally disposed of. In no event shall such records, evidence, testimony, notes or other data become public records unless and until civil or criminal charges have been instituted in accordance with this Chapter. This prohibition, however, shall not preclude the supervisory committee from: (a) divulging statistical information concerning complaints, reviews, alleged violations, referrals to district attorneys, and similar matters, or (b) divulging that a review or investigation was made or a complaint received with regard to a person or committee, and, upon investigation, no substantial reason was found to believe that a violation of this Chapter has occurred.

B. The attorney general or district attorney shall, prior to the use of any such accounts or records in any criminal proceeding, file a motion in a court of proper jurisdiction requesting a determination by such court of the relevancy or materiality of such accounts or records to a prosecution for violation of this Chapter. The court shall render such determination at an in camera proceeding which shall be confidential and not open to the public. If the court determines that the aforementioned accounts or records are relevant and material to the prosecution in accordance with this Chapter, then such accounts or records shall cease to be confidential in nature and may be introduced as evidence in a criminal proceeding without further restriction. The proceedings in connection with this Subsection shall be conducted in accordance with the provisions of the Louisiana Code of Criminal Procedure1 governing motions to suppress evidence.

C. Prior to the use of any such accounts or records in any civil proceeding, the supervisory committee shall file a motion in a court of proper jurisdiction requesting a determination by such court of the relevancy or materiality of such accounts or records to an action for violation of this Chapter. The court shall render such determination at an in camera proceeding which shall be confidential and not open to the public. If the court determines that the aforementioned accounts or records are relevant and material to an action in accordance with this Chapter, then such accounts or records shall cease to be confidential in nature and may be introduced as evidence in a proceeding without further restriction.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981.

1LSA-C.Cr.P. Art. 703.



RS 18:1511.9 - Immunity from prosecution; prohibition

§1511.9. Immunity from prosecution; prohibition

No person shall be granted immunity from prosecution for testimony or for providing information in connection with any investigation or proceeding conducted under the provisions of this Chapter.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981.



RS 18:1511.10 - False complaints

§1511.10. False complaints

Any person who knowingly and willfully files a false complaint with the supervisory committee, any person who knowingly and willfully discloses the contents of any complaint, any person who knowingly and willfully discloses any information forwarded to the appropriate officials with such a complaint, or any person who knowingly and willfully discloses any proceedings of the supervisory committee before any action with which the supervisory committee or district attorney has proceeded or, in the case of criminal actions relating to campaigns for district attorney, any action with which the attorney general has proceeded, becomes a public record, or before the prescriptive period has elapsed or the matter is otherwise finally disposed of, shall be guilty of a misdemeanor and shall be fined not in excess of five hundred dollars, or imprisoned for not in excess of six months, or both. The supervisory committee, district attorney or the attorney general investigating any complaint filed with the supervisory committee or any matter under their review or investigation under the provisions of this Chapter may concurrently investigate such complaint with a view to determining if there has been any violation of this Chapter, or if the complainant has knowingly and willfully filed a false complaint.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981.



RS 18:1511.11 - Precedence of actions; limitation of actions

§1511.11. Precedence of actions; limitation of actions

A. Any action brought under the provisions of this Chapter shall be advanced on the docket of the district court in which filed, and shall take precedence over and be considered in advance of all other actions other than actions brought under this Chapter.

B. Actions for violation of this Chapter must be commenced before three years have elapsed from the date of the violation or, if the violation is contained in a report, before one year has elapsed from filing of the relevant report.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981; Acts 1997, No. 286, §1.



RS 18:1511.12 - Legislative intent

§1511.12. Legislative intent

In amending and reenacting this Chapter in 1980 and subsequently, it is and was the intent of the legislature that the provisions of R.S. 18:1491.6(D) and R.S. 18:1495.4(D) are remedial and supplemental in nature and, therefore, shall apply retroactively to candidates and committees which were covered by the deficit reporting provisions of this Chapter before and after such amendments.

Added by Acts 1982, No. 266, §1, eff. July 18, 1982.



RS 18:1531 - Transportation of voters

PART VII. ELECTION DAY EXPENDITURES

§1531. Transportation of voters

A. No person or political committee shall accept or agree to accept, either directly or indirectly, from a candidate, a political committee, or a person required to file reports pursuant to R.S. 18:1501.1, or from a person on behalf of a candidate, a political committee, or a person so required to file reports, anything of economic value, including any reimbursement of costs, for the purpose of conveying an elector or causing an elector to be conveyed in a motor vehicle to a polling place for the purpose of voting in an election or to any place where early voting is being conducted for the purpose of early voting, or for driving or being in charge of any motor vehicle being so used.

B. No candidate, political committee, or person required to file reports pursuant to R.S. 18:1501.1, and no person on behalf of a candidate, a political committee, or a person so required to file reports, shall pay, or agree or offer to pay, anything of economic value, including any reimbursement of costs, to any person or political committee for the purpose of conveying an elector or causing an elector to be conveyed in a motor vehicle to a polling place for the purpose of voting in an election or to any place where early voting is being conducted for the purpose of early voting, or for driving or being in charge of a motor vehicle being so used.

C. Whoever violates the provisions of this Section shall be assessed a civil fine of not more than two thousand five hundred dollars. On a second violation, or any succeeding violation, the penalty shall be a civil fine of not more than five thousand dollars. The provisions of R.S. 18:1505.6 shall not apply to violations of this Section.

D.(1) The provisions of this Section shall not be applicable to any person who gratuitously transports voters to the polls on election day or who gratuitously transports voters to vote during early voting.

(2) The provisions of this Section shall not prohibit paying or offering or agreeing to pay any bona fide bus, taxi, or transportation service, which holds a license or permit duly issued by the appropriate governmental entity and which regularly does business in the area, to convey an elector to vote or vote during early voting, nor shall this Section prohibit any such bus, taxi, or transportation service from accepting or agreeing to accept such a payment.

Added by Acts 1981, No. 716, §1, eff. July 23, 1981; Acts 1993, No. 199, §1, eff. June 1, 1993; Acts 2005, No. 220, §4, eff. Jan. 1, 2006.



RS 18:1532 - Disclosure of expenditures for election day

§1532. Disclosure of expenditures for election day

A. In addition to all other reports required by this Chapter, not later than ten days after a primary election and not later than ten days after a general election, each candidate, each political committee, and each person required to file reports pursuant to this Chapter shall file a report with the supervisory committee, on such form as the committee shall provide, which shall include:

(1) The total amount of expenditures the candidate, committee, or person required to report has made for each category of expenditures listed below for services performed or advertising broadcast or published on election day:

(a) Television advertising.

(b) Radio advertising.

(c) Newspaper advertising.

(d) Services by election day workers paid by the candidate, committee, or other person required to report.

(e) Contributions or expenditures to organizations for election day activities or services in support of a candidate or candidates or in opposition to a candidate or candidates.

(f) Automated calls using a prerecorded or artificial voice as part of the calling.

(2) The name and address of each individual to whom a monetary expenditure was made by the candidate, committee, or person required to file, for services performed on election day.

(3) The name and address of each individual to whom a monetary expenditure was made by an organization, to whom the candidate, committee, or person has made a contribution or expenditure for purposes of the support of the organization, for services performed on election day and the name and address of the organization. Such information shall be provided to the candidate, committee, or person required to report under this Section by the organization to whom the candidate, committee, or person made a contribution or expenditure for purposes of the support of the organization.

(4) The name and address of any person, as defined in R.S. 18:1483, to whom the candidate, committee, or person required to report made an expenditure directly or indirectly for services performed or advertising broadcast or published on election day, except as reported pursuant to Paragraphs (2) and (3).

(5) The amount paid to each individual listed pursuant to Paragraphs (2), (3), and (4) and the purpose of the payment.

B. Notwithstanding the provisions of Subsection A of this Section, or any other provision of law to the contrary, a candidate, political committee, or other person required to file reports pursuant to this Chapter who has not made any election day expenditures shall not be required to file the report required by this Section for that election day.

Acts 1988, No. 994, §1, eff. Jan. 1, 1989; Acts 1990, No. 180, §2, eff. Jan. 1, 1991; Acts 2001, No. 295, §1; Acts 2003, No. 935, §1, eff. July 1, 2003; Acts 2014, No. 786, §1, eff. Jan. 1, 2015.



RS 18:1551 - Exception

PART VIII. SPECIAL PROVISIONS FOR DECEASED

CANDIDATES WITH DEFICITS

§1551. Exception

Notwithstanding any contrary provision of this Chapter, the provisions of this Part shall apply to circumstances existing when a candidate dies leaving a deficit which would have otherwise required reports to be filed if the candidate were not deceased.

Acts 2011, No. 208, §1.



RS 18:1552 - Persons authorized to file reports

§1552. Persons authorized to file reports

A. If the provisions of this Part are utilized, the personal representative of the estate of the deceased candidate shall be responsible for filing the required reports. The personal representative of the deceased candidate shall send notice to the supervisory committee of his intent to utilize the provisions of this Part to resolve the deficit of the deceased candidate.

B. For purposes of this Part, "personal representative" shall have the same meaning as provided in R.S. 9:2260.1.

Acts 2011, No. 208, §1.



RS 18:1553 - Reports; contents; due dates

§1553. Reports; contents; due dates

The reports shall be filed at the same time, shall contain the same information, and shall be certified correct in the same manner as reports required by this Chapter for candidates with deficits.

Acts 2011, No. 208, §1.



RS 18:1554 - Contribution limitations

§1554. Contribution limitations

A. Notwithstanding the provisions of R.S. 18:1505.2(H), the contribution limit for contributions to a deceased candidate who has a deficit, or the principal campaign committee of such a deceased candidate, shall be ten thousand dollars per calendar year until there is no deficit.

B. Any contributions received in excess of the deficit shall be returned to the contributors on a pro rata basis.

Acts 2011, No. 208, §1.



RS 18:1555 - Penalties

§1555. Penalties

A. The penalty provisions of Part V of this Chapter shall not be applicable to violations of this Part.

B. If a violation of this Part occurs, the supervisory committee shall notify the personal representative of the deceased candidate that each contribution received after the violation shall be returned to the contributor and that no further contributions, except contributions from a family member of the deceased candidate, may be solicited or received to resolve the deficit. For purposes of this Subsection, "family member" shall mean the spouse of the deceased, children of the deceased and their spouses, parents of the deceased, parents of the spouse of the deceased, grandparents of the deceased, siblings of the deceased and their spouses, and siblings of the parents of the deceased and their spouses.

Acts 2011, No. 208, §1.



RS 18:1651 - REGISTRARS OF VOTERS

CHAPTER 12. REGISTRARS OF VOTERS

EMPLOYEES' RETIREMENT SYSTEM

§1651. §§1651 to 1844 redesignated by Acts 1991, No. 74, §3. See, now, Title 11.



RS 18:1901 - CENSUS DATA FOR REAPPORTIONMENT

CHAPTER 13. CENSUS DATA FOR REAPPORTIONMENT

§1901. Purpose

It is the purpose of this Chapter to provide for participation by the state of Louisiana in programs of the Bureau of the Census of the United States Department of Commerce which provide for furnishing census information to the states for purposes of reapportionment, pursuant to federal laws for that purpose.

Added by Acts 1976, No. 626, §1, eff. Aug. 4, 1976. Amended by Acts 1982, No. 559, §1, eff. July 22, 1982.



RS 18:1902 - State liaison

§1902. State liaison

A. The secretary of the Senate and the clerk of the House of Representatives, or their designees, jointly, shall serve as the state liaison with the United States Bureau of the Census on all matters related to the tabulation of population and other census information for purposes of reapportionment. The secretary and the clerk, jointly, may submit to the bureau, on behalf of the state, a plan identifying the geographic areas for which specific tabulations of population or other census information are desired for reapportionment purposes, in accordance with criteria established by the United States Secretary of Commerce, and may supply such other information as may be required by the census bureau or the Secretary of Commerce in order to furnish the state such tabulations.

B. The secretary of the Senate and the clerk of the House of Representatives, jointly, shall furnish the parish governing authorities and the parish registrars of voters instructions and assistance to enable them to provide the secretary and the clerk such maps and information as may be necessary to comply timely with the census bureau requirements.

Added by Acts 1976, No. 626, §1, eff. Aug. 4, 1976. Amended by Acts 1982, No. 559, §1, eff. July 22, 1982; Acts 1985, No. 670, §1, eff. July 16, 1985.



RS 18:1903 - Precincts; boundary changes

§1903. Precincts; boundary changes

Except as otherwise provided in R.S. 18:532.1(D)(2), no election precinct shall be created, divided, abolished, or merged, or the boundaries thereof otherwise changed between January first of any year of which the last digit is nine and December thirty-first of any year of which the last digit is three.

Added by Acts 1976, No. 626, §1, eff. Aug. 4, 1976. Amended by Acts 1982, No. 559, §1, eff. July 22, 1982; Acts 1985, No. 670, §1, eff. July 16, 1985; Acts 1997, No. 1420, §2, eff. July 1, 1997; Acts 1999, No. 254, §2, eff. July 1, 1999; Acts 2004, No. 526, §2, eff. June 25, 2004; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2010, No. 824, §2, eff. June 30, 2010.



RS 18:1904 - Cooperation of state agencies and officials

§1904. Cooperation of state agencies and officials

All state agencies and officials shall cooperate with the secretary of the Senate and the clerk of the House of Representatives in carrying out the purposes of this Chapter and shall furnish the secretary and clerk all such statistical information, maps, and other data as they may request to comply with requirements of the Bureau of the Census.

Added by Acts 1976, No. 626, §1, eff. Aug. 4, 1976. Amended by Acts 1982, No. 559, §1, eff. July 22, 1982; Acts 1985, No. 670, §1, eff. July 16, 1985; Acts 1997, No. 1420, §2, eff. July 1, 1997.



RS 18:1905 - Cooperation of local governments and officials

§1905. Cooperation of local governments and officials

All parish and municipal governing authorities and officials shall cooperate with the secretary of the Senate and clerk of the House of Representatives in carrying out the purposes of this Chapter and shall furnish to the secretary and clerk upon request such information as may be required by the census bureau, including but not limited to precinct maps.

Added by Acts 1976, No. 626, §1, eff. Aug. 4, 1976. Amended by Acts 1982, No. 559, §1, eff. July 22, 1982.



RS 18:1906 - Tabulation for reapportionment; legislature

§1906. Tabulation for reapportionment; legislature

In accordance with Article III, Section 6(A) of the Constitution of Louisiana, the tabulation of population for each decennial census on the basis of which the legislature shall reapportion the representation in each house shall be the tabulation of population reported and transmitted by the United States Bureau of the Census to the governor and the legislature within one year after the census date, under the provisions of Public Law 94-171. Such tabulation of population shall be the sole basis for the establishment of legislative districts, and no other or subsequent tabulation of population shall be considered or utilized in such reapportionment.

Acts 1990, No. 288, §1, eff. July 5, 1990.



RS 18:1907 - Repealed by Acts 2001, No. 1137, 1.

§1907. Repealed by Acts 2001, No. 1137, §1.



RS 18:1921 - Applicability

CHAPTER 13-A. LOCAL REAPPORTIONMENT

§1921. Applicability

This Chapter applies to any local governing body, including but not limited to any police jury, city or parish council, or school board, which is required under the constitution or laws of this state or of the United States to reapportion its voting districts following each decennial census.

Acts 1984, No. 672, §1.



RS 18:1922 - Time for reapportionment; submission under Voting Rights Act

§1922. Time for reapportionment; submission under Voting Rights Act

A. Unless a different period of time is specified by the constitution or by statute, the governing authority of each local governing body shall reapportion its voting districts by the end of the year following the year in which the population of this state is reported to the president of the United States for each decennial census.

B. If the governing body is subject to the preclearance provisions of Section 5 of the Voting Rights Act of 1965, the governing authority shall submit the reapportionment plan for preclearance no later than one hundred twenty days after the adoption of the reapportionment plan by the governing authority.

Acts 1984, No. 672, §1; Acts 2003, No. 1022, §1.

*42 U.S.C. 1971 et seq.



RS 18:1923 - Failure to comply; misfeasance; sanctions

§1923. Failure to comply; misfeasance; sanctions

A. Failure to meet any of the requirements of R.S. 18:1922 shall be misfeasance in office.

B. Failure to meet any of the requirements of R.S. 18:1922 may subject the local governing authority to the sanction of having the amount of any state revenue sharing funds payable to that governing authority withheld, reduced, or both.

Acts 1984, No. 672, §1.



RS 18:1941 - Voting Rights Act submission by political subdivisions; copy to secretary of state

CHAPTER 13-B. SUBMISSIONS PURSUANT TO

THE VOTING RIGHTS ACT

§1941. Voting Rights Act submission by political subdivisions; copy to secretary of state

A. Each political subdivision of this state which submits for preclearance any proposed change in voting practice or procedure pursuant to Section 5 of the Voting Rights Act of 1965* shall, at the same time as the submission, send a copy of its submission, by certified mail, to the secretary of state, clerk of court, and registrar of voters. The political subdivision shall also send to the secretary of state, clerk of court, and registrar of voters, by certified mail, a copy of any response to the submission.

B. The entity responsible for sending a copy of the submission and any response thereto to the secretary of state, clerk of court, and registrar of voters, as required pursuant to this Section, is the submitting authority as defined in the Voting Rights Act of 1965.

C. In order for an office which is included in a reapportionment or redistricting plan to be included on the ballot for an election, a notice that such plan has been precleared pursuant to the Voting Rights Act of 1965 shall be received by the secretary of state not later than 5:00 p.m. of the fifth business day prior to the scheduled opening of the qualifying period for the election. If the notice of preclearance is not timely received by the secretary of state, the election shall be postponed and shall be scheduled at the next available election date and such election shall not be considered a special election. The secretary of state shall not include on the ballot for the election any office for which notice of preclearance of the reapportionment or redistricting plan is not timely received.

Acts 1984, No. 672, §1; Acts 2003, No. 1022, §1; Acts 2012, No. 138, §1, eff. May 14, 2012.

*42 U.S.C. 1971, et seq.



RS 18:1942 - Preclearance of state reapportionment plan pursuant to Voting Rights Act; copy to secretary of state

§1942. Preclearance of state reapportionment plan pursuant to Voting Rights Act; copy to secretary of state

In order for an office which is included in a reapportionment or redistricting plan enacted by the legislature, or ordered by a state court of competent jurisdiction to replace or in lieu of a plan enacted by the legislature, to be included on the ballot for an election, a notice that such plan has been precleared pursuant to the Voting Rights Act of 1965 shall be sent to the secretary of state by the person or entity that submitted the plan for preclearance and shall be received by the secretary of state not later than 5:00 p.m. of the fifth business day prior to the scheduled opening of the qualifying period for the election. If the notice of preclearance is not timely received by the secretary of state, the election shall be postponed and shall be scheduled at the next available election date and such election shall not be considered a special election. The secretary of state shall not include on the ballot for the election any office for which notice of the preclearance of the reapportionment or redistricting plan is not timely received.

Acts 2003, No. 1022, §1.



RS 18:1945 - Submission of redistricting plans to the secretary of state; required format

CHAPTER 13-C. REDISTRICTING PLAN SUBMISSIONS

§1945. Submission of redistricting plans to the secretary of state; required format

A. If a local governing body utilizes a geographic information system to develop its redistricting plan, the local governing body shall submit an electronic shapefile which reflects its redistricting plan to the secretary of state within ten business days of its adoption of the redistricting plan.

B. If a local governing body is unable to submit an electronic shapefile, the local governing body shall submit an ASCII, comma delimited block equivalency import file which indicates the census block assignments in accordance with its redistricting plan to the secretary of state within ten business days of its adoption of the redistricting plan.

C. For the purposes of this Section, "local governing body" shall include each parish governing authority, municipal governing authority, and school board.

Acts 2016, No. 623, §1.



RS 18:1951 - Maps of reapportioned districts; Department of Transportation and Development

CHAPTER 14. REAPPORTIONMENT MAPS

§1951. Maps of reapportioned districts; Department of Transportation and Development

The Department of Transportation and Development is authorized to prepare maps of the Louisiana congressional districts, legislative districts, Louisiana State Board of Elementary and Secondary Education districts, and Louisiana Public Service Commission districts following reapportionment of the districts as otherwise provided by law.

Added by Acts 1983, No. 519, §2, eff. July 8, 1983; Acts 1991, No. 330, §1, eff. July 6, 1991.






TITLE 19 - Expropriation

RS 19:1 - TITLE 19 EXPROPRIATION

TITLE 19

EXPROPRIATION

PART I. GENERAL PROVISIONS

§1. "Property" defined

As used in this part, the term "property" means immovable property, including servitudes and other rights in or to immovable property.

Amended by Acts 1974, Ex.Sess. No. 11, §1, eff. Jan. 1, 1975.



RS 19:2 - Expropriation by state or certain corporations, limited liability companies, or other legal entities

§2. Expropriation by state or certain corporations, limited liability companies, or other legal entities

Prior to filing an expropriation suit, an expropriating authority shall attempt in good faith to reach an agreement as to compensation with the owner of the property sought to be taken and comply with all of the requirements of R.S. 19:2.2. If unable to reach an agreement with the owner as to compensation, any of the following may expropriate needed property:

(1) The state or its political corporations or subdivisions created for the purpose of exercising any state governmental powers.

(2) Any domestic or foreign corporation, limited liability company, or other legal entity created for, or engaged in, the construction of railroads, toll roads, or navigation canals.

(3) Any domestic or foreign corporation, limited liability company, or other legal entity created for, or engaged in, the construction or operation of street railways, urban railways, or inter-urban railways.

(4) Any domestic or foreign corporation, limited liability company, or other legal entity created for, or engaged in, the construction or operation of waterworks, filtration and treating plants, or sewerage plants to supply the public with water and sewerage.

(5) Any domestic or foreign corporation, limited liability company, or other legal entity created for, or engaged in, the piping and marketing of natural gas for the purpose of supplying the public with natural gas as a common carrier or contract carrier or any domestic or foreign corporation, limited liability company, or other legal entity which is or will be a natural gas company or an intrastate natural gas transporter as defined by federal or state law, composed entirely of such entities or composed of the wholly owned subsidiaries of such entities. As used in this Paragraph, "contract carrier" means any legal entity that transports natural gas for compensation or hire pursuant to special contract or agreement with unaffiliated third parties.

(6) Any domestic or foreign corporation, limited liability company, or other legal entity created for the purpose of, or engaged in, transmitting intelligence by telegraph or telephone.

(7) Any domestic or foreign corporation, limited liability company, or other legal entity created for the purpose of, or engaged in, generating, transmitting, and distributing or for transmitting or distributing electricity and steam for power, lighting, heating, or other such uses. The generating plants, buildings, transmission lines, stations, and substations expropriated or for which property was expropriated shall be so located, constructed, operated, and maintained as not to be dangerous to persons or property nor interfere with the use of the wires of other wire using companies or, more than is necessary, with the convenience of the landowners.

(8) All persons included in the definition of common carrier pipelines as set forth in R.S. 45:251.

(9) Any domestic or foreign corporation, limited liability company, or other legal entity created for or engaged in piping or marketing of coal or lignite in whatever form or mixture convenient for transportation within a pipeline as otherwise provided for in R.S. 30:721 through 723.

(10) Any domestic or foreign corporation, limited liability company, or other legal entity composed of such corporations or wholly owned subsidiaries thereof engaged in the piping or marketing of carbon dioxide for use in connection with a secondary or tertiary recovery project for the enhanced recovery of liquid or gaseous hydrocarbons approved by the commissioner of conservation. Property located in Louisiana may be so expropriated for the transportation of carbon dioxide for underground injection in connection with such projects located in Louisiana or in other states or jurisdictions.

(11) Any domestic or foreign corporation, limited liability company, or other legal entity engaged in any of the activities otherwise provided for in this Section.

(12) Any domestic or foreign corporation, limited liability company, or other legal entity composed of such corporations or wholly owned subsidiaries thereof engaged in the injection of carbon dioxide for the underground storage of carbon dioxide approved by the commissioner of conservation. Property located in Louisiana may be so expropriated for the underground storage of carbon dioxide in connection with such storage facility projects located in Louisiana, including but not limited to surface and subsurface rights, mineral rights, and other property interests necessary or useful for the purpose of constructing, operating, or modifying a carbon dioxide facility. This Paragraph shall have no effect on nor does it grant expropriation of the mineral rights or other property rights associated with the approvals required for injection of carbon dioxide into enhanced recovery projects approved by the commissioner under R.S. 30:4.

Amended by Acts 1966, No. 62, §1; Acts 1974, Ex.Sess. No. 11, §1; eff. Jan. 1, 1975; Acts 1977, No. 452, §1; Acts 1977, No. 561, §2; Acts 1980, No. 116, §1, eff. June 26, 1980; Acts 1981, No. 760, §1; Acts 1999, No. 358, §1, eff. June 16, 1999; Acts 2001, No. 4, §1, eff. May 8, 2001; Acts 2007, No. 428, §1, eff. July 11, 2007; Acts 2009, No. 517, §1; Acts 2012, No. 702, §1.



RS 19:2.1 - Petition for expropriation; place of filing; contents; claims for damages; prescription

§2.1. Petition for expropriation; place of filing; contents; claims for damages; prescription

A. The rights of expropriation granted in R.S. 19:2 shall be exercised in the following manner:

(1) A petition shall be filed by the plaintiff in the district court of the parish in which the property to be expropriated is situated. However, where the property to be expropriated extends into two or more parishes and the owner of the property resides in one of them, the petition shall be filed in the district court of the parish where the owner resides; but if the owner does not reside in any of the parishes into which the property extends, the petition may be filed in any of the parishes into which the property extends. In all such cases, the court wherein the petition is filed shall have jurisdiction to adjudicate as to all the property involved.

(2) The petition shall contain a statement of the purposes for which the property is to be expropriated, describing the property necessary therefor with a plan of the same, a description of the improvements thereon, if any, and the name of the owner if known.

(3) The petition shall conclude with a prayer that the property be adjudicated to the plaintiff with just compensation paid to the owner, as provided in this part.

B. All claims for property by, or for damages to the owner caused by the expropriation of property pursuant to R.S. 19:2 shall be barred by the prescription of two years commencing on the date on which the property was actually occupied and used for the purposes of the expropriation.

Added by Acts 1950, No. 238, §1; Amended by Acts 1974, Ex.Sess., No. 11, §1, eff. Jan. 1, 1975; Acts 2012, No. 702, §1.



RS 19:2.2 - Expropriation by expropriating authorities referred to in R.S. 19:2

§2.2. Expropriation by expropriating authorities referred to in R.S. 19:2

A. Before exercising the rights of expropriation provided by R.S. 19:2, any expropriating authority referred to in R.S. 19:2 shall comply with the following:

(1) Provide the owner whose property is to be taken with the following information from its appraisal or evaluation as to the amount of compensation due the owner for the full extent of his loss:

(a) The name, address, and qualifications of the person or persons preparing the appraisal or evaluation.

(b) The amount of compensation estimated in the appraisal or evaluation.

(c) A description of the methodology used in the appraisal or evaluation.

(2) Offer to compensate the owner a specific amount not less than the lowest appraisal or evaluation.

B. Not more than thirty days after making an offer to acquire an interest in property, if no agreement has been reached with the property owner, each expropriating authority identified in R.S. 19.2, other than the state or its political corporations or subdivisions, shall provide to the property owner a notice that includes all of the following:

(1) A statement that the property owner is entitled to receive just compensation for the property to be acquired to the fullest extent allowed by law.

(2) A statement that the property may be expropriated only by an authority authorized by law to do so.

(3) A statement that the property owner is entitled to receive from the expropriating authority a written appraisal or evaluation of the amount of compensation due.

(4) A statement identifying the website of the expropriating authority where the property owner can read the expropriation statutes upon which the expropriating authority relies or a copy of the expropriation statutes upon which the expropriating authority relies.

(5) A statement offering to provide upon request of the property owner a copy of the expropriation statutes upon which the expropriating authority relies.

(6) A statement identifying an agency responsible for regulating the expropriating authority, including the name, website, and telephone number of the agency.

(7) A statement that the property owner may hire an agent or attorney to negotiate with the expropriating authority and an attorney to represent the property owner in any legal proceedings involving the expropriation.

C. In addition to the requirements of Subsection A of this Section, each expropriating authority other than the state or its political corporations or subdivisions shall, at least thirty days prior to the filing of a petition for expropriation, send a letter by certified mail, return receipt requested, to the owner at his last known address setting forth in detail or attaching the following:

(1) The basis on which the expropriating authority exercises its power.

(2) The purpose, terms, and conditions of the proposed acquisition.

(3) The compensation to be paid for the rights sought to be acquired.

(4) A complete copy of all appraisals of, or including, the subject property previously obtained by the expropriating authority.

(5) A plat of survey signed by a Louisiana licensed surveyor illustrating the proposed location and boundary of the proposed acquisition, and any temporary servitude or work spaces. If the expropriating authority is unable to obtain access to the property for formal surveying, a plat that fairly identifies the proposed boundary and servitude may be utilized.

(6) A description and proposed location of any proposed above-ground facilities to be located on the property.

(7) A statement by the entity of considerations for the proposed route or area to be acquired.

D. Prior to exercising the rights of expropriation provided by R.S. 19:2, the state or any of its departments, offices, boards, commissions, agencies, or instrumentalities, except the Department of Transportation and Development, and except political subdivisions, but specifically including levee districts and their boards, shall, upon request of the owner whose property is to be taken, provide the owner with the results of tests by the Louisiana Geological Survey that show whether or not sand or gravel is present in the property. The test shall be done at no cost to the property owner.

Acts 1988, No. 636, §1; Acts 1991, No. 1030, §1; Acts 2012, No. 702, §1; Acts 2016, No. 108, §1, eff. Jan. 1, 2017.



RS 19:3 - Property not subject to expropriation

§3. Property not subject to expropriation

A. No graveyard or cemetery shall be expropriated unless the court finds that the route of expropriation cannot be diverted from that proposed by the plaintiff without great public loss or inconvenience. This Subsection shall not apply to a graveyard or cemetery in which no interred remains are located at the time the plaintiff makes its first offer to acquire the rights sought to be acquired.

B. No mortgage shall be expropriated. The provisions of this Subsection shall not apply to any expropriating authority authorized by R.S. 19:2 that seeks to expropriate needed property that is subject to a mortgage. The provisions of R.S. 19:11 shall apply in such cases.

Amended by Acts 1974, Ex.Sess., No. 11, §1, eff. Jan. 1, 1975; Acts 2014, No. 632, §1.



RS 19:4 - Trial without jury except to determine compensation

§4. Trial without jury except to determine compensation

Expropriation cases shall be tried before the court without a jury, except that a party shall have the right to trial by jury to determine compensation. If the plaintiff desires a trial by jury the demand shall be made in the petition. If the defendant desires trial by jury he shall file his demand therefor within the time for filing his answer. Once any party has timely demanded a jury trial, that demand is effective against and binding upon all parties and cannot thereafter be waived without the consent of all parties.

Amended by Acts 1974, Ex.Sess., No. 11, §1, eff. Jan. 1, 1975.



RS 19:5 - Time of trial; notice to defendant

§5. Time of trial; notice to defendant

A. Upon the institution of a suit for expropriation, the trial court shall issue an order fixing the time of the trial of the suit which shall not be less than sixty days from the filing of the suit.

B. The clerk of court shall issue to the defendant, at least sixty days before the time fixed for the trial, a notice accompanied by a certified copy of the petition, copies of all exhibits, and a certified copy of the order for trial.

C. The notice shall contain the following:

(1) The date of issuance.

(2) The title of the cause.

(3) The name of the person to whom it is addressed.

(4) The title and location of the court issuing it.

(5) The date fixed for trial.

(6) A statement that the defendant must file an answer, exception, or other responsive pleading within the thirty-day period after service of citation and that failure to do so within the thirty-day period constitutes a waiver by the defendant of all defenses to the suit except claims for compensation.

Acts 1983, No. 408, §1; Acts 2012, No. 702, §1.



RS 19:6 - Service of answer on plaintiff

§6. Service of answer on plaintiff

The defendant shall file any answer, exceptions, or other responsive pleadings within thirty days after the service upon the defendant of the notice of the time fixed for the trial. The answer, exceptions, or other responsive pleadings shall be served personally or by mail on either the plaintiff or its attorney of record in the suit.

Amended by Acts 1970, No. 429, §1. Acts 1974, Ex.Sess., No. 11, §1, eff. Jan. 1, 1975; Acts 2012, No. 702, §1.



RS 19:7 - Failure to timely file by defendant; forfeiture of defenses

§7. Failure to timely file by defendant; forfeiture of defenses

Failure of the defendant in any such suit to timely file any answer, exceptions, or other responsive pleadings constitutes a waiver by the defendant of all defenses to the suit except claims for compensation.

Amended by Acts 1974, Ex.Sess., No. 11, §1, eff. Jan. 1, 1975; Acts 2012, No. 702, §1.



RS 19:8 - Trial with dispatch; judgment; appraisals; payment in court registry

§8. Trial with dispatch; judgment; appraisals; payment in court registry

A.(1) Expropriation suits shall be tried by preference and shall be conducted with the greatest possible dispatch. All issues shall be decided by the trial judge, except compensation when either party has demanded a trial by jury to determine compensation.

(2) Notwithstanding the provisions of R.S. 19:5, if the defendant files a timely answer, exception, or other responsive pleading challenging any issue other than compensation, the court shall set the matter for hearing within thirty days after filing of the pleading and shall render a decision within five days after the case is submitted, which time periods may be extended for good cause shown. If the court rules in favor of the expropriating authority, upon motion of either party, the trial on compensation shall be set within forty-five days thereafter, which time period may be extended for good cause shown.

(3) Immediately after compensation has been determined, the plaintiff shall, upon motion of the defendant, present evidence as to the highest amount it offered the defendant for the property and severance damages, if any, prior to the trial on the merits. After hearing evidence on the issue, the court shall determine the highest amount offered. If the highest amount offered is less than the compensation awarded for the property and severance damages, if any, the court may award reasonable attorney fees to the defendant. The expropriating authority shall not be entitled to possession or ownership of the property until a final judgment has been rendered and payment has been made to the owner or paid into the registry of the court, except as may otherwise be stipulated by the parties.

B. If either party has demanded a trial by jury to determine compensation, the trial shall be in accordance with the general laws regulating trial by jury, except as provided in this Part and except that in order to render any verdict, five of the jurors must concur therein. The jury shall consist of six jurors. The judge may allow the jurors to take a concise summary into the jury room as provided in R.S. 48:451.18. The number of peremptory challenges is as provided for in R.S. 48:451.9.

C. After the trial to determine compensation the court shall render judgment against the plaintiff in the amount of the compensation determined to be due the owner.

D. The expropriating authority shall present its evidence of value first.

E. Absent an express stipulation by the parties, the plaintiff shall present a prima facie case of the public and necessary purpose of the proposed acquisition.

Amended by Acts 1974, Ex.Sess., No. 11, §1, eff. Jan. 1, 1975; Acts 2012, No. 702, §1.



RS 19:9 - Measure of compensation; "extent of loss"

§9. Measure of compensation; "extent of loss"

A. In determining the value of the property to be expropriated, and any damages caused to the defendant by the expropriation, the basis of compensation shall be the value which the property possessed before the contemplated improvement was proposed, without deducting therefrom any general or specific benefits derived by the owner from the contemplated improvement or work.

B. The defendant shall be compensated to the full extent of his loss. The court shall include in its consideration the difference between the rate of interest of any existing mortgage on an owner-occupied residence and the prevailing rate of interest required to obtain a mortgage on another owner-occupied residence of equal value.

Amended by Acts 1974, Ex.Sess., No. 11, §1, eff. Jan. 1, 1975; Acts 1983, No. 33, §1; Acts 2012, No. 702, §1.



RS 19:10 - Transfer of ownership

§10. Transfer of ownership

Payment by the plaintiff to the owner of the compensation fixed in the final judgment to be due or the deposit thereof in the registry of the court for the benefit of the persons entitled thereto entitles the plaintiff to the property rights described in the judgment of expropriation.

Amended by Acts 1970, No. 477, §1; Acts 1974, Ex.Sess., No. 11, §1, eff. Jan. 1, 1975.



RS 19:11 - Encumbered property; distribution of price to creditors

§11. Encumbered property; distribution of price to creditors

Whenever any property encumbered with mortgages or privileges of any kind is expropriated pursuant to this part, the property passes to the person expropriating it free and clear of all encumbrances. Any amount awarded pursuant to the provisions of this part shall be paid into the court by which the expropriation is made and distributed to the mortgage and privileged creditors according to their priority.

Amended by Acts 1974, Ex.Sess. No. 11, §1, eff. Jan. 1, 1975.



RS 19:12 - Tender of true value refused; costs

§12. Tender of true value refused; costs

If the highest amount offered prior to the filing of the expropriation suit is equal to or more than the final award, the court may, in its discretion, order the defendant to pay all or a portion of the costs of the expropriation proceedings.

Amended by Acts 1974, Ex.Sess. No. 11, §1, eff. Jan. 1, 1975; Acts 2012, No. 702, §1.



RS 19:13 - Appeal; payment of award to owner or deposit in court as entitling plaintiff to property

§13. Appeal; payment of award to owner or deposit in court as entitling plaintiff to property

No party to any expropriation proceeding shall be entitled to or granted a suspensive appeal from any order, judgment, or decree rendered in such proceeding, whether such order, judgment, or decree is on the merits, exceptions, or special pleas and defenses, or compensation, or any or all of them. The whole of the judgment, however, shall be subject to the decision of the appellate court on review under a devolutive appeal, and the delays for taking such appeal shall commence upon the signing of the judgment determining compensation. If any change in the amount awarded is made on such appeal, the plaintiff shall pay the additional assessment or recover the surplus paid.

Amended by Acts 1954, No. 706, §1. Acts 1960, No. 108, §1; Acts 1974, Ex.Sess., No. 11, §1, eff. Jan. 1, 1975.



RS 19:14 - Possession of property; removal of facilities; objection; waiver

§14. Possession of property; removal of facilities; objection; waiver

A. In any case where the state or its political corporation or subdivision has actually, in good faith believing it had authority to do so, taken possession of privately owned immovable property of another, and constructed facilities upon, under, or over such property with the consent or acquiescence of the owner of the property, such owner shall be deemed to have waived his right to contest the necessity for the taking and to receive just compensation prior to the taking, but he shall be entitled to bring an action for such compensation, to be determined in accordance with the provisions of R.S. 19:9, for the taking of his property or interest therein, the just compensation to be determined as of the time of the taking of the property, or right or interest therein, and such action shall proceed as if the state, its political corporation, or subdivision had filed a petition for expropriation as provided for in R.S. 19:2.1.

B. In the case where any expropriating authority referred to in R.S. 19:2, other than the state or its political corporations or subdivisions, has actually, in good faith believing it had the authority to do so, taken possession of privately owned immovable property of another and constructed facilities upon, under, or over such property with the consent or acquiescence of the owner of the property, it shall be presumed that the owner of the property has waived his right to receive just compensation prior to the taking, and he shall be entitled only to bring an action for judicial determination of whether the taking was for a public and necessary purpose and for just compensation to be determined in accordance with R.S. 19:9, as of the time of the taking of the property, or right or interest therein, and such action shall proceed as nearly as may be as if the expropriating authority had filed a petition for expropriation as provided for in R.S. 19:2.1.

C. The provisions of Subsection A of this Section shall apply only to privately owned immovable property over which the state or its political corporation or subdivision has exercised actual possession in good faith for ten years and has completed construction of facilities upon, under, or over such property. The provisions of this Section shall not be deemed to authorize the acquisition of any interest in privately owned immovable property adjoining such facilities, including but not limited to a servitude, right of use, or any right of passage across or access to the private immovable property adjoining such facilities.

Added by Acts 1976, No. 504, §1; Acts 2007, No. 362, §1; Acts 2012, No. 702, §1.



RS 19:15 - Jury costs; demand by expropriating authority

§15. Jury costs; demand by expropriating authority

If the expropriating authority has demanded a jury trial to determine compensation, the costs of the jury trial shall be assessed against the expropriating authority.

Acts 1990, No. 133, §2.



RS 19:16 - Expropriation by public entity; authority

§16. Expropriation by public entity; authority

Nothing in this Part shall alter or amend the authority of or the procedure for the state or its political corporations or subdivisions to expropriate property as otherwise provided by law.

Acts 2012, No. 702, §1.



RS 19:51 - To 66 Repealed by Acts 1974, Ex.Sess., No. 11, 2, eff. Jan. 1, 1975.

PART II. SPECIAL HIGHWAY EXPROPRIATION PROCEDURE

§51. §§51 to 66 Repealed by Acts 1974, Ex.Sess., No. 11, §2, eff. Jan. 1, 1975.



RS 19:101 - Property defined

PART III. EXPROPRIATION BY MUNICIPAL CORPORATIONS

§101. Property defined

As used in this Part, the term "property" means immovable property, including servitudes and other rights in or to immovable property, and any electric light, gas or waterworks plants.

Added by Acts 1977, No. 453, §1.



RS 19:102 - Expropriation by municipal corporations

§102. Expropriation by municipal corporations

Where a price cannot be agreed upon with the owner, any municipal corporation of Louisiana may expropriate property whenever such a course is determined to be necessary for the public interest by the governing authority of the municipality; provided, however, in case of the acquisition of any electric light, gas or waterworks property or plant, or of any railroad property, such determination shall not be conclusive as to whether the purpose of the taking is necessary, which, if contested, is a judicial question to be decided independently by the trial judge. Where the same person is the owner of gas, electric light, and waterworks plants, or of more than one of any one kind of plant, the municipal corporation may not expropriate any one of the plants without expropriating all of the plants within its jurisdiction owned by the same person.

Added by Acts 1977, No. 453, §1.



RS 19:103 - Petition for expropriation; place of filing; contents; claims for damages; prescription

§103. Petition for expropriation; place of filing; contents; claims for damages; prescription

A. The rights of expropriation granted in R.S. 19:102 shall be exercised in the following manner:

(1) A petition shall be filed by the plaintiff in the district court of the parish in which the property to be expropriated is situated. However, where the property to be expropriated extends into two or more parishes and the owner of the property resides in one of them, the petition shall be filed in the district court of the parish where the owner resides; but if the owner does not reside in any of the parishes into which the property extends, the petition may be filed in any of the parishes into which the property extends. In all such cases, the court wherein the petition is filed shall have jurisdiction to adjudicate as to all the property involved.

(2) The petition shall contain a statement of the purposes for which the property is to be expropriated, describing the property necessary therefor with a plan of the same, a description of the improvements thereon, if any, and the name of the owner if known and present in the state.

(3) The petition shall conclude with a prayer that the property be adjudicated to the plaintiff with just compensation paid to the owner, as provided in this part.

B. All claims for property by, or for damages to the owner caused by the expropriation of property pursuant to R.S. 19:102 shall be barred by the prescription of two years commencing on the date on which the property was actually occupied and used for the purposes of the expropriation.

Added by Acts 1977, No. 453, §1.



RS 19:104 - Property not subject to expropriation

§104. Property not subject to expropriation

A. No graveyard or cemetery shall be expropriated unless the court finds that the route of the proposed improvement cannot be diverted from that proposed by the plaintiff without great public loss or inconvenience.

B. No mortgage shall be expropriated.

Added by Acts 1977, No. 453, §1; Acts 2014, No. 632, §1.



RS 19:105 - Trial without jury except to determine compensation

§105. Trial without jury except to determine compensation

Expropriation cases shall be tried before the court without a jury, except that a party shall have the right to trial by jury to determine compensation. If the plaintiff desires a trial by jury the demand shall be made in the petition. If the defendant desires trial by jury he shall file his demand therefor within the time for filing his answer. Once any party has timely demanded a jury trial, that demand is effective against and binding upon all parties and cannot thereafter be waived without the consent of all parties.

Added by Acts 1977, No. 453, §1.



RS 19:106 - Time of trial; notice to defendant

§106. Time of trial; notice to defendant

Upon the institution of a suit for expropriation, the trial court shall issue an order fixing the time of the trial of the suit. The clerk of court shall thereupon certify a copy of the plaintiff's petition and of the order and issue a notice to the defendant of the time fixed for the trial. The time fixed for trial shall in no event be more than sixty days after the petition is filed. In the event of a subsequent continuance for any cause, the court shall refix the trial date not more than thirty days after the granting of the continuance.

The notice issued by the clerk of court, together with a certified copy of the plaintiff's petition and of the order shall be served on the defendant at least thirty days before the time fixed for the trial of the suit.

Added by Acts 1977, No. 453, §1. Amended by Acts 1979, No. 405, §1.



RS 19:107 - Service of answer on plaintiff

§107. Service of answer on plaintiff

The defendant shall file an answer within fifteen days after the service upon the defendant of the notice of the time fixed for the trial. The answer shall be served personally or by mail on either the plaintiff or his attorney of record in the suit.

Added by Acts 1977, No. 453, §1.



RS 19:108 - Failure to timely file an answer by defendant forfeits defenses

§108. Failure to timely file an answer by defendant forfeits defenses

Failure of the defendant in any such suit to file his answer timely constitutes a waiver by the defendant of all defenses to the suit except claims for money as compensation for the property sought to be expropriated and claims for money as damages to other property.

Added by Acts 1977, No. 453, §1.



RS 19:109 - Trial in or out of term with dispatch; judgment; appraisals; payment in court registry

§109. Trial in or out of term with dispatch; judgment; appraisals; payment in court registry

A. Expropriation suits shall be tried in term time or in vacation and shall be conducted with preference and with the greatest possible dispatch. Judgments may be signed in term time or in vacation. All issues shall be decided by the trial judge. However, when a jury trial has been demanded, the judge shall hear the evidence on all issues, other than the measure of compensation and shall render a decision within five days. If the trial judge decides in favor of the expropriating authority, then within thirty days after such decision, a jury shall be impaneled to determine the measure of compensation. Immediately after compensation has been determined, the plaintiff shall, upon motion of the defendant, present evidence as to the highest amount it offered the defendant for the property prior to trial on the merits. After hearing evidence on the issue, the court shall determine the highest amount offered. If the highest amount offered is less than the compensation awarded, the court may award reasonable attorney fees. The expropriating authority shall not be entitled to possession or ownership of the property until a final judgment has been rendered and payment has been made to the owner or paid into the registry of the court, except as may otherwise be stipulated by the parties.

B. If either party has demanded a trial by jury to determine compensation, the trial shall be in accordance with the general laws regulating trial by jury, except as provided in this Part and except that in order to render any verdict, five of the jurors must concur therein. The jury shall consist of six jurors. The judge may allow the jurors to take a concise summary into the jury room as provided in R.S. 48:451.18. The number of peremptory challenges allowed shall be as provided for in R.S. 48:451.9.

C. After the trial to determine compensation the court shall render judgment against the plaintiff in the amount of the compensation determined to be due the owner.

D. The expropriating authority shall present its evidence of value first.

Added by Acts 1977, No. 453, §1.



RS 19:110 - Measure of compensation; "extent of loss"

§110. Measure of compensation; "extent of loss"

A. In estimating the value of the property to be expropriated, the basis of assessment shall be the value which the property possessed before the contemplated improvement was proposed, without deducting therefrom any amount for the benefit derived by the owner from the contemplated improvement or work.

B. The owner shall be compensated to the full extent of his loss. The court shall include in its consideration the difference between the rate of interest of any existing mortgage on an owner-occupied residence and the prevailing rate of interest required to secure a mortgage on another owner-occupied residence of equal value.

Added by Acts 1977, No. 453, §1. Acts 1983, No. 33, §1.



RS 19:111 - Transfer of ownership

§111. Transfer of ownership

Payment by the plaintiff to the owner of the compensation fixed in the final judgment to be due or the deposit thereof in the registry of the court for the benefit of the persons entitled thereto entitles the plaintiff to the property rights described in the judgment of expropriation.

Added by Acts 1977, No. 453, §1.



RS 19:111.1 - Compensation for expropriation; funds abandoned in registry of court; town of Berwick

§111.1. Compensation for expropriation; funds abandoned in registry of court; town of Berwick

A. If, prior to January 1, 1990, the town of Berwick, as the expropriating authority, paid into the registry of the court monetary funds for the expropriation of property pursuant to R.S. 19:111, the town of Berwick shall retain the right to make a claim of ownership to the funds deposited in the registry of the court.

B. If the funds remain unclaimed for a period of twelve years after the funds are deposited pursuant to Subsection A of this Section, the town of Berwick shall become the owner of the funds, and the funds shall be returned to the town of Berwick.

C. If, subsequent to the return of the funds to the town of Berwick, the property owner from whom the property was expropriated, or his heirs or assigns, establishes a legal right to and ownership of the funds, or any part thereof, in a court of competent jurisdiction, the town of Berwick shall reimburse the property owner from whom the property was expropriated, or his heirs or assigns, the amount of the funds which the court determines is due to the person, or his heirs or assigns.

Acts 2001, No. 836, §2.



RS 19:112 - Encumbered property; distribution of price to creditors

§112. Encumbered property; distribution of price to creditors

Whenever any property encumbered with mortgages or privileges of any kind is expropriated pursuant to this Part, the property passes to the person expropriating it free and clear of all encumbrances. Any amount awarded pursuant to the provisions of this Part shall be paid into the court by which the expropriation is made and distributed to the mortgage and privileged creditors according to their priority.

Added by Acts 1977, No. 453, §1.



RS 19:113 - Tender of true value refused; costs

§113. Tender of true value refused; costs

If a tender is made of the true value of the property to the owner thereof, before proceeding to a forced expropriation, the costs of the expropriation proceedings shall be paid by the owner.

Added by Acts 1977, No. 453, §1.



RS 19:114 - Appeal; payment of award to owner or deposit in court as entitling plaintiff to property

§114. Appeal; payment of award to owner or deposit in court as entitling plaintiff to property

No party to any expropriation proceeding shall be entitled to or granted a suspensive appeal from any order, judgment, or decree rendered in such proceeding, whether such order, judgment, or decree is on the merits, exceptions, or special pleas and defenses, or compensation, or any or all of them. The whole of the judgment, however, shall be subject to the decision of the appellate court on review under a devolutive appeal, and the delays for taking such appeal shall commence upon the signing of the judgment determining compensation. If any change in the amount awarded is made on such appeal, the plaintiff shall pay the additional assessment or recover the surplus paid.

Added by Acts 1977, No. 453, §1.



RS 19:115 - Possession of property; construction of facilities; objection; waiver

§115. Possession of property; construction of facilities; objection; waiver

In any case where a municipal corporation has actually, in good faith believing it had authority to do so, taken possession of privately owned, immovable property of another, and constructed facilities upon, under or over such property with the consent or acquiescence of the owner of the property, such owner shall be deemed to have waived his right to contest the necessity for the taking and to receive just compensation prior to the taking, but he shall be entitled to bring an action for such compensation, to be determined in accordance with the provisions of Section 110 of this Title, for the taking of his property or interest therein, the just compensation to be determined as of the time of the taking of the property, or right or interest therein, and such action shall proceed as if the municipal corporation had filed a petition for expropriation as provided for in Section 103 of this Title.

Added by Acts 1977, No. 453, §1.



RS 19:116 - Jury costs; demand by municipal corporation

§116. Jury costs; demand by municipal corporation

If the municipal corporation has demanded a jury trial to determine compensation, the costs of the jury trial shall be assessed against the municipal corporation.

Acts 1990, No. 133, §2.



RS 19:121 - Property defined

PART III-A. EXPROPRIATION OF PORTIONS OF PROPERTY

BY A DECLARATION OF TAKING

§121. Property defined

As used in this Part, the term "property" means any portion of immovable property, including servitudes and other rights in or to immovable property, where there are no buildings or structures for support or shelter.

Acts 1985, No. 548, §1, eff. July 12, 1985; Acts 1986, No. 62, §1.



RS 19:122 - Authority to expropriate and acquisition of property for street or drainage projects prior to judgment

§122. Authority to expropriate and acquisition of property for street or drainage projects prior to judgment

A. When the cities of Bossier City and Shreveport cannot amicably acquire property needed for street, drainage, water, or sewerage projects, they may acquire the same by expropriation and may acquire the property prior to judgment in the trial court on the amount of compensation due to the owner of the property.

B. Except as otherwise provided in this Part, such expropriation by the cities of Bossier City and Shreveport shall be conducted in the manner that the Department of Transportation and Development is permitted to expropriate property for highway purposes, as set forth in R.S. 48:449 through 459.

Acts 1985, No. 548, §1, eff. July 12, 1985; Acts 1987, No. 255, §1; Acts 1989, No. 481, §1.



RS 19:123 - Contents of petition for expropriation; place of filing

§123. Contents of petition for expropriation; place of filing

The right of expropriation granted by this Part shall be exercised in the following manner:

(1) A petition shall be filed by the plaintiff in the district court of the parish in which the property to be expropriated is situated. However, where the property to be expropriated extends into two or more parishes and the owner of the property resides in one of them, the petition shall be filed in the district court of the parish where the owner resides, but if the owner does not reside in any one of the parishes into which the property extends, the petition may be filed in any one of the parishes. In all such cases, the court wherein the petition is filed shall have jurisdiction to adjudicate as to all the property involved.

(2) The petition shall contain a statement of the purpose for which the property is to be expropriated, describing the property necessary therefor with a plan of the same, a description of the improvements thereon, if any, and the name of the owner if known.

(3) The petition shall have annexed thereto the following:

(a) A certified copy of a resolution adopted by the city council authorizing and declaring that the taking is necessary or useful for the purposes of this Part.

(b) A certificate signed by the city engineer or, in his absence, his principal assistant, declaring that he has fixed the right of way in a manner sufficient in his judgment to provide for the public interest, safety, and convenience.

(c) A certificate signed by the director of public works and the city engineer declaring that the location and design of the proposed improvements are in accordance with the best modern practices adopted in the interest of the safety and convenience of the public.

(d) An itemized statement of the amount of money estimated to be the full extent of the owner's loss for the taking or the damage, or both, as the case may be. It shall be signed by those who made the estimate, showing the capacity in which they acted, and the date on which it was made.

Acts 1985, No. 548, §1, eff. July 12, 1985.



RS 19:124 - Prayer of petition; ex parte order for deposit

§124. Prayer of petition; ex parte order for deposit

The petition shall conclude with a prayer that the property be declared taken for street, drainage, water, or sewerage projects. Upon presentation of the petition, the court shall issue an order directing that the amount of the estimate be deposited in the registry of the court. Upon the deposit of the amount of the estimate in the registry of the court, for the use and benefit of the persons entitled thereto, the clerk shall issue a receipt showing the amount deposited, the date it was deposited, the style and number of the cause, and the description of the property and property rights, as contained in the petition.

Acts 1985, No. 548, §1, eff. July 12, 1985; Acts 1987, No. 255, §1.



RS 19:125 - Vesting of title

§125. Vesting of title

Title to the property and the property rights specified in the petition shall vest in the cities of Bossier City and Shreveport upon final court order declaring that the property described in the petition has been taken for street, drainage, water, or sewerage projects, and the right to just and adequate compensation therefor shall vest in the persons entitled thereto. Upon vesting of title, the city may enter upon and take possession of the property.

Acts 1985, No. 548, §1, eff. July 12, 1985; Acts 1987, No. 255, §1; Acts 1989, No. 481, §1.



RS 19:126 - Notice to defendant

§126. Notice to defendant

A. Upon receipt of the deposit, the clerk of court shall issue a notice to each defendant in the suit, notifying him that a petition has been filed to expropriate the property described in the petition.

B. This notice, together with a certified copy of the order, the petition, and the clerk's receipt for the deposit, shall be delivered by the clerk to the proper sheriff for service on each defendant in the manner provided for the service of citations.

Acts 1985, No. 548, §1, eff. July 12, 1985.



RS 19:127 - Contesting validity of proposed taking; waiver of defenses

§127. Contesting validity of proposed taking; waiver of defenses

A. Any defendant desiring to contest the validity of the taking on the ground that the property taken for the street, drainage, water, or sewerage project was not expropriated for a public purpose may file a motion to dismiss the suit within fifteen days after the date on which the notice was served on him. He shall certify thereon that a copy thereof has been served personally or by mail on either the plaintiff or its attorney of record in the suit. This motion shall be tried contradictorily with preference to the judge alone and shall be decided prior to fixing the case for trial on the compensation or damages due to the defendant.

B. Failure to file the motion within the time provided constitutes a waiver of all defenses to the suit except claims for compensation or damages.

Acts 1985, No. 548, §1, eff. July 12, 1985; Acts 1987, No. 255, §1.



RS 19:128 - Defendant's answer; requirements; delay for filing

§128. Defendant's answer; requirements; delay for filing

Where property is expropriated pursuant to this Part any defendant may apply for a trial to determine the measure of compensation to which he is entitled, provided:

(1) He files an answer within one year from the date he is notified in writing by the city that it has finally accepted the construction of the street, drainage, water, or sewerage project for which the property was expropriated; provided, he may file his answer prior to the date he is notified by the city.

(2) His answer sets forth the amount he claims, including the value of each parcel expropriated and the amount he claims as damages to the remainder of his property.

(3) His damage claim is reasonably itemized.

(4) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit who have not joined in the answer.

Acts 1985, No. 548, §1, eff. July 12, 1985; Acts 1987, No. 255, §1.



RS 19:129 - Nonuse; penalties

§129. Nonuse; penalties

If the actual construction has not commenced on the water or sewerage project for which property was taken pursuant to this Part within twenty-four months from the date of the expropriation of the property, the cities of Bossier City and Shreveport shall be liable to any person from whom such property was taken for an amount equal to the compensation paid or due to such person for the taking of his property.

Acts 1987, No. 255, §1; Acts 1989, No. 481, §1.



RS 19:131 - Property defined

PART III-B. EXPROPRIATION OF PROPERTY BY

A DECLARATION OF TAKING BY EAST BATON ROUGE

PARISH AND THE CITY OF BATON ROUGE

§131. Property defined

As used in this Part, the term "property" means any portion of immovable property, including servitudes and other rights in or to immovable property, and the term "governing authority" means the governing authority of the parish of East Baton Rouge and the city of Baton Rouge.

Acts 1989, No. 224, §1, eff. June 26, 1989; Acts 2001, No. 228, §1.



RS 19:131.1 - Authority to expropriate and acquisition of property for sewer, drainage, or road projects prior to judgment

§131.1. Authority to expropriate and acquisition of property for sewer, drainage, or road projects prior to judgment

A. After August 15, 2001, and until December 31, 2005, when the governing authority cannot amicably acquire property needed for sewer, drainage, or road projects, the city of Baton Rouge and parish of East Baton Rouge may acquire the same by expropriation and may acquire the property prior to judgment in the trial court fixing the amount of compensation due to the owner of the property. If the owners are known and can be located, the governing authority must engage in good faith negotiations with the owner or owners of the subject property to acquire the property by conventional agreement, and it must make at least one written offer to purchase the property for a specific price. Thereafter, if the governing authority concludes that it cannot amicably acquire the subject property, it must, at least thirty days prior to filing a petition, notify the owner or owners by certified mail, return receipt requested, of its intention to expropriate the property pursuant to this Part. If the notice is returned unclaimed, the governing authority shall mail the letter of notification by regular mail and wait thirty days from the date of mailing prior to filing suit. The letter of notification must also inform the owner that if, within thirty days after being served with the notice of suit, he does not object to the taking on the ground that it is not for a public purpose, he will waive all defenses to the taking except claims for compensation or damages. A copy of this Part must be enclosed with the letter of notification.

B. Except as otherwise provided in this Part, such expropriation by the governing authority shall be conducted in the manner that the Department of Transportation and Development may expropriate property for highway purposes, as set forth in R.S. 48:441 through 460.

Acts 1989, No. 224, §1, eff. June 26, 1989; Acts 2001, No. 228, §1.



RS 19:131.2 - Contents of petition for expropriation; place of filing

§131.2. Contents of petition for expropriation; place of filing

The right of expropriation granted by this Part shall be exercised in the following manner:

(1) A petition shall be filed by the plaintiff in the district court of the parish in which the property to be expropriated is situated. The court wherein the petition is filed shall have jurisdiction to adjudicate as to all the property involved.

(2) The petition shall contain a statement of the purpose for which the property is to be expropriated, describing the property necessary therefor with a plan of the same, a description of the improvements thereon, if any, and the name of the owner if known.

(3) The petition shall have annexed thereto the following:

(a) A certified copy of a resolution adopted by the governing authority authorizing the taking and declaring that it is necessary or useful for the purposes of this Part.

(b) A certificate signed by the parish engineer or, in his absence, his principal assistant, declaring that he has fixed the right of way in a manner sufficient in his judgment to provide for the public interest, safety, and convenience.

(c) A certificate signed by the director of public works and the parish engineer declaring that the location and design of the proposed improvements are in accordance with the best modern practices adopted in the interest of the safety and convenience of the public.

(d) An itemized statement of the amount of money estimated to be the full extent of the owner's loss for the taking or the damage, or both, as the case may be. It shall be signed by those who made the estimate, showing the capacity in which they acted, and the date on which it was made.

(e) A copy of the written offer to purchase and the return receipt from the letter of notification of intention to expropriate the property, as required by R.S. 19:131.1(A).

Acts 1989, No. 224, §1, eff. June 26, 1989.



RS 19:131.3 - Prayer of petition; ex parte order for deposit

§131.3. Prayer of petition; ex parte order for deposit

The petition shall conclude with a prayer that the property be declared taken for sewer, drainage, or road projects by the city of Baton Rouge and parish of East Baton Rouge. Upon presentation of the petition, the court shall issue an order directing that the amount of the estimate be deposited in the registry of the court. Upon the deposit of the amount of the estimate in the registry of the court, for the use and benefit of the persons entitled thereto, the clerk shall issue a receipt showing the amount deposited, the date it was deposited, the style and number of the cause, and the description of the property and property rights, as contained in the petition.

Acts 1989, No. 224, §1, eff. June 26, 1989; Acts 2001, No. 228, §1.



RS 19:131.4 - Vesting of title

§131.4. Vesting of title

Title to the property and the property rights specified in the petition shall vest in the governing authority upon final court order declaring that the property described in the petition has been taken for sewer, drainage, or road projects by the city of Baton Rouge and parish of East Baton Rouge, and the right to just and adequate compensation therefor shall vest in the persons entitled thereto. Upon vesting of title, the governing authority may enter upon and take possession of the property.

Acts 1989, No. 224, §1, eff. June 26, 1989; Acts 2001, No. 228, §1.



RS 19:131.5 - Notice to defendant

§131.5. Notice to defendant

A. Upon receipt of the deposit, the clerk of court shall issue a notice to each defendant in the suit, notifying him that a petition has been filed to expropriate the property described in the petition.

B. This notice, together with a certified copy of the order, the petition, and the clerk's receipt for the deposit, shall be delivered by the clerk to the proper sheriff for service on each defendant in the manner provided for the service of citations.

Acts 1989, No. 224, §1, eff. June 26, 1989.



RS 19:131.6 - Contesting validity of proposed taking; waiver of defenses

§131.6. Contesting validity of proposed taking; waiver of defenses

A. Any defendant desiring to contest the validity of the taking on the ground that the property taken by the city of Baton Rouge and parish of East Baton Rouge was not expropriated for a public purpose must file a motion to dismiss or other defenses to the taking within thirty days after the date on which the notice was served on him. He shall certify thereon that a copy thereof has been served personally or by mail on either the plaintiff or its attorney of record in the suit. This motion shall be tried contradictorily with preference to the judge alone and shall be decided prior to fixing the case for trial on the compensation or damages due to the defendant.

B. Failure to file the motion within the time provided constitutes a waiver of all defenses to the taking except claims for compensation or damages.

Acts 1989, No. 224, §1, eff. June 26, 1989; Acts 2001, No. 228, §1.



RS 19:131.7 - Defendant's answer; requirements; delay for filing

§131.7. Defendant's answer; requirements; delay for filing

Where property is expropriated pursuant to this Part, any defendant may apply for a trial to determine the measure of compensation to which he is entitled, provided:

(1) He files an answer within one year from the date he is notified in writing by the governing authority that it has finally accepted the construction project for which the property was expropriated. However, he may file his answer prior to the date he is notified by the governing authority.

(2) His answer sets forth the amount he claims, including the value of each parcel expropriated and the amount he claims as damages to the remainder of his property.

(3) His damage claim is reasonably itemized.

(4) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit who have not joined in the answer.

Acts 1989, No. 224, §1, eff. June 26, 1989.



RS 19:132 - Property, governing authority defined

PART III-C. EXPROPRIATION OF PROPERTY BY

A DECLARATION OF TAKING BY CITY OF ALEXANDRIA

OR CITY OF NEW ORLEANS

§132. Property, governing authority defined

As used in this Part, the term "property" means any portion of immovable property, including servitudes, rights-of-way, and other rights in or to immovable property, where there are no buildings or structures for support or shelter; the term "governing authority" means the governing authority of the city of Alexandria or the governing authority of the city of New Orleans.

Acts 1991, No. 101, §1; Acts 2004, No. 90, §1, eff. May 28, 2004.



RS 19:132.1 - Authority to expropriate; acquisition of property for street, drainage, water, utility, sewerage, or other capital project prior to judgment

§132.1. Authority to expropriate; acquisition of property for street, drainage, water, utility, sewerage, or other capital project prior to judgment

A. When the governing authority cannot amicably acquire property needed by the city of Alexandria or by the city of New Orleans for a street, drainage, water, utility, sewerage, or other capital project, it may acquire the same by expropriation and may acquire the property prior to judgment in the trial court fixing the amount of compensation due to the owner of the property.

B. At least fifteen days prior to filing a petition for expropriation, the governing authority must notify the owner or owners by certified mail, return receipt requested, of its intention to expropriate the property pursuant to this Part. The letter of notification must also inform the owner that if, within fifteen days after being served with the notice of suit, he does not object to the taking on the ground that it is not for a public purpose, he will waive all defenses to the taking except claims for compensation or damages. A copy of this Part must be enclosed with the letter of notification.

C. Except as otherwise provided in this Part, such expropriation by the governing authority shall be conducted in the manner that the Department of Transportation and Development may expropriate property for highway purposes, as set forth in R.S. 48:441 through 460.

Acts 1991, No. 101, §1; Acts 1992, No. 474, §1; Acts 2004, No. 90, §1, eff. May 28, 2004.



RS 19:132.2 - Contents of petition for expropriation; place of filing

§132.2. Contents of petition for expropriation; place of filing

The right of expropriation granted by this Part shall be exercised in the following manner:

(1) A petition shall be filed by the plaintiff in the district court of the parish in which the property to be expropriated is situated.

(2) The petition shall contain a statement of the purpose for which the property is to be expropriated, describing the property necessary therefor with a plan of the same, a description of the improvements thereon, if any, and the name of the owner if known.

(3) The petition shall have annexed to it the following:

(a) A certified copy of a resolution adopted by the governing authority authorizing the taking and declaring that it is necessary or useful for the purposes of this Part.

(b) If the taking includes a right of way, a certificate signed by the city engineer declaring that he has fixed the right of way in a manner sufficient in his judgment to provide for the public interest, safety, and convenience.

(c) A certificate signed by the director of public works and the city engineer declaring that the location and design of the proposed improvements are in accordance with the best modern practices adopted in the interest of the safety and convenience of the public.

(d) An itemized statement of the amount of money estimated to be the full extent of the owner's loss for the taking or the damage, or both, as the case may be. It shall be signed by those who made the estimate, showing the capacity in which they acted, and the date on which it was made.

(e) A copy of the return receipt from the letter of notification of intention to expropriate the property, as required by R.S. 19:132.1.

Acts 1991, No. 101, §1; Acts 1992, No. 474, §1.



RS 19:132.3 - Prayer of petition; ex parte order for deposit

§132.3. Prayer of petition; ex parte order for deposit

The petition shall conclude with a prayer that the property be declared taken for the street, drainage, water, utility, sewerage, or other capital project. Upon presentation of the petition, the court shall issue an order directing that the amount of the estimate be deposited in the registry of the court. Upon the deposit of the amount of the estimate in the registry of the court, for the use and benefit of the persons entitled thereto, the clerk shall issue a receipt showing the amount deposited, the date it was deposited, the style and number of the cause, and the description of the property and property rights, as contained in the petition.

Acts 1991, No. 101, §1; Acts 1992, No. 474, §1.



RS 19:132.4 - Vesting of title

§132.4. Vesting of title

Title to the property and the property rights specified in the petition shall vest in the governing authority upon final court order declaring that the property described in the petition has been taken for the project, and the right to just and adequate compensation therefor shall vest in the persons entitled thereto. Upon vesting of title, the governing authority may enter upon and take possession of the property.

Acts 1991, No. 101, §1.



RS 19:132.5 - Notice to defendant

§132.5. Notice to defendant

A. Upon receipt of the deposit, the clerk of court shall issue a notice to each defendant in the suit, notifying him that a petition has been filed to expropriate the property described in the petition.

B. This notice, together with a certified copy of the order, the petition, and the clerk's receipt for the deposit, shall be delivered by the clerk to the proper sheriff for service on each defendant in the manner provided for the service of citations.

Acts 1991, No. 101, §1.



RS 19:132.6 - Contesting validity of proposed taking; waiver of defenses

§132.6. Contesting validity of proposed taking; waiver of defenses

A. Any defendant desiring to contest the validity of the taking on the ground that the property taken for the project was not expropriated for a public purpose must file a motion to dismiss or other defenses to the taking within fifteen days after the date on which the notice was served on him. He shall certify thereon that a copy thereof has been served personally or by mail on either the plaintiff or its attorney of record in the suit. This motion shall be tried contradictorily with preference to the judge alone and shall be decided prior to fixing the case for trial on the compensation or damages due to the defendant.

B. Failure to file the motion within the time provided constitutes a waiver of all defenses to the taking except claims for compensation or damages.

Acts 1991, No. 101, §1.



RS 19:132.7 - Defendant's answer; requirements; delay for filing

§132.7. Defendant's answer; requirements; delay for filing

When property is expropriated pursuant to this Part, any defendant may apply for a trial to determine the measure of compensation to which he is entitled, if:

(1) He files an answer within one year from the date he is notified in writing by the governing authority that it has finally accepted the construction project for which the property was expropriated. However, he may file his answer prior to the date he is notified by the governing authority.

(2) His answer sets forth the amount he claims, including the value of each parcel expropriated and the amount he claims as damages to the remainder of his property.

(3) His damage claim is reasonably itemized.

(4) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit who have not joined in the answer.

Acts 1991, No. 101, §1.



RS 19:132.8 - Nonuse; penalties

§132.8. Nonuse; penalties

If the actual construction has not commenced on the project for which the property was taken pursuant to this Part within twenty-four months from the date of the expropriation of the property, the city of Alexandria or the city of New Orleans, as the case may be, shall be liable to any person from whom the property was taken for an amount equal to the compensation paid or due to him for the taking.

Acts 1991, No. 101, §1; Acts 2004, No. 90, §1, eff. May 28, 2004.



RS 19:133 - Property, governing authority, project, defined

PART III-D. EXPROPRIATION OF PROPERTY

BY A DECLARATION OF TAKING BY TOWN OF COLFAX

§133. Property, governing authority, project, defined

As used in this Part, the term "property" means any portion of immovable property, including servitudes, rights of way, and other rights in or to immovable property; the term "governing authority" means the governing authority of the town of Colfax; and the term "project" means the Aloha-Rigolette Area Louisiana Project.

Acts 1991, No. 583, §1.



RS 19:133.1 - Authority to expropriate and acquisition of property for Aloha-Rigolette Area Louisiana Project prior to judgment

§133.1. Authority to expropriate and acquisition of property for Aloha-Rigolette Area Louisiana Project prior to judgment

A. From September 6, 1991 until December 31, 2004, when the governing authority cannot amicably acquire property needed for the Aloha-Rigolette Area Louisiana Project, including property outside of the municipality and outside of the parish in which it is located, it may acquire the same by expropriation and may acquire the property prior to judgment in the trial court fixing the amount of compensation due to the owner of the property. The governing authority must engage in good faith negotiations with the owner or owners of the subject property to acquire the property by conventional agreement, and it must make at least one written offer to purchase the property for a specific price.

B. Thereafter, if the governing authority concludes that it cannot amicably acquire the subject property, it must, at least fifteen days prior to filing a petition, notify the owner or owners by certified mail, return receipt requested, of its intention to expropriate the property pursuant to this Part. The letter of notification must also inform the owner that if, within fifteen days after being served with the notice of suit, he does not object to the taking on the ground that it is not for a public purpose, he will waive all defenses to the taking except claims for compensation or damages. A copy of this Part must be enclosed with the letter of notification.

C. Except as otherwise provided in this Part, such expropriation by the governing authority shall be conducted in the manner that the Department of Transportation and Development may expropriate property for highway purposes, as set forth in R.S. 48:441 through 460.

Acts 1991, No. 583, §1; Acts 1999, No. 686, §1.



RS 19:133.2 - Contents of petition for expropriation; place of filing

§133.2. Contents of petition for expropriation; place of filing

The right of expropriation granted by this Part shall be exercised in the following manner:

(1) A petition shall be filed by the plaintiff in the district court of the parish in which the property to be expropriated is situated. However, if the property to be expropriated extends into two or more parishes and the owner of the property resides in one of them, the petition shall be filed in the district court of the parish where the owner resides; if the owner does not reside in one of those parishes, the petition may be filed in any one of them. The court in which the petition is filed shall have jurisdiction to adjudicate as to all the property involved.

(2) The petition shall contain a statement of the purpose for which the property is to be expropriated, describing the property necessary therefor with a plan of the same, a description of the improvements thereon, if any, and the name of the owner if known.

(3) The petition shall have annexed to it the following:

(a) A certified copy of a resolution adopted by the governing authority authorizing the taking and declaring that it is necessary or useful for the purposes of this Part.

(b) A certificate signed by the project director declaring that he has fixed the right of way in a manner sufficient in his judgment to provide for the public interest, safety, and convenience.

(c) A certificate signed by the project director declaring that the location and design of the proposed improvements are in accordance with the best modern practices adopted in the interest of the safety and convenience of the public.

(d) An itemized statement of the amount of money estimated to be the full extent of the owner's loss for the taking or the damage, or both, as the case may be. It shall be signed by those who made the estimate, showing the capacity in which they acted, and the date on which it was made.

Acts 1991, No. 583, §1.



RS 19:133.3 - Prayer of petition; ex parte order for deposit

§133.3. Prayer of petition; ex parte order for deposit

The petition shall conclude with a prayer that the property be declared taken for the Aloha-Rigolette Area Louisiana Project. Upon presentation of the petition, the court shall issue an order directing that the amount of the estimate be deposited in the registry of the court. Upon the deposit of the amount of the estimate in the registry of the court, for the use and benefit of the persons entitled thereto, the clerk shall issue a receipt showing the amount deposited, the date it was deposited, the style and number of the cause, and the description of the property and property rights, as contained in the petition.

Acts 1991, No. 583, §1.



RS 19:133.4 - Vesting of title

§133.4. Vesting of title

Title to the property and the property rights specified in the petition shall vest in the governing authority upon final court order declaring that the property described in the petition has been taken for the project, and the right to just and adequate compensation therefor shall vest in the persons entitled thereto. Upon vesting of title, the governing authority may enter upon and take possession of the property.

Acts 1991, No. 583, §1.



RS 19:133.5 - Notice to defendant

§133.5. Notice to defendant

A. Upon receipt of the deposit, the clerk of court shall issue a notice to each defendant in the suit, notifying him that a petition has been filed to expropriate the property described in the petition.

B. This notice, together with a certified copy of the order, the petition, and the clerk's receipt for the deposit, shall be delivered by the clerk to the proper sheriff for service on each defendant in the manner provided for the service of citations.

Acts 1991, No. 583, §1.



RS 19:133.6 - Contesting validity of proposed taking; waiver of defenses

§133.6. Contesting validity of proposed taking; waiver of defenses

A. Any defendant desiring to contest the validity of the taking on the ground that the property taken for the project was not expropriated for a public purpose must file a motion to dismiss or other defenses to the taking within fifteen days after the date on which the notice was served on him. He shall certify thereon that a copy thereof has been served personally or by mail on either the plaintiff or its attorney of record in the suit. This motion shall be tried contradictorily with preference to the judge alone and shall be decided prior to fixing the case for trial on the compensation or damages due to the defendant.

B. Failure to file the motion within the time provided constitutes a waiver of all defenses to the taking except claims for compensation or damages.

Acts 1991, No. 583, §1.



RS 19:133.7 - Defendant's answer; requirements; delay for filing

§133.7. Defendant's answer; requirements; delay for filing

When property is expropriated pursuant to this Part, any defendant may apply for a trial to determine the measure of compensation to which he is entitled, if:

(1) He files an answer within one year from the date he is notified in writing by the governing authority that it has finally accepted the construction project for which the property was expropriated. However, he may file his answer prior to the date he is notified by the governing authority.

(2) His answer sets forth the amount he claims, including the value of each parcel expropriated and the amount he claims as damages to the remainder of his property.

(3) His damage claim is reasonably itemized.

(4) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit who have not joined in the answer.

Acts 1991, No. 583, §1.



RS 19:134 - Property, governing authority defined

PART III-E. EXPROPRIATION OF PROPERTY BY

A DECLARATION OF TAKING BY PARISH OF CALCASIEU

AND THE CITY OF LAKE CHARLES

§134. Property, governing authority defined

As used in this Part, the term "property" means any portion of immovable property, including servitudes, rights-of-way, and other rights in or to immovable property, where there are no buildings or structures for support or shelter; the term "governing authority" means the governing authority of the parish of Calcasieu or the city of Lake Charles.

Acts 1992, No. 702, §1; Acts 2010, No. 181, §1, eff. June 9, 2010.



RS 19:134.1 - Authority to expropriate; acquisition of property for street, drainage, water, utility, or sewerage projects prior to judgment

§134.1. Authority to expropriate; acquisition of property for street, drainage, water, utility, or sewerage projects prior to judgment

A. When the governing authority cannot amicably acquire property needed by the parish of Calcasieu or the city of Lake Charles for a street, drainage, water, utility, or sewerage project, it may acquire the same by expropriation and may acquire the property prior to judgment in the trial court fixing the amount of compensation due to the owner of the property.

B. At least fifteen days prior to filing a petition for expropriation, the governing authority must notify the owner or owners by certified mail, return receipt requested, of its intention to expropriate the property pursuant to this Part. The letter of notification must also inform the owner that if, within fifteen days after being served with the notice of suit, he does not object to the taking on the ground that it is not for a public purpose, he will waive all defenses to the taking except claims for compensation or damages. This notice provision must be enclosed with the letter of notification.

C. Except as otherwise provided in this Part, such expropriation by the governing authority shall be conducted in the manner that the Department of Transportation and Development may expropriate property for highway purposes, as set forth in R.S. 48:441 through 460.

Acts 1992, No. 702, §1; Acts 2010, No. 181, §1, eff. June 9, 2010.



RS 19:134.2 - Contents of petition for expropriation; place of filing

§134.2. Contents of petition for expropriation; place of filing

The right of expropriation granted by this Part shall be exercised in the following manner:

(1) A petition shall be filed by the plaintiff in the district court of the parish in which the property to be expropriated is situated.

(2) The petition shall contain a statement of the purpose for which the property is to be expropriated, describing the property necessary therefor with a plan of the same, a description of the improvements thereon, if any, and the name of the owner if known.

(3) The petition shall have annexed to it the following:

(a) A certified copy of a resolution adopted by the governing authority authorizing the taking and declaring that it is necessary or useful for the purposes of this Part.

(b) A certificate signed by the parish or city engineer declaring that he has fixed the right-of-way in a manner sufficient in his judgment to provide for the public interest, safety, and convenience.

(c) A certificate signed by the director of public works and the parish or city engineer declaring that the location and design of the proposed improvements are in accordance with the best modern practices adopted in the interest of the safety and convenience of the public.

(d) An itemized statement of the amount of money estimated to be the full extent of the owner's loss for the taking or the damage, or both, as the case may be. It shall be signed by those who made the estimate, showing the capacity in which they acted, and the date on which it was made.

(e) A copy of the return receipt from the letter of notification of intention to expropriate the property, as required by R.S. 19:134.1(B).

Acts 1992, No. 702, §1; Acts 2010, No. 181, §1, eff. June 9, 2010.



RS 19:134.3 - Prayer of petition; ex parte order for deposit

§134.3. Prayer of petition; ex parte order for deposit

The petition shall conclude with a prayer that the property be declared taken for the street, drainage, water, utility, or sewerage project. Upon presentation of the petition, the court shall issue an order directing that the amount of the estimate be deposited in the registry of the court. Upon the deposit of the amount of the estimate in the registry of the court, for the use and benefit of the persons entitled thereto, the clerk shall issue a receipt showing the amount deposited, the date it was deposited, the style and number of the cause, and the description of the property and property rights, as contained in the petition.

Acts 1992, No. 702, §1.



RS 19:134.4 - Vesting of title

§134.4. Vesting of title

Title to the property and the property rights specified in the petition shall vest in the governing authority upon final court order declaring that the property described in the petition has been taken for the project, and the right to just and adequate compensation therefor shall vest in the persons entitled thereto. Upon vesting of title, the governing authority may enter upon and take possession of the property.

Acts 1992, No. 702, §1.



RS 19:134.5 - Notice to defendant

§134.5. Notice to defendant

A. Upon receipt of the deposit, the clerk of court shall issue a notice to each defendant in the suit, notifying him that a petition has been filed to expropriate the property described in the petition.

B. This notice, together with a certified copy of the order, the petition, and the clerk's receipt for the deposit, shall be delivered by the clerk to the proper sheriff for service on each defendant in the manner provided for the service of citations.

Acts 1992, No. 702, §1.



RS 19:134.6 - Contesting validity of proposed taking; waiver of defenses

§134.6. Contesting validity of proposed taking; waiver of defenses

A. Any defendant desiring to contest the validity of the taking on the ground that the property taken for the project was not expropriated for a public purpose or to raise other defenses to the taking must file a motion to dismiss within fifteen days after the date on which the notice was served on him. He shall certify thereon that a copy thereof has been served personally or by mail on either the plaintiff or its attorney of record in the suit. This motion shall be tried contradictorily with preference to the judge alone and shall be decided prior to fixing the case for trial on the compensation or damages due to the defendant.

B. Failure to file the motion within the time provided constitutes a waiver of all defenses to the taking except claims for compensation or damages.

Acts 1992, No. 702, §1.



RS 19:134.7 - Defendant's answer; requirements; delay for filing

§134.7. Defendant's answer; requirements; delay for filing

When property is expropriated pursuant to this Part, any defendant may apply for a trial to determine the measure of compensation to which he is entitled, if:

(1) He files an answer within one year from the date he is notified in writing by the governing authority that it has finally accepted the construction project for which the property was expropriated. However, he may file his answer prior to the date he is notified by the governing authority.

(2) His answer sets forth the amount he claims, including the value of each parcel expropriated and the amount he claims as damages to the remainder of his property.

(3) His damage claim is reasonably itemized.

(4) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit who have not joined in the answer.

Acts 1992, No. 702, §1.



RS 19:135 - Property, governing authority defined

PART III-F. EXPROPRIATION OF PROPERTY BY A DECLARATION

OF TAKING BY THE CITY OF RUSTON

§135. Property, governing authority defined

As used in this Part, the term:

(1) "Property" means any portion of immovable property, including servitudes, rights-of-way, and other rights in or to immovable property.

(2) "Governing authority" means the governing authority of the city of Ruston.

Acts 2003, No. 1212, §1; Acts 2008, No. 809, §1.



RS 19:135.1 - Authority to expropriate; acquisition of property for certain purposes

§135.1. Authority to expropriate; acquisition of property for certain purposes

A. When the city of Ruston cannot amicably acquire property needed by the city for a street, road, drainage, water, utility, sewerage, electric, or other capital project, it may acquire the same by expropriation and may acquire the property prior to judgment in the trial court fixing the amount of compensation due to the owner of the property.

B. Except as otherwise provided in this Part, such expropriation by the governing authority shall be conducted in the manner that the Department of Transportation and Development may expropriate property for highway purposes, as set forth in R.S. 48:441 through 460.

Acts 2003, No. 1212, §1; Acts 2008, No. 809, §1.



RS 19:135.2 - Contents of petition for expropriation; place of filing

§135.2. Contents of petition for expropriation; place of filing

The right of expropriation granted by this Part shall be exercised in the following manner:

(1) A petition shall be filed by the plaintiff in the district court of the parish in which the property to be expropriated is situated.

(2) The petition shall contain a statement of the purpose for which the property is to be expropriated, describing the property necessary therefor with a plan of the same, a description of the improvements thereon, if any, and the name of the owner if known.

(3) The petition shall have annexed to it the following:

(a) A certified copy of a resolution adopted by the governing authority of the city of Ruston authorizing the taking and declaring that it is necessary or useful for the purposes of this Part.

(b) If the taking includes a right-of-way, a certificate signed by the city engineer or consulting engineer declaring that he has fixed the right-of-way in a manner sufficient in his judgment to provide for the public interest, safety, and convenience.

(c) A certificate signed by the director of public works and the city engineer or consulting engineer declaring that the location and design of the proposed improvements are in accordance with the best modern practices adopted in the interest of the safety and convenience of the public.

(d) An itemized statement of the amount of money estimated to be the full extent of the owner's loss for the taking or the damage, or both, as the case may be. It shall be signed by those who made the estimate, showing the capacity in which they acted, and the date on which it was made.

Acts 2003, No. 1212, §1; Acts 2008, No. 809, §1.



RS 19:135.3 - Prayer of petition; ex parte order for deposit

§135.3. Prayer of petition; ex parte order for deposit

The petition shall conclude with a prayer that the property be declared taken for the street, road, drainage, water, utility, sewerage, electric, or other capital project. Upon presentation of the petition, the court shall issue an order directing that the amount of the estimate be deposited in the registry of the court. Upon the deposit of the amount of the estimate in the registry of the court, for the use and benefit of the persons entitled thereto, the clerk shall issue a receipt showing the amount deposited, the date it was deposited, the style and number of the cause, and the description of the property and property rights, as contained in the petition.

Acts 2003, No. 1212, §1; Acts 2008, No. 809, §1.



RS 19:135.4 - Vesting of title

§135.4. Vesting of title

Title to the property and the property rights specified in the petition shall vest in the city of Ruston upon final court order declaring that the property described in the petition has been taken for the project, and the right to just and adequate compensation therefor shall vest in the persons entitled thereto. Upon vesting of title, the city of Ruston may enter upon and take possession of the property.

Acts 2003, No. 1212, §1; Acts 2008, No. 809, §1.



RS 19:135.5 - Notice to defendant

§135.5. Notice to defendant

A. Upon receipt of the deposit, the clerk of court shall issue a notice to each defendant in the suit, notifying him that a petition has been filed to expropriate the property described in the petition.

B. This notice, together with a certified copy of the order, the petition, and the clerk's receipt for the deposit, shall be delivered by the clerk to the proper sheriff for service on each defendant in the manner provided for the service of citations.

Acts 2003, No. 1212, §1.



RS 19:135.6 - Contesting validity of proposed taking; waiver of defenses

§135.6. Contesting validity of proposed taking; waiver of defenses

A. Any defendant desiring to contest the validity of the taking on the ground that the property taken for the project was not expropriated for a public purpose must file a motion to dismiss or other defenses to the taking within fifteen days after the date on which the notice was served on him. He shall certify thereon that a copy thereof has been served personally or by mail on either the plaintiff or its attorney of record in the suit. This motion shall be tried contradictorily with preference to the judge alone and shall be decided prior to fixing the case for trial on the compensation or damages due to the defendant.

B. Failure to file the motion within the time provided constitutes a waiver of all defenses to the taking except claims for compensation or damages.

Acts 2003, No. 1212, §1.



RS 19:135.7 - Defendant's answer; requirements; delay for filing

§135.7. Defendant's answer; requirements; delay for filing

When property is expropriated pursuant to this Part, any defendant may apply for a trial to determine the measure of compensation to which he is entitled, if:

(1) He files an answer within one year from the date he is notified in writing by the city of Ruston that it has finally accepted the construction project for which the property was expropriated. However, he may file his answer prior to the date he is notified by the governing authority.

(2) His answer sets forth the amount he claims, including the value of each parcel expropriated and the amount he claims as damages to the remainder of his property.

(3) His damage claim is reasonably itemized.

(4) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit who have not joined in the answer.

Acts 2003, No. 1212, §1; Acts 2008, No. 809, §1.



RS 19:136 - Purpose

PART III-G. EXPROPRIATION OF ABANDONED OR BLIGHTED PROPERTY

BY A DECLARATION OF TAKING BY THE CITY OF NEW ORLEANS AND

THE CITY OF GRAMBLING

§136. Purpose

In an effort to control the rising number of abandoned or blighted properties throughout the state and to slow urban blight, the legislature finds it necessary to implement a mechanism by which the city of New Orleans and the city of Grambling are empowered to more readily obtain abandoned or blighted properties. The provisions of this Part are intended to provide a means by which governing authorities may revitalize economically depressed areas by placing abandoned or blighted properties back into the economic stream of commerce through the rehabilitation of the abandoned or blighted property. The procedure created by this Part shall be in addition to any other procedure authorized by law.

Acts 2003, No. 984, §1; Acts 2004, No. 755, §1, eff. July 6, 2004; Acts 2006, No. 196, §1.



RS 19:136.1 - Definitions

§136.1. Definitions

For the purposes of this Part, unless the context clearly otherwise requires or unless otherwise defined in specific portions of this Part, the following words or phrases shall have the respective meanings:

(1) "Abandoned property" means property that is vacant or not lawfully occupied. The term "vacant or not lawfully occupied" shall include but shall not be limited to any premises which are not actually occupied by its owner, lessee, or other invitee or if occupied, without utilities, and has been left unsecured or inadequately secured from unauthorized entry to the extent that the premises could be entered and utilized by vagrants or other uninvited persons as a place of harborage or any premises which by reason of dilapidation, deterioration, state of disrepair, or other such status is otherwise detrimental to or endangers the public safety, health, or welfare.

(2) "Blighted property" means any commercial or residential premises, including a vacant lot, which has been declared vacant, uninhabitable, or hazardous by an administrative hearing officer acting pursuant to R.S. 13:2575 and 2576, or any other applicable law.

(3) "Governing authority" means the city of New Orleans or any assignee thereof which is authorized by the municipality to carry out the purpose of this Part, or the city of Grambling.

(4) "Notice" means the sending of written communication to a person entitled to receive notice pursuant to this Part by any of the following methods:

(a) By means of registered or certified mail, return receipt requested, to an owner at the address of the owner listed in the assessor's office for the parish in which the abandoned or blighted property is located.

(b) In the same manner as service of citation or other process as provided for in the Louisiana Code of Civil Procedure and R.S. 13:3201 et seq., whether made by a sheriff, deputy sheriff, or constable or as otherwise provided by law in any civil matters.

(c) By a duly authorized building inspector or other representative of the political subdivision, as provided by ordinance.

(d) In the event that the owners are absent or unable to be notified in accordance with Subparagraphs (4)(a) through (c) of this Section, notice may be made by publication once a week for two consecutive weeks in an official journal of the political subdivision in which the property is located.

(e) Repealed by Acts 2004, No. 755, §2, eff. July 6, 2004.

(5) "Owner" means any person having an ownership interest in the property as shown in the conveyance records of the parish in which the property is located, including but not limited to ownership or leasehold interest.

(6) "Property" means any portion of immovable property, including servitudes, leases, rights-of-way, and other rights in or to immovable property.

Acts 2003, No. 984, §1; Acts 2004, No. 755, §§1, 2, eff. July 6, 2004; Acts 2006, No. 196, §1.



RS 19:136.2 - Authority to expropriate; acquisition of abandoned or blighted property prior to judgment

§136.2. Authority to expropriate; acquisition of abandoned or blighted property prior to judgment

A. When the governing authority cannot amicably acquire property needed by the governing authority for the rehabilitation of abandoned or blighted property in order to return it to commerce, it may acquire the same by expropriation and may acquire the abandoned or blighted property prior to judgment in the trial court fixing the amount of compensation due to the owner of the abandoned or blighted property.

B. At least fifteen days prior to filing a petition for expropriation, the governing authority shall send notice to the owner of its intention to expropriate the property pursuant to this Part. The letter of notification shall also inform the owner that if, within fifteen days after being served with the citation and pleading, (1) he does not object to the taking on the grounds that it is not for a public purpose or (2) he fails to show that the abandoned or blighted conditions of the property have been substantially rehabilitated and that all taxes and public liens have been paid, he shall waive all defenses to the taking except claims for compensation or damages.

C. Except for the provisions of R.S. 48:453(E), 456(A)(3) and (B), and as otherwise provided in this Part, such expropriation by the governing authority shall be conducted in the manner that the Department of Transportation and Development may expropriate property for highway purposes, as set forth in R.S. 48:441 through 460.

Acts 2003, No. 984, §1; Acts 2004, No. 755, §1, eff. July 6, 2004.



RS 19:136.3 - Contents of petition for expropriation; place of filing

§136.3. Contents of petition for expropriation; place of filing

The right of expropriation granted by this Part shall be exercised in the following manner:

(1) A petition shall be filed by the governing authority in the district court of the parish in which the property to be expropriated is located.

(2) The petition shall contain a statement of the purpose for which the property is to be expropriated, a legal description of the property being expropriated, and the name of the record owner or owners.

(3) The petition shall have annexed to it the following:

(a) A certified copy of a resolution adopted by the governing authority generally authorizing the taking of abandoned or blighted property and declaring that it is necessary or useful for the purposes of this Part.

(b) An itemized statement of the amount of money estimated to be the full extent of the owner's loss for the actual taking, use, damage, or destruction, as the case may be. It shall be signed by a qualified and licensed real estate appraiser who made the estimate and shall include the date on which the appraisal was made.

(c) A copy of the letter of notification of intention to expropriate the property, as required by R.S. 19:136.2(B), and an affidavit setting forth the efforts to notify the owner.

Acts 2003, No. 984, §1; Acts 2004, No. 755, §1, eff. July 6, 2004.



RS 19:136.4 - Prayer of petition; ex parte order for deposit; value determination

§136.4. Prayer of petition; ex parte order for deposit; value determination

The petition shall conclude with a prayer that the abandoned or blighted property be declared taken for the purpose of rehabilitating economically depressed property by placing it back into the economic stream of commerce. Upon presentation of the petition, the court shall issue an order directing that the amount of the appraisal be deposited in the registry of the court. Upon the deposit of the amount of the appraisal in the registry of the court, for the use and benefit of the persons entitled thereto, the clerk shall issue a receipt showing the amount deposited, the date it was deposited, the style and number of the cause, and the description of the property as contained in the petition.

Acts 2003, No. 984, §1.



RS 19:136.5 - Vesting of title

§136.5. Vesting of title

Upon presentation of the receipt issued by the clerk of court, the court shall render an immediate ex parte order transferring and vesting full and complete right, title, and ownership in and to the property unto the governing authority, free and clear of all rights of all interested owners, and all such rights and interests shall be transferred to and attach to the funds on deposit. The rights and interests of all creditors shall be transferred and attach to the funds on deposit. Upon vesting of title, the governing authority may enter upon and take possession of the property.

Acts 2003, No. 984, §1.



RS 19:136.6 - Notice to defendant

§136.6. Notice to defendant

Upon receipt of the deposit and the ex parte order, the clerk of court shall comply with all laws governing citation as to each named defendant.

Acts 2003, No. 984, §1; Acts 2004, No. 755, §1, eff. July 6, 2004.



RS 19:136.7 - Contesting validity of proposed taking; waiver of defenses

§136.7. Contesting validity of proposed taking; waiver of defenses

A. Any defendant desiring to contest and oppose the validity of the taking on the grounds that (1) the property taken was not expropriated for a public purpose or (2) the abandoned or blighted conditions of the property have been substantially rehabilitated, and all taxes and governmental liens have been paid, shall file a motion to dismiss the taking within fifteen days after the date on which the citation was served on him or a court-appointed curator on his behalf. The motion to dismiss the taking shall be served pursuant to Code of Civil Procedure Article 1314. This motion shall be tried contradictorily as a summary proceeding with preference over all other matters to the judge alone and shall be decided prior to fixing the case for trial on the compensation or damages due to the defendant.

B. The ex parte order vesting title in the governing authority shall become final upon the failure of the defendant to timely file the opposition provided in Subsection A of this Section. If the defendant files an opposition, the ex parte order becomes final upon the rendering of a judgment in favor of the governing authority on the trial of the opposition or as otherwise provided in the Code of Civil Procedure.

Acts 2003, No. 984, §1; Acts 2004, No. 755, §1, eff. July 6, 2004.



RS 19:136.8 - Defendant's answer; requirements; delay for filing

§136.8. Defendant's answer; requirements; delay for filing

When property is expropriated pursuant to this Part, any defendant may apply for a trial to the district court for the parish in which the property is located to determine the measure of compensation to which he is entitled, if:

(1) The defendant or owner applies for a trial within fifteen days from the date of service upon him, or a curator ad hoc appointed for him, or within an extended period of time granted by the court for good cause not to exceed sixty days, otherwise it shall be conclusively presumed that the amount deposited by the governing authority is correct and the defendant or owner shall thereafter be barred from disputing the deposited amount.

(2) His answer sets forth the amount he claims, including the value of each parcel expropriated.

(3) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit who have not joined in the answer.

Acts 2003, No. 984, §1; Acts 2004, No. 755, §1, eff. July 6, 2004.



RS 19:136.9 - Encumbrances and taxes

§136.9. Encumbrances and taxes

A. Subsequent to the rendition of the ex parte order of expropriation, the governing authority shall notify all parties having any mortgage, lien, or encumbrance on the property of the pendency of the proceedings. Such notices shall be sent to all such parties as may be reasonably ascertained. Notices may be sent as provided for herein. The rights and interest of all creditors shall be transferred and attached to the funds on deposit. The court shall have summary jurisdiction to rank the creditors according to law and their respective priority and order distribution of the funds.

B. The expropriated property shall be vested in the governing authority free and clear of all mortgages, liens, privileges, and encumbrances. All inscriptions for taxes, tax liens, and governmental charges shall be canceled according to law upon payment of same to the extent that the funds are available from the amount deposited into the registry of the court. When the ex parte order vesting title in the governmental authority becomes final, as provided in R.S. 19:136.7(B), the court shall order, upon ex parte motion, the Recorder of Mortgages to cancel and erase all liens, mortgages, and encumbrances affecting the expropriated property and shall also order the taxing authority to cancel and erase all taxes, tax liens, and governmental charges against the property.

Acts 2003, No. 984, §1; Acts 2004, No. 755, §1, eff. July 6, 2004.



RS 19:136.10 - Repealed by Acts 2004, No. 755, §2, eff. July 6, 2004.

§136.10. Repealed by Acts 2004, No. 755, §2, eff. July 6, 2004.



RS 19:136.11 - Acquisition by third persons

§136.11. Acquisition by third persons

The governing authority shall provide an equal opportunity for all natural or juridical persons, including but not limited to sole proprietorships, partnerships, corporations, or limited liability companies, whether for profit or nonprofit, to acquire property expropriated pursuant to the provisions of this Part when the governing authority decides to sell, convey, or otherwise dispose of any property expropriated pursuant to the provisions of this Part. Notwithstanding the foregoing provisions, the governing authority may establish a preference for the allocation of these properties to low-income families, directly or through for-profit or nonprofit organizations which will have rehabilitated or constructed housing on the property.

Acts 2003, No. 984, §1; Acts 2004, No. 755, §1, eff. July 6, 2004.



RS 19:136.12 - Sale of expropriated property

§136.12. Sale of expropriated property

Notwithstanding any other provision of law to the contrary, the municipality may sell property acquired pursuant to this Part at public or private sale. Before any such sale may be made, the governing authority shall enact an ordinance generally approving said sales. Said ordinance shall state whether such sales shall be by public or private sale. If the ordinance states that such sale shall or may be by private sale, the ordinance shall establish a fair and equitable policy which shall have uniform application for determining the sale price. For purposes of this Section, the sale of property acquired pursuant to this Part shall not be considered the sale of surplus property or of property owned by the municipality.

Acts 2003, No. 984, §1; Acts 2004, No. 755, §1, eff. July 6, 2004.



RS 19:136.13 - Notice of sale; private and public

§136.13. Notice of sale; private and public

A. If property is sold at private sale, the municipality shall on a quarterly basis publish a short description of how the municipality is making properties, acquired pursuant to this Part, available for purchase by the public. The municipality shall also publish on a quarterly basis a list of properties acquired pursuant to this Part that have been sold by the municipality in the preceding quarter, which list shall include the name of the purchaser, the municipal address of the property sold or, if no municipal address is available, the district, lot, and square number, and the price at which the property was sold.

B. If property is sold at public sale, notice of the sale shall be published at least twice in the manner provided by law for sales under judicial process. The advertisement of the notice of the public sale shall contain the date of the sale, the place and time of the sale, the municipal address of the property subject to such sale or, if no municipal address is available, the district, lot, and square number, and the terms of the sale.

Acts 2003, No. 984, §1; Acts 2004, No. 755, §1, eff. July 6, 2004.



RS 19:138 - §138. City of Pineville; Susek Drive Project; acquisition of property prior to judgment; definitions

PART III-H. EXPROPRIATION OF PROPERTY BY A

DECLARATION OF TAKING BY CITY OF PINEVILLE

§138. City of Pineville; Susek Drive Project; acquisition of property prior to judgment; definitions

A. When the governing authority of the city of Pineville cannot amicably acquire property needed for its Susek Drive Project, it may acquire the same by expropriation and may acquire the property prior to judgment in the trial court fixing the amount of compensation due to the owner of the property.

B. At least fifteen days prior to filing a petition for expropriation, the governing authority must notify the owner or owners by certified mail, return receipt requested, of its intention to expropriate the property pursuant to this Part. The letter of notification must also inform the owner that if, within fifteen days after being served with the notice of suit, he does not object to the taking on the ground that it is not for a public purpose, he will waive all defenses to the taking except claims for compensation or damages. A copy of this Part must be enclosed with the letter of notification.

C. Except as otherwise provided in this Part, such expropriation by the governing authority shall be conducted in the manner that the Department of Transportation and Development may expropriate property for highway purposes, as set forth in R.S. 48:441 through 460.

D. As used in this Part, the term "property" means any portion of immovable property, including servitudes, rights of way, and other rights in or to immovable property; the term "governing authority" means the governing authority of the city of Pineville; and the term "project" means the Susek Drive Project.

Acts 2004, No. 59, §1, eff. May 28, 2004.



RS 19:138.1 - Contents of petition; place of filing

§138.1. Contents of petition; place of filing

The right of expropriation granted by this Part shall be exercised in the following manner:

(1) A petition shall be filed by the governing authority in the district court of the parish in which the property to be expropriated is situated.

(2) The petition shall contain a statement of the purpose for which the property is to be expropriated, describing the property necessary therefor with a plan of the same, a description of the improvements thereon, if any, and the name of the owner if known.

(3) The petition shall have annexed to it the following:

(a) A certified copy of a resolution adopted by the governing authority authorizing the taking and declaring that it is necessary or useful for the purposes of this Part.

(b) A certificate signed by the consulting engineer for the governing authority declaring that (i) he has fixed the right-of-way in a manner sufficient in his judgment to provide for the public interest, safety, and convenience and (ii) the location and design of the proposed improvements are in accordance with the best modern practices adopted in the interest of the safety and convenience of the public.

(c) An itemized statement of the amount of money estimated to be the full extent of the owner's loss for the taking or the damage, or both, as the case may be. It shall be signed by those who made the estimate, showing the capacity in which they acted, and the date on which it was made.

(d) A copy of the return receipt from the letter of notification of intention to expropriate the property, as required by R.S. 19:138.

Acts 2004, No. 59, §1, eff. May 28, 2004.



RS 19:138.2 - Prayer of the petition; ex parte order of taking

§138.2. Prayer of the petition; ex parte order of taking

The petition shall conclude with a prayer that the property be declared taken for public purposes and, upon presentation of the petition, the court shall issue an order directing that the amount of the estimate be deposited in the registry of the court and declaring that the property described in the petition has been taken for public purposes at the time of the deposit.

Acts 2004, No. 59, §1, eff. May 28, 2004.



RS 19:138.3 - Vesting of title

§138.3. Vesting of title

Title to the property and the property rights specified in the petition shall vest in the governing authority upon final court order declaring that the property described in the petition has been taken for the project, and the right to just and adequate compensation therefor shall vest in the persons entitled thereto. Upon vesting of title, the governing authority may enter upon and take possession of the property.

Acts 2004, No. 59, §1, eff. May 28, 2004.



RS 19:138.4 - Notice to defendant

§138.4. Notice to defendant

A. Upon receipt of the deposit, the clerk of court shall issue a notice to each defendant in the suit, notifying him that the property described in the petition has been expropriated for public purposes.

B. This notice, together with a certified copy of the order, the petition, and the clerk's receipt for the deposit, shall be delivered by the clerk to the proper sheriff for service on each defendant in the manner provided for the service of citations.

Acts 2004, No. 59, §1, eff. May 28, 2004.



RS 19:138.5 - Contesting validity of taking; waiver of defenses

§138.5 Contesting validity of taking; waiver of defenses

A. Any defendant desiring to contest the validity of the taking on the ground that the property was not expropriated for a public use may file a motion to dismiss the suit within fifteen days from the date the notice was served on him. He shall certify thereon that a copy thereof has been served personally or by mail on either the plaintiff or his attorney of record in the suit. This motion shall be tried contradictorily with preference to the judge alone and shall be decided prior to fixing the case for trial on the compensation or damages due to the defendant.

B. Failure to file the motion within the time provided or to serve a copy thereof on the plaintiff constitutes a waiver of all defenses to the suit except claims for compensation or damages.

Acts 2004, No. 59, §1, eff. May 28, 2004.



RS 19:138.6 - Defendant's answer; requirements; delay for filing

§138.6. Defendant's answer; requirements; delay for filing

When property is expropriated pursuant to this Part, any defendant may apply for a trial to determine the measure of compensation to which he is entitled, if:

(1) He files an answer within one year from the date he is notified in writing by the governing authority that it has finally accepted the construction project for which the property was expropriated. However, he may file his answer prior to the date he is notified by the governing authority.

(2) His answer sets forth the amount he claims, including the value of each parcel expropriated and the amount he claims as damages to the remainder of his property.

(3) His damage claim is reasonably itemized.

(4) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit who have not joined in the answer.

Acts 2004, No. 59, §1, eff. May 28, 2004.



RS 19:138.7 - Grant as additional authority

§138.7. Grant as additional authority

The right to take possession and title as provided in this Part is in addition to any right or authority conferred by the laws of this state under which expropriation proceedings may be conducted and shall not be construed as abrogating, eliminating, or modifying any such right or authority.

Acts 2004, No. 59, §1, eff. May 28, 2004.



RS 19:139 - City of Lafayette and parish of Lafayette; Kaliste City of Lafayette and parish of Lafayette; Kaliste Saloom Road Widening Project; acquisition of property prior to judgment; definitions

PART III-I. EXPROPRIATION OF PROPERTY BY A DECLARATION

OF TAKING BY CITY OF LAFAYETTE AND PARISH OF LAFAYETTE

§139. City of Lafayette and parish of Lafayette; Kaliste Saloom Road Widening Project; acquisition of property prior to judgment; definitions

A. When the governing authority cannot amicably acquire property needed by the city of Lafayette and the parish of Lafayette for the Kaliste Saloom Road Widening Project, it may acquire the same by expropriation and may acquire the property prior to judgment in the trial court fixing the amount of compensation due to the owner of the property.

B. At least fifteen days prior to filing a petition for expropriation, the governing authority shall notify the owner or owners by certified mail, return receipt requested, of its intention to expropriate the property pursuant to this Part. The letter of notification shall also inform the owner that if, within fifteen days after being served with the notice of suit, he does not object to the taking on the ground that it is not for a public purpose, he will waive all defenses to the taking except claims for compensation or damages. A copy of this Part shall be enclosed with the letter of notification.

C. Except as otherwise provided in this Part, such expropriation by the governing authority shall be conducted in the manner that the Department of Transportation and Development may expropriate property for highway purposes, as set forth in R.S. 48:441 through 460.

D. As used in this Part, the term "property" means any portion of immovable property, including servitudes, rights-of-way, and other rights in or to immovable property; the term "governing authority" means the city of Lafayette and parish of Lafayette; and the term "project" means the Kaliste Saloom Road Widening Project.

Acts 2009, No. 19, §1, eff. June 12, 2009.



RS 19:139.1 - Contents of petition; place of filing

§139.1. Contents of petition; place of filing

The right of expropriation granted by this Part shall be exercised in the following manner:

(1) A petition shall be filed by the governing authority in the district court of the parish in which the property to be expropriated is situated.

(2) The petition shall contain a statement of the purpose for which the property is to be expropriated, describing the property necessary therefor with a plan of the same, a description of the improvements thereon, if any, and the name of the owner if known.

(3) The petition shall have annexed to it all of the following:

(a) A certified copy of a resolution or ordinance adopted by the governing authority authorizing the taking and declaring that it is necessary or useful for the purposes of this Part.

(b) A certificate signed by the consulting engineer for the governing authority declaring that (i) he has fixed the right-of-way in a manner sufficient in his judgment to provide for the public interest, safety, and convenience and (ii) the location and design of the proposed improvements are in accordance with the best modern practices adopted in the interest of the safety and convenience of the public.

(c) An itemized statement of the amount of money estimated to be the full extent of the owner's loss for the taking or the damage, or both, as the case may be. It shall be signed by those who made the estimate, showing the capacity in which they acted, and the date on which it was made.

(d) A copy of the return receipt from the letter of notification of intention to expropriate the property, as required by R.S. 19:139(B).

Acts 2009, No. 19, §1, eff. June 12, 2009.



RS 19:139.2 - Prayer of the petition; ex parte order of taking

§139.2. Prayer of the petition; ex parte order of taking

The petition shall conclude with a prayer that the property be declared taken for public purposes and, upon presentation of the petition, the court shall issue an order directing that the amount of the estimate be deposited in the registry of the court and declaring that the property described in the petition has been taken for public purposes at the time of the deposit.

Acts 2009, No. 19, §1, eff. June 12, 2009.



RS 19:139.3 - Vesting of title

§139.3. Vesting of title

Title to the property and the property rights specified in the petition shall vest in the governing authority upon final court order declaring that the property described in the petition has been taken for the project, and the right to just and adequate compensation therefor shall vest in the persons entitled thereto. Upon vesting of title, the governing authority may enter upon and take possession of the property.

Acts 2009, No. 19, §1, eff. June 12, 2009.



RS 19:139.4 - Notice to defendant

§139.4. Notice to defendant

A. Upon receipt of the deposit, the clerk of court shall issue a notice to each defendant in the suit, notifying him that the property described in the petition has been expropriated for public purposes.

B. This notice, together with a certified copy of the order, the petition, and the clerk's receipt for the deposit, shall be delivered by the clerk to the proper sheriff for service on each defendant in the manner provided for the service of citations.

Acts 2009, No. 19, §1, eff. June 12, 2009.



RS 19:139.5 - Contesting validity of taking; waiver of defenses

§139.5. Contesting validity of taking; waiver of defenses

A. Any defendant desiring to contest the validity of the taking on the ground that the property was not expropriated for a public use may file a motion to dismiss the suit within fifteen days from the date the notice was served on him. He shall certify thereon that a copy thereof has been served personally or by mail on either the plaintiff or his attorney of record in the suit. This motion shall be tried contradictorily with preference to the judge alone and shall be decided prior to fixing the case for trial on the compensation or damages due to the defendant.

B. Failure to file the motion within the time provided or to serve a copy thereof on the plaintiff constitutes a waiver of all defenses to the suit except claims for compensation or damages.

Acts 2009, No. 19, §1, eff. June 12, 2009.



RS 19:139.6 - Defendant's answer; requirements; delay for filing

§139.6. Defendant's answer; requirements; delay for filing

When property is expropriated pursuant to this Part, any defendant may apply for a trial to determine the measure of compensation to which he is entitled, if:

(1) He files an answer within one year from the date he is notified in writing by the governing authority that it has finally accepted the construction project for which the property was expropriated. However, he may file his answer prior to the date he is notified by the governing authority.

(2) His answer sets forth the amount he claims, including the value of each parcel expropriated and the amount he claims as damages to the remainder of his property.

(3) His damage claim is reasonably itemized.

(4) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit who have not joined in the answer.

Acts 2009, No. 19, §1, eff. June 12, 2009.



RS 19:139.7 - Grant as additional authority

§139.7. Grant as additional authority

The right to take possession and title as provided in this Part is in addition to any right or authority conferred by the laws of this state under which expropriation proceedings may be conducted and shall not be construed as abrogating, eliminating, or modifying any such right or authority.

Acts 2009, No. 19, §1, eff. June 12, 2009.



RS 19:139.11 - City of Youngsville; Chemin Metairie Phase II Project; acquisition of property prior to judgment; definitions

PART III-J. EXPROPRIATION OF PROPERTY BY A DECLARATION

OF TAKING BY CITY OF YOUNGSVILLE

§139.11. City of Youngsville; Chemin Metairie Phase II Project; acquisition of property prior to judgment; definitions

A. When the governing authority cannot amicably acquire property needed by the city of Youngsville for its Chemin Metairie Phase II Project, it may acquire the same by expropriation and may acquire the property prior to judgment in the trial court fixing the amount of compensation due to the record owner of the property.

B. At least fifteen days prior to filing a petition for expropriation, the governing authority shall notify the record owner or owners by certified mail, return receipt requested, of its intention to expropriate the property pursuant to this Part. The letter of notification shall also inform the owner that if, within fifteen days after being served with the notice of suit, he does not object to the taking on the ground that it is not for a public purpose, he will waive all defenses to the taking except claims for compensation or damages. A copy of this Part shall be enclosed with the letter of notification.

C. Except as otherwise provided in this Part, such expropriation by the governing authority shall be conducted in the manner that the Department of Transportation and Development may expropriate property for highway purposes, as set forth in R.S. 48:441 through 460.

D. As used in this Part, the term "property" means any portion of immovable property, including servitudes, rights-of-way, and other rights in or to immovable property; the term "governing authority" means the city of Youngsville; and the term "project" means the Chemin Metairie Phase II Project.

Acts 2009, No. 290, §1, eff. July 1, 2009.



RS 19:139.12 - Contents of petition; place of filing

§139.12. Contents of petition; place of filing

The right of expropriation granted by this Part shall be exercised in the following manner:

(1) A petition shall be filed by the governing authority in the district court of the parish in which the property to be expropriated is situated.

(2) The petition shall contain a statement of the purpose for which the property is to be expropriated, describing the property necessary therefor with a plan of the same, a description of the improvements thereon, if any, and the name of the owner if known.

(3) The petition shall have annexed to it all of the following:

(a) A certified copy of a resolution adopted by the governing authority authorizing the taking and declaring that it is necessary or useful for the purposes of this Part.

(b) A certificate signed by the consulting engineer for the governing authority declaring that (i) he has fixed the right-of-way in a manner sufficient in his judgment to provide for the public interest, safety, and convenience and (ii) the location and design of the proposed improvements are in accordance with the best modern practices adopted in the interest of the safety and convenience of the public.

(c) An itemized statement of the amount of money estimated to be the full extent of the owner's loss for the taking or the damage, or both, as the case may be. It shall be signed by those who made the estimate, showing the capacity in which they acted, and the date on which it was made.

(d) A copy of the return receipt from the letter of notification of intention to expropriate the property, as required by R.S. 19:139.11(B).

Acts 2009, No. 290, §1, eff. July 1, 2009.



RS 19:139.13 - Prayer of the petition; ex parte order of taking

§139.13. Prayer of the petition; ex parte order of taking

The petition shall conclude with a prayer that the property be declared taken for public purposes and, upon presentation of the petition, the court shall issue an order directing that the amount of the estimate be deposited in the registry of the court and declaring that the property described in the petition has been taken for public purposes at the time of the deposit.

Acts 2009, No. 290, §1, eff. July 1, 2009.



RS 19:139.14 - Vesting of title

§139.14. Vesting of title

Title to the property and the property rights specified in the petition shall vest in the governing authority upon final court order declaring that the property described in the petition has been taken for the project, and the right to just and adequate compensation therefor shall vest in the persons entitled thereto. Upon vesting of title, the governing authority may enter upon and take possession of the property.

Acts 2009, No. 290, §1, eff. July 1, 2009.



RS 19:139.15 - Notice to defendant

§139.15. Notice to defendant

A. Upon receipt of the deposit, the clerk of court shall issue a notice to each named defendant in the suit, notifying him that the property described in the petition has been expropriated for public purposes.

B. This notice, together with a certified copy of the order, the petition, and the clerk's receipt for the deposit, shall be delivered by the clerk to the proper sheriff for service on each named defendant in the manner provided for the service of citations.

Acts 2009, No. 290, §1, eff. July 1, 2009.



RS 19:139.16 - Contesting validity of taking; waiver of defenses

§139.16. Contesting validity of taking; waiver of defenses

A. Any defendant desiring to contest the validity of the taking on the ground that the property was not expropriated for a public use may file a motion to dismiss the suit within fifteen days from the date the notice was served on him. He shall certify thereon that a copy thereof has been served personally or by mail on either the plaintiff or his attorney of record in the suit. This motion shall be tried contradictorily with preference to the judge alone and shall be decided prior to fixing the case for trial on the compensation or damages due to the defendant.

B. Failure to file the motion within the time provided or to serve a copy thereof on the plaintiff constitutes a waiver of all defenses to the suit except claims for compensation or damages.

Acts 2009, No. 290, §1, eff. July 1, 2009.



RS 19:139.17 - Defendant's answer; requirements; delay for filing

§139.17. Defendant's answer; requirements; delay for filing

When property is expropriated pursuant to this Part, any defendant may apply for a trial to determine the measure of compensation to which he is entitled, if:

(1) He files an answer within one year from the date he is notified in writing by the governing authority that it has finally accepted the construction project for which the property was expropriated. However, he may file his answer prior to the date he is notified by the governing authority.

(2) His answer sets forth the amount he claims, including the value of each parcel expropriated and the amount he claims as damages to the remainder of his property.

(3) His damage claim is reasonably itemized.

(4) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit who have not joined in the answer.

Acts 2009, No. 290, §1, eff. July 1, 2009.



RS 19:139.18 - Grant as additional authority

§139.18. Grant as additional authority

The right to take possession and title as provided in this Part is in addition to any right or authority conferred by the laws of this state under which expropriation proceedings may be conducted and shall not be construed as abrogating, eliminating, or modifying any such right or authority.

Acts 2009, No. 290, §1, eff. July 1, 2009.



RS 19:141 - Acquisition of property prior to judgment

PART IV. EXPROPRIATION BY PORT COMMISSIONS,

PORT AUTHORITIES, LOUISIANA STATE UNIVERSITY, AND

THE DEPARTMENT OF PUBLIC WORKS, STATE OF LOUISIANA

§141. Acquisition of property prior to judgment

In any suit for the expropriation of property, including the fee simple title and servitudes, all port commissions and port authorities created by the constitution or statutes of Louisiana; Louisiana State University and Agricultural and Mechanical College; the Department of Public Works, State of Louisiana and the Sabine River Authority, State of Louisiana, may acquire the property prior to judgment in the trial court in the manner provided in this Part.

Added by Acts 1958, No. 204, §1. Amended by Acts 1962, No. 40, §1.



RS 19:142 - Contents of petition

§142. Contents of petition

The petition shall contain the allegations required in R.S. 19:2.1, but shall have annexed thereto the following:

(1) A certified copy of a resolution adopted by the board of commissioners of the commission or authority filing the petition or by the Board of Supervisors of Louisiana State University with the concurrence of not less than two-thirds of its members, declaring that the taking is necessary or useful for the purposes for which the commission authority or university was created or if the petition is filed on behalf of the department of public works, a statement of like nature by the director of public works.

(2) A certificate signed by the consulting engineer of the port commission or authority, by a person designated for that purpose by the board of supervisors of Louisiana State University or by the chief engineer of the department of public works, where the expropriation is sought by the department of public works or by the Sabine River Authority declaring that he has made a determination of the amount and location of the property or servitude required for the purposes set forth in the petition and that in his opinion the property or servitude is neither excessive nor inadequate for such purposes.

(3) A statement of the amount of money estimated to be just and adequate compensation for the taking, showing any estimate of damages and of value of improvements as separate items. It shall be signed by those who made the estimate, showing the capacity in which they acted and the date on which it was made.

Added by Acts 1958, No. 204, §1. Amended by Acts 1962, No. 40, §2.



RS 19:143 - Appointment of estimators; restrictions in selection

§143. Appointment of estimators; restrictions in selection

The plaintiff shall select two or more persons to make the estimate, but at least one of them must be a licensed realtor who is familiar with land values in the vicinity of the property to be taken.

Added by Acts 1958, No. 204, §1. Amended by Acts 1962, No. 40, §3.



RS 19:144 - Prayer of the petition; ex parte order of taking

§144. Prayer of the petition; ex parte order of taking

The petition shall conclude with a prayer that the property and/or servitude be declared taken for public purposes and, upon presentation of the petition, the court shall issue an order directing that the amount of the estimate be deposited in the registry of the court and declaring that the property described in the petition has been taken for public purposes at the time of the deposit.

Added by Acts 1958, No. 204, §1.



RS 19:145 - Vesting of title

§145. Vesting of title

Upon the deposit of the amount of the estimate in the registry of the court, for the use and benefit of the persons entitled thereto, the clerk shall issue a receipt showing the amount deposited, the date it was deposited, the style and number of the cause, and the description of the property and property rights as contained in the petition. Upon such deposits, title to the property and property rights specified in the petition shall vest in the plaintiff and the right to just and adequate compensation therefor shall vest in the persons entitled thereto.

Added by Acts 1958, No. 204, §1. Amended by Acts 1962, No. 40, §4.



RS 19:146 - Notice to defendant

§146. Notice to defendant

Upon receipt of the deposit, the clerk of court shall issue a notice to each defendant in the suit, notifying him that the property described in the petition has been expropriated for public purposes.

This notice, together with a certified copy of the order, the petition and the clerk's receipt for the deposit, shall be delivered by the clerk to the proper sheriff for service on each defendant in the manner provided for the service of citations.

Added by Acts 1958, No. 204, §1.



RS 19:147 - Contesting validity or extent of taking; waiver of defenses; judgment on validity or extent of taking

§147. Contesting validity or extent of taking; waiver of defenses; judgment on validity or extent of taking

A. Any defendant desiring to contest the validity or extent of the taking on the ground that the property was not expropriated for a public use may file a motion to dismiss the suit within twenty days from the date the notice was served on him. He shall certify thereon that a copy thereof has been served personally or by mail on either the plaintiff or his attorney of record in the suit. This motion shall be tried contradictorily with the plaintiff.

B. Failure to file the motion to dismiss or to serve a copy thereof on the plaintiff within twenty days from the date the notice was served on him constitutes a waiver of all defenses to the suit except claims for compensation.

C. In the event a defendant files a timely motion to dismiss challenging the validity or extent of the taking, the court shall set the matter for hearing within thirty days after the filing of the motion to dismiss and shall render a decision within five days after the case is submitted. A judgment rendered determining the validity or the extent of the taking pursuant to this Part shall be signed and designated as a final judgment by the court for the purpose of an immediate appeal.

Added by Acts 1958, No. 204, §1; Acts 2014, No. 625, §1.

NOTE: See Acts 2014, No. 625, §2, relative to applicability.



RS 19:148 - Right of possession; limitation by the court

§148. Right of possession; limitation by the court

If there are no buildings located wholly or partially upon the property described in the petition, the plaintiff shall be entitled to enter upon and take possession of the property upon the deposit of the estimated compensation.

If any building is located wholly or partially upon the property described in the petition, the court may postpone the right of entry for any period not to exceed thirty days from the date on which the last of any party defendant was served with the notice. The court may fix a reasonable rental to be paid to the plaintiff by a defendant in possession of the property for each day he remains in possession after the withdrawal of any part of the amount deposited.

Added by Acts 1958, No. 204, §1. Amended by Acts 1962, No. 40, §5.



RS 19:149 - Withdrawal of amount deposited

§149. Withdrawal of amount deposited

Upon the application of any party in interest, and upon due notice to all parties, the court may order that the money deposited, or any part thereof, be paid forthwith to the person entitled thereto for or on account of the just and adequate compensation to be awarded in the proceedings.

The court may make such orders as shall be just and equitable to direct the payment of taxes, encumbrances and other charges out of the money deposited.

Added by Acts 1958, No. 204, §1.



RS 19:150 - Determining value where entire tract expropriated; jury demand

§150. Determining value where entire tract expropriated; jury demand

A. Where an entire lot, block or tract of land is expropriated, any defendant may apply for a trial to determine the market value of the property expropriated, provided:

(1) He files an answer within thirty days from the date he is served with the notice required by R.S. 19:146.

(2) His answer sets forth the amount he claims.

(3) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit who have not joined in the answer.

B. If the defendant desires a trial by jury, he shall file his demand for a jury trial within thirty days from the date he is served with the notice required by R.S. 19:146. Failure to demand a jury within the time provided constitutes a waiver of the right to a jury trial.

C. Upon the filing of the answer, the court shall issue an order fixing the time of the trial of the suit. The clerk of court shall thereupon issue a notice to all parties who did not join in the answer of the time fixed for the trial. This notice shall be served at least twenty days before the time fixed for the trial and in the manner provided by law for the service of citations.

Added by Acts 1958, No. 204, §1; Acts 2014, No. 625, §1.

NOTE: See Acts 2014, No. 625, §2, relative to applicability.



RS 19:151 - Determining value and damages where part of a tract is expropriated; jury demand

§151. Determining value and damages where part of a tract is expropriated; jury demand

A. Where a portion of a lot, block or tract of land is expropriated, any defendant may apply for a trial to determine the just and adequate compensation to which he is entitled, provided:

(1) He files an answer within one year from the date he is notified in writing, by certified mail, by the plaintiff that it has finally accepted the construction of the facility or facilities for which the property was expropriated.

(2) His answer sets forth the amount he claims as the value of each parcel expropriated and the amount he claims as damages to the remainder of his property.

(3) His damage claim is reasonably itemized.

(4) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit who have not joined in the answer.

B. If the defendant desires a trial by jury, he shall include a demand for trial by jury in his answer or separate pleading. The answer or separate pleading demanding a trial by jury shall be filed not later than the time period during which the defendant has to file his answer pursuant to this Section. Failure to demand a jury within the time provided constitutes a waiver of the right to a jury trial.

C. Upon the filing of the answer, the court shall issue an order fixing the time of the trial of the suit on compensation. The clerk of court shall thereupon issue a notice to all parties who did not join in the answer of the time fixed for the trial. This notice shall be served at least twenty days before the time fixed for trial and in the same manner provided for the service of citations.

Added by Acts 1958, No. 204, §1. Amended by Acts 1962, No. 40, §6; Acts 2014, No. 625, §1.

NOTE: See Acts 2014, No. 625, §2, relative to applicability.



RS 19:152 - Laches by defendant forfeits defenses

§152. Laches by defendant forfeits defenses

Failure of a defendant to file his answer timely or to serve copies thereof timely constitutes a waiver of all his defenses to the suit.

Added by Acts 1958, No. 204, §1.



RS 19:153 - Measure of compensation; burden of proof

§153. Measure of compensation; burden of proof

The market value is determined as in general expropriation suits but as of the time the estimated compensation was deposited in the registry of the court.

Damage to the remainder of the property is determined as of the date of the trial.

In either case the defendant has the burden of proving his claim.

Added by Acts 1958, No. 204, §1.



RS 19:154 - Trial according to general expropriation laws

§154. Trial according to general expropriation laws

Except as provided in this Part, these suits are tried in accordance with the provisions of the general expropriation laws.

Added by Acts 1958, No. 204, §1.



RS 19:155 - Judgment to provide interest

§155. Judgment to provide interest

The judgment rendered therein shall include, as part of the just compensation awarded, interest at the rate of five per centum per annum on the amount finally awarded as of the date title vests in the plaintiff to the date of payment; but interest shall not be allowed on so much thereof as has been deposited in the registry of the court.

Added by Acts 1958, No. 204, §1.



RS 19:156 - Judgment as to difference awarded

§156. Judgment as to difference awarded

If the compensation finally awarded exceeds the amount so deposited, the court shall enter judgment against the plaintiff and in favor of the persons entitled thereto for the amount of the deficiency.

If the compensation finally awarded is less than the amount so deposited, the court shall enter judgment in favor of the plaintiff and against the proper parties for the amount of the excess.

Added by Acts 1958, No. 204, §1. Amended by Acts 1962, No. 40, §7.



RS 19:157 - Distribution of final award

§157. Distribution of final award

The court also has the power to make such orders as are just and equitable with respect to distribution of the amount finally awarded.

Added by Acts 1958, No. 204, §1.



RS 19:158 - Grant as additional authority

§158. Grant as additional authority

The right to take possession and title in advance of final judgment, as provided herein, is in addition to any right or authority conferred by the laws of this state under which expropriation proceedings may be conducted, and shall not be construed as abrogating, eliminating, or modifying any such right or authority.

Added by Acts 1958, No. 204, §1.



RS 19:159 - Appeal; expedited review; effect of appeall

§159. Appeal; expedited review; effect of appeal

A. No party to an expropriation proceeding filed pursuant to this Part shall be entitled to or granted a suspensive appeal from any order, judgment, or decree rendered in such proceeding, whether such order, judgment, or decree is on the merits, exceptions, or special pleas and defenses, or compensation, or any or all of them.

B. Any judgment determining the validity or the extent of the taking pursuant to R.S. 19:147, shall be subject to a devolutive appeal, and the delays for taking such an appeal shall commence upon the signing of that judgment.

C. The appellate court shall consider an appeal of a judgment rendered pursuant to R.S. 19:147, on an expedited basis.

D. No appeal in any expropriation suit brought under these provisions shall operate to prevent or delay the vesting of title in the plaintiff.

Added by Acts 1958, No. 204, §1; Acts 2014, No. 625, §1.

NOTE: See Acts 2014, No. 625, §2, relative to applicability.



RS 19:160 - Divesting of title

§160. Divesting of title

The plaintiff shall not be divested by court order of any title acquired under these provisions except where such court finds that the property was not taken for a public use. In the event of such findings, the court shall enter such judgment as may be necessary to compensate the defendant for the period during which the property was in the possession of the plaintiff and to recover for the plaintiff any award paid.

Added by Acts 1958, No. 204, §1.



RS 19:201 - Attorney fees; unsuccessful or abandoned expropriation suits

PART V. MISCELLANEOUS PROVISIONS

§201. Attorney fees; unsuccessful or abandoned expropriation suits

A. A court of Louisiana having jurisdiction of a proceeding instituted by any expropriating authority referred to in R.S. 19:2 shall award the owner of any right, or title to, or interest in the property sought to be expropriated such sum as will, in the opinion of the court, reimburse such owner for his reasonable attorney fees, and court costs, actually incurred because of the expropriation proceeding, if the final judgment is that the plaintiff does not acquire at least fifty percent of the immovable property requested in the petition for expropriation or if the proceeding is abandoned by the plaintiff. If the expropriating authority is the state or its political corporations or subdivisions, any such award shall be paid from the same funds from which the purchase price of the property would have been paid.

B. The rights of the owner herein fixed are in addition to any other rights he may have under the Constitution of Louisiana.

Added by Acts 1972, No. 121, §1; Acts 2011, No. 316, §1, eff. June 28, 2011; Acts 2012, No. 702, §1.



RS 19:251 - Lafourche Parish Water District No.1; acquisition of property prior to judgment; definitions

PART VI. EXPROPRIATION BY A DECLARATION OF TAKING BY

THE LAFOURCHE PARISH WATER DISTRICT NO. 1

§251. Lafourche Parish Water District No.1; acquisition of property prior to judgment; definitions

A. When the Lafourche Parish Water District No. 1 cannot amicably acquire property needed for its waterworks or sewerage systems, it may acquire the same by expropriation and may acquire the property prior to judgment in the trial court fixing the amount of compensation due to the owner of the property.

B. At least fifteen days prior to filing a petition for expropriation, the district must notify the owner or owners by certified mail, return receipt requested, of its intention to expropriate the property pursuant to this Part. The letter of notification must also inform the owner that if, within fifteen days after being served with the notice of suit, he does not object to the taking on the ground that it is not for a public purpose, he will waive all defenses to the taking except claims for compensation or damages. A copy of this Part must be enclosed with the letter of notification.

C. Except as otherwise provided in this Part, such expropriation by the district shall be conducted in the manner that the Department of Transportation and Development may expropriate property for highway purposes, as set forth in R.S. 48:441 through 460.

D. As used in this Part, the term "property" means any portion of immovable property including servitudes, rights-of-way, and other rights in or to immovable property, but shall not include any property, utility plant, or facilities owned by any private waterworks or sewerage system.

Acts 2001, No. 210, §1.



RS 19:252 - Contents of petition; place of filing

§252. Contents of petition; place of filing

The right of expropriation granted by this Part shall be exercised in the following manner:

(1) A petition shall be filed by the district in the district court of the parish in which the property to be expropriated is situated.

(2) The petition shall contain a statement of the purpose for which the property is to be expropriated, describing the property necessary therefor with a plan of the same, a description of the improvements thereon, if any, and the name of the owner if known.

(3) The petition shall have annexed to it the following:

(a) A certified copy of a resolution adopted by the district authorizing the taking and declaring that it is necessary or useful for the purposes of this Part.

(b) A certificate signed by the consulting engineer for the district declaring that (i) he has fixed the right-of-way in a manner sufficient in his judgment to provide for the public interest, safety, and convenience and (ii) the location and design of the proposed improvements are in accordance with the best modern practices adopted in the interest of the safety and convenience of the public.

(c) An itemized statement of the amount of money estimated to be the full extent of the owner's loss for the taking or the damage, or both, as the case may be. It shall be signed by those who made the estimate, showing the capacity in which they acted, and the date on which it was made.

(d) A copy of the return receipt from the letter of notification of intention to expropriate the property, as required by R.S. 19:251.

Acts 2001, No. 210, §1.



RS 19:253 - Prayer of the petition; ex parte order of taking

§253. Prayer of the petition; ex parte order of taking

The petition shall conclude with a prayer that the property be declared taken for public purposes and, upon presentation of the petition, the court shall issue an order directing that the amount of the estimate be deposited in the registry of the court and declaring that the property described in the petition has been taken for public purposes at the time of the deposit.

Acts 2001, No. 210, §1.



RS 19:254 - Vesting of title

§254. Vesting of title

Title to the property and the property rights specified in the petition shall vest in the district upon final court order declaring that the property described in the petition has been taken for the project, and the right to just and adequate compensation therefor shall vest in the persons entitled thereto. Upon vesting of title, the district may enter upon and take possession of the property.

Acts 2001, No. 210, §1.



RS 19:255 - Notice to defendant

§255. Notice to defendant

A. Upon receipt of the deposit, the clerk of court shall issue a notice to each defendant in the suit, notifying him that the property described in the petition has been expropriated for public purposes.

B. This notice, together with a certified copy of the order, the petition and the clerk's receipt for the deposit, shall be delivered by the clerk to the proper sheriff for service on each defendant in the manner provided for the service of citations.

Acts 2001, No. 210, §1.



RS 19:256 - Contesting validity of taking; waiver of defenses

§256. Contesting validity of taking; waiver of defenses

A. Any defendant desiring to contest the validity of the taking on the ground that the property was not expropriated for a public use may file a motion to dismiss the suit within ten days from the date the notice was served on him. He shall certify thereon that a copy thereof has been served personally or by mail on either the plaintiff or his attorney of record in the suit. This motion shall be tried contradictorily with preference to the judge alone and shall be decided prior to fixing the case for trial on the compensation or damages due to the defendant.

B. Failure to file the motion within the time provided or to serve a copy thereof on the plaintiff constitutes a waiver of all defenses to the suit except claims for compensation or damages.

Acts 2001, No. 210, §1.



RS 19:257 - Defendant's answer; requirements; delay for filing

§257. Defendant's answer; requirements; delay for filing

When property is expropriated pursuant to this Part, any defendant may apply for a trial to determine the measure of compensation to which he is entitled, if:

(1) He files an answer within one year from the date he is notified in writing by the district that it has finally accepted the construction project for which the property was expropriated. However, he may file his answer prior to the date he is notified by the district.

(2) His answer sets forth the amount he claims, including the value of each parcel expropriated and the amount he claims as damages to the remainder of his property.

(3) His damage claim is reasonably itemized.

(4) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit who have not joined in the answer.

Acts 2001, No. 210, §1.



RS 19:258 - Grant as additional authority

§258. Grant as additional authority

The right to take possession and title as provided in this Part is in addition to any right or authority conferred by the laws of this state under which expropriation proceedings may be conducted and shall not be construed as abrogating, eliminating, or modifying any such right or authority.

Acts 2001, No. 210, §1.



RS 19:271 - Terrebonne Parish Consolidated Government; authority to expropriate; acquisition of property prior to judgment; definitions

PART VII. EXPROPRIATION BY A DECLARATION OF TAKING

BY THE TERREBONNE PARISH CONSOLIDATED GOVERNMENT

§271. Terrebonne Parish Consolidated Government; authority to expropriate; acquisition of property prior to judgment; definitions

A. When the Terrebonne Parish Consolidated Government cannot amicably acquire property needed for a street, parish road or highway, drainage, flood protection, utility, or sewerage project, it may acquire the same by expropriation and may acquire the property prior to judgment in the trial court fixing the amount of compensation due to the owner of the property. The expropriation of any property pursuant to the provisions of this Part must first be approved by two-thirds of the elected membership of the parish council of the Terrebonne Parish Consolidated Government by the adoption of an ordinance declaring that the taking is necessary or useful for the purposes of this Part.

B. At least fifteen days prior to filing a petition for expropriation, the parish administration must notify the owner or owners by certified mail, return receipt requested, of its intention to expropriate the property pursuant to this Part. The letter of notification must also inform the owner that if, within fifteen days after being served with the notice of suit, he does not object to the taking on the ground that it is not for a public purpose, he will waive all defenses to the taking except claims for compensation or damages. A copy of this Part must be enclosed with the letter of notification.

C. Except as otherwise provided in this Part, such expropriation by the parish government shall be conducted in the manner that the Department of Transportation and Development may expropriate property for highway purposes, as set forth in R.S. 48:441 through 460.

D. As used in this Part, the term "property" means any portion of immovable property including servitudes, rights-of-way, and other rights in or to immovable property, but shall not include any property, utility plant, or facilities owned by any private waterworks or sewerage system.

Acts 2001, No. 470, §1.



RS 19:272 - Contents of petition; place of filing

§272. Contents of petition; place of filing

The right of expropriation granted by this Part shall be exercised in the following manner:

(1) A petition shall be filed by the plaintiff in the district court of the parish in which the property to be expropriated is situated.

(2) The petition shall contain a statement of the purpose for which the property is to be expropriated, describing the property necessary therefor with a plan of the same, a description of the improvements thereon, if any, and the name of the owner if known.

(3) The petition shall have annexed to it the following:

(a) A certified copy of the ordinance adopted by the parish council authorizing the taking and declaring that it is necessary or useful for the purposes of this Part.

(b) A certificate signed by the parish or consulting engineer declaring that (i) he has fixed the right-of-way in a manner sufficient in his judgment to provide for the public interest, safety, and convenience and (ii) that the location and design of the proposed improvements are in accordance with the best modern practices adopted in the interest of the safety and convenience of the public.

(c) An itemized statement of the amount of money estimated to be the full extent of the owner's loss for the taking or the damage, or both, as the case may be. It shall be signed by those who made the estimate, showing the capacity in which they acted, and the date on which it was made.

(d) A copy of the return receipt from the letter of notification of intention to expropriate the property, as required by R.S. 19:271.

Acts 2001, No. 470, §1.



RS 19:273 - Prayer of the petition; ex parte order of taking

§273. Prayer of the petition; ex parte order of taking

The petition shall conclude with a prayer that the property be declared taken for public purposes and, upon presentation of the petition, the court shall issue an order directing that the amount of the estimate be deposited in the registry of the court and declaring that the property described in the petition has been taken for public purposes at the time of the deposit.

Acts 2001, No. 470, §1.



RS 19:274 - Vesting of title

§274. Vesting of title

Title to the property and the property rights specified in the petition shall vest in the governing authority upon final court order declaring that the property described in the petition has been taken for the project, and the right to just and adequate compensation therefor shall vest in the persons entitled thereto. Upon vesting of title, the governing authority may enter upon and take possession of the property.

Acts 2001, No. 470, §1.



RS 19:275 - Notice to defendant

§275. Notice to defendant

A. Upon receipt of the deposit, the clerk of court shall issue a notice to each defendant in the suit, notifying him that the property described in the petition has been expropriated for public purposes.

B. This notice, together with a certified copy of the order, the petition and the clerk's receipt for the deposit, shall be delivered by the clerk to the proper sheriff for service on each defendant in the manner provided for the service of citations.

Acts 2001, No. 470, §1.



RS 19:276 - Contesting validity of taking; waiver of defenses

§276. Contesting validity of taking; waiver of defenses

A. Any defendant desiring to contest the validity of the taking on the ground that the property was not expropriated for a public use may file a motion to dismiss the suit within ten days from the date the notice was served on him. He shall certify thereon that a copy thereof has been served personally or by mail on either the plaintiff or his attorney of record in the suit. This motion shall be tried contradictorily with preference to the judge alone and shall be decided prior to fixing the case for trial on the compensation or damages due to the defendant.

B. Failure to file the motion within the time provided or to serve a copy thereof on the plaintiff constitutes a waiver of all defenses to the suit except claims for compensation or damages.

Acts 2001, No. 470, §1.



RS 19:277 - Defendant's answer; requirements; delay for filing

§277. Defendant's answer; requirements; delay for filing

When property is expropriated pursuant to this Part, any defendant may apply for a trial to determine the measure of compensation to which he is entitled, if:

(1) He files an answer within one year from the date he is notified in writing by the governing authority that it has finally accepted the construction project for which the property was expropriated. However, he may file his answer prior to the date he is notified by the governing authority.

(2) His answer sets forth the amount he claims, including the value of each parcel expropriated and the amount he claims as damages to the remainder of his property.

(3) His damage claim is reasonably itemized.

(4) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit who have not joined in the answer.

Acts 2001, No. 470, §1.



RS 19:278 - Grant as additional authority

§278. Grant as additional authority

The right to take possession and title as provided in this Part is in addition to any right or authority conferred by the laws of this state under which expropriation proceedings may be conducted and shall not be construed as abrogating, eliminating, or modifying any such right or authority.

Acts 2001, No. 470, §1.



RS 19:291 - Consolidated Terrebonne Parish Waterworks District No. 1; authority to expropriate; acquisition of property prior to judgment; definitions

PART VIII. EXPROPRIATION BY A DECLARATION OF

TAKING BY THE CONSOLIDATED TERREBONNE PARISH

WATERWORKS DISTRICT NO. 1

§291. Consolidated Terrebonne Parish Waterworks District No. 1; authority to expropriate; acquisition of property prior to judgment; definitions

A.(1) When the Consolidated Terrebonne Parish Waterworks District No. 1 cannot amicably acquire property needed for a waterworks project authorized by R.S. 33:7712, for the acquisition of property needed in conjunction with a state highway, flood, or drainage project, or for the relocation of utilities, it may acquire the same by expropriation and may acquire the property prior to judgment in the trial court fixing the amount of compensation due to the owner of the property.

(2) The expropriation of any property pursuant to the provisions of this Part must first be approved by a two-thirds vote of the members of the board of commissioners at a public meeting called for that purpose. The meeting of the board shall comply with the provisions of the Open Meetings Law, R.S. 42:1 et seq., except that written public notice of the meeting shall be given at least fifteen days prior to the date of the meeting. The approval of the board shall be in the form of a resolution of the board declaring that the taking is necessary or useful for the purposes of this Part.

B. After complying with the provisions of Subsection A of this Section, at least fifteen days prior to filing a petition for expropriation, the board must notify the owner or owners by certified mail, return receipt requested, of its intention to expropriate the property pursuant to this Part. The letter of notification must also inform the owner that if, within fifteen days after being served with the notice of suit, he does not object to the taking on the ground that it is not for a public purpose, he will waive all defenses to the taking except claims for compensation or damages. A copy of this Part must be enclosed with the letter of notification.

C. Except as otherwise provided in this Part, such expropriation by the board shall be conducted in the manner that the Department of Transportation and Development may expropriate property for highway purposes, as set forth in R.S. 48:441 through 450.

D. As used in this Part, the term "property" means any portion of immovable property including servitudes, rights of way, and other rights in or to immovable property, but shall not include any property, utility plant, or facilities owned by any private waterworks or sewerage system.

Acts 2001, No. 471, §1.



RS 19:292 - Contents of petition; place of filing

§292. Contents of petition; place of filing

The right of expropriation granted by this Part shall be exercised in the following manner:

(1) A petition shall be filed in the district court of the parish in which the property to be expropriated is situated.

(2) The petition shall contain a statement of the purpose for which the property is to be expropriated, describing the property necessary therefor with a plan of the same, a description of the improvements thereon, if any, and the name of the owner if known.

(3) The petition shall have annexed to it the following:

(a) A certified copy of a resolution adopted by the board of commissioners as required by R.S. 19:291(A)(2) authorizing the taking and declaring that it is necessary or useful for the purposes of this Part.

(b) A certificate signed by the consulting engineer for the district declaring that he has fixed the right-of-way in a manner sufficient in his judgment to provide for the public interest, safety, and convenience and that the location and design of the proposed improvements are in accordance with the best modern practices adopted in the interest of the safety and convenience of the public.

(c) An itemized statement of the amount of money estimated to be the full extent of the owner's loss for the taking or the damage, or both, as the case may be. It shall be signed by those who made the estimate, showing the capacity in which they acted and the date on which it was made.

(d) A copy of the return receipt from the letter of notification of intention to expropriate the property, as required by R.S. 19:291.

Acts 2001, No. 471, §1.



RS 19:293 - Prayer of the petition; ex parte order of taking

§293. Prayer of the petition; ex parte order of taking

The petition shall conclude with a prayer that the property be declared taken for public purposes and, upon presentation of the petition, the court shall issue an order directing that the amount of the estimate be deposited in the registry of the court and declaring that the property described in the petition has been taken for public purposes at the time of the deposit.

Acts 2001, No. 471, §1.



RS 19:294 - Vesting of title

§294. Vesting of title

Title to the property and the property rights specified in the petition shall vest in the district upon final court order declaring that the property described in the petition has been taken for the project, and the right to just and adequate compensation therefor shall vest in the persons entitled thereto. Upon vesting of title, the district may enter upon and take possession of the property.

Acts 2001, No. 471, §1.



RS 19:295 - Notice to defendant

§295. Notice to defendant

A. Upon receipt of the deposit, the clerk of court shall issue a notice to each defendant in the suit, notifying him that the property described in the petition has been expropriated for public purposes.

B. This notice, together with a certified copy of the order, the petition and the clerk's receipt for the deposit, shall be delivered by the clerk to the proper sheriff for service on each defendant in the manner provided for the service of citations.

Acts 2001, No. 471, §1.



RS 19:296 - Contesting validity of taking; waiver of defenses

§296. Contesting validity of taking; waiver of defenses

A. Any defendant desiring to contest the validity of the taking on the ground that the property was not expropriated for a public use may file a motion to dismiss the suit within ten days from the date the notice was served on him. He shall certify thereon that a copy thereof has been served personally or by mail on either the plaintiff or his attorney of record in the suit. This motion shall be tried contradictorily with preference to the judge alone and shall be decided prior to fixing the case for trial on the compensation or damages due to the defendant.

B. Failure to file the motion within the time provided or to serve a copy thereof on the plaintiff constitutes a waiver of all defenses to the suit except claims for compensation or damages.

Acts 2001, No. 471, §1.



RS 19:297 - Defendant's answer; requirements; delay for filing

§297. Defendant's answer; requirements; delay for filing

When property is expropriated pursuant to this Part, any defendant may apply for a trial to determine the measure of compensation to which he is entitled, if:

(1) He files an answer within one year from the date he is notified in writing by the district that it has finally accepted the construction project for which the property was expropriated. However, he may file his answer prior to the date he is notified by the district.

(2) His answer sets forth the amount he claims, including the value of each parcel expropriated and the amount he claims as damages to the remainder of his property.

(3) His damage claim is reasonably itemized.

(4) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit who have not joined in the answer.

Acts 2001, No. 471, §1.



RS 19:298 - Grant as additional authority

§298. Grant as additional authority

The right to take possession and title as provided in this Part is in addition to any right or authority conferred by the laws of this state under which expropriation proceedings may be conducted and shall not be construed as abrogating, eliminating, or modifying any such right or authority.

Acts 2001, No. 471, §1.



RS 19:311 - Town of Bernice; Rail Spur Project; acquisition of property prior to judgment; definitions

PART IX. EXPROPRIATION BY A DECLARATION OF

TAKING BY THE TOWN OF BERNICE

§311. Town of Bernice; Rail Spur Project; acquisition of property prior to judgment; definitions

A. When the governing authority of the town of Bernice cannot amicably acquire property needed for its Rail Spur Project, it may acquire the same by expropriation and may acquire the property prior to judgment in the trial court fixing the amount of compensation due to the owner of the property.

B. At least fifteen days prior to filing a petition for expropriation, the governing authority must notify the owner or owners by certified mail, return receipt requested, of its intention to expropriate the property pursuant to this Part. The letter of notification must also inform the owner that if, within fifteen days after being served with the notice of suit, he does not object to the taking on the ground that it is not for a public purpose, he will waive all defenses to the taking except claims for compensation or damages. A copy of this Part must be enclosed with the letter of notification.

C. Except as otherwise provided in this Part, such expropriation by the governing authority shall be conducted in the manner that the Department of Transportation and Development may expropriate property for highway purposes, as set forth in R.S. 48:441 through 460.

D. As used in this Part, the term "property" means any portion of immovable property including servitudes, rights-of-way, and other rights in or to immovable property.

Acts 2001, No. 853, §1.



RS 19:312 - Contents of petition; place of filing

§312. Contents of petition; place of filing

The right of expropriation granted by this Part shall be exercised in the following manner:

(1) A petition shall be filed by the governing authority in the district court of the parish in which the property to be expropriated is situated.

(2) The petition shall contain a statement of the purpose for which the property is to be expropriated, describing the property necessary therefor with a plan of the same, a description of the improvements thereon, if any, and the name of the owner if known.

(3) The petition shall have annexed to it the following:

(a) A certified copy of a resolution adopted by the governing authority authorizing the taking and declaring that it is necessary or useful for the purposes of this Part.

(b) A certificate signed by the consulting engineer for the governing authority declaring that (i) he has fixed the right-of-way in a manner sufficient in his judgment to provide for the public interest, safety, and convenience and (ii) the location and design of the proposed improvements are in accordance with the best modern practices adopted in the interest of the safety and convenience of the public.

(c) An itemized statement of the amount of money estimated to be the full extent of the owner's loss for the taking or the damage, or both, as the case may be. It shall be signed by those who made the estimate, showing the capacity in which they acted, and the date on which it was made.

(d) A copy of the return receipt from the letter of notification of intention to expropriate the property, as required by R.S. 19:311.

Acts 2001, No. 853, §1.



RS 19:313 - Prayer of the petition; ex parte order of taking

§313. Prayer of the petition; ex parte order of taking

The petition shall conclude with a prayer that the property be declared taken for public purposes and, upon presentation of the petition, the court shall issue an order directing that the amount of the estimate be deposited in the registry of the court and declaring that the property described in the petition has been taken for public purposes at the time of the deposit.

Acts 2001, No. 853, §1.



RS 19:314 - Vesting of title

§314. Vesting of title

Title to the property and the property rights specified in the petition shall vest in the governing authority upon final court order declaring that the property described in the petition has been taken for the project, and the right to just and adequate compensation therefor shall vest in the persons entitled thereto. Upon vesting of title, the governing authority may enter upon and take possession of the property.

Acts 2001, No. 853, §1.



RS 19:315 - Notice to defendant

§315. Notice to defendant

A. Upon receipt of the deposit, the clerk of court shall issue a notice to each defendant in the suit, notifying him that the property described in the petition has been expropriated for public purposes.

B. This notice, together with a certified copy of the order, the petition, and the clerk's receipt for the deposit, shall be delivered by the clerk to the proper sheriff for service on each defendant in the manner provided for the service of citations.

Acts 2001, No. 853, §1.



RS 19:316 - Contesting validity of taking; waiver of defenses

§316. Contesting validity of taking; waiver of defenses

A. Any defendant desiring to contest the validity of the taking on the ground that the property was not expropriated for a public use may file a motion to dismiss the suit within ten days from the date the notice was served on him. He shall certify thereon that a copy thereof has been served personally or by mail on either the plaintiff or his attorney of record in the suit. This motion shall be tried contradictorily with preference to the judge alone and shall be decided prior to fixing the case for trial on the compensation or damages due to the defendant.

B. Failure to file the motion within the time provided or to serve a copy thereof on the plaintiff constitutes a waiver of all defenses to the suit except claims for compensation or damages.

Acts 2001, No. 853, §1.



RS 19:317 - Defendant's answer; requirements; delay for filing

§317. Defendant's answer; requirements; delay for filing

When property is expropriated pursuant to this Part, any defendant may apply for a trial to determine the measure of compensation to which he is entitled, if:

(1) He files an answer within one year from the date he is notified in writing by the governing authority that it has finally accepted the construction project for which the property was expropriated. However, he may file his answer prior to the date he is notified by the governing authority.

(2) His answer sets forth the amount he claims, including the value of each parcel expropriated and the amount he claims as damages to the remainder of his property.

(3) His damage claim is reasonably itemized.

(4) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit who have not joined in the answer.

Acts 2001, No. 853, §1.



RS 19:318 - Grant as additional authority

§318. Grant as additional authority

The right to take possession and title as provided in this Part is in addition to any right or authority conferred by the laws of this state under which expropriation proceedings may be conducted and shall not be construed as abrogating, eliminating, or modifying any such right or authority.

Acts 2001, No. 853, §1.



RS 19:351 - Property, governing authority defined

PART X. EXPROPRIATION BY A DECLARATION

OF TAKING BY CERTAIN PARISHES

§351. Property, governing authority defined

As used in this Part:

(1) "Governing authority" means the governing authority of the parish of St. Tammany.

(2) "Property" means any portion of immovable property, including servitudes, rights-of-way, and other rights in or to immovable property.

Acts 2006, No. 542, §1, eff. June 22, 2006; Acts 2010, No. 198, §1, eff. June 9, 2010.



RS 19:352 - Authority to expropriate and acquisition of property for sewer, drainage, or road projects prior to judgment

§352. Authority to expropriate and acquisition of property for sewer, drainage, or road projects prior to judgment

A. When the governing authority cannot amicably acquire property needed for sewer, drainage, or road projects, the parish may acquire the same by expropriation and may acquire the property prior to judgment in the trial court fixing the amount of compensation due to the owner of the property. If the owners are known and can be located, the governing authority must engage in good faith negotiations with the owner or owners of the subject property to acquire the property by conventional agreement, and it must make at least one written offer to purchase the property for a specific price. Thereafter, if the governing authority concludes that it cannot amicably acquire the subject property, it must, at least thirty days prior to filing a petition, notify the owner or owners by certified mail, return receipt requested, of its intention to expropriate the property pursuant to this Part. If the notice is returned unclaimed, the governing authority shall mail the letter of notification by regular mail and wait thirty days from the date of mailing prior to filing suit. The letter of notification must also inform the owner that if, within thirty days after being served with the notice of suit, he does not object to the taking on the ground that it is not for a public purpose, then he will waive all defenses to the taking except claims for compensation or damages. A copy of this Part must be enclosed with the letter of notification.

B. Except as otherwise provided in this Part, such expropriation by the governing authority shall be conducted in the manner that the Department of Transportation and Development may expropriate property for highway purposes, as set forth in R.S. 48:441 through 460.

Acts 2006, No. 542, §1, eff. June 22, 2006; Acts 2010, No. 198, §1, eff. June 9, 2010.



RS 19:353 - Prayer of petition; ex parte order for deposit

§353. Prayer of petition; ex parte order for deposit

The petition shall conclude with a prayer that the property be declared taken for sewer, drainage, or road projects by the parish. Upon presentation of the petition, the court shall issue an order directing that the amount of the estimate be deposited in the registry of the court. Upon the deposit of the amount of the estimate in the registry of the court, for the use and benefit of the persons entitled thereto, the clerk shall issue a receipt showing the amount deposited, the date it was deposited, the style and number of the cause, and the description of the property and property rights, as contained in the petition.

Acts 2006, No. 542, §1, eff. June 22, 2006.



RS 19:354 - Vesting of title

§354. Vesting of title

Title to the property and the property rights specified in the petition shall vest in the governing authority upon final court order declaring that the property described in the petition has been taken for sewer, drainage, or road projects by the parish, and the right to just and adequate compensation therefor shall vest in the persons entitled thereto. Upon vesting of title, the governing authority may enter upon and take possession of the property.

Acts 2006, No. 542, §1, eff. June 22, 2006.



RS 19:355 - Contesting validity of proposed taking; waiver of defenses

§355. Contesting validity of proposed taking; waiver of defenses

A. Any defendant desiring to contest the validity of the taking on the ground that the property taken by the parish was not expropriated for a public purpose must file a motion to dismiss or other defenses to the taking within thirty days after the date on which the notice was served on him. He shall certify thereon that a copy thereof has been served personally or by mail on either the plaintiff or its attorney of record in the suit. This motion shall be tried contradictorily with preference to the judge alone and shall be decided prior to fixing the case for trial on the compensation or damages due to the defendant.

B. Failure to file the motion within the time provided constitutes a waiver of all defenses to the taking except claims for compensation for damages.

Acts 2006, No. 542, §1, eff. June 22, 2006.






TITLE 20 - Homesteads and Exemptions

RS 20:1 - Declaration of homestead; exemption from seizure and sale; debts excluded from exemption; waiver

TITLE 20. HOMESTEADS AND EXEMPTIONS

PART I. HOMESTEADS

§1. Declaration of homestead; exemption from seizure and sale; debts excluded from exemption; waiver; certain proceeds from property insurance exempted

A.(1) The bona fide homestead consists of a residence occupied by the owner and the land on which the residence is located, including any building and appurtenances located thereon, and any contiguous tracts up to a total of five acres if the residence is within a municipality, or up to a total of two hundred acres of land if the residence is not located in a municipality.

(2) The homestead is exempt from seizure and sale under any writ, mandate, or process whatsoever, except as provided by Subsections C and D of this Section. This exemption extends to thirty-five thousand dollars in value of the homestead, except in the case of obligations arising directly as a result of a catastrophic or terminal illness or injury, in which case the exemption shall apply to the full value of the homestead based upon its value one year before such seizure. This homestead exemption from seizure and sale shall extend automatically to the proceeds from any property insurance policy received as a result of damage caused by a gubernatorially declared disaster to a homestead and that are held separately in an escrow account identified as insurance proceeds paid from the damage of a homestead for its repair or replacement.

(3) For the purposes of this Section, "catastrophic or terminal illness or injury" shall mean an illness or injury which creates uninsured obligations to health care providers of more than ten thousand dollars and which are greater than fifty percent of the annual adjusted gross income of the debtor, as established by an average of federal income tax returns for the three preceding years.

B. The exemption provided in Subsection A shall extend to the surviving spouse or minor children of a deceased owner and shall apply when the homestead is occupied as such and title to it is in either the husband or wife but not to more than one homestead owned by the husband or the wife. The exemption shall continue to apply to a homestead otherwise eligible while owned in indivision by the spouses, and occupied by either of them, when the community property regime of which the homestead is a part is dissolved by judgment which so provides, pursuant to R.S. 9:381 et seq., or Article 159 or 2375 of the Louisiana Civil Code. If either spouse becomes the sole owner and continues to occupy the homestead as such, the exemption as to that spouse shall be deemed to have continued uninterrupted.

C. This exemption shall not apply to any of the following debts:

(1) For the purchase price of property or any part of such purchase price.

(2) For labor, money, and material furnished for building, repairing, or improving the homestead.

(3) For liabilities incurred by any public officer, or fiduciary, or any attorney at law, for money collected or received on deposits.

(4) For taxes or assessments.

(5) For rent which bears a privilege upon said property.

(6) For the amount which may be due a homestead or building and loan association for a loan made by it on the security of the property; provided, that if at the time of making such loan the borrower be married, and not separated from bed and board from the other spouse, the latter shall have consented thereto.

(7) For the amount which may be due for money advanced on the security of a mortgage on said property; provided, that if at the time of granting such mortgage the mortgagor be married, and not separated from bed and board from the other spouse, the latter shall have consented thereto.

(8) For any obligation arising from the conviction of a felony or misdemeanor which has the possibility of imprisonment of at least six months.

D. The right to sell voluntarily any property that is exempt as a homestead shall be preserved, but no sale shall destroy or impair any rights of creditors thereon. Any person entitled to a homestead may waive same, in whole or in part, by signing a written waiver thereof; a copy of such waiver shall be provided to the homeowner; however, if the person is married, and not separated from bed and board from the other spouse, then the waiver shall not be effective unless signed by the latter, and all such waivers shall be recorded in the mortgage records of the parish where the homestead is situated. However, if the homestead is the separate property of one of the spouses, the homestead exemption may be waived by that spouse alone in any mortgage granted on the homestead, without the necessity of obtaining a waiver from the non-owning spouse. The waiver may be either general or special and shall have effect from the time of recording. The waiver shall not be required or permitted for the rendering of medical treatment, medical services, or hospitalization. Notwithstanding any other provision of law to the contrary, a waiver of exemption from seizure as to an exempted homestead shall automatically include insurance for that property to the extent subject to the creditor's mortgage or security interest.

Amended by Acts 1977, No. 466, §1; Acts 1980, No. 249, §1, eff. July 12, 1980; Acts 1999, No. 1365, §1, eff. Jan. 1, 2000; Acts 2004, No. 481, §1; Acts 2006, No. 601, §2; Acts 2009, No. 201, §2, eff. June 30, 2009.



RS 20:31 - School property exempt from seizure

PART II. EXEMPTIONS

§31. School property exempt from seizure

Property dedicated to the use of and belonging to public schools or employed by municipal corporations for that purpose, is exempt from seizure.



RS 20:32 - Garnishment of exempt wages by certain lenders prohibited; penalty

§32. Garnishment of exempt wages by certain lenders prohibited; penalty

No person engaged in lending money at more than ten per cent per year, nor any member, officer, agent, or employee of any such person, shall employ garnishment process against any legally exempt salary or wages of a debtor in an attempt to enforce payment of a debt.

Whoever violates this Section shall be imprisoned not less than sixty days nor more than ninety days.



RS 20:33 - Pension, annuity, and gratuity payment by employers

§33. Pension, annuity, and gratuity payment by employers

The following shall be exempt from all liability for any debt except alimony and child support:

(1) All pensions, tax-deferred arrangements, and annuity contracts, as defined and to the same extent prescribed in R.S. 13:3881.

(2) All gratuitous payments made by employers to their employees or former employees, or to the widow, or heirs, or beneficiaries of their employees or former employees, whether such payments are made in consideration of the length of service rendered by the employee, his age, death, or otherwise.

Acts 1952, No. 117, §1. Amended by Acts 1968, No. 577, §1; Acts 1983, No. 362, §1; Acts 1999, No. 63, §2.



RS 20:34 - Repealed by Acts 1954, No. 181, 1.

§34. Repealed by Acts 1954, No. 181, §1.






TITLE 21 - Hotels and Lodging Houses

RS 21:1 - TITLE 21 HOTELS AND LODGING HOUSES

TITLE 21 HOTELS AND LODGING HOUSES

CHAPTER 1. SANITARY CONDITIONS

§1. Bed linens; duty as to

A. Every hotel, motel, or innkeeper shall furnish clean and fresh bed linens, unused by any other person since the last laundering thereof, on all beds assigned to the use of any guest or patron of such inn, motel, or hotel.

B. Whoever fails or refuses to comply with the provisions and requirements of this Section shall be fined not less than one hundred and fifty dollars nor more than five hundred dollars, or be imprisoned for not more than ten days, or both.

C. The provisions of this Section shall be enforced by the state health officer and the office of health services and environmental quality of the Louisiana Department of Health as provided for in R.S. 40:5, at the request of the parish health officer in the parish where the hotel, motel, or inn is located.

Amended by Acts 1982, No. 32, §1.



RS 21:2 - Screens

§2. Screens

Every hotel or innkeeper shall properly screen with wire cloth or gauze, mesh not to be less than sixteen to the inch, the doors and windows of the kitchen and dining-room, and all openings therein, of such inn or hotel.

Whoever fails or refuses to comply with the provisions and requirements of this Section shall be fined not less than five dollars nor more than twenty-five dollars.



RS 21:3 - Bathrooms and toilet facilities; duty as to

§3. Bathrooms and toilet facilities; duty as to

A. Every keeper, manager, or person in charge of the conduct of any hotel, motel, or inn shall keep the closets, bathrooms, and toilet facilities provided for the use of its guests and patrons cleaned and maintained in a sanitary condition.

B. Whoever fails or refuses to comply with the provisions and requirements of this Section shall be fined not less than one hundred and fifty dollars nor more than five hundred dollars, or be imprisoned for not more than ten days, or both.

C. The provisions of this Section shall be enforced by the state health officer and the office of health services and environmental quality of the Louisiana Department of Health as provided for in R.S. 40:5, at the request of the parish health officer in the parish where the hotel, motel, or inn is located.

Amended by Acts 1982, No. 32, §1.



RS 21:4 - Governing bodies' authority to prohibit hourly rentals

§4. Governing bodies' authority to prohibit hourly rentals

Any municipality or city or parish governing authority may prohibit any hotel, motel, or inn or bed and breakfast from charging for a room for less than a twenty-four-hour period. No such entity shall charge an hourly rate.

Acts 2001, No. 920, §1.



RS 21:5 - Boarding houses, provisions inapplicable

§5. Boarding houses, provisions inapplicable

This Chapter does not apply to private boarding houses.



RS 21:21 - OFFENSES BY GUESTS

CHAPTER 2. OFFENSES BY GUESTS

PART I. FRAUD IN OBTAINING ACCOMMODATIONS

§21. Fraud in obtaining accommodations; worthless checks and other fraudulent acts

A. No person shall:

(1) Obtain accommodations at any hotel, inn, boarding house or restaurant or procure food without paying therefor, with intent to defraud, except when credit is given by express agreement.

(2) Obtain credit with intent to defraud at any hotel, inn, boarding house or restaurant for food or accommodations by a false showing of baggage or effects.

(3) Remove or cause to be removed any baggage or effects from any hotel, inn, boarding house or restaurant without the consent of the owner or manager before having paid the proper charges due for food or accommodations.

(4) Draw, endorse, utter, or deliver to any hotel, inn, boarding house or restaurant any check, draft, or order for the payment of money upon any bank or other depository, in payment of the proper charges due for food, lodging, beverages or anything of value, knowing at the time that there is not sufficient credit with the drawee bank or other depository for the payment in full of the instrument upon its presentation.

(5) Obtain accommodations, food, property or services by the use of a credit card, knowing or having reasonable cause to believe that such card has been revoked, or was obtained, is retained, or is being used fraudulently.

(6) Obtain accommodations, food, property or services by other than the use of a credit card from any hotel, inn, boarding house or restaurant by the use of deception knowing he is without sufficient means to pay for them.

(7) Sell or offer to sell accommodations at any hotel during the weekend of the National Football League Superbowl game, Bayou Classic game, Sugar Bowl game, and during the period of the National Collegiate Athletic Association Final Four Tournament, in excess of thirty percent more than the highest advertised rack rate charged by the hotel, inn, or boarding house.

B. Whoever violates any provision of this Section shall be fined not more than five hundred dollars, or imprisoned, with or without hard labor, for not more than two years, or both.

Amended by Acts 1958, No. 420, §1; Acts 1968, No. 539, §1; Acts 1977, No. 168, §1; Acts 1990, No. 941, §1, eff. July 25, 1990.



RS 21:22 - Prima facie evidence of intent to defraud

§22. Prima facie evidence of intent to defraud

The failure of any person to pay the proper charges due for any food, lodging, beverages, or anything of value due to any hotel, inn, boarding house or restaurant before departing from the premises, without first personally appearing before the room clerk or other agent of the establishment before departing and protesting the amount alleged to be due, or without working out satisfactory credit arrangements for the payment thereof, is prima facie evidence of intent to defraud, within the meaning of R.S. 21:21; and the failure of the person drawing, endorsing, uttering or delivering any check, draft or order to any hotel, inn, boarding house or restaurant in payment of food, lodging, beverages or anything of value, to honor the same within five days after the receipt of written notice of its nonpayment upon presentation, is prima facie evidence of intent to defraud, within the meaning of R.S. 21:21.

Amended by Acts 1958, No. 420, §1; Acts 1968, No. 539, §1.



RS 21:23 - Credit with bank or depositary, meaning of

§23. Credit with bank or depositary, meaning of

The words "credit with the drawee bank or other depositary", as used in R.S. 21:21 shall be construed to mean an arrangement or understanding with the bank or other depositary for the payment of the check, draft or order.



RS 21:24 - Restitution; continuation of prosecution

§24. Restitution; continuation of prosecution

Whenever the owner or the agent, servant, officer or employee of the owner of any hotel, inn, boarding house or restaurant signs a complaint against any person, charging that person with a violation of R.S. 21:21, the payment by the person charged of the amount claimed to be due the hotel, inn, boarding house or restaurant shall not be grounds for dismissal of the complaint so filed and the owner or the agent, servant, officer or employee of the owner of such hotel, inn, boarding house or restaurant shall continue to prosecute such charge or charges and cooperate fully with the prosecuting authorities in the prosecution of such charge or charges.

Added by Acts 1968, No. 539, §2.



RS 21:25 - Extradition of violators; payment of expenses

§25. Extradition of violators; payment of expenses

Whenever the owner, or the agent, servant, officer or employee of the owner of any hotel, inn, boarding house or restaurant signs a complaint against any person, charging that person with a violation of R.S. 21:21, and such person is found outside the state of Louisiana, the owner of the hotel, inn, boarding house or restaurant filing the complaint may, if called upon so to do, pay the necessary and reasonable expenses of extraditing the person charged and bringing him back to the parish in which the charge is filed, such payment to be made to the prosecuting authorities seeking to enforce the complaint.

Added by Acts 1968, No. 539, §2.



RS 21:51 - Pet animals, taking into hotel rooms, etc., prohibited; penalty; exemptions

PART II. ANIMALS AND PETS

§51. Pet animals; prohibitions relative to hotels and motels; penalty; exemptions

A. No person shall take, and no owner, manager, or person in charge of any hotel or motel shall permit any person to take any dog, cat, or pet animal into any hotel room or into the sleeping quarters or bedrooms of any hotel or motel where there is posted in a conspicuous place a sign to the effect that dogs, cats, and pet animals are prohibited therein.

B. Whoever violates this Section shall be fined not more than twenty-five dollars or be imprisoned for not more than thirty days, or both.

C. This Section shall not apply to guide dogs or service dogs used by blind persons, visually impaired persons, deaf persons, hearing impaired persons, and other persons with physical disabilities who have been taught to use such dogs at a qualified dog guide or service school.

Amended by Acts 1962, No. 33, §1; Acts 1993, No. 763, §1; Acts 2014, No. 811, §10, eff. June 23, 2014.



RS 21:52 - Guide or service dog, rights and privileges of owners and trainers; penalties for violations

§52. Guide or service dog; rights and privileges of owners and trainers; penalties for violations

A. Any blind person, visually impaired person, deaf person, hearing impaired person, or person with any other physical disability who is accompanied by a properly controlled dog which such person has been taught to use as a guide or for service at a qualified dog guide or service school, or any person who is qualified to provide training for a guide dog or service animal and is accompanied by a guide dog in training, is entitled to the full and equal accommodations, advantages, facilities, and privileges of all public accommodation, amusement, or resort, and other places to which the general public is invited, and shall be entitled to take such dog into such conveyances and places, subject only to the accommodations and limitations applicable to all persons not so accompanied, provided that the dog shall not occupy a seat in any public conveyance.

B. Any person, firm, or corporation, or agent, representative, or employee of any person, firm, or corporation who deprives any blind person, visually impaired person, deaf person, hearing impaired person, or person with any other physical disability, or any person who is accompanied by a guide dog in training of any right conferred by Subsection A of this Section, shall be deemed guilty of a misdemeanor, and upon conviction thereof, shall be fined a sum not to exceed five hundred dollars, or be imprisoned in the parish jail for a period not to exceed ninety days, or both, within the discretion of the judge; and for every such offense such person shall forfeit and pay a sum not to exceed five hundred dollars to any person aggrieved thereby, to be recovered in any court of competent jurisdiction in the parish where such offense was committed.

C. The provisions of Subsections A and B of this Section shall be inapplicable unless the person, as described in Subsections A and B of this Section, accompanied by a guide or service dog, shall furnish evidence as to the training of the dog, which evidence shall be obtained from the training agency or school by which the dog has been trained. If the person is accompanied by a guide dog in training as described in Subsection A of this Section, that person shall furnish evidence of his qualifications to provide training for a guide dog, or the provisions of Subsections A and B of this Section shall be inapplicable.

Added by Acts 1954, No. 83, §1. Amended by Acts 1962, No. 33, §1; Acts 1981, No. 407, §1; Acts 1993, No. 763, §1; Acts 2009, No. 373, §1; Acts 2014, No. 811, §10, eff. June 23, 2014.



RS 21:75 - REMOVAL AND EJECTION OF GUEST

CHAPTER 3. REMOVAL AND EJECTION OF GUEST

§75. Hotels, motels, and campgrounds; expiration of stay

No person shall remain in a hotel or motel, or in or on a campsite, where his term or stay has expired if the person has been given written notice of his agreed departure date and checkout time at the time he registered at the motel, hotel, or campground, and the person has been given verbal or written notice to leave the hotel or motel room, or campsite at least one hour prior to the time required to leave.

Added by Acts 1978, No. 751, §1. Amended by Acts 1979, No. 708, §1; Acts 1981, No. 764, §1.



RS 21:76 - Removal of occupant and belongings

§76. Removal of occupant and belongings

The person and other occupants, and their personal belongings, may be removed by the appropriate lawful authority, provided the conditions of R.S. 21:75 have been met. No action for damages or otherwise shall be allowed in a court of law against the owners, operators, or managers of the hotel, motel, or campground or an appropriate lawful authority for reasonable exercise of rights pursuant to the provisions of this Chapter.

This Chapter shall not apply in case of serious medical emergency requiring the continued use of the room or campsite.

Added by Acts 1978, No. 751, §1. Amended by Acts 1981, No. 764, §1.



RS 21:77 - Penalty

§77. Penalty

Willful violation of any provisions of this Chapter shall be a misdemeanor punishable by a fine of not more than one hundred dollars and each violation shall be a separate offense.

Added by Acts 1978, No. 751, §1.



RS 21:201 - Legislative findings

CHAPTER 4. NEW ORLEANS HOTEL SURCHARGE

FOR TOURISM PROMOTION

§201. Legislative findings

The legislature hereby finds and declares all of the following:

(1) There is a direct correlation between the amount of funds spent on destination-based marketing, sales and promotion of a locality and an increase in the number of conventions, meetings, visitors, occupancy of hotels, retail sales of food, beverages and other items, admissions to cultural and other entertainment venues, collections of related state and local sales and use taxes, job creation, and a resulting general economic vitality of the traveler economy and related businesses in the locality.

(2) It is in the state's public interest and vital to the welfare of the state's economy to facilitate and encourage cooperating public-private partnerships for the enhancement and expansion of the traveler economy and to provide for increased hotel occupancy, tourism, economic development and job creation in Orleans Parish.

Acts 2013, No. 410, §1, eff. June 20, 2013.



RS 21:202 - Purpose

§202. Purpose

This Chapter is enacted for the purpose of facilitating the collection and use of private-sector-originated supplementary funds to market and promote greater New Orleans as a traveler destination and to provide for increased economic activity within its traveler economy, including an increased number of conventions, meetings, visitors, hotel occupancy, food, beverage and other retail sales, tourism, including cultural and family tourism, job creation and other economic development and related purposes through an optional, self-generated, private-sector hotel self-assessment program.

Acts 2013, No. 410, §1, eff. June 20, 2013.



RS 21:203 - Definitions

§203. Definitions

For the purposes of this Chapter, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) "Assessed hotel" means a person operating a hotel and required to pay a hotel assessment pursuant to this Chapter and, until the hotel assessment is first levied, any person operating a hotel authorized to vote in the referendum.

(2) "City" means the city of New Orleans.

(3) "Hotel" means any establishment engaged in the business of furnishing or providing rooms intended or designed for dwelling, lodging, or sleeping purposes to transient guests where such establishment consists of ten or more guest rooms but does not include any hospital, convalescent or nursing home or sanitarium, or any hotel-like facility operated by or in connection with a hospital or medical clinic providing rooms exclusively for patients and their families.

(4) "Hotel assessment" means any assessment that is: (a) levied under this Chapter by a tourism organization on its members that are operators of hotels located in Orleans Parish; (b) calculated by reference either to room occupancy or room sales; and (c) for the general purposes of the organization, or otherwise for the direct or indirect benefit of the tourism industry and economic development, for sales, marketing and promotion, and for driving and hosting tourism growth and visitors.

(5) "Operator of a hotel" means the person in whose name the occupational license for the hotel is issued by the city.

(6) "Person" means an individual, public entity, firm, corporation, partnership, limited liability company, trust, association, or any other business entity or juridical person, whether operating on a for-profit or nonprofit basis.

(7) "Referendum" means any vote by assessed hotels by mailed ballot of measures proposed by the tourism organization in accordance with the provisions of this Chapter.

(8) "Surcharge" means any charge in addition to the daily room charge for services to a hotel guest that is required to be paid in order to occupy a room and any hotel assessment that is passed through to hotel guests as a charge on the guest folio. Surcharge does not include charges for food and beverages, Internet access, spa access or other goods or services sold at the hotel unless the payment for the goods or services is required in connection with the use of the hotel room.

(9) "Tourism organization" means any private nonprofit corporation domiciled in Orleans Parish that is a nationally accredited comprehensive membership-based organization engaged in destination sales and marketing, visitor support and other tourism related activities including the New Orleans Convention and Visitors Bureau.

Acts 2013, No. 410, §1, eff. June 20, 2013.



RS 21:204 - Levy of hotel assessments; use of proceeds

§204. Levy of hotel assessments; use of proceeds

A. A tourism organization, under authority of its articles or bylaws, may levy a hotel assessment of up to one and three quarters percent of the daily room charge upon its hotel members in Orleans Parish under this Chapter for destination marketing, sales, public relations and for other matters deemed by the tourism organization to benefit directly or indirectly economic development, the traveler economy, and tourism growth, as shall be approved by resolution of the board of directors of the tourism organization and ratified by a vote of the assessed hotels in a referendum conducted in accordance with R.S. 21:206.

B. A hotel assessment proposed to be levied under this Chapter by a tourism organization shall be authorized by its board of directors or other governing body by resolution that describes in general terms the hotel assessment to be levied and includes a statement that the hotel assessment is to be levied under this Chapter and shall be approved in a referendum of the assessed hotels as provided in R.S. 21:206.

C. A hotel operator shall not be liable for payment of a hotel assessment under this Chapter for any time period in which it is not a member of the tourism organization.

D. Notwithstanding any other provision of law, an assessed hotel shall place the hotel assessment as a mandatory surcharge on the folio and in so doing shall comply with R.S. 21:205(C). Receipts from any such surcharge for hotel assessments levied pursuant to this Chapter are not part of gross receipt or gross revenue for any purpose, including the calculation of hotel sales or occupancy taxes or state income taxes and are not part of income pursuant to any lease or operator agreement. Payment of the assessment to the tourism organization shall not be taken as a deduction from income for state income tax purposes.

E. Any hotel assessment levied and passed through to a guest as a surcharge in accordance with this Chapter is an enforceable obligation of the guest to the same extent as daily room charges and other lawful surcharges.

F. Procedures for collection of hotel assessments, interest charges and penalties for delinquent remittance of hotel assessments to the tourism organization or other matters incident to the hotel assessment shall be as provided by resolution or in the bylaws of the tourism organization. The state, the city, and any and all of their agencies and political subdivisions may, upon the request of a tourism organization, enter into a cooperative endeavor agreement with the tourism organization for the collection of hotel assessments on behalf of the tourism organization.

Acts 2013, No. 410, §1, eff. June 20, 2013.



RS 21:205 - Disclosure of surcharges

§205. Disclosure of surcharges

A. Rate schedules setting forth room charges and any surcharges as required by this Chapter for hotels shall be posted or disclosed in all hotels and shall be delivered to the director of the department of finance of the city as required by applicable local ordinances.

B. Each operator of a hotel shall comply with applicable local ordinances relating to furnishing a schedule of charges for the rental or use of hotel rooms and shall include therein surcharges in effect for the following year, a schedule of binding rates, applicable surcharges, and length-of-stay requirements.

C. An operator of a hotel shall place line itemization of any hotel assessment for which the operator is responsible on the guest folio as a charge to the guest immediately after, or included in, the itemization of hotel tax and occupancy tax. All hotel assessments to be passed through to guests as surcharges shall be disclosed on all information or communication platforms of the hotel in the same manner as are other surcharges and hotel and occupancy taxes as required by applicable laws and regulations.

D. The provisions of this Chapter shall not supersede or limit the authority of a tourism organization to levy assessments on its members under the Nonprofit Corporation Law or other applicable law and apply only to assessments that are declared by resolution of the board of directors or other governing body of the tourism organization to be made under this Chapter.

Acts 2013, No. 410, §1, eff. June 20, 2013.



RS 21:206 - Referendum

§206. Referendum

A. Any hotel assessment to be levied pursuant to this Chapter shall be approved by a vote of the assessed hotels in a referendum conducted in accordance with this Section. A referendum of all assessed hotels shall be called by the president of the Greater New Orleans Hotel and Lodging Association, Inc., by written notice mailed to all hotel operators identified by the tourism organization as its members in accordance with such procedures as the tourism organization may establish in its discretion. In any referendum, each assessed hotel shall have a number of votes equal to the number of its hotel rooms as shown on its occupational license. In any referendum, two-thirds of the votes cast shall be required to approve or ratify any hotel assessment.

B. The written notice of the referendum shall include a description of any proposed hotel assessment, including the effective date thereof, a ballot, and a statement of the referendum period, which shall be not less than thirty days from the date of the mailing of the notice and a ballot. Ballots may be delivered to the Greater New Orleans Hotel and Lodging Association, Inc., or any other person designated for the purpose of receiving, tabulating and counting ballots at any time during the referendum period. The Greater New Orleans Hotel and Lodging Association, Inc., may in its discretion extend the referendum period not more than fifteen additional days. At the close of the referendum period, the Greater New Orleans Hotel and Lodging Association, Inc., or other person designated for the purpose of receiving, tabulating and counting ballots shall count and tabulate the ballots received during the referendum period. All ballots shall be presumed to be valid. A notice of the results of the referendum shall be mailed by the Greater New Orleans Hotel and Lodging Association, Inc., or any other person designated for the purpose of receiving, tabulating and counting ballots to the tourism organization and the assessed hotels.

C. The costs of the referendum, in the first instance, shall be paid by the tourism organization and shall be reimbursed from hotel assessments as received.

Acts 2013, No. 410, §1, eff. June 20, 2013.



RS 21:207 - Liberal construction

§207. Liberal construction

This Chapter, being necessary for the welfare of the state, the city, the parish and its residents, shall be liberally construed to effect the purposes thereof.

Acts 2013, No. 410, §1, eff. June 20, 2013.



RS 21:208 - Severability

§208. Severability

The provisions of this Chapter are severable. It is intended that if any provision of this Chapter should be adjudged invalid or unenforceable, then such provision shall be ineffective to the extent of such invalidity or unenforceability without invalidating the remaining provisions of this Chapter.

Acts 2013, No. 410, §1, eff. June 20, 2013.



RS 21:301 - Legislative findings

CHAPTER 4-A. JEFFERSON PARISH HOTEL SURCHARGE FOR

TOURISM PROMOTION

§301. Legislative findings

The legislature hereby finds and declares all of the following:

(1) There is a direct correlation between the amount of funds spent on destination-based marketing, sales and promotion of a locality and an increase in the number of conventions, meetings, visitors, occupancy of hotels, retail sales of food, beverages, and other items, admissions to cultural and other entertainment venues, collections of related state and local sales and use taxes, job creation and a resulting general economic vitality of the traveler economy and related businesses in the locality.

(2) It is in the state's public interest and vital to the welfare of the state's economy to facilitate and encourage cooperating public-private partnerships for the enhancement and expansion of the traveler economy and to provide for increased hotel occupancy, tourism, economic development and job creation in Jefferson Parish.

Acts 2015, No. 265, §1.



RS 21:302 - Purpose

§302. Purpose

This Chapter is enacted for the purpose of facilitating the collection and use of private-sector-originated supplementary funds to market and promote Jefferson Parish as a traveler destination and to provide for increased economic activity within its traveler economy, including increased number of conventions, meetings, visitors, hotel occupancy, food, beverage, and other retail sales, tourism, including cultural and family tourism, job creation and other economic development and related purposes through optional, self-generated, private-sector hotel self-assessment program.

Acts 2015, No. 265, §1.



RS 21:303 - Definitions

§303. Definitions

For the purposes of this Chapter, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) "Assessed hotel" means a person operating a hotel and required to pay a hotel assessment pursuant to this Chapter and, until the hotel assessment is first levied, any person operating a hotel authorized to vote in the referendum.

(2) "Hotel" means any establishment engaged in the business of furnishing or providing rooms intended or designed for dwelling, lodging, or sleeping purposes to transient guests where such establishment consists of ten or more guest rooms but does not include any hospital, convalescent or nursing home or sanitarium, or any hotel-like facility operated by or in connection with a hospital or medical clinic providing rooms exclusively for patients and their families.

(3) "Hotel assessment" means any hotel assessment that is: (a) levied under this Chapter by a tourism organization on its members that are operators of hotels located in Jefferson Parish; (b) calculated by reference either to room occupancy or room sales; and (c) for the general purposes of the organization, or otherwise for the direct or indirect benefit of the tourism industry and economic development, for sales, marketing and promotion, and for driving and hosting tourism growth and visitors.

(4) "Operator of a hotel" means the person in whose name the occupational license for the hotel is issued by the city.

(5) "Person" means an individual, public entity, firm, corporation, partnership, limited liability company, trust, association, or any other business entity or juridical person, whether operating on a for-profit or nonprofit basis.

(6) "Referendum" means any vote by assessed hotels by mailed ballot of measures proposed by the tourism organization in accordance with the provisions of this Chapter.

(7) "Surcharge" means any charge in addition to the daily room charge for services to a hotel guest that is required to be paid in order to occupy a room and any hotel assessment that is passed through to hotel guests as a charge on the guest folio. Surcharge does not include charges for food and beverages, Internet access, spa access or other goods or services sold at the hotel unless the payment for the goods or services is required in connection with the use of the hotel room.

(8) "Tourism organization" means any private nonprofit corporation domiciled in Jefferson Parish that is a nationally accredited comprehensive membership based organization engaged in destination sales and marketing, visitor support and other tourism related activities including the Jefferson Convention and Visitors Bureau, Inc.

Acts 2015, No. 265, §1.



RS 21:304 - Levy of hotel assessments; use of proceeds

§304. Levy of hotel assessments; use of proceeds

A. A tourism organization, under authority of its articles or bylaws, may levy a hotel assessment of up to one and three quarters percent of the daily room charge upon its hotel members in Jefferson Parish under this Chapter for destination marketing, sales, public relations and for other matters deemed by the tourism organization to benefit directly or indirectly economic development, the traveler economy and tourism growth as shall be approved by resolution of the board of directors of the tourism organization and ratified by a vote of the assessed hotels in a referendum conducted in accordance with R.S. 21:306.

B. A hotel assessment proposed to be levied under this Chapter by a tourism organization (1) shall be authorized by its board of directors or other governing body by resolution that describes in general terms the hotel assessment to be levied and includes a statement that the hotel assessment is to be levied under this Chapter and (2) shall be approved in a referendum of the assessed hotels as provided in R.S. 21:306.

C. A hotel operator shall not be liable for payment of a hotel assessment under this Chapter for any time period in which it is not a member of the tourism organization.

D. Notwithstanding any other provision of law, an assessed hotel shall place the hotel assessment as a mandatory surcharge on the folio and in so doing shall comply with R.S. 21:305(C). Receipts from any such surcharge for hotel assessments levied pursuant to this Chapter are not part of gross receipt or gross revenue for any purpose, including the calculation of hotel sales or occupancy taxes, or state income taxes, and are not part of income pursuant to any lease or operator agreement. Payment of the assessment to the tourism organization shall not be taken as a deduction from income for state income tax purposes.

E. Any hotel assessment levied and passed through to a guest as a surcharge in accordance with this Chapter is an enforceable obligation of the guest as and to the same extent as are daily room charges and other lawful surcharges.

F. Procedures for collection of hotel assessments, interest charges and penalties for delinquent remittance of hotel assessments to the tourism organization or other matters incident to the hotel assessment shall be as provided by resolution or in the bylaws of the tourism organization. The state, the parish, and any and all of their agencies and political subdivisions may, upon the request of a tourism organization, enter into a cooperative endeavor agreement with the tourism organization for the collection of hotel assessments on behalf of the tourism organization.

G. Each tourism organization which levies an assessment pursuant to the provisions of this Chapter shall be subject to audit by the legislative auditor.

Acts 2015, No. 265, §1.



RS 21:305 - Disclosure of surcharges

§305. Disclosure of surcharges

A. Rate schedules setting forth room charges and any surcharges as required by this Chapter for hotels shall be posted or disclosed in all hotels as required by applicable local ordinances.

B. Each operator of a hotel shall comply with applicable local ordinances relating to furnishing a schedule of charges for the rental or use of hotel rooms and shall include therein surcharges in effect for the following year, a schedule of binding rates, applicable surcharges and length-of-stay requirements.

C. An operator of a hotel shall place line itemization of any hotel assessment for which the operator is responsible on the guest folio as a charge to the guest immediately after, or included in, the itemization of hotel tax and occupancy tax. All hotel assessments to be passed through to guests as surcharges shall be disclosed on all information or communication platforms of the hotel in the same manner as are other surcharges and hotel and occupancy taxes as required by applicable laws and regulations.

D. The provisions of this Chapter shall not supersede or limit the authority of a tourism organization to levy assessments on its members under the nonprofit corporation law or other applicable law and apply only to assessments that are declared by resolution of the board of directors or other governing body of the tourism organization to be made under this Chapter.

Acts 2015, No. 265, §1.



RS 21:306 - Referendum

§306. Referendum

A. Any hotel assessment to be levied pursuant to this Chapter shall be approved by a vote of the assessed hotels in a referendum conducted in accordance with this Section. A referendum of all assessed hotels shall be called by the president of the Greater New Orleans Hotel and Lodging Association, by written notice mailed to all hotel operators identified by the tourism organization as its members in accordance with such procedures as the tourism organization may establish in its discretion. In any referendum, each assessed hotel shall have a number of votes equal to the number of its hotel rooms as shown on its occupational license. In any referendum, two-thirds of the votes cast shall be required to approve or ratify any hotel assessment.

B. The written notice of the referendum shall include a description of any proposed hotel assessment, including the effective date thereof, a ballot, and a statement of the referendum period, which shall be not less than thirty days from the date of the mailing of the notice and a ballot. Ballots may be delivered to the Greater New Orleans Hotel and Lodging Association, or any other person designated for the purpose of receiving, tabulating and counting ballots at any time during the referendum period. The Greater New Orleans Hotel and Lodging Association may, in its discretion, extend the referendum period not more than fifteen additional days. At the close of the referendum period, the Greater New Orleans Hotel and Lodging Association, or other person designated for the purpose of receiving, tabulating and counting ballots shall count and tabulate the ballots received during the referendum period. All ballots shall be presumed to be valid. A notice of the results of the referendum shall be mailed by the Greater New Orleans Hotel and Lodging Association, or any other person designated for the purpose of receiving, tabulating and counting ballots to the tourism organization and the assessed hotels.

C. The costs of the referendum, in the first instance, shall be paid by the tourism organization and shall be reimbursed from hotel assessments as received.

Acts 2015, No. 265, §1.



RS 21:307 - Liberal construction

§307. Liberal construction

This Chapter, being necessary for the welfare of the state, and the parish and its residents shall be liberally construed to effect the purposes thereof.

Acts 2015, No. 265, §1.



RS 21:308 - Severability

§308. Severability

The provisions of this Chapter are severable. It is intended that if any provision of this Chapter should be adjudged invalid or unenforceable, then such provision, shall be ineffective to the extent of such invalidity or unenforceability without invalidating the remaining provisions of this Chapter.

Acts 2015, No. 265, §1.






TITLE 22 - Insurance

RS 22:1 - Louisiana Insurance Code

TITLE 22. INSURANCE CODE

CHAPTER 1. GENERAL PROVISIONS

PART I. TITLE, DEFINITIONS, CLASSIFICATIONS, AND

OTHER REGULATORY MATTERS

§1. Louisiana Insurance Code

This Title shall be known and may be cited as the "Louisiana Insurance Code".

Acts 1958, No. 125; Acts 1993, No. 664, §1; Acts 2003, No. 135, §1.



RS 22:2 - Insurance regulated in the public interest

SUBPART A. OFFICE OF THE INSURANCE COMMISSIONER;

GENERAL DUTIES AND RESPONSIBILITIES

§2. Insurance regulated in the public interest

A.(1) Insurance is an industry affected with the public interest and it is the purpose of this Code to regulate that industry in all its phases. Pursuant to the authority contained in the Constitution of Louisiana, the office of the commissioner of insurance is created. It shall be the duty of the commissioner of insurance to administer the provisions of this Code. The term of office of the commissioner shall be four years and said officer shall be elected at the election for governor and other state officers.

(2) The commissioner shall appoint a chief deputy commissioner and also an assistant to the commissioner, both of whom shall serve at his pleasure and whose salaries and duties shall be fixed by him.

(3) The chief deputy commissioner shall have the authority to perform all the acts and duties of the office of the commissioner of insurance in the absence of the commissioner of insurance, in case of his inability to act, or under his direction.

B. The commissioner shall maintain, as confidential, any document or information received from the National Association of Insurance Commissioners, insurance department of other states, international, federal, or state law enforcement agencies, and international, federal, or state regulatory agencies with statutory oversight over the financial services industry, which is confidential under the law of the state that sent the document or the applicable laws and regulations of the federal agency. The commissioner may provide documents or information, including otherwise confidential documents or information, to state, federal, or international law enforcement agencies, to the National Association of Insurance Commissioners, insurance departments of other states, or to other state, federal, or international regulatory agencies with statutory oversight over the financial services industry, including but not limited to the Louisiana Office of Financial Institutions, if the recipient agrees to maintain the confidentiality of those documents which are confidential under the laws of this state. The sharing of confidential or privileged information in accordance with this Subsection shall not be deemed a waiver of any privilege or claim of confidentiality in the documents, materials, or information. The commissioner is authorized to use such documents, materials, or other information in the furtherance of any regulatory or legal action brought as part of the commissioner's official duties.

C. The commissioner of insurance shall assess every insurer subject to the jurisdiction of the Department of Insurance, as provided by law.

D. Subject to the exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, all monies, funds, proceeds, and fees except for insurance premium taxes, and dedicated funds for the Municipal Police Employee's Retirement System, Sheriff's Pension and Relief Fund, and the Firefighters' Retirement System received or collected by the commissioner under the provisions of this Title shall be deposited immediately upon receipt into the state treasury and shall be credited to the Bond Security and Redemption Fund.

E. The commissioner of insurance shall have the authority to make reasonable rules and regulations, not inconsistent with law, to enforce, carry out, and make effective the implementation of this Code.

Acts 1958, No. 125. Amended by Acts 1960, No. 138, §1; Acts 1965, No. 61, §6; Acts 1969, No. 11, §4; Acts 1974, No. 433, §4; Acts 1979, No. 236, §5, eff. Sept. 1, 1979; Acts 1980, No. 376, §4, eff. Sept. 1, 1980; Acts 1981, No. 636, §7, eff. Sept. 1, 1981; Acts 1982, No. 637, §1; Acts 1990, No. 641, §1; Acts 1992, No. 811, §1; Acts 1995, No. 846, §1, eff. Jan. 8, 1996; Acts 1995, No. 1203, §1, eff. June 29, 1995; Acts 1999, No. 885, §1, eff. June 30, 1999; Acts 2001, No. 1169, §1; Acts 2001, No. 1178, §2, eff. June 29, 2001; Acts 2003, No. 933, §1; Subsection J redesignated from R.S. 22:8(B) and Subsection K redesignated from R.S. 22:8(C) by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:2.1 - Redesignated as R.S. 22:42 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2.1. Redesignated as R.S. 22:42 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3 - Composition of Department of Insurance

§3. Composition of Department of Insurance

The Department of Insurance shall be comprised of the office of the commissioner, the office of management and finance, the office of property and casualty, the office of licensing, the office of financial solvency, the office of consumer advocacy and diversity, the office of health, life and annuity, the office of consumer services, the division of insurance fraud, the division of legal services, the division of public affairs, the division of diversity and opportunity and any other office or division that may be included by the Executive Reorganization Act or other law. Each office or division shall be administered as prescribed by Titles 36 and 39 of the Louisiana Revised Statutes of 1950.

Acts 1986, No. 473, §1, eff. July 1, 1986; Acts 1992, No. 984, §7; Acts 1999, No. 885, §1, eff. June 30, 1999; Acts 2001, No. 184, §1, eff. July 1, 2001; Redesignated from R.S. 22:8(A) by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2013, No. 217, §1; Acts 2015, No. 274, §1, eff. June 29, 2015.

NOTE: Former R.S. 22:3 redesignated as R.S. 22:11 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:4 - Redesignated as R.S. 22:12 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§4. Redesignated as R.S. 22:12 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:5 - Redesignated as R.S. 22:46 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§5. Redesignated as R.S. 22:46 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:6 - Redesignated as R.S. 22:47 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§6. Redesignated as R.S. 22:47 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:7 - Redesignated from R.S. 22:13 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§7. Redesignated from R.S. 22:13 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:8 - R.S. 22:8(A) redesignated as R.S. 22:3 and R.S. 22:8(B) and (C) redesignated as R.S. 22:2(J) and (K) by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§8. R.S. 22:8(A) redesignated as R.S. 22:3 and R.S. 22:8(B) and (C) redesignated as R.S. 22:2(J) and (K) by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:9 - Redesignated as R.S. 22:2161 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§9. Redesignated as R.S. 22:2161 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:10 - Redesignated as R.S. 22:971 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§10. Redesignated as R.S. 22:971 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:11 - Rules and regulations by commissioner

SUBPART B. COMPLIANCE WITH CODE REQUIRED;

RULES AND REGULATIONS BY COMMISSIONER;

QUALIFICATION REQUIRED

§11. Rules and regulations by commissioner

A. The commissioner of insurance may promulgate rules and regulations that he determines are necessary for implementation of this Title. Such implementation shall be subject to the legislative oversight of the House of Representatives and Senate committees on insurance in accordance with R.S. 49:968.

B. In addition to any other powers granted by the Louisiana Insurance Code, the commissioner of insurance is hereby empowered to promulgate any rule or regulation necessary to meet the requirements for the accreditation of the Louisiana Department of Insurance under the National Association of Insurance Commissioners, Financial Regulation Standards and Accreditation Program. Such implementation shall be subject to the legislative oversight of the Senate and House committees on insurance in accordance with R.S. 49:968.

Acts 1958, No. 125. Amended by Acts 1979, No. 117, §1; Acts 1992, No. 463, §1; Redesignated from R.S. 22:3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:11 redesignated as R.S. 22:1824 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:11.1 - Redesignated as R.S. 22:1009 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§11.1. Redesignated as R.S. 22:1009 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:12 - Insurer; qualification required; compliance with Code required

§12. Insurer; qualification required; compliance with Code required

No person shall act as an insurer in this state unless properly qualified as an insurer of a type permitted under the provisions of this Code. No person shall be authorized to transact or shall transact a business of insurance in this state without complying with the provisions of this Code.

Acts 1958, No. 125; Redesignated from R.S. 22:4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:12 redesignated as R.S. 22:1825 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:13 - Penalty for violations

§13. Penalty for violations

A. Whoever intentionally violates, aids, abets, counsels, or procures another person to intentionally violate any provision of this Code, upon conviction, unless a specific penalty is provided elsewhere in this Code, and in addition to any revocation, suspension, or forfeiture of any license, power, or privilege provided for in this Code, if a corporation, shall be fined not more than fifty thousand dollars; a natural person shall be fined not more than ten thousand dollars, or imprisoned with or without hard labor for not more than five years, or both.

B. The provisions of this Section shall not be applicable to a violation of any provision of Subpart A of Part I of Chapter 5 of this Code, R.S. 22:1541 et seq.

Added by Acts 1979, No. 255, §1. Acts 1992, No. 1113, §1; Acts 1996, 1st Ex. Sess., No. 71, §1, eff. May 10, 1996; H.C.R. No. 4, 2002 1st Ex. Sess.; Redesignated from R.S. 22:7 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:13 redesignated as R.S. 22:14 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:14 - Violations reported by employees; retaliation by insurer prohibited

§14. Violations reported by employees; retaliation by insurer prohibited

A. Any insurer transacting business in this state is prohibited from penalizing any of its employees for reporting to the commissioner of insurance or other appropriate authorities, in good faith, a suspected violation of this Code, or any law in this Title relative to required reserves, capital, assets, deposits, minimum and operating surplus, investments, and separate accounts of entities regulated by the Department of Insurance, illegal discrimination against a person, or other prohibitory provisions that provide criminal penalties for their violation, or any rule with criminal sanctions adopted by the commissioner of insurance. For purposes of this Section, "penalize" or "penalizing" shall include:

(1) Discharging, disciplining, demoting, transferring, or otherwise discriminating against an employee of the insurer.

(2) Reducing the benefits, pay, or work privileges of an employee of the insurer.

(3) Preparing a negative work performance evaluation of an employee of the insurer.

(4) Threatening to take any of the actions described in Paragraphs (1) through (3) of this Subsection.

B. Whenever the commissioner of insurance, a state agency, or law enforcement agency conducts an investigation based upon a written sworn report or with the participation of an employee as provided in this Section, it may not disclose the identity of the employee without the employee's consent. If it is determined that such disclosure is required for an administrative proceeding or criminal prosecution based upon the findings of the investigation, then the person or entity conducting the investigation shall notify the employee prior to disclosure of the employee's identity. Any hearing under this Section shall be conducted in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

C. Any employee who makes a written sworn report on the activities of an insurer, as described in this Section, to the commissioner of insurance or appropriate authority, is not subject to civil liability for making the report and no civil cause of action may arise against the employee for making the report. This immunity shall apply provided that the information available to the employee would support a reasonable belief that the activity, policy, or practice reported violates this Code, a rule, or the law as described above, or impairs or endangers the solvency of the insurer. No such immunity shall apply to any report that is fraudulent or made in bad faith. Employees who intentionally make fraudulent reports or make reports in bad faith shall be guilty of the crime of false swearing and subject to the penalties provided for in R.S. 14:125.

D.(1) To the extent necessary to protect the anonymity of the employee who makes a written sworn report under this Section, the records of the commissioner of insurance or other state or law enforcement agency referring to the report shall be confidential for purposes of the state public records laws and are not subject to inspection or copying as a public record.

(2) The Department of Insurance shall report the name of the employee to the insurer if the statement is determined by the commissioner of insurance to be false or made in bad faith.

E. In addition to any other applicable penalties, any insurer found to be in violation of this Section shall be subject to a fine not to exceed ten thousand dollars.

Acts 1993, No. 1033, §1; Redesignated from R.S. 22:13 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:14 redesignated as R.S. 22:2261 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:15 - Repealed by Acts 2009, No. 503, §2.

§15. Repealed by Acts 2009, No. 503, §2.



RS 22:16 - Failure to comply with written orders or directives; penalties

§16. Failure to comply with written orders or directives; penalties

If any insurance company or rating organization fails to comply with a written directive or order issued by the commissioner of insurance pursuant to this Subpart within thirty days of the issuance thereof, the commissioner may levy and receive a fine of up to twenty-five thousand dollars. If a hearing has been requested by the insurance company or rating organization, the penalty shall not be imposed until such time as the division of administrative law makes a finding and issues an order that the penalty is warranted in a proper hearing, held in the manner provided in Chapter 12 of this Title, R.S. 22:2191 et seq.

Added by Acts 1978, No. 524, §1; Acts 1987, No. 313, §1; Acts 1990, No. 647, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1447 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.



RS 22:17 - Particular provisions prevail

§17. Particular provisions prevail

Provisions of this Code relating to a particular kind of insurance or a particular type of insurer or to a particular matter shall prevail over provisions relating to insurance in general, or to insurers in general, or to such matter in general.

Acts 1958, No. 125; Redesignated from R.S. 22:1456 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:18 - Suspension or revocation of insurers' licenses; fines; orders

§18. Suspension or revocation of insurers' licenses; fines; orders

A. The commissioner of insurance may, as a penalty, in accordance with R.S. 49:961, refuse to renew, or may suspend, or revoke the certificate of authority or license of any insurer, person, or entity violating any of the provisions of this Code, or in lieu of suspension or revocation of a certificate or license duly issued, the commissioner may levy a fine not to exceed one thousand dollars for each violation per insurer, person, or entity, up to one hundred thousand dollars aggregate for all violations in a calendar year per insurer, person, or entity, when such violations warrant the refusal, suspension, or revocation of such certificate or license, or the imposition of the fine. The commissioner is also authorized to order any insurer, person, or entity to cease and desist any such action that violates any provision of this Code. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq. If the insurer has demanded a timely hearing, the penalty or fine ordered by the commissioner shall not be imposed until such time as the division of administrative law makes a finding that the penalty or fine is warranted in a proper hearing, held in the manner provided in Chapter 12 of this Title.

B. The commissioner may deny, refuse to renew, suspend, or revoke any certificate of authority of any health insurer that writes a limited benefit line of health insurance or otherwise issues a health policy in the same limited benefit line in the state or for a citizen of the state within five years after it has ceased to write such limited benefit line of health insurance in the state. A limited benefit line of health insurance means a specified form of health benefit coverage as defined in R.S. 22:47(2)(c).

Acts 1958, No. 125. Amended by Acts 1964, No. 147, §1; Acts 1991, No. 517, §1; Acts 1993, No. 663, §2, eff. June 16, 1993; Redesignated from R.S. 22:1457 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1; Acts 2012, No. 319, §1.



RS 22:19 - Duration of licenses

§19. Duration of licenses

All licenses issued to foreign or domestic insurers of any kind, including fraternal benefit societies, producers, and all other persons, shall remain in effect until cancelled, suspended, revoked, or the renewal thereof refused, provided all requirements of this Title relating to such insurers or persons are met.

Acts 1958, No. 125. Amended by Acts 1964, No. 145, §1, effective Jan. 1, 1965; Acts 2003, No. 136, §1; Redesignated from R.S. 22:1458 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:21 - Agreement on agents' compensation prohibited

§21. Agreement on producers' compensation prohibited

No insurer shall enter into any combination or agreement with another insurer to prevent its legally authorized producers and representatives in this state from accepting a higher compensation than that paid by any party or parties to such agreement.

Acts 1958, No. 125; Redesignated from R.S. 22:1452 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:21 redesignated as R.S. 22:2221 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:22 - Repealed by Acts 2009, No. 503, §2.

§22. Repealed by Acts 2009, No. 503, §2.



RS 22:23 - Exclusive use of expirations

§23. Exclusive use of expirations

A.(1) Except as otherwise provided herein, for purposes of soliciting, selling, or negotiating the renewal or sale of insurance coverage, insurance products, or insurance services, an insurance producer shall have the exclusive use of expirations, records, or other written or electronic information directly related to an insurance application submitted by or an insurance policy written through an insurance producer. No insurance company, managing general agent, surplus lines insurance broker, wholesale broker, third party administrator, or residual markets including but not limited to the Louisiana Automobile Insurance Plan, the Louisiana Joint Reinsurance Plan, or the Louisiana Insurance Underwriting Plan, shall use such expirations, records, or other written or electronic information to solicit, sell, or negotiate the renewal or sale of insurance coverage, insurance products, or insurance services to the insured, either directly or by providing such information to others without the express written consent of the insurance producer.

(2) Such expirations, records, or other written or electronic information may be used to review an application, issue a policy, or for any other purpose necessary for placing such business through the insurance producer. Such expirations, records, or other written or electronic information may also be used for any other purpose which does not involve the soliciting, selling, or negotiating the renewal or sale of insurance coverage, insurance products, or insurance services.

B. This Section shall not apply:

(1) When the insured requests, individually or through another producer, that the insurance company renew the policy or write other insurance business.

(2) When the insurance producer has, by contract, agreed to act exclusively for one company or group of affiliated insurance companies, in which case the rights of the producer shall be determined by the terms of the producer's contract with that company or affiliated group.

(3) When the producer is in default for nonpayment of premiums or other monies due and owing for which the agent is in default under the producer's contract or other agreement with the insurer, unless there is a legitimate dispute as to monies owed.

(4) When the agency contract is terminated and the insurance company is required by law to continue coverage for the insured; however, in that event, the insurance company shall continue to pay the producer commissions on such policies that the company is required to renew during the thirty-six month period following the effective date of the termination or three years, whichever is sooner. The commission shall be at the insurer's prevailing commission rates in effect on the date of renewal for that class or line of business in effect on the date of renewal for producers whose contracts are not terminated.

(5) To policies providing group coverage and health insurance.

C. The producer and insurer may in a written agreement, separate from the agency contract, mutually agree to terms different than the provisions set forth in this Section. The terms of any such agreement shall be negotiated in good faith between the parties.

D.(1) The commissioner of insurance may adopt rules, in accordance with the Administrative Procedure Act, to enforce the provisions of this Section and any violation of this Section or the rules adopted thereunder shall be subject to regulation by the commissioner of insurance under R.S. 22:18.

(2) In addition, the producer shall have a right to a claim for lost commissions. Such claim shall be resolved in accordance with the dispute resolution terms in the applicable contract or agreement. In the absence of any dispute resolution term, the parties shall attempt to resolve their dispute through mediation. If the claim is not resolved through mediation, the claim may be resolved through binding arbitration if the parties agree. In the absence of an agreement to resolve the claim through binding arbitration, the producer may maintain a civil action in a court of competent jurisdiction for lost commissions.

(3)(a) All life insurance, disability income, long-term care, and annuity files, whether paper or electronic, submitted to an insurance company, are owned by the insurance company. The producer who sold the policy has the right to retain a copy of the file submitted to the issuing company. The producer has the right to retain a copy of the file after terminating his affiliation with the issuing company, unless the producer and the issuing company agree in writing that the producer shall not have such a right. Should the issuing company wish to make copies of the information retained by the producer, such copies shall be made at the issuing company's expense.

(b) This Paragraph shall not apply to any policy issued under the home service marketing distribution system referenced in R.S. 22:1962(C).

(c) As used in this Paragraph, files include all records, written or electronic, that were gathered and maintained by the producer.

(d) Notwithstanding any other provision of this Paragraph to the contrary, information a producer may retain shall not include real-time data and updates maintained on the insurance company computer system or any data protected by the Gramm-Leach-Bliley Act, 15 U.S.C. 6801-15 U.S.C. 6809, or the security laws.

(4) Except as provided in this Section, nothing in this Section shall be interpreted as impairing any rights in law or contract currently enjoyed by any party.

Acts 1999, No. 1186, §1; Acts 2008, No. 137, §1; Redesignated from R.S. 22:1474 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:23 redesignated as R.S. 22:2223 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:24 - Life and health sales quotas; prohibitions

§24. Life and health sales quotas; prohibitions

No existing contract between an insurer and a producer may be amended to add any provision that may require, as a quota, a producer to sell a specific number of life or health policies or a specific dollar amount of life or health insurance, unless that contract contains a provision requiring the producer to sell life or health insurance.

Acts 2001, No. 287, §1; Redesignated from R.S. 22:1475 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:25.1 - Redesignated as R.S. 22:2231 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§25.1. Redesignated as R.S. 22:2231 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:25.2 - Redesignated as R.S. 22:2232 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§25.2. Redesignated as R.S. 22:2232 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:31 - Division of diversity and opportunity

SUBPART C. EQUAL OPPORTUNITY IN INSURANCE

§31. Division of diversity and opportunity

A. There is hereby created within the Department of Insurance a division of diversity and opportunity which shall have the following functions and duties:

(1) To assist in coordinating the activities of the Advisory Committee on Equal Opportunity.

(2) To maintain a list of a contact person within each insurance company transacting business in this state who is specifically charged with a duty by the company to respond to inquiries from members of minority groups regarding opportunities for employment, appointment as producers, and contracting for services with insurance companies.

(3) In cooperation with insurance companies transacting business in the state, to establish educational and informational services to foster a greater awareness of the opportunities available in the insurance industry and of the skills, training, and education necessary to prepare for opportunities in employment, appointment as producers, and contracting for services with insurance companies.

(4) To assist members of minority groups in obtaining employment, producer or agency contracts, and contracting for services with insurance companies transacting business in Louisiana.

(5) To submit an annual report by April first of each year to the House and Senate insurance committees relative to educational and informational services made available to minorities, the number and types of inquiries, and all available relevant information from applicants and producers.

(6) To develop programs to address the needs and concerns of minority and women producers in the state. The programs may provide training for producers in all areas of agency management and training and education for personnel.

B. The division of diversity and opportunity may conduct a survey of insurance companies doing business in Louisiana and all entities authorized or licensed pursuant to this Title in order to seek information and data relative to the policies and practices of hiring of and contracting with minorities. The survey, data, and responses thereto shall not be a public record as defined by the Public Records Law and shall be exempt from disclosure, except such exemption shall not apply with respect to the aggregated number of minorities hired and the positions for which they were hired.

C. The division of diversity and opportunity shall review all complaints alleging a violation of the provisions of this Subpart. Upon receipt of a complaint, the division shall notify an insurer against whom the complaint was filed of the nature of the complaint and provide the insurer with the opportunity to make a written explanation. As a part of the response, the insurer may submit to the division any affirmative action plan it may have in effect. The division shall consider any affirmative action plan and any other pertinent information submitted to it in determining whether or not the insurer has engaged in a pattern or practice of employment discrimination prohibited by Part IV of Chapter 3-A of Title 23, R.S. 23:331 et seq.

D. The division of diversity and opportunity shall report apparent violations of this Subpart to the commissioner who may commence enforcement proceedings in accordance with R.S. 22:33.

Acts 1984, No. 850, §1; Acts 1992, No. 377, §1, eff. June 17, 1992; Acts 1993, No. 380, §1; Acts 1999, No. 885, §1, eff. June 30, 1999; Redesignated from R.S. 22:1921 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2013, No. 209, §1; Acts 2015, No. 274, §§1, 3, eff. June 29, 2015; Acts 2016, No. 43, §1, eff. May 10, 2016.

NOTE: Former R.S. 22:31 redesignated as R.S. 22:61 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:32 - Advisory Committee on Equal Opportunity

§32. Advisory Committee on Equal Opportunity

A.(1) There is hereby created within the Department of Insurance, in the division of diversity and opportunity, the Advisory Committee on Equal Opportunity. The committee shall be composed of twenty-five members. Twenty-four members shall be appointed by the governor. The term of office of each such member shall be concurrent with that of the appointing governor. The assistant commissioner of diversity and opportunity shall serve ex officio as the twenty-fifth member. Five members shall be appointed from a list of nominees submitted by the Louisiana chapter of The National Association for the Advancement of Colored People, the Urban League of Greater New Orleans, Inc., the Baton Rouge chapter of the National Association for the Advancement of Colored People, the Monroe chapter of the National Association for the Advancement of Colored People, and the Shreveport chapter of the National Association for the Advancement of Colored People. Two members shall be appointed from a list of nominees submitted by the deans of the business schools of Dillard University, Xavier University, Southern University, and Grambling University. Seventeen members shall be appointed from a list of nominees, one nominee to be submitted by each of the following associations or groups:

(a) Louisiana Insurers' Conference.

(b) American Council of Life Insurance.

(c) Life Insurers' Conference.

(d) National Association of Life Companies.

(e) Louisiana Association of Fire and Casualty Companies.

(f) Property Casualty Insurers Association of America.

(g) American Insurance Association.

(h) Repealed by Acts 2009, No. 503, §2.

(i) Louisiana Association of Health Plans.

(j) Property and casualty insurers unaffiliated with the trade associations designated in the preceding Subparagraphs.

(k) The state chapter of the Louis A. Martinet Society.

(l) Independent Insurance Agents and Brokers of Louisiana.

(m) Louisiana Realtists Association.

(n) Louisiana Black Chamber of Commerce.

(o) An organization representing Hispanic Americans, as identified by the commissioner of insurance.

(p) An organization representing Asian Americans, as identified by the commissioner of insurance.

(q) An organization representing Native Americans, as identified by the commissioner of insurance.

(r) Greater Southwest Louisiana Black Chamber of Commerce.

(2) Each appointment by the governor shall be submitted to the Senate for confirmation.

(3) The committee shall serve without compensation, except for compensation for mileage, meals, and necessary lodging expenses incurred in connection with actual attendance at meetings of the committee or while on business of the committee assigned by the committee, but only when properly vouchered.

(4) For the conducting of business, a quorum shall mean a simple majority of members appointed present with no fewer than ten members present.

B. The committee shall assist the commissioner of insurance and the division of diversity and opportunity in establishing educational and informational services to foster a greater awareness of the opportunities available in the insurance industry and of the skills, training, and education necessary to prepare for opportunities in employment, appointment as producers, and contracting for services with insurance companies transacting business in Louisiana. The commissioner of insurance shall promulgate rules and regulations to implement this Subpart.

C, D. Repealed by Acts 2015, No. 274, §3, eff. June 29, 2015.

E. Nothing contained in this Section or in R.S. 22:31 shall be construed to expand the coverage of Part IV of Chapter 3-A of Title 23, R.S. 23:332 et seq., for purposes of the sanctions authorized against insurers under R.S. 22:33.

Acts 1984, No. 850, §1; Acts 1992, No. 1134, §1; Acts 1993, No. 89, §1; Acts 1999, No. 885, §1, eff. June 30, 1999; Acts 2001, No. 168, §1; Redesignated from R.S. 22:1922 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §§1, 2; Acts 2013, No. 85, §1; Acts 2015, No. 274, §§1, 3, eff. June 29, 2015; Acts 2016, No. 43, §1, eff. May 10, 2016.

NOTE: Former R.S. 22:32 redesignated as R.S. 22:62 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:33 - Sanctions

§33. Sanctions

A. Whenever the commissioner of insurance receives notification of an apparent violation from the division of diversity and opportunity, and determines, after notice and opportunity for a hearing in accordance with the Administrative Procedure Act, that an insurer has engaged in a pattern or practice of employment discrimination prohibited by Part IV of Chapter 3-A of Title 23, R.S. 23:331 et seq., he may issue an order requiring the insurer to cease and desist engaging in such unlawful act or practice. If the insurer does not comply with the cease and desist order, the commissioner may then:

(1) Require the insurer to file an affirmative action plan in accordance with rules and regulations adopted by the commissioner. If the insurer fails to file such affirmative action plan, the commissioner may then:

(2) Levy a civil penalty of up to ten thousand dollars against the insurer. If, after levy of such a fine, the violation still exists, the commissioner may then:

(3) Restrict the insurer's agency appointment powers.

B. Nothing in this Subpart shall be construed to authorize the commissioner to revoke a certificate of authority of any insurer for any violation of this Subpart.

C. The authority of the commissioner to impose any sanctions provided for in this Section shall not apply in any of the following instances:

(1) When there is an order or a conciliation agreement in effect rendered by a federal court or federal agency arising out of the same facts.

(2) When there is a complaint pending with a federal court or federal agency arising out of the same facts.

(3) When there is a complaint filed with the appropriate federal agency and with the commissioner under the provisions of this Subpart involving the same parties, with respect to the same subject matter, and arising out of the same facts or circumstances.

(4) When the insurer has an affirmative action plan. The plan shall contain the following minimum requirements:

(a) A stated purpose of the insurer to foster equal opportunities for minorities.

(b) The delineation of active steps and efforts by the insurer reasonably calculated to achieve the stated purpose.

D. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 1984, No. 850, §1; Redesignated from R.S. 22:1923 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1; Acts 2015, No. 274, §1, eff. June 29, 2015.

NOTE: Former R.S. 22:33 redesignated as R.S. 22:63 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:34 - Discrimination prohibited

§34. Discrimination prohibited

No insurer shall make or permit any unfair discrimination in favor of particular individuals or persons, or between insureds or subjects of insurance having substantially like insuring risk, and exposure factors, or expense elements, in the terms or conditions of any insurance contract, or in the rate or amount of premium charged therefor, or in the benefits payable or in any other rights or privileges accruing thereunder. This provision shall not prohibit fair discrimination by a life insurer as between individuals having unequal life expectancies.

Acts 1958, No. 125; Redesignated from R.S. 22:652 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:34 redesignated as R.S. 22:64 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:35 - Discrimination; failure to provide coverage; penalties; right of action

§35. Discrimination; failure to provide coverage; penalties; right of action

A. No insurer shall refuse to issue or fail to renew any policy or contract of property and casualty insurance to a person or business, solely because of the race of the applicant or the economic condition of the area in which the property sought to be insured is located, unless such refusal to issue or failure to renew is based on sound actuarial principles or is related to actual experience.

B. Any insurer violating this Section shall be fined ten thousand dollars for each occurrence.

C. The commissioner of insurance shall promulgate rules and regulations necessary for the enforcement of this Section. The rules and regulations shall, at a minimum, provide a mechanism in which complaints concerning alleged discriminatory practices by insurers can be received and investigated. The rules and regulations shall also contain a provision allowing for an administrative hearing in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., prior to the imposition of the penalty outlined in Subsection B of this Section.

D. Any person discriminated against in violation of this Section shall have a personal right of action against the insurer and may file suit against the insurer in a court of competent jurisdiction. Upon a finding of discrimination on the part of the insurer, the insurer shall be responsible for actual damages suffered by the injured party and reasonable attorney fees.

Acts 1993, No. 381, §1; Redesignated from R.S. 22:652.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.

NOTE: Former R.S. 22:35 redesignated as R.S. 22:65 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:37 - Redesignated as R.S. 22:66 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§37. Redesignated as R.S. 22:66 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:38 - Redesignated as R.S. 22:67 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§38. Redesignated as R.S. 22:67 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:39 - Redesignated as R.S. 22:68 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§39. Redesignated as R.S. 22:68 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:40 - Redesignated as R.S. 22:69 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§40. Redesignated as R.S. 22:69 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:41 - Policyholder bill of rights

SUBPART D. INSURANCE IN GENERAL

§41. Policyholder bill of rights

The following items exist in Louisiana statutes and shall serve as standards for a policyholder bill of rights and do not create additional causes of actions or further penalties not otherwise provided under Louisiana statutes:

(1) Policyholders shall have the right to competitive pricing practices and marketing methods that enable them to determine the best value among comparable coverage in accordance with R.S. 22:1964.

(2) Policyholders shall have the right to insurance advertising that is not false and other selling approaches that provide accurate and balanced information on the benefits and limitations of a policy in accordance with R.S. 22:1964.

(3) Policyholders shall have the right to an insurance company that is financially stable.

(4) Policyholders shall have the right to be treated fairly and be free from unfair or deceptive acts or practices in accordance with R.S. 22:1961 et seq.

(5) Policyholders shall have the right to receive service from competent, honest insurance producers that will answer their questions promptly.

(6) Policyholders shall have the right to receive the appropriate disclosure form as an insert in the front of the policy that complies with R.S. 22:1319 and 1332.

(7) Policyholders shall have the right to balanced and positive regulation by the Department of Insurance.

(8) Policyholders shall have the right to check the license status of an insurance company, producer, or adjuster.

(9) Policyholders shall have the right to receive written notice of cancellation or nonrenewal at least thirty days prior to the effective date of the cancellation or nonrenewal, unless the cancellation or nonrenewal is for non-payment of premium and shall have the right to protection from improper cancellation or nonrenewal in accordance with R.S. 22:1265 and 1333.

(10) Policyholders shall have the right to receive in writing the reason for any cancellation or nonrenewal of coverage. The written statement must provide an explanation for the cancellation or nonrenewal of coverage.

(11) Policyholders shall have the right to cancel their policy and receive a refund of any unearned premium. If a policy was funded by a premium finance company, the unearned premium will be returned to the premium finance company to pay toward the policyholder's financing loan.

(12) Policyholders shall have the right to a written notification detailing any change in policy provisions at renewal.

(13) Policyholders shall have the right to receive payment of the amount of any property damage claim, or a portion of the claim, due or a written offer to settle any property damage claim within thirty days after receipt of satisfactory proof of loss in accordance with R.S. 22:1892 and 1973. If a claim is denied, policyholders shall have the right to receive a written explanation as to the reason for denial, in whole or in part, of any claim made under their policy of insurance.

(14) Relative to first party property damage claims, policyholders shall have the right to request and receive from the insurance company any estimates, bids, plans, measurements, drawings, engineer reports, contractor reports, statements or documents that are not legally privileged that the insurance company prepared, had prepared, or used during its adjustment of the policyholder's claim. A company may keep confidential adjuster notes, logs, and any documents prepared in conjunction with a fraud investigation.

(15) Policyholders shall have the right to file a complaint against any insurance company, producer, or adjuster with the Department of Insurance, and have that complaint investigated by the department.

(16) Policyholders shall have the right to a readable policy, to receive a complete property insurance policy, and to request a duplicate or replacement policy as needed.

(17) Policyholders shall have the right to the remedies provided for in R.S. 22:1892 if an insurer violates that Section in the handling of the claim.

Acts 2007, No. 222, §1, eff. July 2, 2007; Redesignated from R.S. 22:1455 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:41.1 - Notification of changes in policy provisions at renewal; penalties

§41.1. Notification of changes in policy provisions at renewal; penalties

Notwithstanding any other provision of law, insurers shall provide each policyholder with a written notification outlining any reduction in coverage in policy provisions at renewal. Any insurer that fails to comply with this Section may be subject to administrative penalties as determined by the commissioner, to include but not be limited to revocation, suspension of license, fines, sanctions, or any other penalty provided to the commissioner pursuant to this Title.

Acts 2016, No. 596, §1, eff. Jan. 1, 2017.



RS 22:42 - Public records; forms and methods; electronic signatures and filings; timely filing of papers

§42. Public records; forms and methods; electronic signatures and filings; timely filing of papers

A. Notwithstanding any other provision of law to the contrary, any public record maintained by the commissioner of insurance may be kept in any written, photographic, microfilm, or other similar form or method, or may be kept by any magnetic, electronic, optical, or similar form of data compilation which is approved for such use in a rule promulgated by the commissioner. No such magnetic, electronic, optical, or similar form of data compilation shall be approved unless it provides reasonable safeguards against erasure or alteration.

B. The commissioner may, at his discretion, cause any public record maintained by him or any part thereof to be microfilmed, or otherwise reproduced, in order to accomplish efficient storage and preservation of such records.

C. A certified copy of a public record maintained by the commissioner shall be deemed to be an original for all purposes and shall be admissible in evidence in all courts or administrative agencies as if it were the original.

D. Subject to such guidelines and limitations as may be promulgated by the commissioner, electronic signatures are hereby authorized.

E. The commissioner shall promulgate rules to regulate the use of electronic signatures. Such rules may include limitations upon which documents may be signed electronically.

F. The commissioner may permit or require rate, form or any other filings, along with any accompanying supplementary rate information or supporting information, to be filed electronically.

G. If the commissioner permits or requires electronic filings pursuant to Subsection F of this Section, the commissioner shall arrange for payment of filing fees by electronic funds transfer.

H. The time for acting on filings made electronically shall be the same as the time for acting on filings made in writing. Filings made electronically shall be considered received by the commissioner when received in the electronic data processing system used by the commissioner to review filings, unless received on a weekend or legal holiday, in which case filings are deemed received on the next business day. Communications from the commissioner to persons making filings electronically shall be considered received by that person when the communication is sent to the person making the filing.

I. Grounds for approval, disapproval, or withdrawal of approval for filings made electronically shall be the same grounds for these actions as to filings made in writing, except that the commissioner may waive filing requirements relating to filings made in writing, such as requirements for original signatures or the number of copies, and the commissioner may disapprove or withdraw approval of a filing if it does not comply with the commissioner's requirements for electronic filings.

J. Filings made electronically shall be subject to the law of this state relating to inspection of public records pursuant to the Public Records Act, Title 44 of the Louisiana Revised Statutes of 1950, or any other applicable law.

K. The commissioner may promulgate rules and regulations which the commissioner deems necessary for the administration of electronic filings.

L. Notwithstanding any other law to the contrary, the filing of papers, including but not limited to applications, forms, reports, returns, statements, and filings of any kind with the commissioner subject to the exceptions and provisions in Subsections A through K of this Section shall not be subject to the provisions of R.S. 1:60 but shall be subject to other relevant provisions of law or rules or regulations of the commissioner.

Acts 1999, No. 1304, §1, eff. July 12, 1999; Acts 2001, No. 1032, §8; Redesignated from R.S. 22:2.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:42.1 - Confidentiality of information; exceptions

§42.1. Confidentiality of information; exceptions

A. Notwithstanding the provisions of Subsections B and C of this Section, the commissioner shall comply with the provisions of R.S. 22:43; however, no identifier listed in Subsection E of this Section of any of the following persons shall be part of the separate file, record, or report required pursuant to R.S. 22:43 when recording information about any complaint or the compilation of statistical data:

(1) The individual who is the subject of any health information, health information record, or the working papers, recorded information, documents, or copies thereof or related thereto.

(2) Anyone identified as, or who it is reasonable to believe is, a relative, employer, or household member of the individual who is described in Paragraph (1) of this Subsection, where the relative, employer, or household member is listed in any record described in Paragraph (1) of this Subsection.

B.(1) All health information in the custody of the Department of Insurance shall be confidential. No part of any health information, health information record, or the working papers, recorded information, documents, or copies thereof or related thereto, produced by, obtained by, or disclosed to the commissioner, or any other person, and in the custody of the commissioner shall be disclosed under Title 44 of the Louisiana Revised Statutes of 1950.

(2) "Health information" means any information in any form or medium, transmitted or maintained in any manner, and in the custody of the department that relates to the past, present, or future physical or mental health or condition of an individual, the provision of health care, including medications and prescriptions, to an individual, or the past, present, or future payment for the provision of health care, including medications and prescriptions, to an individual.

C. No records, or the working papers, recorded information, documents, or copies thereof or related thereto, produced by, obtained by, or disclosed to the commissioner, or any other person, in the course of or after the resolution of a complaint against any person or entity subject to the jurisdiction of the Department of Insurance and which are in the custody of the commissioner, shall be disclosed under Title 44 of the Louisiana Revised Statutes of 1950.

D.(1) Nothing in this Section shall prohibit the communication of health information or health information records, or copies thereof, in the custody of the commissioner to:

(a) The individual who is the subject of the health information or health information record.

(b) The authorized representative of the individual who is the subject of the health information or health information record.

(c) A third party when written authorization is provided by the individual who is the subject of the health information record or by the authorized representative of the individual who is the subject of the health information or health information record.

(2) Nothing in this Section shall prohibit the disclosure of copies of the complaint filed by the complainant or insured, the response by the person or entity subject to the jurisdiction of the department, or the final disposition to:

(a) The complainant or insured.

(b) The authorized representative of the complainant or insured.

(c) A third party when written authorization is provided by the complainant or insured or by the authorized representative of the complainant or insured.

(3) Nothing in this Section shall prohibit the communication of facts, documents, or other information that is part of a record described in this Section, or the working papers, recorded information, documents, or copies thereof or related thereto, produced by, obtained by, or disclosed to the commissioner, or any other person and in the custody of the commissioner to a state or federal prosecuting attorney, a law enforcement agency, the office of the state inspector general, the state legislative auditor, or the attorney general of this state in connection with their statutory authority, or to any agency or communication district for the purpose of achieving coordinated and effective protection of the public health, safety, or welfare. The department shall also share information with any state or federal agency for the purpose of investigating or determining insurance or tax fraud or the offset of any governmental benefit or with any other government entity authorized by law to conduct any audit, investigation, or similar activity in connection with the administration of any state or federally funded program.

(4) Nothing in this Section shall prohibit the commissioner from using any records or other information in the custody of the department in the furtherance of any regulatory or legal action brought as part of the commissioner's official duties.

E. The identifiers described in this Section as confidential shall be the following:

(1) Names.

(2) All geographic subdivisions smaller than a state, including street address, city, county or parish, precinct, zip code, and any equivalent geocodes, except for the initial three digits of a zip code if, according to the current publicly available data from the Bureau of the Census:

(a) The geographic unit formed by combining all zip codes with the same three initial digits contains more than 20,000 people; and

(b) The initial three digits of a zip code for all such geographic units containing 20,000 or fewer people is changed to 000.

(3) All elements of dates, except year, for dates directly related to an individual, including birth date, admission date, discharge date, date of death, and all ages over eighty-nine and all elements of dates, including year, indicative of such age, except that such ages and elements may be aggregated into a single category of age ninety or older.

(4) Telephone numbers.

(5) Facsimile numbers.

(6) Electronic mail addresses.

(7) Social security numbers.

(8) Medical record numbers.

(9) Health plan beneficiary numbers.

(10) Account numbers.

(11) Certificate and license numbers.

(12) Vehicle identifiers and serial numbers, including license plate numbers.

(13) Device identifiers and serial numbers.

(14) Web Universal Resource Locators (URLs).

(15) Internet Protocol (IP) address numbers.

(16) Biometric identifiers, including finger- and voice-prints.

(17) Full face photographic images and any comparable images.

(18) Any other unique identifying number, characteristic, or code.

F. The retention period for records described in this Section shall be no less than three calendar years, and the records may be disposed of thereafter according to R.S. 44:401 et seq.

Acts 2009, No. 367, §1, eff. July 6, 2009; Acts 2012, No. 642, §1, eff. June 7, 2012.



RS 22:43 - Complaints against persons and entities subject to the jurisdiction of the Department of Insurance; file by person or entity subject to jurisdiction; public information

§43. Complaints against persons and entities subject to the jurisdiction of the Department of Insurance; file by person or entity subject to jurisdiction; public information

A. The department shall file all complaints which it receives against a person or entity subject to the jurisdiction of the department in a separate file for each such person or entity subject to the jurisdiction of the department. This record shall be maintained in such a manner as to permit the public to readily ascertain information concerning complaints against any person or entity subject to the jurisdiction of the department, without the necessity of reviewing each individual complaint. The retention period for each record described in this Section shall be no less than three calendar years, and any record may be disposed of thereafter according to R.S. 44:401 et seq. The commissioner shall avail himself of such computer equipment as he has available to perform this task.

B.(1) The record required by this Section shall contain the following information:

(a) Date of complaint.

(b) Name of the respondent person or entity against whom the complaint is lodged.

(c) Category of the complainant or insured.

(d) Category of the respondent person or entity against whom the complaint is lodged.

(e) Reason for the complaint.

(f) Disposition.

(g) Date of disposition.

(h) The response of the respondent, person or entity against whom the complaint is lodged in addition to the type of coverage.

(i) Type of coverage.

(2) It shall be sufficient for compliance with this Section that the commissioner uses the same coded categorical descriptors established by the National Association of Insurance Commissioners (NAIC) Complaint Database System (CDS) for the commissioner's database fields for the following categorical descriptors:

(a) Category of the complainant or insured.

(b) Category of the respondent person or entity.

(c) Type of coverage.

(d) Reason for complaint.

(e) Disposition.

(3) Where a categorical descriptor for the category of the complainant or insured, category of the respondent person or entity, type of coverage, reason for complaint, or disposition is unique to the state of Louisiana, that unique categorical descriptor shall be reported, and the commissioner shall be in compliance with this Section when using that unique categorical descriptor.

(4) Where the response of the person or entity against whom the complaint is lodged is reported, it shall be sufficient for the commissioner to disclose the following applicable categorical descriptors:

(a) Respondent agreed with complainant.

(b) Respondent disagreed with complainant.

(c) Respondent asserted that insufficient information was provided in the complaint.

(d) No response was provided by respondent.

(e) Respondent did not contest the complaint.

(f) Respondent completed corrective action.

(g) Respondent provided information.

(h) Respondent provided an incomplete response.

(i) Respondent appealed the disposition.

(5) If respondent completes corrective action, the commissioner shall disclose the applicable categorical descriptor for the specific corrective action completed by reporting that categorical descriptor in the categorical descriptor database field for corrective actions.

(6) If an appeal is taken, the final disposition on appeal shall be provided subject to any decision of the appellate tribunal.

(7) The computer program employed by the commissioner shall, at a minimum, be able to sort the information in the database on any of the fields described in this Subsection and print out a written report thereof no later than sixty days from June 7, 2012.

(8) Where there was a final disposition of a complaint prior to June 7, 2012 and the record of that complaint is in the custody of the department, it shall be sufficient for the commissioner to report the information required under this Section utilizing the database described in this Section. It shall not be necessary for those records of complaints to be reviewed for the purpose of applying new categorical descriptors or for new categorical descriptors to be applied to those complaints.

C. Failure to maintain this record in the manner prescribed herein shall constitute malfeasance on the part of the commissioner of insurance.

Acts 1990, No. 622, §1; Redesignated from R.S. 22:1467 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2012, No. 642, §1, eff. June 7, 2012.



RS 22:44 - False or fraudulent material information

§44. False or fraudulent material information

A. It shall be unlawful for any person to intentionally and knowingly supply false or fraudulent material information pertaining to any document or statement required by the Department of Insurance.

B. Whoever violates the provisions of this Section shall be imprisoned, with or without hard labor, for not more than five years, or fined not more than five thousand dollars, or both.

Acts 1992, No. 464, §1; Redesignated from R.S. 22:1462.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:45 - Attorney general; writ of mandamus

§45. Attorney general; writ of mandamus

A. In any matter involving the enforcement of the provisions of this Title in which the attorney general deems that the commissioner of insurance is acting improperly, or failing to act in a manner requiring action, he may petition the 19th Judicial District Court for a writ of mandamus to compel the commissioner of insurance to act in the manner provided by law.

B. Any such petition for a writ of mandamus shall be tried by preference, and the court shall hear the matter and rule on it within three court days, unless the parties shall mutually agree to an extension thereof.

C. If the court is of the opinion that the public interest requires it, it shall grant the writ and order the commissioner of insurance to take such action as the court finds to be appropriate. Failure of the commissioner of insurance to comply with such an order shall be punishable as contempt.

Acts 1991, No. 383, §1, eff. July 6, 1991; Acts 1991, No. 984, §1, eff. July 24, 1991; Redesignated from R.S. 22:1468 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: See Acts 1991, No. 383, §1; R.S. 22:1468(D) provides for appeal by writ application to the supreme court.



RS 22:46 - General definitions

§46. General definitions

In this Code, unless the context otherwise requires, the following definitions are applicable:

(1) "Alien insurer" is one formed under the laws of any country other than the United States.

(2) "Approved unauthorized insurer" means an insurer without a certificate of authority, or otherwise qualified under the provisions of this Code, that meets the eligibility criteria of R.S. 22:435(A)(2) and (B) and is on the list of approved unauthorized insurers under the provisions of R.S. 22:436, and from which a licensed surplus lines broker may procure insurance under the provisions of R.S. 22:432.

(3) "Authorized insurer" means an insurer with a certificate of authority or license issued under provisions of this Code or otherwise qualified under R.S. 22:481 et seq.

(4) "Commissioner of Insurance" as that office is created and defined by this Code shall have full power and authority to act as insurance commissioner for the state of Louisiana and is hereby declared to be the proper officer to act for this state and to represent this state as a member of the National Association of Insurance Commissioners. "Commissioner" shall mean the commissioner of insurance.

(5) "Control", relative to ownership, shall mean ownership representing or the authority to represent over fifty percent of the total one hundred percent ownership.

(5.1) "Department" shall mean the Department of Insurance.

(6) "Directive" means a written communication or order issued by or on behalf of the commissioner of insurance to a person whose activities are regulated by this Title, which instructs the person to act in conformance with this Title, or any rule or regulation adopted in accordance with the Administrative Procedure Act.

(7) "Domestic insurer" is one formed under the laws of this state.

(7.1) "Eligible unauthorized insurer" means an insurer without a certificate of authority, or otherwise qualified under the provisions of this Code, that meets the eligibility criteria of R.S. 22:435(A)(2) and (B) and from which a licensed surplus lines broker may procure insurance under the provisions of R.S. 22:432.

(8) "Foreign insurer" is one formed under the laws of any other state or territory of the United States or the District of Columbia.

(8.1)(a) "Home state" means, with respect to an insured on a surplus lines insurance policy, one of the following:

(i) The state in which an insured maintains its principal place of business or, in the case of an individual, the individual's principal residence.

(ii) If one hundred percent of the insured risk is located out of the state referred to in Item (i) of this Subparagraph, the state to which the greatest percentage of the insured's taxable premium for that insurance contract is allocated.

(iii) If more than one insured from an affiliated group are named insureds on a single surplus lines insurance contract, the state, as determined pursuant to Item (i) or (ii) of this Subparagraph, of the member of the affiliated group that has the largest percentage of premium attributed to it under the surplus lines insurance contract.

(b) The home state as determined in Subparagraph (a) of this Paragraph is the state that has sole statutory and regulatory jurisdiction over the placement of surplus lines insurance pursuant to 15 U.S.C. 8202 and the exclusive authority to require the payment of any premium tax on surplus lines insurance pursuant to 15 U.S.C. 8201.

(9)(a) "Insurance" is a contract whereby one undertakes to indemnify another or pay a specified amount upon determinable contingencies. It shall include any trust, plan or agreement, popularly known as employee benefit trusts, not specifically exempted from state regulation under Public Law 93-406, except collectively bargained union welfare plans, single employer plans or plans of the state or political subdivisions. The term "insurance" shall not include any arrangement or trust formed under Subpart J of Part I of Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950.

(b)(i) The establishment prior to twelve noon on October 1, 2010, and operation thereafter of at least one or more professional or public liability trust funds by a statewide hospital association in this state for the purpose of providing a means by which any type of professional malpractice or public liability claims or judgments arising from such claims against hospitals which are members of the association and claims against members of societies of the association shall be paid or settled shall not be deemed to be insurance and such trust or trusts shall not be deemed to be licensed, admitted or authorized insurers but shall be subject to Subpart E of Part III of Chapter 2 of this Title, R.S. 22:651 et seq., Part IV of Chapter 7 of this Title, R.S. 22:1961 et seq., and Chapters 8 and 12 of this Title, R.S. 22:1981 et seq. and R.S. 22:2191 et seq. An annual audited statement for each such trust shall be filed with the commissioner of insurance by June thirtieth of each year for the immediately preceding year ending December thirty-first or within six months of the close of the fiscal year, only if records are not maintained on a calendar year basis. The commissioner of insurance shall also have the authority to examine the books, records and affairs of the trust funds.

(ii) After twelve noon on October 1, 2010, the establishment and subsequent operation of one or more professional or public liability trust funds by a statewide hospital association in this state for the purpose of providing a means by which any type of professional malpractice or public liability claims or judgments arising from such claims against hospitals which are members of the association and claims against members of societies of the association shall be paid or settled shall be deemed to be insurance and such trust or trusts shall be subject to the provisions of this Code.

(c)(i) The establishment prior to twelve noon on October 1, 2010, and operation thereafter of professional and public liability trust funds by a nonprofit beneficiary organization as set forth in Subpart N of Part I of Chapter 2 of this Title, R.S. 22:401 et seq., shall not be deemed to be insurance and the trusts shall not be deemed to be a licensed, admitted, or authorized insurer but shall be subject to Subpart E of Part III of Chapter 2 of this Title, Part IV of Chapter 7 of this Title, and Chapters 8 and 12 of this Title. An annual audited statement shall be filed with the commissioner of insurance by June thirtieth of each year for the immediately preceding year ending December thirty-first or within six months of the close of the fiscal year, only if records are not maintained on a calendar year basis. The commissioner of insurance shall also have the authority to examine the books, records, and affairs of the trust fund.

(ii) After twelve noon on October 1, 2010, the establishment and subsequent operation of professional and public liability trust funds by a nonprofit beneficiary organization for the purpose of indemnifying nonprofit beneficiary organizations and their officers, directors, and agents for financial loss due to the imposition of legal liability claims or judgments arising from such claims shall be deemed to be insurance and such trust or trusts shall be subject to the provisions of this Code.

(d)(i) The establishment prior to twelve noon on October 1, 2010, and operation thereafter of at least one or more professional, trade, and occupational or public liability trust funds by professional associations in this state for the purpose of providing a means by which professional malpractice and public liability claims or judgments arising from such claims against members of the associations shall be paid or settled shall not be deemed to be insurance, and the trust shall not be deemed to be a licensed, admitted, or authorized insurer but shall be subject to Subpart E of Part III of Chapter 2 of this Title, Part IV of Chapter 7 of this Title, and Chapters 8 and 12 of this Title. An annual audited statement shall be filed with the commissioner of insurance by June thirtieth of each year for the immediately preceding year ending December thirty-first or within six months of the close of the fiscal year, only if records are not maintained on a calendar year basis. The commissioner of insurance shall also have the authority to examine the books, records, and affairs of the trust fund.

(ii) After twelve noon on October 1, 2010, the establishment and subsequent operation of one or more professional, trade, and occupational or public liability trust funds by professional associations in this state for the purpose of providing a means by which professional malpractice and public liability claims or judgments arising from such claims against members of the associations shall be paid or settled shall be deemed to be insurance and such trust or trusts shall be subject to the provisions of this Code.

(10) "Insurer" includes every person engaged in the business of making contracts of insurance, other than a fraternal benefit society. A reciprocal, an inter-insurance exchange, insurance exchange syndicate, or a Lloyds organization is an "insurer". Any person who provides an employee benefit trust as specified in Subparagraph (9)(a) of this Section is an insurer. A health maintenance organization is an insurer but only for the purposes enumerated in R.S. 22:242(7). The term "insurer" shall not include any arrangement or trust formed under Subpart J of Part I of Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950, nor shall such arrangement or trust be deemed an insurer.

(11) "Life insurer" shall mean all insurers issuing life insurance contracts, including industrial and service insurers.

(11.1) "Officer" shall mean a president, vice president, treasurer, actuary, secretary, controller, and any other person who performs for the company functions corresponding to those performed by the foregoing officers.

(12) "Person" means any individual, company, insurer, association, organization, reciprocal or inter-insurance exchange, partnership, business, trust, limited liability company, or corporation.

(13) "Premium" means all sums charged, received, or deposited as consideration for the purchase or continuance of insurance for a definitely stated term, and shall include any assessment, membership, policy, survey, inspection, service or similar fee or charge made by an insurer as a part of the consideration for the purchase or continuance of insurance. The term premium, as used in R.S. 22:885(B) and 887(D), shall not include any assessment, membership, policy, survey, inspection, service, or similar fee or charge made by an insurer as part of the consideration for the purchase or continuance of insurance.

(13.1) "Producer" shall mean a person required to be licensed under the laws of this state to sell, solicit, or negotiate insurance and includes all persons or business entities otherwise referred to in this Code as "insurance agent", "agent", "insurance broker", "broker", "insurance solicitor", "solicitor", or "surplus lines broker".

(14) "Resident" shall mean any individual, company, insurer, partnership, association, organization, corporation, reciprocal or inter-insurance exchange, business, or trust that principally resides or maintains a principal place of business in this state.

(15) "Secretary of state" means the secretary of state of the state of Louisiana where that designation appears, to the extent that the functions to be performed by the secretary of state as designated therein involve the recordation of documents or his appointment as attorney to accept service of process in legal proceedings.

(16) "Small company" means a domestic life insurer which does business exclusively in the state of Louisiana, with admitted assets not exceeding ten million dollars and having gross annual premiums not exceeding two million dollars.

(17) "Surplus lines insurance" means any property and casualty insurance in this state on property, risk, or exposure located or to be performed in this state, permitted to be placed through a licensed surplus lines broker with a surplus lines insurer.

(17.1) "Surplus lines insurer" means an approved unauthorized insurer or eligible unauthorized insurer, as defined in this Section, or a domestic surplus lines insurer as provided in R.S. 22:436.1.

(18) "Unauthorized insurer" means an insurer which does not possess a certificate of authority to do business in the state.

Acts 1958, No. 125. Amended by Acts 1975, No. 324, §1; Acts 1978, No. 545, §1; Acts 1986, No. 375, §1; Acts 1986, No. 574, §1; Acts 1986, No. 902, §1; Acts 1989, No. 602, §1, eff. Sept. 1, 1989; Acts 1989, No. 666, §1, eff. Sept. 1, 1989; Acts 1993, No. 59, §1; Acts 1997, No. 1340, §1, eff. July 15, 1997; Acts 1999, No. 1304, §1, eff. July 12, 1999; Acts 1999, No. 1312, §1, eff. July 12, 1999; Acts 2002, 1st Ex. Sess., No. 87, §1; Acts 2003, No. 70, §1; Acts 2004, No. 325, §1, eff. June 18, 2004; Redesignated from R.S. 22:5 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2010, No. 338, §1; Acts 2010, No. 415, §1, eff. June 21, 2010; Acts 2010, No. 794, §1; Acts 2013, No. 203, §1, eff. June 10, 2013; Acts 2015, No. 193, §1.



RS 22:47 - Kinds of insurance

§47. Kinds of insurance

Insurance shall be classified as follows:

(1) Life. Insurance on human lives and insurances appertaining thereto or connected therewith. For the purposes of this Code, the transacting of life insurance includes additional benefits, including the acceleration of life benefits in advance of the time they would otherwise be payable, in the event of death by accident; additional benefits in event of the total and permanent disability of the insured; and optional modes of settlement of proceeds.

(2) Health and accident.

(a) Insurance of human beings against bodily injury, disablement, or death by accident or accidental means, or the expense thereof, or against disablement, or expense resulting from sickness or old age, including insurance wherein the benefits are covered at a higher level when health care is received from a defined network of health care providers, provided, however, that such insurance meets all applicable requirements of Subpart I of Part I of Chapter 2 of this Title, R.S. 22:241 et seq., for provision of coverage through designated providers of medical services.

(b) Health stop loss. Insurance against major expenses incurred by an employee benefit plan due to the illness or injury of a covered employee or against major expenses incurred by a health care provider at financial risk for provision of health care to persons under an agreement.

(c) Limited benefit. Health and accident insurance policy designed, advertised, and marketed to supplement major medical insurance that includes accident-only, the Civilian Health and Medical Program of the Uniformed Services (CHAMPUS), dental, disability income, fixed indemnity, long-term care, Medicare supplement, specified disease, vision, and any other health and accident insurance, other than basic hospital expense, basic medical-surgical expense, or other major medical insurance.

(3) Vehicle.

(a) Insurance against loss or damage to any land vehicle or any draft or riding animal or to property while contained therein or thereon or being loaded or unloaded therein or therefrom, and against any loss or liability resulting from or incident to ownership, maintenance, or use of any such vehicle or animal.

(b) Insurance against accidental death or accidental injury to individuals, including the named insured, while the individuals are in, entering, alighting from, adjusting, repairing, cranking, or being struck by a vehicle or draft or riding animal, if such insurance is issued as part of insurance on the vehicle or draft or riding animal.

(4) Liability.

(a) Insurance against the liability of the insured for the death, injury, or disability of an employee or other person, and insurance against the liability of the insured for damage to or destruction of another person's property.

(b) Insurance coverage that provides indemnity, on behalf of an insured, for any legal responsibility from the damage to or the destruction of another person's property or the infliction of injury on another person that is caused by an insured's negligence, carelessness, or failure to act.

(5) Workers' compensation. Insurance of the obligations accepted by, imposed upon, or assumed by employers under law for workers' compensation, which may include employers' liability. Any arrangement or trust formed under Subpart J of Part I of Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950, is not insurance nor shall such arrangement or trust be deemed to be insurance.

(6) Burglary and forgery. Insurance against loss or damage by burglary, theft, larceny, robbery, forgery, fraud, or otherwise, including the personal property floater; also coverage of expenses associated with kidnapping or ransom demands.

(7) Repealed by Acts 2009, No. 326, §2.

(8) Fidelity. A contract whereby one becomes a guarantor for any person in any position or place of trust or as custodian of money or property, public or private.

(9) Title. Insurance of owners of property or others having an interest therein, against loss by encumbrance, or defective titles, or adverse claim to title, and services connected therewith.

(10) Fire and allied lines.

(a) Insurance against loss or damage by fire, smoke and smudge, lightning, or other electrical disturbances.

(b) Insurance against loss or damage by earthquake, windstorms, cyclone, tornado, tempests, hail, frost, snow, ice, sleet, flood, rain, drought, or other weather or climatic conditions including excess or deficiency of moisture or rising of the waters of the ocean or its tributaries.

(c) Insurance against loss or damage by bombardment, invasion, insurrection, riot, strikes, civil war or commotion, military or usurped power, or explosion, other than explosion of steam boilers and the breaking of fly wheels.

(d) Insurance authorizing the insurer to repair, rebuild, or replace with new materials of like size, kind, and quality, property damaged or destroyed by fire, or other perils insured against.

(e) Insurance against loss or damage to property from any other hazard or cause and against loss consequential upon such loss or damage.

(f) Insurance against loss or damage to glass including lettering, ornamentation, and fittings from any cause.

(g) Insurance against loss by death or damage to livestock from disease, lightning, tornadoes, cyclones, accidents, and every other casual or accidental cause; also against theft.

(11) Steam boiler and sprinkler leakage.

(a) Insurance against loss or damage to property and any liability of the insured resulting from the ownership, maintenance or use of elevators, except loss by fire or caused by the explosion of or accidents to boilers, pipes, pressure containers, machinery, and apparatus of any kind and any apparatus connected thereto, or used for creating, transmitting or applying power, light, heat, steam or refrigeration, and including the making of, inspection of and issuing certificates of inspection upon elevators, boilers, machinery and apparatus of any kind and all mechanical apparatus and appliances appertaining thereto;

(b) Insurance against loss or damage by water entering through leaks or openings in buildings, or from the breakage or leakage of a sprinkler, pumps, water pipes, plumbing and all tanks, apparatus, conduits and containers designed to bring water into buildings or for its storage or utilization therein, or caused by the falling of a tank, tank platform or supports, or against loss or damage from any cause to such sprinkler, pumps, water pipes, plumbing, tanks, apparatus, conduits, or containers.

(12) Crop. Insurance against loss or damage from insects, hail, diseases, or other causes to trees, crops, or other products of the soil.

(13) Marine and transportation.

(a) Insurance against loss or damage to vessels, craft, aircraft, or vehicles of every kind, excluding vehicles operating under their own power or while in storage not incidental to transportation, as well as all goods, freights, cargoes, live animals, merchandise, effects, disbursements, profits, moneys, bullion, precious stones, securities, choses in action, evidences of debt, valuable papers, bottomry and respondentia interests, and all other kinds of property and interests therein, in respect to, appertaining to, or in connection with any or all risks or perils of navigation, transit, or transportation, including war risks, on or under any seas or other waters, on land or in the air, or while being assembled, packed, crated, baled, compressed, or similarly prepared for shipment or while awaiting the same or during any delays, storage, transshipment, or reshipment incident thereto, including marine builder's risks and all personal property floater risks.

(b) Insurance against loss or damage to persons or property in connection with or appertaining to marine, inland marine, transit, or transportation insurance, including liability for loss of or damage to either arising out of or in connection with the construction, repair, operation, maintenance, or use of the subject matter of such insurance, but not including life insurance or surety bonds nor insurance against loss by reason of bodily injury to the person arising out of the ownership, maintenance, or use of automobiles.

(c) Insurance against loss or damage to precious stones, jewels, jewelry, gold, silver, and other precious metals whether used in business or trade or otherwise and whether the same be in course of transportation or otherwise, which shall include jewelers' block insurance.

(d) Insurance against loss or damage to bridges, tunnels, and other instrumentalities of transportation and communication, excluding buildings, their furniture and furnishings, fixed contents, and supplies held in storage, unless fire, tornado, sprinkler leakage, hail, explosion, earthquake, riot, and civil commotion are the only hazards to be covered; and to piers, wharves, docks, and slips, excluding the risks of fire, tornado, sprinkler leakage, hail, explosion, earthquake, riot, and civil commotion; and to other aids to navigation and transportation, including dry docks and marine railways, dams, and appurtenant facilities for the control of waterways, against all risks.

(e) Marine protection and indemnity insurance provides coverage for any legal liability assumed by an insured for loss, damage, or expense incident to ownership, operation, chartering, maintenance, use, repair, or construction of any vessel, craft, or instrumentality in use in ocean or inland waterways, including liability of the insured for personal injury, illness, or death or for the loss of or damage to the property of another person, except this definition shall not include vessels and watercraft under five tons gross weight.

(f) Veterinary care plan insurance providing care for a pet animal of an insured owner in the event of illness, accident, or death.

(g) Insurance against financial loss due to trip cancellation or interruption, lost or damaged baggage, trip or baggage delay, missed connections, or changes in itinerary.

(14) Miscellaneous. Any other kind of loss, damage, or liability properly the subject of insurance and not within any other kind or kinds of insurance as defined in this Section, if such insurance is not contrary to law or public policy.

(15) Homeowners' insurance. A policy of insurance on a one- or two-family owner-occupied premises, which combines fire and allied lines with any one or more perils of casualty, liability, or other types of insurance within one policy form at a single premium, where the insurer's liability for damage to the premises under said policy is determined with reference to the replacement value of the premises.

(16)(a) Credit life, health, and accident insurance. Insurance generally sold in connection with a credit transaction partially or wholly extinguish the credit obligation, including but not limited to agreements, contracts, or policies of insurance containing the following: credit life, credit health, and disability. The amount of credit insurance issued pursuant to a credit transaction shall not exceed the total sum payable under the contract, including all loan finance and credit service charges. It also includes accidental death and dismemberment insurance sold in connection with a credit transaction that may or may not require benefits payable to wholly or partially extinguish the credit obligation.

(b) Credit property and casualty insurance. Insurance generally sold in connection with a credit transaction and limited to partially or wholly extinguishing the credit obligation, including but not limited to agreements, contracts, or policies of insurance containing any of the following: involuntary unemployment, vendors single interest, vendors dual interest, and credit fire, or GAP. The credit obligation is the total sum payable, including all loan finance charges and credit service charges, pursuant to the credit transaction.

(17) Annuity. A contract sold by insurance companies that pays an income benefit for the life of a person, for the lives of two or more persons, or for a specified period of time, or a contract that may provide for a series of payments to be made or received at regular intervals at the direction of the contract holder.

(18) Surety. A contract whereby one becomes a surety or guarantor for the performance of any person of any lawful obligation, undertaking, agreement, or contract of any kind, except contracts or policies of insurance; or guaranteeing against loss or damage resulting from failure of debtors to pay their obligations to the insured; and underwriting blanket bonds; however, no insurer, except the Federal Deposit Insurance Corporation, the National Credit Union Administration, or any similar insurance corporation hereinafter created by the Congress of the United States or the legislature of any state shall insure deposits in banks, savings and loan associations, credit unions, finance operations, or similar institutions.

(19) Industrial fire. Fire and allied lines insurance policies issued through producers operating on the debit agency system, under which system a weekly or monthly collection percentage is paid based either on actual weekly or monthly premium collections or weekly or monthly increases of premium collections and where the face amount of the insurance provided covering buildings and other structures or contents under the same ownership shall not exceed forty thousand dollars for the structure and forty thousand dollars for contents.

Acts 1958, No. 125. Amended by Acts 1969, No. 73, §1; Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1983, No. 351, §2; Acts 1991, No. 909, §1; Acts 1995, No. 593, §1; Acts 1997, No. 1340, §1, eff. July 15, 1997; Acts 1999, No. 294, §2; Acts 1999, No. 1312, §1, eff. July 12, 1999; Acts 2001, No. 64, §1, eff. May 24, 2001; Acts 2003, No. 132, §1; Acts 2004, No. 441, §1, eff. June 24, 2004; Acts 2005, No. 27, §1, eff. June 9, 2005; Redesignated from R.S. 22:6 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 326, §§1, 2, eff. Jan. 1, 2010; Acts 2009, No. 503, §1; Acts 2010, No. 794, §1.



RS 22:48 - Types of insurers and other risk bearing entities

§48. Types of insurers and other risk bearing entities

A. The following entities are regulated by specific provisions in the Louisiana Insurance Code:

(1) Domestic stock insurers.

(2) Domestic mutual insurers.

(3) Domestic service insurers.

(4) Industrial insurers.

(5) Reciprocal insurers.

(6) Nonprofit funeral service associations.

(7) Mutual insurance holding companies.

(8) Health maintenance organizations.

(9) Fraternal benefit societies.

(10) Foreign and alien insurers.

(11) Vehicle mechanical breakdown insurers.

(12) Property residual value insurers.

(13) Nonprofit beneficiary organizations and risk indemnification trusts.

(14) Surplus line insurers.

(15) Group self insurers, provided that any arrangement or trust formed under Subpart J of Part I of Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950, shall not be regulated under the Louisiana Insurance Code.

(16) Risk retention groups.

(17) Title insurers.

B. The provisions of this Section shall not preclude the Department of Insurance from regulating any other entity that meets the definition of an insurer or risk bearing entity as defined in this Title unless specifically excluded from regulation by the department.

Acts 2008, No. 410, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2010, No. 794, §1.



RS 22:49 - Repealed by Acts 2009, No. 503, §2.

§49. Repealed by Acts 2009, No. 503, §2.



RS 22:50 - Reimbursement to a unique provider of health services

§50. Reimbursement to a unique provider of health services

Health insurance issuers shall provide coverage and reimbursement to a unique provider of health services for catastrophically ill children, as defined by R.S. 40:1077.1(2), located outside the state of Louisiana in accordance with the terms and conditions of the policy of insurance between the insured and the insurer.

Acts 2009, No. 419, §1.



RS 22:61 - Incorporators

CHAPTER 2. REQUIREMENTS FOR INSURERS AND

OTHER RISK BEARING ENTITIES

PART I. KINDS OF INSURERS

SUBPART A. DOMESTIC INSURERS - GENERALLY

§61. Incorporators

Five or more natural persons of full age, or fully relieved by emancipation of all disabilities attaching to minority, who are citizens of the United States and a majority of whom are residents of this state, may form a corporation for the purpose of transacting any class or classes of insurance permitted under this Code as a stock or mutual company.

Acts 1958, No. 125; Redesignated from R.S. 22:31 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:62 - Articles of incorporation

§62. Articles of incorporation

Articles of incorporation shall be executed by authentic act signed by each of the incorporators and shall state in the English language:

(1) The name of the corporation, which shall not be the same as nor deceptively similar to the name of any other domestic insurer or of any alien or foreign insurer authorized to do business in this state unless (a) such other domestic, alien or foreign insurer is about to change its name or to cease to do business or is being wound up, or such foreign corporation is about to withdraw from doing business in this state, and the written consent of such other insurer to the adoption of its name or a deceptively similar name has been given in writing and is filed with the articles, or (b) such other insurer has heretofore been authorized to do business in this state for more than two years and has never actively engaged in business;

(2) The purpose or purposes for which it is formed;

(3) Its duration;

(4) The location and post office address of its registered office;

(5) The full names and post office addresses and municipal addresses or locations, which shall not be a post office box only, of its registered agents for service of process.

(6) The amount of paid in capital and minimum surplus, or initial fund, with which the corporation will begin business;

(7) If a stock company, the number of shares, the amount of each share, and the time when and the manner in which payment on stock subscribed shall be made;

(8) The names of the first directors, their post office address, and their classification and terms of office if they be named in the articles. Where the first board of directors is not named in the articles, the articles shall provide the place where, the date when the organization is to be perfected, and a meeting of the stockholders or policyholders for that purpose must be held not more than sixty days after the execution of the articles. At that meeting the directors shall be elected;

(9) The name and post office address of each of the incorporators, and, if a stock company, a statement of the number and class of shares subscribed by each, if any.

(10) The designation of general officers, the number of directors, which shall not be less than five nor more than fifty, and the mode and manner in which directors shall be elected, and officers elected or appointed;

(11) Any other provision for the regulation of the business and the conduct of the affairs of the corporation, not prohibited by this Code or the other laws of this state.

Acts 1958, No. 125; Acts 2006, No. 340, §1, eff. June 13, 2006; Redesignated from R.S. 22:32 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:63 - Approval of articles

§63. Approval of articles

Such articles shall be submitted to the commissioner of insurance for his examination and approval either before or after execution, but before recordation. The commissioner shall not approve such articles unless they strictly conform with the provisions of the Louisiana Insurance Code, being this Title.

Acts 1958, No. 125. Amended by Acts 1979, No. 152, §1; Redesignated from R.S. 22:33 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:64 - Recordation

§64. Recordation

A. The articles, or a multiple original thereof, after having been submitted to and approved by the commissioner of insurance, shall be recorded in the office of the recorder of mortgages of the parish in which the registered office of the corporation is situated and two certified copies of the articles, bearing the certificate of the proper recorder of mortgages, showing the date and hour when the articles were filed for record in his office, shall be delivered to the commissioner of insurance and one of said copies recorded in his office; and when all taxes, fees and charges have been paid as required by law, the commissioner of insurance shall certify the date and hour when the corporate existence began, according to the certificate of the recorder of mortgages showing the date and hour when the original articles were filed for record in the office of such recorder.

B. The corporation shall not have authority to transact an insurance business until a certificate of authority to transact such business is issued to it by the commissioner of insurance.

C. Repealed by Acts 2009, No. 503, §2.

Acts 1958, No. 125. Amended by Acts 1960, No. 391, §1; Acts 1999, No. 342, §6; Redesignated from R.S. 22:34 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §2.



RS 22:65 - Application for certificate of authority

§65. Application for certificate of authority

An application shall be made by the first directors to the commissioner of insurance for a certificate of authority which shall be accompanied by:

(1) A copy of the acceptance of trust duly executed by each director.

(2) A copy of the oath of office taken by each officer.

(3) A statement verified by the oath of its president and its secretary, showing that said company is duly organized and that its funds are invested as required by law.

(4) An agreement signed by its president and secretary to abide by and comply with the rates, except for life, health and accident insurance, rules and regulations formulated and adopted by the commissioner of insurance or any duly authorized state board or commission.

(5) Repealed by Acts 2009, No. 503, §2.

(6) A copy of the bylaws, which in case of a mutual insurer must specify the minimum and maximum contingent liability of its policyholders for the payment of losses incurred under its policies.

(7) Repealed by Acts 2009, No. 503, §2.

(8) A statement verified by the oath of its president and its secretary, disclosing the identity and percentage of ownership of the company owners.

(9) Biographical background information, on a form prescribed by the commissioner, for each owner of a controlling interest, at least ten percent ownership, for each director, and for each officer.

(10) An agreement, at least three consecutive years in duration, signed by its president, engaging an independent qualified auditor who is a member in good standing with either the American Institute of Certified Public Accountants or with the Society of Financial Examiners which has designated the auditor as a certified financial examiner, to provide the commissioner an annual audited financial statement as required by the commissioner.

(11)(a) If a property or casualty insurer, an agreement, at least three consecutive years in duration, signed by its president engaging an independent qualified actuary who is a member in good standing of the American Academy of Actuaries or the Casualty Actuarial Society, to provide to the commissioner an annual actuarial reserves analysis as required by the commissioner.

(b) If a life or health insurer, an agreement, at least three consecutive years in duration, signed by its president engaging an independent qualified actuary who is a member in good standing of the American Academy of Actuaries, to provide to the commissioner an annual actuarial reserves analysis as required by the commissioner.

(c) The commissioner may adopt rules and regulations to implement the provisions of this Paragraph pursuant to the Administrative Procedure Act.

Acts 1958, No. 125; Acts 1989, No. 604, §1, eff. Sept. 1, 1989; Acts 1991, No. 771, §1; Acts 1992, No. 704, §1; Redesignated from R.S. 22:35 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §§1, 2.



RS 22:66 - Initial examination: issuance of certificate of authority

§66. Initial examination: issuance of certificate of authority

Upon receipt of the application for a certificate of authority, the commissioner of insurance shall cause an initial examination to be made of the corporation. If, in the opinion of the commissioner of insurance, the examination shows the corporation to be duly organized and to have complied with all requirements of law, he shall notify the applicant and issue a certificate of authority to the corporation.

Acts 1958, No. 125; Redesignated from R.S. 22:37 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:67 - Amendment to articles of incorporation

§67. Amendment to articles of incorporation

A. An incorporated insurer may, at a meeting of the shareholders or members duly called upon notice for this specific purpose and in the manner herein provided, amend its articles of incorporation. Such amendment altering the articles may be adopted by the vote of the holders of two-thirds of the voting power of all persons present or represented by proxy entitled under the articles to vote.

B. After the amendment has been duly adopted, an authentic act setting forth the amendment and the manner of adoption thereof shall be executed by such person or persons authorized to do so at the meeting. A full copy of the minutes of the meeting at which such amendment was adopted, certified as a true copy by the secretary of the insurer or of the meeting, shall be annexed to the authentic act. The articles of amendment or multiple originals thereof shall be approved and recorded in the same manner as that provided herein for the original articles of incorporation.

C. The provisions of Subsections A and B of this Section shall not be applicable when an incorporated insurer changes either its registered agent or address, or both. In any such change, the incorporated insurer shall provide the commissioner of insurance with the board resolution and notice, in the manner provided for by Part III of Chapter 1 of Title 12 of the Louisiana Revised Statutes of 1950, R.S. 12:31 et seq.

Acts 1958, No. 125. Acts 1983, No. 305, §1; Redesignated from R.S. 22:38 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:68 - Books and records of domestic insurer; securities

§68. Books and records of domestic insurer; securities

A. Every domestic and redomesticated insurer shall keep its books, records, documents, accounts, and vouchers in such manner that its financial condition, affairs, and operations can be ascertained and so that its financial statements filed with the commissioner can be readily verified and its compliance with the law determined. Such insurer may cause any or all such books, records, documents, accounts, and vouchers to be photographed, reproduced on film, or maintained electronically in electronic data processing equipment. Any such photographs, microphotographs, optical imaging, electronic, or film reproductions of any original books, records, documents, accounts, and vouchers shall for all purposes be considered the same as the originals thereof and a transcript, exemplification, or certified copy of any such photograph, microphotograph, optical imaging, electronic, or film reproduction shall for all purposes be deemed to be a transcript, exemplification, or certified copy of the original. Any original so reproduced may thereafter be disposed of or destroyed, as provided for in Subsection B of this Section, if provision is made for preserving and examining such reproductions.

B. All such original books, records, documents, accounts, and vouchers, or such reproductions thereof, of the home office of any domestic company or of any principal United States office of a foreign or alien company located in this state shall be preserved and kept available in this state for the purpose of examination. At a minimum all such original records shall be maintained for the period commencing on the first day following the last period examined by the commissioner through the subsequent examination period, or five years, whichever is greater. Such original records may, however, be kept and maintained outside this state if, according to a plan adopted by the company's board of directors and filed with the commissioner, it maintains suitable records in lieu thereof.

C. Any domestic company may maintain for its securities a limited agency, custodial or depository account, or other type of account for the safekeeping of those securities; collecting the income from those securities; and providing supportive accounting services relating to such safekeeping and collection; all provided the domestic company maintains full investment discretion over those securities. The commissioner of insurance is hereby authorized to promulgate rules and regulations pursuant to this Subsection.

D. Any director, officer, agent, or employee of any company who destroys any such books, records, or documents without the authority of the commissioner in violation of this Section or who fails to keep the books, records, documents, accounts, and vouchers required by this Section shall be fined not more than five thousand dollars.

Added by Acts 1979, No. 115, §1; Acts 2001, No. 302, §1; Acts 2004, No. 342, §1; Redesignated from R.S. 22:39 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2010, No. 7, §3, eff. May 19, 2010; Acts 2010, No. 212, §1; Acts 2016, No. 30, §1.



RS 22:69 - Business Corporation Law governs when Insurance Code silent

§69. Business Corporation Law governs when Insurance Code silent

The provisions of the Louisiana Business Corporation Law, as provided in R.S. 12:1 through R.S. 12:178, and other provisions of said Title 12 relative to business corporations, shall apply to the regulation of the business and the conduct of the affairs of any domestic insurer which has been incorporated pursuant to the provisions of this Subpart and Subpart B of this Part, in those situations in which the provisions of this Title are silent. If a conflict exists between the provisions of this Title and said provisions of Title 12, the provisions of the Louisiana Insurance Code shall govern.

Added by Acts 1981, No. 715, §1; Redesignated from R.S. 22:40 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:70 - Prior approval required before a domestic insurer may apply for admission to another state or country

§70. Prior approval required before a domestic insurer may apply for admission to another state or country

No domestic insurer may apply for admission to another state or country without first having obtained the approval of the commissioner of insurance of the state of Louisiana. Such approval shall not be withheld unless such application would be detrimental to the policyholders of the state of Louisiana or threaten the financial solvency of the company.

Added by Acts 1976, No. 454, §1; Redesignated from R.S. 22:1461 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:71 - Conversion requirements

§71. Conversion requirements

No domestic life insurer may convert to a type of insurer having greater insuring power without meeting the full capital, surplus, and deposit requirements of the type insurer to which it desires to convert.

Acts 1958, No. 125. Amended by Acts 1960, No. 167, §1; Acts 1975, No. 575, §1; Acts 1997, No. 1449, §2; Redesignated from R.S. 22:801 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:71 redesignated as R.S. 22:81 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:71.1 - Redesignated as R.S. 22:82 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§71.1. Redesignated as R.S. 22:82 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:71.2 - Redesignated as R.S. 22:83 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§71.2. Redesignated as R.S. 22:83 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:72 - Stock and mutual conversions

§72. Stock and mutual conversions

A. No domestic insurer may convert from a stock to a mutual, or from a mutual to a stock insurer, or from any type insurer to any other type insurer, except as provided in R.S. 22:71 unless a plan of conversion is submitted to and approved by the commissioner of insurance.

B. The commissioner of insurance shall not approve any such conversion unless in his opinion after a full investigation the best interests of the policyholders of any such insurer will be served.

C. The conversion of a mutual life insurer or a mutual life insurance holding company shall also comply with Subpart H-1 of this Part, R.S. 22:236 et seq. "Mutual life insurer" and "mutual life insurance holding company" shall have the meanings set forth in R.S. 22:236.

Acts 1958, No. 125; Acts 2008, No. 307, §1, eff. June 18, 2008; Redesignated from R.S. 22:806 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:72 redesignated as R.S. 22:84 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:73 - Order of dissolution

§73. Order of dissolution

A. If the insurer against whom the petition for liquidation is filed be a corporation and the petition prays for dissolution of such insurer, the court shall have jurisdiction either before or after final liquidation of the property, business, and affairs of such insurer, after citation of an order to show cause as aforesaid and a full hearing, to enter a decree dissolving such insurer. The court may likewise, regardless of whether an order of liquidation is sought or has been obtained, upon proper petition by the commissioner of insurance, order dissolution of an insurer when it has failed to qualify for a certificate of authority authorizing it to commence the transaction of its business, or when an insurer has no assets and no means for payment of liabilities. In any such decree of dissolution, the court may, upon satisfactory demonstration that all of the assets of the insurer shall be applied to payment of liabilities of the insurer in the manner and priority as provided by law, and after such notice and hearing as the court shall require, issue an order discharging the insurer of all unsatisfied liabilities.

B. Notwithstanding any provision of Subsection A of this Section, upon application by the commissioner of insurance and following notice as prescribed by the court and a hearing, the court may authorize the commissioner of insurance to sell the corporation as an entity, together with any of its licenses to do business, despite the entry of an order of liquidation. The sale may be made on terms and conditions the court deems appropriate including but not limited to the distribution of the proceeds of the sale of the corporate entity and licenses for the benefit of policyholders and creditors in the manner set forth in R.S. 22:2025. The legal existence of a legal entity that is placed under an order of rehabilitation, liquidation, or conservation shall be terminated only if the court orders its dissolution as a legal entity, as provided in this Section.

Acts 1958, No. 125; Acts 1989, No. 446, §1, eff. Sept. 1, 1989; Acts 1993, No. 955, §1; Redesignated from R.S. 22:741 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:73 redesignated as R.S. 22:85 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:74 - Insurers prohibited from engaging in other businesses

§74. Insurers prohibited from engaging in other businesses

No domestic insurer shall deal or trade in buying or selling goods, wares, or merchandise except articles insured by it on which losses are claimed and except in replacing, rebuilding, or repairing insured property as provided in its policies. A domestic insurer shall also not discount commercial or other than first mortgage paper nor engage in any banking business whatsoever.

Acts 2009, No. 503, §1.



RS 22:75 - Change of state of domicile of admitted insurer; conversion to foreign insurer; effects of redomestication

§75. Change of state of domicile of admitted insurer; conversion to foreign insurer; effects of redomestication

A. Any insurer which is organized under the laws of any other state and is admitted to do business in this state for the purpose of writing insurance may, upon approval of the commissioner of insurance, become a domestic insurer by complying with all of the requirements of law relative to the organization and licensing of a domestic insurer of the same type and by designating its principal place of business at a place in this state. The domestic insurer shall be entitled to like certificates and licenses to transact business in Louisiana and shall be subject to the authority and jurisdiction of this state.

B. Any domestic insurer may, upon the approval of the commissioner of insurance, transfer its domicile to any other state in which it is admitted to transact the business of insurance and, upon such a transfer, shall cease to be a domestic insurer and shall be admitted to this state if qualified as a foreign insurer. The commissioner of insurance may approve any such proposed transfer unless he determines such transfer to not be in the interest of the policyholders of this state.

C. The certificate of authority, agents, appointments and licenses, rates, and other items which the commissioner of insurance allows, in his discretion, which are in existence at the time any insurer licensed to transact the business of insurance in this state transfers its corporate domicile to this or any other state by merger, consolidation, or any other lawful method shall continue in full force and effect upon such transfer if such insurer remains duly qualified to transact the business of insurance in Louisiana. All outstanding policies of any transferring insurer shall remain in full force and effect and need not be endorsed as to the new name of the company or its new location unless so ordered by the commissioner of insurance. Every transferring insurer shall file new policy forms with the commissioner of insurance on or before the effective date of the transfer but may use existing policy forms, with appropriate endorsements, if allowed by and under such conditions as approved by the commissioner of insurance. However, every such transferring insurer shall notify the commissioner of insurance of the details of the proposed transfer and shall promptly file any resulting amendments to corporate documents which are filed or required to be filed with the commissioner of insurance.

D. The commissioner may refuse any redomestication pursuant to this Section if the insurer has ceased writing a sub-line of health insurance or otherwise issues a policy in the same sub-line in the state within the prior five years.

Acts 1988, No. 165, §1, eff. June 29, 1988; Acts 1993, No. 663, §2, eff. June 16, 1993; Redesignated from R.S. 22:1461.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Redesignated from R.S. 22:1486 by Acts 2010, No. 703, §3, eff. Jan. 1, 2011.



RS 22:76 - Prior approval required for merger of domestic insurer

§76. Prior approval required for merger of domestic insurer

No domestic insurer shall merge with another person without the prior approval of the commissioner, who may grant such approval upon written request of a domestic insurer. The request shall include the articles or plan of merger, a pro-forma consolidated financial statement for the merging entities, and other information as the commissioner may require to determine that the merger is not detrimental to the policyholders or to the financial solvency of the insurer. If the merger may result in a change of control of a domestic insurer, the requirements of this Section may be consolidated with those of R.S. 22:691.4.

Acts 2016, No. 379, §1.



RS 22:77 - Redesignated as R.S. 22:89 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§77. Redesignated as R.S. 22:89 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:78 - Redesignated as R.S. 22:90 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§78. Redesignated as R.S. 22:90 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:79 - Redesignated as R.S. 22:91 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§79. Redesignated as R.S. 22:91 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:80 - Redesignated as R.S. 22:92 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§80. Redesignated as R.S. 22:92 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:81 - Capital requirements; applicants prior to September 1, 1989

SUBPART B. DOMESTIC STOCK INSURERS

§81. Capital requirements; applicants prior to September 1, 1989

A. Domestic stock insurers who apply for a certificate of authority prior to September 1, 1989, may transact the following kinds of insurance in this state upon qualifying therefor and by having paid-in capital and minimum surplus represented by assets as follows:

Paid-in                Minimum            Insurance                                                                    Capital                  Surplus

(1)   Life                                                                          $ 100,000               $200,000

(2)   Health and accident                                                      100,000                 200,000

(1) and (2) above                                                          100,000                 200,000

(3)   Vehicle                                                                         650,000                 350,000 (4)   Liability                                                                        650,000                 350,000

(5)   Workers' compensation

(a)   Any company organized and authorized to

transact workers' compensation only on or

before July 27, 1966                                             100,000                   50,000

(b)  Any company organized and authorized to

transact workers' compensation only

after July 27, 1966                                                650,000                 350,000

(6)   Burglary and forgery                                                    650,000                 350,000

(7)   Fidelity                                                                         650,000                 350,000

(8)   Title

(a) Any company licensed to transact title

insurance prior to September 1, 1985                     50,000                   25,000

(b) Any company licensed to transact title

insurance on or after September 1, 1985              100,000                 200,000

(9)   Fire and allied lines                                                      650,000                 350,000

(10)  Steam boiler and sprinkler leakage                              650,000                 350,000

(11)  Crop

(a)   Any company organized and authorized to

transact crop insurance only on or before

July 27, 1966                                                        100,000                 150,000

(b)  Any company organized and authorized to

transact crop insurance only after

July 27, 1966                                                        650,000                 350,000

(12)  Marine and transportation                                            650,000                 350,000

(13)  Miscellaneous                                                               650,000                 350,000

(14)  Homeowners' insurance                                               650,000                 350,000

(15)  Credit life, health, and accident insurance                   100,000                 200,000

(16)  Credit property and casualty insurance                        650,000                 350,000

(17)  Annuity                                                                        100,000                 200,000

(18)  Surety                                                                           650,000                 350,000

(19)  Industrial fire                                                                200,000                 100,000

(20)  All insurances, except life and title or                          650,000                 350,000

combined capital and surplus                                    1,000,000

B. Authority shall be granted stock insurers upon compliance with all applicable requirements to transact combinations of kinds of insurance except as follows:

(1) An insurer authorized to transact life insurance shall not be authorized to transact any additional kind of insurance other than:

(a) Health and accident insurance.

(b) Annuity.

(c) Credit life, health, and accident insurance.

(2) An insurer authorized to transact title insurance shall not be authorized to transact any additional kind of insurance.

C. Domestic stock insurers who apply for a certificate of authority on or after September 1, 1989, shall meet the paid-in capital, minimum surplus, operating surplus, and other requirements of R.S. 22:82.

Acts 1958, No. 125. Amended by Acts 1958, No. 101, §1; Acts 1960, No. 139, §1; Acts 1966, No. 234, §1; Acts 1980, No. 470, §1; Acts 1980, 2nd Ex.Sess., No. 6, §1, eff. Sept. 15, 1980; Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1985, No. 718, §1, eff. Sept. 1, 1985; Acts 1989, No. 562, §1; Redesignated from R.S. 22:71 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 326, §1, eff. Jan. 1, 2010; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:81 redesignated as R.S. 22:93 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:82 - Capital requirements; applicants on and after September 1, 1989

§82. Capital requirements; applicants on and after September 1, 1989

A. Domestic stock insurers which apply for a certificate of authority on or after September 1, 1989, may transact the following kinds of insurance in this state upon qualifying therefor and by having paid-in capital, minimum surplus, and operating surplus represented by assets as follows:

Paid-in       Minimum        Operating

Insurance                                                     Capital         Surplus           Surplus

(1)   Life                                                         $100,000      $1,900,000      $1,000,000

(2)   Health and accident                                  100,000        1,900,000        1,000,000

(1) and (2) above                                      100,000        1,900,000        1,000,000

(3)   Vehicle                                                      650,000        1,350,000        1,000,000

(4)   Liability                                                    650,000        1,350,000        1,000,000

(5)   Workers' compensation                            650,000        1,350,000        1,000,000

(6)   Burglary and forgery                                650,000        1,350,000        1,000,000

(7)   Fidelity                                                      650,000        1,350,000        1,000,000

(8)   Title                                                           100,000           400,000           500,000

(9)   Fire and allied lines                                   650,000        1,350,000        1,000,000

(10)   Steam boiler and sprinkler leakage           650,000        1,350,000        1,000,000

(11)   Crop                                                          650,000        1,350,000        1,000,000

(12)   Marine and transportation                         650,000        1,350,000        1,000,000

(13)   Miscellaneous                                           650,000        1,350,000        1,000,000

(14)   Homeowners' insurance                            650,000        1,350,000        1,000,000

(15)   Credit life, health, and accident

insurance                                                   100,000        1,900,000        1,000,000

(16)   Credit property and casualty insurance     650,000        1,350,000        1,000,000

(17)   Annuity                                                     100,000        1,900,000        1,000,000

(18)   Surety                                                        650,000        1,350,000        1,000,000

(19)   Industrial fire                                            200,000           800,000        1,000,000

(20)   All insurances except life and title            650,000        1,350,000        1,000,000

B. Authority shall be granted stock insurers upon compliance with all applicable requirements to transact combinations of kinds of insurance except as follows:

(1) An insurer authorized to transact life insurance shall not be authorized to transact any additional kind of insurance other than:

(a) Health and accident insurance.

(b) Annuity.

(c) Credit life, health, and accident insurance.

(2) An insurer authorized to transact title insurance shall not be authorized to transact any additional kind of insurance.

C. For the purposes of this Section, assets representing at least fifty percent of the operating surplus must be maintained in cash or in cash equivalents as prescribed by the commissioner.

Acts 1989, No. 562, §1; Acts 2003, No. 131, §1; Acts 2005, No. 27, §1, eff. June 9, 2005; Redesignated from R.S. 22:71.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 326, §1, eff. Jan. 1, 2010; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:82 redesignated as R.S. 22:94 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:83 - Additional capital and surplus

§83. Additional capital and surplus

The commissioner may require a domestic stock insurer to have and maintain a greater amount of capital and surplus than prescribed in R.S. 22:81 or 82, based upon the type, volume, and nature of insurance business transacted. The commissioner is authorized to promulgate such rules and regulations as he may deem necessary to carry out the provisions of this Section.

Acts 1992, No. 811, §1; Redesignated from R.S. 22:71.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:84 - Payment for capital stock

§84. Payment for capital stock

A. Capital stock of any insurer shall be paid-in in cash within twelve months from the date of its charter, and no certificate of shares and no policies shall be issued by it until the whole paid-in capital and minimum surplus required and specified in the articles of incorporation are paid in. A majority of the directors shall certify on oath that this requirement has been met and the money paid in is held as the capital of the company to be invested as required by this Code.

B. The stock insurer may borrow a sum of money sufficient to meet additional contributions to surplus which may be required in excess of the minimum capital and surplus stated for a Louisiana insurer, upon agreement with the lender that the loan with interest at a rate not exceeding ten percent per annum shall be repaid only in the event that, after such repayment with interest, the insurer shall be left possessed of sufficient assets to meet all of its liabilities, to maintain a full reserve against all its policies, and to maintain the minimum capital and surplus required by R.S. 22:81. Such debentures must be issued on a form provided or approved by the commissioner of insurance and registered with his office, and all repayments of principal and payment of interest must be approved by the commissioner.

Acts 1958, No. 125. Amended by Acts 1982, No. 341, §1; Redesignated from R.S. 22:72 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:84 redesignated as R.S. 22:95 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:85 - Increase in capital stock

§85. Increase in capital stock

A. Any domestic stock insurer may increase the amount of its capital stock upon a vote of two-thirds of its board of directors, ratified by a vote of two-thirds of the stockholders voting, at a meeting called for that purpose, after a notice is published once a week for four consecutive weeks in the official journal of the parish of domicile, and a notice is mailed to each stockholder at least thirty days prior to the date of such meeting. However, the requirement for publication of the meeting notice in the official journal may be waived by unanimous written consent of all stockholders.

B.(1) Upon the completion of the proceedings, the company shall submit to the commissioner of insurance a certificate setting forth the amount of the increase and the fact of the transaction signed and sworn to by its president, secretary, and a majority of its directors.

(2) If the commissioner of insurance finds the facts conform to the law, he shall approve the increase in capital, and the charter shall be amended in the manner specified in R.S. 22:67.

C. Within one year after such meeting of stockholders at which such increase shall be made, the new subscriptions shall be paid in cash, or in assets qualifying for investments for domestic insurance companies as defined in R.S. 22:584, except in the case of stock dividends, and new stock certificates issued.

Acts 1958, No. 125. Amended by Acts 1960, No. 165, §1; Acts 1962, No. 304, §1; Acts 1970, No. 85, §1; Acts 1999, No. 1312, §1, eff. July 12, 1999; Redesignated from R.S. 22:73 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:86 - Dividends on stock

§86. Dividends on stock

No domestic stock insurer shall declare and pay any dividends to its stockholders unless its capital is fully paid in cash and is unimpaired and it has a surplus beyond its capital stock and the initial minimum surplus required and all other liabilities equal to fifteen percent of its capital stock, provided that this restriction shall not apply to an insurer when its paid-in capital and surplus exceed the minimum required by this Code by one hundred percent or more.

Acts 1958, No. 125; Redesignated from R.S. 22:74 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:87 - Stock dividends

§87. Stock dividends

Stock dividends may be declared and paid in the manner specified in R.S. 22:85 except that publication of the notice and the payment in cash shall not be required.

Acts 1958, No. 125; Redesignated from R.S. 22:75 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:88 - Sales of stock

§88. Sales of stock

A.(1) All sales of stock as defined in this Section shall be made in accordance with the regulations contained in this Section.

(2) When used in this Section, the following terms shall have the following respective meanings:

(a)(i) "Security" as used in this Section shall include any insurance stock, note, stock, treasury stock, bond, debenture, evidence of indebtedness, certificate of interest, or participation in any profit-sharing agreement, collateral-trust certificate, preorganization certificate, or certificate of deposit for security, any certificate of deposit, or group or index of securities, or, in general, any interest or instrument commonly known as a "security", or any certificate of interest or participation in, temporary or interim certificate for, receipt for, guarantee participation in, temporary or interim certificate for, receipt for, guarantee of, or warrant or right to subscribe to or purchase, any of the foregoing issued by an insurance company, an investment, or holding company with a stated purpose, either by charter or prospectus, of forming an insurance company.

(ii) For the purposes of this Section, security shall not mean any insurance or endowment policy or annuity contract under which any insurance company promises to pay a fixed number of dollars either in a lump sum or periodically for life or some other specified period nor any variable life or annuity contract as provided for in and regulated by this Title and issued by a life insurance company licensed to do business in the state of Louisiana.

(b) "Person" shall include a natural person, a corporation created under the laws of this state, or of any other state, country, sovereignty, or political subdivision thereof, a partnership, an association, a joint stock company, and any unincorporated association or organization.

(c) "Sale" or "sell" shall include every disposition, or attempt to dispose of a security as defined in this Section or interest in such a security for value. Any security as defined in this Section given or delivered with, or as a bonus on account of, any purchase of such securities or any other thing, shall be conclusively presumed to constitute a part of the subject of such purchase and to have been sold for value. "Sale" or "sell" shall also include an exchange, an attempt to sell, an option of sale, a solicitation of a sale, a subscription of an offer to sell, directly or by an agent, or a circular, letter, advertisement, or otherwise, except an isolated transaction in which any security as defined in this Section is sold, offered for sale or delivery by the owner not being made in the course of repeated and successive transactions of a like character by such owner, provided the owner is not the underwriter of such security.

(d) "Dealer" shall include every person, or investment counsel or investment counselor, as those terms are generally used, other than a salesman, as hereinafter defined, who in this state engages either for all or part of his time, directly or through an agent in the business of selling any securities as defined in this Section issued by another person or purchasing or otherwise acquiring such securities from another for the purpose of re-selling them or of offering them for sale to the public, or offering, buying, selling, or otherwise dealing or trading in such securities as principal or agent for a commodity or commission or at a profit, or who deals in futures or differences in market quotations of prices or values of any such securities; however, the word "dealer" shall not include a person having no place of business in this state who sells or offers to sell securities exclusively to brokers or dealers actually engaged in buying and selling such securities as a business.

(e) "Issuer" shall mean and include every person who proposes to issue, has issued or who shall hereafter issue any security as defined in this Section. Any person who acts as a promoter for and on behalf of a corporation, unincorporated association, or partnership of any kind, formed or to be formed, shall be deemed to be an issuer.

(f) "Salesman" shall include every natural person, including producers, other than a dealer, employed or appointed or authorized by a dealer or issuer to sell securities as defined in this section in any manner in this state. The partners of a partnership and the executive officers of a corporation or other corporate entity or association registered as a dealer shall not be salesmen within the meaning of this definition.

(g) "Broker" shall mean dealer as defined in this Subsection.

(h) "Agent" shall mean salesman as defined in this Subsection.

(i) "Commissioner" shall mean the commissioner of insurance of the state of Louisiana.

B. Exempt securities. Except as hereinafter otherwise expressly provided, the provisions of this Section shall not apply to any of the following classes of securities:

(1) Securities appearing in any list of securities dealt in on the New York or American Stock Exchange, and which securities have been so listed pursuant to official authorization by such exchange, and also all securities senior to any securities so listed, or represented by subscription rights which have been so listed or evidences of indebtedness guaranteed by companies, any stock of which is so listed, such securities to be exempt only so long as such listing shall remain in effect. The commissioner shall have the power to deny this exemption with reference to any particular security listed on any such exchanges, by order published in such manner as the commissioner shall find proper.

(2) Securities appearing in any list of securities dealt in on any other recognized and responsible stock exchange which has been previously approved by the commissioner, and which securities have been so listed pursuant to official authorization by such exchange, and also all securities senior to any securities so listed, or represented by subscription rights which have been so listed, or evidences of indebtedness guaranteed by companies any stock of which is so listed, such securities to be exempt only so long as such listing shall remain in effect. The commissioner shall have power at any time to withdraw approval theretofore granted by him to any exchange, and upon such withdrawal no security listed on such exchange shall be entitled to the benefit of such exemption, unless such security is also listed upon an exchange mentioned in Paragraph (1) of this Subsection, and has not been denied this exemption by the commissioner as provided in Paragraph (1).

(3) Any security, other than common stock, providing for a fixed return which has been outstanding and in the hands of the public for a period of not less than five years, upon which no default in payment of principal or failure to pay the return fixed, has occurred for a continuous immediately preceding period of five years.

C.(1) Except as hereinafter expressly provided, the provisions of this Section shall not apply to the sale of any security in any of the following transactions:

(a) At any judicial, executor's, administrator's, tutor's, curator's, or liquidator's sale, or at any sale by a receiver, syndic, or trustee in insolvency or bankruptcy.

(b) By or for the account of a pledge holder or mortgagee selling or offering for sale or delivery in the ordinary course of business, and not for the purpose of avoiding the provisions of this Section, to liquidate a bona fide debt, a security pledged in good faith as security for such debt.

(c) An isolated transaction in which any security is sold, offered for sale, subscription, or delivery by the owner thereof, or by his representative for the owner's account, such sale or offer for sale, subscription, or delivery not being made in the course of repeated and successive transactions of a like character by such owner, or on his account by such representative, and such owner or representative not being the underwriter of such security.

(d) The distribution by a corporation, actively engaged in the business authorized by its charter, of securities to its stockholders or other security holders as a stock dividend or other distribution out of earnings or surplus; or the issuance of securities to the security holders or other creditors of a corporation in the process of a bona fide reorganization or liquidation of such corporation made in good faith and not for the purpose of avoiding the provisions of this Section, either in exchange for the securities of such security holders or claims of such creditors or partly for cash and partly in exchange for the securities or claims of such security holders or creditors; or the issuance of additional capital stock of a corporation sold or distributed by it among its own stockholders exclusively, where no commission or other remuneration is paid or given directly or indirectly in connection with the sale or distribution of such increased capital stock.

(e) The transfer or exchange by one corporation to another corporation of their own securities in connection with a consolidation or merger of such corporations, or in the exchange of outstanding shares for a greater or smaller number of shares of the same corporation.

(f) The sale, transfer, or delivery of any securities to any bank, savings institution, trust company, insurance company, or to any corporation or to any broker or dealer; provided, that such broker or dealer is actually engaged in buying and selling securities as a business.

(g) The sale by a registered dealer, acting either as principal or agent, of securities theretofore sold and distributed to the public, provided that:

(i) Such securities are sold at prices reasonably related to the current market price thereof at the time of sale, and if such registered dealer is acting as agent, the commission collected by such registered dealer on account of the sale thereof is not in excess of usual and customary commissions collected with respect to securities and transactions having comparable characteristics; and

(ii) Such securities do not constitute an unsold allotment to or subscription by such dealer as a participant in the distribution of such securities by the issuer or by or through an underwriter; and

(iii) Either Moody's, Standard and Poor's, or Fetch securities manuals, or any other recognized securities manuals approved by the commissioner of insurance, contain the names of the issuer's officers and directors, a balance sheet of the issuer as of a date not more than eighteen months prior to the date of such sale, and a profit and loss statement for either the fiscal year preceding that date or the most recent year of operations.

(2) The commissioner may revoke the exemption afforded by this Subsection with respect to any securities by issuing an order to that effect if he finds that the further sale of such securities in this state would work or tend to work a fraud on purchasers thereof.

D.(1) No insurance securities or securities in an investment or holding company with a stated purpose, either by charter or prospectus, of forming an insurance company shall be sold within this state unless such securities have been registered as hereinafter defined. Registration of stocks as defined in this Section, shall be deemed to include the registration of rights to subscribe to such stock if the statement under Subsection E of this Section required for registration of such stock includes any provision that such rights are to be issued. A record of the registration of insurance securities or securities in an investment or holding company as defined in Subsection A of this Section shall be kept in a register of securities to be kept in the office of the commissioner, in which register shall also be recorded any orders entered by the commissioner with respect to such securities. Such registration, and all information with respect to the securities registered in accordance with this Section, shall be open to public inspection.

(2) The commissioner of insurance shall have the right to adopt such rules and regulations as he may deem necessary to carry out the purposes of this Section.

(3) The commissioner of insurance may take depositions, compel production of books and records, subpoena witnesses or documentary evidence, administer oaths, and examine under oath any individual relative to the sale of securities as defined in this Section. Any person who testifies falsely or makes any false affidavit during the course of such an examination under this Section shall be guilty of perjury.

E.(1) Securities as defined in this Section shall be registered by the filing of the issuer, or of any dealer registered with the office of the commissioner of insurance, in the office of the commissioner with respect to such securities of the following:

(a) Name of issuer, location, and, if incorporated, place of incorporation.

(b) A brief description of the security, including amount of the issue.

(c) Amount of securities to be offered in the state.

(d) The par value, the price at which the securities are to be offered for sale to the public, and a statement as to how the proceeds are to be used, including commissions to be paid, which commissions, however, shall in no event exceed fifteen percent.

(e) A copy of the circular or prospectus to be used by the issuer or dealer for the public offering.

(f) Any other information or documents required by the commissioner of insurance.

(2) Every statement required to be filed with the commissioner under any of the provisions of this Section shall be transmitted by United States mail, and the commissioner shall never receive nor shall he be authorized to receive or accept for filing any statement or documents transmitted to him by any mode other than by United States mail.

(3) The filing of such statement and documents in the office of the commissioner, and the payment of the fee provided for in this Subsection shall, after being authorized by the commissioner, constitute the registration of such securities. Upon such registration, such securities may be sold in this state by any registered dealer, subject, however, to the further order of the commissioner as provided in this Subsection. Every registration under this Section for an insurance company on primary issues of stock shall expire in accordance with the statutory provisions of R.S. 22:85. Every registration under this Section for an investment or holding company, or on issued and outstanding shares of stock of an insurance company, shall expire on December thirty-first of each year, but new registrations for the succeeding period or succeeding year, as the case may be, shall be issued upon written application and upon payment of the fee as provided in this Subsection.

(4) If, at any time in the opinion of the commissioner, the information contained in the statement, circular, or prospectus filed is, or has become, misleading, incorrect, inadequate, or incomplete, or the sale or offering for sale of the security as defined in this Section may work or tend to work a fraud, the commissioner may require from the person filing such statement such further information as may in his judgment be necessary to establish the classification of such security as claimed in said statement, or to enable the commissioner to ascertain whether other steps should be taken and the registration rejected or revoked on any ground specified in Subsection F of this Section and the commissioner may refuse to register or suspend the right to sell such security pending further investigation by entering an order specifying the grounds for such action, and by notifying by mail, or personally, or by telephone confirmed in writing, or by telegraph, the person filing such a statement and documents, and every registered dealer who shall have notified the commissioner of an intention to sell such security. The refusal to furnish information required by the commissioner within a reasonable time to be fixed by the commissioner may be a proper ground for the entry of such order of suspension. The commissioner shall notify every registered dealer of such order and upon the entry of any such order of suspension, no further sales of such security shall be made until the further order of the commissioner.

(5) In the event of the entry of such order of rejection or suspension, the aggrieved party may demand a prompt hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq. If no hearing is timely requested the commissioner shall enter a final order prohibiting sales of such security, with his findings with respect thereto. Until the entry of such final order, the rejection or suspension of the right to sell, though binding upon the persons notified thereof, shall be deemed confidential, and shall not be published, unless it shall appear that the order of suspension has been violated after notice. If, however, upon a hearing the division of administrative law shall find that the security being offered for sale will neither be fraudulent nor result in fraud, the commissioner shall forthwith enter an order revoking such order of suspension and such security shall be restored to its status as a security registered under this Section as of the date of such order of suspension.

(6) At the time of filing the statement and documents enumerated in this Subsection and upon re-registration, the applicant shall pay to the commissioner a fee of one-twentieth of one percent of the aggregate price of such securities to be sold in this state, for which the applicant is seeking registration, but in no case shall such fee be less than twenty-five dollars or more than two hundred dollars. The commissioner of insurance is authorized to withhold the funds collected under this Section to defray the expenses actually and necessarily incurred by him for salaries and expenses in carrying out the purposes of this Section.

F. Revocation of registration of securities as defined in this Section.

(1) The commissioner may revoke the registration of any security as defined in this Section by entering an order to that effect, with his findings in respect thereto, if upon the examination into the affairs of the issuer, it shall appear that the company:

(a) Is insolvent.

(b) Has violated any of the provisions of this Section, or any order of the commissioner of which such issuer has notice, or any of the rules and regulations adopted by the commissioner of insurance under this Section.

(c) Has been or is engaged or is about to engage in a fraudulent transaction.

(d) Is in any other way dishonest or has made any fraudulent representations in any prospectus or in any circular or other literature that has been distributed concerning the issuer or its securities.

(e) Is of bad business repute.

(f) Does not conduct its business in accordance with law.

(g) That the affairs of the insurance company or other company issuing such securities are in an unsound condition.

(h) That the enterprise or business or the security offered is not based upon sound business principles.

(2) In making such examination, the commissioner shall have access to and may compel the production of all the books and papers of such insurance company or other company issuing such securities, subpoena witnesses, and administer oaths to and examine the officers of such issuer, or any expert, whose statement was filed by any issuer in connection with an application, or any other person connected therewith as to its business and affairs, and may also require a balance sheet exhibiting the assets and liabilities of any such issuer or its income statement, or both, to be certified to by a public accountant either of this state, or of any other state approved by the commissioner. The commissioner may also require that any statement made on the authority of any expert be verified by another expert to be selected by the commissioner.

(3) Whenever the commissioner may deem it necessary, he may also require such balance sheets or income statements or statements of experts to be made more specific in such particulars as the commissioner of insurance shall point out, or to be brought down to the latest practicable date.

(4) If any issuer of securities as defined in this Section shall refuse to permit an examination to be made by the commissioner, or if it should refuse or fail to cause, at its own expense, any statement or valuation required to be made by an expert to be verified by another expert selected by the commissioner, it shall be proper ground for revocation of registration.

(5) If the commissioner shall deem it necessary, he may enter an order suspending the right to sell such securities pending any investigation provided that the order shall state the grounds for taking such action.

(6) Notice of the entry of such order shall be given by mail, or personally, or by telephone confirmed in writing, or by telegraph, to the issuer of such securities, which company shall in turn notify every registered dealer.

(7) Before an order is made final, the insurance company or other issuer applying for registration shall on application be entitled to a hearing, and after such hearing the commissioner shall notify it of the final ruling on the matter.

G. Consent to service. Upon any application for registration where the issuer is not domiciled in this state, there shall be filed with such application the irrevocable written consent of the issuer that in suits, proceedings, and actions growing out of the violation of any provision of this Section, the service on the commissioner of any notice, process, or pleadings therein, authorized by law, shall be as valid and binding as if due service had been made on the issuer. Any such action shall be brought either in the parish of the plaintiff's domicile or in the parish of East Baton Rouge. Said written consent shall be authenticated by the seal of said issuer, if it has a seal, and by the acknowledged signature of a member of the co-partnership or company, or by the acknowledged signature of any officer of the incorporated or unincorporated association, if it be an incorporated or unincorporated association, duly authorized by resolution of the board of directors, trustees, or managers of the corporation or association, and shall in such case be accompanied by a duly certified copy of the resolution of the board of directors, trustees, or managers of the corporation or association authorizing the officers to execute same. In case any process or pleadings mentioned in this Section are served upon the commissioner, it shall be by duplicate copies, one of which shall be filed in the office of the commissioner and another immediately forwarded by the commissioner by registered mail to the principal office of the issuer against which said process or pleadings are directed.

H. Registration of dealers and salesmen.

(1) No dealer or salesman shall engage in business in this state as such dealer or salesman or sell any securities as defined in this Section unless he has been registered as a dealer or salesman in the office of the commissioner pursuant to the provisions of this Section.

(2) An application for registration, in writing, shall be sent by United States mail to the commissioner to be filed in the office of the commissioner in such form as the commissioner may prescribe, duly verified by oath, which shall state the principal place of business or office of the applicant, wherever situated, and the location of the principal office and all branch offices in this state, if any, the name or style of doing business, the names, residence, and business addresses of all persons interested in the business as principals, co-partners, officers, and directors, specifying as to each his capacity and title, the general plan and character of business, and the length of time the dealer has been engaged in business. The commissioner may also require such additional information as to the applicant's previous history, record, and association as he may deem necessary to establish the good repute in business of the applicant.

(3) There shall be filed by each dealer with such application for registration, where such dealer is not domiciled in this state, an irrevocable written consent of the dealer that in all suits, proceedings, or actions growing out of the violation of any provision of this Section, the service on the commissioner of any notice, process, or pleading therein authorized by the laws of this state, shall be as valid and binding as if due service had been made on the dealer. The place for bringing any such action and the manner in which the written consent shall be authenticated are the same as outlined in Subsection G of this Section.

(4) If the commissioner shall find that the applicant is of good repute and has complied with the provisions of this Section, including the payment of the fee provided for in this Subsection, he shall register such applicant as a dealer.

(5) Upon the written application of a registered dealer and general satisfactory showing as to good character and the payment of the proper fee, the commissioner shall register as a salesman of such dealer such natural person as the dealer may request. Such registration shall cease upon the termination of the employment of such salesman by such dealer.

(6) The names and addresses of all persons approved for registration as dealers or salesmen and all order with respect thereto shall be recorded in a register of dealers and salesmen kept in the office of the commissioner, which shall be open to public inspection. Every registration under this Section shall expire on December thirty-first of each year, but new registrations for the succeeding year shall be issued upon written application and upon payment of the fee as provided for in this Subsection without filing of further statements or furnishing any further information, unless specifically required by the commissioner. Applications for renewals must be made not less than thirty days nor more than sixty days before the first day of the ensuing year, otherwise they shall be treated as original applications.

(7) The fee for such registration and for each annual renewal shall be fifty dollars in the case of dealers and ten dollars in the case of salesmen. The commissioner of insurance is authorized to withhold the funds collected under this Section to defray the expenses actually and necessarily incurred by him for salaries and expenses in carrying out the purposes of this Section.

(8) Changes in registration occasioned by changes in the personnel of a partnership or in the principals, co-partners, officers, or directors of any dealer may be made from time to time by written application setting forth the facts with respect to such change.

(9) Any issuer of a security as defined in this Section required to be registered under the provisions of this Section, selling such securities except in exempt transactions as herein defined shall be deemed a dealer within the meaning of this Section and required to comply with all the provisions hereof.

I. Revocation of dealers' and salesmen's registration.

(1) Registration under Subsection H of this Section may be refused or any registration granted may be revoked by the commissioner if after a reasonable notice and a hearing the commissioner determines that such applicant or registrant so registered has committed any of the following acts:

(a) Has violated any provision of this Section or any regulation made hereunder pursuant to this Section.

(b) Has made a material false statement in the application for registration.

(c) Has been guilty of a fraudulent act in connection with any sale of securities as defined in this Section, or has been or is engaged or is about to engage in making fictitious or pretended sales or purchases of any such securities or has been or is engaged or is about to engage in any practice or sale of such securities which is fraudulent or in violation of the law.

(d) Has demonstrated his unworthiness to transact the business of dealer or salesman.

(2) In cases of charges against a salesman, notice thereof shall also be given the dealer employing such salesman.

(3) The aggrieved party whose registration is refused or revoked may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq. Notwithstanding any law to the contrary, if a hearing is timely requested by the aggrieved party, the commissioner's order or act shall be stayed until the decision of the division of administrative law is issued. The commissioner may seek an expedited hearing before the division of administrative law to suspend the registration, pending the outcome of the main hearing.

(4) Until the entry of a final order by the division of administrative law, any suspension of such dealer's registration, though binding upon the persons notified thereof, shall be deemed confidential, and shall not be published unless it shall appear that the order of suspension has been violated after notice.

(5) In the event the commissioner determines to refuse or to revoke a registration as provided in this Subsection, he shall enter a final order herein with his findings on the register of dealers and salesmen; and suspension or revocation of the registration of a dealer shall also suspend or revoke the registration of all his salesmen.

(6) It shall be sufficient cause for refusal or cancellation of registration in case of a partnership or corporation or any unincorporated association, if any member of a partnership or any officer or director of the corporation or association has been guilty of any act or omission which would be cause for refusing or revoking the registration of an individual dealer or salesman.

J. Escrow agreement. If the statement containing information as to insurance securities which are required to be registered shall disclose that any such insurance securities shall have been or shall be intended to be issued for any organization or promotion fees or expenses, the amount and nature thereof shall be fully set forth and the commissioner may require that such insurance securities so issued in payment for organization or promotion fees or expenses shall be delivered in escrow to the commissioner or other depository satisfactory to the commissioner under an escrow agreement that the owners of such insurance securities shall not be entitled to withdraw such insurance securities from escrow until all other stockholders who have paid for their stock in cash shall have been paid a dividend or dividends aggregating not less than six percent, shown to the satisfaction of said commissioner to have actually been earned on the investment in any stock so held, and in case of dissolution or insolvency during the time such insurance securities are held in escrow, the owners of such insurance securities shall not participate in the assets until after the owners of all other securities shall have been paid in full.

K. Injunctions.

(1) Whenever it shall appear to the commissioner, either upon complaint or otherwise, that in the issuance, sale, promotion, negotiation, advertisement, or distribution of any securities as defined in this Section within this state, any person has committed any of the following acts, the commissioner may investigate and, upon evidence satisfactory to him, may, in addition to any other remedies, bring action in the name and on behalf of the state of Louisiana against such person and any other person or persons concerned in or in any way participating in or about to participate in such fraudulent practices or acting in violation of this Section, to enjoin such person and such other person or persons from continuing such fraudulent practices or engaging therein or doing any act or acts in furtherance thereof, or in violation of this Section:

(a) Has employed or employs, or is about to employ any device, scheme, or artifice to defraud or for obtaining money or property by means of any false pretense, representation, or promise.

(b) Has made, makes, or attempts to make in this state fictitious or pretended purchases or sales of securities as defined in this Section.

(c) Has engaged in or engages in or is about to engage in any practice or transaction or course of business relating to the purchase or sale of securities as defined in this Section:

(i) Which is in violation of law, or in violation of any of the rules and regulations adopted by the commissioner of insurance under this Section.

(ii) Which is fraudulent.

(iii) Which is operated, or which would operate, as a fraud upon the purchaser, any one or all of which devices, schemes, artifices, fictitious or pretended purchases or sales of securities as defined in this Section, practices, transactions, and courses of business are hereby declared to be and are referred to in this Section as fraudulent practices.

(d) Is acting as a dealer or salesman within this state without being duly registered as such dealer or salesman as provided in this Section.

(2) In any such court proceedings, the commissioner may apply for and on due showing be entitled to have issued the court's subpoena requiring forthwith: the appearance of any defendant and its employees, salesmen, or agents; the production of documents, books, and records as may appear necessary for the hearing of such petition; and testimony and evidence concerning the acts or conduct or things complained of in such application for injunction. In such action, the district court of the domicile of any of the persons, firms, or corporations involved, or the district court of the parish of East Baton Rouge shall have jurisdiction of the parties and the subject matter, and a judgment may be entered awarding such injunctive relief as may be proper.

L. Remedies. Every sale of securities as defined in this Section, the registration of which has been revoked or suspended by the commissioner, or made by any unregistered dealer or salesman, or by any dealer or salesman whose license has been suspended or revoked, shall be voidable at the election of the purchaser, and the person making such sale, and every director, officer, or agent of or for such seller who shall have personally participated or aided in any way in the making of such sales, shall be liable in solid to such purchaser upon tender of such securities sold, or of the contract made, for the full amount paid by such purchaser with interest, all taxable court costs and a reasonable attorney's fee to be fixed by the court; provided that no such action shall be brought for the recovery of the purchase price after thirteen months from the date of such sale, or the delivery of such security to the purchaser, whichever date is latest; and provided, further, that the aforesaid interest shall be computed at the rate of six percent per annum, less, in any case, the amount of any income from said insurance securities that may have been received by such purchaser.

M. Violations; penalties.

(1)(a) No issuer of securities as defined in this Section, or any officer, director, trustee, or agent thereof, or any dealer shall sell or offer to sell any such securities without full compliance with the provisions of this Section.

(b) Whoever violates this Paragraph shall be fined not more than five thousand dollars for the first offense and not more than twenty-five thousand dollars for each subsequent offense, and the officer, director, trustee or agent thereof, or the issuer, if a natural person, may be imprisoned for not more than one year, or both.

(2)(a) No person or corporation, whether acting on his or its own behalf, or on behalf of another, shall violate any of the provisions of this Section.

(b) Whoever violates this Paragraph shall be fined not less than one hundred dollars nor more than five hundred dollars for the first offense, and not less than five hundred dollars nor more than one thousand dollars for each subsequent offense, or imprisoned for not more than six months for the first offense, nor more than one year for each subsequent offense, or both.

(3)(a) No dealer or salesman shall make any statement or representation not authorized by the issuer, or by a dealer registering securities under the provisions of Subsection E of this Section, or any statement or representation at variance with, or not reasonably predicated upon, statements and documents filed by the issuer or dealer in the office of the commissioner.

(b) Whoever violates this Paragraph shall be fined not more than one thousand dollars for the first offense, and not more than five thousand dollars for each subsequent offense, or imprisoned for not more than six months for the first offense and for not more than one year for each subsequent offense, or both.

(4)(a) No person shall sign any statement, list, inventory, balance sheet, or other paper or document required by any provision of this Section to be verified or sworn to, knowing any representation therein contained to be false, misleading, or untrue, and the depositing of any such statement or document in the office of the commissioner shall be deemed prima facie evidence of knowledge of the falsity thereof or of any representation therein contained, and of the wilful signing of such statement or document.

(b) Whoever violates this Paragraph shall be guilty of perjury.

N. Statutory and civil remedies. Nothing in this Section shall limit any statutory or civil right of any person to bring action in any court for any act involved in the sale of securities as defined in this Section, or the right of this state to punish any person for any violation of any law. The attorney general and each of the district attorneys throughout this state, with regard to violations of this Section in their respective districts, shall lend full assistance to the commissioner in any investigations or prosecutions that the commissioner may deem necessary under the provisions of this Section.

O. Appeals. An appeal from the division of administrative law may be taken by the aggrieved person in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

P. Fees.

(1) In the event that any issue of securities as defined in this Section is not registered for any cause by the commissioner, the commissioner is hereby authorized to withhold from the application fee the sum of twenty-five dollars to defray the expense actually and necessarily incurred by him for salaries and expenses in carrying out the purposes of this Section.

(2) In the event that the application of any dealer or salesman is for any cause not approved by the commissioner, the commissioner is hereby authorized to withhold from the application fee the sum of ten dollars in the case of a dealer and the sum of two and one-half dollars in the case of a salesman to defray the expenses actually necessarily incurred by him for salaries and expenses in carrying out the purposes of this Section.

Q. Construction. Nothing in this Section shall be construed to relieve insurance companies from making reports now or hereafter required by law to be made to the commissioner, or to any other state department or agency, or from paying the fees, taxes, and charges now or hereafter to be paid by insurance companies. This Section shall never be construed to repeal any law now in force regulating the organization of insurance companies in this state or the admission of any foreign insurance company, but the provisions of this Section shall be additional to any provisions otherwise regulating the business of insurance.

Acts 1958, No. 125. Amended by Acts 1958, No. 83, §§1, 3; Acts 1960, No. 164, §§1 to 3; Acts 1996, 1st Ex. Sess., No. 71, §1, eff. May 10, 1996; Redesignated from R.S. 22:76 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.



RS 22:89 - Impairment of stock to be made good

§89. Impairment of stock to be made good

In the event the paid-in capital stock and initial minimum surplus required of any domestic stock insurer is impaired, the commissioner of insurance shall determine the amount of such impairment and issue a written requisition to the insurer to require its stockholders to make good the amount of the impairment or deficiency within such period as he may designate, but not more than ninety days from the service of such requisition. The insurer shall call upon its stockholders ratably for such amount as is necessary to make up the impairment. If any stockholder refuses or neglects to pay the amount called for after proper notice, the insurer, through its directors, shall require the return of the certificate of stock held by such stockholder and issue to him in lieu thereof new certificates for such number of shares as he may be entitled to in proportion that the ascertained value of the assets of the corporation, as determined by the commissioner of insurance, bears to its original capital, the corporation paying for any fractional parts of shares. The directors may create new stock and issue certificates therefor and dispose of the same at not less than par for an amount sufficient to make up the original capital of the corporation. If the amount of any such impairment or deficiency cannot be made good within the time specified, the commissioner of insurance may proceed against the company in the manner provided in R.S. 22:73, 96, and Chapter 9 of this Title and Subpart H of Part III of this Chapter.

Acts 1958, No. 125; Redesignated from R.S. 22:77 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:90 - Impairment removed by reduction of stock

§90. Impairment removed by reduction of stock

Should the sum of the impaired paid-in capital and minimum surplus be equal to or in excess of the minimum amount of the original paid-in capital and minimum surplus, as required in R.S. 22:81, the commissioner of insurance, in lieu of demanding that the impairment be made good, may permit the reduction of the capital in the sum of the impairment. In that event, it shall be the duty of the board of directors to call in the old certificates of stock and issue new certificates of stock and issue new certificates for the number of shares which each stockholder is entitled to in the proportion that the reduced capital bears to the original capital.

Acts 1958, No. 125; Redesignated from R.S. 22:78 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:91 - Stockholders' meetings

§91. Stockholders' meetings

Domestic stock insurers shall hold at least one stockholders' meeting annually at a time and place specified in the articles of incorporation or by-laws of the insurer. Each stockholder shall be entitled to vote each share of stock which he holds in his own name at any and all stockholders' meetings. The right to vote any share of stock may be conferred upon another stockholder by a written proxy. Any proxy may be revoked at any time by the owner of the shares upon written notice to the secretary of the insurer or the presiding officer at any meeting.

Acts 1958, No. 125; Redesignated from R.S. 22:79 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:92 - Preferred stock

§92. Preferred stock

Notwithstanding any other law to the contrary, preferred stock or any other stock without voting rights may be authorized for issuance at any time in the future. Prior approval for the authorization of such stock shall be obtained from the commissioner and the commissioner shall have the right to revoke such authority for good cause. Such stock shall be fully paid at the time of issuance.

Acts 1988, No. 159, §1; Redesignated from R.S. 22:80 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:93 - Elections; officers and directors

§93. Elections; officers and directors

Election of officers and directors shall be made in the manner specified in the articles of incorporation or bylaws of the insurer provided that:

(1) Each stockholder shall be entitled to one vote for each share standing in his name in the books of the corporation at the election of directors, provided policyholders may also participate in such elections to the extent authorized by the articles of incorporation of the insurer.

(2) Repealed by Acts 2004, No. 525, §1.

(3) Each director, before being qualified to act, shall file with the secretary of the insurer a written acceptance of his trust.

(4) Vacancies in the board of directors are to be filled by the directors or the stockholders as the articles of incorporation or by-laws of the insurer may provide.

(5) Directors may call special meetings of the stockholders whenever they deem it proper and must call such a meeting upon the written application of the owners of one-fourth of the capital stock.

(6) The board of directors shall meet quarterly during the year and more often as may be required in the bylaws of the company.

(7) The directors shall annually elect a president, who shall be a member of the board, a secretary, and such other officers as the articles of incorporation or by-laws may provide.

Acts 1958, No. 125. Amended by Acts 1962, No. 306, §1; Acts 1978, No. 765, §1; Acts 1982, No. 248, §1; Acts 2004, No. 525, §1; Redesignated from R.S. 22:81 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:94 - Duties of officers

§94. Duties of officers

A. The president or, in his absence, the one so designated to act for him, shall preside at all meetings of the directors and of the stockholders, unless otherwise provided in the charter or bylaws.

B. The secretary shall keep a record of the votes and proceedings of all meetings of the directors and stockholders, a list of the stockholders, the number of shares standing in the name of each, and a record of all transfers of shares. The secretary, or other authorized officer, shall keep a record of policies issued and all authorized assignments, cancellations, and transfers thereof. He shall keep such other books and perform such other duties as the president and board of directors may require. The intentional making of any false record by the secretary or any other officer of the insurer shall be deemed an act of perjury.

Acts 1958, No. 125. Amended by Acts 1974, No. 4, §1; Redesignated from R.S. 22:82 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:95 - Existing insurers: capital requirements and powers

§95. Existing insurers: capital requirements and powers

A. Any domestic stock insurer incorporated prior to 12:00 noon of October 1, 1948 is hereby brought under all the provisions of this Code except that its capital may continue in the amount named in its articles of incorporation during the existing term thereof and it shall have such powers as it possessed prior to October 1, 1948 except as provided in Sub-section B of this Section.

B. In the event any such insurer desires to enlarge its insuring powers to incorporate additional kinds of insurance not included in its articles of incorporation as of 12:00 noon on October 1, 1948 the capital of such insurer must be increased to meet the full requirements of this Code.

C. This Section shall not apply to those insurers within the terms of R.S. 22:134 and

22:148.

Acts 1958, No. 125; Redesignated from R.S. 22:84 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:96 - Voluntary dissolution

§96. Voluntary dissolution

A. A domestic insurer may, after a two-thirds affirmative vote of its stockholders, policyholders or subscribers, voluntarily discontinue its business and dissolve its corporate existence by: (1) consolidation or merger; (2) reinsuring its entire business under Subpart E of Part III of this Chapter, R.S. 22:651, et seq.; or (3) cancelling its policy obligations and refunding the pro rata unearned premiums thereon, except as to its life insurance contracts, which shall be reinsured pursuant to Subpart E of Part III of this Chapter. After adequate provision has been made for the protection of its policyholders and creditors, such domestic insurer may petition the commissioner of insurance to distribute its remaining assets to its stockholders, policyholders, or subscribers as may be provided in a dissolution agreement. No such plan of voluntary dissolution under this Section shall be effective until approved in writing by the commissioner of insurance.

B. When the commissioner of insurance has determined that all the proper steps have been taken and that adequate provision has been made to protect the policyholders and creditors of the retiring insurer, he shall issue a formal certificate of dissolution to such insurer.

Acts 1958, No. 125; Redesignated from R.S. 22:764 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:111 - Surplus requirements; applicants prior to September 1, 1989

SUBPART C. DOMESTIC MUTUAL INSURERS

§111. Surplus requirements; applicants prior to September 1, 1989

A. Domestic mutual insurers who apply for a certificate of authority prior to September 1, 1989, may transact the following kinds of insurance in this state upon qualifying therefor and by having an initial minimum surplus represented by assets as follows:

Initial

Minimum

Insurance

Surplus

(1)

Life

$ 300,000

(2)

Health and accident

300,000

(1) and (2) above

300,000

(3)

Vehicle

1,000,000

(4)

Liability

1,000,000

(5)

Workers' compensation

(a) Any company organized and authorized to

transact workers' compensation only on or

before July 27, 1966

150,000

(b) Any company organized and authorized to

transact workers' compensation only after

July 27, 1966

1,000,000

(6)

Burglary and forgery

1,000,000

(7)

Fidelity

1,000,000

(8)

Title

75,000

(9)

Fire and allied lines

1,000,000

(10)

Steam boiler and sprinkler leakage

1,000,000

(11)

Crop

(a) Any company organized and authorized to

transact crop insurance only on or before

July 27, 1966

250,000

(b) Any company organized and authorized to

transact crop insurance only after

July 27, 1966

1,000,000

(12)

Marine and transportation (except hull)

1,000,000

(13)

Miscellaneous

1,000,000

(14)

Homeowners' insurance

1,000,000

(15)

Credit life, health, and accident insurance

300,000

(16)

Credit property and casualty insurance

1,000,000

(17)

Annuity

300,000

(18)

Surety

1,000,000

(19)

Industrial fire

300,000

(20)

All insurances, except life and title

1,000,000

B. Authority shall be granted mutual insurers upon compliance with all applicable requirements to transact combinations of kinds of insurance except as follows:

(1) An insurer authorized to transact life insurance shall not be authorized to transact any additional kind of insurance other than:

(a) Health and accident insurance.

(b) Annuity.

(c) Credit life, health, and accident insurance.

(2) An insurer authorized to transact title insurance shall not be authorized to transact any additional kind of insurance.

C. Domestic mutual insurers who apply for a certificate of authority on or after September 1, 1989, shall meet the initial minimum surplus and operating surplus requirements and other requirements of R.S. 22:112.

Acts 1958, No. 125. Amended by Acts 1958, No. 103, §1; Acts 1962, No. 49, §1; Acts 1966, No. 71, §1; Acts 1980, No. 471, §1; Acts 1980, 2nd Ex.Sess., No. 5, §1, eff. Sept. 15, 1980; Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1985, No. 504, §1; Acts 1989, No. 561, §1; Redesignated from R.S. 22:121 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 326, §1, eff. Jan. 1, 2010; Acts 2009, No. 503, §1.



RS 22:112 - Surplus requirements; applicants on and after September 1, 1989

§112. Surplus requirements; applicants on and after September 1, 1989

A. Domestic mutual insurers who apply for a certificate of authority on or after September 1, 1989, may transact the following kinds of insurance in this state upon qualifying therefor and by having an initial minimum surplus and operating surplus represented by assets as follows:

Initial

Minimum

Operating

Insurance

Surplus

Surplus

(1)

Life

$2,000,000

$1,000,000

(2)

Health and accident

2,000,000

1,000,000

(1) and (2) above

2,000,000

1,000,000

(3)

Vehicle

2,000,000

1,000,000

(4)

Liability

2,000,000

1,000,000

(5)

Workers' compensation

2,000,000

1,000,000

(6)

Burglary and forgery

2,000,000

1,000,000

(7)

Fidelity

2,000,000

1,000,000

(8)

Title

500,000

500,000

(9)

Fire and allied lines

2,000,000

1,000,000

(10)

Steam boiler and sprinkler leakage

2,000,000

1,000,000

(11)

Crop

2,000,000

1,000,000

(12)

Marine and transportation (except hull)

2,000,000

1,000,000

(13)

Miscellaneous

2,000,000

1,000,000

(14)

Homeowners' insurance

2,000,000

1,000,000

(15)

Credit life, health, and accident insurance

2,000,000

1,000,000

(16)

Credit property and casualty insurance

2,000,000

1,000,000

(17)

Annuity

2,000,000

1,000,000

(18)

Surety

2,000,000

1,000,000

(19)

Industrial fire

1,000,000

1,000,000

(20)

All insurances, except life and title

2,000,000

1,000,000

B. Authority shall be granted mutual insurers upon compliance with all applicable requirements to transact combinations of kinds of insurance except as follows:

(1) An insurer authorized to transact life insurance shall not be authorized to transact any additional kind of insurance other than:

(a) Health and accident insurance.

(b) Annuity.

(c) Credit life, health, and accident insurance.

(2) An insurer authorized to transact title insurance shall not be authorized to transact any additional kinds of insurance.

C. For the purposes of this Section, assets representing at least fifty percent of the operating surplus shall be maintained in cash or cash equivalents prescribed by the commissioner.

Acts 1989, No. 561, §1; Redesignated from R.S. 22:121.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 326, §1, eff. Jan. 1, 2010; Acts 2009, No. 503, §1.



RS 22:113 - Additional surplus

§113. Additional surplus

The commissioner may require a domestic mutual insurer to have and maintain a greater amount of surplus than prescribed in R.S. 22:111 or 112, based upon the type, volume, and nature of insurance business transacted. The commissioner is authorized to promulgate such rules and regulations as he may deem necessary to carry out the provisions of this Section.

Acts 1992, No. 811, §1; Redesignated from R.S. 22:121.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:114 - Hull insurance

§114. Hull insurance

A. For the purposes of this Section, "hull insurance" is that part of marine and transportation insurance limited to the total or partial loss of a commercial fishing vessel and any tackle, fittings, equipment, stores, boats, furniture, machinery, and appurtenances thereon due to any natural or man-made causes.

B. A nonprofit domestic mutual insurer organized to provide hull insurance, in whole or in part, is exempted from the surplus requirements listed in R.S. 22:111(A)(17). Such insurer may provide hull insurance, in whole or in part, not to exceed the amount of paid-in surplus, but in no case shall the minimum surplus be less than one hundred thousand dollars.

C. The insurer under this Section may provide hull insurance in any amount and for any coverage as the bylaws or charter of the insurer provide.

D. The insurer under this Section shall conform to all applicable provisions of this Title and all rules and regulations of the commissioner of insurance.

Acts 1985, No. 504, §1; Redesignated from R.S. 22:122 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:115 - Surplus to be paid in cash

§115. Surplus to be paid in cash

The initial minimum surplus of any insurer shall be paid in cash within twelve months from the date of its charter and no policies shall be issued by it until the total amount required by law and specified in the charter is paid-in. A majority of the directors shall certify under oath that this requirement has been met and that the money paid-in is held as assets of the insurer to be invested as required by this Code.

Acts 1958, No. 125; Redesignated from R.S. 22:123 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:116 - Methods of acquiring surplus

§116. Methods of acquiring surplus

The initial minimum sum required may be raised by the insurer in either of the following manners:

(1) By payment in advance of premiums by persons who desire to become policyholders and members of the mutual insurer. Such payments must be made in cash, and all sums so received shall be delivered in escrow to a depository satisfactory to the commissioner of insurance under an escrow agreement providing that the organizers or promoters of the mutual insurer shall not be entitled to withdraw such sums so deposited in escrow until sufficient initial minimum surplus shall have been raised within the prescribed period of time as provided by R.S. 22:115, and further containing a provision that in case sufficient funds have not been raised within the said prescribed period, all funds so deposited in escrow shall be refunded to the advance premium payors by the escrow agent.

(2) The mutual insurer may borrow a sum of money sufficient to defray the reasonable expenses of its organization and to meet the requirements of R.S. 22:111 upon an agreement with the lender that the same, with interest at a rate not exceeding eight percent per annum, shall be repaid only in the event that after such repayment with interest, the insurer shall be left possessed of sufficient assets to meet all of its liabilities and to maintain a full reserve against all its policies and to maintain the minimum surplus required by R.S. 22:111. Such agreement shall provide that the insurer shall have the option to make such payment of the loan or any part thereof whenever it shall be able to do so in accordance with the requirements of this Section.

Acts 1958, No. 125. Amended by Acts 1962, No. 48, §1; Redesignated from R.S. 22:124 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:117 - Dividends

§117. Dividends

No domestic mutual insurer shall pay any dividends to its policyholders unless it has a surplus beyond the initial minimum surplus required and all other liabilities, except a liability created under R.S. 22:116(2), equal to fifteen percent of such initial minimum surplus.

Acts 1958, No. 125; Redesignated from R.S. 22:125 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:118 - Impairment of surplus; how made good

§118. Impairment of surplus; how made good

Any impairment in the initial minimum surplus required of a mutual insurer may be made good by funds obtained in accordance with R.S. 22:116(2), provided the transaction is submitted to and approved by the commissioner of insurance.

Acts 1958, No. 125; Redesignated from R.S. 22:126 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:119 - Policyholders' meetings; voting rights

§119. Policyholders' meetings; voting rights

A. Domestic mutual insurers shall hold at least one policyholders' meeting annually at a time and place specified in the charter or bylaws of the insurer. Each policyholder shall be entitled to one vote on matters coming before corporate meetings of the policyholders, subject to such reasonable minimum requirements as to duration of his policy and amount of insurance held as may be made in the insurer's charter or by-laws.

B. The right to vote by any policyholder may be conferred upon any other policyholder by a written proxy. Any proxy may be revoked at any time by the policyholder, upon written notice to the secretary of the insurer or the presiding officer at any meeting.

Acts 1958, No. 125; Redesignated from R.S. 22:127 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:120 - Elections of officers and directors

§120. Elections of officers and directors

Election of officers and directors shall be made in the manner specified in the charter or bylaws of the insurer, provided that:

(1) Each policyholder shall be entitled to one vote in accordance with the provisions of R.S. 22:119;

(2) At least a majority of the directors shall be policyholders of the insurer;

(3) Each director, before being qualified to act, shall file with the secretary of the company a written acceptance of his trust;

(4) Vacancies in the board of directors are to be filled by the directors or the policyholders as the charter or bylaws of the insurer may provide;

(5) Directors may call special meetings of the policyholders whenever they deem it proper and must call such a meeting upon the written application of the owners of one-tenth of the amount of insurance in force as of the preceding December thirty-first report of the insurer;

(6) The board of directors shall meet at least six times a year and as often as may be required in the bylaws of the company;

(7) The directors shall annually elect a president, who shall be a member of the board, a secretary, and such other officers as the charter or bylaws may provide. However, the directors of a risk retention insurer to which the laws of this Subpart apply shall annually elect from the nonpolicy holder directors a president, a secretary, and such other officers as the charter or bylaws may provide.

Acts 1958, No. 125. Amended by Acts 1964, No. 134, §1; Acts 1989, No. 689, §1; Redesignated from R.S. 22:128 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:121 - Duties of officers

§121. Duties of officers

The president or, in his absence, the one so designated to act for him, shall preside at all meetings of the directors and of the policyholders, unless otherwise provided in the charter or bylaws. The secretary shall keep a record of the votes and proceedings of all meetings of the directors and policyholders. The secretary, or other authorized officer, shall keep a record of the policyholders, and of all policies issued and all authorized assignments, cancellations and transfers thereof. He shall keep such other books and perform such other duties as the president and directors may require. The intentional making of any false record by the secretary or any other officer of the insurer shall be deemed an act of perjury.

Acts 1958, No. 125. Amended by Acts 1974, No. 4, §1; Redesignated from R.S. 22:129 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:121 redesignated as R.S. 22:111 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:121.1 - Redesignated as R.S. 22:112 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§121.1. Redesignated as R.S. 22:112 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:121.2 - Redesignated as R.S. 22:113 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§121.2. Redesignated as R.S. 22:113 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:122 - Non-assessable policies; authority to issue

§122. Non-assessable policies; authority to issue

Except as provided in R.S. 22:114, any domestic mutual insurer not organized under the legal reserve plan for the writing of life insurance, as defined under R.S. 22:47(1), authorized so to do by its charter may issue policies without contingent mutual liability of the policyholder for assessment upon approval of the commissioner of insurance and upon compliance with the following requirements:

(1) It shall have and at all times maintain a surplus as determined from its last annual statement, which is at least equal to the minimum capital and the paid-in surplus required on organization of a domestic stock insurer organized under the provisions of this Code.

(2) It shall have submitted a copy of its proposed non-assessable policy or policies for approval of the commissioner of insurance and shall have obtained his approval thereof.

Acts 1958, No. 125; Redesignated from R.S. 22:131 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:122 redesignated as R.S. 22:114 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:123 - Policyholders' liability

§123. Policyholders' liability

A. Except as to non-assessable policies, any contract of insurance issued by a mutual insurer shall provide for the contingent liability of the subscriber for payment of actual losses and expenses incurred while such contract was in force. Such contingent liability shall be in an amount as specified in the by-laws but not less than one annual premium.

B. Each assessable policy issued by the insurer shall plainly set forth a statement of the contingent liability.

C. The contingent liability of each policyholder for the obligations of a mutual insurer shall not be joint but shall be individual and several.

Acts 1958, No. 125; Redesignated from R.S. 22:132 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:123 redesignated as R.S. 22:115 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:124 - Domestic nonprofit mutual associations; insurer

§124. Domestic nonprofit mutual associations; insurer

Notwithstanding any law, regulation, or definition to the contrary, a domestic nonprofit mutual association, as defined in this Section, is deemed to be an insurer for the purposes of all surplus requirements, policy reserve requirements, and liquidation, conservation, rehabilitation, and receivership proceedings all as defined and set out in this Title. For purposes of this Section, a domestic nonprofit mutual association shall include a domestic nonprofit mutual association which is engaged exclusively in the business of furnishing hospital service, medical, or surgical benefits, or any similar entity.

Acts 1994, 3rd Ex. Sess., No. 92, §1; Redesignated from R.S. 22:133 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:124 redesignated as R.S. 22:116 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:125 - Redesignated as R.S. 22:117 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§125. Redesignated as R.S. 22:117 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:126 - Redesignated as R.S. 22:118 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§126. Redesignated as R.S. 22:118 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:127 - Redesignated as R.S. 22:119 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§127. Redesignated as R.S. 22:119 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:128 - Redesignated as R.S. 22:120 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§128. Redesignated as R.S. 22:120 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:129 - Redesignated as R.S. 22:121 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§129. Redesignated as R.S. 22:121 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:131 - Service insurance defined

SUBPART D. DOMESTIC SERVICE INSURERS

§131. Service insurance defined

Service insurance is hereby defined and shall be construed to be that insurance for which stipulated premiums are regularly payable and collectible and the policies or benefit certificates for which:

(1) Promise or agree to furnish the insured a funeral, the value of which shall not exceed five hundred dollars, or

(2) Promise or agree to furnish hospitalization to the insured upon his sickness or other physical disability, not exceeding five hundred dollars in any policy year.

Acts 1958, No. 125; Redesignated from R.S. 22:291 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:131 redesignated as R.S. 22:122 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:132 - Policy provisions

§132. Policy provisions

A. No service insurer shall issue a policy for a term of more than twenty years and all policies issued shall be incontestable after the lapse of one year from the date of its issue, except for nonpayment of premiums or assessments. Thirty days written notice must be given to the policyholder before any policy shall be lapsed or forfeited for nonpayment of premiums or assessments. All policy forms, endorsements, riders, and applications must be submitted to and approved by the commissioner of insurance before being used.

B. Each policy must specify those things which constitute the service to be furnished, performed, or rendered; and must also provide on the face of the funeral benefit policy a stated cash payment which will be made in lieu of such services in the event it is impossible or impractical to furnish such services as set forth in the policy. This cash payment shall be not less than one hundred percent of the stated value of such services.

C. If for any reason the beneficiary does not avail himself of the contractual services as set forth in the funeral policy when it is practical and possible to furnish such services, then, in lieu thereof, the policy shall provide for a stated cash payment which shall not be less than seventy-five percent of the face amount.

D. Such funeral policies shall also conform to the requirements of R.S. 22:149(A)(2), (4), (5), (6), (7), (8), and (9).

Acts 1958, No. 125. Amended by Acts 1964, No. 125, §1; Acts 1972, No. 246, §1, eff. Jan. 1, 1973; Acts 1977, No. 116, §1, eff. Jan. 1, 1978; Redesignated from R.S. 22:292 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:132 redesignated as R.S. 22:123 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:133 - Deposits

§133. Deposits

All domestic service insurers shall, in addition to all other requirements, deposit with the commissioner of insurance a safekeeping or trust receipt of a bank doing business within this state or a savings and loan association chartered to do business in this state, indicating that five thousand dollars in money or approved bonds of the United States, the state of Louisiana, or any political subdivision thereof, of the par value of not less than twenty thousand dollars has been deposited, the value thereof to be maintained. Such deposit shall be held subject to the claim of any judgment creditor arising and accruing by virtue of any policy or certificates issued by such insurer, through judgment obtained against it in any court of this state, or in any federal court in this state.

Acts 1958, No. 125. Amended by Acts 1960, No. 166, §1; Acts 1981, No. 856, §1; Acts 1982, No. 748, §1; Redesignated from R.S. 22:293 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:133 redesignated as R.S. 22:124 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:134 - Capital requirements

§134. Capital requirements

All domestic insurers qualifying to write service insurance only shall in lieu of the capital requirements of R.S. 22:81 or the minimum surplus requirements of R.S. 22:111 and 22:114, have a paid-in capital of ten thousand dollars and a minimum surplus of five thousand dollars, if a stock insurer, or a minimum surplus of fifteen thousand dollars, if a mutual insurer, before beginning business. All service insurers authorized as of 12:00 noon on July 27, 1960 may continue to operate without meeting the increased capital and surplus requirements.

Acts 1958, No. 125. Amended by Acts 1960, No. 174, §1; Redesignated from R.S. 22:294 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:135 - Incorporation of service insurers prohibited

§135. Incorporation of service insurers prohibited

No domestic service insurance company may be organized and no alien or foreign service insurer may be qualified by this Subpart to do business in this state after twelve o'clock noon of August 1, 1964.

Added by Acts 1964, No. 151, §1; Redesignated from R.S. 22:295 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:141 - Industrial insurance defined

SUBPART E. INDUSTRIAL INSURERS

§141. Industrial insurance defined

Industrial life insurance is hereby defined and shall be construed to be that insurance which is issued by: (1) a domestic life insurance company, qualified as an industrial insurer; or (2) a life insurer, domestic or foreign, whose policies provide any or all of the benefits enumerated in R.S. 22:142, and whose policies shall not exceed the limitation set forth therein and whose policy provisions and nonforfeiture benefits are at least as favorable to the policyholder as those contained in R.S. 22:146 and 149, respectively.

Acts 1958, No. 125. Amended by Acts 1958, No. 94, §2, eff. Jan. 1, 1959 at 12:00 Noon; Redesignated from R.S. 22:251 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:142 - Limitations

§142. Limitations

A. No domestic industrial insurer whose capital, surplus, and deposit or whose minimum initial surplus and deposit is less than that required by R.S. 22:81 or 111 shall issue any policy or contract, or combination of policies or contracts, on a single life, in excess of the following limitations:

(1) A life insurance policy, including funeral benefits, in the aggregate value of two thousand five hundred dollars in death benefits, exclusive of multiple indemnity benefits.

(2) A disability policy in the aggregate benefits of forty dollars per week.

(3) A policy providing benefits for dismembered and broken limbs, and/or loss of eyesight in the aggregate of one thousand dollars per policy year.

(4) A policy which provides benefits for the payment for or furnishing of hospitalization, drugs, attending physicians and surgical costs in the aggregate of one thousand dollars per policy year.

(5) A policy providing accidental death benefits of one thousand dollars.

B. Repealed by Acts 1997, No. 184, §2.

C. The limits provided in Subsection A of this Section shall be increased to the underwriting limits provided in R.S. 22:148 for those insurers who are entitled to increased underwriting powers under its provisions.

D. No insurer shall issue an industrial life insurance policy on more than a single life, except life insurance covering the spouse and/or the minor children of an insured under a policy naming each member of the insured's family thereby covered and stipulating a separate premium for each such family member determined according to the attained age of each.

Acts 1958, No. 125. Amended by Acts 1958, No. 95, §1, eff. Jan. 1, 1959 at 12:00 Noon; Acts 1960, No. 431, §1; Acts 1974, No. 4, §2; Acts 1997, No. 184, §§1, 2; Redesignated from R.S. 22:252 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:143 - Funeral described; benefits payable

§143. Funeral described; benefits payable

A.(1) Every funeral policy shall state the dollar value of the funeral to be furnished and shall specify therein those benefits which shall constitute the funeral to be furnished. If upon the death of the insured, the dollar value of the funeral to be furnished, as stated in the policy or policies, is less than the retail price of the funeral benefits specified in the policy or policies, the beneficiary shall be entitled to a cash payment which shall be equal to one hundred percent of the face amount of the policy or policies.

(2) It is the intent of the legislature that under no circumstances shall an insurer be required to provide services or reimburse to a beneficiary at amounts greater than the stated dollar amount of the policy.

(3) The provisions of this Subsection are interpretive of this Subpart and are intended to explain the original intent.

(4) The provisions of this Subsection shall be applicable to all claims existing or actions pending on July 6, 2004, and all claims arising or actions filed on or after July 6, 2004. The provisions of this Paragraph shall not be construed to affect any claim arising from or involving any misrepresentation as to the terms and conditions of the policy by an insurer or its agent to the insured.

B.(1) If for any reason the beneficiary does not avail himself of the contractual services as set forth in the funeral policy, in lieu thereof, the policy shall provide for a stated cash payment, which shall not be less than one hundred percent of the face amount of the policy on policies written after January 1, 1978.

(2) If the casket offered is not the casket described in the policy, the beneficiary may choose to not accept the offered casket and the funeral provider shall agree to substitute a casket other than the one offered by the funeral provider. The beneficiary shall be entitled to select and purchase the substitute casket at retail without forfeiting the remaining contractual funeral services specifically enumerated in the policy.

(3) If for any other reason the beneficiary and the funeral provider agree to substitute a casket other than the one described in the policy, the beneficiary shall be entitled to select and purchase the substitute casket at retail without forfeiting the remaining contractual funeral services specifically enumerated in the policy.

C. Every funeral policy which includes among its benefits the payment for burial lot, tombstone, marker, plot, tomb, vault or coping shall state in dollars the value of the said benefits, and shall specify therein those things which shall constitute the said benefits to be furnished. Such policy shall be valued without the reduction of reserves provided for in R.S. 22:751. In the event such services are not furnished or paid for by the insurer then the amount of insurance shall be paid in cash to the beneficiary by the insurer, at the option of the beneficiary.

D. No funeral service policies as described in R.S. 22:131(1), 142, 143, 192, and 197 shall be sold after 12:00 midnight July 31, 1997.

Acts 1958, No. 125. Amended by Acts 1962, No. 329, §1; Acts 1964, No. 124, §1; Acts 1972, No. 246, §1, eff. Jan. 1, 1973; Acts 1977, No. 116, §1, eff. Jan. 1, 1978; Acts 1997, No. 949, §1; Acts 2004, No. 689, §1, eff. July 6, 2004; Redesignated from R.S. 22:253 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:144 - Capital requirements

§144. Capital requirements

All domestic insurers organized after 12:00 noon on July 27, 1960, qualifying to write industrial life insurance only, shall, in lieu of the capital requirements of R.S. 22:81, or the minimum surplus requirements of R.S. 22:111 and 22:114, have a paid-in capital of thirty thousand dollars, and a minimum surplus of thirty thousand dollars, if a stock insurer, or a minimum surplus of sixty thousand dollars, if a mutual insurer, before beginning business.

Acts 1958, No. 125. Amended by Acts 1960, No. 150, §1; Redesignated from R.S. 22:254 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:145 - Deposit

§145. Deposit

A.(1) All domestic industrial insurers organized after 12:00 noon on the effective date of this Act, shall deposit with the commissioner of insurance a safekeeping or trust receipt from a bank doing business in Louisiana, or a savings and loan association chartered to do business in Louisiana, indicating that fifty thousand dollars in money, or approved bonds of the United States, the state of Louisiana, or any political subdivision thereof, of the par value of not less than fifty thousand dollars has been deposited.

(2) All domestic industrial insurers already organized and qualified as of 12:00 noon on the effective date of this Section, shall maintain the minimum deposit required under the law as of that date, and thereafter shall increase their deposit at the rate of five hundred dollars for each one thousand new policyholders until said deposit reaches fifty thousand dollars.

B. This deposit shall be held subject to any claim, lien, or judgment that may be judicially obtained against any such insurer in any court of this state or any federal court in this state, arising from any contract of insurance entered into in this state.

Acts 1958, No. 125. Amended by Acts 1960, No. 151, §1; Acts 1974, No. 4, §2; Acts 1981, No. 856, §1; Acts 1982, No. 748, §1; Redesignated from R.S. 22:255 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:146 - Nonforfeiture benefits

§146. Nonforfeiture benefits

A. From and after twelve o'clock noon of October 1, 1948, no policy of industrial life insurance, other than a term policy of twenty years or less, shall be issued or delivered in this state unless the same shall contain in substance the following provisions: that in the event of default of premium payments, after premiums have been paid for five years, the insured shall be entitled to a stipulated form of insurance, or a cash value, the net value of which shall be at least equal to two-thirds of the reserve on the policy at the end of the policy quarter year nearest to the date to which premiums have been paid, computed in accordance with R.S. 22:751 from which any existing indebtedness to the company on or secured by the policy shall be deducted, provided that the said reserve shall not be less than the legal minimum standard, as provided in this Code, for such valuation of policies, and that in computing paid-up or extended insurance granted as a nonforfeiture benefit under this section, the insurer may use single premiums based upon the Standard Industrial Table of Mortality with interest at not more than three and one-half percent per annum.

B. Within eight weeks after the due date of the first defaulted premium on policies of industrial life insurance on which premiums have been paid for five full years, application shall be made in writing by the assured, on blanks to be furnished by the insurer at the insured's request for that purpose, for paid-up insurance, payable at the same time, and under the same conditions, except as to payment of premiums, as the original policy, or for the continuance of the insurance in force at its full amount, less any indebtedness to the insurer, for such period as the net reserve will purchase, or for cash value of the policy, all computed as provided in this Section. The term of temporary insurance herein provided for shall include the period of grace, if any. If no option herein provided for shall be availed of by the assured, the reserve herein provided, without further action on the part of the assured, shall be applied either to purchase paid-up insurance or to continue the insurance in force at its full amount as provided in this Section. However, in the case of any endowment policy, if the sum applicable to the purchase of temporary insurance be more than sufficient to continue the insurance to the end of the endowment term named in the policy the excess shall be used to purchase in the same amount pure endowment insurance payable at the end of the endowment term named in the policy under the conditions on which the original policy was issued. The policy shall state which of the two forms will be automatic. In calculating nonforfeiture values as herein provided there shall be included all dividend additions from participating policies.

C. The insurer shall, at any time after five full years' premiums have been paid at the request of the insured in writing, furnish the insured with a statement showing the nonforfeiture benefits available under his policy in terms of dollars, and years, months and days of insurance protection, unless this information is shown by appropriate tables in his policy.

D. Any condition or stipulation in any policy of industrial life insurance contrary to the provisions of this section, or any attempted waiver of such provisions shall be void. Nothing in this section shall limit the right of industrial life insurers to include multiple indemnity benefits in any policy issued by them.

E. A table or tables showing the cash value and the insurance available as an automatic option must be included in each policy, except funeral policies which must contain a table showing the insurance available as an automatic option.

Acts 1958, No. 125. Amended by Acts 1958, No. 93, §1; Acts 1974, No. 4, §2; Redesignated from R.S. 22:256 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:147 - Policies under standard non-forfeiture law excepted

§147. Policies under standard non-forfeiture law excepted

The provisions of R.S. 22:146 shall not apply to any policy issued by any industrial insurer under the provisions of R.S. 22:936.

Acts 1958, No. 125; Redesignated from R.S. 22:257 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:148 - Powers of existing industrial insurers

§148. Powers of existing industrial insurers

Industrial insurers already organized and qualified under the industrial laws of this state as of twelve o'clock noon of October 1, 1948, shall continue to have the same underwriting powers they had as of that date without the necessity of meeting the increased capital or deposit requirements of this Code. All policies issued subsequent to twelve o'clock noon of October 1, 1948, by such insurers must conform to the provisions of this code, except as to the amount of insurance which may be written on a single life. No industrial insurer, not authorized to write policies in excess of one thousand two hundred fifty dollars as of twelve o'clock noon of October 1, 1948, can acquire such authority except by conversion to another type insurer, provided, however, that when any domestic industrial insurer, not so previously authorized, shall meet the minimum capital, surplus and deposit requirements, if a stock company, or the minimum initial surplus and deposit requirements, if a mutual company, required by this Code of an ordinary insurer, it may, after appropriate charter amendment and without conversion to an ordinary insurer, or after conversion, issue industrial insurance on a single life in an amount not to exceed two thousand five hundred dollars exclusive of multiple indemnity, subject to all other provisions of this Subpart applicable to industrial insurers except as to amount.

Acts 1958, No. 125. Amended by Acts 1974, No. 4, §2; Redesignated from R.S. 22:258 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:149 - Required policy provisions

§149. Required policy provisions

A. All industrial life insurance policies, delivered or issued for delivery in this state, shall contain, in substance, the following provisions, or provisions submitted by the insurer which in the opinion of the commissioner of insurance are more favorable to policyholders:

(1) Grace period. A provision that the insured is entitled to a grace period of four weeks within which the payment of any premium after the first may be made, except that where premiums are payable monthly, or less frequently, the period of grace shall be either one month or thirty days, during which period of grace the policy shall continue in full force but in case the policy becomes a claim within said grace period any overdue premiums may be deducted in any settlement under the policy.

(2) The contract. A provision that the policy shall constitute the entire contract between the parties, or at the option of the insurer, a provision that the policy and the application therefor shall constitute the entire contract between the parties, and in the latter case the policy must contain a provision that all statements made by the insured shall, in the absence of fraud, be deemed to be representations and not warranties.

(3) Incontestability. A provision that the policy shall be incontestable after it shall have been in force during the lifetime of the insured for a specified period, not more than two years from its date, except for nonpayment of premiums and except for violation of the conditions of the policy relative to naval or military service, or services auxiliary thereto, and except as to provisions relating to benefits in the event of disability as defined in the policy, and those granting additional insurance specifically against death by accident or by accidental means, or to additional insurance against loss of, or loss of use of, specific members of the body. Provided a clause in any policy of industrial life insurance issued under this Code providing such policy shall be incontestable after a specified period shall preclude only the contest of the validity of the policy, and shall not preclude the assertion at any time of defenses based upon provisions which exclude or restrict coverages approved in this Paragraph whether or not such restriction or exclusions are excepted in such clause; nor upon a provision regarding misstatement of age as provided in Paragraph (4) of this Subsection, whether or not such provision is excepted in such clause.

(4) Misstatement of age. A provision that if the age of the person insured, or the age of any other person considered in determining the premium, has been misstated, any amount payable or benefit accruing under the policy shall be such as the premium paid would have purchased at the correct age or ages.

(5) Participating policy. If the policy is a participating policy, a provision that the insurer shall periodically ascertain and apportion any divisible surplus accruing on the policy.

(6) Reinstatement. A provision that the policy may be reinstated at any time within one year from the due date of the premium in default unless the cash surrender value has been paid, or the extension period expired, upon the production of evidence of insurability including good health satisfactory to the insurer and the payment of all overdue premiums and any unpaid loans or advances made by the insurer against the policy with interest at a rate not exceeding six percent payable annually.

(7) Claim provision. A provision that when a policy shall become a claim by the death of the insured, settlement shall be made upon receipt of due proof of death or after a specified period not exceeding two months after receipt of such proof.

(8) Subject of insurance. A title on the face of the policy briefly describing its form.

(9) Beneficiary requirement. A space on the front or back page of the policy for the name of the beneficiary designated with a reservation of the right to designate or change the beneficiary after the issuance of the policy. The policy may also provide that no designation or change of beneficiary shall be binding on the insurer until endorsed on the policy by the insurer, and that the insurer may refuse to endorse the name of any proposed beneficiary who does not appear to the insurer to have an insurable interest in the life of the insured. Such policy may also contain a provision that the insurer may make any payment or grant any non-forfeiture provision to any of the insured's relatives by blood or legal adoption or connection by marriage, or to any person appearing to the insurer to be equitably entitled thereto by reason of having been named beneficiary, or by reason of having incurred expense for the maintenance, medical attention, or burial of the insured, and the production by the insurer of a receipt signed by any of said persons shall be evidence that such payment or privilege has been made or granted to the person or persons entitled thereto and that all claims under the policy have been fully satisfied.

B. Exclusions and limitations. No policy of industrial life insurance issued under this Section shall contain any provision which excludes or restricts liability for death caused in a certain specified manner or occurring while the insured has a specified status, except the following provisions, or provisions which in the opinion of the insurance commissioner are substantially the same or more favorable to the policyholders:

(1) Provisions excluding or restricting coverage in the event of death occurring:

(a) As a result of war declared or undeclared under conditions specified in the policy.

(b) While in:

(i) The military, naval, or air forces of any country at war declared or undeclared.

(ii) Any ambulance, medical, hospital, or civilian noncombatant units serving with such forces, either while serving with or within six months after termination of service in such forces or units.

(c) As a result of self-destruction while sane or insane within two years from the date of issue of the policy.

(d) As a result of aviation under conditions specified in the policy.

(e) Within two years from date of issue of the policy as a result of a specified hazardous occupation or occupations, or while the insured is residing in a specified foreign country or countries.

(2) In the event of death as to which there is an exclusion or restriction pursuant to Subparagraph (1)(a), (c), (d), or (e) of this Subsection, the insurer shall pay an amount not less than the reserve on the policy, together with the reserve for any paid-up additions thereto and any dividends standing to the credit of the policy, less any indebtedness to the insurer on the policy, including interest due or accrued.

(3) In the event of death as to which there is an exclusion or restriction pursuant to Subparagraph (1)(b) of this Subsection, the insurer shall pay the greater of: (a) the amount specified in Paragraph (2) of this Subsection; or (b) the amount of the gross premiums charged on the policy less dividends paid in cash or used in the payment of premiums thereon and less any indebtedness to the insurer on the policy, including interest due or accrued.

(4) None of the provisions of this Subsection shall apply to policies issued under R.S. 22:143 and 751(E), nor to any accidental benefits in the event such death be by accident or accidental means included in a life policy.

Acts 1958, No. 125. Amended by Acts 1958, No. 96, §1; Acts 1960, No. 168, §1; Redesignated from R.S. 22:259 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:150 - Exceptions

§150. Exceptions

The requirements in R.S. 22:149 shall not be applicable as follows:

(1) When an industrial life insurance policy is issued by any domestic, foreign, or alien insurer providing other benefits, in addition to life insurance, the provisions of R.S. 22:149 shall apply only to the life insurance portion of the policy.

(2) Any of the provisions of R.S. 22:149 or portions thereof not applicable to non-participating or term or paid-up policies shall to that extent not be incorporated therein.

Acts 1958, No. 125; Redesignated from R.S. 22:260 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:161 - Scope of Subpart

SUBPART F. RECIPROCAL INSURERS

§161. Scope of Subpart

A. This Subpart shall apply to all reciprocal insurers organized or authorized to transact business in this state.

B. As used in this Subpart, "subscriber" means the participant or policyholder; "attorney-in-fact" means the representative of the subscribers through whom reciprocal insurance is exchanged; and "reciprocal insurer" means the organization or group of all the subscribers.

Acts 1958, No. 125; Redesignated from R.S. 22:431 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:162 - Subscribers

§162. Subscribers

Any person, partnership, private corporation, board, association, estate, trustee, or fiduciary may be a subscriber of a reciprocal insurer. All reciprocal or inter-insurance contracts exchanged among such subscribers shall be executed by an attorney-in-fact common to all subscribers.

Acts 1958, No. 125; Redesignated from R.S. 22:432 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:162 redesignated as R.S. 22:751 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:162.1 - Redesignated as R.S. 22:752 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§162.1. Redesignated as R.S. 22:752 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:163 - Name; suits

§163. Name; suits

A reciprocal insurer shall:

(1) Have and use a business name, which shall include the words "Reciprocal" or "Inter-Insurance Exchange" or "Underwriters" or "Underwriting" or be supplemented by the words "A Reciprocal" or "An Inter-Insurance Exchange." Such name shall not be the same as or deceptively similar to the name of any other insurer organized or authorized to transact business in this state.

(2) Sue and be sued in its own name.

Acts 1958, No. 125; Redesignated from R.S. 22:433 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:163 redesignated as R.S. 22:753 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:164 - Insuring powers

§164. Insuring powers

A. A reciprocal insurer may be authorized to exchange contracts covering any kind or kinds of insurance defined by this Code, other than life or title insurance.

B. A reciprocal insurer may purchase reinsurance upon the risk of any subscriber, and may grant reinsurance as to any kind of insurance which it is authorized to transact direct.

Acts 1958, No. 125; Redesignated from R.S. 22:434 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:164 redesignated as R.S. 22:754 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:165 - Minimum application and surplus requirements

§165. Minimum application and surplus requirements

A. A domestic reciprocal insurer, if it has otherwise complied with the provisions of this Code, may be authorized to exchange contracts of insurance in this state upon qualifying therefor and by having initial minimum assets as follows:

Initial

Minimum

Insurance

Surplus

(1)

Health and accident

$ 300,000

(2)

Vehicle

1,000,000

(3)

Liability

1,000,000

(4)

Workers' compensation

(a) Any company organized and authorized to

transact workers' compensation only on or

before July 27, 1966

150,000

(b) Any company organized and authorized to

transact workers' compensation only after

July 27, 1966

1,000,000

(5)

Burglary and forgery

1,000,000

(6)

Fidelity

1,000,000

(7)

Title

75,000

(8)

Fire and allied lines

1,000,000

(9)

Steam boiler and sprinkler damage

1,000,000

(10)

Crop

(a) Any company organized and authorized to

transact crop insurance only on or before

July 27, 1966

250,000

(b) Any company organized and authorized to

transact crop insurance only after

July 27, 1966

1,000,000

(11)

Marine and transportation

1,000,000

(12)

Miscellaneous

1,000,000

(13)

Homeowners' insurance

1,000,000

(14)

Credit health and accident insurance

300,000

(15)

Credit property and casualty insurance

1,000,000

(16)

Surety

1,000,000

(17)

Industrial fire

300,000

(18)

All insurances, except life and title

1,000,000

B. Insurers already organized and qualified under the laws of this state as of July 27, 1966, shall continue to have the same underwriting powers they had as of that date, provided all such insurers shall increase the surplus requirements to the amounts set out in Subsection A of this Section on or before August 1, 1967.

Acts 1958, No. 125. Amended by Acts 1958, No. 102, §1; Acts 1962, No. 50, §1; Acts 1966, No. 72, §1; Acts 1983, 1st Ex.Sess., No. 1, §6; Redesignated from R.S. 22:435 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 326, §1, eff. Jan. 1, 2010; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:165 redesignated as R.S. 22:755 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:166 - Power of attorney

§166. Power of attorney

A. The rights and powers of the attorney-in-fact of a reciprocal insurer shall be as provided in the power of attorney or other authority of the attorney-in-fact given it by the subscribers, which shall be set forth:

(1) The powers of and the general services to be performed by the attorney-in-fact.

(2) The address of the principal office of the attorney-in-fact.

(3) That the attorney-in-fact is authorized to accept service of process on behalf of the reciprocal insurer and to authorize the secretary of state or some other person in his office during his absence he may designate to receive service of process in actions against the insurer upon contracts exchanged.

(4) The maximum amount to be deducted from advance premiums or deposits to be paid to the attorney-in-fact and the items of expense, in addition to losses, to be paid by the reciprocal.

(5) A provision for a cash premium or deposit.

(6) Except as to non-assessable policies, a provision for a contingent several liability of each subscriber in an amount of not less than one nor more than ten times the cash premium or deposit stated in the contract.

(7) Any other lawful provisions deemed advisable.

B. The terms of any power of attorney or agreement collateral thereto shall be reasonable and equitable, and no such power or agreement or any amendment thereof shall be used or be effective in this state until approved by the commissioner of insurance.

Acts 1958, No. 125; Redesignated from R.S. 22:437 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:166 redesignated as R.S. 22:934 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:167 - Declaration of organization

§167. Declaration of organization

The attorney-in-fact of subscribers who desire to form a reciprocal insurer under this Subpart shall sign and acknowledge, before an officer authorized to take acknowledgments, a declaration of organization setting forth:

(1) The name of the reciprocal insurer and the attorney-in-fact.

(2) The location of the insurer's principal office, which shall be the same as that of the attorney-in-fact, and shall be maintained within this state.

(3) The kinds of insurance proposed to be transacted.

(4) The names and addresses of the officers and directors of the attorney-in-fact, if a corporation, or of its members, if a firm.

(5) The minimum and maximum liability of the subscriber for the payment of losses occurring under its policies.

(6) Any other lawful provisions deemed advisable.

Acts 1958, No. 125; Redesignated from R.S. 22:438 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:167 redesignated as R.S. 22:935 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:168 - Documents to be filed

§168. Documents to be filed

A. Upon execution of the declaration of organization, there shall be filed with the commissioner of insurance the following:

(1) The declaration of organization.

(2) A copy of the power of attorney of the attorney-in-fact under or by virtue of which insurance contracts are to be effected or exchanged.

(3) The insurer's irrevocable authorization of the secretary of state, and his successors in office, to receive legal process issued in this state against the insurer.

(4) All forms of insurance policies or contracts and endorsements proposed to be used and the forms of applications therefor.

B. Upon approval of the commissioner of insurance, he shall record with the secretary of state a copy of the insurer's irrevocable authorization of the secretary of state, and his successors in office, to receive legal process issued in this state against the insurer.

Acts 1958, No. 125; Redesignated from R.S. 22:439 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:168 redesignated as R.S. 22:936 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:169 - Repealed by Acts 2009, No. 503, §2.

§169. Repealed by Acts 2009, No. 503, §2.



RS 22:170 - Authority to solicit applications

§170. Authority to solicit applications

If the commissioner of insurance finds that the documents required to be filed with him are in conformity with law, he shall approve such documents and issue to the attorney-in-fact a permit, which shall expire at the end of one year from its date, authorizing the attorney-in-fact to solicit applications, advance premiums and deposits for insurance in accordance with this Code on the form of application for insurance filed with him, and to do such other acts as may be necessary and proper in order to complete the organization of the reciprocal insurer and to entitle it to receive a certificate of authority to transact an insurance business.

Acts 1958, No. 125; Redesignated from R.S. 22:441 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:170 redesignated as R.S. 22:931 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:170.1 - Redesignated as R.S. 22:932 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§170.1. Redesignated as R.S. 22:932 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:171 - Deposit

§171. Deposit

Each domestic reciprocal insurer shall make and maintain with the commissioner of insurance a safekeeping or trust receipt from a bank doing business in this state indicating that a deposit of cash or approved securities has been made in an amount required by Part II of Chapter 3 of this Title.

Acts 1958, No. 125. Amended by Acts 1981, No. 856, §1; Redesignated from R.S. 22:442 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:171 redesignated as R.S. 22:904 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:172 - Certificate of authority

§172. Certificate of authority

When the commissioner of insurance has been notified that the required bona fide applications have been received and that the reciprocal insurer has received from each subscriber the full annual premium or premium deposit required for each policy applied for and has on hand the initial surplus provided in R.S. 22:165, if it is to transact one kind of business only is on hand, he shall conduct an examination of the insurer. If he finds that the organization is complete, and that all of the requirements of the Code have been met, he shall issue to the attorney-in-fact a certificate of authority in the name of the insurer to transact the kind or kinds of business specified therein. No attorney-in-fact shall transact any business of insurance until the certificate of authority has been received nor any business not specified in such certificate of authority.

Acts 1958, No. 125; Redesignated from R.S. 22:443 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:172 redesignated as R.S. 22:884 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:173 - Policies effective

§173. Policies effective

Any policy applied for by an original subscriber shall become effective upon the issuance of the certificate of authority to the reciprocal insurer.

Acts 1958, No. 125; Redesignated from R.S. 22:444 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:173 redesignated as R.S. 22:951 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:173.1 - Redesignated as R.S. 22:952 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§173.1. Redesignated as R.S. 22:952 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:174 - Subscribers' liability

§174. Subscribers' liability

A. Except as to non-assessable policies, any contract of insurance exchanged pursuant to this Subpart shall provide for a contingent several liability of the subscriber for payment of actual losses and expenses incurred while such contract was in force. Such contingent liability shall be in an amount as specified in the declaration of organization.

B. Each assessable policy issued by the insurer shall plainly set forth a statement of the contingent liability.

C. The contingent liability of each subscriber for the obligations of the reciprocal insurer shall not be joint, but shall be individual and several.

Acts 1958, No. 125; Redesignated from R.S. 22:445 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:174 redesignated as R.S. 22:961 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:175 - Non-assessable contracts

§175. Non-assessable contracts

Any domestic reciprocal insurer authorized so to do by its declaration of organization may issue policies without contingent liability of the subscriber for assessment upon approval of the commissioner of insurance and upon compliance with the following requirements:

(1) It shall have and at all times maintain a surplus as determined from its last annual statement, which is at least equal to the minimum capital and the paid in surplus required on organization of a domestic stock insurer organized under the provisions of this Code.

(2) It shall have submitted a copy of its proposed non-assessable policy or policies for approval of the commissioner of insurance and shall have obtained his approval thereof.

Acts 1958, No. 125; Redesignated from R.S. 22:446 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:175 redesignated as R.S. 22:941 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:176 - Contributed surplus

§176. Contributed surplus

The attorney-in-fact or subscribers of a reciprocal insurer may make contributions to surplus under agreements approved by the commissioner of insurance which may provide for the payment of interest not exceeding eight percent per annum and shall provide that the contributions and interest thereon shall be repaid only out of the surplus of such insurer in excess of the original surplus required of such insurer by R.S. 22:165. Such excess of surplus shall be calculated upon the fair market value of the assets of the insurer, and any contributions to surplus shall constitute and be enforceable as a liability of the insurer only as against such excess of surplus. Any unpaid balance of such contributions to surplus shall be reported in the annual statement to be filed with the commissioner of insurance and no part of such contributions shall be repaid to the contributors, except under such terms and in such circumstances as are approved by the commissioner of insurance.

Acts 1958, No. 125; Redesignated from R.S. 22:447 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:176 redesignated as R.S. 22:942 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:176.1 - Redesignated as R.S. 22:943 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§176.1. Redesignated as R.S. 22:943 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:177 - Process

§177. Process

A. Legal process may be served upon such insurer by service upon the insurer's attorney-in-fact at the principal office of the attorney-in-fact or by service upon the secretary of state. Service of process upon an individual subscriber shall not constitute service upon the insurer.

B. When such process is served upon the secretary of state, duplicate copies of such process shall be delivered to him and he shall immediately forward one copy of such process to the insurer's attorney-in-fact, by registered or certified mail, or by commercial courier as defined in R.S. 13:3204(D), giving the day and hour of such service.

Acts 1958, No. 125; Redesignated from R.S. 22:448 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2012, No. 544, §3.

NOTE: Former R.S. 22:177 redesignated as R.S. 22:905 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:178 - Share in savings

§178. Share in savings

A reciprocal insurer may from time to time return to its subscribers any savings or credits accruing to their accounts. Any such distribution shall not unfairly discriminate between classes of risks, or policies, or between subscribers.

Acts 1958, No. 125; Redesignated from R.S. 22:449 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:178 redesignated as R.S. 22:906 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:179 - Subscribers' account

§179. Subscribers' account

The attorney-in-fact, in addition to the books of account of the reciprocal, shall keep and maintain a separate account for each individual subscriber, setting forth therein the date or periods of the subscriber's participation in the exchange of insurance, the subscriber's deposits, the savings returned to the subscriber and such other information as may be necessary for the determination of the subscriber's proportionate share, if any, of the surplus funds of the reciprocal insurer in case of liquidation. The attorney-in-fact shall not be required to file a list of the subscribers with the commissioner of insurance.

Acts 1958, No. 125; Redesignated from R.S. 22:450 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:179 redesignated as R.S. 22:907 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:180 - Annual statements

§180. Annual statements

The annual statement of a reciprocal insurer shall be made and filed by the attorney-in-fact.

Acts 1958, No. 125; Redesignated from R.S. 22:451 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:180 redesignated as R.S. 22:903 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:181 - Reserves

§181. Reserves

Each reciprocal insurer subject to this Subpart shall maintain the same reserves, calculated in the same manner and upon the same basis as the reserves required to be maintained by stock and mutual insurers transacting the same kind or kinds of insurance.

Acts 1958, No. 125; Redesignated from R.S. 22:452 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:181 redesignated as R.S. 22:916 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:182 - Amendment of declaration of organization

§182. Amendment of declaration of organization

The attorney-in-fact of any domestic reciprocal insurer upon written approval of at least a majority of the subscribers, may amend the declaration of organization of such insurer in any respect not in violation of law, but the declaration of organization may not be amended to include any provision prohibited, or to delete any provision required in the original organization of the insurer under this Code. Any amendment to the declaration of organization shall be signed and acknowledged by the attorney-in-fact, approved by the commissioner of insurance and filed with the secretary of state in the same manner as the original declaration of organization. If the commissioner of insurance finds such amendment to be in conformity with law, he shall endorse his approval thereon and the amendment shall be recorded in the manner provided in R.S. 22:168.

Acts 1958, No. 125; Redesignated from R.S. 22:453 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:182 redesignated as R.S. 22:908 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:183 - Application for receiver

§183. Application for receiver

No proceedings for the dissolution of, or the appointment of a receiver for, any domestic reciprocal insurer shall be entertained by any court in this state unless the same is made by the commissioner of insurance in accordance with R.S. 22:73, 96, Subpart H of Part III of this Chapter, R.S. 22:731 et seq., and Chapter 9 of this Title, R.S. 22:2001 et seq.

Acts 1958, No. 125; Redesignated from R.S. 22:454 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:184 - Penalties

§184. Penalties

No person shall act as attorney-in-fact for a reciprocal insurer except in accordance with the provisions of this Subpart and any person who violates any of the provisions of this Section or who knowingly participates in or abets such violation shall be guilty of a misdemeanor and upon conviction thereof shall be fined not less than one hundred dollars nor more than one thousand dollars.

Acts 1958, No. 125; Redesignated from R.S. 22:455 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:185 - Application of other sections

§185. Application of other sections

Except as otherwise provided in this Subpart, every reciprocal insurer shall be subject to other applicable provisions of this Code.

Acts 1958, No. 125; Redesignated from R.S. 22:456 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:191 - Definitions

SUBPART G. NONPROFIT

FUNERAL SERVICE ASSOCIATIONS

§191. Definitions

For the purposes of this Subpart, the terms stated in this Section have the meanings assigned to them, respectively, unless the context otherwise requires:

(1) "Nonprofit funeral service association" or "nonprofit association" means a corporation organized, incorporated, and operated under the provisions of this Subpart which furnishes to its policyholders funeral services, supplies, and other benefits hereinafter authorized on the assessment or cooperative plan, but the term shall not be construed to affect or apply to grand or subordinate lodges of Masons, Odd Fellows, Knights of Columbus, Daughters of America, or any other fraternal benefit society organized and qualified prior to 12:00 noon, October 1, 1948.

(2) "Policyholder" means any person who is named as a beneficiary in a policy or certificate of membership issued by a nonprofit funeral association.

(3) "Insured bank" means a bank, the deposits of which are insured by the Federal Deposit Insurance Corporation.

(4) "Funeral services and supplies" means the general and usual services rendered and supplies furnished by undertakers, embalmers, and funeral directors.

Acts 1958, No. 125; Redesignated from R.S. 22:331 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:191 redesignated as R.S. 22:1791 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:191.1 - Redesignated as R.S. 22:1792 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§191.1. Redesignated as R.S. 22:1792 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:192 - Incorporation and qualification of incorporators

§192. Incorporation and qualification of incorporators

A.(1) Five or more natural persons who are residents of this state of full age, or fully relieved by emancipation of all disabilities attaching to minority, may form a nonprofit corporation, under the provisions of this Subpart, having for its purpose the establishing, maintaining, and operating of a nonprofit funeral service plan.

(2) No such insurer, however, may be organized and no alien or foreign insurer may be qualified hereunder to do business in this state after 12:00 noon of August 1, 1956.

B. All associations now operating and authorized under this Subpart, as of 12:00 noon, August 1, 1956, to do business in this state, may continue to operate, provided that, from and after December 31, 1956, all policies issued by such insurers and the income therefrom and investment thereof, shall be subject to and in accordance with the laws and regulations of this state relative to industrial life insurance, and especially subject to the provisions of this Code relative to domestic industrial insurers, and shall be authorized to issue only funeral benefit policies in amounts not exceeding an aggregate of five hundred dollars, including the amount of any existing assessment policies, on any single life, with no multiple indemnity benefits. The operation of all present insurers shall be governed by the provisions of this Subpart and by all the applicable provisions of this Code.

Acts 1958, No. 125; Redesignated from R.S. 22:332 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:192 redesignated as R.S. 22:1793 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:192.1 - Redesignated as R.S. 22:1794 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§192.1. Redesignated as R.S. 22:1794 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:193 - Articles of incorporation

§193. Articles of incorporation

A. Articles of incorporation shall be executed by authentic act signed by each of the incorporators, or by his agent duly authorized by authentic act, which authorization shall be attached to the articles of incorporation, and shall state:

(1) The name of the association.

(2) That it is formed for the purposes of establishing, maintaining, and operating a nonprofit funeral service plan.

(3) Its duration.

(4) The location and post office address of its principal office.

(5) The full names and post office addresses of officers designated by it for service of process.

(6) The number, terms of office, and manner of election of directors and officers and the names and post office addresses and respective titles of the first officers.

(7) Provisions for meetings at least annually of the policyholders.

B. In addition to the information specified in Subsection A of this Section, the articles may contain any provision creating, defining, dividing, limiting, or regulating the powers of the directors, officers, or policyholders or any other provisions not inconsistent with this Subpart or the laws of this state for the carrying out of the purposes and the conduct of the affairs of the association.

Acts 1958, No. 125; Redesignated from R.S. 22:333 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:193 redesignated as R.S. 22:1795 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:193.1 - Redesignated as R.S. 22:1796 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§193.1. Redesignated as R.S. 22:1796 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:194 - The corporate name

§194. The corporate name

A. The corporate name must end with the words "Funeral Association" or the words "Funeral Association Incorporated" or the words and abbreviation "Funeral Association, Inc."

B. The corporate name shall not be the same as nor deceptively similar to the name of any other domestic insurer nor any foreign insurer authorized to do business in this state.

Acts 1958, No. 125; Redesignated from R.S. 22:334 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:194 redesignated as R.S. 22:1797 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:194.1 - Redesignated as R.S. 22:1798 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§194.1. Redesignated as R.S. 22:1798 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:195 - Filing and recording articles; application for certificate of authority; issuing certificates of incorporation and authority

§195. Filing and recording articles; application for certificate of authority; issuing certificates of incorporation and authority

A. The articles, or a multiple original thereof, shall be recorded in the office of the recorder of mortgages of the parish in which the registered office of the association is situated and a certified copy of the articles bearing the certificate of the proper recorder of mortgages showing the date when the articles were filed for record in his office, together with an application signed by the first directors for a certificate of authority to operate under this Subpart, shall be delivered to the commissioner of insurance. If the commissioner of insurance finds the facts conform to the law, he shall approve same, and the articles shall be recorded in the manner specified in R.S. 22:64.

B. There shall be attached to the application for certificate of authority the following:

(1) A sworn statement of its president or vice-president and treasurer showing:

(a) The number of persons, which shall not be less than five hundred, who have, in good faith, made application in writing for policies and the number of those persons who fall within each class or group as provided in the bylaws of the association.

(b) That there has been created and deposited with an insured bank to the credit of the association a sum of money as a reserve fund equal to the aggregate amount of the initial membership fees, as required by the bylaws, of all persons who have made application in writing for policies or the sum of ten thousand dollars, whichever is the greater.

(c) That the association has created no debts and is under no obligation except to issue policies to the persons who have made application therefor.

(2) Copies of proposed forms of applications, policies, or membership certificates and bylaws.

(3) Treasurer's fidelity bond in the sum of two thousand five hundred dollars, signed by the treasurer of the association and a surety approved by the commissioner of insurance.

C. When all taxes, fees and charges have been paid as required by law, the provisions as outlined in R.S. 22:64 shall be complied with.

Acts 1958, No. 125; Redesignated from R.S. 22:335 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:195 redesignated as R.S. 22:1799 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:196 - Application for policies

§196. Application for policies

A. All applications for policies shall be signed on a written, typewritten, or printed form identical with the form of application filed with the commissioner of insurance for policies of the type to be issued and, in addition to the signature of the applicant, or his mark in case he is unable to write, must be signed by the officer or agent of the association soliciting or receiving the application. No producer may sign any application which he has not personally solicited or received.

B. The applications for policies must state: the age on the nearest birthday of each person for whose benefit the application is made; that no person named in the application as a beneficiary is less than one month nor more than seventy years of age; that each person named in the application as a beneficiary is in good health, free from any chronic disease, and not under treatment by any doctor and that, subject to its incontestability after one year from its date, except for nonpayment of assessments, any misrepresentation in the application in regard to the health or age of any beneficiary at the time the application is signed will forfeit all rights to policy benefits; and such other statements not inconsistent herewith as may be required by the articles or bylaws.

C. All applications for policies must be kept on file in the office of the association. When any policyholder shall die, the application of such policyholder shall be retained for a period of at least three years after his death and the original applications for all policies which subsequently become lapsed or forfeited shall be retained for a period of at least three years after the date of the lapse or forfeiture thereof.

D. A policyholder in good health and not over seventy years of age who has permitted his policy to lapse may rejoin upon terms fixed in the bylaws of the association and signing a statement in regard to his health as in the original application. Policyholders whose policies have lapsed and who are over seventy and under ninety years of age may reinstate only in the old age group.

E. In the case of family group policies, the application must be signed by one or more members of the family group to be covered by the policy.

Acts 1958, No. 125; Redesignated from R.S. 22:336 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:196 redesignated as R.S. 22:1800 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:197 - Policies

§197. Policies

A. Every policy issued by any association authorized under this Subpart shall have plainly printed on the first page thereof the words "Assessment or Cooperative Plan", shall specify the services which it promises to furnish, the contingency upon which it agrees to furnish the same, the name of each beneficiary, the class or group in which each beneficiary is placed, the amount of each assessment to be required of each beneficiary, and the value of the benefit to be furnished each beneficiary. There shall be printed on each policy, either on the reverse thereof or a sheet attached thereto, a copy of the bylaws of the association. The policy may also contain any other provision, language, or appendage not calculated to operate as a fraud upon, or mislead, the policyholder.

B. No policy shall be issued which provides for any benefit in excess of three hundred dollars for any one individual and no policy shall be issued which provides for any benefit in excess of two hundred dollars for any person who is at the time of the issuance of the policy more than sixty years of age.

C. No person may hold a policy of more than one association at one time. When one person holds more than one policy, the one first issued shall be regarded as in effect and policies subsequently issued as null and void.

D. Groups of insureds seventy years of age or older are authorized, but all records, accounts, funds, expenses, and other matters shall be kept separate from other groups.

E. Every policy issued by any association authorized pursuant to this Subpart shall be incontestable after one year from the date of its issue except for nonpayment of assessments.

Acts 1958, No. 125; Acts 1999, No. 1304, §1, eff. July 12, 1999; Redesignated from R.S. 22:337 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:197 redesignated as R.S. 22:1801 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:198 - Bylaws

§198. Bylaws

A. The board of directors of an association authorized under this Subpart may make and alter bylaws not inconsistent with the law or articles. The initial bylaws filed with the articles shall be signed by the first directors named in the articles.

B. The bylaws of all associations authorized under this Subpart shall contain:

(1) A statement that the treasurer shall make all assessments and pay out all money belonging to the association.

(2) The name of the undertaker or funeral directing firm with which the association has contracted to furnish the services specified in the policies.

(3) A description of the various classes or groups into which the policyholders are divided, the benefits to be furnished each class or group, the amount of the assessment of the members of each class or group, and the contingency upon which the assessment shall or may be made.

(4) The period of delay after assessment, which shall be not less than thirty days, within which assessments must be paid in order to prevent the forfeiture of policies.

(5) The person, firm, or corporation to be notified in event of the death of a policyholder or beneficiary.

(6) The time and place of the annual meeting of policyholders.

(7) The notice and manner of calling special meetings of policyholders.

C. The bylaws may contain any other lawful provisions which may be desired for the purpose of defining, limiting, and regulating the exercise of the authority of the association, directors, officers, or policyholders.

Acts 1958, No. 125; Redesignated from R.S. 22:338 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:198 redesignated as R.S. 22:1802 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:199 - Amendment of articles and by-laws

§199. Amendment of articles and bylaws

A. The articles may be amended by the board of directors with the approval of the commissioner of insurance. The amendment shall be adopted by the board at any regular or special meeting and then submitted to the commissioner of insurance, who shall approve the same unless it is contrary to law. Upon its approval by the commissioner of insurance, the amendment shall be recorded in the manner provided in R.S. 22:67.

B. The board of directors may at any regular or special meeting adopt amendments to the bylaws, subject to the approval of the commissioner of insurance, but no amendment that provides for the extension of the benefits of the policies of the association to a group or class of persons not previously provided for or provides for any change with respect to the benefits to be furnished any group or class of policyholders or provides for any change regarding the amount of any assessments or contingency upon which any assessment shall or may be made or provides for any change as to the period of delay within which assessments shall be paid in order to prevent the forfeiture of policies or changes the time or place of the annual meeting of policyholders shall be approved unless ratified by the policyholders at a regular or special called meeting of policyholders.

Acts 1958, No. 125; Redesignated from R.S. 22:339 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:199 redesignated as R.S. 22:1803 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:200 - Directors

§200. Directors

A. Subject to such limitations, restrictions, or reservations as may be provided in the articles, the bylaws, or this Subpart, all of the corporate powers shall be vested in and the affairs of the association shall be managed by a board of not less than three nor more than fifteen directors who shall be policyholders in good standing.

B. The number, qualifications, terms of office, manner of election, time and place of and manner of calling and holding meetings, powers and duties, and method of and cause for removal of directors may, subject to the provisions of this Subpart, be prescribed by the articles or bylaws.

C. Unless otherwise provided in the articles, a majority of the board of directors shall be necessary to constitute a quorum for the exercise of any of the powers conferred by the articles or this Subpart upon the board.

Acts 1958, No. 125; Redesignated from R.S. 22:340 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:200 redesignated as R.S. 22:1804 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:200.1 - Redesignated as R.S. 22:1805 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§200.1. Redesignated as R.S. 22:1805 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:201 - Officers and agents

§201. Officers and directors

A. The board of directors shall elect a president, a vice-president, a secretary, and a treasurer, all of whom, except the treasurer, shall be members of the board of directors. Any two of these officers may be combined in one person and should the office of treasurer and another one of the officers be combined in one person, that officer need not be a member of the board of directors. The treasurer may be a member of the board.

B. The president shall be ex officio chairman of the board of directors. He shall preside at all meetings of the board and at all meetings of the policyholders and shall perform such other duties and functions as are required or permitted by this Subpart and the provisions of the articles. In the absence of the president, the vice-president shall act in his place and stead.

C. The secretary shall record all proceedings of the meetings of the board of directors and policyholders and perform such other duties and functions as are required or permitted by this Subpart and the provisions of the articles.

D. The qualifications, terms of office, manner of election, and the powers and duties of the officers may, subject to the provisions of this Subpart, be prescribed by the articles or bylaws. No person shall solicit, write, or issue any policy under this Subpart without having first been duly licensed by the commissioner of insurance as a producer.

Acts 1958, No. 125; Redesignated from R.S. 22:341 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:202 - Policyholders' meetings

§202. Policyholders' meetings

A. Meetings of the policyholders shall be held at such times and places as the articles and bylaws may provide but the articles and bylaws shall provide for the manner of calling and the notice to be given of special meetings of the policyholders. The articles or bylaws shall provide that notice of any special meeting of policyholders shall be in writing addressed to each policyholder and deposited in the mails at the location of the office of the corporation with postage paid not less than fifteen days prior to the meeting date.

B. In case of family group policies, notice given to the head of the family group covered thereby shall be deemed sufficient notice to all of the members of such group.

C. The policyholders present at any regular or special meeting of policyholders shall constitute a quorum and any act which requires the authorization or approval of the policyholders shall be valid if authorized or approved by the majority of those present at any such meeting.

Acts 1958, No. 125; Redesignated from R.S. 22:342 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:203 - Funds

§203. Funds

A. All funds of every association operating under this Subpart shall be deposited with one or more insured banks doing business in the state of Louisiana. Two separate funds shall be maintained by each association, one to be known and designated with the depository as a general fund and the other to be known and designated with the depository as a reserve fund. The reserve fund shall not exceed the deposit amount insured by the Federal Deposit Insurance Corporation (FDIC) in any one institution.

B. All funds of any association, except its reserve fund, shall be deposited in the general fund and may be withdrawn only by check or voucher for the purpose of paying benefits for policyholders and expenses authorized by the provisions of this Subpart.

C. Ten percent of the aggregate amount received from each assessment shall be deposited in a reserve fund until a reserve of ten thousand dollars is accumulated. Nothing contained herein shall prevent the accumulation of larger reserves if desired. Said reserve fund may not be used for any purpose except at the direction of the commissioner of insurance upon the liquidation or dissolution of the association or its merger with another association, or unless an emergency exists which makes it necessary or advisable to withdraw part of the reserve for the purpose of paying benefits for policyholders, in which event the withdrawal of such parts thereof as may be necessary to meet the emergency may be authorized by the commissioner of insurance and made for said purpose upon satisfactory provisions for the reaccumulation of the reserve so withdrawn. Any association may accept any gift or donation inter vivos or mortis causa provided the same does not create any obligation upon the association, and unless otherwise designated by the donor, the proceeds of such gift or donation shall be deposited in the general fund of the association.

D. No money may be borrowed by the association and the assets of the association may not be pledged for any purpose. Except as hereinafter authorized, the funds of the association may not be loaned for any purpose. The reserve fund of the association may only be invested in bonds of the state of Louisiana, the United States of America, or cash, and deposited with a bank authorized to do business in the state of Louisiana, with a safekeeping or trust receipt from the bank deposited with the commissioner of insurance.

Acts 1958, No. 125. Amended by Acts 1981, No. 856, §1; Acts 1993, No. 784, §1; Redesignated from R.S. 22:343 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:204 - Service

§204. Service

Except as hereinafter authorized, funeral services and supplies only can be furnished by any association operating hereunder and payment therefor shall be made to the undertaker or funeral-directing firm furnishing the funeral and not the family of the deceased. The funeral services and supplies shall be furnished by the undertaker or funeral-directing firm named in the bylaws of the association but in a case of emergency the undertaker or firm so named, upon being notified of the death of a policyholder, may select another undertaker or firm to provide the services and supplies, in which event payment of the stipulated benefit shall be made in cash to the undertaker or funeral-directing firm named in the bylaws of the association.

Acts 1958, No. 125; Redesignated from R.S. 22:344 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:205 - Uniform classes of policyholders and stipulated benefits; assessments

§205. Uniform classes of policyholders and stipulated benefits; assessments

A. The classification or grouping of policyholders into classes according to age and the value of the benefit provided in the policies shall be uniform and, except as hereinafter specified, all associations operating hereunder shall prescribe the same per capita rate of assessment for each class or age group entitled under the provisions of its policies to the same amount of benefit.

B. The classification or groupings of policyholders and per capita assessment of each class or group shall be filed with the commissioner of insurance.

C. Any association operating hereunder may issue policies embracing any or all the approved classifications or groupings of policyholders until December 31, 1982, and provide for the payment of benefits and per capita rates of assessment accordingly, but except as herein expressly authorized, shall not adopt any different classifications, groupings, or rates.

D. Policies providing for benefits not in excess of one hundred fifty dollars may be issued to persons between the ages of seventy and ninety years at special rates approved by the commissioner of insurance.

E. Policies may, in addition to the benefits herein specially authorized, provide for the payment of a thirty-five dollar benefit for children of policyholders who are stillborn or who die before reaching the age of three months.

F. Assessments must be made often enough to provide funds to meet the current obligations of the association, keep out of debt, and maintain the reserve fund required by this Subpart, and in no case shall any association levy less than four assessments annually. At least once every year there shall be furnished to all policyholders a statement of the receipts and disbursements since the previous statement, a list of the names of the policyholders who have died since the date of the previous statement, and the amount or value of the benefit furnished to each.

G. All policyholders receiving policies more than sixty days prior to an assessment must be included in the assessment.

Acts 1958, No. 125. Amended by Acts 1964, No. 152, §1; Acts 1981, No. 386, §1, eff. Jan. 1, 1982; Redesignated from R.S. 22:345 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:206 - Expenses

§206. Expenses

The expenses of necessary printing, stationery, postage, office supplies and expenses, clerical hire, statutory fees, and examination fees may be paid by the association. The total of all expenses shall not exceed twenty-five percent of each assessment and shall be paid out of the general fund of the association.

Acts 1958, No. 125; Redesignated from R.S. 22:346 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:207 - Indebtedness

§207. Indebtedness

All associations are prohibited from creating any indebtedness except for expenses and benefits to policyholders and all debts for expenses and benefits to policyholders must be paid within sixty days after they arise.

Acts 1958, No. 125; Redesignated from R.S. 22:347 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:208 - Books and records

§208. Books and records

Every association shall keep at its office a record of all proceedings of the board of directors and policyholders in regular or special called meetings and shall keep such other books, accounts and records as may be necessary to accurately reflect at all times the actual condition of the association and whether or not it is complying with the provisions of this Subpart, the articles and bylaws. All records of the association shall be available for inspection by representatives of the office of the commissioner of insurance and the policyholders at all times. The books of an association may be closed not more than thirty days prior to an assessment.

Acts 1958, No. 125; Redesignated from R.S. 22:348 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:209 - Examinations

§209. Examinations

A representative of the office of the commissioner of insurance shall make an examination of the books, papers, and affairs of each association once in every five years and may make an examination more often if it is made to appear to the commissioner of insurance that the association is not complying with the provisions of this Subpart or its articles or bylaws.

Acts 1958, No. 125; Acts 1997, No. 1449, §1; Redesignated from R.S. 22:349 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:210 - Reports and financial statements

§210. Reports and financial statements

Every association shall, on or before the first day of March in each year, make and file with the commissioner of insurance a report of its affairs and its operations during the year ending on the thirty-first of December immediately preceding. Such report shall be signed by the president or vice-president and the secretary and treasurer and shall contain the following:

(1) The number of policies in force at the beginning and at the end of the year and the aggregate face value thereof;

(2) The number of policies issued during the year;

(3) The number of policies lapsed during the year;

(4) The number of death losses;

(5) The number of death losses paid;

(6) The number of death losses compromised or resisted and a brief statement of the reason;

(7) The number of assessments which have been made during the year;

(8) The total amount received from death assessments during the year;

(9) The total amount of benefits paid on death losses;

(10) An itemized statement of all expenses paid during the year;

(11) The amount of general funds, the amount of the reserve fund, the name of the bank or banks wherein the same are deposited, and the amount on deposit with each depository.

Acts 1958, No. 125; Redesignated from R.S. 22:350 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:211 - Expiration of certificate of authority; renewal

§211. Expiration of certificate of authority; renewal

Every certificate of authority issued by the commissioner of insurance to any association shall continue in force until the thirty-first day of March, inclusive, next following its issuance, unless the same be sooner revoked, and shall be reinstated each year upon compliance with all of the provisions of this Subpart.

Acts 1958, No. 125; Redesignated from R.S. 22:351 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:211 redesignated as R.S. 22:972 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:212 - Merger and consolidation

§212. Merger and consolidation

A. Any two or more associations operating under this Subpart having in the aggregate a number of policyholders of not less than five hundred to each of the constituent associations may merge or become consolidated by complying with the provisions of this Section.

B. The boards of directors of the constituent associations shall enter into an agreement by authentic act setting forth the terms, conditions, and the plan of the proposed merger or consolidation and shall submit the same to the commissioner of insurance for his approval. If from an examination made by him or his authorized representative, it shall appear to the commissioner of insurance that the proposed plan is feasible and that the same will not operate injuriously to the policyholders of any of the constituent associations, he shall approve the same and the merger or consolidation shall become effective upon his approval. The commissioner of insurance may, if he deems it advisable, direct that meetings of the policyholders of the constituent associations or any of them be called for the purpose of ratifying or approving the proposed plan.

C. In addition to the other requirements of this Section, any association incorporated or hereinafter incorporated under the provisions of this Subpart may with the consent of the board of directors and any other association or corporation operating a nonprofit funeral association other than under the provisions of this Subpart by and with the consent of the officers or board of directors of the other association or corporation, as provided for under the bylaws, rules, and regulations of the association or corporation, and upon approval of the commissioner of insurance or his authorized representative, if the plan shall appear to the commissioner of insurance or his authorized representative to be feasible and that the same will not appear to operate injuriously to the policyholders of either association, shall by written contract in authentic form, assume the debts, policies, and obligations of the other association or corporation and continue to satisfy the terms and conditions of the outstanding policies or contracts under the same rates as provided for in the policies until all policies outstanding have expired, provided that all new policies shall be issued according to the provisions of this Subpart, and by and under the name of the association incorporated under the provisions of this Subpart.

Acts 1958, No. 125; Redesignated from R.S. 22:352 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:212 redesignated as R.S. 22:973 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:213 - Liquidation

§213. Liquidation

A. Whenever the board of directors of any association operating under this Subpart shall be desirous of discontinuing the operations of the association, it shall immediately notify the commissioner of insurance and submit a plan for the liquidation of the association. The commissioner of insurance shall cause an examination of the association to be made and if it appears that the association has complied with all the provisions of this Subpart, he shall direct that a meeting of the policyholders be called, at which meeting the proposed plan of liquidation shall be submitted and if approved by the policyholders, shall be carried into effect. At such meeting, the policyholders shall be permitted, if they elect to do so, to elect a new board of directors and in lieu of liquidating continue the operation of the association. Should the policyholders disapprove of the plan of liquidation and fail to reorganize in such a manner as to continue the operation of the association, the association shall be liquidated under the direction of the commissioner of insurance as in the case of associations which have persisted in the violation of the provisions of this Subpart, the articles, or bylaws.

B. Whenever it appears to the commissioner of insurance that any association is failing to comply with the provisions of this Subpart or its articles or bylaws in any respect, he shall immediately notify the officers of the association to that effect, specifying in what respects it is claimed that the association is failing to comply and if after such notice the association persists in the violations of the provisions hereof, the commissioner of insurance shall proceed to apply for liquidation of the association in accordance with R.S. 22:73, 96, Subpart H of Part III of this Chapter, R.S. 22:731 et seq., and Chapter 9 of this Title, R.S. 22:2001 et seq.

Acts 1958, No. 125; Redesignated from R.S. 22:353 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:213 redesignated as R.S. 22:975 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:213.1 - Redesignated as R.S. 22:1021 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§213.1. Redesignated as R.S. 22:1021 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:213.2 - Redesignated as R.S. 22:976 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§213.2. Redesignated as R.S. 22:976 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:213.3 - Redesignated as R.S. 22:977 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§213.3. Redesignated as R.S. 22:977 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:213.4 - Redesignated as R.S. 22:980 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§213.4. Redesignated as R.S. 22:980 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:213.5 - Redesignated as R.S. 22:1156 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§213.5. Redesignated as R.S. 22:1156 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:213.6 - Redesignated as R.S. 22:1022 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§213.6. Redesignated as R.S. 22:1022 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:213.7 - Redesignated as R.S. 22:1023 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§213.7. Redesignated as R.S. 22:1023 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:214 - Fees payable

§214. Fees payable

Every nonprofit funeral service association shall pay the following fees:

(1) To the secretary of state:

(a) For filing and recording articles, twenty-five cents per one hundred words.

(b) For certificate of recordation, one dollar.

(2) To the commissioner of insurance:

(a) For each certificate of authority, twenty-five dollars.

(b) For each examination, not exceeding twenty-five dollars per diem and expenses for each examiner.

(c) For each producer's license, two dollars.

Acts 1958, No. 125; Redesignated from R.S. 22:354 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:214.2 - Redesignated as R.S. 22:981 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§214.2. Redesignated as R.S. 22:981 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:214.3 - Redesignated as R.S. 22:982 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§214.3. Redesignated as R.S. 22:982 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215 - Exemption from taxation

§215. Exemption from taxation

All nonprofit funeral service associations operating hereunder are declared to be charitable and beneficial institutions and they as well as all of their receipts, funds, reserves, and all of their property, except real estate, used in connection with the operation of their affairs shall be exempted from any and all forms of taxation, except the fees prescribed in R.S. 22:214, by the state or any of its political subdivisions.

Acts 1958, No. 125; Redesignated from R.S. 22:355 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:215 redesignated as R.S. 22:1000 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.1 - Redesignated as R.S. 22:1024 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.1. Redesignated as R.S. 22:1024 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.2 - Redesignated as R.S. 22:1001 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.2. Redesignated as R.S. 22:1001 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.3 - Redesignated as R.S. 22:1002 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.3. Redesignated as R.S. 22:1002 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.4 - Redesignated as R.S. 22:1003 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.4. Redesignated as R.S. 22:1003 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.5 - Redesignated as R.S. 22:1025 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.5. Redesignated as R.S. 22:1025 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.6 - Redesignated as R.S. 22:1006 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.6. Redesignated as R.S. 22:1006 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.7 - Redesignated as R.S. 22:1045 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.7. Redesignated as R.S. 22:1045 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.8 - Redesignated as R.S. 22:1026 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.8. Redesignated as R.S. 22:1026 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.9 - Redesignated as R.S. 22:978 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.9. Redesignated as R.S. 22:978 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.10 - Redesignated as R.S. 22:1024 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.10. Redesignated as R.S. 22:1024 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.11 - Redesignated as R.S. 22:1028 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.11. Redesignated as R.S. 22:1028 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.12 - Redesignated as R.S. 22:1029 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.12. Redesignated as R.S. 22:1029 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.13 - Redesignated as R.S. 22:1046 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.13. Redesignated as R.S. 22:1046 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.14 - Redesignated as R.S. 22:1030 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.14. Redesignated as R.S. 22:1030 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.15 - Redesignated as R.S. 22:1031 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.15. Redesignated as R.S. 22:1031 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.16 - Redesignated as R.S. 22:1032 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.16. Redesignated as R.S. 22:1032 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.17 - Redesignated as R.S. 22:1033 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.17. Redesignated as R.S. 22:1033 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.18 - Redesignated as R.S. 22:1007 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.18. Redesignated as R.S. 22:1007 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.19 - Redesignated as R.S. 22:1008 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.19. Redesignated as R.S. 22:1008 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.20 - Redesignated as R.S. 22:999 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.20. Redesignated as R.S. 22:999 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.21 - Redesignated as R.S. 22:1034 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.21. Redesignated as R.S. 22:1034 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.22 - Redesignated as R.S. 22:1035 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.22. Redesignated as R.S. 22:1035 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.23 - Redesignated as R.S. 22:1036 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.23. Redesignated as R.S. 22:1036 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.24 - Redesignated as R.S. 22:1037 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.24. Redesignated as R.S. 22:1037 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.25 - Redesignated as R.S. 22:1038 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.25. Redesignated as R.S. 22:1038 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:216 - Penalties

§216. Penalties

A. Any person who shall solicit any application for or issue or cause to be issued any policy or membership certificate of any association within the provisions of this Subpart without a certificate of authority having been procured by such association from the commissioner of insurance or after such certificate has expired or become suspended or revoked, or any person representing himself to be a producer without having been duly licensed as provided in this Subpart shall be deemed guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars or be imprisoned for not more than three months or both at the discretion of the court.

B. Any officer, director, or producer of any association embraced within the provisions of this Subpart who shall wilfully commit any of the following acts and any officer, director, or producer of any such association who shall wilfully condone or acquiesce in any of these acts shall be deemed guilty of a misdemeanor and upon conviction shall be fined not more than one thousand dollars or be imprisoned for not more than six months or both at the discretion of the court:

(1) Soliciting or receiving any application which does not comply with R.S. 22:196(A) or (B).

(2) Failing to retain the original applications for policies as required by R.S. 22:196(C).

(3) Issuing any policy which does not comply with R.S. 22:197.

(4) Failing to maintain the reserve fund required by R.S. 22:203.

(5) Withdrawing any funds of such association in any other manner than is specifically authorized in this Subpart.

(6) Issuing any policy or make or cause to be made any assessment not provided for or authorized by R.S. 22:205.

(7) Failing to maintain books or records as required by R.S. 22:208.

(8) Refusing to any duly authorized representative of the office of the commissioner of insurance access to the books and records of the association.

(9) Failing to file or failing to file within the required time the reports required by R.S. 22:210.

(10) Making or causing to be made any assessment without a certificate of authority having been secured from the commissioner of insurance or after such certificate has expired or become suspended or revoked.

(11) Making or causing to be made any assessment for any death which occurred prior to the date as of which any previous assessment was made as shown by the statement and list accompanying such previous assessment.

(12) Failing to furnish with any assessment a statement of the receipts and disbursements of the previous assessment and list of the names of the policyholders who have died since the previous assessment and the value or amount of benefit furnished each.

(13) Failing to include in any assessment any policyholder who has received a policy more than sixty days prior to such assessment.

C. Any person who at one time holds or is named as the beneficiary in more than one policy of any association embraced within the provisions of this Subpart; or who at one time holds or is named as the beneficiary in policies of more than one association embraced within the provisions of this Subpart shall in addition to incurring the penalty of the nullity of that one of the policies which was subsequently issued, forfeit all fees or assessments paid on account of such subsequently issued policy.

D. The treasurer of any association who shall wilfully and without reasonable cause make any assessment on account of the death of any person who died prior to the date as of which the previous assessment was made as indicated by the statement of the receipts and disbursements of such previous assessment, the surety on his bond and any officer, director of any such association or any other persons who shall wilfully condone or acquiesce in such conduct, shall be liable in solido to the association at the instance of any policyholder for the amount of the benefit paid for such decedent.

Acts 1958, No. 125; Redesignated from R.S. 22:356 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:216 redesignated as R.S. 22:989 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:217 - Redesignated as R.S. 22:992 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§217. Redesignated as R.S. 22:992 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:218 - Redesignated as R.S. 22:993 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§218. Redesignated as R.S. 22:993 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:219 - Redesignated as R.S. 22:983 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§219. Redesignated as R.S. 22:983 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:220 - Redesignated as R.S. 22:985 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§220. Redesignated as R.S. 22:985 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:221 - Redesignated as R.S. 22:986 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§221. Redesignated as R.S. 22:986 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:222 - Redesignated as R.S. 22:987 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§222. Redesignated as R.S. 22:987 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:223 - Redesignated as R.S. 22:1039 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§223. Redesignated as R.S. 22:1039 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:224 - Redesignated as R.S. 22:1111 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§224. Redesignated as R.S. 22:1111 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:225 - Redesignated as R.S. 22:1010 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§225. Redesignated as R.S. 22:1010 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:226 - Redesignated as R.S. 22:1011 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§226. Redesignated as R.S. 22:1011 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:227 - Redesignated as R.S. 22:1004 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§227. Redesignated as R.S. 22:1004 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:228 - Redesignated as R.S. 22:1012 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§228. Redesignated as R.S. 22:1012 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:228.1 - Redesignated as R.S. 22:1091 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§228.1. Redesignated as R.S. 22:1091 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:228.2 - Redesignated as R.S. 22:1092 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§228.2. Redesignated as R.S. 22:1092 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:228.4 - Redesignated as R.S. 22:1093 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§228.4. Redesignated as R.S. 22:1093 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:228.5 - Redesignated as R.S. 22:1094 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§228.5. Redesignated as R.S. 22:1094 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:228.6 - Redesignated as R.S. 22:1095 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§228.6. Redesignated as R.S. 22:1095 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:228.7 - Redesignated as R.S. 22:1040 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§228.7. Redesignated as R.S. 22:1040 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:228.8 - Redesignated as R.S. 22:1013 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§228.8. Redesignated as R.S. 22:1013 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:229 - Redesignated as R.S. 22:1096 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§229. Redesignated as R.S. 22:1096 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:229.1 - Redesignated as R.S. 22:979 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§229.1. Redesignated as R.S. 22:979 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:229.2 - Redesignated as R.S. 22:1041 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§229.2. Redesignated as R.S. 22:1041 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:229.3 - Redesignated as R.S. 22:1014 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§229.3. Redesignated as R.S. 22:1014 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:230 - Redesignated as R.S. 22:990 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§230. Redesignated as R.S. 22:990 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:230.1 - Redesignated as R.S. 22:1042 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§230.1. Redesignated as R.S. 22:1042 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:230.2 - Redesignated as R.S. 22:988 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§230.2. Redesignated as R.S. 22:988 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:230.4 - Redesignated as R.S. 22:1044 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§230.4. Redesignated as R.S. 22:1044 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:230.5 - Redesignated as R.S. 22:1047 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§230.5. Redesignated as R.S. 22:1047 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:230.6 - Redesignated as R.S. 22:1005 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§230.6. Redesignated as R.S. 22:1005 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:230.7 - Redesignated as R.S. 22:1048 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§230.7. Redesignated as R.S. 22:1048 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:231 - Mutual insurance holding companies

SUBPART H. MUTUAL INSURANCE HOLDING COMPANIES

§231. Mutual insurance holding companies

A domestic mutual insurance company, upon approval of the commissioner, may reorganize by forming a mutual insurance holding company based upon a mutual plan or by merging its policyholders' membership interests into such a mutual insurance holding company. The reorganized insurance company shall continue, without interruption, its corporate existence as a stock insurance company subsidiary to the mutual insurance holding company or as a stock insurance company subsidiary to an intermediate holding company which is a subsidiary of the mutual insurance holding company. A reorganization under this Section is subject to the provisions of R.S. 22:691 et seq., the Insurance Holding Company System Regulatory Law.

Acts 1997, No. 1482, §1; Redesignated from R.S. 22:820 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: See Acts 1997, No. 1482, §2, regarding nonapplicability to certain nonprofit mutual associations.

NOTE: Former R.S. 22:231 redesignated as R.S. 22:1201 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:232 - Applicability of demutualization provisions

§232. Applicability of demutualization provisions

R.S. 22:71 and 72 are applicable to a demutualization of a mutual insurance holding company which resulted from the reorganization of a domestic mutual insurance company reorganized under this Subpart as if it were a mutual insurance company. R.S. 22:71 and 72 are not applicable to a reorganization or merger pursuant to this Subpart.

Acts 1997, No. 1482, §1; Redesignated from R.S. 22:821 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:232 redesignated as R.S. 22:1202 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:232.1 - Mutual insurance holding company plan of reorganization

§232.1. Mutual insurance holding company plan of reorganization

A. An insurer seeking to reorganize under R.S. 22:231 shall submit a proposed plan of reorganization to the commissioner. The plan shall include the following:

(1) The establishment of a mutual insurance holding company with at least one stock insurance company subsidiary, the majority of shares of which must be owned, either directly or through an intermediate stock holding company, by the mutual insurance holding company.

(2) A statement analyzing the benefits and risks attendant to the proposed reorganization, including the rationale for the reorganization.

(3) A statement indicating how the reorganization will protect the immediate and long-term interests of policyholders.

(4) A statement providing for voting rights related to the corporate affairs of the mutual insurance holding company for existing policyholders of the reorganized insurance company consistent with the voting rights of policyholders of mutual insurance companies as set forth in this Title.

(5) A statement providing for voting rights of new policyholders of the reorganized insurance company with respect to the corporate affairs of the mutual insurance holding company consistent with the voting rights of policyholders of mutual insurance companies as set forth in this Title.

(6) A statement of the number of members of the board of directors of the mutual insurance holding company, unless provided for in the articles of incorporation or bylaws, a majority of whom must be policyholders of the reorganized insurance company.

(7) A copy of the articles of incorporation and bylaws of the mutual insurance holding company, the reorganizing insurance company, and the intermediate holding company.

(8) The names, addresses, and biographical information of all corporate officers of the proposed mutual insurance holding company and the members of its board of directors in a format ordinarily required under this Subpart.

(9) Information sufficient to demonstrate that the financial condition of the reorganizing insurance company will not be diminished upon reorganization.

(10) A description of any plans for the initial sale of stock of the reorganizing insurance company or the intermediate holding company.

(11) Any other information requested by the commissioner, in accordance with regulations promulgated under the Administrative Procedure Act.

B. The commissioner, after a public hearing as provided in R.S. 22:694(D), if satisfied that the interests of the policyholders are properly protected and that the plan of reorganization is fair and equitable to the policyholders, shall approve the proposed plan of reorganization and may require as a condition of approval such modifications of the proposed plan of reorganization as the commissioner finds necessary for the protection of the policyholders' interests. The commissioner may not approve a reorganization of an insurer pursuant to R.S. 22:231 unless, with respect to such reorganization, an opinion has been obtained from an actuarial firm employing or associated with more than fifty actuaries who are members of the American Academy of Actuaries attesting that the reorganization of the insurer does not unfairly enrich the officers and directors of the reorganizing insurer. The commissioner may retain consultants as provided in R.S. 22:694(D)(3). A reorganization pursuant to R.S. 22:231 is subject to the provisions of R.S. 22:694(A), (B), and (C).

C. The plan of reorganization shall be approved by a vote of two-thirds of the policyholders of the domestic mutual insurance company entitled to vote on matters coming before corporate meetings of the policyholders, present or represented by special ballot or special proxy, at a meeting of the policyholders convened for that purpose, after at least thirty days written notice to each policyholder at his last known address, or upon a greater percentage of vote where required by the charter of the mutual insurance company.

D. All of the initial shares of the capital stock of the reorganized insurance company shall be issued to the mutual insurance holding company or to an intermediate holding company which is a subsidiary of the mutual insurance holding company. Any membership interests of the policyholders of the reorganized insurance company shall become membership interests in the mutual insurance holding company. Policyholders of the reorganized insurance company shall be members of the mutual insurance holding company in accordance with the articles of incorporation and bylaws of the mutual insurance holding company, which shall provide that each policyholder of the reorganized insurance company shall be entitled to one vote on matters coming before corporate meetings of the mutual insurance holding company, subject to such reasonable minimum requirements as to duration of the policy and amount of insurance held as may be made in the mutual insurance holding company's charter or bylaws.

Acts 1997, No. 1482, §1; Redesignated from R.S. 22:1004.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Redesignated from R.S. 22:695 by Acts 2012, No. 294, §3.



RS 22:232.2 - Incorporation of a mutual insurance holding company

§232.2. Incorporation of a mutual insurance holding company

A. A mutual insurance holding company or an intermediate holding company resulting from the reorganization of a domestic mutual insurance company under R.S. 22:231 shall be incorporated pursuant to Title 12 of the Louisiana Revised Statutes of 1950, the Louisiana Business Corporation Law, R.S. 12:1 through 178, and shall be subject to its provisions and other provisions of Title 12 relative to business corporations, except that:

(1) The articles of incorporation and any amendments thereto shall be prepared in accordance with R.S. 22:62 or 67 and shall be subject to prior approval of the commissioner in the same manner as those of a domestic incorporated insurer.

(2) After approval of the commissioner, the articles showing the approval of the commissioner shall be filed in the office of the secretary of state together with an initial report, as prescribed by R.S. 12:101. If the first directors are not named in the articles of incorporation and the initial report, a supplemental report, setting forth their names and addresses, and signed by each incorporator or by any shareholder, shall be filed with the secretary of state and filed for record as provided by Paragraph (5) of this Subsection as soon as they have been selected.

(3) If the secretary of state finds that the articles have been approved by the commissioner and that the articles and initial report are in compliance with this Subpart and Title 12 of the Louisiana Revised Statutes of 1950, and after all fees have been paid as required by law, the secretary of state shall record the articles and the initial report in his office, endorse on each the date and issue a certificate of incorporation that shall show the date. The certificate of incorporation shall be conclusive evidence of the fact that the corporation has been duly incorporated except that in any proceeding brought by the state to annul, forfeit, or vacate a corporation's franchise, or by the commissioner to prohibit, suspend, or limit the corporation's right to conduct business as a mutual insurance holding company or an intermediate holding company, the certificate of incorporation shall be only prima facie evidence of due incorporation.

(4) Upon the issuance of the certificate of incorporation, the corporation shall be duly incorporated, and the corporate existence shall begin, as of the time when the articles were filed with the secretary of state.

(5) A multiple original of the articles or a copy certified by the secretary of state, with a copy of the certificate of incorporation, and a multiple original of the initial report, or a copy certified by the secretary of state, shall be filed in the office of the recorder of mortgages of the parish in which the registered office of the corporation is situated, and a certified copy of the articles and initial report, bearing the certificate of the proper parish recorder with a copy of the certificate of incorporation, shall be filed with the commissioner.

B. The commissioner shall retain jurisdiction over a mutual insurance holding company and an intermediate holding company established pursuant to R.S. 22:231 to protect policyholders' interests, and the mutual insurance holding company shall be subject to the requirements of this Subpart and the Insurance Holding Company System Regulatory Law, R.S. 22:691 et seq., to the same extent as any domestic insurer.

C. Any investments of the mutual insurance holding company, other than its investments in the intermediate holding company or the insurance company reorganized under R.S. 22:231, shall be subject to the limitations of Subpart B of this Part as if the mutual insurance holding company were a domestic insurer. A mutual insurance holding company and an intermediate holding company organized under this Section shall be deemed an insurer that pays a license tax under Parts I and III of Chapter 3 of this Title, R.S. 22:791 et seq. and R.S. 22:821 et seq., and R.S. 22:831 through 838 and 842 through 846 for the purposes of R.S. 22:791.

D. Notwithstanding anything in the Louisiana Business Corporation Law, R.S. 12:1 through 178, meetings of the mutual insurance holding company and the exercise of a member's voting rights shall be governed by R.S. 22:119 through 121 and a written proxy conferred upon another policyholder either prior to, contemporaneously with, or after a reorganization under R.S. 22:231, shall remain in force indefinitely until revoked by the member.

E. Neither the mutual insurance holding company nor any intermediate holding company shall hold a certificate of authority or engage in the business of insurance.

Acts 1997, No. 1482, §1; Redesignated from R.S. 22:1004.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2010, No. 730, §1, eff. June 29, 2010; Redesignated from R.S. 22:696 by Acts 2012, No. 294, §3.



RS 22:232.3 - Merger of foreign mutual insurance company

§232.3. Merger of foreign mutual insurance company

A. Subject to the prior approval of the commissioner, and upon the approval of the appropriate regulatory body in its domiciliary state either prior to or contingent upon the approval of the commissioner, a foreign mutual insurance company may reorganize by merging its policyholders' membership interests into a mutual insurance holding company established pursuant to R.S. 22:231 and continuing the corporate existence of the reorganizing foreign mutual insurance company as a foreign stock insurance company subsidiary of the mutual insurance holding company.

B. The commissioner, after a public hearing as provided in R.S. 22:694(D), may approve the proposed merger. The commissioner may retain consultants as provided in R.S. 22:694(D)(3). A merger pursuant to this Section is subject to R.S. 22:694(A), (B), and (C). The reorganizing foreign mutual insurance company may remain a foreign company or foreign corporation after the merger and may be admitted to do business in this state.

C. A foreign mutual insurance company which is a party to the merger may at the same time redomesticate in this state by complying with the applicable requirements of this state and its state of domicile.

D. The provisions of R.S. 22:695(D) shall apply to a merger authorized under this Section.

Acts 1997, No. 1482, §1; Redesignated from R.S. 22:1004.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Redesignated from R.S. 22:697 by Acts 2012, No. 294, §3.



RS 22:232.4 - Capital stock of a reorganized insurance company

§232.4. Capital stock of a reorganized insurance company

A.(1) A mutual insurance holding company established pursuant to R.S. 22:231 shall at all times own a majority of the voting shares of the capital stock of insurance companies reorganized under R.S. 22:231.

(2) As used in this Section, "majority of the voting shares of the capital stock" means shares of the capital stock of the reorganized insurance company which carry the right to cast a majority of the votes entitled to be cast by all of the outstanding shares of the capital stock of the reorganized insurance company for the election of directors and on all other matters submitted to a vote of the shareholders of the reorganized insurance company.

(3) Ownership of a majority of the voting shares of the capital stock of the reorganized insurance company, which are required by this Section to be at all times owned by a parent mutual insurance holding company, includes indirect ownership through an intermediate holding company in a corporate structure approved by the commissioner. However, indirect ownership through an intermediate holding company shall not result in the mutual insurance holding company owning less than the equivalent of a majority of the voting shares of the capital stock of the reorganized insurance company.

B. In addition to the limitations on dividends set forth in the Insurance Holding Company System Regulatory Law, R.S. 22:691 et seq., any dividends paid by an insurance company reorganized pursuant to R.S. 22:231 must be paid to the shareholders of record in an equal amount with respect to each issued and outstanding share, regardless of the classes of stock issued by the insurance company.

C. The majority of the voting shares of the capital stock of an insurance company reorganized under R.S. 22:231 shall not be conveyed, transferred, assigned, pledged, subjected to a security interest or lien, encumbered, or otherwise hypothecated or alienated by the mutual insurance holding company or intermediate holding company. Any conveyance, transfer, assignment, pledge, security interest, lien, encumbrance, or hypothecation or alienation of, in or on the majority of the voting shares of the reorganized insurance company which is required by this Section to be at all times owned by a mutual insurance holding company, is in violation of this Section and shall be void in inverse chronological order of the date of such conveyance, transfer, assignment, pledge, security interest, lien, encumbrance, or hypothecation or alienation, as to the shares necessary to constitute a majority of such voting shares. The majority of the voting shares of the capital stock of the reorganized insurance company which is required by this Section to be at all times owned by a mutual insurance holding company shall not be subject to execution and levy as provided in Book IV, Execution of Judgments, and Book V, Summary and Executory Proceedings, of the Louisiana Code of Civil Procedure.

D. The shares of the capital stock of the surviving or new company resulting from a merger or consolidation of two or more reorganized insurance companies or two or more intermediate holding companies which were subsidiaries of the same mutual insurance holding company are subject to the same requirements, restrictions, and limitations as provided in this Section to which the shares of the merging or consolidating reorganized insurance companies or intermediate holding companies were subject by this Section prior to the merger or consolidation.

Acts 1997, No. 1482, §1; Redesignated from R.S. 22:1004.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Redesignated from R.S. 22:698 by Acts 2012, No. 294, §3.



RS 22:232.5 - Insurer's rehabilitation and liquidation

§232.5. Insurer's rehabilitation and liquidation

A mutual insurance holding company established pursuant to R.S. 22:231 is deemed to be an insurer subject to R.S. 22:73 and 96, Subpart H of this Part, R.S. 22:731 et seq., and Chapter 9 of this Title, R.S. 22:2001 et seq., and shall automatically be a party to any proceeding under that Part involving an insurance company which, as a result of a reorganization pursuant to R.S. 22:231, is a subsidiary of the mutual insurance holding company or an intermediate holding company. In any proceeding under R.S. 22:73 and 96, Subpart H of this Part, and Chapter 9 of this Title involving an insurance company reorganized under R.S. 22:231, the assets of the mutual insurance holding company are deemed to be assets of the estate of the reorganized insurance company for purposes of satisfying the claims of the reorganized insurance company's policyholders. A mutual insurance holding company shall not dissolve or liquidate without the approval of the commissioner or as ordered by the district court pursuant to R.S. 22:73 and 96, Subpart H of this Part, and Chapter 9 of this Title.

Acts 1997, No. 1482, §1; Redesignated from R.S. 22:1004.5 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Redesignated from R.S. 22:699 by Acts 2012, No. 294, §3.



RS 22:232.6 - Applicability; membership interests

§232.6. Applicability; membership interests

A membership interest in a domestic mutual insurance holding company established under R.S. 22:231 shall not constitute a security as defined in Part X of Chapter 2 of Title 51 of the Louisiana Revised Statutes of 1950, the Louisiana Securities Law.

Acts 1997, No. 1482, §1; Redesignated from R.S. 22:1004.6 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Redesignated from R.S. 22:700 by Acts 2012, No. 294, §3.



RS 22:232.7 - Sale of stock

§232.7. Sale of stock

An intermediate holding company established and an insurance company reorganized pursuant to R.S. 22:231 may issue stock to any persons legally permitted to own stock, provided that the mutual insurance holding company at all times owns either directly or indirectly a majority of the voting shares of the capital stock of the reorganized insurance company as required by R.S. 22:698. Except with respect to stock issued directly or indirectly for ownership by the mutual insurance holding company, the reorganized insurance company, or the intermediate holding company shall, prior to the initial issuance of stock, obtain a fairness opinion with respect to the value of the stock to be issued from an investment banking organization with experience and established credentials in the evaluation of insurance organizations. No solicitation for the sale of the stock of an insurance company reorganized under R.S. 22:231 or the intermediate holding company established under R.S. 22:231 may be made except in accordance with the provisions of R.S. 22:88.

Acts 1997, No. 1482, §1; Redesignated from R.S. 22:1004.7 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Redesignated from R.S. 22:701 by Acts 2012, No. 294, §3.



RS 22:232.8 - Failure to give notice

§232.8. Failure to give notice

If the mutual insurance company complies substantially and in good faith with the notice requirements of R.S. 22:695, the mutual insurance company's failure to give any policyholder any required notice does not impair the validity of any action taken under R.S. 22:231 or this Subpart.

Acts 1997, No. 1482, §1; Redesignated from R.S. 22:1004.8 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Redesignated from R.S. 22:702 by Acts 2012, No. 294, §3.



RS 22:233 - Redesignated as R.S. 22:1203 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§233. Redesignated as R.S. 22:1203 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:234 - Redesignated as R.S. 22:1204 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§234. Redesignated as R.S. 22:1204 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:235 - Redesignated as R.S. 22:1205 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§235. Redesignated as R.S. 22:1205 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:236 - Definitions

SUBPART H-1. CONVERSIONS OF MUTUAL LIFE INSURERS AND

MUTUAL LIFE INSURANCE HOLDING COMPANIES

§236. Definitions

As used in this Subpart, the following terms shall have the respective meanings hereinafter set forth, unless the context shall otherwise require:

(1) "Adoption date" means the date as of which the board of directors of the reorganizing mutual initially approves and adopts the plan of reorganization.

(2) "Affiliate" means a person who directly, or indirectly through one or more intermediaries, controls or is controlled by or is under common control with the person specified.

(3) "Commissioner" means the commissioner of insurance, or his deputy, or the Department of Insurance, as appropriate.

(4) "Control" has the meaning set forth in R.S. 22:691.2.

(5) "Dividend protections" means provisions in a plan of reorganization designed to protect, through a closed block or other means, the reasonable dividend expectations of policyholders who own individual, dividend-paying policies.

(6) "Effective date" means the date upon which the reorganization of the reorganizing mutual is effective, as provided in R.S. 22:236.8.

(7) "Eligible member" means a person who, on the adoption date, owns, or is deemed by the plan of reorganization to own, a policy of a mutual insurer or a reorganized insurer that is, or that is deemed by the plan of reorganization to be, in force with such insurer on such adoption date, or a person who is deemed eligible by the plan of reorganization.

(8) "Member" means: (a) with respect to a mutual insurer, a policyholder who owns or is deemed by the plan of reorganization to own a policy of the mutual insurer; or (b) with respect to a mutual insurance holding company, a member of such mutual insurance holding company, as defined in such company's articles of incorporation and bylaws or as defined in the plan of reorganization.

(9) "Membership interest" means: (a) with respect to a mutual insurer, all rights and interests of a policyholder as a member arising under the mutual insurer's articles of incorporation and bylaws, by law or otherwise, which rights include but are not limited to the right, if any, to vote and the right, if any, with regard to the surplus of the mutual insurer not apportioned or declared by the board of directors for policyholder dividends; or (b) with respect to a mutual insurance holding company, all rights and interests of the member arising under the mutual insurance holding company's articles of incorporation and bylaws, by law or otherwise, which rights include but are not limited to the right, if any, to vote and the right, if any, to receive consideration upon the demutualization or liquidation of the mutual insurance holding company.

(10) "Mutual insurance holding company" and "mutual life insurance holding company" both mean a domestic mutual holding company formed as a result of the conversion of a mutual insurer as defined in this Subpart pursuant to R.S. 22:231 and 691 et seq. in accordance with a plan of reorganization approved by the commissioner.

(11) "Mutual insurer" and "mutual life insurer" both mean for purposes of this Subpart a domestic mutual insurer subject to Subpart C of this Part, R.S. 22:111 et seq., that is authorized to transact life, or life and accident and health insurance in this state, but does not mean a domestic nonprofit mutual association as described in R.S. 22:124.

(12) "Parent corporation" means a stock corporation that is or has been organized for the purpose of acquiring, directly or indirectly, all of the common shares of a reorganized insurer.

(13) "Person" means an individual, a corporation, a partnership, an association, a joint stock company, a trust, an unincorporated organization, a limited liability company, a limited liability partnership, a government or governmental agency, a state or political subdivision of a state, board, estate, trustee or fiduciary, or any other legal entity.

(14) "Plan of reorganization" means the plan of reorganization adopted by the reorganizing mutual in compliance with this Subpart.

(15) "Policy" means an individual or group policy of insurance or annuity contract issued, or deemed by the plan of reorganization to have been issued, by a mutual insurer or by a reorganized insurer. If a policy is a group policy, the individual certificates or other evidences of interests in the group policy shall not be treated as separate policies; however, in the case of a policy or contract that was issued to a trust or group established or deemed by the plan of reorganization to have been established by the mutual insurer or the reorganized insurer, the reorganizing mutual may provide in its plan of reorganization that each certificate or other evidence of interest is deemed to be a policy for the sole purpose of determining the rights, if any, of the holders of those certificates to receive consideration under the plan of reorganization.

(16) "Policyholder" means a person who, on the basis of the records and the organizational documents of the mutual insurer or reorganized insurer, is deemed to be a policyholder of such insurer.

(17) "Qualified voter" is a member of the reorganizing mutual that is entitled to vote on matters coming before corporate meetings of the reorganizing mutual pursuant to its articles of incorporation and bylaws.

(18) "Reorganized company" means either: (a) a reorganized insurer resulting from the reorganization of a mutual insurer under this Subpart; or (b) a reorganized insurance holding company.

(19) "Reorganized insurance holding company" means a former mutual insurance holding company reorganized as a stock insurance holding company, or a stock insurance holding company into which a mutual insurance holding company has been merged, pursuant to a plan of reorganization under this Subpart.

(20) "Reorganized insurer" means: (a) with respect to a conversion of a mutual insurer under this Subpart, the domestic stock insurer into which a mutual insurer is being or has been reorganized; or (b) with respect to the conversion of a mutual insurance holding company under this Subpart, any former mutual insurance company previously reorganized as a stock insurance company as part of a mutual insurance holding company reorganization under R.S. 22:231 and 695 or under the mutual insurance holding company laws of another state.

(21) "Reorganizing mutual" means a mutual insurer or mutual insurance holding company that is reorganizing pursuant to this Subpart.

Acts 2008, No. 307, §1, eff. June 17, 2008; Acts 2009, No. 503, §1; Acts 2010, No. 730, §1, eff. June 29, 2010; Acts 2016, No. 6, §1.

NOTE: Former R.S. 22:236 redesignated as R.S. 22:1206 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:236.1 - Conversion of mutual insurers and mutual insurance holding companies authorized

§236.1. Conversion of mutual insurers and mutual insurance holding companies authorized

A. A mutual insurer may, pursuant to R.S. 22:71 and 72 and to the provisions of this Subpart, reorganize into a stock insurance company that may be or become a subsidiary of a parent corporation that is or has been formed for the purpose of acquiring, directly or indirectly, all of the common stock of such reorganized insurer.

B. A mutual insurance holding company may, pursuant to the provisions of this Subpart, reorganize into a stock insurance holding company.

Acts 2008, No. 307, §1, eff. June 17, 2008.



RS 22:236.2 - Plan of reorganization

§236.2. Plan of reorganization

A. A reorganizing mutual seeking to reorganize pursuant to the provisions of this Subpart shall submit a proposed plan of reorganization to the commissioner. The plan of reorganization shall include the following:

(1) A statement analyzing the benefits and risks attendant to the proposed reorganization, including the rationale for the reorganization.

(2) A statement indicating how the reorganization will protect the immediate and long-term interests, and serve the best interests of policyholders.

(3) Copies of the articles of incorporation and bylaws of the reorganized company and any affiliate parent corporation, stockholding companies, and reorganized insurers.

(4) Information sufficient to demonstrate that the financial condition of any reorganized insurer will not be diminished upon reorganization.

(5) A description of any plans for the initial sale of stock of the reorganizing mutual or any parent corporation or affiliate stockholding company.

B. The plan of reorganization shall:

(1) Provide that all membership interests in the reorganizing mutual shall be extinguished as of the effective date.

(2) Require the distribution of consideration, in a fair and equitable manner, to all eligible members upon extinguishment of the membership interests.

(3) Specify the manner in which the aggregate value of the consideration shall be determined and the method by which the consideration shall be allocated among eligible members.

(4) Provide dividend protections for the reasonable dividend expectations of policyholders of any reorganized insurer, all as set forth in R.S. 22:236.3.

C. The plan of reorganization shall have been duly adopted by action of not less than two-thirds of the members of the entire board of directors of the reorganizing mutual.

D. A plan of reorganization filed with the commissioner pursuant to this Section shall be accompanied by the proposed forms of notice required by R.S. 22:236.4(C) and 236.5(C).

E. All information, documents, and copies thereof obtained by or disclosed to the commissioner, the Department of Insurance, or its designated representative in the course of an examination of a proposed plan of reorganization shall be treated in accordance with R.S. 22:706.

Acts 2008, No. 307, §1, eff. June 17, 2008.



RS 22:236.3 - Consideration and dividend protections

§236.3. Consideration and dividend protections

A. In effecting a conversion of a reorganizing mutual, each eligible member shall be entitled to consideration in an amount equal to his or its equitable share of the value of the reorganizing mutual as provided for in the plan of reorganization, as follows:

(1) The consideration to be distributed to eligible members may consist of cash, stock of the reorganized company or its parent corporation, or if appropriate for tax or other reasons, additional life insurance and annuity benefits, any combination of these forms of consideration, or other forms of consideration acceptable to the commissioner. The form or forms of consideration to be distributed to an eligible member may differ according to the class or category of policy owned by the eligible member. The choice of the form or forms of consideration to be distributed to eligible members in accordance with the class or category of policy owned by such members may take into account such factors as the type of policy with respect to which the consideration is being distributed and the amount being distributed with respect to such policies, the country of residence, or tax status of the member or other appropriate factors; however, if the consideration to be distributed to an eligible member will be in a form other than common stock of a publicly traded company, the plan of reorganization shall include provisions for determining, in a reasonable manner, the value of the consideration by means of reference to the per share public market value of the registered common stock of the reorganized company or its parent corporation or another method acceptable to the commissioner.

(2) The reorganizing mutual shall obtain an opinion addressed to the board of directors of the reorganizing mutual from a qualified investment banker that the provision of consideration upon the extinguishment of the membership interests pursuant to the plan of reorganization is fair to the eligible members, as a group, from a financial point of view.

B. The method of allocating consideration among eligible members shall be fair and equitable, as follows:

(1) The method shall provide for each eligible member to receive: (a) a fixed component of consideration or a variable component of consideration, or both; or (b) any other component of consideration acceptable to the commissioner. Components may reflect, based upon fair and equitable formulas, methods, and assumptions, factors such as estimated proportionate historical and prospective contributions to surplus of classes or groupings of policies and contracts to the aggregate component of consideration being distributed to eligible members, with each eligible member receiving a distribution in accordance with the type of policy owned by the eligible member, or other factors the commissioner may approve.

(2) The reorganizing mutual shall obtain an opinion addressed to the board of directors of the reorganizing mutual from an actuary who is a member of the American Academy of Actuaries that the methodology and underlying assumptions for allocation of consideration among eligible members are reasonable and appropriate and the resulting allocation is fair and equitable.

C. At the option of the reorganizing mutual, any shares of the reorganized insurer or its parent corporation included in the eligible members' consideration may be placed on the effective date of the reorganization in a trust or other entity existing for the exclusive benefit of eligible members and established for the purpose of effecting the reorganization, such consideration or the proceeds of the sale of such consideration to be distributed to such eligible members by means of a process specified in the plan of reorganization and not to last more than twenty-one years after the effective date of the reorganization or until notification of the death of the eligible member or the death of the insured, whichever occurs first.

D.(1) The plan of reorganization shall provide for the reasonable dividend expectations of policyholders of any reorganized insurer through the establishment, or in the case of a reorganizing mutual insurance holding company the continuation, of dividend protections, which may consist of a closed block or any other method acceptable to the commissioner. The sole purpose of any dividend protections shall be to provide for reasonable policyholder dividend expectations.

(2) Any dividend protections provision may be limited to participating individual life insurance policies and participating individual annuity contracts in force or deemed to be in force by the plan of reorganization on the effective date of the reorganization, or, in the case of a reorganized insurer in a mutual insurance holding company system, on the effective date of its reorganization as such, for which the insurer has or had an experience-based dividend scale due, paid or accrued by action of the board of directors of the insurer in the year in which the plan of reorganization is or was adopted; however, other categories of policies and benefits not described in this Paragraph may be included or excluded, subject to the approval of the commissioner.

(3) In the event that dividend protections have been provided to policyholders of a reorganized insurer as part of a previous plan of reorganization, such dividend protections may be continued in effect without change in satisfaction of the requirements of this Section.

Acts 2008, No. 307, §1, eff. June 17, 2008; Acts 2009, No. 503, §1; Acts 2010, No. 730, §1, eff. June 29, 2010.



RS 22:236.4 - Approval by commissioner after public hearing

§236.4. Approval by commissioner after public hearing

A. The commissioner shall hold a public hearing upon notice as set forth in this Section to hear evidence upon whether the plan of reorganization: (1) properly protects the interests of the policyholders as such and as members, (2) serves the best interests of policyholders and members, and (3) is fair and equitable to policyholders and members. Subpart G of Part III of this Chapter, R.S. 22:691 et seq., is not applicable to any hearing held under this Subpart, and any such hearing shall be governed by the procedures set forth herein.

B.(1) Within thirty days after the closing of the administrative record after the public hearing as provided in this Section, the commissioner shall issue a final order or decision approving the plan if satisfied that each of the following conditions are met:

(a) The interests of the policyholders as such and as members are properly protected.

(b) The plan of reorganization serves the best interests of policyholders and members.

(c) The plan of reorganization is fair and equitable to policyholders and members.

(2) Any such final decision or order by the commissioner shall be subject to any modifications of the plan of reorganization the commissioner finds necessary for the protection of the policyholders and members.

C. Subject to the review and appeal process provided in Subsection E of this Section, the commissioner's public hearing shall be the exclusive hearing with respect to the plan of reorganization. Not less than thirty days notice of such public hearing shall be provided by the reorganizing mutual to qualified voters and to such additional persons and in such manner as may be specified by the commissioner. The commissioner may promulgate procedures, rules, and regulations for the conduct of the public hearing.

D. The commissioner may retain at the reorganizing mutual's expense such attorneys, actuaries, accountants, and other experts as may be reasonably necessary to assist the commissioner in his examination of a proposed conversion, including any part of such examination that may occur, at the request of a reorganizing mutual, prior to a plan of reorganization having been filed with the commissioner pursuant to R.S. 22:236.2. Such experts must prepare a projection of the amount of time and expenses necessary to complete the examination, and all work of these experts is subject to review. If the projected amount of time and expenses required to complete the examination appear excessive, the reorganizing mutual may petition the commissioner for appropriate relief, and the commissioner's decision shall be final.

E.(1) An aggrieved party may appeal the commissioner's final order to the Nineteenth Judicial District Court within thirty days of the order. The aggrieved party may also apply for a stay of the commissioner's order.

(2) The district court reviewing an order of the commissioner shall consider only the certified administrative record and the issues raised before the commissioner. The district court reviewing an order of the commissioner shall not modify or set aside the order unless the court finds: (a) error to the prejudice of the appellant's substantial rights arising from the commissioner's application of the law so grossly as necessarily to imply bad faith; (b) the commissioner's order or decision was procured by fraud; (c) the commissioner acted outside of the statutory authority of the Department of Insurance; or (d) the commissioner's action was arbitrary and capricious. Any appeal of the district court's review of the commissioner's order shall be taken within thirty days of the judgment of the district court; if not so taken, the right to have an appellate court review or restrain action under the commissioner's order or decision shall be preempted and shall forever expire. Collateral attacks on an order of the commissioner are impermissible and shall be dismissed by the reviewing court.

(3) In any action challenging the validity of or arising out of any action taken or proposed to be taken under this Subpart, the reorganizing mutual or reorganized company shall be entitled at any stage of the proceedings before final judgment to petition the court to require the plaintiff or plaintiffs to give security for the reasonable costs, including attorney fees, which may be incurred by the reorganizing mutual or reorganized company, to which security the reorganizing mutual or reorganized company shall have recourse in such amount as the court having jurisdiction of such action shall determine upon termination of such action. The amount of security may thereafter from time to time be increased or decreased in the discretion of the court having jurisdiction of such action upon a showing that the security provided has or may become inadequate or excessive. If the court renders judgment in favor of the reorganizing mutual or reorganized company, the court may in its discretion award attorney fees and costs to such prevailing party.

F. The provisions of this Section shall apply to all actions challenging the validity of or arising out of any action taken or proposed to be taken under this Subpart and R.S. 22:71 and 72.

Acts 2008, No. 307, §1, eff. June 17, 2008; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.



RS 22:236.5 - Approval by qualified voters

§236.5. Approval by qualified voters

A. The plan of reorganization shall be approved at a meeting convened for that purpose by a vote of not less than two-thirds of the qualified voters of the reorganizing mutual entitled to vote on matters and present or represented by special ballot or special proxy.

B. The meeting of qualified voters to consider the plan of reorganization shall occur after the public hearing before the commissioner, and the closing of the administrative record after the public hearing shall not occur until such time as it includes certification by the reorganizing mutual to the commissioner of the vote on the plan of reorganization by the qualified voters of the reorganizing mutual.

C. All qualified voters shall be given notice of their opportunity to vote on the plan of reorganization, which notice shall include a copy of the plan of reorganization or a summary thereof and which shall be in a form that the commissioner has determined is adequate and may be provided to qualified voters. The notice may be combined with notice of the public hearing. The notice shall be mailed, or provided by some other method or methods as may be approved by the commissioner, not less than thirty days before the date of the meeting of qualified voters to vote on the plan of reorganization. If the reorganizing mutual complies substantially and in good faith with the notice requirements of this Section, the failure of any person to actually receive any required notice will not impair the validity of any action taken under this Subpart.

D. A quorum for the meeting of qualified voters to consider the plan of reorganization shall consist of the qualified voters present or represented by special ballot or special proxy.

E. Voting, ballot, and proxy submission may take place electronically or telephonically consistent with the requirements of the Louisiana Uniform Electronic Transactions Act, R.S. 9:2601 et seq.

Acts 2008, No. 307, §1, eff. June 17, 2008.



RS 22:236.6 - Limitations on acquisition of beneficial ownership

§236.6. Limitations on acquisition of beneficial ownership

A. Except as otherwise specifically provided in the plan of reorganization, prior to and for a period of five years following the effective date of the reorganization, no person or persons acting in concert, other than the reorganized company or any employee benefit plans or trusts sponsored by the reorganized company or its corporate affiliates, shall directly or indirectly offer to acquire or acquire in any manner the beneficial ownership of five percent or more of any class of a voting security of the reorganized company or any person that owns or controls a majority or all of the voting securities of the reorganized company without the prior approval by the commissioner of an application for acquisition filed by that person with the commissioner.

B. The commissioner shall not approve an application for acquisition unless he finds each of the following:

(1) The acquisition would not frustrate the plan of reorganization as approved by the qualified voters and the commissioner.

(2) The board of directors of the reorganized company or its parent corporation, as applicable, has approved the acquisition, or extraordinary circumstances not contemplated in the plan of reorganization have arisen that would warrant their approval of the acquisition.

(3) The acquisition would be in the best interest of the reorganized company and policyholders of the reorganized insurer or insurers. In determining whether an acquisition would be in the best interest of the reorganized company and policyholders of the reorganized insurer or insurers, the commissioner may consider such factors as he deems relevant, which may but are not required to include any or all of the following: (a) the possible effects on shareholders, employers, suppliers, creditors, and customers of the reorganized company and its affiliates; (b) possible effects on the economy of the communities in which the reorganized company is located, and on that of this state; and (c) company and policyholders of the reorganized insurer or insurers, including but not limited to the possibility that those interests may be best served by the continued independence of the reorganized company.

C. No security that is the subject of any agreement or arrangement regarding acquisition or that is acquired or to be acquired in contravention of this Section or of an order of the commissioner may be voted at any shareholders' meeting, and any action of shareholders requiring the affirmative vote of a percentage of shares may be taken as though the securities were not issued and outstanding; however, no action taken at a meeting shall be invalidated by the voting of those securities unless the action would materially affect control of the reorganized insurer or a person that owns or controls a majority or all of the voting securities of the reorganized insurer or unless the courts of this state have so ordered.

Acts 2008, No. 307, §1, eff. June 17, 2008.



RS 22:236.7 - Limitations on compensation of directors, officers, agents, and employees

§236.7. Limitations on compensation of directors, officers, agents, and employees

Except as set forth in the plan of reorganization approved by the qualified voters and the commissioner or in a stock-based compensation program or arrangement using options or other securities previously registered with the commissioner pursuant to R.S. 22:88 or any successor statute, no director, officer, agent, or employee of the reorganizing mutual shall receive any fee, commission, or other valuable consideration, other than his usual regular salary and compensation, that is contingent upon the plan of reorganization becoming approved or effective or is based upon aiding, promoting, or assisting in the approval or effectuation of the plan of reorganization. This Section shall not prohibit compensation programs or arrangements including programs and arrangements involving the use of the stock of the reorganized company or its parent corporation, which are to become effective simultaneously with the plan of reorganization or thereafter, provided such programs and arrangements are contained in the plan of reorganization approved by the qualified voters and the commissioner or in a program or arrangement using options or other securities previously registered with the commissioner pursuant to R.S. 22:88 or any successor statute. This Section shall not be deemed to prohibit such a program or arrangement from being adopted after the effective date of a reorganization.

Acts 2008, No. 307, §1, eff. June 17, 2008.



RS 22:236.8 - Filing of certificate of compliance; effective date of reorganization

§236.8. Filing of certificate of compliance; effective date of reorganization

A. On or prior to the effective date of the reorganization, the reorganizing mutual shall file with the commissioner a certificate stating that:

(1) All of the conditions set forth in the plan of reorganization, including a final order by the commissioner granting permission to reorganize in accordance with the plan of reorganization pursuant to R.S. 22:236.4 and approval by qualified voters pursuant to R.S. 22:236.5, have been satisfied.

(2) The board of directors of the reorganizing mutual has not abandoned the plan of reorganization.

B. Notwithstanding anything in R.S. 12:23, the articles of incorporation of the reorganizing mutual shall be approved and recorded in accordance with the provisions of R.S. 22:63 and 64.

C. The reorganization shall be effective upon the date and hour certified by the commissioner, which shall be the later of: (1) the date and hour when the articles of incorporation were filed for record in the office of the proper recorder of mortgages; or (2) such other date and time specified in the articles of incorporation as the date and hour when the reorganization shall be effective, which shall not be later than the tenth day after the date the articles of incorporation are recorded.

Acts 2008, No. 307, §1, eff. June 17, 2008; Acts 2010, No. 730, §1, eff. June 29, 2010.



RS 22:236.9 - Effect of reorganization

§236.9. Effect of reorganization

A. With respect to the conversion of a mutual insurer, upon the effective date, the mutual insurer shall immediately become a stock insurer, all membership interests shall be extinguished, and the reorganized insurer or its parent corporation will act in good faith to convey consideration to eligible members pursuant to the plan of reorganization. The reorganized insurer shall be a continuation of the mutual insurer, and the reorganization in no way shall annul, modify, or change any of the mutual insurer's existing suits, rights, contracts, or liabilities, except as provided in the plan of reorganization. After reorganization, the reorganized insurer shall exercise all the rights and powers and perform all the duties conferred or imposed by law upon insurers writing the classes of insurance written by it, and shall be vested in all the rights, franchises, and interests of the mutual insurer in and to every species of property without any deed or transfer, and the reorganized insurer shall succeed to all the obligations and liabilities of the mutual insurer, and retain all rights and contracts existing prior to conversion, except as provided in the plan of reorganization.

B. With respect to the conversion of a mutual insurance holding company, upon the effective date, the membership interests of the members of the mutual insurance holding company shall be extinguished, and the reorganized company shall act in good faith to convey consideration to eligible members pursuant to the plan of reorganization. Each reorganized insurer within the mutual insurance holding company system will continue its corporate existence as a stock insurer within a stock insurance holding company system, and the reorganization shall in no way annul, modify, or change any of such reorganized insurer's existing suits, rights, contracts, or liabilities, except as provided in the plan of reorganization.

Acts 2008, No. 307, §1, eff. June 17, 2008.



RS 22:236.10 - Abandoning or amending plan of reorganization

§236.10. Abandoning or amending plan of reorganization

The reorganizing mutual may, by action of not less than two-thirds of its board of directors, abandon or amend the plan of reorganization at any time before the effective date. No amendment made after the public hearing required by R.S. 22:236.4 shall change the plan of reorganization in a manner which the commissioner determines is materially disadvantageous to policyholders or members unless a further public hearing is held on the plan as amended.

Acts 2008, No. 307, §1, eff. June 17, 2008.



RS 22:236.11 - Directors and officers of the reorganized company

§236.11. Directors and officers of the reorganized company

The directors and officers of the reorganizing mutual, unless otherwise specified in the plan of reorganization, shall serve as the directors and officers of the reorganized company until new directors and officers are duly elected pursuant to the articles of incorporation and bylaws of the reorganized company.

Acts 2008, No. 307, §1, eff. June 17, 2008.



RS 22:237 - Corporate reorganization

SUBPART H-2. CONVERSIONS OF DOMESTIC MUTUAL NON-LIFE

INSURERS AND MUTUAL INSURANCE HOLDING COMPANIES

§237. Corporate reorganization

The conversion of a mutual non-life insurer or a mutual non-life insurance holding company pursuant to R.S. 22:71 and 72 shall also comply with the provisions of this Subpart. "Mutual non-life insurer" and "mutual non-life insurance holding company" shall have the meanings as set forth in R.S. 22:237.2.

Acts 2009, No. 234, §1.



RS 22:237.1 - Applicability of provisions

§237.1. Applicability of provisions

The provisions of R.S. 22:71 and 72 shall apply to a demutualization of a mutual non-life insurance holding company which resulted from the reorganization of a domestic mutual non-life insurance company reorganized pursuant to R.S. 22:231 as if it were a mutual life insurance company.

Acts 2009, No. 234, §1.



RS 22:237.2 - Definitions

§237.2. Definitions

As used in this Subpart, the following terms shall have the respective meanings hereinafter set forth, unless the context shall otherwise require:

(1) "Adoption date" means the date as of which the board of directors of the reorganizing mutual initially approves and adopts the plan of reorganization.

(2) "Affiliate" means a person who directly, or indirectly through one or more intermediaries, controls or is controlled by or is under common control with the person specified.

(3) "Commissioner" means the commissioner of insurance, or his deputy, or the Department of Insurance, as appropriate.

(4) "Control" means the same as that set forth in R.S. 22:691.2.

(5) "Dividend protections" means provisions in a plan of reorganization designed to protect, through a closed block or other means, the reasonable dividend expectations of policyholders who own individual, dividend-paying policies.

(6) "Effective date" means the date upon which the reorganization of the reorganizing mutual is effective, as provided in R.S. 22:237.10.

(7) "Eligible member" means a person who, on the adoption date, owns, or is deemed by the plan of reorganization to own, a policy of a mutual insurer or a reorganized insurer that is, or that is deemed by the plan of reorganization to be, in force with such insurer on such adoption date, or a person who is deemed eligible by the plan of reorganization.

(8) "Member" means: (a) with respect to a mutual insurer, a policyholder who owns or is deemed by the plan of reorganization to own a policy of the mutual insurer; or (b) with respect to a mutual insurance holding company, a member of such mutual insurance holding company, as defined in such company's articles of incorporation and bylaws or as defined in the plan of reorganization.

(9) "Membership interest" means: (a) with respect to a mutual insurer, all rights and interests of a policyholder as a member arising under the mutual insurer's articles of incorporation and bylaws, by law or otherwise, which rights include but are not limited to the right, if any, to vote and the right, if any, with regard to the surplus of the mutual insurer not apportioned or declared by the board of directors for policyholder dividends; or (b) with respect to a mutual insurance holding company, all rights and interests of the member arising under the mutual insurance holding company's articles of incorporation and bylaws, by law or otherwise, which rights include but are not limited to the right, if any, to vote and the right, if any, to receive consideration upon the demutualization or liquidation of the mutual insurance holding company.

(10) "Mutual insurance holding company" and "mutual non-life insurance holding company" both mean a domestic mutual holding company formed as a result of the conversion of a mutual insurer as defined in this Subpart pursuant to R.S. 22:231 et seq., and R.S. 22:691 et seq., in accordance with a plan of reorganization approved by the commissioner.

(11) "Mutual insurer" and "mutual non-life insurer" both mean for purposes of this Subpart a domestic mutual insurer subject to Subpart C of this Part, R.S. 22:111 et seq., that is authorized to transact any lines of insurance in this state, except the lines described in R.S. 22:47 (1), (2), and (9) but does not mean a domestic nonprofit mutual association as described in R.S. 22:124 nor an insurer organized pursuant to R.S. 23:1393 et seq.

(12) "Parent corporation" means a corporation, including a limited liability company, that is or has been organized for the purpose of acquiring, directly or indirectly, all of the common shares of a reorganized insurer.

(13) "Person" means an individual, a corporation, a partnership, an association, a joint stock company, a trust, an unincorporated organization, a limited liability company, a limited liability partnership, a government or governmental agency, a state or political subdivision of a state, board, estate, trustee or fiduciary, or any other legal entity.

(14) "Plan of reorganization" means the plan of reorganization adopted by the reorganizing mutual in compliance with this Subpart.

(15) "Policy" means an individual or group policy of insurance issued, or deemed by the plan of reorganization to have been issued, by a mutual insurer or by a reorganized insurer. If a policy is a group policy, the individual certificates or other evidences of interests in the group policy shall not be treated as separate policies; however, in the case of a policy or contract that was issued to a trust or group established or deemed by the plan of reorganization to have been established by the mutual insurer or the reorganized insurer, the reorganizing mutual may provide in its plan of reorganization that each certificate or other evidence of interest is deemed to be a policy for the sole purpose of determining the rights, if any, of the holders of those certificates to receive consideration under the plan of reorganization.

(16) "Policyholder" means a person who, on the basis of the records and the organizational documents of the mutual insurer or reorganized insurer, is deemed to be a policyholder of such insurer.

(17) "Qualified voter" is a member of the reorganizing mutual that is entitled to vote on matters coming before corporate meetings of the reorganizing mutual pursuant to its articles of incorporation and bylaws.

(18) "Reorganized company" means either: (a) a reorganized insurer resulting from the reorganization of a mutual insurer under this Subpart; or (b) a reorganized insurance holding company.

(19) "Reorganized insurance holding company" means a former mutual insurance holding company reorganized as a stock insurance holding company, or a stock insurance holding company into which a mutual insurance holding company has been merged, pursuant to a plan of reorganization under this Subpart.

(20) "Reorganized insurer" means: (a) with respect to a conversion of a mutual insurer under this Subpart, the domestic stock insurer into which a mutual insurer is being or has been reorganized; or (b) with respect to the conversion of a mutual insurance holding company under this Subpart, any former mutual insurance company previously reorganized as a stock insurance company as part of a mutual insurance holding company reorganization under R.S. 22:231 et seq., and R.S. 22:695 et seq., or under the mutual insurance holding company laws of another state.

(21) "Reorganizing mutual" means a mutual insurer or mutual insurance holding company that is reorganizing pursuant to this Subpart.

Acts 2009, No. 234, §1; Acts 2010, No. 730, §1, eff. June 29, 2010; Acts 2016, No. 6, §1.



RS 22:237.3 - Conversion of mutual insurers and mutual insurance holding companies authorized

§237.3. Conversion of mutual insurers and mutual insurance holding companies authorized

A. A mutual insurer may, pursuant to R.S. 22:71 and 72 and the provisions of this Subpart, reorganize into a stock insurance company that may be or become a subsidiary of a parent corporation that is or has been formed for the purpose of acquiring, directly or indirectly, all of the common stock of such reorganized insurer.

B. A mutual insurance holding company may, pursuant to the provisions of this Subpart, reorganize into a stock insurance holding company.

Acts 2009, No. 234, §1.



RS 22:237.4 - Plan of reorganization

§237.4. Plan of reorganization

A. A reorganizing mutual seeking to reorganize pursuant to the provisions of this Subpart shall submit a proposed plan of reorganization to the commissioner. The plan of reorganization shall include the following:

(1) A statement analyzing the benefits and risks attendant to the proposed reorganization, including the rationale for the reorganization.

(2) A statement indicating how the reorganization will protect the immediate and long-term interests, and serve the best interests of policyholders.

(3) Copies of the articles of incorporation and bylaws of the reorganized company and any affiliate parent corporation, stockholding companies, and reorganized insurers.

(4) Information sufficient to demonstrate that the financial condition of any reorganized insurer will not be diminished upon reorganization.

(5) A description of any plans for the initial sale of stock of the reorganizing mutual or any parent corporation or affiliate stockholding company.

B. The plan of reorganization shall:

(1) Provide that all membership interests in the reorganizing mutual shall be extinguished as of the effective date.

(2) Require the distribution of consideration, in a fair and equitable manner, to all eligible members upon extinguishment of the membership interests.

(3) Specify the manner in which the aggregate value of the consideration shall be determined and the method by which the consideration shall be allocated among eligible members.

(4) Provide dividend protections for the reasonable dividend expectations, if any, of policyholders of any reorganized insurer, all as set forth in R.S. 22:237.5.

C. The plan of reorganization shall have been duly adopted by action of not less than two-thirds of the members of the entire board of directors of the reorganizing mutual.

D. A plan of reorganization filed with the commissioner pursuant to this Section shall be accompanied by the proposed forms of notice required by R.S. 22:237.6(C) and 237.7(C).

E. All information, documents, and copies thereof obtained by or disclosed to the commissioner, the Department of Insurance, or its designated representative in the course of an examination of a proposed plan of reorganization shall be treated in accordance with R.S. 22:706.

Acts 2009, No. 234, §1.



RS 22:237.5 - Consideration and dividend protections

§237.5. Consideration and dividend protections

A. In effecting a conversion of a reorganizing mutual, each eligible member shall be entitled to consideration in an amount equal to his or its equitable share of the value of the reorganizing mutual as provided for in the plan of reorganization, as follows:

(1) The consideration to be distributed to eligible members may consist of cash, stock of the reorganized company or its parent corporation, subscription rights, premium credits, any combination of these forms of consideration, or other forms of consideration acceptable to the commissioner. The form or forms of consideration to be distributed to an eligible member may differ according to the class or category of policy owned by the eligible member. The choice of the form or forms of consideration to be distributed to eligible members in accordance with the class or category of policy owned by such members may take into account such factors as the type of policy with respect to which the consideration is being distributed and the amount being distributed with respect to such policies, the country of residence, or tax status of the member or other appropriate factors; however, if the consideration to be distributed to an eligible member will be in a form other than common stock of a publicly traded company, the plan of reorganization shall include provisions for determining, in a reasonable manner, the value of the consideration by means of reference to the per share public market value of the registered common stock of the reorganized company or its parent corporation or another method acceptable to the commissioner, which provisions may, but are not required to, include an appraisal or valuation.

(2) The reorganizing mutual shall obtain an opinion addressed to the board of directors of the reorganizing mutual from a qualified investment banker that the provision of consideration upon the extinguishment of the membership interests pursuant to the plan of reorganization is fair to the eligible members, as a group, from a financial point of view.

B. The method of allocating consideration among eligible members shall be fair and equitable, as follows:

(1) The method shall provide for each eligible member to receive: (a) a fixed component of consideration or a variable component of consideration, or both; or (b) any other component of consideration acceptable to the commissioner. Components may reflect, based upon fair and equitable formulas, methods, and assumptions, factors such as (x) the ratio which the net premiums (gross premiums less return premiums and dividends paid) such eligible member has properly and timely paid to the insurer as a policyholder on insurance policies in effect during the three years immediately preceding the adoption date bears to the total net premiums received by the insurer from all eligible members as policyholders; or (y) estimated proportionate historical and prospective contributions to surplus of classes or groupings of policies and contracts to the aggregate component of consideration being distributed to eligible members, with each eligible member receiving a distribution in accordance with the type of policy owned by the eligible member; or (z) other factors the commissioner may approve.

(2) The reorganizing mutual shall obtain an opinion addressed to the board of directors of the reorganizing mutual from an actuary who is a member of the American Academy of Actuaries that the methodology and underlying assumptions for allocation of consideration among eligible members are reasonable and appropriate and the resulting allocation is fair and equitable.

C. At the option of the reorganizing mutual, any shares of the reorganized insurer or its parent corporation included in the eligible members' consideration may be placed on the effective date of the reorganization in a trust or other entity existing for the exclusive benefit of eligible members and established for the purpose of effecting the reorganization, such consideration or the proceeds of the sale of such consideration to be distributed to such eligible members by means of a process specified in the plan of reorganization and not to last more than twenty-one years after the effective date of the reorganization or until notification of the death of the eligible member or the death of the insured, whichever occurs first.

D.(1) The plan of reorganization shall provide for the reasonable dividend expectations, if any, of policyholders of any reorganized insurer through the establishment, or in the case of a reorganizing mutual insurance holding company the continuation, of dividend protections, which may consist of a closed block or any other method acceptable to the commissioner. The sole purpose of any dividend protections shall be to provide for reasonable policyholder dividend expectations, if any.

(2) Any dividend protection provision may be limited to participating individual policies in force or deemed to be in force by the plan of reorganization on the effective date of the reorganization, or, in the case of a reorganized insurer in a mutual insurance holding company system, on the effective date of its reorganization as such, for which the insurer has or had an experience-based dividend scale due, paid or accrued by action of the board of directors of the insurer in the year in which the plan of reorganization is or was adopted; however, other categories of policies and benefits not described in this Paragraph may be included or excluded, subject to the approval of the commissioner.

(3) If dividend protections have been provided to policyholders of a reorganized insurer as part of a previous plan of reorganization, such dividend protections may be continued in effect without change in satisfaction of the requirements of this Section.

Acts 2009, No. 234, §1; Acts 2010, No. 730, §1, eff. June 29, 2010.



RS 22:237.6 - Approval by commissioner after public hearing

§237.6. Approval by commissioner after public hearing

A. The commissioner shall hold a public hearing upon notice as set forth in this Section to hear evidence upon whether the plan of reorganization: (1) properly protects the interests of the policyholders as such and as members, (2) serves the best interests of policyholders and members, and (3) is fair and equitable to policyholders and members. The provisions of Subpart G of Part III of this Chapter, R.S. 22:691 et seq., shall not be applicable to any hearing held under this Subpart, and any such hearing shall be governed by the procedures set forth in this Subpart.

B.(1) Within thirty days after the closing of the administrative record after the public hearing as provided in this Section, the commissioner shall issue a final order or decision approving the plan if satisfied that each of the following conditions are met:

(a) The interests of the policyholders as such and as members are properly protected.

(b) The plan of reorganization serves the best interests of policyholders and members.

(c) The plan of reorganization is fair and equitable to policyholders and members.

(2) Any such final decision or order by the commissioner shall be subject to any modifications of the plan of reorganization the commissioner finds necessary for the protection of the policyholders and members.

C. Subject to the review and appeal process under Subsection E of this Section, the commissioner's public hearing shall be the exclusive hearing with respect to the plan of reorganization. Not less than thirty days notice of such public hearing shall be provided by the reorganizing mutual to qualified voters and to such additional persons and in such manner as may be specified by the commissioner. The commissioner may promulgate procedures, rules, and regulations for the conduct of the public hearing.

D. The commissioner may retain at the reorganizing mutual's expense such attorneys, actuaries, accountants, and other experts as may be reasonably necessary to assist the commissioner in his examination of a proposed conversion, including any part of such examination that may occur, at the request of a reorganizing mutual, prior to a plan of reorganization having been filed with the commissioner pursuant to R.S. 22:237.4. Such experts shall prepare a projection of the amount of time and expenses necessary to complete the examination, and all work of these experts is subject to review. If the projected amount of time and expenses required to complete the examination appear excessive, the reorganizing mutual may petition the commissioner for appropriate relief, and the commissioner's decision shall be final.

E.(1) An aggrieved party may appeal the commissioner's final order to the Nineteenth Judicial District Court within thirty days of the order. The aggrieved party may also apply for a stay of the commissioner's order.

(2) The district court reviewing an order of the commissioner shall consider only the certified administrative record and the issues raised before the commissioner. The district court reviewing an order of the commissioner shall not modify or set aside the order unless the court finds: (a) error to the prejudice of the appellant's substantial rights arising from the commissioner's application of the law so grossly as necessarily to imply bad faith; (b) the commissioner's order or decision was procured by fraud; (c) the commissioner acted outside of the statutory authority of the Department of Insurance; or (d) the commissioner's action was arbitrary and capricious. Any appeal of the district court's review of the commissioner's order shall be taken within thirty days of the judgment of the district court; if no appeal is taken, the right to have an appellate court review or restrain action under the commissioner's order or decision shall be preempted and shall forever expire. Collateral attacks on an order of the commissioner are impermissible and shall be dismissed by the reviewing court.

(3) In any action challenging the validity of or arising out of any action taken or proposed to be taken under this Subpart, the reorganizing mutual or reorganized company shall be entitled at any stage of the proceedings before final judgment to petition the court to require the plaintiff or plaintiffs to give security for the reasonable costs, including attorney fees, which may be incurred by the reorganizing mutual or reorganized company, to which security the reorganizing mutual or reorganized company shall have recourse in such amount as the court having jurisdiction of such action shall determine upon termination of such action. The amount of security may thereafter from time to time be increased or decreased in the discretion of the court having jurisdiction of such action upon a showing that the security provided has or may become inadequate or excessive. If the court renders judgment in favor of the reorganizing mutual or reorganized company, the court may in its discretion award attorney fees and costs to such prevailing party.

F. The provisions of this Section shall apply to all actions challenging the validity of or arising out of any action taken or proposed to be taken under this Subpart and R.S. 22:71 and 72.

Acts 2009, No. 234, §1.



RS 22:237.7 - Approval by qualified voters

§237.7. Approval by qualified voters

A. The plan of reorganization shall be approved at a meeting convened for that purpose by a vote of not less than two-thirds of the qualified voters of the reorganizing mutual entitled to vote on matters and present or represented by special ballot or special proxy.

B. The meeting of qualified voters to consider the plan of reorganization shall occur after the public hearing before the commissioner, and the closing of the administrative record after the public hearing shall not occur until such time as it includes certification by the reorganizing mutual to the commissioner of the vote on the plan of reorganization by the qualified voters of the reorganizing mutual.

C. All qualified voters shall be given notice of their opportunity to vote on the plan of reorganization, which notice shall include a copy of the plan of reorganization or a summary thereof and which shall be in a form that the commissioner has determined is adequate and may be provided to qualified voters. The notice may be combined with notice of the public hearing. The notice shall be mailed, or provided by some other method or methods as may be approved by the commissioner, not less than thirty days before the date of the meeting of qualified voters to vote on the plan of reorganization. If the reorganizing mutual complies substantially and in good faith with the notice requirements of this Section, the failure of any person to actually receive any required notice will not impair the validity of any action taken under this Subpart.

D. A quorum for the meeting of qualified voters to consider the plan of reorganization shall consist of the qualified voters present or represented by special ballot or special proxy.

E. Voting, ballot, and proxy submission may take place electronically or telephonically consistent with the requirements of the Louisiana Uniform Electronic Transactions Act, R.S. 9:2601 et seq.

Acts 2009, No. 234, §1.



RS 22:237.8 - Limitations on acquisition of beneficial ownership

§237.8. Limitations on acquisition of beneficial ownership

A. Except as otherwise specifically provided in the plan of reorganization, prior to and for a period of five years following the effective date of the reorganization, no person or persons acting in concert, other than the reorganized company or any employee benefit plans or trusts sponsored by the reorganized company or its corporate affiliates, shall directly or indirectly offer to acquire or acquire in any manner the beneficial ownership of five percent or more of any class of a voting security of the reorganized company or any person that owns or controls a majority or all of the voting securities of the reorganized company without the prior approval by the commissioner of an application for acquisition filed by that person with the commissioner.

B. The commissioner shall not approve an application for acquisition unless he finds each of the following:

(1) The acquisition would not frustrate the plan of reorganization as approved by the qualified voters and the commissioner.

(2) The board of directors of the reorganized company or its parent corporation, as applicable, has approved the acquisition, or extraordinary circumstances not contemplated in the plan of reorganization have arisen that would warrant their approval of the acquisition.

(3) The acquisition would be in the best interest of the reorganized company and policyholders of the reorganized insurer or insurers. In determining whether an acquisition would be in the best interest of the reorganized company and policyholders of the reorganized insurer or insurers, the commissioner may consider such factors as he deems relevant, which may but are not required to include any or all of the following: (a) the possible effects on shareholders, employers, suppliers, creditors, and customers of the reorganized company and its affiliates; (b) possible effects on the economy of the communities in which the reorganized company is located, and on that of this state; and (c) company and policyholders of the reorganized insurer or insurers, including but not limited to the possibility that those interests may be best served by the continued independence of the reorganized company.

C. No security that is the subject of any agreement or arrangement regarding acquisition or that is acquired or to be acquired in contravention of this Section or of an order of the commissioner may be voted at any shareholders' meeting, and any action of shareholders requiring the affirmative vote of a percentage of shares may be taken as though the securities were not issued and outstanding; however, no action taken at a meeting shall be invalidated by the voting of those securities unless the action would materially affect control of the reorganized insurer or a person that owns or controls a majority or all of the voting securities of the reorganized insurer or unless the courts of this state have so ordered.

Acts 2009, No. 234, §1.



RS 22:237.9 - Limitations on compensation of directors, officers, agents, and employees

§237.9. Limitations on compensation of directors, officers, agents, and employees

Except as set forth in the plan of reorganization approved by the qualified voters and the commissioner or in a stock-based compensation program or arrangement using options or other securities previously registered with the commissioner pursuant to R.S. 22:88 or any successor statute, no director, officer, agent, or employee of the reorganizing mutual shall receive any fee, commission, or other valuable consideration, other than his regular salary and compensation, that is contingent upon the plan of reorganization becoming approved or effective or is based upon aiding, promoting, or assisting in the approval or effectuation of the plan of reorganization. This Section shall not prohibit compensation programs or arrangements including programs and arrangements involving the use of the stock of the reorganized company or its parent corporation, which are to become effective simultaneously with the plan of reorganization or thereafter, provided such programs and arrangements are contained in the plan of reorganization approved by the qualified voters and the commissioner or in a program or arrangement using options or other securities previously registered with the commissioner pursuant to R.S. 22:88 or any successor statute. This Section shall not be deemed to prohibit such a program or arrangement from being adopted after the effective date of a reorganization.

Acts 2009, No. 234, §1.



RS 22:237.10 - Filing of certificate of compliance; effective date of reorganization

§237.10. Filing of certificate of compliance; effective date of reorganization

A. On or prior to the effective date of the reorganization, the reorganizing mutual shall file with the commissioner a certificate stating that:

(1) All of the conditions set forth in the plan of reorganization, including a final order by the commissioner granting permission to reorganize in accordance with the plan of reorganization pursuant to R.S. 22:237.6 and approval by qualified voters pursuant to R.S. 22:237.7, have been satisfied.

(2) The board of directors of the reorganizing mutual has not abandoned the plan of reorganization.

B. Notwithstanding the provisions of R.S. 12:23, the articles of incorporation of the reorganizing mutual shall be approved and recorded in accordance with the provisions of R.S. 22:63 and 64.

C. The reorganization shall be effective upon the date and hour certified by the commissioner, which shall be the later of: (1) the date and hour when the articles of incorporation were filed for record in the office of the proper recorder of mortgages; or (2) such other date and time specified in the articles of incorporation as the date and hour when the reorganization shall be effective, which shall not be later than the tenth day after the date the articles of incorporation are recorded.

Acts 2009, No. 234, §1; Acts 2010, No. 730, §1, eff. June 29, 2010.



RS 22:237.11 - Effect of reorganization

§237.11. Effect of reorganization

A. With respect to the conversion of a mutual insurer, upon the effective date, the mutual insurer shall immediately become a stock insurer, all membership interests shall be extinguished, and the reorganized insurer or its parent corporation will act in good faith to convey consideration to eligible members pursuant to the plan of reorganization. The reorganized insurer shall be a continuation of the mutual insurer, and the reorganization in no way shall annul, modify, or change any of the mutual insurer's existing suits, rights, contracts, or liabilities, except as provided in the plan of reorganization. After reorganization, the reorganized insurer shall exercise all the rights and powers and perform all the duties conferred or imposed by law upon insurers writing the classes of insurance written by it, and shall be vested in all the rights, franchises, and interests of the mutual insurer in and to every species of property without any deed or transfer, and the reorganized insurer shall succeed to all the obligations and liabilities of the mutual insurer, and retain all rights and contracts existing prior to conversion, except as provided in the plan of reorganization.

B. With respect to the conversion of a mutual insurance holding company, upon the effective date, the membership interests of the members of the mutual insurance holding company shall be extinguished, and the reorganized company shall act in good faith to convey consideration to eligible members pursuant to the plan of reorganization. Each reorganized insurer within the mutual insurance holding company system will continue its corporate existence as a stock insurer within a stock insurance holding company system, and the reorganization shall in no way annul, modify, or change any of such reorganized insurer's existing suits, rights, contracts, or liabilities, except as provided in the plan of reorganization.

Acts 2009, No. 234, §1.



RS 22:237.12 - Abandoning or amending plan of reorganization

§237.12. Abandoning or amending plan of reorganization

The reorganizing mutual may, by action of not less than two-thirds of its board of directors, abandon or amend the plan of reorganization at any time before the effective date. No amendment made after the public hearing required by R.S. 22:237.6 shall change the plan of reorganization in a manner which the commissioner determines is materially disadvantageous to policyholders or members unless a further public hearing is held on the plan as amended.

Acts 2009, No. 234, §1.



RS 22:237.13 - Directors and officers of the reorganized company

§237.13. Directors and officers of the reorganized company

The directors and officers of the reorganizing mutual, unless otherwise specified in the plan of reorganization, shall serve as the directors and officers of the reorganized company until new directors and officers are duly elected pursuant to the articles of incorporation and bylaws of the reorganized company.

Acts 2009, No. 234, §1.



RS 22:238 - Redesignated as R.S. 22:1208 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§238. Redesignated as R.S. 22:1208 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:239 - Redesignated as R.S. 22:1209 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§239. Redesignated as R.S. 22:1209 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:239.1 - Redesignated as R.S. 22:1210 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§239.1. Redesignated as R.S. 22:1210 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:239.2 - Redesignated as R.S. 22:1211 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§239.2. Redesignated as R.S. 22:1211 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:239.3 - Redesignated as R.S. 22:1212 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§239.3. Redesignated as R.S. 22:1212 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:240 - Redesignated as R.S. 22:1213 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§240. Redesignated as R.S. 22:1213 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:241 - Short title

SUBPART I. HEALTH MAINTENANCE ORGANIZATIONS

§241. Short title

This Subpart may be cited as the Health Maintenance Organization Act.

Acts 1986, No. 1065, §1; Redesignated from R.S. 22:2001 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:241 redesignated as R.S. 22:1214 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:242 - Definitions

§242. Definitions

As used in this Subpart:

(1) "Commissioner" means the commissioner of insurance.

(2) "Secretary" means the secretary of the Louisiana Department of Health.

(3) "Basic health care services" means emergency care, inpatient hospital and physician care, outpatient medical and chiropractic services, and laboratory and x-ray services. The term shall include optional coverage for mental health services for alcohol or drug abuse. With respect to chiropractic services, such services shall be provided on a referral basis at the request of the enrollee who presents a condition of an orthopedic or neurological nature necessitating referral, the treatment for which falls within the scope of a licensed chiropractor. The term shall also include coverage for low protein food products as provided in R.S. 22:246.

(4) "Enrollee" means an individual who is enrolled in a health maintenance organization.

(5) "Evidence of coverage" means any certificate, agreement, or contract issued to an enrollee setting out the coverage to which the enrollee is entitled by reason of payment of a prepaid charge.

(6) "Health care services" means any services rendered by providers which include but are not limited to medical and surgical care; psychological, optometric, optic, chiropractic, podiatric, nursing, and pharmaceutical services; health education, rehabilitative, and home health services; physical therapy; inpatient and outpatient hospital services; dietary and nutritional services; laboratory and ambulance services; and any other services for the purpose of preventing, alleviating, curing, or healing human illness, injury, or physical disability. Health care services shall also mean dental care, limited to oral and maxillofacial surgery as performed by board qualified oral and maxillofacial surgeons. The term shall also include an annual Pap test for cervical cancer and minimum mammography examination as defined in R.S. 22:1028 and coverage for low protein food products as provided in R.S. 22:246.

(7) "Health maintenance organization" means any corporation organized and domiciled in this state which undertakes to provide or arrange for the provision of basic health care services to enrollees in return for a prepaid charge. The health maintenance organization may also provide or arrange for the provision of other health care services to enrollees on a prepayment or other financial basis. A health maintenance organization is deemed to be an insurer for the purposes of R.S. 22:73, 96, 691 through 713, Subpart H of Part III of this Chapter, R.S. 22:731 et seq., R.S. 22:1022 and 1023, Part II of Chapter 7 of this Title, R.S. 22:1921 through 1929, and Chapter 9 of this Title, R.S. 22:2001 et seq. A health maintenance organization shall not be considered an insurer for any other purpose.

(8) "Provider" means any physician, hospital, or other person, organization, institution, or group of persons licensed or otherwise authorized in this state to furnish health care services.

(9) "Subscriber" means the person who is responsible for payment to a health maintenance organization or whose employment or other status, except for family dependence, is the basis for eligibility for enrollment in the health maintenance organization.

(10) "Point of service policy" means any policy of coverage that meets the definition of a health and accident insurance policy pursuant to R.S. 22:34, 35, 851-870, 872-883, 885-889, 901, 902, 944, 945, 972-983, 985-990, 992-1015, 1021-1048, 1091-1097, 1111, 1156, 1261-1270, 1281-1283, 1285-1288, 1290-1293, 1295-1297, 1331, 1333-1335, 1441, 1555, 1811, 1821-1823, and 1891-1894.

Acts 1986, No. 1065, §1; Acts 1989, No. 666, §1, eff. Sept. 1, 1989; Acts 1991, No. 387, §1; Acts 1991, No. 994, §1; Acts 1992, No. 316, §1; Acts 1995, No. 1231, §1, eff. Sept. 1, 1995; Acts 1997, No. 1418, §1; Acts 1999, No. 878, §1, eff. July 2, 1999; Acts 2003, No. 829, §1; Redesignated from R.S. 22:2002 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:242 redesignated as R.S. 22:1215 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:243 - Incorporation

§243. Incorporation

A. Three or more artificial or natural persons capable of contracting, who are citizens of the United States and a majority of whom are residents of this state, may act as incorporators to form a corporation for the purpose of transacting business as a health maintenance organization.

B. Articles of incorporation shall be executed by authentic act signed by each of the incorporators and shall state in the English language:

(1) The name of the corporation, which shall not be the same as nor deceptively similar to the name of any other unaffiliated health maintenance organization authorized to do business in this state unless:

(a) Such other health maintenance organization is about to change its name or to cease to do business or is being wound up, and the written consent of such other health maintenance organization to the adoption of its name or a deceptively similar name has been given in writing and is filed with the articles, or

(b) Such other health maintenance organization has heretofore been authorized to do business in this state for more than two years and has never actively engaged in business.

(2) The purpose or purposes for which it is formed.

(3) Its duration.

(4) The location and post office address of its registered office.

(5) The full names and post office addresses and municipal addresses or locations, which shall not be a post office box only, of its registered agents for service of process.

(6) The amount of paid-in capital and minimum surplus, or initial fund, with which the corporation will begin business.

(7) The number of authorized shares, the par value of each share, the time when and the manner in which payment on stock subscribed shall be made.

(8) The names of the first directors, their post office address, and their classification and terms of office if they be named in the articles. Where the first board of directors is not named in the articles, the articles shall provide the place where and the date when the organization is to be perfected, and a meeting of the stockholders for that purpose must be held not more than sixty days after the execution of the articles. At that meeting the directors shall be elected.

(9) The name and post office address of each of the incorporators and a statement of the number and class of shares subscribed by each, if any.

(10) The designation of general officers, the number of directors, which shall not be less than three nor more than fifty, and the mode and manner in which directors shall be elected, and officers elected or appointed.

(11) Any other provision for the regulation of the business and the conduct of the affairs of the corporation, not prohibited by the laws of this state.

C. Such articles shall be submitted to the commissioner for his examination for a period not to exceed thirty days from receipt and approval either before or after execution, but before recordation. The commissioner shall not approve such articles unless they strictly conform with the provisions of this Subpart.

D.(1) After the payment of all fees owed to the Department of Insurance, the articles showing the approval of the commissioner shall be filed in the office of the secretary of state together with an initial report, as prescribed by R.S. 12:101. If the first directors are not named in the articles of incorporation and the initial report, a supplemental report, setting forth their names and addresses, and signed by each incorporator or by any shareholder, shall be filed with the secretary of state and filed for record as provided by Paragraph (4) of this Subsection as soon as they have been selected.

(2) If the secretary of state finds that the articles have been approved by the commissioner and that the articles and initial report are in compliance with this Subpart and Title 12 of the Louisiana Revised Statutes, and after all fees have been paid as required by law, the secretary of state shall record the articles and the initial report in his office, endorse on each the date and, if requested, the hour of filing thereof with him, and issue a certificate of incorporation that shall show the date and, if endorsed on the articles, the hour of filing of the articles with him. The certificate of incorporation shall be conclusive evidence of the fact that the corporation has been duly incorporated except that in any proceeding brought by the state to annul, forfeit, or vacate a corporation's franchise, or by the commissioner to prohibit, suspend or limit the corporation's right to conduct business as a health maintenance organization, the certificate of incorporation shall be only prima facie evidence of due incorporation.

(3) Upon the issuance of the certificate of incorporation, the corporation shall be duly incorporated, and the corporate existence shall begin, as of the time when the articles were filed with the secretary of state.

(4) A multiple original of the articles or a copy certified by the secretary of state, with a copy of the certificate of incorporation, and a multiple original of the initial report, or a copy certified by the secretary of state, shall be filed in the office of the recorder of mortgages of the parish in which the registered office of the corporation is situated, and a certified copy of the articles and initial report, bearing the certificate of the proper parish recorder with a copy of the certificate of incorporation, shall be filed with the commissioner.

(5) The corporation shall not have authority to transact a health maintenance organization business until a certificate of authority to transact such business is issued to it by the commissioner.

E.(1) Except as otherwise provided in the articles of incorporation, an incorporated health maintenance organization may amend its articles of incorporation in the manner provided in R.S. 12:31.

(2) After such amendment has been duly adopted, an authentic act setting forth the amendment and the manner of adoption thereof shall be executed by such person or persons authorized to do so at the meeting. A full copy of the resolution adopting such amendment, certified as true copy by the secretary of the health maintenance organization, shall be annexed to the authentic act. The articles of amendment shall be approved by the commissioner and recorded with the secretary of state, the recorder of mortgages, and the commissioner, in the same manner as that provided herein for the original articles of incorporation.

(3) The provisions of Paragraphs (1) and (2) of this Subsection shall not be applicable when an incorporated health maintenance organization changes either its registered agent or address, or both. In any such change, the incorporated health maintenance organization shall provide the commissioner with the board resolution and notice and shall follow the requirements of Part X of Chapter 1, Title 12 of the Louisiana Revised Statutes of 1950.

F. The provisions of R.S. 12:1 through R.S. 12:178, and other provisions of the Louisiana Revised Statutes of 1950, relative to business corporations, shall apply to the regulation of the business and the conduct of the affairs of any health maintenance organization which has been incorporated pursuant to the provisions of this Subpart. If a conflict exists between the provisions of this Subpart and said provisions of Title 12, the provisions of this Subpart shall govern.

Acts 1986, No. 1065, §1; Acts 1999, No. 342, §6; Acts 2006, No. 342, §1, eff. June 13, 2006; Redesignated from R.S. 22:2003 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2010, No. 84, §1.



RS 22:244 - Application for certificate of authority to do business as a health maintenance organization in this state

§244. Application for certificate of authority to do business as a health maintenance organization in this state

A. Notwithstanding any other provision of law to the contrary, an application for a certificate of authority shall be made by the corporation to the commissioner in compliance with Subsection C of this Section. No corporation or other person or legal entity shall establish or operate a health maintenance organization in this state without having first obtained a certificate of authority to do so under this Subpart.

B. Every health maintenance organization holding a certificate of authority issued by the commissioner prior to the effective date of this Subpart, may continue to operate as a health maintenance organization under this Subpart, provided that, within ninety days of the effective date, each health maintenance organization in existence on the effective date shall file with the commissioner any additional documents required by Subsection C of this Section that have not been previously filed and shall take the actions necessary for full compliance with this Subpart. Health maintenance organizations organized prior to the effective date of this Subpart and doing business as a Louisiana partnership shall not be required to become a corporate entity, and shall be deemed to meet and satisfy the definition of health maintenance organizations under R.S. 22:242(7). The additional filings shall constitute a reapplication for certification and each such health maintenance organization may continue to operate until the commissioner acts upon said reapplication. In the event that a health maintenance organization in existence on the effective date of this Subpart fails to timely file the additional documents and take the additional actions necessary for full compliance, the commissioner may suspend or revoke the health maintenance organization's certificate of authority as provided in R.S. 22:257.

C. Each application for a certificate of authority shall be verified by an officer or authorized representative of the applicant, shall be in a form prescribed by the commissioner, and shall set forth or be accompanied by the following:

(1) A copy of the bylaws, rules and regulations, or similar documents, if any, regulating the conduct of the internal affairs of the applicant.

(2) Biographical background information, on a form prescribed by the commissioner, for all of the persons who are to be responsible for the conduct of the affairs of the applicant, including all members of the board of directors, the principal officers, and each shareholder with over ten percent interest.

(3) A copy of the contract or the form of any contract made, or to be made, between the applicant and any provider of health care services or between the applicant and those persons listed in Paragraph (2) of this Subsection. The payment rendered or to be rendered to such provider or person shall be deemed confidential and shall not be divulged by the commissioner, or his staff, except that payment may be disclosed and become public record in any legislative, administrative, or judicial proceeding or inquiry.

(4) A statement describing the applicant's method of providing for health care services and describing the professional services to be rendered. This statement shall include the health care delivery capabilities of the plan including the number of primary physicians, the number of nonprimary physicians identified by specialty, the numbers and types of licensed health care support staff, and the number of contracted hospitals. For purposes of this subdivision, primary physicians may include general and family practitioners, internists, pediatricians, obstetricians, and gynecologists.

(5) A copy of the form of evidence of coverage to be issued to the enrollees.

(6) A copy of the form of the individual contract which is to be issued to individual subscribers and the form of the group contract which is to be issued to employers, unions, trustees, or other organizations. These contracts shall provide coverage for basic health care services and may at the option of the health maintenance organization, provide coverage for other health care services.

(7) Financial statements verified by an officer or other authorized representative of the applicant showing the applicant's assets, liabilities, and sources of financial support. The commissioner may require that the financial statements be made on forms prescribed by the National Association of Insurance Commissioners. If the applicant's financial affairs are audited by independent certified accountants, a copy of the applicant's most recent certified financial statement shall be deemed to satisfy this requirement unless the commissioner directs that additional or more recent financial information is required for the proper administration of this Subpart.

(8) A description of the proposed method of marketing.

(9) A financial plan which includes a projection of operating results anticipated until the organization has had a net income for at least one year.

(10) A statement as to the sources of working capital as well as any other sources of funding.

(11) A statement reasonably describing the geographic service area or areas to be served by the health maintenance organization; this statement shall also include a listing of principal and other offices maintained in this state by the health maintenance organization.

(12) A description of the enrollee grievance procedures to be utilized which comply with R.S. 22:267.

(13) A description of the procedures and programs for internal review of the quality of health care. Such procedures and programs shall demonstrate adherence to nationally recognized standards which will reasonably lead to plan accreditation under standards recognized by the commissioner. The description of procedures and programs for internal review of the quality of health care shall include an accreditation plan outlining the steps being taken to become fully accredited.

(14) Reinsurance, stop loss, and excess loss insurance or agreements, if any.

(15) A fidelity bond or evidence of insurance which meets the requirements of R.S. 22:250(B).

D.(1) An applicant, or a health maintenance organization holding a certificate of authority granted hereunder, unless otherwise provided for in this Subpart, shall file a notice describing any material modification of the operation. A material modification shall be a change in operations as follows:

(a) A change of ten percent or more of the ownership of the health maintenance organization.

(b) A reduction or expansion of twenty percent or more in the service area of the health maintenance organization.

(c) A change in the evidence of coverage.

(d) A change in the individual contract or the group contract.

(e) A change in reinsurance, stop loss, or excess loss insurance or agreements.

(f) A change in the accreditation standing of the plan or, in the case of a plan which is in the process of being accredited, a change in the accreditation plan approved by the commissioner.

(2) The notice shall be filed with the commissioner prior to the modification. If the commissioner does not disapprove the proposed modification within thirty days of filing, or request a thirty day extension in writing, the modification shall be deemed approved.

Acts 1986, No. 1065, §1; Acts 1995, No. 1231, §1, eff. Sept. 1, 1995; Acts 1996, 1st Ex. Sess., No. 71, §1, eff. May 10, 1996; Acts 1997, No. 238, §1, eff. June 16, 1997; Redesignated from R.S. 22:2004 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:244 redesignated as R.S. 22:2241 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:245 - Hearing impaired interpreter expenses; requirement

§245. Hearing impaired interpreter expenses; requirement

As a requirement for authorization to do business in this state pursuant to R.S. 22:244, all health maintenance organizations shall provide coverage for expenses incurred by any hearing impaired enrollee for services performed by a qualified interpreter/transliterator, other than a family member of the enrollee, when such services are used by the enrollee in connection with medical treatment or diagnostic consultations performed by a health care provider.

Acts 1997, No. 1313, §1; Acts 1997, No. 1324, §1; Redesignated from R.S. 22:2004.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:245 redesignated as R.S. 22:2242 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:246 - Inherited metabolic diseases; coverage for food products

§246. Inherited metabolic diseases; coverage for food products

A. Every health maintenance organization granted a certificate of authority under this Subpart and every insurer licensed under the provisions of Subpart C of Part I of Chapter 2 of this Title that engages in health maintenance organization activities authorized and regulated pursuant to this Subpart shall provide coverage to each enrollee or family member of an enrollee, subject to applicable deductibles, coinsurance, and copayments, for low protein food products for treatment of inherited metabolic diseases, if the low protein food products are medically necessary and, if applicable, are obtained from a source approved by the health maintenance organization or health insurer, provided coverage will not be denied if the health maintenance organization or health insurer does not approve a source.

B. As used in this Section, the following words shall have the following meanings:

(1) "Inherited metabolic disease" shall mean a disease caused by an inherited abnormality of body chemistry. These diseases shall be limited to:

(a) Glutaric Acidemia.

(b) Isovaleric Acidemia (IVA).

(c) Maple Syrup Urine Disease (MSUD).

(d) Methylmalonic Acidemia (MMA).

(e) Phenylketonuria (PKU)

(f) Propionic Acidemia.

(g) Tyrosinemia.

(h) Urea Cycle Defects.

(2) "Low protein food products" shall mean a food product that is especially formulated to have less than one gram of protein per serving and is intended to be used under the direction of a physician for the dietary treatment of an inherited metabolic disease. Low protein food products shall not include a natural food that is naturally low in protein.

C. Coverage provided pursuant to this Section shall not exceed eligible benefits of two hundred dollars per month.

D. Repealed by Acts 2009, No. 503, §2.

Acts 2003, No. 829, §1; Redesignated from R.S. 22:2004.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §2.

NOTE: Former R.S. 22:246 redesignated as R.S. 22:2243 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:246.1 - Redesignated as R.S. 22:2244 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§246.1. Redesignated as R.S. 22:2244 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:247 - Reimbursement for chiropractic services

§247. Reimbursement for chiropractic services

Notwithstanding any provision of any policy or contract of insurance or health benefits issued by a health maintenance organization, whenever such policy or contract provides for payment or reimbursement for any service, and such service may be legally performed by a chiropractor licensed in this state, such payment or reimbursement under such policy or contract shall not be denied when such service is rendered by a person so licensed. Terminology in such policy or contract deemed discriminatory against any such person or method of practice shall be void.

Acts 2005, No. 395, §1; Redesignated from R.S. 22:2004.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:247 redesignated as R.S. 22:2245 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:248 - Issuance of certificate of authority

§248. Issuance of certificate of authority

A. Within ninety days of receipt of a completed application, the commissioner shall issue a certificate of authority to do business in the state to a corporation filing an application and paying the prescribed fees, if the commissioner determines that the following conditions are met:

(1) The persons responsible for the conduct of the affairs of the applicant are competent, trustworthy, and possess good reputations.

(2) The applicant will effectively provide or arrange for the provision of basic health care services on a prepaid basis, through insurance or otherwise, except to the extent of reasonable requirements for co-payments.

(3) The applicant is financially responsible and may be expected to meet its obligations to enrollees and prospective enrollees. In making this determination, the commissioner may consider:

(a) The financial soundness of the arrangements for health care services and the schedule of charges used in connection therewith.

(b) The adequacy of working capital.

(c) Any agreement with an insurer, a hospital or medical service corporation, a government, or any other organization for insuring the payment of the cost of health care services or the provision for automatic applicability of an alternative coverage in the event of discontinuance of the health maintenance organization.

(d) Any agreement between a health maintenance organization and providers for the provision of health care or other related services which holds the enrollee harmless from liability of any kind to the provider or any other third party for services rendered to the enrollee.

(e) Any deposit of cash or securities submitted in accordance with R.S. 22:254.

B. A copy of each certificate of authority shall be filed by the commissioner with the secretary.

C. Every certificate of authority issued under this Subpart shall remain in effect until revoked or suspended by the commissioner.

Acts 1986, No. 1065, §1; Redesignated from R.S. 22:2005 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:248 redesignated as R.S. 22:2246 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:249 - Authority of health maintenance organizations

§249. Authority of health maintenance organizations

Subject to the provisions of R.S. 22:260(E) and regulations adopted and approved by the commissioner, the authority of a health maintenance organization includes but is not limited to the following:

(1) The authority to purchase, lease, construct, renovate, operate, or maintain hospitals, medical facilities, nursing care and intermediate care facilities, their ancillary equipment, and such property, including the stock of corporations, as may reasonably be required for its administrative offices or for such other purposes as may be necessary in the transaction of the business of the health maintenance organization.

(2) The authority to make secured or guaranteed loans to providers under contract with the health maintenance organization in furtherance of its operations or the making of the loans to a corporation or corporations under its control for the purpose of acquiring or constructing medical facilities, hospitals, nursing care and intermediate care facilities, and other institutions of like nature providing health care services to enrollees, or in furtherance of a program providing health care services to its enrollees.

(3) The authority to furnish health care services through providers which are under contract with or employed by the health maintenance organization.

(4) The authority to contract with any person for the performance on its behalf of certain functions such as marketing, enrollment, and administration.

(5) The authority to contract with an insurance company licensed to do business in this state or with a hospital or medical service corporation authorized to do business in this state, for the provision of insurance, indemnity, or reimbursement against the cost of health care services provided by the health maintenance organization.

(6) The authority to offer other health care services in addition to basic health care services.

(7) The authority to coordinate benefits, subrogate to third party funds, and engage in the assignment of claims to the extent that insurers are permitted to do so by the laws of this state.

(8) The authority to issue point of service policies that have been approved by the commissioner to groups and individuals. The indemnity exposure of such policies shall conform to the same solvency requirements for claim reserves that are required of accident and health insurance companies licensed to operate in this state.

Acts 1986, No. 1065, §1; Acts 1999, No. 878, §1, eff. July 2, 1999; Redesignated from R.S. 22:2006 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:249 redesignated as R.S. 22:2247 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250 - Fiduciary duties of certain persons; bond required; encumbering assets

§250. Fiduciary duties of certain persons; bond required; encumbering assets

A. Any director, officer, or employee of a health maintenance organization who receives, collects, disburses, or invests funds in connection with the activities of such health maintenance organization shall be responsible for such funds in a fiduciary relationship to the health maintenance organization.

B. A health maintenance organization shall maintain in force a fidelity bond on employees and officers in an amount not less than one hundred thousand dollars or insurance in a form satisfactory to the commissioner in lieu of such bond. All such bonds or insurance shall be written with at least a one-year discovery period and if written with less than a three-year discovery period shall contain a provision that no cancellation or termination of the bond or insurance, whether by or at the request of the insured or by the underwriter, shall take effect prior to the expiration of ninety days after written notice of such cancellation or termination has been filed with the commissioner, unless an earlier date of such cancellation or termination is approved by the commissioner.

C. No asset of a health maintenance organization may be encumbered, pledged, or utilized to secure a loan or to confer a personal benefit on any officer, director, employee, agent, stockholder, or any beneficiary of any trust of any other person responsible to the health maintenance organization; however, nothing herein contained shall prevent any such person from receiving benefits as an enrollee. Any person and any officer, director, employee, agent, partner, stockholder, or any beneficiary of any trust violating this provision shall be fined two times the amount of the benefit conferred but not less than ten thousand dollars and shall be removed forthwith from any office, position, capacity, or relationship with the health maintenance organization.

D. In the event any situation described in Subsection C of this Section occurs, the commissioner shall have a cause of action and standing to sue to recover and conserve such property.

Acts 1986, No. 1065, §1; Redesignated from R.S. 22:2007 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:250.1 - Redesignated as R.S. 22:1061 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.1. Redesignated as R.S. 22:1061 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.2 - Redesignated as R.S. 22:1062 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.2. Redesignated as R.S. 22:1062 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.3 - Redesignated as R.S. 22:1063 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.3. Redesignated as R.S. 22:1063 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.4 - Redesignated as R.S. 22:1065 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.4. Redesignated as R.S. 22:1065 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.5 - Redesignated as R.S. 22:1066 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.5. Redesignated as R.S. 22:1066 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.6 - Redesignated as R.S. 22:1067 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.6. Redesignated as R.S. 22:1067 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.7 - Redesignated as R.S. 22:1068 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.7. Redesignated as R.S. 22:1068 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.8 - Redesignated as R.S. 22:1069 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.8. Redesignated as R.S. 22:1069 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.9 - Redesignated as R.S. 22:1070 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.9. Redesignated as R.S. 22:1070 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.10 - Redesignated as R.S. 22:1071 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.10. Redesignated as R.S. 22:1071 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.11 - Redesignated as R.S. 22:1072 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.11. Redesignated as R.S. 22:1072 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.12 - Redesignated as R.S. 22:1073 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.12. Redesignated as R.S. 22:1073 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.13 - Redesignated as R.S. 22:1074 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.13. Redesignated as R.S. 22:1074 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.14 - Redesignated as R.S. 22:1064 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.14. Redesignated as R.S. 22:1064 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.15 - Redesignated as R.S. 22:1075 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.15. Redesignated as R.S. 22:1075 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.16 - Redesignated as R.S. 22:1076 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.16. Redesignated as R.S. 22:1076 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.17 - Redesignated as R.S. 22:1077 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.17. Redesignated as R.S. 22:1077 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.18 - Redesignated as R.S. 22:984 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.18. Redesignated as R.S. 22:984 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.19 - Redesignated as R.S. 22:1078 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.19. Redesignated as R.S. 22:1078 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.20 - Redesignated as R.S. 22:1079 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.20. Redesignated as R.S. 22:1079 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.31 - Redesignated as R.S. 22:1831 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.31. Redesignated as R.S. 22:1831 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.32 - Redesignated as R.S. 22:1832 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.32. Redesignated as R.S. 22:1832 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.33 - Redesignated as R.S. 22:1833 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.33. Redesignated as R.S. 22:1833 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.34 - Redesignated as R.S. 22:1834 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.34. Redesignated as R.S. 22:1834 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.35 - Redesignated as R.S. 22:1835 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.35. Redesignated as R.S. 22:1835 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.36 - Redesignated as R.S. 22:1836 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.36. Redesignated as R.S. 22:1836 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.37 - Redesignated as R.S. 22:1837 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.37. Redesignated as R.S. 22:1837 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.38 - Redesignated as R.S. 22:1838 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.38. Redesignated as R.S. 22:1838 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.41 - Redesignated as R.S. 22:1871 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.41. Redesignated as R.S. 22:1871 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.42 - Redesignated as R.S. 22:1872 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.42 Redesignated as R.S. 22:1872 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.43 - Redesignated as R.S. 22:1873 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.43. Redesignated as R.S. 22:1873 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.44 - Redesignated as R.S. 22:1874 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.44. Redesignated as R.S. 22:1874 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.45 - Redesignated as R.S. 22:1875 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.45. Redesignated as R.S. 22:1875 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.46 - Redesignated as R.S. 22:1876 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.46. Redesignated as R.S. 22:1876 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.47 - Redesignated as R.S. 22:1877 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.47. Redesignated as R.S. 22:1877 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.48 - Redesignated as R.S. 22:1878 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.48. Redesignated as R.S. 22:1878 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.51 - Redesignated as R.S. 22:1851 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.51. Redesignated as R.S. 22:1851 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.52 - Redesignated as R.S. 22:1852 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.52. Redesignated as R.S. 22:1852 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.53 - Redesignated as R.S. 22:1853 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.53. Redesignated as R.S. 22:1853 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.54 - Redesignated as R.S. 22:1854 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.54. Redesignated as R.S. 22:1854 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.55 - Redesignated as R.S. 22:1855 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.55. Redesignated as R.S. 22:1855 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.56 - Redesignated as R.S. 22:1856 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.56. Redesignated as R.S. 22:1856 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.57 - Redesignated as R.S. 22:1857 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.57. Redesignated as R.S. 22:1857 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.58 - Redesignated as R.S. 22:1858 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.58. Redesignated as R.S. 22:1858 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.59 - Redesignated as R.S. 22:1859 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.59. Redesignated as R.S. 22:1859 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.60 - Redesignated as R.S. 22:1860 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.60. Redesignated as R.S. 22:1860 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.61 - Redesignated as R.S. 22:1861 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.61. Redesignated as R.S. 22:1861 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.62 - Redesignated as R.S. 22:1862 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.62. Redesignated as R.S. 22:1862 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:251 - Books and records of health maintenance organizations

§251. Books and records of health maintenance organizations

A. Every health maintenance organization shall maintain the books and records relating to activities conducted in the state in its offices within the state pursuant to the provisions of this Subpart. Such health maintenance organization may cause any or all such books, records, documents, accounts, and vouchers to be photographed or reproduced on film. Any such photographs, microphotographs, optical imaging, or film reproductions of any original books, records, documents, accounts, and vouchers shall for all purposes be considered the same as the originals thereof and a transcript, exemplification, or certified copy of any such photograph, microphotograph, optical imaging, or film reproduction shall for all purposes be deemed to be a transcript, exemplification, or certified copy of the original. Any original so reproduced may thereafter be disposed of or destroyed, as provided for in Subsection B of this Section, if provision is made for preserving and examining such reproductions.

B. All such original books, records, documents, accounts, and vouchers, or such reproductions thereof, shall be preserved and kept available in this state for the purpose of examination and until authority to destroy or otherwise dispose of such records is secured from the commissioner. At a minimum all such original records shall be maintained for the period commencing on the first day following the last period examined by the commissioner through the subsequent examination period, or five years, whichever is greater. Such original records may, however, be kept and maintained outside this state if, according to a plan adopted by the company's board of directors and approved by the commissioner, it maintains suitable records in lieu thereof.

C. If books and records are located outside the state, the health maintenance organization shall make the records and books available to the commissioner at a location within this state or pay reasonable and necessary expenses for the commissioner or his representative to examine them at the place where the records and books are maintained. The commissioner may designate representatives, including comparable officials of the state in which the records are located, to inspect the books and records on behalf of the commissioner.

Acts 1995, No. 1231, §1, eff. Sept. 1, 1995; Redesignated from R.S. 22:2007.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 84, §1.

NOTE: Former R.S. 22:251 redesignated as R.S. 22:141 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:252 - Annual report

§252. Annual report

A. On or before the first day of March, every health maintenance organization shall annually file a report with the commissioner covering the preceding calendar year and shall file a copy of the report with the secretary of the Louisiana Department of Health. The report shall be verified by at least two principal officers or duly authorized representatives of the health maintenance organization. The report shall be on forms prescribed by the National Association of Insurance Commissioners. The report shall be accompanied by the filing fee and any penalty for unauthorized late filing set forth in R.S. 22:269.

B. The commissioner for good cause may grant an extension of up to thirty days for the filing of the annual report.

C. In addition to Subsection A of this Section, the following reports shall also be filed with the commissioner:

(1) Quarterly statements as required by R.S. 22:571.

(2) Management and discussion reports as required by R.S. 22:571 and the National Association of Insurance Commissioners Annual Statement Instructions Handbook.

(3) A CPA-audited report as required by R.S. 22:673 and any applicable regulation issued by the Department of Insurance.

(4) Holding Company Act filings as required under Subpart G of Part III of this Chapter, R.S. 22:691 et seq.

Acts 1986, No. 1065, §1; Acts 1995, No. 1231, §1, eff. Sept. 1, 1995; Redesignated from R.S. 22:2008 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:252 redesignated as R.S. 22:142 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:253 - Investments

§253. Investments

With the exception of investments made in accordance with R.S. 22:249(1) and (2) a health maintenance organization shall be restricted to making the same types of investments as permitted for the investment of assets by life insurance companies licensed to do business in this state.

Acts 1986, No. 1065, §1; Redesignated from R.S. 22:2009 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:253 redesignated as R.S. 22:143 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:254 - Protection against insolvency

§254. Protection against insolvency

A. Prior to the issuance of any certificate of authority, each health maintenance organization applying therefor shall deposit with the commissioner a safe keeping receipt or trust receipt from banking corporations doing a banking business within the state of Louisiana or from a savings and loan association or other insured financial institution chartered to do business in the state of Louisiana, evidencing that the health maintenance organization has deposited with the several institutions one million dollars in cash to guarantee its financial responsibility. No single deposit shall exceed the insured deposit limit of any financial depository.

B. Each certificate or other evidence of deposit or security shall contain a restriction which reads as follows, to wit:

ACKNOWLEDGMENT OF RESTRICTION

The cash or other deposit evidenced by this certificate shall be held by the issuer, its successors, and assigns, to demonstrate to the Louisiana Department of Insurance that the owner-payee of the certificate is financially responsible and capable of performing its obligations as a health maintenance organization. This certificate shall be renewed and renegotiated between the issuer and the owner-payee without the necessity of the certificate's release or surrender and funds evidenced hereby shall remain on deposit at or with the issuing institution, its successors or assigns, until notice of release or a demand of payment signed by the duly authorized elected incumbent commissioner of insurance of the state of Louisiana, or his duly authorized deputy, has been presented to issuer. Any issuer making payment to the commissioner upon his written demand and upon a showing of good cause shall not be liable in any manner to the owner-payee or any other person for having made such disbursements of funds. Interest earned on the funds evidenced hereby shall be paid to the owner-payee on a regular periodic basis as agreed to by the issuer and the owner-payee.

C. Each health maintenance organization shall establish prior to the issuance of any certificate of authority, and shall maintain as long as it does business in Louisiana as a health maintenance organization, capital and surplus in the amount of three million dollars.

D.(1) In lieu of the one million dollar aggregate deposit or deposits provided by Subsection A of this Section, each health maintenance organization applying for a certificate of authority may deposit with the commissioner an irrevocable letter or letters of credit issued in his favor in the amount of one million dollars in the aggregate, which shall be issued and maintained subject to the terms and conditions hereinafter set forth. The letter or letters of credit shall be issued by a banking corporation doing a banking business within the state of Louisiana or a savings and loan association or other insured financial institution chartered to do business in the state of Louisiana.

(2) Each letter of credit shall be issued for a term of three years from date thereof. Once issued, the letter or letters of credit shall not be cancelled regardless of the financial status of the applicant or the bank during the term thereof. Every letter of credit shall contain the following restrictions, to wit: After the initial three-year term, the letter or letters of credit shall be automatically extended, renewed, and reissued from year to year unless notice to the contrary by the issuing bank or institution is given to the commissioner by registered mail not less than ninety days prior to the expiration date. Upon receipt of notice that the letter or letters of credit will not be renewed, the commissioner shall have the following options:

(a) He may convert the letter or letters of credit to a cash deposit by calling for funding or payment in full thereon;

(b) He may accept a substitute letter or letters of credit if they meet all requirements of this Subpart; or

(c) He may convert the letter or letters of credit to a cash deposit and suspend the certificate of authority as provided by R.S. 22:257.

E. After three years of successful operations, the commissioner may, but is not required to, waive or release up to twenty-five percent of the aggregate total deposits or letters of credit requirement set forth in Subsections A and D of this Section whenever he is satisfied that the organization has sufficient net worth and an adequate history of generating net income to assure its financial viability, or that its performance and obligations are reasonably guaranteed by an organization with sufficient net worth and with an adequate history of generating net income, or that the assets of the organization or its contracts with insurers, hospital or medical service corporations, governments, or other organizations are sufficient to reasonably assure the performance of its obligations as a health maintenance organization, to fully protect all enrollees, and to guarantee the services to which all enrollees are entitled.

F.(1) No letter or letters of credit issued or other security provided for herein shall be revoked, cancelled, terminated, substituted, or withdrawn by any issuing bank or financial institution without the written approval of, and ninety days prior written notice to, the commissioner at his office in Baton Rouge, such notices to be given by registered mail return receipt requested. Upon receipt of any such notice, the commissioner may exercise the powers and options granted hereinabove with respect to the letter or letters of credit. Upon a final decision of which option the commissioner will exercise, he shall give written notice by registered mail to the issuing bank or institution and the health maintenance organization at least ten days prior to termination of the letter or letters of credit. The issuer of the letter or letters of credit shall fully fund the letter or letters of credit within twenty-four hours after receipt of notice to do so from the commissioner.

(2) Upon failure of any bank or financial institution to fund any letter or letters of credit, the commissioner shall proceed to collect same by rule to show cause by applying to the Nineteenth Judicial District Court in and for the parish of East Baton Rouge.

G. In the liquidation or windup of the affairs of the health maintenance organization, notwithstanding any provision of law to the contrary, the commissioner shall assure any payments authorized by the Department of Insurance and issued prior to any order of liquidation are honored; thereafter, the following schedule of preferences shall be followed:

(1) The commissioner's costs and expenses of administration, including unpaid federal and state employment withholding taxes.

(2) Compensation actually owing to employees other than officers of a health maintenance organization for services rendered within three months prior to the commencement of a proceeding against the health maintenance organization under this Subpart, but not exceeding two thousand five hundred dollars for such employee, shall be paid prior to the payment of any other debt or claim and in the discretion of the commissioner may be paid as soon as practicable after the proceeding has commenced. However, at all times the commissioner shall reserve such funds as will in his opinion be sufficient for the payment of all claims in Paragraphs (1) through (3) of this Subsection. This priority shall be in lieu of any other similar priority which may be authorized by law as to wages or compensation of such employees.

(3) Claims for covered benefits prior to cancellation that are filed within ninety days of an order of liquidation. The commissioner shall, within one hundred twenty days, present a plan for timely payment of such claims to the court for approval. The Department of Insurance shall not require refiling any claim received for covered benefits or provision of any proof of claim that would otherwise be applicable to non-benefit claims. The maximum amount paid shall not exceed the amount that would be paid under Title XVIII of the Social Security Act, 42 U.S.C. §301 et seq. The department shall establish reasonable amounts for any services or supplies covered under a health policy or contract for which an amount has not been determined under the federal Medicare program.

(4) Claims for unearned premiums or other premium refunds.

(5) All other claims, including claims for covered benefits provided prior to cancellation that are not filed within ninety days of an order of liquidation.

Acts 1986, No. 1065, §1; Acts 1995, No. 1231, §1, eff. Sept. 1, 1995; Acts 2003, No. 1106, §1, eff. Dec. 31, 2003; Redesignated from R.S. 22:2010 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2012, No. 54, §1.

NOTE: Former R.S. 22:254 redesignated as R.S. 22:144 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:255 - Regulation of agents

§255. Regulation of producers

The commissioner may, after notice and public hearing, promulgate such reasonable rules and regulations as are necessary to provide for the licensing of producers. A producer means a person licensed as a life and health insurance producer in the state of Louisiana who is appointed or employed by a health maintenance organization to engage in solicitation of membership in such organization. It shall not include a person enrolling members on behalf of an employer, union, or other organization to whom a master group contract has been issued.

Acts 1986, No. 1065, §1; Redesignated from R.S. 22:2011 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:255 redesignated as R.S. 22:145 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:256 - Examination of health maintenance organization and other parties

§256. Examination of health maintenance organization and other parties

A. The commissioner or a member of his staff may make an examination of the affairs of any health maintenance organization as often as it is reasonably necessary for the protection of the interest of the people of this state, but not less frequently than once every five years.

B. The commissioner or a member of his staff shall conduct all examinations in accordance with R.S. 22:1981 through 1995.

Acts 1986, No. 1065, §1; Acts 1995, No. 1231, §1, eff. Sept. 1, 1995; Redesignated from R.S. 22:2012 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:256 redesignated as R.S. 22:146 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:257 - Suspension or revocation of certificate of authority

§257. Suspension or revocation of certificate of authority

A. The commissioner may suspend or revoke any certificate of authority issued to a health maintenance organization under this Subpart if he finds that any of the following conditions exist:

(1) The health maintenance organization is operating significantly in contravention of its basic organizational document or in a manner contrary to that described in any information submitted under R.S. 22:244, unless the health maintenance organization filed with the commissioner those modifications as required by R.S. 22:244(D).

(2) The health maintenance organization does not provide or arrange for basic health care services.

(3) The health maintenance organization is no longer financially responsible and may reasonably be expected to be unable to meet its obligations to enrollees or prospective enrollees.

(4) The health maintenance organization, or any person on its behalf, has advertised or merchandised its services in an untrue, misrepresentative, misleading, deceptive, or unfair manner.

(5) The continued operation of the health maintenance organization would be hazardous to its enrollees.

(6) The health maintenance organization has otherwise failed to substantially comply with this Subpart.

(7) The health maintenance organization has failed to file or to timely file any of the financial statements as required under this Subpart.

(8) The health maintenance organization has failed to comply with any requirements of any provision found under this Subpart.

(9) The health maintenance organization has failed to maintain a statutory deposit as required pursuant to R.S. 22:254.

B. A certificate of authority shall be suspended or revoked only after compliance with the requirements of R.S. 22:259 except in cases where such delay would cause irreparable harm or substantial monetary loss in the opinion of the commissioner. In lieu of suspension or revocation of a license duly issued, the commissioner may levy a fine not to exceed one thousand dollars for each violation and up to one hundred thousand dollars aggregate for all violations in a calendar year. The commissioner of insurance is authorized to suspend the imposition of the fines authorized under this Section.

C. When the certificate of authority of a health maintenance organization is suspended, the health maintenance organization shall not, during the period of such suspension, enroll any additional enrollees, except newborn children or other newly acquired dependents of existing enrollees, and shall not engage in any advertising or solicitation whatsoever.

D. When the certificate of authority of a health maintenance organization is revoked, such organization shall proceed, immediately following the effective date of the order of revocation, to wind up its affairs, and shall conduct no further business except as may be essential to the orderly conclusion of the affairs of such organization. It shall engage in no further advertising or solicitation whatsoever. The commissioner may, by written order, permit such further operation of the organization as he may find to be in the best interest of enrollees, to the end that enrollees will be afforded the greatest practical opportunity to obtain continuing health care coverage without further liability to the enrollee.

E. Where a certificate of authority is revoked or in the liquidation or windup of the affairs of a health maintenance organization, the commissioner shall have the right to enforce, for the benefit of the enrollees, contract performance by any provider or other third party who had contracted with the health maintenance organization.

F. The commissioner is specifically empowered to take over and liquidate the affairs of any health maintenance organization experiencing financial difficulty at such time as he deems it necessary by applying to the Nineteenth Judicial District Court for permission to take over and fix the conditions thereof. The Nineteenth Judicial District Court shall have exclusive jurisdiction over any suit arising from such takeover and liquidation. The commissioner shall be authorized to issue appropriate regulations to implement an orderly procedure to wind up the affairs of any financially troubled health maintenance organization.

G. The commissioner may proceed by summary proceeding and shall not be required to give bond or security.

Acts 1986, No. 1065, §1; Acts 1995, No. 1231, §1, eff. Sept. 1, 1995; Acts 2003, No. 1106, §1, eff. Dec. 31, 2003; Redesignated from R.S. 22:2013 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:247 redesignated as R.S. 22:147 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:258 - Regulations

§258. Regulations

The commissioner may, after notice and hearing, promulgate such rules and regulations, as may be necessary or proper to carry out the provisions of this Subpart. Such rules and regulations shall be subject to rulemaking and review in accordance with the Administrative Procedure Act.

Acts 1986, No. 1065, §1; Redesignated from R.S. 22:2014 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:258 redesignated as R.S. 22:148 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:259 - Administrative procedures

§259. Administrative procedures

When the commissioner has cause to believe that grounds for the denial, suspension, or revocation of an application for a certificate of authority exist, in accordance with R.S. 49:961, he shall issue an order denying, suspending, or revoking the application and shall notify the health maintenance organization in writing specifically stating the grounds for denial, suspension, or revocation. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 1986, No. 1065, §1; Redesignated from R.S. 22:2015 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.

NOTE: Former R.S. 22:259 redesignated as R.S. 22:149 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:260 - Statutory construction; relationship to other laws

§260. Statutory construction; relationship to other laws

A. Except as otherwise provided in this Subpart and in R.S. 22:1037, provisions of the insurance law and provisions of Subpart C of this Part, R.S. 22:111 et seq., shall not be applicable to any health maintenance organization granted a certificate of authority under this Subpart. This provision shall not apply to an insurer or an entity licensed under the provisions of Subpart C of this Part except with respect to its health maintenance organization activities authorized and regulated pursuant to this Subpart.

B. Solicitation of enrollees by a health maintenance organization granted a certificate of authority, or its representatives, shall not be construed to violate any provision of law relating to solicitation or advertising by health professionals, but such health professionals shall be individually subject to the laws, rules, and regulations governing their individual profession.

C. Every health maintenance organization shall make available in writing to its potential enrollees a reasonable explanation of the services to be provided or arranged for. This explanation shall also identify those services excluded from coverage and shall set forth the methods of access to all forms of treatment or class of providers included in the plan.

D. Any health maintenance organization authorized under this Subpart shall not practice medicine and shall not be deemed to practice medicine, provided however, that the administrative treatment guidelines of the health maintenance organization shall not impinge upon nor encumber the independent medical judgment of the treating physician or health care provider. Nothing in this Subsection shall be construed to prevent a health maintenance organization from conducting a utilization review and quality assurance program.

E. Each health maintenance organization shall meet the following requirements:

(1) All facilities located in this state including but not limited to hospitals, medical facilities, and nursing care and intermediate care facilities to be utilized by the health maintenance organization shall be licensed, if such licensure is required by law.

(2) All personnel employed by or under contract to the health maintenance organization shall be licensed or certified by their respective board or agency, if such licensure or certification is required by law.

(3) All equipment required to be licensed or registered by law shall be so licensed or registered and the operating personnel for such equipment shall be licensed or certified as required by law.

Acts 1986, No. 1065, §1; Acts 2003, No. 190, §1; Redesignated from R.S. 22:2016 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:260 redesignated as R.S. 22:150 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:261 - Repealed by Acts 2009, No. 503, §2.

§261. Repealed by Acts 2009, No. 503, §2.



RS 22:262 - Technical advice, advisors, and other technical services

§262. Technical advice, advisors, and other technical services

A. The commissioner or the secretary may at any time call upon any other state agency, to serve as an advisor on technical or health care matters and for such technical data, statistics, or other information as he may from time to time require in the administration and enforcement of this Subpart.

B. In the event it is necessary for the commissioner or secretary to invoke or defend any legal proceedings arising hereunder or with respect hereto, the attorney general of the state shall serve as legal counsel of record for the commissioner or secretary.

C. Every health maintenance organization which has been licensed under this Subpart shall submit to the commissioner a plan for accreditation under an organization or entity recognized by the commissioner. The commissioner shall be authorized to make an inspection no less frequently than once every three years of each health maintenance organization, which has not been accredited by an organization or entity recognized by the commissioner, to determine whether it is adhering to the minimum standards for utilization review and grievances. The commissioner shall be authorized to establish agreements with the secretary for review of such health maintenance organization's contractual providers and the quality of services it offers and provides to its enrollees. Within thirty days after inspection, the secretary shall transmit a report of such inspection to the governor with a copy thereof transmitted to the commissioner. The costs of all such inspections shall be assessed as regulatory costs by the commissioner.

Acts 1986, No. 1065, §1; Acts 1997, No. 238, §1, eff. June 16, 1997; Redesignated from R.S. 22:2017 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:263 - Requirements of provider contracts; prohibited incentives; definitions

§263. Requirements of provider contracts; prohibited incentives; definitions

A. Every contract between a health maintenance organization and a provider of health care services shall be in writing, and shall set forth:

(1) That in the event the health maintenance organization fails to pay for covered health care services as set forth in the evidence of coverage, the subscriber or enrollee shall not be liable to the provider for any sums owed by the health maintenance organization.

(2) The methodology by which payment will be made.

(3) The procedure for processing and resolving grievances as required under R.S. 22:267. Such information shall include the location and telephone number where grievances may be submitted.

B. In the event that the contract has not been reduced to writing as required by this Section or that the contract fails to contain the required prohibition, the contracting provider shall not collect or attempt to collect from the subscriber or enrollee sums owed by the health maintenance organization.

C. No contracting provider, or agent, trustee, or assignee thereof, may maintain any action at law against a subscriber or enrollee to collect sums owed by the health maintenance organization.

D.(1) A health care provider that does not contract with a health maintenance organization may pursue collection from a health maintenance organization for emergency services rendered, provided that the health care provider has no direct knowledge or information that a patient is an enrollee of a health maintenance organization. The health care provider shall only collect:

(a) From the health maintenance organization the amount paid to participating providers for the same services.

(b) From the patient, subscriber, or enrollee the difference, if any, between the amount charged for such services and the amount received from the health maintenance organization.

(2) An anesthesiologist, pathologist, or a radiologist who is not a participating provider but who provides health care services at a facility that contracts with a health maintenance organization may pursue collection from the health maintenance organization for health care services rendered provided that the anesthesiologist, pathologist, or radiologist has no direct knowledge or information that a patient is an enrollee of the health maintenance organization. The provider shall only collect:

(a) From the health maintenance organization the amount paid to participating providers for the same services.

(b) From the patient, subscriber, or enrollee the difference, if any, between the amount charged for such services and the amount received from the health maintenance organization.

E. A health maintenance organization, managed care organization, or their contracting entities shall not include provisions in their contracts with health care providers which include an incentive or specific payment made directly, in any form, to a health care provider or health care provider group as an inducement to deny, reduce, limit, or delay specific, medically necessary, and appropriate services provided with respect to a specific insured or groups of insureds with similar medical conditions.

F. Nothing in this Section shall be construed to prohibit contracts that contain incentive plans that involve general payments, such as capitation payments, or shared-risk arrangements that are not tied to specific medical decisions involving a specific insured or groups of insureds with similar medical conditions. The payments rendered or to be rendered to physicians, physician groups, or other licensed health care practitioners under these arrangements shall be deemed confidential information.

G. As used in Subsections E and F of this Section, the following definitions shall apply:

(1) "Managed care organization" means a licensed insurance company, hospital, or medical benefit plan or program, health maintenance organization, integrated health care delivery system, an employer or employee organization, or a managed care contractor which operates a managed care plan. A managed care entity may include but it is not limited to a preferred provider organization, health maintenance organization, exclusive provider organization, independent practice association, clinic without walls, management services organization, managed care services organization, physician hospital organization, and hospital physician organization.

(2) "Managed care plan" means a plan operated by a managed care organization which provides for the financing and delivery of health care and treatment services to individuals enrolled in such plan through its own employed health care providers or contracting with selected specific providers that conform to explicit selection, standards, or both. A managed care plan shall also mean a plan that has a formal organizational structure for continual quality assurance, a certified utilization review program, dispute resolution, and financial incentives for individual enrollees to use the plan's participating providers and procedures.

Acts 1986, No. 1065, §1; Acts 1995, No. 1159, §1; Acts 1997, No. 238, §1, eff. June 16, 1997; Acts 1997, No. 897, §1; Redesignated from R.S. 22:2018 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:264 - Restriction on alienations or transfers of certificate of authority

§264. Restriction on alienations or transfers of certificate of authority

A certificate of authority shall not be disposed of, sold, transferred, or utilized by any person other than the applicant except as authorized by the commissioner. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 1986, No. 1065, §1; Redesignated from R.S. 22:2019 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.



RS 22:264.1 - Prior approval required for merger of domestic health maintenance organization

§264.1. Prior approval required for merger of domestic health maintenance organization

No domestic health maintenance organization shall merge with another person without the prior approval of the commissioner, who may grant such approval upon written request of a domestic health maintenance organization. The request shall include the articles or plan of merger, a pro-forma consolidated financial statement for the merging entities, and such other information as the commissioner may require to determine that the merger is not detrimental to the enrollees or to the financial solvency of the health maintenance organization. If the merger may result in a change of control of a domestic health maintenance organization, the requirements of this Section may be consolidated with those of R.S. 22:691.4.

Acts 2016, No. 379, §1.



RS 22:265 - Confidentiality of medical information

§265. Confidentiality of medical information

A. Any data or information pertaining to the diagnosis, treatment, or health of any enrollee or potential enrollee obtained from such persons or from any provider by any health maintenance organization shall be held in confidence and shall not be disclosed to any person except:

(1) To the extent that it may be necessary to carry out the purposes of this Subpart or as otherwise permitted by law.

(2) Upon the express consent of the enrollee or potential enrollee.

(3) Pursuant to statute or court order for the production of evidence or the discovery thereof.

(4) In the event of a claim or litigation between such person and the health maintenance organization, wherein such data or information is pertinent.

B. A health maintenance organization shall be entitled to claim any statutory privileges against such disclosure which the provider who furnished such information to the health maintenance organization is entitled.

Acts 1986, No. 1065, §1; Redesignated from R.S. 22:2020 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:266 - Medical necessity review

§266. Medical necessity review

Every health maintenance organization shall assure full compliance with Subpart F of Part III of Chapter 4 of this Title, R.S. 22:1121 et seq., in establishing procedures for continuous review of quality of care, performance of providers, utilization of health services, facilities, and costs. The medical necessity review requirements and administrative treatment guidelines of the health maintenance organization shall not fall below the appropriate standard of care and shall not impinge upon the independent medical judgment of the treating health care provider. Nothing in this Section shall be construed to prevent a health maintenance organization from conducting a medical necessity review and quality assurance program.

Acts 1986, No. 1065, §1; Acts 1997, No. 238, §1, eff. June 16, 1997; Acts 1997, No. 1324, §1; Acts 1999, No. 401, §1, eff. Jan. 1, 2000; Redesignated from R.S. 22:2021 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:267 - Enrollee grievance procedure

§267. Enrollee grievance procedure

A. Every health maintenance organization shall establish and maintain a grievance system approved by the commissioner under which enrollees may submit their grievances to the health maintenance organization. Each system shall provide reasonable procedures which shall insure adequate consideration of enrollee grievances and rectification when appropriate.

B. Every health maintenance organization shall inform its subscribers and enrollees upon enrollment in the health maintenance organization and annually thereafter of the procedure for processing and resolving grievances. Such information shall include the location and telephone number where grievances may be submitted.

C. The health maintenance organization shall keep in its files all copies of complaints, and the responses thereto, for a period of five years.

D. The commissioner, in compliance with the Louisiana Administrative Procedure Act, R.S. 49:950 et seq., shall be authorized to issue such rules, regulations, and orders as shall be necessary to implement procedures that assure that plan members and participating providers have the opportunity for the appropriate resolution of their grievances. Accreditation by a nationally recognized accrediting body or entity recognized by the commissioner shall be evidence of meeting the requirements of this Section.

Acts 1986, No. 1065, §1; Acts 1997, No. 238, §1, eff. June 16, 1997; Redesignated from R.S. 22:2022 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.



RS 22:268 - Reports to the governor

§268. Reports to the governor

The secretary and the commissioner each shall report annually to the governor on the activities of his office with respect to health maintenance organizations and shall make such suggestions for change or improvement as may be in the best interest of the state and the industry.

Acts 1986, No. 1065, §1; Redesignated from R.S. 22:2023 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:269 - Fees

§269. Fees

A. The following fees shall be collected in advance by the secretary of state for health maintenance organization:

(1)    For filing a charter, other documents, and

amendments thereto, per page                                                $ 2.50

(2)    For certified copies of any document,

per page                                                                                  $ 2.00

B. The following fees and licenses shall be collected in advance by the commissioner of insurance for health maintenance organizations:

(1)    Certificates of authority                                                       $ 500.00

(2)    Repealed by Acts 2012, No. 206, §1.

(3)    (a)    For filing annual statement                                             250.00

(b)    Penalty for unauthorized late filing                             1,000.00

(4)    Initial examination of health maintenance

organization companies                                                        1,000.00

(5)    Repealed by Acts 2012, No. 206, §1.

(6), (7) Repealed by Acts 1996, 1st Ex. Sess., No. 71, §2, eff. May 10, 1996.

(8)    The commissioner may assess additional

regulatory fees due to costs incurred by the

Louisiana Department of Insurance.

Acts 1986, No. 1065, §1; Acts 1996, 1st Ex. Sess., No. 71, §2, eff. May 10, 1996; Acts 2001, No. 161, §1; Redesignated from R.S. 22:2024 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 206, §1.



RS 22:270 - Repealed

§270. Repealed by 2016 2nd Ex. Sess., No. 1, §2, eff. June 22, 2016.



RS 22:271 - Enrollment application; required statement; annual notification and disclosure of information

§271. Enrollment application; required statement; annual notification and disclosure of information

A. Every application for enrollment in a health maintenance organization shall contain the following statement conspicuously displayed on the front of such application in at least ten point bold-face capital letters:

"NOTICE - YOU MUST PERSONALLY BEAR ALL COSTS IF YOU UTILIZE HEALTH CARE NOT AUTHORIZED BY THIS PLAN OR PURCHASE DRUGS WHICH ARE NOT AUTHORIZED BY THIS PLAN."

B. The commissioner shall assess a penalty if he determines that a health maintenance organization's enrollment application or annual notices do not contain the language required in this Section. Any insurer violation of this Section shall be considered an unfair trade practice and subject to the penalties provided for under R.S. 22:1969.

C. Every subscriber and enrollee shall at the time of enrollment and annually thereafter be provided with a written notice which fully explains copayment and deduction amounts applicable to each covered service. Any separate deductible amounts shall be fully disclosed. The written notice shall be printed in ten-point or larger type and shall outline any limitations on the choice of primary care physicians, access to specialists, and application of preexisting medical condition exclusions from coverage.

D. Every subscriber, enrollee, and participating provider shall be provided with an annual plan notification statement which provides:

(1) A listing of compensation mechanisms utilized to pay providers including incentive arrangements.

(2) A description of the services or treatments which will be covered under the plan.

(3) A statement regarding the coverage of experimental treatments.

(4) A statement regarding the coverage of prescription drugs. Such statement shall include the procedure used for adding or deleting coverage of specific prescribed drugs.

Acts 1989, No. 695, §1, eff. Jan 1, 1990; Acts 1997, No. 238, §1, eff. June 16, 1997; Redesignated from R.S. 22:2026 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:272 - Notice required for certain prepaid charge rate increases, cancellation or nonrenewal of service agreements; other requirements

§272. Notice required for certain prepaid charge rate increases, cancellation or nonrenewal of service agreements; other requirements

A.(1) Every health maintenance organization regulated by this Subpart shall notify each master contract group in writing at least forty-five days before any increase of twenty percent or more in prepaid charges or at least sixty days before any cancellation or nonrenewal of an agreement for basic health care services.

(2) The notice required by Paragraph (1) of this Subsection may be waived for a basic health care service agreement which covers one hundred or more persons, provided a provision for such waiver is made part of the basic health care services agreement agreed upon by the insurer and the holder of the master contract.

B. Nothing in this Section shall be construed to grant to the health maintenance organization any additional authorization in relation to cancellation, nonrenewal, or other termination of an agreement for basic health care services and all provisions of this Subpart which regulate such events shall apply. No basic health care services agreement shall be cancelled, nonrenewed, or otherwise terminated because the health maintenance organization failed to meet the notice provisions of this Section.

C.(1) The notice provisions of Subsections A and B of this Section shall not apply to cancellations due to nonpayment on a timely basis of the prepaid charges.

(2) Every health maintenance organization issuing a contract for health care services shall include in such contract a provision providing the subscriber or enrollee a grace period of thirty days from the date the prepaid charge was due. If the prepaid charge is paid during the grace period, then coverage shall remain in effect pursuant to the provisions of the contract.

(3) Whenever a health maintenance organization does not receive a prepaid charge payment fifteen days prior to the end of the grace period, the health maintenance organization shall mail, by first class mail, a notice to the subscriber or enrollee. The notice shall state that if the prepaid charge has not been paid by the end of the grace period, the contract will lapse as provided by the provisions of the contract. The notice shall also state that the contract will be reinstated with no penalties whatsoever to the subscriber or enrollee if the full payment is received within the period allowed for reinstatement.

D.(1)(a) Every health maintenance organization authorized under this Subpart may include in its plan obstetricians or gynecologists as primary care physicians. In addition, the health maintenance organization shall not limit direct access to an in-network obstetrician or gynecologist for routine gynecological care. This selection shall be permitted without penalty or denial of the benefits provided under the health maintenance organization.

(b) Routine gynecological care as used in this Section shall mean a minimum of two routine annual visits, provided that the second visit shall be permitted based upon medical need only, and follow-up treatment within sixty days following either visit if related to a condition diagnosed or treated during the visits, and any care related to a pregnancy. Nothing in this Section shall prevent a policy, program, or plan from requiring that an obstetrician-gynecologist treating a covered patient coordinate that care with the patient's primary care physician, if applicable, or in conjunction with other oversight procedures.

(2) Any provision in a health maintenance organization plan which is delivered, renewed, issued for delivery, or otherwise contracted for in this state which is contrary to this Section shall, to the extent of such conflict, be void.

E. Repealed by Acts 2016, No. 145, §2, eff. May 19, 2016.

F. Every health maintenance organization authorized under this Subpart shall also be subject to the requirements of Subpart B of Part II of Chapter 6 of this Title, R.S. 22:1831 et seq.

Acts 1990, No. 538, §1; Acts 1995, No. 637, §1; Acts 1997, No. 1313, §1; Acts 1997, No. 1341, §1; Acts 1999, No. 1017, §1, eff. July 9, 1999; Acts 2006, No. 396, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:2027 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2010, No. 919, §1, eff. Jan. 1, 2011; Acts 2016, No. 145, §2, eff. May 19, 2016.



RS 22:281 - Fraternal benefit societies

SUBPART J. FRATERNAL BENEFIT SOCIETIES

§281. Fraternal benefit societies

A fraternal benefit society is any incorporated society, order, or supreme lodge, without capital stock, including one exempted under the provisions of R.S. 22:317(A)(2), whether incorporated or not, conducted solely for the benefit of its members and their beneficiaries and not for profit, operated on a lodge system with ritualistic form of work, having a representative form of government, and which provides benefits in accordance with this Subpart.

Acts 1958, No. 125; Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:541 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:282 - Lodge system defined

§282. Lodge system defined

A. A society is operating on the lodge system if it has a supreme governing body and subordinate lodges into which members are elected, initiated, or admitted in accordance with its laws, rules, and ritual. Subordinate lodges shall be required by the laws of the society to hold regular meetings at least once each month in furtherance of the purposes of the society.

B. A society may, at its option, organize and operate lodges for children under the minimum age for adult membership. Membership and initiation in local lodges shall not be required of such children, nor shall they have a voice or vote in the management of the society.

Acts 1958, No. 125; Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:542 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:283 - Representative form of government defined

§283. Representative form of government defined

A. A society has a representative form of government when all of the following requirements are met:

(1) It has a supreme governing body constituted in one of the following ways:

(a) Assembly. The supreme governing body is an assembly composed of delegates elected directly by the members or at intermediate assemblies or conventions of members or their representatives, together with other delegates as may be prescribed in the society's laws. A society may provide for election of delegates by mail. The elected delegates shall constitute a majority in number of the total delegates, and shall not have less than a majority of the votes and not less than the number of votes required to amend the society's laws. The assembly shall be elected, shall meet at least once every four years, and shall elect a board of directors to conduct the business of the society between meetings of the assembly. Vacancies on the board of directors between elections may be filled in the manner prescribed by the society's laws.

(b) Direct Election. The supreme governing body is a board composed of persons elected by the members, either directly or by their representatives in intermediate assemblies, and any other persons prescribed in the society's laws. A society may provide for election of the board by mail. Each term of a board member shall not exceed four years. Vacancies on the board between elections shall be filled in the manner prescribed by the society's laws. Those persons elected to the board shall constitute a majority in number and not less than the number of votes required to amend the society's laws. A person filling the unexpired term of an elected board member shall be considered to be an elected member. The board shall meet at least quarterly to conduct the business of the society.

(2) The officers of the society are elected either by the supreme governing body or by the board of directors.

(3) Only benefit members are eligible for election to the supreme governing body, the board of directors, or any intermediate assembly.

(4) Each voting member shall have one vote; no vote shall be cast by proxy.

Acts 1958, No. 125; Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:543 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:284 - General definitions

§284. General definitions

As used in this Subpart, the following terms shall have the meanings herein given to each unless the context clearly indicates otherwise:

(1) "Benefit contract" means the agreement for provision of benefits authorized by R.S. 22:296, as that agreement is described in R.S. 22:299(A).

(2) "Benefit member" means an adult member who is designated by the laws or rules of the society to be a benefit member under a benefit contract.

(3) "Certificate" means the document issued as written evidence of the benefit contract.

(4) "Laws" means the society's articles of incorporation, constitution, and bylaws, however designated.

(5) "Lodge" means subordinate member units of the society, known as camps, courts, councils, branches, or by any other designation.

(6) "Premiums" means premiums, rates, dues, or other required contributions by whatever name known, which are payable under the certificate.

(7) "Rules" means all rules, regulations, or resolutions adopted by the supreme governing body or board of directors which are intended to have general application to the members of the society.

(8) "Society" means fraternal benefit society.

Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:544 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:285 - Purposes and powers

§285. Purposes and powers

A. A society shall operate for the benefit of members and their beneficiaries by:

(1) Providing benefits as specified in R.S. 22:296.

(2) Operating for one or more social, intellectual, educational, charitable, benevolent, moral, fraternal, patriotic, or religious purposes for the benefit of its members, which may also be extended to others. Such purposes may be carried out directly by the society, or indirectly through subsidiary corporations or affiliated organizations.

B. Every society shall have the power to adopt laws and rules for the government of the society, the admission of its members, and the management of its affairs. It shall have the power to change, alter, add to, or amend such laws and rules and shall have such other powers as are necessary and incidental to carry into effect the objects and purposes of the society.

Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:545 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:286 - Qualifications for membership

§286. Qualifications for membership

A. A society shall specify in its laws or rules:

(1) Eligibility standards for each class of membership, provided that if benefits are provided on the lives of children, the minimum age for adult membership shall be set at not less than age fifteen and not greater than age twenty-one.

(2) The process for admission to membership for each membership class.

(3) The rights and privileges of each membership class, provided that only benefit members shall have the right to vote on the management of the insurance affairs of the society.

B. A society may also admit social members who shall have no voice or vote in the management of the insurance affairs of the society.

C. Membership rights in the society are personal to the member and are not assignable.

Acts 1958, No. 125. Amended by Acts 1972, No. 768, §7; Acts 1987, No. 470, eff. Jan. 1, 1988; Redesignated from R.S. 22:546 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:287 - Location of office, meetings, communications to members, grievance procedures

§287. Location of office, meetings, communications to members, grievance procedures

A. The principal office of any domestic society shall be located in this state. The meetings of its supreme governing body may be held in any state, district, province, or territory wherein such society has at least one subordinate lodge, or in such other location as determined by the supreme governing body, and all business transacted at such meetings shall be as valid in all respects as if such meetings were held in this state. The minutes of the proceedings of the supreme governing body and of the board of directors shall be in the English language.

B.(1) A society may provide in its laws for an official publication in which any notice, report, or statement required by law to be given to members, including notice of election, may be published. Such required reports, notices, and statements shall be printed conspicuously in the publication. If the records of a society show that two or more members have the same mailing address, an official publication mailed to one member is deemed to be mailed to all members at the same address unless a member requests a separate copy.

(2) Not later than June first of each year, a synopsis of the society's annual statement providing an explanation of the facts concerning the condition of the society thereby disclosed shall be printed and mailed to each benefit member of the society or, in lieu thereof, such synopsis may be published in the society's official publication.

C. A society may provide in its laws or rules for grievance or complaint procedures for members.

Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:547 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:288 - No personal liability

§288. No personal liability

A. The officers and members of the supreme governing body or any subordinate body of a society shall not be personally liable for any benefits provided by a society.

B.(1) Any person who, by reason of the fact that he is or was a director, officer, employee, or agent of any society or of any firm, corporation, or organization which he served in any capacity at the request of any society, incurs reasonable expenses or the imposition of liabilities, or both, arising out of any action, suit, or proceeding, whether civil, criminal, administrative, or investigative, or threat thereof, may be indemnified and reimbursed by that society for such expenses and liabilities. A person shall not be so indemnified or reimbursed in relation to any matter in such action, suit, or proceeding as to which he shall finally be adjudged to be or has been guilty of breach of a duty as a director, officer, employee, or agent of the society, or in relation to any matter in such action, suit, or proceeding, or threat thereof, which has been made the subject of a compromise settlement, unless in either such case the person acted in good faith for a purpose the person reasonably believed to be in or not opposed to the best interests of the society and, in a criminal action or proceeding, in addition, had no reasonable cause to believe that his conduct was unlawful.

(2) The determination whether the conduct of such person met the standard required in order to justify indemnification and reimbursement in relation to any matter described may only be made by the supreme governing body or board of directors by a majority vote of a quorum consisting of persons who were not parties to such action, suit, or proceeding or by a court of competent jurisdiction. The termination of any action, suit, or proceeding by judgment, order, settlement, conviction, or upon a plea of no contest, as to such person shall not in itself create a conclusive presumption that the person did not meet the standard of conduct required in order to justify indemnification and reimbursement. The foregoing right of indemnification and reimbursement shall not be exclusive of other rights to which such person may be entitled as a matter of law and shall inure to the benefit of his heirs, executors, and administrators.

C. A society shall have the power to purchase and maintain insurance on behalf of any person who is or was a director, officer, employee, or agent of the society, or who is or was serving at the request of the society as a director, officer, employee, or agent of any other firm, corporation, or organization against any liability asserted against such person and incurred by him in any such capacity or arising out of his status as such, whether the society would have the power to indemnify the person against such liability under this Section.

Acts 1958, No. 125; Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:548 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:289 - Waiver

§289. Waiver

The laws of the society may provide that no subordinate body, nor any of its subordinate officers or members, shall have the power or authority to waive any of the provisions of the laws of the society. Such provision shall be binding on the society and every member and beneficiary of a member.

Acts 1958, No. 125; Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:549 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:290 - Organization

§290. Organization

A domestic society organized pursuant to this Subpart shall be formed as follows:

(1) Seven or more citizens of the United States, a majority of whom are citizens of this state, who desire to form a fraternal benefit society, may execute by authentic act or by private act duly acknowledged articles of incorporation, in which shall be stated:

(a) The proposed corporate name of the society, which shall not so closely resemble the name of any other society or insurance company as to be misleading or confusing.

(b) The purposes for which it is being formed and the mode in which its corporate powers are to be exercised. Such purposes shall not include more liberal powers than are granted by this Subpart.

(c) The names and resident addresses of the incorporators and the names, resident addresses, and official titles of all the officers, trustees, directors, or other persons who are to exercise general control of the management of the affairs and funds of the society for the first year or until the ensuing election at which all such officers shall be elected by the supreme governing body, which election shall be held not later than one year from the date of issuance of the permanent certificate of authority.

(2) The articles of incorporation, certified copies of the society's bylaws and rules, copies of all proposed forms of certificates, applications therefor, and circulars to be issued by the society and a bond conditioned upon the return to applicants of the advanced payments if the organization is not completed within one year shall be filed with and approved by the commissioner of insurance, who may require such further information as the commissioner deems necessary. The articles of incorporation, bylaws, and rules shall also be filed with the secretary of state. The bond with sureties approved by the commissioner of insurance shall be in such amount, but not less than three hundred thousand dollars nor more than one million five hundred thousand dollars, as required by the commissioner of insurance of which the minimum must be maintained if the association is to maintain its certificate of authority. All documents filed are to be in the English language. If the purposes of the society conform to the requirements of this Subpart and all provisions of the law have been complied with, the commissioner of insurance shall so certify, and the secretary of state shall file the articles of incorporation in the manner provided in R.S. 22:64. The commissioner of insurance shall furnish the incorporators a preliminary certificate of authority authorizing the society to solicit members as hereinafter provided.

(3) No preliminary certificate of authority granted under the provisions of this Section shall be valid after one year from its date or after such further period, not exceeding one year, as may be authorized by the commissioner of insurance upon cause shown, unless the five hundred applicants hereinafter required have been secured and the organization has been completed as provided herein. The articles of incorporation and all other proceedings thereunder shall become null and void in one year from the date of the preliminary certificate of authority, or at the expiration of the extended period, unless the society shall have completed its organization and received a certificate of authority to do business as provided hereinafter.

(4) Upon receipt of a preliminary certificate of authority from the commissioner of insurance, the society may solicit members for the purpose of completing its organization, shall collect from each applicant the amount of not less than one regular monthly premium in accordance with its table of rates, and shall issue to each such applicant a receipt for the amount so collected. No society shall incur any liability other than for the return of such advance premium, nor issue any certificate, nor pay, or allow, or offer or promise to pay or allow, any benefit to any person until all of the following conditions are met:

(a) Actual bona fide applications for benefits have been secured on not less than five hundred applicants, and any necessary evidence of insurability has been furnished to and approved by the society.

(b) At least ten subordinate lodges have been established into which the five hundred applicants have been admitted.

(c) There has been submitted to the commissioner of insurance, under oath of the president or secretary, or corresponding officer of the society, a list of such applicants, giving their names and addresses, the date each was admitted, the name and number of the subordinate lodge of which each applicant is a member, the amount of benefits to be granted and the premiums collected therefor.

(d) It shall have been shown to the commissioner of insurance, by sworn statement of the treasurer, or corresponding officer of such society, that at least five hundred applicants have each paid in cash at least one regular monthly premium as herein provided, which premiums in the aggregate shall amount to at least one hundred and fifty thousand dollars. The advance premiums shall be held in trust during the period of organization and if the society has not qualified for a certificate of authority within one year, as provided herein, the premiums shall be returned to said applicants.

(5) The commissioner of insurance may make such examination and require such further information as the commissioner deems advisable. Upon presentation of satisfactory evidence that the society has complied with all the provisions of law, the commissioner shall issue to the society a certificate of authority to that effect and that the society is authorized to transact business pursuant to the provisions of this Subpart. The certificate of authority shall be prima facie evidence of the existence of the society at the date of issuance of such certificate. The commissioner of insurance shall cause a record of the certificate of authority to be made. A certified copy of such record may be given in evidence with like effect as the original certificate of authority.

(6) Any incorporated society authorized to transact business in this state shall not be required to reincorporate. Any voluntary fraternal benefit association may incorporate hereunder.

Acts 1958, No. 125; Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:550 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:291 - Amendments to laws

§291. Amendments to laws

A. A domestic society may amend its laws in accordance with the provisions thereof by action of its supreme governing body at any regular or special meeting thereof or, if its laws so provide, by referendum. Such referendum may be held in accordance with the provisions of its laws by the vote of the voting members of the society, by the vote of delegates or representatives of voting members, or by the vote of local lodges. A society may provide for voting by mail. No amendment submitted for adoption by referendum shall be adopted unless, within six months from the date of submission thereof, a majority of the members voting shall have signified their consent to such amendment by one of the methods herein specified.

B. No amendment to the laws of any domestic society shall take effect unless approved by the commissioner of insurance who shall approve such amendment if he finds that it has been duly adopted and is not inconsistent with any requirement of the laws of this state or with the character, objects, and purposes of the society. Unless the commissioner of insurance disapproves any such amendment within sixty days after the filing of same, the amendment shall be considered approved. The approval or disapproval of the commissioner of insurance shall be in writing and mailed to the secretary or corresponding officer of the society at its principal office. In case the commissioner disapproves the amendment, the reasons therefor shall be stated in the written notice. Within ninety days after approval by the commissioner of insurance a certified copy of the amendment shall be filed with the secretary of state.

C. Within ninety days after the approval thereof by the commissioner of insurance, all such amendments, or a synopsis thereof, shall be furnished to all members of the society either by mail or by publication in full in the official publication of the society. The affidavit of any officer of the society or of anyone authorized by it to mail any amendments or synopsis thereof, stating facts which show that they have been duly addressed and mailed, shall be prima facie evidence that such amendments, or synopsis thereof, have been furnished the addressee.

D. Every foreign or alien society authorized to do business in this state shall file with the commissioner of insurance and the secretary of state a duly certified copy of all amendments of, or additions to, its laws within ninety days after enactment.

E. Printed copies of the laws as amended, certified by the secretary or corresponding officer of the society shall be prima facie evidence of the legal adoption thereof.

Acts 1958, No. 125; Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:551 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:291 redesignated as R.S. 22:131 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:292 - Institutions

§292. Institutions

A society may create, maintain and operate, or may establish organizations to operate, not for profit institutions to further the purposes permitted by R.S. 22:285(A)(2). Such institutions may furnish services free or at a reasonable charge. Any real or personal property owned, held, or leased by the society for this purpose shall be reported in every annual statement.

Acts 1958, No. 125. Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:552 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:292 redesignated as R.S. 22:132 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:293 - Reinsurance

§293. Reinsurance

A. A domestic society may, by a reinsurance agreement, cede any individual risk or risks in whole or in part to an insurer, other than another fraternal benefit society, having the power to make such reinsurance and authorized to do business in this state, or if not so authorized, one which is approved by the commissioner of insurance, but no such society may reinsure substantially all of its insurance in force without the written permission of the commissioner of insurance. It may take credit for the reserves on such ceded risks to the extent reinsured, but no credit shall be allowed as an admitted asset or as a deduction from liability, to a ceding society for reinsurance made, ceded, renewed, or otherwise becoming effective after the effective date of this Subpart, unless the reinsurance is payable by the assuming insurer on the basis of the liability of the ceding society under the contract or contracts reinsured without diminution because of the insolvency of the ceding society.

B. Notwithstanding the limitation in Subsection A of this Section, a society may reinsure the risks of another society in a consolidation or merger approved by the commissioner of insurance under R.S. 22:294.

Acts 1958, No. 125. Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:553 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:293 redesignated as R.S. 22:133 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:294 - Consolidations and mergers

§294. Consolidations and mergers

A. A domestic society may consolidate or merge with any other society by complying with the provisions of this Section. It shall file with the commissioner of insurance the following documents:

(1) A certified copy of the written contract containing in full the terms and conditions of the consolidation or merger.

(2) A sworn statement by the president and secretary or corresponding officers of each society showing the financial condition thereof on a date fixed by the commissioner of insurance but not earlier than December thirty-first, next preceding the date of the contract.

(3) A certificate of such officers, duly verified by their respective oaths, that the consolidation or merger has been approved by a two-thirds vote of the supreme governing body of each society, such vote being conducted at a regular or special meeting of each such body, or, if the society's laws permit, by mail.

(4) Evidence that at least sixty days prior to the action of the supreme governing body of each society, the text of the contract has been furnished to all members of each society either by mail or by publication in full in the official publication of each society.

B. If the commissioner of insurance finds that the contract is in conformity with the provisions of this Section, that the financial statements are correct and that the consolidation or merger is just and equitable to the members of each society, the commissioner shall approve the contract and issue a certificate to such effect, and said contract of consolidation or merger, upon being filed with the secretary of state, shall be in full force and effect unless any society which is a party to the contract is incorporated under the laws of any other state or territory. In such event the consolidation or merger shall not become effective until it has been approved as provided by the laws of such state or territory and a certificate of such approval has been filed with the commissioner of insurance of this state or, if the laws of such state or territory contain no such provision, then the consolidation or merger shall not become effective until it has been approved by the commissioner of insurance of such state or territory and a certificate of such approval filed with the commissioner of insurance of this state.

C. Upon the consolidation or merger becoming effective as herein provided, all the rights, franchises, and interests of the consolidated or merged societies in and to every species of property, real, personal, or mixed, and things in action thereunto belonging shall be vested in the society resulting from or remaining after the consolidation or merger without any other instrument, except that conveyances of real property may be evidenced by proper deeds, and the title to any real estate or interest therein, vested under the laws of this state in any of the societies consolidated or merged, shall not revert or be in any way impaired by reason of the consolidation or merger, but shall vest absolutely in the society resulting from or remaining after such consolidation or merger.

D. The affidavit of any officer of the society or of anyone authorized by it to mail any notice or document, stating that such notice or document has been duly addressed and mailed, shall be prima facie evidence that such notice or document has been furnished the addressees.

Acts 1958, No. 125. Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:554 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:294 redesignated as R.S. 22:134 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:295 - Conversion of fraternal benefit society into mutual life insurance company

§295. Conversion of fraternal benefit society into mutual life insurance company

Any domestic fraternal benefit society may be converted and licensed as a mutual life insurance company by compliance with all the requirements of the Louisiana Insurance Code for mutual life insurance companies. A plan of conversion shall be prepared in writing by the board of directors setting forth in full the terms and conditions of conversion. The affirmative vote of two-thirds of all members of the supreme governing body at a regular or special meeting shall be necessary for the approval of such plan. No such conversion shall take effect until approved by the commissioner of insurance who may give such approval if the commissioner finds that the proposed change is in conformity with the requirements of law and not prejudicial to the certificate holders of the society.

Acts 1958, No. 125. Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:555 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:295 redesignated as R.S. 22:135 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:296 - Benefits

§296. Benefits

A. A society may provide the following contractual benefits in any form:

(1) Death benefits.

(2) Endowment benefits.

(3) Annuity benefits.

(4) Temporary or permanent disability benefits.

(5) Hospital, medical or nursing benefits.

(6) Monument or tombstone benefits to the memory of deceased members.

(7) Such other benefits as authorized for life insurers and which are not inconsistent with this Subpart.

B. A society shall specify in its rules those persons who may be issued, or covered by, the contractual benefits in Subsection A of this Section, consistent with providing benefits to members and their dependents. A society may provide benefits on the lives of children under the minimum age for adult membership upon application of an adult person.

Acts 1958, No. 125. Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:556 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:297 - Beneficiaries

§297. Beneficiaries

A. The owner of a benefit contract shall have the right at all times to change the beneficiary or beneficiaries in accordance with the laws or rules of the society unless the owner waives this right by specifically requesting in writing that the beneficiary designation be irrevocable. A society may, through its laws or rules, limit the scope of beneficiary designations and shall provide that no revocable beneficiary shall have or obtain any vested interest in the proceeds of any certificate until the certificate has become due and payable in conformity with the provisions of the benefit contract.

B. A society may make provision for the payment of funeral benefits to the extent of such portion of any payment under a certificate as might reasonably appear to be due to any person equitably entitled thereto by reason of having incurred expenses occasioned by the burial of the member.

C. If, at the death of any person insured under a benefit contract, there is no lawful beneficiary to whom the proceeds shall be payable, the amount of such benefit, except to the extent that funeral benefits may be paid as hereinbefore provided, shall be payable to the personal representative of the deceased insured, provided that if the owner of the certificate is other than the insured, such proceeds shall be payable to such owner.

Acts 1958, No. 125. Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:557 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:298 - Benefits not attachable

§298. Benefits not attachable

No money or other benefit, charity, relief, or aid to be paid, provided or rendered by any society, shall be liable to attachment, garnishment, or other process, or to be seized, taken, appropriated, or applied by any legal or equitable process or operation of law to pay any debt or liability of a member or beneficiary, or any other person who may have a right thereunder, either before or after payment by the society.

Acts 1958, No. 125. Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:558 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:299 - The benefit contract

§299. The benefit contract

A. Every society authorized to do business in this state shall issue to each owner of a benefit contract a certificate specifying the amount of benefits provided thereby. The certificate, together with any riders or endorsements attached thereto, the laws of the society, the application for membership, the application for insurance and declaration of insurability, if any, signed by the applicant, and all amendments to each thereof, shall constitute the benefit contract, as of the date of issuance, between the society and the owner, and the certificate shall so state. A copy of the application for insurance and declaration of insurability, if any, shall be endorsed upon or attached to the certificate. All statements on the application shall be representations and not warranties. Any waiver of this provision shall be void.

B. Any changes, additions, or amendments to the laws of the society duly made or enacted subsequent to the issuance of the certificate, shall bind the owner and the beneficiaries, and shall govern and control the benefit contract in all respects the same as though such changes, additions, or amendments had been made prior to and were in force at the time of the application for insurance, except that no change, addition, or amendment shall destroy or diminish benefits which the society contracted to give the owner as of the date of issuance.

C. Any person upon whose life a benefit contract is issued prior to attaining the age of majority shall be bound by the terms of the application and certificate and by all the laws and rules of the society to the same extent as though the age of majority had been attained at the time of application.

D. A society shall provide in its laws that if its reserves as to all or any class of certificates become impaired its board of directors or corresponding body may require that there shall be paid by the owner to the society the amount of the owner's equitable proportion of such deficiency as ascertained by its board, and that if the payment is not made it shall stand as an indebtedness against the certificate and draw interest not to exceed the rate specified for certificate loans under the certificates or the owner may accept a proportionate reduction in benefits under the certificate, or both. The society may specify the manner of the election and which alternative is to be presumed if no election is made. This must be placed in bold print on the first page of the contract.

E. Copies of any of the documents mentioned in this Section, certified by the secretary or corresponding officer of the society, shall be received in evidence of the terms and conditions thereof.

F. No certificate shall be delivered or issued for delivery in this state unless a copy of the form has been filed with the commissioner of insurance in the manner provided for like policies issued by life insurers in this state. Every life, accident, health, or disability insurance certificate and every annuity certificate issued on or after one year from the effective date of this Subpart shall meet the standard contract provision requirements not inconsistent with the Subpart for like policies issued by life insurers in this state, except that a society may provide for a grace period for payment of premiums of one full month in its certificates. The certificate shall also contain a provision stating the amount of premiums which are payable under the certificate and a provision reciting or setting forth the substance of any sections of the society's laws or rules in force at the time of issuance of the certificate which, if violated, will result in the termination or reduction of benefits payable under the certificate. If the laws of the society provide for expulsion or suspension of a member, the certificate shall also contain a provision that any member so expelled or suspended, except for nonpayment of a premium or within the contestable period for material misrepresentation in the application for membership or insurance, shall have the privilege of maintaining the certificate in force by continuing payment of the required premium.

G. Benefit contracts issued on the lives of persons below the society's minimum age for adult membership may provide for transfer of control of ownership to the insured at an age specified in the certificate. A society may require approval of an application for membership in order to effect this transfer, and may provide in all other respects for the regulation, government, and control of such certificates and all rights, obligations, and liabilities incident thereto and connected therewith. Ownership rights prior to such transfer shall be specified in the certificate.

H. A society may specify the terms and conditions on which benefit contracts may be assigned.

Acts 1958, No. 125; Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:559 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:300 - Nonforfeiture benefits, cash surrender values, certificate loans, and other options

§300. Nonforfeiture benefits, cash surrender values, certificate loans, and other options

A. For certificates issued prior to one year after the effective date of this Subpart, the value of every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan, or other option granted shall comply with the provisions of law applicable immediately prior to the effective date of this Subpart.

B. For certificates issued on or after one year from the effective date of this Subpart for which reserves are computed on the commissioner's 1941 Standard Ordinary Mortality Table, the commissioner's 1941 Standard Industrial Table or the commissioner's 1958 Standard Ordinary Mortality Table, or the commissioner's 1980 Standard Mortality Table, or any more recent table made applicable to life insurers, every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan, or other option granted shall not be less than the corresponding amount ascertained in accordance with the laws of this state applicable to life insurers issuing policies containing like benefits based upon such tables.

Acts 1958, No. 125. Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:560 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:301 - Investments

§301. Investments

A society shall invest its funds only in such investments as are authorized by the laws of this state for the investment of assets of life insurers and subject to the limitations thereon. Any foreign or alien society permitted or seeking to do business in this state which invests its funds in accordance with the laws of the state, district, territory, country, or province in which it is incorporated, shall be held to meet the requirement of this Section for the investment of funds.

Acts 1958, No. 125. Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:561 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:302 - Funds

§302. Funds

A. All assets shall be held, invested, and disbursed for the use and benefit of the society, and no member or beneficiary shall have or acquire individual rights therein or become entitled to any apportionment on the surrender of any part thereof, except as provided in the benefit contract.

B. A society may create, maintain, invest, disburse, and apply any special fund or funds necessary to carry out any purpose permitted by the laws of the society.

C. A society may, pursuant to resolution of its supreme governing body, establish and operate one or more separate accounts and issue contracts on a variable basis, subject to the provisions of law regulating life insurers establishing such accounts and issuing such contracts. To the extent the society deems it necessary in order to comply with any applicable federal or state laws, or any rules issued thereunder, the society may adopt special procedures for the conduct of the business and affairs of a separate account, may for persons having beneficial interests therein provide special voting and other rights, including without limitation special rights and procedures relating to investment policy, investment advisory services, selection of certified public accountants, and selection of a committee to manage the business and affairs of the account, and may issue contracts on a variable basis to which R.S. 22:299(B) and (D) shall not apply.

Acts 1958, No. 125. Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:562 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:303 - Exemptions

§303. Exemptions

Except as herein provided, societies shall be governed by this Subpart and shall be exempt from all other provisions of the insurance laws of this state unless they be expressly designated therein, or unless it is specifically made applicable by this Subpart.

Acts 1958, No. 125. Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:563 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:304 - Taxation

§304. Taxation

Every society organized or licensed under this Subpart is hereby declared to be a charitable and benevolent institution, and all of its funds shall be exempt from all state, parish, district, municipal, or school tax, other than taxes on real estate and office equipment.

Acts 1958, No. 125; Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:564 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:305 - Valuation

§305. Valuation

A. Standards of valuation for certificates issued prior to one year after the effective date of this Subpart shall be those provided by the laws applicable immediately prior to the effective date of this Subpart.

B. The minimum standards of valuation for certificates issued on or after one year from the effective date of this Subpart shall be based on the following tables:

(1) For certificates of life insurance, the commissioner's 1941 Standard Ordinary Mortality Table, the commissioner's 1941 Standard Industrial Mortality Table, the commissioner's 1958 Standard Ordinary Mortality Table, the commissioner's 1980 Standard Ordinary Mortality Table or any more recent table made applicable to life insurers.

(2) For annuity and pure endowment certificates, for total and permanent disability benefits, for accidental death benefits, and for noncancellable accident and health benefits, such tables as are authorized for use by life insurers in this state.

C. All of the above shall be under valuation methods and standards, including interest assumptions, in accordance with the laws of this state applicable to life insurers issuing policies containing like benefits.

D. The commissioner of insurance may, in his discretion, accept other standards for valuation if the commissioner finds that the reserves produced thereby will not be less in the aggregate than reserves computed in accordance with the minimum valuation standard herein prescribed. The commissioner of insurance may, in his discretion, vary the standards of mortality applicable to all benefit contracts on substandard lives or other extra hazardous lives by any society authorized to do business in this state.

E. Any society, with the consent of the commissioner of insurance of the state of domicile of the society and under such conditions, if any, which the commissioner may impose, may establish and maintain reserves on its certificates in excess of the reserves required thereunder, but the contractual rights of any benefit member shall not be affected thereby.

Acts 1958, No. 125; Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:565 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:306 - Reports

§306. Reports

Reports shall be filed in accordance with the provisions of this Section as follows:

(1) Every society transacting business in this state shall annually, on or before March first, unless for cause shown such time has been extended by the commissioner of insurance, file with the commissioner of insurance a true statement of its financial condition, transactions, and affairs for the preceding calendar year. The statement shall be in general form and context as approved by the National Association of Insurance Commissioners for fraternal benefit societies and as supplemented by additional information required by the commissioner of insurance.

(2) As part of the annual statement herein required, each society shall, on or before March first, file with the commissioner of insurance a valuation of its certificates in force on December thirty-first of this year preceding, provided the commissioner of insurance may, in his discretion for cause shown, extend the time for filing such valuation for not more than two calendar months. The valuation shall be done in accordance with the standards specified in R.S. 22:305. The valuation and underlying data shall be certified by a qualified actuary or, at the expense of the society, verified by the actuary of the department of insurance of the state of domicile of the society.

(3) A society neglecting to file the annual statement in the form and within the time provided by this Section shall forfeit one hundred dollars for each day during which neglect continues, and, upon notice by the commissioner of insurance to that effect, its authority to do business in this state shall cease while such default continues.

Acts 1958, No. 125; Amended by Acts 1977, No. 691, §1; Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:566 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:307 - Annual license

§307. Annual license

Societies which are now authorized to transact business in this state may continue such business until April first next following the effective date of this Subpart. The authority of such societies and all societies hereafter licensed, may thereafter be renewed annually, but in all cases to terminate on the succeeding April first. However, a license so issued shall continue in full force and effect until the new license is issued or specifically refused. For each such license or renewal the society shall pay the commissioner of insurance a fee of twenty-five dollars. A duly certified copy of such license shall be prima facie evidence that the licensee is a fraternal benefit society within the meaning of this Subpart.

Acts 1958, No. 125; Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:567 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:308 - Examination of societies; no adverse publications

§308. Examination of societies; no adverse publications

A. The commissioner of insurance, or any person he may appoint, may examine any domestic, foreign, or alien society transacting or applying for admission to transact business in this state in the same manner as authorized for examination to domestic, foreign, or alien insurers. Requirements of notice and an opportunity to respond before findings are made public as provided in the laws regulating insurers shall also be applicable to the examination of societies.

B. The expense of each examination and of each valuation, including compensation and actual expense of examiners, shall be paid by the society examined or whose certificates are valued, upon statements furnished by the commissioner of insurance, provided that no examination shall be charged a domestic society and the examination fee for a foreign or alien society shall not exceed twenty-five dollars per day for each examiner.

Acts 1958, No. 125; Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:568 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:309 - Foreign or alien society; admission

§309. Foreign or alien society; admission

A. No foreign or alien society shall transact business in this state without a license issued by the commissioner of insurance. Any such society desiring admission to this state shall comply substantially with the requirements and limitations of this Subpart applicable to domestic societies. Any such society may be licensed to transact business in this state upon filing the following with the commissioner of insurance:

(1) A duly certified copy of its articles of incorporation.

(2) A copy of its bylaws, certified by its secretary or corresponding officer.

(3) A power of attorney to the secretary of state as prescribed in R.S. 22:314.

(4) A statement of its business under oath of its president and secretary or corresponding officers in a form prescribed by the commissioner of insurance, duly verified by an examination made by the supervising insurance official of its home state or other state, territory, province, or country, satisfactory to the commissioner of insurance of this state.

(5) Certification from the proper official of its home, state, territory, province, or country that the society is legally incorporated and licensed to transact business therein.

(6) Copies of its certificate forms.

(7) Such other information as the commissioner of insurance may deem necessary and upon a showing that its assets are invested in accordance with the provisions of this Subpart.

B. After approval by the commissioner of insurance and upon filing with the secretary of state of a duly certified copy of its articles of incorporation and bylaws, certified by its secretary or corresponding officer, and a power of attorney as hereinabove provided, the commissioner of insurance shall issue a license to such society to do business in this state until the following April first, and such license shall upon compliance with the provisions of this Section be renewed annually, but in all cases to terminate on the succeeding April first; however, the license shall continue in full force and effect until the new license is issued or specifically refused. Each foreign society shall pay the commissioner of insurance twenty-five dollars for each such license or renewal.

C. If the commissioner of insurance refuses to license any society, he shall reduce his ruling, order, or decision to writing and file the same in his office, and shall furnish a copy thereof, together with a statement of his reasons thereof, to the secretary, or other corresponding officer of the society.

Acts 1958, No. 125. Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:569 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:310 - Injunction; liquidation; receivership of domestic society

§310. Injunction; liquidation; receivership of domestic society

A.(1) The commissioner of insurance shall notify a domestic society in writing of a deficiency and of the need to correct the deficiency when the society has done one of the following:

(a) Exceeded its powers.

(b) Failed to comply with any provision of this Subpart.

(c) Failed to fulfill its contracts in good faith.

(d) Failed to maintain its membership of four hundred or more after an existence of one year or more.

(e) Conducted business fraudulently or in a manner hazardous to its members, creditors, the public, or the business.

(2) After such notice, the society shall have a thirty day period in which to comply with the commissioner's request for correction. If the society fails to comply, the commissioner shall notify the society of such findings of noncompliance and require the society to show cause at a hearing conducted in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq., why it should not be enjoined from carrying on any business until the violation complained of has been corrected, or why an action should not be commenced against the society under R.S. 22:73 and 96, Subpart H of Part III of this Chapter, R.S. 22:731 et seq., and Chapter 9 of this Title, R.S. 22:2001 et seq.

B. Whenever a receiver is to be appointed for a domestic society, the commissioner of insurance shall be appointed as the receiver.

C. The provisions of this Section relating to a hearing and any action by the commissioner of insurance under R.S. 22:73 and 96, Subpart H of Part III of this Chapter, R.S. 22:731 et seq., and Chapter 9 of this Title, R.S. 22:2001 et seq., shall be applicable to a society which shall voluntarily determine to discontinue business.

Acts 1958, No. 125; Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:570 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.



RS 22:311 - Suspension, revocation or refusal of license of foreign or alien society

§311. Suspension, revocation or refusal of license of foreign or alien society

A.(1) The commissioner of insurance shall notify in writing a foreign or alien society transacting or applying to transact business in this state of a deficiency and of the need to correct the deficiency when the society has done one of the following:

(a) Exceeded its powers.

(b) Failed to comply with any of the provisions of this Subpart.

(c) Failed to fulfill its contracts in good faith.

(d) Conducted its business fraudulently or in a manner hazardous to its members, creditors, or the public.

(2) After such notice the society shall have a thirty day period in which to comply with the commissioner's request for correction. If the society fails to comply, the commissioner shall notify the society of such findings of noncompliance and require the society to show cause why its license should not be suspended, revoked, or refused.

B. If on such date the society does not present good and sufficient reason why its authority to do business in this state should not be suspended, revoked, or refused, the commissioner may suspend or refuse the license of the society to do business in this state until satisfactory evidence is furnished to the commissioner that such suspension or refusal should be withdrawn or the commissioner may revoke the authority of the society to do business in this state.

C. Nothing contained in this Section shall be taken or construed as preventing any such society from continuing in good faith all contracts made in this state during the time such society was legally authorized to transact business herein.

Acts 1958, No. 125. Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:571 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:312 - Injunction

§312. Injunction

No application or petition for injunction against any domestic, foreign, or alien society, or lodge thereof, shall be recognized in any court of this state unless made by the commissioner of insurance.

Acts 1958, No. 125. Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:572 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:313 - Unfair methods of competition; unfair and deceptive acts and practices

§313. Unfair methods of competition; unfair and deceptive acts and practices

Every society authorized to do business in this state shall be subject to the provisions of Part IV of Chapter 7 of this Title, R.S. 22:1961 et seq., relating to unfair methods of competition and unfair or deceptive acts or practices; however, nothing in such provisions shall be construed as applying to or affecting the right of any society to determine its eligibility requirements for membership, or as applying to or affecting the offering of benefits exclusively to members of persons eligible for membership in the society by a subsidiary corporation or affiliated organization of the society.

Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:574 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:314 - Service of process

§314. Service of process

A. Every society authorized to do business in this state shall appoint in writing the secretary of state to be its true and lawful attorney upon whom all lawful process in any action or proceeding against it shall be served, and shall agree in writing that any lawful process against it which is served on said attorney shall be of the same legal force and validity as if served upon the society, and that the authority shall continue in force so long as any liability remains outstanding in this state. Copies of such appointment, certified by the secretary of state, shall be deemed sufficient evidence thereof and shall be admitted in evidence with the same force and effect as the original thereof might be admitted.

B. Service shall only be made upon the secretary of state, or if absent, upon the person in charge of the secretary's office. It shall be made in duplicate and shall constitute sufficient service upon the society. When legal process against a society is served upon the secretary of state, he shall forthwith forward one of the duplicate copies by registered mail, postage prepaid, or by commercial courier as defined in R.S. 13:3204(D), when the party to be served is located outside of this state, directed to the secretary or corresponding officer of the society. No such service shall require a society to file its answer, pleading, or defense in less than thirty days from the date of mailing the copy of the service to the society. Legal process shall not be served upon a society except in the manner herein provided.

Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Acts 1999, No. 395, §4; Redesignated from R.S. 22:575 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:315 - Review

§315. Review

All decisions and findings of the commissioner of insurance made under the provisions of this Subpart shall be subject to review in any court of competent jurisdiction of this state.

Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:576 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:316 - Penalties

§316. Penalties

A. Any person who willfully makes a false or fraudulent statement in or relating to an application for membership in, or for the purpose of obtaining money or a benefit from, any society, shall be guilty of a misdemeanor, and upon conviction shall be fined not less than one hundred dollars nor more than five hundred dollars and imprisoned for not less than thirty days nor more than six months, or both.

B. Any person who willfully makes a false or fraudulent statement in any verified report or declaration under oath required or authorized by this Subpart or of any material fact or thing contained in a sworn statement concerning the death or disability of an insured for the purpose of procuring payment of a benefit named in the certificate, shall be guilty of perjury and shall be subject to the penalties therefor prescribed by law.

C. Any person who solicits membership for, or in any manner assists in procuring membership in, any society not licensed to do business in this state shall be guilty of a misdemeanor, and upon conviction shall be fined not less than fifty dollars nor more than two hundred dollars.

D. Any person guilty of a willful violation of, or neglect or refusal to comply with, the provisions of this Subpart for which a penalty is not otherwise prescribed, shall upon conviction be subject to a fine not exceeding two hundred dollars.

Acts 1958, No. 125. Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:577 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:317 - Exemption of certain societies

§317. Exemption of certain societies

A. Nothing contained in this Subpart shall be construed as to affect or apply to:

(1) Grand or subordinate lodges of societies, orders or associations now doing business in this state which provide benefits exclusively through local or subordinate lodges.

(2) Orders, societies, or associations which admit to membership only persons engaged in one or more crafts or hazardous occupations, in the same or similar lines of business, insuring only their own members and their families, and the ladies' societies or ladies' auxiliaries to such orders, societies, or associations.

(3) Domestic societies which limit their membership to employees of a particular city or town, designated firm, business house, or corporation which provide for a death benefit of not more than four hundred dollars or disability benefits of not more than three hundred fifty dollars to any person in any one year, or both.

(4) Domestic societies or associations of a purely religious, charitable, or benevolent description, which provide for a death benefit of not more than four hundred dollars or for disability benefits of not more than three hundred fifty dollars to any one person in any one year, or both.

B. Any such society or association described in Paragraphs (3) or (4) of Subsection A of this Section which provides for death or disability benefits for which benefit certificates are issued, and any such society or association included in Paragraph (4) of Subsection A of this Section which has more than one thousand members, shall not be exempted from the provisions of this Subpart, but shall comply with all requirements thereof.

C. No society which, by the provisions of this Section, is exempt from the requirements of this Subpart, except any society described in Paragraph (2) of Subsection A of this Section shall give or allow, or promise to give or allow to any person any compensation for procuring new members.

D. Every society which provides for benefits in case of death or disability resulting solely from accident, and which does not obligate itself to pay natural death or sick benefits, shall have all of the privileges and be subject to all the applicable provisions and regulations of this Subpart, except that the provisions thereof relating to medical examination, valuations of benefit certificates, and incontestability shall not apply to such society.

E. The commissioner of insurance may require from any society or association, by examination or otherwise, such information as will enable the commissioner to determine whether the society or association is exempt from the provisions of this Subpart.

F. Societies exempted under the provisions of this Section shall also be exempt from all other provisions of the insurance laws of this state.

Acts 1958, No. 125. Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:578 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:318 - Health care sharing ministry; definitions

SUBPART J-1. HEALTH CARE SHARING MINISTRIES

§318. Health care sharing ministry; definitions

As used in this Subpart, "health care sharing ministry" means a faith-based, nonprofit, tax-exempt organization that does each of the following:

(1) Limits its participants to those who are of a similar faith and acts as a facilitator between participants who have financial or medical needs and those participants with the ability to provide financial or medical assistance in accordance with criteria established by the ministry.

(2) Provides amounts that participants may contribute without assumption of risk or promise to pay by the participants or by the ministry.

(3) Provides a written monthly statement to all participants listing the total dollar amount of qualified financial or medical needs submitted to the ministry and the dollar amount actually published or assigned to the participants for their contribution.

(4) Provides a written disclaimer on or with all applications and guideline materials distributed by or on behalf of the ministry that reads, in substance: "Notice: The ministry facilitating the sharing of medical expenses is not an insurance company. Neither the guidelines nor the plan of operation of the ministry constitutes an insurance policy. Financial assistance for the payment of medical expenses is strictly voluntary. Participation in the ministry or a subscription to any publication issued by the ministry shall not be considered as enrollment in any health insurance plan or as a waiver of your responsibility to pay your medical expenses."

Acts 2014, No. 20, §1.



RS 22:319 - Exemption from provisions of the Insurance Code

§319. Exemption from provisions of the Insurance Code

Health care sharing ministries shall be exempt from all provisions of the insurance laws of this state unless the ministries are expressly provided for in such provisions or unless the provision is specifically made applicable by this Subpart.

Acts 2014, No. 20, §1.



RS 22:331 - Foreign or alien insurers may be admitted

SUBPART K. FOREIGN OR ALIEN INSURERS

§331. Foreign or alien insurers may be admitted

A. Any foreign or alien insurer, including reciprocals, Lloyds, and fraternals, may be admitted to transact business in this state, upon complying with the provisions of this Subpart, and all other applicable provisions of this Code, to transact the kind or kinds of business which a similar domestic insurer may legally transact under this Code, except nonprofit funeral insurance, and life, health and accident insurers on the cooperative or assessment plan, provided insurers admitted to transact the kinds of business provided in Subparts D and E of this Part, R.S. 22:131 et seq. and R.S. 22:141 et seq., shall meet the requirements for life insurers under R.S. 22:81 through 95 and Subpart C of this Part, R.S. 22:111 et seq.

B. Any foreign insurance company which has been licensed to do the business of life insurance in this state continuously during a period of ten years next preceding October 1, 1948, may continue to be licensed to do the kind or kinds of insurance business which it was authorized to do immediately prior to October 1, 1948.

C.(1) The commissioner of insurance may issue a certificate of authority, as provided in R.S. 22:336, admitting a foreign insurer to transact the business of health and accident insurance as defined in R.S. 22:47.

(2) The commissioner may waive those provisions of this Title necessary to admit a foreign insurer to transact the business of health and accident insurance as defined in R.S. 22:47 within the state.

(3) The commissioner shall not waive any provision of this Title unrelated to the disparate treatment of domestic and foreign insurers with respect to licensure and solvency requirements.

Acts 1958, No. 125; Redesignated from R.S. 22:981 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2015, No. 224, §1.

NOTE: Former R.S. 22:331 redesignated as R.S. 22:191 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:332 - Application for certificate of authority

§332. Application for certificate of authority

A. A foreign or alien insurer in order to procure a certificate of authority to transact business in this state shall prepare and deliver to the commissioner of insurance:

(1) Two copies of its charter or articles of incorporation, certified by the proper official of its domiciliary state or country, or if a reciprocal or Lloyds the power of attorney of the attorney-in-fact; and if an alien insurer two copies of the appointment and authority of its United States manager.

(2) An instrument authorizing service of process on the secretary of state, as required by R.S. 22:335.

(3) An application setting forth its name, location of home office, type of insurer, organization date, kinds of insurance it proposes to transact in this state, except for reinsurers licensed or accredited by the state, the location and telephone number of the applicant's supervisory claims office responsible for Louisiana claims, the name of a qualified appointed actuary who will provide actuarial opinions when required by the state of Louisiana, and such additional information, including biographical information, as the commissioner of insurance may reasonably require to determine if the applicant is entitled to a certificate.

(4) A copy of its bylaws, and, if a fraternal society, a copy of its constitution, certified by its proper officers.

(5) Repealed by Acts 2010, No. 105, §1.

(6) A copy of its last annual statement and a financial statement as of such later date as the commissioner of insurance may require.

(7) A copy of the last report of examination certified by a proper supervisory official.

(8) A certificate from the proper official of its domiciliary state or country that it is duly incorporated or organized and is presently authorized to write the kind or kinds of insurance which it proposes to write in this state.

(9) Such other documents or stipulations as the commissioner of insurance may reasonably require to evidence compliance with the provisions of this Code.

(10) A certificate of valuation of reserves by the domiciliary state which meets the minimum standards of valuation for the state of Louisiana.

(11), (12) Repealed by Acts 2001, No. 276, §2.

(13) A certificate from the proper official of the domiciliary state of the company applying for admission to the state of Louisiana showing that a deposit has been made in the domiciliary state of the foreign insurer in an amount of not less than one hundred thousand dollars, in compliance with the laws of that state.

B. Upon approval by the commissioner of insurance, a certified copy of the instrument authorizing service of process on the secretary of state, as required by R.S. 22:335 shall be recorded with the secretary of state by the said commissioner.

C. The secretary of state is authorized and directed to transfer to the commissioner of insurance those documents now on record in the office of the secretary of state and described in Paragraph (A)(1) of this Section pertaining to foreign or alien insurers now or hereafter authorized to transact the business of insurance in this state, after having first reproduced said documents for preservation in the records of the secretary of state.

Acts 1958, No. 125. Amended by Acts 1960, No. 391, §1; Acts 1992, No. 704, §1; Acts 1993, No. 59, §1; Acts 1993, No. 811, §1; Acts 1993, No. 951, §1; Acts 1995, No. 1229, §1; Acts 1996, 1st Ex. Sess., No. 71, §1, eff. May 10, 1996; Acts 1999, No. 342, §6; Acts 2001, No. 276, §§1 and 2; Acts 2003, No. 130, §1; Acts 2004, No. 377, §1; Redesignated from R.S. 22:982 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2010, No. 105, §1; Acts 2016, No. 140, §1, eff. May 19, 2016.

NOTE: Former R.S. 22:332 redesignated as R.S. 22:192 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:333 - Conditions of issuance of certificate of authority

§333. Conditions of issuance of certificate of authority

A. After the requirements of R.S. 22:332 have been completed and before a certificate of authority is issued by the commissioner of insurance, a foreign or alien insurer shall satisfy the commissioner of insurance that:

(1) Its name is not the same as, or deceptively similar to the name of any other insurer already authorized to transact business in this state;

(2) It is possessed of at least the minimum capital and surplus requirements for similar domestic insurers authorized to transact like kinds of insurance which it is authorized to transact in the state of its domicile or entry, including:

(a) If a stock insurer, at least the minimum paid-in capital, and total capital and surplus equal to or greater than the sum of the minimum paid-in capital, minimum surplus, and the operating surplus.

(b) If a mutual insurer, total surplus equal to or greater than the sum of the initial minimum surplus and the operating surplus.

(c) If a mutual or reciprocal insurer, writing non-assessable policies, the surplus requirement for a similar domestic mutual insurer to issue non-assessable policies.

(3) Its funds are invested in accordance with the laws of its domicile.

B. Before issuance of the certificate of authority to a foreign or alien insurer, such insurer shall make a deposit as required by Part II of Chapter 3 of this Title, R.S. 22:801 et seq.

C. Before issuance of the certificate of authority to an alien insurer, such insurer shall make a deposit as required by Part II of Chapter 3 of this Title and must maintain within the United States assets in amount not less than its outstanding liabilities arising out of its insurance transactions in the United States. Such assets shall be in addition to the larger of the following sums:

(1) The largest amount of deposit required by this Code to be made in this state by any type of domestic insurer transacting like kinds of insurance.

(2) Two hundred thousand dollars.

(a) The trust deposit shall be for the security of all policyholders or policyholders and obligees of the insurer in the United States. It shall not be subject to diminution below the amount currently determined in accordance with this Subsection so long as the insurer has outstanding any liabilities arising out of its business transacted in the United States.

(b) The trust deposit shall be maintained with public depositories or trust institutions within the United States approved by the commissioner of insurance.

D. Before issuing a certificate of authority to a foreign or alien insurer, the commissioner of insurance may cause an examination to be made of its condition and affairs.

E. The transacting of business in this state by a foreign or alien insurer pursuant to a certificate of authority issued under this Subpart shall constitute a consent to being sued by the injured person or his or her heirs in a direct action as provided in R.S. 22:1269, whether the policy of insurance sued upon was written or delivered in the state of Louisiana or not, and whether or not such policy contains a provision forbidding such direct action, provided that the accident or injury occurred within the state of Louisiana.

Acts 1958, No. 125. Amended by Acts 1969, No. 74, §1; Acts 1999, No. 507, §1; Acts 2003, No. 130, §1; Acts 2004, No. 377, §1; Redesignated from R.S. 22:983 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:333 redesignated as R.S. 22:193 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:334 - Trust deposit resolution

§334. Trust deposit resolution

An alien insurer shall file with the commissioner of insurance a certified copy of the resolution of its governing board by which the trust deposit was established, together with a certified copy of any trust agreement under which the deposit is held.

Acts 1958, No. 125; Redesignated from R.S. 22:984 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:334 redesignated as R.S. 22:194 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:335 - Service of process; secretary of state as attorney

§335. Service of process; secretary of state as attorney

Every foreign or alien insurer shall appoint the secretary of state to be its true and lawful attorney in this state upon whom, or some other person in his office during his absence he may designate, all lawful process in any action or proceeding against such insurer may be served, which shall constitute service on such insurer. Such appointment shall continue in force so long as any contract or other liability of such insurer in this state shall remain outstanding. Whenever such process shall be served upon the secretary of state, he shall forthwith forward a copy of the process by registered or certified mail or by commercial courier as defined in R.S. 13:3204(D), when the person to be served is located outside of this state to the person designated for the purpose by the insurer.

Acts 1958, No. 125; Acts 1999, No. 395, §4; Redesignated from R.S. 22:985 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 544, §3.

NOTE: Former R.S. 22:335 redesignated as R.S. 22:195 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:336 - Issuance of certificate of authority

§336. Issuance of certificate of authority

When a foreign or alien insurer has complied with all of the requirements imposed upon it by this Code, the commissioner of insurance shall issue such insurer a certificate of authority to transact in this state the kind or kinds of business specified therein. Such certificate shall expire on the thirty-first day of March next succeeding its issue, and shall be renewable annually thereafter if such insurer continues to meet all of the requirements imposed upon it by this Code or any amendments thereto.

Acts 1958, No. 125; Redesignated from R.S. 22:986 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:336 redesignated as R.S. 22:196 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:337 - Refusal, suspension, and revocation of certificate of authority

§337. Refusal, suspension, and revocation of certificate of authority

A. The commissioner of insurance may refuse, suspend, or revoke the certificate of authority of a foreign or alien insurer whenever he shall find that such insurer:

(1) Is insolvent;

(2) Fails to comply with the requirements for admission in respect to capital, contingent liability, the investment of its assets or the maintenance of deposits in this or another state or fails to maintain the surplus which similar domestic insurers transacting the same kind or kinds of business are required to maintain;

(3) Is in such a condition that its further transaction of business in this state would be hazardous to policyholders and creditors in this state and to the public;

(4) Has refused or neglected to pay a valid final judgment against such insurer within sixty days after the rendition of such judgment;

(5) Has violated any law of this state or has in this state violated its charter or exceeded its corporate powers;

(6) Has refused to submit its books, papers, accounts, records, or affairs to the reasonable inspection or examination of the commissioner of insurance, his actuaries, supervisors, deputies or examiners;

(7) Has an officer who has refused upon reasonable demand to be examined under oath touching its affairs;

(8) Fails to file its annual statement within sixty days after the date when it is required by law to file such statement;

(9) Fails to file a copy of an amendment to its charter or articles of incorporation within sixty days after the effective date of such amendment, in accordance with the provisions of this Subpart;

(10) Fails to file copies of the agreement and certificate of merger and the financial statements of the merged insurers, if required, within sixty days after the effective date of the merger, as provided in this Subpart;

(11) Fails to pay any fees, taxes or charges prescribed by this Code within sixty days after they are due and payable; provided, however, that in case of objection or legal contest the insurer shall not be required to pay the tax until sixty days after final disposition of the objection or legal contest;

(12) Fails to file any report or reports for the purpose of enabling the commissioner of insurance to compute the taxes to be paid by such insurer within sixty days after the date when it is required by law to file such report or reports;

(13) Has had its corporate existence dissolved or its certificate of authority revoked or suspended in the state in which it was organized or in any other state in which it is admitted;

(14) Has had all its risks reinsured in their entirety in another insurer;

(15) Refuses to remove or discharge a director or officer who has been convicted of any crime involving fraud, dishonesty, or like moral turpitude; or

(16) Is affiliated with and under the same general management, or interlocking directorate, or ownership as another insurer which transacts insurance in this state without having a certificate of authority therefor, except as is permitted by this Code.

(17) Fails to maintain a claims office for processing workers' compensation insurance claims in this state, as required by R.S. 23:1161.1, or to retain the services of Louisiana domiciled independent claims adjusters. This Paragraph shall not apply to reinsurers licensed or accredited to do business in the state.

(18) Fails to require its producers to maintain licensure as producers as provided by law or by regulation of the Department of Insurance.

(19) Fails to file required biographical information within sixty days of the appointment of officers and directors appointed after issuance of the certificate of authority.

B. Except for the grounds stated in Paragraphs (1), (11), (13), and (14) of Subsection A of this Section, the commissioner of insurance shall not revoke or suspend the certificate of authority of a foreign or alien insurer until he has given the insurer at least thirty days notice of the proposed revocation or suspension and of the grounds therefor and has afforded the insurer an opportunity for a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

C. Upon such refusal, suspension or revocation, the commissioner of insurance shall likewise refuse, suspend or revoke the authority of the insurer's agents in this state and give notice thereof to such agents.

D. The commissioner of insurance shall not suspend an insurer's certificate of authority for a period in excess of one year, and he shall state in his order of suspension the period during which it shall be effective.

E. No insurer whose certificate of authority has been suspended, revoked, or refused shall subsequently be authorized unless the grounds for such suspension, revocation, or refusal no longer exist and the insurer is otherwise fully qualified.

Acts 1958, No. 125. Amended by Acts 1960, No. 152, §1; Acts 1990, No. 680, §1, eff. July 20, 1990; Acts 1993, No. 811, §1; Acts 1995, No. 1229, §1; Acts 2001, No. 276, §1; Acts 2003, No. 130, §1; Redesignated from R.S. 22:987 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:337 redesignated as R.S. 22:197 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:338 - Amendment to certificate of authority

§338. Amendment to certificate of authority

A. In the event that a foreign or alien insurer authorized to transact business in this state changes its name or desires to transact in this state a kind or kinds of business other than those it is then authorized to transact, it shall file with the commissioner of insurance an application for an amended certificate of authority.

B. Such application shall comply as to form and manner of execution with the requirements of this Subpart for an original application and shall set forth the name of the insurer, the respects in which the insurer desires its certificate of authority amended, and such other information as is necessary or appropriate to enable the commissioner of insurance to determine whether such an amended certificate of authority should be issued.

C. The commissioner of insurance shall issue such amended certificate if he is satisfied that:

(1) The insurer might lawfully be authorized to transact the kind or kinds of business it desires to transact if application for such authority were made in an original application; and

(2) The conditions provided for in R.S. 22:333 are complied with.

Acts 1958, No. 125; Redesignated from R.S. 22:988 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:338 redesignated as R.S. 22:198 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:339 - Filing amendment to articles of incorporation

§339. Filing amendment to articles of incorporation

Whenever the articles of incorporation of a foreign or alien insurer authorized to transact business in this state shall be amended, such insurer shall, within thirty days after the effective date of such amendment, file with commissioner of insurance two certified copies thereof duly authenticated by the proper official of its domiciliary state or country. The filing of such copy shall not of itself enlarge the authority of the insurer in the transaction of business in this state, nor authorize such insurer to transact business in this state under any other name than the name set forth in its certificate of authority.

Acts 1958, No. 125. Amended by Acts 1960, No. 391, §1; Redesignated from R.S. 22:989 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:339 redesignated as R.S. 22:199 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:340 - Procedure following merger or consolidation

§340. Procedure following merger or consolidation

A. Whenever a foreign or alien insurer authorized to transact business in this state shall be the surviving insurer of a statutory merger permitted by the laws of the state or country under which it is organized, and such merger is not subject to the provisions of R.S. 22:73 and 96, Subpart H of Part III of this Chapter, R.S. 22:731 et seq., and Chapter 9 of this Title, R.S. 22:2001 et seq., it shall forthwith file with the commissioner of insurance:

(1) Two copies of the agreement and certificate of merger duly authenticated by the proper official of the state or country under the laws of which such statutory merger was effected, one of which copies shall be retained by the commissioner of insurance, and one of which certified copies shall be filed with the secretary of state by said commissioner.

(2) If any of the insurers party to such merger were not admitted to transact business in this state, a statement of the financial condition and business of each of such insurers, as of the end of the preceding calendar year complying as to form, content and verification with the requirements of this Code for annual statements, or a financial statement as of such later date as the commissioner of insurance may require.

B. It shall not be necessary for such surviving insurer to procure a new certificate of authority to transact business in this state nor an amended certificate unless the name of such insurer be changed thereby or unless the insurer desires to transact in this state a kind or kinds of business other than those which it is then authorized to transact.

C. Whenever a foreign or alien insurer authorized to transact business in this state shall be a party to a statutory merger and such insurer shall not be the surviving insurer, or if such foreign or alien insurer shall be a party to a consolidation, then the certificate of authority of such foreign or alien insurer shall terminate upon such merger or consolidation, and the surviving insurer, if not previously authorized to transact business in this state, or the new insurer, in the case of consolidation, shall be subject to the same requirements for admission to transact business in this state as any other foreign or alien insurer.

Acts 1958, No. 125. Amended by Acts 1960, No. 391, §1; Redesignated from R.S. 22:990 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:340 redesignated as R.S. 22:200 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:340.1 - Procedure following election or appointment of new officers or directors

§340.1. Procedure following election or appointment of new officers or directors

A. Every foreign or alien insurer authorized to transact business in this state shall provide to the commissioner of insurance biographical information for all elected or appointed directors no more than sixty days from the effective date of the election or appointment.

B. Every foreign or alien insurer authorized to transact business in this state shall provide to the commissioner of insurance biographical information for all elected or appointed senior officers no more than sixty days from the effective date of the election or appointment.

C. For the purposes of this Section, "senior officers" shall mean president, secretary, chief executive officer, chief financial officer, actuary, controller, or any other person who performs the duties generally associated with those positions.

D. In addition to the biographical information required by this Section, the notice of election or appointment of an officer or director shall include the full name of the insurer for which the individual is serving as an officer or director, his position with each company, the effective date of his election or appointment to the position, and, if the individual is replacing another person in the named position, the full name of the person who previously held the position.

Acts 2008, No. 11, §1.



RS 22:341 - Withdrawal from state; deposit

§341. Withdrawal from state; deposit

A. Any foreign or alien insurer admitted to do business in this state may withdraw from this state by filing with the commissioner of insurance a statement of withdrawal, signed and verified by a president, vice-president or an executive officer corresponding thereto, or in the case of a reciprocal or Lloyds, by the attorney-in-fact, and setting forth:

(1) That the insurer surrenders its authority to transact business in this state and returns for cancellation its certificate of authority;

(2) Except in the case of a reciprocal or Lloyds, that the withdrawal of the insurer from this state has been duly authorized by the board of directors, trustees or other governing body of such insurer; and

(3) A post office address to which the secretary of state may mail a copy of any process against the withdrawing insurer that may be served upon him, which address the commissioner of insurance shall furnish to the secretary of state;

(4) That the insurer agrees to settle claims arising from business in this state without prejudice because of such withdrawal.

B. Upon the filing of such statement together with its certificate of authority with the commissioner of insurance and payment of any taxes or charges that may be due, the commissioner of insurance shall cancel the certificate of authority and return the cancelled certificate to the insurer. The authority of the insurer to transact business in this state shall thereupon cease.

C. When a foreign or alien insurer has withdrawn from this state, or has had its certificate of authority to transact business in this state revoked, and such insurer desires to withdraw any deposit made in this state pursuant to this Code, the commissioner of insurance shall, upon the application of the insurer and at its expense, give notice of such intention to the insurance commissioner or other proper supervisory official of the insurer's domiciliary state or country and shall publish notice of such intention in a newspaper of general circulation in this state once a week for four consecutive weeks. After such notice and publication, the commissioner of insurance shall authorize the financial institution to deliver to such insurer or its assigns the securities so deposited when he is satisfied upon examination and investigation made by him, or under his authority, and upon the oaths of the president and secretary or other chief officers of the insurer that all debts and liabilities of every kind due and to become due which the deposit was made to secure have been paid or otherwise extinguished.

Acts 1958, No. 125; Redesignated from R.S. 22:991 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 357, §1.

NOTE: Former R.S. 22:341 redesignated as R.S. 22:201 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:342 - Definitions

§342. Definitions

For the purposes of this Subpart, the terms as used herein shall have the following meanings:

(1) "Active volunteer fire department" means a voluntary organized fire company which possesses, in serviceable condition for fire duty, apparatus and equipment having a total value of five thousand dollars or more.

(2) "A regularly paid fire department of an incorporated municipality or a fire and waterworks district in any unincorporated municipality" means a regularly paid fire department of such municipality or district which possesses, in serviceable condition for fire duty, apparatus and equipment having a total value of five thousand dollars or more.

Added by Acts 1976, No. 218, §1, eff. Jan. 1, 1977; Redesignated from R.S. 22:1580 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:342 redesignated as R.S. 22:202 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:343 - Annual report of premiums received; verified statements by municipality, district, or volunteer fire department

§343. Annual report of premiums received; verified statements by municipality, district, or volunteer fire department

Every foreign or alien insurer, other than life, desiring to engage in or carry on business in this state shall return to the state treasurer a just and true account, verified by oath of the proper officer, of all premiums received from business in this state which insures property of any nature or description against loss or damage by fire, during the year ending December thirty-first of each year. Any incorporated municipality or any fire or waterworks district in any unincorporated municipality as may be established by ordinance of the governing authority of any parish of this state having or that may have a regularly paid fire department, as defined in R.S. 22:342, under the control of the mayor or council or other governing authority, and on any property of an area actually served by an active volunteer fire department, as defined in R.S. 22:342, shall be eligible to participate upon certification. Such returns must be made by the said companies within sixty days after December thirty-first of each year, provided that the mayor and council or regularly constituted authority of the incorporated municipality or the governing authority of the fire and waterworks district in any unincorporated municipality or the fire chief of the active volunteer fire department, as defined in R.S. 22:342, shall file a verified statement as required by the governing authority of the parish on or before October first of each year. Provided that whenever any incorporated municipality or fire or waterworks district of any unincorporated municipality or active volunteer fire department is qualified as required by this Section for the first time, the treasurer of the governing authority of the parish shall have qualified or certified such body as being eligible to receive the tax. This statement must show that the incorporated municipality or the fire or waterworks district in any unincorporated municipality has a regularly paid fire department, as defined in R.S. 22:342, and that it possesses fire duty apparatus and equipment in serviceable condition having a total value of five thousand dollars or more; and in the case of a volunteer fire department this statement must show that such volunteer fire department is an active volunteer fire department as defined in R.S. 22:342, and that it possesses fire duty apparatus and equipment in serviceable condition having a total value of five thousand dollars or more. If any such incorporated municipality or any fire and waterworks district in any unincorporated municipality or active volunteer fire department fails to file a certified statement by the time herein prescribed, the verified statement may be filed at any time subsequent within one year from the time established herein, provided a like statement is filed with the Property Insurance Association of Louisiana. Provided, the statement to be furnished by an active volunteer fire department to the treasurer of the governing authority of the parish on or before October first of each year or the verified statement filed within one year subsequent thereto shall contain a map or survey of the area actually served by the active volunteer fire department prepared by a registered surveyor or licensed civil engineer. If an active volunteer fire department is located within an incorporated municipality or fire and waterworks district only the incorporated municipality or the fire and waterworks district shall file a verified statement as provided for herein.

Acts 1958, No. 125. Amended by Acts 1958, No. 417, §1; Acts 1976, No. 218, §2, eff. Jan. 1, 1977; Redesignated from R.S. 22:1581 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:343 redesignated as R.S. 22:203 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:344 - Accounts to be kept

§344. Accounts to be kept

Every such company shall keep accurate accounts of all fire insurance business done by them. Each such insurer shall submit to the state treasurer a verified return for insurance premiums received by such insurer for insurance of property of whatever nature and kind from loss or damage by fire in the state of Louisiana during the year ending December thirty-first of each year.

Acts 1958, No. 125. Amended by Acts 1976, No. 218, §2, eff. Jan. 1, 1977; Redesignated from R.S. 22:1582 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:344 redesignated as R.S. 22:204 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:345 - Tax on premiums

§345. Tax on premiums

A foreign and alien insurer, other than a life insurer, shall, within sixty days after December thirty-first of each year, pay to the commissioner of insurance a sum equal to two percent of the amount of premiums received from any business which insures property of any nature or description against loss or damage by fire shown by the insurer in the return required by R.S. 22:343. If, however, the verified statement required of the insurer in R.S. 22:343 is filed subsequent to the time specified in that Section, the tax fixed in this Section shall be paid within ninety days after the filing.

Acts 1958, No. 125. Amended by Acts 1958, No. 418, §1. Acts 1984, No. 229, §1; Redesignated from R.S. 22:1583 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:345 redesignated as R.S. 22:205 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:346 - Investigation and collection by commissioner of insurance

§346. Investigation and collection by commissioner of insurance

If a company fails to keep the accurate accounts required in R.S. 22:344 or if the returns required in R.S. 22:343 are apparently fraudulent or dishonest, the commissioner of insurance shall investigate the returns and collect the amount he finds to be due. Verification shall be made from the Louisiana exhibit of premiums by lines of business reflecting statewide totals as contained in the annual financial statement of the National Association of Insurance Commissioners filed with the commissioner of insurance.

Acts 1958, No. 125. Amended by Acts 1976, No. 218, §2, eff. Jan. 1, 1977; Redesignated from R.S. 22:1584 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:346 redesignated as R.S. 22:206 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:347 - Disposition of tax money

§347. Disposition of tax money

A. Monies collected under R.S. 22:342 through 349, after being first credited to the Bond Security and Redemption Fund in accordance with Article VII, Section 9(B) of the Constitution of Louisiana, shall be credited to a special fund hereby established in the state treasury and known as the "Two Percent Fire Insurance Fund" hereinafter the "fund". Monies in the fund shall be available in amounts appropriated annually by the legislature for the following purposes in the following order of priority:

(1)(a) For the state fire marshal, an amount necessary to satisfy the requirements of R.S. 40:1593, relative to the purchase of group insurance for volunteer firefighters.

(b) For the state fire marshal, an amount necessary to satisfy the requirements of R.S. 23:1036, relative to the purchase of workers' compensation insurance for volunteer firefighters.

(2)(a) For the Fire and Emergency Training Institute at Louisiana State University at Baton Rouge for allocation to the Pine Country Education Center in the parish of Webster, the sum of seventy thousand dollars per year, which shall be transferred without imposition of administrative fee or cost, to be used to develop and operate a firefighter training center operated in accordance with the standards and requirements of the Fire and Emergency Training Institute at Louisiana State University at Baton Rouge.

(b) For the Fire and Emergency Training Institute at Louisiana State University at Baton Rouge for allocation to Delgado Community College, the sum of seventy thousand dollars per year, which shall be transferred without imposition of administrative fee or cost, to be used to develop and operate a firefighter training center operated in accordance with the standards and requirements of the Fire and Emergency Training Institute at Louisiana State University at Baton Rouge.

(3) For the Fire and Emergency Training Institute at Louisiana State University at Baton Rouge, the sum of seventy thousand dollars per year for support of the firefighter training program.

(4) For distribution to each parish governing authority in accordance with rules and regulations established by the state treasurer based upon the formula provided for herein:

(a) Except in Orleans Parish, the state treasurer shall pay over to the treasurer of each governing authority of the parish described in R.S. 22:343 the full amount of money due as determined by the state treasurer. These funds shall be allocated, distributed, and paid to each parish on the basis of a determination of the established population category of each parish as shown by the latest federal census or as determined by the Louisiana State University and Agricultural and Mechanical College Agriculture Center, Department of Agricultural Economics and Agribusiness, under the latest federal-state cooperative program for local population estimates. Such determination shall be submitted by the Louisiana State University and Agricultural and Mechanical College Agriculture Center, Department of Agricultural Economics and Agribusiness, to the state treasurer annually not later than January fifteenth of each calendar year. Any parish governing authority which is aggrieved by such determination may file a petition for administrative review with the state treasurer not later than March fifteenth of each calendar year. The determination so submitted shall have no effect on the distribution for the fiscal year in which it is made, but shall be utilized for purposes of this Subpart for distribution during the next ensuing fiscal year as follows:

(i) Those regularly paid fire departments of an incorporated municipality or fire and waterworks district in any unincorporated municipality or active volunteer fire departments having a population within its geographical area of one to two thousand five hundred shall receive seven hundred fifty dollars per annum.

(ii) Those regularly paid fire departments of an incorporated municipality or fire and waterworks district in any unincorporated municipality or active volunteer fire departments having a population of two thousand five hundred one to five thousand shall receive one thousand dollars per annum.

(iii) Those regularly paid fire departments of an incorporated municipality or fire and waterworks district in any unincorporated municipality or active volunteer fire departments having a population of five thousand one or more shall receive one thousand two hundred fifty dollars per annum.

(b) Additional funds shall be distributed to each parish based on the following population formula:

(i) Where the population is twenty-four thousand or less, the parish shall receive thirty-four cents for each inhabitant.

(ii) Where the population is twenty-four thousand one to fifty-five thousand inclusive, the parish shall receive thirty-seven cents per inhabitant.

(iii) Where the population is fifty-five thousand one to one hundred thousand inclusive, the parish shall receive forty cents per inhabitant.

(iv) Where the population is one hundred thousand one to two hundred fifty thousand inclusive, the parish shall receive forty-four cents per inhabitant.

(v) Where the population is two hundred fifty thousand one to four hundred twenty-five thousand inclusive, the parish shall receive forty-seven cents per inhabitant.

(vi) Where the population is over four hundred twenty-five thousand, the parish shall receive fifty cents per inhabitant.

(c) Any balance which remains after making the distributions required in Subparagraph (b) of this Paragraph shall be allocated on an equal per capita basis until all of the available funds are utilized.

(d) If the total amount of monies available for distribution pursuant to Subparagraph (b) of this Paragraph is less than the one hundred percent required to fully implement such formula, the amount distributed shall be prorated equally among the formula categories by the state treasurer prior to distribution to each parish governing authority.

B. These funds shall be allocated, distributed, and paid by each parish governing authority to each regularly constituted fire department of the municipality or district, or active volunteer fire department certified by the parish governing authority, based on the population within the area serviced by said regularly constituted fire department of the municipality or district, or active volunteer fire department. In order to determine the amount of the funds which shall be paid to each fire department, district, or municipality, from the parish governing authority, the following formula shall be applied:

(1) Total population serviced by all certified fire units in the parish divided into the total monies received by the parish from this tax equals the per capita available for distribution to certified local fire units.

(2) Total population serviced by each certified local fire unit in the parish multiplied by the per capita available as determined by Paragraph (1) of this Subsection equals the funds due each certified local fire unit in the parish.

C. The distribution of the proceeds from the premium tax shall in no way be considered as a basis for reduction of any additional parish funds currently remitted to local fire units for the purpose of fire protection.

D.(1) All money received under the provisions of R.S. 22:342 through 349 by the treasurer of the governing authority of the parish shall, within thirty days from the time it is received, be paid over by the treasurer to the fiscal representative of the regularly constituted fire department of the municipality or district or active volunteer fire department, as the case may be. If any of these funds are not so distributed either by mutual consent or without consent of the regularly paid fire department of the municipality or district or active volunteer fire department certified by the parish governing authority, such funds shall be invested in an interest-bearing account and any accrued interest on the investment of funds shall be credited and distributed per capita to the regularly paid fire department of the municipality or district or active volunteer fire department, as provided by this Section.

(2) Such money shall be used only for the purpose of rendering more efficient and efficacious the regularly paid fire department of the municipality or district or active volunteer fire department, as the case may be, in such manner as the governing body shall direct.

E. In Orleans Parish the state treasurer shall pay over to the secretary-treasurer of the board of trustees of the Firefighter's Pension and Relief Fund of the city of New Orleans all monies due under the provisions of R.S. 22:342 through 349 collected pursuant to R.S. 22:345. Such money shall be used only for the purpose of rendering more efficient and efficacious the pension system of the fire department of the city of New Orleans in such manner as the governing body of said pension fund shall direct as provided by law.

F. Repealed by Acts 2001, No. 189, §3, eff. July 1, 2002.

Acts 1958, No. 125. Amended by Acts 1969, No. 119, §1; Acts 1976, No. 218, §2, eff. Jan. 1, 1977; Acts 1989, No. 795, §1, eff. July 1, 1989; Acts 1990, No. 759, §1; Acts 1991, No. 263, §1; Acts 1995, No. 641, §1; Acts 2001, No. 189, §1, eff. May 31, 2001, No. 189, §3, July 1, 2002; Acts 2007, No. 349, §1; Redesignated from R.S. 22:1585 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 304, §1, eff. July 1, 2009; Acts 2009, No. 503, §1; Acts 2012, No. 555, §1, eff. July 1, 2012.

NOTE: Former R.S. 22:347 redesignated as R.S. 22:207 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:348 - Penalties

§348. Penalties

Any foreign or alien insurer, other than life, which violates any provision of R.S. 342 through 349 shall, for each offense, be fined five hundred dollars.

Acts 1958, No. 125. Amended by Acts 1958, No. 419, §1; Redesignated from R.S. 22:1586 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:348 redesignated as R.S. 22:208 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:349 - Fire insurance associations not incorporated under laws of Louisiana

§349. Fire insurance associations not incorporated under laws of Louisiana

No fire insurance association not incorporated under the laws of this state shall carry on any fire insurance business in this state, save and except upon compliance with the conditions imposed in R.S. 22:342 through 348 as well as all other conditions which may be now or hereafter imposed by law.

Acts 1958, No. 125. Amended by Acts 1976, No. 218, §2, eff. Jan. 1, 1977; Redesignated from R.S. 22:1587 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:349 redesignated as R.S. 22:209 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:350 - Redesignated as R.S. 22:210 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§350. Redesignated as R.S. 22:210 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:351 - Redesignated as R.S. 22:211 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§351. Redesignated as R.S. 22:211 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:352 - Redesignated as R.S. 22:212 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§352. Redesignated as R.S. 22:212 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:353 - Redesignated as R.S. 22:213 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§353. Redesignated as R.S. 22:213 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:354 - Redesignated as R.S. 22:214 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§354. Redesignated as R.S. 22:214 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:355 - Redesignated as R.S. 22:215 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§355. Redesignated as R.S. 22:215 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:356 - Redesignated as R.S. 22:216 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§356. Redesignated as R.S. 22:216 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:361 - Definitions

SUBPART L. VEHICLE MECHANICAL BREAKDOWN INSURERS

§361. Definitions

As used in this Subpart:

(1) "Commissioner" means the commissioner of insurance of the state of Louisiana.

(2) "Credit disability insurance" means insurance on a debtor to provide indemnity for payment becoming due on a specified loan or other credit transaction while the debtor is disabled as defined in the insurance policy or certificate issued to the debtor.

(3) "Mechanical reimbursement insurance" means an insurance policy issued to a motor vehicle dealer or authorized representative thereunto to insure the performance of a vehicle service contract issued to a consumer if the motor vehicle dealer or the issuer of a service contract becomes insolvent or ceases to do business, or a policy whereby the motor vehicle dealer or designee is fully reimbursed for any and all liability resulting from a service contract issued to a consumer, or an insurance policy whereby such insurance company shall reimburse said motor vehicle dealer after a defined deductible has been reached, or an insurance policy whereby the insurance company shall issue a policy directly to the consumer to insure for the mechanical breakdown or mechanical failure of a motor vehicle.

(4) "Person" means any individual, company, insurer, association, organization, reciprocal or inter-insurance exchange, partnership, business, trust, limited liability company, or corporation which provides vehicle mechanical breakdown insurance in this state.

(5) "Reinsurer" means a person licensed under this Subpart engaged in the reinsuring of mechanical reimbursement insurance, residual value insurance, or credit disability insurance policies, or any combination of kinds of insurance.

(6) "Vehicle" means any vehicle that is required to be titled pursuant to the Vehicle Certificate of Title Law (R.S. 32:701 et seq.).

(7) "Road hazard" shall include but not be limited to potholes, rocks, curbs, wood debris, other debris, nails, screws, bolts, metal parts, or glass; however, "road hazard" shall not include any damage caused by collision with another vehicle, vandalism, or other causes usually covered under the comprehensive or collision coverages provided by an automobile physical damage policy.

(8) "Vehicle component coverage contracts" means a contract which provides the owner or purchaser of a motor vehicle with one or more of the following coverages:

(a) "Paintless dent repair contract" means a contract which provides for the repair of or promises to pay for all or part of the cost to repair or remove dents, dings, or creases from the exterior of the motor vehicle utilizing the paintless dent repair process, provided that a paintless dent repair contract shall not cover sanding, bonding, painting, or the replacement of body panels.

(b) "Tire and wheel contract" means a contract which promises to pay for all or part of the cost to repair or replace tires and wheels which are damaged due to contact with a road hazard.

(c) "Windshield contract" means a contract which promises to pay for all or part of the cost of the repair or of the replacement of windshield or window glass on a motor vehicle when the damage to the glass is caused by contact with a road hazard.

(9) "Vehicle mechanical breakdown insurance policy" means any contract, agreement, or instrument whereby a person other than the owner, seller, or lessor of a vehicle assumes the risk of or the expense or portion thereof for the mechanical breakdown or mechanical failure of a motor vehicle and may include other customer assistance and convenience services, such as vehicle rental assistance, towing assistance, trip interruption, and roadside assistance, and shall include those agreements commonly known as vehicle service agreements or extended warranty agreements.

(10) "Vehicle mechanical breakdown insurer" means any person or organization, whether domestic, foreign, or alien, issuing or attempting to issue vehicle mechanical breakdown policies or vehicle component coverage contracts as defined herein.

Added by Acts 1978, No. 520, §1, eff. July 12, 1978. Amended by Acts 1982, No. 638, §1; Acts 1986, No. 848, §1; Acts 2005, No. 100, §1; Redesignated from R.S. 22:1800 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2010, No. 194, §1, eff. June 9, 2010.



RS 22:362 - License required of vehicle mechanical breakdown insurer

§362. License required of vehicle mechanical breakdown insurer

A. No person shall act as or attempt to act as a vehicle mechanical breakdown insurer unless licensed to do so by the commissioner. Each application shall be submitted to the commissioner along with the fee for said license in the amount of one thousand five hundred dollars. Licenses shall be renewed annually upon payment of a fee of one thousand five hundred dollars, due on January first of each year and which shall be paid no later than March fifteenth of the year in which due.

B. Each vehicle mechanical breakdown insurer may also act as a reinsurer in accordance with regulations adopted by the commissioner. All reserves for credit disability insurance shall be retained and held by the credit disability insurer.

C. Every licensee shall notify the commissioner within sixty days of any material change in its ownership, control, or other fact or circumstance affecting its qualification for a license in this state. Material changes shall include but are not limited to the following:

(1) Changes in officers or directors.

(2) Changes in ownership.

(3) A change in the article of incorporation.

(4) A merger.

(5) An addition or change of a trade name or "d/b/a".

(6) Cessation of business in Louisiana.

Added by Acts 1978, No. 520, §1, eff. July 12, 1978. Acts 1986, No. 848, §1; Redesignated from R.S. 22:1801 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2014, No. 80, §1.



RS 22:363 - Exceptions

§363. Exceptions

Nothing in this Subpart shall have any effect upon the giving of the customary manufacturer's warranty, or guarantee; nor shall this Subpart apply to or affect the giving or selling of performance warranties or guarantees by sellers of motor vehicles. Nothing in this Subpart shall be construed to prohibit the regulation of the selling of performance warranties or guarantees by sellers of motor vehicles as provided in R.S. 32:772 and 1253.

Added by Acts 1978, No. 520, §1, eff. July 12, 1978. Acts 1987, No. 710, §1; Redesignated from R.S. 22:1802 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:364 - Qualifications

§364. Qualifications

A. The commissioner shall not license a vehicle mechanical breakdown insurer unless all of the following conditions are met:

(1) Applicant shall be solvent.

(2) Applicant shall furnish such proof as necessary to the commissioner that the directors and management of the company are competent and trustworthy and are capable of successfully managing its affairs in compliance with law.

(3) Applicant shall make the deposit or file such surety as required by R.S. 22:365, and

(4) Applicant shall be in compliance with and continue to be in compliance with all applicable laws.

B. The requirement for licensure shall not apply to tire and wheel coverage sold as a part of a service package in concert with the sale of one or more tires or one or more wheels.

Added by Acts 1978, No. 520, §1, eff. July 12, 1978; Redesignated from R.S. 22:1803 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2010, No. 194, §1, eff. June 9, 2010.



RS 22:365 - Deposit or surety; required

§365. Deposit or surety; required

A. To assure faithful performance of its obligations to policyholders, every vehicle mechanical breakdown insurer shall, prior to the issuance of a license, deposit with or for the benefit of the insurance commissioner securities which at all times shall have a value of not less than one hundred fifty thousand dollars.

B. Those securities which may be used as a deposit shall be cash, certificates of deposit purchased from a financial institution licensed to conduct business in the state of Louisiana, bonds of the state of Louisiana or any of its political subdivisions, or bonds of the United States government.

C. In lieu of the deposit of securities required by this Section, the applicant may file with the commissioner a surety bond in the amount required by Subsection A of this Section. The bond shall be issued by a surety insurer authorized to do business in the state of Louisiana, and shall be for the same purpose as the deposit in lieu of which it is filed and shall be subject to the approval of the commissioner. No such bond shall be cancelled or subject to cancellation unless thirty days written notice is given to the commissioner.

D. If deposit is made in the form of bonds or certificates of deposit, they shall be irrevocably pledged to the commissioner; however, any interest earned on such securities shall be the property of the vehicle mechanical breakdown insurer.

E. Each deposit or surety shall be maintained unimpaired, unencumbered, and pledged to the commissioner until such time as all outstanding policies or agreements of Louisiana have run their full term and expired. It is the intent of this Subsection that the deposit or surety remain fully in force until such time as all of the vehicle mechanical breakdown insurer's obligations to the policyholders are fulfilled.

F. The deposit or surety required by this Section may from time to time be substituted with other acceptable securities, or surety bond, subject to the approval of the commissioner.

Added by Acts 1978, No. 520, §1, eff. July 12, 1978; Redesignated from R.S. 22:1804 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:366 - Annual reports

§366. Annual reports

By June first of each year, every vehicle mechanical breakdown insurer shall file with the commissioner an audited financial statement, audited consolidated financial statements with the consolidating schedule, or such other financial statements deemed acceptable by the commissioner for the immediately preceding year ending December thirty-first. The financial statement submitted shall be audited by a certified public accounting firm which is acceptable to the commissioner. The commissioner may determine and require that additional information be submitted with the audited financial statements.

Added by Acts 1978, No. 520, §1, eff. July 12, 1978; Redesignated from R.S. 22:1805 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 98, §1; Acts 2016, No. 123, §1.



RS 22:367 - Reserves

§367. Reserves

Each vehicle mechanical breakdown insurer shall maintain loss reserves in such amounts as the commissioner deems sufficient.

Added by Acts 1978, No. 520, §1, eff. July 12, 1978; Redesignated from R.S. 22:1806 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:368 - Contracts not in compliance

§368. Contracts not in compliance

Any vehicle mechanical breakdown insurance policy issued in violation of any provisions of this Subpart shall be an enforceable and valid contract unless otherwise invalid.

Added by Acts 1978, No. 520, §1, eff. July 12, 1978; Redesignated from R.S. 22:1807 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:368.1 - Filing of contracts

§368.1. Filing of contracts

No vehicle mechanical breakdown insurance policy or application form, where written application is required and is to be attached to the policy, or any rider or endorsement of such a contract shall be issued, delivered, or used unless it has been filed with the commissioner of insurance. Each submission shall be accompanied by the fees provided for in R.S. 22:821.

Acts 2008, No. 818, §1.



RS 22:369 - Revocation or suspension of license

§369. Revocation or suspension of license

A. In accordance and compliance with R.S. 49:961, the commissioner may levy a fine not to exceed one thousand dollars per violation or revoke or suspend any license required by this Subpart should he find any of the following:

(1) If any judgment in favor of a policy holder or his heir or assignees has become final and has not been paid in full within sixty days.

(2) If, in the opinion of the commissioner, the reserve for losses maintained by the insurer are insufficient to cover future losses.

(3) If, in the opinion of the commissioner, the insurer is insolvent.

(4) If the insurer refuses to allow an inspection as provided in R.S. 22:370.

(5) If the insurer fails to comply with any provision of this Subpart or a lawful order of the commissioner.

B. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Added by Acts 1978, No. 520, §1, eff. July 12, 1978; Redesignated from R.S. 22:1808 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1; Acts 2014, No. 80, §1.



RS 22:369.1 - Reinstatement of license

§369.1. Reinstatement of license

A. A vehicle mechanical breakdown insurer whose license has been suspended for failure to pay the annual renewal fee required by R.S. 22:362 shall have his license reinstated if the annual renewal fee is paid within ninety days of the date of suspension, provided all other requirements of this Subpart have been met.

B. A vehicle mechanical breakdown insurer whose license has been suspended for failure to file the annual audited financial statement required by R.S. 22:366 shall have his license reinstated if the annual audited financial statement is filed within ninety days of the deadline for filing provided in R.S. 22:366.

Acts 2014, No. 80, §1.



RS 22:370 - Inspection

§370. Inspection

After furnishing fourteen days written notice, the commissioner or any representative may inspect the records and reserves of any insurer licensed under this Subpart. The reasonable expense for inspection of records not available in Louisiana shall be borne by the insurer.

Added by Acts 1978, No. 520, §1, eff. July 12, 1978; Redesignated from R.S. 22:1809 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:371 - Cease and desist order; penalty for violation

§371. Cease and desist order; penalty for violation

A. If the commissioner should determine that the provisions of this Subpart have been violated, the commissioner shall, in addition to the authority to revoke or suspend a license as provided in R.S. 22: 369, have the authority to issue an order requiring such person or insurer violating the provisions of this Subpart, to cease and desist from such method, act, or practice. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

B. If no hearing is demanded by the aggrieved party or after a final order from the division of administrative law is issued withholding the commissioner's order, such person or insurer continues to violate the provisions of this Subpart, the commissioner may seek the enforcement of such order by civil legal action filed in the Nineteenth Judicial District Court. Any person who violates a cease and desist order after it has become final and while such order is in effect, shall, upon proof thereof to the satisfaction of the court, forfeit and pay to the state of Louisiana a sum not to exceed five hundred dollars, except that, if such violation is found to be willful, the amount of such penalty shall be a sum not to exceed five thousand dollars.

Added by Acts 1978, No. 520, §1, eff. July 12, 1978; Acts 1990, No. 657, §1; Redesignated from R.S. 22:1810 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.



RS 22:372 - Rules and regulations

§372. Rules and regulations

The commissioner may adopt such administrative rules as are necessary to implement the provisions of this Subpart.

Added by Acts 1978, No. 520, §1, eff. July 12, 1978; Redesignated from R.S. 22:1811 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:373 - Scope and limitations

§373. Scope and limitations

A. It is not the purpose of this Subpart to alter or diminish any right, privilege or authority granted to any insurance company under any other part or section of this Title.

B. All vehicle mechanical breakdown insurers operating pursuant to a license as required by this Subpart shall be exempt from the applicability of all other insurance laws of this state, except where such laws are specifically incorporated herein by reference.

Added by Acts 1978, No. 520, §1, eff. July 12, 1978; Redesignated from R.S. 22:1812 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:381 - Definitions

SUBPART M. PROPERTY RESIDUAL VALUE INSURERS

§381. Definitions

As used in this Subpart:

(1) "Commissioner" means the commissioner of insurance of the state of Louisiana.

(2) "Property" means all classes of movable or immovable property recognized under the laws of this state.

(3) "Person" means any individual, company, insurer, association, organization, reciprocal or inter-insurance exchange, partnership, business, trust, limited liability company, or corporation which provides property residual value insurance in this state.

(4) "Property residual value insurer" means any person or organization, whether domestic, foreign, or alien, issuing or attempting to issue property residual value policies as defined herein.

(5) "Property residual value insurance policy" means any contract, agreement, or instrument whereby a person, other than the owner, seller, lessee, or lessor of property, either directly or indirectly, assumes the risk of and/or the expense or portion thereof for the residual value of property, including but not limited to auto-gap* insurance.

(6) "Residual value" shall mean the value of property at a specific future time, which value is determined by agreement at the time the contract of lease or sale is entered into.

Added by Acts 1981, No. 472, §1, eff. July 19, 1981. Acts 1986, No. 849, §1; Acts 1996, 1st Ex. Sess., No. 71, §1, eff. May 10, 1996; Redesignated from R.S. 22:1900 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

*As appears in enrolled bill.



RS 22:382 - License required of property residual value insurer; notice of material change required

§382. License required of property residual value insurer; notice of material change required

A. No person shall act as or attempt to act as a property residual value insurer unless licensed to do so by the commissioner. Each application shall be submitted to the commissioner along with the fee for such license in the amount of one thousand five hundred dollars. Licenses shall be renewed annually upon payment of a fee of one thousand five hundred dollars, which shall be paid no later than March fifteenth of each year.

B. A licensee shall notify the commissioner within sixty days of any material change in its ownership, control, or other fact or circumstance affecting its qualification for a license in this state. Material changes shall include but are not limited to the following:

(1) Changes in officers or directors.

(2) Changes in ownership.

(3) A change in the article of incorporation.

(4) A merger.

(5) An addition or change of a trade name or "d/b/a".

(6) Cessation of business in Louisiana.

Added by Acts 1981, No. 472, §1, eff. July 19, 1981; Redesignated from R.S. 22:1901 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2014, No. 82, §1.



RS 22:383 - Exceptions

§383. Exceptions

Nothing in this Subpart shall have any effect upon contracts of casualty or property insurance issued on property in this state.

Added by Acts 1981, No. 472, §1, eff. July 19, 1981; Redesignated from R.S. 22:1902 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:384 - Qualifications

§384. Qualifications

The commissioner shall not license a property residual value insurer unless all of the following conditions are met:

(1) Applicant shall be solvent.

(2) Applicant shall furnish such proof as necessary to the commissioner that the directors and management of the company are competent and trustworthy and are capable of successfully managing its affairs in compliance with law.

(3) Applicant shall make the deposit or file such surety as required by R.S. 22:385.

(4) Applicant shall be in compliance with and continue to be in compliance with all applicable laws.

Added by Acts 1981, No. 472, §1, eff. July 19, 1981; Redesignated from R.S. 22:1903 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:385 - Deposit or surety

§385. Deposit or surety

A. To assure faithful performance of its obligations to policyholders, every property residual value insurer shall, prior to the issuance of a license, deposit with or for the benefit of the insurance commissioner, securities which, at all times, shall have a value of not less than one hundred fifty thousand dollars.

B. Those securities which may be used as a deposit shall be cash, certificates of deposit purchased from a financial institution licensed to conduct business in the state of Louisiana, bonds of the state of Louisiana or any of its political subdivisions, or bonds of the United States government.

C. In lieu of the deposit of securities required by this Section, the applicant may file with the commissioner a surety bond in the amount of not less than one hundred fifty thousand dollars. The bond shall be issued by a surety insurer authorized to do business in the state of Louisiana, shall be for the same purpose as the deposit in lieu of which it is filed, and shall be subject to the approval of the commissioner. No such bond shall be cancelled or subject to cancellation unless thirty days written notice is given to the commissioner.

D. If deposit is made in the form of bonds or certificates of deposit, they shall be irrevocably pledged to the commissioner; however, any interest earned on such securities shall be the property of the property residual value insurer.

E. Each deposit or surety shall be maintained unimpaired, unencumbered, and pledged to the commissioner until such time as all outstanding policies have run their full term and expired. The deposit or surety shall remain fully in force until such time as all of the property residual value insurer's obligations to the policyholders are fulfilled.

Added by Acts 1981, No. 472, §1, eff. July 19, 1981; Redesignated from R.S. 22:1904 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:386 - Annual reports

§386. Annual reports

By June first of each year, every property residual value insurer shall, file with the commissioner an audited financial statement for the immediately preceding year ending December thirty-first. The financial statement shall be audited by a certified public accounting firm which is acceptable to the commissioner. The commissioner may determine and require that additional information be submitted with the audited financial statements.

Added by Acts 1981, No. 472, §1, eff. July 19, 1981; Redesignated from R.S. 22:1905 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 98, §1.



RS 22:387 - Reserves

§387. Reserves

Each property residual value insurer shall maintain loss reserves in such amounts as the commissioner deems sufficient.

Added by Acts 1981, No. 472, §1, eff. July 19, 1981; Redesignated from R.S. 22:1906 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:388 - Contracts not in compliance

§388. Contracts not in compliance

Any property residual value insurance policy issued in violation of any provisions of this Subpart shall be an enforceable and valid contract unless otherwise invalid.

Added by Acts 1981, No. 472, §1, eff. July 19, 1981; Redesignated from R.S. 22:1907 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:388.1 - Filing of contracts

§388.1. Filing of contracts

No property residual value insurance policy or application form, where written application is required and is to be attached to the policy, or any rider or endorsement of such a contract shall be issued, delivered, or used unless it has been filed with the commissioner of insurance. Each submission shall be accompanied by the fees provided for in R.S. 22:821.

Acts 2008, No. 883, §1; Acts 2009, No. 503, §1.



RS 22:389 - Revocation or suspension of license; fine

§389. Revocation or suspension of license; fine

A. The commissioner may levy a fine not to exceed one thousand dollars per violation or revoke or suspend any license required by this Subpart in accordance and compliance with R.S. 49:961 for any of the following:

(1) A judgment in favor of a policyholder or his heir or assignees has become final and has not been paid in full within sixty days.

(2) In the opinion of the commissioner, the reserve for losses maintained by the insurer are insufficient to cover future losses.

(3) In the opinion of the commissioner, the insurer is insolvent.

(4) The insurer refuses to allow an inspection as provided in R.S. 22:390.

(5) The insurer fails to comply with any provision of this Subpart or a lawful order of the commissioner.

B. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Added by Acts 1981, No. 472, §1, eff. July 19, 1981; Redesignated from R.S. 22:1908 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2014, No. 82, §1.



RS 22:389.1 - Reinstatement of license

§389.1. Reinstatement of license

A. A property residual value insurer whose license has been suspended for failure to pay the annual renewal fee required by R.S. 22:382 shall have his license reinstated if the annual renewal fee is paid within ninety days of the date of suspension, provided all other requirements of this Subpart have been met.

B. A property residual value insurer whose license has been suspended for failure to file the annual audited financial statement required by R.S. 22:386 shall have his license reinstated if the annual audited financial statement is filed within ninety days of the deadline for filing provided in R.S. 22:386.

Acts 2014, No. 82, §1.



RS 22:390 - Inspection

§390. Inspection

After furnishing fourteen days written notice, the commissioner or his representative may inspect the records and reserves of any insurer licensed under this Subpart. The reasonable expense for inspection of records not available in Louisiana shall be borne by the insurer.

Added by Acts 1981, No. 472, §1, eff. July 19, 1981; Redesignated from R.S. 22:1909 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:391 - Cease and desist order; penalty for violation

§391. Cease and desist order; penalty for violation

A. If the commissioner determines that the provisions of this Subpart have been violated, he shall, in addition to the authority to revoke or suspend a license as provided in R.S. 22:389, have the authority to issue an order requiring such person or insurer violating the provisions of this Subpart, to cease and desist from such method, act, or practice. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

B. If no hearing is demanded by the aggrieved party or after a final order from the division of administrative law is issued upholding the commissioner's order, such person or insurer continues to violate the provisions of this Subpart, the commissioner may seek the enforcement of such order by civil legal action filed in the Nineteenth Judicial District Court for the parish of East Baton Rouge. Any person who violates a cease and desist order of the commissioner after it has become final and while such order is in effect, shall, upon proof thereof to the satisfaction of the court, forfeit and pay to the state of Louisiana a sum not to exceed five hundred dollars, except that, if such violation is found to be willful, the amount of such penalty shall be a sum not to exceed five thousand dollars.

Added by Acts 1981, No. 472, §1, eff. July 19, 1981; Redesignated from R.S. 22:1910 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.

NOTE: Former §§391-397 repealed by Acts 2008, No. 416, §1, eff. Jan. 1, 2009.



RS 22:392 - Rules and regulations

§392. Rules and regulations

The commissioner may adopt such administrative rules and regulations as are necessary to implement the provisions of this Subpart.

Added by Acts 1981, No. 472, §1, eff. July 19, 1981; Redesignated from R.S. 22:1911 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former §§391-397 repealed by Acts 2008, No. 416, §1, eff. Jan. 1, 2009.



RS 22:393 - Scope and limitations

§393. Scope and limitations

A. Nothing in this Subpart shall alter or diminish any right, privilege, or authority granted to any insurance company under any other provisions of this Title.

B. All property residual value insurers operating pursuant to a license as required by this Subpart shall be exempt from the applicability of all other insurance laws of this state, except where such laws are specifically incorporated herein by reference.

Added by Acts 1981, No. 472, §1, eff. July 19, 1981; Redesignated from R.S. 22:1912 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former §§391-397 repealed by Acts 2008, No. 416, §1, eff. Jan. 1, 2009.



RS 22:394 - Repealed by Acts 2008, No. 416, §1, eff. Jan. 1, 2009.

§394. Repealed by Acts 2008, No. 416, §1, eff. Jan. 1, 2009.



RS 22:395 - Repealed by Acts 2008, No. 416, §1, eff. Jan. 1, 2009.

§395. Repealed by Acts 2008, No. 416, §1, eff. Jan. 1, 2009.



RS 22:396 - Repealed by Acts 2008, No. 416, §1, eff. Jan. 1, 2009.

§396. Repealed by Acts 2008, No. 416, §1, eff. Jan. 1, 2009.



RS 22:397 - Repealed by Acts 2008, No. 416, §1, eff. Jan. 1, 2009.

§397. Repealed by Acts 2008, No. 416, §1, eff. Jan. 1, 2009.



RS 22:401 - Title; purpose

SUBPART N. NONPROFIT BENEFICIARY ORGANIZATIONS

AND RISK INDEMNIFICATION TRUSTS

§401. Title; purpose

A. This Subpart may be cited as the "Nonprofit Risk Indemnification Trust Act."

B. The purpose of this Subpart is to authorize the establishment of trust funds for the purpose of indemnifying nonprofit beneficiary organizations and their officers, directors, and agents for financial loss due to the imposition of legal liability, and to regulate the operation of trust funds established under this Section.

Acts 1986, No. 574, §2; Redesignated from R.S. 22:2041 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:402 - Establishment upon approval of commissioner

§402. Establishment upon approval of commissioner

No trust fund with the purpose of indemnifying multiple nonprofit beneficiary organizations shall be established without the prior approval of the commissioner of insurance. The commissioner shall withhold approval of any trust fund that fails to comply with the provisions and requirements of this Subpart.

Acts 1986, No. 574, §2; Redesignated from R.S. 22:2042 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:403 - Eligibility

§403. Eligibility

No organization, corporation, agency, or program shall be a beneficiary for any trust fund established hereunder unless it is exempt from taxation under Section 501(c)(3) of the Internal Revenue Code of 1954, as amended through December 30, 1985.

Acts 1986, No. 574, §2; Redesignated from R.S. 22:2043 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:404 - Limitation

§404. Limitation

A. No trust fund established hereunder shall indemnify any beneficiary for property loss, liabilities incurred under the workers' compensation act, or for benefits provided to employees pursuant to any medical, dental, life, or disability income protection plan.

B. Nothing in this Section shall prohibit a trust fund established under the provisions of this Subpart by an association comprised of tow truck owners or operators as defined in R.S. 32:1713 et seq., from indemnifying association members for physical damage and collision coverage on motor vehicles owned by association members.

Acts 1986, No. 574, §2; Acts 2006, No. 554, §1; Redesignated from R.S. 22:2044 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:405 - Bylaws and plan of operation benefits

§405. Bylaws and plan of operation benefits

Every trust fund shall establish in its bylaws and plan of operation a schedule of benefits, to be approved by the commissioner, governing the indemnification of beneficiaries of the trust. The schedule of benefits shall include all conditions, limitations, and exclusions relevant to indemnification.

Acts 1986, No. 574, §2; Redesignated from R.S. 22:2045 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:406 - Written indemnification agreement

§406. Written indemnification agreement

Every trust fund established under this Subpart shall provide each of its beneficiaries with a written indemnification agreement specifying the rights and obligations of the trust fund and the beneficiary under the agreement. Each form of indemnification agreement shall be filed with and approved by the commissioner.

Acts 1986, No. 574, §2; Redesignated from R.S. 22:2046 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:407 - Contributions to fund operations

§407. Contributions to fund operations

The trust fund shall establish contributions required of beneficiaries necessary to fund the operations of the fund. All contribution schedules shall be filed with and approved by the commissioner prior to use. Contributions shall be based on sound actuarial principles and be adequate to fund the operation of the trust fund. Contributions may not be excessive in relation to the benefits provided or be unfairly discriminatory.

Acts 1986, No. 574, §2; Redesignated from R.S. 22:2047 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:408 - Pooling prohibited

§408. Pooling prohibited

No trust fund shall enter into an agreement with any other trust fund whereby the risks assumed by each are pooled or shared.

Acts 1986, No. 574, §2; Redesignated from R.S. 22:2048 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:409 - Board of trustees; terms; removal; meetings; salary

§409. Board of trustees; terms; removal; meetings; salary

A. Every trust fund shall be governed by a board of no fewer than five trustees. The initial trustees need not be appointed or elected by the beneficiaries of the trust fund. During the second year following the creation of an authorized trust fund, at least one-fourth of all its trustees in office shall have been elected or appointed by the beneficiaries. After the end of the second year following the creation of an authorized trust fund, a majority of all trustees in office shall have been elected or appointed by the beneficiaries.

B. All trustees serving during the first two years following the creation of an authorized trust fund shall be elected or appointed for one-year terms. All trustees serving thereafter shall be elected or appointed for two-year terms, provided that the trustees may be elected or appointed for one-year terms to the extent necessary in order to create staggered terms.

C. Any trustee may be removed at any time, with or without cause, by a majority vote of the beneficiaries.

D. The board of trustees shall meet at least four times each year.

E. No trustee shall be paid a salary or receive other compensation for service as a trustee, except that the bylaws or plan of operation may provide for reimbursement for actual expenses incurred on behalf of the trust fund and for the payment of a reasonable per diem amount for attendance at meetings of the board.

Acts 1986, No. 574, §2; Redesignated from R.S. 22:2049 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:410 - Trustees bylaws and plan of operation

§410. Trustees bylaws and plan of operation

The trustees of each trust fund authorized shall cause to be adopted a set of bylaws and plan of operation which shall govern the operation of the trust fund. All bylaws and plans of operation or amendments to them are subject to prior approval by the commissioner. The commissioner shall adopt rules governing the content and approval of bylaws or plans of operation.

Acts 1986, No. 574, §2; Redesignated from R.S. 22:2050 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:411 - Annual reported financial statement

§411. Annual reported financial statement

Every authorized trust fund shall, by June first of every year, file with the commissioner a financial statement for the previous year's operations. The financial statement shall include the opinion of a licensed certified public accountant that the statement was prepared in conformity with generally accepted accounting principles. Also by June first of every year, every trust fund shall file with the commissioner, on forms provided by the department, a report summarizing the trust fund's operations during the previous year.

Acts 1986, No. 574, §2; Redesignated from R.S. 22:2051 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:412 - Assets

§412. Assets

Every authorized trust fund shall have and maintain financial assets sufficient to satisfy all current and future financial obligations and responsibilities to beneficiaries. The commissioner shall adopt rules establishing minimum financial standards for authorized trust funds.

Acts 1986, No. 574, §2; Redesignated from R.S. 22:2052 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:413 - Contracts with risk managements service providers

§413. Contracts with risk management service providers

Authorized trust funds may enter into contracts with risk management service providers, actuarial consultants, or other vendors as are necessary to ensure the effective and efficient operation of such trust funds. Fees paid to vendors for services provided shall not be excessive.

Acts 1986, No. 574, §2; Redesignated from R.S. 22:2053 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:414 - Coinsurance and reinsurance

§414. Coinsurance and reinsurance

Authorized trust funds may insure or reinsure their obligations and liabilities with insurance companies authorized to do business in Louisiana or with companies similarly authorized in any other state of the United States.

Acts 1986, No. 574, §2; Redesignated from R.S. 22:2054 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:415 - Cause of action restricted

§415. Cause of action restricted

No beneficiary shall have any cause of action against any other beneficiary arising solely out of the insolvency or inability of the trust fund to meet its obligations.

Acts 1986, No. 574, §2; Redesignated from R.S. 22:2055 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:416 - Commissioner's authority to examine

§416. Commissioner's authority to examine

The commissioner may examine authorized trust funds to the same extent and with the same purpose as is provided, with respect to insurance companies.

Acts 1986, No. 574, §2; Redesignated from R.S. 22:2056 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:417 - Deposit

§417. Deposit

As a condition of authorization, every trust fund shall deposit with the commissioner security of cash, bonds, or evidences of deposit in a licensed insured financial institution of a value equal to five hundred thousand dollars. In the event that a trust fund fails to honor the obligations assumed by it under trust agreements issued to its beneficiaries, use of the security deposit shall revert to the commissioner for the purpose of executing the trust fund's obligations to its beneficiaries on a pro rata basis. The commissioner may adopt rules governing the manner of the amount of security required and the acceptable forms of security.

Acts 1986, No. 574, §2; Redesignated from R.S. 22:2057 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:418 - Administrative rules

§418. Administrative rules

The commissioner may adopt rules to enforce and administer the requirements of this Subpart, according to the provisions of the Administrative Procedure Act.

Acts 1986, No. 574, §2; Redesignated from R.S. 22:2058 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:419 - Trust funds not insurance

§419. Trust funds not insurance

A trust fund established under this Subpart shall not be considered an insurance company or to be in the business of insurance, nor shall it be subject to regulation by the commissioner, except as provided for in this Subpart and in R.S. 22:977 and 978.

Acts 1986, No. 574, §2; Acts 1991, No. 933, §1; Acts 2006, No. 396, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:2059 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:420 - Creation of trust funds prohibited

§420. Creation of trust funds prohibited

No trust fund authorized by this Subpart may be established to operate in this state after twelve noon on October 1, 2010.

Acts 2010, No. 415, §1, eff. June 21, 2010.



RS 22:421 - Redesignated as R.S. 22:1221 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§421. Redesignated as R.S. 22:1221 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:422 - Redesignated as R.S. 22:1222 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§422. Redesignated as R.S. 22:1222 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:431 - Purpose; necessity for regulation

SUBPART O. SURPLUS LINES

§431. Purpose; necessity for regulation

This Subpart shall be liberally construed and applied to promote its underlying purposes which include:

(1) Protecting persons seeking insurance in this state.

(2) Facilitating the placement of surplus lines insurance with reputable and financially sound unauthorized insurers under the provisions of this Subpart.

(3) Establishing a system of regulation that permits orderly access to surplus lines insurance in this state and encourages authorized insurers to make new and innovative types of insurance available to consumers in this state.

(4) Providing a system through which persons may purchase insurance from approved unauthorized insurers or eligible unauthorized insurers pursuant to this Subpart.

(5) Protecting the revenues of this state.

(6) Providing a system pursuant to this Subpart that subjects unauthorized insurance activities in this state to the jurisdiction of the commissioner of insurance and state and federal courts in suits by or on behalf of the state.

Acts 1997, No. 1340, §1, eff. July 15, 1997; Redesignated from R.S. 22:1248 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2013, No. 203, §1, eff. June 10, 2013.

NOTE: Former R.S. 22:431 redesignated as R.S. 22:161 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:432 - Surplus lines insurance; procurement

§432. Surplus lines insurance; procurement

Surplus lines insurance, as defined in R.S. 22:46, may be procured from a surplus lines insurer, as defined in R.S. 22:46, and shall be procured through a licensed surplus lines broker. It may be procured without regard to the availability of coverage from authorized insurers.

Acts 1988, No. 191, §1, eff. July 1, 1988; Acts 2004, No. 466, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:1257 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2013, No. 203, §1, eff. June 10, 2013; Acts 2015, No. 193, §1.

NOTE: Former R.S. 22:432 redesignated as R.S. 22:162 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:433 - Endorsement of contract

§433. Endorsement of contract

A. Each insurance policy or contract procured and delivered as surplus lines coverage pursuant to this Subpart shall have the following notice:

NOTICE

This insurance policy is delivered as surplus lines coverage under the Louisiana Insurance Code.

In the event of insolvency of the company issuing this contract, the policyholder or claimant is not covered by the Louisiana Insurance Guaranty Association which guarantees only specific types of policies issued by insurance companies authorized to do business in Louisiana.

This surplus lines policy has been procured by the following licensed Louisiana surplus lines broker:

Signature of Licensed Louisiana Surplus Lines Broker

or Authorized Representative

Printed Name of Licensed Louisiana Surplus Lines Broker

B. The notice required pursuant to Subsection A of this Section shall be:

(1) Prominently displayed in the color red or prominently offset by a black border.

(2) Printed or stamped on the policy or contract in bold and in not less than ten-point type.

(3) Signed by the surplus lines broker who procured the policy or contract.

Acts 1958, No. 125. Amended by Acts 1958, No. 291, §1; Acts 1972, No. 241, §1; Acts 1999, No. 868, §1; Acts 2004, No. 466, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:1258 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2013, No. 203, §1, eff. June 10, 2013.

NOTE: Former R.S. 22:433 redesignated as R.S. 22:163 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:434 - Surplus line insurance valid

§434. Surplus lines insurance valid

Insurance contracts procured as surplus lines coverage in accordance with this Subpart shall be fully valid and enforceable as to all parties, and shall be given recognition in all matters and respects to the same effect as like contracts issued by authorized insurers.

Acts 1958, No. 125; Acts 2004, No. 466, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:1259 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2015, No. 193, §1.

NOTE: Former R.S. 22:434 redesignated as R.S. 22:164 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:435 - Solvency and eligibility requirements

§435. Solvency and eligibility requirements

A. A surplus lines broker shall place surplus lines insurance only with surplus lines insurers that are:

(1) Financially sound.

(2) Authorized in their domiciliary jurisdictions to write the type of insurance placed.

B. A surplus lines broker shall not place coverage with a surplus lines insurer, unless, at the time of placement, the surplus lines broker has determined that the surplus lines insurer qualifies under one of the following Paragraphs:

(1)(a) If it is a foreign insurer that it has capital and surplus or its equivalent under the laws of its domiciliary jurisdiction which equals the greater of:

(i) The minimum capital and surplus requirements under the laws of this state.

(ii) Fifteen million dollars.

(b) The requirements of Subparagraph (a) of this Paragraph may be satisfied by an insurer's possessing less than the minimum capital and surplus upon an affirmative finding of acceptability by the commissioner. The finding shall be based upon such factors as quality of management, capital and surplus of any parent company, company underwriting profit and investment income trends, market availability, and company record and reputation within the industry. In no event shall the commissioner make an affirmative finding of acceptability when an unauthorized insurer's capital and surplus is less than four million five hundred thousand dollars.

(2)(a) If it is an alien insurer, it shall be listed by the International Insurers Department of the National Association of Insurance Commissioners on its Quarterly Listing of Alien Insurers.

(b) The commissioner may waive the requirement in Subparagraph (a) of this Paragraph upon an affirmative finding of the insurer's meeting the requirements for capital and surplus or acceptability pursuant to Paragraph (1) of this Subsection.

(3) If it is a domestic insurer, it is a domestic surplus lines insurer as provided for in R.S. 22:436.1.

C. In addition to any other statements or reports required by this Subpart, the commissioner of insurance may request from any surplus lines broker full and complete information respecting the financial stability, reputation, and integrity of any unauthorized insurer with whom any such surplus lines broker has dealt, or proposes to deal, in the transaction of insurance business. The surplus lines broker shall promptly furnish in written or printed form so much of the information requested as he can produce.

Acts 1958, No. 125. Amended by Acts 1960, No. 148, §1; Acts 1966, No. 175, §1; Acts 1972, No. 239, §1; Acts 1979, No. 196, §1; Acts 1981, No. 856, §1; Acts 1983, No. 714, §1; Acts 1993, No. 902, §1; Acts 1995, No. 819, §1; Acts 1996, 1st Ex. Sess., No. 71, §1, eff. May 10, 1996; Acts 1997, No. 1340, §§1, 2, eff. July 15, 1997; Acts 1999, No. 868, §1; Redesignated from R.S. 22:1262 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §§1, 2; Acts 2013, No. 203, §1, eff. June 10, 2013; Acts 2015, No. 193, §1.

NOTE: Former R.S. 22:435 redesignated as R.S. 22:165 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:436 - Approved unauthorized insurers; list; requirements; removal

§436. Approved unauthorized insurers; list; requirements; removal

A. The commissioner of insurance shall maintain a list of approved unauthorized insurers from those eligible unauthorized insurers that apply for approval and satisfy the criteria established by the commissioner. Placement on the list of approved unauthorized insurers shall be prima facie evidence that an unauthorized insurer meets the financial and eligibility criteria of R.S. 22:435(A) and (B).

B. To obtain and maintain placement on the list of approved unauthorized insurers, an unauthorized insurer shall comply with the provisions of R.S. 22:435 applicable to foreign or alien insurers, respectively, and shall annually file with the commissioner the following, unless available to the commissioner through the NAIC or from public sources:

(1) A copy of the insurer's annual statement as of the preceding December thirty-first, evidencing that the insurer has complied with the provisions of R.S. 22:435.

(2) Evidence that, if the insurer issues workers' compensation insurance in this state, it has established and maintained a workers' compensation claims office pursuant to R.S. 23:1161.1 or has retained a licensed claims adjuster.

(3) A copy of the producer production report in a form required by the commissioner listing all business placed with the company by licensed surplus lines brokers. The report shall be filed with the commissioner no later than April fifteenth of each year.

C. The commissioner may remove an approved unauthorized insurer from the list if:

(1) The insurer fails to pay any required fee.

(2) The insurer fails to deliver any information requested by the commissioner within thirty days.

(3) The insurer issues workers' compensation insurance within the state, and fails to establish and maintain a workers' compensation claims office pursuant to R.S. 23:1161.1 or fails to retain a licensed claims adjuster.

(4) The insurer is in unsound financial condition or has acted in an untrustworthy manner.

(5) The insurer no longer satisfies the requirements set forth in R.S. 22:435.

(6) The insurer has willfully violated the laws of this state.

(7) The insurer conducts improper claims practices, including but not limited to unfair trade practices as defined in Part IV of Chapter 7 of this Title, R.S. 22:1961 et seq.

D. Upon removing an insurer from the list of approved unauthorized insurers, the commissioner shall notify the insurer and all licensed surplus lines brokers of such action in writing. Such notice to licensed surplus lines brokers may, at the option of the surplus lines broker, be sent by the commissioner via electronic mail.

E. The commissioner shall have the authority to adopt and promulgate such rules and regulations as are necessary to carry out the provisions of this Section in accordance with the Administrative Procedure Act.

Acts 1985, No. 432, §1, eff. July 10, 1985; Acts 1990, No. 885, §1; Acts 1993, No. 902, §1; Acts 1997, No. 310, §1; Acts 1997, No. 1340, §1, eff. July 15, 1997; Acts 2004, No. 466, §1, eff. Jan. 1, 2005; Acts 2005, No. 167, §§1, 2, eff. June 28, 2005; Redesignated from R.S. 22:1262.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2013, No. 203, §1, eff. June 10, 2013.



RS 22:436.1 - Domestic surplus lines insurer

§436.1. Domestic surplus lines insurer

A. The commissioner may designate a domestic insurer as a domestic surplus lines insurer upon its application, which shall include, as a minimum, an authorizing resolution of the board of directors and evidence to the commissioner's satisfaction that the insurer has capital and surplus of not less than fifteen million dollars. The commissioner shall not approve an application until all outstanding fees and assessments owed pursuant to this Title are paid in full or satisfaction arrangements for their payment are established with the commissioner.

B. A domestic surplus lines insurer shall:

(1) Be limited in its authority in this state to providing surplus lines insurance.

(2) Be authorized to write any type of insurance in this state that may be placed with a surplus lines insurer pursuant to this Subpart.

(3) Be subject to the requirements of this Title applicable to domestic insurers except as follows:

(a) Part IV of Chapter 3 of this Title relative to taxes and exemptions.

(b) Subpart O of Part IV of Chapter 4 of this Title relative to ratemaking procedures and organizations except as required pursuant to R.S. 22:1456(B)(2) relative to public carrier vehicles.

(c) Chapter 10 of this Title relative to guaranty funds.

(4) Report to the commissioner all surplus lines business placed in this state in the manner required of an approved unauthorized insurer.

C. A domestic surplus lines insurer may write insurance in other jurisdictions with the approval of the commissioner.

Acts 2015, No. 193, §1.



RS 22:437 - Records of surplus line broker

§437. Records of surplus lines broker

A. Each licensed surplus lines broker shall keep a full and true record of each surplus line contract, procured by him including a copy of the daily report, if any, showing such of the following items as may be applicable:

(1) Amount of the insurance.

(2) Gross premiums charged.

(3) Return premium paid, if any.

(4) Rate of premium charged upon the several items of property.

(5) Effective date of the contract, and the terms thereof.

(6) Name and address of the insurer.

(7) Name and address of the insured.

(8) Brief general description of property insured and where located.

(9) Other information as may be required by the commissioner of insurance, including but not limited to the address of the workers' compensation claims office established by the insurer pursuant to R.S. 23:1161.1 and the name and address of the person authorized by the insurer to settle workers' compensation claims through such office or of the licensed claims adjuster retained by the insurer.

B. The record shall at all times be open to examination by the commissioner of insurance and whenever an examination shall be made by him of a surplus lines broker, such examination shall be in compliance with and pursuant to the provisions of Chapter 8 of this Title, R.S. 22:1981 et seq., insofar as the provisions of that Chapter are applicable to such examination.

Acts 1958, No. 125; Acts 1990, No. 885, §1; Acts 2004, No. 466, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:1263 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:437 redesignated as R.S. 22:166 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:438 - Acknowledgment of applicant for insurance

§438. Acknowledgment of applicant for insurance

A. Any licensed surplus lines broker that procures a personal lines policy with a surplus lines insurer shall obtain from the applicant for insurance no later than the date of binding coverage, an acknowledgment on a standardized form promulgated by the commissioner of insurance which shall be maintained by the licensed surplus lines broker. The acknowledgment shall verify that:

(1) The applicant for insurance was expressly advised prior to placement of the surplus lines insurance.

(2) The insurance may be placed with a surplus lines insurer.

(3) In the event of insolvency of the insurer, losses shall not be paid by the Louisiana Insurance Guaranty Association.

(4) The applicant for insurance expressly authorizes the procurement of surplus lines insurance coverage.

(5) The coverage is being procured through a duly licensed surplus lines broker.

B. As long as the personal lines policy continues to be renewed by the same surplus lines insurer, there shall not be a need for new acknowledgments at each renewal. At renewal, if the personal lines policy is placed with a different surplus lines insurer, then a new acknowledgment shall be obtained in the manner outlined in Subsection A of this Section.

Acts 1993, No. 126, §1; Acts 1999, No. 868, §1; Redesignated from R.S. 22:1263.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2013, No. 203, §1, eff. June 10, 2013; Acts 2015, No. 193, §1.

NOTE: Former R.S. 22:438 redesignated as R.S. 22:167 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:439 - Tax on surplus lines

§439. Tax on surplus lines

A.(1) There shall be a tax of four and eighty-five one hundredths of one percent per annum on the gross premium for all surplus lines of insurance for which Louisiana is the home state of the policyholder as defined in R.S. 22:46(8.1). The commissioner shall collect the tax and deposit it with the state treasurer who shall credit it to the state general fund.

(2) On or before March first, June first, September first, and December first of each year, each surplus lines broker shall transmit to the commissioner a surplus lines tax report and remit the tax payable pursuant to this Subsection. The commissioner shall prescribe the manner and form of the report, which shall include all of the following:

(a) All new and renewal policies for the calendar quarter in which the effective date of the policy falls.

(b) All other premium transactions for the calendar quarter in which the invoice falls.

(c) Any additional information required by the commissioner.

(3) The commissioner shall not require a quarterly report for any quarter in which a surplus lines broker has no surplus lines premium to report. The commissioner shall require the filing of the report due on or before March first in order to certify the reporting of all surplus lines business conducted during the calendar year or the absence of any business during the calendar year.

B. Every person placing insurance without a licensed Louisiana producer or surplus lines broker shall transmit a report and remit the tax to the commissioner pursuant to Subsection A of this Section.

C. The tax imposed on surplus lines pursuant to this Section shall not apply to the purchase of excess insurance obtained by an interlocal risk management agency pursuant to R.S. 13:5575 or R.S. 33:1359.

D. The tax imposed pursuant to this Section shall not apply to the purchase of insurance by or on behalf of any of the following:

(1) A college, university, school, institution, or program that is under the supervision or management of a system board of supervisors provided for in R.S. 17:3215 through 3217.1.

(2) A political subdivision having a population of not less than three hundred fifty thousand persons according to the latest federal decennial census.

(3) An agency of this state as defined in R.S. 39:2.

Acts 1958, No. 125. Amended by Acts 1958, No. 265, §1; Acts 1960, No. 149, §1; Acts 1984, 1st Ex. Sess., No. 3, §1, eff. March 27, 1984; Acts 1999, No. 868, §1; Acts 2005, No. 294, §1; Redesignated from R.S. 22:1265 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2011, No. 361, §1, eff. July 1, 2011; Acts 2013, No. 203, §1, eff. June 10, 2013; Acts 2015, No. 386, §1, eff. Oct. 1, 2015, and §4(B), eff. July 1, 2015; Acts 2016, No. 374, §1, eff. July 1, 2016.

NOTE: Former R.S. 22:439 redesignated as R.S. 22:168 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: See Acts 1984, 1st Ex. Sess., No. 3, §2.



RS 22:440 - Penalty for failure to file statement or remit tax

§440. Penalty for failure to file statement or remit tax

In case of any failure of a surplus lines broker to make a report or to make payment of the tax provided by R.S. 22:439, ten percent shall be added to the amount of tax due, and paid to the commissioner of insurance along with the tax due, unless evidence to his satisfaction is submitted to him to show that such failure was due to some unforeseen or unavoidable reason other than mere neglect. If the delinquency be for more than thirty days after the due date of the report or after the due date for the payment of taxes as provided by R.S. 22:439, neglect will be presumed and the ten percent shall be added without any discretion on the part of the commissioner of insurance. After the lapse of thirty days, until the report is filed and the delinquent tax paid, the commissioner of insurance may revoke the license of the delinquent surplus lines broker to do business in this state. Any fine collected by the commissioner of insurance hereunder shall be paid to the state treasurer and credited to the general fund.

Acts 1958, No. 125. Amended by Acts 1966, No. 176, §1; Redesignated from R.S. 22:1266 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:440 redesignated as R.S. 22:169 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:441 - Suspension or revocation of licenses; surplus lines broker; fines

§441. Suspension or revocation of licenses; surplus lines broker; fines

A. The commissioner of insurance shall revoke any surplus lines broker's license:

(1) If the broker fails to comply with R.S. 22:439 or to remit required taxes on surplus lines premiums as required by this Subpart.

(2) If the broker fails to maintain the required records and accounts from this state as prescribed by R.S. 22:437, or to allow the commissioner of insurance to examine his records as required by this Subpart.

(3) For closing of the surplus lines broker's office for a period of more than thirty calendar days, exclusive of legal holidays, Saturdays, and Sundays, unless permission is granted by the commissioner.

(4) For failure to make and file required reports.

(5) For violation of any of the provisions of this Subpart.

(6) For any other cause for which an insurance license could be denied, revoked, suspended, or the renewal thereof refused under the provisions of R.S. 22:1554.

B. The commissioner of insurance may deny, suspend, revoke, or refuse to renew or reinstate any such license whenever he deems such denial, suspension, revocation, or refusal to renew or reinstate to be for the best interest of the people of this state. The producer's license may also be denied, suspended, revoked, or refused renewal or reinstatement whenever there is a denial, suspension, revocation, or refusal to renew or reinstate a surplus lines broker's license.

C. The procedures provided by this Code for the denial, suspension, revocation, or refusal to renew or reinstate a producer's license shall be applicable to denial, suspension, revocation, or refusal to renew or reinstate a surplus line broker's license. The procedures provided for by this Code for the levying of fines against a producer shall be applicable to the levying of fines against a surplus line broker.

D. No surplus lines broker whose license has been so revoked, suspended, or refused renewal or reinstatement shall again be so licensed within one year thereafter, nor until any fines or delinquent taxes owing by him have been paid.

Acts 1958, No. 125. Amended by Acts 1966, No. 177, §1; Acts 1985, No. 717, §1; Acts 1996, 1st Ex. Sess., No. 71, §1, eff. May 10, 1996; Acts 1999, No. 868, §1; Acts 2001, No. 386, §1, H.C.R. No. 4, 2002 1st Ex. Sess.; Acts 2004, No. 466, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:1267 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:441 redesignated as R.S. 22:170 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:442 - Legal process against unauthorized insurer

§442. Legal process against unauthorized insurer

A. An unauthorized insurer shall be sued, upon any cause of action arising in this state under any contract issued by it as a surplus lines contract, pursuant to this Subpart, in the district court of the parish in which the cause of action arose.

B. Service of legal process against the insurer may be made in any such action by service upon the secretary of state or some other person in his office whom he may designate during his absence. The secretary of state shall forthwith mail the documents of process served, or a true copy thereof, to the person designated by the insurer in the policy for the purpose by registered or certified mail or by commercial courier as defined in R.S. 13:3204(D). The insurer shall have forty days from the date of service upon the secretary of state within which to plead, answer, or otherwise defend the action. Upon service of process upon the secretary of state in accordance with this provision, the court shall be deemed to have jurisdiction in personam over the insurer.

C. An unauthorized insurer issuing such policy shall be deemed thereby to have authorized service of process against it in the manner and to the effect as provided in this Section. Any such policy shall contain a provision stating the substance of this Section, and designating the person to whom the secretary of state shall mail process as provided in Subsection B of this Section.

Acts 1958, No. 125; Redesignated from R.S. 22:1268 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2012, No. 544, §3.

NOTE: Former R.S. 22:442 redesignated as R.S. 22:171 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:443 - Exemptions

§443. Exemptions

A. The provisions of R.S. 22:432 through 442, 444, and 1910 controlling the placing of insurance with unauthorized insurers shall not apply to reinsurance or to the following insurances when so placed by licensed surplus lines brokers of this state, except that a tax on the portion of the premiums received from ocean marine and foreign trade coverages which is properly allocable to the risks or exposures located in this state during the preceding calendar quarter shall be due on the dates and in a manner as provided in R.S. 22:439 at the rate of four and eighty-five one hundredths of one percent, such tax when collected by the commissioner of insurance shall be paid to the state treasurer and to be credited to the state general fund, and such licensed surplus lines broker placing ocean marine insurance shall be subject to the provisions of R.S. 22:435, notwithstanding the provisions of R.S. 22:1902, 1903, and 1906, and must show on any document issued by or delivered by them evidencing such insurance, all of the insurers and must clearly stamp on any such documents that on the demand of the policyholder or his representative the latest financial statements of any such insurers are available at its office for inspection as follows:

(1) Ocean marine and foreign trade insurance.

(2) Insurance on property or operation of railroads engaged in interstate commerce.

(3) Insurance of aircraft owned or operated by manufacturers of aircraft, or of aircraft operated in scheduled interstate flight, or cargo of such aircraft, or against liability, other than workers' compensation and employer's liability, arising out of the ownership, maintenance, or use of such aircraft.

B.(1) Surplus lines brokers so placing any such insurance with an unauthorized insurer shall keep a full and true record of each such coverage in detail as required of surplus lines insurance under this Subpart. The record shall be preserved for not less than five years from the effective date of the insurance and shall be kept available in this state and open to the examination of the commissioner of insurance. The surplus lines broker shall furnish to the commissioner of insurance at his request and on forms as designated and furnished by him a report of all such coverages so placed in a designated calendar year.

(2) Notwithstanding anything to the contrary herein contained, the rates for the exempt lines of insurance set out in Paragraphs (A)(1), (2), (3), and (4) of this Section shall not be regulated.

Acts 1958, No. 125. Amended by Acts 1958, No. 264, §1; Acts 1960, No. 183, §1; Acts 1970, No. 185, §1; Acts 1983, 1st Ex. Sess., No. 1, §6; Acts 1986, No. 749, §1; Acts 1999, No. 868, §1; Redesignated from R.S. 22:1269 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2015, No. 386, §1, eff. Oct. 1, 2015.

NOTE: Former R.S. 22:443 redesignated as R.S. 22:172 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:444 - Records of insureds

§444. Records of insureds

Every person for whom insurance has been placed with an unauthorized insurer pursuant to or in violation of this Subpart shall, upon the commissioner of insurance's order, produce for his examination all policies and other documents evidencing the insurance, and shall disclose to the commissioner of insurance the amount of the gross premiums paid or agreed to be paid for the insurance. For each refusal to obey such order, such person shall be liable for a fine of not more than five hundred dollars.

Acts 1958, No. 125; Redesignated from R.S. 22:1270 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:444 redesignated as R.S. 22:173 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:445 - Tontine funds; sales prohibited

§445. Tontine funds; sales prohibited

A. The sale by any person of tontine funds whereby any part of the principal or interest earned on individual contributions is to be used for the benefit of other contributors is hereby prohibited.

B. Nothing herein contained shall in any way be construed as prohibiting the sale of insurance policies approved for use in the state of Louisiana by the commissioner of insurance.

Added by Acts 1964, No. 385, §§1, 2; Redesignated from R.S. 22:1271 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:445 redesignated as R.S. 22:174 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:446 - Surplus lines insurance; exemption from form and rate filing and approval

§446. Surplus lines insurance; exemption from form and rate filing and approval

Surplus lines insurers shall not be required to file or seek approval of their forms and rates.

Acts 2010, No. 189, §1, eff. June 9, 2010; Acts 2015, No. 193, §1.



RS 22:447 - Redesignated as R.S. 22:176 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§447. Redesignated as R.S. 22:176 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:448 - Redesignated as R.S. 22:177 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§448. Redesignated as R.S. 22:177 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:449 - Redesignated as R.S. 22:178 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§449. Redesignated as R.S. 22:178 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:450 - Redesignated as R.S. 22:179 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§450. Redesignated as R.S. 22:179 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:451 - Scope of provisions

SUBPART P. GROUP SELF-INSURERS

§451. Scope of provisions

A. This Subpart shall be applicable to and shall regulate self-insurers and self-insurance plans, as defined in this Subpart, which are subject to jurisdiction of the commissioner of insurance under this Title. This Subpart shall not be applicable to any workers' compensation plan, except as otherwise provided in this Subpart. This Subpart shall not apply to any arrangement or trust formed under Subpart J of Part I of Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950.

B. Regulation under this Subpart shall not be deemed to and shall not make any self-insurer or insurance plan an insurer or insurance policy solely because of such regulation hereunder. Any entity regulated under this Subpart shall not be considered or treated as an insurer or insurance policy solely because of such regulation.

Acts 1984, No. 857, §1; Acts 1990, No. 902, §1; Acts 1992, No. 612, §1; Redesignated from R.S. 22:3001 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2010, No. 794, §1.

NOTE: Former R.S. 22:451 redesignated as R.S. 22:180 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:452 - Definitions

§452. Definitions

For purposes of this Subpart, unless the context clearly indicates otherwise, the following terms shall have the meanings ascribed to them:

(1)(a) "Self-insurance plan" means any contract, plan, trust, arrangement, or other agreement which is established or maintained to offer or provide health care services, indemnification, or payment for health care services, or health and accident benefits to employees of two or more employers, but which is not fully insured. Any such contract, plan, trust, arrangement, or agreement shall be deemed "fully insured" only if said services, indemnification, payment, or benefits are guaranteed under a contract or policy of health insurance issued by an insurer authorized to transact business in this state.

(b) The term "self-insurance plan" shall not include any arrangement or trust formed under Subpart J of Part I of Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950, or single employer plans, plans exempt from the state insurance laws under the provisions of the Employee Retirement Income Security Act of 1974 (29 U.S.C. §1001 et seq.), except as provided in R.S. 22:463, the Office of Group Benefits, plans of political subdivisions, health maintenance organizations regulated under the Health Maintenance Organization Act, R.S. 22:241 et seq., plans regulated under R.S. 33:1342, 1343, 1346, or 1349, and plans otherwise regulated as insured plans under this Title. A plan of a fraternal benefit society or a labor organization shall not be considered a self-insurance plan for the purposes of this Subpart to the extent that such plan provides health and accident benefits to its members and any of their dependents that are supplemental to those of an employer-provided plan.

(2) "Self-insurer" means any entity that makes, provides, or issues a self-insurance plan as defined in this Section.

(3) "Single employer plans" are:

(a) Those providing benefits to the employees of only one employer.

(b) Those providing benefits to the employees of two or more employers if at least a twenty-five percent interest in each such employer is held by the same legal entity directly or through subsidiaries.

(4) "Claims liability" means the total of all incurred and unpaid claims for allowable benefits under a self-insurance plan, including a multiple employer welfare arrangement, that are not reimbursed or reimbursable by excess of loss insurance, subrogation, or other sources.

(5) "Net assets" means the excess of the assets of a self-insurance plan, including a multiple employer welfare arrangement, minus the liabilities of the plan. The liabilities of a self-insurance plan include the claims liability of the plan.

Acts 1984, No. 857, §1; Acts 1990, No. 902, §1; Acts 1992, No. 775, §1; Acts 2001, No. 1178, §2, eff. June 29, 2001; Redesignated from R.S. 22:3302 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 794, §1; Acts 2015, No. 455, §1.

NOTE: Former R.S. 22:452 redesignated as R.S. 22:181 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:453 - Certificate of authority

§453. Certificate of authority

A. It is unlawful for any self-insurer to transact business or to issue or provide health care benefits under or pursuant to a self-insurance plan in this state without a certificate of authority issued by the commissioner of insurance. Any self-insurer which transacts business in this state without the certificate of authority required by this Subpart shall be considered an unauthorized insurer within the meaning of Subpart O of this Part, R.S. 22:431 et seq., and Part I of Chapter 7 of this Title, R.S. 22:1901 et seq., and all remedies and penalties prescribed therein shall apply to such self-insurer.

B. Each application for a certificate of authority shall be made on forms prescribed by the commissioner, shall be verified by the self-insurer or its authorized representative, and shall set forth or be accompanied by all of the following items:

(1) A copy of the self-insurer's bylaws and all management, administration, or trust agreements which the plan has made or proposes to make for the conduct of its business and affairs. Any proposed change or amendment to the foregoing shall also be filed with the commissioner within sixty days of its implementation.

(2) A list of names, permanent addresses, and official positions, if any, of the persons responsible for the formation of the self-insurer and for the organization, establishment, administration, and maintenance of the self-insurance plan.

(3) Biographical background information, on a form prescribed by the commissioner for each person who controls, directly or indirectly, ten percent or more of the self-insurer and for each director and officer of the self-insurer.

(4) A plan of operation which clearly indicates the method of operation of the self-insurer including all of the following items:

(a) The types and limits of insurance to be provided.

(b) Pro forma financial statements for a period covering three years, which shall include a balance sheet, income statement, and cash flow statement.

(c) The amount and liquidity of its assets relative to the risks to be assumed by the self-insurer.

(d) The expertise, experience, and character of the persons or entities which will manage the self-insurer.

(e) A description of the self-insurer's stop-loss or excess program.

(f) A description of the self-insurer's underwriting policy, including the person or entity which will perform these functions.

(g) A description of the self-insurer's claims handling procedures, including the person or entity that will perform these functions.

(h) A description of the self-insurer's investment policy.

(i) The overall soundness of the plan of operation of the self-insurer.

(j) A description of the self-insurer's rate-making policies and procedures.

(5) A feasibility study or other analysis involving the self-insurance plan prepared by a qualified actuary.

(6) A copy of the application for coverage, contract, certificate, or policy of insurance or schedules of benefits to be issued or provided to persons covered under the self-insurance plan.

(7) A current financial statement verified by the applicant or its authorized representative showing the applicant's assets, liabilities, and sources of financial means and support.

(8) A copy of a fidelity bond which bond shall comply with all of the following:

(a) Provides protection to the self-insurer against acts of fraud or dishonesty by persons servicing the self-insurer.

(b) Provides coverage for each person responsible for servicing the self-insurer.

(c) Is in an amount equal to the greater of ten percent of the premiums and contributions received by the self-insurer or ten percent of the benefits paid, during the preceding calendar year, with a minimum amount of ten thousand dollars and a maximum amount of five hundred thousand dollars.

(9) A copy of all advertising and marketing materials, including the marketing plan.

(10) A statement by the self-insurer certifying that the self-insurance plan is in compliance with all applicable provisions of the Employee Retirement Income Security Act of 1974 (29 U.S.C. §1001 et seq.).

C. Within ninety days of receipt of a completed application, the commissioner of insurance shall issue a certificate of authority to do business in the state to an applicant if the commissioner determines that the following conditions are met:

(1) The persons responsible for the administration of the self-insurance plan are competent, trustworthy, and of good reputation.

(2) The applicant is financially sound and responsible.

(3) The applicant has deposited cash or securities and has otherwise complied with all of the requirements of this Subpart.

Acts 1984, No. 857, §1; Acts 1990, No. 902, §1; Redesignated from R.S. 22:3003 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2012, No. 680, §1, eff. June 7, 2012.

NOTE: Former R.S. 22:453 redesignated as R.S. 22:182 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:454 - Insolvency deposit

§454. Insolvency deposit

A. All self-insurers shall, before receiving a certificate of authority, deposit with the commissioner a safekeeping or trust receipt from a bank doing business within the state or from a savings and loan association chartered to do business in this state indicating that the self-insurer has deposited cash, or bonds of the United States, the state of Louisiana, or any political subdivision of the state, of the par value of not less than the greater of either one of the following items:

(1) One hundred thousand dollars.

(2)(a) Thirty percent of the self-insurer's outstanding Louisiana-related reserve liabilities. For the purposes of this Subsection, reserve liabilities shall be computed with proper regard for the following items:

(i) Known claims paid and outstanding.

(ii) A history of incurred but not reported claims.

(iii) Claims handling expenses.

(iv) Unearned premium.

(v) An estimate for bad debts.

(vi) A trend factor.

(vii) A margin for error.

(b) All securities deposited pursuant to this Subsection shall be held in trust for the benefit and protection of and as security for all policyholders of the self-insurer making such deposit.

B. Each receipt or other evidence of deposit or security shall contain a restriction which shall read as follows:

"ACKNOWLEDGEMENT OF RESTRICTION

The cash or other deposit evidenced by this receipt shall be held by the issuer or its successors or assigns, to demonstrate to the Louisiana Department of Insurance that the owner-payee of the receipt is financially responsible and capable of performing its obligations as a self-insurer. This certificate shall be renewed and renegotiated between the issuer and the owner-payee without the necessity of the receipt's release or surrender and funds evidenced hereby shall remain on deposit at or with the issuing institution, its successors or assigns, until notice of release or a demand of payment signed by the duly authorized elected incumbent commissioner of insurance of the state of Louisiana, or his duly authorized deputy, has been presented to issuer. Any issuer making payment to the commissioner upon his written demand and upon a showing of good cause shall not be liable in any manner to the owner-payee or any other person for having made such disbursement of funds. Interest earned on the funds evidenced hereby shall be paid to the owner-payee on a regular periodic basis as agreed to by the issuer and the owner-payee."

C, D. Repealed by Acts 2012, No. 680, §2, eff. June 7, 2012.

E. Repealed by Acts 2009, No. 503, §2.

Acts 1984, No. 857, §1; Acts 1990, No. 902, §1; Redesignated from R.S. 22:3004 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §2; Acts 2012, No. 680, §§1, 2, eff. June 7, 2012.

NOTE: Former R.S. 22:454 redesignated as R.S. 22:183 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:455 - Administrators; license

§455. Administrators; license

An administrator of a self-insurance plan shall be licensed as a life and health insurance producer and shall be subject to all laws and regulations governing life and health insurance producers as set forth in R.S. 22:1541 through 1554 and 1556 through 1565.

Acts 1984, No. 857, §1; Acts 1990, No. 902, §1; Acts 1996, 1st Ex. Sess., No. 71, §1, eff. May 10, 1996, H.C.R. No.4, 2002 1st Ex. Sess.; Redesignated from R.S. 22:3005 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:455 redesignated as R.S. 22:184 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:456 - Producers; appointment

§456. Producers; appointment

A. Any self-insurer who has been issued a certificate of authority under this Subpart may contract with and appoint as its representatives in this state, as its producer or producers, any person or persons licensed as a life and health producer under Chapter 5 of this Title, R.S. 22:1541 et seq. No solicitation of insurance shall be made by any producer prior to notification of such self-insurer that its appointment has been recorded by the commissioner of insurance. If the commissioner has not notified the self-insurer of his disapproval of a particular producer within thirty days after receipt of the self-insurer's appointment of such producer, the producer thereafter may commence solicitation of insurance.

B. On or before the first day of March of each year, each self-insurer shall submit to the commissioner of insurance by certified mail an alphabetical list of the licensed producers which it wishes to appoint, together with a fee of ten dollars for each such appointment. Any appointment shall remain in full force and effect until the thirtieth day of April following the date of recordation by the commissioner of insurance, unless the license of the appointed producer is revoked by the commissioner or until cancelled by the self-insurer upon written notice to the producer and the commissioner.

C. Any self-insurer who violates the provisions of this Section shall be fined the sum of ten dollars for each producer's appointment received after the first day of March of each year.

Acts 1984, No. 857, §1; Acts 1990, No. 902, §1; Redesignated from R.S. 22:3006 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:456 redesignated as R.S. 22:185 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:457 - Producers; acting for unauthorized self-insurer prohibited

§457. Producers; acting for unauthorized self-insurer prohibited

A. No natural or juridical person shall, within this state, solicit, procure, receive, or forward applications for coverage under any self-insurance plan or issue or deliver policies, certificates, schedules of benefits, or other evidence of such coverage or in any manner secure, assist, or aid in the placing of any such coverage for any person other than himself, directly or indirectly, with any self-insurer not authorized to do business in this state under this Subpart.

B. Any such person shall be liable personally for the full amount of any loss sustained under such coverage provided by or through him or it, directly or indirectly, with any self-insurer not authorized to do business in this state, including any taxes which may become due under the laws of this state by reason of such coverage.

C. After ten days' notice, the commissioner may revoke, suspend, or refuse to renew a producer's license, or may levy a fine not to exceed two thousand five hundred dollars against a producer who has been found by the commissioner to have violated the provisions of this Section. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 1984, No. 857, §1; Acts 1990, No. 902, §1; Redesignated from R.S. 22:3007 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.



RS 22:458 - Self-insured trusts

§458. Self-insured trusts

The following requirements shall be met in addition to all other provisions of this Subpart where any self-insurance plan is effected, maintained, and operated under a trust agreement:

(1) A self-insurer shall maintain at all times unimpaired net assets of not less than one million dollars. The net assets required to be maintained pursuant to this Section shall be in the form of cash, cash equivalents, or bonds or evidences of indebtedness which are direct general obligations or which are secured or guaranteed as to principal and interest by the government of the United States, or any state of the United States.

(2) The employers in the self-insurance plan shall be members of an association or group of five or more businesses that are in the same trade or industry, including closely related businesses that provide support, services, or supplies primarily to that trade or industry.

(3) A board of trustees elected by participating employers shall serve as fund managers on behalf of participants. Trustees shall be plan participants. No participating employer may be represented by more than one trustee. A minimum of three and a maximum of seven trustees may be elected. Trustees may not receive compensation but may be reimbursed for actual expenses incurred in connection with duties as trustee.

(4) Trustees shall be bonded in an amount not less than one hundred fifty thousand dollars from a licensed surety company.

(5) Investment of plan funds is subject to the same restrictions which are applicable to insurers under this Title.

Acts 1984, No. 857, §1; Acts 1990, No. 902, §1; Redesignated from R.S. 22:3008 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 680, §1, eff. June 7, 2012.



RS 22:458.1 - Association-sponsored self-insured trust

§458.1. Association-sponsored self-insured trust

A. A trade or professional association that effects, maintains, and operates a self-insured trust for the benefit of its members and their employees, meets all the requirements of this Section, and complies with all other provisions of this Subpart except R.S. 22:454 and 458 shall be deemed exempt from the provisions of R.S. 22:454 and 458. A self-insured trust operated under the provisions of this Section shall be designated an association-sponsored self-insured trust.

B. For the purposes of this Section, "association" means an active trade or professional association which satisfies all of the following:

(1) Meets either of the following criteria:

(a) Is a tax exempt organization approved by the Internal Revenue Service under the provisions of 26 U.S.C. §501.

(b) Is a nonprofit corporation organized under Chapter 2 of Title 12 of the Louisiana Revised Statutes of 1950.

(2) Provides services to its membership so that the primary function of the trade or professional association is not the sponsorship, operation, or management of a fund, or related employee safety program, or other related activities. The association shall have, for a period of at least ten years prior to the date of application, satisfied all of the following requirements:

(a) Held regular meetings of the board on no less than an annual basis.

(b) Produced a newsletter, on no less than an annual basis, which was mailed, via United States mail or sent by electronic mail, to each member.

(3) Is chartered and domiciled in the state of Louisiana and has been in existence since January of 1950.

(4) Is comprised of professionals that possess licenses issued by an authority of the state in order to conduct the business of the profession. An association whose membership includes members of the profession who no longer possess licenses because they have retired shall be deemed to have satisfied this requirement if the total number of retired members comprises no more than twenty percent of the association's overall membership.

C. An association-sponsored self-insured trust shall deposit with the commissioner a safekeeping or trust receipt from a bank doing business within the state or from a savings and loan association chartered to do business in this state indicating that the self-insurer has deposited cash or bonds of the United States, the state of Louisiana, or any political subdivision of the state, of the par value of not less than the greater of either one of the following items:

(1) One hundred thousand dollars.

(2)(a) Thirty percent of the self-insurer's outstanding Louisiana-related reserve liabilities. For the purposes of this Subsection, reserve liabilities shall be computed with proper regard for the following items:

(i) Known claims paid and outstanding.

(ii) A history of incurred but not reported claims.

(iii) Claims handling expenses.

(iv) Unearned premium.

(v) An estimate for bad debts.

(vi) A trend factor.

(vii) A margin for error.

(b) All securities deposited pursuant to this Subsection shall be held in trust for the benefit and protection of and as security for all policyholders of the self-insurer making such deposit.

D. An association-sponsored self-insured trust shall:

(1) Maintain at all times during the first year of operations unimpaired net assets of not less than one hundred thousand dollars. The net assets required to be maintained pursuant to this Section shall be in the form of cash, cash equivalents, or bonds or evidences of indebtedness which are direct general obligations or which are secured or guaranteed as to principal and interest by the government of the United States, or any state of the United States.

(2) Have applications from not less than two employers and plan to provide similar benefits for not less than one hundred participating employees.

(3) Maintain contribution rates for participation under the arrangement that equal or exceed a funding level established by a report prepared by an actuarial firm.

E.(1) The employers in the self-insurance plan shall be members of an association as defined in this Section.

(2) Each employer member participating in the association-sponsored self-insurance plan shall sign an indemnity agreement that is also signed by representatives of the association and the trust. The agreement shall contain acknowledgment by all parties of their assumption of liabilities as set forth in this Section.

(3) The association sponsoring the trust shall be responsible for unpaid claims liability of the trust. Employer members participating in the self-insurance plan shall be in solido guarantors of liabilities of the trust not satisfied by the association.

(4) A board of trustees shall serve as fund managers on behalf of participants. Trustees shall be plan participants. Trustees shall be elected by participating employers or by association members who are plan participants. No participating employer may be represented by more than one trustee. A minimum of three and a maximum of ten trustees may be elected. Trustees may not receive compensation but may be reimbursed for actual expenses incurred in connection with duties as trustee.

(5) Trustees shall be bonded in an amount not less than one hundred thousand dollars from a licensed surety company.

(6) Investment of plan funds is subject to the same restrictions which are applicable to insurers under this Title.

F.(1) In the event that an association-sponsored self-insured trust is insolvent, then in addition to any other provision of law or regulation, the department shall require that the trust file in writing within sixty days a plan signed by the board of trustees. For purposes of this Subpart, an insolvency shall be defined as the condition existing when the trust's liabilities before member distribution payable or dividend payable are greater than the trust's assets determined in accordance with generally accepted accounting principles as delineated in the trust's financial statement audited by an independent certified public accountant. For the purpose of determining insolvency, assets shall not include intangible property, such as patents, trade names, or goodwill. The plan submitted by the trust to eliminate the insolvency shall set forth in detail the means by which the trust intends to eliminate the insolvency which may include payments by the association, assessments of the members participating in the trust's self-insurance plan, or a combination thereof. The trust shall also include the timetable for the implementation of the plan and requirements for reporting to the department. The department shall review the plan submitted by the trust and notify the trust of the plan's approval or disapproval within thirty days of the department's receipt of the plan.

(2) Upon determination by the department that a plan submitted by the trust is disapproved or that a trust is not implementing a plan in accordance with the terms of the plan, it shall so notify the trust in writing of such determination.

(3) Should a trust fail to file a plan to eliminate an insolvency as required pursuant to this Section, or should the department notify a trust that such plan has been disapproved or that the trust is not implementing the plan according to the plan, the department shall have the following powers and authority in addition to any other powers and authority granted under law:

(a) The department may order the trust to immediately levy an assessment upon the association, the members of the trust, or both, sufficient to eliminate the insolvency.

(b) Should the trust fail or refuse to levy the assessment, the department may, in the name of the trust, levy such assessment upon the association, the members of the trust, or both, sufficient to eliminate the insolvency.

G. Association-sponsored self-insured trusts are not members of either the Louisiana Insurance Guaranty Association or the Louisiana Life and Health Insurance Guaranty Association, nor shall either be liable for any claims or increments of claims made against any association-sponsored self-insured trust.

Acts 2015, No. 455, §1.



RS 22:459 - Excess stop-loss coverage

§459. Excess stop-loss coverage

A. Each self-insurance plan shall include aggregate excess stop-loss coverage and specific excess stop-loss coverage provided by an insurer licensed by the state of Louisiana. Aggregate excess stop-loss coverage shall include provisions to cover incurred, unpaid claims liability in the event of plan termination. A plan shall submit its proposed excess or stop-loss insurance contract to the commissioner at least thirty days prior to the proposed self-insurance plan's effective date and at least thirty days prior to any subsequent renewal date. The commissioner shall review the contract to determine whether it meets the standards established by this Section and shall respond within thirty days of its submission to him. Any excess or stop-loss insurance plan must provide coverage with rates not subject to adjustment by the insurer during the first twelve months.

B. The self-insurer shall possess a written commitment, binder, or policy for stop-loss insurance issued by an insurer authorized to do business in this state and that the commitment, binder, or policy provides all of the following items:

(1) At least thirty days' notice to the commissioner of any cancellation or nonrenewal of coverage.

(2) Both specific and aggregate coverage with an aggregate retention of not more than one-hundred twenty-five percent of the amount of expected claims for the next plan year and a specific retention amount annually determined by the actuarial opinion required by R.S. 22:463(B).

(3) Both the specific and aggregate coverage required in Paragraph (2) of this Subsection shall require all claims to be submitted within ninety days after the claim is incurred and provide a twelve-month claims incurred period and at least a fifteen-month paid claims period for each policy year.

C. On the application of a self-insurer, the commissioner may waive or reduce the requirement for aggregate stop-loss insurance coverage required by this Section on a determination that the interests of the participating employers and employees are adequately protected based on the level of aggregate stop-loss insurance recommended by the actuary as required by R.S. 22:463(B).

Acts 1984, No. 857, §1; Acts 1990, No. 902, §1; Redesignated from R.S. 22:3009 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 680, §1, eff. June 7, 2012; Acts 2015, No. 455, §1.



RS 22:460 - Disclosures

§460. Disclosures

A. No contract, certificate, policy, schedule of benefits, or other evidence or agreement of insurance shall be delivered or issued for delivery in this state under any self-insurance plan unless there is prominently printed on the front thereof in ten-point type a notice to the insured that the plan pursuant to which the coverage is issued or provided is uninsured.

B. Each application for coverage under a self-insurance plan and any and all advertisements or marketing pieces or material disseminated in relation to any self-insured plan shall contain a statement prominently printed thereon or therein in ten-point type that the self-insurance plan for which coverage is being solicited is uninsured.

C. Any entity, including but not limited to a production agency or third party or other administrator, that advertises, sells, transacts, or administers coverage for health care services in this state, shall inform any purchaser or prospective purchaser of coverage under a self-insurance plan or person covered under a self-insurance plan of the lack of insurance for the coverage issued or provided or to be issued or provided. Any administrator that advertises or administers coverage for health care services in this state that is provided by a self-insurer shall inform its appointed producers of the elements of coverage, including the amount of any reinsurance or "stop-loss" insurance in effect.

Acts 1990, No. 902, §1; Redesignated from R.S. 22:3010 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:461 - Annual audit

§461. Annual audit

A. Each self-insurer shall cause to be conducted an annual audit by a licensed independent certified public accountant of its financial statements reporting the financial condition and results of operations of the self-insurer.

B. This Section shall apply to all self-insurers.

C. The audit report required in this Section shall be filed with the commissioner on or before the thirtieth day of the sixth month following the year end of the self-insurer. Up to two thirty-day extensions may be granted by the commissioner upon showing by the self-insurer and its independent certified public accountant of the reasons for requesting such extension and upon determination by the commissioner of good cause for an extension. The request for extension shall be submitted in writing not less than ten days prior to the due date in sufficient detail to permit the commissioner to make an informed decision with respect to the requested extension.

D. The annual audited financial statement shall report the financial condition of the self-insurer as of the end of the most recent fiscal or calendar year and the results of its operations, changes in financial position, and changes in capital and surplus for the year then ended in conformity with generally accepted accounting practices prescribed, or otherwise permitted, by the Department of Insurance of the state of domicile of the self-insurer.

E. The annual audited financial report shall include the following items:

(1) The report of the independent certified public accountant.

(2) A balance sheet reporting admitted assets, liabilities, and net assets.

(3) A statement of gain or loss from operations.

(4) A statement of cash flows.

(5) A statement of changes in net assets.

(6) Notes to financial statements. These notes shall be those required by generally accepted accounting principles and shall include the following items:

(a) A reconciliation of difference, if any, between the audited statutory financial statements and the annual statement filed pursuant to this Subpart with a written description of the nature of these differences.

(b) A narrative explanation of all significant intercompany transactions and balances.

(7) The financial statements included in the audited financial report shall be prepared in a form and using language and groupings substantially the same as the relevant sections of the annual statement of the self-insurer filed with the commissioner, and:

(a) The financial statement shall be comparative.

(b) Amounts may be rounded to the nearest thousand dollars.

(c) Insignificant amounts may be combined.

F. Financial statements furnished pursuant to this Section shall be audited by an independent certified public accountant. The audit of the self-insurer's financial statements shall be conducted in accordance with generally accepted auditing standards.

G. Every self-insurer required to file an audited financial report pursuant to this Subpart shall require the accountant to make available for review by the commissioner, the workpapers prepared in the conduct of his audit. The self-insurer shall require that the accountant retain the audit workpapers or a period of not less than five years after the period reported thereon.

H. In the conduct of the aforementioned review by the commissioner, photocopies of pertinent audit workpapers may be made and retained by the department. Such workpapers or copies thereof obtained by the commissioner shall be confidential and shall not constitute a public record. The workpapers of a certified public accountant subject to maintenance and audit pursuant to this Section shall nonetheless remain the property of the certified public accountant.

I. Repealed by Acts 2012, No. 680, §2, eff. June 7, 2012.

J. Repealed by Acts 2010, No. 794, §4.

Acts 1990, No. 902, §1; Acts 1992, No. 612, §1; Redesignated from R.S. 22:3011 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2010, No. 794, §4; Acts 2012, No. 680, §§1, 2, eff. June 7, 2012.



RS 22:462 - Examination by commissioner

§462. Examination by commissioner

A. The commissioner of insurance shall make an annual examination of each self-insurer for the initial three-year period during which the self-insurer transacts business in this state. Thereinafter, the commissioner shall make an examination of each self-insurer at least once every five years, unless the commissioner, in his discretion, determines that the financial condition or operations of the self-insurer warrant more frequent examinations.

B. All expenses incurred by the commissioner in conducting the examination shall be paid by the self-insurer examined. A self-insurer may contest the reasonableness of the amount of the expenses billed to it by applying to a court of competent jurisdiction for a rule to test the reasonableness of the billing. The rule shall be tried by preference and, if appealed, shall be given preference in the appellate court as may be provided for suits against the state.

C. If a self-insurer does not contest the reasonableness of the billing and fails to pay the expenses of the examination within thirty days after the receipt of the billing or within fifteen days after the date that a final judgment was rendered when a rule had been issued pursuant to Subsection B of this Section, the commissioner may file a lien against any of the assets of the self-insurer located within the state until the amount of the lien is paid in full.

D. The commissioner shall employ such personnel as is necessary to conduct the examination and to compile the report thereon.

E. In conducting an examination of a self-insurer, the commissioner shall have access to all records of the self-insurer and those pertaining to the self-insurance plan of the self-insurer. All such records and the officers, employees, and representatives of the self-insurer shall be made available to the commissioner.

F. If the self-insurer fails to make the records or personnel available as provided in Subsection E, the commissioner may petition any court of competent jurisdiction to subpoena witnesses or documentary evidence. The commissioner shall have the power to administer oaths and examine under oath any person relative to the insurance affairs of the self-insured being examined. Any person who testifies falsely or makes a false affidavit during the course of such an examination shall be guilty of perjury.

G. The commissioner shall make a certified report of his findings and a copy shall be furnished to the self-insurer at least thirty days prior to the filing of the report in the office of the commissioner for public inspection. During this thirty-day period, the self-insurer may request in writing that a hearing be held to consider objections to the report. The report shall not be made public until after the hearing is held and any modifications that the commissioner deems necessary are made.

H. In lieu of an examination under this Section of any foreign self-insurer licensed in this state, the commissioner may accept an examination report on the self-insurer as prepared by the department for the self-insurer's state of domicile if the insurance department was, at the time of the examination, accredited under the National Association of Insurance Commissioners' Financial Regulation Standards and Accreditation Program and the examination is performed under the supervision of an accredited state insurance department, or with the participation of one or more examiners who are employed by that accredited state insurance department, and who, after a review of the examination workpapers and report, state under oath that the examination was performed in a manner consistent with the standards and procedures required by their state insurance department.

Acts 1990, No. 902, §1; Acts 1997, No. 1449, §1; Redesignated from R.S. 22:3012 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 680, §1, eff. June 7, 2012.



RS 22:463 - Annual reports; actuarial opinions

§463. Annual reports; actuarial opinions

A. Any plan established or maintained in the state to offer or provide health care services, indemnification, or payment for health care services, or health and accident benefits to employees under the provisions of the Employee Retirement Income Security Act of 1974 (29 U.S.C. §1001 et seq.) shall file, through the administrator or his designee, within two hundred ten days after the close of such year a certified copy of the annual report required pursuant to 29 U.S.C. §1023 with the commissioner. The filing required herein shall in no way purport to regulate or affect the plan or its benefits.

B.(1) Each self-insurer shall file, within ninety days of the end of the fiscal year, an actuarial opinion prepared and certified by an actuary who meets the following requirements:

(a) The actuary is not an employee of the self-insurer.

(b) The actuary is a fellow of the Society of Actuaries, a member of the American Academy of Actuaries, or an enrolled actuary under the Employee Retirement Income Security Act of 1974 (29 U.S.C. §1001 et seq.).

(2) The actuarial opinion required under this Subsection shall include the following items:

(a) A description of the actuarial soundness of the self-insurer, including any actions recommended to improve the actuarial soundness of the arrangement.

(b) The amount of reserves recommended to be maintained by the arrangement.

(c) The level of specific and aggregate stop-loss insurance recommended to be maintained by the arrangement.

C.(1) Reserves required by this Section shall be computed with proper actuarial regard for the following items:

(a) Known claims, paid and outstanding.

(b) A history of incurred but not reported claims.

(c) Claims handling expenses.

(d) Unearned premium.

(e) An estimate for bad debts.

(f) A trend factor.

(g) A margin for error.

(2) Reserves required by this Section shall be maintained in cash, cash equivalents, or bonds or evidences of indebtedness which are direct general obligations or which are secured or guaranteed as to principal and interest by the government of the United States, or any state of the United States.

Acts 1990, No. 902, §1; Acts 1992, No. 775, §1; Redesignated from R.S. 22:3013 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 680, §1, eff. June 7, 2012.



RS 22:464 - Dissolution

§464. Dissolution

A. A self-insurer that desires to dissolve a self-insurance plan shall apply to the commissioner for authority to dissolve. Applications to dissolve shall be on forms prescribed by the commissioner and shall be approved or disapproved by the commissioner within sixty days of receipt. Dissolution of a self-insurer or a self-insurance plan without authorization is prohibited and shall not absolve a plan, a self-insurer, or its participants from fulfilling the plan's continuing obligations.

B. An application to dissolve shall be granted if either of the following conditions is met:

(1) The plan has no outstanding liabilities including incurred but not reported liabilities.

(2) The plan is covered by an irrevocable commitment from a licensed insurer which provides for payment of all outstanding liabilities and for providing all related services, including payment of claims, preparation of reports, and administration of transactions associated with the period during which the plan provided coverage.

C. Upon dissolution of any self-insured trust, after payment of all outstanding liabilities and indebtedness, the assets of the plan shall be distributed to all employers participating in the plan during the last five years immediately preceding dissolution. The distributive share of each employer shall be in the proportion that all contributions made by the employer during the five-year period bear to the total contributions made by all participating employers during such five-year period.

Acts 1990, No. 902, §1; Redesignated from R.S. 22:3014 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:465 - Insolvency of plan

§465. Insolvency of plan

When the commissioner, after examination or review of the audit statement required under R.S. 22:463, finds that a self-insurance plan is nearing an insolvent condition or is insolvent, he may issue such orders as he deems necessary to rehabilitate the plan, or he may petition a court of competent jurisdiction for an injunction and rehabilitation as provided for in R.S. 22:73 and 96, Subpart H of Part III of this Chapter, R.S. 22:731 et seq., and Chapter 9 of this Title, R.S. 22:2001 et seq.

Acts 1990, No. 902, §1; Redesignated from R.S. 22:3015 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:466 - Transaction of business

§466. Transaction of business

A. No self-insurer shall transact business in this state or shall issue or provide any coverage for health and accident benefits under any self-insurance plan until it has complied with all applicable requirements of this Subpart and of any other applicable provisions of this Title, including R.S. 22:1824.

B. Each self-insurer shall pay fees in advance in the amount specified in R.S. 22:821 for its filings, certificates, copies, and other services specified therein which are applicable to self-insurers.

C. The commissioner may take any action available to him under this Title to ensure compliance with and to enforce the provisions of this Subpart.

Acts 1990, No. 902, §1; Acts 1993, No. 653, §1; Redesignated from R.S. 22:3016 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:467 - Duties of commissioner; rules and regulations

§467. Duties of commissioner; rules and regulations

The commissioner shall promulgate such rules and regulations in accordance with the Administrative Procedure Act as are necessary to effectuate the provisions and purposes of this Subpart.

Acts 1990, No. 902, §1; Redesignated from R.S. 22:3017 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:468 - Covered claim; prohibition of cancellation

§468. Covered claim; prohibition of cancellation

No self-insurer may unilaterally cancel a self-insurance plan or reduce the benefits provided by such plan after receipt or notice of any covered claim. The self-insurer may cancel the plan, as otherwise provided by law, after the claimant has been discharged from treatment for that condition and no further claims for that condition are expected, provided there has been no other receipt or notice of claim by that claimant under that plan.

Acts 1993, No. 944, §1; Redesignated from R.S. 22:3018 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:469 - Inherited metabolic diseases; coverage for food products

§469. Inherited metabolic diseases; coverage for food products

A. Every self-insurer and self-insurance plan, as defined in this Subpart, which are subject to the jurisdiction of the commissioner under this Title shall provide coverage, subject to applicable deductibles, coinsurance, and copayments, for low protein food products for treatment of inherited metabolic diseases, if the low protein food products are medically necessary and, if applicable, are obtained from a source approved by the self-insurer or self-insurance plan, provided coverage will not be denied if the self-insurer or self-insurance plan does not approve a source.

B. As used in this Section, the following words shall have the following meanings:

(1) "Inherited metabolic disease" shall mean a disease caused by an inherited abnormality of body chemistry. Such diseases shall be limited to:

(a) Glutaric Acidemia.

(b) Isovaleric Acidemia (IVA).

(c) Maple Syrup Urine Disease (MSUD).

(d) Methylmalonic Acidemia (MMA).

(e) Phenylketonuria (PKU)

(f) Propionic Acidemia.

(g) Tyrosinemia.

(h) Urea Cycle Defects.

(2) "Low protein food products" shall mean a food product that is especially formulated to have less than one gram of protein per serving and is intended to be used under the direction of a physician for the dietary treatment of an inherited metabolic disease. Low protein food products shall not include a natural food that is naturally low in protein.

C. Coverage provided pursuant to this Section shall not exceed eligible benefits of two hundred dollars per month.

D. Repealed by Acts 2009, No. 503, §2.

Acts 2003, No. 829, §1; Redesignated from R.S. 22:3018.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §§1, 2.



RS 22:481 - Purpose; title

SUBPART Q. RISK RETENTION GROUPS

§481. Purpose; title

A. The purpose of this Subpart shall be to regulate the formation and operation of risk retention groups in Louisiana, formed pursuant to the provisions of the federal Risk Retention Amendments of 1986, as amended.

B. This Subpart shall be known and may be cited as the "Risk Retention Group Law".

Acts 1987, No. 462, §1, eff. Sept. 1, 1987; Redesignated from R.S. 22:2071 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:482 - Definitions

§482. Definitions

As used in this Subpart, the following terms shall have the meanings ascribed to them in this Section:

(1) "Commissioner" means the commissioner of insurance of Louisiana or the commissioner, director, or superintendent of insurance in any other state.

(2) "Completed operations liability" means liability arising out of the installation, maintenance, or repair of any product at a site which is not owned or controlled by:

(a) Any person who performs that work.

(b) Any person who hires an independent contractor to perform that work; but shall include liability for activities which are completed or abandoned before the date of the occurrence giving rise to the liability.

(3) "Domicile", for purposes of determining the state in which a purchasing group is domiciled, means:

(a) For a corporation, the state in which the purchasing group is incorporated.

(b) For an unincorporated entity, the state of its principal place of business.

(4) "Hazardous financial condition" means that, based on its present or reasonably anticipated financial condition, a risk retention group, although not yet financially impaired or insolvent, is unlikely to be able to:

(a) Meet obligations to policyholders with respect to known claims and reasonably anticipated claims.

(b) Pay other obligations in the normal course of business.

(5) "Insurance" means primary insurance, excess insurance, reinsurance, surplus lines insurance, and any other arrangement for shifting and distributing risk which is determined to be insurance under the laws of this state.

(6)(a) "Liability" means legal liability for damages including costs of defense, legal costs and fees, and other claims expenses because of injuries to other persons, damage to their property, or other damage or loss to such other persons resulting from, or arising out of:

(i) Any business, whether profit or nonprofit, trade, product, services including professional services, premises, or operations.

(ii) Any activity of any state or local government, or any agency or political subdivision thereof.

(b) "Liability" does not include personal risk liability and an employer's liability with respect to its employees other than legal liability under the Federal Employers' Liability Act (45 U.S.C. 51 et seq.).

(7) "Personal risk liability" means liability for damages because of injury to any person, damage to property, or other loss or damage resulting from any personal, familial, or household responsibilities or activities, rather than from responsibilities or activities referred to in Paragraph (6) of this Section.

(8) "Plan of operation or a feasibility study" means an analysis which presents the expected activities and results of a risk retention group including, at a minimum:

(a) The coverages, deductibles, coverage limits, rates, and rating classification systems for each line of insurance the group intends to offer.

(b) Historical and expected loss experience of the proposed members and national experience of similar exposures.

(c) Pro forma financial statements and projections.

(d) Appropriate opinions by a qualified, independent casualty actuary, including a determination of minimum premium or participation levels required to commence operations and to prevent a hazardous financial condition.

(e) Identification of management, underwriting and claims procedures, managerial oversight methods, investment policies, and reinsurance agreements.

(f) Such other matters as may be prescribed by the department for liability insurance companies authorized by the insurance laws of the state.

(9) "Product liability" means the liability for personal injury and property damages arising from the manufacture, design, importation, distribution, packaging, labeling, lease, or sale of a product as defined and construed by the laws of this state.

(10) "Purchasing group" means any group domiciled in any state which:

(a) Has as one of its purposes the purchase of liability insurance on a group basis.

(b) Purchases such insurance only for its group members and only to cover their similar or related liability exposure, as described in Subparagraph (c) of this Paragraph.

(c) Is composed of members whose businesses or activities are similar or related with respect to the liability to which members are exposed by virtue of any related, similar, or common business, trade, product, services, premises, or operations.

(11) "Risk Retention Amendments of 1986" means Public Law 99-563.

(12) "Risk retention group" means any corporation or other limited liability association formed under the laws of any state, Bermuda, or the Cayman Islands:

(a) Whose primary activity consists of assuming and spreading all, or any portion, of the liability exposure of its group members.

(b) Which is organized for the primary purpose of conducting the activity described under Subparagraph (a) of this Paragraph.

(c) Which:

(i) Is chartered and licensed as a liability insurance company and authorized to engage in the business of insurance under the laws of any state.

(ii) Before January 1, 1985 was chartered or licensed and authorized to engage in the business of insurance under the laws of Bermuda or the Cayman Islands and, before such date, had certified to the insurance commissioner of at least one state that it satisfied the capitalization requirements of such state, except that any such group shall be considered to be a risk retention group only if it has been engaged in business continuously since such date and only for the purpose of continuing to provide insurance to cover product liability or completed operations liability as such terms were defined in the federal Product Liability Risk Retention Act of 1981 before the date of the enactment of the federal Risk Retention Amendments of 1986.

(d) Which does not exclude any person from membership in the group solely to provide for members of such a group a competitive advantage over such a person.

(e) Which:

(i) Has as its owners only persons who comprise the membership of the risk retention group and who are provided insurance by the risk retention group; or

(ii) Has as its sole owner an organization which has as its members only persons who comprise the membership of the risk retention group, and has as its owners only persons who comprise the membership of the risk retention group and who are provided insurance by such group.

(f) Whose members are engaged in businesses or activities similar or related with respect to the liability of which such members or secondary owners are exposed by virtue of any related, similar, or common business trade, product, services, premises, or operations.

(g) Whose activities do not include the provision of insurance other than:

(i) Liability insurance for assuming and spreading all or any portion of the liability of its group members.

(ii) Reinsurance with respect to the liability of any other risk retention group or any members or secondary owners of such other group which is engaged in businesses or activities so that such group or member or secondary owner meets the requirement described in Subparagraph (e) of this Paragraph from membership in the risk retention group which provides such reinsurance.

(h) The name of which includes the phrase "Risk Retention Group".

(13) "State" means any state of the United States and the District of Columbia.

Acts 1987, No. 462, §1, eff. Sept. 1, 1987; Acts 1995, No. 1203, §1, eff. June 29, 1995; Redesignated from R.S. 22:2072 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:483 - Risk retention groups chartered in Louisiana

§483. Risk retention groups chartered in Louisiana

A. A risk retention group seeking to be chartered in this state shall be chartered and licensed as a liability insurance company authorized by the insurance laws of this state and, except as provided elsewhere in this Subpart, shall comply with all of the laws, rules, regulations, and requirements applicable to such insurers chartered and licensed in this state and with R.S. 22:484 to the extent such requirements are not a limitation on laws, rules, regulations, or requirements of this state. Before it may offer insurance in any state, each risk retention group shall also submit for approval to the department of insurance a plan of operation or a feasibility study.

B. A risk retention group shall submit an appropriate revision in the event of any subsequent material change in any item of the plan of operation or a feasibility study, on the fifteenth day of the month following the material change. The group shall not offer any additional kinds of liability insurance, in this state or in any other state, until a revision of the plan or study is approved by the department.

Acts 1987, No. 462, §1, eff. Sept. 1, 1987; Acts 1995, No. 1203, §1, eff. June 29, 1995; Redesignated from R.S. 22:2073 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:484 - Risk retention groups not chartered in Louisiana

§484. Risk retention groups not chartered in Louisiana

A. Law applicable. Risk retention groups chartered in states other than Louisiana and seeking to do business as a risk retention group in this state shall observe and abide by the laws of this state governing the formation and operation of a risk retention group and the provisions of the federal Risk Retention Amendments of 1986, as amended. However, if a risk retention group fails to qualify under the provisions of the federal Risk Retention Amendments of 1986, the commissioner may apply any state law that may be preempted by the federal Risk Retention Amendments of 1986, as amended.

B. Notice of operations and designation of department as agent. Before offering insurance in this state, a risk retention group shall submit to the department, on a form prescribed by the department:

(1) A statement identifying the state or states in which the risk retention group is chartered and licensed as a liability insurance company, date of chartering, its principal place of business, its members, and such other information as the commissioner of this state may require to verify that the risk retention group meets the qualifications of R.S. 22:482(12).

(2) A copy of its plan of operations or a feasibility study and revisions of such plan or study submitted to its state of domicile; except that this Section shall not apply with respect to any line or classification of liability insurance which meets both of the following:

(a) Was defined in the Product Liability Risk Retention Act of 1981 before the date of the enactment of this Act.

(b) Was offered before such date of enactment by any risk retention group which has been chartered and operating for not less than three years before such date of enactment.

(3) A statement of registration which designates the commissioner as its agent for the purpose of receiving service of legal documents or process.

(4) Payment of the fee as prescribed by R.S. 22:821.

C. Financial condition. Any risk retention group doing business in this state shall submit to the commissioner:

(1) A copy of the group's financial statement submitted to its state of domicile, which shall be certified by an independent public accountant and contain a statement of opinion on loss and loss adjustment expense reserves made by a member of the American Academy of Actuaries or a qualified loss reserve specialist under criteria established by the National Association of Insurance Commissioners.

(2) A copy of each examination of the risk retention group as certified by the commissioner or public official conducting the examination.

(3) A copy of any audit performed with respect to the risk retention group upon request of the commissioner.

(4) Such information as may be required to verify its continuing qualification as a risk retention group under the provisions of R.S. 22:482.

D.(1) Taxation. All premiums paid for coverages within this state to risk-retention groups shall be subject to taxation at the same rate and subject to the same interest, fines, and penalties for nonpayment as that applicable to foreign admitted insurers. To the extent licensed producers are utilized, they shall report and pay the taxes for the premiums for risks which they have placed with or on behalf of a risk retention group not chartered in this state. To the extent licensed producers are not utilized or fail to pay the tax, each risk retention group shall pay the tax for risks insured with the state. Further, each risk retention group shall report all premiums paid to it for risks insured within the state.

(2) To the extent that licensed producers are compensated by a risk retention group, they shall keep a complete and separate record of all policies procured from each risk retention group. The record shall be open to examination by the department, as provided in R.S. 22:492. The records shall include for each policy and type of insurance the following:

(a) The limit of liability.

(b) The time period covered.

(c) The effective date.

(d) The name of the risk retention group which issued the policy.

(e) The gross premium charged.

(f) The amount of return premiums, if any.

E. Compliance with unfair claims settlement practices law. Any risk retention group, its agents and representatives, shall comply with the unfair claims settlement practices laws of this state.

F. Deceptive, false, or fraudulent practices. Any risk retention group shall comply with the laws of this state regarding deceptive, false, or fraudulent acts or practices. However, if the commissioner seeks an injunction regarding such conduct, the injunction shall be obtained from a court of competent jurisdiction.

G. Examination regarding financial condition. Any risk retention group shall submit to an examination by the commissioner to determine its financial condition if the commissioner of the jurisdiction in which the group is chartered has not initiated an examination or does not initiate an examination within sixty days after notice from the commissioner of this state. Any such examination shall be coordinated to avoid unjustified repetition and conducted in an expeditious manner and in accordance with the National Association of Insurance Commissioners examiner handbook.

H. Notice to purchasers. Any policy issued by a risk retention group shall contain in ten point type on the front page and the declaration page, the following notice:

"NOTICE

This policy is issued by your risk retention group. Your risk retention group may not be subject to all of the insurance laws and regulations of your state. State insurance insolvency guaranty funds are not available for your risk retention group."

I. Prohibited acts regarding solicitation or sale. The following acts by a risk retention group are hereby prohibited:

(1) The solicitation or sale of insurance by a risk retention group to any person who is not eligible for membership in such group.

(2) The solicitation or sale of insurance by, or operation of, a risk retention group that is in a hazardous financial condition or is financially impaired.

J. Prohibition on ownership by an insurance company. No risk retention group shall be allowed to do business in this state if an insurance company is directly or indirectly a member or owner of such risk retention group, other than in the case of a risk retention group all of whose members are insurance companies.

K. Prohibited coverage. No risk retention group may offer insurance policy coverage prohibited by this Code or declared unlawful by the Louisiana Supreme Court.

L. Delinquency proceedings. A risk retention group not chartered in this state and doing business in this state shall comply with a lawful order issued in a voluntary dissolution proceeding or in a delinquency proceeding commenced by a state insurance commissioner if there has been a finding of financial impairment after an examination under the provisions of Subsection G of this Section.

Acts 1987, No. 462, §1, eff. Sept. 1, 1987; Acts 1995, No. 1203, §1, eff. June 29, 1995; Acts 2004, No. 376, §1; Redesignated from R.S. 22:2074 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:485 - Additional authority; risk retention groups

§485. Additional authority; risk retention groups

The commissioner may refuse, suspend, or revoke the registration of a risk retention group whenever he shall find that such risk retention group meets any one of the following conditions:

(1) Is insolvent.

(2) Is in such condition that its further transaction of business in this state would be hazardous to the policyholders, creditors, or the public.

(3) Fails to pay any fees, taxes, or charges prescribed by this Title within sixty days after the same are due and payable.

(4) Has had its corporate existence dissolved or its certificate of authority revoked or suspended in the state in which it was organized.

(5) Refuses to remove or discharge an officer or director who has been convicted of any felony involving dishonesty or breach of trust, where the convicted person has not been granted a waiver under 18 USC 1033. The provisions of this Paragraph shall not apply to a risk retention group that is not domiciled in this state.

Acts 1995, No. 935, §1; Acts 2004, No. 376, §1; Redesignated from R.S. 22:2074.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:486 - Compulsory associations

§486. Compulsory associations

No risk retention group shall be permitted to join or contribute financially to any insurance insolvency guaranty fund, or similar mechanism, in this state, nor shall any risk retention group, its insureds, or any other claimant receive any benefit from any such fund for claims arising out of the operations of such risk retention group.

Acts 1987, No. 462, §1, eff. Sept. 1, 1987; Redesignated from R.S. 22:2075 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:487 - Repealed by Acts 2009, No. 503, §2.

§487. Repealed by Acts 2009, No. 503, §2.



RS 22:488 - Purchasing groups exemption from certain laws relating to the group purchase of insurance

§488. Purchasing groups exemption from certain laws relating to the group purchase of insurance

Any purchasing group meeting the criteria established under the laws of this state shall be exempt from any law of this state relating to the creation of groups for the purchase of insurance, prohibition of group purchasing or any law that would discriminate against a purchasing group or its members. In addition, an insurer shall be exempt from any law of this state which prohibits providing or offering to provide to a purchasing group or its members advantages based on their loss and expense experience not afforded to other persons with respect to rates, policy forms, coverages, or other matters. A purchasing group shall be subject to all other applicable laws of this state.

Acts 1987, No. 462, §1, eff. Sept. 1, 1987; Redesignated from R.S. 22:2077 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:489 - Notice and registration requirements of purchasing groups

§489. Notice and registration requirements of purchasing groups

A. A risk purchasing group which intends to do business in this state shall, prior to doing business, pay the registration fee required by R.S. 22:490 and furnish notice to the department on forms prescribed by the department which:

(1) Identify the state in which the group is domiciled.

(2) Specify the lines and classifications of liability insurance which the purchasing group intends to purchase.

(3) Identify the insurance company from which the group intends to purchase its insurance and the domicile of such company.

(4) Identify the principal place of business of the group.

(5) Provide such other information as may be required by the commissioner to verify that the purchasing group is qualified under R.S. 22:482(10).

B. The purchasing group shall register with and designate the commissioner or other appropriate authority as its agent solely for the purpose of receiving service of legal documents or process, except that such requirements shall not apply in the case of a purchasing group:

(1) Which:

(a) Was domiciled before April 2, 1986.

(b) Is domiciled on and after October 27, 1986 in any state of the United States.

(2) Which:

(a) Before October 27, 1986, purchased insurance from an insurance carrier licensed in any state.

(b) Since October 27, 1986, purchased its insurance from an insurance carrier licensed in any state.

(3) Which was a purchasing group under the requirements of the federal Product Liability Retention Act of 1981 before October 27, 1986.

(4) Which does not purchase insurance that was not authorized for purposes of an exemption under the federal Product Liability Retention Act of 1981, as in effect before October 27, 1986.

C. A purchasing group shall notify the department of any alterations in any of the items required in Subsection A of this Section by the fifteenth day of the following month.

Acts 1987, No. 462, §1, eff. Sept. 1, 1987; Acts 1995, No. 1203, §1, eff. June 29, 1995; Acts 1999, No. 299, §1, eff. June 11, 1999; Redesignated from R.S. 22:2078 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:490 - Registration and annual renewal; fees

§490. Registration and annual renewal; fees

Upon registration with the department, each risk purchasing group shall pay the department the fee specified in R.S. 22:821(B)(18)(a). Such registration shall expire on the first day of March of each year, unless renewed, and shall be renewed by filing an annual report on a form prescribed by the commissioner and paying the renewal fee specified in R.S. 22:821(B)(18)(b) to the department.

Acts 1999, No. 299, §1, eff. June 11, 1999; Redesignated from R.S. 22:20781 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:491 - Restrictions on insurance purchased by purchasing groups

§491. Restrictions on insurance purchased by purchasing groups

A. A purchasing group may not purchase insurance from a risk retention group that is not chartered in a state or from an insurer not admitted in the state in which the purchasing group is located, unless the purchase is effected through a licensed producer acting pursuant to the laws and regulations of such state.

B. For purposes of this Section, a purchasing group is located in each and every state in which a member of the purchasing group has a risk or exposure where the liability insured against could arise.

C. A purchasing group which obtains liability insurance from an insurer not admitted in this state or a risk retention group shall inform each of the members of the group which have a risk located in this state that the risk is not protected by the fund of an insurance guaranty association in this state and that the risk retention group or insurer may not be subject to all insurance laws and regulations of this state.

D. No purchasing group may purchase insurance providing for a deductible or self-insured retention applicable to the group as a whole. The insurance coverage may provide for a deductible or self-insured retention applicable to individual members.

E. Any purchase of insurance by purchasing groups is subject to the same standards regarding aggregate limits which are applicable to all purchases of group insurance.

Acts 1987, No. 462, §1, eff. Sept. 1, 1987; Acts 1995, No. 1203, §1, eff. June 29, 1995; Redesignated from R.S. 22:2079 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:492 - Administrative and procedural authority regarding risk retention groups and purchasing groups

§492. Administrative and procedural authority regarding risk retention groups and purchasing groups

The commissioner may use any of the powers established under this Code to enforce the laws of this state so long as those powers are not specifically preempted by the federal Product Liability Risk Retention Act of 1981, as amended by the federal Risk Retention Amendments of 1986. This includes, but is not limited to, the commissioner's administrative authority to investigate, issue subpoenas, conduct depositions and hearings, issue orders, and impose penalties. With regard to any investigation, administrative proceeding, or litigation, the commissioner may rely on the procedural law and regulations of the state. However, the injunctive authority of the commissioner in regard to risk retention groups is restricted by the requirement that any injunction be issued by a court of competent jurisdiction.

Acts 1987, No. 462, §1, eff. Sept. 1, 1987; Redesignated from R.S. 22:2080 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:493 - Penalties

§493. Penalties

A risk retention group which violates any provision of this Subpart shall be subject to fines and penalties applicable to licensed insurers generally, including revocation of its registration and the right to do business in this state.

Acts 1987, No. 462, §1, eff. Sept. 1, 1987; Redesignated from R.S. 22:2081 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:494 - Duty on agents or brokers to obtain license

§494. Duty on producers to obtain license

Any person acting, or offering to act, as a producer for a risk retention group or purchasing group which solicits members, sells insurance coverage, purchases coverage for its members located within the state, or otherwise does business in this state shall obtain a license from the commissioner pursuant to R.S. 22:1541 through 1554 and 1556 through 1565.

Acts 1987, No. 462, §1, eff. Sept. 1, 1987; Acts 1996, 1st Ex. Sess., No. 71, §1, eff. May 10, 1996, H.C.R. No. 4, 2002 1st Ex. Sess.; Redesignated from R.S. 22:2082 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:495 - Binding effect of orders issued in federal district court

§495. Binding effect of orders issued in federal district court

An order issued by any district court of the United States enjoining a risk retention group from soliciting or selling insurance, or operating, in any state or in all states or in any territory or possession of the United States upon a finding that such a group is in a hazardous financial condition shall be enforceable in the courts of the state.

Acts 1987, No. 462, §1, eff. Sept. 1, 1987; Redesignated from R.S. 22:2083 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:496 - Rules and regulations

§496. Rules and regulations

The commissioner may establish and, from time to time, amend such rules relating to risk retention groups as may be necessary or desirable to carry out the provisions of this Subpart.

Acts 1987, No. 462, §1, eff. Sept. 1, 1987; Redesignated from R.S. 22:2084 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:497 - Repealed by Acts 2009, No. 503, §2.

§497. Repealed by Acts 2009, No. 503, §2.



RS 22:498 - Policyholder's liability

§498. Policyholder's liability

A. Notwithstanding any other provisions in this Subpart, any contract of insurance issued by an admitted risk retention group may provide for the contingent liability of the policyholder for payment of actual losses and expenses incurred while such contract was in force, provided prior approval is granted by the commissioner of insurance.

B. Each assessable policy issued by an admitted risk retention group shall provide the following notice in ten-point print: "This is an assessable policy. The maximum potential contingent liability shall not exceed one annual premium per annum."

C. The contingent liability of each member of the group for the obligations of the risk retention group shall not be joint but shall be individual and several.

D. "Risk retention group", in this Section, means any corporation or other limited liability association organized pursuant to 15 U.S.C. 3901 and 3902, the Federal Liability Risk Retention Act of 1986, having the following:

(1) The group is chartered or licensed as an insurance company in at least one state and is chartered or licensed as an insurance company or registered as a risk retention group in at least thirty states.

(2) The group maintains admitted assets at all times in an amount which is equal to or exceeds twenty million dollars.

Acts 1990, No. 138, §1; Redesignated from R.S. 22:2086 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:511 - Title; purpose

SUBPART R. TITLE INSURANCE

§511. Title; purpose

A. This Subpart shall be known and cited as the "Louisiana Title Insurance Act".

B. The purpose of this Subpart is to provide the state of Louisiana with a comprehensive body of law for the effective regulation and supervision of title insurance, title insurers licensed to write title insurance in this state, title insurance producers, and the escrow, accounting, closing, and settlement practices of insurers and producers wherein title insurance is issued or contemplated to be issued.

Acts 1997, No. 1427, §1; Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:512 - Definitions

§512. Definitions

As used only in this Subpart, the following words are defined as:

(1)(a) "Abstract " shall mean a written history, synopsis, or summary of the recorded instruments in the public records affecting the title to immovable property that: (i) is prepared and certified by the abstractor in accordance with the minimum search periods and requirements of a title opinion as set forth in Paragraph (17) of this Section; (ii) includes a photocopy or electronic copy of such recorded instruments, or extracts of such recorded instruments prepared by the abstractor who personally reviewed such recorded instruments; and (iii) is dated and signed by the abstractor and presented to an attorney duly licensed and authorized to practice law in Louisiana, as set forth in Paragraph (17) of this Section and R.S. 37:212, for examination.

(b) For the purpose of this Paragraph, "public records" shall mean all instruments, including actual attachments thereto, which are recorded in the mortgage and conveyance records maintained by the clerk of court of the parish in which the property is situated, and the ad valorem property tax records for the parish and political subdivision in which the property is situated.

(c) Nothing in this Section prohibits any attorney duly licensed and authorized to practice law in Louisiana from personally reviewing and examining the public records in order to certify or give an opinion as to the title to immovable property.

(2) "Closing" shall mean "settlement" as the term is defined by Paragraph (15) of this Section.

(3) "Department" shall mean the Department of Insurance or its employees, deputies, or representatives or the equivalent department or state entity that provides insurance regulation in another state.

(4) "Depositor" shall mean the person providing the funds or documents for delivery to the depository in connection with a transaction involving immovable property.

(5) "Depository" shall mean the title insurer, title insurance producer, or qualified financial institution receiving a deposit of funds or documents.

(5.1) "Depository check" shall mean a depository check as defined by the Expedited Funds Availability Act, 12 U.S.C. 4001 et seq.

(6) "Escrow" shall mean the act or process of providing closing and settlement services or services pursuant to an escrow agreement by the title insurer or title insurance producer.

(7) "Escrow account" shall mean the demand deposit account maintained by a title insurer or title insurance producer at a qualified financial institution into which the insurer or producer deposits all funds collected from any person who is or will be a party to a transaction involving immovable property in which a title insurance policy is contemplated to be issued.

(8) "Escrow agreement" shall mean the written agreement by which a depositor delivers funds or documents to a title insurer or title producer and which specifies the conditions to be satisfied or the event to be performed before the release or delivery of the funds or documents to another person.

(9) "Escrow instructions" shall mean the written instructions or directions furnished in connection with the closing of a real estate transaction in which title insurance is contemplated to be issued, and shall include but not be limited to a closing or settlement statement, purchase agreement for immovable property, lender's written instructions or directions, escrow agreement, or written directive.

(10) "Funds" shall mean money, or "items" as that term is defined in R.S. 10:4-104(a)(9), and "checks" as that term is defined in R.S. 10:3-104(f).

(11) "Person" shall mean any natural or juridical person, or any partnership, association, cooperative, corporation, firm, trust, limited liability company, or other legal entity.

(12) "Qualified financial institution" shall mean an institution that is:

(a) Organized or licensed under the laws of the United States or any state thereof and has been granted authority to operate with fiduciary powers.

(b) Regulated, supervised, or examined by federal and state authorities having regulatory authority over banks and trust companies.

(c) Insured by the appropriate federal entity.

(13) "Risks" shall mean the danger or hazards of a loss of title to movable or immovable property by the insured under a title insurance policy.

(14) "Security agreement" shall mean an agreement by which funds or other property are received by the title insurer or the title insurance producer as collateral to secure the obligation of a person under an indemnity agreement to indemnify or protect a title insurer in exchange for agreeing to provide coverage in a title insurance policy.

(15) "Settlement" shall mean the process of executing legally binding documents in a transaction involving either movable or immovable property, including the transfer of title or creation of a lien on the title, or the collection and disbursement of funds in connection therewith.

(16) "Title insurance producer" or "producer" shall mean a person authorized on behalf of the title insurer to issue title insurance reports or policies.

(17) "Title insurance business" or "business of title insurance" shall mean:

(a) Issuing as an insurer or offering to issue as insurer a title insurance policy; or

(b) Transacting or proposing to transact by a title insurer or a title insurance agent any of the following activities when conducted or performed in contemplation of or in conjunction with the issuance of a title insurance report or policy:

(i) Soliciting or negotiating the issuance of a title insurance policy.

(ii) Guaranteeing, warranting, or otherwise insuring the status of title, liens, encumbrances or other matters of record.

(iii) Handling of escrows, settlements, or closings.

(iv) Executing title insurance policies.

(v) Effecting contracts of reinsurance.

(vi) Examining titles; however, any title insurance report or title insurance policy relating to immovable property shall be based upon an examination of the public records or a personal examination of an abstract. Such examinations shall be conducted and title opinion rendered only by an attorney duly licensed and authorized to practice law in Louisiana as provided in R.S. 37:212. The examination and resulting opinion, if it furnishes the basis of a title insurance report or title insurance policy relating to immovable property, shall be reduced to writing by the attorney. The title opinion shall contain the following:

(aa) Complete name of individuals with an ownership or other interest in the property.

(bb) Complete list of all encumbrances, mortgages, judgments, liens, and privileges. This list shall contain the name of secured creditors, date filed, amounts, and recordation information. For federal judgments, a search of the mortgage records shall be made for a period of twenty years. However, such time period requirement shall not apply to any transaction made prior to and on January 1, 2013, by the Road Home Corporation, The Louisiana Land Trust, or any political subdivision, of property originally acquired in connection with the Road Home Program.

(cc) Complete list of all servitudes, rights-of-way, leases, options, rights of first refusal, and usufructs encumbering the property.

(dd) Legal description of property examined.

(ee) Any curative measures which are required in order to render title merchantable.

(ff) All parish and municipal property taxes which are past due.

(gg) Length of examiner's search and date of earliest recorded instrument reviewed by the examiner. If the transaction being insured is a sale, the minimum search period shall be thirty years, or longer, if necessary, in order to reach an arms-length sale between unrelated, third parties. If only a mortgage is being insured, then the search shall be for a minimum of ten years or two links in the chain of title, whichever is greater. However, such minimum search periods for a sale or mortgage shall not apply to any transaction made prior to and on January 1, 2013, by the Road Home Corporation, The Louisiana Land Trust, or any political subdivision, of property originally acquired in connection with the Road Home Program.

(hh) Name and attorney bar roll number of the examining attorney.

(vii) Collecting, disbursing, or receiving premiums, escrow, settlement, or other funds.

(viii) Recording closing documents.

(c) Doing or proposing to do any business substantially equivalent to any of the foregoing in a manner designed to evade the provisions of this Subpart.

(18) "Title insurance policy" or "policy" shall mean a contract, including any affirmative assurances, enhancements to coverage, or endorsements, insuring or indemnifying owners of, or other persons lawfully interested in, movable or immovable property against loss or damage arising from any or all of the following conditions existing on, before, or subsequent to the policy date and not specifically excepted or excluded:

(a) Defects in or liens or encumbrances on the insured title.

(b) Unmarketability of the insured title.

(c) Invalidity or unenforceability of liens or encumbrances on the insured title of the movable, where a title search is required for the purpose of registration, or immovable property.

(d) Title being vested otherwise than as stated in the policy.

(e) Lack of a legal right of access to the land which is part of the insured title in a policy relating to immovable property.

(f) Lack of priority of the lien of any insured mortgage over any statutory lien for services, labor, or materials as specifically described in the policy.

(g) Invalidity or unenforceability of any assignment of an insured mortgage subject to certain conditions.

(h) The priority of any lien or encumbrance over the lien of the insured mortgage.

(19) "Title insurance report" or "report" shall mean a preliminary report, commitment, or binder issued prior to the issuance of a title insurance policy containing the requirements, terms, conditions, exceptions, and any other matters incorporated by reference under which the title insurer is willing to issue its title insurance policy.

(20) "Title insurer" or "insurer" shall mean a company authorized under the laws of this state to transact the business of title insurance.

(21) "Underwrite" shall mean the acceptance or rejection of risk on behalf of the title insurer.

Acts 1997, No. 1427, §1; Acts 1999, No. 192, §1, eff. June 9, 1999; Acts 2006, No. 828, §1; Redesignated from R.S. 22:2092.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2010, No. 1028, §1; Acts 2011, No. 325, §1, eff. Jan. 1, 2012.



RS 22:513 - Title insurers and producers; qualifications

§513. Title insurers and producers; qualifications

Only those persons authorized as a title insurer or producer pursuant to this Title shall be qualified to issue a title insurance policy or report or otherwise transact the business of title insurance. Notwithstanding any other law to the contrary, all title insurance policies and reports covering any insurable interest in title to immovable property located in this state shall be signed by a producer licensed in this state under this Subpart or by an employee of a title insurer issuing the title insurance policies and reports when such employee is a producer licensed in this state under this Subpart.

Acts 1997, No. 1427, §1; Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:513.1 - Title insurance; identification of examining attorney and title producer

§513.1. Title insurance; identification of examining attorney and title producer

A. Every sale, conveyance, transfer, or other act transferring an interest in or ownership in a one-to-four family residential property that is insured by an owner's title insurance policy and every mortgage encumbering such immovable property that is insured by a loan title insurance policy shall contain all of the following identifying information:

(1) The name, address, and Louisiana license number of the issuing title insurance producer.

(2) The name of the title insurance underwriter issuing the policy.

(3) The name and bar roll number of the attorney licensed to practice law in Louisiana who provided the title opinion upon which the title insurance policy is based.

B. Prior to recordation, the title insurance producer shall verify that the identifying information required by Subsection A of this Section is included within the document. The information may be typed or stamped on the document or included on a separate form attached to the document.

C. The inclusion of the information on the recorded document or attachment shall not create additional liability for those named therein nor shall it create a separate cause of action against the title insurance producer, title insurance underwriter, lender, or examining attorney.

D. Failure to include the information required by this Section on any document or act shall not nullify or otherwise affect the validity of the document or act.

Acts 2011, No. 164, §1, eff. Jan. 1, 2012.



RS 22:514 - Authorized activities; title insurers

§514. Authorized activities; title insurers

Subject to the exceptions and restrictions contained in this Subpart, a title insurer shall have the power to:

(1) Do only title insurance business.

(2) Reinsure title insurance policies.

(3) Perform, or cause to be performed, ancillary activities, unless prohibited by the department, including examining title to and furnishing related information about movable or immovable property and procuring and furnishing information about relevant personal property, whether or not in contemplation of, or in conjunction with, the issuance of a title insurance report or policy; however, any such activities that are defined by R.S. 37:212 as the practice of law shall only be performed by an attorney duly licensed and authorized to practice law in Louisiana.

Acts 1997, No. 1427, §1; Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:515 - Title insurers; limitation of authority, powers

§515. Title insurers; limitation of authority, powers

A.(1) No insurer that transacts any class, type, or kind of insurance other than title insurance shall be eligible for the issuance or renewal of a license to transact the business of title insurance in this state.

(2) No title insurance shall be transacted, underwritten, or issued by any insurer transacting or licensed to transact any other class, type, or kind of business.

B. No title insurer shall engage in the business of guaranteeing payment of the principal or the interest on bonds or mortgages.

C.(1) Notwithstanding Subsection A of this Section, a title insurer may issue closing or settlement protection to a person who is a party to a transaction in which a title insurance policy is contemplated to be issued. The closing or settlement protection shall conform to the terms of coverage and form of instrument as may be required by the department and may indemnify a person solely against loss of settlement funds because of the following acts of a settlement agent, title insurer's named employee, or title insurance producer:

(a) Theft or misappropriation of settlement funds.

(b) Failure to comply with instructions when agreed to by the settlement agent, employee, or title insurance producer.

(2) The premium charged by a title insurer for this coverage shall be submitted to and approved by the commissioner of insurance.

(3) A title insurer shall not provide any other coverage which purports to indemnify against improper acts or omissions of a person with regard to escrow or settlement services.

Acts 1997, No. 1427, §1; Acts 1999, No. 192, §1, eff. June 9, 1999; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:2092.5 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:516 - Title insurer; establishment of rates

§516. Title insurer; establishment of rates

A. A title insurer who adopts a rating organization's rate filing made and approved pursuant to R.S. 22:1466 or files a deviation to such filing which is approved pursuant to R.S. 22:1468 shall not have its rates deemed to be excessive, inadequate, or unfairly discriminatory.

B. Notwithstanding any provision of law to the contrary, title insurers and title insurance rating organizations shall not be required to file with the commissioner of insurance or any other entity individual loss or expense information for any purpose associated with ratemaking other than statistical reporting associated with a statistical plan. Notwithstanding the foregoing, nothing in this Section shall be construed to constrain access to the books and records of any title insurer doing business in the state of Louisiana by the commissioner of the Department of Insurance.

Acts 2006, No. 828, §1; Acts 2007, No. 459, §1, eff. Jan. 1, 2008; Redesignated from R.S. 22:2092.5.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:517 - Title insurance producers; licensing and reporting requirements

§517. Title insurance producers; licensing and reporting requirements

Every title insurance producer licensed in the state shall provide, in a timely fashion, each title insurer with which it places business all information the title insurer may request in compliance with the licensing and reporting requirements of the department.

Acts 1997, No. 1427, §1; Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.6 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:518 - Title insurance producers; errors and omissions requirements

§518. Title insurance producers; errors and omissions requirements

A. Every title insurance producer licensed in this state shall maintain an errors and omissions policy, which includes coverage for their acts or omissions as a title insurance producer, for the benefit of the title insurer or the depositor in amounts, under terms and conditions, and from insurers approved by the department, after considering the reasonableness of the cost and availability thereof.

B. The title insurance producer shall furnish the title insurer with proof that the producer complies with this Section.

Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.6.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:519 - Title insurance producers; examination

§519. Title insurance producers; examination

The department or title insurer may during normal business hours examine, audit, and inspect any and all books, records, files, and escrow and operating accounts related to the title insurance business maintained by a title insurance producer its successor in interest, transferee, or receiver as provided under this Subpart.

Acts 1997, No. 1427, §1; Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.7 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:520 - Underwriting contracts required, title insurer, agent

§520. Underwriting contracts required; title insurer, producer

A. No person acting in the capacity of a title insurance producer shall place business with a title insurer, and no title insurer shall accept business from a title insurance producer, unless there exists a written contract between the parties. The written contract shall establish the responsibilities of each party, and where both parties share responsibility for a particular function, specify the division of such responsibilities. The written contract shall also contain the following provisions as a minimum:

(1) The basis of the rates to be charged.

(2) The types of risks which may be undertaken.

(3) Maximum authority or limits of liability.

(4) Territorial limitations.

(5) Guidelines for title searches and examinations.

(6) Underwriting guidelines.

(7) All terms of compensation for the title insurance producer.

(8) Policies and funds remittance.

(9) Termination provisions.

B. The contract shall not be assigned in whole or in part by the title insurance producer without the express written consent of the title insurer.

Acts 1997, No. 1427, §1; Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.8 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:521 - Title insurance producer; policies and funds remittance

§521. Title insurance producer; policies and funds remittance

A. Unless a later date is specifically authorized by the title insurer for a particular transaction, the title insurance producer shall account for and remit all funds and policies due under the contract to the title insurer by the earlier of:

(1) Sixty days after the effective date of the policy.

(2) The time specified by the underwriting contract.

B. Notwithstanding the provisions of Subsection A of this Section, when a report has been issued, the title insurance producer shall account for and remit all funds and policies due under the contract to the title insurer within sixty days after satisfaction of all requirements and conditions of the report.

C. The premium for any policy of insurance shall be due and payable at the settlement of the transaction.

D. No title insurer or title insurance producer shall issue a title insurance report wherein the issuance of a policy of insurance is not contemplated.

Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.8.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:522 - Title insurance producer; termination

§522. Title insurance producer; termination

A. The title insurer may terminate the contract upon written notice to the title insurance producer under any of the following circumstances:

(1) Fraud, insolvency, appointment of a receiver or conservator, bankruptcy, cancellation of the license or permit to do business of the producer, or the commencement of legal proceedings by the state of the domicile of the producer, which if successful, would lead to the cancellation of the permit or license to do business of the producer.

(2) Material breach of any provision of the contract between the title insurer and the title insurance producer.

(3) In accordance with any other termination provision of the contract.

B. Upon the effective date as set forth in the notice of termination from a title insurer, unless otherwise agreed to in writing by the title insurer, the producer shall immediately discontinue all title insurance business on behalf of that title insurer.

C. Nothing in this Subsection shall relieve the title insurance producer or title insurer of any other contractual obligation.

Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.8.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:523 - Title insurance producer; claims

§523. Title insurance producer; claims

It shall be the duty of the title insurance producer to immediately report and forward to the title insurer all claims reported to the producer by policyholders or other persons.

Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.8.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:524 - Title insurance producer; restrictions

§524. Title insurance producer; restrictions

The title insurance producer shall not:

(1) Bind reinsurance on behalf of the title insurer.

(2) Permit any of its directors, officers, controlling shareholders, or employees to serve on the title insurer's board of directors if the title insurance producer wrote one percent or more of the direct premiums of the title insurer written in the previous calendar year as shown on the title insurer's most recent annual statement filed with the department. This Subsection shall not apply to relationships governed by R.S. 22:691 through 713.

(3) Jointly employ an individual who is employed with the title insurer unless the title insurer and the title insurance producer are affiliated or otherwise under common control as defined by R.S. 22:691.2.

Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.8.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2016, No. 6, §1.



RS 22:525 - Title insurance producer; inventory maintenance

§525. Title insurance producer; inventory maintenance

The title insurance producer shall maintain an inventory of all numbered policy forms or policy numbers assigned to the producer by the title insurer.

Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.8.5 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:526 - Title insurer; audit

§526. Title insurer; audit

A. The title insurer shall, at least once every three years, conduct an on-site audit of the escrow and settlement practices, escrow accounts, security arrangements, files, underwriting and claims practices, and policy inventory of the producer. If the title insurance producer fails to maintain separate escrow or trust accounts for each title insurer it represents, the title insurer shall verify that the funds related to closings in which the title insurer's policies are issued are reasonably ascertainable from the books of account and records of the title insurance producer.

B. The department may promulgate regulations setting forth the standards of audit and the form of audit required. The department may also require the title insurer to provide a copy of its audit reports to the department.

Acts 1997, No. 1427, §1; Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.9 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:527 - Title insurer; agency appointment and termination

§527. Title insurer; agency appointment and termination

Within five days of executing or terminating a contract with a title insurance producer, the title insurer shall provide written notification of the appointment or termination and the reason for termination to the department. All notices of appointment and termination of a title insurance producer shall be made on a form promulgated by the department.

Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.9.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:528 - Title insurer; restrictions

§528. Title insurer; restrictions

A title insurer shall not:

(1) Appoint any director, officer, controlling shareholder, or employee of a title insurance producer to serve on the title insurer's board of directors if the title insurance producer wrote one percent or more of the direct premiums of the title insurer written during the previous calendar year as shown on the title insurer's most recent annual statement on file with the department. This Subsection shall not apply to relationships governed by R.S. 22:691 through 713.

(2) Jointly employ an individual who is employed with the title insurance producer unless the title insurer and the title insurance producer are affiliated or otherwise under common control as defined by R.S. 22:691.2.

(3) Engage in the practice of law as defined by R.S. 37:212.

Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.9.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2016, No. 6, §1.



RS 22:529 - Title insurer; inventory maintenance

§529. Title insurer; inventory maintenance

The title insurer shall maintain an inventory of all numbered policy forms or policy numbers allocated to each title insurance producer.

Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.9.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:530 - Title insurer; agency licensing and errors and omissions insurance requirements

§530. Title insurer; agency licensing and errors and omissions insurance requirements

The title insurer shall have on file evidence that each appointed title insurance producer is licensed by the state and maintains the errors and omissions insurance required by this Subpart.

Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.9.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:531 - Policyholder rights and disclosure

§531. Policyholder rights and disclosure

A. A title insurer or a title insurance producer issuing a title insurance policy to a lender in conjunction with a mortgage loan involving immovable property made simultaneously with the purchase of all or part of the immovable estate securing the loan, when no owner's title insurance policy has been requested, shall give written notice, on a form prescribed or approved by the department, to the purchaser-mortgagor at the closing.

B. The notice shall explain that a title insurance policy for the lender involving immovable property is issued for the protection of the mortgage lender, and that the policy does not provide title insurance protection to the purchaser-mortgagor as the owner of the immovable property being purchased.

C. The notice shall explain what a title policy relating to immovable property insures and what possible exposures exist for the purchaser-mortgagor of immovable property that could be insured through the purchase of an owner's title policy involving immovable property. The notice shall also explain that the purchaser-mortgagor may obtain an owner's title insurance policy at a specified premium.

D. A copy of the notice, signed by the purchaser-mortgagor, shall be retained in the closing file for at least three years after the effective date of the lender's title insurance policy.

Acts 1997, No. 1427, §1; Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.10 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:532 - Maintenance, conditions; escrow, closing, or settlement services, deposit accounts by title insurer or its producer

§532. Maintenance, conditions; escrow, closing, or settlement services, deposit accounts by title insurer or its producer

A. A title insurer or a title insurance producer may operate in a fiduciary capacity as a closing, escrow, or settlement agent, provided that:

(1) All funds deposited with the title insurer or the title insurance producer in connection with any closing, escrow agreement, or security agreement shall be deposited or submitted for collection to a qualified financial institution no later than the close of the next business day following receipt or, in the case where a borrower has a right of rescission, no later than the close of the next business day following the termination of the right of rescission, in accordance with the following requirements:

(a) All funds collected for the business of title insurance shall be deposited and held in an escrow account as defined herein, in the name of the title insurer or title insurance producer and clearly titled as an escrow, settlement, closing, or trust account.

(b) The funds shall be property of the person or persons entitled to them under the provisions of the escrow instructions, and shall be identified for each depositor in the manner that permits the funds to be identified on an individual basis.

(c) The funds shall be used only in accordance with the terms of the escrow instructions.

(2) Funds held in an escrow account shall be disbursed only pursuant to escrow instructions specifying how and to whom the funds may be disbursed.

(3) Funds held in a security agreement for the purpose of clearing, writing over, or insuring over an exception to title shall be disbursed only pursuant to a written agreement specifying:

(a) The necessary actions to satisfy the obligation under the arrangement.

(b) The duties of the title insurer or the title insurance producer with respect to disbursement of the funds held, including a requirement to maintain evidence of the disposition of the title exception before any balance may be paid over to the depositor or his designee.

(4) Funds held in connection with a real estate closing where no escrow instructions or security agreement is applicable shall be disbursed in accordance with a signed closing or disbursement statement.

B. All disbursements shall be drawn out of an escrow account only if:

(1) The funds directly relating to the transaction are in amounts at least equal to the disbursements;

(2) The funds are in the possession of the title insurer or title insurance producer; and

(3) The funds are in one or more of the following forms:

(a) Cash.

(b) Wire transfers unconditionally received by the title insurer or the title insurance producer or the depository of the insurer or producer.

(c) A depository check, including a certified check, cashier's check, or teller's check as defined by the Expedited Funds Availability Act, 12 U.S.C. 4001 et seq.

(d) A personal check or other item which has been presented for payment and for which funds have been unconditionally collected by the title insurer or the title insurance producer.

(e) Credit transfers through the Automated Clearing House which have been deemed available by the depository institution receiving the credit. The credit shall conform to the operating rules established by the National Automated Clearing House Association.

(f) Checks unconditionally issued by mortgage lenders which are subject to periodic audit by the Department of Housing and Urban Development or the secretary of Veterans Affairs, and which are drawn on financial institutions insured by the Federal Deposit Insurance Corporation.

(g) A check or checks, drawn on the trust account or sales escrow account of the real estate broker licensed under R.S. 37:1430 et seq., in an amount up to the amount of the then current guarantee provided by the Real Estate Recovery Fund as established in R.S. 37:1463.

(h) A personal or commercial check or checks in an aggregate amount not exceeding two thousand five hundred dollars per closing if the settlement agent making the deposit has reasonable and prudent grounds to believe that the deposit will be irrevocably credited to the settlement agent's trust or escrow account.

(i) Checks unconditionally issued by credit unions chartered by applicable state or federal statute.

(j) Checks unconditionally issued by municipalities or political subdivisions of the state of Louisiana.

(k) Checks drawn on the escrow accounts of title insurers or title insurance producers when the title insurance producer issuing the check shall have certified by affidavit the following:

(i) That funds drawn at the time of the real estate closing and settlement are from an escrow account as defined by R.S. 22:512(6).

(ii) That the funds disbursed are from those funds received by the title insurance producer at the time of the real estate closing and settlement and were in one of the forms enumerated in Paragraph (3) of this Subsection.

C. Repealed by Acts 1999, No. 192, §2, eff. June 9, 1999.

D. Nothing in this Subpart shall be deemed to prohibit the recording of documents prior to the time funds are available for disbursement with respect to a transaction, provided all parties consent to the recordation in writing.

E. Nothing in this Section is intended to amend, alter, or supersede other provisions of this Subpart or of the laws of this state or the United States regarding the duties and obligations of an escrow agent.

Acts 1997, No. 1427, §1; Acts 1999, No. 192, §§1, 2, eff. June 9, 1999; Redesignated from R.S. 22:2092.11 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:533 - Record retention; requirements

§533. Record retention; requirements

The title insurer and the title insurance producer shall maintain sufficient records of their affairs, including evidence of the examination of title and determination of insurability and records of its escrow operations and escrow accounts. The department may prescribe the specific record entries and documents to be kept and the length of time for which the records shall be maintained.

Acts 1997, No. 1427, §1; Redesignated from R.S. 22:2092.12 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:534 - Louisiana Insurance Code; applicability to title insurers, title insurance producers

§534. Louisiana Insurance Code; applicability to title insurers, title insurance producers

All title insurers and title insurance producers shall be subject to all other applicable provisions of this Title unless specifically exempted by this Subpart.

Acts 1997, No. 1427, §1; Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.13 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:535 - Rules and regulations; promulgated by department

§535. Rules and regulations; promulgated by department

The department shall issue rules, regulations, and directives, in accordance with the Administrative Procedure Act to implement the provisions of this Subpart.

Acts 1997, No. 1427, §1; Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.14 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:536 - Penalties; liabilities

§536. Penalties; liabilities

A. If the department determines that the title insurer or the title insurance producer or any other person has violated this Subpart, or any rule, regulation, or order promulgated thereunder, the department, pursuant to R.S. 22:2191 et seq., may order:

(1) If a corporation, a penalty not exceeding fifty thousand dollars for each violation, and if a natural person, a penalty not exceeding ten thousand dollars for each violation.

(2) Revocation or suspension of the license of the title insurance producer or the certificate of authority of the title insurer.

B. If an order of rehabilitation or liquidation of the insurer or of conservation of assets of the insurer has been entered pursuant to R.S. 22:73 and 96, Subpart H of Part III of this Chapter, R.S. 22:731 et seq., and Chapter 9 of this Title, R.S. 22:2001 et seq., and the receiver appointed under that order determines that the title insurance producer or any other person has not complied with this Subpart, or any related rule, regulation, or order, and the insurer suffered any resulting loss or damage thereunder, the receiver shall maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the insurer and its policyholders and creditors.

C. Nothing contained in this Section shall affect the right of the department to impose any other penalties provided for in this Title.

D. Nothing contained in this Subpart is intended to or shall in any manner limit or restrict the rights of policyholders, claimants, and creditors of the title insurer or the title insurance producer.

Acts 1997, No. 1427, §1; Redesignated from R.S. 22:2092.15 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:537 - Limits of scope

§537. Limits of scope

Nothing contained in this Subpart shall be deemed to amend, supersede, or repeal any provision of R.S. 37:212 and 213.

Acts 1997, No. 1427, §1; Redesignated from R.S. 22:2092.16 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:541 - Redesignated as R.S. 22:281 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§541. Redesignated as R.S. 22:281 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:542 - Redesignated as R.S. 22:282 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§542. Redesignated as R.S. 22:282 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:543 - Redesignated as R.S. 22:283 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§543. Redesignated as R.S. 22:283 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:544 - Redesignated as R.S. 22:284 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§544. Redesignated as R.S. 22:284 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:545 - Redesignated as R.S. 22:285 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§545. Redesignated as R.S. 22:285 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:546 - Redesignated as R.S. 22:286 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§546. Redesignated as R.S. 22:286 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:547 - Redesignated as R.S. 22:287 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§547. Redesignated as R.S. 22:287 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:548 - Redesignated as R.S. 22:288 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§548. Redesignated as R.S. 22:288 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:549 - Redesignated as R.S. 22:289 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§549. Redesignated as R.S. 22:289 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:550 - Redesignated as R.S. 22:290 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§550. Redesignated as R.S. 22:290 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:550.1 - Purpose and short title

SUBPART S. CAPTIVE INSURERS

§550.1. Purpose and short title

The purpose of this Subpart is to regulate the formation and operation of domestic captive insurance companies within the state of Louisiana and may be cited as the "Captive Insurers Law".

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:550.2 - Definitions

§550.2. Definitions

As used in this Subpart, unless the context otherwise requires, the words and terms shall have the following meanings:

(1) "Affiliated company" means a company in the same corporate system as its parent or a member organization by virtue of common ownership, control, operation or management.

(2) "Association" means a legal entity consisting of two or more corporations, partnerships, associations or other forms of business organizations that are engaged in businesses or activities similar or related to a common business, trade, product, services, premises or operations.

(3) "Association captive insurer" means any company that insures only the risks of the member organizations of the association, affiliated companies of the member organizations, and the risks of the association itself.

(4) "Captive insurer" means any pure captive insurer or association captive insurer formed or licensed under the provisions of this Subpart.

(5) "Cash equivalents" means any short-term, highly liquid investments that are both (a) readily convertible to known amounts of cash, and (b) so near their maturity that they present insignificant risk of changes in value due to changes in interest rates.

(6) "Commissioner" means the commissioner of insurance.

(7) "Common ownership and control" means the direct or indirect ownership of fifty-one percent or more of the outstanding voting stock of two or more corporations by the same member or members.

(8) "Department" means the Department of Insurance.

(9) "Excess workers' compensation insurance" means insurance in excess of the specified per-incident or aggregate limit, if any, established by:

(a) The commissioner, if the insurance is being transacted in this state; or

(b) The chief regulatory officer for insurance in the state in which the insurance is being transacted.

(10) "Hazardous financial condition" means that, based upon its present or reasonably anticipated financial condition, a captive insurer, although not yet financially impaired or insolvent, is unlikely to be able to:

(a) Meet obligations to policyholders with respect to known claims and reasonably anticipated claims.

(b) Pay other obligations in the normal course of business.

(11) "Member organization" means any corporation, partnership, association or other form of business organization that belongs to an association. Political subdivisions, as defined in Section 44 of Article VI of the Constitution of Louisiana, shall not be eligible for membership in an association.

(12) "Parent" means a corporation, limited liability company, partnership, association or other form of business organization that directly or indirectly owns, controls or holds with power to vote more than fifty-one percent of the outstanding voting securities of a captive insurer organized as a stock corporation.

(13) "Pure captive insurer" means a captive insurer that insures only the risks of its parent and affiliated companies.

(14) "Stock insurer" shall mean an incorporated insurer with issued and outstanding stock whose capital and surplus is owned by its stockholders.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:550.3 - Applicability of other provisions

§550.3. Applicability of other provisions

A. The terms and conditions set forth in R.S. 22:96, Subpart H of Part II of Chapter 2 of this Title, and in Chapter 9 of this Title pertaining to rehabilitation, liquidation, conservation, dissolution and administrative supervision, apply to captive insurers licensed pursuant to this Subpart.

B. The provisions of R.S. 22: 72 regarding conversions apply to captive insurers licensed pursuant to this Subpart.

C. The provisions of acquisition of control or merger with a domestic insurer of Subpart G of Part III of Chapter 2 of this Title shall apply to captive insurers licensed pursuant to this Subpart.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3; Acts 2012, No. 633, §1.



RS 22:550.4 - Regulations

§550.4. Regulations

The commissioner may establish such rules and regulations as are necessary to carry out the provisions of this Subpart.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:550.5 - Incorporation of a captive insurer

§550.5. Incorporation of a captive insurer

A. Unless otherwise approved by the commissioner, a pure captive insurer or an association captive insurer must be incorporated as a stock insurer pursuant to Subpart A of Part I of Chapter 2 of this Title.

B. The articles of incorporation shall be prepared, approved and recorded in the same manner as provided in Subpart A of Part I of Chapter 2 of this Title. In determining whether to grant such approval, the commissioner shall consider all of the following:

(1) The character, reputation, financial standing and purposes of the incorporators or organizers.

(2) The character, reputation, financial responsibility, experience relating to insurance and business qualifications of the officers and directors of the captive insurer.

(3) The competence of any person who, pursuant to a contract with the captive insurer, will manage the affairs of the captive insurer.

(4) The competence, reputation and experience of the legal counsel of the captive insurer relating to the regulation of insurance.

(5) The business plan of the captive insurer.

(6) Such other aspects of the captive insurer as the commissioner deems advisable.

C. The articles of incorporation or bylaws of a captive insurer must require that a quorum of the board of directors consists of not less than one-half of the number of directors prescribed by the articles of incorporation or bylaws.

D. The capital stock of a captive insurer shall be issued at not less than par value.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:550.6 - Certificate of authority required to transact insurance

§550.6. Certificate of authority required to transact insurance

A captive insurer shall not transact the business of insurance in this state unless the captive insurer first obtains a certificate of authority from the commissioner.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:550.7 - Application requirements

§550.7. Application requirements

A. After incorporation a captive insurer shall apply to the commissioner for a certificate of authority. The application shall be certified by the initial board of directors of the captive insurer and must be accompanied by the fee as set forth in R.S. 22:821. The application shall include all of the following:

(1) A copy of the by-laws of the applicant.

(2) A financial statement for the captive insurer that has been certified by two principal officers.

(3) Biographical background information, on a form prescribed by the commissioner for each person who controls, directly or indirectly, ten percent or more of the captive insurer and for each director and officer of the captive insurer.

(4) A plan of operation which clearly indicates the method of operation of the insurer including all of the following items:

(a) The types and limits of insurance that will be provided.

(b) Pro forma financial statements for a period covering three years, which shall include a balance sheet, income statement, and cash flow statement.

(c) The amount and liquidity of its assets relative to the risks to be assumed by the captive insurer.

(d) The expertise, experience and character of the persons who will manage the captive insurer.

(e) A description of the captive insurer's reinsurance program.

(f) A description of the captive insurer's underwriting policy, including who will perform such functions.

(g) A description of the captive insurer's claims handling procedures, including who will perform such functions.

(h) A description of the captive insurer's investment policy.

(i) The overall soundness of the plan of operation of the captive insurer.

(j) The adequacy of the programs of the captive insurer providing for loss prevention by its parent or member organizations.

(k) A description of the captive insurer's rate making policies and procedures.

(5) A feasibility study, or other analysis, prepared by a qualified actuary.

(6) A statement disclosing the identity and percentage of ownership of the captive insurer for all persons who control, directly or indirectly, ten percent or more of the captive insurer.

(7) Any other information deemed to be relevant by the commissioner in ascertaining whether the proposed captive insurer will be able to meet its policy obligations.

B. Information submitted pursuant to this Section shall be and remain confidential, and may not be made public by the commissioner or an employee or agent of the commissioner without the written consent of the captive insurer, except that:

(1) Such information may be discoverable by a party in a civil action or contested case to which the captive insurer that submitted such information is a party, upon a showing by the party seeking to discover such information that:

(a) The information sought is relevant to and necessary for the furtherance of such action or case;

(b) The information sought is unavailable from other nonconfidential sources; and

(c) A subpoena issued by a judicial or administrative officer of competent jurisdiction has been submitted to the commissioner.

(2) The commissioner may, in his discretion, disclose such information to a public officer having jurisdiction over the regulation of insurance in another state, provided that:

(a) Such public official agrees in writing to maintain the confidentiality of such information; and

(b) The laws of the state in which such public official serves require the information to be, and to remain, confidential.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:550.8 - Initial examination and issuance of certificate of authority

§550.8. Initial examination and issuance of certificate of authority

Upon receipt of the application for certificate of authority, the commissioner shall cause an initial examination to be made of the captive insurer. If, in the opinion of the commissioner, the examination shows the corporation to be duly organized and to have complied with all requirements of law, he shall notify the applicant and issue a certificate of authority.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:550.9 - Change of information submitted with application

§550.9. Change of information submitted with application

A captive insurer shall notify the commissioner of any changes to the plan of operation or other information submitted with the application within thirty days of the adoption of such change.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:550.10 - Capital and surplus requirements

§550.10. Capital and surplus requirements

A. A pure captive insurer shall maintain at all times, in addition to any other capital or surplus required to be maintained pursuant to Subsection D of this Section, unimpaired paid-in capital and surplus of not less than five hundred thousand dollars.

B. An association captive insurer shall maintain at all times, in addition to any other capital or surplus required to be maintained pursuant to Subsection D of this Section, unimpaired paid-in capital and surplus of not less than one million dollars.

C. Except as otherwise provided by the commissioner pursuant to Subsection D of this Section, the capital required to be maintained pursuant to this Section must be in the form of cash, cash equivalents, or bonds or evidences of indebtedness which are direct general obligations of the government of the United States.

D. The commissioner may prescribe additional requirements relating to capital and surplus based on the type, volume and nature of the insurance business that is transacted by the captive insurer.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3; Acts 2012, No. 633, §1.



RS 22:550.11 - Deposit required of association captive insurers

§550.11. Deposit required of association captive insurers

All association captive insurers shall, before receiving a certificate of authority, deposit with the commissioner a safekeeping or trust receipt from a bank doing business within the state or from a savings and loan association chartered to do business in this state indicating that the association captive insurer has deposited one hundred thousand dollars in money, or bonds of the United States, the state of Louisiana, or any political subdivision thereof, of the par value of not less than one hundred thousand dollars. All securities deposited pursuant to this Section shall be held in trust for the benefit and protection of and as security for all policyholders of the association captive insurer making such deposit.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:550.12 - Suspension or revocation of certificate of authority; hearings

§550.12. Suspension or revocation of certificate of authority; hearings

A. The commissioner may refuse, suspend or revoke the certificate of authority of a captive insurer if, after an examination and hearing, the commissioner determines that the captive insurer satisfies any one of the following items:

(1) Is insolvent or has impaired its required capital or surplus.

(2) Is in such condition that its further transaction of business in this state would be hazardous to the policyholders, creditors, or the public.

(3) Has failed to meet a requirement of R.S. 22:550.10.

(4) Has refused or failed to submit an annual report, as required by R.S. 22:550.21, or any other report or statement required by law or by order of the commissioner.

(5) Has failed to comply with the provisions of its charter or bylaws.

(6) Has failed to submit to an examination, or has refused or failed to pay the cost of an examination required pursuant to R.S. 22:550.22.

(7) Has used any method in transacting the business of insurance pursuant to this Subpart which is detrimental to the operation of the captive insurer or would make its condition unsound with respect to its policyholders or the general public.

(8) Has failed otherwise to comply with the laws of this state.

(9) The suspension or revocation of the certificate of authority of the captive insurer is in the best interest of its policyholders or the general public.

B. No captive insurer whose certificate of authority has been suspended, revoked, or refused shall subsequently be authorized unless the grounds for such suspension, revocation, or refusal no longer exist and the captive insurer is otherwise fully qualified.

C. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Redesignated by Acts 2009, No. 503, §3; Acts 2012, No. 633, §1.



RS 22:550.13 - Authorized and prohibited types of insurance

§550.13. Authorized and prohibited types of insurance

A. Except as otherwise provided in this Section, a captive insurer licensed pursuant to this Subpart may transact any form of insurance classified in R.S. 22:47.

B. A captive insurer licensed pursuant to this Subpart shall comply with the following:

(1) The insurer shall not directly provide insurance classified as life, health and accident, title, credit life, health, and accident, credit property and casualty, or annuity, as described in R.S. 22:47.

(2) The insurer shall not directly provide personal motor vehicle, homeowners' insurance coverage, or any other noncommercial line of coverage.

(3) The insurer shall not directly provide workers' compensation or employers' liability insurance coverage, except in connection with a self-funded insurance program as prescribed in this Section.

(4) The insurer shall not accept or cede reinsurance, except as otherwise provided in R.S. 22:550.17.

(5) The insurer may provide excess workers' compensation insurance to its parent and affiliated companies, unless otherwise prohibited by the laws of the state in which the insurance is transacted.

(6) The insurer may reinsure workers' compensation insurance provided pursuant to a program of self-funded insurance of its parent and affiliated companies if either one of the following applies:

(a) The parent or affiliated company which is providing the self-funded insurance is certified as a self-insured employer by the Louisiana Workforce Commission, if the insurance is being transacted in this state.

(b) The program of self-funded insurance is otherwise qualified pursuant to, or in compliance with, the laws of the state in which the insurance is transacted.

C. A pure captive insurer shall not insure any risks other than those of its parent and affiliated companies or controlled unaffiliated businesses.

D. An association captive insurer shall not insure any risks other than those of the member organizations of its association and the affiliated companies of the member organizations.

E. An association captive insurer shall not expose itself to loss on any one risk in an amount which exceeds ten percent of the captive insurer's capital and surplus. A risk, or any portion thereof, which has been reinsured shall be deducted in determining the limitation of risk prescribed in the Section.

F. An association captive insurer shall maintain a ratio of actual annual premiums written, net of reinsurance, to current capital and surplus less than or equal to four to one.

G. Notwithstanding the provisions of this Section, a captive insurer may be licensed to provide coverage for unrelated risks if the commissioner deems that extraordinary circumstances exist which make the provision of this coverage by a captive insurer appropriate and in the best interest of the public. In determining whether such extraordinary circumstances exist, the commissioner shall consider all of the following factors:

(1) The extent to which the particular coverage is available in the voluntary market.

(2) The existence of a relationship between the parent of the captive insurer and the proposed policyholders other than that of insurer to insured.

(3) Whether the captive insurer has sufficient capital and surplus to insure the proposed risks.

(4) Any other factors which the commissioner deems appropriate.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Acts 2008, No. 743, §7; Redesignated by Acts 2009, No. 503, §3; Acts 2012, No. 633, §1.



RS 22:550.14 - Meetings of board of directors; additional requirements to transact insurance

§550.14. Meetings of board of directors; additional requirements to transact insurance

A. The board of directors of a captive insurer shall meet at least quarterly each year.

B. The captive insurer shall maintain its principal place of business in this state, maintain its books and records in accordance with R.S. 22:68, and shall deliver to the commissioner an instrument authorizing service of process.

C. Prior to transacting insurance in this state, a captive insurer shall comply with all of the following items:

(1) Make adequate arrangements with a bank located in this state that is authorized pursuant to state or federal law to transfer money.

(2) Employ or enter into a contract with a natural person or business organization to manage the affairs of the captive insurer that meets the standards of competence and experience satisfactory to the commissioner.

(3) Employ or enter into a contract with a qualified and experienced certified public accountant that is approved by the commissioner or a firm of certified public accountants that is nationally recognized.

(4) Employ or enter into a contract with qualified, experienced actuaries who are approved by the commissioner to perform reviews and evaluations of the operations of the captive insurer.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:550.15 - Payment of dividends

§550.15. Payment of dividends

A captive insurer shall not pay dividends out of, or make any other distribution with respect to, its capital or surplus, or both unless the captive insurer has obtained the prior approval of the commissioner to make such a payment or distribution.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:550.16 - Investments; loan to parent or affiliated company in certain circumstances

§550.16. Investments; loan to parent or affiliated company in certain circumstances

A. Except as otherwise provided in this Section, an association captive insurer shall comply with the requirements relating to investments set forth in Subpart B of Part III of Chapter 2 of this Title.

B. A pure captive insurer is not subject to any restrictions on allowable investments, except that the commissioner may prohibit or limit any investment that threatens the solvency or liquidity of the pure captive insurer.

C. A pure captive insurer may make a loan to its parent or affiliated company if the loan meets each of the following requirements:

(1) The loan is first approved in writing by the commissioner.

(2) The loan is evidenced by a note that is in a form approved by the commissioner.

(3) The loan does not include any money that has been set aside as capital or surplus as required by R.S. 22:550.10.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3; Acts 2012, No. 633, §1.



RS 22:550.17 - Reinsurance; credit for reserves on risks or portions of risks in certain circumstances; plan for workers' compensation deemed reinsurance in certain circumstances

§550.17. Reinsurance; credit for reserves on risks or portions of risks in certain circumstances; plan for workers' compensation deemed reinsurance in certain circumstances

A. No captive insurer may provide reinsurance on risks ceded by any other insurer without prior written approval of the commissioner.

B. A captive insurer may take credit for reserves on risks or portions of risks ceded to a reinsurer that is in compliance with Subpart E of Part III of Chapter 2 of this Title.

C. Subject to the approval of the commissioner, a captive insurer may take credit for reserves on risks or portions of risks ceded to a reinsurer, or to a pool, an exchange, or an association acting as a reinsurer, that does not comply with the requirements of Subsection B of this Section. The commissioner may require such documents, financial information or other evidence as he determines necessary to show that such reinsurer, pool, exchange, or association will be able to provide adequate security for its financial obligations. The commissioner may deny authorization or impose any limitations on the activities of such reinsurer, pool, exchange, or association that, in his judgment, are necessary and proper to provide adequate security for the ceding captive insurer and for the protection and benefit of the general public.

D. For the purposes of this Subpart, insurance provided by a captive insurer of any plan for workers' compensation of its parent and affiliated companies which is certified or otherwise qualified in the state in which the insurance is provided as a self-insurance plan shall be deemed to be reinsurance.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated byActs 2009, No. 503, §3; Acts 2013, No. 23, §1, eff. May 23, 2013.



RS 22:550.18 - Captive insurer prohibited from joining or contributing to risk-sharing plan, risk pool or insurance insolvency guaranty fund

§550.18. Captive insurer prohibited from joining or contributing to risk-sharing plan, risk pool or insurance insolvency guaranty fund

A. A captive insurer shall not join or contribute financially to any risk-sharing plan, risk pool or insurance insolvency guaranty fund in this state. A captive insurer or its insured, its parent or an affiliated company, or any member organization of its association shall not receive any benefit from such a plan, pool or fund for claims arising out of the operations of the captive insurer.

B. Any policy issued by an association captive insurer shall contain in at least twelve-point boldface capital letters on the front page and the declaration page, the following notice:

"NOTICE

THIS POLICY IS ISSUED BY A CAPTIVE INSURER. YOUR CAPTIVE INSURER MAY NOT BE SUBJECT TO ALL OF THE INSURANCE LAWS AND REGULATIONS OF YOUR STATE. STATE INSURANCE INSOLVENCY GUARANTY FUNDS ARE NOT AVAILABLE FOR YOUR CAPTIVE INSURER."

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:550.19 - Prohibited acts regarding solicitation or sale

§550.19. Prohibited acts regarding solicitation or sale

The following acts by a captive insurer are hereby prohibited:

(1) The solicitation or sale of insurance by an association captive insurer to any person who is not eligible for membership in such association.

(2) The solicitation or sale of insurance by, or operation of, a captive insurer that is in a hazardous financial condition or is financially impaired.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:550.20 - Prohibition on ownership by an insurance company

§550.20. Prohibition on ownership by an insurance company

No captive insurer shall be allowed to do business in this state if an insurance company is directly or indirectly a member or owner of such captive insurer, other than in the case of a captive insurer all of whose members are insurance companies.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:550.21 - Annual report of financial condition to commissioner; regulations designating form; alternative date to file annual report

§550.21. Annual report of financial condition to commissioner; regulations designating form; alternative date to file annual report

Every captive insurer licensed in this state shall file each of the following with the department:

(1) Annually on or before March first, a statement of its financial condition for the year ending December thirty-first immediately preceding, and any amendment to the plan of operation at last year-end, verified by the oath of at least two of its executive officers. The statement shall be in the form prescribed by the commissioner.

(2) Annually on or before June thirtieth, an audited statement of the captive insurer's financial condition prepared in accordance with generally accepted accounting principles in the United States for the year ending December thirty-first immediately preceding, which shall include all of the following:

(a) Report of independent certified public accountant.

(b) Balance sheet.

(c) Income statement.

(d) Statement of cash flows.

(e) Statement of changes in capital and surplus.

(f) Notes to financial statements.

(g) Report of evaluation of internal controls.

(h) Accountant's letter.

(3) An annual actuarial certification of loss reserves and loss expense reserves which includes an opinion of the adequacy of the loss reserves and loss expense reserves of the captive insurer, in a format acceptable to the commissioner. The person that certifies the reserves must be approved by the commissioner and must be a Fellow of the Casualty Actuarial Society, and a member in good standing of the American Academy of Actuaries.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:550.22 - Examination by commissioner

§550.22. Examination by commissioner

The commissioner shall cause an examination of each captive insurer under the provisions of Chapter 8 of this Title.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:550.23 - Taxes on premiums and assessments

§550.23. Taxes on premiums and assessments

A captive insurer shall be subject to taxation at the same rate and subject to the same interest, fines, and penalties for nonpayment as that applicable to domestic insurers under Chapter 8 of this Title. A captive insurer shall be subject to assessments of the Louisiana Citizens Property Insurance Corporation under Part I of Chapter 15 of this Title.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:550.24 - Rates

§550.24. Rates

Each association captive insurer shall file rates on an actuarially justified basis with the department and may use the rates forty-five days after filing, unless the department disapproves the use of rates within the forty-five day period.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:550.25 - Policy forms

§550.25. Policy forms

A. No policy form shall be issued, delivered or used by an association captive insurer unless it has been filed with and approved by the commissioner.

B. Every such filing shall be made not less than forty-five days in advance of any such issuance, delivery, or use. At the expiration of forty-five days the form so filed shall be deemed approved unless prior thereto it has been affirmatively approved or disapproved by order of the commissioner of insurance. The commissioner of insurance may extend by not more than an additional fifteen days the period within which he may so affirmatively approve or disapprove any such form, by giving notice of such extension before expiration of the initial forty-five day period. At the expiration of any such period as so extended, and in the absence of such prior affirmative approval or disapproval, any such form shall be deemed approved. The commissioner of insurance may withdraw any such approval at any time for cause. Approval of any such form by the commissioner of insurance shall constitute a waiver of any unexpired portion of such initial fifteen-day waiting period.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:550.26 - Conflict of interest

§550.26. Conflict of interest

Each captive insurer shall adopt a conflict of interest policy whereby officers, directors and key personnel annually file a conflict of interest disclosure statement with the Board of Directors.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:551 - Title

PART II. BUSINESS TRANSACTED WITH

PRODUCER CONTROLLED INSURER LAW

§551. Title

This Part shall be known and may be cited as the "Business Transacted with Producer Controlled Insurer Law".

Acts 1992, No. 811, §1; Redesignated from R.S. 22:1210.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:551 redesignated as R.S. 22:291 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:552 - Definitions

§552. Definitions

As used in this Part, the following terms shall have the respective meanings hereinafter set forth, unless the context shall otherwise require:

(1) "Accredited state" means a state in which the insurance department or regulatory agency has qualified as meeting the minimum financial regulatory standards promulgated and established from time to time by the National Association of Insurance Commissioners.

(2) "Control" or "controlled" has the meaning as defined in R.S. 22:691.2.

(3) "Controlled insurer" means a licensed insurer which is controlled, directly or indirectly, by a producer.

(4) "Controlling producer" means a producer who, directly or indirectly, controls an insurer.

(5) "Licensed insurer" or "insurer" means any person, firm, association, or corporation licensed to transact property and casualty insurance business in this state. The following are not licensed insurers for the purposes of this Part:

(a) All risk retention groups as defined in the Superfund Amendments Reauthorization Act of 1986, Pub. L. No. 99-499, 100 Stat. 1613 (1986) and the Risk Retention Act, 15 U.S.C. 3901 et seq. (1982 & Supp. 1986) and the Risk Retention Group Law (R.S. 22:481 et seq.).

(b) All residual market pools and joint underwriting authorities or associations.

(c) All insurers owned by another organization whose exclusive purpose is to insure risks of the parent organization and affiliated companies or, in the case of groups and associations, insurance organizations owned by the insureds whose exclusive purpose is to insure risks to member organizations and/or group members and their affiliates.

(6) "Producer" means an insurance producer as defined in R.S. 22:1542.

Acts 1992, No. 811, §1; Redesignated from R.S. 22:1210.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2016, No. 6, §1.

NOTE: Former R.S. 22:552 redesignated as R.S. 22:292 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:553 - Applicability

§553. Applicability

This Part shall apply to licensed insurers as defined in R.S. 22:552, either domiciled in this state or domiciled in a state that is not an accredited state having in effect a law substantially similar to this Part. All provisions of the Insurance Holding Company System Regulatory Law, R.S. 22:691 et seq., to the extent they are not superseded by this Part, shall continue to apply to all parties within holding company systems subject to this Part.

Acts 1992, No. 811, §1; Redesignated from R.S. 22:1210.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:553 redesignated as R.S. 22:293 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:554 - Minimum standards

§554. Minimum standards

A. Applicability of Section. (1) The provisions of this Section shall apply if, in any calendar year, the aggregate amount of gross written premium on business placed with a controlled insurer by a controlling producer is equal to or greater than five percent of the admitted assets of the controlled insurer, as reported in the quarterly statement of the controlled insurer filed as of September thirtieth of the prior year.

(2) Notwithstanding Paragraph (1) of this Subsection, the provisions of this Section shall not apply if:

(a) The controlling producer places insurance only with the controlled insurer, or only with the controlled insurer and a member or members of the holding company system of the controlled insurer, or the controlled insurer's parent, affiliate, or subsidiary and receives no compensation based upon the amount of premiums written in connection with such insurance.

(b) The controlling producer accepts insurance placements only from nonaffiliated producers, and not directly from insureds.

(c) The controlled insurer, except for insurance business written through a residual market facility, accepts insurance business only from a controlling producer, a producer controlled by the controlled insurer, or a producer that is a subsidiary of the controlled insurer.

B. Required contract provisions. A controlled insurer shall not accept business from a controlling producer and a controlling producer shall not place business with a controlled insurer, unless there is a written contract between the controlling producer and the insurer specifying the responsibilities of each party, which contract has been approved by the board of directors of the insurer and contains the following minimum provisions:

(1) The controlled insurer may terminate the contract for cause, upon written notice to the controlling producer. The controlled insurer shall suspend the authority of the controlling producer to write business during the pendency of any dispute regarding the cause for the termination.

(2) The controlling producer shall render accounts to the controlled insurer detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by, or owing to, the controlling producer.

(3) The controlling producer shall remit all funds due under the terms of the contract to the controlled insurer on at least a monthly basis. The due date shall be fixed so that premiums or installments collected shall be remitted no later than ninety days after the effective date of any policy placed with the controlled insurer under this contract.

(4) All funds collected for the controlled insurer's account shall be held by the controlling producer in a fiduciary capacity, in one or more appropriately identified bank accounts in banks that are members of the Federal Reserve System, in accordance with the applicable provisions of this Code. However, the funds of a controlling producer not required to be licensed in this state shall be maintained in compliance with the requirements of the domiciliary jurisdiction of the controlling producer.

(5) The controlling producer shall maintain separately identifiable records of business written for the controlled insurer.

(6) The contract shall not be assigned in whole or in part by the controlling producer.

(7) The controlled insurer shall provide the controlling producer with its underwriting standards, rules and procedures, manuals setting forth the rates to be charged, and the conditions for the acceptance or rejection of risks. The controlling producer shall adhere to the standards, rules, procedures, rates, and conditions, which shall be the same as those applicable to comparable business placed with the controlled insurer by a producer other than the controlling producer.

(8) The contract shall specify the rates and terms of the commissions, charges, and other fees of the controlling producer and the purposes for those charges or fees. The rates of the commissions, charges, and other fees, shall be no greater than those applicable to comparable business placed with the controlled insurer by producers other than controlling producers. For purposes of this Paragraph and Paragraph (7) of this Subsection, comparable business shall include the same lines of insurance, same kinds of insurance, same kinds of risks, similar policy limits, and similar quality of business.

(9) If the contract provides that the controlling producer, on insurance business placed with the insurer, is to be compensated contingent upon the profits of the insurer on that business, then such compensation shall not be determined and paid until at least five years after the premiums on liability insurance are earned and at least one year after the premiums are earned on any other insurance. In no event shall the commissions be paid until the adequacy of the reserves of the controlled insurer on remaining claims has been independently verified pursuant to Subsection C of this Section.

(10) The contract shall specify a limit on the writings of the controlling producer in relation to the surplus and total writings of the controlled insurer. The insurer may establish a different limit for each line or subline of business. The controlled insurer shall notify the controlling producer when the applicable limit is approached and shall not accept business from the controlling producer if the limit is reached. The controlling producer shall not place business with the controlled insurer if he has been notified by the controlled insurer that the limit has been reached.

(11) The controlling producer may negotiate, but shall not bind reinsurance on behalf of the controlled insurer on business the controlling producer places with the controlled insurer, except that the controlling producer may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the controlled insurer contains underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which such automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured and commission schedules.

C. Audit committee. Every controlled insurer shall have an audit committee of the board of directors composed of independent directors. The audit committee shall annually meet with management, the independent certified public accountants of the insurer, and an independent casualty actuary or other independent loss reserve specialist acceptable to the commissioner of insurance to review the adequacy of the loss reserves of the insurer.

D. Reporting requirements. (1) In addition to any other required loss reserve certification, the controlled insurer shall annually, on April first of each year, file with the commissioner an opinion of an independent casualty actuary, or such other independent loss reserve specialist approved by the commissioner, reporting loss ratios for each line of business written and attesting to the adequacy of loss reserves established for losses incurred and outstanding as of year-end, including losses incurred but not reported, on business placed by the controlling producer.

(2) The controlled insurer shall annually report to the commissioner the amount of commissions paid to the controlling producer, the percentage such amount represents of the net premiums written and comparable amounts and percentage paid to noncontrolling producers for placements of the same kinds of insurance.

E. Repealed by Acts 2009, No. 503, §1.

Acts 1992, No. 811, §1; Redesignated from R.S. 22:1210.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §§1, 2.

NOTE: Former R.S. 22:554 redesignated as R.S. 22:294 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:555 - Disclosure

§555. Disclosure

The controlling producer, prior to the effective date of the policy, shall deliver written notice to the prospective insured disclosing the relationship between the controlling producer and the controlled insurer; except that, if the business is placed through another producer, who is not a controlling producer, the controlling producer shall retain in his records a signed commitment from the other producer that such producer is aware of the relationship between the insurer and the controlling producer and that such producer has or will notify the insured.

Acts 1992, No. 811, §1; Redesignated from R.S. 22:1210.5 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:555 redesignated as R.S. 22:295 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:556 - Penalties

§556. Penalties

A. If the commissioner believes that the controlling producer, or any other person, has not materially complied with this Part, or any regulation or order promulgated hereunder, after notice and opportunity to be heard, the commissioner may order the controlling producer to cease placing business with the controlled insurer.

B. If it is found that, because the controlling producer or any other person has not materially complied with this Part, the controlled insurer or any policyholder thereof has suffered any loss or damage, the commissioner may maintain a civil action or intervene in an action brought by or on behalf of the insurer or policyholder for recovery of compensatory damages, for the benefit of the insurer or policyholder, or other appropriate relief.

C. If an order for liquidation or rehabilitation of the controlled insurer has been entered and the receiver appointed pursuant to that order believes that the controlling producer or any other person has not materially complied with this Part, or any regulation or order promulgated hereunder, and the insurer suffered any loss or damage therefrom, the receiver may maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the insurer.

D. Nothing contained in this Section shall affect the right of the commissioner to impose any additional penalties provided in this Code.

E. Nothing contained in this Section is intended to or shall in any manner alter or affect the rights of policyholders, claimants, creditors, or other third parties.

Acts 1992, No. 811, §1; Redesignated from R.S. 22:1210.6 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:556 redesignated as R.S. 22:296 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:557 - Redesignated as R.S. 22:297 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§557. Redesignated as R.S. 22:297 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:558 - Redesignated as R.S. 22:298 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§558. Redesignated as R.S. 22:298 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:559 - Redesignated as R.S. 22:299 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§559. Redesignated as R.S. 22:299 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:560 - Redesignated as R.S. 22:300 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§560. Redesignated as R.S. 22:300 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:561 - Redesignated as R.S. 22:301 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§561. Redesignated as R.S. 22:301 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:562 - Redesignated as R.S. 22:302 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§562. Redesignated as R.S. 22:302 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:563 - Redesignated as R.S. 22:303 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§563. Redesignated as R.S. 22:303 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:564 - Redesignated as R.S. 22:304 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§564. Redesignated as R.S. 22:304 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:565 - Redesignated as R.S. 22:305 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§565. Redesignated as R.S. 22:305 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:566 - Redesignated as R.S. 22:306 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§566. Redesignated as R.S. 22:306 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:567 - Redesignated as R.S. 22:307 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§567. Redesignated as R.S. 22:307 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:568 - Redesignated as R.S. 22:308 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§568. Redesignated as R.S. 22:308 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:569 - Redesignated as R.S. 22:309 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§569. Redesignated as R.S. 22:309 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:570 - Redesignated as R.S. 22:310 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§570. Redesignated as R.S. 22:310 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:571 - Annual reports required

PART III. FINANCIAL SOLVENCY AND REPORTING REQUIREMENTS

SUBPART A. FINANCIAL REPORTING REQUIREMENTS

§571. Annual reports required

A. Every insurer authorized to do business in this state shall annually and quarterly file with the commissioner of insurance a true statement of its financial condition, transactions, and affairs, as hereafter required along with such additional filings as are prescribed by the commissioner for the preceding year, on or before March first of each year, with the National Association of Insurance Commissioners. The statement shall be on forms and shall contain information as required by this Code and by the commissioner of insurance, including supplementals for additional information required by the commissioner of insurance, and shall be verified by the oaths of at least two of the insurer's principal officers. Statements shall also be filed electronically with the National Association of Insurance Commissioners. Any amendments and addendums to the annual statement filing subsequently filed with the commissioner shall also be filed with the National Association of Insurance Commissioners.

B. The annual statement shall be due before the first day of March and show the condition of the company as of the preceding thirty-first day of December. The first quarterly report shall be due prior to May fifteenth and show the condition of the company as of the preceding thirty-first day of March. The second quarterly report shall be due prior to August fifteenth and show the condition of the company as of the preceding thirtieth day of June. The third quarterly report shall be due prior to November fifteenth and show the condition of the company as of the preceding thirtieth day of September.

C. Upon the request of an insurer, the commissioner of insurance shall furnish each such insurer duplicate copies of annual and quarterly forms as next required to be filed.

D. Each such insurer shall file the appropriate National Association of Insurance Commissioners annual statement blank and quarterly statement blank, which shall be prepared in accordance with the National Association of Insurance Commissioners annual statement instructions handbook, and shall follow those accounting practices and procedures prescribed by the appropriate National Association of Insurance Commissioners Accounting Practices and Procedures Manual.

E. In the absence of actual malice, members of the National Association of Insurance Commissioners, their duly authorized committees, subcommittees, and task forces, their delegates, employees of the National Association of Insurance Commissioners, and all others charged with the responsibility of collecting, reviewing, analyzing, and disseminating the information developed from the filing of the annual statement convention blanks shall be acting as agents of the commissioner under the authority of this Section and shall not be subject to civil liability for libel, slander, or any other cause of action by virtue of their collection, review, and analysis or dissemination of the data and information collected from such filings.

F. All financial analysis ratios and examination synopses concerning insurance companies that are submitted to the Department of Insurance by the National Association of Insurance Commissioners Insurance Regulatory Information System shall be confidential and shall not be disclosed by the department.

G. The annual and quarterly statement of an alien insurer shall relate only to its transactions and affairs in the United States unless the commissioner of insurance requires otherwise. The statement shall be verified by the insurer's United States manager or by its officers duly authorized.

H. The commissioner of insurance may suspend or revoke the certificate of authority of any insurer failing to file its annual statement when due or during any extension of time thereof which the commissioner of insurance, for good cause, may grant.

I. Upon written application and approval by the commissioner, a domestic company may be exempted from the following filings required by this Section:

(1) Quarterly statements.

(2) Management discussion and analysis accompanying the annual statement.

(3) Electronic filings with the National Association of Insurance Commissioners.

(4) Holding company registration.

Acts 1958, No. 125; Acts 1992, No. 811, §1; Acts 1993, No. 558, §1; Acts 1999, No. 1304, §1, eff. July 12, 1999; Acts 1999, No. 1312, §1, eff. July 12, 1999; Redesignated from R.S. 22:1451 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 471, §1; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:571 redesignated as R.S. 22:311 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:572 - Written catastrophe response plans

§572. Written catastrophe response plans

Every insurer writing any form of commercial or residential property insurance, automobile insurance, marine, or inland marine insurance or writing life or health and accident insurance shall maintain a written catastrophe response plan or plan that describes how the insurer will respond to a catastrophe affecting its policyholders. Additionally, each health maintenance organization, managing general agent, and third-party administrator shall maintain a written catastrophe response plan or plan that describes how it will respond to a catastrophe affecting its business operations. During an examination required by R.S. 22:1981, or at such other time as the commissioner deems appropriate, he shall review the written catastrophe response plan of each insurer, health maintenance organization, managing general agent, and third-party administrator, the insurance written, and the response plan most appropriate for the type of insureds or business operations at issue. The written catastrophe response plan of each insurer, health maintenance organization, managing general agent, and third-party administrator shall be deemed to be confidential, proprietary information subject to the protections of the Uniform Trade Secrets Act, pursuant to Chapter 13-A of Title 51 of the Louisiana Revised Statutes of 1950, shall not be subject to the public records disclosures of R.S. 44:1, and shall not be made public by the commissioner.

Acts 1991, No. 949, §1, eff. July 24, 1991; Redesignated from R.S. 22:1469 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:572 redesignated as R.S. 22:312 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:572.1 - Insurance anti-fraud plan

§572.1. Insurance anti-fraud plan

A. Each authorized insurer, other than a "small company" as defined in R.S. 22:46, and each health maintenance organization licensed to operate in this state shall prepare, implement, maintain, and file with the commissioner an insurance anti-fraud plan for its operations in this state.

B. The insurance anti-fraud plan required by Subsection A of this Section shall outline specific procedures, actions, and safeguards that include how the authorized insurer or health maintenance organization will do each of the following:

(1) Detect, investigate, and prevent all forms of insurance fraud, including fraud involving its employees or agents; fraud resulting from misrepresentations in the application, renewal, or rating of insurance policies; fraudulent claims; and breach of security of its data processing systems.

(2) Educate employees on fraud detection and the insurance anti-fraud plan.

(3) Provide for fraud investigations, whether through the use of internal fraud investigators or third-party contractors.

(4) Report a suspected fraudulent insurance act, as defined by R.S. 22:1923(2), to the Department of Insurance as well as law enforcement and other regulatory authorities engaged in the investigation and prosecution of insurance fraud.

(5) Pursue restitution for financial loss caused by insurance fraud.

C. The commissioner shall review the insurance anti-fraud plan submitted pursuant to Subsection A of this Section to determine compliance with the requirements of this Section.

D. The commissioner may investigate and examine the records and operations of authorized insurers and health maintenance organizations to determine if they have implemented and complied with the insurance anti-fraud plan.

E. The commissioner may direct any modification to the insurance anti-fraud plan necessary to comply with the requirements of this Section, and the commissioner may require action to remedy substantial noncompliance with the insurance anti-fraud plan.

F. The insurance anti-fraud plan and any summary report shall be filed with the commissioner on or before April first of each calendar year. Either on a calendar year basis or such other interval the commissioner deems appropriate, the commissioner may require that each authorized insurer and each health maintenance organization file a summary report of any material change to the insurance anti-fraud plan, including the total number of claims and the number of claims referred to the commissioner as suspicious, and the commissioner may prescribe the format of the summary report.

G. The insurance anti-fraud plan and any summary report required by this Section are not public records and are exempt pursuant to R.S. 44:1 et seq., and specifically R.S. 44:4.1(B)(11), shall be and are hereby declared to be proprietary and confidential business records not subject to public examination or subpoena.

Acts 2010, No. 688, §1, eff. Jan. 1, 2011; Acts 2014, No. 121, §1.



RS 22:573 - Limits of risks assumed

§573. Limits of risks assumed

No property and casualty insurer doing business in this state shall expose itself to loss on any one risk in an amount which exceeds ten percent of the insurer's capital and surplus. A risk, or any portion thereof, which has been reinsured shall be deducted in determining the limitation of risk prescribed in this Section.

Acts 1991, No. 960, §1; Acts 1992, No. 811, §1; Redesignated from R.S. 22:1470 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:574 - Material transactions; report, domestic insurers

§574. Material transactions; report, domestic insurers

A. As used in this Section, the following terms shall have the following meanings:

(1) "Acquisition of assets" shall include any purchase, lease, exchange, merger, consolidation, succession, or other acquisition, other than the construction or development of immovable property, by or for the reporting insurer or the acquisition of materials for that purpose.

(2) "Disposition of assets" shall include any sale, lease, exchange, merger, consolidation, mortgage, hypothecation, assignment, whether for the benefit of creditors or others, abandonment, destruction, or other disposition.

(3) "Material acquisition" or "material disposition" is an acquisition or disposition or the aggregate of any series of related acquisitions or dispositions during any thirty-day period which is nonrecurring, is not in the ordinary course of business, and involves more than five percent of the insurer's total admitted assets reported in the most recent quarterly or annual statement filed by the insurer with the department.

(4) "Material nonrenewal, cancellation, or revision" shall mean:

(a) For property and casualty insurers, including health and accident business written by a property and casualty insurer:

(i) More than fifty percent of the total ceded written premium by the insurer.

(ii) More than fifty percent of the total ceded indemnity and loss adjustment reserves by the insurer.

(b) For life, annuity, and health and accident insurers, more than fifty percent of the total reserve credit taken for the business ceded, on an annualized basis, as indicated in the most recent annual report of the insurer.

(5) "Material revision" for property and casualty or life, annuity, and health and accident insurers shall include the following:

(a) The replacement by one or more unauthorized reinsurers of an authorized reinsurer representing more than ten percent of a total cession.

(b) The reduction or waiver of previously established collateral requirements for one or more unauthorized reinsurers representing collectively more than ten percent of a total cession.

B.(1) Every domestic insurer shall file a report, including any exhibits or other attachments with the department and with the National Association of Insurance Commissioners disclosing material acquisitions and dispositions of assets or material nonrenewals, cancellations, or revisions of ceded reinsurance agreements. No report shall be filed if the acquisitions and dispositions of assets or material nonrenewals, cancellations, or revisions of ceded reinsurance agreements have been submitted to the department for review, approval, or informational purposes for other provisions of this Code, laws, regulations, or other requirements.

(2) No filing shall be required of ceded reinsurance agreements if:

(a) For property and casualty insurance, including accident and health business written by a property and casualty insurer, the total ceded written premium of the insurer represents on an annualized basis less than ten percent of its total written premium for direct and assumed business.

(b) For life, annuity, and accident and health insurance, the total reserve credit taken for business ceded represents on an annualized basis less than ten percent of the statutory reserve requirement prior to any cession.

C.(1) The report required in Subsection B of this Section is due within fifteen days after the end of the calendar month in which any of the foregoing transactions occur.

(2) The report shall be on a nonconsolidated basis unless the insurer is part of a consolidated group of insurers which utilizes a pooling arrangement or one hundred percent reinsurance agreement that affects the solvency and integrity of the reserves of the insurer and the insurer ceded substantially all of its direct and assumed business to the pool.

(3) An insurer shall have ceded substantially all of its direct and assumed business to a pool if the insurer has less than one million dollars total direct premiums, plus assumed written premiums, during a calendar year that are not subject to a pooling arrangement and which net income of the business not subject to the pooling arrangements represents less than five percent of the capital and surplus of the insurer.

D. All reports obtained by or disclosed to the department pursuant to this Section shall be given confidential treatment and shall not be subject to subpoena and shall not be made public by the department, the National Association of Insurance Commissioners, or any other person, except to insurance departments of other states, without the prior written consent of the reporting insurer. The department may disclose the report after giving the reporting insurer notice and an opportunity to be heard if it determines that the interest of policyholders, shareholders, or the public will be served by the publication of the report. The department may publish all or any part of the report in any form as the department may deem appropriate.

E. The following information shall be disclosed in any report of a material acquisition or disposition of assets:

(1) The date of the transaction.

(2) The manner of acquisition or disposition.

(3) The description of the assets involved.

(4) The nature and amount of the consideration given or received.

(5) The purpose or reason for the transaction.

(6) The manner by which the amount of consideration was determined.

(7) The gain or loss recognized or realized as a result of the transaction.

F. The following information shall be disclosed in any report of a material nonrenewal, cancellation, or revision of ceded reinsurance agreements:

(1) The effective date of the nonrenewal, cancellation, or revision.

(2) The description of the transaction with an identification of its initiator.

(3) The purpose of or reason for the transaction.

(4) The identity of the replacement insurer, if applicable.

Acts 1995, No. 1203, §1, eff. June 29, 1995; Redesignated from R.S. 22:1451.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:574 redesignated as R.S. 22:313 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:575 - Redesignated as R.S. 22:314 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§575. Redesignated as R.S. 22:314 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:576 - Redesignated as R.S. 22:315 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§576. Redesignated as R.S. 22:315 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:577 - Redesignated as R.S. 22:316 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§577. Redesignated as R.S. 22:316 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:578 - Redesignated as R.S. 22:317 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§578. Redesignated as R.S. 22:317 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:581 - Authorized investments

SUBPART B. INVESTMENTS OF DOMESTIC INSURERS

§581. Authorized investments

The capital, surplus, assets and other funds of insurers organized under the laws of this state shall be invested as provided in this Subpart and not otherwise.

Acts 1958, No. 125; Redesignated from R.S. 22:841 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:582 - General qualifications

§582. General qualifications

No security or other investment shall be eligible for purchase or acquisition under this Subpart unless it is interest bearing or interest accruing or dividend or income paying or eligible for dividends or income, is not then in default in any respect, and the insurer is entitled to receive for its exclusive account and benefit, the interest or income accruing thereon; except that it may acquire real property for occupancy by the insurer for home and branch office purposes, and as provided in R.S. 22:584 and 588. No security shall be eligible for purchase at a price above its market value.

Acts 1958, No. 125; Acts 2001, No. 61, §1; Redesignated from R.S. 22:842 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:583 - General limitation on investment in obligations of any one person

§583. General limitation on investment in obligations of any one person

An insurer shall not, except with the consent of the commissioner of insurance, have at any time any combination of investments in or loans upon the security of the obligations, property, and securities of any one person or institution aggregating an amount exceeding five percent of the insurer's assets, except in the case of mortgage loans as provided in R.S. 22:584(A)(5) and in case of investments in stocks of corporations owning funeral homes as provided in R.S. 22:584(C). This Section shall not apply to investments in, or loans upon the security of general obligations of the government of the United States or of any state or territory of the United States, or the District of Columbia nor to investments in foreign securities pursuant to R.S. 22:589(A), nor include policy loans made pursuant to R.S. 22:584(E).

Acts 1958, No. 125; Redesignated from R.S. 22:843 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:584 - Investments in securities

§584. Investments in securities

A. Any domestic insurer may invest in the following securities:

(1) Bonds or securities not in default as to principal or interest, which are the direct obligations of or which are secured or guaranteed as to principal and interest by the United States, any state or territory of the United States, or the District of Columbia where there exists the power to levy taxes for the prompt payment of the principal and interest of such bonds or evidences of indebtedness and any federal farm loan bonds issued by federal land banks, debentures issued by federal intermediate credit banks, debentures issued by banks for cooperatives, collateralized mortgage obligations (CMO), bonds, and other mortgage-backed securities issued by the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Government National Mortgage Corporation, and the Vendee Mortgage Trust. Nothing in this Subpart shall prohibit the acquisition by a domestic insurer of United States government securities, the purchases of which are otherwise permitted under this Subpart in accordance with the Federal Reserve System United States Treasury Department program relating to the utilization of book entry recordkeeping procedures.

(2) Bonds or evidences of indebtedness which are direct general obligations of any county, parish, city, town, village, school district, drainage district, sanitary district, park district, or other political subdivision or municipal corporation of this state or any other state or territory of the United States or the District of Columbia which shall not be in default in the payment of any of its general obligation bonds, either principal or interest, at the date of such investment.

(3) Bonds of any levee or other board of this state, and obligations issued or guaranteed by the International Bank for Reconstruction and Development, or the Asian Development Bank.

(4) Investment grade bonds or other obligations which are payable from revenues or earnings specifically pledged therefor of a public utility, state or municipally owned, either directly or through any civil divisions, authority or public instrumentality of a state or municipality, provided that the laws of the state or municipality authorizing the issuance of such bonds or other obligations require that rates for service shall be fixed, maintained, and collected at all times so as to produce sufficient revenue or earnings to pay all operating and maintenance charges and both principal and interest of such bonds or obligations, and provided further that no such bonds or other obligations shall be in default at the date of such investment; and investment grade bonds or evidences of indebtedness, which are payable from tax revenues of any parish, city, town, village, school district, drainage district, sanitary district, park district, or other political subdivision or municipal corporation of this state or any territory of the United States or the District of Columbia, which shall not be in default in the payment of any of its general obligation bonds or tax revenue bonds, either principal or interest, at the date of such investment, and which shall have sufficient tax revenues specifically pledged therefore at the date of such investment; however, no company shall invest an aggregate of more than thirty-three and one-third percent of its admitted assets in bonds or other obligations described in this Paragraph and also those described in Paragraph (13) of this Subsection.

(5)(a)(i) First mortgages on improved unencumbered real estate or bonds secured thereby located within any of the states of the United States or the District of Columbia, including leasehold estates in improved unencumbered real property having an unexpired term of not less than twenty-one years inclusive of the term which may be provided by an enforceable option of renewal, in an amount not exceeding eighty percent of the appraised value, said appraised value to be substantiated by the appraisal by a recognized and experienced real estate appraiser who is a member of a recognized appraisal organization, which the commissioner of insurance may accept if he is satisfied that the appraiser is competent and disinterested. Before making such investment, a certificate of the value of such property, based on such appraisal shall be executed by the board of directors, by an investment committee, or by a member of the board of directors making or authorizing such investment on behalf of the insurer, provided that the investment in any one mortgage, any one issue of bonds, or any one contract for deed does not exceed ten percent of the company's admitted assets.

(ii) No mortgage loan upon a leasehold shall be made or acquired by an insurer pursuant to this Paragraph unless the terms thereof shall provide for amortization payments to be made by the borrower on the principal thereof at least once in each year in amounts sufficient to amortize the loan completely within a period of four-fifths of the term of the leasehold, inclusive of the term which may be provided by an enforceable option of renewal, which is unexpired at the time the loan is made, but in no event exceeding thirty-five years.

(b) Subject to the provisions of Subparagraph (a) of this Paragraph, any domestic insurer may invest in obligations secured by mortgages or deeds of trust on real property otherwise encumbered only by a first mortgage or first deed of trust, subject to the following conditions:

(i) The aggregate value of both mortgages or deeds of trust does not exceed eighty percent of the appraised value; and

(ii) The obligation is secured by a wrap-around mortgage where:

(aa) Only one preexisting mortgage or deed of trust encumbers the real property.

(bb) The mortgage or deed of trust securing the loan is recorded and is insured under a policy of title insurance in an amount not less than the total amount of the obligation of the borrower to the insurer under the loan.

(cc) The insurer agrees as part of the wrap-around mortgage agreement to make the payments due under the first mortgage or first deed of trust upon receipt of payments due from the borrower under the wrap-around mortgage.

(c) For all purposes of this Subpart, the wrap-around mortgage or deed of trust shall be treated in the same manner as if the insurer held the first mortgage or deed of trust.

(d) As used in this Subsection, "improved real estate" means all farmland which has been reclaimed and is used for the purpose of husbandry, whether for tillage, pasture, or improved forestation, and all other real property on which permanent buildings suitable for residence or commercial use are situated, including but not limited to condominium property, as defined in R.S. 9:1122.101 through 1124.115.

(e) Real property for the purpose of this Subsection shall not be deemed to be encumbered within the meaning of this Section by reason of the existence of instruments reserving rights of way, sewer rights, and rights in walls, nor by reason of building restrictions or other restrictive covenants, nor by the reason of the fact that it is subject to lease under which rents or profits are reserved to the owner. The security for such investment shall be a full and unrestricted first lien or mortgage upon such real property, and there shall be no condition nor right of reentry or forfeiture under which such investments can be cut off, subordinated, or otherwise disturbed. Structures thereon must be insured for an amount not less than the appraised value of such structures, and the proceeds of the policy shall be payable to and held by the company or a trustee for its benefit. The insurance shall be continued in force as long as the loan continues.

(f) Notwithstanding the restrictions herein set forth, any domestic insurer may, to the full extent of the amount insured or guaranteed, invest:

(i) In bonds or notes secured by a mortgage or trust deed issued, assumed, guaranteed, or insured by the United States, by any agency of the United States, or by any state;

(ii) In securities issued or mortgages guaranteed by the Federal National Mortgage Association or other similar corporations regulated by any agency of the United States; and

(iii) In securities issued by other entities and secured by conventional first mortgage loans. When such loans exceed the loan-to-value ratio of eighty percent, said loans shall be covered by private mortgage insurance to the extent that the loan-to-value ratio exceeds eighty percent.

(iv) In bonds issued, assured, and guaranteed by the Inter-American Development Bank and the African Development Bank.

(g) Notwithstanding the restrictions herein set forth, the amount of any first mortgage investment as limited by Subparagraph (a) of this Paragraph herein may be exceeded if and to the extent that such excess shall be guaranteed by the administrator of veterans affairs pursuant to the provisions of Title III of an Act of Congress of the United States on June 22, 1944, entitled the Servicemen's Readjustment Act of 1944,1 as heretofore or hereafter amended.

(h) No such domestic insurer shall invest in any manner, either directly or indirectly by means of corporations, holding companies, trustees, or otherwise, in real estate securities junior to first mortgages, except as set forth above and in Subsection H of this Section. Such domestic insurer shall not invest in excess of sixty-six and two-thirds percent of its admitted assets in the securities described herein and in Subsection G of this Section.

(i) Participation or pass through interests representing an ownership interest in bonds, notes, or other evidences of indebtedness, which are entitled to receive both principal and interest, and are secured or backed by mortgage loans or trust deeds, subject to the following:

(i) All participation or pass through interests shall:

(aa) Maintain a minimum quality rating of one or two by the National Association of Insurance Commissioners, Securities Valuation Office, or if unrated shall be promptly submitted, upon acquisition, to the National Association of Insurance Commissioners, Securities Valuation Office, and receive a minimum quality rating of one or two; and

(bb) Retain a servicing agent or other person obligated to distribute all payments, proceeds, and recoveries from the participation and pass through interests, after deduction of reasonable fees and expenses, to the participants as provided by the trust or participation agreement for the issue.

(ii) Notification by the domestic insurer to the servicing agent, or other person obligated to make distributions, of any transfer of interest, by pledge or otherwise, in participation or pass through interests.

(iii) The investments by the domestic insurer in any one issue described by this Subparagraph shall not exceed five percent of the admitted assets of the domestic insurer and the total amount of the investments of the domestic insurer in all issues described by this Subparagraph shall not exceed forty percent of the admitted assets of the domestic insurer, provided however any direct United States agency issued or United States government guaranteed bonds, participating or pass through interests, or other evidences of indebtedness shall not be included under nor limited herein.

(iv) The interests of the domestic insurer in the participation or pass through interests and mortgage loans or trust deeds shall be superior to the interests of the ordinary creditors of the servicing agent, or other person obligated to make distributions, and shall also be superior to any federal regulatory authority having jurisdiction over the servicing agent, or other person obligated to make distribution, in the event of the insolvency or other failure of the servicing agent, or other person obligated to make distributions.

(6)(a) Subject to the limit set forth in Subsection B of this Section, bonds or evidences of indebtedness issued or guaranteed by any railroad corporation or corporations, other than those organized and chartered for the sole purpose of holding stocks of other corporations, created under the laws of the United States or of any of the states of the United States or the District of Columbia or any certificates of any equipment trust created on behalf of any such railroad corporation; provided that such bonds or certificates have not been in default as to principal or interest payments during any of the five years next preceding the date of such investment or during the tenure of such issue if issued less than five years prior to such investment, and provided further that no insurer shall invest in any one issue of such bonds, certificates or evidences of indebtedness, an amount in excess of two percent of such insurer's admitted assets.

(b) Such domestic insurer shall not invest in excess of thirty-three and one-third percent of its admitted assets in bonds, certificates, or other evidences of indebtedness described in this Paragraph.

(7)(a) Subject to the limit set forth in Subsection B of this Section, bonds or evidences of indebtedness issued or guaranteed by any solvent public utility corporation or corporations, other than those organized and chartered for the sole purpose of holding the stocks of other corporations, created under the laws of the United States or of any of the states of the United States or the District of Columbia, provided that such bonds or evidences of indebtedness are not in default either as to principal or interest and provided no insurer shall invest in any one issue of such bonds or evidences of indebtedness, an amount in excess of two percent of the insurer's admitted assets.

(b) Such domestic insurer shall not invest in excess of fifty percent of its admitted assets in bonds or other evidences of indebtedness described in this Paragraph.

(8)(a) Subject to the limit set forth in Subsection B of this Section, bonds or evidences of indebtedness issued or guaranteed by any solvent corporation or corporations, other than those mentioned in Paragraphs (6) and (7) of this Subsection and other than corporations organized and chartered for the sole purpose of holding the stocks of other corporations, created under the laws of the United States or of any of the states of the United States or the District of Columbia, provided that no insurer shall invest in any one issue of any such bonds or evidences of indebtedness an amount in excess of two percent of such domestic insurer's admitted assets except as provided in Subsection D of this Section, and provided that the corporation issuing such bonds or evidences of indebtedness shall have paid the prescribed interest thereon during each of the five years next preceding the date of such investment, or the tenure of such issue if issued less than five years prior to such investment.

(b) Such domestic insurer shall not invest in excess of fifty percent of its admitted assets in bonds or other evidences of indebtedness described in this Paragraph, except as provided in Subsection D of this Section.

(9)(a) Subject to the limit set forth in Subsection B of this Section, preferred or guaranteed stocks issued or guaranteed by any solvent corporation or corporations, except the stocks of other insurance companies, created under the laws of the United States or any of the states of the United States or the District of Columbia; provided that no insurer shall invest in any one issue of any such preferred or guaranteed stocks in an amount in excess of two percent of such insurer's admitted assets; and provided further that no such stocks shall be purchased unless the prescribed dividends are being paid thereon.

(b) Such domestic insurer shall not invest in excess of twenty-five percent of its admitted assets in the stocks described in this Paragraph; but in no event shall it invest in common stocks, other than guaranteed stocks, except as provided in Subsections C and D of this Section; nor shall it invest in or loan any of its funds on its own stock.

(10) Loans upon the pledge of bonds, mortgages, securities, stock or evidence of indebtedness acceptable as investment for the lending insurer under the terms of this Code and subject to the same limits as to each security as is provided in this Code for investment, if the face or current market value whichever is less of such mortgages is more than the amount loaned thereon, and the current market value of such bonds, securities, preferred or guaranteed stock or evidences of indebtedness is at least twenty per cent more than the amount loaned thereon. This limitation shall not apply to loans on the pledge of bonds or securities of the United States.

(11) Shares of insured state chartered building and loan or homestead associations and federal savings and loan associations, if such shares are insured by the Federal Savings and Loan Insurance Corporation as specifically set forth under the terms of Title IV of an Act of the Congress of the United States entitled the "National Housing Act."2

(12) Shares or securities of any open-end or closed-end management type investment company or investment trust registered under 15 U.S.C. 80a-1 et seq.,3 which men of prudence, discretion, and intelligence acquire or retain for their own account, including mutual funds that invest in foreign securities; however, no company shall invest more than five percent of its admitted assets in any one investment or an aggregate of fifty percent of admitted assets in stocks or securities described in this Paragraph. Mutual funds that invest in foreign securities shall be limited to twenty percent of admitted assets.

(13)(a) Dormitory and union building revenue bonds issued by the state board of education for the state colleges, or by the board of supervisors of Louisiana State University and Agricultural and Mechanical College, provided that the governing body of any state college or state university authorizing the issuance of such bonds requires that rates for service shall be fixed, maintained, and collected at all times so as to produce sufficient revenue or earnings to pay all operating and maintenance charges and both principal and interest of such bonds, and provided, further, that no such bonds shall be in default at the date of such investment.

(b) No company shall invest an aggregate of more than thirty-three and one-third percent of its admitted assets in the bonds or other obligations described in Paragraph (4) of this Subsection and also those bonds described in Subparagraph (a) of this Paragraph.

(14) Bonds or other obligations issued or guaranteed by the Inter-American Development Bank.

(15) Student loan notes or other obligations which are guaranteed or insured as to principal by the Louisiana Student Financial Assistance Commission or any other authorized agency or instrumentality of the state of Louisiana or by any authorized agency or instrumentality of the United States government.

(16) Repealed by Acts 2009, No. 503, §2.

(17) Equipment trust obligations or certificates, or pass-through certificates, which are adequately secured evidencing an interest in equipment operated wholly or in part within the United States and have a right to receive determined portions of rental, purchase, or other fixed obligatory payments for the use or purchase of such equipment. Obligations, certificates, or pass-through certificates hereunder shall have a minimum quality rating by the National Association of Insurance Commissioners Securities Valuation Office of one or two, or if unrated, shall be promptly submitted upon acquisition to the National Association of Insurance Commissioners Securities Valuation Office and receive a minimum quality rating of one or two. Such domestic insurer shall not invest in excess of ten percent of its admitted assets in obligations, certificates, or pass-through certificates described in this Paragraph.

(18)(a) Asset-backed securities or other instruments evidencing a senior (nonsubordinated) secured interest in, and the right to receive both principal and interest payments from distributions on a pool of financial assets, other than mortgages on real property, held by a business entity on the following conditions:

(i) The business entity is established solely for the purpose of acquiring specific types of financial assets, issuing securities and other instruments representing an interest in or right to receive cash flows from those assets, and engaging in related activities.

(ii) The pool of assets consists solely of interest-bearing obligations or other contractual obligations representing the right to receive payment from the assets; however, the existence of credit enhancement or other support features such as letters of credit, guarantees, and swap agreements shall not cause a security or other instrument to be disqualified under this Section.

(b) Investments hereunder shall have a current and continuing minimum quality rating of "A" by one or more of the nationally recognized securities rating organizations and a rating by the National Association of Insurance Commissioners Securities Valuation Office of one, or if unrated, shall be promptly submitted upon acquisition to the National Association of Insurance Commissioners Securities Valuation Office and receive a minimum quality rating of one. Such domestic insurer shall not invest in excess of one percent of its admitted assets in any one issue of asset-backed obligations or in excess of five percent of its admitted assets in the aggregate of asset-backed obligations described in this Paragraph.

B.(1) The total investment of a domestic insurer in the securities described in Paragraphs (6) through (9), (17), and (18) of Subsection A of this Section, subject to the limitations stated in said Paragraphs, shall not exceed in the aggregate, seventy-five percent of its admitted assets.

(2) The department shall have the authority to promulgate rules and regulations to further the objectives of Subsection A of this Section to establish the volatility and pricing and reporting requirements for investments authorized in that Subsection.

C.(1)(a) Any domestic life insurer, in addition to the investment permitted by Subsection A of this Section, may invest in the shares of capital stock, American Depository Receipts, which are listed on a national securities exchange, and securities of any solvent corporation created under the laws of the United States, or of any of the states of the United States, or the District of Columbia, provided that the shares or American Depository Receipts of such corporation are registered on a national securities exchange, as provided in an Act of Congress of the United States, entitled the "Securities Exchange Act of 1934", approved June 6, 1934, as amended, or local exchanges, or are readily marketable, or shares of foreign corporations listed on the New York Stock Exchange, and provided further that such corporation is listed on a national securities exchange at the time of the investment or has earned during any three years of the five-year period next preceding the date of the investment, a sum applicable to dividends equal in the aggregate to not less than twelve percent of the par value (or, in the case of shares having no par value, the stated value) of its outstanding shares.

(b) Any domestic life insurer, in addition to the investment permitted by Subsection A of this Section, may invest in the stock of a real estate investment trust (REIT) domiciled in Louisiana or in the stock of a REIT whose stock is listed on the New York Stock Exchange, provided such investment shall not exceed five percent of the total number of shares of any one such trust and that not more than two percent of the insurer's admitted assets are invested in shares of any one such trust. Shares in each such trust which has over one-half of its assets invested in ownership of real estate or which has such ownership as its stated investment objective shall be considered real estate investment for purposes of conforming with the limitation on real estate ownership imposed by Subsection G of this Section.

(2) Such insurer shall not invest more than five percent of its admitted assets in the shares or securities of any one such corporation, provided that in the case of insurers issuing funeral policies, such insurers may invest an amount not exceeding twenty-five percent of the admitted assets in the stock of a corporation owning a funeral home or homes, provided that at least ninety percent of the assets of the corporation owning a funeral home or homes shall consist of such funeral home or homes and equipment, provided such investment in the shares or securities of corporations owning a funeral home or homes was made prior to 12:00 noon of October 1, 1948.

D. Any domestic insurer, in addition to the investments permitted by Subsection A of this Section, may invest an amount equal to its capital and surplus if it is a stock company, and, if it is a company other than stock, it may invest an amount equal to its surplus over all liabilities as follows:

(1)(a)(i) In shares of capital stock, American Depository Receipts listed on a national securities exchange, including the National Association of Securities Dealers Automated Quotations (NASDAQ), bonds, securities, or other evidences of indebtedness of any solvent corporation created under the laws of the United States, or the states of the United States, or the District of Columbia, or a foreign corporation whose stock is listed on a national securities exchange, including NASDAQ, provided that such insurer may not, except in the case of shares permitted by Paragraph (A)(9) of this Section, invest in the shares or American Depository Receipts of a corporation unless such corporation is listed on a national securities exchange, including NASDAQ, at the time of the investment or has earned during any three years of the five-year period next preceding the date of the investment, a sum applicable to dividends equal in the aggregate to not less than twelve percent of the par value (or, in the case of shares having no par value, the issued value) of its outstanding shares, or if such shares have been issued less than five years, has earned a sum applicable to dividends during the tenure of such issue, equal to not less than four percent per annum of the par value, (or, in the case of shares having no par value, the issued value) of its outstanding shares.

(ii) In the stock of a real estate investment trust (REIT) domiciled in Louisiana or in the stock of a REIT whose stock is listed on the New York Stock Exchange or NASDAQ, provided such investment shall not exceed five percent of the total number of shares of any one such trust and that not more than two percent of its admitted assets are invested in shares of any one such trust. Shares in each such trust which has over one-half of its assets invested in ownership of real estate or which has such ownership as its stated investment objective shall be considered real estate investment for purposes of conforming with the limitation on real estate ownership imposed by Subsection G of this Section.

(b) Such insurers shall not invest more than five percent of its admitted assets in the shares of any one corporation. Such insurers may acquire the stock or other share capital of another insurer but shall not invest more than fifty percent of said funds, directly or indirectly, in shares of another insurer, nor shall such insurer acquire the whole or any part of the stock or other share capital of another insurer which transacts the same kind or kinds of insurance where the effect of such acquisition may be to substantially lessen competition generally or tend to create a monopoly. Investing in the stocks, bonds, or other evidence of indebtedness of any corporation, a substantial portion of whose funds are invested directly or indirectly in the shares of insurance companies, shall be regarded as investing indirectly in such shares. Whenever the commissioner of insurance has reason to believe that there is a violation of this Subsection, he shall conduct an investigation, and if he shall find that such investment is in violation of this Subsection, he shall cause such insurer to divest itself of such investment within such reasonable time, or such extension thereof, as he shall specify. Any such order of the commissioner of insurance shall be subject to review as provided in Chapter 12 of this Title, R.S. 22:2191 et seq.

(2) If such insurer is operating in any foreign country, in securities which are direct obligations of such foreign country or state, province or political subdivision thereof, to an amount not to exceed the total unearned premium reserve of policies issued in said foreign country, or in such an amount as it may be required by law to transact business therein, or as permitted in R.S. 22:589.

(3) An insurer may invest in, acquire debt obligations of, or otherwise acquire and hold an interest in any limited partnership, limited liability company, or master limited partnership which is formed pursuant to the laws of any state or the United States of America and which invests in assets otherwise permitted under this Subpart. No limited partnership interest, limited liability company interest, master limited partnership interest, or debt obligation shall be acquired under this Section if the cost thereof would exceed two percent of the assets of such insurer, nor if such cost, plus the book value on the date of such acquisition of all limited partnership interests, limited liability interests, master limited partnership interests, or debt obligations then held by such insurer and acquired under this Section would exceed ten percent of such assets.

E. Nothing in this Code shall prevent any life insurer from purchasing for its own benefit any policy of insurance or other obligation of the insurer or any claim of its policyholders nor from lending to any holder of a policy a sum not exceeding the reserve value of such policy at the time the loan is made, for the payment of which loan the policy and all profits thereon shall be pledged.

F. In applying the percentage limitation imposed by this Section there shall be used as a base the total of all assets which would be admitted by this Code without regard to percentage limitations.

G.(1)(a) Any domestic insurer, in addition to the other investments permitted by this Section, as provided in this Subsection, may purchase land situated in this state and in any other state in which the domestic insurer is licensed to do business. On such land the insurer shall erect within three years, if not already thereon, apartments, tenements, or other dwelling houses, hotels, retail stores, shops, offices, warehouses, shopping centers, funeral homes, other complexes for commercial purposes, general merchandising stores, and other community services reasonably incident to such projects.

(b) The insurer may thereafter own, hold, maintain, and manage the land so acquired and the improvements thereon and collect or receive income therefrom and may grant, sell, or convey the same in whole or in part. Ownership, management, and control shall be entire and complete by one insurer unless shared by two or more insurers subject to this Code or unless the insurer is a general partner under agreements that will assure concerted action in the management and control of the property and in case of the insolvency of any participating insurer.

(2) The aggregate investment by any such insurer under the terms of this Subsection, as evidenced by its original purchase price, shall not exceed five percent of the admitted assets of the insurer.

(3) The combined investments by a domestic insurer under the provisions of this Subsection and Paragraph (5) of Subsection A of this Section shall not exceed sixty-six and two-thirds percent of the admitted assets of such insurer on the December thirty-first next preceding such investment.

(4), (5) Repealed by Acts 2004, No. 505, §2.

(6) Orders or decisions of the commissioner of insurance shall be subject to review as provided in Chapter 12 of this Title, R.S. 22:2191 et seq.

H. Any domestic insurer, in addition to the other investments permitted by this Section, may invest in an amount equal to twenty-five percent of its capital and surplus if a stock company, and if a company other than stock twenty-five percent of its surplus, or five percent of its admitted assets, whichever is the greater, in an admitted asset pursuant to this Section without regard to the percentage limitations, except that no such insurer may invest in its own stock or in real estate securities junior to first mortgages; however, if an insurer who holds a first mortgage on immovable property makes an additional loan secured by a mortgage on that immovable property, and if the total of the balance due on the original loan and the amount of the additional loan does not exceed the percentage of the appraised value of the immovable property set forth in Paragraph (5) of Subsection A of this Section, and if there are no intervening liens, the mortgage securing this additional loan shall be admitted as a first lien and mortgage. No investment under this Subsection shall be eligible for purchase at a price above its market value, nor shall any investment made under this Subsection be sold below its market value.

I.(1) Any domestic insurer, in addition to the other investments permitted by this Subpart, may, with the direction or approval of a majority of its board of directors or an authorized committee thereof, invest any of its funds or any part thereof in repurchase agreements whereby the principal amount of the agreement represents investments otherwise authorized by this Subpart.

(2) The repurchase agreement shall be in writing; shall have a specific maturity date; shall adequately identify each security to which the agreement applies; and shall state that in the event of default by the party agreeing to repurchase the securities described in the agreement at the term contained in the agreement, title to the described securities shall pass immediately to the insurance company without recourse.

J, K. Repealed by Acts 2001, No. 61, §2.

L. A domestic insurer may invest in the following:

(1) Loans secured by first liens on interest in oil, gas, or condensate properties or leaseholds in the United States and Canada on which there are fully completed commercially producing wells. The value of the proved oil and gas reserves, as determined by a registered petroleum engineer, shall not be less than one hundred fifty percent of the loans thereon.

(2) Notwithstanding the provisions of Subsection H of this Section, the total of loans and investments made pursuant to this Subsection shall not exceed two percent of the insurer's admitted assets.

M. A domestic insurer may invest in venture or seed capital investments offered by a professionally managed capital company which are certified under the provisions of Chapter 26 of Title 51 of the Louisiana Revised Statutes of 1950, in a small business investment company (SBIC), or in a minority small business investment company (MSBIC) domiciled in this state, or in any such company itself, investments of bonds or investments provided through the Louisiana Science and Technology Foundation as provided in R.S. 22:832(E), any university research or incubator venture and opportunity, the Louisiana Small Business Development Corporation, the Louisiana Small Business Equity Corporation, and the rural relief fund, or any combination of investments and companies thereof. No insurer shall invest in excess of one percent of its available admitted assets, nor more than ten percent of the allowable one percent investment in any one venture, investment, offering, or company. No insurer shall make any such investment under this Subsection unless its statutorily mandated capitalization and surplus level is one million dollars or more, or if it is under any supervisory action or administration of the Department of Insurance. Any investment authorized by this Subsection shall be eligible for a reduction of taxes as stipulated by R.S. 22:832 provided that either the investment or the company is in Louisiana.

N. A domestic insurer may purchase contracts for the servicing of first mortgage loans. The total investment in such contracts shall not exceed ten percent in the aggregate of the insurer's admitted assets.

Acts 1958, No. 125. Amended by Acts 1958, No. 112, §§1, 2; Acts 1958, No. 200, §1; Acts 1960, No. 145, §1; Acts 1962, No. 51, §1; Acts 1962, No. 168, §1; Acts 1968, No. 55, §1; Acts 1970, No. 105, §1; Acts 1974, No. 694, §1; Acts 1977, No. 428, §1 to 5; Acts 1978, No. 454, §1, 2; Acts 1981, No. 679, §1; Acts 1983, No. 251, §1; Acts 1984, No. 592, §1; Acts 1984, No. 593, §1; Acts 1984, No. 594, §1; Acts 1984, No. 596, §1; Acts 1984, No. 597, §1; Acts 1984, No. 740, §1; Acts 1984, No. 742, §1; Acts 1984, No. 743, §1; Acts 1985, No. 476, §1; Acts 1985, No. 817, §1, eff. July 22, 1985; Acts 1986, No. 381, §1; Acts 1986, No. 587, §1; Acts 1990, No. 229, §1; Acts 1991, No. 1004, §1; Acts 1995, No. 1124, §1; Acts 1997, No. 988, §1; Acts 1997, No. 1449, §1; Acts 2001, No. 61, §§1 and 2; Acts 2003, No. 127, §1; Acts 2004, No. 505, §§1, 2; Acts 2006, No. 414, §1; Acts 2007, No. 294, §1; Redesignated from R.S. 22:844 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §§1, 2; Acts 2010, No. 362, §1; Acts 2012, No. 67, §1; Acts 2016, No. 372, §1.

1See 38 U.S.C.A. §3101 et seq.

212 U.S.C.A. §1701 et seq.

315 U.S.C.A. §80a-1 et seq.

415 U.S.C.A. §78a et seq.



RS 22:585 - Investment in mortgages; interest rate

§585. Investment in mortgages; interest rate

Notwithstanding any other provision of law to the contrary, a domestic insurer shall be entitled to the same benefits and exemptions relative to state usury laws, specifically R.S. 9:3503 and Louisiana Civil Code Article 2924, granted to banks and savings and loan associations pursuant to Title V of the 1980 Depository Institutions Deregulation and Monetary Control Act, as amended. The rate of interest shall be fixed in writing, and testimonial proof of it shall not be admitted in any case.

Added by Acts 1981, No. 680, §1; Redesignated from R.S. 22:844.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:586 - Derivative transactions

§586. Derivative transactions

A. In this Section, unless the context otherwise requires, the following definitions shall be applicable:

(1)(a) "Counterparty exposure amount" on over-the-counter derivatives means:

(i) The market value of the derivative instrument if the liquidation of the derivative instrument would result in a final cash payment to or by the insurer; or

(ii) Zero, if the liquidation of the derivative instrument would not result in a final cash payment to or by the insurer; or

(iii) The net sum payable to or by the insurer in connection with all derivative instruments subject to the written master agreement on their liquidation in the event of default by the counterparty under the master agreement, if there are no conditions precedent to the obligations of the counterparty to make such a payment and no set off of amounts payable under any other instrument or agreement.

(b) Insurers can only enter into a written master agreement that provides for netting of payments owed by or to the respective parties if the domiciliary jurisdiction of the counterparty is either in the United States or in a foreign jurisdiction listed in the Purposes and Procedures Manual of the Securities Valuation Office as eligible for netting.

(c) For purposes of this Section, the market value or the net sum payable, as applicable, is determined at the end of the most recent quarter of the insurer's fiscal year and is reduced by the market value of acceptable collateral held by the insurer or a custodian on the insurer's behalf.

(2) "Derivative instrument" means an agreement, option or instrument, or any series or combination thereof, to make or take delivery of, or assume or relinquish, a specified amount of one or more underlying interests, or instead to make a cash settlement, or that has a price, yield, level, performance, value, or cash flow which is based primarily on that of one or more underlying interests. The term includes options (calls and puts), a warrant not otherwise permitted to be held by the insurer under this Section, a cap, a floor, a collar, a swap, a swaption, a forward, a future, and any other substantially similar instruments. The term does not include a collateralized mortgage obligation, another asset-backed security, a principal-protected structured security, a floating rate security, an instrument that an insurer is otherwise permitted to invest in or receive under this Section other than under this definition, or any debt obligation of the insurer.

(3) "Market value" means the price for a security or derivative obtained from a generally recognized source or the most recent quotation from such a source or, if a generally recognized source does not exist, the price for the security or derivative instrument as determined under the terms of the instrument or in good faith by the insurer, as can be reasonably demonstrated to the commissioner on request, plus accrued but unpaid income on the security or derivative instrument to the extent not included in the price as of the applicable date.

(4) "Potential exposure" means:

(a) As to a futures position, the amount of the initial margin required for that position.

(b) As to swaps, swaptions, collars, and forwards, one-half percent times the notional amount times the square root of the remaining years to maturity.

(5) "Replication transaction" means a derivative transaction or combination of derivative transactions affected either separately or in conjunction with cash market investments included in the insurer's investment portfolio to replicate the risks and returns of another authorized transaction, investment, or instrument or to operate as a substitute for a cash market transaction. The term does not include a derivative transaction entered into by the insurer as a hedging transaction.

B. A domestic insurer may engage in derivative transactions under this Section under the following general conditions:

(1) An insurer may use derivative instruments under this Section to engage in hedging transactions and income generation transactions.

(2) An insurer may use derivative instruments only if prior thereto the board of directors of such insurer has adopted a written policy and has filed the policy with the commissioner of insurance specifying the following:

(a) The types of risk-limiting practices and income-generating transactions approved for such insurer.

(b) The aggregate maximum limits in such instruments, which maximum limits must be reasonably related to the insurer's business needs and its capacity to fulfill its obligations thereunder.

(c) The specific assets or class of assets or cash flows for which risk-limiting practices may be employed.

(d) The insurer's accounting or investment records shall specifically identify the assets or cash flows for which each risk-limiting practice is used.

(3) All transactions in derivative instruments shall be authorized or approved by the insurer's board of directors or by a committee authorized by such board and charged with the supervision or making of such transactions. The minutes of any such committee shall be recorded and regular reports of the committee shall be submitted to the board of directors.

(4) With respect to all hedging transactions, an insurer shall be able to demonstrate to the commissioner the intended hedging characteristics and the ongoing effectiveness of the derivative transaction or combination of the transactions through cash-flow testing or other appropriate analyses.

(5) The counterparty must have a quality rating of NAIC 1.

(6) The commissioner may adopt reasonable rules for investments and transactions under this Section, including but not limited to rules which impose financial solvency standards, valuation standards, and reporting requirements.

C. An insurer may enter into hedging transactions under this Section if, as a result of and after giving effect to the transaction:

(1) The aggregate statement value of options, caps, floors, and warrants not attached to another financial instrument purchased and used in hedging transactions then engaged in by the insurer does not exceed the lesser of thirty percent of its surplus and three percent of its admitted assets.

(2) The aggregate statement value of options, caps, and floors written or sold in hedging transactions then engaged in by the insurer does not exceed the lesser of ten percent of its surplus and one percent of its admitted assets.

(3) The aggregate potential exposure of collars, swaps, swaptions, forwards, and futures used in hedging transactions then engaged in by the insurer does not exceed the lesser of twenty percent of its surplus and two percent of its admitted assets.

(4) The limitations specified in this Subsection can be exceeded if the insurer obtains prior approval from the commissioner.

D.(1) An insurer may enter into the following types of income-generating transactions subject to the quantitative limits of Paragraph (2) of this Subsection:

(a) Sales of covered call options on noncallable fixed income securities, callable fixed income securities if the option expires by its terms prior to the end of the noncallable period, or derivative instruments based on fixed income securities.

(b) Sales of covered call options on equity securities, if the insurer holds in its portfolio or can immediately acquire through the exercise of options, warrants, or conversion rights already owned, the equity securities subject to call during the complete term of the call option sold.

(c) Sales of covered puts on investments that the insurer is permitted to acquire under this Section, if the insurer has escrowed, or entered into a custodian agreement segregating, cash or cash equivalents with a market value equal to the amount of the purchase obligations under the put during the complete term of the put option sold.

(d) Sales of covered caps or floors, if the insurer holds in its portfolio the investments generating the cash flow to make the required payments under the caps or floors during the complete term that the cap or floor is outstanding.

(2) If as a result of and after giving effect to the transactions, the aggregate statement value of the fixed income assets that are subject to call or that generate the cash flow for payments under the caps or floors, plus the face value of fixed-income securities underlying a derivative instrument subject to call, plus the amount of the purchase obligations under the puts, shall not exceed the lesser of fifty percent of its surplus and five percent of its admitted assets.

E.(1) An insurer may enter into a replication transaction only with the prior written approval of the commissioner. To be eligible for approval by the commissioner:

(a) The insurer must be otherwise authorized to invest its funds under this Subpart in the asset being replicated; and

(b) Any asset being replicated is subject to all the provisions and limitations on the making thereof specified in this Section with respect to investments by the insurer as if the transaction constituted a direct investment by the insurer in the replicated asset.

(2) The commissioner may adopt rules regarding replication transactions as necessary to implement this Subsection.

F.(1) Before engaging in a transaction authorized under this Section, an insurer that has a statutory net capital and surplus of less than ten million dollars shall file a written notice with the commissioner describing the need to engage in the transaction, the lack of acceptable alternatives, and the insurer's plan to engage in the transaction. If the commissioner does not issue an order prohibiting the insurer from engaging in the transaction within ninety days after the date of receipt of the insurer's notice, the insurer may engage in the transaction described in the notice.

(2) An insurer that has a statutory net capital and surplus of ten million dollars or greater shall file a written notice with the commissioner describing the need to engage in the transaction and the lack of acceptable alternatives within ninety days of initiating the transaction.

(3) The commissioner may at any time issue an order prohibiting an insurer or insurers from engaging in transactions otherwise authorized under this Section, if the transactions are deemed likely to subject the insurance company to a hazardous financial condition.

(4) An insurer with a statutory net capital and surplus less than the minimum amount of capital and surplus required for a new charter and certificate of authority for the same type of insurer may not engage in the transactions authorized under this Section.

G. The commissioner of insurance may adopt regulations to implement the provisions of this Section.

Acts 2001, No. 61, §1; Redesignated from R.S. 22:844.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:587 - Loaning of securities

§587. Loaning of securities

A. A domestic insurer may lend securities held by it to any member of the Financial Industry Regulatory Authority having a net worth of at least one hundred million dollars, under this Subpart, if:

(1) Simultaneously with the delivery of the securities, the insurer receives from the borrower collateral consisting of cash or of securities issued, assumed, or guaranteed by the United States, by any agency of the United States, or by any state having a present market value including accrued interest of not less than one hundred two percent of the then market value of the securities loaned.

(2) The securities are loaned only for the purpose of making delivery of securities in the case of short sales, in the case of failure to receive securities requested for delivery, or in other similar cases.

(3) The borrower furnishes the insurer, or a custodian of the insurer, prior to the loan the most recent statement of the borrower's financial condition and a representation by the borrower that there has been no material adverse change in its financial condition since the date of that statement.

(4) The insurer receives a reasonable fee related to the value of the borrowed securities and to the duration of the loan.

(5) The loan is made pursuant to a written loan agreement.

(6) The borrower is required to furnish by the close of each business day during the term of the loan a report of the market value of all collateral and the market value of all borrowed securities as of the close of trading on the previous business day. If at the close of any business day the market value of the collateral is less than one hundred two percent of the market value of the securities loan, then the borrower is required to deliver by the close of the next business day an additional amount of cash or securities, the market value of which, together with the market value of all previously delivered collateral, equals at least one hundred two percent of the market value of the securities loaned. Securities on loan that clear through the Federal Reserve System shall be marked to market when the collateral level is less than one hundred percent. At that time, a one hundred two percent margin shall be reestablished by close of the next business day.

B. Securities used for collateral in this Section must not be in default, and the entity which issued, assumed, or guaranteed the security shall not be in default in the payment of its debt securities, either principal or interest, while the securities are used as collateral for securities loaned.

Acts 1984, No. 591, §1; Acts 2003, No. 126, §1; Redesignated from R.S. 22:844.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 7, §3, eff. May 19, 2010.



RS 22:588 - Restriction on acquisition and holding of real property

§588. Restriction on acquisition and holding of real property

A. No domestic insurer may acquire or hold real property except as follows:

(1) Such as shall be requisite for the convenient accommodation of the transaction of its own business; the amount invested in such real property shall not exceed twenty per cent of the investing insurer's admitted assets, but the commissioner of insurance may grant permission to the insurer to invest in real property for such purpose, in such increased amount as he may deem proper on the showing made if he shall find that the amount represented by such percentage of its admitted assets is insufficient to provide convenient accommodation for the insurer's business;

(2) Such as shall have been mortgaged to it in good faith by way of security for loans previously contracted or for monies due;

(3) Such as shall have been conveyed to it in satisfaction of debts previously contracted in course of its dealings;

(4) Such as shall have been purchased at sales on judgments, decrees or mortgages obtained or made for such debts; and

(5) Such unencumbered real property as shall have been acquired, in whole or in part, in exchange for real property of approximately the same value theretofore legally acquired and held by it, provided that the amount invested in any one parcel of property so acquired, other than property acquired for the purpose, specified in Paragraph (1) of this Subsection, shall not exceed two percent of the investing insurer's admitted assets.

(6) Such real estate as shall have been acquired in R.S. 22:584.

(7) Such as shall be held as security for contracts for deeds acquired in accordance with the provisions of R.S. 22:584(A)(5), and not in default.

(8) Such as may be acquired or held in connection with a loan or investment permitted by R.S. 22:584(H).

B. All real property acquired for purposes, or in the manner, specified in paragraphs other than Paragraphs (1), (6), (7), and (8) of Subsection A of this Section may be held for a period of five years after the insurer shall have acquired title to the same and thereafter until the date specified in an order issued by the commissioner of insurance directing the insurer to dispose of the same. The date specified in such order shall be not less than six months from the date of the service of the said order upon the insurer. No such order shall be issued without a hearing and a determination by the commissioner of insurance that the interests of the insurer will not suffer materially by the sale of the same within the period to be specified.

C. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 1958, No. 125; Redesignated from R.S. 22:845 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.



RS 22:589 - Foreign securities

§589. Foreign securities

A. A domestic insurer authorized to transact insurance in a foreign country may invest any of its funds, in an aggregate amount not exceeding one hundred twenty percent of its reserves and other statutory obligations incurred in such country, or such greater amount as it may be required by law to invest in such country, and maintain the same there, in securities of such country possessing characteristics and of a quality similar to those required pursuant to this Subpart for investments in the United States; however, if an insurer shall show, to the satisfaction of the commissioner of insurance, that it is impossible to withdraw from a foreign country, or that the interest of the insurer will suffer materially by such withdrawal, any of its funds in excess of the limit imposed in this Section, such insurer shall not be deemed to be in violation of the provisions of this Subsection.

B. A domestic insurer may invest any of its funds, in an aggregate amount not exceeding five percent of its admitted assets, in addition to any amount permitted pursuant to Subsection A of this Section, in obligations of the government of the Dominion of Canada or of Canadian provinces or municipalities, and in obligations of Canadian corporations, which have not been in default during the five years next preceding date of acquisition, and which are otherwise of equal quality to like United States public or corporate securities as prescribed in this Subpart.

C. A domestic insurer may invest any of its funds in bonds, debentures, notes, or other similar obligations that are not in default and are issued in the United States market, denominated in United States dollars, and are the direct legal obligation of a foreign nation that is a member of the Organisation for Economic Co-operation and Development, for which investments in or business transactions with are not prohibited or restricted by any law, regulation, or rule of the United States or this state, and for which the full faith and credit of such nation has been pledged for the payment of principal and interest, but only if the foreign nation has not defaulted and has met its payment obligations in a timely manner on all similar obligations for a period of at least twenty-five years immediately preceding. Additionally, the debt of the issuing country shall be rated at least A- or better by Standard & Poor's Corporation or A3 or better by Moody's, Inc. or an equivalent investment grade by a securities ratings organization accepted by the National Association of Insurance Commissioners. The total investment in such foreign securities at any one time shall not exceed five percent of an insurer's admitted assets.

D. In addition to the investments authorized in Subsections A, B, and C of this Section, an insurer authorized to transact insurance in a foreign country may invest an amount or amounts in the aggregate not exceeding thirty percent of its capital and surplus if a stock company, or thirty percent of its surplus if a mutual company, in such investments as are allowed in R.S. 22:584 in a foreign country with which the United States has diplomatic relations or had diplomatic relations on January 1, 1978. For the purposes of investments made under this Subsection, all references to the United States appearing in R.S. 22:584 shall be considered to name the particular foreign country or countries in which the investments made hereunder are placed.

Acts 1958, No. 125. Amended by Acts 1977, No. 205, §1; Acts 1983, No. 353, §1; Acts 1997, No. 988, §1; Redesignated from R.S. 22:846 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2016, No. 50, §1, eff. May 10, 2016.



RS 22:590 - When restrictions not applicable

§590. When restrictions not applicable

A. The restrictions of R.S. 22:584 and 588 shall not apply to securities or other assets acquired through merger or consolidation with any other insurer or through a reinsurance agreement, if such assets when originally acquired constituted legal investments for the merged, consolidated, or ceding insurer which acquired them, nor shall such provisions apply to securities, obligations or other assets accepted incident to the adjustment or realization of any debt or investment when deemed by the board of directors or investment committee to be in the best interests of the insurer.

B. The commissioner of insurance, upon application by the insurer, may extend the time for the disposition of such securities, obligations or other assets for such period or periods as he may deem proper on the showing made, if such insurer may suffer materially by the forced sale thereof. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 1958, No. 125; Redesignated from R.S. 22:847 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.



RS 22:591 - Excessive commissions prohibited; interest of officers and directors

§591. Excessive commissions prohibited; interest of officers and directors

A. No domestic insurer shall pay any commission or brokerage for the purchase or sale of property in excess of that usual and customary at the time and in the locality where such purchases or sales are made, and information regarding all payments of commissions and brokerage shall be reported in the next annual statement.

B. No such insurer shall invest in or loan upon any real estate which is owned or partly owned by any officer or director of such insurer, nor shall any such insurer invest in or loan upon any bond or note secured by mortgage or trust deed on real estate if an officer or director of such insurer is owner or part owner of the real estate upon which the loan is made.

C. Any officer or director knowingly participating in or abetting the violation of any provision of this Section where fraud is shown to exist shall be fined not less than one thousand dollars nor more than ten thousand dollars or imprisoned not more than ten years, or both.

Acts 1958, No. 125; Redesignated from R.S. 22:848 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:592 - Authorization of investments

§592. Authorization of investments

No investment, loan, sale or exchange thereof shall, except as to the policy loans of a life insurer, be made by any domestic insurer unless authorized or approved by its board of directors or by a committee thereof or by a director authorized by such committee or charged by the board of directors or by the by-laws with the duty of making such investments, loan, sale or exchange. The minutes of any such committee shall be recorded and reports thereof shall be submitted to the board of directors for approval or disapproval.

Acts 1958, No. 125; Redesignated from R.S. 22:849 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:593 - Record of investments

§593. Record of investments

A. As to each investment or loan of the funds of a domestic insurer, a written authorization thereof in permanent form shall be made and signed by the officer or chairman of such committee authorizing the investment or loan.

B. As to each such investment or loan, the insurer's records shall contain:

(1) In the case of loans: the name of the borrower; the location and legal description of the property; a physical description and the appraised value of the security; and the amount of the loan, rate of interest, and terms of repayment.

(2) In the case of securities: the name of the obligor and a description of the security, the amount invested, the rate of interest or dividend, and the maturity and yield based upon the purchase price.

(3) In the case of real estate: the location and legal description of the property; a physical description and the appraised value; and the purchase price and terms.

(4) In the case of all investments:

(a) The amount of expenses estimated, if details are not available and commissions if any are incurred on account of any investment or loan, and by whom and to whom payable if not covered by contracts with mortgage loan representatives or correspondents which are part of the insurer's records.

(b) The name of any officer or director of the insurer having any direct, indirect, or contingent interest in the securities or loan representing the investment, or in the assets of the person in whose behalf the investment or loan is made, and the nature of such interest.

Acts 1958, No. 125; Redesignated from R.S. 22:850 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:594 - Investments of foreign, alien insurers

§594. Investments of foreign, alien insurers

The investments of a foreign or alien insurer shall be as permitted by the laws of its domicile but shall be of a quality substantially as high as those required under this Subpart for similar funds of like domestic insurers.

Acts 1958, No. 125; Redesignated from R.S. 22:851 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:595 - Repealed by Acts 2009, No. 503, §2.

§595. Repealed by Acts 2009, No. 503, §2.



RS 22:596 - Acquisition and holding of real property by domestic insurers in foreign countries

§596. Acquisition and holding of real property by domestic insurers in foreign countries

A. An insurer authorized to transact insurance in a foreign country may acquire and hold real property such as shall be requisite for the convenient accommodation of the transacting of its own business in any such country and such property may include additional space to be rented or leased to third parties for the purpose of producing income to help defray the cost of acquisition, construction, and maintenance of the building, as well as a return on the investment in addition to that derived from the company's own use of a portion of the property. The investment in such a building shall not exceed ten percent of the company's assets in such country and must be built from funds arising from the transaction of business in such country.

B. Such property shall be considered as a foreign security within the meaning of R.S. 22:589. The investment in such property shall also be included, together with that of other real estate held under the terms of R.S. 22:588 in determining whether or not there has been compliance with the limit on investments fixed by R.S. 22:588(A)(1).

Acts 1958, No. 125; Redesignated from R.S. 22:853 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:597 - Pledging of assets restricted; penalties

§597. Pledging of assets restricted; penalties

A. It shall be unlawful for any insurance company domiciled in this state to pledge its assets solely to secure a personal loan, other than a policy loan based on the contractual terms of a policy of insurance issued by the company, if the loan is solely for the personal benefit of any officer, director, or employee. Nothing herein shall be construed to limit the right of an insurance company to pledge any or all of its assets to secure loans in the ordinary course of its business and for the company's business purposes and to obtain, as further security therefor, the guarantee, personal or otherwise, of any officer, director, or employee. The commissioner may bring an action to recover and conserve any asset pledged in violation of this Section.

B. Any company or any officer, director, or employee violating this Section may be fined not more than ten thousand dollars for each violation, and the officer, director, or employee may be removed from such office, position, capacity, or relationship with the company.

Acts 1987, No. 311, §1; Redesignated from R.S. 22:854 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:598 - Admitted assets

§598. Admitted assets

For the purposes of this Subpart, the following assets, if owned by a domestic insurer, shall be known as admitted assets:

(1) Cash in the possession of the insurer or in transit under its control, and including the true balance of any deposit in a solvent bank or trust company.

(2) Investments, securities, properties, and loans acquired, or held, in accordance with this Subpart and in connection therewith the following items:

(a) Interest due or accrued on any bond or evidence of indebtedness which is not in default and which is not valued on a basis including accrued interest.

(b) Declared and unpaid dividends on stock and shares, unless such amount has otherwise been allowed as an asset.

(c) Interest due or accrued upon a collateral loan in an amount not to exceed one year's interest thereon.

(d) Interest due or accrued on deposits in solvent banks and trust companies, and interest due or accrued on other assets, if such interest is in the judgment of the commissioner a collectible asset.

(e) Interest due or accrued on a mortgage loan, in an amount not exceeding in any event the amount, if any, of the excess of the value of the property less delinquent taxes thereon over the unpaid principal; but in no event shall interest accrued for a period in excess of twelve months be allowed as an asset.

(f) Rent due or accrued on real property, if such rent is not in arrears for more than three months, and rent more than three months in arrears, if the payment of such rent is adequately secured by property held in the name of the tenant and conveyed to the insurer as collateral.

(g) The unaccrued portion of taxes paid prior to the due date on real property.

(3) Premium notes, except as specifically excluded by R.S. 22:599(7), policy loans and other policy assets and liens on policies and certificates of life insurance and annuity contracts, and accrued interest thereon, in an amount not exceeding the legal reserve and other policy liabilities carried on each individual policy.

(4) The net amount of uncollected and deferred premiums and annuity considerations in the case of a life insurer.

(5) Premiums in the course of collection, other than for life insurance, not more than three months due, less commissions payable thereon. The foregoing limitation shall not apply to premiums payable, directly or indirectly, by the United States government or by any of its instrumentalities.

(6) Installment premiums, other than life insurance premiums, to the extent of the unearned premium reserve carried on the policy to which premiums apply.

(7) Notes and life written obligations not past due taken for premiums, other than life insurance premiums, on policies permitted to be issued on such basis, to the extent of the unearned premium reserves carried thereon.

(8) The full amount of reinsurance recoverable by a ceding insurer from a solvent reinsurer and which reinsurance is authorized under this Code.

(9) Amounts receivable by an assuming insurer representing funds withheld by a solvent ceding insurer under a reinsurance agreement.

(10) Deposits or equities recoverable from underwriting associations, syndicates and reinsurance funds, or from any suspended banking institution, to the extent deemed by the commissioner, available for the payment of losses and claims and at values to be determined by him.

(11) Electronic data processing equipment as defined by the NAIC Accounting Practices and Procedures Manual.

(12) Other assets, not inconsistent with the provisions of this Section, deemed by the commissioner to be available for the payment of losses and claims, at values to be determined by him.

(13) Goodwill purchased by a domestic life insurance company possessing twice the required capital and surplus. Goodwill shall be the same as defined in the Purposes and Procedures Manual of the Securities Valuation Office of the National Association of Insurance Commissioners. Goodwill shall be amortized in accordance with the instructions set forth in the same manual, and amounts in excess of ten percent of an insurer's capital and surplus shall be written off immediately by a direct charge to surplus.

Acts 1992, No. 811, §1; Acts 1993, No. 787, §1; Acts 1995, No. 1124, §1; Acts 1997, No. 1449, §1; Redesignated from R.S. 22:855 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2010, No. 339, §1.



RS 22:599 - Excluded assets

§599. Excluded assets

In addition to assets impliedly excluded by the provisions of R.S. 22:598, the following expressly shall not be allowed as assets in any determination of the financial condition of an insurer:

(1) Goodwill, trade names, and other intangible assets, except as provided for pursuant to R.S. 22:598(13).

(2) Advances to officers, directors, and controlling stockholders, other than policy loans, unless the same are secured by collateral satisfactory to the commissioner, and advances to employees, agents, and other persons on personal security only.

(3) Stock of such insurer owned by it, or any equity therein, or loans secured thereby or any material proportionate interest in such stock acquired, or held, through the ownership by such insurer of an interest in another firm, corporation, or business unit.

(4) Furniture, fixtures, furnishings, safes, vehicles, libraries, stationery, literature, and supplies, except:

(a) Such personal property as is required through foreclosure of chattel mortgages under loans insured or guaranteed under provisions of the National Housing Act or any act of congress relating to veterans benefits.

(b) Such as is reasonably necessary for the maintenance and operation of real estate held by it other than real estate for home office, branch office, and similar purposes.

(c) In the case of title insurers, abstract plant and equipment not to exceed fifty percent of the paid-in capital stock of such title insurer.

(5) The amount, if any, by which the aggregate book value of investments, as carried in the assets of the insurer, exceeds the aggregate value, as determined under the provisions of this Code.

(6) Rental assets, which for the purposes of this Section shall include but not be limited to the following:

(a) Any item carried as an asset on the insurer's balance sheet which is not, in fact, actually owned by the insurer.

(b) Any item carried as an asset on the insurer's balance sheet, the ownership of which is subject to resolution, recision, or revocation upon the insurer's insolvency, receivership, bankruptcy, statutory supervision, rehabilitation, liquidation, or upon the occurrence of any other contingency.

(c) Any item carried as an asset on the insurer's balance sheet for which the insurer pays a regular or periodic fee for the right to carry such items as an asset, whether or not such fee is characterized as a rental, a management fee, or an extraordinary dividend not previously approved by the commissioner of insurance, or other periodic payment for such right.

(d) Any asset purchased by the insurer on credit whereby the interest rate paid by the insurer on its credit instrument is greater than the interest rate or yield generated by the purchased asset.

(e) Any item carried by the insurer as an asset on its balance sheet which is subject to a mortgage, lien, privilege, preference, pledge, charge, or other encumbrance which is not accurately reflected on the liability section of the company's balance sheet.

(f) Any asset received by the company as a contribution to capital from any affiliate, holding company, or control person, or from any affiliate of any such affiliate, holding company, or control person, which meets any of the criteria set forth in Subparagraphs (a) through (e) of this Paragraph while in the hands of such contributing party, or at the moment of such contribution to capital, or thereafter.

(7) Premium notes on policies and certificates of life insurance and annuity contracts, and accrued interest thereon, except when the insurer, issuer, or noteholder agrees to an examination by the department to determine whether any inflation or duplication of assets exists.

Acts 1992, No. 811, §1; Acts 1993, No. 787, §1; Acts 1995, No. 1124, §1; Acts 1997, No. 1449, §1; Redesignated from R.S. 22:856 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:600 - Valuation of investments

§600. Valuation of investments

A. All securities owned by a domestic insurance company shall be valued in accordance with the standards promulgated by the Securities Valuation Office of the National Association of Insurance Commissioners.

B. Any other invested assets of domestic insurers shall be valued in accordance with procedures promulgated by the financial condition subcommittee of the National Association of Insurance Commissioners.

Acts 1992, No. 811, §1; Redesignated from R.S. 22:857 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:601 - Insurer investment pools

§601. Insurer investment pools

A. For purposes of this Section:

(1) "Affiliate" means, as to any person, another person that, directly or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with the person.

(2) "Business entity" means a corporation, limited liability company, association, partnership, joint stock company, joint venture, mutual fund, trust, joint tenancy, or other similar form of business organization, whether organized for-profit or not-for-profit.

(3) "Class one money market mutual fund" means a money market fund that at all times qualifies for investment using the bond class one reserve factor under the Purposes and Procedures of the Securities Valuation Office of the National Association of Insurance Commissioners, or any successor publication.

(4) "Government money market mutual fund" means a money market mutual fund that complies with all of the following requirements:

(a) Invests only in obligations issued, guaranteed, or insured by the federal government of the United States or collateralized repurchase agreements composed of these obligations.

(b) Qualifies for investment without a reserve under the Purposes and Procedures of the Securities Valuation Office of the National Association of Insurance Commissioners, or any successor publication.

(5) "Money market mutual fund" means a mutual fund that meets the conditions of 17 Code of Federal Regulations Par. 270.2a-7, under the Investment Company Act of 1940 (15 U.S.C. 80-a-1 et seq.), as amended or renumbered.

(6) "Obligation" means a bond, note, debenture, trust certificate, including equipment certificate, production payment, negotiable bank certificate of deposit, bankers' acceptance, credit tenant loan, loan secured by financing net leases and other evidence of indebtedness for the payment of money or participations, certificates or other evidences of an interest in any of the foregoing, whether constituting a general obligation of the issuer or payable only out of certain revenues or certain funds pledged or otherwise dedicated for payment.

(7) "Qualified bank" means a national bank, state bank, or trust company that at all times is no less than adequately capitalized as determined by the standards adopted by the United States banking regulators and that is either regulated by state banking laws or is a member of the Federal Reserve System.

(8) "Repurchase transaction" means a transaction in which an insurer purchases securities from a business entity that is obligated to repurchase the purchased securities or equivalent securities from the insurer at a specified price, either within a specified period of time or upon demand.

(9) "Reverse repurchase transaction" means a transaction in which an insurer sells securities to a business entity and is obligated to repurchase the sold securities or equivalent securities from the business entity at a specified price, either within a specified period of time or upon demand.

(10) "Securities lending transaction" means a transaction in which securities are loaned by an insurer to a business entity that is obligated to return the loaned securities or equivalent securities to the insurer, either within a specified period of time or upon demand.

(11) "SVO" means the Securities Valuation Office of the National Association of Insurance Commissioners.

B. An insurer may acquire investments in investment pools that:

(1) Invest only in the following:

(a) Obligations that are rated one or two by the SVO or have an equivalent of an SVO one or two rating, or in the absence of a one or two rating or equivalent rating the issuer has outstanding obligations with an SVO one or two or equivalent rating, as rated by a nationally recognized statistical rating organization recognized by the SVO and have:

(i) A remaining maturity of three hundred ninety-seven days or less or a put that entitles the holder to receive the principal amount of the obligation which put may be exercised through maturity at specified intervals not exceeding three hundred ninety-seven days.

(ii) A remaining maturity of three years or less and a floating interest rate that resets no less frequently than quarterly on the basis of a current short-term index, such as federal funds, prime rate, treasury bills, London InterBank Offered Rate, or commercial paper, and is subject to no maximum limit, if the obligations do not have an interest rate that varies inversely to market interest rate changes.

(b) Government money market mutual funds or class one money market mutual funds.

(c) Securities lending, repurchase, and reverse repurchase transactions that meet all the requirements of R.S. 22:584(I) and 587.

(2) Invest only in investments which an insurer may acquire under this Subpart, if the insurer's proportionate interest in the amount invested in these investments does not exceed the applicable limit of this Title.

C. For an investment in an investment pool to be qualified under this Subpart, the investment pool shall not:

(1) Acquire securities issued, assumed, guaranteed or insured by the insurer or an affiliate of the insurer.

(2) Borrow or incur any indebtedness for borrowed money, except for securities lending and reverse repurchase transactions that meet the requirements of this Subpart.

(3) Permit the aggregate value of securities then loaned or sold to, purchased from, or invested in any one business entity under this Section to exceed ten percent of the total assets of the investment pool.

D. The limitations of R.S. 22:584 shall not apply to an insurer's investment in an investment pool, however, an insurer shall not acquire an investment in an investment pool under this Section if, as a result of and after giving effect to the investment, the aggregate amount of investments then held by the insurer under this Section:

(1) In any one investment pool would exceed ten percent of its admitted assets.

(2) In all investment pools investing in investments permitted under Paragraph (B)(2) of this Section would exceed twenty-five percent of its admitted assets.

(3) In all investment pools would exceed thirty-five percent of its admitted assets.

E. For an investment in an investment pool to be qualified under this Section, the manager of the investment pool shall:

(1) Be organized under the laws of the United States or a state and designated as the pool manager in a pooling agreement.

(2) Be the insurer, an affiliated insurer or a business entity affiliated with the insurer, a qualified bank, a business entity registered under the Investment Advisors Act of 1940 (15 U.S.C. 80A-1 et seq.), as amended or, in the case of a reciprocal insurer or interinsurance exchange, its attorney-in-fact, or in the case of a United States branch of an alien insurer, its United States manager or affiliates or subsidiaries of its United States manager.

(3) Compile and maintain detailed accounting records setting forth:

(a) The cash receipts and disbursements reflecting each participant's proportionate investment in the investment pool.

(b) A complete description of all underlying assets of the investment pool including amount, interest rate, maturity date, if any, and other appropriate designations.

(c) Other records which, on a daily basis, allow third parties to verify each participant's investment in the investment pool.

(4) Maintain the assets of the investment pool in one or more accounts, in the name of or on behalf of the investment pool, under a custody agreement with a qualified bank. The custody agreement shall:

(a) State and recognize the claims and rights of each participant.

(b) Acknowledge that the underlying assets of the investment pool are held solely for the benefit of each participant in proportion to the aggregate amount of its investments in the investment pool.

(c) Contain an agreement that the underlying assets of the investment pool shall not be commingled with the general assets of the custodian qualified bank or any other person.

F. The pooling agreement for each investment pool shall be in writing and shall provide that:

(1) An insurer and its affiliated insurers or, in the case of an investment pool investing solely in investments permitted under Paragraph (B)(1) of this Section, the insurer and its subsidiaries, affiliates, or, in the case of a United States branch of an alien insurer, affiliates or subsidiaries of its United States manager, shall at all times, hold one hundred percent of the interests in the investment pool.

(2) The underlying assets of the investment pool shall not be commingled with the general assets of the pool manager or any other person.

(3) In proportion to the aggregate amount of each pool participant's interest in the investment pool:

(a) Each participant owns an undivided interest in the underlying assets of the investment pool.

(b) The underlying assets of the investment pool are held solely for the benefit of each participant.

(4) A participant may withdraw all or any portion of its investment from the pool under the terms of the pooling agreement. In the event of the participant's insolvency, bankruptcy or receivership, its trustee, receiver, or other successor-in-interest shall have the authority to withdraw all of the investment from the pool. The investment shall be considered an asset pursuant to R.S. 22:2034.

(5) Withdrawals may be made on demand without penalty or other assessment on any business day, but settlement of funds shall occur within a reasonable and customary period thereafter not to exceed five business days. Distributions under this Paragraph shall be calculated in each case net of all then applicable fees and expenses of the investment pool. The pooling agreement shall provide that the pool manager shall distribute to a participant, at the discretion of the pool manager:

(a) In cash, the then fair market value of the participant's pro rata share of each underlying asset of the investment pool.

(b) In kind, a pro rata share of each underlying asset.

(c) In a combination of cash and in kind distributions, a pro rata share in each underlying asset.

(6) The pool manager shall make the records of the investment pool available for inspection by the commissioner.

G. The investment pool authorized under this Section shall be a business entity.

H. Transactions between the pool and its participants shall not be subject to R.S. 22:704(A)(6). Investment activities of pools and transactions between pools and participants shall be reported annually in the registration statement required by R.S. 22:703.

Acts 1997, No. 1171, §1; Redesignated from R.S. 22:858 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:611 - Definitions

SUBPART C. RISK-BASED CAPITAL

FOR DOMESTIC INSURERS

§611. Definitions

As used in this Subpart, the following terms shall have the following meanings:

(1) "Adjusted risk-based report" means a risk-based capital report which has been adjusted by the department in accordance with R.S. 22:612(C).

(2) "Corrective order" means an order issued by the department specifying corrective actions which are required.

(3) "Life or health and accident insurer" means any insurance company possessing a certificate of authority in the state that issues the kind of insurance listed in R.S. 22:47(1) or (2) or a property and casualty insurer possessing a certificate of authority in the state that issues only health and accident insurance as specified in R.S. 22:47(2).

(4) "NAIC" means the National Association of Insurance Commissioners.

(5) "Negative trend" shall have that meaning, with respect to a life and/or health insurer, as determined in accordance with the trend test calculation included in the risk-based capital instructions.

(6) "Property and casualty insurer" means any insurance company possessing a certificate of authority in the state that issues insurance other than the kinds specified in R.S. 22:47(1), (2), and (9).

(7) "Risk-based capital instructions" means the risk-based capital report including risk-based capital instructions adopted by the NAIC, as such risk-based capital instructions may be amended by the NAIC from time to time in accordance with the procedures adopted by the NAIC.

(8) "Risk-based capital level" means an action level risk-based capital, regulatory action level risk-based capital, authorized control level risk-based capital, or mandatory control level risk-based capital of an insurer where:

(a) "Authorized-control level risk-based capital" means the number determined under the risk-based capital formula in accordance with the risk-based capital instructions.

(b) "Company-action level risk-based capital" means two hundred percent of a company's authorized control level risk-based capital.

(c) "Mandatory-control level risk-based capital" means seven-tenths of a company's authorized control level risk-based capital.

(d) "Regulatory-action level risk-based capital" means one hundred fifty percent of a company's authorized control level risk-based capital.

(9) "Risk-based capital plan" means a comprehensive financial plan containing the requirements of R.S. 22:613(B). If the department rejects a risk-based capital plan, and it is revised by the insurer, with or without the recommendation of the department, the plan shall be designated a revised risk-based capital plan.

(10) "Risk-based capital report" means the report required pursuant to R.S. 22:612.

(11) "Total adjusted capital" means the sum of:

(a) An insurer's statutory capital and surplus.

(b) Such other items, if any, as required by Paragraph (7) of this Section.

Acts 1995, No. 1203, §1, eff. June 29, 1995; Redesignated from R.S. 22:860 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2012, No. 359, §1.

NOTE: Former R.S. 22:611 redesignated as R.S. 22:851 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:612 - Reports; risk-based capital

§612. Reports; risk-based capital

A. Unless it appears in the discretion of the commissioner that the condition of a small company renders the continuance of its business hazardous to the public or its insureds, a small company shall not be required to submit to the department a risk-based capital report required by this Section. Every other domestic insurer shall submit to the department on or prior to March first of each year a report of its risk-based capital levels as of the end of the prior calendar year, in a form that contains information required by the risk-based capital instructions. In addition, every other domestic insurer shall file the risk-based capital report:

(1) With the NAIC in accordance with the risk-based capital instructions.

(2) With the insurance department in any state in which the insurer is authorized to do business, if required by the department.

(a) No later than fifteen days from the receipt of notice to file its risk-based capital report with that state.

(b) By March first of each year.

B. The risk-based capital of a life and health and accident insurer shall be determined in accordance with a formula of the risk-based capital instructions. The formula shall take into account and may adjust for the covariance between:

(1) The risk with respect to the insurer's assets.

(2) The risk of adverse insurance experience with respect to the insurer's liabilities and obligations.

(3) The interest rate risk with respect to the insurer's business.

(4) All other business risks and such other relevant risks as are set forth in the risk-based capital instructions.

C. The risk-based capital of a property and casualty insurer shall be determined in accordance with a formula of the risk-based capital instructions. The formula shall take into account and may adjust for the covariance between asset risk, credit risk, underwriting risk, and other business risks, as established in the risk-based capital instructions, as determined by the application of factors established in the risk-based capital instructions.

D.(1) If a domestic insurer files a risk-based capital report which in the determination of the Department of Insurance is inaccurate, the department shall adjust the risk-based capital report to correct the inaccuracy.

(2) The department shall notify the insurer of the adjustment.

(3) The notice shall contain a statement of the reason for the adjustment.

(4) A risk-based capital report so adjusted is referred to as an "adjusted risk-based capital report".

Acts 1995, No. 1203, §1, eff. June 29, 1995; Acts 1999, No. 1304, §1, eff. July 12, 1999; Acts 1999, No. 1312, §1, eff. July 12, 1999; Redesignated from R.S. 22:861 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:612 redesignated as R.S. 22:852 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:613 - Company-action level event

§613. Company-action level event

A. "Company-action level event" means any of the following events:

(1) The filing of a risk-based capital report by an insurer that indicates that:

(a) The total adjusted capital of the insurer is greater than or equal to its regulatory-action level risk-based capital, but less than its company-action level risk-based capital.

(b) The life or health and accident insurer maintains a total adjusted capital greater than or equal to its company-action level but below three hundred percent of its authorized-control level but triggers the trend test determined in accordance with the trend test calculation included in the property and casualty risk-based capital instructions.

(c) The property and casualty insurer maintains a total adjusted capital which is greater than or equal to its company-action level risk-based capital but below three hundred percent of its authorized-control level risk-based capital but triggers the trend test determined in accordance with the trend test calculation included in the property and casualty risk-based capital instructions.

(2) The notification of a domestic insurer by the department of an adjusted risk-based capital report which indicates an event under Paragraph (B)(1) of this Section unless the insurer fails to dispute the adjusted risk-based capital report required by R.S. 22:617.

(3) If a domestic insurer disputes an adjusted risk-based capital report and notification by the department to the insurer that the department has rejected the dispute.

B. In the event a company-action event occurs, the insurer shall prepare and submit to the department a risk-based capital plan that shall:

(1) Identify the conditions which contribute to the company-action level event.

(2) Contain proposals of corrective actions which the insurer intends and which would be expected to result in the elimination of the company-action level event.

(3) Provide projections of the financial results of the insurer in the current year and at least the four succeeding years, both in the absence of proposed corrective actions and giving effect to the proposed corrective actions, including projections of statutory operating income, net income, capital, or surplus. The projections for both new and renewal business may include separate projections for each major line of business and separately identify each income, expense, and benefit component.

(4) Identify the key assumptions impacting the projections of the insurer and the sensitivity of the projections to those assumptions.

(5) Identify the quality and problems with the business of the insurer including but not limited to its assets, anticipated business growth and associated surplus strain, extraordinary exposure to risk, mixture of business, and use of reinsurance, if applicable.

C. The risk-based capital plan shall be submitted:

(1) Within forty-five days of the company-action level event.

(2) Within forty-five days after notification to the insurer that the department has rejected the dispute by an insurer.

D.(1) Within forty-five days after the submission by an insurer of a risk-based capital plan to the department, the department shall notify the insurer whether the risk-based capital plan shall be implemented or determined to be unsatisfactory by the department.

(2) If the department determines the risk-based capital plan is unsatisfactory, the notification to the insurer shall state the reasons for the unsatisfactory determination and set forth proposed revisions to render the risk-based capital plan satisfactory.

(3) Upon notification from the department, the insurer shall prepare a revised risk-based capital plan that may incorporate any revisions proposed by the department. The insurer shall submit the revised risk-based capital plan to the department:

(a) Within forty-five days after the notification from the department, unless otherwise disputed by the insurer.

(b) Within forty-five days after a notification to the insurer that the department has rejected the dispute of the insurer.

E. In the event of a notification by the department to an insurer that the risk-based capital plan is unsatisfactory, the department may state in the notification that the notification constitutes a regulatory-action level event, unless an administrative hearing is requested under R.S. 22:617.

F.(1) Every domestic insurer that files a risk-based capital plan or revised risk-based capital plan with the department shall file a copy of the risk-based capital plan or revised risk-based capital plan with the insurance department in any state in which the insurer is authorized to do business if:

(a) The state has a risk-based capital provision substantially similar to R.S. 22:618(A).

(b) The insurance department of that state has notified the insurer of its request for the filing in writing.

(2) The insurer shall file a copy of the risk-based capital plan or revised risk-based capital plan in that state no later than:

(a) Fifteen days after the receipt of notice to file a copy of its risk-based capital plan or revised risk-based capital plan with the state.

(b) The date on which the risk-based capital plan or revised risk-based capital plan is filed pursuant to Subsections C and D of this Section.

Acts 1995, No. 1203, §1, eff. June 29, 1995; Redesignated from R.S. 22:862 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1; Acts 2011, No. 11, §1; Acts 2012, No. 359, §1.

NOTE: Former R.S. 22:613 redesignated as R.S. 22:901 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:614 - Regulatory-action level event

§614. Regulatory-action level event

A. "Regulatory-action level event" shall mean any of the following events:

(1) The filing of a risk-based capital report by the insurer which indicates that the total adjusted capital of the insurer is greater than or equal to its authorized control level risk-based capital but less than its regulatory-action level risk-based capital.

(2) The notification by the department to an insurer of an adjusted risk-based capital report that indicates the event in Paragraph (1) of this Subsection, unless challenged by the insurer pursuant to R.S. 22:617.

(3) The notification by the department to the insurer that the department has rejected the dispute by the insurer after an administrative hearing pursuant to R.S. 22:617.

(4) The failure of the insurer to file a risk-based capital report by March first of each year, unless the insurer has provided an explanation for such failure which is satisfactory to the department and has remedied the failure to file within ten days after March first of each year.

(5) The failure of the insurer to submit a risk-based capital plan to the department required in R.S. 22:613(C).

(6) The notification by the department to the insurer that:

(a) The department has determined the risk-based capital plan is unsatisfactory.

(b) Such notification constitutes a regulatory-action level event with respect to the insurer, unless the insurer disputes the action pursuant to R.S. 22:617.

(7) If the insurer disputes a determination of the department under Paragraph (6) of this Subsection, the notification by the department to the insurer that the dispute has been rejected by the department.

(8) The notification by the department that the insurer has failed to adhere to its risk-based capital plan or revised risk-based capital plan. The notification will occur if the failure has a substantial adverse effect on the ability of the insurer to eliminate the company-action level event in accordance with its risk-based capital plan or revised risk-based capital plan. The department shall state the adverse effect of the notification, unless the insurer failed to dispute the determination pursuant to R.S. 22:617.

(9) If the insurer challenges a determination by the department, the notification by the department in Paragraph (8) of this Subsection to the insurer that the department has rejected the dispute after an administrative hearing.

B. In the event of a regulatory-action level event, the department shall:

(1) Require the insurer to prepare and submit a risk-based capital plan or, if applicable, a revised risk-based capital plan to the department.

(2) Perform an examination or analysis as the department deems necessary of the assets, liabilities, and operations of the insurer including a review of its risk-based capital plan or revised risk-based capital plan.

(3) Subsequent to the examination or analysis, issue a corrective order.

C. The determination by the department for corrective action, may take into account such factors as are deemed relevant with respect to the insurer based upon the examination or analysis by the department of the assets, liabilities, and operations of the insurer. The analysis shall not be limited to the results of any sensitivity tests undertaken pursuant to the risk-based capital instructions. The risk-based capital plan or revised risk-based capital plan shall be submitted:

(1) Within forty-five days after the occurrence of the regulatory-action level event.

(2) Within forty-five days after the notification to the insurer that the department has rejected the dispute by the insurer, unless the dispute is frivolous as determined by the department.

D. The department may retain actuaries, investment experts, and other consultants as may be necessary in the judgment of the department to review the risk-based capital plan or revised risk-based capital plan of the insurer, examine or analyze the assets, liabilities, and operations of the insurer and formulate the corrective order with respect to the insurer. The fees, reasonable costs, and expenses for the consultants shall be borne by the examined insurer or other party as directed by the department.

Acts 1995, No. 1203, §1, eff. June 29, 1995; Redesignated from R.S. 22:863 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.

NOTE: Former R.S. 22:614 redesignated as R.S. 22:853 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:614.1 - Redesignated as R.S. 22:902 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§614.1. Redesignated as R.S. 22:902 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:615 - Authorized-control level event

§615. Authorized-control level event

A. "Authorized-control level event" shall mean any of the following events:

(1) The filing of a risk-based capital report by the insurer which indicates that the total adjusted capital of the insurer is greater than or equal to its mandatory control level risk-based capital but less than its authorized-control level risk-based capital.

(2) The notification by the department to the insurer of an adjusted risk-based capital report that indicates the event in Paragraph (1) of this Subsection, unless the insurer disputes the adjusted risk-based capital report pursuant to R.S. 22:617.

(3) When the insurer challenges an adjusted risk-based capital report that indicates the event in Paragraph (1) of this Subsection, notification by the department to the insurer that the department has rejected the dispute by the insurer.

(4) The failure of the insurer to respond to a corrective order in a manner satisfactory to the department unless the insurer has disputed the corrective order pursuant to R.S. 22:617.

(5) If the insurer has disputed a corrective order pursuant to R.S. 22:617 and the department has rejected the dispute or modified the corrective order, the failure of the insurer to respond to the corrective order in a satisfactory manner subsequent to rejection or modification by the department.

B. In the event of an authorized-control level event by an insurer, the department shall:

(1) Take actions required pursuant to R.S. 22:614 against an insurer.

(2)(a) If the department deems it to be in the best interest of the policyholders, creditors of the insurer, and the public, place the insurer under those proceedings provided by R.S. 22:73 and 96, Subpart H of this Part, R.S. 22:731 et seq., and Chapter 9 of this Code, R.S. 22:2001 et seq.

(b) In the event the department takes the actions permitted by this Section, the authorized-control level event shall be deemed sufficient grounds for the department to take action as provided by R.S. 22:73 and 96, Subpart H of this Part, and Chapter 9 of this Code and to have the rights, powers, and duties with respect to the insurer as are set forth in R.S. 22:73 and 96, Subpart H of this Part, and Chapter 9 of this Code.

(c) In the event the department takes any action under this Section based on an adjusted risk-based capital report, the insurer shall be entitled to such protection as provided in R.S. 22:73 and 96, Subpart H of this Part, and Chapter 9 of this Code.

Acts 1995, No. 1203, §1, eff. June 29, 1995; Redesignated from R.S. 22:864 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:615 redesignated as R.S. 22:854 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:616 - Mandatory-control level event

§616. Mandatory-control level event

A. "Mandatory-control level event" shall mean any of the following events:

(1) The filing of a risk-based capital report which indicates that the total adjusted capital of the insurer is less than the mandatory-control level risk-based capital.

(2) Notification by the department to the insurer of an adjusted risk-based capital report that indicates the event in Paragraph (1) of this Subsection, unless the insurer fails to dispute the adjusted risk-based capital report under R.S. 22:617.

(3) If the insurer disputes an adjusted risk-based capital report that contains the event in Paragraph (1) of this Subsection, notification by the department to the insurer that the department has rejected the dispute by the insurer.

B. In the event of a mandatory-control level event:

(1) For any domestic life insurer, the department shall take any actions necessary to place the insurer under regulatory control as provided by R.S. 22:73 and 96, Subpart H of this Part, R.S. 22:731 et seq., and Chapter 9 of this Code, R.S. 22:2001 et seq. The mandatory-control level event shall be deemed sufficient grounds for the department to place and maintain the rights, powers, and duties with respect to the insurer as are set forth in R.S. 22:73 and 96, Subpart H of this Part, and Chapter 9 of this Code. If the department takes actions pursuant to an adjusted risk-based capital report, the insurer shall be entitled to the protection of this Code. The department may forego action for up to ninety days after the mandatory-control level event if the department determines there is a reasonable expectation that the mandatory-control level event may be eliminated within the ninety-day period.

(2)(a) For any domestic property and casualty insurer, the department shall act as necessary to place the insurer under regulatory control as provided by R.S. 22:73 and 96, Subpart H of this Part, and Chapter 9 of this Code, or, in the case of an insurer which is writing no business and which is running off of its existing business, may allow the insurer to continue its runoff under the administrative supervision of the department.

(b) The mandatory-control level event shall be deemed sufficient grounds for the department to place the insurer and maintain the rights, powers, and duties with respect to the insurer as are set forth in R.S. 22:73 and 96, Subpart H of this Part, and Chapter 9 of this Code. If the department takes actions pursuant to an adjusted risk-based capital report, the insurer shall be entitled to the protection of this Code pertaining to summary proceedings.

(c) The department may forego any action for up to ninety days after the mandatory-control level event if the department finds there is a reasonable expectation that the mandatory-control level event may be eliminated within the ninety-day period.

Acts 1995, No. 1203, §1, eff. June 29, 1995; Redesignated from R.S. 22:865 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:616 redesignated as R.S. 22:856 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:616.1 - Redesignated as R.S. 22:858 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§616.1. Redesignated as R.S. 22:858 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:617 - Hearings; administrative

§617. Hearings; administrative

An insurer may make written demand for an administrative hearing, pursuant to the provisions of Chapter 12 of this Title, within thirty days after receipt of notification by the department of one of the following:

(1) Notification to an insurer by the department of an adjusted risk-based capital report.

(2) Notification to an insurer by the department that:

(a) The insurer's risk-based capital plan or revised risk-based capital plan is unsatisfactory.

(b) Such notification constitutes a regulatory-action level event with respect to such insurer.

(3) Notification to an insurer by the department that the insurer has failed to adhere to its risk-based capital plan or revised risk-based capital plan and that such failure has a substantial adverse effect on the ability of the insurer to eliminate the company-action level event with respect to the insurer in accordance with its risk-based capital plan or revised risk-based capital plan.

(4) Notification to an insurer by the department of a corrective order for the insurer.

Acts 1995, No. 1203, §1, eff. June 29, 1995; Redesignated from R.S. 22:866 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:617 redesignated as R.S. 22:859 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:618 - Confidentiality; prohibition on announcements, prohibition on use in ratemaking

§618. Confidentiality; prohibition on announcements, prohibition on use in ratemaking

A. All risk-based capital reports, to the extent the information is not set forth in a publicly available annual statement schedule and risk-based capital plans, including the results or report of any examination or analysis of an insurer performed pursuant to any corrective order issued by the department pursuant to examination or analysis, with respect to any domestic insurer or foreign insurer, which are filed with the department, constitute information that might be damaging to the insurer if made available to its competitors, and therefore shall be kept confidential by the department. The information shall not be made public or be subject to civil subpoena, other than by the department and then only for the purpose of enforcement actions taken by the department pursuant to this Subpart or any other provision of this Code.

B. The total adjusted capital of an insurer to any of its risk-based capital level shall be a regulatory tool which may indicate the need for possible corrective action with respect to the insurer and shall not be intended as a means to rank insurers. The making, publishing, disseminating, circulating, or placing before the public, or causing, directly or indirectly to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio or television station, or in any other way, an advertisement, announcement, or statement containing an assertion, representation, or statement with regard to the risk-based capital levels of any insurer, or any component derived in the calculation by an insurer, agent, broker, or other person engaged in any manner in the insurance business may be misleading and prohibited. Except as otherwise required under the provisions of this Subpart, if any materially false statement about the total adjusted capital of an insurer or inappropriate comparison of any other amount of the risk-based capital level of an insurer is published in any written publication, the insurer, after due proof to the commissioner of insurance, may publish an announcement in any written publication solely to rebut the materially false statement.

C. The risk-based capital instructions, risk-based capital reports, adjusted risk-based capital reports, risk-based capital plans, and revised risk-based capital plans shall be intended solely for the use by the commissioner in monitoring the solvency of insurers. The need for possible corrective action with respect to insurers shall not be used by the commissioner for ratemaking or consideration or introduction for evidence in any rating procedure and shall not be used by the commissioner to calculate or derive any elements of an appropriate premium level or rate of return for any line of insurance which an insurer or any affiliate is authorized to write.

Acts 1995, No. 1203, §1, eff. June 29, 1995; Redesignated from R.S. 22:867 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:618 redesignated as R.S. 22:857 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:619 - Supplemental provisions; rules; exemption

§619. Supplemental provisions; rules; exemption

A. The provisions of this Subpart are supplemental to any other provision of the laws of this state and shall not preclude or limit any other powers or duties of the department under this Code.

B. The department may adopt reasonable rules and regulations necessary for the implementation of this Subpart.

C. The department may exempt from the application of this Subpart any domestic property and casualty insurer which:

(1) Writes direct business only in this state.

(2) Writes direct annual premiums of two million dollars or less, and

(3) Assumes no reinsurance in excess of five percent of direct premium written.

Acts 1995, No. 1203, §1, eff. June 29, 1995; Redesignated from R.S. 22:868 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:619 redesignated as R.S. 22:860 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:620 - Foreign insurers

§620. Foreign insurers

A.(1) Any foreign insurer shall submit to the department upon written request, a risk-based capital report as of the end of the preceding calendar year but not later than the date a risk-based capital report would be required to be filed by a domestic insurer under this Subpart or fifteen days after the request is received by the foreign insurer.

(2) Any foreign insurer shall promptly submit to the department upon written request, a copy of any risk-based capital report that is filed with the insurance department of any other state.

B. In the event of a company-action level event, regulatory-action level event, or authorized-control level event of any foreign insurer as determined under the risk-based capital statute applicable in the state of domicile of the insurer or, if no risk-based capital statute is in force in that state, under the provisions of this Subpart, if the insurance department of the state of domicile of the foreign insurer fails to require the foreign insurer to file a risk-based capital plan in the manner specified under that state's risk-based capital statute or, if no risk-based capital statute is in force in that state, under R.S. 22:613, the department may require the foreign insurer to file a risk-based capital plan with the department. In such event, the failure of the foreign insurer to file a risk-based capital plan with the department shall be grounds to order the insurer to cease and desist from writing new insurance business in this state.

C. In the event of a mandatory-control level event with respect to any foreign insurer, if no domiciliary receiver has been appointed with respect to the foreign insurer under the rehabilitation and liquidation statute applicable in the state of domicile of the foreign insurer, the department may make application to the Nineteenth Judicial District Court for and in the parish of East Baton Rouge in accordance with this Code with respect to the liquidation of property of the foreign insurers located in the state. The occurrence of the mandatory-control level event shall be considered adequate grounds for the application to the court.

Acts 1995, No. 1203, §1, eff. June 29, 1995; Redesignated from R.S. 22:869 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:620 redesignated as R.S. 22:861 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:621 - Redesignated as R.S. 22:862 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§621. Redesignated as R.S. 22:862 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:622 - Redesignated as R.S. 22:974 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§622. Redesignated as R.S. 22:974 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:622.1 - Redesignated as R.S. 22:1281 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§622.1. Redesignated as R.S. 22:1281 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:622.2 - Redesignated as R.S. 22:1282 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§622.2. Redesignated as R.S. 22:1282 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:623 - Redesignated as R.S. 22:863 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§623. Redesignated as R.S. 22:863 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:624 - Redesignated as R.S. 22:864 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§624. Redesignated as R.S. 22:864 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:625 - Redesignated as R.S. 22:865 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§625. Redesignated as R.S. 22:865 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:626 - Redesignated as R.S. 22:866 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§626. Redesignated as R.S. 22:866 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:627 - Redesignated as R.S. 22:855 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§627. Redesignated as R.S. 22:855 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:628 - Redesignated as R.S. 22:867 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§628. Redesignated as R.S. 22:867 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:629 - Redesignated as R.S. 22:868 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§629. Redesignated as R.S. 22:868 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:630 - Redesignated as R.S. 22:869 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§630. Redesignated as R.S. 22:869 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:631 - Definitions

SUBPART D. RISK-BASED CAPITAL FOR HEALTH

ORGANIZATIONS

§631. Definitions

As used in this Subpart, these terms have the following meanings:

(1) "Adjusted risk-based capital report" means a risk-based capital report which has been adjusted by the commissioner in accordance with R.S. 22:632(C).

(2) "Commissioner" means the commissioner of insurance.

(3) "Corrective order" means an order issued by the commissioner specifying corrective actions which the commissioner has determined are required.

(4) "Health organization" means a health maintenance organization licensed under Subpart I of Part I of this Chapter, a limited health service organization which bears risk, dental or vision plan which bears risk, hospital, medical and dental indemnity or service corporation which bears risk, provider-sponsored organization which bears risk, or other risk-bearing managed care organization licensed under this Title. "Health organization" shall not include an organization that is licensed as either a life, health and accident, or property and casualty insurer under this Title and that is otherwise subject to either the life or property and casualty risk-based capital requirements.

(5) "Risk-based capital instructions" means the risk-based capital report including risk-based capital instructions adopted by the National Association of Insurance Commissioners, as these risk-based capital instructions may be amended by the National Association of Insurance Commissioners from time to time in accordance with the procedures adopted by the National Association of Insurance Commissioners.

(6) "Risk-based capital level" means a health organization's company-action level risk-based capital, regulatory-action level risk-based capital, authorized-control level risk-based capital, or mandatory-control level risk-based capital where:

(a) "Company-action level risk-based capital" means the product of two and the number determined under the risk-based capital formula in accordance with the risk-based capital instructions.

(b) "Regulatory-action level risk-based capital" means the product of one and one half and the number determined under the risk-based capital formula in accordance with the risk-based capital instructions.

(c) "Authorized-control level risk-based capital" means the number determined under the risk-based capital formula in accordance with the risk-based capital instructions.

(d) "Mandatory-control level risk-based capital" means the product of seventy hundredths and the number determined under the risk-based capital formula in accordance with the risk-based capital instructions.

(7) "Risk-based capital plan" means a comprehensive financial plan containing the elements specified in R.S. 22:634(B). If the commissioner rejects the risk-based capital plan and it is revised by the health organization, with or without the commissioner's recommendation, the plan shall be called the "revised risk-based capital plan".

(8) "Risk-based capital report" means the report required in R.S. 22:632.

(9) "Total adjusted capital" means the sum of the following:

(a) A health organization's statutory capital and surplus as determined in accordance with the statutory accounting applicable to the annual financial statements required to be filed under R.S. 22:252.

(b) Such other items, if any, as the risk-based capital instructions may provide.

Acts 2003, No. 1106, §1, eff. Dec. 31, 2003; Redesignated from R.S. 22:2036.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2014, No. 220, §1.

NOTE: Former R.S. 22:631 redesignated as R.S. 22:870 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:632 - Risk-based capital reports

§632. Risk-based capital reports

A. A health organization shall, on or prior to each March first, prepare and submit to the commissioner a report of its risk-based capital levels as of the end of the calendar year just ended, in a form and containing such information as is required by the risk-based capital instructions. In addition, a health organization shall file its risk-based capital report with the National Association of Insurance Commissioners in accordance with the risk-based capital instructions.

B. A health organization's risk-based capital shall be determined in accordance with the formula set forth in the risk-based capital instructions. The formula shall take the following into account and may adjust for the covariance between the factors as determined in each case by applying the factors in the manner set forth in the risk-based capital instructions:

(1) Asset risk.

(2) Credit risk.

(3) Underwriting risk.

(4) All other business risks and such other relevant risks as are set forth in the risk-based capital instructions.

C. If a health organization files a risk-based capital report that in the judgment of the commissioner is inaccurate, then the commissioner shall adjust the risk-based capital report to correct the inaccuracy and shall notify the health organization of the adjustment. The notice shall contain a statement of the reason for the adjustment. A risk-based capital report as so adjusted may be referred to as an adjusted risk-based capital report.

Acts 2003, No. 1106, §1, eff. Dec. 31, 2003; Redesignated from R.S. 22:2036.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:632 redesignated as R.S. 22:1555 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:633 - Supplemental quarterly reports of risk-based capital

§633. Supplemental quarterly reports of risk-based capital

A health organization shall submit to the Department of Insurance each quarter, as a standard quarterly filing, a report on additional key financial data, pursuant to a regulation promulgated by the department for this purpose. The health organization shall submit this report no later than forty-five days of the end of the quarter unless an extension, not to exceed thirty days, is granted by the department based on circumstances that are reasonably beyond the health organization's control.

Acts 2003, No. 1106, §1, eff. Dec. 31, 2003; Redesignated from R.S. 22:2036.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:633 redesignated as R.S. 22:872 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:634 - Company action level event

§634. Company-action level event

A. A "company-action level event" means any of the following:

(1) The filing of a risk-based capital report by a health organization that indicates that the health organization's total adjusted capital is greater than or equal to its regulatory action level risk-based capital but less than its company-action level risk-based capital. If a health organization has total adjusted capital which is greater than or equal to its company-action level risk-based capital but less than the product of its authorized-control level risk-based capital and three, and triggers the trend test determined in accordance with the trend test calculation included in the health risk-based capital instructions.

(2) Notification by the commissioner to the health organization of an adjusted risk-based capital report that indicates an event in Paragraph (1) of this Subsection, provided the health organization does not challenge the adjusted risk-based capital report under R.S. 22:638.

(3) If pursuant to R.S. 22:638, a health organization challenges an adjusted risk-based capital report that indicates the event in Paragraph (1) of this Subsection, the notification by the commissioner to the health organization that the commissioner has rejected the health organization's challenge.

B. In the event of a company-action level event, the health organization shall prepare and submit to the commissioner a risk-based capital plan that shall do the following:

(1) Identify the conditions that contribute to the company-action level event.

(2) Contain proposals of corrective actions that the health organization intends to take and that would be expected to result in the elimination of the company-action level event.

(3) Provide projections of the health organization's financial results in the current year and at least the two succeeding years, both in the absence of proposed corrective actions and giving effect to the proposed corrective actions, including projections of statutory balance sheets, operating income, net income, capital and surplus, and risk-based capital levels. The projections for both new and renewal business might include separate projections for each major line of business and separately identify each significant income, expense, and benefit component.

(4) Identify the key assumptions impacting the health organization's projections and the sensitivity of the projections to the assumptions.

(5) Identify the quality of and problems associated with the health organization's business, including but not limited to its assets, anticipated business growth and associated surplus strain, extraordinary exposure to risk, mix of business, and use of reinsurance, if any, in each case.

C. The risk-based capital plan shall be submitted either:

(1) Within forty-five days of the company-action level event.

(2) If the health organization challenges an adjusted risk-based capital report pursuant to R.S. 22:638, within forty-five days after notification to the health organization that the commissioner has rejected the health organization's challenge.

D. Within sixty days after the submission by a health organization of a risk-based capital plan to the commissioner, the commissioner shall notify the health organization whether the risk-based capital plan shall be implemented or is, in the judgment of the commissioner, unsatisfactory. If the commissioner determines the risk-based capital plan is unsatisfactory, the notification to the health organization shall set forth the reasons for the determination and may set forth proposed revisions which will render the risk-based capital plan satisfactory, in the judgment of the commissioner. Upon notification from the commissioner, the health organization shall prepare a revised risk-based capital plan, which may incorporate by reference any revisions proposed by the commissioner, and shall submit the revised risk-based capital plan to the commissioner either:

(1) Within forty-five days after the notification from the commissioner.

(2) If the health organization challenges the notification from the commissioner pursuant to R.S. 22:638, within forty-five days after a notification to the health organization that the commissioner has rejected the health organization's challenge.

E. In the event of a notification by the commissioner to a health organization that the health organization's risk-based capital plan or revised risk-based capital plan is unsatisfactory, the commissioner may at the commissioner's discretion, subject to the health organization's right to a hearing under R.S. 22:638, specify in the notification that the notification constitutes a regulatory action level event.

Acts 2003, No. 1106, §1, eff. Dec. 31, 2003; Redesignated from R.S. 22:2036.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1; Acts 2014, No. 220, §1.

NOTE: Former R.S. 22:634 redesignated as R.S. 22:873 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:635 - Regulatory-action level event

§635. Regulatory-action level event

A. "Regulatory-action level event" means any of the following events:

(1) The filing of a risk-based capital report by the health organization that indicates that the health organization's total adjusted capital is greater than or equal to its authorized control level risk-based capital but less than its regulatory-action level risk-based capital.

(2) Notification by the commissioner to a health organization of an adjusted risk-based capital report that indicates the event in Paragraph (1) of this Subsection, provided the health organization does not challenge the adjusted risk-based capital report under R.S. 22:638.

(3) If, pursuant to R.S. 22:638, the health organization challenges an adjusted risk-based capital report that indicates the event in Paragraph (1) of this Subsection, the notification by the commissioner to the health organization that the commissioner has rejected the health organization's challenge.

(4) The failure of the health organization to file a risk-based capital report by the filing date, unless the health organization has provided an explanation for the failure that is satisfactory to the commissioner and has cured the failure within ten days after the filing date.

(5) The failure of the health organization to submit a risk-based capital plan to the commissioner within the time period set forth in R.S. 22:634(C).

(6) Notification by the commissioner to the health organization that both of the following apply:

(a) The risk-based capital plan or revised risk-based capital plan submitted by the health organization is, in the judgment of the commissioner, unsatisfactory.

(b) Notification constitutes a regulatory-action level event with respect to the health organization, provided the health organization has not challenged the determination pursuant to R.S. 22:638.

(7) If, pursuant to R.S. 22:638, the health organization challenges a determination by the commissioner pursuant to Paragraph (6) of this Subsection, the notification by the commissioner to the health organization that the commissioner has rejected the challenge.

(8) Notification by the commissioner to the health organization that the health organization has failed to adhere to its risk-based capital plan or revised risk-based capital plan, but only if the failure has a substantial adverse effect on the ability of the health organization to eliminate the company-action level event in accordance with its risk-based capital plan or revised risk-based capital plan and the commissioner has so stated in the notification, provided the health organization has not challenged the determination under R.S. 22:638.

(9) If, pursuant to R.S. 22:638, the health organization challenges a determination by the commissioner under Paragraph (8) of this Subsection, the notification by the commissioner to the health organization that the commissioner has rejected the challenge.

B. In the event of a regulatory-action level event, the commissioner shall do the following:

(1) Require the health organization to prepare and submit a risk-based capital plan or, if applicable, a revised risk-based capital plan.

(2) Perform such examination or analysis as the commissioner deems necessary of the assets, liabilities, and operations of the health organization including a review of its risk-based capital plan or revised risk-based capital plan.

(3) Subsequent to the examination or analysis, issue an order specifying such corrective actions as the commissioner shall determine are required.

C. In determining corrective actions, the commissioner may take into account factors the commissioner deems relevant with respect to the health organization based upon the commissioner's examination or analysis of the assets, liabilities, and operations of the health organization, including but not limited to the results of any sensitivity tests undertaken pursuant to the risk-based capital instructions. The risk-based capital plan or revised risk-based capital plan shall be submitted either:

(1) Within forty-five days after the occurrence of the regulatory-action level event.

(2) If the health organization challenges an adjusted risk-based capital report pursuant to R.S. 22:638 and the challenge is not frivolous in the judgment of the commissioner, within forty-five days after the notification to the health organization that the commissioner has rejected the health organization's challenge.

(3) If the health organization challenges a revised risk-based capital plan pursuant to R.S. 22:638 and the challenge is not frivolous in the judgment of the commissioner, within forty-five days after the notification to the health organization that the commissioner has, after a hearing, rejected the health organization's challenge.

D. The commissioner may retain actuaries, investment experts, and other consultants as may be necessary in the judgment of the commissioner to review the health organization's risk-based capital plan or revised risk-based capital plan, examine or analyze the assets, liabilities, and operations, including contractual relationships of the health organization, and formulate the corrective order with respect to the health organization. The fees, costs, and expenses relating to such consultants shall be borne by the affected health organization or such other party as directed by the commissioner.

Acts 2003, No. 1106, §1, eff. Dec. 31, 2003; Redesignated from R.S. 22:2036.5 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:635 redesignated as R.S. 22:1261 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:635.1 - Redesignated as R.S. 22:1285 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§635.1. Redesignated as R.S. 22:1285 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:635.2 - Redesignated as R.S. 22:1286 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§635.2. Redesignated as R.S. 22:1286 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:635.3 - Redesignated as R.S. 22:1333 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§635.3. Redesignated as R.S. 22:1333 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:635.4 - Redesignated as R.S. 22:1334 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§635.4. Redesignated as R.S. 22:1334 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:636 - Authorized-control level event

§636. Authorized-control level event

A. "Authorized-control level event" means any of the following events:

(1) The filing of a risk-based capital report by the health organization that indicates that the health organization's total adjusted capital is greater than or equal to its mandatory-control level risk-based capital but less than its authorized-control level risk-based capital.

(2) The notification by the commissioner to the health organization of an adjusted risk-based capital report that indicates the event in Paragraph (1) of this Subsection, provided the health organization does not challenge the adjusted risk-based capital report pursuant to R.S. 22:638.

(3) If, pursuant to R.S. 22:638, the health organization challenges an adjusted risk-based capital report that indicates the event in Paragraph (1) of this Subsection, notification by the commissioner to the health organization that the commissioner has rejected the health organization's challenge.

(4) The failure of the health organization to respond, in a manner satisfactory to the commissioner, to a corrective order, provided the health organization has not challenged the corrective order pursuant to R.S. 22:638.

(5) If the health organization has challenged a corrective order pursuant to R.S. 22:638 and the commissioner has rejected the challenge or modified the corrective order, the failure of the health organization to respond, in a manner satisfactory to the commissioner, to the corrective order subsequent to rejection or modification by the commissioner.

B. In the event of an authorized-control level event with respect to a health organization, the commissioner shall do either of the following:

(1) Take such actions as are required under R.S. 22:635 regarding a health organization with respect to which a regulatory-action level event has occurred.

(2) If the commissioner deems it to be in the best interests of the policyholders and creditors of the health organization and of the public, take such actions as are necessary to cause the health organization to be placed under regulatory control pursuant to R.S. 22:73 and 96, Subpart H of this Part, R.S. 22:731 et seq., and Chapter 9 of this Title, R.S. 22:2001 et seq. In the event the commissioner takes such actions, the authorized-control level event shall be deemed sufficient grounds for the commissioner to take action pursuant to R.S. 22:73 and 96, Subpart H of this Part, and Chapter 9 of this Title and the commissioner shall have the rights, powers, and duties with respect to the health organization as are set forth in R.S. 22:73 and 96, Subpart H of this Part, and Chapter 9 of this Title.

Acts 2003, No. 1106, §1, eff. Dec. 31, 2003; Redesignated from R.S. 22:2036.6 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:636 redesignated as R.S. 22:887 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:636.1 - Redesignated as R.S. 22:1266 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§636.1. Redesignated as R.S. 22:1266 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:636.2 - Redesignated as R.S. 22:1265 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§636.2. Redesignated as R.S. 22:1265 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:636.3 - Redesignated as R.S. 22:888 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§636.3. Redesignated as R.S. 22:888 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:636.4 - Redesignated as R.S. 22:1267 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§636.4. Redesignated as R.S. 22:1267 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:636.5 - Redesignated as R.S. 22:889 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§636.5. Redesignated as R.S. 22:889 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:636.6 - Redesignated as R.S. 22:1335 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§636.6. Redesignated as R.S. 22:1335 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:636.7 - Redesignated as R.S. 22:1891 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§636.7. Redesignated as R.S. 22:1891 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:636.8 - Redesignated as R.S. 22:1287 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§636.8. Redesignated as R.S. 22:1287 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:637 - Mandatory-control level event

§637. Mandatory-control level event

A. "Mandatory-control level event" means any of the following events:

(1) The filing of a risk-based capital report which indicates that the health organization's total adjusted capital is less than its mandatory-control level risk-based capital.

(2) Notification by the commissioner to the health organization of an adjusted risk-based capital report that indicates the event in Paragraph (1) of this Subsection, provided the health organization does not challenge the adjusted risk-based capital report pursuant to R.S. 22:638.

(3) If, pursuant to R.S. 22:638, the health organization challenges an adjusted risk-based capital report that indicates the event in Paragraph (1) of this Subsection, notification by the commissioner to the health organization that the commissioner has rejected the health organization's challenge.

B. In the event of a mandatory-control level event, the commissioner shall take such actions as are necessary to place the health organization under regulatory control pursuant to R.S. 22:73 and 96, Subpart H of this Part, R.S. 22:731 et seq., and Chapter 9 of this Title, R.S. 22:2001 et seq. In that event, the mandatory-control level event shall be deemed sufficient grounds for the commissioner to take action under, and the commissioner shall have the rights, powers, and duties with respect to the health organization as are set forth in R.S. 22:73 and 96, Subpart H of this Part, and Chapter 9 of this Title. Notwithstanding any of the foregoing, the commissioner may forego action for up to ninety days after the mandatory-control level event if the commissioner finds there is a reasonable expectation that the mandatory-control level event may be eliminated within the ninety-day period.

Acts 2003, No. 1106, §1, eff. Dec. 31, 2003; Redesignated from R.S. 22:2036.7 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:637 redesignated as R.S. 22:885 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:637.1 - Redesignated as R.S. 22:1268 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§637.1. Redesignated as R.S. 22:1268 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:638 - Hearings

§638. Hearings

Upon the occurrence of any of the following events, the health organization shall have the right to demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq. The events include:

(1) Notification to a health organization by the commissioner of an adjusted risk-based capital report.

(2) Notification to a health organization by the commissioner that both of the following apply:

(a) The health organization's risk-based capital plan or revised risk-based capital plan is unsatisfactory.

(b) Notification constitutes a regulatory-action level event with respect to the health organization.

(3) Notification to a health organization by the commissioner that the health organization has failed to adhere to its risk-based capital plan or revised risk-based capital plan and that the failure has a substantial adverse effect on the ability of the health organization to eliminate the company-action level event with respect to the health organization in accordance with its risk-based capital plan or revised risk-based capital plan.

(4) Notification to a health organization by the commissioner of a corrective order with respect to the health organization.

Acts 2003, No. 1106, §1, eff. Dec. 31, 2003; Redesignated from R.S. 22:2036.8 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:638 redesignated as R.S. 22:886 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:639 - Confidentiality; prohibition on announcements; prohibition on use in ratemaking

§639. Confidentiality; prohibition on announcements; prohibition on use in ratemaking

A. All risk-based capital reports, to the extent the information is not required to be set forth in a publicly available annual statement schedule, and risk-based capital plans, including the results or report of any examination or analysis of a health organization performed pursuant to this Subpart and any corrective order issued by the commissioner pursuant to examination or analysis, with respect to a domestic health organization or foreign health organization that are in the possession or control of the Department of Insurance shall be confidential by law and privileged, shall not be subject to Chapter 1 of Title 44 of the Louisiana Revised Statutes of 1950, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action. However, the commissioner is authorized to use the documents, materials, or other information in the furtherance of any regulatory or legal action brought as a part of the commissioner's official duties.

B. Neither the commissioner nor any person who received documents, materials, or other information while acting under the authority of the commissioner shall be permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to Subsection A of this Section.

C. In order to assist in the performance of the commissioner's duties, the commissioner may do any of the following:

(1) Share documents, materials, or other information, including the confidential and privileged documents, materials, or information subject to Subsection A of this Section, with other state, federal, and international regulatory agencies, with the National Association of Insurance Commissioners and its affiliates and subsidiaries, and with state, federal, and international law enforcement authorities, provided that the recipient agrees to maintain the confidentiality and privileged status of the document, material, or other information.

(2) Receive documents, materials, or information, including otherwise confidential and privileged documents, materials, or information, from the National Association of Insurance Commissioners and its affiliates and subsidiaries, and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information.

(3) Enter into agreements governing sharing and use of information consistent with this Subsection.

D. No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information shall occur as a result of disclosure to the commissioner under this Section or as a result of sharing as authorized in Paragraph (3) of Subsection C of this Section.

E. It is the judgment of the legislature that the comparison of a health organization's total adjusted capital to any of its risk-based capital levels is a regulatory tool which may indicate the need for corrective action with respect to the health organization and is not intended as a means to rank health organizations generally. Therefore, except as otherwise required under the provisions of this Subpart, the making, publishing, disseminating, circulating, or placing before the public, or causing, directly or indirectly to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over a radio or television station, or in any other way, an advertisement, announcement, or statement containing an assertion, representation, or statement with regard to the risk-based capital levels of any health organization, or of any component derived in the calculation, by any health organization, provider, broker, or other person engaged in any manner in the insurance business would be misleading and is therefore prohibited. However, if any materially false statement with respect to the comparison regarding a health organization's total adjusted capital to its risk-based capital levels, or any of them, or an inappropriate comparison of any other amount to the health organizations' risk-based capital levels is published in any written publication and the health organization is able to demonstrate to the commissioner with substantial proof the falsity of the statement, or the inappropriateness, as the case may be, then the health organization may publish an announcement in a written publication if the sole purpose of the announcement is to rebut the materially false statement.

F. It is the further judgment of the legislature that an excess of capital (i.e., net worth) over the amount produced by the risk-based capital requirements contained in this Subpart and the formulas, schedules, and instructions referenced in this Subpart are desirable in the business of health insurance. Accordingly, health organizations should seek to maintain capital above the risk-based capital levels required by this Subpart. Additional capital is used and useful in the insurance business and helps to secure a health organization against various risks inherent in or affecting the business of insurance and not accounted for or only partially measured by the risk-based capital requirements contained in this Subpart.

Acts 2003, No. 1106, §1, eff. Dec. 31, 2003; Redesignated from R.S. 22:2036.9 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:639 redesignated as R.S. 22:1262 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:640 - Supplemental provisions; rules; exemption

§640. Supplemental provisions; rules; exemption

A. The provisions of this Subpart are supplemental to any other provisions of the laws of this state and shall not preclude or limit any other powers or duties of the commissioner under such laws.

B. The commissioner may adopt reasonable rules necessary for the implementation of this Subpart.

Acts 2003, No. 1106, §1, eff. Dec. 31, 2003; Redesignated from R.S. 22:2036.10 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:640 redesignated as R.S. 22:874 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:641 - Immunity

§641. Immunity

There shall be no liability on the part of and no cause of action shall arise against the commissioner or the Department of Insurance or its employees or agents for any action taken by them in the performance of their powers and duties pursuant to this Subpart.

Acts 2003, No. 1106, §1, eff. Dec. 31, 2003; Redesignated from R.S. 22:2036.11 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:641 redesignated as R.S. 22:875 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:642 - Notices to health maintenance organizations, effectiveness

§642. Notices to health maintenance organizations, effectiveness

All notices by the commissioner to a health maintenance organization that may result in regulatory action under this Subpart shall be effective upon dispatch if transmitted by registered or certified mail or, in the case of any other transmission, shall be effective upon the health maintenance organization's receipt of notice.

Acts 2003, No. 1106, §2, eff. Dec. 31, 2003; Redesignated from R.S. 22:2036.12 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:642 redesignated as R.S. 22:876 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:643 - Redesignated as R.S. 22:877 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§643. Redesignated as R.S. 22:877 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:644 - Redesignated as R.S. 22:909 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§644. Redesignated as R.S. 22:909 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:644.1 - Redesignated as R.S. 22:910 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§644.1. Redesignated as R.S. 22:910 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:645 - Redesignated as R.S. 22:911 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§645. Redesignated as R.S. 22:911 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:646 - Redesignated as R.S. 22:1015 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§646. Redesignated as R.S. 22:1015 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:647 - Redesignated as R.S. 22:912 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§647. Redesignated as R.S. 22:912 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:648 - Redesignated as R.S. 22:913 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§648. Redesignated as R.S. 22:913 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:649 - Redesignated as R.S. 22:944 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§649. Redesignated as R.S. 22:944 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:650 - Redesignated as R.S. 22:878 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§650. Redesignated as R.S. 22:878 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:651 - Reinsurance credits

SUBPART E. REINSURANCE

§651. Reinsurance credits

A. The commissioner shall allow credit for reinsurance to a domestic ceding insurer as either an asset or deduction from liability when the assuming insurer satisfies the requirements of Subsection B, C, D, E, or F of this Section. Additionally, the commissioner may adopt by regulation pursuant to R.S. 22:661(B) specific additional requirements relating to or setting forth the valuation of assets or reserve credits, the amount and forms of security supporting reinsurance arrangements described in R.S. 22:661(B), or the circumstances pursuant to which credit will be reduced or eliminated. The commissioner shall allow credit under Subsection B or C of this Section pertaining only to cessions of those kinds or classes of business that the assuming insurer is licensed or otherwise permitted to write or assume in its state of domicile or, in the case of a United States branch of an alien assuming insurer, in the state through which it is entered and licensed to transact insurance or reinsurance. The commissioner shall allow the credit for reinsurance pursuant to Subsection D of this Section only if the assuming insurer satisfies the requirements of Subsection G of this Section.

B. The commissioner shall allow credit for reinsurance when the assuming insurer is authorized in this state. An authorized insurer is one that holds a certificate of authority to transact insurance or reinsurance.

C. The commissioner shall allow credit for reinsurance when the assuming insurer is accredited by the commissioner as a reinsurer in this state. To be eligible for accreditation and to receive the commissioner's approval of its application for accreditation, a reinsurer shall complete each of the following:

(1) File with the commissioner evidence of its submission to the jurisdiction of this state.

(2) Submit to the authority of the commissioner to examine its books and records.

(3) Demonstrate that it is licensed or authorized to transact insurance or reinsurance in, or in the case of a United States branch of an alien assuming insurer, is entered through, at least one state that employs standards regarding credit for reinsurance equal to or exceeding those applicable under this Subpart.

(4) File annually with the commissioner a true copy of its annual statement filed with the insurance regulator of its state of domicile and a copy of its most recent audited financial statement.

(5) Demonstrate to the satisfaction of the commissioner that it has adequate financial capacity to meet its reinsurance obligations and is otherwise qualified to assume reinsurance from domestic insurers. The commissioner shall deem that an assuming insurer meets this requirement as of the time of its application if it maintains a surplus as regards policyholders in an amount not less than twenty million dollars and the commissioner has not denied it accreditation within ninety days after submission of its application.

D.(1) The commissioner shall allow a domestic ceding insurer credit for reinsurance under Paragraph (2) of this Subsection when the reinsurance is ceded to an assuming insurer that maintains a trust fund in a qualified United States financial institution, as defined in R.S. 22:653(B), for the payment of the valid claims of its United States policyholders and ceding insurers, their assigns, and successors in interest. The assuming insurer shall report and submit annually to the commissioner information substantially the same as that required to be reported on the National Association of Insurance Commissioners (NAIC) annual statement form by authorized insurers to enable the commissioner to determine the sufficiency of the trust fund. The assuming insurer shall submit to examination of its books and records by the commissioner and bear the expense of examination.

(2)(a) The commissioner shall not grant credit for reinsurance under this Subsection unless the form of the trust and any amendments to the trust receive the approval of either of the following:

(i) The commissioner of the state of domicile of the trust.

(ii) The commissioner of another state who, pursuant to the terms of the trust instrument, accepts principal regulatory oversight of the trust.

(b) The assuming insurer shall also file the form of the trust and any trust amendments with the commissioner of every domiciliary state of the ceding insurer beneficiaries of the trust. The trust instrument shall provide that contested claims shall be valid and enforceable upon the final order of any court of competent jurisdiction in the United States. The trust shall vest legal title to its assets in its trustees for the benefit of the assuming insurer's United States ceding insurers, their assigns, and successors in interest. The trust and the assuming insurer shall be subject to examination as determined by the commissioner.

(c) The trust shall remain in effect for as long as the assuming insurer has outstanding obligations due under the reinsurance agreements subject to the trust. No later than the last day of February of each year the trustee of the trust shall report to the commissioner in writing the balance of the trust and list the trust's investments at the preceding year-end and shall certify the date of termination of the trust, if so planned, or certify that the trust will not expire prior to the following thirty-first day of December.

(3)(a) In the case of a single assuming insurer, the trust fund shall consist of funds in trust in an amount not less than the assuming insurer's liabilities attributable to business written in the United States and, in addition, the assuming insurer shall maintain a trusteed surplus of not less than twenty million dollars, except as provided in Subparagraph (b) of this Paragraph.

(b) At any time after the assuming insurer has permanently discontinued underwriting new business secured by the trust for at least three full years, the commissioner with principal regulatory oversight of the trust may authorize a reduction in the required trusteed surplus, but only after a finding, based on an assessment of the risk, that the new required surplus level is adequate for the protection of the United States ceding insurers, policyholders, and claimants in light of reasonably foreseeable adverse loss development. The risk assessment may involve an actuarial review, including an independent analysis of reserves and cash flow, and shall consider all material risk factors, including when applicable the lines of business involved, the stability of the incurred loss estimates, and the effect of the surplus requirements on the assuming insurer's liquidity or solvency. The minimum required trusteed surplus may not be reduced to an amount less than thirty percent of the assuming insurer's liabilities attributable to reinsurance ceded by United States ceding insurers covered by the trust.

(c) In the case of a group of assuming insurers that includes incorporated and individual unincorporated underwriters, the following provisions apply:

(i) For reinsurance ceded under reinsurance agreements with an inception, amendment, or renewal date on or after January 1, 1993, the trust shall consist of a trusteed account in an amount not less than the respective underwriters' several liabilities attributable to business ceded by United States domiciled ceding insurers to any underwriter of the group.

(ii) For reinsurance ceded under reinsurance agreements with an inception date on or before December 31, 1992, and not amended or renewed after that date, notwithstanding the other provisions of this Subpart, the trust shall consist of a trusteed account in an amount not less than the respective underwriters' several insurance and reinsurance liabilities attributable to business written in the United States.

(iii) In addition to these trusts, the group shall maintain in trust a trusteed surplus of which one hundred million dollars shall be held jointly for the benefit of the United States domiciled ceding insurers or any member of the group for all years of account.

(iv) The incorporated members of the group shall not engage in any business other than underwriting as a member of the group and shall be subject to the same level of regulation and solvency control by the group's domiciliary regulator as are the unincorporated members.

(v) Within ninety days after its financial statements are due to be filed with the group's domiciliary regulator, the group shall provide to the commissioner an annual certification by the group's domiciliary regulator of the solvency of each underwriter member; or if a certification is unavailable, financial statements, prepared by independent public accountants, of each underwriter member of the group.

(d) In the case of a group of incorporated underwriters under common administration, the group shall:

(i) Submit to the commissioner's authority to examine its books and records and bear the expense of any examination.

(ii) Maintain aggregate policyholders' surplus of ten billion dollars.

(iii) Maintain a trust fund in an amount not less than the group's several liabilities attributable to business ceded by United States ceding insurers to any member of the group.

(iv) In addition, maintain a joint trusteed surplus of which one hundred million dollars shall be held jointly for the benefit of the United States ceding insurers of any member of the group as additional security for these liabilities.

(v) Within ninety days after its financial statements are due to be filed with the group's domiciliary regulator make available to the commissioner an annual certification of the member's solvency by the member's domiciliary regulator and financial statements of each underwriter member of the group audited by independent public accountants.

E. The commissioner shall allow credit for reinsurance when the assuming insurer is certified by the commissioner as a reinsurer in this state and secures its obligations in accordance with the requirements of this Subsection.

(1) To be eligible for certification, the assuming insurer shall meet the following requirements:

(a) The assuming insurer shall be domiciled and licensed to transact insurance or reinsurance in a qualified jurisdiction, as determined by the commissioner pursuant to Paragraph (3) of this Subsection.

(b) The assuming insurer shall maintain minimum capital and surplus or its equivalent, in an amount to be determined by the commissioner, pursuant to regulation.

(c) The assuming insurer shall maintain financial strength ratings from two or more rating agencies deemed acceptable by the commissioner pursuant to regulation.

(d) The assuming insurer shall agree to submit to the jurisdiction of this state, appoint the commissioner as its agent for service of process in this state, and agree to provide security for one hundred percent of the assuming insurer's liabilities attributable to reinsurance ceded by United States ceding insurers if it resists enforcement of a final United States judgment.

(e) The assuming insurer shall agree to meet applicable information filing requirements as determined by the commissioner for its initial application for certification and for its continual maintenance of certification as a reinsurer.

(f) The assuming insurer shall satisfy any other requirements for certification deemed relevant by the commissioner.

(2) An association including incorporated and individual unincorporated underwriters may be a certified reinsurer. To be eligible for certification, in addition to satisfying requirements of Paragraph (1) of this Subsection:

(a) The association shall satisfy its minimum capital and surplus requirements through the capital and surplus equivalents and net of liabilities of the association and its members, which shall include a joint central fund that may be applied to any unsatisfied obligation of the association or any of its members, in an amount determined by the commissioner to provide adequate protection.

(b) The incorporated members of the association shall not engage in any business other than underwriting as a member of the association and shall be subject to the same level of regulation and solvency control to which the unincorporated members are subject, pursuant to the authority of the association's domiciliary regulator.

(c) Within ninety days after its financial statements are due to be filed with the association's domiciliary regulator, the association shall provide to the commissioner an annual certification by the association's domiciliary regulator of the solvency of each underwriter member; or, if a certification is unavailable, the association shall provide financial statements, prepared by independent public accountants, of each underwriter member of the association.

(3) The commissioner shall create and publish a list of qualified jurisdictions.

(a) To determine the eligibility of the domiciliary jurisdiction of a non-United States assuming insurer for recognition as a qualified jurisdiction, the commissioner shall evaluate the appropriateness and effectiveness of the reinsurance supervisory system of the jurisdiction, both initially and continually thereafter, and consider the rights, benefits, and the extent of reciprocal recognition afforded by the non-United States jurisdiction to reinsurers licensed and domiciled in the United States. A qualified jurisdiction shall agree to share information and cooperate with the commissioner with respect to all certified reinsurers domiciled within that jurisdiction. The commissioner may not recognize a jurisdiction as a qualified jurisdiction if the commissioner determines that it does not adequately and promptly enforce final United States judgments and arbitration awards. The commissioner may consider additional factors in determining qualified jurisdictions.

(b) The commissioner shall consider the list of qualified jurisdictions published by the NAIC through the NAIC committee process in determining qualified jurisdictions. If the commissioner approves a jurisdiction as qualified that does not appear on the list of qualified jurisdictions, the commissioner shall provide thoroughly documented justification in accordance with criteria to be developed pursuant to regulations.

(c) The commissioner shall recognize as qualified jurisdictions those United States jurisdictions that meet the requirements for accreditation under the NAIC financial standards and accreditation program.

(d) If a certified reinsurer's domiciliary jurisdiction ceases to be a qualified jurisdiction, the commissioner has the discretion to suspend the reinsurer's certification indefinitely, in lieu of revocation.

(4) The commissioner shall publish a list of all certified reinsurers and their ratings assigned by the commissioner giving due consideration to the financial strength ratings assigned by rating agencies acceptable to the commissioner pursuant to regulation.

(5) A certified reinsurer shall secure obligations assumed from United States ceding insurers under this Subsection at a level consistent with its rating, as specified in regulations promulgated by the commissioner.

(a) For a domestic ceding insurer to qualify for full financial statement credit for reinsurance ceded to a certified reinsurer, the certified reinsurer shall maintain security in a form acceptable to the commissioner and consistent with the provisions of R.S. 22:652, or in a multi-beneficiary trust in accordance with Subsection D of this Section, except as otherwise provided in this Subsection.

(b) If a certified reinsurer maintains a trust to fully secure its obligations subject to Subsection D of this Section, and chooses to secure its obligations incurred as a certified reinsurer in the form of a multi-beneficiary trust, the certified reinsurer shall maintain separate trust accounts for its obligations incurred under reinsurance agreements issued or renewed as a certified reinsurer with reduced security as permitted by this Subsection or comparable laws of other United States jurisdictions and for its obligations subject to this Subsection. It shall be a condition to the grant of certification pursuant to this Subsection that the certified reinsurer shall have bound itself, by the language of the trust and agreement with the commissioner with principal regulatory oversight of each such trust account, to fund, upon termination of any such trust account, out of the remaining surplus of such trust any deficiency of any other such trust account.

(c) The minimum trusteed surplus requirements provided in Subsection D of this Section are not applicable with respect to a multi-beneficiary trust maintained by a certified reinsurer for the purpose of securing obligations incurred pursuant to this Subsection, except that such trust shall maintain a minimum trusteed surplus of ten million dollars.

(d) With respect to obligations incurred by a certified reinsurer pursuant to this Subsection, if the security is insufficient, the commissioner shall reduce the allowable credit by an amount proportionate to the deficiency, and has the discretion to impose further reductions in allowable credit upon finding that there is a material risk that the certified reinsurer's obligations will not be paid in full when due.

(e) For purposes of this Subsection, a certified reinsurer whose certification has been terminated for any reason shall be treated as a certified reinsurer required to secure one hundred percent of its obligations.

(i) As used in this Subsection, the term "terminated" refers to revocation, suspension, voluntary surrender, and inactive status.

(ii) If the commissioner continues to assign a higher rating as permitted by other provisions of this Section, this requirement does not apply to a certified reinsurer in inactive status or to a reinsurer whose certification has been suspended.

(6) The commissioner may certify a reinsurer in this state based on the certification and assigned rating granted to that reinsurer by another NAIC accredited jurisdiction.

(7) A certified reinsurer that ceases to assume new business in this state may request to maintain its certification in inactive status in order to continue to qualify for a reduction in security for its in-force business. An inactive certified reinsurer shall continue to comply with all applicable requirements of this Subsection, and the commissioner shall assign a rating that takes into account, if relevant, the reasons why the reinsurer is not assuming new business.

F. Any credit for reinsurance shall also be allowed when the reinsurance is ceded to an assuming insurer not meeting the requirements of Subsection B, C, D, or E of this Section, only as to the insurance of risks located in jurisdictions where the reinsurance is required by applicable law of that jurisdiction.

G. If the assuming insurer is not authorized, accredited, or certified to transact insurance or reinsurance in this state, the commissioner shall not allow the credit permitted by Subsection D unless each of the following criteria are met:

(1)(a) The assuming insurer provides the following in all reinsurance agreements:

(i) That in the event of the failure of the assuming insurer to perform its obligations under the terms of the reinsurance agreement, the assuming insurer, at the request of the ceding insurer, shall submit to the jurisdiction of any court of competent jurisdiction in any state of the United States, comply with all requirements necessary to give such court jurisdiction, and abide by the final decision of the district court or appellate court.

(ii) To designate the commissioner as its true and lawful attorney, who may be served any lawful service of process in any action, suit, or proceeding instituted by or on behalf of the ceding insurer.

(b) The provisions of Items (a)(i) and (ii) of this Paragraph shall not be construed to conflict with or override the obligation of the parties to a reinsurance agreement to arbitrate their disputes, if such an obligation is created in the reinsurance agreement.

(2) The assuming insurer files with the commissioner a list identifying its officers and directors, or similar principals, along with biographical information for each and provides an annual update of this information.

(3) The assuming insurer agrees to allow the commissioner to examine its books and records and to waive any protection it has under any secrecy laws of its domiciliary jurisdiction of the reinsurer, except that any examination shall take place only upon showing of good cause by the commissioner for concern about the financial soundness or solvency of the subject entity.

H. The ceding insurer may take credit for the reserves on such ceded risks to the extent reinsured, except that:

(1) The ceding insurer shall not take credit for such reserves unless the insurer accepting the reinsurance meets the requirements set forth in this Section as valid assuming insurers.

(2) The commissioner shall not allow credit to any ceding insurer for reinsurance, as an admitted asset or as a deduction from liability, unless the reinsurance shall be payable, in the event of insolvency of the ceding insurer, to its liquidator or receiver on the basis of the claim or claims allowed against the insolvent ceding insurer by any court of competent jurisdiction or any justice or judge thereof, or by any receiver or liquidator having authority to determine and allow such claims, except either where the reinsurance contract with the consent of the direct insured or insureds specifically provides another payee of such reinsurance in the event of the insolvency of the ceding insurer, or when the assuming insurer with the consent of the direct insured or insureds has assumed such policy obligations of the ceding insurer as direct obligations of the assuming insurer to the payees under such policies and in substitution for the obligations of the ceding insurer to such payees.

(3) The commissioner shall not permit credit for reinsurance unless the assuming insurer has been doing business in its country of domicile for at least three years, or is an affiliate of an insurer or reinsurer that has been doing business in its country of domicile for at least three years, unless the commissioner, for good cause shown, waives this three-year operating requirement by rule or regulation.

I. If the assuming insurer does not meet the requirements of Subsection B or C of this Section, the credit permitted by Subsection D or E of this Section shall not be allowed unless the assuming insurer agrees in the trust agreements to each of the following conditions:

(1) Notwithstanding any other provisions in the trust instrument, if the trust fund is inadequate because it contains an amount less than the amount required by Paragraph (D)(3) of this Section, or if the grantor of the trust has been declared insolvent or placed into receivership, rehabilitation, liquidation, or similar proceedings under the laws of its state or country of domicile, the trustee shall comply with an order of the commissioner with regulatory oversight over the trust or with an order of a court of competent jurisdiction directing the trustee to transfer to the commissioner with regulatory oversight all of the assets of the trust fund.

(2) The commissioner with regulatory oversight, according to the laws relative to the liquidation of domestic insurance companies of the state in which the trust is domiciled, shall distribute the assets and shall value claims. Claims shall also be directed to the commissioner with the regulatory oversight as provided in this Paragraph.

(3) If the commissioner with regulatory oversight determines that the assets of the trust fund or any part thereof are not necessary to satisfy the claims of the United States ceding insurers of the grantor of the trust, the assets or part thereof shall be returned by the commissioner with regulatory oversight to the trustee for distribution in accordance with the trust agreement.

(4) The grantor shall waive any right otherwise available to it under United States law that is inconsistent with this provision.

J. If an accredited or certified reinsurer ceases to meet the requirements for accreditation or certification, the commissioner may suspend or revoke the reinsurer's accreditation or certification.

(1) The commissioner shall give the reinsurer notice and opportunity for a hearing. The suspension or revocation may not take effect until after the commissioner's order upon a hearing unless one of the following circumstances are present:

(a) The reinsurer waives its right to a hearing.

(b) The commissioner's order is based upon regulatory action by the reinsurer's domiciliary jurisdiction or upon the voluntary surrender or termination of the reinsurer's eligibility to transact insurance or reinsurance business in its domiciliary jurisdiction or in the primary certifying state of the reinsurer under Paragraph (E)(6) of this Section.

(c) The commissioner finds that an emergency requires immediate action and a court of competent jurisdiction has not stayed the commissioner's action.

(2) While a reinsurer's accreditation or certification is suspended, no reinsurance contract issued or renewed after the effective date of the suspension qualifies for credit except to the extent that the reinsurer's obligations under the contract are secured in accordance with R.S. 22:652. If a reinsurer's accreditation or certification is revoked, no credit for reinsurance may be granted after the effective date of the revocation, except to the extent that the reinsurer's obligations under the contract are secured in accordance with the provisions of Paragraph (E)(5) of this Section or in accordance with R.S. 22:652.

K.(1) A ceding insurer shall take steps to manage its reinsurance recoverables proportionate to its own book of business. A domestic ceding insurer shall notify the commissioner within thirty days after reinsurance recoverables from any single assuming insurer, or group of affiliated insurers, exceeds fifty percent of the domestic ceding insurer's last reported surplus to policyholders, or after it is determined that reinsurance recoverables from any single assuming insurer, or group of affiliated assuming insurers, is likely to exceed this limit. The notification shall demonstrate that the exposure is safely managed by the domestic ceding insurer.

(2) A ceding insurer shall take steps to diversify its reinsurance program. A domestic ceding insurer shall notify the commissioner within thirty days after ceding to any single assuming insurer, or group of affiliated assuming insurers, more than twenty percent of the ceding insurer's gross written premium in the prior calendar year, or after it has determined that the reinsurance ceded to any single assuming insurer, or group of affiliated assuming insurers, is likely to exceed this limit. The notification shall demonstrate that the exposure is safely managed by the domestic ceding insurer.

Acts 1958, No. 125; Acts 1985, No. 510, §1; Acts 1988, No. 168, §1, eff. Sept. 1, 1988; Acts 1989, No. 560, §1, eff. Sept. 1, 1989; Acts 1990, No. 673, §1; Acts 1991, No. 996, §1, eff. Jan. 1, 1992; Acts 1993, No. 788, §1; Acts 1993, No. 902, §1; Acts 1995, No. 1182, §1; Redesignated from R.S. 22:941 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2012, No. 419, §1; Acts 2016, No. 199, §1.

NOTE: Former R.S. 22:651 redesignated as R.S. 22:879 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:652 - Reduction from liability for ceded reinsurance

§652. Reduction from liability for ceded reinsurance

A reduction from liability for the reinsurance ceded by a domestic insurer to an assuming insurer that fails to satisfy the requirements of R.S. 22:651 shall be allowed in an amount not exceeding the liabilities carried by the ceding insurer. Additionally, the commissioner may adopt by regulation pursuant to R.S. 22:661(B) specific additional requirements relating to or setting forth the valuation of assets or reserve credits, the amount and forms of security supporting reinsurance arrangements described in R.S. 22:661(B), or the circumstances pursuant to which credit will be reduced or eliminated. The reduction shall be in the amount of funds held by or on behalf of the ceding insurer, including funds held in trust in this state for the ceding insurer, under a reinsurance contract with such assuming insurer as security for the payment of obligations thereunder, if such security is held in this state subject to withdrawal solely by, and under the exclusive control of, the ceding insurer, or, in the case of a trust, held in a qualified United States financial institution, as defined in R.S. 22:653(B). The security may be in the form of:

(1) Cash.

(2) Securities listed by the Securities Valuation Office of the National Association of Insurance Commissioners (NAIC), including those deemed exempt from filing as defined by the Purposes and Procedures Manual of the NAIC Securities Valuation Office, and qualifying as admitted assets.

(3)(a) Clean, irrevocable, unconditional letters of credit, issued or confirmed by a qualified United States financial institution, as defined in R.S. 22:653(A), effective no later than December thirty-first in respect of the year for which filing is being made, and in possession of or in trust for the ceding insurer on or before the filing date of its annual statement.

(b) Letters of credit meeting applicable standards of issuer acceptability as of the dates of their issuance or confirmation shall, notwithstanding the issuing or confirming institution's subsequent failure to meet applicable standards of issuer acceptability, continue to be acceptable as security until their expiration, extension, renewal, modification, or amendment, whichever occurs first.

(4) Any other form of security acceptable to the commissioner.

Acts 1991, No. 996, §1, eff. Jan. 1, 1992; Acts 1995, No. 1182, §1; Redesignated from R.S. 22:941.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 419, §1; Acts 2016, No. 199, §1.

NOTE: Former R.S. 22:652 redesignated as R.S. 22:34 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:652.1 - Redesignated as R.S. 22:1097 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§652.1. Redesignated as R.S. 22:1097 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:652.2 - Redesignated as R.S. 22:1288 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§652.2. Redesignated as R.S. 22:1288 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:652.3 - Redesignated as R.S. 22:945 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§652.3. Redesignated as R.S. 22:945 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:652.4 - Redesignated as R.S. 22:35 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§652.4. Redesignated as R.S. 22:35 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:653 - Qualified United States financial institutions

§653. Qualified United States financial institutions

A. Only for purposes of R.S. 22:652(3), a "qualified United States financial institution" means an institution that:

(1) Is organized, or, in the case of a United States office of a foreign banking organization, licensed under the laws of the United States or any state thereof.

(2) Is regulated, supervised, and examined by United States federal or state authorities having regulatory authority over banks and trust companies.

(3) Has been determined by either the commissioner or the Securities Valuation Office of the National Association of Insurance Commissioners (NAIC) to satisfy the standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit may be acceptable to the commissioner.

B. For other provisions of this Subpart specifying those institutions that are eligible to act as a fiduciary of a trust, a "qualified United States financial institution" means an institution that:

(1) Is organized, or in the case of a United States branch or agency office of a foreign banking organization, licensed under the laws of the United States or any state thereof and has been granted authority to operate with fiduciary powers.

(2) Is regulated, supervised, and examined by federal or state authorities having regulatory authority over banks and trust companies.

Acts 1991, No. 996, §1, eff. Jan. 1, 1992; Redesignated from R.S. 22:941.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:653 redesignated as R.S. 22:880 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:654 - Calculation of reinsurance credits

§654. Calculation of reinsurance credits

A. For the purpose of determining the financial condition of a ceding insurer, only if such reinsurance is effected by the ceding insurer in any assuming insurer authorized to do such business in this state, the ceding insurer shall, in addition to any credit allowed against its loss reserves, receive credit for such reinsurance calculated in the following manner:

(1) In the case of reinsurance of the whole or any part of any risk other than as specified in Paragraph (2) of this Subsection, the ceding insurer shall receive credit for such reinsurance by way of deduction from its unearned premium liability calculated in accordance with the provisions of Subpart B of Part IV of this Chapter, R.S. 22:761 et seq.

(2) In the case of reinsurance of the whole or any part of any life insurance or annuity or noncancellable disability risk, the ceding insurer shall receive credit, by way of deduction from its reserve liability, in an amount not exceeding the amount of the reserve on the reinsured portion of such risk which the ceding insurer would have maintained if such portion had not been reinsured.

B. For the purpose of determining the financial condition of any assuming insurer, the assuming insurer shall be charged with an amount in its unearned premium liability equal to the amount of the deduction specified in Paragraph (1) of Subsection A of this Section and in its valuation reserve liability with an amount at least equal to the amount which it would be required to maintain in accordance with the provisions of this Subpart if it were the direct insurer of such assumed risks on the basis specified in the reinsurance agreement.

Acts 1991, No. 996, §1, eff. Jan. 1, 1992; Acts 1995, No. 1182, §2; Redesignated from R.S. 22:941.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:654 redesignated as R.S. 22:881 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:655 - Unearned premium reserve; reduction below required amount prohibited

§655. Unearned premium reserve; reduction below required amount prohibited

Nothing contained in R.S. 22:651 through 655 shall be deemed to permit the ceding insurer to receive through the cession of the whole or any part of any risk or risks any advantage whereby its unearned premium reserve, or the net amount of its valuation reserves, as the case may be, is reduced below the required amount thereof by the provisions of this Subpart.

Acts 1991, No. 996, §1, eff. Jan. 1, 1992; Acts 1995, No. 1182, §2; Redesignated from R.S. 22:941.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:655 redesignated as R.S. 22:1269 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:656 - Agreements requiring approval

§656. Agreements requiring approval

A. The following kinds of reinsurance agreements shall not be entered into by any domestic insurer unless they are first submitted to the commissioner of insurance for his written approval, who shall approve the same if the terms thereof do not injuriously affect the rights of policyholders of any of the insurers parties thereto:

(1) Agreements of reinsurance of any life insurer other than agreements made in the ordinary course of business covering reinsurance of individual lives or joint lives under reinsurance agreements relating to current business; or

(2) Agreements whereby any insurer, other than a life insurer, cedes any existing outstanding reserves to an insurer not authorized to transact business in this state, or cedes to any insurer, or insurers, at one time or during a period of six consecutive months, more than twenty percent of the total amount of its outstanding reserves, not including premiums ceded by agreements made in the ordinary course of business covering the reinsurance of individual risks under reinsurance relating to current business.

B. If the commissioner of insurance refuses to approve any such agreement submitted for his approval, an aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

C. In addition to the requirements of Subsection A of this Section, the commissioner may require that any reinsurance agreement must be approved in writing by the commissioner when the agreement is between a Louisiana domestic insurer and a nonadmitted or unauthorized assuming insurer.

Acts 1958, No. 125; Acts 1993, No. 788, §1; Acts 1995, No. 1182, §1; Redesignated from R.S. 22:942 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.

NOTE: Former R.S. 22:656 redesignated as R.S. 22:1811 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:657 - Pending actions

§657. Pending actions

A. Whenever an insurer agrees to assume and carry out directly with the policyholder any of the policy obligations of the ceding insurer under a reinsurance agreement, any claim existing or action or proceeding pending arising out of such policy by or against the ceding insurer with respect to such obligations may be prosecuted to judgment as if such reinsurance agreement had not been made, or the assuming insurer may be substituted in place of the ceding insurer.

B. Where two or more assuming insurers are involved in the same claim and a majority in interest elect to interpose defense to such claim, the expense shall be apportioned in accordance with the terms of the reinsurance agreement as though such expense had been incurred by the ceding insurer.

Acts 1958, No. 125; Acts 1991, No. 996, §1, eff. Jan. 1, 1992; Redesignated from R.S. 22:943 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:657 redesignated as R.S. 22:1821 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:658 - Certificate of fees and commissions paid

§658. Certificate of fees and commissions paid

Whenever a reinsurance agreement is submitted to the commissioner of insurance for his approval, there shall be filed with him a certificate with regard to fees, commissions and other compensations or valuable considerations paid or to be paid to any person directly or indirectly in connection with the agreement.

Acts 1958, No. 125; Redesignated from R.S. 22:944 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:658 redesignated as R.S. 22:1892 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:658.1 - Redesignated as R.S. 22:1441 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§658.1. Redesignated as R.S. 22:1441 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:658.2 - Redesignated as R.S. 22:1893 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§658.2. Redesignated as R.S. 22:1893 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:658.3 - Redesignated as R.S. 22:1894 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§658.3. Redesignated as R.S. 22:1894 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:659 - Pecuniary interest of directors and officers

§659. Pecuniary interest of directors and officers

No director or officer of any insurer, party to a reinsurance agreement, except as fully expressed in the reinsurance agreement, shall receive any fee, commission, other compensation or valuable consideration whatever, directly or indirectly, for in any manner aiding, promoting or assisting in the negotiation of such reinsurance agreement.

Acts 1958, No. 125; Acts 1995, No. 1182, §2; Redesignated from R.S. 22:945 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:659 redesignated as R.S. 22:1823 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:660 - Unauthorized insurers

§660. Unauthorized insurers

It shall be unlawful for a domestic insurer to assume reinsurance from another insurer on lines of insurance such domestic insurer is not authorized to write in the state of Louisiana.

Added by Acts 1979, No. 316, §1; Acts 1995, No. 1182, §2; Redesignated from R.S. 22:946 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:660 redesignated as R.S. 22:1442 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:661 - Authorization

§661. Authorization

A. The commissioner may adopt, pursuant to the provisions of this Title and the Administrative Procedure Act, R.S. 49:950 et seq., rules and regulations to implement any provision of this Subpart.

B. The commissioner may further adopt rules and regulations applicable to reinsurance arrangements described in Paragraph (1) of this Subsection.

(1) A regulation adopted pursuant to this Subsection may apply only to reinsurance relating to any or all of the following:

(a) Life insurance policies with guaranteed nonlevel gross premiums or guaranteed nonlevel benefits.

(b) Universal life insurance policies with provisions resulting in the ability of a policyholder to keep a policy in force over a secondary guarantee period.

(c) Variable annuities with guaranteed death or living benefits.

(d) Long-term care insurance policies.

(e) Such other life and health insurance and annuity products as to which the National Association of Insurance Commissioners (NAIC) adopts model regulatory requirements with respect to credit for reinsurance.

(2) A regulation adopted pursuant to Subparagraph (1)(a) or (1)(b) of this Subsection may apply to any treaty containing policies issued on or after January 1, 2015, or policies issued prior to January 1, 2015, if risk pertaining to such pre-2015 policies is ceded in connection with the treaty, in whole or in part, on or after January 1, 2015.

(3) A regulation adopted pursuant to this Subsection may require the ceding insurer, in calculating the amounts or forms of security required to be held under regulations promulgated under this authority, to use the Valuation Manual adopted by the NAIC pursuant to R.S. 22:753(C), including all amendments adopted by the NAIC and in effect on the date as of which the calculation is made, to the extent applicable.

(4) A regulation adopted pursuant to this Subsection shall not apply to any cession to an assuming insurer if the assuming insurer meets any of the following criteria:

(a) Is certified in this state or certified in a minimum of five other states.

(b) Maintains at least two hundred fifty million dollars in capital and surplus when determined in accordance with the NAIC Accounting Practices and Procedures Manual, including all amendments thereto adopted by the NAIC, excluding the impact of any permitted or prescribed practices, and is either of the following:

(i) Licensed in at least twenty-six states.

(ii) Licensed in at least ten states and licensed or accredited in a total of at least thirty-five states.

C. The authority to adopt regulations pursuant to Subsection B of this Section shall not limit the general authority of the commissioner to adopt regulations pursuant to Subsection A of this Section or any other provision of this Title.

Acts 1991, No. 996, §1, eff. Jan. 1, 1992; Acts 1995, No. 1182, §2; Redesignated from R.S. 22:947 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1; Acts 2016, No. 199, §1.

NOTE: Former R.S. 22:661 redesignated as R.S. 22:1290 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:662 - Redesignated as R.S. 22:996 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§662. Redesignated as R.S. 22:996 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:663 - Redesignated as R.S. 22:994 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§663. Redesignated as R.S. 22:994 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:664 - Redesignated as R.S. 22:997 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§664. Redesignated as R.S. 22:997 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:665 - Redesignated as R.S. 22:998 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§665. Redesignated as R.S. 22:998 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:666 - Redesignated as R.S. 22:882 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§666. Redesignated as R.S. 22:882 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:667 - Redesignated as R.S. 22:1270 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§667. Redesignated as R.S. 22:1270 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:667.1 - Redesignated as R.S. 22:1331 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§667.1. Redesignated as R.S. 22:1331 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:668 - Redesignated as R.S. 22:995 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§668. Redesignated as R.S. 22:995 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:669 - Redesignated as R.S. 22:1043 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§669. Redesignated as R.S. 22:1043 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:670 - Redesignated as R.S. 22:1263 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§670. Redesignated as R.S. 22:1263 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:671 - Title

SUBPART F. AUDITED FINANCIAL REPORTING

§671. Title

This Subpart shall be known and may be cited as the "Audited Financial Reports Law".

Acts 1990, No. 264, §1; Redesignated from R.S. 22:1321 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:671 redesignated as R.S. 22:1291 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:672 - Purpose and scope

§672. Purpose and scope

The purpose of this Subpart is to improve the commissioner's surveillance of the financial condition of insurers by requiring an annual audit by independent certified public accountants of the financial statements reporting the financial condition and the results of operations of insurers.

Acts 1990, No. 264, §1; Acts 1992, No. 811, §1; Acts 1995, No. 595, §1, eff. June 18, 1995; Redesignated from R.S. 22:1322 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:672 redesignated as R.S. 22:1292 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:673 - Audited financial report

§673. Audited financial report

By June first of each year, every admitted insurer in the state shall file an annual financial report for the immediately preceding year ending December thirty-first, audited by a certified public accountant as required by the National Association of Insurance Commissioners, as required by its annual statement instruction handbook. The commissioner may determine and require that additional information be submitted in the annual financial report.

Acts 1990, No. 264, §1; Acts 1995, No. 595, §1, eff. June 18, 1995; Redesignated from R.S. 22:1323 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:673 redesignated as R.S. 22:1297 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:674 - Exemptions and filing dates

§674. Exemptions and filing dates

A.(1) The commissioner shall grant an exemption from the provisions of this Subpart if:

(a) After written application for an exemption submitted by an insurer, the commissioner determines that compliance with this Subpart would constitute a financial or organizational hardship on the insurer; or

(b) The insurer is a domestic life insurer which does business exclusively in the state of Louisiana, with gross annual premiums totaling twenty million dollars or less and has entered into reinsurance agreements having a net aggregate amount of five million dollars or less and has admitted assets of less than twenty-five million dollars. No domestic life insurer under this Subsection that fails to satisfy the financial solvency requirements promulgated by the Department of Insurance shall be exempt from the provisions of this Subpart, including the submission of annual audited financial statements.

(2) An exemption may be granted, in writing, at any time and from time to time for a specified period or periods.

(3) Within ten days after a denial of the written request for an exemption from this Subpart, the insurer may request, in writing, a hearing on its application for an exemption. The hearing shall be held in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

(4) Notwithstanding any provision to the contrary, any domestic insurer that is licensed to write business only in the state of Louisiana may make written application to the commissioner for a waiver from the requirements of this Subsection.

B. Upon written application of an insurer, the commissioner may permit an insurer to file audited financial reports for specified periods on another basis other than a calendar year basis. Within ten days from a denial of such a written request, the insurer may request, in writing, a hearing on its application. The hearing shall be held in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 1990, No. 264, §1; Acts 1995, No. 595, §1, eff. June 18, 1995; Redesignated from R.S. 22:1324 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 471, §1; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:674 redesignated as R.S. 22:1822 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:675 - Rules and regulations

§675. Rules and regulations

The commissioner shall adopt reasonable rules and regulations for the implementation and administration of the provisions of this Subpart in accordance with the Louisiana Administrative Procedure Act, R.S. 49:950 et seq.

Acts 1990, No. 264, §1; Acts 1995, No. 595, §1, eff. June 18, 1995; Redesignated from R.S. 22:1325 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:675 redesignated as R.S. 22:883 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:676 - Redesignated as R.S. 22:1293 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§676. Redesignated as R.S. 22:1293 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:680 - Redesignated as R.S. 22:1295 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§680. Redesignated as R.S. 22:1295 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:681 - Redesignated as R.S. 22:1296 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§681. Redesignated as R.S. 22:1296 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:682 - Redesignated as R.S. 22:1264 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§682. Redesignated as R.S. 22:1264 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:691 - Repealed by Acts 2012, No. 294, §2.

SUBPART G. INSURANCE HOLDING COMPANY REQUIREMENTS

§691. Repealed by Acts 2012, No. 294, §2.



RS 22:691.1 - Title

SUBPART G-1. INSURANCE HOLDING COMPANY SYSTEM

REGULATORY LAW

§691.1. Title

This Subpart shall be known and may be cited as the "Insurance Holding Company System Regulatory Law".

Acts 2012, No. 294, §1.



RS 22:691.2 - Definitions

§691.2. Definitions

As used in this Subpart, the following terms shall have these meanings unless the context shall otherwise require:

(1) "Affiliate" means a person that directly or indirectly, through one or more intermediaries, controls, or is controlled by, or is under common control with, the person specified.

(2) "Commissioner" means the commissioner of insurance, the commissioner's deputies, or the Department of Insurance, as appropriate.

(3) "Control", including the terms "controlling", "controlled by", and "under common control with", means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person. Control shall be presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing, ten percent or more of the voting securities of any other person. This presumption may be rebutted by a showing made in the manner provided by R.S. 22:691.4(E) and 691.6(K) that control does not exist in fact. The commissioner may determine that control exists in fact, notwithstanding the absence of a presumption to that effect.

(4) "Enterprise risk" means any activity, circumstance, event, or series of events involving one or more affiliates of an insurer that, if not remedied promptly, is likely to have a material adverse effect upon the financial condition or liquidity of the insurer or its insurance holding company system as a whole, including but not limited to anything that would cause the insurer's risk-based capital to fall into company action level as set forth in R.S. 22:611 et seq., and 631 et seq., or would cause the insurer to be in hazardous financial condition.

(5) An "insurance holding company system" consists of two or more affiliated persons, one or more of which is an insurer.

(6) "Insurer" shall have the same meaning as set forth in R.S. 22:46(10). For the purposes of this Subpart, a health maintenance organization as defined R.S. 22:242(7) shall also be considered an insurer. The term "insurer" shall not include agencies, authorities, or instrumentalities of the United States, its possessions and territories, the Commonwealth of Puerto Rico, the District of Columbia, or a state or political subdivision of a state.

(7) "Person" means an individual, a corporation, a limited liability company, a partnership, an association, a joint stock company, a trust, an unincorporated organization, any similar entity or any combination of the foregoing acting in concert, but shall not include any joint venture partnership exclusively engaged in owning, managing, leasing, or developing immovable or corporeal movable property.

(8) A "securityholder" of a specified person is one who owns any security of such person, including common stock, preferred stock, debt obligations, and any other security convertible into or evidencing the right to acquire any of the foregoing.

(9) A "subsidiary" of a specified person is an affiliate controlled by such person directly or indirectly through one or more intermediaries.

(10) "Voting security" shall include any security convertible into or evidencing a right to acquire a voting security.

(11) "Group-wide supervisor" means the regulatory official authorized to engage in conducting and coordinating group-wide supervision activities who is determined or acknowledged by the commissioner pursuant to R.S. 22:691.9.1 to have sufficient significant contacts with the internationally active insurance group.

(12) "Internationally active insurance group" means an insurance holding company system that:

(a) Includes an insurer registered pursuant to R.S. 22:691.6.

(b) Meets the following criteria:

(i) Premiums are written in at least three countries.

(ii) The percentage of gross premiums written outside the United States is at least ten percent of the insurance holding company system's total gross written premiums.

(iii) Based on a three-year rolling average, the total assets of the insurance holding company system are at least fifty billion dollars or the total gross written premiums of the insurance holding company system are at least ten billion dollars.

Acts 2012, No. 294, §1; Acts 2015, No. 196, §1, eff. Jan. 1, 2016.



RS 22:691.3 - Subsidiaries of insurers

§691.3. Subsidiaries of insurers

A. Authorization. A domestic insurer, either by itself or in cooperation with one or more persons, may organize or acquire one or more subsidiaries. The subsidiaries may conduct any kind of business or businesses and their authority to do so shall not be limited by reason of the fact that they are subsidiaries of a domestic insurer.

B. Additional investment authority. In addition to investments in common stock, preferred stock, debt obligations and other securities permitted under all other Sections of this Code, a domestic insurer may also:

(1) Invest, in common stock, preferred stock, debt obligations, and other securities of one or more subsidiaries, amounts which do not exceed the lesser of ten percent of the insurer's assets or fifty percent of the insurer's surplus as regards policyholders, provided that after such investments, the insurer's surplus as regards policyholders will be reasonable in relation to the insurer's outstanding liabilities and adequate to meet its financial needs. In calculating the amount of such investments, investments in domestic or foreign insurance subsidiaries and health maintenance organizations shall be excluded, and each of the following shall be included:

(a) Total net monies or other consideration expended and obligations assumed in the acquisition or formation of a subsidiary, including all organizational expenses and contributions to capital and surplus of the subsidiary whether or not represented by the purchase of capital stock or issuance of other securities.

(b) All amounts expended in acquiring additional common stock, preferred stock, debt obligations, and other securities and all contributions to the capital or surplus of a subsidiary subsequent to its acquisition or formation.

(2) Invest any amount in common stock, preferred stock, debt obligations, and other securities of one or more subsidiaries engaged or organized to engage exclusively in the ownership and management of assets authorized as investments for the insurer, provided that each subsidiary agrees to limit its investments in any asset so that such investments will not cause the amount of the total investment of the insurer to exceed any of the investment limitations specified in Paragraph (1) of this Subsection or in any other limitations specified in this Code applicable to the insurer. For the purpose of this Paragraph, "the total investment of the insurer" shall include each of the following:

(a) Any direct investment by the insurer in an asset.

(b) The insurer's proportionate share of any investment in an asset by any subsidiary of the insurer, which shall be calculated by multiplying the amount of the subsidiary's investment by the percentage of the ownership of the subsidiary.

(3) With the approval of the commissioner, invest any greater amount in common stock, preferred stock, debt obligations, or other securities of one or more subsidiaries, provided that after the investment the insurer's surplus as regards policyholders will be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs.

C. Exemption from investment restrictions. Investments in common stock, preferred stock, debt obligations, or other securities of subsidiaries made pursuant to Subsection B of this Section shall not be subject to any of the otherwise applicable restrictions or prohibitions contained in this Code applicable to such investments of insurers.

D. Qualification of investment; when determined. Whether any investment made pursuant to Subsection B of this Section meets the applicable requirements of that Subsection is to be determined before the investment is made, by calculating the applicable investment limitations as though the investment had already been made, taking into account the then outstanding principal balance on all previous investments in debt obligations, and the value of all previous investments in equity securities as of the day they were made, net of any return of capital invested, not including dividends.

E. Cessation of control. If an insurer ceases to control a subsidiary, it shall dispose of any investment therein made pursuant to this Section within three years from the time of the cessation of control or within such further time as the commissioner may prescribe, unless at any time after the investment shall have been made, the investment shall have met the requirements for investment under any other section of this Code, and the insurer has so notified the commissioner.

Acts 2012, No. 294, §1.



RS 22:691.4 - Acquisition of control of or merger with domestic insurer

§691.4. Acquisition of control of or merger with domestic insurer

A. Filing requirements.

(1) No person other than the issuer shall make a tender offer for or a request or invitation for tenders of, or enter into any agreement to exchange securities for, seek to acquire, or acquire, in the open market or otherwise, any voting security of a domestic insurer if, after the consummation thereof, such person would, directly or indirectly, or by conversion or by exercise of any right to acquire, be in control of the insurer, and no person shall enter into an agreement to merge with or otherwise to acquire control of a domestic insurer or any person controlling a domestic insurer unless, at the time the offer, request, or invitation is made or the agreement is entered into, or prior to the acquisition of the securities if no offer or agreement is involved, such person has filed with the commissioner and has sent to the insurer, a statement containing the information required by this Section and the offer, request, invitation, agreement, or acquisition has been approved by the commissioner in the manner prescribed in this Subpart.

(2) For purposes of this Section, any controlling person of a domestic insurer seeking to divest its controlling interest in the domestic insurer in any manner shall file with the commissioner, with a copy to the insurer, confidential notice of its proposed divestiture at least thirty days prior to the cessation of control. The commissioner shall determine those instances in which the person seeking to divest or to acquire a controlling interest in an insurer will be required to file for and obtain approval of the transaction. The information shall remain confidential until the conclusion of the transaction unless the commissioner, in his discretion, determines that confidential treatment will interfere with enforcement of this Section. If the statement referred to in Paragraph (1) of this Subsection is otherwise filed, this Paragraph shall not apply.

(3) With respect to a transaction subject to this Section, the acquiring person shall also file a pre-acquisition notification with the commissioner, which shall contain the information set forth in R.S. 22:691.5(C)(1). Failure to file the notification may subject such acquiring person to the penalties specified in R.S. 22:691.5(E)(3).

(4) For purposes of this Section, a domestic insurer shall include any person controlling a domestic insurer unless the person, as determined by the commissioner, is, either directly or through its affiliates, primarily engaged in business other than the business of insurance. For the purposes of this Section, person shall not include any securities broker holding, in the usual and customary broker's function, less than twenty percent of the voting securities of an insurance company or of any person which controls an insurance company.

B. Content of statement. The statement to be filed with the commissioner shall be made under oath or affirmation and shall contain a complete disclosure of the following information:

(1) The name and address of each person by whom or on whose behalf the merger or other acquisition of control referred to in Subsection A of this Section is to be effected, hereinafter called the "acquiring party".

(a) If the person is an individual, he shall also disclose his principal occupation and all offices and positions held during the past five years and any conviction of crimes other than minor traffic violations during the past ten years.

(b) If the person is not an individual, it shall include a report that discloses the following information:

(i) The nature of its business operations during the past five years or for such lesser period as such person or any predecessors thereof have been in existence.

(ii) An informative description of the business intended to be done by the person and the person's subsidiaries.

(iii) A list of all individuals who are or who have been selected to become directors or executive officers of the person, or who perform or will perform functions appropriate to such positions. The list shall include for each individual the information required by Subparagraph (a) of this Paragraph.

(2) The source, nature, and amount of the consideration used or to be used in effecting the merger or other acquisition of control; a description of any transaction where funds were or are to be obtained for any such purpose, including any pledge of the insurer's stock, or the stock of any of its subsidiaries or controlling affiliates; and the identity of persons furnishing consideration, provided however, that where a source of consideration is a loan made in the lender's ordinary course of business, the identity of the lender shall remain confidential if the person filing the statement so requests.

(3) Fully audited financial information as to the earnings and financial condition of each acquiring party for the preceding five fiscal years of each acquiring party, or for such lesser period as the acquiring party and any predecessors shall have been in existence, and similar unaudited information as of a date not earlier than ninety days prior to the filing of the statement.

(4) Any plans or proposals which each acquiring party may have to liquidate the insurer, to sell its assets or merge or consolidate it with any person, or to make any other material change in its business or corporate structure or management.

(5) The number of shares of any security referred to in Subsection A of this Section which each acquiring party proposes to acquire; the terms of the offer, request, invitation, agreement, or acquisition referred to in Subsection A of this Section; and a statement as to the method by which the fairness of the proposal was determined.

(6) The amount of each class of any security referred to in Subsection A of this Section which is beneficially owned or concerning which there is a right to acquire beneficial ownership by each acquiring party.

(7) A full description of any contracts, arrangements, or understandings with respect to any security referred to in Subsection A of this Section in which any acquiring party is involved, including but not limited to transfer of any of the securities, joint ventures, loan or option arrangements, puts or calls, guarantees of loans, guarantees against loss or guarantees of profits, division of losses or profits, or the giving or withholding of proxies. The description shall identify the persons with whom the contracts, arrangements, or understandings have been entered into.

(8) A description of the purchase of any security referred to in Subsection A of this Section during the twelve calendar months preceding the filing of the statement by any acquiring party, including the dates of purchase, names of the purchasers, and consideration paid or agreed to be paid.

(9) A description of any recommendations to purchase any security referred to in Subsection A of this Section made during the twelve calendar months preceding the filing of the statement by any acquiring party, or by anyone based upon interviews, or at the suggestion of the acquiring party.

(10) Copies of all tender offers for requests, or invitations for tenders of, exchange offers for, and agreements to acquire or exchange any securities referred to in Subsection A of this Section, and, if distributed, of additional soliciting material relating to them.

(11) The term of any agreement, contract, or understanding made with or proposed to be made with any broker-dealer as to solicitation of securities referred to in Subsection A of this Section for tender, and the amount of any fees, commissions, or other compensation to be paid to broker-dealers with regard thereto.

(12) An agreement by the person required to file the statement referred to in Subsection A of this Section that it will provide the annual report, specified in R.S. 22:691.6(L), for so long as control exists.

(13) An acknowledgment by the person required to file the statement referred to in Subsection A of this Section that the person and all subsidiaries within its control in the insurance holding company system will provide information to the commissioner upon request as necessary to evaluate enterprise risk to the insurer.

(14) Such additional information as the commissioner may by rule or regulation prescribe as necessary or appropriate for the protection of policyholders of the insurer or in the public interest.

C.(1) If the person required to file the statement referred to in Subsection A of this Section is a partnership, limited partnership, syndicate, or other group, the commissioner may require that the information called for by Paragraphs (B)(1) through (14) of this Section shall be given with respect to each partner of the partnership or limited partnership, each member of the syndicate or group, and each person who controls the partner or member. If any partner, member, or person is a corporation or the person required to file the statement referred to in Subsection A of this Section is a corporation, the commissioner may require that the information called for by Paragraphs (B)(1) through (14) of this Section shall be given with respect to the corporation, each officer and director of the corporation, and each person who is directly or indirectly the beneficial owner of more than ten percent of the outstanding voting securities of the corporation.

(2) If any material change occurs in the facts set forth in the statement filed with the commissioner and sent to the insurer pursuant to this Section, an amendment setting forth the change, together with copies of all documents and other material relevant to the change, shall be filed with the commissioner and sent to the insurer within two business days after the person learns of the change.

D. Alternative filing materials. If any offer, request, invitation, agreement, or acquisition referred to in Subsection A of this Section is proposed to be made by means of a registration statement under the Securities Act of 1933, or in circumstances requiring the disclosure of similar information under the Securities Exchange Act of 1934, or under a state law requiring similar registration or disclosure, the person required to file the statement referred to in Subsection A of this Section may utilize the documents in furnishing the information called for by that registration statement.

E. Approval by commissioner: hearings.

(1) The commissioner shall approve any merger or other acquisition of control referred to in Subsection A of this Section unless, after a public hearing, the commissioner makes any of the following findings:

(a) After the change of control, the domestic insurer referred to in Subsection A of this Section would not be able to satisfy the requirements for the issuance of a license to write the line or lines of insurance for which it is presently licensed.

(b) The effect of the merger or other acquisition of control would be to substantially lessen competition in insurance in this state or tend to create a monopoly. In applying the competitive standard mandated by this Subparagraph, the following factors shall apply:

(i) The informational requirements of R.S. 22:691.5(C)(1) and the standards of R.S. 22:691.5(D)(2).

(ii) The merger or other acquisition shall not be disapproved if the commissioner finds that any of the situations meeting the criteria provided by R.S. 22:691.5(D)(3) exist.

(iii) The commissioner may condition the approval of the merger or other acquisition on the removal of the basis of disapproval within a specified period of time.

(c) The financial condition of any acquiring party is such as might jeopardize the financial stability of the insurer or prejudice the interest of its policyholders.

(d) The plans or proposals which the acquiring party has to liquidate the insurer, sell its assets, or consolidate or merge it with any person, or to make any other material change in its business or corporate structure or management, are unfair and unreasonable to policyholders of the insurer and not in the public interest.

(e) The competence, experience, and integrity of those persons who would control the operation of the insurer are such that it would not be in the interest of policyholders of the insurer and of the public to permit the merger or other acquisition of control.

(f) The acquisition is likely to be hazardous or prejudicial to the insurance-buying public.

(2) The public hearing referred to in Paragraph (1) of this Subsection shall be held within thirty days after the statement required by Subsection A of this Section is filed, and at least twenty days notice shall be given by the commissioner to the person filing the statement and to the insurer. The commissioner shall publish a notice of the hearing in a daily newspaper in each of the congressional districts of the state for at least three consecutive days. The last date of publication shall be not less than ten days prior to the date of the hearing. Such notice shall include the name of the insurer and the name of person or persons who have filed the statement pursuant to Subsection A of this Section. The commissioner shall make a determination within the thirty-day period after the conclusion of such hearing. At the hearing, the person filing the statement, the insurer, any person to whom notice of hearing was sent, and any other person whose interest may be affected shall have the right to present evidence, examine, and cross examine witnesses, and offer oral and written arguments, and in connection with such hearing, shall be entitled to conduct discovery proceedings in the same manner as is presently allowed in the district courts of this state. All discovery proceedings shall be concluded not later than three days prior to the commencement of the public hearing.

(3) If the proposed acquisition of control will require the approval of more than one commissioner, the public hearing referred to in Paragraph (2) of this Subsection may be held on a consolidated basis upon request of the person filing the statement referred to in Subsection A of this Section. Such person shall file the statement referred to in Subsection A of this Section with the National Association of Insurance Commissioners (NAIC) within five days of making the request for a public hearing. A commissioner may opt out of a consolidated hearing, and shall provide notice to the applicant of the opt-out within ten days of the receipt of the statement referred to in Subsection A of this Section. A hearing conducted on a consolidated basis shall be public and shall be held within the United States before the commissioners of the states in which the insurers are domiciled. Such commissioners shall hear and receive evidence. A commissioner may attend such hearing in person or by telecommunication.

(4) In connection with a change of control of a domestic insurer, any determination by the commissioner that the person acquiring control of the insurer shall be required to maintain or restore the capital of the insurer to the level required by the laws and regulations of this state shall be made not later than sixty days after the date of notification of the change in control submitted pursuant to Paragraph (A)(1) of this Section.

(5) The commissioner may retain at the acquiring person's expense, any attorneys, actuaries, accountants, and other experts not otherwise a part of the commissioner's staff as may be reasonably necessary to assist the commissioner in reviewing the proposed acquisition of control.

F. Exemptions.

(1) The provisions of this Section shall not apply to any offer, request, invitation, agreement, or acquisition which the commissioner, by order, shall exempt for any of the following reasons:

(a) The offer or agreement was not made or entered into for the purpose of, and did not have the effect of changing or influencing the control of a domestic insurer.

(b) The offer or agreement was not otherwise comprehended within the purposes of this Section.

(c) The change in control results from an inheritance, donation, or similar type transfer of ownership.

(2) Exemptions pursuant to Subparagraph (1)(a) or (b) this Subsection shall be requested and granted by the commissioner prior to the transaction.

(3) Notice of any change of control which results from an inheritance, donation, or similar type transfer of ownership shall be submitted to the commissioner no more than sixty days after such change in the format required by the commissioner.

G. Violations. The following shall be violations of this Section:

(1) The failure to file any statement, amendment, or other material required to be filed pursuant to Subsection A or B of this Section.

(2) The effectuation or any attempt to effectuate an acquisition of control of, divestiture of, or merger with, a domestic insurer unless the commissioner has given approval.

H. Jurisdiction; consent to service of process. The courts of this state are hereby vested with jurisdiction over every person not resident, domiciled, or authorized to do business in this state who files a statement with the commissioner under this Section, and over all actions involving such person arising out of violations of this Section, and each such person shall be deemed to have performed acts equivalent to and constituting an appointment by the person of the commissioner to be his true and lawful attorney upon whom may be served all lawful process in any action, suit, or proceeding arising out of violations of this Section. Copies of all lawful process shall be served on the commissioner and transmitted by registered or certified mail by the commissioner to the person at his last known address.

Acts 2012, No. 294, §1; Acts 2014, No. 791, §8.



RS 22:691.5 - Acquisitions involving insurers not otherwise covered

§691.5. Acquisitions involving insurers not otherwise covered

A. Definitions. The following definitions shall apply for the purposes of this Section only:

(1) "Acquisition" means any agreement, arrangement, or activity the consummation of which results in a person acquiring directly or indirectly the control of another person and includes but is not limited to the acquisition of voting securities, the acquisition of assets, bulk reinsurance, and mergers.

(2) An "involved insurer" includes an insurer which either acquires or is acquired, is affiliated with an acquirer or acquired, or is the result of a merger.

B. Scope.

(1) Except as exempted in Paragraph (2) of this Subsection, this Section applies to any acquisition in which there is a change in control of an insurer authorized to do business in this state.

(2) This Section shall not apply to any of the following events:

(a) A purchase of securities solely for investment purposes so long as the securities are not used by voting, or otherwise, to cause or attempt to cause the substantial lessening of competition in any insurance market in this state. If a purchase of securities results in a presumption of control pursuant to R.S. 22:691.2, it is not solely for investment purposes unless the commissioner of the insurer's state of domicile accepts a disclaimer of control or affirmatively finds that control does not exist and the disclaimer action or affirmative finding is communicated by the domiciliary commissioner to the commissioner of this state.

(b) The acquisition of a person by another person when both persons are neither directly nor through affiliates primarily engaged in the business of insurance, if pre-acquisition notification is filed with the commissioner in accordance with Subsection C of this Section thirty days prior to the proposed effective date of the acquisition. However, such pre-acquisition notification is not required for exclusion from this Section if the acquisition would otherwise be excluded from this Section by any other Subparagraph of Subsection B of this Section.

(c) The acquisition of already affiliated persons.

(d)(i) An acquisition if, as an immediate result of the acquisition, any of the following circumstances would exist:

(aa) There is no market where the combined market share of the involved insurers would exceed five percent of the total market.

(bb) There would be no increase in any market share.

(cc) There is no market wherein the combined market share of the involved insurers would exceed twelve percent of the total market, and the market share would increase by more than two percent of the total market.

(ii) For the purpose of this Subparagraph, a market means direct written insurance premiums in this state for a line of business as contained in the annual statement required to be filed by insurers licensed to do business in this state.

(e) An acquisition for which a pre-acquisition notification would be required pursuant to this Section due solely to the resulting effect on the ocean marine insurance line of business.

(f) An acquisition of an insurer whose domiciliary commissioner affirmatively finds that the insurer is in failing condition, there is a lack of feasible alternative to improving such condition, the public benefits of improving the insurer's condition through the acquisition exceed the public benefits that would arise from not lessening competition, and the findings are communicated by the domiciliary commissioner to the commissioner of this state.

C. Pre-acquisition notification; waiting period. An acquisition covered by Subsection B of this Section may be subject to an order pursuant to Subsection E of this Section unless the acquiring person files a pre-acquisition notification and the waiting period has expired. The acquired person may file a pre-acquisition notification. The commissioner shall give confidential treatment to information submitted under this Subsection in the same manner as provided in R.S. 22:691.10.

(1) The pre-acquisition notification shall be in such form and contain such information as prescribed by the commissioner relating to those markets, in accordance with Subparagraph (B)(2)(d) of this Section, which cause the acquisition not to be exempted from the provisions of this Section. The commissioner may require such additional material and information as deemed necessary to determine whether the proposed acquisition, if consummated, would violate the competitive standard set forth in Subsection D of this Section. The required information may include an opinion of an economist as to the competitive impact of the acquisition in this state accompanied by a summary of the education and experience of such person indicating his or her ability to render an informed opinion.

(2) The waiting period required shall begin on the date of receipt of the commissioner of a pre-acquisition notification and shall end on the earlier of the thirtieth day after the date of receipt or termination of the waiting period by the commissioner. Prior to the end of the waiting period the commissioner, on a one-time basis, may require the submission of additional needed information relevant to the proposed acquisition, in which event the waiting period shall end on the earlier of the thirtieth day after receipt of the additional information by the commissioner or termination of the waiting period by the commissioner.

D. Competitive standard.

(1) The commissioner may enter an order pursuant to Subsection E of this Section with respect to an acquisition if there is substantial evidence that the effect of the acquisition may be to substantially lessen competition in any line of insurance in this state or tend to create a monopoly, or if the insurer fails to file adequate information in compliance with the provisions of Subsection C of this Section.

(2) In determining whether a proposed acquisition would violate the competitive standard set forth in Paragraph (1) of this Subsection, the commissioner shall consider the following:

(a) Any acquisition covered under Subsection B of this Section that involves two or more insurers competing in the same market shall be prima facie evidence of violation of the competitive standards if either of the following circumstances are present:

(i) The market is highly concentrated and the involved insurers possess the following shares of the market:

Insurer A

Insurer B

4%

4% or more

10%

2% or more

15%

1% or more.

(ii) The market is not highly concentrated and the involved insurers possess the following shares of the market:

Insurer A

Insurer B

5%

5% or more

10%

4% or more

15%

3% or more

19%

1% or more

(aa) A highly concentrated market is one in which the share of the four largest insurers is seventy-five percent or more of the market.

(bb) Percentages not shown in the tables are interpolated proportionately to the percentages that are shown. If more than two insurers are involved, exceeding the total of the two columns in the table shall be prima facie evidence of violation of the competitive standard set forth in Paragraph (1) of this Subsection.

(cc) For the purpose of Items (i) and (ii) of this Subparagraph, the insurer with the largest share of the market shall be deemed to be Insurer A.

(b) Whether there is a significant trend toward increased concentration when the aggregate market share of any grouping of the largest insurers in the market, from the two largest to the eight largest, has increased by seven percent or more of the market over a period of time extending from any base year of five to ten years prior to the acquisition up to the time of the acquisition. Any acquisition or merger covered under Subsection B of this Section involving two or more insurers competing in the same market is prima facie evidence of violation of the competitive standard set forth in Paragraph (1) of this Subsection if each of the following circumstances exist:

(i) There is a significant trend toward increased concentration in the market.

(ii) One of the insurers involved is one of the insurers in a grouping of large insurers showing the requisite increase in the market share.

(iii) Another involved insurer's market is two percent or more.

(c) For the purposes of this Subsection:

(i) The term "insurer" includes any company or group of companies under common management, ownership, or control.

(ii) The term "market" means the relevant product and geographical markets. In determining the relevant product and geographical markets, the commissioner shall give due consideration to any applicable definitions or guidelines promulgated by the NAIC and to any relevant information submitted by parties to the acquisition, as well as any other factors the commissioner deems relevant. In the absence of sufficient information to the contrary, the relevant product market is assumed to be the direct written insurance premium for a line of business, such line being the same one that is used in the annual statement required to be filed by insurers doing business in this state. The relevant geographical market shall be assumed to be this state.

(d) The burden of showing prima facie evidence of violation of the competitive standard rests upon the commissioner.

(e) Even if an acquisition is not a prima facie violation of the competitive standard pursuant to Subparagraphs (a) and (b) of this Paragraph, the commissioner may establish the requisite anticompetitive effect based upon other substantial evidence. Even when an acquisition is a prima facie violation of the competitive standard pursuant to Subparagraphs (a) and (b) of this Paragraph, a party may establish the absence of the requisite anticompetitive effect based upon other substantial evidence. Relevant factors in making a determination under this Subparagraph include but shall not be limited to market shares, volatility of ranking of market leaders, number of competitors, concentration, trend of concentration in the industry, and ease of entry and exit into the market.

(3) An order may not be entered pursuant to Subsection E of this Section if either of the following circumstances exists:

(a) The acquisition will yield substantial economies of scale or economies in resource utilization that cannot be feasibly achieved in any other way and the public benefits which would arise from such economies exceed the public benefits which would arise from not lessening competition.

(b) The acquisition will substantially increase the availability of insurance, and the public benefits of the increase exceed the public benefits which would arise from not lessening competition.

E. Orders and penalties.

(1)(a) If an acquisition violates the standards of this Section, the commissioner may enter an order which:

(i) Requires an involved insurer to cease and desist from doing business in this state with respect to the line or lines of insurance involved in the violation.

(ii) Denies the application of an acquired or acquiring insurer for a license to do business in this state.

(b) Such an order shall not be entered unless each of the following requirements have been satisfied:

(i) Interested parties have opportunity for a hearing.

(ii) Notice of the hearing is issued prior to the end of the waiting period and not less than fifteen days prior to the hearing.

(iii) The hearing is concluded and the order is issued no later than sixty days after the date of the filing of the pre-acquisition notification with the commissioner.

(c) Every order shall be accompanied by a written decision of the commissioner setting forth findings of fact and conclusions of law.

(d) An order issued pursuant to this Paragraph shall not apply if the acquisition is not consummated.

(2) Any person who violates a cease and desist order of the commissioner issued in accordance with Paragraph (1) of this Subsection while the order is in effect may be subject to one or more of the following penalties:

(a) A monetary penalty of not more than ten thousand dollars for every day of violation.

(b) Suspension or revocation of the person's license.

(3) Any insurer or other person who fails to make any filing required by this Section, and who fails to demonstrate a good faith effort to comply with any filing requirement, shall be subject to a fine of not more than fifty thousand dollars.

F. The provisions of R.S. 22:691.12(B) and (C) and 691.14 do not apply to acquisitions covered under Subsection B of this Section.

Acts 2012, No. 294, §1.



RS 22:691.6 - Registration of insurers

§691.6. Registration of insurers

A. Registration.

(1) Every insurer which is authorized to do business in this state and which is a member of an insurance holding company system shall register with the commissioner, except a foreign insurer subject to registration requirements and standards adopted by statute or regulation in the jurisdiction of its domicile which are substantially similar to those contained in the provisions of this Section or the provisions of R.S. 22:691.5(A)(1), (B), and (D), and either the provisions of R.S. 22:691.7(A)(2) or a provision such as the following: "Each registered insurer shall keep current the information required to be disclosed in its registration statement by reporting all material changes or additions within fifteen days after the end of the month in which it learns of each change or addition."

(2) Any insurer which is subject to registration under this Section shall register within fifteen days after it becomes subject to registration, and annually thereafter by the thirtieth of April of each year for the previous calendar year, unless the commissioner for good cause shown extends the time for registration, and then within the extended time. The commissioner may require any insurer authorized to do business in the state which is a member of an insurance holding company system, and which is not subject to registration under this Section, to furnish a copy of the registration statement, the summary specified in Subsection C of this Section, or other information filed by the insurance company with the insurance regulatory authority of its domiciliary jurisdiction.

B. Information and form required. Every insurer subject to registration shall file the registration statement with the commissioner on a form and in a format prescribed by the commissioner, which shall contain a complete and current disclosure of the following information:

(1) The capital structure, general financial condition, ownership, and management of the insurer and any person controlling the insurer.

(2) The identity and relationship of every member of the insurance holding company system.

(3) A listing of any agreements which are of the type listed below and which have transactions that are outstanding or which have occurred during the last calendar year between the insurer and its affiliates:

(a) Loans, other investments, or purchases, sales, or exchanges of securities of the affiliates by the insurer or of the insurer by its affiliates.

(b) Purchases, sales, or exchange of assets.

(c) Transactions not in the ordinary course of business.

(d) Guarantees or undertakings for the benefit of an affiliate which result in an actual contingent exposure of the insurer's assets to liability, other than insurance contracts entered into in the ordinary course of the insurer's business.

(e) All management agreements, service contracts, and all cost-sharing arrangements.

(f) Reinsurance agreements.

(g) Dividends and other distributions to shareholders.

(h) Consolidated tax allocation agreements.

(4) Any pledge of the insurer's stock, including stock of any subsidiary or controlling affiliate, for a loan made to any member of the insurance holding company system.

(5) If requested by the commissioner, the insurer shall include financial statements of or within an insurance holding company system, including all affiliates. Financial statements may include but are not limited to annual audited financial statements filed with the United States Securities and Exchange Commission (SEC) pursuant to the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended. An insurer required to file financial statements pursuant to this Paragraph may satisfy the request by providing the commissioner with the most recently filed parent corporation financial statements that have been filed with the SEC.

(6) Other matters concerning transactions between registered insurers and any affiliates as may be included from time to time in any registration forms adopted or approved by the commissioner.

(7) Statements that the insurer's board of directors oversees corporate governance and internal controls and that the insurer's officers or senior management have approved, implemented, and continue to maintain and monitor corporate governance and internal control procedures.

(8) Any other information required by the commissioner by rule or regulation.

(9) Financial statements of the ultimate controlling person in the holding company system as of the end of the person's latest fiscal year.

C. Summary of changes to registration statement. All registration statements shall contain a summary outlining all items in the current registration statement representing changes from the prior registration statement.

D. Materiality. No information need be disclosed on the registration statement filed pursuant to Subsection B of this Section if the information is not material for the purposes of this Section. Unless the commissioner by rule, regulation, or order provides otherwise: sales, purchases, exchanges, loans, or extensions of credit, investments, or guarantees involving one-half of one percent or less of an insurer's admitted assets as of the thirty-first day of December next preceding shall not be deemed material for purposes of this Section.

E. Reporting of dividends to shareholders. Subject to the provisions of R.S. 22:691.7(B), each registered insurer shall report to the commissioner all dividends and other distributions to shareholders within fifteen business days following the declaration thereof.

F. Information of insurers. Any person within an insurance holding company system subject to registration shall be required to provide complete and accurate information to an insurer, where the information is reasonably necessary to enable the insurer to comply with the provisions of this Subpart.

G. Termination of registration. The commissioner shall terminate the registration of any insurer which demonstrates that it no longer is a member of an insurance holding company system.

H. Consolidated filing. The commissioner may require or allow two or more affiliated insurers subject to registration to file a consolidated registration statement.

I. Alternative registration. The commissioner may allow an insurer which is authorized to do business in this state and which is part of an insurance holding company system to register on behalf of any affiliated insurer which is required to register under Subsection A of this Section and to file all information and material required to be filed under this Section.

J. Exemptions.

(1) The provisions of this Section shall not apply to any insurer, information, or transaction if, and to the extent that, the commissioner by rule, regulation, or order shall exempt such insurer, information, or transaction from applicability of the provisions of this Section.

(2) Unless the commissioner determines that the condition of a small company renders the continuance of its business hazardous to the public or its insureds, a small company shall not be required to submit to the department a registration statement required by this Section, but shall be considered a registered insurer for the purposes of the provisions of Subsection E of this Section and R.S. 22:691.7(A) and 691.8.

K. Disclaimer. Any person may file with the commissioner a disclaimer of affiliation with any authorized insurer, or such a disclaimer may be filed by such insurer or any member of an insurance holding company system. The disclaimer shall fully disclose all material relationships and bases for affiliation between such person and such insurer as well as the basis for disclaiming such affiliation. After a disclaimer has been filed, the insurer shall be relieved of any duty to register or report under this Section which may arise out of the insurer's relationship with such person unless and until the commissioner disallows such a disclaimer. The person filing such a disclaimer shall notify the commissioner of any material change to the affiliations and relationships as reported in the disclaimer within thirty days of the effective date of the change.

L. Enterprise risk filing. The ultimate controlling person of every insurer subject to registration shall also file an annual enterprise risk report. The report shall, to the best of the ultimate controlling person's knowledge and belief, identify the material risks within the insurance holding company system that could pose enterprise risk to the insurer. The report shall be filed with the lead state commissioner of the insurance holding company system as determined by the procedures within the Financial Analysis Handbook adopted by the National Association of Insurance Commissioners. The provisions of this Section shall become effective for the 2014 calendar year report filing cycle.

M. Violations. The failure to file a registration statement or any summary of the registration statement or enterprise risk filing required by this Section within the time specified for filing shall be a violation of this Section.

N. Incorporation by reference.

(1) Any information contained in any financial statement, annual report, proxy statement, statement filed with a governmental authority, or any other document may be incorporated by reference, provided the document is filed as an exhibit to the registration statement. Any excerpt of a document may be filed as an exhibit if the document is extensive. Any documents currently on file with the commissioner which were filed within three years need not be attached as exhibits, but shall be referred to if not so attached. All references to information contained in exhibits or in documents duly filed shall clearly identify the material and specifically indicate that the material is to be incorporated by reference to the item. No materials shall be incorporated by reference in any instance that the incorporation would render the statement incomplete, unclear, or confusing.

(2) If a filing requires a summary or outline of the provisions of any document, only a brief statement shall be made as to the pertinent provisions of the document. In addition to the brief statement, the summary or outline may incorporate, by reference, particular parts of any exhibit or document currently on file with the commissioner which was filed within three years and may be included in its entirety by the reference. In any case where two or more documents required to be filed as exhibits are substantially identical in all material respects except as to the parties, the dates of execution, or other details, a copy of one of the documents shall be filed with a schedule identifying the omitted documents and setting forth the material details in which such documents differ from the documents filed.

Acts 2012, No. 294, §1; Acts 2014, No. 528, §1.



RS 22:691.7 - Standards and management of an insurer within an insurance holding company system

§691.7. Standards and management of an insurer within an insurance holding company system

A. Transactions within an insurance holding company system.

(1) Transactions within an insurance holding company system to which an insurer subject to registration is a party shall be subject to the following standards:

(a) The terms shall be fair and reasonable.

(b) Agreements for cost sharing services and management shall include such provisions as required by rule and regulation issued by the commissioner.

(c) Charges or fees for services performed shall be reasonable.

(d) Expenses incurred and payment received shall be allocated to the insurer in conformity with customary insurance accounting practices consistently applied.

(e) The books, accounts, and records of each party to all such transactions shall be maintained as to clearly and accurately disclose the nature and details of the transactions including such accounting information as is necessary to support the reasonableness of the charges or fees to the respective parties.

(f) The insurer's surplus as regards policyholders following any dividends or distributions to shareholder affiliates shall be reasonable in relation to the insurer's outstanding liabilities and adequate to meet its financial needs.

(2) None of the following enumerated transactions involving a domestic insurer and any person in its insurance holding company system, including amendments or modifications of affiliate agreements previously filed pursuant to this Section, which are subject to any materiality standards contained in Subparagraphs (a) through (g) of this Paragraph, may be entered into unless the insurer has notified the commissioner in writing of its intention to enter into the transaction at least thirty days prior thereto, or such shorter period as the commissioner may permit, and the commissioner has not disapproved it within that period. The notice for amendments or modifications shall include the reasons for the change and the financial impact on the domestic insurer. Informal notice shall be reported, within thirty days after a termination of a previously filed agreement, to the commissioner for determination of the type of filing required, if any.

(a) Sales, purchases, exchanges, loans, extensions of credit, or investments.

(i) Relevant transactions relative to nonlife insurers shall equal or exceed the lesser of three percent of the insurer's admitted assets or twenty-five percent of surplus as regards policyholders as of the thirty-first day of December next preceding.

(ii) Relevant transactions relative to life insurers shall equal or exceed three percent of the insurer's admitted assets as of the thirty-first day of December next preceding.

(b) Loans or extensions of credit to any person who is not an affiliate, where the insurer makes loans or extensions of credit with the agreement or understanding that the proceeds of the transactions, in whole or in substantial part, are to be used to make loans or extensions of credit to, to purchase assets of, or to make investments in, any affiliate of the insurer making the loans or extensions of credit.

(i) Relevant transactions relative to nonlife insurers shall equal or exceed the lesser of three percent of the insurer's admitted assets or twenty-five percent of surplus as regards policyholders as of the thirty-first day of December next preceding.

(ii) Relevant transactions relative to life insurers shall equal or exceed three percent of the insurer's admitted assets as of the thirty-first day of December next preceding.

(c) Reinsurance agreements or modifications thereto, including each of the following types of reinsurance agreements:

(i) All reinsurance pooling agreements.

(ii) Agreements in which the reinsurance premium or a change in the insurer's liabilities, or the projected reinsurance premium or a change in the insurer's liabilities in any of the next three years, equals or exceeds five percent of the insurer's surplus as regards policyholders, as of the thirty-first day of December next preceding, including those agreements which may require as consideration the transfer of assets from an insurer to a non-affiliate, if an agreement or understanding exists between the insurer and non-affiliate that any portion of the assets will be transferred to one or more affiliates of the insurer.

(d) All management agreements, service contracts, tax allocation agreements, guarantees, and all cost-sharing arrangements.

(e) Guarantees when made by a domestic insurer; provided, however, that a guarantee which is quantifiable as to amount is not subject to the notice requirements of this Paragraph unless it exceeds the lesser of one-half of one percent of the insurer's admitted assets or ten percent of surplus as regards policyholders as of the thirty-first day of December next preceding. Further, all guarantees which are not quantifiable as to amount are subject to the notice requirements of this Paragraph.

(f) Direct or indirect acquisitions or investments in a person that controls the insurer or in an affiliate of the insurer in an amount which, together with its present holdings in such investments, exceeds two and one-half percent of the insurer's surplus to policyholders. Direct or indirect acquisitions or investments in subsidiaries acquired pursuant to R.S. 22:691.3 or authorized under any other Section of this Code, or in non-subsidiary insurance affiliates that are subject to the provisions of this Subpart, are exempt from this requirement.

(g) Any material transactions, specified by regulation, which the commissioner determines may adversely affect the interests of the insurer's policyholders. Nothing in this Paragraph shall be deemed to authorize or permit any transactions which, in the case of an insurer not a member of the same insurance holding company system, would be otherwise contrary to law.

(3) A domestic insurer may not enter into transactions which are part of a plan or series of like transactions with persons within the insurance holding company system if the purpose of those separate transactions is to avoid the statutory threshold amount and thus avoid the review that would occur otherwise. If the commissioner determines that separate transactions were entered into over any twelve-month period for that purpose, the commissioner may exercise his authority pursuant to R.S. 22:691.13.

(4) The commissioner, in reviewing transactions pursuant to Paragraph (2) of this Subsection, shall consider whether the transactions comply with the standards set forth in Paragraph (1) of this Subsection and whether they may adversely affect the interests of policyholders.

(5) The commissioner shall be notified within thirty days of any investment of the domestic insurer in any one corporation if the total investment in the corporation by the insurance holding company system exceeds ten percent of the corporation's voting securities.

B. Dividends and other distributions.

(1) No domestic insurer shall pay any extraordinary dividend or make any other extraordinary distribution to its shareholders until thirty days after the commissioner has received notice of the declaration thereof and has not within that period disapproved the payment, or until the commissioner has approved the payment within the thirty-day period.

(2) For purposes of this Subsection, an extraordinary dividend or distribution includes any dividend or distribution of cash or other property, whose fair market value together with that of other dividends or distributions made within the preceding twelve months exceeds the lesser of the following amounts:

(a) Ten percent of the insurer's surplus as regards policyholders as of the thirty-first day of December next preceding.

(b) The net gain from operations of the insurer if the insurer is a life insurer, or the net income, if the insurer is not a life insurer, not including realized capital gains, for the twelve-month period ending the thirty-first day of December next preceding, but shall not include pro rata distributions of any class of the insurer's own securities. In determining whether a dividend or distribution is extraordinary, an insurer other than a life insurer may carry forward net income from the previous two calendar years that has not already been paid out as dividends. This carryforward shall be computed by taking the net income from the second and third preceding calendar years, not including realized capital gains, less dividends paid in the second and immediate preceding calendar years.

(3) Notwithstanding any other provision of law, an insurer may declare an extraordinary dividend or distribution which is conditional upon the commissioner's approval, and the declaration shall confer no rights upon shareholders until either the commissioner has approved the payment of the dividend or distribution, or, the commissioner has not disapproved payment within the thirty-day period referred to above.

C. Management of domestic insurers subject to registration.

(1) Notwithstanding the control of a domestic insurer by any person, the officers and directors of the insurer shall not thereby be relieved of any obligation or liability to which they would otherwise be subject by law, and the insurer shall be managed so as to assure its separate operating identity consistent with this Subpart.

(2) Nothing in this Section shall preclude a domestic insurer from having or sharing a common management or cooperative or joint use of personnel, property, or services with one or more other persons under arrangements meeting the standards of Paragraph (A)(1) of this Section.

(3) Not less than one-third of the directors of a domestic insurer, and not less than one-third of the members of each committee of the board of directors of any domestic insurer shall be persons who are not officers or employees of the insurer or of any entity controlling, controlled by, or under common control with the insurer and who are not beneficial owners of a controlling interest in the voting stock of the insurer or entity. At least one such person shall be included in any quorum for the transaction of business at any meeting of the board of directors or any committee thereof.

(4) The board of directors of a domestic insurer shall establish one or more committees comprised solely of directors who are not officers or employees of the insurer or of any entity controlling, controlled by, or under common control with the insurer and who are not beneficial owners of a controlling interest in the voting stock of the insurer or any such entity. The committee or committees shall have responsibility for nominating candidates for director for election by shareholders or policyholders, evaluating the performance of officers deemed to be principal officers of the insurer, and recommending to the board of directors the selection and compensation of the principal officers.

(5) The provisions of Paragraphs (3) and (4) of this Subsection shall not apply to a domestic insurer if the person controlling the insurer, such as an insurer, a mutual insurance holding company, or a publicly held corporation, has a board of directors and committees thereof that meet the requirements of Paragraphs (3) and (4) of this Subsection with respect to such controlling entity.

(6) An insurer may make application to the commissioner for a waiver from the requirements of this Subsection, if the insurer's annual direct written and assumed premium, excluding premiums reinsured with the Federal Crop Insurance Corporation and National Flood Insurance Program, is less than three hundred million dollars. An insurer may also make application to the commissioner for a waiver from the requirements of this Subsection based upon unique circumstances. The commissioner may consider various factors, including but not limited to the type of business entity, volume of business written, availability of qualified board members, or the ownership or organizational structure of the entity.

D. Adequacy of surplus. For purposes of this Subpart, in determining whether an insurer's surplus as regards policyholders is reasonable in relation to the insurer's outstanding liabilities and adequate to meet its financial needs, the following factors, among others, shall be considered:

(1) The size of the insurer as measured by its assets, capital, and surplus, reserves, premium writings, insurance in force, and other appropriate criteria.

(2) The extent to which the insurer's business is diversified among several lines of insurance.

(3) The number and size of risks insured in each line of business.

(4) The extent of the geographical dispersion of the insurer's insured risks.

(5) The nature and extent of the insurer's reinsurance program.

(6) The quality, diversification, and liquidity of the insurer's investment portfolio.

(7) The recent past and projected future trend in the size of the insurer's investment portfolio.

(8) The surplus as regards policyholders maintained by other comparable insurers.

(9) The adequacy of the insurer's reserves.

(10) The quality and liquidity of investments in affiliates. The commissioner may treat any such investment as a disallowed asset for purposes of determining the adequacy of surplus as regards policyholders whenever in the judgment of the commissioner the investment so warrants.

Acts 2012, No. 294, §1.



RS 22:691.8 - Examination

§691.8. Examination

A. Power of commissioner. Subject to the limitation contained in this Section and in addition to the powers which the commissioner has under this Code relating to the examination of insurers, the commissioner shall have the power to examine any insurer registered under R.S. 22:691.6 and its affiliates to ascertain the financial condition of the insurer, including the enterprise risk to the insurer by the ultimate controlling party, or by any entity or combination of entities within the insurance holding company system, or by the insurance holding company system on a consolidated basis.

B. Access to books and records.

(1) The commissioner may order any insurer registered under R.S. 22:691.6 to produce such records, books, or other information papers in the possession of the insurer or its affiliates as are reasonably necessary to determine compliance with this Subpart.

(2) To determine compliance with this Subpart, the commissioner may order any insurer registered under R.S. 22:691.6 to produce information not in the possession of the insurer if the insurer can obtain access to such information pursuant to contractual relationships, statutory obligations, or other method. In the event the insurer cannot obtain the information requested by the commissioner, the insurer shall provide the commissioner a detailed explanation of the reason that the insurer cannot obtain the information and the identity of the holder of information. If at the discretion of the commissioner, it appears that the detailed explanation is without merit, the commissioner may require, after notice and hearing, the insurer to pay a penalty of one hundred dollars for each day's delay, or may suspend or revoke the insurer's authority.

C. Use of consultants. The commissioner may retain at the registered insurer's expense such attorneys, actuaries, accountants, and other experts not otherwise a part of the commissioner's staff as shall be reasonably necessary to assist in the conduct of the examination under Subsection A of this Section. Any persons so retained shall be under the direction and control of the commissioner and shall act in a purely advisory capacity.

D. Expenses. Each registered insurer producing for examination records, books, and papers pursuant to Subsection A of this Section shall be liable for and shall pay the expense of examination in accordance with R.S. 22:1985 through 1988.

E. Compelling production. In the event the insurer fails to comply with an order, the commissioner shall have the power to examine the affiliates to obtain the information. The commissioner shall also have the power to issue subpoenas, to administer oaths, and to examine under oath any person for purposes of determining compliance with this Section. Upon the failure or refusal of any person to obey a subpoena, the commissioner may petition a court of competent jurisdiction, and upon proper showing, the court may issue an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey the court order shall be punishable as contempt of court. Every person shall be obliged to attend as a witness at the place specified in the subpoena, when subpoenaed, anywhere within the state. Such persons shall be entitled to the same fees and mileage, if claimed, as a witness in R.S. 13:3661, which fees, mileage, and actual expense, if any, necessarily incurred in securing the attendance of witnesses, and their testimony, shall be itemized and charged against, and be paid by, the company being examined.

Acts 2012, No. 294, §1.



RS 22:691.9 - Supervisory colleges

§691.9. Supervisory colleges

A. Power of commissioner. With respect to any insurer registered under R.S. 22:691.6, and in accordance with Subsection C of this Section, the commissioner shall also have the power to participate in a supervisory college for any domestic insurer that is part of an insurance holding company system with international operations in order to determine compliance by the insurer with this Subpart. The powers of the commissioner with respect to supervisory colleges include but are not limited to the following:

(1) Initiating the establishment of a supervisory college.

(2) Clarifying the membership and participation of other supervisors in the supervisory college.

(3) Clarifying the functions of the supervisory college and the role of other regulators, including the establishment of a group-wide supervisor.

(4) Coordinating the ongoing activities of the supervisory college, including planning meetings, supervisory activities, and processes for information sharing.

(5) Establishing a crisis management plan.

B. Expenses. Each registered insurer subject to this Section shall be liable for and shall pay the reasonable expenses of the commissioner's participation in a supervisory college in accordance with Subsection C of this Section, including reasonable travel expenses. For purposes of this Section, a supervisory college may be convened as either a temporary or permanent forum for communication and cooperation between the regulators charged with the supervision of the insurer or its affiliates, and the commissioner may establish a regular assessment to the insurer for the payment of these expenses.

C. Supervisory college. In order to assess the business strategy, financial position, legal and regulatory position, risk exposure, risk management and governance processes, and as part of the examination of individual insurers in accordance with R.S. 691.8, the commissioner may participate in a supervisory college with other regulators charged with supervision of the insurer or its affiliates, including other state, federal, and international regulatory agencies. The commissioner may enter into agreements in accordance with R.S. 22:691.10(C) providing the basis for cooperation between the commissioner and the other regulatory agencies, and the activities of the supervisory college. Nothing in this Section shall delegate to the supervisory college the authority of the commissioner to regulate or supervise the insurer or its affiliates within its jurisdiction.

Acts 2012, No. 294, §1.



RS 22:691.9.1 - Group-wide supervision of internationally active insurance groups

§691.9.1. Group-wide supervision of internationally active insurance groups

A. The commissioner may act as the group-wide supervisor for any internationally active insurance group pursuant to this Section. An insurance holding company system that does not otherwise qualify as an internationally active insurance group may request that the commissioner make a determination or acknowledgment as to its group-wide supervisor pursuant to this Section. When one of the following applies, the commissioner may acknowledge another regulatory official as the group-wide supervisor when the internationally active insurance group:

(1) Does not have substantial insurance operations in the United States.

(2) Has substantial insurance operations in the United States but not in this state.

(3) Has substantial insurance operations in the United States and this state but the commissioner has determined pursuant to the factors set forth in Subsections B and F of this Section that the other regulatory official is the appropriate group-wide supervisor.

B. In cooperation with other state, federal, and international regulatory agencies, the commissioner shall identify a single group-wide supervisor for an internationally active insurance group. A commissioner identified under this Section as the group-wide supervisor may determine that it is appropriate to acknowledge another supervisor to serve as the group-wide supervisor. The acknowledgment of the group-wide supervisor shall be made after consideration of the factors specified in Paragraphs (1) through (5) of this Subsection and shall be made in cooperation with and subject to the acknowledgment of other regulatory officials involved with supervision of members of the internationally active insurance group, and in consultation with the internationally active insurance group. The commissioner shall consider the following factors and the relative scale of each when making a determination or acknowledgment pursuant to this Subsection:

(1) The place of domicile of the insurers within the internationally active insurance group that hold the largest share of the group's written premiums, assets, or liabilities.

(2) The place of domicile of the top-tiered insurer or insurers in the insurance holding company system of the internationally active insurance group.

(3) The location of the executive offices or largest operational offices of the internationally active insurance group.

(4) Whether another regulatory official is acting or is seeking to act as the group-wide supervisor under a regulatory system that the commissioner determines to be one of the following:

(a) Substantially similar to the system of regulation provided pursuant to the laws of this state.

(b) Otherwise sufficient in terms of providing for group-wide supervision, enterprise risk analysis, and cooperation with other regulatory officials.

(5) Whether another regulatory official acting or seeking to act as the group-wide supervisor provides the commissioner with reasonably reciprocal recognition and cooperation.

C. Notwithstanding any other provision of law, when another regulatory official is acting as the group-wide supervisor of an internationally active insurance group, the commissioner shall acknowledge that regulatory official as the group-wide supervisor. However, the commissioner shall make a determination or acknowledgment pursuant to Subsection B of this Section in the event of material change in the internationally active insurance group that results in one of the following:

(1) The internationally active insurance group's insurers domiciled in this state holding the largest share of the group's premiums, assets, or liabilities.

(2) This state being the place of domicile of the top-tiered insurer or insurers in the insurance holding company system of the internationally active insurance group.

D. Pursuant to R.S. 22:691.8, the commissioner is authorized to collect from any insurer registered pursuant to R.S. 22:691.6 all information necessary to determine whether the commissioner may act as the group-wide supervisor of an internationally active insurance group or if the commissioner may acknowledge another regulatory official to act as the group-wide supervisor. Prior to a determination that an internationally active insurance group is subject to group-wide supervision, the commissioner shall notify the insurer registered pursuant to R.S. 22:691.6 and the ultimate controlling person within the internationally active insurance group. The internationally active insurance group shall have not less than thirty days to provide the commissioner with additional information pertinent to the pending determination. The commissioner shall publish in the Louisiana Register and on the internet website of the Department of Insurance the identity of internationally active insurance groups that the commissioner has determined are subject to group-wide supervision by the commissioner.

E. If the commissioner is the group-wide supervisor for an internationally active insurance group, the commissioner may engage in any of the following group-wide supervision activities:

(1) Assess the enterprise risk within the internationally active insurance group to ensure that both of the following conditions are met:

(a) The material financial condition and liquidity risks to the members of the internationally active insurance group that are engaged in the business of insurance are identified by management.

(b) Reasonable and effective mitigation measures are in place.

(2) Request, from any member of an internationally active insurance group subject to the commissioner's supervision, information necessary and appropriate to assess enterprise risk, including but not limited to information about the members of the internationally active insurance group regarding:

(a) Governance, risk assessment, and management.

(b) Capital adequacy.

(c) Material intercompany transactions.

(3) Coordinate and, through the authority of the regulatory officials of the jurisdictions where members of the internationally active insurance group are domiciled, compel development and implementation of reasonable measures designed to ensure that the internationally active insurance group is able to timely recognize and mitigate enterprise risk to members of such internationally active insurance groups that are engaged in the business of insurance.

(4) Communicate with other state, federal, and international regulatory agencies for members within the internationally active insurance group and share relevant information subject to the confidentiality provisions of R.S. 22:691.10 through supervisory colleges as set forth in R.S. 22:691.9.

(5) Enter into agreements with or obtain documentation from any insurer registered pursuant to R.S. 22:691.6, any member of the internationally active insurance group, and any other state, federal, and international regulatory agencies for members of the internationally active insurance group, providing the basis for or otherwise clarifying the commissioner's role as group-wide supervisor, including provisions for resolving disputes with other regulatory officials. Such agreements or documentation shall not serve as evidence in any proceeding that any insurer or person within an insurance holding company system not domiciled or incorporated in this state is doing business in this state or is otherwise subject to jurisdiction in this state.

(6) Other group-wide supervision activities, consistent with the authorities and purposes enumerated in this Subsection, as considered necessary by the commissioner.

F. If the commissioner acknowledges that another chief insurance regulatory official from a jurisdiction that is not accredited by the NAIC is the group-wide supervisor, the commissioner may reasonably cooperate, through supervisory colleges or otherwise, with group-wide supervision undertaken by the group-wide supervisor, provided that both of the following conditions are met:

(1) The commissioner's cooperation is in compliance with the laws of this state.

(2) The regulatory official acknowledged as the group-wide supervisor also recognizes and cooperates with the commissioner's activities as a group-wide supervisor for other internationally active insurance groups where applicable. When such recognition and cooperation is not reasonably reciprocal, the commissioner may refuse recognition and cooperation.

G. The commissioner may enter into agreements with or obtain documentation from any insurer registered pursuant to R.S. 22:691.6, any affiliate of the insurer, and other state, federal, and international regulatory agencies for members of the internationally active insurance group, which provide the basis for or otherwise clarify a regulatory official's role as group-wide supervisor.

H. The commissioner may promulgate rules and regulations necessary for the administration of this Section.

I. A registered insurer subject to this Section shall be liable for and shall pay the reasonable expenses of the commissioner's participation in the administration of this Section, including the engagement of attorneys, actuaries, and any other professionals and all reasonable travel expenses.

Acts 2015, No. 196, §1, eff. Jan. 1, 2016.



RS 22:691.10 - Confidential treatment

§691.10. Confidential treatment

A. Documents, materials, or other information in the possession or control of the Department of Insurance that are obtained by or disclosed to the commissioner or any other person in the course of an examination or investigation made pursuant to R.S. 22:691.8 and all information reported or provided to the commissioner pursuant to R.S. 22:691.4(B)(12) and (13), 691.6, 691.7, and 691.9.1 shall be confidential by law and privileged, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action. However, the commissioner is authorized to use the documents, materials, or other information in the furtherance of any regulatory or legal action brought as a part of the commissioner's official duties. The commissioner shall not otherwise make the documents, materials, or other information public without the prior written consent of the insurer to which it pertains unless the commissioner, after giving the insurer and its affiliates who would be affected thereby notice and opportunity to be heard, determines that the interest of policyholders, shareholders, or the public will be served by the publication thereof, in which event the commissioner may publish all or any part in such manner as may be deemed appropriate.

B. Neither the commissioner nor any person who received documents, materials, or other information while acting under the authority of the commissioner or with whom such documents, materials, or other information are shared pursuant to this Subpart shall be permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to Subsection A of this Section.

C. In order to assist in the performance of the commissioner's duties, the commissioner:

(1) May share documents, materials, or other information, including the confidential and privileged documents, materials, or information subject to Subsection A of this Section, with other state, federal, and international regulatory agencies with the NAIC and its affiliates and subsidiaries and with state, federal, and international law enforcement authorities, including members of any supervisory college described in R.S. 22:691.9, provided that the recipient agrees in writing to maintain the confidentiality and privileged status of the document, material, or other information, and has verified in writing the legal authority to maintain confidentiality.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, the commissioner may share confidential and privileged documents, material, or information reported pursuant to R.S. 22:691.6(L) only with commissioners of states having statutes or regulations substantially similar to Subsection A of this Section and who have agreed in writing not to disclose such information.

(3) May receive documents, materials, or information, including otherwise confidential and privileged documents, materials, or information from the NAIC and its affiliates and subsidiaries and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information.

(4) Shall enter into written agreements with the NAIC governing sharing and use of information provided pursuant to this Subpart consistent with this Subsection that shall:

(a) Specify procedures and protocols regarding the confidentiality and security of information shared with the NAIC and its affiliates and subsidiaries pursuant to this Subpart, including procedures and protocols for sharing by the NAIC with other state, federal, or international regulators.

(b) Specify that ownership of information shared with the NAIC and its affiliates and subsidiaries pursuant to this Subpart remains with the commissioner and the NAIC's use of the information is subject to the direction of the commissioner.

(c) Require prompt notice to be given to an insurer whose confidential information in the possession of the NAIC pursuant to this Subpart is subject to a request or subpoena to the NAIC for disclosure or production.

(d) Require the NAIC and its affiliates and subsidiaries to consent to intervention by an insurer in any judicial or administrative action in which the NAIC and its affiliates and subsidiaries may be required to disclose confidential information about the insurer shared with the NAIC and its affiliates and subsidiaries pursuant to this Subpart.

D. The sharing of information by the commissioner pursuant to this Subpart shall not constitute a delegation of regulatory authority or rulemaking, and the commissioner is solely responsible for the administration, execution, and enforcement of the provisions of this Subpart.

E. No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information shall occur as a result of disclosure to the commissioner under this Section or as a result of sharing as authorized in Subsection C of this Section.

F. Documents, materials, or other information in the possession or control of the NAIC pursuant to this Subpart shall be confidential by law and privileged, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action.

Acts 2012, No. 294, §1; Acts 2015, No. 196, §1, eff. Jan. 1, 2016.



RS 22:691.11 - Rules and regulations

§691.11. Rules and regulations

The commissioner may, upon notice and opportunity for all interested persons to be heard, issue such rules, regulations, and orders as shall be necessary to carry out the provisions of this Subpart.

Acts 2012, No. 294, §1.



RS 22:691.12 - Injunctions; prohibitions against voting securities; sequestration of voting securities

§691.12. Injunctions; prohibitions against voting securities; sequestration of voting securities

A. Injunctions. If at the discretion of the commissioner, it appears that any insurer or any director, officer, employee, or agent thereof has committed or is about to commit a violation of this Subpart or of any rule, regulation, or order issued by the commissioner hereunder, the commissioner may apply to the Nineteenth Judicial District Court in and for the parish of East Baton Rouge, for an order enjoining the insurer or director, officer, employee, or agent thereof from violating or continuing to violate this Subpart or any rule, regulation, or order, and for such other equitable relief as the nature of the case and the interest of the insurer's policyholders, creditors, and shareholders or the public may require.

B. Voting of securities; when prohibited. No security which is the subject of any agreement or arrangement regarding acquisition, or which is acquired or to be acquired, in contravention of the provisions of this Subpart or of any rule, regulation, or order issued by the commissioner hereunder may be voted at any shareholder's meeting, or may be counted for quorum purposes, and any action of shareholders requiring the affirmative vote of a percentage of shares may be taken as though the securities were not issued and outstanding; however, no action taken at any such meeting shall be invalidated by the voting of the securities, unless the action would materially affect control of the insurer or unless the courts of this state have so ordered. If an insurer or the commissioner has reason to believe that any security of the insurer has been or is about to be acquired in contravention of the provisions of this Subpart or of any rule, regulation, or order issued by the commissioner hereunder, the insurer or the commissioner may apply to the Nineteenth Judicial District Court in and for the parish of East Baton Rouge to enjoin any offer, request, invitation, agreement, or acquisition made in contravention of R.S. 22:691.4 or any rule, regulation, or order issued by the commissioner thereunder to enjoin the voting of any security so acquired, to void any vote of the security already cast at any meeting of shareholders and for such other equitable relief as the nature of the case and the interest of the insurer's policyholders, creditor and shareholders or the public may require.

C. Sequestration of voting securities. In any case where a person has acquired or is proposing to acquire any voting securities in violation of this Subpart or any rule, regulation, or order issued by the commissioner hereunder, the Nineteenth Judicial District Court in and for the parish of East Baton Rouge, on such notice as the court deems appropriate, upon the application of the insurer or the commissioner, may order seizure or sequestration of any voting securities of the insurer owned directly or indirectly by the person, and issue such orders as may be appropriate to effectuate the provisions of this Subpart.

D. Site of ownership. Notwithstanding any other provisions of law, for the purposes of this Subpart the situs of the ownership of the securities of domestic insurers shall be deemed to be in this state.

Acts 2012, No. 294, §1.



RS 22:691.13 - Sanctions

§691.13. Sanctions

A. Except as provided in R.S. 22:691.5(E)(3), any insurer failing, without just cause, to file any registration statement as required in this Subpart shall be required, after notice and an opportunity to be heard, to pay a penalty of one hundred dollars for each day's delay, to be recovered by the commissioner of insurance and the penalty so recovered shall be deposited upon receipt in the state treasury. The maximum penalty under this Section is ten thousand dollars. The commissioner may reduce the penalty if the insurer demonstrates to the commissioner that the imposition of the penalty would constitute a financial hardship to the insurer.

B. Every director or officer of an insurance holding company system who knowingly violates, participates in, or assents to, or who knowingly shall permit any of the officers or agents of the insurer to engage in transactions or make investments which have not been properly reported or submitted pursuant to or which violate this Subpart shall pay, in their individual capacity, a civil forfeiture of not more than one thousand dollars per violation, after notice and opportunity for a hearing. In determining the amount of the civil forfeiture, the commissioner shall take into account the appropriateness of the forfeiture with respect to the seriousness of the violation, the history of previous violations, and such other matters as justice may require.

C. Whenever it appears to the commissioner that any insurer subject to this Subpart or any director, officer, employee, or agent thereof has engaged in any transaction or entered into a contract which is subject to the provisions of R.S. 22:691.7 and which would not have been approved had the approval been requested, the commissioner may order the insurer to cease and desist immediately any further activity under that transaction or contract. After notice and opportunity for hearing, the commissioner may also order the insurer to void any contracts and restore the status quo if the action is in the best interest of the policyholders, creditors, or the public.

D. Whenever it appears to the commissioner that any insurer or any director, officer, employee, or agent thereof has committed a willful violation of this Subpart, the commissioner may cause criminal proceedings to be instituted by the Nineteenth Judicial District Court in and for the parish of East Baton Rouge, against the insurer or the responsible director, officer, employee, or agent thereof. Any insurer which willfully violates this Subpart may be fined not more than one hundred thousand dollars. Any individual who willfully violates this Subpart may be fined in his individual capacity not more than fifty thousand dollars or be imprisoned with or without hard labor for not more than five years or both.

E. Any officer, director, or employee of an insurance holding company system who willfully and knowingly subscribes to or makes or causes to be made any false statements or false reports or false filings with the intent to deceive the commissioner in the performance of his duties under this Subpart, upon conviction thereof shall be imprisoned with or without hard labor for not more than five years or fined not more than fifty thousand dollars, or both. Any fines imposed shall be paid by the officer, director, or employee in his individual capacity.

F. If at the discretion of the commissioner, it appears that any person has committed a violation of R.S. 22:691.4 and the violation prevents the full understanding of the enterprise risk to the insurer by affiliates or by the insurance holding company system, the violation may serve as an independent basis for disapproving dividends or distributions and for placing the insurer under an order of supervision in accordance with R.S. 22:731 et seq.

Acts 2012, No. 294, §1; Acts 2015, No. 196, §1, eff. Jan. 1, 2016.



RS 22:691.14 - Receivership

§691.14. Receivership

If at the discretion of the commissioner, it appears that any person has committed a violation of this Subpart which so impairs the financial condition of a domestic insurer as to threaten insolvency or make the further transaction of business by it hazardous to its policyholders, creditors, shareholders, or the public, then the commissioner may proceed pursuant to the provisions contained in R.S. 22:73, 96, 731 et seq., 2001 et seq., as well as Subpart H of this Part and Chapter 9 of this Code.

Acts 2012, No. 294, §1.



RS 22:691.15 - Recovery

§691.15. Recovery

A. If an order for liquidation or rehabilitation of a domestic insurer has been entered, the receiver appointed under the order shall have a right to recover on behalf of the insurer either of following:

(1) From any parent corporation or holding company or person or affiliate who otherwise controlled the insurer, the amount of distributions, other than distributions of shares of the same class of stock, paid by the insurer on its capital stock.

(2) Any payment in the form of a bonus, termination settlement, or extraordinary lump sum salary adjustment made by the insurer or its subsidiary to a director, officer or employee, where the distribution or payment pursuant to Paragraph (1) or (2) of this Subsection is made at any time during the one year preceding the petition for liquidation, conservation, or rehabilitation, as the case may be, subject to the limitations of Subsections B, C, and D of this Section.

B. No distribution shall be recoverable if the parent or affiliate shows that, when paid, the distribution was lawful and reasonable, and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

C. Any person who was a parent corporation or holding company or a person who otherwise controlled the insurer or affiliate at the time the distributions were paid shall be liable up to the amount of distributions or payments pursuant to Subsection A of this Section, which the person received. Any person who otherwise controlled the insurer at the time the distributions were declared shall be liable up to the amount of distributions that would have been received if they had been paid immediately. If two or more persons are liable with respect to the same distributions, they shall be jointly and severally liable.

D. The maximum amount recoverable under this Section shall be the amount needed in excess of all other available assets of the impaired or insolvent insurer to pay the contractual obligations of the impaired or insolvent insurer and to reimburse any guaranty funds.

E. To the extent that any person liable under Subsection C of this Section is insolvent or otherwise fails to pay claims due from it, its parent corporation or holding company, or person who otherwise controlled it at the time the distribution was paid, shall be jointly and severally liable for any resulting deficiency in the amount recovered from the parent corporation or holding company or person who otherwise controlled it.

Acts 2012, No. 294, §1.



RS 22:691.16 - Revocation, suspension, or nonrenewal of insurer's authority

§691.16. Revocation, suspension, or nonrenewal of insurer's authority

If at the discretion of the commissioner, it appears that any person has committed a violation of this Subpart which makes the continued operation of an insurer contrary to the interests of policyholders or the public, the commissioner may, after giving notice and an opportunity to be heard, suspend, revoke, or refuse to renew the insurer's license or authority to do business in this state for such period as the commissioner finds is required for the protection of policyholders or the public. Any such determination shall be accompanied by specific findings of fact and conclusions of law.

Acts 2012, No. 294, §1.



RS 22:691.17 - Judicial review; mandamus

§691.17. Judicial review; mandamus

A. Any person aggrieved by any act, determination, rule, regulation, or order or any other action of the commissioner pursuant to this Subpart may appeal to the Nineteenth Judicial District Court in and for the parish of East Baton Rouge. The court shall conduct its review without a jury and by trial de novo, except that if all parties, including the commissioner, so stipulate, the review shall be confined to the record. Portions of the record may be introduced by stipulation into evidence in a trial de novo as to those parties so stipulating.

B. The filing of an appeal pursuant to this Section shall stay the application of any rule, regulation, order, or other action of the commissioner to the appealing party unless the court, after giving the party notice and an opportunity to be heard, determines that a stay would be detrimental to the interest of policyholders, shareholders, creditors, or the public.

C. Any person aggrieved by any failure of the commissioner to act or make a determination required by this Subpart may petition the Nineteenth Judicial District Court in and for the parish of East Baton Rouge for a writ of mandamus directing the commissioner to act or make a determination forthwith.

Acts 2012, No. 294, §1.



RS 22:691.18 - Severability

§691.18. Severability

The provisions of this Subpart are severable. If any provision or item of this Subpart, or application thereof, is held invalid, such invalidity shall not affect other provisions, items, or applications of this Subpart which are to be given effect without the invalid provision, item, or application of the Subpart.

Acts 2012, No. 294, §1.



RS 22:691.19 - Substitution of policies; charge by lender prohibited; penalty

§691.19. Substitution of policies; charge by lender prohibited; penalty

A. It shall be unlawful for any person, firm, or corporation engaged in financing the purchase of immovable or movable property, or of lending money on the security of immovable or movable property, or for any trustee, director, officer, agent, or other employee of any such person, firm or corporation, to require, directly or indirectly, that a borrower, or any other person, in obtaining insurance coverage on the property, pay a service charge or fee of any kind to substitute the insurance policy of one insurance company for that of another.

B. Any violation of any of the provisions of this Section by any person, firm, or corporation shall be a misdemeanor and is punishable by a fine of not less than one hundred dollars or more than five hundred dollars, or imprisonment for not less than sixty days or more than one year, or both fine and imprisonment, for each offense, in the discretion of the court.

Acts 2012, No. 294, §1.



RS 22:691.20 - Ownership of domestic stock insurance company equity securities; filing of statements

§691.20. Ownership of domestic stock insurance company equity securities; filing of statements

Every person who is directly or indirectly the beneficial owner of more than ten percent of any class of any equity security of a domestic stock insurance company, or who is a director or an officer of such company, shall file in the office of the commissioner of insurance within ten days after he becomes such beneficial owner, director, or officer, a statement, in such form as the commissioner of insurance may prescribe, of the amount of all equity securities of such company of which he is the beneficial owner, and within ten days after the close of each calendar month thereafter, if there has been a change in such ownership during such month, shall file in the office of the commissioner of insurance a statement, in such form as the commissioner of insurance may prescribe, indicating his ownership at the close of the calendar month and such changes in his ownership as have occurred during such calendar month.

Acts 2012, No. 294, §1.



RS 22:691.21 - Profits to inure to company; suits to recover

§691.21. Profits to inure to company; suits to recover

For the purpose of preventing the unfair use of information which may have been obtained by such beneficial owner, director, or officer by reason of his relationship to such company, any profit realized by him from any purchase and sale, or any sale and purchase, of any equity security of such company within any period of less than six months, unless such security was acquired in good faith in connection with a debt previously contracted, shall inure to and be recoverable by the company, irrespective of any intention on the part of such beneficial owner, director, or officer in entering into such transaction of holding the security purchased or of not repurchasing the security sold for a period exceeding six months. Suit to recover such profit may be instituted at law or in equity in any court of competent jurisdiction by the company, or by the owner of any security of the company in the name and in behalf of the company if the company shall fail or refuse to bring such suit within sixty days after request or shall fail to diligently prosecute the same thereafter; but no such suit shall be brought more than two years after the date such profit was realized. This Section shall not be construed to cover any transaction where such beneficial owner was not such, both at the time of the purchase and sale, or the sale and purchase, of the security involved, or any transaction or transactions which the commissioner of insurance, by rules and regulations may exempt as not comprehended within the purpose of this Section.

Acts 2012, No. 294, §1.



RS 22:691.22 - Unlawful sales

§691.22. Unlawful sales

It shall be unlawful for any such beneficial owner, director, or officer, directly or indirectly, to sell any equity security of such company if the person selling the security or his principal (1) does not own the security sold, or (2) if owning the security, does not deliver it against such sale within twenty days thereafter, or does not within five days after such sale deposit it in the mails, or other usual channels of transportation; but no person shall be deemed to have violated this Section if he proves that notwithstanding the exercise of good faith he was unable to make such delivery or deposit within such time, or that to do so would cause undue inconvenience or expense.

Acts 2012, No. 294, §1.



RS 22:691.23 - Sales exempt

§691.23. Sales exempt

The provisions of R.S. 22:691.21 shall not apply to any purchase and sale, or sale and purchase, and the provisions of R.S. 22:691.22 shall not apply to any sale, of an equity security of a domestic stock insurance company not then or theretofore held by him in an investment account, by a dealer in the ordinary course of his business and incident to the establishment or maintenance by him of a primary or secondary market, otherwise than on an exchange as defined in the Securities Exchange Act of 1934, for such security. The commissioner of insurance may, by such rules and regulations as he deems necessary or appropriate in the public interest, define and prescribe terms and conditions with respect to securities held in an investment account and transactions made in the ordinary course of business and incident to the establishment or maintenance of a primary or secondary market.

Acts 2012, No. 294, §1.



RS 22:691.24 - Arbitrage transactions

§691.24. Arbitrage transactions

The provisions of R.S. 22:691.20 through 691.22 shall not apply to foreign or domestic arbitrage transactions unless made in contravention of such rules and regulations as the commissioner of insurance may adopt in order to carry out the purposes of R.S. 22:49* and 691.20 through 691.27.

Acts 2012, No. 294, §1.

NOTE: *Repealed by Acts 2009, No. 503.



RS 22:691.25 - "Equity security" defined

§691.25. "Equity security" defined

The term "equity security" when used in R.S. 22:49* and 691.20 through 691.27, means any stock or similar security; or any security convertible, with or without consideration, into such a security, or carrying any warrant or right to subscribe to or purchase such a security; or any such warrant or right; or any other equity security of a domestic stock insurance company which the commissioner of insurance shall deem to be of a similar nature and consider necessary or appropriate, by such rules and regulations as he may prescribe in the public interest or for the protection of investors, to treat as an equity security of a domestic stock insurance company.

Acts 2012, No. 294, §1.

NOTE: *Repealed by Acts 2009, No. 503.



RS 22:691.26 - Securities exempt

§691.26. Securities exempt

The provisions of R.S. 22:691.20 through 691.22 shall not apply to such equity securities of a domestic stock insurance company if either of the following apply:

(1) Such securities shall be registered or shall be required to be registered pursuant to Section 12 of the Securities Exchange Act of 1934, as amended.

(2) Such domestic stock insurance company shall not have any class of its equity securities held of record by one hundred or more persons on the last business day of the year next preceding the year in which equity securities of the company would be subject to the provisions of R.S. 22:691.20 through 691.22 except for the provisions of this Paragraph.

Acts 2012, No. 294, §1.



RS 22:691.27 - Rules and regulations

§691.27. Rules and regulations

The commissioner of insurance shall have the power to make such rules and regulations as may be necessary for the execution of the functions vested in him by R.S. 22:49* and 691.20 through 691.27 and may for such purpose classify domestic stock insurance companies, securities, and other persons or matters within his jurisdiction. No provision of R.S. 22:691.20 through 691.22 imposing any liability shall apply to any act done or omitted in good faith in conformity with any rule or regulation of the commissioner of insurance, notwithstanding that such rule or regulation may, after such act or omission, be amended or rescinded or determined by judicial or other authority to be invalid for any reason.

Acts 2012, No. 294, §1.

NOTE: *Repealed by Acts 2009, No. 503.



RS 22:691.31 - Purpose and scope

SUBPART G-2. RISK MANAGEMENT AND OWN RISK
AND SOLVENCY ASSESSMENT

§691.31. Purpose and scope

A. The purpose of this Subpart is to provide the requirements for maintaining a risk management framework and completing an own risk and solvency assessment (ORSA) and the guidance and instructions for filing an ORSA summary report with the commissioner.

B. The requirements of this Subpart shall apply to all domestic insurers unless exempt pursuant to R.S. 22:691.36.

C. The legislature finds and declares that the ORSA summary report will contain confidential and sensitive information related to the identification of risk material and relevant to the insurer or insurance group filing the report. Public disclosure of the information in the ORSA summary report will cause harm to and competitive disadvantage for the insurer or insurance group. The legislature intends that the ORSA summary report be filed with the commissioner as a confidential document, shared only as stated in this Subpart to assist in the performance of the commissioner's duties, and exempted from public disclosure.

Acts 2015, No. 196, §1, eff. Jan. 1, 2016.



RS 22:691.32 - Definitions

§691.32. Definitions

For purposes of this Subpart:

(1) "Insurance group" means, for the purpose of conducting an ORSA, those insurers and affiliates included within an insurance holding company system as defined in R.S. 22:691.2(5).

(2) "Insurer" means an insurer as defined in R.S. 22:46 except that it shall not include agencies, authorities, or instrumentalities of the United States, its possessions and territories, the Commonwealth of Puerto Rico, the District of Columbia, or a state or political subdivision of a state.

(3) "NAIC" means the National Association of Insurance Commissioners.

(4) "Own risk and solvency assessment" or "ORSA" means a confidential internal assessment, appropriate to the nature, scale, and complexity of an insurer or insurance group, conducted by that insurer or insurance group of the material and relevant risks associated with the insurer's or insurance group's current business plan, and the sufficiency of capital resources to support those risks.

(5) "ORSA Guidance Manual" means the current version of the "Own Risk and Solvency Assessment Guidance Manual" developed and adopted by the NAIC and as amended from time to time. A change in the ORSA Guidance Manual shall become effective on January first following the calendar year in which the changes are adopted by the NAIC.

(6) "ORSA summary report" means a confidential high-level summary of an insurer's or insurance group's ORSA.

Acts 2015, No. 196, §1, eff. Jan. 1, 2016.



RS 22:691.33 - Risk management framework

§691.33. Risk management framework

An insurer shall maintain a risk management framework to assist the insurer with identifying, assessing, monitoring, managing, and reporting on its material and relevant risks. This requirement may be satisfied if the insurance group of which it is a member maintains a risk management framework applicable to the operations of the insurer.

Acts 2015, No. 196, §1, eff. Jan 1, 2016.



RS 22:691.34 - ORSA requirement

§691.34. ORSA requirement

Subject to R.S. 22:691.36, an insurer, or the insurance group of which it is a member, shall regularly conduct an ORSA consistent with the ORSA Guidance Manual. An insurer, or the insurance group of which it is a member, shall conduct the ORSA no less than annually and any time there are significant changes to the risk profile of the insurer or the insurance group of which it is a member.

Acts 2015, No. 196, §1, eff. Jan. 1, 2016.



RS 22:691.35 - ORSA summary report

§691.35. ORSA summary report

A. Upon the commissioner's request, and no more than once each year, an insurer shall submit to the commissioner an ORSA summary report or any combination of reports that together contain the information described in the ORSA Guidance Manual, applicable to the insurer, the insurance group of which it is a member, or both. Notwithstanding any request from the commissioner, if the insurer is a member of an insurance group, the insurer shall submit the report required by this Subsection if the commissioner is the lead state commissioner of the insurance group as determined by the procedures within the Financial Analysis Handbook adopted by the National Association of Insurance Commissioners.

B. The report shall include a signature and an attestation based on the knowledge, information, and belief of the insurer or insurance group's chief risk officer or other executive having responsibility for the oversight of the insurer's enterprise risk management process that the insurer applies the enterprise risk management process described in the ORSA summary report and that a copy of the report has been provided to the insurer's board of directors or the appropriate committee of such board.

C. An insurer may comply with Subsection A of this Section by providing the most recent and substantially similar report provided by the insurer or another member of an insurance group of which it is a member to the commissioner of another state or to a supervisor or regulator of a foreign jurisdiction, if that report provides information that is comparable to the information described in the ORSA Guidance Manual. Any such report in a language other than English must be accompanied by a translation of that report into the English language.

Acts 2015, No. 196, §1, eff. Jan. 1, 2016.



RS 22:691.36 - Exemption

§691.36. Exemption

A. An insurer shall be exempt from the requirements of this Subpart, if both of the following apply:

(1) The insurer has annual direct written and unaffiliated assumed premium, including international direct and assumed premium but excluding premiums reinsured with the Federal Crop Insurance Corporation and National Flood Insurance Program, less than five hundred million dollars.

(2) The insurance group of which the insurer is a member has annual direct written and unaffiliated assumed premium, including international direct and assumed premium but excluding premiums reinsured with the Federal Crop Insurance Corporation and National Flood Insurance Program, less than one billion dollars.

B. If an insurer qualifies for exemption pursuant to Paragraph (1) of Subsection A of this Section, but the insurance group of which it is a member does not qualify for exemption pursuant to Paragraph (2) of Subsection A of this Section, the ORSA summary report that may be required pursuant to R.S. 22:691.35 shall include every insurer within the insurance group. This requirement may be satisfied by the submission of more than one ORSA summary report for any combination of insurers provided any combination of reports includes every insurer within the insurance group.

C. If an insurer does not qualify for exemption pursuant to Paragraph (1) of Subsection A of this Section, but the insurance group of which it is a member qualifies for exemption pursuant to Paragraph (2) of Subsection A of this Section, then the only ORSA summary report that may be required pursuant to R.S. 22:691.35 shall be the report applicable to that insurer.

D. An insurer that does not qualify for exemption pursuant to Subsection A of this Section may apply to the commissioner for a waiver from the requirements of this Subpart based upon unique circumstances. In deciding whether to grant the insurer's request for waiver, the commissioner may consider the type and volume of business written, ownership, and organizational structure, and any other factor the commissioner considers relevant to the insurer or insurance group of which it is a member. If the insurer is part of an insurance group with insurers domiciled in more than one state, the commissioner shall coordinate with the lead state commissioner and with the other domiciliary commissioners in considering whether to grant the insurer's request for a waiver.

E. Notwithstanding the exemptions stated in this Section:

(1) The commissioner may require that an insurer maintain a risk management framework, conduct an ORSA, and file an ORSA summary report based on unique circumstances, including but not limited to the type and volume of business written, ownership, and organizational structure, federal agency requests, and international supervisor requests.

(2) The commissioner may require that an insurer maintain a risk management framework, conduct an ORSA, and file an ORSA summary report if the insurer has a risk-based capital company-action level event as set forth in R.S. 22:611 et seq. or 631 et seq., meets one or more of the standards of an insurer deemed to be in hazardous financial condition as defined in regulations promulgated by the commissioner, or otherwise exhibits qualities of a troubled insurer as determined by the commissioner.

F. If an insurer ceases to qualify for an exemption pursuant to Subsection A of this Section due to changes in premium as reflected in the insurer's most recent annual statement or in the most recent annual statements of the insurers within the insurance group of which it is a member, the insurer shall have one year following the year the premium threshold is exceeded to comply with the requirements of this Subpart.

Acts 2015, No. 196, §1, eff. Jan. 1, 2016.



RS 22:691.37 - Contents of ORSA summary report

§691.37. Contents of ORSA summary report

A. The ORSA summary report shall be prepared consistent with the ORSA Guidance Manual, subject to the requirements of Subsection B of this Section. Documentation and supporting information shall be maintained and made available upon examination by or request of the commissioner.

B. The review of the ORSA summary report, and any additional requests for information, shall be made using similar procedures currently used in the analysis and examination of multistate or global insurers and insurance groups.

Acts 2015, No. 196, §1, eff. Jan. 1, 2016.



RS 22:691.38 - Confidentiality

§691.38. Confidentiality

A. Documents, materials, or other information, including the ORSA summary report, in the possession or control of the commissioner that are obtained by, created by, or disclosed to the commissioner or any other person pursuant to this Subpart are proprietary and contain trade secrets. All such documents, materials, or other information shall be confidential and privileged, shall not be subject to disclosure under the Public Records Law, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action. However, the commissioner may use the documents, materials, or other information in the furtherance of any regulatory or legal action brought as a part of the commissioner's official duties. The commissioner shall not otherwise make the documents, materials, or other information public without the prior written consent of the insurer.

B. Neither the commissioner nor any person who receives documents, materials, or other ORSA-related information, through examination or otherwise, while acting pursuant to the authority of the commissioner or with whom such documents, materials, or other information are shared pursuant to this Subpart shall be permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to Subsection A of this Section.

C. In order to assist in the performance of the commissioner's regulatory duties, the commissioner:

(1) May, upon request, share documents, materials, or other ORSA-related information, including the confidential and privileged documents, materials, or information subject to Subsection A of this Section, including proprietary and trade secret documents and materials, with other state, federal, and international financial regulatory agencies, including members of any supervisory college as defined in R.S. 22:691.9, with the NAIC, and with any third-party consultants designated by the commissioner, provided that the recipient agrees in writing to maintain the confidentiality and privileged status of the ORSA-related documents, materials, or other information and has verified in writing the legal authority to maintain confidentiality.

(2) May receive documents, materials, or other ORSA-related information, including otherwise confidential and privileged documents, materials, or information, including proprietary and trade-secret information or documents, from regulatory officials of other foreign or domestic jurisdictions, including members of any supervisory college as defined in R.S. 22:691.9, and from the NAIC, and shall maintain as confidential or privileged any documents, materials, or information received with notice or the understanding that it is confidential or privileged pursuant to the laws of the jurisdiction that is the source of the document, material, or information.

(3) Shall enter into a written agreement with the NAIC or a third-party consultant governing the sharing and use of information provided pursuant to this Subpart, consistent with this Subsection that shall include all of the following:

(a) Specify procedures and protocols regarding the confidentiality and security of information shared with the NAIC or a third-party consultant pursuant to this Subpart, including procedures and protocols for sharing by the NAIC with other state regulators from states in which the insurance group has domiciled insurers. The agreement shall provide that the recipient agrees in writing to maintain the confidentiality and privileged status of the ORSA-related documents, materials, or other information and has verified in writing the legal authority to maintain confidentiality.

(b) Specify that ownership of information shared with the NAIC or a third-party consultant pursuant to this Subpart remains with the commissioner and the NAIC's or a third-party consultant's use of the information is subject to the direction of the commissioner.

(c) Prohibit the NAIC or third-party consultant from storing the information shared pursuant to this Subpart in a permanent database after the underlying analysis is complete.

(d) Require prompt notice be given to an insurer whose confidential information in the possession of the NAIC or a third-party consultant pursuant to this Subpart is subject to a request or subpoena to the NAIC or a third-party consultant for disclosure or production.

(e) Require the NAIC or a third-party consultant to consent to intervention by an insurer in any judicial or administrative action in which the NAIC or a third-party consultant may be required to disclose confidential information about the insurer shared with the NAIC or a third-party consultant pursuant to this Subpart.

(f) Provide for the insurer's written consent in the case of an agreement involving a third-party consultant.

D. The sharing of information and documents by the commissioner pursuant to this Subpart shall not constitute a delegation of regulatory authority or rulemaking, and the commissioner is solely responsible for the administration, execution, and enforcement of the provisions of this Subpart.

E. No waiver of any applicable privilege or claim of confidentiality in the documents, proprietary and trade-secret materials, or other ORSA-related information shall occur as a result of disclosure of such ORSA-related information or documents to the commissioner pursuant to this Section or as a result of sharing as authorized in this Subpart.

F. Documents, materials, or other information in the possession or control of the NAIC or third-party consultants pursuant to this Subpart shall be confidential and privileged, shall not be subject to disclosure pursuant to the Public Records Law, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action.

Acts 2015, No. 196, §1, eff. Jan. 1, 2016.



RS 22:691.39 - Sanctions

§691.39. Sanctions

Any insurer failing, without just cause, to timely file the ORSA summary report as required by this Subpart shall be required, after notice and an opportunity to be heard, to pay a penalty of one hundred dollars for each day's delay, to be recovered by the commissioner and the penalty so recovered shall be deposited upon receipt in the state treasury. The maximum penalty under this Section shall be ten thousand dollars. The commissioner may reduce the penalty if the insurer demonstrates to the commissioner that the imposition of the penalty would constitute a financial hardship to the insurer.

Acts 2015, No. 196, §1, eff. Jan. 1, 2016.



RS 22:691.51 - Purpose and scope

SUBPART G-3. CORPORATE GOVERNANCE ANNUAL DISCLOSURE ACT

§691.51. Purpose and scope

A. The purpose of this Subpart is to:

(1) Provide the commissioner a summary of an insurer or insurance group's corporate governance structure, policies, and practices to permit the commissioner to gain and maintain an understanding of the insurer's corporate governance framework.

(2) Outline the requirements for completing a corporate governance annual disclosure with the commissioner.

(3) Provide for the confidential treatment of the corporate governance annual disclosure and related information that will contain confidential and sensitive information related to an insurer or insurance group's internal operations and proprietary and trade secret information which, if made public, could potentially cause the insurer or insurance group competitive harm or disadvantage.

B. Nothing in this Subpart shall be construed to prescribe or impose corporate governance standards and internal procedures beyond those required pursuant to this Title or other laws of this state. Notwithstanding any other provision of this Subpart to the contrary, nothing in this Subpart shall be construed to limit the commissioner's authority or the rights or obligations of third parties pursuant to this Title.

C. The requirements of this Subpart shall apply to all insurers domiciled in this state.

Acts 2015, No. 304, §1, eff. Jan. 1, 2016.



RS 22:691.52 - Definitions

§691.52. Definitions

For purposes of this Subpart:

(1) "Corporate governance annual disclosure" or "CGAD" means a confidential report filed by the insurer or insurance group compiled in accordance with the requirements of this Subpart.

(2) "Insurance group" means those insurers and affiliates included within an insurance holding company system as defined in the Insurance Holding Company System Regulatory Law, R.S. 22:691.1 et seq.

(3) "Insurer" means an insurer as defined in R.S. 22:46, except that it shall not include agencies, authorities, or instrumentalities of the United States, its possessions and territories, the Commonwealth of Puerto Rico, the District of Columbia, or a state or political subdivision of a state.

(4) "NAIC" means the National Association of Insurance Commissioners.

(5) "ORSA summary report" means a confidential high-level summary of an insurer's or insurance group's own risk and solvency assessment.

Acts 2015, No. 304, §1, eff. Jan. 1, 2016.



RS 22:691.53 - Disclosure requirement

§691.53. Disclosure requirement

A. An insurer, or the insurance group of which the insurer is a member, shall, no later than June first of each calendar year, submit to the commissioner a corporate governance annual disclosure (CGAD) that contains the information specified in R.S. 22:691.55. Notwithstanding any request from the commissioner made pursuant to Subsection C of this Section, if the insurer is a member of an insurance group, the insurer shall submit the report required by this Section to the commissioner of the lead state for the insurance group, in accordance with the laws of the lead state, as determined by the procedures outlined in the most recent Financial Analysis Handbook adopted by the NAIC.

B. The CGAD shall include a signature of the insurer's or insurance group's chief executive officer or corporate secretary attesting to the best of that individual's belief and knowledge that the insurer has implemented the corporate governance practices and that a copy of the disclosure has been provided to the insurer's board of directors or its appropriate committee.

C. An insurer not required to submit a CGAD under this Section shall do so upon the commissioner's request.

D. For purposes of completing the CGAD, the insurer or insurance group may provide information regarding corporate governance at the ultimate controlling parent level, an intermediate holding company level, or the individual legal entity level, depending upon how the insurer or insurance group has structured its system of corporate governance. The insurer or insurance group shall be encouraged to make the CGAD disclosures at the level at which the insurer's or insurance group's risk appetite is determined, or at which the earnings, capital, liquidity, operations, and reputation of the insurer are overseen collectively and at which the supervision of those factors are coordinated and exercised, or the level at which legal liability for failure of general corporate governance duties would be placed. If the insurer or insurance group determines the level of reporting based on these criteria, it shall indicate which of the three criteria was used to determine the level of reporting and explain any subsequent changes in the level of reporting.

E. The review of the CGAD and any additional requests for information shall be made through the lead state as determined by the procedures outlined in the most recent Financial Analysis Handbook specified in Subsection A of this Section.

F. Insurers providing information substantially similar to the information required by this Subpart in other documents provided to the commissioner, including proxy statements filed in conjunction with Form B requirements or other state or federal filings provided to the commissioner, shall not be required to duplicate that information in the CGAD but shall be required only to make reference to the document in which such information is included.

Acts 2015, No. 304, §1, eff. Jan. 1, 2016.



RS 22:691.54 - Rules and regulations

§691.54. Rules and regulations

Pursuant to the Administrative Procedure Act and this Title, the commissioner may promulgate rules, regulations, and orders necessary to carry out the provisions of this Subpart.

Acts 2015, No. 304, §1, eff. Jan. 1, 2016.



RS 22:691.55 - Contents of corporate governance annual disclosure

§691.55. Contents of corporate governance annual disclosure

A. The insurer or insurance group shall have discretion over the responses to the CGAD inquiries; however, the CGAD shall contain the material information necessary to permit the commissioner to gain an understanding of the insurer's or insurance group's corporate governance structure, policies, and practices. The commissioner may request additional information deemed material and necessary to provide a clear understanding of the corporate governance policies, the reporting or information system, or controls implementing those policies.

B. Notwithstanding Subsection A of this Section, the CGAD shall be prepared consistently with rules, regulations, and orders promulgated pursuant to R.S. 22:691.54. Documentation and supporting information shall be maintained and made available upon examination or upon request of the commissioner.

Acts 2015, No. 304, §1, eff. Jan. 1, 2016.



RS 22:691.56 - Confidentiality

§691.56. Confidentiality

A. Documents, materials, or other information, including the CGAD, in the possession of or control of the commissioner that are obtained by, created by, or disclosed to the commissioner or any other person pursuant to this Subpart are recognized by this state as being proprietary and containing trade secrets. All such documents, materials, or other information shall be confidential and privileged, shall not be subject to the Public Records Law, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action. However, the commissioner is authorized to use the documents, materials, or other information in the furtherance of any regulatory or legal action brought as a part of the commissioner's official duties. The commissioner shall not otherwise make the documents, materials, or other information public without the prior written consent of the insurer. Nothing in this Section shall be construed to require written consent of the insurer before the commissioner may share or receive confidential documents, materials, or other governance-related information pursuant to Subsection C of this Section to assist in the performance of the commissioner's regular duties.

B. Neither the commissioner nor any person who received documents, materials, or other governance-related information, through examination or otherwise, while acting under the authority of the commissioner, or with whom such documents, materials, or other information are shared pursuant to this Subpart shall be permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to Subsection A of this Section.

C. In order to assist in the performance of the commissioner's regulatory duties, the commissioner may do either or both of the following:

(1) Upon request, share documents, materials, or other governance-related information, including the confidential and privileged documents, materials, or information subject to Subsection A of this Section, including proprietary and trade secret documents and materials with other state, federal, and international financial regulatory agencies, including members of any supervisory college as defined in R.S. 22:691.9, with the NAIC, and with third-party consultants pursuant to R.S. 22:691.57; however, the recipient shall agree in writing to maintain the confidentiality and privileged status of the governance-related documents, materials, or other information and shall verify in writing its legal authority to maintain such confidentiality.

(2) Receive documents, materials, or other governance-related information, including otherwise confidential and privileged documents, materials, or information, including proprietary and trade-secret information or documents, from regulatory officials of other state, federal, and international financial regulatory agencies, including members of any supervisory college as defined in R.S. 22:691.9, and from the NAIC and shall maintain as confidential or privileged any documents, materials, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, materials, or information.

D. The sharing of information and documents by the commissioner pursuant to this Subpart shall not constitute a delegation of regulatory authority or rulemaking, and the commissioner shall be solely responsible for the administration, execution, and enforcement of the provisions of this Subpart.

E. No waiver of any applicable privilege or claim of confidentiality in the documents, proprietary and trade-secret materials or other governance-related information shall occur as a result of disclosure of such governance-related information or documents to the commissioner under this Section or as a result of sharing as authorized in this Subpart.

Acts 2015, No. 304, §1, eff. Jan. 1, 2016.



RS 22:691.57 - NAIC and third-party consultants

§691.57. NAIC and third-party consultants

A. The commissioner may retain, at the insurer's expense, third-party consultants, including attorneys, actuaries, accountants, and other experts not otherwise a part of the commissioner's staff, as may be reasonably necessary to assist the commissioner in reviewing the CGAD and related information or the insurer's compliance with this Subpart.

B. Any person retained pursuant to Subsection A of this Section shall be under the direction and control of the commissioner and shall act in a purely advisory capacity.

C. The NAIC and third-party consultants shall be subject to the same confidentiality standards and requirements as the commissioner.

D. As part of the retention process, a third-party consultant shall verify to the commissioner, with notice to the insurer, that it is free of a conflict of interest and that it has internal procedures in place to monitor compliance with a conflict and to comply with the confidentiality standards and requirements of this Subpart.

E. A written agreement with either the NAIC, a third-party consultant, or both governing sharing and use of information provided pursuant to this Subpart shall contain the following provisions and expressly require the written consent of the insurer prior to making public information provided pursuant to this Subpart:

(1) Specific procedures and protocols for maintaining the confidentiality and security of CGAD-related information shared with the NAIC or a third-party consultant pursuant to this Subpart.

(2) Procedures and protocols for sharing by the NAIC only with other state regulators from states in which the insurance group has domiciled insurers. The agreement shall provide that the recipient agrees in writing to maintain the confidentiality and privileged status of the CGAD-related documents, materials, or other information and has verified in writing the legal authority to maintain confidentiality.

(3) A provision specifying that ownership of the CGAD-related information shared with the NAIC or a third-party consultant remains with the commissioner and the NAIC's or third-party consultant's use of the information is subject to the direction of the commissioner.

(4) A provision that prohibits the NAIC or a third-party consultant from storing the information shared pursuant to this Subpart in a permanent database after the underlying analysis is complete.

(5) A provision requiring the NAIC or third-party consultant to provide prompt notice to the commissioner and to the insurer or insurance group regarding any subpoena, request for disclosure, or request for production of the insurer's CGAD-related information.

(6) A requirement that the NAIC or a third-party consultant consent to intervention by an insurer in any judicial or administrative action in which the NAIC or a third-party consultant may be required to disclose confidential information about the insurer shared with the NAIC or a third-party consultant pursuant to this Subpart.

Acts 2015, No. 304, §1, eff. Jan. 1, 2016.



RS 22:691.58 - Sanctions

§691.58. Sanctions

Any insurer failing, without just cause, to timely file the CGAD as required by this Subpart shall be required, after notice and an opportunity to be heard, to pay a penalty of one hundred dollars for each day's delay, to be recovered by the commissioner and the penalty so recovered shall be deposited upon receipt in the state treasury. The maximum penalty under this Section shall be ten thousand dollars. The commissioner may reduce the penalty if the insurer demonstrates to the commissioner that the imposition of the penalty would constitute a financial hardship to the insurer.

Acts 2015, No. 304, §1, eff. Jan. 1, 2016.



RS 22:692 - Repealed by Acts 2012, No. 294, §2

§692. Repealed by Acts 2012, No. 294, §2.



RS 22:692.1 - Redesignated as R.S. 22:1315 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§692.1. Redesignated as R.S. 22:1315 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:693 - Repealed by Acts 2012, No. 294, §2.

§693. Repealed by Acts 2012, No. 294, §2.



RS 22:694 - Repealed by Acts 2012, No. 294, §2.

§694. Repealed by Acts 2012, No. 294, §2.



RS 22:695 - Repealed by Acts 2012, No. 294, §2.

§695. Repealed by Acts 2012, No. 294, §2.



RS 22:696 - Repealed by Acts 2012, No. 294, §2.

§696. Repealed by Acts 2012, No. 294, §2.



RS 22:697 - Repealed by Acts 2012, No. 294, §2.

§697. Repealed by Acts 2012, No. 294, §2.



RS 22:698 - Repealed by Acts 2012, No. 294, §2.

§698. Repealed by Acts 2012, No. 294, §2.



RS 22:699 - Repealed by Acts 2012, No. 294, §2.

§699. Repealed by Acts 2012, No. 294, §2.



RS 22:700 - Repealed by Acts 2012, No. 294, §2.

§700. Repealed by Acts 2012, No. 294, §2.



RS 22:701 - Repealed by Acts 2012, No. 294, §2.

§701. Repealed by Acts 2012, No. 294, §2.



RS 22:702 - Repealed by Acts 2012, No. 294, §2.

§702. Repealed by Acts 2012, No. 294, §2.



RS 22:703 - Repealed by Acts 2012, No. 294, §2.

§703. Repealed by Acts 2012, No. 294, §2.



RS 22:704 - Repealed by Acts 2012, No. 294, §2.

§704. Repealed by Acts 2012, No. 294, §2.



RS 22:705 - Repealed by Acts 2012, No. 294, §2.

§705. Repealed by Acts 2012, No. 294, §2.



RS 22:706 - Repealed by Acts 2012, No. 294, §2.

§706. Repealed by Acts 2012, No. 294, §2.



RS 22:707 - Repealed by Acts 2012, No. 294, §2.

§707. Repealed by Acts 2012, No. 294, §2.



RS 22:708 - Repealed by Acts 2012, No. 294, §2.

§708. Repealed by Acts 2012, No. 294, §2.



RS 22:709 - Repealed by Acts 2012, No. 294, §2.

§709. Repealed by Acts 2012, No. 294, §2.



RS 22:710 - Repealed by Acts 2012, No. 294, §2.

§710. Repealed by Acts 2012, No. 294, §2.



RS 22:711 - Repealed by Acts 2012, No. 294, §2.

§711. Repealed by Acts 2012, No. 294, §2.



RS 22:712 - Repealed by Acts 2012, No. 294, §2.

§712. Repealed by Acts 2012, No. 294, §2.



RS 22:713 - Repealed by Acts 2012, No. 294, §2.

§713. Repealed by Acts 2012, No. 294, §2.



RS 22:714 - Repealed by Acts 2012, No. 294, §2.

§714. Repealed by Acts 2012, No. 294, §2.



RS 22:715 - Repealed by Acts 2012, No. 294, §2.

§715. Repealed by Acts 2012, No. 294, §2.



RS 22:716 - Repealed by Acts 2012, No. 294, §2.

§716. Repealed by Acts 2012, No. 294, §2.



RS 22:717 - Repealed by Acts 2012, No. 294, §2.

§717. Repealed by Acts 2012, No. 294, §2.



RS 22:718 - Repealed by Acts 2012, No. 294, §2.

§718. Repealed by Acts 2012, No. 294, §2.



RS 22:719 - Repealed by Acts 2012, No. 294, §2.

§719. Repealed by Acts 2012, No. 294, §2.



RS 22:720 - Repealed by Acts 2012, No. 294, §2.

§720. Repealed by Acts 2012, No. 294, §2.



RS 22:721 - Repealed by Acts 2012, No. 294, §2.

§721. Repealed by Acts 2012, No. 294, §2.



RS 22:722 - Repealed by Acts 2012, No. 294, §2.

§722. Repealed by Acts 2012, No. 294, §2.



RS 22:723 - Repealed by Acts 2012, No. 294, §2.

§723. Repealed by Acts 2012, No. 294, §2.



RS 22:724 - Repealed by Acts 2009, No. 503, §2.

§724. Repealed by Acts 2009, No. 503, §2.



RS 22:731 - Administrative supervision; commissioner

SUBPART H. ADMINISTRATIVE SUPERVISION

§731. Administrative supervision; commissioner

A. An insurer shall be subject to administrative supervision by the commissioner if upon examination or at any other time it appears in the discretion of the commissioner that:

(1) The condition of the insurer renders the continuance of its business hazardous to the public or its insureds.

(2) The insurer appears to have exceeded its powers granted under its certificate of authority and any applicable law.

(3) The insurer has failed to comply with the applicable provisions of this Code.

(4) The business of the insurer is being conducted fraudulently.

(5) The insurer grants its consent.

B. If the commissioner determines that any of the conditions set forth in Subsection A of this Section exist, the commissioner shall:

(1) Notify the insurer of his determination.

(2) Furnish to the insurer a written list of the requirements to abate this determination.

(3) Notify the insurer that it is under administrative supervision in accordance with the provisions of R.S. 22:731 through 736. This determination by the commissioner shall be subject to review in accordance with the Administrative Procedure Act.

C. If placed under administrative supervision, the insurer shall within sixty days, or within another period not to exceed one hundred twenty days prescribed by the commissioner, comply with the requirements directed by the commissioner pursuant to the provisions of R.S. 22:731 through 736.

D. If the commissioner determines after due notice that the conditions which precipitated the administrative supervision still exist, he may extend the period of supervision.

E. If the commissioner determines that none of these conditions still exist, the commissioner shall release the insurer from supervision.

F. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 1991, No. 997, §1; Redesignated from R.S. 22:768 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.



RS 22:732 - Confidentiality of certain proceedings and records; immunity of certain staff

§732. Confidentiality of certain proceedings and records; immunity of certain staff

A. Notwithstanding any other provision of law, all proceedings, hearings, notices, correspondence, reports, and other information in the possession of the commissioner or the department of insurance relating to the supervision of any insurer are confidential, except as otherwise provided in this Section.

B. The personnel of the Department of Insurance shall have access to these proceedings, hearings, notices, correspondence, reports, records, or information to the extent permitted by the commissioner.

C. The commissioner may open the proceedings or disclose the notices, correspondence, reports, records, or information to any department, agency, or other instrumentality of the state or of the United States if the opening or disclosure is necessary or proper for the enforcement of the laws of this or any other state of the United States.

D. The provisions of this Section shall not apply to hearings, notices, correspondence, reports, records, or other information obtained upon appointment of a receiver for the insurer by a court of competent jurisdiction.

E. There shall be no liability on the part of and no cause of action of any nature shall arise against any employee, agent, or representative of the Department of Insurance for any action taken by him in the performance of his powers and duties under the proceedings of this Section.

Acts 1991, No. 997, §1; Redesignated from R.S. 22:769 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.

NOTE: Former R.S. 22:732 redesignated as R.S. 22:2001 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:732.1 - Redesignated as R.S. 22:2002 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§732.1. Redesignated as R.S. 22:2002 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:732.2 - Redesignated as R.S. 22:2003 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§732.2. Redesignated as R.S. 22:2003 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:732.3 - Redesignated as R.S. 22:2004 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§732.3. Redesignated as R.S. 22:2004 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:733 - Prohibited acts during period of supervision

§733. Prohibited acts during period of supervision

During the period of administrative supervision, the commissioner or his designee shall serve as the administrative supervisor of the insurer. The commissioner may require that the insurer not do any of the following during the period of supervision without his or his designee's prior written approval:

(1) Dispose of, convey, or encumber any of its assets, liabilities, or business in force.

(2) Withdraw any monies, or contents therein, of its bank accounts.

(3) Lend any of its funds.

(4) Invest any of its funds.

(5) Transfer any of its property.

(6) Incur any debt, obligation, or liability.

(7) Merge or consolidate with another company.

(8) Approve new premiums or renew any policies.

(9) Enter into any new reinsurance contract or treaty.

(10) Terminate, surrender, forfeit, convert, or lapse any insurance policy, certificate, or contract, except those obligations for nonpayment of premiums due.

(11) Release, pay, or refund premium deposits, accrued cash or loan values, unearned premiums, or other reserves on any insurance policy, certificate, or contract.

(12) Make any material change in management.

(13) Increase salaries and benefits of officers or directors or the payment of bonuses, dividends, or other payments deemed preferential.

Acts 1991, No. 997, §1; Redesignated from R.S. 22:770 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:733 redesignated as R.S. 22:2005 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:734 - Review and stay of action; supervision

§734. Review and stay of action; supervision

During the period of supervision, the insurer may contest an action taken or proposed to be taken by the supervisor, specifying the manner wherein the action being complained of would not result in improving the condition of the insurer. Denial of the insurer's request upon reconsideration shall entitle the insurer to request the appropriate review of administrative procedures.

Acts 1991, No. 997, §1; Redesignated from R.S. 22:771 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:734 redesignated as R.S. 22:2006 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:734.1 - Redesignated as R.S. 22:2007 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§734.1. Redesignated as R.S. 22:2007 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:735 - Administrative election of proceedings

§735. Administrative election of proceedings

Nothing contained in this Subpart shall preclude the commissioner from initiating judicial proceedings in conservation, rehabilitation, or liquidation proceedings or other delinquency proceedings, however designated under the laws of the state, regardless of whether the commissioner has previously initiated administrative supervision under this Subpart against the insurer.

Acts 1991, No. 997, §1; Redesignated from R.S. 22:772 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:735 redesignated as R.S. 22:2008 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:736 - Administrative rules

§736. Administrative rules

The commissioner may adopt reasonable rules, including fines and penalties for violations of R.S. 22:733, necessary for the implementation of the provisions herein, pursuant to the Administrative Procedure Act.

Acts 1991, No. 997, §1; Redesignated from R.S. 22:773 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:736 redesignated as R.S. 22:2009 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:737 - Expenses of supervision; payment by insurer

§737. Expenses of supervision; payment by insurer

A. All expenses incurred by the commissioner in conducting an administrative supervision shall be paid by the insurer being supervised. An insurer may contest the reasonableness of the amount of the expenses billed to it by applying to a court of competent jurisdiction for a rule to test the reasonableness of the billing. The rule shall be tried by preference and, if appealed, shall be given preference in the appellate court as may be provided for suits against the state.

B. If a supervised insurer does not contest the reasonableness of the billing and fails to pay the expenses of the examination within thirty days after the receipt of the billing or within fifteen days after the date that a final judgment was rendered when a rule had been issued pursuant to Subsection A of this Section, the commissioner may file a lien against any of the assets of the supervised insurer located within the state until the amount of the lien is paid in full.

C. The commissioner may issue such rules, regulations, or orders as are necessary to carry out and implement the provisions of this Subpart pursuant to the Administrative Procedure Act.

Acts 1992, No. 437, §1; Acts 1999, No. 1304, §1, eff. July 12, 1999; Redesignated from R.S. 22:774 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:737 redesignated as R.S. 22:2010 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:737.1 - Redesignated as R.S. 22:2011 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§737.1. Redesignated as R.S. 22:2011 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:737.2 - Redesignated as R.S. 22:2012 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§737.2. Redesignated as R.S. 22:2012 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:738 - Redesignated as R.S. 22:2013 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§738. Redesignated as R.S. 22:2013 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:739 - Redesignated as R.S. 22:2014 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§739. Redesignated as R.S. 22:2014 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:739.1 - Redesignated as R.S. 22:2015 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§739.1. Redesignated as R.S. 22:2015 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:740 - Redesignated as R.S. 22:2016 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§740. Redesignated as R.S. 22:2016 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:741 - Redesignated as R.S. 22:73 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§741. Redesignated as R.S. 22:73 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:742 - Redesignated as R.S. 22:2017 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§742. Redesignated as R.S. 22:2017 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:743 - Redesignated as R.S. 22:2018 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§743. Redesignated as R.S. 22:2018 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:744 - Redesignated as R.S. 22:2019 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§744. Redesignated as R.S. 22:2019 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:745 - Redesignated as R.S. 22:2020 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§745. Redesignated as R.S. 22:2020 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:745.1 - Redesignated as R.S. 22:2021 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§745.1. Redesignated as R.S. 22:2021 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:745.2 - Redesignated as R.S. 22:2022 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§745.2. Redesignated as R.S. 22:2022 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:745.3 - Redesignated as R.S. 22:2023 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§745.3. Redesignated as R.S. 22:2023 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:745.4 - Redesignated as R.S. 22:2024 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§745.4. Redesignated as R.S. 22:2024 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:746 - Redesignated as R.S. 22:2025 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§746. Redesignated as R.S. 22:2025 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:747 - Redesignated as R.S. 22:2026 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§747. Redesignated as R.S. 22:2026 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:748 - Redesignated as R.S. 22:2027 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§748. Redesignated as R.S. 22:2027 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:749 - Redesignated as R.S. 22:2028 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§749. Redesignated as R.S. 22:2028 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:750 - Redesignated as R.S. 22:2029 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§750. Redesignated as R.S. 22:2029 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:751 - Commissioner of insurance to make valuation

PART IV. RESERVES

SUBPART A. LIFE INSURANCE RESERVES

§751. Commissioner of insurance to make valuation

A.(1)(a) The commissioner shall annually value, or cause to be valued, the reserve liabilities, hereinafter called "reserves", for all outstanding life insurance policies and annuity and pure endowment contracts of every life insurance company doing business in this state. The commissioner shall certify the amount of any such reserves.

(b) In calculating such reserves, the commissioner may use group methods and approximate averages for fractions of a year or otherwise.

(2)(a) Every foreign life insurance company or fraternal order shall either:

(i) Submit a valuation certificate from their domiciliary state before August first of the year following the year of valuation.

(ii) Be valued by the commissioner at the expense of the company.

(b) The commissioner shall require such documents and studies as he deems necessary in order to accomplish this valuation. In lieu of the valuation of the reserves herein required of any foreign or alien company, the commissioner may accept any valuation made, or caused to be made, by the insurance supervisory official of any state or other jurisdiction when such valuation complies with the minimum standard herein provided and if such official accepts as sufficient and for all valid legal purposes, the certificate of valuation of the commissioner when such certificate states the valuation to have been made in a specified manner according to which the aggregate reserves would be at least as large as if they had been computed in the manner prescribed by the law of that state or jurisdiction.

(3) The commissioner may adopt rules and regulations to implement the provisions of this Subsection, pursuant to the Administrative Procedure Act.

B. The legal minimum standard for such valuation of policies, including industrial life insurance policies, shall be the American Experience Table of Mortality with interest at four percent per annum, except that group insurance policies under which premium rates are not guaranteed for a period in excess of five years shall be valued on the American Men Ultimate Table of Mortality with interest at three and one-half percent per annum.

C. Such valuation shall be made according to a method producing reserves not less than those produced by the one year full preliminary term method and, with respect to policies (other than industrial policies) issued to residents of the continental United States on and after January 1, 1939, not less than those produced by the modified preliminary term method under what is known as the Illinois Standard.

D. The legal minimum standard for the valuation of annuities issued on and after January 1, 1939 shall be the American Annuitants Table with interest at five percent per annum for group annuities and four percent per annum for all other annuities, except that annuities deferred ten or more years and written in connection with life insurance shall be valued on the same basis as that used in computing the consideration or premiums therefor, or upon any higher standard at the option of the insurer. Annuities issued prior to January 1, 1939, shall continue to be valued on a basis not lower than that used for the annual statement for the year 1937.

E. On or after July 29, 1947, the reserves of industrial life insurance companies and service insurance companies chartered by this state shall be determined by the commissioner of insurance by applying the following reductions to the reserve figures produced, in each case, by the method of computation set forth in the foregoing provisions of this Section:

(1) On all policies issued by such insurers prior to January 1, 1937, which provide for the furnishing of a funeral as the obligation of the insurer to the insured and his beneficiary, a reduction not to exceed seventy percent of the reserve as computed in accordance with this Subpart.

(2) On all policies issued by such insurers from January 1, 1937, to December 31, 1946, inclusive, which provide for the furnishing of a funeral as the obligation of the insurer to the insured and his beneficiary, a reduction not to exceed forty percent of the reserve as computed in accordance with this Subpart.

(3)(a) On all policies issued by such an insurer from January 1, 1947 through December 31, 1977, which provide for the furnishing of a funeral as the obligation of the insurer to the insured and his beneficiary, a reduction not to exceed twenty-five percent of the reserve as computed in accordance with this Subpart. However, certain policies described in R.S. 22:142 and 143 shall be fully reserved without benefit of reduction in reserves.

(b) All policies issued by such an insurer on or after January 1, 1978, which provide for the furnishing of a funeral as the obligation of the insurer to the insured and his beneficiary, shall be fully reserved without benefit of reduction in reserves.

(4) Provided, that in all cases, this reduction shall be allowed only where the insurer produces satisfactory proof of a contract with an authorized funeral director who is capable of furnishing the service specified in the policy, allowing a discount for the furnishing of the service specified therein, and in no case shall the reduction allowed herein exceed the amount of the reduction allowed in such contract.

(5) Repealed by Acts 2009, No. 503, §2.

(6) Provided, further, that such reduction shall only be granted to those insurers who agree by an instrument in writing, filed with the commissioner of insurance, to apportion to and to maintain in a separate reserve fund, and who actually do apportion to and maintain in a separate fund, at least two percent of their annual gross premium income, for the purpose of bringing up the reserves to which the above reduction would apply on all funeral policies to seventy-five percent, and on all policies providing in whole or part for cash benefits to one hundred percent, of the full reserve on that portion of funeral policies providing for cash benefits, as computed in accordance with Subsections A, B, C and D of this Section, the aforesaid two percent to be in addition to any normal increase in reserves during the year.

F. Any life insurer transacting insurance in foreign countries only and not transacting insurance in any state of the United States or of the District of Columbia shall calculate its reserves on insurance written on such residents of foreign countries in accordance with reserve standards approved by the commissioner of insurance for the state of Louisiana. Acts that would otherwise be considered the transaction of insurance as that term is defined in this Title shall not be considered the transaction of insurance when undertaken in connection with the insurance of residents of foreign countries by life insurers that only insure residents of foreign countries. The mortality, interest, and other standards specified in this Section and in the standard nonforfeiture law as set forth in R.S. 22:936 shall not apply to policies and contracts approved for issuance only to residents of foreign countries.

Acts 1958, No. 125. Amended by Acts 1979, No. 370, §1; Acts 1992, No. 704, §1; Acts 1993, No. 535, §1; Acts 2001, No. 61, §1; Redesignated from R.S. 22:162 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §§1, 2.

NOTE: Former R.S. 22:751 redesignated as R.S. 22:2030 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:752 - Actuarial opinion reserves

§752. Actuarial opinion reserves

A. Prior to the operative date of the valuation manual, each life insurance company doing business in this state shall annually submit the opinion of a qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the commissioner by regulation are computed appropriately, are based on assumptions which satisfy contractual provisions, are consistent with prior reported amounts, and comply with applicable laws of this state. The commissioner by regulation shall define the specifics of this opinion and add any other items deemed to be necessary in its scope.

B.(1) Each life insurance company, except as exempted by or pursuant to regulation, shall also annually include in the opinion required by Subsection A of this Section, an opinion of the same qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the commissioner by regulation, when considered in light of the assets held by the company with respect to the reserves and related actuarial items, including but not limited to the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the obligations of the company under the policies and contracts, including but not limited to the benefits under and expenses associated with the policies and contracts.

(2) The commissioner may provide by regulation for a transition period for establishing any higher reserves which the qualified actuary may deem necessary in order to render the opinion required by this Section.

C. Each opinion required by Subsection B of this Section shall be governed by the following provisions:

(1) A memorandum in form and substance acceptable to the commissioner, as specified by regulation, shall be prepared to support each actuarial opinion.

(2) If the insurance company fails to provide a supporting memorandum at the request of the commissioner within a period specified by regulation or the commissioner determines that the supporting memorandum provided by the insurance company fails to meet the standards prescribed by the regulations or is otherwise unacceptable to the commissioner, the commissioner may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and to prepare such supporting memorandum as is required by the commissioner.

D. Each opinion required by Subsections A and B of this Section shall be governed by the following provisions:

(1) The opinion shall be submitted with the annual statement reflecting the valuation of such reserve liabilities for each year as of the end of that year.

(2) The opinion shall apply to all business in force including individual and group health insurance plans, in form and substance acceptable to the commissioner as specified by regulation.

(3) The opinion shall be based on standards adopted from time to time by the Actuarial Standards Board and on such additional standards as the commissioner may by regulation prescribe.

(4) In the case of an opinion required to be submitted by a foreign or alien company, the commissioner may accept the opinion filed by that company with the insurance supervisory official of another state if the commissioner determines that the opinion reasonably meets the requirements applicable to a company domiciled in this state.

(5) For the purposes of this Subpart, "qualified actuary" means a member in good standing of the American Academy of Actuaries who satisfies the requirements set forth in such regulations by the commissioner.

(6) Except in cases of fraud or willful misconduct, the qualified actuary shall not be liable for damages to any person, other than the insurance company and the commissioner, for any act, error, omission, decision, or conduct with respect to the actuary's opinion.

(7) Disciplinary action by the commissioner against the company or the qualified actuary shall be defined in regulations by the commissioner.

(8) Any memorandum in support of the opinion, and any other material provided by the company to the commissioner in connection therewith, shall be kept confidential by the commissioner, and shall not be made public, and shall not be subject to subpoena, other than for the purpose of defending an action seeking damages from any person by reason of any action required by this Section or by regulations promulgated hereunder. However, the memorandum or other material may otherwise be released by the commissioner either with the written consent of the company or to the American Academy of Actuaries upon request stating that the memorandum or other material is required for the purpose of professional disciplinary proceedings and setting forth procedures satisfactory to the commissioner for preserving the confidentiality of the memorandum or other material. However, if any portion of the confidential memorandum is cited by the company in its marketing, is cited before any governmental agency other than a state insurance department, or is released by the company to the news media, all portions of the memorandum shall no longer be confidential.

E. On and after the operative date of the valuation manual, every company with outstanding life insurance contracts, accident and health insurance contracts, or deposit-type contracts in this state and subject to regulation by the commissioner shall annually:

(1) Submit an opinion of the appointed actuary as to whether the reserves and related actuarial items held in support of the policies and contracts are computed appropriately, are based on assumptions that satisfy contractual provisions, are consistent with prior reported amounts, and comply with the laws of this state.

(2) Include in the opinion required by Paragraph (1) of this Subsection, unless exempted in the valuation manual, an opinion of the same appointed actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified in the valuation manual, when considered in light of the assets held by the company in support of the reserves and related actuarial items, including but not limited to the investment earnings from the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the company's obligations under the policies and contracts, including but not limited to the benefits under and expenses associated with the policies and contracts.

F. Each opinion required by Subsection E of this Section shall be governed by the following:

(1) If the insurance company fails to provide a supporting memorandum at the request of the commissioner within a period specified in the valuation manual or the commissioner determines that the supporting memorandum provided by the insurance company fails to meet the standards prescribed by the valuation manual or is otherwise unacceptable to the commissioner, the commissioner may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare the supporting memorandum required by the commissioner.

(2) The opinion and memorandum shall be in accordance with the form and substance prescribed in the valuation manual and acceptable to the commissioner.

(3) The opinion shall be submitted with the annual statement reflecting the valuation of such reserve liabilities for each year ending on or after the operative date of the valuation manual.

(4) The opinion shall apply to all policies and contracts subject to Paragraph (E)(2) of this Section, plus other actuarial liabilities as may be specified in the valuation manual.

(5) The opinion shall be based on standards adopted by the Actuarial Standards Board, or its successor, and on additional standards that may be prescribed in the valuation manual.

(6) In the case of an opinion required to be submitted by a foreign or alien company, the commissioner may accept the opinion filed by that company with the insurance supervisory official of another state if the commissioner determines that the opinion reasonably meets the requirements applicable to a company domiciled in this state.

(7) Except in cases of fraud or willful misconduct, the appointed actuary shall not be liable for damages to any person, other than the insurance company and the commissioner, for any act, error, omission, decision, or conduct with respect to the appointed actuary's opinion.

(8) Disciplinary action by the commissioner against the company or the appointed actuary shall be in accordance with this Title and rules or regulations promulgated by the commissioner.

Acts 1992, No. 704, §1; Redesignated from R.S. 22:162.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2013, No. 349, §1, eff. Jan. 1, 2014.

NOTE: Former R.S. 22:752 redesignated as R.S. 22:2031 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:753 - Policies under standard valuation law

§753. Policies under standard valuation law

A.(1) The mortality, interest, and other standards specified in R.S. 22:751 shall apply to policies and contracts issued in the United States or its territories except those issued subject to the standard non-forfeiture law as set forth in R.S. 22:936. Mortality, interest, and other standards, consistent with prevailing generally accepted actuarial assumptions at the time of issue, shall apply to policies and contracts issued outside of the United States and its territories.

(2) Reserves for all such policies and contracts may be calculated, at the option of the insurer, according to any standards which produce greater aggregate reserves for all such policies and contracts than the minimum reserves required by R.S. 22:751.

B. For policies and contracts issued prior to the operative date of the valuation manual:

(1) Except as otherwise provided in Paragraphs (2) and (3) of this Subsection, the minimum standard for the valuation of all other policies and contracts shall be the Commissioner's Reserve Valuation Methods defined in Paragraphs (4), (5), and (8) of this Subsection, five percent interest for group annuity and pure endowment contracts, four percent interest for all other such policies and contracts, and four and one-half percent interest for policies and contracts, other than annuities and pure endowment contracts, issued on or after September 7, 1979, and the following tables:

(a) For all ordinary policies of life insurance issued on the standard basis, excluding any disability and accidental death benefits in such policies: the Commissioners 1941 Standard Ordinary Mortality Table for such policies issued prior to September 7, 1979, the Commissioners 1958 Standard Ordinary Mortality Table for such policies issued on or after September 7, 1979, and prior to January 1, 1989; provided that for any category of such policies issued on female risks, all modified net premiums and present values referred to in this Section may be calculated according to an age not more than six years younger than the actual age of the insured; and for such policies issued on or after January 1, 1989, the Commissioners 1980 Standard Ordinary Mortality Table, or, at the election of the insurer for any one or more specified plans of life insurance, the Commissioners 1980 Standard Ordinary Mortality Table with Ten-Year Select Mortality Factors, or any ordinary mortality table adopted after 1980, by the National Association of Insurance Commissioners that is approved by the commissioner.

(b) For all new industrial life insurance policies issued on the standard basis, excluding any disability and accidental death benefits in such policies: the 1941 Standard Industrial Mortality Table for such policies issued prior to September 7, 1979, and for such policies issued on or after such effective date the Commissioners 1961 Standard Industrial Mortality Table or any industrial mortality table adopted after 1980, by the National Association of Insurance Commissioners that is approved by the commissioner.

(c) For individual annuity and pure endowment contracts, excluding any disability and accidental death benefits in such policies: the 1937 Standard Annuity Mortality Table or, at the option of the insurer, the Annuity Mortality Table for 1949, Ultimate, or any modification of either of these tables approved by the commissioner.

(d) For group annuity and pure endowment contracts, excluding any disability and accidental death benefits in such policies: the Group Annuity Mortality Table for 1951, any modification of such table approved by the commissioner, or, at the option of the insurer, any of the tables or modifications of tables specified for individual annuity and pure endowment contracts.

(e) For total and permanent disability benefits in or supplementary to ordinary policies or contracts: for policies or contracts issued on or after January 1, 1966, the tables of Period 2 disablement rates and the 1930 to 1950 termination rates of the 1952 Disability Study of the Society of Actuaries, with due regard to the type of benefit or any tables of disablement rates and termination rates adopted on or after January 1, 1981, by the National Association of Insurance Commissioners that are approved by the commissioner; for policies or contracts issued on or after January 1, 1961, and prior to January 1, 1966, either such tables or, at the option of the insurer, the Class (3) Disability Table (1926); and for policies issued prior to January 1, 1961, the Class (3) Disability Table (1926). Any such table shall, for active lives, be combined with a mortality table authorized by this Subpart for calculating the reserves for life insurance policies.

(f) For accidental death benefits in or supplementary to policies: for policies issued on or after January 1, 1966, the 1959 Accidental Death Benefits Table or any accidental death benefits table adopted on or after January 1, 1981, by the National Association of Insurance Commissioners that is approved by the commissioner; for policies issued on or after January 1, 1961, and prior to January 1, 1966, either such table or, at the option of the insurer, the Inter-Company Double Indemnity Mortality Table; and for policies issued prior to January 1, 1961, the Inter-Company Double Indemnity Mortality Table. Either table shall be combined with a mortality table authorized by this Subpart for calculating the reserves for life insurance policies.

(g) For group life insurance, life insurance issued on the substandard basis and other special benefits: such tables as approved by the commissioner.

(2)(a) Except as provided in Paragraph (3) of this Subsection, the minimum standard for the valuation of all individual annuity and pure endowment contracts issued on or after September 7, 1979, and for all annuities and pure endowments purchased on or after such effective date under group annuity and pure endowment contracts shall be the Commissioner's Reserve Valuation Methods defined in Paragraphs (4) and (5) of this Subsection and the following tables and interest rates:

(i) For individual annuity and pure endowment contracts issued prior to September 7, 1979, excluding any disability and accidental death benefits in such contracts: the 1971 Individual Annuity Mortality Table, or any modification of this table approved by the commissioner, and six percent interest for single premium immediate annuity contracts, and four percent interest for all other individual annuity and pure endowment contracts.

(ii) For individual single premium immediate annuity contracts issued on or after September 7, 1979, excluding any disability and accidental death benefits in such contracts: the 1971 Individual Annuity Mortality Table or any individual annuity mortality table adopted on or after January 1, 1981, by the National Association of Insurance Commissioners that is approved by the commissioner, or any modification of these tables approved by the commissioner, and seven and one-half percent interest.

(iii) For individual annuity and pure endowment contracts issued on or after September 7, 1979, other than single premium immediate annuity contracts, excluding any disability and accidental death benefits in such contracts: the 1971 Individual Annuity Mortality Table or any individual annuity mortality table adopted on or after January 1, 1981, by the National Association of Insurance Commissioners that is approved by the commissioner, or any modification of these tables approved by the commissioner, and five and one-half percent interest for single premium deferred annuity and pure endowment contracts and four and one-half percent interest for all other such individual annuity and pure endowment contracts.

(iv) For all annuities and pure endowments purchased prior to September 7, 1979, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under such contracts: the 1971 Group Annuity Mortality Table, or any modification of this table approved by the commissioner, and six percent interest.

(v) For all annuities and pure endowments purchased on or after September 7, 1979, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under such contracts: the 1971 Group Annuity Mortality Table or any group annuity mortality table adopted on or after January 1, 1981, by the National Association of Insurance Commissioners that is approved by the commissioner, or any modification of these tables approved by the commissioner, and seven and one-half percent interest.

(b) Any insurer may file with the commissioner a written notice of its election to comply with the provisions of this Paragraph after a specified date before January 1, 1981, which shall be the effective date of this Paragraph for such insurer; provided, an insurer may elect a different effective date for individual annuity and pure endowment contracts from that elected for group annuity and pure endowment contracts. If an insurer makes no such election, the effective date of this Paragraph for such insurer shall be January 1, 1981.

(3)(a) The interest rates used in determining minimum standard for the valuation of the policies and contracts listed in Items (i), (ii), (iii), and (iv) of this Subparagraph shall be the calendar year statutory valuation interest rates, as defined in this Paragraph, or, at the option of the insurer, for any category of policies or contracts, the rate or rates of interest provided in Paragraph (1) or (2) of this Subsection.

(i) All life insurance policies issued in a particular calendar year, on or after January 1, 1989.

(ii) All individual annuity and pure endowment contracts issued on or after January 1, 1983.

(iii) All group annuities and pure endowments on or after January 1, 1983.

(iv) The net increase, if any, in a particular calendar year after January 1, 1983, in the amounts held under guaranteed interest contracts.

(b)(i) The calendar year statutory valuation interest rates shall be determined as follows, with the results rounded to the nearer one-quarter of one percent:

(aa) For life insurance: I =.03 + W (R1 -.03) +W (R2 -.09).

2

(bb) For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and from guaranteed interest contracts with cash settlement options: I=.03 + W (R-.03) where R1 is the lesser of R and.09; R2 is the greater of R and.09; R is the reference interest rate defined in Subparagraph (d) of this Paragraph; and W is the weighting factor defined in Subparagraph (c) of this Paragraph.

(cc) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on an issue year basis, except as stated in Subitem (bb) of this Item, the formula for life insurance stated in Subitem (aa) of this Item shall apply to annuities and guaranteed interest contracts with guarantee durations in excess of ten years, and the formula for single premium immediate annuities stated in Subitem (bb) of this Item shall apply to annuities and guaranteed interest contracts with guarantee duration of ten years or less.

(dd) For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the formula for single premium immediate annuities stated in Subitem (bb) of this Item shall apply.

(ee) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, the formula for single premium immediate annuities stated in Subitem (bb) of this Item shall apply.

(ii) However, if the calendar year statutory valuation interest rate for any life insurance policies issued in any calendar year determined without reference to this Subparagraph differs from the corresponding actual rate for similar policies issued in the immediately preceding calendar year by less than one-half of one percent, the calendar year statutory valuation interest rate for such life insurance policies shall then be equal to the corresponding actual rate for the immediately preceding calendar year. For purposes of applying this Subparagraph, the calendar year statutory valuation interest rate for life insurance policies issued in a calendar year shall be determined for 1980, by using the reference interest rate defined for 1979, and shall be determined for each subsequent calendar year.

(iii) At the option of the insurer, calculation for life insurance policies issued in a particular calendar year may be made on the basis of a rate of interest not exceeding the statutory interest rate, as defined in this Subsection, for life insurance policies issued in the immediately preceding calendar year.

(c) The weighting factors referred to in the formulae stated in Subparagraph (b) of this Paragraph shall be as provided in the following tables:

(i) Weighting factors for life insurance:

Guarantee Duration in years                                                          Weighting

Factors

10 years or less                                                                                          .50

More than 10, but not more than 20 years                                                .45

More than 20 years                                                                                    .35

For life insurance, the guarantee duration is the maximum number of years the life insurance can remain in force on a basis guaranteed in the policy or under options to convert to plans of life insurance with premium rates or nonforfeiture values, or both, which are guaranteed in the original policy;

(ii) The weighting factor for single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options is .80.

(iii) Weighting factors for other annuities and for guaranteed interest contracts, except as stated in Item (ii) of this Subparagraph, shall be as specified in Subitems (aa), (bb), and (cc) of this Item according to the provisions in Subitems (dd), (ee), and (ff) of this Item:

(aa) For annuities and guaranteed interest contracts valued on an issue year basis:

Weighting Factor

Guarantee                                                                              for Plan Type

Duration in Years                                                                 A      B      C

5 years or less:                                                                     .80    .60    .50

More than 5 years, but not more than 10 years:                  .75    .60    .50

More than 10 years, but not more than 20 years:                .65    .50    .45

More than 20 years:                                                             .45    .35    .35

(bb)     Plan Type

A       B      C

For annuities and guaranteed interest contracts valued on a change in fund basis, the factors shown

in Subparagraph (a) of this Paragraph increased by:                       .15    .25    .05

(cc)     Plan Type

A       B      C

For annuities and guaranteed interest contracts valued on an issue year basis, other than those with no cash settlement options, which do not guarantee interest on considerations received more than one year after issue or purchase and for annuities and guaranteed interest contracts valued on a change in fund basis which do not guarantee interest rates on considerations received more than twelve months beyond the valuation date, the factors shown in Subitem (aa) or derived in Subitem (bb) increased

by:                                                                                                   .05    .05    .05

(dd) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the guarantee duration is the number of years for which the contract guarantees interest rates in excess of the calendar year statutory valuation interest rate for life insurance policies with guarantee duration in excess of twenty years. For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the guarantee duration is the number of years from the date of issue or date of purchase to the date annuity benefits are scheduled to commence.

(ee) The plan type as used in the above tables is defined as follows:

Plan Type A:              At any time the policyholder may withdraw funds only with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurer, or without such adjustment but in installments over five years or more, or as an immediate life annuity, or no withdrawal as permitted.

Plan Type B:              Before expiration of the interest rate guarantee, the policyholder may withdraw funds only with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurer, or without such adjustment but in installments over five years or more, or no withdrawal is permitted. At the end of the interest rate guarantee, funds may be withdrawn without such adjustment in a single sum or installments over less than five years.

Plan Type C:              The policyholder may withdraw funds before expiration of the interest rate guarantee in a single sum or installments over less than five years either without adjustment to reflect changes in the interest rates or asset values since receipt of the funds by the insurer, or subject only to a fixed surrender charge stipulated in the contract as a percentage of the fund.

(ff) An insurer may elect to value guaranteed interest contracts with cash settlement options and annuities with cash settlement options on either an issue year basis or on a change in fund basis. Guaranteed interest contracts with no cash settlement options and other annuities with no cash settlement options shall be valued on an issue year basis. As used in this Paragraph, an issue year basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard for the entire duration of the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of issue or year of purchase of the annuity or guaranteed interest contract, and the change in fund basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard applicable to each change in the fund held under the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of the change in the fund.

(d) The reference interest rate referred to in Subparagraph (b) of this Paragraph shall be defined as follows:

(i) For all life insurance, the lesser of the average over a period of thirty-six months and the average over a period of twelve months, ending on June thirtieth of the calendar year next preceding the year of issue, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by Moody's Investors Service, Inc.

(ii) For a single premium immediate annuity and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the average over a period of twelve months, ending on June thirtieth of the calendar year of issue or year of purchase, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by Moody's Investors Service, Inc.

(iii) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in Subitem (c)(iii)(bb) of this Paragraph with guarantee duration in excess of ten years, the lesser of the average over a period of twelve months, ending on June thirtieth of the calendar year of issue or purchase, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by Moody's Investors Service, Inc.

(iv) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options valued on a year of issue basis, except as stated in Item (ii) of this Subparagraph, with guarantee duration of ten years or less, the average over a period of twelve months, ending on June thirtieth of the calendar year of issue or purchase, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by Moody's Investors Service, Inc.

(v) For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the average over a period of twelve months, ending on June thirtieth of the calendar year of issue or purchase, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds as published by Moody's Investors Service, Inc.

(vi) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, except as stated in (ii) above, the average over a period of twelve months, ending on June thirtieth of the calendar year of the change in the fund, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds as published by Moody's Investors Service, Inc.

(e) In the event that the Monthly Average of the Composite Yield on Seasoned Corporate Bonds is no longer published by Moody's Investors Service, Inc., or in the event that the National Association of Insurance Commissioners determines that the Monthly Average of the Composite Yield on Seasoned Corporate Bonds as published by Moody's Investors Service, Inc. is no longer appropriate for the determination of the reference interest rate, then an alternative method for determination of the reference interest rate, which is adopted by the National Association of Insurance Commissioners and approved by the commissioner, shall be substituted.

(4)(a) Except as otherwise provided in Paragraphs (5), (6), and (8) of this Subsection, reserves according to the Commissioner's Reserve Valuation Method for the life insurance and endowment benefits of policies providing for a uniform amount of insurance and requiring the payment of uniform premiums, shall be the excess, if any, of the present value at the date of valuation of such future guaranteed benefits provided for by such policies, over the then present value of any future modified net premiums therefor. The modified net premiums for any such policy shall be the uniform percentage of the respective contract premiums, excluding extra premiums on substandard policies, for such benefits that, at the date of issue of the policy, the present value of all modified net premiums shall be equal to the sum of the then present value of such benefits provided for by the policy and the excess of Item (i) of this Subparagraph over Item (ii) of this Subparagraph as follows:

(i) A net level annual premium equal to the present value at the date of issue of such benefits provided for after the first policy year, divided by the present value at the date of issue of an annuity of one per annum payable on the first and each subsequent anniversary of such policy on which a premium falls due; provided however, that such net level annual premium shall not exceed the net level annual premium on the nineteen year premium whole life plan for insurance of the same amount at an age one year higher than the age at issue of such policy.

(ii) A net one year term premium for such benefits provided for in the first policy year.

(b) Any life insurance policy issued on or after January 1, 1986, for which the contract premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for such excess and which provides an endowment benefit or a cash surrender value, or a combination thereof, in an amount greater than such excess premium, the reserve according to the Commissioner's Reserve Valuation Method as of any policy anniversary occurring on or before the assumed ending date defined herein as the first policy anniversary on which the sum of any endowment benefit and any cash surrender value then available is greater than such excess premium shall, except as otherwise provided in Paragraph (8) of this Subsection be the greater of the reserve as of such policy anniversary calculated as described in Subparagraph (a) of this Paragraph and the reserve as of such policy anniversary calculated as described in that Subparagraph, but with the value defined in that Subparagraph being reduced by fifteen percent of the amount of such excess first year premium, all present values of benefits and premiums being determined without reference to premiums or benefits provided for by the policy after the assumed ending date, the policy being assumed to mature on such date as an endowment, and the cash surrender value provided on such date being considered as an endowment benefit. In making the above comparison the mortality and interest bases stated in Paragraphs (1) and (3) of this Subsection shall be used.

(c) Reserves according to the Commissioner's Reserve Valuation Method for life insurance policies providing for a varying amount of insurance or requiring the payment of varying premiums shall be calculated by a method consistent with the principles of this Paragraph. Reserves for group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, as now or hereafter amended; disability and accidental death benefits in all policies and contracts; and all other benefits, except life insurance and endowment benefits in life insurance policies and benefits provided by all other annuity and pure endowment contracts, shall be calculated by a method consistent with the benefits granted and approved by the commissioner.

(5)(a) This Section shall apply to all annuity and pure endowment contracts other than group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer (including a partnership or sole proprietorship) or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, as now or hereafter amended.

(b) Reserves according to the commissioner's annuity reserve method for benefits under annuity or pure endowment contracts, excluding any disability and accidental death benefits in such contracts shall be the greatest of the respective excesses of the present values, at the date of valuation, of the future guaranteed benefits, including guaranteed nonforfeiture benefits, provided for by such contracts at the end of each respective contract year, over the present value, at the date of valuation, of any future valuation considerations derived from future gross considerations, required by the terms of such contract, that become payable prior to the end of such respective contract year. The future guaranteed benefits shall be determined by using the mortality table, if any, and the interest rate, or rates, specified in such contracts for determining guaranteed benefits. The valuation considerations are the portions of the respective gross considerations applied under the terms of such contracts to determine nonforfeiture values.

(6)(a) An insurer's aggregate reserves for all life insurance policies, excluding disability and accidental death benefits, shall in no event be less than the aggregate reserves calculated in accordance with the methods set forth in Paragraphs (4), (5), (8), and (10) of this Subsection and the mortality table or tables, and rate or rates of interest used in calculating nonforfeiture benefits for such policies.

(b) In no event shall the aggregate reserves for all policies, contracts, and benefits be less than the aggregate reserves determined to be necessary to render the opinion required in R.S. 22:752.

(c) The commissioner of insurance shall promulgate a regulation containing the minimum standards applicable to the valuation of health and accident plans.

(7) Reserves for any category of policies, contracts, or benefits may be calculated at the option of the insurer according to any standards which produce greater aggregate reserves for such category than those calculated according to the minimum standard herein provided, but the rate or rates of interest used for policies and contracts, other than annuity and pure endowment contracts, shall not be higher but may be lower than the corresponding rate or rates of interest used in calculating any nonforfeiture benefits provided for therein.

(8)(a) If in any contract year the gross premium charged by any life insurer on any policy or contract is less than the valuation net premium for the policy or contract calculated by the method used in calculating the reserve thereon but using the minimum valuation standards of mortality and rate of interest, the minimum reserve required for such policy or contract shall be the greater of either the reserve calculated according to the mortality table, rate of interest, and method actually used for such policy or contract, or the reserve calculated by the method actually used for such policy or contract but using the minimum valuation standards of mortality and rate of interest and replacing the valuation net premium by the actual gross premium in each contract year for which the valuation net premium exceeds the actual gross premium. The minimum valuation standards of mortality and rate of interest referred to in this Paragraph are those standards stated in Paragraphs (1) and (3) of this Subsection.

(b) Any life insurance policy issued on or after January 1, 1986, for which the gross premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for such excess and which provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than such excess premium, the foregoing provisions of this Paragraph shall be applied as if the method actually used in calculating the reserve for such policy were the method described in Paragraph (4) of this Subsection, ignoring Subparagraph (b) of that Paragraph. The minimum reserve at each policy anniversary of such a policy shall be the greater of the minimum reserve calculated in accordance with Paragraph (4) of this Subsection, including Subparagraph (b) of that Paragraph, and the minimum reserve calculated in accordance with this Paragraph.

(9) Nothing in this Subsection shall apply to any policy issued by any insurer subject to the provisions of Subparts D and E of Part I of this Chapter, R.S. 22:131 et seq. and R.S. 22:141 et seq., unless such insurer elects to comply with the standard non-forfeiture law.

(10) In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurer based on then estimates of future experience, or in the case of any plan of life insurance or annuity which is of such a nature that the minimum reserves cannot be determined by the methods described in Paragraphs (4), (5), and (8) of this Subsection, the reserves which are held under any such plan shall be appropriate in relation to the benefits and the pattern of premiums for that plan, and shall be computed by a method which is consistent with the principles of this Section as determined by the commissioner.

C. For policies issued on or after the operative date of the valuation manual:

(1) The standard prescribed in the valuation manual is the minimum standard of valuation required under R.S. 22:751(A), except as provided under Paragraph (5) or (7) of this Subsection.

(2) The operative date of the valuation manual is January first of the first calendar year following the first July first as of which all of the following have occurred:

(a) The valuation manual has been adopted by the NAIC by an affirmative vote of at least forty-two members, or three-fourths of the members voting, whichever is greater.

(b) The Standard Valuation Law, as amended by the NAIC in 2009, or legislation including substantially similar terms and provisions, has been enacted by states representing greater than seventy-five percent of the direct premiums written as reported in the following annual statements submitted for 2008: life, accident and health annual statements; health annual statements; or fraternal annual statements.

(c) The Standard Valuation Law, as amended by the NAIC in 2009, or legislation including substantially similar terms and provisions, has been enacted by at least forty-two of the fifty-five NAIC member jurisdictions.

(3) Unless a change in the valuation manual specifies a later effective date, changes to the valuation manual shall be effective on January first following the date when the change to the valuation manual has been adopted by the NAIC by an affirmative vote representing:

(a) At least three-fourths of the members of the NAIC voting, but not less than a majority of the total membership.

(b) Members of the NAIC representing jurisdictions totaling greater than seventy-five percent of the direct premiums written as reported in the following annual statements most recently available prior to the vote in Subparagraph (a) of this Paragraph: life, accident and health annual statements, health annual statements, or fraternal annual statements.

(4) For policies not subject to a principle-based valuation under Subsection D of this Section, the minimum valuation standard shall use one of the following:

(a) The minimum valuation standard that was in effect prior to the operative date of the valuation manual.

(b) A reserve standard that quantifies the benefits, guarantees, and funding associated with the contract risk and a level of conservatism that reflects all unfavorable events that have a reasonable probability of occurring.

(5) In the absence of a specific valuation requirement, the company shall comply with minimum valuation standards prescribed by the commissioner by rule or regulation.

(6) The commissioner may engage a qualified actuary, at the expense of the company, to perform an actuarial examination of the company and opine on the appropriateness of any reserve assumption or method used by the company, or to review and opine on a company's compliance with any valuation requirement. The commissioner may rely upon the opinion of a qualified actuary engaged by the commissioner of another state, district, or territory of the United States.

(7) The commissioner may require a company to change any assumption or method that in the opinion of the commissioner is necessary to comply with the requirements of the valuation manual, and the company shall adjust the reserves as required by the commissioner.

(8) Repealed by Acts 2016, No. 316, §2, eff. June 2, 2016.

D.(1) For policies or contracts specified in the valuation manual as being subject to principle-based valuation, a company shall establish reserves that:

(a) Quantify the benefits, guarantees, and funding associated with the contracts and their risk at a level of conservatism that reflects conditions that include unfavorable events that have a reasonable probability of occurring during the lifetime of the contracts, including conditions appropriately adverse to quantify any significant tail risk.

(b) Incorporate assumptions, risk analysis methods, financial models, and management techniques that are consistent with, but not necessarily identical to, those utilized within the company's overall risk assessment process, while recognizing potential differences in financial reporting structures and any prescribed assumptions or methods.

(c) Incorporate assumptions that are derived from one of the following:

(i) The valuation manual.

(ii) When not prescribed in the valuation manual, one of the following:

(aa) The company's available, relevant, and statistically credible experience.

(bb) To the extent that company data are not available, relevant, or statistically credible, other available, relevant, and statistically credible experience.

(d) Provide margins for uncertainty including adverse deviation and estimation error, such that the greater the uncertainty the larger the margin and resulting reserve.

(2) As specified in the valuation manual, a company using a principle-based valuation for one or more policies or contracts shall:

(a) Establish procedures for corporate governance and oversight of the actuarial valuation function consistent with those described in the valuation manual.

(b) Provide to the commissioner and the board of directors an annual certification of the effectiveness of the principle-based valuation internal controls. The controls shall be designed to assure that all material risks are included in the valuation in accordance with the valuation manual. The certification shall be based on the controls in place as of the end of the preceding calendar year.

(c) Develop a principle-based valuation report that complies with standards prescribed in the valuation manual and file it with the commissioner when requested.

(3) A principle-based valuation may include a prescribed formulaic reserve component.

E. For policies in force on or after the operative date of the valuation manual, a company shall submit mortality, morbidity, policyholder behavior, or expense experience and other data as prescribed in the valuation manual.

F. Any such insurer which at any time shall have adopted any standard of valuation producing greater aggregate reserves than those calculated according to the minimum standard provided in this Section may, with the approval of the commissioner of insurance, adopt any lower standard of valuation, but not lower than the minimum provided in this Section. However, for purposes of this Section, the holding of additional reserves previously determined by a qualified actuary to be necessary to render the opinion required by this Subpart shall not be deemed to be the adoption of a higher standard of valuation.

G. For purposes of this Subpart, "confidential information" shall mean:

(1) A memorandum in support of an opinion submitted under this Section and any other documents, materials and other information, including but not limited to all working papers, and copies thereof, created, produced or obtained by or disclosed to the commissioner or any other person in connection with such memorandum.

(2) All documents, materials and other information, including but not limited to all working papers, and copies thereof, created, produced or obtained by or disclosed to the commissioner or any other person in the course of an examination made under this Section provided, however, that if an examination report or other material prepared in connection with an examination made under Chapter 8 of this Title is not held as private and confidential information under Chapter 8 of this Title, an examination report or other material prepared in connection with an examination made under this Section shall not be confidential information to the same extent as if such examination report or other material had been prepared under Chapter 8 of this Title.

(3) Any reports, documents, materials and other information developed by a company in support of, or in connection with, an annual certification by the company under this Section evaluating the effectiveness of the company's internal controls with respect to a principle-based valuation and any other documents, materials, and other information, including but not limited to all working papers, and copies thereof, created, produced, or obtained by or disclosed to the commissioner or any other person in connection with such reports, documents, materials, and other information.

(4) Any principle-based valuation report developed under this Section and any other documents, materials and other information, including but not limited to all working papers, and copies thereof, created, produced, or obtained by or disclosed to the commissioner or any other person in connection with such report.

(5) Any documents, materials, data and other information submitted by a company under this Section, to be known collectively as "experience data" and any other documents, materials, data and other information, including but not limited to all working papers, and copies thereof, created or produced in connection with such experience data, in each case that include any potentially company-identifying or personally identifiable information, that is provided to or obtained by the commissioner together with any experience data, the experience materials, and any other documents, materials, data and other information, including but not limited to all working papers, and copies thereof, created, produced or obtained by or disclosed to the commissioner or any other person in connection with such experience materials.

H. Privilege for, and confidentiality of, confidential information.

(1) Except as provided in this Section, a company's confidential information is confidential by law and privileged, and shall not be subject to the Public Records Law, R.S. 44:1.1 et seq., shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action; however, the commissioner is authorized to use the confidential information in the furtherance of any regulatory or legal action brought against the company as a part of the commissioner's official duties.

(2) Neither the commissioner nor any person who received confidential information while acting under the authority of the commissioner shall be permitted or required to testify in any private civil action concerning any confidential information.

(3) In order to assist in the performance of the commissioner's duties, the commissioner may share confidential information (a) with other state, federal, and international regulatory agencies and with the NAIC and its affiliates and subsidiaries and (b) in the case of confidential information specified in Paragraphs (G)(1) and (4) of this Section only, with the Actuarial Board for Counseling and Discipline, or its successor, upon request stating that the confidential information is required for the purpose of professional disciplinary proceedings and with state, federal, and international law enforcement officials; in the case of Subparagraphs (a) and (b) of this Paragraph, provided that such recipient agrees, and has the legal authority to agree, to maintain the confidentiality and privileged status of such documents, materials, data, and other information in the same manner and to the same extent as required for the commissioner.

(4)(a) The commissioner may receive documents, materials, data and other information, including otherwise confidential and privileged documents, materials, data or information, from the NAIC and its affiliates and subsidiaries, from regulatory or law enforcement officials of other foreign or domestic jurisdictions, and from the Actuarial Board for Counseling and Discipline, or its successor, and shall maintain as confidential or privileged any document, material, data or other information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material or other information.

(b) The commissioner may enter into agreements governing sharing and use of information consistent with this Subsection.

(5) Repealed by Acts 2014, No. 635, §3, eff. June 12, 2014.

(6) No waiver of any applicable privilege or claim of confidentiality in the confidential information shall occur as a result of disclosure to the commissioner under this Section or as a result of sharing as authorized in Paragraph (3) of this Subsection.

(7) A privilege established under the law of any state or jurisdiction that is substantially similar to the privilege established under this Subsection shall be available and enforced in any proceeding in, and in any court of, this state.

(8) In this Section "regulatory agency", "law enforcement agency", and the "NAIC" include but are not limited to their employees, agents, consultants, and contractors.

I. Notwithstanding Subsection H of this Section, any confidential information specified in Paragraphs (G)(1) and (4) of this Section:

(1) May be subject to subpoena for the purpose of defending an action seeking damages from the appointed actuary submitting the related memorandum in support of an opinion submitted under R.S. 22:752 or principle-based valuation report developed under this Section by reason of an action required by this Subpart or by regulations promulgated hereunder.

(2) May otherwise be released by the commissioner with the written consent of the company.

(3) Once any portion of a memorandum in support of an opinion submitted under R.S. 22:752 or a principle-based valuation report developed under this Section is cited by the company in its marketing or is publicly volunteered to or before a governmental agency other than a state insurance department or is released by the company to the news media, all portions of such memorandum or report shall no longer be confidential.

J. For the purposes of this Subpart, the following definitions shall apply on and after the operative date of the valuation manual:

(1) "Accident and health insurance" means contracts that incorporate morbidity risk and provide protection against economic loss resulting from accident, sickness, or medical conditions and as may be specified in the valuation manual.

(2) "Appointed actuary" means a qualified actuary who is appointed in accordance with the valuation manual to prepare the actuarial opinion required by R.S. 22:752.

(3) "Company" means an entity that has written, issued, or reinsured life insurance contracts, accident and health insurance contracts, or deposit-type contracts and one of the following:

(a) Has at least one such policy or contract in force or on claim in this state.

(b) Meets the requirement to hold a certificate of authority to write such policies or contracts in this state and has written, issued, or reinsured such policies or contracts in any state.

(4) "Deposit-type contract" means a contract that does not incorporate mortality or morbidity risks, and as may be specified in the valuation manual.

(5) "Life insurance" means contracts that incorporate mortality risk, including annuity and pure endowment contracts, and as may be specified in the valuation manual.

(6) "Policyholder behavior" means any action a policyholder, contract holder, or any other person with the right to elect options, such as a certificate holder, may take under a policy or contract subject to this Subpart including but not limited to lapse, withdrawal, transfer, deposit, premium payment, loan, annuitization, or benefit elections prescribed by the policy or contract but excluding events of mortality or morbidity that result in benefits prescribed in their essential aspects by the terms of the policy or contract.

(7) "Principle-based valuation" means a reserve valuation that uses one or more methods or one or more assumptions determined by the insurer and is required to comply with Subsection D of this Section as specified in the valuation manual.

(8) "Qualified actuary" means an individual qualified to sign the applicable statement of actuarial opinion in accordance with the American Academy of Actuaries qualification standards for actuaries signing such statements and meets the requirements specified in the valuation manual.

(9) "Tail risk" means risk that occurs either when the frequency of low probability events is higher than expected under a normal probability distribution or when there are observed events of very significant size or magnitude.

(10) "Valuation manual" means the manual of valuation instructions adopted by the NAIC as specified in this Subpart including any subsequent amendments.

Acts 1958, No. 125. Amended by Acts 1960, No. 285, §1; Acts 1964, No. 154, §1; Acts 1974, No. 4, §1; Acts 1975, No. 261, §1; Acts 1979, No. 370, §2; Acts 1982, No. 464, §1; Acts 1992, No. 704, §1; Acts 2003, No. 171, §1; Redesignated from R.S. 22:163 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §§1, 2; Acts 2013, No. 349, §1, eff. Jan. 1, 2014; Acts 2014, No. 635, §3, eff. June 12, 2014; Acts 2016, No. 316, §2, eff. June 2, 2016.

NOTE: Former R.S. 22:753 redesignated as R.S. 22:2032 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:753.1 - Single-state exemption

§753.1. Single-state exemption

A. The commissioner may exempt specific product forms or product lines of a domestic company that is authorized and doing business only in this state from the requirements of R.S. 22:753(C) provided both of the following occur:

(1) The commissioner has issued an exemption in writing to the company and has not subsequently revoked the exemption in writing.

(2) The company computes reserves using assumptions and methods used prior to the operative date of the valuation manual in addition to any requirements established by the commissioner and promulgated by regulation.

B. For any company granted an exemption pursuant to this Section, the provisions of R.S. 22:752 and 753 shall apply with the exception of R.S. 22:753(C). With respect to any company applying this exemption to its reserves, any reference to R.S. 22:753(C) found in R.S. 22:752 or 753 shall not apply.

Acts 2016, No. 316, §1, eff. June 2, 2016.



RS 22:754 - Dividends; payments limited when reserve deficient

§754. Dividends; payments limited when reserve deficient

A. Payments in the form of dividends or otherwise shall not be made to its stockholders by any domestic life insurer, unless its assets exceed, to the amount of such payment, the amount of its paid-up capital stock and all its liabilities, including its reinsurance reserves, computed upon a basis provided in R.S. 22:753, and no payments shall be made to the policyholders of any such insurer, except for matured claims, and in the purchase of surrendered policies, unless its assets exceed to the amount of such payments, its liabilities, including its reinsurance reserves, computed as hereinabove provided.

B. However, in the case of any insurer availing itself of the reduction in the reserves allowed in R.S. 22:751 on funeral or cash policies, no payments shall be made to its stockholders in the form of dividends or otherwise, unless and until the reserve is equal to seventy-five per cent on funeral policies and one hundred per cent on the cash policies and that portion of combination policies providing for cash benefits, of the full reserve as computed in accordance with Subsections A, B, C, and D of R.S. 22:751.

Acts 1958, No. 125; Redesignated from R.S. 22:164 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:754 redesignated as R.S. 22:2033 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:755 - Penalty; improper payment of dividends

§755. Penalty; improper payment of dividends

Any officer or director of any insurer who votes or assents to any payment, either to stockholders or policyholders, in violation of any of the provisions of R.S. 22:754 shall forfeit to the state the sum of five thousand dollars, to be recovered in an action brought in the name of the commissioner of insurance.

Acts 1958, No. 125; Redesignated from R.S. 22:165 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:755 redesignated as R.S. 22:2034 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:756 - Redesignated as R.S. 22:2035 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§756. Redesignated as R.S. 22:2035 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:756.1 - Redesignated as R.S. 22:2036 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§756.1. Redesignated as R.S. 22:2036 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:756.2 - Redesignated as R.S. 22:2037 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§756.2. Redesignated as R.S. 22:2037 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:757 - Redesignated as R.S. 22:2038 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§757. Redesignated as R.S. 22:2038 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:758 - Redesignated as R.S. 22:2039 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§758. Redesignated as R.S. 22:2039 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:759 - Redesignated as R.S. 22:2040 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§759. Redesignated as R.S. 22:2040 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:760 - Redesignated as R.S. 22:2041 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§760. Redesignated as R.S. 22:2041 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:761 - Unearned premium reserve

SUBPART B. RESERVES FOR INSURANCE

OTHER THAN LIFE

§761. Unearned premium reserve

A. With reference to insurance against loss or damage to property, except as provided in R.S. 22:763, and with reference to all general casualty insurance, health and accident insurance except as provided in R.S. 22:764, and surety insurance, every insurer shall maintain an unearned premium reserve on all policies in force.

B.(1) The commissioner of insurance may require that such reserve shall be equal to the unearned portions of the gross premiums in force after deducting authorized reinsurance, as computed on each respective risk, from the policy's date of issue.

(2) If the commissioner of insurance does not so require, then the unearned portions of the gross premiums in force, less authorized reinsurance which shall be held as a premium reserve, shall be computed according to the following table.

Term for Which Policy

Reserve for Unearned

Was Written

Premium

One year, or less

1/2

Two years:

First year

3/4

Second year

1/4

Three years:

First year

5/6

Second year

1/2

Third year

1/6

Four years:

First year

7/8

Second year

5/8

Third year

3/8

Fourth year

1/8

Five years:

First year

9/10

Second year

7/10

Third year

1/2

Fourth year

3/10

Fifth year

1/10

Over five years

Pro rata

(3) In lieu of computation according to such table, all of such reserves may be computed, at the insurer's option, on a monthly pro rata basis.

(4) After adopting any one of the methods for computing such reserve, an insurer shall not change methods without the commissioner of insurance's approval.

Acts 1996, 1st Ex. Sess., No. 71, §1, eff. May 10, 1996; Redesignated from R.S. 22:8913 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:761 redesignated as R.S. 22:2042 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:762 - Restrictions on maximum and annual premiums written

§762. Restrictions on maximum and annual premiums written

A. Whenever the commissioner has reason to believe that the financial condition of an insurer endangers the interests of its policyholders and the insurer's ratio of actual or projected annual net premiums to current surplus as to policyholders exceeds four to one, the commissioner may by order establish maximum net annual premiums to be written by the insurer consistent with maintaining the ratio specified herein. The order shall not exceed six months in duration.

B. Projected annual net premiums shall be based on the actual writings to date for the insurer's current calendar year or the insurer's writings for the previous calendar year, or both. The ratio shall be computed on an annualized basis.

C. This Section shall not apply to life or health insurers.

D. When computing the ratio of actual or projected annual net premiums to current surplus as to policyholders, as provided by Subsection A of this Section, policy fees shall not be included in the compilation of actual or projected annual net premiums.

Acts 1990, No. 881, §1, eff. Jan. 1, 1991; Acts 1991, No. 207, §1, eff. July 2, 1991; Redesignated from R.S. 22:891.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:762 redesignated as R.S. 22:2043 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:763 - Reserve for marine and transportation (inland marine) insurance

§763. Reserve for marine and transportation (inland marine) insurance

In the case of policies of marine or inland navigation or transportation insurance the unearned premium reserve, to be charged as a liability shall be fifty percent of the amount of the premiums upon risks covering not more than one passage not terminated and shall be upon a pro rata basis for all other policies.

Acts 1958, No. 125; Redesignated from R.S. 22:892 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:763 redesignated as R.S. 22:2044 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:764 - Reserves--noncancellable health and accident insurance

§764. Reserves--noncancellable health and accident insurance

A. The legal minimum standard for computing the active life reserve, including the unearned premium reserve, of noncancellable health and accident policies shall be based on Conference Modification of Class III Disability Experience with interest at not to exceed three and one-half percent per annum on the full preliminary term basis.

B. For policies with a waiting period of less than three months or providing benefits at ages beyond the limits of Conference Modification of Class III Disability Experience, the tables shall be extended to cover the provisions of such policies on such basis as the commissioner of insurance may approve.

C. The reserve for losses under noncancellable disability policies shall be based on Conference Modification of Class III Disability Experience, except that for claims of less than twenty-seven months' duration the reserve may be taken as equivalent to the prospective claim payments for three and one-half times the elapsed period of disability; but in no case shall the reserve be less than the equivalent of seven weeks' claim payments.

D. For a point of service policy, reserves shall be required for the indemnity exposure only and may be based on an insurer's actual experience or, in the case of an insurer in business for less than five years, may be based on industry standards.

E. The commissioner of insurance shall modify the application of the tables and requirements prescribed in this Section to policies or to claims arising under policies in accordance with the waiting period contained in such policies and in accordance with any limitation as to the time for which indemnity is payable.

Acts 1958, No. 125; Acts 1999, No. 878, §1, eff. July 2, 1999; Redesignated from R.S. 22:893 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:764 redesignated as R.S. 22:96 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:765 - Loss records

§765. Loss records

Every insurer shall maintain a complete and itemized record showing all losses and claims as to which it has received notice, and all notices received of the occurrence of any event which may result in a loss.

Acts 1958, No. 125; Redesignated from R.S. 22:894 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:766 - Loss reserves

§766. Loss reserves

The loss reserves of every insurer shall be at least equal to the aggregate estimated amounts due or to become due on account of all losses or claims of which the insurer has received notice, including the estimated liability arising out of the occurrence of any event which may result in a loss and of which the insurer has received notice, and the estimated liability for all losses which have occurred but of which no notice has been received.

Acts 1958, No. 125. Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1997, No. 549, §1; Redesignated from R.S. 22:895 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:767 - Schedule of experience

§767. Schedule of experience

Any insurer transacting any liability or workers' compensation insurances shall include in its annual statement filed with the commissioner of insurance, a schedule of its experience thereunder in such form as the commissioner of insurance may prescribe.

Acts 1958, No. 125. Acts 1983, 1st Ex.Sess., No. 1, §6; Redesignated from R.S. 22:900 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:768 - Special reserve fund; title insurance

§768. Special reserve fund; title insurance

A. Each title insurer shall annually apportion to a special reserve fund an amount determined by applying the rate of twenty-five cents for each one thousand dollars of net increase of insurance it has in force at the end of such year. Such apportionment shall be continued or resumed as needed to maintain the special reserve fund at an amount equal to not less than the guaranty fund deposit required of the insurer.

B. The special reserve fund shall be held by the insurer as additional guaranty fund, and shall be used only for the payment of losses after the insurer's liquid resources available for the payment of losses, other than such special reserve fund or the guaranty fund deposit, have been exhausted.

C. For the purposes of computing the special reserve fund as provided in this Section, net increases of insurance in force resulting from reinsurance of the risks of another title insurer shall not be included to the extent that a like special reserve fund on such insurance is maintained by the ceding insurer.

Acts 1958, No. 125; Redesignated from R.S. 22:901 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:768 redesignated as R.S. 22:731 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:769 - Increased reserves

§769. Increased reserves

A. If the commissioner of insurance determines that an insurer's unearned premium reserves, however computed, are inadequate, he may require the insurer to compute such reserves or any part thereof according to such other method or methods as are prescribed in this Subpart.

B. If the loss experience of an insurer shows that its loss reserves, however estimated, are inadequate, the commissioner of insurance shall require the insurer to maintain loss reserves in such increased amount as is needed to make them adequate.

Acts 1958, No. 125; Redesignated from R.S. 22:902 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:769 redesignated as R.S. 22:732 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:770 - "Loss payments" and "loss expense payments" defined

§770. "Loss payments" and "loss expense payments" defined

"Loss payments" and "loss expense payments" as used with reference to liability and workers' compensation insurances shall include all payments to claimants, payments for medical and surgical attendance, legal expenses, salaries and expenses of investigators, adjusters and claims fieldmen, rents, stationery, telegraph and telephone charges, postage, salaries and expenses of office employees, home office expenses, and all other payments made on account of claims, whether such payments are allocated to specific claims or are unallocated.

Acts 1958, No. 125. Acts 1983, 1st Ex.Sess., No. 1, §6; Redesignated from R.S. 22:903 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:770 redesignated as R.S. 22:733 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:771 - Statement of actuarial opinion

§771. Statement of actuarial opinion

A. Every property and casualty insurance company doing business in this state, unless otherwise exempted by the domiciliary commissioner, shall annually submit the opinion of a qualified actuary appointed by the company entitled "statement of actuarial opinion". This opinion shall be filed in accordance with the appropriate NAIC Property and Casualty Annual Statement Instructions.

B.(1) Every property and casualty insurance company domiciled in this state that is required to submit a statement of actuarial opinion shall annually submit an actuarial opinion summary, written by the company's appointed actuary. This actuarial opinion summary shall be filed in accordance with the appropriate NAIC Property and Casualty Annual Statement Instructions and shall be considered as a document supporting the actuarial opinion required in Subsection A of this Section.

(2) A company licensed but not domiciled in this state shall provide the actuarial opinion summary upon request.

C.(1) An actuarial report and underlying workpapers as required by the appropriate NAIC Property and Casualty Annual Statement Instructions shall be prepared to support each actuarial opinion.

(2) If the insurance company fails to provide a supporting actuarial report or workpapers at the request of the commissioner or if the commissioner determines that the supporting actuarial report or workpapers provided by the insurance company is otherwise unacceptable to the commissioner, the commissioner may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare the supporting actuarial report or workpapers.

D. Except in cases of fraud or willful misconduct, the appointed actuary shall not be liable for damages to any person, other than the insurance company and the commissioner, for any act, error, omission, decision, or conduct with respect to the actuary's opinion.

E. The statement of actuarial opinion shall be provided with the annual statement in accordance with the appropriate NAIC Property and Casualty Annual Statement Instructions and shall be treated as a public document.

F. All documents, materials or other information in the possession or control of the commissioner that are considered an actuarial report, workpapers or actuarial opinion summary provided in support of the opinion, and any other material provided by the company to the commissioner in connection with the actuarial report, workpapers or actuarial opinion summary, shall be given confidential treatment and are not subject to subpoena and may not be made public by the commissioner or any other person, except that any access may be granted to the National Association of Insurance Commissioners, insurance departments of other states, international, federal or state law enforcement agencies or international, federal or state regulatory agencies with statutory oversight over the financial services industry, if the recipient agrees to maintain the confidentiality of those documents which are confidential under the laws of this state. Nothing contained in this Subsection shall be construed to limit the commissioner's authority to use any document, material or other information in the furtherance of any legal or regulatory action which the commissioner may, in his sole discretion, deem appropriate.

Acts 1996, 1st Ex. Sess., No. 71, §1, eff. May 10, 1996; Acts 1997, No. 549, §1; Redesignated from R.S. 22:904 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2010, No. 211, §1.

NOTE: Former R.S. 22:771 redesignated as R.S. 22:734 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:772 - Redesignated as R.S. 22:735 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§772. Redesignated as R.S. 22:735 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:773 - Redesignated as R.S. 22:736 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§773. Redesignated as R.S. 22:736 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:774 - Redesignated as R.S. 22:737 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§774. Redesignated as R.S. 22:737 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:781 - Separate accounts and contracts issued in connection therewith

SUBPART C. SEPARATE ACCOUNTS

§781. Separate accounts and contracts issued in connection therewith

A. Any domestic life insurance company may establish one or more separate accounts, and may allocate to such separate account or accounts any amounts paid to or retained by the company which are to be applied under the terms of an individual or group contract to provide for life insurance, annuities, and other benefits incidental thereto, payable in fixed or in variable dollar amounts or in both.

B. To the extent such company deems it necessary to comply with the Investment Company Act of 1940, the Securities Exchange Act of 1934, and other applicable federal laws, as such acts are and may be amended, such company may, with respect to any separate account or any portion thereof, including without limitation any separate account which is a management investment company or a unit investment trust, provide for the benefit of persons having beneficial interest therein special voting and other rights and special procedures for the conduct of the business and affairs of such separate account or portion thereof, including without limitation special rights and procedures relating to investment policy, investment advisory services, selection of independent public accountants, and the selection of a committee, the members of which need not be otherwise affiliated with such company, to manage the business and affairs of such separate account or portion thereof.

C. The amounts allocated to each such account and accumulations thereon may be invested and reinvested in any class of investments which are authorized by Subsections A through and including G of R.S. 22:584, except that the quantitative limitations contained in such Subsections A through G of R.S. 22:584 shall not apply to investments of amounts allocated to each such separate account; provided however, notwithstanding any of the restrictions or limitations contained in said Subsections A through G of R.S. 22:584 all of such amounts allocated to a separate account and accumulations thereon may be invested in the shares of an open-end investment company or companies registered under the Federal Investment Company Act of 1940; provided further, that to the extent that the company's reserve liability with regard to (1) benefits guaranteed as to dollar amount and duration and (2) funds guaranteed as to principal amount or stated rate of interest is maintained in any such separate account, a portion of the assets of such separate account at least equal to such reserve liability shall be invested in accordance with the quantitative and qualitative requirements of Subpart B of Part III of this Chapter, R.S. 22:581 et seq., governing the investments of life insurance companies. The investments in such separate account or accounts shall not be taken into account in applying the investment limitations applicable to other investments of the company.

D. The income, if any, and gains and losses, realized or unrealized, on each account shall be credited to or charged against the amounts allocated to the account in accordance with the contract, without regard to other income, gains or losses of the company.

E. That portion of the assets of any separate account equal to the reserves and other contract liabilities with respect to such account, if and to the extent so provided in the applicable contracts, shall not be chargeable with liabilities arising out of any other insurance business the company may conduct. Any portion of the assets in excess of such reserves and other contract liabilities shall be chargeable with liabilities arising out of any other insurance business the company may conduct.

F.(1) Amounts allocated to a separate account in the exercise of the power granted by this Section shall be owned by the company, and the company shall not be, or hold itself out to be, a trustee with respect to such amounts.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, all assets of a separate account shall be deemed subject to a security interest granted by the company in favor of the holders of that separate account, to secure any and all of the company's obligations to such account holders. This security interest shall be deemed for any and all purposes to constitute a security interest arising by operation of law. This security interest need not be reflected in writing or comply with the provisions of R.S. 10:8-101 et seq., R.S. 10:9-101 et seq., Civil Code Art. 3158, or R.S. 9:4321 et seq. The company's continued possession or control of such assets, as well as its continued ability to withdraw or substitute assets of such separate account at will, shall not be deemed to adversely affect the validity of the security interest provided hereunder. If delinquency proceedings are brought by or against the company, the security interest hereby granted shall continue to be recognized for all purposes, including but limited to liquidation of the company under the provisions of R.S. 22:2042(E).

G. Unless otherwise approved by the commissioner, assets allocated to a separate account shall be valued at their market value on the date of valuation, or if there is no readily available market, then in accordance with uniform, nondiscriminatory standards applicable to the separate account assets or in accordance with the terms of the applicable contract; provided that, unless otherwise approved by the commissioner, the portion of the assets of such separate account at least equal to the company's reserve liability with regard to the guaranteed benefits and funds referred to in Subsection C of this Section, if any, shall be valued in accordance with the rules otherwise applicable to the company's assets.

H. If the contract provides for payment of benefits in variable amounts, it shall contain a statement of the essential features of the procedure to be followed by the company in determining the dollar amount of such variable benefits. Any such contract, including a group contract, and any certificates issued thereunder, shall state that such dollar amount may decrease or increase and shall contain on its first page a statement that the benefits thereunder are on a variable basis. The insurance commissioner, where appropriate, may require an annuity contract to provide a determinable cash value. The company issuing a contract on a variable basis shall furnish each contract holder with annual reports of the financial condition of the separate account, in such form as the insurance commissioner shall prescribe.

I. No domestic life insurance company, and no other life insurance company admitted to transact business in this state, shall be authorized to deliver within this state any contract providing benefits in variable amounts until said company has satisfied the commissioner that its condition or methods of operation in connection with the issuance of such contracts will not render its operation hazardous to the public or its policyholders in this state. In determining the qualifications of a company requesting authority to deliver such contracts within this state, the commissioner shall consider, among other things:

(1) The history and financial condition of the company;

(2) The character, responsibility and general fitness of the officers and directors of the company; and

(3)(a) In the case of a company other than a domestic company, whether the statutes and regulations of the jurisdiction of its incorporation provide a degree of protection to policyholders and the public which is substantially equal to that provided by this section and the rules and regulations issued thereunder.

(b) An authorized life insurance company, whether domestic, foreign, or alien, which issues contracts providing benefits in variable amounts and which is a subsidiary of, or affiliated through common management or ownership with, another life insurance company authorized to do business in this state may be deemed to have met the provisions of this subsection if either it or the parent or affiliated company meets the requirements hereof.

J. The insurance commissioner shall have the sole and exclusive authority to regulate the issuance and sale of such contracts and to issue such reasonable rules and regulations as may be necessary to carry out the purposes and provisions of R.S. 22:781 and 914; and such contracts, the companies which issue them and the agents or other persons who sell them shall not be subject to the provisions of Part X of Title 51 of the Louisiana Revised Statutes of 1950 nor to the jurisdiction of the commissioner of financial institutions.

Added by Acts 1966, No. 332, §§1, 2. Amended by Acts 1968, No. 61, §1; Acts 1976, No. 288, §1; Acts 1993, No. 785, §1; Redesignated from R.S. 22:1500(A)-(J) by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:791 - Exemption from franchise or capital stock tax

CHAPTER 3. DEPOSITS, ASSESSMENTS, FEES AND TAXES

PART I. GENERAL PROVISIONS

§791. Exemption from franchise or capital stock tax

No insurer paying the taxes levied under this Part shall be liable for any franchise or capital stock tax.

Acts 1958, No. 125; Redesignated from R.S. 22:1069 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:792 - Annual reports

§792. Annual reports

Each insurer issuing such contracts, shall, on or before the first day of March of each year, render to the commissioner of insurance, a report signed by an officer of the insurer, or if an alien insurer, by its United States resident manager, or other officer in charge of its affairs in the United States, which shall certify to the amount of gross annual premiums on risks located in this state for the preceding year. The report shall also contain a statement of the portion of the total gross annual premiums reported which arose on risks actually located within the boundaries of any parish, city, town, or village in the state, which levies a tax under the provisions of this Part. No credit shall be taken for reinsurance. The blanks for making such report shall be furnished by the commissioner of insurance.

Acts 1958, No. 125; Acts 2001, No. 183, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:1070 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:793 - Investigation and enforcement by commissioner of insurance

§793. Investigation and enforcement by commissioner of insurance

The commissioner of insurance shall have authority to review and examine any sworn statements or accounts that may be rendered or furnished in pursuance of the provisions of this Part; and he shall have authority to demand and examine the books, statements, or accounts of any insurer from whom a tax may be due and to take such proceedings before any court of competent jurisdiction by rule or otherwise, against any insurer from whom a tax may be due as may be necessary to enforce a full and fair compliance with the provisions of this Part.

Acts 1958, No. 125; Redesignated from R.S. 22:1073 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:794 - Cost of collection and supervision

§794. Cost of collection and supervision

The commissioner of insurance is authorized to withhold from the funds collected under this Part, a sum not to exceed ninety thousand dollars per annum to defray the expense of collecting taxes imposed by, and of enforcing this Part, and for the operation of the insurance department.

Acts 1958, No. 125; Redesignated from R.S. 22:1074 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:795 - Disposition of collections

§795. Disposition of collections

A. Except as provided in R.S. 22:794 and R.S. 22:821, the commissioner of insurance shall keep complete books and records to show the amount of taxes collected by him, and shall deposit all collections made by him under this Part into the state treasury.

B. Except as provided in R.S. 22:794 and R.S. 22:821, all taxes imposed by this Part, when collected by the commissioner of insurance as herein provided, shall be paid by him into the state treasury not later than ten days after the end of the calendar month in which the collections are made. The annual collections not in excess of one million dollars shall be used exclusively for the maintenance, support, and improvement of Louisiana State University and Agricultural and Mechanical College; but if the collections in any one year exceed one million dollars, the excess shall be paid into the state general fund.

Acts 1958, No. 125; Redesignated from R.S. 22:1075 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:796 - Collection of delinquent taxes and fees; additional amounts to be collected

§796. Collection of delinquent taxes and fees; additional amounts to be collected

The commissioner is authorized to collect any delinquent taxes and fees under this Chapter, or to represent the department in any proceeding under this Chapter. If any delinquent taxes or fees due under this Chapter require institution of legal proceedings to collect such tax or fee, a penalty in an amount not to exceed twenty percent of the delinquent fee or tax shall be paid by the delinquent person to cover the cost of investigation, administration, and collection. At the sole discretion of the commissioner of insurance, the commissioner may refer the collection of delinquent taxes and fees to the attorney general for collection by the staff of the attorney general. If the collection is referred to the attorney general for collection by the staff of the attorney general, the additional penalty provided for in this Section is to be divided equally between the Department of Insurance and the Department of Justice.

Acts 1992, No. 703, §1; Redesignated from R.S. 22:1081 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:801 - General deposit; foreign and alien insurers

PART II. DEPOSITS

§801. General deposit; foreign and alien insurers

All foreign or alien insurers doing business in this state shall, subject to the exceptions contained in R.S. 22:804, deposit with the commissioner of insurance a safekeeping or trust receipt from a bank doing business within the state or from a savings and loan association chartered to do business in this state indicating that one hundred thousand dollars in money or in approved bonds of the United States, the state of Louisiana, or any political subdivision thereof, of the market value of not less than one hundred thousand dollars has been made. Such approval shall be made by the commissioner of insurance.

Acts 1958, No. 125. Amended by Acts 1969, No. 75, §1; Acts 1979, No. 198, §1; Acts 1979, No. 235, §1; Acts 1981, No. 746, §1; Acts 1982, No. 748, §1; Acts 1996, 1st Ex. Sess., No. 71, §1, eff. May 10, 1996; Redesignated from R.S. 22:1021 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 504, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:801 redesignated as R.S. 22:71 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:802 - Condition of deposit

§802. Condition of deposit

The deposit required by R.S. 22:801 shall be conditioned only for, and dedicated exclusively to, the prompt payment of all claims arising and accruing to any person by virtue of any policy issued by any such insurer upon the life or person of any citizen of the state of Louisiana, or upon any property or other risk situated in this state. Under no circumstances shall such deposit be used for the payment of any fee whatsoever to any attorney, agent, or other person appointed for any services rendered in connection with any ancillary conservation, ancillary receivership, or any other supervisory proceeding or mode involving the company making such deposit.

Acts 1958, No. 125. Amended by Acts 1979, No. 81, §1, eff. June 29, 1979; Redesignated from R.S. 22:1022 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:803 - Redesignated from R.S. 22:1023 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009. (§1023 repealed by Acts 2008, No. 504, §2, eff. Jan. 1, 2009.)

§803. Redesignated from R.S. 22:1023 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009. (§1023 repealed by Acts 2008, No. 504, §2, eff. Jan. 1, 2009.)



RS 22:804 - Exception

§804. Exception

A. Any insurer having and maintaining one hundred thousand dollars unimpaired capital stock, if a stock company, or one hundred thousand dollars surplus above all liabilities if a mutual company, and maintaining five hundred thousand dollars in approved securities on deposit with the proper official of its home state, or state of entry if an alien insurer, or with its proper territorial officer if domiciled in a United States territory to secure the payment of any policy claim need not comply with the provisions of R.S. 22:801.

B. Proof in the form of original home state certifications shall be delivered to the commissioner of insurance no later than the first of March each year and dated no earlier than the last day of December of the prior year.

Acts 1958, No. 125; Redesignated from R.S. 22:1024 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 504, §1, eff. Jan. 1, 2009.



RS 22:805 - Redesignated from R.S. 22:1025 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009. (§1025 repealed by Acts 2008, No. 504, §2, eff. Jan. 1, 2009.)

§805. Redesignated from R.S. 22:1025 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009. (§1025 repealed by Acts 2008, No. 504, §2, eff. Jan. 1, 2009.)



RS 22:806 - Redesignated from R.S. 22:1026 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009. (§1026 repealed by Acts 2008, No. 504, §2, eff. Jan. 1, 2009.)

§806. Redesignated from R.S. 22:1026 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009. (§1026 repealed by Acts 2008, No. 504, §2, eff. Jan. 1, 2009.)

NOTE: Former R.S. 22:806 redesignated as R.S. 22:72 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:807 - Withdrawals

§807. Withdrawals

Withdrawal of any bond or deposit required by R.S. 22:801 through 808 may be made only upon approval by the commissioner. A withdrawal of a bond or deposit required by R.S. 22:801 or this Section shall be in accordance with the provisions of R.S. 22:341. In the case of a domestic insurer placed in rehabilitation or liquidation by the commissioner, the deposit required by R.S. 22:808 shall be surrendered to the receiver pursuant to an order of the receivership court. Upon release from rehabilitation or liquidation, the insurer shall comply with all applicable provisions of this Part.

Acts 1958, No. 125; Redesignated from R.S. 22:1027 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 504, §1, eff. Jan. 1, 2009; Acts 2015, No. 35, §1, eff. June 5, 2015.



RS 22:808 - Deposit required of domestic insurers

§808. Deposit required of domestic insurers

All domestic insurers, except those having other specific deposit requirements stated in this Code, shall, before receiving a certificate of authority, deposit with the commissioner of insurance a safekeeping or trust receipt from a bank doing business within the state or from a savings and loan association chartered to do business in this state indicating that the insurer has deposited one hundred thousand dollars in money, or bonds of the United States, the state of Louisiana, or any political subdivision thereof, of the par value of not less than one hundred thousand dollars or of a value equal to the minimum capital or initial minimum surplus required in order to transact its business, whichever is less. All securities deposited pursuant to this Section shall be held in trust for the benefit and protection of and as security for all policyholders and creditors of the insurer making such deposit.

Acts 1958, No. 125. Amended by Acts 1969, No. 77, §1; Acts 1979, No. 235, §1; Acts 1981, No. 672, §1; Acts 1982, No. 748, §1; Redesignated from R.S. 22:1028 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:809 - Registered policies; deposit

§809. Registered policies; deposit

A. Any life insurer doing business in this state, may annually deposit with the commissioner of insurance for the common benefit of its life, annuity, and endowment policies or any separate class or special kind thereof, securities including evidence of ownership of real estate of the kinds in which, by the laws of this state, it is permitted to invest or loan its funds, equal to the legal reserve on all such outstanding policies in force, including also all funds held in trust for deferred or installment payments, as shown by its last annual statement to the commissioner of insurance, as required by law, which securities shall be held by the commissioner of insurance in trust for the purposes and objects herein specified. For the purposes of this Section, the securities referred to in this Subsection shall include trust receipts or certificates of deposit, with right to substitution, issued by any depository bank in this state or any savings and loan association chartered to do business in this state which has been selected by the insurer with the approval of the commissioner of insurance, as trustee of the kinds of securities in which the insurer may invest in accordance with R.S. 22:581 through R.S. 22:596. The commissioner of insurance may cause any such securities to be appraised and valued prior to their being deposited with, or conveyed to, the commissioner of insurance in trust as aforesaid, the reasonable expense of such appraisement or valuation to be paid by the insurer. Insofar as any depository bank, which issues such trust receipts or certificates of the deposit of such securities shall be concerned, the certificates of the insurer as to the value and validity of such securities shall be conclusive.

B. After making said deposit any insurer may thereafter issue life, annuity or endowment policies, of the class designated, which shall have upon their face a certificate substantially in the following words:

"STATE OF LOUISIANA . . . I, the undersigned Commissioner of Insurance of Louisiana, do hereby certify that the . . . Company invests and maintains in stipulated securities as required by the law of the State of Louisiana its fully paid up capital, together with the net cash value of every outstanding policy; and said company has on deposit with the commissioner of insurance of Louisiana such stipulated securities equal in amount to such net cash value of all outstanding policies as shown by its last annual statement, which fund the law requires the company to maintain during the continuance of this policy."

C. Any insurer making deposits under the provisions of this Section, may at its option, withdraw from the provisions of this Section by ceasing to issue such certified policies. Any insurer withdrawing from the depository requirement after accepting the terms of this Section, shall be required to continue to maintain the deposits herein required on all funds held in trust for deferred or installment payments on policies certified by the commissioner of insurance, and likewise to maintain the deposits on all policies certified by the commissioner of insurance. Whenever any insurer shall cease to issue certified policies it shall notify the commissioner of insurance in writing; and at the same time it shall report under oath by its president and secretary to the commissioner of insurance the amount or value of outstanding certified policies and the amount on deposit with the commissioner of insurance, and such amount on deposit shall be made to equal the said value of said outstanding policies; and annually thereafter said insurer shall keep on deposit with the commissioner of insurance an amount sufficient to equal the value of said outstanding policies as shown by the annual statement of the insurer, and shall report such fact to the commissioner of insurance under oath in such form as the commissioner may require. As such certified policies are commuted or terminated the amount on deposit with the commissioner of insurance may be reduced and withdrawn by the insurer semiannually upon presentation of proof under oath of its officers of the amount of commutations or terminations, upon approval of the commissioner of insurance.

D. The securities deposited under this Section by each insurer shall be placed with a bank in this state or a savings and loan association chartered to do business in this state and the safekeeping or trust receipt kept by the commissioner of insurance in some secure safe deposit, fireproof box or vault, and no officer or employee of the insurer shall have access thereto. The state of Louisiana obligates itself to safely keep all safekeeping or trust receipts or other securities held in trust by the commissioner of insurance under this Section. The bank in this state or the savings and loan association chartered to do business in this state, which has issued a safekeeping or trust receipt, shall detach and deliver to the insurer all interest coupons as they accrue. The insurer shall have the right to collect such interest as it shall accrue.

E. The certificate of the commissioner of insurance herein provided for may be printed on the face of policies issued but only when such certificate has been annually renewed and issued to any insurer by the commissioner of insurance, and is on file in the home office of the insurer.

Acts 1958, No. 125. Amended by Acts 1979, No. 235, §1; Acts 1981, No. 672, §1; Acts 1982, No. 748, §1; Redesignated from R.S. 22:1029 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:820 - Redesignated as R.S. 22:231 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§820. Redesignated as R.S. 22:231 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:821 - Fees

PART III. FEES

§821. Fees

A. The fee for filing the power of attorney shall be collected in advance by the secretary of state.

B. The following fees and licenses shall be collected in advance by the commissioner of insurance:

(1)       Fee to accompany application for initial certificate of authority, insurer, and rating organization. . . . . . . . . . . . . . . . . . .$2,500.00

(2)       An annual financial regulation fee from every health maintenance organization, domestic and foreign company, vehicle mechanical breakdown insurer, and property residual value insurer for examination and analysis of its financial condition. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $1,000.00

(3)       For producers' licenses:

(a)    Life, health, and accident producer; variable annuity producer

First time applicant. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $75.00

Additional or renewal company appointment (yearly). . . . .$20.00

Producer renewal fee (every two years). . . . . . . . . . . . . . . .$50.00

(b)    Property and casualty producer:

First time applicant. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $75.00

Additional or renewal company appointment (yearly). . . . .$20.00

Producer renewal fee (every two years). . . . . . . . . . . . . . . .$50.00

(c)    Limited lines producer

First time applicant. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $75.00

Each additional line of authority. . . . . . . . . . . . . . . . . . . . . $35.00

Additional or renewal company appointment (yearly). . . . .$20.00

Renewal fee (every two years). . . . . . . . . . . . . . . . . . . . . . .$50.00

(d)    Limited lines credit insurance producer

First time applicant. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $75.00

Additional or renewal company appointment (yearly). . . . .$20.00

Renewal fee (every two years). . . . . . . . . . . . . . . . . . . . . . .$50.00

(e)    Surplus lines broker

First time applicant. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $250.00

Renewal fee (every two years). . . . . . . . . . . . . . . . . . . . . .$350.00

(f)     Fee for failure to file producer license renewal timely (per license). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .$50.00

(g)    Fee for duplicate producer license. . . . . . . . . . . . . . . . . . . . . . .$15.00

(4)       For certified copies of any documents, per page. . . . . . . . . . . . . . . . . . .$.25

(5)       Repealed by Acts 2007, No. 404, §2.

(6)       For securities fees

Registration of securities. . . . . . . . . . . . . . . . . . . . . . . . . . . . . $200.00

Registration of securities dealer. . . . . . . . . . . . . . . . . . . . . . . . .$50.00

Registration of securities salesman. . . . . . . . . . . . . . . . . . . . . . $10.00

(7)       Repealed by Acts 2001, No. 460, §2, eff. Jan. 1, 2002.

(8)       For filing a charter, other documents, and amendments thereto. . . . .$25.00

(9)       For each company filing of self-insured health and accident insurance policy forms, per product. . . . . . . . . . . . . . . . . . . . . . . . . $100.00

(10)     (a)    For each company filing of property and casualty insurance policy forms, per product. . . . . . . . . . . . . . . . . . . . .$100.00

(b)    For each company filing to adopt a reference or item filing of advisory organization's form reference filing (not applicable to service purchasers, who must file the actual forms as shown above). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .$20.00

(c)    For each company filing of property and casualty insurance policy endorsements, amendments, or riders. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $25.00

(11)     (a)    For each company filing of life, health, and accident insurance policy forms or health maintenance organization subscriber agreements, per product. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .$100.00

(b)    For each company filing of Medicare supplement insurance premium rates, rating schedule, and supporting documentation, per type of standard benefit plan. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .$100.00

(c)    For each company filing of Medicare supplement insurance advertisements, per submission. . . . . . . . . . . . . . . .$100.00

(12)     For certification of a self-insured workers' compensation insurance program, an initial certification fee. . . . . . . . . . . . . . . . $1,500.00

(13)     For review of a self-insured workers' compensation insurance program, an annual review fee. . . . . . . . . . . . . . . . . . . . . . . . . . . . . $300.00

(14)     Managing general agents

(a)    Initial registration. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .$300.00

(b)    Annual registration. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .$300.00

(c)    Insurer's initial notice of appointment. . . . . . . . . . . . . . . . . . . $300.00

(d)    Insurer's annual notice of appointment. . . . . . . . . . . . . . . . . . $300.00

(15)     Third party administrators

(a)    Licensing fee. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $500.00

(b)    Annual report filing fee. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $300.00

(16)     Fee to accompany the statement required in an acquisition of control or merger with a domestic insurer. . . . . . . . . . . . . . . . . . .$2,500.00

(17)     Approval of foreign or alien surplus lines insurers. . . . . . . . . . . . $1,050.00

(18)     (a)    Registration of a risk purchasing group. . . . . . . . . . . . . . . . . .$100.00

(b)Annual renewal of registration for a risk purchasing group. . . $50.00

(19)      For viatical settlement licenses:

(a)    Viatical settlement broker:

First time applicant. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $50.00

Annual renewal. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $50.00

(b)    Viatical settlement investment agent:

First time applicant. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $50.00

Annual renewal. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $50.00

(c)    Viatical settlement provider

First time applicant. . . . . . . . . . . . . . . . . . . . . . . . . . . . .$1,000.00

(20)     For filing viatical settlement contracts, disclosure notices, and advertising materials, per filing:. . . . . . . . . . . . . . . . . . . . . . . . . . . .$100.00

(21)     For the initial registration of a risk retention group. . . . . . . . . . . .$1,000.00

(22)     For acceptance of service of process when the commissioner is appointed as agent for a nonresident licensee or a foreign or alien entity. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .$25.00

(23)     For claims adjuster licenses and registrations:

(a)    Business entity

First time applicant. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $55.00

Renewal fee (every two years). . . . . . . . . . . . . . . . . . . . . . .$50.00

(b)    Resident and nonresident

First time applicant. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $55.00

Renewal fee (every two years). . . . . . . . . . . . . . . . . . . . . . .$50.00

(c)    Catastrophe and emergency claims adjuster. . . . . . . . . . . . . . . $25.00

(24)     For public adjuster licenses:

(a)Business entity

First time applicant. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $55.00

Renewal fee (every two years). . . . . . . . . . . . . . . . . . . . . . .$50.00

(b)Resident and nonresident

First time applicant. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $55.00

Renewal fee (every two years). . . . . . . . . . . . . . . . . . . . . . .$50.00

(25)     For a certificate of compliance. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $10.00

(26)     For each filing of vehicle mechanical breakdown insurance policies, per submission. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $25.00

(27)     For each filing of property residual value insurance policies, per submission. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $25.00

(28)     Repealed by Acts 2013, No. 326, §2

(29)     For prelicensing or continuing education

(a)    Provider application. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .$250.00

(b)    Program or course application, per program or course. . . . . . . $25.00

(30)     Repealed by Acts 2015, No. 161, §2, eff. Jan. 11, 2016.

(31)     Fee for application for insurance producer for specialty limited lines credit insurance.

(a)    Initial application if registering twenty or fewer employees. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .$250.00

(b)    Initial application if registering twenty-one or more employees. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $1,000.00

(c)    Annual renewal fee if registering twenty or fewer employees. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .$125.00

(d)    Annual renewal fee if registering twenty-one or more employees. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .$500.00

(32)     Fee for application for insurance producer for specialty limited lines motor vehicle title insurance line.

(a)    Initial application if registering twenty or fewer employees. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .$250.00

(b)    Initial application if registering twenty-one or more employees. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $1,000.00

(c)    Fee for registration of employees, per employee up to twenty-five hundred dollars. . . . . . . . . . . . . . . . . . . . . . . $20.00

(d)    Annual renewal fee if registering twenty or fewer employees. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .$125.00

(e)    Annual renewal fee if registering twenty-one or more employees. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .$500.00

(33)     Motor vehicle rental insurers.

(a)    Initial license application:

(i) Twenty-six or more vehicles. . . . . . . . . . . . . . . . . . . . . . . .$500.00

(ii) Twenty-five or fewer vehicles. . . . . . . . . . . . . . . . . . . . . . $100.00

(b)    Renewal

(i) Twenty-six or more vehicles. . . . . . . . . . . . . . . . . . . . . . . .$250.00

(ii) Twenty-five or fewer vehicles. . . . . . . . . . . . . . . . . . . . . . . $50.00

(34)     For appraisers:

First time applicant. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $55.00

Renewal fee (every twelve months). . . . . . . . . . . . . . . . . . . . . .$50.00

(35)     Portable Electronics Insurance Limited Lines License

(a) Initial license application. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .$200.00

(b) Renewal. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .$100.00

(36)     Utilization review organization other than a health insurance issuer

(a) Application fee. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $1,500.00

(b) Annual report filing fee. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $500.00

(37)     Independent review organization

(a) Application fee. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .$500.00

(b) Annual filing fee. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .$500.00

(38)     For insurance consultants' licenses:

(a)    Life, health, and accident consultant; variable annuity consultant

First time applicant. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $75.00

Consultant renewal fee (every two years). . . . . . . . . . . . . . . . . $50.00

(b)    Property and casualty consultant

First time applicant. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $75.00

Consultant renewal fee (every two years). . . . . . . . . . . . . . . . . $50.00

C. The commissioner of insurance is authorized to withhold the funds collected under Subparagraph (B)(3)(g) of this Section.

D. The commissioner of insurance is authorized to withhold the funds collected under Paragraphs (B)(1) and (2) of this Section to defray the cost of examination of insurers pursuant to Chapter 8 of this Title and processing of the annual reports and premium tax forms as required by R.S. 22:571 and 792 subject to all annual budgetary requirements of the state of Louisiana.

E. The fees stated herein shall supersede any statement of fees in any individual section of the Code.

F. However, any Louisiana domestic insurer owned exclusively by Louisiana residents or by a corporation that is owned exclusively by Louisiana residents shall be exempt from paying fees provided for under Paragraph (B)(3) of this Section, only as it relates to additional or renewal company appointment (yearly). Each insurer applying for exemption of fees, under this Section, shall file with the Department of Insurance a notarized affidavit certifying the ownership of the insurer as being owned exclusively by Louisiana residents or by a corporation that is owned exclusively by Louisiana residents.

G. The commissioner may promulgate such rules and regulations as may be necessary and proper to carry out the provisions of this Section. Such rules and regulations shall be promulgated and adopted in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

Acts 1958, No. 125. Amended by Acts 1960, No. 391, §1; Acts 1970, No. 106, §1; Acts 1981, No. 663, §1; Acts 1983, 1st Ex. Sess., No. 25, §1, eff. Mar. 1, 1983; Acts 1983, 1st Ex. Sess., No. 18, §1, eff. Mar. 18, 1983; Acts 1992, No. 381, §1; Acts 1992, No. 1135, §1; Acts 1993, No. 295, §1; Acts 1999, No. 299, §1, eff. June 11, 1999; Acts 1999, No. 342, §6, eff. July 12, 1999; Acts 1999, No. 912, §1, eff. Jan. 1, 2000; Acts 1999, No. 1312, §5, eff. July 1, 2000; Acts 2001, No. 460, §§1 and 2, eff. Jan. 1, 2002; Acts 2002, 1st Ex. Sess., No. 87, §1; Acts 2003, No. 343, §1; Acts 2004, No. 376, §1; Acts 2006, No. 385, §1, eff. June 15, 2006; Acts 2006, No. 762, §1, eff. June 30, 2006; Acts 2006, No. 763, §1, eff. June 30, 2006; Acts 2007, No. 191, §1, eff. July 1, 2007; Acts 2007, No. 404, §§1 and 2; Acts 2008, No. 208, §1; Redesignated from R.S. 22:1078 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 818, §1; Acts 2008, No. 883, §1; Acts 2009, No. 33, §1; Acts 2009, No. 34, §1; Acts 2009, No. 94, §1, eff. Jan. 1, 2010; Acts 2009, No. 95, §1; Acts 2009, No. 101, §1, eff. Jan. 1, 2010; Acts 2009, No. 317, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012; Acts 2012, No. 56, §1; Acts 2012, No. 96, §1; Acts 2012, No. 311, §1; Acts 2013, No. 326, §§1, 2, eff. Jan. 1, 2015; Acts 2015, No. 161, §2, eff. Jan. 11, 2016; Acts 2016, No. 312, §1.

NOTE: Former R.S. 22:821 redesignated as R.S. 22:232 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:822 - Criminal bail bond annual license fee

§822. Criminal bail bond annual license fee

A. There shall be a fee on premiums for all commercial surety underwriters who write criminal bail bonds in the state of Louisiana, as follows:

(1) Except in the parish of Orleans, the fee shall be equal to two dollars for each one hundred dollars worth of liability underwritten by the commercial surety. Except as authorized under the provisions of R.S. 13:718(I)(2), this shall be the exclusive fee or tax on any criminal bail bond premium, including thereto premium taxes owed. In furtherance of the payment of this premium fee all commercial surety underwriters underwriting criminal bail bonds in the state of Louisiana shall, upon submitting the appearance bond and their power of attorney, simultaneously pay to the sheriff of the parish, except in the parish of Orleans, a fee of two dollars for each one hundred dollars worth of liability on the bail bond being presented for the release of a person on bail. Failure to pay the fee shall prevent the sheriff from accepting the appearance bond and power of attorney. The sheriff may receive the fee by check or cash and shall only accept it from the surety or the agent of the surety. In the event a surety or agent of the surety presents payment of the fee by an instrument which is returned for insufficient funds, the agent or the agent of the surety shall be prevented from presenting the appearance bonds with their power of attorney attached until the outstanding fees are paid to the sheriff.

(2) In the parish of Orleans, the fee shall be equal to three dollars for each one hundred dollars worth of liability underwritten by the commercial surety. This shall be the exclusive fee or tax on any criminal bail bond premium, including thereto premium taxes owed. In furtherance of the payment of this premium fee, all commercial surety underwriters underwriting criminal bail bonds in the parish of Orleans shall, upon submitting the appearance bond and their power of attorney, simultaneously pay to the sheriff a fee of three dollars for each one hundred dollars worth of liability on the bail bond being presented for the release of a person on bail. Failure to pay the fee shall prevent the sheriff from accepting the appearance bond and power of attorney. The sheriff may receive the fee by check or cash and shall accept only it from the surety or the agent of the surety. In the event a surety or agent of the surety presents payment of the fee by an instrument which is returned for insufficient funds, the agent or the agent of the surety shall be prevented from presenting the appearance bonds with their power of attorney attached until the outstanding fees are paid to the sheriff.

B.(1) Except as otherwise provided in this Subsection, all premium fees collected by the sheriff shall be remitted within sixty days after receipt as follows:

(a) Twenty-five percent to the judicial court fund or its equivalent.

(b) Twenty-five percent to the sheriff's general fund.

(c) Twenty-five percent to the district attorney's operating fund.

(d) Twenty-five percent to the Indigent Defenders Program.

(2) In the Twenty-Second Judicial District, all premium fees collected by the sheriff shall be remitted within sixty days after receipt as follows:

(a) Twenty-two percent to the judicial court fund or its equivalent.

(b) Twenty-two percent to the sheriff's general fund.

(c) Twenty-two percent to the district attorney's operating fund.

(d) Twenty-two percent to the Indigent Defenders Program.

(e) Twelve percent to the St. Tammany Children's Advocacy Center.

(3) In Orleans Parish, two dollars of the three dollars collected for each one hundred dollars worth of liability underwritten by the commercial surety on all premium fees collected by the sheriff shall be maintained, supervised, and distributed as provided in R.S. 13:1381.5 and the one additional dollar of the three dollars collected for each one hundred dollars worth of liability underwritten by the commercial surety shall be allocated to the Criminal District Court for the Parish of Orleans.

Acts 1993, No. 834, §5, eff. June 22, 1993; Acts 1999, No. 717, §2; Acts 1999, No. 1080, §1, eff. July 9, 1999; Acts 2000, 1st Ex. Sess., No. 113, §1; Acts 2001, No. 928, §2, eff. June 26, 2001; Acts 2005, No. 350, §1; Redesignated from R.S. 22:1065.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 361, §1.

1NOTE: For legislative intent of Acts 2005, No. 350, see S.C.R. No. 129 of 2005 R.S.



RS 22:831 - Fire, marine, transportation, casualty, surety, or other insurance

PART IV. TAXES AND EXEMPTIONS

§831. Fire, marine, transportation, casualty, surety, or other insurance

A.(1) Upon the business of issuing policies, contracts, or other forms of obligations covering the risk of fire, marine, transportation, surety, fidelity, indemnity, guaranty, workers' compensation, employers' liability, property damages, livestock, vehicle, automatic sprinkler, burglary, or insurance of any other kind whatsoever in this state not otherwise provided for in this Part, the minimum annual tax shall be one hundred eighty-five dollars when the gross annual premiums shall be six thousand dollars or less; and when the gross annual premiums shall be more than six thousand dollars, the amount of tax payable shall be increased to three hundred dollars for each additional ten thousand dollars, or fraction thereof, of gross annual premiums. The business of issuing each of the kinds of insurance or contracts mentioned in this Section may be combined under one tax, and the amount of the tax shall be based on the combined gross annual premiums of all such businesses.

(2) This tax shall be paid on a quarterly basis.

B. There is hereby created in the state treasury the Louisiana State Police Salary Fund. Monies in the Louisiana State Police Salary Fund shall be used in amounts appropriated by the legislature to cover the cost of salary increases and related benefits for members of the state police service and for special law enforcement initiatives. Taxes collected under the provisions of this Section in Fiscal Year 2002-2003 and ensuing fiscal years that are in excess of total collections under the provisions of this Section in Fiscal Year 2000-2001, after first having been credited to the Bond Security and Redemption Fund as required by Article VII, Section 9(B) of the Constitution of Louisiana, shall be deposited into the Louisiana State Police Salary Fund until the amount deposited in each fiscal year is equal to fifteen million six hundred thousand dollars.

Acts 1984, 1st. Ex. Sess., No. 3, §1, eff. March 27, 1984; Acts 2002, No. 83, §1, eff. June 30, 2002; Redesignated from R.S. 22:1065 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2014, No. 524, §3.



RS 22:832 - Reduction of tax when certain investments are made in Louisiana

§832. Reduction of tax when certain investments are made in Louisiana

A.(1) The amount of the tax payable shall be reduced from the amount otherwise fixed in this Part if the payer files a sworn statement with the annual report required by this Part showing as of the end of each fiscal quarter reporting period that at least the following amounts of the total admitted assets of the payer, less assets in an amount equal to the reserves on its policies issued in foreign countries in which it is authorized to do business and which countries require an investment therein as a condition of doing business, are invested and maintained in qualifying Louisiana investments as hereinafter defined in Subsection C of this Section.

(2) The amount of tax credit granted shall be as provided in Subsection B of this Section and based on the average of the percentage of qualifying Louisiana investments held at the end of each fiscal quarter for the fiscal year.

(3) However, Paragraph (1) of this Subsection notwithstanding, for any taxable year beginning on or after January 1, 2016, and before January 1, 2018, for all payers, except for life insurance companies writing life insurance premiums with total admitted assets of fifteen million dollars or less and health maintenance organizations subject to the tax in R.S. 22:842(B), the amount of the tax credit granted shall not exceed ninety-five percent of the tax credit for the average percentage of qualifying Louisiana investments as provided in Subsection B of this Section.

B. If one-sixth of the total admitted assets of the payer are in qualifying Louisiana investments, then the tax payable shall be thirty-three and one-third percent of the amount otherwise fixed in this Part; if at least one-fifth of the total admitted assets of the payer are in qualifying Louisiana investments, then the tax payable shall be twenty-five percent of the amount otherwise fixed in this Part; if at least one-fourth of the total admitted assets of the payer are in qualifying Louisiana investments, the tax payable shall be fifteen percent of the amount otherwise fixed in this Part; and if at least one-third of the total admitted assets of the payer are in qualifying Louisiana investments, then the tax payable shall be five percent of the amount otherwise fixed in this Part.

C. For the purposes of this Part, beginning January 1, 2017, "a qualifying Louisiana investment" is hereby defined as:

(1) Bonds of this state or bonds of municipal, school, road, or levee districts, or other political subdivisions of this state or bonds approved for issue by the Louisiana State Bond Commission.

(2) Mortgages on property located in this state.

(3) Real property located in this state.

(4) Policy loans to residents of Louisiana, or other loans to residents of this state, or to corporations domiciled in this state.

(5) Common or preferred stock in corporations domiciled in this state.

(6) In addition to the investments provided for in Paragraphs (1) through (5) of this Subsection, for purposes of health maintenance organizations subject to the tax in R.S. 22:842(B), for taxable years beginning on or after January 1, 2017, and before January 1, 2019, "a qualifying Louisiana investment" is hereby defined as:

(a) Certificates of deposit issued in Louisiana by any bank, savings and loan association, or savings bank any of which has a main office or branch in Louisiana or by a trust company with a main office or branch in Louisiana if such trust company holds such funds in trust and invests them in certificates of deposit issued by a bank, savings and loan association, or savings bank with a main office or branch in Louisiana.

(b) Cash on deposit in an account in Louisiana in any bank, savings and loan association, or savings bank, or a trust company holding such funds in trust, any of which has a main office or branch in Louisiana.

D. Recognizing that it is in the public interest to create an incentive for environmentally clean industry to locate in this state and to broaden the economic base; to encourage investment in this state; and to enhance the economic and financial climate of the state, the legislature finds that a premium tax reduction for insurers investing in certain qualified Louisiana assets promotes the public interest.

E.(1)(a) Recognizing that it is also in the public interest to ensure sufficient availability of venture capital for purposes of technological development and job creation, the premium tax reduction for insurers investing in certified capital companies as defined in R.S. 51:1921 et seq., or in industrial or economic development corporations as defined in R.S. 12:951 et seq., shall be computed as one hundred percent of the amount of the investment at the time the investment is made. The premium tax reduction shall be available for, but not limited to, taxes charged on insurance premiums under R.S. 22:439, 831, 836, 838, and 842. Notwithstanding any provision of law to the contrary, the premium tax reduction shall not be available for taxes charged on insurance premiums under R.S. 22:345, 833, 834, 835, 837, and 1476. The investment shall be in the form of cash or debt instruments that are obligations of the investing insurance company to the certified capital company or the industrial or economic development corporation. Such debt instruments shall be converted into cash at a rate of not less than ten percent per year from the date of the investment.

(b) For purposes of this Subsection, the term "investment" shall include the investment of cash or a note by an insurance company in exchange for either (i) equity in a certified Louisiana capital company or (ii) a loan receivable from a certified Louisiana capital company which has a stated final maturity date of not less than five years from the origination date of the loan and shall not be repaid in a manner which results in the loan receivable being repaid faster than if the loan receivable were repaid by level debt service payments.

(2) The premium tax reduction determined as provided in Paragraph (1) of this Subsection shall be subject to the following limitations:

(a) For investments made during any taxable year beginning on or after January 1, 1989, and before January 1, 1990, the tax reduction shall not exceed forty percent of the tax liability for that taxable year.

(b) For investments made during any taxable year beginning on or after January 1, 1990, and before January 1, 1991, the tax reduction shall not exceed thirty percent of the tax liability for the respective taxable year.

(c) For investments made on or after January 1, 1991, and before January 1, 1999, the tax reduction utilized in any year for any group of affiliates shall not exceed twenty-five percent of the gross premium tax liability for such group, before any credits, for the year in which the investment was made.

(d) For investments made after December 31, 2003, no tax reduction shall be allowed.

(3) The tax reduction as determined by Paragraph (1) of this Subsection and as limited in Paragraph (2) of this Subsection shall be applied as follows: (a) for tax reduction credits granted to investors prior to January 1, 2001, the tax reduction shall be applied to the premium tax liability not to exceed ten percent of the premium tax reduction in any one year until one hundred percent of the premium tax reduction has been claimed by the insurer; or (b) for tax reduction credits granted to investors after January 1, 2001, the tax reduction shall not be applied to any premium tax liability generated within two years from the date of investment and shall be applied to the premium tax liability not to exceed twelve and one-half percent of the premium tax reduction in any one year until one hundred percent of the premium tax reduction has been claimed by the insurer; provided, the reduction in any taxable year shall not exceed the premium tax liability for such taxable year. Notwithstanding the provisions of this Paragraph to the contrary, if a holder of premium tax reduction credits authorized under this Subsection does not use credits that are generated after December 31, 1999, and which are eligible to be used in a given calendar year, those premium tax reduction credits may be carried forward and used in any subsequent year until such credits are exhausted; provided, the reduction in any taxable year shall not exceed the premium tax liability for such taxable year.

(4) The premium tax reductions described in Paragraphs (1), (2), and (3) of this Subsection shall have the same rights with respect to transferability accorded to income tax credits, as described in R.S. 51:1924(F) and be subject to the same forfeiture and repayment provisions as income tax credits, as described in R.S. 51:1927(C) and 1928(A).

F.(1) For purposes of a domestic health maintenance organization with no fewer than five hundred employees residing in Louisiana during the 2016 calendar year, when such health maintenance organization invests at least twenty-five million dollars in bonds of this state or bonds of municipal, school, road, or levee districts, or other political subdivisions of this state or bonds approved for issue by the Louisiana State Bond Commission as provided for in Paragraph (C)(2) of this Section for the last two calendar quarters in the 2016 calendar year, then the tax payable for the calendar year 2016 shall be fifty percent of the amount otherwise levied in R.S. 22:842(B). For purposes of determining the number of employees residing in Louisiana and the dollar amount of the investment in the bonds, "domestic health maintenance organization" shall include the domestic health maintenance organization and its affiliates.

(2) This provision shall not be applicable to a health maintenance organization that is eligible for a tax reduction under any other provision of this Section.

(3) The reduction authorized in this Subsection shall not be applicable to premiums collected or received pursuant to Title XIX of the Social Security Act, Subchapter XIX, Chapter 7, of Title 42 of the United States Code.

Acts 1958, No. 125. Amended by Acts 1981, No. 662, §1; Acts 1984, No. 537, §1; Acts 1988, No. 130, §1; Acts 1989, 1st Ex. Sess., No. 15, §1, eff. March 17, 1989; Acts 1992, No. 849, §1; Acts 1993, No. 724, §1; Acts 1994, 3rd Ex. Sess., No. 9, §1; Acts 1996, No. 21, §1, eff. June 27, 1996; Acts 1998, No. 70, §1, eff. Oct. 1, 1998; Acts 2002, No. 84, §1, eff. June 25, 2002; Acts 2006, No. 587, §1; Redesignated from R.S. 22:1068 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 478, §2, eff. July 1, 2010; Acts 2009, No. 503, §1; Acts 2016, 1st Ex. Sess., No. 10, §1, eff. Mar. 9, 2016; Acts 2016, 2nd Ex. Sess., No. 7, §1, eff. June 24, 2016.



RS 22:833 - Authorization of local taxes; penalties for nonpayment

§833. Authorization of local taxes; penalties for nonpayment

A. Any municipal or parochial corporation in the state shall have the right to impose a tax on any insurer engaged in the business of issuing any form of insurance policy or contract, which may now or hereafter be subject to the payment of any tax for state purposes, as provided in this Part, as follows:

(1) On any insurer engaged in the business of issuing life or accident or health insurance policies, other than programs of benefits authorized or provided pursuant to the provisions of Parts I and II of Chapter 12 of Title 42 of the Louisiana Revised Statutes of 1950, or other forms of contracts or obligations covering such risks, or issuing endowment or annuity policies, or contracts, or other similar forms of contract obligations in consideration of the payment of a premium or other consideration for the issuance of such policies, contracts, or obligations, whether such insurer is operating in this state through an agent or other representative or otherwise, not more than ten dollars on gross annual premiums up to two thousand dollars, and the additional tax thereafter shall not be more than seventy dollars on each ten thousand dollars, or fraction thereof, of gross annual premiums in excess of two thousand dollars. However, the maximum tax on such businesses, payable to such municipal or parochial corporation by any one insurer, shall not exceed twenty-one thousand dollars. Premiums paid to an insurer by Louisiana Medicaid programs shall be exempt from the tax imposed by this Section.

(2) On any insurer, engaged in the business of issuing policies, contracts, or other forms of obligations covering the risk of fire, marine, transportation, surety, fidelity, indemnity, guaranty, workers' compensation, employers' liability, property damage, livestock, vehicle, automatic sprinkler, burglary, or insurance business of any other kind whatsoever in this state, whether such insurer is operating in this state through producers or other representatives or otherwise, not more than the following:

(a) 1st Class: When the gross receipts are not more than two thousand dollars, the tax shall not exceed forty dollars;

(b) 2nd Class: When the gross receipts are more than two thousand dollars, and not more than four thousand dollars, the tax shall not exceed sixty dollars;

(c) 3rd Class: When the gross receipts are more than four thousand dollars, and not more than six thousand dollars, the tax shall not exceed eighty dollars;

(d) 4th Class: When the gross receipts exceed six thousand dollars, the additional tax thereafter shall not be more than seventy dollars for each ten thousand dollars, or fraction thereof, in excess of six thousand dollars.

B. The maximum tax on such businesses, payable to such municipality or parochial corporation by any insurer, shall not exceed nine thousand dollars. Provided, that:

(1) Plate glass and steam boiler inspection insurers shall pay only one-third of the above rates provided in Paragraph (A)(2) of this Section.

(2) The amount of tax payable to any municipal or parochial corporation as fixed in this Section shall be one-third of the amount so fixed if the payer shall file a sworn statement with the annual report required by this Part, showing that at least one-sixth of the total admitted assets of the payer, are invested and maintained in qualifying Louisiana investments as defined in R.S. 22:832(C).

(3) The total tax payable by an insurer to a parish shall be calculated on the total direct premiums written by such insurer for risks located within unincorporated areas of such parish. The total tax payable by an insurer to a municipality shall be calculated on the total direct premiums written by such insurer for risks located within such municipality. Such premiums shall not be subject to taxation by both the parish and the municipality. Such premiums shall not be subject to taxation by more than one parish or municipality.

C.(1) In case of any failure to make a report or to make payment of tax as required by this Section, before June first of any year in which it is due, a penalty of five percent per month shall be added to the amount of tax due and payable to the municipal or parochial corporation along with the tax due. The municipal or parochial corporation may waive the payment of the penalty if it finds that failure to pay was due to some unforeseen or unavoidable reason, other than mere neglect.

(2) The amount of any monetary penalty assessed pursuant to this Section shall not be greater than twenty-five percent of the total amount of the tax due.

(3) When a payment is more than six months delinquent, the municipal or parochial corporation may send a written recommendation to the commissioner of insurance requesting the commissioner to revoke the authority of the delinquent taxpayer and all of the taxpayer's agents to do business in this state. Upon receiving such a recommendation and finding that the local tax assessment is correct and the insurer was duly notified of the assessment after the payment thereof is delinquent, the commissioner, after due notice to all affected parties, may revoke the authority of the taxpayer and all the taxpayer's agents to do business in this state.

D. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

E. For a municipal or parochial corporation which has not imposed a tax pursuant to this Section on or before August 15, 2012, the authorization for such tax shall cease effective August 16, 2012. However, a municipal or parochial corporation which imposed a tax pursuant to this Section on or before August 15, 2012, shall retain the authority to renew that existing tax so long as such renewal does not exceed the limit provided in this Subpart.

Acts 1958, No. 125. Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1989, No. 405, §1; Acts 1990, No. 863, §1, eff. July 25, 1990; Acts 1992, No. 89, §1; Acts 2001, No. 799, §1, eff. June 26, 2001; Redesignated from R.S. 22:1076 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1; Acts 2012, No. 774, §1, eff. July 1, 2012.



RS 22:834 - Local taxes; contracts for collection; confidentiality of records

§834. Local taxes; contracts for collection; confidentiality of records

A. The taxes authorized by the provisions of R.S. 22:833 and imposed by local ordinance may be collected by the Louisiana Municipal Advisory and Technical Services Bureau (LaMATS) if an agreement upon the terms of the collection procedure is executed between LaMATS and the municipality or parish imposing the taxes. Once such an agreement is executed, LaMATS is hereby endowed with all the rights, responsibilities, duties, and privileges of the municipality or parish in regard to the collection of the tax for the duration of the agreement.

B.(1) In accordance with the duty as collector, LaMATS shall have access to any information regarding local taxes deemed necessary by the commissioner of insurance or the Department of Insurance if such access is necessary or proper for the enforcement of the laws of this state or of a political subdivision of this state.

(2) Except as otherwise provided by law, the records and files of LaMATS, as the contractually authorized collector of local taxes, which are maintained pursuant to the local tax ordinances are confidential and privileged, and no person shall divulge or disclose any information obtained from such records and files except in the administration and enforcement of the tax laws of this state or of a political subdivision of this state.

(3) Neither the collector nor any employee engaged in the administration or charged with the custody of any such records or files shall be required to produce any of them for inspection or use in any action or proceeding, except in an action or proceeding in the administration or enforcement of the tax laws of this state or of a political subdivision.

(4) Nothing contained in this Section shall be construed to prevent such persons from disclosing a return of a taxpayer or the records or files maintained pursuant to the local tax ordinances by which LaMATS is contracted to collect as authorized by law in any judicial proceeding in which the state or any political subdivision thereof is a party.

Acts 2001, No. 799, §1, eff. June 26, 2001; Redesignated from R.S. 22:1076.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:835 - Fire marshal tax; Louisiana Fire Marshal Fund

§835. Fire marshal tax; Louisiana Fire Marshal Fund

A. There is hereby levied an additional tax of one and one-fourth percent of the gross annual premium receipts from any business which insures property of any nature or description against loss or damage by fire, less return premiums on all insurers doing business in the state which insure property of any nature or description against loss or damage by fire. This tax shall be paid by all such insurers to the commissioner of insurance when paying their annual taxes under this Part, and the commissioner of insurance shall refuse to issue a license to any insurer failing or refusing to pay this additional tax.

B. All funds received by the commissioner of insurance pursuant to Subsection A of this Section shall be deposited immediately upon receipt into the state treasury.

C. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited as required by Subsection B of this Section shall be credited to a special fund hereby created in the state treasury to be known as the "Louisiana Fire Marshal Fund". The monies in this fund shall be used solely as provided by Subsection D of this Section and only in the amounts appropriated by the legislature. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall revert to the state general fund. The monies in the fund shall be invested by the treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to the state general fund, again, following compliance with the requirement of Article VII, Section 9(B) relative to the Bond Security and Redemption Fund.

D. The monies in the fund shall be used solely for the activities of the office of state fire marshal and only in the amount appropriated by the legislature. The fund shall be administered by the assistant secretary of the office of fire marshal of public safety services.

E. Except as otherwise specifically provided in R.S. 40:1563.5, there shall be no fees charged for inspections by the state fire marshal.

F. Each year, after satisfaction of the provisions of Subsections C and D of this Section, and before any unexpended or unencumbered monies in the Louisiana Fire Marshal Fund shall revert to the state general fund, the state treasurer shall transfer the amount of fifty thousand dollars to the Camp Minden Fire Protection Fund as provided by R.S. 22:835.1.

Acts 1958, No. 125; Amended by Acts 1958, No. 416, §1; Acts 1968, No. 446, §1; Acts 1972, No. 252, §1; Acts 1987, No. 738, §1; Acts 1991, No. 1056, §1; Acts 1993, No. 687, §1; Redesignated from R.S. 22:1077 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 226, §13(E), eff. June 30, 2009; Acts 2009, No. 503, §1; Acts 2012, No. 546, §1, eff. June 30, 2012.

NOTE: See Acts 2003, No. 560, §§11 and 12 regarding balances in the fund for FY 2002-2003.

NOTE: Acts 2009, No. 226, §13(E), eff. June 30, 2009, provides that the state treasurer is hereby authorized and directed to transfer Two Million Nine Hundred Twelve Thousand Eight Hundred Eighty Dollars from the Louisiana Fire Marshal Fund to the Overcollections Fund (39:100.21).



RS 22:835.1 - Camp Minden Fire Protection Fund

§835.1. Camp Minden Fire Protection Fund

A. There is hereby created in the state treasury, as a special fund, the Camp Minden Fire Protection Fund, hereinafter referred to as the "fund". Annually, the state treasurer shall transfer monies into the fund in accordance with the provisions of R.S. 22:835(F). Subject to appropriation by the legislature, monies in the fund shall be used solely to provide fire protection at the National Guard Installation at Camp Minden, to be used to contract with an independent fire district to provide for fire protection for Camp Minden. Such contract shall be between the independent fire district and the Louisiana National Guard.

B. All unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the fund. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund and interest earned on the investment of these monies shall be credited to the state general fund.

Acts 2012, No. 546, §1, eff. June 30, 2012.



RS 22:836 - Retaliatory taxes and fees

§836. Retaliatory taxes and fees

When, by the laws of any other state, any taxes, fines, penalties, licenses, deposits, or other obligations or prohibitions, additional to or in excess of those imposed by the laws of this state upon insurers organized under the laws of other states, are imposed or would be imposed on insurers of this state, the same taxes, fines, penalties, licenses, deposits, and other obligations or prohibitions shall be imposed upon all insurers of such state as long as such laws remain in force. Every insurer organized under the laws of any other state and admitted to transact business in this state shall pay the same fees to the commissioner of insurance of this state as such other state may require of any similar insurer incorporated by or organized under the laws of this state. Alien insurers shall pay the same fees as are imposed in the state where the deposit is made under of R.S. 22:333(C). Assessments by insurance guaranty associations or similar organizations are not considered in determining retaliatory taxation.

Acts 1978, No. 125. Amended by Acts 1970, No. 84, §1; Acts 2001, No. 460, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:1079 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:837 - Assessment on insurance premiums; method of collection; disbursement

§837. Assessment on insurance premiums; method of collection; disbursement

A. In addition to all other taxes and assessments, each insurer other than a life insurer shall be assessed and within sixty days after December thirty-first of each year shall pay to the commissioner of insurance a sum equal to one-fourth of one percent of the amount of premiums received in this state by such insurer during the preceding year ending December thirty-first. Such assessment shall be imposed on all insurance premiums received for the insurance against loss or damage by fire of property of whatever nature and kind in the state of Louisiana.

B. Each insurer shall submit to the commissioner of insurance a just and true account, as verified by one of its officers or other person having authority to verify such accounts of the total insurance premiums received by such insurer for insurance premiums for insurance of property of whatever nature and kind from loss or damage by fire in the state of Louisiana during the year ending December thirty-first of each year.

C. The state treasurer shall credit the proceeds from such assessment to a special account established in the state treasury from which disbursement shall be made by the state treasurer of all the funds collected from such assessment to the Louisiana State University and Agricultural and Mechanical College, Division of Continuing Education, to be used solely for the expenses in connection with the in-service fireman training program and the necessary facilities in connection therewith.

Added by Acts 1970, No. 32, §1; Acts 1984, No. 229, §1; Acts 1991, No. 1014, §1, eff. July 1, 1991; Redesignated from R.S. 22:1080 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:838 - Imposition of tax; exceptions

§838. Imposition of tax; exceptions

A. There is hereby levied an annual tax on each admitted insurer engaged in the business of issuing insurance policies, contracts, or obligations; issuing endowment policies; or similar forms of contract obligations in consideration of the payment of a premium or other consideration for the issuance of such policies, contracts, or obligations, whether such insurer be operating in this state through an agent, other representative, or otherwise. Such tax shall be fixed and graded according to the rates and classifications set forth in this Part and shall be based on the gross amount of annual premiums on all risks, except annuity contracts, located in this state and, in the case of insurance and endowment policies, contracts, or obligations, upon the gross amount of annual premiums on such policies issued to persons located in Louisiana, without deduction for dividends paid or credited to policyholders.

B. The life insurance programs administered by the Office of Group Benefits as authorized and provided for pursuant to the provisions of Part II of Chapter 12 of Title 42 of the Louisiana Revised Statutes of 1950, R.S. 42:821 et seq., shall be exempt and excepted from the payment of the annual tax levied by the provisions of this Section.

Acts 1958, No. 125. Amended by Acts 1982, No. 868, §1, eff. Jan. 1, 1982; Acts 1989, No. 656, §1; Acts 2001, No. 1178, §2, eff. June 29, 2001; Redesignated from R.S. 22:1061 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:839 - Certain nonprofit mutual associations declared charitable institutions

§839. Certain nonprofit mutual associations declared charitable institutions

Any domestic nonprofit mutual association, the net earnings of which do not inure to the benefit of any individual, which is engaged exclusively in the business of furnishing hospital service, medical, or surgical benefits, so that such services or benefits are furnished to those of the public who become subscribers of the plan, and at least a majority of whose directors or managing officers are administrators, trustees, or members of the clinical staffs or advisory boards of nonprofit hospitals having contracts with the association, or are licensed doctors of medicine who are members of their parish medical society and of the Louisiana State Medical Society is declared to be a charitable and beneficial institution. As such, its receipts, surplus, and reserves are exempt from all forms of taxation by the state or any of its political subdivisions, taxes on the real estate and the office equipment owned by the association, and the fee provided for in R.S. 22:840. This exemption from taxation applies to any form of taxation, licenses, fees, or assessments which has heretofore or which may hereafter become due the state or any of its political subdivisions.

Acts 1958, No. 125; Redesignated from R.S. 22:1661 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:840 - Fee; filing of charter and bylaws and annual affidavit; certificate

§840. Fee; filing of charter and bylaws and annual affidavit; certificate

Any association of the type described in R.S. 22:839 which desires to take advantage of the tax exemption granted therein shall pay an annual fee of two hundred fifty dollars to the commissioner of insurance and shall furnish him with a certified copy of its charter and bylaws and, annually, on or before the first day of March, an affidavit signed by its president and secretary, showing the names and addresses of all of its directors or managing officers and the nonprofit hospitals or medical societies which a majority of the directors represent. Upon payment of the fee by the association and approval of the affidavit by the commissioner of insurance, the latter official shall furnish the association with a certificate under seal of his office, certifying that the association is exempt from all taxes, fees, or assessments due to the state or to any of its political subdivisions, except the payment of the annual fee of two hundred fifty dollars.

Acts 1958, No. 125; Redesignated from R.S. 22:1662 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:841 - Policy provisions

§841. Policy provisions

No insurer which takes advantage of the provisions of R.S. 22:839 shall provide in any of its policies that the insured, or his dependents, covered under any policy issued by it shall be hospitalized in any particular kind or type of hospital or that any hospital which has furnished the hospitalization service or other benefits must be a member of or meet the requirements of any hospital or medical association or society. However, the policy may require that the hospital or other institution in which the benefits are furnished shall maintain adequate records of the diagnosis and treatment of the insured.

Acts 1958, No. 125; Redesignated from R.S. 22:1663 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:841 redesignated as R.S. 22:581 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:842 - Life, accident, health, or service insurance; health maintenance organizations; Medicaid-enrolled managed care organizations

§842. Life, accident, health, or service insurance; health maintenance organizations; Medicaid-enrolled managed care organizations

A.(1) Upon the business of issuing life, accident, health, or service insurance policies, or other forms of contracts or obligations covering such risks, or issuing endowment policies on contracts, or other similar forms of contract obligations, the annual tax shall be one hundred forty dollars when the gross annual premiums are seven thousand dollars or less. When the gross annual premiums are more than seven thousand dollars, the amount of tax payable shall be increased to two hundred twenty-five dollars for each additional ten thousand dollars, or fraction thereof, of gross annual premiums. The business of issuing each of the kinds of insurance or contracts mentioned in this Section may be combined under one tax, and the amount of the tax shall be based on the combined gross annual premiums of all such businesses.

(2) The provisions of this Subsection shall not apply to health maintenance organizations.

B.(1) Every health maintenance organization authorized and certified to engage in the business of issuing contracts or other evidences or similar forms of coverage to enrollees for healthcare services or prepaid medical services in this state, including Louisiana partnerships authorized under R.S. 22:244(B), shall pay an annual tax on the gross amount of its receipts from contracts and other evidences of coverage at the rate of five hundred fifty dollars for every ten thousand dollars of gross annual premiums collected.

(2) No provision of this Subsection shall be construed as relieving any insurer from paying to the commissioner the fees otherwise required for qualifying to do business, or for the renewal thereof.

(3) The commissioner of insurance shall comply with the provisions of R.S. 22:795 regarding the maintenance of books and records and the disposition of collections.

C. Taxes collected under the provision of this Section from healthcare premium assessments paid by Medicaid-enrolled managed care organizations, after first having been credited to the Bond Security and Redemption Fund as required by Article VII, Section 9(B) of the Constitution of Louisiana, shall be deposited into the Louisiana Medical Assistance Trust Fund.

Acts 1984, 1st Ex. Sess., No. 3, §1, eff. March 27, 1984; Redesignated from R.S. 22:1062 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2012, No. 597, §1, eff. June 7, 2012; Acts 2016, 2nd Ex. Sess., No. 1, §1, eff. June 22, 2016.

NOTE: Former R.S. 22:842 redesignated as R.S. 22:582 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:843 - Tax base; computation in case of new business

§843. Tax base; computation in case of new business

The annual premiums referred to in this Part shall be the gross amount of direct premiums, excluding premiums on annuity contracts, for the preceding year less return premiums without any deductions for dividends paid or otherwise credited to policyholders, and without consideration for reinsurance.

Acts 1958, No. 125. Amended by Acts 1982, No. 868, §1, eff. Jan. 1, 1982; Redesignated from R.S. 22:1066 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:843 redesignated as R.S. 22:583 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:844 - Tax for insurer commencing business after first of January; tax for insurer withdrawing

§844. Tax for insurer commencing business after first of January; tax for insurer withdrawing

A. Any insurer commencing business after the first of January of any year shall pay the minimum tax as provided in the preceding Sections of this Part for the privilege of doing business until its annual statement for that year is filed. In the event it collected premiums taxable under the provisions of this Part during the preceding calendar year, the tax shall be based upon such premiums, but shall never be less than the minimum.

B. On or before March first of the following year, the tax for the preceding year shall be computed as provided in this Part, except that upon the filing of the annual statement for the year in which it commenced business a new insurer shall be permitted to take credit for the minimum tax paid by it under Subsection A of this Section if the tax is in excess of the minimum. In no event, however, shall the tax be less than the minimum.

C. In the event of withdrawal of a foreign or alien insurer, as provided in R.S. 22:341, at year end, the tax for the preceding year shall be due and payable within sixty days. In the event of withdrawal of a foreign or alien insurer at other than year end, the tax based on premiums collected for that portion of the year in which it transacted business up to the date of withdrawal shall be due and payable within sixty days, but in no event shall the tax for the withdrawing insurer be less than the minimum tax as provided in this Part.

Acts 1958, No. 125. Acts 1966, No. 173, §1. Acts 1983, 1st Ex. Sess., No. 16, §1, eff. Jan. 19, 1983; Redesignated from R.S. 22:1067 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:844 redesignated as R.S. 22:584 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:844.1 - Redesignated as R.S. 22:585 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§844.1. Redesignated as R.S. 22:585 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:844.2 - Redesignated as R.S. 22:586 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§844.2. Redesignated as R.S. 22:586 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:844.3 - Redesignated as R.S. 22:587 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§844.3. Redesignated as R.S. 22:587 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:845 - Payment of tax

§845. Payment of tax

The taxes levied under the provisions of this Part shall be paid to the commissioner of insurance at Baton Rouge and shall be remitted on a quarterly basis. The amount of the taxes due on or before the fifteenth day of the month following the end of the quarter shall be equal to one-fourth of the total previous year's tax. At the end of the calendar year, the fourth quarter's report shall be adjusted to compensate for overpayments or underpayments of the tax based on that current year's gross receipts of taxable premiums and shall be due on or before March first of the following year and each year thereafter. Nothing herein contained shall be construed as relieving any insurer from paying to the commissioner of insurance the fees otherwise required or levied by law for qualifying to do business, or for the renewal thereof annually, or for agents' certificates of authority required by law. The legislative auditor may review any report submitted by an insurer for the payment of taxes levied under the provisions of this Part.

Acts 1984, 1st Ex. Sess., No. 3, §1, eff. March 27, 1984; Acts 1991, No. 10, §1, eff. June 10, 1991; Redesignated from R.S. 22:1071 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:845 redesignated as R.S. 22:588 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:846 - Penalty on delinquent tax; revocation of authority to do business after thirty days' delinquency

§846. Penalty on delinquent tax; revocation of authority to do business after thirty days' delinquency

A. In case of any failure to make a report or to make payment of tax as required by this Chapter, a penalty of five percent if one to thirty days late, of ten percent if thirty-one to sixty days late, of fifteen percent if sixty-one to ninety days late, of twenty percent if ninety-one to one hundred twenty days late, or of twenty-five percent if more than one hundred twenty days late, shall be added to the amount of tax due and payable to the commissioner of insurance along with the tax due, unless evidence to his satisfaction is submitted to the commissioner to show that the failure was due to some unforeseen or unavoidable reason, other than mere neglect.

B. If the delinquency is for more than thirty days after the due date of the report or after the due date for payment of taxes hereunder, neglect will be presumed and the penalty shall be added without any discretion on the part of the commissioner of insurance. After the lapse of thirty days, until the report is filed and the delinquent tax paid, the commissioner of insurance shall revoke the authority of the delinquent taxpayer, and of all of said taxpayer's producers to do business in this state.

C. In no event shall the penalty exceed twenty-five percent of the total amount of the tax due nor be less than twenty-five dollars.

Acts 1958, No. 125. Acts 1984, No. 500, §1; Acts 1997, No. 523, §1; Acts 2001, No. 166, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:1072 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:846 redesignated as R.S. 22:589 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:847 - Redesignated as R.S. 22:590 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§847. Redesignated as R.S. 22:590 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:848 - Redesignated as R.S. 22:591 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§848. Redesignated as R.S. 22:591 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:849 - Redesignated as R.S. 22:592 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§849. Redesignated as R.S. 22:592 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:850 - Redesignated as R.S. 22:593 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§850. Redesignated as R.S. 22:593 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:851 - Scope of Chapter

CHAPTER 4. INSURANCE AND INSURANCE CONTRACT

REQUIREMENTS BY TYPE OF INSURANCE

PART I. INSURANCE AND POLICY REQUIREMENTS IN GENERAL

§851. Scope of Chapter

A. The applicable provisions of this Chapter shall apply to insurance other than ocean marine and foreign trade insurances. This Chapter shall not apply to life insurance policies or annuities not issued for delivery in this state nor delivered in this state. This Chapter also shall not apply to any health and accident insurance policy not issued for delivery in this state nor delivered in this state, except for any group policy covering residents of Louisiana, regardless of where it was issued or delivered.

B. The exceptions in Subsection A of this Section do not apply to R.S. 22:855. The only exceptions from the requirements of R.S. 22:855 are those specifically stated therein.

Acts 1983, No. 188, §1; Acts 1989, No. 563, §1, eff. Sept. 1, 1989; Redesignated from R.S. 22:611 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 326, §1, eff. Jan. 1, 2010; Acts 2010, No. 375, §1, eff. Jan. 1, 2011; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:851 redesignated as R.S. 22:594 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:852 - Power to contract

§852. Power to contract

A. Any person of competent legal capacity may contract for insurance.

B. A minor not less than fifteen years of age as at nearest birthday may, notwithstanding such minority, contract for life or health and accident insurance for his own benefit or for the benefit of his father, mother, spouse, child, brother, sister, or grandparent, or any person with an insurable interest and may exercise all rights and powers with respect to or under the contract as though of full legal age, and may surrender his interest therein and give a valid discharge for any benefit accruing or money payable thereunder. The minor shall not, by reason of his minority, be entitled to rescind, void, or repudiate the contract, or any exercise of a right or privilege thereunder; except, that such minor, not otherwise emancipated, shall not be bound by any unperformed agreement to pay, by promissory note or otherwise, any premium on any such insurance contract.

Acts 1958, No. 125; Redesignated from R.S. 22:612 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:852 redesignated as R.S. 22:595 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:853 - Insurable interest required; property insurances

§853. Insurable interest required; property insurances

A. No contract of insurance on property or of any interest therein or arising therefrom shall be enforceable except for the benefit of persons having an insurable interest in the things insured.

B. "Insurable interest" as used in this Chapter means any lawful and substantial economic interest in the safety or preservation of the subject of the insurance free from loss, destruction, or pecuniary damage.

Acts 1958, No. 125; Redesignated from R.S. 22:614 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:853 redesignated as R.S. 22:596 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:854 - Interest of the insured

§854. Interest of the insured

A. When the name of a person intended to be insured is specified in the policy, such insurance can be applied only to his own proper interest. This Section shall not apply to life, annuity, or health and accident insurance.

B. With regard to loss by fire, the wrongful or malicious actions of a named insured that are determined to be the cause of the loss to the insured property shall not be imputed to any other insured such that the innocent insured would be deprived of coverage provided by the policy. In case of a fire that is set intentionally, the policy proceeds may only be reduced by the proper interest attributable to the insured that set the fire or otherwise participated in the cause of the loss. In the case of multiple named insureds, an innocent insured shall receive his proportionate share of the policy proceeds.

Acts 1958, No. 125; Acts 2007, No. 156, §1, eff. June 25, 2007; Redesignated from R.S. 22:615 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:854 redesignated as R.S. 22:597 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:855 - Quoted premium shall include all charges; dollar amount required

§855. Quoted premium shall include all charges; dollar amount required

A. The premium quoted by the insurer shall be a specific dollar amount which shall be inclusive of all fees, charges, premiums, or other consideration charged for the insurance or for the procurement thereof, except that:

(1) In any subsequent modification of the policy, the insurer may require that evidence of insurability be furnished at the insured's expense.

(2) The premium and premium tax on a surplus lines policy shall be separately stated on the declaration page.

B.(1) No insurer or its officer, employee, producer or other representative shall charge or receive any fee, compensation, or consideration for insurance which is not included in the premium quoted to the insured and the premium specified in the policy delivered to the insured, except for the premium tax on a surplus lines policy which shall be separately stated, and except for reimbursement for expenses due the producer, and except for an agency fee, if any, as authorized hereunder.

(2)(a) The producer may receive reimbursement from the insured for expenses incurred by the producer directly related to the insurance coverage for the insured. In addition, the producer may charge a reasonable agency fee related to the services provided by the producer. Any reimbursement or agency fee shall be itemized separately on an invoice statement. A single invoice may be used to make known all charges. Each such charge must be prominently disclosed and itemized separately on the invoice.

(b) The reimbursement for expense and agency fees shall not be considered premium for any purpose, nor shall they be subject to premium taxes or surplus lines premium taxes. Agency fees for criminal bail bond, homeowners insurance, or personal automobile insurance that are standard risks insurable at standard rates shall not exceed twenty-five dollars.

(c) The commissioner of insurance may promulgate rules to enforce the provisions of this Section.

C. Each policy delivered to the insured shall have the full and accurate dollar amount of the premium disclosed on the policy, which shall be inclusive of all fees, charges, premiums, or other consideration charged for the insurance or for the procurement thereof, except that, in any subsequent modification of the policy, the insurer may require that evidence of insurability be furnished at the insured's expense, and except that the premium tax on a surplus lines policy shall be separately stated, and except for reimbursement of expenses and agency fees as authorized in Paragraph (B)(2) of this Section.

D.(1) Any person who aids, assists in, or procures the preparation of any invoice, insurance policy or part thereof, or any other document used in the charging of any fee, compensation, or other consideration, except as provided in Subsections B and C of this Section, which is not included in the premium quoted by the insurer and in the premium disclosed on the policy shall be liable to the insured.

(2) In this Subsection, a person who procures the preparation of any document specified in Paragraph (1) of this Subsection includes a person who knowingly permits the preparation of such a document to be done or participated in by a subordinate or employee, whether or not that person directly ordered or caused the subordinate or employee to prepare the document. It shall not include a person furnishing typing, reproducing, or providing other clerical or mechanical assistance with respect to a document.

E.(1) Upon making a written finding that an amount in excess of the quoted premium has been received, the commissioner shall issue a written order to the person who received the excess amount to refund it to the person who paid it. Such amount shall be paid within thirty days after the date of the commissioner's order in the matter.

(2) Upon such determination, the person ordered to pay the refund may appeal to the Nineteenth Judicial District Court after paying to the commissioner a sum equal to one-half of the assessed refund. The commissioner shall keep any such sum paid in escrow and shall return it promptly to the payor if he prevails in the court proceeding. Thirty days after the commissioner's written findings or thirty days after final denial of the appeal, any order of the commissioner made pursuant to this Section shall be enforceable as a judgment under the Code of Civil Procedure.

F. Each violation of Subsection B or C of this Section shall be theft and a violation of R.S. 14:67.

G. The commissioner may assess one or more of the following penalties against any person who violates the provisions of this Section:

(1) A fine in an amount not greater than five thousand dollars.

(2) A suspension of an insurer's certificate of authority or a producer's license.

(3) A revocation of an insurer's certificate of authority or a producer's license.

H. The provisions of this Section shall apply to all policies except life, annuity, and reinsurance policies.

Acts 1988, No. 172, §1, eff. June 29, 1988; Acts 1989, No. 563, §1, eff. Sept. 1, 1989; Acts 1992, No. 1130, §2; Acts 1995, No. 704, §1; Acts 1999, No. 135, §1; Acts 1999, No. 551, §1; Acts 2004, No. 466, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:627 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2010, No. 375, §1, eff. Jan. 1, 2011; Acts 2013, No. 283, §1, eff. June 14, 2013.

NOTE: Former R.S. 22:855 redesignated as R.S. 22:598 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:856 - Application for insurance required

§856. Application for insurance required

No life, annuity, or health and accident insurance contract upon an individual, except a contract of group life insurance or of group or blanket health and accident insurance as defined in this Code, shall be made or effectuated unless at the time of the making of the contract the individual insured, being of competent legal capacity to contract, in writing applies therefor or consents thereto, except in the following cases:

(1) A spouse may effectuate such insurance upon the other spouse.

(2) Any person having an insurable interest in the life of a minor, or any person upon whom a minor is dependent for support and maintenance, may effectuate insurance upon the life of the minor.

Acts 1958, No. 125; Redesignated from R.S. 22:616 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:856 redesignated as R.S. 22:599 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:857 - Application as evidence; life or health and accident insurance

§857. Application as evidence; life, annuity, or health and accident insurance

A. No application for life, annuity, or health and accident insurance shall be admissible in evidence in any action relative to the policy or contract, unless a correct copy of the application was attached to or otherwise made a part of the policy, or contract, when issued and delivered. This provision shall not apply to policies or contracts of industrial insurance subject to R.S. 22:149(2) and 975(A)(1).

B. If any policy of life, annuity, or health and accident insurance delivered in this state is reinstated or renewed, and the insured or the beneficiary or assignee of the policy makes written request to the insurer for a copy of the application, if any, for such reinstatement or renewal, the insurer shall, within fifteen days after receipt of such request at its home office or at any of its branch offices, deliver or mail to the person making such request, a copy of such application. If such copy is not so delivered or mailed, the insurer shall be precluded from introducing the application as evidence in any action or proceeding based upon or involving the reinstatement or renewal of the policy.

Amended by Acts 1958, No. 98, §1; Acts 1958, No. 125; Acts 1989, No. 573, §1; Redesignated from R.S. 22:618 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:857 redesignated as R.S. 22:600 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:858 - Application for insurance; medical records

§858. Application for insurance; medical records

Every insurer who requires from an applicant for insurance a written authorization to obtain medical records of the applicant shall furnish copies of the medical records received by the insurer to the applicant upon written request.

Acts 1991, No. 732, §1; Redesignated from R.S. 22:616.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:858 redesignated as R.S. 22:601 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:859 - Alteration of application

§859. Alteration of application

A. Any application for insurance in writing by the applicant shall be altered solely by the applicant or by his written consent, except that insertions may be made by the insurer for administrative purposes only in such manner as to indicate clearly that such insertions are not to be ascribed to the applicant.

B. Any insurer issuing an insurance contract upon such an application unlawfully altered by its officer, employee, or agent shall not have available in any action arising out of such contract, any defense which is based upon the fact of such alteration, or as to any item in the application which was so altered.

Acts 1958, No. 125; Redesignated from R.S. 22:617 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:860 - Warranties and misrepresentations in negotiation; applications

§860. Warranties and misrepresentations in negotiation; applications

A. Except as provided in Subsection B of this Section, R.S. 22:1314, and 1315, no oral or written misrepresentation or warranty made in the negotiation of an insurance contract, by the insured or in his behalf, shall be deemed material or defeat or void the contract or prevent it attaching, unless the misrepresentation or warranty is made with the intent to deceive.

B. In any application for life, annuity, or health and accident insurance made in writing by the insured, all statements therein made by the insured shall, in the absence of fraud, be deemed representations and not warranties. The falsity of any such statement shall not bar the right to recovery under the contract unless either one of the following is true as to the applicant's statement:

(1) The false statement was made with actual intent to deceive.

(2) The false statement materially affected either the acceptance of the risk or the hazard assumed by the insurer under the policy.

Acts 1958, No. 125; Acts 1985, No. 506, §1; Redesignated from R.S. 22:619 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 454, §1; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:860 redesignated as R.S. 22:611 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:861 - Approval of forms

§861. Approval of forms

A.(1) No basic insurance policy form, other than fidelity or surety bond forms, or application form where written application is required and is to be attached to the policy, or be a part of the contract or printed life, annuity, or health and accident rider or endorsement form shall be issued, delivered, or used unless it has been filed with and approved by the commissioner of insurance.

(2) For purposes of this Section, a basic insurance policy form shall include a certificate of coverage, any other evidence of coverage, or a subscriber agreement.

(3) This Section shall not apply to policies, riders, or endorsements designed to delineate the coverage for and used with relation to insurance upon a particular subject or which relate to the manner of distribution of benefits or to the reservation of rights and benefits under such policy, and which is used at the request of the individual policyholder, contract holder, or certificate holder.

(4) Any insurer may insert in its policies any provisions or conditions required by its plan of insurance or method of operation which are not prohibited by the provisions of this Code.

B. Every such filing shall be made not less than forty-five days in advance of any such issuance, delivery, or use. At the expiration of forty-five days, the form so filed shall be deemed approved unless prior thereto it has been affirmatively approved or disapproved by order of the commissioner of insurance. The commissioner of insurance may extend by not more than an additional fifteen days the period within which he may so affirmatively approve or disapprove any such form, by giving notice of such extension before expiration of the initial forty-five-day period. At the expiration of any such period as so extended, and in the absence of such prior affirmative approval or disapproval, any such form shall be deemed approved. The commissioner of insurance may withdraw any such approval at any time for cause. Approval of any such form by the commissioner of insurance shall constitute a waiver of any unexpired portion of such initial fifteen-day waiting period.

C. The commissioner of insurance's order disapproving any such form or withdrawing a previous approval shall state the grounds therefor.

D. No such form shall knowingly be so issued or delivered as to which the commissioner of insurance's approval does not then exist.

E. The commissioner of insurance, may, by order, exempt from the requirements of this Section for so long as he deems proper, any insurance document or form or type thereof as specified in such order, to which in his opinion this Section may not practicably be applied, or the filing and approval of which are, in his opinion, not desirable or necessary for the protection of the public.

F. Insurers negotiating with and insuring special commercial entities shall be exempt from the form filing and approval requirements of this Section. The commissioner shall adopt rules and regulations necessary for the implementation of this Subsection including a provision defining special commercial entities which qualify for exemption. The definition of exempt commercial policyholder shall be reviewed periodically by the commissioner. This Subsection shall apply only to commercial property and casualty insurance. The regulations required by this Subsection shall be issued by the commissioner.

Acts 1958, No. 125. Amended by Acts 1960, No. 176, §1; Acts 1993, No. 55, §1; Acts 1999, No. 124, §1, eff. June 9, 1999; Acts 1999, No. 479, §1; Redesignated from R.S. 22:620 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 326, §1, eff. Jan. 1, 2010; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:861 redesignated as R.S. 22:612 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:862 - Grounds for disapproval

§862. Grounds for disapproval

The commissioner of insurance shall disapprove any such form of policy, application, rider, or endorsement, or withdraw any previous approval thereof, only:

(1) If it is in any respect in violation of or does not comply with law.

(2) If it does not comply with any controlling filing previously made and approved.

(3) If it contains or incorporates by reference any inconsistent, ambiguous, or misleading clauses, or exceptions and conditions which unreasonably or deceptively affect the risk purported to be assumed in the general coverage of the contract.

(4) If it has any title, heading, or other indication of its provisions which is misleading.

(5) If purchase of insurance is being solicited by deceptive advertising.

(6) If it is in any respect in violation of or does not fully comply with the law or any rule or regulation promulgated by the commissioner of insurance.

Acts 1958, No. 125; Acts 1991, No. 518, §1; Redesignated from R.S. 22:621 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:862 redesignated as R.S. 22:613 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:863 - Standard provisions

§863. Standard provisions

A. Insurance contracts shall contain such standard provisions as are required by the applicable chapters of this Code pertaining to contracts of particular kinds of insurance. The commissioner of insurance may waive the required use of a particular standard provision other than the provisions required in Subpart C of Part IV of this Chapter in a particular insurance contract form if both of the following apply:

(1) The commissioner finds such provision unnecessary for the protection of the insured and inconsistent with the purposes of the contract.

(2) The contract is otherwise approved by the commissioner.

B. No insurance contract shall contain any provision inconsistent with or contradictory to any such standard provision used or required to be used, but the commissioner of insurance may approve any provision which is in his opinion more favorable to the insured than the standard provision or optional standard provision otherwise required. No endorsement, rider, or other documents attached to such contract shall vary, extend, or in any respect conflict with any such standard provision, so as to make the resulting effective provision less favorable to the insured than such standard provision.

C. In lieu of the standard provision required by this Code for contracts for particular kinds of insurance, except the standard fire policy as provided in Subpart C of Part IV of Chapter 4 of this Title, substantially similar standard provisions required by the law of a foreign or alien insurer's domicile may be used when approved by the commissioner of insurance.

Acts 1958, No. 125; Redesignated from R.S. 22:623 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:863 redesignated as R.S. 22:614 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:864 - Content of policies in general

§864. Content of policies in general

A. The written instrument, in which a contract of insurance is set forth, is the policy.

B. A policy shall specify and conform to the following:

(1) The names of the parties to the contract. The insurer's name and if not a life insurer, the type of organization shall be clearly shown in the policy.

(2) The subject of the insurance.

(3) The risks insured against.

(4) The time at which the insurance takes effect and the period during which the insurance is to continue.

(5) A statement of the premium, other than as to surety bonds, and if other than life, annuity, accident or health, or title insurance, the premium rate.

(6) The conditions pertaining to the insurance.

(7) Repealed by Acts 1990, No. 638, §1.

(8) Every printed portion of the text of the policy and of any endorsements or attached papers is printed in type the size of which shall be uniform and the face of which shall not be less than ten-point type. The text shall include all printed matter except the name and address of the insurer, name or title of the policy, captions, sub-captions, and form numbers.

(9) Each such form, including riders and endorsements, shall be identified by a form number in the lower left-hand corner of each page.

C. If under the contract the exact amount of premiums is determinable only at termination or at periodic intervals of the contract, a statement of the basis and rates upon which the final premium is to be determined and paid shall be provided any policy examining bureau having jurisdiction or to the insured upon request.

D. This Section shall not apply to fidelity or surety insurance contracts.

Acts 1958, No. 125; Acts 1989, No. 697, §1; Acts 1990, No. 638, §1; Acts 1999, No. 1312, §1, eff. July 12, 1999; Redesignated from R.S. 22:624 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 326, §1, eff. Jan. 1, 2010; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:864 redesignated as R.S. 22:615 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:865 - Additional contents

§865. Additional contents

A policy may contain additional provisions, which are not inconsistent with this Code, and which are either:

(1) Required to be inserted by the laws of the insurer's state of domicile.

(2) Necessary, on account of the manner in which the insurer is constituted or operated, to state the rights and obligations of the parties to the contract.

Acts 1958, No. 125; Redesignated from R.S. 22:625 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:865 redesignated as R.S. 22:616 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:866 - Articles of incorporation; bylaw provisions

§866. Articles of incorporation; bylaw provisions

No policy shall contain any provision purporting to make any portion of the articles of incorporation, bylaws, or other constituent document of the insurer a part of the contract unless such portion is set forth in full in the policy. Any policy provision in violation of this Section shall be invalid.

Acts 1958, No. 125; Redesignated from R.S. 22:626 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:866 redesignated as R.S. 22:617 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:867 - Must contain entire contract with exceptions

§867. Must contain entire contract with exceptions

A. No agreement in conflict with, modifying, or extending the coverage of any contract of insurance shall be valid unless it is in writing and physically made a part of the policy or other written evidence of insurance, or it is incorporated in the policy or other written evidence of insurance by specific reference to another policy or written evidence of insurance. This Section shall not apply to contracts as provided in Subpart C of Part IV of this Chapter.

B. The provisions of this Section shall apply where a policy or other written evidence of insurance is coupled by specific reference with another policy or written evidence of insurance in existence as of the effective date or issued thereafter.

C. Any written agreement in conflict with, modifying, or extending the coverage of any contract of insurance shall be deemed to be physically made a part of a policy or other written evidence of insurance, within the meaning of this Section, whenever such written agreement makes reference to such policy or evidence of insurance and is sent to the holder of such policy or evidence of insurance by United States mail, postage prepaid, at such holder's last known address as shown on such policy or evidence of insurance, by electronic transaction in accordance with the Louisiana Uniform Electronic Transactions Act, R.S. 9:2601 et seq., or is personally delivered to such holder.

Acts 1958, No. 125. Amended by Acts 1976, No. 150, §1; eff. July 20, 1976; Acts 1977, No. 312, §1, eff. July 10, 1977; Acts 1979, No. 368, §1, eff. July 10, 1979; Redesignated from R.S. 22:628 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011; Acts 2011, No. 373, §1.

NOTE: Former R.S. 22:867 redesignated as R.S. 22:618 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:868 - Limiting actions; jurisdiction

§868. Limiting actions; jurisdiction

A. No insurance contract delivered or issued for delivery in this state and covering subjects located, resident, or to be performed in this state, or any group health and accident policy insuring a resident of this state regardless of where made or delivered, shall contain any condition, stipulation, or agreement either:

(1) Requiring it to be construed according to the laws of any other state or country except as necessary to meet the requirements of the motor vehicle financial responsibility laws of such other state or country.

(2) Depriving the courts of this state of the jurisdiction of action against the insurer.

B. No insurance contract delivered or issued for delivery in this state and covering subjects located, resident, or to be performed in this state, or any health and accident policy insuring a resident of this state regardless of where made or delivered, shall contain any condition, stipulation, or agreement limiting right of action against the insurer to a period of less than twenty-four months next after the inception of the loss when the claim is a first-party claim, as defined in R.S. 22:1692, and arises under any insurance classified and defined in R.S. 22:47(6), (10), (11), (12), (13), (15), and (19) or to a period of less than one year from the time when the cause of action accrues in connection with all other insurances unless otherwise specifically provided in this Code.

C. Any such condition, stipulation, or agreement in violation of this Section shall be void, but such voiding shall not affect the validity of the other provisions of the contract.

Acts 1958, No. 125; Acts 1983, No. 188, §1; Acts 1987, No. 210, §1, eff. July 2, 1987; Acts 2006, No. 739, §1, eff. June 29, 2006; Acts 2007, No. 43, §1; Redesignated from R.S. 22:629 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:868 redesignated as R.S. 22:619 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:869 - Execution of policies

§869. Execution of policies

A. Every insurance contract shall be executed in the name of and on behalf of the insurer by its officer, employee, or representative duly authorized by the insurer.

B. A facsimile signature of any such executing officer, employee, or representative may be used in lieu of an original signature.

C. Repealed by Acts 1999, No. 882, §2, eff. July 2, 1999.

Acts 1958, No. 125; Acts 1999, No. 882, §2, eff. July 2, 1999; Redesignated from R.S. 22:630 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:869 redesignated as R.S. 22:620 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:870 - Duration of binders

§870. Duration of binders

A "binder" is used to bind insurance temporarily pending the issuance of the policy. No binder shall be valid beyond the issuance of the policy as to which it was given.

Acts 1958, No. 125. Amended by Acts 1979, No. 173, §1; Redesignated from R.S. 22:631 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:871 - Signature of producer

§871. Signature of producer

Every duly licensed producer who solicits information to be contained on any application for individual life or individual, family group, or association health and accident insurance shall affix his legal signature thereto. No such producer shall sign any application described above unless he personally obtained the information shown on such application. Such information may be obtained by the producer in person, by telephone, or by any other means of direct communication between the producer and the applicant.

Added by Acts 1966, No. 178, §1; Acts 2003, No. 129, §1, eff. May 28, 2003; Acts 2003, No. 410, §1; Redesignated from R.S. 22:1460 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.



RS 22:872 - Underwriters' and combination policies

§872. Underwriters' and combination policies

A. Two or more authorized insurers may jointly issue, and shall be jointly and severally liable on, an underwriters' policy bearing their names. Any one insurer may issue policies in the name of an underwriter's department and such policies shall plainly show the true name of the insurer.

B. Two or more authorized insurers may, with the commissioner of insurance's approval, issue a combination policy which shall contain provisions substantially as follows:

(1) That the insurers executing the policy shall be severally liable for the full amount of any loss or damage, according to the terms of the policy, or for specified percentages or amounts thereof, aggregating the full amount of insurance under the policy.

(2) That service of process, or of any notice or proof of loss required by such policy, upon any of the insurers executing the policy, shall constitute service upon all such insurers.

C. This Section shall not apply to co-surety obligations.

Acts 1958, No. 125; Redesignated from R.S. 22:633 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:873 - Delivery of policy

§873. Delivery of policy

A. Subject to the insurer's requirements as to payment of premium, every policy shall be delivered to the insured or to the person entitled thereto within a reasonable period of time after its issuance. Delivery may be by the United States Postal Service, personal delivery, private courier, or by electronic transaction in accordance with the Louisiana Uniform Electronic Transactions Act, R.S. 9:2601 et seq.

B. In the event the original policy is delivered or is so required to be delivered to or for deposit with any vendor, mortgagee, or pledgee of any motor vehicle or aircraft, and in which policy any interest of the vendee, mortgagor, or pledgor in or with reference to such vehicle or aircraft is insured, a duplicate of such policy, or memorandum thereof setting forth the type of coverage, limits of liability, premiums for the respective coverages, and duration of the policy, shall be delivered by the vendor, mortgagee, or pledgee to each such vendee, mortgagor, or pledgor named in the policy or coming within the group of persons designated in the policy to be so included. Delivery may be by the United States Postal Service, personal delivery, private courier, or by electronic transaction in accordance with the Louisiana Uniform Electronic Transactions Act, R.S. 9:2601 et seq.

Acts 1958, No. 125; Redesignated from R.S. 22:634 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 373, §1.



RS 22:874 - Dividends payable to the real party

§874. Dividends payable to the real party

A. Unless otherwise specified in the policy, every insurer issuing participating policies, shall pay dividends, unused premium refunds or savings distributed on account of any such policy, only to the real party in interest entitled thereto as shown by the insurer's records, or to any person to whom the right thereto has been assigned in writing of record with the insurer, or given in the policy by such real party in interest.

B. Any person who is shown by the insurer's records to have paid for his own account, or to have been ultimately charged for, the premium for insurance provided by a policy in which another person is the nominal insured, shall be deemed such real party in interest unless otherwise specified in the policy, proportionate to premium so paid or so charged. This Subsection shall not apply as to any such dividend, refund, or distribution which would amount to less than one dollar.

C. This Section shall not apply to contracts of group life insurance, group annuity, or group health and accident insurance, nor to policies issued prior to 12:00 noon of October 1, 1948.

Acts 1958, No. 125; Redesignated from R.S. 22:640 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:875 - Intervening breach

§875. Intervening breach

If any breach of a warranty or condition in any insurance contract occurs prior to a loss under the contract, such breach shall not void the contract nor allow the insurer to avoid liability, unless the breach is material and exists at the time of the loss.

Acts 1958, No. 125; Redesignated from R.S. 22:641 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.



RS 22:876 - Assignment of policies

§876. Assignment of policies

Subject to the terms of the policy relating to its assignment, life insurance policies, other than group life insurance policies, annuity, and health and accident policies providing benefits for accidental death, and under the terms of which the beneficiary may be changed upon the sole request of the insured, may be assigned either by pledge or transfer of title, by an assignment executed by the insured alone and delivered to the insurer, whether or not the pledgee or assignee is the insurer. This Section shall not prohibit the assignment by the insured of any certificate of insurance issued under a group life insurance policy. Any such assignment shall entitle the insurer to deal with the assignee as the owner or pledgee of the policy in accordance with the terms of the assignment, until the insurer has received at its home office written notice of termination of the assignment or pledge. No insurer shall prohibit the assignment to a viatical settlement provider of a policy otherwise assignable.

Acts 1958, No. 125. Amended by Acts 1966, No. 237, §1; Acts 2003, No. 124, §1; Redesignated from R.S. 22:642 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.



RS 22:877 - Payment discharges insurer

§877. Payment discharges insurer

Whenever the proceeds of, or payments under a life endowment or health and accident insurance policy or any annuity contract issued by a life insurance company become payable and the insurer makes payment thereof in accordance with the terms of the policy or contract or in accordance with any written assignment thereof or of any interest thereunder, hereafter made, the person then designated in the policy or contract or by such assignment as being entitled thereto, shall be entitled to receive such proceeds or payments and to give full acquittance therefor, and such payment shall fully discharge the insurer from all claims under the policy or contract unless, before payment is made, the insurer has received at its home office, written notice by or on behalf of some other person that such other person claims to be entitled to such payment or some interest in the policy or contract. Nothing contained in this Section shall affect any claim or right to any policy or contract or the proceeds thereof or payments thereunder as between persons other than the insurer.

Acts 1958, No. 125; Redesignated from R.S. 22:643 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.



RS 22:878 - Forms for proof of loss furnished

§878. Forms for proof of loss furnished

Any insurer requiring completion of a proof of loss form shall provide such form to any person claiming to have a loss under any insurance contract; however, such insurer shall not, by reason of the requirement to provide forms, have any responsibility for or with reference to the completion of such proof or the manner of any such completion or attempted completion.

Acts 1958, No. 125; Acts 2003, No. 137, §1, eff. Jan. 1, 2004; Redesignated from R.S. 22:650 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.



RS 22:879 - Claim administration not waiver

§879. Claim administration not waiver

None of the following acts by or on behalf of an insurer shall be deemed to constitute a waiver of any provision of a policy or of any defense of the insurer:

(1) Acknowledgment of the receipt of notice of loss or claim under the policy.

(2) Providing forms for reporting a loss or claim, for giving information relative thereto, or for making proof of loss, or receiving or acknowledging receipt of any such forms or proofs completed or incompleted.

(3) Investigating any loss or claim under any policy or engaging in negotiations considering a possible settlement of any such loss or claim.

Acts 1958, No. 125; Redesignated from R.S. 22:651 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.



RS 22:880 - Validity of noncomplying forms

§880. Validity of noncomplying forms

Any insurance policy, rider, or endorsement hereafter issued and otherwise valid, which contains any condition or provision not in compliance with the requirements of this Code, shall not be rendered invalid, but shall be construed and applied in accordance with such conditions and provisions as would have applied had such policy, rider, or endorsement been in full compliance with this Code.

Acts 1958, No. 125; Redesignated from R.S. 22:880 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.



RS 22:881 - Construction of policies

§881. Construction of policies

Every insurance contract shall be construed according to the entirety of its terms and conditions as set forth in the policy, and as amplified, extended, or modified by any rider, endorsement, or application attached to or made a part of the policy.

Acts 1958, No. 125; Redesignated from R.S. 22:654 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:881.1 - Redesignated as R.S. 22:890 by Acts 2010, No. 375, §2, eff. Jan. 1, 2011.

§881.1. Redesignated as R.S. 22:890 by Acts 2010, No. 375, §2, eff. Jan. 1, 2011.



RS 22:882 - Waiver of subrogation

§882. Waiver of subrogation

Under any policy of insurance which authorizes the insured to waive the right of recovery of the insured against any party prior to loss without additional premium, the insured shall also be entitled to waive in writing after loss without invalidating the policy the right of recovery against any of the following:

(1) Anyone insured under the same policy.

(2) A corporation, partnership or other entity in which the insured owns stock or has a proprietary interest.

(3) Anyone who owns stock or has a proprietary interest in the insured.

(4) An employee or employer of the insured.

(5) Anyone having an interest as owner, lessor, or lessee of the insured premises or the premises on which the loss occurred and the employees, partners, and stockholders of such owner, lessor, or lessee.

Added by Acts 1974, No. 435, §1; Redesignated from R.S. 22:666 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.



RS 22:883 - Stop-loss insurance coverage

§883. Stop-loss insurance coverage

A. Stop-loss coverage shall be defined as insurance covering the loss of an insured above a specific amount or a self-insurer for losses over a stated amount.

B. Any insurer authorized to issue property and casualty or health and accident policies of insurance in this state shall report, with its annual statement, any premiums written in this state for stop-loss or excess insurance coverage to the Department of Insurance in the manner prescribed by the commissioner.

C. A stop-loss or excess insurance policy form intended for issue to cover losses of a group health plan, as defined in R.S. 22:1061(1), shall be submitted to the Department of Insurance for prior approval pursuant to the policy form filing requirements established by R.S. 22:861 and shall satisfy the following conditions:

(1) The stop-loss or excess insurance policy shall be issued to and insure the group health plan or the plan itself and not the employees, members, or participants.

(2) Payments by the insurer shall be made to the sponsor of the group health plan or the plan itself and not the employees, members, participants, or providers.

(3) The specific stop-loss or excess limit or attachment point per individual claimant shall be at least ten thousand dollars. The aggregate stop-loss or excess limit or attachment point for groups of fifty or fewer shall be, at a minimum, one hundred twenty percent of the group health plan's total expected claims per policy period. The aggregate stop-loss or excess limit or attachment point for groups of fifty-one or more shall be, at a minimum, one hundred ten percent of the group health plan's total expected claims per policy period.

(4) The stop-loss or excess insurance policy shall contain a provision stating that the bankruptcy or insolvency of the insured shall not relieve the stop-loss carrier from its obligation under R.S. 22:1269(A).

(5)(a) The stop-loss or excess insurance policy shall contain a provision that eligible claims incurred under the group health plan during the initial contract period shall be covered, provided that proof of payment by the plan is furnished to the insurer within ninety days after the expiration of the policy or any later period that is provided in the contract or insurance policy.

(b) All applications for stop-loss or excess insurance must include the option to purchase coverage extending, for at least ninety days beyond the expiration of the contract term, the period within which claims incurred during the contract term must be submitted and paid.

(c) All applications for stop-loss or excess insurance that include the option to purchase a policy providing coverage restricted to claims both incurred and paid during the contract term must contain a form for acceptance or rejection of the offer mandated in Subparagraph (b) of this Paragraph and must include disclosures as prescribed by the commissioner.

(d) All applications for stop-loss or excess insurance including options to purchase a policy providing coverage for claims incurred prior to the contract term, or providing coverage for claims incurred prior to the contract term but paid during the contract term, must contain a form for acceptance or rejection of the offer mandated in Subparagraph (b) of this Paragraph and must include disclosures as prescribed by the commissioner.

(6) The stop-loss or excess insurance policy shall provide coverage with rates not subject to adjustment by the stop-loss insurer during the policy period, unless any of the following occur:

(a) There is a change in the benefits provided under the group health plan.

(b) Enrollment under the group health plan changes by at least ten percent.

(7) The stop-loss or excess insurance policy form filed with the Department of Insurance for approval shall contain a separate document certifying that each of the requirements specified in Paragraphs (1) through (6) of this Subsection have been met.

D. Stop-loss or excess insurance shall not be equivalent to reinsurance, as reinsurance only relates to transactions between insurers. An entity purporting to cover a self-insured group health plan shall be treated as a stop-loss or excess insurer and shall be subject to the insurance laws and regulations of the state relating to such insurers and to penalties for violations of such laws and regulations. In no instance shall stop-loss or excess loss insurance be defined as a contract or policy of health insurance under R.S. 22:452(1)(a).

E. Insurance companies writing stop-loss or excess insurance coverage shall exercise due diligence in ascertaining the legitimacy or authority of the underlying group health plan before issuing coverage. This shall include but not be limited to ensuring that the underlying plan is not a self-insured multiple employer welfare arrangement, as defined in 29 U.S.C. §1002(40) unless the underlying plan is a self-insurance plan as defined in R.S. 22:452(1) and is authorized to do business in this state as a self-insurer.

F. Provider stop-loss or excess insurance policies that protect health care providers from a portion of the financial risk assumed in managed care contracts with health and accident insurers, health maintenance organizations, and self-insured group plans shall be submitted to the Department of Insurance for approval and shall satisfy the following conditions:

(1) The stop-loss or excess insurance policy shall be issued to and insure the contracted provider or network of health care providers.

(2) Payments by the insurer shall be made to the contracted provider or network of health care providers.

(3) The individual stop-loss amount, that is, retention or attachment point per claimant, shall be at least five thousand dollars. The aggregate stop-loss or excess amount shall be, at a minimum, fifty thousand dollars per calendar year.

(4) The stop-loss or excess insurance policy shall contain a provision that the proof of loss shall be furnished to the insurer within ninety days after the date that loss is incurred or any later period that is provided in the contract or insurance policy.

(5) Filings of a stop-loss or excess insurance policy filed with the Department of Insurance for approval shall contain a separate document certifying that each of the requirements specified in Paragraphs (1) through (4) of this Subsection have been met.

G. A stop-loss or excess insurance policy form covering any other kind of loss, damage, or liability may only be written by a property and casualty insurer and shall satisfy the following conditions:

(1) The stop-loss or excess insurance policy shall be issued to and insure an individual or business against legal liabilities other than those associated with provision of health benefits to employees or members of a health benefit plan or managed care health plan.

(2) Payments by the insurer shall be made to the insured upon provision of proof of loss.

Acts 2001, No. 273, §1, eff. June 1, 2001; Acts 2003, No. 140, §1; Acts 2007, No. 80, §1; Redesignated from R.S. 22:675 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.



RS 22:884 - Incontestability after reinstatement

§884. Incontestability after reinstatement

The reinstatement of any policy of life or noncancellable disability insurance or contract of annuity delivered or issued for delivery in this state after 12:00 noon of October 1, 1948, shall be incontestable after the same period following reinstatement and with the same conditions and exceptions, as provided in the policy or contract with respect to the incontestability.

Acts 1958, No. 125; Redesignated from R.S. 22:172 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.



RS 22:885 - Cancellation by the insured; surrender

§885. Cancellation by the insured; surrender

A. Cancellation by the insured of any policy which by its terms may be cancelled at the insured's option or of any binder based on such policy may be effected by written notice thereof to the insurer and surrender of the policy or binder for cancellation prior to or on the effective date of such cancellation. In the event the policy or binder has been lost or destroyed and cannot be surrendered, the insurer may in lieu of such surrender accept and in good faith rely upon the insured's written statement setting forth the fact of such loss or destruction.

B. Within thirty days following such cancellation the insurer shall pay to the insured or to the person entitled thereto as shown by the insurer's records, any unearned portion of any premium paid on the policy as computed on the customary pro rata rate, unless otherwise stated in a policy that has been filed with and approved by the commissioner, and any unearned commission. If no premium has been paid on the policy, the insured shall be liable to the insurer for premium for the period during which the policy was in force. Except for surplus line insurers, any assessment of a monetary penalty by an insurer against an insured as a result of the insured's cancellation prior to the expiration of any policy is prohibited. Nothing in this Section shall prohibit an insurer from calculating unearned premium based on a short-rate provision contained in any insurance policy that has been filed with and approved by the commissioner.

C. The surrender of a policy to the insurer for any cause by any person named therein as having an interest insured under the policy shall create a presumption that such surrender is agreed to by all persons so named.

D. This Section shall not apply to life insurance policies, annuity contracts, policies defined in R.S. 22:47(16)(b), or contracts provided for in Subpart C of Part IV of this Chapter.

E. With respect to the cancellation of liability automobile insurance, the office of motor vehicles shall not assess the fees set forth by R.S. 32:863(A)(3)(a) when the insured surrenders the license plate of the uninsured vehicle to the office of motor vehicles within ten calendar days from the date of notice prescribed by R.S. 32:863.2(E).

Acts 1958, No. 125; Acts 1991, No. 739, §1; Acts 1991, No. 790, §1; Acts 1997, No. 1428, §1; Redesignated from R.S. 22:637 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 169, §1; Acts 2010, No. 375, §1, eff. Jan. 1, 2011; Acts 2011, No. 21, §1; Acts 2011, No. 135, §1; Acts 2011, No. 370, §1.



RS 22:886 - Cancellation by the commissioner of insurance

§886. Cancellation by the commissioner of insurance

The commissioner of insurance may order the immediate cancellation of any policy the procuring or effectuation of which was accomplished through or accompanied by a violation of this Code, except in cases where the policy by its terms cannot be cancelled by the insurer and the insured did not knowingly participate in any such violation.

Acts 1958, No. 125; Redesignated from R.S. 22:638 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.



RS 22:887 - Cancellation by insurer; changes to homeowner's insurance policies

§887. Cancellation by insurer; changes to homeowner's insurance policies

A. Cancellation by the insurer of any policy which by its terms may be cancelled at the option of the insurer, or of any binder based on such policy, may be effected as to any interest only upon compliance with either of the following:

(1)(a) Written notice of such cancellation must be actually delivered or mailed to the insured or to his representative in charge of the subject of the insurance not less than thirty days prior to the effective date of the cancellation except when termination of coverage is for nonpayment of premium.

(b) Upon the written request of the named insured, the insurer shall provide to the insured in writing the reasons for cancellation of the policy. There shall be no liability and no cause of action shall arise against any insurer or its producers, employees, or representatives for any action taken by them to provide the reasons for cancellation as required by this Subparagraph.

(2) Like notice must also be so delivered or mailed to each mortgagee, pledgee, or other known person shown by the policy to have an interest in any loss which may occur. For purposes of this Paragraph, "delivered" includes electronic transmittal, facsimile, or personal delivery.

(3) Where written notice of cancellation or nonrenewal is required and the insurer elects to mail the notice, the running of the time period between the date of mailing and the effective date of termination of coverage shall commence upon the date of mailing.

(4) When the policy is a homeowner's insurance policy, like notice shall be provided of any cancellation, or if, at the personal request of the insured, any such person is removed from the policy or substituted with another as provided in Subsection A of this Section.

(5) Any policy may be cancelled by the company at any time during the policy period for failure to pay any premium when due whether such premium is payable directly to the company or its agent or indirectly under a premium finance plan or extension of credit, by mailing or delivering to the insured written notice stating when, not less than ten days thereafter, such cancellation shall be effective. Nothing in this Code shall mandate a separate notice of lapse for nonpayment of premium of a policy defined as provided by R.S. 22:1460(G).

B. The mailing of any such notice shall be effected by depositing it in a sealed envelope, directed to the addressee at his last address as known to the insurer or as shown by the insurer's records, with proper prepaid postage affixed, in a letter depository of the United States Post Office. The insurer shall retain in its records any such item so mailed, together with its envelope, which was returned by the post office upon failure to find, or deliver the mailing to the addressee.

C. The affidavit of the individual making or supervising such a mailing, shall constitute prima facie evidence of such facts of the mailing as are therein affirmed.

D.(1) The portion of any premium paid to the insurer on account of the policy, including unearned commission, unearned because of the cancellation and in amount as computed on the pro rata basis, must be actually paid to the insured, the agent of the insured, or other person entitled thereto as shown by the policy or by any endorsement thereon, or be mailed to the insured or such person as soon as practicable following such cancellation. Any such payment may be made by cash, check, bank draft, or money order.

(2) When payment is sent to the agent of the insured, the insurer shall be required to provide notice to the insured, at the time of cancellation, that a return of unearned premium may be generated by the cancellation.

E. This Section shall not apply to temporary life insurance binders nor to contracts of life, annuity, or health and accident insurance which do not contain a provision for cancellation prior to the date to which premiums have been paid, nor to the contracts provided in Subpart C of Part IV of this Chapter.

F. No insurer shall cancel or refuse to renew any policy of group or family group health and accident insurance except for nonpayment of premium or failure to meet the requirements for being a group or family group insurance policy until sixty days after the insurer has mailed written notice of such cancellation or nonrenewal by certified mail to the policyholder. The notice shall also include the reason the policy is being cancelled.

G.(1) No insurer shall fail to renew a policy providing property or casualty insurance unless a notice of intention to not renew is mailed or delivered to the named insured at the address shown on the policy at least thirty days prior to the effective date of nonrenewal.

(2) Like notice shall also be delivered or mailed to each mortgagee, pledgee, or other known person shown by the policy to have an interest in any loss which may occur. For purposes of this Paragraph, "delivered" includes electronic transmittal, facsimile, or personal delivery.

(3) This Subsection shall not apply:

(a) To policies regulated by R.S. 22:1266 and 1267.

(b) If the insurer has manifested its willingness to renew the policy either through the same company or a company in the same group of companies.

(c) In the case of nonpayment of the premium.

(d) If the named insured has provided written notification to the insurer of the insured's intention to not renew the policy.

(e) In cases of fraud by the insured.

H. Notice of cancellation or nonrenewal given by the insurer in accordance with this Chapter shall be deemed sufficient. The producer shall not be required to give any separate or additional notice of cancellation or nonrenewal.

I. Any insurer that issues notice of cancellation on an insurance policy that provides coverage on any property and later continues or reinstates that insurance policy shall issue notice of reinstatement to every policyholder, insurance producer, mortgagee, lienholder, pledgee, or other known person shown by the policy to have an interest in any loss which may occur thereunder and who received the notice of cancellation.

Acts 1958, No. 125; Acts 1985, No. 938, §1, eff. Jan. 1, 1986; Acts 1987, No. 510, §1; Acts 1990, No. 877, §1; Acts 1991, No. 741, §1; Acts 2001, No. 1052, §1; Acts 2004, No. 44, §1; Acts 2004, No. 549, §1; Acts 2006, No. 345, §1; Redesignated from R.S. 22:636 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 333, §1, eff. April 1, 2010; Acts 2010, No. 375, §1, eff. Jan. 1, 2011; Acts 2010, No. 1016, §2; Acts 2012, No. 198, §1.



RS 22:888 - Cancellation by insurer; failure to maintain membership in required organization

§888. Cancellation by insurer; failure to maintain membership in required organization

A. An insurer may cancel any policy of insurance for failure to maintain membership in an organization if membership is a condition precedent to insurance coverage.

B. Cancellation under this Section by the insurer of any policy or of any binder based on such policy, may be effected as to any interest only upon compliance with either or both of the following:

(1)(a) Written notice of such cancellation must be actually delivered or mailed to the insured or to his representative in charge of the subject of the insurance not less than twenty days prior to the effective date of the cancellation.

(b) Upon the written request of the named insured, the insurer shall provide to the insured in writing the reasons for cancellation of the policy. There shall be no liability and no cause of action against any insurer or its producers, employees, or representatives for any action taken by them to provide the reasons for cancellation as required by this Subparagraph.

(2) Like notice must also be so delivered or mailed to each mortgagee, pledgee, or other known person shown by the policy to have an interest in any loss which may occur.

(3) Where written notice of cancellation or nonrenewal is required and the insurer elects to mail the notice, the running of the time period between the date of mailing and the effective date of termination of coverage shall commence upon the date of mailing.

C. The mailing of any such notice shall be effected by depositing it in a sealed envelope, directed to the addressee at his last address as known to the insurer or as shown by the insurer's records, with proper prepaid postage affixed, in a letter depository of the United States Postal Service. The insurer shall retain in its records any such item so mailed, together with its envelope, which was returned by the post office upon failure to find, or deliver the mailing to the addressee.

D. The affidavit of the individual making or supervising such a mailing shall constitute prima facie evidence of such facts of the mailing as are therein affirmed.

E. The portion of any premium paid to the insurer on account of the policy, unearned because of the cancellation and in an amount as computed on the pro rata basis, must be actually paid to the insured, or other person entitled thereto as shown by the policy or by any endorsements thereon, or be mailed to the insured, his representative, or such other person as soon as practicable following such cancellation. Any such payment may be made by cash, check, bank draft, or money order.

Added by Acts 1976, No. 203, §1. Amended by Acts 1985, No. 938, §1, eff. Jan. 1, 1986; Acts 1987, No. 510, §1; Acts 1988, No. 353, §1; Redesignated from R.S. 22:636.8 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.



RS 22:889 - Prohibited cancellation for nonpayment of premium

§889. Prohibited cancellation for nonpayment of premium

No insurer shall cancel any policy of insurance for nonpayment of premium to the insurer when the payment of such premium is made to the commissioner of insurance pursuant to the provisions of R.S. 22:2011.

Acts 1989, No. 697, §1; Redesignated from R.S. 22:636.5 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:890 - Certificates of insurance

§890. Certificates of insurance

A. For the purposes of this Section:

(1) "Certificate" or "certificate of insurance" means any document, instrument, or record, including an electronic record, no matter how titled or described, which is prepared by an insurer or insurance producer and issued to a third person not a party to the subject insurance contract, as evidence of property and casualty insurance coverage. "Certificate" or "certificate of insurance" shall not mean an insurance binder.

(2) "Certificate holder" means any person, other than a policyholder, that is designated on a certificate of insurance as a "certificate holder" or any person, other than a policyholder, to whom a certificate of insurance has been issued by an insurer or insurance producer at the request of the policyholder.

(3) "Electronic record" shall have the meaning defined in R.S. 9:2602(7).

(4) "Insurance" shall have the meaning defined in R.S. 22:46(9).

(5) "Insurance producer" shall have the same definition as set forth in R.S. 22:1542.

(6) "Insurer" means an insurer as defined in R.S. 22:46(10) and any other person engaged in the business of making property and casualty insurance contracts, including but not limited to self-insurers, syndicates, risk purchasing groups, and similar risk transfer entities. "Insurer" shall not mean any person self-insured for purposes of workers' compensation, including any group self-insurance fund authorized pursuant to R.S. 23:1195 et seq., any interlocal risk management agency authorized pursuant to R.S. 33:1341 et seq., or any self-insured employer authorized pursuant to R.S. 23:1168 et seq.

(7) "Lender" means an individual, partnership, corporation, limited liability company, association, federally insured depository institution, or other entity, agent, loan agent, servicing agent, or loan or mortgage broker, who makes, owns, or services a loan.

(8) "Person" means any individual, company, insurer, organization, reciprocal or inter-insurance exchange, business, partnership, corporation, limited liability company, association, trust, or other legal entity, including any government or governmental subdivision or agency.

(9) "Policyholder" means a person who has contracted with a property or casualty insurer for insurance coverage.

(10) "Record" shall have the meaning defined in R.S. 9:2602(13).

(11) "Self-insurer" means any individual business or group of businesses which have created a risk purchasing group, risk retention plan, syndicate, or other form of self-insurance covering property or casualty risk exposures. "Self-insurer" shall not mean any person self-insured for purposes of workers' compensation, including any group self-insurance fund authorized pursuant to R.S. 23:1195 et seq., any interlocal risk management agency authorized pursuant to R.S. 33:1341 et seq., or any self-insured employer authorized pursuant to R.S. 23:1168 et seq.

B. No property or casualty insurer or insurance producer may issue a certificate of insurance or any other type of document purporting to be a certificate of insurance that will affirmatively or negatively alter, amend, or extend the coverage provided by the referenced insurance policy. A certificate of insurance shall also not convey any contractual rights to the certificate holder.

C. No person, other than a lender, wherever located, may prepare, issue, or request the issuance of a certificate of insurance for risks located in this state unless the certificate is issued on standard certificate of insurance forms promulgated by the insurer, the Association for Cooperative Operations Research and Development (ACORD), the American Association of Insurance Services (AAIS), or the Insurance Services Office (ISO).

D. No person shall demand or request the issuance of a certificate of insurance from an insurer, insurance producer, or policyholder that contains any false or misleading information concerning the policy of insurance to which the certificate makes reference.

E.(1)(a) No person may request an insurance producer prepare or issue, either in addition to or in lieu of a certificate of insurance, an opinion letter or other document or correspondence, instrument, or record, including an electronic record.

(b) The provisions of Subparagraph (a) of this Paragraph shall not apply to lenders, as defined in this Section, or to certificates of insurance required or requested by a lender from a policyholder.

(2)(a) A person may request that an insurer prepare or issue an addendum that clarifies, explains, summarizes, or provides a statement of the coverages provided by a policy of insurance and otherwise complies with the requirements of this Section.

(b) Notwithstanding Subparagraph (a) of this Paragraph, a lender may request that an insurer or insurance producer prepare or issue an addendum that clarifies, explains, summarizes, or provides a statement of the coverages provided by a policy of insurance and otherwise complies with the requirements of this Section.

F. The provisions of this Section shall apply to all certificate holders, policyholders, insurers, insurance producers, and certificate of insurance forms issued as a statement or evidence of insurance coverages on property, operations, or risks located in this state, regardless of where the certificate holder, policyholder, insurer, or insurance producer is located.

G. A certificate of insurance form which has been issued in accordance with this Section and properly executed and issued by a property and casualty insurer or an insurance producer, shall constitute a confirmation that the referenced insurance policy has been issued or that coverage has been bound notwithstanding the inclusion of "for information purposes only" or similar language on the face of the certificate. A certificate of insurance is not a policy of insurance and does not affirmatively or negatively amend, extend, or alter the coverage afforded by the policy to which the certificate of insurance makes reference. A certificate of insurance shall not confer to a certificate holder new or additional rights beyond what the referenced policy or any validly executed endorsements of insurance provides.

H. No certificate of insurance shall contain references to legal or insurance requirements contained in any contracts, including but not limited to construction or service contracts. The certificate of insurance may list only the specific forms or endorsements contained in the underlying contracts of insurance. No certificate holder or other interested party may require an interpretation of those forms or endorsements from the insurance agent. The provisions of this Subsection shall not apply to lenders, as defined in this Section, or to certificates of insurance required or requested by a lender from a policyholder.

I. A person shall have a legal right to notice of cancellation, nonrenewal, or any material change, or any similar notice concerning a policy of insurance only if the person is named within the policy or any endorsement and the policy or endorsement, law, or regulation of this state requires notice to be provided. The terms and conditions of the notice, including the required timing of the notice, are governed by the policy of insurance in accordance with the laws and regulations of this state and cannot be altered by a certificate of insurance.

J. Any certificate of insurance and any attached addendum prepared, issued, or requested in violation of this Section shall be null and void and of no force and effect.

K. Any person who willfully violates this Section may be fined not more than one thousand dollars per violation.

L. The commissioner of insurance shall have the power to examine and investigate any complaint or allegation of specific violations by any person who has allegedly engaged in an act or practice prohibited by this Section and to enforce the provisions of this Section. Examinations or complaint investigations conducted by the commissioner under this Subsection shall be subject to the provisions of R.S. 22:1983(J).

M. Pursuant to the Administrative Procedure Act, the commissioner of insurance may adopt reasonable rules and regulations as are necessary or proper to carry out the purposes of this Section.

Acts 2009, No. 335, §1; Acts 2010, No. 375, §2, eff. Jan. 1, 2011; Acts 2010, No. 1017, §1, Subsections A, C, D, and E eff. Aug. 15, 2010, and Subsections B and F - P eff. Jan. 1, 2011; Acts 2016, No. 278, §1.



RS 22:901 - Insurable interest required; personal insurance; intentional acts exclusion

PART II. LIFE INSURANCE AND ANNUITIES

SUBPART A. LIFE INSURANCE AND ANNUITIES IN GENERAL

§901. Insurable interest required; personal insurance; intentional acts exclusion

A. Any individual of competent legal capacity may procure or effect an insurance contract upon his own life or body for the benefit of any person; however, no person shall procure or cause to be procured any insurance contract upon the life or body of another individual unless the benefits under such contract are payable to the individual insured or his personal representatives, or to a person having, at the time when such contract was made, an insurable interest in the individual insured.

B. If the beneficiary, assignee, or other payee under any contract made in violation of this Section receives from the insurer any benefits under the contract accruing upon the death, disablement, or injury of the individual insured, the individual insured or his executor or administrator, as the case may be, may maintain an action to recover such benefits from the person receiving them.

C. "Insurable interest" as used in this Section and in R.S. 22:856 includes only interest as follows:

(1) In the case of individuals related closely by blood or by law, a substantial interest engendered by love and affection.

(2) In the case of other persons, a lawful and substantial economic interest in having the life, health or bodily safety of the individual insured continue, as distinguished from an interest which would arise only by, or would be enhanced in value by, the death, disablement or injury of the individual insured.

(3) A person party to an agreement, contract, or option for the purchase or sale of a business or a firm or immovable property owned by a business or firm, or an interest therein or of shares of stock of a closed corporation or of an interest in such shares, has an insurable interest in the life of each individual party to such agreement, contract, or option, each individual shareholder of such closed corporation or each individual shareholder of a corporation, individual partner of a partnership, or individual member of a limited liability company owning such property, business, firm, or shares of stock for the purposes of such agreement, contract, or option, only, in addition to any insurable interest which may otherwise exist as to the life of such individual party or individual shareholder.

D.(1) No beneficiary, assignee, or other payee under any personal insurance contract shall receive from the insurer any benefits under the contract accruing upon the death, disablement, or injury of the individual insured when the beneficiary, assignee, or other payee is either:

(a) Held by a final judgment of a court of competent jurisdiction to be criminally responsible for the death, disablement, or injury of the individual insured.

(b) Judicially determined to have participated in the intentional, unjustified killing of the individual insured.

(2) Where such a disqualification exists, the policy proceeds shall be payable to the secondary or contingent beneficiary, unless similarly disqualified, or, if no secondary or contingent beneficiary exists, to the estate of the insured. Nothing contained in this Section shall prohibit payment pursuant to an assignment of the policy proceeds where such payment defrays the cost and expenses of the insured's funeral or expense incurred in connection with medical treatment of the insured. Nothing contained in this Section shall prohibit payment of insurance proceeds pursuant to a facility of payment clause, so long as such payment is not made to a beneficiary, assignee, or other payee disqualified by this Section.

(3) An executive pardon of any beneficiary, assignee, or other payee disqualified under this Subsection shall not affect the disqualification.

Acts 1958, No. 125; Amended by Acts 1979, No. 246, §1; Acts 1987, No. 743, §1; Acts 1995, No. 1244, §1; Redesignated from R.S. 22:613 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.

NOTE: Former R.S. 22:901 redesignated as R.S. 22:768 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:902 - Statutory life insurance beneficiaries

§902. Statutory life insurance beneficiaries

Notwithstanding any other law or regulation to the contrary, any religious, educational, eleemosynary, charitable, or benevolent institution or undertaking may be named beneficiary in or owner of any policy of life insurance issued by any life insurance company upon the life of any individual. The beneficiaries or owners named shall have an insurable interest for the full face of the policy and shall be entitled to collect same. On all policies of life insurance issued before August 21, 1992, by insurers in which any of the named beneficiaries or owners shall have been designated beneficiaries in the policies, the beneficiaries shall have an insurable interest to the full extent of the face of the policy and be entitled to collect same, without penalty or deduction.

Acts 1991, No. 776, §1; Acts 1992, No. 1130, §1; Redesignated from R.S. 22:614.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.

NOTE: Former R.S. 22:902 redesignated as R.S. 22:769 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:903 - Agent of life insurer not to be made agent of insured

§903. Agent of life insurer not to be made agent of insured

No life insurer shall provide in any application, policy or certificate of insurance that the person soliciting such insurance or any person who is engaged in the business of soliciting insurance for the insurer and whose compensation is either paid by the insurer or is contingent upon the issuance of such policy, is the agent of the person insured. No such insurer shall insert in any policy or contract any provision to make the acts or representations of such person binding upon the insured.

Acts 1958, No. 125; Redesignated from R.S. 22:180 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:903 redesignated as R.S. 22:770 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:904 - Ante-dating of life insurance policies prohibited

§904. Ante-dating of life insurance policies prohibited

No insurer shall knowingly deliver or issue for delivery in this state any policy or contract of life insurance which purports to be issued or to take effect as of a date more than six months before the application was made, if the premium on such policy or contract is reduced below the premium which would be payable thereon as determined by the nearest birthday of the insured at the time when such application was made. No producer or other representative of an insurer shall in this state prepare, submit, or accept any application for life insurance which bears a date earlier than the date when such application was made by the insured or applicant, if thereby the premium on such policy is reduced as stated in this Section. Nothing contained in this Section shall invalidate any contract made in violation of this Section. This Section shall not be construed to prohibit the exchange, alteration, or conversion of policies of life insurance as of the original date of such policies if the amount of insurance provided under the new policy does not exceed the amount of insurance under the original policy or the amount of insurance which the premium paid for the original policy would have purchased if the new policy had been originally applied for, whichever is greater, nor to prohibit the exercise of any conversion privilege contained in any policy or contract.

Acts 1958, No. 125; Redesignated from R.S. 22:171 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.

NOTE: Former R.S. 22:904 redesignated as R.S. 22:771 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:905 - Written notice required before lapsing life policies

§905. Written notice required before lapsing life policies

A. No life insurer shall within one year after default in payment of any premium, installment, loan, or interest, declare forfeited or lapsed any policy issued or renewed, and not issued upon the payment of monthly or weekly premiums or for a term of one year or less, for nonpayment when due of any premium, installment, loan, or interest, or any portion thereof required by the terms of the policy to be paid, unless a written or printed notice shall have been duly addressed and mailed to the owner of the policy and the assignee of the policy if notice of the assignment has been given to the insurer, at the last known post office address of such insured and assignee, postage prepaid by the insurer or any person appointed by it to collect such payment, at least fifteen and not more than forty-five days prior to the date when the same is payable. Such notice shall state both of the following:

(1) The amount of such premium, installment, loan, or interest, or portion thereof due on such policy.

(2) The place where it shall be paid and the person to whom the same is payable.

B. No policy shall be forfeited or declared forfeited or lapsed until the expiration of thirty days after the mailing of such notice. Any payment demanded by the notice and made within the time limit shall be fully compliant with the requirements of the policy in respect to the time of the payment.

C. The affidavit of any officer, clerk, or representative of the insurer or of anyone authorized to mail such notice that the notice required by this Section has been duly addressed and mailed by the insurer issuing such policy, shall be presumptive evidence that such notice has been duly given. No action shall be maintained to recover under a forfeited policy, unless the same is instituted within two years from the day upon which default was made in paying the premium, installment, interest or portion thereof for which it is claimed that forfeiture ensued.

D. This Section shall not apply to group life insurance policies.

Acts 1958, No. 125; Redesignated from R.S. 22:177 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 1016, §2; Acts 2011, No. 19, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:906 - Mortality endowments prohibited

§906. Mortality endowments prohibited

A. No life insurer, including industrial, service, nonprofit funeral associations, and fraternal benefit societies, shall be permitted to issue policies, certificates, or contracts to policyholders or members stipulating for the establishment of its policyholders or members into divisions and classes for the purpose of providing for the payment of benefits from special funds created for such purpose to the oldest member of the division and class or to the member of the division and class whose policy has been in force the longest period of time upon the death of the member in such division and class, except as provided in Subsection B of this Section.

B. Any life insurer specified in Subsection A of this Section operating on the plan specified in Subsection A of this Section in this state since before October 1, 1948, may continue to operate upon condition that such life insurer shall not after that date establish its policyholders or members into divisions or classes other than the divisions or classes actually containing subsisting policies or certificates as of July 28, 1936.

Acts 1958, No. 125; Redesignated from R.S. 22:178 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:907 - Benefits required by domiciliary state; Louisiana residents entitled to

§907. Benefits required by domiciliary state; Louisiana residents entitled to

Every policy of life insurance and every benefit contract issued by any alien or foreign insurer to an insured or beneficiary who is a citizen or resident of this state at the time the policy was issued, shall as to all rights, privileges, or duties of the insurer, the insured, or the beneficiary therein, be interpreted, performed, and enforced as to give accord and extend to such insured or beneficiary named therein and all parties legally represented or claiming through such original parties, the benefit of all legislative or legal enactments of any sort within the state, territory, or country where the insurer issuing such policy or contract is domiciled.

Acts 1958, No. 125; Redesignated from R.S. 22:179 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:908 - Interest on life insurance benefits

§908. Interest on life insurance benefits

Interest on benefits of a life insurance policy shall begin to accrue twenty days from the date of receipt of due proof of death by the insurer. The rate of interest shall be calculated at the same rate paid on deposits with the insurer. This Section shall not apply to any accidental death or dismemberment policy claim or to any insurer that markets under the Home Service Marketing distribution method and issues a majority of its policies on a weekly or monthly basis. This Section shall not deprive the beneficiary of any greater benefits due under the life insurance policy.

Acts 1995, No. 1103, §1; Redesignated from R.S. 22:182 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:909 - Life insurance; prepayment of certain benefits

§909. Life insurance; prepayment of certain benefits

Rules and regulations concerning accelerated benefits relating to life insurance as provided in R.S. 22:47(1) shall be promulgated by the commissioner.

Acts 1991, No. 909, §1; Acts 1999, No. 1312, §1, eff. July 12, 1999; Redesignated from R.S. 22:644 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:910 - Life insurance and annuities; replacement

§910. Life insurance and annuities; replacement

Rules and regulations concerning replacement of life insurance and annuities as provided in R.S. 22:47(1) and (17) shall be promulgated by the commissioner.

Acts 1999, No. 1312, §1, eff. July 12, 1999; Redesignated from R.S. 22:644.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:911 - Payments of proceeds; simultaneous deaths

§911. Payments of proceeds; simultaneous deaths

Where the individual insured and the beneficiary designated in a life insurance policy or policy insuring against accidental death have died and there is not sufficient evidence that they have died otherwise than simultaneously, the proceeds of the policy shall be distributed as if the insured had survived the beneficiary, unless otherwise expressly provided in the policy.

Acts 1958, No. 125; Redesignated from R.S. 22:645 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:912 - Exemption of proceeds; life, endowment, annuity

§912. Exemption of proceeds; life, endowment, annuity

A.(1) The lawful beneficiary, assignee, or payee, including the insured's estate, of a life insurance policy or endowment policy, shall be entitled to the proceeds and avails of the policy against the creditors and representatives of the insured and of the person effecting the policy or the estate of either, and against the heirs and legatees of either person, and such proceeds and avails shall also be exempt from all liability for any debt of the beneficiary, payee, or assignee or estate, existing at the time the proceeds or avails are made available for his own use. For purposes of this Subsection, the proceeds and avails of the policy include the cash surrender value of the policy.

(2) The exemption authorized in Paragraph (1) of this Subsection from seizure under any writ, mandate, or process issued by any court of competent jurisdiction, including any bankruptcy proceedings, shall not apply to that portion of the cash surrender value, or loan value of any life insurance policy, endowment policy, or annuity contract payable upon surrender during the lifetime of the insured or annuitant which exceeds the sum of thirty-five thousand dollars if such policy or contract was issued within nine months of issuance of such writ, mandate, or process or the filing of a voluntary or involuntary bankruptcy proceeding under the United States Code. However, an insurer shall be liable only for such amounts that exceed the thirty-five thousand dollar exemption which are in the insurer's possession at the time the insurer receives, at its home office, written notice by or on behalf of a creditor of claims being made against such value or interest with specification of the amount claimed. The insurer shall have no obligation to determine the validity or the accuracy of the amount of the claim and shall be relieved of further liability of any kind with respect to the monies paid upon request of a creditor. An insurer shall be entitled to be paid by preference and priority over the claim of any seizing creditor the balance of any bona fide loan to the insured or owner which is secured by such interest or value in the policy or contract.

B.(1) The lawful beneficiary, assignee, or payee, including the annuitant's estate, of an annuity contract shall be entitled to the proceeds and avails of the contract against the creditors and representatives of the annuitant or the person effecting the contract, or the estate of either, and against the heirs and legatees of either person, saving the rights of forced heirs, and the proceeds and avails shall also be exempt from all liability for any debt of the beneficiary, payee, or assignee or estate, existing at the time the proceeds or avails are made available for his own use.

(2) The term "annuity contract" shall include any contract which:

(a) Is issued by a life insurance company licensed to provide the contract in the state in which it was issued at the time of issue.

(b) States on its face or anywhere within the terms of the contract that it is an "annuity" including but not limited to an immediate, deferred, fixed, equity indexed, or variable annuity, irrespective of current pay status or any other definition of "annuity" in Louisiana law.

(c) Provides the contract owner the ability to defer United States income taxes on any interest earned and not distributed to the owner.

(d) Transfers some risk of financial loss to the insurance company for financial consideration.

(e) Was approved as an annuity contract by the Department of Insurance of the state in which it was issued prior to issue.

C. The lawful beneficiary designated in an education savings account depositor's agreement to receive account funds in the event of the account owner's death, including the account owner's estate, of the funds contained in an education savings account established pursuant to R.S. 17:3095 shall be entitled to the proceeds and avails of the education savings account against the creditors and representatives of the account owner or the person effecting the account, or the estate of either, and against the heirs and legatees of either person, except the rights of forced heirs, and the proceeds and avails shall also be exempt from all liability for any debt of the beneficiary or estate existing at the time the proceeds and avails are made available for his own use.

D.(1) The provisions of Subsections A, B, and C of this Section shall apply:

(a) Whether or not the right to change the beneficiary is reserved or permitted in the policy, contract, or education savings account depositor's agreement.

(b) Whether or not the policy, contract, or education savings account depositor's agreement is made payable to the person whose life is insured, to his estate, or to the estate of an annuitant or to the estate of an education savings account owner if the beneficiary, assignee, or payee shall predecease the person.

(2) This Subsection shall not be construed so as to defeat any policy or contract provision which provides for disposition of proceeds in the event the beneficiary, assignee, or payee shall predecease the insured, annuitant, or education savings account owner.

E. No person shall be compelled to exercise any rights, powers, options, or privileges under any policy, contract, or education savings account depositor's agreement.

F. There shall be excepted from the provisions of this Section a debt secured by a pledge of a policy, any rights under the policy that may have been assigned, and any advance payments made on or against the policy.

Acts 1958, No. 125; Acts 1987, No. 210, §1, eff. July 2, 1987; Acts 1990, No. 910, §1; Acts 1997, No. 1416, §2, eff. July 15, 1997; Acts 1999, No. 63, §3; Redesignated from R.S. 22:647 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012; Acts 2012, No. 271, §1.

NOTE: SEE ACTS 1990, NO. 910, §2.

NOTE: See Acts 1999, No. 63, §4 regarding applicability.



RS 22:913 - Policies payable to estate; effect of renunciation

§913. Policies payable to estate; effect of renunciation

In all policies of life or endowment insurance and in all annuity contracts where the estate of the insured or annuitant is a beneficiary or payee, the widow, or heir, or heirs of the insured or annuitant decedent shall be entitled to the proceeds of the policies or contracts according to the laws of distribution affecting the succession of the decedent even though they have renounced his succession with the same effect as if the renunciation had not taken place.

Acts 1958, No. 125; Redesignated from R.S. 22:648 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:914 - Requirements of variable life and variable annuities

§914. Requirements of variable life and variable annuities

Except for R.S. 22:951(A)(1), (6), and (7) in the case of a variable annuity contract and R.S. 22:931(A)(1), (7), and (9), R.S. 22:933, 934, 935, and 936 in the case of an individual variable life insurance contract, and R.S. 22:942(3) in the case of a group variable life insurance contract and except as otherwise provided in Subpart C of Part IV of Chapter 2 of this Title, all pertinent provisions of the insurance laws of this state shall apply to separate accounts and contracts relating thereto. Any individual variable life insurance contract, delivered or issued for delivery in this state shall contain grace, reinstatement and nonforfeiture provisions appropriate to the contract; any group variable life insurance contract shall contain a grace provision appropriate to the contract and any such variable annuity contract shall contain grace, reinstatement, and nonforfeiture provisions appropriate to that contract.

Added by Acts 1966, No. 332, §§1, 2. Amended by Acts 1968, No. 61, §1; Acts 1976, No. 288, §1; Acts 1993, No. 785, §1; Redesignated from R.S. 22:1500(K) by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:915 - Donations inter vivos of life insurance policies; laws respecting form inapplicable

§915. Donations inter vivos of life insurance policies; laws respecting form inapplicable

A. Donations inter vivos of life insurance policies, and the naming of beneficiaries therein, whether revocably or irrevocably, are not governed by the provisions of the Revised Civil Code of 1870, or any other laws of this state relative to the form of donations inter vivos.

B. This Section is remedial and retrospective. All donations inter vivos of life insurance policies made on or before July 31, 1968, are valid and effective, whether or not such donations were made in the form prescribed by the Civil Code or by any other laws of this state.

Acts 1958, No. 125. Amended by Acts 1968, No. 157, §§1, 2; Redesignated from R.S. 22:1521 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:916 - Inapplicability to reinsurance

§916. Inapplicability to reinsurance

R.S. 22:931, 942, and 951 shall not apply to contracts of reinsurance.

Acts 1958, No. 125; Redesignated from R.S. 22:181 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:917 - Life insurance policy or annuity issued to fund a pre-need funeral contract

§917. Life insurance policy or annuity issued to fund a pre-need funeral contract

A. A funeral establishment or any entity involved in the marketing, preparation, or funding of a pre-need funeral contract shall not be designated as the owner of a life insurance policy or annuity issued to fund that pre-need funeral contract. If a funeral establishment is designated as the primary beneficiary, the payment of the proceeds of the insurance policy or annuity to the funeral establishment shall be conditioned on the funeral establishment's delivery of the funeral services or merchandise. If the funeral establishment named as primary beneficiary does not provide the funeral services or merchandise for the insured, the contingent beneficiary named in the life insurance policy or annuity shall receive the proceeds of the life insurance policy or annuity.

B. If a life insurance policy or annuity has been issued or assigned for the purpose of funding a pre-need funeral contract, the insurer shall not pay the benefits of the insurance policy, including the cash surrender value, to a funeral establishment, unless the insurer, as a condition to paying the benefits of the insurance policy, receives from the funeral establishment a certified copy of the death certificate of the insured.

Acts 2008, No. 205, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §3, eff. Jan. 1, 2012.



RS 22:931 - Life insurance policies; standard provisions

SUBPART B. INDIVIDUAL LIFE

§931. Life insurance policies; standard provisions

A. No policy of life insurance, except as stated in Subsection C of this Section, shall be delivered or issued for delivery in this state unless it contains in substance the following provision or provisions which, in the opinion of the commissioner of insurance, are more favorable to the policyholder:

(1) Grace period. A provision that the insured is entitled to a grace period either of thirty days or, at the option of the insurer, of one month within which the payment of any premium after the first may be made, during which period of grace the policy shall continue in full force, but if a claim arises under the policy during the period of grace before the overdue premiums or the deferred premiums of the current policy year, if any, are paid, the amount of such premiums, together with interest, not in excess of six percent per annum, on any overdue premium, may be deducted from any amount payable under the policy in settlement.

(2) Incontestability. A provision that the policy shall be incontestable after it has been in force during the lifetime of the insured for a period of two years from its date of issue, except for nonpayment of premiums and except for the conditions of the policy relating to military or naval service, or services auxiliary thereto; and at the option of the insurer, provisions relating to benefits in the event of disability, as defined in the policy, and provisions which grant additional insurance specifically against death by accident or accidental means, may also be excepted.

(3) Entire contract. A provision that the policy shall constitute the entire contract between the parties, or if a copy of the application is endorsed upon or attached to the policy when issued, a provision that the policy and the application therefor shall constitute the entire contract between the parties.

(4) Misstatement of age. A provision that if the age of the person insured or the age of any other person whose age is considered in determining the premiums has been misstated, any amount payable or benefit accruing under the policy shall be such as the premium would have purchased at the correct age, or ages.

(5) Participating policy. If the policy is a participating policy, a provision that the insurer shall annually ascertain and apportion any divisible surplus accruing on the policy.

(6) Nonforfeiture options. A provision in accordance with R.S. 22:934 through 936 specifying the options, if any, available under the policy in the event of default in a premium payment; however, the mortality table and rate of interest used as a basis for the calculation of the options shall be designated by the policy.

(7) Policy loan. A provision that when the policy has a loan value, the insurer issuing it shall advance at the option of the person entitled thereto, a sum equal to or less than the cash surrender value of the policy at the end of the current policy year computed in accordance with the provisions of this Subpart, at any time while the policy is in force, on proper assignment or pledge of the policy or with the policy as security at a specified rate of interest not exceeding eight percent per annum on policy contracts in effect prior to September 10, 1982, or in accordance with the provisions of R.S. 22:932 on policy contracts in effect on or after September 10, 1982. The interest shall be compounded annually payable in advance. The policy shall also contain a provision that the insurer may deduct from the loan value, in addition to the indebtedness deducted in determining such value, any unpaid balance of the premium for the current policy year. The policy shall also contain a provision that, if the loan is made or repaid on a date other than the anniversary of the policy, the insurer may collect interest for the portion of the current policy year on a pro rata basis at the rate of interest specified in the policy. The policy may further provide that interest on the loan may be compounded annually and, if not paid when due, it shall be added to the existing loan and shall bear interest at the same rate. The policy may further provide that, if and when the total indebtedness on the policy, including interest due or accrued, equals, or exceeds the amount of the loan value thereof at such time, and if at least thirty days prior notice has been given in the manner provided in R.S. 22:905, then the policy shall terminate and become void. The insurer may provide in the policy that the making of any such loan, except when made to pay premiums, may be deferred for a period not to exceed six months after the application therefor has been received by it. The provision shall not apply to term policies of twenty years or less.

(8) Nonforfeiture benefits. A provision specifying the basis used in determining nonforfeiture benefits. In case the proceeds of the policy are payable in installments or as an annuity, a table showing the amounts of the installments or annuity payments.

(9) Reinstatement. A provision that the policy will be reinstated at any time within three years from the date of default, unless the cash surrender value has been exhausted by payment or unless the period of extended insurance has expired, upon the application of the insured and the production of evidence of insurability, including good health, satisfactory to the insurer and the payment of all overdue premiums and the payment or reinstatement of any other indebtedness to the insurer upon such policy with the interest at a rate not exceeding six percent per annum compounded annually.

(10)(a) Free look period. A provision, prominently printed on the life insurance policy or attached thereto, notifying the insured that ten days are allowedfrom the date of his receipt of the policy, to examine its provisions. If the policy is not as explained by the company, its representative, or as understood by the insured, the policy may be surrendered within the ten-day period, and any premium advanced by the insured, upon the surrender, shall be immediately returned to him. The insurer shall have the option of printing, attaching, or endorsing the notice required in this Subparagraph or a notice of equal prominence which, in the opinion of the commissioner of insurance, is not less favorable to the policyholder. This Subparagraph shall not apply to travel insurance policies which by their terms are not renewable.

(b) If the policy is delivered by a producer, a receipt shall be signed by the policyholder acknowledging delivery of the policy. The receipt shall contain the policy number and the date the delivery was completed. All delivery receipts required by this Subparagraph shall be retained by the insurer or its producer for two consecutive years. The requirement of this Subparagraph shall not apply to any insurer that markets policies under a home service marketing distribution method and that issues a majority of its policies on a weekly or monthly basis.

(c) If the policy is delivered by mail, it shall be sent by certified mail, return receipt requested, or a certificate of mailing shall be obtained showing the date the policy was mailed to the policyowner. For policy issuances verified by a certificate of mailing, it is presumed that the policy is received by the policyowner ten days from the date of mailing. The receipts and the certificate of mailing described in this Section shall be retained by the insurer or producer for two years.

(11) Lump sum payment. A provision which allows election by the beneficiary of an option to receive benefits in the form of a lump sum payment. This Paragraph shall not apply to policies of industrial life insurance or service insurance.

(12) Conversion notice. (a) A provision requiring that the insurer notify the policyholder of his option to convert his policy from term life insurance to permanent life insurance at least thirty-one days prior to the expiration of the conversion option, if such an option is applicable. Such notice shall be a separate notice or contained in either a premium notice or an annual premium summary.

(b) Evidence of a business procedure or practice to provide the required notice by mailing the notice to the policyholder at the address shown in the policy shall be sufficient to prove that the required notice was provided.

(c) This Paragraph shall not apply to a policyholder who is covered under a child term rider.

B. Exclusions and restrictions. No policy of life insurance delivered or issued for delivery in this state shall contain any provision which excludes or restricts liability for death caused in a certain specified manner or occurring while the insured has a specified status, except the following provisions, or provisions which in the opinion of the commissioner of insurance are substantially the same or more favorable to policyholders:

(1) Provisions excluding or restricting coverage in the event of death occurring:

(a) As a result of war declared or undeclared under conditions specified in the policy.

(b) While either in:

(i) The military, naval, or air forces of any country at war, declared or undeclared.

(ii) Any ambulance, medical, hospital, or civilian noncombatant unit serving with such forces, either while serving with or within six months after termination of service in such forces or units.

(c) As a result of self-destruction while sane or insane within two years from the date of issue of the policy.

(d) As a result of aviation under conditions specified in the policy.

(e) Within two years from the date of issue of the policy as a result of a specified hazardous occupation or occupations, or while the insured is residing in a specified foreign country or countries.

(2) In the event of death as to which there is an exclusion or restriction pursuant to Subparagraph (1)(a), (c), (d), or (e) of this Subsection, the insurer shall pay an amount not less than the reserve on the face amount of the policy, together with the reserve for any paid-up additions thereto, and any dividends standing to the credit of the policy, less any indebtedness to insurer on the policy, including interest due or accrued.

(3) In the event of death as to which there is an exclusion or restriction pursuant to Subparagraph (1)(b) of this Subsection, the insurer shall pay the greater of:

(i) The amount specified in Paragraph (2) of this Subsection.

(ii) The amount of the gross premiums charged on the policy less dividends paid in cash or used in the payment of premiums thereon and less any indebtedness to the insurer on the policy, including interest due or accrued.

(4) A clause in any policy of life insurance, issued under this Code, providing that such policy shall be incontestable after a specified period shall preclude only a contest of the validity of the policy, and shall not preclude the assertion at any time of defenses based upon provisions which exclude or restrict coverage as provided in this Subsection, whether or not such restrictions or exclusions are excepted in such clause; nor upon a provision regarding misstatement of age as provided in Paragraph (4) of Subsection A of this Section, whether or not such provision is excepted in such clause.

(5) Nothing contained in this Subsection shall apply to any provision in a life insurance policy for additional benefits in the event of death by accident or accidental means.

C. Any of the provisions or portions thereof of this Section not applicable to single premium or nonparticipating or term policies shall to that extent not be incorporated therein. The provisions of this Section shall not apply to policies of industrial life insurance, service insurance, or to policies of group life insurance.

Acts 1958, No. 125. Amended by Acts 1960, No. 169, §1; Acts 1966, No. 169, §1; Acts 1975, No. 261, §3; Acts 1981, No. 661, §1; Acts 1982, No. 465, §1; Acts 1993, No. 141, §1; Acts 2003, No. 125, §1; Redesignated from R.S. 22:170 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012; Acts 2012, No. 271, §1; Acts 2014, No. 47, §1.



RS 22:932 - Maximum rate of interest on policy loans

§932. Maximum rate of interest on policy loans

A. Each life insurance policy contract entered into on or after September 10, 1982, which provides for policy loans shall contain a provision concerning maximum policy loan interest rates as follows:

(1) A provision permitting a maximum interest rate of not more than twelve percent per annum; or

(2) A provision permitting an adjustable maximum interest rate established in accordance with this Section.

B. The rate of interest charged on a policy loan made under Paragraph (2) of Subsection A of this Section shall not exceed the higher of:

(1) The published monthly average for the calendar month ending two months prior to the date on which the rate is determined.

(2) The rate used to compute the cash surrender values under the policy during the applicable period plus one percent per annum.

C. If the adjustable maximum rate of interest provided in Paragraph (2) of Subsection A of this Section is used, the policy shall contain a provision setting forth the frequency at which the rate is to be determined for that policy.

D. The maximum rate for each policy referred to in Paragraph (2) of Subsection A of this Section shall be determined at regular intervals at least once every twelve months, but not more frequently than once in any three-month period. At the intervals specified in the policy:

(1) The interest rate being charged may be increased whenever such increase, as determined under Subsection B of this Section, would increase that rate by one-half of one percent or more per annum.

(2) The rate being charged shall be reduced whenever such reduction, as determined under Subsection B of this Section, would decrease that rate by one-half of one percent or more per annum.

E. The insurer shall, at the time a cash loan is made, notify the policyholder of the initial rate of interest on the loan, and shall notify the policyholder of the initial rate of interest on the premium loan as soon as it is reasonably practical to do so after making the initial loan. Such notice need not be given to the policyholder when a further premium loan is added except as otherwise provided in this Subsection. The insurer shall send reasonable advance notice of any increase in the rate to policyholders with loans, and include in the notices required in this Subsection, the substance of the pertinent provisions of Subsections A and C of this Section.

F. The loan value of the policy shall be determined in accordance with R.S. 22:936 or 952, but no policy shall terminate in a policy year as the sole result of change in the interest rate during that policy year, and the insurer shall maintain coverage during that policy year until the time at which it would otherwise have terminated if there had been no change during that policy year.

G. For purposes of this Section:

(1) The term "rate of interest on policy loans" used in this Section shall include the interest rate charged on reinstatement of policy loans for the period during and after any lapse of a policy.

(2) The term "policy loan" shall include any premium loan made under a policy to pay one or more premiums that were not paid to the insurer as they became due.

(3) The term "policyholder" shall include the owner of the policy or the person designated to pay premiums as shown on the records of the insurer.

(4) The term "policy" shall include certificates issued by a fraternal benefit society and annuity contracts which provide for policy loans.

(5) The term "published monthly average" shall mean Moody's Corporate Bond Yield Average--Monthly Average Corporates as published by Moody's Investors Service, Inc., or any successor thereto. In the event that Moody's Corporate Bond Yield Average--Monthly Average Corporates is no longer published, the commissioner of insurance shall establish by regulation a substantially similar average.

H. No other provision of law shall apply to policy loan interest rates unless made specifically applicable to such rates.

Added by Acts 1982, No. 465, §1; Redesignated from R.S. 22:170.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:933 - Automatic premium loans

§933. Automatic premium loans

Nothing in R.S. 22:935 or 936 shall be construed to prohibit any insurer from including in its policies a provision for automatic premium loans to prevent default in the payment of premiums. No such provision shall be effective in any policy delivered or issued for delivery in this state unless requested in writing by the applicant or insured.

Acts 1958, No. 125; Redesignated from R.S. 22:169 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:934 - Policies to contain nonforfeiture benefits

§934. Policies to contain nonforfeiture benefits

Every life or endowment insurance policy, other than a term life policy for twenty years or less and an industrial life insurance policy with coverage of one thousand two hundred fifty dollars or less issued pursuant to R.S. 22:146, issued on the life of a resident of this state or delivered within this state by any insurer, on or after January 1, 1937, unless the company exercises its option provided in R.S. 22:936(H), shall require that after three full annual premiums have been paid, the policy shall not be forfeited without value for the nonpayment of any subsequent premiums or for policy loan indebtedness or the interest thereon except as provided in R.S. 22:935.

Acts 1958, No. 125. Amended by Acts 1958, No. 90, §1, eff. Jan. 1, 1959 at 12:00 Noon; Redesignated from R.S. 22:166 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:935 - Paid-up, extended insurance and cash value

§935. Paid-up, extended insurance and cash value

Every life or endowment insurance policy, other than a term life policy for twenty years or less and an industrial life insurance policy with coverage of one thousand two hundred fifty dollars or less, pursuant to the provisions of R.S. 22:146, issued on or after January 1, 1907, by a legal reserve life insurance company, after being in force for three full years, shall not be forfeited without value for the nonpayment of any subsequent premiums or for policy loan indebtedness or the interest thereon, unless the company exercises its option provided in R.S. 22:936(H). The nonforfeiture value per hundred dollars of coverage under the policy is determined as the sum of the legal reserve and accumulated dividends, less any policy loan indebtedness and a surrender charge equal to the greater of one-fifth of the legal reserve or two dollars and fifty cents. Unless the policy owner elects one of the other nonforfeiture options within the policy, the nonforfeiture value as determined in this Section shall be applied towards the policy's automatic nonforfeiture option. The automatic nonforfeiture option shall be the purchase of paid up life or endowment insurance on the same life at the age at the time of forfeiture and under the same terms, except as to the payment of premiums, as the original policy, or to continue the insurance in force at its full amount, including the amount of accumulated dividends, less any existing policy loan indebtedness; however, such surrender value will purchase nonparticipating temporary insurance at net single premium rates using the standard as prescribed by the insurer, at the age at the time of forfeiture, provided that in the case of an endowment policy, if the sum needed to purchase temporary insurance is more than that needed to continue the insurance to the end of the policy's endowment term, the excess shall be used to purchase pure endowment insurance payable at the end of the policy's endowment term using the purchase rates as prescribed by the insurer. When determining the net single premium rates for temporary insurance, the insurer may use one hundred thirty percent of the reserve mortality assumption as the mortality rate. This further provision shall not apply to any mortality table constructed on the basis of insurance company experience prior to 1900. Any attempted waiver of the provisions of this Section in any application, policy, or otherwise shall be void, and any value allowed in lieu thereof shall be at least equal to the net value of the temporary or pure endowment insurance as provided in this Section. The term of temporary insurance provided in this Section shall include the period of grace, if any.

Acts 1958, No. 125. Amended by Acts 1958, No. 91, §1, eff. Jan. 1, 1959 at 12:00 Noon; Acts 1974, No. 4, §1; Redesignated from R.S. 22:167 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan 1, 2012.



RS 22:936 - Standard nonforfeiture law for life insurance

§936. Standard nonforfeiture law for life insurance

A.(1) This Section shall be known as the "Standard Nonforfeiture Law for Life Insurance". In the case of policies issued on and after the effective date of this Section, as defined in Subsection L of this Section, no policy of life insurance, except as stated in Subsection K of this Section shall be delivered or issued for delivery in this state unless it shall contain in substance the following provisions, or corresponding provisions which in the opinion of the commissioner are at least as favorable to the defaulting or surrendering policyholder as are the minimum requirements hereinafter specified in Subsection J of this Section:

(a) That, after premiums have been paid for more than one year, in the event of default in any premium payment, the insurer will grant, upon proper request not later than sixty days after the due date of the premium in default, a paid-up nonforfeiture benefit on a plan stipulated in the policy, effective as of such due date, of such amount as may be hereinafter specified. In lieu of such stipulated paid-up nonforfeiture benefit, the insurer may substitute, upon proper request not later than sixty days after the due date of the premium in default, an actuarially equivalent alternative paid-up nonforfeiture benefit which provides a greater amount or longer period of death benefits or, if applicable, a greater amount or earlier payment of endowment benefits.

(b) That, upon surrender of the policy within sixty days after the due date of any premium payment in default after premiums have been paid for at least three full years in the case of ordinary insurance or five full years in the case of industrial insurance, the insurer shall pay in lieu of any paid-up nonforfeiture benefit a cash surrender value of such amount as may be hereinafter specified.

(c) That a specified paid-up nonforfeiture benefit shall become effective as specified in the policy unless the person entitled to make such election elects another available option not later than sixty days after the due date of the premium in default.

(d) That if the policy shall have become paid-up by completion of all premium payments or if it is continued under any paid-up nonforfeiture benefit which became effective on or after the third policy anniversary in the case of ordinary insurance or the fifth policy anniversary in the case of industrial insurance, the insurer will pay upon surrender of the policy within thirty days after any policy anniversary a cash surrender value of such amount as may be hereinafter specified.

(e) In the case of policies which cause on a basis guaranteed in the policy unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than a change to a new policy, a statement of the mortality table, interest rate, and method used in calculating cash surrender values and the paid-up nonforfeiture benefits available under the policy. In the case of all other policies, a statement of the mortality table and interest rate used in calculating the cash surrender values and the paid-up nonforfeiture benefits available under the policy, together with a table showing the cash surrender value, if any, and paid-up nonforfeiture benefit, if any, available under the policy on each policy anniversary either during the first twenty policy years or during the term of the policy, whichever is shorter, such values and benefits to be calculated upon the assumption that there are no dividends or paid-up additions credited to the policy and that there is no indebtedness to the insurer on the policy.

(f) A statement that the cash surrender values and the paid-up nonforfeiture benefits available under the policy are not less than the minimum values and benefits required by or pursuant to the insurance law of the state in which the policy is delivered; an explanation of the manner in which the cash surrender values and the paid-up nonforfeiture benefits are altered by the existence of any paid-up additions credited to the policy or any indebtedness to the company on the policy; if a detailed statement of the method of computation of the values and benefits shown in the policy is not stated therein, a statement that such method of computation has been filed with the insurance supervisory official of the state in which the policy is delivered; and a statement of the method to be used in calculating the cash surrender value and paid-up nonforfeiture benefit available under the policy on any policy anniversary beyond the last anniversary for which such values and benefits are consecutively shown in the policy.

(2)(a) Any of the provisions of Paragraph (1) of this Subsection not applicable because of the structure of the plan of insurance may, to the extent inapplicable, be omitted from the policy.

(b) Notwithstanding any other provisions to the contrary, the insurer shall reserve the right to defer the payment of any cash surrender value for a period not to exceed six months after demand therefor with surrender of the policy. Notwithstanding this provision, if payment is not made within thirty days after demand therefor with surrender of the policy, the insurer shall pay, in addition to the cash surrender value, interest on the cash surrender value at the judicial interest rate set by R.S. 9:3500 commencing from the date of surrender until the cash surrender value is paid in full within the six-month period.

B.(1) Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary, whether or not required by Subsection A of this Section, shall be an amount not less than the excess, if any, of the present value on such anniversary of the future guaranteed benefits which would have been provided for by the policy, including any existing paid-up additions, if there had been no default, over the sum of the then present value of the adjusted premiums as defined in Subsections D, E, F, and G of this Section corresponding to premiums which would have fallen due on and after such anniversary, and the amount of any indebtedness to the insurer on the policy.

(2) However, for any policy issued on or after the effective date of Subsection G of this Section as defined therein, which provides supplemental life insurance or annuity benefits at the option of the insured and for an identifiable additional premium by rider or supplemental policy provision, the cash surrender value referred to in Paragraph (1) of this Subsection shall be an amount not less than the sum of the cash surrender value as defined in such Paragraph for an otherwise similar policy issued at the same age without such rider or supplemental policy provision and the cash surrender value as defined in such Paragraph for a policy which provides only the benefits otherwise provided by such rider or supplemental policy provision.

(3) However, for any family policy issued on or after the effective date of Subsection G of this Section as defined therein, which defines a primary insured and provides term insurance on the life of the spouse of the primary insured expiring before the spouse's age of seventy-one years, the cash surrender value referred to in Paragraph (1) of this Subsection shall be an amount not less than the sum of the cash surrender value as defined in such Paragraph for an otherwise similar policy issued at the same age without such term insurance on the life of the spouse and the cash surrender value as defined in such Paragraph for a policy which provides only the benefits otherwise provided by such term insurance on the life of the spouse.

(4) Any cash surrender value available within thirty days after any policy anniversary under any policy paid-up by completion of all premium payments or any policy continued under any paid-up nonforfeiture benefit, whether or not required by Subsection A of this Section, shall be an amount not less than the present value, on such anniversary, of the future guaranteed benefits provided for by the policy, including any existing paid-up additions, decreased by any indebtedness to the insurer on the policy.

C. Any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment due on any policy anniversary shall be such that its present value as of such anniversary shall be at least equal to the cash surrender value then provided for by the policy, or, if none is provided for, that cash surrender value which would have been required by this Section in the absence of the condition that premiums shall have been paid for at least a specified period.

D.(1)(a) This Subsection shall not apply to policies issued on or after the effective date of Subsection G of this Section as defined therein. Except as provided in Paragraph (3) of this Subsection, the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding extra premiums on substandard policies, that the present value, at the date of issue of the policy, of all such adjusted premiums shall be equal to the sum of all of the following:

(i) The then present value of the future guaranteed benefits provided for by the policy.

(ii) Two percent of the amount of insurance, if the insurance be uniform in amount, or of the equivalent uniform amount, as hereinafter defined, if the amount of insurance varies with duration of the policy.

(iii) Forty percent of the adjusted premium for the first policy year.

(iv) Twenty-five percent of either the adjusted premium for the first policy year or the adjusted premium for a whole life policy of the same uniform or equivalent uniform amount with uniform premiums for the whole of life issued at the same age for the same amount of insurance, whichever is less.

(b) In applying the percentages specified in Items (a)(iii) and (iv) of this Paragraph, no adjusted premium shall be deemed to exceed four percent of the amount of insurance or uniform amount equivalent thereto. The date of issue of a policy for the purpose of this Subsection shall be the date from which the first policy anniversary is computed.

(2) In the case of a policy providing an amount of insurance varying with duration of the policy, the equivalent uniform amount thereof for the purpose of this Subsection shall be deemed to be the uniform amount of insurance provided by an otherwise similar policy, containing the same endowment benefit or benefits, if any, issued at the same age and for the same term, the amount of which does not vary with duration and the benefits under which have the same present value at the date of issue as the benefits under the policy; however, in the case of a policy providing a varying amount of insurance issued on the life of a child under age ten, the equivalent uniform amount may be computed as though the amount of insurance provided by the policy prior to the attainment of age ten were the amount provided by such policy at age ten.

(3) Whenever a term benefit is added as a rider or as a supplemental policy provision, the adjusted premiums for such added benefit may be calculated as though it were separate and independent from the policy. In all other respects the term benefit shall conform to the provisions of this Section.

(4) Except as otherwise provided in Subsections E, F, and G of this Section, all adjusted premiums and present values referred to in this Section shall for all policies of ordinary insurance be calculated on the basis of the Commissioners 1941 Standard Ordinary Mortality Table; provided that for any category of ordinary insurance issued on female risks, adjusted premiums and present values may be calculated according to an age not more than three years younger than the actual age of the insured and such calculations for all policies of industrial insurance, as defined in R.S. 22:141, shall be made on the basis of the 1941 Standard Industrial Mortality Table. All calculations shall be made on the basis of the rate of interest, not exceeding three and one-half percent per annum, specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits; however, in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than one hundred thirty percent of the rates of mortality according to such applicable table; however, for insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the insurer and approved by the commissioner.

E.(1) This Subsection shall not apply to ordinary policies issued on or after the effective date of Subsection G of this Section as defined therein. In the case of ordinary policies issued on or after the effective date of this Subsection as defined herein and in Subsection L of this Section, all adjusted premiums and present values referred to in this Section shall be calculated on the basis of the Commissioner's 1958 Standard Ordinary Mortality Table and the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits provided that such rate of interest shall not exceed four percent per annum for policies issued prior to September 7, 1979, and such rate of interest shall not exceed five and one-half percent per annum for policies issued on or after September 7, 1979. However, for any category of ordinary insurance issued on female risks, adjusted premiums, and present values may be calculated according to an age not more than six years younger than the actual age of the insured; however, in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioner's 1958 Extended Term Insurance Table. However, for insurance issued on a substandard basis, the calculation of any such adjusted premiums, and present values may be based on such other table of mortality as may be specified by the insurer and approved by the commissioner.

(2) After July 27, 1960, any insurer may file with the commissioner a written notice of its election to comply with the provisions of this Subsection after a specified date with respect to the policies specified in the notice. After the filing of such notice, then upon such specified date which shall be the effective date of this Subsection for such insurer with respect to such policies, this Subsection shall become effective with respect to such policies specified in such notice and thereafter issued by such insurer.

F.(1) This Subsection shall not apply to industrial policies issued on or after the effective date of Subsection G of this Section as defined therein. In the case of industrial policies issued on or after the effective date of this Subsection as defined herein and in Subsection L of this Section, all adjusted premiums and present values referred to in this Section shall be calculated on the basis of the Commissioner's 1961 Standard Industrial Mortality Table and the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits, but such rate of interest shall not exceed four percent per annum for policies issued prior to September 7, 1979, and such a rate of interest shall not exceed five and one-half percent per annum for policies issued on or after September 7, 1979. In addition, in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioner's 1961 Industrial Extended Term Insurance Table; however, for insurance issued on a substandard basis, the calculations of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the insurer and approved by the commissioner.

(2) After September 7, 1979, any insurer may file with the commissioner a written notice of its election to comply with the provisions of this Subsection after a specified date with respect to the policies specified in the notice. After the filing of such notice, then upon such specified date, which shall be the effective date of the Subsection for such insurer with respect to such policies, this Subsection shall become effective with respect to the industrial policies specified in such notice and thereafter issued by such insurer.

G.(1)(a) This Subsection shall apply to all policies issued on or after the effective date of this Subsection as defined herein. Except as provided in Paragraph (7) of this Subsection, the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments or special hazards and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the date of issue of the policy, of all adjusted premiums shall be equal to the sum of the following three factors:

(i) The then present value of the future guaranteed benefits provided for by the policy.

(ii) One percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years.

(iii) One hundred twenty-five percent of the nonforfeiture net level premium as hereinafter defined.

(b) However, in applying the percentage specified in Item (a)(iii) of this Paragraph, no nonforfeiture net level premium shall be deemed to exceed four percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years. The date of issue of a policy for the purpose of this Subsection shall be the date as of which the rated age of the insured is determined.

(2) The nonforfeiture net level premium shall be equal to the present value at the date of issue of the policy of the guaranteed benefits provided for by the policy divided by the present value at the date of issue of the policy of an annuity of one per annum payable on the date of issue of the policy and on each anniversary of such policy on which a premium falls due.

(3) In the case of policies which cause on a basis guaranteed in the policy unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than a change to a new policy, the adjusted premiums and present values shall initially be calculated on the assumption that future benefits and premiums do not change from those stipulated at the date of issue of the policy. At the time of any such change in the benefits or premiums the future adjusted premiums, nonforfeiture net level premiums and present values shall be recalculated on the assumption that future benefits and premiums do not vary from those stipulated by the policy immediately after the change.

(4) Except as otherwise provided in Paragraph (7) of this Subsection, the recalculated future adjusted premiums for any such policy shall be such uniform percentage of the respective future premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments and special hazards, and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the time of change to the newly defined benefits or premiums of all such future adjusted premiums shall be equal to the excess of (A) the sum of (a) the then present value of the then future guaranteed benefits provided for by the policy and (b) the additional expense allowance, if any, over (B) the then cash surrender value, if any, or present value of any paid-up nonforfeiture benefit under the policy.

(5) The additional expense allowance at the time of the change to the newly defined benefits or premiums shall be the sum of (a) one percent of the excess, if positive, of the average amount of insurance at the beginning of each of the first ten policy years subsequent to the change over the average amount of insurance prior to the change at the beginning of each of the first ten policy years subsequent to the time of the most recent previous change, or, if there has been no previous change, the date of issue of the policy; and (b) one hundred twenty-five percent of the increase, if positive, in the nonforfeiture net level premium.

(6) The recalculated nonforfeiture net level premium shall be equal to the result obtained by dividing (A) by (B) where (A) equals the sum of: (a) the nonforfeiture net level premium applicable prior to the change times the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of the change on which a premium would have fallen due had the change not occurred, and (b) the present value of the increase in future guaranteed benefits provided for by the policy; and (B) equals the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of change on which a premium falls due.

(7) Notwithstanding any other provisions of this Subsection to the contrary in the case of a policy issued on a substandard basis which provides reduced graded amounts of insurance so that in each policy year, such policy has the same tabular mortality cost as an otherwise similar policy issued on the standard basis which provides higher uniform amounts of insurance, adjusted premiums and present values for such substandard policy may be calculated as if the substandard policy were issued to provide such higher uniform amounts of insurance on the standard basis.

(8) All adjusted premiums and present values referred to in this Section shall be calculated for all policies of ordinary insurance on the basis of the Commissioner's 1980 Standard Ordinary Mortality Table or at the election of the insurer for any one or more specified plans of life insurance, the Commissioner's 1980 Standard Ordinary Mortality Table with Ten-Year Select Mortality Factors; shall be calculated for all policies of industrial insurance on the basis of the Commissioner's 1961 Standard Industrial Mortality Table; and shall be calculated for all policies issued in a particular calendar year on the basis of a rate of interest not exceeding the nonforfeiture interest rate as defined in this Subsection for policies issued in that calendar year; however,

(a) At the option of the insurer, calculations for all policies issued in a particular calendar year may be made on the basis of a rate of interest not exceeding the nonforfeiture interest rate, as defined in this Subsection, for policies issued in the immediately preceding calendar year.

(b) Under any paid-up nonforfeiture benefit including any paid-up dividend additions, any cash surrender value available, whether or not required by Subsection A of this Section shall be calculated on the basis of the mortality table and rate of interest used in determining the amount of such paid-up nonforfeiture benefit and paid-up dividend additions, if any.

(c) An insurer may calculate the amount of any guaranteed paid-up nonforfeiture benefit including any paid-up additions under the policy on the basis of an interest rate no lower than that specified in the policy for calculating cash surrender values.

(d) In calculating the present value of any paid-up term life insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioner's 1980 Extended Term Insurance Table for policies of ordinary insurance and not more than the Commissioner's 1961 Industrial Extended Term Insurance Table for policies of industrial life insurance.

(e) For life insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on appropriate modifications of the aforementioned tables.

(f) For policies issued prior to the operative date of the valuation manual, any ordinary life mortality tables, adopted after 1980, by the National Association of Insurance Commissioners that are approved by the commissioner for use in determining the minimum nonforfeiture standard may be substituted for the Commissioner's 1980 Standard Ordinary Mortality Table with or without Ten-Year Select Mortality Factors or for the Commissioner's 1980 Extended Term Insurance Table.

(g) For policies issued on or after the operative date of the valuation manual, the valuation manual shall provide the commissioner's standard mortality table for use in determining the minimum nonforfeiture standard that may be substituted for the Commissioner's 1980 Standard Ordinary Mortality Table with or without Ten-Year Select Mortality Factors or for the Commissioner's 1980 Extended Term Insurance Table. If the commissioner approves by regulation any commissioner's standard ordinary mortality table adopted by the National Association of Insurance Commissioners for use in determining the minimum nonforfeiture standard for policies issued on or after the operative date of the valuation manual, then that minimum nonforfeiture standard shall supersede the minimum nonforfeiture standard provided by the valuation manual.

(h) For policies issued prior to the operative date of the valuation manual, any industrial life mortality tables adopted after 1980 by the National Association of Insurance Commissioners that are approved by the commissioner for use in determining the minimum nonforfeiture standard may be substituted for the Commissioner's 1961 Standard Industrial Mortality Table or the Commissioner's 1961 Industrial Extended Term Insurance Table.

(i) For policies issued on or after the operative date of the valuation manual, the valuation manual shall provide the commissioner's standard mortality table for use in determining the minimum nonforfeiture standard that may be substituted for the Commissioner's 1961 Standard Industrial Mortality Table or the Commissioner's 1961 Industrial Extended Term Insurance Table. If the commissioner approves by regulation any commissioner's standard industrial mortality table adopted by the National Association of Insurance Commissioners for use in determining the minimum nonforfeiture standard for policies issued on or after operative date of the valuation manual, then that minimum nonforfeiture standard shall supersede the minimum nonforfeiture standard provided by the valuation manual.

(9)(a) For policies issued prior to the operative date of the valuation manual, the nonforfeiture interest rate per annum for any policy issued in a particular calendar year shall be equal to one hundred and twenty five percent of the interest rate used in determining the minimum standard for the valuation of such policy as defined in the R.S. 22:753, rounded to the nearer one quarter of one percent.

(b) For policies issued on or after the operative date of the valuation manual, the nonforfeiture interest rate per annum for any policy issued in a particular calendar year shall be provided by the valuation manual.

(10) Notwithstanding any other provision in this Code to the contrary, any refiling of nonforfeiture values or their methods of computation for any previously approved policy form which involves only a change in the interest rate or mortality table used to compute nonforfeiture values shall not require refiling of any other provisions of that policy form.

(11) After the effective date of this Subsection, any insurer may file with the commissioner a written notice of its election to comply with the provisions of this Section after a specified date before January 1, 1989, which shall be the effective date of this Subsection for such insurer. If an insurer makes no such election, the effective date of this Subsection for such insurer shall be January 1, 1989.

H. In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurer based on then estimates of future experience, or in the case of any plan of life insurance which is of such a nature that minimum values cannot be determined by the methods described in Subsections A, B, C, D, E, F, or G of this Section, then the commissioner shall be satisfied that the benefits provided under the plan are substantially as favorable to policyholders and insureds as the minimum benefits otherwise required by Subsections A, B, C, D, E, F, or G of this Section. The commissioner shall be satisfied that the benefits and the pattern of premiums of that plan are not such as to mislead prospective policyholders or insureds. The cash surrender values and paid-up nonforfeiture benefits provided by such plan shall not be less than the minimum values and benefits required for the plan computed by a method consistent with the principles of this Section as determined by the commissioner.

I.(1) Any cash surrender value and any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment due at any time other than on the policy anniversary shall be calculated with allowance for the lapse of time and the payment of fractional premiums beyond the last preceding policy anniversary. All values referred to in Subsections B through G of this Section may be calculated upon the assumption that any death benefit is payable at the end of the policy year of death. The net value of any paid-up additions, other than paid-up term additions, shall not be less than the amounts used to provide such additions. Notwithstanding the provisions of Subsection B of this Section, additional benefits payable in any of the following shall be disregarded in ascertaining cash surrender values and nonforfeiture benefits required by this Section:

(a) In the event of death or dismemberment by accident or accidental means.

(b) In the event of total and permanent disability.

(c) As reversionary annuity or deferred reversionary annuity benefits.

(d) As term insurance benefits, whether or not provided by a rider or supplemental policy provision to which, if issued as a separate policy, this Section shall not apply.

(e) As term insurance on the life of a child or on the lives of children provided in a policy on the life of a parent of the child, if such term insurance expires before the child's age is twenty-six, is uniform in amount after the child's age is one, and has not become paid-up by reason of the death of a parent of the child.

(f) As other policy benefits additional to life insurance and endowment benefits and premiums for all such additional benefits.

(2) No such additional benefits shall be required to be included in any paid-up nonforfeiture benefits.

J.(1) All applicable Subsections of this Section shall apply to all policies issued on or after January 1, 1986. Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary shall be in an amount which does not differ by more than two-tenths of one percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years, from the sum of: (a) the greater of zero and the basic cash value hereinafter specified and (b) the present value of any existing paid-up additions less the amount of any indebtedness to the insurer under the policy.

(2) The basic cash value shall be equal to the present value, on such anniversary, of the future guaranteed benefits which would have been provided for by the policy, excluding any existing paid-up additions and before deduction of any indebtedness to the insurer, if there had been no default, less the then present value of the nonforfeiture factors, as hereinafter defined, corresponding to premiums which would have fallen due on and after such anniversary; however, the effects on the basic cash value of supplemental life insurance or annuity benefits or of family coverage, as described in Subsection B or Subsection D of this Section, whichever is applicable, shall be the same as are the effects specified in such Subsection B or Subsection D of this Section, whichever is applicable on the cash surrender values defined in that Subsection.

(3)(a) The nonforfeiture factor for each policy year shall be an amount equal to a percentage of the adjusted premium for the policy year, as defined in Subsection D or Subsection G of this Section, whichever is applicable. Except as is required by Subparagraph (b) of this Paragraph, such percentage shall be the same percentage for each policy year between the second policy anniversary and the later of the fifth policy anniversary and that of the first policy anniversary at which there is available under the policy a cash surrender value in an amount, before including any paid-up additions and before deducting any indebtedness, of at least two tenths of one percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years.

(b) No percentage after the later of the two policy anniversaries specified in Subparagraph (a) of this Paragraph shall apply to fewer than five consecutive policy years; however, no basic cash value may be less than the value which would be obtained if the adjusted premiums for the policy, as defined in Subsection D or G of this Section, whichever is applicable, were substituted for the nonforfeiture factors in the calculation of the basic cash value.

(4) All adjusted premiums and present values referred to in this Subsection shall for a particular policy be calculated on the same mortality and interest bases as are used in demonstrating the policy's compliance with the other subsections of this Section.

(5) Any cash surrender value available other than in the event of default in a premium payment due on a policy anniversary, and the amount of any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment shall be determined in manners consistent with the manners specified for determining the analogous minimum amounts in Subsections A, B, C, G, and I of this Section. The amounts of any cash surrender values and of any paid-up nonforfeiture benefits granted in connection with additional benefits such as those listed as Subparagraphs (I)(1)(a) through (f) of this Section shall conform with the principles of this Subsection.

(6) The cash surrender values referred to in this Subsection shall include any endowment benefits provided for by the policy.

(7) The operative date of the valuation manual as used in this Section shall be the date determined according to R.S. 22:753(C)(2).

K.(1) This Section shall not apply to any of the following:

(a) Reinsurance.

(b) Group insurance.

(c) Pure endowment.

(d) Annuity or reversionary annuity contract.

(e) Term policy of uniform amount, which provides no guaranteed nonforfeiture or endowment benefits, or renewal thereof, of twenty years or less expiring before age seventy-one, for which uniform premiums are payable during the entire term of the policy.

(f) Term policy of decreasing amount, which provides no guaranteed nonforfeiture or endowment benefits on which each adjusted premium calculated as specified in Subsections D, E, F, and G of this Section, is less than the adjusted premium so calculated, on a term policy of uniform amount, or renewal thereof, which provides no guaranteed nonforfeiture or endowment benefits, issued at the same age and for the same initial amount of insurance and for a term of twenty years or less expiring before age seventy-one, for which uniform premiums are payable during the entire term of the policy.

(g) Policy, which provides no guaranteed nonforfeiture or endowment benefits, for which no cash surrender value, if any, or present value of any paid-up nonforfeiture benefit, at the beginning of any policy year, calculated as specified in Subsections B through G of this Section, exceeds two and one-half percent of the amount of insurance at the beginning of the same policy year.

(h) Policy which shall be delivered outside this state through a producer or other representative of the insurer issuing the policy.

(i) Policy on the life of an individual residing outside of the continental United States.

(j) Policy issued in accordance with Subparts D or E of Part I of Chapter 2 of this Title, unless the insurer issuing such policy elects to comply with the provisions of this Section.

(2) For purposes of determining the applicability of this Section, the age at expiry for a joint term life insurance policy shall be the age at expiry of the oldest life.

L. Any insurer may, at its option, file with the commissioner of insurance a written notice of its election to comply with the provisions of this Section after a specified date with respect to the policies specified in the notice. After the filing of such notice, then upon such specified date, which shall be the effective date for such insurer with respect to such policies, this Section shall become operative with respect to the policies specified in such notice and thereafter issued by such insurer. The insurer may issue participating and nonparticipating policies under the same plan of insurance and either or both, at its option, subject to the provisions of R.S. 22:935.

Acts 1958, No. 125. Amended by Acts 1958, No. 92, §1, eff. Jan. 1, 1959 at 12:00 Noon; Acts 1960, No. 286, §1; Acts 1964, No. 155, §1; Acts 1974, No. 4, §1; Acts 1975, No. 261, §2; Acts 1979, No. 370, §3; Acts 1982, No. 464, §1; Acts 1991, No. 951, §1; Redesignated from R.S. 22:168 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012; Acts 2013, No. 349, §1, eff. Jan. 1, 2014.



RS 22:937 - Redesignated as R.S. 22:917 by Acts 2011, No. 94, §3, eff. Jan. 1, 2012.

§937. Redesignated as R.S. 22:917 by Acts 2011, No. 94, §3, eff. Jan. 1, 2012.



RS 22:941 - Group life insurance defined; eligibility; payment of premiums; limits and coverage

SUBPART C. GROUP LIFE

§941. Group life insurance defined; eligibility; payment of premiums; limits and coverage

A. A policy of group life insurance may be issued to any of the following groups or combination thereof, or to the trustees thereof who shall be deemed the policyholder:

(1) Employees or retired employees of any employer or subsidiary employer, individual proprietors or partners if the employee is an individual proprietor or partnership, or a trust established by an insurer on behalf of participating employers, provided all participating employers and employees have the same statutory protections that would apply if such policy were purchased by the employer directly from the insurer. Directors shall not be considered as employees unless they perform substantial duties for the employer in addition to those usually performed as directors.

(2) Full privileged and contributing members or employees of members of any organization or association which has been formed for purposes other than procuring insurance for the members or employees.

(3) Life insurance covering only the lives of all members of a group of persons, numbering not less than ten new entrants to the group yearly, who become borrowers from one financial institution, including subsidiary or affiliated companies, or who become purchasers of securities, merchandise, or other property from one vendor under agreement to repay the sum borrowed or to pay the balance of the price of the securities, merchandise, or other property purchased, whether in installments or in a single sum on a stated date, to the extent of their indebtedness to said financial institution or vendor, written under a policy which may be issued upon the application of and made payable to the financial institution or vendor or other creditor to whom such vendor may have transferred title to the indebtedness, as beneficiary, the premium on such policy to be payable by the financial institution, vendor, or other creditor, either from funds of the financial institution, vendor, or other creditor, or from charges collected from the insured debtors or from both.

(4) Life insurance covering the members of one or more companies, batteries, troops, or other units of the national guard of any state other than Louisiana, written under a policy issued to the commanding general of the national guard who shall be deemed to be the employer for the purposes of this Section, the premium on which is to be paid by the members of such units for the benefit of persons other than the employer.

(5) Repealed by Acts 2011, No. 406, §4, eff. July 5, 2011.

B. Each policy of group life insurance may cover one or more employees or members at date of issue.

(1) The amounts of insurance under the policy must be based upon some plan precluding individual selection, either by the insurer, member, employer, or trustee.

(2) The premium for the policy shall be paid by the policyholder either wholly from the policyholder's funds or funds contributed by him, partially from such funds and partially from funds contributed by the insureds or from funds contributed entirely by the insureds.

(3) A policy on which all or a part of the premium is to be derived from funds contributed by the insured employees may be placed in force, excluding any employee as to whom evidence of individual insurability is not satisfactory to the insurer. A policy on which no part of the premium is to be derived from funds contributed by the insured employees must insure all eligible employees, or all except as to whom evidence of individual insurability is not satisfactory to the insurer. An insurer may but shall not be required to establish a percentage of eligible employees who are required to enroll and participate in a group policy if the entire premium is not paid by the employer.

(4) The persons eligible for group insurance, except for that insurance issued pursuant to Paragraph A(3) of this Section shall be all the employees of an employer or all the members of any association or employees of such members, or all of any class or classes thereof determined by conditions pertaining to their employment or membership.

(5) The policy shall be issued to insure lives for the benefits of persons other than the employer or association, except those policies issued pursuant to Paragraph A(3) of this Section in which case benefits shall be paid to the creditor as his interest may appear.

(6) Any policy issued under this Section may provide for the readjustment of the rate of premium based on the experience at the end of the first year or of any subsequent year of insurance and such readjustment may be made retroactive only for such policy year. Any refund on any plan for readjustment of the rate of premium based on the experience of the group policies hereafter issued, and any dividend paid under such policies may be used to reduce the employer's share of the cost of coverage, except that if the aggregate refunds or dividends under such group policy and in any other group policy or contract issued to the policyholder exceed the aggregate contributions of the employer toward the cost of the coverages, such excess shall be applied by the policyholder for the sole benefit of insured employees.

(7) Insurance under any group life insurance policy except those policies issued pursuant to Paragraph (A)(3) of this Section, may be extended to insure any one person, with or without any eligible members, including spouse and unmarried children under twenty-one years of age or, in the case of full-time students, unmarried children under the age of twenty-four, and unmarried grandchildren under twenty-one years of age in the legal custody of and residing with the grandparent or, in the case of full-time students, unmarried grandchildren under the age of twenty-four who are in the legal custody of and residing with the grandparent, except that the policy may provide for continuing coverage for any unmarried child or grandchild in the legal custody of and residing with the grandparent who is incapable of self-sustaining employment by reason of intellectual or physical disability, who became so incapable prior to attainment of age twenty-one, and any other person dependent upon the insured employee or member in accordance with the plan which precludes individual selection by the employees or members or by the employer or trustee.

Acts 1958, No. 125. Amended by Acts 1958, No. 99, §1; Acts 1962, No. 38, §1; Acts 1962, No. 158, §1; Acts 1962, No. 307, §1; Acts 1966, No. 170, §1; Acts 1968, No. 656, §1; Acts 1970, No. 399, §1; Acts 1972, No. 151, §1; Acts 1975, No. 555, §1; Acts 1977, No. 309, §1; Acts 1980, No. 656, §1; Acts 1995, No. 1184, §3; Acts 1999, No. 474, §1; Acts 2001, No. 180, §1, eff. Jan. 1, 2002; Acts 2007, No. 260, §1, eff. July 6, 2007; Acts 2008, No. 404, §1, eff. June 21, 2008; Redesignated from R.S. 22:175 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 326, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012; Acts 2011, No. 406, §4, eff. July 5, 2011; Acts 2014, No. 811, §11, eff. June 23, 2014.

NOTE: Former R.S. 22:941 redesignated as R.S. 22:651 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:941.1 - Redesignated as R.S. 22:652 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§941.1. Redesignated as R.S. 22:652 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:941.2 - Redesignated as R.S. 22:653 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§941.2. Redesignated as R.S. 22:653 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:941.3 - Redesignated as R.S. 22:654 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§941.3. Redesignated as R.S. 22:654 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:941.4 - Redesignated as R.S. 22:655 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§941.4. Redesignated as R.S. 22:655 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:942 - Standard provisions for group life policies

§942. Standard provisions for group life policies

Each policy of group life insurance as defined in R.S. 22:941 shall contain in substance the following provisions or, at the option of the insurer, provisions which in the opinion of the commissioner of insurance are not less favorable to the policyholder; however, Paragraphs (6) through (12) of this Section shall not apply to policies described in R.S. 22:941(A)(3), except that, where policies are issued pursuant to that Paragraph, the insurer shall issue to the policyholder for delivery to the person whose life is insured an individual certificate setting forth the insurance protection afforded, to whom it is payable, information relating to notice and proof of loss, and that the standard provisions required for individual life insurance policies shall not apply to group life insurance policies:

(1) The contract. A provision that a copy of the application, if any, of the policyholder shall be attached to the policy when issued, that all statements made by the policyholder or by the persons insured shall be deemed representations and not warranties, and that no statement made by any person insured shall be used in any contest unless a copy of the instrument containing the statement is or has been provided to such person or to his beneficiary.

(2) Incontestability. A provision that the validity of the policy shall not be contested, except for nonpayment of premiums, after it has been in force for two years from its date of issue and that no statement made by an individual insured under the policy relating to his insurability shall be used in contesting the validity of the insurance with respect to which such statement was made after such insurance has been in force prior to the contest for a period of two years during such individual's lifetime nor unless it is contained in a written instrument signed by him.

(3) Grace period. A provision that the policyholder is entitled to a grace period either of thirty days or one month within which the payment of any premium after the first may be made during which period of grace the death benefit coverage shall continue in force, unless the policyholder has given the insurer written notice of discontinuance in advance of the date of discontinuance and in accordance with the terms of the policy. The policy may provide that the policyholder shall be liable to the insurer for the payment of a pro rata premium for the time the policy was in force during such grace period.

(4) Misstatement of age. A provision specifying an equitable adjustment of premiums or of benefits or of both to be made in the event the age of a person insured has been misstated, such provision to contain a clear statement of the method of adjustment to be used.

(5) Insurability. A provision setting forth the conditions, if any, under which the insurer reserves the right to require a person eligible for insurance to furnish evidence of individual insurability satisfactory to the insurer as a condition to part or all of his coverage.

(6) Beneficiary. A provision that any sum becoming due by reason of the death of the individual insured shall be payable to the beneficiary designated by such individual, subject to the provisions of the policy in the event there is no designated beneficiary, as to all or any part of such sum, living at the death of the individual insured and subject to any right reserved by the insurer in the policy and set forth in the certificate to pay at its option a part of such sum not exceeding two hundred and fifty dollars to any person appearing to the insurer to be equitably entitled thereto by reason of having incurred funeral or other expenses incident to the last illness or death of the individual insured.

(7) Certificates. A provision that the insurer will issue to the policyholder for delivery to the employee, or member, whose life is insured under such policy, an individual certificate setting forth a statement as to the insurance protection to which he is entitled, to whom payable, together with the provisions concerning conversion rights.

(8) New persons eligible. A provision that from time to time all new employees or members eligible for insurance and desiring the same shall be added to the group or class thereof originally insured.

(9) Continuation to end of premium period. A provision, except in the case of a policy described in R.S. 22:941(B)(4), that the termination of the employment of any employee or the membership of a member shall not terminate the insurance of such employee or member under the group policy until the expiration of such period for which the premium for such employee or member has been paid, not exceeding thirty-one days.

(10) Conversion on termination of eligibility. A provision that if the insurance, or any portion of it, on an individual covered under the policy ceases because of termination of employment or of membership in the class or classes eligible for coverage under the policy, such individual shall be entitled to have issued to him by the insurer, without evidence of insurability, an individual policy of life insurance without disability or other supplementary benefits, provided application for the individual policy shall be made and the first premium paid to the insurer within thirty-one days after such termination. It is further provided that:

(a) The individual policy shall, at the option of such individual, be on any one of the forms then customarily issued by the insurer at the age and for the amount applied for.

(b) The individual policy shall be in an amount not in any event in excess of the amount of life insurance which ceases because of such termination nor less than one thousand dollars unless a smaller amount of coverage was provided for such individual under the group policy, provided that any amount of insurance which matures on the date of such termination or has matured prior under the group policy as an endowment payable to the individual insured, whether in one sum or installments or in the form of an annuity, shall not, for the purposes of this provision, be included in the amount which is considered to cease because of such termination.

(c) The premium on the individual policy shall be at the insurer's then customary rate applicable to the form and amount of the individual policy, to the class of risk to which such individual then belongs, and to his age attained on the effective date of the individual policy.

(11) Conversion on termination of policy. A provision that if the group policy terminates or is amended so as to terminate the insurance of any class of insured individuals, every individual insured at the date of such termination whose insurance terminates and who has been so insured for at least five years prior to such termination date shall be entitled to have issued to him by the insurer an individual policy of life insurance, subject to the same conditions and limitations as are provided by Paragraph (10) of this Section, except that the group policy may provide that the amount of such individual policy shall not exceed the smaller of (a) the amount of the individual's life insurance protection ceasing because of the termination or amendment of the group policy, less the amount of life insurance for which he is or becomes eligible under any group policy issued or reinstated by the same or another insurer within thirty-one days of such termination and (b) two thousand dollars.

(12) Death pending conversion. A provision that if a person insured under the group policy dies during the period within which he would have been entitled to have an individual policy issued to him in accordance with Paragraphs (10) and (11) of this Section and before such an individual policy shall have become effective, the amount of life insurance which he would have been entitled to have issued to him under such individual policy shall be payable as a claim under the group policy, whether or not application for the individual policy or the payment of the first premium therefor has been made.

(13) Nonforfeiture provision. A provision that if the group life insurance policy is on a plan of insurance other than the term plan, it shall contain a nonforfeiture provision or provisions which in the opinion of the commissioner is or are equitable to the insured persons and to the policyholder, but nothing herein shall be construed to require that group life insurance policies contain the same form of nonforfeiture provisions as are required for individual life insurance policies.

(14) Lump sum payment. Every group life insurance policy delivered or issued for delivery in this state shall allow selection by the beneficiary of an option to receive benefits in the form of a lump sum payment.

Acts 1958, No. 125. Amended by Acts 1966, No. 171, §1; Acts 1972, No. 161, §1; Acts 1981, No. 547, §1; Acts 2003, No. 125, §1; Redesignated from R.S. 22:176 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012; Acts 2014, No. 47, §1.

NOTE: Former R.S. 22:942 redesignated as R.S. 22:656 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:943 - Group life insurance; exclusions; restrictions; contestability

§943. Group life insurance; exclusions; restrictions; contestability

A. No policy of group life insurance delivered or issued for delivery in this state shall contain any provision which excludes or restricts liability for death caused in a certain specified manner or occurring while the insured has a specified status, except the following provisions, excluding or restricting coverage in the event of death occurring:

(1) As a result of war declared or undeclared under conditions specified in the policy.

(2) While in the military, naval, or air forces of any country at war, declared or undeclared; or in any ambulance, medical, hospital, or civilian noncombatant unit serving with such forces, either while serving with or within six months after termination of service in such forces or units.

(3) As a result of self-destruction while sane or insane within two years from the date of issue of the policy.

(4) As a result of aviation under conditions specified in the policy.

(5) Within two years from the date of issue of the policy as a result of a specified hazardous occupation or occupations or while the insured is residing in a specified foreign country or countries.

B. The commissioner may also allow provisions which, in the opinion of the commissioner, are substantially the same or more favorable to policyholders as those provisions provided for in Paragraphs (A)(1) through (5) of this Section.

C. In the event of death as to which there is an exclusion or restriction not prohibited by Paragraph (A)(1), (3), (4), or (5) of this Section or is allowed by the commissioner, the insurer shall pay an amount not less than the reserve on the face amount of the policy, together with the reserve for any paid-up additions thereto, and any dividends standing to the credit of the policy, less any indebtedness to the insurer on the policy, including interest due or accrued.

D. In the event of death as to which there is an exclusion or restriction not prohibited by Paragraph (A)(2) of this Section or is allowed by the commissioner, the insurer shall pay the greater of:

(1) An amount not less than the reserve on the face amount of the policy, together with the reserve for any paid-up additions thereto, and any dividends standing to the credit of the policy, less any indebtedness to the insurer on the policy, including interest due or accrued; or

(2) The amount of the gross premiums charged on the policy less dividends paid in cash or used in the payment of premiums and less any indebtedness to the insurer on the policy, including interest due or accrued.

E. A clause in any policy of group life insurance, issued under this Code, providing that such policy shall be incontestable after a specified period shall preclude only a contest of the validity of the policy and shall not preclude the assertion at any time of defenses based upon provisions which exclude or restrict coverage as provided in this Section, whether or not such restrictions or exclusions are excepted in such clause, nor upon a provision regarding misstatement of age as provided in R.S. 22:942(4), whether or not such provision is excepted in such clause.

F. Nothing contained herein shall apply to any provision in a group life insurance policy for additional benefits in the event of death by accident or accidental means.

Acts 2003, No. 128, §1; Redesignated from R.S. 22:176.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.

NOTE: Former R.S. 22:943 redesignated as R.S. 22:657 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:944 - Exemption of proceeds; group life

§944. Exemption of proceeds; group life

A. A policy of group life insurance or the proceeds payable to the individual insured or to the beneficiary, shall not be liable, either before or after payment, to be applied to any legal or equitable process to pay any liability of any person having a right under the policy. The proceeds, when not made payable to a named beneficiary or to a third person pursuant to a facility-of-payment clause, shall not constitute a part of the estate of the individual insured for the payment of his debts.

B. This Section shall not apply to group life insurance policies issued under R.S. 22:941(B)(4) (debtor groups) to the extent that such proceeds are applied to payment of the obligation for the purpose of which the insurance was so issued.

Acts 1958, No. 125; Redesignated from R.S. 22:649 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.

NOTE: Former R.S. 22:944 redesignated as R.S. 22:658 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:945 - Group life and health and accident policy; dependent coverage

§945. Group life and health and accident policy; dependent coverage

A.(1) Every group, blanket, or association policy providing life insurance coverage and health and accident insurance coverage for dependents of the insured shall use the same criteria to determine the maximum age for eligibility of dependents for dependent life coverage as is used to determine the maximum age for eligibility of dependents for dependent health and accident coverage.

(2) When there is more than one insurance provider involved, the operational definition for dependent eligibility utilized by the medical coverage shall also be used for purposes of the life insurance coverage.

B. The provisions of this Section shall apply to all new policies issued after January 1, 1985. Any policies in effect on January 1, 1985, shall be amended to conform with this Section on the anniversary date of such coverage; however, such coverage shall take place no later than January 1, 1986.

Acts 1984, No. 558, §1, eff. Jan. 1, 1985; Acts 2003, No. 129, §1, eff. May 28, 2003; Redesignated from R.S. 22:652.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:945 redesignated as R.S. 22:659 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:946 - Redesignated as R.S. 22:660 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§946. Redesignated as R.S. 22:660 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:947 - Redesignated as R.S. 22:661 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§947. Redesignated as R.S. 22:661 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:951 - Annuities and pure endowment contracts; standard provisions

SUBPART D. INDIVIDUAL ANNUITIES

§951. Annuities and pure endowment contracts; standard provisions

A. No annuity or pure endowment contract except a reversionary annuity otherwise called a survivorship annuity and except a group annuity contract shall be delivered or issued for delivery in this state unless it contains in substance the following provision or provisions which in the opinion of the commissioner of insurance are more favorable to the holders of such contracts:

(1) Grace period: A provision that there shall be a period of grace, either of thirty days or of one month, within which any stipulated payment to the insurer falling due after the first may be made, during which period of grace the contract shall continue in full force; but if a claim arises under the contract on account of death during the said period of grace before the overdue payment to the insurer or the deferred payments of the current contract year, if any, are made, the amount of such payments, with interest, not in excess of six percent per annum, on any overdue payments, may be deducted from any amount payable under the contract in settlement.

(2) Incontestability: If any statements, other than those relating to age, sex, and identity, are required as a condition of issuing the contract, a provision that the contract shall be incontestable after it has been in force during the lifetime of the person or each of the persons as to whom such statements are required, for a period of two years from its date of issue, except where stipulated payments to the insurer have not been made, and except for violation of the conditions, if any, of the contract relating to military or naval service; and at the option of the insurer issuing the same, such contract may also except provisions relative to benefits in the event of total and permanent disability and provisions which grant insurance specifically against death by accident or accidental means.

(3) Entire contract: A provision that the contract shall constitute the entire contract between the parties, or if a copy of the application is endorsed upon or attached to the contract when issued, a provision that the contract and the application therefor shall constitute the entire contract between the parties.

(4) Misstatement of age or sex: A provision that if the age or sex of the person or persons upon whose life or lives the contract is made, or of any of them, has been misstated, the amount payable or benefit accruing under the contract, shall be such as the stipulated payments to the insurer would have purchased according to the correct age or sex; and that if the insurer shall make any overpayments on account of any such misstatement, the amount thereof, with interest at a rate to be specified in the contract but not exceeding six percent per annum, shall be charged against the current or next succeeding payment or payments to be made by the insurer under the contract.

(5) Participating policy: If the policy is a participating policy, a provision that the insurer shall annually ascertain and apportion any divisible surplus accruing on the contract.

(6) Nonforfeiture options: A provision specifying the options available in the event of default in a stipulated payment after three full years stipulated payments have been made, together with a table showing, in figures, the options so available during each of the first twenty years after the issuance of the contract or for the term of the stipulated payments, if that be less than twenty years.

(7) Reinstatement: A provision that at any time within one year from the date of default in making stipulated payments to the insurer, during the life of the annuitant and unless the cash surrender value, if any, has been paid, the contract will be reinstated, on the application of the person entitled thereto pursuant to the provisions of the contract, upon payment to the insurer of all overdue stipulated payments and of all indebtedness to the insurer on the contract with interest on both at a rate to be specified in the contract but not to exceed six percent per annum, compounded annually; and in cases where applicable the contract may also contain a provision requiring, as a condition of reinstatement, evidence of insurability, including good health, satisfactory to the insurer.

(8)(a) Free look period: A provision, prominently printed on the contract or attached thereto, notifying the insured that ten days are allowed, from the date of actual receipt of the contract, to examine its provisions. If the contract is not as explained by the company, its representative, or as understood by the insured, the contract may be surrendered within said ten-day period, and any premium advanced by the insured, upon the surrender, shall be immediately returned to him. The insurer shall have the option of printing, attaching, or endorsing the notice above required or a notice of equal prominence which, in the opinion of the commissioner of insurance, is not less favorable to the contract holder.

(b) If the policy is delivered by a producer, a receipt shall be signed by the policyholder acknowledging delivery of the policy. The receipt shall contain the policy number and the date the delivery was completed. The delivery receipts required by this Subparagraph shall be retained by the insurer or its producer for two consecutive years. The requirement of this Subparagraph shall not apply to any insurer that markets policies under a home service marketing distribution method and that issues a majority of its policies on a weekly or monthly basis.

(c) If the policy is delivered by mail, it shall be sent by certified mail, return receipt requested, or a certificate of mailing shall be obtained showing the date the policy was mailed to the policyowner. For policy issuances verified by a certificate of mailing, it is presumed that the policy is received by the policyowner ten days from the date of mailing. The receipts and the certificate of mailing described in this Subparagraph shall be retained by the producer for two years.

B. No contract for a reversionary annuity, otherwise called a survivorship annuity, shall be delivered or issued for delivery in this state unless it contains in substance the following provision or provisions which in the opinion of the commissioner of insurance are more favorable to the holders of such contracts:

(1) The provisions required by Paragraphs (1), (2), (3), (4) and (5) of Subsection A of this Section, except that under Paragraph (1) of Subsection A of this Section the insurer may at its option provide for an equitable reduction of the amount of the annuity payments in settlement of any overdue or deferred payments, in lieu of a provision for a deduction of such payments from any amount payable upon a settlement under the contract.

(2) A provision that the contract may be reinstated at any time within three years from the date of default in making stipulated payments to the insurer, upon production of evidence of insurability, including good health, satisfactory to the insurer, and upon the making of all overdue payments and all payments due to the insurer on any loan made by it under the contract, with interest on both at a rate to be specified in the contract but not exceeding six per cent per annum, compounded annually.

C. Any of the foregoing provisions or portions thereof not applicable to non-participating contracts or not applicable to contracts for which a single stipulated payment to the insurer is made shall, to that extent, not be incorporated in such contract. The provisions of this Section shall not apply to contracts for deferred annuities or reversionary annuities upon the lives of beneficiaries under life insurance policies nor to group annuity contracts.

D. The provisions of this Section shall not apply to charitable gift annuities entered into on behalf of an organization qualified with the United States Internal Revenue Service for an exemption from federal income tax under Section 501(c)(3) of the Internal Revenue Code.

Acts 1958, No. 125; Acts 1990, No. 580, §1; Acts 1990, No. 715, §1, eff. July 20, 1990; Acts 1993, No. 141, §1; Redesignated from R.S. 22:173 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:952 - Standard nonforfeiture law for individual deferred annuities

§952. Standard nonforfeiture law for individual deferred annuities

A.(1) This Section shall be known as the "Standard Nonforfeiture Law for Individual Deferred Annuities".

(2) This Section shall not apply to any charitable gift annuity entered into on behalf of an organization qualified with the United States Internal Revenue Service for an exemption from federal income tax under Section 501(c)(3) of the Internal Revenue Code, reinsurance, group annuity purchases under a retirement plan or plan of deferred compensation established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, as now or hereafter amended, premium deposit fund, variable annuity, investment annuity, immediate annuity, any deferred annuity contract after annuity payments have commenced, or reversionary annuity, nor to any contract which shall be delivered outside this state through a producer or other representative of the company issuing the contract.

(3) For purposes of this Section and R.S. 22:951(D), "charitable gift annuity" means a giving plan or method whereby a gift of a principal sum or a piece of property or a block of securities is made to an organization qualified with the United States Internal Revenue Service for an exemption from federal income tax under Section 501(c)(3) of the Internal Revenue Code. In exchange, such organization agrees to give the donor a fixed annual sum for life.

B. In the case of contracts issued on or after the operative date of this Section as defined in Subsection K of this Section, no contract of annuity, except as stated in Subsection A of this Section, shall be delivered or issued for delivery in this state unless it contains in substance the following provisions, or corresponding provisions which in the opinion of the commissioner are at least as favorable to the contract-holder, upon cessation of payment of considerations under the contract:

(1) That upon cessation of payment of considerations under the contract, the company will grant a paid-up annuity benefit on a plan stipulated in the contract of such value as is specified in Subsections D, E, F, G, and H of this Section.

(2)(a) If a contract provides for a lump sum settlement at maturity, or at any other time, that upon surrender of the contract at or prior to the commencement of any annuity payments, the company will pay in lieu of any paid-up annuity benefit a cash surrender benefit of such amount as is specified in Subsections D, E, G, and H of this Section.

(b) Notwithstanding any other provision of law to the contrary, the company shall pay any cash surrender benefit not later than six months after demand therefor with surrender of the contract. Notwithstanding the above provision, if payment is not made within thirty days after demand therefor with surrender of the contract, the insurer shall pay, in addition to the cash surrender benefit, interest on the cash surrender benefit at the judicial interest rate set by Louisiana Civil Code Art. 2924 commencing from the date of surrender until the cash surrender benefit is paid in full within the six-month period.

(3) A statement of the mortality table, if any, and interest rates used in calculating any minimum paid-up annuity, cash surrender, or death benefits that are guaranteed under the contract, together with sufficient information to determine the amounts of such benefits.

(4)(a) A statement that any paid-up annuity, cash surrender or death benefits that may be available under the contract are not less than the minimum benefits required by any statute of the state in which the contract is delivered and an explanation of the manner in which such benefits are altered by the existence of any additional amounts credited by the company to the contract, any indebtedness to the company on the contract, or any prior withdrawals from or partial surrenders of the contract.

(b) Notwithstanding the requirements of this Subsection, any deferred annuity contract may provide that if no considerations have been received under a contract for a period of two full years and the portion of the paid-up annuity benefit at maturity on the plan stipulated in the contract arising from considerations paid prior to such period would be less than twenty dollars monthly, the company may at its option terminate such contract by payment in cash of the then present value of such portion of the paid-up annuity benefit, calculated on the basis of the mortality table, if any, and interest rate specified in the contract for determining the paid-up annuity benefit, and by such payment shall be relieved of any further obligation under such contract.

C. Prior to July 1, 2005, any company may elect to comply with either the provisions of this Subsection or the provisions of Subsection L of this Section. On and after July 1, 2005, all companies shall comply with the provisions of Subsection L of this Section. The minimum values as specified in Subsections D, E, F, G, and H of this Section of any paid-up annuity, cash surrender, or death benefits available under an annuity contract shall be based upon minimum nonforfeiture amounts as defined in this Section:

(1)(a) Except as provided in Subparagraph (c) of this Paragraph, with respect to contracts providing for flexible considerations, the minimum nonforfeiture amount at any time at or prior to the commencement of any annuity payments shall be equal to an accumulation up to such time at a rate of interest of three percent per annum of percentages of the net considerations, as hereinafter defined, paid prior to such time, decreased by the sum of:

(i) Any prior withdrawals from or partial surrenders of the contract accumulated at a rate of interest of three percent per annum, and

(ii) The amount of any indebtedness to the company on the contract, including interest due and accrued, and increased by any existing additional amount credited by the company to the contract.

(b) The net considerations for a given contract year used to define the minimum nonforfeiture amount shall be an amount not less than zero and shall be equal to the corresponding gross considerations credited to the contract during that contract year less an annual contract charge of thirty dollars and less a collection charge of one dollar and twenty-five cents per consideration credited to the contract during that contract year. The percentages of net considerations shall be sixty-five percent of the net consideration for the first contract year and eighty-seven and one-half percent of the net considerations for the second and later contract years. Notwithstanding the provisions of the preceding sentence, the percentage shall be sixty-five percent of the portion of the total net consideration for any renewal contract year which exceeds by not more than two times the sum of those portions of the net considerations in all prior contract years for which the percentage was sixty-five percent.

(c) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, beginning on July 1, 2002, and until July 1, 2005, the rate of interest provided for in the introductory paragraph and Item (i) of Subparagraph (a) shall be one and one-half percent; thereafter, the rate of interest shall be three percent.

(2) With respect to the contracts providing for fixed scheduled considerations, minimum nonforfeiture amounts shall be calculated on the assumption that considerations are paid annually in advance and shall be defined as for contracts with flexible considerations which are paid annually with two exceptions:

(a) The portion of the net consideration for the first contract year to be accumulated shall be the sum of sixty-five percent of the net consideration for the first contract year plus twenty-two and one-half percent of the excess of the net consideration for the first contract year over the lesser of the net considerations for the second and third contract years.

(b) The annual contract charge shall be the lesser of (i) thirty dollars or (ii) ten percent of the gross annual consideration.

(3) With respect to contracts providing for a single consideration, minimum nonforfeiture amounts shall be defined as for contracts with flexible considerations except that the percentage of net consideration used to determine the minimum nonforfeiture amount shall be equal to ninety percent and the net consideration shall be the gross consideration less a contract charge of seventy-five dollars.

D. Any paid-up annuity benefit available under a contract shall be such that its present value on the date annuity payments are to commence is at least equal to the minimum nonforfeiture amount on that date. Such present value shall be computed using the mortality table, if any, and the interest rate specified in the contract for determining the minimum paid-up annuity benefits guaranteed in the contract.

E. For contracts which provide cash surrender benefits, such cash surrender benefits available prior to maturity shall not be less than the present value as of the date of surrender of that portion of the maturity value of the paid-up annuity benefit which would be provided under the contract at maturity arising from considerations paid prior to the time of cash surrender reduced by the amount appropriate to reflect any prior withdrawals from or partial surrenders of the contract, such present value being calculated on the basis of an interest rate not more than one percent higher than the interest rate specified in the contract for accumulating the net considerations to determine such maturity value, decreased by the amount of any indebtedness to the company on the contract, including interest due and accrued, and increased by any existing additional amounts credited by the company to the contract. In no event shall any cash surrender benefit be less than the minimum nonforfeiture amount at that time. The death benefit under such contracts shall be at least equal to the cash surrender benefit.

F. For contracts which do not provide cash surrender benefits, the present value of any paid-up annuity benefit available as a nonforfeiture option at any time prior to maturity shall not be less than the present value of that portion of the maturity value of the paid-up annuity benefit provided under the contract arising from considerations paid prior to the time the contract is surrendered in exchange for, or changed to, a deferred paid-up annuity, such present value being calculated for the period prior to the maturity date on the basis of the interest rate specified in the contract for accumulating the net considerations to determine such maturity value, and increased by any existing additional amounts credited by the company to the contract. For contracts which do not provide any death benefits prior to the commencement of any annuity payments, such present values shall be calculated on the basis of such interest rate and the mortality table specified in the contract for determining the maturity value of the paid-up annuity benefit. However, in no event shall the present value of a paid-up annuity benefit be less than the minimum nonforfeiture amount at that time.

G. For the purpose of determining the benefits calculated under Subsections E and F of this Section, in the case of annuity contracts under which an election may be made to have annuity payments commence at optional maturity dates, the maturity date shall be deemed to be the latest date for which election shall be permitted by the contract, but shall not be deemed to be later than the anniversary of the contract next following the annuitant's seventieth birthday or the tenth anniversary of the contract, whichever is later.

H. Any contract which does not provide cash surrender benefits or does not provide death benefits at least equal to the minimum nonforfeiture amount prior to the commencement of any annuity payments shall include a statement in a prominent place in the contract that such benefits are not provided.

I. Any paid-up annuity, cash surrender or death benefits available at any time, other than on the contract anniversary under any contract with fixed scheduled considerations, shall be calculated with allowance for the lapse of time and the payment of any scheduled considerations beyond the beginning of the contract year in which cessation of payment of considerations under the contract occurs.

J. For any contract which provides, within the same contract by rider or supplemental contract provision, both annuity benefits and life insurance benefits that are in excess of the greater of cash surrender benefits or a return of the gross considerations with interest, the minimum nonforfeiture benefits shall be equal to the sum of the minimum nonforfeiture benefits for the annuity portion and the minimum nonforfeiture benefits, if any, for the life insurance portion computed as if each portion were a separate contract. Notwithstanding the provisions of Subsections D, E, F, G, and H, additional benefits payable: (i) in the event of total and permanent disability; (ii) as reversionary annuity or deferred reversionary annuity benefits; or (iii) as other policy benefits additional to life insurance, endowment and annuity benefits, and considerations for all such additional benefits, shall be disregarded in ascertaining the minimum nonforfeiture amounts, paid-up annuity, cash surrender, and death benefits that may be required by this Section. The inclusion of such additional benefits shall not be required in any paid-up benefits, unless such additional benefits separately would require minimum nonforfeiture amounts, paid-up annuity, cash surrender, and death benefits.

K. After September 7, 1979, any company may file with the commissioner a written notice of its election to comply with the provisions of this Section after a specified date before September 7, 1980. After the filing of such notice, then upon such specified date, which shall be the operative date of this Section for such company, this Section shall become operative with respect to annuity contracts thereafter issued by such company. If a company makes no such election, the operative date of this Section for such company shall be September 7, 1980.

L. The minimum values as specified in Subsections D, E, F, G, and I of this Section of any paid-up annuity, cash surrender, or death benefits available under an annuity contract shall be based upon minimum nonforfeiture amounts as defined in this Subsection, as follows:

(1)(a) The minimum nonforfeiture amount at any time at or prior to the commencement of any annuity payments shall be equal to an accumulation up to such time at rates of interest as indicated in Paragraph (2) of this Subsection of the net considerations, as hereinafter defined, paid prior to such time, decreased by the sum of Items (i) and (ii) of this Subparagraph:

(i) Any prior withdrawals from or partial surrenders of the contract accumulated at rates of interest as indicated in Paragraph (2) of this Subsection; and

(ii) An annual contract charge of fifty dollars, accumulated at rates of interest as indicated in Paragraph (2) of this Subsection;

(iii) Any premium tax paid by the company for the contract, accumulated at rates of interest as indicated in Paragraph (2) of this Subsection; and

(iv) The amount of any indebtedness to the company on the contract, including interest due and accrued.

(b) The net considerations for a given contract year used to define the minimum nonforfeiture amount shall be an amount equal to eighty-seven and one-half percent of the gross considerations credited to the contract during that contract year.

(2) The interest rate used in determining minimum nonforfeiture amounts shall be an annual rate of interest determined as the lesser of three percent per annum and the following, which shall be specified in the contract if the interest rate will be reset:

(a) The five-year Constant Maturity Treasury Rate reported by the Federal Reserve as of a date, or average over a period, rounded to the nearest one-twentieth of one percent, specified in the contract no longer than fifteen months prior to the contract issue date or redetermination date under Subparagraph (2)(d) of this Subsection;

(b) Reduced by one hundred twenty-five basis points;

(c) Where the resulting interest rate is not less than one percent; and

(d) The interest rate shall apply for an initial period and may be redetermined for additional periods. The redetermination date, basis, and period, if any, shall be stated in the contract. The basis is the date or average over a specified period that produces the value of the five-year Constant Maturity Treasury Rate to be used at each redetermination date.

(3) During the period or term that a contract provides substantive participation in an equity indexed benefit, it may increase the reduction described in Subparagraph (2)(b) of this Subsection by up to an additional one hundred basis points to reflect the value of the equity index benefit. The present value at the contract issue date, and at each redetermination date thereafter, of the additional reduction shall not exceed the market value of the benefit. The commissioner may require a demonstration that the present value of the additional reduction does not exceed the market value of the benefit. Lacking such a demonstration that is acceptable to the commissioner, the commissioner may disallow or limit the additional reduction.

(4) The commissioner may adopt rules to implement the provisions of Paragraph (3) of this Subsection and to provide for further adjustments to the calculation of minimum nonforfeiture amounts for contracts that provide substantive participation in an equity index benefit and for other contracts that the commissioner determines adjustments are justified.

Added by Acts 1979, No. 370, §4. Acts 1990, No. 715, §1, eff. July 20, 1990; Acts 1991, No. 951, §1; Acts 2002, 1st Ex. Sess., No. 129, §1; Acts 2003, No. 386, §1; Acts 2004, No. 497, §1, eff. June 25, 2004; Redesignated from R.S. 22:173.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:961 - Group annuity contracts; definition; standard provisions

SUBPART E. GROUP ANNUITIES

§961. Group annuity contracts; definition; standard provisions

A. Any policy or contract, except a joint, reversionary or survivorship annuity contract, whereby annuities are payable dependent upon the continuation of the lives of more than one person, shall be deemed a group annuity contract. The person, firm, or corporation to whom such contract is issued shall be deemed the "holder" of such contract. The term "annuitant," as used herein, refers to any person upon whose continued life such annuity is dependent.

B. No group annuity contract shall be delivered or issued for delivery in this state and no certificate shall be used in connection therewith unless it contains in substance the following provisions to the extent that such provisions are applicable to such contract or to such certificate, as the case may be, or provisions which in the opinion of the commissioner of insurance are more favorable to annuitants, or not less favorable to annuitants and more favorable to the holders:

(1) Grace period: A provision in such contract that there shall be a period of grace, either of thirty days or of one month, within which any stipulated payment to be remitted by the holder to the insurer, falling due after one year from date of issue, may be made, subject, at the option of the insurer, to an interest charge thereon at a rate, to be specified in the contract, which shall not exceed six percent per annum for the number of days of grace elapsing before such payment.

(2) Entire contract: A provision in such contract specifying the document or documents which shall constitute the entire contract between the parties; the document or documents so specified shall be only: (a) the contract; (b) the contract together with the application of the holder of which a copy is attached thereto; or (c) the contract together with the application of the holder of which a copy is attached thereto and the individual applications of annuitants on file with the insurer and referred to therein.

(3) Misstatement of age or sex: A provision in such contract, with an appropriate reference thereto in the certificate, for the equitable adjustment of the benefits payable under the contract or of the stipulated payments thereunder, if it befound that the sex, age, service, salary, or any other fact determining the amount of any stipulated payment or the amount or date or dates of payment of any benefit with respect to any annuitant covered thereby, has been misstated.

(4) Ascertainment of the benefit: A provision or provisions in such contract, with an appropriate reference thereto in the certificate, specifying the nature and basis of ascertainment of the benefits which will be available to an annuitant who contributes to the cost of the annuity and the conditions of payment thereof in the event of either the termination of employment of the annuitant, except by death, or the discontinuance of stipulated payments under the contract. Such provision or provisions shall, in either of such events, make available to an annuitant who contributes to the cost of the annuity a paid-up annuity payable commencing at a fixed date in an amount at least equal to that purchased by the contributions of the annuitant, determinable as of the respective dates of payment of the several contributions, as shown by a schedule included in the contract for that purpose, based upon the same mortality table, rate of interest, and loading formula used in computing the stipulated payments under such contract. Such provision or provisions may, by way of exception to the foregoing, provide that if the amount of the annuity determined as aforesaid from such fixed commencement date would be less than sixty dollars annually, the insurer may at its option, in lieu of granting such paid-up annuity, pay a cash surrender value at least equal to that hereinafter provided. If a cash surrender value, in lieu of such paid-up annuity, is allowed to the annuitant by the terms of such contract, it may be either in a single sum or in equal installments over a period of not more than twelve months and it shall be at least equal to either (a) or (b), whichever is less: (a) the amount of reserve attributable to the annuitant's contributions less a surrender charge not exceeding thirty-five per centum of the average annual contribution made by the annuitant; or (b) the amount which would be payable as a death benefit at the date of surrender. Such contract shall also provide that in case of the death of the annuitant, before the commencement date of the annuity, the insurer shall pay a death benefit at least equal to the aggregate amount of the annuitant's contributions, without interest. If any benefits are available to the holder in either of such events the contract shall contain a provision or provisions specifying the nature and basis of ascertainment of such benefits.

(5) Certificates: A provision in such contract that the insurer will issue to the holder of the contract for delivery to each annuitant who contributes thereunder an individual certificate setting forth a statement in substance of the benefits to which he is entitled under such contract.

Acts 1958, No. 125; Redesignated from R.S. 22:174 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:971 - Patient's Bill of Rights

PART III. HEALTH AND ACCIDENT COVERAGE

SUBPART A. HEALTH AND ACCIDENT INSURANCE; STANDARDS

AND CONTRACT REQUIREMENTS IN GENERAL

§971. Patient's Bill of Rights

It is hereby declared by the Legislature of Louisiana that access to health care for the citizens of this state is a priority to promote well-being and strong state protections. The state has an obligation to ensure that every person enrolled in a health plan enjoys basic rights as a patient. Comprehensive care should guarantee patients greater access to information and care including access to needed specialists and emergency rooms, guarantee a fair appeals process when health plans deny care, expand choice, protect the doctor-patient relationship, and hold managed care organizations accountable for decisions that harm patients. Because many states have passed patient protection laws that are appropriate to their states, the Department of Insurance shall establish and maintain an information collection program to track and evaluate state and federal legislation to provide for a uniform patient bill of rights. The department shall compile the data on an annual basis and submit a written report to the Senate Committee on Insurance and the House Committee on Insurance of ongoing efforts to adopt or enact a uniform patient's bill of rights.

Acts 2003, No. 68, §1; Redesignated from R.S. 22:10 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:971.1 - Regulation of health insurers

§971.1. Regulation of health insurers

A. In addition to any other authority granted by this Title, the Department of Insurance is hereby authorized to regulate the coordination of medical, surgical, and hospital benefits of a self-insurance plan with such benefits of any other insurance plan. For purposes of this Subsection, a self-insurance plan shall be defined as any plan by a person, partnership, corporation or other organization, or the state of Louisiana, other than a domestic or foreign insurance company which has qualified with the Department of Insurance, which provides or contracts to provide coverage as a self-insurer for his or its employees, stockholders, or any other persons. This Subsection shall not apply to: (1) the Office of Group Benefits; or (2) any plan of a labor organization or fraternal organization to the extent that it provides benefits to its members or the immediate family of its members, which benefits are supplemental to an employer-sponsored benefit plan.

B.(1) Notwithstanding any other provision of law to the contrary, any entity issuing or providing coverage in this state for health care services, whether the coverage is by direct payment of or reimbursement for expenses incurred for such services, or otherwise, shall be presumed to be subject to the jurisdiction of the commissioner of insurance, unless the entity shows that, while providing the coverage, it is subject to the jurisdiction of another department or agency of the state, or any political subdivision of this state, or of the federal government.

(2) An entity providing or issuing coverage for health care services in this state as described in Paragraph (1) of this Subsection may show that it is subject to the jurisdiction of another department or agency of this state, any political subdivision of this state, or the federal government by submitting to the commissioner of insurance the appropriate certificate, license, or other document or documentary evidence issued by such other governmental entity that authorizes or qualifies it to issue or provide such coverage.

(3) Proof of jurisdiction by such other governmental agency shall be submitted to the commissioner of insurance prior to the issuance or provision in this state of any coverage as described in this Subsection. The commissioner of insurance may take any action as may be authorized in this Title to enforce the provisions of this Subsection.

(4) Any entity that fails to show that it is subject to the jurisdiction of any other governmental entity as described in this Subsection shall be subject to all appropriate provisions of this Title and shall submit to an examination by the commissioner of insurance to determine its organization and solvency and whether it is in compliance with the applicable provisions of this Title.

Acts 2009, No. 503, §1.



RS 22:972 - Approval and disapproval of forms; filing of rates

§972. Approval and disapproval of forms; filing of rates

A. No policy or subscriber agreement of a health insurance issuer, hereafter including a health maintenance organization, shall be delivered or issued for delivery in this state, nor shall any endorsement, rider, or application which becomes a part of any such policy, which may include a certificate, be used in connection therewith until a copy of the form and of the rates and of the classifications of risks pertaining thereto have been filed with the department. No policy, subscriber agreement, endorsement, rider, or application, hereinafter referred to as a policy or subscriber agreement, shall be used until the expiration of sixty days after the form has been filed unless the department gives its written approval prior thereto. Written notification shall be provided to the health insurance issuer specifying the reasons a policy form or subscriber agreement does not comply with the provisions of this Subpart. It shall be unlawful for any health insurance issuer to issue any form in this state not previously submitted to and approved by the department. An aggrieved party affected by the department's decision, act, or order in reference to a policy form or subscriber agreement may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

B. After providing twenty days' notice to the health insurance issuer, the department may withdraw its approval of any such policy form or subscriber agreement on any of the grounds stated in R.S. 22:862. It shall be unlawful for the health insurance issuer to issue such policy form or subscriber agreement or use it in connection with any policy or subscriber agreement after the effective date of such withdrawal of approval. An aggrieved party affected by the department's decision, act, or order in reference to a policy form or subscriber agreement may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

C. The department shall not disapprove or withdraw approval of any such policy form or subscriber agreement on the ground that its provisions do not comply with R.S. 22:975 or on the ground that it is not printed in uniform type if it shall be shown that the rights of the insured, the beneficiary, or the subscriber under the policy or subscriber agreement as a whole are not less favorable than the rights provided by R.S. 22:975 and that the provisions or type size used in the policy or subscriber agreement are required in the state, district, or territory of the United States in which the health insurance issuer is organized, anything in this Subpart to the contrary notwithstanding.

D. Policy forms and premium rates for major medical health and accident and dental policies, including but not limited to policies subject to the requirements of Title I of Public Law 111-148, shall be exempt from disclosure under R.S. 44:1 et seq., the Public Records Law, until the commencement of the open enrollment period of the policy year during which the forms and rates are to be utilized. A health insurance issuer, including a health maintenance organization, shall mark such filings as confidential or proprietary in order to utilize the exemption authorized in this Subsection. The exemption authorized in this Subsection shall not prevent the commissioner from publishing a summary or description of rate filings in the operation of an effective rate review program pursuant to Section 2794 of the Public Health Service Act.

E. All references to rates in this Section shall be controlled by Subpart D of this Part, R.S. 22:1091 through 1099.

Acts 1958, No. 125; Redesignated from R.S. 22:211 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2010, No. 188, §1; Acts 2010, No. 919, §1, eff. Jan. 1, 2011; Acts 2014, No. 695, §1, eff. June 18, 2014; Acts 2014, No. 718, §1, eff. June 18, 2014.



RS 22:973 - Form of policy

§973. Form of policy

No health and accident policy or contract shall be delivered or issued for delivery on risks in this state unless all of the following conditions are met:

(1) The entire money and other consideration therefor are expressed in the policy or contract.

(2) The time at which the insurance takes effect and terminates is expressed in the policy or contract.

(3) It purports to insure only one person except as specifically provided in this Subpart.

(4) Every printed portion of the text matter of the policy and of any endorsements or attached papers is printed in type the size of which shall be uniform and the face of which shall be not less than ten-point. The "text" shall include all printed matter except the name and address of the insurer, name or title of the policy, captions and sub-captions, and form numbers.

(5) The exceptions and reductions of indemnity are clearly set forth in the policy or contract and are printed, at the insurer's option, either with the benefit to which they apply or under an appropriate caption, such as "Exceptions" or "Exceptions and Reductions".

(6) Each such form, including riders and endorsements, shall be identified by a form number in the lower left hand corner of the first page of the form.

(7)(a) There is prominently printed on or attached, a notice to the insured that ten days are allowed, from the date of his receipt of the policy, to examine its provisions. If such policy was solicited by deceptive advertising or negotiated by deceptive, misleading, or untrue statements of the insurer or any agent on behalf of the insurer, such policy may be surrendered within said ten-day period. Any premium advanced by the insured, upon such surrender, shall be immediately returned to him; however, the insurer shall have the option of printing or attaching the notice required by this Subparagraph or a notice of equal prominence which, in the opinion of the commissioner of insurance, is not less favorable to the policyholder. This Paragraph shall not apply to travel insurance policies which by their terms are not renewable.

(b) If the policy is delivered by a producer, a receipt shall be signed by the policyholder acknowledging delivery of the policy. The receipt shall include the policy number and the date the delivery was completed. All delivery receipts required by this Subparagraph shall be retained by the insurer, or its producer for two consecutive years. The requirement of this Subparagraph shall not apply to any insurer that markets under a home service marketing distribution method and that issues a majority of its policies on a weekly or monthly basis.

(c) If the policy is delivered by mail, it shall be sent by certified mail, return receipt requested, or a certificate of mailing shall be obtained showing the date the policy was mailed to the policyholder. For policy issuances verified by a certificate of mailing, it is presumed that the policy is received by the policyholder ten days from the date of mailing. The receipts and the certificate of mailing described in this Subparagraph shall be retained by the insurer or producer for three years. In addition, the insurer or producer may utilize commercial carriers or other commercially recognized carriers to deliver the policy to the policyholder; however, the insurer or producer shall maintain documentation of actual delivery of such policy for three years. The policy or certificate of insurance may also be delivered electronically to the policyholder or insured in accordance with R.S. 9:2608; however, the insurer and the policyholder or insured shall agree to electronic delivery, and documentation of delivery shall be maintained by the insurer for three years.

(8) In any case where the policy is subject to cancellation or renewal at the option of the insurer, there shall be prominently printed on the first page of the policy a statement informing the policyholder of such option.

Acts 1958, No. 125. Amended by Acts 1960, No. 170, §1; Acts 1993, No. 141, §1; Acts 2003, No. 858, §1; Redesignated from R.S. 22:212 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:974 - Standard forms

§974. Standard forms

The commissioner of insurance may, in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., promulgate rules and regulations as he deems necessary to establish reasonable minimum standard conditions for basic benefits to be provided by health and accident insurance contracts which are subject to R.S. 22:972, 973, 975-983, 985-990, 992, 993, 999-1014, 1021-1048, 1091-1096, 1111, and 1156, for the purpose of expediting his approval of such contracts pursuant to this Code. No promulgation shall be inconsistent with standard provisions as required pursuant to R.S. 22:863.

Acts 1958, No. 125; Redesignated from R.S. 22:622 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:975 - Health and accident policy provisions

§975. Health and accident policy provisions

A. Required provisions. Each policy shall contain in substance the following provisions or, at the option of the insurer, provisions which in the opinion of the commissioner of insurance are not less favorable to the policyholder; provided that, except as permitted by R.S. 22:972(C), no time limitation with respect to the filing of notice or proof of loss or within which suit may be brought upon the policy shall differ from the time limitations of the following provisions:

(1) Entire contract: Changes: This policy, including the endorsements and the attached papers, if any, and in case of industrial insurance, the written application, constitutes the entire contract of insurance. No producer has authority to change this policy or to waive any of its provisions. No change in this policy shall be valid until approved by an executive officer of the insurer and unless such approval be endorsed on or attached to the policy.

(2) Reinstatement: If default is made in the payment of any agreed premium for this policy, the subsequent acceptance of the defaulted premium by the insurer or by any producer authorized by the insurer to accept such premium, shall reinstate the policy; however, the reinstated policy shall cover only loss resulting from accidental injury thereafter sustained or loss due to sickness beginning more than ten days after the date of such acceptance.

(3) Notice of claim: Written notice of claim for injury or for sickness must be given to the insurer within twenty days after the date of the accident causing an injury or the commencement of the disability from such sickness, except that in case of industrial policies such notice of claim must be given to the insurer within ten days in such cases. In the event of accidental death, immediate notice must be given to the insurer. Such notice given by or on behalf of the insured or the beneficiary to the insurer at the location of such office as the insurer may designate for that purpose, or to any authorized agent of the insurer, with information sufficient to identify the insured, shall be deemed notice to the insurer. Failure to give notice within such time shall not invalidate nor reduce any claim if it was not reasonably possible to give notice within the time required, provided written notice of claim is given as soon as reasonably possible. In this Paragraph, the requirement relating to immediate notice of claim in event of accidental death may be omitted at the option of the insurer.

(4) Claim forms: The insurer, upon receipt of a notice of claim, will furnish to the claimant forms as are usually furnished by it for filing proofs of loss. If such forms are not furnished within fifteen days after the giving of notice, the claimant shall be deemed to have complied with the requirements of this policy as to proof of loss upon submitting, within the time fixed in the policy for filing proofs of loss, affirmative written proof covering the occurrence, the character and the extent of the loss for which claim is made.

(5) Proof of loss: Affirmative written proof of loss must be furnished to the insurer at its office in case of claim for loss of time from disability within ninety days after the termination of the period for which the insurer is liable and in case of claim for any other loss within ninety days after the date of such loss. Failure to furnish such proof within the time required shall not invalidate nor reduce any claim if it was not reasonably possible to give proof within such time, provided proof is furnished as soon as reasonably possible and in no event later than one year from the time proof is otherwise required. Any policy may also provide, at the insurer's option that written notice or proof of continuance of disability must be furnished not less frequently than each ninety days during the continuance of disability.

(6) Time of payment of claims: Indemnity claims payable under this policy for any loss other than loss of time on account of disability will be paid immediately upon receipt of written proof of such loss. Subject to written proof of loss, accrued indemnity claims for loss of time on account of disability will be paid (insert period of payment which must not be less frequently than monthly) and any balance remaining unpaid upon the termination of liability will be paid immediately.

(7) Payment of claims: Indemnity for loss of life and any other accrued indemnity claims unpaid at the insured's death will be paid to the beneficiary, if surviving the insured, and otherwise to the estate of the insured. All other indemnity claims will be paid to the insured. The policy may, at the insurer's option, provide that if there is no beneficiary, or the beneficiary is the estate of the insured, or the insured or beneficiary is a minor or not competent to give a valid release, the insurer may pay any amount not exceeding one thousand dollars, otherwise payable to the insured or his estate to any relative by blood or connection by marriage of the insured appearing to the insurer to which they may be equitably entitled, and may make payment of any amount not exceeding one thousand dollars, otherwise payable to the beneficiary to any relative by blood or connection by marriage of such beneficiary appearing to the insurer to which they may be equitably entitled. The policy may, at the insurer's option, also provide that all or a portion of any indemnities provided by any such policy on account of hospital, nursing, medical, or surgical services may be paid directly to the hospital or person rendering such services; however, the policy may not require that the services be rendered by a particular hospital or person.

(8) Physical examinations: The insurer shall have the right and opportunity to examine the person of the insured when and as often as it may reasonably require during the pendency of a claim and to make an autopsy in case of death where it is not forbidden by law.

(9) Cancellation by insured: If the insured shall at any time change his occupation to one classified by the insurer as less hazardous than that stated in the policy, the insurer, upon written request of the insured, and at the insured's option, will either cancel the policy upon its surrender and refund the unearned premium or will reduce the premium rate accordingly and refund the excess pro rata unearned premium from the date of receipt of proof of such change of occupation.

(10) Consent of beneficiary: Consent of the beneficiary shall not be required for the surrender or assignment of this policy, nor for change of beneficiary, nor for any other changes in this policy.

(11) Legal action: No legal action shall be brought to recover on this policy prior to the expiration of sixty days after proof of loss has been filed in accordance with the requirements of this policy. No legal action shall be brought after the expiration of one year after the time proof of loss is required to be filed.

(12) Extension of time limitations: If any limitation of this policy with respect to giving notice of claim, furnishing proof of loss, or bringing any action on this policy is less than that permitted by law of the state, district, or territory in which the insured resides at the time this policy is issued, such limitation is extended to agree with the minimum period permitted by such law.

(13) Time limit on certain defenses:

(a)(i) After three years from the date of issue of this policy, no misstatements, except fraudulent misstatements, made by the applicant in the application for such policy shall be used to void the policy or to deny a claim for loss incurred or disability, as defined in the policy, commencing after the expiration of such three-year period. This policy provision shall not be so construed as to affect any legal requirement for avoidance of a policy or denial of a claim during such initial three-year period, nor to limit the application of Paragraphs (B)(1), (2), (3), and (4) of this Section in the event of misstatement with respect to age or occupation or other insurance.

(ii) A policy which the insured has the right to continue in force subject to its terms by the timely payment of premium either until at least age fifty, or, in the case of a policy issued after age forty-four, for at least five years from its date of issue, may contain in lieu of the foregoing the following provision, from which the clause in parentheses may be omitted at the insurer's option, under the caption:

"INCONTESTABLE

After this policy has been in force for a period of three years during the lifetime of the insured, excluding any period during which the insured is disabled, it shall become incontestable as to the statements contained in the application."

(b) No claim for loss incurred or disability, as defined in the policy, commencing after three years from the date of issue of this policy shall be reduced or denied on the ground that a disease or physical condition not excluded from coverage by name or specific description effective on the date of loss had existed prior to the effective date of coverage of this policy.

(14) Uniform claim forms: Notwithstanding any other law to the contrary, including Paragraph (4) of this Subsection, all claims shall be processed in conformity with the uniform claim form issued by the Department of Insurance pursuant to R.S. 22:1824.

B. Other optional provisions. No such policy shall be delivered or issued for delivery containing provisions respecting the matters set forth in this Subsection unless such provisions are, in substance, in the following forms, or, at the option of the insurer, in forms which in the written opinion of the commissioner of insurance are not less favorable to the policyholder:

(1) Change of occupation: If the insured suffers injury or sickness after having changed his occupation to one classified by the insurer as more hazardous than that stated in this policy or while performing services for compensation in any trade, business, or occupation so classified, the insurer will pay only such portion of the indemnity provided in this policy as the premium paid would have purchased at the rates and within the limits fixed by the insurer for such more hazardous trade, business, or occupation. In applying this Paragraph, the classification of occupational risk and the premium rates shall be such as have been last filed by the insurer prior to the occurrence of the loss for which the insurer is liable or prior to date of proof of change in occupation with the state official having supervision of insurance in the state where the insured resided at the time this policy was issued; however, if such filing was not required, then the classification of occupational risk and the premium rates shall be those last made effective by the insurer in such state prior to the occurrence of the loss.

(2) Misstatement of age: If the age of the insured has been misstated, any amount payable or any indemnity accruing under this policy shall be determined as based on the correct age. If because of a misstatement of age, this policy was issued at an age or was continued or renewed beyond an age at which it would not have been issued, continued, or renewed under the insurer's underwriting rules in effect at the date of issue, the amount payable, because of the loss occurring after such age, shall be limited to a return of the premiums paid thereafter.

(3) Other insurance with this insurer: An insurer may do either of the following:

(a) If a like policy or policies previously issued by this insurer to the insured are in force concurrently with this policy, making the aggregate indemnity for (insert type of coverage) in excess of (insert maximum limit of indemnity), the excess insurance shall be void and all premiums paid for such excess shall be returned to the insured or to his estate.

(b) Insurance effective at any one time on the insured under a like policy or policies in this insurer is limited to one such policy, and the insurer will return to the insured or to his estate all premiums paid for such policies in excess thereof.

(4) Insurance with other insurers: If the insured carries with one or more insurers other valid insurance covering the same loss without having given written notice thereof to this insurer prior to the occurrence of loss, the only liability under this policy shall be for such proportion of the indemnity otherwise provided hereunder as the indemnity of which the insurer had notice, including the indemnity under this policy, bear to the total amount of like indemnity in all policies covering such loss, and for the return of such portion of the premium paid as shall exceed the pro rata portion for the indemnity thus determined.

(5) Relation of earnings to insurance: If the total monthly amount of loss of time indemnity promised in all policies or certificates of accident, health, or disability insurance upon the insured, whether payable on a weekly or monthly basis, shall exceed the average monthly earnings of the insured at the time disability commenced or for the period of two years immediately preceding a disability for which claim is made, whichever is the greater, the insurer will be liable only for such proportionate amount of the indemnity specified in the policy as the amount of such monthly earnings of the insured bears to the total amount of monthly indemnity promised under all such policies or certificates upon the insured at the time of such disability and for the return of such part of the premiums paid during such two years as shall exceed the pro rata amount of the premiums for the indemnity actually paid hereunder; but this shall not operate to reduce the total monthly amount of indemnity payable under all such policies or certificates upon the insured below the sum of one hundred dollars or the sum of the monthly indemnity specified in such policies or certificates, whichever is the lesser.

(6) Unpaid premium: Upon the payment of a claim under this policy, any premium then due and unpaid or covered by any note or written order may be deducted from such payment.

(7) Cancellation: The insurer may cancel this policy at any time subject to the provisions of R.S. 22:1012. Such cancellation shall be by written notice, delivered to the insured, or mailed to his last address as shown by the records of the insurer, shall refund the pro rata unearned portion of any premium paid, and shall comply with the provisions of R.S. 22:887(F). Such cancellation shall be without prejudice to any claim for benefits accrued or expenses incurred for services rendered prior to cancellation. Benefits and expenses incurred shall be as defined and limited by the terms of the policy. The insured may likewise cancel this policy on the terms specified in this Paragraph. Upon cancellation by the insurer, however, the insurer shall only be liable for any claim for benefits accrued, or for expenses incurred for services rendered, subsequent to the cancellation date if the subsequent claim is for an illness or condition which was the basis of any claim prior to cancellation and for which the insurer had notice and if the policy of insurance is cancelled for reasons other than failure of the policyholder to pay premiums or failure of the insured to maintain eligibility as provided in the policy. Upon the written request of the named insured, the insurer shall provide to the insured in writing the reasons for cancellation of the policy. There shall be no liability on the part of and no cause of action of any nature shall arise against any insurer or its agents, employees, or representatives for any action taken by them to provide the reasons for cancellation as required by this Paragraph.

(8) Conformity with state statutes: Any provision of this policy which, on the date of issue, is in conflict with the statutes of the state in which the insured resides at the date of issue is understood to be amended to conform to such statutes.

(9) Illegal occupation: The insurer shall not be liable for any loss to which a contributing cause was the insured's commission of or attempt to commit a felony or to which a contributing cause was the insured's being engaged in an illegal occupation.

(10) Intoxicants and narcotics: The insurer shall not be liable for any loss sustained or contracted in consequence of the insured's being intoxicated or under the influence of narcotics unless administered on the advice of a physician.

C. If any provision of this Section is inapplicable to or is inconsistent with any risk covered by a particular form of policy the insurer may, subject to the approval of the commissioner of insurance, omit from such policy such inapplicable provision or modify such inconsistent provision in such manner as to make it consistent with the coverage provided by the policy.

D. Repealed by Acts 1995, No. 730, §1.

Acts 1958, No. 125. Amended by Acts 1958, No. 97, §1; Acts 1982, No. 760, §1; Acts 1985, No. 249, §1; Acts 1987, No. 510, §1; Acts 1989, No. 269, §1; Acts 1989, No. 426, §1; Acts 1990, No. 886, §2; Acts 1991, No. 777, §1, eff. Sept. 30, 1991; Acts 1993, No. 57, §1; Acts 1993, No. 653, §1; Acts 1995, No. 730, §1; Redesignated from R.S. 22:213 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:976 - Repealed by Acts 2013, No. 325, §2, eff. Dec. 31, 2014.

§976. Repealed by Acts 2013, No. 325, §2, eff. Dec. 31, 2014.



RS 22:977 - Cancellation by insurer and grace period; individual health and accident policies

§977. Cancellation by insurer and grace period; individual health and accident policies

A. Every insurer, including a trust subject to the provisions of R.S. 22:401 et seq., issuing a policy of individual, group, family group, blanket, or association health and accident insurance shall include in such policy a provision providing the policyholder a grace period of thirty days from the date the premium was due. If the premium is paid during the grace period, then coverage shall remain in effect pursuant to the provisions of the policy.

B. Whenever an insurer issues an individual accident and health policy and does not receive a premium payment fifteen days prior to the end of the grace period, the insurer shall mail, by first class mail, a notice to the policyholder. The notice shall state that if the premium has not been paid by the end of the grace period, the policy will lapse as provided by the provisions of the policy. The notice shall also state that the policy will be reinstated with no penalties to the insured if the full premium payment is received within the period allowed for reinstatement. Nothing in this Code shall mandate a separate lapse notice for nonpayment of premiums on a policy issued by an insurance company whose products are marketed on the home service distribution method and which issues a majority of these policies on a monthly or weekly basis.

Acts 1990, No. 886, §1; Acts 2006, No. 396, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:213.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:978 - Group, family group, blanket, and association health and accident insurance; notice required for certain premium increase, cancellation, or nonrenewal

§978. Group, family group, blanket, and association health and accident insurance; notice required for certain premium increase, cancellation, or nonrenewal

A.(1) Notwithstanding the provisions of R.S. 22:887(A) through (D), every insurer, including any trust subject to the provisions of R.S. 22:401 et seq., whether domestic or foreign, issuing a policy of group, family group, blanket, or association health and accident insurance under the provisions of this Subpart to any group composed of one or more members shall notify the policyholder in writing at least forty-five days before any increase of twenty percent or more in the policy rates or at least sixty days before any cancellation or nonrenewal of such policy. Such cancellation or nonrenewal shall comply with the provisions of R.S. 22:887(F).

(2) The notice required by Paragraph (1) of this Subsection may be waived for a policy of group, family group, blanket, or association health and accident insurance that covers one hundred or more persons, provided a provision for such waiver is made part of the policy agreed upon by the insurer and the policyholder.

B. Nothing in this Section shall be construed to grant to the insurer any additional authorization in relation to cancellation, nonrenewal, or other termination of policies and all provisions of this Subpart that regulate such events shall apply. No policy shall be cancelled, nonrenewed, or otherwise terminated because the insurer failed to meet the notice provisions of this Section.

C. The notice provisions of this Section shall not apply to cancellations due to nonpayment of premiums.

D. At least ninety days prior to the date on which a group policy is to be renewed or terminated, every health insurance issuer providing coverage to an employer group comprising more than one hundred enrolled employees shall provide the employer group with information as to the premium rate or amount to be paid to renew the group policy for the next policy year. No later than eighty days prior to the date of renewal or termination, the employer group may make written request, by certified mail, to the group insurance issuer for the currently available utilization data and aggregate paid claims and premium data accumulated for the period of the current policy year. The health insurance issuer shall provide this data to the employer group within fourteen business days of receipt of the request.

E.(1) Every health and accident insurance issuer, including a health maintenance organization, shall, upon request, release to each group policyholder and agent of a policyholder claims data and shall provide this data within no more than fourteen business days of receipt of the request, which shall include the following items:

(a) The net claims paid by month during the current and the two immediately preceding policy periods.

(b) The monthly enrollment by employee only, employee and spouse, and employee and family during the current and the two immediately preceding policy periods.

(c) The amount of any claims reserve established by the insurance provider against future claims under the policy.

(d) Claims over ten thousand dollars including claim identifier, the date of occurrence, the amount of claims paid and those unpaid or outstanding, and claimant health condition or diagnosis during the current and the two immediately preceding policy periods. The data shall provide a unique identifying number or code for the claimant.

(e) A complete listing of all potential catastrophic diagnoses and prognoses involving persons covered under the policy provisions. The data shall provide a unique identifying number or code for the claimant.

(2) A health and accident insurer that discloses data or information in compliance with the provisions of this Section may condition any such disclosure upon the execution of an agreement for immunity from civil liability.

(3) A health and accident insurer that provides data or information in compliance with the provisions of this Section shall be immune from civil liability for any acts or omissions of any person's subsequent use of such data or information.

(4) The provisions of this Subsection shall not be construed to authorize the disclosure of the identity of a particular employee covered under the group policy, nor the disclosure of any individual employee's particular health insurance claim, condition, diagnosis, or prognosis, which would violate federal or state law.

(5) For purposes of this Subsection, "claim identifier" shall be defined as data that reflects a number designation including but not limited to an alphabetic or alphanumeric designation which shall not be a name identifier of an employee, employee's spouse, or employee's dependent.

(6) The provisions of this Subsection shall not apply to limited benefit insurance, as defined by R.S. 22:47(2)(c).

(7) A plan sponsor and the plan sponsor's agent are entitled to receive protected health information under this Section only after an appropriately authorized representative of the plan sponsor or agent makes to the health and accident insurer a certification substantially similar to the following certification:

'I hereby certify and have demonstrated that the plan documents comply with the requirements of 45 C.F.R. Section 164.504(f)(2) and that the plan sponsor will safeguard and limit the use and disclosure of protected health information that the plan sponsor or agent may receive from the group health plan to perform the plan administration functions.'

(8) A plan sponsor or agent that does not provide the certification required in Paragraph (7) of this Subsection is not entitled to receive the protected health information described in Subparagraphs (1)(d) and (e) of this Subsection, but is entitled to receive a report of claim information that includes the other information required by this Subsection.

F. For purposes of this Section, the term "health and accident insurer" or "health and accident insurance issuer" shall include a health maintenance organization, the term "policy" shall include a subscriber agreement, and the term "policyholder" shall include an enrollee or subscriber of a health maintenance organization.

G. Nothing in this Section shall be construed to require an insurer to provide information protected as confidential by the Health Insurance Portability and Accountability Act of 1996 or any other provision of federal law.

Acts 1990, No. 538, §1; Acts 1991, No. 933, §1; Acts 1993, No. 57, §1; Acts 2003, No. 129, §1, eff. May 28, 2003; Redesignated from R.S. 22:215.9 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011; Acts 2010, No. 997, §1; Acts 2012, No. 217, §1, eff. Jan. 1, 2013; Acts 2014, No. 558, §1.



RS 22:979 - Covered claim; prohibition of cancellation

§979. Covered claim; prohibition of cancellation

No health and accident insurer may unilaterally cancel a policy of insurance except for nonpayment of premiums, increase the premium for such policy, or reduce the benefits provided by such insurance policy after receipt or notice of any covered claim. The insurer may cancel the policy, as otherwise provided by law, after the claimant has been discharged from treatment for that condition and no further claims for that condition are expected, provided there has been no other receipt or notice of claim under that policy. This Section shall not prohibit any group health and accident insurer or any individual accident and health insurer from increasing its premium if the increase is applicable to all members of the group insurance plan, or all insureds who have the same individual accident and health plan or policy except that no health insurance issuer or health maintenance organization issuing group or individual policies or subscriber agreements shall increase its premium rates or reduce covered benefits under any policy or subscriber agreement after the commencement of the minimum one-hundred-eighty-day period provided for in R.S. 22:1068(C)(2)(a)(i) or 1074(C)(2)(a)(i).

Acts 1993, No. 944, §1; Acts 1997, No. 1471, §1; Redesignated from R.S. 22:229.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 595, §1.



RS 22:980 - Additional sources; required coverage

§980. Additional sources; required coverage

A.(1) Notwithstanding any other provision of law, no hospital, health, or medical expense insurance policy, hospital or medical services contract, employee welfare benefit plan, health and accident insurance policy, or any other insurance contract of this type, including a group insurance or self-insurance plan, shall prohibit the receipt of payment under another such policy for any health care service covered under such other policy, provided that a policy may state that:

(a) Its deductible amount must be fully satisfied, either by the prior payment of a deductible under another policy in whole or in part or by partial payment of its deductible before any benefits are payable.

(b) No payment is required under any policy if the health care service in question is not covered by that policy.

(2) In no event shall the combined payment under multiple policies and federal or state government plans exceed one hundred percent of the charge for the provided health care service.

B. The provisions of this Section shall not apply to limited benefit health insurance policies or contracts.

Acts 1992, No. 310, §1; Acts 1995, No. 593, §1; Redesignated from R.S. 22:980 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:981 - Repealed by Acts 2013, No. 325, §2, eff. Dec. 31, 2014.

§981. Repealed by Acts 2013, No. 325, §2, eff. Dec. 31, 2014.

NOTE: Former R.S. 22:981 redesignated as R.S. 22:331 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:982 - Required proof of loss forms

§982. Required proof of loss forms

A. The commissioner of insurance in consultation with the secretary of the Louisiana Department of Health shall prescribe the use of the National Uniform Bill-82 (UB-82) or its successor, and the current Health Care Financing Administration (HCFA) Form 1500 or its successor, as the uniform proof of loss forms. After July 1, 1994, no insurance company writing policies of health and accident insurance or any administrator of a health benefit plan may require proof of loss to be on any claim form but the UB-82, or its successor, or HCFA Form 1500, or its successor, whichever is appropriate for the services rendered.

B. The commissioner of insurance, as allowed by the Health Insurance Portability and Accountability Act of 1996, shall review the uniform proof of loss forms prescribed under Subsection A of this Section, seek comments and suggestions from insurers, providers, and consumer groups about proposed improvements to the form, and determine whether any revisions should be made to the state assignable fields of either form that would simplify or otherwise improve the form. If the commissioner determines that the state assignable portions of either form should be revised, he shall make a revision request to the State Uniform Bill Implementation Committee and if approved, prescribe the use of the revised form by all insurance companies writing policies of health and accident insurance in Louisiana. After six months from the date that the commissioner has prescribed the use of any revised form, no insurance company writing policies of health or accident insurance or any administrator of a health benefit plan may require proof of loss to be on any claim form but the revised form when that is the appropriate form for the services rendered.

C. Each health care provider or hospital shall supply the claim form described in Subsection A of this Section and an itemized statement of all charges after the initial filing of the claim rendered to any person who received services from such health care provider or hospital within ten days of receipt of written request from such person or his authorized representative.

Acts 1993, No. 388, §1; Acts 1997, No. 1138, §1, eff. July 14, 1997; Acts 2003, No. 1149, §1; Redesignated from R.S. 22:214.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:982 redesignated as R.S. 22:332 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:983 - Application

§983. Application

A. The falsity of any statement in the application for any policy covered by this Subpart shall not bar the right to recovery under the policy unless such false statement materially affected either the acceptance of the risk or the hazard assumed by the insurer. The insured shall not be bound by any statement unless made in a written application in the case of domestic industrial insurers, and, in the case of other insurers, unless a copy of such application is attached to or endorsed on the policy.

B. No alteration of any written application for any such policy shall be made by any person other than the applicant without his written consent, except that insertions may be made by the insurer, for administrative purposes only, in a manner as to indicate clearly that such insertions are not to be ascribed to the applicant.

Acts 1958, No. 125; Redesignated from R.S. 22:219 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:983 redesignated as R.S. 22:333 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:984 - Identification of health benefit plan insurer and sponsor

§984. Identification of health benefit plan insurer and sponsor

A. Every health insurer authorized to write health and accident policies of insurance in this state who issues an identification card, member card, insurance coverage card, or other documentation of coverage to any policyholder or health plan participant shall, in issuing such card or cards, satisfy the requirements of this Section.

B. No health insurer acting as the administrator for a health benefit plan which plan is not fully insured shall issue any identification card, membership card, insurance coverage card, or other documentation of coverage on which the name of the health insurer is prominently displayed on the face of such card or documentation. The name of the health benefit plan's sponsor shall be prominently displayed on the face of such card or documentation with an annotation that the plan's benefits are being administered by the health insurer.

C. The commissioner may promulgate rules and regulations implementing the provisions of this Section.

Acts 1999, No. 32, §1; Redesignated from R.S. 22:250.18 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:984 redesignated as R.S. 22:334 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:985 - Notice; waiver

§985. Notice; waiver

The acknowledgement by any insurer of the receipt of notice given under any policy covered by this Subpart or the furnishing of forms for filing proofs of loss, or the acceptance of such proofs, or the investigation of any claim shall not operate as a waiver of any of the rights of the insurer in defense of any claim arising under such policy.

Acts 1958, No. 125; Redesignated from R.S. 22:220 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:985 redesignated as R.S. 22:335 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:986 - Nonapplication to certain policies

§986. Nonapplication to certain policies

A. Nothing in this Subpart shall apply to or affect:

(1) Any policy of workers' compensation insurance or any policy of liability insurance with or without supplementary expense coverage.

(2) Any policy or contract of reinsurance.

(3) Life insurance, endowment or annuity contracts, or supplemental contracts which contain only such provisions relating to accident and health insurance as:

(a) Provide additional benefits in case of death or dismemberment by accident.

(b) Operate to safeguard such contracts against lapse, or to give a special surrender value or special benefit or an annuity in the event that the insured or annuitant shall become totally and permanently disabled, as defined by the contract or supplemental contract.

(4) Fraternal benefit societies, and nonprofit funeral associations regulated under other Parts of this Chapter.

B. The provisions of R.S. 22:973, 975, 976, 980, 1021, 1022, 1023, and 1156 shall not apply to group or blanket health and accident insurance policies, or to group or blanket policies providing only benefits to cover the cost of legal services and related expenses, including but not limited to counsel's fees, court costs, investigative fees, and expenses incurred by counsel in the investigation of matters, their preparation for trial, and trial, provided that no such policy shall contain any provision relative to notice or proof of loss, or to the time for paying benefits, or to the time in which suit may be brought upon the policy, which in the opinion of the commissioner of insurance is less favorable to the individuals insured than would be permitted by the standard provisions required for individual health and accident policies, or individual policies to cover legal services, as the case may be.

Acts 1958, No. 125. Amended by Acts 1976, No. 205, §1; Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1993, No. 652, §1, eff. Jan. 1, 1994; Acts 2006, No. 396, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:221 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:986 redesignated as R.S. 22:336 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:987 - Penalties

§987. Penalties

A. Any insurer, or any officer or agent thereof, issuing or delivering any health and accident policy on risks in this state in willful violation of any provision of this Subpart shall be guilty of a misdemeanor and shall, upon conviction thereof, be fined not more than five hundred dollars or shall be imprisoned for not more than six months, or both, for each offense at the discretion of the court.

B. The commissioner of insurance may revoke the license of any foreign or alien insurer, or of the agent thereof, willfully violating any provision of this Subpart.

Acts 1958, No. 125; Redesignated from R.S. 22:222 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:987 redesignated as R.S. 22:337 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:988 - Repealed by Acts 2013, No. 325, §2, eff. December 31, 2014.

§988. Repealed by Acts 2013, No. 325, §2, eff. December 31, 2014.

NOTE: Former R.S. 22:988 redesignated as R.S. 22:338 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:989 - Industrial health and accident insurance

§989. Industrial health and accident insurance

Any insurer authorized to write health and accident insurance in this state shall have power to issue industrial health and accident policies in which the premium is payable weekly. Every such policy must have printed on it the words "Industrial Policy" and must contain in substance those provisions in R.S. 22:975 as may be applicable. Insurers issuing policies under this Section shall be subject to all the other applicable provisions of this Subpart.

Acts 1958, No. 125; Redesignated from R.S. 22:216 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:989 redesignated as R.S. 22:339 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:990 - Disability loss of income policies

§990. Disability loss of income policies

A. An individual or group disability loss of income policy to provide loss of income protection against total disability may be issued in this state consistent with the definitions and provisions of this Section.

B. Total disability may be defined in relation to the inability of the person to perform duties but shall not be based solely upon an individual's inability to either:

(1) Perform "any occupation whatsoever", "any occupational duty", or "any and every duty of his occupation".

(2) Engage in any training or rehabilitation program.

C. A general definition of total disability in such a policy shall not be more restrictive than one requiring the individual to be totally disabled from engaging in any employment or occupation for which he is, or becomes, qualified by reason of education, training, or experience and which provides him with substantially the same earning capacity as his former earning capacity prior to the start of the disability.

D. An insurer may specify the requirement of the complete inability of the individual to perform all of the substantial and material duties of his regular occupation or words of similar import.

E. An insurer may require care by a physician other than the insured or a member of the insured's family.

Acts 1990, No. 879, §1; Redesignated from R.S. 22:230 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: See Acts 1990, No. 879, §2.

NOTE: Former R.S. 22:990 redesignated as R.S. 22:340 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:991 - Disability insurance; contractual reductions

§991. Disability insurance; contractual reductions

No policy of insurance providing disability benefits shall provide for any reduction contrary to that provided for in R.S. 23:1225(C)(2).

Acts 1995, No. 1284, §1; Redesignated from R.S. 22:1535 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:991 redesignated as R.S. 22:341 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:992 - Repealed by Acts 2014, No. 117, §2.

§992. Repealed by Acts 2014, No. 117, §2.



RS 22:993 - Construction of policy issued in violation of this Subpart

§993. Construction of policy issued in violation of this Subpart

A policy issued in violation of this Subpart shall be held valid but shall be construed as provided herein, and when any provision in such a policy is in conflict with any provisions of this Subpart, the rights, duties, and obligations of the insurer, the policyholder, and the beneficiary shall be governed by the provisions of this Subpart.

Acts 1958, No. 125; Redesignated from R.S. 22:218 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:994 - Hospitalization, accident and health insurance; reduction of benefits prohibited

§994. Hospitalization, accident and health insurance; reduction of benefits prohibited

Notwithstanding any other provisions in this Title to the contrary, no group policy of accident, health or hospitalization insurance, or of any group combination of these coverages, shall be issued by any insurer doing business in this state which by the terms of such policy group contract excludes or reduces the payment of benefits to or on behalf of an insured by reason of the fact that benefits have been paid under any other individually underwritten contract or plan of insurance for the same claim determination period. Any group policy provision in violation of this Section shall be invalid.

Added by Acts 1972, No. 342, §1; Redesignated from R.S. 22:663 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:995 - Selection of type of treatment; reimbursement

§995. Selection of type of treatment; reimbursement

A.(1) Notwithstanding any provision of any policy or contract of insurance or health benefits issued after the effective date of this Section, whenever such policy or contract provides for payment or reimbursement for any service, and such service may be legally performed by a chiropractor licensed in this state, such payment or reimbursement under such policy or contract shall not be denied when such service is rendered by a person so licensed. Terminology in such policy or contract deemed discriminatory against any such person or method of practice shall be void.

(2) The provisions of this Section shall apply to all new policies issued on or after November 1, 1975. Any insurer who, on August 1, 1975, has health and accident policies in force shall, upon the anniversary date of such policies, convert all existing policies to conform to the provisions of this Section; provided, however, that all existing policies shall be converted to conform to the provisions of this Section by August 1, 1976.

B. Any person, partnership, corporation, or other organization or the state of Louisiana which provides or contracts to provide health and accident benefit coverage as a self-insurer for his or its employees, stockholders, or other persons shall be subject to the provisions of this Section. This Section shall not apply to collectively bargained union welfare plans, other than health and accident plans.

C. The provisions of this Section shall apply to all new policies issued on or after December 1, 1984. Any insurer who on December 1, 1984, has health and accident policies in force shall convert upon the anniversary date of such policies all existing policies to conform to the provisions of Subsection B of this Section. All existing policies shall be converted to conform to the provisions of Subsection B of this Section no later than December 1, 1985.

Added by Acts 1975, No. 265, §1, eff. Nov. 1, 1975. Acts 1984, No. 680, §1; Redesignated from R.S. 22:668 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:996 - Reimbursement for services, podiatrist

§996. Reimbursement for services, podiatrist

Notwithstanding any other provision of law to the contrary, whenever any contract of insurance or any medical or hospital and medical service contract issued or delivered in this state provides for reimbursement of any services which are within the lawful scope of practice of a duly licensed podiatrist as defined in R.S. 37:611 reimbursement under such contract directly to the person rendering the services shall not be denied when such service is rendered by a person so licensed.

Added by Acts 1972, No. 754, §1; Redesignated from R.S. 22:662 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:997 - Visual services, choice of practitioners

§997. Visual services, choice of practitioners

A. Whenever any medical eye care or vision care benefits are provided by or available through a health maintenance organization, preferred provider organization, managed care organization, accountable care organization, plan or contract of insurance or any medical hospital service contract that are within the lawful scope of practice of a duly licensed optometrist as defined in R.S. 37:1041(C), there shall be no discrimination in the amount of either:

(1) Medical eye care or vision care benefits available to an insured, participant, or other person entitled to such benefits, whether provided by an optometrist or physician, in instances where the services performed are within the lawful scope of practice of both professions.

(2) Reimbursements or payments to the provider of such medical eye care or vision care services, whether performed by an optometrist or physician, in instances where the services performed are within the lawful scope of practice of both professions.

B. A duly licensed optometrist shall be entitled to participate in contracts or plans providing for medical eye care or vision care services as a healthcare provider or otherwise, to the same extent as a duly licensed physician, and there shall be no discrimination against any provider, whether an optometrist or physician, who is located within the geographic area of the health maintenance organization, preferred provider organization, managed care organization, accountable care organization, or plan or contract of insurance. A health maintenance organization, preferred provider organization, managed care organization, accountable care organization, plan or contract of insurance, or any medical or hospital service contract shall not impose a co-payment, co-insurance amount, or any other fee on a covered participant or insured that is greater than the amount charged for the same service when provided by an allopathic physician or an osteopathic physician.

C. It shall be unlawful for a health maintenance organization, preferred provider organization, managed care organization, accountable care organization, or plan or contract of insurance to require a duly licensed optometrist to participate as a provider in another medical or vision care plan or contract as a condition of or requirement for participation by such duly licensed optometrist as a provider in any medical or vision care plan or contract.

Added by Acts 1972, No. 60, §1; Redesignated from R.S. 22:664 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 843, §1.



RS 22:997.1 - Topical ophthalmic prescriptions; coverage for refills

§997.1. Topical ophthalmic prescriptions; coverage for refills

A. Any health, hospital, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, health and accident insurance policy, or any other insurance contract of this type, including a group insurance plan, and a self-insurance plan that provides medical and surgical benefits, which is delivered, issued for delivery, or renewed in this state on or after January 1, 2017, that provides coverage for topical ophthalmic prescriptions, shall not deny coverage for refills under the following circumstances:

(1) The refill is requested by the insured for a thirty-day supply, between twenty-three and thirty days from the later of either:

(a) The original date the prescription was distributed to the insured.

(b) The date the most recent refill was distributed to the insured.

(2) For a sixty-day supply, between forty-six and sixty days from the later of either:

(a) The original date the prescription was distributed to the insured.

(b) The date the most recent refill was distributed to the insured.

(3) For a ninety-day supply, between sixty-nine and ninety days from the later of either:

(a) The original date the prescription was distributed to the insured.

(b) The date the most recent refill was distributed to the insured.

B. The prescriber shall indicate on the original prescription that additional quantities are necessary. However, the original prescription shall not exceed the number of additional quantities necessary for treatment of the medical condition for which the original prescription was issued.

C. The provisions of this Section shall, to the extent practicable, be limited in quantity so as not to exceed the remaining dosage initially approved for coverage, provided that such limited refilling shall not limit or restrict coverage with regard to any previously or subsequently approved topical ophthalmic prescription and shall be subject to the terms and conditions of the insurance plan otherwise applicable to this coverage.

Acts 2016, No. 206, §1.



RS 22:998 - Hospital and medical expense policies; services of licensed psychologists

§998. Hospital and medical expense policies; services of licensed psychologists

A. Whenever any hospital or medical expense policy or hospital or medical service contract issued, or issued for delivery in this state provides for the reimbursement of health related services that can lawfully be performed by a duly licensed psychologist as regulated under the provisions of R.S. 37:2351-2368 or by a duly licensed medical psychologist as regulated under the provisions of R.S. 37:1360.51et seq., the insured or other person entitled to benefits under such contract shall be entitled to reimbursements for such services performed by a duly licensed psychologist notwithstanding any provisions of the contract to the contrary.

B. The provisions of Subsection A of this Section shall apply only to those insurance policy contracts issued or issued for delivery after the effective date of this Section.

C. The provisions of this Section shall apply only to those services which a duly licensed psychologist is authorized to perform under the provisions of Chapter 28 of Title 37 of the Louisiana Revised Statutes of 1950, or a duly licensed medical psychologist is authorized to perform under the provisions of Chapter 15 of Title 37 of the Louisiana Revised Statutes of 1950.

D. Nothing in this Section shall be construed to mandate or require an insurance company to include mental health services in a contract, or to expand the scope or nature of benefits provided, when such benefits are included in a contract.

Added by Acts 1974, No. 481, §§1 to 3; Redesignated from R.S. 22:665 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 251, §5, eff. Jan. 1, 2010.



RS 22:999 - Coverage for use of drugs in treatment of cancer

§999. Coverage for use of drugs in treatment of cancer

A. As used in this Section, the following terms shall have the following meanings:

(1) "Medical literature" means scientific studies published in a journal specified by the United States Department of Health and Human Services pursuant to Section 1861(t)(2)(B) of the Social Security Action, 107 Stat. 591(1993), 42 U.S.C. 1395x (t)(2)(B), as amended.

(2) "Standard reference compendia" means authoritative compendia as identified by the secretary of the United States Department of Health and Human Services.

B. Every hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, health and accident insurance policy, or any other insurance contract of this type, including a group insurance plan, or any policy of group, family group, blanket, or association health and accident insurance, a self-insurance plan, health maintenance organization, and preferred provider organization, which covers the treatment of cancer in this state shall not exclude coverage for any drug prescribed for the treatment of cancer on the ground that the drug is not approved by the United States Food and Drug Administration for a particular indication if that drug is recognized for treatment of the covered indication in a standard reference compendia or in substantially accepted peer-reviewed medical literature.

C. Coverage for a drug required by this Section shall also include all medically necessary services which are associated with the administration of the drug.

D.(1) This Section shall not be construed to require coverage for a drug if the United States Food and Drug Administration has determined its use to be contra-indicated for the treatment of the current indication.

(2) This Section shall not be construed to create, impair, alter, limit, modify, enlarge, abrogate, or prohibit reimbursement for drugs used in the treatment of any other disease or condition.

E.(1) The provisions of Subsection B of this Section shall not apply to the drugs or services which are furnished in a research trial, if the sponsor of the research trial furnishes the drug or service without charge to participants in the research trial.

(2) The provisions of this Section shall not apply to limited benefit health insurance policies or contracts authorized to be issued in the state.

Acts 1997, No. 896, §1; Acts 2003, No. 129, §1, eff. May 28, 2003; Redesignated from R.S. 22:215.20 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 87, §1; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:999.1 - Parity for orally administered anti-cancer medications with intravenously administered or injected anti-cancer medications

§999.1. Parity for orally administered anti-cancer medications with intravenously administered or injected anti-cancer medications

A. It is hereby declared that the public policy of this state is that every person within this state with health insurance coverage that provides coverage for cancer treatment shall have access to the type of covered medication used to treat his cancer, as such a decision affects the person's overall, long-term health and quality of life. It is also declared that orally administered anti-cancer medications, although very effective in killing or slowing the growth of cancerous cells, have high out-of-pocket costs to the covered person, impacting the decision of physicians to prescribe such medications, thus restricting patient access to life-saving oral anti-cancer medications. It is further declared that physicians must be able to make the best choice for their patients, considering the unique aspects of each patient and the progress of the disease.

B.(1) A health insurance issuer that provides coverage for cancer treatment shall provide for coverage of prescribed orally administered anti-cancer medications on a basis no less favorable than intravenously administered or injected cancer medications.

(2) Health insurance coverage of orally administered anti-cancer medications shall not be subject to any prior authorization, dollar limit, copayment, deductible, or other out-of-pocket expense that does not apply to intravenously administered or injected cancer medications, regardless of formulation or benefit category determination by the health insurance issuer.

(3) A health insurance issuer shall not reclassify or increase any type of cost-sharing to the covered person for anti-cancer medications in order to achieve compliance with this Section. Any change in health insurance coverage that otherwise increases an out-of-pocket expense applied to anti-cancer medications shall also be applied to the majority of comparable medical or pharmaceutical benefits covered by the health insurance issuer.

(4) A health insurance issuer that limits the total amount paid by a covered person through all cost-sharing requirements to no more than one hundred dollars per filled prescription for any orally administered anti-cancer medication shall be considered in compliance with this Section. For purposes of this Paragraph, "cost-sharing requirements" shall include copayments, coinsurance, deductibles, and any other amounts paid by the covered person for that prescription.

C. As used in this Section:

(1) "Anti-cancer medications" means medications used to kill or slow the growth of cancer cells.

(2) "Covered person" means a policyholder, subscriber, enrollee, or other individual enrolled in or insured by a health insurance issuer for health insurance coverage.

(3) "Health insurance coverage" or "coverage" means benefits consisting of medical care provided or arranged for directly, through insurance or reimbursement, or through a network, and including services paid for as medical care under any hospital or medical service policy or certificate, hospital or medical service plan contract, preferred provider organization agreement, or health maintenance organization contract offered by a health insurance issuer.

(4) "Health insurance issuer" means any entity that offers health insurance coverage through a policy or certificate of insurance subject to state law that regulates the business of insurance. For purposes of this Section, a "health insurance issuer" shall include a health maintenance organization, as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of this Title, nonfederal government plans subject to the provisions of Subpart B of this Part, and the Office of Group Benefits.

(5) "Network of providers" or "network" means an entity other than a health insurance issuer that, through contracts with health care providers, provides or arranges for access by groups of covered persons to covered health care services by health care providers who are not otherwise or individually contracted directly with a health insurance issuer.

D. The provisions of this Section shall not apply to the following:

(1) Limited benefit health insurance policies or contracts.

(2) High deductible health plans or policies that are qualified to be used in conjunction with a health savings account, a medical savings account, or other similar program authorized by 26 U.S.C. 220 et seq.

(3) Qualified health plans offered through a health benefit exchange.

Acts 2012, No. 410, §1.

NOTE: See Acts 2012, No. 410, §2, relative to applicability.



RS 22:1000 - Group, family group, blanket, and association health and accident insurance

§1000. Group, family group, blanket, and association health and accident insurance

A. Any insurer authorized to write health and accident insurance in this state shall have the power to issue policies described in this Section, provided that no policy issued pursuant to this Section shall conflict with other provisions of this Title or with federal law including but not limited to relevant provisions of law governing major medical health and accident policies.

(1) Group health and accident insurance is any policy of health and accident insurance, or similar coverage issued by a health maintenance organization, covering more than one person, except family group, and blanket policies hereinafter specifically provided for, which shall conform to the following requirements:

(a)(i) The policy shall be issued to an employer or association, or trustees of a fund established by an employer, association or a trust for multiple associations who shall be deemed the policyholder, covering one or more employees of such employer or one or more members or employees of members of such association or multiple associations, for the benefit of persons other than the employer, the association or the multiple associations, as well as their officers or trustees, upon some plan which will preclude individual selection.

(ii) The premium may be paid by the employer, association or multiple associations, by the employees, members or employees of members, or by the two parties jointly. An insurer may but shall not be required to establish a percentage of eligible employees who are required to enroll and participate in a group health and accident policy if the entire premium is not paid by the employer, association or multiple associations.

(iii) If the policy is issued to any employer, any class or classes of employees eligible for coverage must be determined by conditions pertaining to their employment or age.

(iv) No such policy issued under individual certificates and considered as individual insurance coverage for purposes of this Subpart and R.S. 22:984, 1061 through 1079, and 2247 may be issued to an association or trust for multiple associations unless such association or each participating association in the multiple associations, having had an active existence for at least five years, has a constitution and bylaws and has been organized and is maintained in good faith for purposes other than those of obtaining insurance, does not condition membership in the association or multiple associations on any health status-related factor relating to an individual, including an employee of an employer or a dependent of an employee, and does not make health insurance coverage offered through the association or multiple associations available other than in connection with a member of the association or multiple associations. No such policy, issued and considered as group health insurance, as defined under R.S. 22:1061(2)(c), may be issued to an association, trust for an association, or multiple associations unless it or each participating association has been actively in existence for at least five years, has been formed and maintained in good faith for purposes other than obtaining insurance, does not condition membership in the association or multiple associations on any health status-related factor relating to an individual, including an employee of an employer or a dependent of an employee, and does not make health insurance coverage offered through the association or multiple associations available other than in connection with a member of the association. Such individual or group policy may be issued to a trust established by an association or associations to allow multiple associations to participate.

(v) The insurer shall issue to the employer, association, or the multiple associations for delivery to each employee or member insured under such group policy, an individual certificate containing a statement as to the insurance protection to which he is entitled and to whom payable.

(vi)(aa) The policy may be issued to an employer, association, a trust for multiple associations, or to the trustees of a fund established by two or more employers in the same industry or by one or more labor unions, by one or more employers, and one or more labor unions or by an association, or multiple associations, or to a multiple employer trust or multiple association trust established by an insurer on behalf of participating employers or participating associations, in the multiple associations, provided all participating employers and employees or members, or employees of members of one of the multiple participating associations have the same statutory protections that would apply if such policy was purchased by the employer, association, or multiple associations directly from the insurer, which trustees shall be deemed the policyholder, to insure with or without any eligible family members including spouse, children until the age of twenty-six, and grandchildren who are in the legal custody of and residing with the grandparent until the age of twenty-six pursuant to R.S. 22:1003 and 1003.1, employees of the employers, members of the association or employees of members of a multiple association, or of the unions for the benefit of persons other than the employers or the unions.

(bb) Notwithstanding any other provision of law to the contrary, coverage of dependent children or grandchildren for excepted benefits and for benefits of short-term, limited duration insurance as defined pursuant to 45 CFR 144.103 shall be controlled by this Subitem with regard to requirements for age. For excepted benefits, as defined in R.S. 22:1061(3)(b) and (c) and for benefits of short-term, limited duration insurance as defined pursuant to 45 CFR 144.103, the following requirements for coverage of dependent children or grandchildren shall apply:

(I) To an unmarried dependent child or grandchild but who is not a full-time student until the age of twenty-one. A dependent grandchild shall be in the legal custody of and residing with the grandparent.

(II) To an unmarried dependent child or grandchild who is enrolled as a full-time student until the age of twenty-four. This enrollment may be at an accredited college or university or at a vocational, technical, vocational-technical, or trade school or institute. A dependent grandchild shall be in the legal custody of and residing with the grandparent.

(III) To an unmarried dependent child or grandchild who is a full-time student and who develops a mental or nervous condition, problem, or disorder which renders the child or grandchild, in the opinion of a qualified psychiatrist, subject to a second opinion if deemed necessary by the health insurance issuer or health maintenance organization, unable to attend school as a full-time student and from holding self-sustaining employment, until the age of twenty-four. A dependent grandchild shall be in the legal custody of and residing with the grandparent.

(IV) To an unmarried dependent child or grandchild who is incapable of self-sustaining employment by reason of intellectual or physical disability, who became incapable prior to attainment of the age of twenty-one, there may be continuous coverage for excepted benefits regardless of age. A dependent grandchild shall be in the legal custody of and residing with the grandparent.

(b) The benefits payable under any policy or contract of group health and accident insurance shall be payable to the employee, members or employees of members of multiple associations or to some beneficiary or beneficiaries designated by him, other than the employer or association or multiple associations, but if there is no designated beneficiary as to all or any part of the insurance at the death of the employee, member or employee of members, then the amount of insurance payable for which there is no designated beneficiary shall be payable to the estate of the employee, member or employee of members, except that the insurer may in such case, at its option, pay such insurance to any one or more of the following surviving relatives of the employee, member or employee of members: wife, husband, mother, father, child, or children, brothers or sisters; and except that payment of benefits for expenses incurred on account of hospitalization or medical or surgical aid, may be made by the insurer to the hospital or other person or persons furnishing such aid. Payment so made shall discharge the insurer's obligations with respect to the amount of insurance so paid.

(c) Except as may otherwise be provided in the policy or contract of group health and accident insurance or by R.S. 22:1012, the policyholder and the insurer may agree to modify, amend, or cancel the group policy, and such agreement shall be binding upon the employee, member, or employee of members insured under the group policy, provided that the modification, amendment, or cancellation shall be without prejudice to any claim for benefits accrued, or for expenses incurred for services rendered, prior to such modification, amendment, or cancellation. Benefits and expenses incurred shall be as defined and limited by the terms of the policy; however, upon cancellation by the insurer, the insurer shall only be liable for any claim for benefits accrued, or for expenses incurred for services rendered, subsequent to the cancellation date if the subsequent claim is for an illness or condition which was the basis of any claim prior to cancellation and for which the insurer had notice. Any cancellation pursuant to this Paragraph shall also comply with the provisions of R.S. 22:887(F).

(d) Except as may otherwise be provided in the policy or contract of group health and accident insurance, the insurer shall not be liable for benefits accrued, or for expenses incurred for services rendered, subsequent to the termination date where the policy of insurance terminates for failure of the group policyholder to pay premiums or where the employee's, member's, or member's employee's coverage terminated for failure of the employee, member, or employee of members to maintain eligibility as provided in the policy or contract of group health and accident insurance.

(2)(a) Family group health and accident insurance or similar coverage issued by a health maintenance organization is an individual policy covering any one person, with or without any eligible members, including spouse and children until the age of twenty-six, and grandchildren until the age of twenty-six who are in the legal custody of and residing with the grandparent pursuant to R.S. 22:1003 and 1003.1, except that the policy may provide for continuing coverage for any child or grandchild in the legal custody of and residing with the grandparent who is incapable of self-sustaining employment by reason of intellectual or physical disability, who became so incapable prior to attainment of age twenty-six, and any other person dependent upon the policyholder, written under a master policy issued to the head of such family. The policy shall contain a provision that the policy, and the application of the head of the family if attached to the policy, shall constitute the entire contract between the parties.

(b) Notwithstanding any other provision of law to the contrary, coverage of dependent children or grandchildren for excepted benefits and for benefits of short-term, limited duration insurance as defined pursuant to 45 CFR 144.103 shall be controlled by this Subparagraph with regard to requirements for age. For excepted benefits, as defined in R.S. 22:1061(3)(b) and (c) and for benefits of short-term, limited duration insurance as defined pursuant to 45 CFR 144.103, the following requirements for coverage of dependent children or grandchildren shall apply:

(i) To an unmarried dependent child or grandchild who is not a full-time student until the age of twenty-one. A dependent grandchild shall be in the legal custody of and residing with the grandparent.

(ii) To an unmarried dependent child or grandchild who is enrolled as a full-time student until the age of twenty-four. This enrollment may be at an accredited college or university or at a vocational, technical, vocational-technical, or trade school or institute. A dependent grandchild shall be in the legal custody of and residing with the grandparent.

(iii) To an unmarried dependent child or grandchild who is a full-time student and who develops a mental or nervous condition, problem, or disorder which renders the child or grandchild, in the opinion of a qualified psychiatrist, subject to a second opinion if deemed necessary by the health insurance issuer or health maintenance organization, unable to attend school as a full-time student and from holding self-sustaining employment, until the age of twenty-four. A dependent grandchild shall be in the legal custody of and residing with the grandparent.

(iv) To an unmarried dependent child or grandchild who is incapable of self-sustaining employment by reason of intellectual or physical disability, who became so incapable prior to attainment of the age of twenty-one, there may be continuous coverage for excepted benefits regardless of age. A dependent grandchild shall be in the legal custody of and residing with the grandparent.

(3) Blanket health and accident insurance is any policy covering special groups of persons as enumerated in any of the following:

(a) Under a policy or contract issued to any common carrier or to any operator, owner, or lessee of a means of transportation that operates as a common carrier, which shall be deemed the policyholder, covering a group defined as all persons who may become passengers on such common carrier or means of transportation.

(b) Under a policy issued to an employer, who shall be deemed the policyholder, covering any group of employees, dependents, or guests defined by reference to hazards incident to activities or operations of the policyholder.

(c) Under a policy issued to a college, school, or other institution of learning, a school district or districts or school jurisdictional unit, or to the head, principal, or governing board thereof, who or which shall be deemed the policyholder, covering students, teachers, employees, or volunteers.

(d) Under a policy issued in the name of any volunteer or governmental fire department, first aid, civil defense, or other such volunteer group, which shall be deemed the policyholder, covering any group of members, participants, or volunteers incident to any activities or operations sponsored or supervised by such department or group.

(e) Under a policy or contract issued to a creditor who shall be deemed the policyholder to insure debtors of the creditor.

(f) Under a policy or contract issued to a sports team, camp, or sponsor thereof, which shall be deemed the policyholder, covering members, campers, employees, officials, supervisors, or volunteers.

(g) Under a policy or contract issued to a religious, charitable, recreational, educational, or civic organization or branch thereof, which shall be deemed the policyholder, covering any group of members, participants, or volunteers defined by reference to specified hazards incident to any activities or operations sponsored or supervised by or on the premises of such policyholder.

(h) Under a policy or contract issued to a newspaper or other publisher, which shall be deemed the policyholder, covering its carriers.

(i) Under a policy or contract issued to a restaurant, hotel, motel, resort, innkeeper, or other group with a high degree of potential customer liability, which shall be deemed the policyholder, covering patrons, guests, or volunteers.

(j) Under a policy or contract issued to a health maintenance organization, a health care provider, or other arranger of health services, which shall be deemed the policyholder, covering subscribers, patients, donors, and surrogates, provided that the coverage is not made a condition of receiving care or that major medical health and accident coverage may not be provided to subscribers or other enrollees pursuant to this Section.

(k) Under a policy or contract issued to a bank or other financial association or institution, vendor, or to a parent holding company or to the trustee, trustees, or agent designated by one or more banks or other financial associations or institutions or vendors under which account holders, credit card holders, debtors, guarantors, or purchasers are insured.

(l) Under a policy or contract issued to an incorporated or unincorporated association of persons having a common interest or calling, formed for purposes other than obtaining insurance, which association shall be deemed the policyholder, covering members or participants of such association.

(m) Under a policy or contract issued to a travel agency or other organization that provides travel related services, which organization shall be deemed the policyholder, to cover all persons for which travel related services are provided.

(n) Under a policy issued to any other risk or class of risks that, in the discretion of the commissioner of insurance, may be subject to the issuance of a blanket health and accident policy. The discretion of the commissioner may be exercised on an individual risk basis or class of risks, or both.

(o) Under a policy or contract issued to the Louisiana Department of Health, which shall be deemed the policyholder, covering a group defined as all persons who are eligible for medical assistance pursuant to a coverage program implemented pursuant to approval of the secretary of the United States Department of Health and Human Services using authority granted under Section 1115 of the Social Security Act.

(4) An individual application shall not be required from a person covered under such a blanket policy. The insurer shall furnish to the policyholder for delivery to the insured a certificate of insurance that shall disclose the benefits, limitations, exclusions, and reductions contained in the policy and the provisions relating to notice of claim, proof of loss, time of payment of claim, and any other relevant information, including the name and address of the insurer. All benefits under any such blanket policy shall be payable to the person insured, or to his designated beneficiary or beneficiaries, if the policy permits the designation of named beneficiaries, or to his estate, except that if the person insured is a minor such benefits may be made payable to his parent, guardian, or other person actually supporting him.

B.(1) The term "employees" as used in this Section shall be deemed to include, for the purposes of insurance under this Section, as employees of a single employer, the officers, managers, and employees of the employer and of subsidiary or affiliated corporations of a corporation employer, and the individual proprietors, partners, and employees of individuals and firms of which the business is controlled by the insured employer through stock ownership, contract or otherwise. The term "employer" as used herein may be deemed to include any governmental corporation, unit, agency or department thereof, or the proper officers, as such, of any unincorporated governmental organization.

(2) As used in this Section, "participating association" shall mean an association that has, by virtue of an affirmative vote, consensus, or similar decision in accordance with the association's bylaws or conventions, acted overtly through its staff or elected leaders, acting within the scope of their authority, to enter into an agreement with one or more other associations to be a partner in a multiple association trust on terms mutually agreeable to all associations participating in the multiple association trust.

C. Insurers issuing policies under this Section shall be subject to all the other applicable provisions of this Subpart and R.S. 22:984, 1061 through 1079, and 2247. In addition, policies issued under this Section shall also contain a provision that to the group or class thereof originally insured shall be added:

(1) All new persons becoming eligible for and applying for insurance in such group or class, including new members of a family group; and

(2) Any persons required to be provided coverage under federal law who apply for insurance in such group or class.

D. Any policy issued under this Section may provide for the readjustment of the rate of premium based on the experience at the end of the first year or of any subsequent year of insurance, and such readjustment may be made retroactive only for such policy year. Any refund under any plan for readjustment of the rate of premium based on the experience under group policies issued, and any dividend paid under such policies may be issued to reduce the employer's share of the cost of the coverage, except that if the aggregate refunds or dividends under such group policy and any other group policy or contract issued to the policyholder exceed the aggregate contributions of the employer toward the cost of the coverages, such excess shall be applied by the policyholder for the sole benefit of insured employees.

E. Any group, family group, blanket, or association health and accident insurer, including a group health plan as defined by Section 607(1) of the Employee Retirement Income Security Act of 1974, self-insurance plan, health maintenance organization, nonprofit hospital or medical service organization, or the Office of Group Benefits, shall be prohibited from any consideration of the availability or eligibility for medical assistance in this or any other state, as mandated under federal law, as a requirement of eligibility for coverage or payment under its policy, plan, certificate, or agreement for its policyholders, enrollees, members, certificate holders, or their dependents.

Acts 1958, No. 125. Amended by Acts 1966, No. 172, §1; Acts 1972, No. 138, §1; Acts 1972, No. 415, §1; Acts 1980, No. 701, §1; Acts 1985, No. 249, §1; Acts 1989, No. 269, §1; Acts 1991, No. 777, §1, eff. Sept. 30, 1991; Acts 1992, No. 637, §1, eff. July 2, 1992; Acts 1993, No. 57, §1; Acts 1993, No. 296, §1; Acts 1993, No. 652, §1, eff. Jan. 1, 1994; Acts 1993, No. 663, §1, eff. June 16, 1993; Acts 1995, No. 593, §2; Acts 1995, No. 717, §1; Acts 1997, No. 1138, §1, eff. July 14, 1997; Acts 1997, No. 1175, §1; Acts 1999, No. 30, §1; Acts 1999, No. 474, §1; Acts 2001, No. 1178, §2, eff. June 29, 2001; Acts 2003, No. 129, §§1 and 2, eff. May 28, 2003; Acts 2004, No. 325, §1, eff. June 18, 2004; Acts 2004, No. 751, §1; Redesignated from R.S. 22:215 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 896, §1; Acts 2010, No. 912, §1; Acts 2010, No. 919, §1, eff. Jan. 1, 2011; Acts 2011, No. 360, §1, eff. June 29, 2011; Acts 2013, No. 201, §1; Acts 2014, No. 811, §11, eff. June 23, 2014.



RS 22:1001 - Mandatory coverage and continued coverage of children with physical or mental disabilities of insured

§1001. Mandatory coverage and continued coverage of children with physical or mental disabilities of insured

A. Any hospital or medical expense insurance policy delivered or issued for delivery in this state more than ninety days after July 2, 1973, which provides that coverage of a dependent child of an employee or other member of the covered group shall terminate upon attainment of the limiting age for dependent children specified in the policy shall also provide in substance that attainment of such limiting age shall not operate to terminate the coverage of such child while the child is and continues to be both (1) incapable of self sustaining employment, and (2) chiefly dependent upon the policyholder, employee or member for support and maintenance, provided proof of such incapacity and dependency is furnished to the insurer by the employee or member within thirty-one days of the child's attainment of the limiting age and subsequently as may be required by the insurer but not more frequently than annually after the two-year period following the child's attainment of the limiting age.

B. Any hospital or medical expense insurance policy described in Subsection A of this Section and delivered in this state on or prior to ninety days after July 2, 1973, shall be endorsed to include coverage for such child who had attained the limiting age on or prior to ninety days after July 2, 1973, while such child is or continues to be both (1) incapable of self-sustaining employment by reason of mental or physical disability, and (2) chiefly dependent upon the policyholder, employee or member for support and maintenance, provided such incapacity existed prior to the attainment of the limiting age for dependent children under such group policy and proof of such incapacity and dependency is furnished to the insurer by the employee or member on or before January 1, 1975, and subsequently as may be required by the insurer, but not more frequently than annually.

Added by Acts 1973, No. 99, §§1, 2. Amended by Acts 1974, No. 534, §1; Redesignated from R.S. 22:215.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2014, No. 811, §11, eff. June 23, 2014.

NOTE: Former R.S. 22:1001 redesignated as R.S. 22:691 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1002 - Coverage of unmarried dependent children and grandchildren by the Office of Group Benefits

§1002. Coverage of unmarried dependent children and grandchildren by the Office of Group Benefits

A. Notwithstanding any other provision of law to the contrary, and in particular the provisions of R.S. 22:1001, 1003, and 1003.1, coverage of dependent children or grandchildren by the Office of Group Benefits shall be controlled by this Section as to limitations relative to age, marital status, and full-time student status.

B. Except as otherwise provided by Subsection D of this Section, for those dependent children or grandchildren who are unmarried but who are not full-time students, coverage shall extend to those under the age of twenty-one years.

C. For those dependent children or grandchildren who are unmarried but who are full-time students, coverage shall extend to those under the age of twenty-four years.

D. Coverage for an unmarried dependent child or grandchild who is a full-time student and who develops a mental or nervous condition, problem, or disorder which renders the child or grandchild, in the opinion of a qualified psychiatrist, subject to a second opinion if deemed necessary by the Office of Group Benefits, unable to attend school as a full-time student and from holding self-sustaining employment shall extend until the child or grandchild reaches the age of twenty-four years.

E.(1) Unmarried dependent children who are enrolled as students at an accredited college or university or at a vocational, technical, vocational-technical, or trade school or institute on a full-time basis shall be considered as full-time students for purposes of coverage by the Office of Group Benefits.

(2) In order to qualify for coverage as a dependent of a grandparent, an unmarried child must be in the legal custody of and reside with the grandparent.

Added by Acts 1974, No. 148, §1; Redesignated from R.S. 22:215.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 912, §1; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1002 redesignated as R.S. 22:692 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1003 - Coverage of children for group and individual health and accident insurance; exception

§1003. Coverage of children for group and individual health and accident insurance; exception

A.(1) Children, including a grandchild in the legal custody of and residing with a grandparent, until the age of twenty-six shall be considered as dependents of the primary insured or enrollee under the provisions of any family group health and accident insurance policy, group health and accident insurance policy, or similar coverage issued by a health maintenance organization in this state.

(2) Notwithstanding any other provision of law to the contrary, coverage of dependent children or grandchildren for excepted benefits and for benefits of short-term, limited duration insurance as defined pursuant to 45 CFR 144.103 shall be controlled by this Paragraph with regard to requirements for age. For excepted benefits, as defined in R.S. 22:1061(3)(b) and (c) and for benefits of short-term, limited duration insurance as defined pursuant to 45 CFR 144.103, the following requirements for coverage of dependent children or grandchildren shall apply:

(a) To an unmarried dependent child or grandchild who is not a full-time student until the age of twenty-one. A dependent grandchild shall be in the legal custody of and residing with the grandparent.

(b) To an unmarried dependent child or grandchild who is enrolled as a full-time student until the age of twenty-four. This enrollment may be at an accredited college or university or at a vocational, technical, vocational-technical, or trade school or institute. A dependent grandchild shall be in the legal custody of and residing with the grandparent.

(c) To an unmarried dependent child or grandchild who is a full-time student and who develops a mental or nervous condition, problem, or disorder which renders the child or grandchild, in the opinion of a qualified psychiatrist, subject to a second opinion if deemed necessary by the insurer or health maintenance organization, unable to attend school as a full-time student and from holding self-sustaining employment, until the age of twenty-four. A dependent grandchild shall be in the legal custody of and residing with the grandparent.

(d) To an unmarried dependent child or grandchild who is incapable of self-sustaining employment by reason of intellectual or physical disability, who became incapable prior to attainment of the age of twenty-one, there may be continuous coverage for excepted benefits regardless of age. A dependent grandchild shall be in the legal custody of and residing with the grandparent.

B. For group plans in existence before March 23, 2010, only, the provisions of this Section shall apply only if the child is not eligible to enroll in an eligible employer-sponsored health plan. The provisions of this Subsection shall not apply for plan years beginning after January 1, 2014.

C. The provisions of this Section shall apply to all policies issued or renewed or issued for delivery in this state after September 23, 2010, except that these provisions, in reference to age requirements, shall not apply to excepted benefits as defined in R.S. 22:1061(3)(b) and (c) and to benefits of short-term, limited duration insurance as defined pursuant to 45 CFR 144.103.

Added by Acts 1974, No. 505, §1; Acts 1997, No. 1175, §1; Acts 2003, No. 129, §1, eff. May 28, 2003; Redesignated from R.S. 22:215.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 912, §1; Acts 2010, No. 919, §1, eff. Jan. 1, 2011; Acts 2011, No. 360, §1, eff. June 29, 2011; Acts 2014, No. 811, §11, eff. June 23, 2014.

NOTE: Former R.S. 22:1003 redesignated as R.S. 22:693 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1003.1 - Children; portability; enrollment; exception

§1003.1. Children; portability; enrollment; exception

A. In reference to R.S. 22:1003, the following shall apply:

(1) The health insurance issuer or health maintenance organization shall apply portability rights in reference to preexisting conditions to the newly added child or grandchild as described in R.S. 22:1062(A) and (B). The preexisting condition waiting period applicable to such child or grandchild shall be applied to the child or grandchild in the same manner as any other dependent.

(2) The health insurance issuer or health maintenance organization shall offer to all insureds or enrollees a special enrollment period of not less than thirty days beginning on September 23, 2010, to include a child or grandchild under the age of twenty-six as a new entrant covered under the policy or subscriber agreement. It is solely the insured's or enrollee's decision whether to add such child or grandchild to the policy or subscriber agreement.

(3) The health insurance issuer or health maintenance organization shall not limit or otherwise restrict the offer of coverage to a child or grandchild until the age of twenty-six by requiring any of the following:

(a) That the child or grandchild had to have been previously covered as a dependent.

(b) That the child or grandchild resides in this state.

(c) That the child or grandchild demonstrate that he had previous creditable coverage.

(d) That the enrollee or insured requested coverage for the child or grandchild the first time such child or grandchild was eligible for coverage.

(4) The health insurance issuer or health maintenance organization may not deny coverage to a child or grandchild under the age of twenty-six when the enrollee or insured requests coverage.

(5) The health insurance issuer or health maintenance organization shall offer coverage for an enrollee's or insured's children or grandchildren under the age of twenty-six as new entrants through special enrollment and shall annually provide at least a thirty-day enrollment period. The health insurance issuer or health maintenance organization may request documentation of such child's or grandchild's creditable coverage to determine portability.

B. For group plans in existence before March 23, 2010, only, the provisions of this Section shall apply only if the child is not eligible to enroll in an eligible employer-sponsored health plan. The provisions of this Subsection shall not apply for plan years beginning after January 1, 2014.

C. The provisions of this Section shall apply to all policies or subscriber agreements issued or renewed or issued for delivery in this state after September 23, 2010; except that these provisions, in reference to age requirements, shall not apply to excepted benefits as defined in R.S. 22:1061(3)(b) and (c) and to benefits of short-term, limited duration insurance as defined pursuant to 45 CFR 144.103.

Acts 2010, No. 912, §1; Acts 2011, No. 360, §1, eff. June 29, 2011.



RS 22:1004 - Insurance pending adoption

§1004. Insurance pending adoption

A. Any unmarried child who is placed in the home of an insured pursuant to an adoption placement agreement executed with an adoption agency licensed in accordance with the Child Care Facility and Child-Placing Agency Licensing Act, R.S. 46:1401 et seq., or corresponding law of any other state, shall be considered a dependent child of the insured from the date of placement in the home of the insured under the provisions of any individual, group, family group, blanket, or association health and accident insurance policy issued in this state. Coverage available under the policy shall be in accordance with the provisions of the contract of insurance.

B. Any unmarried child who is placed in the home of an insured pursuant to Title XI, XII, or XII-A of the Louisiana Children's Code, following execution of an act of voluntary surrender in favor of the insured or the insured's legal representative shall be considered a dependent child of the insured under the provisions of any individual, group, family group, blanket, or association health and accident insurance policy issued in this state from the date on which the act of voluntary surrender becomes irrevocable. The clerk of the court having jurisdiction of the adoption matter is hereby authorized to issue, upon request of the insured or the insured's legal representative, a certificate setting forth the name of the child, the date of execution of the act of voluntary surrender, and the date on which the act of voluntary surrender became irrevocable. Coverage available under the policy shall be in accordance with the provisions of the contract of insurance.

Acts 1988, No. 746, §1; Acts 2003, No. 129, §1, eff. May 28, 2003; Redesignated from R.S. 22:227 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1004 redesignated as R.S. 22:694 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1004.1 - Redesignated as R.S. 22:695 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1004.1. Redesignated as R.S. 22:695 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1004.2 - Redesignated as R.S. 22:696 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1004.2. Redesignated as R.S. 22:696 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1004.3 - Redesignated as R.S. 22:697 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1004.3. Redesignated as R.S. 22:697 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1004.4 - Redesignated as R.S. 22:698 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1004.4. Redesignated as R.S. 22:698 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1004.5 - Redesignated as R.S. 22:699 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1004.5. Redesignated as R.S. 22:699 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1004.6 - Redesignated as R.S. 22:700 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1004.6. Redesignated as R.S. 22:700 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1004.7 - Redesignated as R.S. 22:701 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1004.7. Redesignated as R.S. 22:701 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1004.8 - Redesignated as R.S. 22:702 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1004.8. Redesignated as R.S. 22:702 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1005 - Continuity of care of health care services

§1005. Continuity of care of health care services

A. For purposes of this Subsection:

(1) "Covered health care services" means services, items, supplies, or drugs for the diagnosis, prevention, treatment, cure, or relief of a health condition, illness, injury, or disease that are either covered and payable under the terms of health insurance coverage or required by law to be covered.

(2) "Enrollee" or "insured" means an individual who is enrolled in or insured by a health insurance issuer for health insurance coverage.

(3) "Health care provider" or "provider" means a physician licensed by the Louisiana State Board of Medical Examiners to practice medicine or other health care practitioner licensed, certified, or registered to perform specified health care services consistent with state law subject to direct supervision by such a licensed physician.

(4) "Health insurance issuer" means any entity that offers health insurance coverage through a policy or certificate of insurance subject to state law that regulates the business of insurance. For purposes of this Subpart, a "health insurance issuer" shall include a health maintenance organization, as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of this Title, and nonfederal government plans subject to the provisions of Subpart B of Part II of Chapter 6 of this Title, including the Office of Group Benefits.

(5) "Health insurance issuer liability" means the contractual liability of a health insurance issuer for covered health care services pursuant to the plan or policy provisions between the enrollee or insured and the health insurance issuer.

(6) "Life-threatening illness" means a severe, serious, or acute condition for which death is probable.

B. In the event a contract or agreement between a health insurance issuer and health care provider is terminated, the health care provider shall notify the health insurance issuer of any enrollee or insured who has begun a course of treatment by the provider before the effective date of the termination. Based on this notice from the health care provider, the health insurance issuer shall notify the enrollee or insured of a termination of a health care provider from a health insurance issuer's network and the enrollee's or insured's right to continuity of care. The following provisions of this Subsection shall be applicable whether such termination is initiated by the health insurance issuer or the health care provider.

(1) In the event an enrollee or insured has been diagnosed as being in a high-risk pregnancy or is past the twenty-fourth week of pregnancy, the enrollee or insured shall be allowed to continue receiving covered health care services, subject to the consent of the treating health care provider, through delivery and postpartum care related to the pregnancy and delivery.

(2) In the event an enrollee or insured has been diagnosed with a life-threatening illness, the enrollee or insured shall be allowed to continue receiving covered health care services, subject to the consent of the treating health care provider, until the course of treatment is completed, not to exceed three months from the effective date of such termination.

(3) In the event a treating health care provider advises the health insurance issuer of an enrollee or insured who meets the criteria of Paragraph (1) or (2) of this Subsection, the health insurance issuer shall continue payment of the health insurance issuer liability to the health care provider that was in effect prior to the termination of the contract or agreement with such health care provider. In addition, the contractual requirements for the health care provider to follow the health insurance issuer's utilization management and quality management policies and procedures shall remain in effect for the applicable period specified in Paragraph (1) or (2) of this Subsection.

C. The provisions of this Section shall not apply when:

(1) The reason for such termination is due to suspension, revocation, or applicable restriction of the health care provider’s license to practice in this state by the Louisiana State Board of Medical Examiners, or for another documented reason related to quality of care.

(2) The enrollee or insured chooses to change health care provider.

(3) The enrollee or insured moves out of the geographic service area of the health care provider or health insurance issuer.

(4) The enrollee or insured requires only routine monitoring for a chronic condition but is not in an acute phase of the condition.

D. A health care provider shall be prohibited from discount billing and dual billing pursuant to R.S. 22:1871 et seq. For purposes of this Section, the treating health care provider shall be deemed to be a contracted health care provider pursuant to R.S. 22:1871 et seq.

Acts 2004, No. 504, §1, eff. June 25, 2004; Redesignated from R.S. 22:230.6 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1005 redesignated as R.S. 22:703 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1006 - Health benefit plans; replacement; continuance of benefits

§1006. Health benefit plans; replacement; continuance of benefits

A. This Section shall apply to any health benefit plan that provides coverage to two or more employees of an employer in this state if any of the following conditions is satisfied:

(1) Any portion of the premium or benefits is paid by or on behalf of the employer.

(2) An eligible employee or dependent is reimbursed, whether through wage adjustments or otherwise, by or on behalf of the employer for any portion of the premium.

(3) The health benefit plan is treated by the employer or any of the eligible employees or dependents as part of a plan or program for the purposes of Sections 162, 125, or 106 of the United States Internal Revenue Code.

B. This Section shall not apply to a health benefit plan which was issued in good faith with no knowledge or intent that the plan will, at the time of issuance or thereafter, satisfy one or more of the conditions set forth in Subsection A of this Section, and the insurer has certified to the Department of Insurance that the policy form:

(1) Is not designed to be an employer-provided insurance.

(2) Is not intended to be an employer-provided insurance.

(3) Will not be advertised or marketed as employer-provided insurance.

(4) Will not be issued if the insurer knows that the policy will meet one or more of the conditions set forth in Subsection A of this Section.

C. "Health benefit plan" means any hospital or medical policy or group certificate delivered or issued for delivery in this state by an insurer; a nonprofit hospital or medical service organization; a domestic nonprofit mutual association which is engaged exclusively in the provision of hospital service, medical, or surgical benefits; a health maintenance organization; or a self-insured plan that provides, on an expense-incurred basis, hospital, surgical, or major medical expense insurance, or any combination of these except specified disease, hospital indemnity or other limited, supplemental benefit insurance policies.

D. Under the provisions of this Section, the replacement of insurance shall also refer to any insurance issued by a second insurer within sixty days of the termination of coverage by the prior insurer.

E. Whenever a contract of one carrier replaces a health benefit plan of similar benefits of another carrier:

(1) The prior carrier shall remain liable only to the extent of its accrued liabilities. The position of the prior carrier shall be the same whether the group policyholder or other entity secures replacement coverage from a new carrier, or a self-insurer, or foregoes the provision of coverage.

(2) Each person who was validly covered or eligible to be covered under the prior health plan, shall be offered coverage by the succeeding carrier's plan of benefits. No previously covered person shall be considered ineligible for coverage.

(3) The succeeding carrier, in determining whether a preexisting condition provision applies to an eligible employee or dependent, shall credit the time the person was covered under the prior plan if the previous coverage was continuous to a date not more than sixty-three days prior to the effective date of the new coverage. The succeeding carrier shall credit coverage in accordance with R.S. 22:984, 1061 through 1079, and 2247, and reasonable regulations issued by the commissioner of insurance under the Administrative Procedure Act for the enforcement thereof.

(4) The succeeding carrier, in applying any deductibles or waiting periods in its plan, shall give credit for satisfaction or partial satisfaction of the same or similar provisions under a prior plan providing similar benefits. In the case of deductible provisions, the credit shall apply for the same or overlapping benefit periods and shall be given for expenses actually incurred and applied against the deductible provisions of the prior carrier's plan during the ninety days preceding the effective date of the succeeding carrier's plan, but only to the extent these expenses are recognized under the terms of the succeeding carrier's plan and are subject to similar deductible provisions.

(5) Whenever a determination of the prior carrier's benefits is required by the succeeding carrier, at the succeeding carrier's request, the prior carrier shall provide a statement of the benefits available, pertinent information, sufficient to permit verification of the benefit determination, or the determination itself by the succeeding carrier. For purposes of this Paragraph, benefits of the prior plan shall be determined in accordance with all of the definitions, conditions, and covered expense provisions of the prior plan rather than those of the succeeding plan. The benefit determination will be made as if coverage was not replaced by the succeeding carrier.

Added by Acts 1977, No. 332, §1. Acts 1992, No. 342, §1; Acts 1992, No. 534, §1; Acts 1993, No. 473, §1; Acts 1997, No. 1138, §1, eff. July 14, 1997; Redesignated from R.S. 22:215.6 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1006 redesignated as R.S. 22:704 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1006.1 - Prior authorization forms required; criteria

§1006.1. Prior authorization forms required; criteria

A. As used in this Section:

(1) "Health benefit plan", "plan", "benefit", or "health insurance coverage" means services consisting of medical care, provided directly, through insurance or reimbursement, or otherwise, and including items and services paid for as medical care under any hospital or medical service policy or certificate, hospital or medical service plan contract, preferred provider organization, or health maintenance organization contract offered by a health insurance issuer. However, excepted benefits are not included as a "health benefit plan".

(2) "Health insurance issuer" means any entity that offers health insurance coverage through a plan, policy, or certificate of insurance subject to state law that regulates the business of insurance. "Health insurance issuer" shall also include a health maintenance organization, as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of this Title.

(3) "Prior authorization" shall mean a utilization management criterion utilized to seek permission or waiver of a drug to be covered under a health benefit plan that provides prescription drug benefits.

(4) "Prior authorization form" shall mean a standardized, uniform application developed by a health insurance issuer for the purpose of obtaining prior authorization.

B. Notwithstanding any other provision of law to the contrary, in order to establish uniformity in the submission of prior authorization forms, on and after January 1, 2013, a health insurance issuer shall utilize only a single, standardized prior authorization form for obtaining any prior authorization for prescription drug benefits. The form shall not exceed two pages in length, excluding any instructions or guiding documentation. A health insurance issuer may make the form accessible through multiple computer operating systems. Additionally, the health insurance issuer shall submit its prior authorization forms to the Department of Insurance to be kept on file on or after January 1, 2013. A copy of any subsequent replacements or modifications of a health insurance issuer's prior authorization form shall be filed with the Department of Insurance within fifteen days prior to use or implementation of such replacements or modifications.

Acts 2012, No. 318, §1, eff. May 25, 2012.



RS 22:1007 - Requirements of provider contracts; communications

§1007. Requirements of provider contracts; communications

A. As used in this Section, the following definitions shall apply:

(1) "Enrollee", "prospective enrollee", or "patient" means an individual, his spouse, and any dependent, if any, who is enrolled in a health maintenance organization or is a member or is applying to become a member of a health care benefit policy, plan, or package, either furnished to him through his employment as part of his compensation or entitlement furnished by a publicly funded program or purchased through his own financial resources.

(2) "Health care services" means any services rendered by providers which include, but are not limited to medical and surgical care; social work, psychological, optometric, optic, chiropractic, podiatric, nursing, and pharmaceutical services; health education, rehabilitative, and home health services; physical therapy; inpatient and outpatient hospital services; dietary and nutritional services; laboratory and ambulance services; and any other services for the purpose of preventing, alleviating, curing, or healing human illness, injury, or physical disability. Health care services also means dental care, limited to oral and maxillofacial surgery as performed by board-certified oral and maxillofacial surgeons and also include an annual PAP test for cervical cancer and minimum mammography examination as defined in R.S. 22:1028.

(3) "Managed care organization" means a licensed insurance company, hospital or medical benefit plan or program, health maintenance organization, integrated health care delivery system, an employer or employee organization, or a managed care contractor which operates a managed care plan. A managed care organization may include but is not limited to a preferred provider organization, health maintenance organization, exclusive provider organization, independent practice association, clinic without walls, management services organization, managed care services organization, physician hospital organization, and hospital physician organization.

(4) "Managed care plan" means a plan operated by a managed care entity which provides for the financing and delivery of health care and treatment services to individuals enrolled in such plan through its own employed health care providers or contracting with selected specific providers that conform to explicit selection, standards, or both. A managed care plan also customarily has a formal organizational structure for continual quality assurance, a certified utilization review program, dispute resolution, and financial incentives for individual enrollees to use the plan's participating providers and procedures.

(5) "Participating provider", "provider", or "health care provider" means a state-licensed, certified, or state-registered provider of health care services, treatment, or supplies, including but not limited to those entities defined in R.S. 40:1231.1(A), that have entered into a contract or agreement with a managed care entity to provide such services, treatment, or supplies to an individual enrollee or a patient.

(6) "Rural hospital" means either:

(a) A hospital with sixty or fewer beds located in either:

(i) A parish with a population of less than fifty thousand according to the most recent federal decennial census.

(ii) A municipality with a population of less than twenty thousand according to most recent federal decennial census.

(b) A hospital classified as a sole community hospital pursuant to 42 CFR 412.92.

(7) "Subscriber" means the person who is responsible for payment to a managed care organization or managed care entity or whose employment or other status, except for family dependence, is the basis for eligibility for enrollment in the managed care organization or managed care entity.

B. In a contract with a health care provider, a managed care organization shall not include provisions that interfere with the ability of a health care provider to communicate with a patient regarding his or her health care, including but not limited to communications regarding treatment options and medical alternatives, or other coverage arrangements. Notwithstanding the provisions of this Section, a managed care organization may include a contract provision that provides that a health care provider shall not solicit for alternative coverage arrangements for the primary purpose of securing financial gain.

C. No managed care organization shall refuse to contract, renew, cancel, restrict, or otherwise terminate a contract with a health care provider solely on the basis of a medical communication. No managed care organization shall refuse to refer patients to or allow others to refer patients to the health care provider, refuse to compensate the health care provider for covered services, or take other retaliatory action against the health care provider. As used in this Subsection "medical communication" shall mean information regarding the mental or physical health care needs or the treatment of a patient.

D. No communication regarding treatment options shall be represented or construed to expand or revise the scope of benefits or covered services under a managed care plan or insurance contract.

E. No managed care organization or managed care entity shall by contract, written policy, or written procedure prohibit or restrict any provider from filing a complaint, making a report, or commenting to an appropriate governmental body regarding the policies or practices of such managed care organization or managed care entity which may negatively impact upon the quality of, or access to, patient care.

F. No managed care organization or managed care entity shall by contract, written policy, or written procedure prohibit or restrict any health care provider from advocating to the managed care organization or managed care entity on behalf of the enrollee or subscriber for approval or coverage of a particular course of treatment or for the provision of health care services.

G. No contract or agreement between a managed care organization or managed care entity and a health care provider shall contain any clause purporting to transfer to the health care provider by indemnification or otherwise any liability relating to activities, actions, or omissions of the managed care organization or managed care entity.

H. Notwithstanding any other provision of law to the contrary, no managed care organization shall limit the right of a rural hospital to receive payment for covered health care services as long as a claim for payment of such services is submitted within one year after the date on which the rural hospital provided the services.

I. Notwithstanding any provision of law to the contrary, any contract or agreement between a managed care organization and a health care provider shall include provisions that establish the reimbursement of a health care provider in an instance in which the managed care organization requests or requires substitution of a medication for an enrollee and the provider has executed the requested or required substitution. The provisions of this Section shall not apply to generic substitution or step therapy programs utilized by the managed care organization or its delegated entity that promote generic drugs as a first-line therapy.

J.(1) A managed care organization that offers coverage for healthcare services through one or more managed care plans shall not require a provider, as a condition of participation or continuation in the provider network of one or more health benefit plans of the managed care organization, to serve in the provider network of all or additional health benefit plans of the managed care organization. A managed care organization is prohibited from terminating a provider agreement based on the provider's refusal to serve in its network for such additional plans.

(2) Nothing in this Subsection shall prohibit a managed care organization from enabling its affiliated members from other states to obtain healthcare service benefits while traveling or living in the managed care organization's service area including extending the provisions of the provider contract to provide for such services.

K. Any contract provision, written policy, or written procedure in violation of this Section shall be deemed to be unenforceable and null and void.

Acts 1997, No. 1232, §1; Acts 2001, No. 1198, §1, eff. June 29, 2001; Redesignated from R.S. 22:215.18 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2014, No. 396, §1, eff. Jan. 1, 2015; Acts 2016, No. 265, §1.

NOTE: Former R.S. 22:1007 redesignated as R.S. 22:705 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1008 - Health and accident policy provisions; provider contracts; prohibited incentives

§1008. Health and accident policy provisions; provider contracts; prohibited incentives

A. No hospital or medical service contract, health and accident policy, or any other insurance contract of this type shall include provisions which include an incentive or specific payment made directly, in any form, to a health care provider or health care provider group as an inducement to deny, reduce, limit, or delay specific, medically necessary, and appropriate services provided with respect to a specific insured or groups of insureds with similar medical conditions.

B. Nothing in this Section shall be construed to prohibit contracts that contain incentive plans that involve general payments, such as capitation payments, or shared-risk arrangements that are not tied to specific medical decisions involving specific insured or groups of insureds with similar medical conditions. The payments rendered or to be rendered to physicians, physician groups, or other licensed health care providers under these arrangements shall be deemed confidential information.

Acts 1997, No. 897, §1; Redesignated from R.S. 22:215.19 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1008 redesignated as R.S. 22:706 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1009 - Health care provider credentialing

§1009. Health care provider credentialing

A. As used in this Section, the following words and phrases have the following meanings ascribed for each, unless the context clearly indicates otherwise:

(1) "Applicant" means a health care provider seeking to be approved or credentialed by an issuer to provide health care services to the issuer's enrollees or insureds.

(2) "Commissioner" means the commissioner of insurance.

(3) "Credentialing" or "recredentialing" means the process of assessing and validating the qualifications of health care providers applying to be approved by a health insurance issuer to provide health care services to the health insurance issuer's enrollees or insureds.

(4) "Enrollee or insured" means an individual who is enrolled or insured by a health insurance issuer for health insurance coverage.

(5) "Health care provider" or "provider" means a physician licensed to practice medicine by the Louisiana State Board of Medical Examiners, a dentist licensed to practice dentistry by the Louisiana State Board of Dentistry, or other individual health care practitioner licensed, certified, or registered to perform specified health care services consistent with state law.

(6) "Health care services" or "services" means services, items, supplies, or drugs for the diagnosis, prevention, treatment, cure, or relief of a health condition, illness, injury, or disease.

(7) "Health insurance issuer" or "issuer" means any insurer who offers health insurance coverage through a plan, policy, or certificate of insurance subject to state law that regulates the business of insurance. A "health insurance issuer" or "issuer" shall also include a health maintenance organization, as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of this Title, a dental benefit plan, including an entity defined as a dental service contractor in Subpart G of this Part, and shall include the Office of Group Benefits programs.

(8) "Standardized information" means customary universal data concerning an applicant's identity, education, and professional experience relative to an issuer's credentialing process, including but not limited to name, address, telephone number, date of birth, social security number, educational background, state licensing board number, residency program, internship, specialty, subspecialty, fellowship, or certification by a regional or national health care or medical specialty college, association or society, prior and current place of employment, an adverse medical review panel opinion, a pending professional liability lawsuit, final disposition of a professional liability settlement or judgment, and information mandated by health insurance issuer accrediting organizations.

(9) "Verification" or "verification supporting statement" means documentation confirming the information submitted by an applicant for a credentialing application from a specifically named entity or a regional, national, or general data depository providing primary source verification, including but not limited to a college, university, medical school, teaching hospital, health care facility or institution, state licensing board, federal agency or department, professional liability insurer, or the National Practitioner Data Bank.

B.(1) Any health insurance issuer that requires a health care provider to be credentialed, recredentialed, or approved by the issuer prior to rendering health care services to an enrollee or insured shall complete a credentialing process within ninety days from the date on which the issuer has received all the information needed for credentialing, including the health care provider's correctly completed application and attestations and all verifications or verification supporting statements required by the issuer to comply with accreditation requirements and generally accepted industry practices and provisions to obtain reasonable applicant-specific information relative to the particular or precise services proposed to be rendered by the applicant.

(2)(a) Within thirty days of the date of receipt of an application, a health insurance issuer shall inform the applicant of all defects and reasons known at the time by the issuer in the event a submitted application is deemed to be not correctly completed.

(b) A health insurance issuer shall inform the applicant in the event that any needed verification or a verification supporting statement has not been received within sixty days of the date of the issuer's request.

(3) In order to establish uniformity in the submission of an applicant's standardized information to each issuer for which he may seek to provide health care services, until submission of an applicant's standardized information in a hard-copy, paper format is superseded by a provider's required submission and a health insurance issuer's required acceptance by electronic submission, an applicant shall utilize and a health insurance issuer shall accept either of the following at the sole discretion of the health insurance issuer:

(a) The current version of the Louisiana Standardized Credentialing Application Form, or its successor; or

(b) The current format used by the Council for Affordable Quality Healthcare (CAQH), or its successor.

(4) The commissioner, at his discretion, is hereby authorized and may, for good cause shown, by rule or regulation promulgated pursuant to the provisions of the Administrative Procedure Act, R.S. 49:950 et seq., exempt a health insurance issuer from the requirements of the provisions of Paragraph (3) of this Subsection for any period of time.

(5) A provider who has been credentialed by a health insurance issuer for any location in the state of Louisiana and is current on all credentialing at such location or locations, shall be considered credentialed for all other locations at which that provider may legally practice medicine or dentistry in the state of Louisiana, provided that each of the following conditions are met:

(a) Not less than thirty days prior to the time at which the provider begins practicing at any additional location, another provider who is current on all credentialing with that health insurance issuer legally practiced there.

(b) The provider gives the health insurance issuer written notice of any additional location of practice beyond his primary practice location and any additional practice location originally noted on the provider's initial credentialing application form. The health insurance issuer may require that such notice include such additional information as may be reasonably necessary in order to process claims filed by the provider from the additional location. The credentialing of the provider for any additional location shall be effective immediately upon the receipt by the health insurance issuer of such written notice from the provider.

(6) Pursuant to Paragraph (5) of this Subsection, there shall be no other requirements placed upon the provider in order to be credentialed by a health insurance issuer for any additional location.

C. Nothing in this Section shall be construed to require health insurance issuer credentialing or approval in determining inclusion or participation in an issuer's health insurance plan or policy of health insurance coverage for reimbursement of the rendering of treatment to an enrollee or insured by a religious nonmedical practitioner who furnishes only religious nonmedical treatment or religious nonmedical nursing care.

D. The provisions of this Section shall apply to a preferred provider organization as defined in R.S. 40:2202(5) which engages in credentialing or recredentialing of a provider applicant for approval to provide health care services in its network of providers.

E. The commissioner shall, as a courtesy to health insurance issuers and health care providers, maintain on the Department of Insurance's website both of the following:

(1) The current version of the Louisiana Standardized Credentialing Application Form or its successor.

(2) An electronic link to the current format used by the Council for Affordable Quality Healthcare (CAQH) or its successor.

Acts 2004, No. 671, §1, eff. Nov. 1, 2004; Acts 2005, No. 374, §1; Redesignated from R.S. 22:11.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011; Acts 2015, No. 63, §1, eff. June 5, 2015.

NOTE: Former R.S. 22:1009 redesignated as R.S. 22:707 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1010 - Discrimination against volunteer firemen prohibited

§1010. Discrimination against volunteer firemen prohibited

No insurer doing business in this state who issues an individual or a group policy of hospitalization or major medical coverage to an insured who is a volunteer fireman shall charge a higher premium rate for the insured based solely on the insured's activities as a volunteer fireman, unless the individual or group policy is required to pay benefits for occupational disease or injury, or both.

Acts 1984, No. 444, §1; Redesignated from R.S. 22:225 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1010 redesignated as R.S. 22:708 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1011 - Employer-provided health plan; limitation to specific pharmacies prohibited; penalty

§1011. Employer-provided health plan; limitation to specific pharmacies prohibited; penalty

A. No employer who provides pharmacy services including prescription drugs to any employee or retiree of such employer, as part of any health insurance or health maintenance program, shall knowingly:

(1) Require the employee or retiree to obtain prescription drugs from a mail order pharmacy as a condition of obtaining payment for such drugs; or

(2) Impose upon an employee or retiree who does not utilize a designated mail order pharmacy a copayment fee or other condition not imposed upon employees or retirees who utilize the designated mail order pharmacy.

B. The provisions of this Section shall not apply to any policies, contracts, programs, or plans which are provided by an employer to its employees pursuant to any agreement, whether or not in the form of a binding collective bargaining agreement.

C. Any person violating the provisions of this Section, upon conviction shall be fined not more than five hundred dollars.

Acts 1988, No. 481, §1; Redesignated from R.S. 22:226 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1011 redesignated as R.S. 22:709 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1012 - Cancellation prohibited after claim for terminal, incapacitating, or debilitating condition

§1012. Cancellation prohibited after claim for terminal, incapacitating, or debilitating condition

A. No group, individual, family group, or blanket health insurer shall unilaterally cancel a policy after the insurer has received any covered claim or notice of any covered claim for a terminal, incapacitating, or debilitating condition if the insured continues to meet all other eligibility criteria as provided under R.S. 22:984, 1061 through 1079, and 2247.

B. In this Section "terminal, incapacitating, or debilitating condition" means any aggressive malignancy, chronic end stage cardiovascular or cerebral vascular disease, diabetes and its long-term associated complications, pregnancy, acquired immunodeficiency syndrome (AIDS), human immunodeficiency virus (HIV), or any other disease, illness, or condition which a physician diagnoses as terminal, or any mental or physical disability which renders a person incapable of self-employment, provided that the person with a disability is chiefly dependent upon the policyholder, employee, or member for support and maintenance.

C. This Section shall not be construed to prohibit the insurer from increasing the rate for the group, as provided in R.S. 22:1091 through 1095.

D. This Section shall not be construed to prohibit an insurer from discontinuing health insurance coverage pursuant to R.S. 22:1068 and 1074.

Acts 1989, No. 269, §1; Acts 1991, No. 777, §1, eff. Sept. 30, 1991; Acts 1999, No. 127, §1, eff. June 9, 1999; Acts 2001, No. 272, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:228 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2014, No. 811, §11, eff. June 23, 2014.

NOTE: Former R.S. 22:1012 redesignated as R.S. 22:710 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1013 - Local government contributions toward medical savings accounts, health savings accounts, and similar accounts

§1013. Local government contributions toward medical savings accounts, health savings accounts, and similar accounts

Notwithstanding any other provision of law to the contrary, the governing authority of any parish, municipality, or other political subdivision of the state may establish and contribute funds toward medical savings accounts, health savings accounts, and similar accounts authorized by federal law for its employees. Such accounts may be used in conjunction with high deductible health plans for such employees. However, any governing authority of a parish, municipality, or other political subdivision of the state that chooses to establish medical savings accounts, health savings accounts, or other similar accounts authorized by federal law for its employees under the provisions of this Section shall contract with a licensed third-party administrator to administer the medical or health insurance program.

Acts 2004, No. 890, §1; Redesignated from R.S. 22:228.8 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1013 redesignated as R.S. 22:711 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1014 - Limitations on health insurance coverage of elective abortions in the state exchange prohibited

§1014. Limitations on health insurance coverage of elective abortions in the state exchange prohibited

A. The legislature finds and declares all of the following:

(1) Federal funding for insurance plans that cover abortions is prohibited by the Hyde Amendment and the Federal Employee Health Benefits Program (FEHBP).

(2) Congress enacted and the president signed into law the Patient Protection and Affordable Care Act of 2010, P.L. 111-148.

(3) In the Patient Protection and Affordable Care Act of 2010, P.L. 111-148, states are explicitly permitted to pass laws prohibiting qualified health plans offered through an exchange in their state from offering abortion coverage.

(4) It is the longstanding policy of this state that the unborn child is a human being from the time of conception and is, therefore, a legal person for purposes of the unborn child's right to life and is entitled to the right to life from conception under the laws and constitution of this state. Further, the legislature finds and declares that the longstanding policy of this state is to protect the right to life of the unborn child from conception by prohibiting abortion impermissible only because of the decisions of the United States Supreme Court and that, therefore, if those decisions of the United States Supreme Court are ever reversed or modified or the United States Constitution is amended to allow protection of the unborn then the former policy of this state to prohibit abortions shall be enforced.

B. No health care plan required to be established in this state through an exchange pursuant to federal health reform legislation enacted by the 111th Congress shall offer coverage for abortion services. As used in this Section, "abortion" shall have the same meaning as defined in R.S. 40:1061.9(1).

Acts 2010, No. 941, §1, eff. July 2, 2010.



RS 22:1015 - Exemption of proceeds; health and accident

§1015. Exemption of proceeds; health and accident

The proceeds or avails of all contracts of health and accident insurance and of provisions providing benefits on account of the insured's disability which are supplemental to life insurance or annuity contracts effected shall be exempt from all liability for any debt of the insured, and from any debt of the beneficiary existing at the time the proceeds are made available for his use.

Acts 1958, No. 125; Redesignated from R.S. 22:646 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1015 redesignated as R.S. 22:713 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1016 - Regulation by the Department of Insurance and the Department of Health and Hospitals of prepaid entities participating in the Louisiana Medicaid Program

§1016. Regulation by the Department of Insurance and the Louisiana Department of Health of prepaid entities participating in the Louisiana Medicaid Program

A. Notwithstanding any law to the contrary, any prepaid entity that participates in the Louisiana Medicaid Program is required to obtain an insurer license or certificate of authority from the Louisiana Department of Insurance. Such a prepaid entity participating in the Louisiana Medicaid Program shall be regulated by the Louisiana Department of Insurance with respect to licensure and financial solvency but shall, solely with respect to its products and services offered pursuant to the Louisiana Medicaid Program, be regulated by the Louisiana Department of Health, subject to 42 USCA §1396 et seq., and all applicable federal and state laws, rules, and regulations relating to the Louisiana Medicaid Program. The Louisiana Department of Health shall have the authority to adopt and promulgate such rules and regulations, including certification, relating to the Louisiana Medicaid Program. Except for licensure and financial solvency requirements, no other provisions of this Title shall apply to a prepaid entity with respect to the participation of the prepaid entity in the Louisiana Medicaid Program.

B. As used in this Section, "prepaid entity" shall mean any organization paid on a per-person per-month basis for the provision of services to Medicaid eligible beneficiaries, when such organization has entered into a contract with the Louisiana Department of Health assuming the financial obligation to pay for such services.

Acts 2010, No. 1, §1, eff. April 29, 2010.



RS 22:1017 - Wellness or health improvement programs

§1017. Wellness or health improvement programs

A. A health insurance issuer may offer a voluntary wellness or health improvement program that allows for rewards or incentives including but not limited to merchandise, gift cards, debit cards, premium discounts or rebates, contributions toward a member's health savings account, modifications to copayment, deductible, or coinsurance amounts, or any combination of these incentives to encourage participation or to reward for participation in the program.

B. Any reward or incentive established under this Section shall not violate Part IV of Chapter 7 of this Title if disclosed in the policy or certificate of authority of the health insurance issuer and filed with the Department of Insurance in accordance with existing state requirements.

C. The insured or enrollee may be required to provide verification, such as a statement from his physician, that a medical condition makes it unreasonably difficult or medically inadvisable for the individual to participate in the wellness or health improvement program.

D. Nothing in this Section shall prohibit health insurance issuers from offering incentives or rewards to members for adherence to wellness or health improvement programs if otherwise allowed by state or federal law.

E. As used in this Section, "health insurance issuer" means any entity that offers health insurance coverage through a policy or certificate of insurance subject to state law that regulates the business of insurance. For purposes of this Section, a "health insurance issuer" shall include a health maintenance organization, as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of this Title, nonfederal government plans subject to the provisions of Subpart B of Part II of Chapter 6 of this Title, and the Office of Group Benefits.

Acts 2010, No. 280, §1, eff. June 17, 2010.



RS 22:1018 - Choice in obtaining health insurance coverage

§1018. Choice in obtaining health insurance coverage

A. It is hereby declared that the public policy of this state, consistent with our constitutionally recognized and inalienable right of liberty, is that every person within this state is and shall be free from governmental intrusion in choosing or declining to choose any mode of securing health insurance coverage without penalty or threat of penalty.

B. No resident of this state, regardless of whether he has or is eligible for health insurance coverage under any policy or program provided by or through his employer, or a plan sponsored by the state or the federal government, shall be required to obtain or maintain a policy of individual health insurance coverage. The state shall not impose a penalty or fee on any resident of the state for failure to obtain or maintain health insurance coverage.

C. No provision in this Section shall be interpreted or held to supercede any provision of the Patient Protection and Affordable Care Act of 2010, P.L. 111-148 or any other federal law.

Acts 2010, No. 952, §1.



RS 22:1019.1 - Short title; purpose; scope; definitions

SUBPART A-1. NETWORK ADEQUACY ACT

§1019.1. Short title; purpose; scope; definitions

A. This Subpart shall be known and may be cited as the "Network Adequacy Act".

B. The purpose and intent of this Subpart is to establish standards for the creation and maintenance of networks by health insurance issuers and to ensure the adequacy, accessibility, and quality of health care services offered to covered persons under a health benefit plan by establishing requirements for written agreements between health insurance issuers offering health benefit plans and participating providers regarding the standards, terms, and provisions under which such participating providers will provide services to covered persons.

C. This Subpart shall apply to all health insurance issuers that offer health benefit plans but shall not include excepted benefits policies as defined in R.S. 22:1061(3).

D. As used in this Subpart:

(1) "Base health care facility" means a facility or institution providing health care services, including but not limited to a hospital or other licensed inpatient center, ambulatory surgical or treatment center, skilled nursing facility, inpatient hospice facility, residential treatment center, diagnostic, laboratory, or imaging center, or rehabilitation or other therapeutic health setting that has entered into a contract or agreement with a facility-based physician.

(2) "Commissioner" means the commissioner of insurance.

(3) "Contracted reimbursement rate" means the aggregate maximum amount that a participating or contracted health care provider has agreed to accept from all sources for payment of covered health care services under the health insurance coverage applicable to the covered person.

(4) "Covered health care services" means health care services that are either covered and payable under the terms of health insurance coverage or required by law to be covered.

(5) "Covered person" means a policyholder, subscriber, enrollee, insured, or other individual participating in a health benefit plan.

(6) "Emergency medical condition" means a medical condition manifesting itself by symptoms of sufficient severity, including severe pain, such that a prudent layperson, who possesses an average knowledge of health and medicine, could reasonably expect that the absence of immediate medical attention would result in serious impairment to bodily functions, serious dysfunction of a bodily organ or part, or would place the person's health or, with respect to a pregnant woman, the health of the woman or her unborn child, in serious jeopardy.

(7) "Emergency services" means health care items and services furnished or required to evaluate and treat an emergency medical condition.

(8) "Essential community providers" means providers that serve predominantly low-income, medically underserved individuals, including those providers defined in Section 340B(a)(4) of the Public Health Service Act and providers described in Section 1927(c)(1)(D)(i)(IV) of the Social Security Act as set forth by Section 221 of Public Law 111-8.

(9) "Facility-based physician" means a physician licensed to practice medicine who is required by the base health care facility to provide services in a base health care facility, including an anesthesiologist, hospitalist, intensivist, neonatologist, pathologist, radiologist, emergency room physician, or other on-call physician, who is required by the base health care facility to provide covered health care services related to any medical condition.

(10) "Health benefit plan" means a policy, contract, certificate, or subscriber agreement entered into, offered, or issued by a health insurance issuer to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services.

(11) "Health care facility" means an institution providing health care services or a health care setting, including but not limited to hospitals and other licensed inpatient centers, ambulatory surgical or treatment centers, skilled nursing centers, diagnostic, laboratory and imaging centers, and rehabilitation and other therapeutic health settings.

(12) "Health care professional" means a physician or other health care practitioner licensed, certified, or registered to perform specified health care services consistent with state law.

(13) "Health care provider" or "provider" means a health care professional or a health care facility.

(14) "Health care services" means services, items, supplies, or drugs for the diagnosis, prevention, treatment, cure, or relief of a health condition, illness, injury, or disease.

(15) "Health insurance coverage" means benefits consisting of medical care provided or arranged for directly, through insurance or reimbursement, or otherwise, and includes health care services paid for under any health benefit plan.

(16) "Health insurance issuer" means an entity subject to the insurance laws and regulations of this state, or subject to the jurisdiction of the commissioner, that contracts or offers to contract, or enters into an agreement to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services, including a sickness and accident insurance company, a health maintenance organization, a preferred provider organization or any similar entity, or any other entity providing a plan of health insurance or health benefits.

(17) "Network of providers" or "network" means an entity, including a health insurance issuer, that, through contracts or agreements with health care providers, provides or arranges for access by groups of covered persons to health care services by health care providers who are not otherwise or individually contracted directly with a health insurance issuer.

(18) "Participating provider" or "contracted health care provider" means a health care provider who, under a contract or agreement with the health insurance issuer or with its contractor or subcontractor, has agreed to provide health care services to covered persons with an expectation of receiving payment, other than in-network coinsurance, copayments, or deductibles, directly or indirectly from the health insurance issuer.

(19) "Person" means an individual, a corporation, a partnership, an association, a joint venture, a joint stock company, a trust, an unincorporated organization, any similar entity, or any combination thereof.

(20) "Primary care professional" means a participating health care professional designated by a health insurance issuer to supervise, coordinate, or provide initial care or continuing care to covered persons, and who may be required by the health insurance issuer to initiate a referral for specialty care and maintain supervision of health care services rendered to covered persons.

Acts 2013, No. 205, §1, eff. June 10, 2013.



RS 22:1019.2 - Network adequacy

§1019.2. Network adequacy

A. A health insurance issuer providing a health benefit plan shall maintain a network that is sufficient in numbers and types of health care providers to ensure that all health care services to covered persons will be accessible without unreasonable delay. In the case of emergency services and any ancillary emergency health care services, covered persons shall have access twenty-four hours per day, seven days per week. Sufficiency shall be determined in accordance with the requirements of this Subpart. In determining sufficiency criteria, such criteria shall include but not be limited to ratios of health care providers to covered persons by specialty, ratios of primary care providers to covered persons, geographic accessibility, waiting times for appointments with participating providers, hours of operation, and volume of technological and specialty services available to serve the needs of covered persons requiring technologically advanced or specialty care.

B.(1) Each health insurance issuer shall maintain a network of providers that includes but is not limited to providers that specialize in mental health and substance abuse services, facility-based physicians, and providers that are essential community providers.

(2) A health insurance issuer shall establish and maintain adequate arrangements to ensure reasonable proximity of participating providers to the primary residences of covered persons. In determining whether a health insurance issuer has complied with this Paragraph, the commissioner shall give due consideration to the relative availability of health care providers in the service area under consideration and the geographic composition of the service area. The commissioner may consider a health insurance issuer's adjacent service area networks that may augment health care providers if a health care provider deficiency exists within the service area.

(3) A health insurance issuer shall monitor, on an ongoing basis, the ability, clinical capacity, and legal authority of its participating providers to furnish all contracted health care services to covered persons.

(4) A health insurance issuer shall maintain a directory of its network of providers on the Internet. The directory of network providers must be furnished in printed form to any covered person upon request. The directory of network providers shall identify all health care providers that are not accepting new referrals of covered persons or are not offering services to covered persons.

(5)(a) Beginning January 1, 2014, except as otherwise provided in Subparagraph (b) of this Paragraph, a health insurance issuer shall annually file with the commissioner, an access plan meeting the requirements of this Subpart for each of the health benefit plans that the health insurance issuer offers in this state. Any existing, new, or initial filing of policy forms by a health insurance issuer shall include the network of providers, if any, to be used in connection with the policy forms. If benefits under a health insurance policy do not rely on a network of providers, the health insurance issuer shall state such fact in the policy form filing. The health insurance issuer may request the commissioner to deem sections of the access plan to contain proprietary or trade secret information that shall not be made public in accordance with the Public Records Law, R.S. 44:1 et seq., or to contain protected health information that shall not be made public in accordance with R.S. 22:42.1. If the commissioner concurs with the request, those sections of the access plan shall not be subject to the Public Records Law or shall not be made public in accordance with R.S. 22:42.1 as applicable. The health insurance issuer shall make the access plans, absent any such proprietary or trade secret information and protected health information, available and readily accessible on its business premises and shall provide such plans to any interested party upon request, subject to the provisions of the Public Records Law and R.S. 22:42.1.

(b) In lieu of meeting the filing requirements of Subparagraph (a) of this Paragraph, a health insurance issuer shall, beginning January 1, 2014, except as otherwise provided in Subparagraph (c) of this Paragraph, submit proof of accreditation from the National Committee for Quality Assurance (NCQA) or American Accreditation Healthcare Commission, Inc./URAC to the commissioner, including an affidavit and sufficient proof demonstrating its accreditation for compliance with the network adequacy requirements of this Subpart. The affidavit shall include sufficient information to notify the commissioner of the health insurance issuer's accreditation and shall include a certification that the health insurance issuer's network of providers includes health care providers that specialize in mental health and substance abuse services and providers that are essential community providers. The affidavit shall also certify that the health insurance issuer complies with the provider directory requirement contained in Paragraph (4) of this Subsection. The commissioner may, at any time, recognize accreditation by any other nationally recognized organization or entity that accredits health insurance issuers; however, such entity's accreditation process shall be equal to or have comparative standards for review and accreditation of network adequacy.

(c) A health insurance issuer that has submitted an application for accreditation to NCQA or URAC prior to December 31, 2013, but has not yet received such accreditation by January 1, 2014, shall be deemed accredited for the purposes of this Subpart upon submission of an affidavit to the commissioner by January 1, 2014, demonstrating that the issuer is in the process of accreditation. Upon receipt of accreditation, the issuer shall submit proof of such accreditation to the commissioner pursuant to Subparagraph (b) of this Paragraph. However, in the event that the issuer withdraws its application for accreditation or does not receive accreditation prior to July 1, 2015, such issuer shall file an access plan with the commissioner pursuant to Subparagraph (a) of this Paragraph within sixty days of such withdrawal or denial.

(d) If a health insurance issuer that has submitted proof of accreditation to the commissioner subsequently loses such accreditation, the issuer shall promptly notify the commissioner and file an access plan with him pursuant to Subparagraph (a) of this Paragraph within sixty days of the loss of such accreditation.

(e) A health insurance issuer submitting proof of accreditation or an affidavit demonstrating that the issuer is in the process of accreditation shall maintain an access plan at its principal place of business. Such access plan shall be in accordance with the requirements of the accrediting entity.

C. A health insurance issuer not submitting proof of accreditation shall file an access plan for written approval from the commissioner for existing health benefit plans and prior to offering a new health benefit plan. Additionally, such a health insurance issuer shall inform the commissioner when the issuer enters a new service or market area and shall submit an updated access plan demonstrating that the issuer's network in the new service or market area is adequate and consistent with this Subpart. Each such access plan, including riders and endorsements, shall be identified by a form number in the lower left hand corner of the first page of the form. Such a health insurance issuer shall update an existing access plan whenever it makes any material change to an existing health benefit plan. Such an access plan shall describe or contain, at a minimum, each of the following:

(1) The health insurance issuer's network which includes but is not limited to the availability of and access to centers of excellence for transplant and other medically intensive services as well as the availability of critical care services, such as advanced trauma centers and burn units.

(2) The health insurance issuer's procedure for making referrals within and outside its network.

(3) The health insurance issuer's process for monitoring and ensuring, on an ongoing basis, the sufficiency of the network to meet the health care needs of populations that enroll in its health benefit plans and general provider availability in a given geographic area.

(4) The health insurance issuer's efforts to address the needs of covered persons with limited English proficiency and illiteracy, with diverse cultural and ethnic backgrounds, or with physical and mental disabilities.

(5) The health insurance issuer's methods for assessing the health care needs of covered persons and their satisfaction with services.

(6) The health insurance issuer's method of informing covered persons of the health benefit plan's services and features, including but not limited to the health benefit plan's utilization review procedure, grievance procedure, external review procedure, process for choosing and changing providers, and procedures for providing and approving emergency services and specialty care. Additional information relating to these processes shall be available upon request and accessible via the health insurance issuer's website.

(7) The health insurance issuer's system for ensuring coordination and continuity of care for covered persons referred to specialty physicians, for covered persons using ancillary health care services, including social services and other community resources, and for ensuring appropriate discharge planning.

(8) The health insurance issuer's processes for enabling covered persons to change primary care professionals, for medical care referrals, and for ensuring that participating providers that require the use of health care facilities have hospital admission privileges.

(9) The health insurance issuer's proposed plan for providing continuity of care in the event of contract termination between the health insurance issuer and any of its participating providers, as required by R.S. 22:1005, or in the event of the health insurance issuer's insolvency or other inability to continue operations. This description shall explain how covered persons will be notified of contract termination, including but not limited to the effective date of the contract termination, the health insurance issuer's insolvency, or other cessation of operations, and how such covered persons will be transferred to other providers in a timely manner.

(10) A geographic map of the area proposed to be served by the health benefit plan by both parish and zip code.

(11) The policies and procedures to ensure access to covered health care services under each of the following circumstances:

(a) When the covered health care service is not available from a participating provider in any case when a covered person has made a good faith effort to utilize participating providers for a covered service and it is determined that the health insurance issuer does not have the appropriate participating providers due to insufficient number, type, or distance, the health insurance issuer shall ensure, by terms contained in the health benefit plan, that the covered person will be provided the covered health care service.

(b) When the covered person has a medical emergency within the network's service area.

(c) When the covered person has a medical emergency outside the network's service area.

(12) Any other information required by the commissioner to determine compliance with the provisions of this Subpart.

D. A health insurance issuer not submitting proof of accreditation shall file any proposed material changes to the access plan with the commissioner prior to implementation of any such changes. The removal or withdrawal of any hospital or multi-specialty clinic from a health insurance issuer's network shall constitute a material change and shall be filed with the commissioner in accordance with the provisions of this Subpart. Changes shall be deemed approved by the commissioner after sixty days unless specifically disapproved in writing by the commissioner prior to expiration of such sixty days.

E. All filings containing any proposed material changes to an access plan as required by this Subpart shall include but not be limited to each of the following:

(1) A listing of health care facilities and the number of hospital beds at each network health care facility.

(2) The ratio of participating providers to current covered persons.

(3) Any other information requested by the commissioner.

Acts 2013, No. 205, §1, eff. June 10, 2013.



RS 22:1019.3 - Enforcement provisions; penalties; regulations

§1019.3. Enforcement provisions; penalties; regulations

A. If the commissioner determines that a health insurance issuer has not contracted with enough participating providers to ensure that covered persons have accessible health care services in a geographic area, that a health insurance issuer's access plan does not ensure reasonable access to covered health care services, or that a health insurance issuer has entered into a contract that does not comply with this Subpart, the commissioner may do either or both of the following:

(1) Institute a corrective action plan that shall be followed by the health insurance issuer within thirty days of notice of noncompliance from the commissioner.

(2) Use his other enforcement powers to obtain the health insurance issuer's compliance with this Subpart, including but not limited to disapproval or withdrawal of his approval.

B. The commissioner shall not act to arbitrate, mediate, or settle disputes regarding a decision not to include a health care provider in a health benefit plan or in a provider network if the health insurance issuer has an adequate network as determined by the commissioner pursuant to the requirements contained in this Subpart.

C. The commissioner may promulgate such rules and regulations as may be necessary or proper to carry out the provisions of this Subpart. Such rules and regulations shall be promulgated and adopted in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

D.(1) The commissioner may issue, and cause to be served upon the health insurance issuer violating this Subpart, an order requiring such health insurance issuer to cease and desist from such act or omission for the whole state or any geographic area.

(2) The commissioner may refuse to renew, suspend, or revoke the certificate of authority of any health insurance issuer violating any of the provisions of this Subpart, or in lieu of suspension or revocation of a license duly issued, the commissioner may levy a fine not to exceed one thousand dollars for each violation per health insurance issuer, up to one hundred thousand dollars aggregate for all violations in a calendar year per health insurance issuer, when such violations, in his opinion, after a proper hearing, warrant the refusal, suspension, or revocation of such certificate, or the imposition of a fine. The commissioner of insurance is authorized to withhold fines imposed under this Subpart. Such hearing shall be held in the manner provided in Chapter 12 of this Title, R.S. 22:2191 et seq. Additionally, the commissioner may take any other administrative action, including imposing those fines and penalties enumerated in R.S. 22:18.

Acts 2013, No. 205, §1, eff. June 10, 2013.



RS 22:1021 - Prohibition of discrimination against dental care services

SUBPART B. STATE MANDATED HEALTH BENEFITS

§1021. Prohibition of discrimination against dental care services

A. Whenever the terms "physician", "surgeon", "medical doctor", or any other terms which refer to licensed practitioners of the healing arts are used in any health and accident insurance policy, group health and accident insurance policy, certificate of insurance, contract providing coverage for hospital service, medical or surgical benefits as set out in R.S. 22:839, miscellaneous insurance contract authorized by R.S. 22:47(14) which provides benefits for hospital and medical care, public employee group benefit program document, subscriber contract providing health care treatment coverage, or any other policy, contract, or document providing for the payment of health care treatment procedures which are specified in the policy, contract, or document and are within the scope of a dentist's professional license, such terms shall be construed to include a dentist, licensed under the laws of the state of Louisiana governing the practice of dentistry under Chapter 9, Title 37, Louisiana Revised Statutes of 1950, who performs such specified treatment procedures.

B. Payment shall not be denied for a service provided by a person licensed to engage in the practice of dentistry if that service would be a covered service if provided by a person licensed to engage in the practice of medicine and surgery, if the service can be lawfully performed within the scope of a person's license to practice dentistry.

C. The provisions of this Section shall be applicable only with respect to policies, contracts, or other documents delivered, issued for delivery, promulgated, or renewed in this state on or after January 1, 1990.

D. This Section shall not be construed to mandate that any benefit or health care treatment be authorized and included in a policy, contract, or other document.

Added by Acts 1974, No. 544, §1; Acts 1989, No. 817, §1; Redesignated from R.S. 22:213.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1321 redesignated as R.S. 22:801 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1022 - Prohibited discrimination; prenatal test results

§1022. Prohibited discrimination; prenatal test results

A. No hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, health and accident insurance policy, or any other insurance contract of this type, including a group insurance plan, or any policy of group, family group, blanket, or association health and accident insurance, a self-insurance plan, health maintenance organization, and preferred provider organization, which delivers or issues for delivery in this state an insurance policy or plan shall, on the basis of any prenatal test result:

(1) Terminate, restrict, limit, or otherwise apply conditions to the coverage under the policy or plan, or restrict the sale of the policy or plan in force.

(2) Cancel or refuse to renew the coverage under the policy or plan in force.

(3) Deny coverage or exclude an individual or family member from coverage under the policy or plan in force.

(4) Impose a rider that excludes coverage for certain benefits or services under the policy or plan in force.

(5) Establish differentials in premium rates or cost sharing for coverage under the policy or plan in force.

(6) Otherwise discriminate against an individual or family member in the provision of insurance.

B. The provisions of this Section shall not apply to tests conducted to determine pregnancy.

Acts 1997, No. 1418, §1; Acts 2003, No. 129, §1, eff. May 28, 2003; Redesignated from R.S. 22:213.6 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1022 redesignated as R.S. 22:802 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1023 - Prohibited discrimination; genetic information; disclosure requirements; definitions

§1023. Prohibited discrimination; genetic information; disclosure requirements; definitions

A. As used in this Section, the following terms shall have the following meanings:

(1) "Collection" means obtaining a DNA sample or samples.

(2) "Compulsory disclosure" means any disclosure of genetic information mandated or required by federal or state law in connection with a judicial, legislative, or administrative proceeding.

(3) "Disclose" means to convey or to provide access to genetic information to a person other than the individual.

(4) "DNA" means deoxyribonucleic acid including mitochondrial DNA, complementary DNA, as well as any DNA derived from ribonucleic acid (RNA).

(5) "Family" includes an individual's blood relatives and any legal relatives, including a spouse or adopted child, who may have a material interest in the genetic information of the individual.

(6) "Genetic analysis" means the process of characterizing genetic information from a human tissue sample.

(7) "Genetic characteristic" means any gene or chromosome, or alteration thereof, that is scientifically or medically believed to cause a disease, disorder, or syndrome, or to be associated with a statistically significant increased risk of development of a disease, disorder, or syndrome.

(8)(a) "Genetic information" means all information about genes, gene products, inherited characteristics, or family history/pedigree that is expressed in common language and shall include each of the following:

(i) An individual's genetic test.

(ii) The genetic tests of the family members of an individual.

(iii) The manifestation of a disease or disorder in family members of an individual.

(iv) With respect to an individual or family member of an individual who is a pregnant woman, genetic information of any fetus or embryo carried by such pregnant woman; and with respect to an individual or family member of an individual utilizing an assisted reproductive technology, genetic information of any embryo legally held by the individual or family member.

(b) "Genetic information" shall not mean information about the sex or age of any individual.

(9) "Genetic services" means a genetic test, genetic counseling, including obtaining, interpreting, or assessing genetic information, or genetic education.

(10)(a) "Genetic test" means any test for determining the presence or absence of genetic characteristics in an individual, including tests of nucleic acids, such as DNA, RNA, and mitochondrial DNA, chromosomes, or proteins in order to diagnose or identify a genetic characteristic or that detects genotypes, mutation, or chromosomal changes.

(b) "Genetic test" shall not mean an analysis of proteins or metabolites that either:

(i) Does not detect genotypes, mutations, or chromosomal changes.

(ii) Is directly related to a manifested disease, disorder, or pathological condition that could be reasonably detected by a health care professional with appropriate training and expertise in the field of medicine involved.

(11) "Individual" means the source of a human tissue sample from which a DNA sample is extracted or genetic information is characterized.

(12) "Individual identifier" means a name, address, social security number, health insurance identification number, or similar information by which the identity of an individual can be determined with reasonable accuracy, either directly or by reference to other available information. Such term does not include characters, numbers, or codes assigned to an individual or a DNA sample that cannot singly be used to identify an individual.

(13) "Insurer" means any hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, health and accident insurance policy, or any other insurance contract of this type, including a group insurance plan, or any policy of group, family group, blanket, or association health and accident insurance, a self-insurance plan, health maintenance organization, and preferred provider organization, including insurance agents and third-party administrators, which delivers or issues for delivery in this state an insurance policy or plan.

(14) "Person" means all persons other than the individual who is the source of a tissue sample and shall include a family, corporation, partnership, association, joint venture, government, governmental subdivision or agency, and any other legal or commercial entity.

(15) "Research" means scientific investigation that includes systematic development and testing of hypotheses for the purpose of increasing knowledge.

(16) "Storage" means retention of a DNA sample or of genetic information for an extended period of time after the initial testing process.

(17) "Underwriting purposes" means rules for or determination of eligibility, including enrollment and continued eligibility, for benefits under the plan or coverage; the computation of premium or contribution amounts under the plan or coverage; and other activities related to the creation, renewal, or replacement of a contract or policy issued by an insurer.

B.(1) No insurer shall, on the basis of any genetic information concerning an individual or family member or on the basis of an individual's or family member's request for or receipt of genetic services, or the refusal to submit to a genetic test or make available the results of a genetic test:

(a) Terminate, restrict, limit, or otherwise apply conditions to the coverage of an individual or family member under the policy or plan, or restrict the sale of the policy or plan to an individual or family member.

(b) Cancel or refuse to renew the coverage of an individual or family member under the policy or plan.

(c) Deny coverage or exclude an individual or family member from coverage under the policy or plan.

(d) Impose a rider that excludes coverage for certain benefits or services under the policy or plan.

(e) Establish differentials in premium rates or cost sharing for coverage under the policy or plan.

(f) Otherwise discriminate against an individual or family member in the provision of insurance.

(2) No insurer shall require an applicant for coverage under the policy or plan, or an individual or family member who is presently covered under a policy or plan, to be the subject of a genetic test or to be subjected to questions relating to genetic information.

(3) All insurers shall, in the application or enrollment information provided by the insurer concerning a policy or plan, provide an applicant or enrollee with a written statement disclosing the rights of the applicant or enrollee under this Section. Such statement shall be in a form and manner that is noticeable to and understandable by an average applicant or enrollee.

(4)(a) No insurer shall request, require, or purchase genetic information either:

(i) Of an individual or family member of an individual for underwriting purposes.

(ii) With respect to any individual or family member of an individual prior to such individual's enrollment under the plan or coverage in connection with such enrollment.

(b) If an insurer offering health insurance coverage in the individual or group market obtains genetic information incidental to the requesting, requiring, or purchasing of other information concerning any individual, such request, requirement, or purchase shall not be considered a violation of Item (a)(ii) of this Paragraph if such request, requirement, or purchase is not in violation of Item (a)(i) of this Paragraph.

(5)(a) No insurer shall request or require that an individual, a family member of such individual, or a group member undergo a genetic test.

(b) Subparagraph (a) of this Paragraph shall not be construed to limit the authority of a health care professional who is providing health care services to an individual to request that such individual undergo a genetic test.

(6)(a) No insurer shall establish rules for eligibility, including continued eligibility, of any individual or an individual's family member to enroll or continue enrollment based on genetic information.

(b) Nothing in Subparagraph (a) of this Paragraph or in Items (4)(a)(i) and (ii) of this Subsection shall be construed to preclude an insurer from establishing rules for eligibility for an individual to enroll in individual health insurance coverage based on the manifestation of a disease or disorder in that individual or in a family member of such individual where such family member is covered under the policy that covers such individual.

(7)(a) No insurer shall impose any preexisting condition exclusion on the basis of genetic information of an individual, family member of an individual, or group member.

(b) Nothing in Subparagraph (a) of this Paragraph or in Items (4)(a)(i) and (ii) of this Subsection shall be construed to preclude an insurer offering coverage in the individual market from imposing any preexisting condition exclusion for an individual with respect to health insurance coverage on the basis of a manifestation of a disease or disorder in that individual.

(8)(a) No insurer shall adjust premium or contribution amounts for an individual or group health plan on the basis of genetic information concerning the individual or a family member of the individual.

(b) Nothing in Subparagraph (a) of this Paragraph shall be construed to preclude an insurer offering health insurance coverage in the individual market from adjusting premium or contribution amounts for an individual on the basis of a manifestation of a disease or disorder in that individual, or in a family member of such individual where such family member is covered under the policy that covers such individual. In such case, the manifestation of a disease or disorder in one individual cannot also be used as genetic information about other individuals covered under the policy issued to such individual and to further increase premium or contribution amounts.

(c) Nothing in Subparagraph (a) of this Paragraph shall be construed to preclude an insurer offering health insurance coverage in connection with a group health plan from increasing the premium for an employer based upon the manifestation of a disease or disorder of an individual who is enrolled in the plan. In such case, the manifestation of a disease or disorder in one individual cannot also be used as genetic information about other group members and to further increase the premium for the employer.

(9)(a) Nothing in Subparagraph (5)(a) of this Subsection shall be construed to preclude an insurer offering health insurance coverage in the individual or group market from obtaining and using the results of a genetic test in making a determination regarding payment, as such term is defined for the purposes of applying the regulations promulgated by the secretary of the United States Department of Health and Human Services under Part C of Title XI of the Social Security Act and Section 264 of the Health Insurance Portability and Accountability Act of 1996, consistent with Paragraphs (6) and (7) of this Subsection.

(b) For purposes of Subparagraph (a) of this Paragraph, an insurer offering health insurance coverage in the individual or group market may request only the minimum amount of information necessary to accomplish the intended purpose.

(10) Notwithstanding Subparagraph (5)(a) of this Subsection, an insurer offering health insurance coverage in the individual or group market may request, but not require, that an individual, family member of an individual, or a group member undergo a genetic test if each of the following conditions is met:

(a) The request is made pursuant to research that complies with Part 46 of Title 45, Code of Federal Regulations, or equivalent federal regulations, and any applicable state or local law or regulations for the protection of human subjects in research.

(b) The insurer clearly indicates to each individual, or in the case of a minor child, to the legal guardian of such child, to whom the request is made both that:

(i) Compliance with the request is voluntary.

(ii) Noncompliance will have no effect on enrollment status or premium, or contribution amounts.

(c) No genetic information collected or acquired under this Paragraph shall be used for underwriting purposes.

(d) The insurer notifies the secretary of the United States Department of Health and Human Services in writing that the issuer is conducting activities pursuant to the exception provided for under this Paragraph, including a description of the activities conducted.

(e) The insurer complies with such other conditions as the secretary of the United States Department of Health and Human Services may by regulation require for activities conducted under this Paragraph.

C.(1) No insurer shall obtain genetic information from an insured or enrollee, or from their DNA sample, without first obtaining written informed consent from the insured, enrollee, or their representative.

(2) To be valid, an authorization for disclosure of genetic information shall:

(a) Be in writing, signed by the individual and dated on the date of such signature.

(b) Identify the person permitted to make the disclosure.

(c) Describe the specific genetic information to be disclosed.

(d) Identify the person to whom the information is to be disclosed.

(e) Describe with specificity the purpose for which the disclosure is being made.

(f) State the date upon which the authorization will expire, which in no event shall be more than sixty days after the date of the authorization.

(g) Include a statement that the authorization is subject to revocation at any time before the disclosure is actually made or the individual is made aware of the details of the genetic information.

(h) Include a statement that the authorization shall be invalid if used for any purpose other than the described purpose for which the disclosure is made.

(3) A copy of the authorization shall be provided to the individual.

(4) An individual may revoke or amend the authorization, in whole or in part, at any time.

(5) A general authorization for the release of medical records or medical information shall not be construed as an authorization for disclosure of genetic information. With respect to medical records that contain genetic information, the requirements for disclosure of genetic information under this Section must be complied with.

(6) Nothing in this Section shall exempt a covered entity from the requirements of the Health Insurance Portability and Accountability Act of 1996 pertaining to the collection, use, or disclosure of genetic information, which for purposes of the Health Insurance Portability and Accountability Act of 1996, is defined as "health information" under 42 U.S.C. 1320d(4)(b) 1320d-9.

D. The requirements of this Section shall not apply to the genetic information obtained:

(1) By a state, parish, municipal, or federal law enforcement agency for the purposes of establishing the identity of a person in the course of a criminal investigation or prosecution.

(2) To determine paternity.

(3) To determine the identity of deceased individuals.

(4) For anonymous research where the identity of the subject will not be released.

(5) Pursuant to newborn screening requirements established by state or federal law.

(6) As authorized by federal law for the identification of persons.

(7) By the Department of Children and Family Services or by a court having juvenile jurisdiction as set forth in Children's Code Article 302 for the purposes of child protection investigations or neglect proceedings.

(8) For treatment, payment, and healthcare operations by an insurer consistent with the federal Health Insurance Portability and Accountability Act and its related regulations.

(9) For maintenance of information by an insurer in accordance with record retention requirements.

E. An insured's or enrollee's genetic information is the property of the insured or enrollee. No person shall retain an insured's or enrollee's genetic information without first obtaining authorization from the insured, enrollee, or their representative, unless retention is:

(1) For the purposes of a criminal or death investigation or for use of in a criminal or juvenile proceeding.

(2) To determine paternity.

F.(1) Any person who through negligence collects, stores, or analyzes a DNA sample in violation of this Section, or discloses genetic information in violation of this Section, shall be liable to the individual for each such violation in an amount equal to:

(a) Any actual damages sustained as a result of the collection, storage, analysis, or disclosure, or fifty thousand dollars, whichever is greater.

(b) Treble damages, in any case where such a violation resulted in profit or monetary gain.

(c) The costs of the action together with reasonable attorney fees as determined by the court, in the case of a successful action to enforce any liability under this Section.

(2) Any person who either:

(a) Through a request, the use of persuasion, under threat, or with a promise of reward, willfully induces another to collect, store, or analyze a DNA sample in violation of this Section.

(b) Willfully collects, stores, or analyzes a DNA sample in violation of this Section, or willfully discloses genetic information in violation of this Section, shall be liable to the individual for each such violation in an amount equal to:

(i) Any actual damages sustained as a result of the collection, analysis, or disclosure, or one hundred thousand dollars, whichever is greater.

(ii) The costs of the action together with reasonable attorney fees as determined by the court, in the case of a successful action under this Section.

G. Notwithstanding any provision to the contrary, this Section does not apply to any actions of an insurer or third parties dealing with an insurer taken in the ordinary course of business in connection with the sale, issuance, or administration of a life, disability income, long-term care, or critical illness insurance policy. For the purposes of this Section, "critical illness" insurance policy shall mean health insurance providing a principle sum of benefit following diagnosis of specifically named perils.

Acts 1997, No. 1418, §1; Acts 2003, No. 129, §1, eff. May 28, 2003; Acts 2004, No. 325, §1, eff. June 18, 2004; Redesignated from R.S. 22:213.7 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 419, §1; Acts 2010, No. 919, §1, eff. Jan. 1, 2011; Acts 2016, No. 58, §1.

NOTE: Former R.S. 22:1023 repealed by Acts 2008, No. 504, §2, eff. Jan.1, 2009, and redesignated as R.S. 22:803 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1024 - Group, family group, blanket, and association health and accident insurance; mandatory coverage

§1024. Group, family group, blanket, and association health and accident insurance; mandatory coverage

A. Any policy issued under this Section, which in addition to covering the insured also covers members of the insured's immediate family, shall provide coverage for illnesses and injuries of unmarried dependent children of the insured and unmarried grandchildren in the legal custody of the grandparent from the date of birth to the attainment of the limiting age. Such coverage shall include coverage for illness, injury, congenital defects, and premature birth, but need not include routine well baby care.

B.(1) All policies issued more than ninety days following September 1, 1979, which in addition to covering the insured also cover members of the insured's immediate family, shall offer coverage for the transportation by professional ambulance services, including air or surface transport, of all the newly born to the nearest available hospital or neonatal special care unit for treatment of illnesses, injuries, congenital defects, and complications of premature birth but the coverage need not include transportation services for the purpose of obtaining routine well baby care.

(2) Such policies shall also provide coverage for transportation by professional ambulance services of the temporarily medically disabled mother of the ill newly born when accompanying the ill newly born to the nearest available hospital or neonatal special care unit. The mother's need for professional ambulance service must be certified by her attending physician.

C. For the purpose of this Section the following definitions shall apply:

(1) "Newly born" means infants from the time of birth until age one month or until such time as the infant is well enough to be discharged from a hospital or neonatal special care unit to his home, whichever period is longer.

(2) "Temporarily medically disabled mother" means a woman who has recently given birth and whose physician has advised that normal travel would be hazardous to her health.

D. The provisions of this Section shall not apply to limited benefit health insurance policies or contracts authorized to be issued in this state.

Added by Acts 1973, No. 98, §§1, 2. Amended by Acts 1979, No. 470, §1; Acts 1992, No. 637, §1, eff. July 2, 1992; Acts 1997, No. 1268, §1; Acts 2003, No. 129, §3, eff. May 28, 2003; Redesignated from R.S. 22:215.5 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1024 redesignated as R.S. 22:804 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1025 - Group, blanket, and association health insurance, treatment for alcoholism and drug abuse

§1025. Group, blanket, and association health insurance, treatment for alcoholism and drug abuse

A. Any group, blanket, or association health insurance policy issued under R.S. 22:1000 shall include as an option to be exercised by the policyholder, as defined therein, covered benefits for the treatment of alcoholism and for the treatment of drug abuse, rendered or prescribed by a physician licensed in this state, received in any licensed hospital or in any other public or private facility, or portion thereof duly authorized by the appropriate state authority to provide alcoholism or drug abuse treatment and rehabilitation services, including freestanding, nonhospital chemical dependency units.

B. Any insurer who, on October 1, 1982, has group, blanket, or association health insurance policies in force shall convert such existing policies to conform to the provisions of this Section on or before the renewal dates.

Added by Acts 1974, No. 252, §1. Amended by Acts 1979, No. 58, §1; Acts 1982, No. 849, §1; Acts 2003, No. 129, §1, eff. May 28, 2003; Redesignated from R.S. 22:215.5 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1025 repealed by Acts 2008, No. 504, §2, eff. Jan.1, 2009, and redesignated as R.S. 22:805 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1025.1 - Health insurance policies; mandated offering for treatment of lymphedema

§1025.1. Health insurance policies; mandated offering for treatment of lymphedema

A. Any health insurance policy issued or issued for delivery in this state shall include as an option to be exercised by the policyholder, as defined therein, covered benefits for the treatment of lymphedema, rendered or prescribed by a physician licensed in this state or received in any licensed hospital or in any other public or private facility authorized to provide lymphedema treatment, including multilayer compression bandaging systems and custom or standard-fit gradient compression garments.

B. Any insurer who, on August 1, 2014, has health insurance policies in force in this state shall convert such existing policies to conform to the provisions of this Section on or before the renewal dates.

C. The provisions of this Section shall not apply to limited benefit health insurance policies or contracts authorized to be issued in this state.

Acts 2014, No. 445, §1.



RS 22:1026 - Group, family group, blanket, and association health and accident insurance; cleft lip and cleft palate coverage; mandatory coverage

§1026. Group, family group, blanket, and association health and accident insurance; cleft lip and cleft palate coverage; mandatory coverage

A. Any hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, health and accident insurance policy, or any other insurance contract of this type, including a group insurance plan, and a self-insurance plan that provides medical and surgical benefits which is delivered, issued for delivery or renewed in this state on or after January 1, 1998, shall include coverage for the treatment and correction of cleft lip and cleft palate. Such coverage shall also include benefits for secondary conditions and treatment attributable to that primary medical condition. Benefits shall include but not be limited to the following:

(1) Oral and facial surgery, surgical management, and follow-up care.

(2) Prosthetic treatment such as obturators, speech appliances, and feeding appliances.

(3) Orthodontic treatment and management.

(4) Preventive and restorative dentistry to ensure good health and adequate dental structures for orthodontic treatment or prosthetic management or therapy.

(5) Speech-language evaluation and therapy.

(6) Audiological assessments and amplification devices.

(7) Otolaryngology treatment and management.

(8) Psychological assessment and counseling.

(9) Genetic assessment and counseling for patient and parents.

B. The provisions of this Section shall not apply to limited benefit health insurance policies or contracts authorized to be issued in this state.

Acts 1989, No. 409, §1; Acts 1997, No. 1355, §1; Acts 2003, No. 129, §3, eff. May 28, 2003; Redesignated from R.S. 22:215.8 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1026 repealed by Acts 2008, No. 504, §2, eff. Jan.1, 2009, and redesignated as R.S. 22:806 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1027 - Hearing-impaired interpreter expenses

§1027. Hearing-impaired interpreter expenses

A. Any hospital or medical expense insurance policy delivered or issued for delivery in this state on or after December 1, 1991, shall contain a provision or endorsement requiring payment for expenses incurred by the insured for services performed by a qualified interpreter/transliterator, other than a family member of the insured, when such services are used by the insured in connection with medical treatment or diagnostic consultations performed by a physician, dentist, chiropractor, or podiatrist, provided such medical treatment or consultation is covered under said insurance policy and provided the services are required because of a hearing impairment of the insured or a failure of the insured to understand or otherwise communicate in spoken language.

B. The provisions of this Section shall not apply to limited benefit health insurance policies or contracts.

Acts 1991, No. 609, §1; Acts 1995, No. 593, §1; Redesignated from R.S. 22:215.10 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1027 redesignated as R.S. 22:807 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1028 - Early screening and detection requirements; examination; coverage

§1028. Early screening and detection requirements; examination; coverage

A.(1) Any health coverage plan which is delivered or issued for delivery in this state shall include benefits payable for an annual Pap test and minimum mammography examination as provided in this Subsection.

(2) In this Subsection, "minimum mammography examination" means mammographic examinations performed no less frequently than the following schedule provides:

(a) One baseline mammogram for any woman who is thirty-five through thirty-nine years of age.

(b) One mammogram every twenty-four months for any woman who is forty through forty-nine years of age, or more frequently if recommended by her physician.

(c) One mammogram every twelve months for any woman who is fifty years of age or older.

(3) The annual Pap test for cervical cancer and the minimum mammography examination shall be covered when rendered or prescribed by a physician or other appropriate health care provider licensed in this state and received in any licensed hospital or in any other licensed public or private facility, or portion thereof, including but not limited to clinics and mobile screening units.

(4) This Subsection shall apply to any new policy, contract, program, or health coverage plan issued on or after January l, 1992. Any policy, contract, or health coverage plan in effect prior to January l, 1992, shall convert to conform to the provisions of this Subsection on or before the renewal date but in no event later than January 1, 1993.

(5) No health coverage plan which is delivered or issued for delivery in this state shall prevent any insured, beneficiary, enrollee, or subscriber from having direct access, without any requirement for specialty referral, to the minimum mammography examination required to be covered by this Subsection.

B.(1) Any health coverage plan which is delivered or issued for delivery in the state shall provide coverage for detection of prostate cancer, including digital rectal examination and prostate-specific antigen testing for men over the age of fifty years and as medically necessary and appropriate for men over the age of forty years.

(2) "Routine prostate preventative care" as used in this Subsection, shall mean a minimum of one routine annual visit, provided that a second visit shall be permitted based upon medical need and follow-up treatment within sixty days after either visit if related to a condition diagnosed or treated during the visits.

(3) This Subsection shall apply to any new policy, contract, program, or health coverage plan issued on and after January 1, 1998. Any policy, contract, or health coverage plan in effect prior to January 1, 1998, shall convert to conform to the provisions of this Subsection on or before the renewal date, but no later than January 1, 1998.

C. As used in this Section, "health coverage plan" shall mean any hospital, health, or medical expense insurance policy, hospital or medical service contract, health and accident insurance policy, or any other contract of this type, including a group insurance plan, or any policy of family group, blanket, or association health and accident insurance, a self-insurance plan, an employee welfare benefit plan, and a health maintenance organization subscriber agreement. Unless otherwise specifically provided in the policy of insurance, nothing in this Section shall apply to high deductible coverage as defined under the Internal Revenue Code of 1986, or similar coverage with a greater deductible amount, limited benefit and supplemental health insurance policies including individually underwritten high deductible coverage as defined under the Internal Revenue Code of 1986, or similar coverage with a greater deductible amount limited benefit and supplemental health insurance policies.

D. For the purposes of this Section, effective July 1, 1998, a health coverage plan shall include the Office of Group Benefits programs.

E. Any coverage required under the provisions of this Section shall not be subject to any policy or health coverage plan deductible amount.

F. Any provision in a health insurance policy, benefit program, or health coverage plan under this Section which is delivered, renewed, issued for delivery, or otherwise contracted for in this state which is contrary to this Section shall, to the extent of the conflict, be void.

G. The provisions of this Section shall not apply to limited benefit health insurance policies or contracts authorized to be issued in this state.

Acts 1991, No. 387, §1; Acts 1991, No. 994, §1; Acts 1992, No. 462, §1; Acts 1995, No. 593, §1; Acts 1997, No. 1439, §1, eff. July 15, 1997; Acts 2001, No. 1116, §1; Acts 2001, No. 1178, §2, eff. June 29, 2001; Acts 2003, No. 129, §1, eff. May 28, 2003; Redesignated from R.S. 22:215.11 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1028 redesignated as R.S. 22:808 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1029 - Requirement for coverage of colorectal cancer screening

§1029. Requirement for coverage of colorectal cancer screening

A. Any health coverage plan specified in Subsection C of this Section which is issued for delivery, delivered, renewed, or otherwise contracted for in this state on or after January 1, 2006, shall provide coverage for routine colorectal cancer screening.

B. As used in this Section, "routine colorectal cancer screening" shall mean a fecal occult blood test, flexible sigmoidoscopy, or colonoscopy provided in accordance with the most recently published recommendations established by the American College of Gastroenterology, in consultation with the American Cancer Society, for the ages, family histories, and frequencies referenced in such recommendations. "Routine colorectal cancer screening" shall not mean services otherwise excluded from coverage because they are deemed by a health coverage plan to be experimental or investigational.

C. As used in this Section, "health coverage plan" shall mean any hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, contract or agreement with a health maintenance organization or a preferred provider organization, health and accident insurance policy, or any other insurance contract of this type, including a group insurance plan, a self-insurance plan, and the Office of Group Benefits programs.

D. The provisions of this Section shall not apply to limited benefit health insurance policies or contracts.

Acts 2005, No. 505, §1; Redesignated from R.S. 22:215.12 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1029 redesignated as R.S. 22:809 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1030 - Immunizations; coverage

§1030. Immunizations; coverage

A. Any hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, health and accident insurance policy, or any other insurance contract of this type, including a group insurance plan and a self-insurance plan, which is delivered or issued for delivery in this state on or after January 1, 1993, shall include benefits payable for immunizations for dependent children from birth to age six. These benefits shall be payable under the same circumstances and conditions as benefits are paid under those policies, contracts, benefit plans, agreements, or programs for all other diagnoses, treatments, illnesses, or accidents.

B. The immunizations covered shall include the complete basic immunization series for children up to age six as defined by the state health officer and required for school entry.

C. This Section shall apply to any new policy, contract, program, or plan issued on or after January 1, 1993. Any policy, contract, or plan in effect prior to January 1, 1993, shall convert to conform to the provisions of this Section on or before the renewal date thereof but in no event later than January 1, 1994. Any policy affected by this Section shall only be required to provide coverage for children born after August 21, 1992.

D. The provisions of this Section shall not apply to limited benefit health insurance policies or contracts.

E. Any coverage required under the provisions of this Section shall not be subject to any policy or health coverage plan deductible amount. The provision in this Subsection shall apply to any new policy, contract, program, or plan issued on or after January 1, 2005. Any policy, contract, or plan in effect prior to January 1, 2005, shall convert to conform to the provision of this Subsection on or before the renewal date thereof but in no event later than January 1, 2006.

Acts 1992, No. 756, §1; Acts 1993, No. 185, §1; Acts 1995, No. 593, §1; Acts 2001, No. 1178, §2, eff. June 29, 2001; Acts 2004, No. 431, §1; Redesignated from R.S. 22:215.14 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:1031 - Attention deficit/hyperactivity disorder; coverage; diagnosis

§1031. Attention deficit/hyperactivity disorder; coverage; diagnosis

A. Any hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, health and accident insurance policy, or any other insurance contract of this type, including a group insurance plan, or any policy of group, family group, blanket, or association health and accident insurance, and a self-insurance plan, which is delivered or issued for delivery in this state on or after January 1, 1994, shall include benefits payable for diagnosis and treatment of attention deficit/hyperactivity disorder as provided in this Section. These benefits shall be payable under the same circumstances and conditions as benefits are paid under those policies, contracts, benefit plans, agreements, or programs for all other diagnoses, illnesses, or accidents.

B. The diagnosis and treatment for attention deficit/hyperactivity disorder shall be covered when rendered or prescribed by a physician or other appropriate health care provider licensed in this state and received in any physician's or other appropriate health care provider's office, any licensed hospital, or in any other licensed public or private facility, or portion thereof, including but not limited to clinics and mobile screening units. However, benefits for attention deficit/hyperactivity disorder provided for an initial diagnosis shall not exceed six hundred dollars. Services rendered on an outpatient basis shall not exceed fifty dollars per visit with a physician or other appropriate health care provider and total benefits shall be limited to ten thousand dollars during a person's lifetime, and shall not exceed twenty-five hundred dollars in any given year. The limitation on benefits payable for attention deficit/hyperactivity disorder shall be minimum levels of coverage and nothing in this Section shall prohibit insurers from offering benefits in excess of the coverage provided for in this Subsection.

C. This Section shall apply to any new policy, contract, program, or plan issued on or after January 1, 1994. Any policy, contract, or plan in effect prior to January 1, 1994, shall convert to conform to the provisions of this Section on or before the renewal date but in no event later than January 1, 1995.

D. The provisions of this Section shall not apply to limited benefit health insurance policies or contracts.

Acts 1993, No. 376, §1; Acts 1995, No. 593, §1; Acts 2003, No. 129, §1, eff. May 28, 2003; Redesignated from R.S. 22:215.15 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:1032 - Osteoporosis; bone mass measurement; mandatory coverage

§1032. Osteoporosis; bone mass measurement; mandatory coverage

A. Any hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, health and accident insurance policy, or any other insurance contract of this type, including a group insurance plan, and a self-insurance plan that provides medical and surgical benefits for accident and health services, which is delivered or issued for delivery in this state on or after January 1, 2000, shall include coverage for a qualified individual for scientifically proven bone mass measurement for the diagnosis and treatment of osteoporosis.

B. As used in this Section, the following definitions shall apply:

(1) "Bone mass measurement" means a radiologic or radioisotopic procedure or other scientifically proven technologies performed on an individual for the purpose of identifying bone mass or detecting bone loss.

(2) "Qualified individual" means:

(a) An estrogen-deficient woman at clinical risk of osteoporosis who is considering treatment.

(b) An individual receiving long-term steroid therapy.

(c) An individual being monitored to assess the response to or efficacy of approved osteoporosis drug therapies.

C. Nothing in this Section shall apply to limited benefit health insurance policies or contracts.

Acts 1999, No. 64, §1; Redesignated from R.S. 22:215.16 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:1033 - Obstetrician or gynecological examination; coverage

§1033. Obstetrician or gynecological examination; coverage

A.(1) Every hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, health and accident insurance policy, or any other insurance contract of this type, including a group insurance plan, or any policy of group, family group, blanket, or association health and accident insurance, a self-insurance plan, health maintenance organization, and preferred provider organization, which is delivered or issued for delivery in this state shall not prevent any individual who is an insured, enrollee, or beneficiary of any such policy or benefit plan from receiving direct access to an obstetrician or gynecologist or in-network obstetrician or gynecologist for routine gynecological care. For those enrollees in a plan that has made agreements with providers for the provision of health care or related services, the provisions of this Subsection may limit direct access to any in-network obstetrician or gynecologist for routine gynecological care.

(2) Routine gynecological care as used in this Section shall mean a minimum of two routine annual visits, provided that the second visit shall be permitted based upon medical need only, and follow-up treatment within sixty days following either visit if related to a condition diagnosed or treated during the visits, and any care related to a pregnancy. Nothing in this Section shall prevent a policy, program, or plan from requiring that an obstetrician-gynecologist treating a covered patient coordinate that care with the patient's primary care physician, if applicable.

B. Any provision in a health insurance policy or benefit program which is delivered, renewed, issued for delivery, or otherwise contracted for in this state which is contrary to this Section shall, to the extent of such conflict, be void.

Acts 1995, No. 637, §1; Acts 2003, No. 129, §1, eff. May 28, 2003; Redesignated from R.S. 22:1033 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1034 - Health insurance coverage for diabetes

§1034. Health insurance coverage for diabetes

A. Any hospital, health, or medical expense insurance policy, hospital or medical service contract, health and accident insurance policy, or any other contract of this type providing comprehensive major medical benefits, including a group insurance plan, or any policy of family group, blanket, or association health and accident insurance, a self-insurance plan, an employee welfare benefit plan, or a health maintenance organization subscriber agreement which is issued or renewed in this state on or after January 1, 1998, or the Office of Group Benefits programs shall provide coverage for the equipment, supplies, and outpatient self-management training and education, including medical nutrition therapy, for the treatment of insulin-dependent diabetes, insulin-using diabetes, gestational diabetes, and non-insulin using diabetes if prescribed by a physician or, if applicable, the patient's primary care physician.

B.(1) Every health insurance policy shall include coverage for a one time evaluation and training program per policy for diabetes self-management when medically necessary as determined by a physician and when provided by an appropriately licensed health care professional upon certification by the health care professional providing the training that the insured patient has successfully completed the training. Such programs shall be provided by a health care professional in compliance with the National Standards for Diabetes Self-Management Education Program as developed by the American Diabetes Association. The coverage afforded by this Paragraph shall not exceed five hundred dollars.

(2) In addition to the evaluation and training program provided in Paragraph (1) of this Subsection, coverage for additional diabetes self-management training shall be provided if a physician prescribes such additional training based upon its medical necessity because of a significant change in the insured's symptoms or conditions. This additional coverage shall be limited to one hundred dollars per year and a lifetime limit of two thousand dollars per insured.

(3) The diabetes self-management training provided in Paragraphs (1) and (2) of this Subsection shall be provided by a health care professional within his scope of practice after having demonstrated expertise in diabetes care and treatment and after having completed an educational program required by his licensing board when that program is in compliance with the National Standards for Diabetes Self-Management Education Program as developed by the American Diabetes Association.

C. The benefits provided in this Section shall be subject to the same annual deductibles or co-insurance established for all other covered benefits within a given policy.

D.(1) The provisions of the Section shall not apply to limited benefit health insurance policies or contracts authorized to be issued in this state.

(2) The provisions of this Section shall not apply to medical benefit plans that are established under and regulated by the Employee Retirement Income Security Act (ERISA) of 1974.

Acts 1997, No. 875, §1; Acts 2001, No. 1178, §2, eff. June 29, 2001; Acts 2003, No. 129, §1, eff. May 28, 2003; Redesignated from R.S. 22:215.21 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:1035 - Inherited metabolic diseases; coverage for food products

§1035. Inherited metabolic diseases; coverage for food products

A. Any health, hospital, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, health and accident insurance policy, or any other insurance contract of this type, including a group insurance plan, and a self-insurance plan that provides medical and surgical benefits, which is delivered, issued for delivery, or renewed in this state on or after January 1, 2002, shall provide coverage, subject to applicable deductibles, coinsurance, and copayments, for low protein food products for treatment of inherited metabolic diseases, if the low protein food products are medically necessary and, if applicable, are obtained from a source approved by the health insurance issuer, provided coverage will not be denied if the health insurance issuer does not approve a source.

B. As used in this Section, the following words shall have the following meanings:

(1) "Inherited metabolic disease" shall mean a disease caused by an inherited abnormality of body chemistry. Such diseases shall be limited to:

(a) Glutaric Acidemia.

(b) Isovaleric Acidemia (IVA).

(c) Maple Syrup Urine Disease (MSUD).

(d) Methylmalonic Acidemia (MMA).

(e) Phenylketonuria (PKU).

(f) Propionic Acidemia.

(g) Tyrosinemia.

(h) Urea Cycle Defects.

(2) "Low protein food products" shall mean a food product that is especially formulated to have less than one gram of protein per serving and is intended to be used under the direction of a physician for the dietary treatment of an inherited metabolic disease. Low protein food products shall not include a natural food that is naturally low in protein.

C. Coverage provided pursuant to this Section shall not exceed eligible benefits of two hundred dollars per month.

D. The provisions of this Section shall not apply to limited benefit and short-term health insurance policies or contracts.

Acts 2001, No. 1013, §1; Redesignated from R.S. 22:215.22 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:1036 - Prohibited exclusion of coverage of correctable medical conditions on basis of infertility

§1036. Prohibited exclusion of coverage of correctable medical conditions on basis of infertility

A.(1) Any health insurance policy, contract, or plan specified in Subsection B of this Section which is issued for delivery, delivered, renewed, or otherwise contracted for in this state on or after January 1, 2002, shall not exclude coverage for diagnosis and treatment of a correctable medical condition otherwise covered by the policy, contract, or plan solely because the condition results in infertility.

(2) This Section shall not be construed to require coverage of the following:

(a) Fertility drugs.

(b) In vitro fertilization or any other assisted reproductive technique.

(c) Reversal of a tubal ligation, a vasectomy, or any other method of sterilization.

B. As used in this Section, a health insurance policy, contract, or plan shall include any hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, contract or agreement with a health maintenance organization or a preferred provider organization, health and accident insurance policy, or any other insurance contract of this type, including a group insurance plan, a self-insurance plan, and the Office of Group Benefits programs.

Acts 2001, No. 1045, §1; Redesignated from R.S. 22:215.23 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1037 - Health insurance coverage for activities performed by a registered nurse first assistant

§1037. Health insurance coverage for activities performed by a registered nurse first assistant

A. Any hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, health maintenance organization subscriber agreement, health and accident insurance policy, or any other insurance contract of this type, including a group insurance plan and a self-insurance plan that provides medical and surgical benefits which are delivered, issued for delivery, or renewed in this state on or after January 1, 2004, shall not deny coverage of perioperative services rendered by a registered nurse first assistant if the insurer covers the same such first assistant perioperative services when they are rendered by an advanced practice nurse, a physician assistant, or a physician other than the operating surgeon. Payments to registered nurse first assistants for such services shall be subject to the same credentialing and contracting requirements that apply to other health care providers paid for such services.

B. The provisions of this Section shall not apply to limited benefit health insurance policies or contracts authorized to be issued in this state. Additionally, the provisions of this Section shall not be construed to prohibit or prevent a health insurer or health maintenance organization from conducting a utilization review pertaining to coverage of the services of a registered nurse first assistant.

C. As used in this Section:

(1) "Perioperative services" means preoperative, intraoperative, and postoperative nursing care provided to surgical patients.

(2) "Recognized program" means a program that addresses all content of the core curriculum for registered nurse first assistant as established by the Association of Operating Room Nurses or its successor organization.

(3) "Registered nurse first assistant" means a person who has met all of the following requirements:

(a) Is licensed as a registered nurse in accordance with state law.

(b) Is experienced in perioperative nursing.

(c) Has successfully completed a recognized program.

Acts 2003, No. 190, §1; Redesignated from R.S. 22:215.24 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:1038 - Hearing aid coverage for minor child

§1038. Hearing aid coverage for minor child

A. As used in this Section, "hearing aid" shall mean a nondisposable device that is of a design and circuitry to optimize audibility and listening skills in the environment commonly experienced by children.

B. This Section shall apply to the following entities:

(1) Insurers and nonprofit health service plans, including the Office of Group Benefits, that provide hospital, medical, or surgical benefits to individuals or groups on an expense-incurred basis under health insurance policies or contracts that are issued or delivered in this state.

(2) Health maintenance organizations as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of this Title that provide hospital, medical, or surgical benefits to individuals or groups under contracts that are issued or delivered in this state.

C.(1) Notwithstanding the provisions of R.S. 22:1047 to the contrary, an entity subject to this Section shall provide coverage for hearing aids for a child under the age of eighteen who is covered under a policy or contract of insurance if the hearing aids are fitted and dispensed by a licensed audiologist or licensed hearing aid specialist following medical clearance by a physician licensed to practice medicine and an audiological evaluation medically appropriate to the age of the child.

(2)(a) An entity subject to this Section may limit the benefit payable under Paragraph (1) of this Subsection to one thousand and four hundred dollars per hearing aid for each hearing-impaired ear every thirty-six months.

(b) An insured or enrolled individual may choose a hearing aid that is priced higher than the benefit payable under this Subsection and may pay the difference between the price of the hearing aid and the benefit payable under this Subsection without financial or contractual penalty to the provider of the hearing aid.

(c) In the case of a health insurer or health maintenance organization that administers benefits according to contracts with health care providers, hearing aids covered pursuant to this Section shall be obtained from health care providers contracted with the health insurer or health maintenance organization. Such providers shall be subject to the same contracting and credentialing requirements that apply to other contracted health care providers.

D. This Section does not prohibit an entity subject to the provisions of this Section from providing coverage that is greater or more favorable to an insured or enrolled individual than the coverage required under this Section.

E. The provisions of this Section shall apply to any new policy, contract, program, or plan issued by an entity subject to the provisions of this Section on or after January 1, 2004. Any such policy, contract, program, or plan in effect prior to January 1, 2004, shall convert to the provisions of this Section on or before the renewal date but in no event later than January 1, 2005. Any policy affected by the provisions of this Section shall apply to an insured or participant under such policy, contract, program, or plan whether or not the hearing impairment is a pre-existing condition of the insured or participant.

F. The provisions of this Section shall not apply to limited benefit health insurance policies or contracts.

Acts 2003, No. 816, §1; Redesignated from R.S. 22:215.25 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:1039 - Surgical services; place of service

§1039. Surgical services; place of service

Any insurer of any policy of health and accident insurance issued or having effect in this state, shall pay any claim up to the limit of the policy for any service performed in a licensed ambulatory surgical center as defined in R.S. 40:2133A, providing such service would have been covered if performed as an inpatient service.

Added by Acts 1977, No. 350, §1; Redesignated from R.S. 22:223 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1040 - Coverage for dental procedures; anesthesia and hospitalization

§1040. Coverage for dental procedures; anesthesia and hospitalization

A. Every hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, health and accident insurance policy, or any policy of group, family group, blanket, or association health and accident insurance, a self-insurance plan, health maintenance organization, and preferred provider organization, and the Office of Group Benefits programs, which are delivered or issued for delivery in this state shall provide benefits for anesthesia when rendered in a hospital setting and for associated hospital charges when the mental or physical condition of the insured requires dental treatment to be rendered in a hospital setting.

B. An insurer under this Section may require prior authorization for hospitalization for dental care procedures in the same manner that prior authorization is required for hospitalization for other covered medical conditions. For a patient to satisfy the criteria of Subsection A of this Section, a dentist shall consider the Indications for General Anesthesia, as published in the reference manual of the American Academy of Pediatric Dentistry, as utilization standards for determining whether performing dental procedures necessary to treat the particular condition or conditions of the patient under general anesthesia constitutes appropriate treatment.

C. The provisions of this Section shall not apply to treatment rendered for temporal mandibular joint (TMJ) disorders.

D. An insurer under this Section may restrict coverage to include only procedures performed by:

(1) A fully accredited specialist in pediatric dentistry or other dentists fully accredited in a recognized dental specialty for which hospital privileges are granted.

(2) A dentist who is certified by virtue of completion of an accredited program of post-graduate hospital training to be granted hospital privileges.

(3) A dentist who has not yet satisfied the certification requirements, but has been granted hospital privileges as of January 1, 1998.

E. The provisions of this Section shall not apply to limited benefit health insurance policies or contracts authorized to be issued in this state.

Acts 1997, No. 1125, §1, eff. Jan. 1, 1998; Acts 1999, No. 1188, §1; Acts 2001, No. 1178, §2, eff. June 29, 2001; Acts 2003, No. 129, §1, eff. May 28, 2003; Redesignated from R.S. 22:228.7 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:1041 - Discrimination against recovered or rehabilitated alcoholics; prohibited

§1041. Discrimination against recovered or rehabilitated alcoholics; prohibited

No insurer doing business in the state that issues an individual or group policy of hospitalization or major medical coverage shall discriminate against any person solely on the basis that he is a recovered or rehabilitated alcoholic by denial of coverage or benefits, assessment or collection of higher premiums, or cancellation of the policy. The insurer, at its own costs, may require that the person submit to reasonable medical testing to determine the diagnosis of the person as an alcoholic. This Section shall not prohibit the underwriting of health conditions which arise from alcoholism. The provisions of this Section shall not apply to individually underwritten, guaranteed renewable or renewable limited benefit supplemental health insurance policies authorized to be issued in this state or to medical benefit plans that are established under and regulated by the Employment Retirement Income Security Act of 1974.

Acts 1997, No. 1481, §1; Redesignated from R.S. 22:1041 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1042 - Coverage for rehabilitative physical therapy, occupational therapy, and speech and language pathology therapy; optional coverage

§1042. Coverage for rehabilitative physical therapy, occupational therapy, and speech and language pathology therapy; optional coverage

A. Each group, family group, blanket, or association health and accident insurance policy including any insurance program, except the Office of Group Benefits programs, covering the state of Louisiana or any of its subdivisions, departments, or agencies or any of the governing boards or authorities of any state university or college or any public elementary or secondary school system, which is delivered or issued for delivery in this state shall include as an option to be exercised by the policyholder, as defined therein, covered benefits for speech and language pathology therapy, physical therapy, rehabilitative services, and occupational therapy. As an alternative to offering optional coverage, including these benefits as standard benefits in such policies and programs shall be sufficient to comply with the requirements of this Subsection.

B. These benefits shall be payable when the rehabilitative treatment or services are rendered by a licensed speech pathologist or licensed audiologist in the case of speech or language therapy, or by a licensed physical therapist in the case of physical therapy, or when the rehabilitative treatment or services are rendered by a physician licensed in this state, or when such treatment or services are rendered by a licensed occupational therapist or by a licensed chiropractor.

C. The effective date for policies, contracts, programs, or plans specified in Subsection A of this Section shall be as provided herein. The provisions of this Section shall apply to all new policies, contracts, programs, or plans issued on or after January 1, 1991. Any policies, contracts, or plans in effect on December 31, 1990, shall, on the anniversary date of such coverage, be covered in accordance with this Section; however, all existing policies shall be converted to conform to the provisions of this Section no later than January 1, 1992.

Acts 1990, No. 1071, §1; Acts 1991, No. 761, §1; Acts 1993, No. 703, §1; Acts 2001, No. 1178, §2, eff. June 29, 2001; Acts 2003, No. 129, §1, eff. May 28, 2003; Acts 2008, No. 151, §1; Redesignated from R.S. 22:230.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 529, §1, eff. June 30, 2008.



RS 22:1043 - Severe mental illness and other mental disorders; policy provisions; minimum requirements; group, blanket, and association policies

§1043. Severe mental illness and other mental disorders; policy provisions; minimum requirements; group, blanket, and association policies

A.(1)(a) Any hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, contract or other agreement with a health maintenance organization or a preferred provider organization, health and accident insurance policy, or any other insurance contract of this type in this state, including a group insurance plan, a self-insurance plan, and the Office of Group Benefits programs, delivered or issued for delivery in this state on or after January 1, 2000, shall include benefits payable for the treatment of severe mental illness under the same circumstances and conditions or greater as benefits are paid under those policies, contracts, benefit plans, agreements, or programs for all other diagnoses, illnesses, or accidents.

(b) For purposes of this Section, "severe mental illness" shall include any of the following diagnosed severe mental illnesses:

(i) Schizophrenia or schizoaffective disorder.

(ii) Bipolar disorder.

(iii) Repealed by Acts 2008, No. 648, §2.

(iv) Panic disorder.

(v) Obsessive-compulsive disorder.

(vi) Major depressive disorder.

(vii) Anorexia/bulimia.

(viii) Repealed by Acts 2008, No. 648, §2.

(ix) Intermittent explosive disorder.

(x) Posttraumatic stress disorder.

(xi) Psychosis NOS (not otherwise specified) when diagnosed in a child under seventeen years of age.

(xii) Rett's Disorder.

(xiii) Tourette's Disorder.

(2)(a) Any issuer of a group, blanket, or association policy, contract, benefit plan, agreement, or program specified in Paragraph (1) of this Subsection shall also offer to the policyholder an optional provision in the policy, contract, benefit plan, agreement, or program which states that benefits shall be payable for the treatment of mental disorders other than severe mental illness as defined in Paragraph (1) under the same circumstances and conditions as benefits are paid under those policies, contracts, benefit plans, agreements, or programs for all other diagnoses, illnesses, or accidents.

(b) If the policyholder elects not to purchase this optional coverage, the issuer shall not be required to notify the policyholder in any renewal, reinstatement, or modified policy, contract, benefit plan, agreement, or program as to the availability of the optional coverage. However, the policyholder may request the optional coverage in writing on any anniversary date of the policy, contract, benefit plan, agreement, or program.

(3)(a) The provisions of this Section shall apply only to group, blanket, and association policies.

(b) The provisions of this Section shall not apply to health insurance individual policies or contracts; limited benefit health insurance policies or contracts; and short term health insurance policies or contracts.

(4) These benefits shall be payable when the treatment or services are rendered by a physician licensed under the provisions of R.S. 37:1261 et seq., psychologist licensed under the provisions of R.S. 37:2351 et seq., medical psychologist licensed under the provisions of R.S. 37:1360.51 et seq., or when the treatment or services are rendered by a licensed clinical social worker licensed under the provisions of R.S. 37:2701 et seq., who is a member of a national clinical social work registry.

(5) A policy, contract, benefit plan, agreement, or program shall be in compliance with the requirements of Paragraph (1) of this Subsection if it includes the following benefits:

(a) Forty-five inpatient days per covered individual per calendar year. However, a policy, contract, benefit plan, agreement, or program may provide a method to allow a covered individual to exchange two days of partial hospitalization or two days of residential treatment center hospitalization for each inpatient day of treatment.

(b) Fifty-two outpatient visits per covered individual per calendar year, including the intensive outpatient program. However, a policy, contract, benefit plan, agreement, or program may provide a method to allow a covered individual to exchange one inpatient day of treatment for four outpatient visits or exchange four outpatient visits for one inpatient day of treatment.

B. Whenever any such policies, contracts, programs, or plans provide for the reimbursement of health-related services that can be lawfully performed by a licensed clinical social worker, licensed under the provisions of R.S. 37:2701 et seq., the insured or other person entitled to benefits under such policy, contract, program, or plan shall be entitled to reimbursement for such services performed by a board-certified social worker notwithstanding any provisions of the policy, contract, program, or plan to the contrary.

C. No policy, contract, benefit plan, agreement, or program issued or entered into pursuant to this Section shall contain any provision for a waiting period in excess of sixty days from its effective date before benefits are payable for the treatment of severe mental illness or other mental disorders.

D. Nothing in this Section shall be construed to prohibit management of the provision of benefits for mental disorders through such methods as preadmission screening prior to the authorization of services or any other mechanism designed to limit coverage for services for mental disorders only to those deemed medically necessary by a licensed mental health professional.

Added by Acts 1981, No. 411, §1, eff. Jan. 1, 1982; Acts 1985, No. 213, §1; Acts 1999, No. 1285, §1, eff. Jan. 1, 2000; Acts 1999, No. 1309, §4, eff. Jan. 1, 2000; Acts 2001, No. 1178, §2, eff. June 29, 2001; Acts 2003, No. 129, §1, eff. May 28, 2003; Acts 2004, No. 51, §1; Redesignated from R.S. 22:669 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 648, §2; Acts 2009, No. 251, §5, eff. Jan. 1, 2010; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:1044 - Health coverage; participants in clinical trials

§1044. Health coverage; participants in clinical trials

A. As used in this Section, the following terms and phrases shall have the following meanings unless the context clearly indicates otherwise:

(1) "Cooperative group" means a formal network of facilities that collaborate on research projects and have an established NIH-approved peer review program operating within the group. "Cooperative group" includes the following:

(a) NCI funded clinical cooperative groups such as the Southwestern Oncology Group, Radiation Therapy Oncology Group, etc.

(b) The NCI Community Clinical Oncology Program and its minority-based affiliates.

(2) "FDA" means the Federal Food and Drug Administration.

(3) "Health insurance coverage" means benefits consisting of medical care provided or arranged for directly, through insurance or reimbursement, or otherwise and including items and services paid for as medical care under any hospital or medical service policy or certificate, hospital or medical service plan contract, preferred provider organization agreement, or health maintenance organization contract offered by a health insurance issuer.

(4) "Health insurance issuer" means an insurance company, including a health maintenance organization as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of this Title, unless preempted as an employee benefit plan under the Employee Retirement Income Security Act of 1974. For purposes of this Section and Subpart B of Part II of Chapter 6 of this Title, a "health insurance issuer" shall include the Office of Group Benefits programs.

(5) "Member" means a policyholder, subscriber, insured, or certificate holder or a covered dependent of a policyholder, subscriber, insured, or certificate holder.

(6) "Multiple project assurance contract" means a contract between an institution and the United States Department of Health and Human Services office for protection from research risks which contract defines the relationship of the institution to the office for protection from research risks and which sets out the responsibilities of the institution and the procedures that will be used by the institution to protect human subjects.

(7) "NCI" means the National Cancer Institute.

(8) "NIH" means the National Institutes of Health.

(9) "Patient" means a policyholder, subscriber, or certificate holder or a covered dependent of a policyholder, subscriber, or certificate holder.

(10) "Patient cost" means any of the cost of health care services, treatments, or testing that are incurred as part of the protocol treatment being provided to the patient for purposes of the clinical trial. "Patient cost" shall not include the following items:

(a) The cost of non-health care services that a patient may be required to receive as a result of the treatment being provided pursuant to the clinical trial.

(b) Costs associated with managing the research data associated with the clinical trial.

(c) The cost of such investigational devices or drugs not required to be covered under R.S. 22:999.

(d) Costs not otherwise covered under the insured, subscriber, or enrollee's policy, plan, or contract of coverage for noninvestigational treatments.

B. The provisions of this Section shall apply to all health insurance coverage issued by a health insurance insurer for delivery in this state, except limited benefit and short duration health insurance policies that provide cash benefits directly to the insured when hospitalized, injured, or ill.

C. This Section shall not apply to any policy or plan or contract paid for under Title XVII or Title X of the federal Social Security Act.

D. Each policy or plan subject to the provisions of this Section shall provide coverage for patient costs incurred as a result of a treatment being provided in accordance with a clinical trial for cancer except any applicable copayment, deductible, or coinsurance amounts. Such costs shall include coverage for costs incurred for health-related services not otherwise required under R.S. 22:999.

E. Costs of investigational treatments and costs of associated protocol-related patient care shall be covered if all of the following criteria are met:

(1) The treatment is being provided with a therapeutic or palliative intent for patients with cancer, or for the prevention or early detection of cancer.

(2) The treatment is being provided or the studies are being conducted in a Phase II, Phase III, or Phase IV clinical trial for cancer.

(3) The treatment is being provided in accordance with a clinical trial approved by one of the following entities:

(a) One of the United States NIH.

(b) A cooperative group funded by one of the NIH.

(c) The FDA in the form of an investigational new drug application.

(d) The United States Department of Veterans Affairs.

(e) The United States Department of Defense.

(f) A federally funded general clinical research center.

(g) The Coalition of National Cancer Cooperative Groups.

(4) The proposed protocol has been reviewed and approved by a qualified institutional review board which operates in this state and which has a multiple project assurance contract approved by the office of protection from research risks.

(5) The facility and personnel providing the protocol provided the treatment within their scope of practice, experience, and training and are capable of doing so by virtue of their experience, training, and volume of patients treated to maintain expertise.

(6) There is no clearly superior, non-investigational approach.

(7) The available clinical or preclinical data provide a reasonable expectation that the treatment will be at least as efficacious as the non-investigational alternative.

(8) The patient has signed an institutional review board-approved consent form.

F. Any entity seeking coverage for treatment in a clinical trial approved by an institutional review board shall post electronically, and keep up-to-date, a list of the cancer clinical trials meeting these requirements and the list shall include the following for each clinical trial:

(1) The phase for which the trial is approved.

(2) The entity approving the trial which renders it eligible for reimbursement.

(3) The cancer or cancers for which the trial is approved.

(4) The estimated number of participants in the trial.

G. The provisions of this Section shall not be construed to affect compliance or coverage for off-label use of drugs not directly affected by this Section.

H. The commissioner may promulgate necessary rules and regulations, pursuant to R.S. 22:11, to provide for submission of annual reports by health insurers describing clinical trials for which coverage was provided to insureds, subscribers, or enrollees.

Acts 1999, No. 1357, §1, eff. July 12, 1999; Acts 2001, No. 1178, §2, eff. June 29, 2001; Redesignated from R.S. 22:230.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:1045 - Group, blanket, and association health and accident insurance; continuation of coverage

§1045. Group, blanket, and association health and accident insurance; continuation of coverage

A. Each group, blanket, or association insurance policy containing provisions for payment by the insurer of benefits for expenses incurred for hospital, nursing, medical, or surgical services, issued or renewed in this state on or after September 9, 1983, shall include within its provisions the following:

(1) An option for all surviving spouses, that are fifty years of age or greater, of deceased employees covered by the group plan by virtue of their family relationship to a group member to continue as a member of the group plan when their eligibility for group coverage ceases due to death of the employee-member.

(2) The continuation option provided for above shall not be conditioned upon any physical examination.

(3) The continuation option shall entitle the surviving spouse to coverage identical in scope to that provided for under the group plan.

(4) The policyholder shall be responsible for billing and collection of the premium; however, the premium amount shall not exceed the premium assessed for each group member under the group insurance policy. The premium shall be based upon the community costs of the pool of members of the group insurance policy, family members, or dependents covered under the group policy.

(5) The surviving spouse shall have ninety days after the date of death to notify the insurer that the continuation option will be exercised. Coverage under the group insurance plan shall not be terminated during the ninety day notification period. No probationary or waiting period shall be required.

(6) If the continuation option is exercised, coverage of the surviving spouse under the group plan shall continue without interruption and may not be terminated, unless one of the following occurs:

(a) The insured fails to make timely payment of the required premium amount.

(b) The insured becomes eligible for Medicare benefits.

(c) The insured becomes eligible to participate in another group health and accident insurance plan.

(d) The insured remarries.

B. If the insurer has been furnished with the home address of the surviving spouse and has been notified of the death of the employee by the policy owner, the insurer shall notify the surviving spouse of the right to the continuation option.

C. This Section shall not be construed to interfere with or diminish any protection already provided pursuant to collective bargaining agreements and employer-sponsored plans that are more favorable to the surviving spouses benefited thereby than the protection offered by this Section.

Added by Acts 1983, No. 513, §1; Acts 2003, No. 129, §1, eff. May 28, 2003; Redesignated from R.S. 22:215.7 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1046 - Group health insurance continuation

§1046. Group health insurance continuation

A. As used in this Section the following terms shall have the following meanings:

(1) "Group policy" means a group accident and health insurance policy or group certificate delivered or issued for delivery in this state by an insurer, a nonprofit hospital or medical service organization, a domestic nonprofit mutual association which is engaged exclusively in the furnishing of hospital services, medical or surgical benefits, a health maintenance organization, or a self-insured plan.

(2) "Medicare" means Title XVIII of the United States Social Security Act as added by the Social Security Amendments of 1965 or as later amended or superseded.

(3) "Premium" means any premium or other consideration payable for coverage under a group or individual policy.

B. A group policy delivered or issued for delivery in this state which insures employees or members, and their eligible dependents, if they have elected to include them, for hospital, surgical or major medical insurance on an expense incurred or service basis, other than for specific diseases or for accidental injuries only, shall provide that employees or members whose insurance for these types of coverage under the group policy would otherwise terminate because of termination of active employment or membership, death or divorce of the employee or member shall be entitled to continue their hospital, surgical, and medical insurance under that group policy, for themselves or their eligible dependents who were insured on the date of termination, subject to all of the group policy's terms and conditions applicable to those forms of insurance and to the conditions specified in this Section. The terms and conditions set forth in this Section are intended as minimum requirements and shall not be construed to impose additional or different requirements upon those group hospital, surgical, or major medical plans already in force, or hereafter placed into effect, that provide continuation benefits equal to or better than those required in this Section.

C. Continuation shall be available under this Section only if the employee or member has been continuously insured under the group policy, or for similar benefits under any other group policy that it replaced, during the period of three consecutive months immediately prior to the date of termination.

D. Continuation shall not be available for any person: (1) who, within thirty-one days of termination, is or could be covered by any other arrangement of hospital, surgical, or medical coverage for individuals in a group; or (2) whose insurance terminated because of fraud; or (3) whose insurance terminated because he failed to pay any required contribution for the insurance; or (4) who is eligible for continuation under the provisions of the Consolidated Omnibus Budget Reconciliation Act of 1987 (COBRA).

E. Repealed by Acts 2012, No. 830, §2, eff. Jan. 1, 2013.

F. An employee or member electing continuation shall pay to the group policyholder or his employer, in advance, the amount of contribution required by the policyholder or employer, but not more than the full group rate for the insurance applicable to the employee or member under the group policy on the due date of each payment. The employee or member shall not be required to pay the amount of the contribution less often than monthly. In order to be eligible for continuation of coverage, the employee or member shall make a written election of continuation, on a form provided by the group policyholder, and pay the first contribution, in advance, to the policyholder or employer no later than the end of the month following the month in which the event that made the employee or member eligible for coverage under this Section occurs. Such form shall be as prescribed in this Section. If the dependent is eligible due to divorce, the event shall be deemed to have occurred on the date of the judgment of divorce.

G. Continuation of insurance under the group policy for any person shall terminate on the earliest of the following dates:

(1) The date twelve months after the date the employee's or member's insurance under the policy would otherwise have terminated because of termination of employment or membership.

(2) The date ending the period for which the employee or member last makes his required contribution, if he discontinues his contributions.

(3) The date the employee or member becomes or is eligible to become covered for similar benefits under any arrangement of coverage for individuals in a group, whether insured or self-insured.

(4) The date on which the group policy is terminated or, in the case of a multiple employer plan, the date his employer terminates participation under the group master policy.

(5) The date on which an enrolled member of a health maintenance organization legally resides outside the service area of the organization.

H. A notification of the continuation privilege shall be included in each individual certification of coverage.

Acts 1992, No. 343, §1; Acts 1993, No. 659, §1; Acts 2008, No. 199, §1; Redesignated from R.S. 22:215.13 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan, 1, 2011; Acts 2012, No. 830, §§1, 2, eff. Jan. 1, 2013.



RS 22:1047 - Repealed

§1047. Repealed by Acts 2016, No. 45, §3.



RS 22:1048 - Flexible health benefit policies, contracts, and agreements

§1048. Flexible health benefit policies, contracts, and agreements

A. For purposes of this Section, notwithstanding any law to the contrary, the following terms shall be defined as follows:

(1) "Flexible health benefits policy, contract, or agreement" means a health insurance policy, contract, or agreement that offers coverage for preventive care, emergency care, inpatient and outpatient hospital care, and physician care but that is not required to include, in whole or in part, state-mandated health benefits.

(2) "Group health policy" is any policy of health and accident insurance covering more than one person. However, for purposes of this Section, "group health policy" shall be limited to any such policy offered to employees of an employer that employs fifty or fewer individuals.

(3) "Health insurance policy, contract, or agreement" means a group health policy or similar coverage issued by a health maintenance organization. For purposes of this Section, such group policies or coverage shall be limited to those offered to employees of employers that employ fifty or fewer individuals. "Health insurance policy, contract, or agreement" shall also mean any individual health policy or health maintenance organization individual subscriber or enrollee agreement.

(4) "Individual health policy" means health insurance coverage offered to an individual in the individual market but does not include limited duration insurance.

(5) "State-mandated health benefits" means coverage required or required to be offered under this Code or other laws of this state to be provided in an individual or group health policy or similar coverage by a health maintenance organization that does any of the following:

(a) Includes coverage for specific health care services or benefits.

(b) Places limitations or restrictions on deductibles, coinsurance, copayments, or any annual or lifetime maximum benefit amounts.

(c) Includes a specific category of licensed health care practitioners from which an insured is entitled to receive care.

(d) Requires coverage for all services that a health care practitioner recommends that are consistent with generally accepted principles of professional medicine or a similar standard.

B. A health insurer or health maintenance organization properly authorized in this state may offer one or more flexible health benefits policies, contracts, or agreements. In offering such a policy, contract, or agreement, the health insurer or health maintenance organization shall do each of the following:

(1) Provide written notice to the proposed insured, subscriber, or enrollee, as required in Subsection C of this Section.

(2) Make available to the proposed insured, subscriber, or enrollee, subject to underwriting, at least one health insurance policy, contract, or agreement that provides all state-mandated health benefits.

(3) Provide a list of current state-mandated health benefits to the proposed insured, subscriber, or enrollee.

C. For flexible health benefit policies, contracts, or agreements, the written notice required in Paragraph (B)(1) shall include in bold type within or accompanying the written application for such policy, contract, or agreement the following:

"You have the option to select a flexible health benefits policy, contract, or agreement which is not subject to all of the state-mandated health benefits normally required in insurance policies, contracts, or agreements in this state. You have been provided a list of specific services and benefits mandated to be covered under Louisiana law. This flexible health benefits policy, contract, or agreement may provide a more affordable health insurance policy, contract, or agreement for you. At the same time, it may provide you with fewer health benefits than those normally imposed on health insurance policies, contracts, or agreements in Louisiana. If you are considering this option, please consult with your insurance producer to learn the degree to which the flexible health benefits policy, contract, or agreement does not provide benefits equal to those policies, contracts, or agreements subject to state-mandated health benefits."

Acts 2004, No. 799, §1; Redesignated from R.S. 22:230.7 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1049 - Requirement for coverage of prosthetic devices and prosthetic services

§1049. Requirement for coverage of prosthetic devices and prosthetic services

A. Notwithstanding the provisions of R.S. 22:1047 to the contrary, any health coverage plan specified in Subsection H of this Section which is issued for delivery, delivered, renewed, or otherwise contracted for in this state on or after January 1, 2009, shall provide coverage of prosthetic devices and prosthetic services as further provided in this Section.

B. Eligibility and limits of coverage for prosthetic devices and prosthetic services shall be determined by the health coverage plan, based on medical necessity. Any denial or limit of coverage based on lack of medical necessity may be appealed in accordance with R.S. 22:1121 et seq. Such medical necessity determination shall consider information and recommendation from the treating physician in consultation with the insured, including the results of a functional limit test. Such test shall consider but not be limited to the following factors:

(1) The insured's past history, including prior use of prosthetic devices if applicable.

(2) The insured's current condition, including the status of the residual limb and the nature of other medical problems.

(3) The insured's desire to ambulate, with respect to lower limb prosthetic devices, or maximize upper limb function, with respect to upper limb prosthetic devices.

C. A health coverage plan may require prior authorization for prosthetic devices and prosthetic services in the same manner that prior authorization is required for any other covered benefit.

D. A health coverage plan may impose co-payments, deductibles, or coinsurance amounts on prosthetic devices and prosthetic services. The co-payments shall not be greater than the co-payments that apply to other benefits under the plan. The repair and replacement of prosthetic devices also shall be covered subject to co-payments, coinsurance, and deductibles that are no more restrictive than the co-payments, coinsurance, and deductibles that apply to other benefits under the plan, unless necessitated by misuse or loss.

E. A health coverage plan shall include a requirement that prosthetic devices be provided by an accredited facility and a requirement that prosthetic services be prescribed by a licensed physician and provided by an accredited facility.

F. Coverage of prosthetic devices and prosthetic services may be made subject to but no more restrictive than the provisions of a health coverage plan that apply to other benefits under the plan.

G.(1) A health coverage plan may apply an annual limit of benefits payable under this Section of no less than fifty thousand dollars per limb.

(2) This Subsection does not prohibit a health benefit plan from providing coverage that is greater or more favorable to an insured than the requirements of this Subsection.

(3) An insured may choose a prosthetic device that is priced higher than the benefit payable under the health benefit plan and may pay the difference between the price of the device and the benefit payable, without financial or contractual penalty to the provider of the device.

H. As used in the Section:

(1) "Accredited facility" means any entity that is accredited by the American Board for Certification in Orthotics Prosthetics and Pedorthics (ABC) or by the Board for Orthotist/Prosthetist Certification (BOC) and that provides prosthetic devices or prosthetic services.

(2) "Health coverage plan" shall mean any hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, contract or agreement with a health maintenance organization or a preferred provider organization, health and accident insurance policy, or any other insurance contract of this type, including a group insurance plan and the Office of Group Benefits programs.

(3) "Prosthetic device" or "prosthesis" means an artificial limb designed to maximize function, stability, and safety of the patient. Prosthetic device or prosthesis also means an artificial medical device that is not surgically implanted and that is used to replace a missing limb. The term does not include artificial eyes, ears, noses, dental appliances, ostomy products, or devices such as eyelashes or wigs.

(4) "Prosthetic services" means the science and practice of evaluating, measuring, designing, fabricating, assembling, fitting, aligning, adjusting, or servicing of a prosthesis through the replacement of external parts of a human body lost due to amputation or congenital deformities to restore function, cosmesis, or both. It shall also include any medically necessary clinical care.

I. The provisions of this Section shall not apply to limited benefit health insurance policies or contracts.

Acts 2008, No. 349, §1, eff. June 21, 2008; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:1050 - Requirement for coverage of diagnosis and treatment of autism spectrum disorders in individuals less than twenty-one years of age

§1050. Requirement for coverage of diagnosis and treatment of autism spectrum disorders in individuals less than twenty-one years of age

A.(1) Except as otherwise provided in Subsection H of this Section, any health coverage plan specified in Paragraph (G)(6) of this Section which is issued for delivery, delivered, renewed, or otherwise contracted for in this state on or after January 1, 2014, shall provide coverage for the diagnosis and treatment of autism spectrum disorders in individuals less than twenty-one years of age.

(2) No insurer or other issuer of a health coverage plan may terminate coverage or refuse to deliver, execute, issue, amend, adjust, or renew coverage to an individual solely because the individual is diagnosed with one of the autism spectrum disorders or has received treatment for an autism spectrum disorder.

B. Coverage under this Section shall not be subject to any limits on the number of visits an individual may make to an autism services provider.

C. Coverage under this Section may be subject to copayment, deductible, and coinsurance provisions of a health coverage plan to the extent that other medical services covered by the plan are subject to these provisions.

D.(1) Coverage under this Section shall be subject to a maximum benefit of thirty-six thousand dollars per year.

(2) Payments made by an insurer or issuer of a health coverage plan on behalf of a covered individual for any care, treatment, intervention, service, or item unrelated to autism spectrum disorders shall not be applied towards the maximum established under this Subsection.

E. This Section shall not be construed as limiting benefits not related to the treatment of autism spectrum disorders that are otherwise available to an individual under a health coverage plan.

F. A health coverage plan may review proposed treatment of autism spectrum disorders according to medical necessity criteria that may be based in part on evidence of continued improvement as a result of the treatment. Medical necessity determinations shall be subject to appeal rights as described in R.S. 22:1121 et seq.

G. As used in this Section:

(1) "Applied behavior analysis" means the design, implementation, and evaluation of environmental modifications, using behavioral stimuli and consequences, to produce socially significant improvement in human behavior, including the use of direct observation, measurement, and functional analysis of the relations between environment and behavior.

(2) "Autism services provider" means any person, entity, or group which provides treatment of autism spectrum disorders. When the treatment provided by the autism services provider is applied behavior analysis as defined in this Subsection, such provider shall be certified as a behavior analyst by the Behavior Analyst Certification Board or shall provide, if requested, documented evidence of equivalent education, professional training, and supervised experience in applied behavior analysis.

(3) "Autism spectrum disorders" means any of the pervasive developmental disorders as defined by the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM), including Autistic Disorder, Asperger's Disorder, and Pervasive Developmental Disorder Not Otherwise Specified.

(4) "Diagnosis of autism spectrum disorders" means medically necessary assessment, evaluations, or tests to diagnose whether an individual has one of the autism spectrum disorders.

(5) "Habilitative or rehabilitative care" means professional, counseling, and guidance services and treatment programs, including applied behavior analysis, that are necessary to develop, maintain, and restore, to the maximum extent practicable, the functioning of an individual.

(6) "Health coverage plan" means any hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, contract or agreement with a health maintenance organization or a preferred provider organization, health and accident insurance policy, or any other insurance contract of this type, including a group insurance plan and the Office of Group Benefits programs.

(7) "Pharmacy care" means medications prescribed by a licensed physician.

(8) "Psychiatric care" means direct or consultative services provided by a psychiatrist licensed in this state.

(9) "Psychological care" means direct or consultative services provided by a psychologist licensed in this state.

(10) "Therapeutic care" means services provided by licensed or certified speech therapists, occupational therapists, or physical therapists licensed or certified in this state.

(11) "Treatment of autism spectrum disorders" shall include the following care prescribed, provided, or ordered for an individual diagnosed with one of the autism spectrum disorders by a physician or psychologist who shall be licensed in this state and who shall supervise provision of such care:

(a) Habilitative or rehabilitative care.

(b) Pharmacy care.

(c) Psychiatric care.

(d) Psychological care.

(e) Therapeutic care.

H. The provisions of this Section shall not apply to:

(1) Repealed by Acts 2012, No. 208, §2.

(2) Individually underwritten, guaranteed renewable health insurance policies.

(3) Limited benefit health insurance policies or contracts.

Acts 2008, No. 648, §1; Acts 2009, No. 419, §1; Acts 2010, No. 919, §1, eff. Jan. 1, 2011; Acts 2012, No. 208, §§1, 2.



RS 22:1051 - Benefits for certain services provided by a licensed marriage and family therapist

§1051. Benefits for certain services provided by a licensed marriage and family therapist

A. Notwithstanding any contrary provision of a health coverage plan specified in Subsection C of this Section which is issued for delivery, delivered, renewed, or otherwise contracted for in this state on or after January 1, 2009, whenever such plan provides benefits for health-related services that can be lawfully performed by a marriage and family therapist licensed under the provisions of R.S. 37:1101 et seq., the insured or other person entitled to benefits under such health coverage plan shall be entitled to benefits for such services performed by a licensed marriage and family therapist. In order for a policyholder or covered dependent to be eligible for in-network benefits and for a health care provider to be reimbursed directly by a health insurance issuer, such health care provider shall meet a health insurance issuer's contracting and credentialing requirements. Nothing in this Section shall be construed to mean that any health coverage plan is required to include benefits for any additional services.

B. The provisions of this Section shall apply only to those services which a licensed marriage and family therapist is authorized to perform under the provisions of R.S. 37:1101 et seq.

C. As used in this Section, "health coverage plan" means any hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, contract, or other agreement with a health maintenance organization or a preferred provider organization, health and accident insurance policy, or any other insurance contract of this type in this state, including a group insurance plan, a self-insurance plan, and the Office of Group Benefits programs.

Acts 2008, No. 305, §1.



RS 22:1052 - Exemption from health insurance mandates

§1052. Exemption from health insurance mandates

Notwithstanding any other provision of this Title to the contrary and not unless otherwise specifically provided in an act of the legislature, the provisions of this Subpart shall not apply to limited benefit health insurance policies or contracts, as defined by R.S. 22:47(2)(c).

Acts 2010, No. 549, §1.



RS 22:1053 - Requirement for coverage of step therapy or fail first protocols

§1053. Requirement for coverage of step therapy or fail first protocols

A. Notwithstanding the provisions of R.S. 22:1047 to the contrary, any health care coverage plan specified in Subsection D of this Section which includes prescription benefits as part of its policy or contract, which utilizes step therapy or fail first protocols, and which is issued for delivery, delivered, renewed, or otherwise contracted for in this state on or after January 1, 2011, shall comply with the provisions of this Section.

B. When medications for the treatment of any medical condition are restricted for use by an insurer by a step therapy or fail first protocol, the prescribing physician shall have access to a clear and convenient process to expeditiously request an override of such restriction from the insurer. An override of such restriction shall be expeditiously granted by the insurer under any of the following circumstances:

(1) The prescribing physician can demonstrate to the health coverage plan, based on sound clinical evidence, that the preferred treatment required under step therapy or fail first protocol has been ineffective in the treatment of the insured's disease or medical condition.

(2) The prescribing physician can demonstrate to the health coverage plan, based on sound clinical evidence, that the preferred treatment required under the step therapy or fail first protocol is reasonably expected to be ineffective based on the known relevant physical or mental characteristics and medical history of the insured and known characteristics of the drug regimen.

(3) The prescribing physician can demonstrate to the health coverage plan, based on sound clinical evidence, that the preferred treatment required under the step therapy or fail first protocol will cause or will likely cause an adverse reaction or other physical harm to the insured.

C. The duration of any step therapy or fail first protocol shall not be longer than the customary period for the medication when such treatment is demonstrated by the prescribing physician to be clinically ineffective. When the health coverage plan can demonstrate, through sound clinical evidence, that the originally prescribed medication is likely to require more than the customary period for such medication to provide any relief or an amelioration to the insured, the step therapy or fail first protocol may be extended for an additional period of time no longer than the original customary period for the medication.

D. As used in this Section, a "health coverage plan" shall mean any hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, contract or agreement with a health maintenance organization or a preferred provider organization, health and accident insurance policy, or any other insurance contract of this type, including a group insurance plan and the Office of Group Benefits programs.

Acts 2010, No. 884, §1; Acts 2011, No. 144, §1.



RS 22:1054 - Requirement for access to coverage for individuals in a health plan diagnosed with a terminal condition

§1054. Requirement for access to coverage for individuals diagnosed with a terminal condition

A. Notwithstanding any other provision of the law to the contrary and particularly the provisions of R.S. 22:1047, no health care coverage plan shall deny coverage for medically necessary treatment prescribed by a physician and agreed to by a fully informed insured or, if the insured lacks legal capacity to consent, by a person who has legal authority to consent on the insured's behalf, based solely on an insured's life expectancy or the fact that the insured is diagnosed with a terminal condition.

B. Refusing coverage for medically necessary treatment to be rendered to an insured based solely on the insured's life expectancy or the fact that the insured is diagnosed with a terminal condition shall be a violation of this Section.

C.(1) As used in this Section, "terminal condition" means any malignancy or chronic end-stage cardiovascular or cerebral vascular disease that is likely to result in the insured's death.

(2) As used in this Section, "health coverage plan" means any hospital, health or medical insurance policy, hospital or medical service contract, employee welfare benefit plan, contract or agreement with a health maintenance organization or a preferred provider organization, health and accident insurance policy, or any other insurance contract of this type, including a group insurance plan and the Office of Group Benefits programs.

Acts 2014, No. 541, §1, eff. June 5, 2014.



RS 22:1055 - Requirement for coverage of diagnosis and treatment for temporomandibular joint and associated musculature and neurology

§1055. Requirement for coverage of diagnosis and treatment for temporomandibular joint and associated musculature and neurology

A. Every hospital, health, or medical expense insurance policy in the large group market as defined in R.S. 22:1091(B), delivered or issued for delivery in this state shall include coverage for diagnostic, therapeutic, or surgical procedures related to the temporomandibular joint (TMJ) and associated musculature and neurological conditions. This Section shall not apply to coverage provided by the Office of Group Benefits.

B. The coverage for diagnostic, therapeutic, or surgical procedures related to temporomandibular joint and associated musculature and neurological conditions shall be subject to the same conditions, limitations, precertification, prior authorization, referral procedures, copayment, and coinsurance provisions that apply to coverage for diagnostic, therapeutic, or surgical procedures involving other bones or joints of the human skeleton.

C. The provisions of this Section shall apply to all new policies, plans, certificates, and contracts issued on or after January 1, 2018. Existing policies, plans, certificates, and contracts shall include the coverage required by this Section on renewal thereof, but in no case later than January 1, 2019.

Acts 2016, No. 405, §1, eff. June 8, 2016.



RS 22:1060.1 - Definitions

SUBPART B-1. COVERAGE OF PRESCRIPTION DRUGS

THROUGH A DRUG FORMULARY

§1060.1. Definitions

As used in this Subpart, the following definitions shall apply:

(1) "Authorized prescriber" means a person licensed, registered, or otherwise authorized by the appropriate licensing board to prescribe prescription drugs in the course of professional practice.

(2) "Drug formulary" or "formulary" means a list of prescription drugs which meets any of the following criteria:

(a) For which a health benefit plan provides coverage.

(b) For which a health benefit plan approves payment.

(c) That a health insurance issuer encourages or offers incentives for physicians or other authorized prescribers to prescribe.

(3) "Enrollee" or "insured" means an individual who is enrolled or insured by a health insurance issuer under a health benefit plan.

(4) "Health benefit plan" or "plan" means an entity which provides benefits through or by a health insurance issuer consisting of health care services provided directly, through insurance or reimbursement, or otherwise and including items and services paid for as health care services under any hospital or medical service policy or certificate, hospital or medical service plan contract, preferred provider organization agreement, or health maintenance organization contract; however, "health benefit plan" shall not include benefits due under Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950 or limited benefit and supplemental health insurance policies, benefits provided under a separate policy, certificate, or contract of insurance for accidents, disability income, limited scope dental or vision benefits, benefits for long-term care, nursing home care, home health care, or specific diseases or illnesses, or any other limited benefit policy or contract as defined in R.S. 22:47(2)(c).

(5) "Health care services" means services, items, supplies, or prescription drugs for the diagnosis, treatment, cure, or relief of a health condition, illness, injury, or disease.

(6) "Health insurance issuer" or "issuer" means any entity that offers a health benefit plan through a policy, contract, or certificate of insurance subject to state law that regulates the business of insurance. For purposes of this Subpart, a "health insurance issuer" or "issuer" shall include but not be limited to a health maintenance organization as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of this Title. A "health insurance issuer" or "issuer" shall not include any entity preempted as an employee benefit plan under the Employee Retirement Income Security Act of 1974 or the Office of Group Benefits.

(7) "Physician" means a person licensed by the Louisiana State Board of Medical Examiners.

(8) "Prescription drug" or "drug" means any of the following:

(a) A substance for which federal or state law requires a prescription before the substance may be legally dispensed to the public.

(b) A drug or device that under federal law is required, before being dispensed or delivered, to be labeled with the statement: "Caution: Federal law prohibits dispensing without prescription" or "Rx only" or another legend that complies with federal law.

(c) A drug or device that is required by federal or state statute or regulation to be dispensed on prescriptions or that is restricted to use by a physician or other authorized prescriber.

Acts 2011, No. 350, §1, eff. Jan. 1, 2012.



RS 22:1060.2 - Notice and disclosure of certain information required

§1060.2. Notice and disclosure of certain information required

A health insurance issuer of a health benefit plan that covers prescription drugs and uses one or more drug formularies to specify the prescription drugs covered under the plan shall:

(1) Provide in plain language in the coverage documentation provided to each enrollee each of the following:

(a) Notice that the plan uses one or more drug formularies.

(b) An explanation of what a drug formulary is.

(c) A statement regarding the method the health insurance issuer uses to determine the prescription drugs to be included in or excluded from a drug formulary.

(d) A statement of how often the health insurance issuer reviews the contents of each drug formulary.

(e) Notice, on a form approved by the Department of Insurance, that an enrollee may contact the health insurance issuer to determine whether a specific drug is included in a particular drug formulary.

(2) Disclose to an individual upon request, not later than the third business day after the date of the request, whether a specific drug is included in a particular drug formulary.

(3) Notify an enrollee and any other individual who requests information pursuant to this Section that the inclusion of a drug in a drug formulary does not guarantee that an enrollee's physician or other authorized prescriber will prescribe the drug for a particular medical condition or mental illness.

Acts 2011, No. 350, §1, eff. Jan. 1, 2012.



RS 22:1060.3 - Continuation of coverage required; other drugs not precluded

§1060.3. Continuation of coverage required; other drugs not precluded

A. A health insurance issuer of a health benefit plan that covers prescription drugs shall offer to each enrollee at the contracted benefit level and until the enrollee's plan renewal date any prescription drug that was approved or covered under the plan for a medical condition or medical illness, regardless of whether the drug has been removed from the health benefit plan's drug formulary before the plan renewal date. Nothing herein shall prohibit the health insurance issuer from providing information to the enrollee regarding alternative covered drugs.

B. This Section shall not prohibit a physician or other authorized prescriber from prescribing a drug that is an alternative to a drug for which continuation of coverage is required by Subsection A of this Section if the alternative drug meets each of the following conditions:

(1) The drug is covered under the health benefit plan.

(2) The drug is medically appropriate for the enrollee.

C.(1) A health insurance issuer proposing to change its coverage of a particular prescription drug or intravenous infusion based on medical necessity shall give notice of the proposed change to an insured currently using that prescription drug or intravenous infusion who the health insurance issuer determines the change may affect if the health insurance issuer has covered the drug or intravenous infusion for the insured for at least the preceding sixty days. Such notice shall be sent at least sixty days prior to the effective date of the proposed change.

(2) Any insured receiving such a notice from a health insurance issuer shall have the right to appeal the proposed change during the sixty-day notification period provided for in Paragraph (1) of this Subsection in accordance with the Internal Claims and Appeals Process and External Review Act, R.S. 22:2391 et seq. In filing such an appeal, the insured shall document that his physician or authorized prescriber considers continued use of the drug or intravenous infusion to be medically necessary.

Acts 2011, No. 350, §1, eff. Jan. 1, 2012; Acts 2012, No. 316, §1, eff. May 25, 2012; Acts 2016, No. 573, §1, eff. Jan. 1, 2017.



RS 22:1060.4 - Adverse determination

§1060.4. Adverse determination

A. The refusal of a health insurance issuer to provide benefits to an enrollee for a prescription drug is an adverse determination for purposes of the Internal Claims and Appeals Process and External Review Act, R.S. 22:2391 et seq., if each of the following conditions is met:

(1) The drug is not included in a drug formulary used by the health benefit plan.

(2) The enrollee's physician or other authorized prescriber has determined the drug is medically necessary.

B. The enrollee may appeal the adverse determination pursuant to the Internal Claims and Appeals Process and External Review Act, R.S. 22:2391 et seq.

Acts 2011, No. 350, §1, eff. Jan. 1, 2012; Acts 2016, No. 573, §1, eff. Jan. 1, 2017.



RS 22:1060.5 - Specialty drug tiers; prohibitions; limits on copayments

§1060.5. Specialty drug tiers; prohibitions; limits on copayments

A. A health insurance issuer of a health benefit plan that covers prescription drugs, as defined in R.S. 22:1060.1(8), and utilizes a formulary tier that is higher than a preferred or non-preferred brand drug tier, sometimes known as a specialty drug tier, shall limit any required copayment or coinsurance applicable to drugs on such tier to an amount not to exceed one hundred and fifty dollars per month for each drug up to a thirty-day supply of any single drug. This limit shall be inclusive of any copayment or coinsurance. This limit shall be applicable after any deductible is reached and until the individual's maximum out-of-pocket limit has been reached.

B. A health care issuer of a health benefit plan that covers prescription drugs, as defined in R.S. 22:1060.1(8), and utilizes specialty tiers shall be required to implement an exceptions process that allows enrollees to request an exception to the formulary. Under such an exception, a non-formulary specialty drug could be deemed covered under the formulary if the prescribing physician determines that the formulary drug for treatment of the same condition either would not be as effective for the individual, would have adverse effects for the individual, or both. In the event an enrollee is denied an exception, such denial shall be considered an adverse event and shall be subject to the health plan internal review process and the state external review process.

C. The provisions of this Section shall not apply to the Office of Group Benefits or to the claims of the Office of Group Benefits enrollees administered by health insurance issuers.

Acts 2014, No. 453, §1, eff. Jan. 1, 2015.



RS 22:1060.6 - Limitation; patient payment

§1060.6. Limitation; patient payment

A. An individual shall not be required to make a payment for pharmacists' services in an amount greater than the pharmacist or pharmacy providing the pharmacists' services may retain from all payment sources.

B. The provision established in Subsection A of this Section shall become effective on January 1, 2017.

Acts 2016, No. 527, §1.



RS 22:1061 - Definitions

SUBPART C. ASSURING PORTABILITY,

AVAILABILITY, RENEWABILITY OF HEALTH

INSURANCE COVERAGE

§1061. Definitions

As used in R.S. 22:984 and 1061 through 1079, the following terms shall have the following meanings:

(1)(a) "Group health plan" means an employee welfare benefit plan as defined in Section 3(1) of the Employee Retirement Income Security Act of 1974 to the extent that the plan provides medical care, as defined in Subparagraph (b) of this Paragraph and including items and services paid for as medical care to employees or their dependents, as defined under the terms of the plan, directly or through insurance, reimbursement, or otherwise.

(b) "Medical care" means amounts paid for:

(i) The diagnosis, cure, mitigation, treatment, or prevention of disease, or amounts paid for the purpose of affecting any structure or function of the body.

(ii) Amounts paid for transportation primarily for and essential to medical care referred to in Item (i) of this Subparagraph.

(iii) Amounts paid for insurance covering medical care referred to in Items (i) and (ii) of this Subparagraph.

(c) A program under which creditable coverage described in Paragraph (4) of this Section is provided shall be treated as a group health plan for purposes of applying R.S. 22:1062(E).

(2) Definitions relating to health insurance are:

(a) "Health insurance coverage" means benefits consisting of medical care, provided directly, through insurance or reimbursement, or otherwise and including items and services paid for as medical care, under any hospital or medical service policy or certificate, hospital or medical service plan contract, preferred provider organization, or health maintenance organization contract offered by a health insurance issuer.

(b) "Health insurance issuer" means an insurance company, including a health maintenance organization, as defined and licensed to engage in the business of insurance under Subpart I of Part I of Chapter 2 of this Title unless preempted as an employee benefit plan under the Employee Retirement Income Security Act of 1974. Such term does not include a group health plan.

(c) "Group health insurance coverage" means, in connection with a group health plan, health insurance coverage offered in connection with such plan.

(d) "Individual health insurance coverage" means health insurance coverage offered to individuals in the individual market, but does not include short-term limited duration insurance.

(3) "Excepted benefits" means benefits under one or more of the following:

(a) Benefits not subject to requirements:

(i) Coverage only for accident, or disability income insurance, or any combination.

(ii) Coverage issued as a supplement to liability insurance.

(iii) Liability insurance, including general liability insurance and automobile liability insurance.

(iv) Workers' compensation or similar insurance.

(v) Automobile medical payment insurance.

(vi) Credit-only insurance.

(vii) Coverage for on-site medical clinics.

(viii) Other similar insurance coverage, specified in regulations issued by the commissioner of insurance under the Administrative Procedure Act, under which benefits for medical care are secondary or incidental to other insurance benefits.

(b) Benefits not subject to requirements if offered separately:

(i) Limited scope dental or vision benefits.

(ii) Benefits for long-term care, nursing home care, home health care, community-based care, or any combination thereof.

(iii) Such other similar, limited benefits as specified in reasonable regulations issued by the commissioner of insurance.

(c) Benefits not subject to requirements if offered as independent, non-coordinated benefits:

(i) Coverage only for a specified disease or illness.

(ii) Hospital indemnity or other fixed indemnity insurance.

(d) Benefits not subject to requirements if offered as a separate insurance policy:

(i) Medicare supplemental health insurance as defined under Section 1882(g)(1) of the Social Security Act.

(ii) Insurance coverage supplemental to military health benefits.

(iii) Similar supplemental coverage provided under a group health plan.

(4) "Creditable coverage" means, with respect to an individual, coverage of the individual under any of the following:

(a) A group health plan.

(b) Health insurance coverage.

(c) Medicare coverage provided under 42 U.S.C. 1395 et seq.

(d) Medical assistance coverage provided under 42 U.S.C. 1396 et seq.

(e) Medical insurance coverage under the General Military Law.

(f) A medical care program of the Indian Health Service or of a tribal organization.

(g) A state health benefits risk pool.

(h) A health plan offered for federal employees.

(i) A public health plan, as defined in regulations promulgated by the commissioner of insurance.

(j)(i) A health benefit plan provided to members of the Peace Corps.

(ii) Such term does not include coverage consisting solely of coverage of excepted benefits, as defined in Paragraph (3) of this Section.

(k) Medical assistance coverage provided under 42 U.S.C. 1397 et seq.

(5) Other definitions are:

(a) "Beneficiary" means a person designated by a participant, or by the terms of a health insurance benefit plan, who is or may become entitled to a benefit under the plan.

(b) "Bona fide association" means, with respect to health insurance coverage offered in this state, an association which:

(i) Has been actively in existence for at least five years.

(ii) Has been formed and maintained in good faith for purposes other than obtaining insurance.

(iii) Does not condition membership in the association on any health status-related factor relating to an individual, including an employee of an employer or a dependent of an employee.

(iv) Makes health insurance coverage offered through the association available to all members regardless of any health status-related factor relating to such members, or individuals eligible for coverage through a member.

(v) Does not make health insurance coverage offered through the association available other than in connection with a member of the association.

(vi) Meets such additional requirements as may be imposed by law.

(c) "COBRA continuation provision" means a provision which complies with R.S. 22:1096.

(d) "Employee" means any individual employed by an employer.

(e)(i) "Employer" means any person acting directly as an employer, or indirectly in the interest of an employer, in relation to an employee benefit plan, and includes a group or association of employers acting for an employer in such capacity.

(ii) "Large employer" means, in connection with a group health plan with respect to a calendar year and a plan year, an employer who employed an average of at least fifty-one employees on business days during the preceding calendar year and who employs at least two employees on the first day of the plan year.

(iii) "Small employer" means, in connection with a group health plan with respect to a calendar year and a plan year, an employer who employed an average of at least one but not more than fifty employees on business days during the preceding calendar year and who employs at least one employee on the first day of the plan year.

(iv) For purposes of this Subparagraph the following persons shall be treated as one employer:

(aa) Corporations which are members of a controlled group of corporations.

(bb) Trades or businesses, whether or not incorporated, which are under common control.

(cc) Affiliated service groups.

(v) In the case of an employer which was not in existence throughout the preceding calendar year, the determination of whether such employer is a small or large employer shall be based on the average number of employees that is reasonably expected such employer will employ on business days in the current calendar year.

(vi) Any reference in this Subparagraph to an employer shall include a reference to any predecessor of such employer.

(vii) At the option of a health insurance issuer, the health insurance issuer may require that a majority of the employees covered under an employee benefit plan are employed or reside in this state, and that there is a bona fide employer-employee relationship to prevent the formation of employer groups primarily for the purposes of buying health insurance.

(f) "Church plan" means a plan established and maintained for its employees or their beneficiaries by a church, convention, or association of churches. A plan established and maintained for its employees or their beneficiaries by a church, convention, or association of churches includes a plan maintained by an organization, whether a civil law corporation or otherwise, the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits, or both, for the employees of a church, convention, or association of churches, if such organization is controlled by or associated with a church, convention, or association of churches. The term "church plan" does not include a plan which is established and maintained primarily for the benefit of employees or their beneficiaries of such church, convention, or association of churches who are employed in connection with one or more unrelated trades or businesses.

(g)(i) "Governmental plan" means a plan established or maintained for its employees by the government of the United States, by the government of any state or political subdivision thereof, or by any agency or instrumentality of any of the foregoing.

(ii) "Federal governmental plan" means a governmental plan established or maintained for its employees by the government of the United States or by any agency or instrumentality of such government.

(iii) "Nonfederal governmental plan" means a governmental plan that is not a federal governmental plan.

(h) "Health status-related factor" means any of the factors described under R.S. 22:1063(A)(1).

(i) "Network plan" means health insurance coverage of a health insurance issuer under which the financing and delivery of medical care, including items and services paid for as medical care, are provided, in whole or in part, through a defined set of providers under contract or other participation agreement with the issuer.

(j) "Participant" means any employee or former employee of an employer, or any member or former member of an employee organization, who is or may become eligible to receive a benefit of any type from an employee benefit plan which covers employees of such employer or members of such organization, or whose beneficiaries may be eligible to receive any such benefit.

(k) "Placement" or "being placed", for adoption, in connection with any placement for adoption of a child with any person, means the assumption and retention by such person of a legal obligation for total or partial support of such child in anticipation of adoption of such child. The child's placement with such person terminates upon the termination of such legal obligation.

(l) "Plan sponsor" means:

(i) The employer in the case of a health benefit plan established or maintained by a single employer.

(ii) The employee organization in the case of a plan established or maintained by an employee organization.

(iii) In the case of a plan established or maintained by two or more employers or jointly by one or more employers and one or more employee organizations, the association, committee, joint board of trustees, or other similar group or representatives of the parties who establish or maintain the plan.

(m) "Individual market" means the market for health insurance coverage offered to individuals other than in connection with a group health plan, and includes coverage offered in connection with a group health plan that has fewer than two participants as current employees on the first day of the plan year.

(n) "Large group market" means the health insurance market under which individuals obtain health insurance coverage, directly or through any arrangement, on behalf of themselves and their dependents through a group health plan maintained by a large employer.

(o) "Small group market" means the health insurance market under which individuals obtain health insurance coverage, directly or through any arrangement, on behalf of themselves, and their dependents, through a group health plan maintained by a small employer.

(p) "Preexisting condition exclusion" means, with respect to coverage, a limitation or exclusion of benefits relating to a condition based on the fact that the condition was present before the date of enrollment for such coverage, whether or not any medical advice, diagnosis, care, or treatment was recommended or received before such date. Genetic information shall not be treated as a preexisting condition in the absence of a diagnosis of the condition related to such information.

(q) "Enrollment date" means, with respect to an individual covered under a group health plan or health insurance coverage, the date of enrollment of the individual in the plan or coverage or, if earlier, the first day of the waiting period for such enrollment.

(r) "Late enrollee" means, with respect to coverage under a group health plan, a participant or beneficiary who enrolls under the plan other than during:

(i) The first period in which the individual is eligible to enroll under the plan.

(ii) A special enrollment period under R.S. 22:1062(F).

(s) "Waiting period" means, with respect to a group health plan and an individual who is a potential participant or beneficiary in the plan, the period that must pass with respect to the individual before the individual is eligible to be covered for benefits under the terms of the plan.

(t) "Affiliation period" means a period which, under the terms of the health insurance coverage offered by the health maintenance organization, must expire before the health insurance coverage becomes effective. The organization is not required to provide health care services or benefits during such period and no premium shall be charged to the participant or beneficiary for any coverage during the period.

(u) "Affiliated service group" means a group consisting of a service organization, hereinafter in this Paragraph referred to as the "first organization", and one or more of the following:

(i) Any service organization which:

(aa) Is a shareholder or partner in the first organization.

(bb) Regularly performs services for the first organization or is regularly associated with the first organization in performing services for third persons.

(ii) Any other organization if:

(aa) A significant portion of the business of such organization is the performance of services of a type historically performed in such service field by employees.

(bb) Ten percent or more of the interests in such organization is held by persons who are highly compensated employees of the first organization or an organization described in Item (i) of this Subparagraph.

(v) "Service organization" means an organization the principal business of which is the performance of services.

(w) "Individual policy" means an accident and health insurance policy or certificate delivered or issued for delivery in this state by an insurer, nonprofit hospital or medical service organization, a domestic nonprofit mutual association which is engaged in the furnishing of hospital services, medical or surgical benefits, a health maintenance organization, or a self-insurance plan.

(x) "Portability" shall mean the exemption of the standard preexisting condition under a subsequent health insurance policy following the termination of a policy or plan from a previous health insurance policy or plan.

(y) "Modification affecting drug coverage" means any of the following:

(i) Removing a drug from a formulary.

(ii) Adding a requirement that an enrollee receive prior authorization for a drug.

(iii) Imposing or altering a quantity limit for a drug.

(iv) Imposing a step-therapy restriction for a drug.

(v) Moving a drug to a higher cost-sharing tier, unless a generic alternative is available.

Acts 1997, No. 1138, §1, eff. July 14, 1997; Acts 1999, No. 30, §1; Redesignated from R.S. 22:250.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 123, §1, eff. June 8, 2010; Acts 2010, No. 919, §1, eff. Jan. 1, 2011; Acts 2011, No. 350, §1, eff. Jan. 1, 2012; Acts 2016, No. 32, §1.

NOTE: Former R.S. 22:1061 redesignated as R.S. 22:838 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1062 - Increased portability through limitation on preexisting condition exclusions

§1062. Increased portability through limitation on preexisting condition exclusions

A. Limitation on preexisting condition exclusion period; crediting for periods of previous coverage. Subject to the provisions of Subsection D of this Section, a group health plan, and a health insurance issuer offering group health insurance coverage, may, with respect to a participant or beneficiary, impose a preexisting condition exclusion only if:

(1) Such exclusion relates to a condition, whether physical or mental, regardless of the cause of the condition, for which medical advice, diagnosis, care, or treatment was recommended or received within the six-month period ending on the enrollment date.

(2) Such exclusion extends for a period of not more than twelve months, or eighteen months in the case of a late enrollee, after the enrollment date.

(3) The period of any such preexisting condition exclusion is reduced by the aggregate of the periods of creditable coverage, if any, as defined in R.S. 22:1061(4) applicable to the participant or beneficiary as of the enrollment date.

B.(1) A period of creditable coverage shall not be counted, with respect to enrollment of an individual under a group health plan, if, after such period and before the enrollment date, there was a sixty-three day period during all of which the individual was not covered under any creditable coverage.

(2) For purposes of Paragraph (1) of this Subsection and Paragraph (D)(4) of this Section, any period that an individual is in a waiting period for any coverage under a group health plan, or for group health insurance coverage, or is in an affiliation period, shall not be taken into account in determining the continuous period.

(3)(a) Except as otherwise provided under Paragraph (2) of this Subsection, a group health plan, and a health insurance issuer offering group health insurance coverage, shall count a period of creditable coverage without regard to the specific benefits covered during the period.

(b) A group health plan, or a health insurance issuer offering group health insurance, may elect to count a period of creditable coverage based on coverage of benefits within each of several classes or categories of benefits specified in regulations promulgated by the commissioner. Such election shall be made on a uniform basis for all participants and beneficiaries. Under such election a group health plan or issuer shall count a period of creditable coverage with respect to any class or category of benefits if any level of benefits is covered within such class or category.

(c) In the case of an election with respect to a group health plan under Subparagraph (b) of this Paragraph, whether or not health insurance coverage is provided in connection with such plan, the plan shall:

(i) Prominently state in any disclosure statements concerning the plan, and state to each enrollee at the time of enrollment under the plan, that the plan has made such election.

(ii) Include in such statements a description of the effect of this election.

(d) In the case of an election under Subparagraph (b) of this Paragraph with respect to health insurance coverage offered by an issuer in the small or large group market, the issuer:

(i) Shall prominently state in any disclosure statements concerning the coverage, and to each employer at the time of the offer or sale of the coverage, that the issuer has made such election.

(ii) Shall include in such statements a description of the effect of such election.

(4) Periods of creditable coverage with respect to an individual shall be established through presentation of certifications described in Subsection E of this Section or in such other manner as may be specified in regulations.

C. Except as provided in Paragraph (4) of this Subsection, a group health plan and a health insurance issuer offering group health insurance coverage may not impose any preexisting condition exclusion:

(1) In the case of an individual who, as of the last day of the thirty-day period beginning with the date of birth, is covered under creditable coverage.

(2) In the case of a child who is adopted or placed for adoption before attaining eighteen years of age and who, as of the last day of the thirty-day period beginning on the date of the adoption or placement for adoption, is covered under creditable coverage. This Paragraph shall not apply to coverage before the date of such adoption or placement for adoption.

(3) Relating to pregnancy as a preexisting condition.

(4) Paragraphs (1) and (2) of this Subsection shall not apply to an individual after the end of the first sixty-three day period during all of which the individual was not covered under any creditable coverage.

D.(1) A group health plan, and a health insurance issuer offering group health insurance coverage, shall send the certification of the period of creditable coverage no more than twenty days after such certification is requested by an individual who ceases to be covered under the issuer's policy or plan.

(2) The certification shall include a written certification of the following:

(a) The period of creditable coverage of the individual under such plan and the coverage, if any, under such COBRA continuation provision.

(b) The waiting period, if any, and affiliation period if applicable, imposed with respect to the individual for any coverage under such plan.

(3) To the extent that medical care under a group health plan consists of group health insurance coverage, the plan is deemed to have satisfied the certification requirement under Paragraphs (1) and (2) of this Subsection if the health insurance issuer offering the coverage provides for such certification in accordance therewith.

(4) A plan or issuer providing certification of coverage of an individual pursuant to an election under Subparagraph (B)(3)(b):

(a) Upon request of the succeeding plan or issuer, shall promptly disclose to such requesting plan or issuer information on coverage of classes and categories of health benefits available under such entity's plan or coverage.

(b) May charge the requesting plan or issuer for the reasonable cost of disclosing such information.

(5) The commissioner of insurance shall take all appropriate measures to prevent an entity's failure to provide information under this Subsection with respect to previous coverage of an individual from adversely affecting any subsequent coverage of the individual under another group health plan or health insurance coverage. Such measures shall include enforcement of all applicable state and federal laws and regulations and adoption of any reasonable regulations required for the enforcement thereof.

E.(1) A group health plan, and a health insurance issuer offering group health insurance coverage in connection with a group health plan, shall permit an employee who is eligible, but not enrolled, for coverage under the terms of the plan, or a dependent of such an employee if the dependent is eligible, but not enrolled, for coverage under such terms, to enroll for coverage under the terms of the plan if each of the following conditions are met:

(a) The employee or dependent was covered under a group health plan or had health insurance coverage at the time coverage was previously offered to the employee or dependent.

(b) The employee stated in writing at such time that coverage under a group health plan or health insurance coverage was the reason for declining enrollment, but only if the plan sponsor or issuer, if applicable, required such a statement at such time and provided the employee with notice of such requirement, and the consequences of such requirement, at such time.

(c) The employee's or dependent's coverage described in Subparagraph (a) of this Paragraph.

(i) Was under a COBRA continuation provision and the coverage under such provision was exhausted.

(ii) Was not under such a provision and either the coverage was terminated as a result of loss of eligibility for the coverage, including as a result of legal separation, divorce, death, termination of employment, or reduction in the number of hours of employment, or employer contributions towards such coverage were terminated.

(d) Under the terms of the plan, the employee requests such enrollment not later than thirty days after the date of exhaustion of coverage described in Item (c)(i) of this Paragraph or termination of coverage or employer contribution described in Item (c)(ii) of this Paragraph.

(2)(a) Subject to eligibility requirements of group coverage pursuant to state law, a group health plan shall provide for a dependent special enrollment period during which the person, or, if not otherwise enrolled, the individual, may be enrolled under the plan as a dependent of the individual, if:

(i) A group health plan makes coverage available with respect to a dependent of an individual.

(ii) The individual is a participant under the plan, or has met any waiting period applicable to becoming a participant under the plan and is eligible to be enrolled under the plan but for a failure to enroll during a previous enrollment period.

(iii) A person becomes such a dependent of the individual through marriage, birth, or adoption or placement for adoption. In the case of the birth or adoption of a child, the spouse of the individual may be enrolled as a dependent of the individual if such spouse is otherwise eligible for coverage.

(iv) The dependent child was enrolled in the Louisiana Children's Health Insurance Program or a Medicaid program prior to requesting enrollment in the group health plan, but is no longer eligible to be covered under either the Louisiana Children's Health Insurance Program or a Medicaid program.

(b) A dependent special enrollment period under this Paragraph shall be a period of not less than thirty days and shall begin on:

(i) In the case of marriage, adoption, or placement for adoption, the later of the following: the date dependent coverage is made available or the date of the marriage, adoption, or placement for adoption of a child, as the case may be.

(ii) In the case of a dependent child losing eligibility for coverage by the Louisiana Children's Health Insurance Program or a Medicaid program, the later of the following: the date dependent coverage is made available or the date when coverage under the Louisiana Children's Health Insurance Program or a Medicaid program ceases.

(c) If an individual seeks to enroll a dependent during the first thirty days of such a dependent special enrollment period, the coverage of the dependent shall become effective as follows:

(i) In the case of marriage, not later than the first day of the first month beginning after the date the completed request for enrollment is received.

(ii) In the case of a dependent's adoption or placement for adoption, the date of such adoption or placement for adoption.

(iii) In the case of a dependent losing eligibility for coverage by the Louisiana Children's Health Insurance Program or a Medicaid program, the date when such coverage ceases.

F.(1) A health maintenance organization which offers health insurance coverage in connection with a group health plan and which does not impose any preexisting condition exclusion allowed under Subsection A of this Section with respect to any particular coverage option may impose an affiliation period for such coverage option, but only if the following apply:

(a) Such period is applied uniformly without regard to any health status-related factors.

(b) Such period does not exceed two months or three months in the case of a late enrollee.

(2) An affiliation period shall begin on the enrollment date and shall run concurrently with any waiting period under the plan.

(3) A health maintenance organization may use alternative methods to address adverse selection following approval by the commissioner.

Acts 1997, No. 1138, §1, eff. July 14, 1997; Acts 2004, No. 269, §1, eff. June 15, 2004; Acts 2005, No. 47, §1, eff. June 16, 2005; Acts 2006, No. 348, §1, eff. June 13, 2006; Redesignated from R.S. 22:250.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011; Acts 2016, No. 68, §1, eff. May 10, 2016.

NOTE: Former R.S. 22:1062 redesignated as R.S. 22:842 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1062.1 - Special enrollment period

§1062.1. Special enrollment period

A. Every group health plan issued by a health insurer or a health maintenance organization shall provide for a special enrollment period for employees or dependents if either of the following apply:

(1) The employee or dependent loses eligibility for Medicaid or coverage under the Louisiana Children's Health Insurance Program and the employee requests, not later than sixty days after the date of termination of such coverage, coverage under a group health plan for which the employee or dependent is eligible.

(2) The employee or dependent becomes eligible to participate in a premium assistance program under Medicaid or the Louisiana Children's Health Insurance Program and the employee requests, not later than sixty days after the date of determination of eligibility, coverage under a group health plan for which the employee or dependent is eligible. In the event of such eligibility, the Louisiana Department of Health shall ensure that each eligible enrollee, or, in the case of an enrollee in the Louisiana Children's Health Insurance Program, the child's parent or guardian, receives information regarding the special enrollment period. The department shall provide consistent communication and facilitation for everyone eligible to enroll in a group health plan during the special enrollment period.

B. The Department of Insurance may promulgate rules and regulations, pursuant to the Administrative Procedure Act, as necessary to assure compliance with the provisions of this Section and Section 311 of the Children's Health Insurance Program Reauthorization Act of 2009.

Acts 2009, No. 243, §1.



RS 22:1063 - Prohibiting discrimination against individual participants and beneficiaries based on health status

§1063. Prohibiting discrimination against individual participants and beneficiaries based on health status

A.(1) Subject to Paragraph (2) of this Subsection, a group health plan, and a health insurance issuer offering group health insurance coverage in connection with a group health plan, may not establish rules for eligibility, including continued eligibility, of any individual to enroll under the terms of the plan based on any of the following health status-related factors in relation to the individual or a dependent of the individual:

(a) Health status.

(b) Medical condition, including both physical and mental illnesses.

(c) Claims experience.

(d) Receipt of health care.

(e) Medical history.

(f) Genetic information.

(g) Evidence of insurability, including conditions arising out of acts of domestic violence.

(h) Disability.

(2) To the extent consistent with R.S. 22:1062, Paragraph (1) of this Subsection shall not be construed to do the following:

(a) To require a group health plan, or group health insurance coverage, to provide particular benefits other than those provided under the terms of such plan or coverage.

(b) To prevent such a plan or coverage from establishing limitations or restrictions on the amount, level, extent, or nature of the benefits or coverage for similarly situated individuals enrolled in the plan or coverage.

(3) For purposes of Paragraph (1) of this Subsection, rules for eligibility to enroll under a plan include rules defining any applicable waiting periods for such enrollment.

B.(1) A group health plan, and a health insurance issuer offering health insurance coverage in connection with a group health plan, may not require any individual, as a condition of enrollment or continued enrollment under the plan, to pay a premium or contribution which is greater than such premium or contribution for a similarly situated individual enrolled in the plan on the basis of any health status-related factor in relation to the individual or to an individual enrolled under the plan as a dependent of the individual.

(2) Nothing in Paragraph (1) of this Subsection shall be construed to do the following:

(a) To restrict the amount that an employer may be charged for coverage under a group health plan.

(b) To prevent a group health plan, and a health insurance issuer offering group health insurance coverage, from establishing premium discounts or rebates or modifying otherwise applicable copayments or deductibles in return for adherence to programs of health promotion and disease prevention.

C. A health insurance issuer offering group health insurance coverage shall not rescind such coverage with respect to an enrollee or insured once the enrollee or insured is covered under such coverage involved, except that this Subsection shall not apply to an enrollee or insured who has performed an act or practice that constitutes fraud or makes an intentional misrepresentation of material fact. Such coverage may not be cancelled except with prior notice to the enrollee or insured, and only as permitted by federal law or regulation pursuant to 42 U.S.C.A. Section 300gg-12, (Public Health Services Act). The provisions of this Subsection shall not apply to limited benefit health insurance policies or contracts, disability income, long-term care, nursing home care, home health care, community based care, dental or vision benefits, Medicare supplement, specified disease or illness, hospital indemnity or other fixed indemnity insurance, workers' compensation or similar insurance.

Acts 1997, No. 1138, §1, eff. July 14, 1997; Redesignated from R.S. 22:250.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 484, §1, eff. Sept. 23, 2010.



RS 22:1064 - Certification of coverage

§1064. Certification of coverage

The provisions of R.S. 22:1062(D) shall apply to health insurance coverage offered by a health insurance issuer in the individual market in the same manner as it applies to health insurance coverage offered by a health insurance issuer in connection with a group health plan in the small or large group market.

Acts 1997, No. 1138, §1, eff. July 14, 1997; Redesignated from R.S. 22:250.14 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1065 - Standards relating to benefits for mothers and newborns

§1065. Standards relating to benefits for mothers and newborns

A.(1) A group health plan, and a health insurance issuer offering group health insurance coverage, and Medical Assistance coverage provided under 42 U.S.C. 1396 et seq., may not, except as provided in Paragraph (2) of this Subsection:

(a) Restrict benefits for any hospital length of stay in connection with childbirth for the mother or newborn child, following a normal vaginal delivery, to less than forty-eight hours.

(b) Restrict benefits for any hospital length of stay in connection with childbirth for the mother or newborn child, following a cesarean section, to less than ninety-six hours.

(c) Require that a provider obtain authorization from the plan or the issuer for prescribing any length of stay required under Paragraph (1) of this Subsection, without regard to Paragraph (2) of this Subsection.

(2) The provisions of Paragraph (1) of this Subsection shall not apply in connection with any group health plan or health insurance issuer in any case in which the decision to discharge the mother or her newborn child prior to the expiration of the minimum length of stay otherwise required under such Paragraph (1) is made by an attending provider in consultation with the mother.

B. A group health plan, and a health insurance issuer offering group health insurance coverage in connection with a group health plan, and Medical Assistance coverage provided under 42 U.S.C. 1396 et seq. may not do the following:

(1) Deny to the mother or her newborn child eligibility, or continued eligibility, to enroll or to renew coverage under the terms of the plan, solely for the purpose of avoiding the requirements of this Section.

(2) Provide monetary payments or rebates to mothers to encourage such mothers to accept less than the minimum protections available under this Section.

(3) Penalize or otherwise reduce or limit the reimbursement of an attending provider because such provider provided care to an individual participant or beneficiary in accordance with this Section.

(4) Provide incentives, monetary or otherwise, to an attending provider to induce such provider to provide care to an individual participant or beneficiary in a manner inconsistent with this Section.

(5) Subject to the provisions of Paragraph (C)(3) of this Section, restrict benefits for any portion of a period within a hospital length of stay required under Subsection A of this Section in a manner which is less favorable than the benefits provided for any preceding portion of such stay.

C.(1) Nothing in this Section shall be construed to require a mother who is a participant or beneficiary to do the following:

(a) To give birth in a hospital.

(b) To stay in the hospital for a fixed period of time following the birth of her child.

(2) This Section shall not apply with respect to any group health plan, or any group health insurance coverage offered by a health insurance issuer, which does not provide benefits for hospital lengths of stay in connection with childbirth for a mother or her newborn child.

(3) Nothing in this Section shall be construed as preventing a group health plan or issuer from imposing deductibles, coinsurance, or other cost-sharing in relation to benefits for hospital lengths of stay in connection with childbirth for a mother or newborn child under the plan, or under health insurance coverage offered in connection with a group health plan, except that such coinsurance or other cost-sharing for any portion of a period within a hospital length of stay required under Subsection A of this Section may not be greater than such coinsurance or cost-sharing for any preceding portion of such stay.

D.(1) A summary plan description of any group health plan shall be furnished to participants and beneficiaries. The summary plan description shall:

(a) Include the information described in Paragraph (3) of this Subsection.

(b) Be written in a manner calculated to be understood by the average plan participant.

(c) Be sufficiently accurate and comprehensive to reasonably apprise such participants and beneficiaries of their rights and obligations under the plan.

(2) A summary of any material modification in the terms of the plan and any change in the information required under Paragraph (3) of this Subsection shall be written in a manner calculated to be understood by the average plan participant and shall be furnished within ninety days after he becomes a participant or after he first receives benefits. If later, the information shall be furnished one hundred twenty days after the plan becomes subject to this Subpart.

(3) The plan description and summary plan description shall contain the following information:

(a) The name and type of administration of the plan.

(b) The name and address of the person designated as agent for the service of legal process, if such person is not the administrator.

(c) The name and address of the administrator.

(d) The names, titles, and addresses of any trustee or trustees if they are persons different from the administrator.

(e) A description of the relevant provisions of any applicable collective bargaining agreement.

(f) The plan's requirements respecting eligibility for participation and benefits.

(g) A description of the provisions providing for nonforfeitable pension benefits.

(h) The circumstances which may result in disqualification, ineligibility, or denial or loss of benefits.

(i) The source of financing of the plan and the identity of any organization through which benefits are provided.

(j) The date of the end of the plan year and whether the records of the plan are kept on a calendar, policy, or fiscal year basis.

(k) The procedures to be followed in presenting claims for benefits under the plan and the remedies available under the plan for the redress of claims which are denied in whole or in part.

E. Nothing in this Section shall be construed to prevent a group health plan or a health insurance issuer offering group health insurance coverage from negotiating the level and type of reimbursement with a provider for care provided in accordance with this Section.

F.(1) Notwithstanding any other provisions to the contrary, a newborn child upon birth shall be enrolled as a dependent under a group health plan, policy, or certificate of coverage issued by a health insurance issuer, effective as of the date of such birth, under which such newborn child may be enrolled.

(2) If applicable, the premium for a newborn child added to a policy, plan, or certificate of coverage may be subject to adjustment for the additional coverage provided. Such coverage shall be effective as of the date of birth of such newborn child and pursuant to applicable provisions of the policy, plan, or certificate, shall be subject to the payment of such additional premium, if any, and receipt of any required enrollment information within the time period required by the health insurance issuer.

(3) To the extent that such newborn child meets, at birth, the eligibility provisions as set forth in state laws, rules, or regulations implementing the State Plan Medical Assistance under Title XIX of the Social Security Act, such additional coverage shall not be cancelled for nonpayment of any additional premium due, if any, prior to the health insurance issuer giving the secretary of the Louisiana Department of Health ninety days written notice thereof via United States mail, certified, return receipt requested.

(4) If the premium remains unpaid after the notice period, the health insurance issuer may cancel the newborn child's coverage effective as of the birth of the newborn child. The health insurance issuer shall mail a copy of the notice provided to the secretary of the Louisiana Department of Health to each health care provider that has submitted a claim for services rendered to the newborn child. The health insurance issuer shall mail the copy of the notice no later than three days after mailing the notice to the secretary of the Louisiana Department of Health.

Acts 1997, No. 1138, §1, eff. July 14, 1997; Acts 2004, No. 269, §1, eff. June 15, 2004; Redesignated from R.S. 22:250.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1065 redesignated as R.S. 22:831 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1065.1 - Redesignated as R.S. 22:822 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1065.1. Redesignated as R.S. 22:822 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1066 - Parity in the application of certain limits to mental health benefits

§1066. Parity in the application of certain limits to mental health benefits

A.(1) In the case of a group health plan, or health insurance coverage offered in connection with such a plan, that provides both medical and surgical benefits and mental health benefits:

(a) If the plan or coverage does not include an aggregate lifetime limit on substantially all medical and surgical benefits, the plan or coverage may not impose any aggregate lifetime limit on mental health benefits.

(b) If the plan or coverage includes an aggregate lifetime limit on substantially all medical and surgical benefits, in this Paragraph referred to as the "applicable lifetime limit", the plan or coverage shall do one of the following:

(i) Apply the applicable lifetime limit both to the medical and surgical benefits to which it otherwise would apply and to mental health benefits and not distinguish in the application of such limit between such medical and surgical benefits and mental health benefits.

(ii) Not include any aggregate lifetime limit on mental health benefits that is less than the applicable lifetime limit.

(c) In the case of a plan or coverage that is not described in Subparagraph (a) or (b) of this Paragraph and that includes no or different aggregate lifetime limits on different categories of medical and surgical benefits, the commissioner shall establish rules under which Subparagraph (b) of this Paragraph is applied to such plan or coverage with respect to mental health benefits by substituting for the applicable lifetime limit an average aggregate lifetime limit that is computed taking into account the weighted average of the aggregate lifetime limits applicable to such categories.

(2) In the case of a group health plan, or health insurance coverage offered in connection with such a plan, that provides both medical and surgical benefits and mental health benefits:

(a) If the plan or coverage does not include an annual limit on substantially all medical and surgical benefits, the plan or coverage may not impose any annual limit on mental health benefits.

(b) If the plan or coverage includes an annual limit on substantially all medical and surgical benefits, in this Paragraph referred to as the "applicable annual limit", the plan or coverage shall do one of the following:

(i) Apply the applicable annual limit both to medical and surgical benefits to which it otherwise would apply and to mental health benefits and not distinguish in the application of such limit between such medical and surgical benefits and mental health benefits.

(ii) Not include any annual limit on mental health benefits that is less than the applicable annual limit.

(c) In the case of a plan or coverage that is not described in Subparagraph (a) or (b) of this Paragraph that includes no or different annual limits on different categories of medical and surgical benefits, the plan shall comply with all applicable federal regulations under which Subparagraph (b) of this Paragraph is applied to such plan or coverage with respect to mental health benefits by substituting for the applicable annual limit an average annual limit that is computed taking into account the weighted average of the annual limits applicable to such categories.

B. Except as provided in Subsection A of this Section, nothing in this Section shall be construed to do the any of the following:

(1) Require a group health plan, or health insurance coverage offered in connection with such a plan, to provide any mental health benefits.

(2) Affect the terms and conditions of a group health plan, or health insurance coverage offered in connection with such a plan, that provides mental health benefits. Terms and conditions shall include cost sharing, limits on numbers of visits or days of coverage, and requirements relating to medical necessity, relating to the amount, duration, or scope of mental health benefits under the plan or coverage.

C.(1) This Section shall not apply to any group health plan, and group health insurance coverage offered in connection with a group health plan, for any plan year of a small employer.

(2) This Section shall not apply with respect to a group health plan, or health insurance coverage offered in connection with a group health plan, if the application of this Section to such plan or to such coverage results in an increase in the cost under the plan or for such coverage of at least one percent.

D. In the case of a group health plan that offers a participant or beneficiary two or more benefit package options under the plan, the requirements of this Section shall be applied separately with respect to each such option.

E. For purposes of this Section, the following terms are defined as follows:

(1) "Aggregate lifetime limit" means a dollar limitation on the total amount that may be paid with respect to such benefits under the plan or health insurance coverage with respect to an individual or other coverage unit.

(2) "Annual limit" means a dollar limitation on the total amount of benefits that may be paid with respect to such benefits in a twelve-month period under the plan or health insurance coverage with respect to an individual or other coverage unit.

(3) "Medical or surgical benefits" means benefits with respect to medical or surgical services, as defined under the terms of the plan or coverage, as the case may be, but does not include mental health benefits.

(4) "Mental health benefits" means benefits with respect to mental health services, as defined under the terms of the plan or coverage, as the case may be, but does not include benefits with respect to treatment of substance abuse or chemical dependency.

F. Repealed by Acts 2001, No. 66, §1, eff. Sept. 30, 2001.

Acts 1997, No. 1138, §1, eff. July 14, 1997; Acts 1999, No. 30, §1; Acts 2001, No. 66, §1, eff. Sept. 30, 2001; Redesignated from R.S. 22:250.5 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1066 redesignated as R.S. 22:843 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1067 - Guaranteed availability of coverage for employers in the group market

§1067. Guaranteed availability of coverage for employers in the group market

A.(1) Except as provided in Subsections B through E of this Section, each health insurance issuer that offers health insurance coverage in the small group market shall do the following:

(a) Accept every small employer, as defined in R.S. 22:1061(5)(e), in the state that applies for such coverage.

(b) Accept for enrollment under such coverage every eligible individual, as defined in Paragraph (2) of this Subsection, who applies for enrollment during the period in which the individual first becomes eligible to enroll under the terms of the group health plan and may not place any restriction which is inconsistent with R.S. 22:1063 on an eligible individual being a participant or beneficiary.

(2) For purposes of this Section, the term "eligible individual" means, with respect to a health insurance issuer that offers health insurance coverage to a small employer in connection with a group health plan in the small group market, such an individual in relation to the employer as shall be determined as follows:

(a) In accordance with the terms of such plan.

(b) As provided by the issuer under rules of the issuer which are uniformly applicable in this state to small employers in the small group market.

(c) In accordance with all applicable state laws governing such issuer and such market.

B.(1) In the case of a health insurance issuer that offers health insurance coverage in the small group market through a network plan, the issuer may do the following:

(a) Limit the employers that may apply for such coverage to those with eligible individuals who live, work, or reside in the service area for such network plan.

(b) Within the service area of such plan, deny such coverage to such employers if the issuer has demonstrated to the commissioner of insurance each of the following:

(i) It will not have the capacity to deliver services adequately to enrollees of any additional groups because of its obligations to existing group contract holders and enrollees.

(ii) It is applying this Paragraph uniformly to all employers without regard to the claims experience of those employers and their employees, and their dependents, or any health status-related factor relating to such employees and dependents.

(2) An issuer, upon denying health insurance coverage in any service area in accordance with Subparagraph (1)(b) of this Subsection, may not offer coverage in the small group market within such service area for a period of one hundred eighty days after the date such coverage is denied.

C.(1) A health insurance issuer may deny health insurance coverage in the small group market if the issuer has demonstrated, if required, to the commissioner of insurance each of the following:

(a) It does not have the financial reserves necessary to underwrite additional coverage.

(b) It is applying this Paragraph uniformly to all employers in the small group market in the state consistent with applicable state law and without regard to the claims experience of those employers and their employees, and their dependents, or any health status-related factor relating to such employees and dependents.

(2) A health insurance issuer upon denying health insurance coverage in connection with group health plans in accordance with Paragraph (1) of this Subsection in this state may not offer coverage in connection with group health plans in the small group market in this state for a period of one hundred eighty days after the date such coverage is denied or until the issuer has demonstrated to the commissioner of insurance, that the issuer has sufficient financial reserves to underwrite additional coverage, whichever is later. The commissioner of insurance may issue reasonable regulations for the application of this Subsection on a service-area-specific basis.

D.(1) The provisions of Subsection A of this Section shall not be construed to preclude a health insurance issuer from establishing employer contribution rules or uniform group participation rules for the offering of health insurance coverage in connection with a group health plan in the small group market, as allowed under applicable state law.

(2)(a) The term "employer contribution rule" means a requirement relating to the minimum level or amount of employer contribution toward the premium for enrollment of participants and beneficiaries.

(b) The term "group participation rule" means a requirement relating to the minimum number of participants or beneficiaries that must be enrolled in relation to a specified percentage or number of eligible individuals or employees of an employer, but in no event shall any plan require greater than seventy-five percent participation of eligible individuals.

E. Exception for coverage offered only to bona fide association members. The provisions of Subsection A of this Section shall not apply to health insurance coverage offered by a health insurance issuer if such coverage is made available in the small group market only through one or more bona fide associations as defined in R.S. 22:1061(5)(b).

Acts 1997, No. 1138, §1, eff. July 14, 1997; Redesignated from R.S. 22:250.6 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1067 redesignated as R.S. 22:844 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1068 - Guaranteed renewability of coverage for employers in the group market

§1068. Guaranteed renewability of coverage for employers in the group market

A. Except as provided in this Section, if a health insurance issuer offers health insurance coverage in the small or large group market in connection with a group health plan, the issuer must renew or continue in force such coverage at the option of the plan sponsor of the plan.

B. A health insurance issuer may non-renew or discontinue health insurance coverage offered in connection with a group health plan in the small or large group market based only on one or more of the following:

(1) The plan sponsor has failed to pay premiums or contributions in accordance with the terms of the health insurance coverage or the issuer has not received timely premium payments.

(2) The plan sponsor has performed an act or practice that constitutes fraud or made an intentional misrepresentation of material fact. Such health insurance coverage may not be cancelled except with prior notice to the enrollee or insured, and only as permitted by federal law or regulation pursuant to 42 U.S.C. A. Section 300gg-12, (Public Health Services Act). The provisions of this Paragraph shall not apply to limited benefit health insurance policies or contracts authorized to be issued in this state. The provisions of this Subsection shall not apply to limited benefit health insurance policies or contracts, disability income, long-term care, nursing home care, home health care, community based care, dental or vision benefits, Medicare supplement, specified disease or illness, hospital indemnity or other fixed indemnity insurance, workers' compensation or similar insurance.

(3) The plan sponsor has failed to comply with a material plan provision relating to employer contribution or group participation rules, as permitted under R.S. 22:1067(D) in the case of the small group market or pursuant to applicable state law in the case of the large group market.

(4) The issuer is ceasing to offer coverage in such market in accordance with Subsection C of this Section and applicable state law.

(5) In the case of a health insurance issuer that offers health insurance coverage in the market through a network plan, there is no longer any enrollee in connection with such plan who lives, resides, or works in the service area of the issuer, or in the area for which the issuer is authorized to do business, and, in the case of the small group market, the issuer would deny enrollment with respect to such plan under R.S. 22:1067(B)(1)(a).

(6) In the case of health insurance coverage that is made available in the small or large group market, as the case may be, only through one or more bona fide associations, the membership of an employer in the association, on the basis of which the coverage is provided, ceases but only if such coverage is terminated under this Paragraph uniformly without regard to any health status-related factor relating to any covered individual.

C.(1) In any case in which an issuer decides to discontinue offering a particular type of group health insurance coverage offered in the small or large group market, coverage of such type may be discontinued by the issuer in such market only if:

(a) The issuer provides notice to each plan sponsor provided coverage of this type in such market, and participants and beneficiaries covered under such coverage, of such discontinuation at least ninety days prior to the date of the discontinuation of such coverage.

(b) The issuer offers to each plan sponsor provided coverage of this type in such market, the option to purchase all, or, in the case of the large group market, any other health insurance coverage currently being offered by the issuer to a group health plan in such market.

(c) In exercising the option to discontinue coverage of this type and in offering the option of coverage under Subparagraph (b) of this Paragraph, the issuer acts uniformly without regard to the claims experience of those sponsors or any health status-related factor relating to any participants or beneficiaries covered or new participants or beneficiaries who may become eligible for such coverage.

(d) Prior to providing the notice required by Subparagraph (a) of this Paragraph, the issuer files such notice and the insurance product being discontinued with the commissioner of insurance.

(2)(a) In any case in which a health insurance issuer elects to discontinue offering all health insurance coverage in the small group market or the large group market, or both markets, in the state, health insurance coverage may be discontinued by the issuer if:

(i) The issuer provides notice to the commissioner of insurance and to each plan sponsor, and participants and beneficiaries covered under such coverage, of such discontinuation at least one hundred eighty days prior to the date of the discontinuation of such coverage.

(ii) All health insurance issued or delivered for issuance in this state in such market or markets is discontinued and coverage under such health insurance coverage in such market or markets is not renewed.

(iii) Prior to providing the notice required by Item (i) of this Subparagraph, the issuer files with the commissioner of insurance the notice and the insurance product being discontinued for certification that the notice is in compliance with this Section. Notice shall not be issued to the insureds or enrollees until the expiration of twenty days after the notice and insurance product being discontinued have been filed unless the commissioner of insurance gives his written approval prior to that time.

(b) In the case of a discontinuation in the small group market or large group market under Subparagraph (a) of this Paragraph, any plan sponsor's policy or coverage that is not subject to renewal during the minimum one-hundred-eighty-day notice period shall remain in force until the termination date upon which the contracted period of coverage ends. Any plan sponsor's policy or coverage whose renewal date falls within the minimum one-hundred-eighty-day notice period shall remain in force for one hundred eighty days from the date that the notice of discontinuation was issued.

(c) In the case of a discontinuation under Subparagraph (a) of this Paragraph in a market, the issuer may not provide for the issuance of any health insurance coverage in the market and state during the five-year period beginning on the date of the discontinuation of the last health insurance coverage not so renewed.

(3) No health insurance issuer shall not renew any policy or contract of coverage in the small or large group market prior to the end of the last period of coverage as stated in such policy or contract.

D. A health insurance issuer may modify health insurance coverage offered to a group health plan if each of the following conditions is met:

(1) The modification occurs at the time of coverage renewal.

(2) The modification is approved by the commissioner and is effective on a uniform basis among all small or large employers covered by that group health plan. However, for purposes of this Section, modifications affecting drug coverage shall not require approval by the commissioner.

(3) The issuer notifies, on a form approved by the Department of Insurance, each affected covered small or large employer and enrollee of the modification, including modification of coverage of a particular product or modification of drug coverage, not later than the sixtieth day before the date the modification is effective.

E. In applying this Section in the case of health insurance coverage that is made available by a health insurance issuer in the small or large group market to employers only through one or more associations, a reference to "plan sponsor" is deemed, with respect to coverage provided to an employer member of the association, to include a reference to such employer.

F. The Department of Insurance shall have the authority, pursuant to the Administrative Procedure Act, to promulgate and adopt rules and regulations necessary to implement the provisions of this Section.

Acts 1997, No. 1138, §1, eff. July 14, 1997; Acts 1999, No. 127, §1, eff. June 9, 1999; Redesignated from R.S. 22:250.7 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 484, §1, eff. Sept. 23, 2010; Acts 2010, No. 595, §1; Acts 2011, No. 350, §1, eff. Jan. 1, 2012; Acts 2012, No. 316, §1, eff. May 25, 2012.

NOTE: Former R.S. 22:1068 redesignated as R.S. 22:832 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1069 - Disclosure of information

§1069. Disclosure of information

A. In connection with the offering of any health insurance coverage to a small employer, a health insurance issuer shall make a reasonable disclosure to such employer, as part of its solicitation and sales materials, of the availability of information described in Subsection B of this Section and upon request of such a small employer, provide such information.

B.(1) Subject to the provisions of Subsection C of this Section, information described in this Section is information concerning:

(a) The provisions of such coverage concerning the issuer's right to change premium rates and the factors that may affect changes in premium rates.

(b) The provisions of such coverage relating to renewability of coverage.

(c) The provisions of such coverage relating to any preexisting condition exclusion.

(d) The benefits and premiums available under all health insurance coverage for which the employer is qualified.

(2) Information under this Subsection shall be provided to small employers in a manner determined to be understandable by the average small employer, and shall be sufficient to reasonably inform small employers of their rights and obligations under the health insurance coverage.

C. An issuer is not required under this Section to disclose any information that is proprietary and trade secret information under applicable law.

Acts 1997, No. 1138, §1, eff. July 14, 1997; Redesignated from R.S. 22:250.8 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1069 redesignated as R.S. 22:791 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1070 - Exclusion of certain plans

§1070. Exclusion of certain plans

A. The requirements of this Subpart shall not apply to any group health plan, and health insurance coverage offered in connection with a group health plan, for any plan year if, on the first day of such plan year, such plan has less than two participants who are current employees.

B.(1) The requirements of this Subpart shall apply with respect to group health plans only with respect to health insurance coverage offered in connection with a group health plan, including such a plan that is a church plan or a government plan.

(2) Any nonfederal government plan that has not adopted one or more of the requirements of this Subpart may submit an implementation waiver request to the Department of Insurance for review and approval. Any request to waive implementation, approved by the Department of Insurance, shall expire on or before June 30, 2001. Requests to waive implementation of the provisions of this Subpart shall meet the following requirements:

(a) The nonfederal government plan shall provide written notice to each employee of the requirements that have not been implemented and the actions that will be taken to assure full compliance prior to the expiration of any waiver granted.

(b) The nonfederal government plan shall notify the public through publication of those requirements that have not been met, the impact on employees and their families, and include a statement of the actions that will be taken to assure full compliance prior to the expiration of any waiver granted.

(3) Any waiver of implementation approved shall be subject to renewal after the first twelve months provided satisfactory progress in implementing the provisions of this Subsection is demonstrated by the nonfederal government plan to the department. Waivers approved under this Subsection shall be limited to nonfederal government plans which had not implemented the provisions of this Subpart prior to January 1, 1999.

C. The requirements of this Subpart shall not apply to any group health plan, or group health insurance coverage, in relation to its provision of excepted benefits described in R.S. 22:1061(3)(a).

D.(1) The requirements of this Subpart shall not apply to any group health plan, and group health insurance coverage offered in connection with a group health plan, in relation to its provision of excepted benefits described in R.S. 22:1061(3)(b) if the benefits:

(a) Are provided under a separate policy, certificate, or contract of insurance.

(b) Are otherwise not an integral part of the plan.

(2) The requirements of this Subpart shall not apply to any group health plan, and group health insurance coverage offered in connection with a group health plan, in relation to its provision of excepted benefits described in R.S. 22:1061(3)(c) if all of the following conditions are met:

(a) The benefits are provided under a separate policy, certificate, or contract of insurance.

(b) There is no coordination between the provision of such benefits and any exclusion of benefits under any group health plan maintained by the same plan sponsor.

(c) Such benefits are paid with respect to an event without regard to whether benefits are provided with respect to such an event under any group health plan maintained by the same plan sponsor.

(3) The requirements of this Subpart shall not apply to any group health plan, and group health insurance coverage, in relation to its provision of excepted benefits described in R.S. 22:1061(3)(d) if the benefits are provided under a separate policy, certificate, or contract of insurance.

E. For purposes of this Section:

(1) Any plan, fund, or program which would not be, but for the provisions of this Paragraph, an employee welfare benefit plan and which is established or maintained by a partnership, to the extent that such plan, fund, or program provides medical care, including items and services paid for as medical care, to present or former partners in the partnership or to their dependents, as defined under the terms of the plan, fund, or program, directly or through insurance, reimbursement, or otherwise, shall be treated, subject to the provisions of Paragraph (2)1 of this Subsection, as an employee welfare benefit plan which is a group health plan.

(2) The term "employer" also includes the partnership in relation to any partner.

(3) The term "participant" also includes:

(a) In connection with a group health plan maintained by a partnership, an individual who is a partner in relation to the partnership.

(b) In connection with a group health plan maintained by a self-employed individual, under which one or more employees are participants, the self-employed individual, if such individual is, or may become, eligible to receive a benefit under the plan or such individual's beneficiaries may be eligible to receive any such benefit.

Acts 1997, No. 1138, §1, eff. July 14, 1997; Acts 1999, No. 29, §1; Redesignated from R.S. 22:250.9 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

1As appears in enrolled bill.

NOTE: Former R.S. 22:1070 redesignated as R.S. 22:792 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1071 - Enforcement provisions

§1071. Enforcement provisions

A. Health insurance issuers that issue, sell, renew, or offer health insurance coverage in this state in the small or large group markets shall meet the requirements of this Subpart with respect to such issuers.

B. The commissioner of insurance shall enforce the provisions of this Subpart and is authorized to enter into agreements with the federal government for enforcement of federal statutes, rules, policy issuances, and guidelines insofar as they relate to the issuance, sale, renewal, and offering of health insurance coverage in connection with group health plans.

C.(1) Any nonfederal governmental plan that is a group health plan and any health insurance issuer that fails to meet a provision of this Subpart, or provisions included under an agreement with the federal government for the enforcement of federal statutes, applicable to such plan or issuer shall be subject to a civil money penalty under this Subsection.

(2) In the case of a failure by:

(a) A health insurance issuer, the issuer is liable for such penalty.

(b) A group health plan that is a nonfederal governmental plan which is:

(i) Sponsored by two or more employers, the plan is liable for such penalty, or

(ii) Not so sponsored, the employer is liable for such penalty.

(3)(a) The maximum amount of penalty imposed under this Subsection is one hundred dollars for each day for each individual with respect to which such a failure occurs.

(b) In determining the amount of any penalty to be assessed under this Paragraph, the commissioner of insurance shall take into account the previous record of compliance of the entity being assessed with the applicable provisions of this Subpart and the gravity of the violation.

(c)(i) No civil money penalty shall be imposed under this Paragraph on any failure during any period for which it is established to the satisfaction of the commissioner of insurance that none of the entities against whom the penalty would be imposed knew, or exercising reasonable diligence would have known, that such failure existed.

(ii) No civil money penalty shall be imposed under this Paragraph on any failure if such failure was due to reasonable cause and not to willful neglect, and such failure is corrected during the thirty-day period beginning on the first day any of the entities against whom the penalty would be imposed knew, or exercising reasonable diligence would have known, that such failure existed.

(d) The entity assessed shall be afforded an opportunity for hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

D.(1) Penalties collected for enforcement of this Subpart or enforcement of agreements with the federal government shall be paid to the Department of Insurance.

(2)(a) In addition to all other taxes and assessments, each insurer subject to this Subpart shall be assessed on July first of each year and by July thirtieth of each year shall pay to the commissioner of insurance a sum not to exceed five one-hundredths of one percent of the amount of premiums received in this state by such insurer during the preceding year ending December thirty-first.

(b) On March first of each year, each insurer shall file with the commissioner of insurance a form provided by the commissioner of insurance, which shall include information requested by the commissioner to determine the total premiums received by each insurer subject to this Subpart in the preceding calendar year and for the commissioner to calculate the basis of the July first assessment.

(c) The commissioner shall provide notice of the annual assessment percentage amount for each calendar year which shall be published in the Louisiana Register no later than July first.

(d) The commissioner shall establish the annual assessment percentage amount based on the cost of administering and enforcing the provisions of this Subpart. In determining the cost of administering and enforcing the provisions of this Subpart, the commissioner shall deduct any amounts collected from penalties imposed which are available and appropriated for use.

(3)(a) Funds received by the Department of Insurance from such assessments and penalties shall be deposited immediately upon receipt into the state treasury.

(b) After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited as required by Subparagraph (a) of this Paragraph shall be credited to a special fund hereby created in the state treasury to be known as the Administrative Fund of the Department of Insurance. The monies in this fund shall be used solely as provided by Subparagraph (c) of this Paragraph and only in the amounts appropriated by the legislature. All unexpended and unencumbered monies in this fund at the end of the fiscal year shall remain in such fund. The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund and interest earned on the investment of these monies shall be credited to this fund.

(c) The monies in the Administrative Fund of the Department of Insurance shall be used solely for the expenses in connection with the administration and enforcement of the provisions of this Subpart.

Acts 1997, No. 1138, §1, eff. July 14, 1997; Acts 1999, No. 445, §1, eff. June 18, 1999; Acts 2001, No. 63, §1, eff. May 24, 2001; Redesignated from R.S. 22:250.10 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 226, §13(S), eff. June 30, 2009; Acts 2009, No. 317, §1; Acts 2013, No. 220, §7, eff. June 11, 2013.

NOTE: See Acts 2005, No. 179, §1, eff. June 28, 2005, relative to R.S. 22:250.10(D)(3).

NOTE: Former R.S. 22:1071 redesignated as R.S. 22:845 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Acts 2009, No. 226, §13(S), eff. June 30, 2009, provides that the state treasurer is hereby authorized and directed to transfer One Hundred Forty-Three Thousand Five Hundred Thirty-Eight Dollars from the Administrative Fund of the Department of Insurance to the Overcollections Fund (R.S. 39:100.21).



RS 22:1072 - Individual health insurance coverage portability and limitation on preexisting condition exclusions; newborn coverage; coordination of benefits

§1072. Individual health insurance coverage portability and limitation on preexisting condition exclusions; newborn coverage; coordination of benefits

A. The coverage for an insured under individual health insurance coverage shall be subject to the provisions of this Section.

B. The provisions of this Section shall not preclude the standard twelve-month preexisting condition exclusions when the covered person initially becomes covered under a health and accident insurance policy or health maintenance organization subscriber agreement or when a covered person lacks continuous health insurance coverage for a period in excess of sixty-three days. In determining whether a preexisting condition exclusion applies to a covered person, any health and accident insurance policy or health maintenance organization subscriber agreement covered by this Section shall credit the time the person was covered under a previous policy covered by this Section, if the previous coverage was continuous to a date not more than sixty-three days prior to the effective date of the new coverage, exclusive of any applicable waiting period under such policy.

C. Notwithstanding the provisions of Subsections B and D of this Section, individual health insurance coverage offered to any individual may exclude coverage for medical care for specific medical conditions that existed prior to the issuance of coverage, subject to the following conditions:

(1) The exclusion of coverage for medical care shall not apply to any services, benefits, or options mandated by state or federal law to be included in a policy or certificate of coverage.

(2) The exclusion of coverage for medical care shall be for a specified period of time longer than twelve months and shall cover a specific medical condition.

(3) Before or at the time of issuance of the policy or subscriber agreement, the health insurance issuer shall provide the applicant with a written notice explaining the exclusion of coverage for the specific medical condition. Such exclusion of coverage shall not be applied to any other medical condition not arising directly as the result of the specific medical condition being excluded.

(4) The offer of coverage shall state that the applicant is receiving coverage with an exclusion of coverage for a specific medical condition. Such statement shall be printed in bold print as a separate section of the policy or subscriber agreement or on a separate form.

(5) The offer of coverage shall not include more than two specific medical conditions being excluded from coverage per individual covered under the policy or subscriber agreement.

(6) The exclusion period shall be concurrent with any other applicable preexisting condition limitation or exclusion period.

(7) The health insurance issuer shall agree to review the underwriting basis for the exclusion from coverage upon written request by the insured no more often than once in a twelve-month period. The issuer shall remove the exclusion, effective upon renewal, if the insurer determines that the evidence of insurability is satisfactory.

(8) The insured's benefit card shall disclose the telephone number where exclusions can be verified.

D. Any hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, health and accident insurance policy, or any other insurance contract of this type, or a self-insurance plan, which is delivered, issued for delivery, or renewed in this state shall not deny, exclude, or limit benefits for a covered individual for losses due to a preexisting condition incurred more than twelve months following the effective date of the covered person's coverage unless an exclusion of coverage is established pursuant to Subsection C of this Section. The provisions of this Section shall not apply to limited benefit health insurance policies and short-term policies or contracts of a duration of six months or less. Any policy, contract, or plan subject to the provisions of this Section shall not contain a definition of a preexisting condition more restrictive than the following:

(1) A condition that would have caused an ordinary prudent person to seek medical advice, diagnosis, care, or treatment during the twelve months immediately preceding the effective date of coverage.

(2) A condition for which medical advice, diagnosis, care or treatment was recommended or received during the twelve months immediately preceding the effective date of coverage.

(3) A pregnancy existing on the effective date of coverage.

E. Any individual policyholder or individual subscriber shall be authorized to add a newborn child to his individual policy or subscriber agreement at any time prior to birth or at birth as set forth in R.S. 22:1075(A), effective upon birth. Coverage for a newborn child added to a policy or subscriber agreement pursuant to this Subsection shall be subject to adjustment for the additional coverage provided.

F. Individual health insurance coverage shall be subject to coordination of benefits with other health insurance coverage and treated as secondary to any group health insurance coverage in effect. In no instance shall a health insurance issuer be required to pay any amount in excess of the benefit amount that would have been paid under a policy or subscriber agreement if no other group health insurance coverage was in effect.

Acts 1997, No. 1138, §1, eff. July 14, 1997; Acts 1999, No. 445, §1, eff. June 18, 1999; Acts 2001, No. 133, §1, eff. May 25, 2001; Acts 2004, No. 269, §1, eff. June 15, 2004; Redesignated from R.S. 22:250.11 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1072 redesignated as R.S. 22:846 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1073 - Guaranteed availability of individual health insurance coverage to certain individuals with prior group or individual coverage

§1073. Guaranteed availability of individual health insurance coverage to certain individuals with prior group or individual coverage

A.(1) Except as otherwise provided for in this Section, each health insurance issuer that offers health insurance coverage, as defined in R.S. 22:1061(2)(a), in the individual market of the state may not, with respect to an eligible individual, as defined in Subsection B of this Section, desiring to enroll in individual health insurance coverage:

(a) Decline to offer such coverage to, or deny enrollment of, such individual.

(b) Impose any preexisting condition exclusion, as defined in R.S. 22:1061(5)(p), with respect to such coverage.

(2) The requirement of Subparagraph (1)(a) of this Subsection shall not apply to health insurance coverage offered in the individual market where the state has adopted an alternative mechanism authorized by the Health Insurance Portability and Accountability Act of 1996 which has not been found to be unacceptable by the secretary of the United States Department of Health and Human Services.

B. As used in this Section, the term "eligible individual" means an individual who meets the requirements of Subsection H of this Section or an individual:

(1)(a) For whom, as of the date on which the individual seeks coverage under this Section, the aggregate of the periods of creditable coverage is eighteen or more months.

(b) Whose most recent prior creditable coverage was under a group health plan, governmental plan, or church plan, or health insurance coverage offered in connection with any such plan.

(2) Who does not have other insurance coverage and is not eligible for coverage under:

(a) A group health plan.

(b) Medicare coverage under 42 USC 1395 et seq.

(c) A state Medicaid program or any successor program.

(3) With respect to whom the most recent coverage within the coverage period described in Subparagraph (1)(a) of this Subsection was not terminated based on a factor described in R.S. 22:1068(B)(1) or (2), relating to nonpayment of premiums or fraud.

(4) Who, if offered the option of continuation of coverage under a COBRA continuation provision or under a similar state program, elected this coverage.

(5) Who, if the individual elected such continuation coverage, has exhausted such continuation coverage under such provision or program.

C.(1) In the case of health insurance coverage offered in the individual market where the state has not adopted an acceptable alternative mechanism, the health insurance issuer may elect to limit the coverage offered under Subsection A of this Section so long as it offers at least two different policy forms of health insurance coverage both of which:

(a) Are designed for, made generally available to, and actively marketed to, and enroll both eligible and other individuals by the issuer.

(b) Meet the requirement of Paragraph (2) or (3) of this Subsection, as elected by the issuer. For purposes of this Subsection, policy forms which have different cost-sharing arrangements or different riders shall be considered to be different policy forms.

(2) The requirement of this Paragraph is met, for health insurance coverage policy forms offered by an issuer in the individual market, if the issuer offers the policy forms for individual health insurance coverage with the largest, and next to largest, premium volume of all such policy forms offered by the issuer in the state or applicable marketing or service area, as may be prescribed in regulation, by the issuer in the individual market in the period involved.

(3)(a) The requirement of this Paragraph is met, for health insurance coverage policy forms offered by an issuer in the individual market, if the issuer offers a lower-level coverage policy form, as defined in Subparagraph (b) of this Paragraph, and a higher-level coverage policy form, as defined in Subparagraph (c) of this Paragraph, each of which includes benefits substantially similar to other individual health insurance coverage offered by the issuer in the state and each of which provides for risk adjustment, risk spreading, or a risk spreading mechanism, among the policies of an issuer or otherwise provides for some financial subsidization for eligible individuals.

(b) A policy form is described in this Subparagraph if the actuarial value of the benefits under the coverage is at least eighty-five percent but not greater than one hundred percent of a weighted average, described in Subparagraph (d) of this Paragraph.

(c) A policy form is described in this Subparagraph if

(i) The actuarial value of the benefits under the coverage is at least fifteen percent greater than the actuarial value of the coverage described in Subparagraph (b) of this Paragraph offered by the issuer in the state.

(ii) The actuarial value of the benefits under the coverage is at least one hundred percent but not greater than one hundred and twenty percent of a weighted average, described in Subparagraph (d) of this Paragraph.

(d) For purposes of this Paragraph, the weighted average described in this Subparagraph is the average actuarial value of the benefits provided by all the health insurance coverage issued, as elected by the issuer, either by that issuer or by all issuers in the state in the individual market during the previous year, not including coverage issued under this Section, weighted by enrollment for the different coverage.

(4) The issuer elections under this Subsection shall apply uniformly to all eligible individuals in the state for that issuer. Such an election shall be effective for policies offered during a period of not shorter than two years.

(5) For purposes of Paragraph (3) of this Subsection, the actuarial value of benefits provided under individual health insurance coverage shall be calculated based on a standardized population and a set of standardized utilization and cost factors.

D.(1) In the case of a health insurance issuer that offers health insurance coverage in the individual market through a network plan, the issuer may:

(a) Limit the individuals who may be enrolled under such coverage to those who live, reside, or work within the service area for such network plan.

(b) Within the service area of such plan, deny such coverage to such individuals if the issuer has demonstrated to the commissioner of insurance that:

(i) It will not have the capacity to deliver services adequately to additional individual enrollees because of its obligations to existing group contract holders and enrollees and individual enrollees.

(ii) It is applying this Paragraph uniformly to individuals without regard to any health status-related factor of such individuals and without regard to whether the individuals are eligible individuals.

(2) An issuer, upon denying health insurance coverage in any service area in accordance with Subparagraph (1)(b) of this Subsection, may not offer coverage in the individual market within such service area for a period of one hundred eighty days after such coverage is denied.

E.(1) A health insurance issuer may deny health insurance coverage in the individual market to an eligible individual if the issuer has demonstrated to the commissioner of insurance that:

(a) It does not have the financial reserves necessary to underwrite additional coverage.

(b) It is applying this Paragraph uniformly to all individuals in the individual market in the state consistent with applicable state law and without regard to any health status-related factor of such individuals and without regard to whether the individuals are eligible individuals.

(2) An issuer upon denying individual health insurance coverage in any service area in accordance with Paragraph (1) of this Subsection may not offer such coverage in the individual market within such service area for a period of one hundred eighty days after the date such coverage is denied or until the issuer has demonstrated to the commissioner of insurance that the issuer has sufficient financial reserves to underwrite additional coverage, whichever is later. The commissioner of insurance may apply the requirements of this Paragraph on a service-area-specific basis.

F.(1) The provisions of Subsection A of this Section shall not be construed to require that a health insurance issuer offering health insurance coverage only in connection with group health plans or through one or more bona fide associations, or both, offer such health insurance coverage in the individual market.

(2) A health insurance issuer offering health insurance coverage in connection with group health plans under this Subpart shall not be deemed to be a health insurance issuer offering individual health insurance coverage solely because such issuer offers a conversion policy.

G. Nothing in this Section shall be construed:

(1) To restrict the amount of the premium rates that an issuer may charge an individual for health insurance coverage provided in the individual market under applicable state law.

(2) To prevent a health insurance issuer offering health insurance coverage in the individual market from establishing premium discounts or rebates or modifying otherwise applicable copayments or deductibles in return for adherence to programs of health promotion and disease prevention.

H. For purposes of this Section, "eligible individual" also means an individual who has had his individual health insurance coverage discontinued pursuant to R.S. 22:1074(C) and who is a resident of this state:

(1) For whom, as of the date on which the individual seeks coverage under this Section, the aggregate of the periods of continuous health insurance coverage in this state is eighteen or more months with no breaks in such coverage in excess of sixty-three days.

(2) Whose most recent prior creditable coverage was under individual health insurance coverage.

(3) Who does not have other health insurance coverage and is not eligible for coverage under:

(a) A group health plan.

(b) Medicare coverage under 42 USC 1395 et seq.

(c) A state Medicaid program or any successor program.

(d) An offer of individual health insurance coverage by a health insurance issuer that does not include exclusions from coverage.

(4) With respect to whom the most recent coverage within the coverage period described in Paragraph (1) of this Subsection was not terminated based on a factor described in R.S. 22:1074(B)(1) or (2) relating to nonpayment of premiums or fraud.

Acts 1997, No. 1138, §1, eff. July 14, 1997; Acts 2001, No. 174, §1, eff. May 31, 2001; Redesignated from R.S. 22:250.12 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 123, §1, eff. June 8, 2010.

NOTE: Former R.S. 22:1073 redesignated as R.S. 22:793 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1074 - Guaranteed renewability of individual health insurance coverage

§1074. Guaranteed renewability of individual health insurance coverage

A. Except as provided in this Section, a health insurance issuer that provides individual health insurance coverage to an individual shall renew or continue in force such coverage at the option of the individual.

B. A health insurance issuer may non-renew or discontinue health insurance coverage of an individual in the individual market based only on one or more of the following:

(1) The individual has failed to pay premiums or contributions in accordance with the terms of the health insurance coverage or the issuer has not received timely premium payments.

(2) The individual has performed an act or practice that constitutes fraud or made an intentional misrepresentation of material fact. Such health insurance coverage may not be cancelled except with prior notice to the enrollee or insured, and only as permitted by federal law or regulation pursuant to 42 U.S.C.A. Section 300gg-12, (Public Health Services Act). The provisions of this Paragraph shall not apply to limited benefit health insurance policies or contracts authorized to be issued in this state. The provisions of this Subsection shall not apply to limited benefit health insurance policies or contracts, disability income, long-term care, nursing home care, home health care, community based care, dental or vision benefits, Medicare supplement, specified disease or illness, hospital indemnity or other fixed indemnity insurance, workers' compensation or similar insurance.

(3) The issuer is ceasing to offer coverage in the individual market in accordance with Subsection C of this Section and applicable state law.

(4) In the case of a health insurance issuer that offers health insurance coverage in the market through a network plan, the individual no longer resides, lives, or works in the service area, or in an area for which the issuer is authorized to do business, but only if such coverage is terminated under this Paragraph uniformly without regard to any health status-related factor of covered individuals.

(5) In the case of health insurance coverage that is made available in the individual market only through one or more bona fide associations, the membership of the individual in the association, on the basis of which the coverage is provided, ceases but only if such coverage is terminated under this Paragraph uniformly without regard to any health status-related factor of covered individuals.

C.(1) In any case in which an issuer decides to discontinue offering a particular type of health insurance coverage offered in the individual market, coverage of such type may be discontinued by the issuer only if:

(a) The issuer provides notice to each covered individual provided coverage of this type in such market of such discontinuation at least ninety days prior to the date of the discontinuation of such coverage.

(b) The issuer offers to each individual in the individual market provided coverage of this type, the option to purchase any other individual health insurance coverage currently being offered by the issuer for individuals in such market.

(c) In exercising the option to discontinue coverage of this type and in offering the option of coverage under Subparagraph (b) of this Paragraph, the issuer acts uniformly without regard to any health status-related factor of enrolled individuals or individuals who may become eligible for such coverage.

(d) Prior to providing the notice required by Subparagraph (a) of this Paragraph, the issuer files such notice and the insurance product being discontinued with the commissioner of insurance.

(2)(a) Subject to Subparagraph (b) of this Paragraph, in any case in which a health insurance issuer elects to discontinue offering all health insurance coverage in the individual market in a state, health insurance coverage may be discontinued by the issuer only if:

(i) The issuer provides notice to the applicable state authority and to each individual of such discontinuation at least one hundred eighty days prior to the date of the expiration of such coverage.

(ii) All health insurance issued or delivered for issuance in the state in such market are discontinued and coverage under such health insurance coverage in such market is not renewed.

(iii) Prior to providing the notice required by Item (i) of this Subparagraph, the issuer files with the commissioner of insurance the notice and the insurance product being discontinued for certification that the notice is in compliance with this Section. Notice shall not be issued to the insureds or enrollees until the expiration of twenty days after the notice and insurance product being discontinued have been filed unless the commissioner of insurance gives his written approval prior to that time.

(b) In the case of a discontinuation in the individual market under Subparagraph (a) of this Paragraph, any individual's policy or coverage that is not subject to renewal during the minimum one-hundred-eighty-day notice period shall remain in force until the termination date upon which the contracted period of coverage ends. Any individual's policy or coverage whose renewal date falls within the minimum one-hundred-eighty-day notice period shall remain in force for one hundred eighty days from the date that the notice of discontinuation was issued.

(c) In the case of a discontinuation under Subparagraph (a) of this Paragraph in the individual market, the issuer may not provide for the issuance of any health insurance coverage in the market and state involved during the five-year period beginning on the date of the discontinuation of the last health insurance coverage not so renewed.

(3) No health insurance issuer shall not renew any policy or contract of coverage in the individual market prior to the end of the last period of coverage as stated in such policy or contract.

D. A health insurance issuer may modify the health insurance coverage for a policy form offered to individuals in the individual market if each of the following conditions is met:

(1) The modification occurs at the time of coverage renewal.

(2) The modification is approved by the commissioner, is consistent with state law, and is effective on a uniform basis among all the individuals with that policy form. However, for purposes of this Section, modifications affecting drug coverage shall not require approval by the commissioner.

(3) The issuer notifies, on a form approved by the Department of Insurance, each affected individual of the modification, including modification of coverage of a particular product or modification of drug coverage, not later than the sixtieth day before the date the modification is effective.

E. In applying this Section in the case of health insurance coverage that is made available by a health insurance issuer in the individual market to individuals only through one or more associations, a reference to an "individual" is deemed to include a reference to such an association, of which the individual is a member.

F. The Department of Insurance shall have the authority, pursuant to the Administrative Procedure Act, to promulgate and adopt rules and regulations necessary to implement the provisions of this Section.

Acts 1997, No. 1138, §1, eff. July 14, 1997; Acts 1999, No. 127, §1, eff. June 9, 1999; Redesignated from R.S. 22:250.13 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 484, §1, eff. Sept. 23, 2010; Acts 2010, No. 595, §1; Acts 2011, No. 350, §1, eff. Jan. 1, 2012; Acts 2012, No. 316, §1, eff. May 25, 2012.

NOTE: Former R.S. 22:1074 redesignated as R.S. 22:794 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1075 - Standards relating to benefits for mothers and newborns

§1075. Standards relating to benefits for mothers and newborns

A.(1) The provisions of R.S. 22:1065(A), (B), and (C) shall apply to health insurance coverage offered by a health insurance issuer in the individual market in the same manner as it applies to health insurance coverage offered by a health insurance issuer in connection with a group health plan in the small or large group market.

(2) Notwithstanding any other provisions to the contrary, a newborn child upon birth shall be enrolled as a dependent under a group health plan, policy, or certificate of coverage issued by a health insurance issuer, effective as of the date of such birth, under which such newborn child may be enrolled.

(3) If applicable, the premium for a newborn child added to a policy, plan, or certificate of coverage may be subject to adjustment for the additional coverage provided. Such coverage shall be effective as of the date of birth of such newborn child and pursuant to applicable provisions of the policy, plan, or certificate, shall be subject to the payment of such additional premium, if any, and receipt of any required enrollment information within the time period required by the health insurance issuer.

(4) To the extent that such newborn child meets, at birth, the eligibility provisions as set forth in state laws, rules, or regulations implementing the State Plan Medical Assistance under Title XIX of the Social Security Act, such additional coverage shall not be cancelled for nonpayment of any additional premium due, if any, prior to the health insurance issuer giving the secretary of the Louisiana Department of Health ninety days written notice thereof via United States mail, certified, return receipt requested.

(5) If the premium remains unpaid after the notice period, the health insurance issuer may cancel the newborn child's coverage effective as of the birth of the newborn child. The health insurance issuer shall mail a copy of the notice provided to the secretary of the Louisiana Department of Health to each health care provider that has submitted a claim for services rendered to the newborn child. The health insurance issuer shall mail the copy of the notice no later than three days after mailing the notice to the secretary of the Louisiana Department of Health.

B.(1) A summary plan description of any individual health plan shall be furnished to participants and beneficiaries. The summary plan description shall:

(a) Include the information described in Paragraph (3) of this Subsection.

(b) Be written in a manner calculated to be understood by the average plan participant.

(c) Be sufficiently accurate and comprehensive to reasonably apprise such participants and beneficiaries of their rights and obligations under the plan.

(2) A summary of any material modification in the terms of the plan and any change in the information required under Paragraph (3) of this Subsection shall be written in a manner calculated to be understood by the average plan participant and shall be furnished within ninety days after he becomes a participant or after he first receives benefits. If later, the information shall be furnished one hundred twenty days after the plan becomes subject to this Subpart.

(3) The plan description and summary plan description shall contain the following information:

(a) The name and type of administration of the plan.

(b) The name and address of the person designated as agent for the service of legal process, if such person is not the administrator.

(c) The name and address of the administrator.

(d) The names, titles, and addresses of any trustee or trustees if they are persons different from the administrator.

(e) A description of the relevant provisions of any applicable collective bargaining agreement.

(f) The plan's requirements respecting eligibility for participation and benefits.

(g) A description of the provisions providing for nonforfeitable pension benefits.

(h) The circumstances which may result in disqualification, ineligibility, or denial or loss of benefits.

(i) The source of financing of the plan and the identity of any organization through which benefits are provided.

(j) The date of the end of the plan year and whether the records of the plan are kept on a calendar, policy, or fiscal year basis.

(k) The procedures to be followed in presenting claims for benefits under the plan and the remedies available under the plan for the redress of claims which are denied in whole or in part.

Acts 1997, No. 1138, §1, eff. July 14, 1997; Acts 2004, No. 269, §1, eff. June 15, 2004; Redesignated from R.S. 22:250.15 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1075 redesignated as R.S. 22:795 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1076 - General exceptions

§1076. General exceptions

A. The requirements of this Subpart shall not apply to any health insurance coverage in relation to its provision of excepted benefits described in R.S. 22:1061(3)(a).

B. The requirements of this Subpart shall not apply to any health insurance coverage in relation to its provision of excepted benefits described in R.S. 22:1061(3)(b), (c), or (d) if the benefits are provided under a separate policy, certificate, or contract of insurance.

Acts 1997, No. 1138, §1, eff. July 14, 1997; Redesignated from R.S. 22:250.16 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1076 redesignated as R.S. 22:833 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1076.1 - Redesignated as R.S. 22:834 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1076.1. Redesignated as R.S. 22:834 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1077 - Required coverage for reconstructive surgery following mastectomies

§1077. Required coverage for reconstructive surgery following mastectomies

A. The legislature hereby finds that approximately three thousand women will be diagnosed with breast cancer each year in Louisiana. Studies documenting breast cancer statistics indicate that Louisiana has the highest mastectomy rate in the nation: fifty-one percent of all women diagnosed with breast cancer will undergo a mastectomy as part of their treatment regimen. Despite laws which require insurers and physicians to inform women that breast reconstruction is an insured surgical option, seven of ten women are not provided this information. The purpose of this Section is to assure that state law mirrors the federal Women's Health and Cancer Rights Act, to extend its application to all health insurance issuers in Louisiana, to stress that decisions regarding the reconstructive procedures to be performed shall be made solely by the patient in consultation with attending physicians, and to clarify that all stages of breast reconstruction as defined pursuant to this Section are medically necessary and shall not be excluded from coverage.

B. Any health benefit plan offered by a health insurance issuer that provides medical and surgical benefits with respect to a partial or full mastectomy shall also provide medical and surgical benefits for breast reconstruction. Such coverage shall be for breast reconstruction procedures selected by the patient in consultation with attending physicians. The coverage provided in this Section may be subject to annual deductibles, coinsurance, and copayment provisions as are consistent with those established for mastectomy procedures under the health benefit plan. Written notice of the availability of coverage shall be delivered to the insured or enrollee upon enrollment and annually thereafter as approved by the commissioner of insurance.

C. Any health benefit plan offered by a health insurance issuer shall provide notice to each insured or enrollee under such plan regarding the coverage required by this Section in accordance with regulations adopted by the Department of Insurance. This notice shall be in writing and prominently positioned in any literature or correspondence made available or distributed by the plan or issuer and shall be transmitted in one of the following ways, whichever is earlier:

(1) In the next mailing made by the plan or issuer to the insured or enrollee.

(2) As part of any annual informational packet sent to the insured or enrollee.

D. Any health benefit plan offered by a health insurance issuer shall not:

(1) Deny to a patient eligibility, or continued eligibility, to enroll or to renew coverage under the terms of the plan, solely for the purpose of avoiding the requirements of this Section.

(2) Penalize or otherwise reduce or limit the reimbursement of an attending provider, or provide monetary or nonmonetary incentives to an attending provider, to induce such provider to provide care to an insured or enrollee in a manner inconsistent with this Section.

(3) Require that the mastectomy procedures and reconstructive procedures be performed under the same policy or plan.

(4) Reduce or limit coverage benefits to a patient for the reconstructive procedures performed pursuant to this Section as determined in consultation with the attending physician and patient.

E. In the case of a health benefit plan maintained pursuant to one or more collective bargaining agreements between employee representatives and one or more employers, any plan amendment made pursuant to a collective bargaining agreement relating to the plan which amends the plan solely to conform to any requirement imposed pursuant to this Section shall not be treated as a termination of the collective bargaining agreement.

F. For purposes of this Section:

(1) "Breast reconstruction"means all stages of reconstruction of the breast on which a mastectomy has been performed and on the other breast to produce a symmetrical appearance, including but not limited to liposuction performed for transfer to a reconstructed breast or to repair a donor site deformity, tattooing the areola of the breast, surgical adjustments of the non-mastectomized breast, unforeseen medical complications which may require additional reconstruction in the future, and prostheses and physical complications, including but not limited to lymphedemas.

(2) "Health benefit plan" means a policy, contract, certificate, or agreement entered into, offered, or issued by a health insurance issuer to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services. "Health benefit plan" shall not include a plan providing coverage for excepted benefits as defined in R.S. 22:1061 and short-term policies that have a term of less than twelve months.

(3) "Health insurance issuer" means an entity subject to the insurance laws and regulations of this state, or subject to the jurisdiction of the commissioner, that contracts or offers to contract to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services, including through a health benefit plan as defined in this Section, and shall include a sickness and accident insurance company, a health maintenance organization, a preferred provider organization, or any similar entity, or any other entity providing a plan of health insurance or health benefits.

Acts 1999, No. 30, §1; Redesignated from R.S. 22:250.17 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011; Acts 2016, No. 145, §1, eff. May 19, 2016.

NOTE: Former R.S. 22:1077 redesignated as R.S. 22:835 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1078 - Protections required for victims of the crime of domestic violence

§1078. Protections required for victims of the crime of domestic violence

A. As used in this Section, the following terms shall be defined as follows:

(1) "Abuse" means bodily injury as a result of battery or any offense against the person as defined in the Louisiana Criminal Code, except negligent injury and defamation, when such battery or offense is committed by one family or household member against another. "Abuse" shall also mean abuse of adults as defined in R.S. 15:1503 when committed by an adult child or adult grandchild.

(2) "Abuse status" means the fact or perception that a person is, has been, or may be a subject of abuse, irrespective of whether the person has sustained abuse-related medical conditions.

(3) "Confidential abuse information" means information about acts of abuse or the abuse status of a subject of abuse, the fact that a person's medical condition is abuse-related if the issuer knows or has reason to know it is abuse-related, the home and work address and telephone number of a subject of abuse, or the status of an applicant or insured as a family member, employer, or associate of a subject of abuse, or as a person in a relationship with a subject of abuse.

(4) "Insurance professional" means an agent, broker, adjuster, or third party administrator as defined in this Title.

(5) "Subject of abuse" means a person against whom an act of abuse has been directed; who has current or prior injuries, illnesses, or disorders that result from abuse; or who seeks, may have sought, or had reason to seek medical or psychological treatment for abuse or protection, court-ordered protection, or shelter from abuse.

B. No health insurance issuer or nonfederal governmental plan shall engage in any of the following acts or practices on the basis of the abuse status of an applicant or insured:

(1) Restricting, excluding, or limiting health benefit plan coverage solely as a result of abuse status.

(2) Adding a rate differential solely because of abuse status.

(3) Denying or limiting payment of a claim incurred by an insured, enrollee, member, subscriber, or dependent solely because the claim was incurred as a result of abuse status.

C. A spouse who is the subject of domestic abuse and who, together with any other dependents, is covered as a dependent on an individual policy or subscriber agreement naming an abusive spouse as the policyholder shall have the right to convert such individual dependent coverage to an individual policy without medical underwriting upon the judgment of divorce or judgment of legal separation from the abusive spouse. The converted policy shall be on the same policy form and shall provide the same benefits, including deductibles, coinsurance, and copayments, as the policy from which coverage is being converted. The spouse converting coverage shall thereafter have the same right to change benefits upon the anniversary date of the policy as in the policy from which coverage is being converted. The right to convert coverage shall become effective upon receipt of notice of termination of coverage under an abusive spouse's policy or subscriber agreement, only if the abused spouse gives written notice within thirty days and provides the health insurance issuer with a copy of the divorce decree or separation order.

D. No health insurance issuer, nonfederal governmental plan, or person employed by or contracting with such entities shall disclose or transfer information related to the abuse status of an applicant or insured for any purpose or to any person except:

(1) To the subject of abuse or an individual specifically designated in writing by the subject of abuse.

(2) To a health care provider for the direct provision of health care services.

(3) To a licensed physician identified and designated by the subject of abuse.

(4) When ordered by a court of competent jurisdiction or otherwise required by law.

(5) When necessary for a valid business purpose to transfer information that includes confidential abuse information that cannot reasonably be segregated without undue hardship. Confidential abuse information may be disclosed only if the recipient has executed a written agreement to be bound by the prohibitions of this Section in all respects and to be subject to the enforcement of this Section by the courts of this state for the benefit of the applicant or the insured and only to the following persons:

(a) A reinsurer that seeks to indemnify or indemnifies all or any part of a policy covering a subject of abuse and that cannot underwrite or satisfy its obligations under the reinsurance agreement without that disclosure.

(b) A party to a proposed or consummated sale, transfer, merger, or consolidation of all or part of the business of the health insurance issuer or insurance professional.

(c) Medical or claims personnel contracting with the health insurance issuer or insurance professional, but only when necessary to process an application, to perform the health insurance issuer's or the insurance professional's duties under the policy, or to protect the safety or privacy of a subject of abuse. For purposes of this Paragraph, a health insurance issuer or insurance professional shall include a parent or affiliate company of the health insurance issuer or an insurance professional who has a service agreement with the health insurance issuer or insurance professional.

(d) With respect to the address and telephone number of a subject of abuse, to entities with whom the health insurance issuer or insurance professional transacts business when the business cannot be transacted without the address and telephone number.

(6) To an attorney who needs the information to represent the health insurance issuer or insurance professional effectively only if the health insurance issuer or insurance professional notifies the attorney of its obligations under this Section and requests that the attorney exercise due diligence to protect the confidential abuse information consistent with the attorney's obligation to represent the health insurance issuer or insurance professional.

(7) To the policyowner or assignee, in the course of delivery of the policy, if the policy contains information about abuse status.

(8) To any other entities authorized by regulations adopted by the commissioner of insurance pursuant to the Administrative Procedure Act.

E. Nothing in this Section shall prohibit a health insurance issuer or a nonfederal governmental plan from asking about a medical condition or from using medical information to underwrite or to carry out its duties under the policy, even if the medical information is related to a medical condition that the insurer or insurance professional knows or has reason to know is abuse-related, to the extent otherwise permitted under this Section and other applicable laws.

Acts 1999, No. 1185, §1; Redesignated from R.S. 22:250.19 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 861, §9.

NOTE: Former R.S. 22:1078 redesignated as R.S. 22:821 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1079 - Compliance of health insurance issuer with Gramm-Leach-Bliley Act

§1079. Compliance of health insurance issuer with Gramm-Leach-Bliley Act

A health insurance issuer who is in compliance with the privacy requirements of the federal Health Insurance Portability and Accountability Act of 1996 (42 USC 1320d) shall be deemed to be in compliance with state law intended to implement requirements of Title V of the federal Gramm-Leach-Bliley Act.

Acts 2003, No. 659, §1; Redesignated from R.S. 22:250.20 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1079 redesignated as R.S. 22:836 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1080 - Third-party premium payments; refusal of acceptance

§1080. Third-party premium payments; refusal of acceptance

A. No health insurance issuer or health maintenance organization shall refuse the receipt of a premium payment when such payment is made by a third-party to the insurance contract, provided that the payment is made from or pursuant to a fund or grant established by any one of the following:

(1) The Ryan White HIV/AIDS Program pursuant to Title XXVI of the Public Health Service Act.

(2) Indian tribes, tribal organizations, or urban Indian organizations.

(3) State or federal government programs.

(4) The American Kidney Fund.

B. This Section shall not be construed to require a health insurance issuer or health maintenance organization to accept a third-party premium payment from a health care provider.

Redesignated as R.S. 22:837 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

Acts 2014, No. 491, §1



RS 22:1081 - Redesignated as R.S. 22:796 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1081. Redesignated as R.S. 22:796 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1091 - Health insurance plans subject to rate review

SUBPART D. RATE REVIEW

§1091. Health insurance plans subject to rate review

A. The provisions of this Subpart shall apply to any health benefit plan which provides coverage in the small group market or individual market, including any policy or subscriber agreement covering residents of this state. The provisions of this Section shall apply regardless of where such policy or subscriber agreement was issued or issued for delivery in this state and shall include any employer, association, or trustee of a fund established by an employer, association, or trust for multiple associations who shall be deemed the policyholder, covering one or more employees of such employer, one or more members or employees of members of such association or multiple associations, for the benefit of persons other than the employer, the association, or the multiple associations, as well as their officers or trustees. The provisions of this Subpart shall not apply to the following, unless specifically provided for:

(1) An Archer medical savings account that meets all requirements of Section 220 of the Internal Revenue Code of 1986.

(2) A health savings account that meets all requirements of Section 223 of the Internal Revenue Code of 1986.

(3) Excepted benefit or limited benefits as defined in this Title.

B. As used in this Subpart, the following terms shall have the meanings ascribed to them in this Section:

(1) "Actuarial certification" means a written statement by a member of the American Academy of Actuaries that a health insurance issuer is in compliance with the provisions of this Subpart, based upon the actuary's examination, including a review of the appropriate records and of the actuarial assumptions and methods utilized by the health insurance issuer in establishing rates for applicable health benefit plans.

(2) "Excessive" means the rate charged for the health insurance coverage causes the premium or premiums charged for the health insurance coverage to be unreasonably high in relation to the benefits provided under the particular product. In determining whether the rate is unreasonably high in relation to the benefits provided, the department shall consider each of the following:

(a) Whether the rate results in a projected medical loss ratio below the federal medical loss ratio standard in the applicable market to which the rate applies, after accounting for any adjustments allowable under federal law.

(b) Whether one or more of the assumptions on which the rate is based is not supported by substantial evidence.

(c) Whether the choice of assumptions or combination of assumptions on which the rate is based is unreasonable.

(3) "Federal review threshold" means any rate increase that results in a ten percent or greater rate increase, or such other threshold as required by federal law or regulation or any rate that, when combined with all rate increases and decreases during the previous twelve-month period, would result in an aggregate ten percent or greater rate increase. For reporting purposes, the federal threshold shall mean any rate increase above zero percent or such other threshold as required by federal law or regulation.

(4) "Grandfathered health plan coverage" has the same meaning as that in 45 CFR 147.140 or other subsequently adopted federal law, rule, regulation, directive, or guidance.

(5) "Health benefit plan", "plan", "benefit", or "health insurance coverage" means services consisting of medical care, provided directly, through insurance or reimbursement, or otherwise, and including items and services paid for as medical care under any hospital or medical service policy or certificate, hospital or medical service plan contract, preferred provider organization, or health maintenance organization contract offered by a health insurance issuer. However, excepted benefits as defined in R.S. 22:1061(3)(a) are not included as a "health benefit plan".

(6) "Health insurance issuer" means any entity that offers health insurance coverage through a policy, certificate of insurance, or subscriber agreement subject to state law that regulates the business of insurance. A "health insurance issuer" shall include a health maintenance organization, as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of this Title.

(7) "Health savings accounts" means those accounts for medical expenses authorized by 26 U.S.C. 220 et seq.

(8) "Inadequate" means rates for a particular product are clearly insufficient to sustain projected losses and expenses, or the use of such rates.

(9) "Index rate" means the average rate resulting from the estimated combined claims experience for all Essential Health Benefits, pursuant to 42 U.S.C. 18022, Section 1302(b) of the Patient Protection and Affordable Care Act, of all nontransitional and nongrandfathered health plan coverage within a health insurance issuer's single, statewide risk pool in the individual market and within a health insurance issuer's single, statewide risk pool in the small group market, with a separate index rate being calculated for each market. Health insurance issuers may make any market-wide and plan- or product-specific adjustments to an index rate as permitted or as required by federal law, rules, or regulations.

(10) "Individual health insurance coverage" or "individual policy" means health insurance coverage offered to individuals in the individual market or through an association.

(11) "Individual market" means the market for health insurance coverage offered to individuals other than in connection with a group health plan.

(12) "Insured" includes any policyholder, including a dependent, enrollee, subscriber, or member, who is covered through any policy or subscriber agreement offered by a health insurance issuer.

(13) "Large group" or "large employer" means, in connection with a group health plan with respect to a calendar year and a plan year, an employer who employed an average of at least fifty-one employees on business days during the preceding calendar year and who employs at least two employees on the first day of the plan year.

(14) "Large group market" means the health insurance market under which individuals obtain health insurance coverage directly or through any arrangement on behalf of themselves and their dependents through a group health plan maintained by a large employer.

(15) "Medical loss ratio" means the ratio of expected incurred benefits to expected earned premium over the time period of coverage, subject to the requirements of federal law, regulation, or rule.

(16) "New rate filing" means a rate filing for any particular product which has not been issued or delivered in this state.

(17) "Particular product" means a basic insurance policy form, certificate, or subscriber agreement delineating the terms, provisions, and conditions of a specific type of coverage or benefit under a particular type of contract with a discrete set of rating and pricing methodologies that a health insurance issuer offers in the state.

(18) "Rate" means the rate initially filed or filed as a result of determination of rates by a health insurance issuer for a particular product.

(19) "Rate change" means the rates for any health insurance issuer for a particular product differ from the rates on file with the department, including but not limited to any change in any current rating factor, periodic recalculation of experience, change in rate calculation methodology, change in benefits, or change in the trend or other rating assumptions.

(20) "Rate increase" means any increase of the rates for a particular product. When referring to federal review thresholds, "rate increase" includes a premium volume-weighted average increase for all insureds for the aggregate rate changes during the twelve-month period preceding the proposed rate increase effective date.

(21) "Rating period" means the calendar period for which rates established by a health insurance issuer are in effect.

(22) "Small group" or "small employer" means any person, firm, corporation, partnership, trust, or association actively engaged in business which has employed an average of at least one but not more than fifty employees on business days during the preceding calendar year and who employs at least one employee on the first day of the plan year. "Small group" or "small employer" shall include coverage sold to small groups or small employers through associations or through a blanket policy. For purposes of rate calculation by a health insurance issuer, a small employer group consisting of one employee shall be rated within a health insurance issuer's individual market risk pool, unless that health insurance issuer provides only employer coverage and thus has only a small group market risk pool.

(23) "Unfairly discriminatory" means rates that result in premium differences between insureds within similar risk categories that do not reasonably correspond to differences in expected costs. When applied to rates charged, "unfairly discriminatory" shall refer to any rate charged by small group or individual health insurance issuers in violation of R.S. 22:1095.

(24) "Unjustified" means a rate for which a health insurance issuer has provided data or documentation to the department in connection with rates for a particular product that is incomplete, inadequate, or otherwise does not provide a basis upon which the reasonableness of the rate may be determined or is otherwise inadequate insofar as the rate charged is clearly insufficient to sustain projected losses and expenses.

(25) "Unreasonable" means any rate that contains a provision or provisions that are any of the following:

(a) Excessive.

(b) Unfairly discriminatory.

(c) Unjustified.

(d) Otherwise not in compliance with the provisions of this Title, or with other provisions of law.

Acts 1991, No. 777, §2, eff. Sept. 30, 1992; Acts 1993, No. 54, §1; Acts 2001, No. 272, §1, eff. Jan. 1, 2002; Acts 2003, No. 659, §1; Acts 2004, No. 663, §1; Redesignated from R.S. 22:228.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 93, §1; Acts 2014, No. 718, §1, eff. June 18, 2014; Acts 2016, No. 32, §1.



RS 22:1092 - Health insurance issuers; rate filings and rate increases

§1092. Health insurance issuers; rate filings and rate increases

A. Every health insurance issuer shall file with the department every proposed rate to be used in connection with all of its particular products. Every such filing shall clearly state the date of the filing, the proposed rate, and the effective date of the proposed rate. All rate filings required by this Subpart shall be made in accordance with the following:

(1) Rate filings shall be made within the time prescribed by the department.

(2) All health insurance issuers assuming, merging, or acquiring blocks of business shall be considered as proposing new rates.

(3) The commissioner may set the date upon which index rates in a market are not subject to revision by an issuer.

B. All proposed rate filings shall be filed in the manner and form prescribed by the department.

C. When a rate filing made pursuant to this Subpart is not accompanied by the information upon which the health insurance issuer supports the rate filing, with the result that the department does not have sufficient information to determine whether the rate filing meets the requirements of this Subpart, the department may require the health insurance issuer to refile the information upon which it supports its filing. The time period provided in this Section shall begin anew and commence as of the date the proper information is furnished to the department.

D. All proposed rate filings may be reviewed for compliance with R.S. 22:1095 and with other provisions of law governing rates in the individual market and the small group market. A review of rates made pursuant to this Subpart shall not constitute a determination under the Administrative Procedure Act, R.S. 49:950 et seq., nor shall such a review of rates be subject to other administrative or judicial relief.

E. Each rate filing shall be reviewed by the department to determine whether such filing is reasonable and compliant with this Subpart.

F. The department shall consider the following criteria to determine whether a rate is unreasonable:

(1) Whether the rate is excessive.

(2) Whether the rate is unfairly discriminatory.

(3) Whether the rate is unjustified.

(4) Whether the rate does not otherwise comply with the provisions of this Title or with other provisions of law.

G. The review of any proposed rate may take into consideration the following nonexhaustive list of factors and any other factors established by federal rule or regulation to the extent applicable, to determine whether the filing under review is unreasonable:

(1) The impact of medical trend changes by major service categories.

(2) The impact of utilization changes by major service categories.

(3) The impact of cost-sharing changes by major service categories.

(4) The impact of benefit changes.

(5) The impact of changes in an insured's risk profile.

(6) The impact of any overestimate or underestimate of medical trend for prior year periods related to the rate increase, if applicable.

(7) The impact of changes in reserve needs.

(8) The impact of changes in administrative costs related to programs that improve health care quality.

(9) The impact of changes in other administrative costs.

(10) The impact of changes in applicable taxes or licensing or regulatory fees.

(11) Medical loss ratio.

(12) The financial performance of the health insurance issuer, including capital and surplus levels.

H. Within fifteen days of submission of any proposed rate increase that meets or exceeds the federal review threshold, the department shall publish on its website any documents or forms as required by federal law, rule, or regulation to maintain an effective rate review program. After publication, the public shall have thirty days to submit comments.

I. For any rate increase that meets or exceeds the federal review threshold, the department shall post a notice of final determination on its website and undertake any other actions necessary pursuant to Section 2794 of the Public Health Service Act.

Acts 1991, No. 777, §2, eff. Sept. 30, 1992; Acts 2001, No. 272, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:228.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2014, No. 718, §1, eff. June 18, 2014.



RS 22:1092.1 - Grandfathered health coverage; rating practices

§1092.1. Grandfathered health coverage; rating practices

The rating practices and rating methods and the rating restrictions imposed by law upon grandfathered health coverage in the individual market and small group market that are in effect on the day that this Section takes effect, including the restrictions on rate increases and required notices for such increases, shall remain binding upon such grandfathered health coverage. Such grandfathered coverage is exempt from the provisions of this Subpart, unless specifically provided for otherwise.

Acts 2014, No. 718, §1, eff. June 18, 2014.



RS 22:1093 - Disclosure of rating practices and renewability provisions for insureds

§1093. Disclosure of rating practices and renewability provisions for insureds

A. Each health insurance issuer shall make reasonable disclosure in solicitation and sales materials provided to insureds of the provisions relating to renewability of coverage.

B. Each health insurance issuer shall provide its insureds with a written notice and reasonable explanation and justification, including the contributing factors for the rate increase, for any rate increase no less than forty-five days prior to the effective date of such increase.

Acts 1991, No. 777, §2, eff. Sept. 30, 1992; Acts 2001, No. 272, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:228.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2014, No. 718, §1, eff. June 18, 2014.



RS 22:1094 - Maintenance of records for the department

§1094. Maintenance of records for the department

A. Each health insurance issuer shall maintain at its principal place of business a complete and detailed description of its rating practices, including information and documentation which demonstrate that its rating methods and practices are based upon commonly accepted actuarial assumptions and are in accordance with sound actuarial principles and the rules and regulations of the department.

B. Each health insurance issuer shall file once per calendar year with the department an actuarial certification that the health insurance issuer is in compliance with this Subpart and that the rating methods of the health insurance issuer are actuarially sound. A copy of such certification shall be retained by the health insurance issuer at its principal place of business.

C. A health insurance issuer shall make the information and documentation described in Subsection A of this Section available to the department for inspection.

Acts 1991, No. 777, §2, eff. Sept. 30, 1992; Redesignated from R.S. 22:228.5 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2014, No. 718, §1, eff. June 18, 2014.



RS 22:1095 - Rating factors; risk pools; individual market plan and calendar year requirement

§1095. Rating factors; risk pools; individual market plan and calendar year requirement

A. Health insurance issuers may vary premiums from the plan-adjusted index rate in the individual or small group market due only to one or more of the following factors:

(1) The number of persons such product or coverage covers, whether an individual or family.

(2) Geographic rating area, as established in accordance with this Section.

(3) Age, except that such variation shall be no more than three-to-one for adults.

(4) Tobacco use as defined in 45 C.F.R. 147.102 or any subsequent federal law, except that such rate shall not vary by more than one- and one-half-to-one.

B. Every health insurance issuer in this state shall maintain a single, separate, and distinct risk pool for the individual market and a single, separate, and distinct risk pool for the small group market. Health insurance issuers of student health plans shall maintain a single, separate, and distinct risk pool for student health plans.

C. To the extent that they are applied to coverage issued to members within a family under a small group plan, the ratings variations permitted under Paragraphs (A)(3) and (4) of this Section shall be attributed to each member to whom those factors apply and the factors may be applied only as permitted by federal law.

D. Consistent with the single risk pool requirement, as of January 1, 2015, all nongrandfathered coverage in the individual market shall be offered on a calendar year basis. For purposes of new enrollment effective on any date other than January first, the first policy year following such enrollment may comprise a prorated policy year, ending on December thirty-first. Any exceptions or modifications to the calendar year requirement by federal law or rule shall also apply to health insurance issuers under this Section.

E. The department shall determine the geographic rating area or areas in this state by rule, regulation, bulletin, or any other mechanism made available by law.

F. Any rate proposed to be used by a health insurance issuer shall be submitted and controlled by this Subpart. However, the commissioner shall have the authority to grant transitional relief from the provisions of this Subpart.

Acts 1993, No. 655, §1; Acts 1995, No. 593, §1; Acts 1995, No. 1173, §1; Acts 1997, No. 1165, §1; Acts 2001, No. 272, §1, eff. Jan. 1, 2002; Acts 2004, No. 426, §1; Redesignated from R.S. 22:228.6 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011; Acts 2014, No. 718, §1, eff. June 18, 2014.



RS 22:1096 - Regulations; preemption

§1096. Regulations; preemption

A. The commissioner may promulgate such rules and regulations as may be necessary and proper to carry out the provisions of this Subpart and Section 2794 of the Public Health Service Act. Such rules and regulations shall be promulgated and adopted in accordance with the Administrative Procedure Act.

B. If at any time a provision of this Subpart is in conflict with federal law or with regulations promulgated pursuant to federal law, such provision shall be preempted only to the extent necessary to avoid direct conflict with federal law or regulations. The commissioner shall subsequently administer and enforce the provisions of this Subpart in a manner that conforms to federal law or regulations. If necessary to preserve the department's regulatory authority or if necessary to effectively enforce the provisions of this Subpart, the commissioner may promulgate rules or regulations to that effect and may issue directives or bulletins on a provisional basis before such rules or regulations take effect. Such provisional basis for the issuance of directives or bulletins under this Section shall not exceed a period of one year.

Acts 1990, No. 636, §1; Acts 1991, No. 848, §1; Acts 1993, No. 297, §1; Acts 1995, No. 418, §1; Redesignated from R.S. 22:229 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 595, §1; Acts 2014, No. 718, §1, eff. June 18, 2014.



RS 22:1097 - Discrimination in rates or failure to provide coverage because of severe disability or sickle cell trait prohibited

§1097. Discrimination in rates or failure to provide coverage because of severe disability or sickle cell trait prohibited

A. No insurance company shall charge unfair discriminatory premiums, policy fees, or rates for, or refuse to provide any policy or contract of life insurance, life annuity, or policy containing disability coverage for a person solely because the applicant therefor has a severe disability, unless the rate differential is based on sound actuarial principles or is related to actual experience. No insurance company shall unfairly discriminate in the payments of dividends, other benefits payable under a policy, or in any of the terms and conditions of such policy or contract solely because the owner of the policy or contract has a severe disability.

B. As used in this Section, "severe disability" means any disease of, or injury to, the spinal cord resulting in permanent and total disability, amputation of any extremity that requires prosthesis, permanent visual acuity of twenty/two hundred or worse in the better eye with the best correction, a peripheral field so contracted that the widest diameter of such field subtends an angular distance no greater than twenty degrees, total deafness, inability to hear a normal conversation or use a telephone without the aid of an assistive device, or any developmental disability, including but not limited to autism, cerebral palsy, epilepsy, intellectual disabilities, and other neurological impairments.

C. No insurance company shall charge unfair discriminatory premiums, policy fees, or rates for, or refuse to provide any policy, subscriber agreement, or contract of life insurance, life annuity, or policy containing disability coverage for a person solely because the applicant therefor has sickle cell trait. No insurance company shall unfairly discriminate in the payments of dividends, other benefits payable under a policy, or in any of the terms and conditions of such policy or contract solely because the insured of the policy or contract has sickle cell trait. Nothing in this Subsection shall prohibit waiting periods, pre-existing conditions, or dreaded disease rider exclusions, or any combination thereof, as may be permitted by federal law.

Added by Acts 1981, No. 766, §1. Amended by Acts 1982, No. 643, §1; Redesignated from R.S. 22:652.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2014, No. 718, §1, eff. June 18, 2014; Acts 2014, No. 811, §11, eff. June 23, 2014.



RS 22:1098 - Frequency of rate increase; limitations

§1098. Frequency of rate increases; limitations

A. The following rate increase limitations shall apply to all health benefit plans, limited benefits, and excepted benefits:

(1) Health insurance issuers of limited benefits and excepted benefits policies shall not increase rates during the initial twelve months of coverage, and may not do so more than once in any six-month period following the initial twelve-month period.

(2) Health insurance issuers shall not increase rates for policies or plans in the individual market during the plan year. Rate increases for policies or plans in the individual market may occur only upon renewal or upon commencement of the policy or plan year.

(3) Rates for policies or plans in the small group market shall not increase during the initial twelve months of coverage.

B. No health insurance issuer issuing policies or subscriber agreements shall increase its rates or reduce the covered benefits under the policy or subscriber agreement after the commencement of the minimum one-hundred-eighty-day period following the notice of the discontinuation of offering all health insurance coverage as described in R.S. 22:1068(C)(2)(a)(i) or 1074(C)(2)(a)(i).

C. This Section shall not affect increases in the premium amount due to any change required for compliance with the addition of a newly covered person or policy benefit level, or such changes necessary to comply with R.S. 22:1095 or other state or federal law, regulation, or rule.

Acts 2014, No. 718, §1, eff. June 18, 2014.



RS 22:1099 - Enforcement

§1099. Enforcement

A. Whenever the commissioner has reason to believe that any health insurance issuer is not in compliance with any of the provisions of this Subpart, he shall notify such health insurance issuer. Upon such notice, the commissioner may, in addition to the penalties in Subsection C of this Section, issue and cause to be served upon such health insurance issuer an order requiring the health insurance issuer to cease and desist from any violation.

B. Any health insurance issuer who violates a cease and desist order issued by the commissioner pursuant to this Subpart while such order is in effect shall be subject to one or more of the following at the commissioner's discretion:

(1) A monetary penalty of not more than twenty-five thousand dollars for each act or violation and every day the health insurance issuer is not in compliance with the cease and desist order, not to exceed an aggregate of two hundred fifty thousand dollars for any six-month period.

(2) Suspension or revocation of the health insurance issuer's certificate of authority to operate in this state.

(3) Injunctive relief from the district court of the district in which the violation may have occurred or in the Nineteenth Judicial District Court.

C. As a penalty for violating this Subpart, the commissioner may refuse to renew, or may suspend or revoke the certificate of authority of any health insurance issuer, or in lieu of suspension or revocation of a certificate of authority, the commissioner may levy a monetary penalty of not more than one thousand dollars for each act or violation, not to exceed an aggregate of two hundred fifty thousand dollars.

D. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq., except as otherwise provided by this Subpart. If a health insurance issuer has demanded a timely hearing, the penalty, fine, or order by the commissioner shall not be imposed until such time as the division of administrative law makes a finding that the penalty, fine, or order is warranted in a hearing held in the manner provided in Chapter 12 of this Title.

Acts 2014, No. 718, §1, eff. June 18, 2014.



RS 22:1111 - Medicare supplement minimum standards

SUBPART E. MEDICARE SUPPLEMENT MINIMUM STANDARDS

§1111. Medicare supplement minimum standards

A.(1) Except as otherwise specifically provided, this Section shall apply to:

(a) All Medicare supplement policies and subscriber contracts delivered or issued for delivery in this state on or after the effective date hereof, and

(b) All certificates issued under group Medicare supplement policies or subscriber contracts which have been delivered or issued for delivery in this state.

(2) Except as otherwise specifically provided in Paragraph F(3), the provisions of this Section are not intended to prohibit or apply to insurance policies or health care benefit plans, including group conversion policies, provided to Medicare eligible persons which are not marketed or held to be Medicare supplement policies or benefit plans.

B. For purposes of this Section, the following terms shall have the meaning indicated herein:

(1) "Applicant" means:

(a) In the case of an individual Medicare supplement policy or subscriber contract, the person who seeks to contract for insurance benefits, and

(b) In the case of a group Medicare supplement policy or subscriber contract, the proposed certificate holder.

(2) "Medicare supplement policy" means a group or individual policy of health insurance or a subscriber contract of hospital and medical service associations or health maintenance organizations, other than a policy issued pursuant to a contract under Section 1876 of the federal Social Security Act (42 U.S.C. 1395 et seq.), or an issued policy under a demonstration project specified in 42 U.S.C. 1395ss(g)(1), which is advertised, marketed, or designed primarily as a supplement to reimbursement under Medicare for the hospital, medical, or surgical expenses of a person eligible for Medicare. The term does not include a policy or contract of one or more employers or labor organizations, or of the trustees of a fund established by one or more employers or labor organizations, or a combination thereof, for employees or former employees, or a combination thereof, or for members or former members, or a combination thereof, of the labor organizations.

(3) "Certificate" means a certificate issued under a group Medicare supplement policy, which policy has been delivered or issued for delivery in this state.

(4) "Medicare" means the "Health Insurance for the Aged Act", Title XVIII of the Social Security Amendments of 1965, as then constituted or later amended.

C.(1) The commissioner shall issue reasonable regulations to establish specific standards for policy provisions of Medicare supplement policies and certificates. Such standards shall be in addition to and in accordance with applicable laws of this state. No requirement of the Louisiana Insurance Code relating to minimum required policy benefits, other than the minimum standards contained in this Section, shall apply to Medicare supplement policies. The standards may cover but shall not be limited to:

(a) Terms of renewability.

(b) Initial and subsequent conditions of eligibility.

(c) Nonduplication of coverage.

(d) Probationary periods.

(e) Benefit limitations, exceptions, and reductions.

(f) Elimination periods.

(g) Requirements for replacement.

(h) Recurrent conditions.

(i) Definition of terms.

(2) The commissioner may issue reasonable regulations that specify prohibited policy provisions not otherwise specifically authorized by statute, which in the opinion of the commissioner, are unjust, unfair, or unfairly discriminatory to any person insured or proposed for coverage under a Medicare supplement policy.

(3) Notwithstanding any other provisions of law, a Medicare supplement policy shall not deny a claim for losses, incurred more than six months from the effective date of coverage, for a preexisting condition. The policy shall not define a preexisting condition more restrictively than a condition for which medical advice was given or treatment was recommended by, or received from, a physician within six months before the effective date of coverage.

D. The commissioner shall issue reasonable regulations to establish minimum standards for benefits, claims payment, marketing practices, compensation arrangements, and reporting practices for Medicare supplement policies. No Medicare supplement insurance policy, contract, or certificate in force in the state shall contain benefits which duplicate benefits provided by Medicare.

E.(1) Every insurer providing group Medicare supplement insurance benefits to a resident of this state pursuant to this Section shall file for approval by the commissioner a copy of the master policy and any certificate used in this state in accordance with the filing requirements and procedures applicable to group Medicare supplement policies issued in this state.

(2)(a) Medicare supplement policies shall return to policyholders benefits which are reasonable in relation to the premium charged. The commissioner shall issue reasonable rules and regulations to establish minimum standards for loss ratios of Medicare supplement policies on the basis of incurred claims experience, or incurred health care expenses where coverage is provided by a health maintenance organization on a service rather than reimbursement basis, and earned premiums in accordance with accepted actuarial principles and practices.

(b) Each entity providing Medicare supplement policies or certificates in this state shall annually file its rates, rating schedule, and supporting documentation demonstrating that it is in compliance with the applicable loss-ratio standards of this state. All filings of rates and rating schedules shall demonstrate that the actual and expected losses in relation to premiums comply with the requirements of this Subpart.1

(3) Repealed by Acts 1990, No. 656, §2.

F.(1) In order to provide for full and fair disclosure in the sale of Medicare supplement policies, no Medicare supplement policy or certificate shall be delivered in this state unless an outline of coverage is delivered to the applicant at the time application is made. The commissioner shall prescribe the format and content of the outline of coverage required by this Subsection. In this Subsection, "format" means style, arrangements, and overall appearance, including such items as the size, color, and prominence of type and arrangement of text and captions. The outline of coverage shall include:

(a) A description of the principal benefits and coverage provided in the policy.

(b) A statement of the exceptions, reductions, and limitations contained in the policy.

(c) A statement of the renewal provisions, including any reservation by the insurer of a right to change premiums.

(d) A statement that the outline of coverage is a summary of the policy issued or applied for, and that the policy should be consulted to determine governing contractual provisions.

(2) The commissioner may prescribe by regulation a standard form and the contents of an informational brochure for persons eligible for Medicare, which is intended to improve the buyer's ability to select the most appropriate coverage and improve the buyer's understanding of Medicare. Except in the case of direct response insurance policies, the commissioner may require by regulation that the informational brochure be provided to any prospective insureds eligible for Medicare concurrently with delivery of the outline of coverage. With respect to direct response insurance policies, the commissioner may require by regulation that the prescribed brochure shall be provided to any prospective insureds eligible for Medicare upon request, but in no event later than the time of policy delivery.

(3) The commissioner may promulgate regulations for captions or notice requirements, determined to be in the public interest and designed to inform prospective insureds that particular insurance coverages are not Medicare supplement coverages, for all accident and sickness insurance policies sold to persons eligible for Medicare, other than:

(a) Medicare supplement policies;

(b) Disability income policies;

(c), (d) Repealed by Acts 1997, No. 633, §2, eff. July 3, 1997.

(4) The commissioner may further promulgate reasonable regulations to govern the full and fair disclosure of the information in connection with the replacement of accident and sickness policies, subscriber contracts, or certificates by persons eligible for Medicare.

G. Medicare supplement policies or certificates shall have a notice prominently printed on the first page of the policy or certificate or attached thereto stating in substance that the applicant shall have the right to return the policy or certificate within thirty days of its delivery and to have the premium refunded if, after examination of the policy or certificate, the applicant is not satisfied for any reason. Any refund made pursuant to this Subsection shall be paid directly to the applicant by the insurer in a timely manner.

H. Every insurer, health care service plan, or other entity providing Medicare supplement insurance or benefits in this state shall provide a copy of any Medicare supplement advertisement intended for use in this state, whether through written, radio, or television medium, to the commissioner for his review and approval to the extent permitted under the Insurance Code, particularly under R.S. 22:1967.

I. Rules and regulations promulgated pursuant to this Section shall be subject to the Administrative Procedure Act.

J. In addition to any other applicable penalties for violation of provisions of the Louisiana Insurance Code, the commissioner may require an insurer who violates any provision of this Section or regulations promulgated pursuant to this Section to cease marketing any Medicare supplement policy or certificate in this state which is related directly or indirectly to a violation, or may require such insurer to take such actions as are necessary to comply with the provisions of this Section, or both.

K. Payment for premiums for Medicare supplement policies shall be made only as follows:

(1) By check, money order, credit or debit card, or bank draft made payable to the insurer.

(2) By cash, provided that an insurer's receipt which binds the insurer for receipt of such premium shall be issued to the insured.

L. The commissioner may adopt reasonable regulations as are necessary to conform Medicare supplement policies and certificates with the requirements of federal law and regulations promulgated thereunder, including but not limited to:

(1) Requiring refunds or credits if the policies or certificates do not satisfy loss ratio requirements.

(2) Establishing a uniform methodology for calculating and reporting loss ratios.

(3) Assuring public access to policies, premiums, and loss ratio information of issuers of Medicare supplement insurance.

(4) Establishing a process for the approval or disapproval of policy forms and certificate forms and proposed premium increases.

(5) Establishing a policy for holding public hearings prior to the approval of any premium increase.

(6) Establishing standards for Medicare Select policies and certificates.

Added by Acts 1981, No. 146, §1, eff. Jan. 1, 1982; Acts 1989, No. 447, §1, eff. Sept. 1, 1989; Acts 1990, No. 656, §§1 and 2; Acts 1992, No. 428, §1, eff. July 1, 1992; Acts 1997, No. 633, §§1, 2 eff. July 3, 1997; Redesignated from R.S. 22:224 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 360, §2, eff. June 29, 2011.

1As appears in enrolled bill.



RS 22:1121 - Repealed

SUBPART F. MEDICAL NECESSITY REVIEW ORGANIZATIONS

§1121. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.



RS 22:1122 - Repealed

§1122. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.



RS 22:1123 - Repealed

§1123. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.



RS 22:1124 - Repealed

§1124. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.



RS 22:1125 - Repealed by Acts 2009, No. 33, §2.

§1125. Repealed by Acts 2009, No. 33, §2.



RS 22:1126 - Repealed

§1126. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.



RS 22:1127 - Repealed

§1127. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.



RS 22:1128 - Repealed

§1128. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.



RS 22:1129 - Repealed

§1129. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.



RS 22:1130 - Repealed

§1130. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.



RS 22:1131 - Repealed

§1131. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.



RS 22:1132 - Repealed

§1132. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.



RS 22:1133 - Repealed

§1133. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.



RS 22:1134 - Repealed

§1134. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.



RS 22:1135 - Repealed

§1135. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.



RS 22:1136 - Repealed

§1136. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.



RS 22:1137 - Repealed

§1137. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.



RS 22:1138 - Repealed

§1138. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.



RS 22:1138.1 - Redesignated as R.S. 22:1549 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1138.1. Redesignated as R.S. 22:1549 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1138.2 - Redesignated as R.S. 22:1550 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1138.2. Redesignated as R.S. 22:1550 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1139 - Repealed

§1139. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.



RS 22:1140 - Repealed

§1140. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.



RS 22:1141 - Repealed

§1141. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.



RS 22:1142 - Repealed

§1142. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.



RS 22:1142.1 - Redesignated as R.S. 22:1556 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1142.1. Redesignated as R.S. 22:1556 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1143 - Repealed

§1143. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.



RS 22:1144 - Repealed

§1144. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.



RS 22:1145 - Redesignated as R.S. 22:1559 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1145. Redesignated as R.S. 22:1559 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1146 - Redesignated as R.S. 22:1560 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1146. Redesignated as R.S. 22:1560 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1147 - Redesignated as R.S. 22:1561 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1147. Redesignated as R.S. 22:1561 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1148 - Redesignated as R.S. 22:1562 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1148. Redesignated as R.S. 22:1562 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1149 - Redesignated as R.S. 22:1563 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1149. Redesignated as R.S. 22:1563 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1150 - Redesignated as R.S. 22:1564 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1150. Redesignated as R.S. 22:1564 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1151 - Definitions

SUBPART G. DENTAL SERVICE CONTRACTORS

§1151. Definitions

For the purposes of this Subpart, the following words and phrases shall be defined as follows:

(1) "Dentist" means any person lawfully licensed by the Louisiana State Board of Dentistry to practice dentistry in Louisiana.

(2) "Dental service contractor" means any person who accepts a prepayment from or for the benefit of any other person or group of persons as consideration for providing to such person or group of persons the opportunity to receive dental services at such times in the future as such services may be appropriate or required, but shall not be construed to include a dentist or professional dental corporation that accepts prepayment on a fee-for-service basis for providing specific dental services to individual patients for whom such services have been prediagnosed. Nothing in Paragraph 2 of this Section shall apply to a funded or self-funded trust qualified with the United States Department of Labor in accordance with Public Law 93-406.

(3) "Participant" means a dentist who has contracted with a dental service contractor to accept from and to look solely to such contractor for payment for any health care services rendered to a subscriber, subject to any co-payment obligations included in the contract of the subscriber with the dental service contractor.

(4) "Commissioner" means the commissioner of insurance of the state of Louisiana.

(5) "Subscriber" means any person by or for whom a dental service contractor is paid a periodic premium as prepayment for dental services to be rendered to him by a participant.

(6) "Person" means an individual, insurer, association, organization, partnership, business, trust, except E.R.I.S.A. trusts qualified with the United States Department of Labor under Public Law 93-406, corporation, or other legal entity.

Added by Acts 1981, No. 461, §1; Redesignated from R.S. 22:1510 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1151 redesignated as R.S. 22:1565 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1152 - Qualification and regulation of dental service contractors

§1152. Qualification and regulation of dental service contractors

A. No person shall act as or hold himself out to be a dental service contractor in this state unless that person has qualified and has been issued a certificate of authority as a domestic insurer or has been admitted to transact business in this state and issued a certificate of authority as a foreign or alien insurer under this Title.

B. Except as provided in this Subpart, every dental service contractor operating in this state shall be regulated by the commissioner as a domestic or foreign health and accident insurer and shall meet all of the requirements established by this Title applicable to health and accident insurers, including all capital, surplus, and deposit requirements. For purposes of regulation, a contract between a dental service contractor and a subscriber shall be considered a health and accident insurance policy, and the subscriber shall be considered a policyholder. Any insurer not authorized to transact any health and accident insurance business in this state which seeks authority to act also as a dental service contractor, shall be required to satisfy the capital, surplus, and deposit requirements referred to above in addition to those required to transact the business of insurance, and no cash or its equivalence and no bond used by an insurer to meet the capital, surplus, or deposit requirements of this Title to transact insurance shall be considered by the commissioner in determining whether that insurer is also qualified to act as a dental service contractor.

Added by Acts 1981, No. 461, §1; Redesignated from R.S. 22:1511 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1153 - Additional regulations

§1153. Additional regulations

A. Each contract between a dental service contractor and its subscribers shall be nonassessable, shall have a minimum term of six months, and shall guarantee unconditionally to the subscriber the performance of all dental services covered by the contract and that those services shall be available and conveniently accessible, promptly as appropriate, and in a manner which assures continuity. The premium to be paid by the subscriber to the dental service contractor shall be set in the contract and shall not vary during the term of the contract.

B. Each contract between a dental service contractor and any of its participants for the rendition of services to subscribers shall provide that the contract may be cancelled by either the participant or the dental service contractor upon thirty days' written notice to the other party, and such cancellation shall be fully effective as to subscribers as well as to the other party to the contract.

Added by Acts 1981, No. 461, §1; Redesignated from R.S. 22:1512 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1154 - Freedom of choice of dentist in health plans

§1154. Freedom of choice of dentist in health plans

A. As used in this Section:

(1) "Dental care services" means any services furnished to any person for the purpose of preventing, alleviating, curing or healing human dental abnormalities, accidents, or diseases.

(2) "Dentist" means any person who furnishes dental care services and who is licensed as a dentist by the state of Louisiana.

(3) "Employee benefit plan" means any plan, fund, or program heretofore or hereafter established or maintained by an employer or by an employee organization, or by both, to the extent that such plan, fund, or program was established or is maintained for the purpose of providing for its participants or their beneficiaries, through the purchase of insurance or otherwise, dental care benefits in the event of abnormality, accident, or dental disease.

(4) "Health insurance policy" means any individual, group, blanket, or association insurance policy, insurance agreement, or group hospital service contract providing benefits for dental care expenses incurred as a result of an abnormality, accident, or dental disease.

B.(1) No health insurance policy or employee benefit plan which is delivered, renewed, issued for delivery, or otherwise contracted for in this state shall:

(a) Prevent any person who is a party to or beneficiary of any such health insurance policy or employee benefit plan from selecting the dentist of his choice to furnish the dental care services offered by the policy or plan, or interfere with such selection.

(b) Deny any dentist the right to participate as a contracting provider for such policy or plan.

(c) Authorize any person to regulate, interfere, or intervene in any manner in the diagnosis or treatment rendered by a dentist to his patient.

(d) Require that any dentist make or obtain dental x-rays or any other diagnostic aids; however, nothing herein shall prohibit requests for existing dental x-rays or any other existing diagnostic aids for the purpose of determining benefits payable under a health insurance policy or employee benefit plan.

(2) Nothing herein shall prohibit the predetermination of benefits for dental care expenses prior to treatment by the attending dentist.

C. Any health insurance policy or employee benefit plan which is delivered, renewed, issued for delivery, or otherwise contracted for in this state, to the extent that it provides benefits for dental care expenses, shall:

(1) Disclose, if applicable, that the benefit offered is limited to the least costly treatment.

(2)(a) Define and explain the standard upon which the payment of benefits or reimbursement for the cost of dental care services is based, such as "usual and customary", "reasonable and customary", "usual customary and reasonable" fees or words of similar import, or shall specify in dollars and cents the amount of the payment or reimbursement for dental care services to be provided.

(b) The payment or reimbursement for a noncontracting provider dentist shall be the same as or greater than the payment or reimbursement for a contracting provider dentist; however, the health insurance policy or the employee benefit plan shall not be required to make payment or reimbursement in an amount that is greater than the amount so specified in the policy or plan or that is greater than the fee charged by the providing dentist for the dental care services rendered.

D. Any provision in a health insurance policy or employee benefit plan which is delivered, renewed, issued for delivery, or otherwise contracted for in this state which is contrary to this Section shall, to the extent of such conflict, be void.

E. The provisions of this Section shall not be deemed to mandate that any type of benefits for dental care expenses be provided by a health insurance policy or an employee benefit plan.

F. Notwithstanding any other provision of this Section:

(1) A dentist or a professional dental corporation as authorized under the provisions of R.S. 12:981, et seq. may contract directly with a patient for the furnishing of dental care services to the patient as may be otherwise authorized by law.

(2) Any person providing a health insurance policy or employee benefit plan, any employer, or any employee organization may:

(a) Make available to its insureds, beneficiaries, participants, employees, or members information relating to dental care services by the distribution of factually accurate information regarding dental care services, rates, fees, location, and hours of service, provided such distribution is made upon the request of any dentist licensed by this state.

(b) Establish an administrative mechanism which facilitates payment for dental care services by insureds, beneficiaries, participants, employees, or members to the dentist of their choice.

(c) Pay or reimburse, on a nondiscriminatory basis, its insureds, beneficiaries, participants, employees, or members for the cost of dental care services rendered by the dentist of their choice.

G. The provisions of this Section shall not apply to health insurance policies and employee benefit plans issued before July 12, 1985.

Acts 1985, No. 441, §1, July 12, 1985; Acts 2003, No. 129, §1, eff. May 28, 2003; Acts 2004, No. 607, §1; Redesignated from R.S. 22:1513 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1155 - Denial of claims

§1155. Denial of claims

A dental service contractor or a contract of dental insurance shall establish and maintain appeal procedures for any claim by a dentist or a subscriber that is denied based upon lack of medical necessity. Any such denial shall be based upon a determination by a dentist who holds a nonrestricted license issued in the United States in the same or an appropriate specialty that typically manages the dental condition, procedure, or treatment under review. Subsequent to an initial denial, the licensed dentist making the adverse determination shall not be an employee of the dental service contractor or dental insurer. Any written communication to an insured or a dentist that includes or pertains to a denial of benefits for all or part of a claim on the basis of a lack of medical necessity shall include the name, applicable speciality designation, license number together with state of issuance, and the direct telephone number of the licensed dentist making the adverse determination.

Acts 2003, No. 294, §1; Redesignated from R.S. 22:1513.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 648, §1.



RS 22:1156 - Dental reimbursement or payments

§1156. Dental reimbursement or payments

A. Every company that issues, delivers, amends, or renews a policy of dental insurance in this state providing coverage for dental health care treatment which provides that the payment of benefits under the policy shall be based upon the usual and customary fee charged by licensed dentists shall contain all of the following disclosure requirements:

(1) The frequency of the determination of the usual and customary fee.

(2) A specific and detailed description of the methodology used to determine the usual and customary fee.

(3) The percentile that determines the maximum benefit that the company will pay for each dental procedure, if the usual and customary fee is determined by taking a sample of fees submitted on actual claims from licensed dentists and then determining the benefit by selecting a percentile of those fees.

B. Each insurer providing dental health coverage shall, upon request, provide a complete copy of the dental health coverage provisions, including the information enumerated in Subsection A of this Section, to each insured. Every employee benefit explanation or description and any proposal for dental insurance coverage shall also contain such information regarding the determination of the usual and customary fee.

C. As used in this Section, the following definitions shall apply:

(1) "Usual fee" is the fee which an individual dentist most frequently charges for a specific dental procedure.

(2) "Customary fee" is the fee level determined by the administrator of the dental benefit plan from actual submitted fees for a specific dental procedure to establish the maximum benefit payable under a given plan for that specific procedure.

D. The disclosure must be provided upon request to all group and individual policyholders and group certificate holders. All proposals for dental insurance must notify the prospective policyholder that information regarding usual and customary fee determinations are available from the insurer. The employee benefit descriptions or supplemental documents must notify the employee that information regarding dental reimbursements rates are available from the employer.

Acts 1992, No. 329, §1; Redesignated from R.S. 22:213.5 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1157 - Dental reimbursement or payments

§1157. Dental reimbursement or payments

A. As used in this Section, the following definitions shall apply:

(1) "Covered person" means any subscriber, enrollee, member, or participant in a dental plan, or his dependent, for whom benefits are payable when that person receives dental health care services rendered or authorized by a licensed dentist.

(2) "Covered service" means any dental service rendered or authorized by a licensed dentist on a covered person for which a dental service contractor or insurer is required to pay benefits to the dentist under a contractual agreement with such dentist. Such a service includes any service on which reimbursement is limited by a deductible, copayment, coinsurance, waiting period, annual maximum, or frequency limitation.

(3) "Dental plan" means any insurance policy, benefit plan, or dental service contract providing for the payment of benefits for dental health care services.

B. No dental plan that is delivered, renewed, issued for delivery, or otherwise contracted for in this state may require that a dentist provide dental health care services to a covered person at a particular fee unless such services are covered services for which benefits are paid under a contract with such dentist.

C. Nothing in this Section shall prohibit a dental service contractor or insurer from offering a dentist optional agreements for participation in a dental plan in which a dentist may choose to participate either with or without a provision to provide discounts to covered persons for non-covered services provided that all of the following apply:

(1) No dental service contractor or insurer may restrict in any manner the choice of any dentist to participate in the plan with or without an optional agreement providing for discounts on non-covered services except that the option for any dentist choosing to participate in the plan under such an optional agreement to cease providing such discounts under said optional agreement but still continue participating in the plan may be limited to each time said optional agreement is up for renewal.

(2) The provision for discounts on non-covered services shall be the only material difference between agreements entered into with a dentist who accepts such an optional agreement and those with a dentist who accepts a contract without said optional agreement.

Acts 2010, No. 940, §1, eff. Jan. 1, 2011.



RS 22:1161 - Purpose

SUBPART H. DENTAL REFERRAL PLANS

§1161. Purpose

The purpose of this Subpart shall be to protect the public from inappropriate, unfair, and deceptive practices and to promote the public's access to high quality, cost-effective dental care through the registration of dental referral plans.

Acts 1995, No. 1050, §1; Redesignated from R.S. 22:2028 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1162 - Definitions

§1162. Definitions

As used in this Subpart, the following terms shall have the following meaning ascribed to them in this Section unless the context clearly indicates otherwise:

(1) A "dental referral plan" shall be defined as a contractual plan that provides a list of dental care providers who have agreed to render treatment to enrollees at specific discounted fees. The plans may collect fees from enrollees, employers, insurers, or health maintenance organizations. The plans shall not be deemed insurance, except as otherwise indicated by law.

(2) An "enrollee" shall be defined as an individual, including eligible dependents, entitled to receive a list of participating dental care providers and to be treated at discounted fees.

(3) A "dental care provider" shall be defined as an individual who is a dentist who has contracted with the dental referral plan to deliver certain dental care services to an enrollee at a reduced fee.

Acts 1995, No. 1050, §1; Acts 1997, No. 1125, §1; Acts 1997, No. 1439, §1, eff. July 15, 1997; Redesignated from R.S. 22:2029 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1163 - Registration

§1163. Registration

No dental referral plan shall conduct business or otherwise operate in this state unless it is registered with the commissioner of insurance as hereinafter provided.

Acts 1995, No. 1050, §1; Redesignated from R.S. 22:2030 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1164 - Procedure for registration

§1164. Procedure for registration

A. An applicant for registration shall:

(1) Submit an application to the commissioner.

(2) Pay the application fee established by this Subpart.

B. The application shall be on a form and accompanied by any supporting documentation required by the commissioner and shall be signed and verified by the applicant. The information required by the application shall include but need not be limited to the following:

(1) The name of the entity operating the dental referral plan and any trade or business names used by that entity in connection with the operation of the dental referral plan.

(2) The names and addresses of every officer and director of the entity operating the dental referral plan as well as the name and address of the corporate officer designated by the plan as the corporate representative to receive, review, and resolve all grievances addressed to the plan.

(3) The name and address of every person owning, directly or indirectly, five percent or more of the entity operating the dental referral plan.

(4) The principal place of business of the dental referral plan.

(5) A general description of the operation of the dental referral plan which includes a statement that the plan does not provide indemnity insurance coverage for dental services.

(6) A sample copy of a contract with an enrollee which includes a general description of enrollee's rights under the dental referral plan.

(7) A sample copy of a contract, absent fee schedule, with a provider which includes a general description of dental care provider's rights under the dental referral plan.

Acts 1995, No. 1050, §1; Redesignated from R.S. 22:2031 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1165 - Expiration and renewal of registration

§1165. Expiration and renewal of registration

A. Registration pursuant to this Subpart shall expire on August 15, 1997, unless the registration is renewed for a two-year term as provided in this Section.

B. Before the registration expires, it may be renewed for an additional two-year term if the applicant:

(1) Pays a renewal fee as provided in this Subpart.

(2) Submits to the commissioner a renewal application on the form that the commissioner requires.

C. The renewal application required by the commissioner shall require but not be limited to the information required for an initial application.

Acts 1995, No. 1050, §1; Redesignated from R.S. 22:2032 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1166 - Rules and fees

§1166. Rules and fees

Fees for initial and renewal application shall be two hundred fifty dollars.

Acts 1995, No. 1050, §1; Redesignated from R.S. 22:2033 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1167 - Penalties

§1167. Penalties

A. Any dental referral plan which is found, after notice and hearing by an administrative law judge pursuant to Chapter 13-B of Title 49 of the Louisiana Revised Statutes of 1950, to have violated any provision of this Subpart, may be subject to a penalty under this Section.

B. A monetary penalty not to exceed two thousand five hundred dollars may be imposed for each violation.

C. Nothing contained in this Section shall affect the authority of the department to impose any other penalties provided for in this Title, or rule, regulation, or order promulgated thereunder.

Acts 2003, No. 282, §1, eff. June 10, 2003; Redesignated from R.S. 22:2034 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1181 - Purpose

SUBPART I. LONG-TERM CARE INSURANCE

§1181. Purpose

The purposes of this Subpart are: to promote the public interest; to promote the availability of long-term care insurance policies, or certificate if a group; to protect applicants for long-term care insurance, as defined, from unfair or deceptive sales or enrollment practices; to establish standards for long-term care insurance; to facilitate public understanding and comparison of long-term care insurance policies; and to facilitate flexibility and innovation in the development of long-term care insurance coverage.

Acts 1989, No. 448, §1, eff. Sept. 1, 1989; Acts 1997, No. 308, §1, eff. June 17, 1997; Redesignated from R.S. 22:1731 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1182 - Scope

§1182. Scope

The requirements of this Subpart shall apply to policies delivered or issued for delivery in this state on or after September 1, 1989. Renewal policies shall comply with this Subpart, as amended. This Subpart is not intended to supersede the obligations of entities subject to this Subpart to comply with the substance of other applicable insurance laws insofar as they do not conflict with this Subpart, except that laws and regulations designed and intended to apply to Medicare supplement insurance policies shall not be applied to long-term care insurance.

Acts 1989, No. 448, §1, eff. Sept. 1, 1989; Acts 1993, No. 658, §1, eff. Jan. 1, 1994; Acts 2004, No. 780, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:1732 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1183 - Short title

§1183. Short title

This Subpart may be known and cited as the "Long-Term Care Insurance Act".

Acts 1989, No. 448, §1, eff. Sept. 1, 1989; Redesignated from R.S. 22:1733 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1184 - Definitions

§1184. Definitions

Unless the context requires otherwise, the following definitions in this Section shall apply for purposes of this Subpart:

(1) "Applicant" means:

(a) In the case of an individual long-term care insurance policy, the person who seeks to contract for benefits, and

(b) In the case of a group long-term care insurance policy, the proposed certificate holder.

(2) "Certificate" means any certificate issued under a group long-term care insurance policy, which certificate has been delivered or issued for delivery in this state whether or not a master policy has been issued and approved in another state.

(3) "Commissioner" means the Louisiana commissioner of insurance.

(4) "Group long-term care insurance" means a long-term care insurance policy which is delivered or issued for delivery in this state and issued to:

(a) One or more employers or labor organizations, or to a trust or to the trustees of a fund established by one or more employers or labor organizations, or a combination thereof, for employees or former employees or a combination thereof or for members or former members or a combination thereof, of the labor organizations; or

(b) Any professional, trade, or occupational association for its members or former or retired members, or combination thereof, if such association:

(i) Is composed of individuals all of whom are or were actively engaged in the same profession, trade, or occupation; and

(ii) Has been maintained in good faith for purposes other than obtaining insurance; or

(c)(i) An association or a trust or the trustee of a fund established, created, or maintained for the benefit of members of one or more associations. Prior to advertising, marketing, or offering such policy within this state, the association or associations, or the insurer of the association or associations, shall file evidence with the commissioner that the association or associations have at the outset a minimum of one hundred persons and have been organized and maintained in good faith for purposes other than that of obtaining insurance; have been in active existence for at least one year; and have a constitution and bylaws which provide that:

(aa) The association or associations hold regular meetings not less than annually to further purposes of the members;

(bb) Except for credit unions, the association or associations collect dues or solicit contributions from members; and

(cc) The members have voting privileges and representation on the governing board and committees.

(ii) Thirty days after such filing the association or associations will be deemed to satisfy such organizational requirements, unless the commissioner makes a finding that the association or associations do not satisfy those organizational requirements.

(d) A group other than as described in Subparagraphs (4)(a), (4)(b), and (4)(c) of this Section, subject to a finding by the commissioner that:

(i) The issuance of the group policy is not contrary to the best interest of the public;

(ii) The issuance of the group policy would result in economies of acquisition or administration; and

(iii) The benefits are reasonable in relation to the premiums charged.

(5)(a) "Long-term care insurance" means any insurance policy or rider advertised, marketed, offered, or designed to provide coverage for not less than twelve consecutive months for each covered person on an expense incurred, indemnity, prepaid, or other basis for one or more necessary or medically necessary diagnostic, preventive, therapeutic, rehabilitative, maintenance, or personal care services, provided in a setting other than an acute care unit of a hospital.

(b) Such term includes group and individual annuities and life insurance policies or riders that provide directly or supplement long-term care insurance. The term shall include a policy or rider that provides for payment of benefits based upon cognitive impairment or the loss of functional capacity. The term shall also include qualified long-term care insurance contracts. Long-term care insurance may be issued by insurers, fraternal benefit societies, nonprofit health, hospital, and medical service corporations, prepaid health plans, health maintenance organizations, or any similar organization to the extent they are otherwise authorized to issue life or health insurance.

(c) Long-term care insurance shall not include any insurance policy which is offered primarily to provide basic Medicare supplement coverage, basic hospital expense coverage, basic medical-surgical expense coverage, hospital confinement indemnity coverage, major medical expense coverage, disability income or related asset-protection coverage, accident only coverage, specified disease or specified accident coverage, or limited benefit health coverage.

(d) With regard to life insurance, this term does not include life insurance policies which accelerate the death benefit specifically for one or more of the qualifying events of terminal illness, medical conditions requiring extraordinary medical intervention, or permanent institutional confinement, and which provide the option of a lump-sum payment for those benefits and where neither the benefits nor the eligibility for the benefits is conditioned upon the receipt of long-term care.

(e) Notwithstanding any other provision of law to the contrary, any product advertised, marketed, or offered as long-term care insurance shall be subject to the provisions of this Subpart.

(6) "Policy" means any policy, contract, subscriber agreement, rider, or endorsement delivered or issued for delivery in this state by an insurer; fraternal benefit society; nonprofit health, hospital, or medical service corporation; prepaid health plan; health maintenance organization; or any similar organization.

(7)(a) "Qualified long-term care insurance contract'' or "federally tax-qualified long-term care insurance contract" means an individual or group insurance contract that meets the requirements of Section 7702B(b) of the Internal Revenue Code of 1986, as amended, as follows:

(i) The only insurance protection provided under the contract is coverage of qualified long-term care services. A contract shall not fail to satisfy the requirements of this Item by reason of payments being made on a per diem or other periodic basis without regard to the expenses incurred during the period to which the payments relate.

(ii) The contract does not pay or reimburse expenses incurred for services or items to the extent that the expenses are reimbursable under Title XVIII of the Social Security Act, as amended, or would be so reimbursable but for the application of a deductible or coinsurance amount. The requirements of this Item do not apply to expenses that are reimbursable under Title XVIII of the Social Security Act only as a secondary payor. A contract shall not fail to satisfy the requirements of this Item by reason of payments being made on a per diem or other periodic basis without regard to the expenses incurred during the period to which the payments relate.

(iii) The contract is guaranteed renewable, within the meaning of Section 7702B(b)(1)(C) of the Internal Revenue Code of 1986, as amended.

(iv) The contract does not provide for a cash surrender value or other money that can be paid, assigned, pledged as collateral for a loan, or borrowed except as provided in Item (v) of this Subparagraph.

(v) All refunds of premiums, and all policyholder dividends or similar amounts, under the contract are to be applied as a reduction in future premiums or to increase future benefits, except that a refund on the event of death of the insured or a complete surrender or cancellation of the contract cannot exceed the aggregate premiums paid under the contract.

(vi) The contract meets the consumer protection provisions set forth in Section 7702B(g) of the Internal Revenue Code of 1986, as amended.

(b) "Qualified long-term care insurance contract" or "federally tax-qualified long-term care insurance contract" also means the portion of a life insurance contract that provides long-term care insurance coverage by rider or as part of the contract and that satisfies the requirements of Sections 7702B(b) and (e) of the Internal Revenue Code of 1986, as amended.

Acts 1989, No. 448, §1, eff. Sept. 1, 1989; Acts 1993, No. 658, §1, eff. Jan. 1, 1994; Acts 1997, No. 308, §1, eff. June 17, 1997; Acts 2004, No. 780, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:1734 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1185 - Extraterritorial jurisdiction; group long-term care insurance

§1185. Extraterritorial jurisdiction; group long-term care insurance

No group long-term care insurance coverage may be offered to a resident of this state under a group policy issued in another state to a group described in R.S. 22:1184(4)(d), unless this state has made a determination that such requirements have been met.

Acts 1989, No. 448, §1, eff. Sept. 1, 1989; Acts 2004, No. 780, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:1735 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1186 - Disclosure and performance standards for long-term care insurance

§1186. Disclosure and performance standards for long-term care insurance

A. The commissioner may adopt rules and regulations that include standards for full and fair disclosure setting forth the manner, content, and required disclosures for the sale of long-term care insurance policies, terms of renewability, initial and subsequent conditions of eligibility, nonduplication of coverage provisions, coverage of dependents, preexisting conditions, termination of insurance, continuation or conversion, probationary periods, limitations, exceptions, reductions, elimination periods, requirements for replacement, recurrent conditions, and definitions of terms.

B. No long-term care insurance policy may:

(1) Be cancelled, nonrenewed, or otherwise terminated on the grounds of the age or the deterioration of the mental or physical health of the insured individual or certificate holder.

(2) Contain a provision establishing a new waiting period in the event existing coverage is converted to or replaced by a new or other form within the same company, except with respect to an increase in benefits voluntarily selected by the insured individual or group policyholder.

(3) Provide coverage for skilled nursing care only or provide significantly more coverage for skilled care in a facility than coverage for lower levels of care.

(4) Be marketed or sold as a federally tax-exempt policy, unless such policy contains provisions for automatic amendment to conform with mandatory federal requirements necessary to maintain such tax-exempt status and provides notice thereof approved by the commissioner.

C.(1) No long-term care insurance policy or certificate other than a policy or certificate thereunder issued to a group as defined in R.S. 22:1184(4)(a) shall use a definition of "preexisting condition" which is more restrictive than the following: "preexisting condition" means a condition for which medical advice or treatment was recommended by, or received from, a provider of health care services, within six months preceding the effective date of coverage of an insured person.

(2) No long-term care insurance policy or certificate other than a policy or certificate thereunder issued to a group as defined in R.S. 22:1184(4)(a) may exclude coverage for a loss or confinement which is the result of a preexisting condition unless such loss or confinement begins within six months following the effective date of coverage of an insured person.

(3) The commissioner may extend the limitation periods set forth in Paragraphs (C)(1) and (2) of this Section as to specific age group categories in specific policy forms upon findings that the extension is in the best interest of the public.

(4) The definition of "preexisting condition" does not prohibit an insurer from using an application form designed to elicit the complete health history of an applicant, and on the basis of the answers on that application, from underwriting in accordance with that insurer's established underwriting standards. Unless otherwise provided in the policy or certificate, a preexisting condition, regardless of whether it is disclosed on the application, need not be covered until the waiting period described in R.S. 22:1186(C)(2) expires. No long-term care insurance policy or certificate may exclude or use waivers or riders of any kind to exclude, limit, or reduce coverage or benefits for specifically named or described preexisting diseases or physical conditions beyond the waiting period described in R.S. 22:1186(C)(2).

D. Prior hospitalization/institutionalization. (1) No long-term care insurance policy may be delivered or issued for delivery in this state if such policy does any of the following:

(a) Conditions eligibility for any benefits on a prior hospitalization requirement.

(b) Conditions eligibility for benefits provided in an institutional care setting on the receipt of a higher level of institutional care.

(c) Conditions eligibility for any benefits other than a waiver of the premium, post-confinement, post-acute care, or recuperative benefits on a prior institutionalization requirement.

(2)(a) A long-term care insurance policy containing post-confinement, post-acute care, or recuperative benefits shall clearly label in a separate paragraph of the policy or certificate entitled "Limitations or Conditions on Eligibility for Benefits", such limitations or conditions, including any required number of days of confinement.

(b) A long-term care insurance policy or rider which conditions eligibility of non-institutional benefits on the prior receipt of institutional care shall not require a prior institutional stay of more than thirty days.

E. The commissioner may adopt regulations establishing loss ratio standards for long-term care insurance policies provided that a specific reference to long-term care insurance policies is contained in the regulation.

F. Right to return-free look. Long-term care insurance applicants shall have the right to return the policy or certificate within thirty days of its delivery and to have the premium refunded if, after examination of the policy or certificate, the applicant is not satisfied for any reason. Long-term care insurance policies and certificates shall have a notice prominently printed on the first page or attached thereto stating in substance that the applicant shall have the right to return the policy or certificate within thirty days of its delivery and to have the premium refunded if, after examination of the policy or certificate, the applicant is not satisfied for any reason. This Subsection shall also apply to denials of applications, and any refund shall be made within thirty days of the return or denial.

G.(1) An outline of coverage shall be delivered to a prospective applicant for long-term care insurance at the time of initial solicitation through means which prominently direct the attention of the recipient of the document and its purpose.

(a) The commissioner shall prescribe a standard format, including style, arrangement, and overall appearance, and the content of an outline of coverage.

(b) In the case of producer solicitations, a producer shall deliver the outline of coverage prior to the presentation of an application or enrollment form.

(c) In the case of direct response solicitations, the outline of coverage must be presented in conjunction with any application or enrollment form.

(2) The outline of coverage shall include each of the following:

(a) A description of the principal benefits and coverage provided in the policy.

(b) A statement of the principal exclusions, reductions, and limitations contained in the policy.

(c) A statement of the terms under which the policy or certificate, or both, may be continued in force or discontinued, including any reservation in the policy of a right to change premium. Continuation or conversion provisions of group coverage shall be specifically described.

(d) A statement that the outline of coverage is a summary only, not a contract of insurance, and that the policy or group master policy contains governing contractual provisions.

(e) A description of the terms under which the policy or certificate may be returned and premium refunded.

(f) A brief description of the relationship of cost of care and benefits.

(g) A statement that discloses to the policyholder or certificateholder whether the policy is intended to be a federally tax-qualified long-term care insurance contract under 7702B(b) of the Internal Revenue Code of 1986, as amended.

H. If an applicant for a long-term care insurance contract or certificate is approved, the issuer shall deliver the contract or certificate of insurance to the applicant no later than thirty days after the date of approval.

I. At the time of policy delivery, a policy summary shall be delivered for an individual life insurance policy which provides long-term care benefits within the policy or by rider. In the case of direct-response solicitations, the insurer shall deliver the policy summary upon the applicant's request, but regardless of request shall make delivery no later than at the time of policy delivery. In addition to complying with applicable requirements, the summary shall also include:

(1) An explanation of how the long-term care benefit interacts with other components of the policy, including deductions from death benefits.

(2) An illustration of the amount of benefits, the length of the benefit, and the guaranteed lifetime benefits, if any, for each covered person.

(3) Any exclusions, reductions, and limitations on benefits of long-term care.

(4) A statement that any long-term care inflation protection option required by §1919 of Regulation 46 is not available under this policy.

(5) If applicable to the policy type, the summary shall also include each of the following:

(a) A disclosure of the effects of exercising other rights under the policy.

(b) A disclosure of guarantees related to long-term care costs of insurance charges.

(c) Current and projected maximum lifetime benefits.

(6) The provisions of the policy summary listed above may be incorporated into a basic illustration required to be delivered in accordance with §3309 and §3311 of Regulation 55.

J. Any time a long-term care benefit, funded through a life insurance vehicle by the acceleration of the death benefit, is in benefit payment status, a monthly report shall be provided to the policyholder. The report shall include the following:

(1) Any long-term care benefits paid out during the month.

(2) An explanation of any changes in the policy, including death benefits or cash values, due to the long-term care benefits being paid out.

(3) The amount of long-term care benefits existing or remaining.

K. If a claim under a long-term care insurance contract is denied, the issuer shall within sixty days from the date of a written request by the policyholder or certificate holder, or a representative thereof do the following:

(1) Provide a written explanation of the reasons for the denial.

(2) Make available all information directly related to the denial.

L. No policy may be advertised, marketed, or offered as long-term care or nursing home insurance unless it complies with the provisions of this Subpart.

Acts 1989, No. 448, §1, eff. Sept. 1, 1989; Acts 1993, No. 658, §1, eff. Jan. 1, 1994; Acts 1997, No. 308, §1, eff. June 17, 1997; Acts 2004, No. 780, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:1736 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1187 - Incontestability period

§1187. Incontestability period

A. For a policy or certificate that has been in force for less than six months, an insurer may rescind a long-term care insurance policy or certificate or deny an otherwise valid long-term care insurance claim upon a showing of misrepresentation that is material to the acceptance of the coverage.

B. For a policy or certificate that has been in force for at least six months but less than two years, an insurer may rescind a long-term care insurance policy or certificate or deny an otherwise valid long-term care insurance claim upon a showing of misrepresentation that is both material to the acceptance for coverage and which pertains to the condition for which benefits are sought.

C. After a policy or certificate has been in force for two years, it is not contestable upon the grounds of material misrepresentation alone; such policy or certificate may be contested only upon a showing that the insured knowingly and intentionally misrepresented material facts relating to the insured's health.

D.(1) No long-term care insurance policy or certificate may be field issued based on medical or health status.

(2) For purposes of this Section, "field issued" means a policy or certificate issued by a producer or a third-party administrator pursuant to the underwriting authority granted to the producer or third-party administrator by an insurer.

E. If an insurer has paid benefits under the long-term care insurance policy or certificate, the benefit payments may not be recovered by the insurer in the event that the policy or certificate is rescinded.

F. In the event of the death of the insured, this Section shall not apply to the remaining death benefit of a life insurance policy that accelerates benefits for long-term care. In this situation, the remaining death benefits under these policies shall be governed by R.S. 22:931. In all other situations, this Section shall apply to life insurance policies that accelerate benefits for long-term care.

Acts 1989, No. 448, §1, eff. Sept. 1, 1989; Acts 2004, No. 780, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:1737 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1188 - Nonforfeiture benefits

§1188. Nonforfeiture benefits

A. Except as provided in Subsection B of this Section, a long-term care insurance policy may not be delivered or issued for delivery in this state unless the policyholder or certificate holder has been offered the option of purchasing a policy or certificate including a nonforfeiture benefit. The offer of a nonforfeiture benefit may be in the form of a rider that is attached to the policy. In the event the policyholder or certificate holder declines the nonforfeiture benefit, the insurer shall provide a contingent benefit upon lapse that shall be available for a specified period of time following a substantial increase in premium rates.

B. When a group long-term care insurance policy is issued, the offer required in Subsection A of this Section shall be made to the group policyholder. However, if the policy is issued as group long-term care insurance as defined in R.S. 22:1184(4), other than to a continuing care retirement community or other similar entity, the offering shall be made to each proposed certificate holder.

C. The commissioner shall promulgate regulations specifying the type or types of nonforfeiture benefits to be offered as part of long-term care insurance policies and certificates, the standards for nonforfeiture benefits, and the rules regarding contingent benefit upon lapse, including a determination of the specified period of time during which a contingent benefit upon lapse will be available and the substantial premium rate increase that triggers a contingent benefit upon lapse as described in Subsection A of this Section.

Acts 2004, No. 780, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:1738 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1188.1 - Prompt payment of clean claims

§1188.1. Prompt payment of clean claims

A. For purposes of this Section:

(1) "Claim" means a request for payment of benefits under an in-force policy, regardless of whether the benefit claimed is covered under the policy or any terms or conditions of the policy have been met.

(2) "Clean claim" means a claim that has no defect or impropriety, including any lack of required substantiating documentation, such as satisfactory evidence of expenses incurred or particular circumstances requiring special treatment that prevents timely payment from being made on the claim.

B. Within thirty business days after receipt of a claim for benefits under a long-term care insurance policy or certificate, an insurer shall pay such claim if it is a clean claim or send a written notice acknowledging the date of receipt of the claim and either of the following:

(1) That the insurer is declining to pay all or part of the claim and the specific reason or reasons for denial.

(2) That additional information is necessary to determine if all or part of the claim is payable and the specific additional information that is necessary.

C. Within thirty business days after receipt of all requested additional information pursuant to Paragraph (B)(2) of this Section, an insurer shall pay a claim for benefits under a long-term care insurance policy or certificate if it is a clean claim or send a written notice that the insurer is declining to pay all or part of the claim and the specific reason or reasons for denial.

D. If an insurer fails to comply with Subsection B or C of this Section, such insurer shall pay interest at the rate of one percent per month on the amount of the claim that should have been paid but that remains unpaid forty-five business days after the receipt of the claim pursuant to Subsection B of this Section or after receipt of all requested additional information pursuant to Subsection C of this Section. The interest payable pursuant to this Subsection shall be included in any late reimbursement without requiring the person who filed the original claim to make any additional claim for such interest.

E. The provisions of this Section shall not apply where the insurer has a reasonable basis supported by specific information that such claim was fraudulently submitted.

F. Any violation of this Section by an insurer if committed flagrantly and in conscious disregard of the provisions of this Section with such frequency as to constitute a general business practice shall be considered a violation of R.S. 22:1963 et seq.

Acts 2012, No. 91, §1.



RS 22:1189 - Authority to promulgate regulations

§1189. Authority to promulgate regulations

The commissioner shall issue reasonable regulations to promote premium adequacy and to protect the policyholder in the event of substantial rate increases and to establish minimum standards for marketing practices, producer compensation, producer testing, independent review of benefit determinations, penalties, and reporting practices for long-term care insurance.

Acts 2004, No. 780, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:1739 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 307, §1.



RS 22:1190 - Administrative procedure

§1190. Administrative procedure

Regulations adopted pursuant to this Subpart shall be adopted in accordance with the provisions of the Administrative Procedure Act.

Acts 2004, No. 780, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:1740 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1191 - Penalties

§1191. Penalties

In addition to any other penalties provided by law, any insurer and any producer found to have violated any requirement of this state relating to the regulation of long-term care insurance or the marketing of such insurance shall be subject to a fine of up to three times the amount of any commissions paid for each policy involved in the violation or up to ten thousand dollars, whichever is greater.

Acts 2004, No. 780, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:1741 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1191 redesignated as R.S. 22:1571 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1192 - Redesignated as R.S. 22:1572 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1192. Redesignated as R.S. 22:1572 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1193 - Redesignated as R.S. 22:1573 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1193. Redesignated as R.S. 22:1573 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1194 - Redesignated as R.S. 22:2141 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1194. Redesignated as R.S. 22:2141 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1194.1 - Redesignated as R.S. 22:2142 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1194.1. Redesignated as R.S. 22:2142 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1194.2 - Redesignated as R.S. 22:2143 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1194.2. Redesignated as R.S. 22:2143 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1194.3 - Redesignated as R.S. 22:2144 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1194.3. Redesignated as R.S. 22:2144 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1194.4 - Redesignated as R.S. 22:2145 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1194.4. Redesignated as R.S. 22:2145 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1194.5 - Redesignated as R.S. 22:2146 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1194.5. Redesignated as R.S. 22:2146 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1194.6 - Redesignated as R.S. 22:2147 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1194.6. Redesignated as R.S. 22:2147 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1194.7 - Redesignated as R.S. 22:2148 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1194.7. Redesignated as R.S. 22:2148 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1201 - Legislative findings; purpose; short title

SUBPART J. LOUISIANA HEALTH PLAN

§1201. Legislative findings; purpose; short title

A. Existing law does not establish a health coverage program to provide health insurance to Louisiana domiciliaries who are not otherwise able to obtain health insurance meeting prescribed criteria.

B. Uninsurable Louisianians, left to face the cost of major medical care without health coverage, must look to publicly funded programs in the event of severe illness or injury, thereby placing a burden on the resources of the state.

C. Insurance is a business which affects the public interest and which has been subject to regulation in the public interest in this state since 1855; Louisiana's interest in the regulation of insurance is effectuated by the provisions of the Louisiana Insurance Code, R.S. 22:1 et seq., and in other statutes of this state, and is affirmed in the McCarran-Ferguson Act, 15 U.S.C. §1011 et seq.

D. It is the purpose and intent of the legislature to establish a mechanism to insure the availability of health and accident insurance coverage to those citizens of this state who, because of health conditions, cannot secure such coverage.

E. Federal law authorizes the state, subject to federal review and approval, to utilize the Louisiana Health Plan to ensure the availability of comprehensive health coverage to those citizens of this state who lose their group health care coverage and are guaranteed access to continuing coverage. Under this authority, the state can provide the plan with the ability to utilize alternate funding sources to reduce rates, provided rates do not fall below one hundred twenty-five percent of the standard market average for similar coverage. Under this authority, the financial solvency of the plan for federally defined eligible individuals is guaranteed by fees assessed for plan costs in excess of premiums applicable to participating insurers. It is the purpose and intent of the legislature to establish a mechanism which meets the federal requirements for access to comprehensive health insurance for federally defined eligible individuals and provides options for receipt of alternate funding to improve the affordability of coverage as allowed by federal law.

F. This Subpart shall be known and may be cited as the "Louisiana Health Plan Act".

G. It is the purpose and intent of the legislature to establish a mechanism to increase the availability of health insurance coverage to small businesses that because of the cost of health insurance are not able to offer such coverage to their employees.

H. The Louisiana Health Plan was created to provide health care coverage for individuals to whom comprehensive health care coverage is not available in the individual health insurance market because of preexisting health conditions. As of January 1, 2014, federal law provides that health insurance carriers in the individual market cannot reject applicants for health insurance coverage based upon the presence of preexisting health conditions or exclude health care coverage for preexisting conditions.

Acts 1990, No. 131, §1, eff. Sept. 1, 1990; Acts 1997, No. 1154, §1, eff. Jan. 1, 1998; Acts 1999, No. 163, §1; Acts 1999, No. 294, §1; Acts 2003, No. 528, §1, eff. June 24, 2003; Acts 2004, No. 493, §2, eff. June 25, 2004; Acts 2008, No. 21, §1; Redesignated from R.S. 22:231 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2013, No. 325, §1, eff. June 17, 2013.

NOTE: See Acts 1990, No. 131, §§2 and 3.

NOTE: Former R.S. 22:1201 redesignated as R.S. 22:1621 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1202 - Definitions

§1202. Definitions

As used in this Subpart:

(1) "Ambulatory surgical center" means an establishment in this state as defined in and licensed under the provisions of R.S. 40:2131 et seq., as may be from time to time amended.

(2) "Benefits plan" means the coverages offered by the plan to eligible persons as defined by R.S. 22:1207.

(3) "Board" means the board of directors of the plan.

(4) "Church plan" has the meaning given such term under Section 3(33) of the Employee Retirement Income Security Act of 1974.

(5) "Commissioner" means the commissioner of insurance.

(6) "Creditable coverage" means, with respect to an individual, coverage to the individual as defined by R.S. 22:1061(4).

(7) "Department" means the Department of Insurance.

(8) "Dependent" means a resident spouse or resident unmarried child under the age of twenty-one years, a child who is a student under the age of twenty-four years and who is financially dependent upon the parent, or a child of any age who is disabled and dependent upon the parent.

(9) "Family group insurance" means health and accident insurance as defined in R.S. 22:1000(A)(2)(a).

(10) "Federally defined eligible individual" means an individual as defined by R.S. 22:1073(B).

(11) "Government plan" has the meaning given such term under R.S. 22:1061(5)(g).

(12) "Group health benefit plan" means an employee welfare benefit plan as defined by R.S. 22:1061(1).

(13) "Health and accident insurance" means hospital and medical expense incurred policies, nonprofit service plan corporation contracts, and coverages provided by health maintenance organizations, individual practices, associations, the Office of Group Benefits, and other similar entities and self-insurers. The term "health and accident insurance" does not include short term, accident only, hospital indemnity, credit insurance, automobile and homeowner's medical-payment coverage, workers' compensation medical benefit coverage, Medicare, Medicaid, federal governmental benefit plans, supplemental health insurance, limited benefit health insurance, or coverage issued as a supplement to liability insurance.

(14) "Health care provider" means a person licensed by this state to provide health care or professional services under the provisions of Title 37 of the Louisiana Revised Statutes of 1950 or any professional corporation, as a health care provider, authorized to form under the provisions of Title 12 of the Louisiana Revised Statutes of 1950 or such a person licensed by the appropriate laws of another state.

(15) "Health maintenance organization" means an organization as defined in R.S. 22:242(7).

(16) "Hospital" means any facility as defined in R.S. 40:2102 established for the care and treatment of the sick and injured.

(17) "Insurance arrangement" means any plan, program, contract, or any other arrangement under which one or more natural or juridical persons provide to their employees or participants, whether directly or indirectly, health care services or benefits other than through an insurer. The term shall also include any "self-insurer" as defined herein.

(18) "Insured" means any natural person domiciled in this state, other than a member of the plan, who is eligible to receive benefits from any insurer or insurance arrangement as defined in this Section.

(19) "Insurer" means any insurance company or other entity authorized to transact and transacting health and accident insurance business in this state. Notwithstanding any contrary provisions of R.S. 22:242(7) or any other law, regulation, or definition contained in this Title, a health maintenance organization shall be deemed an insurer for the purposes of this Subpart. The term "insurer" shall not include any insurance company whose products are marketed on the home service distribution method and which issues a majority of these policies on a weekly or monthly basis.

(20) "Medical care" means amounts paid for as defined in R.S. 22:1061(1)(b).

(21) "Medicaid" means coverage provided under the state plan for Title XIX of the Social Security Act, 42 USC 1396 et seq., as amended.

(22) "Medicare" means coverage under both Parts A and B of Title XVIII of the Social Security Act, 42 U.S.C. 1395 et seq., as amended.

(23) "Member" means a person covered by the plan.

(24) "Plan" means the Louisiana Health Plan as created in R.S. 22:1203.

(25) "Plan of operation" means the plan of operation of the plan, including articles, bylaws, and operating rules, adopted by the board pursuant to R.S. 22:1205.

(26) "Private pay patient" means a natural person who is not covered by any policy or plan of insurance or by a self-insurer or whose charges for injury or illness are not compensable by his employer or other insurer or insurance arrangement.

(27) "Public program" means any public assistance program which provides funding for health care services rendered by a health care provider that is directly subsidized by the federal government.

(28) "Self-insurer" means a natural or juridical person which provides health care services or reimbursement for all or any part of the costs of health care for its employees or participants in this state other than through an insurer.

(29) "Small employer" means any person, firm, corporation, partnership, or association actively engaged in business which, on at least fifty percent of its working days during the preceding year, employed not less than one nor more than twenty-five eligible employees. In determining the number of eligible employees, companies which are affiliated companies or which are eligible to file a combined tax return for purposes of state taxation shall be considered one employer.

Acts 1990, No. 131, §1, eff. Sept. 1, 1990; Acts 1991, No. 574, §1, eff. July 16, 1991; Acts 1997, No. 1154, §1, eff. Jan. 1, 1998; Acts 1999, No. 163, §1; Acts 1999, No. 294, §1; Acts 2001, No. 1178, §2, eff. June 29, 2001; Acts 2005, No. 154, §1, eff. June 28, 2005; Acts 2008, No. 21, §1; Redesignated from R.S. 22:232 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1202 redesignated as R.S. 22:1622 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1203 - Creation of the plan

§1203. Creation of the plan

A. There is hereby created a nonprofit entity to be known as the "Louisiana Health Plan" whose legal domicile shall be in the parish of East Baton Rouge. The plan shall perform its functions under the plan of operation established and approved pursuant to R.S. 22:1205 and shall exercise its powers through a board of directors established by R.S. 22:1204. For purposes of administration and assessment, the plan shall maintain three accounts:

(1) The state guarantee account for non-federally defined eligible individuals.

(2) The federal guarantee account for federally defined eligible individuals.

(3) The small employer insurance risk account for small businesses that employ at least one but not more than twenty-five employees.

B.(1) The plan is not and may not be deemed a department, unit, agency, instrumentality, commission, or board of the state for any purpose. All debts, claims, obligations, and liabilities of the plan, whenever incurred, shall be the debts, claims, obligations, and liabilities of the plan only and not the state, its agencies, instrumentalities, officers, or employees. The debts, claims, obligations, and liabilities of the plan may not be considered to be a debt of the state or a pledge of its credit.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, and except as provided in Paragraphs (3) and (4) of this Subsection, the plan shall be subject to the provisions of R.S. 44: et seq. and R.S. 42:4.1 et seq., and may be considered as if it were a public body for the purposes of this Section.

(3) The plan may hold an executive session pursuant to R.S. 42:16 for discussion of one or more of the following, and R.S. 44:1 et seq. shall not apply to any documents as enumerated in R.S. 44:1(A)(2) which relate to one or more of the following:

(a) Names of patients provided to or maintained by the plan, or the administering insurer selected under the provisions of R.S. 22:1208.

(b) Matters protected by an attorney-client privilege.

(c) Matters with respect to claims or claims files, except documents contained in those files which are otherwise deemed public records.

(d) Prospective litigation against the plan after formal written demand, prospective litigation by the plan after referral to counsel for review, or pending litigation by or against the plan.

(e) Any other matter now provided for or as may be provided for by the legislature.

(f) Discussion by or documents in the custody or control of any committee or subcommittee of the plan, or any member, employee, or agent, or the board of directors or its members, employees, or agents, provided the discussion or documents would otherwise be protected from disclosure by any of the exceptions provided in this Paragraph.

(4) Any specific fee, procedure, or unit of service pricing information contained in any contract or the form of any contract made, between the plan and any provider of health care services, network of providers of health care services, or managed care plan shall be deemed confidential and shall not be divulged by the plan or the board except that payment may be disclosed and become public record in any legislative, administrative, or judicial proceeding or inquiry. Any information related to payments under a contract or the form of any contract for health care services other than specific fee, procedure, or unit of service pricing shall not be subject to the provisions of this Subsection.

C. The plan and the administering insurer shall be subject to audit by the legislative auditor in accordance with the provisions of R.S. 24:513.

D. There shall be no liability on the part of and no cause of action of any nature shall arise or exist against the plan, its agents or employees, its board of directors, or the commissioner or his representatives for any action taken by them in the performance of their powers and duties under Subpart J of Part III of this Chapter.

Acts 1990, No. 131, §1, eff. Sept. 1, 1990; Acts 1997, No. 1154, §1, eff. Jan. 1, 1998; Acts 1999, No. 163, §1; Acts 1999, No. 294, §1; Redesignated from R.S. 22:233 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:1203 redesignated as R.S. 22:1623 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1204 - Board of directors

§1204. Board of directors

A. The board of directors shall be composed of the commissioner of insurance or his designee, who shall serve as an ex officio, nonvoting member of the board, and twelve members to be selected from the groups and in the manner as follows:

(1) A representative of a domestic insurance company which is a member of the Louisiana Insurers Conference, selected by the conference.

(2) A representative of a foreign insurance company doing business in the state of Louisiana which is a member of America's Health Insurance Plans, selected by the association.

(3) A representative of a domestic nonprofit health service and indemnity plan, selected by the commissioner.

(4) A representative of a health maintenance organization domiciled and doing business in the state of Louisiana, selected by the commissioner.

(5) A representative of the Louisiana Hospital Association, selected by the association.

(6) A representative of the Louisiana State Medical Society, selected by the society.

(7) A representative of the Louisiana Association of Life Underwriters, selected by the association.

(8) The chairman of the Senate Committee on Insurance, or his designee, who shall serve as an ex officio, nonvoting member.

(9) The chairman of the House Committee on Insurance, or his designee, who shall serve as an ex officio, nonvoting member.

(10)(a) Three consumer representatives, selected as follows:

(i) One consumer representative of the Louisiana Health Care Campaign, selected by that organization.

(ii) One consumer representative, selected by the commissioner from a list of persons compiled from recommendations made by any interested group, who at the time of selection is a member of or eligible for membership in the plan.

(iii) One representative of the business community, selected by the commissioner from a list of persons compiled by recommendations by any interested group.

(b) The commissioner shall make all diligent efforts to make selections from these three groups that will represent a racial, ethnic, and gender reflection of the state for the board of directors.

(11) Repealed by Acts 2004, No. 368, §2, eff. June 23, 2004.

B. Each member of the board other than the commissioner shall serve a term of three years; provided that initially four members shall serve a term of two years and four members shall serve a term of one year, as determined by the board. Members shall serve without compensation but may be reimbursed from the assets of the plan for expenses incurred by them as members of the board of directors.

C. The board shall elect one of its members to serve as chairman for a one year term and may elect such other officers as the board deems necessary to fulfill its duties under this Subpart, all to serve terms concurrent with that of the chairman.

D. Any vacancy on the board shall be filled for the remaining period of the term in the same manner as the initial appointments were made. The commissioner or the board may fill any vacancy on the board in accordance with the requirements of Subsection A of this Section if the vacancy is not filled within sixty days of its occurrence by the appropriate appointing authority as provided in Subsection A of this Section.

E. The board may make and alter bylaws governing the terms of office of directors, the meetings of the directors, and any other provision not inconsistent with the provisions of this Subpart.

F. The board shall submit a written report of the operation of the plan to the commissioner and to the Senate Committee on Insurance and House Committee on Insurance by April first of each year.

G-J. Repealed by Acts 1997, No. 1154, §3, eff. Jan. 1, 1998.

Acts 1990, No. 131, §1, eff. Sept. 1, 1990; Acts 1991, No. 574, §1, eff. July 16, 1991; Acts 1992, No. 377, §1, eff. June 17, 1992; Acts 1997, No. 1154, §3, eff. Jan. 1, 1998; Acts 1999, No. 163, §1; Acts 2004, No. 368, §§1, 2, eff. June 23, 2004; Acts 2008, No. 21, §1; Redesignated from R.S. 22:234 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1204 redesignated as R.S. 22:1624 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1205 - Plan of operation

§1205. Plan of operation

A. The board shall submit to the commissioner a plan of operation for the plan and any amendments thereto necessary or suitable to assure the fair, reasonable, and equitable administration of the plan. The commissioner shall approve the plan of operation provided such is determined to be suitable to assure the fair, reasonable, and equitable administration of the plan.

B. The plan of operation shall become effective upon approval in writing by the commissioner. If the board fails to submit a suitable plan of operation within ninety days after its appointment or at any time thereafter fails to submit suitable amendments to the plan, the commissioner shall adopt and promulgate such reasonable rules and regulations, in accordance with the Administrative Procedure Act, as are necessary or advisable to effectuate the provisions of this Section. Such rules and regulations shall continue in force until modified by the commissioner or superseded by a plan submitted by the board and approved by the commissioner.

C. In its plan of operation the board shall:

(1) Establish procedures for the handling and accounting of assets and monies of the plan.

(2) Establish procedures for the payment of expenses incurred by an administering insurer in the performance of its services.

(3) Establish procedures for the reporting and remittance of charges assessed under R.S. 22:1209 to provide for claims paid under the benefits plan and for administrative expenses incurred for the operation of the plan.

(4) Develop and implement a program to publicize the existence of the benefits plan, the eligibility requirements, and procedures for enrollment of members, and to maintain public awareness of the benefits plan.

(5) Establish such other procedures for the operation of the plan to effectuate the purposes of this Subpart as the board in its discretion deems necessary and proper.

(6) Provide the details of the calculation of each participating insurer's assessment.

(7) Develop an orderly plan of cessation (dissolution plan).

(a) It is the intent of the legislature by the enactment of this Paragraph to provide for the orderly cessation of the Louisiana Health Plan's operation on December 31, 2013.

(i) The Louisiana Health Plan shall cease enrollment and coverage under the plan by January 1, 2014, as required by federal law.

(ii) No provision contained in this Section shall prohibit the Louisiana Health Plan from ceasing coverage or enrollment in the plan prior to January 1, 2014, if approved by the commissioner, in a superseding plan of operation as provided for in this Section.

(b) After paying health insurance claims for plan coverage, meeting all other obligations of the board set forth by this Section, and taking all reasonable steps, including those set forth by this Section, to timely and efficiently assist in the transition of individuals receiving plan coverage to the individual health insurance market, the board shall cease operating the High Risk Pool.

(c) The board may take all actions it deems necessary to cease enrollment for plan coverage by undertaking the following actions:

(i) Provide at least ninety days notice to current policyholders of plan termination.

(ii) Terminate all existing plan coverage at the end of the calendar day on December 31, 2013, provided that there is a minimum of one individual health insurance company authorized to provide individual health insurance coverage in the state at a rate not to exceed the usual and customary rate as of January 1, 2014. In the absence of any other individual health insurance company authorized to provide individual health insurance coverage in this state, the Louisiana Health Plan shall continue to provide such coverage until there is a minimum of one individual health insurance company authorized to provide individual health insurance coverage in this state on or after January 1, 2014.

(iii) Amend plan policies and provide adequate notice to policyholders, agents of policyholders, and providers that in order for such persons to be reimbursed, a claim for plan services is required to be filed by the earlier of one hundred eighty days after the plan coverage ends on December 31, 2013, or three hundred sixty-five days after the date of service giving rise to the claim.

(d) This Section does not require the board to revise plan benefits to comply with federal law or to maintain plan coverage for any individual after December 31, 2013.

(e) After plan coverage terminates pursuant to this Section, the board shall take reasonable steps to dissolve all significant operation of the plan by December 31, 2015.

(f) Notwithstanding any other provision of this Subsection, in order to facilitate an efficient cessation of operations, the following provisions shall apply:

(i) Until the cessation of Louisiana Health Plan's operations, the board may continue to use existing contractors without the need to issue competitive requests for proposals.

(ii) The board shall remain in effect in accordance with the provisions of R.S. 22:1204. The term of each board member shall be extended until the date the High Risk Pool concludes all business and the commissioner of insurance has certified the cessation of operations in accordance with Subparagraph (j) of this Paragraph.

(g) By August 30, 2013, the board shall submit to the commissioner a plan of operation, to be approved by the commissioner. Such plan of operation shall include a dissolution plan and shall supersede the current plan of operation in order to implement with the action required by this Paragraph. The new plan of operation shall go into effect upon signature by the commissioner.

(h) Billing of service charges pursuant to R.S. 22:1209 shall cease for claims incurred before January 1, 2014. Final service charge fees and reports shall be due and payable on January 31, 2014. Collection of all service charges legally due shall continue until cessation of operations. Nothing herein shall prohibit the auditing of any and all eligible providers, employers, insurance arrangements, or insurers.

(i) Effective December 31, 2013, fees assessed to participating health insurers and insurance arrangements under R.S. 22:1210 shall cease. Billing of the assessment based on participating health insurer premiums from calendar year 2013 shall be made no later than February 10, 2014. Payment of the assessment shall be made by the participating health insurers no later than March 31, 2014. Any participating health insurer that has not paid the assessment for calendar year 2013 by the March 31, 2014, deadline shall be reported to the commissioner for sanctions. Sanctions for refusal to timely pay a required assessment shall include the sanctions enumerated in R.S. 22:13 or 16, at the discretion of the commissioner.

(j) The commissioner shall certify the cessation of operations of each pool under the Louisiana Health Plan. The High Risk Pool and HIPAA Plan may be certified as having completed the cessation of operations separately or together, at the commissioner's discretion. The board may also submit the completed dissolution plan at different times based upon the finality of claim submissions or other factors.

(i) If the board has excess HIPAA funds after the commissioner certifies the cessation of operations of the HIPAA Plan in accordance with the provisions of this Subsection, the excess funds shall be returned to the participating insurer on the same basis upon which each participating insurer was assessed in accordance with the provisions of R.S. 22:1210 during calendar years 2013 and 2014.

(ii) If the board has excess High Risk Pool funds after the commissioner certifies the cessation of operations of the High Risk Pool in accordance with the provisions of this Subparagraph, the High Risk Pool funds shall be returned to the state general fund.

(k)(i) By March 1, 2016, the board or liquidator shall file a report with both the House Committee on Insurance and the Senate Committee on Insurance and the commissioner. Such report shall signify completion of the requirements of this Subsection and shall include an independent auditor's report on the financial statements of the pool. Such report shall be submitted in lieu of the written report of operation of the plan required by R.S. 22:1204(F). The board or liquidator may amend such report at a later date if necessary to complete the cessation of operations of the High Risk Pool.

(ii) Upon a satisfactory review of the board's compliance with the cessation of operations provisions of this Subsection, the commissioner shall certify that the business of the High Risk Pool has concluded in accordance with state law and shall publish the certification on the Department of Insurance website.

(l)(i) Upon certification in accordance with Subparagraph (j) of this Paragraph, the operations of the High Risk Pool are terminated.

(ii) The state attorney general shall defend any legal action that may arise against the plan, the board, or the employees of the plan that is filed after the commissioner's certification of cessation of operations. This defense shall include, when appropriate, a request for dismissal of any such action.

Acts 1990, No. 131, §1, eff. Sept. 1, 1990; Acts 1999, No. 163, §1; Redesignated from R.S. 22:235 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 123, §1, eff. June 8, 2010; Acts 2013, No. 325, §1, eff. June 17, 2013.

NOTE: Former R.S. 22:1205 redesignated as R.S. 22:1625 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1206 - Powers and duties of the plan

§1206. Powers and duties of the plan

The plan shall have the general powers and authority granted under the laws of this state to insurance companies licensed to provide health and accident insurance and, in addition thereto, the specific authority to:

(1) Contract with an outside independent actuarial firm to assess the solvency of the plan and for consultation as to the sufficiency and means of the funding of the plan, and the enrollment in and the eligibility, benefits, and rate structure of the benefits plan to ensure the solvency of the plan.

(2) Close enrollment in benefit plans of non-federally defined eligible individuals at any time upon a determination by the outside independent actuarial firm that funds of the plan are insufficient to support the enrollment of additional non-federally defined eligible individuals.

(3) Enter into contracts as are necessary or proper to carry out the provisions and purposes of this Subpart, including the authority to enter into contracts, with the approval of the commissioner, with similar plans or pools of other states for the joint performance of common administrative functions, or with persons or other organizations for the performance of administrative functions.

(4) Enter into contracts for the establishment and maintenance of health care cost containment programs as in the discretion of the board are necessary or proper to establish the most cost-efficient levels of coverage as provided herein.

(5) Sue or be sued, including taking any legal actions necessary or proper for recovery of any monies due the plan under this Subpart.

(6) Take such legal action as necessary to avoid the payment of improper claims against the plan or the coverage provided by or through the plan.

(7) Establish appropriate rates, rate schedules, rate adjustments, expense allowances, agent's referral fees, and claim reserve formulas, and perform or contract for the performance of any other actuarial function appropriate to the operation of the plan, subject to the following limitations:

(a) Rates for federally defined individuals and nonfederally defined individuals. (i) For federally defined individuals, subject to approval by the Department of Insurance, the plan shall determine a standard risk rate for each coverage option offered by considering the premium rates charged by other insurers offering similar health insurance coverage to individuals and family groups, if applicable. The standard risk rate shall be established using reasonable actuarial techniques and shall reflect anticipated experience and expenses for such coverage. Subject to the limits provided in this Paragraph, initial rates for each plan year shall be established to provide fully for the expected costs of claims, including recovery of prior losses, expenses of operation, investment income of claim reserves, and any other cost factors subject to the limitations described herein, provided such rates shall not exceed two hundred percent of rates applicable to individual standard risks. Upon the receipt of governmental appropriations or alternative funding sources, other than assessments under R.S. 22:1210, such as authorized service charges, governmental transfer payments, donations, or grants, the board shall be authorized to reduce rates for the plan year based on established actuarial and underwriting practices. In no event shall rates for plan coverage be less than the greater of one hundred twenty-five percent of rates established as applicable for individual standard risks or rates established for other individuals provided coverage by or through the plan unless such rates would exceed the maximum amount allowed under this Paragraph. In no instance shall the rates discriminate between covered individuals on the basis of health-related factors.

(ii) Rates for nonfederally defined individuals. For nonfederally defined individuals, subject to approval by the Department of Insurance, the plan shall determine a standard risk rate for each coverage option offered by considering the premium rates charged by other insurers offering similar health insurance coverage to individuals and family groups, if applicable. The standard risk rate shall be established using reasonable actuarial techniques and shall reflect anticipated experience and expenses for such coverage. Subject to the limits provided in this Paragraph, initial rates for each plan year shall be established to provide fully for the expected costs of claims, including recovery of prior losses, expenses of operation, investment income of claim reserves, and any other cost factors subject to the limitations of prior losses, expenses of operation, investment income of claim reserves, and any other cost factors subject to the limitations described herein, provided such rates shall not exceed two hundred percent of rates applicable to individual standard risks. Upon the receipt of governmental appropriations or alternative funding sources, such as authorized service charges, governmental transfer payments, donations, or grants, the board shall be authorized to reduce rates for the plan year based on established actuarial and underwriting practices. In no event shall rates for plan coverage be less than one hundred ten percent of rates established as applicable for individual standard risks or rates established for other individuals provided coverage by or through the plan, provided such rates shall not exceed the maximum amount of two hundred percent of rates applicable to individual standard rates. In no instance shall the rates discriminate between covered individuals on the basis of health-related factors.

(iii) Notwithstanding any other provision of this Subpart to the contrary, for persons eligible under a federal waiver pursuant to R.S. 22:1207(B)(2), the board may authorize a premium subsidy if such a premium subsidy is authorized by the federal waiver. If the board authorizes a premium subsidy, the total amount of the subsidy may not be more than sixty-six percent of the premium otherwise specified by this Subpart. The board may authorize the Louisiana Health Plan to provide for the nonfederal share of such premium subsidy. Nothing herein shall permit rates to be calculated other than as described in this Subpart, or otherwise restrict the board from participating in other components of the federal waiver.

(b) Rates for other individuals. (i) Rates shall not be unreasonable in relation to the coverage provided, the risk experience, and expenses of providing the coverage. Rates and rate schedules may be adjusted for appropriate risk factors such as age and area variation in claim cost and shall take into consideration appropriate risk factors in accordance with established actuarial and underwriting practices. In no instance shall the rates discriminate between covered individuals on the basis of health-related factors.

(ii) Notwithstanding any other provision of this Subpart to the contrary, for persons eligible under a federal waiver pursuant to R.S. 22:1207(D)(2), the board may authorize a premium subsidy if such a premium subsidy is authorized by the federal waiver. If the board authorizes a premium subsidy, the total amount of the subsidy may not be more than sixty-six percent of the premium otherwise specified by this Subpart. The board may authorize the Louisiana Health Plan to provide for the non-federal share of such premium subsidy. Nothing herein shall permit rates to be calculated other than as described in this Subpart, or otherwise restrict the board from participating in other components of the federal waiver.

(c) Policy fees or other compensation, or consideration paid to agents. No agent's fees or other compensation, or consideration shall be payable for coverage offered through the plan unless:

(i) The agent is duly registered and certified by the plan under a plan approved by the commissioner of insurance.

(ii) The agent certifies in writing that to the best of his knowledge the individual is a qualifying individual as defined by R.S. 22:1207 or 1073(B).

(iii) The agent has entered into a participation agreement with the plan which provides for recoupment of amounts paid for certifications found to be erroneous.

(d) Reimbursement of expenses. The board shall be authorized to establish policy fees or other compensation, or consideration for reimbursement of the reasonable expenses of participating agents. The plan shall be authorized to recoup any amounts paid for an agent certification found to be erroneous or improper.

(8) Issue individual and family group policies of insurance in accordance with the requirements of this Subpart.

(9) Appoint appropriate legal, actuarial, and other committees as necessary to provide technical assistance in the operation of the plan, policy and other contract design, and any other function within the authority of the plan.

(10) Repealed by Acts 2004, No. 493, §2, eff. June 25, 2004.

Acts 1990, No. 131, §1, eff. Sept. 1, 1990; Acts 1997, No. 1154, §1, eff. Jan. 1, 1998; Acts 1999, No. 163, §1; Acts 2003, No. 528, §1, eff. June 24, 2003; Acts 2004, No. 493, §2, eff. June 25, 2004; Acts 2005, No. 154, §1, eff. June 28, 2005; Acts 2008, No. 21, §1; Redesignated from R.S. 22:236 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1206 redesignated as R.S. 22:1626 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1207 - Eligibility

§1207. Eligibility

A. Any natural person who has been domiciled in this state for six consecutive months shall be eligible for coverage as a nonfederally defined individual as provided in this Subpart, except the following:

(1) Any person who, on the effective date of coverage by the plan or at any time thereafter, is eligible for coverage under health and accident insurance offered by an insurer, reinsurer, or insurance arrangement. A person shall be considered eligible for coverage by an insurer or insurance arrangement as described herein if he meets the criteria for eligibility under any group health benefits plan provided by his employer, union, or other organization of which he is a member, whether or not the person actually is covered under such plan.

(2) Any person who is, at the time of application for coverage by the plan, eligible for health benefits under Medicaid or Medicare as defined in R.S. 22:1202.

(3) Any person whose coverage by the plan was terminated for nonpayment of premiums unless twelve months have lapsed since such termination.

(4) Any person on whose behalf the plan has paid out the maximum lifetime benefits under the benefits plan as may be established by the plan.

(5) Inmates of public institutions.

(6) Persons eligible for public programs as defined in R.S. 22:1202.

(7) Persons who are not domiciled in this state.

B.(1) Any federally defined eligible individual who is and continues to be a resident of this state shall be eligible for plan coverage as an individual or family group. Each dependent of a person who is eligible for plan coverage shall also be eligible for plan coverage.

(2) Any person meeting any and all eligibility requirements under any approved federal waiver shall be eligible for plan coverage, provided all other eligibility criteria for plan coverage as a federally defined eligible individual are met.

C. Any person who ceases to meet the eligibility requirements of this Section may be terminated from coverage by the plan at the time of loss of eligibility, but any unearned premium shall be refunded. However, this Subsection shall not apply to any person receiving cancer treatment or cancer therapy or any person with an immune system disorder requiring immunosuppression drug treatment or maintenance not covered by Medicaid or Medicare unless such person is eligible for or has attained Medicare at age sixty-five or older.

D.(1) Nonfederally defined eligible individuals whose health and accident insurance coverage has been involuntarily terminated may apply for coverage under the plan. If such coverage is applied for within sixty-three days after the involuntary termination and if premiums assessed by the plan are paid for the entire coverage period, the effective date of the coverage by the plan shall be the date of termination of the previous coverage.

(2) Any person meeting any and all eligibility requirements under any approved federal waiver shall be eligible for plan coverage, provided all other eligibility criteria for plan coverage as a nonfederally defined eligible individual are met.

E. Any natural person who changes his domicile to this state and who at the time domicile is established in this state is insured by the health insurance plan or similar organization for his former domiciliary state shall be eligible for coverage by the plan if:

(1) The health insurance plan or similar organization of the former domiciliary state provides coverage similar to that offered by the plan.

(2) The health insurance plan or similar organization of the former domiciliary state certifies, on a form acceptable to the plan, that the person seeking coverage by the plan is currently insured in such other state.

(3) The commissioner determines that the law of the former domiciliary state provides similar coverage to Louisianians insured by the plan upon their establishment of domicile in such other state.

F.(1) Notwithstanding the provisions of Paragraph (A)(1) of this Section, upon certification by an independent actuarial firm that funds of the plan are sufficient to support the enrollment of additional persons, the board may authorize the enrollment of additional persons as provided for in this Subsection. Any person whose individual insurance premium rate for comparable coverage exceeds by more than two hundred percent the maximum rate which the plan may be authorized to charge under R.S. 22:1213(F)(3), for persons of comparable age, sex, and geographical location, shall be eligible for coverage as provided in this Subpart.

(2) As used in this Subsection, the term "eligible" shall not include persons whose employer, union, or other organization provides a group health benefits plan through an insurer or insurance arrangement to its employees or members, or their dependents, and such person is eligible for coverage under such group health benefits plan.

(3) Plan coverage for which a person is eligible under this Subsection shall exclude charges or expenses incurred or caused by preexisting conditions, as provided in R.S. 22:1213(G).

(4) The board shall establish policies and procedures to effectuate the provisions of this Subsection, which policies and procedures shall:

(a) Guarantee uninterrupted enrollment of federally defined eligible individuals.

(b) Give preference to the applications for membership of persons who, at the time of application, are uninsured and uninsurable, and satisfy the eligibility requirements of Subsection A of this Section.

(5)(a) It shall constitute an unfair trade practice under the provisions of R.S. 22:1961 et seq., for any insurer, reinsurer, insurance agent or broker, or employer, to refer an individual employee to the plan, or to arrange for an individual employee to apply to the program, for the purpose of separating such employee from a group health benefits plan provided in connection with the employee's employment.

(b) In the event that an individual receives coverage by the plan in contravention of this Subsection, the plan may terminate the coverage of the individual but shall maintain a cause of action against any offender of this Subsection for a total amount not less than double the amount of any or all claims paid on behalf of the individual whenever made, without limitation, plus ten thousand dollars for each incident, and attorney fees, court costs, and interest from date of demand by the plan.

Acts 1990, No. 131, §1, eff. Sept. 1, 1990; Acts 1991, No. 574, §1, eff. July 16, 1991; Acts 1997, No. 1154, §1, eff. Jan. 1, 1998; Acts 1999, No. 163, §1; Acts 2001, No. 65, §1, eff. May 24, 2001; Acts 2004, No. 368, §1, eff. June 23, 2004; Acts 2008, No. 21, §1; Redesignated from R.S. 22:237 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1207 redesignated as R.S. 22:1627 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1208 - Administration

§1208. Administration

A. The board shall select an administrator or administrators, which may consist of an insurer or insurers, a third-party administrator or administrators, medical or pharmaceutical providers, or a combination thereof, through a competitive bidding process to administer the benefits plan of the plan. The board shall evaluate bids submitted based on criteria established by the board which shall include:

(1) The administrator's proven ability to handle individual health and accident insurance.

(2) The efficiency of the administrator's claim payment procedures.

(3) An estimate of total charges for administering the benefits plan.

(4) The administrator's ability to administer the benefits plan in a cost-efficient manner.

B.(1) The commissioner shall appoint the administrator or administrators if the administrator or administrators have not been selected within sixty days of the appointment of the board.

(2) The administrator or administrators shall serve for a period of three years, subject to removal for cause.

(3) At least six months prior to the expiration of each three-year period of service by an administrator, the board shall invite all administrators, including the current administering administrator or administrators, to submit bids to serve as an administrator for the succeeding three-year period. Selection of an administrator for the succeeding period shall be made at least three months prior to the end of the current three-year period. Nothing in this Section shall prohibit a competitive bid process prior to the three-year period in the event of termination of an administrator or administrators.

C.(1) The administrator shall perform all eligibility and administrative claims payment functions relating to the plan.

(2) The administrator shall establish a premium billing procedure for collection of premiums from persons insured by the plan. Billings shall be made on a periodic basis as determined by the board.

(3) The administrator shall perform all necessary functions to assure timely payment of benefits to persons insured by the plan, including:

(a) Making available information relating to the proper manner of submitting a claim for benefits to the plan and distributing forms upon which submission shall be made.

(b) Evaluation of the eligibility of each claim for payment by the plan.

(4) The administrator shall submit regular reports to the board regarding the operation of the plan. The frequency, content, and form of the report shall be determined by the board.

(5) Following the close of each calendar year, the administrator and actuarial consultants shall determine net written and earned premiums, the expense of administration, and the paid and incurred losses for the year, and report this information to the board.

(6) The administrator shall be paid as provided in the plan of operation for its expenses incurred in the performance of its services.

Acts 1990, No. 131, §1, eff. Sept. 1, 1990; Acts 1999, No. 163, §1; Acts 2004, No. 368, §1, eff. June 23, 2004; Redesignated from R.S. 22:238 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1209 - Repealed

§1209. Repealed by Acts 2013, No. 325, §2, eff. Dec. 31, 2014.



RS 22:1210 - Repealed

§1210. Repealed by Acts 2013, No. 325, §2, eff. Dec. 31, 2014.



RS 22:1210.1 - Redesignated as R.S. 22:551 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.1. Redesignated as R.S. 22:551 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.2 - Redesignated as R.S. 22:552 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.2. Redesignated as R.S. 22:552 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.3 - Redesignated as R.S. 22:553 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.3. Redesignated as R.S. 22:553 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.4 - Redesignated as R.S. 22:554 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.4. Redesignated as R.S. 22:554 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.5 - Redesignated as R.S. 22:555 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.5. Redesignated as R.S. 22:555 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.6 - Redesignated as R.S. 22:556 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.6. Redesignated as R.S. 22:556 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.20 - Redesignated as R.S. 22:1721 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.20. Redesignated as R.S. 22:1721 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.21 - Redesignated as R.S. 22:1722 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.21. Redesignated as R.S. 22:1722 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.22 - Redesignated as R.S. 22:1723 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.22. Redesignated as R.S. 22:1723 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.23 - Redesignated as R.S. 22:1724 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.23. Redesignated as R.S. 22:1724 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.24 - Redesignated as R.S. 22:1725 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.24. Redesignated as R.S. 22:1725 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.25 - Redesignated as R.S. 22:1726 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.25. Redesignated as R.S. 22:1726 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.26 - Redesignated as R.S. 22:1727 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.26. Redesignated as R.S. 22:1727 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.27 - Redesignated as R.S. 22:1728 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.27. Redesignated as R.S. 22:1728 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.28 - Redesignated as R.S. 22:1729 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.28. Redesignated as R.S. 22:1729 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.29 - Redesignated as R.S. 22:1730 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.29. Redesignated as R.S. 22:1730 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.30 - Redesignated as R.S. 22:1731 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.30. Redesignated as R.S. 22:1731 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.31 - Redesignated as R.S. 22:1732 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.31. Redesignated as R.S. 22:1732 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.51 - Redesignated as R.S. 22:1741 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.51. Redesignated as R.S. 22:1741 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.52 - Redesignated as R.S. 22:1742 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.52. Redesignated as R.S. 22:1742 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.53 - Redesignated as R.S. 22:1743 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.53. Redesignated as R.S. 22:1743 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.54 - Redesignated as R.S. 22:1744 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.54. Redesignated as R.S. 22:1744 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.55 - Redesignated as R.S. 22:1745 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.55. Redesignated as R.S. 22:1745 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.56 - Redesignated as R.S. 22:1746 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.56. Redesignated as R.S. 22:1746 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.57 - Redesignated as R.S. 22:1747 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.57. Redesignated as R.S. 22:1747 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.58 - Redesignated as R.S. 22:1748 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.58. Redesignated as R.S. 22:1748 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.59 - Redesignated as R.S. 22:1749 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.59. Redesignated as R.S. 22:1749 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.60 - Redesignated as R.S. 22:1750 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.60. Redesignated as R.S. 22:1750 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.61 - Redesignated as R.S. 22:1751 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.61. Redesignated as R.S. 22:1751 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.71 - Redesignated as R.S. 22:1661 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.71. Redesignated as R.S. 22:1661 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.72 - Redesignated as R.S. 22:1662 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.72. Redesignated as R.S. 22:1662 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.73 - Redesignated as R.S. 22:1663 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.73. Redesignated as R.S. 22:1663 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.74 - Redesignated as R.S. 22:1664 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.74. Redesignated as R.S. 22:1664 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.75 - Redesignated as R.S. 22:1665 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.75. Redesignated as R.S. 22:1665 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.76 - Redesignated as R.S. 22:1666 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.76. Redesignated as R.S. 22:1666 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.77 - Redesignated as R.S. 22:1667 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.77. Redesignated as R.S. 22:1667 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.78 - Redesignated as R.S. 22:1668 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.78. Redesignated as R.S. 22:1668 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.79 - Redesignated as R.S. 22:1669 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.79. Redesignated as R.S. 22:1669 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.80 - Redesignated as R.S. 22:1670 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.80. Redesignated as R.S. 22:1670 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.81 - Redesignated as R.S. 22:1671 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.81. Redesignated as R.S. 22:1671 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.82 - Redesignated as R.S. 22:1672 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.82. Redesignated as R.S. 22:1672 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.83 - Redesignated as R.S. 22:1673 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.83. Redesignated as R.S. 22:1673 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.84 - Redesignated as R.S. 22:1674 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.84. Redesignated as R.S. 22:1674 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.85 - Redesignated as R.S. 22:1676 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.85. Redesignated as R.S. 22:1676 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.86 - Redesignated as R.S. 22:1677 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.86. Redesignated as R.S. 22:1677 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.87 - Redesignated as R.S. 22:1678 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.87. Redesignated as R.S. 22:1678 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.91 - Redesignated as R.S. 22:1691 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.91. Redesignated as R.S. 22:1691 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.92 - Redesignated as R.S. 22:1692 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.92. Redesignated as R.S. 22:1692 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.93 - Redesignated as R.S. 22:1693 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.93. Redesignated as R.S. 22:1693 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.94 - Redesignated as R.S. 22:1694 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.94. Redesignated as R.S. 22:1694 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.95 - Redesignated as R.S. 22:1695 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.95. Redesignated as R.S. 22:1695 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.96 - Redesignated as R.S. 22:1696 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.96. Redesignated as R.S. 22:1696 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.97 - Redesignated as R.S. 22:1697 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.97. Redesignated as R.S. 22:1697 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.98 - Redesignated as R.S. 22:1698 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.98. Redesignated as R.S. 22:1698 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.99 - Redesignated as R.S. 22:1699 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.99. Redesignated as R.S. 22:1699 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.100 - Redesignated as R.S. 22:1700 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.100. Redesignated as R.S. 22:1700 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.101 - Redesignated as R.S. 22:1701 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.101. Redesignated as R.S. 22:1701 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.102 - Redesignated as R.S. 22:1702 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.102. Redesignated as R.S. 22:1702 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.103 - Redesignated as R.S. 22:1703 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.103. Redesignated as R.S. 22:1703 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.104 - Redesignated as R.S. 22:1704 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.104. Redesignated as R.S. 22:1704 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.105 - Redesignated as R.S. 22:1705 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.105. Redesignated as R.S. 22:1705 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.106 - Redesignated as R.S. 22:1706 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.106. Redesignated as R.S. 22:1706 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.107 - Redesignated as R.S. 22:1707 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.107. Redesignated as R.S. 22:1707 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.108 - Redesignated as R.S. 22:1708 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.108. Redesignated as R.S. 22:1708 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1211 - Powers and duties of the commissioner

§1211. Powers and duties of the commissioner

A. In addition to the duties and powers enumerated elsewhere in this Subpart, and in other provisions of law, the commissioner shall upon request of the board of directors, and notwithstanding any provision of law to the contrary, provide the plan with a statement of the premiums, in this and other appropriate states, for each participating insurer.

B. The commissioner may suspend or revoke, in accordance and compliance with R.S. 49:961, the certificate of authority to transact insurance in this state of any participating insurer who fails to pay assessed fees when due or fails to comply with the plan of operation. As an alternative, the commissioner may levy a fine on any participating insurer who fails to pay an assessed fee when due. The fine shall not exceed five percent of the unpaid fee assessment per month, but no fine shall be less than one hundred dollars per month.

C. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 1997, No. 1154, §1, eff. Jan. 1, 1998; Acts 1999, No. 163, §1; Redesignated from R.S. 22:239.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.

NOTE: Former R.S. 22:1211 redesignated as R.S. 22:1961 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1212 - Miscellaneous provisions

§1212. Miscellaneous provisions

A. Nothing in this Subpart shall be construed to reduce or offset the liability for unpaid fees assessed to an impaired or insolvent insurer operating a plan with liability for fees assessed under this Subpart.

B. For purposes of carrying out its obligations under this Subpart, the plan shall be deemed to be a creditor of an impaired or insolvent participating insurer to the extent of assets attributable to covered policies reduced by any amounts to which the plan is entitled for unpaid fees assessed. As provided for under R.S. 22:2093, payment of contractual obligations of an impaired or insolvent insurer shall include fees assessed under this Subpart.

C. Any unpaid fees assessed to a participating insurer shall become the liability of any continuing or successor insurer.

Acts 1997, No. 1154, §1, eff. Jan. 1, 1998; Acts 1999, No. 163, §1; Redesignated from R.S. 22:239.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1212 redesignated as R.S. 22:1962 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1213 - Benefits; availability

§1213. Benefits; availability

A. The plan shall offer comprehensive coverage to every eligible person who is not eligible for Medicare and public programs as defined in this Subpart. Comprehensive coverage offered by the plan shall pay an eligible person's covered expenses, subject to limits on the deductible and coinsurance payments authorized under Paragraph (4) of Subsection E of this Section, up to a maximum lifetime benefit as established by the board of not less than five hundred thousand dollars per covered person, payable up to a maximum of two hundred fifty thousand dollars per covered person per twelve consecutive months of coverage. For federally defined eligible persons, the board shall establish benefits and maximum benefit amounts in accordance with applicable federal law and regulations.

B. Covered expenses shall be the usual, customary, and reasonable charge, as established by the board, in the locality for the following services and articles when prescribed by a physician and determined by the plan to be medically necessary for the following areas of services:

(1) Hospital services.

(2) Professional services for the diagnosis or treatment of injuries, illnesses, or conditions which are rendered by a health care provider or by other licensed professionals at the direction of a health care provider.

(3) Services of a licensed skilled nursing facility for up to a maximum of one hundred twenty days per twelve consecutive months of coverage, unless extended for additional days under any cost containment program implemented by the board pursuant to Subsection H of this Section.

(4) Services of a home health agency up to a maximum of two hundred seventy services per twelve consecutive months of coverage, unless increased under any cost containment program implemented by the board pursuant to Subsection H of this Section.

(5) Use of radium or other radioactive materials.

(6) Oxygen.

(7) Anesthetics.

(8) Prostheses other than dental.

(9) Rental of durable medical equipment, other than eyeglasses and hearing aids, for which there is no personal use in the absence of the conditions for which it is prescribed.

(10) Diagnostic X-rays and laboratory tests.

(11) Oral surgery for excision of partially or completely unerupted, impacted teeth or the gums and tissues of the mouth when not performed in connection with the extraction or repair of other teeth.

(12) Services of a physical therapist.

(13) Transportation provided by a licensed ambulance service to the nearest facility qualified to treat the condition.

(14) Services for diagnosis and treatment of mental and nervous disorders provided that a covered person may be required to pay up to a fifty percent coinsurance payment, and the plan's payment may not exceed twenty-five thousand dollars. Notwithstanding the previous provision, the department may conduct a periodic actuarial cost analysis to determine whether the plan's maximum payment for outpatient services for diagnosis and treatment of mental and nervous disorders should be adjusted.

C. The board shall establish reasonable reimbursement amounts for any services covered under the benefits plans which are not included in Subsection B of this Section.

D. Covered expenses shall not include the following, except as mandated by applicable federal law for federally defined eligible individuals:

(1) Any charge for treatment for cosmetic purposes other than surgery for the repair or treatment of an injury or a congenital bodily defect to restore normal bodily functions.

(2) Care which is primarily for custodial purposes.

(3) Any charge for confinement in a private room to the extent surcharge is in excess of the institution's charge for its most common semiprivate room, unless a private room is prescribed as medically necessary by a physician.

(4) That part of any charge for services rendered or articles prescribed by a physician, dentist, or other health care provider which exceeds the reasonable reimbursement amounts established in Subsections B and C of this Section or for any charge not medically necessary.

(5) Any charge for services or articles the provision of which is not within the scope of authorized practice of the institution or individual providing the services or articles.

(6) Any expense incurred prior to the effective date of coverage by the plan for the person on whose behalf the expense is incurred.

(7) Dental care except as provided in Subsection B of this Section.

(8) Eyeglasses and hearing aids.

(9) Illness or injury due to acts of war.

(10) Services of blood donors and any fee for failure to replace the first three pints of blood provided to an eligible person each policy year.

(11) Personal supplies or personal services provided by a hospital or nursing home, or any other nonmedical or nonprescribed supply or service.

E.(1) Premiums charged for coverages issued by the plan may not be unreasonable in relation to the benefits provided, the risk experience, and the reasonable expenses of providing the coverage.

(2) Separate schedules of premium rates based on age, sex, and geographical location may apply for individual risks. Separate schedules of premium rates for federally defined eligible individuals may be based on age, sex, and geographical location, in accordance with applicable federal laws and regulations.

(3)(a) The plan, with the assistance of the commissioner, shall determine the standard risk rate by calculating the average individual standard rate charged by the five largest insurers offering coverages in the state comparable to the plan coverage. In the event five insurers do not offer comparable coverage, the standard risk rate shall be established using reasonable actuarial techniques and shall reflect anticipated experience and expenses for such coverage.

(b) Standard risk rates for federally defined eligible individuals shall comply with all applicable federal laws and regulations. Initial rates for plan coverage for federally defined eligible individuals shall not be less than one hundred twenty-five percent of rates established as applicable for individual standard risks. In no event shall plan rates exceed two hundred percent of rates applicable to the individual standard risks.

(c) Initial rates for plan coverage provided to nonfederally defined eligible individuals shall not be less than one hundred fifty percent of rates established as applicable for individual standard risks, or the minimum monthly rates as provided for herein, whichever is greater. Subsequent rates provided to nonfederally defined eligible individuals shall be established to provide fully for the expected costs of claims, including recovery of prior losses, expenses of operation, investment income of claim reserves, and any other cost factors subject to the limitations described herein. In no event shall plan rates exceed two hundred percent of rates applicable to individual standard risks. In no event shall rates be lower than one hundred ten percent of rates applicable to individual standard risks.

(4) The plan coverage defined in this Section shall provide benefits, deductibles, coinsurance, and copayments to be established by the board. In addition, the board may establish optional benefits, deductibles, coinsurance, and copayments.

F. Plan coverage provided to non-federally defined eligible individuals shall exclude charges or expenses incurred for or caused by preexisting conditions as allowed under R.S. 22:1073(A)(1)(b), except that no preexisting condition exclusion shall be applied to a federally defined eligible individual.

G.(1) Notwithstanding any other law to the contrary, the coverage provided by the plan shall be considered excess coverage, and benefits otherwise payable under plan coverage shall be reduced by all hospital and medical expense benefits paid or payable under any workers' compensation coverage, automobile medical payment, or liability insurance whether provided on the basis of fault or nonfault, and by any hospital or medical benefits paid or payable by any insurer or insurance arrangement or any hospital or medical benefits paid or payable under or provided pursuant to any state or federal law or program.

(2) The plan shall have a cause of action against an eligible person for the recovery of the amount of benefits paid by it which are not covered expenses. Benefits due from the plan may be reduced or refused as a set-off against any amount recoverable under this Paragraph.

H. The benefits plan offered pursuant to this Section shall include such managed care provisions as the board deems necessary and proper for:

(1) Compliance with applicable federal laws and regulations regarding choices of benefit coverage for federally defined eligible individuals.

(2) Containment of costs, including precertification and concurrent or continued stay review of hospital admissions, mandatory outpatient surgical procedures, preadmission testing, or any other provisions determined by the board to be cost effective and consistent with the purposes of this Subpart.

I. Except as otherwise provided in this Subpart and in R.S. 22:976, this Section shall establish the exclusive means for determining the benefits required to be offered by the plan, notwithstanding any mandatory benefits or required policy provisions in this Title to the contrary.

Acts 1990, No. 131, §1, eff. Sept. 1, 1990; Acts 1992, No. 283, §1, eff. June 11, 1992; Acts 1992, No. 955, §1, eff. July 9, 1992; Acts 1997, No. 1154, §1, eff. Jan. 1, 1998; Acts 1999, No. 163, §1; Acts 2004, No. 368, §1, eff. June 23, 2004; Acts 2008, No. 21, §1; Redesignated from R.S. 22:240 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 123, §1, eff. June 8, 2010.

NOTE: Former R.S. 22:1213 redesignated as R.S. 22:1963 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1214 - Mandated benefits

§1214. Mandated benefits

Service charges assessed to any patient pursuant to R.S. 22:1209 shall be a mandated benefit of any insurance policy, insurance certificate, insurance arrangement or self-insurance which provides coverage to such patient, except that such charges shall not be payable by any insurer which is insolvent.

Acts 1990, No. 131, §1, eff. Sept. 1, 1990; Redesignated from R.S. 22:241 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1214 redesignated as R.S. 22:1964 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1214.1 - Redesignated as R.S. 22:1965 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1214.1. Redesignated as R.S. 22:1965 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1214.2 - Redesignated as R.S. 22:1966 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1214.2. Redesignated as R.S. 22:1966 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1215 - Exemptions; relation to other laws

§1215. Exemptions; relation to other laws

A. The plan established pursuant to this Subpart shall be exempt from any and all state and local taxes.

B. The plan and any administrator selected by the board to administer the benefits plan shall be exempt from the provisions of R.S. 22:1821.

Acts 1990, No. 131, §1, eff. Sept. 1, 1990; Acts 1999, No. 163, §1; Acts 2008, No. 21, §1; Redesignated from R.S. 22:242 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1215 redesignated as R.S. 22:1967 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1215.1 - Peremption

§1215.1. Peremption

Dissolution of the operations of the Louisiana Health Plan requires the expeditious determination of its outstanding liabilities. As such, each of the following provisions shall apply:

(1) Any action against the plan, the board, the employees of the plan, or any combination thereof shall be subject to a peremptive period ending on December 31, 2014, at which time the right to assert a cause of action shall be extinguished.

(2) All appeals by policyholders or providers must be made within the guidelines of the policy. In no event shall any appeal by a policyholder or provider be commenced after September 30, 2014.

(3) Notwithstanding the provisions of this Section, nothing herein shall limit the immunity from liability provided by R.S. 22:1203(D).

Acts 2013, No. 325, §1, eff. June 17, 2013.



RS 22:1216 - Redesignated as R.S. 22:1968 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1216. Redesignated as R.S. 22:1968 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1217 - Redesignated as R.S. 22:1969 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1217. Redesignated as R.S. 22:1969 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1217.1 - Redesignated as R.S. 22:1970 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1217.1. Redesignated as R.S. 22:1970 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1218 - Redesignated as R.S. 22:1971 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1218. Redesignated as R.S. 22:1971 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1219 - Redesignated as R.S. 22:1972 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1219. Redesignated as R.S. 22:1972 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1220 - Redesignated as R.S. 22:1973 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1220. Redesignated as R.S. 22:1973 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1221 - Definitions

SUBPART K. LIMITATIONS ON

ASSIGNMENT OF OBLIGATIONS

§1221. Definitions

For purposes of this Subpart, the following definitions shall apply:

(1) "Carve-out agreement" means a written agreement between a health insurance issuer and another entity to provide health care services other than medical, surgical, or physician services, including but not limited to an agreement to provide prescription drugs, mental health or substance abuse treatment services, or services of clinicians other than physicians licensed to practice medicine, other than as incidental to the provision of the foregoing carve-out services.

(2) "Health insurance coverage" means benefits consisting of medical care provided or arranged for directly, through insurance or reimbursement, or otherwise, and includes health care services paid for under any plan, policy, or certificate of insurance.

(3) "Health insurance issuer" means an insurance company, including a health maintenance organization as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of this Title, unless preempted as an employee benefit plan under the Employee Retirement Income Security Act of 1974.

Acts 2004, No. 417, §1; Redesignated from R.S. 22:421 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1222 - Assignment of obligations limited

§1222. Assignment of obligations limited

A. When a health insurance issuer contracts or subcontracts with another entity for the provision of services, the health insurance issuer shall be ultimately responsible for compliance with the laws and regulations governing risk-based capital (R.S. 22:631 et seq.), prompt payment of claims (R.S. 22:1831 et seq,), and medical necessity review (R.S. 22:1121 et seq.).

B. This Subpart shall not apply to health insurance coverage for services under the terms of a carve-out agreement. Nor does this Subpart apply to health insurance coverage or services provided pursuant to the terms of a contract with the federal government or any agency thereof, including but not limited to the Medicare Advantage program.

C. Nothing herein shall prohibit or restrict a health insurance issuer from establishing payment arrangements, including but not limited to capitated payment arrangements, with health care providers or other entities in which financial risk is contractually delegated and assumed.

D. Nothing herein shall prohibit or restrict a health insurance issuer from entering into an agreement with a health care provider or other entity to which financial risk is delegated in which such provider or entity is contractually responsible to the health insurance issuer for compliance with requirements specified in R.S. 22:1831 et seq. and R.S. 22:1121 et seq., including financial penalties.

E. Nothing herein shall prohibit or restrict a health insurance issuer or a health care provider or other entity to which financial risk is delegated from entering into contractual agreements with a health care provider rendering health care services in which the provider rendering services agrees to seek reimbursement only from the provider or entity that has assumed the delegated financial risk from the health insurance issuer.

F. The Department of Insurance is authorized to adopt rules and regulations needed to implement the provisions of this Subpart.

Acts 2004, No. 417, §1; Redesignated from R.S. 22:422 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1231 - Organ transplant centers

SUBPART L. TRANSPLANT CENTERS

§1231. Organ transplant centers

No health insurance issuer authorized to transact business in this state shall refuse to consider an application to provide solid organ transplantation in any preferred or exclusive provider network by any transplant center located in the state provided the following conditions are met:

(1) The transplant center team is certified by the United Network for Organ Sharing, for organ transplantation and certified under Title XVIII of the Social Security Act or in the absence of such certification, other appropriate standards utilized by the majority of health insurance issuers in this state.

(2) The transplant center is certified under Title XVIII of the Social Security Act or, in the absence of such certification, other appropriate standards utilized by a majority of health insurance issuers in this state.

(3) The transplant center accepts payment at the same rate paid to other transplant centers located outside of Louisiana with whom the health insurance issuer has a contract for such services.

(4) The transplant center agrees to perform all medically necessary services associated with a transplant at no additional cost to the insured or enrollee regardless of any lifetime benefit limits or other limitations on coverage.

Acts 1999, No. 207, §1; Redesignated from R.S. 22:1450.21 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1231 redesignated as R.S. 22:1941 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1232 - Hematopoietic transplant centers

§1232. Hematopoietic transplant centers

No health insurance issuer authorized to transact business in this state shall refuse to consider an application to provide hematopoietic cell transplantation in any preferred or exclusive provider network by any transplant center located in the state provided the following conditions are met:

(1) The transplant center is certified by the Federation for the Accreditation of Hematopoietic Cell Therapy (FAHCT) or by at least one of the following National Institutes of Health sponsored cooperative groups: the Southwest Oncology Group (SWOG), the Eastern Cooperative Oncology Group (ECOG), or the Cancer and Leukemia Group B (CALGB), for adult patients; and the Pediatric Oncology Group (POG) or Children's Cancer Group (CCG) for pediatric patients.

(2) The transplant center accepts payment at the same rate paid to other transplant centers located outside of Louisiana with whom the health insurance issuer has a contract for such services.

(3) The transplant center agrees to perform all medically necessary services associated with hematopoietic cell transplantation at no additional cost to the insured or enrollee regardless of any lifetime benefit limits or other limitations on coverage.

Acts 1999, No. 207, §1; Redesignated from R.S. 22:1450.22 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1232 redesignated as R.S. 22:1942 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1233 - Documentation

§1233. Documentation

A. The provisions of this Subpart shall not apply to a health insurance issuer who has documented to the satisfaction of the commissioner of insurance that inclusion of the Louisiana based transplant center will result in higher costs to the insurer and insured.

B. In reviewing any documentation provided by a health insurance issuer, the commissioner of insurance shall consider costs to the insured and family members for travel, the cost of services that will be provided by the instate transplant center that are not otherwise covered by the health plan and any differences in deductible, coinsurance, or copayment amounts. The commissioner of insurance shall consider any contractual or reinsurance costs associated with the cost of the inclusion of a transplant center located in Louisiana. The commissioner of insurance shall also consider the additional costs associated with the credentialing process, as well as additional administrative costs associated with contracting with the transplant center.

Acts 1999, No. 207, §1; Redesignated from R.S. 22:1450.23 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1233 redesignated as R.S. 22:1943 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1234 - Redesignated as R.S. 22:1944 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1234. Redesignated as R.S. 22:1944 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1235 - Redesignated as R.S. 22:1945 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1235. Redesignated as R.S. 22:1945 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1241 - Creation of the Louisiana Safety Net Health Insurance Program

SUBPART M. LOUISIANA SAFETY NET HEALTH

INSURANCE PROGRAM

§1241. Creation of the Louisiana Safety Net Health Insurance Program

A. There is hereby established the "Louisiana Safety Net Health Insurance Program". The program shall provide for minimal benefit hospital and medical policies, which may be insured by the Office of Group Benefits for employees eligible therefor, and by participating health insurance issuers for all other employers.

B. This Subpart shall be known and may be cited as the "Louisiana Safety Net Health Insurance Program" and be referred to as the "Louisiana Safety Net" or the "program".

Acts 2003, No. 528, §1, eff. June 24, 2003; Redesignated from R.S. 22:3101 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1241 redesignated as R.S. 22:1921 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1241.1 - Redesignated as R.S. 22:1922 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1241.1. Redesignated as R.S. 22:1922 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1242 - Definitions

§1242. Definitions

As used in this Subpart:

(1) "Commissioner" means the commissioner of insurance.

(2) "Contracted health care provider" means a health care provider that has entered into a contract or agreement directly with a health insurance issuer or through a network of providers for the provision of covered health care services.

(3) "Contracted reimbursement rate" means the aggregate maximum amount that a contracted health care provider has agreed to accept from all sources for provision of covered health care services under the health insurance coverage applicable to the enrollee or insured.

(4) "Covered health care services" means services, items, supplies, or drugs for the diagnosis, prevention, treatment, cure, or relief of a health condition, illness, injury, or disease that are either covered and payable under the terms of the health insurance coverage.

(5) "Department" means the Department of Insurance.

(6) "Enrollee" or "insured" means a person, including a spouse or dependent, who is enrolled in or insured by a health insurance issuer for health insurance coverage. A dependent includes unmarried children under twenty-one years of age or, in the case of full-time students, unmarried children under the age of twenty-four, and unmarried grandchildren under twenty-one years of age in the legal custody of and residing with the grandparent or, in the case of full-time students, unmarried grandchildren under the age of twenty-four who are in the legal custody of and residing with the grandparent, except that the policy may provide for continuing coverage for any unmarried child or grandchild in the legal custody of and residing with the grandparent who is incapable of self-sustaining employment by reason of intellectual or physical disability, who became so incapable prior to attainment of age twenty-one, and any other person dependent upon the employee. Any unmarried child who is placed in the home of an insured or enrollee pursuant to an adoption placement agreement executed with an adoption agency licensed in accordance with the Child Care Facility and Child-Placing Agency Licensing Act (R.S. 46:1401 et seq.), or corresponding law of any other state, shall be considered a dependent child of the insured from the date of placement in the home of the insured or enrollee.

(7) "Health care facility" means a facility or institution providing health care services including but not limited to a hospital or other licensed inpatient center, ambulatory surgical or treatment center, skilled nursing facility, inpatient hospice facility, residential treatment center, diagnostic, laboratory, or imaging center, or rehabilitation or other therapeutic health setting. A health care facility may also be a base health care facility.

(8) "Health care professional" means a physician or other health care practitioner licensed, certified, or registered to perform specified health care services consistent with state law.

(9) "Health care provider" or "provider" means a health care professional or a health care facility or the agent or assignee of such professional or facility.

(10) "Health care services" means services, items, supplies, or drugs for the diagnosis, prevention, treatment, cure, or relief of a health condition, illness, injury, or disease.

(11) "Health insurance coverage" means benefits consisting of medical care provided or arranged for directly, through insurance or reimbursement, or otherwise, and includes health care services paid for under any plan, policy, or certificate of insurance.

(12) "Health insurance issuer" means any entity that offers health insurance coverage through a policy or certificate of insurance subject to state law that regulates the business of insurance. For purposes of this Subpart, a "health insurance issuer" shall include a health maintenance organization, as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of this Title, and nonfederal government plans subject to the provisions of Subpart B of Part II of Chapter 6 of this Title, including the Office of Group Benefits.

(13) "Minimal benefit hospital and medical policy" means a policy that provides a fixed payment or benefit, not to exceed the cost of the covered health service.

(14) "Network of providers" or "network" means an entity other than a health insurance issuer that, through contracts with health care providers, provides or arranges for access by groups of enrollees or insureds to health care services by health care providers who are not otherwise or individually contracted directly with a health insurance issuer.

(15) "Prime network" means a network that requires contracted health care providers to accept the amount payable for covered health care services as payment in full for such services.

Acts 2003, No. 528, §1, eff. June 24, 2003; Acts 2004, No. 493, §1, eff. June 25, 2004; Redesignated from R.S. 22:3112 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2014, No. 811, §11, eff. June 23, 2014.

NOTE: Former R.S. 22:1242 redesignated as R.S. 22:1923 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1243 - Eligibility

§1243. Eligibility

The following are eligible for the program:

(1) Employees of the state of Louisiana, and political subdivisions thereof, who have not been covered by health insurance for at least one year and are eligible for coverage through the Office of Group Benefits.

(2) Employers who have not offered group health insurance coverage to their employees for at least one year.

(3) Employers who are not eligible under Paragraph (2) of this Section but who employ persons with an annual family income of not more than two hundred percent of the federal poverty level may offer the insurance only to those employees whose family income is not more than two hundred percent of the federal poverty level even if there are employees whose annual family income exceeds two hundred percent of the federal poverty level. For purposes of this Subpart, a family may consist of the employee only, or where applicable, include the spouse or dependents of the employee.

(4) Individuals seeking coverage under an individual health insurance policy.

Acts 2003, No. 528, §1, eff. June 24, 2003; Acts 2004, No. 493, §1, eff. June 25, 2004; Redesignated from R.S. 22:3102 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1243 redesignated as R.S. 22:1924 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1244 - Participation and requirements

§1244. Participation and requirements

A. Participating health insurance issuers shall offer minimal benefit hospital and medical insurance policies that allow enrollees or insureds access to at least one Prime Network. The Prime Network shall be specifically established for the minimal benefit hospital and medical policies to be offered pursuant to this Subpart. Health insurance issuers may contract directly with health care providers or through a network of providers.

B. Participating health insurance issuers shall offer minimal benefit hospital and medical insurance policies under which the enrollees or insureds shall be entitled to contracted reimbursement rates by contracted health care providers for covered health care services, whether paid for by the health insurance issuer, the enrollee, or the insured.

C. Every insured or enrollee shall at the time of enrollment and annually thereafter be provided with a directory listing of contracted health care providers, denoting whether such contracted health care providers participate in a Prime Network.

D. The health insurance issuer shall issue an identification card that sets forth the name of the health insurance issuer prominently displayed on the face of the identification card and contains the following statement:

"BEFORE YOU SEEK SERVICES FROM A PROVIDER, CONTACT THE HEALTH INSURANCE ISSUER AT THE TOLL-FREE NUMBER LISTED BELOW FOR BENEFITS OR NETWORK CONFIRMATION."

E. Notwithstanding any law to the contrary, minimal benefit hospital and medical policies offered under the program shall be exempt from the provisions of R.S. 22:972, 973, 975-983, 985-990, 992, 993, 999-1008, 1010-1014, 1021-1042, 1044-1048, 1091-1096, 1111, and 1156, R.S. 22:972 et seq., R.S. 22:984, and 1061 through 1079, and all other provisions of this Title, unless otherwise specifically provided herein.

F. Participating health insurance issuers may offer additional insurance products that include but are not limited to:

(1) Group health insurance that utilizes employer or employee funded savings, reimbursement, or personal care accounts in conjunction with the applicable deductible provisions.

(2) Employer funded personal care accounts shall not be taxable to the employee and shall be deductible to the employer, in accordance with applicable federal and state taxation laws.

(3) Minimal benefit hospital and medical insurance plans to employees of the state of Louisiana, and political subdivisions thereof; to the extent authorized by the Office of Group Benefits.

(4) Such additional insurance products as appropriate.

G. Employers that participate in the program shall:

(1) Pay at least fifty percent of the eligible employee premium cost. This provision shall not apply to the Office of Group Benefits.

(2) Enroll at least fifty percent of eligible employees in the program. This provision shall not apply to the Office of Group Benefits.

H. The commissioner may promulgate rules and regulations as may be necessary or proper to carry out the provisions of this Subpart. The commissioner shall issue reasonable regulations to establish specific standards and guidelines for Prime Network policies and certificates. No requirement of this Title relating to minimum required policy benefits, other than the minimum standards contained in this Subpart, shall apply to Prime Network policies. Such standards and guidelines shall address the following:

(1) Advertising and marketing.

(2) Applications and enrollment forms.

(3) Definition of terms.

(4) Form filing requirements and prohibitions.

(5) Policyholder requirements pertaining to individuals, trusts, associations, and employer groups.

(6) Uninsured impact report.

(7) Underwriting requirements relative to adverse selection.

I. For purposes of offering minimal benefits hospital and medical policies under this Subpart, a preferred provider organization shall be exempt from any mandated benefit requirements or mandated provider participation requirements pursuant to R.S. 40:2201 et seq. unless otherwise required by this Subpart.

Acts 2003, No. 528, §1, eff. June 24, 2003; Acts 2004, No. 493, §1, eff. June 25, 2004; Redesignated from R.S. 22:3103 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1244 redesignated as R.S. 22:1925 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1245 - Plan of operation

§1245. Plan of operation

A. A health insurance issuer shall submit a plan of operation to the commissioner for review and approval whereby the health insurance issuer establishes policies and procedures:

(1) For the determination of program eligibility of employers, as set forth in R.S. 22:1243.

(2) Relative to the program network criteria, as set forth in R.S. 22:1244, and which shall contain at least the following:

(a) Evidence that all covered Prime Network services are available and accessible through Prime Network providers, including demonstration that:

(i) Covered Prime Network services can be provided by Prime Network providers with reasonable promptness with respect to geographic location, hours of operation, and availability of after hour care. The hours of operation and availability of after hour care shall reflect usual practice in the local area. Geographic availability shall reflect usual practice in the community.

(ii) The number of Prime Network providers in the service area is sufficient, with respect to current and expected policyholders.

(iii) There are participation agreements with Prime Network providers that contain provisions prohibiting Prime Network providers from billing, collecting, or otherwise seeking reimbursement or recourse against any insured or enrollee, except for applicable amounts representing copayments, coinsurance, deductibles, or noncovered services.

(b) A statement or map providing a clear description of the service area.

(c) A formal description of the formal organization or structure of the health insurance issuer.

(d) The written criteria for selection, retention, and removal of Prime Network providers.

(e) A list and description of Prime Network providers, by specialty, if any.

B.(1) A health insurance issuer shall file any proposed changes to the plan of operation with the commissioner prior to implementing the changes. Changes shall be considered approved by the commissioner after thirty days unless specifically disapproved. The health insurance issuer shall notify the commissioner of any changes of Prime Network providers.

(2) Any updated list of Prime Network providers shall be filed with the commissioner at least quarterly.

(3) A health insurance issuer shall make full and fair disclosure, in writing, of the provisions, restrictions, and limitations of the policy or certificate to each applicant. The disclosure shall include at least the following:

(a) An outline of coverage and itemized benefits.

(b) A description of the rights of the insured or enrollee.

C. The Office of Group Benefits and participating health insurance issuers, respectively, shall be responsible for the administration of the minimal benefit hospital and medical plans or policies, as well as any other insurance products offered pursuant to this program, and shall bear all risk of loss therefor.

Acts 2003, No. 528, §1, eff. June 24, 2003; Acts 2004, No. 493, §1, eff. June 25, 2004; Redesignated from R.S. 22:3104 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1245 redesignated as R.S. 22:1926 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1246 - Producer requirements

§1246. Producer requirements

No producer fees or other compensation or consideration shall be payable for coverage offered through the plan unless:

(1) The producer is duly licensed by the commissioner.

(2) The producer certifies to the health insurance issuer in writing, that to the best of his knowledge, the employer is a qualifying employer as required by this Subpart and the producer is required to meet all applicable producer provisions enumerated in this Title.

Acts 2003, No. 528, §1, eff. June 24, 2003; Acts 2004, No. 493, §1, eff. June 25, 2004; Redesignated from R.S. 22:3105 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1246 redesignated as R.S. 22:1927 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1247 - Form of policy; delivery; cancellation

§1247. Form of policy; delivery; cancellation

A. No minimal benefit hospital and medical policy shall be delivered or issued for delivery on risks in this state unless:

(1) The entire money and other consideration therefor are expressed therein.

(2) The time at which the insurance takes effect and terminates is expressed therein.

(3) Every printed portion of the text matter of the policy and of any endorsements or attached papers is printed in type the size of which shall be uniform and the face of which shall be not less than ten point. The "text" shall include all printed matter except the name and address of the insurer, name or title of the policy, captions and subcaptions, and form numbers.

(4) The exceptions and reductions of indemnity are clearly set forth in the policy or contract and are printed, at the insurer's option, either with the benefit to which they apply or under an appropriate caption such as "Exceptions" or "Exceptions and Reductions".

(5) Each such form, including riders and endorsements, shall be identified by a form number in the lower left hand corner of the first page thereof.

(6) There is prominently printed thereon or attached thereto, a notice to the insured that ten days are allowed, from the date of his receipt of the policy, to examine its provisions and if such policy was solicited by deceptive advertising or negotiated by deceptive, misleading, or untrue statements of the insurer or any agent on behalf of the insurer, such policy may be surrendered within said ten-day period and any premium advanced by the insured, upon such surrender, shall be immediately returned to him; provided, that the insurer shall have the option of printing or attaching the notice above required or a notice of equal prominence which, in the opinion of the commissioner of insurance, is not less favorable to the enrollee or insured.

B. If the policy is delivered by a producer, a receipt shall be signed by the enrollee or insured policyholder acknowledging delivery of the policy. The receipt shall include the policy number and the date the delivery was completed. All delivery receipts required by this Subsection shall be retained by the insurer, its producer for two consecutive years. The requirement of this Subsection shall not apply to any insurer that markets under a home service marketing distribution method and that issues a majority of its policies on a weekly or monthly basis.

C.(1) If the policy is delivered by mail, it shall be sent by certified mail, return receipt requested, or a certificate of mailing shall be obtained showing the date the policy was mailed to the enrollee or insured policy owner. For policy issuances verified by a certificate of mailing, it is presumed that the policy is received by the enrollee or insured policy owner ten days from the date of mailing. The receipts and the certificate of mailing described in this Section shall be retained by the insurer or producer for three years.

(2) A health insurance issuer or producer may utilize commercial carriers or other commercially recognized carriers to deliver the policy to the enrollee or the insured; however, the health insurance issuer or producer shall maintain documentation of actual delivery of such policy for three years.

(3) The policy or certificate of insurance may be delivered electronically to the enrollee or the insured in accordance with R.S. 9:2608; however, the health insurance issuer and the enrollee or insured shall agree to such electronic delivery, and the documentation of such delivery shall be maintained by the insurer for three years.

D. In any case where the policy is subject to cancellation at the option of the insurer, there shall be prominently printed on the first page of such policy a statement so informing the insured or enrollee policyholder.

Acts 2003, No. 528, §1, eff. June 24, 2003; Redesignated from R.S. 22:3106 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1247 redesignated as R.S. 22:1928 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1247.1 - Redesignated as R.S. 22:1929 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1247.1. Redesignated as R.S. 22:1929 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1248 - File and use of policy forms

§1248. File and use of policy forms

Health insurance issuers shall file with the commissioner minimal benefit hospital and medical plans delivered or issued for delivery in this state. Such forms shall be considered approved, unless notified by the commissioner of insurance within thirty days from the filing thereof. The commissioner shall only be authorized to disapprove such policy forms for the following reasons:

(1) The health insurance issuer is insolvent.

(2) The policy form does not comply with the requirements of R.S. 22:1247 and 1249.

Acts 2003, No. 528, §1, eff. June 24, 2003; Redesignated from R.S. 22:3107 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1248 redesignated as R.S. 22:431 and R.S. 22:1901 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1249 - Minimal benefit hospital and medical policy provisions

§1249. Minimal benefit hospital and medical policy provisions

A. No minimal benefit hospital and medical policy shall be delivered or issued in this state without the following notice:

"THIS IS A MINIMAL BENEFIT HOSPITAL AND MEDICAL POLICY. THIS IS NOT A COMPREHENSIVE MAJOR MEDICAL POLICY."

B. Each minimal benefit hospital and medical policy shall contain in substance the following provisions or, at the option of the insurer, provisions which in the opinion of the commissioner are not less favorable to the policyholder; provided that, except as permitted by R.S. 22:972(C), no time limitation with respect to the filing of notice or proof of loss or within which suit may be brought upon the policy shall differ from the time limitations of the following provisions:

(1) Entire contract: Changes: This policy, including the endorsements and the attached papers, if any, constitutes the entire contract of insurance. No agent has authority to change this policy or to waive any of its provisions. No change in this policy shall be valid until approved by an executive officer of the insurer and unless such approval be endorsed hereon or attached hereto.

(2) All claims arising under the terms of Safety Net policies issued in this state shall be paid not more than thirty days from the date upon which written notice or proof of claim, in the form required by the terms of the policy, is submitted.

(3) Cancellation: The insurer may cancel this policy at any time subject to the provisions of R.S. 22:1012 and 887(F). Such cancellation shall be by written notice, delivered to the insured, or mailed to his last address as shown by the records of the insurer, shall refund the pro rata unearned portion of any premium paid, and shall comply with the provisions of R.S. 22:887(F). Such cancellation shall be without prejudice to any claim for benefits accrued or expenses incurred for services rendered prior to cancellation. Benefits and expenses incurred shall be as defined and limited by the terms of the policy. The insured may likewise cancel this policy on the above terms. Upon cancellation by the insurer, however, the insurer shall only be liable for any claim for benefits accrued, or for expenses incurred for services rendered, subsequent to the cancellation date if the subsequent claim is for an illness or condition which was the basis of any claim prior to cancellation and for which the insurer had notice and if the policy of insurance is canceled for reasons other than failure of the policyholder to pay premiums or failure of the insured to maintain eligibility as provided in the policy. Upon the written request of the named insured, the insurer shall provide to the insured in writing the reasons for cancellation of the policy. There shall be no liability on the part of and no cause of action of any nature shall arise against any insurer or its agents, employees, or representatives for any action taken by them to provide the reasons for cancellation as required by this Paragraph. All policies or certificates must contain a grace period of not less than thirty days whenever the health insurance issuer does not receive a premium payment. If default be made in the payment of any agreed premium for this policy, the subsequent acceptance of such defaulted premium by the insurer or by any agent authorized by the insurer to accept such premium shall reinstate the policy, but the reinstated policy shall cover only loss resulting from accidental injury thereafter sustained or loss due to sickness beginning more than ten days after the date of such acceptance.

Acts 2003, No. 528, §1, eff. June 24, 2003; Acts 2004, No. 493, §1, eff. June 25, 2004; Redesignated from R.S. 22:3108 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1249 redesignated as R.S. 22:1902 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1249.1 - Redesignated as R.S. 22:1903 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1249.1. Redesignated as R.S. 22:1903 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1250 - Construction of policy

§1250. Construction of policy

A policy issued in violation of this Subpart shall be held valid and shall be construed as provided herein. When any provision in such a policy is in conflict with any provisions of this Subpart, the rights, duties, and obligations of the health insurance issuer, the enrollee and the insured shall be governed by the provisions of this Subpart.

Acts 2003, No. 528, §1, eff. June 24, 2003; Redesignated from R.S. 22:3109 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1250 redesignated as R.S. 22:1904 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1251 - Statutory construction; relationship to other laws

§1251. Statutory construction; relationship to other laws

Except as otherwise provided in this Subpart, provisions of the insurance law and provisions of this Title shall not be applicable to minimal benefit hospital and medical policies, unless as provided in this Subpart.

Acts 2003, No. 528, §1, eff. June 24, 2003; Redesignated from R.S. 22:3110 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1251 redesignated as R.S. 22:1905 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1252 - Scope and limitation

§1252. Scope and limitation

A. It is not the purpose of this Subpart to alter or diminish any right, privilege, or authority granted to any health insurance issuer to write hospital insurance under any other Chapter, Part, or Section of this Title.

B. All health insurance insurers operating pursuant to a license as required by this Subpart shall be exempt from the applicability of all other insurance laws of this state, except the Unfair Trade Practices provisions of Part IV of Chapter 7 of this Title provided intent is established that the health insurance issuer is committing or performing with such frequency such practices as to indicate a general business practice, any financial solvency enumerated in this Subpart, or where such laws are specifically incorporated herein by reference.

Acts 2003, No. 528, §1, eff. June 24, 2003; Redesignated from R.S. 22:3111 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1252 redesignated as R.S. 22:1906 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1253 - Redesignated as R.S. 22:1907 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1253. Redesignated as R.S. 22:1907 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1254 - Redesignated as R.S. 22:1908 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1254. Redesignated as R.S. 22:1908 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1255 - Redesignated as R.S. 22:1909 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1255. Redesignated as R.S. 22:1909 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1256 - Redesignated as R.S. 22:1910 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1256. Redesignated as R.S. 22:1910 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1257 - Redesignated as R.S. 22:432 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1257. Redesignated as R.S. 22:432 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1258 - Redesignated as R.S. 22:433 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1258. Redesignated as R.S. 22:433 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1259 - Redesignated as R.S. 22:434 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1259. Redesignated as R.S. 22:434 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1260.1 - Purpose

SUBPART N. THE LOUISIANA DISCOUNT MEDICAL PLAN ACT

§1260.1. Purpose

The purpose of this Subpart shall be to protect the public from inappropriate, unfair, and deceptive marketing, sales or enrollment practices and to facilitate consumer understanding of the role and function of discount medical plan organizations in providing access to medical services.

Acts 2008, No. 442, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:1260.2 - Definitions

§1260.2. Definitions

As used in this Subpart, unless the context clearly indicates otherwise, the following definitions shall apply:

(1) "Affiliate" shall mean a person that, directly or indirectly through one or more intermediaries, controls or is controlled by or is under common control with an insurance company or health maintenance organization licensed by this state.

(2) "Commissioner" shall mean the commissioner of insurance.

(3) "Discount medical plan card" shall mean a card or any other purchasing mechanism or device, which is not insurance, that purports to offer discounts or access to discounts in health-related purchases from health care providers.

(4) "Discount medical plan" shall mean a business arrangement or contract in which a person, in exchange for fees, dues, charges or other valuable consideration, provides access for plan members to providers of medical services and the right to receive medical services from those providers at a discount. This term shall not include any plan that does not charge a membership or other fee to use the plan's discount medical card or discount medical plan provided by an insurer or health maintenance organization where the discount plan is provided at no cost to the insured or member and is offered due to coverage with the insurer or health maintenance organization. This term shall not include any agreements related to medical services which are provided to injured workers under the requirements of Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950, or ambulance membership service agreements.

(5) "Discount medical plan organization" shall mean any person or organization that operates a discount medical plan and contracts with providers, provider networks or other discount medical plan organizations to offer access to medical services at a discount and determines the charge to discount medical plan members. Entities that are licensed pursuant to this Title shall not be subject to the provisions of R.S. 22:2393, 2394 and 2398.

(6) "Discount medical plan provider" shall mean any person that has contracted directly or indirectly with a discount medical plan organization to provide medical services.

(7) "Entity" shall mean a corporation, association, partnership, limited liability company, limited liability partnership or other legal entity.

(8) "Facility" shall mean an institution providing medical services or a health care setting, to include, but not be limited to, a hospital or other licensed inpatient center, an ambulatory surgical or treatment center, a skilled nursing center, a residential treatment center, a rehabilitation center and a diagnostic, laboratory or imaging center.

(9) "Health care provider" shall mean any person licensed, certified, or registered in this state to provide health care services, including but not limited to physicians, hospitals, home health agencies, chiropractors, pharmacies and dentists.

(10) "Health care provider network" shall mean an entity which directly or indirectly contracts with a health care provider and has contractual rights to negotiate on behalf of those health care providers with a discount medical plan organization to provide medical services to members of a discount medical plan.

(11) "Individual" shall mean a natural person.

(12) "Marketer" shall mean any person who markets, promotes, sells or distributes a discount medical plan, including but not limited to a private label entity that places its name on and markets or distributes a discount medical plan.

(13) "Medical services" shall mean any care, service, or treatment of illness or dysfunction of, or injury to, the human body, including but not limited to physician care, inpatient care, outpatient care, hospital surgical services, emergency services, ambulance services, chiropractic services, dental services, audiology services, vision care services, mental health services, substance abuse services, podiatric care services, laboratory services and medical equipment and supplies.

(14) "Member" shall mean any individual who pays valuable consideration to receive the purported benefits of a discount medical plan.

(15) "Person" shall mean an individual or an entity.

Acts 2008, No. 442, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:1260.3 - Registration

§1260.3. Registration

No discount medical plan organization shall conduct business or otherwise operate in this state unless it is registered with the commissioner.

Acts 2008, No. 442, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:1260.4 - Procedure for registration

§1260.4. Procedure for registration

A. An applicant for registration shall submit an application to the commissioner and pay the application fee of two hundred fifty dollars.

B. The application shall be on a form prescribed by the commissioner, accompanied by any supporting documentation and shall be signed and verified by the applicant. The information required by the application shall include the following items:

(1) The articles of incorporation or articles of organization and name of the entity operating the discount medical plan and any trade or business names used by that entity in connection with the operation of the discount medical plan.

(2) The names and addresses of every officer and director of the entity operating the discount medical plan as well as the name and address of the corporate officer designated by the plan as the corporate representative to receive, review, and resolve all grievances addressed to the plan.

(3) The name and address of every person owning, directly or indirectly, ten percent or more of the entity operating the discount medical plan.

(4) The principal place of business of the discount medical plan.

(5) A general description of the operation of the discount medical plan which includes a statement that the plan does not provide indemnity insurance coverage for medical services.

(6) A sample copy of a contract with a member which includes a general description of the member's rights under the discount medical plan.

(7) A sample copy of a contract, absent the fee schedule, with a health care provider which includes a general description of the health care provider's rights under the discount medical plan.

(8) A description of the proposed methods of marketing, including, but not limited to, describing the use of marketers, the use of the Internet, sales by telephone, and use of salespersons to market the discount medical plan benefits.

(9) A description of the member complaint procedures to be established and maintained by the applicant.

(10) The name and address of the applicant's Louisiana statutory agent for service of process, notice of demand, or if not domiciled in this state, the name and address of the applicant's appointed Louisiana statutory agent for service of process or a power of attorney executed by the applicant, appointing the commissioner as the true and lawful attorney of the applicant in and for this state upon whom all law process in any legal action or proceeding against the discount medical plan organization on a cause of action arising in this state may be served.

C. A registration for purposes of this Section shall be effective for two years, unless the registration is renewed, suspended or revoked.

D. To renew the registration, no later than ninety days before its registration expires, the discount medical plan organization shall submit a renewal application on the form that the commissioner requires and the renewal fee of two hundred fifty dollars.

E. The commissioner may suspend the authority of a discount medical plan organization to enroll new members or refuse to renew or revoke a registration if the commissioner finds that any of the following conditions exist:

(1) The discount medical plan organization is not operating in compliance with this Subpart.

(2) The discount medical plan organization has advertised, merchandised or attempted to merchandise its services in such a manner as to misrepresent its services or capacity for service or has engaged in deceptive, misleading or unfair practices with respect to advertising or merchandising.

(3) The discount medical plan organization is not fulfilling its obligations as a discount medical plan organization.

(4) The continued operation of the discount medical plan organization would be hazardous to its members.

F. Whenever the discount medical plan organization has been found to have violated any provision of this Subpart, the commissioner may:

(1) Issue or cause to be served upon the organization charged with the violation a copy of the findings and an order requiring the organization to cease and desist from engaging in the act or practice that constitutes the violation.

(2) Impose a monetary penalty of not more than two thousand five hundred dollars for each violation, but not to exceed an aggregate penalty of seventy-five thousand dollars.

(3) Nothing in this Section shall affect the authority of the commissioner to impose any other penalties provided for in this Title, or by rule, regulation, or order.

G. Each registered discount medical plan organization shall notify the commissioner immediately whenever the discount medical plan organization's registration, or other form of authority, to operate as a discount medical plan organization in another state is suspended, revoked or non-renewed in that state.

H. A provider who provides discounts to his own patients without any cost or fee of any kind to the patient is not required to maintain a registration under this Subpart as a discount medical plan organization.

I. Nothing in this Subpart shall be construed to apply to a customer discount or membership card issued by a store or buying club for use at the store or buying club exclusively.

J. Any decision pursuant to this Subpart shall be subject to the provisions of Chapter 12 of Title 22 of the Louisiana Revised Statutes of 1950.

Acts 2008, No. 442, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3; Acts 2016, No. 3, §1.



RS 22:1260.5 - Charges and fees; refund requirements; bundling of services

§1260.5. Charges and fees; refund requirements; bundling of services

A. A discount medical plan organization may charge a periodic charge as well as a reasonable one-time processing fee for a discount medical plan.

B.(1) If a member cancels his membership in the discount medical plan organization within the first thirty days after the date of receipt of the written document for a discount medical plan as described in R.S. 22:2397, the member shall receive a reimbursement of all periodic charges and the amount of any one-time processing fee that exceeds thirty dollars upon return of the discount medical plan card to the discount medical plan organization.

(2)(a) Cancellation occurs when notice of cancellation is given to the discount medical plan organization.

(b) Notice of cancellation is deemed given when delivered by hand or deposited in a mailbox, properly addressed and postage prepaid to the mailing address of the discount medical plan organization or emailed to the email address of the discount medical plan organization.

(c) A discount medical plan organization shall return any periodic charge charged or collected after the member has returned the discount medical plan card or given the discount medical plan organization notice of cancellation.

C. If the discount medical plan organization cancels a membership for any reason other than nonpayment of charges by the member, the discount medical plan organization shall make a pro rata reimbursement of all periodic charges to the member.

Acts 2008, No. 442, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:1260.6 - Provider listing requirements

§1260.6. Provider listing requirements

Each discount medical plan organization shall maintain an up-to-date list of the names and addresses of the providers with which it has contracted directly or through a provider network. This Section applies to those providers with which the discount medical plan organization has contracted with directly as well as those providers that are members of a provider network with which the discount medical plan organization has contracted.

Acts 2008, No. 442, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:1260.7 - Marketing restrictions and disclosure requirements

§1260.7. Marketing restrictions and disclosure requirements

A.(1) The name of the discount medical plan and the address shall be prominently displayed on all of its advertisements, marketing materials and brochures.

(2) All advertisements, marketing materials, brochures, discount medical plan cards and any other communications of a discount medical plan organization provided to prospective members and members shall be truthful and not misleading in either fact or implication.

(3) Upon request, a discount medical plan organization shall submit to the commissioner all advertising, marketing materials and brochures regarding a discount medical plan.

B. A discount medical plan organization shall not do any of the following:

(1) Except as otherwise provided in this Subpart or as a disclaimer of any relationship between discount medical plan benefits and insurance, or as a description of an insurance product connected with a discount medical plan, use in its advertisements, marketing material, brochures and discount medical plan cards the term "insurance."

(2) Except as otherwise provided in the laws of this state, describe or characterize the discount medical plan as being insurance whenever a discount medical plan is bundled with an insured product and the insurance benefits are incidental to the discount medical plan benefits.

(3) Use in its advertisements, marketing material, brochures and discount medical plan cards the terms "health plan," "coverage," "copay," "copayments," "deductible," "preexisting conditions," "guaranteed issue," "premium," "PPO," "preferred provider organization," or other terms in a manner that could mislead an individual into believing that the discount medical plan is health insurance.

(4) Use language in its advertisements, marketing material, brochures and discount medical plan cards with respect to being "registered" by the department in a manner that could mislead an individual into believing that the discount medical plan is insurance or has been endorsed by this state.

(5) Make misleading, deceptive or fraudulent representations regarding the discount or range of discounts offered by the discount medical plan card or the access to any range of discounts offered by the discount medical plan card or the access to any range of discounts offered by the discount medical plan card.

(6) Have restrictions on access to health care providers who have contracted with a discount medical plan, except for hospital services.

C.(1) Each discount medical plan organization shall, in writing that is not less than twelve-point font, disclose on the first content page of any advertisements, marketing materials or brochures made available to the public relating to a discount medical plan and any enrollment forms given to a prospective member:

(a) That the plan is a discount plan and is not insurance coverage.

(b) That the range of discounts for medical services provided under the plan will vary depending on the type of provider and medical service received.

(c) That the plan member is obligated to pay for all medical services, but will receive a discount from those providers that have contracted with the discount medical plan organization.

(d) The toll-free telephone number and Internet website address for the registered discount medical plan organization for prospective members to obtain information about and assistance on the discount medical plan and up-to-date list of providers participating in the discount medical plan.

(2) If the initial contact with a prospective member is made by telephone, the disclosures required under Paragraph (1) of this Subsection shall be made orally and included in the written materials that describe the benefits under the discount medical plan provided to the prospective or new member.

D.(1) In addition to the general disclosures required under Subsection C of this Section, each discount medical plan shall provide the following:

(a) To each new member, at the time of enrollment, information that describes the terms and conditions of the discount medical plan, including any limitations or restrictions on the refund of any processing fees or periodic charges associated with the discount medical plan.

(b) To each new member a written document that contains the terms and conditions of the discount medical plan.

(2) The written document required under Subparagraph (1)(b) of this Subsection shall include information on the following:

(a) The name of the member.

(b) The benefits to be provided under the discount medical plan.

(c) Any processing fees and periodic charges associated with the discount medical plan, including any limitations or restrictions on the refund of any processing fees and periodic charges.

(d) The mode of payment of any processing fees and periodic charges and procedure for changing the mode of payment.

(e) Any limitations, exclusions or exceptions regarding the receipt of discount medical plan benefits.

(f) Any waiting periods for certain medical services under the discount medical plan.

(g) Procedures for obtaining discounts under the discount medical plan, such as requiring members to contact the discount medical plan organization to make an appointment with a provider on the member's behalf.

(h) Cancellation procedures, including information on the member's thirty-day cancellation rights and refund requirements and procedures for obtaining refunds.

(i) Renewal, termination and cancellation terms and conditions.

(j) Procedures for adding new members to a family discount medical plan, if applicable.

(k) Procedures for filing complaints under the discount medical plan organization's complaint system and information that, if the member remains dissatisfied after completing the organization's complaint system, the plan member may contact his state insurance department.

(l) The name and mailing address of the registered discount medical plan organization or other entity where the member can make inquiries about the plan, send cancellation notices and file complaints.

Acts 2008, No. 442, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:1260.8 - Notice of change in name or address

§1260.8. Notice of change in name or address

Each discount medical plan organization shall provide the commissioner at least thirty days advance notice of any change in the discount medical plan organization's name, address, principal business address, mailing address or Internet website address.

Acts 2008, No. 442, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:1260.9 - Penalties

§1260.9. Penalties

A. In addition to the penalties and other enforcement provisions of this Subpart, any person who willfully violates the provisions of this Subpart shall be subject to civil penalties of up to two thousand five hundred dollars per violation.

B. A person that willfully operates as or aids and abets another person's operating as a discount medical plan organization in violation of R.S. 22:2397(B) commits insurance fraud and shall be subject to payment of a monetary penalty of not more than one thousand dollars for each and every act or violation, but not to exceed one hundred thousand dollars, unless the person knew or reasonably should have known he was in violation of R.S. 22:2397(B), in which case the penalty shall not be more than twenty-five thousand dollars for each and every violation not to exceed an aggregate penalty of two hundred-fifty thousand dollars in any six-month period, as if the unregistered discount medical plan organization were an unauthorized insurer, and the fees, dues, charges or other consideration collected from the members by the unregistered discount medical plan organization or marketer were insurance premium.

C. A person that collects fees for purported membership in a discount medical plan, but purposefully fails to provide the promised benefits commits a theft and upon conviction is subject to the criminal penalties for theft enumerated in R.S. 14:67. In addition, upon conviction, the person shall be ordered to pay restitution to persons aggrieved by the violation of this Subpart. Restitution shall be ordered in addition to a fine or imprisonment, but not in lieu of a fine or imprisonment.

Acts 2008, No. 442, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:1260.10 - Injunctions

§1260.10. Injunctions

A. In addition to the penalties and other enforcement provisions of this Subpart, the commissioner may seek both temporary and permanent injunctive relief when any of the following occur:

(1) A discount medical plan is being operated by a person or entity that is not registered pursuant to this Subpart.

(2) Any person, entity or discount medical plan organization has engaged in any activity prohibited by this Subpart or any regulation adopted pursuant to this Subpart.

B. The commissioner's authority to seek injunctive relief is not conditioned on having conducted any proceeding pursuant to the Louisiana Administrative Procedure Act.

Acts 2008, No. 442, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:1260.11 - Regulations

§1260.11. Regulations

The commissioner may promulgate such rules and regulations as may be necessary or proper to carry out the provisions of this Subpart. The rules and regulations shall be promulgated and adopted in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

Acts 2008, No. 442, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Redesignated by Acts 2009, No. 503, §3.



RS 22:1260.31 - Short title

SUBPART O. PHYSICIAN AND PROVIDER

NOTIFICATION OF PATIENTS IN HEALTH INSURANCE

EXCHANGE GRACE PERIOD ACT

§1260.31. Short title

This Subpart shall be known and may be cited as the "Physician and Provider Notification of Patients in Health Insurance Exchange Grace Period Act".

Acts 2014, No. 174, §1.



RS 22:1260.32 - Definitions

§1260.32. Definitions

As used in this Subpart, the following words shall have the following meanings, unless the context clearly indicates otherwise:

(1) "Enrollee" means a qualified individual or qualified employee enrolled in a qualified health plan. An enrollee is generally a person eligible for services covered by a specific health insurance plan in the exchange.

(2) "Grace period" is a period that applies to recipients of advance payments of the premium tax credit allowed for certain individuals to purchase health insurance coverage on the exchange. The grace period provides three consecutive months for an enrollee to pay a delinquent premium when that enrollee has paid a premium at least one full month during the benefit year. The grace period begins when the enrollee fails to pay the premium for a particular month.

(3) "Health insurance exchange" or "exchange" means a governmental agency or nonprofit entity that meets the applicable standards of the Patient Protection and Affordable Care Act and makes qualified health plans available to qualified individuals and qualified employers.

(4) "Qualified health plan" means a health insurance plan that has in effect a certification that the qualified health plan meets applicable state or federal standards required for participation in a health insurance exchange. These may include minimum standards for essential health benefits, deductibles, copayments, out-of-pocket maximum amounts, and other requirements.

(5) "Qualified health plan issuer" means a health insurance issuer that offers a qualified health plan in accordance with a certification from an exchange.

Acts 2014, No. 174, §1.



RS 22:1260.33 - Notice requirements

§1260.33. Notice requirements

A. Timing of notice to physician or provider of grace period status.

(1) When a physician or other healthcare provider or his representative requests information regarding an enrollee from a qualified health plan issuer about eligibility, coverage, or health plan benefits, or the status of a claim or claims for services provided, and the request or service is for a date within the second or third month of a grace period, the qualified health plan issuer shall clearly identify that the applicable enrollee is in the grace period and provide additional information as required by this Subpart.

(2) Unless the qualified health plan issuer makes the notice available on its website or by other electronic means, the qualified health plan issuer shall provide the notice through the same medium through which the physician or other healthcare provider or his representative sought the information from the qualified health plan issuer pursuant to Paragraph (1) of this Subsection.

(3) The information provided about the enrollee's grace period status shall be binding on the qualified health plan pursuant to this Subpart.

B. Specific notice requirements.

(1) If the qualified health plan issuer informs the physician or other healthcare provider or his representative that the enrollee is eligible for services but not that the enrollee is in the grace period, the determination shall be binding on the qualified health plan issuer and it shall pay the claims for covered services in accordance with the qualified health plan.

(2) The binding determination shall preclude the qualified health plan issuer from seeking to recoup payment from the physician or other healthcare provider for services rendered during the grace period.

(3) If the qualified health plan issuer informs the physician or other healthcare provider that the enrollee is in a grace period, he shall then provide further notification pursuant to Subsection C of this Section.

C. Contents of notice. The notice to the physician or other healthcare provider shall include but not be limited to the following:

(1) Purpose of the notice.

(2) The full legal name of the enrollee and any unique identifying numbers.

(3) The name of the qualified health plan.

(4) The unique health plan identifier of the qualified health plan.

(5) The name of the qualified health plan issuer.

(6) The specific date upon which the grace period for the enrollee began and the specific date upon which the grace period will expire.

D. Required information. In a conspicuous location on a qualified health plan website, the qualified health plan issuer shall provide the following information:

(1) Whether the qualified health plan issuer will hold any claims of the physician or other healthcare provider for services that the physician or other healthcare provider furnishes to the enrollee during the grace period.

(2) A statement indicating that should the qualified health plan issuer indicate that it will pay some or all of the claims for services provided to an enrollee during the grace period, whether and how it will seek to recoup claims payments made to physicians or healthcare providers for services furnished during the grace period.

Acts 2014, No. 174, §1.



RS 22:1260.34 - Strict compliance required

§1260.34. Strict compliance required

A qualified health plan issuer shall be obligated to pay for any covered claims for services rendered during a grace period if he has failed to strictly comply with the provisions of this Subpart. Such payment shall be in accordance with the terms of the qualified health plan.

Acts 2014, No. 174, §1.



RS 22:1260.35 - Deadline for overpayment recoveries

§1260.35. Deadline for overpayment recoveries

If the qualified health plan issuer seeks to recoup or otherwise recover payments made to the physician or other healthcare provider for services furnished to an enrollee during the grace period and that enrollee's coverage is subsequently cancelled for nonpayment of premium, the qualified health plan issuer shall commence such recovery or recoupment efforts no later than sixty days after the expiration of the grace period. Any attempts to recover payments that are commenced subsequent to this sixty-day period shall be null and void.

Acts 2014, No. 174, §1.



RS 22:1260.36 - Waiver prohibited

§1260.36. Waiver prohibited

The provisions of this Subpart cannot be waived by contract. Any contractual arrangements in conflict with the provisions of this Subpart or that purport to waive any requirements of this Subpart are null and void.

Acts 2014, No. 174, §1.



RS 22:1260.37 - Injunction and penalties

§1260.37. Injunction

Any physician or other healthcare provider may request a court of appropriate jurisdiction to issue an injunction to enforce any provision of this Subpart.

Acts 2014, No. 174, §1.



RS 22:1260.38 - Rules and regulations

§1260.38. Rules and regulations

The commissioner of insurance shall promulgate all rules and regulations which are necessary and proper to carry out the provisions of this Subpart. All rules and regulations promulgated pursuant to this Subpart shall be in accordance with the Administrative Procedure Act.

Acts 2014, No. 174, §1.



RS 22:1261 - Renewal of policy; increase in premiums prohibited

PART IV. PROPERTY AND CASUALTY

SUBPART A. INSURANCE AND CONTRACT REQUIREMENTS

IN GENERAL

§1261. Renewal of policy; increase in premiums prohibited

A. Any insurance policy terminating by its terms at a specified expiration date and not otherwise renewable may be renewed or extended at the option of the insurer. Such renewal shall be made upon a currently authorized renewal form and at the premium rate then required for a specific additional period or periods by a certificate or by endorsement of the policy, and without requiring the issuance of a new policy.

B. No insurer shall increase the premium charged for an automobile liability insurance policy at the time of renewal for any insured solely on the grounds that the insured's policy has lapsed if the policy is renewed within ten days after the date of termination.

Acts 1958, No. 125; Acts 1997, No. 702, §1; Redesignated from R.S. 22:635 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.



RS 22:1262 - Annulment of liability policies

§1262. Annulment of liability policies

No insurance contract insuring against loss or damage through legal liability for the bodily injury or death by accident of any individual, or for damage to the property of any person, shall be retroactively annulled by any agreement between the insurer and insured after the occurrence of any such injury, death, or damage for which the insured may be liable, and any such annulment attempted shall be null and void.

Acts 1958, No. 125; Redesignated from R.S. 22:639 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1262 redesignated as R.S. 22:435 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1262.1 - Redesignated as R.S. 22:436 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1262.1. Redesignated as R.S. 22:436 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1263 - Premises used as polling places; prohibited provisions excluding or limiting coverage

§1263. Premises used as polling places; prohibited provisions excluding or limiting coverage

A. A provision in a liability or other insurance policy which excludes or limits coverage solely because premises are being used as a polling place in an election shall be null and void and unenforceable as contrary to public policy.

B. The provisions of Subsection A shall apply to policies of insurance issued after July 6, 1988.

Acts 1988, No. 257, §1, eff. July 6, 1988; Redesignated from R.S. 22:670 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1263 redesignated as R.S. 22:437 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1263.1 - Redesignated as R.S. 22:438 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1263.1. Redesignated as R.S. 22:438 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1264 - Presumption of coverage

§1264. Presumption of coverage

A. For losses that arose due to a catastrophic event for which a state of disaster or emergency was declared pursuant to law by civil officials, for those areas within the declaration, no damages to covered property shall be automatically denied by the inability of the policyholder to provide sufficient proof of loss within the time limits and requirements of the policy. The time limit for the submission of proof of loss shall be not less than one hundred eighty days. The time limit shall not commence as long as a declaration of emergency is in existence and civil authorities are denying the insured access to the property.

B. For losses that arose due to a catastrophic event for which a state of disaster or emergency was declared pursuant to law by civil officials, for those areas within the declaration, any policyholder with replacement cost provisions shall be entitled to complete repairs to the property within one year from the date of the loss or the issuance of applicable insurance proceeds, whichever is later. Adherence to this provision shall entitle the policyholder with a replacement cost provision to receive full value of the covered damage that has been repaired, without reduction due to depreciation.

C. The provisions of this Section shall be applicable to all new policies and renewal policies delivered in the state of Louisiana after April 18, 2006.

Acts 2006, 1st Ex. Sess., No. 23, §1; Redesignated from R.S. 22:682 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1265 - Property, casualty, and liability insurance policies; cancellation and nonrenewal provisions; nonrenewal for rate inadequacy; certain prohibitions

§1265. Property, casualty, and liability insurance policies; cancellation and nonrenewal provisions; nonrenewal for rate inadequacy; certain prohibitions

A.(1) Any insurer cancelling or refusing to renew a policy providing property, casualty, or liability insurance on any property shall, upon written request of the policy's named insured, specify in writing the reason or reasons for such cancellation or refusal to renew. Such request shall be mailed or delivered to the insurer within six months after the effective date of cancellation or expiration.

(2) There shall be no liability and no cause of action of any nature against any insurer or its producers, employees, or representatives for any action taken by them to provide the reasons for cancellation as required by this Subsection.

(3) Any nonrenewal for which the reason, in whole or in part, is inadequacy or insufficiency of the rate or premium for coverage shall be permitted only after the insurer has sought actuarially justified rate relief from the commissioner of insurance and such rate relief has been rejected by the commissioner.

B. There shall be no liability and no cause of action of any nature against the commissioner of insurance or against any insurer, its authorized representative, its producers, its employees, or any firm, person, or corporation furnishing to the insurer information as to reasons for cancellation or refusal to renew, or in any other communication, oral or written, specifying the reasons for cancellation or refusal to renew, or the providing of information pertaining thereto, or for statements made or evidence submitted at any hearings conducted in connection therewith.

C. No insurer providing property, casualty, or liability insurance shall cancel or refuse to issue or fail to renew a homeowner's policy solely on the basis that the insured owns or possesses an all-terrain vehicle (ATV). The provisions of this Subsection shall not prohibit an insurer providing property, casualty, or liability insurance from specifically excluding coverage for damage incurred or arising from the operation of an all-terrain vehicle.

D. No insurer providing property, casualty, or liability insurance shall cancel or fail to renew a homeowner's policy of insurance or to increase the policy deductible that has been in effect and renewed for more than three years unless based on nonpayment of premium, fraud of the insured, a material change in the risk being insured, two or more claims within a continuous three-year period of time within the five years preceding the current policy renewal date, or if continuation of such policy endangers the solvency of the insurer. This Subsection shall not apply to an insurer that withdraws from the homeowners' insurance market in this state or to policy deductibles increased for all homeowners' policies in this state. For the purposes of this Subsection, an incident shall be deemed a claim only when there is a demand for payment by the insured or the insured's representative under the terms of the policy. A report of a loss or a question relating to coverage shall not independently establish a claim. As used in this Subsection, the phrase "two or more claims within a continuous three-year period of time within the five years preceding the current policy renewal date" shall not include any loss incurred or arising from an "Act of God" incident which is due directly to forces of nature and exclusively without human intervention.

E. The department shall review annually every insurer that cancels or fails to renew any insurance policy providing property, casualty, or liability insurance on any property which policy has been in effect and renewed for more than three years when the cancellation or nonrenewal is based on the reason that continuation of the policy endangers the solvency of the insurer or when based on the reason, in whole or in part, of inadequacy or insufficiency of the rate or premium for coverage after the insurer has sought actuarially justified rate relief from the commissioner and such relief has been rejected by the commissioner. Any action against an insurer taken by the department for a violation of the provisions of this Section shall remain in effect until changed or modified by the commissioner based upon the review required under the provisions of this Subsection.

F. Notwithstanding the provisions of Subsection D of this Section, an insurer may make a filing with the commissioner pursuant to R.S. 22:1464 for authorization to deviate from the provisions of Subsection D of this Section for the sole purpose of changing the policy deductible to a total deductible of not more than four percent of the value of the property being insured for named storms or hurricanes on a homeowner's policy of insurance that has been in effect for more than three years. Any insurer filing with the commissioner pursuant to this Subsection shall file with the commissioner a business plan setting forth the insurer's plan to write new business in the particular region or area of the state in which the new deductible is to apply. The commissioner's approval is to be based on the insurer's commitment to the writing of new business in the respective region or area of the state in which the new deductible is to apply. The commissioner may also approve a filing that he determines to be in the best interest of the policyholders. The commissioner may subsequently rescind his approval of any filing made pursuant to this Subsection in the event the insurer fails to write new business in accordance with the business plan. Any business plan filed shall be considered proprietary or trade secret pursuant to information under the provisions of R.S. 44:3.2 and the Uniform Trade Secrets Act. The commissioner shall provide an annual report to the legislative committees on insurance on the application and effectiveness of the provisions of this Section. The commissioner shall promulgate regulations pursuant to the Administrative Procedure Act setting forth the criteria for the filing, including any financial or other requirements that he deems necessary to act on the request by an insurer. Any regulation promulgated by the commissioner pursuant to this Subsection shall require the insurer to itemize to the insured the premium savings based on the increase in the insured's deductible.

G. No homeowner's policy of insurance shall contain any provision that would apply more than one deductible to a loss resulting from any single incident covered by the policy. Any such provision shall be null and void and unenforceable as contrary to public policy.

H. Any company which makes a filing pursuant to Subsection F of this Section shall reduce the rates paid by the individual homeowner by the amount determined to be actuarially justified by the commissioner.

I. Any authorized property and casualty insurer that avails itself of the provisions of Subsection D of this Section relative to withdrawing from the homeowners' insurance market may not issue any homeowners' insurance coverage in this state during the five-year period beginning on the date of the discontinuation of the last homeowners' insurance coverage not so renewed. The commissioner may, for good cause shown pursuant to a written request by the insurer, permit the insurer to reenter the homeowners' insurance market prior to the expiration of the five-year period.

J. Any approved unauthorized property and casualty insurer that avails itself of the provisions of Subsection D of this Section relative to withdrawing from the homeowners' insurance market may not issue any homeowners' insurance coverage in this state during the five-year period beginning on the date of the discontinuation of the last homeowners' insurance coverage not so renewed. The commissioner may, for good cause shown pursuant to a written request by the insurer, permit the insurer to reenter the homeowners' insurance market prior to the expiration of the five-year period.

Added by Acts 1968, No. 51, §1; Acts 1987, No. 510, §1; Acts 1988, No. 953, §1, eff. Sept. 1, 1988; Acts 1991, No. 840, §1; Acts 1992, No. 594, §1; Acts 1996, 1st Ex. Sess., No. 71, §1, eff. May 10, 1996; Acts 2004, No. 826, §1; Acts 2007, No. 381, §1, eff. July 10, 2007; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:636.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 440, §1; Acts 2008, No. 854, §1, eff. July 9, 2008; Acts 2010, No. 703, §1, eff. Jan. 1, 2011; Acts 2014, No. 353, §1.

NOTE: Former R.S. 22:1265 redesignated as R.S. 22:439 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1266 - Automobile, property, casualty, and liability insurance policies; cancellations

§1266. Automobile, property, casualty, and liability insurance policies; cancellations

A. As used in this Part:

(1) "Policy" means an automobile liability, automobile physical damage, or automobile collision policy, or any combination thereof, delivered or issued for delivery in this state, or any binder based on such a policy, insuring a single individual or husband and wife resident of the same household, as named insured, and under which the insured vehicles therein designated are of the following types only:

(a) A private passenger vehicle that is not used as a public or livery conveyance for passengers, nor rented to others.

(b) Any other four-wheel motor vehicle with a load capacity of sixteen hundred pounds or less which is not used in the occupation, profession or business of the insured; however, this shall not apply to:

(i) Any policy issued under an automobile assigned risk plan.

(ii) Any policy insuring more than four automobiles.

(iii) Any policy covering garage, automobile sales agency, repair shop, service station, or public parking place operation hazards.

(2) "Automobile liability coverage" includes only coverages of bodily injury and property damage liability, medical payments and uninsured motorists coverage.

(3) "Automobile physical damage coverage" includes all coverage of loss or damage to an automobile insured under the policy except loss or damage resulting from collision or upset.

(4) "Automobile collision coverage" includes all coverage of loss or damage to an automobile insured under the policy resulting from collision or upset.

(5) "Renewal" or "to renew" means the issuance and delivery by an insurer of a policy replacing at the end of the policy period a policy previously issued and delivered by the same insurer, or the issuance and delivery of a certificate or notice extending the term of a policy beyond its policy period or term. However, no policy of insurance for a period of less than six months shall be issued by an insurer to any person who has been issued two or more citations for violations of R.S. 32:851 et seq. or R.S. 32:861 et seq., and any policy issued to a person receiving two or more citations shall be considered as if written for a policy period or term of six months. Any policy which is written for a term longer than one year or any policy which is renewed by an insurer shall be for the same term as the original or expired policy, or any policy with no fixed expiration date shall for the purpose of this Subpart be considered as if written for successive policy periods or terms of one year. Such a policy may be terminated at the expiration of any annual period upon giving twenty days notice of cancellation prior to such anniversary date. This cancellation shall not be subject to any other provisions of this Subpart.

(6) "Nonpayment of premium" means failure of the named insured to discharge when due any of his obligations in connection with the payment of premiums on a policy, or any installment of such premium, whether the premium is payable directly to the insurer or its agent or indirectly under any premium finance plan or extension of credit.

B.(1) A notice of cancellation of a policy shall be effective only if it is based on one or more of the following reasons:

(a) Nonpayment of premium.

(b) The driver's license or motor vehicle registration of the named insured or of any other operator who either resides in the same household or customarily operates an automobile insured under the policy has been under suspension or revocation during the policy period, or, if the policy is a renewal, during its policy period or the one hundred eighty days immediately preceding its effective date.

(c) Fraud or material misrepresentation in the presentation of a claim.

(d) Nonreceipt by the insurer of an application for insurance in which a valid binder has been issued.

(2) This Subsection shall not apply to nonrenewal or to any policy or coverage which has been in effect less than sixty days at the time notice of cancellation is mailed or delivered by the insurer unless it is a renewal policy. After an insurer has paid and satisfied an insured's third physical damage claim within a period of five years, the modification of such insured's automobile physical damage coverage by the inclusion of or a change in a deductible not exceeding five hundred dollars shall not be deemed a cancellation of the coverage or of the policy.

C. No insurer shall cancel or fail to renew a policy purely because of age. Some legitimate reason, such as physical or mental infirmity, must be specified before an insurer may cancel or refuse to renew a policy.

D.(1) No notice of cancellation of a policy to which Subsection B or C of this Section applies shall be effective unless mailed by certified mail or delivered by the insurer to the named insured at least thirty days prior to the effective date of cancellation; however, when cancellation is for nonpayment of premium at least ten days notice of cancellation accompanied by the reason shall be given. In the event of nonpayment of premiums for a binder, a ten-day notice of cancellation shall be required before the cancellation shall be effective. Notice of cancellation for nonpayment of premiums shall not be required to be sent by certified mail. Unless the reason accompanies the notice of cancellation, the notice of cancellation shall state or be accompanied by a statement that upon written request of the named insured, mailed or delivered to the insurer within six months after the effective date of cancellation, the insurer will specify the reason for such cancellation. This Subsection shall not apply to nonrenewal.

(2) There shall be no liability and no cause of action of any nature against any insurer or its producers, employees, or representatives for any action taken by them to provide the reasons for cancellation as required by this Subsection.

(3)(a)(i) Payment of an initial, renewal, or installment insurance premium by the insured to an insurer or a producer with a check or other negotiable instrument which is returned to the payee by the institution upon which it is drawn for insufficient funds available in the account, for lack of credit, for the reason the account is closed, for stopped payment, or for any other reason shall be deemed grounds for the insurer to cancel the binder or policy from the date the premium payment was due for the initial or renewal term, whichever is applicable.

(ii) The provisions of this Paragraph shall apply to automobile liability policies and to property, casualty, and liability policies.

(b)(i) The producer shall immediately, and in no case later than ten days after the producer or premium finance company has received notice of the returned check or negotiable instrument, notify the insurer of the receipt of the returned check or negotiable instrument.

(ii) The insurer shall immediately, and in no case later than ten days after the producer or premium finance company has notified the insurer, notify the named insured, by certified mail or delivering to the named insured a written notice that the policy is canceled from the date the premium payment was due. The insurer shall advise the named insured that the policy shall be reinstated effective from the date the premium payment was due for the term of the policy only if the named insured or his legal representative presents to the insurer a cashier's check or money order for the full amount of the returned check or other negotiable instrument within ten days of the date that the notice of cancellation was mailed.

(c) Upon expiration of the ten-day period, either:

(i) The insurer shall reinstate the insured's policy, from the date that the premium was due, and shall pay directly to the producer all funds paid to the insurer by the insured or his legal representative to replace the dishonored check or other negotiable instrument.

(ii) Cancellation of the policy shall remain effective, when the insured or his legal representative has failed to redeem the dishonored check or other negotiable instrument before expiration of the ten-day period.

(d)(i) Within ten days of the expiration of the ten-day notice, the insurer shall return all funds paid by the producer to the insurer on behalf of the insured, except that when an insurance premium finance company has funded an insured's policy the insurer shall return those funds directly to the insurance premium finance company. These funds shall be returned by check or other negotiable instrument and shall not be placed on the producer's or premium finance company's account currents unless the producer or premium finance company and the insurer have agreed to other methods for handling these funds. Funds received by the insurance premium finance company in excess of the amount funded by the insurance premium finance company shall be forwarded to the producer. When funds are returned to the premium finance company by an insurer, the insurer shall also mail a copy of the check or other negotiable instrument to the insured at the insured's last-known address.

(ii) The original or a copy of the returned dishonored check or negotiable instrument, front and back, mailed or faxed, to the insurance company shall be proof of the returned dishonored check or negotiable instrument by the financial institution and shall be considered sufficient evidence in any future litigation.

(iii) When an insured pays the dishonored check by delivery to the producer of cash or a certified check, the producer shall notify the insurer within ten days of the payment of the dishonored check.

(e) In the event the policy has been canceled back to the date of inception or premium payment due in accordance with this Paragraph, the sixty-day periods referred to in R.S. 9:3550(H) and R.S. 22:887(F) shall not apply. The funds shall be returned by the insurer by check within ten days of the expiration of the ten-day notice of cancellation.

(4)(a) In the event that a producer incorrectly states the premium amount for the automobile liability policy, the insured may cancel the policy and shall be returned the initial payment of premium, including fees and costs, less the prorated cost for the period of time of coverage at the initial stated premium, including fees and costs, and may cancel the insurance coverage, without penalty or loss of coverage, for the period of time that the premium, including fees and costs, was paid.

(b) When an insurance premium finance company has funded an insured's policy and the policy is cancelled, the insurer shall return the funds directly to the insurance premium finance company. Any funds received by the insurance premium finance company in excess of the amount owed to the insurance premium finance company by the insured shall be forwarded to the producer to be returned to the insured, and the insurance premium finance company shall also mail to the insured a copy of the check or other negotiable instrument representing the amount of the payment. The insurer shall not withhold any more funds from the insurance premium finance company than would otherwise be withheld from the insured. No insurer shall assess a service charge for this transaction.

E.(1) No insurer shall fail to renew a policy unless it shall mail or deliver to the named insured, at the address shown in the policy, at least twenty days advance notice of its intention not to renew. This Subsection shall not apply:

(a) If the insurer has manifested its willingness to renew.

(b) In case of nonpayment of premium; however, notwithstanding the failure of an insurer to comply with this Subsection, the policy shall terminate on the effective date of any other insurance policy with respect to any automobile designated in both policies.

(c) If the insurer or a company within the same group as the insurer has offered to issue a renewal policy to the named insured.

(d) If the named insured has provided written notification to the insurer of the insured's intention not to renew the policy.

(2) Renewal of a policy shall not constitute a waiver or estoppel with respect to grounds for cancellation which existed before the effective date of such renewal.

(3) Upon the written request of the named insured, the insurer shall provide to the insured in writing the reasons for nonrenewal of the policy. There shall be no liability and no cause of action of any nature against any insurer or its producers, employees, or representatives for any action taken by them to provide the reasons for nonrenewal as required by this Paragraph.

F. Proof of mailing of notice of cancellation, or of intention not to renew or of reasons for cancellation, to the named insured at the address shown in the policy, shall be sufficient proof of notice.

G. When a policy of automobile liability insurance is cancelled, other than for nonpayment of premium, or in the event of failure to renew a policy of automobile liability insurance to which Subsection D applies, the insurer shall notify the named insured of his possible eligibility for automobile liability insurance through the automobile liability assigned risk plan. Such notice shall accompany or be included in the notice of cancellation or the notice of intent not to renew.

H. Repealed by Acts 1987, No. 510, §2.

I. There shall be no liability and no cause of action of any nature against the commissioner of insurance or against any insurer, its authorized representative, its producers, its employees, or any firm, person, or corporation furnishing to the insurer information as to reasons for cancellation, for any statement made by any of them in any written notice of cancellation, or in any other communication, oral or written, specifying the reasons for cancellation, or the providing of information pertaining thereto, or for statements made or evidence submitted at any hearings conducted in connection therewith.

J. Where written notice of cancellation or nonrenewal is required and the insurer elects to mail the notice, the running of the time period between the date of mailing and the effective date of termination of coverage shall commence upon the date of mailing.

K. No insurer shall cancel an automobile insurance policy written or issued for delivery in this state belonging to an insured over the age of sixty-five based upon the age of the insured provided the insured is mentally and physically capable of driving an automobile and possesses a valid Louisiana operator's license issued by the office of motor vehicles of the Louisiana Department of Public Safety and Corrections.

L. No insurer shall cancel an automobile insurance policy for any insured solely on the ground that the insured has submitted a single claim under the policy for damage incurred or arising from the operation of an automobile. The provisions of this Subsection shall not prohibit an insurer from increasing the cost of the insured's premium based on the number of claims submitted under the policy for damage incurred or arising from the operation of an automobile. For the purposes of this Subsection, an incident shall be deemed a claim only when there is a demand for payment under the terms of the policy. A report of loss or a question relating to coverage shall not independently establish a claim.

M.(1) An insurance premium finance company that finances any part of an insurance policy governed by this Section shall cooperate with the department in any investigation regarding such insurance policy.

(2) Upon request by the department, the insurance premium finance company shall make available to the department all documents, correspondence, and cancellation notices related to the insurance policy that is the subject of an investigation as provided in Paragraph (1) in this Subsection that have been received or sent by the insurance premium finance company.

(3) An insurance premium finance company that violates any provision of this Section shall be subject to the monetary penalties provided for in R.S. 22:13(A).

Added by Acts 1968, No. 632, §1. Amended by Acts 1974, No. 452, §1; Acts 1985, No. 938, §2, eff. Jan. 1, 1986; Acts 1986, No. 830, §1; Acts 1987, No. 510, §§1, 2; Acts 1988, No. 356, §1, eff. July 7, 1988; Acts 1991, No. 981, §1; Acts 1992, No. 331, §1; Acts 1993, No. 56, §1; Acts 1993, No. 215, §1; Acts 1993, No. 1020, §1; Acts 1995, No. 518, §1; Acts 1995, No. 875, §1; Acts 1997, No. 358, §1; Acts 1999, No. 1008, §1; Acts 1999, No. 1073, §1; Acts 2003, No. 298, §1; Acts 2004, No. 826, §1; Redesignated from R.S. 22:636.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 472, §1; Acts 2010, No. 703, §1, eff. Jan. 1, 2011; Acts 2010, No. 901, §1; Acts 2015, No. 37, §1.

NOTE: Former R.S. 22:1266 redesignated as R.S. 22:440 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1267 - Commercial insurance; cancellation and renewal

§1267. Commercial insurance; cancellation and renewal

A. This Section shall apply to commercial property insurance policies, commercial automobile insurance policies, commercial multi-peril insurance policies, workers' compensation insurance, professional errors and omissions policies, and commercial liability insurance policies, other than aviation and employers' liability insurance policies. It shall not apply to reinsurance, excess and surplus lines insurance, residual market risks, multistate location risks, policies subject to retrospective rating plans, excess or umbrella policies, and such other policies that are exempted by the commissioner of insurance.

B. For the purposes of this Section, the following terms shall mean:

(1) "Cancellation" means termination of a policy at a date other than its expiration date.

(2) "Expiration date" means the date upon which coverage under a policy ends. It also means, for a policy written for a term longer than one year or with no fixed expiration date, each annual anniversary date of such policy.

(3) "Nonpayment of premium" means the failure or inability of the named insured to discharge any obligation in connection with the payment of premiums on a policy of insurance subject to this regulation, whether such payments are payable directly to the insurer or its producer or indirectly payable under a premium finance plan or extension of credit.

(4) "Nonrenewal" means termination of a policy at its expiration date.

(5) "Renewal" or "to renew" means the issuance of or the offer to issue by the insurer a policy succeeding a policy previously issued and delivered by the same insurer or an insurer within the same group of insurers, or the issuance of a certificate or notice extending the term of an existing policy for a specified period beyond its expiration date.

C.(1) If coverage has not been in effect for sixty days and the policy is not a renewal, cancellation shall be effected by mailing or delivering a written notice to the first-named insured at the mailing address shown on the policy at least sixty days before the cancellation effective date, except in cases where cancellation is based on nonpayment of premium. Notice of cancellation based on nonpayment of premium shall be mailed or delivered at least ten days prior to the effective date of cancellation. After coverage has been in effect for more than sixty days or after the effective date of a renewal policy, no insurer shall cancel a policy unless the cancellation is based on at least one of the following reasons:

(a) Nonpayment of premium.

(b) Fraud or material misrepresentation made by or with the knowledge of the named insured in obtaining the policy, continuing the policy, or in presenting a claim under the policy.

(c) Activities or omissions on the part of the named insured which change or increase any hazard insured against, including a failure to comply with loss control recommendations.

(d) Change in the risk which increases the risk of loss after insurance coverage has been issued or renewed, including an increase in exposure due to regulation, legislation, or court decision.

(e) Determination by the commissioner of insurance that the continuation of the policy would jeopardize a company's solvency or would place the insurer in violation of the insurance laws of this state or any other state.

(f) Violation or breach by the insured of any policy terms or conditions.

(g) Other reasons that are approved by the commissioner of insurance.

(2)(a) A notice of cancellation of insurance coverage by an insurer shall be in writing and shall be mailed or delivered to the first-named insured at the mailing address as shown on the policy. Notices of cancellation based on R.S. 22:1267(C)(1)(b) through (g) shall be mailed or delivered at least thirty days prior to the effective date of the cancellation; notices of cancellations based upon R.S. 22:1267(C)(1)(a) shall be mailed or delivered at least ten days prior to the effective date of cancellation. The notice shall state the effective date of the cancellation.

(b) The insurer shall provide the first-named insured with a written statement setting forth the reason for the cancellation where the insured requests such a statement in writing and the named insured agrees in writing to hold the insurer harmless from liability for any communication giving notice of or specifying the reasons for a cancellation or for any statement made in connection with an attempt to discover or verify the existence of conditions which would be a reason for cancellation under this regulation.

(3) An insurer shall provide a notice of cancellation or a statement of reasons for cancellation where cancellation for nonpayment of premium is effected by a premium finance company or other entity pursuant to a power of attorney or other agreement executed by or on behalf of the insured.

D.(1) An insurer may decide not to renew a policy if it delivers or mails to the first-named insured at the address shown on the policy written notice it will not renew the policy. Such notice of nonrenewal shall be mailed or delivered at least sixty days before the expiration date. Such notice to the insured shall include the insured's loss run information for the period the policy has been in force within, but not to exceed, the last three years of coverage. If the notice is mailed less than sixty days before expiration, coverage shall remain in effect under the same terms and conditions until sixty days after notice is mailed or delivered. Earned premium for any period of coverage that extends beyond the expiration date shall be considered pro rata based upon the previous year's rate. For purposes of this Section, the transfer of a policyholder between companies within the same insurance group shall not be a refusal to renew. In addition, changes in the deductible, changes in rate, changes in the amount of insurance, or reductions in policy limits or coverage shall not be refusals to renew.

(2) Notice of nonrenewal shall not be required if the insurer or a company within the same insurance group has offered to issue a renewal policy, or where the named insured has obtained replacement coverage or has agreed in writing to obtain replacement coverage.

(3) If an insurer provides the notice described in Paragraph (1) of this Subsection and thereafter the insurer extends the policy for ninety days or less, an additional notice of nonrenewal is not required with respect to the extension.

E.(1) An insurer shall mail or deliver to the named insured at the mailing address shown on the policy written notice of any rate increase, change in deductible, or reduction in limits or coverage at least thirty days prior to the expiration date of the policy. If the insurer fails to provide such thirty-day notice, the coverage provided to the named insured at the expiring policy's rate, terms, and conditions shall remain in effect until notice is given or until the effective date of replacement coverage obtained by the named insured, whichever first occurs. For the purposes of this Subsection, notice is considered given thirty days following date of mailing or delivery of the notice. If the insured elects not to renew, any earned premium for the period of extension of the terminated policy shall be calculated pro rata at the lower of the current or previous year's rate. If the insured accepts the renewal, the premium increase, if any, and other changes shall be effective the day following the prior policy's expiration or anniversary date.

(2) This Subsection shall not apply to the following:

(a) Changes in a rate or plan filed with the commissioner of insurance and applicable to an entire class of business.

(b) Changes based upon the altered nature or extent of the risk insured.

(c) Changes in policy forms filed and approved with the commissioner and applicable to an entire class of business.

(d) Changes requested by the insured.

F. Proof of mailing of notice of cancellation, or of nonrenewal or of premium or coverage changes, to the named insured at the address shown in the policy, shall be sufficient proof of notice.

G.(1) An insurance premium finance company that finances any part of an insurance policy governed by this Section shall cooperate with the department in any investigation regarding such insurance policy.

(2) Upon request by the department, the insurance premium finance company shall make available to the department all documents, correspondence, and cancellation notices related to the insurance policy that have been received or sent by the insurance premium finance company.

(3) An insurance premium finance company that violates any provision of this Section shall be subject to the monetary penalties provided for in R.S. 22:13(A).

Acts 1987, No. 776, §1; Acts 1988, No. 677, §1; Acts 1991, No. 608, §1; Acts 1991, No. 798, §1; Acts 1993, No. 563, §1; Acts 2001, No. 1052, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:636.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 106, §1; Acts 2010, No. 703, §1, eff. Jan. 1, 2011; Acts 2015, No. 37, §1.

NOTE: Former R.S. 22:1267 redesignated as R.S. 22:441 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1268 - Interest on refund; exception

§1268. Interest on refund; exception

A. Any refund due an insured by an insurer writing or delivering insurance policies excluding health insurance, life insurance, and annuities in the state because of either cancellation, elimination, or reduction of coverage by the insurer or the insured, shall be accompanied with interest at the rate of one and one-half percent per month of the amount of the refund due the customer, without the benefit of daily proration of this monthly interest, after thirty days of either of the following:

(1) The delivery to the insured of the written notice of such cancellation, elimination, or reduction.

(2) Delivery to the insurer's state, regional, or home office, from which such refund would issue, of the written request for such cancellation, elimination, or reduction. An insurer shall be deemed in compliance with this Section and not subject to the further accruement of interest by furnishing timely evidence of the mailing of such refund to the last known address of the insured. However, when the insured continues to maintain a policy of insurance with the insurer, or an affiliated insurer, and the amount of the refund plus interest is twenty-five dollars or less, the insurer may credit the amount of the payment against future premiums. The insurer shall give written notice to the insured of the credit and the amount at policy renewal.

B. The provisions of this Section shall not apply to those policies issued by an insurance company which require an audit.

Added by Acts 1977, No. 338, §1; Acts 1996, 1st Ex. Sess., No. 71, §1, eff. May 10, 1996; Redesignated from R.S. 22:637.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011; Acts 2012, No. 55, §1.

NOTE: Former R.S. 22:1268 redesignated as R.S. 22:442 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1269 - Liability policy; insolvency or bankruptcy of insured and inability to effect service of citation or other process; direct action against insurer

§1269. Liability policy; insolvency or bankruptcy of insured and inability to effect service of citation or other process; direct action against insurer

A. No policy or contract of liability insurance shall be issued or delivered in this state, unless it contains provisions to the effect that the insolvency or bankruptcy of the insured shall not release the insurer from the payment of damages for injuries sustained or loss occasioned during the existence of the policy, and any judgment which may be rendered against the insured for which the insurer is liable which shall have become executory, shall be deemed prima facie evidence of the insolvency of the insured, and an action may thereafter be maintained within the terms and limits of the policy by the injured person, or his survivors, mentioned in Civil Code Art. 2315.1, or heirs against the insurer.

B.(1) The injured person or his survivors or heirs mentioned in Subsection A of this Section, at their option, shall have a right of direct action against the insurer within the terms and limits of the policy; and, such action may be brought against the insurer alone, or against both the insured and insurer jointly and in solido, in the parish in which the accident or injury occurred or in the parish in which an action could be brought against either the insured or the insurer under the general rules of venue prescribed by Code of Civil Procedure Art. 42 only; however, such action may be brought against the insurer alone only when at least one of the following applies:

(a) The insured has been adjudged bankrupt by a court of competent jurisdiction or when proceedings to adjudge an insured bankrupt have been commenced before a court of competent jurisdiction.

(b) The insured is insolvent.

(c) Service of citation or other process cannot be made on the insured.

(d) When the cause of action is for damages as a result of an offense or quasi-offense between children and their parents or between married persons.

(e) When the insurer is an uninsured motorist carrier.

(f) The insured is deceased.

(2) This right of direct action shall exist whether or not the policy of insurance sued upon was written or delivered in the state of Louisiana and whether or not such policy contains a provision forbidding such direct action, provided the accident or injury occurred within the state of Louisiana. Nothing contained in this Section shall be construed to affect the provisions of the policy or contract if such provisions are not in violation of the laws of this state.

C. It is the intent of this Section that any action brought under the provisions of this Section shall be subject to all of the lawful conditions of the policy or contract and the defenses which could be urged by the insurer to a direct action brought by the insured, provided the terms and conditions of such policy or contract are not in violation of the laws of this state.

D. It is also the intent of this Section that all liability policies within their terms and limits are executed for the benefit of all injured persons and their survivors or heirs to whom the insured is liable; and, that it is the purpose of all liability policies to give protection and coverage to all insureds, whether they are named insured or additional insureds under the omnibus clause, for any legal liability the insured may have as or for a tortfeasor within the terms and limits of the policy.

Acts 1958, No. 125. Amended by Act 1962, No. 471, §1; Acts 1988, No. 934, §1, eff. Jan. 1, 1989; Acts 1989, No. 117, §2; Acts 1992, No. 584, §1; Redesignated from R.S. 22:655 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1269 redesignated as R.S. 22:443 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1270 - Personal property; specific coverage; valuation; exemptions

§1270. Personal property; specific coverage; valuation; exemptions

A. In any case in which a policy includes coverage for loss of or damage to personal property of the insured, from whatever cause, if the insurer places a valuation upon the specific item of covered property and uses such valuation for purposes of determining the premium charge to be made under the policy, the insurer shall compute any covered loss of or damage to such property which occurs during the term of the policy at such valuation without deduction or offset, unless a different method is to be used in the computation of loss, in which latter case, the policy, and any application for the policy, shall set forth in type of prominent size, the actual method of such loss computation by the insurer.

B.(1) The provisions of this Section shall not apply to any of the following:

(a) Insurance of the kind referred to in R.S. 22:47(3) when the coverage pertains to land vehicles.

(b) Any property used primarily for business purposes.

(c) Insurance on a group of items insured as contents insurance on household items, unless specifically insured under Subsection A of this Section.

(2) However, nothing in this Subsection shall be so construed as to classify horses, breed bulls, show cattle, or registered dogs as being purchased or owned primarily for business purposes.

Added by Acts 1974, No. 578, §1; Acts 1985, No. 985, §1; Redesignated from R.S. 22:667 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1270 redesignated as R.S. 22:444 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1271 - Identification of property upon which premium is due

§1271. Identification of property upon which premium is due

A. Any bill or other notice requiring payment of a premium for a policy of property or casualty insurance which is sent by an insurer to its policyholder shall identify the insured property sufficiently to allow the policyholder to identify the property upon which the premium is due. Such identification may be by description or may be by address if the property is real estate.

B. The provisions of Subsection A of this Section shall not apply to bills for policies which are billed more often than semiannually or to bills for policies which insure multiple properties, locations, or vehicles.

Acts 2006, No. 381, §1; Redesignated from R.S. 22:1478 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1271 redesignated as R.S. 22:445 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1281 - Standard automobile insurance form

SUBPART B. VEHICLE

§1281. Standard automobile insurance form

The commissioner of insurance may promulgate such rules and regulations as necessary to establish reasonable standard provisions to be included in all policies of automobile insurance delivered or issued for delivery in this state. All such policies shall be written in language that can be easily understood by most automobile insurance consumers.

Acts 1993, No. 959, §1; Redesignated from R.S. 22:622.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1282 - Standard motor vehicle insurance form; prohibited provisions

§1282. Standard motor vehicle insurance form; prohibited provisions

No motor vehicle liability insurance policy nor any uninsured motorist coverage for bodily injury shall limit the coverage of, or the amount that can be recovered by, the named insured, or the spouse or other family member of the named insured, or express or implied permissive users, for whom the policy provides coverage, to any amount less than the highest policy limit provided in the policy for the respective coverage or potential recovery. Any recovery is limited to damages actually sustained. Any provision of a motor vehicle insurance policy issued in, or for delivery in, the state of Louisiana that is not in accord with this Section is contrary to the public policy of this state and shall be null, void, and unenforceable.

Acts 2001, No. 1071, §1; Acts 2004, No. 395, §1; Acts 2005, No. 418, §1; Redesignated from R.S. 22:622.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 280, §1.



RS 22:1283 - Proof of motorcycle endorsement

§1283. Proof of motorcycle endorsement

A. Each person who makes an application for issuance of a policy of insurance covering a motorcycle shall provide proof of the appropriate license endorsement required by R.S. 32:408(C). Such proof shall be provided to the insurer or its producer within ninety days of application for such policy. If the policy of insurance is issued by an insurer that does not maintain an office in this state, then the person may submit a sworn affidavit that he has the proper license endorsement to the insurer.

B. In the case of an initial application for the endorsement, the insurer may issue a policy not to extend more than ninety days.

C. In addition to any other applicable penalties, anyone in violation of this Section shall be subject to a fine of no more than five hundred dollars.

Acts 2004, No. 378, §1; Redesignated from R.S. 22:622.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011; Acts 2013, No. 101, §1.



RS 22:1284 - Motor vehicle insurance; consideration of nonfault incidents prohibited

§1284. Motor vehicle insurance; consideration of nonfault incidents prohibited

A. No insurer shall increase the rate, increase or add a surcharge, cancel, or fail to renew any policy of motor vehicle insurance when such action is based on consideration of one or more nonfault incidents.

B. In this Section, "nonfault incident" means an accident, collision, or other incident involving a vehicle covered by a policy issued by the insurer in which the driver of the insured vehicle was not at fault, regardless of whether the incident was reported to any law enforcement agency.

C. Any insurer who violates this Section shall refund to the insured person the amount of premium which was paid which exceeded the premium which would have been charged if the insurer had complied with this Section, together with a penalty payment in amount equal to triple the amount of the refund or one thousand dollars, whichever is greater. The insured shall also be entitled to attorney fees should he prevail.

D. Notwithstanding any other provision of law to the contrary, one or more nonfault accidents or collisions shall not be the sole basis for an insurer's denial of an application for a policy of motor vehicle insurance nor shall such an accident or collision be considered by an insurer in determining the rates for such a policy. In addition, no insurer shall require that such coverage be provided by another insurer based solely upon such an accident or collision.

Acts 1989, No. 578, §1; Acts 1992, No. 525, §1; Acts 1992, No. 832, §1; Redesignated from R.S. 22:1466 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.



RS 22:1284.1 - Motor vehicle insurance; consideration of lapse in coverage prohibited

§1284.1. Motor vehicle insurance; consideration of lapse in coverage prohibited

A. No insurer shall increase the premium rate or increase or add a surcharge on any policy of motor vehicle insurance when such action is based solely on consideration of a lapse in coverage, as defined in this Section, regarding the insured as provided in this Section.

B. As used in this Section, a "lapse in coverage" is that period of time during which the owner of a motor vehicle who formerly maintained liability coverage on a vehicle, as required under the Motor Vehicle Safety Responsibility Law, first voluntarily surrenders the vehicle's license plate to the office of motor vehicles and then ceases to maintain a policy of insurance or other security as required by the Motor Vehicle Safety Responsibility Law.

C. Any insurer who violates the provisions of this Section shall refund to the insured person the amount of premium which was paid that exceeded the amount of premium which would have been charged if the insurer had complied with this Section. The commissioner of insurance shall promulgate rules and regulations to enforce the provisions of this Section.

D. Notwithstanding any other provisions of law to the contrary, one or more lapses in coverage, as defined in this Section, shall not be the sole basis for an insurer's denial of an application for a policy of motor vehicle insurance nor shall such lapse in coverage be considered by an insurer in determining the rates for such a policy. In addition, no insurer shall require that such coverage be provided by another insurer based solely upon such a lapse in coverage.

Acts 2010, No. 636, §1.



RS 22:1285 - Automobile insurance policies; refusal to issue or renew; age discrimination

§1285. Automobile insurance policies; refusal to issue or renew; age discrimination

No insurer shall refuse to issue or renew an automobile insurance policy to any person over the age of sixty-five based upon the age of the insured provided the insured is mentally and physically capable of driving an automobile and possesses a valid Louisiana operator's license issued by the office of motor vehicles of the Louisiana Department of Public Safety and Corrections.

Acts 1992, No. 331, §1; Redesignated from R.S. 22:635.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.



RS 22:1286 - Automobile insurance policies; increase in premium; age discrimination

§1286. Automobile insurance policies; increase in premium; age discrimination

No insurer shall increase the premium charged for an automobile liability insurance policy for any insured solely on the grounds that the insured has attained the age of sixty-five or older.

Acts 1993, No. 205, §1; Redesignated from R.S. 22:635.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1287 - Overpayments; surplus premium; endorsement credits

§1287. Overpayments; surplus premium; endorsement credits

All automobile insurers shall as soon as reasonably possible, but in no event later than sixty days, pay to the premium finance company, if the premium has been financed or if not financed, to the insured, or the person entitled thereto as shown by the automobile insurer's records any overpayment or surplus and commission paid or due on the policy. The failure to pay the person owed the money within the sixty-day period shall entitle that person to recover monetary penalties and interest. In the event the insured is due a credit from an endorsement or change to the policy, the return premium and commission shall be computed on a pro rata basis. However, when the insured continues to maintain a policy of insurance with the insurer, or an affiliated insurer, and the amount of the refund plus interest is twenty-five dollars or less, the insurer may credit the amount of the payment against future premiums. The insurer shall give written notice to the insured of the credit and the amount at policy renewal.

Acts 1997, No. 1428, §1; Redesignated from R.S. 22:636.8 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 55, §1.



RS 22:1288 - Discrimination in automobile liability insurance prohibited

§1288. Discrimination in automobile liability insurance prohibited

A. No insurer shall refuse to issue or renew, increase the premium, or cancel an automobile insurance policy solely because the insured is deaf or hard of hearing, provided such person is mentally and physically capable of driving an automobile and possesses a valid Louisiana operator's license issued by the office of motor vehicles of the Department of Public Safety and Corrections.

B. Where the owner of the covered vehicle has a physical or mental disability that prevents him from operating his own motor vehicle, an insurance company issuing a policy of motor vehicle liability insurance shall not require the operator of the vehicle to carry liability insurance.

Added by Acts 1982, No. 285, §1; Acts 1993, No. 552, §1; Redesignated from R.S. 22:652.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011; Acts 2014, No. 811, §11, eff. June 23, 2014.



RS 22:1289 - Automobile policies; discrimination against paid or volunteer firemen prohibited

§1289. Automobile policies; discrimination against paid or volunteer firemen prohibited

No insurer doing business in this state who issues a personal automobile insurance policy to an insured who is a paid or volunteer fireman shall charge a higher premium rate, increase or add a surcharge, cancel, or fail to renew a policy for the insured, based solely on the insured's activities as a paid or volunteer fireman.

Acts 1993, No. 41, §1; Acts 1995, No. 1098, §1; Redesignated from R.S. 22:1472 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1289.1 - Automobile insurance policies; policy issuance based upon impending weather conditions

§1289.1. Automobile insurance policies; policy issuance based upon impending weather conditions

No insurer shall refuse to issue an automobile insurance policy providing collision or comprehensive coverage on a newly purchased motor vehicle, at the time of purchase of the automobile from a duly licensed motor vehicle dealer, to one of the insurer's existing automobile policyholders who is an otherwise qualified purchaser, based solely upon a named tropical storm or hurricane in the Gulf of Mexico.

Acts 2009, No. 324, §1.



RS 22:1290 - Motor vehicle liability policy

§1290. Motor vehicle liability policy

No settlement made under a vehicle liability insurance policy for a claim against any insured thereunder arising from any accident or other event insured against for damage to or destruction of property owned by another person shall be construed as an admission of liability by the insured, or the insurer's recognition of such liability, with respect to any other claim arising from the same accident or event.

Added by Acts 1966, No. 348, §1; Redesignated from R.S. 22:661 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.



RS 22:1291 - Automobile liability coverage; loaner vehicle; driver's policy primary policy

§1291. Automobile liability coverage; loaner vehicle; driver's policy primary policy

A. Notwithstanding any provision of the policy, the primary liability, physical damage, or collision coverage for a loaner vehicle shall be the policy of the driver, not the policy of the vehicle sales or service dealer who provided the loaner vehicle.

B.(1) In this Section, "loaner vehicle" means any vehicle which is provided to an insured driver by a vehicle sales or service dealer for his temporary use as a replacement vehicle while the insured's vehicle is being serviced or repaired. The term shall also mean any vehicle which is provided to an insured driver by a vehicle service or sales dealer for the purpose of allowing the driver to demonstrate or test drive the vehicle.

(2) In this Section, "vehicle sales or service dealer" means any person engaged in the business of selling, repairing, or servicing motor vehicles.

Acts 1988, No. 756, §1; Acts 1997, No. 1060, §1; Redesignated from R.S. 22:671 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1292 - Towing and storage of motor vehicles; insurance policies; storage fees; exceptions

§1292. Towing and storage of motor vehicles; insurance policies; storage fees; exceptions

A. A motor vehicle insurance policy shall not be construed to allow an insurer to assume or accede to the legal title of a motor vehicle without assuming credit obligations of the insured owner of the motor vehicle for charges for towing and storage services associated with the incident from which the insurance coverage arises. Such charges for storage services shall not exceed any maximum charge set by the Public Service Commission pursuant to its legal authority under R.S. 45:180.1, or as otherwise provided by law.

B. An insurer which has succeeded to the title of a motor vehicle is not authorized to abandon such vehicle to a towing or storage service without consent of the provider of such service.

C.(1) A debt incurred by or on behalf of a named insured for towing or storage services may be collected from an insurer which succeeds to the legal title of the motor vehicle covered under the policy for physical damage, property damage, or uninsured motorist coverage.

(2) An insurer may be authorized by the provisions of a motor vehicle insurance policy to act for a named insured in any matter regarding the towing and storage of a covered disabled vehicle.

D.(1) Repealed by Acts 1999, No. 1108, §3, eff. Jan. 1, 2000.

(2) Any storage facility which charges and receives a fee in excess of that set in this Section shall return all storage fees received for storage of the vehicle for which an excess fee was charged and shall be subject to a fine not to exceed one hundred dollars. Each daily overcharge shall constitute a separate violation for which a fine may be assessed.

(3) The daily storage fee shall be the only fee charged by the storage facility during storage of a vehicle. There shall be no additional charges for locating the vehicle in the storage facility, viewing of the vehicle, photography of the vehicle, removal of items from the vehicle, or for any other similar activity which does not require towing or moving of the vehicle during regular business hours.

(4) Nothing in this Section shall be construed to diminish the authority of the Public Service Commission to regulate wreckers and towing services and their rates, fares, tolls, or charges as provided by R.S. 45:180.1.

(5) For the purposes of this Section "inside" shall be limited to storage in or under a fixed structure.

E. Repealed by Acts 2006, No. 628, §2.

Acts 1990, No. 951, §§1, 3; Acts 1992, No. 375, §1; Acts 1999, No. 1108, §§1, 3 (§3 eff. Jan. 1, 2000); Acts 2006, No. 628, §§1, 2; Redesignated from R.S. 22:672 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1293 - Automobile insurance; total loss provision

§1293. Automobile insurance; total loss provision

An insurer may use the cost to repair or replace airbags used or damaged in an automobile accident to determine if the automobile is a total loss under the total loss provisions of the insurance policy if the policyholder agrees in writing. As used in this Section a "total loss" provision is any provision in an automobile insurance contract that allows the insurer to purchase the vehicle from the insured in lieu of paying for damages to the vehicle. Nothing in this Section shall require an insurer to pay more than the actual cash value of the vehicle, including the value of the airbags.

Acts 2005, No. 262, §1; Redesignated from R.S. 22:676 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1294 - Automobile insurance; substitute vehicle; notice of discontinuance; payment to provider

§1294. Automobile insurance; substitute vehicle; notice of discontinuance; payment to provider

A. Whenever any policy of automobile insurance provides a substitute vehicle for an insured, the insurer shall continue its payment for the substitute vehicle until either seventy-two hours after the named insured has been notified that the insurer will cease such payment or until the cost or time limits which the policy provides for substitute vehicles have been met, whichever is earlier.

B. The notice provided by this Section shall not be required when the repair of the insured vehicle has been completed and the insured has received the repaired insured vehicle.

C. The notice provided by this Section shall not be required when the insured requests the discontinuance of the substitute vehicle provided by the insurer.

D. Whenever any policy of automobile insurance provides a substitute vehicle for an insured, the insurer shall guarantee payment at the request of the insured for use of such vehicle pursuant to the policy provisions and shall pay the provider of the vehicle directly for use of the substitute vehicle pursuant to the provisions of the policy.

Acts 1988, No. 944, §1; Acts 1992, No. 868, §1; Redesignated from R.S. 22:1465 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1295 - Uninsured motorist coverage

§1295. Uninsured motorist coverage

The following provisions shall govern the issuance of uninsured motorist coverage in this state:

(1)(a)(i) No automobile liability insurance covering liability arising out of the ownership, maintenance, or use of any motor vehicle shall be delivered or issued for delivery in this state with respect to any motor vehicle designed for use on public highways and required to be registered in this state or as provided in this Section unless coverage is provided therein or supplemental thereto, in not less than the limits of bodily injury liability provided by the policy, under provisions filed with and approved by the commissioner of insurance, for the protection of persons insured thereunder who are legally entitled to recover nonpunitive damages from owners or operators of uninsured or underinsured motor vehicles because of bodily injury, sickness, or disease, including death resulting therefrom; however, the coverage required under this Section is not applicable when any insured named in the policy either rejects coverage, selects lower limits, or selects economic-only coverage, in the manner provided in Item (1)(a)(ii) of this Section. In no event shall the policy limits of an uninsured motorist policy be less than the minimum liability limits required under R.S. 32:900, unless economic-only coverage is selected as authorized in this Section. Such coverage need not be provided in or supplemental to a renewal, reinstatement, or substitute policy when the named insured has rejected the coverage or selected lower limits in connection with a policy previously issued to him by the same insurer or any of its affiliates. The coverage provided under this Section may exclude coverage for punitive or exemplary damages by the terms of the policy or contract. Insurers may also make available, at a reduced premium, the coverage provided under this Section with an exclusion for all noneconomic loss. This coverage shall be known as "economic-only" uninsured motorist coverage. Noneconomic loss means any loss other than economic loss and includes but is not limited to pain, suffering, inconvenience, mental anguish, and other noneconomic damages otherwise recoverable under the laws of this state.

(ii) Such rejection, selection of lower limits, or selection of economic-only coverage shall be made only on a form prescribed by the commissioner of insurance. The prescribed form shall be provided by the insurer and signed by the named insured or his legal representative. The form signed by the named insured or his legal representative which initially rejects such coverage, selects lower limits, or selects economic-only coverage shall be conclusively presumed to become a part of the policy or contract when issued and delivered, irrespective of whether physically attached thereto. A properly completed and signed form creates a rebuttable presumption that the insured knowingly rejected coverage, selected a lower limit, or selected economic-only coverage. The form signed by the insured or his legal representative which initially rejects coverage, selects lower limits, or selects economic-only coverage shall remain valid for the life of the policy and shall not require the completion of a new selection form when a renewal, reinstatement, substitute, or amended policy is issued to the same named insured by the same insurer or any of its affiliates. An insured may change the original uninsured motorist selection or rejection on a policy at any time during the life of the policy by submitting a new uninsured motorist selection form to the insurer on the form prescribed by the commissioner of insurance. Any changes to an existing policy, regardless of whether these changes create new coverage, except changes in the limits of liability, do not create a new policy and do not require the completion of new uninsured motorist selection forms. For the purpose of this Section, a new policy shall mean an original contract of insurance which an insured enters into through the completion of an application on the form required by the insurer.

(iii) This Subparagraph and its requirement for uninsured motorist coverage shall apply to any liability insurance covering any accident which occurs in this state and involves a resident of this state.

(iv) Notwithstanding any contrary provision of this Section and R.S. 22:1406, an automobile liability policy written to provide coverage for a school bus may limit the scope of uninsured motorist liability to only provide liability coverage for damages incurred by reason of an accident or incident involving the school bus, or a temporary substitute vehicle, and such limitation shall limit the uninsured motorist coverage of a named insured in the policy to only damages incurred by reason of such accident or incident.

(b) Any insurer delivering or issuing an automobile liability insurance policy referred to herein shall also permit the insured, at his written request, to increase the coverage applicable to uninsured motor vehicles provided for herein to any available limit up to the bodily injury liability coverage limits afforded under the policy.

(c) If the insured has any limits of uninsured motorist coverage in a policy of automobile liability insurance, in accordance with the terms of Subparagraph (1)(a) of this Section, then such limits of liability shall not be increased because of multiple motor vehicles covered under such policy of insurance, and such limits of uninsured motorist coverage shall not be increased when the insured has insurance available to him under more than one uninsured motorist coverage provision or policy; however, with respect to other insurance available, the policy of insurance or endorsement shall provide the following with respect to bodily injury to an injured party while occupying an automobile not owned by said injured party, resident spouse, or resident relative, and the following priorities of recovery under uninsured motorist coverage shall apply:

(i) The uninsured motorist coverage on the vehicle in which the injured party was an occupant is primary.

(ii) Should that primary uninsured motorist coverage be exhausted due to the extent of damages, then the injured occupant may recover as excess from other uninsured motorist coverage available to him. In no instance shall more than one coverage from more than one uninsured motorist policy be available as excess over and above the primary coverage available to the injured occupant.

(d) Unless the named insured has rejected uninsured motorist coverage, the insurer issuing an automobile liability policy that does not afford collision coverage for a vehicle insured thereunder shall, at the written request of a named insured, provide coverage in the amount of the actual cash value of such motor vehicle described in the policy or the minimum amount of property damage liability insurance required by the Motor Vehicle Safety Responsibility Law, R.S. 32:851 et seq., whichever is less, for the protection of persons insured thereunder who are legally entitled to recover damages from the owner or operator of an uninsured motor vehicle because of property damage to the motor vehicle described in the policy arising out of the operation, maintenance, or use of the uninsured motor vehicle. The coverage provided under this Section shall be subject to a deductible in an amount of two hundred fifty dollars for any one accident. The coverage provided under this Section shall not provide protection for any of the following:

(i) Damage where there is no actual physical contact between the covered motor vehicle and an uninsured motor vehicle, unless the injured party can show, by an independent and disinterested witness, that the injury was the result of the actions of the driver of another vehicle whose identity is unknown or who is uninsured or underinsured.

(ii) Loss of use of a motor vehicle.

(iii) Damages which are paid or payable under any other property insurance.

(e) The uninsured motorist coverage does not apply to bodily injury, sickness, or disease, including the resulting death of an insured, while occupying a motor vehicle owned by the insured if such motor vehicle is not described in the policy under which a claim is made, or is not a newly acquired or replacement motor vehicle covered under the terms of the policy. This provision shall not apply to uninsured motorist coverage provided in a policy that does not describe specific motor vehicles.

(f) Uninsured motorist coverage shall include coverage for bodily injury arising out of a motor vehicle accident caused by an automobile which has no physical contact with the injured party or with a vehicle which the injured party is occupying at the time of the accident, provided that the injured party bears the burden of proving, by an independent and disinterested witness, that the injury was the result of the actions of the driver of another vehicle whose identity is unknown or who is uninsured or underinsured.

(2)(a) For the purpose of this coverage, the terms "uninsured motor vehicle" shall, subject to the terms and conditions of such coverage, be deemed to include an insured motor vehicle where the liability insurer thereof is unable to make payment with respect to the legal liability of its insured within the limits specified therein because of insolvency.

(b) For the purposes of this coverage the term uninsured motor vehicle shall, subject to the terms and conditions of such coverage, also be deemed to include an insured motor vehicle when the automobile liability insurance coverage on such vehicle is less than the amount of damages suffered by an insured and/or the passengers in the insured's vehicle at the time of an accident, as agreed to by the parties and their insurers or as determined by final adjudication.

(3) Any party possessing a certificate of self-insurance as provided under the Louisiana Motor Vehicle Safety Responsibility Law, shall be an "insurer" within the meaning of uninsured motorist coverage provided under the provisions of this Section. This provision shall not be construed to require that a party possessing a certificate of self-insurance provide uninsured motorist coverage or that such coverage is provided by any party possessing such a certificate.

(4) In the event of payment to any person under the coverage required by this Section and subject to the terms and conditions of such coverage, the insurer making such payment shall, to the extent thereof, be entitled to the proceeds of any settlement or judgment resulting from the exercise of any rights of recovery of such person against any person or organization legally responsible for the bodily injury for which such payment is made, including the proceeds recoverable from the assets of the insolvent insurer.

(5) The coverage required under this Section may include provisions for the submission of claims by the assured to arbitration; however, the submission to arbitration shall be optional with the insured, shall not deprive the insured of his right to bring action against the insurer to recover any sums due him under the terms of the policy, and shall not purport to deprive the courts of this state of jurisdiction of actions against the insurer.

(6) In any action to enforce a claim under the uninsured motorist provisions of an automobile liability policy the following shall be admissible as prima facie proof that the owner and operator of the vehicle involved did not have automobile liability insurance in effect on the date of the accident in question:

(a) The introduction of sworn notarized affidavits from the owner and the operator of the alleged uninsured vehicle attesting to their current addresses and declaring that they did not have automobile liability insurance in effect covering the vehicle in question on the date of the accident in question. When the owner and the operator of the vehicle in question are the same person, this fact shall be attested to in a single affidavit.

(b) A sworn notarized affidavit by an official of the Department of Public Safety and Corrections to the effect that inquiry has been made pursuant to R.S. 32:871 by depositing the inquiry with the United States mail, postage prepaid, to the address of the owner and operator as shown on the accident report, and that neither the owner nor the operator has responded within thirty days of the inquiry, or that the owner or operator, or both, have responded negatively as to the required security, or a sworn notarized affidavit by an official of the Department of Public Safety and Corrections that said department has not or cannot make an inquiry regarding insurance. This affidavit shall be served by certified mail upon all parties fifteen days prior to introduction into evidence.

(c) Any admissible evidence showing that the owner and operator of the alleged uninsured vehicle was a nonresident or not a citizen of Louisiana on the date of the accident in question, or that the residency and citizenship of the owner or operator of the alleged uninsured vehicle is unknown, together with a sworn notarized affidavit by an official of the Department of Public Safety and Corrections to the effect that on the date of the accident in question, neither the owner nor the operator had in effect a policy of automobile liability insurance.

(d) The effect of the prima facie evidence referred to in Subparagraphs (a), (b), and (c) of this Paragraph is to shift the burden of proof from the party or parties alleging the uninsured status of the vehicle in question to their uninsured motorist insurer.

(7) Repealed by Acts 2003, No. 456, §2.

Acts 2003, No. 456, §§1, 2, and 3; Acts 2008, No. 194, §1; Redesignated from R.S. 22:680 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 210, §1; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.



RS 22:1295.1 - Excluded driver; named insured; liability

§1295.1. Excluded driver; named insured; liability

A. The named insured and the operator of a motor vehicle shall be solidarily liable for the damages caused by the operator's negligent or intentional act when the operator has been designated as a person excluded from coverage on the motor vehicle liability insurance policy pursuant to R.S. 32:900(L), and the operator is operating the vehicle with the express permission of the named insured.

B. The liability of the named insured provided by this Section shall not exceed the mandatory minimum limits for automobile insurance as provided by R.S. 32:900, unless the named insured has a parent-child or tutorship relationship to the operator, or unless the named insured is otherwise vicariously liable for the acts or omissions of the operator excluded from coverage on the motor vehicle liability insurance policy pursuant to R.S. 32:900(L) or unless the named insured is responsible for the acts and omissions of the operator excluded from coverage on the motor vehicle liability insurance policy pursuant to R.S. 32:900(L).

C. If the operator has been excluded pursuant to R.S. 32:900(L), the insurer shall not be liable, and no liability or obligation of any kind shall result to the insurer for bodily injury, loss, or damage under any coverage of the policy, nor shall the insurer be obligated to provide a defense or pay any costs of defense.

Acts 2014, No. 21, §1.



RS 22:1296 - Coverage of temporary, substitute, and rental vehicles

§1296. Coverage of temporary, substitute, and rental vehicles

A. Every approved insurance company, reciprocal or exchange, writing automobile liability, physical damage, or collision insurance, shall extend to temporary substitute motor vehicles as defined in the applicable insurance policy and rental motor vehicles any and all such insurance coverage in effect in the original policy or policies. Where an insured has coverage on a single or multiple vehicles, at least one of which has comprehensive and collision or liability insurance coverage, those coverages shall apply to the temporary substitute motor vehicle, as defined in the applicable insurance policy, or rental motor vehicle. Such insurance shall be primary. However, if other automobile insurance coverage or financial responsibility protection is purchased by the insured for the temporary substitute or rental motor vehicle, that coverage shall become primary. The coverage purchased by the insured shall not be considered a collateral source.

B. A rental company, as defined in R.S. 22:1762(5), shall maintain security on all rental vehicles meeting the requirements of the Motor Vehicle Safety Responsibility Law, R.S. 32:851 et seq., as follows:

(1) Such security maintained by the rental company shall apply only when there is no other valid or collectible insurance or other form of security meeting the minimum financial responsibility requirements under the Motor Vehicle Safety Responsibility Law.

(2) Notwithstanding a rental company's obligation to provide minimum financial responsibility pursuant to the Motor Vehicle Safety Responsibility Law as the owner of the vehicle for the privilege of registering and titling such vehicle, a rental company shall be relieved of any security obligation under the Motor Vehicle Safety Responsibility Law when the renter or driver has valid and collectible insurance, self-insurance, bond, deposit, or other form of security in an amount sufficient to satisfy the minimum financial responsibility requirements of the Motor Vehicle Safety Responsibility Law, when the claimant maintains uninsured or underinsured motorist coverage for bodily injury or property damage claims, or when the renter violates the terms or conditions of the rental agreement.

(3) Nothing in this Section shall be construed:

(a) To limit or restrict a rental company from providing by contract that the renter or driver shall assume responsibility for satisfying any and all duties and obligations for claims under the Motor Vehicle Safety Responsibility Law provided that the renter or driver has valid and collectible insurance, self-insurance, bond, deposit, or other form of security, which financial responsibility protection provided to the renter or driver shall be primary.

(b) To limit the ability of a rental company to pursue the renter or driver of the rental vehicle for indemnity or contribution or both.

(c) To create an obligation by the rental company to defend renters or drivers of rental vehicles.

(d) To render a rental company subject to R.S. 22:1269, 1892, or 1973.

(4) In the event that the rental company provides minimum financial responsibility limits pursuant to this Section, the rental company shall be exempt from R.S. 22:1295 and shall not be required to extend uninsured or underinsured motorist coverage or to offer renters or additional authorized drivers an opportunity to accept, reject, or select lower limits of uninsured or underinsured motorist coverage.

Acts 2003, No. 456, §3; Acts 2007, No. 354, §1; Redesignated from R.S. 22:681 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1297 - Damaged vehicle in storage facility; timely appraisal; penalties

§1297. Damaged vehicle in storage facility; timely appraisal; penalties

A. Whenever a property damage claim on a personal vehicle is made by an insured or a third party claimant, and the damaged vehicle is located in a storage facility, the insurer responsible for payment of the claim shall cause an appraisal of the damaged vehicle to be made within ten working days of the date of notification of the location and availability of the vehicle. In the event the property damage is caused by a natural disaster or catastrophe or unusual circumstances, the appraisal requirement in this Section shall be twenty working days.

B. Failure to make an appraisal within such time shall subject the insurer to a penalty, in addition to any other amounts owed, of ten percent of the value of the vehicle as determined by subsequent appraisal, or one thousand dollars, whichever is greater, payable to the insured or third party together with any appraisal fee, and all reasonable attorney fees incurred as a result of a violation of this Section.

Acts 1992, No. 867, §1; Redesignated from R.S. 22:673 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1301 - Redesignated as R.S. 22:1981 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1301. Redesignated as R.S. 22:1981 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1301.1 - Redesignated as R.S. 22:1982 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1301.1. Redesignated as R.S. 22:1982 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1302 - Redesignated as R.S. 22:1983 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1302. Redesignated as R.S. 22:1983 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1303 - Redesignated as R.S. 22:1984 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1303. Redesignated as R.S. 22:1984 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1304 - Redesignated as R.S. 22:1985 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1304. Redesignated as R.S. 22:1985 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1305 - Redesignated as R.S. 22:1986 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1305. Redesignated as R.S. 22:1986 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1306 - Redesignated as R.S. 22:1987 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1306. Redesignated as R.S. 22:1987 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1307 - Redesignated as R.S. 22:1988 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1307. Redesignated as R.S. 22:1988 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1308 - Redesignated as R.S. 22:1989 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1308. Redesignated as R.S. 22:1989 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1309 - Redesignated as R.S. 22:1990 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1309. Redesignated as R.S. 22:1990 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1310 - Redesignated as R.S. 22:1991 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1310. Redesignated as R.S. 22:1991 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1311 - Fire insurance contract; standard provisions; variations

SUBPART C. FIRE AND EXTENDED COVERAGE

(STANDARD FIRE POLICY)

§1311. Fire insurance contract; standard provisions; variations

A. The printed form of a policy of fire insurance, as set forth in Subsection F of this Section, shall be known and designated as the "standard fire insurance policy of the State of Louisiana."

B.(1) No policy or contract of fire insurance shall be made, issued, or delivered by any insurer, or by any producer or representative thereof, on any property in this state, unless it shall conform as to all provisions, stipulations, agreements, and conditions, as provided in this Subpart.

(2) There shall be printed at the head of the policy the name of the insurer or insurers issuing the policy; the location of the home office thereof; a statement whether said insurer or insurers are stock or mutual corporations or are reciprocal insurers or Lloyds underwriters or, if organized under a special charter, a statement of such fact and the plan under which such insurer operates in this state; and there may be added thereto such device or devices as the insurer or insurers issuing said policy shall desire.

(3) The standard fire insurance policy provided for herein need not be used for effecting reinsurance between insurers.

(4) If the policy is issued by a mutual, cooperative, or reciprocal insurer having special regulations with respect to the payment by the policyholder of assessments, such regulations shall be printed upon the policy, and any such insurer may print upon the policy such regulations as may be appropriate to or required by its home state or its form of organization.

C. Binders or other contracts for temporary insurance may be made, orally or in writing, and shall be deemed to include all the terms of such standard fire insurance policy and all such applicable endorsements, not disapproved by the commissioner of insurance as may be designated in such contract of temporary insurance; except that the cancellation clause thereof specifying the hour of the day at which the insurance shall commence, may be superseded by the express terms of such contract of temporary insurance.

D. Two or more insurers authorized to engage in the business of fire insurance in this state may, with the approval of the commissioner of insurance, issue a combination standard form fire insurance policy which shall contain the following provisions:

(1) A provision to the effect that the insurers executing such policy shall be severally liable for the full amount of any loss or damage, according to the terms of the policy, or for specified percentages or amounts thereof, aggregating the full amount of such insurance under such policy.

(2) A provision substantially to the effect that service of process, or of any notice or proof of loss required by such policy, upon any of the insurers executing such policy, shall be deemed to be service upon all such insurers.

E.(1) Appropriate forms of other contracts or endorsements whereby the interest in the property described in such policy shall be insured against one or more of the perils which the insurer is empowered to assume, in addition to the perils covered by said standard fire insurance policy, may be approved and may, unless at any time disapproved by the commissioner of insurance, be used in connection with a standard fire insurance policy. Such forms may contain provisions and stipulations inconsistent with the standard policy if applicable only to such other perils. The first page of the policy may, in a form approved by the commissioner, be rearranged to provide space for the listing of amounts of insurance, rates and premiums for the basic coverages insured under the standard form of policy and for additional coverages or perils insured under endorsements attached, and such other data as may be conveniently included for duplication on daily reports for office records.

(2)(a) Any policy or contract otherwise subject to the provisions of Subsections A and B of this Section, which includes either an unspecified basis as to the coverage or for a single premium, coverage against the peril of fire and substantial coverage against other perils need not comply with the provisions of Subsections A and B of this Section provided each of the following apply: (i) such policy or contract shall afford coverage, with respect to the peril of fire, not less than the coverage afforded by said standard fire policy; (ii) the provisions in relation to mortgagee interests and obligations in said standard fire policy may be incorporated therein without change; (iii) such policy or contract is complete as to all of its terms without reference to the standard form of fire insurance policy or any other policy; and (iv) the commissioner is satisfied that such policy or contract complies with the provisions hereof.

(b) The pages of the Standard Fire Insurance Policy may be renumbered and the format rearranged for convenience in the preparation of individual contracts, and to provide space for the listing of rates and premiums for coverages insured thereunder or under endorsement attached or printed thereon, and such other data as may be conveniently included for duplication on daily reports for office records.

F. The form of the standard fire insurance policy of the state of Louisiana (with permission to substitute for the word "company" a more accurate descriptive term for the type of insurer) shall be as follows:

(1) FIRST PAGE OF STANDARD FIRE POLICY

No.

(Space for insertion of name of company or companies issuing the policy and other matter permitted to be stated at the head of the policy.)

(Space for listing amounts of insurance, rates, and premiums for the basic coverages insured under the standard form of policy and for additional coverages or perils insured under endorsements attached.)

In consideration of the provisions and stipulations herein or added hereto and of ________ dollars premium this company, for the term of ________ from the ________ day of ________ 20___, to the ________ day of ________ 20___, at 12:01 a.m. Standard Time, at location of property involved, to an amount not exceeding ________ dollars, does insure ________ and legal representatives, to the extent of the actual cash value of the property at the time of loss, but not exceeding the amount which it would cost to repair or replace the property with material of like kind and quality within a reasonable time after such loss, without allowance for any increased cost of repair or reconstruction by reason of any ordinance or law regulating construction or repair, and without compensation for loss resulting from interruption of business or manufacture, nor in any event for more than the interest of the insured, against all DIRECT LOSS BY FIRE, LIGHTNING, AND BY REMOVAL FROM PREMISES ENDANGERED BY THE PERILS INSURED AGAINST IN THIS POLICY, EXCEPT AS HEREINAFTER PROVIDED, to the property described hereinafter while located or contained as described in this policy, or pro rata for five days at each proper place to which any of the property shall necessarily be removed for preservation from the perils insured against in this policy, but not elsewhere.

Assignment of this policy shall not be valid except with the written consent of this Company.

This policy is made and accepted subject to the foregoing provisions and stipulations and those hereinafter stated, which are hereby made a part of this policy, together with such other provisions, stipulations, and agreements as may be added hereto, as provided in this policy.

IN WITNESS WHEREOF, this Company has executed and attested these presents at ____________.

____________________

(signature of officer)

Signed this ________ day of ____________, 20___.

_________________________________

AGENT

(2) SECOND PAGE OF STANDARD FIRE POLICY

Concealment, fraud-This entire policy shall be void if, whether before or after a loss, the insured has willfully concealed or misrepresented any material fact or circumstance concerning this insurance or the subject thereof, or the interest of the insured therein, or in case of any fraud or false swearing by the insured relating thereto.

Uninsurable and excepted property-This policy shall not cover accounts, bills, currency, deeds, evidence of debt, money, or securities; nor, unless specifically named hereon in writing, bullion, or manuscripts.

Perils not included-This company shall not be liable for loss by fire or other perils insured against in this policy caused, directly or indirectly, by:

(a) enemy attack by armed forces, including action taken by military, naval, or air forces in resisting an actual or an immediately impending enemy attack; (b) invasion; (c) insurrection; (d) rebellion; (e) revolution; (f) civil war; (g) usurped power; (h) order of any civil authority except acts of destruction at the time of and for the purpose of preventing the spread of fire, provided that such fire did not originate from any of the perils excluded by this policy; (i) neglect of the insured to use all reasonable means to save and preserve the property at and after a loss, or when the property is endangered by fire in neighboring premises; (j) nor shall this Company be liable for loss by theft.

Other insurance-Other insurance may be prohibited or the amount of insurance may be limited by endorsement attached hereto.

Conditions suspending or restricting insurance-Unless otherwise provided in writing added hereto, this Company shall not be liable for loss occurring:

(a) While the hazard is increased by any means within the control or knowledge of the insured; or

(b) While a described building, whether intended for occupancy by owner or tenant, is vacant, or unoccupied beyond a period of sixty consecutive days; or

(c) As a result of explosion or riot, unless fire ensues, and in that event for loss by fire only.

Other perils or subjects-Any other peril to be insured against or subject of insurance to be covered in this policy shall be by endorsement in writing hereon or added hereto.

Added provisions-The extent of the application of insurance under this policy and of the contribution to be made by this Company in case of loss, and any other provision or agreement not inconsistent with the provisions of this policy, may be provided for in writing added hereto, but no provisions may be waived except such as by the terms of this policy is subject to change.

Waiver provisions-No permission affecting this insurance shall exist, or waiver of any provision be valid unless granted herein or expressed in writing added hereto. No provision, stipulation, or forfeiture shall be held to be waived by any requirement or proceeding on the part of this Company relating to appraisal or to any examination provided for herein.

Cancellation of policy-This policy shall be canceled at any time at the request of the insured, in which case this Company shall, upon demand and surrender of this policy, refund the excess of paid premium above the customary short rates for the expired time. This policy may be canceled at any time by this Company by giving to the insured a thirty-day written notice of cancellation, or ten-day written notice when cancellation is for nonpayment of premium, with or without tender of the excess paid premium above the pro rata premium for the expired time which excess, if not tendered, shall be refunded on demand. Notice of cancellation shall state that said excess premium, if not tendered, will be refunded on demand. Upon the written request of the named insured, the insurer shall provide to the insured in writing the reasons for cancellation of the policy. There shall be no liability on the part of and no cause of action of any nature shall arise against any insurer or its agents, employees, or representatives for any action taken by them to provide the reasons for cancellation as required by this Paragraph.

Mortgagee interest and obligations-If loss hereunder is made payable in whole or in part, to a designated mortgagee not named herein as the insured, such interest in this policy may be canceled by delivering or mailing to such mortgagee a thirty-day written notice of cancellation, or a ten-day written notice of cancellation if cancellation is for nonpayment of premium.

If the insured fails to render proof of loss such mortgagee, upon notice, shall render proof of loss in form herein specified within sixty (60) days thereafter and shall be subject to the provisions hereof relating to appraisal and time of payment and of bringing suit. If this Company shall claim that no liability existed as to the mortgagor or owner, it shall, to the extent of payment of loss to the mortgagee, be subrogated to all the mortgagee's rights of recovery, but without impairing mortgagee's rights to sue; or it may pay off the mortgage debt and require an assignment thereof and of the mortgage. Other provisions relating to the interests and obligations of such mortgagee may be added hereto by agreement in writing.

Pro rata liability-This Company shall not be liable for a greater proportion of any loss than the amount hereby insured shall bear to the whole insurance covering the property against the peril involved, whether collectible or not.

Requirements in case loss occurs-The insured shall give immediate written notice to this Company of any loss, protect the property from further damage, forthwith separate the damaged and undamaged personal property, put it in the best possible order, furnish a complete inventory of the destroyed, damaged, and undamaged property, showing in detail quantities, costs, actual cash value, and amount of loss claimed; and within sixty days after loss, unless such time is extended in writing by this Company, the insured shall render to this Company a proof of loss, signed and sworn to by the insured, stating the knowledge and belief of the insured as to the following: the time and origin of the loss, the interest of the insured and of all others in the property, the actual cash value of each item thereof and the amount of loss thereto, all encumbrances thereon, all other contracts of insurance, whether valid or not, covering any of said property, any changes in the title, use, occupation, location, possession, or exposures of said property since the issuing of this policy, by whom and for what purpose any building herein described and the several parts thereof were occupied at the time of loss and whether or not it then stood on leased ground, and shall furnish a copy of all the descriptions and schedules in all policies and, if required, verified plans and specifications of any building, fixtures, or machinery destroyed or damaged. The insured, as often as may be reasonably required shall exhibit to any person designated by this Company all that remains of any property herein described, and submit to examinations under oath by any person named by this Company, and subscribe the same; and, as often as may be reasonably required, shall produce for examination all books of account, bills, invoices and other vouchers, or certified copies thereof if originals be lost, at such reasonable time and place as may be designated by this Company or its representatives, and shall permit extracts and copies thereof to be made.

Appraisal-In case the insured and this Company shall fail to agree as to the actual cash value or the amount of loss, then, on the written demand of either, each shall select a competent and disinterested appraiser and notify the other of the appraiser selected within twenty days of such demand. The appraisers shall first select a competent and disinterested umpire; and failing for fifteen days to agree upon such umpire, then on request of the insured or this Company such umpire shall be selected by a judge of a court of record in the state in which the property covered is located. The appraisers shall then appraise the loss, stating separately actual cash value and loss to each item, and failing to agree, shall submit their differences, only, to the umpire. An award in writing, so itemized, of any two when filed with this Company shall determine the amount of actual cash value and loss. Each appraiser shall be paid by the party selecting him and the expenses of appraisal and umpire shall be paid by the parties equally.

Company's options-It shall be optional with this Company to take all, or any part, of the property at the agreed or appraised value, and also to repair, rebuild, or replace the property destroyed or damaged with other of like kind and quality within a reasonable time, on giving notice of its intention to do so within thirty days after the receipt of the proof of loss herein required.

Abandonment-There can be no abandonment to this Company of any property.

When loss payable-The amount of loss for which this Company may be liable shall be payable thirty days after proof of loss, as herein provided, is received by this Company and ascertainment of the loss is made either by agreement between the insured and this Company expressed in writing or by filing with this Company of an award as herein provided.

Suit-No suit or action on this policy for the recovery of any first-party claim shall be sustainable in any court of law or equity unless all the requirements of this policy shall have been complied with, and unless commenced within twenty-four months next after the inception of the loss.

Subrogation-This Company may require from the insured an assignment of all right of recovery against any party for loss to the extent that payment therefor is made by this Company.

(3) THIRD PAGE OF STANDARD FIRE POLICY

Attach Form Below This Line

BACK OF STANDARD FIRE POLICY

(Optional)

Standard Fire Insurance Policy of the State of Louisiana

Expires_____________________________________________________

Property____________________________________________________

Assured____________________________________________________

No.________________________________________________________

(Company)

It is important that the written portions of all policies covering the same property read exactly alike. If they do not, they should be made uniform at once.

G. Insurers issuing a standard fire policy pursuant to this Section are hereby authorized to affix thereto or include therein a written statement that the policy does not cover loss or damage caused by nuclear reaction or nuclear radiation or radioactive contamination, all whether directly or indirectly resulting from an insured peril under said policy; provided, however, that nothing herein contained shall be construed to prohibit the attachment to any such policy of an endorsement or endorsements specifically assuming coverage for loss or damage caused by nuclear reaction or nuclear radiation or radioactive contamination.

H. For the purposes of commercial property and casualty insurance policies, the standard policy of fire insurance prescribed by this Subpart shall not cover loss or damage caused, directly or indirectly, by terrorism, unless an endorsement specifically assuming coverage for loss or damage caused by terrorism is attached to the policy. Insurers issuing commercial property and casualty insurance policies against the peril of fire and other perils permitted under this Section are hereby authorized to add to the policy by endorsement or include within the policy statement that the policy does not cover such loss.

Acts 1958, No. 125. Amended by Acts 1960, No. 193, §1; Acts 1960, No. 194, §1; Acts 1977, No. 335, §1; Acts 1985, No. 938, §1, eff. Jan. 1, 1986; Acts 1987, No. 510, §1; Acts 1989, No. 657, §1; Acts 1999, No. 882, §1, eff. July 2, 1999; Acts 2003, No. 1133, §1; Acts 2007, No. 43, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:691 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1311 redesignated as R.S. 22:1992 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1312 - Forms to be provided

§1312. Forms to be provided

Upon receiving notice of loss from the insured, the insurer shall provide within thirty days to the insured a form suitable for filing a proof of loss and shall advise the insured that he is required under the terms of the policy to submit a proof of loss.

Added by Acts 1977 No. 202, §1; Redesignated from R.S. 22:691.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.



RS 22:1313 - Fire insurance contract; standard provisions; variations

§1313. Fire insurance contract; standard provisions; variations

A. Notwithstanding the requirements of R.S. 22:1311 concerning the use of the standard fire policy provisions, the use of such form shall not be required in the event the policy forms covering the peril of fire are equivalent to or exceed the provisions of the standard fire policy.

B. In the event that the policy forms used are not equivalent to or do not exceed the terms of the standard fire policy, all of the provisions of the standard fire policy shall become a part of the policy by physically attaching the standard fire policy.

C. Failure to attach the standard fire policy as provided in R.S. 22:1313(B) shall not affect the rights of the insured under the standard fire policy and the provisions of the standard fire policy shall become a part of the contract and shall prevail.

Acts 1986, No. 133, §1, eff. June 26, 1986; Acts 2004, No. 34, §1; Redesignated from R.S. 22:691.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.



RS 22:1314 - Breach of warranties and conditions of fire policies and applications therefor

§1314. Breach of warranties and conditions of fire policies and applications therefor

A. No policy of fire insurance issued by any insurer on property in this state shall hereafter be declared void by the insurer for the breach of any representation, warranty, or condition contained in such policy or in the application therefor. Such breach shall not allow the insurer to avoid liability unless such breach: (1) exists at the time of the loss, and be such a breach as would increase either the moral or physical hazard under the policy; or (2) shall be such a breach as would be a violation of a warranty or condition requiring the insurer to take and keep inventories and books showing a record of his business.

B. Notwithstanding the provisions of Subsection A of this Section, such a breach shall not afford a defense to a suit on the policy if the facts constituting such a breach existing at the time of the issuance of the policy and were, at such time, known to the insurer or to any of his or its officers or agents, or if the facts constituting such a breach existed at the time of the loss and were, at such time, known to the insurer or to any of his or its officers or agents, except in case of fraud on the part of such officer or agent or the insured, or collusion between such officer or agent and the insured.

Acts 1958, No. 125; Redesignated from R.S. 22:692 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1314 redesignated as R.S. 22:1993 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1315 - Defense of material misrepresentation not entitlement to void policy

§1315. Defense of material misrepresentation not entitlement to void policy

Assertion of a defense of material misrepresentation made by an insured subsequent to loss by fire as to the value of the contents of a residence or business shall not entitle an insurer to void total coverage of the policy based on such misrepresentation, unless a court of competent jurisdiction determines and adjudicates otherwise. Such judicial determination shall apply to the claim that is the subject of the litigation and shall not apply retroactively to any claim that occurred prior to the loss that is the basis of the claim that is the subject of the litigation.

Acts 1985, No. 506, §1; Acts 2007, No. 156, §1, eff. June 25, 2007; Redesignated from R.S. 22:692.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1315 redesignated as R.S. 22:1994 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1316 - Suits on fire insurance policies

§1316. Suits on fire insurance policies

Whenever suit is filed to recover loss on a fire insurance policy which has been issued either in the name of a married man or a married woman on property belonging to the community of acquets and gains or on property which is the separate and paraphernal property of either husband or wife, it shall not be a good defense on the part of the insurer, except in case of fraud to allege that the policy was issued in the name of the husband, whereas the title to the property was in the name of the wife or vice versa; or that the policy was issued in the name of the husband, whereas the property was the separate and paraphernal property of the wife or vice versa, any contract to the contrary notwithstanding.

The insurer shall have the burden and duty of issuing the policy in the name of the real owner of the property covered by such policy.

Acts 1958, No. 125; Redesignated from R.S. 22:693 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1316 redesignated as R.S. 22:1995 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1317 - Co-insurance clauses; prohibited in certain cases

§1317. Co-insurance clauses; prohibited in certain cases

No policy of fire and extended coverage insurance issued by an authorized insurer covering property or risks in this state shall contain any clause or provisions requiring the insured to take out or maintain a larger amount of insurance than that covered by such policy or providing in any way that the insured shall be liable as a co-insurer with the insured unless such clause has been approved by the commissioner of insurance, and there has been a consideration allowed in the rate of premium charged for such policy.

Acts 1958, No. 125. Amended by Acts 1960, No. 330, §1; Acts 1963, No. 115, §1; Redesignated from R.S. 22:694 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 250, §1.



RS 22:1318 - Valued policy clause; exceptions

§1318. Valued policy clause; exceptions

A. Under any fire insurance policy insuring inanimate, immovable property in this state, if the insurer places a valuation upon the covered property and uses such valuation for purposes of determining the premium charge to be made under the policy, in the case of total loss the insurer shall compute and indemnify or compensate any covered loss of, or damage to, such property which occurs during the term of the policy at such valuation without deduction or offset, unless a different method is to be used in the computation of loss, in which latter case, the policy, and any application therefor, shall set forth in type of equal size, the actual method of such loss computation by the insurer. Coverage may be voided under said contract in the event of criminal fault on the part of the insured or the assigns of the insured.

B. Any clause, condition, or provision of a policy of fire insurance contrary to the provisions of this Section shall be null and void, and have no legal effect. Nothing contained herein shall be construed to prevent any insurer from cancelling or reducing, as provided by law, the insurance on any property prior to damage or destruction.

C. The liability of the insurer of a policy of fire insurance, in the event of total or partial loss, shall not exceed the insurable interest of the insured in the property unless otherwise provided for by law. Nothing in this Section shall be construed as to preclude the insurer from questioning or contesting the insurable interest of the insured.

D. This Section shall apply only to policies issued or renewed after January 1, 1992, and shall not apply to a loss covered by a blanket-form policy of insurance. As used in this Section, the term "fire insurance policy" shall mean any property insurance policy, with the exception of builders risk policies of insurance, that provides coverage for the peril of fire, regardless of any other coverage provided by the policy.

Acts 1991, No. 850, §1; Acts 1995, No. 737, §1; Redesignated from R.S. 22:695 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2014, No. 91, §1.



RS 22:1319 - Delivery of fire insurance contract providing coverage for damage to property; disclosure of coverage; coverage for damages due to flood

§1319. Delivery of fire insurance contract providing coverage for damage to property; disclosure of coverage; coverage for damages due to flood

A. In addition to any other requirement contained in law, the following provisions shall govern the issuance of fire insurance policies issued or delivered in this state which provide coverage for damage to property in this state.

B. No fire insurance policy which provides coverage for damage to property shall be delivered or issued for delivery in this state unless the insurer advises the insured in writing, prominently displayed on a form developed and promulgated by the commissioner of insurance and in bold typed print of not less than a fourteen-point font as an insert in the front of the policy, of the following disclosures:

(1) Which coverages are included in the policy for which the insured has paid premiums.

(2) Whether or not the insured has coverage for flooding or mold. The disclosure shall also state that flood insurance is available through the National Flood Insurance Program and that excess flood insurance may be available by a separate policy.

(3) Whether a separate deductible is required for hurricane, wind, or named-storm damage, and, if so, one standardized example of how such separate deductible will be applied under the policy. Such example need not be customized for each policyholder.

C. Any disclosure provided pursuant to this Section shall be for informational purposes only and shall not amend, extend, or alter the coverages provided in the policy. In addition, any such notice shall not be admissible in any action brought concerning the policy of insurance except for the sole purpose of showing that the notice was or was not provided pursuant to this Section.

Acts 2005, 1st Ex. Sess., No. 38, §1, eff. Dec. 6, 2005; Acts 2006, 1st Ex. Sess., No. 42, §1; Redesignated from R.S. 22:696 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 36, §1, eff. Jan. 1, 2010.



RS 22:1320 - Prohibition of denial of coverage

§1320. Prohibition of denial of coverage

Notwithstanding anything to the contrary, liability coverage, which would otherwise be valid under the terms of the policy, shall not be declared void under any contract provision which specifically denies coverage for any and all acts committed due to criminal conduct, where such criminal conduct is due to the criminally negligent ownership or handling of a dog or other animal pursuant to R.S. 14:32(A)(2) or 39(A)(2).

Acts 2009, No. 199, §3.



RS 22:1321 - Redesignated as R.S. 22:671 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1321. Redesignated as R.S. 22:671 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1322 - Redesignated as R.S. 22:672 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1322. Redesignated as R.S. 22:672 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1323 - Redesignated as R.S. 22:673 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1323. Redesignated as R.S. 22:673 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1324 - Redesignated as R.S. 22:674 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1324. Redesignated as R.S. 22:674 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1325 - Redesignated as R.S. 22:675 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1325. Redesignated as R.S. 22:675 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1331 - Personal property coverage; option to exclude

SUBPART D. HOMEOWNERS' INSURANCE

§1331. Personal property coverage; option to exclude

A. In the gubernatorially declared disaster areas for Hurricanes Katrina and Rita, any insurance company that issues a homeowner's policy as is defined in R.S. 22:47(15) and which includes personal property coverage in the coastal parishes of Louisiana, except for rental insurance, shall make available, during the term of the policy, upon written request of the policyholder one of the following options: (1) a residential property policy that provides dwelling coverage without personal property coverage or (2) an exclusion of personal property coverage that shall be accompanied by an appropriate reduction in premium that shall be returned to the policyholder.

B. Notwithstanding any provision of law to the contrary, such substitute policy or exclusion of personal property coverage that occurs during the term of the policy shall not be considered a new policy. This Section shall only apply to homeowners' insurance policies written on structures that have been rendered uninhabitable by Hurricanes Katrina and Rita because they have sustained extensive damage to more than fifty percent of the dwelling area. In addition, the insurer may withdraw the exclusion or substitute policy after the structure has been repaired to the point that it is again habitable or the homeowners' policy has been terminated.

Acts 2007, No. 449, §1, Para. (A)(1) eff. July 20, 2007, Para. (A)(2) eff. July 11, 2007; Acts 2008, No. 125, §1; Redesignated from R.S. 22:667.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1332 - Delivery of homeowners' insurance; disclosures

§1332. Delivery of homeowners' insurance; disclosures

A. In addition to any other requirement contained in law, the provisions of this Section shall govern the issuance of homeowners' insurance policies issued or delivered in this state which provide coverage for damage to property in this state.

B. No homeowners' insurance policy which provides coverage for damage to property shall be delivered or issued for delivery in this state with respect to any residential property unless the insurer advises the insured in writing, prominently displayed on a form developed and promulgated by the commissioner of insurance and in bold typed print of not less than a fourteen-point font as an insert in the front of the policy, of the following disclosures:

(1) Which coverages are included in the policy for which the insured has paid premiums.

(2) Whether or not the insured has coverage for flood or mold. The disclosure shall also state that flood insurance is available through the National Flood Insurance Program and that excess flood insurance may be available by a separate policy.

(3) A distinction between replacement cost for losses and actual cash value, the use of depreciation in determining payment for losses, and that the policy may contain time limitations for repairs to be completed in order to receive full replacement cost for the losses.

(4) That the policy determines the process for providing the insurer with a notification of a loss, and the time line provided by law, including R.S. 22:1892 and 1973, of when a claim must be adjusted, settled, and paid, including an explanation of the possible penalties imposed on an insurer for failing to conform to the time requirements.

(5) That the insured may have the option to increase the deductible and thus lower the potential cost paid.

(6) Whether a separate deductible is required for hurricane, wind, or named-storm damage, and, if so, one standardized example of how such separate deductible will be applied under the policy. Such example need not be customized for each policyholder.

NOTE: Paragraph (B)(7) effective six months after the commissioner completes promulgation of the form required by Acts 2016, No. 274, §1. See Acts 2016, No. 274, §3.

(7) That making a claim that does not exceed the policy deductible and that does not result in a payment either to the insured or on behalf of the insured may be used by the insurer to increase the cost of the policy's premium in the future or as part of the basis for cancellation of the policy. Insurers that do not use such claims to increase the cost of the policy's premium or as part of the basis for cancellation of the policy shall be exempt from the disclosure requirements of this Paragraph.

C. Any disclosure provided pursuant to this Section shall be for informational purposes only and shall not amend, extend, or alter the coverages provided in the policy. In addition, any such notice shall not be admissible in any action brought concerning the policy of insurance except for the sole purpose of showing that the notice was or was not provided pursuant to this Section.

Acts 2006, 1st Ex. Sess., No. 42, §1; Acts 2006, No. 438, §1; Redesignated from R.S. 22:1477 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 36, §1, eff. Jan. 1, 2010; Acts 2016, No. 274, §1, special eff. date.



RS 22:1333 - Homeowner's insurance; insurer's nonrenewal without cause; inclusion in insured's file prohibited; certain prohibitions

§1333. Homeowner's insurance; insurer's nonrenewal without cause; inclusion in insured's file prohibited; certain prohibitions

A. Whenever a policy of homeowner's insurance is not renewed by the insurer and such nonrenewal is without cause, the fact of such nonrenewal shall not be retained in the insured's file with that insurer. Such nonrenewal shall not be considered a cancellation or nonrenewal for cause. The insurer shall not utilize such nonrenewal as a reason for an increase in the insured's rate or premium for equivalent coverage to that which was not renewed.

B. In this Section, nonrenewal "without cause" shall not include nonrenewal by the insurer for any of the following reasons:

(1) Nonrenewal at the request of the insured.

(2) Failure of the insured to pay the agreed premium.

(3) Fraud on the part of the insured.

(4) Material misrepresentation of a material fact in application for a new policy or for renewal of an existing policy.

C. No insurer providing property, casualty, or liability insurance shall cancel or fail to renew a homeowner's policy of insurance or to increase the policy deductible that has been in effect and renewed for more than three years unless based on nonpayment of premium, fraud of the insured, a material change in the risk being insured, two or more claims within a continuous three-year period of time within the five years preceding the current policy renewal date, or if continuation of such policy endangers the solvency of the insurer. This Subsection shall not apply to an insurer that withdraws from the homeowners' insurance market in this state or to policy deductibles increased for all homeowners' insurance policies in this state. For the purposes of this Subsection, an incident shall be deemed a claim only when there is a demand for payment by the insured or the insured's representative under the terms of the policy. A report of a loss or a question relating to coverage shall not independently establish a claim. As used in this Subsection, the phrase "two or more claims within a continuous three-year period of time within the five years preceding the current policy renewal date" shall not include any loss incurred or arising from an "Act of God" incident which is due directly to forces of nature and exclusively without human intervention.

D. Notwithstanding the provisions of Subsection C of this Section, an insurer may make a filing with the commissioner pursuant to R.S. 22:1464 for authorization to deviate from the provisions of Subsection C of this Section for the sole purpose of changing the policy deductible to a total deductible of not more than four percent of the value of the property being insured for named storms or hurricanes on a homeowner's policy of insurance that has been in effect for more than three years. Any insurer filing with the commissioner pursuant to this Subsection shall file with the commissioner a business plan setting forth the insurer's plan to write new business in the particular region or area of the state in which the new deductible is to apply. The commissioner's approval is to be based on the insurer's commitment to the writing of new business in the respective region or area of the state in which the new deductible is to apply. The commissioner may also approve a filing that he determines to be in the best interest of the policyholders. The commissioner may subsequently rescind his approval of any filing made pursuant to this Subsection in the event the insurer fails to write new business in accordance with the business plan. Any business plan filed shall be considered proprietary or trade secret pursuant to information under the provisions of R.S. 44:3.2 and the Uniform Trade Secrets Act. The commissioner shall provide an annual report to the legislative committees on insurance on the application and effectiveness of the provisions of this Section. The commissioner shall promulgate regulations pursuant to the Administrative Procedure Act setting forth the criteria for the filing, including any financial or other requirements that he deems necessary to act on the request by an insurer. Any regulation promulgated by the commissioner pursuant to this Subsection shall require the insurer to itemize to the insured the premium savings based on the increase in the insured's deductible.

E. No homeowner's policy of insurance shall contain any provision that would apply more than one deductible to a loss resulting from any single incident covered by the policy. Any such provision shall be null and void and unenforceable as contrary to public policy.

F. Any company which makes a filing pursuant to Subsection D of this Section shall reduce the rates paid by the individual homeowner by the amount determined to be actuarially justified by the commissioner.

G. Any authorized property and casualty insurer that avails itself of the provisions of Subsection C of this Section relative to withdrawing from the homeowners' insurance market may not issue any homeowners' insurance coverage in this state during the five-year period beginning on the date of the discontinuation of the last homeowners' insurance coverage not so renewed. The commissioner may, for good cause shown pursuant to a written request by the insurer, permit the insurer to reenter the homeowners' insurance market prior to the expiration of the five-year period.

H. Any approved unauthorized property and casualty insurer that avails itself of the provisions of Subsection C of this Section relative to withdrawing from the homeowners' insurance market may not issue any homeowners' insurance coverage in this state during the five-year period beginning on the date of the discontinuation of the last homeowners' insurance coverage not so renewed. The commissioner may, for good cause shown pursuant to a written request by the insurer, permit the insurer to reenter the homeowners' insurance market prior to the expiration of the five-year period.

Acts 1988, No. 460, §1; Acts 1992, No. 594, §1; Acts 1996, 1st Ex. Sess., No. 71, §1, eff. May 10, 1996; Acts 2003, No. 456, §3; Acts 2007, No. 381, §1, eff. July 10, 2007; Redesignated from R.S. 22:635.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 854, §1, eff. July 9, 2008; Acts 2010, No. 703, §1, eff. Jan. 1, 2011; Acts 2014, No. 353, §1.



RS 22:1334 - Homeowners insurance policies; conversion of policy forms

§1334. Homeowners insurance policies; conversion of policy forms

A. With the approval of the commissioner of insurance an insurer may convert an entire class of homeowner policies to another homeowner policy form, which has been submitted to and approved by the commissioner, as those homeowners policies are renewed. The terms and conditions of such policies, subject to the conversion, shall be continued in full force and effect for the term of the policy. The conversion provided for in this Section shall not constitute the cancellation or nonrenewal of any policy and shall not be grounds for the cancellation or nonrenewal of any policy by the insurer.

B. A conversion by an insurer shall be deemed approved by the commissioner unless disapproved within forty-five days of the filing of the proposed conversion with the commissioner.

C. All homeowner insurance policies, which have been properly filed and converted pursuant to this Section and the conversion of which will result in a rate change, shall be subject to the laws governing rate changes under Subpart O of Part IV of Chapter 4 of this Title, R.S. 22:1451 et seq.

Acts 2004, No. 358, §1; Acts 2005, No. 258, §1; Redesignated from R.S. 22:635.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1335 - Homeowner's insurance; cancellation, nonrenewal

§1335. Homeowner's insurance; cancellation, nonrenewal

A. An insurer that has issued a policy of homeowner's insurance shall not fail to renew the policy unless it has mailed or delivered to the named insured, at the address shown in the policy, written notice of its intention not to renew. The notice of nonrenewal shall be mailed or delivered at least thirty days before the expiration date of the policy. If the notice is mailed less than thirty days before expiration, coverage shall remain in effect under the terms and conditions until thirty days after the notice is mailed or delivered. Any earned premium for the period of coverage extended beyond the expiration date shall be considered pro rata based upon the rate of the previous year.

B. The notice of nonrenewal shall not be required if the insurer or a company within the same insurance group has offered to issue a renewal policy, or if the named insured has provided written notification to the insurer of the intention of the insured not to renew.

Acts 1991, No. 774, §1; Redesignated from R.S. 22:636.6 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1336 - Homeowner's insurance; acts of God

§1336. Homeowner's insurance; acts of God

No insurer shall cancel, fail to renew, or increase the amount of the premium, except upon an area-wide rating basis at the beginning of a new policy period, on a homeowner's policy of insurance based solely upon a loss caused by an "Act of God". An "Act of God" shall mean, in this Section, an incident due directly to natural causes and exclusively without human intervention.

Acts 1992, No. 70, §1; Redesignated from R.S. 22:1471 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1337 - Homeowners' insurance deductibles applied to named-storms, hurricanes, and wind and hail deductibles

§1337. Homeowners' insurance deductibles applied to named-storms, hurricanes, and wind and hail deductibles

A. For purposes of this Section, the following definitions shall apply:

(1) "Hurricane" means a storm system that has been declared a hurricane by the National Hurricane Center of the National Weather Service.

(2) "Named storm" means a storm system that has been declared a named storm by the National Hurricane Center of the National Weather Service.

(3) "Separate deductible" means a deductible that applies to damage incurred during a specified weather event and may be expressed as a percentage of the insured value of the property or as a specific dollar amount and includes hurricane, named-storm, and wind and hail deductibles.

B. For all homeowners' insurance policies or other policies insuring a one- or two-family owner occupied premises for fire and allied lines, issued or renewed by authorized insurers on or after January 1, 2010, any separate deductible that applies in place of any other deductible to loss or damage resulting from a named storm or hurricane shall be applied on an annual basis to all named-storm or hurricane losses that are subject to the separate deductible during the calendar year.

C. If an insured incurs named-storm or hurricane losses from more than one named storm or hurricane during a calendar year that are subject to the separate deductible referred to in Subsection B of this Section, the insurer may apply a deductible to the succeeding named storms or hurricanes that is equal to the remaining amount of the separate deductible, or the amount of the deductible that applies to all perils other than a named storm or hurricane, whichever is greater. Insurers may require policyholders to maintain receipts or other records of such losses in order to apply such losses to subsequent named-storm or hurricane claims.

Acts 2009, No. 134, §1, eff. June 25, 2009.



RS 22:1338 - Homeowners' insurance; prohibited actions involving Chinese drywall; penalty

NOTE: Terminated by Acts 2010, No. 1005, §1, eff. July 1, 2013.

§1338. Homeowners' insurance; prohibited actions involving Chinese drywall; penalty

A. No insurer shall cancel or fail to renew any homeowners' insurance policy, regardless of whether the policy has been in effect for less than three years, based solely on the presence of installed Chinese drywall in the insured's property or the filing of a claim by an insured that is based on the presence of Chinese drywall which, prior to December 31, 2009, was imported from, or manufactured in, the People's Republic of China. Nothing in this Section shall be construed to allow an insured to avoid its obligations under the terms of the insurance contract.

B. Any insurer violating the provisions of this Section shall be subject to a penalty to be imposed by the commissioner which penalty shall be up to fifteen thousand dollars, plus all attorney fees, expenses, and court costs incurred by the homeowner in having the policy reinstated.

C. Any insurer which has canceled or failed to renew a policy after an insured has made a claim due to the presence of Chinese drywall shall have thirty days from the effective date of this Section to reinstate the policy on the same terms and conditions that applied to the policy prior to the claim or be in violation of the provisions of this Section.

D. This Section shall not amend, alter, or affect binders, as defined in R.S. 22:870, that are used to bind insurance coverage temporarily pending the issuance of an insurance policy.

E. The provisions of this Section shall cease to be effective after July 1, 2013.

Acts 2010, No. 1005, §1, eff. July 8, 2010.



RS 22:1351 - Reserved

SUBPART E. BURGLARY AND FORGERY INSURANCE

§1351. Reserved

NOTE: Former R.S. 22:1351 redesignated as R.S. 22:2191 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1352 - Redesignated as R.S. 22:2192 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1352. Redesignated as R.S. 22:2192 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1353 - Redesignated as R.S. 22:2193 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1353. Redesignated as R.S. 22:2193 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1354 - Redesignated as R.S. 22:2194 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1354. Redesignated as R.S. 22:2194 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1355 - Redesignated as R.S. 22:2195 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1355. Redesignated as R.S. 22:2195 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1356 - Redesignated as R.S. 22:2196 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1356. Redesignated as R.S. 22:2196 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1357 - Redesignated as R.S. 22:2197 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1357. Redesignated as R.S. 22:2197 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1358 - Redesignated as R.S. 22:2198 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1358. Redesignated as R.S. 22:2198 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1359 - Redesignated as R.S. 22:2199 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1359. Redesignated as R.S. 22:2199 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1360 - Redesignated as R.S. 22:2200 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1360. Redesignated as R.S. 22:2200 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1361 - Reserved

SUBPART F. GLASS POLICIES

§1361. Reserved

NOTE: Former R.S. 22:1361 redesignated as R.S. 22:2201 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1362 - Redesignated as R.S. 22:2202 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1362. Redesignated as R.S. 22:2202 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1363 - Redesignated as R.S. 22:2203 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1363. Redesignated as R.S. 22:2203 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1364 - Redesignated as R.S. 22:2204 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1364. Redesignated as R.S. 22:2204 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1365 - Redesignated as R.S. 22:2205 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1365. Redesignated as R.S. 22:2205 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1366 - Redesignated as R.S. 22:2206 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1366. Redesignated as R.S. 22:2206 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1367 - Redesignated as R.S. 22:2207 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1367. Redesignated as R.S. 22:2207 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1368 - Redesignated as R.S. 22:2208 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1368. Redesignated as R.S. 22:2208 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1371 - Reserved

SUBPART G. CROP AND LIVESTOCK INSURANCE

§1371. Reserved



RS 22:1375 - Redesignated as R.S. 22:2051 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1375. Redesignated as R.S. 22:2051 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1376 - Redesignated as R.S. 22:2052 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1376. Redesignated as R.S. 22:2052 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1377 - Redesignated as R.S. 22:2053 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1377. Redesignated as R.S. 22:2053 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1378 - Redesignated as R.S. 22:2054 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1378. Redesignated as R.S. 22:2054 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1379 - Redesignated as R.S. 22:2055 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1379. Redesignated as R.S. 22:2055 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1380 - Redesignated as R.S. 22:2056 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1380. Redesignated as R.S. 22:2056 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1381 - Reserved

SUBPART H. MARINE AND TRANSPORTATION

(INLAND MARINE) INSURANCE

§1381. Reserved

NOTE: Former R.S. 22:1381 redesignated as R.S. 22:2057 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1382 - Redesignated as R.S. 22:2058 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1382. Redesignated as R.S. 22:2058 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1383 - Redesignated as R.S. 22:2059 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1383. Redesignated as R.S. 22:2059 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1384 - Redesignated as R.S. 22:2060 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1384. Redesignated as R.S. 22:2060 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1385 - Redesignated as R.S. 22:2061 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1385. Redesignated as R.S. 22:2061 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1386 - Redesignated as R.S. 22:2062 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1386. Redesignated as R.S. 22:2062 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1387 - Redesignated as R.S. 22:2063 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1387. Redesignated as R.S. 22:2063 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1388 - Redesignated as R.S. 22:2064 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1388. Redesignated as R.S. 22:2064 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1389 - Redesignated as R.S. 22:2065 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1389. Redesignated as R.S. 22:2065 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1390 - Redesignated as R.S. 22:2066 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1390. Redesignated as R.S. 22:2066 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1391 - Reserved

SUBPART I. STEAM BOILER AND SPRINKLER

LEAKAGE INSURANCE

§1391. Reserved

NOTE: Former R.S. 22:1391 redesignated as R.S. 22:2067 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1392 - Redesignated as R.S. 22:2068 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1392. Redesignated as R.S. 22:2068 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1393 - Redesignated as R.S. 22:2069 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1393. Redesignated as R.S. 22:2069 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1394 - Redesignated as R.S. 22:2070 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1394. Redesignated as R.S. 22:2070 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1395.1 - Redesignated as R.S. 22:2081 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1395.1. Redesignated as R.S. 22:2081 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1395.2 - Redesignated as R.S. 22:2082 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1395.2. Redesignated as R.S. 22:2082 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1395.3 - Redesignated as R.S. 22:2083 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1395.3. Redesignated as R.S. 22:2083 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1395.4 - Redesignated as R.S. 22:2084 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1395.4. Redesignated as R.S. 22:2084 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1395.5 - Redesignated as R.S. 22:2085 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1395.5. Redesignated as R.S. 22:2085 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1395.6 - Redesignated as R.S. 22:2086 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1395.6. Redesignated as R.S. 22:2086 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1395.7 - Redesignated as R.S. 22:2087 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1395.7. Redesignated as R.S. 22:2087 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1395.8 - Redesignated as R.S. 22:2088 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1395.8. Redesignated as R.S. 22:2088 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1395.9 - Redesignated as R.S. 22:2089 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1395.9. Redesignated as R.S. 22:2089 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1395.10 - Redesignated as R.S. 22:2090 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1395.10. Redesignated as R.S. 22:2090 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1395.11 - Redesignated as R.S. 22:2091 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1395.11. Redesignated as R.S. 22:2091 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1395.12 - Redesignated as R.S. 22:2092 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1395.12. Redesignated as R.S. 22:2092 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1395.13 - Redesignated as R.S. 22:2093 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1395.13. Redesignated as R.S. 22:2093 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1395.14 - Redesignated as R.S. 22:2094 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1395.14. Redesignated as R.S. 22:2094 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1395.15 - Redesignated as R.S. 22:2095 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1395.15. Redesignated as R.S. 22:2095 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1395.16 - Redesignated as R.S. 22:2096 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1395.16. Redesignated as R.S. 22:2096 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1395.17 - Redesignated as R.S. 22:2097 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1395.17. Redesignated as R.S. 22:2097 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1395.18 - Redesignated as R.S. 22:2098 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1395.18. Redesignated as R.S. 22:2098 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1395.19 - Redesignated as R.S. 22:2099 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1395.19. Redesignated as R.S. 22:2099 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1401 - Reserved

SUBPART J. LIABILITY

§1401. Reserved

NOTE: Former R.S. 22:1401 redesignated as R.S. 22:1451 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1402 - Redesignated as R.S. 22:1452 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1402. Redesignated as R.S. 22:1452 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1402.1 - Redesignated as R.S. 22:1453 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1402.1. Redesignated as R.S. 22:1453 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1402.2 - Redesignated as R.S. 22:1454 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1402.2. Redesignated as R.S. 22:1454 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1402.3 - Redesignated as R.S. 22:1455 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1402.3. Redesignated as R.S. 22:1455 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1403 - Redesignated as R.S. 22:1456 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1403. Redesignated as R.S. 22:1456 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1404 - Redesignated as R.S. 22:1457 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1404. Redesignated as R.S. 22:1457 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1404.1 - Redesignated as R.S. 22:1458 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1404.1. Redesignated as R.S. 22:1458 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1404.2 - Redesignated as R.S. 22:1459 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1404.2. Redesignated as R.S. 22:1459 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1404.3 - Redesignated as R.S. 22:1443 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1404.3. Redesignated as R.S. 22:1443 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1405 - Redesignated as R.S. 22:1460 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1405. Redesignated as R.S. 22:1460 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1405.1 - Redesignated as R.S. 22:1461 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1405.1. Redesignated as R.S. 22:1461 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1405.2 - Redesignated as R.S. 22:1462 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1405.2. Redesignated as R.S. 22:1462 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1405.3 - Redesignated as R.S. 22:1463 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1405.3. Redesignated as R.S. 22:1463 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1407 - Redesignated as R.S. 22:1464 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1407. Redesignated as R.S. 22:1464 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1408 - Redesignated as R.S. 22:1465 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1408. Redesignated as R.S. 22:1465 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1409 - Redesignated as R.S. 22:1466 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1409. Redesignated as R.S. 22:1466 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1409.1 - Redesignated as R.S. 22:1467 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1409.1. Redesignated as R.S. 22:1467 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1410 - Redesignated as R.S. 22:1468 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1410. Redesignated as R.S. 22:1468 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1411 - Reserved

SUBPART K. CREDIT PROPERTY AND CASUALTY

§1411. Reserved

NOTE: Former R.S. 22:1411 redesignated as R.S. 22:1469 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1412 - Redesignated as R.S. 22:1470 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1412. Redesignated as R.S. 22:1470 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1413 - Redesignated as R.S. 22:1471 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1413. Redesignated as R.S. 22:1471 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1414 - Redesignated as R.S. 22:1472 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1414. Redesignated as R.S. 22:1472 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1415 - Redesignated as R.S. 22:1473 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1415. Redesignated as R.S. 22:1473 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1416 - Redesignated as R.S. 22:1474 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1416. Redesignated as R.S. 22:1474 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1417 - Redesignated as R.S. 22:1475 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1417. Redesignated as R.S. 22:1475 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1419 - Redesignated as R.S. 22:1476 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1419. Redesignated as R.S. 22:1476 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1421 - Reserved

SUBPART L. WORKERS' COMPENSATION INSURANCE

§1421. Reserved

NOTE: Former R.S. 22:1421 redesignated as R.S. 22:1477 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1422 - Redesignated as R.S. 22:1478 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1422. Redesignated as R.S. 22:1478 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1422.1 - Redesignated as R.S. 22:1479 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1422.1. Redesignated as R.S. 22:1479 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1423 - Redesignated as R.S. 22:1480 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1423. Redesignated as R.S. 22:1480 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1424 - Redesignated as R.S. 22:1481 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1424. Redesignated as R.S. 22:1481 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1425 - Redesignated as R.S. 22:1482 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1425. Redesignated as R.S. 22:1482 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1426 - Redesignated as R.S. 22:1483 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1426. Redesignated as R.S. 22:1483 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430 - Redesignated as R.S. 22:2291 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430. Redesignated as R.S. 22:2291 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.1 - Redesignated as R.S. 22:2292 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.1. Redesignated as R.S. 22:2292 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.2 - Redesignated as R.S. 22:2293 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.2. Redesignated as R.S. 22:2293 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.3 - Redesignated as R.S. 22:2294 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.3. Redesignated as R.S. 22:2294 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.4 - Redesignated as R.S. 22:2295 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.4. Redesignated as R.S. 22:2295 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.5 - Redesignated as R.S. 22:2296 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.5. Redesignated as R.S. 22:2296 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.6 - Redesignated as R.S. 22:2297 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.6. Redesignated as R.S. 22:2297 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.7 - Redesignated as R.S. 22:2298 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.7. Redesignated as R.S. 22:2298 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.8 - Redesignated as R.S. 22:2299 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.8. Redesignated as R.S. 22:2299 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.9 - Redesignated as R.S. 22:2300 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.9. Redesignated as R.S. 22:2300 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.10 - Redesignated as R.S. 22:2301 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.10. Redesignated as R.S. 22:2301 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.11 - Redesignated as R.S. 22:2302 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.11. Redesignated as R.S. 22:2302 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.12 - Redesignated as R.S. 22:2303 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.12. Redesignated as R.S. 22:2303 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.13 - Redesignated as R.S. 22:2304 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.13. Redesignated as R.S. 22:2304 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.14 - Redesignated as R.S. 22:2305 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.14. Redesignated as R.S. 22:2305 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.15 - Redesignated as R.S. 22:2306 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.15. Redesignated as R.S. 22:2306 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.16 - Redesignated as R.S. 22:2307 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.16. Redesignated as R.S. 22:2307 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.17 - Redesignated as R.S. 22:2308 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.17. Redesignated as R.S. 22:2308 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.18 - Redesignated as R.S. 22:2309 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.18. Redesignated as R.S. 22:2309 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.19 - Redesignated as R.S. 22:2310 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.19. Redesignated as R.S. 22:2310 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.20 - Redesignated as R.S. 22:2311 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.20. Redesignated as R.S. 22:2311 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.21 - Redesignated as R.S. 22:2312 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.21. Redesignated as R.S. 22:2312 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.22 - Redesignated as R.S. 22:2313 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.22. Redesignated as R.S. 22:2313 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.23 - Redesignated as R.S. 22:2314 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.23. Redesignated as R.S. 22:2314 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.24 - Redesignated as R.S. 22:2315 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.24. Redesignated as R.S. 22:2315 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1431 - Portable Electronics Insurance Policies

SUBPART M. MISCELLANEOUS INSURANCE

§1431. Portable electronics insurance policies

A. Portable electronics insurance as defined in R.S. 22:1781.1 may be offered on a month-to-month or other periodic basis as a group or master commercial insurance policy issued to a vendor, as defined in R.S. 22:1781.1 of portable electronics for its enrolled customers.

B. Notwithstanding any other provision of law to the contrary, an insurer may terminate or otherwise change the terms and conditions of a policy of portable electronics insurance only upon providing the policyholder and enrolled customers with at least thirty days' written notice.

C. If the insurer changes the terms and conditions of a policy, then the insurer shall provide the vendor policyholder with a revised policy or endorsement and each enrolled customer with a revised certificate, endorsement, updated brochure, or other evidence indicating a change in the terms and conditions has occurred and a summary of any material change.

D. Notwithstanding Subsection B of this Section, an insurer may terminate an enrolled customer's enrollment under a portable electronics insurance policy upon fifteen days' written notice for discovery of fraud or material misrepresentation in obtaining coverage or in the presentation of a claim thereunder.

E. Notwithstanding Subsection B of this Section, an insurer may immediately terminate an enrolled customer's enrollment under a portable electronics insurance policy:

(1) For nonpayment of premium.

(2) If the enrolled customer ceases to have an active service with the vendor of portable electronics.

(3) If the enrolled customer exceeds the aggregate limit of liability under the terms of the portable electronics insurance policy.

F. If an enrolled customer exhausts the aggregate limit of liability under the terms of the portable electronics insurance policy, the insurer shall send notice of termination to the enrolled customer within thirty calendar days after exhaustion of the limit. If notice is not timely sent, coverage shall continue notwithstanding the exhaustion of the aggregate limit of liability, until the insurer sends notice of termination to the enrolled customer.

G. Where a portable electronics insurance policy is terminated by a vendor, the vendor shall mail or deliver written notice to each enrolled customer advising the enrolled customer of the termination of the policy and the effective date of termination. The written notice shall be mailed or delivered to the enrolled customer at least thirty days prior to the termination.

H. All notices or correspondence required by this Section or otherwise required by law shall be in writing. Notices and correspondence may be sent either by mail or by electronic means as set forth in this Section. If the notice or correspondence is mailed, it shall be sent to the vendor or the enrolled customer at the mailing address on file with the insurer or vendor. The insurer or vendor of portable electronics shall maintain proof of mailing in a form authorized or accepted by the United States Postal Service or other commercial mail delivery service. If the notice or correspondence is sent electronically, it shall be sent to the vendor of portable electronics at the vendor's electronic mail address specified for such purpose and to its affected enrolled customers' last known electronic mail addresses as provided by each enrolled customer to the insurer or vendor of portable electronics. For purposes of this Section, an enrolled customer's provision of an electronic mail address to the insurer or vendor of portable electronics shall be deemed consent to receive notices and correspondence by electronic means. The insurer or vendor of portable electronics, shall maintain proof that the notice or correspondence was sent.

I. Notice or correspondence required by this Section or otherwise required by law may be sent on behalf of an insurer or vendor by a person licensed as an insurance producer in this state or any other person with whom the insurer or vendor contracts to perform such services on their behalf.

Acts 2012, No. 311, §1.



RS 22:1441 - Failure to timely satisfy claim under criminal bond contract

SUBPART N. FIDELITY AND SURETY INSURANCE

§1441. Failure to timely satisfy claim under criminal bond contract

A. A prosecuting attorney may file with the office of the commissioner of insurance a rule to show cause if all the following are true:

(1) A defendant failed to appear after January 1, 2017, and a judgment of bond forfeiture has been rendered against the commercial surety underwriter.

(2) Notice pursuant to Code of Criminal Procedure Article 339 has been mailed.

(3) All time delays for taking a suspensive appeal, as set forth in Code of Civil Procedure Article 2123, have run and no suspensive appeal has been taken.

(4) The defendant has neither been surrendered, constructively surrendered, nor appeared within one hundred eighty days of the execution of the certificate that notice of warrant for arrest was sent.

(5) More than one hundred eighty days have lapsed since the execution of the certificate that notice of warrant for arrest was sent.

(6) The judgment of bond forfeiture has not been satisfied by payment.

B. The prosecuting attorney shall attach adequate documentation to support his affidavit and submit it to the commissioner of insurance.

C.(1) Within thirty days of the filing of a rule to show cause by the prosecuting attorney with the commissioner of insurance, the commissioner of insurance shall provide written notice to the insurance company or commercial surety of the filing of the rule to show cause and bail bond forfeiture judgment ordering the insurance company or commercial surety to pay the judgment of bond forfeiture.

(2) The commissioner shall order the commercial surety underwriter to immediately pay the judgment of bond forfeiture, if the commissioner finds that all of the following are true:

(a) A defendant failed to appear after January 1, 2017, and a judgment of bond forfeiture has been rendered against the commercial surety underwriter.

(b) Notice pursuant to Code of Criminal Procedure Article 339 has been mailed.

(c) All time delays for taking a suspensive appeal, as set forth in Code of Civil Procedure Article 2123, have run and no suspensive appeal has been taken.

(d) The defendant has neither been surrendered, constructively surrendered, nor appeared within one hundred eighty days of the execution of the certificate that notice of warrant for arrest was sent.

(e) More than one hundred eighty days have lapsed since the execution of the certificate that notice of warrant for arrest was sent.

(f) The judgment of bond forfeiture has not been satisfied by payment.

(3) Within thirty days after the commercial surety or insurance company is notified by the commissioner of the rule to show cause and bail bond forfeiture, the commercial surety or insurance company shall provide to the commissioner evidence that the forfeiture was paid, or that a motion contesting the validity of the bail bond forfeiture was filed in the court where the judgment of bail bond forfeiture was rendered. The commercial surety or insurance company may, for good cause shown, petition the commissioner in writing for an extension of time. The granting or denial of the extension shall be at the sole discretion of the commissioner.

(4) If, after thirty days, the commercial surety or insurance company has not provided evidence that the judgment of bail bond forfeiture was paid or that a motion contesting the validity of the judgment of bail bond forfeiture was filed, the commissioner shall petition the division of administrative law to hold a hearing, naming the commercial surety or insurance company as the respondent requiring the commercial surety or insurance company to show cause why the commissioner's order to pay the bond forfeiture should not be upheld and confirmed. Upon receipt of the commissioner's petition to hold a hearing, the division of administrative law shall notify the commercial surety or insurance company at the address of the home office of that organization of the setting of the time, place, and date for a hearing to be held in the manner provided in Chapter 12 of this Title, R.S. 22:2191 et seq.

(5) At the hearing, the administrative law judge shall rule whether the following are true:

(a) A defendant failed to appear after January 1, 2017, and a judgment of bond forfeiture has been rendered, against the commercial surety underwriter.

(b) Notice pursuant to Code of Criminal Procedure Article 339 has been mailed.

(c) All time delays for taking a suspensive appeal, as set forth in Code of Civil Procedure Article 2123, have run and no suspensive appeal has been taken.

(d) The defendant has neither been surrendered, constructively surrendered, nor appeared within one hundred eighty days of the execution of the certificate that notice of warrant for arrest was sent.

(e) More than one hundred eighty days have lapsed since the execution of the certificate that notice of warrant for arrest was sent.

(f) The judgment of bond forfeiture has not been satisfied by payment.

D.(1) The burden of proof at the hearing shall be upon the commercial surety by a preponderance of evidence and shall be limited to documents contained in the official court record where the judgment was rendered. The surety company may use evidence not contained in the record to show that it did not receive notice of the signing of the judgment of bond forfeiture.

(2) If the commercial surety or insurance company does not meet the burden of proof set forth in Paragraph (1) of this Subsection, then the administrative law judge shall enter an order upholding and confirming the commissioner's order to the commercial surety or insurance company to pay the bond forfeiture.

E. A commercial surety shall pay an administrative fine of five hundred dollars to the Department of Insurance for each hearing to show cause in which the commercial surety is a named party when the judgment has been paid after the issuance of a rule to show cause that meets the requirements of Subsection A of this Section.

Acts 1993, No. 834, §5, eff. June 22, 1993; Acts 1999, No. 1151, §1, eff. July 9, 1999; Redesignated from R.S. 22:658.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 914, §4; Acts 2016, No. 613, §3, eff. Jan. 1, 2017.

NOTE: Former R.S. 22:1441 redesignated as R.S. 22:2321 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1442 - Repealed by Acts 2010, No. 162, §2.

§1442. Repealed by Acts 2010, No. 162, §2.



RS 22:1443 - Premium on criminal bail bond

§1443. Premium on criminal bail bond

The premium rate set for commercial surety underwriters writing criminal bail bonds in the various courts throughout the state of Louisiana shall not be subject to the rates set by the insurance commissioner, but shall be set and adjusted by the legislature. The rate for all commercial surety underwriters writing criminal bail bonds in the state of Louisiana shall be twelve percent of the face amount of the bond, or one hundred twenty dollars, whichever is greater. Any additional fee authorized by R.S. 13:718(I)(2) shall not be included in this premium rate and shall be exclusive of the limit set by this Section. All other provisions of the code relating to enforcement of the rate shall be effective and enforced in accordance with all parts of this Section.

Acts 1993, No. 834, §5, eff. June 22, 1993; Acts 1999, No. 135, §1; Acts 1999, No. 717, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1404.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 162, §1.



RS 22:1446 - Redesignated as R.S. 22:15 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1446. Redesignated as R.S. 22:15 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1447 - Redesignated as R.S. 22:16 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1447. Redesignated as R.S. 22:16 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1450.1 - Redesignated as R.S. 22:2271 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1450.1. Redesignated as R.S. 22:2271 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1450.2 - Redesignated as R.S. 22:2272 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1450.2. Redesignated as R.S. 22:2272 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1450.4 - Redesignated as R.S. 22:2273 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1450.4. Redesignated as R.S. 22:2273 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1450.5 - Redesignated as R.S. 22:2274 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1450.5. Redesignated as R.S. 22:2274 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1450.6 - Redesignated as R.S. 22:2275 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1450.6. Redesignated as R.S. 22:2275 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1450.7 - Redesignated as R.S. 22:2276 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1450.7. Redesignated as R.S. 22:2276 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1450.8 - Redesignated as R.S. 22:2277 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1450.8. Redesignated as R.S. 22:2277 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1450.21 - Redesignated as R.S. 22:1231 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1450.21. Redesignated as R.S. 22:1231 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1450.22 - Redesignated as R.S. 22:1232 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1450.22. Redesignated as R.S. 22:1232 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1450.23 - Redesignated as R.S. 22:1233 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1450.23. Redesignated as R.S. 22:1233 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1451 - Systems for ratemaking

SUBPART O. RATE MAKING PROCEDURES AND

ORGANIZATIONS

§1451. Systems for ratemaking

A. As used in this Subpart, the term "commissioner" shall mean the commissioner of insurance.

B. The commissioner shall have the exclusive authority to accept, review, and approve any application for insurance rates or rate changes for all lines of property and casualty insurance. The commissioner shall exercise his authority in accordance with the provisions of this Section.

C.(1) Subject to the exception specified in Subsection D of this Section, each filing submitted to the commissioner shall be on file for a waiting period of forty-five days before it becomes effective. Upon written application by such insurer or rating organization, the commissioner may authorize a filing which he has reviewed to become effective before the expiration of the waiting period. A filing shall be deemed to meet the requirements of this Subpart unless disapproved in writing by the commissioner within the forty-five-day waiting period. The commissioner may by rule, regulation, or order reduce or eliminate the waiting period specified in this Subsection. For any filing that is disapproved, the insurer may appeal such disapproval to the Nineteenth Judicial District Court within fifteen days from the receipt of written notice of disapproval.

(2) Unless notified by the commissioner that a filing is incomplete, or that the filing is disapproved pursuant to this Subpart, the insurer or rating organization may commence use of the filed rates upon expiration of forty-five days from the date of receipt by the commissioner.

D. Insurers negotiating with and insuring commercial entities, except with regard to workers' compensation and medical malpractice insurance, with at least ten thousand dollars in annual insurance premiums, shall be required to file insurance rates or rate changes for such entities with the commissioner for informational purposes only. The commissioner may by rule, regulation, or order reduce or eliminate the annual premium threshold for those entities that enables rate filings to be made under this Subsection.

E. All provisions of this Section shall be applicable when a competitive market in property and casualty lines insurance exists. The commissioner may determine if there exists a competitive or noncompetitive market pursuant to the provisions of R.S. 22:1453, including requiring reasonable notice and a public hearing prior to determining a market to be noncompetitive. If, after a public hearing, the commissioner determines the market to be noncompetitive, all rate filings shall follow the provisions of Subsection C of this Section without regard to the exception specified in Subsection D of this Section. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

F. No provision of this Section shall prohibit the commissioner from conducting market conduct exams to ensure the rates being charged by insurers are not inadequate, excessive, or unfairly discriminatory.

Acts 1958, No. 125. Amended by Acts 1960, No. 296, §1; Acts 1960, No. 571, §1; Acts 1962, No. 82, §1; Acts 1967, No. 22, §1; Acts 1970, No. 300, §1; Acts 1970, No. 307, §1; Acts 1972, No. 591, §1, eff. Sept. 1, 1972; Acts 1977, No. 269, §1, eff. July 7, 1977; Acts 1980, No. 775, §1, eff. July 31, 1980; Acts 1983, No. 310, §1; Acts 1985, No. 520, §2; Acts 1988, No. 358, §1, eff. Sept. 1, 1988; Acts 1993, No. 1022, §1; Acts 1999, No. 66, §1; Acts 2002, 1st Ex. Sess., No. 160, §1; Acts 2003, No. 351, §1, eff. Jan. 1, 2004; Acts 2003, No. 456, §§1 and 2; Acts 2003, No. 774, §5; Acts 2003, No. 1133, §3; Acts 2004, No. 878, §1, eff. Jan. 1, 2005; Acts 2007, No. 459, §1, eff. Jan. 1, 2008; Redesignated from R.S. 22:1401 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.

NOTE: Former R.S. 22:1451 redesignated as R.S. 22:571 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1451.3 - Redesignated as R.S. 22:574 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1451.3. Redesignated as R.S. 22:574 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1452 - Purpose of rate regulation; construction; definitions

§1452. Purpose of rate regulation; construction; definitions

A. The purpose of this Subpart is to promote the public welfare by regulating insurance rates to the end that they shall not be excessive, inadequate, or unfairly discriminatory and to authorize and regulate cooperative action among insurers in ratemaking and in other matters within the scope of this Subpart. Nothing in this Subpart is intended:

(1) To prohibit or discourage reasonable competition.

(2) To prohibit or encourage, except to the extent necessary to accomplish the aforementioned purpose, uniformity in insurance rates, rating systems, rating plans, or practices.

B. This Subpart shall be liberally interpreted to carry into effect the provisions of this Section.

C. As used in this Subpart, the following definitions shall be applicable:

(1) "Advisory organization" means any entity or organization which has five unrelated members and which assists insurers as authorized by R.S. 22:1471. It does not include joint underwriting organizations, actuarial or legal consultants, single insurers, any employees of an insurer, or insurers under common control or common management of their employees or managers.

(2) "Classification system" or "classification" means the process of grouping risks with similar risk characteristics so that differences in costs may be recognized.

(3) "Commercial risk" means any kind of risk which is not a personal risk.

(4) "Competitive market" means any market except those which have been found to be noncompetitive pursuant to R.S. 22:1453.

(5) "Developed losses" means losses adjusted, including loss adjustment expenses, using standard actuarial techniques, to eliminate the effect of differences between current payment or reserve estimates and those which are anticipated to provide actual ultimate loss payments, including loss adjustment expenses.

(6) "Excessive" means a rate that is likely to produce a long-term profit that is unreasonably high for the insurance provided. No rate in a competitive market shall be considered excessive.

(7) "Expenses" means that portion of a rate attributable to acquisition, field supervision, collection expenses, general expenses, taxes, licenses, and fees and does not include loss adjustment expenses.

(8) "Experience rating" means a rating procedure utilizing past insurance experience of the individual policyholder to forecast future losses by measuring the policyholder's loss experience against the loss experience of policyholders in the same classification to produce a prospective premium credit, debit, or unity modification.

(9) "Inadequate" means a rate which is unreasonably low for the insurance provided and either the continued use of which endangers the solvency of the insurer using it or will have the effect of substantially lessening competition or creating a monopoly in any market.

(10) "Joint underwriting" means an arrangement established to provide insurance coverage for a risk, pursuant to which two or more insurers contract with the insured for a price and policy terms agreed upon between or among the insurers.

(11) "Large commercial policyholder" means a commercial policyholder with the size, sophistication, and insurance buying expertise to negotiate with insurers in a largely unregulated environment, as further prescribed by the commissioner by regulation.

(12) "Line of insurance" means those lines identified in this Title or as otherwise specified by the commissioner.

(13) "Loss adjustment expense" means the expense incurred by the insurer in the course of settling and paying claims.

(14) "Market" means the interaction between buyers and sellers in the procurement of a line of insurance pursuant to the provisions of this Subpart.

(15) "Noncompetitive market" means a market which is subject to a ruling pursuant to R.S. 22:1453 that a reasonable degree of competition does not exist. Residual markets and pools are noncompetitive markets for purposes of this Subpart.

(16) "Personal risk" means homeowners, tenants, nonfleet private passenger motor vehicles, mobile homes, and other property and casualty insurance for personal, family, or household needs, including any property and casualty insurance that is otherwise intended for noncommercial coverage.

(17) "Pool" means an arrangement pursuant to which two or more insurers participate in the sharing of risks on a predetermined basis. A pool may operate as an association, syndicate, or in any other generally recognized manner.

(18) "Prospective loss cost" means that portion of a rate that does not include provisions for expenses or profit and is based on historical aggregate losses adjusted through development to their ultimate value, projected through trending to a future point in time, and adjusted for other considerations expected to materially affect future loss payments.

(19) "Rate" means that cost of insurance per exposure unit, whether expressed as a single number or as a prospective loss cost, with an adjustment to account for the treatment of loss adjustment expenses, expenses, profit, and variation in expected future loss experience, prior to any application of individual risk variations based on actual past loss or expense considerations, and does not include minimum premiums.

(20) "Residual market mechanism" means an arrangement, either voluntary or mandated by law, involving participation by insurers in the equitable apportionment of risks among insurers for insurance which may be afforded applicants who are unable to obtain insurance through ordinary methods.

(21) "Special assessments" means guaranty fund assessments, special indemnity fund assessments, vocational rehabilitation fund assessments, and other similar assessments. Special assessments shall not be considered as either expenses or losses.

(22) "Supplementary rate information" means any manual or plan of rates, classification, rating schedule, minimum premium, policy fee, rating rule, and any other similar information needed to determine an applicable rate in effect or to be in effect.

(23) "Supporting information" means the experience and judgment of the filer and the experience or data of other insurers or organizations relied upon by the filer, the interpretation of any statistical data relied upon by the filer, descriptions of methods used in making the rates, and other similar information relied upon by the filer.

(24) "Trending" means any procedure for projecting losses to the average date of loss, or premiums or exposures to the average date of writing, for the period during which the policies are to be effective.

(25) "Unfairly discriminatory" means not capable of being actuarially justified or based on race, color, creed, or national origin. It does not refer to rates that produce differences in premiums for policyholders with different loss exposures, so long as the rate is actuarially justified and reflects such differences with reasonable accuracy.

Acts 1958, No. 125. Amended by Acts 1960, No. 296, §1; Acts 2007, No. 459, §1, eff. Jan. 1, 2008; Redesignated from R.S. 22:1402 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1452 redesignated as R.S. 22:21 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1453 - Competitive market

§1453. Competitive market

A.(1) A competitive market for a line of insurance is presumed to exist unless the commissioner, after giving reasonable notice and after conducting a public hearing, determines that a reasonable degree of competition does not exist within a market and issues a ruling that a reasonable degree of competition in the market for a particular line of insurance does not exist. In any public hearing to determine whether a competitive market exists for a line of insurance, the party alleging that competition does not exist shall have the burden of proving that market competition does not exist.

(2) If the commissioner issues a ruling pursuant to this Section that a competitive market does not exist for a line of insurance, the ruling shall identify those factors listed in Subsection B of this Section that have caused the market to be noncompetitive and shall describe the action or actions to be undertaken by the commissioner and the state to return competition to the market.

(3) Each ruling that a market is not competitive shall expire one year from the date of issuance unless rescinded by the commissioner prior to such date or renewed by the commissioner pursuant to this Subsection.

(4) The commissioner may renew a ruling that a market is not competitive if, after conducting a public hearing on such renewal, the commissioner determines that a continued lack of reasonable competition exists in the market for a line of insurance. The action to renew a finding of no competition under this Subsection shall state the actions undertaken by the commissioner and the state to restore competition and the reasons such actions failed to return competition to the market.

B. The following factors shall be considered by the commissioner in determining if a reasonable degree of competition exists in a particular line of insurance:

(1) The number of insurers or groups of affiliated insurers providing coverage in the market.

(2) Measures of market concentration and changes of market concentration over time.

(3) Ease of entry into the market and the existence of financial or economic barriers preventing new insurers from entering the market.

(4) The extent to which any insurer or group of affiliated insurers controls all or a portion of the market.

(5) Whether the total number of companies writing the line of insurance in this state is sufficient to provide multiple options.

(6) The availability of insurance coverage to consumers in the market.

(7) The opportunities available to consumers in the market to acquire pricing and other consumer information.

C. The commissioner shall regularly monitor the degree and existence of competition in the state. The commissioner may utilize existing relevant information, analytical systems, and other sources, or any combination of such items. These monitoring activities may be conducted within the Department of Insurance, in cooperation with other state insurance regulators, through outside contractors, or in any other appropriate manner.

D. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 2007, No. 459, §1, eff. Jan. 1, 2008; Redesignated from R.S. 22:1402.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.

NOTE: Former R.S. 22:1453 redesignated as R.S. 22:1675 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1454 - Rating standards and methods

§1454. Rating standards and methods

A. Rates shall not be inadequate or unfairly discriminatory in a competitive market. Rates shall not be excessive, inadequate, or unfairly discriminatory in a noncompetitive market. Risks may be classified using any criteria except that no risk shall be classified on the basis of race, color, creed, or national origin.

B. In determining whether rates are excessive, inadequate, or unfairly discriminatory, consideration may be given to the following items:

(1) Basic rate factors. Due consideration shall be given to past and prospective loss and expense experience within and outside the state, catastrophe hazards and contingencies, events, or trends within and outside the state, dividends or savings to policyholders, members, or subscribers, and all other relevant factors and judgments. Fines and penalties against an insurer, whether levied by a court or regulatory body, shall not be used by the insurer or considered in any manner in the loss or expense experience for the purpose of setting rates or making rate filings.

(2) Classification. Risks may be grouped by classification for the establishment of rates and minimum premiums. Classification rates may be modified for individual risks in accordance with rating plans or schedules which establish standards for measuring probable variations in hazards or expenses, or both.

(3) Expenses. The expense provisions shall reflect the operating methods of the insurer, the past expense experience of the insurer, and anticipated future expenses.

(4) Contingencies and profits. The rates shall contain a provision for contingencies and a provision for a reasonable underwriting profit and shall reflect investment income directly attributable to unearned premium and loss reserves.

(5) Other relevant factors. Any other factors available at the time of the rate filing.

C. Except as provided by this Subpart, the commissioner shall not approve or otherwise regulate rates.

Acts 2007, No. 459, §1, eff. Jan. 1, 2008; Acts 2008, No. 402, §1, eff. June 21, 2008; Redesignated from R.S. 22:1402.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1454 redesignated as R.S. 22:22 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1455 - Rate regulation when market determined to be noncompetitive

§1455. Rate regulation when market determined to be noncompetitive

A. If the commissioner determines that competition does not exist in a market and issues a noncompetitive ruling pursuant to R.S. 22:1453, the rates applicable to insurance sold in that market shall be regulated in accordance with the provisions of this Subpart applicable to noncompetitive markets.

B. Any rate filing in effect at the time the commissioner determines that competition does not exist shall be deemed to be in compliance with the laws of this state unless disapproved pursuant to the procedures and rating standards contained in this Subpart applicable to noncompetitive markets.

C. Any insurer having a rate filing in effect at the time the commissioner determines that competition does not exist may be required to furnish supporting information within thirty days of a written request by the commissioner.

Acts 2007, No. 459, §1, eff. Jan. 1, 2008; Redesignated from R.S. 22:1402.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1455 redesignated as R.S. 22:41 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1456 - Scope of rate regulation

§1456. Scope of rate regulation

A. This Subpart applies to fire, marine and transportation, title insurance, and casualty insurance risks or operations in this state.

B.(1) For the purpose of this Subpart, fire insurance includes insurance coverage as defined in R.S. 22:47(10), (11)(b), and (12), and such other coverages as are usually written by fire insurers other than motor vehicle insurance; marine and transportation insurance includes personal floater insurance and the kinds of insurance defined in R.S. 22:47(13) and such other inland marine coverages as may be so established by interpretation, by ruling of the commissioner of insurance, or by general customs of the business; title insurance includes the kind of insurance coverage as defined in R.S. 22:47(9); and casualty insurance includes the kinds of casualty insurance defined in R.S. 22:47(3), (4), (5), and (6), except personal property floater, R.S. 22:47(7), (8), and (11)(a), and such other coverages as are usually written by casualty insurers.

(2) Notwithstanding any other law to the contrary, any authorized insurer or surplus lines insurer providing liability coverage for public carrier vehicles, as defined by R.S. 45:200.2(2), shall be subject to the provisions of this Subpart.

C. This Subpart shall not apply:

(1) To reinsurance, other than joint reinsurance to the extent stated in R.S. 22:1472.

(2) To insurance of vessels or craft, their cargoes, marine builders' risks, marine protection and indemnity; or other risks commonly insured under marine, as distinguished from inland marine, insurance policies.

(3) To insurance against loss or damage to aircraft or against liability, other than workers' compensation and employers' liability arising out of the ownership, maintenance or use of aircraft, nor to insurance of hulls of aircraft, including their accessories and equipment.

(4) To health and accident insurance.

D. If any kind of insurance, subdivision or combination thereof or type of coverage is subject to regulation under Sections of this Subpart, the provisions of which conflict, an insurer to which such conflicting provisions are otherwise applicable shall file with the commissioner of insurance a designation as to which of said sections shall be applicable to it with respect to such kind of insurance, subdivision or combination thereof or type of coverage.

Acts 1958, No. 125. Amended by Acts 1960, No. 296, §1; Acts 1983, 1st Ex. Sess., No. 1, §6; Acts 2002, 1st Ex. Sess., No. 160, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1403 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011; Acts 2015, No. 193, §1.

NOTE: Former R.S. 22:1456 redesignated as R.S. 22:17 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1457 - Discounts; rate reductions

§1457. Discounts; rate reductions

A.(1) A rate reduction of up to ten percent shall be authorized by the commissioner, if actuarially justified, upon application of a rate filing by the carrier on motor vehicle liability and physical damage insurance where the insured and principal operator, regardless of age, produces certification from the National Safety Council or its registered cooperating agencies, evidencing successful completion of the National Safety Council Defensive Driving Course or certification of successful completion of a defensive driving course approved and certified by the Department of Public Safety and Corrections. Should an automobile be used by multiple drivers, the rate reduction shall not be authorized on that automobile unless all those who drive the automobile complete such a course successfully. The reduction provided for in this Section shall also be authorized for one or more motor vehicles owned and operated by parishes, municipalities, or other political subdivisions when the governing authority produces certification evidencing successful completion of such a course by all persons who drive said vehicles. The Department of Public Safety and Corrections, Public Safety Services, office of state police, may promulgate rules and regulations to establish criteria and standards for the approval and certification of defensive driving courses. The expenses of the approval and certification process by the Department of Public Safety and Corrections shall be funded through an interagency agreement with the Department of Insurance, contingent upon the appropriation of funds by the legislature.

(2) The form of certification shall be as determined by the commissioner. The credit shall not apply to experience-rated or assigned risk policies, or to policies subject to a discount for an approved driver education course sanctioned by the Department of Public Safety and Corrections, public safety services, or required to pay a substandard risk surcharge for such insurance, or to any person whose enrollment in a defensive driving course resulted from a court order or sentence directing such enrollment.

(3) Such credit shall apply to new and renewal policies effective within a period of thirty-six months subsequent to the date of completion of the course. Following such thirty-six-month period, in order to again qualify for such credit, the course must be successfully repeated and evidence again presented. A fee of one dollar or such other sum approved by the commissioner may be charged by the National Safety Council, its registered cooperating agencies, or operators of any approved and certified defensive driving course for certifying course completion. If the policy insures two or more automobiles, the credit shall apply only to that automobile principally operated by a person who has satisfactorily completed such a course.

B.(1) The provisions of Subsection A of this Section notwithstanding, the commissioner shall authorize an actuarially justified rate reduction, as determined by the carrier, upon application of rate filing by the carrier on bodily injury liability, property damage liability, and collision insurance where the named insured and principal operator is fifty-five years of age or older and produces certification from the National Safety Council or its registered cooperating agencies evidencing successful completion of the National Safety Council Defensive Driving Course or certification of successful completion of a defensive driving course approved and certified by the Department of Public Safety and Corrections. Should a vehicle be used by multiple drivers, the rate reduction shall not be authorized on that motor vehicle unless all those who drive the vehicle are fifty-five years of age or older and have completed such a course. The Department of Public Safety and Corrections, Public Safety Services, office of state police, may promulgate rules and regulations to establish criteria and standards for the approval and certification of defensive driving courses. The expenses of the approval and certification process by the Department of Public Safety and Corrections shall be funded through an interagency agreement with the Department of Insurance, contingent upon the appropriation of funds by the legislature.

(2) The reduction shall not apply to experience-rated or assigned risk policies or to any person eligible for a preferred rating plan or required to pay a substandard risk surcharge for such insurance or to any person whose enrollment in a defensive driving course resulted from a court order or sentence directing his enrollment.

(3) Such a reduction shall apply to new and renewal policies effective within a period of thirty-six months subsequent to the date of completion of a course. Following the thirty-six-month period, the course shall be successfully repeated and evidence again presented in order to again qualify for such credit. A fee of one dollar or such other sum approved by the commissioner may be charged by the National Safety Council, its registered cooperating agencies, or the operators of any approved and certified defensive driving course for certifying course completion. If the policy insures two or more vehicles, the reduction shall apply only to that vehicle principally operated by the eligible person.

C. An insurer who delivers or issues for delivery in this state comprehensive insurance coverage on a motor vehicle shall grant an actuarially justified discount in the amount approved by the commissioner in the premiums charged for the comprehensive insurance for any motor vehicle when the vehicle identification number of the vehicle is etched into all of the windows of such motor vehicle. The letters and numbers of the vehicle identification number shall be no smaller than one-eighth of an inch and shall be nonremovable and permanent.

D. A rate reduction shall be authorized by the commissioner, if actuarially justified, upon application of a rate filing by the carrier on motor vehicle liability and physical damage insurance for coverage of any motor vehicle when the insured vehicle is equipped with daytime running headlights or headlights equipped to activate in inclement weather.

E. A rate reduction shall be authorized by the commissioner, if actuarially justified, upon application of a rate filing by the carrier on motor vehicle liability and physical damage insurance for coverage of any motor vehicle when the insured vehicle is equipped with a global positioning system (GPS) or a vehicle tracking system which aids in the recovery of stolen vehicles as such system shall be further defined by rules and regulations promulgated by the Department of Insurance.

F. For fire insurance rates, all insurers shall assign the fire protection grade of the fire servicing area where the property of the insured is located, provided that the property is located within seven road miles of the nearest responding fire department.

G. Any insurer who makes application to the commissioner for a rate filing shall provide in its application details as to what discount or reduced rate will be given to insureds who comply with the State Uniform Construction Code.

Acts 1958, No. 125. Amended by Acts 1960, No. 296, §1; Acts 1975, No. 175, §1. Acts 1983, No. 518, §1; Acts 1984, No. 816, §1; Acts 1984, No. 872, §1; Acts 1992, No. 654, §1; Acts 1995, No. 223, §1; Acts 1997, No. 724, §1; Acts 2001, No. 169, §1; Acts 2003, No. 456, §1; Acts 2003, No. 1093, §1; Acts 2004, No. 239, §1; Acts 2007, No. 459, §1, eff. Jan. 1, 2008; Acts 2008, No. 132, §1, eff. June 6, 2008; Redesignated from R.S. 22:1404 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 294, §1.

NOTE: Former R.S. 22:1457 redesignated as R.S. 22:18 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1458 - Disclosure of financial condition for determination of rate increase

§1458. Disclosure of financial condition for determination of rate increase

The commissioner may require any insurer to furnish to him any financial information which he may request concerning the financial condition of the insurer. The commissioner may inspect records of an insurer or a rating organization at the home office or any branch office of such an insurer or rating organization.

Added by Acts 1978, No. 595, §1; Acts 1997, No. 649, §1; Acts 2007, No. 459, §1, eff. Jan. 1, 2008; Redesignated from R.S. 22:1404.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1458 redesignated as R.S. 22:19 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1459 - Examinations and investigations; subpoena; discovery

§1459. Examinations and investigations; subpoena; discovery

While conducting any examination or investigation, under R.S. 22:1458 or otherwise as may be provided by provisions of this Subpart, the commissioner of insurance may obtain testimony or records or other materials under the powers he possesses in R.S. 22:1990 and 1991. The provisions of R.S. 22:1994 shall apply to any testimony, record, or other material obtained under the provisions of this Section.

Acts 1986, No. 843, §1; Acts 2007, No. 459, §1, eff. Jan. 1, 2008; Redesignated from R.S. 22:1404.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1459 redesignated as R.S. 22:20 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1460 - Fire insurance rates; the Property Insurance Association of Louisiana

§1460. Fire insurance rates; the Property Insurance Association of Louisiana

A. Every insurance company authorized to write fire insurance in this state shall adhere to the rates promulgated by The Property Insurance Association of Louisiana as provided in this Section, and approved by the commissioner of insurance, except that any such insurer may deviate from such rates in accordance with R.S. 22:1468. Nothing in this Section shall be construed to require adherence to association rates by companies insuring special or particular kinds or classes of risks in connection with which an inspection or engineering service is maintained, provided rates for such risks are filed with the commissioner of insurance through a duly licensed company or through a rating organization licensed under R.S. 22:1466.

B.(1) The Property Insurance Association of Louisiana shall be continued and every insurance company, now or hereafter licensed and authorized to write fire insurance in this state, shall belong to such association.

(2) The board of directors of the association shall consist of nineteen members, as follows:

(a) One member shall be the commissioner of insurance or his designee.

(b) Three members shall be appointed by the commissioner of insurance, and each appointment shall be subject to confirmation by the Senate.

(c) Repealed by Acts 2007, No. 459, §3, eff. Jan. 1, 2008.

(d) One member shall be a representative designated by the Professional Insurance Agents of Louisiana.

(e) One member shall be a representative designated by the Independent Insurance Agents of Louisiana.

(f) One ex officio member who shall be the chairman of the House Committee on Insurance or a member of that committee designated by him.

(g) One ex officio member who shall be the chairman of the Senate Committee on Insurance or a member of that committee designated by him.

(h) Nine members who shall be elected from and by the membership of the association. These nine members shall include representatives of stock and nonstock members with consideration given to the ratio of their direct fire insurance premiums, less returned premiums, for the most recently available calendar year. Such direct fire insurance premiums, less returned premiums, shall be furnished the association by the commissioner of insurance.

(i) One member shall be a representative designated by the Louisiana Fire Chiefs Association.

(j) One member shall be a representative designated by the Louisiana State Firemen's Association.

(3) Each board member shall be entitled to one vote, except that the legislative members serving pursuant to Subparagraphs (2)(f) and (g) of this Subsection shall be nonvoting members who shall also not be counted for the purposes of a quorum. The officers shall consist of a president, vice president, and secretary-treasurer. The bylaws may provide for such other officers and employees as may be deemed necessary or advisable. The main office of the association shall be in the state of Louisiana, and branch offices may be established throughout this state.

C. The commissioner of insurance shall review the rates promulgated by the association or other rating organization to determine whether they meet the requirements of this Subpart. Such review shall be made in the same manner and subject to the same procedure as is provided in R.S. 22:1464.

D. The powers and duties of the association shall be:

(1) To inspect or cause to be inspected every risk specifically rated by schedule for property damage insurance and to make a written survey of such risk, which shall be filed as a permanent record in the main office of the association. Present inspections and surveys may be used in lieu of new inspections and surveys. Such survey or schedule shall give in detail the defects either of construction or of occupancy, or both, existing in the risk which affect the property damage rate. The rate at which the risk must be written by the members of the association shall be stated in the survey together with the relative measure which each defect bears to the fire hazard as a whole and to the basic cost of the same and the consequent proportionate value of each improvement suggested to minimize the chances of fire so that each assured may be informed as to the manner in which his rate was determined and the measures which should be taken to effect a reduction in the rate and the sum of each reduction. The records of the association shall be exempt from the application of R.S. 44:1 et seq., except that a copy of such survey shall be furnished, upon request, to the owner of every risk, or to any member company or resident agent, provided said company has a policy in effect on the risk, without expense to said owner.

(2) To make rates on fire and allied lines insurance as defined in Paragraph (10) of R.S. 22:47 and on such other coverages as are usually written by fire insurers on property other than motor vehicle insurance located in this state, in accordance with the provisions of this Subpart. However, by and with the approval of the commissioner of insurance, other rating organizations created for the purpose of making and promulgating rates for special or particular kinds or classes of business written by fire insurance companies may be licensed under the terms or conditions of this Subpart.

(3) Repealed by Acts 2013, No. 33, §2.

(4) To survey municipal areas for publication of public fire protection grading.

(5) To file fire insurance rating schedules with the commissioner of insurance.

(6) To review building plans and specifications and fire suppression system plans and specifications when submitted to it for review, and to offer nonbinding recommendations for upgrading the fire insurance rating.

(7) To review fire suppression system plans, when submitted to it, and to offer nonbinding recommendations to upgrade fire protection gradings of municipal areas.

(8) To promulgate average rates.

(9) To design and file policy forms with the department.

(10) To perform such functions, to engage in such activities, to employ personnel, consultants, and counsel, and to acquire equipment and facilities adequate to exercise the powers and duties authorized by law in order to encourage and promote programs, legislation, and regulations calculated to produce and maintain a healthy and competitive property insurance market in Louisiana for the benefit of the insuring public.

(11) To consider the addendum and other recommendations of the advisory committee of the board of directors of the Property Insurance Association of Louisiana in accordance with Subsection M of this Section and to make public the current addendum as approved by the board of directors of the Property Insurance Association of Louisiana.

E.(1) Expenses of the association shall be paid by its members and subscribers through assessments levied upon them by the association equitably in proportion to services rendered by the association to the individual member which, insofar as possible, shall be in proportion to the direct premiums, less returned premiums, written on properties located in this state by each insurer in the year before the preceding year, provided that any insurer member that has not operated in this state for the two full years next preceding the assessment shall be required to pay a proportionate payment based upon that part of the penultimate year it was operating in this state. Members who deviate from association rates shall be assessed on an amount of premium that would have been received had the association rates been charged. Any member-insurer may appeal to the commissioner of insurance to review and modify its assessment to assure that the assessment complies with the provisions of this Section. Credit in assessment shall not be taken for dividends paid to policyholders. The association shall have the right to charge subscribers for services rendered, and to charge members and subscribers reasonable entrance and annual membership and subscription fees.

(2) Upon the failure of any member or subscriber of the association to pay its lawful proportion of the expenses and the fees due by it, within thirty days after the same is due and payable, the association may refuse to furnish its services to the delinquent and may report such delinquency to the commissioner of insurance, who for such delinquency may suspend or revoke the license of the delinquent member insurer.

F. The association shall be subject to all the provisions of this Subpart governing and regulating other rating organizations hereunder.

G.(1) Debit fire insurance policies are defined as policies issued by companies which write fire insurance through debit agents operating on the debit agency system and which meet the other requirements of this Section. The method of premium payment for debit fire insurance in the state of Louisiana shall be only on a monthly or more frequent basis from the date this Act becomes effective. No debit insurance policy shall be issued for an annual or less frequent premium.

(2) Rates for debit fire insurance and allied lines shall be filed directly with the commissioner of insurance and shall be approved and supervised as to both initial filings and requested changes only by the commissioner. In all other respects, the commissioner of insurance shall have sole supervision and regulation of the operation of debit fire insurance and allied lines in the state of Louisiana, such insurers being specifically exempt from the assessments levied by the association.

H. There shall be no liability on the part of and no cause of action of any nature shall arise against the Property Insurance Association of Louisiana or any of its officers, directors, or employees, or against any of its members for any inspections, audits or other statutory duties performed hereunder or any statements made in good faith by them in any reports or communications concerning risks submitted to the association, or at any administrative hearing conducted in connection therewith under the provisions of this Subpart.

I.(1)(a) Every insurance company authorized to write fire insurance in this state shall adhere to the rates promulgated by the Property Insurance Association of Louisiana and approved by the commissioner of insurance in accordance with Subsection A of this Section; however, whenever a public protection classification is changed to reflect improved fire protection in an area or for a governmental entity, the insurer shall reduce its premium for that policy and when the insurance protection class improves from a class two to a class one, the percentage amount of such premium reduction shall be uniform for all policies in the area whether the property is classified as commercial or residential. This reduction shall be granted prior to the next policy renewal or within sixty days from the effective date of the change in the public protection classification, whichever occurs first.

(b) Whenever a public protection classification is changed to reflect a detrimental change in fire protection in an area or for a governmental entity, an insurer may adjust its premium for that policy and the percentage amount of such adjustment shall be uniform for all policies in the area whether the property is classified as commercial or residential.

(2) The commissioner of insurance shall assess a penalty fine against any insurer which does not reduce its premium within the time periods specified in Paragraph (1) of this Subsection. The penalty shall be in an amount assessed by the commissioner but it shall be not less than one thousand dollars and not more than five thousand dollars per violation.

(3) All records of the commissioner of insurance that were used to determine the classification of a public fire protection area shall be open to inspection during normal business hours and upon reasonable notice given by the fire chiefs and the principal elected officials or their designees within the fire protection area. "Principal elected officials" means the mayors of towns, cities, and municipalities and the presidents of police juries.

J. A fire chief shall have the right to request a review of the public fire protection grading for his public fire protection area in accordance with R.S. 22:1461 through 1463.

K. The legislative auditor shall have authority to compile financial statements and to examine, audit, or review the books and accounts of the Property Insurance Association of Louisiana and the Louisiana Automobile Insurance Plan. In addition to the authority granted above, the legislative auditor shall have access to and be permitted to examine all paper, books, accounts, records, files, instruments, documents, films, tapes, and any other forms of recordation of the Property Insurance Association of Louisiana and the Louisiana Automobile Insurance Plan, including but not limited to computers and recording devices, and all software and hardware which hold data, are part of the technical processes leading up to the retention of data, or are part of the security system. The legislative auditor shall also have access to and be permitted to examine all paper, books, accounts, records, files, instruments, documents, films, tapes, and any other third-party administrator or contractor, whether public or private, of the Louisiana Citizens Property Insurance Corporation where such information is related to the work performed by the third-party administrator or contractor for the Louisiana Citizens Property Insurance Corporation.

L. The legislative auditor shall have authority to compile financial statements and to examine, audit, or review the books and accounts of the Property Insurance Association of Louisiana and the Louisiana Automobile Insurance Plan. The scope of the examinations may include financial accountability, legal compliance and evaluations of the economy, efficiency, and effectiveness of the private water supply systems or any combination of the foregoing. In addition to the authority granted above, the legislative auditor shall have access to and be permitted to examine all papers, books, accounts, records, files, instruments, documents, films, tapes, and any other forms of recordation of all private water supply systems, including but not limited to computers and recording devices, and all software and hardware which hold data, are part of the technical processes leading up to the retention of data, or are part of the security system.

M.(1) An advisory committee to the board of directors to the Property Insurance Association of Louisiana shall be formed. The advisory committee shall study and evaluate the public fire protection classification or grading for a public fire protection area, which shall include the Louisiana addendum to the ISO Fire Suppression Rating Schedule.

(2) The board of directors of the Property Insurance Association of Louisiana shall establish and provide for the meetings of the advisory committee which shall be composed as follows, with each individual member of the advisory committee serving as a voting member of the committee:

(a) Three members of the Property Insurance Association of Louisiana board of directors.

(b) One member from the Louisiana Fire Chiefs Association.

(c) One member from the Louisiana State Firemen's Association.

(d) One member from the Professional Fire Fighters Association of Louisiana.

(e) The director of the Fire Rating Division of the Property Insurance Association of Louisiana.

(f) The Louisiana State Fire Marshal.

(3) The chairman of the advisory committee shall be the executive director of the Property Insurance Association of Louisiana and shall be a non-voting member.

(4) The advisory committee shall serve in an advisory capacity to the board of directors of the Property Insurance Association of Louisiana.

Acts 1958, No. 125. Amended by Acts 1958, No. 128, §§1-4; Acts 1960, No. 296, §1; Acts 1962, No. 53, §1; Acts 1966, No. 136, §1; Acts 1974, No. 429, §1; Acts 1975, No. 311, §1; Acts 1979, No. 155, §1; Acts 1979, No. 646, §1; Acts 1987, No. 931, §1; Acts 1990, No. 252, §1; Acts 1995, No. 158, §1; Acts 1995, No. 326, §1; Acts 1999, No. 837, §1; Acts 1999, No. 1023, §1; Acts 2003, No. 456, §1; Acts 2003, No. 628, §1; Acts 2006, No. 809, §1; Acts 2007, No. 420, §1; Acts 2007, No. 459, §§1, 3, and 4, eff. Jan. 1, 2008; Acts 2007, No. 468, §1; Redesignated from R.S. 22:1405 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 900, §1, eff. July 9, 2008; Acts 2009, No. 326, §1, eff. Jan. 1, 2010; Acts 2010, No. 703, §1, eff. Jan. 1, 2011; Acts 2013, No. 33, §§1, 2.

NOTE: Former R.S. 22:1460 redesignated as R.S. 22:871 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1461 - Board of review; membership; authority

§1461. Board of review; membership; authority

A. A board of review shall be established within the Department of Insurance to review public fire protection grading issued by the Property Insurance Association of Louisiana when a request for review is properly submitted. The board of review shall be composed of the following membership, each member to be chosen by the specified organization from its membership, unless otherwise indicated:

(1) One member from the Louisiana Fire Chiefs Association.

(2) One member from the Louisiana Municipal Association.

(3) One member from the American Water Works Association, Southwest Section, who shall be a Louisiana member with experience in public fire protection.

(4) One member from the Louisiana Association of Public Safety Communications Officers.

(5) One member who is an employee of the Louisiana Department of Insurance chosen by the commissioner of insurance.

B. A member of the board shall be elected by its membership as chairman for a term of one year.

C.(1) The initial member from the Louisiana Fire Chiefs Association and the initial member from the Louisiana Municipal Association shall each serve a term of three years; the initial member from the American Water Works Association, Southwest Section, shall serve a term of two years; and the initial member from the Louisiana Association of Public Safety Communications Officers shall serve a term of one year. Thereafter, such members shall serve a term of four years and no member shall serve more than two successive four-year terms.

(2) The member chosen by the commissioner of insurance shall serve a term concurrent with that of the commissioner making the appointment.

(3) If a member is unable to serve after being chosen by an organization, then another member from that organization shall be chosen after written notice of the vacancy and the reason for such vacancy is given to the other members of the board and the commissioner of insurance. The organization shall notify all members of the board and the commissioner of insurance of the new appointment.

D. Three members of the board shall constitute a quorum. No board member shall act in any case in which he has a personal pecuniary interest.

E. All decisions of the board shall include written reasons for the decisions. The vote of each member participating shall be recorded. The chairman shall only vote in the event of a tie.

F. The board shall establish rules and regulations for its own procedures not inconsistent with the provisions of the Louisiana Administrative Procedure Act (R.S. 49:951 et seq.). The board shall meet as determined by the chairman, but in any event, the board shall meet within ninety days after a proper request for review has been received. The board shall issue a decision within a period of ninety days after the board meets on such matter. The board shall meet in the public fire protection area for which a request for review has been filed.

G. The board of review shall have the authority to suspend a detrimental change in a public fire protection classification from the date a proper request for review is received until appropriate action is completed after a written decision has been issued. Upon completion of a hearing and review, the board shall instruct the Property Insurance Association of Louisiana to either reevaluate the public fire protection grading in accordance with its decision or impose the original public fire protection grading.

Acts 2006, No. 809, §1; Redesignated from R.S. 22:1405.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1461 redesignated as R.S. 22:70 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1461.1 - Redesignated as R.S. 22:1486 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1461.1. Redesignated as R.S. 22:1486 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1462 - Request for review of public fire protection grading

§1462. Request for review of public fire protection grading

A. The board shall not have authority to review a public fire protection grading issued by the Property Insurance Association of Louisiana unless all requirements of this Section have been satisfied.

B. A fire chief shall have sixty days from receipt of a public fire protection grading to review the results and dispute the grading by sending a dispute letter to the Property Insurance Association of Louisiana that specifically identifies the reasons for disagreement with the grading.

C. Within sixty days of receipt of the dispute letter from the fire chief, the Property Insurance Association of Louisiana shall send a written response to the fire chief specifically addressing each reason for disagreement with the grading. If such response is not sent within the sixty-day time period, then the fire chief shall have ten days to request the board to review the grading. The request for review shall be made in writing to the commissioner of insurance.

D. If the Property Insurance Association of Louisiana timely responds to the dispute letter of the fire chief, the fire chief shall have sixty days from receipt of the response to review it and either accept the response or request the board to review the disputed grading. The request for review shall be made in writing to the commissioner of insurance.

E. A fire chief shall not have authority to request the board to review a public fire protection grading unless he or his designee has attended the Professional Grading Assistance Program class, or has attended a class on the fire suppression grading schedule sponsored by the Louisiana Fire Chiefs Association or the Louisiana State Firemen's Association, or has attended a training seminar related to fire suppression grading that has been approved by either the Property Insurance Association of Louisiana or the Louisiana State University Fire and Emergency Training Institute.

Acts 2006, No. 809, §1; Redesignated from R.S. 22:1405.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1463 - Standard of review; rehearing

§1463. Standard of review; rehearing

A. The board of review shall determine whether the grading issued by the Property Insurance Association of Louisiana was proper according to that association's guidelines.

B. The fire chief and the Property Insurance Association of Louisiana shall both have the right to request that the board reconsider its decision. The request for rehearing shall be made in writing to the commissioner of insurance within ten days after receipt of the written decision of the board. The board may grant or deny the request for rehearing. If the request for rehearing is granted, the board shall meet within ninety days after granting the request for rehearing. The board shall issue a written decision within a period of ninety days after the rehearing. The board shall have authority to grant only one rehearing of a review of a public fire protection grading.

Acts 2006, No. 809, §1; Redesignated from R.S. 22:1405.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1464 - Rate filing

§1464. Rate filing

A.(1) Every insurer whose rates are subject to regulation under the provisions of this Subpart shall file with the commissioner, except as to individually rated excess insurance coverages which are not written according to manual rates or rating plans, every manual, minimum, class rate, rating schedule, or rating plan and every other rating rule and every modification of any of the foregoing which it proposes to use. Every such filing shall state the proposed effective date thereof and shall indicate the character and extent of the coverage contemplated. Specific inland marine rates on risks specifically rated, made by a rating organization, shall be filed with the commissioner.

(2) When a filing made pursuant to this Subsection is not accompanied by the information upon which the insurer or rating organization supports the rate filing, and the commissioner does not have sufficient information to determine whether the rate filing meets the requirements of this Subpart, it shall require such insurer or rating organization to furnish the information upon which it supports its filing, and the waiting periods provided in R.S. 22:1451(C)(1) shall commence as of the date the information is furnished to complete the filing.

(3) The commissioner is authorized to verify statistical data included in any rate filing made pursuant to this Section either by requiring substantiating written documentation or by inspecting records of insurers or rating organizations at the home office or any branch office of the insurer or rating organization.

B. An insurer may make a rate filing either by filing its final rates or by filing a loss cost multiplier and, if applicable, an expense constant adjustment to be applied to prospective loss costs that have been filed by an advisory organization on behalf of the insurer as permitted by R.S. 22:1471.

C. Specific inland marine rates on risks specially rated by a rating organization shall become effective when filed with the commissioner and shall be deemed to meet the requirements of this Subpart until such time as the commissioner reviews the filing and shall remain in effect until such time as a new filing is made or by action of the commissioner.

D. All rates, supplementary rate information, and any supporting information filed under this Subpart shall be open to public inspection upon expiration of the forty-five-day period as set forth in R.S. 22:1451(C)(1), or upon disapproval, except for information which is deemed confidential, trade secret, or proprietary by the insurer or filer.

E. Notwithstanding any other provision in this Section to the contrary, a rate in excess of the rate provided in a filing otherwise applicable may be applied to an insured on a specific risk, provided the insurer files a written application to the commissioner stating the reasons for the excess rate and the excess rate is approved by the commissioner.

Acts 1958, No. 125. Amended by Acts 1960, No. 296, §1; Acts 1964, No. 362, §1; Acts 1966, No. 136, §1; Acts 1978, No. 523, §1; Acts 1978, No. 525, §1; Acts 1983, 1st Ex. Sess., No. 1, §6; Acts 1988, No. 357, §1, eff. Sept. 1, 1988; Acts 1991, No. 814, §2; Acts 2003, No. 456, §§1 and 2; Acts 2005,1st Ex. Sess., No. 12, §2, eff. Nov. 29, 2005; Acts 2007, No. 459, §1, eff. Jan. 1, 2008; Redesignated from R.S. 22:1407 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1464 redesignated as R.S. 22:1484 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1464.1 - Redesignated as R.S. 22:1485 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1464.1. Redesignated as R.S. 22:1485 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1465 - Disapproval of filings; rates; procedures

§1465. Disapproval of filings; rates; procedures

A.(1) The commissioner shall disapprove a rate in a competitive market only if he determines that the rate is inadequate or unfairly discriminatory. The commissioner shall disapprove a rate for use in a noncompetitive market only if he determines that the rate is excessive, inadequate, or unfairly discriminatory.

(2) If within the forty-five-day waiting period or any extension of this period as provided in R.S. 22:1451, the commissioner finds that a filing does not meet the requirements of this Subpart, he shall send to the insurer or rating organization which made such filings written notice of disapproval of such filing specifying wherein he finds such filing fails to meet the requirements of this Subpart and stating that such filing shall not become effective.

(3)(a) If at any time after a filing has become effective under R.S. 22:1451, the commissioner finds that a filing does not meet the requirements of this Subpart, he shall request a public hearing to be held upon not less than ten days' written notice, specifying the matters to be considered at such hearing to every insurer and rating organization which made such filing, and the commissioner shall thereafter issue an order specifying in what respects, if any, the commissioner finds that such filing fails to meet the requirements of this Subpart, and stating when, within a reasonable period thereafter, such filing shall be deemed no longer effective.

(b) If an insurer appeals the disapproval of a rate filing pursuant to R.S. 22:1469, the insurer may continue to use the disapproved rate pending a final ruling on such appeal. All funds collected by the insurer subsequent to the commissioner's rate disapproval but pending the final disposition of the appeal which are in excess of the previously approved rate shall be segregated and maintained by the insurer in an escrow account which shall be pledged to the commissioner for the benefit of the insureds.

B.(1) Any insurer whose rate filing is returned as incomplete more than once or disapproved or not acted upon within forty-five days from the date of receipt by the commissioner under this Subsection shall be given a public hearing upon written request made within thirty days of the return of the rate filing, disapproval of the rate filing, or inaction of the commissioner.

(2) If the commissioner, after conducting a public hearing, disapproves a new rate or rate change, he shall issue his order within thirty days of such hearing and shall specify the reasons why the new rate or rate change does not comply with the requirements of this Subpart. The commissioner's order shall state a date, not later than thirty days after the date of the order, on which the new rate or rate change shall be discontinued. Copies of said order shall be sent to every such insurer and rating organization. Said order shall not affect any contract or policy made or issued prior to the expiration of the period set forth in said order.

C. Any person or organization aggrieved with respect to any filing which is in effect may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.; however, the insurer or rating organization that made the filing shall not be authorized to proceed under this Subsection.

Acts 1958, No. 125; Acts 1960, No. 296, §1; Acts 1966, No. 136, §1; Acts 2003, No. 456, §1; Acts 2007, No. 459, §1, eff. Jan. 1, 2008; Redesignated from R.S. 22:1408 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.

NOTE: Former R.S. 22:1465 redesignated as R.S. 22:1294 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1466 - Other rating organizations

§1466. Other rating organizations

A. A corporation, an unincorporated association, a partnership, or an individual, whether located within or outside this state, may make application to the commissioner of insurance for license as a rating organization for such kinds of insurance, or subdivision, or class of risk, or a part or combination thereof as are specified in its application and shall file therewith the following: (1) a copy of its constitution, its articles of agreement or association, or its certificate of incorporation, and of its bylaws, rules, and regulations governing the conduct of its business; (2) a list of its members and subscribers; (3) the name and address of a resident of this state upon whom notices or orders of the commissioner or a division or process affecting such rating organization may be served; and (4) a statement of its qualifications as a rating organization. If the commissioner finds that the applicant is competent, trustworthy, and otherwise qualified to act as a rating organization and that the public interest would be served by issuing a license to such organization, not otherwise licensed, for a kind or class of insurance subject to this Subpart, and that its constitution, articles of agreement or association, or certificate of incorporation, and its bylaws, rules, and regulations governing the conduct of its business conform to the requirements of law, the commissioner shall issue a license specifying the kinds of insurance, or subdivision, or class of risk, or part or combination thereof for which the applicant is authorized to act as a rating organization. Every such application shall be granted or denied in whole or in part by the commissioner within sixty days of the date of its filing. Licenses issued pursuant to this Section shall remain in effect for three years unless sooner suspended or revoked by the commissioner. Licenses issued pursuant to this Section may be suspended or revoked by the commissioner in accordance and compliance with R.S. 49:961 in the event the rating organization ceases to meet the requirements of this Subsection. Every rating organization shall notify the commissioner promptly of every change in the following: (1) its constitution, its articles of agreement, or association, or its certificate of incorporation, and its bylaws, rules, and regulations governing the conduct of its business; (2) its list of members and subscribers; and (3) the name and address of the resident of this state designated by it upon whom notices or orders of the commissioner or process affecting such rating organization may be served.

B. Subject to rules and regulations which have been approved by the commissioner of insurance as reasonable, each rating organization, including the Property Insurance Association of Louisiana, shall permit any insurer not a member to be a subscriber to its rating services for any kind of insurance, subdivision, or class of risk or a part or combination thereof for which it is authorized to act as a rating organization. Notice of proposed changes in such rules and regulations shall be given to subscribers. Each rating organization shall furnish its rating services without discrimination to its members and subscribers. The reasonableness of any rule or regulation in its application to subscribers, or the refusal of any rating organization to admit an insurer as a subscriber, shall, at the request of any subscriber or any such insurer, be reviewed by the commissioner at a public hearing held upon at least ten days' written notice to such rating organization and to such subscriber or insurer. If the commissioner finds that such rule or regulation is unreasonable in its application to subscribers, the commissioner shall order that such rule or regulation shall not be applicable to subscribers. If the rating organization fails to grant or reject an insurer's application for subscribership within thirty days after it was made, the insurer may request a review by the commissioner as if the application had been rejected. If the commissioner finds that the insurer has been refused admittance to the rating organization as a subscriber without justification, the commissioner shall order the rating organization to admit the insurer as a subscriber. If the commissioner finds that the action of the rating organization was justified, it shall make an order affirming its action.

C. No rating organization shall adopt any rule the effect of which would be to prohibit or regulate the payment of dividends, savings or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members or subscribers.

D. Cooperation among rating organizations or among rating organizations and insurers in ratemaking or in other matters within the scope of this Subpart is hereby authorized, provided the filings resulting from such cooperation are subject to all the provisions of this Subpart which are applicable to filing generally. The commissioner of insurance may review such cooperative activities and practices and if, after a public hearing, it finds that any such activity or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this Subpart, the commissioner shall issue a written order specifying in what respects such activity or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this Subpart, and requiring the discontinuance of such activity or practice.

E. Any rating organization may provide for the examination of policies, daily reports, binders, renewal certificates, endorsements, or other evidences of insurance, or the cancellation thereof, and may make reasonable rules governing their submission. Such rules shall contain a provision that in the event any insurer does not within sixty days furnish satisfactory evidence to the rating organization of the correction of any error or omission previously called to its attention by the rating organization it shall be the duty of the rating organization to notify the commissioner of insurance. No such notification shall be furnished to the commissioner if a public hearing will be required. All information submitted for examination shall be confidential.

F. Any rating organization may subscribe for or purchase actuarial, technical, or other services, and such services shall be available to all members and subscribers without discrimination.

G.(1) Notwithstanding any contrary provision of this Title, a rating organization shall make informational filings only and shall not promulgate rates, except as otherwise provided in this Subsection, or as designated or authorized by the commissioner of insurance because of lack of credibility of data in the statistical base. All such filings shall be subject to actuarial interpretation by the commissioner and shall in no case include specific rates. Each insurer who is a subscriber to a rating organization shall file its rates individually.

(2) The following associations shall be authorized to make filings, including rate filings, for their members:

(a) The Property Insurance Association of Louisiana.

(b) The Louisiana Automobile Insurance Plan.

(c) The Louisiana Joint Reinsurance Association (FAIR plan).

(d) The Louisiana Insurance Underwriting Association (Coastal plan).

(e) The Louisiana Title Insurance Statistical Services Organization.

Acts 1958, No. 125. Amended by Acts 1960, No. 296, §1; Acts 1986, No. 37, §1, eff. June 13, 1986; Acts 1988, No. 357, §1, eff. Sept. 1, 1988; Acts 2003, No. 456, §1; Acts 2006, No. 828, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1409 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 317, §1; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1466 redesignated as R.S. 22:1284 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1467 - Louisiana Title Statistical Services Organization

§1467. Louisiana Title Statistical Services Organization

A. Louisiana Title Statistical Services Organization is a private rating organization pursuant to R.S. 22:1466, authorized to make title insurance rate filings to the commissioner of insurance on behalf of its members, which shall be based on information derived from statistical plans developed by the Louisiana Title Statistical Services Organization and approved by the commissioner and not from individual expenses or from individual loss cost multipliers. Membership in Louisiana Title Statistical Services Organization shall be voluntary; however, no title insurer properly licensed to do business in the state of Louisiana shall be denied membership provided said title insurer complies with the charter and bylaws of the Louisiana Title Statistical Services Organization.

B. Subject to the provisions of Subsection A of this Section, the commissioner of insurance shall review the rates promulgated by the rating organization to determine whether they meet the requirements of this Subpart. Such review shall be made in the same manner and subject to the same procedure as is provided in R.S. 22:1464.

C. The board of directors for Louisiana Title Statistical Services Organization shall be elected by the membership, but at all times the board of directors shall include the following three members:

(1) One member who shall be the commissioner of insurance or his designee.

(2) One ex officio member who shall be the chairman of the House Committee on Insurance or a member of that committee designated by him.

(3) One ex officio member who shall be the chairman of the Senate Committee on Insurance or a member of that committee designated by him.

D. Each board member shall be entitled to one vote, except that the legislative members serving pursuant to Paragraphs (C)(2) and (3) of this Section shall be nonvoting members who shall also not be counted for the purposes of a quorum. The officers shall consist of a president, vice president, and secretary-treasurer. The bylaws may provide for such other officers and employees as may be deemed necessary or advisable.

E. There shall be no liability on the part of and no cause of action of any nature shall arise against Louisiana Title Statistical Services Organization or any of its officers, directors, or employees, or against any of its members for any inspections, audits, or other statutory duties performed hereunder or any statements made in good faith by them in any reports or communications concerning risks submitted to the association, or at any administrative hearing conducted in connection therewith under the provisions of this Subpart.

Acts 2006, No. 828, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1409.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1467 redesignated as R.S. 22:43 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1468 - Deviations

§1468. Deviations

A. Every member of or subscriber to the Property Insurance Association of Louisiana or other rating organization shall adhere to the rates and filings made on its behalf by such organization, except that:

(1) In case of fire, title, marine, and inland marine insurance to which this Subpart applies, any insurer may make written application to the commissioner of insurance for permission to file a deviation from the class rates, schedules, rating plans, or rules respecting any kind of insurance, or class of risk within a kind of insurance or combination thereof. Such application shall specify the basis for the modification, and copy thereof shall also be sent simultaneously to such rating organization concerned.

(2) In the case of casualty insurance to which this Subpart applies, any insurer may make written application to the commissioner of insurance for permission to file a uniform percentage decrease or increase to be applied to the premiums produced by the rating system prescribed or permitted by the commissioner for a kind of insurance, or for a class of insurance which is found by the commissioner to be a proper rating unit for the application of such uniform percentage decrease or increase, or for a subdivision of a kind of insurance (a) comprised of a group of manual classifications which is treated as a separate unit for rate-making purposes, or (b) for which separate expense provisions are included in the rating system prescribed or permitted by the commissioner. Such application shall specify the basis for the modification and shall be accompanied by the data upon which the applicant relies.

B. Repealed by Acts 2007, No. 459, §3, eff. Jan. 1, 2008.

C. In considering the application for permission to file such deviation in the case of fire, marine, and inland marine insurance, the commissioner of insurance shall give consideration to the available statistics and the applicable principles for ratemaking as provided in R.S. 22:1464. The commissioner shall approve such application if the rate sought to be used meets the requirements of R.S. 22:1464(A)(3).

Acts 1958, No. 125. Amended by Acts 1960, No. 296, §1; Acts 1966, No. 136, §1; Acts 2003, No. 456, §1; Acts 2006, No. 828, §1; Acts 2007, No. 459, §§3 and 4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1410 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1468 redesignated as R.S. 22:45 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1469 - Appeal by subscriber to a rating organization

§1469. Appeal by subscriber to a rating organization

A. Any member of or subscriber to a rating organization may appeal to the commissioner from the action or decision of such rating organization in approving or rejecting any proposed change in or addition to the filings of such rating organization. The commissioner shall, after a public hearing held upon not less than ten days' written notice to the appellant and to such rating organization, issue an order approving the action or decision of such rating organization or directing it to give further consideration to such proposal, or, if such appeal is from the action or decision of the rating organization in rejecting a proposed addition to its filings, he may, in the event the commissioner finds that such action or decision was unreasonable, issue an order directing the rating organization to make an addition to its filings, on behalf of its members and subscribers, in a manner consistent with the findings of the commissioner within a reasonable time after the issuance of such order. All appeals shall be to the commissioner, who shall hold a public hearing on the appeal.

B. Any insurer or member of or subscriber to a rating organization may appeal from the decision of the commissioner in disapproving any proposed change in or addition to the filings of such insurer or member of or subscriber to a rating organization. All such appeals shall be to the Nineteenth Judicial District Court in accordance with the provisions of the Louisiana Code of Civil Procedure.

Acts 1958, No. 125. Amended by Acts 1960, No. 296, §1; Acts 2003, No. 456, §1; Acts 2007, No. 459, §1, eff. Jan. 1, 2008; Redesignated from R.S. 22:1411 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.

NOTE: Former R.S. 22:1469 redesignated as R.S. 22:572 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1470 - Information to be provided insureds; hearings and appeals of insureds

§1470. Information to be provided insureds; hearings and appeals of insureds

A. Every rating organization and every insurer which makes its own rates shall, within a reasonable time after receiving a written request from an insured, provide to any insured affected by a rate made by it, or to the authorized representative of such insured, all pertinent information as to such rate. The insurer may charge a reasonable rate to provide the information.

B. Every rating organization and every insurer which makes its own rates shall provide within this state reasonable means whereby any person aggrieved by the application of its rating system may be heard in person or by his authorized representative, on his written request to review the manner in which such rating system has been applied in connection with the insurance afforded him. If the rating organization or insurer fails to grant or reject such request within thirty days after it is made, the applicant may proceed in the same manner as if his application had been rejected. Any party affected by the action of such rating organization or such insurer, except for a workers' compensation insurer, on such request may, within thirty days after written notice of such action, appeal to the commissioner of insurance, who, after a public hearing held upon not less than ten days' written notice to the appellant and to such rating organization or insurer, may affirm or reverse such action. Except as provided in R.S. 23:1395(A), any party affected by the action of a workers' compensation insurer may appeal in accordance with the procedures adopted by the commissioner and thereafter to the Nineteenth Judicial District Court in accordance with the provisions of the Louisiana Code of Civil Procedure. In the event that this Section is in conflict with R.S. 23:1395(A), the provisions of R.S. 23:1395(A) shall control.

Acts 1958, No. 125. Amended by Acts 1960, No. 296, §1; Acts 1993, No. 547, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1412 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1470 redesignated as R.S. 22:573 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1471 - Advisory organizations

§1471. Advisory organizations

A. Every group, association, or other organization of insurers, whether located within or outside this state, which assists insurers which make their own filings or rating organization or any division in rate making, by the collection and furnishing of loss or expense statistics or by the submission of recommendations, but which does not make filings under this Subpart, shall be known as an advisory organization.

B. Every advisory organization shall file with the commissioner of insurance each of the following: (1) a copy of its constitution, its articles of agreement or association, or its certificate of incorporation and of its bylaws, rules, and regulations governing its activities. (2) a list of its members. (3) the name and address of a resident of this state upon whom notices or orders of the commissioner, or process issued at the direction of the commissioner may be served. and (4) an agreement that the commissioner may examine such advisory organization in accordance with the provisions of Chapter 8 of this Title.

C. If after a public hearing, the commissioner of insurance finds that the furnishing of such information or assistance involves any act or practice which is unfair or unreasonable or otherwise inconsistent with the provisions of this Subpart, the commissioner shall issue a written order specifying in what respects such act or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this Subpart, and requiring the discontinuance of such act or practice.

D. No insurer which makes its own filings nor any rating organization shall support its filings by statistics or adopt rate-making recommendations, furnished to it by an advisory organization which has not complied with this Section or with an order of the commissioner of insurance involving such statistics or recommendations issued under Subsection C of this Section. If the commissioner finds such insurer or advisory organization to be in violation of this Subsection, he may issue an order requiring the discontinuance of such violation.

E. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 1958, No. 125. Amended by Acts 1960, No. 296, §1; Acts 2003, No. 456, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1413 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1471 redesignated as R.S. 22:1336 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1471.1 - Redesignated as R.S. 22:1895 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1471.1. Redesignated as R.S. 22:1895 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1472 - Joint underwriting or joint reinsurance

§1472. Joint underwriting or joint reinsurance

A. Every group, association, or other organization of insurers which engages in joint underwriting or joint reinsurance, shall be subject to regulations and penalties as provided by this Subpart. Joint reinsurance shall also be subject to the provisions of R.S. 22:1474 and Chapter 8 of this Title.

B. If, after a hearing, the commissioner of insurance finds that any activity or practice of any such group, association, or other organization is unfair, unreasonable, or otherwise inconsistent with the provisions of this Subpart, the commissioner shall issue a written order specifying in what respects such activity or practice is unfair, unreasonable, or otherwise inconsistent with the provisions of this Subpart, and shall require the discontinuance of such activity or practice.

C. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 1958, No. 125. Amended by Acts 1960, No. 296, §1; Acts 2003, No. 456, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1414 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1472 redesignated as R.S. 22:1289 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1473 - Rate administration

§1473. Rate administration

A. Recording and reporting of loss and expense experience. The commissioner of insurance shall promulgate reasonable rules and statistical plans, reasonably adapted to each of the rating systems on file with the commissioner, which may be modified from time to time and which shall be used thereafter by each insurer in the recording and reporting of its loss and countrywide expense experience, in order that the experience of all insurers may be made available at least annually in such form and detail as may be necessary to aid the commissioner in determining whether rating systems comply with the standards set forth in R.S. 22:1454. Such rules and plans may also provide for the recording and reporting of expense experience items which are specially applicable to this state and are not susceptible of determination by a prorating of countrywide expense experience. In promulgating such rules and plans, the commissioner shall give due consideration to the ratings systems on file with the commissioner and, in order that such rules and plans may be as uniform as is practicable among the several states, to the rules and to the form of the plans used for such rating systems in other states. No insurer shall be required to record or report its loss experience on a classification basis that is inconsistent with the rating system filed by it. The commissioner may designate one or more rating organizations or other agencies to assist it in gathering such experience and making compilations thereof, and such compilations shall be made available, subject to reasonable rules promulgated by the commissioner, to insurers and rating organizations.

B. Interchange of rating plan data. Reasonable rules and plans may be promulgated by the commissioner of insurance for the interchange of data necessary for the application of rating plans.

C. Consultation with other states. In order to further uniform administration of rate regulatory laws, the commissioner of insurance, and every insurer and rating organization may exchange information and experience data with insurance supervisory officials, insurers, and rating organizations in other states and may consult with them with respect to ratemaking and the application of rating systems.

D. Rules and regulations. The commissioner of insurance may make reasonable rules and regulations necessary to effect the purposes of this Subpart, but no such rule or regulation shall unfairly discriminate against any insurer on account of its plan of operation or otherwise, regardless of whether or not any such insurer is a member of a rating organization.

Acts 1958, No. 125. Amended by Acts 1960, No. 296, §1; Acts 1989, No. 346, §1; Acts 1991, No. 1026, §2; Acts 2003, No. 456, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1415 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1473 redesignated as R.S. 22:1487 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1474 - False or misleading information

§1474. False or misleading information

No person or organization shall willfully withhold information from or knowingly give false or misleading information to the commissioner, any statistical agency designated by him, any rating organization, or any insurer which will affect the rates or premiums chargeable under this Subpart. A violation of this Section shall subject the one guilty of such violation to the penalties provided for in this Code.

Acts 1958, No. 125. Amended by Acts 1960, No. 296, §1; Acts 2003, No. 456, §1; Acts 2007, No. 459, §1, eff. Jan. 1, 2008; Redesignated from R.S. 22:1416 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1474 redesignated as R.S. 22:23 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1475 - Assigned risks; governing committee of the Louisiana Automobile Insurance Plan

§1475. Assigned risks; governing committee of the Louisiana Automobile Insurance Plan

A. With respect to casualty insurance to which this Subpart applies, agreement may be made among insurers with respect to the equitable apportionment among them of insurance which may be afforded applicants who are in good faith entitled to, but who are unable to procure such insurance through ordinary methods, and such insurers may agree among themselves on the use of reasonable rate modifications for such insurance, such agreements and rate modifications to be subject to the approval of the commissioner of insurance. No domestic insurance company shall be denied servicing carrier status.

B. The governing committee of the assigned risks, or "Louisiana Automobile Insurance Plan", shall consist of the following nine members:

(1) One member shall be the commissioner of insurance or his designee.

(2) One member designated by the commissioner of insurance.

(3) One member shall be a representative designated by the Louisiana Association of Fire and Casualty Insurance Companies.

(4) One member shall be appointed by the president of the Senate.

(5) One member shall be appointed by the speaker of the House of Representatives.

(6) The remaining four members shall consist of representatives selected from and by the membership subject to final approval by the commissioner of insurance.

C, D. Repealed by Acts 2010, No. 703, §2, eff. January 1, 2011.

Acts 1958, No. 125. Amended by Acts 1960, No. 296, §1. Acts 1985, No. 644, §1; Acts 1986, No. 1021, §1; Acts 1993, No. 599, §1; Acts 2007, No. 459, §§1, 4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1417 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §2, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1475 redesignated as R.S. 22:24 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1476 - Assessments against insurers; dedications

§1476. Assessments against insurers; dedications

A.(1) Sufficient funds determined by the commissioner of insurance shall be provided by all insurers doing business in this state and subject to this Subpart, by the payment of an assessment to be levied against them by the commissioner in proportion to their gross direct premiums received in this state in the preceding year, less returned premiums. No such assessment shall exceed one percent of such premiums.

(2) An amount equal to two and one-fourth hundredths of one percent of the gross direct premiums received in this state, in the preceding year; two and thirty-seven hundredths of one percent of the direct gross premiums received in this state, in the year 2001; and two and one-half hundredths of one percent of the direct gross premiums received in the state, in the year 2003 and every year thereafter by insurers doing business in this state and subject to this Subpart, less returned premiums shall be deposited by the commissioner of insurance with the state treasurer to be credited to a special fund created in the state treasury entitled the Municipal Fire and Police Civil Service Operating Fund, hereinafter known as the "fund". Subject to an annual appropriation by the legislature pursuant to the provisions of R.S. 33:2480 and 2540, monies in the fund shall be used solely to support the operations of the office of state examiner, Municipal Fire and Police Civil Service. Monies in the fund shall be invested by the treasurer in the same manner as monies in the state general fund and interest earned on investment of these monies shall be credited to the state general fund. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall revert to the state general fund.

(3) Regardless of the percentage assessed by the commissioner of insurance, an amount equal to seven-tenths of one percent of the gross direct premiums received in this state, in the preceding year, by insurers doing business in this state and subject to this Subpart, less returned premiums shall be deposited by the commissioner with the state treasurer on behalf of the Municipal Police Employees' Retirement System, the Sheriffs' Pension and Relief Fund, and the Firefighters' Retirement System for the exclusive use of these retirement systems and allocated as follows:

(a)(i) First, the assessment shall be used for funding of mergers of local retirement systems with these statewide retirement systems, such mergers to be funded over a period of thirty years, unless the Public Retirement Systems' Actuarial Committee deems a shorter period appropriate. Such shorter period shall not use more than five percent of the total assessment in any one year, nor shall the aggregate of all mergers being funded in any one year use more than twenty-five percent of the total assessment in any one year.

(ii) One million five hundred thousand dollars of the twenty-five percent of the total assessment which is allocated for the purpose of mergers shall be expended first to fund the annual actuarial cost incurred by the State Police Pension and Retirement System with regard to implementation of Acts 2001, No. 1160, and this one million five hundred thousand dollars shall be expended prior to the funding of any mergers.

(b)(i) Second, any funds that remain after the allocations provided for in Subparagraph (a) of this Paragraph shall be used as provided for in Item (ii) of this Subparagraph, in meeting the remaining portion of the actuarially required contributions after receipt of the employee contributions at the rate established in R.S. 11:62(3), (6), and (9), after receipt of the employer contributions at the rate established in R.S. 11:103(C), and after receipt of all dedicated funds and taxes referred to in R.S. 11:103(C)(2)(a), in the amounts determined by the Public Retirement Systems' Actuarial Committee.

(ii)(aa) Any funds that remain after the allocations provided for in Subparagraph (3)(a) of this Paragraph shall be divided into three thirds and, then, a one-third portion shall be allocated separately to each of the three systems. Except as otherwise provided in this Item, each such system shall not receive a greater portion than one-third.

(bb) It is hereby acknowledged that any one system may not need the entire one-third portion that it receives each year to meet the remaining portion of its actuarially required contributions. In that event, any unused allocated funds shall be reallocated to such other system or systems of the three systems that have a need for additional funds to meet the remaining portion of the actuarially required contributions.

(cc) If one system does not need its total annual allocated portion, but two other systems do use their total annual allocated portions to meet the remaining portion of the actuarially required contributions and need additional funds for that purpose, then the unused allocated portion of the system that did not use its total annual allocated portion shall be divided equally between the two systems that need additional funds to meet the remaining portion of their actuarially required contributions, except that any funds not needed by either such system shall be reallocated to the other such system to meet the remaining portion of the actuarially required contributions.

(dd) Funds that are reallocated to a system pursuant to Subitem (bb) or (cc) of this Item shall be limited to the amount that is necessary to meet the remaining portion of the actuarially required contributions of the receiving system.

(c) The phrase "retirement system" or "system" as used in Paragraphs (3), (4), and (5) of this Subsection shall include the Sheriffs' Pension and Retirement Fund, as applicable, notwithstanding that it is technically a retirement fund and not a retirement system.

(4) After payment of the amounts established by the Public Retirement Systems' Actuarial Committee to the retirement systems as provided for in Paragraph (3) of this Subsection, all remaining funds shall be remitted to the state general fund.

(5) Any insurer which has not had one full year of experience immediately preceding said assessment, shall pay a sum to be fixed by the commissioner of insurance, and the following years its proportion shall be based upon its estimated premiums for the current year, subject to revision at the end of the year in accordance with the gross premiums received by said insurer, as hereinabove provided.

B. The expenses of the commissioner of insurance shall be met by an annual assessment on each insurer subject to this Subpart on the direct premiums, less return premiums, developed by it from the rates subject to regulation. The amount of such assessment shall be determined by the commissioner, but no such assessment shall exceed one percent of such premiums.

C. The expense fund so created shall be subject to the sole control of the commissioner of insurance, but shall be subject to budgetary controls as authorized in Title 39 of the Louisiana Revised Statutes of 1950; provided, however, that all surplus funds presently in said fund shall be immediately remitted to the general fund of the state and provided further that all surplus funds at the end of each fiscal year hereafter shall be remitted to the general fund of the state.

Acts 1958, No. 125. Amended by Acts 1960, No. 296, §1; Acts 1962, No. 10, §1; Acts 1972, No. 119, §1; Acts 1973, No. 188, §1; Acts 1974, No. 323, §1; Acts 1979, No. 434, §2; Acts 1980, No. 799, §4, eff. Aug. 1, 1980; Acts 1991, No. 397, §2, eff. July 1, 1991; Acts 1992, No. 497, §1, eff. July 1, 1992; Acts 1999, No. 931, §1; Acts 2001, No. 1160, §2, eff. July 1, 2001; Acts 2003, No. 456, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1419 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 226, §13(A), eff. June 30, 2009.

NOTE: Former R.S. 22:1476 redesignated as R.S. 22:1896 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Acts 2009, No. 226, §13(A), eff. June 30, 2009, provides that the state treasurer is hereby authorized and directed to transfer Two Hundred Fifty-Nine Thousand Eight Hundred Fifty Dollars from the Municipal Fire and Police Civil Service Operating fund to the Overcollections Fund (R.S. 39:100.21).



RS 22:1477 - Public property rates

§1477. Public property rates

The rates of fire, windstorm, and hail insurance covering state, parochial, and municipal public buildings or other public property shall be subject to supervisory and experience credits as promulgated by the Property Insurance Association of Louisiana.

Acts 1958, No. 125. Amended by Acts 1960, No. 296, §1; Acts 1985, No. 228, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1421 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1477 redesignated as R.S. 22:1332 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1478 - Right to employ attorney

§1478. Right to employ attorney

In the event the commissioner deems it necessary to take any legal step or to file any suit or other proceedings to carry out the provisions of this Subpart, he shall have the right to employ an attorney for said purpose, provided the fees to be paid said attorney shall be approved by the attorney general. It shall be the duty of the attorney general to render advice to the commissioner upon request.

Acts 1958, No. 125. Amended by Acts 1960, No. 296, §1; Acts 2003, No. 456, §1; Acts 2007, No. 459, §1, eff. Jan 1, 2008; Redesignated from R.S. 22:1422 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1478 redesignated as R.S. 22:1271 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1479 - Consumer representation; attorney general

§1479. Consumer representation; attorney general

In all proceedings before the commissioner, the attorney general shall have the right to represent the interest of the people of the state of Louisiana. The attorney general, or his designee, shall have the right to question witnesses, including industry or company representatives and all other appearing before the commissioner, and shall have the right to issue subpoenas to compel the attendance of witnesses and the production of documents.

Acts 1986, No. 834, §1; Acts 2007, No. 459, §1, eff. Jan. 1, 2008; Redesignated from R.S. 22:1422.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1479 redesignated as R.S. 22:724 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1480 - Repealed by Acts 2010, No. 703, §2, eff. Jan. 1, 2011.

§1480. Repealed by Acts 2010, No. 703, §2, eff. Jan. 1, 2011.



RS 22:1481 - Worker's compensation rates; safe workplace discount; criteria; inspection

§1481. Worker's compensation rates; safe workplace discount; criteria; inspection

A. Any insurer submitting rates and rating plans under this Subpart for worker's compensation policies may, but shall not be required to, provide for a safe workplace discount on worker's compensation premiums for those Louisiana employers who meet criteria, as established by the commissioner, to promote and maintain safety in the workplace. Such discount shall not exceed twenty percent of the amount of the premium.

B. The commissioner may promulgate rules and regulations specifying criteria for the safe workplace discount. He may also promulgate rules and regulations providing for an inspection program to establish the eligibility of any employer for a safe workplace discount, the premium volume to qualify, and the percent of discount available to eligible employers.

C. Any rules and regulations promulgated to provide for a safe workplace discount under the provisions of this Section shall become effective no later than July 1, 1990.

Acts 1989, No. 664, §1; Redesignated from R.S. 22:1424 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1481 redesignated as R.S. 22:1501 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1482 - Military personnel premium discount; rebates

§1482. Military personnel premium discount; rebates

A. Beginning on July 1, 2006, and thereafter, every motor vehicle insurer authorized to transact business in this state shall provide to active military personnel based in this state a discount of twenty-five percent of the premium on any automobile liability insurance policy purchased in this state to cover motor vehicles owned by such military personnel.

B. Insurers providing the discount authorized by this Section to active military personnel shall be entitled to a credit that shall be applied toward the premium taxes imposed under R.S. 22:838 and 831 in an amount equal to the discount actually provided. To the extent an insurer's credit authorized in this Section exceeds the insurer's premium tax liability, the amount of credit not used to offset premium taxes due shall be considered overpaid taxes and shall be refundable to the insurer, without interest. Such insurers shall submit to the commissioner of insurance the documents, evidence, and proof required, in accordance with the rules and regulations adopted by the commissioner, to establish the discounts actually provided.

C. The commissioner of insurance shall adopt rules and regulations, in accordance with the Administrative Procedure Act, to implement the provisions of this Section. The rules and regulations shall include and not be limited to the following:

(1) Provisions defining and delineating active military personnel who may receive the discount.

(2) Recordkeeping requirements for the insurers.

(3) Procedures for submitting claims for premium tax credits.

(4) A listing of the documents, evidence, and proof necessary to establish a valid claim.

(5) Time requirements and limitations for the submission of a claim, examination of the claim, and a final decision by the commissioner.

(6) Other such provisions necessary for the proper implementation of this Section.

Acts 2004, No. 770, §1; Acts 2005, No. 408, §1, eff. July 11, 2005; Redesignated from R.S. 22:1425 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1482 redesignated as R.S. 22:1502 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1482.1 - Military personnel premium discount for homeowner's insurance

§1482.1. Military personnel premium discount for homeowner's insurance

A. Beginning August 1, 2008, and thereafter, every homeowner's insurer authorized to transact business in this state and offering homeowner's coverage in this state may provide to active military personnel based in this state a discount of ten percent of the premium on any homeowner's insurance policy purchased in this state to cover immovable property owned by such military personnel.

B. The commissioner of insurance shall adopt rules and regulations, in accordance with the Administrative Procedure Act, to implement the provisions of this Section. The rules and regulations shall include and not be limited to the following:

(1) Provisions defining and delineating active military personnel who may receive the discount.

(2) Recordkeeping requirements for the insurer.

(3) Other such provisions necessary for the proper implementation of this Section.

Acts 2008, No. 849, §1.



RS 22:1483 - Premium discounts, credits, rate differentials, adjustments in deductibles, and other adjustments for compliance with building codes and for damage mitigation

§1483. Premium discounts, credits, rate differentials, adjustments in deductibles, and other adjustments for compliance with building codes and for damage mitigation

A. Any insurer required to submit rates and rating plans to the commissioner of insurance shall provide an actuarially justified discount, credit, rate differential, adjustment in deductible, or any other adjustment to reduce the insurance premium to insureds who build or retrofit a structure to comply with the requirements of the State Uniform Construction Code.

B. Any insurer required to submit rates and rating plans to the commissioner of insurance shall provide an actuarially justified discount, credit, rate differential, adjustment in deductible, or any other adjustment to reduce the insurance premium to insureds who install mitigation improvements or retrofit their property utilizing construction techniques demonstrated to reduce the amount of loss from a windstorm or hurricane. Such mitigation improvements or construction techniques shall include but not be limited to roof deck attachments; secondary water barriers; roof coverings; brace gable ends; construction techniques which enhance or reinforce roof strength; roof-covering performance; roof-to-wall strength, wall-to-floor-to-foundation strength; opening protection; and window, door, and skylight strength.

C. The commissioner of insurance, in consultation with the State Uniform Construction Code Council, shall, no later than January 1, 2008, promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Section. The rules and regulations may include but not be limited to the following:

(1) Provisions defining and delineating the criteria for discounts, credits, rate differentials, adjustments in deductibles, or any other adjustments to reduce the insurance premium and how such discounts, credits, rate differentials, adjustments in deductibles, or any other adjustments are computed in determining their application in each premium quoted.

(2) Those items necessary for an insurer to compute or otherwise determine the actuarially justified amount of any premium rate reduction, discount, credit, rate differential, reduction in deductible, or other adjustment available to an insured.

(3) Provisions establishing the inspection and certification requirements for insureds who comply with the provisions of this Section.

(4) Recordkeeping requirements for insurers.

Acts 2007, No. 323, §1, eff. July 9, 2007; Redesignated from R.S. 22:1426 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1483 redesignated as R.S. 22:1503 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1484 - Property, casualty, and liability insurance; premium increase by insurer without or with material change in circumstances of insured; notice of premium increase

§1484. Property, casualty, and liability insurance; premium increase by insurer without or with material change in circumstances of insured; notice of premium increase

A.(1) No insurer shall be entitled to an additional premium for a commercial property, casualty, or liability insurance policy which has been in effect for more than ninety days or for a noncommercial property, casualty, or liability insurance policy which has been in effect for more than sixty days when there has been no material change in the circumstances of the insured from those stated by the insured in his application for the policy. For an insurance company to be entitled to any additional premium, the insured must receive a billing notice and either an explanation of any premium increase or a statement that asks the insured to contact either the insurance company or its producer if the insured has any questions about the billing notice or the premium increase, within the first sixty days of the effective date of the policy. If the company or agent fails to bill the insured within the first sixty days of the effective date of the policy, the insured shall not be responsible for payment of such additional premium, shall not be penalized for nonpayment of that additional premium, and his policy shall not be cancelled for failure to pay such additional premium.

(2) A notice of an additional premium for a commercial property, casualty, or liability insurance policy which has been in effect for less than ninety days or for a noncommercial property, casualty, or liability insurance policy which has been in effect for less than sixty days when there has been a material change in the circumstances of the insured from those stated by the insured in his application for the policy shall be mailed or delivered to the insured at least thirty days prior to the date that the additional premium is due.

B. In this Section, "material change" shall mean any change in any matter which, if stated on the application, would have resulted in a different initial premium for the policy.

C. Nothing in this Section shall be construed to prevent an insurer from making rate changes at subsequent renewal dates of the policy.

D. This Section does not apply to audit type policies where the actual premium is to be determined at a later date.

E. This Section does not apply to property subject to ratings by the Property Insurance Association of Louisiana.

Acts 1988, No. 359, §1, eff. Sept. 1, 1988; Acts 1989, No. 658, §1; Acts 1991, No. 769, §1; Acts 1993, No. 196, §1; Acts 2006, No. 784, §1, eff. June 30, 2006; Acts 2006, No. 787, §1; Redesignated from R.S. 22:1464 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1484 redesignated as R.S. 22:1504 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1485 - Homeowner's insurance; premium discounts

§1485. Homeowner's insurance; premium discounts

A. As used in this Section, the following terms shall have the following meanings:

(1) "Mobile home", "manufactured home", and "manufactured housing" means a structure, transportable in one or more sections, which, in the traveling mode, is eight body feet or more in width or forty body feet or more in length or, when erected on site, is three hundred twenty or more square feet and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities and includes the plumbing, heating and air conditioning, and electrical systems contained therein.

(2) "Permanently structured home" means a structure with a permanent foundation that is not considered manufactured or mobile.

(3) "Security system" means a monitored security device that is wired to a local law enforcement or fire department.

B. Every insurer authorized to issue a policy of homeowner's insurance in this state who offers a policy premium discount based on the installation or existence of a security system in a permanently structured home shall provide the same or a similar premium discount for policies of homeowner's insurance covering mobile homes, manufactured homes, or manufactured housing.

Acts 1997, No. 185, §1; Redesignated from R.S. 22:1464.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1485 redesignated as R.S. 22:1505 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1486 - Redesignated as R.S. 22:75 by Acts 2010, No. 703, §3, eff. Jan. 1, 2011.

§1486. Redesignated as R.S. 22:75 by Acts 2010, No. 703, §3, eff. Jan. 1, 2011.



RS 22:1487 - Comparison data for automobile insurance policies

§1487. Comparison data for automobile insurance policies

A. The Department of Insurance may compile computerized comparisons of premiums charged and coverage available for automobile insurance policies for typical individuals, families, and businesses, broken down by geographic area and by different deductible levels. The department may make such information available to consumers upon request and upon payment of a nominal fee designed to cover the cost of printing, but not of compiling or analyzing such data.

B. The department may prepare a comparison summary of automobile insurance rates for policies delivered or issued for delivery in this state and shall publish such summary twice annually in the official journal of this state.

C. The department may annually publish in pamphlet form, and make available to consumers, information useful to consumers in choosing automobile insurance coverage, including information about certain policy provisions of which consumers should be particularly careful.

Acts 1993, No. 959, §1; Redesignated from R.S. 22:1473 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1487 redesignated as R.S. 22:1507 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1488 - Homeowner's insurance clarity; publication of aggregate data; penalties

§1488. Homeowner's insurance clarity; publication of aggregate data; penalties

A.(1)(a) Each insurance company authorized to write homeowner's insurance in this state shall annually submit to the commissioner, commencing on or before May 1, 2015, for homeowner's insurance policies, the total amount of direct paid losses reported by peril less all deductibles, the number of policies written, and the direct written premiums for the prior calendar year. The insurance company shall report the computations to the commissioner by zip code and parish. The information received by the commissioner shall be aggregated across all insurance companies collectively, and the aggregated totals shall be arranged by zip code and parish.

(b) "Homeowner's insurance" as used in this Section shall include condominium insurance, residential fire insurance, renter's and tenant's insurance, and mobile home and manufactured housing insurance.

(c) Creditor-placed homeowner's insurance, condominium association insurance, and commercial insurance are excluded from the requirements of this Section.

(2) The commissioner shall compile and publish on the Department of Insurance website by June first annually the aggregated total of the data provided in Paragraph (1) of this Subsection by zip code and parish for the prior calendar year.

(3) Each insurance company authorized to write homeowner's insurance in this state shall annually submit to the commissioner, commencing on or before May 1, 2015, computations of the direct paid losses by peril, the number of policies written, and direct written premiums, by zip code and parish, by calendar year for the prior calendar year, for each of the following perils:

(a) Fire.

(b) Wind and hail.

(c) Catastrophe wind and hail per data call by the commissioner.

(d) Flood.

(e) All other perils.

(4) The commissioner shall post a link to the data on the Department of Insurance website in a prominent position on the website's home page.

B. The commissioner shall post on the Department of Insurance website a general description of the ratemaking methodology that the commissioner permits insurance companies to use in establishing their homeowner's insurance rates.

C.(1) Commencing on or before May 1, 2015, each insurance company authorized to write homeowner's insurance in this state shall provide the information required pursuant to Subsection A of this Section, commencing with the 2004 calendar year. Voluntary submissions of the information required by Subsection A of this Section for calendar years prior to 2004 may be submitted and shall be compiled and posted by the commissioner in the same manner.

(2) The commissioner shall compile the aggregated totals for each calendar year submitted and publish the aggregated totals on the Department of Insurance website pursuant to Paragraph (A)(2) of this Section.

D.(1) Upon written request of an insurance company, the commissioner may modify or extend for an additional time period, for good cause shown, the reporting requirements of this Section. Any modifications or extensions granted by the commissioner shall be noted on the Department of Insurance website, along with a projected date of compliance. Good cause may include but is not limited to either of the following:

(a) The insurance company's limited percentage of the total homeowner's insurance market in this state.

(b) The undue burden of compiling and reporting computation, data, and other information required by this Section due to the manner, format, or method in which the insurance company has stored the computations, data, or other information required.

(2) Any insurance company that fails to timely comply with the reporting requirements of this Section shall be given notice by the commissioner of the failure and provided thirty days to comply. Any insurance company that fails to comply on or before the thirtieth day, unless modified or extended by the commissioner, shall be fined ten thousand dollars per month by the commissioner until the date of compliance. Any funds collected pursuant to this Paragraph shall be deposited into the state general fund. These fines shall not be waived or reduced except by an act of the legislature.

(3) The commissioner shall waive or modify the reporting requirements of this Section if an insurance company meets any of the following criteria:

(a) Does not store the computations, data, or other information required.

(b) Is required to materially upgrade, modify, redevise, or reprogram computer systems to provide the computations, data, or other information required.

(c) Is required to significantly divert limited resources to provide the computations, data, or other information required.

E. Any information reported to the commissioner by an insurer as required by this Section shall be treated as confidential. Use of the information is limited solely to the purposes authorized in this Section, and the information submitted by each insurer pursuant to this Section shall be exempt from the Public Records Law, R.S. 44:1 et seq.

F. Each report submitted by an insurance company pursuant to this Section shall include a notarized affidavit executed by an executive of that company attesting to the validity of the data reported.

G. The commissioner may issue such rules and regulations as may be necessary or proper to carry out the provisions of this Section. Such rules and regulations shall be promulgated and adopted in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

H. The provisions of this Section shall become void on May 1, 2017.

Acts 2014, No. 427, §1.



RS 22:1489 - Redesignated as R.S. 22:1509 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1489. Redesignated as R.S. 22:1509 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1490 - Redesignated as R.S. 22:1510 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1490. Redesignated as R.S. 22:1510 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1491 - Redesignated as R.S. 22:1511 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1491. Redesignated as R.S. 22:1511 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1492 - Redesignated as R.S. 22:1512 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1492. Redesignated as R.S. 22:1512 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1493 - Redesignated as R.S. 22:1513 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1493. Redesignated as R.S. 22:1513 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1494 - Redesignated as R.S. 22:1514 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1494. Redesignated as R.S. 22:1514 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1500 - Subsections A - J redesignated as R.S. 22:781 and Subsection K redesignated as R.S. 22:914 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1500. Subsections A - J redesignated as R.S. 22:781 and Subsection K redesignated as R.S. 22:914 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1501 - Purpose

SUBPART P. USE OF CREDIT INFORMATION

§1501. Purpose

The purpose of this Subpart is to regulate the use of credit information for personal insurance so that consumers are afforded certain protections with respect to the use of such information.

Acts 2003, No. 1256, §1; Redesignated from R.S. 22:1481 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1502 - Scope

§1502. Scope

This Subpart applies to personal insurance and not to commercial insurance. For purposes of this Subpart, "personal insurance" means private passenger automobile, homeowners, motorcycle, mobile home owners, and noncommercial dwelling fire insurance policies and boat, personal watercraft, snowmobile, and recreational vehicle policies. Such policies must be individually underwritten for personal, family, or household use. No other type of insurance shall be included as personal insurance for the purposes of this Subpart.

Acts 2003, No. 1256, §1; Redesignated from R.S. 22:1482 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1503 - Definitions

§1503. Definitions

For the purposes of this Subpart, the following terms shall have the following meanings:

(1) "Adverse action" means a denial or cancellation of, an increase in any charge for, or a reduction or other adverse or unfavorable change in the terms of coverage or amount of any insurance, existing or applied for, in connection with the underwriting of personal insurance.

(2) "Affiliate" means any company that controls, is controlled by, or is under common control with another company.

(3) "Applicant" means any individual who has applied to be covered by a personal insurance policy with an insurer.

(4) "Consumer" means an insured whose credit information is used or whose insurance score is calculated in the underwriting or rating of a personal insurance policy or an applicant for such a policy.

(5) "Consumer reporting agency" means any person which, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties.

(6) "Credit information" means any credit-related information derived from a credit report, found on a credit report itself, or provided on an application for personal insurance. Information that is not credit related shall not be considered "credit information", regardless of whether it is contained in a credit report or in an application, or is used to calculate an insurance score.

(7) "Credit report" means any written, oral, or other communication of information by a consumer reporting agency bearing on a consumer's credit worthiness, credit standing, or credit capacity which is used or expected to be used or collected in whole or in part for the purpose of serving as a factor to determine personal insurance premiums, eligibility for coverage, or tier placement.

(8) "Insurance score" means a number or rating that is derived from an algorithm, computer application, model, or other process that is based in whole or in part on credit information for the purposes of predicting the future insurance loss exposure of an individual applicant or insured.

Acts 2003, No. 1256, §1; Redesignated from R.S. 22:1483 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1504 - Use of credit information

§1504. Use of credit information

An insurer authorized to do business in Louisiana that uses credit information to underwrite or rate risks shall not:

(1) Use an insurance score that is calculated using income, gender, address, zip code, ethnic group, religion, marital status, or nationality of the consumer as a factor.

(2) Deny, cancel, or nonrenew a policy of personal insurance solely on the basis of credit information, without consideration of any other applicable underwriting factor independent of credit information and not expressly prohibited by Paragraph (1) of this Section.

(3) Base an insured's renewal rates for personal insurance solely upon credit information, without consideration of any other applicable factor independent of credit information.

(4) Take an adverse action against a consumer solely because he does not have a credit card account or other credit history, without consideration of any other applicable factor independent of credit information.

(5) Consider an absence of credit information or an inability to calculate an insurance score in underwriting or rating personal insurance, unless the insurer does one of the following:

(a) Treats the consumer as otherwise approved by the commissioner, if the insurer presents information that such an absence or inability relates to the risk by the insurer.

(b) Treats the consumer as if the applicant or insured had neutral credit information, as defined by the insurer.

(c) Excludes the use of credit information as a factor and uses only other underwriting criteria.

(6) Takes an adverse action against a consumer based on credit information, unless an insurer obtains and uses a credit report issued or an insurance score calculated within one hundred and eighty days from the date the policy is first written or renewal is issued.

(7) Uses credit information unless not later than every thirty-six months following the last time that the insurer obtained current credit information for the insured, the insurer recalculates the insurance score or obtains an updated credit report. Regardless of the requirements of this Paragraph:

(a) At annual renewal, upon the request of a consumer or the consumer's agent, the insurer shall re-underwrite and re-rate the policy based upon a current credit report or insurance score. An insurer need not recalculate the insurance score or obtain the updated credit report of a consumer more frequently than once in a twelve-month period.

(b) The insurer shall have the discretion to obtain current credit information upon any renewal before thirty-six months, if consistent with its underwriting guidelines.

(c) No insurer need obtain current credit information for an insured, notwithstanding the requirements of Subparagraph (a) of this Paragraph, if one of the following applies:

(i) The insurer is treating the consumer as otherwise approved by the commissioner.

(ii) The insured is in the most favorably priced tier of the insurer or group of affiliated insurers; however, the insurer shall have the discretion to order such report, if consistent with its underwriting guidelines.

(iii) Credit was not used for underwriting or rating such insured when the policy was initially written; however, the insurer shall have the discretion to use credit for underwriting or rating such insured upon renewal, if consistent with its underwriting guidelines.

(iv) The insurer reevaluates the insured beginning no later than thirty-six months after inception and thereafter based upon other underwriting or rating factors, excluding credit information.

(v) The insurer provides a documented offer to the insured on an annual basis of the insured's right to voluntarily request that their insurance credit score be rerun and reevaluated based on the current information available at the time of the insured's request.

(d) For personal policies in place prior to August 15, 2003, the insurer shall begin reevaluating renewal policies in compliance with this Section no later than thirty-six months from August 15, 2003, unless otherwise requested in accordance with Subparagraph (a) of this Paragraph or otherwise not required under Subparagraph (c) of this Paragraph.

(8) Use the following as a negative factor in any insurance scoring methodology or in reviewing credit information for the purpose of underwriting or rating a policy of personal insurance:

(a) Credit inquiries requested by the consumer for his own credit information, or inquiries not initiated by the consumer, including promotional inquiries, periodic inquiries by existing credit providers, and credit system administration inquiries.

(b) Inquiries relating to insurance coverage, if so identified on a consumer's credit report.

(c) Collection accounts with a medical industry code, if so identified on the consumer's credit report.

(d) Multiple lender inquiries, if coded by the consumer reporting agency on the consumer's credit report as being from the home mortgage industry and made within thirty days of one another, unless only one inquiry is considered.

(e) Multiple lender inquiries, if coded by the consumer reporting agency on the consumer's credit report as being from the automobile lending industry and made within thirty days of one another, unless only one inquiry is considered.

(f) The extension of available credit in excess of what the insurer deems reasonable, when the consumer has an otherwise acceptable credit history and does not present an increased underwriting or rating risk.

(9) Create unreasonable disparities between underwriting tier placement between different lines of personal insurance for the same applicant solely on the basis of credit information unless justified by actuarial or statistical data or sound underwriting criteria, without consideration of any other applicable underwriting factor independent of credit information and not expressly prohibited by Paragraph (1) of this Section.

(10) Use credit information which would increase the expiring premium, due to a change in credit information, for policies that renew between August 15, 2006, and December 31, 2006.

Acts 2003, No. 1256, §1; Acts 2006, No. 688, §1; Redesignated from R.S. 22:1484 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1505 - Dispute resolution and error correction

§1505. Dispute resolution and error correction

If it is determined through the dispute resolution process set forth in the federal Fair Credit Reporting Act, 15 U.S.C. 1681i(a)(5) that the credit information of a current insured was incorrect or incomplete and if the insurer receives notice of such determination from either the consumer reporting agency or from the insured, the insurer shall re-underwrite and re-rate the consumer within thirty days of receiving the notice. After re-underwriting or re-rating the insured, the insurer shall make any adjustments necessary, consistent with its underwriting and rating guidelines. If an insurer determines that the insured has overpaid premium, the insurer shall refund to the insured the amount of overpayment calculated back to the shorter of either the last twelve months of coverage or the actual policy period.

Acts 2003, No. 1256, §1; Redesignated from R.S. 22:1485 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1506 - Appeals of underwriting or rates

§1506. Appeals of underwriting or rates

Insurers using credit information to underwrite or rate risks shall provide a process for the consumer to appeal the underwriting or rating of risks for which credit scoring may be an inappropriate factor. Nothing in this Section shall be construed to provide a consumer or other insured with a cause of action that does not exist in the absence of this Section.

Acts 2003, No. 1256, §1; Redesignated from R.S. 22:1486 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1507 - Exemptions from the use of credit information

§1507. Exemptions from the use of credit information

Insurers shall provide reasonable exemptions from the use of credit information in underwriting or rating risks if the consumer can clearly demonstrate that his credit history is unduly influenced by a medical crisis, death of a spouse, identity theft, the personal guaranty of a business loan, or a catastrophic event as deemed by the commissioner of insurance. Nothing in this Section shall be construed to provide a consumer or other insured with a cause of action that does not exist in the absence of this Section.

Acts 2003, No. 1256, §1; Redesignated from R.S. 22:1487 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1508 - Initial notification

§1508. Initial notification

A. If an insurer writing personal insurance uses credit information in underwriting or rating a consumer, the insurer or its agent shall disclose, either on the insurance application or at the time the insurance application is taken, that it may obtain credit information in connection with such application. Such disclosure shall be either written or provided to an applicant in the same medium as the application for insurance. The insurer need not provide the disclosure statement required under this Section to any insured on a renewal policy, if such consumer has previously been provided a disclosure statement.

B. Use of the following example disclosure statement constitutes compliance with this Section: "In connection with this application for insurance, we may review your credit report or obtain or use a credit-based insurance score based on the information contained in that credit report. We may use a third party in connection with the development of your insurance score."

Acts 2003, No. 1256, §1; Redesignated from R.S. 22:1488 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1509 - Adverse action notification

§1509. Adverse action notification

If an insurer takes an adverse action based upon credit information, the insurer must meet the notice requirements of this Section. Such insurer shall:

(1) Provide notification to the consumer that an adverse action has been taken in accordance with the requirements of the federal Fair Credit Reporting Act, 15 U.S.C. 1681m(a).

(2) Provide notification to the consumer explaining the reason for the adverse action. The reasons shall be provided in sufficiently clear and specific language so that a person can identify the basis for the insurer's decision to take an adverse action. Such notification shall include a description of up to four factors that were the primary influences of the adverse action. The use of generalized terms such as "poor credit history", "poor credit rating", or "poor insurance score" does not meet the explanation requirements of this Section. Standardized credit explanations provided by consumer reporting agencies or other third-party vendors are deemed to comply with this Section.

Acts 2003, No. 1256, §1; Redesignated from R.S. 22:1489 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1510 - Filing

§1510. Filing

A. Insurers that use insurance-related scoring systems to underwrite and rate risks shall file their scoring models or other scoring processes with the Department of Insurance. A third party may file scoring models on behalf of insurers. A filing that includes insurance scoring may include loss experience justifying the use of credit information.

B. Any filing relating to credit information is considered a trade secret under R.S. 51:1431.

Acts 2003, No. 1256, §1; Redesignated from R.S. 22:1490 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1510 redesignated as R.S. 22:1151 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1511 - Indemnification

§1511. Indemnification

A. An insurer shall indemnify, defend, and hold producers harmless from and against all liability, fees, and costs arising out of or relating to the actions, errors, or omissions of a producer who obtains or uses credit information or insurance scores for an insurer, provided the producer follows the instructions of or procedures established by the insurer and complies with any applicable law or regulation.

B. An insurer or credit information provider shall not require a producer to indemnify or hold them harmless, except to the extent of the producer's negligent failure to comply with procedures established by the insurer or credit information provider. An insurer shall not evaluate or compensate a producer based upon the customer credit scores submitted by the producer. An insurer using credit information for underwriting or rating purposes shall provide appropriate training to its producers.

C. Nothing in this Section shall be construed to provide a consumer, agent, or other insured with a cause of action that does not exist in the absence of this Section.

Acts 2003, No. 1256, §1; Redesignated from R.S. 22:1491 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1511 redesignated as R.S. 22:1152 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1512 - Sale of policy term information by consumer reporting agency

§1512. Sale of policy term information by consumer reporting agency

A. No consumer reporting agency or insurer shall provide or sell dates or lists that include any information that in whole or in part was submitted in conjunction with an insurance inquiry about a consumer's credit information or a request for a credit report or insurance score. Such information includes but is not limited to the expiration dates of an insurance policy or any other information that may identify time periods during which a consumer's insurance may expire and the terms and conditions of the consumer's insurance coverage.

B. The restrictions provided in Subsection A of this Section do not apply to data or lists the consumer reporting agency or insurer supplies to the insurance producer from whom information was received, the insurer on whose behalf such producer acted, or such insurer's group, affiliates, or holding companies.

C. Nothing in this Section shall be construed to restrict any insurer from being able to obtain a claims history report or a motor vehicle report.

Acts 2003, No. 1256, §1; Redesignated from R.S. 22:1492 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1512 redesignated as R.S. 22:1153 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1513 - Severability

§1513. Severability

If any portion of this Subpart is declared invalid due to an interpretation of or a future change in the federal Fair Credit Reporting Act, the remaining parts thereof shall be in no manner affected thereby but shall remain in full force and effect.

Acts 2003, No. 1256, §1; Redesignated from R.S. 22:1493 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1513 redesignated as R.S. 22:1154 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1513.1 - Redesignated as R.S. 22:1155 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1513.1. Redesignated as R.S. 22:1155 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1514 - Applicability

§1514. Applicability

This Subpart shall apply to personal insurance policies either written to be effective or renewed on or after nine months from August 15, 2003.

Acts 2003, No. 1256, §1; Redesignated from R.S. 22:1494 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1514 redesignated as R.S. 22:1581 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1514.1 - Redesignated as R.S. 22:1582 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1514.1. Redesignated as R.S. 22:1582 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1514.2 - Redesignated as R.S. 22:1583 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1514.2. Redesignated as R.S. 22:1583 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1514.3 - Redesignated as R.S. 22:1584 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1514.3. Redesignated as R.S. 22:1584 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1514.4 - Redesignated as R.S. 22:1585 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1514.4. Redesignated as R.S. 22:1585 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1521 - Title of Part

PART V. COLLISION DAMAGE WAIVER LAW

§1521. Title of Part

This Part shall be known and may be cited as the "Louisiana Collision Damage Waiver Law".

Acts 1989, No. 773, §2, eff. Jan. 1, 1990; Redesignated from R.S. 22:2091.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1521 redesignated as R.S. 22:915 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1522 - Scope

§1522. Scope

This Part shall apply to all persons in the business of leasing rental motor vehicles from locations in this state under an agreement which imposes upon the lessee an obligation to pay for any damages caused to the leased vehicle. The provisions of this Part apply solely to the collision damage waiver portion of the rental agreement which shall not be considered insurance.

Acts 1989, No. 773, §2, eff. Jan. 1, 1990; Redesignated from R.S. 22:2091.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1523 - Definitions

§1523. Definitions

A. "Collision damage waiver" means any contract or contractual provision, whether separate from or a part of a motor vehicle rental agreement, whereby the lessor agrees for a charge, to waive any and all claims against the lessee for any damages to the rental motor vehicle during the term of the rental agreement.

B. "Lessor" means any person or organization in the business of providing rental motor vehicles to the public.

C. "Lessee" means any person or organization obtaining the use of a rental motor vehicle from a lessor under the terms of a rental agreement.

D. "Rental agreement" means any written agreement setting forth the terms and conditions governing the use of the rental motor vehicle by the lessee.

E. "Rental motor vehicle" means a private passenger type vehicle including passenger cars, passenger vans, and minivans that are primarily intended to transport persons, and which, upon execution of a rental agreement, is made available to a lessee for his use.

Acts 1989, No. 773, §2, eff. Jan. 1, 1990; Acts 1990, No. 589, §1, eff. July 19, 1990; Redesignated from R.S. 22:2091.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1523 redesignated as R.S. 22:1946 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1524 - Notice required; application; fee

§1524. Notice required; application; fee

A. No lessor shall issue or offer to issue a collision damage waiver in Louisiana until a notice has been filed with the commissioner of insurance as provided in this Part. Notice shall be filed in writing, in a form prescribed by the commissioner, and shall be accompanied by an application fee of one hundred dollars.

B. A lessor of rental motor vehicles with one or more locations within the state will not be required to file more than one notice.

Acts 1989, No. 773, §2, eff. Jan. 1, 1990; Redesignated from R.S. 22:2091.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1524 redesignated as R.S. 22:714 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1525 - Collision damage waiver; form filing requirements

§1525. Collision damage waiver; form filing requirements

A. No lessor shall deliver or issue for delivery in this state a rental motor vehicle agreement containing a collision damage waiver unless such agreement is filed with the commissioner at least thirty days prior to its effective date and the commissioner has not disapproved the collision damage waiver portion of such agreement within such thirty days.

B. No collision damage waiver shall be approved unless:

(1) It is written in simple and readable words with common meanings and is understandable.

(2) The terms of the collision damage waiver are prominently displayed, including but not limited to any conditions or exclusions, or both, applicable to the collision damage waiver. The collision damage waiver may exclude the following:

(a) Damages caused intentionally by the lessee or as a result of his willful or wanton misconduct.

(b) Driving while intoxicated or under the influence of any drug, or the combined influence of alcohol and any drug.

(c) Damages caused while engaging in any speed contest.

(d) Damages caused while using the vehicle to push or tow anything, or using the vehicle to carry persons or property for hire, unless authorized by the lessor.

(e) Damages incurred while driving outside the geographical limitations set forth in the contract.

(f) Damages incurred while the vehicle is driven, with the lessee's permission or accession, by anyone other than a person authorized under the contract to drive the vehicle.

(g) The vehicle was leased or an authorized driver approved as a result of fraudulent information provided to the lessor.

(h) Damage caused while committing or as a result of commission of a felony.

(3) All restrictions, conditions, or provisions in or endorsed on a collision damage waiver shall be printed in type as large as brevier or ten point type, or be written in pen and ink or typewritten in or attached to such agreement.

(4) The collision damage waiver includes a statement of the daily charge for the period in question.

(5) The contractual provision containing the collision damage waiver shall display the following notice on its face, in boldface type and in no smaller print than ten point type. The notice shall be explained to the consumer by the lessor and signed and dated by the lessee prior to the consummation of the contract. If the provision is not contained in the contract, then the provision shall be attached to the contract and shall be considered a part thereof.

"NOTICE: IF YOU HAVE COLLISION COVERAGE UNDER YOUR OWN AUTOMOBILE INSURANCE POLICY WRITTEN IN LOUISIANA, YOUR COLLISION COVERAGE AUTOMATICALLY EXTENDS TO RENTAL MOTOR VEHICLES PURSUANT TO R.S. 22:1296.

EVEN IF YOU ARE NOT A LOUISIANA INSURED, THE PURCHASE OF COLLISION DAMAGE WAIVER IS NOT MANDATORY AND MAY BE WAIVED. THIS CONTRACT OFFERS, FOR AN ADDITIONAL CHARGE, A COLLISION DAMAGE WAIVER TO COVER YOUR RESPONSIBILITY FOR DAMAGE TO THE VEHICLE. BEFORE DECIDING WHETHER TO PURCHASE THE COLLISION DAMAGE WAIVER, YOU MAY WISH TO DETERMINE WHETHER YOUR OWN AUTOMOBILE INSURANCE AFFORDS YOU COVERAGE FOR DAMAGE TO THE RENTAL VEHICLE AND THE AMOUNT OF THE DEDUCTIBLE UNDER SUCH COVERAGE."

Acts 1989, No. 773, §2, eff. Jan. 1, 1990; Redesignated from R.S. 22:2091.5 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1525 redesignated as R.S. 22:715 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1526 - Unfair trade practices

§1526. Unfair trade practices

The commissioner may order any lessor which has filed a notice pursuant to this Part, or its officials and representatives, to cease and desist from engaging in the following unfair trade practices:

(1) The making of any false or misleading statements, orally or in writing, in connection with the sale, offer to sell, or advertisement of a collision damage waiver.

(2) The omission of any material statement in connection with the sale, offer to sell, or advertisement of a collision damage waiver, which under the circumstances should have been made in order to prevent the statements that were made from being misleading.

(3) The making of any statement that the purchase of a collision damage waiver is mandatory.

(4) The failure to provide proper disclosure that the purchase of a collision damage waiver may be duplicative of the lessee's automobile insurance contract.

Acts 1989, No. 773, §2, eff. Jan. 1, 1990; Redesignated from R.S. 22:2091.6 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1526 redesignated as R.S. 22:716 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1527 - Application of insurance laws

§1527. Application of insurance laws

Except as otherwise specifically provided in this Part, none of the other provisions of this Title shall apply to collision damage waivers. None of the provisions of this Part shall apply to the issuance of collision insurance underwritten by an insurer authorized to transact property and casualty business in this state. No lessor to whom this Part applies shall be compelled to join or contribute financially to any plan, pool, association or guaranty or insolvency fund in this state on account of his activities as a lessor.

Acts 1989, No. 773, §2, eff. Jan. 1, 1990; Redesignated from R.S. 22:2091.7 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1527 redesignated as R.S. 22:717 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1528 - Injunctions

§1528. Injunctions

The commissioner may seek temporary and permanent injunctions restraining violations or attempted violations of this Part in the Nineteenth Judicial District Court.

Acts 1989, No. 773, §2, eff. Jan. 1, 1990; Redesignated from R.S. 22:2091.8 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1528 redesignated as R.S. 22:718 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1529 - Penalties

§1529. Penalties

A. Any lessor who is found by the commissioner to have violated or attempted to violate any provision of this Part, may be subject to a penalty under this Section, as determined by the commissioner. Each issuance, procurement, or negotiation of a single collision damage waiver shall be deemed a separate violation.

B. A monetary penalty not to exceed five hundred dollars may be imposed for each violation. No fine or fines shall be imposed against a lessor, pursuant to this Section, which aggregates in excess of ten thousand dollars in any calendar year.

C. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 1989, No. 773, §2, eff. Jan. 1, 1990; Redesignated from R.S. 22:2091.9 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.

NOTE: Former R.S. 22:1529 redesignated as R.S. 22:719 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1530 - Taxes

§1530. Taxes

The rates charged for the collision damage waiver by a licensee under this Part shall be exempt from insurance taxes and insurance taxation provided that sales taxes in effect in the locale of rental contract issuance are applied, collected, and remitted to the proper tax authority.

Acts 1989, No. 773, §2, eff. Jan. 1, 1990; Redesignated from R.S. 22:2091.10 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1530 redesignated as R.S. 22:720 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1531 - Redesignated as R.S. 22:49 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1531. Redesignated as R.S. 22:49 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1532 - Redesignated as R.S. 22:722 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1532. Redesignated as R.S. 22:722 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1533 - Redesignated as R.S. 22:723 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1533. Redesignated as R.S. 22:723 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1535 - Redesignated as R.S. 22:991 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1535. Redesignated as R.S. 22:991 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1541 - Purpose and scope

CHAPTER 5. PRODUCERS AND OTHER REGULATED ENTITIES

PART I. PRODUCERS

SUBPART A. QUALIFICATIONS AND LICENSING

§1541. Purpose and scope

This Subpart shall govern the qualifications and procedures for the licensing of insurance producers. These provisions shall apply to any and all lines of insurance and types of insurers as set forth in this Subpart.

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:1131 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1542 - Definitions

§1542. Definitions

As used in this Subpart, unless the context requires otherwise, the following definitions shall be applicable:

(1) "Authorized insurer" shall have the same definition as set forth in R.S. 22:46.

(2) "Business entity" shall mean a corporation, association, partnership, limited liability company, limited liability partnership, or other legal entity.

(3) "Commission" shall mean a fee paid to an insurance producer as a percentage of the premium generated by a sold insurance policy, or direct compensation or reward of a producer when the same is calculated as a flat fee or as a percentage of the premium or on the profit to the principal.

(4) "Home state" shall mean the District of Columbia or any state or territory of the United States in which an insurance producer maintains a principal place of residence or principal place of business and is licensed to act as an insurance producer.

(5) "Insurance" shall mean any of the lines of authority as specified in R.S. 22:1547.

(6) "Insurance producer" or "producer" shall mean a person required to be licensed under the laws of this state to sell, solicit, or negotiate insurance, and includes all persons or business entities otherwise referred to in this Code as "insurance agent" or "agent", or "insurance broker" or "broker", or "insurance solicitor" or "solicitor", or "surplus lines broker".

(7) "Insurer" shall have the same definition as set forth in R.S. 22:46.

(8) "License" shall mean a document issued by this state's commissioner of insurance authorizing a person to act as an insurance producer for the lines of authority specified in the document. The license itself does not create any authority, actual, apparent, or inherent, in the holder to represent or commit an insurance carrier.

(9) "Limited line credit insurance" includes credit life, as defined in R.S. 22:47 and R.S. 6:969.6, credit disability, credit property, credit unemployment, involuntary unemployment, mortgage life, mortgage guaranty, or mortgage disability insurance, and any other form of insurance offered in connection with an extension of credit that is limited to partially or wholly extinguishing that credit obligation that the commissioner of insurance determines should be designated a form of limited line credit insurance.

(10) "Limited line credit insurance producer" shall mean an insurance producer who sells, solicits, or negotiates one or more forms of limited line credit insurance coverage to individuals through a master, corporate, group, or individual policy.

(11) "Limited lines insurance" is any authority granted by the commissioner of insurance which restricts the authority of the licensee to less than the total authority prescribed in the associated major lines pursuant to R.S. 22:1547(A)(1) through (6).

(12) "Limited lines producer" shall mean an insurance producer authorized by the commissioner of insurance to sell, solicit, or negotiate limited lines insurance.

(13) "NAIC" shall mean the National Association of Insurance Commissioners or its successor.

(14) "Negotiate" shall mean to confer directly with or to offer advice directly to a purchaser, certificate holder, or enrollee, or prospective purchaser, certificate holder, or enrollee, of a particular contract of insurance, including certificates, riders, endorsements, or amendments, concerning any of the benefits, terms, or conditions of the contract if the person engaged in that act is an insurance producer who either sells insurance or obtains insurance from insurers for purchasers, certificate holders, or enrollees.

(15) "Person" shall mean any natural or artificial legal entity including but not limited to individuals, partnerships, associations, trusts, or corporations.

(16) "Sell" shall mean to exchange a contract of insurance by any means, for money or its equivalent, on behalf of an insurer.

(17) "Solicit" shall mean to attempt to sell insurance or to ask or urge a person to apply for a particular kind of insurance from a particular insurer.

(18) "Surplus lines broker" shall mean an insurance producer who solicits, negotiates, or procures a property and casualty policy with an insurance company not licensed to transact business in the state which cannot be procured from insurers licensed to do business in this state. All transactions entered into under such license shall be subject to R.S. 22:431 et seq.

(19) "Terminate" shall mean to cancel the relationship between an insurance producer and the insurer or the termination of a producer's authority to transact insurance.

(20) "Travel insurance" shall mean that line of insurance defined in R.S. 22:1782.1(3).

(21) "Uniform application" shall mean the current version of the NAIC Uniform Application for resident and nonresident producer licensing.

(22) "Uniform Business Entity Application" shall mean the current version of the NAIC Uniform Business Entity Application for resident and nonresident business entities.

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:1132 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012; Acts 2014, No. 117, §1.



RS 22:1543 - License required

§1543. License required

A. No person shall act as or hold himself out to be an insurance producer unless licensed by the Department of Insurance.

B. No insurance producer shall sell, solicit, make an application for, procure, negotiate for, or place for others, any policies for any lines of insurance as to which he is not then qualified and duly licensed in this state.

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:1133 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1544 - Exceptions to licensing; prohibitions

§1544. Exceptions to licensing; prohibitions

A. Nothing in this Subpart shall be construed to require an insurer to obtain an insurance producer license. In this Section, the term "insurer" does not include an insurer's officers, directors, employees, subsidiaries, or affiliates.

B. A license as an insurance producer shall not be required of the following:

(1) An officer, director, or employee of an insurer or of an insurance producer, provided that the officer, director, or employee does not receive any commission on policies written or sold to insure risks residing, located, or to be performed in this state and:

(a) The officer's, director's, or employee's activities are executive, administrative, managerial, clerical, or a combination of these, and are not the sale, solicitation, or negotiation of insurance;

(b) The officer's, director's, or employee's function relates to underwriting, loss control, inspection, or the processing, adjusting, investigating, or settling of a claim on a contract of insurance; or

(c) The officer, director, or employee is acting in the capacity of a special agent or agency supervisor assisting insurance producers where the person's activities are limited to providing technical advice and assistance to licensed insurance producers and do not include the sale, solicitation, or negotiation of insurance.

(2) A person who secures and furnishes information for the purpose of group life insurance, group annuities, group or blanket accident and health insurance; or for the purpose of enrolling individuals under plans, issuing certificates under plans, or otherwise assisting in administering plans; or performs administrative services related to mass marketed property and casualty insurance; where no commission is paid to the person for the service.

(3) An employer or association or its officers, directors, employees, or the trustees of an employee trust plan, to the extent that the employer's or association's officers, employees, director, or trustees are engaged in the administration or operation of a program of employee benefits for the employer's or association's own employees or the employees of its subsidiaries or affiliates, which program involves the use of insurance issued by an insurer, as long as the employer, association, officers, directors, employees, or trustees are not in any manner compensated, directly or indirectly, by the company issuing the contracts.

(4) Employees of insurers or organizations employed by insurers who are engaging in the inspection, rating, or classification of risks, or in the supervision of the training of insurance producers and who are not individually engaged in the sale, solicitation, or negotiation of insurance.

(5) A person whose activities in this state are limited to advertising without the intent to solicit insurance in this state through communications in printed publications or other forms of electronic mass media whose distribution is not limited to residents of this state, if the person does not sell, solicit, or negotiate insurance that would insure risks residing, located, or to be performed in this state.

(6) A person who is not a resident of this state who sells, solicits, or negotiates a contract of insurance for commercial property and casualty risks to an insured with risks located in more than one state insured under that contract, if that person is otherwise licensed as an insurance producer to sell, solicit, or negotiate that insurance in the state where the insured maintains its principal place of business and the contract of insurance insures risks located in that state.

(7) A salaried full-time employee who counsels or advises his employer relative to the insurance interests of the employer or of the subsidiaries or business affiliates of the employer if the employee does not sell or solicit insurance or receive a commission.

(8) Employees of an insurer or of an insurance producer who respond to requests from existing policyholders on existing policies if those employees are not directly compensated based on the volume of premiums that may result from these services and if those employees do not sell, solicit, or negotiate insurance.

C.(1) The Department of Insurance shall not grant, renew, reinstate, or permit to continue any license if the license is being or will be used by the applicant or licensee for the sole purpose of writing controlled business. For purposes of this Subpart, "controlled business" shall mean either of the following:

(a) Insurance written on the interests of the licensee or those of his immediate family or of his employer.

(b) Insurance covering himself or members of his immediate family, or a corporation, association, or partnership, or the officers, directors, substantial stockholders, partners, or employees of a corporation, association, or partnership, of which he or a member of his immediate family is an officer, director, substantial stockholder, partner, associate, or employee.

(2) Nothing in this Subsection shall apply to insurance written in connection with any credit transactions.

(3) Any license under this Subsection shall be deemed to have been, or intended to be, used for the purpose of writing controlled business, if the Department of Insurance determines that during any twelve-month period the aggregate commissions earned from the controlled business has exceeded twenty-five percent of the aggregate commissions earned on all business written by such applicant or licensee during the same period.

D. No person shall be licensed as an insurance producer, limited lines producer, surplus lines broker, or managing general agent in this state if he or any person who owns directly or indirectly more than ten percent of the beneficial interest in a business entity applying for a license, is either a citizen of, resident of, domiciled in, or the commissioner determines that he or the beneficial owner maintains significant assets in a country that the commissioner determines does not give full faith and credit to any judgment rendered by a court of this state or of the United States, or that the country does not have laws similar to those of this state for the discovery of assets of the insurer, seizure or sale of such assets, and execution of a judgment thereof.

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:1134 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1545 - Examination

§1545. Examination

A. Prior to the issuance of a license by the commissioner, a resident individual shall pass an examination for each line of insurance that an applicant seeks to transact in Louisiana unless exempt pursuant to R.S. 22:1551. The examination shall test the knowledge of the individual concerning the lines of authority for which application is made, the duties and responsibilities of an insurance producer, and the insurance laws and regulations of this state. The applicant shall pass the examination if he achieves a score of at least seventy percent. Examinations required by this Section shall be developed and conducted under rules and regulations prescribed by the commissioner.

B. Repealed by Acts 2016, No. 315, §2, eff. June 2, 2016.

C.(1) Any person applying for a license as an insurance producer, prior to taking the examination required by this Subpart, shall complete a registered prelicensing program certified by the commissioner pursuant to R.S. 22:1571. Verification of the completed program shall be filed with the Department of Insurance, in a manner prescribed by the commissioner.

(2) This Subsection shall not apply to any applicant seeking authorization to write industrial fire, limited life, health and accident, surety, title, surplus lines, or credit insurance business only.

(3) A person applying for a license as an insurance producer for authorization to write life insurance and having any of the following designations: Certified Employee Benefit Specialist (CEBS), Chartered Financial Consultant (ChFC), Certified Insurance Counselor (CIC), Certified Financial Planner (CFP), Chartered Life Underwriter (CLU), The Fellow, Life Management Institute (FLMI) or The LUTC Fellow Designation (LUTCF) shall be exempt from any prelicensing education requirements.

(4) A person applying for a license as an insurance producer for authorization to write health and accident insurance and having any of the following designations: Registered Health Underwriter (RHU), Certified Employee Benefit Specialist (CEBS), Registered Employee Benefits Consultant (REBC) or Health Insurance Associate (HIA) shall be exempt from any prelicensing education requirements.

(5) A person applying for a license as an insurance producer for authorization to write property or casualty insurance and having any of the following designations: Accredited Advisor in Insurance Program (AAI), Associate in Risk Management (ARM), Certified Insurance Counselor (CIC) or Chartered Property and Casualty Underwriter (CPCU) shall be exempt from any prelicensing education requirements.

(6) A person applying for a license as an insurance producer to write any line of insurance and having a bachelor's degree or higher from an accredited college or university with major course work in insurance shall be exempt from any prelicensing education requirements.

D. All examinations shall be conducted frequently and at a place or places reasonably accessible to all applicants. The commissioner of insurance may promulgate reasonable rules and regulations providing the procedure for the examinations.

E. The content of the examination may be outlined in the licensing information handbook provided to applicants by the Department of Insurance, publishers of examination study materials, any prelicensing providers, and others wishing to provide this information.

F. Repealed by Acts 2009, No. 485, §1, eff. Jan. 1, 2010.

G. The commissioner may contract, in accordance with R.S. 39:1551 et seq., with one or more private testing services for administering examinations and collecting examination fees. The commissioner may require that the applicant pay the cost of the examination directly to the testing firm.

H. A person who fails to appear for the examination as scheduled, or fails to pass the examination, must reapply for an examination and remit all required fees and forms before being rescheduled for another examination.

I.(1) The commissioner of insurance shall prepare, publicly announce, and publish a report that summarizes statistical information relating to life insurance producer examinations administered during the preceding calendar year. Each report shall include the following information for all examinees combined and separately by gender, race or ethnicity, race or ethnicity within gender, education level, and native language:

(a) The total number of examinees.

(b) The percentage and number of examinees who passed the examination.

(c) Standard deviation of scaled scores on the examination.

(2) The commissioner of insurance shall prepare and make available upon request a report of summary statistical information relating to each life insurance test form administered during the preceding calendar year. The report shall show, for each test form, for all examinees combined and separately for African-American examinees, American Indian examinees, Hispanic examinees, white examinees, and other examinees, the correct-answer rate and correlations.

(3) The reports referred to in Paragraphs (1) and (2) of this Subsection shall be published no later than May first of the current year.

J. The commissioner of insurance may provide to a testing service provider under contract with the Department of Insurance any demographic information received by the department on applications relating to examinations taken to qualify for an insurance producer license if the commissioner requires the provider to review and analyze examination results in conjunction with the education level, gender, native language, race, or ethnicity of examinees.

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Acts 2008, No. 385, §1, eff. July 1, 2008; Redesignated from R.S. 22:1135 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 485, §§1, 3, eff. Jan. 1, 2010; Acts 2011, No. 94, §1, eff. Jan. 1, 2012; Acts 2016, No. 315, §§1, 2, eff. June 2, 2016.



RS 22:1546 - Application for license

§1546. Application for license

A. A person applying for a resident insurance producer license shall make application to the commissioner of insurance on the Uniform Application and declare under penalty of refusal, suspension, or revocation of the license that the statements made in the application are true, correct, and complete to the best of the individual's knowledge and belief. Before approving the application, the commissioner shall find that the individual:

(1) Is at least eighteen years of age.

(2) Resides in the state or maintains his principal place of business in the state.

(3) Is not disqualified for having committed any act that is a ground for denial, suspension, or revocation as set forth in R.S. 22:1554.

(4) Has completed a prelicensing course of study for the lines of authority for which the person has applied.

(5) Has paid the fees set forth in R.S. 22:821.

(6) Has successfully passed the examinations for the lines of authority for which the person has applied.

(7) When applicable, has the written consent of the commissioner of insurance pursuant to 18 U.S.C. 1033, or any successor statute regulating crimes by or affecting persons engaged in the business of insurance whose activities affect interstate commerce.

B.(1)(a) A business entity acting as an insurance producer is required to obtain an insurance producer license. Every member, partner, officer, director, and person who controls directly or indirectly ten percent or more of the applicant shall be registered with the Department of Insurance under such business entity's license. For purposes of this Section, "control" has the same meaning as provided in R.S. 22:691.2.

(b) Every individual who is personally engaged in soliciting or negotiating policies in this state shall be registered with the Department of Insurance under such business entity's license and shall also qualify as an individual licensee for any line of insurance that the business entity is licensed to transact.

(c) The business entity licensee shall within thirty days notify the commissioner of any change of status of an individual who is registered under the business entity license.

(d) Any business entity operating at more than one location shall notify the commissioner of each permanent branch location address within thirty days from the date of the opening of the new location. There shall be at least one individual licensed insurance producer registered with the Department of Insurance for each branch location.

(e) Any business entity which fails to comply with this Subsection shall be subjected to a fine of one hundred dollars for each violation. Any entity against which a fine has been levied shall be given due notice of such action. Upon receipt of this notice, the entity may apply for and shall be entitled to a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

(2) Application shall be made using the Uniform Business Entity Application. Before approving the application, the commissioner of insurance shall find that:

(a) The business entity has paid the fees set forth in R.S. 22:821.

(b) The business entity has designated one or more licensed individual producers responsible for the business entity's compliance with the insurance laws, rules, and regulations of this state.

(3) Repealed by Acts 2009, No. 485, §3, eff. Jan. 1, 2010.

(4) When completing the background information portion of the uniform Business Entity Application pertaining to the disclosure of certain lawsuits or arbitration proceedings, corporations, banks, partnerships, and directors, shall disclose those proceedings occurring within the past five years which are considered to be material under generally accepted accounting principles for purposes of financial statement disclosure.

C. Any professional law corporation formed pursuant to R.S. 12:801 et seq., or any limited liability company, limited liability partnership, or partnership formed for the practice of law, as authorized by R.S. 37:213, may be licensed as a title insurance producer.

D.(1) The commissioner may require any documents deemed necessary to verify the information contained in an application.

(2) In order to make a determination of license eligibility, the commissioner may require fingerprints of applicants and submit the fingerprints and the fees required to perform the criminal history record checks to the Louisiana Bureau of Criminal Identification and Information for state and national criminal history record checks. The commissioner shall require a criminal history record check on each applicant in accordance with this Subpart. The commissioner shall require each applicant to submit a full set of fingerprints in order for the commissioner to obtain and receive National Criminal History Records from the FBI Criminal Justice Information Services Division.

(3) The commissioner may contract for the collection, transmission, and re-submission of fingerprints required under this Section. If the commissioner does so, the fee for collecting and transmitting fingerprints and the fee for the criminal history record check shall be payable directly to the contractor by the applicant. The commissioner may agree to a reasonable fingerprinting fee to be charged by the contractor.

(4) The commissioner shall treat and maintain an applicant's fingerprints and any criminal history record information obtained under this Section as confidential and shall apply security measures consistent with the Criminal Justice Information Services Division of the Federal Bureau of Investigation standards for the electronic storage of fingerprints and necessary identifying information and limit the use of records solely to the purposes authorized in this Section. The fingerprints and any criminal history record information shall be exempt from the public records law, R.S. 44:1 et seq., shall not be subject to subpoena, other than a subpoena issued in a criminal proceeding or investigation, shall be confidential by law and privileged, and shall not be subject to discovery or admissible in evidence in any private civil action.

(5) If the applicant is a business entity, the commissioner may require that the individuals registered pursuant to Subsection B of this Section submit fingerprints as provided in this Subsection.

E. Each insurer that sells, solicits, or negotiates any form of limited line credit insurance shall provide to each individual whose duties will include selling, soliciting, or negotiating limited line credit insurance a program of instruction that may be approved by the commissioner of insurance.

F. Any license issued pursuant to an application claiming residency, as defined in R.S. 22:46, shall constitute an election of residency in the state, and shall be void if the licensee while maintaining a resident license also maintains a license in, or thereafter submits an application for a license in, any other state or other jurisdiction stating that the applicant is a resident of such other state or jurisdiction, or if the licensee ceases to be a resident of this state.

G, H. Repealed by Acts 2011, No. 94, §2, eff. Jan. 1, 2012.

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Acts 2005, No. 228, §1, eff. June 29, 2005; Redesignated from R.S. 22:1136 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 485, §§1, 3, eff. Jan. 1, 2010; Acts 2011, No. 94, §§1, 2, eff. Jan. 1, 2012; Acts 2016, No. 315, §1, eff. June 2, 2016.



RS 22:1547 - License

§1547. License

A. Unless denied licensure pursuant to R.S. 22:1554, persons who have met the requirements of this Subpart shall be issued an insurance producer license. An insurance producer may receive qualification for a license in one or more of the following lines of authority:

(1) Life, which provides insurance coverage on human lives including benefits of endowment and annuities, and may include benefits in the event of death or dismemberment by accident and benefits for disability income.

(2) Health and accident, which provides insurance coverage for sickness, bodily injury, or accidental death, and may include benefits for disability income.

(3) Variable life and variable annuity products.

(4) Property, which provides insurance coverage for the direct or consequential loss or damage to property of every kind.

(5) Casualty, which provides insurance coverage against legal liability, including that for death, injury or disability, or damage to real or personal property.

(6) Personal lines, which provides property and casualty insurance coverage to individuals and families for primarily noncommercial purposes.

(7) Title.

(8) Credit which includes credit life, credit disability, credit property, credit unemployment, involuntary unemployment, mortgage life, mortgage guaranty, mortgage disability, guaranteed automobile protection insurance, or any other form of insurance offered in connection with an extension of credit to partially or wholly extinguish that credit obligation and that is designated by the insurer as limited line credit insurance. The amount of credit insurance issued pursuant to a credit transaction shall not exceed the total sum payable under the contract including all loan finance and credit service charges.

(9) Travel insurance as defined in R.S. 22:1782.1(3).

(10) Limited life, health and accident, which provides insurance coverage pursuant to R.S. 22:142. A license for limited life may allow the producer to sell life insurance in an amount not to exceed thirty thousand dollars when appointed by an insurer which meets the minimum financial requirements of, and is licensed pursuant to, R.S. 22:82(A)(1) or 112(A)(1), and when such policies are issued by such insurer.

(11) Industrial fire.

(12) Surety which provides insurance or bond that covers obligations to pay debts of, or answer for the default of another, including faithlessness in a position of public or private trust. For purpose of limited line licensing, surety does not include surety bail bonds.

(13) Bail bonds.

(14) Surplus lines, subject to the requirements of Subsection I of this Section.

(15) Any other line of insurance permitted under state laws or regulations.

B. Subject to the requirements of Subsection C of this Section, an insurance producer license shall remain in effect, unless revoked, suspended, or denied renewal or reinstatement, as long as all applicable fees are paid and education requirements are satisfied, until the license expires or is surrendered by the holder thereof.

C.(1) Every licensed producer shall file an application for renewal of his license every two years, by notifying the commissioner of insurance, by methods prescribed by the commissioner, of the licensee's intention to continue his license as either producer, limited lines producer, or surplus lines producer.

(2) Any licensee who fails to file timely for license renewal shall be charged a late fee as authorized by R.S. 22:821.

(3) Prior to the filing date for application for renewal of a license, the licensee shall comply with continuing education requirements in R.S. 22:1573 for the lines of insurance being renewed. Such producer shall file with the commissioner of insurance, by a method prescribed by the commissioner, satisfactory certification of completion of the continuing education requirements. Any failure to fulfill the continuing education requirements shall result in the expiration of the license. Nothing in this Subsection shall authorize the administration or management, under contract or otherwise, of the continuing education program except by the employees of the department.

D. An insurance producer who allows his license to lapse may, within two years from the expiration date of the license, reinstate the same license upon proof of fulfilling all continuing education requirements through the date of reinstatement and upon payment of all fees due. If the license has been lapsed for more than two years, the applicant shall fulfill the requirements for issuance of a new license.

E. A licensed insurance producer who is unable to comply with license renewal procedures due to military service or other extenuating circumstance, such as a long-term medical disability, may request a waiver of those procedures. The producer may also request a waiver of any examination requirement or any other fine or sanction imposed for failure to comply with renewal procedures.

F. The license shall state the name and mailing address of the licensee, date of issuance, the renewal or expiration date, the line or lines of insurance covered by the license, and such other information as the commissioner of insurance deems necessary.

G. Every licensee shall notify the commissioner, by any means acceptable to the commissioner, of any change of address, legal name, or information submitted on the application within thirty days of the change. Failure to file such change within the required time shall result in the imposition of a fifty-dollar penalty per violation. Any person against whom a penalty has been levied shall be given due notice of such action. Upon receipt of this notice, the licensee may apply for and shall be entitled to a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

H. A duplicate license may be issued for any lost, stolen, or destroyed license issued pursuant to this Subpart upon a request by the licensee, by a method prescribed by the commissioner, setting forth the facts of such loss, theft, or destruction, together with a fee as authorized by R.S. 22:821.

I. Any licensed property and casualty insurance producer maintaining an office at a designated location in this state and having at least two years experience in the insurance business with an insurer or as an insurance producer may be licensed as a surplus lines broker as follows:

(1) The applicant must submit an application to the commissioner of insurance for the license on forms approved by the commissioner.

(2) The applicant must submit the required license fee, as authorized by R.S. 22:821, for each license year during any part of which the license is in effect. The license shall remain in force until the biannual renewal date.

(3) The applicant shall pass an examination approved by the commissioner of insurance.

J. In order to assist in the performance of the commissioner's duties, the commissioner may contract with nongovernmental entities, including the National Association of Insurance Commissioners (NAIC) or any affiliates or subsidiaries that the NAIC oversees, to perform any ministerial functions, including the collection of fees, related to producer licensing that the commissioner and the nongovernmental entity may deem appropriate.

K. The commissioner may participate, in whole or in part, with the National Association of Insurance Commissioners (NAIC), or any affiliates or subsidiaries the NAIC oversees, in a centralized producer license registry where insurance producer licenses and appointments may be centrally or simultaneously effected for all states that require an insurance producer license and participate in such centralized producer license registry. If the commissioner finds that participation in such a centralized registry is in the public interest, the commissioner may adopt by rule any uniform standards and procedures as are necessary to participate in the registry. Any participation in a centralized registry shall be under the administration and control of employees of the department and may not be the subject of any contract for services with any person or entity outside of the department.

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Acts 2006, No. 335, §1, eff. June 13, 2006; Acts 2006, No. 605, §1, eff. June 23, 2006; Redesignated from R.S. 22:1137 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 485, §1, eff. Jan. 1, 2010; Acts 2010, No. 967, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012; Acts 2014, No. 117, §1; Acts 2014, No. 118, §1; Acts 2016, No. 315, §1, eff. June 2, 2016.



RS 22:1548 - Nonresident licensing

§1548. Nonresident licensing

A. Unless denied licensure pursuant to R.S. 22:1554, a nonresident person shall receive a nonresident producer license if:

(1) The person is currently licensed as a resident and in good standing in his home state.

(2) The person has submitted the proper request for licensure and has paid the fees required by R.S. 22:821.

(3) The person has submitted or transmitted to the commissioner of insurance the application for licensure that the person submitted to his home state, or in lieu of the same, a completed Uniform Application.

(4) The person's home state awards nonresident producer licenses to residents of this state on the same basis.

B.(1) The commissioner of insurance may verify the producer's licensing status through the producer database maintained by the National Association of Insurance Commissioners, its affiliates, or subsidiaries.

(2) Whenever, by the laws or regulations of any other state or jurisdiction, any limitation of rights and privileges, conditions precedent, or any other requirements are imposed upon residents of this state who are nonresident applicants or licensees of such other state or jurisdiction in addition to, or in excess of, those imposed on nonresidents under this Subpart, the same requirements shall be imposed upon such residents of such other state or jurisdiction.

(3)(a) The commissioner of insurance shall not issue a license to any nonresident applicant until such applicant has filed forms approved by the commissioner which designate the commissioner as his true and lawful agent, upon whom may be served all lawful process in any action, suit, or proceeding instituted by or on behalf of any interested person arising out of the applicant's insurance business in this state. The designation shall constitute an agreement that such service of process has the same legal force and validity as personal service of process upon the person in the state.

(b) The service of process upon any such licensee in any action or proceeding in any court of competent jurisdiction may be made by a party serving the commissioner of insurance with appropriate copies thereof and the payment to him of the fee authorized by R.S. 22:821.

(c) The commissioner of insurance shall, within ten days of being served, forward a copy of such process by registered or certified mail, return receipt requested, to the licensee at his last known address of record or principal place of business, and the commissioner shall maintain copies of all such processes so served upon him.

(4) The service of process upon any such licensee in any action or proceeding instituted by the commissioner of insurance under this Subpart shall be made by the commissioner by mailing such process by registered or certified mail, return receipt requested, to the licensee at his last known address of record or principal place of business.

C. A nonresident producer who moves from one state to another state or a resident producer who moves from this state to another state shall file a change of address and provide certification from the new resident state within thirty days of the change of legal residence. No fee or license application is required.

D.(1) Notwithstanding any other provision of this Subpart, an insurance producer licensed as a surplus lines broker in his home state shall receive a nonresident surplus lines broker license pursuant to Subsection A of this Section.

(2) Except as provided by Subsection A of this Section, nothing in this Section otherwise amends or supersedes any provision of R.S. 22:431 et seq.

E. Notwithstanding any other provision of this Subpart, a person licensed as a limited line credit insurance or other type of limited lines producer in his home state shall receive a nonresident limited lines producer license, pursuant to Subsection A of this Section, granting the same scope of authority as granted under the license issued by the producer's home state. For the purposes of this Subsection, limited line insurance is any authority granted by the home state which restricts the authority of the licensee to less than the total authority prescribed in the associated major lines pursuant to R.S. 22:1547(A)(1) through (6).

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:1138 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1549 - Specialty limited lines credit insurance

§1549. Specialty limited lines credit insurance

A.(1) A licensed insurance producer or limited line credit insurance producer may be issued a specialty limited lines credit insurance producer license pursuant to the provisions of this Section.

(2) No producer shall sell, solicit, or negotiate credit life, credit health and accident, or credit property and casualty insurance pursuant to a specialty limited lines credit insurance producer license other than (i) in connection with retail sales transactions not exceeding ten thousand dollars per retail sales transaction; (ii) in connection with retail sales of motor vehicles wherein the transaction exceeds ten thousand dollars as provided in rules and regulations promulgated by the commissioner of insurance; or (iii) as provided by rules and regulations adopted by the commissioner of insurance.

(3) All insurance written pursuant to a specialty limited lines credit insurance producer license shall be insured by a domestic insurer or foreign or alien insurer admitted in this state.

B. For a specialty limited lines credit insurance producer license to be issued pursuant to this Section, an applicant must submit to the commissioner all of the following:

(1) An application, submitted in a manner prescribed by the commissioner of insurance, containing such information as prescribed by the commissioner, including verification that the applicant is currently licensed as an insurance producer or limited line credit insurance producer.

(2) A list of the physical locations where activities authorized by the specialty limited lines credit insurance producer license will be conducted.

(3) A list of the employees or representatives of the applicant, as of the date of application, to be registered pursuant to this Section.

(4) An application fee as set forth in R.S. 22:821.

(5) Upon approval of the application, but prior to issuance of the license, the applicant shall submit a registration fee as set forth in R.S. 22:821.

C. Following initial issuance of the specialty limited lines credit insurance producer license, the licensee shall submit an annual renewal application, in a manner prescribed by the commissioner, along with the fee as set forth in R.S. 22:821.

D. The licensee shall submit, in a manner prescribed by the commissioner, a current list of employees and representatives for verification by the commissioner every six months, in addition to the registration fee required by R.S. 22:821 for every employee or representative not previously registered.

E. A specialty limited lines credit insurance producer license issued pursuant to this Section authorizes an employee or representative of the license holder to participate in enrollment of retail sales and credit customers in the types of insurance specified in this Section without being licensed, if all of the following are true:

(1) The employee or representative operates with permission from and under the supervision of the license holder.

(2) The employee or representative has been instructed with respect to the disclosures which may be required to be made to consumers in connection with the sale of credit insurance.

(3) The employee or representative is not primarily compensated based on the amount of insurance for which the employee or representative enrolls customers.

F. A specialty limited lines credit insurance producer may not in any manner advertise, represent, or otherwise hold out any employee or representative of the license holder as a licensed insurance producer pursuant to another provision of this Subpart, unless the entity or individual actually holds the applicable license.

G. If a specialty limited lines credit insurance producer violates any provision of this Subpart, the commissioner of insurance may, in accordance and compliance with R.S. 49:961, impose any penalties he deems necessary or appropriate to enforce the provisions of this Subpart, including but not limited to placing the license holder on probation, suspending, revoking, or refusing to renew or reinstate the license, assessing an administrative penalty against the license holder, suspending the transaction of insurance business at specific locations where a violation of this Subpart has occurred, or any combination of penalties authorized by this Subpart.

H. The specialty limited lines credit insurance producer license shall be available equally to residents and nonresidents; however, if the laws or regulations of any other state would not permit a specialty limited lines credit insurance producer that is a resident of this state to obtain a substantially equivalent nonresident license, then residents of that state shall not be permitted to obtain a specialty limited lines credit insurance producer license as nonresidents under this Section.

I. Notwithstanding any other provision of this Title, this Section specifically permits the sale of both group and individual credit insurance, in both single and joint coverages. A licensee under this Section may receive commissions or other compensation for services rendered in connection with the sale of credit insurance pursuant to this Section.

J. The commissioner of insurance may, in accordance with state law, adopt reasonable regulations as are necessary or proper to carry out the purposes of this Subpart.

K. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 2001, No. 170, §1; Acts 2003, No. 933, §1; Acts 2003, No. 1224, §1; Redesignated from R.S. 22:1138.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1550 - Specialty limited lines motor vehicle title insurance producer licenses

§1550. Specialty limited lines motor vehicle title insurance producer licenses

A.(1) A licensed insurance producer or limited lines motor vehicle title insurance producer may be issued a specialty limited lines motor vehicle title insurance producer license pursuant to the provisions of this Section.

(2) No producer shall sell, solicit, or negotiate motor vehicle title insurance pursuant to a specialty limited lines motor vehicle title insurance producer license other than in connection with retail sales of motor vehicles in which the transaction exceeds one thousand dollars and as provided in rules and regulations adopted by the commissioner of insurance.

(3) All insurance written pursuant to a specialty limited lines motor vehicle title insurance producer license shall be issued by a domestic title insurer or foreign or alien title insurer admitted in this state.

B.(1) For a specialty limited lines motor vehicle title insurance producer license to be issued pursuant to this Section, an applicant shall submit to the commissioner of insurance all of the following:

(a) An application, submitted in a manner prescribed by the commissioner of insurance, containing such information as prescribed by the commissioner.

(b) A list of the physical locations where activities authorized by the specialty limited lines motor vehicle title insurance producer license will be conducted.

(c) A list of the employees or representatives of the applicant, as of the date of application, to be registered pursuant to this Section.

(d) An application fee in the amount set forth in R.S. 22:821.

(2) Upon approval of the application, but prior to issuance of the license, the applicant shall also submit a registration fee in the amount set forth in R.S. 22:821.

C. Following initial issuance of the specialty limited lines motor vehicle title insurance producer license, the licensee shall submit an annual renewal application, in a manner prescribed by the commissioner of insurance, along with an annual renewal fee as set forth in R.S. 22:821.

D. The licensee shall submit, in a manner prescribed by the commissioner of insurance, a current list of employees and representatives for verification by the commissioner every six months in addition to a registration fee as required by R.S. 22:821 for every employee or representative not previously registered.

E. A specialty limited lines motor vehicle title insurance producer license issued pursuant to this Section authorizes an employee or representative of the license holder to participate in enrollment of retail motor vehicle sales customers in the types of insurance specified in this Section without being licensed if all of the following are true:

(1) The employee or representative operates with permission from and under the supervision of the license holder.

(2) The employee or representative has been instructed with respect to the disclosures which may be required to be made to consumers in connection with the sale of motor vehicle title insurance.

(3) The employee or representative is not primarily compensated based on the amount of insurance for which the employee or representative enrolls customers.

F. A specialty limited lines motor vehicle title insurance producer may not in any manner advertise, represent, or otherwise hold out any employee or representative of the license holder as a licensed insurance producer pursuant to another provision of this Subpart, unless the entity or individual actually holds the applicable license.

G. If a specialty limited lines motor vehicle title insurance producer violates any provision of this Subpart, the commissioner of insurance may, in accordance and compliance with R.S. 49:961, impose any penalties he deems necessary or appropriate to enforce the provisions of this Subpart, including but not limited to placing the license holder on probation, suspending, revoking, or refusing to renew or reinstate the license, assessing an administrative penalty against the license holder, suspending the transaction of insurance business at specific locations where a violation of this Subpart has occurred, or any combination of penalties authorized by this Subpart.

H. The specialty limited lines motor vehicle title insurance producer license shall be available equally to residents and nonresidents; however, if the laws or regulations of any other state would not permit a specialty limited lines motor vehicle title insurance producer that is a resident of this state to obtain a substantially equivalent nonresident license, then residents of that state shall not be permitted to obtain a specialty limited lines motor vehicle title insurance producer license as nonresidents under this Section.

I. A licensee under this Section may receive commissions or other compensation for services rendered in connection with the sale of motor vehicle title insurance pursuant to this Section.

J. The commissioner of insurance may, in accordance with state law, adopt reasonable regulations as are necessary or proper to carry out the purposes of this Subpart.

K. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 2006, No. 360, §1, eff. June 13, 2006; Redesignated from R.S. 22:1138.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1550.1 - Speciality limited lines self-service storage property insurance producer licenses

§1550.1. Speciality limited lines self-service storage property insurance producer licenses

A. As used in this Section:

(1) "Limited licensee" means a person authorized to sell certain coverages relating to the rental of self-service storage units pursuant to the provisions of this Section.

(2) "Rental agreement" means any written agreement setting forth the terms and conditions governing the use of a storage unit provided by the owner of a self-service storage facility company.

(3) "Renter" or "occupant" means any person obtaining the use of a storage unit from a self-service storage company under the terms of a rental agreement.

(4) "Self-service storage company" means any person in the business of renting storage units to the public.

(5) "Storage unit" means a semi-enclosed or fully enclosed area, room, or space that is primarily intended for the storage of personal property and which shall be accessible by the renter of the unit pursuant to the terms of the rental agreement.

B.(1) The commissioner of insurance may issue to a self-service storage company, or to a franchisee of a self-service storage company, that has complied with the requirements of this Section a limited license authorizing the licensee, known as a limited licensee for the purposes of this Section, to act as an agent, with reference to the kinds of insurance specified in this Section of any insurer authorized to write such kinds of insurance in this state.

(2) A license issued pursuant to this Section shall be subject to the same license and fee requirements as limited line producers.

C. The prerequisites for issuance of a limited license pursuant to this Section are the filing with the commissioner of insurance both of the following:

(1) A written application, signed by an officer of the applicant, for the limited license on such form or forms, and supplements thereto, and containing such information as the commissioner of insurance may prescribe.

(2) A certificate by the insurer that is to be named in such limited license, stating that it has satisfied itself that the named applicant is trustworthy and competent to act as its insurance agent for this limited purpose and that the insurer will appoint such applicant to act as the agent in reference to the doing of such kind or kinds of insurance as are permitted by this Section if the limited license applied for is issued by the commissioner of insurance. The certificate shall be subscribed by an officer or managing agent of such insurer and affirmed as true under the penalties of perjury.

D. In the event that any provision of this Section is violated by a limited licensee, the commissioner of insurance may:

(1) Revoke or suspend a limited license issued pursuant to this Section in accordance with the provisions of R.S. 22:1554.

(2) After notice and hearing, impose such other penalties, including suspending the transaction of insurance at specific rental locations where violations of this Section have occurred, as the commissioner deems to be necessary or convenient to carry out the purposes of this Section.

E. The self-service storage company or franchisee licensed pursuant to Subsection B of this Section may act as agent for an authorized insurer only in connection with the rental of storage units and only with respect to the following kinds of insurance:

(1) Personal effects insurance that provides coverage to renters of storage units at the same facility for the loss of, or damage to, personal effects that occurs at the same facility during the rental period.

(2) Any other coverage that the commissioner may approve as meaningful and appropriate in connection with the rental of storage units.

F. No insurance may be issued pursuant to this Section unless all of the following apply:

(1) The rental period of the rental agreement does not exceed two years.

(2) At every self-service storage location where self-service storage agreements are executed, brochures or other written materials are readily available to the prospective renter that:

(a) Summarize, clearly and correctly, the material terms of insurance coverage, including the identity of the insurer, offered to renters.

(b) Disclose that these policies offered by the self-service storage company may provide a duplication of coverage already provided by a renter's homeowners' insurance policy, personal liability insurance policy, or other source of coverage.

(c) State that the purchase by the renter of the kinds of insurance specified in this Section is not required in order to rent a storage unit.

(d) Describe the process for filing a claim in the event the renter elects to purchase coverage and in the event of a claim.

(e) Contain any additional information on the price, benefits, exclusions, conditions, or other limitations of such policies as the commissioner of insurance may by regulation prescribe.

(3) Evidence of coverage is provided to every renter who elects to purchase such coverage.

G. Any limited license issued pursuant to this Section shall also authorize any employee of the licensee who is trained, pursuant to Subsection H of this Section, to act individually on behalf, and under the supervision, of the licensee with respect to the kinds of insurance specified in this Section.

H. Each self-service storage company or franchisee licensed pursuant to this Section shall conduct a training program which shall be submitted to the commissioner for approval prior to use and which shall meet all of the following minimum standards:

(1) Each trainee shall receive basic instruction about the kinds of insurance specified in this Section offered for purchase by prospective renters of storage units.

(2) Each trainee shall be instructed to acknowledge to a prospective renter of a storage unit that purchase of any such insurance specified in this Section is not required in order for the renter to rent a storage unit.

(3) Each trainee shall be instructed to acknowledge to a prospective renter of a storage unit that the renter may have insurance policies that already provide the coverage being offered by the self-service storage company pursuant to this Section.

I. Limited licensees acting pursuant to and under the authority of this Section shall comply with all applicable provisions of this Section, except that notwithstanding any other provision of this Section, or any rule adopted by the commissioner, a limited licensee pursuant to this Section shall not be required to treat premiums collected from renters purchasing such insurance when renting storage units as funds received in a fiduciary capacity, provided that both of the following apply:

(1) The insurer represented by the limited licensee has consented in writing, signed by the insurer's officer, that premiums need not be segregated from funds received by the self-service storage company on account of storage unit rental.

(2) The charges for insurance coverage are itemized but not billed to the renter separately from the charges for storage units.

J. No limited licensee licensed pursuant to this Section shall advertise, represent, or otherwise hold itself or any of its employees out as licensed insurance agents or brokers. No renter or occupant shall be required to obtain insurance pursuant to this Section as a condition of obtaining a rental agreement for a storage unit. The renter shall be informed that the insurance offered pursuant to this Section is not required as a condition for obtaining a rental agreement for a storage unit.

Acts 2016, No. 258, §1.



RS 22:1551 - Exemption from examination

§1551. Exemption from examination

A. An individual who applies for an insurance producer license in this state who was previously licensed for the same lines of authority in another state shall not be required to complete any prelicensing education or examination. This exemption is available only if the person is currently licensed in that state or if the application is received within ninety days of the cancellation of the applicant's previous license and if the prior state issues a certification that, at the time of cancellation, the applicant was in good standing in that state or the state's Producer Database records, maintained by the National Association of Insurance Commissioners, its affiliates or subsidiaries, indicate that the producer is or was licensed in good standing for the line of authority requested.

B. A person licensed as an insurance producer in another state who moves to this state shall make application within ninety days of establishing legal residence to become a resident licensee pursuant to R.S. 22:1546. No prelicensing education or examination shall be required of that person to obtain any line of authority previously held in the prior state except where the commissioner of insurance determines otherwise by regulation.

C. The following resident applicants shall be exempt from the requirement of an examination:

(1) Any applicant for a license covering the same line or lines of insurance for which the applicant was licensed under a similar license in this state, other than a temporary license, within two years from the date of expiration of the previous license, unless such previous license was revoked or suspended or renewal was refused by the commissioner.

(2) Any applicant for a license to represent a limited life, health, and accident insurer.

(3) Any applicant who shall be licensed to act only as a producer with respect to life, health, and accident insurance on borrowers or debtors or with respect to property and casualty insurance on collateral and involuntary unemployment, commonly known as credit insurance.

(4) Any applicant who shall be licensed to act only as a producer with respect to travel insurance.

(5) Producers of any other lines of insurance which the commissioner of insurance determines, by rule or regulation, do not require the professional competency tested by examination.

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Acts 2006, No. 335, §1, eff. June 13, 2006; Redesignated from R.S. 22:1139 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 485, §1, eff. Jan. 1, 2010; Acts 2014, No. 117, §1; Acts 2015, No. 58, §1.

NOTE: Former R.S. 22:1551 redesignated as R.S. 22:2111 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1552 - Assumed names

§1552. Assumed names

A. An insurance producer doing business under any name other than the producer's legal name is required to notify the commissioner of insurance prior to using the assumed name. Prior to the use of or changes to any trade name or names, an insurance producer shall provide written notification of such use or change to the commissioner, on a form prescribed by the commissioner. A letter of registration from the secretary of state shall accompany the application for a trade name.

B. The use by any insurance producer of a nonapproved trade name shall subject such person to a fine not exceeding two hundred fifty dollars. Additionally, if the insurance producer continues to utilize a nonapproved trade name for ten or more days after being notified by the commissioner to cease using the nonapproved trade name, the insurance producer will be subject to an additional fine not to exceed five thousand dollars. If applicable, an insurance producer must comply with the provisions of R.S. 51:281 et seq.

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:1140 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1552 redesignated as R.S. 22:2112 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1553 - Temporary licensing

§1553. Temporary licensing

A. The commissioner of insurance may issue a temporary insurance producer license for a period not to exceed one hundred eighty days without requiring an examination if the commissioner deems that the temporary license is necessary for the servicing of an insurance business in the following cases:

(1) To the surviving spouse or next of kin, or to the administrator or executor or employee of a licensed insurance producer who is deceased, or to the spouse, next of kin, employee, legal guardian, or other court-appointed personal representative of a licensed insurance producer who becomes mentally or physically disabled, to allow adequate time for the sale of the insurance business owned by the producer, or for the recovery or return of the producer to the business, or to provide for the training and licensing of new personnel to operate the producer's business.

(2) To a member or employee of a business entity licensed as an insurance producer, upon the death or disability of an individual designated in the business entity application or the license.

(3) To the designee of a licensed insurance producer entering active service in the armed forces of the United States of America.

(4) In any other circumstance where the commissioner deems that the public interest will best be served by the issuance of this license.

B. The commissioner of insurance may by order limit the authority of any temporary license in any way deemed necessary to protect insureds and the public. The commissioner may require the temporary licensee to have a suitable sponsor who is a licensed producer or insurer and who assumes responsibility for all acts of the temporary licensee, and may impose other similar requirements designed to protect insureds and the public. The commissioner may by order revoke a temporary license if the interest of insureds or the public are endangered. A temporary license may not continue after the owner or the personal representative disposes of the business.

C. Repealed by Acts 2009, No. 485, §3, eff. Jan. 1, 2010.

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:1141 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 485, §3, eff. Jan. 1, 2010.



RS 22:1554 - License denial, nonrenewal, or revocation

§1554. License denial, nonrenewal, or revocation

A. The commissioner may place on probation, suspend, revoke, or refuse to issue, renew, or reinstate an insurance producer license, or may levy a fine not to exceed five hundred dollars for each violation occurring, up to ten thousand dollars aggregate for all violations in a calendar year per applicant or licensee, or any combination of actions, for any one or more of the following causes:

(1) The failure to comply with any prerequisite of state or federal law or regulations for the issuance of such license.

(2) Providing incorrect, misleading, incomplete, or materially false information, or omission of material information, in the license or renewal application.

(3) The failure to account for or remit any premiums, monies, or properties belonging to another which come into the possession of the applicant in the course of doing insurance business, or improperly withholding, misappropriating, converting, or failing to timely remit any premiums, monies, or properties received in the course of doing insurance business, whether such premiums, monies, or properties belonging to policyholders, insurers, beneficiaries, claimants, or others.

(4) Using fraudulent, coercive, or dishonest practices or misrepresentation, or demonstrating incompetence, untrustworthiness, or financial irresponsibility in the conduct of business such as might endanger the public.

(5) Misrepresenting the terms of an actual or proposed insurance contract, binder, rider, plan, or application for insurance, including all forms or documents that are attached, or will be attached, to an actual or proposed insurance contract, binder, rider, plan, or application for insurance.

(6) Having admitted or been found to have committed any insurance unfair trade practice under R.S. 22:1961 et seq. or fraud under R.S. 22:1964 et seq.

(7) The conviction or nolo contendere plea to any felony, participation in a pretrial diversion program pursuant to a felony charge, suspension and deferral of sentence and probation pursuant to Code of Criminal Procedure Article 893, or conviction of any misdemeanor involving moral turpitude or public corruption.

(8) Obtaining or attempting to obtain a license through misrepresentation or fraud, or improperly using notes or any other reference material to complete an examination for an insurance license, or otherwise cheating or attempting to cheat on an examination for an insurance license of any kind.

(9) The adjudication of bankruptcy with debts related to the receipt or transmittal of insurance premiums or other funds to an insurer or insured in any fiduciary capacity of the applicant, or issuance to the Department of Insurance of an insufficient fund or no-fund check.

(10) Forging another's name to an application for insurance or to any document related to an insurance transaction.

(11) Knowingly accepting insurance business from a person who is not licensed as a producer.

(12) The procurement of a license for the purpose of writing controlled business, as prohibited in this Subpart.

(13) Having an insurance producer license, or its equivalent, denied, suspended, or revoked in this or any other state, province, district, or territory.

(14) The violation of any insurance laws of the United States, this state or any state, province, district, or territory, or violating any lawful rule, regulation, subpoena, or order of the commissioner of insurance or of the insurance officials of another state.

(15) The refusal to submit physical evidence of identity or the conviction of a felony, in accordance with R.S. 22:1922(B) and (C).

(16) The failure to comply with an administrative or court order imposing a child support obligation.

(17) The failure to pay state income taxes or comply with any administrative or court order directing payment of state income taxes.

(18) A producer has employed or has allowed to associate with his business, in any manner, any person engaged in the business of insurance who has been convicted of a felony under the laws of this state or any, the United States, or any foreign country. As used in this Section, business of insurance means the writing of insurance or the reinsuring of risks by an insurance producer or insurer, including all acts necessary or incidental to such writing or reinsuring, and the activities of persons who act as, or are, officers, directors, agents, or employees of producers or insurers, or who are other persons authorized to act on behalf of such persons.

(19) The conviction of a felony involving dishonesty or breach of trust pursuant to 18 U.S.C. 1033 and 1034, without written consent from the commissioner of insurance pursuant to 18 U.S.C. 1033, or any successor statute regulating crimes by or affecting persons engaged in the business of insurance whose activities affect interstate commerce.

(20) If the producer is a business entity, refusal to remove or discharge any person registered pursuant to R.S. 22:1546(B) who has been convicted or pleaded nolo contendere to any felony, participated in a pretrial diversion program pursuant to a felony charge, suspension and deferral of sentence, and probation pursuant to Code of Criminal Procedure Article 893, or been convicted of any misdemeanor involving moral turpitude or public corruption.

(21) If the producer is a business entity, refusal to remove or discharge any person registered pursuant to R.S. 22:1546(B) who has had an insurance producer license revoked or suspended or is found to have violated any provision of this Code.

B. If the commissioner denies any application for a license in accordance and compliance with R.S. 49:961, the commissioner shall notify the applicant and advise the applicant in writing of the reasons for the denial. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

C. In the event the commissioner suspends or revokes a license, or refuses the renewal or reinstatement of a license, or levies a fine, with or without suspension, revocation, or refusal to renew a license, the commissioner, in accordance and compliance with R.S. 49:961, shall notify the licensee in writing of the determination. Any such suspension or revocation of a license, or refusal to renew or reinstate a license, shall include all lines of insurance for which the licensee was authorized. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

D. The license of a business entity may be suspended or revoked, or renewal or reinstatement thereof may be refused, or a fine may be levied, with or without a suspension, revocation, or refusal to renew a license, if the commissioner finds, in accordance and compliance with R.S. 49:961, that an individual licensee's violation was known or should have been known by one or more of the partners, officers, or managers acting on behalf of the business entity and the violation was not reported to the Department of Insurance and no corrective action was undertaken timely. Any such suspension or revocation of a license, or refusal to renew or reinstate a license, shall include all lines of insurance for which the licensee was authorized.

E.(1) No licensee whose license has been revoked under this Section shall be entitled to file another application for a license within one year from the effective date of such revocation, or, if judicial review of such revocation is sought, within five years from the date of final court order or decree affirming such revocation. A subsequent application, when filed, may be refused by the commissioner of insurance unless the applicant shows good cause why the revocation of his license should not be deemed a prohibition to the issuance of a new license.

(2) Any license which has been reissued following revocation shall be revoked for a period not to exceed five years upon a second violation by the licensee of any of the provisions of this Section. No licensee whose license has been revoked under this Subsection shall be entitled to file another application for a license within the revocation period. A subsequent application, when filed, may be refused by the commissioner of insurance unless the applicant shows good cause why the revocation of his license should not be deemed a prohibition to the issuance of a new license.

F. The commissioner of insurance shall promptly notify all appointing insurers, where applicable, with copies of such notification sent to the licensee, regarding any suspension, revocation, or termination of license by the commissioner.

G. Upon suspension, revocation, or termination of the license of a resident of this state, the commissioner shall notify the National Association of Insurance Commissioners and the proper insurance official of each state for whom the commissioner has executed a certificate as provided for herein.

H. If the commissioner revokes or suspends any nonresident's license through a proceeding under this Subpart, he shall promptly notify the appropriate insurance official of the licensee's place of residency of such action and of the particulars thereof.

I. The commissioner of insurance shall retain the authority to enforce the provisions of, and impose any penalty or remedy authorized by, this Subpart against any person who is under investigation for or charged with a violation of this Subpart, even if the person's license has been surrendered or has lapsed by operation of law.

J. Without in any way limiting or affecting any other civil or criminal remedies or consequences, any person who intentionally withholds or intentionally fails to timely remit premium payments, or who knowingly converts to his own use or benefit any premiums, monies, or other property belonging to any person or entity who applies for insurance through him, or policyholder, beneficiary, or any other claimant under or relating to any insurance policy, shall be guilty of the crime of theft under R.S. 14:67 if he had the intent to permanently deprive the rightful owner of the premiums, monies, or other property, or the crime of unauthorized use of a movable under R.S. 14:68 if he had no intent to permanently deprive the rightful owner of said premiums, monies, or other property.

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Acts 2003, No. 293, §1; Redesignated from R.S. 22:1142 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012; Acts 2014, No. 70, §1; Acts 2016, No. 315, §1, eff. June 2, 2016.

NOTE: Former R.S. 22:1554 redesignated as R.S. 22:2114 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1555 - Liability of agents on binder

§1555. Liability of producers on binder

The commissioner of insurance may suspend or revoke the license of any producer issuing or purporting to issue any binder on behalf of any insurer for which he is not then authorized to bind.

Acts 1958, No. 125; Redesignated from R.S. 22:632 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.

NOTE: Former R.S. 22:1555 redesignated as R.S. 22:2115 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1556 - License to solicit or transact bail; prohibited activities

§1556. License to solicit or transact bail; prohibited activities

A. A bail bond producer shall not directly or indirectly permit any person, including an employee, to sign or execute a power of attorney or to effect the undertaking of bail for the release of a defendant or to apprehend or surrender a defendant on his behalf unless the person is properly licensed by the commissioner to perform such acts. This Section shall not prevent a bail bond producer from using mail, messenger or delivery service to file executed undertakings of bail or deliver bail bonds, nor shall it prevent such filing or delivery by the attorney or other agent of the defendant.

B. A bail bond producer shall not directly or indirectly give a gift of any kind to a prisoner of a jail or place of detention or to a public official or employee of a governmental agency whose duties, functions, or responsibilities include the administration of justice.

C. Upon first violation, a person or entity that violates Subsection A of this Section shall be subjected to a six-month suspension of their license to write or solicit bail bonds and fined an amount not to exceed five thousand dollars. A second or any subsequent violation shall subject the person or entity to a suspension of their license to write or solicit bail bonds for not more than one year and a fine not to exceed ten thousand dollars. A hearing may be requested pursuant to the provisions of Chapter 12 of this Title, subject to the provisions of Chapter 13-B of Title 49 of the Louisiana Revised Statutes of 1950.

D. A person or entity that violates Subsection B of this Section shall be fined an amount not to exceed five thousand dollars for each violation. A hearing may be requested pursuant to the provisions of Chapter 12 of this Title, subject to the provisions of Chapter 13-B of Title 49 of the Louisiana Revised Statutes of 1950.

Acts 2003, No. 497, §1, eff. June 20, 2003; Redesignated from R.S. 22:1142.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.

NOTE: Former R.S. 22:1556 redesignated as R.S. 22:2116 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1557 - Commissions

§1557. Commissions

A.(1) An insurer or insurance producer shall not pay, directly or indirectly, any commission, service fee, brokerage, or other valuable consideration to any person or entity for selling, soliciting, or negotiating insurance in this state unless such person or entity holds a valid license as required by law.

(2) No person or business entity other than a person or business entity duly licensed by the Department of Insurance as an insurance producer shall accept any commission, service fee, brokerage, or other valuable consideration for selling, soliciting, or negotiating insurance in this state.

(3) Renewal or other deferred commissions may be paid to a person for selling, soliciting, or negotiating insurance in this state if the person was required to be licensed under this Subpart at the time of the sale, solicitation, or negotiation and was so licensed at that time.

(4) An insurance producer may pay or assign commissions, service fees, brokerage fees or other valuable consideration to an insurance agency or to persons who are not licensed as producers in Louisiana but are licensed in their state of domicile and act only to assist producers licensed in this state in placing business with insurers authorized to do business in this state.

B.(1) No member of an insurance advisory committee of any state agency, board, commission, or of any political subdivision of this state, including but not limited to school boards, levee boards, deep water port commissions, deep water port, harbor and terminal districts, and the Louisiana Stadium and Exposition District, shall split, pass on, or share with any insurance producer or other person who is not a member of his own firm or corporation and is not a member of such an insurance advisory committee, all or any portion of the commission derived by such committee from the purchase of insurance by such state agency, board, commission, or political subdivision of the state without express authorization by official action of such state agency, board, commission, or political subdivision of the state. Any insurance producer or other person who is not a member of such firm or corporation and is not a member of such an insurance advisory committee who receives without authorization all or any portion of such commission shall also be in violation of this Subsection.

(2) Any person who violates the provisions of this Subsection shall, upon conviction, be fined not less than one thousand dollars, nor more than five thousand dollars per violation, or imprisoned for not more than two years, or both.

(3) Any conviction for a violation of the provisions of this Subsection shall constitute grounds for suspension or revocation by the commissioner of insurance of the license of such insurance producer, in addition to those grounds of R.S. 22:1554.

C. The commission paid by each fire, casualty, surety, fidelity, guaranty, and bonding insurer doing business in this state to its producers in this state shall be uniform and equal as to all classes of producers of such insurer throughout this state.

Acts 2001, No. 158, §1, eff. Jan.1, 2002; Redesignated from R.S. 22:1143 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 967, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.

NOTE: Former R.S. 22:1557 redesignated as R.S. 22:2117 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1558 - Appointments

§1558. Appointments

A.(1) An insurance producer shall not act as an agent of an insurer unless the insurance producer becomes an appointed agent of that insurer, except for surplus lines policies placed through licensed surplus lines brokers, surplus lines policies placed with unauthorized insurers by licensed surplus lines brokers, and workers' compensation policies placed with the Louisiana Workers' Compensation Corporation.

(2) An insurance producer who is not acting as an agent of an authorized insurer is not required to become appointed.

(3) An insurance producer who is duly empowered and authorized to act through or on behalf of another licensed insurance producer in the sale, solicitation, or negotiation of insurance shall not be required to become appointed for the sale, solicitation, or negotiation so conducted.

B.(1) An insurer lawfully authorized to transact business in this state shall appoint as its agent any person or persons holding a license issued under the provisions of this Subpart. To appoint a producer as its agent, the appointing insurer shall file, in a manner prescribed by the commissioner of insurance, a notice of appointment within fifteen days from the date the agency contract is executed. An insurer may also elect to appoint a producer to all or some insurers within the insurer's holding company system or group by the filing of a single appointment request.

(2) Upon receipt of the notice of appointment, the commissioner shall verify within a reasonable time, not to exceed thirty days, that the insurance producer is eligible for appointment. If the producer is determined to be ineligible for appointment, the commissioner shall notify the insurer within fifteen days of such determination.

(3) Each insurer shall submit to the commissioner of insurance, in a manner prescribed by the commissioner, a list of appointed producers which it intends to appoint or reappoint. Each insurer shall remit, in a manner prescribed by the commissioner, appointment fees in the amounts set forth in R.S. 22:821. Any insurer who fails to file its renewal company appointments will be fined ten dollars per license named in its appointment form.

(4) An appointment as provided for in this Section shall remain in full force and effect until the following date of renewal, unless the license of the appointed producer named therein is revoked by the commissioner as provided for in this Subpart, or until canceled by the insurer upon written notice to the producer with a copy thereof filed with the commissioner.

(5) The duties of the commissioner provided for in this Subsection shall be performed by the commissioner or employees of the department and may not be the subject of any contract for services with any person or entity outside of the department.

C. Any insurance producer, unless otherwise prohibited by contract, licensed in this state, may solicit, negotiate, or effect applications for policies of insurance with any insurer lawfully doing business in this state, other than an insurer such producer is appointed to represent, if such producer is under contract with such insurer. However, no commissions shall be paid by such insurer to the producer until the appointment has been recorded by the commissioner.

D. If any producer is operating or intends to operate its business affairs as a partnership, corporation, or other business entity, the appointments in this Section may be issued by an insurer in the name of such partnership, corporation, or other business entity if all persons in such partnership, corporation, or other business entity actively engaged in soliciting, negotiating, or effecting contracts of insurance or renewals thereof also hold an active producer license issued in accordance with the provisions of this Subpart.

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:1144 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.

NOTE: Former R.S. 22:1558 redesignated as R.S. 22:2118 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1559 - Notification to commissioner of termination

§1559. Notification to commissioner of termination

A. An insurer or authorized representative of the insurer that terminates the appointment, employment, or contract with a producer for any reason not set forth in R.S. 22:1554, shall notify the commissioner of insurance within thirty days following the effective date of the termination, in a manner prescribed by the commissioner, stating the circumstances of the termination. Upon written request of the commissioner, the insurer shall provide additional information, documents, records, or other data pertaining to the termination.

B. An insurer or authorized representative of the insurer that terminates the appointment, employment, contract, or other insurance business relationship with a producer shall notify the commissioner of insurance within fifteen days following the effective date of the termination, in a manner prescribed by the commissioner, if the reason for termination is one of the reasons set forth in R.S. 22:1554, or the insurer has knowledge the producer was found by a court, government body, or self-regulatory organization authorized by law to have engaged in any of the activities specified in R.S. 22:1554. Upon the written request of the commissioner, the insurer shall provide additional information, documents, records, or other data pertaining to the termination or activity of the producer.

C. The insurer or the authorized representative of the insurer shall promptly notify the commissioner of insurance, in a manner acceptable to the commissioner, if, upon further review or investigation, the insurer discovers additional information that would have been reportable to the commissioner of insurance in accordance with Subsection B of this Section had the insurer then known of its existence.

D.(1) Within fifteen days after making any notification required by Subsections A, B, or C of this Section, the insurer shall mail a copy of the notification to the producer at his last known address. If the producer is terminated for cause for any of the reasons specified in R.S. 22:1554, the insurer shall provide a copy of the notification to the producer at his last known address by certified mail, return receipt requested, postage prepaid or by overnight delivery using a nationally recognized carrier.

(2) Within thirty days after the producer has received the original or additional notification, the producer may file written comments concerning the substance of the notification with the commissioner. The producer shall, by the same means, simultaneously send a copy of the comments to the reporting insurer, and the comments shall become a part of the commissioner's file and accompany every copy of a report distributed or disclosed for any reason about the producer as permitted under Subsection F of this Section.

E.(1) In the absence of actual malice, an insurer, the authorized representative of the insurer, a producer, the commissioner of insurance, or any organization of which the commissioner is a member and that compiles the information and makes it available to other state insurance officials or regulatory or law enforcement agencies, shall not be subject to civil liability. No civil cause of action shall arise against these entities or their respective producers or employees, as a result of any statement or information required by or provided pursuant to this Section or any information relating to any statement that may be requested in writing by the commissioner, from an insurer or producer; or a statement by a terminating insurer or producer to an insurer or producer limited solely and exclusively to whether a termination for cause pursuant to Subsection B of this Section was reported to the commissioner, if the propriety of any termination for cause pursuant to Subsection B of this Section is certified in writing by an officer or authorized representative of the insurer or producer terminating the relationship.

(2) In any action brought against a person or entity that may have immunity under Paragraph (1) of this Subsection for making any statement required by this Section or providing any information relating to any statement that may be requested by the commissioner, the party bringing the action shall plead specifically in any allegation that Paragraph (1) of this Subsection does not apply because the person making the statement or providing the information did so with actual malice.

(3) Nothing in this Section shall abrogate or modify any existing statutory privileges or immunities.

F.(1) Any documents, materials, or other information in the control or possession of the Department of Insurance, furnished by an insurer, producer, or an employee or agent thereof acting on behalf of the insurer or producer, or obtained by the commissioner of insurance in an investigation pursuant to this Section, shall be confidential by law and privileged, shall not be subject to R.S. 44:1 et seq., shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action. However, the commissioner is authorized to use the documents, materials, or other information in the furtherance of any regulatory or legal action brought as a part of the commissioner's duties.

(2) Neither the commissioner of insurance nor any person who received documents, materials, or other information while acting under the authority of the commissioner shall be permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to Paragraph (1) of this Subsection.

(3) In order to assist in the performance of the commissioner's duties under this Subpart, the commissioner:

(a) May share documents, materials, or other information, including the confidential and privileged documents, materials, or information subject to Paragraph (1) of this Subsection, with other state, federal, and international regulatory agencies, with the National Association of Insurance Commissioners, its affiliates or subsidiaries, with the Office of Disciplinary Counsel of the Louisiana State Bar Association, and with state, federal, and international law enforcement authorities, provided that the recipient agrees to maintain the confidentiality and privileged status of the document, material, or other information.

(b) May receive documents, materials, or information, including otherwise confidential and privileged documents, materials, or information, from the National Association of Insurance Commissioners or its affiliates or subsidiaries and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information.

(c) May enter into agreements governing sharing and use of information consistent with this Subsection.

(4) No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information shall occur as a result of disclosure to the commissioner under this Section or as a result of sharing as authorized in Paragraph (3) of this Subsection.

(5) Nothing in this Subpart shall prohibit the commissioner of insurance from releasing final, adjudicated actions, including for cause terminations that are open to public inspection pursuant to R.S. 44:1 et seq., to a database or other clearinghouse service maintained by the National Association of Insurance Commissioners, its affiliates or subsidiaries of the National Association of Insurance Commissioners.

G. An insurer, the authorized representative of the insurer, or producer that is found to have reported with actual malice by a court of competent jurisdiction may have its license or certificate of authority suspended or revoked and may be fined in an amount not to exceed five thousand dollars per violation. An insurer, the authorized representative of the insurer, or a producer that fails to report as required under the provisions of this Section may be fined in an amount not to exceed five thousand dollars per violation.

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:1145 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.

NOTE: Former R.S. 22:1559 redesignated as R.S. 22:2119 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1560 - Reciprocity

§1560. Reciprocity

A. The commissioner of insurance shall waive any requirements for a nonresident license applicant with a valid license from his home state, except the requirements imposed by R.S. 22:1548, if the applicant's home state awards nonresident licenses to residents of this state on the same basis.

B. A nonresident producer's satisfaction of his home state's continuing education requirements for licensed insurance producers shall constitute satisfaction of this state's continuing education requirements if the nonresident producer's home state recognizes the satisfaction of its continuing education requirements imposed upon producers from this state on the same basis.

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:1146 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1560 redesignated as R.S. 22:2120 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1561 - Non-reciprocal states or other jurisdictions

§1561. Non-reciprocal states or other jurisdictions

Whenever, by the laws or regulations of any other state or jurisdiction, any limitation of rights and privileges, conditions precedent, or any other requirements are imposed upon residents of this state who are nonresident applicants or licensees of such other state or jurisdiction in addition to, or in excess of, those imposed on nonresidents under this Subpart, the same such requirements shall be imposed upon such residents of such other state or jurisdiction. This Section shall not apply to fees, which shall be as authorized by R.S. 22:821.

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:1147 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1562 - Prohibited acts

§1562. Prohibited acts

A.(1) No insurer or insurance producer shall pay any money or commission or brokerage, or give or allow any valuable consideration or compensation to any person or business entity not duly licensed as an insurance producer, nor to an insurer not licensed to do business in this state, for or because of service rendered or performed in this state in selling, soliciting, negotiating, or effecting a contract of insurance on any property or risks, or insurable interests, or business activities located within or transacted within this state. The prohibition of this Subsection shall not apply with respect to any contract of reinsurance.

(2) The prohibition of this Subsection shall not apply to the distribution of profits to the owners of an insurance agency business entity licensed as a producer provided the business entity has complied with the provisions of R.S. 22:1546(B) and the owners are not persons who:

(a) Have been convicted or pleaded nolo contendere to any felony, participated in a pretrial diversion program pursuant to a felony charge, suspension and deferral of sentence, and probation pursuant to Code of Criminal Procedure Article 893, or been convicted of any misdemeanor involving moral turpitude or public corruption.

(b) Have had an insurance producer license revoked or suspended or are found to have violated any provision of this Code.

(3) The provisions of Paragraph (2) of this Subsection shall not apply to the Louisiana Workers' Compensation Corporation.

B.(1) Whoever violates this Section shall, upon conviction, be fined not less than two thousand dollars, nor more than fifty thousand dollars, or imprisoned with or without hard labor, for not more than three years, or both.

(2) Any conviction for violation of this Section shall constitute grounds for the immediate suspension or revocation by the commissioner of insurance of the license of such insurance producer to sell insurance, in addition to those grounds set forth in R.S. 22:1554.

C.(1) It shall be unlawful for any person or business entity, without conforming to the provisions of this Part, directly or indirectly, to represent himself or itself to be an insurance producer or limited lines producer, or to solicit, negotiate, or effect any contract of insurance or renewal thereof, or to attempt to effect the same on any property, or risk or insurable interests or business activities, located within or transacted within this state. This Subsection shall not apply to:

(a) The clerical duties of office employees not involved in soliciting insurance.

(b) Employees of insurers who solicit insurance only for or in conjunction with licensed insurance producers compensated on a commission basis.

(c) The collection of premiums by secretarial or clerical employees of a licensed insurance producer, or other person so authorized by a licensed insurance producer.

(d) Employees of insurers who do not solicit insurance but are authorized by their employer to sign policies of insurance.

(2) Wherever the commissioner of insurance determines that a violation of Paragraph (1) of this Subsection has occurred, whether that violation be intentional or not, the commissioner or his designee is hereby authorized to issue an order to cease and desist from the violations complained of, and the commissioner is hereby authorized to seek injunctive relief from the district court of the district in which the violation may have occurred or in any proper venue authorized under the Code of Civil Procedure.

D.(1) No person licensed as, or representing himself to be, an insurance producer shall receive anything of value as premium payment or commission for an insurance policy rider, binder, or plan without making a bona fide application to an insurer for an insurance policy.

(2) No person licensed as, or representing himself to be, an insurance producer shall fail to account for or remit any premiums, monies, or properties belonging to another which come into the possession of the applicant in the course of doing insurance business, or improperly withholding, misappropriating, converting, or failing to timely remit any premiums, monies, or properties received in the course of doing insurance business, whether such premiums, monies, or properties belong to policyholders, insurers, beneficiaries, claimants, or others.

E.(1) It shall be unlawful for any insurance producer, directly or indirectly, to collect any insurance premium payment, or compensation, or to solicit, negotiate, effect, procure, receive, or forward any contract of insurance or renewal thereof, in relation to any property or risk or insurable interest in this state, for any insurer not lawfully authorized to transact business in this state, or in any manner to aid or assist in any such transaction, except through licensed surplus lines brokers.

(2) Except as provided in Paragraph (3) of this Subsection, any person shall be liable for the full amount of any loss sustained on any contract of insurance made by or through him or it, directly or indirectly, with any insurer not lawfully authorized to transact business in this state, and for any taxes which may become due under any law of this state by reason of such contract. For purposes of this Section, any surplus lines insurer which is approved by the commissioner shall be considered lawfully authorized to transact business in this state.

(3) Any licensed producer who writes a policy through a licensed surplus lines broker shall not be liable for any losses or taxes as provided for in this Section.

(4) Any person or business entity found to have violated this Subpart shall be deemed to have engaged in unfair trade practices and shall be subjected to the penalties provided herein. Additionally, any person found to have knowingly and intentionally violated any provisions of this Subsection shall be guilty of a felony and shall be subjected to a term of imprisonment, with or without hard labor, not to exceed five years, on each count, and each day on which a violation of this Subsection occurs shall be considered a separate violation.

F. It shall be unlawful for any producer to sign any policy of insurance endorsement in blank.

G. Repealed by Acts 2001, No. 1158, §3.

H. No insurer or producer shall accept or process an application for coverage under a Medicare+Choice plan unless the following requirements are met:

(1) The Medicare enrollee or his authorized representative has signed the application for coverage.

(2) The Medicare enrollee is provided a written notice upon transfer from one approved Medicare+Choice plan to another stating that his coverage is being transferred. Such notice shall also state how the change in coverage will impact the Medicare enrollee's access to health care providers, including specifying any known change in health care providers available to provide care.

(3) The Medicare enrollee is provided a written notice upon plan cancellation of his current Medicare+Choice coverage that clearly states the date his coverage ends.

(4) The Medicare enrollee is notified of any known change in health care providers that may reasonably result from the action of the producer.

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Acts 2001, No. 275, §1, eff. June 1, 2001; Acts 2001, No. 1158, §§1 and 3; Redesignated from R.S. 22:1148 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012; Acts 2016, No. 315, §1, eff. June 2, 2016.



RS 22:1563 - Reporting of actions

§1563. Reporting of actions

A. An insurance producer shall report to the commissioner of insurance any administrative action taken against the producer in another jurisdiction or by another governmental agency in this state within thirty days of the final disposition of the matter. This report shall include a copy of the order, consent to order, or other relevant legal documents.

B. Within thirty days of a conviction in district court of an offense under R.S. 22:1554(A)(7), a producer shall report such conviction to the commissioner and provide a copy of the bill of information or indictment.

C. Without in any way limiting or affecting any other civil or criminal remedies or consequences, any person who intentionally withholds or intentionally fails to timely report information as required by this Section shall be guilty of violating R.S. 22:1554(A)(14).

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:1149 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1564 - Producers of record

§1564. Producers of record

A.(1) Any insurer which issues or delivers a policy or contract of insurance pursuant to the application or request of a producer who is not authorized to represent said insurer as a producer shall be deemed to have authorized such producer as producer of record to act on the insurer's behalf. The payment to such a producer shall be payment to the insurer with all resultant obligations and duties.

(2) This Subsection establishes an agency relationship only for the matter of collection of premiums specifically referred to in this Section.

B.(1)(a) Any insurer issuing or delivering property, casualty, accident, or health insurance, or bonds in this state shall recognize a producer of record when selected by the owner of the policy or the first-named insured if there are multiple-named insureds in writing. The insurer shall recognize the producer of record for purposes of providing quotations or proposals or writing such policies or bonds. The insurer shall retain the producer of record who wrote such policies or bonds for the full term of the contracts or until the renewal date or termination of the contracts, whichever occurs first. The insurer shall not change or remove such producer by any producer of record letter which may be secured by another producer for purposes of providing a quotation or proposal or for writing such policies or bonds during the term of such contracts until the renewal date of the contracts, unless the change or removal is requested by the owner of the policy or the first-named insured if there are multiple-named insureds under a particular contract. In such case, such owner or insured shall select the new producer of record.

(b) If the insurer receives a producer of record letter for an application, the insurer shall provide the producer of record with a quotation or proposal regardless of any other outstanding quotations or proposals. If the quotation or proposal is accepted by the insured, the insurer shall issue the policy with the designated producer of record. If the insurer receives a written request by the insured to change the producer of record on an application, the insurer shall give the initial producer of record written notice fifteen days in advance of the change or removal. If the insurer receives a request to change a producer of record on an application within fifteen days of the policy inception, the insurer shall provide the required fifteen-day notice; however, any required change of producer shall be effective on the inception date of the policy.

(c) If a change or removal of a producer is requested by an insured during a policy period, the insurer shall give the producer written notice fifteen days in advance of the change or removal. If the insurer receives a request to change a producer within the last fifteen days of the policy period, the insurer shall provide the required fifteen-day notice; however, any required change of producer shall be effective on the inception date of the renewal policy.

(d) Property, casualty, and bond commissions shall be paid to the original producer of record at the policy inception for the full term of the policy, unless such policy is written for more than one year or is continuous until canceled, in which case commissions shall be paid to the new producer of record starting on the anniversary rating date when new rates take effect. Accident, health, or benefits commissions shall be paid to the current producer of record and shall change when the producer of record changes.

(2) Except as provided in Paragraph (1) of this Subsection, no insurer or producer shall cancel and rewrite any such contracts during the term of such contract or until the renewal date of the contract, whichever occurs first, which would change the producer of record.

(3) This Subsection shall not apply to any producer who is an employee of an insurer or represents, by contractual agreement, only one insurer or a group of affiliated insurers under R.S. 22:691 et seq.

(4) Upon the written request of the owner of the policy or the first-named insured if there are multiple-named insureds, an insurer shall permit such owner or insured to select another appointed insurance producer due to the termination, death, or retirement of a producer of record or for any other reason deemed appropriate by such owner or insured. Any renewal commission owed to the former producer of record shall be paid to the new producer of record upon the next renewal of the policy.

(5) Nothing in this Subsection shall require an insurer to conduct business with a producer who is not appointed or otherwise not qualified by the insurer to conduct business with the insurer. However, if the producer is appointed or otherwise qualified by the insurer to conduct business with the insurer, the insurer shall recognize the producer as producer of record under the provisions of this Subsection and shall accord the producer all of the normal rights and privileges of a producer for the insurer.

(6) The commissioner of insurance may promulgate rules to enforce the provisions of this Subsection.

C. The provisions of this Section shall not apply to limited benefit health insurance policies or contracts authorized to be issued in this state.

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Acts 2003, No. 378, §1, eff. Jan. 1, 2004; Redesignated from R.S. 22:1150 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1565 - Other laws

§1565. Other laws

All laws and parts of laws of this state inconsistent with this Subpart are hereby superseded with respect to matters covered by this Subpart.

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:1151 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1566 - Health insurance navigators; definitions

§1566. Health insurance navigators; definitions

A. As used in this Section:

(1) "Commissioner" means the commissioner of insurance.

(2) "Exchange" means any health benefit exchange established or operating in this state, including any exchange established or operated by the United States Department of Health and Human Services or any other federal office or agency.

(3) "Navigator" means any individual or entity who meets at least one of the following requirements:

(a) Receives any funding, directly or indirectly, from an exchange, the state, or the federal government to perform any of the activities and duties identified in 42 U.S.C. §18031(i).

(b) Is described or designated by an exchange, the state, or any office or agency of the federal government, or who could be reasonably described or designated as a navigator.

(c) Is employed by or is a volunteer on behalf of a navigator or navigator entity for the purposes of conducting consumer outreach or education, or for the purposes of facilitating enrollment in qualified health plans.

(4) "Non-navigator personnel" means any individual or entity that facilitates enrollment of individuals or employers in a health benefit plan or public insurance program offered through an exchange and is certified, designated, or reasonably described as an in-person assister, enrollment assister, application counselor, or application assister.

B.(1) The legislature finds that regulation of navigators and non-navigator personnel, including registration or licensure by the commissioner, to ensure that they are properly trained and knowledgeable in the subject matter of individual and group health insurance benefit plans and insurance coverages is necessary to avoid substantial risk to the health, safety, and welfare of the people of this state.

(2) Navigators and non-navigator personnel shall be subject to regulation by the commissioner as provided in this Section.

(a) No individual or entity shall act as, offer to act as, or market any service as a navigator in this state unless licensed as a navigator by the commissioner pursuant to this Section.

(b) Individuals or entities conducting activities as non-navigator personnel, such as in-person assisters, enrollment assisters, application counselors, or application assisters, shall register with the commissioner in the manner and form prescribed by the commissioner. An entity conducting non-navigator activities may register its non-navigator personnel with the commissioner on their behalf.

(3) The following individuals or entities are exempt from the provisions of this Section and shall not be considered navigators or non-navigator personnel:

(a) Individuals who facilitate enrollment in a health benefit plan without receiving any form of direct or indirect compensation or who are employed by an employer who directly or indirectly benefits from enrollment in a health benefit plan, such as individuals assisting in the enrollment of family members, tutors acting for a minor child or acting as a continuing tutor, individuals with the authority to contract on behalf of interdicted persons, or a mandatary with the authority to contract on behalf of a principal.

(b) Employees of an employer who facilitate enrollment in the health benefit plan of the employer.

(c) A licensed insurance producer.

(d) An attorney in good standing who is licensed or authorized to act as an attorney in this state.

(e) An employee of a health insurance issuer, including a health maintenance organization.

(f) Any individual or entity granted an exemption by the commissioner. For the purposes of granting exemptions from the provisions of this Section, the commissioner may grant exemptions in a manner and form determined by the commissioner.

C.(1) An individual applying for registration as non-navigator personnel with the commissioner shall complete a registration form as prescribed by the commissioner.

(2) Any individual applying for a navigator license shall make application to the commissioner on a form prescribed by the commissioner. Such individual shall meet each of the following requirements:

(a) Be at least eighteen years of age.

(b) Intends to conduct business as a navigator in this state.

(c) Is not disqualified for having committed any act that would be grounds for denial or revocation of an insurance producer license pursuant to R.S. 22:1554.

(d) Has completed all required training and education prescribed by any office or agency of the federal government or by an exchange.

(e) Has identified the entity licensed as a navigator with which he is affiliated and by which he is supervised, if applicable.

(3) Each entity licensed as a navigator shall, in a manner and frequency prescribed by the commissioner, provide the commissioner with an accurate list of all licensed individual navigators that it employs, in addition to completing an application for a navigator license.

(4) A navigator license shall be valid for a period of two years from the date the license is issued. The commissioner shall prescribe the form for an application for renewal of a license.

(5) An individual applying for a navigator license shall submit any documents that the commissioner deems necessary to verify the information contained in a license application, shall submit a full set of fingerprints to the commissioner, and shall successfully complete a criminal history and regulatory background check as provided for pursuant to this Section.

(6) For any individual applying for licensure as or licensed as a navigator, the commissioner may prescribe any education, training, or examinations in addition to education, training, or examinations required by any office or agency of the federal government or by an exchange; however, such additional education, training, or examinations shall not exceed thirty hours for initial education, training, or examinations and fifteen hours per year for continuing educational purposes when combined with education, training, or examinations required by any office or agency of the federal government or by an exchange.

D.(1) In order to make a determination of license eligibility for individuals applying for a navigator license, the commissioner shall require fingerprints of applicants and submit the fingerprints and the fees required to perform the criminal history record checks to the Louisiana Bureau of Criminal Identification and Information for state and national criminal history record checks. The commissioner shall require a criminal history record check on each applicant in accordance with this Subsection. The commissioner shall require each applicant to submit a full set of fingerprints in order for the commissioner to obtain and receive national criminal history records from the Criminal Justice Information Services Division of the Federal Bureau of Investigation.

(2) The commissioner may contract for the collection, transmission, and resubmission of fingerprints required under this Subsection. If the commissioner does so, the fee for collecting and transmitting fingerprints and the fee for the criminal history record check shall be payable directly to the contractor by the applicant. The commissioner may agree to a reasonable fingerprinting fee to be charged by the contractor.

(3) The commissioner shall treat and maintain an applicant's fingerprints and any criminal history record information obtained pursuant to this Section as confidential, shall apply security measures consistent with the Criminal Justice Information Services Division of the Federal Bureau of Investigation standards for the electronic storage of fingerprints and necessary identifying information, and shall limit the use of records solely to the purposes authorized in this Section. The fingerprints and any criminal history record information shall be exempt from the Public Records Law, R.S. 44:1 et seq., shall not be subject to subpoena, other than a subpoena issued in a criminal proceeding or investigation, shall be confidential by law and privileged, and shall not be subject to discovery or admissible in evidence in any private civil action.

E.(1) A navigator may:

(a) Provide fair and impartial information and services in connection with eligibility, enrollment, and program specifications of any health benefit plan issued or issued for delivery in this state, including information about the costs of coverage, advanced payment of premium tax credits, and cost sharing reductions.

(b) Facilitate the selection of a health benefit plan offered for sale on an exchange.

(c) Initiate the enrollment process for a health benefit plan offered for sale on an exchange.

(d) Provide referrals to the Department of Insurance or other local, state, or federal offices or agencies for any grievance, complaint, or inquiry in co benefit plan or health insurance issuer, including a health maintenance organization.

(e) Carry out any activities required or authorized pursuant to 42 U.S.C. §18031(i).

(2) Non-navigator personnel may carry out the functions and duties authorized for non-navigator personnel under 45 CFR Part 155 and shall:

(a) Disclose all conflicts of interest that the non-navigator personnel may have with health insurance issuers to enrollees and potential enrollees in a health benefit plan.

(b) Not receive any form of compensation, whether direct or indirect, from a health insurance issuer or an issuer of health stop loss insurance if prohibited by federal law.

(c) Not disclose any information obtained in the course of non-navigator personnel activities where such information is confidential or protected from disclosure by law.

F. Unless an individual navigator or non-navigator personnel possesses an accident and health insurance producer license, no navigator or non-navigator personnel shall:

(1) Sell, solicit, or negotiate a health benefit plan or any form of accident and health insurance.

(2) Engage in any activity that would exclusively require an insurance producer license.

(3) Provide partial advice concerning the benefits, terms, and features of health benefit plans or offer advice about which health benefit plan, health insurance issuer, or health maintenance organization is better or worse for a particular individual or employer.

(4) Recommend or endorse a particular health benefit plan or health insurance issuer or health maintenance organization.

(5) Provide any plan specific or product specific information or services related to any health benefit plan issued or issued for delivery in this state if such health benefit plan is not offered for sale on an exchange.

(6) Disclose any information obtained in the course of navigator activities where such information is confidential or protected from disclosure by law.

(7) Violate any of the provisions of 45 CFR 155.260 or other state or federal laws or regulations.

G.(1) The commissioner may place on probation, suspend, revoke, or refuse to issue, renew, or reinstate a navigator license, levy a fine not to exceed five hundred dollars for each violation, or take any combination of actions for any one or more violations of this Section or R.S. 22:1554 or for other good cause.

(2) The commissioner may examine and investigate the business affairs and records of any navigator to determine whether the individual or entity has engaged or is engaging in any violation of the provisions of this Section.

(3) A navigator entity license may be suspended or revoked, or renewal or reinstatement thereof may be refused, or a fine may be levied, with or without a suspension, revocation, or refusal to renew a license, if the commissioner finds that an individual navigator licensee's violation was known or should have been known by the employing or supervising entity and the violation was not reported to the commissioner on a timely basis.

(4) In the event that the commissioner suspends or revokes a navigator license, refuses the renewal or reinstatement of a license, or levies a fine, with or without suspension, revocation, or refusal to renew a license, the commissioner, in accordance and compliance with R.S. 49:961, shall notify the licensee in writing of the determination. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

H.(1) An individual navigator shall report to the commissioner any administrative action taken by a governmental agency against him in any jurisdiction within thirty calendar days of the final disposition of the matter. This report shall include a copy of the order or other relevant legal documents.

(2) Within thirty days of the initial pretrial hearing date, an individual navigator shall report to the commissioner any criminal prosecution of the navigator instituted in any jurisdiction. The report shall include a copy of the initial complaint filed, the order resulting from the hearing, and any other relevant legal documents.

(3) An entity that acts as a navigator that terminates the employment, engagement, affiliation, or other relationship with an individual navigator shall notify the commissioner within thirty days following the effective date of the termination, using a format prescribed by the commissioner, if the reason for termination is one of the reasons set forth in R.S. 22:1554 or the entity has knowledge that the individual navigator was found by a court or governmental agency to have engaged in any of the activities set forth in R.S. 22:1554. Upon the written request of the commissioner, the entity shall provide additional information, documents, records, or other data pertaining to the termination or activity of the individual navigator.

I. The provisions of R.S. 22:1964 and any related rules or regulations shall apply to navigators. The activities and duties of navigators shall be deemed to constitute transacting the business of insurance.

J. A navigator that is required to file annual and quarterly progress reports or annual financial reports with the Centers for Medicare and Medicaid Services shall also file such reports with the commissioner within fifteen days of filing with the appropriate federal office or agency.

K. The commissioner may promulgate such rules and regulations as may be necessary or proper to carry out the provisions of this Section. Such rules and regulations shall be promulgated and adopted in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

L. The commissioner may, in addition to his enforcement discretion, establish an enforcement moratorium for the provisions of this Section relating to the license requirement for navigators, the registration process for non-navigator personnel, and any prescribed training, education, or examinations for the purposes of properly effectuating the provisions of this Section.

Acts 2014, No. 635, §1, eff. June 12, 2014.



RS 22:1567 - Producers' compensation in form of fees; commercial property and casualty insurance; criteria for policyholders

§1567. Producers' compensation in form of fees; commercial property and casualty insurance; criteria for policyholders

Notwithstanding any other provision of law to the contrary, an insurance producer may negotiate with both or either a property and casualty insurer or a commercial policyholder, including a governmental entity pursuant to R.S. 42:1123(37)(b), to compensate the insurance producer for the placement of commercial property and casualty insurance coverages by any combination of commissions, fees, or fees in lieu of commissions if the commercial insurance policyholder, including a governmental entity pursuant to R.S. 42:1123(37)(b), meets one of the following criteria:

(1) Has total annual property and casualty insurance premiums in excess of five hundred thousand dollars.

(2) Obtains insurance coverage with a per occurrence or per claim deductible or self-insured retention of fifty thousand dollars or more for workers' compensation, general liability, or automobile insurance coverages.

(3) Has a net worth in excess of twenty-five million dollars.

(4) Qualifies as a self-insurer with the state of Louisiana.

(5) Is a governmental entity that had a contract prior to August 9, 2010, with an insurance producer on a stipulated fee basis for the placement of commercial property and casualty insurance coverages.

Acts 2011, No. 9, §1.



RS 22:1568 - Producer compensation for sales of health and welfare plans

§1568. Producer compensation for sales of health and welfare plans

A. A health insurance issuer shall establish one or more schedules of commission for the sale of each health insurance product by an insurance producer. Such schedules of commission shall be uniformly applied to all producers within the same schedule and shall be payable to all insurance producers licensed and appointed to sell the health insurance products of the issuer. The provisions of this Subsection shall not apply to any employee welfare benefit plan exclusively regulated by the United States Department of Labor pursuant to Section 514 of the Employee Retirement Income Security Act of 1974, 29 U.S.C. 1144, or Section 4 of the same act, 29 U.S.C. 1003.

B. In addition to a commission for a health insurance product, a health insurance producer may negotiate a charge, fee, or any other form of compensation directly with the plan sponsor or employer group.

C. Each health insurance contract entered into prior to June 14, 2013, shall comply with the provisions of this Section at the annual anniversary or renewal date following June 14, 2013. This Section shall apply to political subdivisions as defined by R.S. 42:1102, except for any political subdivision that had a contract on June 14, 2013, with an insurance producer or health insurance plan on a net of commission or stipulated fee basis for the placement of group health insurance coverage.

Acts 2013, No. 283, §1, eff. June 14, 2013.



RS 22:1569 - Contract with health insurance issuer; notification

§1569. Contract with health insurance issuer; notification

A. A material change made by a health insurance issuer to the terms and conditions of a contract between the health insurance issuer and a producer shall not become effective until the health insurance issuer has delivered to the producer, at least ninety days prior to the effective date of the change, written or electronic notice indicating the change or changes to the contract. For purposes of this Section, a "material change" is a change made to a provision of the contract affecting any of the following:

(1) Commissions, bonuses, and incentives paid to the producer.

(2) Right of survivorship.

(3) Indemnification of the producer by the health insurance issuer.

(4) Errors and omissions coverage requirements for the producer.

B. Subsection A of this Section shall not apply under either of the following circumstances:

(1) When the change to the contract is mutually agreed upon by the health insurance issuer and the producer.

(2) When the change to the contract is required by state or federal law.

C. For purposes of this Section:

(1) "Health benefit plan" means a policy, contract, certificate, or agreement entered into, offered, or issued by a health insurance issuer to provide, deliver, arrange for, pay for, or reimburse any of the costs of healthcare services. "Health benefit plan" shall not include a plan providing coverage for excepted benefits as defined in R.S. 22:1061 and short-term policies that have a term of less than twelve months.

(2) "Health insurance issuer" means an entity subject to the insurance laws and regulations of this state, or subject to the jurisdiction of the commissioner, that contracts or offers to contract to provide, deliver, arrange for, pay for, or reimburse any of the costs of healthcare services, including through a health benefit plan as defined in this Section, and shall include a sickness and accident insurance company, a health maintenance organization, a preferred provider organization or any similar entity, or any other entity providing a plan of health insurance or health benefits.

Acts 2016, No. 56, §1.



RS 22:1570 - Limitation on termination of independent insurance producers

§1570. Limitation on termination of independent insurance producers

A.(1) For the purposes of this Section, "captive insurance producer" means:

(a) Any licensed insurance producer whose agency contract with an insurance company requires the insurance producer to act exclusively as an agent only for that insurance company or group of insurance companies under common ownership.

(b) A licensed insurance producer whose contract with an insurance company prohibits the producer from selling competitors' products that are the same or similar to products sold by the insurer, but allows the producer to sell other products that do not directly compete with products sold by the insurer.

(2) For purposes of this Section, "non-captive insurance producer" means any licensed insurance producer whose agency contract with an insurance company establishes the insurance producer as an independent contractor with the ability to represent more than one insurance company.

B.(1) No admitted insurance company which is authorized to do business in this state shall terminate the appointment or the agency contract of a non-captive insurance producer without the mutual agreement of the parties in writing at the time of the termination of the agency agreement or without providing at least one hundred eighty days advance written notice, except when the termination is for one of the following reasons which shall constitute "cause" for which an insurer may terminate a producer's appointment without providing such notice:

(a) Loss of license.

(b) Cause as set forth in R.S. 22:1554.

(c) Nonpayment of insurance company premiums due and not in dispute by the producer.

(d) Withdrawal of the insurance company from this state.

(e) Violation of any state or federal law or regulation, or violation of any provision of the insurer's contract with the producer that would potentially cause the insurer to be in violation of such laws or regulations.

(f) Commission of any dishonest or fraudulent act.

(g) Gross or willful misconduct or negligence by the producer.

(h) Submission of any document bearing a false or unauthorized signature or containing falsified information.

(i) Failure to maintain the agent's professional liability coverage required in the agency contract.

(j) Change in the ownership of the insurance agency.

(2) For purposes of this Section, a reasonable belief by the insurer that any such action has occurred is sufficient to be considered as cause as defined in this Subsection.

C.(1)(a) Any admitted insurance company which is authorized to do business in this state shall, upon issuing the written notice required in Subsection B of this Section of the termination or cancellation of a non-captive insurance producer's contract, permit the renewal of all contracts of insurance written by the non-captive insurance producer until the producer's contract is terminated, subject to the normal underwriting requirements of the insurer.

(b) If the insured fails to meet the current underwriting requirements of the insurer, the insurer shall provide the policyholder with the statutory notice of nonrenewal.

(2) Any insurer renewing contracts of insurance in accordance with this Section shall pay commissions for the renewals to the terminated or cancelled non-captive insurance producer in the same amount and manner as previously paid to the non-captive insurance producer under the terminated or cancelled contract.

D. The provisions of this Section shall not apply to:

(1) A captive insurance producer.

(2) Insurance companies whose agency contract contains a written provision expressly reserving to the insurer all right, title, and interest to the ownership or use of business written by the insurance producer.

(3) Nonadmitted, excess, or surplus lines insurance policies.

(4) Individually rated excess insurance policies.

(5) Non-captive producers writing life, annuity, and health insurance policies.

Acts 2016, No. 142, §1.



RS 22:1571 - Registered insurance producer and bail bond producer prelicensing program

SUBPART B. PRELICENSE AND CONTINUING

EDUCATIONAL PROGRAMS

§1571. Registered insurance producer and bail bond producer prelicensing program

A.(1) The commissioner shall certify an educational program that meets the requirements of this Subpart and any rules or regulations promulgated pursuant to this Subpart as a registered insurance producer or bail bond producer prelicensing program. Any person who satisfactorily completes an educational program which has been certified as a registered insurance producer or bail bond producer prelicensing program pursuant to this Subpart shall satisfy the preexamination educational requirements of R.S. 22:1571(E).

(2) For purposes of this Subpart, "bail bond producer" shall mean any person, corporation, or partnership which holds an insurance license and has a contract and an appointment from an insurer licensed and authorized to provide surety in Louisiana.

B. The commissioner shall promulgate rules and regulations setting forth guidelines and requirements for the content and conduct of a registered insurance or bail bond producer prelicensing program and for the procedure for certification of an instructional program as a registered insurance producer or bail bond producer prelicensing program. The commissioner shall also promulgate rules and regulations specifying the qualifications which each instructor in a registered insurance producer or bail bond producer prelicensing program shall possess. All such rules and regulations promulgated by the commissioner shall be promulgated pursuant to the provisions of the Administrative Procedure Act.

C. Each registered insurance producer or bail bond producer prelicensing program shall be conducted by one of the following:

(1) An insurance trade association.

(2) An insurance company admitted to do business in Louisiana.

(3) An accredited public or private college or university.

(4) An organization recommended by and certified by the commissioner of insurance.

D. Each instructor in a registered insurance producer or bail bond producer prelicensing program shall possess the qualifications promulgated by the commissioner of insurance for instructors in such programs.

E.(1) Each registered insurance producer or bail bond producer prelicensing program shall provide instruction by a qualified instructor in a structured setting or by verifiable approved self-study with a minimum of twenty hours of supervised instruction or self-study, including instruction in applicable insurance principles, state laws and regulations, and ethical practices, for each of the following lines of authority a license is sought: life, health and accident, property, casualty, and personal lines.

(2) Each registered bail bond producer prelicensing program shall provide instruction by a qualified instructor in a structured setting with a minimum of eight hours of supervised instruction, including instruction in applicable underwriting principles, state laws and regulations, and ethical practices.

F. While instruction is in progress in a registered insurance producer or bail bond producer prelicensing program, the instructor shall permit the commissioner or any employee of the Department of Insurance to attend any educational session. Such access shall be for the purpose of monitoring the instruction and program and shall not be disruptive to the instruction. No information or materials shall be used for any personal reasons or gain.

G. The director or supervisor of each registered insurance producer or bail bond producer prelicensing program shall submit its current course materials to the commissioner of insurance for his review upon his request but no less frequently than every three years.

H. In accordance and compliance with R.S. 49:961, the commissioner may cancel or suspend the certification of any registered insurance or bail bond producer prelicensing program which does not meet the requirements of this Subpart or of any of the rules or regulations promulgated pursuant to this Subpart. Such cancellation or suspension shall be made after notice and an opportunity for hearing. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 1988, No. 840, §1, eff. July 18, 1988 (and May 1, 1989); Acts 1992, No. 1039, §1; Acts 1993, No. 142, §1; Acts 1993, No. 952, §4, eff. Jan. 1, 1994, H.C.R. No. 4, 2002 1st Ex. Sess.; Redesignated from R.S. 22:1191 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 485, §1, eff. Jan. 1, 2010; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1572 - Repealed by Acts 2009, No. 485, §3, eff. Jan. 1, 2010.

§1572. Repealed by Acts 2009, No. 485, §3, eff. Jan. 1, 2010.



RS 22:1573 - Continuing education requirements

§1573. Continuing education requirements

A. The continuing education requirements for renewal of license under R.S. 22:1547(C)(3) and 1808.4(C)(3) are set forth in this Section. The continuing education requirement shall be fulfilled by satisfactory completion of the required hours of instruction in continuing education programs approved by the commissioner.

B. The commissioner shall promulgate rules and regulations setting forth guidelines and requirements for the content and conduct of continuing education programs and for the procedure for approval of a continuing education program. The commissioner shall also promulgate rules and regulations specifying the qualifications which each instructor in an approved continuing education program shall possess. All such rules and regulations promulgated by the commissioner shall be promulgated pursuant to the provisions of the Administrative Procedure Act. The continuing education program shall be conducted by one of the entities set forth in R.S. 22:1571(C).

C. Life insurance producers and consultants and health insurance producers and consultants shall complete twenty-four hours of approved instruction or verifiable approved self-study prior to each renewal of license, with at least three hours dedicated to the subject of ethics. A person who holds a combination of life or health insurance producer licenses and life or health consultant licenses shall complete a total of twenty-four hours of approved instruction or verifiable approved self-study, with at least three hours dedicated to the subject of ethics.

D. Insurance producers authorized to write property, casualty, or property and casualty or personal lines insurance business and property, casualty, or property and casualty insurance consultants shall complete twenty-four hours of approved instruction or verifiable approved self-study before each renewal of license with at least three hours of approved instruction dedicated to the subject of ethics and three hours dedicated to the subject of flood insurance. A person who holds a combination of property, casualty, or property and casualty insurance producer licenses and property, casualty, or property and casualty consultant licenses, shall complete a total of twenty-four hours of approved instruction or verifiable approved self-study, with at least three hours dedicated to the subject flood insurance.

E. For producers authorized to write life, health and accident insurance and also authorized to write property, casualty, or property and casualty or personal lines insurance business, and consultants authorized to consult on life, health and accident insurance and also authorized to consult on property, casualty, or property and casualty or personal lines insurance business, the continuing education requirement for renewal of license shall be twenty-four hours of approved instruction or verifiable approved self-study with at least three hours of approved instruction or verifiable approved self-study dedicated to the subject of ethics and three hours dedicated to the subject of flood insurance. Persons who hold a combination of life, health and accident, property, casualty, or property and casualty insurance producer licenses and life, health and accident, property, casualty, or property and casualty consultant licenses shall complete a total of twenty-four hours of approved instruction or verifiable approved self-study, with at least three hours dedicated to the subject of ethics and three hours dedicated to the subject of flood insurance.

F. For bail bond producers, the continuing education requirement for renewal of license shall be twelve hours of approved bail underwriting instruction.

G. Producers and consultants licensed for life, health and accident, property, casualty or personal lines may carry over no more than ten excess hours of approved insurance instruction accumulated during one renewal period to be applied to the continuing education requirement for the next renewal period.

H. A person teaching an approved continuing education program shall qualify for the same number of hours of approved instruction as would be granted to a person taking and successfully completing the program.

I.(1) The provisions of this Section, imposing continuing education requirements for renewal of a license, shall not apply to any person sixty-five years of age or older who has at least fifteen years of experience as a licensed producer and who either:

(a) Is no longer actively engaged in the insurance business as a producer and who is receiving social security benefits, if eligible.

(b) Is actively engaged in the insurance business as a producer and who represents or operates through a licensed Louisiana insurer or insurance agency.

(2) Every applicant for the exemption provided in this Subsection shall attest to, on forms to be provided by the commissioner, his eligibility for the exemption under this Subsection.

(3) The provisions of Subparagraph (1)(a) of this Subsection shall apply only to a person who retires on or after January 1, 1994.

J. The commissioner may grant continuing education credits to any of the following:

(1) A licensed producer who participates in a qualified graduate-level national designation program, passes the test required of such program, and earns a certificate of completion. Qualified graduate-level national designation programs include programs in which a person may be designated as a Chartered Life Underwriter (CLU), Chartered Property Casualty Underwriter (CPCU), Certified Insurance Counselor (CIC), and other such national professional designations.

(2) A licensed producer who is a member of, and actively participates in, a state or national insurance association. The continuing education credits shall not exceed four hours.

K. The commissioner shall grant twenty-four continuing education credits to a licensed producer who is a member of the legislature while that person is serving a term in the legislature.

L. Beginning with license renewals effective in 2015, title insurance producers licensed pursuant to Subpart R of Part 1 of Chapter 2 of this Title, R.S. 22:511 et seq., shall complete twelve hours of approved instruction or verifiable approved self-study prior to the renewal of the license with at least two hours dedicated to matters related to state and federal consumer finance protection laws.

M. Any property and casualty insurance producer, upon receiving his initial license, shall complete three hours of approved instruction dedicated to flood insurance on his first license renewal when continuing education is required.

Acts 1989, No. 428, §1; Acts 1990, No. 646, §1; Acts 1992, No. 465, §1; Acts 1992, No. 1000, §1; Acts 1992, No. 1039, §1; Acts 1993, No. 213, §1; Acts 1993, No. 952, §4, eff. Jan. 1, 1994; Acts 1996, 1st Ex. Sess., No. 71, §1, eff. May 10, 1996; Acts 1997, No. 1412, §1, eff. July 15, 1997; Acts 2001, No. 290, §1; H.C.R. No. 4. 2002 1st Ex. Sess; Acts 2003, No. 65, §1; Acts 2004, No. 512, §1; Acts 2005, No. 379, §1; Acts 2006, No. 522, §1; Redesignated from R.S. 22:1193 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 485, §§1, 3, eff. Jan. 1, 2010; Acts 2010, No. 967, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012; Acts 2013, No. 21, §1; Acts 2014, No. 83, §1; Acts 2016, No. 72, §1, eff. May 10, 2016; Acts 2016, No. 312, §1.



RS 22:1574 - Bail Bond Apprentice Program

§1574. Bail Bond Apprentice Program

A.(1) The Bail Bond Apprentice Program is hereby created.

(2) The Bail Bond Apprentice Program shall be available only to persons who meet current bail bond producer licensing requirements as provided for in Chapter 5 of this Title and who have not been convicted of a felony.

(3) All persons entering the Bail Bond Apprentice Program shall register with the commissioner of insurance at least ten days prior to beginning the program. Registration shall consist of filing with the commissioner a properly completed form prescribed by the commissioner. The information required on such form from each apprentice shall include but shall not be limited to each of the following:

(a) The name, home address, and telephone number of the registrant.

(b) The date of birth and social security number of the registrant.

(c) The date the prospective apprentice shall commence training in the Bail Bond Apprentice Program.

(d) The name, address, and license number of the supervising licensed bail bond producer.

(4) Apprentices shall complete the registered insurance producer and bail bond producer prelicensing program as provided for in R.S. 22:1571 before the end of the apprenticeship program.

B. The Bail Bond Apprentice Program shall consist of three consecutive months of employment by a Department of Insurance licensed bail bond producer. The apprentice shall be supervised by the producer during the three-month period and work for no less than twenty-four hours per week. The apprentice shall observe the bail bond producer, perform every phase of the bail bond business, and shall perform duties in every phase of the bail bond business except for the solicitation, negotiation, quotation of fees, and the execution of a bail bond.

C. The supervising bail bond producer shall maintain records to support that the apprentice has worked the required number of hours. For each apprentice, these records shall include pay stubs and time sheets. Time sheets shall contain the number of hours worked, the specific functions performed, and the date and time of the performance of those functions. These records shall be made available for examination and review to the Department of Insurance upon request.

D.(1) Upon completion of the required three months of work experience, without expulsion, the apprentice and the supervising bail bond producer shall certify, on a form provided by the Department of Insurance, that the apprentice has completed all of the requirements of the apprentice program. This form shall be a notarized sworn affidavit, completed under penalty of perjury.

(2) No person shall be permitted to sit for an examination as a bail bond producer until completion of this apprenticeship program and until the required certification of the completion has been submitted to the Department of Insurance along with the required application for testing and licensure.

E. The program created by the provisions of this Section shall be subject to the provisions of this Title, and nothing in this Section shall be interpreted to permit the payment of commissions to an unlicensed producer.

Acts 2010, No. 731, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012; Acts 2012, No. 89, §1.



RS 22:1575 - Producer training requirements to sell long-term care insurance

§1575. Producer training requirements to sell long-term care insurance

A.(1) An individual shall not sell, solicit or negotiate long-term care insurance unless the individual is licensed as an insurance producer for health and accident or life and has completed a one-time training course. The training shall meet the requirements set forth in Subsection B of this Section.

(2) An individual already licensed and selling, soliciting or negotiating long-term care insurance on August 15, 2010 may not continue to sell, solicit or negotiate long-term care insurance unless the individual has completed a one-time training course as set forth in Subsection B of this Section within one year from August 15, 2010.

(3) In addition to the one-time training course required in Paragraphs (1) and (2) of this Subsection, an individual who sells, solicits or negotiates long-term care insurance shall complete ongoing training as set forth in Subsection B of this Section.

(4) The training requirements of Subsection B of this Section may be approved as continuing education courses under R.S. 22:1573.

B.(1) The one-time training required by this Section shall be no less than eight hours and the ongoing training required by this Section shall be no less than four hours every two years.

(2) The training required under Paragraph (1) of this Subsection shall consist of topics related to long-term care insurance, long-term care services and, if applicable, qualified state long-term care insurance partnership programs, including but not limited to:

(a) State and federal regulations and requirements and the relationship between qualified state long-term care insurance partnership programs and other public and private coverage of long-term care services, including Medicaid.

(b) Available long-term services and providers.

(c) Changes or improvements in long-term care services or providers.

(d) Alternatives to the purchase of private long-term care insurance.

(e) The effect of inflation on benefits and the importance of inflation protection.

(f) Consumer suitability standards and guidelines.

(3) The training required by this Section shall not include training that is insurer or company product specific or that includes any sales or marketing information, materials, or training, other than those required by state or federal law.

C.(1) Insurers shall obtain verification that a producer receives training required by Subsection A of this Section before a producer is permitted to sell, solicit or negotiate the insurer's long-term care insurance products, maintain records subject to the state's record retention requirements, and make such verification available to the commissioner upon request.

(2) Insurers shall maintain records with respect to the training of its producers concerning the distribution of its partnership policies that will allow the state insurance department to provide assurance to the state Medicaid agency that producers have received the training contained in Subparagraph (B)(2)(a) of this Section as required by Subsection A of this Section and that producers have demonstrated an understanding of the partnership policies and their relationship to public and private coverage of long-term care, including Medicaid, in this state. These records shall be maintained in accordance with the state's record retention requirements and shall be made available to the commissioner upon request.

D. The satisfaction of such training requirements in any state shall be deemed to satisfy the training requirements in this state.

Acts 2010, No. 967, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1576 - Producer training requirements to sell annuity products

§1576. Producer training requirements to sell annuity products

A. An insurance producer shall not solicit the sale of an annuity product unless the insurance producer has adequate knowledge of such annuity product to make a recommendation and the insurance producer is in compliance with the insurer's standards for product training. An insurance producer may rely on insurer- provided product-specific training standards and materials to comply with the requirements of this Subsection.

B.(1)(a) An insurance producer who engages in the sale of annuity products shall complete a one-time four-credit training course approved by the Department of Insurance and provided by an educator who has been approved by the Department of Insurance.

(b) Insurance producers who hold a life insurance line of authority on August 15, 2012, and who desire to sell annuities shall complete the requirement of this Subsection no later than January 1, 2013. An individual who holds a life insurance line of authority and has satisfied the training requirements in another state with substantially similar requirements prior to January 1, 2013, shall be deemed to have satisfied the training requirements of this state. Individuals who obtain a life insurance line of authority on or after August 15, 2012, may not engage in the sale of annuities until the annuity training course required pursuant to this Subsection has been completed.

(2) The minimum length of the training required pursuant to this Subsection shall be sufficient to qualify for at least four continuing education credits, but may be longer.

(3) The training required pursuant to this Subsection shall include information on the following topics:

(a) The types of annuities and various classifications of annuities.

(b) Identification of the parties to an annuity.

(c) A description of how fixed, variable, and indexed annuity contract provisions affect consumers.

(d) The application of income taxation of qualified and nonqualified annuities.

(e) The primary use of annuities.

(f) Appropriate sales practices, replacement, and disclosure requirements.

(4) Providers of courses intended to comply with this Subsection shall cover all topics listed in Paragraph (3) of this Subsection and shall not present any marketing information or provide training on sales techniques or specific information about a particular insurer's products. Additional topics may be offered in addition to the topics required by this Subsection.

(5) A provider of an annuity training course intended to comply with this Subsection shall register as a continuing education provider in this state and shall comply with the rules and guidelines applicable to insurance producer continuing education courses pursuant to LAC 37:XI.701 et seq.

(6) Annuity training courses may be conducted and completed by classroom or by verifiable self-study methods pursuant to LAC 37:XI.701 et seq.

(7) Providers of annuity training shall comply with the reporting requirements and shall issue certificates of completion pursuant to LAC 37:XI.701 et seq.

(8) The satisfaction of the training requirements of another state which has standards which are substantially similar to the provisions of this Subsection shall be deemed to satisfy the training requirements of this Subsection in this state.

(9) An insurer shall verify that an insurance producer has completed the annuity training course required by this Subsection before allowing the insurance producer to sell an annuity product for that insurer. An insurer may satisfy its responsibility under this Paragraph by obtaining certificates of completion of the training course by the insurance producer or by obtaining reports provided by commissioner database systems.

Acts 2012, No. 612, §1.



RS 22:1580 - Redesignated as R.S. 22:342 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1580. Redesignated as R.S. 22:342 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1581 - Regulation of bail enforcement agents

SUBPART C. BAIL ENFORCEMENT AGENTS

§1581. Regulation of bail enforcement agents

A. The commissioner of insurance is hereby authorized to adopt such regulations, in accordance with the Administrative Procedure Act, as are necessary to effectuate the requirements of this Subpart to regulate bail enforcement agents.

B. The regulations adopted by the commissioner shall include provisions governing:

(1) Prelicensing and continuing education requirements for bail enforcement agents.

(2) Bail enforcement activities in this state by nonresident individuals.

(3) The notification of local law enforcement agencies.

(4) In-state bail enforcement procedures.

(5) Penalties for the violation of the regulation.

Acts 1999, No. 1037, §1; Redesignated from R.S. 22:1514 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1581 redesignated as R.S. 22:343 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1582 - Definitions

§1582. Definitions

As used in this Subpart:

(1) "Bail enforcement" means the apprehension or surrender of a person who is released on bail or who has failed to appear at any stage of the proceedings to answer the charge before the court in which he may be prosecuted.

(2) "Bail enforcement agent" means a person who engages in bail enforcement.

Acts 1999, No. 1037, §1; Redesignated from R.S. 22:1514.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1582 redesignated as R.S. 22:344 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1583 - Licensing and fees

§1583. Licensing and fees

Except as provided by the regulations authorized in this Subpart, bail enforcement agents shall be subject to the same licensing and fee requirements as bail bond producers.

Acts 1999, No. 1037, §1; Redesignated from R.S. 22:1514.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.

NOTE: Former R.S. 22:1583 redesignated as R.S. 22:345 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1584 - Bail bond producers; prohibitions; penalties

§1584. Bail bond producers; prohibitions; penalties

A. A bail bond producer may not engage in any of the following prohibited acts:

(1) Pay a fee or rebate or give or promise anything of value to a jailer, police officer, peace officer, or committing magistrate or any other person who has power to arrest or hold in custody or to any public official or public employee in order to secure a client, bailee, settlement, compromise, remission, or reduction of the amount of any bail bond.

(2) Pay a fee or rebate or give or promise anything of value to an attorney in a bail bond matter, except in defense of any action on a bond or for representation at a bail bond hearing. Whenever a bail bond producer engages an attorney on behalf of a defendant, the bail bond producer shall obtain prior written consent from the defendant.

(3) Pay a fee or rebate or give or promise anything of value to the principal or anyone in or on his behalf, including any inmate in a local jail or prison, or correctional personnel.

(4) Conduct bail bond business with any person other than the defendant, the indemnitor, and an attorney or in the case of a minor, a parent or guardian, in or on the grounds of a courthouse or jail for the purpose of executing a bail bond.

B. Any person or entity that violates the provisions of Paragraph (1), (2), or (3) of Subsection A of this Section commits a felony offense punishable by imprisonment, with or without hard labor, for no more than five years or fined an amount not to exceed ten thousand dollars, or both. In addition to any imprisonment or fine imposed, the person or entity shall forfeit and surrender to the commissioner their license to transact insurance business in this state upon finality of the conviction. Such person or entity shall be ineligible for life from obtaining a license to transact insurance business in this state.

C. Any person or entity that violates the provision of Paragraph (4) of Subsection A of this Section shall be guilty of a misdemeanor offense punishable by imprisonment in the parish jail for no more than six months or fined an amount not to exceed five thousand dollars, or both. In addition to any imprisonment or fine imposed, the person or entity shall forfeit and surrender to the commissioner their license to transact insurance business in this state upon finality of the conviction. This person or entity shall be precluded for a period of three years from obtaining any license to transact insurance business in this state.

D. The criminal provisions of this Section shall be investigated, enforced, or prosecuted only by the proper law enforcement and prosecutorial agencies.

Acts 2003, No. 223, §1, eff. June 5, 2003; Redesignated from R.S. 22:1514.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.

NOTE: Former R.S. 22:1584 redesignated as R.S. 22:346 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1585 - Surrender for nonpayment of premium

§1585. Surrender for nonpayment of premium

A. Before a breach of an undertaking occurs, a surety or bail bond producer may surrender a defendant, or the defendant may surrender himself, to the official to whose custody the defendant was committed at the time the bail was given. The defendant may be surrendered without a return of the premium if he changes addresses without notifying his bail bond producer or surety, conceals himself, leaves the jurisdiction of the court without the permission of his bail bond producer or surety, fails to appear in any court at any time, or if the indemnitor seeks to relieve himself of his obligation on the bond or if the defendant is convicted of a felony but sentence is not yet imposed. A bail bond producer shall not surrender a client for nonpayment of a premium until thirty days after the date the bond is posted.

B. When a bail bond producer or surety surrenders a defendant, the bail bond producer or surety must file written notification and a statement of surrender indicating the lawful reason for the surrender. The statement of surrender must be attached to the surrender or recommit form with a copy provided to the defendant, committing official, and court clerk. The bail bond producer must maintain a correct copy of the statement of surrender form in the defendant's file. The statement of surrender shall read as follows:

STATEMENT OF SURRENDER

THE UNDERSIGNED SURETY/BAIL BOND PRODUCER on behalf of ______________________________wishes to surrender/recommit the defendant and hereby authorizes ______________________________as a licensed bail bond producer, licensed agent of the surety, or any law enforcement officer having jurisdiction to take the defendant, _____________________________, into custody and deliver and surrender the defendant or cause the defendant to be surrendered/recommitted into the custody of the ________________________ in the City/Parish of ______________________________, State of ________________.

The lawful reason for the surrender/recommit is:

_______________________________________________________________________________________________________________________________________________________________________

Dated this _______________day of ___________________, 20___________.

_________________________________________________

Surety/Bail Bond Producer/Agent of Surety or Bail Bond Producer

C. Upon first violation, a bail bond producer who surrenders a client for nonpayment of a premium in violation of this Section shall be subject to a suspension of his license for not more than six months and fined an amount not to exceed five thousand dollars. A second or any subsequent violation may be punishable by permanent revocation of the bail bond producer's license and a fine not to exceed ten thousand dollars.

Acts 2003, No. 1194, §1, eff. July 3, 2003; Redesignated from R.S. 22:1514.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 914, §4; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.

NOTE: Former R.S. 22:1585 redesignated as R.S. 22:347 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1586 - Redesignated as R.S. 22:348 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1586. Redesignated as R.S. 22:348 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1587 - Redesignated as R.S. 22:349 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1587. Redesignated as R.S. 22:349 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1591 - Short title

SUBPART D. FINANCIAL INSTITUTION SALES

§1591. Short title

This Subpart may be cited as the "Financial Institution Insurance Sales Law".

Acts 1997, No. 1475, §2, eff. July 15, 1997; Redesignated from R.S. 22:3051 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1592 - Purpose

§1592. Purpose

The legislature hereby declares that the purpose of this Subpart is to regulate the business of insurance in Louisiana and to protect the interests of insurance policyholders in this state.

Acts 1997, No. 1475, §2, eff. July 15, 1997; Redesignated from R.S. 22:3052 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1593 - Definitions

§1593. Definitions

A. For the purposes of this Subpart:

(1) "Financial institution" means a state or national bank or branch thereof which accepts federally insured deposits or makes loans from a place of business located in the state of Louisiana or any subsidiary or employee thereof, or a bank holding company or subsidiary or employee thereof, only if the bank holding company owns or controls a state or national bank or branch thereof which accepts federally insured deposits or makes loans from a place of business located in the state of Louisiana. The term financial institution does not include a bank which was engaged as an insurance producer on January 1, 1984, or an insurance company.

(2) The term "insurance" includes all products defined or regulated as insurance.

(3) "Insurance company" means a company that possesses a certificate of authority to transact insurance business in this state.

(4) "Person" means any natural person, partnership, corporation, association, business, trust, unincorporated organization, or other form of business enterprise, plural or singular, as the case demands.

Acts 1997, No. 1475, §2, eff. July 15, 1997; Acts 2004, No. 350, §1; Redesignated from R.S. 22:3053 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1594 - Applicability

§1594. Applicability

The provisions of this Subpart shall not apply to the following:

(1) Any credit insurance, a specialized form of insurance designed to protect the bank's or borrower's interests in loan transactions, including but not limited to credit life insurance, credit dismemberment insurance, credit health and accident insurance, mortgage life and disability insurance, involuntary unemployment insurance, collateral protection insurance, vendor's single interest insurance, travel accident and baggage insurance, and debt cancellation insurance, but credit insurance shall not include vehicle liability and fire and allied lines as defined in R.S. 22:47 when marketed to borrowers or others.

(2) Insurance placed by a financial institution in connection with collateral pledged as security for a loan when the debtor breaches the contractual obligation to provide that insurance.

(3) Private mortgage insurance.

(4) Annuities.

(5) Title insurance.

Acts 2004, No. 350, §1; Redesignated from R.S. 22:3053.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 326, §1, eff. Jan. 1, 2010; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1595 - Authorization for implementing regulations

§1595. Authorization for implementing regulations

The commissioner of insurance shall have the authority to promulgate rules and regulations in accordance with the authority granted by the Administrative Procedure Act as may be necessary to effectuate the provisions of this Subpart. However, the commissioner of insurance shall not impose any additional requirement on any insurance producer who is associated with a financial institution that is not imposed on any insurance producer who is not associated with such institution unless such requirement is set forth in this Subpart.

Acts 1997, No. 1475, §2, eff. July 15, 1997; Redesignated from R.S. 22:3054 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1596 - Licensure requirement

§1596. Licensure requirement

Any solicitation for the purchase or sale of any insurance product by any person, including a financial institution, its employees or agents, shall be conducted only by persons who have complied with all applicable state insurance licensing and appointment laws and regulations.

Acts 1997, No. 1475, §2, eff. July 15, 1997; Redesignated from R.S. 22:3055 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1597 - Sales force

§1597. Sales force

The solicitation of a customer of a financial institution for the purchase or sale of insurance shall not be conducted by any natural person directly responsible for making a specific loan or extension of credit to that customer before such time as the final decision regarding the acceptance or denial of that specific loan or extension of credit is made and communicated in writing to the customer. For the purposes of this Subpart, solicitation does not include referral of the customer to a licensed insurance producer not directly responsible for making the specific loan or extension of credit, informing the customer that the required insurance is available from the financial institution, or providing the customer with any disclosures which are required by R.S. 22:1600.

Acts 1997, No. 1475, §2, eff. July 15, 1997; Redesignated from R.S. 22:3056 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1598 - Referrals

§1598. Referrals

A. Any person who is not licensed to sell insurance may refer a customer to a person, or the telephone number of a person, who sells or provides opinions or advice on any insurance product.

B. Any compensation received by the person making a referral provided for in Subsection A of this Section shall not be in the form of a sales commission and shall not be based on the application by the customer or purchase of insurance.

C. Any person or entity responsible for making a specific loan or extension of credit may receive a reasonable referral fee for the insurance referral of a customer who is required to provide insurance for that loan or extension of credit. An insurance referral fee paid to such person or entity making a specific loan or extension of credit shall not be in the form of an insurance sales commission which varies based on the quotation or application for insurance, purchase of insurance, or the amount of premium written. The insurance referral fee shall be paid solely on the basis of the referral. This Section shall not preclude a person directly or indirectly responsible for making a specific loan or extension of credit, who is a licensed insurance producer, from soliciting and selling insurance to a loan customer and earning a commission, so long as the solicitation and sale is conducted after the final loan decision has been communicated to the customer in writing, in accordance with the provisions of R.S. 22:1597. The customer shall also be notified that he is not required to purchase insurance through the financial institution, and the customer's choice of another insurance provider will not affect the financial institution's credit decision or credit terms in any way.

Acts 1997, No. 1475, §2, eff. July 15, 1997; Redesignated from R.S. 22:3057 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 332, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1599 - Insurance as a condition to service

§1599. Insurance as a condition to service

A. A financial institution shall not in any manner extend credit, lease, or sell property of any kind, or furnish any service, or fix or vary the consideration for any of the foregoing, on the condition or requirement that the customer shall obtain insurance from the financial institution. In accordance with the provisions of this Subpart, the financial institution shall not represent that the purchase of an insurance product from a financial institution by a customer or prospective customer of the institution is required as a condition of, or is any way related to, the lending of money or extension of credit, the establishment or maintenance of a trust account, the establishment or maintenance of a checking, savings, or deposit account, or the provision of services related to any such activities.

B. No financial institution shall offer an insurance product in combination with banking products unless the insurance products and banking products are available separately from the institution.

C. The following activities conducted in accordance with the provisions of this Subpart shall not violate the provisions of this Section:

(1) A financial institution may cross-sell or cross-market its products and services by informing customers that insurance is available from the financial institution.

(2) A financial institution that requires a customer to obtain insurance coverage in connection with a loan or other extension of credit may provide the insurance.

Acts 1997, No. 1475, §2, eff. July 15, 1997; Redesignated from R.S. 22:3058 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1600 - Disclosure; required

§1600. Disclosure; required

A. At the time a written application for insurance is made, the financial institution shall obtain a separate written statement, signed by the customer, acknowledging that the customer has received and understands the following disclosures:

(1) - (3) Repealed by Acts 2004, No. 350, §2.

(4) The customer is not required to purchase insurance through the financial institution, and the customer's choice of another insurance provider will not affect the financial institution's credit decision or credit terms in any way.

B. The financial institution shall give the customer the disclosure provided in Subsection A of this Section when it first informs the customer that required insurance is available from the financial institution if:

(1) Insurance is required in order to obtain a loan.

(2) Loan approval is contingent on the customer's obtaining acceptable insurance.

(3) The customer obtained insurance required in connection with the loan from another insurance provider and the financial institution is soliciting the sale of insurance to replace the customer's existing coverage.

C. Repealed by Acts 2004, No. 350, §2.

Acts 1997, No. 1475, §2, eff. July 15, 1997; Acts 2004, No. 350, §2; Redesignated from R.S. 22:3059 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1601 - Physical location of loan and insurance activities

§1601. Physical location of loan and insurance activities

If the financial institution solicits the purchase of insurance from a customer who is applying for a loan or extension of credit, the insurance solicitation shall be conducted in an area physically separate and distinct from the loan transaction, unless the size of the facility is too small to make the physical separation possible.

Acts 1997, No. 1475, §2, eff. July 15, 1997; Redesignated from R.S. 22:3060 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1602 - Insurance in connection with a loan

§1602. Insurance in connection with a loan

A. If insurance is required as a condition of obtaining a loan, the credit and insurance transactions shall be completed independently and through separate documents.

B. A loan for premiums on required insurance shall not be included in the primary credit without the written consent of the customer.

C. This Section shall not apply to a premium finance loan that is not made in connection with another loan or extension of credit.

Acts 1997, No. 1475, §2, eff. July 15, 1997; Redesignated from R.S. 22:3061 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1603 - No discrimination against non-affiliated producers

§1603. No discrimination against non-affiliated producers

No financial institution may:

(1) Offer a banking product or service, or fix or vary the conditions of such offer, on a condition or requirement that the customer obtain insurance from any particular producer.

(2) In connection with a loan or extension of credit that requires a borrower to obtain insurance, reject an insurance policy solely because such policy has been issued or underwritten by any person who is not associated with such institution.

(3) Impose any unreasonable requirement on any insurance producer who is not associated with the financial institution that is not imposed on any insurance producer who is associated with such institution.

Acts 1997, No. 1475, §2, eff. July 15, 1997; Redesignated from R.S. 22:3062 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1604 - Customer privacy; protections

§1604. Customer privacy; protections

A. As used in this Section, unless the context requires otherwise:

(1) "Customer" means a person with an investment security, deposit, trust, or credit relationship with a financial institution.

(2) "Nonpublic customer information" means information maintained by a financial institution relating to insurance coverage purchased by a customer from an insurer, insurance agency, or insurance producer that is not affiliated with the financial institution. "Nonpublic customer information" does not include customer names, addresses and telephone numbers, or any information relating to deposit or investment accounts, loans, or other extensions of credit, or the credit history or financial condition of a customer. Nonpublic customer information includes information concerning insurance escrow accounts, insurance premiums, the terms and conditions of insurance coverage, insurance expirations, insurance claims, and insurance history of an individual, when such information relates to insurance coverage purchased by a customer from an insurer, insurance agency, or insurance producer that is not affiliated with that financial institution.

B. No person shall use any nonpublic customer information for the purpose of selling or soliciting the purchase of insurance or provide nonpublic customer information to a third party for the purpose of another's sale or solicitation of the purchase of insurance, unless it is clearly and conspicuously disclosed that the information may be so used, and the customer has provided prior written consent to the use for this purpose.

C. The consent under Subsection B of this Section shall be obtained in a separate document and shall not be required as a condition for performance of other services for the customer.

Acts 1997, No. 1475, §2, eff. July 15, 1997; Redesignated from R.S. 22:3063 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1605 - Unfair trade practice

§1605. Unfair trade practice

Failure to comply with any of the provisions of this Subpart shall be an unfair method of competition and an unfair or deceptive act or practice subject to regulation by the commissioner of insurance as provided by law, including R.S. 22:1554 and 1967 through 1972.

Acts 1997, No. 1475, §2, eff. July 15, 1997, H.C.R. No. 4, 2002 1st Ex. Sess.; Redesignated from R.S. 22:3065 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1621 - Title

PART II. MANAGING GENERAL AGENT

§1621. Title

This Part shall be known and may be cited as the "Managing General Agents Law".

Acts 1990, No. 265, §1, eff. midnight Dec. 31, 1991; Redesignated from R.S. 22:1201 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1622 - Definitions

§1622. Definitions

As used in this Part, unless the context requires otherwise, the following definitions shall be applicable:

(1) "Actuary" means a person who is a member in good standing of the American Academy of Actuaries.

(2) "Commissioner" means the commissioner of insurance as defined in R.S. 22:46.

(3) "Insurer" means any person duly licensed in this state as an insurer pursuant to this Chapter.

(4)(a) "Managing General Agent" (MGA) means any person who manages all or part of the insurance business of an insurer, including the management of a separate division, department, or underwriting office, and acts as an agent for such insurer whether known as a managing general agent, manager, or other similar term, who, with or without the authority, either separately or together with affiliates, produces, directly or indirectly, and underwrites an amount of gross direct written premium equal to or more than five percent of the policyholder surplus as reported in the last annual statement of the insurer in any one quarter or year together with one or more of the following:

(i) Adjusts or pays claims in excess of an amount determined by the commissioner.

(ii) Negotiates reinsurance on behalf of the insurer.

(b) Notwithstanding the preceding provisions of this Subsection, the following persons shall not be considered as MGAs for the purposes of this Part:

(i) An employee of the insurer.

(ii) A United States manager of the United States branch of an alien insurer.

(iii) An underwriting manager, which, pursuant to contract, manages all the insurance operations of the insurer, is under common control with the insurer, subject to the Insurance Holding Company System Regulatory Law, R.S. 22:691 et seq. and whose compensation is not based on the volume of premiums written.

(iv) The attorney authorized by and acting for the subscribers of a reciprocal insurer or inter-insurance exchange under powers of attorney.

(5) "Person" shall have the same meaning as set forth in R.S. 22:1542.

(6) "Producer" or "insurance producer" means a person currently licensed as a property and casualty producer in accordance with the provisions of this Title, who is properly appointed to represent the insurer for the lines of insurance for which he is performing the duties of a managing general agent as defined in this Part.

(7) "Underwrite" means the authority to accept or reject risk on behalf of the insurer.

Acts 1990, No. 265, §1, eff. midnight Dec. 31, 1991; Acts 1993, No. 189, §1; Redesignated from R.S. 22:1202 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1623 - Licensure; registration

§1623. Licensure; registration

A. No person shall act in the capacity of an MGA with respect to risks located in this state for an insurer licensed in this state unless such person is a licensed producer in this state.

B. No person shall act in the capacity of an MGA representing an insurer domiciled in this state with respect to risks located outside this state unless such person is licensed as a resident or nonresident producer in this state pursuant to the provisions of this Part.

C. The commissioner may require a bond in an amount of ten percent of the MGA annual writings or two hundred fifty thousand dollars, whichever is less, for the protection of the insurer.

D. No person shall act in the capacity of an MGA in this state unless such person has registered his name, current residential address, current mailing address, and current business address with the commissioner, on forms prescribed by the commissioner, together with a fee in the amount set forth in R.S. 22:821.

E. Each year prior to May first, every MGA shall notify the commissioner of his desire to continue his registration as an MGA on forms prescribed by the commissioner together with a fee in the amount set forth in R.S. 22:821.

F. If a person fails to provide any of the information required pursuant to this Section, the commissioner may, after notification by the commissioner to the person by certified mail of such failure, impose a fine not to exceed fifty dollars.

G. The commissioner may require the MGA to maintain an errors and omissions insurance policy.

Acts 1990, No. 265, §1, eff. midnight Dec. 31, 1991; Acts 1991, No. 736, §1; Acts 1993, No. 189, §1; Acts 1996, 1st Ex. Sess., No. 71, §1, eff. May 10, 1996; Redesignated from R.S. 22:1203 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1624 - Required contract provisions

§1624. Required contract provisions

A. No person acting in the capacity of an MGA shall place business with an insurer unless there is in force a written contract between the parties which sets forth the responsibilities of each party and, when both parties share responsibility for a particular function, specifies the division of such responsibilities, and which contains the following minimum provisions:

(1) The insurer may terminate the contract for cause upon written notice to the MGA. The insurer may suspend the underwriting authority of the MGA while any dispute regarding the cause for termination is pending.

(2) The MGA shall render accounts to the insurer detailing all transactions and remit all funds due under the contract to the insurer on not less than a monthly basis.

(3) All funds collected for the account of an insurer shall be held by the MGA in a fiduciary capacity in a bank which is a member of the Federal Deposit Insurance Corporation (FDIC). This account shall be used for all payments on behalf of the insurer. The MGA may retain no more than three months' estimated claims payments and allocated loss adjustment expenses.

(4) Separate records of business written by the MGA shall be maintained. The insurer shall have access and right to copy all accounts and records related to its business in a form usable by the insurer, and the commissioner shall have access to all books, bank accounts, and records of the MGA in a form usable to the commissioner. Such records shall be retained pursuant to rules and regulations promulgated by the commissioner.

(5) The contract may not be assigned in whole or part by the MGA.

(6) Appropriate underwriting guidelines including:

(a) The maximum annual premium volume.

(b) The basis of the rates to be charged.

(c) The types of risks which may be written.

(d) Maximum limits of liability.

(e) Applicable exclusions.

(f) Territorial limitations.

(g) Policy cancellation provisions.

(h) The maximum policy period.

(7) The insurer shall have the right to cancel or nonrenew any policy of insurance pursuant to the laws and regulations applicable thereto.

(8) If the contract permits the MGA to settle claims on behalf of the insurer:

(a) All claims shall be reported to the insurer in a timely manner.

(b) A copy of the claim file shall be sent to the insurer at its request or as soon as it becomes known that the claim meets at least one of the following criteria:

(i) Has the potential to exceed an amount determined by the commissioner or exceeds the limit set by the company, whichever is less.

(ii) Involves a coverage dispute.

(iii) May exceed the MGA's claims settlement authority.

(iv) Is open for more than six months.

(v) Is closed by payment of an amount set by the commissioner or an amount set by the insurer, whichever is less.

(c) All claim files shall be the joint property of the insurer and MGA. However, upon an order of liquidation of the insurer, files shall become the sole property of the insurer or its estate. The MGA shall have reasonable access to and the right to copy the files on a timely basis.

(d) Any settlement authority granted to the MGA may be terminated for cause upon the insurer's written notice to the MGA or upon the termination of the contract. The insurer may suspend the settlement authority during the pendency of any dispute regarding the cause for termination.

(9) When electronic claims files are in existence, the contract shall address the timely transmission of the data.

(10) If the contract provides for a sharing of interim profits by the MGA, and the MGA has the authority to determine the amount of the interim profits by establishing loss reserves, controlling claim payments, or in any other manner, interim profits shall not be paid to the MGA until one year after they are earned for property insurance business and five years after they are earned for casualty business and not until the profits have been verified pursuant to R.S. 22:1625.

B. The MGA shall not:

(1) Bind reinsurance or retrocessions on behalf of the insurer, except that the MGA may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the insurer contains reinsurance underwriting guidelines including, for reinsurance both assumed and ceded, a list of reinsurers with which such automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured and commission schedules.

(2) Commit the insurer to participate in insurance or reinsurance syndicates.

(3) Appoint any producer without assuring that the producer is lawfully licensed to transact the type of insurance for which he is appointed.

(4) Without prior approval of the insurer, pay or commit the insurer to pay a claim over a specified amount, net of reinsurance, which shall not exceed one percent of the insurer's policyholder's surplus as of December thirty-first of the last completed calendar year.

(5) Collect any payment from a reinsurer or commit the insurer to any claims settlement with a reinsurer, without prior approval of the insurer. If prior approval is given, a report shall be promptly forwarded to the insurer.

(6) Permit its subproducer to serve on its board of directors.

(7) Appoint a sub-MGA.

(8) Jointly employ an individual who is employed with the insurer.

Acts 1990, No. 265, §1, eff. midnight Dec. 31, 1991; Acts 1993, No. 189, §1; Redesignated from R.S. 22:1204 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 332, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1625 - Duties of insurers

§1625. Duties of insurers

A. If an insurer has an MGA who writes more than five percent of its policyholder surplus, then the insurer shall provide financial data by an independent examiner concerning that insurer's book of business which is in question and is handled by that MGA upon request, and the insurer shall have on file an independent financial examination, in a form acceptable to the commissioner, of each MGA with which it has done business.

B. If an MGA establishes loss reserves, the insurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the MGA. This is in addition to any other required loss reserve certification.

C. The insurer shall periodically, but no less often than semi-annually, conduct an on-site review of the underwriting and claims processing operations of the MGA.

D. Binding authority for all reinsurance contracts or participation in insurance or reinsurance syndicates shall rest with an officer of the insurer, who shall not be affiliated with the MGA.

E. Within thirty days of entering into or termination of a contract with an MGA, the insurer shall provide written notification of such appointment or termination to the commissioner. Such notice of appointment of an MGA shall include a statement of duties which the applicant is expected to perform on behalf of the insurer, the lines of insurance for which the applicant is to be authorized to act, and any other information the commissioner may request. A fee in the amount set forth in R.S. 22:821 shall accompany an MGA appointment request. If an insurer fails to provide any of the information required under this Subsection, the commissioner may, after he notifies the insurer, by certified mail, impose a fine not to exceed fifty dollars.

F. An insurer shall review its books and records quarterly to determine if any producer has become an MGA as defined in R.S. 22:1622(D). If the insurer determines that a producer has become an MGA, the insurer shall promptly notify the producer and the commissioner of such determination and the insurer and producer shall fully comply with the provisions of this Part within thirty days.

G. Prior to May first annually, each insurer shall notify the commissioner, on a form prescribed by the commissioner, of each MGA it wishes to appoint, accompanied by the fee set forth in R.S. 22:821.

H. All such appointments shall remain in full force and effect until April thirtieth of the following year unless:

(1) The producer license of the MGA is revoked or suspended by the commissioner as provided for in this Part or as prescribed in R.S. 22:1554.

(2) The insurer has cancelled the appointment upon written notice to the producer and to the commissioner.

I. Any appointment of an MGA by an insurer received by the commissioner between April fifteenth and April thirtieth shall be effective May first.

J. An insurer shall not appoint to its board of directors an officer, director, employee, subproducer, or controlling shareholder of its MGA's. This Subsection shall not apply to relationships governed by R.S. 22:691 et seq., or, if applicable, R.S. 22:1621 et seq.

Acts 1990, No. 265, §1, eff. midnight Dec. 31, 1991; Acts 1993, No. 189, §1, H.C.R. No. 4, 2002 1st Ex. Sess, H.C.R. No. 4, 2002 1st Ex. Sess.; Redesignated from R.S. 22:1205 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1626 - Examination authority

§1626. Examination authority

The acts of the MGA are considered to be the acts of the insurer on whose behalf it is acting. An MGA may be examined as if it were the insurer.

Acts 1990, No. 265, §1, eff. midnight Dec. 31, 1991; Redesignated from R.S. 22:1206 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1627 - Penalties; suspension, revocation, fines, and liabilities

§1627. Penalties; suspension, revocation, fines, and liabilities

A. If the commissioner finds after a hearing conducted in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., that any person has violated any provision of this Part, the commissioner may order:

(1) For each separate violation, a fine in an amount of five thousand dollars.

(2) Revocation or suspension of the producer license of the MGA.

(3) The MGA to reimburse the insurer or the rehabilitator or liquidator of the insurer for any losses incurred by the insurer caused by a violation of this Part committed by the MGA.

B. The decision, determination, or order of the commissioner pursuant to Subsection A of this Section shall be subject to judicial review pursuant to Chapter 12 of this Title, R.S. 22:2191 et seq.

C. Nothing contained in this Part is intended to or shall be construed to in any manner limit or restrict the rights of policyholders, claimants, and auditors.

Acts 1990, No. 265, §1, eff. midnight Dec. 31, 1991; Acts 1993, No. 189, §1; Redesignated from R.S. 22:1207 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1641 - Definitions

PART III. THIRD-PARTY ADMINISTRATORS

§1641. Definitions

As used in this Part, unless the context requires otherwise, the following definitions shall be applicable:

(1) "Administrator" or "third-party administrator" or "TPA" means any person, except an employee of a fund or plan that serves as an administrator, who directly or indirectly solicits or effects coverage of, underwrites, collects charges or premiums from, or adjusts or settles claims on residents of this state, or residents of another state from offices in this state, in connection with life or health insurance coverage or annuities, or plans of self-insurance providing accident and health protection or self-insurance of workers' compensation coverage, or any individual, partnership, corporation, or other person who contracts directly or indirectly with a group self-insurance fund licensed pursuant to the provisions of R.S. 23:1195 et seq. to provide claims adjusting, underwriting, safety engineering, loss control, marketing, investment advisory, or administrative services to the fund or its membership, other than bookkeeping, auditing, or claims investigation services, except any of the following:

(a) An employer on behalf of its employees or the employees of one or more subsidiaries or affiliated corporations of such employer.

(b) A union on behalf of its members.

(c) An insurance producer licensed to sell life or health insurance in this state, whose activities are limited exclusively to the sale of insurance.

(d) A creditor on behalf of its debtors with respect to insurance covering a debt between the creditor and its debtors.

(e) A trust and its trustees, agents, and employees acting pursuant to such trust established in conformity with 29 U.S.C. 186.

(f) A trust exempt from taxation under Section 501(a) of the Internal Revenue Code, its trustees and employees acting pursuant to such trust, or a custodian and the custodian's agents or employees acting pursuant to a custodian account which meets the requirements of Section 401(f) of the Internal Revenue Code.

(g) A credit union or a financial institution which is subject to supervision or examination by federal or state banking authorities, or a mortgage lender, to the extent they collect and remit premiums to licensed insurance producers or authorized insurers in connection with loan payments.

(h) A credit card issuing company which advances for and collects premiums or charges from its credit card holders who have authorized collection if the company does not adjust or settle claims.

(i) A person who adjusts or settles claims in the normal course of that person's practice or employment as an attorney at law and who does not collect charges or premiums in connection with life or health insurance coverage or annuities.

(j) A person who acts solely as an administrator of one or more bona fide employee benefit plans established by an employer or an employee organization, or both, for which the insurance laws of this state are preempted pursuant to the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1001 et seq.).

(k) A person licensed as a managing general agent in this state, whose activities are limited exclusively to the scope of activities conveyed under such license.

(2) "Affiliate" or "affiliated" means any entity or person who directly or indirectly through one or more intermediaries, controls or is controlled by, or is under common control with, a specified entity or person.

(3) "Commissioner" means the commissioner of insurance through the Department of Insurance.

(4) "Control" means as defined in R.S. 22:691.2.

(5) "Insurance" or "insurance coverage" means any coverage offered or provided by an insurer. For the purposes of this Part, the term shall also mean any coverage for workers' compensation benefits or health and accident protection offered by a group self-insurance fund or any plan of self-insurance for which the insurance laws of this state are preempted pursuant to the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1001 et seq.).

(6) "Insurer" means any person undertaking to provide life or health and accident insurance coverage or workers' compensation insurance in this state. For the purposes of this Part, insurer includes a licensed insurance company, a prepaid hospital or medical care plan, a health maintenance organization, a multiple employer welfare arrangement, or any other person or entity providing such coverages for its members or employees a plan of insurance subject to state insurance regulation. "Insurer" shall not include a bona fide employee benefit plan established by an employer or an employee organization, or both, for which the insurance laws of this state are preempted pursuant to the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1001 et seq.).

(7) "Person" shall have the same meaning as set forth in R.S. 22:1542.

(8) "Pharmacy benefit manager" means a person, business, or other entity and any wholly or partially owned or controlled subsidiary of such entity that administers the prescription drug or device portion of one or more health benefit plans on behalf of a third party, including plan sponsors, insurance companies, unions, and health maintenance organizations, in accordance with a pharmacy benefit management plan.

(9) "Underwrites" or "underwriting" means but is not limited to the acceptance of employer or individual applications for coverage of individuals in accordance with the written rules of the insurer, the overall planning and coordinating of an insurance program, and the ability to procure bonds and excess insurance.

Acts 1993, No. 144, §1; Acts 1996, 1st Ex. Sess., No. 71, §1, eff. May 10, 1996; Redesignated from R.S. 22:3031 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 99, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012; Acts 2016, No. 6, §1.



RS 22:1642 - Necessity of written agreement

§1642. Necessity of written agreement

A. No administrator shall act as such without a written agreement between the administrator and the insurer and such written agreement shall be retained as part of the official records of both the insurer and the administrator for the duration of the agreement and for five years thereafter. The agreement shall contain all provisions required by this statute, unless those requirements do not apply to the functions performed by the administrator.

B. The written agreement shall include a statement of the duties which the administrator is expected to perform on behalf of the insurer and the lines, classes, or types of insurance which the administrator is to be authorized to administer. The agreement shall make provision with respect to underwriting or other standards pertaining to the business underwritten by such insurer.

C. The insurer or administrator may, with written notice, terminate the written agreement for cause as provided in the agreement. The insurer may suspend the underwriting authority of the administrator while any dispute regarding the cause for termination of the written agreement is pending. The insurer must fulfill any lawful obligations with respect to policies affected by the written agreement, regardless of any dispute between the insurer and the administrator.

Acts 1993, No. 144, §1; Redesignated from R.S. 22:3032 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1643 - Payment to administrator

§1643. Payment to administrator

If an insurer utilizes the services of an administrator, the payment to the administrator of any premiums or charges for insurance by or on behalf of the insured party shall be deemed to have been received by the insurer, and the payment of return premiums or claim payments forwarded by the insurer to the administrator shall not be deemed to have been paid to the insured party or claimant until such payments are received by the insured party or claimant. Nothing in this Section limits any right of the insurer against the administrator resulting from the failure of the administrator to make payments to the insurer, insured parties, or claimants.

Acts 1993, No. 144, §1; Redesignated from R.S. 22:3033 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1644 - Maintenance of information

§1644. Maintenance of information

A. Every administrator shall maintain and make available to the insurer complete books and records of all transactions performed on behalf of the insurer. The books and records shall be maintained in accordance with prudent standards of insurance recordkeeping and must be maintained for a period of not less than five years from the date of their creation.

B. The commissioner shall have access to books and records maintained by an administrator for the purposes of examination, audit, and inspection. Any trade secrets contained in such books and records, including the identity and addresses of policyholders and certificate holders, shall be kept confidential, except that the commissioner may use such information in any proceeding instituted against the administrator.

C. If the agreement between the insurer and the administrator provides that the insurer owns the records generated by the administrator pertaining to the insurer, the administrator shall retain the right of continuing access to those books and records to permit the administrator to fulfill all of its contractual obligations to insured parties, claimants, and the insurer.

D. In the event the insurer and the administrator cancel their agreement, notwithstanding the provisions in this Part, the administrator may transfer all records to the insurer or a succeeding administrator selected by the insurer and licensed in the state, rather than retain them for five years. In the event of a cancellation under this Subsection, the succeeding administrator or the insurer shall acknowledge and agree, in writing, that the administrator or insurer shall be responsible for retaining the records of the prior administrator as required in this Part.

Acts 1993, No. 144, §1; Redesignated from R.S. 22:3034 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1645 - Insurer; underwriting; advertisement

§1645. Insurer; underwriting; advertisement

An administrator may use only such advertising pertaining to the business underwritten by an insurer that has been approved in writing by the insurer in advance of its use.

Acts 1993, No. 144, §1; Redesignated from R.S. 22:3035 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1646 - Duties of the insurer

§1646. Duties of the insurer

A. If an insurer utilizes the services of an administrator, the insurer shall be responsible for determining the benefits, premium rates, underwriting criteria, and claims payment procedures applicable to such coverage and for securing reinsurance, if any. The rules pertaining to these matters must be provided, in writing, by the insurer to the administrator. The responsibilities of the administrator as to any of these matters shall be set forth in the written agreement between the administrator and the insurer.

B. It shall be the sole responsibility of the insurer to provide for competent administration of its programs.

C. In cases where an administrator administers benefits for more than one hundred certificate holders on behalf of an insurer, the insurer may, at least semiannually, conduct a review of the operations of the administrator. At least one such review may be an on-site audit of the operations of the administrator.

Acts 1993, No. 144, §1; Redesignated from R.S. 22:3036 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1647 - Premium collection and payment of claims

§1647. Premium collection and payment of claims

A. All insurance charges or premiums or plan contributions collected by an administrator on behalf of or for an insurer or insurers, and the return of premiums received from that insurer or insurers, shall be held by the administrator in a fiduciary capacity. Such funds shall be immediately remitted to the person or persons entitled to them or shall be deposited promptly in a fiduciary account established and maintained by the administrator in a federally or state insured financial institution. Funds held in a fiduciary account or a claims paying account shall not be used for payment of any business operating expenses of the administrator. The written agreement between the administrator and the insurer shall provide for the administrator to periodically render an accounting to the insurer detailing all transactions performed by the administrator pertaining to the business underwritten by the insurer.

B. If charges or premiums deposited in a fiduciary account have been collected on behalf of or for one or more insurers, the administrator shall keep records clearly recording the deposits in and withdrawals from the account on behalf of each insurer. The administrator shall keep copies of all the records and, upon request of an insurer, shall furnish the insurer with copies of the records pertaining to such deposits and withdrawals.

C. The administrator shall not pay any claim by withdrawals from a fiduciary account in which premiums or charges are deposited. Any withdrawal from such account shall be made as provided in the written agreement between the administrator and the insurer. The written agreement shall address but not be limited to the following:

(1) Remittance to an insurer entitled to remittance.

(2) Deposit in an account maintained in the name of the insurer.

(3) Transfer to and deposit in a claims-paying account, with claims to be paid in full compliance with Subsection D of this Section.

(4) Payment to a group policyholder for remittance to the insurer entitled to such remittance.

(5) Payment to the administrator of its commissions, fees, or charges.

(6) Remittance of return premium to the person or persons entitled to such return premium.

D. All claims paid by the administrator from funds collected on behalf of or for an insurer shall only be paid on drafts or checks of and as authorized by the insurer.

Acts 1993, No. 144, §1; Redesignated from R.S. 22:3037 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1648 - Administrator; compensation

§1648. Administrator; compensation

A. An administrator shall not enter into any agreement or understanding with an insurer in which the effect is to make the amount of the administrator's commissions, fees, or charges contingent upon savings effected in the adjustment, settlement, and payment of losses covered by the insurer's obligations. This provision shall not prohibit an administrator from receiving performance-based compensation for providing hospital or other auditing services.

B. This Section shall not prevent the compensation of an administrator from being based on premiums or charges collected or the number of claims paid or processed.

Acts 1993, No. 144, §1; Redesignated from R.S. 22:3038 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1649 - Notice to covered individuals; disclosure of charges and fees

§1649. Notice to covered individuals; disclosure of charges and fees

A. When the services of an administrator are utilized, the administrator shall provide a written notice approved by the insurer to covered individuals advising them of the identity of, and relationship among, the administrator, the policyholder, and the insurer.

B. When an administrator collects funds, the reason for collection of each item must be identified to the insured party and each item must be shown separately from any premium. The insured or participant of the plan shall not be charged for the same services by both the insurer and the administrator.

C. The administrator shall disclose to the insurer all charges, fees, and commissions received from all services in connection with the provision of administrative services for the insurer, including any fees or commissions paid by insurers providing reinsurance.

Acts 1993, No. 144, §1; Redesignated from R.S. 22:3039 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1650 - Coverage; notice to individuals

§1650. Coverage; notice to individuals

Any policies, certificates, booklets, termination notices, or other written communications delivered by the insurer to the administrator for delivery to insured parties or covered individuals shall be delivered by the administrator promptly, after receipt of instructions from the insurer to deliver them.

Acts 1993, No. 144, §1; Redesignated from R.S. 22:3040 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1651 - Licensure required

§1651. Licensure required

A. No person shall act as, or offer to act as, or hold himself out to be an administrator in this state without a valid license as an administrator issued by the commissioner. The commissioner may impose a fine of five thousand dollars per violation against any person who acts as an administrator without a valid license, and each day shall be considered a separate violation.

B. Applicants under this Section shall pay a licensing fee in an amount set forth in R.S. 22:821 and shall make an application to the commissioner upon a form to be furnished by the commissioner. The application shall include or be accompanied by the following information and documents:

(1) All basic organizational documents of the administrator, including any articles of incorporation, articles of association, partnership agreement, trade name certificate, trust agreement, shareholder agreement, and other applicable documents and all amendments to such documents.

(2) The bylaws, rules, regulations, or similar documents regulating the internal affairs of the administrator.

(3) The names, addresses, official positions, and professional qualifications of the individuals who are responsible for the conduct of affairs of the administrator, including all members of the board of directors, board of trustees, executive committee or other governing board or committee, the principal officers in the case of a corporation or the partners or members in the case of a partnership or association, shareholders holding directly or indirectly ten percent or more of the voting securities of the administrator, and any other person who exercises control or influence over the affairs of the administrator.

(4) An affidavit signed by the president or other authorized officer stating that the administrator has available for inspection by the commissioner, its latest financial statement.

(5) The applicant shall submit summary information concerning its business organization and employees sufficient to fulfill the requirements of this Part.

(6) If the applicant will be managing the solicitation of new or renewal business, proof that it employs or has contracted with an insurance producer licensed by this state for solicitation and taking of applications. Any applicant who intends to directly solicit insurance contracts or to otherwise act as an insurance producer shall provide proof that he has a license as an insurance producer in this state.

(7) Such other pertinent information as may be required by the commissioner.

C. The applicant shall make available for inspection by the commissioner copies of all contracts with insurers or other persons utilizing the services of the administrator.

D. The commissioner may refuse to issue a license if the commissioner determines that the administrator, or any individual responsible for the conduct of affairs of the administrator as defined in this Part, is not competent, trustworthy, financially responsible or of good personal and business reputation, or has had an insurance or an administrator license denied or revoked for cause by any state.

E. A license issued under this Section shall remain valid, unless surrendered, suspended, or revoked by the commissioner, for so long as the administrator continues in business in this state and remains in compliance with this Part.

F. An administrator is not required to hold a license as an administrator in this state if the administrator is an insurer which is authorized to transact the business of insurance in this state or if all of the following conditions are met:

(1) The administrator has its principal place of business in another state.

(2) The administrator is not soliciting business as an administrator in this state.

(3) In the case of any group policy or plan of insurance serviced by the administrator, fewer than one hundred certificate holders reside in this state.

G. Repealed by Acts 2009, No. 99, §2.

H. A licensed administrator shall notify the commissioner of any material change in fact or circumstance affecting its qualification for a license in this state within sixty days of the effective date of the change. The notice shall include any documentation as the commissioner may require. Changes in fact or circumstances shall include:

(1) Changes in control.

(2) Amendments to the articles of incorporation.

(3) Changes in officers and directors.

(4) Merger or consolidation of the administrator with any other person or entity.

(5) Entering into any contract with an insurer where residents of this state are included.

(6) Use of a trade name in this state.

I.(1) A licensed administrator shall maintain and keep in full force and effect a surety bond in an amount of one hundred thousand dollars issued by an authorized surety company doing business in this state, or deposit with the commissioner a safekeeping or trust receipt from a bank doing business in the state or from a savings and loan association chartered to do business in this state indicating that the administrator has deposited one hundred thousand dollars in money, or bonds of the United States, the state of Louisiana, or any political subdivision thereof of the par value of one hundred thousand dollars. The surety bond or the money or the securities shall be held in trust for the benefit and protection of and as security for all policyholders of the insurer and participants of the plan with whom the administrator contracts. The provisions of this Paragraph shall not apply to administrators required to post a surety bond in accordance with the provisions of R.S. 23:1196(C), in providing services for a group self-insurance fund for workers' compensation insurance.

(2) No bond shall be required by the commissioner for any administrator whose business is restricted solely to benefit plans which are either fully insured by an authorized insurer or which are bona fide employee benefit plans established by an employer or any employee organization, or both, for which the insurance laws of this state are preempted by the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1001 et seq.).

(3) If the provisions of this Subsection are met with a surety bond, the administrator shall provide annually to the commissioner evidence that the surety bond continues in full force and effect. This notice shall be provided no less than ten days prior to the expiration or anniversary date of the surety bond.

Acts 1993, No. 144, §1; Acts 2004, No. 372, §1; Redesignated from R.S. 22:3041 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 99, §1, 2; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1652 - Waiver of application for certification

§1652. Waiver of application for certification

Upon request from an administrator, the commissioner may waive the application requirements in this Part if the administrator has a valid license as an administrator issued in a state which has standards for administrators that are at least as stringent as those contained in the model statute for third-party administrators of the National Association of Insurance Commissioners.

Acts 1993, No. 144, §1; Redesignated from R.S. 22:3042 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1653 - Annual report; filing fee

§1653. Annual report; filing fee

A. Each administrator shall file an annual report for the preceding calendar year with the commissioner on or before March first of each year, or within such extension of time therefor as the commissioner may grant for good cause. The report shall be in the form and contain all information as the commissioner requires and shall be verified by at least two officers of the administrator.

B. The annual report shall include the complete names and addresses of all insurers with which the administrator had an agreement during the preceding fiscal year.

C. At the time of filing its annual report, the administrator shall pay a filing fee in the amount set forth in R.S. 22:821.

Acts 1993, No. 144, §1; Redesignated from R.S. 22:3043 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1654 - Grounds for suspension or revocation of license

§1654. Grounds for suspension or revocation of license

A. The commissioner shall suspend or revoke, or in lieu of revocation, impose a fine for each separate violation not to exceed five thousand dollars per violation or twenty-five thousand dollars in the aggregate if he finds that the administrator:

(1) Is using such methods or practices in the conduct of its business so as to render its further transaction of business in this state hazardous or injurious to insured persons or the public.

(2) Has failed to pay any judgment rendered against it in this state within sixty days after the judgment has become final.

B. The commissioner may suspend or revoke the license of an administrator or impose a fine not to exceed five thousand dollars per violation or twenty-five thousand dollars in the aggregate, if the commissioner finds any of the following as to the administrator:

(1) Has violated any lawful rule or order of the commissioner or any provision of the insurance laws of this state.

(2) Has refused to be examined or to produce its accounts, records, and files for examination or if any of its officers has refused to give information with respect to its affairs or has refused to perform any other legal obligations as to such examination, when required by the commissioner.

(3) Has, without just cause, refused to pay proper claims or perform services arising under its contracts or has, without just cause, caused covered individuals to accept less than the amount due them or caused covered individuals to employ attorneys or bring suit against the administrator to secure full payment or settlement of such claims.

(4) Is affiliated with or under the same general management or interlocking directorate or ownership as another administrator or insurer which unlawfully transacts business in this state without having a certificate of authority.

(5) At any time fails to meet any qualification for which issuance of the license could have been refused had such failure then existed and been known to the commissioner.

(6) Has been convicted of, or has entered a plea of guilty or nolo contendere to, a felony without regard to whether adjudication was withheld.

(7) Is under suspension or revocation in another state.

C. The commissioner may, in his discretion and without advance notice or hearing thereon, immediately suspend the certificate of any administrator if the commissioner finds that either of the following circumstances exist:

(1) A proceeding for receivership, conservatorship, rehabilitation, or other delinquency proceeding regarding the administrator has been commenced in any state.

(2) The financial condition or business practices of the administrator otherwise pose an imminent threat to the public health, safety, or welfare of the residents of this state.

Acts 1993, No. 144, §1; Acts 1996, 1st Ex. Sess., No. 71, §1, eff. May 10, 1996; Redesignated from R.S. 22:3044 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1655 - Rules and regulations

§1655. Rules and regulations

The commissioner may adopt those rules and regulations as are necessary to implement this Chapter.

Acts 1993, No. 144, §1; Redesignated from R.S. 22:3045 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1656 - Confidentiality; documents, information

§1656. Confidentiality; documents, information

The terms and conditions of any contract between an administrator and an insurer, except for the identity of the contracting parties, and such other proprietary information as specifically identified by the administrator shall be given confidential treatment, shall not be subject to subpoena, and shall not be made public by the commissioner, the National Association of Insurance Commissioners (NAIC), or any other person, except to the insurance departments of other states or in any adjudicatory hearing or court proceeding invoked by the commissioner in accordance with the provisions of this Chapter.

Acts 1993, No. 144, §1; Redesignated from R.S. 22:3046 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 99, §1.



RS 22:1657 - Pharmacy benefit managers

§1657. Pharmacy benefit managers

A pharmacy benefit manager shall be deemed to be a third-party administrator for purposes of this Part. As such, all provisions of this Part shall apply to pharmacy benefit managers; however, notwithstanding the provisions of R.S. 22:1651(F), every pharmacy benefit manager shall be required to be licensed by the commissioner of insurance.

Acts 2008, No. 386, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1661 - Definitions

PART IV. CLAIMS ADJUSTERS

§1661. Definitions

As used in this Part, unless the context requires otherwise, the following definitions shall be applicable:

(1) "Adjuster" means an individual who investigates or adjusts losses on behalf of an insurer as an independent contractor or as an employee of:

(a) An adjustment bureau;

(b) An association;

(c) A property and casualty producer;

(d) An independent contractor;

(e) An insurer; or

(f) A managing general agent.

(2) "Business entity" means a corporation, association, partnership, limited liability company, limited liability partnership or other legal entity.

(3) "Fingerprints" means an impression of the lines on the finger taken for purpose of identification. The impression may be electronic or in ink converted to electronic format.

(4) "Home state" means the District of Columbia and any state or territory of the United States in which the adjuster's principal place of residence or principal place of business is located. If neither the state in which the adjuster maintains the principal place of residence nor the state in which the adjuster maintains the principal place of business has a substantially similar law governing adjusters, the adjuster may declare another state in which he becomes licensed and acts as an adjuster to be the "home state".

(5) "Individual" means a natural person.

(6) "Insurer" means any type of insurer, whether authorized or unauthorized, conducting business in this state.

(7) "Person" means an individual or a business entity.

(8) "Uniform individual application" means the current version of the National Association of Insurance Commissioners (NAIC) Uniform Individual Application for resident and nonresident individuals.

(9) "Uniform business entity application" means the current version of the National Association of Insurance Commissioners (NAIC) Uniform Business Entity Application for resident and nonresident business entities.

Acts 2006, No. 783, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:1210.71 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2015, No. 193, §1.

NOTE: Former R.S. 22:1661 redesignated as R.S. 22:839 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1662 - General exemptions

§1662. General exemptions

This Part does not apply to:

(1) An attorney at law admitted to practice in this state, when acting in his professional capacity as an attorney.

(2) An employee of an insurer who is not regularly engaged in the adjustment or investigation of insurance claims.

(3) A person employed only to furnish technical assistance to a licensed adjuster, including but not limited to an investigator, an attorney, an engineer, an estimator, a handwriting expert, a photographer, and a private detective.

(4) A producer of an authorized insurer or a licensed employee of a producer who processes an undisputed or uncontested loss for the insurer under a policy issued by the producer.

(5) A person who performs clerical duties and does not negotiate with parties on disputed or contested claims.

(6)(a) An individual who collects claim information from, or furnishes claim information to, insureds or claimants, who conducts data entry including entering data into an automated claims adjudication system if such individual is an employee of a business entity licensed pursuant to this Chapter, or an employee of an affiliate of a business entity licensed pursuant to the Chapter, if there are no more than twenty-five individuals under the supervision of one licensed individual adjuster or licensed individual insurance producer. As used in this Part, "automated claims adjudication system" means a preprogrammed computer system designed for the collection, data entry, calculation and system generated final resolution of consumer electronic products insurance claims which:

(i) May be utilized only by a licensed adjuster or licensed producer, or supervised individuals operating pursuant to this Paragraph;

(ii) Must comply with all claims payment requirements of the Louisiana Insurance Code; and

(iii) Must be certified as compliant with this Section by a licensed adjuster that is an officer of a licensed business entity under this Chapter.

(b) Individuals who are licensed as producers pursuant to R.S. 22:1543 are not required to be licensed as an adjuster for purposes of this Section.

(7) A person who handles claims arising under life, accident, and health insurance policies.

(8) A person who is employed principally as a right-of-way agent or a right-of-way and claims agent whose primary responsibility is the acquisition of servitudes, leases, permits, or other real property rights and who handles only claims arising out of operations under those servitudes, leases, permits, or other contracts or contractual obligations.

(9) An individual who is employed to investigate suspected fraudulent insurance claims but who does not adjust losses or determine claims payments.

(10) A full-time salaried employee of a property owner or a property management company retained by a property owner who either does not hold the employee out as an insurance adjuster or who has not been hired to handle a specific claim resulting from a fire or casualty loss and who acts at the sole discretion of the property owner or management company regarding a claim related to the owner's property.

(11) A person who handles claims arising under vehicle mechanical breakdown insurance policies as defined in R.S. 22:361.

(12) A person who handles claims arising under property residual value insurance policies as defined in R.S. 22:381.

NOTE: Paragraph (13) eff. until Aug. 1, 2017. See Acts 2016, No. 174, §2.

(13) A person handling claims for workers' compensation benefits pursuant to Title 23 of the Louisiana Revised Statutes of 1950 or a person handling claims arising under a workers' compensation policy or group self insurers fund indemnity agreement.

NOTE: Paragraph (13) as repealed by Acts 2016, No. 174, §2, eff. Aug. 1, 2017.

(13) Repealed by Acts 2016, No. 174, §2, eff. Aug. 1, 2017.

(14) A person handling commercial claims for excess coverages as classified by R.S. 22:47.

(15) A person who settles only reinsurance or subrogation claims.

Acts 2006, No. 783, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:1210.72 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 1007, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012; Acts 2016, No. 174, §2, eff. Aug. 1, 2017.

NOTE: Former R.S. 22:1662 redesignated as R.S. 22:840 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1663 - License required

§1663. License required

A. A person shall not act or hold himself out as a claims adjuster in this state unless the person is licensed as a claims adjuster in accordance with this Part.

B. A business entity acting as a claims adjuster is required to obtain a claims adjuster license. Application shall be made using the uniform business entity application. Before approving the application, the commissioner of insurance shall find that:

(1) The business entity has paid the fees set forth in R.S. 22:821.

(2) The business entity has designated a licensed adjuster responsible for the business entity's compliance with the insurance laws, rules, and regulations of this state.

Acts 2006, No. 783, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:1210.73 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1663 redesignated as R.S. 22:841 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1664 - Application for claims adjuster license

§1664. Application for claims adjuster license

A. Any person who is either employed or contracts to perform services in Louisiana as an adjuster shall obtain a license to do so from the Department of Insurance. A person applying for a claims adjuster license shall make application to the commissioner of insurance on the appropriate uniform application or other application required by the commissioner of insurance.

B. The applicant shall declare under penalty of perjury and under penalty of refusal, suspension, or revocation of the license that the statements made in the application are true, correct, and complete to the best of the applicant's knowledge and belief.

C.(1) In order to make a determination of eligibility, the commissioner of insurance is authorized to require fingerprints of applicants and submit the fingerprints and the fee required to perform the criminal history record checks to the Louisiana Bureau of Criminal Identification and Information and the Federal Bureau of Investigation (FBI) for state and national criminal history record checks. The commissioner of insurance shall require a criminal history record check on each applicant in accordance with this Part. The commissioner of insurance shall require each applicant to submit a full set of fingerprints in order for the commissioner of insurance to obtain and receive National Criminal History Records from the FBI Criminal Justice Information Services Division.

(2) All business entities applying to do business as independent adjusting companies shall provide a listing of all executive officers and directors of the applicant and of all executive officers and directors of entities controlling and any individuals controlling, directly or indirectly, ten percent or more of the outstanding voting securities of the applicant. In order to make a determination of eligibility, the commissioner may require any person listed pursuant to this Paragraph to submit addresses, social security numbers, criminal and administrative history, fingerprints, background checks, and biographical statements. For purposes of this Section, "control" has the meaning provided in R.S. 22:691.2.

(3) The commissioner of insurance may contract for the collection, transmission, and resubmission of fingerprints required under this Section. If the commissioner of insurance does so, the fee for collecting, transmitting, and retaining fingerprints shall be payable directly to the contractor by the person. The commissioner of insurance may agree to a reasonable fingerprinting fee to be charged by the contractor.

(4) The commissioner of insurance may waive submission of fingerprints by any person that has previously furnished fingerprints and whose fingerprints are on file with the Central Repository of the National Association of Insurance Commissioners (NAIC), its affiliates, or subsidiaries.

(5) The commissioner of insurance is authorized to receive criminal history record information in lieu of the Louisiana Bureau of Criminal Identification and Information that submitted the fingerprints to the FBI.

(6) The commissioner of insurance is authorized to submit electronic fingerprint records and necessary identifying information to the National Association of Insurance Commissioners (NAIC), its affiliates, or subsidiaries for permanent retention in a centralized repository. The purpose of such a centralized repository is to provide insurance commissioners with access to fingerprint records in order to perform criminal history record checks.

Acts 2006, No. 783, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:1210.74 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 1007, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012; Acts 2016, No. 174, §1.



RS 22:1665 - Resident license

§1665. Resident license

A. Before issuing a claims adjuster license to an applicant pursuant to this Section, the commissioner of insurance shall find that the applicant:

(1) Is eligible to designate this state as his home state or is a nonresident who is not eligible for a license pursuant to R.S. 22:1670.

(2) Has not committed any act that is a ground for denial, suspension, or revocation of a license as set forth in R.S. 22:1672.

(3) Has paid the fees set forth in R.S. 22:821.

(4) Maintains an office in the home state of residence with public access by reasonable appointment or regular business hours.

(5) When applicable, has the written consent of the commissioner of insurance pursuant to 18 U.S.C. 1033, or any successor statute regulating crimes by or affecting persons engaged in the business of insurance whose activities affect interstate commerce.

B. In addition to satisfying the requirements of Subsection A, an individual shall:

(1) Be at least eighteen years of age.

(2) Have successfully passed the adjuster examination unless exempted pursuant to R.S. 22:1669.

C. In addition to satisfying the requirements of Subsection A, a business entity shall:

(1) Designate a licensed individual claims adjuster responsible for the business entity's compliance with the insurance laws, rules, and regulations of this state; and

(2) Designate only licensed individual claims adjusters to exercise the business entity's license.

D. A nonresident who is not eligible for a license pursuant to R.S. 22:1670 may designate Louisiana as his home state. Such person is required to successfully pass the adjuster examination and comply with the other provisions of this Section applicable to residents of this state.

E. No resident of Canada may be licensed pursuant to R.S. 22:1663, or may designate Louisiana as his home state, unless such person has successfully passed the adjuster examination and has complied with the other applicable provisions of this Section, except that such applicant shall not be required to comply with Paragraph (A)(4) of this Section.

F. The commissioner of insurance may require any documents reasonably necessary to verify the information contained in the application.

Acts 2006, No. 783, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:1210.75 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 1007, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012; Acts 2016, No. 174, §1.



RS 22:1666 - Limited claims adjuster license

§1666. Limited claims adjuster license

A. If considered necessary by the commissioner of insurance, the department may issue a limited claims adjuster license to an applicant in the manner otherwise provided for the issuance of a license under this Part.

B. The claims adjuster license shall specifically limit the kinds of insurance that may be handled by the person.

C. The claims adjuster shall not adjust insurance claims other than those for which the adjuster is specifically licensed.

Acts 2006, No. 783, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:1210.76 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1667 - Catastrophe or emergency claims adjuster registration

§1667. Catastrophe or emergency claims adjuster registration

A. In the event of a catastrophe or an emergency, no adjuster's license shall be required for an individual who is employed or retained by an insurer and brought into this state for the purpose of investigating or making adjustment of losses resulting from the catastrophe or emergency. Notwithstanding, the commissioner of insurance shall establish procedures to register all such individuals.

B. The commissioner of insurance may, without notice and hearing, revoke the privileges of an individual registered pursuant to this Section on grounds specified by R.S. 22:1672(A), and thereafter it shall be unlawful for any such person to adjust any such losses, claims, or damages in this state.

C. A catastrophe or emergency claims adjuster license shall be effective for a period not to exceed one hundred eighty days. The commissioner of insurance may extend the term for an additional period of ninety days.

D. The fee for the catastrophe or emergency registration shall be as set forth in R.S. 22:821 and shall be payable to the commissioner of insurance within ten days of the submission of the registration.

E. The registration requirements of this Section shall not apply to a producer of an insurer or a licensed employee of a producer that adjusts undisputed claims or losses under specific authority from the insurer and solely under policies issued by the insurer.

Acts 2006, No. 783, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:1210.77 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1668 - Claims adjuster license examination

§1668. Claims adjuster license examination

A. An individual applying for a claims adjuster license under this Part shall pass a written examination unless exempt pursuant to R.S. 22:1669, 1670, or 1671. The examination shall test the knowledge of the individual concerning the duties and responsibilities of a claims adjuster and the insurance laws and regulations of this state. Examinations required by this Section shall be developed and conducted under rules and regulations prescribed by the commissioner of insurance.

B. The commissioner of insurance may make arrangements, including contracting with one or more outside testing services for administering examinations and collecting the examination fees. The commissioner of insurance may require that the applicant pay the cost of the examination directly to the testing firm.

C. An individual who fails to appear for the examination as scheduled or fails to pass the examination may reapply for an examination and shall remit all required fees and forms before being rescheduled for another examination.

Acts 2006, No. 783, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:1210.78 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1669 - Exemptions from examination

§1669. Exemptions from examination

A. An individual licensed as a resident claims adjuster in another state based on a claims adjuster examination who moves to this state shall make application within ninety days of establishing legal residence to become a resident claims adjuster licensee pursuant to R.S. 22:1665. No examination shall be required of that person to obtain a claims adjuster license. This exemption is available only if the person is currently licensed in the other state, or if the application is received within ninety days of the cancellation of the applicant's previous claims adjuster license and if the prior state issues a certification that, at the time of cancellation, the applicant was in good standing in that state, or the state's producer database records or records maintained by the National Association of Insurance Commissioners (NAIC), its affiliates, or subsidiaries, indicate that the adjuster is or was licensed in good standing.

B. An individual who applies for a resident claims adjuster license in this state who was previously licensed as a claims adjuster in this state shall not be required to complete an examination. This exemption is available only if the application is received within twenty-four months of the cancellation of the applicant's previous claims adjuster license in this state and if, at the time of cancellation, the applicant was in good standing in this state, and had passed the examination required by R.S. 22:1668.

C. The commissioner may waive the workers' compensation examination requirement for an individual who has three years of verifiable experience adjusting workers' compensation claims within the preceding five years, provided the application is received on or before August 1, 2017.

Acts 2006, No. 783, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:1210.79 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 1007, §2; Acts 2011, No. 94, §1, eff. Jan. 1, 2012; Acts 2016, No. 174, §1.



RS 22:1670 - Nonresident claims adjuster license reciprocity

§1670. Nonresident claims adjuster license reciprocity

A. Unless denied licensure pursuant to R.S. 22:1672, a nonresident person may receive a nonresident claims adjuster license upon complying with the following requirements:

(1) The person is currently licensed as a resident claims adjuster, and if an individual has passed a claims adjuster examination, and is in good standing in the home state. If the home state does not require examinations then the individual shall pass the examination provided for in R.S. 22:1668.

(2) The person has submitted the proper fees required by R.S.22:821.

(3) The person has submitted or transmitted to the commissioner of insurance the appropriate completed application for licensure.

(4) The person's home state awards nonresident claims adjuster licenses to residents of this state on the same basis.

B. The commissioner of insurance may verify the adjuster's licensing status through the producer database maintained by the National Association of Insurance Commissioners (NAIC), its affiliates, or subsidiaries.

C.(1) The commissioner of insurance shall not issue a license to any nonresident applicant until such applicant has filed forms approved by the commissioner of insurance which designate the commissioner of insurance as his true and lawful agent, upon whom may be served all lawful process in any action, suit, or proceeding instituted by or on behalf of any interested person arising out of the applicant's business in this state. This designation shall constitute an agreement that such service of process has the same legal force and validity as personal service of process upon the person in the state.

(2) The service of process upon any such licensee in any action or proceeding in any court of competent jurisdiction may be made by a party serving the commissioner of insurance with appropriate copies thereof and the payment to him of a fee as authorized by R.S. 22:821.

(3) The commissioner of insurance shall, within ten days of being served, forward a copy of such process by registered or certified mail, return receipt requested, to the nonresident claims adjuster licensee at his last known address of record or principal place of business, and the commissioner of insurance shall maintain copies of all such processes so served upon him.

(4) The service of process upon any such nonresident claims adjuster licensee in any action or proceeding instituted by the commissioner of insurance under this Part shall be made by the commissioner of insurance by mailing such process by registered or certified mail, return receipt requested, to the licensee at his last known address of record or principal place of business.

D. As a condition to continuation of a nonresident claims adjuster license issued pursuant to this Section, the nonresident claims adjuster licensee shall maintain a resident adjuster license in his home state. The nonresident claims adjuster license issued pursuant to this Section shall terminate and be surrendered immediately to the commissioner of insurance if the home state claims adjuster license terminates for any reason, unless the claims adjuster has been issued a license as a resident claims adjuster in their new home state and the new home state awards nonresident claims adjuster licenses to residents of this state on the same basis. Notification to the state or states where a nonresident license is issued shall be made as soon as possible, yet no later than thirty days of change in the new state resident license. The licensee shall include his current and prior address.

Acts 2006, No. 783, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:1210.80 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1671 - License

§1671. License

A. Unless denied licensure pursuant to this Part, persons who have met the requirements of this Part shall be issued a claims adjuster license. The license shall contain the licensee's name, business address, license number, date of issuance, expiration date, and any other information the commissioner of insurance deems necessary. A claims adjuster may receive qualification for a license in one or more of the following lines of authority:

(1) Property and casualty.

(2) Workers' compensation.

(3) Crop.

(4) Any limited line pursuant to R.S. 22:1666.

B.(1) A claims adjuster license shall remain in effect unless revoked, terminated, suspended, or denied renewal or reinstatement, as long as the request for renewal has been filed, the fee set forth in R.S. 22:821 has been paid, and any other requirements for license renewal are met by the due date.

(2) Every licensed claims adjuster shall file an application for renewal of his license every two years, by notifying the commissioner of insurance using methods required by the commissioner of insurance, of the licensee's intention to continue his license.

C. The licensee shall inform the commissioner of insurance by any means acceptable to the commissioner of insurance of a change of address, change of legal name, or change of information submitted on the application within thirty days of the change. Failure to file a change within the required time shall subject the licensee to a fifty dollar fine per violation. Any person against whom a penalty has been levied shall be given due notice of such action. Upon receipt of this notice, the licensee may apply for and shall be entitled to a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

D. A claims adjuster doing business under any name other than the claims adjuster's legal name is required to notify the commissioner of insurance prior to using the assumed name. Prior to the use of or changes to any trade name or names, a claims adjuster shall provide written notification of such use or change to the commissioner, on a form prescribed by the commissioner of insurance. A certified copy of registration from the secretary of state shall accompany the application for a trade name. The use by any claims adjuster of a nonapproved trade name shall subject such person to a fine not exceeding two hundred fifty dollars. Additionally, if the claims adjuster continues to use a nonapproved trade name for ten or more days after being notified by the commissioner of insurance to cease using the nonapproved trade name, the claims adjuster shall be subject to an additional fine not to exceed five thousand dollars. If applicable, a claims adjuster shall comply with the provisions of R.S. 51:281 et seq.

E. A licensed claims adjuster shall be subject to R.S. 22:1961 et seq., relative to unfair trade practices, and R.S. 22:1921 et seq., relative to insurance fraud.

F. A licensed claims adjuster who allows his license to lapse may, within twenty-four months from the expiration date of the license, reinstate the same license upon proof of fulfilling all continuing education requirements through the date of reinstatement and upon payment of all fees due. If the license has been lapsed for more than twenty-four months, the applicant shall fulfill the requirements for issuance of a new license.

G. A licensed claims adjuster who is unable to comply with license renewal procedures due to military service, long-term medical disability, or other extenuating circumstance, may request a waiver of those procedures. The licensed claims adjuster may also request a waiver of any examination requirement, fine, or other sanction imposed for failure to comply with renewal procedures.

H. To assist in his licensing duties, the commissioner of insurance may contract with nongovernmental entities, including the National Association of Insurance Commissioners (NAIC) or any affiliates or subsidiaries that the National Association of Insurance Commissioners (NAIC) oversees to perform any ministerial functions, including the collection of fees and data, related to licensing that the commissioner of insurance may deem appropriate.

Acts 2006, No. 783, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:1210.81 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012; Acts 2016, No. 174, §1.



RS 22:1672 - License denial, nonrenewal, or revocation

§1672. License denial, nonrenewal, or revocation

A. The commissioner of insurance may place on probation, suspend, revoke, or refuse to issue, renew, or reinstate a claims adjuster's license or may levy a fine not to exceed five hundred dollars for each violation up to ten thousand dollars aggregate for all violations in a calendar year, unless a fine is established by separate statute in this Title authorizing a greater penalty, or any combination of actions, for any one or more of the following causes:

(1) Providing incorrect, misleading, incomplete, or materially false information in the license or renewal application.

(2) Violating the insurance laws or regulations of the United States, this state, or any other jurisdiction or a subpoena or order of the commissioner of insurance or of another state's insurance commissioner.

(3) Obtaining or attempting to obtain a license through misrepresentation or fraud or improperly using notes or any other reference material to complete an examination for an insurance license, or otherwise cheating or attempting to cheat on an examination for an insurance license of any kind.

(4) Improperly withholding, misappropriating, or converting any money or property received in the course of conducting insurance business.

(5) Intentionally misrepresenting the terms of an actual or proposed insurance contract binder, rider, plan, or application for insurance, including all forms or documents that are attached, or will be attached, to an actual or proposed insurance contract, binder, rider, plan, or application for insurance.

(6) Conviction of or nolo contendere plea to any felony, participation in a pretrial diversion program pursuant to a felony charge, suspension or deferral of sentence and probation pursuant to Code of Criminal Procedure Article 893 or similar law of another state, or conviction of any misdemeanor involving moral turpitude, public corruption, or the adjustment of insurance claims.

(7) Admitting to or committing fraud or unfair trade practices.

(8) Using fraudulent, coercive, or dishonest practices or demonstrating incompetence, untrustworthiness, or financial irresponsibility in the conduct of business that might endanger the public.

(9) Denial, suspension, or revocation of an insurance license, or its equivalent, in any other state, province, district, or territory.

(10) Forging a name on an application for insurance or any document related to an insurance transaction.

(11) Knowingly accepting insurance business from an individual who is not licensed but who is required to be licensed by the commissioner of insurance.

(12) Failure to comply with an administrative or court order imposing a child support obligation.

(13) Failure to pay state income tax or comply with any administrative or court order directing payment of state income tax.

(14) The refusal to submit physical evidence of identity or the conviction of a felony, in accordance with R.S. 22:1922(B) and (C).

(15) Employing or allowing to associate with his business, in any manner, any person engaged in the business of insurance who has been convicted of a felony under the laws of this or any other state, the United States, or any other jurisdiction. As used in this Section, "business of insurance" means the writing of insurance or the reinsuring of risks by an insurance producer or insurer, including all acts necessary or incidental to such writing or reinsuring, and the activities of persons who act as, or are, officers, directors, agents, or employees of producers or insurers, or who are other persons authorized to act on behalf of such persons.

(16) The conviction of a felony involving dishonesty or breach of trust pursuant to 18 U.S.C. 1033 and 1034, without written consent from the commissioner of insurance pursuant to 18 U.S.C. 1033, or any successor statute regulating crimes by or affecting persons engaged in the business of insurance whose activities affect interstate commerce.

(17) Violating R.S. 22:1674(F).

(18) Failure to complete assignment of adjustment of a claim in a thorough and timely manner, including submission of the adjustment of a claim to the party which made that assignment.

B. If the commissioner of insurance denies an application or refuses to renew a license, he shall notify the applicant or licensee, in writing, in accordance and compliance with R.S. 49:961, of the reason for the denial or nonrenewal. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

C. The claims adjuster license of a business entity may be suspended, revoked, or refused if the commissioner of insurance finds, in accordance and compliance with R.S. 49:961, that an individual licensee's violation was known or should have been known by one or more of the partners, officers, or managers of the business entity and the violation was not reported to the commissioner of insurance.

D. In addition to denial, suspension, or revocation, a licensee may be fined for violating the provisions of this Section.

E. The commissioner of insurance shall have the authority to enforce the provisions of this Part and this Title against any person who is under investigation for or charged with a violation of this Part or this Title even if the person's license or registration has been surrendered or has lapsed by operation of law.

Acts 2006, No. 783, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:1210.82 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2016, No. 174, §1.



RS 22:1673 - Continuing education

§1673. Continuing education

A. An individual who holds an adjuster license and who is not exempt under Subsection B of this Section shall satisfactorily complete a minimum of twenty-four hours of continuing education courses, including ethics, reported on a biennial basis in conjunction with the license renewal cycle.

B. This Section shall not apply to:

(1) Licensees not licensed for one full year prior to the end of the applicable continuing education biennium; or

(2) Licensees holding nonresident adjuster licenses who have met the continuing education requirements of their home state and whose home state gives credit to residents of this state on the same basis.

C. Only continuing education courses approved by the commissioner of insurance shall be used to satisfy the continuing education requirement of Subsection A of this Section.

Acts 2006, No. 783, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:1210.83 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1674 - Standards of conduct

§1674. Standards of conduct

A. An adjuster shall not permit an unlicensed employee or representative of the adjuster to conduct business for which a license is required under this Part.

B. An adjuster shall not have a direct or indirect financial interest in any aspect of the claim, other than the salary, fee, or other consideration established with the insurer.

C. An adjuster shall not acquire any interest in salvage of property subject to the contract with the insurer.

D. An adjuster shall not solicit employment for, recommend or otherwise solicit engagement, directly or indirectly, for or on behalf of any attorney at law, contractor or subcontractor, in connection with any loss or damage with respect to which such adjuster is concerned or employed.

E. An adjuster shall not solicit or accept any compensation, direct or indirect, from, by, or on behalf of any contractor or subcontractor engaged by or on behalf of any insured by which such adjuster has been, is, or will be employed or compensated, directly or indirectly.

F. Adjusters shall also adhere to the following general requirements:

(1) An adjuster shall not undertake the adjustment of any claim if the adjuster is not competent and knowledgeable as to the terms and conditions of the insurance coverage, or which otherwise exceeds the adjuster's current expertise;

(2) An adjuster shall not knowingly make any oral or written material misrepresentations or statements which are false or maliciously critical and intended to injure any person engaged in the business of insurance;

(3) No adjuster, while so licensed by the department, may represent or act as a public adjuster; and

(4) No adjuster shall materially misrepresent to an insured or other interested party the terms and coverage of an insurance contract with intent and for the purpose of effecting settlement of a claim for loss or damage or benefit under such contract on less favorable terms than those provided in and contemplated by the insurance contract.

Acts 2006, No. 783, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:1210.84 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1675 - Payments to adjusters limited; reciprocal fee; disposition of funds

§1675. Payments to adjusters limited; reciprocal fee; disposition of funds

A. No insurer shall pay to any insurance adjuster or adjusters or to any person engaged in the adjustment of losses any fee or compensation in excess of a regular fixed salary or stipend, nor shall such insurer contract to pay to any insurance adjuster or any person engaged in the business of adjusting losses, any portion of the amount saved to said insurer through the efforts of said adjuster or person engaged in adjusting losses, in addition to or in lieu of any such salary or stipend.

B.(1) An adjuster licensed by another jurisdiction other than this state, which jurisdiction imposes a tax, fee, license, bond, or deposit greater than that imposed by this state, shall pay a license fee equal to that of his state or country of licensure to the commissioner of insurance in order to perform his duties and responsibilities of adjusting a loss which occurred in this state.

(2) All funds collected by the commissioner of insurance shall be paid into the state treasury in the same manner as other funds collected by him.

(3) This Subsection shall not apply to adjusters permanently employed by any insurance company authorized to do business in this state.

Acts 1983, No. 474, §1; Redesignated from R.S. 22:1453 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1676 - Referral by insurer

§1676. Referral by insurer

A. An insurer may not knowingly refer a claim or loss for adjustment to a person purporting to be or acting as an adjuster in this state unless the person holds a license under this Part.

B. Before referring a claim or loss for adjustment, an insurer must ascertain from the commissioner of insurance whether the person performing the adjustment holds a license under this Part. Once the insurer has ascertained that the person holds a license, the insurer may refer the claim or loss to the person and may continue to refer claims or losses to the person until the insurer has knowledge or receives information from the commissioner of insurance that the person no longer holds a license.

Acts 2006, No. 783, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:1210.85 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1677 - Reporting of actions

§1677. Reporting of actions

A. The adjuster shall report to the commissioner of insurance any administrative action taken against the adjuster in any jurisdiction or by another governmental agency within thirty days of the final disposition of the matter. This report shall include a copy of the order, consent order, or other relevant legal documents.

B. Within thirty days of a conviction, the adjuster shall report to the commissioner of insurance any criminal prosecution of the adjuster taken in any jurisdiction for violation of insurance laws or regulations, any felony, or any misdemeanor involving misappropriation of funds. The report shall include a copy of the initial complaint filed, the order resulting from the hearing, and any other relevant legal documents.

Acts 2006, No. 783, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:1210.86 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1678 - Regulations

§1678. Regulations

The commissioner of insurance may adopt reasonable rules and regulations as are necessary or proper to carry out the purposes of this Part.

Acts 2006, No. 783, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:1210.87 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1691 - Purpose

PART V. PUBLIC ADJUSTERS

§1691. Purpose

This Part governs the qualifications and procedures for the licensing of public adjusters. It specifies the duties of and restrictions on public adjusters, which include limiting their licensure to assisting insureds in first-party claims in a manner which avoids the unauthorized practice of law as defined in R.S. 37:212 and 213.

Acts 2006, No. 806, §1; Redesignated from R.S. 22:1210.91 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1692 - Definitions

§1692. Definitions

As used in this Part, unless the context requires otherwise, the following definitions shall be applicable:

(1) "Business entity" means a corporation, association, partnership, limited liability company, limited liability partnership, or other legal entity.

(2) "Fingerprints" means an impression of the lines on the finger taken for purpose of identification. The impression may be electronic or in ink converted to electronic format.

(3) "First-party claim" means a claim made by an insured or a policyholder under an insurance policy or contract that arises out of the occurrence of the contingency or loss covered by the policy or contract.

(4) "Home state" means the District of Columbia or any state or territory of the United States in which the public adjuster's principal place of residence or principal place of business is located. If neither the state in which the public adjuster maintains the principal place of residence nor the state in which the public adjuster maintains the principal place of business has a substantially similar law governing public adjusters, the public adjuster may declare another state in which he becomes licensed and acts as a public adjuster to be the "home state".

(5) "Individual" means a natural person.

(6) "Person" means an individual or a business entity.

(7) "Public adjuster" means any person who, for any compensation, direct or indirect, engages in public adjusting.

(8) "Public adjusting" means either of the following:

(a) Investigating, appraising, or evaluating and reporting to an insured in relation to a first-party claim for which coverage is provided by an insurance contract that insures the property of the insured. Public adjusting does not include acting in any manner in relation to claims for damages to or arising out of the operation of a motor vehicle. Public adjusting does not include any activities which may constitute the unauthorized practice of law. Nothing in this Part shall be considered as permitting the unauthorized practice of law.

(b) Advertising for employment as a public adjuster of insurance claims or soliciting business or representing himself to the public as a public adjuster of first-party insurance claims for losses or damages arising out of policies of insurance that insure real or personal property.

(9) "Uniform individual application" means the current version of the National Association of Insurance Commissioners (NAIC) uniform application for individual insurance license for resident and nonresident individuals.

(10) "Uniform business entity application" means the current version of the NAIC uniform application for business entity license for resident and nonresident business entities.

Acts 2006, No. 806, §1; Redesignated from R.S. 22:1210.92 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1693 - License required

§1693. License required

A. A person shall not act or hold himself out as a public adjuster in this state unless the person is licensed as a public adjuster in accordance with this Part.

B. A person licensed as a public adjuster shall not misrepresent to a claimant that he is an adjuster representing an insurer in any capacity, including acting as an employee of the insurer or acting as an independent adjuster.

C. Only persons licensed under this Part shall directly or indirectly solicit business, investigate or adjust losses for another person engaged in the business of adjusting losses or damages covered by an insurance policy, for the insured.

D. A business entity acting as a public adjuster is required to obtain a public adjuster license. Application shall be made using the uniform business entity application. Before approving the application, the commissioner of insurance shall find that:

(1) The business entity has paid the fees set forth in R.S. 22:821.

(2) The business entity has designated a licensed public adjuster responsible for the business entity's compliance with the insurance laws, rules, and regulations of this state.

E. Notwithstanding Subsections A through D of this Section, a license as a public adjuster shall not be required of any of the following:

(1) An attorney at law admitted to practice and in good standing in this state.

(2) A person employed only for the purpose of obtaining facts surrounding a loss or furnishing technical assistance to a licensed public adjuster, or licensed attorney, including photographers, estimators, private investigators, engineers, and handwriting experts.

Acts 2006, No. 806, §1; Redesignated from R.S. 22:1210.93 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1694 - Application for license

§1694. Application for license

A. A person applying for a public adjuster license shall make application to the commissioner of insurance on the appropriate uniform application or other application required by the commissioner of insurance.

B. The applicant shall declare under penalty of perjury and under penalty of refusal, suspension, or revocation of the license that the statements made in the application are true, correct, and complete to the best of the applicant's knowledge and belief.

C.(1) In order to make a determination of license eligibility, the commissioner of insurance is authorized to require fingerprints of applicants and submit the fingerprints and the fee required to perform the criminal history record checks to the Louisiana Bureau of Criminal Identification and Information and the Federal Bureau of Investigation (FBI) for state and national criminal history record checks. The commissioner of insurance shall require a criminal history record check on each applicant in accordance with this Part. The commissioner of insurance shall require each applicant to submit a full set of fingerprints in order for the commissioner of insurance to obtain and receive National Criminal History Records from the FBI Criminal Justice Information Services Division.

(2) The commissioner of insurance may contract for the collection, transmission, and resubmission of fingerprints required under this Section. If the commissioner of insurance does so, the fee for collecting, transmitting, and retaining fingerprints shall be payable directly to the contractor by the person. The commissioner of insurance may agree to a reasonable fingerprinting fee to be charged by the contractor.

(3) The commissioner of insurance may waive submission of fingerprints by any person that has previously furnished fingerprints and those fingerprints are on file with the Central Repository of the NAIC, its affiliates, or subsidiaries.

(4) The commissioner of insurance is authorized to receive criminal history record information in lieu of the Louisiana Bureau of Criminal Identification and Information that submitted the fingerprints to the FBI.

(5) The commissioner of insurance is authorized to submit electronic fingerprint records and necessary identifying information to the NAIC, its affiliates, or subsidiaries for permanent retention in a centralized repository. The purpose of such a centralized repository is to provide insurance commissioners with access to fingerprint records in order to perform criminal history record checks.

Acts 2006, No. 806, §1; Redesignated from R.S. 22:1210.94 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1695 - Resident license

§1695. Resident license

A. Before issuing a public adjuster license to an applicant under this Section, the commissioner of insurance shall find that the applicant:

(1) Is eligible to designate this state as his home state or is a nonresident who is not eligible for a license under R.S. 22:1698.

(2) Has not committed any act that is a ground for denial, suspension, or revocation of a license as set forth in R.S. 22:1700.

(3) Is financially responsible to exercise the license and has provided proof of financial responsibility as required in R.S. 22:1701.

(4) Has paid the fees set forth in R.S. 22:821.

(5) When applicable, has the written consent of the commissioner of insurance pursuant to 18 U.S.C. 1033, or any successor statute regulating crimes by or affecting persons engaged in the business of insurance whose activities affect interstate commerce.

B. In addition to satisfying the requirements of Subsection A of this Section, an individual shall:

(1) Be at least eighteen years of age.

(2) Have successfully passed the public adjuster examination.

(3) Not have been convicted of a crime involving fraud, coercive, or dishonest practices or demonstrating untrustworthiness or financial irresponsibility in the conduct of business in this state or elsewhere.

C. In addition to satisfying the requirements of Subsection A of this Section, a business entity shall:

(1) Designate a licensed individual public adjuster responsible for the business entity's compliance with the insurance laws, rules, and regulations of this state.

(2) Designate only licensed individual public adjusters to exercise the business entity's license.

D. The commissioner of insurance may require any documents reasonably necessary to verify the information contained in the application.

Acts 2006, No. 806, §1; Redesignated from R.S. 22:1210.95 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1696 - Examination

§1696. Examination

A. An individual applying for a public adjuster license pursuant to this Part shall pass a written examination unless exempt pursuant to R.S. 22:1697, 1698, or 1699. The examination shall test the knowledge of the individual concerning the duties and responsibilities of a public adjuster and the insurance laws and regulations of this state. Examinations required by this Section shall be developed and conducted pursuant to rules and regulations prescribed by the commissioner of insurance.

B. The commissioner of insurance may make arrangements, including contracting with an outside testing service in accordance with R.S. 39:1551, for administering examinations and collecting the nonrefundable fees set forth in R.S. 22:821.

C. Each individual applying for an examination shall remit a nonrefundable fee as prescribed by the commissioner of insurance as set forth in R.S. 22:821.

D. An individual who fails to appear for the examination as scheduled or fails to pass the examination may reapply for an examination and shall remit all required fees and forms before being rescheduled for another examination.

Acts 2006, No. 806, §1; Redesignated from R.S. 22:1210.96 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1697 - Exemptions from examination

§1697. Exemptions from examination

A. An individual who applies for a public adjuster license in this state who was previously licensed as a public adjuster in another state based on a public adjuster examination shall not be required to complete any examination. This exemption is available only if the person is currently licensed in that state or if the application is received within twelve months of the cancellation of the applicant's previous license and if the prior state issues a certification that, at the time of cancellation, the applicant was in good standing in that state or the state's producer database records or records maintained by the NAIC, its affiliates, or subsidiaries, indicate that the public adjuster is or was licensed in good standing.

B. An individual licensed as a public adjuster in another state based on a public adjuster examination who moves to this state shall make application within ninety days of establishing legal residence to become a resident licensee pursuant to R.S. 22:1695. No examination shall be required of that person to obtain a public adjuster license.

C. An individual who applies for a public adjuster license in this state who was previously licensed as a public adjuster in this state shall not be required to complete any examination. This exemption is available only if the application is received within twelve months of the cancellation of the applicant's previous license in this state and if, at the time of cancellation, the applicant was in good standing in this state.

Acts 2006, No. 806, §1; Redesignated from R.S. 22:1210.97 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1698 - Nonresident license reciprocity

§1698. Nonresident license reciprocity

A. Unless denied licensure pursuant to R.S. 22:1700, a nonresident person may receive a nonresident public adjuster license if:

(1) The person is currently licensed as a resident public adjuster, and if an individual has passed a public adjuster examination which the commissioner of insurance has determined is no less stringent than the examination required by this Part, and is in good standing in his home state or, if his home state does not require examinations, he has passed the examination provided for in R.S. 22:1696.

(2) The person has paid the fees required by R.S. 22:821 and has provided proof of financial responsibility as required in R.S. 22:1701.

(3) The person has submitted or transmitted to the commissioner of insurance the appropriate completed application for licensure.

(4) The person's home state awards nonresident public adjuster licenses to residents of this state on the same basis.

(5) The person has not been convicted of a crime involving fraudulent, coercive, or dishonest practices; or demonstrating incompetence, untrustworthiness, or financial irresponsibility in the conduct of business in this state or elsewhere.

B. The commissioner of insurance may verify the public adjuster's licensing status through the producer database maintained by the NAIC, its affiliates, or subsidiaries.

C.(1) The commissioner of insurance shall not issue a license to any nonresident applicant until such applicant has filed forms approved by the commissioner of insurance which designate the commissioner of insurance as his true and lawful agent, upon whom may be served all lawful process in any action, suit, or proceeding instituted by or on behalf of any interested person arising out of the applicant's business in this state. The designation shall constitute an agreement that such service of process has the same legal force and validity as personal service of process upon the person in the state.

(2) The service of process upon any such licensee in any action or proceeding in any court of competent jurisdiction may be made by a party serving the commissioner of insurance with appropriate copies thereof and the payment to him of a fee as may be authorized by R.S. 22:821.

(3) The commissioner of insurance shall, within ten days of being served, forward a copy of such process by registered or certified mail, return receipt requested, to the licensee at his last known address of record or principal place of business, and the commissioner of insurance shall maintain copies of all such processes so served upon him.

(4) The service of process upon any such licensee in any action or proceeding instituted by the commissioner of insurance under this Part shall be made by the commissioner of insurance by mailing such process by registered or certified mail, return receipt requested, to the licensee at his last known address of record or principal place of business.

D. As a condition to continuation of a public adjuster license issued pursuant to this Section, the licensee shall maintain a resident public adjuster license in his home state. The nonresident public adjuster license issued pursuant to this Section shall terminate and be surrendered immediately to the commissioner of insurance if the home state public adjuster license terminates for any reason, unless the public adjuster has been issued a license as a resident public adjuster in his new home state and the new home state awards nonresident public adjuster licenses to residents of this state on the same basis. Notification to the state or states where the nonresident license is issued shall be made as soon as possible, yet no later than thirty days of change in the new state resident license. The licensee shall include his current and prior address.

Acts 2006, No. 806, §1; Redesignated from R.S. 22:1210.98 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1699 - License

§1699. License

A.(1) Unless denied licensure under this Part, persons who have met the requirements of this Part may be issued a public adjuster license.

(2) A public adjuster license shall remain in effect unless revoked, terminated, or suspended, or denied renewal or reinstatement, as long as the request for renewal and fee set forth in R.S. 22:821 is paid and any other requirements for license renewal are met by the due date.

(3) Every licensed public adjuster shall file an application for renewal of his license every two years by notifying the commissioner of insurance, by methods required by the commissioner of insurance, of the licensee's intention to continue his license.

B. The licensee shall inform the commissioner of insurance by any means acceptable to the commissioner of insurance of a change of address, change of legal name, or change of information submitted on the application within thirty days of the change. Failure to file a change within the required time shall result in the imposition of a fifty dollar penalty per violation. Any person against whom a penalty has been levied shall be given due notice of such action. Upon receipt of this notice, the licensee may apply for and shall be entitled to a hearing in accordance and compliance with Chapter 12 of this Title, R.S. 22:2191 et seq.

C. A public adjuster shall be subject to R.S. 22:1961 et seq. relative to unfair trade practices and R.S. 22:1921 et seq. relative to insurance fraud.

D. A public adjuster who allows his license to lapse may, within twelve months from the expiration date of the renewal, reinstate the license upon the commissioner of insurance's approval of the request for reinstatement. However, a penalty in the amount of double the unpaid renewal fee shall be required for the reinstatement of the public adjuster license. The public adjuster reinstatement shall be effective the date the commissioner of insurance approves the request for reinstatement and the late payment penalty is paid.

E. A licensed public adjuster that is unable to comply with license renewal procedures due to military service, a long-term medical disability, or some other extenuating circumstance may request a waiver of those procedures. The public adjuster may also request a waiver of any examination requirement, fine, or other sanction imposed for failure to comply with renewal procedures.

F. The license shall contain the licensee's name, city, and state of business address, license number, the date of issuance, the expiration date, and any other information the commissioner of insurance deems necessary.

G. In order to assist in the performance of the commissioner of insurance's duties, the commissioner of insurance may contract with nongovernmental entities, including the NAIC or any affiliates or subsidiaries that the NAIC oversees, to perform any ministerial functions, including the collection of fees and data, related to licensing that the commissioner of insurance may deem appropriate.

Acts 2006, No. 806, §1; Redesignated from R.S. 22:1210.99 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1700 - License denial, nonrenewal, or revocation

§1700. License denial, nonrenewal, or revocation

A. The commissioner of insurance may place on probation, suspend, revoke, or refuse to issue, renew, or reinstate a public adjuster's license and may levy a fine not to exceed five hundred dollars for each violation occurring, up to ten thousand dollars aggregate for all violations in a calendar year, unless a fine is established by separate statute in this Title authorizing a greater penalty, or any combination of actions, for any one or more of the following causes:

(1) Providing incorrect, misleading, incomplete, or materially untrue information in the license application.

(2) Violating any insurance laws, or violating any regulation, subpoena, or order of the commissioner of insurance or of another state's insurance commissioner.

(3) Obtaining or attempting to obtain a license through misrepresentation or fraud.

(4) Improperly withholding, misappropriating, or converting any monies or properties received in the course of doing insurance business.

(5) Intentionally misrepresenting the terms of an actual or proposed insurance contract or application for insurance.

(6) Having been convicted of a felony.

(7) Having admitted or been found to have committed any insurance unfair trade practice or insurance fraud.

(8) Having an insurance license, or its equivalent, denied, suspended, or revoked in any other state, province, district, or territory.

(9) Forging another's name to an application for insurance or to any document related to an insurance transaction.

(10) Cheating, including improperly using notes or any other reference material, to complete an examination for an insurance license.

(11) Knowingly accepting insurance business from an individual who is not licensed but who is required to be licensed by the commissioner of insurance.

(12) Failing to comply with an administrative or court order imposing a child support obligation.

(13) Failing to pay state income tax or to comply with any administrative or court order directing payment of state income tax.

(14) Violating R.S. 22:1706(H).

B. The commissioner of insurance shall place on probation, suspend, revoke, or refuse to issue, renew, or reinstate a public adjuster's license and shall levy a fine not to exceed five hundred dollars for each violation occurring, up to ten thousand dollars aggregate for all violations in a calendar year, unless a fine is established by separate statute in this Title authorizing a greater penalty, or any combination of actions, for the following:

(1) Having been convicted of a serious crime involving fraudulent, coercive, or dishonest practices or demonstrating incompetence, untrustworthiness, or financial irresponsibility in the conduct of business in this state or elsewhere.

(2) Engaging in the unauthorized practice of law as defined in R.S. 37:212 and 213.

C. In the event that the action by the commissioner of insurance is to deny an application for or not renew a license, the commissioner of insurance shall notify the applicant or licensee and advise, in writing, in accordance and compliance with R.S. 49:961, the applicant or licensee of the reason for the nonrenewal or denial of the applicant's or licensee's license. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

D. The license of a business entity may be suspended, revoked, or refused if the commissioner of insurance finds, after complying with R.S. 49:961, that an individual licensee's violation was known or should have been known by one or more of the partners, officers, or managers acting on behalf of the business entity and the violation was neither reported to the commissioner of insurance nor corrective action taken.

E. In addition to or in lieu of any applicable denial, suspension, or revocation of a license, a person may, after hearing, be subject to a fine as provided herein after the commissioner's compliance with R.S. 49:961.

F. The commissioner of insurance shall retain the authority to enforce the provisions of and impose any penalty or remedy authorized by this Part and this Title against any person who is under investigation for or charged with a violation of this Part or this Title even if the person's license or registration has been surrendered or has lapsed by operation of law.

Acts 2006, No. 806, §1; Redesignated from R.S. 22:1210.100 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.



RS 22:1701 - Evidence of financial responsibility

§1701. Evidence of financial responsibility

A. Prior to issuance of a license as a public adjuster and for the duration of the license, the applicant shall secure evidence of financial responsibility in a format prescribed by the commissioner of insurance through a security bond or irrevocable letter of credit:

(1) A surety bond executed and issued by an insurer authorized to issue surety bonds in this state, which bond:

(a) Shall be in the minimum amount of fifty thousand dollars.

(b) Shall be in favor of this state and shall specifically authorize recovery by the commissioner of insurance on behalf of any person in this state who sustained damages as the result of erroneous acts, failure to act, conviction of fraud, or conviction of unfair practices in his capacity as a public adjuster; and

(c) Shall not be terminated unless at least thirty days' prior written notice will have been filed with the commissioner of insurance and given to the licensee.

(2) An irrevocable letter of credit issued by a qualified financial institution authorized to do and doing business in this state, which letter of credit:

(a) Shall be in the minimum of fifty thousand dollars;

(b) Shall be to an account to the commissioner of insurance and subject to lawful levy of execution on behalf of any person to whom the public adjuster has been found to be legally liable as the result of erroneous acts, failure to act, fraudulent acts, or unfair practices in his capacity as a public adjuster.

(c) Shall not be terminated unless at least thirty days' prior written notice will have been filed with the commissioner of insurance and given to the licensee.

B. The issuer of the evidence of financial responsibility shall notify the commissioner of insurance upon termination of the bond or letter of credit, unless otherwise directed by the commissioner of insurance.

C. The commissioner of insurance may ask for the evidence of financial responsibility at any time he deems relevant.

D. The authority to act as a public adjuster shall automatically terminate if the evidence of financial responsibility terminates or becomes impaired.

Acts 2006, No. 806, §1; Redesignated from R.S. 22:1210.101 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1702 - Continuing education

§1702. Continuing education

A. An individual who holds a public adjuster license and who is not exempt under Subsection B of this Section shall satisfactorily complete a minimum of twenty-four hours of continuing education courses, including ethics, reported on a biennial basis in conjunction with the license renewal cycle.

B. This Section shall not apply to:

(1) Licensees not licensed for one full year prior to the end of the applicable continuing education biennium.

(2) Licensees holding nonresident public adjuster licenses who have met the continuing education requirements of their home state and whose home state gives credit to residents of this state on the same basis.

C. Only continuing education courses approved by the commissioner of insurance shall be used to satisfy the continuing education requirement of Subsection A of this Section.

Acts 2006, No. 806, §1; Redesignated from R.S. 22:1210.102 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1703 - Public adjuster fees

§1703. Public adjuster fees

A. A public adjuster may charge the insured a reasonable fee. A public adjuster shall not solicit for or enter into any contract or arrangement between an insured and a public adjuster which provides for payment of a fee to the public adjuster which is contingent upon, or calculated as a percentage of, the amount of any claim or claims paid to or on behalf of an insured by the insurer and any such contract shall be against public policy and is null and void.

B. A public adjuster shall not pay a commission, service fee, or other valuable consideration to another for public adjusting in this state if that person is required to be licensed under this Part and is not so licensed.

C. A person shall not accept a commission, service fee, or other valuable consideration for public adjusting in this state if that person is required to be licensed under this Part and is not so licensed.

Acts 2006, No. 806, §1; Redesignated from R.S. 22:1210.103 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1704 - Contract between public adjuster and insured

§1704. Contract between public adjuster and insured

A. Public adjusters shall ensure that all contracts for their services are in writing and contain the following terms:

(1) Legible full name of the adjuster signing the contract, as specified in Department of Insurance records.

(2) Permanent home state business address and phone number.

(3) Department of Insurance license number.

(4) Title of "Public Adjuster Contract".

(5) The insured's full name, street address, insurance company name, and policy number, if known or upon notification.

(6) A description of the loss and its location, if applicable.

(7) Description of services to be provided to the insured.

(8) Signatures of the public adjuster and the insured.

(9) Date contract was signed by the public adjuster and date that the contract was signed by the insured.

(10) Attestation language stating that the public adjuster has satisfied the financial responsibility requirements of state law.

(11) Full salary, fee, compensation, or other considerations the public adjuster is to receive for services.

(12) If applicable, an acknowledgment that a mortgage holder exists on any property adjusted by the public adjuster and that such mortgage holder is or may be an additional insured on the claim.

B. Compensation provisions in a public adjusting contract shall not be redacted in any copy of the contract provided to the commissioner of insurance. Such a redaction shall constitute an omission of material fact.

C. If the insurer, not later than seventy-two hours after the date on which the loss is reported to the insurer, either pays or commits in writing to pay to the insured the policy limit of the insurance policy, the public adjuster shall:

(1) Inform the insured that the loss recovery amount cannot be increased by the insurer.

(2) Be entitled only to reasonable compensation from the insured for services provided by the public adjuster on behalf of the insured, based on the time spent on a claim and expenses incurred by the public adjuster, until the claim is paid or the insured receives a written commitment to pay from the insurer.

D. A public adjuster contract may not contain any contract term that:

(1) Allows the public adjuster's fee to be collected when money is due from an insurance company, but not paid, or that allows a public adjuster to collect the entire fee from the first check issued by an insurance company, rather than as a percentage of each check issued by an insurance company.

(2)(a) When any payment on a claim is made and the insured is represented by a public adjuster, the insurer's check or checks may be made payable to the insured and the public adjuster when all of the following occurs:

(i) The amount of the check does not exceed the public adjuster's fee,

(ii) The amount of the fee is indicated in a written compensation agreement signed by the insured.

(iii) The balance of the proceeds, not included in the check made payable to the insured and the public adjuster, is made payable to the insured or to the insured and other lienholder or holders as is required by law.

(b) Should a dispute arise between a public adjuster and the insured with which he contracts, the public adjuster is prohibited from acting in any manner which would interfere with or cause the insured not to receive the undisputed portion of the insurance proceeds. Should the insured's check, which contains that amount not associated with the public adjuster's fee, be mailed to or received by the public adjuster, the public adjuster shall promptly present the check to the insured.

(3) Imposes collection costs or late fees.

(4) Precludes the insured from pursuing civil or judicial remedies.

E. Prior to the signing of the contract, the public adjuster shall provide the insured with a separate disclosure document regarding the claim process that states:

(1) Property insurance policies obligate the insured to present a claim to his insurance company for consideration. There are three types of adjusters that could be involved in that process. The definitions of the three types are as follows:

(a) "Company adjusters" means the insurance adjusters who are employees of an insurance company. They represent the interest of the insurance company and are paid by the insurance company. Company adjusters shall not charge insureds a fee.

(b) "Independent adjusters" means the insurance adjusters who are hired on a contract basis by an insurance company to represent the insurance company's interest. They are paid by your insurance company. Independent adjusters shall not charge insureds a fee.

(c) "Public adjusters" means the insurance adjusters who do not work for any insurance company. They work for the insured to assist in the investigation, appraisal, evaluation, and reporting of the claim. The insured hires them by signing a contract agreeing to pay them a fee.

(2) The insured is not required to hire a public adjuster to help the insured meet his obligations under the policy but has the right to do so.

(3) The insured always has the right to initiate direct communications with the insured's attorney, the insurer, the insurer's adjuster, and the insurer's attorney, or any other person regarding the settlement of the insured's claim. Once a public adjuster has been retained, the public adjuster shall not restrict communications between the insurer and its insured.

(4) The public adjuster is not a representative or employee of the insurer.

(5) The salary, fee, or other consideration to be paid to the public adjuster is the obligation of the insured, not the insurer.

F. The contracts shall be executed in duplicate to provide an original contract to the public adjuster and an original contract to the insured. The public adjuster's original contract shall be available at all times for inspection without notice by the commissioner of insurance.

G. The public adjuster shall provide the insurer a notification letter, which has been signed by the insured, indicating that the insured and the public adjuster have a contract pursuant to this Part. Delivery of this letter shall not prohibit or impede the right of the insured to communicate directly with the insurer.

H. The insured has the right to rescind the contract within three business days after the date the contract was signed. The rescission shall be in writing and mailed or delivered to the public adjuster at the address in the contract within the three business day period.

I. If the insured exercises the right to rescind the contract, any thing of value given by the insured under the contract will be returned to the insured within fifteen business days following the receipt by the public adjuster of the cancellation notice.

J. The contract shall not be construed to prevent an insured from pursuing any civil or judicial remedy.

Acts 2006, No. 806, §1; Redesignated from R.S. 22:1210.104 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1705 - Record retention

§1705. Record retention

A. A public adjuster shall maintain a complete record of each transaction as a public adjuster. The records required by this Section shall include the following:

(1) Name of the insured.

(2) Date, location, and amount of the loss.

(3) Copy of the contract between the public adjuster and insured.

(4) Name of the insurer, amount, expiration date, and number of each policy carried with respect to the loss.

(5) Itemized statement of the insured's recoveries.

(6) Itemized statement of all compensation received by the public adjuster, from any source whatsoever, in connection with the loss.

(7) A register of all monies received, deposited, disbursed, or withdrawn in connection with a transaction with an insured.

(8) Name of the public adjuster who executed the contract.

(9) Name of the attorney representing the insured, if applicable, and the name of the claims representative of the insurance company.

(10) Evidence of financial responsibility in a format prescribed by the commissioner of insurance.

B. Records shall be maintained for at least five years after the termination of the transaction with an insured and shall be open to examination by the commissioner of insurance at all times.

Acts 2006, No. 806, §1; Redesignated from R.S. 22:1210.105 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1706 - Standards of conduct of public adjuster

§1706. Standards of conduct of public adjuster

A. A public adjuster is obligated, under his license, to serve with objectivity and complete loyalty to the interest of his insured alone and to render to the insured such information and service, as within the knowledge, understanding, and good faith of the licensee, as will best serve the insured's insurance claim needs and interest.

B. A public adjuster shall not solicit, or attempt to solicit, an insured during the progress of a loss-producing occurrence, as defined in the insured's insurance contract.

C. A public adjuster shall not permit an unlicensed employee or representative of the public adjuster to conduct business for which a license is required under this Part.

D. A public adjuster shall not have a direct or indirect financial interest in any aspect of the claim, other than the compensation established in the written contract with the insured.

E. A public adjuster shall not acquire any interest in salvage of property subject to the contract with the insured.

F. A public adjuster shall not solicit employment for or otherwise solicit engagement, directly or indirectly, for or on behalf of any attorney at law, contractor, or subcontractor, in connection with any loss or damage with respect to which such adjuster is concerned or employed. Nothing in this Part shall be interpreted to prevent a public adjuster from recommending a particular attorney, contractor or subcontractor; however, the public adjuster is prohibited from collecting any fee, compensation, or thing of value for such referral.

G. A public adjuster shall not solicit or accept any compensation, direct or indirect, from, by, or on behalf of any contractor or subcontractor engaged by or on behalf of any insured by which such adjuster has been, is, or will be employed or compensated, directly or indirectly.

H. Public adjusters shall also adhere to the following general requirements:

(1) No public adjuster, while so licensed by the department, may represent or act as a company adjuster or independent adjuster in Louisiana.

(2) A public adjuster shall not enter into a contract or accept a power of attorney that vests in the public adjuster the authority to choose the persons who shall perform repair work.

(3) A public adjuster shall ensure that all contracts for the public adjuster's services are in writing and set forth all terms and conditions of the engagement.

(4) A public adjuster shall not file or record on behalf of an insured client any complaint to or with any court of record or agency of the state.

(5) A public adjuster shall not provide services with any claim except a first- party claim on behalf of an insured against such insured's insurer.

(6) A public adjuster shall not provide services to the insured in connection with any claim for personal injury.

(7) A public adjuster shall not render legal advice to the insured, including but not limited to legal advice regarding the policy provisions or coverage issues.

(8) A public adjuster shall not engage in the unauthorized practice of law as defined in R.S. 37:212 and 213.

(9) A public adjuster may not agree to any loss settlement without the insured's knowledge and written consent.

(10) A public adjuster shall not act as an appraiser or umpire pursuant to the appraisal provisions of R.S. 22:1311 or any similar provision of a policy of insurance if that public adjuster is adjusting or has adjusted all or any part of the claim, or both, or property subject to that appraisal provision.

Acts 2006, No. 806, §1; Redesignated from R.S. 22:1210.106 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012; Acts 2012, No. 309, §1.



RS 22:1707 - Reporting of actions

§1707. Reporting of actions

A. The public adjuster shall report to the commissioner of insurance any administrative action taken against the public adjuster in any jurisdiction or by another governmental agency within thirty days of the final disposition of the matter. This report shall include a copy of the order, consent order, or other relevant legal documents.

B. Within thirty days of a conviction, the public adjuster shall report to the commissioner of insurance any criminal prosecution of the public adjuster taken in any jurisdiction. The report shall include a copy of the initial complaint filed, the order resulting from the hearing, and any other relevant legal documents.

Acts 2006, No. 806, §1; Redesignated from R.S. 22:1210.107 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1708 - Regulations

§1708. Regulations

The commissioner of insurance may adopt reasonable rules and regulations as are necessary or proper to carry out the purposes of this Part.

Acts 2006, No. 806, §1; Redesignated from R.S. 22:1210.108 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1721 - Title

PART VI. REINSURANCE INTERMEDIARY

§1721. Title

This Part may be cited as the "Reinsurance Intermediary Law".

Acts 1992, No. 811, §1; Redesignated from R.S. 22:1210.20 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1722 - Definitions

§1722. Definitions

As used in this Part:

(1) "Actuary" shall mean a person who is a member in good standing of the American Academy of Actuaries.

(2) "Business entity" shall mean a corporation, association, partnership, limited liability company, limited liability partnership, or other legal entity.

(3) "Controlling person" shall mean any person who directly or indirectly has the power to direct or cause to be directed, the management, control, or activities of the reinsurance intermediary.

(4) "Individual" shall mean a natural person.

(5) "Insurer" shall mean any authorized insurer as defined in R.S. 22:46.

(6) "Licensed producer" shall mean a person licensed as an insurance producer pursuant to the provisions of Subpart A of Part I of this Chapter, R.S. 22:1541 et seq., or a person licensed as a reinsurance intermediary-broker licensed pursuant to this Part.

(7) "Person" shall mean an individual or business entity.

(8) "Reinsurance intermediary" shall mean a reinsurance intermediary-broker or a reinsurance intermediary-manager.

(9) "Reinsurance intermediary-broker" shall mean any person, other than an officer or employee of the ceding insurer, who solicits, negotiates, or places reinsurance cessions or retrocessions on behalf of a ceding insurer without the authority or power to bind reinsurance on behalf of such insurer.

(10) "Reinsurance intermediary-manager" shall mean any person who has authority to bind or manages all or part of the assumed reinsurance business of a reinsurer, including the management of a separate division, department or underwriting office, and acts as an agent for such reinsurer, whether known as a reinsurance intermediary-manager, manager, or other similar term. Notwithstanding any previous provision of this Section, the following persons shall not be considered a reinsurance intermediary-manager, with respect to such reinsurer, for the purposes of this Part:

(a) An employee of the reinsurer.

(b) A United States manager of the United States branch of an alien reinsurer.

(c) An underwriting manager which, pursuant to contract, manages all the reinsurance operations of the reinsurer, is under common control with the reinsurer, subject to the Insurance Holding Company System Regulatory Law, R.S. 22:691 et seq., and whose compensation is not based on the volume of premiums written.

(d) The manager of a group, association, pool, or organization of insurers which engage in joint underwriting or joint reinsurance and who are subject to examination by the state in which the manager's principal business office is located.

(11) "Reinsurer" shall mean any person duly licensed in this state, pursuant to the applicable provisions of this Code, as an insurer with the authority to assume reinsurance.

(12) "Qualified United States financial institution" shall, for purposes of this Part, mean an institution that:

(a) Is organized or licensed under the laws of the United States or any state thereof.

(b) Is regulated, supervised, and examined by federal or state authorities having regulatory authority over banks and trust companies.

(c) Has been determined by either the commissioner of insurance or the Securities Valuation Office of the National Association of Insurance Commissioners to meet such standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the commissioner.

(13) "To be in violation" shall mean that the reinsurance intermediary, insurer, or reinsurer for whom the reinsurance intermediary was acting failed to substantially comply with the provisions of this Part.

Acts 1992, No. 811, §1; Redesignated from R.S. 22:1210.21 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1723 - Licensure

§1723. Licensure

A. No person shall act as a reinsurance intermediary-broker in this state if the reinsurance intermediary-broker maintains an office either directly or as a member, officer, director, or employee of a business entity:

(1) In this state, unless the reinsurance intermediary-broker is a licensed producer in this state.

(2) In another state, unless the reinsurance intermediary-broker is a licensed producer in this state or another state having a law substantially similar to this Part, or the reinsurance intermediary-broker is licensed in this state as a nonresident reinsurance intermediary.

B. No person shall act as a reinsurance intermediary-manager:

(1) For a reinsurer domiciled in this state, unless the reinsurance intermediary-manager is a licensed producer in this state.

(2) In this state, if the reinsurance intermediary-manager maintains an office either directly or as a member, officer, director, or employee of a business entity in this state, unless such reinsurance intermediary-manager is a licensed producer in this state.

(3) In another state for a nondomestic insurer, unless such reinsurance intermediary-manager is a licensed producer in this state or another state having a law substantially similar to this Part, or such person is licensed in this state as a nonresident reinsurance intermediary.

C. The commissioner may require a reinsurance intermediary-manager subject to Subsection B of this Section to:

(1) File a bond, from an insurer acceptable to the commissioner, in such amount as the commissioner may determine, for the protection of the reinsurer.

(2) Maintain an errors and omissions policy in such amount as the commissioner may determine.

D.(1) The commissioner may issue a reinsurance intermediary license to any person who has complied with the requirements of this Part. Any such license issued to a business entity will authorize all the members, officers, and designated employers and directors of the business entity to act as reinsurance intermediaries under the license, and all such persons shall be named in the application and any supplements thereto.

(2) If the applicant for a reinsurance intermediary license is a nonresident, the applicant, as a condition precedent to receiving or holding a license, shall designate the commissioner as agent for service of process, to whom notices or orders or process affecting such nonresident reinsurance intermediary may be served.

E. The commissioner may refuse to issue a reinsurance intermediary license if, in his judgment, the applicant, anyone named on the application, or any member, principal, officer, or director of the applicant, is not trustworthy, or that any controlling person of such applicant is not trustworthy, to act as a reinsurance intermediary, or that any of the foregoing has given cause for revocation or suspension of such license, or has failed to comply with any prerequisite for the issuance of such license. Upon written request, the commissioner may furnish a summary of the basis for refusal to issue a license, which document shall be privileged and not subject to examination or reproduction as a public record in accordance with R.S. 44:31.

F. Licensed attorneys at law of this state, when acting in their professional capacity as such, shall be exempt from this Part.

Acts 1992, No. 811, §1; Redesignated from R.S. 22:1210.22 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1724 - Required contract provisions for reinsurance intermediary-brokers

§1724. Required contract provisions for reinsurance intermediary-brokers

Any transactions between a reinsurance intermediary-broker and the insurer the broker represents in such capacity shall be entered into only pursuant to a written authorization, specifying the responsibilities of each party. The authorization shall, at a minimum, provide that:

(1) The insurer may terminate the authority of the reinsurance intermediary-broker at any time.

(2) The reinsurance intermediary-broker shall render accounts to the insurer accurately detailing all material transactions, including information necessary to support all commissions, charges and other fees received by, or owing, to the reinsurance intermediary-broker, and remit all funds due to the insurer within thirty days of receipt.

(3) All funds collected for the insurer's account shall be held by the reinsurance intermediary-broker in a fiduciary capacity in a bank which is a qualified United States financial institution as defined herein.

(4) The reinsurance intermediary-broker shall comply with R.S. 22:1725.

(5) The reinsurance intermediary-broker shall comply with the written standards established by the insurer for the cession or retrocession of all risks.

(6) The reinsurance intermediary-broker shall disclose to the insurer any relationship with any reinsurer to which business will be ceded or retroceded.

Acts 1992, No. 811, §1; Redesignated from R.S. 22:1210.23 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1725 - Books and records; reinsurance intermediary-brokers

§1725. Books and records; reinsurance intermediary-brokers

A. For no less than ten years after expiration of each contract of reinsurance transacted by the reinsurance intermediary-broker, the reinsurance intermediary-broker shall keep a complete record for each transaction showing:

(1) The type of contract, limits, underwriting restrictions, classes or risks and territory.

(2) The period of coverage, including effective and expiration dates, cancellation provisions and notice required of cancellation.

(3) Reporting and settlement requirements of balances.

(4) The rate used to compute the reinsurance premium.

(5) The names and addresses of assuming reinsurers.

(6) The rates of all reinsurance commissions, including the commissions on any retrocessions handled by the reinsurance intermediary-broker.

(7) Any related correspondence and memoranda.

(8) The proof of placement.

(9) Details regarding retrocessions handled by the reinsurance intermediary-broker, including the identity of retrocessionaires and percentage of each contract assumed or ceded.

(10) Financial records, including but not limited to premium and loss accounts.

(11) When the reinsurance intermediary-broker procures a reinsurance contract on behalf of a licensed ceding insurer:

(a) Directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk.

(b) If placed through a representative of the assuming reinsurer, other than an employee, written evidence that such reinsurer has delegated binding authority to the representative.

B. The insurer shall have access and the right to copy and audit all accounts and records maintained by the reinsurance intermediary-broker to its business in a form usable by the insurer.

Acts 1992, No. 811, §1; Redesignated from R.S. 22:1210.24 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1726 - Duties of insurers utilizing the services of a reinsurance intermediary-broker

§1726. Duties of insurers utilizing the services of a reinsurance intermediary-broker

A. An insurer shall not engage the services of any person to act as a reinsurance intermediary-broker on its behalf, unless such person is licensed as required by R.S. 22:1723(A).

B. An insurer may not employ an individual who is employed by a reinsurance intermediary-broker with which it transacts business, unless such reinsurance intermediary-broker is under common control with the insurer and subject to the Insurance Holding Company System Regulatory Law, R.S. 22:691 et seq.

C. The insurer shall annually obtain a copy of statements of the financial condition of each reinsurance intermediary-broker with which it transacts business.

Acts 1992, No. 811, §1; Redesignated from R.S. 22:1210.25 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1727 - Required contract provisions for reinsurance intermediary-managers

§1727. Required contract provisions for reinsurance intermediary-managers

A. Any transactions between a reinsurance intermediary-manager and the reinsurer represented in its capacity shall be entered into only pursuant to a written contract, specifying the responsibilities of each party, which shall be approved by the board of directors of the reinsurer. At least thirty days before the reinsurer assumes or cedes business through the producer, a true copy of the approved contract shall be filed with the commissioner for approval. The contract shall, at a minimum, provide that:

(1) The reinsurer may terminate the contract for cause upon written notice to the reinsurance intermediary-manager. The reinsurer may immediately suspend the authority of the reinsurance intermediary-manager to assume or cede business while any dispute regarding the cause for termination is pending.

(2) The reinsurance intermediary-manager shall render accounts to the reinsurer accurately detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by, or owing to the reinsurance intermediary-manager, and remit all funds due under the contract to the reinsurer at least monthly.

(3) All funds collected for the account of the reinsurer shall be held by the reinsurance intermediary-manager in a fiduciary capacity in a bank which is a qualified United States financial institution as defined herein. The reinsurance intermediary-manager may retain no more than three months estimated claims payments and allocated loss adjustment expenses. The reinsurance intermediary-manager shall maintain a separate bank account for each reinsurer that it represents.

(4) For at least ten years after expiration of each contract of reinsurance transacted by the reinsurance intermediary-manager, the reinsurance intermediary-manager shall keep a complete record for each transaction showing:

(a) The type of contract, limits, underwriting restrictions, classes or risks and territory.

(b) Period of coverage, including effective and expiration dates, cancellation provisions and notice required of cancellation, and disposition of outstanding reserves on covered risks.

(c) Reporting and settlement requirements of balances.

(d) Rate used to compute the reinsurance premium.

(e) Names and addresses of reinsurers.

(f) Rates of all reinsurance commissions, including the commissions on any retrocessions handled by the reinsurance intermediary-manager.

(g) Related correspondence and memoranda.

(h) Proof of placement.

(i) Details regarding retrocessions handled by the reinsurance intermediary-manager, as permitted by R.S. 22:1729(D), including the identity of retrocessionaires and percentage of each contract assumed or ceded.

(j) Financial records, including but not limited to premium and loss accounts.

(k) When the reinsurance intermediary-manager places a reinsurance contract on behalf of a ceding insurer:

(i) Directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk.

(ii) If placed through a representative of the assuming reinsurer, other than an employee, written evidence that such reinsurer has delegated binding authority to the representative.

(5) The reinsurer will have access to and the right to copy all accounts and records maintained by the reinsurance intermediary-manager related to its business in a form usable by the reinsurer.

(6) The contract cannot be assigned in whole or in part by the reinsurance intermediary-manager.

(7) The reinsurance intermediary-manager shall comply with the written underwriting and rating standards established by the insurer for the acceptance, rejection, or cession of all risks.

(8) The contract sets forth the rates, terms, and purposes of commissions, charges, and other fees which the reinsurance intermediary-manager may levy against the reinsurer.

B. If the contract permits the reinsurance intermediary-manager to settle claims on behalf of the reinsurer:

(1) All claims shall be reported to the reinsurer in a timely manner.

(2) A copy of the claim file shall be sent to the reinsurer at its request or as soon as it becomes known that the claim:

(a) Has the potential to exceed the lesser of:

(i) An amount determined by the commissioner; or

(ii) The limit set by the reinsurer;

(b) Involves a coverage dispute;

(c) May exceed the claims settlement authority of the reinsurance intermediary-manager;

(d) Is open for more than six months; or

(e) Is closed by payment of the lesser of:

(i) An amount set by the commissioner; or

(ii) An amount set by the reinsurer.

(3) All claim files shall be the joint property of the reinsurer and the reinsurance intermediary-manager. However, upon an order of liquidation of the reinsurer, such files shall become the sole property of the reinsurer or its estate. The reinsurance intermediary-manager shall have reasonable access to and the right to copy such files on a timely basis.

(4) Any settlement authority granted to the reinsurance intermediary-manager may be terminated for cause upon the written notice by the reinsurer to the reinsurance intermediary-manager or upon the termination of the contract. The reinsurer may suspend such settlement authority while any dispute regarding the cause of termination is pending.

C. If the contract provides for a sharing of interim profits by the reinsurance intermediary-manager, that such interim profits shall not be paid until one year after the end of each underwriting period for property business and five years after the end of each underwriting period for casualty business, or for such longer period as may be specified by the commissioner, and not until the adequacy of reserves on remaining claims has been verified pursuant to R.S. 22:1729(C).

D. The reinsurance intermediary-manager shall annually provide the reinsurer with a statement of its financial condition prepared by an independent certified accountant.

E. The reinsurer shall conduct an on-site review of the underwriting and claims processing operations of the reinsurance intermediary-manager, at least semiannually.

F. The reinsurance intermediary-manager shall disclose to the reinsurer any relationship it has with any insurer prior to ceding or assuming any business with the insurer pursuant to the contract.

G. Within the scope of its actual or apparent authority, the acts of the reinsurance intermediary-manager shall be deemed to be the acts of the reinsurer on whose behalf it is acting.

Acts 1992, No. 811, §1; Redesignated from R.S. 22:1210.26 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1728 - Prohibited acts

§1728. Prohibited acts

The reinsurance intermediary-manager shall not:

(1) Cede retrocessions on behalf of the reinsurer, except that the reinsurance intermediary-manager may cede facultative retrocessions pursuant to obligatory facultative agreements, if the contract with the reinsurer contains reinsurance underwriting guidelines for such retrocessions. The guidelines shall include a list of reinsurers with which such automatic agreements are in effect, and for each such reinsurer, the coverages and amounts or percentages that may be reinsured, and commission schedules.

(2) Commit the reinsurer to participate in reinsurance syndicates.

(3) Appoint any producer without assuring that the producer is lawfully licensed to transact the type of reinsurance for which he is appointed.

(4) Without prior approval of the reinsurer, pay or commit the reinsurer to pay a claim, minus its retrocessions, that exceeds the lesser of an amount specified by the reinsurer or one percent of the reinsurer's policyholder's surplus as of December thirty-first of the last complete calendar year.

(5) Collect any payment from a retrocessionaire or commit the reinsurer to any claim settlement with a retrocessionaire, without prior approval of the reinsurer. If prior approval is given, a report must be promptly forwarded to the reinsurer.

(6) Jointly employ an individual who is employed by the reinsurer, unless such reinsurance intermediary-manager is under common control with the reinsurer subject to the Insurance Holding Company System Regulatory Law, R.S. 22:691 et seq.

(7) Appoint a subreinsurance intermediary-manager.

Acts 1992, No. 811, §1; Redesignated from R.S. 22:1210.27 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1729 - Duties of reinsurers utilizing the services of a reinsurance intermediary-manager

§1729. Duties of reinsurers utilizing the services of a reinsurance intermediary-manager

A. A reinsurer shall not engage the services of any person to act as a reinsurance intermediary-manager on its behalf unless such person is licensed as required by R.S. 22:1723(B).

B. The reinsurer shall annually obtain a copy of statements of the financial condition of each reinsurance intermediary-manager which such reinsurer has engaged, prepared by an independent certified public accountant in a form acceptable to the commissioner.

C. If a reinsurance intermediary-manager establishes loss reserves, the reinsurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the reinsurance intermediary-manager. The opinion shall be in addition to any other required loss reserve certification.

D. The binding authority for all retrocessional contracts, or participation in reinsurance syndicates, shall be borne with an officer of the reinsurer, who shall not be affiliated with the reinsurance intermediary-manager.

E. Within thirty days of termination of a contract with a reinsurance intermediary-manager, the reinsurer shall provide written notification of the termination to the commissioner.

F. A reinsurer shall not appoint to its board of directors any officer, director, employee, controlling shareholder, or subproducer of its reinsurance intermediary-manager. This Subsection shall not apply to relationships governed by the Insurance Holding Company System Regulatory Law, R.S. 22:691 et seq. or, if applicable, the Business Transacted with Producer Controlled Insurer Law, R.S. 22:551 et seq.

Acts 1992, No. 811, §1; Redesignated from R.S. 22:1210.28 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1730 - Examination authority

§1730. Examination authority

A. Any reinsurance intermediary shall be subject to examination by the commissioner. The commissioner shall have access to all books, bank accounts, and records of the reinsurance intermediary in a form usable to the commissioner.

B. A reinsurance intermediary-manager may be examined as if it were the reinsurer.

Acts 1992, No. 811, §1; Redesignated from R.S. 22:1210.29 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1731 - Penalties and liabilities

§1731. Penalties and liabilities

A. Any reinsurance intermediary, insurer, or reinsurer found by the commissioner, after a public hearing, to be in violation of any provision of this Part, shall:

(1) For each separate violation, pay a penalty in an amount not exceeding five thousand dollars.

(2) Be subject to revocation or suspension of its license or certificate of authority.

(3) If a violation was committed by the reinsurance intermediary, such reinsurance intermediary shall make restitution to the insurer, reinsurer, rehabilitator, or liquidator of the insurer or reinsurer for the net losses incurred by the insurer or reinsurer attributable to such violation.

B. Any person aggrieved by the decision, determination, or order of the commissioner pursuant to Subsection A of this Section may appeal to the Nineteenth Judicial District Court in and for the parish of East Baton Rouge.

C. Nothing contained in this Section shall affect the authority and right of the commissioner to impose any other penalties provided in the Louisiana Insurance Code.

D. Nothing contained in this Part is intended to or shall in any manner limit or restrict the rights of policyholders, claimants, creditors, or other third parties or confer any rights to those persons.

Acts 1992, No. 811, §1; Redesignated from R.S. 22:1210.30 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.

NOTE: Former R.S. 22:1731 redesignated as R.S. 22:1181 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1732 - Rules and regulations

§1732. Rules and regulations

The commissioner may adopt reasonable rules and regulations for the implementation and administration of the provisions of this Part.

Acts 1992, No. 811, §1; Redesignated from R.S. 22:1210.31 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1732 redesignated as R.S. 22:1182 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1733 - Redesignated as R.S. 22:1183 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1733. Redesignated as R.S. 22:1183 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1734 - Redesignated as R.S. 22:1184 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1734. Redesignated as R.S. 22:1184 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1735 - Redesignated as R.S. 22:1185 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1735. Redesignated as R.S. 22:1185 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1736 - Redesignated as R.S. 22:1186 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1736. Redesignated as R.S. 22:1186 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1737 - Redesignated as R.S. 22:1187 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1737. Redesignated as R.S. 22:1187 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1738 - Redesignated as R.S. 22:1188 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1738. Redesignated as R.S. 22:1188 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1739 - Redesignated as R.S. 22:1189 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1739. Redesignated as R.S. 22:1189 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1740 - Redesignated as R.S. 22:1190 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1740. Redesignated as R.S. 22:1190 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1741 - Purpose

PART VII. PROFESSIONAL EMPLOYER ORGANIZATIONS

§1741. Purpose

The purpose of this Part is to provide for professional employment services by defining such services, requiring registration of persons providing such services, providing for employee benefits plans and workers' compensation coverage for participants of such services, and providing for enforcement of this Part.

Acts 2001, No. 1150, §1; Redesignated from R.S. 22:1210.51 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.

NOTE: Former R.S. 22:1741 redesignated as R.S. 22:1191 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1742 - Definitions

§1742. Definitions

As used in this Part, the following terms shall have the following definitions:

(1) "Client" means an employer who obtains services or all or a majority of its work force or labor from a professional employer organization.

(2) "Controlling person" means either one of the following:

(a) An officer or director of a corporation, a shareholder holding ten percent or more of the voting stock of a corporation, a general partner of a partnership, or a manager of a limited liability company.

(b) An individual who possesses, directly or indirectly, the power to direct or cause the direction of the management or policies of a person or entity through the ownership of voting stock by written contract.

(3) "Experience rating modification" or "EMOD" means a statistical procedure approved by the commissioner of insurance, as provided for in R.S. 22:1451 et seq., for use in the calculation of a premium rate based on actual claims and expense experience.

(4) "Independent contractor" means a person who, exercising an independent employment or engaging in an independent business enterprise, contracts to do a piece of work according to his own methods, and without being subject to the control of the person with whom he has contracted, except as to the result of the work, or is otherwise a person who is so defined under R.S. 23:1021(6) or R.S. 23:1472(12)(E).

(5) "Person" means an individual, association, partnership, corporation, limited liability company, or other entity.

(6) "Professional Employer Organization" or "PEO" means any person that offers professional employer services pursuant to a professional employer services agreement with a client, including but not limited to administrative services organizations and employee leasing organizations that provide services pursuant to a PEO agreement.

(7) "Professional employer services agreement" or "PEO Services Agreement" means an agreement between a professional employer organization and a client pursuant to which the PEO assumes the status of employer with respect to a substantial part of a client's workforce and undertakes responsibilities specified in the agreement with respect to those employees covered by the agreement.

(8) "Staffing service" means any person, other than a professional employer organization, that hires its own employees and assigns them to a client to support or supplement the client's workforce, and includes temporary staffing services and leasing companies that supply employees to clients in special work situations such as employee absences, temporary skill shortages, seasonal workloads, and special assignments and projects.

Acts 2001, No. 1150, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1210.52 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1743 - Professional employer services agreement requirements

§1743. Professional employer services agreement requirements

Every professional employer services agreement ("PEO agreement") shall comply with the following requirements:

(1) The agreement shall be in writing and executed by both the PEO and the client.

(2) The agreement shall have an initial term of at least one year or, in the absence of an initial term of one year, the agreement shall clearly indicate that the intent is for the agreement to be ongoing rather than temporary.

(3) The agreement shall provide that the client retains control over its business enterprise and exercises direction and control over the covered employees as to the manner and method of work done in furtherance of the client's business, but that authority and responsibility as to other employment matters, including but not limited to hiring, firing, discipline, and compensation, are allocated to and shall be between the PEO and the client.

(4) The agreement shall specifically provide for and allocate responsibility between the PEO and the client company with regard to the procurement and maintenance of workers' compensation insurance covering their liability for workers' compensation benefits and group health insurance to or with respect to the employees covered by the professional services agreement and with regard to liability for workers' compensation benefits to the employees covered by the professional services agreement.

(5) The agreement shall state specifically that the agreement is executed between the parties subject to the provisions of this Part and Part XII of Chapter 11 of Title 23 of the Louisiana Revised Statutes of 1950.

Acts 2001, No. 1150, §1; Redesignated from R.S. 22:1210.53 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1744 - Exemptions; exceptions

§1744. Exemptions; exceptions

A. The provisions of this Part shall not apply to the following:

(1) An agreement to provide services or the services provided by or through any staffing service or independent contractor, or to any arrangement by which employees are shared by a person with a commonly owned company within the meaning of Sections 414(b) and 414(c) of the Internal Revenue Code of 1986, as amended.

(2) An arrangement in which a person assumes responsibility for the product produced or service performed by such person or his agents, and in which that person retains and exercises primary direction and control over the work performed by the individuals whose services are supplied under such arrangements.

(3) A temporary help arrangement whereby an organization hires its own employees and assigns them to a client to support or supplement the client's workforce in special work situations such as employee absences, temporary skill shortages, seasonal workloads, and special assignments and projects.

B. The provisions of this Part shall not prohibit a client that is party to a collective bargaining agreement from contracting with a PEO if the union consents to such agreement. No PEO service agreement shall have any effect on collective bargaining agreements that are in existence prior to the PEO arrangement.

C.(1) Nothing in this Part shall exempt any client of a PEO, or any employee covered by a PEO services agreement, from any license requirements imposed under local, state, or federal law.

(2) A covered employee who is licensed, registered, or certified under law is considered to be an employee of the client for purposes of that license, registration, or certification.

(3) No PEO shall engage in the unauthorized practice of an occupation, trade, or profession that is licensed, certified, or otherwise regulated by a governmental entity solely by entering into a professional employer services agreement with a client or assuming the status of employer for purposes specified in the PEO services agreement with respect to the employees of such a client.

Acts 2001, No. 1150, §1; Redesignated from R.S. 22:1210.54 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1745 - Employee benefit plans

§1745. Employee benefit plans

A. A PEO may sponsor and maintain employee benefits plans in which its clients have the option to participate. Every employee benefit plan shall comply with applicable state and federal laws.

B.(1) At least ten days before the initiation of coverage under any policy of insurance issued in connection with an employee health benefit plan, the PEO shall submit the policy to the department for its review and authorization for issuance in this state.

(2) If a client participates in such a health benefit plan the client shall submit an application for coverage on forms provided by an insurer authorized to transact business in this state, and the client's employees shall be considered as a separate group for purposes of eligibility, rating, and coverage.

Acts 2001, No. 1150, §1; Redesignated from R.S. 22:1210.55 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1746 - Workers' compensation insurance

§1746. Workers' compensation insurance

A. If the PEO service agreement provides for the procurement and maintenance of state or federal workers' compensation insurance, covering the liability of the client, the insurance covering such liability shall be placed with an insurer authorized to transact business in this state and such coverage shall include a plan of multiple coordinated policies in place. Each plan shall comply with the following requirements:

(1) A separate policy shall be issued to each client, covering the client's compensation liability with respect to each of its employees, whether or not covered by the PEO services agreement.

(2) Payroll for all of the client's employees shall be assigned to the policy in the name of the client.

(3) All policies shall be written by an admitted insurer and shall be coordinated and have a common expiration date.

(4) Each individual client policy shall apply the rates, rules, classifications, rating plans, and audit procedures approved by the commissioner of insurance as provided in R.S. 22:1451, et seq. The experience modification factor shall be calculated using the experience of the client, which factor shall survive termination of the PEO contract, and shall, upon termination of the professional services agreement, be reported separately in accordance with the applicable rating plan.

(5) The PEO may collect from its clients and remit to the carrier premiums on its own and its clients' policies.

B.(1) If coverage for workers' compensation liability is secured, both the PEO and the client shall maintain appropriate evidence of workers' compensation insurance.

(2) Each PEO shall comply with the insurer's reasonable and lawful requests for information pertinent to the insurance, including the name and federal identification number of each client, classification codes, payrolls, information, loss data, and jurisdictions with exposure, and shall submit appropriate audits of its operations. Failure of a PEO to comply with the provisions of this Paragraph, after a reasonable opportunity to cure any deficiency, shall be grounds for cancellation of the workers' compensation insurance policy.

C. Nothing in this Section shall limit the PEO's and client's ability to specify in the PEO services agreement how liability for workers' compensation benefits to employees covered by the PEO services agreement will be apportioned between them. Each shall have the benefit of the exclusive remedy defense under R.S. 23:1032. No PEO shall have the benefit of such exclusive remedy defense by virtue merely of its PEO status or relationship to its clients or to the covered employees in case a covered employee of one client of the PEO injures a covered employee or employee of another client of the same PEO; however, the PEO may maintain the exclusive remedy defense if it is otherwise available under law due to the relationship between the two clients, independent of their relationships with the PEO.

D. Nothing in this Section shall prevent a client from securing a policy of workers' compensation insurance from an insurer authorized to transact business in this state which is outside of the PEO services agreement.

E. Repealed by Acts 2011, No. 94, §2, eff. Jan. 1, 2012.

Acts 2001, No. 1150, §1, eff. Jan. 1, 2002; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1210.56 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1747 - Licensure

§1747. Licensure

Every PEO engaged in the business of soliciting, selling, or negotiating policies of insurance shall be properly licensed in accordance with this Title. The PEO shall not hold itself out as an insurer or insurance producer; offer any insurance service; or conduct any business that is defined or regulated in this Title unless appropriately licensed. No representative of a PEO shall make any comparative analysis or render advice regarding any insurance policy or coverage, including any health benefit plan or workers' compensation insurance, during the solicitation or sale of a professional employer services agreement or otherwise, unless properly licensed as an insurance producer in accordance with this Title.

Acts 2001, No. 1150, §1; Redesignated from R.S. 22:1210.57 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1748 - Registration

§1748. Registration

Each person operating in this state as a PEO shall have on file with the department a statement, on a form to be prescribed by the department, of its name, its registered address, the address of its principal business establishments inside and outside this state, its telephone and facsimile number, the form of business entity it has assumed, the state of its incorporation or other organization, the name of a principal contact person, and the names and addresses of all controlling persons. Such statements shall be renewed annually. The department shall maintain such statements and make them available to the public as any other public document. The department may charge such a fee on submission of such statements as is necessary to cover its costs in receiving and maintaining them, not to exceed five hundred dollars for the initial registration and three hundred dollars for annual renewals.

Acts 2001, No. 1150, §1; Redesignated from R.S. 22:1210.58 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1749 - Enforcement

§1749. Enforcement

The provisions of this Part may be enforced by the commissioner pursuant to R.S. 22:1967 through 1970 and other applicable provisions of this Title.

Acts 2001, No. 1150, §1; Redesignated from R.S. 22:1210.59 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1750 - Implementation

§1750. Implementation

The department may promulgate such rules and regulations, pursuant to the Administrative Procedure Act, as are necessary to implement this Part.

Acts 2001, No. 1150, §1; Redesignated from R.S. 22:1210.60 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1751 - Electronic registration; registration through an approved assurance organization

§1751. Electronic registration; registration through an approved assurance organization

A. The commissioner is authorized, to the extent practical, to accept the electronic filing of a PEO registration that is in conformance with the Louisiana Uniform Electronic Transactions Act, R.S. 9:2601 et seq., including applications, documents, reports, and other filings required by this Part.

B. The commissioner is further authorized, to the extent practical, to provide for the acceptance of electronic filings and other assurance documents by an independent and qualified assurance organization approved by the commissioner that provides satisfactory assurance of compliance with the applicable provisions of this Part. The commissioner may permit a PEO to authorize such an approved assurance organization to act on the PEO's behalf in complying with the registration requirements of this Part, including the electronic filing of applications, documents, reports, registration fees, and other information. Use of such an approved assurance organization shall be optional and not mandatory for any PEO.

C. Nothing in this Section shall limit or change the authority of the commissioner to register or terminate the registration of a PEO or to investigate or enforce any provision of this Part.

Acts 2012, No. 387, §1.



RS 22:1761 - Purpose

PART VIII. MOTOR VEHICLE RENTAL INSURERS

§1761. Purpose

This Part is to govern the qualifications and procedures for the limited licensing of motor vehicle rental or leasing companies to sell or offer insurance in conjunction with the rental of a vehicle as provided in this Part. This Part shall govern the transactions of selling travel or automobile-related products or coverage in connection with and incidental to the rental of vehicles.

Acts 1999, No. 1278, §1, eff. July 12, 1999; Redesignated from R.S. 22:2101 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1762 - Definitions

§1762. Definitions

As used in this Part, the following words are defined as follows:

(1) "Authorized agent" means an agent or representative authorized by the limited licensee to act individually on behalf, and under the supervision, of the limited licensee to offer or sell insurance in connection with and incidental to the rental of vehicles.

(2) "Commissioner" means the commissioner of insurance.

(3) "Department" means the Department of Insurance.

(4) "Limited licensee" means a person or entity authorized to sell certain coverages relating to the rental of vehicles pursuant to the provisions of this Part.

(5) "Rental agreement" means any written agreement setting forth the terms and conditions governing the use of a vehicle provided by the rental company for rental or lease.

(6) "Rental company" means any person or entity in the business of providing primarily private passenger vehicles to the public under a rental agreement for a period not to exceed ninety days.

(7) "Rental period" means the term of the rental agreement.

(8) "Renter" means any person obtaining the use of a vehicle from a rental company under the terms of a rental agreement for a period not to exceed ninety days.

(9) "Vehicle" or "rental vehicle" means a motor vehicle of the private passenger type including passenger vans, minivans, and sport utility vehicles, and of the cargo type including but not limited to cargo vans, pickup trucks and trucks with a gross vehicle weight of less than twenty-six thousand pounds and which do not require the operator to possess a commercial driver's license.

Acts 1999, No. 1278, §1, eff. July 12, 1999; Redesignated from R.S. 22:2102 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2016, No. 162, §1.



RS 22:1763 - Limited licensing; fees

§1763. Limited licensing; fees

A. The commissioner may issue to a rental company, whether such rental company is a foreign or domestic company, that has complied with the requirements of this Part, a limited license authorizing the limited licensee and its employees and authorized agents to offer or sell insurance in connection with the rental of vehicles. Each such employee and authorized agent shall be deemed to be licensed under the limited licensee's license when acting for or on behalf of the limited licensee.

B. As a prerequisite for issuance of a limited license pursuant to this Part, there shall be filed with the commissioner a written application for a limited license, signed by an officer of the applicant, in such form or forms, and supplements thereto, and containing such information as the commissioner may prescribe by rule or regulation. The application shall be accompanied by such fee as provided by R.S. 22:821. Every limited licensee shall, every two years, notify the commissioner of his intention to continue its license on forms provided by the commissioner and shall submit a renewal fee as provided by R.S. 22:821.

Acts 1999, No. 1278, §1, eff. July 12, 1999; Redesignated from R.S. 22:2103 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012; Acts 2016, No. 162, §1.



RS 22:1764 - License requirements

§1764. License requirements

Upon the filing of an application and the payment of the license fee, the department shall make an investigation of each applicant and may issue a license if it finds that the applicant complies with all of the following items:

(1) Has provided a detailed plan of operation.

(2) Is competent and trustworthy and intends to act in good faith in the capacity involved for which the license is applied.

(3) Has a good business reputation and has had experience, training, or education so as to be qualified in the business for which the license is applied.

(4) Meets all other requirements of this Part.

Acts 1999, No. 1278, §1, eff. July 12, 1999; Redesignated from R.S. 22:2104 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1765 - Rental vehicle insurance

§1765. Rental vehicle insurance

A. The rental company licensed pursuant to this Part may offer or sell insurance only in connection with and incidental to the rental of vehicles, whether at the rental office or by preselection of coverage in a master, corporate, individual, or group rental agreement, in any of the following general categories:

(1) Personal accident insurance covering the risks of travel including but not limited to accident and health insurance that provides coverage, as applicable, to renters and other rental vehicle occupants for accidental death or dismemberment and reimbursement for medical expenses resulting from an accident that occurs during the rental period.

(2) Liability insurance that provides coverage, as applicable, to renters and other authorized drivers of rental vehicles for liability arising from the operation of the rental vehicle.

(3) Personal effects insurance that provides coverage, as applicable, to renters and other vehicle occupants for the loss of or damage to personal effects that occurs during the rental period.

(4) Roadside assistance and emergency sickness protection programs.

(5) Any other travel or automobile-related coverage that a rental company offers in connection with and incidental to the rental of vehicles.

B. No insurance may be offered by a limited licensee pursuant to this Part unless all of the following items are satisfied:

(1) The rental period of the rental agreement does not exceed ninety consecutive days.

(2) At every rental location where rental agreements are executed, brochures or other written materials are readily available to the prospective renter that:

(a) Summarize clearly and correctly, the material terms of coverage offered to renters, including the identity of the insurer.

(b) Disclose that these policies offered by the rental company may provide a duplication of coverage already provided by a renter's personal automobile insurance policy, homeowner's insurance policy, personal liability insurance policy, or other source of coverage.

(c) State that the purchase by the renter of the kinds of coverage specified in this Part is not required in order to rent a vehicle.

(d) Describe the process for filing a claim in the event the renter elects to purchase coverage and in the event of a claim.

(3) Evidence of coverage in the rental agreement is disclosed to every renter who elects to purchase such coverage.

Acts 1999, No. 1278, §1, eff. July 12, 1999; Redesignated from R.S. 22:2105 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1766 - Authorized employees

§1766. Authorized employees and agents

A. Any limited license issued under this Part shall also authorize any employees and any authorized agents of the limited licensee to act individually on behalf, and under the supervision, of the limited licensee with respect to the kinds of coverage specified in this Part.

B. Each rental company licensed pursuant to this Part shall conduct a training program in which employees and authorized agents being trained shall receive basic instruction about the kinds of coverage specified in this Part and offered for purchase by prospective renters of rental vehicles.

C. The limited licensee shall keep a list of all persons who are authorized or who are selling insurance as provided in this Part. The list shall be provided to the commissioner within two weeks of written demand from the commissioner.

Acts 1999, No. 1278, §1, eff. July 12, 1999; Redesignated from R.S. 22:2106 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012; Acts 2016, No. 162, §1.



RS 22:1767 - Insurance charges

§1767. Insurance charges

Notwithstanding any other provision of this Part or any rule adopted by the commissioner, a limited licensee pursuant to this Part shall not be required to treat monies collected from renters purchasing such insurance when renting vehicles as funds received in a fiduciary capacity if the charges for coverage shall be itemized and be ancillary to a rental transaction. The sale of insurance not in conjunction with a rental transaction is prohibited by the provisions of this Part.

Acts 1999, No. 1278, §1, eff. July 12, 1999; Redesignated from R.S. 22:2107 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. , §1, eff. Jan. 1, 2012.



RS 22:1768 - Representations

§1768. Representations

No limited licensee pursuant to this Part shall advertise, represent, or otherwise hold itself or any of its employees or agents out as licensed insurers or insurance producers.

Acts 1999, No. 1278, §1, eff. July 12, 1999; Redesignated from R.S. 22:2108 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1769 - Repealed by Acts 2011, No. 94, §2, eff. Jan. 1, 2012.

§1769. Repealed by Acts 2011, No. 94, §2, eff. Jan. 1, 2012.



RS 22:1770 - Penalties for violations

§1770. Penalties for violations

In the event that any provision of this Part or other applicable provision of this Title is violated by a limited licensee, the commissioner may revoke, suspend, refuse to renew, or levy a fine not to exceed one thousand dollars for each violation, up to one hundred thousand dollars in the aggregate for all violations in a calendar year per limited licensee, or impose such other penalty as the commissioner may deem necessary or convenient to carry out the purposes of this Part.

Acts 1999, No. 1278, §1, eff. July 12, 1999; Redesignated from R.S. 22:2110 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1771 - Applicability of this Part

§1771. Applicability of this Part

All limited licensees under this Part shall be subject to all other applicable provisions of this Title unless specifically exempted by this Part.

Acts 1999, No. 1278, §1, eff. July 12, 1999; Redesignated from R.S. 22:2111 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1772 - Rules and regulations; promulgated by department

§1772. Rules and regulations; promulgated by department

The commissioner shall issue such rules, regulations, and directives, in accordance with the Administrative Procedure Act to implement the provisions of this Part.

Acts 1999, No. 1278, §1, eff. July 12, 1999; Redesignated from R.S. 22:2112 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1781.1 - Definitions

PART VIII-A. PORTABLE ELECTRONICS INSURANCE

§1781.1. Definitions

As used in this Part, the following terms shall have the following meanings:

(1) "Commissioner" means the commissioner of insurance.

(2) "Customer" means a person who purchases portable electronics or services.

(3) "Department" means the Department of Insurance.

(4) "Enrolled customer" means a customer who elects coverage under a portable electronics insurance policy issued to a vendor of portable electronics.

(5) "Location" means any physical location in the state of Louisiana or any website, call center site, or similar location directed to residents of the state of Louisiana.

(6) "Portable electronics" means electronic devices that are portable in nature, their accessories, and services related to the use of the device.

(7)(a) "Portable electronics insurance" means insurance providing coverage for the repairs or replacement of portable electronics which may provide coverage for portable electronics against any one or more of the following causes of loss: loss, theft, inoperability due to mechanical failure, malfunction, damage, or other similar causes of loss.

(b) "Portable electronics insurance" does not include any of the following:

(i) A service contract or extended warranty providing coverage limited to the repair, replacement, or maintenance of property for the operational or structural failure of such property due to a defect in materials, workmanship, accidental damage from handling, power surges, or normal wear and tear.

(ii) A policy of insurance covering a seller's or a manufacturer's obligations under a warranty.

(iii) A homeowner's, renter's, private passenger automobile, commercial multi-peril, or similar policy.

(8) "Portable electronics transaction" means any of the following:

(a) The sale or lease of portable electronics by a vendor to a customer.

(b) The sale of a service related to the use of portable electronics by a vendor to a customer.

(9) "Vendor" means a person in the business of engaging in portable electronics transactions directly or indirectly.

Acts 2012, No. 311, §1.



RS 22:1781.2 - Licensure of vendors

§1781.2. Licensure of vendors

Notwithstanding any other provision of law to the contrary, the following requirements apply to the licensure of vendors of portable electronic devices:

(1) A vendor is required to hold a limited lines license to sell or offer coverage under a policy of portable electronics insurance.

(2) A limited lines license issued pursuant to this Section shall authorize any employee or authorized representative of the vendor to sell or offer coverage under a policy of portable electronics insurance to a customer at each location at which the vendor engages in portable electronics transactions. The vendor shall be responsible for the conduct and actions related to the sale or offering of portable electronics insurance of all employees and authorized representatives and any payment of the premium for portable electronics insurance to an employee or authorized representative shall be deemed payment to the vendor.

(3) In connection with a vendor's application for licensure and upon license renewal, the vendor shall provide a list to the commissioner of all locations in the state at which it offers coverage.

Acts 2012, No. 311, §1.



RS 22:1781.3 - Requirements for sale of portable electronics insurance

§1781.3. Requirements for sale of portable electronics insurance

A. In conjunction with and at the time of the sale of every portable electronics insurance policy, the vendor shall present brochures or other written materials to a prospective customer which:

(1) Disclose that portable electronics insurance may provide a duplication of coverage already provided by a customer's homeowner's insurance policy, renter's insurance policy, or other source of coverage.

(2) State that the enrollment by the customer in a portable electronics insurance program is not required in order to purchase or lease portable electronics or services.

(3) Summarize the material terms of the insurance coverage, including:

(a) The identity of the insurer.

(b) The amount of any applicable deductible and how it is to be paid.

(c) The benefits of the coverage.

(d) The key terms and conditions of coverage such as whether portable electronics may be repaired or replaced with similar make and model reconditioned or non-original manufacturer parts or equipment.

(4) Contain a summary of the process for filing a claim, including a description of how to return portable electronics and the maximum fee applicable in the event the customer fails to comply with any equipment return requirement.

(5) Contain a statement that an enrolled customer may cancel enrollment for coverage under a portable electronics insurance policy at any time and the person paying the premium shall receive a refund or credit for any applicable unearned premium.

B. Eligibility and underwriting standards for customers electing to enroll in coverage shall be established for each portable electronics insurance program.

Acts 2012, No. 311, §1.



RS 22:1781.4 - Authority of vendors of portable electronics

§1781.4. Authority of vendors of portable electronics

A. An employee or authorized representative of a vendor may sell or offer portable electronics insurance to customers and shall not be subject to licensure as an insurance producer under this Part provided that:

(1) The vendor obtains a limited lines license to authorize its employees or authorized representatives to sell or offer portable electronics insurance pursuant to this Part.

(2) The vendor shall develop a training program for employees and authorized representatives of the vendor. The training required by this Section shall comply with all of the following:

(a) The training shall be delivered to employees and authorized representatives of vendors who are directly engaged in the activity of selling or offering portable electronics insurance prior to the engagement in any sale or offer of portable electronics insurance to any customer by the employee or authorized representative.

(b) The training may be provided in electronic form.

(c) The training shall include instruction about the portable electronics insurance offered to customers and the disclosures required under this Part.

B. Notwithstanding any other provision of law to the contrary, employees or authorized representatives of a vendor of portable electronics shall not be compensated based primarily on the number of customers enrolled for portable electronics insurance coverage but may receive compensation for activities under the limited lines license which is incidental to their overall compensation.

C. The charges for portable electronics insurance coverage may be billed and collected by the vendor of portable electronics. Any charge to the enrolled customer for coverage that is not included in the cost associated with the purchase or lease of portable electronics or related services shall be separately itemized on the enrolled customer's bill. If the portable electronics insurance coverage is included with the purchase or lease of portable electronics or related services, the vendor shall clearly and conspicuously disclose to the enrolled customer that the portable electronics insurance coverage is included with the portable electronics or related services. Vendors billing and collecting such charges shall not be required to maintain such funds in a segregated account provided that the vendor is authorized by the insurer to hold such funds in an alternative manner and remits such amounts to the supervising entity within sixty days of receipt. All funds received by a vendor from an enrolled customer for the sale of portable electronics insurance shall be considered funds held in trust by the vendor in a fiduciary capacity for the benefit of the insurer. Vendors may receive compensation for billing and collection services.

Acts 2012, No. 311, §1.



RS 22:1781.5 - Suspension or revocation of license

§1781.5. Suspension or revocation of license

If a vendor of portable electronics or its employee or authorized representative violates any provision of this Part or any other applicable provision of this Title, the commissioner may, after notice and opportunity for a hearing, take any one or more of the following actions:

(1) Impose fines not to exceed five hundred dollars per violation or five thousand dollars in the aggregate for such conduct.

(2) Suspend or revoke the limited lines license of the vendor.

(3) Suspend the privilege of transacting portable electronics insurance at specific business locations where violations have occurred.

(4) Suspend or revoke the ability of individual employees or authorized representatives to act under the license of the vendor.

Acts 2012, No. 311, §1.



RS 22:1781.6 - Application for license and fees

§1781.6. Application for license and fees

A. An application for a license pursuant to this Part shall be made to and filed with the commissioner on forms prescribed and furnished by the commissioner and shall include the legal name of the applicant, the address of the home office of the applicant, the name and identifying information for all officers, all directors and all persons who own directly or indirectly ten percent or more of the applicant and such other information as the commissioner may reasonably require. However, any applicant whose stock is publicly traded and registered under the federal securities laws or that is licensed pursuant to the Federal Communications Act of 1934, or any affiliate or subsidiary thereof, may, in lieu of providing the name and identifying information for all officers, all directors and all persons who own directly or indirectly ten percent or more of the applicant, designate a single officer as the designated responsible person for the activities of the vendor pursuant to the limited lines portable electronics insurance license. The name and identifying information only for such single designated responsible person is then required.

B. The application shall be accompanied by the fee pursuant to R.S. 22:821(B)(35).

C. Any vendor engaging in portable electronics insurance transactions on or before the effective date of this Part shall apply for licensure within ninety days of the application being made available by the commissioner.

D. Every license issued pursuant to this Part shall expire on December thirty-first of the renewal year assigned by the commissioner and may be renewed by the filing of a renewal application as required by the commissioner and payment of the fee required by R.S. 22:821(B)(35).

Acts 2012, No. 311, §1.



RS 22:1782.1 - Definitions

PART VIII-B. LIMITED LINES TRAVEL INSURANCE

§1782.1. Definitions

As used in this Part, the following terms shall have the following meanings:

(1) "Limited lines travel insurance producer" means any of the following:

(a) Licensed managing general underwriter.

(b) Licensed managing general agent or third party administrator.

(c) Licensed insurance producer, including a limited lines producer, designated by an insurer as the travel insurance supervising entity as set forth in R.S. 22:1782.2(C).

(2) "Offer and disseminate" means to provide general information, including a description of the coverage and price, as well as process the application, collect premiums, and perform other nonlicensable activities permitted by the state.

(3)(a) "Travel insurance", except as provided in Subparagraph (b) of this Paragraph, means insurance coverage for personal risks incident to planned travel, including but not limited to the following:

(i) Interruption or cancellation of a trip or event.

(ii) Loss of baggage or personal effects.

(iii) Damages to accommodations or rental vehicles.

(iv) Sickness, accident, disability, or death occurring during travel.

(b) "Travel insurance" shall not mean major medical plans, which provide comprehensive medical protection for travelers with trips lasting six months or longer, including those working overseas as expatriates, or military personnel being deployed.

(4) "Travel retailer" means a business entity that makes, arranges, or offers travel services and may offer and disseminate travel insurance as a service to its customers on behalf of and under the direction of a limited lines travel insurance producer.

Acts 2014, No. 117, §1.



RS 22:1782.2 - Requirements for sale of limited lines travel insurance

§1782.2. Requirements for sale of limited lines travel insurance

A. Notwithstanding any other provision of law to the contrary, the commissioner may issue to an individual or business entity that has filed with the commissioner an application for such limited license in a form and manner prescribed by the commissioner, a limited lines travel insurance producer license, which authorizes the limited lines travel insurance producer to sell, solicit, or negotiate travel insurance through a licensed insurer. The limited lines travel insurance producer shall pay all applicable insurance producer licensing fees as set forth in R.S. 22:821.

B. At the time of licensure, the limited lines travel insurance producer shall establish and maintain a register, on a form prescribed by the commissioner, of each travel retailer that offers travel insurance on the limited lines producer's behalf. The register shall be maintained and updated annually by the limited lines travel insurance producer and shall include the name, address, and contact information of the travel retailer and an officer or person who directs or controls the travel retailer's operations, and the travel retailer's federal tax identification number. The limited lines travel insurance producer shall submit such register to the commissioner upon reasonable request. The limited lines producer shall also certify that the registered travel retailer is not in violation of 18 U.S.C. §1033.

C. A travel retailer may offer and disseminate travel insurance under a limited lines travel insurance producer business entity ("licensed business entity") license only if the limited lines travel insurance producer or travel retailer provides written material to purchasers of travel insurance including each of the following:

(1) A description of the material terms or the actual material terms of the insurance coverage.

(2) A description of the process for filing a claim.

(3) A description of the review or cancellation process for the travel insurance policy.

(4) The identity and contact information of the insurer and limited lines producer.

(5) An explanation that the purchase of travel insurance is not required in order to purchase any other product or service from the travel retailer.

(6) An explanation that an unlicensed employee or representative of a travel retailer is permitted to provide general information about the insurance offered by the travel retailer, including a description of the coverage and price, but is not qualified or authorized to answer technical questions about the terms and conditions of the insurance offered by the travel retailer or to evaluate the adequacy of the customer's existing insurance coverage.

D. The limited lines travel insurance producer shall designate one of its employees who is a licensed individual producer as the designated responsible producer for the limited lines travel insurance producer's compliance with the Louisiana travel insurance laws, rules, and regulations. The designated responsible producer, president, secretary, treasurer, and any other officer or person who directs or controls the limited lines travel insurance producer's insurance operations shall comply with the fingerprinting requirements applicable to insurance producers in the resident state of the limited lines insurance producer. As the insurer designee, the limited lines travel insurance producer is responsible for the acts of the travel retailer and shall use reasonable means to ensure compliance by the travel retailer with this Part. The limited lines travel insurance producer and any travel retailer offering and disseminating travel insurance under the limited lines travel insurance producer license shall be subject to the applicable unfair trade practice provisions pursuant to R.S. 22:1963 et seq.

E. The limited lines travel insurance producer shall require each employee and authorized representative of the travel retailer whose duties include offering and disseminating travel insurance to receive a program of instruction or training which may be subject to review by the commissioner. The training material shall, at a minimum, contain instructions on the types of insurance offered, ethical sales practices, and required disclosures to prospective customers. Limited lines travel insurance producers, and those registered under the producers' licenses are exempt from pre-licensing and continuing education requirements under R.S. 22:1573.

F. A travel retailer's employee or authorized representative who is not licensed as an insurance producer shall not do any of the following:

(1) Evaluate or interpret the technical terms, benefits, and conditions of the offered travel insurance coverage.

(2) Evaluate or provide advice concerning a prospective purchaser's existing insurance coverage.

(3) Hold himself or itself out as a licensed insurer, licensed producer, or insurance expert.

Acts 2014, No. 117, §1.



RS 22:1782.3 - Compensation

§1782.3. Compensation

Notwithstanding any other provision of law to the contrary, a travel retailer whose insurance-related activities, and those of its employees and authorized representatives, are limited to offering and disseminating travel insurance on behalf of and under the direction of a limited lines travel insurance producer meeting the conditions stated in this Part, is authorized to do so and receive related compensation for such services, upon registration by the limited lines travel insurance producer as set forth in R.S. 22:1782.2(B).

Acts 2014, No. 117, §1.



RS 22:1791 - Definitions

PART IX. VIATICAL SETTLEMENTS

§1791. Definitions

As used in this Part:

(1) "Advertising" means any written, electronic, or printed communication or any communication by means of recorded telephone messages or transmitted on radio, television, the internet, or similar communications media, including film strips, motion pictures, and videos published, disseminated, circulated, or placed before the public, directly or indirectly, for the purpose of creating an interest in or inducing a person to purchase or sell a life insurance policy or an interest in a life insurance policy pursuant to a viatical settlement contract or a viatical settlement purchase agreement.

(2) "Business of viatical settlements" means an activity involved in but not limited to the offering, solicitation, negotiation, procurement, effectuation, purchasing, investing, financing, monitoring, tracking, underwriting, selling, transferring, assigning, pledging, hypothecating, or in any other manner of viatical settlement contracts or purchase agreements.

(3) "Chronically ill" means:

(a) Being unable to perform at least two activities of daily living (i.e., eating, toileting, transferring, bathing, dressing, or continence);

(b) Requiring substantial supervision to protect the individual from threats to health and safety due to severe cognitive impairment; or

(c) Having a level of disability similar to that described in Subparagraph (a) of this Paragraph as determined by the secretary of health and human services.

(4)(a) "Financing entity" means an underwriter, placement agent, lender, purchaser of securities, purchaser of a policy or certificate from a viatical settlement provider, credit enhancer, or any entity that has a direct ownership in a policy or certificate that is the subject of a viatical settlement contract, but:

(i) Whose principal activity related to the transaction is providing funds to effect the viatical settlement or purchase of one or more viaticated policies; and

(ii) Who has an agreement in writing with one or more licensed viatical settlement providers to finance the acquisition of viatical settlement contracts.

(b) Financing entity does not include a nonaccredited investor or viatical settlement purchaser.

(5) "Fraudulent viatical settlement act" includes:

(a) Acts or omissions committed by any person who, knowingly or with intent to defraud, for the purpose of depriving another of property or for pecuniary gain, commits or permits its employees or its agents to engage in acts including:

(i) Presenting, causing to be presented, or preparing with knowledge or belief that it will be presented to or by a viatical settlement provider, viatical settlement broker, viatical settlement purchaser, viatical settlement investment agent, financing entity, insurer, insurance producer, or any other person false material information or concealing material information as part of, in support of, or concerning a fact material to one or more of the following:

(aa) An application for the issuance of a viatical settlement contract or insurance policy;

(bb) The underwriting of a viatical settlement contract or insurance policy;

(cc) A claim for payment or benefit pursuant to a viatical settlement contract or insurance policy;

(dd) Premiums paid on an insurance policy, or as a result of a viatical settlement purchase agreement;

(ee) Payments and changes in ownership or beneficiary made in accordance with the terms of a viatical settlement contract, viatical settlement purchase agreement, or insurance policy;

(ff) The reinstatement or conversion of an insurance policy;

(gg) In the solicitation, offer, effectuation, or sale of a viatical settlement contract, insurance policy, or viatical settlement purchase agreement;

(hh) The issuance of written evidence of a viatical settlement contract, viatical settlement purchase agreement, or insurance; or

(ii) A financing transaction.

(ii) Employing any device, scheme, or artifice to defraud relative to viaticated policies.

(b) In the furtherance of a fraud or to prevent the detection of a fraud any person commits or permits its employees or its agents to:

(i) Remove, conceal, alter, destroy, or sequester from the commissioner the assets or records of a licensee or other person engaged in the business of viatical settlements;

(ii) Misrepresent or conceal the financial condition of a licensee, financing entity, insurer, or other person;

(iii) Transact the business of viatical settlements in violation of laws requiring a license, certificate of authority, or other legal authority for the transaction of the business of viatical settlements; or

(iv) File with the commissioner or the chief insurance regulatory official of another jurisdiction a document containing false information or otherwise conceals information about a material fact from the commissioner.

(c) Embezzlement, theft, misappropriation, or conversion of monies, funds, premiums, credits, or other property of a viatical settlement provider, insurer, insured, viator, insurance policy owner, or any other person engaged in the business of viatical settlements or insurance;

(d) Recklessly entering into, brokering, or otherwise dealing in a viatical settlement contract, the subject of which is a life insurance policy that was obtained by presenting false information concerning any fact material to the policy or by concealing, for the purpose of misleading another, information concerning any fact material to the policy, where the viator or the viator's agent intended to defraud the policy's issuer, the viatical settlement provider, the viatical settlement broker, or the viator. "Recklessly" means engaging in the conduct in conscious and clearly unjustifiable disregard of a substantial likelihood of the existence of the relevant facts or risks, such disregard involving a gross deviation from acceptable standards of conduct;

(e) Facilitating, directly or indirectly, the change of state of ownership of a policy or the state of residency of a viator to avoid the provisions of this Part; or

(f) Attempting to commit, assisting, aiding, or abetting in the commission of, or conspiracy to commit the acts or omissions specified in this Paragraph.

(6) "Person" means a natural person or a legal entity, including but not limited to an individual, partnership, limited liability company, association, trust, or corporation.

(7) "Policy" means an individual or group policy, group certificate, contract, or arrangement of life insurance affecting the rights of a resident of this state or bearing a reasonable relation to this state, regardless of whether delivered or issued for delivery in this state.

(8) "Related provider trust" means a titling trust or other trust established by a licensed viatical settlement provider or a financing entity for the sole purpose of holding the ownership or beneficial interest in purchased policies in connection with a financing transaction. The trust shall have a written agreement with the licensed viatical settlement provider under which the licensed viatical settlement provider is responsible for ensuring compliance with all statutory and regulatory requirements and under which the trust agrees to make all records and files related to viatical settlement transactions available to the commissioner as if those records and files were maintained directly by the licensed viatical settlement provider.

(9) "Special purpose entity" means a corporation, partnership, trust, limited liability company, or other similar entity formed solely to provide either directly or indirectly access to institutional capital markets for a financing entity or licensed viatical settlement provider.

(10) "Terminally ill" means having an illness or sickness that can reasonably be expected to result in death in twenty-four months or less.

(11) "Viatical settlement broker" means a person that on behalf of a viator and for a fee, commission, or other valuable consideration offers or attempts to negotiate viatical settlement contracts between a viator and one or more viatical settlement providers. Notwithstanding the manner in which the viatical settlement broker is compensated, a viatical settlement broker is deemed to represent only the viator and owes a fiduciary duty to the viator to act according to the viator's instructions and in the best interest of the viator. The term does not include an attorney, certified public accountant, or a financial planner accredited by a nationally recognized accreditation agency who is retained to represent the viator and whose compensation is not paid directly or indirectly by the viatical settlement provider or purchaser.

(12) "Viatical settlement contract" means a written agreement establishing the terms under which compensation or anything of value will be paid, which compensation or value is less than the expected death benefit of the insurance policy or certificate, in return for the viator's assignment, transfer, sale, devise, or bequest of the death benefit or ownership of any portion of the insurance policy or certificate of insurance. A viatical settlement contract also includes a contract for a loan or other financing transaction with a viator secured primarily by an individual or group life insurance policy, other than a loan by a life insurance company pursuant to the terms of the life insurance contract, or a loan secured by the cash value of a policy. A viatical settlement contract includes an agreement with a viator to transfer ownership or change the beneficiary designation at a later date regardless of the date that compensation is paid to the viator.

(13) "Viatical settlement investment agent" means a person who is an appointed or contracted agent of a licensed viatical settlement provider who solicits or arranges the funding for the purchase of a viatical settlement by a viatical settlement purchaser and who is acting on behalf of a viatical settlement provider.

(a) A viatical settlement investment agent shall not have any contact directly or indirectly with the viator or have knowledge of the identity of the viator.

(b) A viatical settlement investment agent is deemed to represent the viatical settlement provider of whom the viatical settlement investment agent is an appointed or contracted agent.

(14) "Viatical settlement provider" means a person, other than a viator, that, in this state, from this state, or with a resident of this state, enters into or effectuates a viatical settlement contract. Viatical settlement provider does not include:

(a) A bank, savings bank, savings and loan association, credit union, or other licensed lending institution that takes an assignment of a life insurance policy as collateral for a loan;

(b) The issuer of a life insurance policy providing accelerated benefits under Regulation 44 and pursuant to the contract;

(c) An authorized or eligible insurer that provides stop loss coverage to a viatical settlement provider, purchaser, financing entity, special purpose entity, or related provider trust;

(d) A natural person who enters into or effectuates no more than one agreement in a calendar year for the transfer of life insurance policies for any value less than the expected death benefit;

(e) A financing entity;

(f) A special purpose entity;

(g) A related provider trust;

(h) A viatical settlement purchaser; or

(i) An accredited investor or qualified institutional buyer as defined respectively in Regulation D, Rule 501 or Rule 144A of the Federal Securities Act of 1933, as amended, and who purchases a viaticated policy from a viatical settlement provider.

(15) "Viatical settlement purchase agreement" means a contract or agreement, entered into by a viatical settlement purchaser, to which the viator is not a party, to purchase a life insurance policy or an interest in a life insurance policy, that is entered into for the purpose of deriving an economic benefit.

(16) "Viatical settlement purchaser" means a person who gives a sum of money as consideration for a life insurance policy or an interest in the death benefits of a life insurance policy, or a person who owns or acquires or is entitled to a beneficial interest in a trust that owns a viatical settlement contract or is the beneficiary of a life insurance policy that has been or will be the subject of a viatical settlement contract, for the purpose of deriving an economic benefit. Viatical settlement purchaser does not include:

(a) A licensee under this Part;

(b) An accredited investor or qualified institutional buyer as defined respectively in Regulation D, Rule 501 or Rule 144A of the Federal Securities Act of 1933, as amended;

(c) A financing entity;

(d) A special purpose entity; or

(e) A related provider trust.

(17) "Viaticated policy" means a life insurance policy or certificate that has been acquired by a viatical settlement provider pursuant to a viatical settlement contract.

(18) "Viator" means the owner of a life insurance policy or a certificate holder under a group policy who enters or seeks to enter into a viatical settlement contract. For the purposes of this Part, a viator shall not be limited to an owner of a life insurance policy or a certificate holder under a group policy insuring the life of an individual with a terminal or chronic illness or condition except where specifically addressed. Viator does not include:

(a) A licensee under this Part;

(b) A qualified institutional buyer as defined in Rule 144A of the Federal Securities Act of 1933, as amended;

(c) A financing entity;

(d) A special purpose entity; or

(e) A related provider trust.

Acts 2003, No. 343, §1; Acts 2006, No. 499, §1, eff. June 22, 2006; Redesignated from R.S. 22:191 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1792 - License requirements

§1792. License requirements

A.(1) A person shall not operate as a viatical settlement provider or viatical settlement broker without first obtaining a license from the commissioner of the state of residence of the viator. However, any person who holds a resident or nonresident insurance producer license for life or annuity pursuant to Subpart A of Part I of Chapter 5 of this Title may act as a viatical settlement broker and shall be subject to the provisions of this Part as if such person is a licensed viatical settlement broker. If there is more than one viator on a single policy and the viators are residents of different states, the viatical settlement shall be governed by the law of the state in which the viator having the largest percentage ownership resides or, if the viators hold equal ownership, the state of residence of one viator agreed upon in writing by all viators.

(2) A person shall not operate as a viatical settlement investment agent without first obtaining a license from the commissioner of the state of residence of the viatical settlement purchaser. If there is more than one purchaser of a single policy and the purchasers are residents of different states, the viatical settlement purchase agreement shall be governed by the law of the state in which the purchaser having the largest percentage ownership resides or, if the purchasers hold equal ownership, the state of residence of one purchaser agreed upon in writing by all purchasers.

B. Application for a viatical settlement provider, viatical settlement broker, or viatical settlement investment agent license shall be made to the commissioner by the applicant on a form prescribed by the commissioner, and these applications shall be accompanied by the fees specified in R.S. 22:821.

C. Licenses issued pursuant to this Part shall expire on March 1, 2008, and on March first of each year thereafter and may be renewed if the applicant pays a renewal fee as set forth in R.S. 22:821 and submits to the commissioner an application on the form that the commissioner requires. The required fee and renewal application shall be filed no earlier than January first and no later than March first of each year. A licensee under this Part choosing not to renew shall still be responsible for the annual statement required by R.S. 22:1795 for the previous calendar year.

D. The applicant shall provide information on forms required by the commissioner. The commissioner shall have authority, at any time, to require the applicant to fully disclose the identity of all stockholders, partners, officers, members, and employees, and the commissioner may, in the exercise of the commissioner's discretion, refuse to issue a license in the name of a legal entity if not satisfied that any officer, employee, stockholder, partner, or member thereof who may materially influence the applicant's conduct meets the standards of this Part.

E. A license issued to a legal entity authorizes all partners, officers, members, and designated employees to act as viatical settlement providers, viatical settlement brokers, or viatical settlement investment agents, as applicable, under the license, and all those persons shall be named in the application and any supplements to the application.

F. Upon the filing of an application and the payment of the license fee, the commissioner shall make an investigation of each applicant and issue a license if the commissioner finds that the applicant:

(1) If a viatical settlement provider, has provided a detailed plan of operation;

(2) Is competent and trustworthy and intends to act in good faith in the capacity involved by the license applied for;

(3) Has a good business reputation and has had experience, training, or education so as to be qualified in the business for which the license is applied for;

(4) If a legal entity, provides a certificate of good standing from the state of its domicile; and

(5) If a viatical settlement provider or viatical settlement broker, has provided an antifraud plan that meets the requirements of R.S. 22:1801(G).

G. The commissioner shall not issue a license to a nonresident applicant, unless a written designation of an agent for service of process is filed and maintained with the commissioner or the applicant has filed with the commissioner the applicant's written irrevocable consent that any action against the applicant may be commenced against the applicant by service of process on the commissioner.

H. A viatical settlement provider, viatical settlement broker, or viatical settlement investment agent shall notify the commissioner of any changes to the information submitted in association with the application, including but not limited to new or revised information about officers, ten percent or more stockholders, partners, directors, members, or designated employees, a change in the name or corporate structure, or any other such modification within thirty days of the change.

Acts 2003, No. 343, §1; Acts 2006, No. 371, §1, eff. June 15, 2006; Redesignated from R.S. 22:191.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1793 - License revocation and denial

§1793. License revocation and denial

A. The commissioner may refuse to issue, suspend, revoke, or refuse to renew the license of a viatical settlement provider, viatical settlement broker, or viatical settlement investment agent if the commissioner finds that:

(1) There was any material misrepresentation in the application for the license;

(2) The licensee or any officer, partner, member, or key management personnel has been convicted of fraudulent or dishonest practices, is subject to a final administrative action, or is otherwise shown to be untrustworthy or incompetent;

(3) The viatical settlement provider demonstrates a pattern of unreasonable payments to viators;

(4) The licensee or any officer, partner, member, or key management personnel has been found guilty of, or has pleaded guilty or nolo contendere to, any felony or to a misdemeanor involving fraud or moral turpitude, regardless of whether a judgment of conviction has been entered by the court;

(5) The viatical settlement provider utilizes any viatical settlement contract form, or any other form required to be approved, that has not been approved pursuant to this Part;

(6) The viatical settlement provider has failed to honor contractual obligations set out in a viatical settlement contract or a viatical settlement purchase agreement;

(7) The licensee no longer meets the requirements for initial licensure;

(8) The viatical settlement provider has assigned, transferred, or pledged a viaticated policy to a person other than a viatical settlement provider licensed in this state, viatical settlement purchaser, an accredited investor or qualified institutional buyer as defined respectively in Regulation D, Rule 501 or Rule 144A of the Federal Securities Act of 1933, as amended, financing entity, special purpose entity, or related provider trust;

(9) The licensee or any officer, partner, member, or key management personnel has violated any provision of this Part; or

(10) The licensee has failed to file the annual report required by this Part.

B. The commissioner may suspend, revoke, or refuse to renew the license of a viatical settlement broker, including the viatical settlement broker's insurance producer license, if the commissioner finds that such viatical settlement broker:

(1) Has violated the provisions of this Part;

(2) Has received a fee, commission, or other valuable consideration for his services with respect to viatical settlement transactions that involved unlicensed viatical settlement providers or viatical settlement brokers; or

(3) Deals in bad faith with viators.

C. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 2003, No. 343, §1; Acts 2006, No. 499, §1, eff. June 22, 2006; Redesignated from R.S. 22:192 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.



RS 22:1794 - Approval of viatical settlement contracts and disclosure statements

§1794. Approval of viatical settlement contracts and disclosure statements

A person shall not use a viatical settlement contract or provide to a viator a disclosure statement form or use any advertising material in this state unless filed with and approved by the commissioner. The commissioner shall disapprove a viatical settlement contract form, disclosure statement form, or advertising if, in the commissioner's opinion, the contract or advertising material or provisions contained therein are unreasonable, contrary to the interests of the public, otherwise misleading or unfair to the viator, or otherwise in violation of this Part. Each submission for approval shall be accompanied by a fee as required in R.S. 22:821.

Acts 2003, No. 343, §1; Redesignated from R.S. 22:192.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1795 - Reporting requirements and privacy

§1795. Reporting requirements and privacy

A. Each person acting as a viatical settlement broker, viatical settlement provider, or viatical settlement investment agent, including but not limited to licensed insurance producers acting as viatical settlement brokers pursuant to the authority granted by R.S. 22:1792(A)(1), shall file with the commissioner on or before March first of each year an annual statement containing such information as the commissioner may prescribe by regulation. Such information shall be limited to those transactions where the viator is a resident of this state. If there is more than one viator on a single policy and the viators are residents of different states, the viatical settlement shall be governed by the law of the state in which the viator having the largest percentage of ownership resides or, if the viators hold equal percentages of ownership, the state of residence of one viator agreed upon in writing by all viators.

B. Except as otherwise allowed or required by law, a viatical settlement provider, viatical settlement broker, viatical settlement investment agent, insurance company, insurance producer, information bureau, rating agency or company, or any other person with actual knowledge of an insured's identity shall not disclose that identity as an insured, or the insured's financial or medical information to any other person unless the disclosure:

(1) Is necessary to effect a viatical settlement between the viator and a viatical settlement provider and the viator and insured have provided prior written consent to the disclosure;

(2) Is necessary to effect a viatical settlement purchase agreement between the viatical settlement purchaser and a viatical settlement provider and the viator and insured have provided prior written consent to the disclosure;

(3) Is provided in response to an investigation or examination by the commissioner or any other governmental officer or agency or pursuant to the requirements of R.S. 22:1801(C);

(4) Is a term of or condition to the transfer of a policy by one viatical settlement provider to another viatical settlement provider;

(5) Is necessary to permit a financing entity, related provider trust, or special purpose entity to finance the purchase of policies by a viatical settlement provider and the viator and insured have provided prior written consent to the disclosure;

(6) Is necessary to allow the viatical settlement provider or viatical settlement broker or their authorized representatives to make contacts for the purpose of determining health status; or

(7) Is required to purchase stop loss coverage.

Acts 2003, No. 343, §1; Acts 2006, No. 369, §1, eff. June 15, 2006; Redesignated from R.S. 22:193 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1796 - Examination and investigations

§1796. Examination and investigations

A. Authority, scope, and scheduling of examinations.

(1) The commissioner may conduct an examination under this Part of a licensee as often as the commissioner in his or her sole discretion deems appropriate.

(2) For purposes of completing an examination of a licensee under this Part, the commissioner may examine or investigate any person, or the business of any person, insofar as the examination or investigation is, in the sole discretion of the commissioner, necessary or material to the examination of the licensee.

(3) In lieu of an examination under this Part of any foreign or alien licensee licensed in this state, the commissioner may, at the commissioner's discretion, accept an examination report on the licensee as prepared by the commissioner for the licensee's state of domicile or port-of-entry state.

B. Record retention requirements.

(1) A person required to be licensed by this Part shall for five years retain copies of all:

(a) Proposed, offered, or executed contracts, purchase agreements, underwriting documents, policy forms, and applications from the date of the proposal, offer, or execution of the contract or purchase agreement, whichever is later;

(b) Checks, drafts, or other evidence and documentation related to the payment, transfer, deposit, or release of funds from the date of the transaction; and

(c) Other records and documents related to the requirements of this Part.

(2) This Section does not relieve a person of the obligation to produce these documents to the commissioner after the retention period has expired if the person has retained the documents.

(3) Records required to be retained by this Section must be legible and complete and may be retained in paper, photograph, microprocess, magnetic, mechanical, or electronic media, or by any process that accurately reproduces or forms a durable medium for the reproduction of a record.

C. Conduct of examinations.

(1) Upon determining that an examination should be conducted, the commissioner shall issue an examination warrant appointing one or more examiners to perform the examination and instructing them as to the scope of the examination. In conducting the examination, the examiner shall observe those guidelines and procedures set forth in the Examiners Handbook adopted by the National Association of Insurance Commissioners (NAIC). The commissioner may also employ such other guidelines or procedures as the commissioner may deem appropriate.

(2) Every licensee or person from whom information is sought, its officers, directors, and agents shall provide to the examiners timely, convenient, and free access at all reasonable hours at its offices to all books, records, accounts, papers, documents, assets, and computer or other recordings relating to the property, assets, business, and affairs of the licensee being examined. The officers, directors, employees, and agents of the licensee or person shall facilitate the examination and aid in the examination so far as it is in their power to do so. The refusal of a licensee by its officers, directors, employees, or agents to submit to examination or to comply with any reasonable written request of the commissioner shall be grounds for suspension or refusal of, or nonrenewal of, any license or authority held by the licensee to engage in the viatical settlement business or other business subject to the commissioner's jurisdiction. Any proceedings for suspension, revocation, or refusal of any license or authority shall be conducted pursuant to Chapter 12 of this Title, subject to the provisions of Chapter 13-B of Title 49 of the Louisiana Revised Statutes of 1950.

(3) The commissioner shall have the power to issue subpoenas, to administer oaths, and to examine under oath any person as to any matter pertinent to the examination. Upon the failure or refusal of a person to obey a subpoena, the commissioner may petition a court of competent jurisdiction, and upon proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey the court order shall be punishable as contempt of court.

(4) When making an examination under this Part, the commissioner may retain attorneys, appraisers, independent actuaries, independent certified public accountants, or other professionals and specialists as examiners, the reasonable cost of which shall be borne by the licensee that is the subject of the examination.

(5) Nothing contained in this Part shall be construed to limit the commissioner's authority to terminate or suspend an examination in order to pursue other legal or regulatory action pursuant to the insurance laws of this state. Findings of fact and conclusions made pursuant to any examination shall be prima facie evidence in any legal or regulatory action.

(6) Nothing contained in this Part shall be construed to limit the commissioner's authority to use and, if appropriate, to make public any final or preliminary examination report, any examiner or licensee work papers or other documents, or any other information discovered or developed during the course of any examination in the furtherance of any legal or regulatory action which the commissioner may, in his or her sole discretion, deem appropriate.

D. Examination reports.

(1) Examination reports shall be comprised of only facts appearing upon the books, records, or other documents of the licensee, its agents, or other persons examined, or as ascertained from the testimony of its officers or agents or other persons examined concerning its affairs and such conclusions and recommendations as the examiners find reasonably warranted from the facts.

(2) No later than sixty days following completion of the examination, the examiner in charge shall file with the commissioner a verified written report of examination under oath. Upon receipt of the verified report, the commissioner shall transmit the report to the licensee examined, together with a notice that shall afford the licensee examined a reasonable opportunity of not more than thirty days to make a written submission or rebuttal with respect to any matters contained in the examination report.

(3) In the event the commissioner determines that regulatory action is appropriate as a result of an examination, the commissioner may initiate any proceedings or actions provided by law.

E. Confidentiality of examination information.

(1) Names and individual identification data for all viators shall be considered private and confidential information and shall not be disclosed by the commissioner, unless required by law.

(2) Except as otherwise provided in this Part, all examination reports, working papers, recorded information, documents, and copies thereof produced by, obtained by, or disclosed to the commissioner or any other person in the course of an examination made under this Part, or in the course of analysis or investigation by the commissioner of the financial condition or market conduct of a licensee shall be confidential by law and privileged, shall not be subject to subpoena, and shall not be made public by the commissioner, the National Association of Insurance Commissioners (NAIC), or any other person, except to the insurance departments of other states or in any adjudicatory hearing or court proceeding invoked by the commissioner in accordance with the provisions of this Chapter.

(3) Neither the commissioner nor any person that received the documents, material, or other information while acting under the authority of the commissioner, including the NAIC and its affiliates and subsidiaries, shall be permitted to testify in any private civil action concerning any confidential documents, materials, or information subject to Paragraph (1) of this Subsection.

(4) In order to assist in the performance of the commissioner's duties, the commissioner:

(a) May share documents, materials, or other information, including the confidential and privileged documents, materials, or information subject to Paragraph (1) of this Subsection, with other state, federal, and international regulatory agencies, with the NAIC and its affiliates and subsidiaries, and with state, federal, and international law enforcement authorities, provided that the recipient agrees to maintain the confidentiality and privileged status of the document, material, communication, or other information;

(b) May receive documents, materials, communications, or information, including otherwise confidential and privileged documents, materials, or information, from the NAIC and its affiliates and subsidiaries, and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information; and

(c) May enter into agreements governing sharing and use of information consistent with this Subsection.

(5) No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information shall occur as a result of disclosure to the commissioner under this Section or as a result of sharing as authorized in Paragraph (4) of this Subsection.

(6) A privilege established under the law of any state or jurisdiction that is substantially similar to the privilege established under this Subsection shall be available and enforced in any proceeding in, and in any court of, this state.

(7) Nothing contained in this Part shall prevent or be construed as prohibiting the commissioner from disclosing the content of an examination report, preliminary examination report or results, or any matter relating thereto to the commissioner of any other state or country, or to law enforcement officials of this or any other state or agency of the federal government at any time, or to the NAIC, so long as such agency or office receiving the report or matters relating thereto agrees in writing to hold it confidential and in a manner consistent with this Part.

F. Conflict of interest.

(1) An examiner may not be appointed by the commissioner if the examiner, either directly or indirectly, has a conflict of interest or is affiliated with the management of or owns a pecuniary interest in any person subject to examination under this Part. This Section shall not be construed to automatically preclude an examiner from being:

(a) A viator;

(b) An insured in a viaticated insurance policy; or

(c) A beneficiary in an insurance policy that is proposed to be viaticated.

(2) Notwithstanding the requirements of this clause, the commissioner may retain from time to time, on an individual basis, qualified actuaries, certified public accountants, or other similar individuals who are independently practicing their professions, even though these persons may from time to time be similarly employed or retained by persons subject to examination under this Part.

G. Cost of examinations.

Whenever the commissioner of insurance examines a licensee under this Part, all expenses incurred by the commissioner of insurance in conducting such examination, including the expenses and fees of examiners, auditors, accountants, actuaries, attorneys, or clerical or other assistants who are employed by the commissioner to make the examinations, shall be paid by the licensee examined. All funds so generated and collected shall be used only to defray the expenses of reviews and examinations and for no other purpose.

H. Immunity from liability.

(1) No cause of action shall arise nor shall any liability be imposed against the commissioner, the commissioner's authorized representatives, or any examiner appointed by the commissioner for any statements made or conduct performed in good faith while carrying out the provisions of this Part.

(2) No cause of action shall arise, nor shall any liability be imposed against any person for the act of communicating or delivering information or data to the commissioner or the commissioner's authorized representative or examiner pursuant to an examination made under this Part, if the act of communication or delivery was performed in good faith and without fraudulent intent or the intent to deceive. This Paragraph does not abrogate or modify in any way any common law or statutory privilege or immunity heretofore enjoyed by any person identified in Paragraph (1).

(3) A person identified in Paragraph (1) or (2) of this Subsection shall be entitled to an award of attorney fees and costs if he or she is the prevailing party in a civil cause of action for libel, slander, or any other relevant tort arising out of activities in carrying out the provisions of this Part and the party bringing the action was not substantially justified in doing so. For purposes of this Section, a proceeding is "substantially justified" if it had a reasonable basis in law or fact at the time that it was initiated.

I. Investigative authority of the commissioner. The commissioner may investigate suspected fraudulent viatical settlement acts and persons engaged in the business of viatical settlements.

Acts 2003, No. 343, §1; Redesignated from R.S. 22:193.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1797 - Disclosure

§1797. Disclosure

A. With each application for a viatical settlement, a viatical settlement provider or viatical settlement broker shall provide the viator with at least the following disclosures no later than the time the application for the viatical settlement contract is signed by all parties. The disclosures shall be provided in a separate document that is signed by the viator and the viatical settlement provider or viatical settlement broker and shall provide the following information:

(1) There are possible alternatives to viatical settlement contracts including any accelerated death benefits or policy loans offered under the viator's life insurance policy.

(2) Some or all of the proceeds of the viatical settlement may be taxable under federal income tax and state franchise and income taxes, and assistance should be sought from a professional tax advisor.

(3) Proceeds of the viatical settlement could be subject to the claims of creditors.

(4) Receipt of the proceeds of a viatical settlement may adversely affect the viator's eligibility for Medicaid or other government benefits or entitlement, and advice should be obtained from the appropriate government agencies.

(5) The viator has the right to rescind a viatical settlement contract for fifteen calendar days after the receipt of the viatical settlement proceeds by the viator, as provided in this Part. If the insured dies during the rescission period, the settlement contract shall be deemed to have been rescinded, subject to repayment of all viatical settlement proceeds and any premiums, loans, and loan interest to the viatical settlement provider or purchaser.

(6) Funds will be sent to the viator within three business days after the viatical settlement provider has received the insurer or group administrator's acknowledgment that ownership of the policy or interest in the certificate has been transferred and the beneficiary has been designated.

(7) Entering into a viatical settlement contract may cause other rights or benefits, including conversion rights and waiver of premium benefits that may exist under the policy or certificate, to be forfeited by the viator. Assistance should be sought from a financial advisor.

(8) Disclosure to a viator shall include distribution of a brochure describing the process of viatical settlements. The NAIC's form for the brochure shall be used unless one is developed by the commissioner.

(9) The disclosure document shall contain the following language: "All medical, financial, or personal information solicited or obtained by a viatical settlement provider or viatical settlement broker about an insured, including the insured's identity or the identity of family members, a spouse, or a significant other may be disclosed as necessary to effect the viatical settlement between the viator and the viatical settlement provider. If you are asked to provide this information, you will be asked to consent to the disclosure. The information may be provided to someone who buys the policy or provides funds for the purchase. You may be asked to renew your permission to share information every two years."

(10) The insured may be contacted by either the viatical settlement provider or broker or its authorized representative for the purpose of determining the insured's health status. This contact is limited to once every three months if the insured has a life expectancy of more than one year, and no more than once per month if the insured has a life expectancy of one year or less.

B. A viatical settlement provider shall provide the viator with at least the following disclosures no later than the date the viatical settlement contract is signed by all parties. The disclosures shall be conspicuously displayed in the viatical settlement contract or in a separate document signed by the viator and the viatical settlement provider or viatical settlement broker, and provide the following information:

(1) State the affiliation, if any, between the viatical settlement provider and the issuer of the insurance policy to be viaticated.

(2) The document shall include the name, address, and telephone number of the viatical settlement provider.

(3) If an insurance policy to be viaticated has been issued as a joint policy or involves family riders or any coverage of a life other than the insured under the policy to be viaticated, the viator shall be informed of the possible loss of coverage on the other lives under the policy and shall be advised to consult with his or her insurance producer or the insurer issuing the policy for advice on the proposed viatical settlement.

(4) State the dollar amount of the current death benefit payable to the viatical settlement provider under the policy or certificate. If known, the viatical settlement provider shall also disclose the availability of any additional guaranteed insurance benefits, the dollar amount of any accidental death and dismemberment benefits under the policy or certificate, and the viatical settlement provider's interest in those benefits.

(5) State the name, business address, and telephone number of the independent third-party escrow agent and the fact that the viator or owner may inspect or receive copies of the relevant escrow or trust agreements or documents.

C. If the provider transfers ownership or changes the beneficiary of the insurance policy, the provider shall communicate the change in ownership or beneficiary to the insured within twenty days after the change.

D. A viatical settlement provider or its viatical settlement investment agent shall provide the viatical settlement purchaser with at least the following disclosures prior to the date the viatical settlement purchase agreement is signed by all parties. The disclosures shall be conspicuously displayed in any viatical purchase contract or in a separate document signed by the viatical settlement purchaser and viatical settlement provider or viatical settlement investment agent, and shall make the following disclosure to the viatical settlement purchaser:

(1) The purchaser will receive no returns (i.e., dividends and interest) until the insured dies.

(2) The actual annual rate of return on a viatical settlement contract is dependent upon an accurate projection of the insured's life expectancy and the actual date of the insured's death. An annual "guaranteed" rate of return is not determinable.

(3) The viaticated life insurance contract should not be considered a liquid purchase since it is impossible to predict the exact timing of its maturity and the funds probably are not available until the death of the insured. There is no established secondary market for resale of these products by the purchaser.

(4) The purchaser may lose all benefits or may receive substantially reduced benefits if the insurer goes out of business during the term of the viatical investment.

(5) The purchaser is responsible for payment of the insurance premium or other costs related to the policy, if required by the terms of the viatical purchase agreement. These payments may reduce the purchaser's return. If a party other than the purchaser is responsible for the payment, the name and address of that party also shall be disclosed.

(6) The purchaser is responsible for payment of the insurance premiums or other costs related to the policy if the insured returns to health and to disclose the amount of such premiums, if applicable.

(7) State the name and address of any person providing escrow services and the relationship to the broker.

(8) The amount of any trust fees or other expenses to be charged to the viatical settlement purchaser shall be disclosed.

(9) State whether the purchaser is entitled to a refund of all or part of his or her investment under the settlement contract if the policy is later determined to be null and void.

(10) Disclose that group policies may contain limitations or caps in the conversion rights, additional premiums may have to be paid if the policy is converted, name the party responsible for the payment of the additional premiums, and, if a group policy is terminated and replaced by another group policy, state that there may be no right to convert the original coverage.

(11) Disclose the risks associated with policy contestability including but not limited to the risk that the purchaser will have no claim or only a partial claim to death benefits should the insurer rescind the policy within the contestability period.

(12) Disclose whether the purchaser will be the owner of the policy in addition to being the beneficiary, and if the purchaser is the beneficiary only and not also the owner, the special risks associated with that status, including but not limited to the risk that the beneficiary may be changed or the premium may not be paid.

(13) Describe the experience and qualifications of the person who determines the life expectancy of the insured, i.e., in-house staff, independent physicians, and specialty firms that weigh medical and actuarial data, the information this projection is based on, and the relationship of the projection maker to the viatical settlement provider, if any.

(14) Disclosure to an investor shall include distribution of a brochure describing the process of investment in viatical settlements. The NAIC's form for the brochure shall be used unless one is developed by the commissioner.

E. A viatical settlement provider or its viatical settlement investment agent shall provide the viatical settlement purchaser with at least the following disclosures no later than at the time of the assignment, transfer, or sale of all or a portion of an insurance policy. The disclosures shall be contained in a document signed by the viatical settlement purchaser and viatical settlement provider or viatical settlement investment agent, and shall make the following disclosures to the viatical settlement purchaser:

(1) Disclose all the life expectancy certifications obtained by the provider in the process of determining the price paid to the viator.

(2) State whether premium payments or other costs related to the policy have been escrowed. If escrowed, state the date upon which the escrowed funds will be depleted and whether the purchaser will be responsible for payment of premiums thereafter and, if so, the amount of the premiums.

(3) State whether premium payments or other costs related to the policy have been waived. If waived, disclose whether the investor will be responsible for payment of the premiums if the insurer that wrote the policy terminates the waiver after purchase and the amount of those premiums.

(4) Disclose the type of policy offered or sold, any additional benefits contained in the policy, and the current status of the policy.

(5) If the policy is term insurance, disclose the special risks associated with term insurance, including but not limited to the purchaser's responsibility for additional premiums if the viator continues the term policy at the end of the current term.

(6) State whether the policy is contestable.

(7) State whether the insurer that wrote the policy has any additional rights that could negatively affect or extinguish the purchaser's rights under the viatical settlement contract, what these rights are, and under what conditions these rights are activated.

(8) State the name and address of the person responsible for monitoring the insured's condition. Describe how often the monitoring of the insured's condition is done, how the date of death is determined, and how and when this information will be transmitted to the purchaser.

F. The viatical settlement purchase agreement is voidable by the purchaser at any time within three days after the disclosures mandated by Subsections D and E of this Section are received by the purchaser.

Acts 2003, No. 343, §1; Redesignated from R.S. 22:194 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1798 - General rules

§1798. General rules

A.(1) A viatical settlement provider entering into a viatical settlement contract shall first obtain:

(a) If the viator is the insured, a written statement from a licensed attending physician that the viator is of sound mind and under no constraint or undue influence to enter into a viatical settlement contract;

(b) If applicable, a witnessed document in which the viator represents that the insured is terminally ill or chronically ill and that the illness was diagnosed after the policy was issued; and

(c) A document in which the insured consents to the release of his or her medical records to a viatical settlement provider and the viatical settlement broker.

(2) Within twenty days after a viator executes documents necessary to transfer any rights under an insurance policy or within twenty days of entering any agreement, option, promise, or any other form of understanding, expressed or implied, to viaticate the policy, the viatical settlement provider shall give written notice to the insurer that issued that insurance policy that the policy has or will become a viaticated policy.

(3) The viatical provider or viatical settlement broker shall deliver a request for verification of coverage to the insurer that issued the life policy that is the subject of the viatical transaction. The NAIC's form for verification shall be used unless standards for verification are developed by the commissioner.

(4) The insurer shall respond to a request for verification of coverage submitted on an approved form by a viatical settlement provider or viatical settlement broker within thirty calendar days of the date the request is received and shall indicate whether, based on the medical evidence and documents provided, the insurer intends to pursue an investigation at this time regarding the validity of the insurance contract.

(5) Prior to or at the time of execution of the viatical settlement contract, the viatical settlement provider shall obtain a witnessed document in which the viator consents to the viatical settlement contract, represents that the viator has a full and complete understanding of the viatical settlement contract, that he or she has a full and complete understanding of the benefits of the life insurance policy, acknowledges that he or she is entering into the viatical settlement contract freely and voluntarily, and, for persons with a terminal or chronic illness or condition, acknowledges that the insured has a terminal or chronic illness and that the terminal or chronic illness or condition was diagnosed after the life insurance policy was issued.

(6) If a viatical settlement broker performs any of these activities required of the viatical settlement provider, the provider is deemed to have fulfilled the requirements of this Section.

B. All medical information solicited or obtained by any licensee shall be subject to the applicable provisions of state law relating to confidentiality of medical information.

C. All viatical settlement contracts entered into in this state shall provide the viator with an unconditional right to rescind the contract for at least fifteen calendar days from the receipt of the viatical settlement proceeds. If the insured dies during the rescission period, the viatical settlement contract shall be deemed to have been rescinded, subject to repayment to the viatical settlement provider or purchaser of all viatical settlement proceeds and any premiums, loans, and loan interest that have been paid by the viatical settlement provider or purchaser.

D. The purchaser shall have the right to rescind a viatical settlement purchase agreement within three days after the disclosures mandated by R.S. 22:1797(D) and (E) are received by the purchaser.

E. The viatical settlement provider shall instruct the viator to send the executed documents required to effect the change in ownership, assignment, or change in beneficiary directly to the independent escrow agent. Within three business days after the date the escrow agent receives the document (or from the date the viatical settlement provider receives the documents, if the viator erroneously provides the documents directly to the provider), the provider shall pay or transfer the proceeds of the viatical settlement into an escrow or trust account maintained in a state or federally chartered financial institution whose deposits are insured by the Federal Deposit Insurance Corporation (FDIC). Upon payment of the settlement proceeds into the escrow account, the escrow agent shall deliver the original change in ownership, assignment, or change in beneficiary forms to the viatical settlement provider or related provider trust. Upon the escrow agent's receipt of the acknowledgment of the properly completed transfer of ownership, assignment, or designation of beneficiary from the insurance company, the escrow agent shall pay the settlement proceeds to the viator.

F. Failure to tender consideration to the viator for the viatical settlement contract within the time disclosed pursuant to R.S. 22:1797(A)(6) renders the viatical settlement contract voidable by the viator for lack of consideration until the time consideration is tendered to and accepted by the viator.

G. Contacts with the insured for the purpose of determining the health status of the insured by the viatical settlement provider or viatical settlement broker after the viatical settlement has occurred shall only be made by the viatical settlement provider or broker licensed in this state or its authorized representatives and shall be limited to once every three months for insureds with a life expectancy of more than one year, and to no more than once per month for insureds with a life expectancy of one year or less. The provider or broker shall explain the procedure for these contacts at the time the viatical settlement contract is entered into. The limitations set forth in this Subsection shall not apply to any contacts with an insured for reasons other than determining the insured's health status. Viatical settlement providers and viatical settlement brokers shall be responsible for the actions of their authorized representatives.

Acts 2003, No. 343, §1; Redesignated from R.S. 22:194.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1799 - Prohibited practices

§1799. Prohibited practices

A. It is a violation of this Part for any person to enter into a viatical settlement contract at any time prior to the application for or issuance of a life insurance policy or certificate which is the subject of a viatical settlement contract or for a two-year period commencing with the date of issuance of the insurance policy or certificate unless the viator certifies and submits independent evidence to the viatical settlement provider that one or more of the following conditions have been met within the two-year period:

(1) The viator or insured is terminally or chronically ill; or

(2) A final order, judgment, or decree is entered by a court of competent jurisdiction, on the application of a creditor of the viator, adjudicating the viator bankrupt or insolvent or approving a petition seeking reorganization of the viator or appointing a receiver, trustee, or liquidator to all or a substantial part of the viator's assets.

B.(1) Documents required by R.S. 22:1798(A) shall be submitted to the insurer when the viatical settlement provider submits a request to the insurer for verification of coverage. The copies shall be accompanied by a letter of attestation from the viatical settlement provider that the copies are true and correct copies of the documents received by the viatical settlement provider.

(2) If the viatical settlement provider submits to the insurer a copy of the owner or insured's certification described in Subsection A of this Section when the provider submits a request to the insurer to effect the transfer of the policy or certificate to the viatical settlement provider, the copy shall be deemed to conclusively establish that the viatical settlement contract satisfies the requirements of this Section and the insurer shall timely respond to the request.

Acts 2003, No. 343, §1; Acts 2006, No. 499, §1, eff. June 22, 2006; Redesignated from R.S. 22:195 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1800 - Advertising for viatical settlements and viatical settlements purchase agreements

§1800. Advertising for viatical settlements and viatical settlements purchase agreements

A. The purpose of this Section is to provide prospective viators and viatical settlement purchasers with clear and unambiguous statements in the advertisement of viatical settlements and to assure the clear, truthful, and adequate disclosure of the benefits, risks, limitations, and exclusions of any viatical settlement contract or viatical settlement purchase agreement bought or sold. This purpose is intended to be accomplished by the establishment of guidelines and standards of permissible and impermissible conduct in the advertising of viatical settlements to assure that product descriptions are presented in a manner that prevents unfair, deceptive, or misleading advertising and is conducive to accurate presentation and description of viatical settlements through the advertising media and material used by viatical settlement licensees.

B. This Section shall apply to any advertising of viatical settlement contracts, viatical purchase agreements, or related products or services intended for dissemination in this state, including internet advertising viewed by persons located in this state. Where disclosure requirements are established pursuant to federal regulation, this Section shall be interpreted so as to minimize or eliminate conflict with federal regulation wherever possible.

C. Every viatical settlement licensee shall establish and at all times maintain a system of control over the content, form, and method of dissemination of all advertisements of its contracts, products, and services. All advertisements, regardless of by whom written, created, designed, or presented, shall be the responsibility of the viatical settlement licensee, as well as the individual who created or presented the advertisement. A system of control shall include regular routine notification, at least once a year, to agents and others authorized by the viatical settlement licensee who disseminate advertisements of the requirements and procedures for approval prior to the use of any advertisements not furnished by the viatical settlement licensee.

D. Advertisements shall be truthful and not misleading in fact or by implication. The form and content of an advertisement of a viatical settlement contract or viatical settlement purchase agreement, product, or service shall be sufficiently complete and clear so as to avoid deception. It shall not have the capacity or tendency to mislead or deceive. Whether an advertisement has the capacity or tendency to mislead or deceive shall be determined by the commissioner from the overall impression that the advertisement may be reasonably expected to create upon a person of average education or intelligence within the segment of the public to which it is directed.

E. Certain viatical settlement advertisements are deemed false and misleading on their face and are prohibited. False and misleading viatical settlement advertisements include but are not limited to the following representations:

(1) "Guaranteed", "fully secured", "100 percent secured", "fully insured", "secure", "safe", "backed by rated insurance companies", "backed by federal law", "backed by state law", "state guaranty funds", or similar representations;

(2) "No risk", "minimal risk", "low risk", "no speculation", "no fluctuation", or similar representations;

(3) "Qualified or approved for individual retirement accounts (IRAs), Roth IRAs, 401(k) plans, simplified employee pensions (SEP), 403(b), Keogh plans, TSA, other retirement account rollovers", "tax deferred", or similar representations;

(4) Utilization of the word "guaranteed" to describe the fixed return, annual return, principal, earnings, profits, investment, or similar representations;

(5) "No sales charges or fees" or similar representations;

(6) "High yield", "superior return", "excellent return", "high return", "quick profit", or similar representations;

(7) Purported favorable representations or testimonials about the benefits of viatical settlement contracts or viatical settlement purchase agreements as an investment, taken out of context from newspapers, trade papers, journals, radio and television programs, and all other forms of print and electronic media.

F.(1) The information required to be disclosed under this Section shall not be minimized, rendered obscure, or presented in an ambiguous fashion or intermingled with the text of the advertisement so as to be confusing or misleading.

(2) An advertisement shall not omit material information or use words, phrases, statements, references, or illustrations if the omission or use has the capacity, tendency, or effect of misleading or deceiving viators, purchasers, or prospective purchasers as to the nature or extent of any benefit, loss covered, premium payable, or state or federal tax consequence. The fact that the viatical settlement contract or viatical settlement purchase agreement offered is made available for inspection prior to consummation of the sale, or an offer is made to refund the payment if the viator is not satisfied or that the viatical settlement contract or viatical settlement purchase agreement includes a "free look" period that satisfies or exceeds legal requirements, does not remedy misleading statements.

(3) An advertisement shall not use the name or title of a life insurance company or a life insurance policy unless the advertisement has been approved by the insurer.

(4) An advertisement shall not represent that premium payments will not be required to be paid on the life insurance policy that is the subject of a viatical settlement contract or viatical settlement purchase agreement in order to maintain that policy, unless that is the fact.

(5) An advertisement shall not state or imply that interest charged on an accelerated death benefit or a policy loan is unfair, inequitable, or in any manner an incorrect or improper practice.

(6) The words "free", "no cost", "without cost", "no additional cost", "at no extra cost", or words of similar import shall not be used with respect to any benefit or service unless true. An advertisement may specify the charge for a benefit or a service or may state that a charge is included in the payment or use other appropriate language.

(7)(a) Testimonials, appraisals, or analysis used in advertisements must be genuine; represent the current opinion of the author; be applicable to the viatical settlement contract or viatical settlement purchase agreement, product, or service advertised, if any; and be accurately reproduced with sufficient completeness to avoid misleading or deceiving prospective viators or purchasers as to the nature or scope of the testimonials, appraisal, analysis, or endorsement. In using testimonials, appraisals, or analysis, the viatical settlement licensee makes as its own all the statements contained therein, and the statements are subject to all the provisions of this Section.

(b) If the individual making a testimonial, appraisal, analysis, or an endorsement has a financial interest in the viatical settlement provider or related entity as a stockholder, director, officer, employee, or otherwise, or receives any benefit directly or indirectly other than required union scale wages, that fact shall be prominently disclosed in the advertisement.

(c) An advertisement shall not state or imply that a viatical settlement contract or viatical settlement purchase agreement, benefit, or service has been approved or endorsed by a group of individuals, society, association, or other organization unless that is the fact and unless any relationship between an organization and the viatical settlement licensee is disclosed. If the entity making the endorsement or testimonial is owned, controlled, or managed by the viatical settlement licensee, or receives any payment or other consideration from the viatical settlement licensee for making an endorsement or testimonial, that fact shall be disclosed in the advertisement.

(d) When an endorsement refers to benefits received under a viatical settlement contract or viatical settlement purchase agreement, all pertinent information shall be retained for a period of five years after its use.

G. An advertisement shall not contain statistical information unless it accurately reflects recent and relevant facts. The source of all statistics used in an advertisement shall be identified.

H. An advertisement shall not disparage insurers, viatical settlement providers, viatical settlement brokers, viatical settlement investment agents, insurance producers, policies, services, or methods of marketing.

I. The name of the viatical settlement licensee shall be clearly identified in all advertisements about the licensee or its viatical settlement contract or viatical settlement purchase agreements, products, or services, and if any specific viatical settlement contract or viatical settlement purchase agreement is advertised, the viatical settlement contract or viatical settlement purchase agreement shall be identified either by form number or some other appropriate description. If an application is part of the advertisement, the name of the viatical settlement provider shall be shown on the application.

J. An advertisement shall not use a trade name, group designation, name of the parent company of a viatical settlement licensee, name of a particular division of the viatical settlement licensee, service mark, slogan, symbol, or other device or reference without disclosing the name of the viatical settlement licensee, if the advertisement would have the capacity or tendency to mislead or deceive as to the true identity of the viatical settlement licensee, or to create the impression that a company other than the viatical settlement licensee would have any responsibility for the financial obligation under a viatical settlement contract or viatical settlement purchase agreement.

K. An advertisement shall not use any combination of words, symbols, or physical materials that by their content, phraseology, shape, color, or other characteristics are so similar to a combination of words, symbols, or physical materials used by a government program or agency or otherwise appear to be of such a nature that they tend to mislead prospective viators or purchasers into believing that the solicitation is in some manner connected with a government program or agency.

L. An advertisement may state that a viatical settlement licensee is licensed in the state where the advertisement appears, provided it does not exaggerate that fact or suggest or imply that competing viatical settlement licensee may not be so licensed. The advertisement may ask the audience to consult the licensee's web site or contact the Department of Insurance to find out if the state requires licensing and, if so, whether the viatical settlement provider, viatical settlement broker, or viatical settlement investment agent is licensed.

M. An advertisement shall not create the impression that the viatical settlement provider, its financial condition or status, the payment of its claims, or the merits, desirability, or advisability of its viatical settlement contracts or viatical settlement purchase agreement forms are recommended or endorsed by any government entity.

N. The name of the actual licensee shall be stated in all of its advertisements. An advertisement shall not use a trade name, any group designation, name of any affiliate or controlling entity of the licensee, service mark, slogan, symbol, or other device in a manner that would have the capacity or tendency to mislead or deceive as to the true identity of the actual licensee or create the false impression that an affiliate or controlling entity would have any responsibility for the financial obligation of the licensee.

O. An advertisement shall not directly or indirectly create the impression that any division or agency of the state or of the United States government endorses, approves, or favors:

(1) Any viatical settlement licensee or its business practices or methods of operation;

(2) The merits, desirability, or advisability of any viatical settlement contract or viatical settlement purchase agreement;

(3) Any viatical settlement contract or viatical settlement purchase agreement; or

(4) Any life insurance policy or life insurance company.

P. If the advertiser emphasizes the speed with which the viatication will occur, the advertising must disclose the average time frame from completed application to the date of offer and from acceptance of the offer to receipt of the funds by the viator.

Q. If the advertising emphasizes the dollar amounts available to viators, the advertising shall disclose the average purchase price as a percent of face value obtained by viators contracting with the licensee during the past six months.

Acts 2003, No. 343, §1; Redesignated from R.S. 22:196 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1800 redesignated as R.S. 22:361 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1801 - Fraud prevention and control

§1801. Fraud prevention and control

A. Fraudulent viatical settlement acts, interference, and participation of convicted felons prohibited. (1) A person shall not commit a fraudulent viatical settlement act.

(2) A person shall not knowingly or intentionally interfere with the enforcement of the provisions of this Part or investigations of suspected or actual violations of this Part.

(3) A person in the business of viatical settlements shall not knowingly or intentionally permit any person convicted of a felony involving dishonesty or breach of trust to participate in the business of viatical settlements.

B. Fraud warning required. (1) Viatical settlements contracts and purchase agreement forms and applications for viatical settlements, regardless of the form of transmission, shall contain the following statement or a substantially similar statement:

"Any person who knowingly presents false information in an application for insurance or viatical settlement contract or a viatical settlement purchase agreement is guilty of a crime and may be subject to fines and confinement in prison."

(2) The lack of a statement as required in Paragraph (1) of this Subsection does not constitute a defense in any prosecution for a fraudulent viatical settlement act.

C. Mandatory reporting of fraudulent viatical settlement acts.

(1) Any person engaged in the business of viatical settlements having knowledge or a reasonable belief that a fraudulent viatical settlement act is being, will be, or has been committed shall provide to the commissioner, and where the policy is the subject of such suspected fraudulent viatical settlement act to the insurer that issued the policy, the information required by, and in a manner prescribed by, the commissioner.

(2) Any other person having knowledge or a reasonable belief that a fraudulent viatical settlement act is being, will be, or has been committed may provide to the commissioner the information required by, and in a manner prescribed by, the commissioner.

D. Immunity from liability. (1) No civil liability shall be imposed on and no cause of action shall arise from a person's furnishing information concerning suspected, anticipated, or completed fraudulent viatical settlement acts or suspected or completed fraudulent insurance acts, if the information is provided to or received from:

(a) The commissioner or the commissioner's employees, agents, or representatives;

(b) Federal, state, or local law enforcement or regulatory officials or their employees, agents, or representatives;

(c) A person involved in the prevention and detection of fraudulent viatical settlement acts or that person's agents, employees, or representatives;

(d) The National Association of Insurance Commissioners (NAIC), the Financial Industry Regulatory Authority, the North American Securities Administrators Association (NASAA), or their employees, agents, or representatives, or other regulatory body overseeing life insurance, viatical settlements, securities, or investment fraud; or

(e) The life insurer that issued the life insurance policy covering the life of the insured.

(2) Paragraph (1) of this Subsection shall not apply to statements made with actual malice. In an action brought against a person for filing a report or furnishing other information concerning a fraudulent viatical settlement act or a fraudulent insurance act, the party bringing the action shall plead specifically any allegation that Paragraph (1) of this Subsection does not apply because the person filing the report or furnishing the information did so with actual malice.

(3) A person identified in Paragraph (1) of this Subsection shall be entitled to an award of attorney fees and costs if he or she is the prevailing party in a civil cause of action for libel, slander, or any other relevant tort arising out of activities in carrying out the provisions of this Act and the party bringing the action was not substantially justified in doing so. For purposes of this Section, a proceeding is "substantially justified" if it had a reasonable basis in law or fact at the time that it was initiated.

(4) This Section does not abrogate or modify common law or statutory privileges or immunities enjoyed by a person described in Paragraph (1) of this Subsection.

(5) Paragraph (1) of this Subsection does not apply to a person's furnishing information concerning his or its own suspected, anticipated, or completed fraudulent viatical settlement acts or suspected, anticipated, or completed fraudulent insurance acts.

E. Confidentiality. (1) The documents and evidence provided pursuant to Subsection D of this Section or obtained by the commissioner in an investigation of suspected or actual fraudulent viatical settlement acts shall be privileged and confidential and shall not be a public record and shall not be subject to discovery or subpoena in a civil or criminal action.

(2) Paragraph (1) of this Subsection does not prohibit release by the commissioner of documents and evidence obtained in an investigation of suspected or actual fraudulent viatical settlement acts:

(a) In administrative or judicial proceedings to enforce laws administered by the commissioner;

(b) To federal, state, or local law enforcement or regulatory agencies, to an organization established for the purpose of detecting and preventing fraudulent viatical settlement acts, or to the NAIC; or

(c) At the discretion of the commissioner, to a person in the business of viatical settlements that is aggrieved by a fraudulent viatical settlement act.

(3) Release of documents and evidence under Paragraph (2) of this Subsection does not abrogate or modify the privilege granted in Paragraph (1).

F. Other law enforcement or regulatory authority. This Part shall not:

(1) Preempt the authority or relieve the duty of other law enforcement or regulatory agencies to investigate, examine, and prosecute suspected violations of law;

(2) Prevent or prohibit a person from disclosing voluntarily information concerning viatical settlement fraud to a law enforcement or regulatory agency other than the insurance department; or

(3) Limit the powers granted elsewhere by the laws of this state to the commissioner or an insurance fraud unit to investigate and examine possible violations of law and to take appropriate action against wrongdoers.

G. Viatical settlement antifraud initiatives. Viatical settlement providers and viatical settlement brokers shall have in place antifraud initiatives reasonably calculated to detect, prosecute, and prevent fraudulent viatical settlement acts. At the discretion of the commissioner, the commissioner may order, or a licensee may request and the commissioner may grant, such modifications of the following required initiatives as necessary to ensure an effective antifraud program. The modifications may be more or less restrictive than the required initiatives so long as the modifications may reasonably be expected to accomplish the purpose of this Section. Antifraud initiatives shall include:

(1) Fraud investigators, who may be viatical settlement provider or viatical settlement broker employees or independent contractors; and

(2) An antifraud plan, which shall be submitted to the commissioner. The antifraud plan shall include but not be limited to:

(a) A description of the procedures for detecting and investigating possible fraudulent viatical settlement acts and procedures for resolving material inconsistencies between medical records and insurance applications;

(b) A description of the procedures for reporting possible fraudulent viatical settlement acts to the commissioner;

(c) A description of the plan for antifraud education and training of underwriters and other personnel; and

(d) A description or chart outlining the organizational arrangement of the antifraud personnel who are responsible for the investigation and reporting of possible fraudulent viatical settlement acts and investigating unresolved material inconsistencies between medical records and insurance applications.

(3) Antifraud plans submitted to the commissioner shall be privileged and confidential and shall not be a public record and shall not be subject to discovery or subpoena in a civil or criminal action.

Acts 2003, No. 343, §1; Acts 2006, No. 499, §1, eff. June 22, 2006; Redesignated from R.S. 22:197 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 7, §3, eff. May 19, 2010.

NOTE: Former R.S. 22:1801 redesignated as R.S. 22:362 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1802 - Injunctions; civil remedies; cease and desist

§1802. Injunctions; civil remedies; cease and desist

A. In addition to the penalties and other enforcement provisions of this Part, if any person violates this Part or any regulation implementing this Part, the commissioner may seek an injunction in a court of competent jurisdiction and may apply for temporary and permanent orders that the commissioner determines are necessary to restrain the person from committing the violation.

B. Any person damaged by the acts of a person in violation of this Part may bring a civil action against the person committing the violation in a court of competent jurisdiction.

C. A violation of this Part attendant to the execution of a viatical settlement purchase agreement renders the viatical settlement purchase agreement voidable and subject to rescission by the viatical settlement purchaser, upon return of the policy received to the viatical settlement provider. Suit for rescission may be brought in a court of competent jurisdiction or where the alleged violator resides or has a principal place of business or where the alleged violation occurred.

D. The commissioner may issue a cease and desist order upon a person that violates any provision of this Part, any regulation or order adopted by the commissioner, or any written agreement entered into with the commissioner.

E. When the commissioner finds that an activity in violation of this Part presents an immediate danger to the public that requires an immediate final order, the commissioner may issue an emergency cease and desist order reciting with particularity the facts underlying the findings. The emergency cease and desist order is effective immediately upon service of a copy of the order on the respondent and remains effective for ninety days. If the commissioner begins nonemergency cease and desist proceedings, the emergency cease and desist order remains effective, absent an order by a court of competent jurisdiction pursuant to Chapter 12 of this Title.

Acts 2003, No. 343, §1; Redesignated from R.S. 22:198 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1802 redesignated as R.S. 22:363 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1803 - Unfair trade practices

§1803. Unfair trade practices

A violation of this Part shall be considered an unfair trade practice under Part Part IV of Chapter 7 of this Title subject to the penalties contained in that Part.

Acts 2003, No. 343, §1; Redesignated from R.S. 22:199 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1803 redesignated as R.S. 22:364 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1804 - Authority to adopt regulations

§1804. Authority to adopt regulations

The commissioner shall have the authority to:

(1) Adopt regulations implementing this Part in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.;

(2) Establish standards for evaluating reasonableness of payments under viatical settlement contracts for persons who are terminally or chronically ill. This authority includes but is not limited to regulation of discount rates used to determine the amount paid in exchange for assignment, transfer, sale, devise, or bequest of a benefit under a life insurance policy;

(3) Establish appropriate licensing requirements and standards for continued licensure for viatical settlement providers, brokers, and investment agents;

(4) Require a bond or other mechanism for financial accountability for viatical settlement providers and brokers; and

(5) Adopt rules governing the relationship and responsibilities of both insurers and viatical settlement providers, viatical settlement brokers, and viatical settlement investment agents during the viatication of a life insurance policy or certificate.

Acts 2003, No. 343, §1; Redesignated from R.S. 22:200 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1804 redesignated as R.S. 22:365 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1805 - Applicability

§1805. Applicability

Nothing in this Part preempts or otherwise limits the provisions of R.S. 6:101 et seq. or R.S. 51:701 et seq. or any regulations, orders, policy statements, notices, bulletins, or other interpretations issued by or through the commissioner of financial institutions or his designee acting pursuant to R.S. 6:101 et seq. or R.S. 51:701 et seq. Compliance with the provisions of this Part does not constitute compliance with any applicable provision of R.S. 6:101 et seq. or R.S. 51:701 et seq. and any amendments thereto or any regulations, orders, policy statements, notices, bulletins, or other interpretations issued by or through the commissioner of financial institutions or his designee acting pursuant to the provisions of R.S. 6:101 et seq. or R.S. 51:701 et seq.

Acts 2006, No. 499, §1, eff. June 22, 2006; Redesignated from R.S. 22:200.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1805 redesignated as R.S. 22:366 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1806 - Redesignated as R.S. 22:367 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1806. Redesignated as R.S. 22:367 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1806.1 - Scope and purpose

§1806.1. Repealed by Acts 2015, No. 161, §2, eff. Jan. 11, 2016.

Acts 2009, No. 101, §1, eff. Jan. 1, 2010; Acts 2010, No. 364, §1; Acts 2015, No. 161, §2, eff. Jan. 11, 2016.



RS 22:1806.2 - Definitions

§1806.2. Repealed by Acts 2015, No. 161, §2, eff. Jan. 11, 2016.

Acts 2009, No. 101, §1, eff. Jan. 1, 2010; Acts 2010, No. 364, §1; Acts 2015, No. 161, §2, eff. Jan. 11, 2016.



RS 22:1806.3 - Requirements for doing business

§1806.3. Repealed by Acts 2015, No. 161, §2, eff. Jan. 11, 2016.

Acts 2009, No. 101, §1, eff. Jan. 1, 2010; Acts 2010, No. 364, §1; Acts 2014, No. 855, §1; Acts 2015, No. 161, §2, eff. Jan. 11, 2016.



RS 22:1806.4 - Required disclosurers; reimbursement insurance policy

§1806.4. Repealed by Acts 2015, No. 161, §2, eff. Jan. 11, 2016.

Acts 2009, No. 101, §1, eff. Jan. 1, 2010; Acts 2015, No. 161, §2, eff. Jan. 11, 2016.



RS 22:1806.5 - Required disclosures; service contracts

§1806.5. Repealed by Acts 2015, No. 161, §2, eff. Jan. 11, 2016.

Acts 2009, No. 101, §1, eff. Jan. 1, 2010; Acts 2015, No. 161, §2, eff. Jan. 11, 2016.



RS 22:1806.6 - Consumer's right to cancel

§1806.6. Repealed by Acts 2015, No. 161, §2, eff. Jan. 11, 2016.

Acts 2009, No. 101, §1, eff. Jan. 1, 2010; Acts 2015, No. 161, §2, eff. Jan. 11, 2016.



RS 22:1806.7 - Prohibited acts

§1806.7. Repealed by Acts 2015, No. 161, §2, eff. Jan. 11, 2016.

Acts 2009, No. 101, §1, eff. Jan. 1, 2010; Acts 2015, No. 161, §2, eff. Jan. 11, 2016.



RS 22:1806.8 - Recordkeeping requirements

§1806.8. Repealed by Acts 2015, No. 161, §2, eff. Jan. 11, 2016.

Acts 2009, No. 101, §1, eff. Jan. 1, 2010; Acts 2015, No. 161, §2, eff. Jan. 11, 2016.



RS 22:1806.9 - Enforcement

§1806.9. Repealed by Acts 2015, No. 161, §2, eff. Jan. 11, 2016.

Acts 2009, No. 101, §1, eff. Jan. 1, 2010; Acts 2015, No. 161, §2, eff. Jan. 11, 2016.



RS 22:1807 - Redesignated as R.S. 22:368 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1807. Redesignated as R.S. 22:368 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1807.1 - Registration required

PART XI. REGISTRATION OF APPRAISERS FOR FIRE

AND EXTENDED COVERAGE

§1807.1. Registration required

A. No person shall act as, or hold himself out to be, an appraiser in accordance with the provisions of R.S. 22:1311(F)(2) unless such person is registered with the commissioner of insurance as an appraiser.

B. Each person shall register with the commissioner on a form to be prescribed by the commissioner and shall pay the fee required by R.S. 22:821(B)(34).

C. Each registration submitted pursuant to this Part shall expire each year on the anniversary date and may be renewed by filing a request for renewal on a form to be prescribed by the commissioner and by paying the renewal fee required by R.S. 22:821(B)(34).

Acts 2012, No. 96, §1.



RS 22:1807.2 - Rules and regulations

§1807.2. Rules and regulations

The commissioner of insurance is hereby authorized to adopt such regulations, in accordance with the Administrative Procedure Act, as are necessary to effectuate the requirements of this Part to regulate registration of appraisers for fire and extended coverage.

Acts 2012, No. 96, §1.



RS 22:1807.3 - Enforcement

§1807.3. Enforcement

The commissioner is hereby authorized to take whichever actions are necessary or appropriate to enforce the provisions of this Part and the commissioner's regulations. The commissioner may order a person to cease and desist from committing violations of this Part or the commissioner's regulations or may issue an order prohibiting a person from acting as an appraiser and may rescind the registration of any person, if the person has violated this Part or the commissioner's regulations or orders.

Acts 2012, No. 96, §1.



RS 22:1808 - Redesignated as R.S. 22:369 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1808. Redesignated as R.S. 22:369 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1808.1 - License required

PART XII. INSURANCE CONSULTANTS

§1808.1. License required

A. No person shall act as, or hold himself out to be, an insurance consultant unless licensed by the Department of Insurance.

B.(1) "Insurance consultant" means any person or entity which offers for a fee or other valuable consideration any advice, counsel, opinion, or related services with respect to risk evaluation or management, the benefits, coverages, exclusions, or provisions under any policy of insurance to be issued in this state, or involving the advantages or disadvantages of any such policy of insurance, or any formal plan of managing risk.

(2) "Insurance consultant" for the purposes of this Part shall not include:

(a) Attorneys while working in the capacity of an attorney.

(b) Litigation support or insurance expert witness services related to litigated matters.

(c) Claims adjusters.

(d) Public adjusters, appraisers, contractors, or engineers engaged in the settlement of insurance claims, who do not have a direct or indirect financial interest in any aspect of the claim, other than the compensation established in the written contract with the insured.

(e) A licensed insurance producer who offers advice or consulting with respect to any of the following, regardless of whether the insurance producer is compensated by commission or agency fees for such advice, consulting, or services:

(i) Risk evaluation or management, risk transfer, self-insurance, self-insured retention programs.

(ii) The benefits, coverages, exclusions, or provisions under any policy of insurance.

(iii) The advantages or disadvantages of any policy of insurance or plan of managing risk.

(iv) Any other advice, consulting, or related policyholder services in conjunction with risk and insurance programs provided as an insurance producer.

(f) Loss control and accident prevention consultants.

(g) Certified public accountants while working in their capacity as an accountant.

(h) Actuaries who are members of the American Academy of Actuaries (MAAA).

Acts 2016, No. 312, §1.



RS 22:1808.2 - Examination

§1808.2. Examination

A. A resident individual applying for an insurance consultant license shall pass an examination unless exempt pursuant to R.S. 22:1808.6. The examination shall test the knowledge of the individual concerning the lines of authority for which application is made, the duties and responsibilities of an insurance consultant, and the insurance laws and regulations of this state. Examinations required by this Part shall be developed and conducted under rules and regulations prescribed by the commissioner of insurance.

B.(1) If the applicant is a partnership, corporation, or other business entity, the examination shall be taken by each individual who is to be named in or registered on the license for the partnership, corporation, or other business entity and who is engaged in insurance consulting, and by all insurance consultant employees of such entity.

(2) Each line of insurance which the applicant proposes to consult under the license applied for shall require an examination to be taken.

(3) The applicant shall pass the examination with a score at or above seventy percent to indicate a satisfactory knowledge and understanding of each line of insurance for which the applicant seeks qualification.

C.(1) Prior to taking the examination required by this Part, any person applying for a license as an insurance consultant shall file with the Department of Insurance, in a manner prescribed by the commissioner of insurance, certification that the applicant has completed a registered prelicensing program certified by the commissioner pursuant to R.S. 22:1571.

(2) A person applying for a license as an insurance consultant for authorization to consult on life insurance shall be exempt from any prelicensing education requirements if he has one of the following designations:

(a) Certified Employee Benefit Specialist (CEBS).

(b) Chartered Financial Consultant (ChFC).

(c) Certified Insurance Counselor (CIC).

(d) Certified Financial Planner (CFP).

(e) Chartered Life Underwriter (CLU).

(f) The Fellow, Life Management Institute (FLMI).

(g) The Life Underwriting Training Council Fellow Designation (LUTCF).

(3) A person applying for a license as an insurance consultant for authorization to consult on health and accident insurance shall be exempt from any prelicensing education requirements if he has one of the following designations:

(a) Registered Health Underwriter (RHU).

(b) Certified Employee Benefit Specialist (CEBS).

(c) Registered Employee Benefits Consultant (REBC).

(d) Health Insurance Associate (HIA).

(e) Chartered Healthcare Consultant (ChHC).

(4) A person applying for a license as an insurance consultant for authorization to consult on property or casualty insurance shall be exempt from any prelicensing education requirements if he has one of the following designations:

(a) Accredited Advisor in Insurance Program (AAI).

(b) Associate in Risk Management (ARM).

(c) Certified Risk Manager (CRM).

(d) Certified Insurance Counselor (CIC).

(e) Chartered Property and Casualty Underwriter (CPCU).

(f) Certified Workers' Compensation Professional (CWCP).

(5) A person applying for a license as an insurance consultant to consult on any line of insurance and having a bachelor's degree or higher from an accredited college or university with major course work in insurance shall be exempt from any prelicensing education requirements.

(6) A person who already holds an insurance producer license for a line of business shall be exempt from any prelicensing education and examination requirements for an insurance consultant license for the same line of business.

D. All examinations shall be conducted frequently and at a place or places reasonably accessible to all applicants. The commissioner of insurance shall promulgate reasonable rules and regulations providing the procedure for the examinations.

E. The content of the examination may be outlined in the licensing information handbook provided to applicants by the Department of Insurance, publishers of examination study materials, any prelicensing providers, and others wishing to provide this information.

F. The commissioner may contract, in accordance with R.S. 39:1551 et seq., with one or more private testing services for administering examinations and collecting examination fees. The commissioner may require that the applicant pay the cost of the examination directly to the testing firm.

G. A person who fails to appear for the examination as scheduled, or fails to pass the examination, shall reapply for an examination and remit all required fees and forms before being rescheduled for another examination.

H. The commissioner of insurance may provide to a testing service provider under contract with the Department of Insurance any demographic information received by the department on applications relating to examinations taken to qualify for an insurance consultant license if the commissioner requires the provider to review and analyze examination results in conjunction with the education level, gender, native language, race, or ethnicity of examinees.

Acts 2016, No. 312, §1.



RS 22:1808.3 - Application for license

§1808.3. Application for license

A. A person applying for a resident insurance consultant license shall apply to the commissioner of insurance on the application promulgated by the Department of Insurance and declare under penalty of refusal, suspension, or revocation of the license that the statements made in the application are true, correct, and complete to the best of the individual's knowledge and belief. Before approving the application, the commissioner shall find that the individual:

(1) Is at least eighteen years of age.

(2) Resides in the state or maintains his principal place of business in the state.

(3) Is not disqualified for having committed any act that is a ground for denial, suspension, or revocation as set forth in R.S. 22:1808.8.

(4) Has completed a prelicensing course of study for the lines of authority for which the person has applied, if required.

(5) Has paid the fees set forth in R.S. 22:821.

(6) Has successfully passed the examinations for the lines of authority for which the person has applied.

(7) When applicable, has the written consent of the commissioner of insurance pursuant to 18 U.S.C. 1033, or any successor statute regulating crimes by or affecting persons engaged in the business of insurance whose activities affect interstate commerce.

B.(1)(a) A business entity acting as an insurance consultant is required to obtain an insurance consultant license. Every member, partner, officer, director, stockholder, and employee of the business entity personally engaged in this state in insurance consulting shall be registered with the Department of Insurance under such business entity's license, and each such member, partner, officer, director, stockholder, or employee shall also qualify as an individual licensee for any line of insurance consulting the business entity is licensed to transact. Licensing of any limited liability company or limited liability partnership as an insurance consultant is subject to prior approval of the commissioner of insurance.

(b) The business entity licensee shall notify the commissioner of insurance within thirty days of any change of status of an individual who is registered under the business entity license.

(c) Any business entity operating at more than one location shall notify the commissioner of insurance of each permanent branch location address within thirty days from the date of the opening of the new location. There shall be at least one individual licensed insurance consultant registered with the Department of Insurance for each branch location.

(d) Any business entity which fails to comply with this Subsection shall be subjected to a fine of one hundred dollars for each violation. Any entity against which a fine has been levied shall be given due notice of such action. Upon receipt of this notice, the entity may apply for and shall be entitled to a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

(2) Application shall be made using the application promulgated by the Department of Insurance. Before approving the application, the commissioner of insurance shall find that:

(a) The business entity has paid the fees set forth in R.S. 22:821.

(b) The business entity has designated one or more licensed individual consultants responsible for the business entity's compliance with the insurance laws, rules, and regulations of this state.

(3) When completing the background information portion of the application pertaining to the disclosure of certain lawsuits or arbitration proceedings, corporations, banks, partnerships, and directors shall disclose those proceedings occurring within the past five years which are considered to be material under generally accepted accounting principles for purposes of financial statement disclosure.

C.(1) The commissioner of insurance may require any documents deemed necessary to verify the information contained in an application.

(2)(a) In order to make a determination of license eligibility, the commissioner of insurance shall require a full set of fingerprints from each applicant and shall submit the fingerprints and the fees required to perform the criminal history record checks to the Louisiana Bureau of Criminal Identification and Information for state and national criminal history record checks.

(b) The commissioner of insurance may contract for the collection, transmission, and re-submission of fingerprints required pursuant to this Part. If the commissioner of insurance does so, the fee for collecting and transmitting fingerprints and the fee for the criminal history record check shall be payable directly to the contractor by the applicant. The commissioner of insurance may agree to a reasonable fingerprinting fee to be charged by the contractor.

(c)(i) The commissioner of insurance shall treat and maintain an applicant's fingerprints and any criminal history record information obtained pursuant to this Part as confidential and shall apply security measures consistent with the Criminal Justice Information Services Division of the Federal Bureau of Investigation standards for the electronic storage of fingerprints and necessary identifying information and limit the use of records solely to the purposes authorized in this Part.

(ii) The fingerprints and any criminal history record information shall be exempt from the Public Records Law, R.S. 44:1 et seq., shall not be subject to subpoena, other than a subpoena issued in a criminal proceeding or investigation, shall be confidential by law and privileged, and shall not be subject to discovery or admissible in evidence in any private civil action.

D. Any license issued pursuant to an application claiming residency, as defined in R.S. 22:46, shall constitute an election of residency in the state, and shall be void if the licensee while maintaining a resident license also maintains a license in, or thereafter submits an application for a license in, any other state or other jurisdiction stating that the applicant is a resident of such other state or jurisdiction, or if the licensee ceases to be a resident of this state.

Acts 2016, No. 312, §1.



RS 22:1808.4 - License

§1808.4. License

A. Unless denied licensure pursuant to R.S. 22:1808.8, persons who have met the requirements of this Part shall be issued an insurance consultant license. An insurance consultant may receive qualification for a license in one or more of the following lines of authority:

(1) Life, which provides insurance coverage on human lives including benefits of endowment and annuities, and may include benefits in the event of death or dismemberment by accident and benefits for disability income.

(2) Health and accident, which provides insurance coverage for sickness, bodily injury, or accidental death, and may include benefits for disability income.

(3) Variable life and variable annuity products.

(4) Property, which provides insurance coverage for the direct or consequential loss or damage to property of every kind.

(5) Casualty, which provides insurance coverage against legal liability, including that for death, injury or disability, or damage to real or personal property.

B. Subject to the requirements of Subsection C of this Section, an insurance consultant license shall remain in effect, unless revoked, suspended, or denied renewal or reinstatement, as long as all applicable fees are paid and education requirements are satisfied, until the license expires or is surrendered by the holder thereof.

C.(1) Every licensed consultant shall file an application for renewal of his license every two years, by notifying the commissioner of insurance, by methods prescribed by the commissioner, of the licensee's intention to renew his license as a consultant.

(2) Any licensee who fails to file timely for license renewal shall be charged a late fee as authorized by R.S. 22:821.

(3)(a) Prior to the filing date for the application for renewal of a license, the licensee shall comply with the continuing education requirements in R.S. 22:1573 for the lines of insurance being renewed.

(b) Such consultant shall file with the commissioner of insurance, by a method prescribed by the commissioner, satisfactory certification of completion of the continuing education requirements.

(c) Any failure to fulfill the continuing education requirements shall result in the expiration of the license.

D. An insurance consultant who allows his license to lapse may, within two years from the expiration date of the license, reinstate the same license upon proof of fulfilling all continuing education requirements through the date of reinstatement and upon payment of all fees due. If the license has been lapsed for more than two years, the applicant shall fulfill the requirements for issuance of a new license.

E. A licensed insurance consultant who is unable to comply with license renewal procedures due to military service or other extenuating circumstance, such as a long-term medical disability, may request a waiver of those procedures. The consultant may also request a waiver of any examination requirement or any other fine or sanction imposed for failure to comply with renewal procedures.

F. The license shall state the name and mailing address of the licensee, date of issuance, the renewal or expiration date, the line or lines of insurance covered by the license, and such other information as the commissioner of insurance deems necessary.

G. Every licensee shall notify the commissioner, by any means acceptable to the commissioner, of any change of address, legal name, or information submitted on the application within thirty days of the change. Failure to file such change within the required time shall result in the imposition of a fifty-dollar penalty per violation. Any person against whom a penalty has been levied shall be given due notice of such action. Upon receipt of this notice, the licensee may apply for and shall be entitled to a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

H. A duplicate license may be issued for any lost, stolen, or destroyed license issued pursuant to this Part upon a request by the licensee, by a method prescribed by the commissioner, setting forth the facts of such loss, theft, or destruction, together with a fee as authorized by R.S. 22:821.

I. In order to assist in the performance of the commissioner's duties, the commissioner may contract with nongovernmental entities, including the National Association of Insurance Commissioners (NAIC) or any affiliates or subsidiaries that the NAIC oversees, to perform any ministerial functions, including the collection of fees, related to consultant licensing that the commissioner and the nongovernmental entity may deem appropriate.

Acts 2016, No. 312, §1.



RS 22:1808.5 - Nonresident licensing

§1808.5. Nonresident licensing

A. Unless denied licensure pursuant to R.S. 22:1808.8, a nonresident person shall receive a nonresident consultant license if:

(1) The person is currently licensed as a resident for an equivalent license and in good standing in his home state.

(2) The person has submitted the proper request for licensure and has paid the fees required by R.S. 22:821.

(3) The person has submitted or transmitted to the commissioner of insurance the application for licensure that the person submitted to his home state.

(4) The person's home state awards nonresident consultant licenses to residents of this state on the same basis.

B.(1) The commissioner of insurance may verify the consultant's licensing status through the consultant database maintained by the National Association of Insurance Commissioners, its affiliates, or subsidiaries.

(2) Whenever, by the laws or regulations of any other state or jurisdiction, any limitation of rights and privileges, conditions precedent, or any other requirements are imposed upon residents of this state who are nonresident applicants or licensees of such other state or jurisdiction in addition to, or in excess of, those imposed on nonresidents pursuant to this Part, the same requirements shall be imposed upon such residents of such other state or jurisdiction.

(3)(a) The commissioner of insurance shall not issue a license to any nonresident applicant until such applicant has filed forms approved by the commissioner which designate the commissioner as his true and lawful agent, upon whom may be served all lawful process in any action, suit, or proceeding instituted by or on behalf of any interested person arising out of the applicant's insurance business in this state. The designation shall constitute an agreement that such service of process has the same legal force and validity as personal service of process upon the person in the state.

(b) The service of process upon any such licensee in any action or proceeding in any court of competent jurisdiction may be made by a party serving the commissioner of insurance with appropriate copies thereof and the payment to him of the fee authorized by R.S. 22:821.

(c) The commissioner of insurance shall, within ten days of being served, forward a copy of such process by registered or certified mail, return receipt requested, to the licensee at his last known address of record or principal place of business, and the commissioner shall maintain copies of all such processes so served upon him.

(4) The service of process upon any such licensee in any action or proceeding instituted by the commissioner of insurance pursuant to this Part shall be made by the commissioner by mailing such process by registered or certified mail, return receipt requested, to the licensee at his last known address of record or principal place of business.

C. A nonresident consultant who moves from one state to another state or a resident consultant who moves from this state to another state shall file a change of address and provide certification from the new resident state within thirty days of the change of legal residence. No fee or license application is required.

Acts 2016, No. 312, §1.



RS 22:1808.6 - Exemption from examination

§1808.6. Exemption from examination

A. An individual who applies for an insurance consultant license in this state who was previously licensed as a resident insurance consultant for the same lines of authority in another state shall not be required to complete any prelicensing education or examination. This exemption is available only if the person is currently licensed in that state or if the application is received within ninety days of the cancellation of the applicant's previous license and if the prior state issues a certification that, at the time of cancellation, the applicant was in good standing in that state or by the National Association of Insurance Commissioners, its affiliates or subsidiaries, and the certification indicates that the consultant is or was licensed in good standing for the line of authority requested.

B. A person licensed as an insurance consultant in another state who moves to this state shall make application within ninety days of establishing legal residence in this state to become a resident licensee pursuant to R.S. 22:1808.3. No prelicensing education or examination shall be required of that person to obtain a consultant license for any line of authority previously held in the prior state except where the commissioner of insurance determines otherwise by regulation.

C. Resident applicants shall be exempt from the requirement of an examination for a license covering the same line or lines of insurance for which the applicant was licensed under a similar license in this state within two years from the date of expiration of the previous license, unless such previous license was revoked or suspended or renewal was refused by the commissioner.

Acts 2016, No. 312, §1.



RS 22:1808.7 - Assumed names

§1808.7. Assumed names

A. An insurance consultant doing business under any name other than the consultant's legal name is required to notify the commissioner of insurance prior to using the assumed name. Prior to the use of or changes to any trade name or names, an insurance consultant shall provide written notification of such use or change to the commissioner, on a form prescribed by the commissioner. A certified copy of registration from the secretary of state shall accompany the application for a trade name.

B. The use by any insurance consultant of a nonapproved trade name shall subject such person to a fine not exceeding two hundred fifty dollars. Additionally, if the insurance consultant continues to utilize a nonapproved trade name for ten or more days after being notified by the commissioner to cease using the nonapproved trade name, the insurance consultant will be subject to an additional fine not to exceed five thousand dollars. If applicable, an insurance consultant shall comply with the provisions of R.S. 51:281 et seq.

Acts 2016, No. 312, §1.



RS 22:1808.8 - License denial, suspension, nonrenewal, or revocation

§1808.8. License denial, suspension, nonrenewal, or revocation

A. The commissioner of insurance may place on probation, suspend, revoke, or refuse to issue, renew, or reinstate an insurance consultant license, or may levy a fine not to exceed five hundred dollars for each violation occurring, up to ten thousand dollars aggregate for all violations in a calendar year per applicant or licensee, or any combination of these actions, for any one or more of the following causes:

(1) Failing to comply with any prerequisite of state or federal law or regulations for the issuance of such license.

(2) Providing incorrect, misleading, incomplete, or materially false information, or omission of material information, in the license or renewal application.

(3) Failing to account for or remit any premiums, monies, or properties belonging to another which come into the possession of the applicant in the course of doing insurance business, or improperly withholding, misappropriating, converting, or failing to timely remit any premiums, monies, or properties received in the course of doing insurance business, whether such premiums, monies, or properties belong to policyholders, insurers, beneficiaries, claimants, or others.

(4) Using fraudulent, coercive, or dishonest practices or misrepresentation, or demonstrating incompetence, untrustworthiness, or financial irresponsibility in the conduct of business such as might endanger the public.

(5) Misrepresenting the terms of an actual or proposed insurance contract, binder, rider, plan, or application for insurance, including all forms or documents that are attached, or will be attached, to an actual or proposed insurance contract, binder, rider, plan, or application for insurance.

(6) Having admitted or been found to have committed any insurance unfair trade practice under R.S. 22:1961 et seq. or fraud under R.S. 22:1964 et seq.

(7) The conviction or nolo contendere plea to any felony, participation in a pretrial diversion program pursuant to a felony charge, suspension and deferral of sentence and probation pursuant to Code of Criminal Procedure Article 893, or conviction of any misdemeanor involving moral turpitude or public corruption.

(8) Obtaining or attempting to obtain a license through misrepresentation or fraud, or improperly using notes or any other reference material to complete an examination for an insurance license, or otherwise cheating or attempting to cheat on an examination for an insurance license of any kind.

(9) The adjudication of bankruptcy with debts related to the receipt or transmittal of insurance premiums or other funds to an insurer or insured in any fiduciary capacity of the applicant, or issuance to the Department of Insurance of an insufficient fund or no-fund check.

(10) Forging another's name to an application for insurance or to any document related to an insurance transaction.

(11) Having an insurance consultant license, or its equivalent, denied, suspended, or revoked in this or any other state, province, district, or territory.

(12) Violating of any insurance laws of the United States, this state or any state, province, district, or territory, or violating any lawful rule, regulation, subpoena, or order of the commissioner of insurance or of the insurance officials of another state.

(13) Refusing to submit physical evidence of identity or the conviction of a felony, in accordance with R.S. 22:1922(B) and (C).

(14) Failing to comply with an administrative or court order imposing a child support obligation.

(15) Failing to pay state income taxes or comply with any administrative or court order directing payment of state income taxes.

(16) Employing or allowing to associate with his business, in any manner, any person engaged in the business of insurance who has been convicted of a felony under the laws of this state or any other state, the United States, or any foreign country. As used in this Part, "business of insurance" means the writing of insurance or the reinsuring of risks by an insurance consultant or insurer, including all acts necessary or incidental to such writing or reinsuring, and the activities of persons who act as, or are, officers, directors, agents, or employees of consultants or insurers, or who are other persons authorized to act on behalf of such persons.

(17) The conviction of a felony involving dishonesty or breach of trust pursuant to 18 U.S.C. 1033 and 1034, without written consent from the commissioner of insurance pursuant to 18 U.S.C. 1033, or any successor statute regulating crimes by or affecting persons engaged in the business of insurance whose activities affect interstate commerce.

B. If the commissioner denies any application for a license in accordance and compliance with R.S. 49:961, the commissioner shall notify the applicant and advise the applicant in writing of the reasons for the denial. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

C. In the event the commissioner suspends or revokes a license, or refuses the renewal or reinstatement of a license, or levies a fine, with or without suspension, revocation, or refusal to renew a license, the commissioner, in accordance and compliance with R.S. 49:961, shall notify the licensee in writing of the determination. Any such suspension or revocation of a license, or refusal to renew or reinstate a license, shall include all lines of insurance for which the licensee was authorized. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

D. The license of a business entity may be suspended or revoked, or renewal or reinstatement thereof may be refused, or a fine may be levied, with or without a suspension, revocation, or refusal to renew a license, if the commissioner finds, in accordance and compliance with R.S. 49:961, that an individual licensee's violation was known or should have been known by one or more of the partners, officers, or managers acting on behalf of the business entity and the violation was not reported to the Department of Insurance and no corrective action was undertaken timely. Any such suspension or revocation of a license, or refusal to renew or reinstate a license, shall include all lines of insurance for which the licensee was authorized.

E.(1) No licensee whose license has been revoked pursuant to this Section shall be entitled to file another application for a license within one year from the effective date of such revocation, or, if judicial review of such revocation is sought, within one year from the date of final court order or decree affirming such revocation. A subsequent application, when filed, may be refused by the commissioner of insurance unless the applicant shows good cause why the revocation of his license should not be deemed a prohibition to the issuance of a new license.

(2) Any license which has been reissued following revocation shall be revoked for a period not to exceed five years upon a second violation by the licensee of any of the provisions of this Section. No licensee whose license has been revoked pursuant to this Paragraph shall be entitled to file another application for a license within the revocation period. A subsequent application, when filed, may be refused by the commissioner of insurance unless the applicant shows good cause why the revocation of his license should not be deemed a prohibition to the issuance of a new license.

F. Upon suspension, revocation, or termination of the license of a resident of this state, the commissioner shall notify the National Association of Insurance Commissioners and the proper insurance official of each state for whom the commissioner has executed a certificate as provided for herein.

G. If the commissioner revokes or suspends any nonresident's license through a proceeding pursuant to this Section, he shall promptly notify the appropriate insurance official of the licensee's place of residency of such action and of the particulars thereof.

H. The commissioner of insurance shall retain the authority to enforce the provisions of, and impose any penalty or remedy authorized by, this Section against any person who is under investigation for or charged with a violation of this Section, even if the person's license has been surrendered or has lapsed by operation of law.

Acts 2016, No. 312, §1.



RS 22:1808.9 - Commissions

§1808.9. Commissions

A. No person or business entity licensed and acting as an insurance consultant under a written agreement pursuant to R.S. 22:1808.11, shall accept any commission, service fee, brokerage, or other valuable consideration for selling, soliciting, or negotiating insurance in this state.

B.(1) No member of an insurance advisory committee of any state agency, board, commission, or of any political subdivision of this state, including but not limited to school boards, levee boards, deep water port commissions, deep water port, harbor and terminal districts, and the Louisiana Stadium and Exposition District, shall split, pass on, or share with any insurance consultant or other person who is not a member of his own firm or corporation and is not a member of such an insurance advisory committee, all or any portion of the commission derived by such committee from the purchase of insurance by such state agency, board, commission, or political subdivision of the state without express authorization by official action of such state agency, board, commission, or political subdivision of the state. Any insurance consultant or other person who is not a member of such firm or corporation and is not a member of such an insurance advisory committee who receives without authorization all or any portion of such commission shall also be in violation of this Section.

(2) Any person who violates the provisions of this Section shall, upon conviction, be fined not less than one thousand dollars, nor more than five thousand dollars per violation, or imprisoned for not more than two years, or both.

(3) Any conviction for a violation of the provisions of this Section shall constitute grounds for suspension or revocation by the commissioner of insurance of the license of such insurance consultant, in addition to those grounds of R.S. 22:1808.8.

Acts 2016, No. 312, §1.



RS 22:1808.10 - Reciprocity; non-reciprocal states or other jurisdictions

§1808.10. Reciprocity; non-reciprocal states or other jurisdictions

A. The commissioner of insurance shall waive any requirements for a nonresident license applicant with a valid license from his home state, except the requirements imposed by R.S. 22:1808.5, if the applicant's home state awards nonresident licenses to residents of this state on the same basis.

B. A nonresident consultant's satisfaction of his home state's continuing education requirements for licensed insurance consultants shall constitute satisfaction of this state's continuing education requirements if the nonresident consultant's home state recognizes the satisfaction of its continuing education requirements imposed upon consultants from this state on the same basis.

C. Whenever, by the laws or regulations of any other state or jurisdiction, any limitation of rights and privileges, conditions precedent, or any other requirements are imposed upon residents of this state who are nonresident applicants or licensees of such other state or jurisdiction in addition to, or in excess of, those imposed on nonresidents pursuant to this Part, the same such requirements shall be imposed upon such residents of such other state or jurisdiction. This Part shall not apply to fees, which shall be as authorized by R.S. 22:821.

Acts 2016, No. 312, §1.



RS 22:1808.11 - Disclosure agreement and compensation

§1808.11. Disclosure agreement and compensation

A. Prior to providing consulting services, a person licensed as a consultant pursuant to this Part shall disclose all of the following in a written contract signed by the party receiving the consulting services:

(1) The services to be provided by the consultant to the insured and prospective insureds.

(2) The beginning and ending date of the agreement.

(3) Any insurance to which the contract for consulting services applies.

(4) The arrangements for compensation of the consultant, whether by a flat rate, hourly rate, or other valuable consideration.

(5) Whether the consultant is dually licensed as an insurance producer.

(6) Whether the consultant has any financial or business interest in or affiliation with any insurance producer, broker, or insurance company involved within the scope of the consulting work.

B. A copy of every consulting contract shall be retained by the consultant for not less than five years after the expiration of the consulting contract.

C. No licensed insurance consultant may receive any fee for consulting services, unless such compensation is based upon a prior written contract as required by this Section.

D. If a licensed insurance consultant has received the compensation outlined in the written consulting contract, it shall be conclusively presumed that the licensee was acting as a consultant with respect to any transactions related to the contract.

E. A consulting contract shall be made available to the Louisiana Department of Insurance within ten days of a written request.

Acts 2016, No. 312, §1.



RS 22:1808.12 - Prohibited acts

§1808.12. Prohibited acts

A.(1) No person licensed and acting as an insurance consultant under a written agreement pursuant to R.S. 22:1808.11, shall sell, solicit, make an application for, procure, negotiate for, or place for others, any policies for any lines of insurance.

(2) No insurer or insurance producer shall pay any money or commission or brokerage, or give or allow any valuable consideration or compensation to any person or business entity duly licensed and acting as an insurance consultant under a written agreement pursuant to R.S. 22:1808.11.

(3) A consultant who is also licensed as an insurance producer shall not, when representing himself as an insurance consultant under a written agreement pursuant to R.S. 22:1808.11, solicit, sell, or negotiate contracts of insurance or otherwise act as an insurance producer, and shall not receive directly or indirectly from an insurance company, broker, or insurance producer any money or commission or brokerage, or give or allow any valuable consideration or compensation for the solicitation, negotiation, application, sale or placement of insurance coverages which were the subject of a written consulting contract as required by R.S. 22:1808.11 during the term of the written consulting contract.

(4) An insurance producer who has a financial or business interest or affiliation with an insurance consultant acting as a consultant under a written contract as required by R.S. 22:1808.11, shall not solicit, negotiate or sell insurance, either directly or indirectly, with respect to the insurance risks of the insured or prospective insured which were the subject of the consulting contract during the term of the written consulting contract.

(5) An insurance consultant shall not have a direct or indirect financial interest in any aspect of their consulting work, other than the consulting fee compensation established in the written contract with the insured.

(6) An insurance consultant shall not solicit employment or engagement, directly or indirectly, for or on behalf of any insurance producer, attorney at law, contractor, or other person with which the insurance consultant has a business relationship or financial interest. Nothing in this Part shall be interpreted to prevent an insurance consultant from recommending a particular insurance producer, attorney, contractor, or other person; however, the insurance consultant is prohibited from collecting any fee, compensation, or other valuable consideration for such referral.

(7) An insurance consultant shall not engage in the unauthorized practice of law as defined in R.S. 37:212 and 213.

B.(1) Whoever violates this Section shall, upon conviction, be fined not less than two thousand dollars, nor more than fifty thousand dollars, or imprisoned with or without hard labor, for not more than three years, or both.

(2) Any conviction for violation of this Section shall constitute grounds for the immediate suspension or revocation by the commissioner of insurance of the license of such insurance consultant to sell insurance, in addition to those grounds set forth in R.S. 22:1808.8.

C. Nothing in this Section shall prohibit an insurance producer from receiving reimbursement of expenses or an agency fee for services provided as the producer of record as authorized pursuant to R.S. 22:855(B).

Acts 2016, No. 312, §1.



RS 22:1808.13 - Reporting of actions

§1808.13. Reporting of actions

A. An insurance consultant shall report to the commissioner of insurance any administrative action taken against the consultant in another jurisdiction or by another governmental agency in this state within thirty days of the final disposition of the matter. This report shall include a copy of the order, consent to order, or other relevant legal documents.

B. Within thirty days of a conviction in district court of an offense pursuant to R.S. 22:1808.8(A)(7), a consultant shall report such conviction to the commissioner and provide a copy of the bill of information or indictment.

C. Without in any way limiting or affecting any other civil or criminal remedies or consequences, any person who intentionally withholds or intentionally fails to timely report information as required by this Part shall be guilty of violating R.S. 22:1808.8(A)(12).

Acts 2016, No. 312, §1.



RS 22:1809 - Redesignated as R.S. 22:370 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1809. Redesignated as R.S. 22:370 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1810 - Redesignated as R.S. 22:371 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1810. Redesignated as R.S. 22:371 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1811 - Payment of claims; life policies; penalty

CHAPTER 6. PAYMENT OF CLAIMS

PART I. LIFE INSURANCE CLAIMS PAYMENTS

§1811. Payment of claims; life policies; penalty

All death claims arising under policies of insurance issued or delivered within this state shall be settled by the insurer within sixty days after the date of receipt of due proof of death, and if the insurer fails to do so without just cause, the amount due shall bear interest at the rate of eight percent per annum from date of receipt of due proof of death by the insurer until paid.

Acts 1958, No. 125. Amended by Acts 1980, No. 477, §1; Redesignated from R.S. 22:656 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1811 redesignated as R.S. 22:372 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1812 - Redesignated as R.S. 22:373 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1812. Redesignated as R.S. 22:373 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1821 - Payment of claims; health and accident policies; prospective review; penalties; self-insurers; telemedicine reimbursement by insurers

PART II. HEALTH AND ACCIDENT INSURANCE CLAIMS PAYMENTS

SUBPART A. HEALTH AND ACCIDENT INSURANCE CLAIMS

PAYMENTS - GENERAL PROVISIONS

§1821. Payment of claims; health and accident policies; prospective review; penalties; self-insurers; telemedicine reimbursement by insurers

A. All claims arising under the terms of health and accident contracts issued in this state, except as provided in Subsection B of this Section, shall be paid not more than thirty days from the date upon which written notice and proof of claim, in the form required by the terms of the policy, are furnished to the insurer unless just and reasonable grounds, such as would put a reasonable and prudent businessman on his guard, exist. The insurer shall make payment at least every thirty days to the assured during that part of the period of his disability covered by the policy or contract of insurance during which the insured is entitled to such payments. Failure to comply with the provisions of this Section shall subject the insurer to a penalty payable to the insured of double the amount of the health and accident benefits due under the terms of the policy or contract during the period of delay, together with attorney fees to be determined by the court. Any court of competent jurisdiction in the parish where the insured lives or has his domicile, excepting a justice of the peace court, shall have jurisdiction to try such cases.

B. All claims for accidental death arising under the terms of health and accident contracts where such contracts insure against accidental death shall be settled by the insurer within sixty days of receipt of due proof of death and should the insurer fail to do so without just cause, then the amount due shall bear interest at the rate of six percent per annum from date of receipt of due proof of death by the insurer until paid.

C. Any person, partnership, corporation or other organization, or the State of Louisiana which provides or contracts to provide health and accident benefit coverage as a self-insurer for his or its employees, stockholders, or any other persons, shall be subject to the provisions of this Section, including the provisions relating to penalties and attorney fees, without regard to whether the person or organization is a commercial insurer; however, this Section shall not apply to collectively bargained union welfare plans other than health and accident plans.

D.(1) In any event where the contract between an insurer or self-insurer and the insured is issued or delivered in this state and contains a provision that in non-emergency cases the insured is required to be prospectively evaluated through a pre-hospital admission certification, pre-inpatient service eligibility program, or any similar pre-utilization review or screening procedure prior to the delivery of contemplated hospitalization, inpatient or outpatient health care, or medical services which are prescribed or ordered by a duly licensed health care provider who possesses admitting and clinical staff privileges at an acute care health care facility or ambulatory surgical care facility, the insurer, self-insurer, third-party administrator, or independent contractor shall be held liable in damages to the insured only for damages incurred or resulting from unreasonable delay, reduction, or denial of the proposed medically necessary services or care according to the information received from the health care provider at the time of the request for a prospective evaluation or review by the duly licensed health care provider, as provided in the contract; such damages shall be limited solely to the physical injuries which are the direct and proximate cause of the unreasonable delay, reduction, or denial as further defined in this Subsection together with reasonable attorney fees and court costs.

(2)(a) Any insurer, health maintenance organization, preferred provider organization, or other managed care organization requirement that the insured be prospectively evaluated through a pre-hospital admission certification, pre-inpatient service eligibility program, or any similar pre-utilization review or screening procedure shall be inapplicable to an emergency medical condition.

(b) Every insurer, health maintenance organization, preferred provider organization, or other managed care organization which includes emergency medical services as part of its policy or contract, shall provide coverage and shall subsequently pay providers for emergency medical services provided to an insured, enrollee, or patient who presents himself with an emergency medical condition. This Subparagraph shall not be construed to require coverage for illnesses, conditions, diseases, equipment, supplies, or procedures or treatments which are not otherwise covered under the terms of the insured's policy or contract. The provisions of this Subparagraph shall not apply to hospital indemnity, disability, or renewable limited benefit supplemental health insurance policies authorized to be issued in this state.

(c) An insurer, health maintenance organization, preferred provider organization, or other managed care organization shall not retrospectively deny or reduce payments to providers for emergency medical services of an insured, enrollee, or patient even if it is determined that the emergency medical condition, initially presented is later identified through screening not to be an actual emergency, except in the following cases:

(i) Material misrepresentation, fraud, omission, or clerical error.

(ii) Any payment reductions due to applicable co-payments, co-insurance, or deductibles which may be the responsibility of the insured.

(iii) Cases in which the insured does not meet the emergency medical condition definition, unless the insured has been referred to the emergency department by the insured's primary care physician or other agent acting on behalf of the insurer.

(d) Every insurer, health maintenance organization, preferred provider organization, or other managed care organization shall inform its insureds, enrollees, patients, and affiliated providers about all applicable policies related to emergency care access, coverage, payment, and grievance procedures. It is the ultimate responsibility of the insurer, health maintenance organization, or preferred provider organization to inform any contracted third party administrator, independent contractor, or primary care provider about the emergency care provisions contained in this Paragraph.

(e) Failure to comply with the provisions of Subparagraphs (a), (b), and (c) of this Paragraph shall subject the insurer, health maintenance organization, preferred provider organization, or other managed care organization to penalties as provided for in Subsection A of this Section and to penalties for violations as provided in R.S. 22:1969.

(f) The provisions of this Paragraph shall not apply to medical benefit plans that are established under and regulated by the Employment Retirement Income Security Act of 1974.

(g) As used in this Paragraph, the following definitions shall apply:

(i) "Emergency medical condition" is a medical condition of recent onset and severity, including severe pain, that would lead a prudent layperson, acting reasonably and possessing an average knowledge of health and medicine, to believe that the absence of immediate medical attention could reasonably be expected to result in:

(aa) Placing the health of the individual, or, with respect to a pregnant woman, the health of the woman or her unborn child, in serious jeopardy.

(bb) Serious impairment to bodily function.

(cc) Serious dysfunction of any bodily organ or part.

(ii) "Emergency medical services" are those medical services necessary to screen, evaluate, and stabilize an emergency medical condition.

(iii) "Managed care organization" means a licensed insurance company, hospital or medical benefit plan or program, health maintenance organization, integrated health care delivery system, an employer or employee organization, or a managed care contractor which operates a managed care plan. A managed care organization may include but is not limited to a preferred provider organization, health maintenance organization, exclusive provider organization, independent practice association, clinic without walls, management services organization, managed care services organization, physician hospital organization, and hospital physician organization.

(iv) "Managed care plan" means a plan operated by a managed care entity which provides for the financing and delivery of health care and treatment services to individuals enrolled in such plan through its own employed health care providers or contracting with selected specific providers that conform to explicit selection, standards, or both. A managed care plan also customarily has a formal organizational structure for continual quality assurance, a certified utilization review program, dispute resolution, and financial incentives for individual enrollees to use the plan's participating providers and procedures.

(3)(a) For the purposes of this Subsection, a period of two working days from the time of the duly licensed health care provider's request to the insurer, self-insurer, third party administrator, or independent contractor for a pre-hospital admission or pre-inpatient service eligibility certification or any similar pre-utilization review or screening procedure confirmation until the receipt by the duly licensed health care provider of such insurer's, self-insurer's, third party administrator's, or independent contractor's certification, approval, or denial of the contemplated hospitalization, inpatient or outpatient health care, or medical services, shall not be considered unreasonable.

(b) For the purposes of this Subsection, a period in excess of two working days from the time of the duly licensed health care provider's request to the insurer, self-insurer, third party administrator, or independent contractor for a pre-hospital admission or pre-inpatient service eligibility certification or any similar pre-utilization review or screening procedure confirmation until the receipt by the duly licensed health care provider of such insurer's, self-insurer's, third party administrator's, or independent contractor's certification, approval, or denial of the contemplated hospitalization, inpatient or outpatient health care, or medical services may be considered unreasonable depending on the circumstances of each individual case.

(c) For the purposes of this Subsection, the term "unreasonable reduction" shall mean the decreasing or limiting of either of the following:

(i) Previously certified or approved health care or medical services as contracted for between the insurer and insured.

(ii) Continued hospitalization and medical services without providing a procedure or method for certifying an extension of hospitalization and medical services by the insurer's or self-insurer's review or screening procedure in the event of continued hospitalization or medical attention, or both, as deemed medically necessary according to current established medical criteria.

(d) For the purposes of this Subsection, an "unreasonable denial" shall mean the failure to do any of the following:

(i) Review a request from a duly licensed health care provider by the insurer's or self-insurer's review or screening procedure.

(ii) Review a request from the insured within the time period as provided for in the contract between the insurer or self-insurer and the insured, which time period shall not exceed two work days as provided for in Subparagraph (a) of this Paragraph.

(iii) Deliver the contracted for health care or medical services previously certified or approved by the insurer's or self-insurer's review or screening procedure for medically necessary treatment or care as mandated by and provided for in the contract between the insurer or self-insurer and the insured.

(iv) Review a request from a duly licensed health care provider by the insurer's or self-insurer's review or screening procedure for an extension of the original certified or approved duration of health care or medical services.

(v) Extend the original certified or approved duration of hospitalization, health care or medical services requested by a duly licensed health care provider by the insurer's or self-insurer's review or screening procedure when treatment or care is deemed medically necessary according to current established medical criteria.

(e) For the purposes of this Subsection, "medically necessary treatment or care" shall mean contemplated hospitalization, inpatient or outpatient health care, or medical services recommended for appropriate treatment or care in accordance with nationally accepted current medical criteria.

(4) Any court of competent jurisdiction in the parish where the insured lives or has his domicile, excepting a justice of the peace court, has jurisdiction of cases arising under the provisions of Paragraph (1) of this Subsection.

E. No action for the recovery of penalties or attorney fees provided in this Section shall be brought after the expiration of one year after the date proofs of loss are required to be filed.

F.(1) Notwithstanding any provision of any policy or contract of insurance or health benefits issued, whenever such policy provides for payment, benefit, or reimbursement for any health care service, including but not limited to diagnostic testing, treatment, referral, or consultation, and such health care service is performed via transmitted electronic imaging or telemedicine, such a payment, benefit, or reimbursement under such policy or contract shall not be denied to a licensed physician conducting or participating in the transmission at the originating health care facility or terminus who is physically present with the individual who is the subject of such electronic imaging transmission and is contemporaneously communicating and interacting with a licensed physician at the receiving terminus of the transmission. The payment, benefit, or reimbursement to such a licensed physician at the originating facility or terminus shall not be less than seventy-five percent of the reasonable and customary amount of payment, benefit, or reimbursement which that licensed physician receives for an intermediate office visit.

(2) Any health care service proposed to be performed or performed via transmitted electronic imaging or telemedicine under this Subsection shall be subject to the applicable utilization review criteria and requirements of the insurer. Terminology in a health and accident insurance policy or contract that either discriminates against or prohibits such a method of transmitted electronic imaging or telemedicine shall be void as against public policy of providing the highest quality health care to the citizens of the state.

(3) The provisions of this Subsection shall not apply to limited benefit health insurance policies or contracts authorized to be issued in the state.

G. Repealed by Acts 1999, No. 1017, §2, eff. July 9, 1999.

Acts 1958, No. 125. Amended by Acts 1960, No. 287, §1; Acts 1979, No. 240, §1; Acts 1985, No. 429, §1; Acts 1989, No. 773, §1, eff. Jan. 1, 1990; Acts 1990, No. 872, §1, eff. July 25, 1990; Acts 1995, No. 391, §1, eff. June 16, 1995; Acts 1997, No. 846, §1, eff. July 10, 1997; Acts 1997, No. 1313, §1; Acts 1999, No. 1017, §2, eff. July 9, 1999; Redesignated from R.S. 22:657 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011; Acts 2012, No. 271, §1.

NOTE: See Acts 1997, No. 1313, §3, for definition of health maintenance organization.



RS 22:1822 - Proceeds from health care payments; notice to patient, creditor

§1822. Proceeds from health care payments; notice to patient, creditor

A. Any entity, including a health care provider as defined by R.S. 40:1231.1, receiving health insurance payments from a health insurer or other payor of health care benefits shall provide written notice to the patient, policyholder, or insured of the receipt of the payment within ten working days of receipt of a written request for such notice by certified mail.

B.(1) The person who is entitled to receipt of the payment may file suit to recover the monies due, plus attorney fees and court costs. Such suit may be filed no sooner than thirty days after the payment has been posted to the account of the health care provider.

(2) Nothing in this Section shall affect the right of subrogation by the insurer or health care provider.

(3) The notice requirement to the patient, policyholder, or insured shall not apply if the health insurer or other payor of health care benefits making payments to the health care provider sends notification of payment to the patient, policyholder, or insured.

Acts 1997, No. 1385, §1; Redesignated from R.S. 22:674 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1823 - Hospitalization insurance, exclusion of payments to medical facilities owned or operated by state or for services reimbursed by medical assistance

§1823. Hospitalization insurance, exclusion of payments to medical facilities owned or operated by state or for services reimbursed by medical assistance

A. No policy of hospitalization insurance shall be issued after August 31, 1968, by any insurer doing business in this state which excludes payment of benefits to an insured for services rendered to the insured by a medical facility owned or operated by the state of Louisiana or any of its political subdivisions, whether it be a general hospital, a mental hospital, a tubercular hospital, or a geriatric hospital. Any policy provision in violation of this Subsection shall be invalid.

B. No policy of hospitalization insurance shall be issued by any insurer doing business in this state which excludes payment of benefits to an insured or his assignee for services rendered by a physician, hospital, or other provider of medical services, which services are considered reimbursable in whole or in part from federal or state medical assistance funds provided pursuant to Title XIX of the Social Security Act and R.S. 46:153. Any payment in excess of actual charges for such services shall be reimbursed to the appropriate federal or state medical assistance fund by the person or establishment receiving such excess payment.

Added by Acts 1958, No. 246, §1. Amended by Acts 1968, No. 462, §1; Acts 1980, No. 822, §1; Redesignated from R.S. 22:659 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1824 - Uniform claim forms; promulgation, implementation

§1824. Uniform claim forms; promulgation, implementation

A. The Department of Insurance shall promulgate rules and regulations for the establishment of uniform claim forms, in both written form and by electronic means, for all hospital, health, or medical expense insurance policies, hospital or medical service contracts, employee benefit or health maintenance plans, health maintenance organizations (HMOs), health and accident policies, including the Office of Group Benefits programs, or any other insurance contract of that type for the reimbursement of services rendered.

B. The forms prescribed by the Department shall include the National Uniform Bill-82 (UB-82) or its successor for appropriate hospital services, and the current Health Care Financing Administration* (HCFA) Form 1500 or its successor for physical and other appropriate professional services. If, after consultation with insurers, providers, and consumer groups, the commissioner determines that the state assignable portions of either form should be revised, he shall make a revision request to the State Uniform Bill Implementation Committee and if approved, prescribe the use of the revised form.

C. Repealed by Acts 2012, No. 271, §2.

Acts 1993, No. 653, §1; Acts 2001, No. 1178, §2, eff. June 29, 2001; Redesignated from R.S. 22:11 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §2.

*Now Centers for Medicare and Medicaid Services



RS 22:1825 - Billing audit guidelines, rules, and regulations

§1825. Billing audit guidelines, rules, and regulations

A. The commissioner shall, with the consent of the Louisiana Department of Health and in compliance with the Louisiana Administrative Procedure Act, issue such rules, regulations, and orders as shall be necessary to implement a statewide system of billing audit guidelines of health care bills for medical and clinical items and their reimbursement by insurers, health maintenance organizations, preferred provider organizations, self-insured plans, or any other medical expense plan or contract.

B. The rules, regulations, or orders required by Subsection A of this Section shall determine:

(1) The need to bill or rebill a payor of medical or clinical care charges that were not initially incorporated on a reimbursement or payment claim by a provider.

(2) The need to adjust reimbursements and payments undertaken by the payor for items or services that were insufficiently documented.

(3) The need to periodically validate the accuracy of the billing process between provider and payor.

C. The rules, regulations, and orders required by Subsection A of this Section shall include but not be limited to the following parameters:

(1) Exceptions to the rules, regulations, and orders in cases where there exists a negotiated contract between the auditing parties.

(2) An audit fee of one hundred dollars.

(3) Initial payment criteria and alternatives available upon mutual agreement.

(4) Guidelines and qualifications of both internal and external auditors.

(5) Provisions for the payment for any identified unsupported or unbilled charges discovered by the audit parties.

D. The term "billing audit" means a process to determine whether data in a health care record of a provider is supported by services or treatments listed on the bill issued by the provider.

Acts 1993, No. 664, §1; Redesignated from R.S. 22:12 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:1826 - Payment of claims for emergency services provided by noncontracted health care providers

§1826. Payment of claims for emergency services provided by noncontracted health care providers

A. If a health care provider that does not contract with a health insurance issuer files a claim with a health insurance issuer for emergency services rendered, the health insurance issuer shall directly pay such a claim by a noncontracted provider in the amount as determined pursuant to the plan or policy provisions between the enrollee or insured and the health insurance issuer, less any amount representing coinsurance, copayments, deductibles, noncovered services, or any other amounts identified by the health insurance issuer pursuant to the plan or policy provisions, as an amount for which the insured or enrollee is liable. Payment of such claim by the health insurance issuer shall in no circumstances be made directly to the patient, insured, or enrollee.

B. For purposes of this Section,"health insurance issuer" means any entity that offers health insurance coverage through a policy or certificate of insurance subject to state law that regulates the business of insurance. The term shall also include a health maintenance organization, as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of this Title, and nonfederal government plans subject to the provisions of Subpart B of this Part and the Office of Group Benefits.

C. The provisions of this Section shall not apply to limited benefit health insurance policies or contracts.

Acts 2010, No. 340, §1, eff. Nov. 15, 2010.



RS 22:1827 - Submission of health insurance claims

§1827. Submission of health insurance claims

A. No healthcare provider that accepts a patient's health insurance coverage shall require an enrollee or insured to consent to payment for healthcare services as a condition for verification of health insurance coverage for such healthcare services.

B. For purposes of this Section:

(1) "Healthcare services" means services, items, supplies, or drugs for the diagnosis, prevention, treatment, cure, or relief of a health condition, illness, injury, or disease.

(2) "Health insurance coverage" means benefits consisting of medical care provided or arranged for directly, through insurance or reimbursement, or otherwise, and includes healthcare services paid for under any plan, policy, or certificate of insurance.

(3) "Health insurance issuer" means any entity that offers health insurance coverage through a policy or certificate of insurance subject to state law that regulates the business of insurance. For purposes of this Subpart, a "health insurance issuer" shall include a health maintenance organization, as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of this Title, nonfederal government plans subject to the provisions of Subpart B of this Part, and the Office of Group Benefits.

C. Any provision in an agreement between a provider of healthcare services and a health insurance issuer that conflicts with the provisions of this Section shall be deemed null and void.

Acts 2014, No. 555, §1.



RS 22:1831 - Definitions

SUBPART B. MEDICAL CLAIMS

§1831. Definitions

As used in this Subpart, the following terms shall be defined as follows:

(1) "Accepted claim" means either of the following:

(a) A nonelectronic claim on a HCFA 1500 form or Uniform Billing Form 92 (UB92), properly completed according to Medicare guidelines.

(b) An electronic claim in an 837 (ASC X12N 837) format or its successor adopted by the United States Department of Health and Human Services or its successor, in compliance with the provisions of the Health Insurance Portability and Accountability Act (42 USC 1302d et seq. and 45 C.F.R. Parts 160 and 162), that includes all of the following:

(i) Data that is required according to the United States Department of Health and Human Services standards for electronic transactions.

(ii) Data that becomes required due to the situation according to the United States Department of Health and Human Services standards for electronic transactions.

(iii) Data that is required according to notice by the health insurance issuer or its agent to the health care provider or its agent. Such data shall be as described in the Payer's Companion Guide in accordance with the United States Department of Health and Human Services standards for electronic transactions.

(2) "Claim" means a request by a health care provider for payment from a health insurance issuer.

(3) "Clean claim" means an accepted claim that has no defect or impropriety including any lack of required substantiating documentation or other particular circumstance requiring special treatment that prevents timely payment from being made on the claim under this Subpart.

(4) "Correct claims address" means the address appearing on an enrollee's or insured's current identification card issued by the health insurance issuer as the current address at which claims are received, or, if no address appears on the identification card, the current address for receipt of claims provided by the health insurance issuer to the department. The department shall, as a courtesy to the health care industry, maintain a list of such current addresses on its website.

(5) "Commissioner" means the commissioner of insurance.

(6) "Department" means the Department of Insurance.

(7) "Electronic claim" means a claim submitted by a health care provider or its agent to a health insurance issuer in compliance with the provisions of the Health Insurance Portability and Accountability Act (42 USC 1302d et seq. and 45 C.F.R. Parts 160 and 162) and in a format currently adopted by the United States Department of Health and Human Services or its successor.

(8) "Enrollee" or "insured" means an individual who is enrolled or insured by a health insurance issuer for health insurance coverage.

(9) "Exception report" means an electronic communication related to an electronic claim submission of each electronic claim transaction in that submission that is not deemed an accepted claim. Such communication is sent by a health insurance issuer or a health care clearinghouse to a health care provider or a health care clearinghouse from which the electronic claim transaction was received.

(10) "Health care clearinghouse" means a public or private entity that does either of the following:

(a) Processes or facilitates the processing of information from another entity in a nonstandard format or containing nonstandard data content into standard data elements or a standard transaction.

(b) Receives a standard transaction from another entity and processes or facilitates the processing of information into a nonstandard format or nonstandard data content for a receiving entity.

(11) "Health care provider" or "provider" means:

(a) A physician or other health care practitioner licensed, certified, registered, or otherwise authorized to perform specified health care services consistent with state law.

(b) A facility or institution providing health care services, including but not limited to a hospital or other licensed inpatient center, ambulatory surgical or treatment center, skilled nursing facility, inpatient hospice facility, residential treatment center, diagnostic, laboratory, or imaging center, or rehabilitation or other therapeutic health setting.

(12) "Health care services" means services, items, supplies, or drugs for the diagnosis, prevention, treatment, cure, or relief of a health condition, illness, injury, or disease.

(13) "Health insurance coverage" or "coverage" means benefits consisting of health care services provided directly, through insurance or reimbursement, or otherwise and including items and services paid for as health care services under any hospital or medical service policy or certificate, hospital or medical service plan contract, preferred provider organization agreement, or health maintenance organization contract offered by a health insurance issuer. However, "health insurance coverage" or "coverage " shall not include benefits due under Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950 or limited benefit and supplemental health insurance policies, benefits provided under a separate policy, certificate, or contract of insurance for accidents, disability income, limited scope dental or vision benefits, or benefits for long-term care, nursing home care, home health care, or specific diseases or illnesses.

(14) "Health insurance issuer" or "issuer" means any entity that offers health insurance coverage through a policy, contract, or certificate of insurance subject to state law that regulates the business of insurance. For purposes of this Subpart, a "health insurance issuer" or "issuer" shall include but not be limited to a health maintenance organization as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of this Title. A "health insurance issuer" or "issuer" shall not include any entity preempted as an employee benefit plan under the Employee Retirement Income Security Act of 1974.

(15) "Health insurance issuer liability" means the contractual liability of a health insurance issuer for covered health care services pursuant to the plan or policy provisions between the enrollee or insured and the health insurance issuer.

(a) In the case of a contracted health care provider, "health insurance issuer liability" is the contracted reimbursement rate reduced by the patient responsibility, which includes coinsurance, copayments, deductibles, or any other amounts identified by the health insurance issuer on an explanation of benefits as an amount for which the enrollee or insured is liable for the covered health care services.

(b) In the case of a noncontracted health care provider, or when a contracted reimbursement rate has not been established, "health insurance issuer liability" is the liability pursuant to the plan or policy provisions between a health insurance issuer and its enrollee or insured for the covered health care services.

(16) "Network of providers" or "network" means an entity, including but not limited to a preferred provider organization as defined in R.S. 40:2202(5) and (6), other than a health insurance issuer that, through contracts with health care providers, provides or arranges for access by individuals or groups of individuals eligible for health insurance coverage to health care services by health care providers who are not otherwise or individually contracted directly with a health insurance issuer.

(17) "Nonelectronic claim" means a claim submitted by a health care provider or its agent to a health insurance issuer or its agent using a HCFA 1500 form or a Uniform Billing Form 92 (UB92), as appropriate, or a successor to either of these forms adopted by the National Uniform Billing Committee or its successor.

(18) "Paid" means the transfer by the health insurance issuer or its agent of the amount of the health insurance issuer liability on either of the following dates:

(a) The date of mailing of a check via the United States Postal Service or a commercial carrier to the correct address.

(b) The date of electronic transfer of funds.

(19) "Received" or "receipt" means:

(a) For a nonelectronic claim:

(i) For a claim mailed via the United States Postal Service for which no return receipt is requested, the physical receipt of the claim by the health insurance issuer or its agent designated for the receipt of claims at the correct claims address, as documented in accordance with claims filing procedures filed by the health insurance issuer with the department.

(ii) For a claim sent via a commercial carrier or via the United States Postal Service for which return receipt is requested, the date the delivery receipt is signed by the health insurance issuer or its agent designated for the receipt of claims at the correct claims address, as documented in accordance with claims filing procedures filed by the health insurance issuer with the department.

(b) For an electronic claim, either of the following:

(i) For a claim submitted by a health care provider directly to the health insurance issuer or its agent designated for receipt of claims, the date of an electronic receipt issued by the health insurance issuer or its agent to the provider for the electronic claim or a batch of claims that includes the claim, unless the claim appears on a related exception report or was included in a batch of claims for which a batch rejection report was issued.

(ii) For a claim submitted by a health care provider to a health care clearinghouse, the date of an electronic receipt issued by the health insurance issuer or its agent to the health care clearinghouse for the electronic claim or a batch of claims that includes the claim, unless the claim appears on a related exception report or was included in a batch of claims for which a batch rejection report was issued.

(20) "Remittance advice" means a written or electronic communication explaining the issuer's action on each claim adjudicated by the issuer. Such communication is sent by a health insurance issuer or its agent to a health care provider or its agent.

(21) "Rural hospital" shall mean either:

(a) A hospital with sixty or fewer beds located in either:

(i) A parish with a population of less than fifty thousand according to the most recent federal decennial census.

(ii) A municipality with a population of less than twenty thousand according to the most recent federal decennial census.

(b) A hospital classified as a sole community hospital pursuant to 42 CFR 412.92.

Acts 1999, No. 1017, §1, eff. July 9, 1999; Acts 2001, No. 1096, §1; Acts 2001, No. 1198, §1, eff. June 29, 2001; Acts 2005, No. 273, §1, eff. January 1, 2006; Redesignated from R.S. 22:250.31 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1832 - Standards for receipt and processing of nonelectronic claims

§1832. Standards for receipt and processing of nonelectronic claims

A.(1) Any nonelectronic claim by a health care provider under a contract with a health insurance issuer, for provision of health care services, submitted by the provider or its agent within forty-five days of the date of service, or date of discharge from a health care facility or institution, shall be paid, denied, or pended not more than forty-five days from the date upon which a nonelectronic clean claim is received by the issuer or its agent, unless it is not payable under the terms of the applicable contract of health insurance coverage or unless just and reasonable grounds exist such as would put a reasonable and prudent businessman on his guard.

(2) Any nonelectronic claim by a health care provider under a contract with a health insurance issuer, for provision of health care services, submitted by the provider or its agent more than forty-five days after the date of service, or date of discharge from a health care facility or institution, or resubmitted because the original claim was not an accepted claim or not a clean claim shall be paid, denied, or pended not more than sixty days from the date upon which a nonelectronic clean claim is received by the issuer or its agent, unless it is not payable under the terms of the applicable contract of insurance or unless just and reasonable grounds exist such as would put a reasonable and prudent businessman on his guard.

(3) Any other nonelectronic claim for health insurance coverage benefits submitted for payment by an enrollee or insured or by a noncontracted health care provider rendering covered health care services, or by the provider's agent, shall be paid, denied, or pended not more than forty-five days from the date upon which a nonelectronic clean claim is received by the issuer or its agent, unless it is not payable under the terms of the applicable contract of insurance or unless just and reasonable grounds exist such as would put a reasonable and prudent businessman on his guard.

(4) For purposes of this Subsection, the issuer shall either provide written notice to the provider that a claim is pended or allow the provider Internet access to such information.

(5) Just and reasonable grounds, as used in this Subsection, shall include but not be limited to determination of whether the enrollee or insured was eligible for health insurance coverage on the date health care services were rendered.

B.(1) Health insurance issuers shall have appropriate procedures approved by the department to assure compliance with this Subpart. Health insurance issuers shall have appropriate handling procedures approved by the department for the acceptance of nonelectronic claim submissions. Such procedures shall include but not be limited to the following:

(a) A process for documenting the date of actual receipt of nonelectronic claims.

(b) A process for reviewing nonelectronic claims for accuracy and acceptability.

(c) A process for prevention of loss of such claims.

(2) Such procedures shall assure that all such claims received are reviewed for determination as to whether such claims are accepted or clean claims.

(3) The department may promulgate and adopt additional handling procedures consistent with this Section by rule pursuant to the Administrative Procedure Act.

C. Health insurance issuers shall establish appropriate procedures approved by the department to assure that any health care provider who is not paid within the time frames specified in this Section receives a late payment adjustment equal to twelve percent per annum of the amount due.

D. The provisions of this Subpart shall not apply to the Office of Group Benefits.

Acts 1999, No. 1017, §1, eff. July 9, 1999; Acts 2001, No. 1178, §2, eff. June 29, 2001; Acts 2005, No. 273, §1, eff. January 1, 2006; Redesignated from R.S. 22:250.32 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1833 - Standards for receipt and processing of electronic claims

§1833. Standards for receipt and processing of electronic claims

A.(1) A health insurance issuer shall allow a health care provider access to information in the issuer's Payer's Companion Guide, or its successor, listing issuer-specific data requirements for accepted electronic claims. Such access shall be provided through a written notice to the provider or through Internet access.

(2) Within five working days of receipt of an electronic claim, a health insurance issuer or its agent shall review the entire claim and, if the issuer determines that the claim is not an accepted claim, issue an exception report to the provider or its agent indicating all defects or reasons known at that time that the claim is not an accepted claim. A provider who submits a claim that is not an accepted claim shall be deemed to have timely submitted a claim for the payment of covered health care services if the health insurance issuer or its agent fails to notify the health care provider, or the health care clearinghouse from which the claim was received, of all defects or reasons known at that time that the claim is not an accepted claim as required by this Subsection.

(3) Such exception report shall contain at a minimum the following information, if known at that time, for each claim submitted:

(a) Patient name.

(b) Provider claim number, patient account number, or unique insured/enrollee identification number.

(c) Date of service.

(d) Total billed charges.

(e) Exception report issuer's name.

(f) The date upon which the exception report was generated.

(4) When the issuer or its agent rejects an entire batch of claims, the issuer or its agent shall send a batch rejection report to the entity from which the rejected batch of claims was received. Such batch rejection report shall contain at a minimum the following information:

(a) Date batch was received by the issuer or its agent.

(b) Date of rejection report.

(c) Name or identification number of entity issuing batch rejection report.

(d) Batch submitter's name or identification number, whichever is available.

(e) Reason batch is rejected.

B.(1) Any electronic claim shall be paid, denied, or pended not more than twenty-five days from the date upon which an electronic clean claim is electronically received by the health insurance issuer or its agent, unless it is not payable under the terms of the applicable contract of insurance or unless just and reasonable grounds exist such as would put a reasonable and prudent businessman on his guard.

(2) For purposes of this Subsection, the issuer shall either provide written notice to the provider that a claim is pended or allow the provider Internet access to such information.

(3) Just and reasonable grounds, as used in this Subsection, shall include but not be limited to determination of whether the enrollee or insured was eligible for health insurance coverage on the date health care services were rendered.

C. Health insurance issuers shall have appropriate handling procedures approved by the department for the acceptance of electronic claim submissions. Such procedures shall include but not be limited to the following:

(1) A process for electronically recording the time and date of actual receipt of electronic claims.

(2) A process for electronic review of transmitted claims that assures all such claims received are reviewed for determination of whether such claims are deemed accepted in accordance with Subsection A of this Section.

(3) A process for reporting all claims not accepted and batches of claims rejected and all defects or reasons known at that time that such claims were not accepted or batches of claims were rejected.

D. Health insurance issuers shall establish appropriate procedures approved by the department to assure that any health care provider who is not paid within the time frame specified in this Section receives a late payment adjustment equal to twelve percent per annum of the amount due.

E. The provisions of this Subpart shall not apply to the Office of Group Benefits.

Acts 1999, No. 1017, §1, eff. July 9, 1999; Acts 2001, No. 1178, §2, eff. June 29, 2001; Acts 2005, No. 273, §1, eff. Jan. 1, 2006; Redesignated from R.S. 22:250.33 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1834 - Remittance advice; thirty-day payment standard; limitations on claim filing and audits

§1834. Remittance advice; thirty-day payment standard; limitations on claim filing and audits

A. Each remittance advice generated by a health insurance issuer or its agent to a health care provider or its agent shall include the following information, if known at that time, clearly identified for each claim listed:

(1) The name of the enrollee or insured.

(2) Unique enrollee or insured identification number.

(3) Patient claim number or patient account number.

(4) Date of service.

(5) Total provider charges.

(6) Health insurance issuer contractual discount amount.

(7) Enrollee or insured liability, specifying any coinsurance, deductible, copayment, or noncovered amount.

(8) Amount paid by health insurance issuer.

(9) Amount adjusted by health insurance issuer and the reason for adjustment.

(10) Amount denied and the reason for denial.

B. A health insurance issuer may elect to utilize a thirty-day payment standard for compliance with R.S. 22:1832 and 1833 by providing written notice to the commissioner. Such notice shall be in a form prescribed by the commissioner and shall remain in effect until withdrawn in writing as may be required by the commissioner. Any health insurance issuer electing to utilize a thirty-day payment standard shall continue to comply with all other requirements of this Subpart.

C. A health insurance issuer that prescribes the period of time that a health care provider under contract for provision of health care services has to submit a claim for payment under R.S. 22:1832 or 1833 shall have the same prescribed period of time following payment of such claim to perform any review or audit for purposes of reconsidering the validity of such claim.

D. Notwithstanding any other provision of law to the contrary, no health insurance insurer shall limit the right of a rural hospital to receive payment for covered health care services as long as a claim for payment of such services is submitted within one year after the date on which the rural hospital provided the services.

E. Notwithstanding any other provision of law to the contrary, for health services rendered in good faith and pursuant to the benefit plan, no health insurance issuer shall retroactively deny payment or recoup any monies paid beyond ninety days from the expiration of the allowable thirty-day period for the payment of any claim when the denial or recoupment is based on a determination that the insured was no longer covered under the plan at the time of the service.

F. The provision described in Subsection E of this Section shall not apply to the Office of Group Benefits or to the claims of Office of Group Benefits enrollees administered by health insurance issuers.

G. In order to be eligible for credit of premium by a health insurance issuer, an employer that contracts with a health insurance issuer for the issuer's provision or administration of health benefits shall provide notice to the health insurance issuer that an employee, dependent, or retiree is no longer eligible for coverage in the group benefit plan within ninety days of such ineligibility.

Acts 1999, No. 1017, §1, eff. July 9, 1999; Acts 2001, No. 1198, §1, eff. June 29, 2001; Acts 2005, No. 273, §1, eff. Jan. 1, 2006; Redesignated from R.S. 22:250.34 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 575, §1, eff. Jan. 1, 2009.



RS 22:1835 - Regulations; applicability

§1835. Regulations; applicability

A. The commissioner may, after notice and hearing, promulgate such rules and regulations as may be necessary or proper to carry out the provisions of this Subpart. Such rules and regulations shall be promulgated and adopted in accordance with the Administrative Procedure Act.

B. A health insurance issuer that contracts, subcontracts, or arranges with another entity for the provision of any services related to payment of claims, including but not limited to a third-party administrator or a network of providers, shall be responsible for compliance with all provisions of this Subpart.

C. The provisions of this Part shall not supersede the provisions of Subpart C of Part II of this Chapter.

Acts 1999, No. 1017, §1, eff. July 9, 1999; Acts 2005, No. 273, §1, eff. Jan. 1, 2006; Redesignated from R.S. 22:250.35 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1836 - Coordination of benefits

§1836. Coordination of benefits

A. Coordination of benefit requirements adopted by health insurance issuers shall, at a minimum, adhere to the following requirements:

(1) No plan shall contain a provision that its benefits are "always excess" or "always secondary" except in accordance with rules adopted by the commissioner pursuant to this Subpart.

(2) A coordination of benefit provision may not be used that permits a plan to reduce its benefits on the basis of any of the following:

(a) That another plan exists and the covered person did not enroll in the plan.

(b) That a person is or could have been covered under another plan, except with respect to Part B of Medicare.

(c) That a person has elected an option under another plan providing a lower level of benefits than another option that could have been elected.

B. The commissioner shall be authorized to adopt such reasonable regulations as necessary for determining the order of benefit payments when a person is covered by two or more plans of health insurance coverage.

Acts 1999, No. 1017, §1, eff. July 9, 1999; Redesignated from R.S. 22:250.36 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1837 - Violations; cease and desist orders; penalties

§1837. Violations; cease and desist orders; penalties

A. Whenever the commissioner has reason to believe that any health insurance issuer is not in full compliance with the requirements of this Subpart, he shall notify such issuer in accordance and compliance with R.S. 49:961 and, after notice the commissioner shall issue and cause to be served an order requiring the health insurance issuer to cease and desist from any violation and order any one or more of the following:

(1) Payment of a monetary penalty of not more than one thousand dollars for each and every act or violation, not to exceed an aggregate penalty of one hundred thousand dollars. However, if the health insurance issuer knew or reasonably should have known that it was in violation of this Subpart, the penalty shall be not more than twenty-five thousand dollars for each and every act or violation, but not to exceed an aggregate penalty of two hundred fifty thousand dollars in any six-month period.

(2) Suspension or revocation of the certificate of authority of the health insurance issuer to operate in this state if it knew or reasonably should have known it was in violation of this Subpart. However, notice of any such violation by the Office of Group Benefits shall be submitted to the governor and the chairmen of the House Committee on Appropriations and the Senate Committee on Finance.

B. Any health insurance issuer who violates a cease and desist order issued by the commissioner pursuant to this Section while such order is in effect shall, after compliance with R.S. 49:961, be subject at the discretion of the commissioner to any one or more of the following:

(1) A monetary penalty of not more than twenty-five thousand dollars for each and every act or violation, not to exceed an aggregate of two hundred fifty thousand dollars.

(2) Suspension or revocation of the certificate of authority of the health insurance issuer to operate in this state. However, notice of any such violation by the Office of Group Benefits shall be submitted to the governor and the chairmen of the House Committee on Appropriations and the Senate Committee on Finance.

C. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 1999, No. 1017, §1, eff. July 9, 1999; Acts 2001, No. 1178, §2, eff. June 29, 2001; Redesignated from R.S. 22:250.37 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.



RS 22:1838 - Recoupment of health insurance claims payments

§1838. Recoupment of health insurance claims payments

A. As used in this Section, "recoupment" shall mean a reduction, offset, adjustment, or other act to lower or lessen the payment of a claim or any other amount owed to a health care provider for any reason unrelated to that claim or other amount owed to a health care provider.

B. Prior to any recoupment unrelated to a claim for payment of medical services provided by a health care provider or any other amount owed by a health insurance issuer to a health care provider, the health insurance issuer shall provide the health care provider written notification that includes the name of the patient, the date or dates of health care services rendered, and an explanation of the reason for recoupment. A health care provider shall be allowed thirty days from receipt of written notification of recoupment to appeal the health insurance issuer's action and to provide the health insurance issuer the name of the patient, the date or dates of health care services rendered, and an explanation of the reason for the appeal.

C.(1) When a health care provider fails to respond timely and in writing to a health insurance issuer's written notification of recoupment, the health insurance issuer may consider the recoupment accepted.

(2) If a recoupment is accepted, the health care provider may remit the agreed amount to the health insurance issuer at the time of any written notification of acceptance or may permit the health insurance issuer to deduct the agreed amount from future payments due to the health care provider.

D.(1) If a health care provider disputes a health insurance issuer's written notification of recoupment and a contract exists between the health care provider and the health insurance issuer, the dispute shall be resolved according to the general dispute resolution provisions in the contract.

(2) If a health care provider disputes a health insurance issuer's written notification of recoupment and no contract exists between the health care provider and the health insurance issuer, the dispute shall be resolved as any other dispute under Civil Code Article 2299 et seq.

E. If the recoupment directly affects the payment responsibility of the insured, the health insurance issuer shall provide at the same time a revised explanation of benefits to the health care provider and the covered person for whose claim the recoupment is being made. Unless the recoupment of a health insurance claim payment directly affects the payment responsibility of the insured, such recoupment shall not result in any increased liability of an insured.

F. The provisions of this Section shall not apply to the Office of Group Benefits.

Acts 2001, No. 1096, §1; Acts 2003, No. 672, §1; Redesignated from R.S. 22:250.38 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1851 - Legislative intent

SUBPART C. PHARMACY AND PHARMACIST CLAIMS

§1851. Legislative intent

The legislature finds that making prompt and correct payment for prescription drugs, other products and supplies, and pharmacist services covered under insurance or other contracts that provide for pharmacy benefits is important to the health and welfare of its citizens. It is the intent of the legislature that payments for covered prescription drugs, other products and supplies, and pharmacist services provided by pharmacists and pharmacies be paid timely and based on payment calculations that reflect nationally recognized pricing references such as average wholesale price (AWP) and maximum allowable cost (MAC). It is the intent of the legislature that the provisions of this Subpart shall be interpreted to achieve these ends.

Acts 2004, No. 876, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:250.51 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1852 - Definitions

§1852. Definitions

As used in this Subpart, the following terms shall be defined as follows:

NOTE: Paragraphs (1) through (9) effective until July 1, 2009. See Acts 2008, No. 755, §1, eff. July 1, 2009.

(1) "Commissioner" means the commissioner of insurance.

(2) "Department" means the Department of Insurance.

(3) "Electronic claim" means the transmission of data for purposes of payment of covered prescription drugs, other products and supplies, and pharmacist services in an electronic data format specified by a health insurance issuer and approved by the department.

(4) "Health insurance coverage" means benefits consisting of prescription drugs, other products and supplies, and pharmacist services provided directly, through insurance or reimbursement, or otherwise and including items and services paid for as prescription drugs, other products and supplies, and pharmacist services under any hospital or medical service policy or certificate, hospital or medical service plan contract, preferred provider organization agreement, or health maintenance organization contract offered by a health insurance issuer. However, "health insurance coverage" shall not include benefits due under Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950.

(5) "Health insurance issuer" means an insurance company, including a health maintenance organization as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of this Title, unless preempted as an employee benefit plan under the Employee Retirement Income Security Act of 1974. For purposes of this Subpart, a "health insurance issuer" shall include the Office of Group Benefits.

(6) "Pharmacist" means an individual currently licensed as a pharmacist by the Louisiana Board of Pharmacy to engage in the practice of pharmacy in this state.

(7) "Pharmacist services" means the filling and dispensing of prescription drugs or providing products and supplies, drug therapy, and other patient care services provided by a licensed pharmacist with the intent of achieving outcomes related to the cure, prevention, or management of a disease, elimination or reduction of patient's symptoms, or arresting or slowing of a disease process.

(8) "Pharmacy" or "pharmacies" means any appropriately licensed place within this state where prescription drugs are dispensed and pharmacist services are provided and any place outside of this state where prescription drugs are dispensed and pharmacist services are provided to residents of this state.

(9) "Uniform claim form" shall mean a form prescribed by rule by the department pursuant to R.S. 22:1824.

NOTE: Paragraphs (1) through (12) effective July 1, 2009. See Acts 2008, No. 755, §1, eff. July 1, 2009.

(1) "Claim" means a request by a pharmacist for payment by a health insurance issuer.

(2) "Commissioner" means the commissioner of insurance.

(3) "Department" means the Department of Insurance.

(4) "Electronic claim" means the transmission of data for purposes of payment of covered prescription drugs, other products and supplies, and pharmacist services in an electronic data format specified by a health insurance issuer and approved by the department.

(5) "Enrollee" or "insured" means an individual who is enrolled or insured by a health insurance issuer for health insurance coverage.

(6) "Health insurance coverage" means benefits consisting of prescription drugs, other products and supplies, and pharmacist services provided directly, through insurance or reimbursement, or otherwise and including items and services paid for as prescription drugs, other products and supplies, and pharmacist services under any hospital or medical service policy or certificate, hospital or medical service plan contract, preferred provider organization agreement, or health maintenance organization contract offered by a health insurance issuer. However, "health insurance coverage" shall not include benefits due under Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950.

(7) "Health insurance issuer" means an insurance company, including a health maintenance organization as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of this Title, unless preempted as an employee benefit plan under the Employee Retirement Income Security Act of 1974. For purposes of this Subpart, a "health insurance issuer" shall include the Office of Group Benefits.

(8) "Pharmacist" means an individual currently licensed as a pharmacist by the Louisiana Board of Pharmacy to engage in the practice of pharmacy in this state.

(9) "Pharmacist services" means the filling and dispensing of prescription drugs or providing products and supplies, drug therapy, and other patient care services provided by a licensed pharmacist with the intent of achieving outcomes related to the cure, prevention, or management of a disease, elimination or reduction of patient's symptoms, or arresting or slowing of a disease process.

(10) "Pharmacy" or "pharmacies" means any appropriately licensed place within this state where prescription drugs are dispensed and pharmacist services are provided and any place outside of this state where prescription drugs are dispensed and pharmacist services are provided to residents of this state.

(11) "Remittance advice" means a written or electronic communication explaining the health insurance issuer's action on each claim adjudicated by the issuer. Such communication is sent by a health insurance issuer or its agent to a retail or mail order pharmacist or his agent or retail or mail order pharmacy or its agent.

(12) "Uniform claim form" shall mean a form prescribed by rule by the department pursuant to R.S. 22:1824.

Acts 2004, No. 876, §1, eff. Jan. 1, 2005; Acts 2005, No. 209, §1, eff. July 1, 2005; Redesignated from R.S. 22:250.52 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 755, §1, eff. July 1, 2009.



RS 22:1853 - Nonelectronic claims submission

§1853. Nonelectronic claims submission

A.(1) Any nonelectronic claim for payment for prescription drugs, other products and supplies, and pharmacist services submitted by a pharmacist or pharmacy within forty-five days of the date of service under a contract for provision of covered benefits with a health insurance issuer shall be paid not more than forty-five days from the date upon which a correctly completed uniform claim form is furnished, unless just and reasonable grounds exist such as would put a reasonable and prudent businessman on his guard.

(2) Any nonelectronic claim for payment for prescription drugs, other products and supplies, and pharmacist services submitted by a pharmacist or pharmacy under a contract for provision of covered benefits with a health insurance issuer more than forty-five days after the date of service or resubmitted because the original claim was incomplete shall be paid not more than sixty days from the date upon which a correctly completed uniform claim form is furnished, unless just and reasonable grounds exist such as would put a reasonable and prudent businessman on his guard.

(3) Any other nonelectronic claim for payment for prescription drugs, other products and supplies, and pharmacist services, whether submitted for payment by an insured or enrollee or submitted by a pharmacist or pharmacy rendering covered services that are not otherwise payable to the pharmacist or pharmacy under contract with the health insurance issuer, shall be paid not more than thirty days from the date upon which a correctly completed uniform claim form is furnished to the health insurance issuer, unless just and reasonable grounds exist such as would put a reasonable and prudent businessman on his guard.

B.(1) Health insurance issuers shall have appropriate handling procedures approved by the department for the acceptance of nonelectronic claim submissions. Such procedures shall include:

(a) A process for documenting the date of actual receipt of nonelectronic claims.

(b) A process for reviewing nonelectronic claims for accuracy and acceptability.

(2) Such procedures shall assure that all such nonelectronic claims received are reviewed for correct completion within a reasonable period of time.

(3) For any nonelectronic claim that is found to be incomplete or otherwise not payable, the health insurance issuer shall provide written notice of the reasons that the claim cannot be processed for payment within two business days from the date of reviewing such claim for completion.

C. Health insurance issuers shall establish appropriate procedures approved by the department to assure that any claimant who is not paid within the time frames specified in this Section receives a late payment adjustment equal to one percent of the amount due. For any period greater than twenty-five days following the time frames specified in this Section, the health insurance issuer shall pay an additional late payment adjustment equal to one percent of the unpaid balance due for each month or partial month that such claim remains unpaid.

D. Health insurance issuers shall have appropriate procedures approved by the department to assure compliance with this Subpart. Such procedures shall include but shall not be limited to a plan for the acceptance of nonelectronic claim submissions to document the actual date of receipt and to prevent the loss of such claims.

Acts 2004, No. 876, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:250.53 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1854 - Electronic claim submission standards

§1854. Electronic claim submission standards

A. Any claim for payment for covered prescription drugs, other products and supplies, and pharmacist services submitted by a pharmacist or pharmacy to a health insurance issuer as an electronic claim that is electronically adjudicated shall be paid not later than the fifteenth day after the date on which the claim was electronically adjudicated. If the governor declares a state of emergency pursuant to R.S. 29:724, the time period prescribed in this Subsection shall be interrupted during the continuance of the state of emergency for any claims office which is located in the territorial limits of the declared state of emergency.

B. Health insurance issuers shall have appropriate handling procedures approved by the department for the acceptance of electronic claim submissions. Such procedures shall include:

(1) A process for electronically dating the time and date of actual receipt of electronic claims.

(2) A process for reviewing electronic review of transmitted claims for accuracy and acceptability.

(3) A process for reporting all claims rejected during electronic transmission and the reason for the rejection.

C. Health insurance issuers shall establish appropriate procedures approved by the department to assure that any claimant who is not paid within the time frame specified in this Section receives a late payment adjustment equal to one percent of the amount due. For any period greater than twenty-five days following the time frames specified in this Section, the health insurance issuer shall pay an additional late payment adjustment equal to one percent of the unpaid balance due for each month or partial month that such claim remains unpaid.

Acts 2004, No. 876, §1, eff. Jan. 1, 2005; Acts 2005, No. 209, §1, eff. July 1, 2005; Redesignated from R.S. 22:250.54 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1855 - Submission to health insurance issuer

§1855. Submission to health insurance issuer

A. For purposes of R.S. 22:1853, a claim shall be deemed to be submitted to the health insurance issuer when a nonelectronic claim is furnished to the health insurance issuer, its agent, or any other party that makes payment directly to the pharmacy or pharmacist, or the insured or enrollee, for the prescription drugs, other products and supplies, and pharmacist services identified on the nonelectronic claim.

B. For purposes of R.S. 22:1854, a claim shall be deemed to be submitted to a health insurance issuer when it is electronically submitted to the health insurance issuer, its agent, or any other party that makes payment directly to the pharmacy or pharmacist for the prescription drugs, other products and supplies, and pharmacist services identified on the electronic claim.

Acts 2004, No. 876, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:250.55 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1856 - Payment standard; limitations on claim filing and audits; remittance advice

§1856. Payment standard; limitations on claim filing and audits; remittance advice

A. A health insurance issuer may elect to utilize a thirty-day payment standard for compliance with R.S. 22:1853 by providing written notice to the commissioner. Such notice shall be in a form prescribed by the commissioner and shall remain in effect until withdrawn in writing as may be required by the commissioner. Any health insurance issuer electing to utilize a thirty-day payment standard shall continue to meet all other requirements of this Subpart.

B. Health insurance issuers that limit the period of time that a pharmacist or pharmacy under contract for delivery of covered benefits has to submit claims for payment under R.S. 22:1853 or 1854 shall have the same limited period of time following payment of such claims to perform any review or audit for purposes of reconsidering the validity of such claims.

C. Each remittance advice generated by a health insurance issuer or its agent to a pharmacist or his agent or pharmacy or its agent shall be sent on the date of payment and shall include the following information, clearly identified and totaled for each claim listed:

(1) Unique enrollee or insured identification number.

(2) Patient claim number or patient account number.

(3) Date that the prescription was filled.

(4) National Drug Code.

(5) Quantity dispensed.

(6) Price submitted to the health insurance issuer or its contractor.

(7) Amount paid by the health insurance issuer or its contractor.

(8) Dispensing fee.

(9) Provider fee.

(10) Taxes.

(11) Enrollee or insured liability, specifying any coinsurance, deductible, copayment, or noncovered amount.

(12) Any amount adjusted by the health insurance issuer or its contractor and the reason for adjustment.

(13) Any other deduction or charge, listed separately.

(14) Network identifier.

(15) A toll-free telephone number for assistance with the remittance advice.

D. The provisions of Subsection C of this Section shall not be construed to require the adoption of any particular form of remittance advice which is otherwise in compliance with the provisions of this Section.

E. No remittance advice shall contain any information that would cause a violation of the Health Insurance Portability and Accountability Act (42 U.S.C. 1320 et seq.). All electronic remittance advices shall follow the ANSI X12N 835 HIPAA Standard Transaction file format or any subsequent standards that are required.

F. No health insurance issuer or its agent shall unilaterally determine the amount of any processing fee on each claim but shall decide that amount in conjunction with the affected pharmacist or pharmacy.

Acts 2004, No. 876, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:250.56 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 755, §1, eff. July 1, 2009; Acts 2010, No. 467, §1, eff. Jan. 1, 2011; Acts 2016, No. 51, §1, eff. Jan. 1, 2017.

NOTE: Heading of §1856 changed to "Thirty-day payment standard; limitations on claim filing and audits; remittance advice" on July 1, 2009. See Acts 2008, No. 755, §1, eff. July 1, 2009.



RS 22:1856.1 - Pharmacy record audits; recoupment; appeals

§1856.1. Pharmacy record audits; recoupment; appeals

A. As used in this Section, "entity" means a managed care company, insurance company, third-party payor, or the representative of the managed care company including a pharmacy benefit manager, insurance company, or third-party payor.

B. Notwithstanding any other provision of law to the contrary, when an onsite audit of the records of a pharmacy is conducted by an entity, the audit shall be conducted in accordance with the following criteria:

(1) The audit may not take place during the first five days of the month.

(2) No entity shall conduct an on-site audit at a particular pharmacy more than one time annually. However, the provisions of this Paragraph shall not apply when an entity must return to a pharmacy to complete an audit already in progress, or there is an identified history of errors, an identified activity which a reasonable man would believe to be inappropriate, or illegal activity that the entity has brought to the attention of the pharmacy owner or corporate headquarters of the pharmacy.

(3)(a) The entity or any vendor or subcontractor of the entity which conducts the initial onsite audit shall give the pharmacy notice at least two weeks before conducting the initial onsite audit for each audit cycle.

(b) If the audit, review, or investigation is initiated based on or involves alleged fraud or willful misrepresentation, notice before the initial on-site audit is not mandatory where it could impede the audit, review, or investigation.

(4)(a)(i) Any clerical or record-keeping error, such as a typographical error, scrivener's error, or computer error, regarding a required document or record shall not necessarily constitute fraud.

(ii) A claim arising pursuant to the provisions of this Section may be subject to recoupment.

(b) No claim arising pursuant to the provisions of this Section shall be subject to criminal penalties without proof of intent to commit fraud.

(5) A pharmacy may provide the records of a hospital, physician, or other authorized practitioner of the healing arts for drugs or medicinal supplies written or transmitted by any means of communication for purposes of supporting the pharmacy record with respect to orders or refills of a legend or narcotic drug.

(6) Each pharmacy shall be audited under the same standards and parameters as other similarly situated pharmacies audited by the entity.

(7)(a) The preliminary audit report shall be delivered to the pharmacy within ninety days after conclusion of the audit.

(b) A pharmacy shall be allowed at least thirty days following receipt of the preliminary audit report in which to initiate an appeal to address any discrepancy found during an on-site audit, as provided in Subsection E of this Section.

(c) A final audit report shall be delivered to the pharmacy within one hundred twenty days after receipt of the preliminary audit report or notice of appeal, whichever is later.

(d) Each entity conducting an audit shall make available a copy of the final audit report to the plan sponsor upon request or as otherwise required by contractual agreement.

(8) Any audit which involves clinical judgment shall be conducted by or in consultation with a licensed pharmacist.

(9) Interest on recoupment debts shall not accrue during the audit or appeal period.

(10) If the audit is conducted by a vendor or subcontractor of an entity, the vendor or subcontractor shall identify to the pharmacy the entity on whose behalf the audit is being conducted without necessity of this information being requested by the pharmacy.

(11) The audit shall be based only on information obtained by the entity conducting the audit and not based on any audit report or other information gained from an audit conducted by a different auditing entity. Nothing in this Paragraph shall prohibit an auditing entity from using an earlier audit report prepared by that auditing entity for the same pharmacy. Except as required by state or federal law, an entity conducting an audit may have access to a pharmacy's previous audit report only if the previous report was prepared by that entity.

C.(1) Recoupment of any disputed funds, or repayment of funds to the entity by the pharmacy if permitted pursuant to contractual agreement, shall occur after final disposition of the audit, including the appeals process. Recoupment shall not be based on documentation requirements in addition to or exceeding requirements for creating or maintaining documentation prescribed by the Louisiana Board of Pharmacy; or on a requirement that a pharmacy or pharmacist perform a professional duty in addition to or exceeding professional duties prescribed by the Louisiana Board of Pharmacy.

(2) The provisions of this Section shall not apply in cases of United States Food and Drug Administration regulation or manufacturer safety programs.

(3)(a) The full amount of any recoupment on an audit shall be refunded to the responsible party.

(b) Except as provided in this Subsection, a charge or assessment for an audit shall not be based, directly or indirectly, on amounts recouped.

(c) Nothing in this Subsection shall be construed to prevent the entity conducting the audit from charging or assessing the responsible party, directly or indirectly, based on amounts recouped if both of the following conditions are met:

(i) The responsible party and the entity have a contract that explicitly states the percentage charge or assessment to the responsible party.

(ii) A commission or other payment to an agent or employee of the entity conducting the audit is not based, directly or indirectly, on amounts recouped.

(4) Before recoupment of funds may be made based on an audit finding overpayment or underpayment, a final audit report shall be distributed.

D.(1) No pharmacy shall be subject to recoupment of any portion of the reimbursement for the dispensed product of a prescription unless one or more of the following has occurred:

(a) The pharmacy has engaged in fraudulent activity or other intentional and willful misrepresentation, as evidenced by a review of claims data or statements, physical review, or any other investigative method.

(b) The pharmacy has engaged in dispensing in excess of the benefit design, as established by the plan sponsor.

(c) The pharmacy has not filled prescriptions in accordance with the prescriber's order.

(d) The pharmacy has received an actual overpayment.

(2) Recoupment of claims shall be based on the actual financial harm to the entity or on the actual overpayment or underpayment. A finding of an overpayment that is the result of dispensing in excess of the benefit design, as established by the plan sponsor, shall be calculated as the difference between what was dispensed in accordance with the prescriber's orders and the dispensing requirements as set forth by the benefit design. Calculations of overpayments shall not include dispensing fees unless one or more of the following conditions has been satisfied:

(a) A prescription was not actually dispensed.

(b) The prescriber denied authorization.

(c) The prescription dispensed was a medication error by the pharmacy.

(d) The identified overpayment is based solely on an extra dispensing fee.

(e) The pharmacy was noncompliant with program guidelines.

(f) There was insufficient documentation.

E.(1) Each entity conducting an audit shall establish an appeal process under which a pharmacy may appeal an unfavorable preliminary audit report to the entity.

(2) If, following an appeal, the entity finds that an unfavorable audit report or any portion of an unfavorable audit report is unsubstantiated, the entity shall dismiss the audit report or the unsubstantiated portion of the audit report without any further proceedings.

(3) No interest shall be charged to the entity during the appeal period.

(4) Following the final audit report, and if not otherwise provided for in the provider contract, either party may seek mediation to address outstanding disagreements.

(5) Notwithstanding any other provision of law to the contrary, the agency conducting the audit shall not use the accounting practice of extrapolation in calculating recoupment or penalties for audits, unless otherwise agreed to by the pharmacy or mandated by a government agency or in the case of fraud.

F. Unless otherwise provided for in the network agreement, pharmacies or payors may seek mediation to resolve contractual disputes related to pricing or on-site audits.

G. This Section shall not apply to:

(1) Any quality assurance review, as defined by the time period prior to the reimbursement by the entity to the pharmacy.

(2) An investigation that is initiated based on or that involves suspected or alleged fraud, willful misrepresentation, or abuse.

(3) Any federally funded activity specifically preempted by law or rule.

(4) Any audit conducted pursuant to the participation of a pharmacy in the Louisiana Medicaid Program.

Acts 2012, No. 856, §1; Acts 2014, No. 502, §1, eff. June 5, 2014.

NOTE: See Acts 2012, No. 856, §3, relative to applicability.



RS 22:1857 - Prescription drugs, products, and supplies; use of index

§1857. Prescription drugs, products, and supplies; use of index

A. Reimbursement under a contract to a pharmacist or pharmacy for prescription drugs and other products and supplies that is calculated according to a formula that uses a nationally recognized reference in the pricing calculation shall use the most current nationally recognized reference price or amount in the actual or constructive possession of the health insurance issuer, its agent, or any other party responsible for reimbursement for prescription drugs and other products and supplies on the date of service shown on the claim.

B. Health insurance issuers, their agents, and other parties responsible for reimbursement for prescription drugs and other products and supplies shall be required to update the nationally recognized reference prices or amounts used for calculation of reimbursement for prescription drugs and other products and supplies no less than every three business days.

C. Any health insurance issuer, agent, or other party responsible for reimbursement for prescription drugs and other products and supplies that does not comply with the requirements of Subsection A or B of this Section shall be subject to the late payment adjustment provisions of R.S. 22:1854(C) to the extent of any amount not paid in accordance with the requirements of this Section.

Acts 2004, No. 876, §1, eff. Jan. 1, 2005; Acts 2005, No. 209, §1, eff. July 1, 2005; Redesignated from R.S. 22:250.57 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1857.1 - Third-party contracts with pharmacies

§1857.1. Third-party contracts with pharmacies

A. Notwithstanding any provision of law to the contrary, an organization that negotiates with a pharmacy or pharmacies, and an organization that represents an independent pharmacy or a group of independent pharmacies, shall provide to each pharmacy that the organization represents a copy of any new contract, provider agreement, amendment to such contract or agreement, or other provider documentation concerning the pharmacy's network participation with a third-party payor.

B. In addition to the penalties provided in R.S. 22:1860, any violation of the provisions of Subsection A of this Section shall be deemed an unfair or deceptive act and practice pursuant to R.S. 22:1961 et seq. and shall be subject to the penalties provided therein.

Acts 2014, No. 490, §1.



RS 22:1858 - Coordination of benefits

§1858. Coordination of benefits

A. Coordination of benefit requirements adopted by health insurance issuers shall, at a minimum, adhere to the following requirements:

(1) No plan shall contain a provision that its benefits are "always excess" or "always secondary" except in accordance with rules adopted by the commissioner pursuant to this Subpart.

(2) A coordination of benefit provision may not be used that permits a plan to reduce its benefits on the basis of any of the following:

(a) That another plan exists and the covered person did not enroll in the plan.

(b) That a person is or could have been covered under another plan, except with respect to Part B of Medicare.

(c) That a person has elected an option under another plan providing a lower level of benefits than another option that could have been elected.

B. The commissioner shall be authorized to adopt such reasonable regulations as necessary for determining the order of benefit payments when a person is covered by two or more plans of health insurance coverage.

Acts 2004, No. 876, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:250.58 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1859 - Recoupment of health insurance claims payments

§1859. Recoupment of health insurance claims payments

A. As used in this Section, "recoupment" shall mean a reduction, offset, adjustment, or other act to lower or lessen the payment of a claim or any other amount owed to a pharmacy or pharmacist for any reason unrelated to that claim or other amount owed to a pharmacy or pharmacist.

B. Prior to any recoupment unrelated to a claim for payment of prescription drugs, other products and supplies, and pharmacist services provided by a pharmacy or pharmacist or any other amount owed by a health insurance issuer to a pharmacy or pharmacist, the health insurance issuer shall provide the pharmacy or pharmacist written notification that includes the name of the patient, the date or dates of provision of prescription drugs, other products and supplies, and pharmacist services, and an explanation of the reason for recoupment. A pharmacy or pharmacist shall be allowed thirty days from receipt of written notification of recoupment to appeal the health insurance issuer's action and to provide the health insurance issuer the name of the patient, the date or dates of provision of prescription drugs, other products and supplies, pharmacist services, and an explanation of the reason for the appeal.

C.(1) When a pharmacy or pharmacist fails to respond timely and in writing to a health insurance issuer's written notification of recoupment, the health insurance issuer may consider the recoupment accepted.

(2) If a recoupment is accepted, the pharmacy or pharmacist may remit the agreed amount to the health insurance issuer at the time of any written notification of acceptance or may permit the health insurance issuer to deduct the agreed amount from future payments due to the pharmacy or pharmacist.

D.(1) If a pharmacy or pharmacist disputes a health insurance issuer's written notification of recoupment and a contract exists between the pharmacy or pharmacist and the health insurance issuer, the dispute shall be resolved according to the general dispute resolution provisions in the contract.

(2) If a pharmacy or pharmacist disputes a health insurance issuer's written notification of recoupment and no contract exists between the pharmacy or pharmacist and the health insurance issuer, the dispute shall be resolved as any other dispute under Civil Code Article 2299 et seq.

E. If the recoupment directly affects the payment responsibility of the insured, the health insurance issuer shall provide at the same time a revised explanation of benefits to the pharmacy or pharmacist and the covered person for whose claim the recoupment is being made. Unless the recoupment of a health insurance claim payment directly affects the payment responsibility of the insured, such recoupment shall not result in any increased liability of an insured.

F. For purposes of this Section, a health insurance issuer shall include, in addition to the health insurance issuer, its agent, or any other party that makes payment directly to a pharmacy or pharmacist for prescription drugs, other products and supplies, and pharmacist services identified on a claim.

Acts 2004, No. 876, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:250.59 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:1860 - Violations; cease and desist orders; penalties

§1860. Violations; cease and desist orders; penalties

A. Whenever the commissioner has reason to believe that any health insurance issuer is not in full compliance with the requirements of this Subpart, he shall notify such issuer in accordance and compliance with R.S. 49:961 and, after notice, the commissioner shall issue and cause to be served an order requiring the health insurance issuer to cease and desist from any violation and order any one or more of the following:

(1) Payment of a monetary penalty of not more than one thousand dollars for each and every act or violation, not to exceed an aggregate penalty of one hundred thousand dollars. However, if the health insurance issuer knew or reasonably should have known that it was in violation of this Subpart, the penalty shall be not more than twenty-five thousand dollars for each and every act or violation, but not to exceed an aggregate penalty of two hundred fifty thousand dollars in any six-month period.

(2) Suspension or revocation of the certificate of authority of the health insurance issuer to operate in this state if it knew or reasonably should have known it was in violation of this Subpart. However, notice of any such violation by the Office of Group Benefits shall be submitted to the governor and the chairmen of the House Committee on Appropriations and the Senate Committee on Finance.

B. Any health insurance issuer who violates a cease and desist order issued by the commissioner pursuant to this Section and in accordance with R.S. 49:961 while such order is in effect shall, after notice, be subject at the discretion of the commissioner to any one or more of the following:

(1) A monetary penalty of not more than twenty-five thousand dollars for each and every act or violation, not to exceed an aggregate of two hundred fifty thousand dollars.

(2) Suspension or revocation of the certificate of authority of the health insurance issuer to operate in this state. However, notice of any such violation by the Office of Group Benefits shall be submitted to the governor and the chairmen of the House Committee on Appropriations and the Senate Committee on Finance.

C. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 2004, No. 876, §1, eff. Jan. 1, 2005; Acts 2005, No. 209, §1, eff. July 1, 2005; Redesignated from R.S. 22:250.60 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.



RS 22:1860.1 - Reimbursement of pharmacy provider fee; sanctions; administrative hearings

§1860.1. Reimbursement of pharmacy provider fee; sanctions; administrative hearings

A. It is the obligation of a health insurance issuer or its agent to reimburse a pharmacist or his agent for fees remitted by a pharmacy or pharmacist or his agent in compliance with R.S. 46:2625.

B. The failure to reimburse a pharmacy or pharmacist or his agent by a health insurance issuer or its agent for the fees authorized in R.S. 46:2625(A)(1) shall be an act for which the health insurance issuer or its agent may be sanctioned by the commissioner in accordance with R.S. 22:1860. Any person sanctioned pursuant to this Section may demand an administrative hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 2015, No. 399, §1.



RS 22:1860.2 - Certain pharmacy claims fees prohibited

§1860.2. Certain pharmacy claims fees prohibited

A. A health insurance issuer or a pharmacy benefit manager may not directly or indirectly charge or hold a pharmacist or pharmacy responsible for any fee related to a claim:

(1) That is not apparent at the time of claim processing.

(2) That is not reported on the remittance advice of an adjudicated claim.

(3) After the initial claim is adjudicated.

B. For purposes of this Section, "pharmacy benefit manager" means a person, other than a pharmacy or pharmacist, who acts as an administrator in connection with pharmacy benefits.

Acts 2016, No. 148, §1.



RS 22:1861 - Regulations

§1861. Regulations

The commissioner may promulgate such rules and regulations as may be necessary or proper to carry out the provisions of this Subpart. Such rules and regulations shall be promulgated and adopted in accordance with the Administrative Procedure Act.

Acts 2004, No. 876, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:250.61 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1862 - Applicability

§1862. Applicability

The provisions of Subpart B of Part II of this Chapter, R.S. 22:1831 et seq., shall not apply to this Subpart.

Acts 2004, No. 876, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:250.62 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1863 - Definitions

SUBPART C-1. PHARMACY BENEFIT MANAGER'S MAINTENANCE

AND USE OF MAXIMUM ALLOWABLE COST LISTS

FOR PRESCRIPTION DRUGS

§1863. Definitions

As used in this Subpart, the following definitions shall apply:

(1) "Maximum Allowable Cost List" means a listing of the National Drug Code used by a pharmacy benefits manager setting the maximum allowable cost on which reimbursement to a pharmacy or pharmacist may be based.

(2) "NDC" means the National Drug Code, a numerical identifier assigned to all prescription drugs.

(3) "Pharmacist" means a licensed pharmacist as defined in R.S. 22:1852(8).

(4) "Pharmacist services" means products, goods, or services provided as a part of the practice of pharmacy as defined in R.S. 22:1852(9).

(5) "Pharmacy" means any appropriately licensed place where prescription drugs are dispensed as defined in R.S. 22:1852(10).

(6) "Pharmacy benefits manager" means an entity that administers or manages a pharmacy benefits plan or program.

(7) "Pharmacy benefits plan" or "pharmacy benefits program" means a plan or program that pays for, reimburses, covers the cost of, or otherwise provides for pharmacist services to individuals who reside in or are employed in Louisiana.

Acts 2014, No. 391, §1.



RS 22:1864 - Requirements for use of the NDC by a pharmacy benefits manager

§1864. Requirements for use of the National Drug Code by a pharmacy benefits manager

A. Before a pharmacy benefits manager places or continues a particular NDC or Maximum Allowable Cost List, the following requirements shall be met:

(1) The prescription drug to which the NDC is assigned shall be listed as "A" or "B" rated in the most recent version of the FDA's Approved Drug Products with Therapeutic Equivalence Evaluations, also known as the Orange Book, or have an "NR" or "NA" rating or a similar rating by a nationally recognized reference.

(2) The prescription drug to which the NDC is assigned shall be available for purchase by pharmacies in the state from national or regional wholesalers.

(3) The prescription drug to which the NDC is assigned shall not be considered obsolete.

B. A pharmacy benefits manager shall be required to:

(1) Provide access to its Maximum Allowable Cost List to each pharmacy subject to the list.

(2) Update its Maximum Allowable Cost List on a timely basis, but in no event longer than seven calendar days from a change in the methodology on which the Maximum Allowable Cost List is based or in the value of a variable involved in the methodology.

(3) Provide a process for each pharmacy subject to the list to review an update to the Maximum Allowable Cost List.

Acts 2014, No. 391, §1.



RS 22:1865 - Appeals

§1865. Appeals

A. The pharmacy benefits manager shall provide a reasonable administrative appeal procedure to allow pharmacies to challenge maximum allowable costs for a specific NDC or NDCs as not meeting the requirements of this Subpart or being below the cost at which the pharmacy may obtain the NDC. Within seven business days after the applicable fill date, a pharmacy may file an appeal by following the appeal process as provided for in this Subpart. The pharmacy benefits manager shall respond to a challenge within seven business days after receipt of the challenge.

B. If an appeal made pursuant to this Section is upheld, the pharmacy benefits manager shall take the following actions:

(1) Make the change in the Maximum Allowable Cost List.

(2) Permit the challenging pharmacy or pharmacist to reverse and rebill the claim in question.

(3) Make the change effective for each similarly situated pharmacy as defined by the payor subject to the Maximum Allowable Cost List.

C. If an appeal made pursuant to this Section is denied, the pharmacy benefits manager shall provide the challenging pharmacy or pharmacist the NDC number from national or regional wholesalers operating in Louisiana.

D. A violation of this Subpart shall be deemed an unfair or deceptive act and practice pursuant to R.S. 22:1961 et seq.

Acts 2014, No. 391, §1.



RS 22:1871 - Short title

SUBPART D. HEALTH CARE CONSUMER BILLING

AND DISCLOSURE PROTECTION ACT

§1871. Short title

This Subpart shall be known and may be cited as the "Health Care Consumer Billing and Disclosure Protection Act".

Acts 2003, No. 1157, §1, eff. Jan. 1, 2004; Redesignated from R.S. 22:250.41 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1872 - Definitions

§1872. Definitions

As used in this Subpart:

(1) "Activity statement" means any written communication from a health care provider that advises an enrollee or insured of covered health care services that have been billed to a health insurance issuer.

(2) "Base health care facility" means a facility or institution providing health care services, including but not limited to a hospital or other licensed inpatient center, ambulatory surgical or treatment center, skilled nursing facility, inpatient hospice facility, residential treatment center, diagnostic, laboratory, or imaging center, or rehabilitation or other therapeutic health setting that has entered into a contract or agreement with a facility-based physician. Pursuant to such contract or agreement, the facility-based physician agrees to provide required health care services to those enrollees or insureds presenting at such facility, within the scope of the physician's respective specialty.

(3) "Bill" means any written or electronic communication that sets forth the amount owed by an enrollee or insured.

(4) "Commissioner" means the commissioner of insurance.

(5) "Consolidated activity statement and bill" means any written or electronic communication from a health care provider that advises an enrollee or insured of covered health care services that have been billed to a health insurance issuer and which sets forth an amount owed by an enrollee or insured.

(6) "Contracted health care provider" means a health care provider that has entered into a contract or agreement directly with a health insurance issuer or with a health insurance issuer through a network of providers for the provision of covered health care services.

(7) "Contracted reimbursement rate" means the aggregate maximum amount that a contracted health care provider has agreed to accept from all sources for provision of covered health care services under the health insurance coverage applicable to the enrollee or insured.

(8) "Covered health care services" means services, items, supplies, or drugs for the diagnosis, prevention, treatment, cure, or relief of a health condition, illness, injury, or disease that are either covered and payable under the terms of health insurance coverage or required by law to be covered.

(9) "Discount billing" means any written or electronic communication issued by a contracted health care provider that appears to attempt to collect from an enrollee or insured an amount in excess of the contracted reimbursement rate for covered services.

(10) "Dual billing" means any written or electronic communication issued by a contracted health care provider that sets forth any amount owed by an enrollee or insured that is a health insurance issuer liability.

(11) "Enrollee" or "insured" means a person who is enrolled in or insured by a health insurance issuer for health insurance coverage.

(12) "Explanation of benefits" means any written communication clearly identified as issued by the health insurance issuer or its agent that contains information regarding coverage, payment, or other information regarding current status of a claim submitted to the health insurance issuer or its agent.

(13) "Facility-based physician" means a physician licensed to practice medicine who is required by the base health facility to provide services in a base health care facility as an anesthesiologist, hospitalist, intensivist, neonatologist, pathologist, radiologist, emergency room physician, or other on-call physician who is required by the base health care to provide covered health care services related to an emergency medical condition as defined in R.S. 22:1122.

(14) "Health care facility" means a facility or institution providing health care services including but not limited to a hospital or other licensed inpatient center, ambulatory surgical or treatment center, skilled nursing facility, inpatient hospice facility, residential treatment center, diagnostic, laboratory, or imaging center, or rehabilitation or other therapeutic health setting. A health care facility may also be a base health care facility.

(15) "Health care professional" means a physician or other health care practitioner licensed, certified, or registered to perform specified health care services consistent with state law.

(16) "Health care provider" or "provider" means a health care professional or a health care facility or the agent or assignee of such professional or facility.

(17) "Health care services" means services, items, supplies, or drugs for the diagnosis, prevention, treatment, cure, or relief of a health condition, illness, injury, or disease.

(18) "Health insurance coverage" means benefits consisting of medical care provided or arranged for directly, through insurance or reimbursement, or otherwise, and includes health care services paid for under any plan, policy, or certificate of insurance.

(19) "Health insurance issuer" means any entity that offers health insurance coverage through a policy or certificate of insurance subject to state law that regulates the business of insurance. For purposes of this Subpart, a "health insurance issuer" shall include a health maintenance organization, as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of this Title, nonfederal government plans subject to the provisions of Subpart B of this Part, and the Office of Group Benefits.

(20)(a) "Health insurance issuer liability" means the contractual liability of a health insurance issuer for covered health care services pursuant to the plan or policy provisions between the enrollee or insured and the health insurance issuer.

(b) In the case of a contracted health care provider, "health insurance issuer liability" is the contracted reimbursement rate reduced by the patient responsibility, which includes coinsurance, copayments, deductibles, or any other amounts identified by the health insurance issuer on an explanation of benefits as an amount for which the enrollee or insured is liable for the covered service.

(c) In the case in which a contracted reimbursement rate has not been established, "health insurance issuer liability" is the liability pursuant to the plan or policy provisions between a health insurance issuer and their enrollee or insured for the covered service.

(d) In the case of noncontracted facility-based physicians providing covered health care services at a base health care facility, "health insurance insurer liability" is the amount as determined pursuant to the plan or policy provisions between the enrollee or insured and the health insurance issuer.

(21) "Network of providers" or "network" means an entity other than a health insurance issuer that, through contracts with health care providers, provides or arranges for access by groups of enrollees or insureds to health care services by health care providers who are not otherwise or individually contracted directly with a health insurance issuer.

(22) "Noncontracted health care provider" means a health care provider that has not entered into a contract or agreement with a health insurance issuer or network of providers for the provision of covered health care services.

(23) "Noncovered health care services" means services, items, supplies, or drugs for the diagnosis, prevention, treatment, cure, or relief of a health condition, illness, injury, or disease that are neither covered under the terms of health insurance coverage nor required by law to be covered.

Acts 2003, No. 1157, §1, eff. Jan. 1, 2004; Redesignated from R.S. 22:250.42 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1873 - Notice requirements

§1873. Notice requirements

A. Provider notice requirements shall be as follows:

(1)(a) Any activity statement received by an enrollee or insured from a contracted health care provider shall clearly delineate the amount billed to the health insurance issuer for covered health care services and shall contain the following language conspicuously displayed on the front of such activity statement in at least twelve-point boldface capital letters:

"NOTICE:

THIS IS NOT A BILL. DO NOT PAY. IF IT IS DETERMINED THAT THIS SERVICE OR A PORTION OF THESE SERVICES IS NOT PAYABLE BY YOUR HEALTH PLAN, YOU WILL BE RESPONSIBLE."

(b) A provider may revise or update any activity statement to the enrollee or insured based on the status of the health insurance issuer's liability.

(2) Any bill received by an enrollee or insured from a contracted health care provider shall clearly delineate the amount that is owed by the enrollee or insured, based on the contracted reimbursement rate, and shall contain the following language conspicuously displayed on the front of such bill in at least twelve-point boldface capital letters:

"NOTICE:

THIS IS A BILL. BASED UPON INFORMATION FROM YOUR HEALTH PLAN, YOU OWE THE AMOUNT SHOWN."

(3) Any consolidated activity statement and bill received by an enrollee or insured from a contracted health care provider shall clearly delineate the amount owed by the enrollee or insured and the amount billed to the health insurance issuer. A consolidated activity statement and bill shall comply with Paragraph (2) of this Subsection.

(4) In the event that any overstatement in the amount owed by the enrollee or insured in any bill or in any consolidated activity statement and bill is based on information received from a health insurance issuer, the contracted health care provider shall not be in violation of this Subpart.

(5) Any written or electronic notice, publication, or document issued by or on behalf of a health care facility that identifies any health insurance issuer or network of providers with which the health care facility is a contracted health care provider shall state that facility-based physicians providing health care services at the facility may not be contracted health care providers. The facility shall make specific information on contracted or noncontracted physicians available on request from an enrollee or insured.

B. Health insurance issuer notice requirements shall be as follows:

(1) Each health insurance identification card issued by a health insurance issuer shall contain sufficient information to clearly identify the health insurance issuer.

(2) Each policy, certificate of insurance, and health insurance identification card issued by a health insurance issuer shall contain or be accompanied by the following notice to enrollees or insureds:

"NOTICE:

YOUR SHARE OF THE PAYMENT FOR HEALTH CARE SERVICES MAY BE BASED ON THE AGREEMENT BETWEEN YOUR HEALTH PLAN AND YOUR PROVIDER. UNDER CERTAIN CIRCUMSTANCES, THIS AGREEMENT MAY ALLOW YOUR PROVIDER TO BILL YOU FOR AMOUNTS UP TO THE PROVIDER'S REGULAR BILLED CHARGES."

(3) Any written or electronic notice, publication, or document issued by or on behalf of a health insurance issuer or through a network of providers to an enrollee or insured that identifies contracted health care providers shall state that facility-based physicians may not be contracted health care providers. The health insurance issuer shall make specific information on contracted and noncontracted facility-based physicians available on request from an enrollee or insured.

(4) A health insurance issuer shall update its list of contracted health care providers on at least an annual basis and shall make the current version available to enrollees or insureds on request.

(5) In the event that a health insurance issuer determines that any amount due a health care provider is the responsibility of the enrollee or insured, the health insurance issuer shall specifically set forth, in its explanation of benefits, the contracted reimbursement rate and clearly identify the amount due from the enrollee or insured and the reasons therefor. The health insurance issuer shall determine the responsibility of the enrollee or insured based on the contracted reimbursement rate.

(6) To the extent that a health insurance issuer determines that additional information is needed for payment, the health insurance issuer shall notify the health care provider and the enrollee or insured in writing regarding the information needed and identify the party responsible for furnishing such information. In the event that the enrollee or insured is the party responsible for providing such additional information and the enrollee or insured does not provide the requested information to the health insurance issuer within forty-five days from the date of such notification, the health care provider may bill the enrollee or insured for services at the contracted reimbursement rate when a contract exists.

C. If the patient approves in advance and in writing the charges for which the patient will be responsible, nothing in this Section shall be construed to prevent a dental patient from choosing any type, form, or quality of dental procedure that is a noncovered health care service.

Acts 2003, No. 1157, §1, eff. Jan. 1, 2004; Acts 2004, No. 607, §1; Redesignated from R.S. 22:250.43 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1874 - Billing by contracted health care providers

§1874. Billing by contracted health care providers

A.(1) A contracted health care provider shall be prohibited from discount billing, dual billing, attempting to collect from, or collecting from an enrollee or insured a health insurance issuer liability or any amount in excess of the contracted reimbursement rate for covered health care services.

(2) No contracted health care provider shall bill, attempt to collect from, or collect from an enrollee or insured any amounts other than those representing coinsurance, copayments, deductibles, noncovered or noncontracted health care services, or other amounts identified by the health insurance issuer on an explanation of benefits as an amount for which the enrollee or insured is liable.

(3) However, in the event that any billing, attempt to collect from, or the collection from an enrollee or insured of any amount other than those representing copayment, deductible, coinsurance, payment for noncovered or noncontracted health care services, or other amounts identified by the health insurance issuer as the liability of the enrollee or insured is based on information received from a health insurance issuer, the contracted health care provider shall not be in violation of this Subsection.

(4) A health insurance issuer contracting with a network of providers is obligated to pay to a contracted health care provider the contracted reimbursement rate of the network identified on the member identification card of the enrollee or insured, pursuant to R.S. 40:2203.1, and established by the contract between the network of providers and the contracted health care provider. The payor must comply with all provisions of the specific network contract. To the extent that a health insurance issuer does not pay to the health care provider an amount equal to the health insurance issuer liability, the contracted health care provider may collect the difference between the amount paid by the health insurance issuer and the health insurance issuer liability from the enrollee or insured. Any such collection efforts shall not constitute a violation of this Subpart.

(5)(a) Under certain circumstances and when the provisions of Subparagraph (b) of this Paragraph are met, a health insurance issuer contracting with a group of physicians that bills a health insurance issuer utilizing a group identification number, such as the group federal tax identification number or the group National Provider Identifier as set forth in 45 CFR162.402 et seq., shall pay the contracted reimbursement rate of the physician group for covered health care services rendered by a new physician to the group, without health care provider credentialing as described in R.S. 22:1009. This provision shall apply in either of the following circumstances:

(i) When the new physician has already been credentialed by the health insurance issuer and the physician's credentialing is still active with the issuer.

(ii) When the health insurance issuer has received the required credentialing application and information, including proof of active hospital privileges, from the new physician and the issuer has not notified the physician group that credentialing of the new physician has been denied.

(b) A health insurance issuer shall comply with the provisions of Subparagraph (a) of this Paragraph no later than thirty days after receipt of a written request from the physician group. The written request shall include a statement that the physician group agrees that all contract provisions, including the provision holding covered persons harmless for charges beyond reimbursement by the issuer and deductible, coinsurance and copayments, apply to the new physician. Such compliance shall apply to any claims for covered services rendered by the new physician to covered persons on dates of service no earlier than the date of the written request from the physician group.

(c) Compliance by a health insurance issuer with the provisions of Subparagraph (a) of this Paragraph shall not be construed to mean that a physician has been credentialed by an issuer or that the issuer is required to list the physician in a directory of contracted physicians.

(d) If, upon compliance with Subparagraph (a) of this Paragraph, a health insurance issuer completes the credentialing process on the new physician and determines that the physician does not meet the issuer's credentialing requirements, the following actions shall be permitted:

(i) The health insurance issuer may recover from the physician or the physician group an amount equal to the difference between appropriate payments for in-network benefits and out-of-network benefits provided that the health insurance issuer has notified the applicant physician of the adverse determination and provided that the health insurance issuer has initiated action regarding such recovery within thirty days of the adverse determination.

(ii) The physician or the physician group may retain any deductible, coinsurance or copayment collected or in the process of being collected as of the date of receipt of the issuer's determination, so long as the amount is not in excess of the amount owed by the insured or enrollee for out-of-network services.

B. No contracted health care provider may maintain any action at law against an enrollee or insured for a health insurance issuer liability or for payment of any amount in excess of the contracted reimbursement rate for such services. In the event of such an action, the prevailing party shall be entitled to recover all costs incurred, including reasonable attorney fees and court costs. However, nothing in this Subsection shall be construed to prohibit a contracted health care provider from maintaining any action at law against an enrollee or insured after a health insurance issuer determines that the health insurance issuer is not liable for the health care services rendered.

Acts 2003, No. 1157, §1, eff. Jan. 1, 2004; Redesignated from R.S. 22:250.44 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 897, §1, eff. Jan. 1, 2011.



RS 22:1875 - Billing by noncontracted facility-based physicians providing services in a base health care facility

§1875. Billing by noncontracted facility-based physicians providing services in a base health care facility

If a facility-based physician who is a noncontracted health care provider provides health care services in a base health care facility to an enrollee or insured and files a claim with a health insurance issuer for such facility-based services, the health insurance issuer shall provide the facility-based physician with an explanation of benefits as to any payment determination thereof. Nothing contained in this Subpart shall supercede the provisions of R.S. 22:263(D).

Acts 2003, No. 1157, §1, eff. Jan. 1, 2004; Redesignated from R.S. 22:250.45 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:1876 - Correction of credit records

§1876. Correction of credit records

Any contracted health care provider who files, refers, or sends a report to a credit reporting agency for nonpayment by an enrollee or insured of any amount that he is prohibited by R.S. 22:1874(A) from billing or collecting shall assist in correcting the credit record of the enrollee or insured by providing a letter to the credit reporting agency and to the enrollee or insured. Such letter shall state that such amount is not due from the enrollee or insured to the contracted health care provider. If such letter is not sent within ten days of receipt of written notice from the enrollee or insured, the health insurance issuer, or the commissioner, the contracted health care provider shall be liable for all reasonable costs, including reasonable attorney fees and court costs, incurred by the enrollee or insured with correcting such erroneous credit record.

Acts 2003, No. 1157, §1, eff. Jan.1, 2004; Redesignated from R.S. 22:250.46 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1877 - Complaint notice; billing correction and refund; penalty

§1877. Complaint notice; billing correction and refund; penalty

A.(1) Any enrollee or insured who receives a bill or consolidated activity statement and bill from a contracted health care provider in violation of R.S. 22:1874(A), or a health insurance issuer acting on behalf of an enrollee or insured, may file a complaint with the Consumer Protection Division of the Department of Justice.

(2) The enrollee or insured, or health insurance issuer acting on behalf of the enrollee or insured, shall provide to the attorney general a copy of the original bill or consolidated activity statement and bill issued pursuant to R.S. 22:1873 and such additional information that may be requested by the attorney general, documenting an attempt by a contracted health care provider to collect or the collection of any amount from the enrollee or insured that is the liability of the health insurance issuer or that is in excess of the contracted reimbursement rate. In the event it is determined that billing activity was based on information received from the health insurance issuer, the contracted health care provider shall not be in violation, and the attorney general shall refer the violation to the commissioner.

(3) If the attorney general concludes, based on the information submitted, that a contracted health care provider has attempted to collect, or collected, any amount from the enrollee or insured that is the liability of the health insurance issuer or that is in excess of the contracted reimbursement rate, the attorney general may pursue remedies as provided for in R.S. 51:1401 et seq., beginning with a notice of unfair trade practices.

(4) Any contracted health care provider who has demanded or received payment from an enrollee or insured for any amount which he is prohibited from billing or collecting by R.S. 22:1874(A) shall correct his billing and refund any such amount paid within forty-five days of service of the notice of unfair trade practices.

(5) The notice of unfair trade practices shall be satisfied by the attorney general within thirty days of receipt of information from the contracted health care provider that shows that any such billing or collection efforts were not in violation of R.S. 22:1874(A).

(6) In the event that a contracted health care provider fails to comply with a notice of unfair trade practices, the attorney general may proceed in accordance with the Unfair Trade Practices and Consumer Protection Law, R.S. 51:1401 et seq.

B.(1) Any enrollee or insured or contracted health care provider or noncontracted facility-based physicians providing services in a base health care facility who identifies that a health insurance issuer is in violation of R.S. 22:1871 through 1876 shall be entitled to request a cease and desist order from the commissioner of insurance as provided in this Subsection.

(2) The enrollee, insured, contracted health care provider, or noncontracted facility-based physicians providing services in a base health care facility shall provide to the commissioner documentation of such violation.

(3) If the commissioner concludes, based on the information submitted, that a health insurance issuer has violated this Section, the commissioner shall, within sixty days of receipt of such information, issue to such health insurance issuer a written order directing the health insurance issuer to cease and desist such violation.

(4) Any health insurance issuer shall correct such violation within forty-five days of service of the cease and desist order issued by the commissioner.

(5) The cease and desist order shall be rescinded by the commissioner within ten days of receipt of information from the health insurance issuer that it was not in violation.

(6) In the event that a health insurance issuer fails to comply with the cease and desist order issued by the commissioner, the commissioner may subsequently subject the health insurance issuer to a fine of fifty percent of any amount in violation of R.S. 22:1875 up to a maximum fine of one thousand dollars per claim, or for such violations not related to a reimbursement amount, a fine of one thousand dollars per violation.

C. The commissioner shall not be authorized to issue a cease and desist order or to levy a fine against the Office of Group Benefits. If the commissioner concludes, based on the information submitted, that the Office of Group Benefits has violated this Section, the commissioner shall, within sixty days of receipt of such information, notify the commissioner of administration in writing.

Acts 2003, No. 1157, §1, eff. Jan. 1, 2004; Redesignated from R.S. 22:250.47 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1878 - Exception

§1878. Exception

Regardless of any contractual provisions contained in a health insurance contract or plan delivered in this state, should a patient receive a dental diagnosis from a contracted provider for which the patient qualifies for a covered dental service pursuant to the patient's health plan, the patient may choose either of the following:

(1) The covered service designated by the patient's health or dental plan for treatment of the condition diagnosed.

(2) An alternate type, form, or quality of a dental procedure to treat the diagnosed condition which procedure is of equal or greater price, provided that the patient approves the alternate procedure in advance and in writing. For alternate services or procedures provided pursuant to this Subsection, the provider shall be paid for the dental procedure as follows:

(a) The insurer shall pay the amount due for the covered procedure which was an approved service for the treatment of the diagnosed condition.

(b) The patient shall pay that amount which is the difference between the amount of the covered service and the amount of the chosen alternate service or procedure.

Acts 2004, No. 607, §1; Redesignated from R.S. 22:250.48 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1879 - Louisiana consumer health care provider network disclosure

§1879. Louisiana consumer health care provider network disclosure

A.(1) Within thirty days of the effective date of a new contract, each hospital or ambulatory surgical center, hereinafter referred to as "facility" or "contracted facility" for purposes of this Section, shall provide to each health insurance issuer with which it contracts, the National Provider Identifier (NPI) as set forth in 45 CFR §162.402 et seq., name, business address, and business telephone number of each individual or group of anesthesiologists, pathologists, radiologists, emergency medicine physicians, and neonatologists who provide services at that facility. Thereafter, the facility shall notify each health insurance issuer of any changes to the information as soon as possible but not later than thirty days following any change.

(2) Within thirty days of the effective date of a new contract, each individual or group of anesthesiologists, pathologists, radiologists, emergency medicine physicians, and neonatologists who provide services at a contracted facility shall provide the health insurance issuer with which it is contracted, the NPI, name, business address, and business telephone number of each group or individual so contracted. Thereafter, the group or individual so contracted shall notify each health insurance issuer of any changes to the information as soon as possible but not later than thirty days following any change.

B.(1) Based on information received pursuant to Paragraphs (A)(1) and (2) of this Section, a health insurance issuer shall report on its website in a format that is clear and easy for its enrollees to understand, the following information arranged by contracted facility:

(a) Facility name, address, and phone number.

(b) The names, business addresses, and business telephone numbers of each individual or group of anesthesiologists, pathologists, radiologists, emergency medicine physicians, and neonatologists who provide services at that facility and who are contracted with the health insurance issuer.

(2) For each specialty at each contracted facility, there shall be a clear indication when the health insurance issuer has no contract in place with any of the individuals or groups of anesthesiologists, pathologists, radiologists, emergency medicine physicians, and neonatologists who provide services at that contracted facility.

(3) A health insurance issuer shall update its website as soon as possible but not later than thirty days following receipt of any updated information or within thirty days of the effective date of a contract.

C. A health insurance issuer shall provide a link to its website containing the information described in Subsection B of this Section to the Department of Insurance. The Department of Insurance shall make the links received from health insurance issuers available on its website.

D. Except as otherwise provided in Subsection G of this Section, the Department of Insurance may promulgate rules and regulations to provide for civil fines payable by a health insurance issuer not to exceed five hundred dollars for each and every act of violation of the requirements of this Section, not to exceed an aggregate fine of fifty thousand dollars. For purposes of this Subsection, "act of violation" is limited to an intentional act or an act of gross negligence.

E. The Louisiana Department of Health may promulgate rules and regulations to provide for civil fines payable by a health care provider not to exceed five hundred dollars for each and every act of violation of the requirements of this Section, not to exceed an aggregate fine of fifty thousand dollars. For purposes of this Subsection, "act of violation" is limited to an intentional act or an act of gross negligence.

F. A health insurance issuer that reports information received from a health care provider shall indemnify and hold the health care provider harmless for the nonintentional erroneous or incomplete information provided by the health care provider to the health insurance issuer under the provisions of this Section. A health care provider that provides information to a health insurance issuer under the provisions of this Section shall indemnify and hold the health insurance issuer harmless for nonintentional erroneous or incomplete information reported by the health insurance issuer under the provisions of this Section. The penalties under this Section shall be the exclusive remedy for any violations and there shall be no independent cause of action by any person based upon such violation or other information reported hereunder.

G. The provisions of this Section shall apply to the Office of Group Benefits; however, the commissioner of insurance shall not be authorized to levy a fine against the Office of Group Benefits. If the commissioner of insurance concludes that the Office of Group Benefits has violated this Section, the commissioner of insurance shall notify the commissioner of administration in writing within sixty days of such violation.

Acts 2009, No. 354, §1; Acts 2012, No. 271, §1.



RS 22:1880 - Balance billing disclosure

§1880. Balance billing disclosure

A. Definitions. As used in this Section, the following terms shall be defined as follows:

(1) "Balance billing" means any written or electronic communication by a non-contracted health care provider that appears to attempt to collect from an enrollee or insured any amount for covered, non-covered, and out-of-network health care services received by the enrollee or insured from the non-contracted health care provider that is not fully paid by the enrollee or insured, or the health insurance issuer.

(2) "Enrollee or insured liability" means the financial liability of an enrollee or insured for covered, non-covered, and out-of-network health care services pursuant to the plan or policy provisions between the enrollee or insured and the health insurance issuer.

(a) In the case of a contracted health care provider, "enrollee or insured liability" is the amount due for coinsurance, co-payments, deductibles, non-covered services, or any other amounts identified by the health insurance issuer on an explanation of benefits as an amount for which the enrollee or insured is liable for the covered or non-covered service.

(b) In the case of a non-contracted health care provider, "enrollee or insured liability" is the amount as determined pursuant to the plan or policy provisions between the enrollee or insured and the health insurance issuer for covered and non-covered, out-of-network health care services, including but not limited to the enrollee's or insured's contractual deductible, coinsurance, or co-payment amount.

B.(1) Health insurance issuer disclosure requirements. Each health insurance issuer shall provide the following balance billing disclosure notice:

"NOTICE

HEALTH CARE SERVICES MAY BE PROVIDED TO YOU AT A NETWORK HEALTH CARE FACILITY BY FACILITY-BASED PHYSICIANS WHO ARE NOT IN YOUR HEALTH PLAN. YOU MAY BE RESPONSIBLE FOR PAYMENT OF ALL OR PART OF THE FEES FOR THOSE OUT-OF-NETWORK SERVICES, IN ADDITION TO APPLICABLE AMOUNTS DUE FOR CO-PAYMENTS, COINSURANCE, DEDUCTIBLES, AND NON-COVERED SERVICES.

SPECIFIC INFORMATION ABOUT IN-NETWORK AND OUT-OF- NETWORK FACILITY-BASED PHYSICIANS CAN BE FOUND AT THE WEBSITE ADDRESS OF YOUR HEALTH PLAN OR BY CALLING THE CUSTOMER SERVICE TELEPHONE NUMBER OF YOUR HEALTH PLAN".

(2) The balance billing disclosure notice shall be disclosed in all of the following methods:

(a) To the potential policyholder prior to the time the health benefit plan is purchased. The disclosure notice may be provided directly by the health insurance issuer or through an authorized insurance producer. If the health insurance issuer provides the disclosure notice to the producer, then the producer shall provide that disclosure notice to the potential policyholder.

(b) To the policyholder and enrollees, at the time the insurance policy or other proof of coverage is issued, as follows:

(i) For a group benefit plan, to the policyholder and employees at the time the insurance policy or other proof of insurance coverage is issued.

(ii) For an individual benefit plan, to the policyholder at the time the insurance policy or other proof of insurance coverage is issued.

(c) To the policyholder and enrollees at least once a year as follows:

(i) For a group benefit plan, to the policyholder and employees.

(ii) For an individual benefit plan, to the policyholder.

(d) On the health insurance issuer's website.

C. Facility disclosure requirements. Each health care facility shall:

(1) Provide a written notice to an enrollee or insured at the first registration contact with the enrollee or insured at the health care facility regarding nonemergency services disclosing the following items:

(a) Confirmation as to whether the facility is a participating provider contracted with the enrollee's or insured's health insurance issuer on the date services are to be rendered, based on the information received from the enrollee or insured at the time the confirmation is provided.

(b) The following balance billing disclosure notice:

"NOTICE

HEALTH CARE SERVICES MAY BE PROVIDED TO YOU AT A NETWORK HEALTH CARE FACILITY BY FACILITY-BASED PHYSICIANS WHO ARE NOT IN YOUR HEALTH PLAN. YOU MAY BE RESPONSIBLE FOR PAYMENT OF ALL OR PART OF THE FEES FOR THOSE OUT-OF-NETWORK SERVICES, IN ADDITION TO APPLICABLE AMOUNTS DUE FOR CO-PAYMENTS, COINSURANCE, DEDUCTIBLES, AND NON-COVERED SERVICES. SPECIFIC INFORMATION ABOUT IN-NETWORK AND OUT-OF-NETWORK FACILITY-BASED PHYSICIANS CAN BE FOUND AT THE WEBSITE ADDRESS OF YOUR HEALTH PLAN OR BY CALLING THE CUSTOMER SERVICE TELEPHONE NUMBER OF YOUR HEALTH PLAN".

(2) Provide a list upon request from an enrollee or insured that contains the name and contact information for each individual or group of hospital-contracted anesthesiologists, pathologists, radiologists, hospitalists, intensivists, and neonatologists who provide services at that facility and inform the enrollee or insured that the enrollee or insured may request information from their health insurance issuer as to whether those physicians are contracted with the health insurance issuer and under what circumstances the enrollee or insured may be responsible for payment of any amounts not paid by the health insurance issuer.

(3) If the facility operates a website that includes a listing of physicians who have been granted medical staff privileges to provide medical services at the facility, post on the facility's website a list that contains the name and contact information for each facility-based physician or facility-based physician group that has been granted medical staff privileges to provide medical services at the facility, and an update of the list within thirty days of any changes.

D. Facility-based physician disclosure requirements. Whenever a facility-based physician bills a patient who has health insurance coverage issued by a health insurance issuer that does not have a contract with the facility-based physician, the facility-based physician shall send a bill that includes all of the following items:

(1) An itemized listing of the services and supplies provided by the facility-based physician along with the dates such services and supplies were provided.

(2) The amount that is owed by the enrollee or insured and language conspicuously displayed on the front of such bill:

"NOTICE: THIS IS A BILL. BASED UPON INFORMATION FROM YOUR HEALTH PLAN, YOU OWE THE AMOUNT SHOWN".

(3) A telephone number to call to discuss the statement.

Acts 2010, No. 453, §1; Acts 2012, No. 271, §1.



RS 22:1881 - Reimbursement of monies paid to health insurers under automobile medical payment provisions; limitation on amounts reimbursed

§1881. Reimbursement of monies paid to health insurers under automobile medical payment provisions; limitation on amounts reimbursed

A. Except as provided in this Section or by agreement between the parties and in accordance with regulations of the Department of Insurance governing the coordination of benefits, no health insurance issuer shall seek reimbursement from an insurer that provides automobile medical payment coverage to the health insurance issuer's insured or member without obtaining the prior written consent of the insured or member or his legal representative. After a period of nine months from the date of the accident from which medical claims arise, the health insurance issuer may seek reimbursement from the medical payments insurer for only the outstanding balance remaining under the automobile policy for medical coverage.

B. The provisions of this Section shall not prohibit or impair the rights of an insurer or provider from seeking reimbursement of monies paid pursuant to an insurance policy, plan, or self-insurance fund provided the total amount to be reimbursed shall not exceed the amount actually paid by the insurer or provider.

C. The provisions of this Section shall not apply to Medicare Advantage plans or self-insured plans.

Acts 2011, No. 382, §1.



RS 22:1891 - Automobile liability coverage, medical payments

PART III. PROPERTY AND CASUALTY INSURANCE CLAIMS PAYMENTS

§1891. Automobile liability coverage, medical payments

A policy of automobile liability insurance which provides for medical payments coverage shall not limit the time period during which the insured is entitled to payment or reimbursement for medical expenses incurred as a result of injuries caused by a covered accident when the injuries are diagnosed within one year of the accident and are reported to the insurer within three years of the accident.

Acts 1991, No. 807, §1; Redesignated from R.S. 22:636.7 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1892 - Payment and adjustment of claims, policies other than life and health and accident; personal vehicle damage claims; extension of time to respond to claims during emergency or disaster; penalties; arson-related claims suspension

§1892. Payment and adjustment of claims, policies other than life and health and accident; personal vehicle damage claims; extension of time to respond to claims during emergency or disaster; penalties; arson-related claims suspension

A.(1) All insurers issuing any type of contract, other than those specified in R.S. 22:1811, 1821, and Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950, shall pay the amount of any claim due any insured within thirty days after receipt of satisfactory proofs of loss from the insured or any party in interest. The insurer shall notify the insurance producer of record of all such payments for property damage claims made in accordance with this Paragraph.

(2) All insurers issuing any type of contract, other than those specified in R.S. 22:1811, R.S. 22:1821, and Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950, shall pay the amount of any third party property damage claim and of any reasonable medical expenses claim due any bona fide third party claimant within thirty days after written agreement of settlement of the claim from any third party claimant.

(3) Except in the case of catastrophic loss, the insurer shall initiate loss adjustment of a property damage claim and of a claim for reasonable medical expenses within fourteen days after notification of loss by the claimant. In the case of catastrophic loss, the insurer shall initiate loss adjustment of a property damage claim within thirty days after notification of loss by the claimant except that the commissioner may promulgate a rule for extending the time period for initiating a loss adjustment for damages arising from a presidentially declared emergency or disaster or a gubernatorially declared emergency or disaster up to an additional thirty days. Thereafter, only one additional extension of the period of time for initiating a loss adjustment may be allowed and must be approved by the Senate Committee on Insurance and the House Committee on Insurance, voting separately. Failure to comply with the provisions of this Paragraph shall subject the insurer to the penalties provided in R.S. 22:1973.

(4) All insurers shall make a written offer to settle any property damage claim, including a third-party claim, within thirty days after receipt of satisfactory proofs of loss of that claim.

B.(1) Failure to make such payment within thirty days after receipt of such satisfactory written proofs and demand therefor or failure to make a written offer to settle any property damage claim, including a third-party claim, within thirty days after receipt of satisfactory proofs of loss of that claim, as provided in Paragraphs (A)(1) and (4) of this Section, respectively, or failure to make such payment within thirty days after written agreement or settlement as provided in Paragraph (A)(2) of this Section when such failure is found to be arbitrary, capricious, or without probable cause, shall subject the insurer to a penalty, in addition to the amount of the loss, of fifty percent damages on the amount found to be due from the insurer to the insured, or one thousand dollars, whichever is greater, payable to the insured, or to any of said employees, or in the event a partial payment or tender has been made, fifty percent of the difference between the amount paid or tendered and the amount found to be due as well as reasonable attorney fees and costs. Such penalties, if awarded, shall not be used by the insurer in computing either past or prospective loss experience for the purpose of setting rates or making rate filings.

(2) The period set herein for payment of losses resulting from fire and the penalty provisions for nonpayment within the period shall not apply where the loss from fire was arson related and the state fire marshal or other state or local investigative bodies have the loss under active arson investigation. The provisions relative to time of payment and penalties shall commence to run upon certification of the investigating authority that there is no evidence of arson or that there is insufficient evidence to warrant further proceedings.

(3) The provisions relative to suspension of payment due to arson shall not apply to a bona fide lender which holds a valid recorded mortgage on the property in question.

(4) Whenever a property damage claim is on a personal vehicle owned by the third party claimant and as a direct consequence of the inactions of the insurer and the third party claimant's loss the third party claimant is deprived of use of the personal vehicle for more than five working days, excluding Saturdays, Sundays, and holidays, the insurer responsible for payment of the claim shall pay, to the extent legally responsible, for reasonable expenses incurred by the third party claimant in obtaining alternative transportation for the entire period of time during which the third party claimant is without the use of his personal vehicle. Failure to make such payment within thirty days after receipt of adequate written proof and demand therefor, when such failure is found to be arbitrary, capricious, or without probable cause shall subject the insurer to, in addition to the amount of such reasonable expenses incurred, a reasonable penalty not to exceed ten percent of such reasonable expenses or one thousand dollars whichever is greater together with reasonable attorneys fees for the collection of such expenses.

(5) When an insurance policy provides for the adjustment and settlement of first-party motor vehicle total losses on the basis of actual cash value or replacement with another of like kind and quality, and the insurer elects a cash settlement based on the actual cost to purchase a comparable motor vehicle, such costs shall be derived by using one of the following:

(a) A fair market value survey conducted using qualified retail automobile dealers in the local market area as resources. If there are no dealers in the local market area, the nearest reasonable market can be used.

(b) The retail cost as determined from a generally recognized used motor vehicle industry source; such as, an electronic database, if the valuation documents generated by the database are provided to the first-party claimant, or a guidebook that is available to the general public. If the insured demonstrates, by presenting two independent appraisals, based on measurable and discernable factors, including the vehicle's preloss condition, that the vehicle would have a higher cash value in the local market area than the value reflected in the source's database or the guidebook, the local market value shall be used in determining the actual cash value.

(c) A qualified expert appraiser selected and agreed upon by the insured and insurer. The appraiser shall produce a written nonbinding appraisal establishing the actual cash value of the vehicle's preloss condition.

(d) For the purposes of this Paragraph, local market area shall mean a reasonable distance surrounding the area where a motor vehicle is principally garaged, or the usual location of the vehicle covered by the policy.

C.(1) All claims brought by insureds, workers' compensation claimants, or third parties against an insurer shall be paid by check or draft of the insurer to the order of the claimant to whom payment of the claim is due pursuant to the policy provisions, or his attorney, or upon direction of such claimant to one specified; however, the check or draft shall be made jointly to the claimant and the employer when the employer has advanced the claims payment to the claimant. Such check or draft shall be paid jointly until the amount of the advanced claims payment has been recovered by the employer.

(2) No insurer shall intentionally or unreasonably delay, for more than three calendar days, exclusive of Saturdays, Sundays, and legal holidays, after presentation for collection, the processing of any properly executed and endorsed check or draft issued in settlement of an insurance claim.

(3) Any insurer violating this Subsection shall pay the insured or claimant a penalty of two hundred dollars or fifteen percent of the face amount of the check or draft, whichever is greater.

D.(1) When making a payment incident to a claim, no insurer shall require that as a condition to such payment, repairs be made to a motor vehicle, including window glass repairs or replacement, in a particular place or shop or by a particular entity. Any insurer violating the provisions of this Subsection shall be fined not more than five hundred dollars for each offense.

(2) A violation of this Subsection shall constitute an additional ground, under R.S. 22:1554, for the commissioner to refuse to issue a license or to suspend or revoke a license issued to any producer to sell insurance in this state.

Acts 1958, No. 125; Acts 1985, No. 778, §1; Acts 1986, No. 132, §1, eff. June 26, 1986; Acts 1988, No. 398, §1; Acts 1989, No. 638, §1; Acts 1990, No. 262, §1, eff. July 4, 1990; Acts 1990, No. 955, §1; Acts 1992, No. 879, §1; Acts 1993, No. 163, §1; Acts 1993, No. 585, §1, H.C.R. No. 4, 2002 1st Ex. Sess.; Acts 2003, No. 790, §1; Acts 2006, No. 404, §1; Acts 2006, No. 813, §1; Redesignated from R.S. 22:658 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 488, §1; Acts 2010, No. 1032, §1; Acts 2012, No. 271, §1.



RS 22:1892.1 - Arbitration or other type of binding mediation by automobile insurers

§1892.1. Arbitration or other type of binding mediation by automobile insurers

No automobile insurer shall use arbitration or any other type of binding mediation to determine fault for purposes of settling a claim resulting from an automobile accident for the purpose of raising insurance premiums of an insured without notifying the insured as to the percentage of fault prior to arbitration.

Acts 2010, No. 828, §1, eff. June 1, 2010.



RS 22:1893 - Claims involving immovable property

§1893. Claims involving immovable property

A.(1) No insurer shall use the floodwater mark on a covered structure without considering other evidence, when determining whether a loss is covered or not covered under a homeowner's insurance policy.

(2) No insurer shall use the fact that a home is removed or displaced from its foundation without considering other evidence, when determining whether a loss is covered or not covered under a homeowner's insurance policy.

B. If damage to immovable property is covered, in whole or in part, under the terms of the policy of insurance, the burden is on the insurer to establish an exclusion under the terms of the policy.

C. Any clause, condition, term, or other provision contained in any policy of insurance which alters or attempts to alter the burden on an insurer as provided in Subsection B of this Section shall be null and void and of no effect.

D. Any insurer determined to be in violation of the provisions of this Section shall be liable pursuant to R.S. 22:1973.

Acts 2006, 1st Ex. Sess., No. 12, §1, eff. Feb. 23, 2006; Redesignated from R.S. 22:658.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1894 - Filing claims; extension for claims arising from hurricane activity

§1894. Filing claims; extension for claims arising from hurricane activity

A. Notwithstanding any other provision of this Title to the contrary, any person or entity having a claim for damages pursuant to a homeowners' insurance policy, personal property insurance policy, tenant homeowners' insurance policy, condominium owners' insurance policy, or commercial property insurance policy, and resulting from Hurricane Katrina shall have through September 1, 2007, within which to file a claim with their insurer for damages, unless a greater time period to file such claim is otherwise provided by law or by contract.

B. Notwithstanding any other provision of this Title to the contrary, any person or entity having a claim for damages pursuant to a homeowners' insurance policy, personal property insurance policy, tenant homeowners' insurance policy, condominium owners' insurance policy, or commercial property insurance policy, and resulting from Hurricane Rita shall have through October 1, 2007, within which to file a claim with their insurer for damages, unless a greater time period to file such claim is otherwise provided by law or by contract.

Acts 2006, No. 739, §1, eff. June 29, 2006; Redesignated from R.S. 22:658.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1895 - Homeowner's insurance; claims payments and settlements

§1895. Homeowner's insurance; claims payments and settlements

No payment of a claim on a homeowner's insurance policy shall be considered a final settlement if the insurer fails to provide the insured with a statement that accurately reflects the amount paid under each category of coverage under the policy. The statement shall list each provision of coverage in the policy under which the insured may be entitled to payment, the maximum amount that may be paid under each category of coverage, and the amount actually included for payment under each category of coverage. The statement shall be given to the insured prior to the execution of a release by the insured.

Acts 2005, 1st Ex. Sess., No. 38, §1, eff. Dec. 6, 2005; Redesignated from R.S. 22:1471.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1896 - Right to transparency and integrity in adjustment of property claims

§1896. Right to transparency and integrity in adjustment of property claims

A. An insurer of a residential or commercial property shall respond to all inquiries or requests from the insured within fourteen days of the inquiry or request, unless such time period to respond has been extended by the commissioner of insurance because of a disaster or emergency declared in accordance with R.S. 29:721 et seq.

B. An insurer of a residential or commercial property shall provide prompt adjustment by a qualified adjuster pursuant to the provisions of R.S. 22:1661 et seq., the Louisiana Claims Adjuster Act.

C. Any violations of this Section that are committed or performed with such frequency as to indicate a general business practice such as those enumerated in R.S. 22:1964(14) shall be subject to the provisions of R.S. 22:1964 et seq., the Unfair Trade Practices Act.

Acts 2007, No. 222, §1, eff. July 2, 2007; Redesignated from R.S. 22:1476 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1900 - Redesignated as R.S. 22:381 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1900. Redesignated as R.S. 22:381 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1901 - Purpose; necessity for regulation

CHAPTER 7. FRAUD AND UNFAIR TRADE PRACTICES

PART I. UNAUTHORIZED INSURANCE

§1901. Purpose; necessity for regulation

This Part shall be liberally construed and applied to promote its underlying purposes which include:

(1) Protecting persons seeking insurance in this state.

(2) Permitting surplus lines insurance to be placed with reputable and financially sound unauthorized insurers under the provisions of this Part.

(3) Establishing a system of regulation which will permit orderly access to surplus lines insurance in this state and encourage authorized insurers to provide new and innovative types of insurance available to consumers in this state.

(4) Providing a system through which persons may purchase insurance, other than surplus lines insurance, from unauthorized insurers pursuant to this Part.

(5) Protecting revenues of this state.

(6) Providing a system pursuant to this Part which subjects unauthorized insurance activities in this state to the jurisdiction of the insurance commissioner and state and federal courts in suits by or on behalf of the state.

Acts 1997, No. 1340, §1, eff. July 15, 1997; Redesignated from R.S. 22:1248 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:1901 redesignated as R.S. 22:382 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1902 - Transacting a business of insurance by unauthorized insurer defined

§1902. Transacting a business of insurance by unauthorized insurer defined

A. Any of the following acts in this state, effected by mail or otherwise, by an unauthorized insurer or by any person acting with actual or apparent authority of the insurer, on behalf of the insurer, is deemed to constitute the transaction of an insurance business in or from this state:

(1) The making of or proposing to make, as an insurer, an insurance contract.

(2) The solicitation, taking, or receiving of any application for insurance contract.

(3) The receiving or collection of any premiums, commissions, membership fees, assessment, dues, or other considerations for any insurance contract or any part thereof.

(4) The issuance or delivery of contracts of insurance to residents of this state or to corporations or persons authorized to do business in this state.

(5) The transaction of any matter subsequent to the execution of such a contract and arising out of it.

(6) The doing or proposing to do any insurance business in substance equivalent to any of the foregoing in a manner designed to evade the provisions of the insurance laws of this state.

(7) The solicitation, negotiation, procurement, or effectuation of insurance or renewals thereof.

(8) The transaction of any kind of insurance business specifically recognized as transacting business within the meaning of the statutes relating to insurance.

(9) The dissemination of information as to coverage or rates, or forwarding applications, or delivery of policies or contracts, or inspection of risks, the fixing of rates, or investigation or adjustment of claims or losses, or the transaction of matters subsequent to effectuation of the contract and arising out of it, or any other manner of representing or assisting a person or insurer in the transaction of risks with respect to properties, risks, or exposures located or to be performed in this state.

(10) The making or proposing to make, as guarantor or surety, any contract of guaranty or suretyship as a vocation and not merely incidental to any other legitimate business or activity of the guarantor or surety.

(11) The offering of insurance or the transacting of insurance business, or the offering of an agreement or contract which purports to alter, amend, or void coverage of an insurance contract.

B. The venue of an act committed by mail shall be at the point where the matter transmitted by mail is delivered or issued for delivery or takes effect.

Added by Acts 1968, No. 52, §1; Acts 1990, No. 885, §1; Acts 1993, No. 663, §2, eff. June 16, 1993; Acts 1997, No. 1340, §1, eff. July 15, 1997; Redesignated from R.S. 22:1249 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:1902 redesignated as R.S. 22:383 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1903 - Placement of insurance business; prohibitions and exclusions

§1903. Placement of insurance business; prohibitions and exclusions

A. An insurer shall not engage in the transaction of insurance unless authorized by a certificate of authority or otherwise is qualified pursuant to the laws of this state, or exempted by this Part or otherwise exempted by the insurance laws of this state.

B. A person shall not engage in a transaction of insurance nor shall in this state, directly or indirectly, act as agent for, or otherwise represent or aid on behalf of another, an unauthorized insurer in the solicitation, negotiation, procurement, or effectuation of insurance, or renewals thereof, or forwarding of applications, or delivery of policies or contracts, or inspection of risks, or fixing of rates, or investigation or adjustment of claims or losses, or collection or forwarding of premiums, or in any other manner represent or assist the insurer in the transaction of insurance.

C. This Section shall not apply to a person acting in this state in the placement of the following types of insurance:

(1) The lawful transaction of surplus lines insurance as provided in this Title.

(2) Reinsurance, if such reinsurer meets the following requirements, unless waived by the commissioner:

(a) The assuming insurer is authorized to operate an insurance or reinsurance business by its domiciliary jurisdiction and is authorized to write the type of reinsurance in its domiciliary jurisdiction.

(b) The assuming insurer satisfies all legal requirements for such reinsurance in the state of domicile of the ceding insurer.

(3) Any life insurance company or annuity company organized and operated without profit to any private shareholder or individual, exclusively for the purpose of aiding educational or scientific institutions organized and operated without profit to any private shareholder or individual by issuing insurance and annuity contracts direct from the home office of the company and without agents or representatives in this state only to or for the benefit of such institutions, and to individuals engaged in the services of such institutions.

(4) Insurance on the property and operation of railroads or aircraft engaged in interstate or foreign commerce, insurance on vessels, crafts, hulls, cargoes, marine builders' risks, marine protection and indemnity, or other risks, including strikes and war risks commonly insured under ocean or wet marine forms or policy. Notwithstanding the exemption provided in this Paragraph, the coverage for any wet marine risk arising out of the exploration, discovery, development, or production for any mineral, the maintenance, shutting in, or the plugging and abandoning of any oil or natural gas or other marine mine shall only be placed by a person that has satisfied all applicable licensing requirements, if any, of this Title and is insured by either an insurer or insurers which appear on the list of insurers pursuant to the provisions of R.S. 22:436 or other insurers which have been affirmatively approved in writing by the commissioner and that satisfy the requirements of R.S. 22:435. In no circumstance shall the exemption in this Paragraph apply to insurance on vessels and craft under five tons gross weight.

(5) Transactions in this state involving a policy lawfully solicited, written, and delivered outside of this state, covering subjects of insurance not resident located, or expressly to be performed in this state at the time of issue, and which transactions are subsequent to the issuance of the policy.

(6) Transactions involving risks located in this state where the policy or contract of insurance for such risk was principally negotiated and delivered outside this state, and was lawfully issued in a state or foreign country in which the foreign or alien insurer was authorized to operate an insurance business, and where such insurer has no contact with this state except in connection with inspections or losses required by virtue of the contract or policy of insurance covering the risk located in this state, including transactions involving the operation of workers' compensation claims offices pursuant to R.S. 23:1161.1.

Acts 1997, No. 1340, §1, eff. July 15, 1997; Redesignated from R.S. 22:1249.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:1903 redesignated as R.S. 22:384 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1904 - Insurance commissioner may institute legal proceedings against unauthorized insurer

§1904. Insurance commissioner may institute legal proceedings against unauthorized insurer

Whenever the commissioner of insurance believes, from evidence satisfactory to him, that any person or insurer is violating or about to violate any provision of this Part or any order or requirement of the commissioner issued or promulgated pursuant to authority granted the commissioner by any provision of this Code or by law, he may bring an action in the name of the people of the state of Louisiana in the District Court for the Nineteenth Judicial District, Baton Rouge, Louisiana, against such person or insurer to enjoin such person or insurer from continuing such violation or engaging therein or doing any act in furtherance thereof. In such action, an order or judgment may be entered awarding such preliminary or final injunction as is proper.

Added by Acts 1968, No. 53, §1; Redesignated from R.S. 22:1250 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:1904 redesignated as R.S. 22:385 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1905 - Domestic insurer prohibited from issuing policies in state where unauthorized; commissioner's approval required

§1905. Domestic insurer prohibited from issuing policies in state where unauthorized; commissioner's approval required

A. Subject to the exceptions set forth in Subsection C of this Section, no domestic insurer shall enter into a contract of insurance upon the life or person of a resident of another state, or covering property or risks located in another state, unless such insurer is authorized pursuant to the laws of such other state to do business therein.

B. Subject to the exceptions set forth in Subsection C of this Section, no domestic insurer shall offer or issue policies in another state until after the commissioner has granted his approval of the proposed issuance of policies in the other state. In determining whether such approval shall be granted to the insurer, the commissioner shall consider and evaluate the potential impact of such issuance to the interests of the Louisiana policyholders of the domestic insurer.

C. The following constitute the exceptions to the provisions of Subsections A and B of this Section:

(1) Contracts entered into where the prospective insured is personally present in a state in which the insurer is authorized to do business when he signs the application.

(2) Issuance of certificates under any lawfully transacted group life, group accident, group health, or other group disability policy, where the master policy is entered into in a state in which the insurer is authorized to do business.

(3) Contracts made pursuant to a pension or retirement plan of an employer, when such contracts are applied for in a state where the employer is personally present or doing business and the insurer is authorized to do business.

(4) The renewal, reinstatement, conversion, or continuance in force with or without modification of contracts otherwise lawfully entered into and which were not originally executed in violation of this Section.

Acts 1958, No. 125. Amended by Acts 1960, No. 144, §1; Acts 1989, No. 449, §1, eff. Sept. 1, 1989; Redesignated from R.S. 22:1251 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:1905 redesignated as R.S. 22:386 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1906 - Acting as agent for unauthorized insurer prohibited

§1906. Acting as agent for unauthorized insurer prohibited

A. No person shall act in this state as agent for any insurer not authorized to do business in this state. No person shall negotiate for or place or aid in placing insurance coverage or aid in effecting insurance or in transacting an insurance business either by fixing rates, adjusting or investigating losses, inspecting or examining risks, acting as attorney-in-fact or attorney for service of process or otherwise for any insurer not authorized to do business in this state, nor shall any person so act as an agent for another who is an applicant for insurance covering any property or risk in another state, territory, or district of the United States with any insurer not authorized to transact business in such state, territory, or district, wherein the property or risk is located.

B. The provisions of this Section do not apply to contracts of reinsurance, nor do they apply to an insurer not authorized in this state or its representatives in investigating and adjusting losses or otherwise complying in this state with the terms of its insurance contracts made in a state wherein the insurer was authorized and in which the property or risk was located or residing at the time of the execution of the contract. Furthermore, the provisions of this Section do not apply to agents representing any unauthorized insurer solely for the purpose of operating a workers' compensation claims office pursuant to R.S. 23:1161.1.

Acts 1990, No. 885, §1; Redesignated from R.S. 22:1252 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1906 redesignated as R.S. 22:387 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1907 - Transacting business; constitutes appointment of agent for service of process; workers' compensation claims agent

§1907. Transacting business; constitutes appointment of agent for service of process; workers' compensation claims agent

A. The transacting of business in this state by a foreign or alien insurer without a certificate of authority is equivalent to an appointment by such insurer of the secretary of state and his successor or successors in office to be its true and lawful attorney, upon whom may be served all lawful process in any action, suit, or proceeding maintained by the commissioner of insurance or arising out of such policy or contract of insurance, and the transacting of business by such insurer is a signification of its agreement that any such service of process is of the same legal force and validity as personal service of process in this state upon it.

B. Such service of process shall be made by delivering and leaving with the secretary of state or with some person in apparent charge of his office two copies thereof and the payment to him of such fees as may be prescribed by law. The secretary of state shall mail by registered mail or by commercial courier, as defined in R.S. 13:3204(D), when the person to be served is located outside of this state one of the copies of such process to the defendant at its last known principal place of business, and shall keep a record of all process so served upon him. Such service of process is sufficient if notice of such service and a copy of the process are sent within ten days thereafter by registered mail or by commercial courier, as defined in R.S. 13:3204(D), when the person to be served is located outside of this state by plaintiff's attorney to the defendant at its last known principal place of business, and the defendant's receipt, or receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the plaintiff's attorney showing compliance with this Section are filed with the clerk of the court in which such action is pending on or before the date the defendant is required to appear, or within such further time as the court may allow. However, no plaintiff or complainant shall be entitled to a judgment by default, or a judgment with leave to prove damages, or a judgment pro confesso under this Section until the expiration of thirty days from date of the filing of the affidavit of compliance.

C.(1) Service of process in any such action, suit, or proceeding shall, in addition to the manner provided in Subsection B of this Section, be valid if served as provided in Paragraph (2) of this Subsection upon any person within this state who, in this state on behalf of such insurer, is doing any of the following:

(a) Soliciting insurance.

(b) Making any contract of insurance or issuing or delivering any policies or written contracts of insurance.

(c) Collecting or receiving any premium for insurance.

(d) Acting as an agent for the sole purpose of operating a workers' compensation claims office established pursuant to R.S. 23:1161.1.

(2) A copy of such process shall be sent within ten days thereafter by registered mail by the plaintiff's attorney to the defendant at the last known principal place of business of the defendant, and the defendant's receipt, or the receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the plaintiff's attorney showing compliance with this Section shall be filed with the clerk of the court in which such action is pending on or before the date the defendant is required to appear, or within such further time as the court may allow.

D. Nothing in this Section shall limit or abridge the right to serve any process, notice, or demand upon any insurer in any other manner permitted by law.

Acts 1958, No. 125. Amended by Acts 1968, No. 54, §1; Acts 1990, No. 885, §1; Acts 1999, No. 395, §4; Redesignated from R.S. 22:1253 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:1907 redesignated as R.S. 22:388 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1908 - Use of courts; prohibited to unauthorized insurer

§1908. Use of courts; prohibited to unauthorized insurer

No unauthorized insurer shall institute or file, or cause to be instituted or filed, any suit, action, or proceeding in this state to enforce any right, claim, or demand arising out of the transaction of business in this state until such insurer shall have either been placed by the Department of Insurance on the list of approved unauthorized insurers, or obtained a certificate of authority to transact insurance business in this state. Nothing in this Section shall be construed to require an unauthorized insurer to obtain a certificate of authority before instituting or filing or causing to be instituted or filed any suit, action, or proceeding either in connection with any of its investments in this state or in connection with any contract issued by it at a time when it was authorized to do business in the state where such contract was issued.

Acts 1958, No. 125; Acts 2003, No. 994, §1, eff. July 2, 2003; Redesignated from R.S. 22:1254 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1908 redesignated as R.S. 22:389 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1909 - Requirements to be met before using courts

§1909. Requirements to be met before using courts

A. Before any unauthorized insurer shall file or cause to be filed any pleading in any action, suit, or proceeding instituted against it, such unauthorized insurer shall either (1) file with the clerk of the court in which such action, suit, or proceeding is pending a bond with good and sufficient sureties, to be approved by the court, in an amount to be fixed by the court sufficient to secure the payment of any final judgment which may be rendered in such action; or (2) procure a certificate of authority to transact the business of insurance in this state. An insurer that has been placed by the Department of Insurance on the list of approved unauthorized insurers, and which maintains an A.M. Best rating of B or better or its equivalent, is exempt from the requirements of this Subsection. The commissioner shall determine the equivalent standard for insurers rated by recognized rating organizations other than A.M. Best.

B. The court in any action, suit, or proceeding in which service is made in the manner provided in R.S. 22:1907(B) or (C) may order such postponement as may be necessary to afford the defendant reasonable opportunity to comply with the provisions of Subsection A of this Section and to defend such action.

C. Nothing in Subsection A of this Section is to be construed to prevent an unauthorized insurer from filing a motion to quash a writ or to set aside service thereof made in the manner provided in R.S. 22:1907 (B) or (C) on the ground: (1) that no policy or contract of insurance has been issued or delivered to a citizen or resident of this state or to a corporation authorized to do business therein; (2) that such insurer has not been transacting business in this state; or (3) that the person on whom service was made pursuant to R.S. 22:1907(C) was not doing any of the acts therein enumerated.

Acts 1958, No. 125; Acts 2003, No. 994, §1, eff. July 2, 2003; Redesignated from R.S. 22:1255 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:1909 redesignated as R.S. 22:390 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1910 - Validity of contracts illegally effectuated

§1910. Validity of contracts illegally effectuated

A contract of insurance effectuated by an unauthorized insurer in violation of the provisions of this Code shall be voidable except at the instance of the insurer.

Acts 1958, No. 125; Redesignated from R.S. 22:1256 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1910 redesignated as R.S. 22:391 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1911 - Records of insureds

§1911. Records of insureds

Every person for whom insurance has been placed with an unauthorized insurer pursuant to or in violation of this Part shall, upon order of the commissioner of insurance, produce for his examination all policies and other documents evidencing the insurance and shall disclose to the commissioner of insurance the amount of the gross premiums paid or agreed to be paid for the insurance. For each refusal to obey such order, a person shall be liable for a fine of not more than five hundred dollars.

Acts 2010, No. 107, §1.



RS 22:1912 - Redesignated as R.S. 22:393 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1912. Redesignated as R.S. 22:393 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1921 - Purpose and powers

PART II. INSURANCE FRAUD

§1921. Purpose and powers

A. The purpose of this Part is to create within the Department of Insurance a division of insurance fraud. This division shall be charged with the responsibility, when directed by the commissioner of insurance, to conduct investigations and background criminal checks on each applicant for a license or certificate of authority to transact a business of insurance. The division of insurance fraud shall be governed by the provisions of this Part including the powers and duties relating to the investigation and prevention of administrative or civil violations of the insurance laws of this state.

B. In the event the applicant is a corporation, partnership, or other legal entity, the investigations and criminal background checks shall be limited to those individuals who are directors, officers, employees, or individuals who exercise control, as defined in R.S. 22:691.2(3), of the entity. After the receipt of a license or certificate of authority, an individual who intends to succeed to a position subject to this Subsection or to control, as defined in R.S. 22:691.2(3), the entity shall undergo an investigation and criminal background check.

C. If the division has reason to believe, whether acting on its own initiative or as a result of complaints, that a person has engaged in, or is engaging in, an act or practice that violates this Part or any other provision of this Code, it may examine and investigate the affairs of such person and may administer oaths and affirmations, serve subpoenas ordering the attendance of witnesses, and collect evidence.

D. If during the course of investigation, the division of insurance fraud determines that there may be a violation of criminal law, the division shall turn the matter over to the Department of Justice; the Department of Public Safety and Corrections, public safety services, office of state police; and any other appropriate law enforcement or prosecutorial agency, for further investigation, enforcement, or prosecution.

Acts 1992, No. 707, §2; Acts 1994, 3rd Ex. Sess., No. 50, §2; Acts 1999, No. 1312, §2, eff. Jan. 1, 2000; Acts 2004, No. 826, §1; Redesignated from R.S. 22:1241 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 192, §1; Acts 2012, No. 271, §1; Acts 2013, No. 217, §1; Acts 2015, No. 162, §1, eff. June 23, 2015.

NOTE: Former R.S. 22:1921 redesignated as R.S. 22:31 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1922 - Additional powers and duties

§1922. Additional powers and duties

A. The division of insurance fraud shall have access to computer systems, information maintained for the use of law enforcement personnel, any information contained in the criminal history record and identification file of the Louisiana Bureau of Criminal Identification and Information, and direct and timely access to information compiled by the Federal Bureau of Investigation, as contained in the National Crime Information Center, for the purposes of carrying out its responsibilities under this Part.

B. The commissioner may require each applicant for a license or certificate of authority to submit fingerprints to verify the identity of the applicant. An applicant's fingerprints shall be made electronically or by ink and converted to electronic format. The commissioner may promulgate rules and regulations defining the manner in which such evidence is to be received by the Department of Insurance.

C. In order to make a determination of eligibility, the commissioner is authorized to require fingerprints and fees of applicants and to submit the fingerprints and the fee required to perform the criminal history record checks to the Louisiana Bureau of Criminal Identification and Information and the Federal Bureau of Investigation ("FBI") for state and national criminal history record checks. The commissioner shall require a criminal history record check on each applicant in accordance with this Section. The commissioner shall require each applicant to submit a full set of fingerprints in order for the commissioner to obtain and receive National Criminal History Records from the FBI Criminal Justice Information Services Division.

(1) The commissioner may contract for the collection, transmission, and resubmission of fingerprints required under this Section. If the commissioner elects to enter into a contract, the fee for collecting, transmitting, and retaining fingerprints shall be payable directly to the contractor by the applicant.

(2) The commissioner may receive criminal history record information from sources other than the Louisiana Bureau of Criminal Identification and Information.

D. The commissioner may deny a license or certificate of authority when the applicant, or if the applicant is a corporation, partnership, limited liability company or partnership, or other legal entity, any officer, director, managing person, employee, or principal stockholder has been convicted of a felony.

E. The commissioner may issue a commission authorizing the deputy commissioner of insurance fraud or any compliance investigator who is certified by the Council on Peace Officer Standards and Training (P.O.S.T.), or who may be qualified by the P.O.S.T. Council, to carry and use firearms in performance of their duties in investigating suspected administrative or civil insurance fraud. These powers and privileges shall not include arrest powers. The commissioner shall also provide appropriate credentials and badges of authority.

Acts 1994, 3rd Ex. Sess., No. 50, §2; Acts 2004, No. 826, §1; Redesignated from R.S. 22:1241.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2013, No. 217, §1; Acts 2015, No. 162, §1, eff. June 23, 2015.

NOTE: Former R.S. 22:1922 redesignated as R.S. 22:32 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1923 - Definitions

§1923. Definitions

As used in this Part, the following terms shall have the meanings indicated in this Section:

(1) "Claim" shall mean any request or demand for payment or benefit, whether paid or not, made by a person either in writing or filed electronically.

(2) "Fraudulent insurance act" shall include but not be limited to acts or omissions committed by any person who, knowingly and with intent to defraud:

(a) Presents, causes to be presented, or prepares with knowledge or belief that it will be presented to or by an insurer, reinsurer, purported insurer or reinsurer, producer, or any agent thereof, any oral or written statement which he knows to contain materially false information as part of, or in support of, or denial of, or concerning any fact material to or conceals any information concerning any fact material to the following:

(i) An application for the issuance of any insurance policy.

(ii) The rating of any insurance policy.

(iii) A claim for payment or benefit pursuant to any insurance policy.

(iv) Premiums paid on any insurance policy.

(v) Payments made in accordance with the terms of any insurance policy.

(vi) An application for certificate of authority or the application for a certificate of authority by a health insurer that has ceased writing health and accident insurance in the state within the prior five years.

(vii) The financial condition of any insurer, reinsurer, purported insurer or reinsurer.

(viii) The acquisition of any insurer or reinsurer.

(b) Solicits or accepts new or renewal insurance risks by or for an insolvent insurer, reinsurer, or other entity regulated under the insurance laws of this state.

(c) Removes or attempts to remove the assets or record of assets, transactions, and affairs of such material part thereof, from the home office or other place of business of the insurer, reinsurer, or other entity regulated under the insurance laws of this state, or from the place of safekeeping of the insurer, reinsurer, or other entity regulated under the laws of this state, or who conceals or attempts to conceal the same from the department.

(d) Diverts, attempts to divert, or conspires to divert funds of an insurer, reinsurer, or other entity regulated under the laws of this state, or other persons in connection with:

(i) The transaction of insurance or reinsurance.

(ii) The conduct of business activities by an insurer, reinsurer, or other entity regulated by the insurance laws of this state.

(iii) The formation, acquisition, or dissolution of an insurer, reinsurer, or other entity regulated under the insurance laws of this state.

(e) Supplies false or fraudulent material information pertaining to any document or statement required by the Department of Insurance.

(f) Commits any fraudulent viatical settlement act, as defined by R.S. 22:1791.

(g) Solicits or accepts new or renewal insurance risks by or for an unauthorized insurer, except as provided by Subpart O of Part I of Chapter 2 of this Title, R.S. 22:431 et seq., and Part III of this Chapter, R.S. 22:1941 et seq.

(h) Manufactures, sells, distributes, presents, or causes to be presented a fraudulent proof of insurance card or document.

(i) Alters a legitimate proof of insurance card or document.

(j) Presents, causes to be presented, or prepares with the knowledge or belief that it will be presented to a self-insured governmental entity any oral or written statement which he knows to contain materially false information as part of, in support of, denial of, or concerning any fact material to or conceals any information concerning any fact material to any claim for payment under such self-insured governmental entity's loss fund or risk pool. For the purposes of this Subparagraph, "self-insured governmental entity" shall mean any agency of the state, political subdivision of the state, or agency thereof, or consortium of governmental entities that maintains a self-insured loss fund or risk pool.

(k) Impersonates an insurance company, or a representative of an insurance company, without the authorization or consent of the insurance company for the purpose of executing a scheme or artifice to defraud a person.

(l) Impersonates another person or entity, whether real or fictitious, and purports himself to have the authority to direct healthcare treatment for the purpose of executing a scheme or artifice to defraud a person.

(m) Receives money or any other thing of value from any person, firm, or entity as a means of compensation for the acts of solicitation or criminal conspiracy done for the purpose of executing a scheme or artifice to defraud a person.

(n) Presents, causes to be presented, or prepares with knowledge or belief that it will be presented to the Property Insurance Association of Louisiana, any written statement which he knows to contain materially false information in connection with the grading by the Property Insurance Association of Louisiana of a municipality or fire district.

(3) "Statement" includes but is not limited to any notice, statement, proof of loss, bill of lading, receipt for payment, invoice, account, estimate of property damages, bill for services, diagnosis, prescription, hospital or doctor records, test results, x-rays, or other evidence of loss, injury, or expense.

Acts 1992, No. 707, §2; Acts 1993, No. 663, §2, eff. June 16, 1993; Acts 2004, No. 498, §1; Acts 2008, No. 15, §1; Redesignated from R.S. 22:1242 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 8, §1, eff. June 7, 2011; Acts 2012, No. 271, §1; Acts 2012, No. 862, §1; Acts 2014, No. 116, §1; Acts 2016, No. 4, §1.

NOTE: Former R.S. 22:1923 redesignated as R.S. 22:33 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1924 - Prohibited activities and sanctions

§1924. Prohibited activities and sanctions

A.(1) Any person who, with the intent to injure, defraud, or deceive any insurance company, or the Department of Insurance, or any insured or other party in interest, or any third-party claimant commits any of the acts specified in Paragraph (2) or (3) of this Subsection is guilty of a felony and shall be subjected to a term of imprisonment, with or without hard labor, not to exceed five years, or a fine not to exceed five thousand dollars, or both, on each count and payment of restitution to the victim company of any insurance payments to the defendant that the court determines was not owed and the costs incurred by the victim company associated with the evaluation and defense of the fraudulent claim, including but not limited to the investigative costs, attorney fees, and court costs. However, if the benefit pursued does not exceed one thousand dollars, the term of imprisonment shall not exceed six months, or the fine shall not exceed one thousand dollars, or both, on each count.

(2) The following acts shall be punishable as provided in Paragraph (1) of this Subsection:

(a) Committing any fraudulent insurance act as defined in R.S. 22:1923.

(b) Presenting or causing to be presented any written or oral statement including computer-generated documents as part of or in support of or denial of a claim for payment or other benefit pursuant to an insurance policy, knowing that such statement contains any false, incomplete, or fraudulent information concerning any fact or thing material to such claim or insurance policy.

(c) Assisting, abetting, soliciting, or conspiring with another to prepare or make any written or oral statement that is intended to be presented to any insurance company, insured, the Department of Insurance, or other party in interest or third-party claimant in connection with, or in support of or denial, or any claim for payment of other benefit pursuant to an insurance policy, knowing that such statement contains any false, incomplete, or fraudulent information concerning any fact or thing material to such claim or insurance policy.

(3)(a) Knowingly and willfully committing health care fraud shall be punishable as provided in Paragraph (1) of this Subsection.

(b) "Health care fraud" shall mean, in conjunction with the delivery of or payment for health care benefits, items, or services:

(i) To execute a scheme or artifice to defraud any health care benefit program.

(ii) To obtain, by means of fraudulent claims, or false or fraudulent pretenses, representations, or promises, any of the money or property owned by, or under the custody or control of, any health care benefit program.

(c) For the purposes of this Paragraph, "knowingly and willfully" shall mean to continue with a practice, after written notice to cease such practice from a health care benefit program by certified mail, return receipt requested, except when the health care provider reasonably believes that such practice materially complies with coding or billing standards as issued by the American Medical Association, the United States Department of Health and Human Services, the Centers for Medicare and Medicaid Services, or the Louisiana Medicaid Program.

B. The criminal provisions of this Section shall be investigated, enforced, or prosecuted only by the proper law enforcement and prosecutorial agencies.

Acts 1992, No. 707, §2; Acts 2001, No. 1158, §1; Acts 2008, No. 15, §1; Redesignated from R.S. 22:1243 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 632, §1.



RS 22:1925 - Automobile insurance policies

§1925. Automobile insurance policies

A.(1) Any person who with an intent to injure, defraud, or deceive any insurance company commits any of the acts specified in Paragraph (2) of this Subsection is guilty of a felony and shall be subjected to a term of imprisonment, with or without hard labor, not to exceed five years or a fine not to exceed five thousand dollars, or both, and payment of restitution to the victim company of any insurance payments to the defendant that the court determines were not owed and the costs incurred by the victim company associated with the evaluation and defense of the fraudulent claim, including but not limited to the investigative costs, attorney fees, and court costs. However, mere possession of a fraudulent proof of insurance card or document shall be punishable by a fine of five hundred dollars, imprisonment for not more than six months, or both.

(2) The following acts shall be punishable as provided in Paragraph (1) of this Subsection:

(a) Knowingly causing or participating in a vehicular collision, or any other vehicular accident, for the purpose of presenting any false or fraudulent claim.

(b) Knowingly presenting or causing to be presented multiple claims for the same loss or injury, including presentation of multiple claims to more than one insurer, with an intent to defraud.

(c) Engaging in any of the actions or activities described in R.S. 22:1924, relative to insurance policies in general.

B. The criminal provisions of this Section shall be investigated, enforced, or prosecuted only by the proper law enforcement and prosecutorial agencies.

C. The provisions of this Section shall not extinguish any civil cause of action in favor of the victim company, but shall reduce any civil judgment by any restitution actually received by the company under this Section.

Acts 1992, No. 707, §2; Acts 2005, No. 450, §1; Acts 2008, No. 15, §1; Redesignated from R.S. 22:1244 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1926 - Duties of companies and others

§1926. Duties of companies and others

A. Any person, company, or other legal entity including but not limited to those engaged in the business of insurance, including producers and adjusters, that suspects that a fraudulent insurance act will be, is being, or has been committed shall, within sixty days of the receipt of such notice, send to the division of insurance fraud, on a form prescribed by the commissioner, the information requested and such additional information relative to the insurance act and the parties claiming loss or damages because of an occurrence or accident as the commissioner may require. The division of insurance fraud shall review such reports and select such insurance acts as, in its judgment, may require further investigation. It shall then cause an independent examination of the facts surrounding such insurance act to be made to determine the extent, if any, to which fraud, deceit, or intentional misrepresentation of any kind exists in the submission of the insurance act.

B. The division of insurance fraud shall report any alleged violations of law which its investigations disclose to the appropriate licensing agency, the insurance fraud investigation unit of the office of state police, the insurance fraud support unit of the Department of Justice, and the prosecutive authority having jurisdiction with respect to any such violation. These units shall work jointly on criminal referrals.

Acts 1992, No. 707, §2; Acts 1999, No. 1312, §2, eff. Jan. 1, 2000; Acts 2001, No. 598, §1; Redesignated from R.S. 22:1245 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 201, §1; Acts 2012, No. 271, §1; Acts 2013, No. 217, §1.



RS 22:1927 - Materials and evidence

§1927. Materials and evidence

A. If matter that the division seeks to obtain by request is located outside the state, the person so requested may make it available to the division or its representative to examine at the place where it is located. The division may designate representatives, including officials of the state in which the matter is located, to inspect the matter on its behalf, and it may respond to similar requests from officials of other states.

B. The division's papers, documents, reports, or evidence relative to the subject of an investigation under this Part shall not be subject to public inspection for so long as the commissioner deems reasonably necessary to complete the investigation, to protect the person investigated from unwarranted injury, or to be in the public domain. Further, such papers, documents, reports, or evidence relative to the subject of investigation under this Section shall not be subject to subpoena until opened for public inspection by the commissioner, unless the commissioner consents, or until after notice to the commissioner and a hearing, a court of competent jurisdiction determines the division would not be necessarily hindered by such subpoena. Division personnel shall not be subject to subpoena in civil actions by any court of this state to testify concerning any matter of which they have knowledge pursuant to a pending insurance fraud investigation.

Acts 1992, No. 707, §2; Redesignated from R.S. 22:1246 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1; Acts 2013, No. 217, §1.



RS 22:1928 - Civil immunity

§1928. Civil immunity

A. No insurer, employees, or agents of any insurer, or any other person acting without malice, fraudulent intent, or bad faith, shall be subject to civil liability for libel, slander, or any other relevant tort, and no civil cause of action of any nature shall exist against such person or entity by virtue of the filing of reports or furnishing other information, either orally or in writing, concerning suspected, anticipated, or completed fraudulent insurance acts when such reports or information are required by this Part or required by the division of insurance fraud as a result of the authority herein granted or when such reports or information are provided to or received from:

(1) Law enforcement officials, their agents, and employees.

(2) The National Association of Insurance Commissioners, the state Department of Insurance, a federal or state agency or bureau established to detect and prevent fraudulent insurance acts, as well as any other organization established for the same purpose, their agents, employees, or designees.

(3) A person involved in the prevention and detection of fraudulent insurance acts or that person's employees, agents, or representatives.

B. This Section does not abrogate or modify in any way any statutory or other privilege or immunity enjoyed by such person or entity.

C. Any person or entity covered by the provisions of this Section shall be entitled to an award of attorney fees and costs if they are the prevailing party in a civil suit and the party bringing the action was not substantially justified in doing so. For the purposes of this Section, a proceeding is "substantially justified" if it had a reasonable basis in law or fact at the time that it was initiated.

Acts 1992, No. 707, §2; Acts 2001, No. 1158, §2; Redesignated from R.S. 22:1247 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1; Acts 2013, No. 217, §1.



RS 22:1929 - Confidentiality of criminal background checks; civil penalties

§1929. Confidentiality of criminal background checks; civil penalties

A. Notwithstanding any other provision of law to the contrary, criminal background information in the possession of the division of insurance fraud of the Department of Insurance shall be confidential and shall not be disclosed to others outside of the division of insurance fraud except as necessary for action on the application of the applicant.

B. Disclosure of information in violation of Subsection A of this Section shall result in a fine of five hundred dollars for the first disclosure and one thousand dollars for each subsequent disclosure by the same individual.

Acts 1994, 3rd Ex. Sess., No. 50, §2; Redesignated from R.S. 22:1247.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2013, No. 217, §1.



RS 22:1931 - Legislative findings; short title

PART II-A. SLEDGE JEANSONNE LOUISIANA INSURANCE

FRAUD PREVENTION ACT

§1931. Legislative findings; short title

A. The legislature finds that to protect the health, safety, and welfare of the citizens of this state, the attorney general of Louisiana and his assistants shall be agents of this state with the ability, authority, and resources to pursue civil monetary penalties, liquidated damages, or other remedies to protect the integrity of the insurance industry from persons who engage in fraud, misrepresentation, abuse, or other illegal practices, as further provided in this Part, in order to obtain payments to which these insurance providers or persons are not entitled.

B. On June 7, 2011, Kim Sledge and Rhett Jeansonne were murdered while performing their duties as insurance fraud investigators for the Louisiana Department of Insurance. The tragedy of their loss is profound to their families, coworkers, and the citizens of this state they honorably served.

C. This Part shall be known and may be cited as the "Sledge Jeansonne Louisiana Insurance Fraud Prevention Act".

Acts 2012, No. 862, §1.



RS 22:1931.1 - Definitions

§1931.1. Definitions

As used in this Part the following terms shall have the following meanings unless a different meaning is clearly required by context:

(1) "Agent" means a person who is employed by or has a contractual relationship with another person or who acts on behalf of that person.

(2) "Attorney general" means the attorney general for the state of Louisiana.

(3) "Department" means the Department of Insurance.

(4) "Insurer" means any person or other entity authorized to transact and transacting insurance business in this state. Notwithstanding any contrary provisions of R.S. 22:242(7) or any other law, regulation, or definition contained in this Code, a health maintenance organization shall be deemed an insurer for purposes of this Part.

(5) "Knowing" or "knowingly" means that the person has actual knowledge of the falsity of the information or that the person acts in deliberate ignorance or reckless disregard of the truth or falsity of the information.

(6) "Order" means a final order imposed pursuant to a civil or criminal adjudication.

(7) "Person" means any natural or juridical entity or agent thereof as defined in federal or state law furnishing or claiming to furnish a good, service, or supply who is compensated with insurance proceeds.

(8) "P.O.S.T.-certified" means peace officer standards and training certified as established by the Louisiana Peace Officer Standards and Training Council.

(9) "Property" means any and all property, movable and immovable, corporeal and incorporeal.

(10) "Recovery" means the recovery of attempted benefits pursued, overpayments, damages, fines, penalties, costs, expenses, restitution, attorney fees, interest, or settlement amounts.

Acts 2012, No. 862, §1.



RS 22:1931.2 - Prescription

§1931.2. Prescription

A. No action brought pursuant to this Part shall be instituted later than ten years after the date upon which the alleged violation occurred. For violations involving a scheme or course of conduct, no action pursuant to this Part shall be instituted more than ten years after the latest component of the scheme or course of conduct occurred.

B. To the extent that the conduct giving rise to the cause of action involves the provision of services, supplies, merchandise, or benefits of a medical assistance program administered by the Louisiana Department of Health, including any medical assistance programs administered by the state pursuant to 42 U.S.C. 1396 et seq., the provisions of this Part shall not apply.

C. An action by a prevailing defendant to recover costs, expenses, fees, and attorney fees pursuant to R.S. 22:1931.3 may be brought no later than sixty days after the rendering of a final nonappealable judgment. In the instance of a state criminal action, the action for recovery of the civil monetary penalty shall be brought within one year of the date of the criminal conviction, final plea, or pre-trial diversion agreement.

D.(1) In the case of a civil judgment rendered in federal court, the action for recovery of the civil monetary penalty pursuant to R.S. 22:1931.6 may be brought after the judgment becomes enforceable and no later than one year after written notification to the attorney general of the enforceable judgment.

(2) In the case of a criminal conviction, final plea, or pre-trial diversion agreement in federal court, the action for recovery pursuant to this Part may be brought after the conviction or plea is final and no later than one year after written notification to the attorney general of the rendering of the conviction or final plea.

(3) Any action for recovery brought pursuant to the provisions of this Part shall be filed in the Nineteenth Judicial District Court for the parish of East Baton Rouge.

Acts 2012, No. 862, §1.



RS 22:1931.3 - Civil actions authorized

§1931.3. Civil actions authorized

A. No person shall knowingly commit any fraudulent insurance act as defined in R.S. 22:1923 or violate any provision of R.S. 22:1924.

B. The attorney general may institute a civil action in the Nineteenth Judicial District Court for the parish of East Baton Rouge to seek recovery from any person or persons who violate any provision of R.S. 22:1924. Each violation may be treated as a separate violation or may be combined into one violation at the option of the attorney general.

C. An action by a prevailing defendant to recover costs, expenses, fees, and attorney fees shall be ancillary to and shall be brought and heard in the same court as the civil action brought pursuant to the provisions of Subsection B of this Section.

D. A prevailing defendant may seek recovery only for costs, expenses, fees, and attorney fees if the court finds, following a contradictory hearing, that either of the following applies:

(1) The action was instituted by the attorney general pursuant to Subsection A of this Section after it should have been determined by the attorney general to be frivolous, vexatious, or brought primarily for the purpose of harassment.

(2) The attorney general proceeded with an action properly instituted pursuant to Subsection A of this Section after it should have been determined by the attorney general that proceeding would be frivolous, vexatious, or for the purpose of harassment.

E. Any action brought pursuant to the provisions of this Part shall be filed in the Nineteenth Judicial District Court for the parish of East Baton Rouge.

Acts 2012, No. 862, §1.



RS 22:1931.4 - Burden of proof; prima facie evidence; standard of review

§1931.4. Burden of proof; prima facie evidence; standard of review

A. The burden of proof in an action instituted pursuant to this Part shall be a preponderance of the evidence.

B. Proof by a preponderance of the evidence of a violation of R.S. 22:1924 shall be deemed to exist if the defendant has pled guilty or been convicted in any federal or state court when such charge arises out of circumstances which would be a violation of R.S. 22:1924.

C. The submission of a certified or true copy of a conviction shall be prima facie evidence of the same. The submission of the bill of information or of the indictment and the minutes of the court shall be prima facie evidence as to the circumstances underlying a criminal conviction or final plea.

Acts 2012, No. 862, §1.



RS 22:1931.5 - Civil monetary penalty

§1931.5. Civil monetary penalty

In a civil action instituted in the Nineteenth Judicial District Court for the parish of East Baton Rouge pursuant to the provisions of this Part, the attorney general may seek a civil monetary penalty provided in R.S. 22:1931.6 from any of the following:

(1) Any person determined by a court of competent jurisdiction to have violated any provision of R.S. 22:1924.

(2) Any person who has violated a settlement agreement entered into pursuant to this Part.

(3) A person who has been found liable in a civil action filed in federal court pursuant to 18 U.S.C. 1347 et seq., or 42 U.S.C. 1320a-7(a) or (b), et seq., or 31 U.S.C. 3729.

(4) A person who has entered a plea of guilty or nolo contendere to or has participated in a pre-trial diversion program for, or has been convicted in federal or state courts of criminal conduct arising out of circumstances which would constitute a violation of R.S. 22:1924.

Acts 2012, No. 862, §1.



RS 22:1931.6 - Recovery

§1931.6. Recovery

A.(1) Actual damages incurred as a result of a violation of the provisions of this Part shall be recovered only once by the insurer and shall not be waived by the court.

(2) Except as provided in Paragraph (3) of this Subsection, actual damages shall equal the difference between the amount the insurer paid or would have paid and the amount that would have been due had not a violation of this Part occurred, plus interest at the maximum rate of judicial interest provided by R.S. 13:4202, from the date the damage occurred to the date of repayment. Actual damages shall include investigative expenses incurred by the insurer.

(3) If the violator is a managed care healthcare provider contracted with a health insurer, actual damages shall be determined in accordance with the violator's provider agreement.

B. Any person who is found to have violated R.S. 22:1924 shall be subject to a civil fine in an amount not to exceed ten thousand dollars per violation.

C. In addition to the actual damages provided in Subsection A of this Section and any civil fine imposed pursuant to Subsection B of this Section, a civil monetary penalty shall be imposed on the violator in an amount which equals three times the benefit pursued, including actual damages as a result of the violation.

D.(1) Any person who is found to have violated this Part shall be liable for all costs, expenses, and fees related to investigations and proceedings associated with the violation, including attorney fees.

(2) All awards of costs, expenses, fees, and attorney fees are subject to review by the appellate court for abuse of discretion.

(3) The attorney general shall promptly remit awards recovered for those costs, expenses, and fees incurred by the parties involved in the investigations or proceedings to the appropriate party.

E.(1) Payment of interest on the amount of the civil fine imposed pursuant to Subsection B of this Section shall be at the maximum rate of legal interest provided by R.S. 13:4202 from the date the damage occurred to the date of repayment.

(2) Prior to the imposition of a civil monetary penalty, the court may consider whether extenuating circumstances exist as provided in R.S. 22:1931.7.

Acts 2012, No. 862, §1.



RS 22:1931.7 - Waiver; extenuating circumstances

§1931.7. Waiver; extenuating circumstances

If a waiver is requested by the attorney general, the court may waive any recovery, except for actual damages, required to be imposed pursuant to the provisions of this Part provided all of the following extenuating circumstances are found to be applicable:

(1) The violator furnished all the information known to him about the specific allegation to the department or attorney general no later than thirty days after the violator first obtained the information.

(2) The violator cooperated fully with all federal or state investigations concerning the specific allegation.

(3) At the time the violator furnished the information concerning the specific allegation to the department or the attorney general, no criminal, civil, or departmental investigation or proceeding had been commenced as to the alleged violation.

Acts 2012, No. 862, §1.



RS 22:1931.8 - Deposit of monies collected

§1931.8. Deposit of monies collected

All monies collected pursuant to this Part shall be dedicated to and deposited into the Insurance Fraud Investigation Fund pursuant to R.S. 40:1428(C). Forty percent of the monies deposited into the fund pursuant to this Part shall be allocated from the fund to the attorney general's office for purposes as provided by law.

Acts 2012, No. 862, §1.



RS 22:1931.9 - Assessment reduction or recalculation

§1931.9. Assessment reduction or recalculation

Except as provided in this Part, there shall be no reduction or recalculation in the Insurance Fraud Investigation Fund assessment allocation to the attorney general's office as provided in R.S. 40:1428.

Acts 2012, No. 862, §1.



RS 22:1931.10 - Civil investigative demand

§1931.10. Civil investigative demand

A. If the attorney general has information, evidence, or reason to believe that any person or entity may be in possession, custody, or control of any documentary material or information relevant to an investigation for a possible violation of this Part, he or any of his assistants may issue to the person or entity a civil investigative demand before the commencement of a civil proceeding to require the production of the documentary material for inspection or copying or reproduction, or the answering under oath and in writing of interrogatories. Any civil investigative demand issued pursuant to this Part shall state a general description of the subject matter being investigated and the applicable provisions of law constituting the alleged violation of this Part. A civil investigative demand for the production of documentary material shall describe each class of documentary material to be produced with such definiteness and certainty as to permit such material to be fairly identified. A civil investigative demand for answers to written interrogatories shall set forth with specificity the written interrogatories to be answered. Each investigative demand shall set a return date of no earlier than twenty days after service of the demand upon the person or his representative or agent.

B. A civil investigative demand issued pursuant to this Part may be served by the sheriff or a P.O.S.T.-certified investigator employed by the attorney general or by the office of state police when the demand is issued to a resident or a domestic business entity found in this state. A civil investigative demand issued to a non-resident or a foreign business entity may be served using long-arm jurisdiction as provided for in the Code of Civil Procedure.

C. Upon failure to comply with the civil investigative demand, the attorney general may apply to the district court having jurisdiction over the person to compel compliance with the civil investigative demand.

D. Except as otherwise provided in this Section, no documentary material, answers to interrogatories, or copies thereof, while in the possession of the attorney general or any other agency assisting the attorney general with the matter under investigation, shall be available for examination by any person or entity except as determined by the attorney general and subject to any conditions imposed by him for effective enforcement of the laws of this state. Nothing in this Section shall be construed to prohibit or limit the attorney general from sharing any documentary material, answers to interrogatories, or copies thereof with the United States government, any other state government, any federal or state agency, or any person or entity that may be assisting in the investigation or prosecution of the subject matter of the civil investigative demand.

E. The attorney general may use documentary material derived from information obtained pursuant to this Section, or copies of that material, as the attorney general determines necessary for the enforcement of the laws of this state, including presentation before a court.

F. If any documentary material has been produced by any person or entity in the course of any investigation pursuant to a civil investigative demand and any case or proceeding before the court or grand jury arising out of such investigation, or any proceeding before any state agency involving such material has been completed, or if no case or proceeding in which such material may be used has been commenced within a reasonable time after analysis of all documentary material and other information assembled in the course of the investigation, the attorney general, upon written request of the person or entity who produced the material, shall return to such person or entity any such material that has not passed into the control of any court, grand jury, or agency through introduction into the record of such case or proceeding.

G. "Documentary material" as used in this Section shall include but is not limited to all electronically-stored information including writings, drawings, graphs, charts, photographs, sound recordings, images, and other data or data compilations that would be subject to a request for production under Federal Rule of Civil Procedure 34 as it exists now or is hereafter amended.

Acts 2012, No. 862, §1.



RS 22:1931.11 - Investigative deposition

§1931.11. Investigative deposition

A. When the attorney general has information, evidence, or reason to believe that a violation of this Part has occurred, the attorney general may issue an investigative subpoena for deposition testimony to any person or entity that may have information or knowledge relevant to the matter under investigation, or for the purpose of revealing, identifying, or explaining documentary material or other physical evidence sought under R.S. 22:1931.10. The investigative subpoena shall contain a general description of the matter under investigation and a notice informing the prospective deponent of his right to counsel at the deposition with opportunity for cross-examination. The deposition shall be conducted at the principal place of business of the deponent, at his place of residence, at his domicile, or, if agreeable to the deponent, at some other place convenient to the attorney general and the lawful and designated attorney representative of the deponent. The deposition shall be held at a date no earlier than seven days after the date on which demand is received, unless the attorney general or an assistant attorney general designated by the attorney general determines that exceptional circumstances are present which warrant the commencement of such testimony within a lesser period of time.

B. An investigative subpoena issued pursuant to this Part may be served by the sheriff or a P.O.S.T.-certified investigator employed by the attorney general or by the office of state police when the demand is issued to a resident or a domestic business entity of this state. An investigative subpoena issued to a non-resident or a foreign business entity may be served using long-arm jurisdiction as provided for in the Code of Civil Procedure.

C. When the investigative subpoena is issued to a business entity, the entity shall designate one or more officers, directors, or managing agents, who are responsible for complying with the subpoena on the entity's behalf, and may set forth, for each person designated, the matters on which he will testify. The persons so designated shall testify as to matters known or reasonably available to the organization.

D. Upon failure of a person or entity to comply with the investigative subpoena, the attorney general may apply to the district court having jurisdiction over the person to compel compliance with the investigative subpoena. Failure to comply with a court order is punishable by contempt.

Acts 2012, No. 862, §1.



RS 22:1931.12 - Asset forfeiture

§1931.12. Asset forfeiture

A. In accordance with the provisions of Subsection B of this Section, the court may order the forfeiture of property to satisfy recovery pursuant to this Part under either of the following circumstances:

(1) The court may order a person from whom recovery is due to forfeit property which constitutes or was derived directly or indirectly from gross proceeds traceable to the violation which forms the basis for the recovery.

(2) If the attorney general shows that property was transferred to a third party to avoid paying recovery, or in an attempt to protect the property from forfeiture, the court may order the third party to forfeit the transferred property.

B. Prior to the forfeiture of property, a contradictory hearing shall be held during which the attorney general shall prove by clear and convincing evidence that the property in question is subject to forfeiture pursuant to Subsection A of this Section. No such contradictory hearing shall be required if the owner of the property in question agrees to the forfeiture.

C. If property is transferred to another person within six months prior to the occurrence or after the occurrence of the violation for which recovery is due or within six months prior to or after the institution of a criminal, civil, or departmental investigation or proceeding, it shall be prima facie evidence that the transfer was intended to avoid paying recovery or was an attempt to protect the property from forfeiture.

D. The healthcare provider or other person from whom recovery is due shall have an affirmative duty to fully disclose all property and liabilities and all transfers of property which meet the criteria of Subsection C of this Section to the court and the attorney general.

Acts 2012, No. 862, §1.



RS 22:1931.13 - Termination of Part

§1931.13. Termination of Part

This Part shall terminate on August 1, 2018.

Acts 2012, No. 862, §1; Acts 2014, No. 129, §1, eff. August 1, 2014; Acts 2016, No. 193, §2.



RS 22:1941 - Purpose of Part

PART III. UNAUTHORIZED INSURERS - FALSE

ADVERTISING PROCESS LAW

§1941. Purpose of Part

The purpose of this Part is to subject certain insurers to the jurisdiction of the commissioner of this state and to the jurisdiction of the courts of this state in connection with fraudulent or false advertising of insurers not authorized to transact business in this state who circulate false or fraudulent advertising therein. In furtherance of such state interest, the legislature provides in this Part a method of substituted service of process upon such insurers and declares that in so doing, it exercises its power to protect its residents and to define, for the purpose of this statute, what constitutes doing business in this state, and also exercises powers and privileges available to the state by virtue of Public Law 15, 79th Congress of the United States, Chapter 20, 1st Session, S. 340, which declares that the business of insurance and every person engaged therein shall be subject to the laws of the several states, the authority provided in this Part to be in addition to any existing powers of this state.

Added by Acts 1966, No. 174, §1; Redesignated from R.S. 22:1231 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:1942 - Definitions

§1942. Definitions

When used in this Part:

(1) "Commissioner" shall mean the commissioner of insurance of this state.

(2) "Residents" shall mean and include persons, partnerships, or corporations, domestic, alien, or foreign.

(3) "Unfair Trade Practice Law" shall mean the law relating to unfair methods of competition and unfair and deceptive acts and practices in the business of insurance, as set out in Part IV of this Chapter, R.S. 22:1961.

Acts 1966, No. 174, §1; Redesignated from R.S. 22:1232 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:1943 - Misrepresentations by foreign insurer, notice to domiciliary supervisory official

§1943. Misrepresentations by foreign insurer, notice to domiciliary supervisory official

No unauthorized foreign or alien insurer of the kind described in R.S. 22:1941 shall make, issue, circulate or cause to be made, issued or circulated, to residents of this state any estimate, illustration, circular, pamphlet, or letter, or cause to be made in any newspaper, magazine or other publication or over any radio or television station, any announcement or statement to such residents misrepresenting its financial condition or the terms of any contracts issued or to be issued or the benefits or advantages promised thereby, or the dividends or share of the surplus to be received thereon in violation of the Unfair Trade Practice Law, and whenever the commissioner shall have reason to believe that any such insurer is engaging in such unlawful advertising, it shall be his duty to give notice of such fact by registered mail to such insurer and to the insurance supervisory official of the domiciliary state of such insurer. For the purpose of this Section, the domiciliary state of an alien insurer shall be deemed to be the state of entry or the state of the principal office in the United States.

Added by Acts 1966, No. 174, §1; Redesignated from R.S. 22:1233 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1944 - Action by commissioner

§1944. Action by commissioner

If, after thirty days following the giving of the notice mentioned in R.S. 22:1943, such insurer has failed to cease making, issuing, or circulating such misrepresentations or causing the same to be made, issued, or circulated in this state, and if the commissioner has reason to believe that a proceeding by him in respect to such matters would be to the interest of the public, and that such insurer is issuing or delivering contracts of insurance to residents of this state or collecting premiums on such contracts or doing any of the acts enumerated in R.S. 22:1945, he shall take action against such insurer under the Unfair Trade Practice Law.

Added by Acts 1966, No. 174, §1; Redesignated from R.S. 22:1234 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:1945 - Service upon unauthorized insurer

§1945. Service upon unauthorized insurer

A.(1) Any of the following acts in this state, effected by mail or otherwise, by any such unauthorized foreign or alien insurer is equivalent to and shall constitute an appointment by such insurer of the secretary of state and his successor or successors in office, to be its true and lawful attorney:

(a) The issuance or delivery of contracts or insurance to residents of this state.

(b) The solicitation of applications for such contracts.

(c) The collection of premiums, membership fees, assessments, or other considerations for such contracts.

(d) Any other transaction of insurance business.

(2) The secretary of state may be served with all statements of charges, notices, and lawful process in any proceeding instituted in respect to the misrepresentations set forth in R.S. 22:1943 under the provisions of the Unfair Trade Practice Law, or in any action, suit, or proceeding for the recovery of any penalty therein provided, and any such act shall be signification of its agreement that such service of statement of charges, notices, or process is of the same legal force and validity as personal service of such statement of charges, notices, or process in this state, upon such insurer.

B. Service of a statement of charges and notices under the Unfair Trade Practice Law shall be made by any deputy or employee of the commissioner of insurance delivering to and leaving with the secretary of state or some person in apparent charge of his office, two copies thereof. Service of process issued by any court in any action, suit, or proceeding to collect any penalty under such law provided, shall be made by delivering and leaving with the secretary of state or some person in apparent charge of his office, two copies thereof. The secretary of state shall cause to be mailed by registered mail one of the copies of such statement of charges, notices, or process to the defendant at its last known principal place of business, and shall keep a record of all statements of charges, notices, and process so served. Such service of statement of charges, notices, or process shall be sufficient if they shall have been so mailed and the defendant's receipt or receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the person mailing such letter showing compliance with this Section are filed with the commissioner of insurance in the case of any statement of charges or notices, or with the clerk of the court in which such action is pending in the case of any process, on or before the date the defendant is required to appear or within such further time as may be allowed.

C.(1) Service of statement of charges, notices, and process in any such proceeding, action, or suit shall in addition to the manner provided in Subsection B of this Section be valid if served as provided in Paragraph (2) of this Subsection upon any person within this state who on behalf of such insurer is doing any of the following:

(a) Soliciting insurance.

(b) Making, issuing, or delivering any contract of insurance.

(c) Collecting or receiving in this state any premium for insurance.

(2) A copy of such statement of charges, notices, or process shall be sent within ten days thereafter by registered mail by or on behalf of the commissioner to the defendant at the last known principal place of business of the defendant, and the defendant's receipt, or the receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter, the name and address of the person to whom the letter is addressed, and the affidavit of the person mailing the same showing compliance with this Section shall be filed with the commissioner in the case of any statement of charges or notices, or with the clerk of the court in which such action is pending in the case of any process, on or before the date the defendant is required to appear or within such further time as the court may allow.

D. No cease or desist order or judgment by default or a judgment pro confesso under this Section shall be entered until the expiration of thirty days from the date of the filing of the affidavit of compliance.

E. Service of process and notice under the provisions of this Part shall be in addition to all other methods of service provided by law, and nothing in this Part shall limit or prohibit the right to serve any statement of charges, notices, or process upon any insurer in any other manner permitted by law.

Added by Acts 1966, No. 174, §1; Redesignated from R.S. 22:1235 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:1946 - Advertisement by insurers

§1946. Advertisement by insurers

A. No person shall publish or print in any newspaper, magazine, periodical, circular letter, pamphlet, or in any other manner or publish by radio broadcasting in this state, any advertisement or other notice either directly or indirectly setting forth the advantages of or soliciting business for any insurer which has not been authorized to do business in Louisiana.

B. No person shall accept for publication or printing in any newspaper, magazine, or other periodical, or circular letter or pamphlet, or in any other manner, or for radio broadcasting in this state, any advertisement or other notice either directly or indirectly setting forth the advantages of or soliciting business for any insurer unless the advertisement or notice is accompanied by a certificate from the office of the commissioner of insurance to the effect that the insurer is authorized to do business in Louisiana.

C. Whoever violates this Section shall be fined not more than one thousand dollars or imprisoned for not more than one year, or both.

Acts 1958, No. 125; Redesignated from R.S. 22:1523 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:1961 - Purpose

PART IV. UNFAIR TRADE PRACTICES

§1961. Purpose

The purpose of this Part is to regulate the trade practices in the business of insurance, in accordance with the intent of congress as expressed in Public Law 15-79th Congress*, by defining or providing for the determination of all acts, methods, and practices which constitute unfair methods of competition and unfair or deceptive acts and practices in this state, and to prohibit the same.

Acts 1958, No. 125; Acts 1993, No. 953, §1; Redesignated from R.S. 22:1211 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

*15 U.S.C.A. §§1011 to 1015.



RS 22:1962 - Definitions

§1962. Definitions

When used in this Part:

A. "Commissioner" means the commissioner of insurance of this state.

B. "Insured" means the party named on a policy or certificate as the individual with legal rights to the benefits provided by such policy.

C. "Insurer" means any person, reciprocal exchange, interinsurer, Lloyds insurer, fraternal benefit society, industrial and burial insurer, or any insurer that markets under the Home Service Marketing distribution method and issues a majority of its policies on a weekly or monthly basis, or any other legal entity engaged in the business of insurance, including insurance producers. Insurer shall also mean medical service plans, hospital service plans, health maintenance organizations, and prepaid limited health care service plans. For the purposes of this Part, these foregoing entities shall be deemed to be engaged in the business of insurance.

D. "Person" means any natural or artificial entity, including but not limited to individuals, partnerships, associations, trusts, or corporations.

E. "Policy" or "certificate" means any contract of insurance, indemnity, medical, health or hospital service, suretyship, or annuity issued, proposed for issuance, or intended for issuance by any insurer.

F. "Producer" means a person required to be licensed under the laws of this state to sell, solicit, or negotiate insurance, and includes all persons or business entities otherwise referred to in this Code as "insurance agent", "agent", "insurance broker", "broker", "insurance solicitor", "solicitor", or "surplus lines broker".

Acts 1958, No. 125; Acts 1993, No. 953, §1; Acts 1997, No. 949, §1; Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:1212 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:1963 - Unfair methods and unfair or deceptive acts and practices prohibited

§1963. Unfair methods and unfair or deceptive acts and practices prohibited

No person shall engage in this state in any trade practice which is defined in this Part to be an unfair method of competition or an unfair or deceptive act or practice in the conduct of the business of insurance, including unauthorized insurance as provided in R.S. 22:1902 et seq.

Acts 1958, No. 125; Acts 1993, No. 953, §1; Redesignated from R.S. 22:1213 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1964 - Methods, acts, and practices which are defined as unfair or deceptive

§1964. Methods, acts, and practices which are defined as unfair or deceptive

The following are declared to be unfair methods of competition and unfair or deceptive acts or practices in the business of insurance:

(1) Misrepresentations and false advertising of insurance policies. Making, issuing, circulating, or causing to be made, issued, or circulated any estimate, illustration, circular or statement, sales presentation, omission, or comparison that does any of the following:

(a) Misrepresents the benefits, advantages, conditions, or terms of any policy issued or to be issued.

(b) Misrepresents the dividends or share of the surplus to be received on any policy.

(c) Makes a false or misleading statement as to the dividends or share of surplus previously paid on similar policies.

(d) Makes any misleading representation or any misrepresentation as to the financial condition of any insurer, or as to the legal reserve system upon which any life insurer operates.

(e) Misrepresents to any policyholder insured by any insurer for the purpose of inducing or tending to induce such policyholder to lapse, forfeit, or surrender his insurance.

(f) Uses any name or title of any policy or class of policies misrepresenting the true nature thereof.

(g) Makes a misrepresentation for the purpose of effecting a pledge or assignment or effecting a loan against any policy.

(h) Misrepresents any policy as being shares of stock.

(2) False information and advertising generally. Making, publishing, disseminating, circulating, or placing before the public, or causing, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio or television station, or in any other way, an advertisement, announcement or statement containing any assertion, representation or statement with respect to the business of insurance or with respect to any person in the conduct of his insurance business, which is untrue, deceptive or misleading.

(3) Defamation. Making, publishing, disseminating, or circulating, directly or indirectly, or aiding, abetting or encouraging the making, publishing, disseminating or circulating of any oral or written statement or any pamphlet, circular, article or literature which is false, or maliciously critical of or derogatory to the financial condition of an insurer, and which is calculated to injure any person engaged in the business of insurance.

(4) Boycott, coercion and intimidation. Entering into any agreement to commit or by any concerted action committing any act of boycott, coercion or intimidation resulting or tending to result in unreasonable restraint of, or a monopoly in, the business of insurance.

(5) False financial statements and false entries.

(a) Knowingly filing with any supervisory or other public official, or knowingly making, publishing, disseminating, circulating, or delivering to any person, or placing before the public, or knowingly causing directly or indirectly, to be made, published, disseminated, circulated, delivered to any person, or placed before the public, any false material statement of fact as to the financial condition of any insurer.

(b) Knowingly making any false entry of a material fact in any book, report, or statement of any insurer or knowingly omitting to make a true entry of any material fact pertaining to the business of such insurer in any book, report, or statement of such insurer, or knowingly making any false material statement to any agent or examiner lawfully appointed to examine into its condition or into any of its affairs, or any public official to which such insurer is required by law to report, or which has authority by law to examine into its condition or into any of its affairs.

(6) Stock operations and advisory board contract. Issuing or delivering or permitting agents, officers, or employees to issue or deliver, agency company stock or other capital stock, or benefit certificates or shares in any corporation, or securities or any special advisory board contracts or other contracts of any kind promising returns and profits as an inducement to insure.

(7) Unfair discrimination. (a) Making or permitting any unfair discrimination between individuals of the same class and equal expectation of life in the rates charged for any contract of life insurance or of life annuity or in the dividends or other benefits payable thereon, or in any other of the terms and conditions of such contract, if, in determining the class, consideration may be given to the nature of the risk, plan of insurance, the actual or expected expense of conducting the business, or any other relevant factor.

(b) Making or permitting any unfair discrimination between individuals of the same class involving essentially the same hazards in the amount of premium, policy fees, or rates charged for any policy or contract of health or accident insurance or in the benefits payable thereon, or in any of the terms or conditions of such contract, or in any other manner whatever, if, in determining the class, consideration may be given to the nature of the risk, plan of insurance, the actual or expected expense of conducting the business or any other relevant factor.

(c) Violating the provisions of R.S. 22:34.

(d) Making or permitting any unfair discrimination between individuals or risks of the same class and of essentially the same hazard by refusing to insure, refusing to renew, cancelling, or limiting the amount of insurance coverage on a property or casualty risk solely because of the geographic location of the risk, unless such action is a result of the application of sound underwriting and actuarial principles related to actual or reasonably anticipated loss experience.

(e) Making or permitting any unfair discrimination between individuals or risks of the same class and of essentially the same hazards by refusing to insure, refusing to renew, cancelling, or limiting the amount of insurance coverage on the residential property risk, or the personal property contained therein, solely because of the age of the residential property.

(f) Refusing to insure, refusing to continue to insure, or limiting the amount of coverage available to an individual solely because of the sex, marital status, race, religion, or national origin of the individual. However, nothing in this Subsection shall prohibit an insurer from taking marital status into account for the purpose of defining persons eligible for dependent benefits. Nothing in this Section shall prohibit or limit the operation of fraternal benefit societies.

(g) Terminating or modifying coverage, or refusing to issue or refusing to renew any property or casualty policy solely because the applicant or insured or employee of either is mentally or physically impaired, unless the applicant, insured, or employee is mentally and physically incapable of operating an automobile and does not possess a valid operator's license issued by the state. However, this Subsection shall not apply to accident health insurance sold by a casualty insurer and shall not be interpreted to modify any other provision of law relating to the termination, modification, issuance, or renewal of any insurance policy or contract.

(h) Refusing to insure solely because another insurer has refused to write a policy or has cancelled or has refused to renew an existing policy in which that person was the named insured. Nothing in this Paragraph shall prevent the termination of an excess insurance policy on account of the failure of the insured to maintain any required underlying insurance.

(i) With regard to automobile liability insurance, terminating or modifying coverage, or refusing to issue or refusing to renew any policy solely because the applicant or insured filed for bankruptcy. This Subparagraph shall not apply where the refusal to continue to insure is based upon nonpayment of premium.

(j) With regard to automobile liability insurance, refusing to issue insurance coverage or increasing insurance premiums solely based upon a lapse in insurance coverage where the insured is serving in the military and has been deployed and has performed military services out of state and where the individual has previously surrendered his automobile license number plate to the office of motor vehicles in compliance with R.S. 47:505(B). This Paragraph shall apply to all existing and new insurance policies as well as renewals of existing policies.

(8) Rebates. Except as otherwise expressly provided by law, knowingly permitting or offering to make or making any contract of insurance including life insurance, life annuity or health and accident insurance, or agreement as to such contract other than as plainly expressed in the contract issued thereon, or paying or allowing, or giving or offering to pay, allow, or give, directly or indirectly, as inducement to such insurance, or annuity, any rebate of premiums payable on the contract, or any special favor or advantage in the dividends or other benefits thereon, or any valuable consideration or inducement whatever not specified in the contract; or giving, or selling, or purchasing or offering to give, sell, or purchase as inducement to such insurance or annuity or in connection therewith, any stock, bonds, or other securities of any insurer or other corporation, association, or partnership, or any dividends or profits accrued thereon, or anything of value whatsoever not specified in the contract.

(8.1) Nothing in Paragraph (7) or (8) of this Subsection shall be construed as including within the definition of discrimination or rebates any of the following practices:

(a) Paying bonuses to policyholders or otherwise abating their premiums in whole or in part out of surplus accumulated from nonparticipating insurance provided that any such bonuses or abatement of premiums shall be fair and equitable to policyholders and for the best interest of the insurer and its policyholders;

(b) In the case of life insurance policies issued on the industrial debit plan, making allowance to policyholders who have paid premiums in advance or continuously for a specified period made premium payment directly to an office of the insurer in an amount which fairly represents the saving in collection expense;

(c) Readjustment of the rate of premium for a group insurance policy based on the loss or expense experience thereunder, at the end of the first year or of any subsequent year of insurance thereunder, which may be made retroactive only for such policy year;

(d) Agents accepting on their own responsibility, notes for the first premiums.

(9) Requiring as a condition precedent to lending money upon the security of a mortgage on movable or immovable property that the borrower negotiate any policy of insurance covering such property through a particular insurance producer or producers, company or companies, or type of company or types of companies. However, this Paragraph shall not prevent the exercise by any mortgagee of his right to approve the insurer selected by the borrower on a reasonable non-discriminatory basis related to the solvency of the company and its ability to service the policy. The mortgagee may require that the amount of insurance be at least in an amount to protect the amount of the loan on a type of policy furnishing reasonable protection to the mortgagee in a form selected by the borrower which may include additional coverages not inuring to the benefit of the mortgagee and reasonably associated or connected with the property which is the subject of the loan or mortgage. Any lender either directly or indirectly requiring a borrower to furnish insurance upon such property shall be subject to the conditions and prohibitions of this Paragraph.

(10) "Tying", which shall mean the following:

(a) The requirement by a health and accident agent or group health and accident insurer, individual health and accident insurer, or health maintenance organization, as a condition to the offer or sale of a health benefit plan to a group or individual insured, that such insured purchase any other insurance policy.

(b) Tying of a purchase of a health and life insurance policy or policies to another insurance product. "Tying" is the requirement by any small employer health insurance carrier or individual health insurance carrier, as a condition to the offer or sale of a health benefit plan, health maintenance organization, or prepaid limited health care service plan to a small employer, as defined by this Code, or to an individual, that such employer or individual purchase any other insurance product.

(c) "Tying" does not include the joint sale of group life and group health coverages or the joint sale of group life, group health, and any other employee benefit plan.

(11) No person, as defined in R.S. 22:46(12), shall directly or indirectly participate in any plan to offer or effect any kind or kinds of life or health insurance and annuities as an inducement to or in connection with the purchase by the public of any goods, securities, commodities, services, or subscriptions to periodicals. This Paragraph shall not apply to such insurance, written in connection with an indebtedness, one of the purposes of which is to pay the indebtedness in case of the death or disability of the debtor. Nor shall this Paragraph apply to the sale by life insurance producers, or by life insurance companies of equity products, including equities, mutual funds, shares of investment companies, variable annuities, and including face amount certificates of regulated investment companies under offerings registered with the Federal Securities and Exchange Commission.

(12) Any violation of any prohibitory law of this state.

(13) Fraudulent insurance act. A fraudulent insurance act is one committed by a person who knowingly and with intent to defraud presents, causes to be presented, or prepares with knowledge or belief that it will be presented to or by an insurer, purported insurer, producer, or any agent thereof, any written statement as part of, or in support of, or in opposition to an application for the issuance of, or the rating of an insurance policy for commercial insurance, or a claim for payment or other benefit pursuant to an insurance policy for commercial or personal insurance which he knows to contain materially false information concerning any fact material thereto; or conceal for the purpose of misleading information concerning any fact material thereto.

(14) Unfair claims settlement practices. Committing or performing with such frequency as to indicate a general business practice any of the following:

(a) Misrepresenting pertinent facts or insurance policy provisions relating to coverages at issue.

(b) Failing to acknowledge and act reasonably promptly upon communications with respect to claims arising under insurance policies.

(c) Failing to adopt and implement reasonable standards for the prompt investigation of claims arising under insurance policies.

(d) Refusing to pay claims without conducting a reasonable investigation based upon all available information.

(e) Failing to affirm or deny coverage of claims within a reasonable time after proof of loss statements have been completed.

(f) Not attempting in good faith to effectuate prompt, fair, and equitable settlements of claims in which liability has become reasonably clear.

(g) Compelling insureds to institute litigation to recover amounts due under an insurance policy by offering substantially less than the amounts ultimately recovered in actions brought by such insureds.

(h) Attempting to settle a claim for less than the amount to which a reasonable man would have believed he was entitled by reference to written or printed advertising material accompanying or made part of an application.

(i) Attempting to settle claims on the basis of an application which was altered without notice to, or knowledge or consent of, the insured.

(j) Making claims payments to insureds or beneficiaries not accompanied by statement setting forth the coverage under which the payments are being made.

(k) Making known to insureds or claimants a policy of appealing from arbitration awards in favor of insureds or claimants for the purpose of compelling them to accept settlements or compromises less than the amount awarded in arbitration.

(l) Delaying the investigation or payment of claims by requiring an insured, claimant, or the physician of either to submit a preliminary claim report and then requiring the subsequent submission of formal proof of loss forms, both of which submissions contain substantially the same information.

(m) Failing to promptly settle claims, where liability has become reasonably clear, under one portion of the insurance policy coverage in order to influence settlements under other portions of the insurance policy coverage.

(n) Failing to promptly provide a reasonable explanation of the basis in the insurance policy in relation to the facts or applicable law for denial of a claim or for the offer of a compromise settlement.

(o) Failing to provide forms necessary to present claims within fifteen calendar days of a request with reasonable explanations regarding their use, if the insurer maintains the forms for that purpose.

(15)(a) The issuance, delivery, issuance for delivery, or renewal of, or execution of a contract for, a health benefits policy or plan which:

(i) Prohibits or limits a person who is an insured or other beneficiary of the policy or plan from selecting a pharmacy or pharmacist of the person's choice to be a provider under the policy or plan to furnish pharmaceutical services or pharmaceutical products offered or provided by that policy or plan or in any manner interferes with that person's selection of a pharmacy or pharmacist, provided that the chosen pharmacy or pharmacist agrees in writing to provide pharmaceutical services and pharmaceutical products that meet all the terms and requirements, including the same administrative, financial, and professional conditions and a minimum contract term of one year if requested, that apply to all other pharmacies or pharmacists who have been designated as providers under the policy or plan or as participating providers in a pharmacy network established by the policy or plan.

(ii) Denies a pharmacy or pharmacist the right to participate as a contract provider of pharmaceutical services or pharmaceutical products under the policy or plan, or under a pharmacy network established by the policy or plan, if the pharmacy or pharmacist agrees in writing to provide pharmaceutical services and pharmaceutical products that meet all the terms and requirements, including the same administrative, financial, and professional conditions and a minimum contract term of one year, if requested, which apply to pharmacies and pharmacists which have been designated as providers under the policy or plan or as participating providers in a pharmacy network established by the policy or plan.

(b) This Paragraph shall not, however, require a health benefits policy or plan to provide pharmaceutical services or pharmaceutical products.

(c) As used in this Paragraph, the following terms shall be given these meanings:

(i) "Drug" and "prescription" have the meanings assigned by R.S. 37:1164 and regulations of the Louisiana Board of Pharmacy.

(ii) "Health benefits policy or plan" means any and all health and accident insurance policies or contracts, including but not limited to individual, group, family, family group, blanket, and association health and accident insurance policies, as well as health maintenance organizations and preferred provider organizations, and any and all other third-party payment plans or contracts, and any and all other health care or health benefits plans, policies, contracts, or funds that either in whole or in part provide benefits for pharmaceutical services and pharmaceutical products that are necessary as a result of or to prevent an accident or sickness.

(iii) "Interferes" or "interferes with" means and includes but is not limited to the charging to or imposing on an insured or other beneficiary who does not utilize a specified or designated pharmacy or pharmacist, a copayment fee or other condition not equally charged to or imposed on all insureds or other beneficiaries in or under the same program or policy or plan. However, "interferes" or "interferes with" does not mean or include the advertisement, or periodic dissemination, to all insureds or other beneficiaries of current lists of all pharmacies or pharmacists who have agreed to participate as a contract provider pursuant to the requirements of Item (a)(ii) of this Paragraph.

(iv) "Pharmaceutical product" means a "drug" and "prescription", as defined in this Paragraph, and home intravenous therapies.

(v) "Pharmaceutical services" means services that are ordinarily and customarily rendered by a pharmacy or pharmacist, including the preparation and dispensing of pharmaceutical products.

(vi) "Pharmacist" means a person licensed to practice pharmacy under the Pharmacy Law and Board of Pharmacy regulations of the state of Louisiana.

(vii) "Pharmacy" has the meaning assigned by R.S. 37:1164 and regulations of the Louisiana Board of Pharmacy.

(d) This Paragraph shall be cited as the "Patient Pharmacy Preference Act".

(16) Failure to maintain marketing and performance records. Failure of an insurer to maintain its books, records, documents, and other business records in such an order that data regarding complaints, claims, rating, underwriting, and marketing are accessible and retrievable for examination by the insurance commissioner. Data for at least the current calendar year and the two preceding years shall be maintained.

(17) Failure to maintain adequate complaint handling procedures. Failure of any insurer to maintain a complete record of all the complaints that it received since the date of its last examination. This record shall indicate the total number of complaints, their classification by line of insurance, the nature of each complaint, the disposition of each complaint, and the time it took to process each complaint. For purposes of this Paragraph, "complaint" shall mean any written communication primarily expressing a grievance received by the insurer from the Department of Insurance.

(18) Misrepresentation in insurance application. Making false or fraudulent statements or representations on or relative to an application for a policy, for the purpose of obtaining a fee, commission, money, or other benefit from any provider or individual person.

(19) Unfair financial planning practices. An insurance producer:

(a) Holding himself out, directly or indirectly, to the public as a "financial planner", "investment adviser", "consultant", "financial counselor", or any other specialist engaged in the business of giving financial planning or advice relating to investments, insurance, real estate, tax matters, or trust and estate matters when such person is in fact engaged only in the sale of policies.

(b)(i) Engaging in the business of financial planning without disclosing to the client prior to the execution of the agreement provided for in Subparagraph (c) of this Paragraph or solicitation of the sale of a product or service that:

(aa) He is also an insurance salesperson.

(bb) That a commission for the sale of an insurance product will be received in addition to a fee for financial planning, if such is the case.

(ii) The disclosure requirement under this Paragraph may be met by including it in any disclosure required by federal or state securities law.

(c)(i) Charging fees other than commissions for financial planning by insurance producer, unless such fees are based upon a written agreement, signed by the party to be charged in advance of the performance of the services under the agreement. A copy of the agreement shall be provided to the party to be charged at the time the agreement is signed by the party and shall specifically state:

(aa) The services for which the fee is to be charged.

(bb) The amount of the fee to be charged or how it will be determined or calculated.

(cc) That the client is under no obligation to purchase any insurance product through the insurance producer or consultant.

(ii) The insurance producer shall retain a copy of the agreement for not less than three years after completion of services, and a copy shall be available to the commissioner upon request.

(20) Failure to provide claims history.

(a) Loss information - property and casualty. Failure of a company issuing property and casualty insurance to provide the following loss information for the three previous policy years to the first named insured within thirty days of receipt of the first named insured's written request:

(i) On all claims, date, and description of occurrence, and total amount of payments.

(ii) For any occurrence not included in Item (i) of this Subparagraph, the date and description of occurrence.

(b) Should the first named insured be requested by a prospective insurer to provide detailed loss information in addition to that required under Subparagraph (a) of this Paragraph, the first named insured may mail or deliver a written request to the insurer for the additional information. No prospective insurer shall request more detailed loss information than reasonably required to underwrite the same line or class of insurance. The insurer shall provide information under this Subparagraph to the first named insured as soon as possible, but in no event later than twenty days of receipt of the written request. Notwithstanding any other provision of this Section, no insurer shall be required to provide loss reserve information, and no prospective insurer may refuse to insure an applicant solely because the prospective insurer is unable to obtain loss reserve information.

(c) The commissioner may promulgate regulations to exclude the providing of the loss information as outlined in Subparagraph (a) of this Paragraph for any line or class of insurance where it can be shown that the information is not needed for that line or class of insurance or where the provision of loss information otherwise is required by law.

(d) Information provided under Subparagraph (b) of this Paragraph shall not be subject to discovery by any party other than the insured, the insurer, and the prospective insurer.

(21) The issuance of any line of health insurance in the state by an insurer, self-insurer, or other entity that provides health and accident insurance policies or plans within five years after the entity has ceased writing insurance or issuing plans in the state.

(22) The discrimination against an insured, enrollee, or beneficiary in the issuance, payment of benefits, withholding of coverage, cancellation, or nonrenewal of a policy, contract, plan, or program based upon the results of a prenatal test.

(23) The discrimination against an insured, enrollee, or beneficiary in the issuance, payment of benefits, withholding of coverage, cancellation or nonrenewal of a policy, contract, plan, or program based upon the results of a genetic test or receipt of genetic information. Actions of an insurer or third parties dealing with an insurer taken in the ordinary course of business in connection with the sale, issuance or administration of a life, disability income, or long-term care insurance policy are exempt from the provisions of this Paragraph.

(24) Requiring a producer or offering any incentive for a producer who represents more than one company to limit information provided to consumers on limited benefit or supplemental benefit plans, including attempting to enforce a provision of a sales representative agreement, a sales agent agreement, a nonsolicitation agreement, or a noncompetition agreement against such a producer which would result in limiting the information that the producer provides to consumers on limited benefit or supplemental benefit plans. Failure to comply with the provisions of this Paragraph shall subject the insurer to a penalty, of not less than two thousand five hundred dollars nor more than five thousand dollars, payable to the producer and shall not be subject to the penalties provided for in R.S. 22:1969.

(25) Requiring a producer or offering any incentive for a producer who represents more than one insurance company to limit the number of other insurance companies such a producer may represent, including attempting to enforce a provision of a sales representative agreement, a sales agent agreement, a nonsolicitation agreement, or a noncompetition agreement against such a producer which would result in limiting the number of other insurance companies that the producer may represent. Failure to comply with the provisions of this Paragraph shall subject the insurer to a penalty up to ten thousand dollars and shall not be subject to the penalties provided for in R.S. 22:1969.

(26) Failure by an organization that negotiates with a pharmacy or pharmacies, or an organization that represents an independent pharmacy or a group of independent pharmacies, to provide to a pharmacy a contract, agreement, or other documentation relative to the pharmacy's network participation with a third-party payor as required in R.S. 22:1857.1.

(27) Deliberate use of misrepresentations or false statements for the purpose of convincing a customer to replace a limited benefit insurance policy. The commissioner shall promulgate regulations which address the replacement of limited benefit insurance policies as defined in R.S. 22:47(2)(c).

(28) Failure by an admitted insurer upon renewal or issuance of any policy or contract of insurance which includes a provision that the policy or contract contains defense costs within the limit of liability to provide notice of such provision through a separate notice or inclusion on the declaration page of the insurance policy or contract. Failure to comply with the provisions of this Paragraph shall not subject the insurer to the penalties provided in R.S. 22:1969.

Acts 1958, No. 125. Amended by Acts 1960, No. 402, §1; Acts 1964, No. 371, §1; Acts 1968, No. 351, §1; Acts 1986, No. 744, §1; Acts 1989, No. 638, §1; Acts 1992, No. 22, §1, eff. May 18, 1992; Acts 1993, No. 139, §1; Acts 1993, No. 663, §2, eff. June 16, 1993; Acts 1993, No. 953, §1; Acts 1995, No. 966, §1; Acts 1997, No. 1418, §1; Acts 1999, No. 748, §1, eff. July 2, 1999; Acts 2003, No. 129, §1, eff. May 28, 2003; Acts 2004, No. 770, §1; Redesignated from R.S. 22:1214 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1; Acts 2014, No. 490, §1; Acts 2014, No. 844, §1.



RS 22:1965 - Repealed by Acts 2012, No. 78, §1.

§1965. Repealed by Acts 2012, No. 78, §1.



RS 22:1966 - Repealed by Acts 2012, No. 78, §1.

§1966. Repealed by Acts 2012, No. 78, §1.



RS 22:1967 - Power of commissioner of insurance

§1967. Power of commissioner of insurance

The commissioner of insurance shall have power to examine and investigate the affairs of every person engaged in the business of insurance, including violations of R.S. 22:1902 et seq., in order to determine whether such person has been or is engaged in any unfair method of competition or in any unfair or deceptive act or practice prohibited by this Part.

Acts 1958, No. 125; Acts 1993, No. 953, §1; Redesignated from R.S. 22:1215 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:1968 - Notice of hearing

§1968. Notice of hearing

Whenever the commissioner shall have reason to believe that any person has been engaged or is engaging in this state in any unfair trade practice as defined in this Code, whether or not defined in this Part, the commissioner shall issue a notice of wrongful conduct to said person in accordance and compliance with R.S. 49:961 describing the unfair trade practice and citing the law which is deemed by the commissioner to be violated.

Acts 1958, No. 125; Acts 1993, No. 953, §1; Redesignated from R.S. 22:1216 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2012, No. 271, §1.



RS 22:1969 - Violations, penalties

§1969. Violations, penalties

A. If, after receiving the person's answer or response or if no answer or response is received within twenty days of receipt of mailing, faxing, or delivery of the notice, the commissioner shall determine that the person charged has engaged in an unfair method of competition or an unfair or deceptive act or practice, he shall reduce his findings to writing and shall issue and cause to be served upon the person charged with the violation a copy of such findings and an order requiring such person to cease and desist from engaging in such method of competition, act, or practice and order any one or more of the following:

(1) Payment of a monetary penalty of not more than one thousand dollars for each and every act or violation, but not to exceed an aggregate penalty of one hundred thousand dollars unless the person knew or reasonably should have known he was in violation of this Part, in which case the penalty shall be not more than twenty-five thousand dollars for each and every act or violation, but not to exceed an aggregate penalty of two hundred fifty thousand dollars in any six-month period.

(2) Suspension or revocation of the license of the person if he knew or reasonably should have known he was in violation of this Part.

B. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 1958, No. 125. Amended by Acts 1966, No. 179, §1; Acts 1989, No. 638, §1; Acts 1993, No. 953, §1; Redesignated from R.S. 22:1217 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.



RS 22:1970 - Cease and desist order; penalty for violation

§1970. Cease and desist order; penalty for violation

A. Any person who violates a cease and desist order of the commissioner under R.S. 22:1969 and while such order is in effect may after compliance with R.S. 49:961 be subject at the discretion of the commissioner to any one or more of the following:

(1) A monetary penalty of not more than twenty-five thousand dollars for each and every act or violation, not to exceed an aggregate of two hundred fifty thousand dollars.

(2) Suspension or revocation of such person's license or certificate of authority.

B. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 1989, No. 638, §1; Acts 1993, No. 953, §1; Redesignated from R.S. 22:1217.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009, Acts 2009, No. 317, §1.



RS 22:1971 - Grant of civil immunity

§1971. Grant of civil immunity

A. In the absence of fraud or bad faith, no person shall be subject to civil liability for libel or slander by virtue of filing reports, without malice, or furnishing other information, without malice, required by this Chapter or required by the commissioner under the authority granted in this Code. No civil cause of action of any nature shall arise against such person for any of the following:

(1) For any information relating to suspected fraudulent insurance acts furnished to or received from law enforcement officials, agents, or employees.

(2) For any information relating to suspected fraudulent insurance acts submitted to or received from other persons subject to the provisions of this Chapter.

(3) For any such information furnished in reports to the insurance commissioner, National Association of Insurance Commissioners (NAIC), or any organization established to detect and prevent fraudulent insurance acts, their agents, employees, or designees.

B. No civil cause of action of any nature or kind shall arise against the commissioner or any employee of the insurance department by virtue of the publication of any report or bulletin related to the official activities of the insurance department.

C. Nothing in this Section is intended to abrogate or modify in any way or form any statutory privilege or immunity enjoyed by any person.

Acts 1986, No. 744, §1; Acts 1993, No. 953, §1; Redesignated from R.S. 22:1218 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:1972 - Report by the commissioner

§1972. Report by the commissioner

The commissioner of insurance shall annually submit a report to the Senate and House of Representatives committees on insurance relative to complaints received and actions taken pursuant to the provisions of this Part. Such report shall contain information relative to the number of complaints received, and the disposition of same, the amount collected in penalties, the cost of all related proceedings, and such other information as the commissioner deems pertinent or the insurance committees shall request.

Acts 1989, No. 638, §1; Acts 1992, No. 377, §1, eff. June 17, 1992; Acts 1993, No. 953, §1; Redesignated from R.S. 22:1219 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1973 - Good faith duty; claims settlement practices; cause of action; penalties

§1973. Good faith duty; claims settlement practices; cause of action; penalties

A. An insurer, including but not limited to a foreign line and surplus line insurer, owes to his insured a duty of good faith and fair dealing. The insurer has an affirmative duty to adjust claims fairly and promptly and to make a reasonable effort to settle claims with the insured or the claimant, or both. Any insurer who breaches these duties shall be liable for any damages sustained as a result of the breach.

B. Any one of the following acts, if knowingly committed or performed by an insurer, constitutes a breach of the insurer's duties imposed in Subsection A of this Section:

(1) Misrepresenting pertinent facts or insurance policy provisions relating to any coverages at issue.

(2) Failing to pay a settlement within thirty days after an agreement is reduced to writing.

(3) Denying coverage or attempting to settle a claim on the basis of an application which the insurer knows was altered without notice to, or knowledge or consent of, the insured.

(4) Misleading a claimant as to the applicable prescriptive period.

(5) Failing to pay the amount of any claim due any person insured by the contract within sixty days after receipt of satisfactory proof of loss from the claimant when such failure is arbitrary, capricious, or without probable cause.

(6) Failing to pay claims pursuant to R.S. 22:1893 when such failure is arbitrary, capricious, or without probable cause.

C. In addition to any general or special damages to which a claimant is entitled for breach of the imposed duty, the claimant may be awarded penalties assessed against the insurer in an amount not to exceed two times the damages sustained or five thousand dollars, whichever is greater. Such penalties, if awarded, shall not be used by the insurer in computing either past or prospective loss experience for the purpose of setting rates or making rate filings.

D. The provisions of this Section shall not be applicable to claims made under health and accident insurance policies.

E. Repealed by Acts 1997, No. 949, §2.

F. The Insurance Guaranty Association Fund, as provided in R.S. 22:2051 et seq., shall not be liable for any special damages awarded under the provisions of this Section.

Acts 1990, No. 308, §1, eff. July 6, 1990; Acts 1997, No. 949, §2; Acts 2006, 1st Ex. Sess., No. 12, §1, eff. Feb. 23, 2006; Redesignated from R.S. 22:1220 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:1981 - Commissioner of insurance to examine insurers and producers

CHAPTER 8. EXAMINATIONS AND INVESTIGATIONS

§1981. Commissioner of insurance to examine insurers and producers

A.(1) The commissioner of insurance shall make an examination, not less frequently than once every five years, of all insurers doing business in this state at such times as prescribed by the provisions of this Chapter and at any other time when in the opinion of the commissioner it is necessary for such an examination to be made. The commissioner shall make a timely examination of an insurer upon presentation to him of a resolution approved by a majority of the board of directors of the Louisiana Insurance Guaranty Association or the Louisiana Life and Health Insurance Guaranty Association requesting that such an examination be made of a designated insurer.

(2) The commissioner may make an examination of any producer doing business in this state whenever he has received at least three complaints within a thirty-day period that the producer is not acting in conformance with this Code.

(3) For purposes of completing an examination of any company under this Chapter, and in addition to any other power granted to the commissioner by this Code, the commissioner may examine or investigate any person, as defined in R.S. 22:691.2 or the business of any person, in so far as such examination or investigation is, in the sole discretion of the commissioner, necessary or material to the examination of the company.

B. The commissioner of insurance may examine once in each six months for the first three years after organization or incorporation, and once in each year for the fourth through sixth years after organization or incorporation, and thereafter in accordance with the applicable provisions of this Chapter, all domestic insurers formed under the laws of this state.

C. In lieu of an examination under this Section of any foreign or alien insurer licensed in this state, the commissioner may accept an examination report on the company as prepared by the insurance department for the company's state of domicile or port-of-entry state. Such reports may be accepted only if:

(1) The insurance department was, at the time of the examination, accredited under the National Association of Insurance Commissioners' Financial Regulation Standards and Accreditation Program.

(2) The examination is performed under the supervision of an accredited state insurance department, or with the participation of one or more examiners who are employed by such an accredited state insurance department, and who, after a review of the examination work papers and report, state under oath that the examination was performed in a manner consistent with the standards and procedures required by their insurance department.

D. Upon determining that an examination should be conducted, the commissioner shall appoint one or more examiners to perform the examination and instruct them as to the scope of the examination. In conducting the examination, the examiner or examiners shall observe those guidelines and procedures set forth in the Examiners' Handbook adopted by the National Association of Insurance Commissioners. The commissioner may also employ such other guidelines or procedures as the commissioner may deem appropriate.

E. Nothing contained in this Chapter shall be construed to limit the commissioner's authority to use any final or preliminary examination report, any examiner or company workpapers or other documents, or any other information discovered or developed during the course of any examination in the furtherance of any legal or regulatory action which the commissioner may, in his sole discretion, deem appropriate.

F. Nothing contained in this Chapter shall be construed to limit the authority of the commissioner to terminate or suspend any examination in order to pursue other legal or regulatory action pursuant to the insurance laws of this state. Findings of fact and conclusions made pursuant to any examination shall be prima facie evidence in any legal or regulatory action.

Acts 1958, No. 125. Amended by Acts 1979, No. 702, §1; Acts 1989, No. 665, §1, eff. Sept. 1, 1989; Acts 1992, No. 811, §1; Acts 1999, No. 1304, §1, eff. July 12, 1999; Redesignated from R.S. 22:1301 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1; Acts 2016, No. 6, §1.



RS 22:1982 - Repealed by Acts 2010, No. 794, §4.

§1982. Repealed by Acts 2010, No. 794, §4.



RS 22:1983 - Examination reports

§1983. Examination reports

A. All examination reports shall be comprised of facts only appearing upon the books, records, or other documents of the company, its agents or other persons examined, or as ascertained from the testimony of its officers or agents or other persons examined concerning its affairs, and such conclusions and recommendations as the examiners find reasonably warranted from the facts.

B. Not later than sixty days following completion of the examination, the examiner in charge shall file with the Department of Insurance a verified written report of examination under oath. Upon receipt of the verified report, the Department of Insurance shall transmit the report to the company examined, together with a notice, which shall afford the company examined a reasonable opportunity, of not more than thirty days, to make a written submission or rebuttal with respect to any matters contained in the examination report.

C. Within thirty days of the end of the period allowed for the receipt of written submissions or rebuttals, the commissioner shall fully consider and review the report, together with any written submissions or rebuttals and any relevant portions of the examiner's workpapers and enter an order:

(1) Adopting the examination report as filed, or with modification or corrections. If the examination report reveals that the company is operating in violation of any law, rule, regulation, or prior order or directive of the commissioner, the commissioner may order the company to take any action the commissioner considers necessary and appropriate to cure such violation.

(2) Rejecting the examination report with direction to the examiners to reopen the examination for purposes of obtaining additional documentation, data, information, and testimony.

D. Within thirty days of rejection by the commissioner of an examination report in accordance with Paragraph (C)(2) of this Section, unless the commissioner extends such time for reasonable cause, the examiner in charge shall refile with the Department of Insurance a verified written report of examination, as may be modified or corrected, under oath. Upon receipt of the refiled verified report, the Department of Insurance shall transmit the refiled report to the company examined, together with a notice similar to the notice provided for in Subsection B of this Section, except that the notice shall indicate that the report is a refiled report.

E. Within thirty days of the end of the period allowed for the receipt of written submissions or rebuttals, as provided for in Subsections B and D of this Section, the commissioner shall fully consider and review the refiled report, together with any written submissions or rebuttals and any relevant portions of the workpapers of the examiner and enter an order either:

(1) Adopting the examination report as refiled or with modification or corrections. If the refiled examination report reveals that the company is operating in violation of any law, rule, regulation, or prior order or directive of the commissioner, the commissioner may order the company to take any action the commissioner considers necessary and appropriate to cure such violations.

(2) Rejecting the examination report and ordering a hearing pursuant to the provisions of Chapter l2 of this Title, for purposes of obtaining additional documentation, data, information, and testimony.

F. All orders entered pursuant to Paragraph (C)(1) or (E)(1) of this Section shall be accompanied by findings and conclusions resulting from consideration by the commissioner and review of the examination report, relevant examiner workpapers, and any written submissions or rebuttals. Any order shall be served upon the company by certified mail, together with a copy of the adopted examination report. Within thirty days of the issuance of the adopted report, the company shall file affidavits executed by each of its directors stating, under oath, that he has received a copy of the adopted report and related orders.

G. Within thirty days of receipt of notification of the order of the commissioner to the company made pursuant to Subsection F of this Section, the company may make written demand for a hearing pursuant to the provisions of Chapter 12 of this Title.

H. The hearing provided for under Paragraph (E)(2) or Subsection G of this Section shall be a confidential proceeding. At the conclusion of the hearing, the commissioner shall enter an order adopting the examination report as filed or refiled, or with modification or corrections, and may order the company to take any action the commissioner considers necessary and appropriate to cure any violation of any law, regulation, or prior order of the commissioner.

I.(1) Upon the adoption of the examination report under either Paragraph (C)(1) or (E)(1), or Subsection H of this Section, the commissioner shall continue to hold the content of the examination report as private and confidential information for a period not to exceed thirty consecutive days, except to the extent provided in R.S. 22:1981(E) and Subsection B of this Section. Thereafter, the commissioner may open the report for public inspection so long as no court of competent jurisdiction has stayed its publication.

(2) Nothing contained in this Code shall prevent, or be construed as prohibiting, the commissioner from disclosing the content of an examination report, preliminary examination report or results, or any matter relating thereto, to the insurance department of this or any other state or country, or to law enforcement officials of this or any other state or agency of the federal government at any time, so long as such agency or office receiving the report or matters relating thereto agrees, in writing, to hold it confidential and in a manner consistent with this Chapter.

(3) If the commissioner determines that regulatory action is appropriate as a result of any examination, he may initiate any proceedings or actions as provided by law.

J. All working papers, recorded information, documents, and copies thereof produced by, obtained by, or disclosed to the commissioner, or any other person, in the course of an examination made under this Chapter, shall be given confidential treatment and are not subject to subpoena and may not be made public by the commissioner or any other person, except to the extent provided in R.S. 22:1981(E) and Subsection I of this Section. Any access may be granted to the National Association of Insurance Commissioners. The parties shall agree, in writing prior to receiving the information, to provide to it the same confidential treatment as required by this Section, unless the prior written consent of the company to which it pertains has been obtained.

K.(1) No examiner may be appointed by the commissioner if such examiner, either directly or indirectly, has a conflict of interest or is affiliated with the management of or owns a pecuniary interest in any person subject to examination under this Chapter. This Section shall not be construed to automatically preclude an examiner from being:

(a) A policyholder or claimant under an insurance policy.

(b) A grantor of a mortgage or similar instrument on the examiner's residence to a regulated entity if done under customary terms and in the ordinary course of business.

(c) An investment owner in shares of regulated diversified investment companies.

(d) A settlor or beneficiary of a "blind trust" into which any otherwise impermissible holdings have been placed.

(2) Notwithstanding the requirements of this Section, the commissioner may retain from time to time, on an individual basis, qualified actuaries, certified public accountants, or other similar individuals who are independently practicing their professions, even though said persons may from time to time be similarly employed or retained by persons subject to examination under this Chapter.

L.(1) No cause of action shall arise nor shall any liability be imposed against the commissioner, the authorized representatives of the commissioner, or any examiner appointed by the commissioner, for any statements made or conduct performed in good faith while carrying out the provisions of this Chapter.

(2) No cause of action shall arise, nor shall any liability be imposed, against any person for the act of communicating or delivering information or data to the commissioner, or the authorized representative of the commissioner, or examiner, pursuant to an examination made under this Chapter, if such act of communication or delivery was performed in good faith and without fraudulent intent or the intent to deceive.

Acts 1958, No. 125. Amended by Acts 1964, No. 137, §1; Acts 1992, No. 811, §1; Redesignated from R.S. 22:1302 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:1984 - Commissioner of insurance to conduct financial and market analysis of insurers and regulated entities

§1984. Commissioner of insurance to conduct financial and market analysis of insurers and regulated entities

A. In addition to those examinations performed by the commissioner of insurance pursuant to R.S. 22:1981, the commissioner of insurance shall conduct financial and market analysis review of all insurers authorized to do business in this state and may conduct regulatory reviews of entities regulated by this Title or the Department of Insurance except for trusts established and operated under R.S. 22:46(9)(b), (c), or (d). Such reviews may include the annual statement and the market conduct annual statement of the insurer or regulated entity reviewed, company financial reports rendered pursuant to good and acceptable accounting practices, results of insurance solvency standards testing as performed by the National Association of Insurance Commissioners, results of prior examinations and office reviews, management changes, consumer complaints, and such other relevant information as from time to time may be required by the commissioner.

B. In lieu of conducting a financial or market analysis under this Section of any foreign or alien insurer licensed in this state, the commissioner may rely upon the financial or market analysis conducted by the insurance department for the company's state of domicile or port-of-entry state accredited under the National Association of Insurance Commissioners' Financial Regulation Standards and Accreditation Program.

C. Failure by an insurer or regulated entity to supply information requested by the Department of Insurance during the course of financial or market analysis may subject the insurer or regulated entity to revocation or suspension of its license, or, in lieu thereof, a fine not to exceed ten thousand dollars per occurrence. Every insurer or regulated entity shall produce and make freely accessible to the commissioner of insurance the accounts, records, documents, and files in its possession or control.

D. All work papers, recorded information, documents, and copies thereof produced by, obtained by, or disclosed to the commissioner, or any other person in the course of conducting a regulatory review, financial, or market analysis, including market conduct annual statement information, performed under this Section, as well as the review and analysis of such information, shall be given confidential treatment and are not subject to subpoena or to discovery and may not be made public by the commissioner or any other person, except that access may be granted to the National Association of Insurance Commissioners, insurance department of other states, international, federal, or state law enforcement agencies or international, federal, or state regulatory agencies with statutory oversight over the financial services industry, if the recipient agrees to maintain the confidentiality of those documents which are confidential under the laws of this state. Any documents, materials, or other information which are disclosed by the commissioner to a third party shall not be admissible in evidence in a private civil action and shall be exempt from any applicable freedom of information law, public records law, or similar statute. No person or entity which receives or has access to documents, materials, or other information under this Section shall be permitted or required to testify in a private civil action concerning such documents, materials, or other information. No waiver of an applicable privilege or a claim of confidentiality in the documents, materials, or other information shall occur as a result of disclosure to the commissioner or to any other person granted access under this Section as a result of sharing such documents, materials, or other information as provided in this Section. Nothing in this Section shall require an insurer to disclose documents, materials, or other information to a third party that is not otherwise required by law to be disclosed.

E. In conducting financial or market analysis, the examiner or examiners shall observe those guidelines and procedures set forth in the Financial Analysis Handbook or Market Regulation Handbook adopted by the National Association of Insurance Commissioners. The commissioner may also employ such other guidelines or procedures as the commissioner may deem appropriate.

F. Nothing contained in this Chapter shall be construed to limit the commissioner's authority to use any final or preliminary analysis findings, any Department of Insurance or company work papers or other documents, or any other information discovered or developed during the course of any analysis in the furtherance of any legal or regulatory action which the commissioner may, in his sole discretion, deem appropriate.

G. Any insurer or regulated entity against whom a fine has been levied shall be given thirty days notice of such action. Upon receipt of this notice, the aggrieved insurer or regulated entity may apply for and shall be entitled to a hearing pursuant to R.S. 22:2191 et seq.

Acts 1958, No. 125; Acts 1990, No. 259, §1; Redesignated from R.S. 22:1303 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 968, §1; Acts 2012, No. 271, §1.

NOTE: See Acts 1990, No. 259, §§2 and 3, for effectiveness and applicability.



RS 22:1985 - Review and examination expense; how paid

§1985. Review and examination expense; how paid

A. Whenever the commissioner of insurance makes an examination or investigation pursuant to this Chapter, all expenses incurred by the commissioner of insurance in conducting such examination or investigation, including the expenses and fees of examiners, auditors, accountants, actuaries, attorneys, or clerical or other assistants who are employed by the commissioner of insurance to make the examination, shall be paid by the entity or person examined.

B. For all entities who are charged the annual financial regulation fee as provided in R.S. 22:821(B)(2), the charges for any financial examination shall be waived. The entity being examined may still be responsible for any travel-related expenses.

C. The commissioner of insurance may recover all expenses incurred from the examination or investigation of any person or entity acting as an administrator or third-party administrator in this state for any insurer or self-insurance fund not authorized to transact the business of insurance in this state.

Acts 1958, No. 125; Acts 1990, No. 259, §1; Acts 1997, No. 1449, §1; Acts 2001, No. 488, §1; Acts 2007, No. 191, §1, eff. July 1, 2007; Redesignated from R.S. 22:1304 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1986 - Authority to employ examiners and other assistants

§1986. Authority to employ examiners and other assistants

The commissioner of insurance shall employ such examiners, auditors, accountants, actuaries, attorneys, and clerical or other assistants as are necessary to conduct the examination and to compile and prepare a report thereon, and the compensation for such examination shall be fixed according to the time actually devoted to the work of conducting the examination and compiling the report thereon as now required by law. Such compensation shall always be reasonable and commensurate with the value of the services performed.

Acts 1958, No. 125; Acts 1991, No. 793, §1; Redesignated from R.S. 22:1305 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 60, §1.



RS 22:1987 - Insurer's right to contest expense

§1987. Insurer's right to contest expense

Should the insurer deem the amount of expenses billed to it unreasonable or contrary to the provisions of this Chapter, it may within fifteen days after the receipt of such billing, take a rule in a court of competent jurisdiction upon the commissioner of insurance to test the reasonableness and legality under this Chapter of the amount of expenses billed to it by the commissioner of insurance which rule shall be tried by preference, and upon appeal, shall be given preference in the appellate court, as provided by the laws of this state for other state cases.

Acts 1958, No. 125; Redesignated from R.S. 22:1306 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1988 - Failure to pay expenses; penalty

§1988. Failure to pay expenses; penalty

Should any insurer fail or refuse to pay the expenses of examination as billed by the commissioner of insurance after fifteen days upon receipt of such billing or after final judgment where a rule has been taken as provided in R.S. 22:1987, then the commissioner of insurance may revoke the certificate of authority of such insurer to do business in this state until the full amount of the bill is paid.

Acts 1958, No. 125; Redesignated from R.S. 22:1307 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:1989 - Scope of examination

§1989. Scope of examination

In conducting such an examination, the commissioner of insurance shall examine the affairs, transactions, accounts, records, documents, and assets of each authorized insurer. Except in the case of a life insurer issuing only registered policies under R.S. 22:809 for the purpose of ascertaining its condition or compliance with this Code, the commissioner of insurance may as often as he deems advisable, examine the accounts, records, documents, and transactions of the following:

(1) Any insurance producer, but only insofar as such accounts, records, documents, and transactions relate to insurance.

(2) Any person having a contract under which he enjoys in fact the exclusive or dominant right to manage or control a stock or mutual insurer.

(3) Any person holding the shares of capital stock or policyholders' proxies of a domestic insurer for the purpose of control of its management either as voting trustee or otherwise.

(4) Any person engaged in or proposing to be engaged in or assisting in the proposed formation of a domestic insurer or an insurance holding corporation or a stock corporation to finance a domestic mutual insurer for the production of its business or the attorney-in-fact of a domestic reciprocal insurer.

Acts 1958, No. 125; Redesignated from R.S. 22:1308 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:1990 - Production of books and records

§1990. Production of books and records

Every insurer being examined, its officers, employees and representatives, shall produce and make freely accessible to the commissioner of insurance the accounts, records, documents and files in its possession or control relating to the subject of the examination, and shall otherwise facilitate the examination.

Acts 1958, No. 125; Redesignated from R.S. 22:1309 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1991 - Power to examine under oath; subpoena witnesses

§1991. Power to examine under oath; subpoena witnesses

The commissioner of insurance may take depositions, subpoena witnesses or documentary evidence, administer oaths and examine under oath any individual relative to the affairs of any insurer being examined. Any person who testifies falsely or makes any false affidavit during the course of such an examination shall be guilty of perjury.

Acts 1958, No. 125; Redesignated from R.S. 22:1310 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1992 - Rating organizations, examining license bureau, advisory organization, joint underwriters and joint reinsurance groups; examination of

§1992. Rating organizations, examining license bureau, advisory organization, joint underwriters and joint reinsurance groups; examination of

As often as in the opinion of the commissioner of insurance it is believed necessary and at least once in every five years, the commissioner of insurance shall fully examine each rating organization and examining bureau licensed in this state. As often as he deems it advisable, he may examine each advisory organization and joint underwriting or joint reinsurance group, association, or organization. The commissioner of insurance shall have the same power and authority in these examinations, and the examination shall be made in the same method as that provided in this Chapter for the examination of insurers.

Acts 1958, No. 125; Redesignated from R.S. 22:1311 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:1993 - Commissioner of insurance authorized to employ investigators

§1993. Commissioner of insurance authorized to employ investigators

The commissioner of insurance shall have authority to employ investigators to investigate complaints received against insurers authorized to do business in this state and against any unauthorized insurers who are reported to be operating in this state.

Acts 1958, No. 125; Redesignated from R.S. 22:1314 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1994 - Disclosure

§1994. Disclosure

A. It shall be unlawful for any person who is an officer, employee, agent, or representative of an insurer; or any person, partnership, corporation, banking corporation, or any other legal entity which performs any service for an insurer, or prepares any report, audit, financial statement, or report for, or makes any representation on behalf of, for, or with regard to an insurer, in connection with any hearing, investigation, or examination authorized by this Code, to act with the specific intent to:

(1) Represent falsely, directly or indirectly, to the Department of Insurance or any of its employees or administrators that an asset of such insurer is unencumbered, or to misrepresent any other material fact pertaining to the status of any asset or liability of an insurer.

(2) Materially misrepresent to the Department of Insurance, or any of its employees or administrators the value of any asset or the amount of any liability of such insurer, or any associated affiliate, subsidiary, or holding company; however, with regard to a material misrepresentation of the value of any asset or liability, any deviation from the actual value of such asset or liability which results from utilization of and compliance with generally accepted insurance accounting and reporting procedures shall not be deemed a violation of this Section.

(3) Fail to disclose to the Department of Insurance the existence of any liability of an associated insurer, or affiliate, subsidiary, or holding company when such disclosure is properly requested or required in writing by an examiner or administrator of the Department of Insurance.

(4) Materially misrepresent, withhold, deny access to, or otherwise preclude the obtainment of any information properly requested in writing and in accordance with provisions of the Louisiana Revised Statutes affecting dissemination or disclosure of information by specific institutions by an examiner or administrator of the Department of Insurance, which is material and relevant to an examination properly conducted by the Department of Insurance and its examiners and administrators.

B. Whoever violates any provision of this Section, upon conviction, shall be fined not more than fifty thousand dollars, or imprisoned with or without hard labor for not more than five years, or both.

Added by Acts 1979, No. 118, §1. Acts 1992, No. 1114, §1; Redesignated from R.S. 22:1315 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:1995 - Departmental complaint directives; failure to comply; fines; hearing

§1995. Departmental complaint directives; failure to comply; fines; hearing

A. Any person subject to the regulatory authority of this department who fails to comply with any directive issued by the commissioner in connection with a consumer complaint shall be fined an amount not to exceed two hundred fifty dollars for each occurrence.

B. Any person against whom a fine has been levied shall be given ten days' notice of such action. Upon receipt of this notice, the person aggrieved may apply for and shall be entitled to a hearing pursuant to Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 1990, No. 773, §1; Redesignated from R.S. 22:1316 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.



RS 22:2001 - Scope of Chapter

CHAPTER 9. REHABILITATION, LIQUIDATION, CONSERVATION

§2001. Scope of Chapter

This Chapter shall apply to all insurers or persons purporting to be doing an insurance business in this state or in the process of organizing for the purpose of doing or attempting to do such business, including but not limited to insurers who issue policies of life, health, and accident insurance in the state.

Acts 1958, No. 125; Acts 1991, No. 997, §1; Acts 1995, No. 595, §1, eff. June 18, 1995; Redesignated from R.S. 22:732 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2001 redesignated as R.S. 22:241 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2002 - Persons covered

§2002. Persons covered

The proceedings authorized by this Chapter shall be applied to:

(1) All insurers who are doing, or have done, an insurance business in this state and against whom claims arising from that business may exist now or in the future.

(2) All title insurance companies, prepaid health care delivery plans, nonprofit service plans, and all fraternal benefit societies and beneficial societies subject to this Code.

(3) Any other specialty type insurer not covered by the general law which shall be subject to this Chapter.

(4) Producers, insurers, or any person or persons acting as an agent or a managing general agent of an insurer, any reinsurer, any holding company owning an insurer or any captive premium finance company, or any related entity, whether or not such persons are licensed to do an insurance business in this state.

Acts 1992, No. 1095, §2; Redesignated from R.S. 22:732.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2002 redesignated as R.S. 22:242 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2003 - Definitions

§2003. Definitions

For the purposes of this Chapter:

(1) "Doing business" shall include any of the following, whether effected by mail or otherwise:

(a) The issuance or delivery of contracts of insurance to persons residing in this state.

(b) The solicitation of applications for such contracts, or other negotiations preliminary to the execution of such contracts.

(c) The collection of premiums, membership fees, assessments, or other considerations for such contracts.

(d) The transaction of matters subsequent to execution of such contracts and arising out of them.

(e) Operating as an insurer under a license or certificate of authority issued by the Department of Insurance.

(f) Acting as a producer or managing agent of an insurer, acting as a reinsurer, or the ownership of an insurer by a holding company, or the operation of a captive premium finance company, or related entity.

(2)(a) "Fair consideration" is given for property or obligation when:

(i) In exchange for such property or obligation, as a fair equivalent therefor, and in good faith, property is conveyed or services are rendered or an obligation is incurred or an antecedent debt is satisfied.

(ii) Such property or obligation is received in good faith to secure a present advance or antecedent debt in an amount not disproportionately small as compared to the value of the property or obligation obtained.

(b) Any transfer within six months prior to the institution of delinquency proceedings shall be presumed not to have been for fair consideration, and the burden of proving fair consideration shall be on the party alleging it to have been given.

(3)(a) "Insolvency" or "insolvent" shall mean:

(i) For an insurer issuing only assessable fire insurance policies:

(aa) The inability to pay any obligation within thirty days after it becomes payable.

(bb) If an assessment be made within thirty days after such date, the inability to pay such obligation thirty days following the date specified in the first assessment notice issued after the date of loss as provided by law.

(ii) For any other insurer, the inability to pay its obligations when they are due, or a condition when its admitted assets do not exceed its liabilities plus the greater of:

(aa) Any capital and surplus required by law for its organization.

(bb) The total par or stated value of its authorized and issued capital stock.

(b) As to any insurer licensed to do business in this state as of the effective date of this Chapter* which does not meet the standard established under Item (ii) of this Subparagraph, the term "insolvency" or "insolvent" shall mean, for a period not to exceed three years from the effective date of this Chapter,* that it is unable to pay its obligations when they are due or that its admitted assets do not exceed its liabilities plus any required capital contribution ordered by the commissioner under provisions of the insurance law.

(c) For purposes of this Paragraph, "liabilities" shall include but not be limited to reserves required by statute, by general regulations of the Department of Insurance or by specific requirements imposed by the commissioner upon a subject company at the time of admission or subsequent thereto.

(4) "Insurer" shall mean any person who has done, purports to do, is doing, or is licensed to do an insurance business, and is or has been subject to the authority of, or to liquidation, rehabilitation, reorganization, administrative supervision, or conservation by, any commissioner of insurance, or the equivalent insurance supervisory official of another state. For purposes of this Chapter, any other persons included under R.S. 22:2002 shall be deemed to be insurers. "Insurers' net estate" shall mean that portion of the insurer's assets which remain after liquidation and are available for distribution under this Chapter.

(5) "Transfer" shall mean and include the sale and transfer and every other and different mode, direct or indirect, of disposing of or of parting with property or with an interest therein, or with the possession thereof or of fixing a lien upon property or upon an interest therein, absolutely or conditionally, voluntarily, by or without judicial proceedings. The retention of a security title to property delivered to a debtor shall be deemed a transfer suffered by the debtor.

Acts 1992, No. 1095, §2; Redesignated from R.S. 22:732.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

*As appears in Acts 1992, No. 1095, §2, eff. August 21, 1992.

NOTE: Former R.S. 22:2003 redesignated as R.S. 22:243 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2004 - Venue

§2004. Venue

A. An action under this Chapter brought by the commissioner of insurance, in that capacity, or as conservator, rehabilitator, or liquidator may be brought in the Nineteenth Judicial District Court for the parish of East Baton Rouge or any court where venue is proper under any other provision of law.

B. Any action under this Chapter may also be brought in the parish where at least twenty-five percent of the policyholders of the insurer reside.

C. If an action is filed in more than one venue, the court shall consolidate all such cases into one court where venue is proper.

Acts 1993, No. 955, §1; Acts 1997, No. 1298, §1; Redesignated from R.S. 22:732.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:2004 redesignated as R.S. 22:244 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2004.1 - Redesignated as R.S. 22:245 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2004.1. Redesignated as R.S. 22:245 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2004.2 - Redesignated as R.S. 22:246 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2004.2. Redesignated as R.S. 22:246 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2004.3 - Redesignated as R.S. 22:247 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2004.3. Redesignated as R.S. 22:247 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2005 - Grounds for rehabilitation and liquidation

§2005. Grounds for rehabilitation and liquidation

The commissioner of insurance may apply by petition to the district court of the parish in which an insurer has its principal office, or to the district court of the parish of East Baton Rouge, or to any one of the judges thereof should the court be in vacation, at the commissioner of insurance's sole option, for a rule to show cause why an order to rehabilitate, conserve, liquidate, or dissolve such insurer as provided in this Chapter should not be entered, and for such other relief as the nature of the case and the interest of the insurer's policyholders, members, stockholders, creditors, or the public may require, whenever any domestic insurer is in one of the following positions:

(1) Has obligations or claims exceeding its assets, cannot pay its contracts in full, or is otherwise found by the commissioner of insurance to be insolvent.

(2) Has refused to submit its books, papers, accounts, records, or affairs to the reasonable inspection or examination of the commissioner of insurance, or his actuaries, supervisors, deputies, or examiners.

(3) Has neglected or refused to observe an order of the commissioner of insurance to make good within the time prescribed by law any deficiency, whenever its capital, if a stock insurer, or its required surplus, if an insurer other than stock, shall have become impaired.

(4) Has, by articles of consolidation, contract or reinsurance, or otherwise, transferred or attempted to transfer its entire property or business not in conformity with this Code, or entered into any transaction the effect of which is to merge substantially its entire property or business in any other insurer without having first obtained the written approval of the commissioner of insurance pursuant to the provisions of this Code.

(5) Is found to be in such condition that its further transaction of business would be hazardous to its policyholders, its creditors, or the public.

(6) Has an officer who has refused upon reasonable demand to be examined under oath touching its affairs.

(7) Is found to be in such condition that it could not meet the requirements for organization and authorization as required by law, except as to the amount of the surplus required of a stock insurer in R.S. 22:81, and except as to the amount of the surplus required by this Code to be maintained.

(8) Has ceased for the period of one year to transact insurance business.

(9) Has commenced, or has attempted to commence, any voluntary liquidation or dissolution proceedings, or any proceeding to procure the appointment of a receiver, liquidator, rehabilitator, sequestrator, or similar officer for itself.

(10) If a party, either plaintiff or defendant in any proceeding in which an application is made for the appointment of a receiver, custodian, liquidator, rehabilitator, sequestrator, or similar officer, for such insurer or its property, or a receiver, custodian, liquidator, rehabilitator, sequestrator, or similar officer, for such insurer or its property is appointed by any court, or such appointment is imminent.

(11) Consents to such an order by a majority of its directors, stockholders, or members.

(12) Has not organized and obtained a certificate authorizing it to commence the transaction of its business within the period of time prescribed by the sections of this Code under which it is or proposes to be organized.

(13) Gives reasonable cause to believe that there has been embezzlement from the insurer, wrongful sequestration or diversion of the insurer's assets, forgery or fraud affecting the insurer, or other illegal conduct in, by, or with respect to the insurer that if established would endanger assets in an amount threatening the solvency of the insurer.

(14) Within the previous four years, the insurer has willfully violated its charter or articles of incorporation, its bylaws, any insurance law of this state, or any valid order of the commissioner, or failed to maintain adequate records in accordance with statutory accounting practices and generally accepted accounting principles.

(15) Has failed to file its annual report or other financial report required by R.S. 22:571 within the time allowed by law and, within ten days of receipt of written demand by the commissioner, has failed to provide the report.

(16) Has failed to pay a final judgment rendered against it in any state upon any insurance contract issued or assumed by it, within sixty days after the judgment became final or within sixty days after time for taking an appeal has expired, or within sixty days after dismissal of an appeal before final determination whichever date is the later.

Acts 1958, No. 125; Acts 1992, No. 808, §1, eff. July 7, 1992; Acts 1992, No. 1095, §2; Acts 1993, No. 955, §1; Redesignated from R.S. 22:733 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1; Acts 2012, No. 468, §1.

NOTE: Former R.S. 22:2005 redesignated as R.S. 22:248 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2005.1 - Compliance with certain federal provisions

§ 2005.1. Compliance with certain federal provisions

A. The provisions of this Section apply in accordance with Title II of the federal Dodd-Frank Wall Street Reform and Consumer Protection Act, Pub.L. 111-203 with respect to each insurance company that is a covered financial company, or a subsidiary or affiliate of a covered financial company, as defined under 12 U.S.C. 5381.

B. The commissioner of insurance may file a petition for an order of rehabilitation or liquidation pursuant to this Section on any of the following grounds:

(1) Upon determination and notification given by the Secretary of the Treasury of the United States in consultation with the president of the United States that the insurance company is a financial company satisfying the requirements of 12 U.S.C. 5383(b), and the board of directors, or any body performing similar functions, of the insurance company acquiesces or consents to the appointment of a receiver pursuant to 12 U.S.C. 5382(a)(1)(A)(i), with such consent to be considered as consent to an order of rehabilitation or liquidation.

(2) Upon an order of the United States District Court for the District of Columbia under 12 U.S.C. 5382(a)(1)(A)(iv)(I) granting the petition of the Secretary of the Treasury of the United States concerning the insurance company under 12 U.S.C. 5382(a)(1)(A)(i).

(3) A petition by the Secretary of the Treasury of the United States concerning the insurance company is granted by operation of law under 12 U.S.C. 5382(a)(1)(A)(v).

C. Notwithstanding any other provision of law to the contrary, after notice to the insurance company, the receivership court may grant an order on the petition of the commissioner for rehabilitation or liquidation within twenty-four hours after the filing of the petition pursuant to this Section.

D. If the receivership court does not make a determination on a petition for rehabilitation or liquidation filed by the commissioner pursuant to this Section within twenty-four hours after its filing, then the petition shall be deemed granted by operation of law upon the expiration of the twenty-four hour period. At the time that an order is deemed granted pursuant to this Section, the provisions of this Chapter shall be deemed to be in effect, and the commissioner or his designee shall be deemed to be affirmed as receiver and have all of the applicable powers provided by this Code, regardless of whether an order has been entered. The receivership court shall, within ten days, enter an order of rehabilitation or liquidation that does both of the following:

(1) Becomes effective as of the date that it is deemed granted by operation of law.

(2) Conforms to provisions for rehabilitation or liquidation contained in this Chapter, as applicable.

E. The court may hold a hearing within ten days after granting of such an order of liquidation or rehabilitation pursuant to this Section at which hearing the court may sustain or revoke the order of rehabilitation or liquidation or grant such other relief as the nature of the case and the interest of the insurer's policyholders, creditors, or the public may require.

F. Any order of rehabilitation or liquidation granted pursuant to this Section or any part thereof shall not be subject to any stay or injunction pending appeal.

G. Nothing in this Section shall be construed to supersede or impair any other power or authority of the commissioner or the court under this Code.

H. There shall be no liability on the part of, and no cause of action of any nature shall arise against, the department or its employees, or the commissioner or his designee in his capacity as receiver, rehabilitator, liquidator, or conservator, or otherwise, or a special deputy, or the receiver's assistants or the receiver's contractors for any action taken by them in the performance of their powers and duties pursuant to this Section or their duties under this Chapter.

Acts 2012, No. 468, §1.



RS 22:2006 - Injunction

§2006. Injunction

The court shall have jurisdiction over matters brought by or against the Department of Insurance or the commissioner of insurance, at any time after the filing of the petition, to issue an injunction restraining such insurer and its officers, agents, directors, employees, and all other persons from transacting any insurance business or disposing of its property until the further order of the court. The court may issue such other injunctions or enter such other orders as may be deemed necessary to prevent interference with the proceedings, or with the commissioner of insurance's possession and control or title, rights, or interests as provided in this Chapter or to prevent interference with the conduct of the business by the commissioner of insurance, and may issue such other injunctions or enter such other orders as may be deemed necessary to prevent waste of assets or the obtaining of preferences, judgments, attachments, or other like liens or the making of any levy against such insurer or its property and assets while in the possession and control of the commissioner of insurance.

Acts 1958, No. 125; Acts 1992, No. 808, §1, eff. July 7, 1992; Acts 1993, No. 955, §1; Redesignated from R.S. 22:734 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2006 redesignated as R.S. 22:249 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2007 - Cooperation of officers, owners, and employees; civil and criminal penalties

§2007. Cooperation of officers, owners, and employees; civil and criminal penalties

A. Any officer, manager, director, trustee, owner, employee, or agent of any insurer, or any other persons with authority over or in charge of any segment of the insurer's affairs, shall cooperate with the commissioner in any proceeding under this Chapter or any investigation preliminary to the proceeding.

B. No person shall obstruct or interfere with the commissioner in the conduct of any delinquency proceeding or any investigation preliminary or incidental thereto.

C. No person shall provide to the commissioner statements, documents, or records, which are fraudulent or materially false.

D. The court having jurisdiction over a proceeding under this Chapter shall have the authority to issue such orders, including injunctive relief, as appropriate, for the enforcement of this Section.

E. Failure to comply with such court order shall subject the violator to incarceration for civil contempt until compliance with the order has been obtained, and a fine not to exceed one hundred thousand dollars, or both.

F. Whosoever shall knowingly and intentionally violate any provisions of this Section shall be guilty of a felony. For each violation of which such person is convicted, the offender shall be punished by imprisonment at hard labor for not more than five years, or a fine not to exceed one hundred thousand dollars, or both.

Acts 1992, No. 1095, §2; Redesignated from R.S. 22:734.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:2007 redesignated as R.S. 22:250 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2007.1 - Redesignated as R.S. 22:251 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2007.1. Redesignated as R.S. 22:251 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2008 - Order of rehabilitation or liquidation

§2008. Order of rehabilitation or liquidation

A. After a full hearing, which shall be held by the court without delay, the court shall enter an order either dismissing the petition or finding that sufficient cause exists for rehabilitation or liquidation and directing the commissioner of insurance to take possession of the property, business, and affairs of such insurer and to rehabilitate or liquidate the same as the case may be. The commissioner of insurance shall be responsible on his official bond for all assets coming into his possession. The commissioner of insurance and his successor and successors in office shall be vested by operation of law with the title to all property, contracts, and rights of action of the insurer as of the date of the order directing rehabilitation or liquidation.

B. Notwithstanding any law to the contrary, the filing of a suit by the commissioner of insurance seeking an order of conservation or rehabilitation shall suspend the running of prescription and peremption as to all claims in favor of the subject insurer during the pendency of such proceeding. The filing of a suit by the commissioner of insurance seeking an order of liquidation shall interrupt the running of prescription and peremption as to such claims from the date of the filing of such proceeding for a period of two years, if an order of liquidation is granted.

C. When an order of rehabilitation is issued by the court, on joint motion by the receiver and the Louisiana Insurance Guaranty Association, the order may contain a provision allowing for the payment of claims by the Louisiana Insurance Guaranty Association as specified by the receiver in a subsequent motion for payment, prior to an order of liquidation. Notwithstanding any other provision of law to the contrary, nothing contained within this Code or other provision of Louisiana law shall prohibit or deter any other insurer which is not in rehabilitation, from payment or settlement of claims brought against such insurer or its insured.

Acts 1958, No. 125; Acts 1993, No. 955, §1; Redesignated from R.S. 22:735 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1; Acts 2012, No. 468, §1.

NOTE: Former R.S. 22:2008 redesignated as R.S. 22:252 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2009 - Duties of commissioner of insurance as rehabilitator; termination

§2009. Duties of commissioner of insurance as rehabilitator; termination

A. Upon the entry of an order directing rehabilitation, the commissioner of insurance shall immediately proceed to conduct the business of the insurer and take such steps towards removal of the causes and conditions which have made such proceedings necessary as may be expedient.

B. If at any time the commissioner of insurance shall find that it is to the best interests of policyholders, creditors and the insurer to effect a plan of mutualization or rehabilitation, he may submit such plan to the court for its approval. Such plan, in addition to any other terms and provisions as may, by the commissioner of insurance be deemed necessary or advisable, may include a provision imposing liens upon the net equities of policyholders of the insurer, and in the case of life insurers, a provision imposing a moratorium upon the loan or cash surrender values of the policies, for such period and to such an extent as may be necessary. Notice of the hearing upon any such plan shall be given in the manner as may be fixed by the court and upon such hearing the court may either approve or disapprove the plan or modify it in such manner and to such extent as to the court shall seem appropriate.

C. If at any time the commissioner of insurance shall find that further efforts to rehabilitate the insurer would be futile and would result in loss to the creditors, policyholders, stockholders or any other persons interested, he may apply to the court in the same proceeding for an order directing the liquidation of the property, business and affairs of such insurer.

D. If at any time the commissioner of insurance shall find that the causes and conditions which made such proceeding necessary have been removed he may petition the court for an order terminating the conduct of the business by said commissioner of insurance and permitting such insurer to resume possession of its property and the conduct of its business and for a full discharge of all liability and responsibility of such commissioner of insurance. No order for the return to such insurer of its property and business shall be granted unless the court after a full hearing shall determine that the purposes of the proceeding have been fully accomplished.

E. The rehabilitator, in addition to other powers, shall have the following powers:

(1) To avoid fraudulent transfers.

(2) To audit the books and records of all agents, including producers, of the insurer insofar as those records relate to the business activities of the insurer.

(3) To use assets of the estate of an insurer under a liquidation or rehabilitation order to transfer policy obligations to a solvent assuming insurer.

(4) To enter into such agreements or contracts as necessary to carry out the full or partial plan for rehabilitation or the order to liquidate and to affirm or disavow any contracts to which the insurer is a party.

(5) To authorize and issue additional shares of stock in the insurer, of any class, and upon such terms and conditions as the court may approve.

F. In addition to any other duty under this Section, the commissioner shall estimate, based upon available information, the total amount of expenditures and obligations to be incurred by the Department of Insurance, in connection with any rehabilitation or liquidation under this Section and determine if this is the most cost-effective to the department and to any insurance guaranty association established under the provisions of this Title. The commissioner shall periodically update these estimates.

Acts 1958, No. 125; Acts 1992, No. 1095, §2; Redesignated from R.S. 22:736 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1; Acts 2012, No. 468, §1.

NOTE: Former R.S. 22:2009 redesignated as R.S. 22:253 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2010 - Duties of commissioner of insurance as liquidator; sales; notice to creditors; reinsurance

§2010. Duties of commissioner of insurance as liquidator; sales; notice to creditors; reinsurance

A. Upon the entry of an order directing liquidation, the commissioner of insurance shall immediately proceed to liquidate the property, business and affairs of the insurer. He is hereby authorized to deal with the property and business of the insurer in his name as commissioner of insurance, or, if the court shall so order, in the name of the insurer.

B. He may, subject to the approval of the court, sell or otherwise dispose of the real and personal property, or any part thereof, and sell or compromise all doubtful or uncollectible debts or claims owing to or by the insurer including claims based upon an assessment levied against a member or a subscriber of any insurer issuing assessable policies, and including contingent claims allowable under this Chapter.

C. He shall as soon as may be conveniently possible, give notice to all creditors who may have claims against the insurer, as revealed by the records of the insurer, to present the same.

D. In order to preserve so far as possible the right and interest of the policyholders of the insurer whose contracts were cancelled by the liquidation order and of such other creditors as may be possible, the commissioner of insurance may solicit a contract or contracts whereby a solvent insurer or insurers will agree to assume in whole, or in part, or upon a modified basis, the liabilities owing to such former policyholders or creditors. If, after a full hearing upon a petition filed by the commissioner of insurance, the court shall find that the commissioner of insurance endeavored to obtain the best contract for the benefit of such parties in interest, and if the commissioner of insurance shall report to the court that he is ready and willing to enter into a contract and submit a copy thereof to the court, the court shall examine the procedure and acts of the commissioner of insurance, and if the court shall find that the best possible contract in the interests of such parties has been obtained and that it is best for the interests of parties that such contract be entered into, the court shall by written order approve the acts of the commissioner of insurance and authorize him to execute such contract.

E. The commissioner shall not designate nor a court of competent jurisdiction appoint an auditor or investigator who has previously audited or investigated the liquidated insurer.

Acts 1958, No. 125. Amended by Acts 1960, No. 171, §1; Acts 1991, No. 742, §1; Redesignated from R.S. 22:737 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2010 redesignated as R.S. 22:254 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2011 - Premiums due; effect of injunction, or order of rehabilitation or liquidation

§2011. Premiums due; effect of injunction, or order of rehabilitation or liquidation

A. If an insurer is enjoined from transacting any insurance business or from disposing of its property under R.S. 22:2006 or issued an order directing rehabilitation or liquidation under R.S. 22:2008, any premium due or payable on a contract of insurance which was issued by the insurer shall be paid by the insured as provided in this Section.

B. When an insurer is enjoined from transacting insurance business or from disposing of its property under R.S. 22:2006, any and all premiums due the insurer shall be paid to the commissioner of insurance until dissolution or modification of the injunction.

C. When an order directing rehabilitation is issued under R.S. 22:2008, any and all premiums due the insurer shall be paid to the commissioner of insurance until termination, under the provisions of R.S. 22:2008, of the order directing rehabilitation.

D. All contracts of insurance issued by the insurer are cancelled upon issuance of an order, under the provisions of R.S. 22:2008, directing liquidation, and no premium shall be due or payable to the insurer. Such contracts formerly issued by the insurer may be assumed in whole or in part, or upon a modified basis, by a solvent insurer or insurers if approved under the provisions of R.S. 22:2010(D).

E. Upon issuance of an injunction under R.S. 22:2006 or an order of rehabilitation or liquidation under R.S. 22:2008, the commissioner of insurance shall notify every holder of a contract of insurance issued by the insurer of such injunction or order and that payment of premiums shall be made under the provisions of this Section. Such notice shall be mailed to each such policyholder by letter with proof of mailing within ten days after issuance of the injunction or court order of rehabilitation or liquidation.

Acts 1989, No. 697, §1; Acts 1992, No. 1095, §1; Redesignated from R.S. 22:737.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:2011 redesignated as R.S. 22:255 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2012 - Unearned premium; limitation of claims by insolvent insurers

§2012. Unearned premium; limitation of claims by insolvent insurers

A. Any claim of an insolvent insurer against an insured or against the producer through whom a policy was written concerning any policy of insurance issued or delivered in this state shall be subject to the following limitations:

(1) The insured shall not be liable to an insolvent insurer for any premium which had not been earned on a pro rata basis on the date the insurer was declared insolvent by a court of competent jurisdiction.

(2) The insured shall be entitled to credit against any obligation owed to the insolvent insurer for any unearned premium which the insured has paid and for which he has not been reimbursed by the Louisiana Insurance Guaranty Association or the Louisiana Life and Health Insurance Guaranty Association.

(3) The producer, through whom the policy was written, shall not be liable to the insolvent insurer for any premiums which had not been earned on a pro rata basis on the date the insurer was declared insolvent. The producer is entitled to retain the commission due on earned premiums. The insured is entitled to any unearned premium which the producer has collected but has not remitted to the insurer.

B. In this Section, the term "insolvent insurer" includes any insurer who has been declared to be insolvent under the laws of any state.

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:737.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2012 redesignated as R.S. 22:256 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2013 - Rights and liabilities of creditors fixed upon liquidation

§2013. Rights and liabilities of creditors fixed upon liquidation

A. The rights and liabilities of the insurer and of its creditors, except those holding contingent claims, and of its policyholders, stockholders, or members and of all other persons interested in its assets shall, unless otherwise ordered by the court, be fixed as of the date of the entry of the order directing liquidation. The rights of claimants holding contingent claims on said date shall be determined as hereinafter provided.

B. All executory contracts of an insurer, other than contracts under which such insurer has an established benefit without any additional expenditure, shall be cancelled as of the date of the entry of an order of liquidation unless the court provides otherwise in the liquidation order, however, the commissioner may petition the court within sixty days of the entry of such order to reaffirm any such contract. Any contract that is reaffirmed shall remain in force in accordance with the court's order and any obligation of the insurer under such contract shall become an administrative expense of the liquidation unless otherwise ordered by the court.

Acts 1958, No. 125; Acts 1993, No. 955, §1; Redesignated from R.S. 22:738 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2013 redesignated as R.S. 22:257 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2014 - Deposit of monies collected

§2014. Deposit of monies collected

The monies collected by the commissioner of insurance in a proceeding under this Chapter shall be, from time to time, deposited in one or more state or national banks, savings banks, trust companies, or savings and loan associations chartered to do business in this state. Any depository so selected shall provide the same security for such deposits as that required for the deposit of state funds pursuant to the provisions of R.S. 49:321. The commissioner of insurance may in his discretion deposit such monies or any part thereof in a national bank or trust company as a trust fund. For the purposes of this Section, the commissioner of insurance shall be considered a "depositing authority" pursuant to R.S. 49:321.

Acts 1958, No. 125; Amended by Acts 1982, No. 748, §1; Acts 1991, No. 738, §1; Redesignated from R.S. 22:739 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:2014 redesignated as R.S. 22:258 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2015 - Investment in securities

§2015. Investment in securities

Notwithstanding any law to the contrary, the commissioner of insurance may invest any monies held in any proceedings under this Chapter in the following securities:

(1) Investments in or loans upon the security of general obligations of the government of the United States or of the state.

(2) To the full extent of the amount insured or capable of being securitized or guaranteed in:

(a) Bonds or notes secured by a mortgage or trust deed issued, assumed, guaranteed, or insured by the United States or by any agency of the United States.

(b) Securities issued or mortgages guaranteed by the Federal National Mortgage Association or other similar corporations regulated by an agency of the United States.

(c) Conventional first mortgage loans capable of being securitized into guaranteed Federal National Mortgage Association mortgage backed securities.

(d) Bonds issued, assured, and guaranteed by the Inter-American Development Bank or the African Development Bank.

(e) First mortgage loans guaranteed by the administrator of veteran affairs pursuant to the provisions of the Servicemen's Readjustment Act of 1944, as amended.

Acts 1992, No. 783, §1; Redesignated from R.S. 22:739.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:2015 redesignated as R.S. 22:259 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2016 - Borrowing on the pledge of assets

§2016. Borrowing on the pledge of assets

For the purpose of facilitating the rehabilitation, liquidation, conservation or dissolution provided for by this Chapter the commissioner of insurance may, subject to the approval of the court, borrow money and execute, acknowledge and deliver certificates of indebtedness upon such terms and entitled to such liens and priorities as may be fixed by the court, or notes or other evidence of indebtedness therefor and secure the repayment of the same by the mortgage, pledge, assignment, transfer in trust or hypothecation of any or all of the property whether real, personal or mixed of the insurer against which a proceeding has been brought under this Chapter. Subject to the approval of the court, he shall also have power to take any and all other action necessary and proper to consummate any such loans and to provide for the repayment thereof. The commissioner of insurance shall incur no personal liability by virtue of any loan made pursuant to this Section.

Acts 1958, No. 125; Redesignated from R.S. 22:740 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:2016 redesignated as R.S. 22:260 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2016.1 - Redesignated as R.S. 22:261 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2016.1. Redesignated as R.S. 22:261 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2017 - Only commissioner of insurance may apply for appointment of receiver or liquidator

§2017. Only commissioner of insurance may apply for appointment of receiver or liquidator

No order, judgment, or decree enjoining, restraining, or interfering with the prosecution of the business of any insurer or for the appointment of a temporary or permanent receiver, rehabilitator, or liquidator of a domestic insurer, or receiver or conservator of a foreign or alien insurer, shall be made or granted otherwise than upon the petition of the commissioner of insurance as provided in this Chapter, except in an action by a judgment creditor, or in proceedings supplementary to execution after notice that a final judgment has been entered and that the judgment creditor intends to file a complaint praying for any of the relief mentioned in this Section, has been served upon the commissioner of insurance at least thirty days prior to the filing of such petition.

Acts 1958, No. 125; Acts 1992, No. 808, §1, eff. July 7, 1992; Acts 1993, No. 955, §1; Redesignated from R.S. 22:742 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:2017 redesignated as R.S. 22:262 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2018 - Appointment of assistants

§2018. Appointment of assistants

A. For the purpose of this Chapter, and in connection with proceedings involving only domestic insurers, the commissioner of insurance shall have the power to appoint one or more special deputies as his agent or agents and to employ such clerks, attorneys, or assistants he deems necessary, and to give each of such persons such powers to assist him as he may consider wise. The compensation of every such special deputy, agent, clerk, attorney, or assistant shall be fixed, and all expenses of taking possession of the property of the insurer and the administration thereof shall be approved by the commissioner of insurance, all subject to the approval of the court, and shall be paid out of the funds or assets of the insurer.

B. The commissioner of insurance may employ staff counsel of the Department of Insurance or special counsel to provide representation in all matters covered pursuant to this Chapter in which the assets of an insurer's estate are less than one million dollars. The fees and expenses of staff or special counsel employed pursuant to this Subsection may be reimbursed pursuant to Subsection A of this Section.

C. The attorney general shall provide representation for the commissioner of insurance in all matters covered pursuant to this Chapter in which the assets of an insurer's estate equal or exceed one million dollars. The attorney general may appoint special counsel to provide this representation. The attorney general shall submit to the receivership court a certification of expenses and legal fees for staff and special counsel for reimbursement pursuant to Subsection A of this Section.

D. The commissioner of insurance shall name and select the special counsel employed pursuant to this Section subject to the approval of the attorney general, who shall not unreasonably withhold such approval.

Acts 1958, No. 125. Amended by Acts 1979, No. 116, §1, eff. June 29, 1979; Acts 1991, No. 382, §1, eff. July 6, 1991; Redesignated from R.S. 22:743 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1; Acts 2015, No. 340, §1, eff. June 29, 2015.

NOTE: Former R.S. 22:2018 redesignated as R.S. 22:263 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: §2 of Acts 2015, No. 340, provides for retroactive application to all pending receivership proceedings.



RS 22:2019 - Exemption from filing fees

§2019. Exemption from filing fees

The commissioner of insurance shall not be required to pay any fee to any public officer for filing, recording, or in any manner authenticating any paper or instrument relating to any proceeding pursuant to this Chapter, nor for services rendered by any public officer for serving any process; however, such fees and costs may be taxed as costs against the defendant in the suit by order of the court and paid to such public officer.

Acts 1958, No. 125; Redesignated from R.S. 22:744 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2019 redesignated as R.S. 22:264 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2020 - Prohibited and voidable transfer and liens

§2020. Prohibited and voidable transfer and liens

A. No insurer shall make any transfer of or create any lien upon any of its property with the intent of giving to or enabling any creditor or policyholder to obtain a greater percentage of this debt than any other creditor of the same class.

B. Any transfer of, or lien upon, any property of any insurer made or created within four months prior to the filing of a petition for an order to show cause under this Chapter, which gives to any creditor or policyholder or enables him to obtain a greater percentage of his debt than any other creditor or policyholder in the same class, which is accepted by a creditor or policyholder having reasonable cause to believe that such a preference will occur, shall be voidable. Where the preference consists in a transfer, such period of four months shall not expire until four months after the date of the recording or registering of the transfer if by law such recording or registering is required.

C. Every director, officer, employee, stockholder, member, or any other person, acting on behalf of such insurer, who, within two years prior to the filing of a petition for an order to show cause against such insurer pursuant to this Chapter, shall knowingly participate in the making of any transfer or the creation of any lien prohibited by Subsection A of this Section and every person receiving any property of, or cash surrender from, such insurer or the benefit thereof, as a result of a transaction voidable under Subsection B of this Section, shall be jointly and severally liable therefor and shall be bound to account to the commissioner of insurance as rehabilitator, liquidator, or conservator as the case may be.

D. The commissioner of insurance as rehabilitator, liquidator, or conservator may avoid any transfer of or lien upon the property of an insurer which any creditor, stockholder or member of such insurer might have avoided and may recover the property so transferred or its value from the person to whom it was transferred unless he was a bona fide holder for value prior to the date of the entry of the order of liquidation. Such property may be recovered or its value collected from whoever may have received it except a bona fide holder for value.

Acts 1958, No. 125; Redesignated from R.S. 22:745 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2020 redesignated as R.S. 22:265 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2021 - Fraudulent transfers prior to petition

§2021. Fraudulent transfers prior to petition

A. Every transfer made or suffered and every obligation incurred by an insurer within one year prior to the filing of a successful petition for rehabilitation or liquidation pursuant to this Chapter is fraudulent as to then existing and future creditors if made or incurred without fair consideration, or with actual intent to hinder, delay, or defraud either existing or future creditors. A transfer made or an obligation incurred by an insurer ordered to be rehabilitated or liquidated pursuant to this Chapter, which is fraudulent pursuant to this Section, may be avoided by the receiver, except as to a person who in good faith is a purchaser, lienor, or obligee for a present fair equivalent value, and except that any purchaser, lienor, or obligee, who in good faith has given less than fair consideration for such transfer, lien, or obligation, may retain the property, lien, or obligation as security for repayment. The court may, on due notice, order any such transfer or obligation to be preserved for the benefit of the estate, and in that event, the receiver shall succeed to and may enforce the rights of the purchaser, lienor, or obligee.

B.(1) A transfer of property other than immovable property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal proceedings on a simple contract could become superior to the rights of the transferee under R.S. 22:2023(C).

(2) A transfer of immovable property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee.

(3) A transfer which creates a statutory lien shall not be deemed to be perfected if there are available means by which a legal lien could be created.

(4) Any transfer not perfected prior to the filing of a petition for liquidation shall be deemed to be made immediately before the filing of the successful petition.

(5) The provisions of this Subsection apply whether or not there are or were creditors who might have obtained any liens or persons who might have become bona fide purchasers.

C. Any transaction of the insurer with a reinsurer shall be deemed fraudulent and may be avoided by the receiver under Subsection A of this Section if both of the following occur:

(1) The transaction consists of the termination, adjustment, or settlement of a reinsurance contract in which the reinsurer is released from any part of its duty to pay the originally specified share of losses that had occurred prior to the time of the transactions, unless the reinsurer gives a present fair equivalent value for the release.

(2) Any part of the transaction took place within one year prior to the date of filing of the petition through which the receivership was commenced.

D. Every person receiving any property from the insurer or any benefit thereof which is a fraudulent transfer under Subsection A of this Section shall be personally liable therefor and shall be bound to account to the liquidator.

Acts 1992, No. 1095, §2; Acts 1993, No. 955, §1; Redesignated from R.S. 22:745.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2021 redesignated as R.S. 22:266 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2022 - Fraudulent transfer after petition

§2022. Fraudulent transfer after petition

A. After a petition for rehabilitation has been filed, a transfer of any of the immovable property of the insurer made to a person acting in good faith shall be valid against the receiver if made for a present fair equivalent value; or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid therefor, for which amount the transferee shall have a lien on the property so transferred. The commencement of a proceeding in rehabilitation or liquidation shall be constructive notice upon the recording of a copy of the petition for or order of rehabilitation or liquidation with the recorder of mortgages in the parish where any immovable property in question is located. The exercise by a court of the United States or any state or jurisdiction to authorize or effect a judicial sale of immovable property of the insurer within any parish in any state shall not be impaired by the pendency of such a proceeding unless the copy is recorded in the parish prior to the consummation of the judicial sale.

B. After a petition for rehabilitation or liquidation has been filed and before either the receiver takes possession of the property of the insurer or an order of rehabilitation or liquidation is granted:

(1) A transfer of any of the property of the insurer, other than immovable property, made to a person acting in good faith shall be valid against the receiver if made for a present fair equivalent value; or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid therefor, for which amount the transferee shall have a lien on the property so transferred.

(2) A person indebted to the insurer or holding property of the insurer may, if acting in good faith, pay the indebtedness or deliver the property, or any part thereof, to the insurer or upon his order, with the same effect as if the petition were not pending.

(3) A person having actual knowledge of the pending rehabilitation or liquidation shall be presumed not to act in good faith.

(4) A person asserting the validity of a transfer under this Section shall have the burden of proof. Except as elsewhere provided in this Section, no transfer by or on behalf of the insurer after the date of the petition for liquidation by any person other than the liquidator shall be valid against the liquidator.

C. Every person receiving any property from the insurer or any benefit thereof which is a fraudulent transfer under Subsection A of this Section shall be personally liable therefor and shall be bound to account to the liquidator.

D. Nothing in this Chapter shall impair the negotiability of currency or negotiable instruments.

Acts 1992, No. 1095, §2; Acts 1993, No. 955, §1; Redesignated from R.S. 22:745.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:2022 redesignated as R.S. 22:267 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2023 - Voidable preferences and liens

§2023. Voidable preferences and liens

A.(1) A preference is a transfer of any of the property of an insurer to or for the benefit of a creditor, for or on account of an antecedent debt, made or suffered by the insurer within one year before the filing of a successful petition for liquidation under this Chapter, the effect of which transfer may be to enable the creditor to obtain a greater percentage of this debt than another creditor of the same class would receive. If a liquidation order is entered while the insurer is already subject to a rehabilitation order, then such a transfer shall be deemed a preference if made or suffered within one year before the filing of the successful petition for liquidation, or within two years before the filing of the successful petition for liquidation, whichever time is shorter.

(2) Any preference may be avoided by the liquidator if:

(a) The insurer was insolvent at the time of the transfer.

(b) The transfer was made within four months before the filing of the petition.

(c) The creditor receiving it or to be benefitted thereby or his agent acting with reference thereto had, at the time when the transfer was made, reasonable cause to believe that the insurer was insolvent.

(d) The creditor receiving it was an officer, or any employee, attorney, or other person who was in fact in a position of comparable influence in the insurer to an officer whether or not he held such position, or any shareholder holding, directly or indirectly, more than five percent of any class of any equity security issued by the insurer, or any other person, firm, corporation, association, or aggregation of persons with whom the insurer did not deal at arm's length.

(3) When the preference is voidable, the liquidator may recover the property or, if it has been converted, its value from any person who has received or converted the property; except when a bona fide purchaser or lienor has given less than fair equivalent value, he shall have a lien upon the property to the extent of the consideration actually given by him. When a preference by way of lien or security title is voidable, the court may on due notice order the lien or title to be preserved for the benefit of the estate, in which event the lien or title shall pass to the liquidator.

B.(1) A transfer of property other than immovable property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee.

(2) A transfer of property other than immovable property shall be deemed to be made or suffered when it becomes so perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee.

C.(1) A lien obtainable by legal proceedings upon a simple contract is one arising in the ordinary course of such proceedings upon the entry or docketing of a judgment or decree, or upon attachment, garnishment, execution, or like process, whether before, upon, or after judgment or decree and whether before or upon levy. It does not include liens which under applicable law are given a special priority over other liens which are prior in time.

(2) A lien obtainable by legal proceedings could become superior to the rights of a transferee, or a purchaser could obtain rights superior to the rights of a transferee within the meaning of Subsection B of this Section, if such consequences would follow only from the lien or purchase itself, or from the lien or purchase followed by any step wholly within the control of the respective lienholder or purchaser, with or without the aid of ministerial action by public officials. Such a lien could not, however, become superior and such a purchase could not create superior rights for the purpose of Subsection B of this Section through any acts subsequent to the obtaining of such a lien or subsequent to such a purchase which require the agreement or concurrence of any third party or which require any further judicial action or ruling.

D. A transfer of property for or on account of a new and contemporaneous consideration which is deemed under Subsection B of this Section to be made or suffered after the transfer because of delay in perfecting it does not thereby become a transfer for or on account of an antecedent debt if any acts required by the applicable law to be performed in order to perfect the transfer as against liens or bona fide purchasers' rights are performed within twenty-one days or any period expressly allowed by the law, whichever is less. A transfer to secure a future loan, if such a loan is actually made, or a transfer which becomes security for a future loan shall have the same effect as a transfer for or on account of a new and contemporaneous consideration.

E. If any lien deemed voidable under R.S. 22:2023(A)(2) has been dissolved by the furnishing of a bond or other obligation, the surety on which has been indemnified, directly or indirectly, by the transfer of or the creation of a lien upon any property of an insurer before the filing of a petition under this Chapter which results in a liquidation order, the indemnifying transfer or lien shall also be deemed voidable.

F. The property affected by any lien deemed voidable under Subsections A and E of this Section shall be discharged from such lien, and that property and any of the indemnifying property transferred to or for the benefit of a surety shall pass to the liquidator, except that the court may on due notice order any such lien to be preserved for the benefit of the estate and the court may direct that such conveyance be executed as may be proper or adequate to evidence the title of the liquidator.

G. The Nineteenth Judicial District Court for the Parish of East Baton Rouge may conduct by summary proceeding any proceeding by the liquidator to hear and determine the rights of any parties under this Section. Reasonable notice of any hearing in the proceeding shall be given to all parties in interest, including the obligee of a releasing bond or other like obligation. When an order is entered for the recovery of indemnifying property in-kind or for the avoidance of an indemnifying lien, the court, upon application of any party in interest, shall in the same proceeding ascertain the value of the property or lien. If the value is less than the amount for which the property is indemnified or than the amount of the lien, the transferee or lienholder may elect to retain the property or lien upon payment of its value, as ascertained by the court, to the liquidator, within such reasonable times as the court shall fix.

H. The liability of the surety under a releasing bond or other like obligation shall be discharged to the extent of the value of the indemnifying property recovered or the indemnifying lien nullified and avoided by the liquidator, or where the property is retained under Subsection G of this Section to the extent of the amount paid to the liquidator.

I. If a creditor has been preferred, and afterward in good faith gives the insurer further credit without security of any kind, for property which becomes a part of the insurer's estate, the amount of the new credit remaining unpaid at the time of the petition may be set off against the preference which would otherwise be recoverable from him.

J. If an insurer shall, directly or indirectly, within four months before the filing of a successful petition for liquidation under this Chapter, or at any time in contemplation of a proceeding to liquidate it, pay money or transfer property to an attorney at law for services rendered or to be rendered, the transactions may be examined by the court on its own motion or shall be examined by the court on petition of the liquidator and shall be held valid only to the extent of a reasonable amount to be determined by the court, and the excess may be recovered by the liquidator for the benefits of the estate. However, when the attorney is in a position of comparable influence in the insurer or an affiliate thereof, payment of any money or the transfer of any property to the attorney at law for services rendered or to be rendered shall be governed by the provision of R.S. 22:2023(A)(2)(d).

K.(1) Every officer, manager, employee, shareholder, member, subscriber, attorney, or any other person acting on behalf of the insurer who knowingly participates in giving any preference when he has reasonable cause to believe the insurer is about to become insolvent at the time of the preference shall be personally liable to the liquidator for the amount of the preference. It is permissible to infer that there is a reasonable cause to so believe if the transfer was made within four months before the date of filing of the successful petition for liquidation.

(2) Every person receiving any property from the insurer or the benefit thereof as a preference voidable under Subsection A of this Section shall be personally liable therefor and shall be bound to account to the liquidator.

(3) Nothing in this Subsection shall prejudice any other claim by the liquidator against any person.

Acts 1992, No. 1095, §2; Acts 1993, No. 955, §1; Redesignated from R.S. 22:745.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2023 redesignated as R.S. 22:268 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2024 - Claims of holders of void or voidable rights

§2024. Claims of holders of void or voidable rights

A. No claim of a creditor who has received or acquired a preference, lien, conveyance, transfer, assignment, or encumbrance voidable under this Chapter shall be allowed unless he surrenders the preference, lien, conveyance, transfer, assignment, or encumbrance. If the avoidance is effected by a proceeding in which a final judgment has been entered, the claim shall not be allowed unless the money is paid or the property is delivered to the liquidator within thirty days from the date of the entering of the final judgment, except that the court having jurisdiction over the liquidation may allow further time if there is an appeal or other continuation of the proceeding.

B. A claim allowable under Subsection A of this Section by reason of the avoidance, whether voluntary or involuntary, or a preference, lien, conveyance, or transfer may be filed as an excused last filing if filed within thirty days from the date of the avoidance, or within the further time allowed by the court under Subsection A of this Section.

Acts 1992, No. 1095, §2; Redesignated from R.S. 22:745.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:2024 redesignated as R.S. 22:269 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2025 - Priority of claims

§2025. Priority of claims

The priorities of distribution of general assets from the insurer's estate shall be as follows:

(1) The commissioner's costs and expenses of administration and the claims handling expenses of the Insurance Guaranty Association, the Louisiana Life and Health Insurance Guaranty Association, and any similar organization in another state, as provided for in R.S. 22:2061(B) and 2093(D)(2).

(2) Claims by policyholders, beneficiaries, and insureds arising from and within the coverage of and not in excess of the applicable limits of insurance policies and insurance contracts issued by the insurer; and liability claims against insureds which claims are within the coverage of and not in excess of the applicable limits of insurance policies and insurance contracts issued by the insurer; and claims of the Insurance Guaranty Association, the Louisiana Life and Health Insurance Guaranty Association, and any similar organization in another state, as provided for in R.S. 22:2061(B), 2055(3), 2083, and 2093(D)(2).

(3) Claims of the federal government other than those claims in Paragraph (2) of this Section.

(4) Compensation actually owing to employees other than officers of an insurer, for services rendered within three months prior to the commencement of a proceeding against the insurer pursuant to this Chapter, but not exceeding two thousand five hundred dollars for such employee, shall be paid prior to the payment of any other debt or claim and in the discretion of the commissioner of insurance may be paid as soon as practicable after the proceeding has commenced; except, that the commissioner of insurance shall reserve such funds as will in his opinion be sufficient for the payment of all claims in Paragraphs (1), (2), and (3) of this Section. This priority shall be in lieu of any other similar priority which may be authorized by law as to wages or compensation of such employees.

(5) Claims under nonassessable policies for unearned premiums or other premium refunds and claims of general creditors, including claims of ceding and assuming companies in their capacity as such.

(6) All other claims.

Acts 1958, No. 125. Amended by Acts 1981, No. 412, §1; Acts 1995, No. 1210, §1, eff. June 29, 1995; Redesignated from R.S. 22:746 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2025 redesignated as R.S. 22:270 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2026 - Set-offs

§2026. Set-offs

A. In all cases of mutual debts or mutual credits between the insurer and another person, such credits and debts shall be set-off and only the balance shall be allowed or paid; however, no set-off shall be allowed in favor of any person when either of the following apply:

(1) The obligation of the insurer to such person was purchased by or transferred to such person with a view of its being used as a set-off.

(2) The obligation of such person is to pay an assessment levied against the members or subscribers of any insurer which issued assessable policies, or to pay a balance upon a subscription to the shares of a stock insurer.

B. When a producer or other person purchases a policy of insurance for the unexpired term of the policy and takes an assignment of the unearned premium claim from the insured, this action shall not be considered as a purchase of an obligation with a view of its being used as a set-off.

Acts 1958, No. 125. Amended by Acts 1960, No. 172, §1; Redesignated from R.S. 22:747 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2026 redesignated as R.S. 22:271 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2027 - Time to file claims

§2027. Time to file claims

A. If upon the granting of an order of liquidation under this Chapter or at any time thereafter during the liquidation proceeding, the insurer shall not be clearly solvent, the court shall after such notice and hearing as it deems proper, make an order declaring the insurer to be insolvent. Thereupon, regardless of any prior notice which may have been given to creditors, the commissioner of insurance shall notify all persons who may have claims against such insurer and who have not filed proper proofs thereof, to present the same to him, at a place specified in such notice, within four months from the date of the entry of such order, or, if the commissioner of insurance shall certify that it is necessary, within such longer time as the court shall prescribe. The last day for the filing of proofs of claims shall be specified in the notice. Such notice shall be given in a manner determined by the court.

B. Proofs of claim may be filed subsequent to the date specified, but, no such claim shall share in the distribution of the assets until all allowed claims, proofs of which have been filed before such date, have been paid in full with interest.

Acts 1958, No. 125; Redesignated from R.S. 22:748 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2027 redesignated as R.S. 22:272 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2028 - Proof and allowance of claims

§2028. Proof and allowance of claims

A. A proof of claim shall consist of a statement under oath, in writing, signed by the claimant, setting forth the claim, the consideration therefor, and whether any, and if so, what securities are held therefor, and whether any, and if so, what payments have been made thereon, and that the sum claimed is justly owing from the insurer to the claimant. Whenever a claim is founded upon an instrument in writing, such instrument, unless lost or destroyed, shall be filed with the proof of claim. If such instrument is lost or destroyed, a statement of such fact and of the circumstances of such loss or destruction shall be filed under oath with the claim.

B. Upon the liquidation of any domestic insurer which has issued policies insuring the lives of persons, the commissioner of insurance shall, within a reasonable time, after the last day set for the filing of claims, make a list of the persons who have not filed proofs of claim with him and whose rights have not been reinsured, to whom it appears from the books of the insurer, there are owing amounts on such policies and he shall set opposite the name of each person such amount so owing to such person. The commissioner of insurance shall incur no personal liability by reason of any mistake in such list. Each person whose name shall appear upon such list shall be deemed to have duly filed prior to the last day set for filing of claims a proof of claim for the amount set opposite his name on such list.

C. No contingent claim other than claims of the character described in Subsection D of this Section shall share in a distribution of the assets of an insurer which has been adjudicated to be insolvent by an order made pursuant to R.S. 22:2027 except that a contingent claim, if properly presented, may be allowed, and entitled to share where such claim becomes absolute against the insurer on or before the last day fixed for the filing of proofs of claim against the assets of such insurer, or there is a surplus to be distributed as if no order pursuant to R.S. 22:2027 had been made.

D.(1) When an insurer has been adjudicated to be insolvent by an order made pursuant to R.S. 22:2027, any person who claims to have a cause of action against an assured of such insurer, which accrued prior to the filing of the petition for liquidation and which is the subject of indemnity under a liability policy issued by such insurer, or any assured against whom any such action is claimed to exist, may file a claim in the liquidation proceedings, regardless of the fact that such claim may be contingent, but no such claim shall be allowed in favor of an assured if any claim has been filed by the person who claims to have such cause of action against the assured. No such claim shall be allowed in favor of the assured, unless a final judgment shall be entered against the assured by a court of competent jurisdiction within three years from the filing of a petition to show cause against an insurer under this Chapter or within such further time as may be allowed by the court for good cause shown. In the event that the total amount of all allowable claims based upon causes of action arising out of the same act of any assured be greater than the total liability of the insurer in connection therewith, such claims shall be reduced pro rata and allowed in such sums so that the aggregate of such allowed claims shall equal such total liability.

(2) No judgment taken by default or collusion against the assured shall be considered as evidence in the liquidation proceeding either of the liability of such assured to the judgment creditor upon such cause of action or of the amount of damages to which such judgment creditor is entitled. No claim of such a judgment creditor, or any assured against whom such a judgment may have been taken, shall be allowed unless proof be made in the liquidation proceedings of the liability of such assured upon the alleged cause of action and the amount of damages arising therefrom.

(3) When the receiver allows or disallows a claim in a lesser amount than claimed, he shall notify the person making the claim by letter addressed to the last known address of the claimant, allowing ten days after receipt of said notice in which to file objections to the action of the receiver. The objections shall be filed with the receiver and in the receivership court and shall be heard in the receivership proceedings in a summary manner.

(4) No judgment or order against an insured or an insurer entered after the date of the commencement of proceedings under this Chapter shall be considered in the proceedings as evidence of liability or of the amount of damages of the insured or the insurer and no judgment or order entered at any time against an insured or the insurer by default or by collusion shall be considered as conclusive evidence in the proceedings under this Chapter, either of the liabilities of such insured or insurer to such person upon such cause of action or of the amount of damages to which such person is therein entitled. No claim of any judgment creditor or any insured against whom a judgment may have been taken shall be allowed unless proof is made in the proceedings under this Chapter of the liability of such insured upon the alleged cause of action and the amount of damages arising therein.

(5) Upon the issuance of an order appointing a receiver of a domestic insurer or of an alien insurer, no action at law or equity shall be brought against the insurer, its insureds, or the receiver, whether in this state or elsewhere, nor shall any such existing actions be maintained or further presented after issuance of such an order. Whenever, in the receiver's judgment, protection of the estate of the insurer necessitates intervention in an action against the insurer or its insured that is pending outside this state, the receiver may intervene in the action. The receiver may defend any action in which the receiver intervenes, at the election of and in the sole discretion of the receiver, under this Section at the expense of the estate of the insurer.

(6) When the receiver allows or disallows a claim in a lesser amount than claimed, he shall notify the person making the claim by petition in the receivership proceedings, allowing ten days after receipt of such notice in which to file objections to the action of the receiver. The objections shall be heard in the receivership by summary proceedings.

E. The value of securities held by secured creditors shall be determined by converting the same into money according to the terms of the agreement pursuant to which such securities were delivered to such creditors, or by such creditors and the commissioner of insurance by agreement, or by the court, and the amount of such value shall be credited upon the claims of such secured creditors and their claims allowed only for the balance.

F. Claims of creditors or policyholders who have received preferences voidable under R.S. 22:2020 or to whom conveyances or transfers, assignments or encumbrances have been made or given which are void under R.S. 22:2020, shall not be allowed unless such creditors or policyholders shall surrender such preferences, conveyances, transfers, assignments or encumbrances.

Acts 1958, No. 125. Amended by Acts 1960, No. 173, §1; Acts 1993, No. 955, §1; Redesignated from R.S. 22:749 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §§1, 2; Acts 2012, No. 468, §1.

NOTE: Former R.S. 22:2028 redesignated as R.S. 22:1161 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2029 - Report for assessment

§2029. Report for assessment

Within three years from the date an order of rehabilitation or liquidation of a domestic mutual insurer or a domestic reciprocal insurer was filed in the office of the clerk of the court by which such order was made, the commissioner of insurance may make a report to the court setting forth each of the following:

(1) The reasonable value of the assets of the insurer.

(2) The insurer's probable liabilities.

(3) The probable necessary assessments, if any, to pay all claims and expenses in full, including expenses of administration.

Acts 1958, No. 125; Redesignated from R.S. 22:750 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2029 redesignated as R.S. 22:1162 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2030 - Levy of assessment

§2030. Levy of assessment

A. In the event of the entry of an order directing the commissioner of insurance to rehabilitate or liquidate any insurer which has issued assessable policies or contracts of insurance, the commissioner of insurance may, with leave of court, at any time during the pendency of the proceeding, levy such assessment or assessments against the members or subscribers of the insurer, as may be necessary to pay all allowed claims in full, to the same extent that such assessment or assessments might have been levied by the board of directors, attorney-in-fact or other governing body of the insurer. Such assessment or assessments shall become due and payable upon the levy thereof by the commissioner of insurance and shall cover the excess of the probable liabilities over the reasonable value of the assets, together with the cost of collection and probable percentage of uncollectibility thereof. The total of such assessments against any member or subscriber shall not exceed the maximum amount fixed in the contract of that member or subscriber.

B. No assessment shall be levied against any member or subscriber with respect to any non-assessable policy issued in accordance with this Code.

Acts 1958, No. 125; Redesignated from R.S. 22:751 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:2030 redesignated as R.S. 22:1163 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2031 - Order to pay assessment

§2031. Order to pay assessment

After levy of assessment as provided in R.S. 22:2030, upon the filing of a further detailed report by the commissioner of insurance, the court shall issue an order directing each member (if a mutual insurer), each subscriber (if a reciprocal insurer), or each underwriter (if a Lloyds insurer), if he shall not pay the amount assessed against him to the commissioner of insurance on or before a day to be specified in the order, to show cause why he should not be held liable to pay such assessment together with costs as set forth in R.S. 22:2033 and why the commissioner of insurance should not have judgment therefor.

Acts 1958, No. 125; Redesignated from R.S. 22:752 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:2031 redesignated as R.S. 22:1164 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2032 - Publication and transmittal of assessment order

§2032. Publication and transmittal of assessment order

The commissioner of insurance shall cause a notice of such assessment order setting forth a brief summary of the contents of such order to be both:

(1) Published in such manner as shall be directed by the court.

(2) Enclosed in a sealed envelope, addressed and mailed postage prepaid to each member or subscriber liable thereunder at his last known address as it appears on the records of the insurer, at least twenty days before the return day of the order to show cause provided for in R.S. 22:2031.

Acts 1958, No. 125; Redesignated from R.S. 22:753 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2032 redesignated as R.S. 22:1165 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2033 - Judgment upon the assessment

§2033. Judgment upon the assessment

A. On the return day of the order to show cause provided for in R.S. 22:2031 if the member or subscriber does not appear and serve verified objections upon the commissioner of insurance, the court shall make an order adjudging that such member or subscriber is liable for the amount of the assessment against him together with ten dollars cost, and that the commissioner of insurance may have judgment against the member or subscriber therefor.

B. If on such return day the member or subscriber shall appear and serve verified objections upon the commissioner of insurance, there shall be a full hearing before the court or a referee to hear and determine, who, after such hearing, shall make an order either negating the liability of the member or subscriber to pay the assessment or affirming his liability to pay the whole or some part thereof together with twenty-five dollars costs and the necessary disbursements incurred at such hearing, and directing that the commissioner of insurance in the latter case may have judgment therefor.

C. A judgment upon any such order shall have the same force and effect, and may be entered and docketed, and may be appealed from as if it were a judgment in an original action brought in the court in which the proceeding is pending.

Acts 1958, No. 125; Redesignated from R.S. 22:754 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2033 redesignated as R.S. 22:1166 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2034 - Distribution of assets; priorities; unpaid dividends

§2034. Distribution of assets; priorities; unpaid dividends

A. Within one hundred twenty days of a final determination of insolvency of an insurer by a court of competent jurisdiction of this state, the commissioner of insurance shall make application to the court for approval of a proposal to disburse assets out of such insurer's marshalled assets from time to time as such assets become available, to the Insurance Guaranty Association and to any similar organization in another state.

B. Such a proposal shall at least include provisions for:

(1) Reserving amounts for the payment of the expenses of administration and claims falling within the priorities established in R.S. 22:2025.

(2) Disbursement of the assets marshalled to date and subsequent disbursements of assets as they become available.

(3) Equitable allocation of disbursements to the Insurance Guaranty Association and each similar organization in another state entitled thereto.

(4) The securing by the commissioner of insurance from the Insurance Guaranty Association and each similar organization in another state entitled to disbursements pursuant to this Section of an agreement to return to the commissioner of insurance such assets previously disbursed as may be required to pay claims of secured creditors and claims falling within the priorities established in R.S. 22:2025 in accordance with such priorities. No bond shall be required of the Insurance Guaranty Association or any similar organization in another state.

(5) A full report to be made by the Insurance Guaranty Association and any similar organization in another state receiving disbursements pursuant to this Section to the commissioner of insurance accounting for all assets so disbursed to the association, all disbursements made therefrom, any interest earned by the association on such assets, and any other matter as the court may direct.

C. The proposal of the commissioner of insurance shall provide for disbursements to the Insurance Guaranty Association and any similar organization in another state in amounts at least equal to the payments made or to be made thereby for which the Insurance Guaranty Association or any similar organization in another state could assert claims against the commissioner of insurance, and shall further provide that if the assets available for disbursement from time to time do not equal or exceed the amount of such payments made or to be made by the Insurance Guaranty Association or any similar organization in another state, then disbursements shall be in the amount of available assets.

D. Notice of such application shall be given to the Insurance Guaranty Association, the similar organization of each other state, and to the commissioners of insurance of each of the states. Any such notice shall be deemed to have been given when deposited in the United States mail, certified and postage prepaid, at least thirty days prior to submission of such application to the court. Action on the application may be taken by the court, provided the above required notice has been given, and provided further that the proposal complies with Subsections A, B, and C of this Section.

E. Any time after the last day fixed for the filing of proofs of claim in the liquidation of a domestic insurer, the court may, upon the application of the commissioner of insurance, authorize him to declare out of the funds remaining in his hands after the payment of expenses, one or more dividends upon all claims allowed. Such order shall specify what claims, if any, are entitled to priority of payment and shall direct the manner in which dividends shall be paid.

F. If there has been no adjudication of insolvency, the commissioner of insurance shall pay all allowed claims in full and shall distribute the balance of the assets remaining in his hands after reserving sufficient assets for all administration costs and fees, in accordance with the direction of the court. The commissioner of insurance shall not be chargeable for any assets so distributed to any claimant who has failed to file a proper proof of claim before such distribution has been made.

G. If subsequent to an adjudication of insolvency, pursuant to R.S. 22:2027, a surplus is found to exist after the payment in full of all allowed claims which have been duly filed prior to the last date fixed for the filing thereof and the setting aside of a reserve for all costs and expenses of the proceeding, the court shall set a new date for the filing of claims. After the expiration of such new date, the solvency of such insurer shall be reexamined and if such insurer is then found to be solvent on the basis of all claims then filed and allowed, any surplus existing shall be distributed by the commissioner of insurance subject to approval by the court, which shall not unreasonably withhold such approval.

H. Dividends remaining unclaimed or unpaid in the hands of the commissioner of insurance for six months after the final order of distribution may be by him deposited in one or more state or national banks, trust companies, or savings banks to the credit of the commissioner of insurance, in trust for the person entitled thereto, but no such person shall be entitled to any interest upon such deposit. All such deposits shall be entitled to priority of payment in case of the insolvency or voluntary or involuntary liquidation of the depository on an equality with any other priority given by the banking law. Any such funds together with interest, if any, paid or credited thereon, remaining and unclaimed in the hands of the commissioner of insurance in trust after five years shall be by him paid to the state treasurer to be credited to the funds received from insurance revenues.

Acts 1958, No. 125. Amended by Acts 1981, No. 412, §1; Redesignated from R.S. 22:755 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1; Acts 2015, No. 340, §1, eff. June 29, 2015.

NOTE: Former R.S. 22:2034 redesignated as R.S. 22:1167 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: §2 of Acts 2015, No. 340, provides for retroactive application to all pending receivership proceedings.



RS 22:2035 - Grounds for conservation of assets of an authorized foreign or alien insurer or an unauthorized insurer writing business on a surplus line basis

§2035. Grounds for conservation of assets of an authorized foreign or alien insurer or an unauthorized insurer writing business on a surplus line basis

A. Whenever the property of a foreign or alien insurer authorized to do business in Louisiana or an unauthorized insurer writing business in this state on a surplus line basis has been sequestrated in its domiciliary sovereignty or elsewhere, or whenever any of the grounds specified in R.S. 22:2005(A), except Paragraphs (8) and (16) of that Subsection, arise or exist with reference to any foreign or alien insurer authorized to transact business in this state or an unauthorized insurer writing business in this state on a surplus line basis and having assets in this state, the commissioner of insurance may proceed for the filing of a petition as provided in this Chapter against domestic insurers, for an order directing such authorized foreign or alien insurer or such unauthorized insurer to show cause why the commissioner of insurance should not take possession of its assets in this state and conserve such assets for the benefit of its creditors and for such other relief as the nature of the cause and the interests of its policyholders, creditors, members, stockholders, or the public may require.

B. The court shall have jurisdiction over matters brought by or against the Department of Insurance or the commissioner of insurance to issue injunctions and to enter such other orders as it may deem necessary as is provided in the case of a petition against a domestic insurer so far as such injunctions or orders may apply to such foreign or alien insurer. If the court finds that sufficient cause for conservation exists, it shall direct the commissioner of insurance to take possession of the property, business, and affairs of the insurer and to conserve the same.

C.(1) Upon the entry of such order, the commissioner of insurance shall forthwith take possession of the property, business, and affairs of such foreign or alien insurer, and conserve the same. He shall retain such possession until, on the petition either of the commissioner of insurance or of such foreign or alien insurer, or its receiver or anyone in charge of the property, business, and affairs of such foreign or alien insurer in its domiciliary sovereignty, the court, after a full hearing, shall find that the ground for such order finding cause for conservation has been removed.

(2) No auditor or investigator shall be appointed or designated in connection with the conservation if he audited or investigated the foreign or alien insurer prior to the conservation.

D. The rights, powers, and duties of the commissioner of insurance as such conservator, with reference to the assets of a foreign or alien insurer shall be ancillary to the rights, powers, and duties imposed upon any receiver or other person, if any, in charge of the property, business and affairs of such insurer in its domiciliary sovereignty. When such domiciliary sovereignty is also a "reciprocal state" as defined in R.S. 22:2038, the commissioner of insurance, as ancillary receiver in this state, shall be subject to the provisions of the Uniform Insurers Liquidation Law, R.S. 22:2038 through 2044.

Acts 1958, No. 125. Amended by Acts 1970, No. 86, §1; Acts 1991, No. 742, §1; Acts 1992, No. 808, §1, eff. July 7, 1992; Acts 1993, No. 955, §1; Redesignated from R.S. 22:756 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2036 - Provisions for conservation of assets of domestic company

§2036. Provisions for conservation of assets of domestic company

A. Upon the filing by the commissioner of insurance of a verified petition alleging that with respect to a domestic company, a condition exists that would justify a court order for proceedings under this Chapter, and that the interests of creditors, policyholders, or the public will probably be endangered by delay, then the Nineteenth Judicial District Court for the Parish of East Baton Rouge or the court of the parish in which such company has or last had its principal office, shall issue forthwith without a hearing its order directing the commissioner of insurance to take possession and control of the property, business, books, records, and accounts of the company and of the premises occupied by it for the transaction of its business, or such part of each as the petition shall specify, and enjoining the company and its officers, directors, agents, servants, and employees from disposition of its property and from transaction of its business except with the concurrence of the commissioner of insurance until the further order of the court.

B. The order shall continue in force and effect for such time as the court deems necessary for the commissioner of insurance to ascertain the condition and situation of the company. On motion of either party or on its own motion, the court may from time to time hold such hearings as it deems desirable, and may extend, shorten or modify the terms of the seizure order. So far as the court deems it possible, the parties shall be given adequate notice of such hearings. As soon as practicable, the court shall vacate the seizure order, either when the commissioner of insurance has failed to institute proceedings under R.S. 22:2006 having a reasonable opportunity to do so, or upon an order of the court pursuant to such proceedings.

C. Entry of a seizure order under this Section shall not constitute an anticipatory breach of any contract of the company.

D. The court may hold all hearings in conservation proceedings privately in chambers, and shall do so on request of any officer of the company proceeded against.

E. In conservation proceedings and judicial reviews thereof, all records of the company, other documents, and all insurance department files and court records and papers, so far as they pertain to and are a part of the record of the conservation proceedings, shall be and remain confidential except as is necessary to obtain compliance therewith, unless and until the court, after hearing arguments in chambers from the commissioner of insurance and the company, shall decide otherwise, or unless the company requests that the matter be made public.

F. Any person having possession of and willfully refusing to deliver any of the property, business, books, records or accounts of a company against which a seizure order has been issued shall be punishable by a fine of not more than five hundred dollars or imprisonment for not more than six months, or both.

G. No individual shall be selected or designated by the commissioner of insurance or the court as a conservator of a domestic insurer in conservation if the individual audited or investigated the insurer prior to its conservation.

Added by Acts 1970, No. 82, §1; Acts 1991, No. 742, §1; Acts 1992, No. 808, §1, eff. July 7, 1992; Acts 1993, No. 955, §1; Redesignated from R.S. 22:756.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1; Acts 2012, No. 468, §1.



RS 22:2036.1 - Redesignated as R.S. 22:631 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2036.1. Redesignated as R.S. 22:631 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2036.2 - Redesignated as R.S. 22:632 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2036.2. Redesignated as R.S. 22:632 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2036.3 - Redesignated as R.S. 22:633 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2036.3. Redesignated as R.S. 22:633 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2036.4 - Redesignated as R.S. 22:634 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2036.4. Redesignated as R.S. 22:634 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2036.5 - Redesignated as R.S. 22:635 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2036.5. Redesignated as R.S. 22:635 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2036.6 - Redesignated as R.S. 22:636 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2036.6. Redesignated as R.S. 22:636 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2036.7 - Redesignated as R.S. 22:637 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2036.7. Redesignated as R.S. 22:637 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2036.8 - Redesignated as R.S. 22:638 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2036.8. Redesignated as R.S. 22:638 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2036.9 - Redesignated as R.S. 22:639 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2036.9. Redesignated as R.S. 22:639 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2036.10 - Redesignated as R.S. 22:640 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2036.10. Redesignated as R.S. 22:640 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2036.11 - Redesignated as R.S. 22:641 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2036.11. Redesignated as R.S. 22:641 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2036.12 - Redesignated as R.S. 22:642 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2036.12. Redesignated as R.S. 22:642 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2037 - Payments to Insurance Guaranty Association

§2037. Payments to Insurance Guaranty Association

The commissioner of insurance shall make periodic partial payments to the Insurance Guaranty Association.

Added by Acts 1970, No. 83, §1; Redesignated from R.S. 22:756.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2038 - Uniform Insurers Liquidation Law

§2038. Uniform Insurers Liquidation Law

This Section, and R.S. 22:2039 through 2044, comprise and may be cited as the "Uniform Insurers Liquidation Law". For the purposes of the law:

(1) "Insurer" means any person, firm, corporation, association, or aggregation of persons doing an insurance business and subject to the insurance supervisory authority of, or to liquidation, rehabilitation, reorganization, or conservation by, the commissioner of insurance, or the equivalent insurance supervisory official of another state.

(2) "Delinquency proceeding" means any proceeding commenced against an insurer for the purpose of liquidating, rehabilitating, reorganizing, or conserving such insurer.

(3) "State" means any state of the United States, and also the District of Columbia, and Puerto Rico.

(4) "Foreign country" means territory not in any state.

(5) "Domiciliary state" means the state in which an insurer is incorporated or organized, or in the case of an insurer incorporated or organized in a foreign country, the state in which such insurer, having become authorized to do business in such state, has, at the commencement of delinquency proceedings, the largest amount of its assets held in trust and assets held on deposit for the benefit of its policyholders or policyholders and creditors in the United States; and any such insurer is deemed to be domiciled in such state.

(6) "Ancillary state" means any state other than a domiciliary state.

(7) "Reciprocal state" means any state other than this state in which in substance and effect the provisions of this law are in force, including the provisions requiring that the insurance commissioner or equivalent insurance supervisory official be the receiver of a delinquent insurer.

(8) "General assets" means all property, real, personal, or otherwise, not specifically or, as a result of separate accounts established under R.S. 22:781 and 914, deemed to be mortgaged, pledged, deposited, or otherwise encumbered for the security or benefit of specified persons or a limited class or classes of persons, and as to such specifically encumbered property the term includes all such property or its proceeds in excess of the amount necessary to discharge the sum or sums secured thereby. Assets held in trust and assets held on deposit for the security or benefit of all policyholders, or all policyholders and creditors in the United States, shall be deemed general assets.

(9) "Preferred claim" means any claim with respect to which the law of a state or of the United States accords priority of payment from the general assets of the insurer.

(10) "Special deposit claim" means any claim secured by a deposit made pursuant to statute for the security or benefit of a limited class or classes of persons, but not including any general assets.

(11) "Secured claim" means any claim secured or, as a result of separate accounts established under R.S. 22:781 and 914, deemed to be secured by mortgage, trust, deed, pledge, deposit as security, escrow, or otherwise, but not including special deposit claim or claims against general assets. The term also includes claims which more than four months prior to the commencement of delinquency proceedings in the state of the insurer's domicile have become liens upon specific assets by reason of judicial process.

(12) "Receiver" means receiver, liquidator, rehabilitator, or conservator as the context may require.

Acts 1958, No. 125; Acts 1993, No. 785, §1; Redesignated from R.S. 22:757 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2039 - Conduct of delinquency proceedings against insurers not domiciled in this state

§2039. Conduct of delinquency proceedings against insurers not domiciled in this state

A. Whenever under the laws of this state an ancillary receiver is to be appointed in delinquency proceedings for an insurer not domiciled in this state, the court shall appoint the commissioner of insurance as ancillary receiver. The commissioner of insurance shall file a petition requesting the appointment if he finds that there are sufficient assets of such insurer located in this state to justify the appointment of an ancillary receiver, or if ten or more persons residing in this state having claims against such insurer file a petition with the commissioner of insurance requesting the appointment of such ancillary receiver.

B. The domiciliary receiver for the purpose of liquidating an insurer domiciled in a reciprocal state, shall be vested by operation of law with the title to all of the property, contracts, and rights of action, and all of the books and records of the insurer located in this state, and he shall have the immediate right to recover balances due from local agents and to obtain possession of any books and records of the insurer found in this state. He shall also be entitled to recover the other assets of the insurer located in this state except that upon the appointment of an ancillary receiver in this state, the ancillary receiver shall during the ancillary receivership proceedings have the sole right to recover such other assets. The ancillary receiver shall, as soon as practicable, liquidate from their respective securities those special deposit claims and secured claims which are proved and allowed in the ancillary proceedings in this state, and shall pay the necessary expenses of the proceedings. All remaining assets he shall promptly transfer to the domiciliary receiver. Subject to the foregoing provisions the ancillary receiver and his deputies shall have the same powers and be subject to the same duties with respect to the administration of such assets, as a receiver of an insured domiciled in this state.

C. The domiciliary receiver of an insurer domiciled in a reciprocal state may sue in this state to recover any assets of such insurer to which he may be entitled under the laws of this state.

Acts 1958, No. 125; Acts 1992, No. 808, §1, eff. July 7, 1992; Acts 1993, No. 955, §1; Redesignated from R.S. 22:758 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2040 - Claims of nonresidents against domestic insurers

§2040. Claims of nonresidents against domestic insurers

A. In a delinquency proceeding begun in this state against an insurer domiciled in this state, claimants residing in reciprocal states may file claims either with the ancillary receivers, if any, in their respective states, or with the domiciliary receiver. All such claims must be filed on or before the last date fixed for the filing of claims in the domiciliary delinquency proceedings.

B. Controverted claims belonging to claimants residing in reciprocal states may either (1) be proved in this state as provided by law, or (2) if ancillary proceedings have been commenced in such reciprocal states, may be proved in those proceedings. In the event a claimant elects to prove his claim in ancillary proceedings, if notice of the claim and opportunity to appear and be heard is afforded the domiciliary receiver of this state as provided in R.S. 22:2041 with respect to ancillary proceedings in this state, the final allowance of such claim by the courts in the ancillary state shall be accepted in this state as conclusive as to its amount, and shall also be accepted as conclusive as to its priority, if any, against special deposits or other security located within the ancillary state.

Acts 1958, No. 125; Redesignated from R.S. 22:759 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2041 - Claims against foreign insurers

§2041. Claims against foreign insurers

A. In a delinquency proceeding in a reciprocal state against an insurer domiciled in that state, claimants, against such insurer, who reside within this state may file claims either with the ancillary receiver, if any, appointed in this state, or with the domiciliary receiver. All such claims must be filed on or before the last date fixed for the filing of claims in the domiciliary delinquency proceeding.

B. Controverted claims belonging to claimants residing in this state may either (1) be proved in the domiciliary state as provided by the law of that state, or (2) if ancillary proceedings have been commenced in this state, be proved in those proceedings. In the event that any such claimant elects to prove his claim in this state, he shall file his claim with the ancillary receiver in the manner provided by the law of this state for the proving of claims against insurers domiciled in this state, and he shall give notice in writing to the receiver in the domiciliary state, either by registered mail or by personal service at least forty days prior to the date set for hearing. The notice shall contain a concise statement of the amount of the claim, the facts on which the claim is based, and the priorities asserted, if any. If the domiciliary receiver, within thirty days after the giving of such notice, shall give notice in writing to the ancillary receiver and to the claimant, either by registered mail or by personal service, of his intention to contest such claim, he shall be entitled to appear or to be represented in any proceeding in this state involving the adjudication of the claim. The final allowance of the claim by the courts of this state shall be accepted as conclusive as to its amount, and shall also be accepted as conclusive as to its priority, if any, against special deposits or other security located within this state.

Acts 1958, No. 125; Redesignated from R.S. 22:760 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:2041 redesignated as R.S. 22:401 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2042 - Priority of certain claims

§2042. Priority of certain claims

A. In a delinquency proceeding against an insurer domiciled in this state, claims owing to residents of ancillary states shall be preferred claims if like claims are preferred under the laws of that state. All such claims owing to residents or nonresidents shall be given equal priority of payment from general assets regardless of where such assets are located.

B. In a delinquency proceeding against an insurer domiciled in a reciprocal state, claims owing to residents of this state shall be preferred if like claims are preferred by the laws of that state.

C. The owners of special deposit claims against an insurer for which a receiver is appointed in this or any other state shall be given priority against their several special deposits in accordance with the provisions of the statutes governing the creation and maintenance of such deposits. If there is a deficiency in any such deposit so that the claims secured thereby are not fully discharged therefrom, the claimants may share in the general assets, but such sharing shall be deferred until general creditors, and also claimants against other special deposits who have received smaller percentages from their respective special deposits, have been paid percentages of their claims equal to the percentage paid from the special deposit.

D. The owner of a secured claim against an insurer for which a receiver has been appointed in this or any other state may surrender his security and file his claim as a general creditor, or the claim may be discharged by resort to the security, in which case the deficiency, if any, shall be treated as a claim against the general assets of the insurer on the same basis as claims of unsecured creditors. If the amount of the deficiency has been adjudicated in ancillary proceedings as provided in this Chapter, or if it has been adjudicated by a court of competent jurisdiction in proceedings in which the domiciliary receiver has had notice and opportunity to be heard, such amount shall be conclusive; otherwise the amount shall be determined in the delinquency proceeding in the domiciliary state.

E. Whenever a receiver is appointed for an insurer that has established one or more separate accounts under the provisions of R.S. 22:781 and 914, each of which is deemed subject to a statutory security interest in favor of the holders of that separate account, the receiver shall segregate the encumbered assets of each separate account, holding them separate and apart from the general assets of the insurer until such time as said assets are liquidated. Upon the liquidation of the assets of each separate account, the receiver shall distribute the proceeds pro rata among the owners of such separate account, or effect a distribution of such proceeds in a manner designed to preserve the tax status of such account.

Acts 1958, No. 125; Acts 1993, No. 785, §1; Redesignated from R.S. 22:761 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:2042 redesignated as R.S. 22:402 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2043 - Attachment and garnishment of assets

§2043. Attachment and garnishment of assets

During the pendency of delinquency proceedings in this or any reciprocal state no action or proceeding in the nature of an attachment, garnishment, or execution shall be commenced or maintained in the courts of this state against the delinquent insurer or its assets. Any lien obtained by any such action or proceeding within four months prior to the commencement of any such delinquency proceeding or at any time thereafter shall be void as against any rights arising in such delinquency proceeding.

Acts 1958, No. 125; Redesignated from R.S. 22:762 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:2043 redesignated as R.S. 22:403 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2043.1 - Actions by and against the receiver

§2043.1. Actions by and against the receiver

A. No prior wrongful or negligent actions of any present or former officer, manager, director, trustee, owner, employee, or agent of the insurer may be asserted as a defense to a claim by the receiver under a theory of estoppel, comparative fault, intervening cause, proximate cause, reliance, mitigation of damages, or otherwise. However, the affirmative defense of fraud in the inducement may be asserted against the receiver in a claim based on a contract. A principal under a surety bond or a surety undertaking shall be entitled to credit against any reimbursement obligation to the receiver for the value of any property pledged to secure the reimbursement obligation to the extent that the receiver has possession or control of the property or the insurer or its agents misappropriated or commingled such property. Evidence of fraud in the inducement shall be admissible only if it is contained in the records of the insurer.

B. No action or inaction by the insurance regulatory authorities may be asserted as a defense to a claim by the receiver.

C. There shall be no liability on the part of, and no cause of action of any nature shall arise against, the department or its employees, or the commissioner or his designee in his capacity as receiver, liquidator, rehabilitator or conservator, or otherwise, or any special deputy, the receiver's assistants or contractors, or the attorney general's office for any action taken by them in performance of their powers and duties under this Code.

Acts 2012, No. 468, §1.



RS 22:2044 - Uniformity of interpretation

§2044. Uniformity of interpretation

This Uniform Insurers Liquidation Law, R.S. 22:2038 through 2044, shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states that enact it.

Acts 1958, No. 125; Redesignated from R.S. 22:763 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2044 redesignated as R.S. 22:404 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2045 - Confidentiality

§2045. Confidentiality

A. All working papers, recorded information, documents, and copies thereof produced by, obtained by, or disclosed to the commissioner, or any other person, in the course of an action pursuant to this Chapter, which are confidential or privileged pursuant to any other provision of law, shall be given confidential treatment and shall not be subject to subpoena or disclosed pursuant to the Public Records Law.

B. All working papers, recorded information, documents, and copies thereof disclosed by the commissioner, or any other person, to the receiver in the course of an action pursuant to this Chapter, which are confidential or privileged pursuant to any other provision of law, shall be given confidential treatment and shall not be subject to subpoena or disclosed pursuant to the Public Records Law.

C. Nothing contained in this Chapter shall be construed to limit the commissioner's authority to use any working papers, recorded information, documents, and copies thereof or any other information discovered or developed during the course of any action pursuant to this Chapter in the furtherance of any legal or regulatory action that the commissioner may, in his sole discretion, deem appropriate.

Acts 2016, No. 345, §1.



RS 22:2046 - Redesignated as R.S. 22:406 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2046. Redesignated as R.S. 22:406 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2047 - Redesignated as R.S. 22:407 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2047. Redesignated as R.S. 22:407 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2048 - Redesignated as R.S. 22:408 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2048. Redesignated as R.S. 22:408 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2049 - Redesignated as R.S. 22:409 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2049. Redesignated as R.S. 22:409 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2050 - Redesignated as R.S. 22:410 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2050. Redesignated as R.S. 22:410 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2051 - Title

CHAPTER 10. GUARANTY FUNDS

PART I. LOUISIANA INSURANCE GUARANTY ASSOCIATION LAW

§2051. Title

This Part shall be known and may be cited as the Louisiana Insurance Guaranty Association Law.

Added by Acts 1970, No. 81, §1; Redesignated from R.S. 22:1375 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 959, §§1, 2, eff. July 6, 2010.

NOTE: Former R.S. 22:2051 redesignated as R.S. 22:411 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2052 - Purpose

§2052. Purpose

The purpose of this Part is to provide for the payment of covered claims under certain insurance policies with a minimum delay and a minimum financial loss to claimants or policyholders due to the insolvency of an insurer, to provide financial assistance to member insurers under rehabilitation or liquidation, and to provide an association to assess the cost of such operations among insurers.

Added by Acts 1970, No. 81, §1. Acts 1992, No. 517, §1, eff. June 25, 1992; Redesignated from R.S. 22:1376 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 959, §1, eff. July 6, 2010.

NOTE: Former R.S. 22:2052 redesignated as R.S. 22:412 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2053 - Scope; policy coverage determination

§2053. Scope; policy coverage determination

A. This Part shall apply to all kinds of direct insurance, except:

(1) Life, annuity, health and accident or disability insurance.

(2) Mortgage guaranty, financial guaranty, or other forms of insurance offering protection against investment risks.

(3) Fidelity or surety bonds, bail bond contracts, or any other bonding obligations.

(4) Credit insurance, vendor's single interest insurance, or collateral protection insurance or any similar insurance which protects the interests of a creditor arising out of a creditor-debtor transaction.

(5) Insurance of warranties or service contracts including vehicle mechanical breakdown insurance or other insurance that provides for the repair, replacement or service for the operational or structural failure of the goods or property due to a defect in materials, workmanship or normal wear and tear, or provides for the liability incurred by the issuer of agreements or service contracts that provide such benefits.

(6) Title insurance.

(7) Ocean marine insurance.

(8) Any transaction or combination of transactions between a person, including affiliates of such person, and an insurer, including affiliates of such insurer, which involves the transfer of investment or credit risk unaccompanied by transfer of insurance risk.

(9) Any insurance provided by or guaranteed by government.

(10) Property residual value insurance.

B. The kind and coverage of insurance afforded by any policy shall be determined solely by the coverage specified and established in the provisions of that policy regardless of any name, label, or marketing designation for the policy.

Added by Acts 1970, No. 81, §1; Acts 1989, No. 618, §1; Acts 1989, No. 620, §1; Acts 1990, No. 101, §1; Redesignated from R.S. 22:1377 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 326, §1, eff. Jan. 1, 2010; Acts 2010, No. 959, §1, eff. July 6, 2010.

NOTE: Former R.S. 22:2053 redesignated as R.S. 22:413 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2054 - Construction

§2054. Construction

This Part shall be construed to effect its purpose under R.S. 22:2052, which shall constitute an aid and guide to interpretation.

Added by Acts 1970, No. 81, §1; Redesignated from R.S. 22:1378 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 959, §1, eff. July 6, 2010.

NOTE: Former R.S. 22:2054 redesignated as R.S. 22:414 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2055 - Definitions

§2055. Definitions

As used in this Part:

(1) "Affiliate" means a person who directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with another person.

(2) "Association" means the Louisiana Insurance Guaranty Association created under R.S. 22:2056.

(3) "Association similar to the association" means any guaranty association, security fund or other insolvency mechanism that affords protection similar to that of the association. The term shall also include any property and casualty insolvency mechanism that obtains assessments or other contributions from insurers on a pre-insolvency basis.

(4) "Commissioner" means the commissioner of insurance of this state.

(5) "Control" means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or non-management services, or otherwise, unless the power is the result of an official position with or corporate office held by the person. Control shall be presumed to exist if a person, directly or indirectly owns, controls, holds with the power to vote, or holds proxies representing, ten percent or more of the voting securities of any other person. This presumption may be rebutted by a showing that control does not exist in fact.

(6) "Covered claim" means the following:

(a) An unpaid claim, including one for unearned premiums that arises out of and is within the coverage and not in excess of the applicable limits of an insurance policy to which this Part applies issued by an insurer, if such insurer becomes an insolvent insurer after September 1, 1970, and the policy was issued by such insurer and any of the following:

(i) The claimant or insured is a resident of this state at the time of the insured event, provided that, for entities, the residence of a claimant or insured is the state in which its principal place of business is located at the time of the insured event.

(ii) The claimant is a self-insurer, including an arrangement or trust formed under R.S. 23:1191 et seq., and is principally domiciled in this state at the time of the insured event.

(iii) The claim is a first party claim for damage to property with a permanent location in this state.

(b) "Covered claim" shall not include:

(i) Any amount awarded as penalties, punitive or exemplary damages.

(ii) Any amount sought as a return of premium under any retrospective rating plan.

(iii) Any amount due any reinsurer, insurer, insurance pool or underwriting association, health maintenance organization or plan, preferred provider organization or plan, hospital plan corporation, professional health service corporation, employee retirement fund including but not limited to plans subject to the Employee Retirement Income Security Act of 1974, Medicaid, or the self-insured portion due any self-insurer as subrogation recoveries, reinsurance recoveries, contribution, indemnification or otherwise. In addition, any person insured under a policy issued by an insolvent insurer shall likewise not be liable for any subrogation claim or any contractual indemnity claim asserted by any reinsurer, insurer, insurance pool, underwriting association, health maintenance organization or plan, hospital plan corporation, professional health service corporation, preferred provider organization or plan, employee retirement fund including but not limited to plans subject to the Employee Retirement Income Security Act of 1974, Medicaid, self-insurer, or any other person with an interest in the claim, other than to the extent the claim exceeds the association's obligation limitations.

(iv) Any claims excluded due to the high net worth of an insured as defined in this Part.

(v) Any first party claims by an insured that is an affiliate of the insolvent insurer.

(vi) Any fee or other amount relating to goods or services sought by or on behalf of any attorney or other provider of goods or services retained by the insolvent insurer or an insured prior to the date it was determined to be insolvent.

(vii) Any fee or other amount sought by or on behalf of any attorney or other provider of goods or services retained by any insured or claimant in connection with the assertion or prosecution of any claim, covered or otherwise, against the association.

(viii) Any claim for interest.

(ix) Any claim filed with the association or a liquidator for protection afforded under the insured's policy for incurred-but-not-reported losses.

(x) Any claim the payment of which exceeds the powers and duties of the association in R.S. 22:2058(A)(1) or is outside the scope of coverage in R.S. 22:2053(A).

(xi) Any claim by a group self-insurance fund for the amount within the self-insured retention, deductible, co-pay, or any other obligation or liability of the group self-insurance fund, stated in the policy of the insolvent insurer, or for the first three hundred thousand dollars of each claim, whichever is greater.

(7) "Insolvent insurer" means an insurer who meets both of the following criteria:

(a) Is licensed and authorized to transact insurance in this state, either at the time the policy was issued or when the insured event occurred.

(b) Against whom an order of liquidation with a finding of insolvency has been entered by a final judgment of a court of competent jurisdiction in the insurer's state of domicile or of this state, and which order of liquidation has not been stayed or been the subject of a perfected suspensive appeal or other comparable order.

(8) "Insured" means any named insured, any additional insured, any vendor, lessor, or any other party identified as an insured under the policy.

(9)(a) "Member insurer" means any person who meets both of the following criteria:

(i) Is licensed and authorized to transact insurance in this state.

(ii) Since September 1, 1970, has written at least one policy of insurance to which this Part applies.

(b) An insurer shall cease to be a member insurer effective on the day following the termination or expiration of its license to transact the kinds of insurance to which this Part applies; however, the insurer shall remain liable as a member insurer for any and all obligations, including obligations for assessments levied prior to the termination or expiration of the insurer's license.

(10) "Net direct written premiums" means direct gross premiums written in this state on insurance policies to which this Part applies, including policy and membership fees, less return premiums thereon, premiums on policies not taken, and dividends paid or credited to policyholders on such direct business. "Net direct written premiums" does not include premiums on contracts between insurers or reinsurers. Notwithstanding any law to the contrary, no assuming reinsurer shall be required to pay or otherwise contribute to any fund or assessment of the association except for any insurance that the reinsurer directly writes in the state.

(11) "Person" means any natural or juridical person, company, insurer, association, organization, reciprocal or inter-insurance exchange, partnership, business, trust, corporation, or other entity, including governmental entities.

(12) "Insurance policy" means an insurance contract as defined in R.S. 22:864, and shall not include an agreement in which an insurer agrees to assume and carry out directly with the policyholder any of the policy obligations of another insurer, such as cut-through endorsements, reinsurance endorsements, facultative reinsurance agreements, treaty reinsurance agreements, and other such agreements, when either insurer is an affiliate of the other.

(13) "Ocean marine insurance" includes marine insurance as defined in R.S. 22:47(13), except for inland marine, as well as any other form of insurance, regardless of the name, label, or marketing designation of the insurance policy, which insures against maritime perils or risks and other related perils or risks, which are usually insured against by traditional marine insurances such as hull and machinery, marine builders' risks, and marine protection and indemnity. Such perils and risks insured against include without limitation loss, damage or expense or legal liability of the insured for loss, damage, or expense arising out of or incident to ownership, operation, chartering, maintenance, use, repair or construction of any vessel, craft or instrumentality in use in ocean or inland waterways, including liability of the insured for personal injury, illness or death or for loss of or damage to the property of the insured or another person, except this definition shall not include insurance on vessels under five tons gross weight.

(14) "Receiver" means liquidator, rehabilitator, conservator or ancillary receiver, as the context requires.

(15) "Self-insurer" means a person that covers its liabilities through a qualified individual or group self-insurance program created for the specific purpose of covering liabilities typically covered by insurance. A group self-insurance fund formed under R.S. 23:1191 et seq. shall not be deemed to be an insurer with respect to this Chapter.

Added by Acts 1970, No. 81, §1. Amended by Acts 1980, No. 486, §1; Acts 1987, No. 172, §1, eff. June 19, 1987; Acts 1989, No. 620, §1; Acts 1989, No. 688, §1; Acts 1990, No. 105, §1; Acts 1990, No. 129, §1; Acts 1990, No. 254, §1; Acts 1992, No. 835, §1; Acts 1997, No. 1340, §1, eff. July 15, 1997; Acts 1999, No. 475, §1, eff. June 18, 1999; Acts 1999, No. 476, §1, eff. June 18, 1999; Acts 1999, No. 477, §1, eff. June 18, 1999; Acts 2004, No. 109, §1; Acts 2008, No. 109, §1; Redesignated from R.S. 22:1379 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 959, §1, eff. July 6, 2010; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2055 redesignated as R.S. 22:415 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2056 - Creation of the association

§2056. Creation of the association

A. There is created a private nonprofit unincorporated legal entity to be known as the "Louisiana Insurance Guaranty Association". All member insurers defined in R.S. 22:2055 shall be and remain members of the association as a condition of their authority to transact insurance in this state. The association shall perform its functions under a plan of operation established and approved under R.S. 22:2059 and shall exercise its powers through a board of directors established under R.S. 22:2057.

B. The association is not and may not be deemed a department, unit, agency, or instrumentality of the state for any purpose, and shall not be subject to laws governing such departments, units, agencies, instrumentalities, commissions or boards of the state. All debts, claims, obligations, and liabilities of the association, whenever incurred, shall be the debts, claims, obligations, and liabilities of the association only and not of the state, its agencies, instrumentalities, officers, or employees. Association monies may not be considered part of the general fund of the state. The state may not budget for or provide general fund appropriations to the association, and the debts, claims, obligations, and liabilities of the association may not be considered to be a debt of the state or a pledge of its credit.

C.(1) Notwithstanding the provisions of Subsections A and B of this Section, and except as provided by Paragraph (2) of this Subsection, the association shall be subject to R.S. 42:11 et seq. and to R.S. 44:1 through 41, and may be considered as if it were a public body for the purpose of those provisions.

(2) The association may hold an executive session pursuant to R.S. 42:16 for discussion of one or more of the following, and R.S. 44:1 through 41 shall not apply to any documents as enumerated in R.S. 44:1(A)(2) which relate to one or more of the following:

(a) Information on any matter relevant to the solvency, liquidation, rehabilitation, or conservation of any member insurer, until such insolvency has been declared or the member insurer has been placed in liquidation, rehabilitation, or conservation.

(b) Matters protected by attorney-client privilege.

(c) Matters with respect to claims or claim files, except documents contained in those files which are otherwise deemed public records.

(d) Prospective litigation against the association after formal written demand, prospective litigation by the association after referral to counsel for review, or pending litigation by or against the association.

(e) Any other matters now provided for or as may be provided for by the legislature.

(f) Discussion by or documents in the custody or control of any committee or subcommittee of the association, or any member or agent thereof, or the board of directors or any member or agent thereof, if such discussion or documents would otherwise be protected from disclosure by any of the exceptions provided in this Paragraph.

Added by Acts 1980, No. 81, §1. Acts 1990, No. 968, §1; eff. July 25, 1990; Redesignated from R.S. 22:1380 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 959, §1, eff. July 6, 2010; Acts 2012, No. 271, §1.

NOTE: See Acts 1990, No. 968, §2 for prospective application provisions.

NOTE: Former R.S. 22:2056 redesignated as R.S. 22:416 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2057 - Board of directors

§2057. Board of directors

A. The board of directors of the association shall consist of nine persons serving terms as established in the plan of operation. The board shall be composed of two consumer representatives appointed by the commissioner, one person appointed by the president of the Senate, one person appointed by the speaker of the House of Representatives, all of whom shall be residents of the state of Louisiana, and five additional persons selected by member insurers, one of which shall be a representative selected by the membership of the Louisiana Association of Fire and Casualty Companies (LAFAC), subject to the approval of the commissioner. Vacancies in the positions for which persons are selected by member insurers shall be filled until the next regularly scheduled election for a member of the board by a majority vote of the remaining members, subject to the approval of the commissioner. At the next regularly scheduled election for a member of the board, the member insurers shall select a member to serve the remainder of the unexpired term of any member appointed by the board, subject to the approval of the commissioner. No person shall serve as a member after his replacement has been either appointed or selected by member insurers and approved by the commissioner. The commissioner shall transmit to the board his approval or disapproval of new board members within thirty days after he has been notified of their selection, and he shall accompany any disapproval of a board member with his written reasons for such disapproval. One of the two consumer representatives may not be an officer, director or employee of an insurance company or any person engaged in the business of insurance.

B. In approving selections to the board, the commissioner shall consider among other things whether all member insurers are fairly represented.

C. Members of the board may be reimbursed from the assets of the association for reasonable expenses incurred by them as members of the board of directors.

D. Any member of the board whose relationship to an insurer in receivership presents a conflict of interest shall be terminated as a board member by the commissioner and the seat declared vacant as of the date of the entry of the order of receivership.

E. If the commissioner has reasonable cause to believe that a board member failed to disclose a known conflict of interest with his duties on the board, failed to take appropriate action based on a known conflict of interest with his duties on the board, or has been indicted or charged with a felony, or misdemeanor involving moral turpitude, the commissioner may suspend that board member pending the outcome of an investigation or hearing by the commissioner or the conclusion of any criminal proceedings. In the event that the allegations are substantiated at the conclusion of an investigation, hearing or criminal proceeding, the seat shall be declared vacant.

Added by Acts 1970, No. 81, §1; Acts 1989, No. 619, §1; Acts 1990, No. 129, §1; Acts 1993, No. 397, §1, eff. June 2, 1993; Acts 1997, No. 468, §1, eff. June 26, 1997; Redesignated from R.S. 22:1381 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 959, §1, eff. July 6, 2010.

NOTE: See Acts 1997, No. 468, §§2, 3, for applicability.

NOTE: Former R.S. 22:2057 redesignated as R.S. 22:417 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 959, §1, eff. July 6, 2010.



RS 22:2058 - Powers and duties of the association

§2058. Powers and duties of the association

A. The association shall:

(1)(a) Be obliged to pay covered claims pursuant to an order as provided in R.S. 22:2008(C), existing prior to the determination of the insurer's insolvency, or arising after such determination but prior to the first to occur of the following events:

(i) Expiration of thirty days after the date of such determination of insolvency.

(ii) Expiration of the policy.

(iii) Replacement or cancellation of the policy at the instance of the insured if the insured does so within thirty days of such determination.

(b) Satisfy such obligation by paying to the claimant an amount as follows:

(i) The full amount of a covered claim for benefits payable directly to or on behalf of the injured employee or his health care providers, vocational rehabilitation counselors, and similar providers under a workers' compensation insurance coverage.

(ii) An amount not exceeding ten thousand dollars per policy for a covered claim for the return of unearned premium.

(iii) An amount which is in excess of one hundred dollars and is less than five hundred thousand dollars, per claim, subject to a maximum limit of five hundred thousand dollars per accident or occurrence for all other covered claims.

(c)(i) In no event be obligated to pay a claimant an amount in excess of the obligation of the insolvent insurer under the policy or coverage from which the claim arises. Notwithstanding any other provision of this Part, a "covered claim" shall not include a claim filed with the association after the earlier of five years after the date of the order of liquidation of the insolvent insurer or the final date set by the domiciliary court for the filing of claims against the liquidator or receiver of an insolvent insurer.

(ii) For the purpose of filing a claim under this Subsection, notice of claims to the liquidator of the insolvent insurer shall be deemed notice to the association or its agent and a list of claims shall be periodically submitted to the association or association similar to the association in another state by the liquidator.

(d) Have no obligation to defend an insured upon the association's payment or tender of an amount equal to the lesser of the association's covered claim obligation limit or the applicable policy limit, or written notice of extinguishment of the obligation due to application of a credit.

(e)(i) Have an applicable limit per claim and per accident or occurrence which shall be exhaustive of the entire liability of the association under this Part, however arising, without regard to the nature of or basis for that liability, except court costs incurred subsequent to the date of insolvency.

(ii) "Accident or occurrence" in this Section means one proximate, uninterrupted, or continuing cause which results in all of the injuries or damages even though several discrete items of damage result, and even though multiple claims and claimants may arise as a result of one such accident or occurrence. A series of claims arising from the same accident or occurrence shall be treated as due to that one accident or occurrence and thus shall be subject to the aggregate liability limit established herein.

(2) To the extent of its obligation on the covered claims, have all rights, duties, and obligations of the insolvent insurer as if the insurer had not become insolvent, including but not limited to, the right to pursue and retain salvage and subrogation recoverable on covered claim obligations to the extent paid by the association. The association shall not be deemed the insolvent insurer for the purpose of conferring jurisdiction.

(3)(a)(i) Assess insurers amounts necessary to pay the obligations of the association under Paragraph (1) of this Subsection subsequent to an insolvency, the expenses of handling covered claims subsequent to an insolvency, and the cost of examinations of the association, to fund loans or provide guarantees to member insurers under rehabilitation or liquidation and other expenses authorized by this Part. The assessments of each member insurer shall be in the proportion that the net direct written premiums of the member insurer for the preceding calendar year, whether or not a company withdraws subsequent to the preceding calendar year, bears to the net direct written premiums of all member insurers for the preceding calendar year. Each member insurer shall be notified of the assessment not later than thirty days before it is due.

(ii) No member insurer may be assessed in any year an amount greater than one percent of that member insurer's net direct written premiums for the preceding calendar year. If the maximum assessment, together with the other assets of the association, does not provide in any one year an amount sufficient to make all necessary payments, the funds available shall be prorated and the unpaid portion shall be paid as soon thereafter as funds become available.

(iii) The association may exempt or defer, in whole or in part, the assessment of any member insurer if the assessment would cause the member insurer's financial statement to reflect amounts of capital or surplus less than the minimum amounts required for a certificate of authority by any jurisdiction in which the member insurer is authorized to transact insurance.

(iv) The amount of the assessment shall be offset in the same manner that an offset is provided against the premium tax liability in Item (3)(b)(ii) of this Subsection, against the assessment levied by R.S. 22:1476, if such offset shall not be applied against any portion of the assessments to be deposited to the credit of the Municipal Police Employees' Retirement System, the Sheriffs' Pension and Relief Fund, and the Firefighters' Retirement System. To qualify for this offset, the payer shall file a sworn statement with the annual report required by R.S. 22:791 et seq., 821 et seq., and 831 et seq., showing as of December thirty-first of the reporting period that at least the following amounts of the total admitted assets of the payer, less assets in an amount equal to the reserves on its policies issued in foreign countries in which it is authorized to do business and which countries require an investment therein as a condition of doing business, are invested and maintained in qualifying Louisiana investments as defined in R.S. 22:832(C). If one-sixth of the total admitted assets of the payer are in qualifying Louisiana investments, then the offset shall be sixty-six and two-thirds percent of the amount otherwise assessed; if at least one-fifth of the total admitted assets of the payer are in qualifying Louisiana investments, then the offset shall be seventy-five percent of the amount otherwise assessed; if at least one-fourth of the total admitted assets of the payer are in qualifying Louisiana investments, the offset shall be eighty-five percent of the amount otherwise assessed; and if at least one-third of the total admitted assets of the payer are in qualifying Louisiana investments, then the offset shall be ninety-five percent of the amount otherwise assessed. If the total of the net premium tax liability and the assessment for the expenses of the Department of Insurance paid for the previous year was less than the offset allowed under Item (3)(b)(ii) of this Subsection for the previous year, the member company may reduce its assessment payment to the Louisiana Insurance Guaranty Association for the current year by that difference.

(v) An insurer may transfer up to twenty percent annually of any offset as described in this Section with the prior approval of the commissioner to an affiliated insurer. For the purposes of this Section:

(aa) "Affiliated insurer" means an insurance company licensed or holding a certificate of authority to do business in this state which controls, is controlled by, or is under common control with, another insurer.

(bb) "Control" means holding, directly or indirectly, the ownership of or power to vote, at least eighty percent of the voting stock of another member insurer.

(b)(i) Issue to each insurer paying an assessment under this Part a certificate of contribution, in a form prescribed by the commissioner, for the amount so paid. All outstanding certificates shall be of equal dignity and priority without reference to amounts or dates of issue.

(ii) A certificate of contribution issued to a member company may be offset against its premium tax liability in an amount not to exceed ten percent of the assessment for the year in which the assessment was paid in full and not to exceed ten percent of the assessment per year for each of the nine calendar years following the year in which such assessment was paid in full, not to exceed a total offset of one hundred percent for each assessment. During the calendar year of issuance of a certificate of contribution, and yearly thereafter, a member shall at its option have the right to show a certificate of contribution as an asset in the form approved by the commissioner at percentages of the original face amount approved by the commissioner, equal to the unused offset as of each such calendar year.

(iii) To the extent amounts have been written off under Item (ii) of this Subparagraph, the provisions of R.S. 22:2066 shall not apply.

(c) Not subject the premium dollars paid to an insurer by any "high net worth insured" as defined in this Part to the assessment provided for in this Section for the next calendar year. Any insurer deducting the premium dollars from its assessment shall provide a net worth affidavit to the association from each insured whose premium dollars are being deducted together with a statement of the amount of premium dollars paid by such insured in accordance with procedures established by the association.

(4) Investigate claims brought against the association and adjust, compromise, settle, and pay covered claims to the extent of the association's obligation and deny all other claims. The association may pay claims in any order that it may deem reasonable, including the payment of claims as they are received from the claimants or in groups or categories of claims. The association shall have the right to appoint and to direct legal counsel retained under liability insurance policies for the defense of covered claims.

(5) Notify claimants, insureds and other interested parties of the determination of insolvency and of their rights under this Part as deemed necessary by the commissioner and upon the commissioner's request, to the extent records are available to the association. The association may discharge this duty by notice mailed to the last known address or notice by publication in a newspaper of general circulation when a mailing address is unavailable or insufficient.

(6)(a) Have the right to review and contest as set forth in this Subsection settlements, releases, compromises, waivers and judgments to which the insolvent insurer or its insureds were parties prior to the entry of the order of liquidation. In an action to annul, vacate, or enforce settlements, releases and judgments to which the insolvent insurer or its insureds were parties prior to the entry of the order of liquidation, the association shall have the right to assert the following defenses, in addition to the defenses available to the insurer:

(i) The association is not bound by an unsatisfied settlement, release, compromise or waiver executed by an insured or the insurer, or any unsatisfied judgment entered against an insured or the insurer by consent or through a failure to exhaust all appeals, if the settlement, release, compromise, waiver or judgment was executed or entered within one hundred twenty days prior to the entry of an order of liquidation, and the insured or the insurer did not use reasonable care in entering into the settlement, release, compromise, waiver or judgment, or did not pursue all reasonable appeals of an adverse judgment; or executed by or taken against an insured or the insurer based on default, fraud, ill practice, collusion, the insurer's failure to defend, or the clearly excessive amount of any settlement, release, compromise, waiver or judgment considering all relevant issues including but not limited to coverage, liability, and quantum.

(ii) If a court of competent jurisdiction finds that the association is not bound by a settlement, release, compromise, waiver or judgment for the reasons described in Item (i) of this Subparagraph, the settlement, release, compromise, waiver or judgment shall be set aside, and the association shall be permitted to defend any covered claim on the merits. The settlement, release, compromise, waiver or judgment may not be considered as evidence of liability or damages in connection with any claim brought against the association or any other party under this Part.

(iii) The association shall have the right to assert any statutory defenses or rights of offset against any settlement, release, compromise or waiver executed by an insured or the insurer, or any judgment taken against the insured or the insurer.

(b) As to any covered claims arising from a judgment under any decision, verdict or finding based on the default of the insolvent insurer or its failure to defend, either on its own behalf or on behalf of an insured, have the right to apply to have the judgment, order, decision, verdict or finding set aside by the same court or administrator that entered the judgment, order, decision, verdict or finding and be permitted to defend the claim on the merits.

(7) Handle claims through its employees or through one or more insurers or other persons designated as servicing facilities. Designation of a servicing facility is subject to the approval of the commissioner, but such designation may be declined by a member insurer.

(8) Reimburse each servicing facility for obligations of the association paid by the facility and for expenses incurred by the facility while handling claims on behalf of the association and shall pay the other expenses of the association authorized by this Part.

(9) Implement a system of alternative dispute resolution of lawsuits and claims.

(10) Coordinate and work in conjunction with the commissioner of insurance, or his designee charged with oversight and implementation of the provisions of this Part.

B. The association may:

(1) Employ or retain such persons as are necessary to handle claims and perform other duties of the association.

(2) Borrow funds necessary to effect the purposes of this Part. In connection therewith the association may agree to such terms and conditions as it deems necessary and proper, and the association may assign to the state or any agency or authority thereof, or to any private entity, the right to the receipt of assessments to the extent necessary to provide for the payment of bonds issued by the state or such agency or authority, or such private agency, for the purpose of providing for the repayment of such borrowings.

(3) Sue or be sued. The power to sue includes the power and right to intervene as a party before any court in this state that has jurisdiction over an insolvent insurer.

(4) Negotiate and become a party to such contracts as are necessary to carry out the purpose of this Part.

(5) Perform such other acts as are necessary or proper to effectuate the purpose of this Part.

(6)(a) Refund to the member insurers in proportion to the contribution of each member insurer to the association that amount by which the assets of the association exceed the liabilities, if, at the end of any calendar year, the board of directors finds that the assets of the association exceed the liabilities of the association as estimated by the board of directors for the coming year.

(b) With respect to state fiscal year 2014-2015, the association is hereby authorized to make a one-time transfer to the state general fund of the amount of such excess as determined by the board of directors. This one-time authorization is not intended to create any right or interest of the state in and to the association's funds, and the legislature hereby affirms its intent that association monies may not be considered part of the general fund of the state other than monies subject to the one-time transfer hereby authorized.

(7) Submit with the commissioner to the court having jurisdiction over an impaired or insolvent insurer a joint written plan of full or partial rehabilitation or liquidation that satisfies the court that such plan is the most cost-effective method of addressing the member insurer's impairment or insolvency, is in the best interest of the member insurer's policyholders and claimants and is in the best interests of the association, and may, upon approval of the court:

(a) Guarantee, assume, or cause to be guaranteed or assumed, including the financial undertakings necessary and proper to effect such guarantees or assumptions, any or all of the policies, contracts, or other obligations of such member insurer.

(b) Lend money to such member insurer.

C. Suits involving the association:

(1) Except for actions by the receiver, all actions relating to or arising out of this Part against the association shall be brought in the courts in this state. The courts shall have exclusive jurisdiction over all actions relating to or arising out of this Part against the association.

(2) The domicile of the association for purposes of venue is East Baton Rouge Parish. The association may, at its option, waive exceptions to venue for specific actions.

(3) Any person, and any attorney who represents a person, who files a petition against the association alleging as a basis for the claim the insolvency of an insurer, where said insurer is not an insolvent insurer within the meaning of this Part, shall pay the reasonable expenses incurred because of the filing of the petition, including a reasonable attorney fee, subject to the following conditions:

(a) The association shall furnish to either the person or his attorney, by ordinary service of process, hand delivery, or certified mail, return receipt requested, written notification that the insurer is not an insolvent insurer within the meaning of this Part.

(b) If, within sixty days of the receipt of such notification, the person or his attorney has not dismissed the petition, with prejudice and at plaintiff's cost.

D.(1) Notwithstanding any other provision to the contrary and unless such other law is specifically excepted from this Section, the provisions of this Section shall supersede and prevail over any other law to the contrary.

(2) This Section shall not apply to R.S. 24:38(C) and 654.

Added by Acts 1970, No. 81, §1. Amended by Acts 1975, No. 234, §1; Acts 1985, No. 780, §1, eff. Sept. 1, 1985; Acts 1987, No. 172, §1, eff. June 19, 1987; Acts 1989, No. 685, §1; Acts 1990, No. 1, §1; eff. May 1, 1990; Acts 1990, No. 253, §1; Acts 1991, No. 941, §1, eff. July 24, 1991; Acts 1992, No. 237, §1, eff. June 10, 1992; Acts 1992, No. 500, §1; Acts 1992, No. 517, §1, eff. June 25, 1992; Acts 1993, No. 397, §2, eff. June 2, 1993; Acts 1993, No. 955, §1; Acts 1999, No. 77, §1, eff. June 9, 1999; Acts 1999, No. 475, §1, eff. June 18, 1999; Acts 1999, No. 1327, §1; Acts 2004, No. 109, §1; Acts 2004, No. 140, §1; Acts 2007, No. 459, §1, eff. Jan. 1, 2008; Redesignated from R.S. 22:1382 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 687, §1; Acts 2010, No. 959, §1, eff. July 6, 2010; Acts 2012, No. 271, §1; Acts 2015, No. 274, §1, eff. June 29, 2015.

NOTE: Former R.S. 22:2058 redesignated as R.S. 22:418 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2059 - Plan of operation

§2059. Plan of operation

A.(1) The association shall submit to the commissioner, the Senate Committee on Insurance, and the House Committee on Insurance a plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable, and equitable administration of the association. The plan of operation and any amendments thereto shall become effective upon approval in writing by the commissioner; however, prior to the implementation of any new plan or any amendment to such new plan or an existing plan of operation, the Senate Committee on Insurance and the House Committee on Insurance may hold a hearing on such new plan or any amendments to a new or existing plan of operation. After a hearing, if any, the respective legislative committees shall either approve or reject the plan or amendment as presented. No plan or amendment shall be implemented if it was rejected by a legislative committee. If a hearing is not held within thirty days after receipt of the plan or amendment by such committees, then the plan or amendment may be implemented as approved by the commissioner. Approval by the commissioner shall not be unreasonably withheld. If the plan of operation is disapproved in whole or in part, the commissioner shall provide written reasons as to each disapproved part, and the association shall resubmit the part of the plan which has been disapproved by the commissioner within thirty days thereafter. The preceding plan of operation shall remain in effect until such time as the revised plan is effective.

(2) If the association fails to submit suitable amendments to the plan, the commissioner shall, after notice and hearing, adopt and promulgate such reasonable rules as are necessary or advisable to effectuate the provisions of this Part. Such rules shall continue in force until modified by the commissioner or superseded by a plan submitted by the association and approved by the commissioner. All rules and regulations promulgated by the commissioner under the provisions of this Paragraph shall have no effect until they are reviewed and approved by the Senate Committee on Insurance and the House Committee on Insurance. If a hearing is not held by such committees within thirty days after receipt of the rules and regulations promulgated by the commissioner under the provisions of this Paragraph, then the rules and regulations may be implemented as promulgated by the commissioner.

B. All member insurers shall comply with the plan of operation.

C. The plan of operation shall:

(1) Establish procedures for performing the powers and duties of the association.

(2) Establish procedures for handling assets of the association.

(3) Establish procedures for reimbursing the members of the board of directors for reasonable expenses.

(4) Establish procedures by which claims may be filed with the association and establish acceptable forms of proof of covered claims.

(5) Establish regular places and times for meetings of the board of directors.

(6) Establish procedures for records to be kept of all financial transactions of the association, its agents, and the board of directors. All such records shall be subject to review by either or both the Senate Committee on Insurance and the House Committee on Insurance upon written request of the respective legislative chairman.

(7) Provide that any member insurer aggrieved by any final action or decision of the association may appeal to the commissioner within thirty days after the action or decision.

(8) Establish the procedures whereby selections for the board of directors will be submitted to the commissioner.

(9) Contain additional provisions necessary or proper for the execution of the powers and duties of the association.

(10) Establish procedures for the disposition of liquidating dividends or other monies received from the estate of the insolvent insurer.

(11) Establish policies and procedures designed to increase participation for minorities and women in contractual legal services entered into by the association.

(12) Establish policies and procedures relative to the appointment of legal counsel.

(13) Establish policies and procedures relative to a system of alternative dispute resolution of lawsuits and claims.

(14) Establish procedures whereby a director may be removed for cause.

D. The plan of operation may provide that any or all powers and duties of the association, except those under R.S. 22:2058(A)(3) and (B)(2) are delegated to a corporation, association, or other organization which performs or will perform functions similar to those of this association, or its equivalent, in two or more states. Such a corporation, association, or organization shall be reimbursed as a servicing facility would be reimbursed and shall be paid for its performance of any other functions of the association. A delegation under this Subsection shall take effect only with the approval of both the board of directors and the commissioner, and may be made only to a corporation, association, or organization which extends protection not substantially less favorably and effective than that provided by this Part.

Added by Acts 1970, No. 81, §1; Acts 1993, No. 397, §2, eff. June 2, 1993; Redesignated from R.S. 22:1383 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 959, §1, eff. July 6, 2010; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2059 redesignated as R.S. 22:419 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2060 - Duties and powers of the commissioner

§2060. Duties and powers of the commissioner

A. The commissioner shall:

(1) Notify the association of the existence of an insolvent insurer no later than three days after he receives notice of the determination of the insolvency. The association shall be entitled to a copy of a petition seeking an order of liquidation with a finding of insolvency against a member company at the same time that the petition is filed.

(2) Upon request of the board of directors, provide the association with a statement of the net direct written premiums of each member insurer.

(3) Repealed by Acts 2010, No. 959, §3, eff. July 6, 2010.

B. The commissioner may:

(1) Suspend or revoke, after compliance with R.S. 49:961, the certificate of authority to transact insurance in this state of any member insurer that fails to pay an assessment when due or fails to comply with the plan of operation. As an alternative, the commissioner may levy a fine on any member insurer that fails to pay an assessment when due. Such fine shall not exceed five percent of the unpaid assessment per month, except that no fine shall be less than one hundred dollars per month.

(2) Revoke the designation of any servicing facility if he finds claims are being handled unsatisfactorily.

(3) Examine, audit, or otherwise regulate the association.

C. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Added by Acts 1970, No. 81, §1. Amended by Acts 1976, No. 219, §1; Acts 1979, No. 474, §1; Redesignated from R.S. 22:1384 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 467, §1; Acts 2009, No. 317, §1; Acts 2010, No. 959, §§1, 3, eff. July 6, 2010; Acts 2012, No. 271, §1.



RS 22:2060.1 - Coordination among guaranty associations

§2060.1. Coordination among guaranty associations

A. The association may join one or more organizations of other state associations of similar purposes, to further the purposes and administer the powers and duties of the association. The association may designate one or more of these organizations to act as a liaison for the association and, to the extent the association authorizes, to bind the association in agreements or settlements with receivers of insolvent insurance companies or their designated representatives.

B. The association, in cooperation with other obligated or potentially obligated guaranty associations, or their designated representatives, shall make all reasonable efforts to coordinate and cooperate with receivers, or their designated representatives, in the most efficient and uniform manner, including the use of Uniform Data Standards as promulgated or approved by the National Association of Insurance Commissioners.

Acts 2010, No. 959, §1, eff. July 6, 2010.



RS 22:2061 - Effect of paid claims

§2061. Effect of paid claims

A. Any person recovering under this Part shall be deemed to have assigned his rights under the policy to the association to the extent of his recovery from the association. Every insured or claimant seeking the protection of this Part shall cooperate with the association to the same extent as such person would have been required to cooperate with the insolvent insurer. The association shall have no cause of action against the insured of the insolvent insurer for any sums it has paid out except such causes of action as the insolvent insurer would have had if such sums had been paid by the insolvent insurer, except with respect to the recovery of sums paid on a claim excluded due to the high net worth of an insured as defined in this Part. In the case of an insolvent insurer operating on a plan with assessment liability, payments of claims of the association shall not operate to reduce the liability of insureds to the receiver, liquidator or statutory successor for unpaid assessments.

B. The receiver, liquidator or statutory successor of an insolvent insurer shall be bound by settlements of covered claims by the association or a similar organization in another state. The court having jurisdiction shall grant such claims priority equal to that which the claimant would have been entitled in the absence of this Part against the assets of the insolvent insurer. The expenses of the association or similar organization in handling claims shall be accorded the same priority as the liquidator's expenses.

C. The association shall periodically file with the receiver or liquidator of the insolvent insurer statements of the covered claims paid by the association and estimates of anticipated claims on the association which shall preserve the rights of the association against the assets of the insolvent insurer.

D. The association and any association similar to the association in another state shall be entitled to file a claim in the liquidation of an insolvent insurer for any amounts paid by them on covered claim obligations as determined under this Part or similar laws in other states and shall receive dividends and other distributions at the priority set forth in R.S. 22:2025.

Added by Acts 1970, No. 81, §1; Redesignated from R.S. 22:1385 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 959, §1, eff. July 6, 2010.



RS 22:2061.1 - Net worth exclusion

§2061.1. Net worth exclusion

A. For purposes of this Part, "high net worth insured" shall mean any policyholder or named insured, other than any state or local governmental agency or subdivision thereof, whose net worth exceeds twenty-five million dollars on December thirty-first of the year prior to the year in which the insurer becomes an insolvent insurer if an insured's net worth on that date shall be deemed to include the aggregate net worth of the insured and all of its subsidiaries and affiliates as calculated on a consolidated basis. The consolidated net worth of the insured and all of its affiliates shall be calculated on the basis of their fair market values. The members of a group self-insurance fund formed pursuant to R.S. 23:1191 et seq. shall not be deemed to be affiliates of the fund, and shall not be included in the determination of the net worth of the fund. For the purposes of this Section, a group self-insurance fund, and each individual member of the fund upon whose behalf a claim is submitted, shall be deemed to be policyholders or named insureds of any policy of insurance issued to the fund.

B.(1) The association shall not be obligated to pay any claims or provide a defense to any claims asserted for coverage under a policy when the insured is a high net worth insured.

(2) The association shall have the right to recover from a high net worth insured all costs incurred and all amounts paid by the association to or on behalf of such insured, whether for indemnity, defense or otherwise, including attorney fees, administrative costs, court costs, settlement, or other defense costs.

C. The association shall not be obligated to pay any claim that would otherwise be a covered claim that is an obligation to or on behalf of a person who has a net worth greater than that allowed by the insurance guaranty association law of the state of residence of the claimant at the time specified by that state's applicable law, and which association has denied coverage to that claimant on that basis.

D. The association shall establish reasonable procedures subject to the approval of the commissioner for requesting financial information from insureds on a confidential basis for purposes of applying this Section, provided that the financial information may be shared with any other association similar to the association and the liquidator for the insolvent insurer on the same confidential basis. Any request to an insured seeking financial information must advise the insured of the consequences of failing to provide the financial information. If an insured refuses to provide the requested financial information where it is requested and available, the association may, until such time as the information is provided, provisionally deem the insured to be a high net worth insured for the purpose of denying a claim under Subsection B of this Section.

E. In any lawsuit contesting the applicability of this Section where the insured has refused to provide financial information under the procedure established pursuant to Subsection D of this Section, the insured shall bear the burden of proof concerning its net worth at the relevant time. If the insured fails to prove that its net worth at the relevant time was less than the applicable amount, the court shall award the association its full costs, expenses and reasonable attorney fees in contesting the claim.

Acts 2010, No. 959, §1, eff. July 6, 2010; Acts 2012, No. 271, §1.



RS 22:2062 - Exhaustion of other coverage

§2062. Exhaustion of other coverage

A.(1) Any person having a claim against an insurer shall be required first to exhaust all coverage provided by any other policy, including the right to a defense under the other policy, if the claim under the other policy arises from the same facts, injury or loss that gave rise to the covered claim against the association. The requirement to exhaust shall apply without regard to whether or not the other insurance policy is a policy written by a member insurer. However, no person shall be required to exhaust any right under the policy of an insolvent insurer or any right under a life insurance policy or annuity.

(2) Any amount payable on a covered claim under this Part shall be reduced by the full applicable limits stated in the other insurance policy, or by the amount of the recovery under the other insurance policy as provided herein. The association and the insured shall receive a full credit for the stated limits, unless the claimant demonstrates that the claimant used reasonable efforts to exhaust all coverage and limits applicable under the other insurance policy. If the claimant demonstrates that the claimant used reasonable efforts to exhaust all coverage and limits applicable under the other insurance policy, or if there are no applicable stated limits under the policy, the association and the insured shall receive a full credit for the total recovery.

(a) The credit shall be deducted from the lesser of the following:

(i) The association's covered claim limit.

(ii) The amount of the judgment or settlement of the claim.

(iii) The policy limits of the policy of the insolvent insurer.

(b) In no case, however, shall the obligation of the association exceed the covered claim limit of this Part.

(3) If the insured or claimant has a contractual right to claim defense under an insurance policy issued by another insurer, including a self-insurer, the insured or claimant shall first exhaust all rights to indemnity and defense under such policy before claiming indemnity or defense from the association, or the insured of the insolvent insurer. The association's duty to defend under the policy issued by the insolvent insurer is subject to any other limitation on the duty to defend in this Part. This duty is secondary to the obligation of any other insurer or self-insurer to provide a defense, whose duty to the claimant is primary.

(4) A claim under a policy providing liability coverage to a person who may be solidarily liable as a tortfeasor with the person covered under the policy of the insolvent insurer that gives rise to the covered claim shall be considered to be a claim arising from the same facts, injury or loss that gave rise to the covered claim against the association.

(5) For purposes of this Section, a claim under an insurance policy other than a life insurance policy or annuity shall include, but is not limited to:

(a) A claim against a health maintenance organization, a hospital plan corporation, a professional health service corporation or disability insurance policy, liability coverage, uninsured or underinsured motorist liability coverage, hospitalization, coverage under self-insurance certificates, preferred provider organization, or similar plan, and any and all other medical expense coverage.

(b) Any amount payable by or on behalf of a self-insurer.

(c) Any claim against persons prohibited from recovering against the association as specified in this Part.

(6) In the case of a claimant alleging personal injury or death caused by exposure to asbestos fibers or other claim resulting from exposure to, release of, or contamination from any environmental pollutant or contaminant, any and all other insurance available to the insured for the claim for all policy periods for which insurance is available must first be exhausted before recovering from the association, even if an insolvent insurer provided the only coverage for one or more policy periods of the alleged exposure. Only after exhaustion of all solvent insurer's total policy aggregate limits for any alleged exposure periods will the association be obligated to provide a defense and indemnification within the obligations of this Part, subject to a credit for the total amount thereof, whether or not the total amount has actually been paid or recovered.

B. Any person having a claim which may be recovered under more than one insurance guaranty association or its equivalent shall seek recovery first from the association of the place of residence of the insured except that if it is a first party claim for damage to property with a permanent location, he shall seek recovery first from the association of the location of the property, and if it is a workers' compensation claim, he shall seek recovery first from the association of the residence of the claimant. For purposes of this Section, the "residence of the insured" shall be the residence, on the date of insolvency of the insurer or self-insurer, of the first named or primary insured or the state to which the insolvent insurer or self-insurer was or would have been liable for the payment of a surcharge or assessment on the subject insurance policy to an insurance guaranty association or its equivalent. A claimant alleging personal injury or death caused by exposure to asbestos fibers or other claim resulting from exposure to, release of, or contamination from any environmental pollutant or contaminant, asserted against the association must either be a domiciliary of the state of Louisiana at the time of the exposure or allege that his exposure to asbestos or other environmental hazard, which is a substantial contributing factor to the physical impairment upon which the claim is based, occurred in Louisiana. Where more than one claimant is joined, each claimant must independently establish that Louisiana is either his domicile or place in which the alleged exposure occurred.

C. Any recovery under this Part by any claimant not a resident of the state of Louisiana at the time such claim arose, shall not exceed the lesser of the recovery allowed under this Part or that payable by the insurance guaranty association or its equivalent in the claimant's state of residence. As to the association, any amount payable by the other guaranty association or its equivalent shall act as a credit against the damages of the claimant, and the association shall not be liable for that portion of the damages of the claimant.

D. The association shall have no duty to provide a separate defense at its cost to an insured of an insolvent insurer as to any issue arising out of the coverage of this Section.

Added by Acts 1970, No. 81, §1. Acts 1983, 1st Ex. Sess., No. 1, §6; Acts 1990, No. 130, §1; Acts 1992, No. 237, §2, eff. June 10, 1992; Acts 1999, No. 477, §1, eff. June 18, 1999; Acts 2004, No. 108, §1; Redesignated from R.S. 22:1386 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 959, §1, eff. July 6, 2010; Acts 2012, No. 271, §1.

NOTE: See Acts 1992, No. 237, §3 for provision on applicability to pending claims.



RS 22:2063 - Prevention of insolvencies

§2063. Prevention of insolvencies

To aid in the detection and prevention of insurer insolvencies:

(1) The board of directors may, upon majority vote, make recommendations to the commissioner on matters generally related to improving or enhancing regulation for solvency.

(2) At the conclusion of any domestic insurer insolvency in which the association was obligated to pay covered claims, the board of directors may, upon a majority vote, prepare a report on the history and causes of such insolvency, based on the information available to the association, and submit such report to the commissioner.

Added by Acts 1970, No. 81, §1; Redesignated from R.S. 22:1387 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 959, §1, eff. July 6, 2010.



RS 22:2064 - Examination of the association

§2064. Examination of the association

The association shall be subject to examination and regulation by the commissioner. The board of directors shall submit, not later than March thirtieth of each year, a financial report for the preceding calendar year in a form approved by the commissioner. The form established by the commissioner shall determine the association's accounting method and basis of financial reporting for all purposes.

Added by Acts 1970, No. 81, §1; Acts 1997, No. 468, §1, eff. June 26, 1997; Redesignated from R.S. 22:1388 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2065 - Tax exemption

§2065. Tax exemption

The association shall be exempt from payment of all fees and all taxes levied by this state or any of its subdivisions except taxes levied on real or personal property.

Added by Acts 1970, No. 81, §1; Redesignated from R.S. 22:1389 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2066 - Recognition of assessments in rates

§2066. Recognition of assessments in rates

The rates and premiums charged for insurance policies to which this Part applies shall include amounts sufficient to recoup a sum equal to the amounts paid to the association by the member insurer less any amounts returned to the member insurer by the association and such rates shall not be deemed excessive because they contain an amount reasonably calculated to recoup assessments paid by the member insurer.

Added by Acts 1970, No. 81, §1; Redesignated from R.S. 22:1390 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2067 - Immunity

§2067. Immunity

There shall be no liability on the part of and no cause of action of any nature shall arise against any member insurer, the association or its agents or employees, the board of directors, or the commissioner or his representatives for any action taken by them in the performance of their powers and duties under this Part. This immunity shall extend to the participation in any organization of one or more other state associations of similar purposes and to any such organization and its agents or employees.

Added by Acts 1970, No. 81, §1; Redesignated from R.S. 22:1391 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 959, §1, eff. July 6, 2010.



RS 22:2068 - Stay of proceedings; reopening of default judgments; execution of judgments; proration

§2068. Stay of proceedings; reopening of default judgments; execution of judgments; proration

A. All proceedings in which the insolvent insurer is a party or is obligated to defend a party in any court in this state shall be stayed for six months and such additional time as may be determined by the court from the date the insolvency is determined to permit proper defense by the association of all pending causes of action.

B. The liquidator, receiver or statutory successor of an insolvent insurer covered by this Part shall permit access by the association to such of the insolvent insurer's records that are necessary to carry out its functions under this Part and shall provide the association with copies of those records upon request by and at the expense of the association.

C. In addition to any other requirement imposed by law, no judgment creditor shall attempt the execution of any judgment against the association without providing prior notice of its intent to do so. As a prerequisite of the execution of judgment, the executive director of the association or the chairman of the board of directors of the association shall be notified by certified mail, return receipt requested, not less than fifteen days prior to the execution of the judgment.

D. Any proration pursuant to R.S. 22:2058(A)(3)(a)(ii) shall apply to all covered claims existing as of the date the proration becomes effective, as well as the covered claims arising subsequently, including but not limited to settlements, agreements, consent judgments, and other judgments.

Added by Acts 1970, No. 81, §1. Acts 1990, No. 102, §1; Acts 1991, No. 222, §1, eff. July 2, 1991; Redesignated from R.S. 22:1392 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 959, §1, eff. July 6, 2010.



RS 22:2069 - Advertisements

§2069. Advertisements

A. Advertisements which include a reference to the coverage or protection by the Louisiana Insurance Guaranty Association are specifically prohibited.

B. As used in this Section, "advertisements" means any communication by print, television, radio, Internet, or other means for mass distribution of information.

C.(1) Whoever violates this Section shall, upon conviction, be fined not less than five hundred dollars nor more than one thousand dollars for a first offense, and not less than one thousand dollars nor more than two thousand dollars for a second offense.

(2) Conviction for violations of this Section as a second offense shall be grounds for suspension or revocation of the license of the violator by the commissioner.

Added by Acts 1970, No. 81, §1. Acts 1990, No. 260, §1; Redesignated from R.S. 22:1393 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 959, §1, eff. July 6, 2010.



RS 22:2070 - Effective date

§2070. Effective date

The provisions of this Part shall become effective on September 1, 1970.

Added by Acts 1970, No. 81, §1; Redesignated from R.S. 22:1394 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2071 - Redesignated as R.S. 22:481 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2071. Redesignated as R.S. 22:481 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2072 - Redesignated as R.S. 22:482 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2072. Redesignated as R.S. 22:482 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2073 - Redesignated as R.S. 22:483 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2073. Redesignated as R.S. 22:483 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2074 - Redesignated as R.S. 22:484 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2074. Redesignated as R.S. 22:484 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2074.1 - Redesignated as R.S. 22:485 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2074.1. Redesignated as R.S. 22:485 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2075 - Redesignated as R.S. 22:486 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2075. Redesignated as R.S. 22:486 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2076 - Redesignated as R.S. 22:487 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2076. Redesignated as R.S. 22:487 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2077 - Redesignated as R.S. 22:488 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2077. Redesignated as R.S. 22:488 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2078 - Redesignated as R.S. 22:489 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2078. Redesignated as R.S. 22:489 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2078.1 - Redesignated as R.S. 22:490 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2078.1. Redesignated as R.S. 22:490 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2079 - Redesignated as R.S. 22:491 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2079. Redesignated as R.S. 22:491 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2080 - Redesignated as R.S. 22:492 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2080. Redesignated as R.S. 22:492 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2081 - Title; construction

PART II. LOUISIANA LIFE AND HEALTH INSURANCE

GUARANTY ASSOCIATION FUNDS

§2081. Title; construction

This Part shall be known and may be cited as the "Louisiana Life and Health Insurance Guaranty Association Law" and shall be construed to effect the purpose under R.S. 22:2082.

Acts 1991, No. 998, §1, eff. Sept. 30, 1991; Redesignated from R.S. 22:1395.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 258, §1.

NOTE: Former R.S. 22:2081 redesignated as R.S. 22:493 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2082 - Purpose

§2082. Purpose

A. The purpose of this Part is to protect, subject to certain limitations, the persons listed in R.S. 22:2083(A) against failure in the performance of contractual obligations, under life and health insurance policies and annuity contracts specified in R.S. 22:2083(B), because of the impairment or insolvency of the member insurer that issued the policies or contracts.

B. To provide this protection, an association of insurers is hereby created to pay benefits and to continue coverages as limited herein. Members of the association are subject to assessment to provide funds to carry out the purpose of this Part.

Acts 1991, No. 998, §1, eff. Sept. 30, 1991; Redesignated from R.S. 22:1395.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:2082 redesignated as R.S. 22:494 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2083 - Coverages and limitations

§2083. Coverages and limitations

A. This Part shall provide coverage for the policies and contracts specified in Subsection B of this Section:

(1) To any person who, regardless of residence, except for a nonresident certificate holder under a group policy or contract, is the beneficiary, assignee, or payee of a person covered under Paragraph (2) of this Subsection.

(2) To any person who is the owner of or certificate holder under such a policy or contract, other than a structured settlement annuity, and who is either:

(a) A resident.

(b) Is not a resident, but only if all of the following conditions are satisfied:

(i) The insurer which issued such policy or contract is domiciled in this state.

(ii) The insurer has never held a license or certificate of authority in the state in which such person resides.

(iii) Such state has an association similar to the association created by this Part.

(iv) The person is not eligible for coverage by such association.

(3) For structured settlement annuities specified in Subsection B of this Section, Paragraphs (1) and (2) of this Subsection shall not apply, and this Part shall, except as provided in Paragraphs (4) and (5) of this Subsection, provide coverage to a person who is a payee under a structured settlement annuity, or a beneficiary of a payee if the payee is deceased, if the payee is one of the following:

(a) A resident, regardless of where the contract owner resides.

(b) Not a resident, but only under both of the following conditions:

(i) The contract owner of the structured settlement annuity either is a resident or is not a resident and meets both of the following conditions in the case where the contract owner is not a resident:

(aa) The insurer that issued the structured settlement annuity is domiciled in this state.

(bb) The state in which the contract owner resides has an association similar to the association created by this Part.

(ii) Neither the payee, or the beneficiary, nor the contract owner is eligible for coverage by the association of the state in which the payee or contract owner resides.

(4) This Part shall not provide coverage to a person who is a payee or beneficiary of a contract owner resident of this state, if the payee or beneficiary is afforded any coverage by the association of another state.

(5) This Part is intended to provide coverage to a person who is a resident of this state and, in special circumstances, to a nonresident. In order to avoid duplicate coverage, if a person who would otherwise receive coverage under this Part is provided coverage under the laws of any other state, the person shall not be provided coverage under this Part. In determining the application of the provisions of this Paragraph in situations where a person could be covered by the association of more than one state, whether as an owner, payee, beneficiary or assignee, this Part shall be construed in conjunction with other state laws to result in coverage by only one association.

B.(1) This Part shall provide coverage to the persons specified in Subsection A of this Section for direct non-group life, health, or annuity policies or contracts, for certificates under direct group policies and contracts for supplemental contracts to any of these, and for unallocated annuity contracts, in each case issued by member insurers, except as limited by this Part.

(2) This Part shall not provide coverage for:

(a) Any portion of a policy or contract not guaranteed by the insurer, or under which the risk is borne by the policy or contract holder.

(b) Any policy or contract of reinsurance, unless assumption certificates have been issued.

(c) Any portion of a policy or contract to the extent that the rate of interest on which it is based, or the interest rate, crediting rate, or similar factor determined by use of an index or other external reference stated in the policy or contract employed in calculating returns or changes in value:

(i) Averaged over the period of four years prior to the date on which the member insurer becomes an impaired or insolvent insurer under this Part, whichever is earlier, exceeds the rate of interest determined by subtracting two percentage points from Moody's Corporate Bond Yield Average averaged for that same four-year period or for such lesser period if the policy or contract was issued less than four years before the member insurer becomes an impaired or insolvent insurer under this Part, whichever is earlier.

(ii) On and after the date on which the member insurer becomes an impaired or insolvent insurer under this Part, whichever is earlier, exceeds the rate of interest determined by subtracting three percentage points from Moody's Corporate Bond Yield Average as most recently available.

(d) Any plan or program of an employer, association, or similar entity to provide life, health, or annuity benefits to its employees or members to the extent that such plan or program is self-funded or uninsured, including but not limited to benefits payable by an employer, association, or similar entity under:

(i) A Multiple Employer Welfare Arrangement as defined in 29 U.S.C. §1002(40) (the Employee Retirement Income Security Act of 1974) as amended.

(ii) A minimum premium group insurance plan.

(iii) A stop-loss group insurance plan.

(iv) An administrative services only contract.

(e) Any portion of a policy or contract to the extent that it provides dividends, premium refunds, or experience rating credits, or provides that any fees or allowances be paid to any person, including the policy or contract holder, in connection with the service to or administration of such policy or contract.

(f) Any policy or contract issued in this state by a member insurer at a time when it was not licensed or did not have a certificate of authority to issue such policy or contract in this state.

(g) Any unallocated annuity contract except unallocated annuity contracts and defined contribution government plans qualified under Section 403(b) of the United States Internal Revenue Code (26 U.S.C. §403(b)).

(h) An obligation that does not arise under the express written terms of the policy or contract issued by the insurer to the contract owner or policy owner, including without limitations, any of the following:

(i) Claims based upon marketing materials.

(ii) Claims based on side letters, riders, or other documents that were issued by the insurer without meeting applicable policy form filing or approval requirements.

(iii) Misrepresentations of or regarding policy benefits.

(iv) Extra-contractual claims.

(v) A claim for penalties or consequential or incidental damages.

(i) A policy or contract providing any hospital, medical, prescription drug or other health care benefits pursuant to Part C or Part D of Subchapter XVIII, Chapter 7 of Title 42 of the United States Code, commonly referred to as "Medicare Part C coverage" and "Medicare Part D coverage" and any regulations issued pursuant to those parts.

(j) A portion of a policy or contract to the extent it provides for interest or other changes in value to be determined by the use of an index or other external reference stated in the policy or contract, but which have not been credited to the policy or contract, or as to which the policy or contract owner's rights are subject to forfeiture, as of the date the member insurer becomes an impaired or insolvent insurer under this Part, whichever is earlier. If a policy's or contract's interest or changes in value are credited less frequently than annually, then for purposes of determining the values that have been credited and are not subject to forfeiture under this Paragraph, the interest or change in value determined by using the procedures defined in the policy or contract shall be credited as if the contractual date of crediting interest or changing values was the date of impairment or insolvency, whichever is earlier, and shall not be subject to forfeiture.

C. The benefits for which the association shall become liable shall in no event exceed the lesser of the following:

(1) The contractual obligations for which the insurer is liable or would have been liable if it were not an impaired or insolvent insurer.

(2) With respect to any one life, regardless of the number of policies or contracts:

(a) Three hundred thousand dollars in life insurance death benefits, but not more than one hundred thousand dollars in net cash surrender and net cash withdrawal values for life insurance.

(b) Five hundred thousand dollars in health insurance benefits.

(c) Two hundred fifty thousand dollars in the present value of annuity benefits, including net cash surrender and net cash withdrawal values.

D. However, in no event shall the association be liable to expend more than five hundred thousand dollars in the aggregate with respect to any one individual under Subsection C of this Section.

E. The liability of the association and benefits paid by the association under any valid act of assignment of benefits pursuant to Subsection C of this Section for any claim under a health policy shall be an amount payable under Title XVIII of the Social Security Act, 42 U.S.C. §301 et seq. The board of directors of the association shall establish reasonable amounts for any services or supplies covered under a health policy or contract for which an amount has not been determined under the federal Medicare program. A health care provider, defined in R.S. 40:1231.1, shall not bill any person covered by a health policy or contract for which the association has become liable for the amount of any bill in excess of the amount paid by the association.

Acts 1991, No. 998, §1, eff. Sept. 30, 1991; Redesignated from R.S. 22:1395.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 258, §1; Acts 2012, No. 271, §1; Acts 2014, No. 374, §1.

NOTE: Former R.S. 22:2083 redesignated as R.S. 22:495 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2084 - Definitions

§2084. Definitions

As used in this Part:

(1) "Account" means any of the four accounts created by R.S. 22:2085(A).

(2) "Association" means the Louisiana Life and Health Insurance Guaranty Association created by R.S. 22:2085.

(3) "Commissioner" means the commissioner of insurance.

(4) "Contractual obligation" means any obligation under a policy or contract or certificate under a group policy or contract, or portion thereof, for which coverage is provided by R.S. 22:2083.

(5) "Covered policy" means any policy or contract within the scope of this Part as set forth by R.S. 22:2083.

(6) "Impaired insurer" means a member insurer which, after September 30, 1991, is not an insolvent insurer, and is placed under an order of rehabilitation or conservation by a court of competent jurisdiction.

(7) "Insolvent insurer" means a member insurer which, after September 30, 1991, is placed under an order by a court of competent jurisdiction with a finding of insolvency.

(8) "Member insurer" means any insurer licensed or which holds a certificate of authority to transact in this state any kind of insurance for which coverage is provided by R.S. 22:2083, and includes any insurer whose license or certificate of authority in this state may have been suspended, revoked, not renewed, or voluntarily withdrawn, but shall not include any of the following:

(a) A health maintenance organization.

(b) A fraternal benefit society.

(c) A mandatory state pooling plan.

(d) A mutual assessment company or any entity that operates on an assessment basis.

(e) An insurance exchange.

(f) A hospital or medical service organization, whether operated for profit or as a nonprofit.

(g) An organization that issues charitable gift annuities as is defined in R.S. 22:952(A)(3).

(h) Any entity similar to any of the above.

(9) "Moody's Corporate Bond Yield Average" means the Monthly Average Corporates as published by Moody's Investors Service, Inc., or any successor thereto.

(10) "Person" means any individual, corporation, partnership, association, or voluntary organization.

(11) "Premiums" means amounts received on covered policies or contracts, less considerations, deposits, dividends, and experience credits thereon. "Premiums" shall not include any amounts received for any policies or contracts or for the portions of any policies or contracts for which coverage is not provided by R.S. 22:2083(B), except that accessible premiums shall not be reduced on account of R.S. 22:2083(B)(2)(c)(ii) relating to interest limitations with respect to any one individual, any one participant, and any one policyholder.

(11.1) "Receivership court" means the court in the insolvent or impaired insurer's state having jurisdiction over the conservation, rehabilitation, or liquidation of the insurer.

(12) "Resident" means a person who resides in this state on the date of entry of a court order that determines a member insurer to be an impaired insurer or a court order that determines a member insurer to be an insolvent insurer and to whom a contractual obligation is owed. A person may be a resident of only one state, which in the case of a person other than a natural person shall be its principal place of business. Citizens of the United States that are either (a) residents of foreign countries, or (b) residents of United States possessions, territories, or protectorates that do not have an association similar to the association created by this Part, shall be deemed residents of the state of domicile of the insurer that issued the policies or contracts.

(12.1) "Structured settlement annuity" means an annuity purchased in order to fund periodic payments for a plaintiff or other claimant in payment for or with respect to personal injury suffered by the plaintiff or other claimant.

(13) "Supplemental contract" means any agreement entered into for the distribution of policy or contract proceeds.

(14) "Unallocated annuity contract" means any annuity contract or group annuity certificate which is not issued to and owned by an individual except to the extent of any annuity benefits guaranteed to an individual by an insurer under such contract or certificate.

Acts 1991, No. 998, §1, eff. Sept. 30, 1991; Acts 1994, 3rd Ex. Sess., No. 92, §1; Redesignated from R.S. 22:1395.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 258, §1; Acts 2012, No. 271, §1; Acts 2014, No. 374, §1.

NOTE: Former R.S. 22:2084 redesignated as R.S. 22:496 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2085 - Creation of the association

§2085. Creation of the association

A. There is hereby created a nonprofit entity to be known as the Louisiana Life and Health Insurance Guaranty Association whose legal domicile shall be in the parish of East Baton Rouge. All member insurers shall be and remain members of the association as a condition of their authority to transact insurance in this state. The association shall perform its function under the plan of operation established and approved pursuant to R.S. 22:2089 and shall exercise its powers through a board of directors established by R.S. 22:2086. For purposes of administration and assessment, the association shall maintain four accounts:

(1) The life insurance account.

(2) The annuity account excluding unallocated annuity contracts and defined contribution government plans qualified under Section 403(b) of the United States Internal Revenue Code (26 U.S.C. Section 403(b)).

(3) The defined contribution plan account, meaning defined contribution plans qualified under Section 403(b) of the United States Internal Revenue Code.

(4) The health insurance account.

B. The association shall come under the immediate supervision of the commissioner and shall be subject to the applicable provisions of the insurance laws of this state. The commissioner shall be provided any records of the association concerning the operations, budget, and management of the association upon request.

C.(1) Notwithstanding any other provision of law to the contrary, the association is not and may not be deemed a department, unit, agency, instrumentality, commission, or board of the state for any purpose unless specifically set forth herein and shall not be subject to laws governing such departments, units, agencies, instrumentalities, commissions, or boards of the state. All debts, claims, obligations, and liabilities of the association, whenever incurred, shall be the debts, claims, obligations, and liabilities of the association only and not of the state, its agencies, instrumentalities, officers, or employees. The state may not budget for or provide general fund appropriations to the association, and the debts, claims, obligations, and liabilities of the association may not be considered to be a debt of the state or a pledge of its credit. The association shall be subject to the provisions of R.S. 24:513 et seq. regarding audits by the legislative auditor. The form established by the commissioner pursuant to R.S. 22:2064 for the financial report shall determine the association's accounting method and basis of financial reporting for all purposes notwithstanding any other provision to the contrary.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, and except as provided in Paragraph (3) of this Subsection, the association shall be subject to the provisions of R.S. 44:1 et seq. and R.S. 42:11 et seq., and may be considered as if it were a public body for the purposes of this Section.

(3) The association may hold an executive session pursuant to R.S. 42:16 for discussion of one or more of the following, and R.S. 44:1 et seq. shall not apply to any documents as enumerated in R.S. 44:1(A)(2) which relate to one or more of the following:

(a) A request by the association or the commissioner for an examination of a member insurer pursuant to R.S. 22:2091.

(b) Reports and recommendations made by the association to the commissioner pursuant to R.S. 22:2093 on any matter relevant to the solvency, impairment, liquidation, rehabilitation, or conservation of any member insurer, until such insolvency has been declared or the member insurer has been placed in liquidation, rehabilitation, or conservation.

(c) Matters protected by attorney-client privilege.

(d) Matters with respect to claims or claim files, except documents contained in those files which are otherwise deemed public records.

(e) Prospective litigation against the association after formal written demand, prospective litigation by the association after referral to counsel for review, or pending litigation by or against the association.

(f) Any other matters now provided for or as may be provided for by the legislature.

(g) Discussion by or documents in the custody or control of any committee or subcommittee of the association, or any member or agent thereof, or the board of directors or any member or agent thereof, if such discussion or documents would otherwise be protected from disclosure by any of the exceptions provided in this Paragraph.

Acts 1991, No. 998, §1, eff. Sept. 30, 1991; Acts 1992, No. 115, §1; Acts 1997, No. 534, §1, eff. July 3, 1997; Redesignated from R.S. 22:1395.5 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2085 redesignated as R.S. 22:497 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2086 - Board of directors

§2086. Board of directors

A. The board of directors of the association shall consist of one consumer representative appointed by the commissioner subject to Senate confirmation, who shall be a resident of the state of Louisiana, and ten member insurers serving terms as established in the plan of operation. The consumer representative may not be an officer, director, or employee of an insurance company or engaged in the business of insurance. The insurer members of the board shall be selected by member insurers subject to the approval of the commissioner from the following groups or their successors:

(1) One representative of a member which is a domestic commercial insurance company and a member of the Louisiana Insurers' Conference.

(2) Two representatives of member insurers selected from recommendations of the American Council of Life Insurers.

(3) One representative of a member insurer selected from recommendations of America's Health Insurance Plans.

(4) One representative of a member insurer which is a domestic commercial health insurer.

(5) One representative of a member insurer which is a member of the Life Insurers' Conference.

(6) One representative of a member insurer which is a member of the American Council of Life Insurers Forum 500.

(7) One representative to be approved by the commissioner, who represents a member insurer which is a domestic nonprofit mutual insurer engaged exclusively in the business of furnishing hospital service, medical, or surgical benefits.

(8) Two persons, one appointed by the president of the Senate and one appointed by the speaker of the House of Representatives, both of whom shall be residents of the state of Louisiana.

B. Vacancies on the board shall be filled for the remaining period of the term by a majority vote of the remaining board members, subject to the approval of the commissioner.

C. In approving selections or in appointing members to the board, the commissioner shall consider, among other things, whether all member insurers are fairly represented.

D. Members of the board may be reimbursed from the assets of the association for reasonable expenses incurred by them as members of the board of directors. The members of the board shall otherwise not be compensated by the association for their services.

Acts 1991, No. 998, §1, eff. Sept. 30, 1991; Acts 1994, 3rd Ex. Sess., No. 92, §1; Redesignated from R.S. 22:1395.6 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 258, §1; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2086 redesignated as R.S. 22:498 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2087 - Powers and duties of the association

§2087. Powers and duties of the association

A. If a member insurer is an impaired insurer, the association may, in its discretion, subject to any conditions imposed by the association, take such actions as do not impair the contractual obligations of the impaired insurer and that are approved by the commissioner:

(1) Guarantee, assume, or reinsure, or cause to be guaranteed, assumed, or reinsured, any or all of the policies or contracts of the impaired insurer.

(2) Provide such monies, pledges, notes, loans, guarantees, or other means as are proper to effectuate Paragraph (1) of this Subsection and assure payment of the contractual obligations of the impaired insurer pending action under Paragraph (1) of this Subsection.

B. If a member insurer is an insolvent insurer, the association shall, in its discretion, perform any of the following:

(1) Guarantee, assume, or reinsure, or cause to be guaranteed, assumed, or reinsured, the policies or contracts of the insolvent insurer.

(2) Assure payment of the contractual obligations of the insolvent insurer.

(3) Provide such monies, pledges, notes, loans, guarantees, or other means as are reasonably necessary to discharge such duties.

(4) Provide benefits and coverages in accordance with Subsection C of this Section.

C. With respect to life and health insurance policies and annuities, the association shall:

(1) Assure payment of benefits for premiums identical to the premiums and benefits, except for terms of conversion and renewability, that would have been payable under the policies or contracts of the insolvent insurer, for claims incurred.

(a) With respect to group policies and contracts, not later than the earlier of the next renewal date under such policies or contracts or forty-five days, but in no event less than thirty days, after the date on which the association becomes obligated with respect to such policies and contracts.

(b) With respect to non-group policies, contracts, and annuities, not later than the earlier of the next renewal date, if any, under such policies or one year, but in no event less than thirty days, from the date on which the association becomes obligated with respect to such policies or contracts.

(2) Make reasonable and diligent efforts to provide all known insureds or annuitants for non-group policies and contracts, or group policyholders with respect to group policies and contracts, thirty days prior notice of the termination of the benefits provided.

(3) With respect to non-group life and health insurance policies and annuities covered by the association, make available to each known insured or annuitant, or owner if other than the insured or annuitant, and with respect to an individual formerly insured or formerly an annuitant under a group policy who is not eligible for replacement group coverage, make available substitute coverage on an individual basis in accordance with the provisions of Paragraph (4) of this Subsection, if the insureds or annuitants had a right under law or the terminated policy or annuity to convert coverage to individual coverage or to continue an individual policy or annuity in force until a specified age or for a specified time, during which the insurer had no right to unilaterally alter any provision of the policy or annuity or had a right to undertake alterations only in premium by class.

(4)(a) In providing the substitute coverage required under Paragraph (3) of this Subsection, the association may offer either to reissue the terminated coverage or to issue an alternative policy.

(b) Alternative or reissued policies shall be offered without requiring evidence of insurability, and shall not provide for any waiting period or exclusion that would not have applied under the terminated policy.

(c) The association may reinsure any alternative or reissued policy.

(5)(a) Alternative policies adopted by the association shall be subject to the approval of the domiciliary insurance commissioner and the receivership court. The association may adopt alternative policies of various types for future issuance without regard to any particular impairment or insolvency.

(b) Alternative policies shall contain at least the minimum statutory provisions required in this state and provide benefits that shall not be unreasonable in relation to the premium charged. The association shall set the premium in accordance with a table of rates that it shall adopt. The premium shall reflect the amount of insurance to be provided and the age and class of risk of each insured, but shall not reflect any changes in the health of the insured after the original policy was last underwritten.

(c) Any alternative policy issued by the association shall provide coverage of a type similar to that of the policy issued by the impaired or insolvent insurer, as determined by the association.

(6) If the association elects to reissue terminated coverage at a premium rate different from that charged under the terminated policy, the premium shall be set by the association in accordance with the amount of insurance provided and the age and class of risk, subject to the approval of the domiciliary insurance commissioner and the receivership court.

(7) The association's obligations with respect to coverage under any policy of the impaired or insolvent insurer or under any reissued or alternative policy shall cease on the date the coverage or policy is replaced by another similar policy by the policy owner, the insured, or the association.

(8) When proceeding under this Subsection with respect to a policy or contract carrying guaranteed minimum interest rates, the association shall assure the payment or crediting of a rate of interest consistent with R.S. 22:2083(B)(2)(c).

D. Repealed by Acts 2014, No. 374, §2.

E. Repealed by Acts 2014, No. 374, §2.

F. Nonpayment of premiums within thirty-one days after the date required by the terms of any guaranteed, assumed, alternative, or reissued policy or contract or substitute coverage shall terminate the association's obligations under such policy or coverage under this Part with respect to such policy or coverage, except with respect to any claims incurred or any net cash surrender value which may be due in accordance with the provisions of this Part.

G. Premiums due for coverage after entry of an order of liquidation of an insolvent insurer shall belong to and be payable at the direction of the association. If the liquidator of an insolvent insurer requests, the association shall provide a report to the liquidator regarding such premiums collected by the association. The association shall be liable for unearned premiums due to policy or contract owners arising after the entry of such order.

H. The protection provided by this Part shall not apply if any guaranty protection is provided to residents of this state by the laws of the domiciliary state or jurisdiction of the impaired or insolvent insurer other than this state.

I. In carrying out its duties under Subsections B and C of this Section, the association may, subject to approval by the court:

(1) Impose permanent policy or contract liens in connection with any guarantee, assumption, or reinsurance agreement, if the association finds that the amounts which can be assessed under this Part are less than the amounts needed to assure full and prompt performance of this association's duties under this Part, or that the economic or financial conditions as they affect member insurers are sufficiently adverse to render the imposition of such permanent policy or contract liens, to be in the public interest.

(2) Impose temporary restraining orders or liens on payments of cash values and policy loans, or any other right to withdraw funds held in conjunction with policies or contracts, in addition to any contractual provisions for deferral of cash or policy loan value.

J. If the association fails to act within a reasonable period as provided in Subsections B and C of this Section, the commissioner shall have the powers and duties of the association under this Part with respect to impaired or insolvent insurers.

K. The association may render assistance and advice to the commissioner, upon his request, concerning rehabilitation, payment of claims, continuance of coverage, or the performance of other contractual obligations of any impaired or insolvent insurer.

L. The association shall have standing to appear or intervene before any court in this state or state agency with jurisdiction over an impaired or insolvent insurer and concerning which the association shall become obligated under this Part or with jurisdiction over any other person or property against which the association may have benefit through subrogation or otherwise. The standing shall extend to all matters germane to the powers and duties of the association, including but not limited to proposals for reinsuring, modifying, or guaranteeing the policies or contracts of the impaired or insolvent insurer and the determination of the policies or contracts and contractual obligations. The association shall also have the right to appear or intervene before a court or agency in another state with jurisdiction over any person or property for which the association shall become obligated or with jurisdiction over a third party against whom the association may have rights through subrogation or otherwise.

M.(1) Any person receiving benefits under this Part shall be deemed to have assigned the rights under, and any causes of action relating to, the covered policy or contract to the association to the extent of the benefits received because of this Part, whether the benefits are payments of or on account of contractual obligations, continuation of coverage, or provision of substitute or alternative coverages. The association may require an assignment of such rights and cause of action by any payee, policy or contract owner, beneficiary, insured, or annuitant as a condition precedent to the receipt of any right or benefits conferred by this Part upon such person.

(2) The subrogation rights of the association under this Subsection shall have the same priority against the assets of the impaired or insolvent insurer as that possessed by the person entitled to receive benefits under this Part.

(3) In addition to Paragraphs (1) and (2) of this Subsection, the association shall have all rights of subrogation and any other equitable or legal remedy which would have been available to the impaired or insolvent insurer or holder of a policy or contract with respect to such policy or contracts.

(4) If the provisions of this Subsection are determined to be invalid or ineffective with respect to any person or claim for any reason, the amount payable by the association with respect to the related, covered obligations shall be reduced by the amount realized by any other person or claim that is attributable to the policies, or portion thereof, covered by the association.

(5) If the association has provided benefits with respect to a covered obligation and a person recovers amounts as to which the association has rights as described in Paragraph (4) of this Subsection, the person shall pay to the association the portion of the recovery attributable to the policies, or the portion thereof, covered by the association.

N. The association may:

(1) Enter into such contracts as are necessary or proper to implement the provisions and purposes of this Part.

(2) Sue or be sued, including taking any legal actions necessary or proper to recover any unpaid assessments pursuant to R.S. 22:2088 and to settle claims or potential claims against it.

(3) Borrow money to effect the purposes of this Part. Any notes or other evidence of indebtedness of the association not in default shall be legal investments for domestic insurers and may be carried as admitted assets.

(4) Employ or retain such persons as are necessary to handle the financial and legal transactions of the association, and to perform such other functions as become necessary or proper under this Part.

(5) Take such legal action as may be necessary to avoid payment or recover payment of improper claims.

(6) Exercise, for the purposes of this Part and to the extent approved by the commissioner, the powers of a domestic life or health insurer, but in no case may the association issue insurance policies or annuity contracts other than those issued to perform its obligations under this Part.

O. The association may join an organization of one or more other state associations of similar purposes to further the purposes and administer the powers and duties of the association.

P.(1) Venue in a suit against the association arising under this Part shall be in the Nineteenth Judicial District.

(2) The association shall not be required to furnish an appeal bond that relates to a cause of action arising under this Part.

Q. In carrying out its duties in connection with guaranteeing, assuming, or reinsuring policies or contracts under this Section, the association may, subject to approval of the receivership court, issue substitute coverage for a policy or contract that provides an interest rate, crediting rate, or similar factor determined by use of an index or other external reference stated in the policy or contract employed in calculating returns or changes in value by issuing an alternative policy or contract that meets the following requirements:

(1) In lieu of the index or other external reference provided for in the original policy or contract, the alternative policy or contract provides for one of the following:

(a) A fixed interest rate.

(b) Payment of dividends with minimum guarantees.

(c) A different method for calculating interest or changes in value.

(2) There is no requirement for evidence of insurability, waiting period, or other exclusion that would not have applied under the replaced policy or contract.

(3) The alternative policy or contract is substantially similar to the replaced policy or contract in all other material terms.

Acts 1991, No. 998, §1, eff. Sept. 30, 1991; Acts 2012, No. 271, §1; Acts 2014, No. 374, §§1, 2.



RS 22:2088 - Assessments

§2088. Assessments

A. For the purpose of providing the funds necessary to carry out the powers and duties of the association, the board of directors shall assess the member insurers, separately for each account, at such time and for such amounts as the board finds necessary for the administration of the provisions of this Part. Assessments shall be due not less than thirty days after prior written notice to the member insurers and shall accrue interest at ten percent per annum on and after the due date.

B. There shall be two assessments, as follows:

(1) Class A assessments shall be made for the purpose of meeting administrative and legal costs and other expenses and examinations conducted under the authority of R.S. 22:2091. Class A assessments may be made whether or not related to a particular impaired or insolvent insurer and their administration thereof.

(2) Class B assessments shall be made to the extent necessary to carry out the powers and duties of the association pursuant to R.S. 22:2087 with regard to an impaired or an insolvent insurer.

C.(1) The amount of any Class A assessment shall be determined by the board and shall not exceed three hundred dollars per member insurer in any one calendar year. The amount of any Class B assessment shall be allocated for assessment purposes among the accounts pursuant to an allocation formula which may be based on the premiums or reserves of the impaired or insolvent insurer or any other standard deemed by the board in its sole discretion as being fair and reasonable under the circumstances and established in the plan of operation.

(2) Class B assessments against member insurers for each account shall be in the proportion that the premiums received on business in this state by each assessed member insurer on policies or contracts covered by each account for the three most recent calendar years for which information is available preceding the year in which the insurer became impaired or insolvent, as the case may be, bears to such premiums received on business in this state for such calendar years by all assessed member insurers.

(3) Assessments for funds to meet the requirements of the association with respect to an impaired or insolvent insurer shall not be commenced by the board of directors until necessary to implement the purposes of this Part. Classification of assessments pursuant to Subsection B of this Section and computation of assessments pursuant to this Subsection shall be made with a reasonable degree of accuracy.

D. The association may abate or defer, in whole or in part, the assessment of an insurer if, in the opinion of the board, payment of the assessment would endanger the ability of the insurer to fulfill its contractual obligations. In the event an assessment against an insurer is abated, or deferred in whole or in part, the amount by which such assessment is abated or deferred may be assessed against the other insurers in a manner consistent with the basis for assessments set forth in this Section. Once the conditions that caused a deferral have been removed or rectified, the member insurer shall pay all assessments that were deferred pursuant to a repayment plan approved by the association.

E.(1)(a) The total of all assessments upon an insurer for each account shall not in any one calendar year exceed two percent of such average premiums received of the insurers in this state on the policies and contracts covered by the account during the three calendar years preceding the year in which the insurer became an impaired or insolvent insurer.

(b) With respect to insurers that become impaired or insolvent in different calendar years, if two or more assessments are authorized in one calendar year, the average annual premiums for purposes of the aggregate assessment percentage limitation referenced in Subparagraph (a) of this Paragraph shall be equal and limited to the higher of the three-year average annual premiums for the applicable account as calculated pursuant to this Section.

(c) If the maximum assessment, together with the other assets of the association in any account, does not provide in any one year in either account an amount sufficient to carry out the obligations of the association, the necessary additional funds shall be assessed as permitted by this Part.

(2) The board may provide in the plan of operation a method of allocating funds among claims, whether relating to one or more impaired or insolvent insurers, when the maximum assessment will be insufficient to cover anticipated claims.

F. The board may, by an equitable method as established in the plan of operation, refund to member insurers, in proportion to the contribution of each insurer to that account, the amount by which the assets of that account exceed the amount the board finds is necessary to carry out during the coming year the obligations of the association with regard to that account, including assets accruing from assignment, subrogation, net realized gains, and income from investments. A reasonable amount may be retained in any account to provide funds for the continuing expenses of the association and for future losses.

G. It shall be proper for any member insurer, in determining its premium rates and policy owner dividends as to any kind of insurance within the scope of this Part, to consider the amount reasonably necessary to meet its assessment obligations under this Part.

H. The association shall issue to each insurer paying an assessment under this Part, other than Class A assessments, a certificate of contribution for Class B assessments, in a form prescribed by the commissioner for the amount of the assessment so paid. All outstanding certificates shall be of equal dignity and priority without reference to amounts or dates of issue. A certificate of contribution may be shown by the insurer in its financial statement as an asset in such form and for such amount, if any, and period of time as the commissioner may approve.

I.(1) A member insurer that wishes to protest all or part of an assessment shall pay when due the amount of the assessment as set forth in the notice provided by the association. The payment shall be available to meet association obligations during the pendency of the protest or any subsequent appeal. Payment shall be accompanied by a statement in writing that the payment is made under protest and setting forth a brief statement of the grounds for the protest.

(2) Within sixty days following the payment of an assessment under protest by a member insurer, the association shall notify the member insurer in writing of its determination with respect to the protest unless the association notifies the member insurer that additional time is required to resolve the issues raised by the protest.

(3) Within thirty days after the final decision has been made, the association shall notify the protesting member insurer in writing of that final decision. Within sixty days of receipt of notice of the final decision, the protesting member insurer may appeal that final action to the commissioner.

(4) In the alternative to rendering a final decision with respect to a protest based on a question regarding the assessment base, the association may refer protests to the commissioner for a final decision, with or without a recommendation from the association.

(5) If the protest or appeal on the assessment is upheld, the amount paid in error or excess shall be returned to the member company. Interest on a refund due a protesting member shall be paid at the rate actually earned by the association.

J. The association may request information of member insurers in order to aid in the exercise of its powers under this Section and member insurers shall promptly comply with a request.

Acts 1991, No. 998, §1, eff. Sept. 30, 1991; Redesignated from R.S. 22:1395.8 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 258, §1; Acts 2012, No. 271, §1.



RS 22:2089 - Plan of operation

§2089. Plan of operation

A.(1) The association shall submit to the commissioner a plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable, and equitable administration of the association. The plan of operation and any amendments thereto shall become effective either upon the commissioner's written approval or thirty days after submission if he has not disapproved it.

(2) If at any time the association fails to submit suitable amendments to the plan, the commissioner shall, after notice and hearing, adopt and promulgate such reasonable rules as are necessary or advisable to effectuate the provisions of this Part. The rules shall continue in force until modified by the commissioner or superceded by a plan submitted by the association and approved by the commissioner.

B. All member insurers shall comply with the plan of operation.

C. The plan of operation shall, in addition to requirements enumerated elsewhere in this Part:

(1) Establish procedures for handling the assets and liabilities of the association.

(2) Establish the amount and method of reimbursing members of the board of directors under R.S. 22:2086.

(3) Establish regular places and times for meetings, including telephone conference calls, of the board of directors.

(4) Establish procedures for records to be kept of all financial transactions of the association, its agents, and the board of directors.

(5) Establish the procedures whereby selections for the board of directors shall be made and submitted to the commissioner.

(6) Establish any additional procedures for assessments pursuant to R.S. 22:2088.

(7) Contain additional provisions necessary or proper for the execution of the powers and duties of the association.

(8) Establish procedures by which a director may be removed for cause, including but not limited to the case where the director of a member insurer becomes impaired or insolvent.

(9) Require the board of directors to establish policy and procedures for addressing conflicts of interest.

D. The plan of operation may provide that any or all powers and duties of the association, except those under R.S. 22:2087(M)(3) are delegated to a corporation, association, or other organization which performs or will perform functions similar to those of this association, or its equivalent, in two or more states. Any corporation, association, or organization which undertakes this function shall be reimbursed for any payments made on behalf of the association and shall be paid for its performance of any function of the association. A delegation under this Subsection shall take effect only with the prior approval of both the board of directors and the commissioner, and may be made only to a corporation, association, or organization which extends protection not substantially less favorable and effective than that provided by this Part.

Acts 1991, No. 998, §1, eff. Sept. 30, 1991; Redesignated from R.S. 22:1395.9 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 258, §1; Acts 2012, No. 271, §1.



RS 22:2090 - Powers and duties of the commissioner

§2090. Powers and duties of the commissioner

A. In addition to the duties and powers enumerated elsewhere in this Part, and in other provisions of law, the commissioner shall:

(1) Upon request of the board of directors, and notwithstanding any other law to the contrary, provide the association with a statement of the premiums, in this and any other appropriate states, for each member insurer.

(2) When an impairment is declared and the amount of the impairment is determined, serve a demand upon the impaired insurer to make good the impairment within a reasonable time. The notice to the impaired insurer shall constitute notice to its shareholders, if applicable. The failure of the insurer to promptly comply with such demand shall not excuse the association from the performance of its powers and duties under this Part.

(3) In any liquidation or rehabilitation proceeding involving a domestic insurer, be appointed as the liquidator or rehabilitator.

B. The commissioner may suspend or revoke, after compliance with R.S. 49:961, the certificate of authority to transact insurance in this state of any member insurer who fails to pay an assessment when due or fails to comply with the plan of operation. As an alternative, the commissioner may also levy a fine on any member insurer who fails to pay an assessment when due. The fine shall not exceed five percent of the unpaid assessment per month, but no fine shall be less than one hundred dollars per month.

C. Any action of the board of directors or the association may be appealed to the commissioner by any member insurer if such appeal is taken within sixty days of the final action being appealed. If a member company is appealing an assessment, the amount assessed shall be paid to the association and credited to meet association obligations during the pendency of an appeal. If the appeal on the assessment is upheld, the amount if paid in error or excess, shall be returned to the member company without interest. Any final action or order of the commissioner shall be subject to judicial review in a court of competent jurisdiction.

D. The rehabilitator, or conservator of any impaired or insolvent insurer shall notify all interested persons of the effect of this Part.

Acts 1991, No. 998, §1, eff. Sept. 30, 1991; Redesignated from R.S. 22:1395.10 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 258, §1; Acts 2009, No. 317, §1.



RS 22:2091 - Prevention of insolvencies

§2091. Prevention of insolvencies

A. To aid in the detection and prevention of insurer insolvencies or impairments, it shall be the duty of the commissioner:

(1)(a) To notify the commissioner of insurance, or other appropriate official, of all the other states, territories of the United States, and the District of Columbia when he takes any of the following actions against a member insurer:

(i) Revokes any license.

(ii) Suspends any license.

(iii) Makes any formal order that such company restrict its premium writing, obtain additional contributions to surplus, withdraw from the state, reinsure all or any part of its business, or increase capital, surplus, or any other account for the security of policyholders or creditors.

(b) Such notice shall be mailed to all such commissioners or other appropriate officials within thirty days following the action taken or the date on which such action occurs.

(2) To report to the board of directors when he has taken any of the actions set forth in Paragraph (1) of this Subsection or has received a report from any other commissioner indicating that any such action has been taken in another state. Such report to the board of directors shall contain all significant details of the action taken or the report received from another commissioner or other appropriate official.

(3) To report to the board of directors when he has reasonable cause to believe from any examination, whether completed or in process, of a member insurer that such member may be an impaired or insolvent insurer.

(4) To furnish to the board of directors of the National Association of Insurance Commissioners (NAIC), Insurance Regulatory Information System (IRIS), ratios and listings of companies not included in the ratios developed by the National Association of Insurance Commissioners. The board may then use the information contained therein in carrying out its duties and responsibilities. The report and the information contained therein shall be kept confidential by the board of directors.

B. The commissioner may seek the advice and recommendation of the board of directors concerning any matter affecting his duties and responsibilities regarding the financial condition of member insurers and companies seeking admission to transact insurance business in this state.

C. The board of directors may, upon majority vote, make reports and recommendations to the commissioner upon any matter germane to the solvency, liquidation, rehabilitation, or conservation of any member insurer or germane to the solvency of any company seeking to transact insurance business in this state. Such reports and recommendations shall not be considered public documents.

D. It shall be the duty of the board of directors, upon majority vote, to notify the commissioner of any information indicating any member insurer may be an impaired or insolvent insurer.

E.(1) The board of directors may, upon majority vote, request that the commissioner order an examination of any member insurer which the board in good faith believes may be an impaired or insolvent insurer. Within thirty days of the receipt of such a request, the commissioner shall begin such an examination. The examination may be conducted as a National Association of Insurance Commissioners examination or may be conducted by such persons as the commissioner designates. The cost of such examination shall be paid by the association, and the examination report shall be treated as are other examination reports. In no event shall such examination report be released to the board of directors prior to its release to the public, but this shall not preclude the commissioner from complying with Subsection A of this Section.

(2) The commissioner shall notify the board of directors when the examination is completed. The request for an examination shall be kept on file by the commissioner but it shall not be open to public inspection prior to the release of the examination report to the public.

F. The board of directors may, upon majority vote, make recommendations to the commissioner for the detection and prevention of insurer insolvencies.

G. The board of directors shall, at the conclusion of any insurer insolvency in which the association was obligated to pay covered claims, prepare a report to the commissioner containing such information as it may have in its possession relative to the history and causes of the insolvency. The board shall cooperate with the boards of directors of guaranty associations in other states in preparing a report on the history and causes of insolvency of a particular insurer and may adopt by reference any report prepared by such other association.

Acts 1991, No. 998, §1, eff. Sept. 30, 1991; Redesignated from R.S. 22:1395.11 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2091.1 - Redesignated as R.S. 22:1521 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2091.1. Redesignated as R.S. 22:1521 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2091.2 - Redesignated as R.S. 22:1522 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2091.2. Redesignated as R.S. 22:1522 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2091.3 - Redesignated as R.S. 22:1523 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2091.3. Redesignated as R.S. 22:1523 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2091.4 - Redesignated as R.S. 22:1524 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2091.4. Redesignated as R.S. 22:1524 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2091.5 - Redesignated as R.S. 22:1525 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2091.5. Redesignated as R.S. 22:1525 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2091.6 - Redesignated as R.S. 22:1526 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2091.6. Redesignated as R.S. 22:1526 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2091.7 - Redesignated as R.S. 22:1527 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2091.7. Redesignated as R.S. 22:1527 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2091.8 - Redesignated as R.S. 22:1528 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2091.8. Redesignated as R.S. 22:1528 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2091.9 - Redesignated as R.S. 22:1529 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2091.9. Redesignated as R.S. 22:1529 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2091.10 - Redesignated as R.S. 22:1530 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2091.10. Redesignated as R.S. 22:1530 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092 - Offsets for assessments paid

§2092. Offsets for assessments paid

A. An insurer may offset against any premium tax liability to the state an assessment not greater than twenty percent of the amount of such assessment for each of the five calendar years following the year in which such assessment was paid in full. In the event a member insurer should voluntarily cease doing business in this state, all uncredited assessments may be credited against any premium, franchise, or income tax due for the year it ceases doing business.

B. The amount of the assessment payable shall be reduced from the amount otherwise fixed in this Part if the insurer shall file a sworn statement with the annual report required by R.S. 22:131 through 135 as of December thirty-first for the reporting period that at least the following amounts of the total admitted assets of the insurer, less assets in an amount equal to the reserves on its policies issued in foreign countries in which it is authorized to do business and which countries require an investment therein as a condition of doing business, are invested and maintained in qualifying Louisiana investments as defined in R.S. 22:832(C). If one-sixth of the total admitted assets of the insurer are in qualifying Louisiana investments, then the offset shall be sixty-six and two-thirds percent of the amount otherwise assessed. If at least one-fifth of the total admitted assets of the insurer are in qualifying Louisiana investments, then the offset shall be seventy-five percent of the amount otherwise assessed. If at least one-fourth of the total admitted assets of the insurer are in qualifying Louisiana investments, then the offset shall be eighty-five percent of the amount otherwise assessed. If at least one-third of the total admitted assets of the insurer are in qualifying Louisiana investments, then the offset shall be ninety-five percent of the amount otherwise assessed.

C. An insurer may transfer any offset as described in this Section with the prior approval of the commissioner to an affiliated insurer. For the purposes of this Section:

(1) "Affiliated insurer" means an insurance company licensed or holding a certificate of authority to do business in this state which controls, is controlled by, or is under common control with, another insurer.

(2) "Control" means holding, directly or indirectly, the ownership of, or power to vote, at least eighty percent of the voting stock of another member insurer.

D. Any sums which are acquired by refund, from the association by insurers, and which have theretofore been offset against premium, franchise, and income taxes as provided in Subsection A of this Section shall be paid by the insurers to this state in such manner as the tax authorities may require. The association shall notify the commissioner that such refunds have been made.

Acts 1991, No. 998, §1, eff. Sept. 30, 1991; Redesignated from R.S. 22:1395.12 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 258, §1; Acts 2012, No. 271, §1.



RS 22:2092.1 - Redesignated as R.S. 22:511 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.1. Redesignated as R.S. 22:511 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.2 - Redesignated as R.S. 22:512 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.2. Redesignated as R.S. 22:512 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.3 - Redesignated as R.S. 22:513 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.3. Redesignated as R.S. 22:513 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.4 - Redesignated as R.S. 22:514 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.4. Redesignated as R.S. 22:514 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.5 - Redesignated as R.S. 22:515 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.5. Redesignated as R.S. 22:515 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.5.1 - Redesignated as R.S. 22:516 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.5.1. Redesignated as R.S. 22:516 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.6 - Redesignated as R.S. 22:517 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.6. Redesignated as R.S. 22:517 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.6.1 - Redesignated as R.S. 22:518 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.6.1. Redesignated as R.S. 22:518 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.7 - Redesignated as R.S. 22:519 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.7. Redesignated as R.S. 22:519 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.8 - Redesignated as R.S. 22:520 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.8. Redesignated as R.S. 22:520 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.8.1 - Redesignated as R.S. 22:521 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.8.1. Redesignated as R.S. 22:521 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.8.2 - Redesignated as R.S. 22:522 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.8.2. Redesignated as R.S. 22:522 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.8.3 - Redesignated as R.S. 22:523 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.8.3. Redesignated as R.S. 22:523 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.8.4 - Redesignated as R.S. 22:524 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.8.4. Redesignated as R.S. 22:524 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.8.5 - Redesignated as R.S. 22:525 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.8.5. Redesignated as R.S. 22:525 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.9 - Redesignated as R.S. 22:526 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.9. Redesignated as R.S. 22:526 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.9.1 - Redesignated as R.S. 22:527 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.9.1. Redesignated as R.S. 22:527 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.9.2 - Redesignated as R.S. 22:528 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.9.2. Redesignated as R.S. 22:528 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.9.3 - Redesignated as R.S. 22:529 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.9.3. Redesignated as R.S. 22:529 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.9.4 - Redesignated as R.S. 22:530 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.9.4. Redesignated as R.S. 22:530 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.10 - Redesignated as R.S. 22:531 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.10. Redesignated as R.S. 22:531 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.11 - Redesignated as R.S. 22:532 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.11. Redesignated as R.S. 22:532 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.12 - Redesignated as R.S. 22:533 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.12. Redesignated as R.S. 22:533 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.13 - Redesignated as R.S. 22:534 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.13. Redesignated as R.S. 22:534 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.14 - Redesignated as R.S. 22:535 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.14. Redesignated as R.S. 22:535 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.15 - Redesignated as R.S. 22:536 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.15. Redesignated as R.S. 22:536 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.16 - Redesignated as R.S. 22:537 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.16. Redesignated as R.S. 22:537 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2093 - Miscellaneous provisions

§2093. Miscellaneous provisions

A. Nothing in this Part shall be construed to reduce or offset the liability for unpaid assessments of the insureds of an impaired or insolvent insurer operating a plan with assessment liability.

B. Records shall be maintained of all negotiations and meetings in which the association or its representatives are involved to discuss the activities of the association in carrying out its powers and duties. Records of such negotiations or meetings shall be made public only upon the termination of a liquidation, rehabilitation, or conservation proceeding involving the impaired or insolvent insurer, upon the termination of the impairment or insolvency of the insurer, or upon the order of a court of competent jurisdiction. Nothing in this Subsection shall limit the duty of the association to render a report of its activities pursuant to R.S. 22:2094.

C.(1) For the purpose of carrying out its obligations under this Part, the association shall be deemed to be a creditor of the impaired or insolvent insurer to the extent of assets attributable to covered policies reduced by any amounts to which the association is entitled as subrogee pursuant to R.S. 22:2087(M). The assets of the impaired or insolvent insurer attributable to covered policies shall be used to continue all covered policies and pay all contractual obligations of the impaired or insolvent insurer as required by this Part. The assets attributable to covered policies, are that proportion of the assets which the reserves that should have been established for the policies bear to the reserves that should have been established for all policies of insurance written by the impaired or insolvent insurer.

(2) As a creditor of the impaired or insolvent insurer as established in Paragraph (1) of this Subsection and consistent with R.S. 22:2034, the association and other similar associations shall be entitled to receive a disbursement of assets out of the marshaled assets, from time to time as the assets become available to reimburse it, as a credit against contractual obligations under this Part. If the liquidator has not, within one hundred and twenty days of a final determination of insolvency of an insurer by the receivership court, made an application to the court for the approval of a proposal to disburse assets out of marshaled assets to guarantee associations having obligations because of the insolvency, then the association shall be entitled to make application to the receivership court for approval of its own proposal to disburse these assets.

D.(1) Prior to the termination of any liquidation, rehabilitation, or conservation proceeding, the court may take into consideration the contributions of the respective parties, including the association, shareholders of the insolvent insurer, policy owners of the insolvent insurer, and any other party with a bona fide interest, in making an equitable distribution of the ownership rights of such insolvent insurer. In such a determination, consideration shall be given to the welfare of the policyholders of the continuing or successor insurer.

(2) No distribution to stockholders, if any, of an impaired or insolvent insurer shall be made until the total amount of valid claims of the association with interest thereon for funds expended in carrying out its powers and duties with respect to such insurer have been fully recovered by the association.

E.(1) If an order for liquidation or rehabilitation of an insurer domiciled in this state has been entered, the receiver appointed under such order shall have a right to recover on behalf of the insurer, from any affiliate that controlled it, the amount of distributions, other than stock dividends paid by the insurer on its capital stock, made at any time during the five years preceding the petition for liquidation or rehabilitation subject to the limitations of Paragraphs (2) and (4) of this Subsection.

(2) No such distribution shall be recoverable if the insurer shows that when paid the distribution was lawful and reasonable, and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

(3) Any person who was an affiliate that controlled the insurer at the time the distributions were paid shall be liable up to the amount of distributions received. Any person who was an affiliate that controlled, as defined in R.S. 22:2092(C)(2), the insurer at the time the distributions were declared, shall be liable up to the amount of distributions he would have received if they had been paid immediately. If two or more persons are liable with respect to the same distributions, they shall be solidarily liable.

(4) The maximum amount recoverable under this Subsection shall be the amount needed in excess of all other available assets of the insolvent insurer to pay the contractual obligations of the insolvent insurer.

(5) If any person liable under Paragraph (3) of this Subsection is insolvent, all its affiliates that controlled it at the time the distribution was paid, shall be solidarily liable for any resulting deficiency in the amount recovered from the insolvent affiliate.

Acts 1991, No. 998, §1, eff. Sept. 30, 1991; Redesignated from R.S. 22:1395.13 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 258, §1; Acts 2012, No. 271, §1.



RS 22:2094 - Examination of the association; annual report

§2094. Examination of the association; annual report

The association shall be subject to examination and regulation by the commissioner. The board of directors shall submit to the commissioner each year, not later than one hundred twenty days after the end of the fiscal year of the association, a financial report in a form approved by the commissioner and a report of its activities during the preceding fiscal year.

Acts 1991, No. 998, §1, eff. Sept. 30, 1991; Redesignated from R.S. 22:1395.14 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2095 - Tax exemption

§2095. Tax exemption

The association shall be exempt from payment of all fees and all taxes levied by this state or any of its subdivisions except taxes levied on immovable property.

Acts 1991, No. 998, §1, eff. Sept. 30, 1991; Redesignated from R.S. 22:1395.15 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2096 - Immunity

§2096. Immunity

There shall be no liability on the part of, and no cause of action of any nature shall arise against, any member insurer or its agents or employees, the association or its agents or employees, members of the board of directors, or the commissioner or his representatives, for any action or omission by them in the performance of their powers and duties under this Part. Such immunity shall extend to the participation in any organization of one or more other state associations of similar purposes and to any such organization and its agents or employees.

Acts 1991, No. 998, §1, eff. Sept. 30, 1991; Redesignated from R.S. 22:1395.16 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2097 - Stay of proceeding; reopening of default judgments

§2097. Stay of proceeding; reopening of default judgments

All proceedings in which the insolvent insurer is a party in any court in this state shall be stayed one hundred eighty days from the date an order of liquidation, rehabilitation, or conservation is final to permit proper legal action by the association on any matters germane to its powers or duties. As to judgment under any decision, order, verdict, or finding based on default, the association may apply to have such judgment set aside by the same court that entered such judgment and shall be permitted to defend against such suit on the merits.

Acts 1991, No. 998, §1, eff. Sept. 30, 1991; Redesignated from R.S. 22:1395.17 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 258, §1.



RS 22:2098 - Prohibited advertisement of Louisiana Life and Health Insurance Guaranty Association Act in insurance sales; notice to policyholders

§2098. Prohibited advertisement of Louisiana Life and Health Insurance Guaranty Association Act in insurance sales; notice to policyholders

A. No person, including an insurer, agent, or affiliate of an insurer shall make, publish, disseminate, circulate, or place before the public, or cause directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in any newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio station or television station, or in any other way, any advertisement, announcement, or statement, written or oral, which uses the existence of the Life and Health Insurance Guaranty Association of this state for the purpose of sales solicitation, or inducement to purchase any form of insurance covered by the Louisiana Life and Health Insurance Guaranty Association Law. This Section shall not apply to the Louisiana Life and Health Insurance Guaranty Association or any other entity which does not sell or solicit insurance.

B. Within one hundred eighty days of September 30, 1991, the association shall prepare a summary document describing the general purposes and current limitations of the Part and complying with R.S. 22:2092(C). This document shall be submitted to the commissioner for approval. Sixty days after receiving such approval, no insurer may deliver a policy or contract described in R.S. 22:2083(B)(1) to a policy or contract holder unless the document is delivered to the policy or contract holder prior to or at the time of delivery of the policy or contract except if Subsection D of this Section applies. The document shall also be available upon request by a policyholder. The distribution, delivery, or contents or interpretation of this document shall not mean that either the policy or the contract or the holder thereof would be covered in the event of the impairment or insolvency of a member insurer. The description document shall be revised by the association as amendments to this Part may require. Failure to receive this document shall not give the policyholder, contract holder, certificate holder, or insured any greater rights than those stated in this Part.

C. The document prepared pursuant to Subsection B of this Section shall contain a clear and conspicuous disclaimer on its face. The commissioner shall promulgate a rule establishing the form and content of the disclaimer. The disclaimer shall:

(1) State the name and address of the association and the insurance department.

(2) Prominently warn the policy or contract holder that the association may not cover the policy or, if coverage is available, it will be subject to substantial limitation, exclusions, and conditioned on continued residence in the state.

(3) State that the insurer and its agents are prohibited by law from using the existence of the association for the purpose of sales, solicitation, or inducement to purchase any form of insurance.

(4) Emphasize that the policy or contract holder should not rely on coverage under the association when selecting an insurer.

(5) Provide other information as directed by the commissioner.

D. No insurer or agent may deliver a policy or contract described in R.S. 22:2083(B)(1) and excluded by R.S. 22:2083(B)(2) from coverage under this Part unless the insurer or agent, prior to or at the time of delivery gives the policy or contract holder a separate written notice which clearly and conspicuously discloses that the policy or contract is not covered by the association. The commissioner shall by rule specify the form and content of the notice.

Acts 1991, No. 998, §1, eff. Sept. 30, 1991; Acts 1994, 3rd Ex. Sess., No. 92, §1; Redesignated from R.S. 22:1395.18 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 258, §1; Acts 2012, No. 271, §1; Acts 2014, No. 374, §1.



RS 22:2099 - Prospective application

§2099. Prospective application

This Part shall not apply to any insurer or its subsidiaries, insurance holding company system or related, either directly or indirectly, agents, affiliates, or other entities which are insolvent or impaired or unable to fulfill its contractual obligations before September 30, 1991.

Acts 1991, No. 998, §1, eff. Sept. 30, 1991; Redesignated from R.S. 22:1395.19 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2101 - Redesignated as R.S. 22:1761 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2101. Redesignated as R.S. 22:1761 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2102 - Redesignated as R.S. 22:1762 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2102. Redesignated as R.S. 22:1762 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2103 - Redesignated as R.S. 22:1763 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2103. Redesignated as R.S. 22:1763 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2104 - Redesignated as R.S. 22:1764 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2104. Redesignated as R.S. 22:1764 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2105 - Redesignated as R.S. 22:1765 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2105. Redesignated as R.S. 22:1765 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2106 - Redesignated as R.S. 22:1766 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2106. Redesignated as R.S. 22:1766 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2107 - Redesignated as R.S. 22:1767 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2107. Redesignated as R.S. 22:1767 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2108 - Redesignated as R.S. 22:1768 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2108. Redesignated as R.S. 22:1768 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2109 - Redesignated as R.S. 22:1769 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2109. Redesignated as R.S. 22:1769 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2110 - Redesignated as R.S. 22:1770 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2110. Redesignated as R.S. 22:1770 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2111 - Definitions

CHAPTER 11. COMMISSIONS AND ASSOCIATIONS

PART I. FIRE INSURANCE PATROL ASSOCIATIONS

§2111. Definitions

For purposes of this Part, the term "association" means a fire insurance patrol association organized under this Part, except where the context clearly indicates otherwise.

Acts 1958, No. 125; Redesignated from R.S. 22:1551 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:2111 redesignated as R.S. 22:1771 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2112 - Formation of fire insurance patrol associations

§2112. Formation of fire insurance patrol associations

A. Two-thirds of the fire insurance companies regularly licensed and authorized to do business in this state, may voluntarily organize, in any city of fifty thousand or more population, an association for the purpose of protecting life and property from fire in such cities. The association shall be known as the fire insurance patrol of the city in which it is organized.

B. Every fire insurance company regularly licensed and authorized to do business in the city in which the association has its domicile shall be a member of the association and shall have one vote.

Acts 1958, No. 125; Redesignated from R.S. 22:1552 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2112 redesignated as R.S. 22:1772 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2113 - Officers; management

§2113. Officers; management

A. The officers of each association are its president, vice president, secretary, and the members of its board of directors or executive committee. These officers shall be citizens of the state and residents of the city in which the association is organized.

B. The management of the associations organized under the provisions of this Part is vested in the board of directors or executive committee.

Acts 1958, No. 125; Redesignated from R.S. 22:1553 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2114 - Certificate of approval

§2114. Certificate of approval

Immediately after organization of an association pursuant to this Part, the president, the secretary, and the board of directors or executive committee thereof shall file with the commissioner of insurance a certified copy of the constitution and bylaws and a certified list of the fire insurance companies subscribing thereto. If the organization is found to conform to the provisions of this Part, the commissioner of insurance shall furnish the association with a certificate of approval.

Acts 1958, No. 125; Redesignated from R.S. 22:1554 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2115 - Powers

§2115. Powers

Fire insurance patrol associations may provide and maintain a corps of men, with the proper officers and suitable apparatus and quarters, to save and preserve life and property at and after a fire. The officers and men of the associations may enter any building on fire or which, in their judgment, is immediately exposed to or in danger of taking fire from other burning buildings to protect and save property therein and to remove such property or any part thereof at or immediately after a fire. However, nothing in this Part shall be so construed as to lessen in any way the authority of the fire department of the city in which the association has its domicile or to warrant or justify any interference with such department in the performance of its duties.

Acts 1958, No. 125; Redesignated from R.S. 22:1555 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2116 - No charges or discrimination by associations

§2116. No charges or discrimination by associations

No charge of any kind shall be imposed, for services rendered by an association in the public interest and, in the efforts to protect and save life and property at and during any fire, no discrimination shall be made between property which is insured and that which is uninsured.

Acts 1958, No. 125; Redesignated from R.S. 22:1556 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2117 - Right of way enroute to fire

§2117. Right of way enroute to fire

The officers and men of a fire insurance patrol association, with all of their apparatus, have the same right of way enroute to a fire as the fire department of the city and any violation of the street rights of associations shall be punished by the city in the same manner as a violation of the rights of the fire departments.

Acts 1958, No. 125; Redesignated from R.S. 22:1557 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2118 - Annual statements by fire insurers; assessments for expenses of associations

§2118. Annual statements by fire insurers; assessments for expenses of associations

A. An association may require a statement to be furnished it annually by all fire insurance companies, associations, or underwriters writing fire insurance, regularly licensed and authorized to do business in the state, showing the gross amount of premiums received for insuring movable and immovable property against loss by fire in the city in which the association has its domicile, for the twelve months next preceding December thirty-first of each year. Only return premiums paid during the twelve months shall be deducted from the gross premiums. This statement shall be made on forms furnished by the association and shall be sworn to by the president, secretary, general agent, or manager of the fire insurance company, association, or underwriter. It shall be filed with the secretary of the fire insurance patrol association within sixty days after the close of the year which it covers.

B. To pay its expense, any association, through its board of directors or executive committee, may levy an assessment on all fire insurance companies, associations, or underwriters regularly licensed and authorized to do business in this state, in proportion to the several amounts of gross premiums received by each, less return premiums paid. This assessment shall be based on the estimated expenses for the current year, together with liabilities due, and shall never exceed two percent of the gross amount of premiums received, less return premiums paid. The assessment shall be paid at the time of the filing of the statement provided for in this Section.

Acts 1958, No. 125; Redesignated from R.S. 22:1558 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2119 - Delinquent members of associations; demand for statements and collection of assessments by commissioner of insurance

§2119. Delinquent members of associations; demand for statements and collection of assessments by commissioner of insurance

The secretaries of the various associations shall report to the commissioner of insurance all fire insurance companies, associations, or underwriters failing to make statements of the amount of premiums received as provided in R.S. 22:2118 or failing to pay the assessments levied pursuant to that Section, with a statement of the amount due by each. The commissioner of insurance shall make demand on the delinquent companies for the statements, and shall collect the amounts due by such delinquent companies. He shall pay over the sums so collected to the association. For this service, the commissioner of insurance shall deduct a fee of five percent of the amount collected and paid over.

Acts 1958, No. 125; Redesignated from R.S. 22:1559 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2120 - Revocation of license of delinquent members; reinstatement

§2120. Revocation of license of delinquent members; reinstatement

The commissioner of insurance shall revoke the license of any fire insurance company, association, or underwriter who fails to comply with his demands as provided in R.S. 22:2119 after fifteen days' written notice to do so and during such interval of fifteen days, the fire insurance company, association, or underwriter may urge any valid or legal reason why its license should not be revoked. The commissioner of insurance shall, at the expiration of the fifteen days, determine whether or not the licenses shall be revoked, and, if he decides in the affirmative, the revocation shall be self-operative. Reinstatements may be made at the discretion of the commissioner of insurance, provided the demands authorized to be made by him in R.S. 22:2119 have first been complied with.

Acts 1958, No. 125; Redesignated from R.S. 22:1560 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2131 - Definitions

PART II. LOUISIANA AUTOMOBILE THEFT AND

INSURANCE FRAUD PREVENTION AUTHORITY

§2131. Definitions

As used in this Part:

(1) "Authority" means the Louisiana Automobile Theft and Insurance Fraud Prevention Authority.

(2) "Board" means the board of directors of the Louisiana Automobile Theft and Insurance Fraud Prevention Authority.

(3) "Fund" means the automobile insurance theft and fraud prevention fund administered by the board of directors as a dedicated fund in the state treasury.

(4) "Motor vehicle" means every automobile or other motor vehicle which is self-propelled, other than trains and those propelled by electric power from overhead wires.

Acts 2004, No. 711, §1; Redesignated from R.S. 22:3201 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2132 - Authority; creation, powers

§2132. Authority; creation, powers

A. There is hereby created a public agency to be known as the Louisiana Automobile Theft and Insurance Fraud Prevention Authority, the purpose of which is to combat motor vehicle insurance fraud, including fraud by theft and other criminal acts.

B. The purposes, powers and duties of the authority shall be vested in and exercised by a board of directors.

C. The board of directors shall consist of the commissioner of insurance or his designee, the state treasurer or his designee, a representative of the Louisiana State Police Insurance Fraud and Auto Theft unit, the chairman of the Senate Committee on Insurance or his designee, the chairman of the House Committee on Insurance or his designee, and six members to be appointed as follows: four members shall be appointed by the commissioner, including two members representing purchasers of motor vehicle insurance in this state and two members representing motor vehicle insurers doing business in this state. Two members shall be appointed by the attorney general, both of whom shall represent law enforcement officials in this state. The commissioner shall serve as chairperson of the authority.

D. The members of the board of directors, except the commissioner of insurance or his designee, the state treasurer or his designee, the representative of the Louisiana State Police Insurance Fraud and Auto Theft unit, and the legislative members serving on the board, shall not be considered public employees by virtue of their service on the board of directors.

E. Members of the board shall serve without compensation for their service on the board, except that members of the board may receive reasonable reimbursement for necessary travel and expenses.

F. A majority of the members of the board shall constitute a quorum for the transaction of business at a meeting, or the exercise of a power or function of the authority. Notwithstanding any other law to the contrary, any action may be taken by the authority at a meeting upon a vote of the majority of the members present. The authority shall meet at the call of the chairperson or as may be provided in the bylaws of the authority. Meetings of the authority may be held anywhere within the state, and shall be open public meetings.

G.(1) The authority shall be within the Department of Insurance.

(2) A director and assistant director shall be selected by the board and serve at the pleasure of the commissioner of insurance, shall be considered public employees, and shall operate the daily affairs of the authority as specified herein and by the board.

(3) The attorney general or his designee shall serve as the authority's legal counsel.

H. The authority shall be subject to the provisions of law regarding public records (R.S. 44:1 et seq.), open meetings (R.S. 42:11 et seq.), and public bid (R.S. 38:2211 et seq.).

Acts 2004, No. 711, §1; Redesignated from R.S. 22:3202 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2133 - Authority; further powers and duties

§2133. Authority; further powers and duties

The authority shall have the powers necessary and convenient to implement and effectuate the purposes and provisions of this Part and the purposes of the authority and the powers delegated by other laws, including but not limited to the power to:

(1) Sue and be sued; have perpetual succession; make, execute and deliver contracts, conveyances, and other instruments necessary and convenient to the exercise of its powers; and to make and amend its bylaws by a majority vote of the board.

(2) Solicit and accept gifts, grants, donations, loans, and other assistance from any person or entity, private or public, or the federal, state, or local governments or any agency thereof, such gifts, grants, donations, loans, and other assistance to be immediately deposited upon receipt into the fund provided for in R.S. 22:2134(A).

(3) Establish programs in conjunction with other state agencies, local governing authorities, and law enforcement agencies for motor vehicle theft and insurance fraud prevention, detection and enforcement, which shall include the Attorney General's Criminal Division and Investigation Division.

(4) Make grants to other state agencies, local governing authorities, and law enforcement agencies for motor vehicle theft and insurance fraud prevention, detection and enforcement.

(5) Procure insurance against any loss in connection with its property, assets or activities.

(6) Deposit all monies received for the purposes of this Part into the Automobile Theft and Insurance Fraud Prevention Authority Fund, provided for in R.S. 22:2134.

(7) Contract for goods and services and engage personnel as is necessary, including the services of private consultants, auditors, and others for rendering professional services, as provided by law, payable out of any money of the fund legally available for such purpose. Additionally, the board may authorize the attorney general to contract for the services of ad hoc prosecutors or other legal assistance, payable out of any money of the fund legally available for such purpose.

(8) Indemnify and procure insurance indemnifying the members of the board from personal loss from liability resulting from an action or inaction of the board.

(9) Do all other things necessary and convenient to achieve the objectives and purposes of the authority of this Part.

Acts 2004, No. 711, §1; Redesignated from R.S. 22:3203 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2134 - Automobile Theft and Insurance Fraud Prevention Authority Fund

§2134. Automobile Theft and Insurance Fraud Prevention Authority Fund

A. There is hereby established a fund in the state treasury to be known as the "Automobile Theft and Insurance Fraud Prevention Authority Fund", hereafter referred to as the "fund", into which the state treasurer shall each fiscal year deposit the revenues received from those sources provided for by this Part and other sources as provided for by law after those revenues have been deposited in the Bond Security and Redemption Fund. Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state that become due and payable within each fiscal year, the treasurer, prior to placing such funds in the state general fund, shall pay into the fund an amount equal to the revenue generated from collection from those sources provided for by this Part and other sources as provided for by law. No expenditures shall be made from the fund unless first appropriated by the legislature. The monies in the trust fund shall be invested by the state treasurer in the same manner as monies in the state general fund. All interest earned on money from the fund and invested by the state treasurer shall be credited to the Automobile Theft and Insurance Fraud Prevention Authority Fund.

B. Any monies in the Automobile Theft and Insurance Fraud Prevention Authority Fund shall be administered only by the director of the authority, upon a majority vote of the board, in the following order of priority:

(1) To pay the costs of administration of the authority.

(2) To pay the costs of legal counsel.

(3) To achieve the purposes and objectives of this Part, which may include but not be limited to the following:

(a) Providing financial support to state or local law enforcement agencies, including but not limited to the office of attorney general, for motor vehicle theft and insurance fraud prevention, detection and enforcement.

(b) Providing financial support to state or local law enforcement agencies, including but not limited to the office of attorney general, for programs designed to reduce the incidence of motor vehicle theft and insurance fraud.

(c) Providing financial support to state and local prosecutors, including but not limited to the office of attorney general, for programs designed to reduce the incidence of motor vehicle theft and insurance fraud.

(d) Conducting educational and public awareness programs designed to inform the citizens of the state about methods of preventing motor vehicle theft and combating insurance fraud.

C. All monies in the Automobile Theft and Insurance Fraud Prevention Authority Fund shall be used only to enhance fraud prevention efforts as determined by the board.

Acts 2004, No. 711, §1; Redesignated from R.S. 22:3204 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 1013, §1, eff. July 1, 2010.



RS 22:2135 - Plan of operation

§2135. Plan of operation

A. The authority shall develop and implement a plan of operation upon the recommendations of the director.

B. The plan of operation shall include an assessment of the scope of the problem of motor vehicle theft and insurance fraud, including a determination of particular areas of the state where the problem is most severe, an analysis of various methods of combating the problem of motor vehicle theft and insurance fraud, a plan for providing financial support for efforts to combat motor vehicle theft and insurance fraud, and an estimate of funds required to implement the plan.

C. The authority shall report annually on or before March first to the House Committee on Insurance and the Senate Committee on Insurance on its activities in the preceding year.

Acts 2004, No. 711, §1; Redesignated from R.S. 22:3205 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2141 - Louisiana Consortium of Insurance and Financial Services; creation

PART III. LOUISIANA CONSORTIUM OF INSURANCE

AND FINANCIAL SERVICES

§2141. Louisiana Consortium of Insurance and Financial Services; creation

There is hereby created a public nonprofit unincorporated legal entity known as the "Louisiana Consortium of Insurance and Financial Services". The consortium shall be domiciled at Louisiana State University and Agricultural and Mechanical College at Shreveport. The consortium shall perform its functions under a plan of operation established under R.S. 22:2147 and shall exercise its powers through a board of directors with the advice and consent of an advisory committee.

Acts 1995, No. 710, §1, eff. Sept. 1, 1995; Redesignated from R.S. 22:1194 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2142 - Purpose

§2142. Purpose

The purpose of the consortium shall be to promote the development of academic courses in insurance and financial services, to encourage the establishment of a subspecialty degree program in insurance and financial services, and to develop, promote, and administer continuing education courses and professional development for the insurance industry.

Acts 1995, No. 710, §1, eff. Sept. 1, 1995; Redesignated from R.S. 22:1194.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2143 - Board of directors

§2143. Board of directors

A. The board of directors of the consortium shall consist of eleven persons serving terms as established in the plan of operation. The board shall be composed of five members representing the insurance industry and selected by the Financial Security Study Foundation of Louisiana, Incorporated, two persons selected by the commissioner of insurance, one member selected by the president of the Senate, one member selected by the speaker of the House of Representatives, and two members representing Louisiana State University at Shreveport selected by the chancellor. Legislative members shall serve as ex officio members only.

B. Members of the board shall serve without compensation but may be reimbursed for expenses incurred as members of the board of directors. Legislative members shall receive such per diem and expenses as provided for legislators during attendance of committee meetings.

C. The powers and duties of the board of directors shall be:

(1) To develop, promote, and administer the Louisiana Insurance and Financial Education Consortium.

(2) To provide direction and guidance to the advisory committee.

(3) To report periodically to the commissioner of insurance.

Acts 1995, No. 710, §1, eff. Sept. 1, 1995; Acts 2004, No. 286, §1; Redesignated from R.S. 22:1194.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2144 - Advisory committee

§2144. Advisory committee

A. The advisory committee of the consortium shall consist of nineteen members serving terms as established by the plan of operation. The committee shall be composed of:

(1) Thirteen members, representing the administration or the business and insurance faculty of the educational institutions listed below. One person shall be selected from each institution by the chancellor or president:

(a) Grambling State University at Grambling.

(b) Louisiana State University and Agricultural and Mechanical College at Baton Rouge.

(c) Louisiana State University and Agricultural and Mechanical College at Shreveport.

(d) Louisiana Tech University at Ruston.

(e) McNeese State University at Lake Charles.

(f) Nicholls State University at Thibodaux.

(g) Northeast Louisiana University at Monroe.

(h) Northwestern State University at Natchitoches.

(i) Southeastern Louisiana University at Hammond.

(j) Southern University and Agricultural and Mechanical College at Baton Rouge.

(k) Southern University and Agricultural and Mechanical College at Shreveport.

(l) The University of New Orleans.

(m) The University of Southwestern Louisiana at Lafayette.

(2) Six members selected by and representing the following organizations:

(a) Professional Insurance Agents of Louisiana.

(b) Independent Agents of Louisiana.

(c) Louisiana Association of Life Underwriters.

(d) Louisiana Insurers Conference.

(e) Louisiana Fire and Casualty Insurance Association.

(f) Louisiana Association of Independent Colleges and Universities.

B. Members of the committee shall serve without compensation, but may be reimbursed for expenses incurred as members of the committee.

Acts 1995, No. 710, §1, eff. Sept. 1, 1995; Redesignated from R.S. 22:1194.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2145 - Powers and duties of the consortium

§2145. Powers and duties of the consortium

The consortium shall:

(1) Provide direction, oversight, and information to consortium members.

(2) Increase the quality of standards for insurance and financial services practice and education in the state of Louisiana.

(3) Develop and offer to consortium members academic courses and curricula and continuing professional education in insurance and financial services.

(4) Develop means and mechanisms for increasing the public awareness of the issues and concerns of the insurance and financial services industry.

(5) Develop and provide means for delivering credit and noncredit instruction from qualified insurance professors to consortium members.

Acts 1995, No. 710, §1, eff. Sept. 1, 1995; Redesignated from R.S. 22:1194.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2146 - Powers and duties of the advisory committee

§2146. Powers and duties of the advisory committee

The advisory committee shall:

(1) Under the supervision and guidance of the board of directors, develop and implement policies, practices, and procedures for the daily operation of the consortium.

(2) Plan and implement strategies for the accomplishment of the purpose of the consortium.

(3) Report periodically to the board of directors.

Acts 1995, No. 710, §1, eff. Sept. 1, 1995; Redesignated from R.S. 22:1194.5 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2147 - Plan of operation

§2147. Plan of operation

A.(1) The consortium shall submit to the commissioner a plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable, and equitable administration of the consortium. The plan of operation and any amendments thereto shall become effective either upon the commissioner's written approval or thirty days after submission if he has not disapproved it.

(2) If at any time the consortium fails to submit suitable amendments to the plan, the commissioner may, after notice and public hearing, adopt and promulgate such reasonable rules as are necessary or advisable to effectuate the provisions of this Part. The rules shall continue in force until modified by the commissioner or superceded by a plan submitted by the consortium and approved by the commissioner.

B. The plan of operation shall:

(1) Establish the procedure for the election of officers of the board of directors for the consortium.

(2) Establish procedures whereby all the powers and duties of the consortium and the advisory committee under R.S. 22:2143 and 2144 will be performed.

(3) Establish the amount and method of reimbursing the members under R.S. 22:2143 and 2144.

(4) Establish regular places and times for meetings of the board of directors.

(5) Establish procedures for records to be kept of all financial transactions of the consortium, its agents, and the board of directors.

(6) Establish additional provisions necessary or proper for the execution of the powers and duties of the consortium.

Acts 1995, No. 710, §1, eff. Sept. 1, 1995; Redesignated from R.S. 22:1194.6 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2012, No. 271, §1.



RS 22:2148 - Funds

§2148. Funds

A. The consortium is authorized to apply for, contract for, receive, and expend for its purposes any appropriation or grant from the state, its political subdivisions, the federal government, or any other public or private source.

B. To assist financially with the exercise of the functions and duties provided in R.S. 22:2145 and 2146, state appropriations are hereby authorized in such amounts as may be necessary.

C. The funds for the operations of the consortium, over and above such funds as are now or may hereafter be made available by law or otherwise may be appropriated by the legislature from the state general fund from year to year.

D. The books and records of the consortium shall be subject to audit by the legislative auditor.

Acts 1995, No. 710, §1, eff. Sept. 1, 1995; Redesignated from R.S. 22:1194.7 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2161 - Louisiana Health Care Commission; creation

PART IV. LOUISIANA HEALTH CARE COMMISSION

§2161. Louisiana Health Care Commission; creation

A. There is hereby created the Louisiana Health Care Commission within the Department of Insurance. The commission shall be domiciled in Baton Rouge, and its members shall serve for terms of two years. The functions, duties, and responsibilities of the commission shall be to review and study the availability, affordability, and delivery of quality health care in the state. The commission shall specifically examine the rising costs of health care in the state, including but not limited to the cost of administrative duplication, the costs associated with excess capacity and duplication of medical services, and the costs of medical malpractice and liability and shall examine the adequacy of consumer protections, as well as the formation and implementation of insurance pools that better assure citizens the ability to obtain health insurance at affordable costs and encourage employers to obtain health care benefits for their employees by increased bargaining power and economies of scale for better coverage and benefit options at reduced costs. Further, the commission shall examine the implementation issues related to national health care reform initiatives. Of the members of the commission, three members shall be appointed from a list of nominees submitted by the governing boards of state colleges and universities and by a dean from the business schools represented by the Louisiana Association of Independent Colleges and Universities. One member of the Senate Committee on Insurance shall be appointed by the president of the Senate and one member of the House Committee on Insurance shall be appointed by the speaker of the House of Representatives to the commission to act as ex officio, nonvoting members. One member of the commission shall be appointed by the secretary of the Louisiana Department of Health. The commissioner of insurance shall appoint five at-large members to the commission. The remainder of the members shall be appointed by the commissioner of insurance from a list of nominees, one nominee to be submitted by each of the following:

(1) The Louisiana Insurers' Conference.

(2) Louisiana Association of Health Plans.

(3) America's Health Insurance Plans.

(4) A domestic mutual, nonprofit health service and indemnity company.

(5) Louisiana State Medical Society.

(6) Louisiana Association for Justice.

(7) Health Agents for America.

(8) Agenda for Children.

(9) Independent Insurance Agents & Brokers of Louisiana.

(10) AARP Louisiana.

(11) The National Federation of Independent Businesses.

(12) Repealed by Acts 2012, No. 271, §2.

(13) Louisiana Independent Pharmacies Association.

(14) AARP, the nominee of which shall be a volunteer representative.

(15) Louisiana Association of Business and Industry.

(16) Louisiana Health Plan.

(17) NAIFA Louisiana.

(18) League of Women Voters.

(19) Louisiana Hospital Association.

(20) Louisiana Primary Care Association.

(21) Repealed by Acts 2014, No. 90, §2.

(22) A domestic commercial health insurance issuer.

(23) Chiropractic Association of Louisiana.

(24) Louisiana AFL-CIO.

(25) Louisiana Physical Therapy Association.

(26) Louisiana State Nurses Association.

(27) Louisiana Dental Association.

(28) Louisiana Nursing Home Association.

(29) Louisiana's Medicare Peer Review Organization as designated by the Health Care Financing Administration.

(30) Louisiana Business Group on Health.

(31) Louisiana Association of Health Underwriters.

(32) Louisiana Psychological Association.

(33) Optometry Association of Louisiana.

(34) Repealed by Acts 2012, No. 271, §2.

(35) National Medical Association.

(36) National Association for the Advancement of Colored People.

(37) Repealed by Acts 2012, No. 271, §2.

(38) Louisiana Council on Human Relations.

(39) National Dental Association.

B. The commissioner of insurance, or his designee, shall serve ex officio on the commission and the commissioner shall appoint a chairman and vice chairman to serve terms of two years.

C. Each appointment by the commissioner shall be confirmed by the Senate.

D. The members of the commission shall serve without compensation.

E. Vacancies in the offices of the members shall be filled in the same manner as the original appointments for the unexpired portion of the term of the office vacated.

F. A quorum for the transaction of business by the commission shall be forty percent of the membership of the commission. All official actions of the commission shall require the affirmative vote of a majority of a quorum of the commission present and voting during meetings of the commission.

G. The commission shall meet twice in any one calendar year and may meet on the call of the chairman or upon the request of any three members.

H. The commission shall serve as an advisory body to the commissioner and shall submit to the commissioner its recommendations on all matters which it is charged to examine pursuant to Subsection A of this Section. The commission may conduct public hearings to receive testimony about the availability and affordability of health care in the state. The commission shall also be permitted to receive further information and testimony from regional and national experts on health care access issues.

I. The commissioner shall submit a yearly report on health care and health insurance, which takes into consideration the recommendations, actions, and studies of the commission, to the legislature prior to each annual regular session.

J. The commissioner may employ such persons, including experts, as necessary to carry out the provisions of this Part and may fix the compensation of technical, professional, and clerical employees as needed for the commission to complete its work. Any such employee shall be compensated from the budget of the commissioner. The commission shall employ a director and an assistant director, who shall be appointed by the commission subject to the approval of the commissioner of insurance. The director and assistant director shall be in the unclassified service. All employees of the commission shall be under the direction and supervision of the commissioner of insurance.

Acts 1992, No. 1068, §1; Acts 1993, No. 665, §1; Acts 1995, No. 594, §1; Acts 1997, No. 869, §1; Acts 1999, No. 446, §1, eff. July 1, 1999; Acts 1999, No. 885, §3, eff. June 30, 1999; Acts 2001, No. 67, §1, eff. May 24, 2001; Acts 2004, No. 495, §§1, 2; Redesignated from R.S. 22:9 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §§1, 2; Acts 2014, No. 90, §§1, 2.



RS 22:2171 - Louisiana Property and Casualty Insurance Commission

PART V. LOUISIANA PROPERTY AND CASUALTY

INSURANCE COMMISSION

§2171. Louisiana Property and Casualty Insurance Commission

A. The legislature hereby creates the Louisiana Property and Casualty Insurance Commission within the Department of Insurance. The functions, duties, and responsibilities of the commission shall be to review and examine the availability and affordability of property and casualty insurance in the state of Louisiana. Further, the commission shall undertake a comprehensive study and provide oversight and enforcement recommendations of the effectiveness of law enforcement and implementation of programs aimed at enforcement throughout the state of those laws and programs which affect automobile insurance rates.

B. The commission shall be domiciled in the city of Baton Rouge and its members shall serve for terms of two years.

C. The commission shall consist of the following members:

(1) The governor or his designee.

(2) The deputy commissioner for consumer advocacy.

(3) The assistant secretary of the Department of Public Safety and Corrections, office of motor vehicles, or his designee.

(4) The attorney general or his designee.

(5) A representative of the Louisiana Association of Fire and Casualty Companies, selected by its governing body, or his designee.

(6) The president of the Louisiana District Attorneys Association or his designee.

(7) A representative of the Property Casualty Insurers Association of America, selected by its governing body, or his designee.

(8) A representative of the Louisiana Surplus Line Association, selected by its governing body, or his designee.

(9) Two members of the House Committee on Insurance selected by its chairman.

(10) Two members of the Senate Committee on Insurance selected by its chairman.

(11) One consumer representative selected by the speaker of the House of Representatives.

(12) One consumer representative selected by the president of the Senate.

(13) A representative of the Independent Insurance Agents & Brokers of Louisiana.

(14) A representative of the Professional Insurance Agents of Louisiana.

(15) The executive director of the Louisiana Highway Safety Commission or his designee.

(16) A representative of the Property Insurance Association of Louisiana appointed by its governing committee or his designee.

(17) A representative of the Louisiana Workers' Compensation Corporation appointed by its board of directors or his designee.

(18) A representative of the Louisiana Workforce Commission, office of workers' compensation or his designee, appointed by the executive director.

(19) The commissioner of insurance or his designee.

(20) A representative of the National Association of Mutual Insurance Companies.

(21) A representative of law enforcement or his designee, selected jointly by the superintendent of state police, the secretary of the Department of Public Safety and Corrections, the president of the Louisiana Association of Chiefs of Police, and the president of the Louisiana Sheriffs' Association.

(22) One member selected by the commissioner of insurance.

D. The commission shall consist of ad hoc committees to study property and casualty insurance, including but not limited to the areas of automobile insurance, homeowners insurance, and workers' compensation insurance. The commissioner of insurance shall appoint a chairperson and a vice chairperson for the commission and a chairperson and vice chairperson for each ad hoc committee.

E. The automobile insurance ad hoc committee shall consist of the following members:

(1) The commissioner of insurance or his designee.

(2) The governor or his designee.

(3) The representative of the National Association of Mutual Insurance Companies.

(4) The assistant secretary of the Department of Public Safety and Corrections, office of motor vehicles, or his designee.

(5) The attorney general or his designee.

(6) The representative of the Property Casualty Insurers Association of America or his designee.

(7) The representative of the Louisiana Association of Fire and Casualty Companies or his designee.

(8) The president of the Louisiana District Attorneys Association or his designee.

(9) The executive director of the Louisiana Highway Safety Commission.

(10) Two members of the Senate Committee on Insurance selected by its chairman.

(11) Two members of the House Committee on Insurance selected by its chairman.

(12) One consumer representative selected by the speaker of the House of Representatives.

(13) One consumer representative selected by the president of the Senate.

(14) A representative of the Independent Insurance Agents & Brokers of Louisiana.

(15) A representative of the Professional Insurance Agents of Louisiana.

(16) Repealed by Acts 2007, No. 459, §3, eff. Jan. 1, 2008.

(17) Repealed by Acts 2012, No. 271, §2.

(18) The representative of law enforcement or his designee.

F. The homeowners ad hoc committee shall consist of the following members:

(1) The governor or his designee.

(2) The commissioner of insurance or his designee.

(3) Two members of the Senate Committee on Insurance selected by its chairman.

(4) Two members of the House Committee on Insurance selected by its chairman.

(5) A representative of the Independent Insurance Agents & Brokers of Louisiana.

(6) A representative of the Professional Insurance Agents of Louisiana.

(7) The representative of the National Association of Mutual Insurance Companies.

(8) One consumer representative selected by the speaker of the House of Representatives.

(9) One consumer representative selected by the president of the Senate.

(10) A representative of the Property Insurance Association of Louisiana appointed by its governing committee or its designee.

(11) The representative of the Louisiana Association of Fire and Casualty Companies or his designee.

(12) The representative of the Property Casualty Insurers Association of America or his designee.

G. The workers' compensation insurance ad hoc committee shall consist of the following members:

(1) The governor or his designee.

(2) The commissioner of insurance or his designee.

(3) Two members of the Senate Committee on Insurance selected by its chairman.

(4) Two members of the House Committee on Insurance selected by its chairman.

(5) A representative of the Independent Insurance Agents & Brokers of Louisiana.

(6) A representative of the Professional Insurance Agents of Louisiana.

(7) The representative of the National Association of Mutual Insurance Companies.

(8) One consumer representative selected by the speaker of the House of Representatives.

(9) One consumer representative selected by the president of the Senate.

(10) A representative of the Louisiana Workers' Compensation Corporation appointed by its board of directors or his designee.

(11) A representative of the Louisiana Workforce Commission, office of workers' compensation or his designee, appointed by the executive director.

(12) The representative of the Property Casualty Insurers Association of America or his designee.

(13) Repealed by Acts 2012, No. 271, §2.

H. The members of the commission shall serve without compensation, and their terms shall be for two years.

I. Any vacancies on the commission shall be filled in the same manner as the original appointments for the unexpired portion of the term of the vacated appointment.

J. A majority of the members of the commission shall constitute a quorum for the transaction of business. A majority of the members of an ad hoc committee shall constitute a quorum for the transaction of business of the ad hoc committee. All official actions of the commission or any ad hoc committee shall require the affirmative vote of a majority of the members of the commission or ad hoc committee present and voting during meetings of the commission or ad hoc committee. The commission shall meet twice annually in any one calendar year and the ad hoc committees may meet on the call of the chairperson of the commission or of the ad hoc committee, or upon the request of any three members of the ad hoc committee.

K.(1) The commission shall submit to the governor, the Louisiana Legislature, and the commissioner of insurance on an annual basis prior to the convening of each regular legislative session an annual report on their actions, studies, findings, and recommendations of those laws and projects affecting property and casualty insurance.

(2)(a) The commission shall conduct all meetings and hearings, in accordance with R.S. 42:11 et seq., to receive testimony about that information it is charged with gathering. The commission shall also be permitted to receive further information and testimony from regional and national experts on insurance rating issues. The commission shall study ways to give incentives to those communities that have a greater enforcement rate over laws that directly or indirectly affect insurance rates in that community and state.

(b) All state and local agencies and political subdivisions shall cooperate with the commission and assist it in the gathering of information when requested. All materials in the possession or control of the commission or its employees shall be considered public records pursuant to R.S. 44:1 et seq.

L. The commissioner of insurance shall appoint a director and an assistant director with the consent of the Senate who shall serve at the pleasure of the commissioner. The commissioner of insurance may also employ such persons, including two unclassified employees, as necessary to carry out the provisions of this Section and may establish the compensation of technical, professional, and clerical employees as needed for the commission to accomplish its work. Any such employee shall be compensated from the budget of the commissioner. All of the employees of the commission shall be under the direction and supervision of the commissioner of insurance.

Acts 1997, No. 1433, §1; Acts 1999, No. 885, §§1, 3, eff. June 30, 1999; Acts 2001, No. 187, §1, eff. July 1, 2001; Acts 2003, No. 590, §§1 and 2; Acts 2007, No. 459, §§1 and 3, eff. Jan. 1, 2008; Redesignated from R.S. 22:15 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2012, No. 271, §§1, 2; Acts 2012, No. 317, §1; Acts 2014, No. 223, §1.



RS 22:2181 - Establishment of the Louisiana State University Health Sciences Center Health Maintenance Organization

PART VI. LOUISIANA STATE UNIVERSITY HEALTH SCIENCES

CENTER HEALTH MAINTENANCE ORGANIZATION

§2181. Establishment of the Louisiana State University Health Sciences Center Health Maintenance Organization

A. The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College may create a health maintenance organization, to be called the Louisiana State University Health Sciences Center Health Maintenance Organization, which shall include all hospitals, clinics, and such medical service provider organizations as shall be established by or under the direct control of the Louisiana State University Health Sciences Center.

B. Subject to the approval of the commissioner of insurance, the chancellor of the Louisiana State University Health Sciences Center may promulgate rules and regulations, in accordance with the procedures provided in R.S. 17:1519.2(D), to create the Louisiana State University Health Sciences Center Health Maintenance Organization and to institute some collection of payment from the enrollees of the Louisiana State University Health Sciences Center Health Maintenance Organization. Such rules and regulations shall provide for a board of the organization which represents both patients and health care professionals. Such rules and regulations shall specify the organizational features of the organization which shall, except for minimum financial requirements and the requirements for incorporation, comply with the provisions of Subpart I of Part I of Chapter 2 of this Title, R.S. 22:241 et seq. The minimum financial requirements and the requirements for incorporation provided in such Subpart I for health maintenance organizations, are hereby waived for the organization created as provided in this Section.

C. The rules and regulations for which provision is made in Subsection B of this Section shall further provide for the organization membership by enrollees in the Louisiana State University Health Sciences Center Health Maintenance Organization.

D. All health care providers on staff at any hospital as described in this Section shall be entitled to participate as providers in this health maintenance organization.

E. The rates charged for services by the Louisiana State University Health Sciences Center Health Maintenance Organization shall be based on actuarially derived costs of providing care to the same population as certified by the Louisiana Department of Health.

F. The Louisiana State University Health Sciences Center Health Maintenance Organization shall be limited to persons eligible for Medicaid or eligible for enrollment in a managed care plan pursuant to the state Medicaid plan and pursuant to Title XIX (Medicaid) of the Social Security Act or a successor to the Medicaid program.

G. The Louisiana State University Health Sciences Center Health Maintenance Organization shall enter into a contract with any willing provider licensed by the Louisiana State Board of Medical Examiners or the Louisiana State Board of Dental Examiners to provide primary care services delivered in an outpatient setting including medical and surgical services. Such providers shall satisfy the standards that are established as part of the approved managed care plan relating to quality, utilization, and accessibility of services.

H. All Medicaid managed care plans implemented as part of this Section shall be limited to programs implemented by the Louisiana Department of Health in accordance with state law.

I. All Medicaid managed care plans implemented as part of this Section shall be subject to approval by the commissioner of insurance and legislative approval as set forth in R.S. 17:1519.2(D).

J. The rules and regulations shall provide that persons eligible for enrollment shall have the freedom to choose among all health maintenance organizations providing services to such persons, shall insure that such persons are informed of their right to choose, and shall provide a process through which persons who fail to make a choice are assigned to one of the health maintenance organizations authorized and eligible to provide services to such persons.

Acts 1997, No. 3, §2, eff. July 1, 1997; Acts 1999, No. 802, §2, eff. July 2, 1999; Redesignated from R.S. 22:3021 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2182 - Traditional providers access retained

§2182. Traditional providers access retained

The establishment of the Louisiana State University Health Sciences Center Health Maintenance Organization shall not interrupt the patient-doctor relationship that has been established by non-Louisiana State University Health Sciences Center admitting providers. Persons eligible for Medicaid, the uninsured, and medically indigent residents of the state and others in need of medical care shall retain access to traditional providers of medical care who are licensed by the Louisiana State Board of Medical Examiners and the Louisiana State Board of Dentistry.

Acts 1997, No. 3, §2, eff. July 1, 1997; Acts 1999, No. 802, §2, eff. July 2, 1999; Redesignated from R.S. 22:3022 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2186 - Confidentiality

PART VII. LOUISIANA MANDATED HEALTH BENEFITS COMMISSION

§2186. Repealed by Acts 2016, No. 45, §3.



RS 22:2186.1 - Repealed

§2186.1. Repealed by Acts 2016, No. 45, §3.



RS 22:2187 - Louisiana Mandated Health Benefits Commission

PART VIII. LOUISIANA MANDATED HEALTH BENEFITS COMMISSION

§2187. Louisiana Mandated Health Benefits Commission

A. The Louisiana Mandated Health Benefits Commission is hereby created and shall exercise its powers, duties, functions, and responsibilities in the manner provided in R.S. 36:802. The commission shall be staffed by the office of health, life, and annuity within the Department of Insurance.

B. The commission shall be comprised of the following members:

(1) The chairman of the House Committee on Insurance or his designee.

(2) The chairman of the Senate Committee on Insurance or his designee.

(3) The commissioner of administration or his designee.

(4) Two persons appointed by the commissioner of insurance.

C. Members of the commission shall serve on an ex officio basis except that the two persons appointed by the commissioner of insurance shall serve terms concurrent with that of the commissioner of insurance.

D. The commission shall conduct its duties under the direction of the commissioner of insurance. The commission shall elect its own chair, who shall preside at meetings, and its own vice chair, who shall preside in the absence of the chair. The commission shall conduct its business according to Robert's Rules of Order. A quorum for conducting business shall be a majority of the members. All members shall be voting members.

E. The commissioner of insurance shall have the authority, in addition to the authority of the chairman of the commission, to order the commission to convene to conduct its business.

F. Pursuant to 42 U.S.C. 18031(d)(3)(B), the annual cost of any mandated benefit in excess of Essential Health Benefits, hereinafter referred to as "EHBs", for Qualified Health Plans, hereinafter referred to as "QHPs", shall be a legal obligation of the state of Louisiana and shall be defrayed by the state through direct reimbursement to any health insurance issuer entitled to such reimbursement pursuant to 42 U.S.C. 18031(d)(3)(B).

G. The duties of the commission shall include:

(1) Reviewing proposed legislation in any session of the legislature to determine if the legislation creates a mandated health benefit that would require the state to defray the costs of the mandate for QHPs in excess of EHBs pursuant to 42 U.S.C. 18031(d)(3)(B). The commission shall give full consideration to relevant implementing regulations in Title 45 of the Code of Federal Regulations.

(a) After reviewing such proposed legislation, the commission, if it determines that a mandate for QHPs is in excess of EHBs, shall, in consultation with the Department of Insurance, notify the House and Senate committees on insurance of the commission's determination that a mandate has been proposed and shall provide an actuarial cost projection for the cost of the proposed mandate for QHPs and non-QHPs.

(b) In the event that the legislature enacts a mandate that is in excess of EHBs, the commission shall determine, pursuant to the review process specified in this Paragraph, what the cost of the enacted mandate is to all QHPs and shall, by majority vote in an open meeting, adopt an actuarially sound cost estimate for the first plan or policy year for the mandate in excess of EHBs for all QHPs in this state.

(c) Following the adoption of the cost estimate by majority vote, the commission shall tender the cost estimate to the division of administration, the speaker of the House of Representatives, the president of the Senate, and the chairman of the House Committee on Appropriations, the chairman of the House Committee on Insurance, the chairman of the Senate Committee on Finance, and the chairman of the Senate Committee on Insurance.

(d) For any policy or plan years following the initial effective policy or plan year, the commission shall include historical experience of the cost of the mandate in excess of EHBs in its deliberative process.

(e) Following adoption of the cost estimate, the commission shall, in conjunction with the Department of Insurance, give formal notice of such adoption in the State Register.

(2) Conducting the review process specified in this Subsection for any mandate that was enacted after December 31, 2011, and if determined to be a mandate in excess of EHBs for QHPs, the commission shall follow the process for adoption of the cost of the enacted mandate in the manner prescribed in Subparagraphs (1)(b) through (e) of this Subsection.

(3) Promulgating rules and regulations pursuant to the Administrative Procedure Act.

(4) Any functions necessary and proper for the completion of the duties specified in this Subsection.

H. Any health insurance issuer that issues QHPs shall have the right to appear and be heard and to submit information to the commission for consideration in the performance of the duties of the commission.

I. Any health insurance issuer that objects to the adoption of the cost estimate pursuant to Subsection G of this Section shall have the right to file an appeal in the Nineteenth Judicial District Court of the state of Louisiana within thirty days of the adoption of the cost estimate in open meeting.

J. For purposes of this Section, "health insurance issuer" means an entity subject to the insurance laws and regulations of this state, or subject to the jurisdiction of the commissioner, that contracts or offers to contract to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services, including through a health benefit plan, and shall include a sickness and accident insurance company, a health maintenance organization, a preferred provider organization or any similar entity, or any other entity providing a plan of health insurance or health benefits.

Acts 2016, No. 45, §1.



RS 22:2191 - Hearings

CHAPTER 12. ADMINISTRATIVE ORDERS, HEARINGS

AND APPEALS

§2191. Hearings

A. The division of administrative law shall hold a hearing in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., and shall hold a hearing under either of the following circumstances:

(1) If required by any provision of this Code.

(2) Upon written demand for a hearing made by any person aggrieved by any act, order of the commissioner, or failure of the commissioner of insurance to act, if such failure is deemed an act under any provision of this Code, or by any report, promulgation, or order of the commissioner of insurance other than an order on a hearing of which such person was given actual notice or at which such person appeared as a party, or order pursuant to the order on such hearing.

B.(1) Any such demand for a hearing shall be filed with the division of administrative law and with the commissioner within thirty days after notice of such act or order is mailed, faxed, or delivered to the aggrieved party at his last known address specifying in what respects such person is so aggrieved and the grounds to be relied upon as basis for the relief to be demanded at the hearing. The aggrieved person shall reference the particular sections of the statutes and rules involved, shall provide a short and plain statement of matters asserted for review, and shall attach a copy of any order or decision of the commissioner for review.

(2) The division of administrative law shall hold such hearing demanded within thirty days after receipt of the demand, unless postponed by mutual consent, or upon motion of either party for good cause shown or as ordered by the division of administrative law. In no circumstance shall this hearing be held later than sixty days from the date of the original demand for the hearing unless otherwise agreed upon by all parties.

C. This Chapter shall not apply to public hearings held by the commissioner unless otherwise provided. The commissioner may promulgate procedures, rules, and regulations for the conduct of any public hearing in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

Acts 1958, No. 125. Amended by Acts 1964, No. 150, §1; Acts 1992, No. 695, §1; Redesignated from R.S. 22:1351 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2012, No. 271, §1.



RS 22:2192 - Repealed by Acts 2009, No. 317, §2.

§2192. Repealed by Acts 2009, No. 317, §2.



RS 22:2193 - Hearing place, public

§2193. Hearing place

All division of administrative law hearings shall be held at the place designated by the division of administrative law and in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

Acts 1958, No. 125; Redesignated from R.S. 22:1353 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.



RS 22:2194 - Notice of hearing

§2194. Notice of hearing

A. Notice of any division of administrative law hearing shall be issued by the division of administrative law in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

B.(1) If notice of a hearing would be required to be given to more than one hundred persons, in lieu of the notice provided for in Subsection A of this Section and for the purposes of Part IV of Chapter 7 of this Title, R.S. 22:1961 et seq., only, the division of administrative law may give notice of the hearing by publishing the notice in a daily newspaper in each of the congressional districts of the state at least once each week during the four weeks immediately preceding the week in which the hearing is to be held.

(2) Any such published notice shall state the time and place of the hearing and shall specify the matters to be considered at the hearing.

Acts 1958, No. 125. Amended by Acts 1960, No. 153, §1; Redesignated from R.S. 22:1354 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.



RS 22:2195 - Notice of wrongful conduct; opportunity to show cause

§2195. Notice of wrongful conduct; opportunity to show cause

If any person is entitled to a hearing pursuant to any provision of this Code, the commissioner shall issue a notice of wrongful conduct prior to the taking of any regulatory action. The notice shall contain allegations of fact describing the wrongful conduct and cite the provisions of law that the commissioner deems to have been violated. The notice shall also inform the person of the opportunity to show cause, in a manner specified in the notice, as to why regulatory action should not be taken.

Acts 1958, No. 125; Redesignated from R.S. 22:1355 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2015, No. 15, §1, eff. May 26, 2015.



RS 22:2196 - Repealed by Acts 2009, No. 317, §2.

§2196. Repealed by Acts 2009, No. 317, §2.



RS 22:2197 - Non-attendance

§2197. Non-attendance

The validity of any hearing held in accordance with the notice thereof shall not be affected by failure of any person to attend or to remain in attendance.

Acts 1958, No. 125; Redesignated from R.S. 22:1357 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2198 - Procedure and subpoena power of commissioner

§2198. Procedure and subpoena power of commissioner

A. The commissioner of insurance or other employee designated by him for that purpose, shall have power to compel the attendance of any person by subpoena at a hearing or investigation proceeding, to administer oaths and to examine any person under oath concerning the business, conduct, or affairs of any company or persons subject to the provisions of this Code, and in connection therewith to require the production of any books, records, or papers relative to a hearing, inquiry, or investigation.

B. If a person subpoenaed to attend such hearing, proceeding, or investigation fails to obey the command of the subpoena without reasonable excuse, or if a person in attendance upon such inquiry shall without reasonable cause, refuse to be sworn or to be examined or to answer a question or to produce a book or paper when ordered to do so by the person conducting such hearing, or if any person fails to perform any act required hereunder to be performed, he shall be required to pay a penalty of not less than one hundred dollars nor more than two thousand dollars at the discretion of the court, to be recovered in the name of the people of the state of Louisiana by the district attorney of the parish in which the violation occurs, and the penalty so recovered, less costs of court and expenses of the district attorney to be fixed by the court, shall be paid to the office of the commissioner of insurance.

C. When any person neglects or refuses without reasonable cause to obey a subpoena issued by the commissioner of insurance, or refuses without reasonable cause to testify, or to be sworn or to produce any book or paper described in the subpoena, the commissioner may file a petition against such person in the district court of the parish in which the testimony is desired to be or has been taken or has been attempted to be taken, briefly setting forth the fact of such refusal or neglect and attaching a copy of the subpoena and the return of service thereon and applying for an order requiring such person to attend, testify, or produce the books or papers before the commissioner or the employee designated by him to hold a hearing, at such time or place as may be specified in such order. Such court, either during the term of court or vacation, upon filing of such petition, either before or after notice to such person, may, in the judicial discretion of such court, order the attendance of such person, the production of books and papers, and the giving of testimony before the commissioner or the person designated by him to conduct a hearing. If such person shall fail or refuse to obey the order of the court and it shall appear to the court that the failure or refusal of such person to obey its order is willful, and without lawful excuse, the court shall punish such person by fine or imprisonment in the parish jail, or both, as the nature of the case may require, as is now, or as may hereafter be lawful for the court to do in cases of contempt of court.

D. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before the parish courts of this state. When a witness is subpoenaed by, or testifies at the instance of the commissioner or other person designated by him, such fees shall be paid in the same manner as other expenses of the insurance department. When a witness is subpoenaed or testifies at the instance of any other party to such hearing, the cost of the subpoena, subpoena duces tecum and the fee of the witness shall be borne by the party at whose instance the witness is summoned.

Acts 1958, No. 125. Amended by Acts 1964, No. 153, §1; Redesignated from R.S. 22:1358 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.



RS 22:2199 - Repealed by Acts 2009, No. 317, §2.

§2199. Repealed by Acts 2009, No. 317, §2.



RS 22:2200 - Repealed by Acts 2009, No. 317, §2.

§2200. Repealed by Acts 2009, No. 317, §2.



RS 22:2201 - Repealed by Acts 2009, No. 317, §2.

§2201. Repealed by Acts 2009, No. 317, §2.



RS 22:2202 - Repealed by Acts 2009, No. 317, §2.

§2202. Repealed by Acts 2009, No. 317, §2.



RS 22:2203 - Repealed by Acts 2009, No. 317, §2.

§2203. Repealed by Acts 2009, No. 317, §2.



RS 22:2204 - Stay of action on review

§2204. Stay of action on review

A. A demand for a hearing or a hearing proceeding shall not stay any order issued by the commissioner or stay any action taken or proposed to be taken by the commissioner of insurance under the act or order complained of unless a stay is granted by the division of administrative law at a hearing held as part of the proceedings in accordance with the Administrative Procedure Act, R.S. 49:950. Any stay must be requested by the party seeking a hearing.

B. A stay shall not be granted by the division of administrative law in any case where the granting of a stay would tend to injure the public interest. In granting a stay, the court may require of the person taking the action such security or other conditions as it deems proper and in accordance with the Administrative Procedure Act, R.S. 49:950.

Acts 1958, No. 125; Acts 1993, No. 956, §1; Redesignated from R.S. 22:1364 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.



RS 22:2205 - Appeal

§2205. Appeal

All appeals from a decision of the division of administrative law shall be in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

Acts 1958, No. 125; Redesignated from R.S. 22:1365 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2012, No. 271, §1.



RS 22:2206 - Use of injunctive process

§2206. Use of injunctive process

Notwithstanding any law to the contrary, the commissioner is empowered to seek the enforcement of any lawful written order or to secure the prevention or discontinuance of any violation of a prohibitory or mandatory licensing provision of this Code by legal action for injunction which may be filed in the district court in either the parish of East Baton Rouge or the parish in which the offender is domiciled, and he shall be represented in such actions by the attorney general or the attorney for his department.

Added by Acts 1966, No. 214, §1; Redesignated from R.S. 22:1366 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2012, No. 271, §1.



RS 22:2207 - Writ of mandamus

§2207. Writ of mandamus

Nothing contained in this Chapter shall deprive a person of his right, or delay the exercise of such right, to seek a writ of mandamus compelling the commissioner of insurance to perform a ministerial duty as established by law where it is alleged that the commissioner of insurance is fraudulently or not impartially fulfilling his duties, or where the delay involved in obtaining ordinary relief may cause injustice. No provision of this Chapter shall be a bar to, or grounds for delay, continuance, or deferral of the prompt adjudication of a petition for writ of mandamus directing the commissioner of insurance to do his duty.

Added by Acts 1979, No. 256, §1; Redesignated from R.S. 22:1367 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2208 - Administrative hearings

§2208. Administrative hearings

As provided in Chapter 13-B of Title 49 of the Louisiana Revised Statutes of 1950, R.S. 49:991 et seq., the division of administrative law shall conduct any hearings required by any provision of this Chapter.

Acts 2003, No. 933, §1; Redesignated from R.S. 22:1368 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2012, No. 271, §1.



RS 22:2221 - Pilot programs; Department of Insurance; establishment

CHAPTER 13. PILOT PROGRAMS AND DATABASES

PART I. PILOT PROGRAMS

§2221. Pilot programs; Department of Insurance; establishment

The Louisiana Workforce Commission and the Department of Insurance, conjunctively, after consultation with the office of workers' compensation administration in the Louisiana Workforce Commission, are hereby authorized to establish no more than five pilot health insurance programs, which may consist of groups or associations of employers for twenty-four-hour insurance coverage. The pilot program shall monitor the medical, hospital, and remedial care of employees and the provision of prompt, effective care and earlier restoration of earning capacity without diminution of the quality of that care of the injured or disabled employee. In order to implement the pilot health insurance program for employees, the Louisiana Workforce Commission and the Department of Insurance, conjunctively, shall:

(1) Initiate an initial pilot project for reimbursement to hospitals on diagnostic-related groups upon determination that it is cost-effective and a statistically valid method for reimbursement.

(2) Establish alternate delivery systems using a health maintenance organization model, which includes physician fees, competitive bidding, or capitation models.

(3) Provide for the selection of providers of medical, hospital, and remedial care and utilization review procedures established pursuant to R.S. 40:2725 to control the utilization of care by physicians providing treatment pursuant to R.S. 23:1121 through 1212.

(4) Establish by written agreement all appropriate fees for medical, hospital, and remedial care pursuant to pertinent workers' compensation laws.

(5) Promote effective and timely utilization of medical, hospital, and remedial care of and by insured persons under the pilot program.

(6) Coordinate the duration of payment of disability benefits with a determination by qualified participating providers of medical, hospital, or remedial care.

(7) Establish other methods of monitoring the reduction of costs within the workers' compensation system for health and disability care while maintaining a quality of care.

(8) Provide public input and comment concerning the benefits, deductibles, pre-existing conditions exclusions, and related components of the health care portion of the twenty-four-hour employee insurance pilot program.

Acts 1993, No. 656, §1; Acts 1997, No. 1097, §1, eff. July 14, 1997; Redesignated from R.S. 22:21 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2012, No. 271, §1.



RS 22:2222 - Pilot program; certain provisions

§2222. Pilot program; certain provisions

A. The Louisiana Workforce Commission and the Department of Insurance, conjunctively, may negotiate and enter into such contracts or agreements as may be necessary or appropriate to implement the pilot program herein.

B. The Louisiana Workforce Commission and the Department of Insurance, conjunctively, may also accept grants and monies from any source as allowed by law and may expend such grants and monies for the purposes of the program.

C.(1) No provision of the pilot program shall vary the methods for calculating weekly payments for disability compensation required under R.S. 23:1221 et seq.

(2) No provision of the pilot program shall limit or abrogate the right to a hearing concerning benefits, coverage, or quality of care under state law. Furthermore, each pilot program shall incorporate within its terms all provisions of the Louisiana Workers' Compensation law including but not limited to the employee's rights with respect to selection of health care providers.

(3) Except as otherwise provided in Paragraph (2) of this Subsection, all pilot health insurance programs under this Section shall be subject to the provisions of R.S. 23:1121 through 1127.

D. The Louisiana Workforce Commission and the Department of Insurance, conjunctively, shall issue an interim report and a final report to the speaker of the House of Representatives, the president of the Senate, the members of the respective committees on insurance in the House of Representatives and Senate, and the governor, on its activities, findings, and recommendations about the pilot program in this Part. The Louisiana Workforce Commission and the Department of Insurance, conjunctively, shall monitor, evaluate, and report the following information regarding physicians, hospitals, facilities, and other medical care providers:

(1) Cost savings.

(2) Effectiveness.

(3) Effect on earning capacity and indemnity payments.

(4) Complaints from injured workers and providers.

(5) Concurrent review of quality of care.

(6) Other pertinent matters.

E. The information from the pilot program shall be reported in a format to permit comparisons to other similar data or states.

Acts 1993, No. 656, §1; Acts 1997, No. 1097, §1, eff. July 14, 1997; Redesignated from R.S. 22:22 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2012, No. 271, §1.



RS 22:2223 - Pilot program; requirements, contents

§2223. Pilot program; requirements, contents

A. Every employer under the pilot program shall secure the payment of compensation by obtaining a twenty-four-hour health insurance policy which shall provide medical benefits authorized by R.S. 22:2221 through 2222 and which shall meet criteria established conjunctively by the Louisiana Workforce Commission and the Department of Insurance by rule or regulation, promulgated pursuant to the Administrative Procedure Act.

B. The twenty-four-hour health insurance policy herein may provide for health care by a health maintenance organization established by R.S. 22:241 et seq. or a preferred provider organization established pursuant to R.S. 40:2201 et seq.

C.(1) The premiums for any non-occupational portion of a health insurance policy under this Section may be shared by the employer and employees in accordance with the terms of the policy or plan. All premiums for the workers' compensation portion of the pilot program shall be paid by the employer as required under R.S. 23:1163.

(2) The insurer of any pilot program under this Section shall maintain records to assure compliance with Paragraph (1) of this Subsection.

D. The twenty-four-hour health insurance policy may utilize deductibles and coinsurance provisions that require the employee to pay a portion of the actual medical services received by the employee. However, such policy shall exempt the employee from deductibles and coinsurance provisions related to work or occupational injuries or diseases.

E. In the event the employer purchases a twenty-four-hour health insurance policy to secure payment of compensation as to medical benefits, the employer shall also obtain an insurance policy which shall provide indemnity benefits, so that the total coverage afforded by both the twenty-four-hour health insurance policy and the policy providing indemnity benefits, shall provide the total compensation required by state law.

F. Any insurance policy issued under a pilot program shall insure the employer's obligation to a named insured throughout the entire period of any illness or disability, specifically, but not limited to the duration of benefits as provided under the Louisiana Workers' Compensation law or this Code for an employee and his dependents.

Acts 1993, No. 656, §1; Acts 1997, No. 1097, §1, eff. July 14, 1997; Redesignated from R.S. 22:23 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2012, No. 271, §1.



RS 22:2231 - Database development; authorization; request for proposals

PART II. UNINSURED MOTORIST

IDENTIFICATION DATABASE

§2231. Database development; authorization; request for proposals

A. The commissioner of the Department of Insurance shall formulate criteria to develop and initiate a request for proposals to procure and implement a real-time system to quickly and accurately identify and verify the existence of motor vehicle insurance or other security required in compliance with the Motor Vehicle Safety Responsibility Law using advanced telecommunications and computer technology.

B. The request for proposal shall require participants to perform the following:

(1) Create and maintain a database, at no cost to the state, of motor vehicles registered in this state which are covered by that security required to operate a motor vehicle in this state as provided in the Motor Vehicle Safety Responsibility Law.

(2) Provide real-time access to state and local law enforcement officials responsible for enforcing the traffic laws of this state which shall be available twenty-four hours a day, seven days a week.

C. The database may be initially implemented by the commissioner of the Department of Insurance as a two-year pilot program to be developed and implemented statewide upon expiration of the two-year period.

D. The commissioner shall require such information as may be necessary from automobile insurers or their representatives and the state treasurer as is needed to assist the contractor in creating and developing the database as such relates to the cancellation or issuance of motor vehicle liability security required in R.S. 32:863.2 or the deposit of sufficient security with the state treasurer in order to operate a motor vehicle in this state.

E. The commissioner of the Department of Insurance shall promulgate rules and regulations to implement the provisions of this Part.

Acts 2003, No. 790, §1; Redesignated from R.S. 22:25.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2232 - Disclosure of insurance information

§2232. Disclosure of insurance information

A. Information in the database shall not be disclosed to any person or entity except as provided in this Section. Information in the database shall be disclosed by the contractor only in the following situations:

(1) To the individual operator or owner of a vehicle concerning information about him or her in the database.

(2) To state or local law enforcement officials involved in investigating or enforcing the traffic laws of this state to determine compliance with the Motor Vehicle Safety Responsibility Law.

(3) To any state or local governmental official investigating a motor vehicle accident but only to determine whether a party involved in such accident is in compliance with the Motor Vehicle Safety Responsibility Law.

(4) To any person designated in a notarized affidavit signed by the individual about whom the information is sought granting his or her consent to the release of such information.

B. No insurer or person acting on behalf of a motor vehicle liability insurer shall be liable to an insured for information submitted in compliance with the requirements of this Part.

Acts 2003, No. 790, §1; Redesignated from R.S. 22:25.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2241 - Louisiana Basic Health Insurance; title

PART III. LOUISIANA BASIC HEALTH

INSURANCE PILOT PROGRAMS

§2241. Louisiana Basic Health Insurance; title

This Part shall be known and may be cited as the "Louisiana Basic Health Insurance", and any program created under R.S. 22:2243 shall be referred to as LaChoice.

Acts 1993, No. 660, §1; Acts 1999, No. 294, §1; Acts 2004, No. 751, §1; Redesignated from R.S. 22:244 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2242 - Authorization to develop pilot programs

§2242. Authorization to develop pilot programs

A. The Department of Insurance is authorized to establish pilot health insurance programs to increase access to affordable health insurance for small employers and for individuals. In conjunction with the Louisiana Department of Health and after consultation with the Louisiana Health Care Commission, the department is authorized to develop private health insurance coverage for small employers and individuals, as further provided in R.S. 22:2243 and 2244.

B. In conjunction with the Louisiana Business Group on Health and the Louisiana Health Care Commission, the department is hereby authorized to establish employer purchasing cooperatives and other pilot programs that increase access to affordable group and individual health insurance coverage that meets the minimum requirements of R.S. 22:984 and 1061 through 1079, as further provided in R.S. 22:2245.

C. For the purpose of making health insurance coverage available to individuals who lose coverage as a result of their employer going out of business and terminating a health benefits plan and who are eligible for the Health Coverage Tax Credit under federal law, the Department of Insurance shall administer the federal Health Coverage Tax Credit program to ensure access of affordable health insurance for eligible individuals. To accomplish such purpose the department:

(1) Shall establish a pilot program to increase access to affordable health insurance for eligible individuals under the federal Health Coverage Tax Credit program.

(2) Shall coordinate with health insurance issuers, health maintenance organizations, employers, or other entities to facilitate insurance coverage for eligible individuals.

(3) The commissioner may promulgate such rules and regulations as may be necessary or proper to carry out the provisions of this Part and the provisions of R.S. 22:1201 through 1215. Such rules and regulations shall be promulgated and adopted in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

Acts 1993, No. 660, §1; Acts 1997, No. 974, §1; Acts 1999, No. 294, §1; Acts 2003, No. 424, §1, eff. June 18, 2003; Acts 2004, No. 751, §1; Acts 2004, No. 843, §1; Redesignated from R.S. 22:245 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.



RS 22:2243 - Small employer and individual insurance program criteria

§2243. Small employer and individual insurance program criteria

Any small employer or individual insurance program developed shall include but not be limited to the following features:

(1) Eligibility criteria for small employers that may include limiting participation to those employers who have not offered group health insurance coverage to their employees for at least two years or such shorter period as may be permitted by regulation promulgated by the commissioner of insurance. Any pilot program involving a public subsidy towards the purchase of policies or contracts of coverage will have additional eligibility criteria established by the Louisiana Department of Health for participation of health insurance issuers.

(2) Eligibility criteria that limit participation to health insurance issuers who have not been found to be financially impaired by the department in the preceding two years. For purposes of this Section, the term "health insurance issuer" shall mean an insurance company, including a health maintenance organization as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of this Title, R.S. 22:241 et seq.

(3) Participation criteria that limits the number of policies or contracts of coverage that a participating health insurance issuer may issue under the program to twenty percent of the health insurance issuer's other commercial coverage that meets the requirements of R.S. 22:984, and 1061 through 1079.

(4) Benefit criteria that require participating health insurance issuers to offer group and individual health insurance as defined in R.S. 22:1061(2).

(5) Health insurance criteria for health insurers that define the coverage that may be marketed under the program. Notwithstanding any law to the contrary, small employer group insurance approved for marketing under the program shall be required to meet the requirements of R.S. 22:984, and 1061 through 1079.

(6) Underwriting criteria that establish standards for normal insurance risk associated with individuals covered under a pilot program. Such criteria shall include underwriting standards based on each health insurance issuer's group and individual insurance products approved for marketing under a pilot program.

(7) Risk criteria for payment of losses resulting from individuals whose medical conditions do not meet the standards for normal group or individual insurance risk established pursuant to Paragraph (6) of this Section. The risk criteria established shall utilize medical loss data, compendium data, or an actuarial certification of the loss determination method by an actuary certified by the American Academy of Actuaries in Health Insurance.

(8) Employer participation requirements that provide for payment of at least fifty percent of the eligible employee premium cost or twenty-five percent of the premium cost for all persons covered under the group benefit plan.

(9) Participation requirements that may provide for a minimum number of eligible employees to be covered by the plan. Such requirements shall not require participation of more than seventy-five percent of all eligible employees or sixty percent of those eligible employees who do not have other creditable coverage or fifty percent of those eligible employees who do not have creditable coverage with carriers other than the participating carrier.

(10) Criteria for providing a public subsidy towards the purchase of policies or contracts of coverage.

(11) Provider payment requirements for participating health insurers.

Acts 1993, No. 660, §1; Acts 1995, No. 593, §1; Acts 1997, No. 974, §1; Acts 1999, No. 294, §1; Acts 2003, No. 424, §1, eff. June 18, 2003; Acts 2004, No. 751, §1; Redesignated from R.S. 22:246 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2244 - Blanket insurance program; criteria by Department of Health and Hospitals; exemptions

§2244. Blanket insurance program; criteria by Louisiana Department of Health; exemptions

A. Any blanket insurance program developed by the Department of Health and Hospitals shall include but not be limited to the following components:

(1) The eligibility criteria for individuals, including limiting participation to a specific number of individuals who are eligible for medical assistance pursuant to a coverage program implemented pursuant to approval of the secretary of the United States Department of Health and Human Services using authority granted under Section 1115 of the Social Security Act.

(2) The eligibility criteria for health insurance issuers that limit participation to health insurance issuers who have not been found to be financially impaired by the Department of Insurance in the preceding two years and have been selected by the Louisiana Department of Health. For purposes of this Section, the term "health insurance issuer" shall mean an insurance company, including a health maintenance organization as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of this Title, R.S. 22:241 et seq.

(3) The participation criteria that may limit the number of policies or contracts of coverage that a participating health insurance issuer may issue under the program to twenty percent of the health insurance issuer's other commercial coverage that satisfies the requirements of R.S. 22:984, and 1061 through 1079.

(4) The health insurance criteria for health insurers that define the coverage that may be provided under the program. The mandatory benefits or mandatory benefit options, including the provision of "basic health care services" by health maintenance organizations, shall not be required to be included in the program created by this Section.

(5) The payment methodology for participating health insurers.

(6) The provider payment requirements for participating health insurers.

B. In addition to the exemptions provided in Subsection A of this Section, R.S. 22:993, 1000(D) and (E), and 1836 shall not apply to any Louisiana Department of Health blanket insurance program.

Acts 2004, No. 751, §1; Redesignated from R.S. 22:246.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2245 - Employer group health insurance purchasing cooperative plan

§2245. Employer group health insurance purchasing cooperative plan

A. For purposes of this Section, a purchasing cooperative shall be treated as a bona fide association as defined in R.S. 22:1061(5)(b). Employers participating in a purchasing cooperative shall meet the same participation requirements required of an employer association under this Title. A purchasing cooperative shall be authorized to establish minimum health insurance issuer participation rates for employers who participate in the purchasing cooperative.

B.(1) The purchasing cooperative shall file for approval by the department any plan for spreading risk across health insurance issuers who participate in such cooperative. The department shall determine whether such risk spreading mechanisms are actuarially sound and include appropriate safeguards to assure fidelity of any funds used for such purposes.

(2) No asset or funds used for spreading risk across health insurance issuers shall be encumbered, pledged, or utilized to secure a loan or to confer a personal benefit on any officer, director, employee, agent, stockholder, or any beneficiary of any trust of any other person responsible to the purchasing cooperative.

(3) Any person and any officer, director, employee, agent, partner, stockholder, or any beneficiary of any trust in violation of this Subsection shall be fined two times the amount of the benefit conferred but not less than ten thousand dollars and shall be removed forthwith from any office, position, capacity, or relationship with the purchasing cooperative. In such instances, the commissioner shall have a cause of action and standing to sue to recover and conserve such property.

C. Any purchasing cooperative developed shall include choices and options in coverage and benefits. Any such purchasing cooperative shall also provide employers and employees with data that includes but is not limited to cost, quality, and outcomes of care offered by the various health care insurers and managed care organizations participating in the plan.

Acts 1993, No. 660, §1; Acts 1997, No. 974, §1; Acts 1999, No. 294, §1; Redesignated from R.S. 22:247 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2246 - Regulations

§2246. Regulations

The commissioner of insurance shall, in accordance with the Administrative Procedure Act, adopt rules and regulations to establish each basic benefit health insurance pilot that may be developed. Such rules and regulations shall include specific standards for benefits, performance criteria for claim payments, marketing practices, and compliance requirements of state law for group and individual health insurance coverage.

Acts 1999, No. 294, §1; Redesignated from R.S. 22:248 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2247 - Community-based health care access programs

§2247. Community-based health care access programs

A.(1) A program operating in this state that is, or has been supported by grant funds from the Healthy Communities Access Program Grant from the United States Department of Health and Human Services, may establish a pilot program to coordinate health care provider reimbursements in order to test innovations in payment for health care services.

(2) A pilot program established under Paragraph (1) of this Subsection shall meet the requirements of this Section.

B.(1) A pilot program established under this Section:

(a) May enroll participants who have not purchased insurance in at least twelve months and whose income is at or below three hundred percent of the federal poverty level.

(b) Is limited to employees of employers who have not offered commercial health insurance for a period of time to be established by each pilot program, but to be no less than the previous twelve months and who are not covered or eligible for other reimbursement programs, such as the Louisiana Children's Health Insurance Plan, Medicaid, or Medicare Program.

(c) Shall drop any employer found falsifying information or dumping existing commercial health insurance coverage.

(d) Shall coordinate payment from enrollees, and employers of enrollees, to be used to obtain available funding to assist in providing reimbursements to health care providers of enrollees.

(e) Shall enter into agreements with health care providers to coordinate and provide services to enrollees.

(2) Agreements that are entered into under Subparagraph (1)(e) of this Subsection are contingent on the health care provider agreeing to the provision of payment by the pilot program based on available funding to the pilot program for the health care services being provided.

C. A pilot program established under this Section:

(1) Shall be considered as a non-insurance program.

(2) Is not subject to insurance laws or regulation by the commissioner of insurance.

D. A pilot program established pursuant to this Section shall be administered by a nonprofit corporation duly incorporated in the state of Louisiana.

E. A pilot program established under this Section shall issue a report to the state which shall include the following:

(1) An analysis of the financial status of the pilot.

(2) Data on enrollees and providers.

(3) A description of enrollee services utilized.

(4) Other information as requested by the committees.

Acts 2004, No. 593, §1; Redesignated from R.S. 22:249 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2261 - Central database for contact information on life insurance policies

PART IV. CENTRAL DATABASE ON LIFE INSURANCE POLICIES

§2261. Central database for contact information on life insurance policies

A. The Department of Insurance shall maintain a central database of electronic contact information for each life insurer having policies in force in this state.

B. Any member of the immediate family of a decedent searching for life insurance policies covering the decedent may file a written request with the department for a search pursuant to this Section, if the decedent was a resident or former resident of this state. Any such request shall include a copy of the subject decedent's death certificate. The right to file a written request for a search pursuant to this Section may not be assigned.

C. The department shall transmit any such request to all life insurers having policies in force in this state, along with information necessary for responding directly to the person filing the request. Each such insurer shall examine its books and records to make a determination as to the existence of coverage of the subject decedent, and upon a finding that such coverage does exist, shall directly notify the person filing the request.

D. The commissioner of insurance may adopt such rules and regulations as may be necessary to implement the provisions of this Section.

E. Insurers of credit life insurance, as defined in R.S. 22:47(16)(a), are exempt from inclusion in the central database and shall not be subject to the requirements of this Section.

Acts 2003, No. 1224, §1; Acts 2004, No. 838, §1; Redesignated from R.S. 22:14 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2271 - Repealed by Acts 2009, No. 503, §2.

CHAPTER 14. JOINT LEGISLATIVE COMMITTEE ON INSURANCE

§2271. Repealed by Acts 2009, No. 503, §2.



RS 22:2272 - Repealed by Acts 2009, No. 503, §2.

§2272. Repealed by Acts 2009, No. 503, §2.



RS 22:2273 - Repealed by Acts 2009, No. 503, §2.

§2273. Repealed by Acts 2009, No. 503, §2.



RS 22:2274 - Repealed by Acts 2009, No. 503, §2.

§2274. Repealed by Acts 2009, No. 503, §2.



RS 22:2275 - Repealed by Acts 2009, No. 503, §2.

§2275. Repealed by Acts 2009, No. 503, §2.



RS 22:2276 - Repealed by Acts 2009, No. 503, §2.

§2276. Repealed by Acts 2009, No. 503, §2.



RS 22:2277 - Repealed by Acts 2009, No. 503, §2.

§2277. Repealed by Acts 2009, No. 503, §2.



RS 22:2291 - Louisiana Citizens Property Insurance Corporation; declaration and purpose; construction

CHAPTER 15. LOUISIANA CITIZENS PROPERTY

INSURANCE CORPORATION

PART I. LOUISIANA CITIZENS PROPERTY

INSURANCE CORPORATION

§2291. Louisiana Citizens Property Insurance Corporation; declaration and purpose; construction

It is hereby declared by the Legislature of Louisiana that an adequate market for fire with extended coverage and vandalism and malicious mischief insurance and homeowners coverage is necessary to the economic welfare of the state, including the coastal areas of the state, and that without such insurance the orderly growth and development of the state would be severely impeded; and that adequate insurance upon property is necessary to enable owners of homes and commercial owners to obtain financing for the purchase and improvement of their property. It is further declared that the state has an obligation to provide an equitable method whereby every licensed insurer writing fire, extended coverage, and vandalism and malicious mischief and, if necessary, homeowners coverage on a direct basis in Louisiana is required to meet its public responsibility instead of shifting the burden to a few willing and public-spirited insurers. While deserving praise, the financing mechanisms of the former plans were insufficient to meet the needs of this area. It is the purpose of this Chapter to accept this obligation and to provide a mandatory program to assure an adequate market for fire, extended coverage, and vandalism and malicious mischief and, if necessary, homeowners insurance in the coastal and other areas of Louisiana. The legislature intends by this Chapter that property insurance be provided and that it continues, as long as necessary, through an entity organized to achieve efficiencies and economies, all toward the achievement of the foregoing public purposes. Therefore, the Louisiana Citizens Property Insurance Corporation, a nonprofit corporation, is hereinafter created, and such corporation shall operate insurance plans which shall function exclusively as residual market mechanisms to provide essential property insurance for residential and commercial property, solely for applicants who are in good faith entitled, but are unable, to procure insurance through the voluntary market. The legislature further intends that the corporation work toward the ultimate depopulation of these residual market insurance plans. Because it is essential for the corporation to have the maximum financial resources to pay claims following a catastrophic hurricane, it is the intent of the legislature that the income of the corporation be exempt from federal income taxation and that interest on the debt obligations issued by the corporation be exempt from federal income taxation.

Acts 2003, No. 1133, §1; Redesignated from R.S. 22:1430 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2292 - Definitions

§2292. Definitions

As used in this Part, unless the context otherwise requires:

(1) "Assessable insureds" means insureds who procure a policy of insurance for one or more subject lines of business in this state.

(2) "Assessable insurers" means insurers authorized to write one or more subject lines of business in this state.

(3) "Coastal area" means all of that area of the state designated in the plan of operation submitted by the governing board, approved by the commissioner of insurance and designated as Coastal Plan (Louisiana Insurance Underwriting Plan) area.

(4) "Coastal Plan" means the successor to that program established by Act 35 of the 1970 Regular Session to provide a residual market for adequate insurance on property in the coastal areas of the state, now available as a program of the Louisiana Citizens Property Insurance Corporation.

(5) "Corporation" means the Louisiana Citizens Property Insurance Corporation, and includes the residual market insurance programs known as the "Coastal Plan" and the "FAIR Plan".

(6) "Essential property insurance" means any of the following coverages against direct loss to property as defined by the plan of operation approved by the commissioner of insurance:

(a) Fire, with or without extended coverage and vandalism and malicious mischief.

(b) Windstorm and hail without fire, but only with respect to dwellings and commercial properties on a monoline basis.

(c) Homeowners.

(d) Business interruption insurance but only with respect to commercial properties on a monoline basis.

(7) "FAIR Plan" means the successor to that program established by Act 424 of the 1992 Regular Session, and designated as the "Fair Access to Insurance Requirements Plan" to provide a residual market for adequate insurance on property in the state, now available as a program of the Louisiana Citizens Property Insurance Corporation.

(8) "Governing board" means that board of directors which is established under R.S. 22:2294 and, where appropriate, any designee of the governing board.

(9) "Insurable property" means real and tangible personal property at a fixed location in Louisiana when such property is in an insurable condition and basic property insurance is not obtainable in the voluntary market and as further defined by the governing board.

(10) "Net direct premiums" means gross direct premiums, excluding reinsurance assumed, written for subject lines of business, less return premiums, dividends paid or credited to policyholders, or the unused or unabsorbed portions of premium deposits. In no event shall premiums on industrial fire insurance policies be considered as net direct premiums.

(11) "Plan of operation" means the document setting the rules of operation of the corporation, as promulgated by the governing board and approved by the Louisiana Senate Committee on Insurance and the Louisiana House Committee on Insurance pursuant to the provisions of this Chapter.

(12) "Subject lines of business" means the following lines of business: fire, allied lines, homeowners' multiperil, the property insurance portion of commercial multiperil policies, and the business interruption insurance portion of commercial multiperil policies or such interruption insurance with respect to commercial properties on a monoline basis.

Acts 2003, No. 1133, §1; Acts 2004, No. 106, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1430.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 239, §1; Acts 2012, No. 271, §1.



RS 22:2293 - Creation of the Louisiana Citizens Property Insurance Corporation

§2293. Creation of the Louisiana Citizens Property Insurance Corporation

A. There is created a nonprofit corporation to be known as the "Louisiana Citizens Property Insurance Corporation", which shall operate residual market insurance programs, designated as the Coastal Plan and the FAIR Plan, sometimes hereinafter referred to as "the plans", as successors to the Louisiana Insurance Underwriting Plan (Coastal Plan) and the Louisiana Joint Reinsurance Plan (FAIR Plan); and whose domicile for purpose of suit shall be East Baton Rouge Parish, Louisiana. All insurers authorized to write, and engaged in writing, property insurance in the state of Louisiana shall participate in the Coastal Plan and the FAIR Plan as a condition of their authority to transact insurance in this state. The corporation shall perform its functions under a plan of operation established and approved under R.S. 22:2298 and shall exercise its powers through a board of directors established under R.S. 22:2294.

B.(1) Assets of the corporation shall not be considered part of the general fund of the state. The state shall not budget for or provide general fund appropriations to the corporation, and the debts, claims, obligations, and liabilities of the corporation shall not be considered to be a debt of the state or a pledge of its credit.

(2) The corporation shall be prohibited from making contributions to any political party, political organization, public official, or candidate for public office, whether federal, state or local in nature.

(3) All compensated employees of the corporation shall be subject to the provisions of Article X, Part I, Section 9 of the Louisiana Constitution of 1974, "Prohibitions Against Political Activities", as if they were employees of the state, except members of the governing board of the corporation.

C. Neither the corporation nor the plans shall be required to obtain a certificate of authority from the commissioner of insurance, nor shall they participate in the Louisiana Insurance Guaranty Association.

D.(1) Notwithstanding the provisions of Subsections A and B of this Section, and except as provided by Paragraph (2) of this Subsection, the corporation shall be subject to R.S. 42:11 et seq. and to R.S. 44:1 through 41, and may be considered as if it were a public body for the purpose of those provisions.

(2) The corporation may hold an executive session pursuant to R.S. 42:16 for discussion of one or more of the following, and R.S. 44:1 through 41 shall not apply to any documents as enumerated in R.S. 44:1(A)(2) which relate to one or more of the following:

(a) Underwriting files, except that a policyholder or an applicant shall have access to his own underwriting files.

(b) Claims files, until termination of all litigation and settlement of all claims arising out of the same incident, although portions of the claims files may remain exempt, as otherwise provided by law. Confidential and exempt claims file records may be released to other governmental agencies upon written request and demonstration of need; such records held by the receiving agency remain confidential and exempt as provided for herein.

(c) Records obtained or generated by an internal auditor pursuant to a routine audit, until the audit is completed, or if the audit is conducted as part of an investigation, until the investigation is closed or ceases to be active. An investigation is considered "active" while the investigation is being conducted with a reasonable, good faith belief that it could lead to the filing of administrative, civil, or criminal proceedings.

(d) Matters reasonably encompassed in privileged attorney-client communications.

(e) Proprietary information licensed to the corporation, or either of the plans prior to enactment of this Chapter, under contract, where the contract provides for the confidentiality of such proprietary information.

(f) All information relating to the medical condition or medical status of a corporation employee which is not relevant to the employee's capacity to perform his duties, except as otherwise provided in this Paragraph. Information which is exempt shall include but is not limited to information relating to workers' compensation, insurance benefits, and retirement or disability benefits.

(g) Upon an employee's entrance into an employee assistance program, a program to assist any employee who has a behavioral or medical disorder, substance abuse problem, or emotional difficulty which affects the employee's job performance, all records relative to that participation shall be confidential.

(h) Information relating to negotiations for financing, reinsurance, depopulation, or contractual services, until the conclusion of the negotiations.

(i) Minutes of closed meetings regarding underwriting files and minutes of closed meetings regarding an open claims file until termination of all litigation and settlement of all claims with regard to that claim, except that information otherwise confidential or exempt by law will be redacted.

(3) When an authorized insurer is considering underwriting a specific risk insured by the corporation, relevant underwriting files and confidential claims files may be released to the insurer if the insurer agrees in writing, notarized and under oath, to maintain the confidentiality of such files. When a file is transferred to an insurer that file is no longer a public record because it is not held by an agency subject to the provisions of the Public Records Law. Notwithstanding the provisions of this Subsection, the corporation shall not provide either a partial or complete list of the plans' insureds, applicants, or claimants to any voluntary insurer.

Acts 2003, No. 1133, §1; Redesignated from R.S. 22:1430.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2294 - Board of directors of corporation

§2294. Board of directors of corporation

A. The governing body of the corporation shall be a board of directors which shall consist of the following members, who shall be representative of the state's population as near as practicable:

(1) The commissioner of the Department of Insurance, or an employee of the Department of Insurance as his designee.

(2) The state treasurer, or an employee of the Department of the Treasury as his designee.

(3) The chairman of the House Committee on Insurance, or a member of that committee designated by the chairman.

(4) The chairman of the Senate Committee on Insurance, or a member of that committee designated by the chairman.

(5) Six representatives appointed by the governor: one from a list of two nominees from the Louisiana Bankers Association; one from a list of two nominees from the Louisiana Home Builders Association; one from a list of two nominees from the Society of Louisiana Certified Public Accountants; one from a list of two nominees from the Louisiana District Attorneys Association; and the remaining two representatives shall be appointed at large.

(6) One member appointed by the commissioner from a list of three nominees from the Professional Insurance Agents of Louisiana, or its successor.

(7) One member appointed by the commissioner from a list of three nominees from the Independent Insurance Agents of Louisiana, or its successor.

(8) One member appointed by the governor from a list of three nominees from the Property Casualty Insurers Association of America, or its successor.

(9) One member appointed by the governor from a list of three nominees from the American Insurance Association, or its successor.

(10) One member appointed by the governor from a list of three nominees from the largest domestic property insurer in the state.

(11) One member appointed by the commissioner from a list of three nominees from the Louisiana Chapter of the National Association of Insurance and Financial Advisors, or its successor.

B. The quorum necessary for transaction of business is hereby established as eight members of the board in attendance.

C. The members of the board shall elect the chairman, who shall be confirmed by the Senate if the chairman is a designee of an elected official.

D. The members of the board shall receive no salary, but each member shall be reimbursed for necessary travel and other expenses actually incurred while in attendance at the meetings of the board or on business for the board.

E. The members of the board shall be confirmed by the Senate. No elected official who serves on the board will be confirmed by the Senate. Should any elected official designate a member who is not an elected official, that designee shall be confirmed by the Senate.

F. Any member of the board who misses three consecutive meetings shall be removed from the board.

G. Effective January 1, 2008, members appointed to the board by the governor and the commissioner of insurance shall serve the following staggered terms:

(1) The member appointed from the Louisiana Bankers Association shall serve for a term of four years.

(2) The member appointed from the Louisiana Home Builders Association shall serve for a term of two years.

(3) The member appointed from the Society of Louisiana Certified Public Accountants shall serve for a term of four years.

(4) The two members appointed at large shall each serve for a term of two years.

(5) The member appointed from the Property Casualty Insurers Association shall serve for a term of four years.

(6) The member appointed from the American Insurance Association shall serve for a term of two years.

(7) The member appointed from the largest domestic property insurer in the state shall serve for a term of four years.

(8) The member appointed from the Louisiana District Attorneys Association shall serve for a term of four years.

(9) The member appointed from the Professional Insurance Agents of Louisiana shall serve for a term of two years.

(10) The member appointed from the Independent Insurance Agents of Louisiana shall serve for a term of four years.

Acts 2003, No. 1133, §1; Acts 2006, 1st Ex. Sess., No. 13, §1, eff. Feb. 23, 2006; Acts 2007, No. 403, §§1 and 2; Redesignated from R.S. 22:1430.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1; Acts 2013, No. 278, §1.



RS 22:2295 - Coastal Plan and FAIR Plan; re-created and continued

§2295. Coastal Plan and FAIR Plan; re-created and continued

A. There is hereby re-created and continued the Louisiana Insurance Underwriting Plan (Coastal Plan), which beginning January 1, 2004, shall be available as an insurance program of the Louisiana Citizens Property Insurance Corporation. All assessable insurers shall participate in assessments levied by the Coastal Plan, so long as the Coastal Plan is in existence, as a condition of continuing authority to transact the business of insurance in this state.

B. There is hereby re-created and continued the Louisiana Joint Reinsurance Plan (FAIR Plan), which beginning January 1, 2004, shall be available as an insurance program of the Louisiana Citizens Property Insurance Corporation. All assessable insurers shall participate in assessments levied by the FAIR Plan, so long as the FAIR Plan is in existence, as a condition of continuing authority to transact the business of insurance in this state.

Acts 2003, No. 1133, §1; Redesignated from R.S. 22:1430.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2296 - Immunity from liability

§2296. Immunity from liability

A. There shall be no liability on the part of and no cause of action of any nature shall arise against the commissioner of insurance, or against the governing board of the Louisiana Citizens Property Insurance Corporation or anyone acting on behalf of the corporation or the plans, or against any servicing carrier or carriers, or against any assessable insurer, or against any participating insurance producer, or against the Department of Insurance or its representatives, for any action taken by them in the performance of their duties or responsibilities under this Chapter.

B. Such immunity from liability does not apply to:

(1) Any of the persons or entities listed in Subsection A of this Section for any willful tort or criminal act.

(2) The corporation, or insurance producers placing business with one of the plans, for breach of any contract or agreement pertaining to insurance coverage.

(3) The corporation with respect to issuance or payment of debt.

(4) Any assessable insurer with respect to any action to enforce such insurer's obligations to the corporation under this Chapter.

Acts 2003, No. 1133, §1; Acts 2007, No. 459, §1, eff. Jan. 1, 2008; Redesignated from R.S. 22:1430.5 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2297 - Powers and duties of Louisiana Citizens Property Insurance Corporation

§2297. Powers and duties of Louisiana Citizens Property Insurance Corporation

A. The Louisiana Citizens Property Insurance Corporation shall operate insurance plans which shall function exclusively as residual market mechanisms to provide essential property insurance for residential and commercial property for applicants who are in good faith entitled, but are unable, to procure insurance through the voluntary market. The corporation shall not offer private or commercial automobile or vehicle insurance. The corporation shall operate according to a plan of operation pursuant to R.S. 22:2298.

B. The governing board of the corporation shall, pursuant to the provisions of this Chapter and the plan of operation and with respect to essential property insurance on insurable property, have the power:

(1) To cause to be issued policies of insurance to eligible applicants; and

(2) To employ or retain such persons as are necessary to perform the duties of the corporation.

C. The corporation may:

(1) Borrow funds necessary to effect the purposes of this Chapter. In connection therewith, the corporation may agree to such terms and conditions as it deems necessary and proper and the corporation may assign to the state or any agency or authority thereof, or to any private entity, the right to the receipt of assessments levied by the corporation on behalf of one or more of the plans, to the extent necessary to provide for the payment of bonds issued by the state or such agency or authority, or such private agency, for the purpose of providing for the repayment of such borrowings.

(2) Sue or be sued. The power to sue includes the power and right to intervene as a party before any court in this state in any matter involving the plans or the corporation's powers and duties.

(3) Negotiate and become a party to such contracts as are necessary to carry out the purpose of this Chapter.

D. The corporation shall:

(1) Repealed by Acts 2010, No. 414, §1, eff. June 21, 2010.

(2) Retain any profits or excess reserves generated, to be used to offset deficits incurred by the plans. Such retained funds shall be invested pursuant to the limitations set forth in this Title for insurers.

(3) Develop and annually reassess a reasonable and prudent reinsurance program, for the benefit of the policyholders of the plans, to enhance the capability of the corporation to timely and efficiently handle claims from a hurricane or other natural disaster.

(4) Take all actions necessary to facilitate and maintain tax-free status for the income and operations of the corporation and the plans, and to facilitate tax-free status for bonds or other indebtedness issued by or on behalf of the corporation or the plans.

(5) Upon depopulation of the plans, such that fewer than one thousand policies are written in a plan year, and a determination by the governing board that the declaration and purpose as set forth in R.S. 22:2291 no longer requires operation of the plans, and with approval of the Louisiana Senate Committee on Insurance and the Louisiana House Committee on Insurance and the commissioner of insurance, effectuate a plan of dissolution of the corporation.

(6) Purchase adequate reinsurance on risks insured by the corporation and the plans, in an amount approved by the board annually, and in amounts that are actuarially justified. The board shall purchase reinsurance in an adequate amount so as to minimize the likelihood of an assessment being levied pursuant to R.S. 22:2307.

(7) Establish qualifications for and authorize qualified agents to have binding authority pursuant to R.S. 22:2313.

(8) Perform such other acts as are necessary or proper to effectuate the purpose of this Chapter.

E. The governing board of the corporation shall be prohibited from authorizing any rehabilitation, liquidation, or dissolution of the corporation, and no such rehabilitation, liquidation, or dissolution of the corporation shall take effect as long as the corporation has bonds or other financial obligations outstanding unless adequate protection and provision has been made for the payment of the bonds or other financial obligations pursuant to the documents authorizing the issuance of the bonds or other financial obligations. In the event of any rehabilitation, liquidation, or dissolution, the assets of the corporation shall be applied first to pay all debts, liabilities, and obligations of the corporation, including the establishment of reasonable reserves for any contingent liabilities or obligations, and all remaining assets of the corporation shall become property of the state and be deposited in the general fund.

F.(1) The governing board of the corporation may seek and accept federal funds from the United States Department of Housing and Urban Development under the Community Development Block Grant Program. Any such funds shall be used by the corporation only to pay any current or other obligations on bonds or other indebtedness issued by the corporation for the purpose of paying any cost and claims that arose due to losses caused by hurricanes in the year 2005. In the event the governing board of the corporation receives federal funds from the United States Department of Housing and Urban Development under the Community Development Block Grant Program, for those funds remaining after the bonds are paid off, satisfied, or defeased, the corporation shall credit such amounts on a pro rata basis to assessable insurers who were subject to an assessment as provided for pursuant to R.S. 22:2291 et seq., and who will thereafter return such amount to the insured.

(2) The governing board of the corporation shall report annually to the House Committee on Insurance and the Senate Committee on Insurance on its usage of any funds received pursuant to Paragraph (1) of this Subsection.

Acts 2003, No. 1133, §1; Acts 2006, 1st Ex. Sess., No. 13, §1, eff. Feb. 23, 2006; Acts 2006, 1st Ex. Sess., No. 19, §1; Acts 2006, No. 787, §1; Redesignated from R.S. 22:1430.6 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 414, §1, eff. June 21, 2010; Acts 2012, No. 271, §1.



RS 22:2298 - Plan of operation of Louisiana Citizens Property Insurance Corporation

§2298. Plan of operation of Louisiana Citizens Property Insurance Corporation

A.(1) A plan of operation adopted by the governing board of the Louisiana Citizens Property Insurance Corporation shall be filed with and approved by the Louisiana Senate Committee on Insurance and the Louisiana House Committee on Insurance, and filed with the commissioner of insurance. The plan of operation shall include the establishment of necessary facilities and operating procedures; management of the corporation; procedures for assessment of assessable insurers and assessable insureds to defray deficits in one or more of the plans; underwriting standards; procedures for the purchase and cession of reinsurance; procedures for determining the amounts of insurance to be provided to specific risks; procedures for the development of requests for proposals, which shall incorporate an open access plan, and shall be prerequisite to any servicing company contract; procedures for processing applicants for insurance; provisions for attaining depopulation of the plans; and such other provisions as may be deemed necessary to carry out the purposes of this Chapter.

(2) The Louisiana Senate Committee on Insurance and the Louisiana House Committee on Insurance and the commissioner of insurance may, in their discretion, consult with the governing board of the corporation and may seek any further information deemed necessary.

B.(1) The governing board of the corporation may, subject to the approval of the Louisiana Senate Committee on Insurance and the Louisiana House Committee on Insurance, amend the plan of operation at any time. The Louisiana Senate Committee on Insurance and the Louisiana House Committee on Insurance and the commissioner of insurance may review the plan of operation at any time deemed prudent, but not less than once in each calendar year.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, the governing board of the corporation shall not have the authority to amend the plan of operation to expand on the declaration and purpose as set forth in R.S. 22:2291, or to expand on the essential property insurance and subject lines of business as defined in R.S. 22:2292.

(3) Amendments to the plan of operation shall be submitted to the House and Senate Committees on Insurance. Either committee may conduct a hearing on the amendments within thirty days of submission of the amendments to the respective committee. If no hearing is conducted by either committee within the thirty days, the amendments are deemed to be approved.

C. Repealed by Acts 2006, 1st Ex. Sess., No. 13, §2, eff. Feb. 23, 2006.

Acts 2003, No. 1133, §1; Acts 2005, No. 217, §1, eff. June 29, 2005; Acts 2006, 1st Ex. Sess., No. 13, §2, eff. Feb. 23, 2006; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1430.7 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2299 - Functions of assessable insurers participating in the Coastal Plan

§2299. Functions of assessable insurers participating in the Coastal Plan

A. All assessable insurers shall participate in assessments of the Coastal Plan in the proportion that the net direct premium of such participant written in this state during the preceding calendar year bears to the aggregate net direct premiums written in this state by all assessable insurers during the preceding calendar year as certified to the governing board of the Louisiana Citizens Property Insurance Corporation by the commissioner of insurance after review of annual statements, other reports and other statistics the commissioner shall deem necessary to provide the information herein required and which the commissioner is hereby authorized and empowered to obtain from all assessable insurers. Assessable insurers shall not participate in the gains or losses of the Coastal Plan.

B. Repealed by Acts 2007, No. 235, §2, eff. Jan. 1. 2008.

C. Any insurer who becomes authorized to engage in writing property insurance within Louisiana and who engages in writing property insurance within Louisiana shall become an assessable insurer in the Coastal Plan on January first, immediately following such authorization, and shall cease to be an assessable insurer one year after the end of the first calendar year during which the insurer no longer holds a certificate of authority to transact insurance for subject lines of business in this state.

Acts 2003, No. 1133, §1; Acts 2007, No. 235, §2, eff. Jan. 1. 2008; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1430.8 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2300 - Functions of insurers participating in the FAIR Plan

§2300. Functions of insurers participating in the FAIR Plan

A. All assessable insurers shall participate in assessments of the FAIR Plan in the proportion that the net direct premium of such participant written in this state during the preceding calendar years bears to the aggregate net direct premiums written in this state by all assessable insurers during the preceding calendar year as certified to the governing board of the corporation after review of annual statements, other reports, and other statistics necessary to provide the information herein required and which the commissioner of insurance is hereby authorized and empowered to obtain from all assessable insurers. Assessable insurers shall not participate in the gains or losses of the FAIR Plan.

B. Repealed by Acts 2007, No. 235, §2, eff. Jan. 1, 2008.

C. Any insurer who becomes authorized to engage in writing property insurance within Louisiana and who engages in writing property insurance within Louisiana shall become an assessable insurer in the FAIR Plan on January first immediately following such authorization, and shall cease to be an assessable insurer one year after the end of the first calendar year during which the insurer no longer holds a certificate of authority to transact insurance for subject lines of business in this state.

Acts 2003, No. 1133, §1; Acts 2007, No. 235, §2, eff. Jan. 1, 2008; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1430.9 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2301 - Assessable insureds

§2301. Assessable insureds

A. All persons who procure one or more subject lines of business from an assessable insurer are subject to emergency assessment by the corporation, and are referred to collectively as "assessable insureds".

B. When an emergency assessment is levied by the corporation, the assessment percentage applicable to each assessable insured is the ratio of the total amount being assessed by the corporation to the aggregate statewide direct written premium for the subject lines of business for the prior year.

C. Emergency assessments levied by the corporation on assessable insureds shall be collected by all assessable insurers at the time an assessable insured procures a policy of insurance for a subject line of business. Assessable insurers shall remit the collected emergency assessments to the corporation in accordance with guidelines included in the corporation's plan of operation. Emergency assessments shall not be considered premium.

D. Assessable insurers shall be permitted to recoup all regular assessments from their voluntary policyholders by applying a surcharge to all policies issued for subject lines of business. The surcharge shall be a uniform percentage of premium, but shall not be considered premium. Assessable insurers shall cease to collect the recoupment surcharge once the full amount of the regular assessment has been collected. If an assessable insurer recoups more than its fair share of a regular assessment, all funds collected in excess of the insurer's share of the regular assessment shall be remitted to the corporation for use in defraying future deficits. Assessable insurers shall notify the department at least thirty days in advance of the commencement of such a surcharge.

E. An assessable insured or the insurer of an assessable insured who, during the term of a policy of insurance upon which an emergency assessment or regular assessment is applied, cancels the policy of insurance, endorses the policy of insurance, or makes changes to the policy of insurance which result in an increase or decrease in the premium shall cause the emergency assessment or regular assessment to be adjusted such that the insured or insurer shall owe or be owed, as the case may be, payment in an amount computed on a pro rata basis for the term of the policy.

F. The office of risk management shall not be an assessable insured. Accordingly, any policy of property coverage purchased by the office of risk management on behalf of the state or any agency thereof as defined in R.S. 39:2 shall not be subject to any regular or emergency assessment.

Acts 2003, No. 1133, §1; Acts 2007, No. 235, §1, eff. Jan. 1, 2008; Redesignated from R.S. 22:1430.10 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2016, No. 374, §1, eff. July 1, 2016.



RS 22:2302 - Eligibility; application

§2302. Eligibility; application

A. Any person having an insurable interest in insurable property and who has been denied coverage by one or more insurers authorized to write property insurance in this state is entitled to apply to the corporation, directly or through a representative, for such coverage through the Coastal Plan or the FAIR Plan, and for an inspection of the property. Every such application shall be submitted on forms prescribed by the governing board of the corporation and on file with the commissioner of insurance which clearly states that the corporation is an insurer of last resort. Every application form shall require that the applicant disclose each insurance carrier or carriers who denied property insurance coverage to the applicant.

B. The term "insurable interest" as used in this Section shall be deemed to include any lawful and substantial economic interest in the safety and preservation of property from loss, destruction, or pecuniary damage.

C. If the corporation determines that the property is insurable, the corporation, upon receipt of the premium or such portion thereof as is prescribed for either the Coastal Plan or the FAIR Plan, shall cause to be issued the appropriate policy of essential property insurance for a term not exceeding one year. Any policy issued pursuant to the provisions of this Section shall be renewed annually, upon payment of premium due, so long as the property meets the definition of "insurable property".

D. Except for the failure of an applicant to show a previous denial of coverage by another property insurance carrier as provided in Subsection A of this Section, if the corporation for any other reason denies an application and refuses to cause to be issued an insurance policy on insurable property to any applicant, or takes no action on an application within the time prescribed in the plan of operation, such applicant may appeal to the commissioner of insurance and, after reviewing the facts, he may direct the corporation to issue, or cause to be issued, an appropriate insurance policy to the applicant. In carrying out its duties pursuant to this Section, the commissioner of insurance may request and the corporation shall provide any information which the commissioner deems necessary to a determination concerning the reason for the denial or delay of the application.

E. The corporation shall include a disclosure statement with each application and policy which notifies the policyholder that he may obtain a list of insurance producers and insurance companies that may be able to write their insurance coverage in the private insurance market. This disclosure shall be on a separate page from the policy and shall be distinctly labeled in fourteen point or larger type size. The disclosure shall include a description of the specific method of accessing the Department of Insurance website including the website address. The disclosure shall also include a list, from the website of the Department of Insurance, of the insurance companies referenced in this Section.

F. The corporation shall be required to write business with properly licensed general agencies operated by insurance companies who write business through exclusive insurance producers.

Acts 2003, No. 1133, §1; Acts 2007, No. 459, §§1 and 4, eff. Jan. 1, 2008; Acts 2008, No. 388, §1, eff. June 21, 2008; Redesignated from R.S. 22:1430.11 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 1023, §1; Acts 2012, No. 271, §1.



RS 22:2303 - Rates, rating plans, and rate rules applicable

§2303. Rates, rating plans, and rate rules applicable

A.(1) As residual markets, the plans made available by the Louisiana Citizens Property Insurance Corporation are not intended to offer rates competitive with the voluntary market. Rates for policies issued under the Coastal Plan and the FAIR Plan shall be set by the governing board of the Louisiana Citizens Property Insurance Corporation, adjusted annually, and shall exceed by at least ten percent the higher of (a) the actuarially justified rate or (b) the highest rates charged among assessable insurers that have a minimum of two percent of the total direct written premium in each respective parish for that line of business in the preceding year, or, with respect to personal lines property insurance, excluding wind and hail policies, only, (c) the highest rates charged among assessable insurers in each respective parish which in the preceding year increased by at least twenty-five additional personal lines property insurance policies, excluding wind and hail policies, in such parish, the total number of such policies in effect for the parish over the year before. Such rates shall include an appropriate catastrophe loading factor and may include rules for classification of risks insured hereunder and rate modifications hereof.

(2) The method used to determine the highest rates charged among assessable insurers that have a minimum of two percent of the total direct written premium in each parish and with respect to personal lines property insurance, excluding wind and hail policies, only, the highest rates charged among assessable insurers in each respective parish which in the preceding year increased by at least twenty-five additional personal lines property insurance policies, excluding wind and hail policies, in such parish, the total number of such policies in effect for the parish over the year before shall be set forth in the annual rate review provided by the governing board and shall be documented in the rate filing as required in Subsection C of this Section. The chief executive officer of the corporation or his designee shall survey all insurers to make the determinations necessary to comply with this Section. All insurers shall submit to the chief executive officer of the corporation or his designee all information necessary for the corporation to comply with the provisions of this Section. All information received by the chief executive officer or his designee in response to the survey shall be considered proprietary, privileged, and confidential by the chief executive officer, all members of his staff, and all members of the board of the corporation. Such information shall be exempt from the public records law (R.S. 44:1 et seq.). However, all such information shall be subject to the legislative auditor's authority pursuant to R.S. 24:513 et seq. The chief executive officer of the corporation or his designee shall execute appropriate confidentiality agreements to protect the information provided by assessable insurers, making allowance for the information to be provided to the commissioner of insurance as part of the corporation's rate filing and to the legislative auditor as provided in this Paragraph.

(3) Prior to determining any such rates, the governing board shall adopt such formulas as may be necessary for determining the rates. The board may establish rating territories as it deems appropriate. Any changes to the rating territories shall be approved by House and Senate committees on insurance, acting jointly.

(4) When it is deemed necessary to implement a parish-wide average rate increase in excess of twenty-five percent on wind and hail insurance coverage in any single parish, the corporation shall notify the House and Senate committees on insurance. Upon such notification, a hearing may be requested by either committee chairman or by a majority of the membership of either committee. In the event of a request for a hearing, the House and Senate committees shall meet jointly. If a joint meeting of the committees is called, the chief executive officer and the staff or consulting actuary for the corporation shall provide testimony at the meeting which specifies, by parish, the basis and methodology used in determining the proposed rate increase.

B. In addition to the rates otherwise determined pursuant to this Section, including the premium tax provided for in R.S. 22:831, the corporation shall impose and collect an additional amount equal to the premium tax provided for in R.S. 22:831 to augment the financial resources of the corporation. Said additional amount equal to the premium tax shall be designated as a charge accruing to the state of Louisiana, but shall be retained by the corporation as a state contribution to the corporation for the public purpose as set forth in R.S. 22:2291.

C. The corporation shall make a rate filing at least once a year for the plans, with the rates to be effective within twelve months of the previous rate filing's effective date. Nothing in this Section shall require or permit the corporation to adopt a rate that is inadequate or unfairly discriminatory under R.S. 22:1451 et seq. Subject to the provisions of Subsections A and B of this Section, the rates shall be approved by the commissioner of insurance.

D.(1) Notwithstanding the provisions of Paragraph (A)(1) of this Section, until August 15, 2010, the corporation shall charge the higher of (a) actuarially justified rates or (b) the highest rates charged among assessable insurers that have a minimum of two percent of the total direct written premium in each respective parish for that line of business in the preceding year, or, with respect to personal lines property insurance, excluding wind and hail policies, only, (c) the highest rates charged among assessable insurers in each respective parish which in the preceding year increased by at least twenty-five additional personal lines property insurance policies, excluding wind and hail policies, in such parish, the total number of such policies in effect for the parish over the year before, in any noncompetitive market unless competition resumes. If the corporation is writing more than fifty percent of the residential property insurance business in a market, including wind- and hail-only coverages, the board of directors shall report that fact to the commissioner of insurance. Notwithstanding any other provision of law to the contrary, until August 15, 2015, regardless of whether a competitive market may exist, the ten percent rate in excess of the higher of (a) the actuarially justified rate or (b) the highest rates charged among assessable insurers that have a minimum of two percent of the total direct written premium in each respective parish for that line of business in the preceding year, or, with respect to personal lines property insurance, excluding wind and hail policies, only, (c) the highest rates charged among assessable insurers in each respective parish which in the preceding year increased by at least twenty-five additional personal lines property insurance policies, excluding wind and hail policies, in such parish, the total number of such policies in effect for the parish over the year before, as authorized in Subsection A of this Section, shall not apply in St. Mary Parish and parishes listed in R.S. 40:1730.27(A).

(2) As used in this Subsection, the following definitions shall apply:

(a) "Market" means the interaction between buyers and sellers in the procurement of a line of insurance in any parish in the state pursuant to provisions in this Subsection.

(b) "Noncompetitive market" means a market subject to a ruling by the commissioner of insurance that a reasonable degree of competition does not exist.

(3) When the commissioner is informed that the corporation is writing more than fifty percent of the residential property insurance business in a market, the commissioner shall determine if a reasonable degree of competition exists within that market. Upon a finding that a competitive market does not exist, the commissioner shall inform the board of directors of the corporation.

(4) The board of directors of the corporation shall use the commissioner's findings in determining the application of its noncompetitive rating structure in the market that has been determined to be noncompetitive.

(5) The following factors shall be considered by the commissioner in determining if a reasonable degree of competition exists in a particular line of insurance:

(a) The number of insurers or groups of affiliate insurers providing coverage

in the market.

(b) Measures of market concentration and changes of market concentration over time.

(c) Ease of entry into the market and the existence of financial or economic barriers preventing new insurers from entering the market.

(d) The extent to which any insurer or group of affiliated insurers controls all or a portion of the market.

(e) Whether the total number of companies writing the line of insurance in this state is sufficient to provide multiple options.

(f) The availability of private insurance coverage to consumers in the market.

(g) The opportunities available to consumers in the market to acquire pricing and other consumer information.

(h) The number of residential property insurance policies written by the residual market.

Acts 2003, No. 1133, §1; Acts 2005, No. 217, §1, eff. June 29, 2005; Acts 2006, No. 787, §1; Acts 2007, No. 420, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Acts 2008, No. 211, §1; Acts 2008, No. 347, §1; Redesignated from R.S. 22:1430.12 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 483, §1; Acts 2012, No. 271, §2; Acts 2013, No. 278, §1.



RS 22:2304 - Reports of inspection

§2304. Reports of inspection

All reports of inspection performed by the corporation shall be made available to the assessable insurers participating in the Coastal Plan and the FAIR Plan, and the commissioner of insurance. An applicant or his representative shall be entitled to a copy of any inspection report on property in which the applicant has an insurable interest.

Acts 2003, No. 1133, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1430.13 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2305 - Annual and quarterly reports

§2305. Annual and quarterly reports

A. The corporation shall file with the commissioner of insurance annual and quarterly statements as required for authorized insurers pursuant to R.S. 22:571 and annual audited statements which shall summarize the transactions, conditions, operations, and affairs of the Coastal Plan and FAIR plans, as a program of the Louisiana Citizens Property Insurance Corporation during the preceding fiscal year ending December thirty-first. Nothing in this Section shall be construed to affect the reporting requirements or fiscal years of the Coastal Plan and the FAIR Plan with respect to policies issued by the Louisiana Insurance Underwriting Plan and the Louisiana Joint Reinsurance Plan on and prior to December 31, 2003.

B. The corporation shall report quarterly to the commissioner of insurance on the types, premium, exposure, and distribution by parish of its policies in force and submit such other reports as may be required by the commissioner.

Acts 2003, No. 1133, §1; Acts 2004, No. 46, §1, eff. May 21, 2004; Acts 2007, No. 459, §1, eff. Jan. 1, 2008; Redesignated from R.S. 22:1430.14 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2306 - Examination of corporation

§2306. Examination of corporation

The commissioner of insurance shall make examinations of the Louisiana Citizens Property Insurance Corporation and the plans in the manner as provided by R.S. 22:1981 for examination of insurers. The expense of such examinations shall be borne and paid by the corporation. The corporation and the plans shall be subject to examination by the legislative auditor.

Acts 2003, No. 1133, §1; Redesignated from R.S. 22:1430.15 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2307 - Plan deficits; financing

§2307. Plan deficits; financing

A. In the event that the governing board of the Louisiana Citizens Property Insurance Corporation determines that a deficit exists in either the Coastal Plan or the FAIR Plan, the corporation may levy regular and emergency assessments for each affected plan in order to remedy such deficit. An assessment shall not be levied on assessable insurers and assessable insureds unless and until all profits and excess reserves over and above reasonably anticipated recurring operating costs have been exhausted and the governing board has projected a deficit in the plan for which an assessment is to be levied.

B. When the deficit incurred in a particular calendar year is not greater than ten percent of the aggregate statewide direct written premium for the subject lines of business for the prior calendar year, the entire deficit shall be recovered through regular assessments of assessable insurers.

C. When the deficit incurred in a particular calendar year exceeds ten percent of the aggregate statewide direct written premium for the subject lines of business for the prior calendar year, the corporation shall levy regular assessments on assessable insurers in an amount equal to the greater of ten percent of the deficit or ten percent of the aggregate statewide direct written premium for the subject lines of business for the prior calendar year. Any remaining deficit shall be recovered through emergency assessments.

D. Each assessable insurer's share of any regular assessment under Subsection B or C of this Section shall be calculated in accordance with R.S. 22:2299 and 2300. Assessments levied by the corporation on assessable insurers under Subsection B or C of this Section shall be paid as required by the corporation's plan of operation.

E. Upon a determination by the governing board that a deficit in a plan exceeds the amount that will be recovered through regular assessments under Subsection B or C of this Section, the governing board shall levy, after verification by the department, emergency assessments, for as many years as necessary to cover the deficits, to be collected by assessable insurers and the corporation and collected from all assessable insureds upon issuance or renewal of policies for subject lines of business, excluding National Flood Insurance policies. The amount of the emergency assessment collected in a particular year shall be a uniform percentage of that year's direct written premium for subject lines of business and all plan accounts of the corporation, excluding National Flood Insurance Program policy premiums, as annually determined by the governing board and verified by the department. The department shall verify the arithmetic calculations involved in the governing board's determination within thirty days after receipt of the information on which the determination was based. Notwithstanding any other provision of law, the corporation and each assessable insurer that writes subject lines of business shall collect emergency assessments from its policyholders without such obligation being affected by any credit, limitation, exemption, or deferment. Emergency assessments levied by the corporation on assessable insureds shall be collected by assessable insurers in accordance with guidelines included in the corporation's plan of operation. The emergency assessments so collected shall be held by the corporation solely in the applicable plan account. The aggregate amount of emergency assessments levied for a plan under this Subsection in any calendar year may not exceed the greater of ten percent of the amount needed to cover the original deficit, plus interest, fees, commissions, required reserves, and other costs associated with financing of the original deficit, or ten percent of the aggregate statewide direct written premium for subject lines of business and for all plan accounts of the corporation for the prior year, plus interest, fees, commissions, required reserves, and other costs associated with financing the original deficit. Emergency assessments shall be shown separately on the declarations page of policies issued for subject lines of business, and shall not be considered premium, nor subject to any premium taxes or other charges.

F. Policies issued by the corporation shall be subject to emergency assessments, as specified in Subsection E hereof. Furthermore, when a regular assessment is levied, all policies shall be subject to a market equalization charge. The market equalization charge shall be a uniform percentage of premium. The market equalization charge percentage shall be the ratio of the total regular assessment levied by the corporation to the aggregate statewide direct written premium for subject lines of business for the prior year. The market equalization charge shall not be considered premium. Assessable insurers shall notify the commissioner of insurance at least thirty days in advance of the commencement of such a charge.

G. The corporation may pledge, assign, and grant a security interest in the assessments, insurance and reinsurance recoverables, surcharges, and other funds available to the corporation as the source of revenue for and to secure bonds or other indebtedness, including without limitation lines of credit or other financing mechanisms issued or created under this Subsection pursuant to the procedures of Chapter 13 of Title 39 of the Louisiana Revised Statutes of 1950, R.S. 39:1421 et seq., or to retire any other debt incurred as a result of deficits or events giving rise to deficits, or in any other way that the governing board determines will efficiently recover such deficits and use such funds to pay any current or other obligations on the bonds or other indebtedness even if no event of default has occurred under the bonds or other indebtedness. The purpose of the lines of credit or other financing mechanisms is to provide additional resources to assist the corporation in covering claims and expenses attributable to a catastrophe. As used in this Subsection, the term "assessments" includes regular assessments under Subsection B or C of this Section, and emergency assessments under Subsection E of this Section. Emergency assessments collected under Subsection E of this Section are not part of an insurer's rates, are not premium, and are not subject to premium tax, fees, or commissions. However, failure to pay the emergency assessment shall be treated as failure to pay premium. The emergency assessments under Subsection E of this Section shall continue to be levied and collected and shall be used to make any payments due with respect to any bonds issued or other indebtedness incurred with respect to a deficit for which the assessment was imposed remains outstanding, even if no event of default has occurred under the bonds or other indebtedness, unless adequate protection and provision has been made for the payment of such bonds or other indebtedness pursuant to the documents governing such bonds or other indebtedness.

H. The commissioner of insurance shall determine annually the aggregate statewide written premium in subject lines of business and shall report that information to the corporation in a form and at a time the corporation specifies to ensure that the corporation can meet the requirements of this Section and the corporation's financing obligations.

I. All bonds, other indebtedness, lines of credit, or other financing mechanisms under this Section shall be approved by the Louisiana State Bond Commission.

J. Under no circumstances shall it be construed that the full faith and credit of the state of Louisiana be used to secure the bonds or indebtedness issued under this Section. Any offering documents associated with any debts under this Section shall clearly state it is not secured by the full faith and credit of the state.

Acts 2003, No. 1133, §1; Acts 2006, 1st Ex. Sess., No. 13, §1, eff. Feb. 23, 2006; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1430.16 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2308 - Louisiana Citizens Property Insurance Corporation not taxable

§2308. Louisiana Citizens Property Insurance Corporation not taxable

The corporation shall be considered a political instrumentality of the state, and shall be exempt from any corporate income tax. However, the corporation is not and shall not be deemed a department, unit, or agency of the state. All debts, claims, obligations, and liabilities of the corporation, whenever and however incurred, shall be the debts, claims, obligations, and liabilities of the corporation only, and not of the state, its agencies, officers, or employees. Corporation funds shall not be considered part of the general fund of the state, and the state shall not appropriate corporation funds. The state's contribution to the corporation is limited to those funds collected by the corporation pursuant to the authority granted under R.S. 22:2303(B), and the state shall not budget for or provide general fund appropriations to the corporation. The premiums, assessments, investment income, and other revenue of the corporation are funds received for providing property insurance coverage as required by this Section, paying claims for Louisiana citizens insured by the corporation's plans, securing and repaying debt obligations issued by the corporation, and conducting all other activities of the corporation, and shall not be considered taxes, fees, licenses, or charges for services imposed by the legislature on individuals, businesses, or agencies outside state government. It is the intent of the legislature that the tax exemptions provided in this Section will augment the financial resources of the corporation to better enable fulfillment of the public purpose. Any bonds issued by or on behalf of the corporation and the plans, their transfer, and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation of every kind by the state and any political subdivision or local unit or other instrumentality thereof.

Acts 2003, No. 1133, §1; Redesignated from R.S. 22:1430.17 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2309 - Operation of the Coastal and FAIR Plans; requirements

§2309. Operation of the Coastal and FAIR Plans; requirements

The governing board of the corporation shall provide property insurance pursuant to this Chapter which shall include any property easily accessible by road for emergency vehicles.

Acts 2004, No. 665, §1; Redesignated from R.S. 22:1430.18 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2310 - Prohibition against impairment of obligations

§2310. Prohibition against impairment of obligations

A. The state and any public instrumentality thereof and the Louisiana Legislature covenants and agrees with the corporation and the holders of the bonds that, as long as bonds or other indebtedness of the corporation remain outstanding, the state and any public instrumentality thereof and the Louisiana Legislature will not in any way impair the rights and remedies of such holders or the security for such bonds or other indebtedness and any public instrumentality thereof and the Louisiana Legislature, together with interest thereon as well as all costs and expenses in connection with any action or proceeding by or on behalf of such holders until all such bonds are fully paid and discharged.

B. The provisions of R.S. 12:202.1 shall not apply to the Louisiana Citizens Property Insurance Corporation.

Acts 2006, 1st Ex. Sess., No. 13, §1, eff. Feb. 23, 2006; Redesignated from R.S. 22:1430.19 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2311 - Limitation on bankruptcy

§2311. Limitation on bankruptcy

A. Prior to the date that is two years and one day after which the corporation no longer has any bonds outstanding, the corporation is prohibited from filing and shall have no authority to file a voluntary petition under the Federal Bankruptcy Code as it may, from time to time, be in effect, and neither any public official nor any organization, entity or other person shall authorize the corporation to be or to become a debtor under the Federal Bankruptcy Code during such period. The provisions of this Section shall be part of any contractual obligation owed to the holders of bonds issued under this Subpart. Any such contractual obligation shall not subsequently be modified by state law during the period of the contractual obligation, and the state of Louisiana and any public instrumentality thereof and the Louisiana Legislature hereby covenants with the holders that the state and any public instrumentality thereof and the Louisiana Legislature shall not limit or alter the denial of authority under this Section during the period referred to in this Subsection.

B. For purposes of this Section, the corporation is deemed to be an instrumentality of the state and subject to the provisions of R.S. 13:4741 and R.S. 39:619 through 622 and shall not be subject to the provisions of R.S. 22:73, 96, 731 through 737, and 2001 through 2044.

Acts 2006, 1st Ex. Sess., No. 13, §1, eff. Feb. 23, 2006; Redesignated from R.S. 22:1430.20 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2312 - Severability

§2312. Severability

The provisions of this Chapter are severable. If any provision or item of this Chapter, or application thereof, is held invalid, such invalidity shall not affect other provisions, items, or applications of this Chapter which are to be given effect without the invalid provision, item or application of the Chapter.

Acts 2006, 1st Ex. Sess., No. 13, §1, eff. Feb. 23, 2006; Redesignated from R.S. 22:1430.21 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2313 - Producers; authority to bind coverage

§2313. Producers; authority to bind coverage

A. Every producer resident in this state and licensed to sell property and casualty insurance may sell insurance policies that are issued by the Louisiana Citizens Property Insurance Corporation through its FAIR and Coastal Plans.

B. The governing board shall formulate criteria and an application process to certify qualified licensed property and casualty insurance producers to bind insurance coverage for the FAIR and Coastal Plans. In order to be qualified for binding authority, the producer shall have adequate errors and omission insurance and complete a training course offered by the Louisiana Citizens Property Insurance Corporation. Pursuant to the Administrative Procedure Act, R.S. 49:950 et seq., the governing board shall promulgate rules which set forth standards by which a producer is deemed qualified for binding authority.

C. The governing board may withdraw binding authority granted to any producer certified pursuant to Subsection B of this Section if that producer fails to follow written guidelines for underwriting as required by the corporation.

Acts 2006, No. 787, §1; Redesignated from R.S. 22:1430.22 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1; Acts 2016, No. 367, §1, eff. June 5, 2016.



RS 22:2314 - Policy take-out program

§2314. Policy take-out program

A. The legislature created the Louisiana Citizens Property Insurance Corporation to operate insurance plans as a residual market for residential and commercial property. The legislature further intends that the corporation work toward the ultimate depopulation of these residual market plans. To encourage the ultimate depopulation of these residual market plans, there is hereby created the Louisiana Citizens Property Insurance Corporation Policy Take-Out Program.

B.(1) Not less than once per calendar year, the corporation shall offer all of its in-force policies for removal to the voluntary market. The corporation shall include offers for depopulation policies with all available geographic and risk characteristics that serve to reduce the exposure of the corporation.

(2) Each insurer participating in the take-out program shall be offered all of the corporation's in-force policies. In response, the insurers shall provide the corporation with a list of policies they propose to take out subject to authorization by the policy's agent of record. No policy shall be assumed by a take-out company without the authorization of the agent of record.

C. Each insurer admitted to write homeowners insurance or insurance insuring one- or two-family owner occupied premises for fire and allied lines or insurance which covers commercial structures in the state of Louisiana may apply to the Louisiana Citizens Property Insurance Corporation to become a take-out company. Insurers will be approved to participate in the depopulation of the Louisiana Citizens Property Insurance Corporation based on the following criteria:

(1) The capacity of the insurer to absorb the policies proposed to be taken out of the corporation and the concentration of risks of those policies. Such capacity may be evidenced by providing to the Louisiana Citizens Property Insurance Corporation a copy of a valid certificate of authority issued by the Department of Insurance to the insurer. An insurer shall not be qualified to participate in the take-out program unless that insurer has at least a B+ rating with A.M. Best, or its equivalent.

(2) An insurer shall have the rates proposed to be charged for the policies being taken out, filed, and approved by the Department of Insurance with an effective date prior to the assumption of policies. The insurer shall provide proof to Louisiana Citizens Property Insurance Corporation that the rates have been approved and are adequate under R.S. 22:1451 et seq.

(3) The rates which are charged by the company submitting a take-out plan must comply with R.S. 22:2303 in the first year that the company charges premiums to the customer. During the second and third years of coverage, the take-out company shall apply to the Department of Insurance for rates which are actuarially justified, but in no case may the rates be greater than those authorized in R.S. 22:2303.

D. The corporation shall submit an insurer's application to participate to the governing board for approval.

E. The board of directors of the Louisiana Citizens Property Insurance Corporation shall develop guidelines for the take-out program which shall be filed with and approved by the Senate Committee on Insurance, the House Committee on Insurance, and the commissioner of insurance.

F. The provisions of this Section shall not be construed to impair the right of any Louisiana Citizens Property Insurance Corporation policyholder, upon receipt of an approved take-out offer, to retain his current producer, so long as that producer is a licensed insurance producer authorized to bind insurance coverage for the FAIR and Coastal Plans, or to retain Louisiana Citizens Property Insurance Corporation as their insurer. This right shall not be canceled, suspended, impeded, abridged, or otherwise compromised by any rule, plan of operation, or depopulation plan.

Acts 2007, No. 377, §1, eff. Nov. 1, 2007; Redesignated from R.S. 22:1430.23 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 465, §1; Acts 2010, No. 397, §1, eff. June 21, 2010; Acts 2012, No. 271, §1; Acts 2014, No. 114, §1.



RS 22:2315 - Adjusters

§2315. Adjusters

A. With respect to contracting with adjusters to adjust claims, the corporation shall give preference to adjusters and businesses engaged in the business of adjusting claims, who have been domiciled in Louisiana for a period of not less than two years, if the adjusting of such claims is subject to a fee schedule or other fixed fee arrangement. For purposes of reciprocal preference, the provisions of this Section shall apply only to the Louisiana Citizens Property Insurance Corporation.

B. Each service provider for the Louisiana Citizens Property Insurance Corporation shall provide monthly reports to the corporation that include the names of the adjusting companies domiciled in Louisiana for two years whose services are being used as well as the number of claims provided to these companies.

Acts 2007, No. 468, §1; Redesignated from R.S. 22:1430.24 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 434, §1, eff. June 25, 2008; Acts 2012, No. 271, §1.



RS 22:2316 - Underwriting

§2316. Underwriting

With respect to contracting with service providers to underwrite insurance policies, the corporation shall give preference to service providers and businesses engaged in the business of underwriting insurance policies, who have underwriters domiciled in Louisiana for a period of not less than two years, if the underwriting of such policies is subject to a fee schedule or other fixed fee arrangement. For purposes of reciprocal preference, the provisions of this Section shall apply only to the Louisiana Citizens Property Insurance Corporation.

Acts 2008, No. 434, §2, eff. June 25, 2008; Acts 2012, No. 271, §1.



RS 22:2317 - Refund of certain assessments

§2317. Refund of certain assessments

At the time of issuance or annual renewal of a property insurance policy, each insurer shall include the following with the policy sent to each insured:

(1) Information on the electronic link to the form designated by the Department of Revenue to receive a refund from the state after its payment by the insured pursuant to R.S. 47:6025(A)(3) for the amount of any surcharge, market equalization charge, or other assessment levied by the corporation pursuant to R.S. 22:2307 due to Hurricanes Katrina and Rita.

(2) A statement in fourteen-point or boldface type that any surcharge, market equalization charge, or other assessment levied by the corporation pursuant to R.S. 22:2307 due to Hurricanes Katrina and Rita is refundable.

Acts 2010, No. 345, §1.



RS 22:2321 - Declaration and purpose

PART II. FAIR AND COASTAL PLANS

§2321. Declaration and purpose

A. Louisiana Insurance Underwriting Plan (Coastal Plan) and Louisiana Joint Reinsurance Plan (FAIR Plan) were re-created and continued by Act 1133 of the 2003 Regular Session of the Louisiana Legislature, now R.S. 22:2291 et seq. That Act, which became effective on August 15, 2003, also created Louisiana Citizens Property Insurance Corporation, and provided that Coastal Plan and FAIR Plan, as successors respectively to the programs established by Act 35 of the 1970 Regular Session of the Louisiana Legislature, and by Act 424 of the 1992 Regular Session of the Louisiana Legislature, shall be available as insurance programs of Louisiana Citizens Property Incorporation beginning January 1, 2004.

B. The Legislature of Louisiana hereby declares that in enacting Act 1133 of the 2003 Regular Session of the Louisiana Legislature, its purpose and intent was, notwithstanding the repeal of R.S. 22:1406.1 through 1406.13 and 1431 through 1445, that from and after August 15, 2003, the effective date of the Act, and through and including December 31, 2003, Louisiana Insurance Underwriting Plan (Coastal Plan) and Louisiana Joint Reinsurance Plan (FAIR Plan) should continue to provide an adequate market for fire insurance with extended coverage and vandalism and malicious mischief and homeowners' coverages as residual market insurance plans pursuant to their respective plan documents setting forth their rules of operation, approved and on file with the commissioner of insurance, and that Louisiana Insurance Underwriting Plan (Coastal Plan) and Louisiana Joint Reinsurance Plan (FAIR Plan) should continue to service those policies issued by them on and prior to December 31, 2003, until all such policies have expired and all claims arising thereunder have been resolved. Because Act 1133 of the 2003 Regular Session of the Louisiana Legislature repealed R.S. 22:1406.1 through 1406.13, and 1431 through 1445, remedial and curative legislation is needed to make statutory provision for the governance and administration of the Louisiana Insurance Underwriting Plan (Coastal Plan) and Louisiana Joint Reinsurance Plan (FAIR Plan), from and after August 15, 2003, and the servicing of residual market property insurance policies issued by the plans on and before December 31, 2003, including servicing of claims arising thereunder and to recognize and declare that those policies issued by Louisiana Insurance Underwriting Plan (Coastal Plan) and Louisiana Joint Reinsurance Plan (FAIR Plan) having inception dates of August 15, 2003, through and including December 31, 2003, are lawful responses to the intent and purposes of the legislature as set forth herein, in former R.S. 22:1431 through 1445, and in Act 1133 of the 2003 Regular Session of the Louisiana Legislature.

C. The legislature further declares that this statute is curative and remedial, is to have retrospective effects to August 15, 2003, should be given broad and liberal interpretation and construction in order to carry out its purposes and intent, and should not be construed as repealing, amending, or modifying Act 1133 of the 2003 Regular Session of the Louisiana Legislature, or the mandate and authority of Louisiana Citizens Property Insurance Corporation to issue or cause to be issued FAIR Plan or Coastal Plan policies beginning January 1, 2004, as programs of Louisiana Citizens Property Insurance Corporation.

Acts 2004, No. 761, §1, eff. July 6, 2004; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1441 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2322 - Louisiana Insurance Underwriting Plan (Coastal Plan); definitions

§2322. Louisiana Insurance Underwriting Plan (Coastal Plan); definitions

As used in R.S. 22:2322 through 2334, unless the context otherwise requires:

(1) "Coastal area" means all of that area of the state designated in the "plan" approved by the commissioner of insurance.

(2) "Essential property insurance" means any of the following coverages against direct loss to property as defined by the plan approved by the commissioner of insurance:

(a) Fire, with or without extended coverage and vandalism and malicious mischief.

(b) Windstorm and hail without fire, but only with respect to dwellings and commercial properties on a monoline basis.

(c) Homeowners.

(3) "Governing committee" means that group which is referred to in R.S. 22:2325 and, where appropriate, any designee of the governing committee.

(4) "Insurable property" means immovable property at fixed locations in coastal areas of the state as that term is hereinafter defined or the corporeal movable property located therein (but shall not include insurance on motor vehicles) which property is determined by the governing committee of the plan, after inspection and pursuant to the criteria specified in the plan, to be in an insurable condition against the perils of fire as determined by normal underwriting standards; however, any structure built in substantial accordance with the Standard Building Code, including the design-wind requirements, which is not otherwise rendered uninsurable by reason of use, occupancy, or state of repair, shall be an insurable risk within the meaning of R.S. 22:2321 through 2335. Provided further, that any structure commenced on or after July 29, 1970, not built in substantial compliance with the Standard Building Code, including the design-wind requirements therein, shall not be an insurable risk under the terms of R.S. 22:2321 through 2335. The owner or applicant shall furnish with the application proof in the form of a certificate from a local building inspector, contractor, engineer, or architect that the structure is built in substantial accordance with the Standard Building Code.

(5) "Net direct premiums" means gross direct premiums, excluding reinsurance assumed and ceded, written on property in this state for fire and allied lines insurance, including components of homeowners' policies and commercial multiple peril package policies, less return premiums upon canceled contracts, dividends paid or credited to policyholders, or the unused or unabsorbed portion of premium deposits. In no event shall premiums on industrial fire insurance policies be considered "net direct premiums".

(6) "Plan" means the document setting the rules of operation approved or promulgated by the commissioner of insurance relative to the Louisiana Insurance Underwriting Plan.

Acts 2004, No. 761, §1, eff. July 6, 2004; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1441.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 326, §1, eff. Jan. 1, 2010.



RS 22:2323 - Louisiana Insurance Underwriting Plan re-created and continued

§2323. Louisiana Insurance Underwriting Plan re-created and continued

A. There is hereby re-created and continued the Louisiana Insurance Underwriting Plan. All insurers authorized to write and engage in writing, within this state on a direct basis, property insurance shall participate in the plan.

B. Every such insurer shall participate in the plan so long as the plan is in existence as a condition of its authority to continue to transact the business of insurance in this state.

Acts 2004, No. 761, §1, eff. July 6, 2004; Redesignated from R.S. 22:1441.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2324 - Powers and duties of the governing committee

§2324. Powers and duties of the governing committee

The governing committee, or its designee, shall, pursuant to the provisions of this Part and the plan, and with respect to essential property insurance on insurable property, have the power on behalf of the participants:

(1) To cause to be issued policies of insurance having inception dates of and prior to December 31, 2003, to applicants.

(2) To assume reinsurance from the participants.

(3) To cede reinsurance to the participants and to purchase reinsurance in behalf of the participants.

(4) To service or cause to be serviced all policies issued having inception dates on or prior to December 31, 2003, and after all claims arising under said policies have been resolved and the business of Louisiana Insurance Underwriting Plan (Coastal Plan) with respect to such policies has been concluded, to notify the commissioner of insurance, and thereafter dissolve as a committee.

Acts 2004, No. 761, §1, eff. July 6, 2004; Redesignated from R.S. 22:1441.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2325 - Board of directors of the plan

§2325. Board of directors of the plan

The governing committee of the plan shall be a board of directors which shall consist of seven representatives of participants in the plan.

Acts 2004, No. 761, §1, eff. July 6, 2004; Redesignated from R.S. 22:1441.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2326 - Functions of the plan

§2326. Functions of the plan

A. All participants in the plan shall participate in its writings, expenses, profits, and losses in the proportion that the net direct premium of such participant written in this state during the preceding calendar year bears to the aggregate net direct premiums written in this state by all participants in the plan during the preceding calendar year as certified to the governing committee of the plan by the commissioner of insurance after review of annual statements, other reports and other statistics the commissioner shall deem necessary to provide the information required in this Section and which the commissioner is hereby authorized and empowered to obtain from any participant in the plan.

B. A participant shall, in accordance with the plan approved by the commissioner of insurance, be entitled to receive credit for essential property insurance voluntarily written in the coastal areas and its participation in the writings in the plan shall be reduced in accordance with the provisions of the plan.

C. Any insurer who becomes authorized to engage in writing property insurance within Louisiana and who engages in writing property insurance within Louisiana shall become a participant in the plan on January first, immediately following such authorization, and the determination of such insurer's participation in the plan shall be made as of the date of such participation in the same manner as for all other participants in the plan.

Acts 2004, No. 761, §1, eff. July 6, 2004; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1441.5 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2327 - Plan; review and approval

§2327. Plan; review and approval

A.(1) The plan shall set forth the number, qualifications, terms of office, and manner of election of the members of the governing committee and a participant shall, in accordance with the plan approved by the commissioner of insurance, be entitled to receive credit annually for essential property insurance voluntarily written in the coastal areas and shall provide for the efficient, economical, fair, and nondiscriminatory administration of the plan and for the prompt and efficient provision of essential property insurance in the coastal areas of the state so as to promote orderly community development in those areas and to provide means for the adequate maintenance and improvement of the property in such areas.

(2) The plan also may provide for:

(a) The establishment of necessary facilities.

(b) Management.

(c) The assessment of participants to defray losses and expenses.

(d) Underwriting standards.

(e) Procedures for the acceptance and cession of reinsurance by the governing committee, or its designee, on behalf of plan participants.

(f) Procedures for determining the amounts of insurance to be provided to specific risks.

(g) Time limits and procedures for processing applications for insurance and for such other provisions as may be deemed necessary by the commissioner of insurance to carry out the purposes of this Part.

B. The governing committee of the plan may, subject to the approval of the commissioner of insurance, amend the plan at any time. The commissioner may review the plan at any time he deems expedient or prudent, but not less than once in each calendar year. After review of the plan the commissioner may amend it after consultation with the governing committee, or its designee, of the plan, and upon certification to the governing committee of the plan of such amendment.

Acts 2004, No. 761, §1, eff. July 6, 2004; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1441.6 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2328 - Eligibility; application

§2328. Eligibility; application

A.(1) Any person having an insurable interest in insurable property is entitled to apply to the governing committee of the plan, directly or through a representative, for such coverage and for an inspection of the property. Every such application shall be submitted on forms prescribed by the governing committee of the plan and approved by the commissioner of insurance, which application shall contain a statement as to whether or not there are any unpaid premiums due from the applicant for fire insurance on the property.

(2) The term "insurable interest" as used in this Subsection shall be deemed to include any lawful and substantial economic interest in the safety or preservation of property from loss, destruction, or pecuniary damage.

B. If the governing committee of the plan determines that the property is insurable and that there is no unpaid premium due from the applicant for prior insurance on the property, the governing committee of the plan upon receipt of the premium, or such portion thereof as is prescribed in the plan, shall cause to be issued a policy of essential property insurance for a term of one year. Any policy issued pursuant to the provisions of this Section shall be renewed annually, upon payment of premium due, so long as the property meets the definition of "insurable property" as set forth in R.S. 22:2322(4).

C. If the governing committee of the plan, for any reason, denies an application and refuses to cause to be issued an insurance policy on insurable property to any applicant or takes no action on an application within the time prescribed in the plan, such applicant may appeal to the commissioner of insurance and, after reviewing the facts, he may direct the governing committee of the plan to issue or cause to be issued an insurance policy to the applicant. In carrying out its duties pursuant to this Section, the commissioner of insurance may request and the governing committee of the plan shall provide any information the commissioner deems necessary to a determination concerning the reasons for the denial or delay of the application.

Acts 2004, No. 761, §1, eff. July 6, 2004; Acts 2007, No. 459, §§1 and 4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1441.7 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2329 - Participants shall cede insurance to the plan

§2329. Participants shall cede insurance to the plan

Any participant in the plan shall cede to the plan one hundred percent of the essential property insurance written pursuant to and on the terms and conditions set forth in the plan.

Acts 2004, No. 761, §1, eff. July 6, 2004; Redesignated from R.S. 22:1441.8 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2330 - Rates, rating plans, and rate rules applicable

§2330. Rates, rating plans, and rate rules applicable

The rates, rating plans, and rating rules applicable to the insurance written pursuant to the plan shall be those approved by the commissioner of insurance; however, such rates may include rules for classification of risks insured hereunder and rate modifications thereof.

Acts 2004, No. 761, §1, eff. July 6, 2004; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1441.9 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2331 - Appeal to the commissioner; appeal to the court from the commissioner

§2331. Appeal to the commissioner; appeal to the court from the commissioner

Any person insured pursuant to R.S. 22:2322 through 2334 or his representative, or any affected insurer, who may be aggrieved by an act, ruling, or decision of the governing committee of the plan may, within thirty days after such ruling, appeal to the commissioner of insurance. Any hearings held by the commissioner of insurance pursuant to such an appeal shall be in accordance with the procedure set forth in the insurance laws of Louisiana. All persons or insureds aggrieved by any order or decision of the commissioner of insurance may appeal as is provided by the provisions of the insurance laws of the state of Louisiana.

Acts 2004, No. 761, §1, eff. July 6, 2004; Acts 2007, No. 459, §1, eff. Jan. 1, 2008; Redesignated from R.S. 22:1441.10 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2332 - Reports of inspection

§2332. Reports of inspection

All reports of inspection performed by or on behalf of the governing committee of the plan shall be made available to the participants in the plan and the commissioner of insurance. An applicant or his representative shall be entitled to a copy of any inspection report on property in which the applicant has an insurable interest.

Acts 2004, No. 761, §1, eff. July 6, 2004; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1441.11 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2333 - Immunity from liability

§2333. Immunity from liability

There shall be no liability on the part of and no cause of action of any nature shall arise against the commissioner of insurance or any of his staff, or against the governing committee of the plan or anyone acting on its behalf, or against any servicing carrier or carriers of the plan, or against any participating insurer, for any inspections made hereunder or any statements made in good faith by them in any reports or communications concerning risks submitted to the governing committee of the plan or at any administrative hearings conducted in connection therewith under the provisions of this Code.

Acts 2004, No. 761, §1, eff. July 6, 2004; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1441.12 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2334 - Annual report

§2334. Annual report

The governing committee of the plan or its designee shall file in the office of the commissioner of insurance on or before September first of each year a statement which shall summarize the transactions, conditions, operations, and affairs of the plan during the preceding fiscal year ending June thirtieth. Such statement shall contain such matters and information as are prescribed by the commissioner and shall be in such form as is required by him. The commissioner may at any time require the governing committee of the plan to furnish to him any additional information with respect to its transactions or any other matter which the commissioner deems to be material to assist him in evaluating the operation and experience of the plan.

Acts 2004, No. 761, §1, eff. July 6, 2004; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1441.13 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2335 - Examination of plan

§2335. Examination of plan

The commissioner of insurance may from time to time examine the plan when he deems it to be prudent and in undertaking such examination he may hold a public hearing. The expense of such examination shall be borne and paid by the plan participants who shall share the expenses ratably in accordance with their respective participation for the year under examination.

Acts 2004, No. 761, §1, eff. July 6, 2004; Redesignated from R.S. 22:1441.14 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2336 - Louisiana Joint Reinsurance Plan (FAIR Plan); definitions

§2336. Louisiana Joint Reinsurance Plan (FAIR Plan); definitions

As used in R.S. 22:2336 through 2347, unless the context otherwise requires:

(1) "Designated area" means all of that area of the state designated in the plan on file with the commissioner of insurance and designated as FAIR (Fair Access to Insurance Requirements) Plan area.

(2) "Essential property insurance" means any of the following coverages against direct loss to property as defined by the plan approved by the commissioner of insurance:

(a) Fire, with or without extended coverage and vandalism and malicious mischief.

(b) Windstorm and hail without fire, but only with respect to dwellings and commercial properties on a monoline basis.

(c) Homeowners.

(3) "Governing committee" means that group which is referred to in R.S. 22:2338 and, where appropriate, any designee of the governing committee.

(4) "Insurable property" means real and tangible personal property at a fixed location in a designated area of Louisiana when such property is in an insurable condition and basic property insurance is not obtainable in the normal market.

(5) "Net direct premiums" means gross direct premiums, excluding reinsurance assumed and ceded, written on property in this state for fire and allied lines and, if provided in the plan, homeowners' insurance, including premium components of all multiperil policies and homeowners' policies, less return premiums, dividends paid or credited to policyholders, or the unused or unabsorbed portions of premium deposits. In no event shall premiums on industrial fire insurance policies be considered as net direct premiums.

(6) "Plan" means the document setting the rules of operation approved or promulgated by the commissioner of insurance relative to the Louisiana Joint Reinsurance Plan.

Acts 2004, No. 761, §1, eff. July 6, 2004; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1441.15 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 326, §1, eff. Jan. 1, 2010.



RS 22:2337 - Louisiana Joint Reinsurance Plan; immunity from liability; commissioner of insurance

§2337. Louisiana Joint Reinsurance Plan; immunity from liability; commissioner of insurance

A. The Louisiana Joint Reinsurance Plan is hereby continued and reestablished and all insurers authorized to write and engage in writing property insurance within Louisiana on a direct basis are required to be participants in the plan.

B. The commissioner of insurance is hereby authorized to issue rules and regulations for the purpose of carrying out the provisions of R.S. 22:2336 through 2347.

C. There shall be no liability on the part of and no cause of action of any nature shall arise against the commissioner of insurance or any of his staff, or against the governing committee of the Louisiana Joint Reinsurance Plan or anyone acting on its behalf, or against any servicing carrier or carriers, or against any participating insurer, for any inspections made hereunder or any statements made in good faith by them in any reports or communications concerning risks submitted to the governing committee of the plan or at any administrative hearings conducted in connection therewith under the provisions of R.S. 22:2336 through 2347.

Acts 2004, No. 761, §1, eff. July 6, 2004; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1441.16 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2338 - Powers and duties of the governing committee

§2338. Powers and duties of the governing committee

The governing committee shall, pursuant to the provisions of this Part and the plan, and with respect to essential property insurance on insurable property, have the power on behalf of the participants:

(1) To cause to be issued policies of insurance having inception dates of and prior to December 31, 2003, to applicants.

(2) To assume reinsurance from the participants.

(3) To cede reinsurance to the participants and to purchase reinsurance on behalf of the participants.

(4) To service or cause to be serviced all policies issued having inception dates on or prior to December 31, 2003, and after all claims arising under said policies have been resolved and the business of the Louisiana Joint Reinsurance Plan (FAIR Plan) with respect to such policies has been concluded, to notify the commissioner of insurance, and thereafter dissolve as a committee.

Acts 2004, No. 761, §1, eff. July 6, 2004; Redesignated from R.S. 22:1441.17 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2339 - Board of directors of plan

§2339. Board of directors of plan

The governing committee of the plan shall be a board of directors which shall consist of seven representatives of participants in the plan.

Acts 2004, No. 761, §1, eff. July 6, 2004; Redesignated from R.S. 22:1441.18 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2340 - Functions of participants in the plan

§2340. Functions of participants in the plan

A. All participants in the plan shall participate in the writings, expenses, profits, and losses in the proportion that the net direct premium of such participant written in this state during the preceding calendar years bears to the aggregate net direct premiums written in this state by all participants in the plan in the preceding calendar year as certified to the governing committee of the plan after review of annual statements, other reports, and other statistics necessary to provide the information herein required and which the commissioner of insurance is hereby authorized and empowered to obtain from any participant in the plan.

B. However, each participant shall be entitled to receive credit for essential property insurance voluntarily written in designated areas. The governing committee of the plan shall define the terms "essential property insurance" and "designated areas" for the purposes of this Section.

C. Any insurer who becomes authorized to engage in writing property insurance within Louisiana and who engages in writing property insurance within Louisiana shall become a participant in the plan on January first immediately following such authorization and writing, and the determination of such insurer's participation in the plan shall be made as of the date of such participation in the same manner as for all other participants in the plan.

Acts 2004, No. 761, §1, eff. July 6, 2004; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1441.19 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2341 - Plan

§2341. Plan

A.(1) The plan as filed and approved by the commissioner of insurance shall continue. The plan shall set forth the number, qualifications, terms of office, and manner of election of the members of the governing committee. The plan may include the assessment procedures of all participants for expenses necessary to the operation; the establishment of necessary facilities; management of the plan; plan for assessment of participants to defray losses and expenses; underwriting standards; procedures for the acceptance and cession of reinsurance on behalf of the participants; procedures for determining the amounts of insurance to be provided to specific risks; procedures for processing applicants for insurance; and such other provisions as may be deemed necessary to carry out the purposes of R.S. 22:2336 through 2347.

(2) The plan shall be filed with the commissioner of insurance and the commissioner may, in his discretion, consult with the governing committee of the plan and may seek any further information which he deems necessary for a decision.

B. The governing committee of the plan may, subject to the approval of the commissioner of insurance, amend the plan at any time. The commissioner may review the plan at any time he deems prudent, but not less than once in each calendar year. After review of the plan, the commissioner may amend it after consultation with the governing committee of the plan, and upon certification to the governing committee of such amendment.

Acts 2004, No. 761, §1, eff. July 6, 2004; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1441.20 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2342 - Eligibility; application

§2342. Eligibility; application

A. Any person having an insurable interest in insurable property is entitled to apply to the governing committee of the plan, directly or through a representative, for such coverage and for an inspection of the property. Every such application shall be submitted on forms prescribed by the governing committee of the plan and on file with the commissioner of insurance.

B. The term "insurable interest" as used in this Section shall be deemed to include any lawful and substantial economic interest in the safety and preservation of property from loss, destruction, or pecuniary damage.

C. If the governing committee of the plan determines that the property is insurable, the governing committee of the plan, upon receipt of the premium or such portion thereof as is prescribed in the plan, shall cause to be issued a policy of essential property insurance for a term not exceeding one year. Any policy issued pursuant to the provisions of this Section shall be renewed annually, upon payment of premium due, so long as the property meets the definition of "insurable property".

D. If the governing committee of the plan for any reason denies an application and refuses to cause to be issued an insurance policy on insurable property to any applicant, or takes no action on an application within the time prescribed in the plan, such applicant may appeal to the commissioner of insurance, and the commissioner, after reviewing the facts, may direct the governing committee of the plan to issue, or cause to be issued, an insurance policy to the applicant. In carrying out his duties pursuant to this Section, the commissioner of insurance may request and the governing committee of the plan shall provide any information which the commissioner deems necessary to a determination concerning the reason for the denial or delay of the application.

Acts 2004, No. 761, §1, eff. July 6, 2004; Acts 2007, No. 459, §§1 and 4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1441.21 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2343 - Plan participants shall cede insurance

§2343. Plan participants shall cede insurance

All participants in the plan shall cede one hundred percent of the essential property insurance written pursuant to and on terms and conditions set forth in the plan.

Acts 2004, No. 761, §1, eff. July 6, 2004; Redesignated from R.S. 22:1441.22 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2344 - Rates, rating plans, and rate rules applicable

§2344. Rates, rating plans, and rate rules applicable

Rates shall be in accordance with the rating plans approved by the commissioner of insurance for use by the Property Insurance Association of Louisiana; however, such rates may include rules for classification of risks insured hereunder and rate modifications hereof.

Acts 2004, No. 761, §1, eff. July 6, 2004; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1441.23 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2345 - Reports of inspection

§2345. Reports of inspection

All reports of inspection performed by the governing committee of the plan shall be made available to the participants in the plan and the commissioner of insurance. An applicant or his representative shall be entitled to a copy of any inspection report on property in which the applicant has an insurable interest.

Acts 2004, No. 761, §1, eff. July 6, 2004; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1441.24 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2346 - Annual report

§2346. Annual report

The governing committee of the plan shall file in the office of the commissioner of insurance each year a statement which shall summarize the transactions, conditions, operations, and affairs of the plan during the preceding fiscal year ending September thirtieth.

Acts 2004, No. 761, §1, eff. July 6, 2004; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1441.25 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2347 - Examination of plan

§2347. Examination of plan

The commissioner of insurance may from time to time make an examination into the affairs of the plan when he deems it to be prudent and, in undertaking such examination, he may hold a public hearing. The expense of such examination shall be borne and paid by plan participants who shall share the expense ratably in accordance with their respective participation for the year under examination.

Acts 2004, No. 761, §1, eff. July 6, 2004; Redesignated from R.S. 22:1441.26 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2361 - Short title

CHAPTER 16. INSURE LOUISIANA INCENTIVE PROGRAM

PART I. INSURE LOUISIANA INCENTIVE PROGRAM

§2361. Short title

This Chapter shall be known as the "Insure Louisiana Incentive Program", hereinafter referred to as the "program".

Acts 2007, No. 447, §1, eff. July 11, 2007; Redesignated from R.S. 22:3301 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2362 - Purposes; public purpose

§2362. Purposes; public purpose

A. Louisiana currently is experiencing a crisis in the availability and affordability of insurance for residential and commercial properties. Louisiana property owners and their insurers sustained catastrophic losses in 2005 from Hurricanes Katrina and Rita. As the result of their losses and their assessment of the risk of loss from future storms, many insurers have substantially reduced their participation in the voluntary market for residential and commercial property insurance. With fewer insurers in the voluntary market, competitive pressure on premium rates is reduced. Current underwriting practices have resulted in a substantial increase in the number of Louisiana property owners forced to obtain their property insurance coverage or their coverage for the wind peril from Louisiana Citizens Property Insurance Corporation (Citizens), the state insurer of last resort. As a result of the 2005 storms, Citizens has a substantial deficit that currently is and must be funded by assessments against insurers and policyholders. The decline in the voluntary insurance market substantially increases Citizens' exposure, thereby threatening to worsen its financial condition. Increased premiums and assessments make property insurance coverage unaffordable for some property owners, forcing them to sell or abandon their residential or commercial properties or preventing them from restoring storm-damaged properties, causing some residents to leave or fail to return to the state. The availability of property insurance at reasonable cost is essential to the economy of the state. Owners cannot invest in and lenders will not finance the construction and ownership of residential and commercial buildings without adequate property insurance protection. The state has a vital interest in fostering the availability of property insurance at reasonable cost.

B. The Insure Louisiana Incentive Program is adopted for the purpose of cooperative economic development and stability in Louisiana by encouraging additional insurers to participate in the voluntary property insurance market in order to substantially increase the availability of property insurance, to substantially increase competitive pressure on insurance rates, and to substantially reduce the volume of business written by the Louisiana Citizens Property Insurance Corporation, thereby offering a less expensive alternative to its policyholders and reducing Citizens' exposure to an increased deficit and future assessments.

C. It is hereby declared by the legislature that assuring an adequate and affordable market for insurance for both residential and commercial properties in this state is essential to the economic viability of the state and its citizens, the assurance of an adequate and stable tax base for the state and its political subdivisions, and the health, welfare, and safety of its citizens. Accordingly, the establishment of the Insure Louisiana Incentive Program implemented through public-private partnerships is declared and demonstrated to be an essential public function and public purpose.

Acts 2007, No. 447, §1, eff. July 11, 2007; Redesignated from R.S. 22:3302 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2363 - Cooperative endeavors; grants; regulations

§2363. Cooperative endeavors; grants; regulations

A. The commissioner of insurance is authorized to implement the essential public purpose of this Chapter through public-private partnerships executed through cooperative endeavors with authorized insurers. Such endeavors may include matching capital fund grants under the provisions of this Chapter.

B. The commissioner of insurance may grant matching capital funds to qualified property insurers in accordance with the requirements of this Chapter from the fund. The commissioner shall adopt and promulgate rules and regulations in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., governing the application process and award of grants, use of grant funds, reporting requirements and other regulations to assure compliance with and to carry out the purposes of the program.

Acts 2007, No. 447, §1, eff. July 11, 2007; Redesignated from R.S. 22:3303 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2364 - Implementation; grant limitations

§2364. Implementation; grant limitations

A. The commissioner of insurance shall adopt and promulgate rules and regulations to implement this program as soon as possible and in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

B. When the program is ready for implementation, the commissioner shall issue a public invitation to insurers to submit grant applications. In the initial applications, the commissioner shall not allocate individual grants less than two million dollars nor in excess of ten million dollars. In the initial allocation of grants only, the commissioner shall allocate twenty percent of the total amount of funds available for grants to domestic insurers.

C. In the event that all monies in the fund are not allocated in response to the first invitation for grant applications, then the commissioner shall issue a second invitation for grant applications. In the second invitation, the commissioner shall not allocate individual grants less than two million dollars nor in excess of ten million dollars, but insurers who have been allocated a grant in response to the first invitation may apply for an additional grant up to the ten million dollar limit. In the event that all monies in the fund are not allocated in response to the second invitation for grant applications, then the commissioner shall issue a third invitation for grant applications. In the third invitation, the commissioner shall not allocate individual grants less than two million dollars nor in excess of ten million dollars, but insurers who have been allocated a grant in response to the first or second invitation may apply for an additional grant up to the ten million dollar limit.

D. Once the commissioner has finalized all responses from three separate invitations for grant applications authorized under this Chapter, any unexpended and unencumbered monies in the fund and any matching capital fund grant funds that are not earned pursuant to R.S. 22:2370(A) shall be used pursuant to the provisions of R.S. 22:2372. However, if less than thirty-five million dollars remains in the Insure Louisiana Incentive Fund after responses have been finalized to the three separate invitations for grant applications, then the remaining monies in the fund shall instead be used to accelerate payoff of the Unfunded Accrued Liability of the state retirement systems.

E. The total amount of funds available for this program is the amount appropriated or otherwise made available to the fund by the legislature. If the amount requested in grant applications exceeds the amount of funds available, the commissioner of insurance shall have the discretion to prioritize and allocate funds among insurers deemed eligible to participate in the program, considering the financial strength of each insurer and the potential for its business plan to improve the availability and affordability of property insurance in Louisiana.

F. Prior to the award of any grant pursuant to the provisions of this Chapter, such grant shall be subject to the review and approval of the Joint Legislative Committee on the Budget. The use of grant funds and unexpended and unencumbered monies pursuant to the provisions of Subsection D of this Section shall not be subject to review and approval of the Joint Legislative Committee on the Budget.

Acts 2007, No. 447, §1, eff. July 11, 2007; Acts 2008, No. 390, §1, eff. June 21, 2008; Redesignated from R.S. 22:3304 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 469, §1; Acts 2012, No. 271, §1.



RS 22:2365 - Minimum capital requirements

§2365. Minimum capital requirements

A. Grants shall be made only to insurers who satisfy minimum capital requirements as specified in the rules and regulations adopted and promulgated by the commissioner of insurance, which shall include capital and surplus exceeding twenty-five million dollars, stable financial condition as shown by a satisfactory risk-based capital level, and an adequate risk-based reinsurance program.

B. In no event shall matching fund grants exceed twenty percent of an insurer's capital and surplus.

Acts 2007, No. 447, §1, eff. July 11, 2007; Redesignated from R.S. 22:3305 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2366 - Satisfactory prior experience

§2366. Satisfactory prior experience

As determined by the commissioner of insurance, grants shall be made only to insurers with satisfactory prior experience in writing property insurance or to new insurers whose management has satisfactory prior experience in property insurance.

Acts 2007, No. 447, §1, eff. July 11, 2007; Redesignated from R.S. 22:3306 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2367 - Authorized insurers

§2367. Authorized insurers

Although a non-admitted insurer, including an approved unauthorized insurer, may apply for a grant, the insurer must become admitted and licensed to do business in Louisiana before it may actually receive the grant funding. The commissioner of insurance may reallocate funds allocated to such non-admitted insurer if that insurer does not apply on a timely basis, as specified in the regulations, or is not approved as an admitted and licensed insurer.

Acts 2007, No. 447, §1, eff. July 11, 2007; Redesignated from R.S. 22:3307 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2368 - Matching capital fund grants

§2368. Matching capital fund grants

A. The insurer shall make a commitment of capital of not less than two million dollars to write property insurance in Louisiana that complies with the requirements of R.S. 22:2369.

B. Matching capital fund grants authorized under this Chapter shall match such newly allocated insurer capital funds at a ratio of one dollar of state capital grant funds to one dollar of allocated insurer capital funds.

Acts 2007, No. 447, §1, eff. July 11, 2007; Redesignated from R.S. 22:3308 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2369 - Net written premium requirements

§2369. Net written premium requirements

A. "Net written premiums" means the total premiums, exclusive of assessments and other charges, paid by policyholders to insurers for policies that comply with this Section, minus any return premiums or other premium credits due policyholders.

B. To comply with the requirements of this Chapter, the new property insurance written by the insurer who received a matching capital fund grant shall be residential, commercial, mono-line, or package property insurance policies in Louisiana, and must include coverage for wind and hail with limits equal to the limits provided for other perils insured under such policies. The net written premium requirements of this Section will be satisfied only by property insurance coverages reported on the Annual Statement State Page filed with the Department of Insurance under lines 1 (Fire), 2.1 (Allied Lines), 3 (Farmowners), 4 (Homeowners), or 5.1 (Commercial Multi-peril Non-liability).

C. Insurers who receive the matching capital fund grants must write property insurance in Louisiana that complies with the requirements of this Section with net written premiums of at least a ratio of two dollars of premium for each dollar of the total of newly allocated insurer capital and the matching capital fund grant. Thus, if the insurer allocates two million dollars in capital and receives a matching capital fund grant of two million dollars, the insurer must write property insurance in Louisiana with net written premiums of at least eight million dollars.

D. In the first twenty-four months after receipt of matching capital fund grants, insurers shall write at least fifty percent of the net written premium for policyholders whose property is located in the parishes included in the federal Gulf Opportunity Zone Act of 2005 in Louisiana. Twenty-five percent of the net written premium for policyholders whose property was formerly insured by the Louisiana Citizens Property Insurance Corporation, and at least fifty percent of such policyholders shall have property located in the parishes included in the federal Gulf Opportunity Zone Act of 2005 in Louisiana. Insurers must maintain this net written premium ratio over five years to fully earn the matching capital fund grant as outlined in R.S. 22:3310.

E.(1) The commissioner shall promulgate rules pursuant to the Administrative Procedure Act, R.S. 49:950 et seq., to establish procedures to monitor the net written premium of insurers receiving any grant under this Chapter to ensure that the insurer is in compliance with the provisions of this Section. These rules shall include provisions for the return of grant money to the state, on a pro rata basis, for failure to meet the requirements of this Section. Notwithstanding the provisions of R.S. 22:2370 to the contrary, the commissioner shall seek the return of unearned grant money from any insurer who has not been in compliance with this Section for five consecutive years commencing on January 1, 2009, and ending on December 31, 2013.

(2)(a) Notwithstanding the provisions of this Chapter to the contrary, rules and regulations promulgated by the commissioner pursuant to this Chapter shall provide that grants, made pursuant to a third invitation for grant applications, may be made to insurers providing coverage against damage to an existing dwelling. The grant shall be made only as to those policies transferred from an existing dwelling to a new dwelling provided the risk of catastrophe associated with the new dwelling is the same as or no greater than the level of risk of catastrophe associated with the existing dwelling.

(b) Grants shall also be made under this Paragraph to any insurer that was forced to reduce coverage, or drop coverage entirely, on existing dwellings in order that the insurer maintain its financial stability or solvency. Such grant shall be contingent on the insurer reinstating such former coverage or better coverage on the existing dwellings.

Acts 2007, No. 447, §1, eff. July 11, 2007 (Subsection D eff. Dec. 1, 2007); Acts 2008, No. 390, §1, eff. June 21, 2008; Redesignated from R.S. 22:3309 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2370 - Earned capital

§2370. Earned capital

A. An insurer who has received a matching capital fund grant under the provisions of this Chapter is entitled to earn the grant at the rate of twenty percent per year for each year in which the insurer maintains the net written premiums in compliance with the requirements of this Chapter, so that the insurer can earn the entire grant in five years.

B. If any insurer fails to comply with the requirements of this Chapter at the end of any year of the grant, the commissioner of insurance shall have the option of granting an extension if the insurer shows promise of future compliance.

C. If the commissioner of insurance finds that an insurer has failed to comply with the statutory or regulatory requirements for the grant, the commissioner may declare the insurer in default. The insurer in default shall repay any matching capital fund grant funds that have not been earned under Subsection A of this Section, plus legal interest from the date of the commissioner's default declaration.

D. In the event of insolvency of an insurer, the obligation to repay matching capital fund grants shall not be a liability of the Louisiana Insurance Guaranty Association.

Acts 2007, No. 447, §1, eff. July 11, 2007; Redesignated from R.S. 22:3310 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2371 - Repealed by Acts 2009, No. 226, §3, eff. July 1, 2009.

§2371. Repealed by Acts 2009, No. 226, §3, eff. July 1, 2009.



RS 22:2372 - Repealed by Acts 2009, No. 404, §1, eff. July 7, 2009.

§2372. Repealed by Acts 2009, No. 404, §1, eff. July 7, 2009.



RS 22:2381 - Interstate Insurance Product Regulation Compact; Louisiana's participation

CHAPTER 17. INTERSTATE INSURANCE PRODUCT

REGULATION COMPACT

§2381. Interstate Insurance Product Regulation Compact; Louisiana's participation

The Interstate Insurance Product Regulation Compact, the full text of which is set forth and confirmed by the Louisiana Legislature, is hereby entered into on behalf of the state of Louisiana. The compact shall become effective when enacted into law by at least two states. The full text of said compact is as follows:

INTERSTATE INSURANCE PRODUCT REGULATION COMPACT

ARTICLE I. PURPOSES

The purposes of this Interstate Insurance Product Regulation Compact are, through means of joint and cooperative action among the Compacting States:

(1) To promote and protect the interest of consumers of individual and group annuity, life insurance, disability income and long-term care insurance products;

(2) To develop uniform standards for insurance products covered under the Compact;

(3) To establish a central clearinghouse to receive and provide prompt review of insurance products covered under the Compact and, in certain cases, advertisements related thereto, submitted by insurers authorized to do business in one or more Compacting States;

(4) To give appropriate regulatory approval to those product filings and advertisements satisfying the applicable uniform standard;

(5) To improve coordination of regulatory resources and expertise between state insurance departments regarding the setting of uniform standards and review of insurance products covered under the Compact;

(6) To create the Interstate Insurance Product Regulation Commission; and

(7) To perform these and such other related functions as may be consistent with the state regulation of the business of insurance.

ARTICLE II. DEFINITIONS

For purposes of this Compact:

(1) "Advertisement" means any material designed to create public interest in a Product, or induce the public to purchase, increase, modify, reinstate, borrow on, surrender, replace or retain a policy, as more specifically defined in the Rules and Operating Procedures of the Commission.

(2) "Bylaws" mean those bylaws established by the Commission for its governance, or for directing or controlling the Commission's actions or conduct.

(3) "Compacting State" means any State which has enacted this Compact legislation and which has not withdrawn pursuant to Article XIV, Section (1), or been terminated pursuant to Article XIV, Section (2).

(4) "Commission" means the Interstate Insurance Product Regulation Commission established by this Compact.

(5) "Commissioner" means the chief insurance regulatory official of a State including, but not limited to, commissioner, superintendent, director or administrator.

(6) "Domiciliary State" means the state in which an Insurer is incorporated or organized, or, in the case of an alien Insurer, its state of entry.

(7) "Insurer" means any entity licensed by a State to issue contracts of insurance for any of the lines of insurance covered by this Act.

(8) "Member" means the person chosen by a Compacting State as its representative to the Commission, or his or her designee.

(9) "Noncompacting State" means any State which is not at the time a Compacting State.

(10) "Operating Procedures" mean procedures promulgated by the Commission implementing a Rule, Uniform Standard, or a provision of this Compact.

(11) "Product" means the form of a policy or contract, including any application, endorsement, or related form which is attached to and made a part of the policy or contract, and any evidence of coverage or certificate, for an individual or group annuity, life insurance, disability income, or long-term care insurance product that an Insurer is authorized to issue.

(12) "Rule" means a statement of general or particular applicability and future effect promulgated by the Commission, including a Uniform Standard developed pursuant to Article VII of this Compact, designed to implement, interpret, or prescribe law or policy or describing the organization, procedure, or practice requirements of the Commission, which shall have the force and effect of law in the Compacting States.

(13) "State" means any state, district, or territory of the United States of America.

(14) "Third-Party Filer" means an entity that submits a Product filing to the Commission on behalf of an Insurer.

(15) "Uniform Standard" means a standard adopted by the Commission for a Product line, pursuant to Article VII of this Compact, and shall include all of the Product requirements in aggregate; provided, that each Uniform Standard shall be construed, whether express or implied, to prohibit the use of any inconsistent, misleading, or ambiguous provisions in a Product and the form of the Product made available to the public shall not be unfair, inequitable, or against public policy as determined by the Commission.

ARTICLE III. ESTABLISHMENT OF THE COMMISSION AND VENUE

(1) The Compacting States hereby create and establish a joint public agency known as the "Interstate Insurance Product Regulation Commission." Pursuant to Article IV, the Commission will have the power to develop Uniform Standards for Product lines, receive and provide prompt review of Products filed therewith, and give approval to those Product filings satisfying applicable Uniform Standards; provided, it is not intended for the Commission to be the exclusive entity for receipt and review of insurance product filings. Nothing herein shall prohibit any Insurer from filing its product in any State wherein the Insurer is licensed to conduct the business of insurance; and any such filing shall be subject to the laws of the State where filed.

(2) The Commission is a body corporate and politic, and an instrumentality of the Compacting States.

(3) The Commission is solely responsible for its liabilities except as otherwise specifically provided in this Compact.

(4) Venue is proper and judicial proceedings by or against the Commission shall be brought solely and exclusively in a Court of competent jurisdiction where the principal office of the Commission is located.

ARTICLE IV. POWERS OF THE COMMISSION

The Commission shall have the following powers:

(1) To promulgate Rules, pursuant to Article VII of this Compact, which shall have the force and effect of law and shall be binding in the Compacting States to the extent and in the manner provided in this Compact;

(2) To exercise its rulemaking authority and establish reasonable Uniform Standards for Products covered under the Compact, and Advertisement related thereto, which shall have the force and effect of law and shall be binding in the Compacting States, but only for those Products filed with the Commission, provided, that a Compacting State shall have the right to opt out of such Uniform Standard pursuant to Article VII, to the extent and in the manner provided in this Compact, and, provided further, that any Uniform Standard established by the Commission for long-term care insurance products may provide the same or greater protections for consumers as, but shall not provide less than, those protections set forth in the National Association of Insurance Commissioners' Long-Term Care Insurance Model Act and Long-Term Care Insurance Model Regulation, respectively, adopted as of 2001. The Commission shall consider whether any subsequent amendments to the NAIC Long-Term Care Insurance Model Act or Long-Term Care Insurance Model Regulation adopted by the NAIC require amending of the Uniform Standards established by the Commission for long-term care insurance products;

(3) To receive and review in an expeditious manner Products filed with the Commission, and rate filings for disability income and long-term care insurance Products, and give approval of those Products and rate filings that satisfy the applicable Uniform Standard, where such approval shall have the force and effect of law and be binding on the Compacting States to the extent and in the manner provided in the Compact;

(4) To receive and review in an expeditious manner Advertisement relating to long-term care insurance products for which Uniform Standards have been adopted by the Commission, and give approval to all Advertisement that satisfies the applicable Uniform Standard. For any product covered under this Compact, other than long-term care insurance products, the Commission shall have the authority to require an insurer to submit all or any part of its Advertisement with respect to that product for review or approval prior to use, if the Commission determines that the nature of the product is such that an Advertisement of the product could have the capacity or tendency to mislead the public. The actions of the Commission as provided in this section shall have the force and effect of law and shall be binding in the Compacting States to the extent and in the manner provided in the Compact;

(5) To exercise its rule-making authority and designate Products and Advertisement that may be subject to a self-certification process without the need for prior approval by the Commission.

(6) To promulgate Operating Procedures, pursuant to Article VII of this Compact, which shall be binding in the Compacting States to the extent and in the manner provided in this Compact;

(7) To bring and prosecute legal proceedings or actions in its name as the Commission; provided, that the standing of any state insurance department to sue or be sued under applicable law shall not be affected;

(8) To issue subpoenas requiring the attendance and testimony of witnesses and the production of evidence;

(9) To establish and maintain offices;

(10) To purchase and maintain insurance and bonds;

(11) To borrow, accept, or contract for services of personnel, including, but not limited to, employees of a Compacting State;

(12) To hire employees, professionals, or specialists, and elect or appoint officers, and to fix their compensation, define their duties, and give them appropriate authority to carry out the purposes of the Compact, and determine their qualifications; and to establish the Commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel;

(13) To accept any and all appropriate donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of the same; provided that at all times the Commission shall strive to avoid any appearance of impropriety;

(14) To lease, purchase, accept appropriate gifts or donations of, or otherwise to own, hold, improve, or use, any property, real, personal, or mixed; provided that at all times the Commission shall strive to avoid any appearance of impropriety;

(15) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed;

(16) To remit filing fees to Compacting States as may be set forth in the Bylaws, Rules, or Operating Procedures;

(17) To enforce compliance by Compacting States with Rules, Uniform Standards, Operating Procedures, and Bylaws;

(18) To provide for dispute resolution among Compacting States;

(19) To advise Compacting States on issues relating to Insurers domiciled or doing business in Noncompacting jurisdictions, consistent with the purposes of this Compact;

(20) To provide advice and training to those personnel in state insurance departments responsible for product review, and to be a resource for state insurance departments;

(21) To establish a budget and make expenditures;

(22) To borrow money;

(23) To appoint committees, including advisory committees comprising Members, state insurance regulators, state legislators or their representatives, insurance industry and consumer representatives, and such other interested persons as may be designated in the Bylaws;

(24) To provide and receive information from, and to cooperate with law enforcement agencies;

(25) To adopt and use a corporate seal; and

(26) To perform such other functions as may be necessary or appropriate to achieve the purposes of this Compact consistent with the state regulation of the business of insurance.

ARTICLE V. ORGANIZATION OF THE COMMISSION

(1) Membership, Voting, and Bylaws.

(a) Each Compacting State shall have and be limited to one Member. Each Member shall be qualified to serve in that capacity pursuant to applicable law of the Compacting State. Any Member may be removed or suspended from office as provided by the law of the State from which he or she shall be appointed. Any vacancy occurring in the Commission shall be filled in accordance with the laws of the Compacting State wherein the vacancy exists. Nothing herein shall be construed to affect the manner in which a Compacting State determines the election or appointment and qualification of its own Commissioner.

(b) Each Member shall be entitled to one vote and shall have an opportunity to participate in the governance of the Commission in accordance with the Bylaws. Notwithstanding any provision herein to the contrary, no action of the Commission with respect to the promulgation of a Uniform Standard shall be effective unless two-thirds (2/3) of the Members vote in favor thereof.

(c) The Commission shall, by a majority of the Members, prescribe Bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes, and exercise the powers, of the Compact, including, but not limited to:

(i) Establishing the fiscal year of the Commission;

(ii) Providing reasonable procedures for appointing and electing members, as well as holding meetings, of the Management Committee;

(iii) Providing reasonable standards and procedures: (aa) for the establishment and meetings of other committees, and (bb) governing any general or specific delegation of any authority or function of the Commission;

(iv) Providing reasonable procedures for calling and conducting meetings of the Commission that consists of a majority of Commission members, ensuring reasonable advance notice of each such meeting and providing for the right of citizens to attend each such meeting with enumerated exceptions designed to protect the public's interest, the privacy of individuals, and insurers' proprietary information, including trade secrets. The Commission may meet in camera only after a majority of the entire membership votes to close a meeting en toto or in part. As soon as practicable, the Commission must make public: (aa) a copy of the vote to close the meeting revealing the vote of each Member with no proxy votes allowed, and (bb) votes taken during such meeting;

(v) Establishing the titles, duties, and authority and reasonable procedures for the election of the officers of the Commission;

(vi) Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the Commission. Notwithstanding any civil service or other similar laws of any Compacting State, the Bylaws shall exclusively govern the personnel policies and programs of the Commission;

(vii) Promulgating a code of ethics to address permissible and prohibited activities of commission members and employees; and

(viii) Providing a mechanism for winding up the operations of the Commission and the equitable disposition of any surplus funds that may exist after the termination of the Compact after the payment and/or reserving of all of its debts and obligations.

(d) The Commission shall publish its bylaws in a convenient form and file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the Compacting States.

(2) Management Committee, Officers, and Personnel.

(a) A Management Committee comprising no more than fourteen (14) members shall be established as follows:

(i) One (1) member from each of the six (6) Compacting States with the largest premium volume for individual and group annuities, life, disability income, and long-term care insurance products, determined from the records of the NAIC for the prior year;

(ii) Four (4) members from those Compacting States with at least two percent (2%) of the market based on the premium volume described above, other than the six (6) Compacting States with the largest premium volume, selected on a rotating basis as provided in the Bylaws; and

(iii) Four (4) members from those Compacting States with less than two percent (2%) of the market, based on the premium volume described above, with one (1) selected from each of the four (4) zone regions of the NAIC as provided in the Bylaws.

(b) The Management Committee shall have such authority and duties as may be set forth in the Bylaws, including but not limited to:

(i) Managing the affairs of the Commission in a manner consistent with the Bylaws and purposes of the Commission;

(ii) Establishing and overseeing an organizational structure within, and appropriate procedures for, the Commission to provide for the creation of Uniform Standards and other Rules, receipt and review of product filings, administrative and technical support functions, review of decisions regarding the disapproval of a product filing, and the review of elections made by a Compacting State to opt out of a Uniform Standard; provided that a Uniform Standard shall not be submitted to the Compacting States for adoption unless approved by two-thirds (2/3) of the members of the Management Committee;

(iii) Overseeing the offices of the Commission; and

(iv) Planning, implementing, and coordinating communications and activities with other state, federal, and local government organizations in order to advance the goals of the Commission.

(c) The Commission shall elect annually officers from the Management Committee, with each having such authority and duties, as may be specified in the Bylaws.

(d) The Management Committee may, subject to the approval of the Commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Commission may deem appropriate. The executive director shall serve as secretary to the Commission, but shall not be a Member of the Commission. The executive director shall hire and supervise such other staff as may be authorized by the Commission.

(3) Legislative and Advisory Committees.

(a) A legislative committee comprising state legislators or their designees shall be established to monitor the operations of, and make recommendations to, the Commission, including the Management Committee; provided that the manner of selection and term of any legislative committee member shall be as set forth in the Bylaws. Prior to the adoption by the Commission of any Uniform Standard, revision to the Bylaws, annual budget, or other significant matter as may be provided in the Bylaws, the Management Committee shall consult with and report to the legislative committee.

(b) The Commission shall establish two (2) advisory committees, one of which shall comprise consumer representatives independent of the insurance industry, and the other comprising insurance industry representatives.

(c) The Commission may establish additional advisory committees as its Bylaws may provide for the carrying out of its functions.

(4) Corporate Records of the Commission.

The Commission shall maintain its corporate books and records in accordance with the Bylaws.

(5) Qualified Immunity, Defense, and Indemnification.

(a) The Members, officers, executive director, employees, and representatives of the Commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused by or arising out of any actual or alleged act, error, or omission that occurred, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities; provided, that nothing in this paragraph shall be construed to protect any such person from suit and/or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of that person.

(b) The Commission shall defend any Member, officer, executive director, employee, or representative of the Commission in any civil action seeking to impose liability arising out of any actual or alleged act, error, or omission that occurred within the scope of Commission employment, duties, or responsibilities, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities; provided, that nothing herein shall be construed to prohibit that person from retaining his or her own counsel; and provided further, that the actual or alleged act, error, or omission did not result from that person's intentional or willful and wanton misconduct.

(c) The Commission shall indemnify and hold harmless any Member, officer, executive director, employee, or representative of the Commission for the amount of any settlement or judgment obtained against that person arising out of any actual or alleged act, error, or omission that occurred within the scope of Commission employment, duties, or responsibilities, or that such person had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities, provided, that the actual or alleged act, error, or omission did not result from the intentional or willful and wanton misconduct of that person.

ARTICLE VI. MEETINGS AND ACTS OF THE COMMISSION

(1) The Commission shall meet and take such actions as are consistent with the provisions of this Compact and the Bylaws.

(2) Each Member of the Commission shall have the right and power to cast a vote to which that Compacting State is entitled and to participate in the business and affairs of the Commission. A Member shall vote in person or by such other means as provided in the Bylaws. The Bylaws may provide for Members' participation in meetings by telephone or other means of communication.

(3) The Commission shall meet at least once during each calendar year. Additional meetings shall be held as set forth in the Bylaws.

ARTICLE VII. RULES AND OPERATING PROCEDURES;

RULEMAKING FUNCTIONS OF THE COMMISSION AND

OPTING OUT OF UNIFORM STANDARDS

(1) Rulemaking Authority. The Commission shall promulgate reasonable Rules, including Uniform Standards, and Operating Procedures in order to effectively and efficiently achieve the purposes of this Compact. Notwithstanding the foregoing, in the event the Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this Compact, or the powers granted hereunder, then such an action by the Commission shall be invalid and have no force and effect.

(2) Rulemaking Procedure. Rules and Operating Procedures shall be made pursuant to a rulemaking process that conforms to the Model State Administrative Procedure Act of 1981, as amended, as may be appropriate to the operations of the Commission. Before the Commission adopts a Uniform Standard, the Commission shall give written notice to the relevant state legislative committee(s) in each Compacting State responsible for insurance issues of its intention to adopt the Uniform Standard. The Commission in adopting a Uniform Standard shall consider fully all submitted materials and issue a concise explanation of its decision.

(3) Effective Date and Opt Out of a Uniform Standard. A Uniform Standard shall become effective ninety (90) days after its promulgation by the Commission or such later date as the Commission may determine; provided, however, that a Compacting State may opt out of a Uniform Standard as provided in this Article. "Opt out" shall be defined as any action by a Compacting State to decline to adopt or participate in a promulgated Uniform Standard. All other Rules and Operating Procedures, and amendments thereto, shall become effective as of the date specified in each Rule, Operating Procedure, or amendment.

(4) Opt Out Procedure. A Compacting State may opt out of a Uniform Standard, either by legislation or regulation duly promulgated by the Insurance Department under the Compacting State's Administrative Procedure Act. If a Compacting State elects to opt out of a Uniform Standard by regulation, it must (a) give written notice to the Commission no later than ten (10) business days after the Uniform Standard is promulgated, or at the time the State becomes a Compacting State and (b) find that the Uniform Standard does not provide reasonable protections to the citizens of the State, given the conditions in the State. The Commissioner shall make specific findings of fact and conclusions of law, based on a preponderance of the evidence, detailing the conditions in the State which warrant a departure from the Uniform Standard and determining that the Uniform Standard would not reasonably protect the citizens of the State. The Commissioner must consider and balance the following factors and find that the conditions in the State and needs of the citizens of the State outweigh: (i) the intent of the legislature to participate in, and the benefits of, an interstate agreement to establish national uniform consumer protections for the Products subject to this Compact; and (ii) the presumption that a Uniform Standard adopted by the Commission provides reasonable protections to consumers of the relevant Product.

Notwithstanding the foregoing, a Compacting State may, at the time of its enactment of this Compact, prospectively opt out of all Uniform Standards involving long-term care insurance products by expressly providing for such opt out in the enacted Compact, and such an opt out shall not be treated as a material variance in the offer or acceptance of any State to participate in this Compact. Such an opt out shall be effective at the time of enactment of this Compact by the Compacting State and shall apply to all existing Uniform Standards involving long-term care insurance products and those subsequently promulgated.

(5) Effect of Opt Out. If a Compacting State elects to opt out of a Uniform Standard, the Uniform Standard shall remain applicable in the Compacting State electing to opt out until such time the opt out legislation is enacted into law or the regulation opting out becomes effective.

Once the opt out of a Uniform Standard by a Compacting State becomes effective as provided under the laws of that State, the Uniform Standard shall have no further force and effect in that State unless and until the legislation or regulation implementing the opt out is repealed or otherwise becomes ineffective under the laws of the State. If a Compacting State opts out of a Uniform Standard after the Uniform Standard has been made effective in that State, the opt out shall have the same prospective effect as provided under Article XIV for withdrawals.

(6) Stay of Uniform Standard. If a Compacting State has formally initiated the process of opting out of a Uniform Standard by regulation, and, while the regulatory opt out is pending, the Compacting State may petition the Commission, at least fifteen (15) days before the effective date of the Uniform Standard, to stay the effectiveness of the Uniform Standard in that State. The Commission may grant a stay if it determines the regulatory opt out is being pursued in a reasonable manner and there is a likelihood of success. If a stay is granted or extended by the Commission, the stay or extension thereof may postpone the effective date by up to ninety (90) days, unless affirmatively extended by the Commission; provided, a stay may not be permitted to remain in effect for more than one (1) year unless the Compacting State can show extraordinary circumstances which warrant a continuance of the stay, including, but not limited to, the existence of a legal challenge which prevents the Compacting State from opting out. A stay may be terminated by the Commission upon notice that the rulemaking process has been terminated.

(7) Not later than thirty (30) days after a Rule or Operating Procedure is promulgated, any person may file a petition for judicial review of the Rule or Operating Procedure; provided, that the filing of such a petition shall not stay or otherwise prevent the Rule or Operating Procedure from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Commission consistent with applicable law and shall not find the Rule or Operating Procedure to be unlawful if the Rule or Operating Procedure represents a reasonable exercise of the Commission's authority.

ARTICLE VIII. COMMISSION RECORDS AND ENFORCEMENT

(1) The Commission shall promulgate Rules establishing conditions and procedures for public inspection and copying of its information and official records, except such information and records involving the privacy of individuals and insurers' trade secrets. The Commission may promulgate additional Rules under which it may make available to federal and state agencies, including law enforcement agencies, records and information otherwise exempt from disclosure, and may enter into agreements with such agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

(2) Except as to privileged records, data, and information, the laws of any Compacting State pertaining to confidentiality or nondisclosure shall not relieve any Compacting State Commissioner of the duty to disclose any relevant records, data, or information to the Commission; provided, that disclosure to the Commission shall not be deemed to waive or otherwise affect any confidentiality requirement; and further provided, that, except as otherwise expressly provided in this Act, the Commission shall not be subject to the Compacting State's laws pertaining to confidentiality and nondisclosure with respect to records, data, and information in its possession. Confidential information of the Commission shall remain confidential after such information is provided to any Commissioner.

(3) The Commission shall monitor Compacting States for compliance with duly adopted Bylaws, Rules, including Uniform Standards, and Operating Procedures. The Commission shall notify any noncomplying Compacting State in writing of its noncompliance with Commission Bylaws, Rules or Operating Procedures. If a noncomplying Compacting State fails to remedy its noncompliance within the time specified in the notice of noncompliance, the Compacting State shall be deemed to be in default as set forth in Article XIV.

(4) The Commissioner of any State in which an Insurer is authorized to do business, or is conducting the business of insurance, shall continue to exercise his or her authority to oversee the market regulation of the activities of the Insurer in accordance with the provisions of the State's law. The Commissioner's enforcement of compliance with the Compact is governed by the following provisions:

(a) With respect to the Commissioner's market regulation of a Product or Advertisement that is approved or certified to the Commission, the content of the Product or Advertisement shall not constitute a violation of the provisions, standards, or requirements of the Compact except upon a final order of the Commission, issued at the request of a Commissioner after prior notice to the Insurer and an opportunity for hearing before the Commission.

(b) Before a Commissioner may bring an action for violation of any provision, standard, or requirement of the Compact relating to the content of an Advertisement not approved or certified to the Commission, the Commission, or an authorized Commission officer or employee, must authorize the action. However, authorization pursuant to this paragraph does not require notice to the Insurer, opportunity for hearing or disclosure of requests for authorization or records of the Commission's action on such requests.

ARTICLE IX. DISPUTE RESOLUTION

The Commission shall attempt, upon the request of a Member, to resolve any disputes or other issues that are subject to this Compact and which may arise between two or more Compacting States, or between Compacting States and Noncompacting States, and the Commission shall promulgate an Operating Procedure providing for resolution of such disputes.

ARTICLE X. PRODUCT FILING AND APPROVAL

(1) Insurers and Third-Party Filers seeking to have a Product approved by the Commission shall file the Product with, and pay applicable filing fees to, the Commission. Nothing in this Act shall be construed to restrict or otherwise prevent an insurer from filing its Product with the insurance department in any State wherein the insurer is licensed to conduct the business of insurance, and such filing shall be subject to the laws of the States where filed.

(2) The Commission shall establish appropriate filing and review processes and procedures pursuant to Commission Rules and Operating Procedures. Notwithstanding any provision herein to the contrary, the Commission shall promulgate Rules to establish conditions and procedures under which the Commission will provide public access to Product filing information. In establishing such Rules, the Commission shall consider the interests of the public in having access to such information, as well as protection of personal medical and financial information and trade secrets, that may be contained in a Product filing or supporting information.

(3) Any Product approved by the Commission may be sold or otherwise issued in those Compacting States for which the Insurer is legally authorized to do business.

ARTICLE XI. REVIEW OF COMMISSION DECISIONS REGARDING FILINGS

(1) Not later than thirty (30) days after the Commission has given notice of a disapproved Product or Advertisement filed with the Commission, the Insurer or Third Party Filer whose filing was disapproved may appeal the determination to a review panel appointed by the Commission. The Commission shall promulgate Rules to establish procedures for appointing such review panels and provide for notice and hearing. An allegation that the Commission, in disapproving a Product or Advertisement filed with the Commission, acted arbitrarily, capriciously, or in a manner that is an abuse of discretion or otherwise not in accordance with the law, is subject to judicial review in accordance with Article III, Section (4).

(2) The Commission shall have authority to monitor, review, and reconsider Products and Advertisement subsequent to their filing or approval upon a finding that the product does not meet the relevant Uniform Standard. Where appropriate, the Commission may withdraw or modify its approval after proper notice and hearing, subject to the appeal process in Section (1) above.

ARTICLE XII. FINANCE

(1) The Commission shall pay or provide for the payment of the reasonable expenses of its establishment and organization. To fund the cost of its initial operations, the Commission may accept contributions and other forms of funding from the National Association of Insurance Commissioners, Compacting States, and other sources. Contributions and other forms of funding from other sources shall be of such a nature that the independence of the Commission concerning the performance of its duties shall not be compromised.

(2) The Commission shall collect a filing fee from each Insurer and Third Party Filer filing a product with the Commission to cover the cost of the operations and activities of the Commission and its staff in a total amount sufficient to cover the Commission's annual budget.

(3) The Commission's budget for a fiscal year shall not be approved until it has been subject to notice and comment as set forth in Article VII of this Compact.

(4) The Commission shall be exempt from all taxation in and by the Compacting States.

(5) The Commission shall not pledge the credit of any Compacting State, except by and with the appropriate legal authority of that Compacting State.

(6) The Commission shall keep complete and accurate accounts of all its internal receipts, including grants and donations, and disbursements of all funds under its control. The internal financial accounts of the Commission shall be subject to the accounting procedures established under its Bylaws. The financial accounts and reports including the system of internal controls and procedures of the Commission shall be audited annually by an independent certified public accountant. Upon the determination of the Commission, but no less frequently than every three (3) years, the review of the independent auditor shall include a management and performance audit of the Commission. The Commission shall make an Annual Report to the Governor and legislature of the Compacting States, which shall include a report of the independent audit. The Commission's internal accounts shall not be confidential and such materials may be shared with the Commissioner of any Compacting State upon request provided, however, that any work papers related to any internal or independent audit and any information regarding the privacy of individuals and insurers' proprietary information, including trade secrets, shall remain confidential.

(7) No Compacting State shall have any claim to or ownership of any property held by or vested in the Commission or to any Commission funds held pursuant to the provisions of this Compact.

ARTICLE XIII. COMPACTING STATES, EFFECTIVE DATE, AND AMENDMENT

(1) Any State is eligible to become a Compacting State.

(2) The Compact shall become effective and binding upon legislative enactment of the Compact into law by two Compacting States; provided, the Commission shall become effective for purposes of adopting Uniform Standards for, reviewing, and giving approval or disapproval of, Products filed with the Commission that satisfy applicable Uniform Standards only after twenty-six (26) States are Compacting States or, alternatively, by States representing greater than forty percent (40%) of the premium volume for life insurance, annuity, disability income, and long-term care insurance products, based on records of the NAIC for the prior year. Thereafter, it shall become effective and binding as to any other Compacting State upon enactment of the Compact into law by that State.

(3) Amendments to the Compact may be proposed by the Commission for enactment by the Compacting States. No amendment shall become effective and binding upon the Commission and the Compacting States unless and until all Compacting States enact the amendment into law.

ARTICLE XIV. WITHDRAWAL, DEFAULT, AND TERMINATION

(1) Withdrawal.

(a) Once effective, the Compact shall continue in force and remain binding upon each and every Compacting State; provided, that a Compacting State may withdraw from the Compact ("Withdrawing State") by enacting a statute specifically repealing the statute which enacted the Compact into law.

(b) The effective date of withdrawal is the effective date of the repealing statute. However, the withdrawal shall not apply to any product filings approved or self-certified, or any Advertisement of such products, on the date the repealing statute becomes effective, except by mutual agreement of the Commission and the Withdrawing State unless the approval is rescinded by the Withdrawing State as provided in Paragraph (e) of this section.

(c) The Commissioner of the Withdrawing State shall immediately notify the Management Committee in writing upon the introduction of legislation repealing this Compact in the Withdrawing State.

(d) The Commission shall notify the other Compacting States of the introduction of such legislation within ten (10) days after its receipt of notice thereof.

(e) The Withdrawing State is responsible for all obligations, duties, and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal, except to the extent those obligations may have been released or relinquished by mutual agreement of the Commission and the Withdrawing State. The Commission's approval of Products and Advertisement prior to the effective date of withdrawal shall continue to be effective and be given full force and effect in the Withdrawing State, unless formally rescinded by the Withdrawing State in the same manner as provided by the laws of the Withdrawing State for the prospective disapproval of products or advertisement previously approved under state law.

(f) Reinstatement following withdrawal of any Compacting State shall occur upon the effective date of the Withdrawing State reenacting the Compact.

(2) Default.

(a) If the Commission determines that any Compacting State has at any time defaulted ("Defaulting State") in the performance of any of its obligations or responsibilities under this Compact, the Bylaws or duly promulgated Rules or Operating Procedures, then, after notice and hearing as set forth in the Bylaws, all rights, privileges, and benefits conferred by this Compact on the Defaulting State shall be suspended from the effective date of default as fixed by the Commission. The grounds for default include, but are not limited to, failure of a Compacting State to perform its obligations or responsibilities, and any other grounds designated in Commission Rules. The Commission shall immediately notify the Defaulting State in writing of the Defaulting State's suspension pending a cure of the default. The Commission shall stipulate the conditions and the time period within which the Defaulting State must cure its default. If the Defaulting State fails to cure the default within the time period specified by the Commission, the Defaulting State shall be terminated from the Compact and all rights, privileges, and benefits conferred by this Compact shall be terminated from the effective date of termination.

(b) Product approvals by the Commission or product self-certifications, or any Advertisement in connection with such product, that are in force on the effective date of termination shall remain in force in the Defaulting State in the same manner as if the Defaulting State had withdrawn voluntarily pursuant to Section (1) of this article.

(c) Reinstatement following termination of any Compacting State requires a reenactment of the Compact.

(3) Dissolution of Compact.

(a) The Compact dissolves effective upon the date of the withdrawal or default of the Compacting State which reduces membership in the Compact to one Compacting State.

(b) Upon the dissolution of this Compact, the Compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Commission shall be wound up and any surplus funds shall be distributed in accordance with the Bylaws.

ARTICLE XV. SEVERABILITY AND CONSTRUCTION

(1) The provisions of this Compact shall be severable; and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the Compact shall be enforceable.

(2) The provisions of this Compact shall be liberally construed to effectuate its purposes.

ARTICLE XVI. BINDING EFFECT OF COMPACT AND OTHER LAWS

(1) Other Laws.

(a) Nothing herein prevents the enforcement of any other law of a Compacting State, except as provided in Paragraph (b) of this section.

(b) For any Product approved or certified to the Commission, the Rules, Uniform Standards, and any other requirements of the Commission shall constitute the exclusive provisions applicable to the content, approval, and certification of such Products. For Advertisement that is subject to the Commission's authority, any Rule, Uniform Standard, or other requirement of the Commission which governs the content of the Advertisement shall constitute the exclusive provision that a Commissioner may apply to the content of the Advertisement. Notwithstanding the foregoing, no action taken by the Commission shall abrogate or restrict: (i) the access of any person to state courts; (ii) remedies available under state law related to breach of contract, tort, or other laws not specifically directed to the content of the Product; (iii) state law relating to the construction of insurance contracts; or (iv) the authority of the attorney general of the state, including, but not limited to, maintaining any actions or proceedings, as authorized by law.

(c) All insurance products filed with individual States shall be subject to the laws of those States.

(2) Binding Effect of this Compact.

(a) All lawful actions of the Commission, including all Rules and Operating Procedures promulgated by the Commission, are binding upon the Compacting States.

(b) All agreements between the Commission and the Compacting States are binding in accordance with their terms.

(c) Upon the request of a party to a conflict over the meaning or interpretation of Commission actions, and upon a majority vote of the Compacting States, the Commission may issue advisory opinions regarding the meaning or interpretation in dispute.

(d) In the event any provision of this Compact exceeds the constitutional limits imposed on the legislature of any Compacting State, the obligations, duties, powers, or jurisdiction sought to be conferred by that provision upon the Commission shall be ineffective as to that Compacting State, and those obligations, duties, powers, or jurisdiction shall remain in the Compacting State and shall be exercised by the agency thereof to which those obligations, duties, powers, or jurisdiction are delegated by law in effect at the time this Compact becomes effective.

Acts 2008, No. 353, §1.



RS 22:2382 - Louisiana compact commission official

§2382. Louisiana compact commission official

Pursuant to the terms and conditions of this Part, the state of Louisiana seeks to join with other states and establish the Interstate Insurance Product Regulation Compact, and thus become a member of the Interstate Insurance Product Regulation Commission. The commissioner of insurance is hereby designated to serve as the representative of this state to the commission.

Acts 2008, No. 353, §1.



RS 22:2391 - Purpose; short title

CHAPTER 18. INTERNAL CLAIMS AND APPEALS PROCESS

AND EXTERNAL REVIEW ACT

PART I. TITLE, DEFINITIONS, AND LICENSURE

§2391. Purpose; short title

A. This Chapter shall be known and may be cited as the "Internal Claims and Appeals Process and External Review Act".

B. The purpose of this Chapter is the following:

(1) To establish standards and criteria for the structure and operation of utilization review and benefit determination processes designed to facilitate ongoing assessment and management of health care services.

(2) To provide standards for the establishment and maintenance of procedures by health insurance issuers to assure that covered persons have the opportunity for the appropriate resolution of internal and external appeals, as defined in this Chapter.

(3) To provide uniform standards for the establishment and maintenance of an internal claims and appeals process and external review procedures to assure that covered persons have the opportunity for an independent review of an adverse determination or final adverse determination, as defined in this Chapter.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2392 - Definitions

§2392. Definitions

As used in this Chapter:

(1) "Adverse determination" means any of the following:

(a) A determination by a health insurance issuer or its designee utilization review organization that, based upon the information provided, a request for a benefit under the health insurance issuer's health benefit plan upon application of any utilization review technique does not meet the health insurance issuer's requirements for medical necessity, appropriateness, health care setting, level of care, or effectiveness or is determined to be experimental or investigational and the requested benefit is therefore denied, reduced, or terminated or payment is not provided or made, in whole or in part, for the benefit.

(b) The denial, reduction, termination, or failure to provide or make payment, in whole or in part, for a benefit based on a determination by a health insurance issuer or its designee utilization review organization of a covered person's eligibility to participate in the health insurance issuer's health benefit plan.

(c) Any prospective review or retrospective review determination that denies, reduces, or terminates or fails to provide or make payment, in whole or in part, for a benefit under a health benefit plan.

(d) A rescission of coverage determination.

(e) For purposes of this Chapter, Part III of this Chapter relative to external reviews shall apply only to adverse determinations and final adverse determinations that involve medical necessity, appropriateness, health care setting, level of care, effectiveness, experimental or investigational treatment, or a rescission. Part II of this Chapter shall apply to any other adverse determination or final adverse determination.

(2) "Ambulatory review" means utilization review of health care services performed or provided in an outpatient setting.

(3) "Authorized representative" means any of the following:

(a) A person to whom a covered person has given express written consent to represent the covered person for purposes of this Chapter. It may also include the covered person's treating provider if the covered person appoints the provider as his authorized representative and the provider waives in writing any right to payment from the covered person other than any applicable copayment or other coinsurance amount. In the event that the service is determined not to be medically necessary, and the covered person or his authorized representatives, except for the covered person's treating health care professional, thereafter requests the services, nothing shall prohibit the provider from charging usual and customary charges for all non-medically necessary services provided.

(b) A person authorized by law to provide substituted consent for a covered person.

(c) An immediate family member of the covered person or the covered person's treating health care professional when the covered person is unable to provide consent.

(d) In the case of an urgent care request, a health care professional with knowledge of the covered person's medical condition.

(4) "Best evidence" means evidence based on any of the following:

(a) Randomized clinical trials.

(b) If randomized clinical trials are not available, cohort studies, or case-control studies.

(c) If Subparagraphs (a) and (b) of this Paragraph are not available, case-series.

(d) If Subparagraphs (a), (b), and (c) of this Paragraph are not available, expert opinion.

(5) "Business day" means a day of normal business operation other than federally recognized holidays. Any day not specified as a business day shall be a twenty-four-hour period, including weekends and holidays.

(6) "Case-control study" means a retrospective evaluation of two groups of patients with different outcomes to determine which specific interventions the patients received.

(7) "Case management" means a coordinated set of activities conducted for individual patient management of serious, complicated, protracted, or other health conditions.

(8) "Case-series" means an evaluation of a series of patients with a particular outcome, without the use of a control group.

(9) "Certification" or "certify" means a determination by a health insurance issuer or its designee utilization review organization that a request for a benefit under the health insurance issuer's health benefit plan has been reviewed and, based on the information provided, satisfies the health insurance issuer's requirements for medical necessity, appropriateness, health care setting, level of care, and effectiveness.

(10) "Clinical peer" means a physician or other health care professional who holds a nonrestricted license in a state of the United States and in the same or similar specialty as typically manages the medical condition, procedure, or treatment under review.

(11) "Clinical review criteria" means the written screening procedures, decision abstracts, clinical protocols, and practice guidelines used by the health insurance issuer to determine the medical necessity and appropriateness of health care services including those used in the determination of an item or health care service as experimental.

(12) "Cohort study" means a prospective evaluation of two groups of patients with only one group of patients receiving a specific intervention or interventions.

(13) "Commissioner" means the commissioner of insurance.

(14) "Concurrent review" means utilization review conducted during a patient's stay or course of treatment in a facility, the office of a health care professional, or other inpatient or outpatient health care setting.

(15) "Covered benefits" or "benefits" means those health care services to which a covered person is entitled under the terms of a health benefit plan.

(16) "Covered person" means a policyholder, subscriber, enrollee, or other individual participating in a health benefit plan.

(17) "Discharge planning" means the formal process for determining, prior to discharge from a facility, the coordination and management of the care that a patient receives following discharge from a facility.

(18) "Disclose" means to release, transfer, or otherwise divulge protected health information to any person other than the individual who is the subject of the protected health information.

(19) "Emergency medical condition" means a medical condition manifesting itself by symptoms of sufficient severity, including severe pain, such that a prudent layperson, who possesses an average knowledge of health and medicine, could reasonably expect that the absence of immediate medical attention would result in serious impairment to bodily functions, serious dysfunction of a bodily organ or part, or would place the person's health or, with respect to a pregnant woman, the health of the woman or her unborn child, in serious jeopardy.

(20) "Emergency services" means health care items and services furnished or required to evaluate and treat an emergency medical condition.

(21) "Evidence-based standard" means the conscientious, explicit, and judicious use of the current best evidence based on the overall systematic review of the research in making decisions about the care of individual patients.

(22) "Expert opinion" means a belief or an interpretation by specialists with experience in a specific area about the scientific evidence pertaining to a particular service, intervention, or therapy.

(23) "Facility" means an institution providing health care services or a health care setting, including but not limited to hospitals and other licensed inpatient centers, ambulatory surgical or treatment centers, skilled nursing centers, residential treatment centers, diagnostic, laboratory and imaging centers, rehabilitation and other therapeutic health settings, and inpatient hospice facilities.

(24) "Final adverse determination" means an adverse determination, including medical judgment, involving a covered benefit that has been upheld by a health insurance issuer, or its designee utilization review organization, at the completion of the health insurance issuer's internal claims and appeals process procedures provided pursuant to R.S. 22:2401.

(25) "Grievance" means, in a health insurance issuer's internal claims and appeals process, a written complaint or oral complaint, if the complaint involves an urgent care request submitted by or on behalf of a covered person regarding any of the following:

(a) Availability, delivery, or quality of health care services, including a complaint regarding an adverse determination made pursuant to utilization review.

(b) Claims payment, handling, or reimbursement for health care services.

(c) Matters pertaining to the contractual relationship between a covered person and a health insurance issuer.

(26) "Health benefit plan" means a policy, contract, certificate , or agreement entered into, offered, or issued by a health insurance issuer to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services. "Health benefit plan" shall not include a plan providing coverage for excepted benefits as defined in R.S. 22:1061 and short-term policies that have a term of less than twelve months.

(27) "Health care professional" means a physician or other health care practitioner licensed, accredited, registered, or certified to perform specified health care services consistent with state law.

(28) "Health care provider" or "provider" means a health care professional or a facility.

(29) "Health care services" means services for the diagnosis, prevention, treatment, cure, or relief of a health condition, illness, injury, or disease.

(30) "Health information" means information or data, whether oral or recorded in any form or medium, and personal facts or information about events or relationships that relate to any of the following:

(a) The past, present, or future physical, mental, or behavioral health or condition of an individual or a member of the individual's family.

(b) The provision of health care services to an individual.

(c) Payment for the provision of health care services to an individual.

(31) "Health insurance issuer" means an entity subject to the insurance laws and regulations of this state, or subject to the jurisdiction of the commissioner, that contracts or offers to contract to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services, including through a health benefit plan as defined in this Section, and shall include a sickness and accident insurance company, a health maintenance organization, a preferred provider organization or any similar entity, or any other entity providing a plan of health insurance or health benefits.

(32) "Immediately" means as expeditiously as the medical situation of the covered person requires but in no event longer than one day for expedited reviews or one business day for standard reviews.

(33) "Independent review organization" means an entity that conducts independent external reviews of adverse determinations and final adverse determinations.

(34) "Medical or scientific evidence" means evidence found in the following sources:

(a) Peer-reviewed scientific studies published in or accepted for publication by medical journals that meet nationally recognized requirements for scientific manuscripts and that submit most of their published articles for review by experts who are not part of the editorial staff.

(b) Peer-reviewed medical literature, including literature relating to therapies reviewed and approved by a qualified institutional review board, biomedical compendia and other medical literature that meet the criteria of the National Institutes of Health's National Library of Medicine for indexing in Index Medicus (Medline) and Elsevier Science Ltd. for indexing in Excerpta Medica (EMBASE).

(c) Medical journals recognized by the secretary of the United States Department of Health and Human Services under Section 1861(t)(2) of the federal Social Security Act.

(d) The following standard reference compendia:

(i) The American Hospital Formulary Service-Drug Information.

(ii) Drug Facts and Comparisons.

(iii) The American Dental Association Guide to Dental Therapeutics.

(iv) The United States Pharmacopeia-Drug Information.

(e) Findings, studies, or research conducted by or under the auspices of federal government agencies and nationally recognized federal research institutes including:

(i) The federal Agency for Healthcare Research and Quality.

(ii) The National Institutes of Health.

(iii) The National Cancer Institute.

(iv) The National Academy of Sciences.

(v) The federal Centers for Medicare and Medicaid Services.

(vi) The federal Food and Drug Administration.

(vii) Any national board recognized by the National Institutes of Health for the purpose of evaluating the medical value of health care services.

(f) Any other medical or scientific evidence that is comparable to the sources listed in Subparagraphs (a) through (e) of this Paragraph.

(35) "NAIC" means the National Association of Insurance Commissioners.

(36) "Person" or "entity" means an individual, a corporation, a partnership, an association, a joint venture, a joint stock company, a trust, an unincorporated organization, any similar entity, or any combination of the foregoing.

(37) "Prospective review" means utilization review conducted prior to an admission or the provision of a health care service or a course of treatment in accordance with a health insurance issuer's requirement that the health care service or course of treatment, in whole or in part, be approved prior to its provision.

(38) "Protected health information" means either of the following:

(a) Health information that identifies an individual who is the subject of the information.

(b) Health information with respect to which there is a reasonable basis to believe that the information could be used to identify an individual.

(39) "Randomized clinical trial" means a controlled, prospective study of patients that have been randomized into an experimental group and a control group at the beginning of the study with only the experimental group of patients receiving a specific intervention, which includes study of the groups for variables and anticipated outcomes over time.

(40) "Rescission" means cancellation or discontinuance of coverage under a health benefit plan that has a retroactive effect. The term shall not include a cancellation or discontinuance of coverage under a health benefit plan if either:

(a) The cancellation or discontinuance of coverage has only a prospective effect.

(b) The cancellation or discontinuance of coverage is effective retroactively to the extent that it is attributable to a failure to timely pay required premiums or contributions towards the cost of coverage.

(41) "Retrospective review" means a utilization review conducted after services have been provided to a patient, but does not include the review of a claim that is limited to an evaluation of reimbursement levels, veracity of documentation, accuracy of coding, or adjudication for payment.

(42) "Second opinion" means an opportunity or requirement to obtain a clinical evaluation by a provider other than the one originally making a recommendation for a proposed health care service to assess the clinical or medical necessity and appropriateness of the initial proposed health care service.

(43) "Urgent care request" means:

(a) A request for a health care service or course of treatment with respect to which the time periods for making a non-urgent care request determination either:

(i) Could seriously jeopardize the life or health of the covered person or the ability of the covered person to regain maximum function.

(ii) Would, in the opinion of a physician with knowledge of the covered person's medical condition, subject the covered person to severe pain that cannot be adequately managed without the health care service or treatment that is the subject of the request.

(b)(i) Except as provided in Item (ii) of this Subparagraph, in determining whether a request is to be treated as an urgent care request, an individual acting on behalf of the health insurance issuer shall apply the judgment of a prudent layperson who possesses an average knowledge of health and medicine.

(ii) Any request that a physician with knowledge of the covered person's medical condition determines is an urgent care request within the meaning of Subparagraph (a) of this Paragraph shall be treated as an urgent care request.

(44) "Utilization review" means a set of formal techniques designed to monitor the use of or evaluate the clinical or medical necessity, appropriateness, efficacy, or efficiency of health care services, procedures, or settings. Techniques may include ambulatory review, prospective review, second opinion, certification, concurrent review, case management, discharge planning, or retrospective review.

(45) "Utilization review organization" means a licensed entity that conducts utilization review in the internal claims and appeals process provided pursuant to R.S. 22:2401.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2393 - Applicability and scope

§2393. Applicability and scope

This Chapter shall apply to any health insurance issuer that offers a health benefit plan as defined in this Chapter.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2394 - Licensure as a utilization review organization

§2394. Licensure as a utilization review organization

A. No health insurance issuer, or entity acting on behalf of, or agent of a health insurance issuer shall act as a utilization review organization unless authorized as such by the commissioner as provided in this Chapter.

B. Any other entity may apply for and be issued a license pursuant to this Chapter to act as a utilization review organization on behalf of a health insurance issuer.

C. An entity licensed as a utilization review organization shall notify the commissioner of any material change in fact or circumstance affecting its qualification for a license in this state within sixty days of the effective date of the change. The notice shall include any documentation that the commissioner may require. Changes in fact or circumstances shall include the following items:

(1) Changes in control as defined in R.S. 22:691.2.

(2) Amendments to the articles of incorporation.

(3) Changes in officers and directors.

(4) Merger or consolidation of the utilization or independent review organization with any other person or entity.

(5) Use of a trade name in this state.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2395 - Procedure for application to act as a utilization review organization

§2395. Procedure for application to act as a utilization review organization

A. Any applicant for licensure as a utilization review organization, other than a health insurance issuer, shall submit an application to the commissioner and pay the application fee specified in R.S. 22:821(B)(36). The application shall be on a form and accompanied by any supporting documentation required by the commissioner and shall be signed and verified by the applicant. The information required by the application shall include but not be limited to the following:

(1) The name of the entity operating as a utilization review organization and any trade or business names used by that entity in connection with making utilization review determinations.

(2) The names and addresses of every officer and director of the entity operating as a utilization review organization, the name and address of the corporate officer designated by the utilization review organization as the corporate representative to oversee the utilization review, and such biographical information as may be requested by the commissioner.

(3) The name and address of every person owning, directly or indirectly, ten percent or more of the entity operating as a utilization review organization as well as such biographical information as may be requested by the commissioner.

(4) The principal place of business of the utilization review organization.

(5) A general description of the operation of the utilization review organization which includes a statement that the utilization review organization does not engage in the practice of medicine or act to impinge upon or encumber the independent medical judgment of treating physicians or health care providers.

(6) A copy of the utilization review organization's procedure manual which meets the requirements of this Chapter for making utilization review.

(7) A sample copy of any contract, absent fees charged, for making utilization review determinations that is entered into with a health insurance issuer, nonfederal government health benefit plan, or other group health plan.

(8) The names, addresses, and qualifications of individuals being designated to make utilization review determinations pursuant to this Chapter.

B. A health insurance issuer holding a valid certificate of authority to operate in this state may be authorized to act as a utilization review organization under the requirements of this Chapter following submission to the commissioner of appropriate documentation for review and approval that shall include but not be limited to the following:

(1) A general description of the operation of the utilization review organization which includes a statement that the utilization review organization does not engage in the practice of medicine or act to impinge upon or encumber the independent medical judgment of treating physicians or health care providers.

(2) A copy of the utilization review organization's program description or procedures manual which meets the requirements of this Chapter for making clinical or medical necessity determinations and resolving disputes in the internal claims and appeals process.

(3) A sample copy of any contract, absent fees charged, for making utilization review determinations that is entered into with another health insurance issuer.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2401 - Requirements of federal laws and regulations; minimum requirements

PART II. INTERNAL CLAIMS AND APPEALS PROCESS

§2401. Requirements of federal laws and regulations; minimum requirements

Health insurance issuers shall implement effective processes for appeals of coverage determinations and claims pursuant to Section 2719 of the Public Health Service Act (42 U.S.C. 300gg-19) and any federal regulations promulgated pursuant thereto by the United States Department of Labor and the United States Department of Health and Human Services. Under such processes, a health insurance issuer shall, at a minimum:

(1) Have in effect an internal claims appeal process.

(2) Provide notice to covered persons, in a culturally and linguistically appropriate manner, of available internal and external appeals processes and the availability of the office of consumer advocacy of the Department of Insurance to assist such persons with the appeals process.

(3) Allow covered persons, upon request and free of charge, to review and have copies of all documents relevant to the claim for benefits and to submit comments and documents relating to the claim, without regard to whether that information was submitted or considered in the initial benefit determination, and to receive continued coverage pending the outcome of the appeals process where required by applicable law or the plan document or policy.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2431 - Short title

PART III. HEALTH INSURANCE ISSUER EXTERNAL REVIEW ACT

§2431. Short title

This Part shall be known and may be cited as the "Health Insurance Issuer External Review Act".

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2432 - Purpose and intent

§2432. Purpose and intent

The purpose of this Part is to provide uniform standards for the establishment and maintenance of external review procedures to assure that covered persons have the opportunity for an independent review of an adverse determination or final adverse determination, as defined in this Chapter.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2433 - Notice of right to external review

§2433. Notice of right to external review

A.(1) For matters involving an issue of medical necessity, appropriateness, health care setting, level of care, effectiveness, or a rescission, a health insurance issuer shall notify the covered person in writing of the covered person's right to request an external review to be conducted pursuant to R.S. 22:2436 through 2438 and include the appropriate statements and information set forth in Subsection B of this Section at the same time that the health insurance issuer sends written notice of:

(a) An adverse determination upon completion of the health insurance issuer's internal claims and appeals process provided pursuant to R.S. 22:2401.

(b) A final adverse determination.

(2) As part of the written notice required pursuant to Paragraph (1) of this Subsection, a health insurance issuer shall include the following, or substantially equivalent, language: "We have denied your request for the provision of or payment for a health care service or course of treatment. You may have the right to have our decision reviewed by health care professionals who have no association with us. In order to request an external appeal, you should send your request in writing to our office at the designated address included in this notice."

(3) The commissioner may prescribe by regulation the form and content of the notice required pursuant to this Section.

B.(1) The health insurance issuer shall include in the notice required pursuant to Subsection A of this Section:

(a) For a notice related to an adverse determination, a statement informing the covered person that:

(i) If the covered person has a medical condition for which the time frame for completion of an expedited review of a grievance involving an adverse determination as provided pursuant to R.S. 22:2401 would seriously jeopardize the life or health of the covered person or would jeopardize the covered person's ability to regain maximum function, the covered person or his authorized representative may file a request for an expedited external review to be conducted pursuant to R.S. 22:2437. Further, the notice shall inform the covered person that an expedited external review pursuant to R.S. 22:2438 is available if the adverse determination involves a denial of coverage based on a determination that the recommended or requested health care service or treatment is experimental or investigational and the covered person's treating physician certifies in writing that any delay in appealing the adverse determination may pose an imminent threat to the covered person's health, including but not limited to severe pain, potential loss of life, limb, or major bodily function, or the immediate deterioration of the health of the covered person. The notice shall also inform the covered person or his authorized representative that he may simultaneously file a request for an expedited review of a grievance involving an adverse determination as provided pursuant to R.S. 22:2401, but that the independent review organization assigned to conduct the expedited external review will determine whether the covered person shall be required to complete the expedited review of the grievance prior to conducting the expedited external review.

(ii) The covered person or his authorized representative may file a grievance under the health insurance issuer's internal claims and appeals process as provided pursuant to R.S. 22:2401, but if the health insurance issuer has not issued a written decision to the covered person or his authorized representative within thirty days following the date the covered person or his authorized representative files the grievance with the health insurance issuer and the covered person or his authorized representative has not requested or agreed to a delay, the covered person or his authorized representative may file a request for external review pursuant to R.S. 22:2434 and shall be considered to have exhausted the health insurance issuer's internal claims and appeals process for purposes of R.S. 22:2435.

(b) For a notice related to a final adverse determination, a statement informing the covered person that:

(i) If the covered person has a medical condition for which the time frame for completion of a standard external review pursuant to R.S. 22:2436 would seriously jeopardize the life or health of the covered person or would jeopardize the covered person's ability to regain maximum function, the covered person or his authorized representative may file a request for an expedited external review pursuant to R.S. 22:2437.

(ii) If the final adverse determination concerns either of the following:

(aa) An admission, availability of care, continued stay, or health care service for which the covered person received emergency services, but has not been discharged from a facility, the covered person or his authorized representative may request an expedited external review pursuant to R.S. 22:2437.

(bb) A denial of coverage based on a determination that the recommended or requested health care service or treatment is experimental or investigational, the covered person or his authorized representative may file a request for a standard external review to be conducted pursuant to R.S. 22:2438 or if the covered person's treating physician certifies in writing that any delay in appealing the adverse determination may pose an imminent threat to the covered person's health, including but not limited to severe pain, potential loss of life, limb, or major bodily function, or the immediate deterioration of the health of the covered person, the covered person or his authorized representative may request an expedited external review to be conducted under R.S. 22:2438.

(2) In addition to the information to be provided pursuant to Paragraph (1) of this Subsection, the health insurance issuer shall include a copy of the description of both the standard and expedited external review procedures the health insurance issuer is required to provide pursuant to R.S. 22:2445, highlighting the provisions in the external review procedures that give the covered person or his authorized representative the opportunity to submit additional information and including any forms used to process an external review.

(3) As part of any forms provided under Paragraph (2) of this Subsection, the health insurance issuer shall include an authorization form, or other document approved by the commissioner that complies with the requirements of 45 CFR Section 164.508, by which the covered person, for purposes of conducting an external review under this Part, authorizes the health insurance issuer and the covered person's treating health care provider to disclose protected health information, including medical records, concerning the covered person that are pertinent to the external review, as further provided in this Paragraph. A health insurance issuer shall not use or disclose protected health information for any purpose other than in the performance of the health insurance issuer's functions, except as otherwise permitted by state or federal law, including providing such information to an independent review organization as required by this Part.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2434 - Request for external review

§2434. Request for external review

A.(1) Except for a request for an expedited external review, all requests for external review shall be made in writing to the health insurance issuer.

(2) The commissioner may prescribe by regulation the form and content of external review requests required to be submitted pursuant to this Section.

B. A covered person or his authorized representative may make a request for an external review of an adverse determination or final adverse determination when such determination involves an issue of medical necessity, appropriateness, health care setting, level of care, effectiveness, or a rescission.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2435 - Exhaustion of internal claims and appeals process

§2435. Exhaustion of internal claims and appeals process

A.(1) Except as provided in Subsection B of this Section, a request for an external review pursuant to R.S. 22:2436 through 2438 shall not be made until the covered person has exhausted the health insurance issuer's internal claims and appeals process provided pursuant to R.S. 22:2401.

(2) In addition, a covered person shall be considered to have exhausted the health insurance issuer's internal claims and appeals process for purposes of this Section, if both of the following conditions are met:

(a) The covered person or his authorized representative, if applicable, has filed a grievance involving an adverse determination as provided pursuant to R.S. 22:2401.

(b) Except to the extent the covered person or his authorized representative has requested or agreed to a delay, the covered person or his authorized representative has not received a written decision on the grievance from the health insurance issuer within thirty days following the date that the covered person or his authorized representative filed the grievance with the health insurance issuer.

(3) Notwithstanding Paragraph (2) of this Subsection, a covered person or his authorized representative may not make a request for an external review of an adverse determination involving a retrospective review determination made pursuant to R.S. 22:2401 until the covered person has exhausted the health insurance issuer's internal claims and appeals process.

B.(1)(a) At the same time that a covered person or his authorized representative files a request for an expedited review of a grievance involving an adverse determination as provided pursuant to R.S. 22:2401, the covered person or his authorized representative may file a request for an expedited external review of the adverse determination for either of the following:

(i) Pursuant to R.S. 22:2437, if the covered person has a medical condition in which the time frame for completion of an expedited review of the grievance involving an adverse determination made pursuant to R.S. 22:2401 would seriously jeopardize the life or health of the covered person or would jeopardize the covered person's ability to regain maximum function.

(ii) Pursuant to R.S. 22:2438, if the adverse determination involves a denial of coverage based on a determination that the recommended or requested health care service or treatment is experimental or investigational and the covered person's treating physician certifies in writing that any delay in appealing the adverse determination may pose an imminent threat to the covered person's health, including but not limited to severe pain, potential loss of life, limb, or major bodily function, or the immediate deterioration of the health of the covered person.

(b) Upon receipt of a request for an expedited external review under Subparagraph (a) of this Paragraph, the independent review organization conducting the external review in accordance with the provisions of R.S. 22:2437 or 2438 shall determine whether the covered person shall be required to complete the expedited grievance review process as provided pursuant to R.S. 22:2401 before it conducts the expedited external review.

(c) Upon a determination made pursuant to Subparagraph (b) of this Paragraph that the covered person must first complete the expedited grievance review process as provided pursuant to R.S. 22:2401, the independent review organization shall immediately notify the covered person and, if applicable, his authorized representative of this determination and that the independent review organization will not proceed with the expedited external review provided for by R.S. 22:2437 or 2438 until completion of the expedited grievance review process if the covered person's grievance at the completion of the expedited grievance review process remains unresolved.

(2) A request for an external review of an adverse determination may be made before the covered person has exhausted the health insurance issuer's internal grievance procedures as provided pursuant to R.S. 22:2401 whenever the health insurance issuer agrees to waive the exhaustion requirement.

(3) A request for an external review of an adverse determination may be made before the covered person has exhausted the health insurance issuer's internal grievance procedures as provided pursuant to R.S. 22:2401 whenever the health insurance issuer fails to adhere to requirements pursuant to R.S. 22:2401. Notwithstanding the provisions of this Paragraph, the internal claims and appeals process will not be deemed exhausted based on de minimis violations that do not cause, and are not likely to cause, prejudice or harm to the claimant so long as the health insurance issuer demonstrates that the violation was for good cause or due to matters beyond the control of the health insurance issuer and that the violation occurred in the context of an ongoing, good faith exchange of information between the health insurance issuer and the claimant. This exception shall not be available if the violation is part of a pattern or practice of violations by the health insurance issuer.

C. If the requirement to exhaust the health insurance issuer's internal grievance procedures is waived under Paragraph (B)(2) of this Section, the covered person or his authorized representative may file a request in writing for a standard external review as provided for by R.S. 22:2436 or 2438.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2436 - Standard external review

§2436. Standard external review

A. Within four months after the date of receipt of a notice of an adverse determination or final adverse determination pursuant to R.S. 22:2433, a covered person or his authorized representative may file a request for an external review with the health insurance issuer, regardless of the claim amount.

B. Within five business days following the date of receipt of the external review request from the covered person or his authorized representative pursuant to Subsection A of this Section, the health insurance issuer shall complete a preliminary review of the request to determine whether all of the following have been met:

(1) The individual is or was a covered person in the health benefit plan at the time the health care service was requested or, in the case of a retrospective review, was a covered person in the health benefit plan at the time the health care service was provided.

(2) The health care service is the subject of an adverse determination or a final adverse determination.

(3) The covered person has exhausted the health insurance issuer's internal claims and appeals process as provided pursuant to R.S. 22:2401 unless the covered person is not required to exhaust the health insurance issuer's internal claims and appeals process pursuant to R.S. 22:2435.

(4) The covered person has provided all the information and forms required to process an external review, including the authorization form provided for in R.S. 22:2433(B).

C.(1) Within the five business days allowed for the completion of the preliminary review, the health insurance issuer shall notify the commissioner as provided pursuant to Subsection D of this Section and notify the covered person and, if applicable, his authorized representative of all the following, in writing, whether:

(a) The request is complete.

(b) The request is eligible for external review.

(2) If the request:

(a) Is not complete, the health insurance issuer shall inform the covered person and, if applicable, his authorized representative in writing and include in the notice what information or materials are needed to make the request complete.

(b) Is not eligible for external review, the health insurance issuer shall inform the covered person and, if applicable, his authorized representative in writing and include in the notice the reasons for its ineligibility.

(3)(a) The commissioner may specify the form and method for the health insurance issuer's notice of initial determination pursuant to Paragraph (2) of this Subsection and any supporting information to be included in the notice.

(b) The notice of initial determination pursuant to Paragraph (2) of this Subsection shall include a statement informing the covered person and, if applicable, his authorized representative that a health insurance issuer's initial determination that the external review request is ineligible for review may be appealed to the commissioner.

(4)(a) If the covered person or his authorized representative makes a written request to the commissioner of insurance after the receipt of the denial of an external review, the commissioner may determine that a request is eligible for external review pursuant to Subsection B of this Section, notwithstanding a health insurance issuer's initial determination that the request is ineligible, and require that it be referred for external review.

(b) In making a determination under Subparagraph (a) of this Paragraph, the commissioner's decision shall be made in accordance with all applicable provisions of this Part.

(c) The commissioner shall notify the health insurance issuer and the covered person or his authorized representative of his determination about the eligibility of the request within five business days of the receipt of the request from the covered person. Within one business day of receipt of the commissioner's determination that a request is eligible for an external review, a health insurance issuer shall comply with Subsection D of this Section.

D.(1) A health insurance issuer shall notify the commissioner that a request is eligible for external review pursuant to Subsection C of this Section by submitting a request for assignment of an independent review organization through the Department of Insurance's website. Upon notification, the commissioner shall do the following:

(a) Randomly assign an independent review organization from the list of approved independent review organizations compiled and maintained by the commissioner pursuant to R.S. 22:2440 to conduct the external review and notify the health insurance issuer of the name of the assigned independent review organization.

(b) Within one business day, send written notice to the covered person and, if applicable, his authorized representative, of the request's eligibility and acceptance for external review and the identity and contact information of the assigned independent review organization.

(2) In reaching a decision, the assigned independent review organization shall not be bound by any decisions or conclusions reached during the health insurance issuer's internal claims and appeals process as provided pursuant to R.S. 22:2401.

(3) The commissioner shall include in the notice provided to the covered person and, if applicable, his authorized representative a statement that the covered person or his authorized representative may submit in writing to the assigned independent review organization, within five business days following the date of receipt of the notice provided pursuant to Subparagraph (1)(b) of this Subsection, additional information that the independent review organization shall consider when conducting the external review. The independent review organization shall be authorized but not required to accept and consider additional information submitted after five business days.

E.(1) Within five business days after the date of receipt of the notice provided pursuant to Subparagraph (D)(1)(b) of this Section, the health insurance issuer or its utilization review organization shall provide to the assigned independent review organization the documents and any information considered in making the adverse determination or final adverse determination.

(2) Except as provided in Paragraph (3) of this Subsection, failure by the health insurance issuer or its utilization review organization to provide the documents and information within the time frame specified in Paragraph (1) of this Subsection shall not delay the conduct of the external review.

(3)(a) If the health insurance issuer or its utilization review organization fails to provide the documents and information within the time frame specified in Paragraph (1) of this Subsection, the assigned independent review organization may terminate the external review and make a decision to reverse the adverse determination or final adverse determination.

(b) Within one business day after making the decision under Subparagraph (a) of this Paragraph, the independent review organization shall notify the covered person in writing, if applicable, his authorized representative, the health insurance issuer, and the commissioner.

F.(1) The assigned independent review organization shall review all of the information and documents received pursuant to Subsection E of this Section and any other information timely submitted in writing to the independent review organization by the covered person or his authorized representative pursuant to Paragraph (D)(3) of this Section.

(2) Upon receipt of any information submitted by the covered person or his authorized representative pursuant to Paragraph (D)(3) of this Section, the assigned independent review organization shall, within one business day, forward the information to the health insurance issuer.

G.(1) Upon receipt of the information, if any, required to be forwarded pursuant to Paragraph (F)(2) of this Section, the health insurance issuer may reconsider its adverse determination or final adverse determination that is the subject of the external review.

(2) Reconsideration by the health insurance issuer of its adverse determination or final adverse determination pursuant to Paragraph (1) of this Subsection shall not delay or terminate the external review.

(3) The external review may be terminated only if the health insurance issuer decides, upon completion of its reconsideration, to reverse its adverse determination or final adverse determination and provide coverage or payment for the health care service that is the subject of the adverse determination or final adverse determination.

(4)(a) Within one business day after making the decision to reverse its adverse determination or final adverse determination, as provided in Paragraph (3) of this Subsection, the health insurance issuer shall notify the covered person, if applicable, his authorized representative, the assigned independent review organization, and the commissioner in writing of its decision.

(b) The assigned independent review organization shall terminate the external review upon receipt of the notice from the health insurance issuer sent pursuant to Subparagraph (a) of this Paragraph.

H. In addition to the documents and information provided pursuant to Subsection E of this Section, the assigned independent review organization, to the extent that the information or documents are available, shall consider the following in reaching a decision:

(1) The covered person's medical records.

(2) The attending health care professional's recommendation.

(3) Consulting reports from appropriate health care professionals and other documents submitted by the health insurance issuer, covered person, his authorized representative, or the covered person's treating provider.

(4) The terms of coverage under the covered person's health benefit plan with the health insurance issuer to ensure that the independent review organization's decision is not contrary to the terms of coverage under the covered person's health benefit plan with the health insurance issuer.

(5) The most appropriate practice guidelines, which shall include applicable evidence-based standards and may include any other practice guidelines developed by the federal government or national or professional medical societies, boards, and associations.

(6) Any applicable clinical review criteria developed and used by the health insurance issuer or its designee utilization review organization.

(7) The opinion of the independent review organization's clinical peer or peers after considering Paragraphs (1) through (6) of this Subsection to the extent the information or documents are available and the clinical peer or peers consider appropriate.

I.(1) Within forty-five days after the date of receipt of the request for an external review, the assigned independent review organization shall provide written notice of its decision to uphold or reverse the adverse determination or the final adverse determination to each of the following:

(a) The covered person.

(b) If applicable, the covered person's authorized representative.

(c) The health insurance issuer.

(d) The commissioner.

(2) The independent review organization shall include the following in the notice sent pursuant to Paragraph (1) of this Subsection:

(a) A general description of the reason for the request for external review.

(b) The date that the independent review organization received the assignment from the commissioner to conduct the external review.

(c) The date that the external review was conducted.

(d) The date of its decision.

(e) The principal reason or reasons for its decision, including what applicable evidence-based standards, if any, were a basis for its decision.

(f) The rationale for its decision.

(g) References to the evidence or documentation, including the evidence-based standards, considered in reaching its decision.

(3) Upon receipt of a notice of a decision made pursuant to Paragraph (1) of this Subsection reversing the adverse determination or final adverse determination, the health insurance issuer shall immediately approve the coverage or payment that was the subject of the adverse determination or final adverse determination.

J. The assignment by the commissioner of an approved independent review organization to conduct an external review in accordance with this Section shall be done on a random basis among those approved independent review organizations qualified to conduct the particular external review based on the nature of the health care service that is the subject of the adverse determination or final adverse determination and other circumstances, including conflict of interest concerns pursuant to R.S. 22:2441(D).

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2437 - Expedited external review

§2437. Expedited external review

A. Except as provided in Subsection F of this Section, a covered person or his authorized representative may make a request regardless of the claim amount for an expedited external review with the health insurance issuer at the time that the covered person receives:

(1) An adverse determination if both of the following apply:

(a) The adverse determination involves a medical condition of the covered person for which the time frame for completion of an expedited internal review of a grievance involving an adverse determination made pursuant to R.S. 22:2401 would seriously jeopardize the life or health of the covered person or would jeopardize the covered person's ability to regain maximum function.

(b) The covered person or his authorized representative has filed a request for an expedited review of a grievance involving an adverse determination made pursuant to R.S. 22:2401.

(2) A final adverse determination if either of the following applies:

(a) The covered person has a medical condition in which the time frame for completion of a standard external review pursuant to R.S. 22:2436 would seriously jeopardize the life or health of the covered person or would jeopardize the covered person's ability to regain maximum function.

(b) The final adverse determination concerns an admission, availability of care, continued stay, or health care service for which the covered person received emergency services, but has not been discharged from a facility.

B.(1) Immediately upon receipt of the request pursuant to Subsection A of this Section, the health insurance issuer shall determine whether the request meets the reviewability requirements specified in R.S. 22:2436(B). The health insurance issuer shall immediately notify the covered person and, if applicable, his authorized representative of its eligibility determination.

(2)(a) The commissioner may specify the form and method for the health insurance issuer's notice of initial determination pursuant to Paragraph (1) of this Subsection and any supporting information to be included in the notice.

(b) The notice of initial determination pursuant to Paragraph (1) of this Subsection shall include a statement informing the covered person and, if applicable, his authorized representative that a health insurance issuer's initial determination that an expedited external review request is ineligible for review may be appealed to the commissioner.

(3)(a) If the covered person or his authorized representative makes a written request to the commissioner of insurance after receipt of the notice of denial of an expedited external review, the commissioner may determine that a request is eligible for an expedited external review in accordance with the criteria found in R.S. 22:2436(B), notwithstanding a health insurance issuer's initial determination that the request is ineligible, and require that it be referred for external review.

(b) In making a determination under Subparagraph (a) of this Paragraph, the commissioner's decision shall be made in accordance with all applicable provisions of this Part.

(c) The commissioner shall immediately notify the health insurance issuer and the covered person or his authorized representative of its determination about the eligibility of the request. Following receipt of the commissioner's determination that a request is eligible for an expedited external review, a health insurance issuer shall immediately comply with Paragraph (4) of this Subsection.

(4) Immediately upon the health insurance issuer's determination that a request is eligible for an expedited external review or upon the determination by the commissioner that a request is eligible for an expedited external review, the health insurance issuer shall submit a request for assignment of an independent review organization through the Department of Insurance's website. Upon receipt of the notice that the request meets the reviewability requirements, the commissioner shall immediately assign an independent review organization to conduct the expedited external review from the list of approved independent review organizations compiled and maintained by the commissioner pursuant to R.S. 22:2440. The commissioner shall immediately notify the health insurance issuer and the covered person or his authorized representative of the name and contact information of the assigned independent review organization.

(5) In reaching a decision in accordance with Subsection E of this Section, the assigned independent review organization is not bound by any decisions or conclusions reached during the health insurance issuer's utilization review process or the health insurance issuer's internal claims and appeals process provided pursuant to R.S. 22:2401.

C. Upon receipt of the notice from the commissioner of the name of the independent review organization assigned to conduct the expedited external review pursuant to Paragraph (B)(4) of this Section, the health insurance issuer or its designee utilization review organization shall provide or transmit all necessary documents and information considered in making the adverse determination or final adverse determination to the assigned independent review organization electronically, by telephone or facsimile, or by any other available expeditious method.

D. In addition to the documents and information provided or transmitted pursuant to Subsection C of this Section, the assigned independent review organization, to the extent the information or documents are available, shall consider the following in reaching a decision:

(1) The covered person's pertinent medical records.

(2) The attending health care professional's recommendation.

(3) Consulting reports from appropriate health care professionals and other documents submitted by the health insurance issuer, the covered person, his authorized representative, or the covered person's treating provider.

(4) The terms of coverage under the covered person's health benefit plan with the health insurance issuer to ensure that the independent review organization's decision is not contrary to the terms of coverage under the covered person's health benefit plan with the health insurance issuer.

(5) The most appropriate practice guidelines, which shall include evidence-based standards, and may include any other practice guidelines developed by the federal government or national or professional medical societies, boards, and associations.

(6) Any applicable clinical review criteria developed and used by the health insurance issuer or its designee utilization review organization in making adverse determinations.

(7) The opinion of the independent review organization's clinical peer or peers after considering the information specified by Paragraphs (1) through (6) of this Subsection to the extent the information and documents are available and the clinical peer or peers consider appropriate.

E.(1) As expeditiously as the covered person's medical condition or circumstances requires, but in no event more than seventy-two hours after the date that the health insurance issuer receives the request for an expedited external review, the assigned independent review organization shall do both of the following:

(a) Make a decision to uphold or reverse the adverse determination or final adverse determination.

(b) Notify the covered person, his authorized representative, if applicable, the health insurance issuer, and the commissioner of the decision.

(2) If the notice provided pursuant to Paragraph (1) of this Subsection was not in writing, within forty-eight hours after the date of providing that notice, the assigned independent review organization shall do both of the following:

(a) Provide written confirmation of the decision to the covered person, his authorized representative, if applicable, the health insurance issuer, and the commissioner.

(b) Include the information specified in R.S. 22:2436(I)(2).

(3) Upon receipt of the notice of a decision pursuant to Paragraph (1) of this Subsection reversing the adverse determination or final adverse determination, the health insurance issuer shall immediately approve the coverage that was the subject of the adverse determination or final adverse determination.

F. An expedited external review shall not be provided for retrospective adverse determinations or retrospective final adverse determinations.

G. The assignment by the commissioner of an approved independent review organization to conduct an expedited external review in accordance with this Section shall be done on a random basis among those approved independent review organizations qualified to conduct the particular expedited external review based on the nature of the health care service that is the subject of the adverse determination or final adverse determination and other circumstances, including conflict of interest concerns pursuant to R.S. 22:2441(D).

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2438 - External review of experimental or investigational treatment adverse determinations

§2438. External review of experimental or investigational treatment adverse determinations

A.(1) Within four months after the date of receipt of a notice of an adverse determination or final adverse determination pursuant to R.S. 22:2433 that involves a denial of coverage based on a determination that the health care service or treatment recommended or requested is experimental or investigational, a covered person or his authorized representative may file a request for a standard and an expedited external review with the health insurance issuer, regardless of the claim amount.

(2)(a) A covered person or his authorized representative may make an oral request to the health insurance issuer for an expedited external review of the adverse determination or final adverse determination pursuant to Paragraph (1) of this Subsection if the covered person's treating physician certifies, in writing, that any delay in appealing the adverse determination may pose an imminent and serious threat to the covered person's health, including but not limited to severe pain, potential loss of life, limb, or major bodily function, or the immediate and serious deterioration of the health of the covered person.

(b)(i) Upon notice of the request for an expedited external review, the health insurance issuer shall immediately determine whether the request meets the reviewability requirements of Subsection B of this Section. The health insurance issuer shall immediately notify the covered person and, if applicable, his authorized representative of its eligibility determination.

(ii) The commissioner may specify the form and method for the health insurance issuer's notice of initial determination pursuant to Item (i) of this Subparagraph and any supporting information to be included in the notice.

(iii) The notice of initial determination under Item (i) of this Subparagraph shall include a statement informing the covered person and, if applicable, his authorized representative that a health insurance issuer's initial determination that the expedited external review request is ineligible for review may be appealed to the commissioner.

(c)(i) If the covered person or his authorized representative makes a written request to the commissioner of insurance after receipt of the denial of an expedited external review, the commissioner may determine that a request is eligible for an expedited external review pursuant to Subsection B of this Section, notwithstanding a health insurance issuer's initial determination the request is ineligible, and require that it be referred for an expedited external review.

(ii) In making a determination pursuant to Item (i) of this Subparagraph, the commissioner's decision shall be made in accordance with all applicable provisions of this Part.

(iii) The commissioner shall immediately notify the health insurance issuer and the covered person or his authorized representative of its determination concerning the eligibility of the request. Following receipt of the commissioner's determination that a request is eligible for an expedited external review, a health insurance issuer shall immediately comply with Subparagraph (d) of this Paragraph.

(d) Immediately upon the health insurance issuer's determination that a request is eligible for an expedited external review or upon the determination by the commissioner that a request is eligible for an expedited external review, the health insurance issuer shall submit a request for assignment of an independent review organization through the Department of Insurance's website. Upon receipt of the notice that the expedited external review request meets the reviewability requirements of Subsection B of this Section, the commissioner shall immediately randomly assign an independent review organization to review the expedited request from the list of approved independent review organizations compiled and maintained by him pursuant to R.S. 22:2440 and notify the health insurance issuer and the covered person or his authorized representative of the name and contact information of the assigned independent review organization.

(e) At the time that the health insurance issuer receives the notice of the assigned independent review organization pursuant to Subparagraph (d) of this Paragraph, the health insurance issuer or its designee utilization review organization shall provide or transmit all necessary documents and information considered in making the adverse determination or final adverse determination to the assigned independent review organization electronically, by telephone or facsimile, or any other available expeditious method.

B. Within five business days following the date of receipt of the standard external review request, the health insurance issuer shall conduct and complete a preliminary review of the request to determine whether each of the following conditions have been met:

(1) The individual is or was a covered person in the health benefit plan at the time the health care service or treatment was recommended or requested or, in the case of a retrospective review, was a covered person in the health benefit plan at the time the health care service or treatment was provided.

(2) The recommended or requested health care service or treatment that is the subject of the adverse determination or final adverse determination is not explicitly listed as an excluded benefit under the covered person's health benefit plan with the health insurance issuer.

(3) The covered person's treating physician has certified that one of the following situations exists:

(a) Standard health care services or treatments have not been effective in improving the condition of the covered person.

(b) Standard health care services or treatments are not medically appropriate for the covered person.

(c) There is no available standard health care service or treatment covered by the health insurance issuer that is more beneficial than the recommended or requested health care service or treatment.

(4) The covered person's treating physician either:

(a) Has recommended a health care service or treatment that the physician certifies, in writing, is likely to be more beneficial to the covered person, in the physician's opinion, than any available standard health care services or treatments.

(b) Is a licensed, board-certified, or board-eligible physician qualified to practice in the area of medicine appropriate to treat the covered person's condition and has certified, in writing, that scientifically valid studies using accepted protocols demonstrate that the health care service or treatment requested by the covered person that is the subject of the adverse determination or final adverse determination is likely to be more beneficial to the covered person than any available standard health care services or treatments.

(5) The covered person has exhausted the health insurance issuer's internal claims and appeals process provided pursuant to R.S. 22:2401, unless the covered person is not required to exhaust the health insurance issuer's internal claims and appeals process pursuant to R.S. 22:2435.

(6) The covered person has provided all the information and forms required by the commissioner that are necessary to process a standard external review, including the authorization form provided pursuant to R.S. 22:2433(B).

C.(1) Within five business days after the completion of the preliminary review, the health insurance issuer shall notify the covered person and, if applicable, his authorized representative in writing whether each of the following conditions have been met:

(a) The request is complete.

(b) The request is eligible for a standard external review.

(2) If the request:

(a) Is not complete, the health insurance issuer shall inform the covered person and, if applicable, his authorized representative in writing and specify in the notice what information or materials are needed to make the request complete.

(b) Is not eligible for a standard external review, the health insurance issuer shall inform the covered person and his authorized representative, if applicable, in writing and include in the notice the reasons for its ineligibility.

(3)(a) The commissioner may specify the form and method for the health insurance issuer's notice of initial determination pursuant to Paragraph (2) of this Subsection and any supporting information to be included in the notice.

(b) The notice of initial determination provided pursuant to Paragraph (2) of this Subsection shall include a statement informing the covered person and, if applicable, his authorized representative that a health insurance issuer's initial determination that the standard external review request is ineligible for review may be appealed to the commissioner.

(4)(a) If the covered person or his authorized representative makes a written request to the commissioner of insurance after receipt of the denial of a standard external review, the commissioner may determine that a request is eligible for a standard external review under Subsection B of this Section, notwithstanding a health insurance issuer's initial determination that the request is ineligible, and require that it be referred for a standard external review.

(b) In making a determination pursuant to Subparagraph (a) of this Paragraph, the commissioner's decision shall be made in accordance with all applicable provisions of this Part.

(c) The commissioner shall notify the health insurance issuer and the covered person or his authorized representative of his determination concerning the eligibility of the request within five business days. Following receipt of the commissioner's determination that a request is eligible for a standard external review, the health insurance issuer shall comply with Subsection D of this Section.

D.(1) A health insurance issuer shall notify the commissioner that a request is eligible for a standard external review pursuant to Subsection C of this Section by submitting a request for assignment of an independent review organization through the Department of Insurance's website. Upon notification, the commissioner shall do both of the following:

(a) Randomly assign an independent review organization to conduct the standard external review from the list of approved independent review organizations compiled and maintained by the commissioner pursuant to R.S. 22:2440 and notify the health insurance issuer of the name of the assigned independent review organization.

(b) Within one business day, notify in writing the covered person and, if applicable, his authorized representative of the request's eligibility and acceptance for a standard external review and the identity of and contact information for the assigned independent review organization.

(2) The commissioner shall include a statement in the notice provided to the covered person and, if applicable, his authorized representative that the covered person or his authorized representative may submit in writing to the assigned independent review organization, within five business days following the date of receipt of the notice provided pursuant to Paragraph (1) of this Subsection, additional information that the independent review organization shall consider when conducting the standard external review. The independent review organization shall be authorized but not required to accept and consider additional information submitted after five business days. Within one business day after the receipt of the notice of assignment to conduct the standard external review pursuant to Paragraph (1) of this Subsection, the assigned independent review organization shall follow the clinical peer process provided for in Paragraph (3) of this Subsection.

(3) For both a standard and an expedited external review, the assigned independent review organization shall do both of the following:

(a) Select one or more clinical peers, as it determines is appropriate, pursuant to Paragraph (4) of this Subsection, to conduct the standard or expedited external review.

(b) Based on the opinion of the clinical peer, or opinions if more than one clinical peer has been selected to conduct the standard or expedited external review, make a decision to uphold or reverse the adverse determination or final adverse determination.

(4)(a) In selecting clinical peers pursuant to Subparagraph (3)(a) of this Subsection, the assigned independent review organization shall select physicians or other health care professionals who meet the minimum qualifications of R.S. 22:2441 and, through clinical experience in the past three years, are experts in the treatment of the covered person's condition and knowledgeable about the recommended or requested health care service or treatment.

(b) The covered person, his authorized representative, if applicable, or the health insurance issuer shall not choose or control the choice of the physicians or other health care professionals to be selected to conduct the standard external review or the expedited external review.

(5) In accordance with Subsection H of this Section, each clinical peer shall provide a written opinion to the assigned independent review organization on whether the recommended or requested health care service or treatment should be covered.

(6) In reaching an opinion, clinical peers shall not be bound by any decisions or conclusions reached during the health insurance issuer's utilization review process or the health insurance issuer's internal claims and appeals process provided pursuant to R.S. 22:2401.

E.(1) Within five business days after the date of receipt of the notice provided pursuant to Paragraph (D)(1) of this Section, the health insurance issuer or its designee utilization review organization shall provide the documents and any information considered in making the adverse determination or the final adverse determination to the assigned independent review organization.

(2) Except as provided in Paragraph (3) of this Subsection, failure by the health insurance issuer or its designee utilization review organization to provide the documents and information within the time frame specified in Paragraph (1) of this Subsection shall not delay the conduct of the standard external review or the expedited external review.

(3)(a) If the health insurance issuer or its designee utilization review organization has failed to provide the documents and information within the time frame specified in Paragraph (1) of this Subsection, the assigned independent review organization may terminate the standard external review or the expedited external review and make a decision to reverse the adverse determination or final adverse determination.

(b) Immediately upon making the decision under Subparagraph (a) of this Paragraph, the independent review organization shall notify the covered person, his authorized representative, if applicable, the health insurance issuer, and the commissioner.

F.(1) For a standard or an expedited external review, each clinical peer selected pursuant to Subsection D of this Section shall review all of the information and documents received pursuant to Subsection E of this Section and any other information submitted in writing by the covered person or his authorized representative pursuant to Paragraph (D)(2) of this Section.

(2) Within one business day after receipt of any information submitted by the covered person or his authorized representative pursuant to Paragraph (D)(2) of this Section, the assigned independent review organization shall forward the information to the health insurance issuer.

G.(1) Upon receipt of the information required to be forwarded pursuant to Paragraph (F)(2) of this Section, the health insurance issuer may reconsider its adverse determination or final adverse determination that is the subject of the standard or the expedited external review.

(2) Reconsideration by the health insurance issuer of its adverse determination or final adverse determination pursuant to Paragraph (1) of this Subsection shall not delay or terminate the standard or the expedited external review.

(3) The standard or the expedited external review may terminate only if the health insurance issuer decides, upon completion of its reconsideration, to reverse its adverse determination or final adverse determination and provide coverage or payment for the recommended or requested health care service or treatment that is the subject of the adverse determination or final adverse determination.

(4)(a) For a standard or an expedited review, immediately upon making the decision to reverse its adverse determination or final adverse determination, as provided in Paragraph (3) of this Subsection, the health insurance issuer shall notify the covered person, his authorized representative, if applicable, the assigned independent review organization, and the commissioner in writing of its decision.

(b) The assigned independent review organization shall terminate the standard or the expedited external review upon receipt of the notice from the health insurance issuer sent pursuant to Subparagraph (a) of this Paragraph.

H.(1) Except as provided in Paragraph (3) of this Subsection, within twenty days after being selected in accordance with Subsection D of this Section to conduct the standard external review, each clinical peer shall provide an opinion to the assigned independent review organization pursuant to Subsection I of this Section regarding whether the recommended or requested health care service or treatment should be covered.

(2) Except for an opinion provided pursuant to Paragraph (3) of this Subsection, each clinical peer's opinion for a standard review shall be in writing and include the following information:

(a) A description of the covered person's medical condition.

(b) A description of the indicators relevant to determining whether there is sufficient evidence to demonstrate that the recommended or requested health care service or treatment is more likely than not to be more beneficial to the covered person than any available standard health care services or treatments and whether the adverse risks of the recommended or requested health care service or treatment would not be substantially increased over those of available standard health care services or treatments.

(c) A description and analysis of any medical or scientific evidence considered in reaching the opinion.

(d) A description and analysis of any evidence-based standard.

(e) Information on whether the peer's rationale for the opinion is based on the provisions of Subparagraph (I)(5)(a) or (b) of this Section.

(3)(a) For an expedited external review, each clinical peer shall provide an opinion orally or in writing containing the information outlined in Paragraph (2) of this Subsection to the assigned independent review organization as expeditiously as the covered person's medical condition or circumstances requires, but in no event more than five days after being selected in accordance with Subsection D of this Section.

(b) If the opinion provided pursuant to Subparagraph (a) of this Paragraph was not in writing, within forty-eight hours following the date that the opinion was provided, the clinical peer shall provide written confirmation of the opinion to the assigned independent review organization and include the information required under Paragraph (2) of this Subsection.

I. In addition to the documents and information provided pursuant to Paragraph (A)(2) of this Section or Subsection E of this Section, each clinical peer selected to conduct a standard or an expedited review pursuant to Subsection D of this Section, to the extent the information or documents are available and the peer considers appropriate, shall consider the following in reaching an opinion pursuant to Subsection H of this Section:

(1) The covered person's pertinent medical records.

(2) The attending physician's or health care professional's recommendation.

(3) Consulting reports from appropriate health care professionals and other documents submitted by the health insurance issuer, covered person, his authorized representative, or his treating physician or health care professional.

(4) The terms of coverage under the covered person's health benefit plan with the health insurance issuer to ensure that, but for the health insurance issuer's determination that the recommended or requested health care service or treatment that is the subject of the opinion is experimental or investigational, the peer's opinion is not contrary to the terms of coverage under the covered person's health benefit plan with the health insurance issuer.

(5) Either of the following:

(a) Whether the recommended or requested health care service or treatment has been approved by the federal Food and Drug Administration, if applicable, for the condition.

(b) Whether medical or scientific evidence or evidence-based standards demonstrate that the expected benefits of the recommended or requested health care service or treatment is more likely than not to be more beneficial to the covered person than any available standard health care service or treatment and whether the adverse risks of the recommended or requested health care service or treatment would not be substantially increased over those of available standard health care services or treatments.

J.(1)(a) Except as provided in Subparagraph (b) of this Paragraph, within twenty days after the date it receives the opinion of each clinical peer made pursuant to Subsection I of this Section, the assigned independent review organization in a standard external review, in accordance with Paragraph (2) of this Subsection, shall make a decision and provide written notice of the decision to:

(i) The covered person.

(ii) If applicable, his authorized representative.

(iii) The health insurance issuer.

(iv) The commissioner.

(b)(i) For an expedited external review, within forty-eight hours after the date it receives the opinion of each clinical peer pursuant to Subsection I of this Section, the assigned independent review organization, in accordance with Paragraph (2) of this Subsection, shall make a decision and provide notice of the decision orally or in writing to the persons specified in Subparagraph (a) of this Paragraph.

(ii) If the notice provided under Item (i) of this Subparagraph was not in writing, within forty-eight hours after the date of providing that notice, the assigned independent review organization shall provide written confirmation of the decision to the persons specified in Subparagraph (a) of this Paragraph and include the information provided for in Paragraph (3) of this Subsection.

(2)(a) For a standard or an expedited review, if a majority of the clinical peers recommend that the recommended or requested health care service or treatment should be covered, the independent review organization shall make a decision to reverse the health insurance issuer's adverse determination or final adverse determination.

(b) For a standard or an expedited external review, if a majority of the clinical peers recommend that the recommended or requested health care service or treatment should not be covered, the independent review organization shall make a decision to uphold the health insurance issuer's adverse determination or final adverse determination.

(c)(i) For a standard or an expedited external review, if the clinical peers are evenly split as to whether the recommended or requested health care service or treatment should be covered, the independent review organization shall obtain the opinion of an additional clinical peer in order for the independent review organization to make a decision based on the opinions of a majority of the clinical peers made pursuant to Subparagraph (a) or (b) of this Paragraph.

(ii) The additional clinical peer selected under Item (i) of this Subparagraph shall use the same information to reach an opinion as the clinical peers who have already submitted their opinions pursuant to Subsection I of this Section.

(iii) The selection of the additional clinical peer under Item (i) of this Subparagraph shall not extend the time within which the assigned independent review organization is required to make a decision based on the opinions of the clinical peers selected under Subsection D of this Section pursuant to Paragraph (1) of this Subsection.

(3) For a standard or an expedited appeal, the independent review organization shall include in the notice provided pursuant to Paragraph (1) of this Subsection:

(a) A general description of the reason for the request for external review.

(b) The written opinion of each clinical peer, including the recommendation of each clinical peer as to whether the recommended or requested health care service or treatment should be covered and the rationale for the peer's recommendation.

(c) The date that the independent review organization was assigned by the commissioner to conduct the external review.

(d) The date that the external review was conducted.

(e) The date of its decision.

(f) The principal reason or reasons for its decision.

(g) The rationale for its decision.

(4) For a standard or an expedited external review, upon receipt of a notice of a decision pursuant to Paragraph (1) of this Subsection reversing the adverse determination or final adverse determination, the health insurance issuer shall immediately approve coverage and payment of the recommended or requested health care service or treatment that was the subject of the adverse determination or final adverse determination.

K. The assignment by the commissioner of an approved independent review organization to conduct an external review in accordance with this Section shall be done on a random basis among those approved independent review organizations qualified to conduct the particular external review based on the nature of the health care service that is the subject of the adverse determination or final adverse determination and other circumstances, including conflict of interest concerns pursuant to R.S. 22:2441(D).

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2439 - Binding nature of external review decision

§2439. Binding nature of external review decision

A. A standard or an expedited external review decision shall be binding on the health insurance issuer except to the extent the health insurance issuer has other remedies available under applicable federal or state law.

B. A standard or an expedited external review decision shall be binding on the covered person except to the extent the covered person has other remedies available under applicable federal or state law.

C. A covered person or his authorized representative may not file a subsequent request for a standard or expedited external review involving the same adverse determination or final adverse determination for which the covered person has already received a standard or expedited external review decision pursuant to this Part.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2440 - Approval of independent review organizations

§2440. Approval of independent review organizations

A. The commissioner shall approve independent review organizations eligible to be assigned to conduct external reviews under this Part.

B. In order to be eligible for approval by the commissioner under this Section to conduct external reviews under this Part, an independent review organization shall:

(1) Except as otherwise provided in this Section, be accredited by a nationally recognized private accrediting entity that the commissioner has determined has independent review organization accreditation standards that are equivalent to or exceed the minimum qualifications for independent review organizations provided for pursuant to R.S. 22:2441.

(2) Submit an application for approval in accordance with Subsection D of this Section along with the application fee specified in R.S. 22:821(37). Such application shall also include a specified e-mail address to which external review information may be submitted.

C. The commissioner shall develop an application form for initially approving and for re-approving independent review organizations to conduct external reviews.

D.(1) Any independent review organization wishing to be approved to conduct external reviews under this Part shall submit the application form and include with the form all documentation and information necessary for the commissioner to determine if the independent review organization satisfies the minimum qualifications provided for by R.S. 22:2441.

(2)(a) Subject to Subparagraph (b) of this Paragraph, an independent review organization shall be eligible for approval under this Section only if it is accredited by a nationally recognized private accrediting entity that the commissioner has determined has independent review organization accreditation standards that are equivalent to or exceed the minimum qualifications for independent review organizations provided for by R.S. 22:2441.

(b) The commissioner may approve independent review organizations that are not accredited by a nationally recognized private accrediting entity if there are no acceptable nationally recognized private accrediting entities providing independent review organization accreditation.

(3) The commissioner shall charge an application fee as specified in R.S. 22:821(37) that independent review organizations shall submit to the commissioner with an application for approval or re-approval.

E.(1) An approval shall be effective for two years, unless the commissioner determines before its expiration that the independent review organization is not satisfying the minimum qualifications provided for by R.S. 22:2441. An application for renewal shall be submitted not less than sixty days prior to the expiration of such approval, shall be made on a form provided by the commissioner, and shall be accompanied by the fee required by R.S. 22:821(37).

(2) Whenever the commissioner determines that an independent review organization has lost its accreditation or no longer satisfies the minimum requirements established under R.S. 22:2441, the commissioner shall terminate the approval of the independent review organization and remove the independent review organization from the list of independent review organizations approved to conduct external reviews under this Part that is maintained by the commissioner pursuant to Subsection F of this Section.

F. The commissioner shall maintain and periodically update a list of approved independent review organizations.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2441 - Minimum qualifications for independent review organizations

§2441. Minimum qualifications for independent review organizations

A. To be approved under R.S. 22:2440 to conduct external reviews, an independent review organization shall not be a health insurance issuer and shall have and maintain written policies and procedures that govern all aspects of both the standard external review process and the expedited external review process provided for in this Part. At a minimum, these shall include the following:

(1) A quality assurance mechanism in place that:

(a) Ensures that external reviews are conducted within the specified time frames and required notices are provided in a timely manner.

(b) Ensures the selection of qualified and impartial clinical peers to conduct external reviews on behalf of the independent review organization and suitable matching of peers to specific cases and ensures that the independent review organization employs or contracts with an adequate number of clinical peers to meet this objective.

(c) Ensures the confidentiality of medical and treatment records and clinical review criteria.

(d) Ensures that any person employed by or under contract with the independent review organization adheres to the requirements of this Part.

(2) A toll-free telephone service to receive information on a twenty-four-hour-a-day, seven-day-a-week basis related to external reviews that is capable of accepting, recording, or providing appropriate instructions to incoming telephone callers during other than normal business hours.

(3) An agreement to maintain and provide to the commissioner the information required pursuant to R.S. 22:2443.

B. Any clinical peer assigned by an independent review organization to conduct external reviews shall be a physician or other appropriate health care provider who meets the following minimum qualifications:

(1) Is an expert in the treatment of the covered person's medical condition that is the subject of the external review.

(2) Is knowledgeable about the recommended health care service or treatment through recent or current actual clinical experience treating patients with the same or similar medical condition of the covered person.

(3) Has a nonrestrictive medical license in a state of the United States and, for physicians, a current certification by a recognized American medical specialty board in the area or areas appropriate to the subject of the external review.

(4) Does not have a history of disciplinary actions or sanctions, including loss of staff privileges or participation restrictions, that have been taken or are pending by any hospital, governmental agency or unit, or regulatory body that raise a substantial question as to the clinical peer's physical, mental, or professional competence or moral character.

C. In addition to the requirements specified in Subsection A of this Section, an independent review organization shall not own or control, be a subsidiary of, or in any way be owned or controlled by, or exercise control with, a health benefit plan, a national, state, or local trade association of health benefit plans, or a national, state, or local trade association of health care providers.

D.(1) In addition to the requirements specified in Subsections A, B, and C of this Section, in order to be approved pursuant to R.S. 22:2440 to conduct an external review of a specified case, neither the independent review organization selected to conduct the external review nor any clinical peer assigned by the independent organization to conduct the external review may have a material professional, familial, or financial conflict of interest with any of the following:

(a) The health insurance issuer that is the subject of the external review.

(b) The covered person whose treatment is the subject of the external review or his authorized representative.

(c) Any officer, director, or management employee of the health insurance issuer that is the subject of the external review.

(d) The health care provider, his medical group, or his independent practice association recommending the health care service or treatment that is the subject of the external review.

(e) The facility at which the recommended health care service or treatment would be provided.

(f) The developer or manufacturer of the principal drug, device, procedure, or other therapy being recommended for the covered person whose treatment is the subject of the external review.

(2) In determining whether an independent review organization or a clinical peer of the independent review organization has a material professional, familial, or financial conflict of interest for purposes of Paragraph (1) of this Subsection, the commissioner shall take into consideration situations in which the independent review organization or clinical peer to be assigned by the independent review organization to conduct an external review of a specified case may have such a relationship or connection with a person specified in Paragraph (1) of this Subsection, but that the characteristics of such relationship or connection are not a material conflict of interest that would result in the disapproval of the independent review organization or the clinical peer from conducting the external review.

E.(1) An independent review organization that is accredited by a nationally recognized private accrediting entity that has independent review accreditation standards that the commissioner has determined are equivalent to or exceed the minimum qualifications of this Section shall be presumed in compliance with this Section and be eligible for approval pursuant to R.S. 22:2440.

(2) The commissioner shall initially review and periodically review the independent review organization accreditation standards of a nationally recognized private accrediting entity to determine whether the entity's standards are, and continue to be, equivalent to or exceed the minimum qualifications provided for in this Section.

(3) Upon request, a nationally recognized private accrediting entity shall make its current independent review organization accreditation standards available to the commissioner in order for the commissioner to determine if the entity's standards are equivalent to or exceed the minimum qualifications provided for in this Section.

F. An independent review organization shall be unbiased. An independent review organization shall establish and maintain written procedures to ensure that it is unbiased in addition to any other procedures required by this Section.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2442 - Hold harmless for external review procedures

§2442. Hold harmless for external review procedures

No independent review organization or clinical peer working on behalf of an independent review organization or an employee, agent, or contractor of an independent review organization shall be liable in damages to any person for any opinions rendered or acts or omissions performed within the scope of the organization's or person's duties under the law during or upon completion of an external review conducted pursuant to this Part, unless the opinion was rendered or act or omission was performed in bad faith or involved negligence or gross negligence.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2443 - External review reporting requirements

§2443. External review reporting requirements

A.(1) An independent review organization assigned pursuant to R.S. 22:2436 through 2438 to conduct an external review shall maintain written records in the aggregate, by state, and by health insurance issuer on all requests for external review for which it conducted an external review during a calendar year and, upon request, submit a report to the commissioner, as required by Paragraph (2) of this Subsection.

(2) Each independent review organization required to maintain written records on all requests for external review pursuant to Paragraph (1) of this Subsection for which it was assigned to conduct an external review shall submit to the commissioner an annual report. The annual report shall include each of the following:

(a) The total number of requests for external review.

(b) The number of requests for external review resolved and their resolution.

(c) A synopsis of actions being taken to correct problems identified.

(3) The report shall include in the aggregate, by state, and for each health insurance issuer:

(a) The total number of requests for external review.

(b) The number of requests for external review resolved and, of those resolved, the number resolved upholding the adverse determination or final adverse determination and the number resolved reversing the adverse determination or final adverse determination.

(c) The average length of time for resolution.

(d) A summary of the types of coverages or cases for which an external review was sought, as provided in the format required by the commissioner.

(e) The number of external reviews conducted pursuant to R.S. 22:2436(G) that were terminated as the result of a reconsideration by the health insurance issuer of its adverse determination or final adverse determination after the receipt of additional information from the covered person or his authorized representative.

(f) A general description for each request for external review including the following:

(i) A general description of the reason for the request for external review.

(ii) The date received.

(iii) The date of each review.

(iv) The resolution.

(v) The date of the resolution.

(vi) The name of the covered person for whom the request for external review was filed.

(g) Any other information that the commissioner may request or require.

(4) The independent review organization shall retain the written records required pursuant to this Subsection for at least three years.

B.(1) Each health insurance issuer shall maintain written records in the aggregate, by state, and for each type of health benefit plan offered by the health insurance issuer, for all requests for external review that the health insurance issuer receives notice of from the commissioner pursuant to this Part.

(2) Each health insurance issuer required to maintain written records on all requests for external review pursuant to Paragraph (1) of this Subsection shall submit to the commissioner, upon request, a report in the format specified by the commissioner.

(3) The report shall include in the aggregate, by state, and by type of health benefit plan:

(a) The total number of requests for external review.

(b) From the total number of requests for external review reported under Subparagraph (a) of this Paragraph, the number of requests determined eligible for an external review.

(c) Any other information the commissioner may request or require.

(4) The health insurance issuer shall retain the written records required pursuant to this Subsection for at least three years.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2444 - Funding of external review

§2444. Funding of external review

The health insurance issuer against which a request for a standard external review or an expedited external review is filed shall pay the cost of the independent review organization for conducting the external review, and no fee or other charge may be levied upon a covered person for any costs of an external review.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2445 - Disclosure requirements

§2445. Disclosure requirements

A.(1) Each health insurance issuer shall include a description of the external review procedures in or attached to the policy, certificate, membership booklet, outline of coverage, or other evidence of coverage that it provides to covered persons.

(2) The description required by Paragraph (1) of this Subsection shall be in a format prescribed by the commissioner.

B. The description required by Subsection A of this Section shall include a statement that informs covered persons of their right to file a request for an external review of an adverse determination or final adverse determination with the health insurance issuer. The statement may explain that an external review is available when the adverse determination or final adverse determination involves an issue of medical necessity, appropriateness, health care setting, level of care, or effectiveness. The statement shall include the telephone number and address of the commissioner.

C. In addition to the requirements of Subsection B of this Section, the statement shall inform covered persons that, when filing a request for an external review, they will be required to authorize the release of any of their medical records that may be required to be reviewed for the purpose of reaching a decision on the external review.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2451 - Confidentiality requirements

PART IV. COMPLIANCE, PENALTIES, AND OTHER

REGULATORY MATTERS

§2451. Confidentiality requirements

A health insurance issuer shall annually certify in writing to the commissioner that the utilization review program of the health carrier or its designee complies with all applicable state and federal law establishing confidentiality and reporting requirements.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2452 - Regulations; preemption

§2452. Regulations; preemption

A. The commissioner may promulgate such rules and regulations as may be necessary or proper to carry out the provisions of this Chapter. Such rules and regulations shall be promulgated and adopted in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

B. If at any time a provision of this Chapter is in conflict with federal law or regulations promulgated pursuant to federal law, such a provision shall be preempted only to the extent necessary to avoid direct conflict with such federal law or regulations. The commissioner shall, pursuant to rule or regulation promulgated and adopted in accordance with the Administrative Procedure Act, subsequently administer and enforce this Chapter in a manner that conforms to such federal law or regulations.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2453 - Penalties; fines; cease and desist orders; grounds for suspension or revocation of licensure or certificate of authority

§2453. Penalties; fines; cease and desist orders; grounds for suspension or revocation of licensure or certificate of authority

A. Whenever the commissioner has reason to believe that any health insurance issuer, utilization review organization, or independent review organization is not in full compliance with the provisions of this Chapter, he shall notify such person in accordance and compliance with the Administrative Procedure Act, R.S. 49:950 et seq., and the commissioner shall, in accordance and compliance with such Act, issue and cause to be served an order requiring the health insurance issuer, utilization review organization, or independent review organization to cease and desist from any violation and order any one or more of the following:

(1) Payment of a monetary penalty of not more than five hundred dollars for each day that a determination was not made within the time frames established by this Chapter.

(2) Payment of a monetary penalty of not more than one thousand dollars for each and every act or violation, but not to exceed an aggregate penalty of one hundred thousand dollars; however, if the health insurance issuer, utilization review organization, or independent review organization knew or reasonably should have known that it was in violation of this Chapter, the penalty shall be not more than twenty-five thousand dollars for each and every act or violation, but not to exceed an aggregate penalty of two hundred fifty thousand dollars in any six-month period.

(3) Suspension or revocation of the license of the health insurance issuer's certificate of authority to operate in this state or the license of a utilization review organization, or withdrawal of the approval of the certification of an independent review organization if the health insurance issuer, utilization review organization, or independent review organization knew or reasonably should have known that it was in violation of this Chapter.

B. Any health insurance issuer, licensed utilization review organization, or certified independent review organization that violates a cease and desist order issued by the commissioner pursuant to this Chapter while such order is in effect shall be subject at the discretion of the commissioner to any one or more of the following:

(1) A monetary penalty of not more than twenty-five thousand dollars for each and every act or violation, not to exceed an aggregate of two hundred fifty thousand dollars.

(2) Suspension or revocation of the health insurance issuer's certificate of authority to operate in this state or the license of the utilization review organization or withdrawal of the approval of the certification of the independent review organization to operate in this state.

C. The commissioner may withdraw his approval of the certification of an independent review organization, or the commissioner may suspend or revoke the license of an utilization review organization or the authorization of a health insurance issuer to act as an utilization review organization. In lieu of such withdrawal of approval of its certification as an independent review organization, the suspension or revocation of a license of an utilization review organization, or revocation of a health insurance issuer's authority to act as an utilization review organization, a fine may be imposed for each separate violation, not to exceed five thousand dollars per violation, or twenty-five thousand dollars in the aggregate, if the commissioner finds that the utilization review organization or the health insurance issuer acting as an utilization review organization or the independent review organization has either:

(1) Used such method or practice that constitute an unfair trade practice, pursuant to Part IV of Chapter 7 of this Title, R.S. 22:1961 et seq., or that such conduct of its business renders determinations in this state made pursuant to this Chapter hazardous or injurious to covered persons or the public.

(2) Failed to comply with any provision of this Chapter.

D. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

E. Whenever the commissioner believes, from evidence satisfactory to him, that any utilization review organization, health insurance issuer acting as a utilization review organization, or independent review organization is violating or is about to violate any provision of this Chapter or any order or requirement of the commissioner issued or promulgated pursuant to authority granted to the commissioner by any provision of this Code or by law, he may bring an action in the District Court for the Nineteenth Judicial District, Baton Rouge, Louisiana, against such utilization review organization, health insurance issuer acting as a utilization review organization, or independent review organization to enjoin such utilization review organization, health insurance issuer acting as a utilization review organization, or independent review organization from continuing such violation or engaging therein or doing any act in furtherance thereof. In any such action, an order or judgment may be entered awarding such preliminary or final injunction as is proper.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:3001 - Redesignated as R.S. 22:451 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3001. Redesignated as R.S. 22:451 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3002 - Redesignated as R.S. 22:452 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3002. Redesignated as R.S. 22:452 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3003 - Redesignated as R.S. 22:453 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3003. Redesignated as R.S. 22:453 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3004 - Redesignated as R.S. 22:454 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3004. Redesignated as R.S. 22:454 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3005 - Redesignated as R.S. 22:455 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3005. Redesignated as R.S. 22:455 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3006 - Redesignated as R.S. 22:456 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3006. Redesignated as R.S. 22:456 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3007 - Redesignated as R.S. 22:457 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3007. Redesignated as R.S. 22:457 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3008 - Redesignated as R.S. 22:458 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3008. Redesignated as R.S. 22:458 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3009 - Redesignated as R.S. 22:459 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3009. Redesignated as R.S. 22:459 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3010 - Redesignated as R.S. 22:460 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3010. Redesignated as R.S. 22:460 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3011 - Redesignated as R.S. 22:461 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3011. Redesignated as R.S. 22:461 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3012 - Redesignated as R.S. 22:462 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3012. Redesignated as R.S. 22:462 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3013 - Redesignated as R.S. 22:463 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3013. Redesignated as R.S. 22:463 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3014 - Redesignated as R.S. 22:464 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3014. Redesignated as R.S. 22:464 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3015 - Redesignated as R.S. 22:465 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3015. Redesignated as R.S. 22:465 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3016 - Redesignated as R.S. 22:466 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3016. Redesignated as R.S. 22:466 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3017 - Redesignated as R.S. 22:467 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3017. Redesignated as R.S. 22:467 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3018 - Redesignated as R.S. 22:468 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3018. Redesignated as R.S. 22:468 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3018.1 - Redesignated as R.S. 22:469 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3018.1. Redesignated as R.S. 22:469 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3021 - Redesignated as R.S. 22:2181 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3021. Redesignated as R.S. 22:2181 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3022 - Redesignated as R.S. 22:2182 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3022. Redesignated as R.S. 22:2182 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3031 - Redesignated as R.S. 22:1641 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3031. Redesignated as R.S. 22:1641 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3032 - Redesignated as R.S. 22:1642 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3032. Redesignated as R.S. 22:1642 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3033 - Redesignated as R.S. 22:1643 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3033. Redesignated as R.S. 22:1643 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3034 - Redesignated as R.S. 22:1644 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3034. Redesignated as R.S. 22:1644 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3035 - Redesignated as R.S. 22:1645 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3035. Redesignated as R.S. 22:1645 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3036 - Redesignated as R.S. 22:1646 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3036. Redesignated as R.S. 22:1646 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3037 - Redesignated as R.S. 22:1647 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3037. Redesignated as R.S. 22:1647 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3038 - Redesignated as R.S. 22:1648 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3038. Redesignated as R.S. 22:1648 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3039 - Redesignated as R.S. 22:1649 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3039. Redesignated as R.S. 22:1649 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3040 - Redesignated as R.S. 22:1650 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3040. Redesignated as R.S. 22:1650 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3041 - Redesignated as R.S. 22:1651 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3041. Redesignated as R.S. 22:1651 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3042 - Redesignated as R.S. 22:1652 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3042. Redesignated as R.S. 22:1652 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3043 - Redesignated as R.S. 22:1653 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3043. Redesignated as R.S. 22:1653 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3044 - Redesignated as R.S. 22:1654 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3044. Redesignated as R.S. 22:1654 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3045 - Redesignated as R.S. 22:1655 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3045. Redesignated as R.S. 22:1655 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3046 - Redesignated as R.S. 22:1656 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3046. Redesignated as R.S. 22:1656 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3051 - Redesignated as R.S. 22:1591 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3051. Redesignated as R.S. 22:1591 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3052 - Redesignated as R.S. 22:1592 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3052. Redesignated as R.S. 22:1592 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3053 - Redesignated as R.S. 22:1593 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3053. Redesignated as R.S. 22:1593 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3053.1 - Redesignated as R.S. 22:1594 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3053.1. Redesignated as R.S. 22:1594 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3054 - Redesignated as R.S. 22:1595 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3054. Redesignated as R.S. 22:1595 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3055 - Redesignated as R.S. 22:1596 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3055. Redesignated as R.S. 22:1596 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3056 - Redesignated as R.S. 22:1597 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3056. Redesignated as R.S. 22:1597 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3057 - Redesignated as R.S. 22:1598 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3057. Redesignated as R.S. 22:1598 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3058 - Redesignated as R.S. 22:1599 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3058. Redesignated as R.S. 22:1599 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3059 - Redesignated as R.S. 22:1600 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3059. Redesignated as R.S. 22:1600 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3060 - Redesignated as R.S. 22:1601 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3060. Redesignated as R.S. 22:1601 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3061 - Redesignated as R.S. 22:1602 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3061. Redesignated as R.S. 22:1602 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3062 - Redesignated as R.S. 22:1603 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3062. Redesignated as R.S. 22:1603 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3063 - Redesignated as R.S. 22:1604 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3063. Redesignated as R.S. 22:1604 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3065 - Redesignated as R.S. 22:1605 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3065. Redesignated as R.S. 22:1605 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3070 - Redesignated as R.S. 22:1121 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3070. Redesignated as R.S. 22:1121 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3071 - Redesignated as R.S. 22:1122 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3071. Redesignated as R.S. 22:1122 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3072 - Redesignated as R.S. 22:1123 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3072. Redesignated as R.S. 22:1123 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3073 - Redesignated as R.S. 22:1124 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3073. Redesignated as R.S. 22:1124 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3074 - Redesignated as R.S. 22:1125 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3074. Redesignated as R.S. 22:1125 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3075 - Redesignated as R.S. 22:1126 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3075. Redesignated as R.S. 22:1126 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3076 - Redesignated as R.S. 22:1127 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3076. Redesignated as R.S. 22:1127 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3077 - Redesignated as R.S. 22:1128 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3077. Redesignated as R.S. 22:1128 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3078 - Redesignated as R.S. 22:1129 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3078. Redesignated as R.S. 22:1129 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3079 - Redesignated as R.S. 22:1130 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3079. Redesignated as R.S. 22:1130 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3080 - Redesignated as R.S. 22:1131 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3080. Redesignated as R.S. 22:1131 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3081 - Redesignated as R.S. 22:1132 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3081. Redesignated as R.S. 22:1132 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3082 - Redesignated as R.S. 22:1133 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3082. Redesignated as R.S. 22:1133 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3083 - Redesignated as R.S. 22:1134 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3083. Redesignated as R.S. 22:1134 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3084 - Redesignated as R.S. 22:1135 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3084. Redesignated as R.S. 22:1135 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3085 - Redesignated as R.S. 22:1136 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3085. Redesignated as R.S. 22:1136 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3086 - Redesignated as R.S. 22:1137 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3086. Redesignated as R.S. 22:1137 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3087 - Redesignated as R.S. 22:1138 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3087. Redesignated as R.S. 22:1138 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3088 - Redesignated as R.S. 22:1139 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3088. Redesignated as R.S. 22:1139 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3089 - Redesignated as R.S. 22:1140 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3089. Redesignated as R.S. 22:1140 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3090 - Redesignated as R.S. 22:1141 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3090. Redesignated as R.S. 22:1141 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3091 - Redesignated as R.S. 22:1142 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3091. Redesignated as R.S. 22:1142 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3092 - Redesignated as R.S. 22:1143 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3092. Redesignated as R.S. 22:1143 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3101 - Redesignated as R.S. 22:1241 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3101. Redesignated as R.S. 22:1241 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3102 - Redesignated as R.S. 22:1243 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3102. Redesignated as R.S. 22:1243 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3103 - Redesignated as R.S. 22:1244 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3103. Redesignated as R.S. 22:1244 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3104 - Redesignated as R.S. 22:1245 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3104. Redesignated as R.S. 22:1245 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3105 - Redesignated as R.S. 22:1246 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3105. Redesignated as R.S. 22:1246 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3106 - Redesignated as R.S. 22:1247 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3106. Redesignated as R.S. 22:1247 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3107 - Redesignated as R.S. 22:1248 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3107. Redesignated as R.S. 22:1248 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3108 - Redesignated as R.S. 22:1249 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3108. Redesignated as R.S. 22:1249 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3109 - Redesignated as R.S. 22:1250 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3109. Redesignated as R.S. 22:1250 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3110 - Redesignated as R.S. 22:1251 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3110. Redesignated as R.S. 22:1251 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3111 - Redesignated as R.S. 22:1252 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3111. Redesignated as R.S. 22:1252 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3112 - Redesignated as R.S. 22:1242 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3112. Redesignated as R.S. 22:1242 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3201 - Redesignated as R.S. 22:2131 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3201. Redesignated as R.S. 22:2131 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3202 - Redesignated as R.S. 22:2132 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3202. Redesignated as R.S. 22:2132 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3203 - Redesignated as R.S. 22:2133 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3203. Redesignated as R.S. 22:2133 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3204 - Redesignated as R.S. 22:2134 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3204. Redesignated as R.S. 22:2134 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3205 - Redesignated as R.S. 22:2135 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3205. Redesignated as R.S. 22:2135 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3301 - Redesignated as R.S. 22:2361 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3301. Redesignated as R.S. 22:2361 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3302 - Redesignated as R.S. 22:2362 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3302. Redesignated as R.S. 22:2362 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3303 - Redesignated as R.S. 22:2363 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3303. Redesignated as R.S. 22:2363 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3304 - Redesignated as R.S. 22:2364 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3304. Redesignated as R.S. 22:2364 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3305 - Redesignated as R.S. 22:2365 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3305. Redesignated as R.S. 22:2365 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3306 - Redesignated as R.S. 22:2366 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3306. Redesignated as R.S. 22:2366 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3307 - Redesignated as R.S. 22:2367 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3307. Redesignated as R.S. 22:2367 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3308 - Redesignated as R.S. 22:2368 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3308. Redesignated as R.S. 22:2368 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3309 - Redesignated as R.S. 22:2369 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3309. Redesignated as R.S. 22:2369 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3310 - Redesignated as R.S. 22:2370 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3310. Redesignated as R.S. 22:2370 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3311 - Redesignated as R.S. 22:2371 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3311. Redesignated as R.S. 22:2371 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.






TITLE 23 - Labor and Worker's Compensation

RS 23:1 - Louisiana Workforce Commission established; purpose; definitions

TITLE 23

LABOR AND WORKER'S COMPENSATION

CHAPTER 1. LOUISIANA WORKFORCE COMMISSION

PART I. ESTABLISHMENT, POWERS, AND DUTIES

§1. Louisiana Workforce Commission established; purpose; definitions

A. The Louisiana Workforce Commission is hereby created and established to operate an integrated workforce development delivery system in this state, in particular through the integration of job training, employment and employment-related education and training programs, vocational rehabilitation services, independent living services, and blind services programs, and to administer the state's unemployment and workers' compensation programs. The duties of this commission shall be exercised and discharged under the supervision and direction of the executive director. He shall have charge of the administration and enforcement of all laws, rules, policies, and regulations, which it is the duty of the commission to administer and enforce, and shall direct all inspections and investigations, except as otherwise provided by law.

B. The commission shall meet the needs of all of the following:

(1) The employers of this state for the development of a highly skilled and productive workforce.

(2) The workers of this state for education, skills training, and labor market information to enhance their employability, earnings, and standard of living.

(3) The people of this state for a smooth and effective transition into the workforce, particularly persons receiving public assistance, displaced homemakers, displaced workers, adults with limited literacy skills, individuals with disabilities, and students moving from school to work.

(4) The communities of this state for programs that create jobs, attract employers, and encourage business expansion and retention.

(5) The taxpayers of this state for the efficient and effective expenditure of tax revenues for workforce development.

(6) Individuals of this state with disabilities for vocational rehabilitation, independent living services, and blind services under the Rehabilitation Act and the Randolph-Sheppard Act.

C. As used in this Title, unless the context clearly indicates otherwise, the following terms shall be defined as follows:

(1) "Commission" means the Louisiana Workforce Commission.

(2) "Council" means the Louisiana Workforce Investment Council.

(3) "Executive director" means the executive director of the commission.

Acts 1983, 1st Ex. Sess., No. 1, §6; Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 2003, No. 933, §2; Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2010, No. 939, §2, eff. July 1, 2010.



RS 23:2 - Domicile of commission

§2. Domicile of commission

The domicile of the Louisiana Workforce Commission shall be at Baton Rouge.

Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:3 - Employees; performance evaluations; salaries and expenses

§3. Employees; performance evaluations; salaries and expenses

The executive director shall, with the consent of the governor, appoint such assistants, such heads of divisions or bureaus, and such inspectors, statisticians, accountants, attorneys, and other employees as may be deemed necessary for the exercise of the powers and the performance of the duties of the commission. The executive director or a person designated by him shall develop a system of annual performance evaluations for all officers and employees of the commission based on measurable job tasks. The salaries of such officers and employees of the commission shall be fixed by the executive director, with the approval of the governor. All officers and employees of the commission shall receive from the state their necessary and actual expenses while traveling on the business of the commission, either within or without the state.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:4 - Divisions of the commission

§4. Divisions of the commission

In addition to divisions, bureaus, boards, and commissions established within the commission by law, the executive director, with the approval of the governor, may establish any division or bureau deemed advisable for the administration or enforcement of any law with which he is charged. The executive director may combine or consolidate the activities of two or more divisions or bureaus of the commission, or provide for the establishment of any other when such action is deemed advisable for the more efficient and economical administration of the work and duties of the commission.

Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:5 - Right of entry

§5. Right of entry

The executive director and his authorized representatives may enter any place of employment at any reasonable time for the purpose of collecting facts and statistics relating to the employment of workers, and of making inspections for the proper enforcement of all labor laws. No employer or owner shall refuse to admit the executive director or his authorized representatives to any place of employment.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:6 - Powers and duties

§6. Powers and duties

In addition to any other powers and duties which may be conferred upon the executive director by law, he shall:

(1) To the extent feasible under federal law, integrate the administration and functions of the programs under the authority of the commission to achieve efficient and effective delivery of services.

(2) Administer each program and implement corresponding federal and state legislation consolidated under the authority of the commission in this Title and other applicable state law.

(3) Determine the organization and procedural methods of the commission in accordance with applicable state and federal laws.

(4) Delegate authority to persons appointed under this Title as is reasonable and proper for the effective administration of the office of workforce development.

(5) Bond any person who handles money or signs checks for the office of workforce development.

(6) Implement workforce training and services policies and programs consistent with recommendations from the council and as approved by the governor.

(7) Coordinate with affected state agencies and workforce development entities the integration of the delivery of all education, training, employment, apprenticeship, and related programs to assure the efficient and effective provision of these services.

(8) Develop interagency agreements for service integration.

(9) Serve as an advocate at the state and federal levels for local workforce development boards.

(10) Contract with local workforce development boards for program planning and service delivery.

(11) Provide training and professional development services for the office of workforce development staff, local workforce development boards, and the staff of those boards.

(12) Collect, collate, and publish statistical and other information relating to employment conditions of workers, and make public such reports as in his judgment he may deem necessary, including printing of commission laws, rules, and regulations or other legal publications as would be helpful to any person affected by such laws, rules, and regulations. The executive director shall make such publications available for a fee, not to exceed the basic printing, mailing, and handling costs plus twenty percent of any such publication and same shall be retained and disbursed by the executive director. This fee shall be excluded when furnishing mandatory issues to governmental agencies. Further, such publications may be made available electronically either for or without such a fee.

(13) Enforce all labor laws.

(14) Do all in his power to promote the voluntary conciliation of disputes between employers and employees to avoid the necessity of resorting to discriminations and legal proceedings in matters of employment. The executive director shall designate a deputy for the purpose of executing these provisions and may detail other deputies as his assistants.

(15) Designate an existing senior-level staff member of the Louisiana Workforce Commission to serve as liaison to the Board of Elementary and Secondary Education, the Department of Education, the Board of Regents, and the postsecondary education management boards to facilitate the identification of regional and statewide workforce needs and work-based educational and training opportunities and ensure coordination in the delivery of career and technical education across all educational agencies and institutions.

Amended by Acts 1950, No. 283, §1; Acts 1974, No. 297, §1; Acts 2001, No. 1032, §9; Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2009, No. 257, §2, eff. July 1, 2009; Acts 2015, No. 426, §2.



RS 23:7 - Access to books, accounts, records, etc.

§7. Access to books, accounts, records, etc.

The executive director or any duly authorized representative of the commission shall, for the purpose of examination, have access to and the right to copy any book, account, record, payroll, paper, or document relating to the employment of workers.

Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:8 - Rulemaking power

§8. Rulemaking power

A. The executive director may make and prescribe reasonable rules and regulations for the use of safety devices, safeguards, and other protective means for the prevention of accidents and for protection against industrial or occupational diseases in places of employment. He may issue general orders applicable to employers and employees, for the enforcement of such rules and regulations, or other provisions of law.

B. Before any rule or regulation or general order is adopted, amended, or repealed, a public hearing shall be given. Not less than ten days before the hearing, a notice thereof shall be published in such newspapers as the executive director may prescribe. These rules and regulations shall be promptly published in such manner as the executive director, with the approval of the governor, shall deem desirable and shall take effect thirty days after their publication or at such later time as the executive director may fix.

C. Rules, regulations, or general orders relating to the installation of safety devices or other safeguards, and the use thereof, shall conform to approved practices in the industries and places of employment involved, or in industries and places of employment similar in character to those involved. The employer who is required to install a safety device, safeguard, or other means of protection may use and employ any device that is recognized, used, approved, and found effective by the best practice in the same or similar industry or places of employment; and the employer shall not be limited to the selection and use of any particular make or type of device or safeguard.

D. The publications herein directed or authorized shall be in newspapers published in the parishes where the industries or places of employment affected are located.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:9 - Application to the courts for aid

§9. Application to the courts for aid

The executive director may apply to a court of competent jurisdiction for aid in enforcement of all labor laws, rules, regulations, and lawful orders, and the court shall have jurisdiction to grant aid and equitable relief in such cases subject to the right of appeal by the party aggrieved.

Amended by Acts 1950, No. 278, §1; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:10 - Court review

§10. Court review

From any rule, regulation, or general order of the executive director an aggrieved party has the right to apply for relief to any court of competent jurisdiction and to institute appropriate legal proceedings to review such rule, regulation, or general order within thirty days from the date of the issuance thereof. The enforcement of such rule, regulation, or general order may be suspended by the court, at its discretion, during the pendency of the proceedings. All such cases shall be heard summarily by the court, and all appeals from judgments rendered therein shall be preference cases and shall be given the same priority and preference as cases in which the state is a party.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:11 - Power of executive director as to witnesses

§11. Power of executive director as to witnesses

A. The executive director or any authorized representative of the commission may administer oaths, certify to official acts, issue subpoenas, compel the attendance of witnesses, and the production of papers, books, records, accounts, documents, and testimony, as in civil proceedings. Service of subpoena may be made by either the executive director or his designee or by the same parish officers as in civil proceedings.

B. In case of failure of any person to comply with any order of the executive director or any subpoena lawfully issued, or on the refusal of any witness to testify to any matter regarding which he may be lawfully interrogated, it is the duty of any court of competent jurisdiction, on application of the executive director or of any representative of the commission, to compel obedience by attachment proceedings for contempt.

Acts 1993, No. 612, §1, eff. June 15, 1993; Acts 2001, No. 1032, §9; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:12 - Electronic digitized records; microfilm or microfiche records

§12. Electronic digitized records; microfilm or microfiche records

The commission may utilize an imaging or electronic digitizing process capable of reproducing an unalterable image of the original source document, or any appropriate form of the microphotographic process, for recordation, filing, processing, and preservation of any records, forms, information, statements, transcriptions of proceedings, transcriptions of records, electronic recordings, letters, memoranda, and other documents and reports to maintain efficient management and processing of records and to conserve storage space in administration of this Title.

Acts 1997, No. 22, §1, eff. May 15, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:13 - Employers' duty as to safety

§13. Employers' duty as to safety

Every employer shall furnish employment which shall be reasonably safe for the employees therein. They shall furnish and use safety devices and safeguards, shall adopt and use methods and processes reasonably adequate to render such employment and the place of employment safe in accordance with the accepted and approved practice in such or similar industry or places of employment considering the normal hazard of such employment, and shall do every other thing reasonably necessary to protect the life, health, safety and welfare of such employees. Nothing in this Section shall apply to employment in private domestic service or to agricultural field occupations.



RS 23:14 - Employers to furnish information; keeping of records

§14. Employers to furnish information; keeping of records

A. Every employer shall furnish to the commission all information which the executive director or his representative may require. Every employer shall make true and specific answers to all questions submitted by the commission, orally or in writing, as required by the commission.

B. Every employer shall keep a true and accurate record of the name, address, and occupation of each person employed by him, of the daily and weekly hours worked by, and of the wages paid each pay period to each employee. These records shall be kept on file for at least one year after the date of the record.

Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:15 - Posting of labor laws

§15. Posting of labor laws

Every employer shall keep conspicuously posted in or about the premises wherein any worker is employed, a printed copy or abstract of those labor laws which the executive director may designate, in a form to be furnished by the executive director.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:16 - Penalties

§16. Penalties

Any employer, employee, owner, or other person who violates any provisions of this Part, or fails or refuses to perform any duty lawfully enjoined within the time prescribed by the executive director or his authorized representative, for which no penalty has been specifically provided, or who fails, neglects, or refuses to obey within a reasonable time any lawful order given or made by the executive director or his authorized representative, or any judgment or decree made by any court, in connection with the provisions of this Part, on conviction, shall be fined not exceeding five hundred dollars for each offense, at the discretion of the court.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:17 - Integration of workforce development programs

§17. Integration of workforce development programs

A. All job-training, employment, vocational rehabilitation services, independent living and blind services programs, and employment-related educational programs and functions, along with any federal, state, and local revenues that fund them, shall be integrated into the workforce development delivery system to the extent feasible, as determined by the executive director, under the authority of the commission through its office of workforce development, and all departments and agencies in which these programs are funded or operated shall cooperate with the commission to promptly effect this integration.

B. If monies are appropriated by the legislature to conduct a workforce facility condition assessment, service market data study/location analysis, and master plan, the executive director shall transfer such monies to the Louisiana Community and Technical College System to conduct such workforce facility condition assessment, service market data study/location analysis, and master plan to maximize the delivery of workforce training and services throughout the state.

Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2010, No. 939, §2, eff. July 1, 2010.



RS 23:18 - Client accessibility

§18. Client accessibility

The executive director shall, to the maximum extent practicable under law, develop a uniform, statewide client application and enrollment process to determine an applicant's eligibility for workforce training and services funded through the office of workforce development.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:19 - Delegation of functions

§19. Delegation of functions

The executive director shall, to the extent allowed under state or federal law, delegate all or part of the administration of a program integrated pursuant to R.S. 23:17 that is eligible for funding to a local workforce development board in an area in which a board has been certified and a local plan approved by the governor, or to another appropriate state or local entity in an area in which a local workforce development board has not been certified and a local plan approved by the governor. Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2015, No. 426, §2.



RS 23:20 - State and local planning process; local workforce development boards

§20. State and local planning process; local workforce development boards

The executive director shall design and implement a state and local planning process for workforce training and services, including the certification of business/career solution centers and the chartering of local workforce development boards, provided through the programs under the jurisdiction of the office of workforce development.

Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2015, No. 426, §2.



RS 23:33 - Administration funding

§33. Administration funding

Unless superseded by federal law, the commission may use an amount not to exceed twenty percent of the amount of funds available to the commission for workforce training and services to implement state-level responsibilities, including administration, research and planning, system design and development, and training and technical assistance.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:34 - Grants to local workforce development areas

§34. Grants to local workforce development areas

A. The commission shall provide to the local workforce development areas in which local workforce development boards have been certified and local plans approved by the governor, through a formula allocation process, funds available to the commission for workforce training and employment services, unless superseded by federal law. Administrative costs pursuant to this Subsection may not exceed ten percent of the total amount of funds available to the commission for federal grants to carry out local workforce development activities unless authorized by any other law, regulation, or waiver.

B. Federal grant funding pursuant to this Section shall not apply to programs for which governing laws or regulations do not permit the use of such funding, or to programs for which the use of such funding is not feasible, as determined by the executive director.

C. In the case of funds that are allocated to this state or regions of this state through the application of established formulas, the commission shall allocate amounts across the state using the same formula that was used to provide the funds to the state or that region unless an alternate formula is authorized pursuant to the Workforce Innovation and Opportunity Act of 2014, 29 U.S.C. 3101 et seq., related regulations, or the laws or regulations governing the particular funding source.

D. In the case of funds that are not allocated by formula to this state or regions of this state, the commission shall develop a demand-driven approach that will equitably allocate funds among local workforce development areas throughout this state.

E. In each area of the state not designated as a local workforce development area or that has been so designated but in which a local workforce development board has not been certified and a regional and local plan approved by the governor, the executive director shall do each of the following:

(1) Provide workforce training and services in that area to the extent allowed by federal law.

(2) Specify an entity, which may be the commission, for the performance of employment services in that area.

F. Unless required pursuant to Section 134(a)(2) of the Workforce Innovation and Opportunity Act of 2014, 29 U.S.C. 3101 et seq., or unless superseded by other state or federal law, at least eighty-five percent of the funds available to the commission for adult and youth workforce training and services and at least sixty percent for dislocated worker training and services in an area shall be provided to the local workforce development board pursuant to Subsection A of this Section, or in an area in which a local workforce development board has not been certified and a local plan approved by the governor, to the entity specified by the executive director pursuant to Subsection E of this Section.

G. If a local workforce development board has been certified and a local plan approved by the governor, the funds shall be provided through the formula allocation process described by this Section. Unless superseded by federal law, regulation, or waiver, total administrative costs for local workforce training and services may not exceed ten percent of the funds allocated under this Subsection, whether the training and services are provided through a local workforce development board or through the commission or other entity specified pursuant to Subsection E of this Section.

Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2015, No. 426, §2.



RS 23:41 - Louisiana state board of boiler inspector examiners

PART II. STATE BOARD OF BOILER

INSPECTOR EXAMINERS

§41. Louisiana state board of boiler inspector examiners

There is created and established as part of the Louisiana Workforce Commission, the Louisiana State Board of Boiler Inspector Examiners.

Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:42 - Membership of board

§42. Membership of board

This board shall consist of four members, one of whom shall be the chief inspector of the boiler inspection division, Louisiana Workforce Commission, and the other three shall be special inspectors holding commissions as inspectors of steam boilers issued by the Louisiana Workforce Commission.

Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:43 - Appointment; compensation

§43. Appointment; compensation

All members of the board of boiler inspector examiners, except the chief inspector, shall be appointed by the executive director, and shall serve at his pleasure, without compensation.

Acts 2012, No. 811, §6, eff. July 1, 2012.



RS 23:44 - Powers and duties

§44. Powers and duties

The board of boiler inspector examiners shall conduct written examinations for all persons desiring to secure certificates of competency and commissions as boiler inspectors in this state. These examinations shall be held at such times and places as may be designated by the board, and shall be designed to test the applicant's knowledge of the construction, installation, maintenance and repair of steam boilers and their appurtenances.



RS 23:45 - Examinations

§45. Examinations

These examinations shall be given by the board to persons to be employed by any company authorized to insure boilers against explosions in this state, or inspectors of steam boilers employed by the boiler inspection division of the Louisiana Workforce Commission. Applicants must have had not less than three years experience in the design, construction, or operation of high pressure boilers as mechanical engineer, steam engineer, boilermaker, or boiler inspector. Persons holding certificates of competency as inspectors of steam boilers for states or cities having a standard of examination substantially equal to that of this state, or certificates as inspectors of steam boilers from the National Board of Boiler and Pressure Vessel Inspectors, shall not be required to take the examination.

Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:46 - Certificate of competency and commission as boiler inspector; identification cards

§46. Certificate of competency and commission as boiler inspector; identification cards

A. Any person successfully passing the examination provided in R.S. 23:44 and 23:45 or who holds a certificate of competency as an inspector of boilers for a state or a city that has a standard of examination substantially equal to that of this state, or a certificate as an inspector of boilers from the National Board of Boiler and Pressure Vessel Inspectors, shall be certified to the executive director, who shall thereupon issue him a certificate of competency and commission as a boiler inspector and a concomitant identification card.

B. A fee of forty dollars shall be charged by the executive director for the issuance of the initial certificate of competency and commission along with an identification card denoting that the person whose name appears thereon has been issued such a certificate and is therefore a certified boiler inspector. A fee of twenty dollars shall be charged each year thereafter for renewal of the identification card.

C. The fees collected pursuant to this section shall be used to cover the cost of the printing, issuance and handling of said certificates of competency and commission and identification cards, and such fees shall be retained and disbursed by the executive director.

Amended by Acts 1974, No. 298, §1; Acts 1980, No. 484, §1.



RS 23:47 - Revocation of certificate and commission

§47. Revocation of certificate and commission

Any certificate of competency and commission as a boiler inspector may be revoked by the executive director for misconduct, or untrustworthiness on the part of the holder thereof, or for wilful falsification of any matter or statement contained in his application, or in any report prepared by him; but the holder of the certificate of competency and commission shall first be entitled to a hearing before the executive director to show cause why such certificate and commission should not be revoked.



RS 23:48 - Certificate of competency and commission and valid identification card required

§48. Certificate of competency and commission and valid identification card required

No person shall perform or attempt to perform the work or duties of a boiler inspector unless he possesses a certificate of competency and commission and a valid identification card signifying such possession.

Amended by Acts 1974, No. 298, §1.



RS 23:49 - Violations; penalty

§49. Violations; penalty

Whoever violates any of the provisions of this Part shall be fined not less than one hundred dollars nor more than two hundred and fifty dollars, or imprisoned for not less than thirty days nor more than ninety days, or both.



RS 23:61 - Purpose

PART III. ADMINISTRATION OF COMMUNITY

ACTION AGENCIES

§61. Purpose

The provisions of this Part are intended to maximize community participation in the administration and implementation of programs designed to develop employment opportunities for individuals with low income and to ameliorate the impact of such income level on their physical and mental well-being. To accomplish this purpose, the legislature enacts this Part for the purpose of establishing a procedure for the designation of community action agencies; fixing the responsibilities of community action agencies; defining community action programs; and establishing a formula for the allocation of community service block grant funds.

Added by Acts 1982, No. 818, §1, eff. Aug. 4, 1982.



RS 23:62 - Definitions

§62. Definitions

As used in this Part:

(1) "Community action agency" means a public agency or private nonprofit corporation having authority under its charter or bylaws, or both, to administer community action programs, which has been designated as a community action agency by the parish governing authority.

(2) "Community action program" means a community based and operated program which provides services, assistance, and other activities of sufficient scope and size to give promise of progress toward the elimination of poverty in a community.

(3) "Low income" means a household income level established by the Louisiana Workforce Commission, after public hearings, below which an individual will be qualified for services delivered through a community action program.

Added by Acts 1982, No. 818, §1, eff. Aug. 4, 1982. Amended by Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:63 - Community action agency; appointment, responsibilities

§63. Community action agency; appointment, responsibilities

A. The parish governing authority, by resolution or ordinance, shall designate a community action agency to administer the applicable provisions of this Part and such designation shall be on an annual basis. Prior to making such designation, the parish governing authority shall conduct a public hearing, after giving public notice of its intention to designate an agency. The public hearing shall include an evaluation of the administrative and programmatic capabilities of the agency or agencies under consideration for designation as the community action agency for the area.

Prior to making such designation, the local governing authority shall consider the previous accomplishments of the agency or agencies under consideration for designation and the ability of each to conduct community action programs, including but not limited to the following service components designed to assist program participants to:

(1) Secure and retain meaningful employment.

(2) Attain an adequate education.

(3) Make better use of available income.

(4) Secure and maintain adequate housing.

(5) Undertake family planning consistent with personal and family goals, and religious and moral convictions.

(6) Obtain services for the prevention and treatment of habit forming chemicals and substances, and for rehabilitation services, where needed.

(7) Obtain emergency assistance through loans or grants to meet immediate and urgent individual and family needs, including health services, nutritious foods, housing, employment, and related assistance.

(8) Achieve greater participation in the affairs of the community.

(9) Be informed of and obtain income substitutes.

(10) Make more frequent and effective use of other programs, public and private, that offer services related to the purpose of this Part.

B. As may be determined necessary or at the request of a legislator or legislative delegation representing a district or districts in which the community action agency provides services, the Joint Legislative Committee on the Budget may direct the Louisiana Workforce Commission, the appropriate state funding agency, or the legislative fiscal office to conduct evaluations of community action agencies providing services under the provisions of this Part. Such evaluations may involve specific programs or encompass the entire range of activities, including administration, of any community action agency. Such evaluations shall be transmitted to the local governing authority, the appropriate legislative delegation, the commission, the Senate Committee on Local and Municipal Affairs, the House Committee on Municipal, Parochial and Cultural Affairs, and the Joint Legislative Committee on the Budget.

C. A community action agency shall:

(1) Compile information and data which reflects the needs of low income individuals in the geographical area served by the agency and identify the extent to which those needs are unmet by public and private agencies serving the area.

(2) Develop and implement programs and projects designed to serve unmet needs of individuals with low income and provide for maximum feasible participation in these programs and projects by eligible individuals.

(3) Establish procedures and adopt rules which enable area residents to influence the characters of services provided by community action agencies.

(4) Join with and encourage private organizations to undertake activities in support of the community action program that will result in additional use of private resources and capabilities in accomplishing the purposes of this Part.

(5) Provide technical assistance to public and private agencies engaged in activities related to the community action program to enable them to seek out, secure, and administer public and private funds available for their activities.

(6) Provide other services that are determined by the Louisiana Workforce Commission to be consistent with the purposes of this Part. The department shall establish these requirements in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

D. Each community action agency must prepare and submit annually to the Louisiana Workforce Commission, the Senate Committee on Local and Municipal Affairs, the House Committee on Municipal, Parochial and Cultural Affairs, and the Joint Legislative Committee on the Budget, not later than sixty days prior to the end of the applicable fiscal year period used by the community action agency, a budget document which shall present a complete financial plan for the ensuing fiscal year period which has been approved and adopted by the community action agency's governing board. The chief administrative officer of the community action agency shall be responsible for the preparation of the budget document, which shall include at a minimum the following:

(1) A budget message signed by the chief administrative officer which shall present a summary description of the proposed financial plan, policies, and objectives.

(2) A detailed and comprehensive breakdown of all programs administered, estimates of all grants and funds received, estimates of expenditures itemized by function and object, administrative costs incurred, and contractual services secured, all reported for both the current and succeeding fiscal year periods. The budget document shall also include a complete listing of all employees and their classifications and salary levels, including any related fringe benefits.

E. The Louisiana Workforce Commission or the appropriate funding agency shall impose, by rules and regulations, such requirements and restrictions upon the execution of community action agency budgets which provide for sound fiscal management, internal controls, budgetary compliance, and overall fiscal accountability. These shall, at a minimum, provide for quarterly reporting of actual revenue receipts and expenditures, new or supplementary grants of funds, and all other deviations from the original budget submission. The departments shall report to the Senate Committee on Local and Municipal Affairs, the House Committee on Municipal, Parochial and Cultural Affairs, and the Joint Legislative Committee on the Budget instances identified wherein a community action agency's operations have not complied with the requirements of this Section.

Added by Acts 1982, No. 818, §1, eff. Aug. 4, 1982; Acts 1985, No. 993, §1; Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:64 - Repealed by Acts 1994, 3rd Ex. Sess., No. 54, 2, eff. August 1, 1994.

§64. Repealed by Acts 1994, 3rd Ex. Sess., No. 54, §2, eff. August 1, 1994.



RS 23:64.1 - Governing board

§64.1. Governing board

A. Each community action agency or private nonprofit organization shall administer its programs through a governing board which shall consist of from fifteen to thirty-one members who shall be selected by the community action agency or private nonprofit organization. Each board will be constituted so as to assure that:

(1) One-third of the members of the board shall be elected public officials currently holding office in the geographical area to be served by the community action agency. If the number of elected public officials available and willing to serve is less than the one-third requirement, appointed public officials may be used to meet this requirement. Duly appointed members may designate an individual to represent them on the board by properly notifying the local community action agency of such designation.

(2) At least one-third of the members of the governing board shall be individuals with low income who reside in the area to be served by the agency, or representatives of those individuals. Persons representing individuals with low income need not themselves have incomes below the level established by the Louisiana Workforce Commission for purposes of this Part; however, these representatives must reside in the same geographic area as the individuals they represent and must be chosen in accordance with democratic selection procedures adequate to assure that they are representatives of the poor in the area served.

(3) The remaining members of the board shall be officials or members, or their designees, of public agencies, business, labor, industry, religious, welfare, education, or other major groups or interests in the community to be served.

B. Each local governing authority or public agency designated as a community action agency shall establish an advisory board, with advisory powers only, that shall consist of fifteen to thirty-one members which shall be constituted to assure that:

(1) At least one-third of the members are persons chosen from the area served in accordance with democratic selection procedures adequate to assure that they are representative of the poor in the area served; or

(2) Low-income citizens shall participate in the planning, administration, and evaluation of projects funded by the community action agency in accordance with a mechanism established by the Louisiana Workforce Commission.

C. The terms of board members selected in Paragraph (1) of Subsection A of this Section shall coincide with the term of their elected office. The terms of all other board members shall be no more than five years and they shall serve no more than two consecutive terms without serving an inactive year. Notwithstanding any other provision of law to the contrary, the term on any elected official serving on the board shall coincide with his term of office regardless of whether such terms are consecutive.

D. The governing boards of a community action agency or private nonprofit organizations shall have the power to appoint a person to the senior staff position; to determine fiscal and program policies; to approve all rules and procedure; and to assure compliance with all conditions of this Part which relate to their responsibilities. Such actions shall be consistent with the policies promulgated by the Louisiana Workforce Commission for the administration of this Part. If the designated community action agency is the local governing authority, the community action agency advisory board shall have no powers as outlined in this Subsection other than advisory to the community action agency.

E. An entity designated as a community action agency shall be considered a private, nonprofit organization unless it establishes otherwise by October 1, 1994 or upon its initial designation if such occurs after such date.

Acts 1994, 3rd Ex. Sess., No. 54, §1, eff. Aug. 1, 1994; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:65 - Financial assistance

§65. Financial assistance

A.(1) The Louisiana Workforce Commission shall allocate not less than ninety percent of the annual allocations of funds available under the Community Services Block Grant to:

(a) Political subdivisions.

(b) Community action agencies.

(c) Nonprofit private community organizations which meet the same board requirements current community action agencies must meet.

(d) Migrant or seasonal farm workers' organizations.

(2) In designating nonprofit private community organizations for grants, the Louisiana Workforce Commission shall give special consideration to any previous federal or state recognized community action agency.

B. The Louisiana Workforce Commission shall not expend more than five percent of the total annual allocation to the state under the Community Services Block Grant for administrative purposes. The remaining five percent shall be used for discretionary purposes as determined by the executive director.

C. The Louisiana Workforce Commission shall establish an equitable formula for the allocation and distribution of the allotted funds. Such formula shall be available to each parish within the state which is deemed eligible as determined by this Part and the Omnibus Budget Reconciliation Act of 1981, P.L. 97-35.

Added by Acts 1982, No. 818, §1, eff. Aug. 4, 1982; Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:66 - Louisiana Workforce Commission, administrative rules

§66. Louisiana Workforce Commission, administrative rules

A. The Louisiana Workforce Commission may adopt rules consistent with the purpose of this Part not specifically covered in this Part. Such rules shall be made and promulgated in accordance with the provisions of the Administrative Procedure Act, R.S. 49:950 et seq. If the administration of Community Services Block Grant funds is transferred to another department, the responsibilities and authorities of the Louisiana Workforce Commission in this Part shall likewise transfer to that department.

B. The Louisiana Workforce Commission shall adopt rules to ensure that the governing authority of any agency or group associated with or funded through a community action agency in the city of New Orleans shall utilize a democratic process in the selection of the members of the governing authority of such agency or group.

Acts 1988, No. 305, §1, eff. July 7, 1988; Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2011, 1st Ex. Sess., No. 40, §1.



RS 23:67 - Repealed by Acts 1994, 3rd Ex. Sess., No. 54, 2, eff. August 1, 1994.

§67. Repealed by Acts 1994, 3rd Ex. Sess., No. 54, §2, eff. August 1, 1994.



RS 23:71 - Legislative intent and public policy

PART IV. COMPREHENSIVE LABOR MARKET

INFORMATION SYSTEM

§71. Legislative intent and public policy

A. The legislature finds and declares that in order for our state government to make better policy decisions in the focus and expenditure of public funds for workforce development, it must have a complete picture of our labor market, including information on the state's present needs, expert projections on future needs, and objective, statistically-based evaluations of programs currently in operation to satisfy such needs. This can best be accomplished by developing an accessible and comprehensive information system on available education and training programs.

B. The legislature also finds and declares that in order for the state's citizens, both businesses and individuals, to make better decisions in the expenditure of their private funds, they must have access to information on the present needs of the labor market, expert projections on future needs, and objective, statistically-based evaluations of programs currently in operation to satisfy such needs. This also can best be accomplished by developing accessible and comprehensive information on available education and training programs.

C. The legislature further finds and declares that it is the state's policy and goal to enable and encourage local workforce development boards to make better policy and assessments, to better coordinate programs, and to better determine whether their programs are fulfilling program requirements and local employment needs.

D. The legislature therefore enacts this Part to create a comprehensive labor market information system to serve the needs of both our policymakers and our citizens in making workforce development and preparation decisions.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2015, No. 426, §2.



RS 23:72 - Definitions

§72. Definitions

For purposes of this Part, the following terms shall have the following meanings ascribed to them:

(1) "Commission" shall mean the Louisiana Workforce Commission as provided in R.S. 23:1.

(2) "Conference" shall mean the Occupational Forecasting Conference as provided in R.S. 23:76.

(3) "Council" shall mean the Louisiana Workforce Investment Council as provided in R.S. 23:2042.

(4) "System" shall mean the comprehensive information system as provided in R.S. 23:73.

(5) "Workforce development activity" shall mean any program, service, or activity that involves workforce preparation or vocational skills training. It shall also include any program, service, or activity that tends to improve an individual's employment opportunities such as basic education, academic education, vocational, technical, or occupational education, job readiness training, and job search training.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:73 - Comprehensive labor market information system

§73. Comprehensive labor market information system

A.(1) The council shall advise and direct on the development and content of a comprehensive labor market information system. The information provided, to the extent practicable, shall reflect the state's overall training and education effort. The system shall contain the following major components:

(a) A comprehensive system of consumer information on employment and training opportunities, continually updated and readily available in a user-friendly format.

(b) A report card or objective factual performance information about existing workforce development activities, continually updated and readily available in a user-friendly format.

(c) An information system on projected workforce growth and job growth and demand statewide and by geographic regions, periodically updated and readily available in a user-friendly format.

(d) An automated job-matching information system that is accessible to employers, job seekers, and other users via the Internet, and that includes at a minimum the following:

(i) Skill match information, including skill gap analysis; resume creations; job order creation; skill tests; job search by area, employer type, and employer name; and training provider linkage.

(ii) Job market information based on surveys, including local, state, regional, national, and international occupational and job availability information.

(iii) Service provider information, including education and training providers, child care facilities and related information, health and social service agencies, and other providers of services that would be useful to job seekers.

(2) The council, in consultation with affected departments and offices, shall require modification of existing general purpose and program data systems to ensure that an appropriate workforce development component is included in the design, implementation, and reporting of such systems in order to fulfill the information requirements of this Part.

B. The council shall supervise and control the system. It shall provide by rule for uniform definitions to be used in the system, for comparative information elements to be contained in the system, for procedures for record linkages, for elements of information required to be reported, for requirements on aggregation for data release, and for any other matter necessary to effectuate the provisions of this Part.

C. The council shall designate the commission as the agency to coordinate the development and implementation of the system and to maintain the system. In the development and maintenance of the system, the commission may use existing data collection systems operated by it, and to the extent appropriate, establish electronic linkages to access data in the management information systems operated by other departments or offices of state government. It shall be readily available for public access through a variety of media, including the Internet.

D. The system shall provide the council and commission with information relevant to policymaking and to provide other agencies and policymakers and citizens with information relevant to program management, administration, and effectiveness with respect to employment opportunities and training. To accomplish such purpose, the system may have several application layers giving a different kind of user access to the same database. Each application layer shall be tailored to the special needs and abilities of the category of persons to whom it was designed to provide information.

E.(1) All public officers, departments, agencies, offices, and authorities of the state and its political subdivisions shall provide such assistance and data as will enable such system to fulfill its purpose.

NOTE: Paragraph (2) eff. until one or more of the 20 depts. of the executive branch is abolished or if a const. amend. is adopted authorizing the creation of an additional dept. See Acts 2013, No. 384, §§1 and 9.

(2) The public entities whose data and assistance shall be considered necessary for the system to fulfill its purpose shall include the commission and the Departments of Economic Development, Education, Health, Public Safety and Corrections, Social Services, and Veterans Affairs, and in the governor's office, the Offices of Elderly Affairs, Lifelong Learning, Women's Services, and Workforce Development, and the State Board of Elementary and Secondary Education, and the Board of Regents and any other public entity the commission deems necessary.

NOTE: Paragraph (2) as amended by Acts 2013, No. 384, §1, eff. if one or more of the 20 depts. of the executive branch is abolished or if a const. amend. is adopted authorizing the creation of an additional dept.

(2) The public entities whose data and assistance shall be considered necessary for the system to fulfill its purpose shall include the commission and the Departments of Economic Development, Education, Elderly Affairs, Health, Public Safety and Corrections, Social Services, and Veterans Affairs, and in the governor's office, the Offices of Lifelong Learning, Women's Services, and Workforce Development, and the State Board of Elementary and Secondary Education, and the Board of Regents and any other public entity the commission deems necessary.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2013, No. 384, §1, eff. if one of the 20 depts. is abolished or an additional dept. is authorized by the electorate.



RS 23:74 - Consumer information

§74. Consumer information

For the consumer information component of the system, there shall be a user-friendly formatted inventory of available training opportunities and, to the extent possible, employment opportunities. This component of the system shall be available for access on the Internet.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:75 - Report card; data exchange agreements; data distribution; personal identification prohibited

§75. Report card; data exchange agreements; data distribution; personal identification prohibited

A. For the report card information component of the system, there shall be user-friendly formatted, objective factual performance information on training programs, including statistical information on placement rates, and other relevant data.

B. For the purpose of facilitating the objectives of this Part, public and private agencies engaged in, or responsible for, workforce development activities shall enter into interagency reciprocal data exchange agreements. Such agreements shall provide for automated record linkage and follow-up. To facilitate this process, each agency with workforce development data shall assign to each individual receiving its services a unique identifier to be used to link disparate data bases.

C.(1) Interagency data shall be distributed in a protected manner and in such a way so as not to permit the personal identification of any individual. If data is exchanged electronically on magnetic media, individually identifiable and firm-specific information shall be encrypted. Individually identifiable and firm-specific information shall be unencrypted during the file linkages performed in the computer systems' core memory. While in the possession of other agencies, all files containing personally identifiable and firm-specific information shall be stored in a secure environment.

(2) Data shall be exchanged only under strictly controlled conditions. It shall be destroyed after all legitimate uses have been made of it. Secondary release of confidential or privacy-protected data or use other than as authorized by this Part shall be strictly prohibited.

(3) In addition to any other civil or criminal penalties, any person found in violation of this Subsection shall be fined not less than five hundred dollars nor more than two thousand dollars for each offense.

D.(1) Subject to federal confidentiality requirements and limitations, the council, the division of administration, or any contractor working on their behalf, may be provided employment data obtained pursuant to the administration of this Part for any one of the expressly stated following purposes:

(a) Compiling statistics that would support performance management and evaluation by program managers of state and federal programs, especially as it relates to employment outcomes.

(b) Compiling statistics that would assist in the preparation of common performance reports across agencies.

(c) Compiling statistics for education and training research purposes, including longitudinal studies to assist in program improvement and design.

(2) Any employment data provided pursuant to this Section shall be confidential. No public employee or contractor acting on behalf of a state agency or employee of such contractor may do either of the following:

(a) Use any data provided pursuant to this Subsection for any purpose other than the statistical purposes for which the data is furnished.

(b) Make public any of the data provided pursuant to this Subsection that would allow the identity of any individual or employing unit to be inferred by either direct or indirect means.

(3)(a) Any such data, as provided in this Subsection, that is released to any state agency or any contractor acting on behalf of a state agency pursuant to this Subsection, may be released on a reimbursable basis and shall be used exclusively for execution of intended public duties. Such data shall not, under any circumstance, be accessed and used for any other purpose, subject to sanction of violators as provided for in Subparagraph (c) of this Paragraph. The administrator and the office of unemployment insurance administration shall not be liable for any violation by any employee of the commission, council, division of administration, or any contractor working on behalf of either agency, provided their receipt of such information was in accordance with the provisions of this Subsection.

(b) Any such data, as provided in this Section, that is received by any state agency or any contractor acting on behalf of a state agency pursuant to this Subsection, must be destroyed within thirty days following the completion of its intended purpose as described in this Section.

(c) Any person who violates any provision of this Section shall be fined not less than one thousand dollars nor more than ten thousand dollars or imprisoned for not less than thirty days nor more than six months, or both.

E. This component of the system shall be developed so that it may be available for access on the Internet.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:76 - Forecasting

§76. Forecasting

A. For the forecasting information component of the system, there shall be information on projected workforce growth and job growth and demand. The workforce and job growth and demand information shall also reflect occupational information related to those targeted cluster industries identified by the Department of Economic Development.

B.(1) The information on projected workforce growth shall include the number of individuals employed and the number of individuals able and available for employment at present and projected at a future date certain, both statewide and by geographic regions.

(2) Occupational information on targeted cluster industries shall include occupational requirements for those industries, training and education levels required for those occupations, and salary information.

C.(1) For the purpose of projecting job growth and demand, the Occupational Forecasting Conference is hereby established as a committee of the council. The conference shall develop official information regarding the statewide and regional workforce development needs of current, new, and emerging industries as the council determines is necessary for both state and regional workforce development system planning processes and state planning and budgeting. The information, using quantitative and qualitative research methods, shall include at least short-term and long-term forecasts of employment demand for jobs by occupation and industry; entry and average wage forecasts for those occupations; and estimates of the supply of trained and qualified individuals available for employment in those occupations, with special focus upon those occupations and industries which require high skills and have high entry wages and previous experience wage levels. In the development of workforce estimates, the conference shall use, to the fullest extent possible, local occupational and workforce forecasts and estimates.

(2) The conference shall review data concerning the local and regional demands for short-term and long-term employment primarily in high-skills/high-wage jobs, as well as other jobs, which data is generated through surveys conducted as part of the state's Internet-based job matching and labor market information system. The conference shall consider such data in developing its forecasts for statewide employment demand, including reviewing the local and regional data for common trends and conditions among localities or regions which may warrant inclusion of a particular occupation on the statewide occupational forecasting list developed by the conference. Based upon its review of such survey data, the conference shall also make recommendations semiannually to the commission on additions or deletions to lists of locally targeted occupations.

(3) The conference shall meet no less than two times in a calendar year. Other meetings may be scheduled as needed.

(4) The principals of the conference shall be as follows:

(a) The governor or his designee.

(b) The executive director of the Louisiana Workforce Commission or his designee.

(c) One person appointed by the governor from a list of three nominees submitted by the Louisiana Association of Business and Industry.

(d) One member appointed by the governor from a list of three nominees submitted by the Louisiana AFL-CIO.

(e) One member appointed by the governor from a list of three nominees submitted by the council, such nominees shall be three of the nonpublic council members serving on the council.

(f) Two members, each of whom shall be a faculty member of a public or private university or college in Louisiana, who shall be econometricians and have occupational forecasting expertise or expertise in economic planning and industry/occupation matrix formulation, to be selected by the other five principals of the conference from a list of not less than three nor more than five nominees submitted by the Louisiana Board of Regents.

(g) The secretary of the Department of Economic Development or his designee.

(h) The president of the Louisiana Community and Technical College System or his designee.

(i) One member of the Louisiana Minority Supplier Development Council.

(5) The chairman of the conference shall be the principal appointed by the governor from the council.

(6) The conference shall review and evaluate labor market data and information before such forecasts are finalized and adopted. It may utilize whatever staff, information, and technical expertise which it may determine is required to derive or revise the official job growth and demand forecast. The conference shall consider relevant national trends in policy and funding as well as state economic strategic plans and goals. Approval of the official forecast of job growth and demand shall be by an affirmative vote of five principals and the council.

(7) Once the job growth and demand forecasts are derived and approved by the conference, the council shall determine the strategies necessary to fill such needs.

(8) A final report of the top future growth and demand jobs, statewide and by region, and the skills necessary to fill such jobs shall be made available for access on the Internet and noted in the Louisiana Register as available on the Internet. Such report shall also be available for purchase by private parties for the costs of reproduction. The conference, in coordination with the council, should determine a strategy for promoting and disseminating the final report to the appropriate stakeholder groups as determined by the council.

(9) The chairman shall preside over conference sessions, convene conference sessions, request information, specify topics to be included on the conference agenda, and agree or withhold agreement on whether information is to be official information of the conference. The chairman may designate another principal to preside over a conference session, and in such instances, the designated principal shall have the same authority as that of the chairman. The conference may release official information of the conference, interpret official information of the conference, and monitor errors in official information of the conference.

(10) The chairman who is responsible for presiding over a session of a conference is responsible for preparing and distributing the necessary work papers prior to that session of the conference. Any principal may cancel a meeting of the conference if such work papers have not been distributed prior to the meeting. The work papers shall include comparisons between alternative information where such comparisons are warranted.

(11) A principal may invite participation in the conference. Before or during any session of the conference, a participant shall develop alternative forecasts, collect and supply data, perform analyses, or provide other information needed by the conference if asked to do so by the principal. The conference shall consider information provided by participants in developing its official information. However, the council shall accept and take into account information regarding the eight regional labor market areas from local workforce development boards only when offered and presented to the council jointly, as regional input, by all of the local boards within the region. Input from local boards that is not presented jointly to the council will not be considered.

(12) The report of the conference shall be issued on or before July first of each year, and shall constitute a five-year projection. Occupational projections will be based on the most current state industry forecasts as approved by the Occupational Forecasting Conference and the council, which shall be the official projections for the state of Louisiana. Conference reports shall be submitted to the council for consideration and approval, and the council may modify conference reports if it enunciates a reasonable basis for such modifications. Reports not approved by the council shall not be final for the purposes of this Section.

(13) The chairman of the conference shall have the responsibility and authority to oversee and monitor the activities of the Occupational Forecasting Conference. The conference shall be staffed by the staff of the council at the direction of the conference chairman. The chairman of the conference and the staff shall upon the request of the chairman of the council prepare quarterly updates of conference activities and progress for review by the office of the governor.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 1998, 1st Ex. Sess., No. 70, §1, eff. May 1, 1998; Acts 2001, No. 782, §1; Acts 2004, No. 283, §1; Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2010, No. 5, §1; Acts 2015, No. 426, §2.



RS 23:77 - Workforce system information technology; principles and information sharing

§77. Workforce system information technology; principles and information sharing

A. The following principles shall guide the development and management of workforce system information resources:

(1) Workforce system entities shall be committed to information sharing.

(2) Cooperative planning by workforce system entities is a prerequisite for the effective development of systems to enable the sharing of data.

(3) Workforce system entities shall maximize public access to data, while complying with legitimate security, privacy, and confidentiality requirements.

(4) When the capture of data for the mutual benefit of workforce system entities can be accomplished, the costs for capturing, managing, and disseminating those data should be shared.

(5) The redundant capture of data shall, insofar as possible, be eliminated.

(6) Only data that are auditable or that otherwise can be determined to be accurate, valid, and reliable shall be maintained in workforce information systems.

(7) The design of workforce information systems shall support technological flexibility for users without compromising system integration or data integrity, be based upon open standards, and use platform-independent technologies to the fullest extent possible.

B. Information that is essential to the integrated delivery of services through the one-stop delivery system shall be shared between partner agencies within the workforce system to the full extent permitted under state and federal law.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:78 - Workforce information systems

§78. Workforce information systems

The commission shall implement, subject to legislative appropriation, automated information systems that are necessary for the efficient and effective operation and management of the workforce development system. These information systems shall include but not be limited to the following:

(1) An integrated management system for the one-stop service delivery system, which includes, at a minimum, common registration and intake, screening for needs and benefits, case planning and tracking, training benefits management, service and training provider management, performance reporting, executive information and reporting, and customer-satisfaction tracking and reporting.

(2) The information system shall include auditable systems and controls to ensure financial integrity and valid and reliable performance information.

(3) The system shall support service integration and case management by providing for case tracking for participants in programs integrated pursuant to R.S. 23:17.

(4) The system shall provide documented services to other agencies, and to other providers of services, that would be useful to job seekers.

(5) The commission may procure independent verification and validation services associated with developing and implementing any workforce information system.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:101 - Terms defined

CHAPTER 2. EMPLOYMENT BUREAUS AND

LABOR AGENCIES

PART I. PRIVATE EMPLOYMENT SERVICES

§101. Terms defined

As used in this Part, unless the context clearly indicates otherwise, the following terms shall be defined as follows:

(1) "Applicant" means a person engaging or using the services of an employment service for the purpose of securing employment where such person has signed a written contract with the employment service to pay a fee for such service.

(2) "Applicant fee paid service" means a licensee who offers its services to applicants, candidates, and employers where either an applicant or employer may be charged a fee for service.

(3) "Candidate" means a person engaging or using the services of an employment service for the purposes of securing employment where such person has not signed a written contract with the employment service to pay a fee for such services.

(4) "Consultant" means an individual employed by a licensed private employment service that regularly interviews and refers applicants to prospective employers or otherwise advises or counsels in the field of employment or that solicits or receives job orders from employers.

(5) "Director" means the director of the office of workforce development.

(6) "Employer" means a person employing or seeking to employ an employee.

(7) "Employment service" means a person who for a fee:

(a) Offers or attempts to procure, directly or indirectly, employment for an applicant or candidate.

(b) Procures or attempts to procure an employee for an employer.

(8) "Exclusively employer fee paid service" means a licensee who only charges employers for services and who has made written certification to the Louisiana Workforce Commission that it is an "exclusively" employer fee paid service.

(9) "Fee" means anything of value, including money or other valuable consideration, received or to be received directly or indirectly by an employment service in payment for its service.

(10) "Job order" means a verbal or written notification from an employer to an employment service of a job opening or a potential job opening.

(11) "Licensee" means an individual who has been issued a license by the Louisiana Workforce Commission to operate a private employment service in this state. Such individual shall be the owner of a company, a partner owning at least ten percent of a partnership, or an officer, director, or stockholder owning at least ten percent of a corporation.

(12) "Person" means an individual, company, corporation, partnership, or agent thereof, including any person, as defined in R.S. 1:10.

Acts 1981, No. 732, §1; Acts 1987, No. 791, §§1, 2; Acts 1991, No. 869, §1; Acts 1992, No. 633, §1, eff. Jan. 1, 1993; Acts 1993, No. 982, §1; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 2007, No. 113, §3; Acts 2008, No. 220, §8, eff. June 14, 2008; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:102 - Employment service exclusions

§102. Employment service exclusions

A. The provisions of this Part shall not apply to any person conducting a business which consists exclusively of employing individuals directly for the purpose of furnishing contract or temporary help.

B. The provisions of this Part shall not apply to the operation of any lawful hiring hall system operated by a labor union, to any lawful referral system operated by a labor union, or to the operation of any labor organization or its officers, agents, employees, and members.

C. The provisions of this Part shall not apply to any person who seeks to or who employs an employee solely for his own use provided that no fee is charged directly or indirectly for employment given.

D. The provisions of this Part shall not apply to any nonprofit corporation, organization, or association that offers an employment service exclusively to its members on a nonprofit basis.

E. The provisions of this Part shall not apply to employer-fee-paid employment services, whether domestic or foreign, or authorize or allow the regulation of the charges made by such employment services to employers.

Acts 1981, No. 732, §1. Acts 1983, No. 142, §1; Acts 1991, No. 869, §1; Acts 1992, No. 633, §1, eff. Jan. 1, 1993; Acts 1993, No. 982, §1; Acts 2003, No. 438, §1.



RS 23:103 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006

§103. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 23:104 - Application for license

§104. Application for license

No person, company, corporation, or partnership shall operate, solicit, or advertise an employment service in this state unless licensed by the director. The application for a license shall be furnished by the director. A license shall be required for each employment service office location. Each individual named as a licensee, manager, or on-site consultant shall demonstrate competent knowledge of the private employment service law and rules and regulations by scoring at least eighty percent on a written examination. Each application for a license shall be accompanied by a copy of the employment service's applicant contract, if applicable, which applicant contract shall include the schedule of applicant fees that the employment service proposes to use. No license shall be valid for any individual other than the individual to whom it is issued. All licenses shall be issued in the name of the licensee. Such license shall be issued to include all trade names in use at that location at the time of application for license or those later reported to the director of the office of workforce development.

Acts 1981, No. 732, §1; Acts 1986, No. 1062, §1; Acts 1987, No. 791, §1; Acts 1992, No. 633, §1, eff. Jan. 1, 1993; Acts 1993, No. 982, §1; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 2007, No. 113, §3.



RS 23:105 - License fee; renewal

§105. License fee; renewal

Effective January 1, 1993, no license shall be granted until the license applicant has paid the director a license fee of two hundred dollars per year for each location. Upon initial license application, the applicant shall pay a three hundred dollar investigation fee and an examination fee of one hundred dollars. An active licensee shall not be subject to such fees when opening new offices.

Acts 1992, No. 633, §1, eff. Jan. 1, 1993.



RS 23:106 - Bond; conditions

§106. Bond; conditions

A. No license shall be granted until the applicant has filed with the director a bond with a surety company authorized to do business in the state for each licensed office, or with other security approved by the director, in the sum of five thousand dollars. The beneficiary of the bond shall be the director. The bond shall contain the following conditions:

(1) That the licensee shall not violate any law or any lawful order, rule, or regulation of the state relating to employment services.

(2) That the licensee shall comply with all the terms and conditions of its contracts with applicants and employers.

(3) That the licensee shall pay all damages resulting from any unlawful action in its capacity as an employment service.

(4) That the attorney general, suing under R.S. 51:1408, or anyone injured by the licensee or by his agents or employees while acting within the scope of their employment, by reason of a misstatement, misrepresentation, fraud, or deceit, or by reason of any other unlawful act or omission, or by reason of any other violation of the provisions of this part, made or committed in connection with the prosecution of the business licensed hereunder, shall have the right to sue on the said bond for damages or other relief in any court of competent jurisdiction.

(5) The bond shall have an expiration date of December thirty-first, to coincide with the date a license expires. Each renewal of the bond shall be for the period January first through December thirty-first.

B. The bond furnished to the director shall be filed in his office and become part of the records of the office of workforce development. The director may at any time notify any licensed person to file a new bond whenever he deems the security of such bond unsatisfactory or finds that the bond is insufficient to satisfy all claims accrued or contingent against any licensed person. The failure of the licensee to file a new bond within thirty days after receipt of this notice shall constitute sufficient cause for revocation of the license.

C. Repealed by Acts 1993, No. 982, §2.

Acts 1981, No. 732, §1; Acts 1992, No. 633, §1, eff. Jan. 1, 1993; Acts 1993, No. 982, §§1 and 2; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 2007, No. 113, §3.



RS 23:106.1 - To 106.4 Repealed by Acts 1981, No. 732, 4

§106.1. §§106.1 to 106.4 Repealed by Acts 1981, No. 732, §4



RS 23:107 - Issuance of license; time for granting

§107. Issuance of license; time for granting

A. The director, upon the compliance by the license applicant with the provisions of this Part, shall grant the applicant a license which shall be valid until the subsequent December thirty-first. Every license application shall be acted upon within thirty days from the date of the filing thereof.

B. No license shall be issued unless the director finds, from such investigations as he shall make, that there has been full compliance with all requirements and provisions of this Part and all rules and regulations made or prescribed hereunder; that the premises in which it is proposed to operate the employment service comply with regulations issued hereunder and with all local laws and ordinances and are suitable for the purpose; and that no other ground for refusal of the license exists within the meaning and purpose of this Part.

C. An application for renewal of a license must be received by the office of unemployment insurance administration no later than the last business day of the calendar year for which the current license was issued. If the applicant fails to submit the renewal application in a timely manner, the employment service office shall be closed and the office shall not resume operation until the renewal application is received and processed by the office of workforce development and a new license has been issued.

D. An application for a license that is received more than ninety days after a previous license has expired, or has been returned by the licensee for cancellation, or has been revoked and canceled by the office of workforce development, shall be treated as an initial license application, and the licensee shall be required to pay all fees and meet all requirements as a new licensee.

Acts 1981, No. 732, §1; Acts 1987, No. 791, §1; Acts 1993, No. 982, §1; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 2007, No. 113, §3; Acts 2008, No. 220, §8, eff. June 14, 2008.



RS 23:108 - Violations by licensee; revocation or suspension

§108. Violations by licensee; revocation or suspension

A. Whenever a written complaint is filed with the director alleging a violation of this Part or the regulations promulgated hereunder, the director may serve notice of such allegation in writing upon the accused employment service by personal delivery or by registered mail at the last post office address on file with the director. The notice shall contain a concise statement of the facts constituting the complaint and enumerating the Section of this Part of the regulation or regulations alleged to have been violated. The notice shall inform the accused employment service that a hearing is scheduled on such complaint, the purposes thereof, and the date and time of said hearing. The hearing shall in no event be held earlier than twenty days from the date of the service of notice upon the employment service. The hearing shall be conducted by the director, or his designee, and due process shall be observed. The employment service shall be entitled to be present at the hearing and be represented by an attorney. The director may subpoena witnesses and direct the production of material, documents, and necessary books and papers. A decision by the director or his designee shall be rendered within ten days following the hearing.

B.(1) For any act or omission in violation of any provision of this Part or any rule or regulation prescribed hereunder, the director may levy a fine not to exceed five hundred dollars per violation, suspend the license for a period of not more than one year, or revoke any license issued under the authority of this Part.

(2) Reasonable litigation expenses may be awarded to the prevailing party of the adjudicatory hearing. "Reasonable litigation expenses" means any expenses, not exceeding seven thousand five hundred dollars, reasonably incurred in prosecuting, opposing, or contesting an agency action, including but not limited to attorney fees, stenographer fees, investigative fees and expenses, witness fees and expenses, and administrative costs.

C. Should the director or his designee determine that an applicant is entitled to a refund under any provision of this Part, or any rule or regulation prescribed hereunder, the director shall issue an order to the employment service requiring the refund to be made.

D. Any person aggrieved by an order entered pursuant to this Section may appeal therefrom to the Nineteenth Judicial District Court within thirty days after the date of such order as provided by R.S. 49:964.

E. Out of the civil penalties collected for violations of this Chapter, expenses incurred in enforcing the provisions of this Chapter may be paid by the commission.

F. Any applicant injured by the employment service or by his agents or employees while acting within the scope of their employment, by reason of an intentional misrepresentation, fraud or deceit, by reason of any other unlawful act or omission, or by reason of any other violation of the provisions of this Part made or committed in connection with the business licensed hereunder, shall have the right to seek recovery of amounts paid by the applicant to the employment service plus damages not to exceed twenty-five percent of the fee paid or other relief in any court of competent jurisdiction. Attorney fees shall be awarded to the prevailing party in such action.

Acts 1981, No. 732, §1; Acts 1992, No. 633, §1, eff. Jan. 1, 1993; Acts 1993, No. 611, §1, eff. June 15, 1993; Acts 1993, No. 982, §1; Acts 1997, No. 1114, §1, eff. July 14, 1997; Acts 2010, No. 307, §1.



RS 23:109 - Revocation of license; effect

§109. Revocation of license; effect

A. Upon the revocation of any license, the director shall take possession of the same and cancel it.

B. No license shall be issued to a person whose license has been revoked, until the expiration of the time for which the revocation was made.

Acts 1981, No. 732, §1; Acts 1987, No. 791, §1.



RS 23:110 - REPEALED BY ACTS 1992, NO. 633, 3, EFF. JAN. 1, 1993.

§110. REPEALED BY ACTS 1992, NO. 633, §3, EFF. JAN. 1, 1993.



RS 23:111 - Regulation; restrictions and prohibitions

§111. Regulation; restrictions and prohibitions

A. The director may regulate the reasonableness of the applicant fees charged in the schedules submitted. He shall give due consideration to the fee levels in effect in Louisiana and surrounding states. Each employment service shall at all times conspicuously post at its place of business a copy of its current license, a notice of availability of rules and regulations, and, if applicable, its currently approved schedule of applicant fees printed in not less than thirty-point boldface type. No employment service shall charge, receive, or attempt to collect any applicant fee not included in the posted schedule. A copy of any amended or supplemental applicant fee schedule shall be posted as provided herein and shall be filed with the director. An amended fee schedule shall not become effective until approved by the director.

B.(1) No employment service shall charge or collect any fee from an applicant except for:

(a) Employment procured through the efforts of the employment service.

(b) The preparation of job resumes, for which they may charge a maximum fee of fifty dollars. No employment service shall require the purchase of resume services as a condition of representation.

(2) No employment service shall charge any fee for the registration of applicants or candidates for employment or for assistance or job referrals, or require applicants or candidates to subscribe to any publication or to any photographic, postal card, or letter service, or to contribute to the cost of advertising.

(3) No employment service shall charge or accept a fee from an applicant or candidate unless in accordance with the terms of a written contract with the applicant, in a form approved by the director. Each applicant shall be given a copy of every contract between the employment service and the applicant. Each contract, in addition to setting forth the employment service's currently filed applicant fee schedule, shall provide:

(a) Where the procured employment is one for which the applicant is to be paid a salary, the fee charged the applicant will be based on the employment service's schedule of fees as applied to the projected first year's gross earnings of the applicant.

(b) Where procured employment is one for which the applicant will be paid on a straight commission basis, or on the basis of a salary plus other remuneration, or a drawing account or guarantee against commission, the fee charged the applicant shall be based on the employment service's schedule of applicant fees applied to the first year's gross earning of the applicant as estimated by the employer. At the conclusion of the first year of employment and upon proper proof of actual gross earnings of the applicant, said fee shall be adjusted upward or downward as is appropriate, provided that under no circumstances will overtime pay be included in gross earnings. Any request for adjustment in fees must be made in writing by the agency or employee within sixty days after one year of employment or termination, whichever is sooner.

(c) When procured employment is terminated for any reason whatsoever within ninety consecutive calendar days following the date employment begins, the fee charged the applicant shall not exceed twenty percent of the gross earnings of the applicant. Refunds due hereunder shall be made promptly by the employment service upon proper verification of earnings with the employer. Such payment shall be made not later than fourteen days from the date verification in writing is received. The applicant shall be responsible for obtaining verification of earnings from the employer.

(d) Where an employed applicant accepts employment but fails to report to work on the new job, the fee charged to such applicant shall not exceed twenty percent of the fee for permanent employment on the new job, provided the applicant remains with his present employer.

(e) Other than as provided for in Subparagraph (d) of this Paragraph, an employment service shall not receive a fee from an applicant who does not commence work on a job procured by the employment service.

C. An employment service shall not engage in the following conduct:

(1) Solicit, persuade, or induce any employee to leave any employment in which said service has placed the employee.

(2) Solicit, persuade, or induce any employer to discharge an employee.

(3) Divide, offer to divide, or share directly or indirectly any fee received or to be received from any applicant or employer with any applicant, any employer, or other person in any way connected with the employer's business, or any employee of the Louisiana Workforce Commission.

(4) Publish or cause to be published any representation, promise, notice, or advertisement which the employment service knows or reasonably should have known is false, fraudulent, or misleading.

(5) Advertise or use letterheads, receipts, or other written or printed matter unless such materials contain the name of the employment service.

(6) Direct, refer, or send an applicant to an employer for the purpose of employment without having first obtained prior authorization from the employer.

(7) Send or cause to be sent any applicant to any employer where the employment service knows, or reasonably should have known, that the prospective employment is or would be in violation of state or federal laws or that a labor dispute is in progress, without notifying the applicant of such fact and delivering to him a clearly written statement that a labor dispute exists at the place of such employment.

(8) Send or cause to be sent any person to any place which the employment service knows is maintained for immoral or illicit purposes.

(9) Charge an applicant a fee when the employment service represents to the public that it is exclusively an employer fee paid operation.

(10) Charge an applicant a fee when the employment service procures employment for an applicant with a public or governmental employer.

(11) Permit an applicant to sign a power of attorney or assignment of wages, the form of which has not been approved by the office of workforce development. The power of attorney shall be required to include the following terms and conditions:

(a) Any funds received by the employment service as a result of an applicant signing a power of attorney or assignment of wages shall be placed in an escrow checking account to be used exclusively for the receipt and disbursement of applicant's funds. This escrow account shall be kept separate from all other employment service's accounts. Upon receipt of an applicant's wages, the employment service shall immediately deposit said funds into the escrow account. The disbursement of any funds received by the employment service as a result of an applicant signing a power of attorney or assignment of wages shall be specifically limited as follows:

(i) The employment service may pay to itself the applicable placement fee plus legally allowable interest, not to exceed twelve percent per annum, authorized by the power of attorney.

(ii) The employment service shall distribute any and all of the remaining wages to the applicant.

(b) Upon receiving applicant's wages, the employment service shall promptly notify the applicant. The employment service shall deliver to the applicant any funds that the applicant is entitled to receive pursuant to the power of attorney agreement and, upon written request by the applicant, shall promptly render a full accounting regarding such funds.

(c) Complete records of such escrow account funds shall be kept by the employment service and shall be preserved for a period of five years from the termination of the power of attorney and assignment of wages executed by the applicant.

(12) Permit an applicant to sign a promissory note or negotiable instrument in an amount exceeding the appropriate fee plus legal interest or evidencing a legal interest in excess of twelve percent per annum.

D. Nothing contained herein shall authorize or allow the regulation of charges by employment services to employers.

E. Notwithstanding any other provision of law to the contrary, no employment service shall be permitted to enter into a written contract with an applicant which allows for the direct payroll deduction of any applicant fee through a payment schedule exceeding twenty percent of an applicant's gross wages per pay period. This prohibition shall apply to all fees charged by the employment service.

F. In addition to the penalties provided for in R.S. 23:108, any person found by the director to have violated the provisions of Paragraph (C)(3) of this Section shall personally be liable for a fine of not less than five hundred dollars or more than fifteen hundred dollars per violation.

Acts 1981, No. 732, §1; Acts 1986, No. 854, §1; Acts 1992, No. 633, §1, eff. Jan. 1, 1993; Acts 1993, No. 982, §1; Acts 1995, No. 813, §1; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 2001, No. 604, §1, eff. June 22, 2001; Acts 2007, No. 113, §3; Acts 2008, No. 220, §8, eff. June 14, 2008; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2010, No. 307, §1.



RS 23:112 - Regulations; public hearings

§112. Regulations; public hearings

A. The director shall have power to regulate and supervise the operation of the business of employment services and to make, prescribe, and enforce orders, rules, and regulations to effectuate the purpose of this Part.

B. Before any rule or regulation is adopted, amended, or repealed, a copy thereof shall be sent to each licensed employment service and a public hearing shall be held in accordance with R.S. 49:950 et seq.

Acts 1981, No. 732, §1; Acts 1990, No. 911, §1; Acts 1992, No. 633, §1, eff. Jan. 1, 1993; Acts 1993, No. 982, §1.



RS 23:113 - Violations of provisions; penalty

§113. Violations of provisions; penalty

A person who acts as an employment service without a license as provided in this Part shall be punished by a fine of not less than fifty nor more than one thousand dollars per violation, by imprisonment for not more than six months, or both.

Acts 1981, No. 732, §1; Acts 2010, No. 307, §1.



RS 23:114 - Disposition of fees collected; expenses

§114. Disposition of fees collected; expenses

Out of funds collected under this Part the director may pay expenses incurred in administering this Part. No expenses incurred by the director in administering this Part shall be charged to the funds of the state. All excess funds generated shall annually be credited to the general fund of the treasury of the state.

Acts 1981, No. 732, §1.



RS 23:115 - Enforcement of this Part through court action

§115. Enforcement of this Part through court action

The director may institute any action in the courts necessary to enforce compliance with any provisions of this Part or with any rule, subpoena, or order of the director made pursuant to the provisions of this Part. In addition to any other remedy, the director may apply to the appropriate district court for injunctive relief.

Acts 1981, No. 732, §1.



RS 23:116 - To 121 Repealed by Acts 1981, No. 732, 4

§116. §§116 to 121 Repealed by Acts 1981, No. 732, §4



RS 23:151 - Application of provisions

CHAPTER 3. EMPLOYMENT STANDARDS

AND CONDITIONS

PART I. MINORS

SUBPART A. GENERAL PROVISIONS

§151. Application of provisions

The provisions of this Part shall not apply to minors employed in agriculture, domestic services in private homes, nor shall they be construed as conflicting with any laws requiring minors to attend school. Relief from the disabilities which attach to minority shall in no way defeat the protections extended by this Chapter to persons under the age of eighteen.

Amended by Acts 1972, No. 71, §1; Acts 1976, No. 624, §2, eff. Aug. 4, 1976; Acts 1980, No. 483, §1; Acts 1982, No. 498, §1; Acts 1992, No. 440, §1; Acts 2003, No. 671, §1, eff. June 27, 2003; Acts 2012, No. 837, §1.



RS 23:152 - Enforcement of provisions

§152. Enforcement of provisions

The executive director or his authorized representatives shall visit and inspect at all reasonable times, and as often as possible, all places where minors are employed; they shall have access to the employment certificates kept on file by the employer as well as to all other records which may aid in the enforcement of this Part. The executive director shall institute judicial proceedings to enforce the provisions of this Part, and the district attorney shall prosecute.

Acts 2011, No. 177, §1.



RS 23:153 - Regulations

§153. Regulations

The director shall have power to regulate and supervise the administration of minor labor laws and to make, repeal, prescribe, and enforce orders, rules, and regulations to effectuate the provisions and purpose of the Chapter.

Acts 1993, No. 621, §1, eff. June 15, 1993.



RS 23:161 - Minors; prohibited employments

SUBPART B. EMPLOYMENT PRIVILEGES

AND RESTRICTIONS

§161. Minors; prohibited employments

Minors, except those indentured as apprentices in accordance with Chapter 4 of this Title, shall not be employed, permitted, or suffered to work:

(1) In oiling, cleaning, or wiping machinery or shafting, or in applying belts to pulleys;

(2) In or about any mine or quarry;

(3) In or about places where stone cutting or polishing is done;

(4) In or about any plant manufacturing explosives or articles containing explosive components; or in the use or transportation of the same;

(5) In or about iron or steel manufacturing plants, ore reduction works, smelters, foundries, forging shops, hot rolling mills, or in any other place in which the heat treatment of metals is done;

(6) In the operation of machinery used in the cold rolling of heavy metals, or in the operation of power-driven machinery for punching, shearing, stamping, bending, or planing metals;

(7) In or about saw mills or cooperage stock mills;

(8) In the operation of power-driven woodworking machines, or off-bearing from circular saws;

(9) In logging operations;

(10) As drivers of any motor vehicle on a public road if they are minors sixteen years of age or younger. Minors seventeen years of age or older may be employed, permitted, or suffered to work as drivers of a motor vehicle only under the following restrictions:

(a) The driving constitutes no more than one-third of the minor's work time in any work day and no more than twenty percent of the minor's work time in any work week.

(b) Any further restrictions imposed by federal law on the driving of minors during employment under the provisions of the Teen Drive for Employment Act which amends the Fair Labor Standards Act, 29 U.S.C. 212 through 213.

(11) In the operation of passenger or freight elevators or hoisting machines;

(12) In spray painting or in occupations involving exposure to lead or its compounds, or to dangerous or poisonous dyes and chemicals;

(13) In any place or establishment in which the sale of alcoholic beverages, as defined in R.S. 26:241, constitutes its main business, unless the minor is a musician performing in a band on the premises under written contract with the holder of the alcoholic beverage permit for a specified time period and is under direct supervision of his parent or legal guardian during such time. Any place or establishment holding a duly issued retail dealer's alcoholic beverage permit or license, for which the sale of alcoholic beverages does not constitute the main business of the establishment may employ anyone under the age of eighteen provided the minor's employment does not involve the sale, mixing, dispensing, or serving of alcoholic beverages for consumption on the premises.

(14) In any other place of employment or in any other occupation that the executive director shall, after a public hearing thereon, determine hazardous or injurious to the life, health, safety or welfare of such minors.

Amended by Acts 1950, No. 80, §1; Acts 1976, No. 624, §2, eff. Aug. 4, 1976; Acts 1982, No. 498, §1; Acts 1993, No. 621, §1, eff. June 15, 1993; Acts 1993, No. 623, §1; Acts 1999, No. 443, §1; Acts 2001, No. 421, §1, eff. June 15, 2001.



RS 23:162 - Minors under fourteen; general prohibition against employment

§162. Minors under fourteen; general prohibition against employment

A. Except as otherwise provided in this Chapter, no minor under the age of fourteen years shall be employed, permitted, or suffered to work in any gainful occupation at any time.

B. Minors under the age of fourteen may be employed, if all of the following conditions are met:

(1) The minor is at least twelve years of age.

(2) The minor's parent or legal guardian is an owner or partner in the business in which the minor is to be employed.

(3) The minor shall work only under the direct supervision of the parent or legal guardian who owns or is a partner in the business.

(4) All of the protections afforded to minors fourteen and fifteen years of age shall be afforded to minors twelve and thirteen years of age.

(5) The minor obtains an employment certificate pursuant to R.S. 23:184.

Acts 1993, No. 621, §1, eff. June 15, 1993; Acts 2008, No. 364, §1, eff. June 21, 2008.



RS 23:163 - Minors under sixteen; prohibited employments

§163. Minors under sixteen; prohibited employments

No minor under the age of sixteen years shall be employed, permitted, or suffered to work:

(1) In, or about, or in connection with a poolroom or billiard room.

(2) In, or about, or in connection with power-driven machinery.

(3) In any manufacturing or processing establishment, or in any manufacturing, mechanical, or processing occupation.

(4) In the close proximity of any lounge or other location where alcoholic beverages are sold, except as provided in this Chapter and in R.S. 26:90 and 286.

(5) In any other occupation for which a higher minimum age is required.

(6) In the distribution or delivery of goods or messages for any person engaged in the business of transmitting or delivering of goods or messages.

Amended by Acts 1982, No. 498, §1; Acts 1993, No. 621, §1, eff. June 15, 1993; Acts 1993, No. 623, §1.



RS 23:164 - REPEALED BY ACTS 1993, NO. 621, 2, EFF. JUNE 15, 1993.

§164. REPEALED BY ACTS 1993, NO. 621, §2, EFF. JUNE 15, 1993.



RS 23:165 - REPEALED BY ACTS 1993, NO. 621, 2, EFF. JUNE 15, 1993.

§165. REPEALED BY ACTS 1993, NO. 621, §2, EFF. JUNE 15, 1993.



RS 23:166 - Minors fourteen and fifteen years of age; employments permitted

§166. Minors fourteen and fifteen years of age; employments permitted

Minors fourteen and fifteen years of age may be employed in any gainful occupation not prohibited in this Part, only after school hours and during nonschool days.

Acts 1993, No. 621, §1, eff. June 15, 1993.



RS 23:167 - REPEALED BY ACTS 1993, NO. 621, 2, EFF. JUNE 15, 1993.

§167. REPEALED BY ACTS 1993, NO. 621, §2, EFF. JUNE 15, 1993.



RS 23:168 - REPEALED BY ACTS 1993, NO. 621, 2, EFF. JUNE 15, 1993.

§168. REPEALED BY ACTS 1993, NO. 621, §2, EFF. JUNE 15, 1993.



RS 23:168.1 - REPEALED BY ACTS 1993, NO. 621, 2, EFF. JUNE 15, 1993.

§168.1. REPEALED BY ACTS 1993, NO. 621, §2, EFF. JUNE 15, 1993.



RS 23:169 - REPEALED BY ACTS 1976, NO. 624, 5, EFF. AUG. 4, 1976

§169. REPEALED BY ACTS 1976, NO. 624, §5, EFF. AUG. 4, 1976



RS 23:170 - REPEALED BY ACTS 1993, NO. 621, 2, EFF. JUNE 15, 1993.

§170. REPEALED BY ACTS 1993, NO. 621, §2, EFF. JUNE 15, 1993.



RS 23:171 - Minors; employment on vessels

§171. Minors; employment on vessels

Employment of a minor, sixteen years of age or older, who is enrolled in, or who has completed an accredited nautical science training program, upon a vessel documented or registered under the laws of the United States, is lawful. The written permission of either the father or mother of the minor, who has custody of the minor, otherwise, the written permission of the minor's tutor or other person having custody of him, shall be required before the minor may be so employed.

Added by Acts 1976, No. 42, §1.



RS 23:181 - Executive director to furnish forms

SUBPART C. EMPLOYMENT CERTIFICATES

§181. Executive director to furnish forms

The executive director shall prescribe and furnish all forms to be used in connection with the issuance of employment certificates by each issuing authority.

Acts 2008, No. 743, §7.



RS 23:182 - Employers to keep records

§182. Employers to keep records

Every person employing minors shall procure and keep on file an employment certificate for each minor, except for those minors employed in approved federally funded youth training programs and those minors employed in theatrical, modeling, motion picture or television production, musical occupations, or in other performing arts. Such certificate shall be accessible on the job site, or in the immediate area of the work location, at all times to any officer charged with the enforcement of the provisions of this Chapter.

Amended by Acts 1976, No. 624, §2, eff. Aug. 4, 1976; Acts 1982, No. 498, §1; Acts 1992, No. 441, §1; Acts 2003, No. 671, §1, eff. June 27, 2003; Acts 2011, No. 177, §1.



RS 23:183 - Persons authorized to issue

§183. Persons authorized to issue

A. Except as provided in Subsection B of this Section, employment certificates may be issued by either of the following:

(1) The parish or city public school superintendent or by his designated representative.

(2) By the principal of a public or private school or by his designated representative.

B. If the student is a home study program participant, the employment certificate may be issued by any person authorized to issue an employment certificate pursuant to Subsection A of this Section.

C. The name of each designated representative shall be submitted in writing for approval to the executive director of the Louisiana Workforce Commission or his designee. The superintendent of the parish, city, or other public school governing authority or his designee, or the private school principal or his designee shall completely fill out and electronically submit the Employment Certificate Interactive Form located on the Louisiana Workforce Commission's website. The employment certificate shall be printed online from the website from the information that has been entered onto the department's employment certificate database. The original employment certificate shall be signed by the minor and the issuing authority and presented to the minor for delivery to his employer.

Amended by Acts 1982, No. 498, §1; Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 2001, No. 1032, §9; Acts 2003, No. 671, §1, eff. June 27, 2003; Acts 2007, No. 113, §3; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2011, No. 177, §1; Acts 2012, No. 837, §1.



RS 23:184 - Requirements for issuance

§184. Requirements for issuance

Employment certificates shall be issued only upon the personal application by the minor desiring employment, accompanied by the written permission of the minor's parent or legal guardian and upon submission to and approval by the issuing authority of the following papers:

(1) A statement signed by the prospective employer that it is his intention to employ the minor, and stating the specific nature of the occupation in which the minor is to be employed, the number of hours per day and per week he is to work, and the amount of wages he is to receive.

(2) One of the following proofs of age:

(a) A birth certificate, a short-form birth certification card, or a signed statement thereof issued by the recorder of births.

(b) A baptismal certificate showing the date of birth and the place of baptism.

(c) A contemporaneous bible record of the birth.

(d) A passport or certificate of arrival in the United States, showing the age of the applicant, dated at least two years prior to the application.

(e) A life insurance policy covering the life of the minor, dated at least two years prior to the date of application.

(f) A school record or school identification showing the minor's age.

(g) A current valid Louisiana driver's license or other state-issued identification, including a special identification card, with the minor's date of birth.

(h) An affidavit signed by the minor's parent or legal guardian showing the name, date, and place of birth of the minor and stating that the proofs of age specified in the preceding Subparagraphs of this Paragraph cannot be produced.

Acts 1993, No. 621, §1, eff. June 15, 1993; Acts 1997, No. 428, §1; Acts 2000, 1st Ex. Sess., No. 118, §4, eff. April 19, 2000; Acts 2011, No. 177, §1.



RS 23:184.1 - Blanket work permits

§184.1. Blanket work permits

Under certain circumstances, such as athletic events, exhibitions, fairs, carnivals, or events of a similar nature, and inventories at large department stores, the director of the office of workforce development, in his discretion, shall have the authority to authorize the issuance of blanket work permits to employers for minors desiring employment. Work permits issued under this Section shall expire sixty days after issuance.

Added by Acts 1982, No. 498, §2; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 2007, No. 113, §3.



RS 23:185 - REPEALED BY ACTS 1992, NO. 442, 1.

§185. REPEALED BY ACTS 1992, NO. 442, §1.



RS 23:186 - REPEALED BY ACTS 1981, NO. 299, 2

§186. REPEALED BY ACTS 1981, NO. 299, §2



RS 23:187 - Signing of certificate by minor; return by employer after termination of employment

§187. Signing of certificate by minor; return by employer after termination of employment

The employment certificate shall be signed by the minor in the presence of the issuing authority and then it shall be returned to the minor for delivery to the employer. An employment certificate shall be valid only for the employer for whom issued, and the employer shall be required to maintain it on file for a period of fourteen days after the termination of the minor's employment.

Acts 2011, No. 177, §1.



RS 23:188 - Records kept by issuing authority

§188. Records kept by issuing authority

A copy of each employment certificate shall be retained in the office of the issuing authority together with the papers required to be submitted by the applicants under R.S. 23:184. The issuing authority shall also keep a record of all applications denied.

Acts 2003, No. 671, §1, eff. June 27, 2003.



RS 23:189 - Repealed by Acts 2003, No. 671, §2, eff. June 27. 2003.

§189. Repealed by Acts 2003, No. 671, §2, eff. June 27, 2003.



RS 23:190 - REPEALED BY ACTS 1976, NO. 624, 5, EFF. AUG. 4, 1976

§190. REPEALED BY ACTS 1976, NO. 624, §5, EFF. AUG. 4, 1976



RS 23:191 - Revocation

§191. Revocation

The executive director may revoke any employment or other certificate if in his judgment it was improperly issued or if the minor is illegally employed. If the certificate is revoked, the issuing authority, the employer, and the minor, shall be notified and the minor shall not thereafter be employed or permitted to work until a new certificate has been legally obtained.

Acts 2011, No. 177, §1.



RS 23:192 - Certificates as evidence of age of minors

§192. Certificates as evidence of age of minors

Employment certificates issued in accordance with the provisions of this Subpart shall be conclusive evidence of the age of the minor for whom issued in any proceeding involving the employment of the minor subsequent to the issuance thereof.

Acts 2011, No. 177, §1.



RS 23:193 - REPEALED BY ACTS 1993, NO. 621, 2, EFF. JUNE 15, 1993.

§193. REPEALED BY ACTS 1993, NO. 621, §2, EFF. JUNE 15, 1993.



RS 23:194 - REPEALED BY ACTS 1993, NO. 621, 2, EFF. JUNE 15, 1993.

§194. REPEALED BY ACTS 1993, NO. 621, §2, EFF. JUNE 15, 1993.



RS 23:195 - REPEALED BY ACTS 1993, NO. 621, 2, EFF. JUNE 15, 1993.

§195. REPEALED BY ACTS 1993, NO. 621, §2, EFF. JUNE 15, 1993.



RS 23:196 - REPEALED BY ACTS 1993, NO. 621, 2, EFF. JUNE 15, 1993.

§196. REPEALED BY ACTS 1993, NO. 621, §2, EFF. JUNE 15, 1993.



RS 23:197 - REPEALED BY ACTS 1993, NO. 621, 2, EFF. JUNE 15, 1993.

§197. REPEALED BY ACTS 1993, NO. 621, §2, EFF. JUNE 15, 1993.



RS 23:211 - Minors; maximum hours in general

SUBPART D. HOURS OF WORK

§211. Minors; maximum hours in general

No minor under the age of sixteen shall be employed, permitted, or suffered to work in any gainful occupation more than eight hours in any one day, nor more than six consecutive days in any one week.

Amended by Acts 1976, No. 624, §2, eff. Aug. 4, 1976; Acts 1993, No. 621, §1, eff. June 15, 1993.



RS 23:211.1 - REPEALED BY ACTS 1993, NO. 621, 2, EFF. JUNE 15, 1993.

§211.1. REPEALED BY ACTS 1993, NO. 621, §2, EFF. JUNE 15, 1993.



RS 23:212 - REPEALED BY ACTS 1993, NO. 621, 2, EFF. JUNE 15, 1993.

§212. REPEALED BY ACTS 1993, NO. 621, §2, EFF. JUNE 15, 1993.



RS 23:213 - Recreation or meal period

§213. Recreation or meal period

No minor shall be employed, permitted, or suffered to work for any five-hour period without one interval of at least thirty minutes within such period for meals. If the period of work before the interval exceeds five hours by ten minutes or less, that difference shall be considered de minimis and shall not be considered a violation of this Section. Such interval shall not be included as part of the working hours of the day. This interval shall be thirty minutes. If the length of the meal break is at least twenty minutes, the difference between the actual break time and the required thirty-minute break time shall be considered de minimis, and shall not be considered a violation of this Section. The break shall be documented, using the employer's normal timekeeping system. If a minor fails to clock in or out for a work period or meal break, and a time edit is necessary, the time edit shall be documented and acknowledged in writing by the minor and the manager who performs the time edit.

Amended by Acts 1976, No. 624, §2, eff. Aug. 4, 1976; Acts 1993, No. 621, §1, eff. June 15, 1993; Acts 1999, No. 573, §1; Acts 2011, No. 177, §1.



RS 23:214 - Minors under sixteen; maximum hours when school in session

§214. Minors under sixteen; maximum hours when school in session

A. Minors under sixteen years of age shall not be employed, permitted, or suffered to work more than three hours each day on any day when school is in session, nor more than eighteen hours in any week when school is in session.

B. The school calendar of the school in which the minor is enrolled or the public school calendar for the district in which the minor resides shall be used to determine a school day or week.

Amended by Acts 1982, No. 498, §1; Acts 1993, No. 621, §1, eff. June 15, 1993; Acts 2011, No. 177, §1.



RS 23:215 - Minors; minors under sixteen; prohibited hours; maximum work week

§215. Minors; minors under sixteen; prohibited hours; maximum work week

A.(1) No minor sixteen years of age who has not graduated from high school shall be employed, or permitted, or suffered to work between the hours of 11:00 p.m. and 5:00 a.m. prior to the start of any school day.

(2) No minor seventeen years of age who has not graduated from high school shall be employed, or permitted, or suffered to work between the hours of 12:00 a.m. and 5:00 a.m. prior to the start of any school day.

B. No minor under sixteen years of age who has not graduated from high school shall be employed, or permitted, or suffered to work between the hours of 7:00 p.m. and 7:00 a.m.; except from June first through Labor Day at which time the permissible hours are extended to 9:00 p.m. Minors who are employed in the dairy industry shall be exempt from the provisions of this Section.

C. No minor under sixteen years of age who has not graduated from high school shall be employed, or permitted, or suffered to work in, about, or in connection with any occupation, more than forty hours in any one week.

D. For purposes of this Section, a school day is a day during which school is in session as designated by the local school superintendent for the school district in which the minor resides.

E. For purposes of this Section, a minor who has taken and passed a General Education Development test (GED) and who has been awarded a high school Equivalency Diploma from the Louisiana Department of Education will be considered to have graduated from high school.

F. Employment pursuant to this Section shall be subject to the provisions of any local curfew ordinance.

Amended by Acts 1950, No. 500, §1; Acts 1962, No. 265, §1; Acts 1966, No. 307, §1; Acts 1976, No. 624, §2, eff. Aug. 4, 1976; Acts 1982, No. 498, §1; Acts 1993, No. 621, §1, eff. June 15, 1993; Acts 2003, No. 671, §1, eff. June 27, 2003; Acts 2004, No. 524, §1; Acts 2011, No. 177, §1.



RS 23:216 - REPEALED BY ACTS 1993, NO. 621, 2, EFF. JUNE 15, 1993.

§216. REPEALED BY ACTS 1993, NO. 621, §2, EFF. JUNE 15, 1993.



RS 23:217 - Records to be kept by employers

§217. Records to be kept by employers

Every employer of minors shall keep conspicuously posted at the place of employment:

(1) A printed abstract of the provisions of this Part prepared and furnished by the executive director.

(2) A list of the occupations prohibited to such minors, prepared and furnished by the executive director.

Amended by Acts 1976, No. 624, §2, eff. Aug. 4, 1976; Acts 1982, No. 498, §1; Acts 1983, No. 65, §1; Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 1993, No. 621, §1, eff. June 15, 1993.



RS 23:218 - REPEALED BY ACTS 1993, NO. 621, 2, EFF. JUNE 15, 1993.

§218. REPEALED BY ACTS 1993, NO. 621, §2, EFF. JUNE 15, 1993.



RS 23:231 - Specific violations; penalties; enforcement

SUBPART E. PENAL PROVISIONS

§231. Specific violations; penalties; enforcement

A. No person shall:

(1) Employ, permit, or suffer a minor to work in violation of the provisions of this Part.

(2) Refuse, to the executive director or his authorized representatives, admission to the premises where minors are employed, or otherwise obstruct the executive director or his representatives in the performance of their duties.

(3) Hide or cause any minor to escape, or give him warning of the approach of any officer charged with the enforcement of the provisions of this Part.

B. Any person who violates Subsection A or any other provision of this Part for which a penalty is not otherwise provided shall be fined not less than one hundred dollars nor more than five hundred dollars, or imprisoned for not less than thirty days nor more than six months, or both.

C.(1) Any person violating the provisions of this Part shall, in addition to the criminal penalty provided in Subsection B, be liable for a civil penalty not to exceed five hundred dollars.

(2) Reasonable litigation expenses may be awarded to the prevailing party of the adjudicatory hearing. "Reasonable litigation expenses" means any expenses, not exceeding seven thousand five hundred dollars, reasonably incurred in prosecuting, opposing, or contesting an agency action, including but not limited to attorney fees, stenographer fees, investigative fees and expenses, witness fees and expenses, and administrative costs.

D. Civil penalties for a violation of this Part may be imposed by the Louisiana Workforce Commission only by a ruling of the executive director pursuant to an adjudicatory hearing held in accordance with the Administrative Procedure Act.

E. The executive director may institute civil proceedings in the Nineteenth Judicial District Court to enforce his rulings. The court shall award to the prevailing party reasonable attorney fees and judicial interest from the date of judgment until paid and all court costs.

F. The executive director may institute civil proceedings in the Nineteenth Judicial District Court seeking injunctive relief to restrain and prevent violations of the provisions of this Part or of the rules and regulations adopted under the provisions of this Part. The court shall award reasonable attorney fees and court costs to the prevailing party.

G. The executive director is empowered to enforce the civil provisions of this Part and to adopt and promulgate such reasonable rules and regulations and to conduct such investigations as he deems necessary to ensure enforcement of this Part.

H. Out of the civil penalties collected for violations of this Chapter, expenses incurred in enforcing the provisions of this Chapter may be paid by the commission.

Amended by Acts 1976, No. 624, §2, eff. Aug. 4, 1976; Acts 1992, No. 443, §1; Acts 1993, No. 611, §1, eff. June 15, 1993; Acts 1997, No. 1114, §1, eff. July 14, 1997; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:232 - Parents or tutors inducing violations by minors; penalty

§232. Parents or tutors inducing violations by minors; penalty

Every parent or tutor, or other person having control of any minor under sixteen years of age who permits or induces the minor to violate the provisions of R.S. 23:168 or of R.S. 23:216 shall be fined not more than twenty-five dollars.



RS 23:233 - Presence of minor at place of employment; presumption of employment

§233. Presence of minor at place of employment; presumption of employment

The presence of any minor under sixteen years of age in any place of employment prohibited to him under the provisions of this Chapter, and observed to be performing work duties on the employer's behalf, shall constitute prima facie evidence of his employment therein.

Acts 2011, No. 177, §1.



RS 23:234 - Continuing violations; penalty

§234. Continuing violations; penalty

Each day during which any violation of this Part continues shall constitute a separate offense and the employment of any minor in violation of this Part shall, with respect to such minor, constitute a separate offense.



RS 23:251 - Minors under sixteen; prohibited employments or occupations; penalty

PART II. EMPLOYMENT OF MINORS IN

THEATRICAL PERFORMANCES OR EXHIBITIONS

§251. Minors under sixteen; prohibited employments or occupations; penalty

A. No minor under sixteen years of age shall be employed, exhibited, used, or trained for the purpose of exhibition:

(1) As a rope or wire walker, gymnast, wrestler, contortionist, stunt rider, or acrobat upon any bicycle or other similar mechanical vehicle or contrivance.

(2) In any illegal, indecent, or immoral exhibition or practice.

(3) In the exhibition of such minor if he has a mental illness or an intellectual disability, or presents the appearance of any deformity or unnatural physical formation or development.

(4) In any practice, exhibition, or place, dangerous or injurious to the life, limbs, health, or morals of the minor.

B. Any person who employs, exhibits, uses, or trains for the purpose of exhibition, or any parent, tutor, or other person having the custody or control of any minor or any talent agent representing such minor who sells, lets out, gives away, trains, or consents to the employment, training, use, or exhibition of such minor, or neglects or refuses to restrain such minor from training, engaging, or acting in any of the above mentioned exhibitions or performances, shall be guilty of contributing to the delinquency of minors, and upon conviction thereof, shall be fined not more than one thousand dollars, or imprisoned for not more than two years, or both.

C. Any person violating the provisions of this Section shall, in addition to the criminal penalty provided in Subsection B, be liable for a civil penalty not to exceed five hundred dollars.

D. Reasonable litigation expenses may be awarded to the prevailing party of the adjudicatory hearing. "Reasonable litigation expenses" means any expenses, not exceeding seven thousand five hundred dollars, reasonably incurred in prosecuting, opposing, or contesting an agency action, including but not limited to attorney fees, stenographer fees, investigative fees and expenses, witness fees and expenses, and administrative costs.

E. Civil penalties for violation of this Section may be imposed by the Louisiana Workforce Commission only by a ruling of the executive director pursuant to an adjudicatory hearing held in accordance with the Administrative Procedure Act.

F. The executive director may institute civil proceedings in the Nineteenth Judicial District Court to enforce his rulings. The court shall award to the prevailing party reasonable attorney fees and judicial interest on such civil penalties from the date of judgment until paid and all court costs.

G. The executive director may institute civil proceedings in the Nineteenth Judicial District Court seeking injunctive relief to restrain and prevent violations of the provisions of this Section or of the rules and regulations adopted under the provisions of this Section. The court shall award reasonable attorney fees and court costs to the prevailing party.

H. The executive director is empowered to enforce the civil provisions of this Section and to adopt and promulgate such reasonable rules and regulations and to conduct such investigations as he deems necessary to ensure enforcement of this Section.

Acts 1992, No. 444, §1; Acts 1993, No. 611, §1, eff. June 15, 1993; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2011, No. 177, §1; Acts 2014, No. 811, §12, eff. June 23, 2014.



RS 23:252 - Violations by exhibitor; additional penalties

§252. Violations by exhibitor; additional penalties

If any person, or officer, or agent thereof, who is licensed as, or holds a license for any theatre, is convicted under the provisions of R.S. 23:251, he shall, in addition to the penalties provided therein, forfeit such license.



RS 23:253 - Repealed by Acts 2011, No. 177, §2.

§253. Repealed by Acts 2011, No. 177, §2.



RS 23:254 - Repealed by Acts 2011, No. 177, §2.

§254. Repealed by Acts 2011, No. 177, §2.



RS 23:255 - Bond as prerequisite to issuance of permit

§255. Bond as prerequisite to issuance of permit

The executive director may exact from the applicant, under such conditions and stipulations as he may determine, and as a condition precedent to the issuance of the permit, a bond not exceeding two thousand dollars, executed in favor of the state, conditioned to secure and guarantee the proper tuition and the moral and physical health of the minor while in such employment. This bond may be forfeited upon a breach of the conditions thereof in the State of Louisiana or elsewhere, and in any proceedings for such forfeiture testimony may be taken as provided by law in civil matters.

Acts 1989, No. 731, §2, eff. July 8, 1989; Acts 2008, No. 743, §7.



RS 23:256 - REPEALED BY ACTS 1989, NO. 731, 3, EFF. JULY 8, 1989.

§256. REPEALED BY ACTS 1989, NO. 731, §3, EFF. JULY 8, 1989.



RS 23:257 - REPEALED BY ACTS 1989, NO. 731, 3, EFF. JULY 8, 1989.

§257. REPEALED BY ACTS 1989, NO. 731, §3, EFF. JULY 8, 1989.



RS 23:258 - Travelling theatrical companies; application of provisions

§258. Travelling theatrical companies; application of provisions

The provisions of this Part shall not be construed as preventing a minor under sixteen years of age employed by a travelling theatrical company, from taking part in a play or musical comedy produced by such company in a theatre wherein not more than eight performances are given in any one week, (except in a week in which a national or state holiday occurs when nine weekly performances may be given), if a special permit for such employment is obtained from the executive director by the manager of the theatre in which the minor is to appear. This permit shall be issued only if the minor holds a certificate from the state or city where the minor resides permitting his appearance in theatrical performances, and if the executive director is of the opinion that the employment in such performances is not detrimental to the health or morals of the minor.

Acts 1989, No. 731, §2, eff. July 8, 1989; Acts 2008, No. 743, §7.



RS 23:271 - REPEALED BY ACTS 1992, NO. 445, 1.

PART III. COMPENSATION BENEFITS FOR MINORS

EMPLOYED IN STREET TRADES

§271. REPEALED BY ACTS 1992, NO. 445, §1.



RS 23:272 - REPEALED BY ACTS 1992, NO. 445, 1.

§272. REPEALED BY ACTS 1992, NO. 445, §1.



RS 23:273 - REPEALED BY ACTS 1992, NO. 445, 1.

§273. REPEALED BY ACTS 1992, NO. 445, §1.



RS 23:274 - REPEALED BY ACTS 1992, NO. 445, 1.

§274. REPEALED BY ACTS 1992, NO. 445, §1.



RS 23:291 - Disclosure of employment related information; liability for hiring certain employees; presumptions; causes of action; definitions

PART IV. DISCLOSURE OF EMPLOYMENT

INFORMATION

§291. Disclosure of employment related information; liability for hiring certain employees; presumptions; causes of action; definitions

A. Any employer that, upon request by a prospective employer or a current or former employee, provides accurate information about a current or former employee's job performance or reasons for separation shall be immune from civil liability and other consequences of such disclosure provided such employer is not acting in bad faith. An employer shall be considered to be acting in bad faith only if it can be shown by a preponderance of the evidence that the information disclosed was knowingly false and deliberately misleading.

B. Any prospective employer who reasonably relies on information pertaining to an employee's job performance or reasons for separation, disclosed by a former employer, shall be immune from civil liability including liability for negligent hiring, negligent retention, and other causes of action related to the hiring of said employee, based upon such reasonable reliance, unless further investigation, including but not limited to a criminal background check, is required by law.

C. As used in this Section, the following words and phrases shall have the meanings contained herein unless the context clearly requires otherwise:

(1) "Employee" means any person, paid or unpaid, in the service of an employer.

(2) "Employer" means any person, firm, or corporation, including the state and its political subdivisions, and their agents, that has one or more employees, or individuals performing services under any contract of hire or service, expressed or implied, oral or written.

(3) "Job performance" includes, but is not limited to, attendance, attitude, awards, demotions, duties, effort, evaluations, knowledge, skills, promotions, and disciplinary actions.

(4) "Prospective employee" means any person who has made an application, either oral or written, or has sent a resume or other correspondence indicating an interest in employment.

(5) "Prospective employer" means any "employer", as defined herein, to which a prospective employee has made application, either oral or written, or forwarded a resume or other correspondence expressing an interest in employment.

D.(1) Any employer who has conducted a background check of an employee or prospective employee after having obtained written consent from the employee or prospective employee or at the request of the owner or operator of any facility where the employer performs or may perform all or part of its work shall be immune from civil liability for any and all claims arising out of the disclosure of the background information obtained. This limitation of liability shall extend to all claims of the employee based upon a failure to hire, wrongful termination, and invasion of privacy, as well as all claims of any owner, operator, or any third person for claims of negligent hiring or negligent retention.

(2) The term "background check" shall mean research by any lawful means, including electronic means, into the background of a "prospective employee" or "employee" as defined in Section C of this Subsection, including research into state or federal criminal history repositories, social security status or verification, and research conducted pursuant to the U.S.A. Patriot Act, 31 U.S.C. §5318l, regarding politically exposed persons, including known or suspected terrorists, money launderers, drug kingpins, and persons debarred from conducting business with the United States government, as well as any permissible purposes under the Fair Credit Reporting Act, 15 U.S.C. §1681.

(3) The term "owner" shall mean any person, firm, or legal entity that is engaged in the production of goods or services and who may engage in contractual relations with contractors to perform any type of work on any leased or owned premises of the owner.

E.(1) Any employer, general contractor, premises owner, or other third party shall not be subject to a cause of action for negligent hiring of or failing to adequately supervise an employee or independent contractor due to damages or injury caused by that employee or independent contractor solely because that employee or independent contractor has been previously convicted of a criminal offense.

(2) The provisions of Paragraph (1) of this Subsection shall not apply to any of the following:

(a) Acts of the employee arising out of the course and scope of his employment that give rise to damages or injury when the act is substantially related to the nature of the crime for which the employee was convicted and the employer, general contractor, premises owner, or other third party knew or should have known of the conviction.

(b) Acts of an employee who has been previously convicted of any crime of violence as enumerated in R.S. 14:2(B) or any sex offense as enumerated in R.S. 15:541 and the employer, general contractor, premises owner, or other third party knew or should have known of the conviction.

(3) Nothing in this Subsection shall be construed to prohibit or create a cause of action for negligent hiring or inadequate supervision in situations not covered by this Subsection. Furthermore, nothing in this Subsection shall be construed to supplant the immunity from civil liability provided for in R.S. 23:1032.

(4) Nothing in this Subsection shall affect the employer's vicarious liability pursuant to Civil Code Article 2320.

Acts 1995, No. 632, §1; Acts 2003, No. 853, §1; Acts 2014, No. 335, §1.



RS 23:291.1 - Certificate of employability

§291.1. Certificate of employability

A.(1) Any judge presiding over a reentry division of court created pursuant to R.S. 13:5401 shall issue a temporary certificate of employability to an offender under the intensive supervision of the reentry division of court.

(2) Any judge presiding over a reentry division of court created pursuant to R.S. 13:5401 shall issue a permanent certificate of employability to an offender who has successfully completed his sentence under R.S. 13:5401.

B.(1) A temporary certificate of employability shall be deemed null and void if the offender fails to successfully complete his sentence under R.S. 13:5401 and is revoked from probation.

(2) A certificate of employability shall be deemed null and void if the offender is convicted of any felony offense subsequent to the issuance of the certificate of employability.

C. Any employer, general contractor, premises owner, or other third party shall not be subject to a cause of action for negligent hiring of or failing to adequately supervise an offender certified to be employed due to damages or injury caused by that employee or independent contractor solely because that employee or independent contractor has been previously convicted of a criminal offense.

D. Nothing in this Subsection shall affect the vicarious liability of the employer pursuant to Civil Code Article 2320.

E. The provisions of this Section shall not supersede the provisions of R.S. 17:15.

Acts 2016, No. 538, §1.



RS 23:301 - Short title

CHAPTER 3-A. PROHIBITED DISCRIMINATION

IN EMPLOYMENT

PART I. GENERAL PROVISIONS

§301. Short title

This Chapter shall be known and may be cited as the "Louisiana Employment Discrimination Law".

Acts 1997, No. 1409, §1, eff. Aug. 1, 1997.



RS 23:302 - Definitions

§302. Definitions

For purposes of this Chapter and unless the context clearly indicates otherwise, the following terms shall have the following meanings ascribed to them:

(1) "Employee" means an individual employed by an employer.

(2) "Employer" means a person, association, legal or commercial entity, the state, or any state agency, board, commission, or political subdivision of the state receiving services from an employee and, in return, giving compensation of any kind to an employee. The provisions of this Chapter shall apply only to an employer who employs twenty or more employees within this state for each working day in each of twenty or more calendar weeks in the current or preceding calendar year. "Employer" shall also include an insurer, as defined in R.S. 22:46, with respect to appointment of agents, regardless of the character of the agent's employment. This Chapter shall not apply to the following:

(a) Employment of an individual by a parent, spouse, or child or to employment in the domestic service of the employer.

(b) Employment of an individual by a private educational or religious institution or any nonprofit corporation, or the employment by a school, college, university, or other educational institution or institution of learning of persons having a particular religion if the school, college, university, or other educational institution or institution of learning is, in whole or in substantial part, owned, supported, controlled, or managed by a particular religion or by a particular religious corporation, association, or society, or if the curriculum of the school, college, university, other educational institution, or institution of learning is directed toward the propagation of a particular religion.

(3) "Employment agency" means any person or agency, public or private, regularly undertaking, with or without compensation, the procurement of employees for an employer or the procurement of opportunities for employees to work for an employer.

(4) "Genetic monitoring" means the periodic examination of employees to evaluate acquired modifications to their genetic material, such as chromosomal damage or evidence of increased occurrence of mutations, that may have developed in the course of employment due to exposure to toxic substances in the workplace, in order to identify, evaluate, respond to the effects of, or control adverse environmental exposures in the workplace.

(5) "Genetic services" means health services, including genetic tests, provided to obtain, assess, or interpret genetic information for diagnostic or therapeutic purposes, or for genetic education or counseling.

(6) "Genetic test" means the analysis of human DNA, RNA, chromosomes, and those proteins and metabolites used to detect heritable or somatic disease-related genotypes or karyotypes for clinical purposes. A genetic test must be generally accepted in the scientific and medical communities as being specifically determinative for the presence, absence, or mutation of a gene or chromosome in order to qualify under this definition. Genetic test does not include a routine physical examination or a routine analysis, including but not limited to a chemical analysis, of body fluids, unless conducted specifically to determine the presence, absence, or mutation of a gene or chromosome.

(7) "Labor organization" means any organization which exists for the purpose, in whole or in part, of collective bargaining or of dealing with employers concerning grievances, terms, or conditions of employment, or for other mutual aid or protection in relation to employment or any agent acting for such an organization.

(8) "Protected genetic information" means information about an individual's genetic tests, the genetic tests of an individual's family members, or the occurrence of a disease, or medical condition or disorder in family members of the individual.

Acts 1997, No. 1409, §1, eff. Aug. 1, 1997; Acts 1999, No. 1366, §1; Acts 2001, No. 330, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 23:303 - Civil suits authorized

§303. Civil suits authorized

A. A plaintiff who has a cause of action against an employer, employment agency, or labor organization for a violation of this Chapter may file a civil suit in a district court seeking compensatory damages, back pay, benefits, reinstatement, or if appropriate, front pay, reasonable attorney fees, and court costs. In such a suit, the venue shall be the district court in the parish in which the alleged violation occurred.

B. A plaintiff found by a court to have brought a frivolous claim under this Chapter shall be held liable to the defendant for reasonable damages incurred as a result of the claim, reasonable attorney fees, and court costs.

C. A plaintiff who believes he or she has been discriminated against, and who intends to pursue court action shall give the person who has allegedly discriminated written notice of this fact at least thirty days before initiating court action, shall detail the alleged discrimination, and both parties shall make a good faith effort to resolve the dispute prior to initiating court action.

D. Any cause of action provided in this Chapter shall be subject to a prescriptive period of one year. However, this one-year period shall be suspended during the pendency of any administrative review or investigation of the claim conducted by the federal Equal Employment Opportunity Commission or the Louisiana Commission on Human Rights. No suspension authorized pursuant to this Subsection of this one-year prescriptive period shall last longer than six months.

E. Notwithstanding Subsection D of this Section, there shall be no interruption of prescription resulting from a plaintiff's giving or failing to give the notice required in Subsection C of this Section.

Acts 1999, No. 1366, §1; Acts 2008, No. 793, §1.



RS 23:311 - Application

PART II. AGE

§311. Application

The prohibitions of this Part shall be limited to individuals who are at least forty years of age.

Acts 1997, No. 1409, §1, eff. Aug. 1, 1997; Acts 1999, No. 1366, §1.



RS 23:312 - Prohibition of age discrimination; exceptions

§312. Prohibition of age discrimination; exceptions

A. It is unlawful for an employer to engage in any of the following practices:

(1) Fail or refuse to hire, or to discharge, any individual or otherwise discriminate against any individual with respect to his compensation, or his terms, conditions, or privileges of employment because of the individual's age.

(2) Limit, segregate, or classify his employees in any way which would deprive or tend to deprive any individual of employment opportunities or otherwise adversely affect his status as an employee because of the individual's age.

(3) Reduce the wage rate of any employee in order to comply with this Part.

B. It is unlawful for an employment agency to fail or refuse to refer for employment, or otherwise to discriminate against, any individual because of the individual's age, or to classify or refer for employment any individual on the basis of the individual's age.

C. It is unlawful for a labor organization to engage in any of the following practices:

(1) Exclude or expel from its membership, or otherwise discriminate against, any individual because of his age.

(2) Limit, segregate, or classify its membership, or classify or fail or refuse to refer for employment any individual in any way which would deprive or tend to deprive any individual of employment opportunities, or limit such employment opportunities, or otherwise adversely affect his status as an employee or as an applicant for employment, because of the individual's age.

(3) Cause or attempt to cause an employer to discriminate against an individual in violation of this Section.

D. It is unlawful for an employer to discriminate against any of his employees or applicants for employment, for an employment agency to discriminate against any individual, or for a labor organization to discriminate against any member thereof or applicant for membership because the individual, member, or applicant for membership has opposed any practice made unlawful by this Section, or because such individual, member, or applicant for membership has made a charge, testified, assisted, or participated in any manner in an investigation, proceeding, or litigation pursuant to this Part.

E. It is unlawful for an employer, labor organization, or employment agency to print or publish, or cause to be printed or published, any notice or advertisement relating to employment by the employer or membership in or any classification or referral for employment by a labor organization, or relating to any classification or referral for employment by an employment agency indicating any preference, limitation, specification, or discrimination based on age.

F. It is not unlawful for an employer, employment agency, or labor organization to engage in any of the following practices:

(1) Take any action otherwise prohibited under Subsection A, B, C, or E, where age is a bona fide occupational qualification reasonably necessary for the normal operation of the particular business, or where the differentiation is based on reasonable factors other than age.

(2) Take any action otherwise prohibited under Subsection A, B, C, or E to observe the terms of a bona fide seniority system or any bona fide employee benefit plan, such as retirement, pension, or insurance plan, which is not a subterfuge to evade the purposes of this Part except that no such employee benefit plan shall excuse the failure to hire any individual.

(3) Discharge or otherwise discipline an individual for good cause.

Acts 1997, No. 1409, §1, eff. Aug. 1, 1997.



RS 23:313 - Repealed by Acts 1999, No. 1366, 2.

§313. Repealed by Acts 1999, No. 1366, §2.



RS 23:314 - Notices to be posted

§314. Notices to be posted

Every employer, employment agency, and labor organization shall post and keep posted in conspicuous places upon its premises a notice, to be prepared by the Louisiana Workforce Commission, setting forth information the commission deems appropriate to effectuate the purposes of this Part.

Acts 1997, No. 1409, §1, eff. Aug. 1, 1997; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:315 - Reserved]

§§315 - 320. [Reserved]



RS 23:321 - Repealed by Acts 1999, No. 1366, 2.

PART III. DISABILITY

§321. Repealed by Acts 1999, No. 1366, §2.



RS 23:322 - Definitions

§322. Definitions

For the purposes of this Part, the following terms shall have the following meanings ascribed to them:

(1) "Adaptive devices" means any items utilized to compensate for a physical or mental impairment, including but not limited to braces or other supports, wheelchairs, talking boards, hearing aids, corrective devices, corrective lenses, or seeing eye dogs.

(2) "Direct threat" means a significant risk to the health or safety of the individual or others that cannot be eliminated by reasonable accommodation.

(3) "Person with a disability" means any person who has a physical or mental impairment which substantially limits one or more of the major life activities, or has a record of such an impairment, or is regarded as having such an impairment.

(4) "Discrimination" shall include unreasonable segregation or separation.

(5) "Essential functions" means the fundamental job duties of the employment position the person with a disability holds or desires. "Essential functions" does not include the marginal functions of the position.

(6) "Impairment" means an intellectual disability, any physical or physiological disorder or condition, or prior mental disorder or condition, but, at the discretion of the employer, may not include chronic alcoholism or any other form of active drug addiction, any cosmetic disfigurement, or an anatomical loss of body systems.

(7) "Major life activities" means functions such as caring for one's self, performing manual tasks, walking, seeing, hearing, speaking, breathing, learning, and working.

(8) "Otherwise qualified person with a disability" means a person with a disability who, with reasonable accommodation, can perform the essential functions of the employment position that such person holds or desires.

(9) "Reasonable accommodation" means an adjustment or modification to a known physical limitation of an otherwise qualified person with a disability which would not impose an undue hardship on the employer. This shall not require an employer to spend more for architectural modifications than that amount now allowed as a federal tax deduction. However, "reasonable accommodation" shall not be construed to impose on any private sector employer, unless otherwise required by law or under any contract with a federal, state, or local governmental body or subdivision, any additional costs in the hiring or the promotion of a person with a disability. Undue hardship is determined on a case-by-case basis taking into account all of the following:

(a) The employee or applicant for which accommodation is to be made.

(b) The specific disability of employee or applicant.

(c) The essential job duties of the position.

(d) The working environment.

Acts 1997, No. 1409, §1, eff. Aug. 1, 1997; Acts 2014, No. 811, §12, eff. June 23, 2014.



RS 23:323 - Discrimination

§323. Discrimination

A. No otherwise qualified person with a disability shall, on the basis of a disability, be subjected to discrimination in employment.

B. An employer, labor organization, or employment agency shall not engage in any of the following practices:

(1) Fail or refuse to hire, promote, or reasonably accommodate an otherwise qualified person with a disability on the basis of a disability, when it is unrelated to the individual's ability, with reasonable accommodation, to perform the duties of a particular job or position.

(2) Discharge or otherwise discriminate against an otherwise qualified person with a disability with respect to compensation or the terms, conditions, or privileges of employment on the basis of a disability when it is unrelated to the individual's ability to perform the duties of a particular job or position.

(3) Limit, segregate, or classify an otherwise qualified person with a disability in a way which deprives the individual of employment opportunities or otherwise adversely affects the status of the individual on the basis of a disability when it is unrelated to the individual's ability to perform the duties of a particular job or position.

(4) Fail or refuse to hire or to promote an otherwise qualified person with a disability on the basis of physical or mental examinations or preemployment interviews that are not directly related to the requirements of the specific job, or which are not required of all employees or applicants.

(5) Discharge or take other discriminatory action against an otherwise qualified person with a disability on the basis of physical or mental examinations or preemployment interviews that are not directly related to the requirements of the specific job, or are not required of all employees or applicants.

(6) Fail or refuse to hire or to promote an otherwise qualified person with a disability when adaptive devices or aids may need to be utilized to enable that individual, at the individual's own expense, to perform the specific requirements of the job.

(7) Discharge or take other discriminatory action against an otherwise qualified person with a disability when adaptive devices or aids may need to be utilized to enable that individual, at the individual's own expense, to perform the specific requirements of the job.

(8) Make or use a written or oral inquiry or form of application that elicits, or attempts to elicit, information concerning the disability of a prospective employee for discriminatory purposes contrary to the provisions or purposes of this Part.

(9) Make or keep a record of information, or disclose information, concerning the disability of a prospective employee for discriminatory purposes contrary to the provisions or purposes of this Part.

(10) Make or use a written or oral inquiry or form of application that expresses a preference, limitation, or specification based on the disability of a prospective employee for discriminatory purposes contrary to the provisions or purposes of this Part.

C. Specifically, a labor organization shall not engage in any of the following practices:

(1) Exclude or expel from membership, or otherwise discriminate against, an otherwise qualified member or applicant for membership on the basis of a disability that is unrelated to the individual's ability to perform the duties of a particular job or position which entitled him to membership.

(2) Limit, segregate, or classify membership, or applicants for membership, or classify or fail or refuse to refer for employment an otherwise qualified person with a disability in a way which would deprive or tend to deprive him of employment opportunities, or which would limit employment opportunities or otherwise adversely affect his status as an employee or as an applicant for employment, on the basis of a disability that is unrelated to the individual's ability to perform the duties of a particular job or position.

D. An employer, labor organization, or joint labor management committee controlling apprenticeship, on-the-job training, or other training programs shall not engage in any of the following practices:

(1) Discriminate against an otherwise qualified person with a disability because of disability that is not related to the individual's ability to perform the duties of a particular job or position in admission to, or continuation in, a program established to provide such apprenticeship or other training.

(2) Print, publish, or cause to be printed or published a notice or advertisement relating to employment, indicating a preference, limitation, specification, or discrimination, based on a disability that is unrelated to the ability of an otherwise qualified person with a disability to perform the duties of a particular job or position.

Acts 1997, No. 1409, §1, eff. Aug. 1, 1997; Acts 2014, No. 811, §12, eff. June 23, 2014.



RS 23:324 - Defenses

§324. Defenses

A. It may be a defense to a charge of discrimination under this Part that an alleged application of qualification standards, tests, or selection criteria that screen out or tend to screen out or otherwise deny a job or benefit to a person with a disability has been shown to be job-related and consistent with business necessity, and such performance cannot be accomplished by reasonable accommodation, as required under this Part.

B. The term "qualification standards" may include a requirement that an individual shall not pose a direct threat to the health or safety of himself or other individuals in the workplace.

Acts 1997, No. 1409, §1, eff. Aug. 1, 1997; Acts 2014, No. 811, §12, eff. June 23, 2014.



RS 23:325 - Repealed by Acts 1999, No. 1366, 2.

§325. Repealed by Acts 1999, No. 1366, §2.



RS 23:326 - Reserved]

§§326 - 330. [Reserved]



RS 23:331 - Veterans

PART IV. UNLAWFUL DISCRIMINATION IN EMPLOYMENT

§331. Veterans

A. It shall be unlawful discrimination in employment to discharge, otherwise discipline, threaten to discharge, or threaten to discipline any veteran for taking time away from work to attend medical appointments necessary to meet the requirements to receive his veterans benefits.

B. The veteran shall verify his attendance of the medical appointment, if requested by his employer, by presenting a bill, receipt, or excuse from the medical provider.

C. If a veteran is discharged, disciplined, or has received a threat of discharge or discipline for attending medical appointments as provided in this Section, he may take legal action pursuant to R.S. 29:38(D).

D. For purposes of this Section, "veteran" shall mean any honorably discharged veteran of the armed forces of the United States including reserved components of the armed forces, the Army National Guard and the Air National Guard, the commissioned corps of the Public Health Service, and any other category of persons designated by the president in time of war or emergency.

Acts 2013, No. 165, §1.



RS 23:332 - Intentional discrimination in employment

§332. Intentional discrimination in employment

A. It shall be unlawful discrimination in employment for an employer to engage in any of the following practices:

(1) Intentionally fail or refuse to hire or to discharge any individual, or otherwise to intentionally discriminate against any individual with respect to compensation, or terms, conditions, or privileges of employment, because of the individual's race, color, religion, sex, or national origin.

(2) Intentionally limit, segregate, or classify employees or applicants for employment in any way which would deprive or tend to deprive any individual of employment opportunities, or otherwise adversely affect the individual's status as an employee, because of the individual's race, color, religion, sex, or national origin.

(3) Intentionally pay wages to an employee at a rate less than that of another employee of the opposite sex for equal work on jobs in which their performance requires equal skill, effort, and responsibility and which are performed under similar working conditions. An employer paying wages in violation of this Section may not reduce the wages of any other employee in order to comply with this Section.

B. It shall be unlawful discrimination in employment for an employment agency to intentionally fail or refuse to refer for employment, or otherwise to intentionally discriminate against, any individual because of his race, color, religion, sex, or national origin, or to intentionally classify or refer for employment any individual on the basis of his race, color, religion, sex, or national origin.

C. It shall be unlawful discrimination in employment for a labor organization to engage in any of the following practices:

(1) Intentionally exclude or intentionally expel from its membership, or otherwise intentionally discriminate against, any individual because of his race, color, religion, sex, or national origin.

(2) Intentionally limit, segregate, or classify its membership or applicants for membership, or intentionally classify or fail or refuse to refer for employment any individual in any way which would deprive or tend to deprive any individual of employment opportunities, or would limit such employment opportunities, or otherwise adversely affect his status as an employee or as an applicant for employment, because of such individual's race, color, religion, sex, or national origin.

(3) Intentionally cause or attempt to cause an employer to discriminate against an individual in violation of this Section.

D. It shall be unlawful discrimination in employment for any employer, labor organization, or joint labor-management committee controlling apprenticeship or other training or retraining, including on-the-job training programs, to discriminate against any individual because of his race, color, religion, sex, or national origin in admission to, or employment in, any program established to provide apprenticeship or other training.

E. It shall be unlawful discrimination in employment for an employer, employment agency, labor organization, or joint labor-management committee controlling apprenticeship or other training or retraining, including on-the-job training programs, to print or publish, or cause to be printed or published, any notice or advertisement relating to employment by an employer or membership in or any classification or referral for employment by a labor organization, or relating to any classification or referral for employment by an employment agency, or relating to admission to, or employment in, any program established to provide apprenticeship or other training by a joint labor-management committee, indicating any preference, limitation, specification, or discrimination based on race, color, religion, sex, or national origin. However, a notice or advertisement may indicate a preference, limitation, specification, or discrimination based on religion, sex, or national origin when religion, sex, or national origin is a bona fide occupational qualification for employment.

F. It shall be unlawful discrimination in employment for an insurer to engage in any of the following practices:

(1) Intentionally fail or refuse to appoint or to discharge any insurance agent, or otherwise to intentionally discriminate against any insurance agent with respect to his compensation, terms, conditions, or privileges of employment, because of the insurance agent's race, color, religion, sex, or national origin.

(2) Intentionally limit, segregate, or classify his insurance agents or applicants for an insurance agent in any way which would deprive or tend to deprive any insurance agent or applicant of employment opportunities, or otherwise adversely affect his status as an insurance agent or applicant because of the insurance agent's or applicant's race, color, religion, sex, or national origin.

G. Nothing contained in this Section shall be construed so as to create a cause of action against an employer, employment agency, labor organization, or insurer for employment practices pursuant to any affirmative action plan.

H. Notwithstanding any other provision of this Section, it shall not be unlawful discrimination in employment for:

(1) An employer to hire and employ employees, for an employment agency to classify or refer for employment any individual, for a labor organization to classify its membership or to classify or refer for employment any individual, or for an employer, labor organization, or joint labor-management committee controlling apprenticeship or other training or retraining programs to admit or employ any individual in any such program on the basis of his religion, sex, or national origin in those certain instances where religion, sex, or national origin is a bona fide occupational qualification reasonably necessary for the normal operation of that particular business or enterprise.

(2) A school, college, university, or other educational institution or institution of learning to hire and employ employees of a particular religion if such school, college, university, or other educational institution or institution of learning is, in whole or in substantial part, owned, supported, controlled, or managed by a particular religion or by a particular religious corporation, association, or society, or if the curriculum of the school, college, university, or other educational institution or institution of learning is directed toward the propagation of a particular religion.

(3) An employer to apply different standards of compensation or different terms, conditions, or privileges of employment pursuant to a bona fide seniority or merit system, or a system which measures earnings by quantity or quality of production, or any other differential based on any factor other than sex, or to employees who work in different locations, provided that such differences are not the result of an intention to discriminate because of race, color, religion, sex, or national origin.

(4) An employer to give and to act upon the results of any professionally developed ability test, provided that such test, its administration, or action upon the results is not designed, intended, or used to discriminate because of race, color, religion, sex, or national origin.

Acts 1997, No. 1409, §1, eff. Aug. 1, 1997; Acts 2014, No. 750, §1.



RS 23:333 - Repealed by Acts 1999, No. 1366, 2.

§333. Repealed by Acts 1999, No. 1366, §2.



RS 23:334 - Affirmative action programs; applicable definition

§334. Affirmative action programs; applicable definition

Notwithstanding any other provision of law, whenever any employer in this state sponsors or initiates a program of affirmative action designed to cure or eradicate the effects of discrimination in employment, and the intent of such program is to affect the recruitment, selection, appointment, promotion, or other personnel procedures or functions in a manner so as to insure equal employment opportunity for minorities, the term "minority" means a person who is a citizen or lawful permanent resident of the United States and who can establish by information contained on his birth certificate, by tribal records, or by other reliable records that he is any of the following:

(1) Black: having origins in any of the black racial groups of Africa.

(2) Hispanic: of Mexican, Puerto Rican, Cuban, Central or South American, or other Spanish or Portuguese culture or origin, regardless of race.

(3) Asian American: having origins in any of the original peoples of the Far East, Southeast Asia, the Indian subcontinent, or Pacific Islands.

(4) American Indian or Alaskan Native: having origins in any of the original peoples of North America.

Acts 1997, No. 1409, §1, eff. Aug. 1, 1997.



RS 23:335 - Reserved]

§§335 - 340. [Reserved]



RS 23:341 - Application

PART V. PREGNANCY, CHILDBIRTH, AND RELATED

MEDICAL CONDITIONS

§341. Application

A. The provisions of this Part shall apply only to an employer who employs more than twenty-five employees within this state for each working day in each of twenty or more calendar weeks in the current or preceding calendar year.

B.(1) For purposes of this Part, pregnancy, childbirth, and related medical conditions are treated as any other temporary disability. However, no employer shall be required to provide a female employee disability leave on account of normal pregnancy, childbirth, or related medical condition for a period exceeding six weeks.

(2) Nothing in this Part shall be construed to require an employer to provide his employees with health insurance coverage for the medical costs of pregnancy, childbirth, or related medical conditions. The inclusion in any such health insurance coverage of any provisions or coverage relating to medical costs of pregnancy, childbirth, or related medical conditions shall not be construed to require the inclusion of any other provisions or coverage, nor shall coverage of any related medical conditions be required by virtue of coverage of any medical costs of pregnancy, childbirth, or other related medical conditions.

C. The provisions of this Chapter shall apply to the awarding of a contract or subcontract for providing goods or services.

Acts 1997, No. 1409, §1, eff. Aug. 1, 1997; Acts 1999, No. 1366, §1.



RS 23:342 - Unlawful practice by employers prohibited; pregnancy, childbirth, or related medical condition; benefits and leaves of absence; transfer of position

§342. Unlawful practice by employers prohibited; pregnancy, childbirth, or related medical condition; benefits and leaves of absence; transfer of position

It shall be an unlawful employment practice unless based upon a bona fide occupational qualification:

(1) For any employer, because of the pregnancy, childbirth, or related medical condition of any female employee, to refuse to promote her, or to refuse to select her for a training program leading to promotion, provided she is able to complete the training program at least three months prior to the anticipated date of departure for her pregnancy leave, or to discharge her from employment or from a training program leading to promotion, or to discriminate against her in compensation or in terms, conditions, or privileges of employment.

(2) For any employer to refuse to allow a female employee affected by pregnancy, childbirth, or related medical conditions either:

(a) To receive the same benefits or privileges of employment granted by that employer to other persons not so affected who are similar in their ability or inability to work, including to take disability or sick leave or any other accrued leave which is made available by the employer to temporarily disabled employees.

(b) To take a leave on account of pregnancy for a reasonable period of time, provided such period shall not exceed four months. Such employee shall be entitled to utilize any accrued vacation leave during this period of time. "Reasonable period of time" means that period during which the female employee is disabled on account of pregnancy, childbirth, or related medical conditions. Nothing herein shall be construed to limit the provisions of R.S. 23:341(C) or Subparagraph (2)(a) of this Section. An employer may require any employee who plans to take a leave pursuant to this Section to give the employer reasonable notice of the date such leave shall commence and the estimated duration of such leave.

(3) For an employer who has a policy, practice, or collective bargaining agreement requiring or authorizing the transfer of temporarily disabled employees to less strenuous or hazardous positions for the duration of the disability to refuse to transfer a pregnant female employee who so requests.

(4) For any employer to refuse to temporarily transfer a pregnant female employee to a less strenuous or hazardous position for the duration of her pregnancy if she so requests, with the advice of her physician, where such transfer can be reasonably accommodated, provided, however, that no employer shall be required by this Part to create additional employment which the employer would not otherwise have created, nor shall such employer be required to discharge any employee, transfer any employee with more seniority, or promote any employee who is not qualified to perform the job.

Acts 1997, No. 1409, §1, eff. Aug. 1, 1997.



RS 23:351 - Repealed by Acts 1999, No. 1366, 2.

PART VI. SICKLE CELL TRAIT

§351. Repealed by Acts 1999, No. 1366, §2.



RS 23:352 - Prohibition of sickle cell trait discrimination; exceptions

§352. Prohibition of sickle cell trait discrimination; exceptions

A. It is unlawful for an employer to engage in any of the following practices:

(1) Fail or refuse to hire, or to discharge, any individual or otherwise discriminate against any individual with respect to his compensation, terms, conditions, or privileges of employment, because such individual has sickle cell trait.

(2) Limit, segregate, or classify his employees in any way which would deprive or tend to deprive any individual of employment opportunities, or otherwise adversely affect his status as an employee, because such individual has sickle cell trait.

(3) Reduce the wage rate of any employee in order to comply with this Part.

B. It is unlawful for an employment agency to fail to refer or refuse to refer for employment, or otherwise to discriminate against, any individual because such individual has sickle cell trait, or to classify or refer for employment any individual on the basis that such individual has sickle cell trait.

C. It is unlawful for a labor organization to engage in any of the following practices:

(1) Exclude or expel from its membership, or otherwise discriminate against, any individual because of sickle cell trait.

(2) Limit, segregate, or classify its membership, or classify or fail to refer or refuse to refer for employment any individual in any way which would deprive or tend to deprive any individual of employment opportunities, or limit such employment opportunities, or otherwise adversely affect his status as an employee or as an applicant for employment, solely because such individual has sickle cell trait.

(3) Cause or attempt to cause an employer to discriminate against an individual in violation of this Section.

D. It is unlawful for an employer to discriminate against any of his employees or applicants for employment, for an employment agency to discriminate against any individual, or for a labor organization to discriminate against any member thereof or applicant for membership because such individual, member, or applicant for membership has opposed any practice made unlawful by this Section, or because the individual, member, or applicant for membership has made a charge, testified, assisted, or participated in any manner in an investigation, proceeding, or litigation under this Part.

E. It is unlawful for an employer, labor organization, or employment agency to print or publish, or cause to be printed or published, any notice or advertisement relating to employment by such employer or membership in or any classification or referral for employment by such a labor organization, or relating to any classification or referral for employment by such employment agency indicating any preference, limitation, specification, or discrimination based on sickle cell trait.

Acts 1997, No. 1409, §1, eff. Aug. 1, 1997.



RS 23:353 - Repealed by Acts 1999, No. 1366, 2.

§353. Repealed by Acts 1999, No. 1366, §2.



RS 23:354 - Notices to be posted

§354. Notices to be posted

Every employer, employment agency, and labor organization shall post and keep posted in conspicuous places upon its premises a notice, to be prepared by the Louisiana Workforce Commission, setting forth information as the commission deems appropriate to effectuate the purposes of this Part.

Acts 1997, No. 1409, §1, eff. Aug. 1, 1997; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:368 - Prohibition of genetic discrimination in the workplace; privacy

PART VII. GENETIC INFORMATION AND PRIVACY

§368. Prohibition of genetic discrimination in the workplace; privacy

A. No otherwise qualified person shall, on the basis of protected genetic information, be subjected to discrimination in employment.

B. An employer, labor organization, or employment agency shall not engage in any of the following practices:

(1) Discharge, fail or refuse to hire, or otherwise discriminate against any employee with respect to the compensation, terms, conditions, or privileges of employment of that employee, because of protected genetic information with respect to the employee, or because of information about a request for or the receipt of genetic services by such employee.

(2) Limit, segregate, or classify employees in any way that would deprive or tend to deprive any employee of employment opportunities or otherwise adversely affect that employee's status, because of protected genetic information with respect to the employee or because of information about a request for or the receipt of genetic services by such employee.

(3) Require, collect, or purchase protected genetic information with respect to an employee, or information about a request for or the receipt of genetic services by such employee.

(4) Disclose protected genetic information with respect to an employee, or information about a request for or the receipt of genetic services by an employee except:

(a) To the employee who is the subject of the information, at his or her request.

(b) To an occupational or other health researcher, if the research conducted complies with the regulations and protections provided for under Part 46 of Title 45, of the Code of Federal Regulations.

(c) If required by a federal or state statute, legislative subpoena, or an order issued by a court of competent jurisdiction, except that if the subpoena or court order was secured without the knowledge of the individual to whom the information refers, the employer shall provide the individual with adequate notice to challenge the subpoena or court order, unless the subpoena or court order also imposes confidentiality requirements.

(d) To executive branch officials investigating compliance with this order, if the information is relevant to the investigation.

(5) Maintain protected genetic information or information about a request for or the receipt of genetic services in general personnel files; such information shall be treated as confidential medical records and kept separate from personnel files.

C. Specifically, a labor organization shall not engage in any of the following practices:

(1) Exclude or expel from membership, or otherwise discriminate against, an otherwise qualified member or applicant for membership on the basis of protected genetic information.

(2) Limit, segregate, or classify membership, or applicants for membership, or classify or fail or refuse to refer for employment an otherwise qualified person in a way which would deprive or tend to deprive him of employment opportunities, or which would limit employment opportunities or otherwise adversely affect his status as an employee or as an applicant for employment, on the basis of protected genetic information.

D. An employer, labor organization, or joint labor management committee controlling apprenticeship, on-the-job training, or other training programs shall not engage in any of the following practices:

(1) Discriminate against an otherwise qualified person based on protected genetic information.

(2) Print, publish, or cause to be printed or published a notice or advertisement relating to employment, indicating a preference, limitation, specification, or discrimination, based on protected genetic information.

E. The following exceptions shall apply to the nondiscrimination requirements:

(1) An employer, labor organization, or employment agency may request or require protected genetic information with respect to an applicant who has been given a conditional offer of employment or to an employee if:

(a) The information obtained is to be used exclusively to assess whether further medical evaluation is needed to diagnose a current disease, or medical condition or disorder;

(b) Such current disease, or medical condition or disorder could prevent the applicant or employee from performing the essential functions of the position held or desired; and

(c) The information will not be disclosed to persons other than medical personnel involved in or responsible for assessing whether further medical evaluation is needed to diagnose a current disease, or medical condition or disorder.

(2) For therapeutic purposes only, an employer, labor organization, or employment agency may request, collect, or purchase protected genetic information with respect to an employee, or any information about a request for or receipt of genetic services by such employee if:

(a) The employee uses genetic or health care services provided by the employer.

(b) The employee who uses the genetic or health care services has provided prior knowing, voluntary, and written authorization to the employer to collect protected genetic information.

(c) The person who performs the genetic or health care services does not disclose protected genetic information to anyone except to the employee who uses the services for treatment of the individual; for program evaluation or assessment; for compiling and analyzing information in anticipation of or for use in a civil or criminal legal proceeding; or for payment or accounting purposes, to verify that the service was performed, but in such cases the genetic information itself cannot be disclosed.

(d) Such information is not used in violation of Subsection B, C, or D of this Section.

(3) Genetic monitoring of biological effects of toxic substances in the workplace shall be permitted if all of the following conditions are met:

(a) The employee has provided prior knowing, voluntary, and written authorization.

(b) The employee is notified when the results of the monitoring are available and, at that time, the employer makes any protected genetic information that may have been acquired during the monitoring available to the employee and informs the employee how to obtain such information.

(c) The monitoring conforms to any genetic monitoring regulations that may be promulgated by the executive director of the Louisiana Workforce Commission.

(d) The employer, excluding any licensed health care professionals that are involved in the genetic monitoring program, receives results of the monitoring only in aggregate terms that do not disclose the identity of specific employees.

Acts 2001, No. 330, §1; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:369 - Notices to be posted

§369. Notices to be posted

Every employer, employment agency, and labor organization shall post and keep posted in conspicuous places upon its premises a notice, to be prepared by the Louisiana Workforce Commission, setting forth information the commission deems appropriate to effectuate the purposes of this Part.

Acts 2001, No. 330, §1; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:371 - REPEALED BY ACTS 1992, NO. 446, 1.

SUBPART E. WOMEN'S DIVISION OF DEPARTMENT OF LABOR

AND LOUISIANA COMMISSION ON THE

STATUS OF WOMEN

§371. REPEALED BY ACTS 1992, NO. 446, §1.



RS 23:372 - REPEALED BY ACTS 1992, NO. 446, 1.

§372. REPEALED BY ACTS 1992, NO. 446, §1.



RS 23:381 - Purposes

CHAPTER 4. APPRENTICES

§381. Purposes

The purposes of this Chapter are:

(1) To open to people the opportunity to obtain training that will equip them for profitable employment and citizenship;

(2) To set up, as a means to this end, a program of voluntary apprenticeship, under approved apprentice agreements, providing facilities for their training and guidance in the arts and crafts of industry and trade, with parallel instruction in related supplementary education;

(3) To promote employment opportunities for young people under conditions providing adequate training and reasonable earning;

(4) To relate the supply of skilled workers to employment demands;

(5) To establish standards for apprentice training;

(6) To establish an apprenticeship council to assist in effectuating the purposes of this Chapter;

(7) To provide for a director of apprenticeship within the Louisiana Workforce Commission;

(8) To provide for reports to the legislature and to the public regarding the status of apprentice training in the state;

(9) To establish a procedure for the determination of apprentice agreement controversies; and

(10) To accomplish related ends.

Acts 1987, No. 623, §1; Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2010, No. 791, §1.



RS 23:382 - Apprenticeship council

§382. Apprenticeship council

A. The executive director shall appoint an apprenticeship council, composed of three representatives each from employer and employee organizations respectively, and of two representatives of the general public. The three employer representatives shall be selected from lists supplied by employer organizations which are participating in bona fide apprenticeship programs. The three employee representatives may be representatives of labor organizations, who have been nominated by state labor federations. The state official in charge of trade and industrial education shall, ex officio, be a member of the said council. Each member shall be appointed for a term of three years. Any member appointed to fill a vacancy occurring prior to the expiration of the term of his predecessor shall be appointed for the remainder of the said term. Each member of the council not otherwise compensated by public monies, shall be reimbursed for transportation and shall be paid thirty-five dollars per day for each day spent in attendance at meetings of the apprenticeship council.

B. The apprenticeship council shall meet at the call of the executive director or the director of apprenticeship and shall aid in formulating policies for the effective administration of this Chapter. Subject to the approval of the executive director, the apprenticeship council may recommend standards and procedures for registration and de-registration of apprenticeship programs in conformity with established programs approved by the United States Department of Labor, Office of Apprenticeship, and for approval of apprenticeship agreements which in no case shall be lower than those prescribed by this Chapter and by the United States Department of Labor, Office of Apprenticeship, or lower than approved national standards; shall issue such rules and regulations as may be necessary to carry out the intent and purposes thereof; and shall perform such other functions as the executive director may direct. Not less than once a year the apprenticeship council shall make a report, through the executive director, of its activities and findings to the legislature and to the public.

Amended by Acts 1974, No. 529, §1; Acts 1986, No. 741, §1; Acts 1987, No. 623, §1; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2010, No. 791, §1; Acts 2014, No. 740, §1, eff. June 19, 2014.



RS 23:383 - Director of apprenticeship

§383. Director of apprenticeship

The executive director or his designee shall appoint a director of apprenticeship. The executive director is further authorized to appoint and employ such clerical, technical, and professional help as shall be necessary to effectuate the purposes of this Chapter.

Acts 2010, No. 791, §1.



RS 23:384 - Powers and duties of director

§384. Powers and duties of director

A. The director, under the supervision of the executive director and with the advice and guidance of the apprenticeship council, is authorized to administer the provisions of this Chapter. The director shall, in cooperation with the apprenticeship council, set up conditions and training standards for apprentice agreements, which shall in no case be lower than those prescribed by this Chapter and by the United States Department of Labor, Office of Apprenticeship, or lower than approved national standards.

B. The director of apprenticeship is authorized:

(1) To act as secretary of the apprenticeship council;

(2) To approve, if it is in the best interest of the apprentice, any apprenticeship agreement which meets the standards established under this Chapter;

(3) To terminate or cancel any apprenticeship agreement in accordance with the provisions of such agreement;

(4) To keep a record of apprenticeship agreements and their disposition;

(5) To issue certificates of completion of apprenticeship; and

(6) To perform such other duties as are necessary to carry out the intent of this Chapter.

C. The administration and supervision of related and supplemental instruction for apprentices, coordination of instruction with job experiences, and the selection and training of teachers and coordinators for such instruction shall be the responsibility of local programs, acting under guidelines established by the United States Department of Labor, Office of Apprenticeship.

Acts 1987, No. 623, §1; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2010, No. 791, §1; Acts 2014, No. 740, §1, eff. June 19, 2014.



RS 23:385 - Apprenticeship programs; registration and function

§385. Apprenticeship programs; registration and function

A. An apprenticeship program is defined as a plan containing all terms and conditions for the qualification, recruitment, selection, employment, and training of apprentices that includes such matters as the requirement for a written apprenticeship agreement.

B. An apprenticeship program shall be registered in any trade or group of trades in accordance with this Chapter and with the standards of United States Department of Labor, Office of Apprenticeship. An apprenticeship program shall cooperate with educational authorities in regard to the education of apprentices; shall establish a schedule of operations; shall establish wage rates and working conditions for apprentices; shall specify the ratio of apprentices to journey workers employed in any trade in accordance with this Chapter and the United States Department of Labor, Office of Apprenticeship; and shall adjust apprenticeship disputes.

C. An apprenticeship committee is defined as those persons designated by the sponsor to administer the program. A committee may be joint or nonjoint, as follows:

(1) A joint committee is composed of an equal number of representatives of the employer or employers and of the employees represented by a bona fide collective bargaining agent or agents.

(2) A nonjoint committee, which may also be known as a unilateral or group nonjoint committee, has employer representatives and may include employees, but does not have a bona fide collective bargaining agent as a participant.

Acts 1987, No. 623, §1; Acts 2010, No. 791, §1; Acts 2014, No. 740, §1, eff. June 19, 2014.



RS 23:386 - Apprentice defined

§386. Apprentice defined

The term "apprentice" as used in this Chapter is defined as a worker at least sixteen years of age, except where a higher minimum age standard is otherwise fixed by law, who is employed to learn an apprenticeable occupation pursuant to the standards of apprenticeship as provided for in the Louisiana Administrative Code, Title 40, Part 9, §317 in order to fulfill the requirements of the Louisiana Administrative Code, Title 40, Part 9, §301, and who has entered into a written apprentice agreement with an employer, an association of employers, or an organization of employees, providing for not less than two thousand hours of reasonably continuous employment, and for participation in an approved program of training through employment and through education in related and supplemental subjects.

Amended by Acts 1978, No. 602, §1; Acts 2010, No. 791, §1; Acts 2014, No. 740, §1, eff. June 19, 2014.



RS 23:387 - Contents of apprentice agreements

§387. Contents of apprenticeship agreements

Every apprenticeship agreement entered into under this Chapter shall contain all of the following:

(1) Names and signatures of the contracting parties, including the apprentice and the program sponsor or employer, and the signature of a parent or legal guardian, if the apprentice is a minor.

(2) The date of birth and, on a voluntary basis, the social security number of the apprentice.

(3) Contact information of the program sponsor and the registration agency.

(4) A statement of the occupation in which the apprentice is to be trained, the beginning date, and the term or duration of the apprenticeship.

(5) A statement setting forth all of the following:

(a) The number of hours to be spent by the apprentice in work on the job in a time-based program, or a description of the skill sets to be attained by completion of a competency-based program, including the on-the-job learning component, or the minimum number of hours to be spent by the apprentice and a description of the skill sets to be attained by completion of a hybrid program.

(b) The number of hours to be spent in related instruction in technical subjects related to the occupation, which shall not be less than one hundred forty-four hours per year.

(6) A statement setting forth a schedule of work processes in the occupation or industry division in which the apprentice is to be trained and the approximate time to be spent at each process.

(7) A statement of the graduated scale of wages to be paid to the apprentice and whether or not the required related instruction is compensated.

(8) Statements providing all of the following:

(a) For a specific period of probation during which the apprenticeship agreement may be cancelled by either party to the agreement upon written notice to the registration agency, without adverse impact on the sponsor.

(b) That, after the probationary period, either of the following may occur regarding the agreement:

(i) It may be cancelled at the request of the apprentice.

(ii) It may be suspended or cancelled by the sponsor, for good cause only, with due notice to the apprentice and a reasonable opportunity for corrective action, and with written notice to the apprentice and to the registration agency of the final action taken.

(9) Such additional terms and conditions as may be prescribed or approved by the director, not inconsistent with the provisions of this Chapter and those established by the United States Department of Labor, Office of Apprenticeship.

Amended by Acts 1976, No. 624, §2, eff. Aug. 4, 1976; Acts 1987, No. 623, §1; Acts 2010, No. 791, §1; Acts 2014, No. 740, §1, eff. June 19, 2014.



RS 23:388 - Approval of apprenticeship agreements; signature

§388. Approval of apprenticeship agreements; signature

A. Every apprenticeship agreement under this Chapter shall be approved and the apprentice registered by the director of apprenticeship within fifteen days of being properly submitted and found to be in conformity with 29 C.F.R. Part 30, the federal guidelines for equal opportunity in apprenticeship and training; or the applicant, employer, and sponsor shall be notified immediately in writing as to the reason for the agreement not being approved.

B. Every apprenticeship agreement shall include the names and signatures of the contracting parties, as provided in R.S. 23:389, and if the apprentice is a minor, the name and signature of a parent or legal guardian.

C. When a minor enters into an apprenticeship agreement under this Chapter for a period of training extending into his majority, the apprenticeship agreement shall likewise be binding for such a period as may be covered during the apprentice's majority.

Acts 1987, No. 623, §1; Acts 2010, No. 791, §1; Acts 2014, No. 740, §1, eff. June 19, 2014.



RS 23:389 - Rotation of employment

§389. Rotation of employment

For the purpose of providing greater diversity of training or continuity of employment, any apprenticeship agreement made under this Chapter may be signed by a joint or non-joint committee instead of by an individual employer. In such a case, apprenticeship program standards shall expressly provide that the apprenticeship committee does not assume the obligation of an employer but agrees to use its best endeavors to procure employment and training for the apprentice with one or more employers who will accept full responsibility for all the terms and conditions of employment and training set forth in the agreement between the apprentice and the apprenticeship committee during the period of each employment.

Acts 2010, No. 791, §1; Acts 2014, No. 740, §1, eff. June 19, 2014.



RS 23:390 - Settlement of controversies or complaints

§390. Settlement of controversies or complaints

A. The provisions of this Chapter shall not be applicable to resolving any disputes regarding any category of prohibited discrimination provided for in Chapter 3-A of this Title, the Louisiana Employment Discrimination Law. Any cause of action related to prohibited discrimination shall be filed in the manner set forth in 29 C.F.R. Part 30 or applicable provisions of a State Plan for Equal Employment Opportunity in Apprenticeship adopted pursuant to 29 C.F.R. Part 30 and approved by the United States Department of Labor.

B.(1) Except for matters described in Subsection A of this Section, any disagreement arising under an apprenticeship agreement which cannot be adjusted locally and which is not covered by a collective bargaining agreement, may be submitted by an apprentice, or by the apprentice's authorized representative, within sixty days of the final local decision, to the Director of Apprenticeship, Louisiana Workforce Commission-Apprenticeship Division.

(2) Matters covered by a collective bargaining agreement are not to be reviewed pursuant to this Section. Complaint procedures for the settlement of complaints shall be conducted in accordance with the Louisiana Administrative Code, Title 40, Part 9, §309.

C. Upon the complaint of any interested person or upon his own initiative, the director of apprenticeship may investigate to determine if there has been a violation of the terms of an apprenticeship agreement made under this Chapter and hold hearings, inquiries, and other proceedings necessary to such investigations and determination. The director shall investigate programs only as necessary to establish compliance, and then only upon proper notice. The parties to such agreement shall be given a fair and impartial hearing, after reasonable notice thereof. All hearings, investigations, and determinations shall be made under authority of reasonable rules and procedure prescribed by the apprenticeship council, subject to the approval of the executive director.

D. The determination of the director of apprenticeship shall be filed with the executive director. If no appeal therefrom is filed with the executive director within twenty days after the date thereof, such determination shall become the order of the executive director. Any person aggrieved by any determination or action of the director may appeal therefrom to the executive director who shall hold a hearing thereon, after due notice to the interested parties. Orders and decisions of the executive director shall be prima facie lawful and reasonable if supported by reasonable and competent evidence. Any party to an apprenticeship agreement aggrieved by an order or decision of the executive director may appeal to the courts on questions of law. The decision of the executive director shall be conclusive if no appeal therefrom is filed within thirty days after the date of the order or decision.

E. No person shall institute any action for the enforcement of any apprenticeship agreement, or for damages for the breach thereof, unless all the administrative remedies provided in this Section have first been exhausted.

F. The provisions of this Section shall not be construed to preclude an apprentice from pursuing any remedy to address prohibited discrimination in employment which is otherwise available in any other Chapter of this Title, in any other Title of the Louisiana Revised Statutes of 1950, in federal law, or in any local ordinance.

Acts 1987, No. 623, §1; Acts 2010, No. 791, §1; Acts 2014, No. 740, §1, eff. June 19, 2014.



RS 23:391 - Limitation

§391. Limitation

Nothing in this Chapter or in any apprenticeship agreement approved pursuant to the provisions of this Chapter shall operate to invalidate any of the following:

(1) An apprenticeship provision in any collective bargaining agreement between employers and employees establishing higher apprenticeship standards.

(2) Any prohibition of employment discrimination contained in any Chapter of this Title, in any other Title of the Louisiana Revised Statutes of 1950, in federal law, or in any local ordinance.

(3) Any special provision affecting veterans, minorities, or women which is not otherwise prohibited by law, executive order, or authorized regulation, contained in the apprenticeship program standards, apprentice qualifications, the operation procedure for the program, or the apprenticeship agreement.

Acts 2014, No. 740, §1, eff. June 19, 2014; Acts 2016, No. 597, §1, eff. June 17, 2016.



RS 23:392 - Civil penalties

§392. Civil penalties

A.(1) Any person, including but not limited to any apprenticeship program sponsor or employer of a registered apprentice, shall be subject to a civil penalty of up to five hundred dollars for a violation of the provisions of any of the following:

(a) This Chapter.

(b) Approved program standards.

(c) An approved apprenticeship agreement.

(d) Any rules or regulations governing apprenticeship adopted pursuant to the authority contained in this Chapter.

(2) Reasonable litigation expenses may be awarded to the prevailing party of the adjudicatory hearing. "Reasonable litigation expenses" means any expenses, not exceeding seven thousand five hundred dollars, reasonably incurred in prosecuting, opposing, or contesting an agency action, including but not limited to attorney fees, stenographer fees, investigative fees and expenses, witness fees and expenses, and administrative costs.

B. Civil penalties may be imposed only by a ruling of the director of the office of workforce development pursuant to an adjudicatory hearing held in accordance with the Administrative Procedure Act.

C. Out of the civil penalties collected for violations of this Chapter, expenses incurred in enforcing the provisions of this Chapter may be paid by the commission.

D. The director of the office of workforce development may institute civil proceedings in the appropriate district court for the principal place of business of the employer to enforce his rulings or seek injunctive relief to restrain and prevent violations of the provisions of this Chapter or of the rules and regulations adopted under the provisions of this Chapter. The court shall award attorney fees and court costs to the prevailing party. In the event judgment is rendered in said court affirming the civil penalties assessed, the court shall also award to the office of workforce development judicial interest on said penalties from the date of such judgment until paid.

Acts 1988, No. 854, §1, eff. July 18, 1988; Acts 1993, No. 611, §1, eff. June 15, 1993; Acts 1997, No. 1114, §1, eff. July 14, 1997; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 2007, No. 113, §3; Acts 2010, No. 791, §1.



RS 23:481 - HEALTH AND SAFETY

CHAPTER 5. HEALTH AND SAFETY

PART I. DIVERS, TUNNEL AND CAISSON WORKERS

§481. Facilities for protection; duty to provide

All employers of divers, tunnel and caisson workers who work in compressed air, shall provide ample facilities to protect the health of such employees.



RS 23:482 - Physical examination of workers

§482. Physical examination of workers

No person shall be sent into any caisson, tunnel, or any compressed air chamber, or into the water in a diver's suit to perform labor, without having first been examined by a competent physician to determine his physical fitness. The employer, the employer's representative, foreman, or supervisor of the work to be done, shall see that this provision is complied with. These physical examinations shall be repeated every sixty days.



RS 23:483 - Equipment for decompression

§483. Equipment for decompression

Ample equipment for the decompression of men who work in compressed air chambers shall be maintained at the immediate scene of operation. The employer, his representative, and the supervisor or foreman of work, alike, shall see that these provisions are complied with. The decompression apparatus shall be in good condition and properly equipped with pressure gauges. At all such operations at least one competent person representing the employer shall be on hand at all times.



RS 23:484 - Shifts; maximum pressure

§484. Shifts; maximum pressure

The working time in any twenty-four hours shall be divided into two shifts under compressed air with an interval in open air. Persons who have not previously worked in compressed air shall work therein but one shift during the first twenty-four hours. No person shall be subjected to pressure exceeding fifty pounds except in emergency.



RS 23:485 - Maximum hours

§485. Maximum hours

The maximum total hours in twenty-four that one may work in compressed air shall be as follows:

Normal to a pressure of eighteen pounds per square inch, eight hours; eighteen pounds to twenty-six pounds, six hours; twenty-six pounds to thirty-three pounds, four hours; thirty-three pounds to thirty-eight pounds, three hours; thirty-eight pounds to forty-three pounds, two hours; forty-three pounds to forty-eight pounds, one and one-half hours; forty-eight pounds to fifty pounds, one hour.

The maximum hours that a workman may be kept in compressed air during a shift are as follows:

Normal to a pressure of eighteen pounds per square inch, eighteen pounds to twenty-six pounds, three hours; twenty-six pounds to thirty-three pounds, two hours; thirty-three pounds to thirty-eight pounds, one and one-half hours; thirty-eight pounds to forty-three pounds, one hour; forty-three pounds to forty-eight pounds, forty-five minutes; forty-eight pounds to fifty pounds, thirty minutes.



RS 23:486 - Minimum rest interval

§486. Minimum rest interval

The minimum rest interval in open air between shifts shall be:

Normal pressure to eighteen pounds per square inch, eighteen pounds to twenty-six pounds, one hour; twenty-six pounds to thirty-three pounds, two hours; thirty-three pounds to thirty-eight pounds, three hours; thirty-eight pounds to forty-three pounds, four hours; forty-three pounds to forty-eight pounds, five hours; forty-eight pounds to fifty pounds, six hours.



RS 23:487 - Rate of decompression

§487. Rate of decompression

The rate of decompression for a person working in compressed air shall be as follows:

(1) Where the air pressure is greater than normal and less than fifteen pounds per square inch, decompression shall be at the minimum rate of three pounds per minute.

(2) Where the air pressure is fifteen or over and less than twenty pounds to the square inch, the minimum rate of decompression shall be two pounds per minute.

(3) Where the air pressure is twenty pounds or over and less than thirty pounds to the square inch, decompression shall be at the minimum rate of three pounds every two minutes.

(4) Where the air pressure is thirty pounds or over per square inch, the minimum rate of decompression shall be a pound per minute.



RS 23:488 - Penalty for violations

§488. Penalty for violations

Whoever violates the provisions of this Part shall be fined not more than five thousand dollars or imprisoned not more than six months, or both.



RS 23:511 - Type-casting machines; exhaust fans and flues; penalties

PART II. AIR CIRCULATION AND FUMES

§511. Type-casting machines; exhaust fans and flues; penalties

All newspaper and printing concerns using three or more linotype or other type-casting machines, shall be required to install in the room or rooms in which the machines are operated, an exhaust fan or other device of sufficient capacity to keep pure air circulating and to expel the poisonous metal fumes arising from the machines.

They shall be required to install vent pipes on each machine running from the metal pot to a flue or other aperture leading to the outside of the building.

Whoever violates the provisions of this Section shall be fined not less than twenty-five dollars nor more than one hundred dollars, or imprisoned for not more than sixty days, or both. Every fifteen days during which the violation continues shall constitute a separate offense.



RS 23:531 - Assistant secretary of office of state fire marshal, code enforcement and building safety to make rules

PART III. REGULATIONS AFFECTING BOILERS

§531. Assistant secretary of office of state fire marshal, code enforcement and building safety to make rules

A. The assistant secretary of the office of state fire marshal, code enforcement and building safety of the Department of Public Safety and Corrections, hereinafter in this Chapter referred to as the assistant secretary, shall have the exclusive power to investigate, and to promulgate rules and regulations for the proper construction, installation, repair, use, operation, and safety of boilers in this state and to issue orders for the enforcement of such rules and regulations as well as any provisions of law affecting boilers.

B. The rules and regulations so formulated shall conform as nearly as practicable to the boiler construction code of the American Society of Mechanical Engineers (ASME). Boilers and pressure vessels requiring ASME Code stamping by the owner, user, or fabricator in shop or field fabrication, assembly, modification, or repair shall be inspected in accordance with the ASME Code and national board standards.

Amended by Acts 1975, No. 239, §1. Amended by Acts 1983, 1st Ex. Sess., No. 8, §1; Acts 1997, No. 1395, §1.



RS 23:532 - Adoption, amendment, or repeal of regulations; effective date

§532. Adoption, amendment, or repeal of regulations; effective date

A. Before any rule or regulation is adopted, amended, or repealed, a public hearing or opportunity to be heard thereon by the public shall be given, of which ten days' notice shall be given in one or more newspapers of general circulation in the state. Such rules and regulations shall become effective after publication in one or more newspapers of general circulation in the state, or at such later time as the assistant secretary may fix, and shall thereafter have the force and effect of law.

B. No rule, regulation or amendment thereto applying to the construction of new boilers, or raising the standards governing the method of construction of new boilers or the quality of material used in them, shall become effective to prevent the installation of such until six months after publication. Amended by Acts 1983, 1st Ex. Sess., No. 8, §1.



RS 23:533 - Printing of laws, rules, and regulations

§533. Printing of laws, rules, and regulations

The assistant secretary shall cause to be printed for distribution to the public, the text of this Part, rules and regulations, and any other matter he deems relevant and suitable, and shall furnish the same to any person upon application therefor. Amended by Acts 1983, 1st Ex. Sess., No. 8, §1.



RS 23:534 - Duties of assistant secretary

§534. Duties of assistant secretary

The assistant secretary shall:

(1) Employ and compensate, with the approval of the governor, inspectors and other assistants and employees as he may deem necessary for the exercise of the powers and the performance of the duties prescribed in this Part.

(2) Have free access for himself or authorized representatives to any premises in the state where a boiler is being constructed, installed, or operated, for the purpose of ascertaining whether such boiler is built, repaired, installed, or operated in accordance with the provisions of this Part.

(3) Prosecute all violators of the provisions of this Part.

(4) Issue, suspend, or revoke inspection certificates allowing boilers to be operated, as provided in this Part.

(5) Draw upon the state treasurer for funds necessary to meet any expense authorized by this Part which, in addition to the salaries of employees, shall include necessary traveling expenses and the expenses incident to the maintenance of any offices required in the state.

(6) Enforce the laws governing the use of boilers and to enforce the rules and regulations of the assistant secretary.

(7) Keep a complete record of the type, dimensions, age, condition, pressure allowed upon, location, and date of the last inspection, of all boilers to which this Part applies.

Amended by Acts 1983, 1st Ex. Sess., No. 8, §1; Acts 1997, No. 1395, §1.



RS 23:535 - Special inspectors

§535. Special inspectors

A. In addition to the personnel authorized by R.S. 23:534(1), the assistant secretary may, upon the request of any company authorized to insure against loss from explosion of boilers in this state, appoint the boiler inspectors of the said company as special inspectors, who shall serve at his pleasure, provided that each such inspector holds a certificate of competency as an inspector of boilers from the National Board of Boiler and Pressure Vessel Inspectors. These special inspectors shall receive no salary from nor shall any of their expenses be paid by the state. The continuance of a special inspector's appointment shall be conditioned upon his continuing in the employ of a boiler inspection and insurance company duly authorized as aforesaid, and upon his maintenance of the standards imposed by this Part. These special inspectors shall inspect all boilers insured by their respective companies, and the owners or users of such insured boilers shall be exempt from the payment of inspection fees required in R.S. 23:541. Each company employing such special inspectors shall, within thirty days following each annual internal inspection made by them, file a report of such inspection with the assistant secretary upon appropriate forms as promulgated by the American Society of Mechanical Engineers.

B. In addition to the personnel authorized by R.S. 23:534(1), the assistant secretary may, upon the request of director of safety and permits for the city of New Orleans, appoint boiler inspectors of the city of New Orleans as special inspectors, who shall serve at his pleasure, provided that each such inspector holds a certificate of competency as an inspector of boilers from the National Board of Boiler and Pressure Vessel Inspectors, or the equivalent if the national board refuses to certify local inspectors due to population limits. These special inspectors shall receive no salary from nor shall any of their expenses be paid by the state. The continuance of a special inspector's appointment shall be conditioned upon his continuing in the employ as a boiler inspector of the city of New Orleans duly authorized as aforesaid, and upon his maintenance of the standards imposed by this Part. These special inspectors shall inspect all boilers in the city of New Orleans, and the owners or users of such boilers shall be exempt from the payment of inspection fees required in R.S. 23:541. The director of safety and permits for the city of New Orleans shall, within thirty days following each annual internal inspection made by such special inspectors, file a report of such inspection with the assistant secretary upon appropriate forms as promulgated by the American Society of Mechanical Engineers.

C. The assistant secretary shall have the authority to:

(1) Revoke inspector recognition for cause and only after an administrative hearing.

(2) Monitor inspection activities by the special inspectors for the city of New Orleans.

(3) Follow up on overdue repair reports with the New Orleans inspection agency.

(4) Promulgate rules and regulations through the Administrative Procedure Act as may be deemed necessary for the implementation of the provisions of this Section.

Amended by Acts 1983, 1st Ex. Sess., No. 8, §1; Acts 1997, No. 1395, §1.



RS 23:536 - Annual inspection of boilers

§536. Annual inspection of boilers

A. Each power boiler and high-pressure, high temperature water boiler used or proposed to be used, except boilers exempt under R.S. 23:540 and except as otherwise provided in this Part, shall receive a certificate inspection annually which shall be an external inspection while the boiler is under normal operating conditions. Such boilers shall also be inspected internally where construction permits at about six months after each external inspection. Except as provided in Subsection B, no more than fourteen months shall elapse between internal inspections. However, any power boiler, the operation of which is an integral part of or necessary adjunct to other continuous operations, shall be inspected internally and issued certificates at such intervals as are permitted by planned or scheduled shutdown of the processing operation of five days or more in duration occurring after three years have elapsed since the last inspection of the boiler, but not exceeding five years between such intervals.

B. Upon the approval of the assistant secretary or his designated representative, the interval between internal inspections may be extended for a period not to exceed twenty-four months on stationary boilers provided: (1) continuous water treatment under competent and experienced supervision has been in effect since the last internal inspection for the purpose of controlling and limiting corrosion and deposits, (2) accurate and complete records are available showing that since the last internal inspection samples of boiler water have been taken at regular intervals not greater than twenty-four hours of operation and that the water condition in the boiler is satisfactorily controlled, (3) accurate and complete records are available showing the dates, if any such boiler has been out of service and the reasons therefor since the last internal inspection, and such records shall include the nature of all repairs to the boiler, the reasons why such repairs were necessary and by whom the repairs were made, and (4) the last internal and current external inspection of the boiler indicates the inspection period may be safely extended. When such an extended period between internal inspections has been approved by the assistant secretary or his designated representative, as outlined in this Section, a new certificate of operation shall be issued for that extended period of operation, and the inspection certificate fees shall be double the annual fees provided by law.

C.(1) Low pressure boilers shall receive a certificate inspection biennially.

(a) Steam or vapor boilers shall have an external inspection and an internal inspection every two years where construction permits;

(b) Hot water heating and hot water supply boilers shall have an external certificate inspection every two years and where construction permits, an internal inspection at the discretion of the inspector; and

(c) Potable water boilers shall have an external certificate inspection every two years.

(2) Inspections shall include the functions of all controls and devices. If at any time a hydrostatic test is deemed necessary to determine the safety of a boiler, the test shall be made at the discretion of the assistant secretary or his designated representative.

Amended by Acts 1966, No. 249, §1. Acts 1983, 1st Ex. Sess., No. 8, §1; Acts 1986, No. 736, §1, eff. Jan. 1, 1987; Acts 1995, No. 43, §1.



RS 23:537 - Certificates of inspection; fees; issuance and suspension

§537. Certificates of inspection; fees; issuance and suspension

A.(1) If, upon inspection, a boiler is found to be suitable and to conform to the rules and regulations of the assistant secretary, he shall issue to the owner or user thereof an inspection certificate specifying the maximum pressure which the boiler may be allowed to carry.

(2) A fee of twenty dollars shall be charged by the assistant secretary for the issuance of each inspection certificate, which shall be valid for not more than fourteen months from its date. A fee of forty dollars shall be charged for a certificate issued relative to an extension of internal inspection, and when inspection frequencies may be extended to two years for certain boilers. A fee of two hundred dollars shall be charged by the assistant secretary for the issuance of each inspection certificate valid for a time period not to exceed five years as permitted by R.S. 23:536(A).

(3) The inspection certificate shall be posted under glass in the room containing the boiler. In the case of a potable boiler, the certificate shall likewise be posted in a metal container fastened to a machine or tool box accompanying the boiler. No inspection certificate issued for a boiler inspected by a special inspector shall be valid after the boiler for which it was issued ceases to be insured by an authorized insurance company.

B. The assistant secretary or his representative may at any time suspend an inspection certificate when, in his opinion, the boiler for which it was issued cannot continue to be operated without menace to the public safety, or when the boiler does not comply with the rules issued hereunder. The suspension of an inspection certificate shall continue in effect until the boiler has been made to conform to the rules and regulations of the assistant secretary governing the use of boilers, and until the inspection certificate has been reinstated.

C. The boiler inspection certificate fee provided for in this Section is intended to cover the cost of the issuance of the said certificates and the same shall be retained and disbursed by the assistant secretary.

Amended by Acts 1966, No. 258, §1; Acts 1968, No. 436, §1; Acts 1980, No. 485, §1; Acts 1983, 1st Ex. Sess., No. 8, §1; Acts 1986, No. 1011, §1; Acts 1995, No. 43, §1; Acts 2000, 1st Ex. Sess., No. 90, §1.



RS 23:538 - Operation of boiler without inspection certificate; penalty

§538. Operation of boiler without inspection certificate; penalty

The operation of a boiler without an inspection certificate, or at a pressure exceeding that specified in such inspection certificate shall constitute a misdemeanor on the part of the owner, user or operator thereof punishable by a fine of not less than twenty-five dollars nor more than five hundred dollars, or imprisonment for not less than ten days, nor more than ninety days, or both. Each day of such unlawful operation shall constitute a separate offense.



RS 23:539 - Installation of boilers

§539. Installation of boilers

A. No boiler shall be installed after six months from the date upon which the rules and regulations formulated by the assistant secretary governing new installations shall have become effective, unless the boiler conforms to such rules and regulations.

B. All boilers installed and ready for use, or being used, before the six months shall have elapsed, shall be made to conform to the rules and regulations of the assistant secretary governing existing installations, and the formulas therein prescribed shall be used in determining the maximum allowable working pressure therefor.

C. All boilers to be installed after six months from the date upon which the rules and regulations of the assistant secretary shall become effective, shall be inspected during construction by an inspector authorized to inspect boilers in this state or, if constructed outside the state, by an inspector holding a certificate from the National Board of Boiler and Pressure Vessel Inspectors, or a certificate of authority from the assistant secretary, which may be issued by him to any inspector who holds a certificate of authority to inspect boilers from a state which has adopted boiler rules that require standards of construction and operation substantially equal to those of this state.

Amended by Acts 1983, 1st Ex. Sess., No. 8, §1.



RS 23:540 - Exemptions from provisions

§540. Exemptions from provisions

A. The provisions of this Part shall not be construed as in any way preventing the use or sale of boilers which have been installed or in use in this state prior to July 7, 1938, and which have been made to conform to the rules and regulations of the assistant secretary governing existing installations, as provided in R.S. 23:539.

B. The provisions of this Part are not applicable to any of the following:

(1) Boilers subject to inspection by any department or agency of the federal government.

(2) Air tanks located on vehicles used for transporting passengers or freight.

(3) Boilers of steam fire engines brought into the state for temporary use in times of emergency.

(4) Portable boilers used for agricultural purposes only.

(5) Steam heating boilers carrying not more than fifteen pounds pressure.

(6) Potable water boilers below one hundred twenty gallon capacity and less than two hundred thousand BTUs (British Thermal Units).

(7) Hot water heating and supply boilers used exclusively for noncommercial purposes located in any private home.

(8) Boilers located in any private home.

Amended by Acts 1983, 1st Ex. Sess., No. 8, §1; Acts 1997, No. 1395, §1; Acts 2016, No. 574, §1.



RS 23:541 - Fees for inspection

§541. Fees for inspection

A. The owner or user of a boiler required by this Part to be inspected by the assistant secretary or his representative shall pay to the assistant secretary an inspection fee based on the following schedule:

(1)      Potable-water boilers                 $ 15.00

(2)      Heating boilers                           $ 35.00

(3)      Power boilers

External                   Internal

(a)   100 sq. ft. or less

heating surface                  $ 20.00                    $   50.00

(b)   Over 100 sq. ft. and

not exceeding 1000

sq. ft. heating surface        $ 35.00                   $   75.00

(c)   Over 1000 sq. ft.

heating surface                  $ 70.00                   $ 150.00

(4)      Electric boilers                           $ 30.00                   $   50.00

(5)      Coil-type steam generators        $ 50.00

(6)      Special inspections

(a)   $300.00 and expenses

for up to one-half day        $ 250.00*

(b)   $600.00 and expenses

for one day                         $ 500.00*

(7)      Quality control program

reviews

(a)   Boiler and pressure vessel

manufacturers and repair

organizations

(1)         $250.00 and expenses

for up to one-half day

(2)         $400.00 and expenses

for one day

(b)   Safety valve assembly and

repair organizations

(1)         $250.00 and expenses

for up to one-half day

(2)         $400.00 and expenses

for one day

(8)      Nuclear surveys

(a)$250.00 and expenses for up to

one-half day

(b)$500.00 and expenses for one day

B. Failure to pay any of the inspection fees herein provided within thirty days from the date of the inspection will subject the owner or user, or the person requesting the special inspection, as the case may be, to a penalty of twenty-five per centum of the original amount of the inspection fee.

C. The fees for inspection provided for in this Section are intended to defray the cost of employment of boiler and pressure vessel inspectors and the same shall be retained and disbursed by the assistant secretary for this purpose.

D. Any provision herein contained or in other laws to the contrary notwithstanding, the provisions of this Section shall not be applicable to commercial potable-water boilers of fifty gallon capacity or less.

E. The manufacturer of a boiler or pressure vessel required by this Part to be inspected shall pay to the assistant secretary an inspection fee for the ASME, or National Board of Boiler and Pressure Vessel Inspectors "Shop Reviews for Certificate of Authorization", or both, in the amount of one thousand five hundred dollars per location review.

Amended by Acts 1968, No. 437, §1; Acts 1975, No. 240, §1; Acts 1980, No. 446, §1; Acts 1983, 1st Ex. Sess., No. 8, §1; Acts 1986, No. 1011, §1; Acts 1999, No. 346, §1, eff. June 16, 1999; Acts 2000, 1st Ex. Sess., No. 90, §1.

*As appears in enrolled bill.



RS 23:542 - Fidelity bonds of employees

§542. Fidelity bonds of employees

The assistant secretary may in his discretion require any employee to furnish a bond conditioned upon the faithful performance of his duties and upon a true account of moneys handled by him. The cost of these bonds shall be paid by the assistant secretary as a necessary administrative expense.

Amended by Acts 1983, 1st Ex. Sess., No. 8, §1.



RS 23:543 - Installation, moving, or reinstallation of power boilers, steam heating, or hot water boilers; licensing; examination; fees

§543. Installation, moving, or reinstallation of power boilers, steam heating, or hot water boilers; licensing; examination; fees

A. Every person, firm, or corporation engaged in the installation, moving, or reinstallation of power boilers, steam heating, or hot water heating boilers in this state shall be licensed by the assistant secretary to perform such work. Each such person, firm, or corporation shall be required to have a single license and shall not be required to license individual employees.

B. The annual license fee shall be seventy-five dollars payable prior to issuance of such license, and on or before January thirty-first of each year.

C. Every person, firm, or corporation engaged in the installation of power boilers, steam heating, or hot water heating boilers shall, before a license is issued by the assistant secretary, pass a written examination administered by the chief boiler inspector. Each such person, firm, or corporation shall be required to have a single license and shall not be required to license individual employees.

D. The fee for this examination shall be fifty dollars, payable at the time of examination.

Acts 1988, No. 382, §1; Acts 1997, No. 1395, §1; Acts 2000, 1st Ex. Sess., No. 90, §1.



RS 23:544 - Application for installation, moving, or reinstallation of a boiler, except in New Orleans; fee

§544. Application for installation, moving, or reinstallation of a boiler, except in New Orleans; fee

A. When any boiler in this state, the city of New Orleans excepted, is to be installed, moved, or reinstalled, the installer must be licensed by the assistant secretary to perform such work and shall submit an application to the chief boiler inspector. The application shall list the location of the boiler, the date installation is to be completed, the trade name of the boiler, the type of boiler, and the manufacturer's and National Board's identifying number.

B. This application for permit to install, move, or reinstall a boiler shall be accompanied by a permit fee of twenty-five dollars.

Acts 1988, No. 382, §1; Acts 1997, No. 1395, §1; Acts 2000, 1st Ex. Sess., No. 90, §1.



RS 23:545 - Penalties

§545. Penalties

No boiler in this state, the city of New Orleans excepted, shall be installed, moved, or reinstalled without a permit issued to a licensed person by a chief boiler inspector. Whoever fails to comply with the provisions of R.S. 23:543 and 544 shall be fined not more than one thousand dollars or imprisoned for not more than one year, or both. Each violation hereunder shall constitute a separate offense.

Acts 1988, No. 382, §1.



RS 23:546 - Disposition of fees

§546. Disposition of fees

All fees collected pursuant to R.S. 23:537, 541, 543, and 544 shall be used exclusively for the operation and maintenance of the boiler section within the office of the state fire marshal, code enforcement and building safety.

Acts 2000, 1st Ex. Sess., No. 90, §1.



RS 23:631 - Discharge or resignation of employees; payment after termination of employment

CHAPTER 6. PAYMENT OF EMPLOYEES

§631. Discharge or resignation of employees; payment after termination of employment

A.(1)(a) Upon the discharge of any laborer or other employee of any kind whatever, it shall be the duty of the person employing such laborer or other employee to pay the amount then due under the terms of employment, whether the employment is by the hour, day, week, or month, on or before the next regular payday or no later than fifteen days following the date of discharge, whichever occurs first.

(b) Upon the resignation of any laborer or other employee of any kind whatever, it shall be the duty of the person employing such laborer or other employee to pay the amount then due under the terms of employment, whether the employment is by the hour, day, week, or month, on or before the next regular payday for the pay cycle during which the employee was working at the time of separation or no later than fifteen days following the date of resignation, whichever occurs first.

(2) Payment shall be made at the place and in the manner which has been customary during the employment, except that payment may be made via United States mail to the laborer or other employee, provided postage has been prepaid and the envelope properly addressed with the employee's or laborer's current address as shown in the employer's records. In the event payment is made by mail the employer shall be deemed to have made such payment when it is mailed. The timeliness of the mailing may be shown by an official United States postmark or other official documentation from the United States Postal Service.

(3) The provisions of this Subsection shall not apply when there is a collective bargaining agreement between the employer and the laborer or other employee which provides otherwise.

B. In the event of a dispute as to the amount due under this Section, the employer shall pay the undisputed portion of the amount due as provided for in Subsection A of this Section. The employee shall have the right to file an action to enforce such a wage claim and proceed pursuant to Code of Civil Procedure Article 2592.

C. With respect to interstate common carriers by rail, a legal holiday shall not be considered in computing the fifteen-day period provided for in Subsection A of this Section.

D.(1) For purposes of this Section, vacation pay will be considered an amount then due only if, in accordance with the stated vacation policy of the person employing such laborer or other employee, both of the following apply:

(a) The laborer or other employee is deemed eligible for and has accrued the right to take vacation time with pay.

(b) The laborer or other employee has not taken or been compensated for the vacation time as of the date of the discharge or resignation.

(2) The provisions of this Subsection shall not be interpreted to allow the forfeiture of any vacation pay actually earned by an employee pursuant to the employer's policy.

Amended by Acts 1977, No. 317, §1; Acts 1988, No. 602, §1; Acts 1995, No. 325, §1; Acts 1997, No. 56, §1; Acts 2001, No. 1171, §1; Acts 2003, No. 699, §1.



RS 23:632 - Liability of employer for failure to pay; attorney fees; good-faith exception

§632. Liability of employer for failure to pay; attorney fees; good-faith exception

A. Except as provided for in Subsection B of this Section, any employer who fails or refuses to comply with the provisions of R.S. 23:631 shall be liable to the employee either for ninety days wages at the employee's daily rate of pay, or else for full wages from the time the employee's demand for payment is made until the employer shall pay or tender the amount of unpaid wages due to such employee, whichever is the lesser amount of penalty wages.

B. When the court finds that an employer’s dispute over the amount of wages due was in good faith, but the employer is subsequently found by the court to owe the amount in dispute, the employer shall be liable only for the amount of wages in dispute plus judicial interest incurred from the date that the suit is filed. If the court determines that the employer’s failure or refusal to pay the amount of wages owed was not in good faith, then the employer shall be subject to the penalty provided for in Subsection A of this Section.

C. Reasonable attorney fees shall be allowed the laborer or employee by the court which shall be taxed as costs to be paid by the employer, in the event a well-founded suit for any unpaid wages whatsoever be filed by the laborer or employee after three days shall have elapsed from time of making the first demand following discharge or resignation.

Amended by Acts 1964, No. 422, §1; Acts 1977, No. 317, §1; Acts 2014, No. 750, §1.



RS 23:633 - Payment twice monthly for certain occupations; penalty for violations

§633. Payment twice monthly for certain occupations; penalty for violations

A. It shall be the duty of each employer subject to this Section to inform his employees at the time of hire what wages they will be paid, the method in which they will be paid and the frequency of payment along with any subsequent changes thereto. Except as provided under Subsection B of this Section, any employer that fails to designate paydays must pay his employees on the first and sixteenth days of the month or as near as is practicable to those days.

B. Every person, engaged in manufacturing of any kind, or engaged in boring for oil and in mining operations, employing ten or more employees, and every public service corporation, shall make full payment to employees for services performed no less than twice during each calendar month, which paydays shall be two weeks apart as near as is practicable, and such payment or settlement shall include all amounts due for labor or services performed during any such payroll period and shall be payable no later than the payday at the conclusion of the next payroll period, provided that, except in cases of public service corporations, this Section shall not apply to the clerical force or to salesmen.

C. For purposes of this Section, the term "employee" does not include any individual employed in a bona fide executive, administrative, supervisory, or professional capacity or any employee considered exempt pursuant to the federal Fair Labor Standards Act.

D. Employers shall post, in the same location where they post other employee notices required by state or federal laws, a notice provided by the Louisiana Workforce Commission that states, as follows:

"Your employer has a duty to inform you at the time of your hire what your wage rate will be, how often you will be paid and how you will be paid, and of any subsequent changes thereto. If your employer should, for reasons within his control, fail to pay you according to that agreement, you must first lodge a complaint with him. If no action is taken to resolve your complaint, you may report the violation to the office of workforce development within the Louisiana Workforce Commission."

E. Whoever violates Subsection A or B of this Section shall be fined not less than twenty-five dollars nor more than two hundred fifty dollars for each day's violation. A second such violation may, in addition to such fines, subject a person to imprisonment of not less than ten days.

Acts 1990, No. 126, §1, eff. July 1, 1990; Acts 2004, No. 601, §1; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2014, No. 417, §1.



RS 23:634 - Contract forfeiting wages on discharge unlawful

§634. Contract forfeiting wages on discharge unlawful

A. No person, acting either for himself or as agent or otherwise, shall require any of his employees to sign contracts by which the employees shall forfeit their wages if discharged before the contract is completed or if the employees resign their employment before the contract is completed; but in all such cases the employees shall be entitled to the wages actually earned up to the time of their discharge or resignation.

B. Nothing in Subsection A of this Section or in R.S. 23:631(A) shall prohibit an employer from requiring an applicant for employment who becomes an employee or an employee, provided the employee is compensated at a rate equivalent to not less than one dollar above the existing federal minimum wage and is not a part-time or seasonal employee as defined in R.S. 23:1021, to sign a contract providing that the costs of such individual's preemployment medical examination or drug test may be withheld from his wages if he resigns within ninety working days from his first day of work, and, upon resignation, withholding such costs, unless such resignation is attributable to a substantial change made to the employment by the employer as applied in the Louisiana Employment Security Law.

Acts 1997, No. 1398, §1.



RS 23:635 - Assessment of fines against employees unlawful; exceptions

§635. Assessment of fines against employees unlawful; exceptions

No person, acting either for himself or as agent or otherwise, shall assess any fines against his employees or deduct any sum as fines from their wages. This Section shall not apply in cases where the employees wilfully or negligently damage goods or works, or in cases where the employees wilfully or negligently damage or break the property of the employer, or in cases where the employee is convicted or has pled guilty to the crime of theft of employer funds, but in such cases the fines shall not exceed the actual damage done.

Acts 2001, No. 768, §1.



RS 23:636 - Penalty for violations

§636. Penalty for violations

Whoever violates the provisions of R.S. 23:634 or R.S. 23:635, shall be fined not less than twenty-five dollars nor more than one hundred dollars, or imprisoned for not less than thirty days nor more than three months.



RS 23:637 - Non-resident plantation owners; suits against for wages, etc.; venue; service of citation

§637. Non-resident plantation owners; suits against for wages, etc.; venue; service of citation

Mechanics, laborers and others doing work on plantations of non-resident proprietors may institute suit for recovery of their wages, labor, work or portion of the crop, as the case may be, against the non-resident proprietors of the plantations in the parish in which the labor or work was done and performed.

In all such cases it shall only be necessary to make service of the copy of citation and petition upon the agent, overseer, manager or other person having the control, management, or administration of the plantation, and in the employ of the non-resident proprietor.



RS 23:638 - Payment under retirement or other benefit plans; discharge of insurer, trustee or employee

§638. Payment under retirement or other benefit plans; discharge of insurer, trustee or employee

A. Whenever payment or refund is made to any employee, former employee or his beneficiary or estate pursuant to a written retirement, death or other employee benefit plan or savings plan, the payment or refund shall fully discharge the employer and any trustee or insurance company making payment or refund from all adverse claims thereto unless, before the payment or refund is made, the employer or former employer, where the payment is made by the employer or former employer, has received at its principal place of business within this state, written notice by or on behalf of some other person claiming to be entitled to the payment or refund or some part thereof or where a trustee or insurance company is making the payment, such notice has been delivered by the employer to the home office of the trustee or insurance company or has otherwise been received by the parties. In the event the employee is deceased and a judgment of possession has been entered in the succession, payment of money, or portions thereof, pursuant to the terms of the judgment of possession shall likewise fully protect the employer and any trustee or insurance company making such payment unless before the payment is made written notice of an adverse claim is received as provided herein.

B. Nothing contained in this Section shall affect any claim or right to or on any such payment or refund or part thereof as between all persons other than the employer and the trustee or insurance company making a payment or refund.

Acts 1954, No. 367, §§1, 2. Amended by Acts 1960, No. 58, §1; Acts 1966, No. 274, §1; Acts 2010, No. 175, §3.



RS 23:639 - Venue in suits for past wages

§639. Venue in suits for past wages

In addition to all other locations and courts in which such suit may be appropriate, workmen, laborers, clerks, and all other employees may sue their employers or hirers for any wages or salary due and owing in the district court of the parish where the work was performed.

Added by Acts 1960, No. 348, §1.



RS 23:640 - Fringe benefits payable under collective bargaining agreements

§640. Fringe benefits payable under collective bargaining agreements

Any and all amounts payable by employers under collective bargaining agreements with any labor organization for vacation, health and welfare, pension, apprenticeship and training, supplemental unemployment benefits, or any other fringe benefits considered as wages by the executive director in determining prevailing wage rates shall be considered and treated as wages due by employers under R.S. 23:631-23:639 and employers shall be obligated to pay the said amounts to the trust funds, trustees, or other obligees to whom such payments shall be due and owing in the same manner and subject to the same penalties for nonpayment and the same provisions as to collection and enforcement by the said obligees as apply to ordinary wages under R.S. 23:631-23:639.

Added by Acts 1966, No. 536, §1; Acts 2008, No. 743, §7.



RS 23:641 - Liability of publishers; employing agents' failure to pay wages or commissions of door to door solicitors

§641. Liability of publishers; employing agents' failure to pay wages or commissions of door to door solicitors

Upon proof that any distributor, wholesaler or local agent has failed in an obligation to tender payment in the form of wages or commissions to any door to door solicitor engaged for the purpose of selling magazines or periodicals or selling subscriptions to magazines or periodicals, such obligation shall become the responsibility of the publisher of the periodical or magazine being sold, jointly and in solido with that of his agent.

Added by Acts 1966, No. 541, §1.



RS 23:642 - Setting minimum wage or employee benefits; prohibited

§642. Setting minimum wage or employee benefits; prohibited

A.(1) The Legislature of Louisiana finds that economic stability and growth are among the most important factors affecting the general welfare of the people of this state and are, therefore, among its own most important responsibilities. Economic stability and growth contribute to the standard of living enjoyed by citizens as employment and income are both dependent on the ability and willingness of businesses to operate in the state.

(2) The legislature further finds that wages and employee benefits comprise the most significant expense of operating a business. It also recognizes that neither potential employees nor business patrons are likely to restrict themselves to employment opportunities or goods and services providers in any particular parish or municipality. Consequently, local variation in legally required minimum wage rates or mandatory, minimum number of vacation or sick leave days would threaten many businesses with a loss of employees to areas which require a higher minimum wage rate and many other businesses with the loss of patrons to areas which allow for a lower wage rate and more or less vacation or sick leave days. The net effect of this situation would be detrimental to the business environment of the state and to the citizens, businesses, and governments of the various local jurisdictions as well as the local labor market.

(3) The legislature concludes from these findings that, in order for a business to remain competitive and yet to attract and retain the highest possible caliber of employees, and thereby to remain sound, an enterprise must work in a uniform environment with respect to minimum wage rates and mandatory, minimum number of vacation or sick leave days. The net impact of local variation in mandated wages and mandatory, minimum number of vacation or sick leave days would be economic instability and decline and a decrease in the standard of living for the citizens of the state. Consequently, decisions regarding minimum wage and employee benefit policy must be made by the state so that consistency in the wage market is preserved.

B. Therefore, pursuant to the police powers ultimately reserved to the state by Article VI, Section 9 of the Constitution of Louisiana, no local governmental subdivision shall establish a mandatory, minimum number of vacation or sick leave days, whether paid or unpaid, or a minimum wage rate which a private employer would be required to pay or grant employees.

Acts 1997, No. 317, §1; Acts 2012, No. 667, §1.



RS 23:651 - Definitions

§651. Definitions

(1) "Plan" shall mean any arrangement, agreement, contract, plan, system or trust whereby a participant acquires an enforceable right to retirement income or other compensation where payment is deferred until the termination of employment or thereafter, regardless of the method of calculating the amount of plan benefits or the mode of their distribution. Included in this definition are plans which provide pension, retirement, disability or death benefits and deferred compensation by employment, agency, trade union, stock bonus, stock ownership, stock option and profit sharing plans. The term plan shall also include employee pension benefit plans as defined by Section 3(2) of the Employee Retirement Income Security Act of 1974, Public Law 93-406, 88 Stat. 829.

(2) "Benefit" shall mean anything of value payable or distributable to a participant, his spouse, a beneficiary, to a participant's estate or to any other person pursuant to the terms of the plan.

(3) "Beneficiary" shall mean any person, including the participant, entitled to receive benefits under a plan.

(4) "Participant" shall mean an employee or other person entitled to participate and participating or formerly participating in a plan.

(5) "Designation form" shall mean any document by which a plan permits a participant to name a beneficiary to receive plan benefits.

Added by Acts 1976, No. 494, §1.



RS 23:652 - Designation form

§652. Designation form

(1) Any designation form permitted by a plan shall be valid for the purpose of naming a beneficiary, or selecting the mode of payment of plan benefits, or both.

(2) A designation form need not be in testamentary form, nor authentic form, nor in any form other than that permitted or required by the plan.

(3) As is provided by R.S. 23:638, benefits may be paid in reliance on a properly executed designation form until the payor receives notice of an adverse claim.

(4) The designation form shall remain in effect until revoked, terminated, amended or modified as provided by the plan. Unless otherwise specifically provided by the plan, a designation form is not deemed revoked, invalidated or otherwise affected by any act or occurrence which would have the effect of revoking, invalidating or otherwise affecting a will.

Added by Acts 1976, No. 494, §1.



RS 23:653 - Application

§653. Application

The provisions of R.S. 23:651, R.S. 23:652, and R.S. 23:653 shall apply to designation forms executed before, on, or after the effective date, and does not invalidate any designation form executed prior to the effective date.

Added by Acts 1976, No. 494, §1.



RS 23:661 - Short title; citation

CHAPTER 6-A. LOUISIANA EQUAL PAY FOR WOMEN ACT

§661. Short title; citation

This Chapter shall be known and may be cited as the "Louisiana Equal Pay for Women Act".

Acts 2013, No. 374, §1.



RS 23:662 - Declaration of public policy

§662. Declaration of public policy

The public policy of this state is that a woman who performs public service for the state is entitled to be paid the same compensation for her service as is paid to a man who performs the same kind, grade and quality of service, and a distinction in compensation may not be made because of sex.

Acts 2013, No. 374, §1.



RS 23:663 - Definitions

§663. Definitions

As used in this Chapter, the following terms shall have the definitions ascribed in this Section unless the context indicates otherwise:

(1) "Commission" means the Louisiana Commission on Human Rights.

(2) "Employee" means any female individual who is employed to work forty or more hours a week and who is employed by the employer.

(3) "Employer" means any department, office, division, agency, commission, board, committee or other organizational unit of the state.

Acts 2013, No. 374, §1.



RS 23:664 - Prohibited acts

§664. Prohibited acts

A. No employer may discriminate against an employee on the basis of sex by paying wages to an employee at a rate less than that paid within the same agency to another employee of a different sex for the same or substantially similar work on jobs in which the employee's performance requires equal skill, effort, education, and responsibility and that are performed under similar working conditions including time worked in the position.

B. Nothing in Subsection A of this Section shall prohibit the payment of different wage rates to employees when such payment is made pursuant to any of the following:

(1) A seniority system.

(2) A merit system.

(3) A system that measures earnings by quantity or quality of production.

(4) A differential based on a bona fide factor other than sex, including but not limited to education, training, or experience, provided that both:

(a) The employer demonstrates that such factor is related to the job position in question.

(b) No alternative employment practice would serve the same legitimate business purpose without producing such a differential.

C. An employer who is paying wages in violation of this Chapter may not, in order to comply with this Chapter, reduce the wages of any other employee.

D. It shall be unlawful for an employer to interfere with, restrain, or deny the exercise of, or attempt to exercise, any right provided under this Chapter. It shall be unlawful for any employer to discriminate, retaliate, or take any adverse employment action, including but not limited to termination or in any other manner discriminate against any employee for inquiring about, disclosing, comparing, or otherwise discussing the employee's wages or the wages of any other employee, or aiding or encouraging any other employee to exercise his or her rights under this Chapter.

E. It shall be unlawful for an employer subject to this Chapter to discriminate, retaliate, or take any adverse employment action, including but not limited to termination against an employee because, in exercising or attempting to exercise the employee's rights under this Chapter, such employee:

(1) Has filed any complaint or has instituted or caused to be instituted any proceeding to enforce the employee's rights under this Chapter.

(2) Has provided or will provide any information in connection with any inquiry or proceeding relating to any right afforded to an employee pursuant to this Chapter.

(3) Has testified or will testify in any inquiry or proceeding relating to any right afforded to an employee pursuant to this Chapter.

Acts 2013, No. 374, §1.



RS 23:665 - Complaint procedure

§665. Complaint procedure

A. An employee who in good faith believes that her employer is in violation of this Chapter shall submit written notice of the alleged violation to the employer. An employer who receives such written notice from an employee shall have sixty days from receipt of the notice to investigate the matter and remedy any violation of this Chapter. If an employer remedies the violation in a manner that complies with the statute and within the time provided herein, the employee may not bring any action against the employer pursuant to this Chapter except as provided in Subsections B and C of this Section.

B. If an employer fails to resolve the dispute to the satisfaction of such employee within the time provided herein, the employee may file a complaint with the commission requesting an investigation of the complaint pursuant to R.S. 51:2257.

C. If the commission finds evidence of discriminatory, retaliatory or other adverse employment action on the part of the employer in violation of this Chapter but is unable to resolve or mediate the dispute, or fails to render a decision as to the dispute, or issues a finding of no discrimination on the part of the employer, the employee may institute a civil suit in the Nineteenth Judicial District Court.

Acts 2013, No. 374, §1; Acts 2014, No. 702, §1.



RS 23:666 - Damages

§666. Damages

A. An employer who violates the provisions of this Chapter shall be liable to the affected employees in the amount of the employee's unpaid wages and reasonable attorney fees and costs.

B. The award of monetary relief shall be limited to those violations which have occurred within a thirty-six-month period prior to the employee's written notice to the employer, as required in R.S. 23:665(A).

C. In cases where suit is filed in the district court, no monetary relief may be awarded the employee for losses incurred between the date that the district court rendered its final judgment and the date upon which all appeals of that judgment have been exhausted.

D. Interim earnings by the employee discriminated against shall operate to reduce the monetary relief otherwise allowable under this Chapter.

E. Nothing in this Chapter prevents the settlement of a claim by agreement of the employer and employee for a lesser amount than the employee alleges the employee is due.

F. An employee found by a court to have brought a frivolous claim under this Chapter shall be held liable to the employer or any agent of the employer who was named a defendant in the suit, or both, for reasonable damages, reasonable attorney fees, and court costs incurred as a result of the claim.

Acts 2013, No. 374, §1.



RS 23:667 - Limitation of actions

§667. Limitation of actions

A. Any action filed in the Nineteenth Judicial District Court to recover unpaid wages or any other form of relief for a violation of this Chapter shall be commenced within one year of the date that an employee is aware or should have been aware that the employee's employer is in violation of this Chapter.

B. This one-year prescriptive period shall be suspended during the sixty-day period allowed the employer by this Chapter to respond to the employee's written notice, during the pendency of any administrative review or investigation of the employee's claim by the Louisiana Commission on Human Rights or the United States Equal Employment Opportunity Commission, or both.

Acts 2013, No. 374, §1; Acts 2014, No. 702, §1.



RS 23:668 - Records to be kept by employers

§668. Records to be kept by employers

An employer subject to this Chapter shall create and preserve records reflecting the name, address, and position of each employee, and all wages paid to each employee. These records shall be preserved for a period of not less than three years from the employee's last date of employment with the employer.

Acts 2013, No. 374, §1.



RS 23:669 - Supplemental application

§669. Supplemental application

This Chapter is supplemental and is not intended to supercede any provision provided for in Chapter 3-A of this Title, the "Louisiana Employment Discrimination Act", which prohibits discrimination based upon sex regardless of whether the employer is a state entity, a private business, or other employer.

Acts 2013, No. 374, §1.



RS 23:691 - LOANS

CHAPTER 7. LOANS

PART I. LOANS BY EMPLOYERS

§691. Maximum interest rate; penalty for violations

No person shall, whether for his own account or for that of any other person, advance money to any one of his employees at a greater rate of interest than eight percent per annum. This provision shall not apply to financial institutions that are subject to R.S. 6:289. Whoever violates the provisions of this Section shall be fined not less than twenty-five dollars nor more than one hundred dollars or imprisoned for not more than three months, or both.

Acts 2001, No. 814, §1.



RS 23:731 - Assignment of earnings

PART II. LOANS ON WAGE OR SALARY ASSIGNMENT

§731. Assignment of earnings

A. A voluntary sale, transfer, or assignment of earnings executed by a person is not enforceable against his employer unless the employer consents thereto in writing. However, if the sale, transfer, or assignment is for the purpose of fulfilling a current or past due support obligation, or both, upon written notice by personal or domiciliary service or by registered or certified mail it shall be enforceable against a present or future employer without the employer's consent thereto.

B. Should there be a prior judgment, decree, order, or sentence of court, or a sale, transfer, or assignment against the person's earnings, upon written notice of that fact given by the employer, it shall become the duty of the party seeking to enforce the subsequent support obligation to obtain a ranking of the respective obligations from the appropriate court to insure that the maximum deduction from earnings will not be exceeded.

C. No person shall be discharged from employment nor denied employment because of a voluntary assignment or a single garnishment of earnings. Any person so discharged shall have a right to reinstatement and back pay, but shall not have a right to damages. Any person denied employment solely because of a voluntary assignment or garnishment of wages shall have a right to reasonable damages. A person may, however, be discharged from employment if his earnings are subjected to three or more garnishments for unrelated debts in a two year period, but no garnishment resulting from an accident or illness causing a person to miss ten or more consecutive days at work shall be considered for purpose of this provision.

Added by Acts 1952, No. 135, §1. Amended by Acts 1981, No. 812, §6, eff. Aug. 2, 1981; Acts 1981, Ex.Sess., No. 36, §9, eff. Nov. 19, 1981; Acts 1982, No. 536, §1; Acts 1983, No. 204, §1.



RS 23:821 - LABOR ORGANIZATIONS, AND LABOR DISPUTES

CHAPTER 8. LABOR ORGANIZATIONS, AND LABOR DISPUTES

PART I. GENERAL PROVISIONS

§821. Definitions

When used in Parts I and II of this Chapter, and for the purposes thereof:

(1) A case shall be held to involve or to grow out of a labor dispute when the case involves persons who are engaged in a single industry, trade, craft, or occupation, or who are employees of one employer, or who are members of the same or an affiliated organization of employers or employees, whether such dispute is (1) between one or more employers or associations of employers and one or more employees or associations of employees, or (2) between one or more employers or associations of employers, or (3) between one or more employees or associations of employees and one or more employees or associations of employees; or (4) when the case involves any conflicting or competing interests in a "labor dispute", as hereinafter defined, of "persons participating or interested" therein, as hereinafter defined.

(2) A person or association shall be held to be a person participating or interested in a labor dispute if relief is sought against him and if he is engaged in the industry, trade, craft, or occupation in which such dispute occurs, or is a member, officer, or agent of any association of employers or employees engaged in such industry, trade, craft, or occupation.

(3) The term "labor dispute" includes any controversy concerning terms or conditions of employment, or concerning the association or representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange terms or conditions of employment, or concerning employment relations, or any other controversy arising out of the respective interests of employer and employee, regardless of whether or not the disputants stand in the proximate relation of employer and employee.



RS 23:822 - Freedom of organization and other activities; declaration of policy

§822. Freedom of organization and other activities; declaration of policy

In the interpretation and application of this Chapter, the public policy of this state is declared as follows:

Negotiation of terms and conditions of labor should result from voluntary agreement between employer and employee. Governmental authority has permitted and encouraged employers to organize in the corporate and other forms of capital control. In dealing with such employers the individual unorganized worker is helpless to exercise actual liberty of contract and to protect his freedom of labor, and thereby to obtain acceptable terms and conditions of employment. Therefore, it is necessary that the individual workman have full freedom of association, self-organization, and designation of representatives of his own choosing, to negotiate the terms and conditions of his employment, and that he shall be free from the interference, restraint, or coercion of employers of labor, or their agents, in the designation of such representatives or in self-organization or in other concerted activities for the purpose of collective bargaining or other mutual aid or protection.



RS 23:823 - Labor organizations; contracts in restraint of membership contrary to public policy

§823. Labor organizations; contracts in restraint of membership contrary to public policy

Every undertaking or promise made, whether written or oral, express or implied, constituting or contained in any arrangement or proposed arrangement of hiring or employment, whether for a definite term or terminable at the will of either of the parties thereto, whereby:

(1) Either party thereto undertakes or promises to join or to remain a member of some specific labor organization or organizations or to join or remain a member of some specific employer organization or any employer organization or organizations; or

(2) Either party thereto undertakes or promises not to join or not to remain a member of some specific labor organization or any labor organization or organizations, or of some specific employer organization or any employer organization or organizations; or

(3) Either party thereto undertakes or promises that he will withdraw from an employment relation in the event that he joins or remains a member of some specific labor organization or any labor organization or organizations, or of some specific employer organization or any employer organization or organizations;

is declared to be contrary to public policy and shall not afford any basis for the granting of legal or equitable relief by any court against a party to such undertaking or promise, or against any other person who may advise, urge, or induce, without fraud, violence, or threat thereof, either party thereto to act in disregard of such undertaking or promise.



RS 23:824 - Coercion of employees regarding membership in labor organizations; penalty

§824. Coercion of employees regarding membership in labor organizations; penalty

Any individual, or any officer, agent or employee of any firm, association, or corporation who coerces, requires, demands, or influences any person to enter into any agreement, either written, verbal, or implied, not to join or become or remain a member of any labor organization or association, as a condition of such person securing employment or continuing in the employment of such individual, firm, association or corporation, shall be fined not less than fifty dollars or imprisoned for not less than thirty days.



RS 23:841 - Injunctions; limitation on courts' authority to issue

PART II. INJUNCTIONS IN LABOR DISPUTES IN GENERAL

§841. Injunctions; limitation on courts' authority to issue

No court shall issue any restraining order or temporary or permanent injunction which in specific or general terms prohibits any person or persons from doing, whether singly or in concert, any of the following acts:

(1) Ceasing or refusing to perform any work or to remain in any relation of employment regardless of any promise, undertaking, contract or agreement to do such work or to remain in such employment;

(2) Becoming or remaining a member of any labor organization or of any employer organization, regardless of any such undertaking or promise as is described in R.S. 23:823;

(3) Paying or giving to, or withholding from, any person any strike or unemployment benefits or insurance or other moneys or things of value;

(4) Aiding any person by any lawful means, who is being proceeded against in, or is prosecuting any action or suit in any court of the United States or of any state;

(5) Giving publicity to and obtaining or communicating information regarding the existence of, or the facts involved in, any dispute, whether by advertising, speaking, patrolling any public street or any place where persons may lawfully be, without intimidation or coercion, or by any other method not involving fraud, violence, breach of the peace, or threat thereof;

(6) Ceasing to patronize or to employ any person or persons;

(7) Assembling peaceably to do or to organize to do any of the acts heretofore specified or to promote lawful interests;

(8) Advising or notifying any person or persons of an intention to do any of the acts heretofore specified;

(9) Agreeing with other persons to do or not to do any of the acts heretofore specified;

(10) Advising, urging, or inducing without fraud, violence, or threat thereof, others to do the acts heretofore specified, regardless of any such undertaking or promise as is described in R.S. 23:823;

(11) Doing in concert of any or all the acts heretofore specified on the ground that the persons engaged therein constitute an unlawful combination or conspiracy.



RS 23:842 - Responsibility for unlawful acts

§842. Responsibility for unlawful acts

No officer or member of any association or organization, and no association or organization participating or interested in a labor dispute, as these terms are herein defined, shall be held responsible or liable in any civil action, or in any criminal prosecution, for the unlawful acts of individual officers, members, or agents, except upon proof by the weight of evidence and without the aid of any presumptions of law or fact, of the doing of such acts by persons who are officers, members or agents of any such association or organization and the ratification of such acts after actual knowledge thereof, by such association or organization.



RS 23:843 - Injunctive relief; declaration of policy regarding procedure for granting

§843. Injunctive relief; declaration of policy regarding procedure for granting

In the interpretation and application of R.S. 23:844 through 23:847, the public policy of this State is declared as follows:

Legal procedure that permits a complaining party to obtain sweeping injunctive relief that is not preceded by or conditioned upon notice to and hearing of the responding party or parties, or that issues after hearing based upon written affidavits alone and not wholly or in part upon examination, confrontation and cross-examination of witnesses in open court, is peculiarly subject to abuse in labor litigation for the reasons that:

(1) The status quo cannot be maintained but is necessarily altered by the injunction;

(2) Determination of issues of veracity and of probability of fact from affidavits of the opposing parties that are contradictory, and, under the circumstances, untrustworthy rather than from oral examination in open court is subject to grave error;

(3) Error in issuing the injunctive relief is usually irreparable to the opposing party; and

(4) Delay incident to the normal course of appellate practice frequently makes ultimate correction of error in law or in fact unavailing in the particular case.



RS 23:844 - Injunctions and restraining orders, grounds for issuance; proof required

§844. Injunctions and restraining orders, grounds for issuance; proof required

No court shall issue a temporary or permanent injunction in any case involving or growing out of a labor dispute, as herein defined, except after hearing the testimony of witnesses in open court, with opportunity for cross-examination, in support of the allegations of a complaint made under oath, and testimony in opposition thereto, if offered, and except after findings of fact by the court to the effect:

(1) That unlawful acts have been threatened or committed and will be executed or continued unless restrained;

(2) That substantial and irreparable injury to complainant's property will follow unless the relief requested is granted;

(3) That as to each item of relief granted greater injury will be inflicted upon complainant by the denial thereof than will be inflicted upon the defendants by the granting thereof;

(4) That no item of relief granted is relief that a court has no authority to restrain or enjoin under R.S. 23:841;

(5) That complainant has no adequate remedy by ordinary legal procedure; and

(6) That the public officers charged with the duty to protect complainant's property have failed or are unable to furnish adequate protection.

Such hearing shall be held after due and personal notice thereof has been given, in such manner as the court shall direct, to all known persons against whom relief is sought, and also to those public officers charged with the duty to protect complainant's property.

If a complainant shall also allege that unless a temporary restraining order is issued before such hearing can be had a substantial and irreparable injury to complainant's property will be unavoidable, such a temporary restraining order may be granted upon the expiration of such reasonable notice of application therefor as the court may direct by order to show cause, but in no case less than forty-eight hours.

Such order to show cause shall be served upon such party or parties as are sought to be restrained and as shall be specified in said order, and the restraining order shall issue only upon testimony, or in the discretion of the court, upon affidavits, sufficient, if sustained, to justify the court in issuing a temporary injunction upon a hearing as herein provided for.

Such a temporary restraining order shall be effective for no longer than five days, at the expiration of which time it shall become void and not subject to renewal or extension; provided, that if the hearing for a temporary injunction shall have been begun before the expiration of the said five days the restraining order may, in the court's discretion, be continued until a decision is reached upon the issuance of the temporary injunction.

No temporary restraining order or temporary injunction shall be issued except on condition that complainant shall first file an undertaking with adequate security sufficient to recompense those enjoined for any loss, expense, or damage caused by the improvident or erroneous issuance of such order or injunction, including all reasonable costs, together with a reasonable attorney's fee, and expense against the order or against the granting of any injunctive relief sought in the same proceeding and subsequently denied by the court.

The undertaking herein mentioned shall be understood to signify an agreement entered into by the complainant and the surety upon which a decree may be rendered in the same suit or proceeding against the said complainant and surety, the said complainant and surety submitting themselves to the jurisdiction of the court for that purpose. But nothing herein contained shall deprive any party having a claim or cause of action under or upon such undertaking from electing to pursue his ordinary remedy by suit at law.



RS 23:845 - Failure of complainant to attempt settlement of disputes; effect on right to injunctive relief

§845. Failure of complainant to attempt settlement of disputes; effect on right to injunctive relief

No restraining order or injunctive relief shall be granted to any complainant who has failed to comply with any obligation imposed by law which is involved in the labor dispute in question, or who has failed to make every reasonable effort to settle such dispute either by negotiation or with the aid of any available machinery of governmental mediation or voluntary arbitration, but nothing herein contained shall be deemed to require the court to await the action of any such tribunal if irreparable injury is threatened.



RS 23:846 - Findings of fact as basis for injunctive relief; persons affected

§846. Findings of fact as basis for injunctive relief; persons affected

No restraining order or temporary or permanent injunction shall be granted in a case involving or growing out of a labor dispute, except on the basis of findings of fact made and filed by the court in the record of the case prior to the issuance of such restraining order or injunction; and every restraining order or injunction granted in a case involving or growing out of a labor dispute shall include only a prohibition of such specific act or acts as may be expressly complained of in the petition filed in such case and expressly included in the findings of fact made and filed by the court as provided herein. The restraining order, or temporary or permanent injunction shall be binding only upon the parties to the suit, their agents, servants, employees and attorneys, or those in active concert and participation with them, and who shall by personal service or otherwise have received actual notice of the same.



RS 23:847 - Appeals from cases involving temporary injunctions; hearing by preference

§847. Appeals from cases involving temporary injunctions; hearing by preference

Whenever any court shall issue or deny any temporary injunction in a case involving or growing out of a labor dispute, the court shall, upon the request of any party to the proceedings, and on his filing the usual bond for costs, forthwith certify the entire record of the case, including a transcript of the evidence taken, to the appropriate appellate court for its review. Upon the filing of such record in the appropriate appellate court, the appeal shall be heard with the greatest possible expedition, giving the proceeding precedence over all other matters except older matters of the same character.



RS 23:848 - Contempt proceedings; rights of accused

§848. Contempt proceedings; rights of accused

In all cases where a person shall be charged with indirect contempt for violation of a restraining order or injunction issued by a court under this Part, the accused shall enjoy:

(1) The rights as to admission to bail that are accorded to persons accused of crime;

(2) The right to be notified of the accusation and a reasonable time to make a defense, provided the alleged contempt is not committed in the immediate view or presence of the court;

(3) The right to remove the said proceeding to the criminal docket for a speedy and public trial by an impartial jury of five from the judicial district wherein the contempt shall have been committed, provided that this requirement shall not be construed to apply to contempts committed in the presence of the court or so near thereto as to interfere directly with the administration of justice or to apply to the misbehavior, misconduct, or disobedience of any officer of the court in respect to the writs, orders, or process of the court; and

(4) The right to file with the court a demand for the retirement of the judge sitting in the proceeding, if the contempt arises from an attack upon the character or conduct of such judge and if the attack occurred otherwise than in open court. Upon the filing of any such demand the judge shall thereupon proceed no further, but another judge shall be designated by the presiding judge of the court. The demand shall be filed prior to the hearing in the contempt proceeding.



RS 23:849 - Punishment for contempt

§849. Punishment for contempt

The punishment for contempt under R.S. 23:848, may be by fine, not exceeding one hundred dollars, or by imprisonment not exceeding fifteen days, or both. Where a person is committed to jail, for the nonpayment of the fine he must be discharged at the expiration of fifteen days; but where he is also committed for a definite time, the fifteen days must be computed from the expiration of the definite time.



RS 23:861 - To 876 Repealed by Acts 1972, No. 406, 1

PART III. MEDIATION AND ARBITRATION OF LABOR DISPUTES

§861. §§861 to 876 Repealed by Acts 1972, No. 406, §1



RS 23:880.1 - To 880.18 Repealed by Acts 1972, No. 405, 1

PART III-A. LABOR-MANAGEMENT COMMISSION OF INQUIRY

§880.1. §§880.1 to 880.18 Repealed by Acts 1972, No. 405, §1



RS 23:881 - Definition

PART IV. AGRICULTURAL LABORERS' RIGHT TO WORK LAW

§881. Definition

As used in this Part, the term "agricultural laborers" means only those persons employed in the ginning processing cotton seed and compressing of cotton, the irrigation, harvesting, drying and milling of rice, the sowing, tending, reaping or harvesting of crops, livestock, or other agricultural products on farms and plantations or those persons employed in the processing of raw sugar cane into brown sugar where such persons or their employees are not directly connected or concerned with any operation to further process such cane; except that those persons working for the raisers of such cane may process sugar beyond the brown sugar stage for such raisers and still remain within the definition of agricultural laborers but except as provided above, such term does not include persons employed in mills, plants, factories, wholesale or retail sales outlets, or otherwise in the transportation, storage, preparation, processing or sale of such crops, livestock or produce, except for transportation by the grower of rice from the field to the mill, or initial storage warehouse, for transportation of cotton by the grower from the field to the gin, or for transportation of sugar cane by the grower from the field to the mill at which the cane is to be initially processed, and for the transportation of cotton seed from the gin to the mill.

Acts 1956, No. 397, §1.



RS 23:882 - Declaration of public policy

§882. Declaration of public policy

It is hereby declared to be the public policy of Louisiana that the right to work of an agricultural laborer as defined herein shall not be denied or abridged on account of membership or non-membership in any labor union or labor organization.

Acts 1956, No. 397, §2.



RS 23:883 - Membership of agricultural laborers in labor organization as condition of employment, illegality

§883. Membership of agricultural laborers in labor organization as condition of employment, illegality

Any express or implied agreement or understanding, or practice between any employer and any labor union or labor organization whereby any agricultural laborer not a member of such union or organization shall be denied the right to work for an employer, or whereby such membership is made a condition of employment or continuation of employment by such employer or whereby any such union or organization acquires an employment monopoly of agricultural laborers, is hereby declared to be an illegal combination or conspiracy against public policy.

Acts 1956, No. 397, §3.



RS 23:884 - Agreements to violate provisions of law; lockouts or other conduct to force violation of law

§884. Agreements to violate provisions of law; lockouts or other conduct to force violation of law

A. Any express or implied agreement, understanding, or practice which is designed to cause or require, or has the effect of causing or requiring, any employer, whether or not a party thereto, to violate any provisions of this Part is hereby declared an illegal agreement, understanding, or practice and contrary to public policy.

B. Any person, firm, association, corporation, or labor union or organization engaged in lockouts, lay-offs, boycotts, picketing, work stoppages, slowdowns, or other conduct, a purpose or effect of which is to cause, force, persuade or induce any other person, firm, association, corporation, or labor union or organization to violate any provisions of this Part shall be guilty of illegal conduct contrary to the public policy as stated in this Part.

Acts 1956, No. 397, §4.



RS 23:885 - Illegal conditions of employment of agricultural laborers

§885. Illegal conditions of employment of agricultural laborers

A. No agricultural laborer shall be required by an employer to become or remain a member of any labor union or labor organization as a condition of employment or continuation of employment by such employer.

B. No agricultural laborer shall be required by an employer to abstain or refrain from membership in any labor union or labor organization as a condition of employment or a continuation of employment.

C. No employer shall require any agricultural laborer, as a condition of employment or continuation of employment, to pay any dues, fees, or other charges of any kind to any labor union or labor organization.

Acts 1956, No. 397, §5.



RS 23:886 - Damages for denying employment in violation of law

§886. Damages for denying employment in violation of law

Any agricultural laborer who may be denied employment or be deprived of continuation of his employment in violation of this Part, shall be entitled to recover in solido from any other person, firm, corporation, association, or labor organization so violating this Part, or acting in concert with such violator, by appropriate action in the courts of this state, such actual damages as he may have sustained by reason of such denial or deprivation of employment.

Acts 1956, No. 397, §6.



RS 23:887 - Injunctive relief

§887. Injunctive relief

Any employer, person, firm, association, corporation, labor union or organization injured as a result of any violation or threatened violation of any provision of this Part or threatened with any such violation shall be entitled to injunctive relief in the manner provided by the injunction law of this state applicable to general civil matters, presently R.S. 13:4061-13:4071, against any and all violators or persons threatening violation.

Acts 1956, No. 397, §7.



RS 23:888 - Right to collective bargaining not impaired

§888. Right to collective bargaining not impaired

Nothing in this Part shall be construed to deny or abridge the right of agricultural laborers by and through a labor organization or labor union to bargain collectively with their employer.

Acts 1956, No. 397, §8.



RS 23:889 - Application of Part

§889. Application of Part

This Part shall apply to all contracts entered into after the effective date hereof and to any renewal or extension of any existing contract occurring thereafter.

Acts 1956, No. 397, §9.



RS 23:890 - Labor policy

PART V. PUBLIC TRANSPORTATION FACILITIES

§890. Labor policy

A. The Legislature of Louisiana recognizes and hereby affirms that when a municipality, transit authority or other authority organized for the purpose acquires and/or operates public transportation facilities, it also acquires the problem of formulating a labor policy for its new employees, which is particularly difficult when an established bargaining relationship has prevailed under private ownership. It is further recognized that in the change from private to public improvement as little change as possible in the employer-employee relationship should be effected, to the end that employees of publicly owned transit facilities in the State of Louisiana should enjoy a system of labor relations close to that prevailing in private industry.

B. Municipalities within the State of Louisiana hereafter acquiring, owning and/or operating public transportation facilities shall deal with and enter into written contracts with all employees of the said transportation facility, except executive and administrative employees, through accredited representatives of such employees or representatives of any labor organization authorized to act for such employees, concerning wages, salaries, hours, working conditions and pension or retirement provisions; provided, nothing herein shall be construed to be hours of labor in excess of those provided by law or to permit working conditions prohibited by law. Such municipality hereafter acquiring, owning and/or operating such public transportation facility shall arbitrate any dispute arising over wages, salaries, hours, working conditions or pension or retirement provisions in accordance with the procedure hereafter set forth.

C. Whenever a municipality, transit authority, or other authority organized for the purpose shall acquire an existing public transportation system, all of the employees of such system to the extent necessary for the operation thereof, except executive or administrative officers and employees, shall be transferred to and appointed as employees of the said municipality, transit authority or other authority and these employees shall be given sick leave, seniority, vacation and pension credits in accordance with the records of the acquired system. Members and beneficiaries of any pension or retirement system or other benefits established by the aforesaid transportation system shall continue to have the rights, privileges, benefits, obligations and status with respect to such established system. The terms, conditions, and provisions of any pension or retirement system or of any amendment or modification thereof affecting employees may be established, amended or modified by agreement with such employees or their duly authorized representative.

D. Employees of such public transportation systems hereafter acquired by any such municipality, transit authority or other authority organized for the purpose shall have the right to self organization, to form, join or assist labor organizations, to bargain collectively through representatives of their own choosing, and to engage in other concerted activities for the purpose of collective bargaining or other mutual aid or protection. Notwithstanding any other provision of this Part, whenever a majority of the said employees in any such suit appropriate for collective bargaining indicate a desire to be represented by a labor organization, the said municipality, transit authority or other authority organized for the purpose upon determining that such labor organization represents the said employees, shall enter into a written contract with the accredited representative of such employees governing wages, salaries, hours and working conditions and pension and retirement provisions.

E. Whenever any labor dispute arises in the operation of any public transportation facility hereafter acquired by any municipality, transit authority or other authority organized for the purpose, in the state of Louisiana, and collective bargaining does not result in an agreement the aforesaid public authority shall offer to submit such dispute to arbitration by a board composed of three persons, one appointed by the authority, one appointed by the labor organization representing the employees and a third member to be agreed upon by the labor organization and the authority. The member selected by the labor organization and the authority shall act as chairman of the board. The determination of the majority of the board of arbitration thus established shall be final and binding on all matters in dispute. If after a period of ten days from the date of the appointment of the two arbitrators representing the authority and the labor organization the third arbitrator has not been selected then either arbitrator may request the American Arbitration Association to furnish a list of five persons from which the third arbitrator shall be selected. The arbitrator appointed by the authority and the labor organization promptly after the receipt of such list shall determine by lot the order of elimination and thereafter each shall in that order alternately eliminate one name until only one name remains. The remaining person on the list shall be the third arbitrator. The term "labor dispute" shall be broadly construed and shall include any controversy concerning wages, salaries, hours, working conditions or benefits including health and welfare, sick leave, insurance or pension or retirement provisions but not limited thereto and including any controversy concerning any differences or questions that may arise between the parties including but not limited to the making or maintaining of collective bargaining agreements, the terms to be included in such agreements and the interpretation or application of such collective bargaining agreements and any grievances that may arise. Each party shall pay one-half of the expenses of such arbitration.

F. Employees of such publicly owned and/or operated transportation systems hereafter acquired may authorize and upon such authorization the aforesaid municipality, transit authority or other authority organized for the purpose may make deductions from wages and salaries of such employees:

(1) Pursuant to a collective bargaining agreement with a duly designated or certified labor organization for the payment of union dues, fees or assessments.

(2) For the payment of contributions pursuant to any health and welfare plan or pension or retirement plan, and

(3) For any purposes for which deductions may be authorized by employees of any private employer.

G. This Part shall be construed liberally to effectuate the purposes for which same is enacted and should any part hereof be declared unconstitutional it shall not affect the remaining portions.

Acts 1964, No. 127, §§1-7.



RS 23:891 - MISCELLANEOUS PROVISIONS

CHAPTER 9. MISCELLANEOUS PROVISIONS

PART I. GENERAL PROVISIONS

§891. Deposit to guarantee faithful performance; interest paid by employer

Every person doing business in this State who requires of his employees a cash deposit as a guarantee for the faithful performance of the duties imposed upon them, shall pay to such employee in cash, interest at the rate of not less than four per cent per annum on the cash sum so deposited.



RS 23:892 - Repealed by Acts 1997, No. 1409, 4, eff. Aug. 1, 1997.

§892. Repealed by Acts 1997, No. 1409, §4, eff. Aug. 1, 1997.



RS 23:893 - Volunteer firefighters; leave without loss of pay, benefits, or employment

§893. Volunteer firefighters; leave without loss of pay, benefits, or employment

No certified volunteer firefighter employed by the state of Louisiana shall be denied leave, work-related benefits, or employment for absenting himself from said employment for the purpose of emergency response pursuant to such certification. An emergency shall be an unexpected occurrence that threatens life or property to which an established volunteer fire department or fire protection district responds while the certified volunteer firefighter is engaged in the normal course of state employment and to which the certified volunteer firefighter employed by the state of Louisiana may timely respond to utilize skills which enhance the preservation of life and property.

Acts 1999, No. 509, §1; Acts 2001, No. 1051, §1.



RS 23:894 - Physician employed for employees; election or appointment by employees

§894. Physician employed for employees; election or appointment by employees

The physician employed to do the practice for the employees on any work, public or private, wherein more than ten persons are employed, shall be elected or appointed by the employees themselves, at elections to be held once each year, or whenever a vacancy may occur. Any persons, employed on the said work for a period of two weeks prior to the election and who has paid fees for the said physician, shall be qualified to vote.



RS 23:895 - Physician's compensation; amounts collected from employees; penalty for unlawful disposition

§895. Physician's compensation; amounts collected from employees; penalty for unlawful disposition

It is unlawful for any employer to retain more than ten per cent of any moneys collected from the employees for physician's fees as a remuneration for his services or otherwise, or to pay to the physician employed less than ninety per cent of the amount actually collected from the employees for the said purpose. The provisions of this Section and of R.S. 23:894 shall not apply to any person who contributes toward the maintenance of a conveniently located hospital or whose employees are cared for in such hospitals and are given free service therein.

Whoever violates the provisions of this Section shall be deemed guilty of a misdemeanor and shall be fined not less than one hundred dollars nor more than two hundred dollars.



RS 23:896 - Removal of tenants or laborers or their effects from premises without owner's consent; penalty

§896. Removal of tenants or laborers or their effects from premises without owner's consent; penalty

It shall be unlawful for any person, except in the discharge of a civil or military order, to go on the premises or plantations of any citizen of this State, in the night time or between sunset and sunrise, and move or assist in moving any laborer or tenant or the effects or property of any laborer or tenant therefrom, without the consent of the owner or proprietor of the said premises or plantation.

Whoever violates the provisions of this Section shall be fined not less than fifty dollars nor more than one thousand dollars, or imprisoned for not less than ten days nor more than six months, or both.



RS 23:897 - Medical and other examinations, fingerprinting, requiring employee to pay for, prohibited; enforcement of provisions; civil and criminal penalties

§897. Medical and other examinations, fingerprinting, requiring employee to pay for, prohibited; enforcement of provisions; civil and criminal penalties

A. Except as provided in Subsection K of this Section and in R.S. 23:634(B), it is unlawful for any public or private employer to require any employee or applicant for employment to pay or to in any manner pass on to the applicant or to withhold from an employee's pay the cost of fingerprinting, a medical examination, or a drug test, or the cost of furnishing any records available to the employer or required by the employer as a condition of employment.

B. Whoever violates this Section shall be fined not more than one hundred dollars or imprisoned for not more than ninety days, or both.

C.(1) Any person violating the provisions of this Section shall be subject, in addition to the criminal penalty provided in Subsection B of this Section, to a civil penalty of up to five hundred dollars.

(2) Reasonable litigation expenses may be awarded to the prevailing party of the adjudicatory hearing. "Reasonable litigation expenses" means any expenses, not exceeding seven thousand five hundred dollars, reasonably incurred in prosecuting, opposing, or contesting an agency action, including but not limited to attorney fees, stenographer fees, investigative fees and expenses, witness fees and expenses, and administrative costs.

D. For the purpose of imposing civil penalties provided in Subsection C of this Section, each incident where an employee or applicant for employment was required to bear the cost of fingerprinting, a medical examination, or a drug test, or the cost of furnishing records available to the employer and required by the employer shall be considered to be a separate offense.

E. Civil penalties for violation of this Section may be imposed by the office of workforce development only by a ruling of the executive director pursuant to an adjudicatory hearing held in accordance with the Administrative Procedure Act.

F. The executive director of the Louisiana Workforce Commission may institute civil proceedings in the Nineteenth Judicial District Court to enforce the commission's rulings. The court shall award to the prevailing party reasonable attorney fees and judicial interest on such civil penalties from the date of judgment until paid and all court costs.

G. The executive director may institute civil proceedings in the Nineteenth Judicial District Court seeking injunctive relief to restrain and prevent violations of the provisions of this Section or of the rules and regulations adopted under the provisions of this Section. The court shall award reasonable attorney fees and court costs to the prevailing party.

H. In addition to the imposition and collection of civil penalties provided in Subsection C of this Section, the executive director is authorized to and shall collect from each employer for reimbursement to each employee or applicant for employment any amount of money charged to an employee or applicant for employment in violation of Subsection A of this Section.

I. The executive director is empowered to enforce the civil provisions of this Section and to adopt and promulgate such reasonable rules and regulations and to conduct such investigations as the executive director deems necessary to ensure enforcement of this Section.

J. Nothing in this Section shall be interpreted to prevent the collection of fees by a physician or other third party providing services to the employee or employer.

K. Notwithstanding any other provision of law, an employer shall have a right of reimbursement from an employee or an applicant who becomes an employee, provided the employee is compensated at a rate equivalent to not less than one dollar above the existing federal minimum wage and is not a part-time or seasonal employee as defined in R.S. 23:1021, for the costs of such employee's or applicant's preemployment medical examination or drug test if the employee terminates the employment relationship sooner than ninety working days after his first day of work or never reports to work, unless such termination is attributable to a substantial change made to the employment by the employer as applied in the Louisiana Employment Security Law.

L. Out of the civil penalties collected for violations of this Chapter, expenses incurred in enforcing the provisions of this Chapter may be paid by the commission.

M. An employer may withhold from the wages of an employee the costs of the preemployment medical examination, drug test, or both, provided that all of the provisions of R.S. 23:634(B) and Subsection K of this Section are met and further provided that the employee has signed a contract which fully explains the terms and conditions under which the employer's right of reimbursement is established and authorizing the employer to withhold the cost of such preemployment medical examination, drug test, or both, if the employee resigns within ninety working days.

Acts 1988, No. 371, §1; Acts 1989, No. 701, §1; Acts 1992, No. 686, §1; Acts 1993, No. 611, §1, eff. June 15, 1993; Acts 1997, No. 1114, §1, eff. July 14, 1997; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 1997, No. 1398, §1; Acts 2003, No. 730, §1, eff. June 27, 2003; Acts 2007, No. 113, §3; Acts 2008, No. 220, §8, eff. June 14, 2008; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:898 - Transportation of strikebreakers prohibited; penalty

§898. Transportation of strikebreakers prohibited; penalty

It is unlawful to transport or cause to be transported from without the State of Louisiana into this state any person who is employed or is to be employed for the purpose of obstructing or interfering by force or threats with

(1) Peaceful picketing by employees during any labor controversy affecting wages, hours, or conditions of labor; or

(2) The exercise by employees of any of the rights of self-organization or collective bargaining.

Whoever wilfully violates or aids or abets any person in violating the provisions of this Section and any person who is knowingly transported in or travels into the State of Louisiana from without for any of the purposes enumerated in this Section shall be fined not more than five hundred dollars or imprisoned for not more than five months, or both.



RS 23:899 - Application of R.S. 23:898

§899. Application of R.S. 23:898

The provisions of R.S. 23:898 shall not apply to common carriers.



RS 23:900 - Definitions

§900. Definitions

As used in R.S. 23:900 through R.S. 23:904, the following terms shall have the definitions ascribed below unless the context indicates otherwise:

(1) "Strike". Any concerted act of the employees in a lawful refusal of the employees to perform work, or services for the employer, provided such acts are not recognized as unlawful under Louisiana state and federal law, and if the employees are represented by a labor organization, that the said labor organization shall have approved or sanctioned the act.

(2) "Lockout". A refusal by an employer to permit his employees to work as a result of a dispute with such employees that affects wages, hours and other terms and conditions of employment of said employees, provided, however, that a lockout shall not include a termination of employment for reasons deemed proper under Louisiana state and federal law.

(3) "Employer". A person, firm or corporation who employs any employee to perform services for a wage or salary and includes any person, firm or corporation acting as an agent of any employer, directly or indirectly.

(4) "Employee". Any person who performs services for wages or salary under a contract of employment, express or implied, for an employer.

(5) "Labor organization". Any organization of any kind or any agency or employee representation committee or plan in which employees participate and which exists for the purpose, in whole or in part, of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours of employment or conditions of work.

Acts 1962, No. 365, §1.



RS 23:901 - Persons or firms not directly involved in strike or lockout; hiring or recruiting of replacement workers prohibited; exceptions

§901. Persons or firms not directly involved in strike or lockout; hiring or recruiting of replacement workers prohibited; exceptions

A. It shall be unlawful for any person, firm or corporation, not directly involved in a labor strike or lockout, to hire or recruit for employment any person, or to secure or offer to secure for any person any employment, when the purpose or effect of such hiring, recruiting, securing or offering to secure employment, is to have such person or another person take the place in employment of the striking employee in a business or industry where a labor strike or a lockout exists.

B. This Section does not apply to services or work performed by a person, firm, or corporation in his or its usual trade, occupation or business, provided that such trade, occupation or business is not usually the furnishing of strikebreakers in any labor strike or lockout and provided further that the said person, firm or corporation hiring, recruiting, securing or offering to secure employment is, if a person or an unincorporated firm, a bona fide resident of the state of Louisiana for a period of one year prior to the strike or lockout, or if a corporation, chartered or duly licensed to do business in the state of Louisiana for a period of one year prior to the strike or lockout.

Acts 1962, No. 365, §2.



RS 23:902 - Importation of replacement workers prohibited

§902. Importation of replacement workers prohibited

It is unlawful for any person, firm or corporation not directly involved in a labor strike or lockout, to import or bring into Louisiana, or to send or transport into Louisiana, or to arrange for or cause such importation or transportation into Louisiana, of any person for the purpose of such person taking the place in employment of the striking employee in a business or industry where a labor strike or a lockout exists.

Acts 1962, No. 365, §3.



RS 23:903 - Penalties

§903. Penalties

Any person violating the provisions of R.S. 23:900-23:904 shall be fined not more than one thousand ($1,000.00) dollars or be imprisoned for not more than one year, or both, at the discretion of the court.

Acts 1962, No. 365, §5.



RS 23:904 - Agricultural pursuits exempt

§904. Agricultural pursuits exempt

R.S. 23:900 through R.S. 23:903 shall not apply to farming, agricultural pursuits, or the handling or primary processing of perishable raw agricultural commodities, or to those engaged therein.

Acts 1962, No. 365, §4.



RS 23:905 - Employee access to records

§905. Employee access to records

A. The Louisiana Workforce Commission may make available, upon written request by an employee, the employee's wage and employer information. This information shall be provided to the employee or his representative, for lending purposes, tenant screening and insurance underwriting only.

B. The Louisiana Workforce Commission may allow, at the request of the employee, the electronic transmission of the employee's records, directly or through a qualified third-party vendor as defined by the administrator. Such records shall be provided only on an individual inquiry basis and shall not be maintained or reported with other data. Any costs incurred by the commission in providing electronic access to an employee's wage and employment records to a third party shall be paid entirely by the third party.

C. The Louisiana Workforce Commission shall have the authority to promulgate any rules and regulations necessary to carry out the provisions of this Section including assurance for the security of data.

D.(1) Pursuant to this Section, the electronic employment records which the Louisiana Workforce Commission may make available shall be only those records which would otherwise be available to the employee who signed a written authorization for those records. Nothing herein shall authorize any vendor to breach the firewall or secure environment of the Louisiana Workforce Commission's computer systems.

(2) Data shall be exchanged only under strictly controlled conditions. It shall be destroyed after all legitimate uses have been made of it. Secondary release of confidential or privacy-protected data by the vendor for use other than those purposes authorized by this Section shall be strictly prohibited.

(3) Any violation of this Subsection shall be subject to those same penalties as provided for in R.S. 23:75(C)(3).

E. Should any lawsuit be filed by a party who has a cause of action based upon the provisions of this Section, the suit shall name the vendor and suit shall be brought in a state court of competent jurisdiction and venue. The vendor shall indemnify the Louisiana Workforce Commission of any damages, including attorney fees and court costs, associated with a cause of action filed pursuant to this Section, and any associated cost from providing data to a third party vendor shall likewise be indemnified to the Louisiana Workforce Commission.

Acts 2012, No. 822, §1.



RS 23:921 - Restraint of business prohibited; restraint on forum prohibited; competing business; contracts against engaging in; provisions for

PART II. CONTRACTS

§921. Restraint of business prohibited; restraint on forum prohibited; competing business; contracts against engaging in; provisions for

A.(1) Every contract or agreement, or provision thereof, by which anyone is restrained from exercising a lawful profession, trade, or business of any kind, except as provided in this Section, shall be null and void. However, every contract or agreement, or provision thereof, which meets the exceptions as provided in this Section, shall be enforceable.

(2) The provisions of every employment contract or agreement, or provisions thereof, by which any foreign or domestic employer or any other person or entity includes a choice of forum clause or choice of law clause in an employee's contract of employment or collective bargaining agreement, or attempts to enforce either a choice of forum clause or choice of law clause in any civil or administrative action involving an employee, shall be null and void except where the choice of forum clause or choice of law clause is expressly, knowingly, and voluntarily agreed to and ratified by the employee after the occurrence of the incident which is the subject of the civil or administrative action.

B. Any person, including a corporation and the individual shareholders of such corporation, who sells the goodwill of a business may agree with the buyer that the seller or other interested party in the transaction, will refrain from carrying on or engaging in a business similar to the business being sold or from soliciting customers of the business being sold within a specified parish or parishes, or municipality or municipalities, or parts thereof, so long as the buyer, or any person deriving title to the goodwill from him, carries on a like business therein, not to exceed a period of two years from the date of sale.

C. Any person, including a corporation and the individual shareholders of such corporation, who is employed as an agent, servant, or employee may agree with his employer to refrain from carrying on or engaging in a business similar to that of the employer and/or from soliciting customers of the employer within a specified parish or parishes, municipality or municipalities, or parts thereof, so long as the employer carries on a like business therein, not to exceed a period of two years from termination of employment. An independent contractor, whose work is performed pursuant to a written contract, may enter into an agreement to refrain from carrying on or engaging in a business similar to the business of the person with whom the independent contractor has contracted, on the same basis as if the independent contractor were an employee, for a period not to exceed two years from the date of the last work performed under the written contract.

D. For the purposes of Subsections B and C of this Section, a person who becomes employed by a competing business, regardless of whether or not that person is an owner or equity interest holder of that competing business, may be deemed to be carrying on or engaging in a business similar to that of the party having a contractual right to prevent that person from competing.

E. Upon or in anticipation of a dissolution of the partnership, the partnership and the individual partners, including a corporation and the individual shareholders if the corporation is a partner, may agree that none of the partners will carry on a similar business within the same parish or parishes, or municipality or municipalities, or within specified parts thereof, where the partnership business has been transacted, not to exceed a period of two years from the date of dissolution.

F.(1) Parties to a franchise may agree that:

(a) The franchisor shall refrain from selling, distributing, or granting additional franchises to sell or distribute, within defined geographic territory, those products or services which are the subject of the franchise.

(b) The franchisee shall:

(i) During the term of the franchise, refrain from competing with the franchisor or other franchisees of the franchisor or engaging in any other business similar to that which is the subject of the franchise.

(ii) For a period not to exceed two years following severance of the franchise relationship, refrain from engaging in any other business similar to that which is the subject of the franchise and from competing with or soliciting the customers of the franchisor or other franchisees of the franchisor.

(c) The employee if employed by a franchisor shall:

(i) During the term of his employment by the franchisor, refrain from competing with his employer or any of the franchisees of his employer or engaging in any other business similar to that which is the subject of the franchise.

(ii) For a period not to exceed two years following severance of the employment relationship between the franchisor and the employee, refrain from engaging in any other business similar to that which is the subject of the franchise between the franchisor and its franchisees and from competing with or soliciting the customers of his employer or the franchisees of his employer.

(2) Except as provided in Paragraph (3) of this Subsection, neither a franchisee who is a party to a franchise agreement regulated under the Federal Trade Commission Franchise Disclosure Rule, 16 CFR 436, nor an employee of the franchisee shall be deemed to be an employee of the franchisor for any purpose. A voluntary agreement entered into between the United States Department of Labor and an employer shall not be used by a state department or agency as evidence or for any other purpose in an investigation or judicial or administrative determination, including whether an employee of a franchisee is also considered to be an employee of the franchisor.

(3) Pursuant to Chapter 10 and Chapter 11 of Title 23 of the Louisiana Revised Statutes of 1950, an employee of a franchisee may be deemed to be an employee of the franchisor only where the two entities share or co-determine those matters governing the essential terms and conditions of employment and directly and immediately control matters relating to the employment relationship such as hiring, firing, discipline, supervision, and direction.

(4) As used in this Subsection:

(a) "Franchise" means any continuing commercial relationship created by any arrangement or arrangements as defined in 16 CFR 436.1(h).

(b) "Franchisee" means any person who participates in a franchise relationship as a franchisee, partner, shareholder with at least a ten percent interest in the franchisee, executive officer of the franchisee, or a person to whom an interest in a franchise is sold, as defined in 16 CFR 436.1(h), provided that no person shall be included in this definition unless he has signed an agreement expressly binding him to the provisions thereof.

(c) "Franchisor" means any person who participates in a franchise relationship as a franchisor as defined in 16 CFR 436.1(k).

G.(1) An employee may at any time enter into an agreement with his employer that, for a period not to exceed two years from the date of the termination of employment, he will refrain from engaging in any work or activity to design, write, modify, or implement any computer program that directly competes with any confidential computer program owned, licensed, or marketed by the employer, and to which the employee had direct access during the term of his employment or services.

(2) As used in this Subsection, "confidential" means that which:

(a) Is not generally known to and not readily ascertainable by other persons.

(b) Is the subject of reasonable efforts under the circumstances to maintain its secrecy.

(3) As used in this Subsection, "computer program" means a plan, routine, or set of statements or instructions, including any subset, subroutine, or portion of instructions, regardless of format or medium, which are capable, when incorporated into a machine-readable medium, of causing a computer to perform a particular task or function or achieve a particular result.

(4) As used in this Subsection, "employee" shall mean any individual, corporation, partnership, or any other entity which contracts or agrees with an employer to perform, provide, or furnish any services to, for, or on behalf of such employer.

H. Any agreement covered by Subsection B, C, E, F, G, J, K, or L of this Section shall be considered an obligation not to do, and failure to perform may entitle the obligee to recover damages for the loss sustained and the profit of which he has been deprived. In addition, upon proof of the obligor's failure to perform, and without the necessity of proving irreparable injury, a court of competent jurisdiction shall order injunctive relief enforcing the terms of the agreement. Any agreement covered by Subsection J, K, or L of this Section shall be null and void if it is determined that members of the agreement were engaged in ultra vires acts. Nothing in Subsection J, K, or L of this Section shall prohibit the transfer, sale, or purchase of stock or interest in publicly traded entities.

I.(1) There shall be no contract or agreement or provision entered into by an automobile salesman and his employer restraining him from selling automobiles.

(2)(a) For the purposes of this Subsection, "automobile" means any new or used motor-driven car, van, or truck required to be registered which is used, or is designed to be used, for the transporting of passengers or goods for public, private, commercial, or for-hire purposes.

(b) For the purposes of this Subsection, "salesman" means any person with a salesman's license issued by the Louisiana Motor Vehicle Commission or the Used Motor Vehicle and Parts Commission, other than a person who owns a proprietary or equity interest in a new or used car dealership in Louisiana.

J. A corporation and the individual shareholders of such corporation may agree that such shareholders will refrain from carrying on or engaging in a business similar to that of the corporation and from soliciting customers of the corporation within a specified parish or parishes, municipality or municipalities, or parts thereof, for as long as the corporation carries on a similar business therein, not to exceed a period of two years from the date such shareholder ceases to be a shareholder of the corporation. A violation of this Subsection shall be enforceable in accordance with Subsection H of this Section.

K. A partnership and the individual partners of such partnership may agree that such partners will refrain from carrying on or engaging in a business similar to that of the partnership and from soliciting customers of the partnership within a specified parish or parishes, municipality or municipalities, or parts thereof, for as long as the partnership carries on a similar business therein, not to exceed a period of two years from the date such partner ceases to be a partner. A violation of this Subsection shall be enforceable in accordance with Subsection H of this Section.

L. A limited liability company and the individual members of such limited liability company may agree that such members will refrain from carrying on or engaging in a business similar to that of the limited liability company and from soliciting customers of the limited liability company within a specified parish or parishes, municipality or municipalities, or parts thereof, for as long as the limited liability company carries on a similar business therein, not to exceed a period of two years from the date such member ceases to be a member. A violation of this Subsection shall be enforceable in accordance with Subsection H of this Section.

Acts 1962, No. 104, §§1, 2; Acts 1989, No. 639, §1; Acts 1990, No. 137, §1, eff. June 29, 1990; Acts 1990, No. 201, §1; Acts 1991, No. 891, §1; Acts 1995, No. 937, §1, eff. June 28, 1995; Acts 1999, No. 58, §1; Acts 2003, No. 428, §§1 and 2; Acts 2006, No. 436, §1; Acts 2008, No. 399, §1; Acts 2008, No. 711, §1; Acts 2010, No. 164, §1; Acts 2015, No. 404, §1.



RS 23:961 - Political rights and freedom; restrictions forbidden; penalty; employees' right to recover damages

PART III. INTERFERENCE WITH INDIVIDUAL RIGHTS

§961. Political rights and freedom; restrictions forbidden; penalty; employees' right to recover damages

Except as otherwise provided in R.S. 23:962, no employer having regularly in his employ twenty or more employees shall make, adopt, or enforce any rule, regulation, or policy forbidding or preventing any of his employees from engaging or participating in politics, or from becoming a candidate for public office. No such employer shall adopt or enforce any rule, regulation, or policy which will control, direct, or tend to control or direct the political activities or affiliations of his employees, nor coerce or influence, or attempt to coerce or influence any of his employees by means of threats of discharge or of loss of employment in case such employees should support or become affiliated with any particular political faction or organization, or participate in political activities of any nature or character.

Any individual person violating the provisions of this Section shall be fined not less than one hundred dollars nor more than one thousand dollars, or imprisoned for not more than six months, or both; and any firm, corporation or association violating the provisions of this Section shall be fined not less than five hundred dollars nor more than two thousand dollars.

Nothing herein contained shall in any way be construed to prevent the injured employee from recovering damages from the employer as a result of suffering caused by the employer's violations of this Section.



RS 23:962 - Discharge because of political opinions; attempt to control votes; penalty

§962. Discharge because of political opinions; attempt to control votes; penalty

Any planter, manager, overseer or other employer of laborers who, previous to the expiration of the term of service of any laborer in his employ or under his control, discharges such laborer on account of his political opinions, or attempts to control the suffrage or vote of such laborer by any contract or agreement whatever, shall be fined not less than one hundred dollars, nor more than five hundred dollars and imprisoned for not more than one year.



RS 23:963 - Purchase of merchandise from particular seller; coercion prohibited; penalty

§963. Purchase of merchandise from particular seller; coercion prohibited; penalty

No person shall coerce or require any of his employees to deal with or purchase any article of food, clothing or merchandise of any kind whatsoever from any person, or exclude from work, punish, or blacklist any of his employees for their failure to deal with another or to purchase any article of food, clothing or merchandise whatsoever from another or at any place whatsoever. Nothing contained in this Section shall apply to the sale and purchase of uniforms.

Whoever violates the provisions of this Section shall be fined not less than fifty dollars nor more than one hundred dollars, or imprisoned for not less than thirty days nor more than ninety days, or both.



RS 23:964 - Discharge of or discrimination against employees for testifying at labor investigation; penalties; enforcement

§964. Discharge of or discrimination against employees for testifying at labor investigation; penalties; enforcement

A. No employer shall discharge or in any other manner discriminate against any employee because such employee has testified or furnished any other information in any investigation or proceeding relative to the enforcement of any of the labor laws of this state.

B. Any employer found in violation of Subsection A shall be fined not less than one hundred dollars nor more than two hundred fifty dollars, or imprisoned for not less than thirty days nor more than ninety days, or both.

C.(1) Any person violating the provisions of this Section shall be liable, in addition to the criminal penalty provided in Subsection B, to a civil penalty of up to five hundred dollars.

(2) Reasonable litigation expenses may be awarded to the prevailing party of the adjudicatory hearing. "Reasonable litigation expenses" means any expenses, not exceeding seven thousand five hundred dollars, reasonably incurred in prosecuting, opposing, or contesting an agency action, including but not limited to attorney fees, stenographer fees, investigative fees and expenses, witness fees and expenses, and administrative costs.

D. Civil penalties may be imposed only by a ruling of the director of the office of workforce development pursuant to an adjudicatory hearing held in accordance with the Administrative Procedure Act.

E. The director of the office of workforce development may institute civil proceedings in the appropriate district court for the principal place of business of the employer to enforce his rulings or seek injunctive relief to restrain and prevent violations of the provisions of this Part or of the rules and regulations adopted under this Part. The court shall award attorney fees and court costs to the prevailing party. In the event judgment is rendered in said court affirming the civil penalties assessed, the court shall also award to the office of workforce development judicial interest on said penalties from the date of such judgment until paid.

F. Out of the civil penalties collected for violations of this Section, expenses incurred in enforcing the provisions of this Section may be paid by the commission.

G. The director of the office of workforce development may enforce the civil provisions of this Section, adopt and promulgate such reasonable rules and regulations, and conduct such investigations as he deems necessary to ensure enforcement of this Section.

Acts 1988, No. 855, §1, eff. July 18, 1988; Acts 1993, No. 611, §1, eff. June 15, 1993; Acts 1997, No. 1114, §1, eff. July 14, 1997; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 2007, No. 113, §3.



RS 23:965 - Jury duty; dismissal forbidden; uninterrupted compensation; penalties

§965. Jury duty; dismissal forbidden; uninterrupted compensation; penalties

A.(1) No employer shall discharge or otherwise subject to any adverse employment action, without cause, any employee called to serve or presently serving any jury duty and no employer shall make, adopt, or enforce any rule, regulation, or policy providing for the discharge of any employee who has been called to serve, or who is presently serving on, any grand jury or on any jury at any criminal or civil trial, provided the employee notifies his or her employer of such summons within a reasonable period of time after receipt of a summons and prior to his or her appearance for jury duty.

(2) Any employer violating the provisions of this Subsection shall be required to reinstate all discharged employees at the same employment, wages, salary, benefits, and other conditions of employment enjoyed by said employees before their discharge. The employer shall additionally be fined not less than one hundred nor more than one thousand dollars for each employee discharged.

B.(1) Any person who is regularly employed in the state of Louisiana shall, upon call or subpoena to serve on a state petit or grand jury, or central jury pool, be granted a leave of absence by his employer, of up to one day, for that period of time required for such jury duty. Such leave of absence shall be granted without loss of wages, or sick, emergency, or personal leave or any other benefit.

(2) Any employer who violates the provisions of this Subsection shall be required to pay the claimant employee his full wages for one day of that period required for jury duty, without reduction in sick, emergency, or personal leave or any other benefit. The employer shall additionally be fined not less than one hundred dollars nor more than five hundred dollars for each offense.

Added by Acts 1974, No. 469, §1; Acts 1993, No. 950, §1; Acts 1999, No. 76, §1; Acts 2003, No. 678, §2.



RS 23:966 - Prohibition of smoking discrimination

§966. Prohibition of smoking discrimination

A. As long as an individual, during the course of employment, complies with applicable law and any adopted workplace policy regulating smoking, it shall be unlawful for an employer:

(1) To discriminate against the individual with respect to discharge, compensation, promotion, any personnel action or other condition, or privilege of employment because the individual is a smoker or nonsmoker.

(2) To require, as a condition of employment, that the individual abstain from smoking or otherwise using tobacco products outside the course of employment.

B. A smoker, as referred to herein, is limited to a person who smokes tobacco.

C. Nothing in this Section shall preclude an employer from formulating and adopting a policy regulating an employee's workplace use of a tobacco product or from taking any action consistent therewith.

D. Any employer who violates the provisions of this Section shall be fined up to two hundred fifty dollars for the first offense and up to five hundred dollars for any subsequent offense.

Acts 1991, No. 762, §1.



RS 23:967 - Employee protection from reprisal; prohibited practices; remedies

§967. Employee protection from reprisal; prohibited practices; remedies

A. An employer shall not take reprisal against an employee who in good faith, and after advising the employer of the violation of law:

(1) Discloses or threatens to disclose a workplace act or practice that is in violation of state law.

(2) Provides information to or testifies before any public body conducting an investigation, hearing, or inquiry into any violation of law.

(3) Objects to or refuses to participate in an employment act or practice that is in violation of law.

B. An employee may commence a civil action in a district court where the violation occurred against any employer who engages in a practice prohibited by Subsection A of this Section. If the court finds the provisions of Subsection A of this Section have been violated, the plaintiff may recover from the employer damages, reasonable attorney fees, and court costs.

C. For the purposes of this Section, the following terms shall have the definitions ascribed below:

(1) "Reprisal" includes firing, layoff, loss of benefits, or any discriminatory action the court finds was taken as a result of an action by the employee that is protected under Subsection A of this Section; however, nothing in this Section shall prohibit an employer from enforcing an established employment policy, procedure, or practice or exempt an employee from compliance with such.

(2) "Damages" include compensatory damages, back pay, benefits, reinstatement, reasonable attorney fees, and court costs resulting from the reprisal.

D. If suit or complaint is brought in bad faith or if it should be determined by a court that the employer's act or practice was not in violation of the law, the employer may be entitled to reasonable attorney fees and court costs from the employee.

Acts 1997, No. 1104, §1.



RS 23:968 - Whistleblower protection and cause of action

§968. Whistleblower protection and cause of action

A. No employee shall be discharged, demoted, suspended, threatened, harassed, or discriminated against in any manner in the terms and conditions of his employment because of any lawful act engaged in by the employee or on behalf of the employee in furtherance of any action taken to report the sexual abuse of a minor child by any fellow employee to law enforcement, whether such fellow employee is a co-worker, supervisor or subordinate.

B.(1) An employee of a public or private entity may bring action for relief against his or her employer, in a court of competent jurisdiction, for damages associated with any action taken by the employee which is in furtherance of the protection of a minor child as is provided for in Subsection A of this Section.

(2) A person aggrieved of a violation of Subsection A of this Section shall be entitled to treble damages plus court costs and reasonable attorney fees.

C. A plaintiff shall not be entitled to recovery pursuant to this Section if the court finds that the plaintiff instituted or proceeded with an action that was frivolous, vexatious, or harassing.

Acts 2012, No. 148, §1.



RS 23:971 - Repealed by Acts 1997, No. 1409, 4, eff. Aug. 1, 1997.

PART IV. AGE DISCRIMINATION IN EMPLOYMENT

§971. Repealed by Acts 1997, No. 1409, §4, eff. Aug. 1, 1997.



RS 23:972 - Repealed by Acts 1997, No. 1409, 4, eff. Aug. 1, 1997.

§972. Repealed by Acts 1997, No. 1409, §4, eff. Aug. 1, 1997.



RS 23:973 - Repealed by Acts 1997, No. 1409, 4, eff. Aug. 1, 1997.

§973. Repealed by Acts 1997, No. 1409, §4, eff. Aug. 1, 1997.



RS 23:974 - Repealed by Acts 1997, No. 1409, 4, eff. Aug. 1, 1997.

§974. Repealed by Acts 1997, No. 1409, §4, eff. Aug. 1, 1997.



RS 23:975 - Repealed by Acts 1997, No. 1409, 4, eff. Aug. 1, 1997.

§975. Repealed by Acts 1997, No. 1409, §4, eff. Aug. 1, 1997.



RS 23:976 - Repealed by Acts 1985, No. 846, 2, eff. July 23, 1985.

§976. Repealed by Acts 1985, No. 846, §2, eff. July 23, 1985.



RS 23:981 - Declaration of public policy

PART V. RIGHT TO WORK

§981. Declaration of public policy

It is hereby declared to be the public policy of Louisiana that all persons shall have, and shall be protected in the exercise of the right, freely and without fear of penalty or reprisal, to form, join and assist labor organizations or to refrain from any such activities.

Added by Acts 1976, No. 97, §1.



RS 23:982 - Labor organization

§982. Labor organization

The term "labor organization" means any organization of any kind, or agency or employee representation committee, which exists for the purpose, in whole or in part, of dealing with employers concerning wages, rates of pay, hours of work or other conditions of employment.

Added by Acts 1976, No. 97, §1.



RS 23:983 - Freedom of choice

§983. Freedom of choice

No person shall be required, as a condition of employment, to become or remain a member of any labor organization, or to pay any dues, fees, assessments, or other charges of any kind to a labor organization.

Added by Acts 1976, No. 97, §1.



RS 23:984 - Certain agreements declared illegal; governmental interference prohibited; policy

§984. Certain agreements declared illegal; governmental interference prohibited; policy

A. Any agreement, contract, understanding or practice, written or oral, implied or expressed, between any employer and any labor organization in violation of the provisions of this Part is hereby declared to be unlawful, null and void, and of no legal effect.

B. No governmental body may pass any law, ordinance, or regulation, or impose any contractual, zoning, permitting, licensing, or other condition on employers' or employees' full freedom to act under the federal labor laws. Such prohibited actions shall include but not be limited to:

(1) Conditioning any purchase, sale, lease, or other business or commercial transaction between any employers on waiver or limitation of any right those employers may have under the federal labor laws.

(2) Conditioning any regulatory, zoning, permitting, licensing, or any other governmental requirement with any employer on waiver or limitation of any right the employer may have under the federal labor laws.

(3) Enacting any ordinance, regulation, or other action that waives or limits any right the employer may have under the federal labor laws.

(4) Conditioning or requiring any employer to not deal with another employer on waiver or limitation of any right either employer may have under the federal labor laws.

C. An employer or employee is entitled to and shall receive injunctive relief necessary to prevent any violations of this Section.

D. For the purposes of this Section:

(1) "Employer" means a person, association, or legal or commercial entity receiving services from an employee and, in return, giving compensation of any kind to such employee.

(2) "Federal labor laws" means the National Labor Relations Act and the Labor Management Relations Act, hereinafter collectively referred to as "the Acts", presidential executive orders issued relating to labor/management or employee/employer issues and the United States Constitution as amended and as construed by the federal courts. The rights protected under the federal labor laws include but are not limited to:

(a) An employer's or employee's right to express views on unionization and any other labor relations issues to the full extent allowed by the First Amendment of the United States Constitution and Section 8(c) of the National Labor Relations Act.

(b) An employer's right to demand, and an employee's right to participate in, a secret ballot election under the Acts, including without limitation, the full procedural protections afforded by the Acts for defining the unit, conducting the election campaign and election, and making any challenges or objections thereto.

(c) An employer's right to not release employee information to the maximum extent allowed by the Acts.

(d) An employee's right to maintain the confidentiality of his or her employee information to the maximum extent allowed by the Acts.

(e) An employer's right to restrict access to its property or business to the maximum extent allowed by the Acts.

(3) "Governmental body" means any local government or its subdivision, including but not limited to cities, parishes, municipalities, and any public body, agency, board, commission or other governmental, quasi governmental, or quasi public body or any body that acts or purports to act in a commercial, business, economic development, or like capacity of local government or its subdivision.

Added by Acts 1976, No. 97, §1; Acts 2001, No. 1190, §2, eff. June 29, 2001.



RS 23:985 - Penalties

§985. Penalties

Any person who directly or indirectly places upon any other person any requirement or compulsion prohibited by this Part shall be guilty of a misdemeanor, and upon conviction thereof shall be subject to a fine not exceeding one thousand dollars and/or imprisonment for a period of not more than ninety days.

Added by Acts 1976, No. 97, §1.



RS 23:986 - Injunctive relief

§986. Injunctive relief

Any employee injured as a result of any violation or threatened violation of the provisions of this Part shall be entitled to injunctive relief against any and all violators or persons threatening violation, and may also recover any and all damages of any character resulting from such violation or threatened violation. Such remedies shall be independent of and in addition to the penalties and remedies prescribed in other provisions of this Part.

Added by Acts 1976, No. 97, §1.



RS 23:987 - Duty to investigate

§987. Duty to investigate

It shall be the duty of the attorney general of this state, and of the district attorney of each city and parish, to investigate any complaints of violation of this Part and to prosecute all persons violating any of the provisions of this Part, and to take all means at their command to insure effective enforcement of the provisions of this Part.

Added by Acts 1976, No. 97, §1.



RS 23:991 - Purpose, enforcement

PART VI. EMPLOYMENT OF CERTAIN ALIENS

§991. Purpose, enforcement

The purpose of this Part is to exercise the state's police powers to regulate employment relations in order to protect workers within the state. The Louisiana State Police, the criminal sheriffs, and the local police departments for the various political subdivisions of this state shall enforce the provisions of this Part; except that R.S. 23:995 shall be enforced by the Louisiana Workforce Commission.

Added by Acts 1979, No. 534, §1; Acts 1985, No. 894, §1; Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:992 - Employment of certain aliens; prohibition

§992. Employment of certain aliens; prohibition

No person, either for himself or on behalf of another, shall employ, hire, recruit, or refer, for private or public employment within the state, an alien who is not entitled to lawfully reside or work in the United States.

Added by Acts 1979, No. 534, §1; Acts 1985, No. 894, §1; Acts 1986, No. 903, §1.

{{NOTE: ACTS 1986, NO. 903, §2.}}



RS 23:992.1 - Exemptions

§992.1. Exemptions

A. The legislature finds that because of requirements related to weather conditions that are peculiar to the planting and harvesting of agricultural and horticultural products and other conditions peculiar thereto, including the perishable nature thereof, which peculiar conditions are likewise applicable to the production of livestock, dairy, and poultry products and the practice of animal husbandry, including the care, feeding, and training of horses and because of the substantial impact of such activities on the economy of the state that the provisions of this Part should not be and are not made applicable to the activities exempted from this Part as provided in Subsection B of this Section.

B. The provisions of this Part shall not apply to:

(1) Aliens employed in the planting and harvesting, on the premises where produced, of agricultural, forestry, or horticultural products.

(2) Aliens employed in the production and gathering on the premises where produced, of livestock, dairy, or poultry products.

(3) Aliens employed in the field of animal husbandry.

(4) Aliens employed in the care, feeding, and training of horses.

Acts 1985, No. 894, §2; Acts 1986, No. 903, §1.

{{NOTE: ACTS 1986, NO. 903, §2.}}



RS 23:992.2 - Bar to prosecution

§992.2. Bar to prosecution

No person shall be prosecuted under the provisions of this Part upon a showing that each and every person in his employ has provided a picture identification and one of the following documents of which the employer has retained a copy for his records:

(1) United States birth certificate or certified birth card.

(2) Naturalization certificate.

(3) Certificate of citizenship.

(4) Alien registration receipt card.

(5) United States immigration form I-94 (with employment authorized stamp).

Acts 1985, No. 894, §2; Acts 1986, No. 903, §1; Acts 2000, 1st Ex. Sess., No. 118, §4, eff. April 19, 2000.

{{NOTE: ACTS 1986, NO. 903, §2.}}



RS 23:993 - Penalties

§993. Penalties

The penalties for any person who violates R.S. 23:992 shall be as follows:

(1) A first violation shall be punishable by a fine of not more than five hundred dollars, regardless of the number of aliens employed, hired, recruited, or referred in violation of R.S. 23:992.

(2) A second violation shall be punishable by a fine of not more than three hundred fifty dollars for each alien employed, hired, recruited, or referred in violation of R.S. 23:992.

(3) A third or subsequent violation shall be punishable by a fine of not less than five hundred dollars nor more than two thousand dollars for each alien employed, hired, recruited, or referred in violation of R.S. 23:992.

Added by Acts 1979, No. 534, §1. Amended by Acts 1982, No. 303, §1.



RS 23:994 - Private remedy

§994. Private remedy

No provision of this Part shall be construed to be a bar to any civil action by a private party against any person for the violation of R.S. 23:992.

Added by Acts 1979, No. 534, §1.



RS 23:995 - Civil penalties

§995. Civil penalties

A. No person, either for himself or on behalf of another, shall employ, hire, recruit, or refer, for private or public employment within the state, an alien who is not entitled to lawfully reside or work in the United States.

B. No person shall be subject to civil penalties pursuant to the provisions of this Part upon a showing of either of the following:

(1) The citizenship or work authorization status of every employee has been verified by the United States Citizenship and Immigration Services E-Verify system, hereinafter referred to as E-Verify.

(2) Each employee has provided a picture identification and one of the following documents of which the employer has retained a copy for his records:

(a) United States birth certificate or certified birth card.

(b) Naturalization certificate.

(c) Certificate of citizenship.

(d) Alien registration receipt card.

(e) United States immigration form I-94 (with employment authorized stamp).

C. Any employer who has utilized the E-Verify system to determine the employment eligibility of an employee is presumed to have been in good faith and is not subject to any penalty as a result of the reliance on the accuracy of the E-Verify system.

D. The executive director of the Louisiana Workforce Commission shall enforce the provisions of this Section. The executive director may assess civil penalties against any person violating the provisions of this Section, or when appropriate, inform the proper governing or licensing authority to suspend a license or permit to do business, as follows:

(1) For a first violation the penalty shall be not more than five hundred dollars for each alien employed, hired, recruited, or referred in violation of this Section.

(2) For a second violation the penalty shall be not more than one thousand dollars for each alien employed, hired, recruited, or referred in violation of this Section. However, the provisions of this Section shall not apply to any health care facility or entity licensed by the Louisiana Department of Health, the department shall follow the applicable licensing statutes and licensing rules for suspension of a license.

(3) For a third or subsequent violation , the appropriate local governing authority or licensing agency shall immediately suspend the violator's permit or license to do business in the state for not less than thirty days nor more than six months and a fine shall be assessed that shall be not more than two thousand five hundred dollars for each alien employed, hired, recruited, or referred in violation of this Section. However, the provisions of this Section shall not apply to any health care facility or entity licensed by the Louisiana Department of Health, the department shall follow the applicable licensing statutes and licensing rules for suspension of a license.

E. Civil penalties may be imposed only by a ruling of the executive director pursuant to an adjudicatory hearing held in accordance with the Administrative Procedure Act, R.S. 49:950, et seq.

F. The executive director may institute civil proceedings in the Nineteenth Judicial District Court to enforce its rulings. In the event judgment is rendered in said court affirming the civil penalties assessed, the court shall also award to the Louisiana Workforce Commission reasonable attorney fees, and judicial interest on said civil penalties from the date of its assessment by the Louisiana Workforce Commission until paid and all costs.

G. The executive director may institute civil proceedings in the Nineteenth Judicial District Court seeking injunctive relief to restrain and prevent violations of the provisions of this Part or of the rules and regulations adopted under the provisions of this Part. If the court grants the injunctive relief sought by the Louisiana Workforce Commission, it shall also award reasonable attorney fees and costs to the Louisiana Workforce Commission.

Acts 1985, No. 894, §2; Acts 1986, No. 903, §1; Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2011, No. 402, §1.



RS 23:996 - Cease and desist order; injunctive relief

§996. Cease and desist order; injunctive relief

A. An agency, department, board or commission of the state or any political subdivision may notify the attorney general or the district attorney that the agency has determined, after an investigation initiated by the agency or by a private party's written complaint to the agency, that an employer who operates a Louisiana business or enterprise is knowingly employing an undocumented alien in violation of this Chapter.

B. The attorney general or district attorney in the parish in which the employer is domiciled or in the parish in which the violation occurred is empowered to issue an order to the employer engaged in the activity constituting the violation of the provision of this Chapter directing such employer to cease and desist from such activity and to discharge from employment, for cause, the undocumented workers. Such order shall be issued in the name of the state of Louisiana under the official seal of the attorney general or the official seal of the district attorney and shall be served where the employer is domiciled in the state of Louisiana or the employer's registered agent in the state of Louisiana.

C. If the employer to whom the attorney general or district attorney directs a cease and desist order does not cease and desist the proscribed activity within ten days from service of such cease and desist order by certified mail, the attorney general or local district attorney may cause to issue a writ of injunction enjoining such employer from engaging in any activity proscribed by this Chapter. Such proceeding shall be brought in the district court having civil jurisdiction in any parish in which such employer has as its principal place of business or the parish where the violation has occurred. If the employer in violation of this Chapter is a nonresident entity, such proceeding may be brought in the Nineteenth Judicial District Court for the parish of East Baton Rouge. All other provisions of law relative to injunctive relief apply. Exhaustion of administrative remedies is not a prerequisite to judicial review.

D. Any employer who is found by the court to have violated a cease and desist order of the attorney general or district attorney after it has become final and while such order is in effect, shall forfeit and pay to the state of Louisiana a sum of up to ten thousand dollars, unless the employer shows good cause to the satisfaction of the issuer that the determination was issued in error.

E. Once an employer is found by the court to have violated a cease and desist order of the attorney general or district attorney, the attorney general or district attorney may file a complaint with the appropriate licensing board or boards to have any employer's business license suspended or revoked.

F. The provisions of this Section shall not apply to employers with ten or fewer employees.

Acts 2006, No. 636, §1, eff. June 23, 2006.



RS 23:1001 - Preference in hiring veterans for private employers

PART VII. EMPLOYMENT OF VETERANS

§1001. Preference in hiring veterans for private employers

A.(1) The intent of the legislature is to authorize private employers to establish a preference in employment for certain veterans which shall be analogous to the system by which the state and city governments give preferences in employment to veterans pursuant to Article X, Section 10 of the Constitution of Louisiana.

(2) It is the intent of the legislature that the provisions of this Section are permissive and not mandatory as it relates to private employers.

B. A private employer may adopt an employment policy that gives preference in hiring to all of the following:

(1) An honorably discharged veteran.

(2) The spouse of a veteran with a service-connected disability.

(3) The unremarried widow or widower of a veteran who died of a service-connected disability.

(4) The unremarried widow or widower of a member of the United States Armed Forces who died in the line of duty under combat-related conditions.

C. An employer may voluntarily establish a policy which grants preference in hiring to a veteran or a certain family member of a veteran pursuant to the provisions of this Part.

D. The preferences for the employment of veterans provided for in this Part shall not be considered a violation of any state or local equal employment opportunity law.

Acts 2016, No. 190, §1.



RS 23:1002 - Repealed by Acts 1997, No. 1409, 4, eff. Aug. 1, 1997.

§1002. Repealed by Acts 1997, No. 1409, §4, eff. Aug. 1, 1997.



RS 23:1003 - Repealed by Acts 1997, No. 1409, 4, eff. Aug. 1, 1997.

§1003. Repealed by Acts 1997, No. 1409, §4, eff. Aug. 1, 1997.



RS 23:1004 - Repealed by Acts 1997, No. 1409, 4, eff. Aug. 1, 1997.

§1004. Repealed by Acts 1997, No. 1409, §4, eff. Aug. 1, 1997.



RS 23:1006 - Repealed by Acts 1997, No. 1409, 4, eff. Aug. 1, 1997.

PART VIII. DISCRIMINATION IN EMPLOYMENT ON ACCOUNT

OF RACE, COLOR, RELIGION, SEX, DISABILITY, OR

NATIONAL ORIGIN

§1006. Repealed by Acts 1997, No. 1409, §4, eff. Aug. 1, 1997.



RS 23:1007 - Repealed by Acts 1997, No. 1409, 4, eff. Aug. 1, 1997.

§1007. Repealed by Acts 1997, No. 1409, §4, eff. Aug. 1, 1997.



RS 23:1008 - Repealed by Acts 1997, No. 1409, 4, eff. Aug. 1, 1997.

§1008. Repealed by Acts 1997, No. 1409, §4, eff. Aug. 1, 1997.



RS 23:1011 - Employment of Louisiana residents as a condition of receiving a state or local tax exemption; residence requirement

PART IX. RESIDENCY REQUIREMENT FOR TAX EXEMPTION

§1011. Employment of Louisiana residents as a condition of receiving a state or local tax exemption; residence requirement

Notwithstanding any provision of law to the contrary, whenever any state or local tax exemption is granted or authorized by the constitution, law, or rule or regulation which requires employment of, or a preference being given to the employment of, qualified Louisiana residents, "Louisiana resident" shall mean, in addition to any other requirement or qualification, that the person shall have actually resided in this state at least thirty consecutive days prior to such employment.

Acts 1985, No. 970, §3, eff. Aug. 1, 1985.



RS 23:1015 - Short title; citation

PART X. SCHOOL AND DAY CARE CONFERENCE

AND ACTIVITIES LEAVE

§1015. Short title; citation

This Part shall constitute and be known as the "Louisiana School and Day Care Conference and Activities Leave Act" and may be cited as such.

Acts 1993, No. 790, §1.



RS 23:1015.1 - Definitions

§1015.1. Definitions

Unless the context clearly indicates otherwise, the following words and terms, when used in this Part, shall have the following meanings:

(1) "Child" means a person who is less than the maximum age specified for compulsory school attendance as provided in R.S. 17:221.

(2) "Child day care center" means a facility licensed under the provisions of R.S. 46:1401 et seq., that provides child day care for seven or more children or a school that provides a child day care program authorized by R.S. 17:81(E) or a similar program.

(3) "Employee" means a natural person who is paid compensation in return for the performance of services. Employee includes but is not limited to persons who are paid a salary, hourly wage, or commission in exchange for their performance of the services. Employee does not include an independent contractor or a person who performs services on a fee service basis.

(4) "Employer" means any person, as provided for in Article 24 of the Louisiana Civil Code, who in this state pays compensation to an employee in exchange for the performance of services. Employer does not mean a person who is a client of an independent contractor or a client of a person who provides services on a fee service basis.

(5) "School" means an accredited public or private educational institution that provides educational services to children of compulsory attendance age.

Acts 1993, No. 790, §1.



RS 23:1015.2 - School and day care conference and activities leave

§1015.2. School and day care conference and activities leave

A. An employer may grant an employee leave from work of up to a total of sixteen hours during any twelve-month period to attend, observe, or participate in conferences or classroom activities related to the employee's dependent children for whom he is the legal guardian that are conducted at the child's school or day care center, if the conferences or classroom activities cannot reasonably be scheduled during the nonwork hours of the employee. An employee who wishes to request leave under this Part shall provide reasonable notice to the employer prior to the leave and make a reasonable effort to schedule the leave so as not to unduly disrupt the operations of the employer.

B. An employer is not required to pay an employee for any time taken as leave pursuant to Subsection A of this Section. However, an employee shall be permitted to substitute any accrued vacation time or other appropriate paid leave for any leave taken pursuant to this Section.

Acts 1993, No. 790, §1.



RS 23:1015.3 - Rulemaking authority

§1015.3. Rulemaking authority

The executive director of the Louisiana Workforce Commission may adopt, amend, suspend, repeal, and enforce rules and regulations to carry out the provisions and purposes of this Part.

Acts 1993, No. 790, §1; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:1016 - Workers exposed to toxic substances; rights

PART XI. RIGHT OF ACCESS TO EMPLOYER'S RECORDS

§1016. Workers exposed to toxic substances; rights

A. It is the policy of the state of Louisiana to support the right of workers exposed to toxic substances to obtain information concerning the nature of those substances and consequential adverse health effects. Therefore, any current or former employee or his designated representative shall have a right of access to employer's records of employee exposures to potentially toxic materials or harmful physical agents and employee medical records and any analyses using employee exposure or medical records as provided for in 29 U.S.C. 657 and in 29 C.F.R. 1910.20, "Access to Employee Exposure and Medical Records".

B. Denial of a request for access by an employee or his designated representative shall give rise to a cause of action under the laws of this state to enforce the provisions of this Section.

C. If it becomes necessary for an employee to file a lawsuit to enforce his rights under this Section, he shall be entitled to recover reasonable attorney's fees and costs in addition to access to the records and analyses requested.

Acts 1993, No. 876, §1.



RS 23:1017.1 - Definitions

PART XII. VOLUNTEER FIRST RESPONDERS TO LOUISIANA

HOMELAND SECURITY EMERGENCY ASSISTANCE

AND DISASTER SERVICE

§1017.1. Definitions

Unless the context clearly indicates otherwise, the following words and terms, when used in this Part, shall have the following meanings:

(1) "Benefit" means any advantage, profit, privilege, gain, status, account or interest other than wages or salary for work performed that accrues by reason of the employment or an employer policy, plan or practice that includes rights and benefits under a pension plan, insurance coverage, vacation, or employee stock ownership plan.

(2) "Compensation" means normal or regular base pay, but does not include overtime, per diem, differential pay or any other allowance for expenses incurred.

(3) "Disability" means a physical or mental impairment, which substantially limits one or more of the major life activities including but not limited to: caring for one's self, walking, hearing, speaking, breathing, learning, performing manual tasks and earning a living.

(4) "Employee" means any person employed by any private or public employer including an elected or appointed official.

(5) "Essential functions" means the fundamental job duties of the employment position that the person with a disability held.

(6) "First responder" means a volunteer engaged in activities involving the Governor's Office of Homeland Security and Emergency Preparedness1 pursuant to R.S. 29:721 et seq. and first responders as defined in R.S. 40:1231 including but not limited to medical personnel, emergency and medical technicians, volunteer firemen, auxiliary law enforcement officers and members of the Civil Air Patrol.

(7) "Reasonable accommodation" means those actions taken by the employer including but not limited to training, changes to work schedule, job reassignment or modification, or physical modification to the work station that do not place an undue hardship on the employer or pose a direct threat or significant risk to the health and safety of the individual or others. Undue hardships are those actions requiring significant difficulty or expense, when considered in light of the nature and cost of the actions needed to provide reasonable accommodation.

(8) "State of emergency" exists when the governor or his designee issues a proclamation and requirement that volunteer first responders report for active duty. Active duty is considered ended when the governor or his designee proclaims that a state of emergency no longer exists or releases the volunteer first responder from duty.

Acts 2004, No. 316, §2, eff. June 18, 2004; Acts 2006, 1st Ex. Sess., No. 35, §8, eff. March 1, 2006; Acts 2014, No. 811, §12, eff. June 23, 2014.

1See Acts 2006, 1st Ex. Sess., No. 35, §8, which changes the term "office of homeland security and emergency preparedness" to "Governor's Office of Homeland Security and Emergency Preparedness" and §10, which provides for the termination of the Act and the reversion to the law in effect prior to the Act on July 1, 2010.



RS 23:1017.2 - Leave status

§1017.2. Leave status

An employee who leaves employment in order to perform the duties of a first responder pursuant to this Part shall be treated as being on temporary leave of absence subject to the terms and conditions of the employer's stated policy regarding leaves of absence and provided that he applies for reinstatement in accordance with R.S. 23:1017.3.

Acts 2004, No. 316, §2, eff. June 18, 2004.



RS 23:1017.3 - Reemployment

§1017.3. Reemployment

A. Any person called to duty by or pursuant to an operations plan of the Governor's Office of Homeland Security and Emergency Preparedness1 shall, upon his release from duty or recovery from disease or injury resulting from such activities, be reinstated in or restored to the same or comparable position of employment. Such position or a comparable position will be at no less compensation, seniority, status or benefits than that he was receiving at the time of the call to duty. However, if the person is not qualified or capable of performing the essential functions of the same position by reason of disability sustained during his call of duty, but is otherwise qualified by reason of education, training, or experience to perform another vacant position in the employ of the employer, the employer shall employ such person in that other or comparable vacant position, the essential functions of which he is physically capable and qualified to perform that will provide like seniority, status, benefits and compensation provided the employment does not pose a direct threat or significant risk to the health and safety of the individual or others that cannot be eliminated by reasonable accommodation. This Section shall not apply to a temporary position held at the time of the call to duty.

B. Each person released from duty shall report to his place of employment within seventy-two hours after his release from duty or recovery from disease or injury resulting from his activities. Failure to report within said seventy-two hours shall be considered a voluntary resignation from employment with the employer, and the provisions of this Section shall not be applicable.

C. Any person who is restored to a position in accordance with the provisions of this Section shall be so restored in such manner as to give him such status in his employment as he would have enjoyed if he had continued in such employment continuously from the time of his call to duty to the time of his restoration to such employment.

D. If any employer fails or refuses to comply with the provisions of this Section the Louisiana Workforce Commission or the director of the Department of Civil Service shall render aid and assistance in the reinstatement of persons to their positions in accordance with the provisions of this Section.

E. It shall not be a violation of this Section if the employer's circumstances have so changed as to make such reemployment impossible or unreasonable or such employment would impose an undue hardship on the employer or the returning employee refuses the employment position offered.

Acts 2004, No. 316, §2, eff. June 18, 2004; Acts 2006, 1st Ex. Sess., No. 35, §8, eff. March 1, 2006; Acts 2008, No. 743, §7, eff. July 1, 2008.

1See Acts 2006, 1st Ex. Sess., No. 35, §8, which changes the term "office of homeland security and emergency preparedness" to "Governor's Office of Homeland Security and Emergency Preparedness" and §10, which provides for the termination of the Act and the reversion to the law in effect prior to the Act on July 1, 2010.



RS 23:1017.4 - Benefits

§1017.4. Benefits

For purposes of benefits furnished by the employer and participated in by the employee at the time of departure, such leave of absence shall not be considered a break in employment for purposes of seniority or length of service or for benefits programs offered by that employer. Continuation of any retirement or health benefits requiring the employee's contribution or copayments will be subject to the stated terms and conditions of the benefit plans and are subject to applicable federal or state laws.

Acts 2004, No. 316, §2, eff. June 18, 2004.



RS 23:1017.5 - Pay

§1017.5. Pay

Temporary leave from employment for participation in activities of the Governor's Office of Homeland Security and Emergency Preparedness1 or pursuant to a plan of operation of that office shall be considered to be unpaid leave by the employer. However, applicable provisions of this Section shall not prohibit an employer from paying compensation to an employee on leave pursuant to this Part. An employee may, with agreement by the employer, use any amount or combination of accrued or eligible paid leave, vacation, sick leave or compensatory leave standing to his credit during his term of service under this Part.

Acts 2004, No. 316, §2, eff. June 18, 2004; Acts 2006, 1st Ex. Sess., No. 35, §8, eff. March 1, 2006.

1See Acts 2006, 1st Ex. Sess., No. 35, §8, which changes the term "office of homeland security and emergency preparedness" to "Governor's Office of Homeland Security and Emergency Preparedness" and §10, which provides for the termination of the Act and the reversion to the law in effect prior to the Act on July 1, 2010.



RS 23:1017.6 - Notice to employers

§1017.6. Notice to employers

First responders shall give notice to employers of their call to service as soon as practical including day of departure, as well as probable length or duration of service under this Part.

Acts 2004, No. 316, §2, eff. June 18, 2004.



RS 23:1018.1 - Definitions

PART XIII. EMPLOYER RESPONSIBILITY TO INFORM NEW

EMPLOYEES OF THE FEDERAL EARNED INCOME TAX CREDIT

AND THE ADVANCE EARNED INCOME CREDIT

§1018.1. Definitions

Unless the context clearly indicates otherwise, the following words and terms, when used in this Part, shall have the following meanings:

(1) "AEIC" means the Advance Earned Income Credit.

(2) "EITC" means the federal Earned Income Tax Credit.

(3) "Employee" means any person who is employed by an employer for compensation in return for the performance of services.

(4) "Employer" means any Louisiana business establishment that has twenty or more full-time or part-time employees.

Acts 2005, No. 322, §1, eff. June 30, 2005.



RS 23:1018.2 - Notice to employees of the federal Earned Income Tax Credit

§1018.2. Notice to employees of the federal Earned Income Tax Credit

A. An employer shall be required to notify new employees, whose anticipated wages are thirty-five thousand dollars or less annually, that they may be eligible for the EITC or the AEIC, and may either apply for the credit on their tax returns or receive the credit in advance payments during the year. Any written notice provided to the employer by the Internal Revenue Service or the Louisiana Workforce Commission for this purpose shall be provided to such employees at the time of hiring.

B. Employers shall post, in the same location where other employee notices required by state or federal law are posted, a notice provided by the Louisiana Workforce Commission that states:

"If you make $35,000 or less, your employer should notify you at the time of hiring of the potential availability of Earned Income Tax Credits or Advance Earned Income Credits. Earned Income Tax Credits are reductions in federal income tax liability for which you may be eligible if you meet certain requirements. Additional information and forms for these programs can be obtained from your employer or the Internal Revenue Service."

C. This commission notice, provided for in Subsection B of this Section, shall also contain, as a minimum, the current eligibility requirements as indicated in the Internal Revenue Service's Form W-5. It shall be the responsibility of the Louisiana Workforce Commission to update the notice whenever the Internal Revenue Service changes the eligibility requirements for Earned Income Tax Credit or Advance Earned Income Credit.

D. The employer shall not be liable to the employee for civil damages for failure to comply with the provisions of this Part.

Acts 2005, No. 322, §1, eff. June 30, 2005; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:1020 - Terminated on June 30, 2006, by Acts 2006, No. 193, eff. June 2, 2006.

CHAPTER 10. WORKERS' COMPENSATION

PART I. SCOPE AND OPERATION

SUBPART A. DEFINITIONS

§1020. Terminated on June 30, 2006, by Acts 2006, No. 193, eff. June 2, 2006.



RS 23:1020.1 - Citation, purpose; legislative intent; construction

§1020.1. Citation, purpose; legislative intent; construction

A. Citation. This Chapter shall be cited as the "Louisiana Workers' Compensation Law".

B. Purpose. The legislature declares that the purpose of this Chapter is all of the following:

(1) To provide for the timely payment of temporary and permanent disability benefits to all injured workers who suffer an injury or disease arising out of and in the course and scope of their employment as is provided in this Chapter.

(2) To pay the medical expenses that are due to all injured workers pursuant to this Chapter.

(3) To return such workers who have received benefits pursuant to this Chapter to the work force.

C. Legislative intent. The legislature finds all of the following:

(1) That the Louisiana Workers' Compensation Law is to be interpreted so as to assure the delivery of benefits to an injured employee in accordance with this Chapter.

(2) To facilitate injured workers' return to employment at a reasonable cost to the employer.

D. Construction. The Louisiana Workers' Compensation Law shall be construed as follows:

(1) The provisions of this Chapter are based on the mutual renunciation of legal rights and defenses by employers and employees alike; therefore, it is the specific intent of the legislature that workers' compensation cases shall be decided on their merits.

(2) Disputes concerning the facts in workers' compensation cases shall not be given a broad, liberal construction in favor of either employees or employers; the laws pertaining to workers' compensation shall be construed in accordance with the basic principles of statutory construction and not in favor of either employer or employee.

(3) According to Article III, Section 1 of the Constitution of Louisiana, the legislative powers of the state are vested solely in the legislature; therefore, when the workers' compensation statutes of this state are to be amended, the legislature acknowledges its responsibility to do so. If the workers' compensation statutes are to be liberalized, broadened, or narrowed, such actions shall be the exclusive purview of the legislature.

Acts 2012, No. 860, §1.



RS 23:1021 - Terms defined

§1021. Terms defined

As used in this Chapter, unless the context clearly indicates otherwise, the following terms shall be given the meaning ascribed to them in this Section:

(1) "Accident" means an unexpected or unforeseen actual, identifiable, precipitous event happening suddenly or violently, with or without human fault, and directly producing at the time objective findings of an injury which is more than simply a gradual deterioration or progressive degeneration.

(2) "Brother" and "sister" includes step-brothers and step-sisters, and brothers and sisters by adoption.

(3) "Child" or "children" covers only children born of marriage, step-children, posthumous children, adopted children, and children born outside of marriage who have been acknowledged under the provisions of the Civil Code.

(4) "Dependent" means the person or persons to whom, under the provisions of Part II of this Chapter, compensation shall be paid upon the death of the injured employee.

(5) "Director" means the director of the office of workers' compensation administration.

(6) "Health care provider" means a hospital, a person, corporation, facility, or institution licensed by the state to provide health care or professional services as a physician, hospital, dentist, registered or licensed practical nurse, pharmacist, optometrist, podiatrist, chiropractor, physical therapist, occupational therapist, psychologist, graduate social worker or licensed clinical social worker, psychiatrist, or licensed professional counselor, and any officer, employee, or agent thereby acting in the course and scope of his employment.

(7) "Independent contractor" means any person who renders service, other than manual labor, for a specified recompense for a specified result either as a unit or as a whole, under the control of his principal as to results of his work only, and not as to the means by which such result is accomplished, and are expressly excluded from the provisions of this Chapter unless a substantial part of the work time of an independent contractor is spent in manual labor by him in carrying out the terms of the contract, in which case the independent contractor is expressly covered by the provisions of this Chapter. The operation of a truck tractor or truck tractor trailer, including fueling, driving, connecting and disconnecting electrical lines and air hoses, hooking and unhooking trailers, and vehicle inspections are not manual labor within the meaning of this Chapter.

(8)(a) "Injury" and "personal injuries" include only injuries by violence to the physical structure of the body and such disease or infections as naturally result therefrom. These terms shall in no case be construed to include any other form of disease or derangement, however caused or contracted.

(b) Mental injury caused by mental stress. Mental injury or illness resulting from work-related stress shall not be considered a personal injury by accident arising out of and in the course of employment and is not compensable pursuant to this Chapter, unless the mental injury was the result of a sudden, unexpected, and extraordinary stress related to the employment and is demonstrated by clear and convincing evidence.

(c) Mental injury caused by physical injury. A mental injury or illness caused by a physical injury to the employee's body shall not be considered a personal injury by accident arising out of and in the course of employment and is not compensable pursuant to this Chapter unless it is demonstrated by clear and convincing evidence.

(d) No mental injury or illness shall be compensable under either Subparagraph (b) or (c) unless the mental injury or illness is diagnosed by a licensed psychiatrist or psychologist and the diagnosis of the condition meets the criteria as established in the most current issue of the Diagnostic and Statistical Manual of Mental Disorders presented by the American Psychiatric Association.

(e) Heart-related or perivascular injuries. A heart-related or perivascular injury, illness, or death shall not be considered a personal injury by accident arising out of and in the course of employment and is not compensable pursuant to this Chapter unless it is demonstrated by clear and convincing evidence that:

(i) The physical work stress was extraordinary and unusual in comparison to the stress or exertion experienced by the average employee in that occupation, and

(ii) The physical work stress or exertion, and not some other source of stress or preexisting condition, was the predominant and major cause of the heart-related or perivascular injury, illness, or death.

(9) "Office" means the office of workers' compensation administration established pursuant to R.S. 23:1291.

(10) "Owner operator" means a person who provides trucking transportation services under written contract to a common carrier, contract carrier, or exempt haulers which transportation services include the lease of equipment or a driver to the common carrier, contract carrier, or exempt hauler. An owner operator, and the drivers provided by an owner operator, are not employees of any such common carrier or exempt hauler for the purposes of this Chapter if the owner operator has entered into a written agreement with the carrier or hauler that evidences a relationship in which the owner operator identifies itself as an independent contractor. For purposes of this Chapter, owner operator does not include an individual driver who purchases his equipment from the carrier or hauler, and then directly leases the equipment back to the carrier or hauler with the purchasing driver.

(11) "Part-time employee" means an employee who as a condition of his hiring knowingly accepts employment that (a) customarily provides for less than forty hours per work week, and (b) that is classified by the employer as a part-time position.

(12) "Payor" means the entity responsible, whether by law or contract, for the payment of benefits incurred by a claimant as a result of a work related injury.

(13) "Wages" means average weekly wage at the time of the accident. The average weekly wage shall be determined as follows:

(a) Hourly wages.

(i) If the employee is paid on an hourly basis and the employee is employed for forty hours or more, his hourly wage rate multiplied by the average actual hours worked in the four full weeks preceding the date of the accident or forty hours, whichever is greater; or

(ii) If the employee is paid on an hourly basis and the employee was offered employment for forty hours or more but regularly, and at his own discretion, works less than forty hours per week for whatever reason, then, the average of his total earnings per week for the four full weeks preceding the date of the accident; or

(iii) If the employee is paid on an hourly basis and the employee is a part-time employee, his hourly wage rate multiplied by the average actual hours worked in the four full weeks preceding the date of the injury.

(iv) A part-time employee, as defined in R.S. 23:1021(9) and who is employed by two or more different employers in two or more successive employments, shall be entitled to receive benefits as follows:

(aa) If an employee is employed by two or more different employers in two or more successive employments and the employee incurs a compensable injury under the provisions of this Chapter in one of the employments, the employer in whose service the employee was injured shall pay the benefits due the employee as provided in this Chapter.

(bb) If the employee is a part-time employee in one of the successive employments, is injured in that employment, but as a result of the injury also incurs loss of income from other successive employments, that employee shall be entitled to benefits computed by determining wages under the provisions of this Subsection using his hourly rate in employment at the time of injury and using the total hours worked for all employers of the part-time employee, but not to exceed his average, actual weekly hours worked or forty hours weekly, whichever is less.

(v) For an employee in seasonal employment, his annual income divided by fifty-two.

(aa) For purposes of this Subparagraph, seasonal employment shall be any employment customarily operating only during regularly recurring periods of less than forty-four weeks annually.

(bb) If the employee was not engaged in the seasonal employment more than one year prior to the accident, his annual income shall be the average annual income of other employees of the same or most similar class working in the same or most similar employment for the same employer or, in the event that the employee was the only individual engaged in that specific employment, then his annual income shall be the average annual income of other employees of the same or most similar class working for a neighboring employer engaged in the same or similar employment.

(b) Monthly wages. If the employee is paid on a monthly basis, his monthly salary multiplied by twelve then divided by fifty-two.

(c) Annual wages. If the employee is employed at an annual salary, his annual salary divided by fifty-two.

(d) Other wages. If the employee is employed on a unit, piecework, commission, or other basis, his gross earnings from the employer for the twenty-six week period immediately preceding the accident divided by the number of days the employee actually worked for the employer during said twenty-six week period and multiplied by the average number of days worked per week; however, if such an employee has worked for the employer for less than a twenty-six week period immediately preceding the accident, his gross earnings from the employer for the period immediately preceding the accident divided by the number of days the employee actually worked for the employer during said period and multiplied by the average number of days worked per week.

(e) Exceptions. For municipal police officers, additional compensation paid by the state pursuant to R.S. 40:1667.3 shall not be included in the calculation and computation of total salary or average weekly wage to the extent such officer continues to receive such additional compensation during the period of his disability.

(f) Income tax. In the determination of "wages" and the average weekly wage at the time of the accident, no amount shall be included for any benefit or form of compensation which is not taxable to an employee for federal income tax purposes; however, any amount withheld by the employer to fund any nontaxable or tax-deferred benefit provided by the employer and which was elected by the employee in lieu of taxable earnings shall be included in the calculation of the employee's wage and average weekly wage including but not limited to any amount withheld by the employer to fund any health insurance benefit provided by the employer and which was elected by the employee in lieu of taxable earnings shall be included in the calculation of the employee's wage and average weekly wage.

(g) Date of accident. In occupational disease claims the date of the accident for purposes of determining the employee's average weekly wage shall be the date of the employee's last employment with the employer from whom benefits are claimed or the date of his last injurious exposure to conditions in his employment, whichever date occurs later.

Amended by Acts 1968, Ex. Sess., No. 25, §1; Acts 1975, No. 583, §1, eff. Sept. 1, 1975; Acts 1983, 1st Ex. Sess., No. 1, §§1, 6; eff. July 1, 1983; Acts 1987, No. 396, §1; Acts 1987, No. 494, §1; Acts 1988, No. 938, §1, eff. Jan. 1, 1989, and July 1, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1989, No. 454, §1, eff. Jan. 1, 1990; Acts 1991, No. 468, §1; Acts 1991, No. 565, §1; Acts 1993, No. 928, §2, eff. June 25, 1993; Acts 1995, No. 1137, §1, eff. June 29, 1995; Acts 1997, No. 423, §1; Acts 1997, No. 536, §1; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 1999, No. 751, §1; Acts 1999, No. 1309, §5, eff. Jan. 1, 2000; Acts 2001, No. 288, §2; Acts 2001, No. 486, §2, eff. June 21, 2001; Acts 2001, No. 546, §1; Acts 2001, No. 1014, §§1 and 2, eff. June 27, 2001; Acts 2004, No. 26, §10; Acts 2004, No. 188, §1, eff. June 10, 2004; Acts 2004, No. 561, §1; Acts 2013, No. 337, §1; Acts 2014, No. 158, §§3 and 7.



RS 23:1031 - Employee's right of action; joint employers, extent of liability; borrowed employees

SUBPART B. LIABILITY OF EMPLOYERS--ELECTION

AS TO COVERAGE

§1031. Employee's right of action; joint employers, extent of liability; borrowed employees

A. If an employee not otherwise eliminated from the benefits of this Chapter receives personal injury by accident arising out of and in the course of his employment, his employer shall pay compensation in the amounts, on the conditions, and to the person or persons hereinafter designated.

B. In case any employee for whose injury or death payments are due is, at the time of the injury, employed and paid jointly by two or more employers subject to the provisions of this Chapter, such employers shall contribute to such payments in proportion to their several wage liabilities to the employee; but nothing in this Section shall prevent any arrangement between the employers for different distribution, as between themselves, of the ultimate burden of such payments. If one or more but not all the employers are subject to this Chapter, then the liability of such of them as are so subject shall be to pay that proportion of the entire payments which their proportionate wage liability bears to the entire wages of the employee; but such payment by the employers subject to this Chapter shall not bar the right of recovery against any other joint employer.

C. In the case of any employee for whose injury or death payments are due and who is, at the time of the injury, employed by a borrowing employer in this Section referred to as a "special employer", and is under the control and direction of the special employer in the performance of the work, both the special employer and the immediate employer, referred to in this Section as a "general employer", shall be liable jointly and in solido to pay benefits as provided under this Chapter. As between the special and general employers, each shall have the right to seek contribution from the other for any payments made on behalf of the employee unless there is a contract between them expressing a different method of sharing the liability. Where compensation is claimed from, or proceedings are taken against, the special employer, then, in the application of this Chapter, reference to the special employer shall be substituted for reference to the employer, except that the amount of compensation shall be calculated with reference to the earnings of the employee under the general employer by whom he is immediately employed. The special and the general employers shall be entitled to the exclusive remedy protections provided in R.S. 23:1032.

D. An injury by accident shall not be considered as having arisen out of the employment and is thereby not covered by the provisions of this Chapter if the injured employee was engaged in horseplay at the time of the injury.

E. An injury by accident should not be considered as having arisen out of the employment and thereby not covered by the provisions of this Chapter if the employer can establish that the injury arose out of a dispute with another person or employee over matters unrelated to the injured employee's employment.

Acts 1989, No. 454, §2, eff. Jan. 1, 1990; Acts 1997, No. 315, §1, eff. June 17, 1997.



RS 23:1031.1 - Occupational disease

§1031.1. Occupational disease

A. Every employee who is disabled because of the contraction of an occupational disease as herein defined, or the dependent of an employee whose death is caused by an occupational disease, as herein defined, shall be entitled to the compensation provided in this Chapter the same as if said employee received personal injury by accident arising out of and in the course of his employment.

B. An occupational disease means only that disease or illness which is due to causes and conditions characteristic of and peculiar to the particular trade, occupation, process, or employment in which the employee is exposed to such disease. Occupational disease shall include injuries due to work-related carpal tunnel syndrome. Degenerative disc disease, spinal stenosis, arthritis of any type, mental illness, and heart-related or perivascular disease are specifically excluded from the classification of an occupational disease for the purpose of this Section.

C. Notwithstanding the limitations of Subsection B hereof, every laboratory technician who is disabled because of the contraction of any disease, diseased condition, or poisoning which disease, diseased condition, or poisoning is a result, whether directly or indirectly, of the nature of the work performed, or the dependent of a laboratory technician whose death is the result of a disease, diseased condition, or poisoning, whether directly or indirectly, of the nature of the work performed shall be entitled to the compensation provided in this Chapter the same as if said laboratory technician received personal injury by accident arising out of and in the course of his employment.

As used herein, the phrase "laboratory technician" shall mean any person who, because of his skills in the technical details of his work, is employed in a place devoted to experimental study in any branch of the natural or applied sciences; to the application of scientific principles of examination, testing, or analysis by instruments, apparatus, chemical or biological reactions or other scientific processes for the purposes of the natural or applied sciences; to the preparation, usually on a small scale, of drugs, chemicals, explosives, or other products or substances for experimental or analytical purposes; or in any other similar place of employment.

Except as otherwise provided in this Subsection, any disability or death claim arising under the provisions of this Subsection shall be handled in the same manner and considered the same as disability or death claims arising due to occupational diseases.

D. Any occupational disease contracted by an employee while performing work for a particular employer in which he has been engaged for less than twelve months shall be presumed not to have been contracted in the course of and arising out of such employment, provided, however, that any such occupational disease so contracted within the twelve months' limitation as set out herein shall become compensable when the occupational disease shall have been proved to have been contracted during the course of the prior twelve months' employment by a preponderance of evidence.

E. All claims for disability arising from an occupational disease are barred unless the employee files a claim as provided in this Chapter within one year of the date that:

(1) The disease manifested itself.

(2) The employee is disabled from working as a result of the disease.

(3) The employee knows or has reasonable grounds to believe that the disease is occupationally related.

F. All claims for death arising from an occupational disease are barred unless the dependent or dependents as set out herein file a claim as provided in this Chapter within one year of the date of death of such employee or within one year of the date the claimant has reasonable grounds to believe that the death resulted from an occupational disease.

G. Compensation shall not be payable hereunder to an employee or his dependents on account of disability or death arising from disease suffered by an employee who, at the time of entering into the employment from which the disease is claimed to have resulted, shall have willfully and falsely represented himself as not having previously suffered from such disease.

H. The rights and remedies herein granted to an employee or his dependent on account of an occupational disease for which he is entitled to compensation under this Chapter shall be exclusive of all other rights and remedies of such employee, his personal representatives, dependents or relatives.

I. Notice of the time limitation in which claims may be filed for occupational disease or death resulting from occupational disease shall be posted by the employer at some convenient and conspicuous point about the place of business. If the employer fails to post this notice, the time in which a claim may be filed shall be extended for an additional six months.

Acts 1952, No. 532, §1; Acts 1958, No. 39, §1; Acts 1975, No. 583, §2, eff. Sept. 1, 1975; Acts 1975, No. 644, §§1, 2; Acts 1980, No. 666, §§1, 2, eff. July 24, 1980; Acts 1989, No. 454, §2, eff. Jan. 1, 1990; Acts 1990, No. 943, §1; Acts 2001, No. 1189, §1, eff. June 29, 2001; Acts 2003, No. 733, §1.



RS 23:1032 - Exclusiveness of rights and remedies; employer's liability to prosecution under other laws

§1032. Exclusiveness of rights and remedies; employer's liability to prosecution under other laws

A.(1)(a) Except for intentional acts provided for in Subsection B, the rights and remedies herein granted to an employee or his dependent on account of an injury, or compensable sickness or disease for which he is entitled to compensation under this Chapter, shall be exclusive of all other rights, remedies, and claims for damages, including but not limited to punitive or exemplary damages, unless such rights, remedies, and damages are created by a statute, whether now existing or created in the future, expressly establishing same as available to such employee, his personal representatives, dependents, or relations, as against his employer, or any principal or any officer, director, stockholder, partner, or employee of such employer or principal, for said injury, or compensable sickness or disease.

(b) This exclusive remedy is exclusive of all claims, including any claims that might arise against his employer, or any principal or any officer, director, stockholder, partner, or employee of such employer or principal under any dual capacity theory or doctrine.

(2) For purposes of this Section, the word "principal" shall be defined as any person who undertakes to execute any work which is a part of his trade, business, or occupation in which he was engaged at the time of the injury, or which he had contracted to perform and contracts with any person for the execution thereof.

B. Nothing in this Chapter shall affect the liability of the employer, or any officer, director, stockholder, partner, or employee of such employer or principal to a fine or penalty under any other statute or the liability, civil or criminal, resulting from an intentional act.

C. The immunity from civil liability provided by this Section shall not extend to:

(1) Any officer, director, stockholder, partner, or employee of such employer or principal who is not engaged at the time of the injury in the normal course and scope of his employment; and

(2) To the liability of any partner in a partnership which has been formed for the purpose of evading any of the provisions of this Section.

Amended by Acts 1976, No. 147, §1; Acts 1989, No. 454, §2, eff. Jan. 1, 1990; Acts 1995, No. 432, §1, eff. June 17, 1995.



RS 23:1032.1 - Failure of employer to secure payment; penalties

§1032.1. Failure of employer to secure payment; penalties

A. When a direct employer, not the statutory employer or special employer, knowingly fails to secure workers' compensation insurance or proper certification of self-insured status pursuant to R.S. 23:1168, and fails to pay a final judgment for sixty days after the parties have exhausted their rights of appeal and no other insurance or self-insurance policy or contract of workers' compensation coverage has paid the benefits due under this Chapter, then the employee or the legal dependent of a deceased employee may elect to sue the direct employer for all legal damages. Should the direct employer offer to pay the judgment for workers' compensation benefits and the employee or the legal dependent of a deceased employee accepts the offer of payment, such payment shall also discharge and satisfy the direct employer's obligation for legal damages under this Section, if the direct employer also reimburses the employee or the legal dependent of a deceased employee for all costs and expenses, including attorney fees, incurred by the employee or the legal dependent of a deceased employee in connection with the claim for legal damages to the date of the payment of the workers' compensation judgment. Should the employee or the legal dependent of a deceased employee obtain a judgment on the cause of action for legal damages, the employee or the legal dependent of a deceased employee may elect to recover from the direct employer the greater of the judgment for legal damages or the judgment for workers' compensation benefits, but the employee or the legal dependent of a deceased employee shall be limited to recovery of only one such judgment, and the payment of the judgment elected shall discharge both judgments.

B. A statutory employer or special employer who has secured workers' compensation insurance or proper certification of self-insured status pursuant to R.S. 23:1168, as well as any public body or municipality, shall not be subject to the remedy provided in Subsection A of this Section and shall not be required to pay an increased weekly compensation penalty established in R.S. 23:1171.2 due to the failure of the direct employer to secure workers' compensation insurance or self-insured certification.

Acts 2005, No. 257, §1.



RS 23:1033 - Contracts against liability prohibited

§1033. Contracts against liability prohibited

No contract, rule, regulation or device whatsoever shall operate to relieve the employer, in whole or in part, from any liability created by this Chapter except as herein provided.



RS 23:1034 - Public employees; exclusiveness of remedies

§1034. Public employees; exclusiveness of remedies

A. The provisions of this Chapter shall apply to every person in the service of the state or a political subdivision thereof, or of any incorporated public board or commission authorized to hold property and to sue and be sued, under any appointment or contract of hire, express or implied, oral or written, except an official of the state or a political subdivision thereof or of any such incorporated public board or commission; and for such employee and employer the payment of compensation according to and under the terms, conditions, and provisions set out in this Chapter shall be exclusive, compulsory, and obligatory; provided that one employed by a contractor who has contracted with the state or other political subdivision, or incorporated public board or commission through its proper representative, shall not be considered an employee of the state, or other political subdivision, or incorporated public board or commission; further, provided that members of the police department, or municipal employees performing police services for any municipality who are not elected officials shall be covered by this Chapter and shall be eligible for compensation; and provided further that criminal deputy sheriffs for the parish of Orleans shall be covered by this Chapter and shall be eligible for compensation as provided herein.

B. Except as expressly and specifically provided to the contrary in Subsection A hereof, the officials excepted from coverage under the provisions of this Chapter, in Subsection A of this Section, include all public officers as defined by R.S. 42:1. In this regard, sheriffs' deputies are, under R.S. 42:1, 13:5537, and 13:5901 et seq., appointed public officers and officials of their respective political subdivisions, the parish law enforcement districts.

C. Notwithstanding the provisions of Subsection A of this Section, any political subdivision may, in its own discretion and by using its own funds available for same, provide workers' compensation coverage for its officials, in addition to having to provide such coverage for its employees. When a political subdivision elects to provide workers' compensation for its officials, the provisions of R.S. 23:1032 regarding exclusiveness of remedies and employer's liability shall apply to any injury, illness, or disease compensable under this Chapter.

D. Employees of the state, but not those of political subdivisions, shall be provided compensation under this Section by the office of risk management of the Division of Administration in accordance with R.S. 39:1527, et seq. For purposes of this Section, "employees of the state" means the employees of "state agencies" as defined by R.S. 39:1527(1). Employees of political subdivisions shall be provided compensation under this Section by the governing authorities of their respective political subdivisions. The fact that the state may grant to an employee of a political subdivision any additional or supplemental pay or otherwise provide funds for the payment of such employee's salary shall not make such employee, in whole or in part or in any way, an employee of the state.

E. For the purposes of this Section, the compensation provided in Subsection A of this Section shall be the exclusive remedy when an employee of the state or a political subdivision incurs a compensable claim on the premises of another political subdivision who is required by law or cooperative endeavor agreement to provide the employer with the premises or amenities of the workplace. Neither the state nor any political subdivision, acting as an employer, shall have a subrogation claim against any other political subdivision for any compensable claim made by an employee.

F. For purposes of this Section, "employees of political subdivisions" means the employees of all departments, districts, or agencies operating under the same governing authority.

Amended by Acts 1950, No. 412, §1; Acts 1977, No 528, §1; Acts 1981, Ex.Sess., No. 25, §1, eff. Nov. 19, 1981; Acts 1983, 1st Ex. Sess., No. 1, §6; Acts 1985, No. 954, §1, eff. July 23, 1985; Acts 1999, No. 44, §1, eff. May 28, 1999; Acts 1999, No. 45, §1, eff. May 28, 1999; Acts 1999, No. 460, §1.



RS 23:1034.1 - Law enforcement officers; coverage

§1034.1. Law enforcement officers; coverage

Any law enforcement officer employed by any municipality, who, while on or off duty, and outside his jurisdiction, but within the State of Louisiana, performs any law enforcement action and is injured shall be entitled to the provisions for compensation as provided herein and shall be paid such workers' compensation benefits by the municipality by which he is employed.

Added by Acts 1972, No. 621, §1. Acts 1983, 1st Ex. Sess., No. 1, §6.



RS 23:1034.2 - Reimbursement schedule

§1034.2. Reimbursement schedule

A. The director of the office of workers' compensation administration shall establish and promulgate a reimbursement schedule for drugs, supplies, hospital care and services, medical and surgical treatment, and any nonmedical treatment recognized by the laws of this state as legal and due under the Workers' Compensation Act and applicable to any person or corporation who renders such care, services, or treatment or provides such drugs or supplies to any person covered by Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950.

B. The director shall adopt, in accordance with the Administrative Procedure Act, rules and regulations necessary to establish and implement a reimbursement schedule for such care, services, treatment, drugs, and supplies.

C.(1) The reimbursement schedule shall include charges limited to the mean of the usual and customary charges for such care, services, treatment, drugs, and supplies. Any necessary adjustments to the reimbursement schedule adopted and established in accordance with the provisions of this Section may be made annually.

(2) The director shall have the authority to collect the information and data necessary to calculate the reimbursement schedule. The collection of information and data shall be governed by the following guidelines:

(a) The director shall create a written survey detailing the information requested.

(b) The survey shall be managed by the office of workers' compensation administration in conjunction with an academic institution.

(c) The information requested shall be based upon data at least six months old.

(d) There shall be a minimum of thirty health care providers reporting data upon which each disseminated statistic is based.

(e) No individual health care provider's data shall represent more than twenty-five percent on a weighted basis of each statistic.

(f) Any information disseminated shall be sufficiently aggregated such that it will not allow recipients to identify the prices charged or compensation paid by any particular health care provider.

(3) All information collected pursuant to this Subsection shall be confidential and privileged, shall not be public record, and shall not be subject to subpoena. Such confidentiality shall be strictly maintained by the director, all employees of the office, and by the academic institution and shall be used exclusively for the purpose of promulgating the workers' compensation reimbursement schedule. Whoever violates this Paragraph shall be guilty of a misdemeanor and fined not more than five hundred dollars for each offense.

(4) Notwithstanding any other provisions of this Section, reimbursement for dental services shall not exceed the seventieth percentile in the current edition of the National Dental Advisory Service (NDAS) Comprehensive Fee Report, utilizing the average of geographic multipliers for Louisiana as published in the NDAS report.

D. Fees in excess of the reimbursement schedule shall not be recoverable against the employee, employer, or workers' compensation insurer.

E. Nothing in this Section shall prevent a health care provider from charging a fee for such care, services, treatment, drugs, or supplies that is less than the reimbursement established by the reimbursement schedule.

F.(1) Should a dispute arise between a health care provider and the employee, employer, or workers' compensation insurer, either party may submit the dispute to the office in the same manner and subject to the same procedures as established for dispute resolution of claims for workers' compensation benefits.

(2) In addition to any other occasion when consolidation of claims is otherwise allowed by applicable law, whenever multiple disputes exist between a single health care provider and a single "payor" as defined in R.S. 23:1142(A) concerning the proper amount payable pursuant to the reimbursement schedule, then either the health care provider or the payor shall have the right to have all such disputes between the payor and the health care provider consolidated and tried together. The venue for such consolidated claims shall be in either the workers' compensation district of the parish in which the domicile of the provider is located or the workers' compensation district of the parish in which the domicile of the payor or employer is located.

Acts 1987, No. 633, §1, eff. July 9, 1987; Acts 1988, No. 938, §1, eff. Jan. 1, 1989; Act 1989, No. 25, §1; Acts 1989, No. 260, §1, eff. June 26, 1989; Acts 1989, No. 454, §2, eff. Jan. 1, 1990; Acts 2004, No. 257, §§1, 2, eff. June 15, 2004; Acts 2004, No. 534, §1, eff. June 25, 2004; Acts 2005, No. 257, §1.



RS 23:1035 - Employees covered

§1035. Employees covered

A. The provisions of this Chapter shall also apply to every person performing services arising out of and incidental to his employment in the course of his own trade, business, or occupation, or in the course of his employer's trade, business, or occupation, except that the bona fide president, vice president, secretary, or treasurer of a corporation who owns not less than ten percent of the stock therein, or a partner with respect to a partnership employing him, or a member of a limited liability company as defined in R.S. 12:1301(A)(13) who owns not less than a ten percent membership interest therein, or a sole proprietor with respect to such sole proprietorship may by written agreement with his insurer or group self-insurance fund elect not to be covered by the provisions of this Chapter. Such election shall not be limited, but shall apply to all trades, businesses, or occupations conducted by said corporation, partnership, limited liability company, or sole proprietorship. Such an election shall be binding upon the employing corporation, partnership, limited liability company, and sole proprietor and the surviving spouse, relatives, personal representative, heirs, or dependents of the officer, partner, member, or sole proprietor so electing. No salary or compensation received by any such bona fide corporate officer, partner, member, or sole proprietor so electing shall be used in computing the premium rate for workers' compensation insurance.

B.(1) There is exempt from coverage under this Chapter all labor, work, or services performed by any employee of a private residential householder in connection with the private residential premises of such householder or any employee of a private unincorporated farm, in connection with cultivating the soil, or in connection with raising or harvesting of any agricultural commodity, including the management of livestock, when the employee's annual net earnings for labor, work, or services amounts to one thousand dollars or less and the total net earnings of all employees of such farm do not exceed two thousand five hundred dollars and which labor, work, or services are not incidental to and do not arise out of any trade, business, or occupation of such householder or private unincorporated farm. With respect to such labor, work, or services and any employee performing the same, a private residential householder or a private unincorporated farmer, shall have no liability under the provisions of this Chapter either as employer or as a principal; however, any person who is engaged in the trade, business, or occupation of furnishing labor, work, or services to private residential premises or farms, shall be liable under the provisions of this Chapter to his employees or their dependents for injury or death arising from and incidental to their employment in rendering such labor, work, or services.

(2) There is also exempt from coverage under this Chapter, musicians and performers who are rendering services pursuant to a performance contract.

C. Where applicable, an employee may seek tort recovery for injuries arising out of such labor, work, or services, or recovery from any insurance policy that the homeowner or employer may have which extends coverage to persons injured on the homeowner's or employer's premises, regardless of the employee's employment status, provided that the labor, work, or services performed by such employee are exempt from the provisions of this Chapter.

Amended by Acts 1975, No. 583, §1, eff. Sept. 1, 1975; Acts 1976, No. 177, §1; Acts 1979, No. 465, §1; Acts 1981, No. 827, §1; Acts 1983, 1st Ex. Sess., No. 1, §6; Acts 1995, No. 246, §1, eff. June 14, 1995; Acts 1997, No. 920, §1, eff. July 10, 1997; Acts 2001, No. 1014, §1, eff. June 27, 2001; Acts 2001, No. 1100, §1; Acts 2010, No. 120, §1.



RS 23:1035.1 - Extraterritorial coverage

§1035.1. Extraterritorial coverage

(1) If an employee, while working outside the territorial limits of this state, suffers an injury on account of which he, or in the event of his death, his dependents, would have been entitled to the benefits provided by this Chapter had such injury occurred within this state, such employee, or in the event of his death resulting from such injury, his dependents, shall be entitled to the benefits provided by this Chapter, provided that at the time of such injury

(a) his employment is principally localized in this state, or

(b) he is working under a contract of hire made in this state.

(2) The payment or award of benefits under the workers' compensation law of another state, territory, province, or foreign nation to an employee or his dependents otherwise entitled on account of such injury or death to the benefits of this Chapter shall not be a bar to a claim for benefits under this act; provided that claim under this act is filed within the time limits set forth in R.S. 23:1209. If compensation is paid or awarded under this act:

(a) The medical and related benefits furnished or paid for by the employer under such other worker's compensation law on account of such injury or death shall be credited against the medical and related benefits to which the employee would have been entitled under this act had claim been made solely under this act;

(b) The total amount of all income benefits paid or awarded the employee under such other worker's compensation law shall be credited against the total amount of income benefits which would have been due the employee under this act, had the claim been made solely under this act;

(c) The total amount of death benefits paid or awarded under such other worker's compensation law shall be credited against the total amount of death benefits due under this act.

(3) "Workers' compensation law" includes "occupational disease law".

(4) Notwithstanding the above, an employee may elect as his exclusive state workers' compensation remedy the provisions of Louisiana's workers' compensation law provided all the following items occur:

(a) This election is clearly stated in a written employment contract signed by the employee prior to the occurrence of an accident or occupational disease as defined in this Chapter.

(b) Louisiana's workers' compensation law has jurisdiction over the accident or occupational disease under its conflict of laws or extraterritorial law.

(c) The employee was domiciled in the state of Louisiana at the time of the accident or the injurious exposure to conditions causing an occupational disease.

Added by Acts 1975, No. 583, §4, eff. Sept. 1, 1975. Acts 1983, 1st Ex. Sess., No. 1, §6; Acts 2001, No. 1014, §1, eff. June 27, 2001.



RS 23:1035.2 - Claims covered by certain federal laws

§1035.2. Claims covered by certain federal laws

No compensation shall be payable in respect to the disability or death of any employee covered by the Federal Employer's Liability Act, the Longshoremen's and Harbor Worker's Compensation Act, or any of its extensions, or the Jones Act.

Acts 1989, No. 454, §2, eff. Jan. 1, 1990.



RS 23:1036 - Volunteer firefighters

§1036. Volunteer firefighters

A. It is hereby declared by the Legislature of Louisiana that the fire prevention and suppression services provided by volunteer fire companies are vital to the protection of the safety of the citizens of the state. This Section is intended to present the state fire marshal with a means by which he shall provide workers' compensation coverage to volunteer members of fire companies. The remedies provided herein shall constitute the exclusive remedy of the volunteer member against the fire company as provided in R.S. 23:1032.

B. The provisions of this Chapter shall apply to claims brought under this Section to the extent that such provisions do not conflict with this Section.

C.(1) The state fire marshal shall obtain workers' compensation insurance for volunteer members, as defined herein, who participate in the normal functions of the fire company. Nothing shall prohibit the state fire marshal from obtaining an insurance policy to provide coverage for a single fire company or multiple fire companies.

(2) A person covered under this Subsection is entitled to medical benefits pursuant to R.S. 23:1203, which benefits shall not be subject to a copayment, deductible, or any other method to shift the cost of compensable medical care to the injured volunteer member.

(3) Any member who is not carried on the membership list of the organization as of the date of the member's injury shall not be entitled to the benefits of this Section.

(4) The fire chief shall by written affidavit attest to the fact that the injury to the volunteer member occurred while the volunteer member was in the line of duty.

D. As used in this Section, unless the context clearly indicates otherwise, the following terms shall be given the meaning ascribed to them in this Subsection:

(1) "Fire company" means any organization established to provide fire prevention and suppression services for the general public.

(2) "Normal functions" means any response to, participation in, or departure from an incident scene, training, meetings, performance of equipment maintenance, or participation in organization functions as authorized by the chief of the fire company.

(3) Repealed by Acts 2009, No. 304, §3, July 1, 2009.

(4) "Volunteer members" means individuals who are carried on the membership list of the organization as active participants in the normal functions of the organization and who receive nominal or no remuneration for their services.

E. Medical benefits payable under this Section shall be paid within sixty days after the fire company, its insurer, or third-party administrator receives written notice thereof. If the volunteer member or his representative knows or reasonably should know that the fire company's coverage is administered or underwritten by an insurance carrier or third-party administrator, then the sixty-day payment period begins when written notice is received by the carrier or third-party administrator.

F, G. Repealed by Acts 2009, No. 304, §3, eff. July 1, 2009.

H. For injury causing death within two years after the last treatment resulting from the accident, there shall be paid reasonable expenses of burial of the volunteer member, not to exceed seven thousand five hundred dollars.

I. In addition to all other defenses available under other provisions of the Louisiana Workers' Compensation Act, a fire company may assert any of the following as defenses to a claim for benefits under this Section:

(1) The presumption under R.S. 33:2581 relating to the development of heart and lung disease during fire service shall not be available to volunteer members claiming benefits under this Section.

(2) No fire company or its insurer shall be liable for benefits under this Section for injuries occurring within the course of, or arising out of, the volunteer member's other employment.

(3) No benefits shall be payable under this Section for a volunteer member's injury during his participation in a parade or other activity unless his participation is authorized by the chief of the fire company.

J. Repealed by Acts 2009, No. 304, §3, eff. July 1, 2009.

K. Any written notice contemplated or required to be made to warrant any award of attorney fees or penalties must be received by the insurance carrier or third party administrator for the fire company when the volunteer member knows or reasonably should know that the coverage provided by the fire company under this Section is administered or underwritten by a carrier or third party administrator, notwithstanding any other provision of law.

L. A fire company shall provide upon request and within a reasonable time period documents, materials, or other information to the state fire marshal in order to effectuate the provisions of this Section.

M. The state fire marshal is authorized to promulgate rules and regulations in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., necessary to administer the provisions of this Section.

Acts 1997, No. 1047, §1, eff. July 11, 1997; Acts 1999, No. 234, §1, eff. June 11, 1999; Acts 2009, No. 304, §§2, 3, eff. July 1, 2009; Acts 2014, No. 259, §1.



RS 23:1037 - Employees of railroads in interstate or foreign commerce; vessels in interstate or foreign commerce

§1037. Employees of railroads in interstate or foreign commerce; vessels in interstate or foreign commerce

This Chapter shall not apply to any employer acting as a common carrier while engaged in interstate or foreign commerce by railroad, where the employee of such common carrier was injured or killed while so employed; but if the injury or death of an employee of a railroad occurs while the employer and employee are both engaged and employed at the time in an intrastate operation or movement not controlled or governed by the laws, rule of liability, or method of compensation which has been or may be established by the Congress of the United States, then this Chapter shall govern and compensation shall be recovered hereunder; but nothing in this Chapter shall be construed to apply to any work done on, nor shall any compensation be payable to the master, officers or members of the crew of, any vessel used in interstate or foreign commerce not registered or enrolled in the State of Louisiana.



RS 23:1038 - To 1043 Repealed by Acts 1975, No. 583, 15, eff. Sept. 1, 1975

§1038. §§1038 to 1043 Repealed by Acts 1975, No. 583, §15, eff. Sept. 1, 1975



RS 23:1044 - Presumption of employee status

§1044. Presumption of employee status

A person rendering service for another in any trades, businesses or occupations covered by this Chapter is presumed to be an employee under this Chapter.

Every executive officer elected or appointed and empowered in accordance with the charter and by-laws of a corporation, other than a charitable, religious, educational or other non-profit corporation or an official of the state or other political subdivision thereof or of any incorporated public board or commission, shall be an employee of such corporation under this Chapter.

Amended by Acts 1958, No. 306, §1.



RS 23:1045 - Persons exempt from coverage

§1045. Persons exempt from coverage

A.(1) This Chapter shall not apply to, and there is specific exclusion from the operation thereof for, all members of the crew of any airplane engaged in dusting or spraying operations insofar as such members of an airplane crew might be regarded as independent contractors, subcontractors, or employees of any person, firm, or corporation engaged in the principal business of agriculture or farming operations.

(2) All rights of employers and employees in tort are reserved to the parties.

B.(1) The provisions of Subsection A of this Section shall not exempt or in any way apply to independent contractors, subcontractors, or employees of any person, firm, partnership, or corporation engaged in the business of applying any products by use of aircraft, either fixed wing or rotor craft, in connection with commercial agricultural, aquacultural, horticultural, silvicultural, floricultural, or agronomic operations or vegetation suppression.

(2) The provisions of this Subsection shall apply to all independent contractors, subcontractors, and employees of such businesses irrespective of whether such person would be considered a member of the crew of such aircraft.

Added by Acts 1954; No. 222, §1. Amended by Acts 1966, No. 86, §1; Acts 1995, No. 138, §1.



RS 23:1046 - Chapter inapplicable to uncompensated officers and uncompensated members of the board of directors of certain nonprofit organizations

§1046. Chapter inapplicable to uncompensated officers and uncompensated members of the board of directors of certain nonprofit organizations

The provisions of this Chapter are inapplicable to uncompensated officers and uncompensated members of the board of directors of bona fide, nonprofit veterans and other bona fide, nonprofit organizations which are charitable, educational, religious, social, civic or fraternal in nature including, but not limited to, the Young Men's Christian Association, the Young Women's Christian Association and all scouting associations of the United States.

Added by Acts 1976, No. 295, §1.



RS 23:1047 - Real estate salesmen exempt from coverage

§1047. Real estate salesmen exempt from coverage

A. This Chapter shall not apply to and there is specifically excluded from the operation thereof, any real estate broker or salesman licensed to do business in the state of Louisiana and operating under the auspices of a licensed broker in the state of Louisiana and is working in the course and scope of his real estate business.

B. All rights of employers and employees in tort are reserved to the parties.

Added by Acts 1982, No. 829, §1, eff. Aug. 4, 1982.



RS 23:1048 - Landmen exempt from coverage

§1048. Landmen exempt from coverage

A. This Chapter shall not apply to, and there is specifically excluded from the operation thereof, any landman rendering services, under the circumstances described in R.S. 23:1472(12)(H)(XIX), that is operating under the auspices of an independent or lead broker landman in the state of Louisiana and who is engaged primarily in negotiations for the acquisition or divestiture of mineral rights, or negotiating business agreements that provide for the exploration for or development of minerals.

B. All rights of employers and employees in tort are reserved to the parties.

Acts 2001, No. 318, §1.



RS 23:1061 - Principal contractors; liability

SUBPART C. LIABILITY OF PRINCIPAL TO EMPLOYEES

OF INDEPENDENT CONTRACTOR

§1061. Principal contractors; liability

A.(1) Subject to the provisions of Paragraphs (2) and (3) of this Subsection, when any "principal" as defined in R.S. 23:1032(A)(2), undertakes to execute any work, which is a part of his trade, business, or occupation and contracts with any person, in this Section referred to as the "contractor", for the execution by or under the contractor of the whole or any part of the work undertaken by the principal, the principal, as a statutory employer, shall be granted the exclusive remedy protections of R.S. 23:1032 and shall be liable to pay to any employee employed in the execution of the work or to his dependent, any compensation under this Chapter which he would have been liable to pay if the employee had been immediately employed by him; and where compensation is claimed from, or proceedings are taken against, the principal, then, in the application of this Chapter reference to the principal shall be substituted for reference to the employer, except that the amount of compensation shall be calculated with reference to the earnings of the employee under the employer by whom he is immediately employed. For purposes of this Section, work shall be considered part of the principal's trade, business, or occupation if it is an integral part of or essential to the ability of the principal to generate that individual principal's goods, products, or services.

(2) A statutory employer relationship shall exist whenever the services or work provided by the immediate employer is contemplated by or included in a contract between the principal and any person or entity other than the employee's immediate employer.

(3) Except in those instances covered by Paragraph (2) of this Subsection, a statutory employer relationship shall not exist between the principal and the contractor's employees, whether they are direct employees or statutory employees, unless there is a written contract between the principal and a contractor which is the employee's immediate employer or his statutory employer, which recognizes the principal as a statutory employer. When the contract recognizes a statutory employer relationship, there shall be a rebuttable presumption of a statutory employer relationship between the principal and the contractor's employees, whether direct or statutory employees. This presumption may be overcome only by showing that the work is not an integral part of or essential to the ability of the principal to generate that individual principal's goods, products, or services.

B. When the principal is liable to pay compensation under this Section, he shall be entitled to indemnity from any person who independently of this Section would have been liable to pay compensation to the employee or his dependent, and shall have a cause of action therefor.

Acts 1989, No. 454, §3, eff. Jan. 1, 1990; Acts 1997, No. 315, §1, eff. June 17, 1997.



RS 23:1062 - Sub-contractors; liability

§1062. Sub-contractors; liability

Nothing in R.S. 23:1061 shall be construed as preventing an employee or his dependent from recovering compensation under this Chapter from the contractor instead of from the principal.



RS 23:1063 - Suits against principal contractors; subcontractors as co-defendants

§1063. Suits against principal contractors; subcontractors as co-defendants

A. A principal contractor, when sued by an employee of a subcontractor or his dependent, may call that contractor, or any intermediate contractor or contractors, as a co-defendant, and the principal contractor shall be entitled to indemnity from his subcontractor for compensation payments paid by the principal contractor on account of an accidental injury to the employee of the subcontractor.

B. A principal contractor, when sued pursuant to the provisions of R.S. 23:1021(6)* by an independent contractor who is a sole proprietor and who has elected by written agreement not to be covered by the provisions of this Chapter in accordance with R.S. 23:1035 or his dependent, may call such independent contractor as a co-defendant, and the principal contractor shall be entitled to indemnity from his independent contractor for compensation payments paid by the principal contractor on account of an accidental injury to the independent contractor.

Acts 2001, No. 1014, §1, eff. June 27, 2001.

*As appears in enrolled bill.



RS 23:1081 - Defenses

SUBPART D. DEFENSES

§1081. Defenses

Defenses.

(1) No compensation shall be allowed for an injury caused:

(a) by the injured employee's willful intention to injure himself or to injure another, or

(b) by the injured employee's intoxication at the time of the injury, unless the employee's intoxication resulted from activities which were in pursuit of the employer's interests or in which the employer procured the intoxicating beverage or substance and encouraged its use during the employee's work hours, or

(c) to the initial physical aggressor in an unprovoked physical altercation, unless excessive force was used in retaliation against the initial aggressor.

(2) In determining whether or not an employer shall be exempt from and relieved of paying compensation because of injury sustained by an employee for any cause or reason set forth in this Subsection, the burden of proof shall be upon the employer.

(3) For purposes of proving intoxication, the employer may avail himself of the following presumptions:

(a) If there was, at the time of the accident, 0.05 percent or less by weight of alcohol in the employee's blood, it shall be presumed that the employee was not intoxicated.

(b) If there was, at the time of the accident, in excess of 0.05 percent but less than 0.08 percent by weight of alcohol in the employee's blood, such fact shall not give rise to any presumption that the employee was or was not intoxicated, but such fact may be considered with other competent evidence in determining whether the employee was intoxicated.

(c) If there was, at the time of the accident, 0.08 percent or more by weight of alcohol in the employee's blood, it shall be presumed that the employee was intoxicated.

(4) Percent by weight of alcohol in the blood shall be based upon grams of alcohol per one hundred cubic centimeters of blood.

(5) If there was, at the time of the accident, evidence of either on or off the job use of a nonprescribed controlled substance as defined in 21 U.S.C. 812, Schedules I, II, III, IV, and V, it shall be presumed that the employee was intoxicated.

(6) The foregoing provisions of this Section shall not be construed as limiting the introduction of any other competent evidence bearing upon the question of whether the employee was under the influence of alcoholic beverages or any illegal or controlled substance.

(7)(a) For purposes of this Section, the employer has the right to administer drug and alcohol testing or demand that the employee submit himself to drug and alcohol testing immediately after the alleged job accident.

(b) If the employee refuses to submit himself to drug and alcohol testing immediately after the alleged job accident, then it shall be presumed that the employee was intoxicated at the time of the accident.

(8) In order to support a finding of intoxication due to drug use, and a presumption of causation due to such intoxication, the employer must prove the employee's use of the controlled substance only by a preponderance of the evidence. In meeting this burden, the results of employer-administered tests shall be considered admissible evidence when those tests are the result of the testing for drug usage done by the employer pursuant to a written and promulgated substance abuse rule or policy established by the employer.

(9) All sample collection and testing for drugs under this Chapter shall be performed in accordance with rules and regulations adopted by the director which ensure the following:

(a) The collection of samples shall be performed under reasonably sanitary conditions.

(b) Samples shall be collected and tested with due regard to the privacy of the individual being tested, and in a manner reasonably calculated to prevent substitutions or interference with the collection or testing of reliable samples.

(c) Sample collection shall be documented, and the documentation procedures shall include:

(i) Labeling of samples so as reasonably to preclude the probability of erroneous identification of test result; and

(ii) An opportunity for the employee to provide notification of any information which he considers relevant to the test, including identification of currently or recently used prescription or nonprescription drugs, or other relevant medical information.

(d) Sample collection, storage, and transportation to the place of testing shall be performed so as reasonably to preclude the probability of sample contamination or adulteration; and

(e) Sample testing shall conform to scientifically accepted analytical methods and procedures. Testing shall include verification or confirmation of any positive test result by gas chromatography, gas chromatography-mass spectroscopy, or other comparably reliable analytical method, before the result of any test may be used as a basis for any disqualification pursuant to this Section. Test results which do not exclude the possibility of passive inhalation of marijuana may not be used as a basis for disqualification under this Chapter. However, test results which indicate that the concentration of total urinary cannabinoids as determined by immunoassay equals or exceeds fifty nanograms/ml shall exclude the possibility of passive inhalation.

(10) All information, interviews, reports, statements, memoranda, or test results received by the employer through its drug testing program are confidential communications and may not be used or received in evidence, obtained in discovery, or disclosed in any public or private proceeding, except in a proceeding related to an action under R.S. 23:1021 et seq. or R.S. 23:1601(10) in a claim for unemployment compensation proceeding, hearing, or civil litigation when drug use by the tested employee is relevant.

(11) No cause of action for defamation of character, libel, slander, or damage to reputation arises in favor of any person against an employer who has established a program of drug or alcohol testing in accordance with this Chapter and rules and regulations adopted pursuant thereto, unless:

(a) The results of that test were disclosed to any person other than the employer, an authorized employee or agent of the employer, the tested employee, or the tested prospective employee or appropriate governmental agency or court.

(b) The information disclosed was based on a false test result; and

(c) All elements of an action for defamation of character, libel, slander, or damage to reputation as established by statute or jurisprudence, are satisfied.

(12) Notwithstanding any language to the contrary, once the employer has met the burden of proving intoxication at the time of the accident, it shall be presumed that the accident was caused by the intoxication. The burden of proof then is placed upon the employee to prove that the intoxication was not a contributing cause of the accident in order to defeat the intoxication defense of the employer.

(13) In the event a health care provider delivers emergency care to an injured worker later presumed or found to be intoxicated under this Section, the employer shall be responsible for the reasonable medical care provided the worker until such time as he is stabilized and ready for discharge from the acute care facility, at which time the employer's responsibility shall end for medical and compensation benefits.

Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1989, No. 454, §3, eff. Jan. 1, 1990; Acts 1990, No. 958, §1; Acts 2001, No. 781, §2, eff. Sept. 30, 2003; Acts 2001, No. 1014, §§1 and 2, eff. June 27, 2001.

NOTE: Section 6 of Acts 2001, No. 781 provides that the provisions of the Act shall become null and of no effect if and when Section 351 of P.L. 106-346 regarding the withholding of federal highway funds for failure to enact a 0.08 percent blood alcohol level is repealed or invalidated for any reason.



RS 23:1101 - Employee and employer suits against third persons; effect on right to compensation

SUBPART E. RIGHTS AGAINST THIRD PERSONS

§1101. Employee and employer suits against third persons; effect on right to compensation

A. When an injury or compensable sickness or disease for which compensation is payable under this Chapter has occurred under circumstances creating in some person (in this Section referred to as "third person") other than those persons against whom the said employee's rights and remedies are limited in R.S. 23:1032, a legal liability to pay damages in respect thereto, the aforesaid employee or his dependents may claim compensation under this Chapter and the payment or award of compensation hereunder shall not affect the claim or right of action of the said employee or his dependents, relations, or personal representatives against such third person, nor be regarded as establishing a measure of damages for the claim; and such employee or his dependents, relations, or personal representatives may obtain damages from or proceed at law against such third person to recover damages for the injury, or compensable sickness or disease.

B. Any person having paid or having become obligated to pay compensation under the provisions of this Chapter may bring suit in district court against such third person to recover any amount which he has paid or becomes obligated to pay as compensation to such employee or his dependents. The recovery allowed herein shall be identical in percentage to the recovery of the employee or his dependents against the third person, and where the recovery of the employee is decreased as a result of comparative negligence, the recovery of the person who has paid compensation or has become obligated to pay compensation shall be reduced by the same percentage. The amount of any credit due the employer may be set in the judgment of the district court if agreed to by the parties; otherwise, it will be determined pursuant to the provisions of R.S. 23:1102(A).

C. For purposes of this Section, "third person" shall include any party who causes injury to an employee at the time of his employment or at any time thereafter provided the employer is obligated to pay benefits under this Chapter because the injury by the third party has aggravated the employment related injury.

D. Repealed by Acts 2005, No. 267, §2.

Acts 1976, No. 147, §2; Acts 1985, No. 931, §1; Acts 1989, No. 454, §4, eff. Jan. 1, 1990; Acts 1990, No. 973, §1; Acts 1997, No. 1354, §1, eff. July 15, 1997; Acts 2005, No. 257, §§1, 2.



RS 23:1102 - Employee or employer suits against third persons causing injury; notice of filing

§1102. Employee or employer suits against third persons causing injury; notice of filing

A.(1) If either the employee or his dependent or the employer or insurer brings suit against a third person as provided in R.S. 23:1101, he shall forthwith notify the other in writing of such fact and of the name of the court in which the suit is filed, and such other may intervene as party plaintiff in the suit.

(2) Any dispute between the employer and the employee regarding the calculation of the employer's credit may be filed with the office of workers' compensation and tried before a workers' compensation judge. However, any determination of the employer's credit shall not affect any rights granted to the employer or the employee pursuant to R.S. 23:1103(C).

B. If a compromise with such third person is made by the employee or his dependents, the employer or insurer shall be liable to the employee or his dependents for any benefits under this Chapter which are in excess of the full amount paid by such third person, only after the employer or the insurer receives a dollar for dollar credit against the full amount paid in compromise, less attorney fees and costs paid by the employee in prosecution of the third party claim and only if written approval of such compromise is obtained from the employer or insurer by the employee or his dependent, at the time of or prior to such compromise. Written approval of the compromise must be obtained from the employer if the employer is self-insured, either in whole or in part. If the employee or his dependent fails to notify the employer or insurer of the suit against the third person or fails to obtain written approval of the compromise from the employer and insurer at the time of or prior to such compromise, the employee or his dependent shall forfeit the right to future compensation, including medical expenses. Notwithstanding the failure of the employer to approve such compromise, the employee's or dependent's right to future compensation in excess of the amount recovered from the compromise shall be reserved upon payment to the employer or insurer of the total amount of compensation benefits, and medical benefits, previously paid to or on behalf of the employee, exclusive of attorney fees arising out of the compromise; except in no event shall the amount paid to the employer or insurer exceed fifty percent of the total amount recovered from the compromise. Such reservation shall only apply after the employer or insurer receives a dollar for dollar credit against the full amount paid in compromise, less attorney fees and costs paid by the employee in prosecution of the third party claim.

C.(1) When a suit has been filed against a third party defendant in which the employer or his insurer has intervened, if the third party defendant or his insurer fails to obtain written approval of the compromise from the employer or his insurer at the time of or prior to such compromise and the employee fails to pay to the employer or his insurer the total amount of compensation benefits and medical benefits out of the funds received as a result of the compromise, the third party defendant or his insurer shall be required to reimburse the employer or his insurer to the extent of the total amount of compensation benefits and medical benefits previously paid to or on behalf of the employee to the extent said amounts have not been previously paid to the employer or his insurer by the employee pursuant to the provisions of Subsection B of this Section. Notwithstanding such payment, all rights of the employer or his insurer to assert the defense provided herein against the employee's claim for future compensation or medical benefits shall be reserved.

(2) Nothing herein shall be interpreted to affect the rights of the employer or his insurer to otherwise seek reimbursement for past or future compensation benefits and medical benefits against a third party defendant or his insurer without regard to the actions of the employee on whose behalf said compensation and medical benefits were paid.

(3) Repealed by Acts 1989, No. 454, §10, eff. Jan. 1, 1990.

Amended by Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983. Acts 1984, No. 852, §1; Acts 1985, No. 926, §1, eff. Jan. 1, 1986; Acts 1989, No. 454, §§4, 10, eff. Jan. 1, 1990; Acts 1997, No. 1354, §1, eff. July 15, 1997; Acts 2005, No. 257, §1.



RS 23:1103 - Damages; apportionment of between employer and employee in suits against third persons; compromise of claims; credit

§1103. Damages; apportionment of between employer and employee in suits against third persons; compromise of claims; credit

A.(1) In the event that the employer or the employee or his dependent becomes party plaintiff in a suit against a third person, as provided in R.S. 23:1102, and damages are recovered, such damages shall be so apportioned in the judgment that the claim of the employer for the compensation actually paid shall take precedence over that of the injured employee or his dependent; and if the damages are not sufficient or are sufficient only to reimburse the employer for the compensation which he has actually paid, such damages shall be assessed solely in his favor; but if the damages are more than sufficient to so reimburse the employer, the excess shall be assessed in favor of the injured employee or his dependent, and upon payment thereof to the employee or his dependent, the liability of the employer for compensation shall cease for such part of the compensation due, computed at six percent per annum, and shall be satisfied by such payment. The employer's credit against its future compensation obligation shall be reduced by the amount of attorney fees and court costs paid by the employee in the third party suit.

(2) No compromise with such third person by either the employer or the injured employee or his dependent shall be binding upon or affect the rights of the others unless assented to by him.

(3) Any dispute between the employer and the employee regarding the calculation of the employer's credit may be filed with the office of workers' compensation and tried before a workers' compensation judge. If a third party action has been filed in a district court, such dispute shall be filed in the district court and tried before a district judge unless the parties agree otherwise. However, any determination of the employer's credit shall not affect any rights granted to the employer or the employee pursuant to R.S. 23:1103(C).

B. The claim of the employer shall be satisfied in the manner described above from the first dollar of the judgment without regard to how the damages have been itemized or classified by the judge or jury. Such first dollar satisfaction shall be paid from the entire judgment, regardless of whether the judgment includes compensation for losses other than medical expenses and lost wages.

C.(1) If either the employer or employee intervenes in the third party suit filed by the other, the intervenor shall only be responsible for a share of the reasonable legal fees and costs incurred by the attorney retained by the plaintiff, which portion shall not exceed one-third of the intervenor's recovery for prejudgment payments or prejudgment damages. The amount of the portion of attorney fees shall be determined by the district court based on the proportionate services of the attorneys which benefitted or augmented the recovery from the third party. The employee as intervenor shall not be responsible for the employer's attorney fees attributable to postjudgment damages nor will the employer as intervenor be responsible for the attorney fees attributable to the credit given to the employer under Subsection A of this Section. Costs shall include taxable court costs as well as the fees of experts retained by the plaintiff. The pro rata share of the intervenor's costs shall be based on intervenor's recovery of prejudgment payments or prejudgment damages.

(2) When recovery of damages from a third party is made without filing of a suit, the employer shall be responsible for an amount, not to exceed one-third of his recovery on pre-compromise payments, for reasonable legal fees and costs incurred by the attorney retained by the employee or his dependent in pursuit of the third party matter. The responsibility for payment of this amount shall exist only if there is written approval of the compromise by the employer, his compensation carrier, or the compensation payor.

D. An insurer shall grant its insured a dollar-for-dollar credit for any amount on any claim paid pursuant to this Chapter on the employer's behalf and recovered in the current year, less any reasonable expenses incurred in the recovery by the insurer, in an action or compromise pursuant to this Section and R.S. 23:1102. The credit shall be used by the insurer in the calculation of the loss experience modifier promulgated by and in accordance with the rules of the National Council on Compensation Insurance, to be applied in determining the annual premium paid by the employer for workers' compensation insurance under this Chapter. The group self-insurance fund shall apply the loss experience modifier authorized by R.S. 23:1196.

Amended by Acts 1958, No. 109, §1; Acts 1989, No. 454, §4, eff. Jan. 1, 1990; Acts 1997, No. 53, §1; Acts 1997, No. 59, §1; Acts 1997, No. 1354, §1, eff. July 15, 1997; Acts 2016, No. 470, §1.



RS 23:1104 - Quantification of employer fault

§1104. Quantification of employer fault

In a suit brought pursuant to R.S. 23:1101, the fault of persons immune from suit in tort under R.S. 23:1032 shall be assessed as a percentage of the aggregate fault of all persons causing or contributing to the employee's injury, and the fault so assessed shall not be reallocated to any other person or party. The recovery had in such a suit by the employer or any other person having paid or having become obligated to pay compensation shall be reduced by the fault so assessed. This reduction is in addition to but not duplicative of any reduction made pursuant to Civil Code Articles 2323, 2324, and 2324.2 and R.S. 23:1101(B).

Acts 1996, 1st Ex. Sess., No. 15, §1.



RS 23:1121 - Examination of injured employee

SUBPART F. MEDICAL EXAMINATIONS

§1121. Examination of injured employee

A. An injured employee shall submit himself to an examination by a duly qualified medical practitioner provided and paid for by the employer, as soon after the accident as demanded, and from time to time thereafter as often as may be reasonably necessary and at reasonable hours and places, during the pendency of his claim for compensation or during the receipt by him of payments under this Chapter. The employer or his worker's compensation carrier shall not require the employee to be examined by more than one duly qualified medical practitioner in any one field or specialty unless prior consent has been obtained from the employee.

B.(1) The employee shall have the right to select one treating physician in any field or specialty. The employee shall have a right to an expedited summary proceeding pursuant to R.S. 23:1201.1(K)(8), when denied his right to an initial physician of choice. The workers' compensation judge shall set the hearing date for the matter within three days of receiving the employee's motion for the expedited hearing. The hearing shall be held not less than ten nor more than thirty days after the employee or his attorney files the motion for an expedited hearing. The workers' compensation judge shall provide notice of the hearing date to the employer and insurer at the same time and in the same manner that notice of the hearing date is provided to the employee or his attorney. For the purposes of this Section, an employee shall not be required to submit the dispute on the choice of physician to mediation nor go through a pretrial conference before obtaining a hearing. The hearing shall be conducted as a rule to show cause. The workers' compensation judge shall order the employer or payor to authorize the claimant's choice of physician unless the employer or payor can show good cause for his refusal. After his initial choice the employee shall obtain prior consent from the employer or his workers' compensation carrier for a change of treating physician within that same field or specialty. The employee, however, is not required to obtain approval for change to a treating physician in another field or specialty.

(2)(a) If the employee is treated by any physician to whom he is not specifically directed by the employer or insurer, that physician shall be regarded as his choice of treating physician.

(b) When the employee is specifically directed to a physician by the employer or insurer, that physician may also be deemed as the employee's choice of physician, if the employee has received written notice of his right to select one treating physician in any field or specialty, and then chooses to select the employer's referral as his treating specialist after the initial medical examination as signified by his signature on a choice of physician form. The notice required by this Subparagraph shall be on a choice of physician form promulgated by the director of the office of workers' compensation and shall contain the notice of the employee's rights provided under R.S. 23:1121(B)(1). Such form shall be provided to the employee either in person or by certified mail.

(3) Paragraph (2) of this Subsection shall not apply to other physicians to whom the employee is referred by the physician selected by the employer unless the employer or insurer has obtained the choice of physician form provided for under Subparagraph (2)(b) separately for any such physician after the initial medical examination with that physician.

(4) In instances where the employee is illiterate or has a language barrier, an authorized representative of the employer or insurer shall attest by his signature on the form that he has reasonably read and explained the form to such employee prior to their signatures.

(5) If the employee fails or refuses to sign the form as provided in Subparagraph (2)(b) and Paragraph (3) of this Subsection, the employer or payor may suspend medical benefits until such time as the employee complies with Subparagraph (2)(b) and Paragraph (3) of this Subsection. Suspension of medical benefits by the employer or payor shall be made in accordance with the provisions of R.S. 23:1201.1(A)(4) and (5). When the employee has filed a disputed claim, the employer or payor may move for an order to compel the employee to return the form.

C. Repealed by Acts 2003, No. 1204, §2.

D. After all examinations have been conducted but prior to any order directing the injured employee to return to work, the employee shall be permitted, at his own expense, to consult with and be examined by a physician of his own choosing. Such report shall be considered in addition to all other medical reports in determining the injured employee's fitness to return to work. Should disagreement exist, after such consultation and examination, as to the fitness of the employee to return to work, the provisions of R.S. 23:1123 shall be followed.

E. Nothing in this Section shall be construed so as to provide that a physician who, regarding the work-related injury, administered emergency treatment only shall be the physician of choice of either the employee or the employer.

Acts 1986, No. 726, §1; Acts 1987, No. 492, §1; Acts 1988, No. 617, §1; Acts 1997, No. 393, §1; Acts 1997, No. 452, §1, eff. June 22, 1997; Acts 1999, No. 324, §1, eff. June 16, 1999; Acts 2003, No. 886, §1; Acts 2003, No. 1204, §2; Acts 2013, No. 337, §1.



RS 23:1122 - Employer's duty to cause examination of employee; rights of employee

§1122. Employer's duty to cause examination of employee; rights of employee

The employer shall cause the examination provided for in the preceding Section to be made immediately after knowledge or notice of the accident, and to serve a copy of the report of such examination made by the employer's physician upon the employee within six days after the employer's receipt of the report of such examination. If the examination is not made and the report is not furnished by the employer within that time, the employee shall furnish a report of the examination made by his own physician to the employer, for which the employee shall be entitled to receive from the employer the actual cost of the examination and the actual cost of the report. The physician's invoice or receipt shall be prima facie proof of the cost. Upon the receipt by either party of such a report from the other party, the party receiving it, if he disputes the report or any statement therein, shall notify the other of that fact within six days, otherwise the report shall be prima facie evidence of the facts therein stated in subsequent proceedings under this Chapter.

Amended by Acts 1978, No. 210, §1.



RS 23:1123 - Disputes as to condition or capacity to work; examination under supervision of the directorunder supervision of the director

§1123. Disputes as to condition or capacity to work; examination under supervision of the director

If any dispute arises as to the condition of the employee, or the employee's capacity to work, the director, upon application of any party, shall order an examination of the employee to be made by a medical practitioner selected and appointed by the director. The medical examiner shall report his conclusions from the examination to the director and to the parties and such report shall be prima facie evidence of the facts therein stated in any subsequent proceedings under this Chapter.

Amended by Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1988, No. 938, §1, eff. July 1, 1989; Acts 2010, No. 3, §1, eff. May 11, 2010; Acts 2012, No. 235, §1.



RS 23:1124 - Refusal to submit to examination; effect on right to compensation

§1124. Refusal to submit to examination; effect on right to compensation

If the employee refuses to submit himself to a medical examination at the behest of the employer or an examination conducted pursuant to R.S. 23:1123, or in anywise obstructs the same, his right to compensation and to take or prosecute any further proceedings under this Chapter may be suspended by the employer or payor until the examination takes place. Such suspension of benefits by the employer or payor shall be made in accordance with the provisions of R.S. 23:1201.1(A)(4) and (5). When the employee has filed a disputed claim, the employer or payor may move for an order to compel the employee to appear for an examination. The employee shall receive at least fourteen days written notice prior to the examination. When a right to compensation is suspended no compensation shall be payable in respect to the period of suspension.

Acts 1997, No. 393, §1; Acts 2013, No. 337, §1.



RS 23:1124.1 - Cumulative medical testimony; medical examination

§1124.1. Cumulative medical testimony; medical examination

Neither the claimant nor the respondent in hearing before the hearing officer shall be permitted to introduce the testimony of more than two physicians where the evidence of any additional physician would be cumulative testimony. However, the hearing officer, on his own motion, may order that any claimant appearing before it be examined by other physicians.

Acts 1988, No. 938, §2, eff. Jan. 1, 1989. Acts 1989, No. 260, §1, eff. Jan. 1, 1990.



RS 23:1125 - Right of employee to written report of medical examination; penalty for failure to furnish

§1125. Right of employee to written report of medical examination; penalty for failure to furnish

A. Whenever an employee who is being treated by his choice of medical provider shall, at the request of the employer, the employer's insurer, or the representative of the employer or its insurer, submit to any type of medical examination and a medical report is received by said requester, such employee or his representative shall be entitled to a copy of the written report of the results of said examination within thirty days from the date the requester receives the report.

B. Whenever an employee has accepted medical treatment by a health care provider referred by the employer, the employer's insurer, or the representative of the employer or its insurer, he shall be entitled to receive a copy of any medical records of the medical provider that are in the possession of the employer or its insurer within thirty days from the date of the written demand upon the employer, the employer's insurer, or the representative of the employer or its insurer.

C. Such written report or records shall be furnished to said employee or his representative at no cost to the employee. Any employer who without just cause fails to furnish such report or records to an employee so requesting same within the thirty-day period provided for above shall be liable to the employee for a civil penalty in the amount of two hundred fifty dollars, plus reasonable attorney fees for the collection of such penalty.

Added by Acts 1976, No. 243, §1; Acts 1999, No. 134, §1, eff. June 9, 1999.



RS 23:1126 - Monitoring procedures of toxic substances in places of employment; access to records; penalties

§1126. Monitoring procedures of toxic substances in places of employment; access to records; penalties

Whenever any employer shall order or permit to be performed any procedure for the purpose of monitoring, detection or otherwise establishing the presence of any toxic substance, it shall be the duty of said employer, within thirty days of written request therefor, to provide each employee or his representative access to such employer records as will indicate such employee's own exposure to such toxic substances. In those instances where, with just cause, the employer is unable to provide such access within the time specified, he shall have the obligation to provide such access when the records become available. Any employer who shall fail to so furnish such access without just cause within thirty days from demand therefor shall be liable to a civil penalty of one thousand dollars payable to the state together with all costs and attorney's fees for the enforcement of this Section in a civil proceeding brought by such employee or his representative.

Added by Acts 1976, No. 242, §1.



RS 23:1127 - Release of medical records and information

§1127. Release of medical records and information

A. It is the policy for the efficient administration of the workers' compensation system that there be reasonable access to medical information for all parties to coordinate and manage the care for the injured worker and to facilitate his return to work.

B.(1) In any claim for compensation, a health care provider who has at any time treated the employee related to the compensation claim shall release any requested medical information and records relative to the employee's injury, to any of the following persons:

(a) The employee, his agent, or his representative.

(b) A licensed and approved vocational rehabilitation counselor assigned to the employee's claim.

(c) Another health care provider examining the employee.

(d) The employer, his agent, or his representative.

(e) The employer's workers' compensation insurer or its agent or representative.

(2) Any information relative to any other treatment or condition shall be available to the employer or his workers' compensation insurer by subpoena or through a written release by the claimant.

C.(1) Consistent with the policy of reasonable access to medical information for all parties and notwithstanding the provisions of Article 510 of the Louisiana Code of Evidence or any other law to the contrary, a health care provider, without the necessity of a subpoena or other discovery device, shall verbally discuss medical information regarding the injured employee with another health care provider examining the employee, a case manager, or a vocational rehabilitation counselor assigned to provide rehabilitation for that injured worker. No health care provider or his employee or agent shall be held civilly or criminally liable for disclosure of the medical information conveyed pursuant to this Section. This Paragraph shall not apply to examinations conducted by medical examiners appointed by the director pursuant to R.S. 23:1123.

(2) In any verbal communication or personal conference between the vocational rehabilitation counselor and any health care provider, for the purpose of providing rehabilitation services, the employee or his agent or representative shall cooperate in scheduling a reasonable date and time for such communication or conference and the employee or his agent or representative shall be given fifteen days notice of any such communication or conference, and shall be given the opportunity to attend or participate in the communication or conference. Irrespective of the number of persons attending the conference, the health care provider shall only charge a reasonable single fee.

(3) In addition to any other duty or responsibility provided by law, a case manager or vocational rehabilitation counselor who is a party to a verbal communication with the health care provider regarding an employee, as authorized by Paragraph (1) of this Subsection, shall, within five working days of the communication, mail a written summary of the communication and any work restrictions or modifications required for the employee's reasonable return to employment to the employee, his representative, and the health care provider. The summary shall be mailed by certified mail, return receipt requested, to the employee or his representative, or by electronic mail if the employee or his representative consents in writing to such method of transmission. It shall include a narration of any diagnosis or opinion given or discussed, any conclusions reached concerning the vocational rehabilitation plan, any return to work opportunities discussed consistent with the vocational rehabilitation plan, and the medical evaluation of the health care provider.

(4) Any medical information released in writing shall be furnished to the employee at no cost to him simultaneously with it being furnished to the employer, its insurer, agent, or representative. Any such records or information furnished to the employer or insurer or any other party pursuant to this Section shall be held confidential by them and the employer or insurer or any other party shall be liable to the employee for any actual damages sustained by him as a result of a breach of this confidence up to a maximum of one thousand dollars, plus all reasonable attorney fees necessary to recover such damages. An exception to this breach of confidentiality shall be any introduction or use of such information in a court of law, or before the Office of Workers' Compensation Administration or the Louisiana Workers' Compensation Second Injury Board.

D. Nothing in this Section shall be construed to authorize any case manager, vocational rehabilitation counselor assigned to provide rehabilitation services for the injured employee, or agent of the employer who is not treating the injured employee for his injuries to attend the injured employee's medical examinations.

Acts 1987, No. 494, §1; Acts 1999, No. 1346, §1; Acts 2003, No. 1201, §1; Acts 2004, No. 341, §1, eff. June 18, 2004; Acts 2012, No. 76, §1.



RS 23:1131 - Repealed by Acts 2004, No. 261, §1, eff. June 15, 2004.

SUBPART F-1. EMPLOYEE EARNINGS

§1131. Repealed by Acts 2004, No. 261, §1, eff. June 15, 2004.



RS 23:1141 - Attorney fees; privilege on compensation awards

SUBPART G. ATTORNEYS AND PHYSICIANS

§1141. Attorney fees; privilege on compensation awards

A. Claims of attorneys for legal services arising under this Chapter shall not be enforceable unless reviewed and approved by a workers' compensation judge. If so approved, such claims shall have a privilege upon the compensation payable or awarded, but shall be paid therefrom only in the manner fixed by the workers' compensation judge. No privilege shall exist or be approved by a workers' compensation judge on injury benefits as provided in R.S. 23:1221(4)(s).

B. The fees of an attorney who renders service for an employee coming under this Chapter shall not exceed twenty percent of the amount recovered.

Amended by Acts 1958, No. 496, §1; Acts 1980, No. 599, §1; Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1988, No. 938, §1, eff. July 1, 1989; Acts 1989, No. 23, §1, eff. June 15, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1995, No. 609, §1; Acts 1996, 1st Ex. Sess., No. 31, §1, eff. May 1, 1996; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 2004, No. 647, §1, eff. July 5, 2004.



RS 23:1142 - Approval of health care providers; fees

§1142. Approval of health care providers; fees

A. Definitions. For the purposes of this Section, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) "Payor" shall mean the entity responsible, whether by law or contract, for the payment of the medical expenses incurred by a claimant as a result of a work related injury.

(2) "Utilization review company" shall mean the company or entity which contracts with the payor, and which entity reviews the claimant's medical records and information and makes the determination of medical necessity in accordance with this Chapter, for the purposes of assisting the payor with the authorization of the claimant's medical care, services and treatment requested pursuant to this Chapter.

B. Nonemergency care. (1)(a) Except as provided herein, each health care provider may not incur more than a total of seven hundred fifty dollars in nonemergency diagnostic testing or treatment without the mutual consent of the payor and the employee as provided by regulation. Except as provided herein, that portion of the fees for nonemergency services of each health care provider in excess of seven hundred fifty dollars shall not be an enforceable obligation against the employee or the employer or the employer's workers' compensation insurer unless the employee and the payor have agreed upon the diagnostic testing or treatment by the health care provider.

(b)(i) The payor may contract with a utilization review company to assist the payor in determining if the request for nonemergency diagnostic testing or treatment, in an amount which exceeds seven hundred fifty dollars, is a medical necessity as provided pursuant to this Chapter.

(ii) A medical necessity determination by a utilization review company and the payor's consent to authorize the requested nonemergency diagnostic testing and treatment shall require only a review of the claimant's medical records and shall not require an examination of the employee.

(2)(a) When the payor has agreed to the diagnostic testing or treatment, the health care provider shall not issue any demand for payment to the employee or his family until the payor denies liability for the diagnostic testing or treatment. Notwithstanding the foregoing, the health care provider may reasonably communicate with the employee or his attorney or representative for the purpose of pursuing its claim against the payor.

(b) A health care provider who knowingly and willfully violates this Paragraph may be ordered by the workers' compensation judge to pay penalties not to exceed two hundred fifty dollars per violation plus reasonable attorney fees. The penalty shall not exceed one thousand dollars for any demand for payment to an employee or his family which is issued after the health care provider has been penalized for a previous demand for payment to that employee or his family.

C. Emergency care. (1) In no event shall prior consent be required for any emergency procedure or treatment deemed immediately necessary by the treating health care provider. Any health care provider who authorizes or orders emergency diagnostic testing or treatment, when said diagnostic testing or treatment is held not to have been of an emergency nature, shall be responsible for all of the charges incurred in such diagnostic testing or treatment. Said health care provider shall bear the burden of proving the emergency nature of the diagnostic testing or treatment.

(2) Fees for those services of the health care provider held not to have been of an emergency nature shall not be an enforceable obligation against the employee or the employer or the employer's workers' compensation insurer unless the employee and the payor have agreed upon the treatment or diagnostic testing by the health care provider, except as provided in R.S. 23:1272(D).

D. Fees and expenses. If the payor has not consented to the request to incur more than a total of seven hundred fifty dollars for any and all nonemergency diagnostic testing or treatment when such consent is required by this Section, and it is determined by a court having jurisdiction in an action brought either by the employee or the health care provider that the withholding of such consent was arbitrary and capricious, or without probable cause, the employer or the insurer shall be liable to the employee or health care provider bringing the action for reasonable attorney fees related to this dispute and to the employee for any medical expenses so incurred by him for an aggravation of the employee's condition resulting from the withholding of such health care provider services.

E. Exception. In the event that the payor has denied that the employee's injury is compensable under this Chapter, then no approval from the payor is required prior to the provision of any diagnostic testing or treatment for that injury.

Acts 1988, No. 617, §1; Acts 1995, No. 1137, §1, eff. June 29, 1995; Acts 1997, No. 1472, §1; Acts 2012, No. 235, §1.



RS 23:1143 - Excessive fees or solicitation of employment; penalty; withholding attorney fees; approval by workers' compensation judge

§1143. Excessive fees or solicitation of employment; penalty; withholding attorney fees; approval by workers' compensation judge

A. Whoever exacts or receives a fee or gratuity for any services rendered on behalf of a claimant for compensation, except in the amount determined by the workers' compensation judge, or solicits the business of appearing before the office on behalf of a claimant, or makes it a business to solicit employment for an attorney in connection with any claim for compensation under this Chapter, shall be fined not more than five hundred dollars or imprisoned for not more than twelve months, or both.

B.(1) An attorney may withhold, as proposed attorney fees, a sum not to exceed twenty percent of all amounts recovered in his trust account which funds shall remain the property of the claimant, pending approval of such fees by the workers' compensation judge.

(2) An application for approval of fees shall be filed by the attorney within thirty days after the payment of the final weekly benefit, settlement of the claim, or payment of the judgment, whichever occurs later. Otherwise the funds shall be returned to the claimant.

Acts 1990, No. 202, §1; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 2001, No. 672, §1; Acts 2004, No. 647, §1, eff. July 5, 2004.



RS 23:1144 - Repealed by Acts 2001, No. 1014, 2, eff. June 27, 2001.

§1144. Repealed by Acts 2001, No. 1014, §2, eff. June 27, 2001.



RS 23:1161 - Insurance policies; application of provisions; approval by insurance commissioner; admitted carriers; exceptions

SUBPART H. LIABILITY INSURANCE

§1161. Insurance policies; application of provisions; approval by insurance commissioner; admitted carriers; exceptions

A. Every policy for the insurance of the compensation herein provided for, or against liability therefor, shall be deemed to be made subject to the provisions of this Chapter. No company or association shall enter into any such policy of insurance unless its form has been approved by the insurance commissioner, and no domestic insurance company shall be denied servicing carrier status.

B. Except as provided in R.S. 23:1195 et seq., every insurance policy or contract to provide workers' compensation insurance shall be written in accordance with either of the following:

(1) By an insurer organized pursuant to R.S. 22:61 through 69, or admitted pursuant to Subpart K of Part I of Chapter 2 of Title 22 of the Louisiana Revised Statutes of 1950, to do business in Louisiana, except policies of an industrial insured meeting one of the following qualifications, and electing to secure an insurance policy with an insurer which is not admitted to do business in Louisiana:

(a) An insured who procures the insurance policy by use of the services of a full-time employee acting as an insurance manager or buyer.

(b) An insured whose aggregate annual premium for insurance on all risks totals at least twenty-five thousand dollars.

(c) An insured having at least twenty-five full-time employees.

(2) Pursuant to and in accordance with R.S. 23:1167.

Acts 1986, No. 889, §1; Acts 1986, No. 1021, §2; Acts 2001, No. 927, §1, eff. June 26, 2001; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 23:1161.1 - Worker's compensation claims office or licensed claims adjusters; waiver

§1161.1. Worker's compensation claims office or licensed claims adjusters; waiver

A. Any insurer, authorized or unauthorized, domestic, foreign, or alien, who issues a policy for worker's compensation in this state shall either establish and maintain a claims office within the state or retain a licensed claims adjuster.

B. The claims office or the licensed claims adjuster shall maintain files on worker's compensation claims submitted to that insurer, and the personnel of that office or the licensed claims adjuster, if retained, shall be authorized by the insurer to issue checks and settle claims, and seek contraversion on behalf of the insurer concerning worker's compensation claims made to that office or to the licensed claims adjuster.

C. The insurer, or if applicable the surplus line broker who accepted and placed the policy, shall notify the commissioner of insurance and the office of worker's compensation of the address of such claims office or the address of the licensed claims adjuster retained by it.

D. Waiver requests from the provisions of this Section shall be submitted in writing by the insurer, or if applicable by the surplus line broker who placed the policy, to the commissioner of insurance and shall not be considered unless the insurer can demonstrate that it has exercised claims management and filing practices which evidence proper compliance with applicable laws and regulations. Proper compliance will be measured by the commissioner through continued monitoring of the timeliness of reporting by the insurer of written complaints regarding noncompliance with all aspects of applicable laws and regulations. No insurer will be approved for waiver from the provisions of this Section unless the insurer has filed timely the documentation required by the commissioner and the office of worker's compensation at least fifty percent of the time during the year preceding the waiver request, and has also made timely first payments to claimants in cases where benefits are not contraverted at least seventy-five percent of the time during the year preceding the waiver request. Waivers granted by the commissioner shall remain in effect until such time as the insurer's measured performance record falls below that described above. Each year after such waiver has been granted, on or about the anniversary date of such waiver, the commissioner shall evaluate the performance record of each such insurer to determine if the waiver shall be continued.

Acts 1990, No. 885, §2.



RS 23:1162 - Contents of insurance contract; enforcement by employee; subrogation of insurer

§1162. Contents of insurance contract; enforcement by employee; subrogation of insurer

A. No policy of insurance against liability arising under this Chapter shall be issued unless it contains the agreement of the insurer that it will promptly pay to the person entitled to compensation all installments of the compensation that may be awarded or agreed upon, and that this obligation shall not be affected by any default of the insured after the injury, or by any default in the giving of any notice required by such policy, or otherwise. This agreement shall be construed to be a direct obligation by the insurer to the person entitled to compensation, enforceable in his name. No policy of insurance against liability under this Chapter shall be made unless the policy covers the entire liability of the employer; provided, that as to the question of the liability as between the employer and the insurer the terms of the insurance contract shall govern, and provide, further, that a contract of indemnity may be issued to an employer qualified as a self-insured under this Chapter, by which contract an insurer may undertake to indemnify such employer against loss or losses arising with respect to his obligations under this Chapter in excess of a stated or determinable amount.

B. When an employer is engaged in more than one business for the purpose of insurance against his liability under this Chapter, each separate and distinct business may be covered by separate policies.

C. All policies insuring the payment of compensation must contain a clause to the effect that as between the employee and the insurer, the notice of the insured or the knowledge of the occurrence of the injury on the part of the insured, shall be deemed to be notice or knowledge on the part of the insurer, as the case may be.

D. The insurer shall be subrogated to all rights and actions which the employer is entitled to under this Chapter.

Amended by Acts 1962, No. 457, §1.



RS 23:1163 - Premiums; contribution by employees prohibited; penalty

§1163. Premium; contribution by employees prohibited; penalty

A. It shall be unlawful for any employer, or his agent or representative, to collect from any of his employees directly or indirectly either by way of deduction from the employee's wages, salary, compensation, or otherwise, any amount whatever, or to demand, request, or accept any amount from any employee, either for the purpose of paying the premium in whole or in part on any liability or compensation insurance of any kind whatever on behalf of any employee or to reimburse such employer in whole or in part for any premium on any insurance against any liability whatever to any employee or for the purpose of the employer carrying any such insurance for the employer's own account, or to demand or request of any employee to make any payment or contribution for any such purpose to any other person.

B. Nothing herein shall be construed to prevent any employer from carrying his own insurance towards his own employees; nothing herein shall apply to an employer qualified under the laws of this state to engage in the liability insurance business. In addition, nothing herein shall be construed to prevent an independent contractor who is a sole proprietor and who has elected by written agreement not to be covered by the provisions of this Chapter in accordance with R.S. 23:1035 from entering into a contract with his principal pursuant to which the independent contractor is responsible for securing insurance or self-insurance for the benefits provided pursuant to this Chapter or to reduce payments to the independent contractor for coverage of the independent contractor or his employees pursuant to a contract, nor shall it be a violation of this Section if a principal has agreed to provide workers' compensation insurance to all contractors working under a contract with the principal and for the cost of this coverage to be a consideration in the contract between the principal and the contractors.

C. Whoever violates any provision of this Section shall be fined not more than five hundred dollars, or imprisoned with or without hard labor for not more than one year, or both.

D. In addition to the criminal penalties provided for in Subsection C of this Section, any person violating the provisions of this Section shall be assessed civil penalties by the workers' compensation judge of not less than five hundred dollars and not more than five thousand dollars payable to the employee and reasonable attorney fees. Restitution shall be ordered up to the amount collected from the employee's wages, salary or other compensation. The award of penalties, attorney fees, and restitution shall have the same force and effect and may be satisfied as a judgment of a district court.

Acts 1995, No. 368, §1, eff. June 16, 1995; Acts 2001, No. 1014, §1, eff. June 27, 2001; Acts 2004, No. 416, §1, eff. June 24, 2004.



RS 23:1164 - Insolvency of employer; employee's rights against insurer

§1164. Insolvency of employer; employee's rights against insurer

If any employer carrying insurance against liability under this Chapter is or becomes insolvent, or if any execution upon a judgment for compensation against him is returned unsatisfied, any person entitled to payments may enforce his claim against the insurer of the employer to the same extent that the employer could have enforced his claim against such insurer had he made such payments, any provision contained in any policy or agreement of insurance written after January 1, 1915, to the contrary notwithstanding. And the making of accrued payments to the person entitled thereto, in accordance with the provisions of this Chapter, shall relieve such insurer from liability.



RS 23:1165 - Additional compensation agreements; insurance

§1165. Additional compensation agreements; insurance

An employer and employee who have elected to come under the provisions of this Chapter or who may be subject thereto as provided for in R.S. 23:1034 may, by written agreement between themselves, provide for compensation in event of injury over and above the compensation to be awarded under the provisions hereof. Such additional compensation may be provided for by the employer insuring his liability therefor in any insurance company or association authorized to do business in the State of Louisiana, but the premium therefor must be paid by the employer.



RS 23:1166 - Issuance of policies; liability

§1166. Issuance of policies; liability

When an insurance company issues a policy of insurance to an employer covering claims for injuries to employees that may arise within the scope of the employer's business, the insurance company shall be estopped to deny liability on the grounds that the employment was not hazardous and during the period such insurance is in effect, claims for injuries occurring during such period by such employees against the employer or the insurance company shall be exclusively under the workers' compensation act.

Added by Acts 1958, No. 495, §1. Acts 1983, 1st Ex. Sess., No. 1, §6.



RS 23:1167 - Insolvency of unauthorized ceding insurer; claim against assuming insurer

§1167. Insolvency of unauthorized ceding insurer; claim against assuming insurer

A. If worker's compensation insurance for an individual risk cannot be procured from an authorized insurer, such coverage may be procured from an unauthorized insurer pursuant to the provisions of R.S. 22:432 through 445 and 1902 through 1910; however, such worker's compensation insurance shall be placed with an unauthorized insurer pursuant to R.S. 22:432 through 445 and 1902 through 1910 only if, in addition, the following condition is met: if such unauthorized insurer cedes all or a part of such worker's compensation risk, the contract of reinsurance with the assuming insurer must provide that, only in the event of the insolvency of the ceding insurer, any reinsurance proceeds owing with respect to such risk shall be payable by the assuming insurer to the insured of the insolvent ceding insurer for the amount of loss sustained by the insured to the extent that the liability therefor was ceded by ceding insurer through a reinsurance agreement to the assuming insurer.

B. This Section shall apply only to an insurance policy or contract to provide worker's compensation insurance which is written on or after January 1, 1987.

Acts 1986, No. 889, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 23:1168 - Ways of securing compensation to employees

§1168. Ways of securing compensation to employees

A. An employer shall secure compensation to his employees in one of the following ways:

(1) By insuring and keeping insured the payment of such compensation with any stock corporation, mutual association, or other concern authorized to transact the business of workers' compensation insurance in this state. When an insurer issues a policy to provide workers' compensation benefits pursuant to the provisions of the Workers' Compensation Act, the insurer shall report to the National Council on Compensation Insurance all policy information in accordance with the reporting guidelines established by the National Council on Compensation Insurance. Proof of coverage must be filed no later than thirty days after the effective date of coverage and include the name of each business entity operating in the state of Louisiana for which coverage is provided.

(2) By entering into an agreement with a group self-insurance fund as provided for in R.S. 23:1191 et seq.

(3) By entering into an agreement with an interlocal risk management agency as provided for in R.S. 33:1341 et seq.

(4) By furnishing satisfactory proof to the director of the employer's financial ability to pay such compensation. The director, pursuant to rules adopted by the office for an individual self-insured or own risk carrier, including but not limited to rules relative to security and excess coverage, shall require that an employer:

(a) Deposit with the director securities or a surety bond in an amount determined by the director which would be at least an average of the yearly claims for the last three years.

(b) Provide proof of excess coverage with such terms and conditions as is commensurate with their ability to pay the benefits required by the provisions of the Workers' Compensation Act.

(5) Repealed by Acts 2014, No. 375, §2.

B.(1) The director may waive the requirements of Paragraph A(4) of this Section if he finds any company able to pay benefits, and that the requirements of these provisions are unnecessary. He shall establish rules which set standards for such waiver.

(2) The director shall waive the requirements of Paragraph A(4) of this Section if any employer that is a municipality or other political subdivision of the state is able to demonstrate financial responsibility and ability to pay benefits by the filing of annual reports including statements of financial condition and summary loss data detailing past claims experience.

C. Any employer that knowingly provides false information to the director for purposes of becoming self-insured or own risk carrier or a group pool association shall be subject to the perjury laws of this state.

D. Repealed by Acts 2006, No. 49, §2, eff. May 16, 2006.

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 1989, No. 28, §1, eff. June 15, 1989; Acts 1989, No. 454, §12, eff. Jan. 1, 1993; Acts 1995, No. 81, §1; Acts 1995, No. 349, §1, eff. June 16, 1995; Acts 1999, No. 625, §1; Acts 2001, No. 927, §1, eff. June 26, 2001; Acts 2003, No. 455, §1; Acts 2005, No. 257, §2; Acts 2006, No. 49, §2, eff. May 16, 2006; Acts 2010, No. 794, §2; Acts 2014, No. 375, §§1, 2.



RS 23:1168.1 - Self-insurance

§1168.1. Self-insurance

A.(1) Notwithstanding the provisions of R.S. 23:1168(A)(5)(a), an insurer with an A.M. Best rating of A-minus or better providing excess workers' compensation coverage to more than one employer shall be entitled to satisfy all of the initial and renewal certification requirements for self-insurer status and security obligations of all its insureds to the office of workers' compensation, by depositing and maintaining with the office a single surety bond, or other acceptable security as determined by the office, in an amount equal to the greater of:

(a) The aggregate average workers' compensation losses incurred over the most recent three-year period multiplied by one hundred fifty percent.

(b) The total amount of unpaid workers' compensation reserves at the time of the annual review of all self-insurers secured by the single security multiplied by one hundred fifty percent.

(2) For those employers that have not been in business for at least three calendar years, the single security provided for under this Subsection shall be increased for each such employer by the greater of three hundred thousand dollars or three times the estimated annual loss fund for the next year.

(3) The security deposited by an insurer under this Subsection shall serve to secure the obligations of its self-insured employers only for those years in which they were provided excess coverage by that one particular insurer.

B.(1) The insurer shall satisfy the self-insurer requirements of its insured employers under Subsection A by submitting to the office of workers' compensation written notification of excess workers' compensation coverage, the insured's workers' compensation losses incurred over the most recent three-year period and the insured's total unpaid workers' compensation reserves. For those employers that have not been in business for at least three calendar years, the insurer shall submit written notification of excess coverage and the employers estimated annual loss fund for the next year.

(2) Upon the insurer's supplying the information contained in Paragraph (1) of this Subsection to determine the appropriate security as required by Subsection A, the employer shall be deemed a self-insurer under Subsection A. The insurer shall thereafter provide the information contained in Paragraph (1) of this Subsection once per year at the time of the annual review of all self-insurers secured by the single security provided for in Subsection A.

C. In computing security requirements under this Section, a self-insured hospital against whom a workers' compensation claim has been filed and said self-insured hospital provides medical services to the claimant for which there is no cash outlay, the self-insured hospital shall be entitled to have the medical services portion of such workers' compensation claim deducted from any computation used in determining the hospital's surety bond or other acceptable security.

Acts 1999, No. 625, §1; Acts 2003, No. 1200, §1.



RS 23:1168.3 - Grounds for default; forfeiture of security; records of claims

§1168.3. Grounds for default; forfeiture of security; records of claims

A. For purposes of this Section, "default" shall mean whenever a self-insured employer:

(1) Fails to pay benefits owed under this Chapter to an injured worker for undisputed claims and the employer is in bankruptcy or a state court receivership or liquidation;

(2) Fails to renew its irrevocable letter of credit; or

(3) Fails to substitute acceptable securities for workers' compensation benefits within thirty days prior to the expiration of the current security.

B. For purposes of R.S. 23:1168.3 through 1168.12, the following terms shall have the following meanings:

(1) "Administer" or "administration" shall mean the review and determination of the monetary value of a claim.

(2) "Claim" shall mean a claim for workers' compensation benefits by an employee of the self-insured employer which the employer had at the time of default accepted as compensable and for which the employer was paying benefits.

C.(1) If for any reason there is a default by the self-insured employer in the payment of claims, the security posted with the director shall be forfeited, and in the case of a surety bond, the director may institute suit on such bond. All proceeds shall be retained by the director for payment of such claims as may be entitled to receive compensation from said employer. The director may pay these funds on a periodic basis. In the event that the amount of the bond is insufficient to meet all of the outstanding claims, he may allocate them to particular claimants pro rata, in accordance with rules promulgated by the director.

(2) In the event an employer operating as a self-insurer pursuant to R.S. 23:1168.1 defaults on his workers' compensation obligations, the office shall demand that the excess insurer deposit a separate surety bond or other security equal to the amount of security attributable to the defaulting employer in the most recent calculation of the single security on deposit with the office. If the separate surety bond or other security is not deposited with the office within ten business days of demand, the entire single security on deposit shall be forfeited until the additional security is deposited. Upon depositing the separate security required by this Paragraph, the excess insurer shall be entitled to reduce the existing single security on deposit by the amount of the separate security.

D. Within thirty days of receiving written notice from the office, the employer whose security was forfeited shall provide the office with copies of any workers' compensation, medical or employment files requested by the office or summary information related to those files necessary to administer the claims for benefits under this Chapter.

Acts 2006, No. 49, §1, eff. May 16, 2006.



RS 23:1168.4 - Duties of the director

§1168.4. Duties of the director

A. Upon the default of any self-insured employer, the director shall deposit the proceeds from the security or the bond into an interest-bearing account. The interest derived therefrom shall be used to offset the administration of claims. The office may thereafter contract for the administration of claims from the account.

B. The director shall immediately proceed to take such steps as are necessary to administer the claims for benefits owed under this Chapter.

C. The director, in addition to other powers, shall have the following powers:

(1) To audit the books and records of the employer insofar as those records are necessary to administer the claims for benefits owed under this Chapter.

(2) To enter into such agreements or contracts as are necessary to carry out the full or partial plan for distribution.

(3) To enter into such agreements or contracts as are necessary to carry out the administration of claims.

Acts 2006, No. 49, §1, eff. May 16, 2006.



RS 23:1168.5 - Deposit of monies collected

§1168.5. Deposit of monies collected

The monies collected by the director shall be deposited in one or more state or national banks, savings banks, trust companies, or savings and loan associations chartered to do business in this state. Any depository so selected shall provide the same security for such deposits as that required for the deposit of state funds pursuant to the provisions of R.S. 49:321. The director may in his discretion deposit such monies or any part thereof in a national bank or trust company as a trust fund. For the purposes of this Section, the director shall be considered a "depositing authority" pursuant to R.S. 49:321.

Acts 2006, No. 49, §1, eff. May 16, 2006.



RS 23:1168.6 - Appointment of assistants

§1168.6. Appointment of assistants

A. The director shall have the power to contract with or employ such clerks or assistants as may by him be deemed necessary and to give each such powers to assist him as he may consider wise.

B. The director may contract with the department of insurance for the administration of claims.

C.(1) The attorney general shall provide representation for the director in all matters involving the seizure and distribution of the security.

(2) Attorneys employed by the attorney general for purposes of this Section shall be named by the director with the approval of the attorney general, and shall perform their duties under the supervision of the attorney general.

Acts 2006, No. 49, §1, eff. May 16, 2006.



RS 23:1168.7 - Priority of claims

§1168.7. Priority of claims

The priorities of distribution of the security shall be as follows:

(1) Claims by injured employees of the self-insured employer.

(2) The director's costs and expenses of administration and any claims handling expenses.

(3) All other claims.

Acts 2006, No. 49, §1, eff. May 16, 2006.



RS 23:1168.8 - Time to file claims

§1168.8. Time to file claims

A. Upon the default of a self-insured employer, the director shall notify all persons who may have claims against such employer and who have not filed proper proofs thereof, to present the same to him, at a place specified in such notice, within four months from the date of the seizure of the security, or, if the director shall certify that it is necessary, within such longer time as the director shall prescribe. The last day for the filing of proofs of claims shall be specified in the notice. Such notice shall be given in a manner determined by the director.

B. Proofs of claim may be filed subsequent to the date specified, but no such claim shall share in the distribution of the assets until all allowed claims, proofs of which have been filed before said date, have been paid in full.

Acts 2006, No. 49, §1, eff. May 16, 2006.



RS 23:1168.9 - Proof and allowance of claims

§1168.9. Proof and allowance of claims

A proof of claim shall consist of a statement under oath, in writing, and signed by the injured employee or his representative, setting forth the claim, whether any payments have been made on the claim and that the sum claimed is justly owed from the employer to the injured employee.

Acts 2006, No. 49, §1, eff. May 16, 2006.



RS 23:1168.10 - Appeal of a decision of the director

§1168.10. Appeal of a decision of the director

In the event the director provides for pro rata distribution of security proceeds to injured employees or issues an order or decision which may be adverse to an injured employee who has a claim, he may within sixty days of the order or decision appeal to the Nineteenth Judicial District Court of this state.

Acts 2006, No. 49, §1, eff. May 16, 2006.



RS 23:1168.11 - Confidentiality of certain proceedings and records; immunity of certain staff

§1168.11. Confidentiality of certain proceedings and records; immunity of certain staff

A. Notwithstanding any other provision of law, all proceedings, hearings, notices, correspondence, reports, and other information in the possession of the director or the office relating to the distribution of the security of a self-insured employer are confidential, except as otherwise provided in this Section.

B. The personnel of the office and its agents shall have access to these proceedings, hearings, notices, correspondence, reports, records, or information to the extent permitted by the director.

C. The director may open the proceedings or hearings, or disclose the notices, correspondence, reports, records, or information to any department, agency, or other instrumentality of the state or of the United States if the opening or disclosure is necessary or proper for the enforcement of the laws of this or any other state of the United States.

D. The provisions of this Section shall not apply to hearings, notices, correspondence, reports, records, or other information obtained upon the filing of a dispute over distribution as provided in R.S. 23:1168.10.

E. There shall be no liability on the part of and no cause of action of any nature shall arise against any employee, agent, contractor, or representative of the office for any action taken by him in the performance of his powers and duties under the proceedings of this Section.

Acts 2006, No. 49, §1, eff. May 16, 2006.



RS 23:1168.12 - Cooperation of officers, owners, and employees; civil penalties

§1168.12. Cooperation of officers, owners, and employees; civil penalties

A. Any officer, manager, director, trustee, owner, employee, or agent of any self-insured employer, or any other persons with authority over or in charge of any segment of the employer's affairs, shall cooperate with the director in the seizure of the security and administration of claims.

B. No person shall provide to the director statements, documents, or records which are fraudulent or materially false.

C. The Nineteenth Judicial District Court shall have jurisdiction to issue such orders, including injunctive relief, as appropriate, for the enforcement of this Section.

D. Failure to comply with such court order shall subject the violator to a fine not to exceed one hundred thousand dollars.

Acts 2006, No. 49, §1, eff. May 16, 2006.



RS 23:1169 - Failure of employer to secure payment; power of executive director

§1169. Failure of employer to secure payment; power of executive director

Failure on the part of any employer to secure the payment of compensation provided in the Worker's Compensation Act shall have the effect of enabling the executive director, or his designee, to proceed against the employer, and to collect penalties as provided in R.S. 23:1170 et seq.

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 2008, No. 743, §7.



RS 23:1170 - Penalty for failure to secure workers' compensation insurance; assessment and collection

§1170. Penalty for failure to secure workers' compensation insurance; assessment and collection

A. In addition to any other penalty prescribed by law, any employer who fails to secure compensation required by R.S. 23:1168 shall be liable for a civil penalty, to be assessed by the workers' compensation judge, of not more than two hundred fifty dollars per employee for a first offense, and liable for a civil penalty of not more than five hundred dollars per employee for a second or subsequent offense; however, the maximum civil penalty for a first offense shall not exceed ten thousand dollars for all related series of violations. All civil penalties collected shall be deposited in the Office of Workers' Compensation Administrative Fund established in R.S. 23:1291.1(E).

B. The workers' compensation judge shall assess any civil penalty incurred under Subsection A of this Section against any employer who fails to provide proof of compliance within fifteen days of any notice. Any penalty assessed and collected pursuant to this Section shall be forwarded to the fraud administrator for collection. In his discretion, the fraud administrator may remit, mitigate, or negotiate the penalty if proof of the mitigating circumstances is provided within fifteen days of notice of the assessment. In determining the amount of the penalty to be assessed, or the amount agreed upon in any negotiation, consideration shall be given to the appropriateness of such penalty in light of the life of the business of the employer charged, the gravity of the violation, and the extent to which the employer charged has complied with the provisions of R.S. 23:1168, or has otherwise attempted to remedy the consequences of the said violation. Individual proceedings shall be conducted pursuant to the provisions of R.S. 23:1171.

C. In addition to any penalties assessed in accordance with the provisions of this Chapter, the workers' compensation judge shall order the employer to provide proof of compliance with R.S. 23:1168 within forty-five days of the order.

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 1992, No. 764, §1; Acts 2001, No. 1185, §2, eff. July 1, 2001; Acts 2001, No. 1185, §10, eff. July 1, 2002; Acts 2010, No. 288, §1; Acts 2014, No. 375, §1.



RS 23:1171 - Civil fine; hearing; appeal

§1171. Civil fine; hearing; appeal

An employer may appeal the decision of the workers' compensation judge in the manner provided in R.S. 23:1310.5(B) for appealing decisions regarding disputed claims.

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 1992, No. 764, §1; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 2014, No. 375, §1.



RS 23:1171.1 - Discontinuance of business; injunction; procedure

§1171.1. Discontinuance of business; injunction; procedure

A. The director, or his designee, shall investigate an employer if he receives information from any person or entity that such employer has failed to provide security for compensation as required by R.S. 23:1168. If such allegations can be reasonably substantiated, and the employer has previously been subject to a civil penalty pursuant to R.S. 23:1170 or criminal penalties pursuant to R.S. 23:1172, the director, or his designee, and the employer has previously been fined under R.S. 23:1170 or been penalized under R.S. 23:1172, the director shall notify the employer that, unless he can show proof of compliance with R.S. 23:1168 within fifteen days, he shall be subject to a civil penalty pursuant to the provisions of R.S. 23:1170.

B. If such allegations can be reasonably substantiated and the employer has been fined under R.S. 23:1170 or penalized under R.S. 23:1172, the director shall notify the employer that unless he can show proof of compliance with R.S. 23:1168 within fifteen days, he shall be subject to further fines and penalties, including but not limited to an injunction against further business operations.

C. If within fifteen days of the employer's receipt of such notice he has not submitted to the director satisfactory proof of such compliance, the director or his designee shall request the workers' compensation judge of any district where the employer does business to set the matter for hearing in accordance with the procedures set forth by law for claims for workers' compensation benefits. Upon the request of the director or his designee, the workers' compensation judge shall issue a rule to show cause to the employer why he should not be fined or penalized for failure to show proof of compliance with R.S. 23:1168 when requested.

D.(1) If at such hearing, it is determined that the employer is in violation of his obligation under R.S. 23:1168, the workers' compensation judge shall fine the employer in the manner provided pursuant to R.S. 23:1170(A) and shall order the employer to provide proof of compliance with R.S. 23:1168 within forty-five days of the order by securing the appropriate coverage. Should the employer fail to file such evidence, the workers' compensation judge shall assess a fine for a second offense and issue a cease and desist order prohibiting the employer from continuing its business operations until such time as the employer complies with R.S. 23:1168, and all fines issued are paid in full.

(2) Any cease and desist order issued by the workers' compensation judge under Paragraph (1) of this Subsection shall include specific findings of fact based upon evidence of all of the following:

(a) The employer received notice of the hearing.

(b) The employer employs employees for whom it must secure workers' compensation insurance or be authorized to self-insure under the provisions of this Chapter.

(c) The employer has willfully failed to provide security for compensation as required by R.S. 23:1168 and there has been a final determination in a matter in which the employer has been fined under R.S. 23:1170 or penalized under R.S. 23:1172.

(d) The employer continues to operate its business in the absence of such security for compensation.

(3) There shall be a presumption that an employer who has previously been civilly fined for a second offense, or has previously been criminally penalized, has willfully failed to secure his obligation under R.S. 23:1168.

(4) A cease and desist order shall not issue prior to a hearing and there shall be no interruption of an employer's business operation if he submits satisfactory proof to the workers' compensation judge of his compliance with R.S. 23:1168, regardless of whether he may have been in violation thereof previously.

E.(1) After the issuance of a cease and desist order and upon the request of the director or the director's designee, the attorney general shall immediately institute proceedings for injunctive relief against the employer in the district court of any judicial district in this state where the employer does business. In such district court proceedings, a certified copy of any cease and desist order entered by the workers' compensation judge in accordance with this Section based upon evidence in the record shall be prima facie evidence of the facts found in such record.

(2) Such injunctive relief may include the issuance of a temporary restraining order under Louisiana Code of Civil Procedure Article 3601 et seq., which order shall enjoin the employer from continuing its business operations until it has procured the required insurance or authorization to self-insure or has posted adequate security with the court pending the procurement of such insurance or authorization. The court, in its discretion, shall determine the amount that shall constitute adequate security.

F. The issuance of an order to cease and desist or the issuance of a temporary restraining order or an injunction against an employer for failure to insure or keep insurance in force as required by R.S. 23:1168 shall be in addition to any civil or criminal penalties imposed by any other provision of law or Paragraph (D)(1) of this Section.

Acts 1995, No. 368, §1, eff. June 16, 1995; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 2008, No. 705, §1; Acts 2010, No. 288, §1; Acts 2014, No. 375, §1.



RS 23:1171.2 - Default of employer; additional liability

§1171.2. Default of employer; additional liability

The amount of weekly compensation provided in this Chapter shall be increased by fifty percent in any case where the employer has failed to provide security for compensation as required by R.S. 23:1168.

Acts 1995, No. 368, §1, eff. June 16, 1995.



RS 23:1172 - Criminal penalties

§1172. Criminal penalties

A. Any employer who willfully fails to provide security for compensation required by R.S. 23:1168 shall be subject to a fine of up to two hundred fifty dollars per day that the employer willfully failed to provide security for compensation or imprisonment with or without hard labor for not more than one year, or both such fine and imprisonment. All fines collected shall be deposited in the Office of Workers' Compensation Administrative Fund established in R.S. 23:1291.1(E).

B. Evidence of two prior penalties assessed by the Louisiana Workforce Commission pursuant to R.S. 23:1170 and 1171 in any given three-year period shall constitute a prima facie case of a willful violation.

C.(1) No person acting gratuitously and without malice, fraudulent intent, or bad faith, shall be subject to civil liability for libel, slander, or any other relevant tort, and no civil cause of action of any nature shall exist against such person or entity by virtue of the filing of reports or furnishing of other information, either orally or in writing, relative to a violation by any person of the provisions of R.S. 23:1168.

(2) The grant of immunity provided by this Subsection shall not abrogate or modify in any way any statutory or other privilege or immunity otherwise enjoyed by such person or entity.

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 1995, No. 368, §1, eff. June 16, 1995; Acts 1995, No. 1129, §1, eff. June 29, 1995; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2010, No. 288, §1.



RS 23:1172.1 - Willful misrepresentation by employer; aid or abet; criminal penalties; civil immunity

§1172.1. Willful misrepresentation by employer; aid or abet; criminal penalties; civil immunity

A. It shall be unlawful for any employer in writing to willfully misrepresent to any person that he has provided or provides security for compensation as required by R.S. 23:1168.

B. It shall be unlawful for any person, whether present or absent, directly or indirectly, to aid and abet an employer, or directly or indirectly counsel an employer to willfully misrepresent that the employer has provided or provides security for compensation as required by R.S. 23:1168.

C. Whoever violates any provision of this Section shall be imprisoned, with or without hard labor, for not less than one year nor more than ten years, or fined up to two hundred fifty dollars per day that the employer willfully failed to provide security for compensation, or both. All fines collected shall be deposited in the Office of Workers' Compensation Administrative Fund established in R.S. 23:1291.1(E).

D.(1) No person acting gratuitously and without malice, fraudulent intent, or bad faith, shall be subject to civil liability for libel, slander, or any other relevant tort, and no civil cause of action of any nature shall exist against such person or entity by virtue of the filing of reports or furnishing of other information, either orally or in writing, relative to a violation by any person of the provisions of this Section.

(2) The grant of immunity provided by this Subsection shall not abrogate or modify in any way any statutory or other privilege or immunity otherwise enjoyed by such person or entity.

Acts 1993, No. 828, §1, eff. June 22, 1993; Acts 1995, No. 1129, §1, eff. June 29, 1995; Acts 2010, No. 288, §1.



RS 23:1172.2 - Unlawful practices

§1172.2. Unlawful practices

A. It shall be unlawful for any person to knowingly make any false, fraudulent, or misleading oral or written statement, or to knowingly omit or conceal material information for the purpose of obtaining workers' compensation coverage, or for the purpose of avoiding, delaying, or diminishing the amount of payment of any workers' compensation premiums.

B. It shall be unlawful for any person to knowingly misrepresent or conceal payroll, classification of workers, or information regarding any employer's loss history which would be material to the computation and application of an experience rating modification factor for the purpose of avoiding or diminishing the amount of payment of any workers' compensation premiums.

C. It shall be unlawful for any person, whether present or absent, directly or indirectly, to aid and abet any other person, or directly or indirectly counsel any other person, to engage in conduct in violation of this Section.

D. Whoever violates any provision of this Section shall be imprisoned, with or without hard labor, for not less than one year nor more than ten years, or fined up to two hundred fifty dollars per day that such person's violation of any provision of this Section resulted in failure to properly provide security for compensation, or both. All fines collected shall be deposited in the Office of Workers' Compensation Administrative Fund established in R.S. 23:1291.1(E).

E.(1)(a) Any person, insurer, or self-insurance fund who has knowledge of or who believes that a false, fraudulent, or misleading statement is knowingly made or is knowingly omitted for the purpose of avoiding, delaying, or diminishing the amount of payment of any workers' compensation premium shall, within sixty days of notice of such statement or omission, send to the office of workers' compensation administration, on a form prescribed by the director, the information requested and such additional information as may be requested by the office of workers' compensation administration.

(b) The office of workers' compensation administration shall review such reports and select such acts of misrepresentation as, in its judgment, may require further investigation.

(c) The office of workers' compensation administration shall then cause an independent examination of the facts surrounding such acts to be made to determine the extent, if any, to which fraud, deceit, or intentional misrepresentation of any kind exists.

(d) The office of workers' compensation administration shall report any alleged violations of law which its investigations disclose to the appropriate licensing agency and prosecuting authorities having jurisdiction with respect to such violation.

(2) No person or entity acting without malice, fraudulent intent, reckless disregard for the truth, or bad faith, shall be subject to civil liability for libel, slander, or any other relevant tort, and no civil cause of action of any nature shall exist against such person or entity by virtue of the filing of reports or furnishing of other information, either orally or in writing, relative to a violation by any employer of the provisions of this Section.

(3) The grant of immunity provided by this Subsection shall not abrogate or modify in any way any statutory or other privilege or immunity otherwise enjoyed by such person or entity.

(4) Any person or entity entitled by this Subsection to immunity from civil liability shall also be entitled to an award of attorney fees and costs if they are the prevailing party in a civil suit and the party bringing the action was not substantially justified in doing so. For purposes of this Section, a proceeding is "substantially justified" if it had a reasonable basis in law or fact at the time it was initiated.

Acts 1995, No. 1129, §1, eff. June 29, 1995; Acts 2010, No. 3, §1, eff. May 11, 2010; Acts 2010, No. 288, §1.



RS 23:1173 - Rules and regulations

§1173. Rules and regulations

A. The executive director shall have the authority to promulgate rules and regulations to implement the provisions of R.S. 23:1170 and 1171.

B. All such rules and regulations, including all fees otherwise authorized by this Part shall be subject to legislative oversight pursuant to the Administrative Procedure Act.

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 2008, No. 743, §7.



RS 23:1174 - Certificate of compliance

§1174. Certificate of compliance

Whenever a certificate of compliance is properly applied for with the office of worker's compensation, that office shall respond by issuing a certificate of authority without a charge or by rejecting the application within ten days of receipt of the application.

Acts 1992, No. 765, §2, eff. Jan. 1, 1993.



RS 23:1174.1 - Workers' compensation programs; ability to contract

§1174.1. Workers' compensation programs; ability to contract

A.(1) No person, partnership, corporation, or other entity shall establish any unreasonable criteria, policies, or procedures designed to discriminate against a contractor or subcontractor based upon the contractor's or subcontractor's securing the employer's workers' compensation obligation by any method provided for in R.S. 23:1168 or R.S. 23:1195 et seq. Nothing herein shall prohibit any person, partnership, corporation, or other entity from establishing separate criteria, policies, or procedures to evaluate workers' compensation insurance providers which are members of the Louisiana Insurance Guaranty Association or any other state guaranty fund. Any violation of this provision shall constitute an unfair trade practice and subject the violator to the penalties of R.S. 22:1961 et seq.

(2) No insurance company writing umbrella insurance policies in this state shall establish any unreasonable criteria, policies, or procedures designed to discriminate against any employer in this state based upon the employer's securing the employer's workers' compensation obligation by any method provided for in R.S. 23:1168 or R.S. 23:1195. Acceptable criteria, policies, or procedures may include review of audited financial statements, actuarial evaluations, and specific and aggregate excess insurance. Nothing herein shall prohibit any such insurance company from establishing separate criteria, policies, or procedures to evaluate workers' compensation insurance providers which are members of the Louisiana Insurance Guaranty Association or any other state guaranty fund. Any violation of this provision shall constitute an unfair trade practice and subject the violator to the penalties of R.S. 22:1211 et seq.

B. This Section shall not prohibit the marketing of insurance in the ordinary course of business by practices which do not otherwise constitute an unfair trade practice.

Acts 1992, No. 1124, §1; Acts 2001, No. 205, §1; Acts 2001, No. 927, §1, eff. June 26, 2001; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 23:1175 - Short title; legislative intent

SUBPART I. INSURANCE COST CONTAINMENT

§1175. Short title; legislative intent

A. This Subpart shall be known and may be cited as the "Workers' Compensation Cost Containment Act".

B. It is hereby declared to be the intent of the legislature that occupational accidents produce economic and social loss, impair productivity, retard the advancement of standards of living, and increase the cost of worker's compensation insurance. Both humane and economic considerations recommend the establishment and implementation of effective injury control measures. A dynamic program of health and safety education and training is the best known solution to reduce occupational accidents and to decrease workers' compensation insurance rates for employers in high rate classifications, resulting in the long-term reduction of rates of all employers of this state.

Acts 1991, No. 1026, §1; Acts 1995, No. 349, §3, eff. June 16, 1995.



RS 23:1176 - Definitions

§1176. Definitions

As used in this Subpart, unless the context clearly indicates otherwise, the following terms shall be given the meaning ascribed to them in this Section:

(1) "Designated representative" is a person in a position of authority within the company he represents, such as a partner of a partnership, an officer or director of a corporation, the proprietor of a proprietorship, or anyone who acts in a managerial capacity.

(2) "Eligible employers" are those Louisiana employers who have a workers' compensation insurance rate based on an experience modifier rate of one point five or greater on December thirty-first of the prior year, and who pay five thousand dollars or more per year in Louisiana workers' compensation premiums.

(3) "Insurers" means insurance companies and group self-insurance associations, by whatever names. It shall not mean individual self-insurers.

(4) "Meeting" means the cost containment meeting approved by the office of worker's compensation.

(5) "Program" means the occupational safety and health program approved by the OSHA section pursuant to R.S. 23:1291.

(6) "Reasonable time" is the amount of time determined by the OSHA section to be sufficient for the stated purpose.

(7) Repealed by Acts 1995, No. 124, §2, eff. June 12, 1995.

Acts 1991, No. 1026, §1; Acts 1992, No. 794, §1; Acts 1995, No. 124, §§1, 2, eff. June 12, 1995.



RS 23:1177 - Collection of information; target list

§1177. Collection of information; target list

A. The office of worker's compensation shall have access to any statistical information involving the experience modifier rates for all Louisiana employers from any source.

B. The office shall collect information on experience modifier rates for Louisiana employers and compile a target list of employers with experience modifier rates of one point five or greater by January 1, 1992. Thereafter, the target list shall be updated on no less than an annual basis.

C. Any information gathered pursuant to the provisions of this Section shall be held confidential by the office and shall not be disseminated for any purpose.

Acts 1991, No. 1026, §1.



RS 23:1178 - Cost containment meeting; incentive discount

§1178. Cost containment meeting; incentive discount

A. The office shall develop and implement informational cost containment meetings for all employers on the target list compiled pursuant to R.S. 23:1177 that shall, at a minimum:

(1) Educate employers on how the experience modifier is computed and what financial benefit the business may realize by lowering it. Include an explanation of immediate credits provided for by this Subpart, long-term cost savings that may be earned, and potential cost savings to all employers of this state.

(2) Educate employers on the correlation between safety, low accident rates, and low premiums.

(3) Educate employers on the correlation between a low accident rate and a good safety training program.

(4) Educate employers on monitoring and follow-up methods on claims filed against their insurance by their employee or former employee.

(5) Educate employers on methods which minimize unnecessary claims by treating injured employees with consideration and courtesy.

(6) Inform and encourage the employers to participate in the OSHA section's occupational safety and health program and notify them of cost credit that may be earned from satisfactory implementation pursuant to R.S. 23:1179.

B. The office shall inform all eligible employers on the target list of the dates and locations of cost containment meetings to be held in areas throughout the state, as determined by the office. The employers shall be informed that if a designated representative from the company attends the meeting, the company will be granted a reduction in its experience modifier at the rate determined in R.S. 23:1179(B).

C. All insurers writing workers' compensation insurance in this state shall allow a two percent reduction in the Louisiana workers' compensation premium for an eligible employer who attends, by a designated representative, a cost containment meeting sponsored by the OSHA section. This credit shall be granted only for a one-year period.

D. Any eligible employer who has been given notice of a cost containment meeting, and fails to attend shall be fined an amount equalling two percent of the Louisiana workers' compensation premium for the succeeding policy year. The fine shall be payable to the executive director of the commission and shall be remitted to the state treasurer for deposit in the Office of Workers' Compensation Administrative Fund.

E. Procedures to establish proof of attendance of a cost containment meeting by designated representatives of eligible employers shall be established by rule by the office. Employers who would otherwise be eligible shall be allowed to requalify for this reduction only once every four years.

Acts 1991, No. 1026, §1; Acts 1992, No. 794, §1; Acts 1995, No. 124, §1, eff. June 12, 1995.



RS 23:1179 - Occupational safety and health program; incentive discount

§1179. Occupational safety and health program; incentive discount

A. The OSHA section shall implement an occupational safety and health program, pursuant to R.S. 23:1291, and consistent with but not limited to the requirements in this Section.

B. All insurers writing workers' compensation insurance shall allow a five percent reduction, in addition to any reduction granted in R.S. 23:1178(C), in the Louisiana worker's compensation premium for an eligible employer who has attended an authorized cost containment meeting and who has subsequently implemented the OSHA section's occupational safety and health program to the satisfaction of the OSHA section and pursuant to the provisions of this Subpart. Satisfactory implementation shall be defined as:

(1) Undergoing a safety and health hazard survey of the work place, including an evaluation of the employer's safety and health program and on-site interviews with employees by the OSHA section.

(2) Correction of all hazards identified during the on-site visit within a reasonable time.

(3) Establishing an occupational safety and health program approved by the OSHA section and implementing program provisions within a reasonable time.

C. Determination of attendance at an authorized cost containment meeting and satisfactory implementation of the program shall be the responsibility of the OSHA section. Upon attendance at an authorized cost containment meeting and successful participation in the program, an employer shall be issued a certificate by the OSHA section which shall be the basis of qualification for the reduction provided for in Subsection B of this Section. The certificate shall qualify the employer for this reduction for a one-year period. Eligible employers shall be allowed to requalify for this reduction only once every four years from the date the certificate is issued.

Acts 1991, No. 1026, §1; Acts 1992, No. 794, §1; Acts 1995, No. 124, §1, eff. June 12, 1995.



RS 23:1180 - Evaluation

§1180. Evaluation

A. The Worker's Compensation Advisory Council shall evaluate the quality of the cost containment meeting prior to its initial implementation and thereafter annually reevaluate the program.

B. The office shall prepare and submit a status report on the progress of the program to the House Committee on Labor and Industrial Relations, the Senate Committee on Labor and Industrial Relations, and the Worker's Compensation Advisory Council.

C. All annual reports and presentations provided for in this Section shall be due at least sixty days before the Regular Session of the Legislature each year.

Acts 1991, No. 1026, §1.



RS 23:1181 - Insured experience information

§1181. Insured experience information

A. Every insurance company, individual self-insurer, group self-insurer association, or similar entity which provides workers' compensation insurance coverage or which provides for payment of workers' compensation benefits under the provisions of this Chapter shall maintain a record of the loss and expense statistics for each insured and such other data as may be required by the commissioner of insurance.

B. Each insurer shall forward a copy of the loss and expense statistics for each insured and such other statistical data as may be required by the commissioner of insurance to a national rating or statistical compilation organization which is authorized by the commissioner of insurance to provide such information to insurers in this state when any one of the following conditions occurs:

(1) Termination of a policy of workers' compensation insurance or other workers' compensation coverage or benefits by an insurance company, an individual self-insurer, a group self-insurer association, or other similar entity which provides workers' compensation insurance coverage or benefits.

(2) Financial insolvency of an insurer, self-insurer, or other entity which provides workers' compensation coverage or benefits.

(3) Discontinuance of workers' compensation benefits to an insured.

(4) Any change by the insured to another insurer, self-insurer, or other entity providing workers' compensation coverage or benefits.

Acts 1999, No. 388, §1.



RS 23:1182 - Repealed by Acts 1995, No. 349, 2, eff. June 16, 1995.

§1182. Repealed by Acts 1995, No. 349, §2, eff. June 16, 1995.



RS 23:1191 - Definitions

SUBPART J. GROUP SELF-INSURANCE FUNDS FOR

WORKERS' COMPENSATION

§1191. Definitions

For the purposes of this Subpart, the following terms have the following meaning:

(1) "Department" means the Louisiana Department of Insurance.

(2) "Public entities" means political subdivisions as defined in Section 44 of Article VI of the Constitution of Louisiana. However, "public entities" does not include hospital service districts and health care facilities established by local governing authorities.

Acts 2007, No. 384, §1; Acts 2008, No. 220, §8, eff. June 14, 2008.



RS 23:1192 - Repealed by Acts 1995, No. 703, 2, eff. June 21, 1995.

§1192. Repealed by Acts 1995, No. 703, §2, eff. June 21, 1995.



RS 23:1193 - Repealed by Acts 1995, No. 703, 2, eff. June 21, 1995.

§1193. Repealed by Acts 1995, No. 703, §2, eff. June 21, 1995.



RS 23:1194 - Repealed by Acts 1995, No. 703, 2, eff. June 21, 1995.

§1194. Repealed by Acts 1995, No. 703, §2, eff. June 21, 1995.



RS 23:1195 - Authorization; trade or professional association; initial financial requirements

§1195. Authorization; trade or professional association; initial financial requirements

A.(1) Any five or more Louisiana employers who are not public entities, each of whom has a positive net worth, is financially solvent, and is capable of assuming the obligations set forth under this Chapter, and who are all members of the same bona fide trade or professional association may agree to pool their liabilities to their employees on account of personal injury and occupational disease arising out of or incurred during the course and scope of the employment relationship. This arrangement shall not be an insurer, shall not be deemed to be insurance and shall not be subject to the Louisiana Insurance Code. The member employers of the arrangement likewise shall not be insurers or be subject to the Louisiana Insurance Code.

(2) An agreement to pool liabilities under this Chapter shall be set forth in an indemnity agreement signed by the employer and fund representative acknowledging and agreeing to the assumption of the liabilities as set forth in this Subpart.

(3) The arrangement shall not be a member insured of the Louisiana Insurance Guaranty Association, nor shall the Louisiana Insurance Guaranty Association be liable under any circumstances for any claims, or increments of any claims, made against the arrangement.

(4) The arrangement may include the establishment of a trust fund by a trade or professional association for its members, and the arrangement, whether established by association members or by an association, shall be known as a group self-insurance fund for workers' compensation and shall be governed by a board of trustees.

(5)(a) The arrangement shall be domiciled in the state of Louisiana. All books, records, documents, accounts, and vouchers shall be kept in such a manner that the arrangement's financial condition, affairs, and operations can be ascertained and so that its financial statements filed with the commissioner of insurance can be readily verified and its compliance with the law determined. Any or all books, records, documents, original indemnity agreements, accounts, and vouchers may be photographed or reproduced on film. Any photographs, microphotographs, optical imaging, or film reproductions of any original books, records, documents, original indemnity agreements, accounts, and vouchers shall for all purposes, including but not limited to admission into evidence in any court or adjudicatory proceeding, be considered the same as the originals thereof, and a transcript, exemplification, or certified copy of any such photograph, microphotograph, optical imaging, or film reproduction shall for all purposes be deemed to be a transcript, exemplification, or certified original. Any original so reproduced may thereafter be disposed of or destroyed, as provided for in Subparagraph (b) of this Paragraph, if provision is made for preserving and examining the reproduction.

(b) Except as otherwise provided in Subparagraph (a) of this Paragraph, original books, records, documents, accounts, and vouchers, or such reproductions thereof, shall be preserved and kept in this state for the purpose of examination and until the authority to destroy or otherwise dispose of the records is secured from the commissioner of insurance. All original records, or certified reproductions thereof, shall be maintained for the period commencing on the first day following the last period examined by the commissioner of insurance through the subsequent examination period, or three years, whichever is greater, except that any original, or certified reproduction thereof, whereby the member agrees to or acknowledges such member's in solido liability for liabilities of fund shall be permanently maintained.

(6) At all times throughout the existence of the fund, two or more members of the arrangement shall maintain a minimum combined net worth of one million dollars and a ratio of current assets to current liabilities of at least one-to-one.

(7) Notwithstanding the provisions of this Subsection, employers who have pooled their liabilities under Subparagraph (1)(a) of this Subsection may also pool their liabilities under the United States Longshore and Harbor Worker's Compensation Act, when the liability is clearly identified with the course and scope of employment of the employee of the member employer under this Chapter and their fund has been authorized by the United States Department of Labor to insure payment of such compensation.

B. For the purposes of this Subpart, a "bona fide trade or professional association" means an active trade or professional association which:

(1) Meets either of the following criteria:

(a) Is a tax exempt organization approved by the Internal Revenue Service under the provisions of 26 United States Code Section 501.

(b) Is a nonprofit corporation organized under Chapter 2 of Title 12 of the Louisiana Revised Statutes.

(2) Provides services to its membership so that the primary function of the trade or professional association is not the sponsorship, operation, or management of a fund, or related employee safety program, or other related activities. The association shall for a period of five years prior to the date of application do all of the following:

(a) Hold regular meetings of the board on no less than an annual basis.

(b) Produce a newsletter, on no less than an annual basis, which is mailed, via United States mail or sent by electronic mail, to each member.

(3) Is either:

(a) Chartered and domiciled in the state of Louisiana and has been in existence for a period of five years or more.

(b) Chartered and domiciled in the state of Louisiana and whose members, prior to April 15, 1991, organized and placed in operation a fund.

C. Each fund shall submit to the Department of Insurance an application for authority to act as a group self-insurance fund for workers' compensation, including evidence of the fund's inception, which establishes financial strength and liquidity of the members to pay compensation claims promptly and support the financial ability of the fund to satisfy its obligations upon the establishment of the fund, including:

(1) Financial statements, dated not less than one year prior to the application, audited by an independent certified public accountant, of at least two members, showing at the inception of the fund a combined worth of those members of not less than the amount required by Subsection A of this Section.

(2) Current financial statements of all other members dated not less than one year prior to the application.

(3) Schedules of the entire membership showing:

(a) The ratio of current assets to current liabilities of all members combined to be greater than one-to-one.

(b) The working capital of all members combined to be of an amount establishing financial strength and liquidity of the members to pay compensation claims promptly.

(c) The net worth of all members combined to be not less than the amount required by Subsection A of this Section.

(4) Other financial information and documents as required by the department.

(5) Such application shall be in writing on a form provided by the department, and shall contain the following information:

(a) Applications shall be submitted to the department at least ninety days prior to the effective date of the establishment of a fund. Any application submitted with less than ninety days remaining before the desired effective date, or which does not contain answers to all questions, or which is not sworn to and subscribed before a notary public, or which does not contain all required documents, statements, reports, and required information, may be returned without review by the department.

(b) All applications shall be accompanied by the following items:

(i) The properly completed indemnity agreement in a form acceptable to the department pursuant to Paragraph (A)(2) of this Section.

(ii) Security as required by this Subpart.

(iii) Copies of acceptable excess insurance or reinsurance, as required by this Subpart. All excess insurance or reinsurance must be approved by the department prior to use.

(iv) A bond covering each third party administrator as provided by this Subpart. Funds which employ their own administrator shall be required to purchase a bond, errors and omission insurance, directors and officers insurance, or other security approved by the department for the administration of the fund.

(v) A certification from a designated depository attesting to the amount of monies on hand.

(vi) Copies of fund bylaws and trust agreement or other governance documents.

(vii) Individual application of each member of the fund applying for membership in the fund on the effective date of the fund, and copies of their executed indemnity agreements.

(viii) Evidence of financial strength and liquidity of the members dated as of the date of the filing of the application to satisfy the financial strength and liquidity requirements of this Chapter.

(ix) Proof that the fund shall have the minimum annual earned normal premium required by this Subpart.

(x) The current annual report or financial statement of any casualty insurance company providing excess or reinsurance coverage for the fund meeting the requirements of this Subpart if such statement is not already on file with the department.

(xi) The name, address, and telephone number of the attorney representing the fund; the name, address, and telephone number of the qualified actuary for the fund; and the name, address, and telephone number of the certified public accountant who will be auditing the annual financial statements of the fund, as well as evidence of appointment of each by the fund.

(xii) The domicile address in this state where the books and records of the fund will be maintained, and the state from which the fund will be administered.

(xiii) Proof of advance payment to the fund by each initial member of the fund of not less than twenty-five percent of that member's first year estimated annual earned normal premium.

(xiv) A feasibility study, or other analysis, prepared by a qualified actuary utilizing actual loss history of the initial members of the fund.

(xv) Pro forma financial statements projecting the first three years of operations of the fund based upon a feasibility study or other analysis prepared by a qualified actuary. Such pro forma financial statements shall include a pro forma balance sheet, income statement, and statement of cash flow. Each shall be prepared in accordance with generally accepted accounting principles.

(xvi) A copy of the fund's premium billing policy indicating whether the premium payments to the fund will be paid by members annually, monthly, quarterly, or any combination thereof.

D. Repealed by Acts 2007, No. 384, §2.

Acts 1995, No. 703, §1, eff. June 21, 1995; Acts 1997, No. 445, §1, eff. June 22, 1997; Acts 2006, No. 634, §1, eff. June 23, 2006; Acts 2007, No. 384, §§1 and 2; Acts 2008, No. 220, §8, eff. June 14, 2008; Acts 2010, No. 794, §2.



RS 23:1196 - Requirements; excess insurance; administrative and service companies; status; liability; refunds

§1196. Requirements; excess insurance; administrative and service companies; status; liability; refunds

A. Each fund established pursuant to R.S. 23:1195 shall:

(1) File rates in accordance with R.S. 23:1199 and maintain at least five hundred thousand dollars in earned premium in the first fund year. For the second and each subsequent year, the fund shall maintain at least two million dollars in earned premium. These amounts maintained shall be documented on the fund's audited financial statement prepared in accordance with generally accepted accounting principles.

(2)(a) Conduct a premium audit annually and within four months from the termination of any employer's participation in the fund, to be conducted by either an independent payroll audit firm or by the fund.

(b) If requested, each employer shall submit a copy of state and federal reports of employee income on each employee at the end of each quarter to the fund.

(c)(i) Employers shall make available to the payroll auditor all records necessary for the payroll verification audit, including but not limited to payroll records, accounting records, certificates of insurance maintained by subcontractors, and duties of employees, and permit the payroll auditor to make a physical inspection of the employer's operation.

(ii) If the employer fails to make such records available on the date and time of an audit requested and scheduled by the payroll auditor, and the payroll auditor cannot complete the audit as a result, the fund may charge the employer to pay five hundred dollars to the fund to defray the costs of the audit together with reasonable attorney fees incurred by the fund in collection thereof.

(iii) If, within thirty days from written request of the payroll auditor, the employer fails to provide reasonable access to such records, refuses to allow a physical inspection of the employer's operation, or otherwise fails to cooperate with the audit, the fund may charge the employer to pay a premium of up to two times the most recent estimated annual premium together with reasonable attorney fees incurred by the fund in obtaining compliance with the required audit or in collecting such premium.

(d) If an employer intentionally understates or conceals payroll, or intentionally misrepresents or conceals employee duties so as to avoid proper classification for premium calculations, the fund may charge the employer to pay the fund an additional premium of up to five times the amount of the difference in premium paid and the amount the employer should have paid together with reasonable attorney fees incurred by the fund in collecting such premium.

(e) A fund may institute a civil action to enforce the obligations of the employer and collect the amount specified in Subparagraphs (b), (c), and (d) of this Paragraph. The fund shall be entitled to proceed by use of summary proceedings. The penalties provided for herein shall not be assessed unless the potential penalty and the method of imposition are disclosed in the written request to the employer required by this Subparagraph.

(3)(a) During the first fund year, deposit with the department a safekeeping or trust receipt from a bank doing business in this state or from a savings and loan association chartered to do business in the state indicating that the fund has deposited and has pledged one hundred thousand dollars in money or bonds of the United States, the state of Louisiana, or any political subdivision thereof, of the par value of one hundred thousand dollars or post a surety bond issued by a corporate surety authorized to do business within the state, in the amount of one hundred thousand dollars, to secure the obligations of the fund under this Chapter.

(b) During the second and subsequent fund years, deposit with the department a safekeeping or trust receipt from a bank doing business in this state or from a savings and loan association chartered to do business in this state indicating that the fund has deposited and has pledged two hundred fifty thousand dollars in money or bonds of the United States, the state of Louisiana, or any political subdivision thereof, of the par value of two hundred fifty thousand dollars or post a surety bond issued by a corporate surety authorized to do business within the state, in the amount of two hundred fifty thousand dollars, to secure the obligations of the fund under this Chapter.

(4) Provide statutory workers' compensation benefits.

(5) Maintain at all times, on a fund-year basis, a contract or contracts of specific excess insurance or reinsurance of not less than two million dollars per occurrence and aggregate excess insurance or reinsurance of not less than two million dollars. The maximum retention under the excess insurance or reinsurance contracts shall not exceed amounts as may be provided by the department by regulation. Solely for the purposes of authorizing the purchase of reinsurance permitted under this Subsection, each fund shall be deemed an insurer. Such excess insurance or reinsurance shall only be purchased from companies having a minimum rating of A- by A.M. Best Company, A- by Fitch Ratings, A by Weiss Ratings, A- by Standard & Poor's, or A3 by Moody's Investors Services, or better, and such reinsurance may be purchased from admitted or nonadmitted companies, provided that the provisions of R.S. 22:651 through 661, and Financial Accounting Standard Number 113 as promulgated and updated by the Financial Accounting Standards Board, shall apply to all such reinsurance. All excess insurance policies or reinsurance agreements must be approved by the department prior to use.

(6)(a) Not permit advance premium discounts to any member in excess of fifteen percent of the gross premium of the member, calculated in accordance with the applicable manual premium rate or rates approved by the department, plus or minus applicable National Council on Compensation Insurance or Insurance Data Resources Statistical Services, Inc. experience modifiers or other experience modifiers approved by the department. A fund which has been in existence for more than three years shall be permitted to establish a schedule rating plan which is subject to approval by the department.

(b) In addition to the maximum discount allowed under Subparagraph (a) of this Paragraph, the fund may utilize a maximum debit of twenty-five percent or a maximum credit of twenty-five percent of premium per member per fund year if the fund shows to the satisfaction of the department that the premium amount, after the application of the allowable twenty-five percent scheduled rating debits or credits for all members on an annualized basis, is not less than ninety percent of the premium amount after the application of the allowable fifteen percent discount, but before the application of the allowable twenty-five percent scheduled rating debits or credits. Plans based on the following enumerated factors may utilize scheduled debits or credits as follows:

Underwriting Issues

Maximum Credit to Debit

(i) Premises and operation

-10% to 10%

(ii) Classifications, hazards, exposure

-10% to 10%

(iii) Medical facilities

-5% to 5%

(iv) Safety devices; safety procedures

-5% to 5%

(v) Employees-selection, training supervision, turnover

-10% to 10%

(vi) Management - cooperation with insurance carrier

-5% to 5%

(vii) Loss history, loss ratio, large loss experience

-10% to 10%

(viii) Experience modifier

-5% to 5%

(7) Timely file and report employer loss experience to the National Council on Compensation Insurance in accordance with its procedures or as otherwise approved by the department.

(8) File with the department financial statements and reports, including financial statements audited by an independent certified public accountant, and actuarial reports, as may be required by the department through duly promulgated regulations.

B. For any casualty insurance company to be eligible to write excess coverage for the fund, the company shall at all times have on file with the department its current financial statement showing assets, including surplus to policyholders, at least equal to the current requirements by the department for admission of a new company to do business in the state. Contracts or policies for excess insurance coverage written by active underwriters of Lloyd's of London may also be acceptable.

C. Any fund administrator contracted by the fund and whose acts are not covered by the fund's bond, errors and omissions insurance, directors and officers insurance, or other security approved by the department, and any person, which shall include individuals, partnerships, corporations, and all other entities contracting, either directly or indirectly with a fund, to provide claims adjusting, underwriting, safety engineering, loss control, marketing, investment advisory, or administrative services to the fund or its membership, other than bookkeeping, or auditing, or claims investigation services to a fund shall:

(1) Post with the department a surety bond issued by a corporate surety authorized to do business in the state of not less than fifty thousand dollars or deposit with the department a safekeeping or trust receipt from a bank doing business in this state or from a savings and loan association chartered to do business in the state indicating that the person has deposited fifty thousand dollars in money or bonds of the United States, the state of Louisiana, or any political subdivision thereof, of the par value of fifty thousand dollars, to secure the performance of its obligations under the contract and under this Chapter.

(2) Place all terms, agreements, fee arrangements, and any other conditions in a written agreement, which shall constitute the entire agreement between the parties, signed by the person and the fund.

D. Any funds under this Subpart shall not be considered a partnership under the laws of the state.

E. The provisions of this Subpart shall not be construed to reduce or limit the rights or obligations of a member with respect to the employees of the member under the other provisions of this Chapter.

F. A fund member shall be liable in solido for liabilities of the fund incurred by the fund after the inception of the fund year in which the employer becomes a member of the fund.

G. Any monies in excess of the amount necessary to fund all obligations of the fund may be declared as refundable to the members of the fund by the board of trustees. The board of trustees shall be authorized to distribute the refund at their discretion, in accordance with the agreement establishing the fund and the following limitations:

(1) The amount of the distribution shall not exceed the member distributions payable recorded on the balance sheet as indicated by the most recently completed audited financial statements of the fund.

(2) No later than ten days after the payment of a distribution, the fund shall provide written notification to the department.

H. Repealed by Acts 2007, No. 384, §2.

I. Any funds which are not guaranteed by a guaranty fund shall give written notice of the lack of a guaranty to the department and the members of the fund.

Acts 1995, No. 703, §1, eff. June 21, 1995; Acts 1999, No. 214, §1; Acts 1999, No. 752, §1; Acts 2006, No. 387, §1, eff. June 15, 2006; Acts 2006, No. 388, §1, eff. June 15, 2006; Acts 2007, No. 384, §§1 and 2; Acts 2008, No. 220, §8, eff. June 14, 2008; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 23:1196.1 - Investments

§1196.1. Investments

A. No security or other investment shall be eligible for purchase or acquisition by a fund unless it is interest-bearing or interest-accruing or dividend- or income-paying, is not then in default in any respect, and the fund is entitled to receive for its exclusive account and benefit the interest or income accruing thereon.

B. Amounts not needed for current obligations may be invested by the board of trustees as provided in this Section, and not otherwise, in any or all of the following:

(1) Deposits in federally insured banks or savings and loan associations when:

(a) Such deposits are insured by the Federal Deposit Insurance Corporation; or

(b) Such deposits are collateralized by direct obligations of the United States government.

(2) Bonds or securities not in default as to principal or interest, which are obligations of the United States government or of any agency of the United States government, without limitation.

(3) Pass-through mortgage-backed securities and collateralized mortgage obligations issued by the Federal National Mortgage Association, the Government National Mortgage Association, the Federal Home Loan Mortgage Corporation, or the Federal Housing Administration, without limitation, provided that such collateralized mortgage obligations have a minimum rating of "A" by Moody's, Standard & Poor's, or Fitch.

(4) Obligations of the state of Louisiana or its subdivisions having a minimum rating of "A" by Moody's, Standard & Poor's, or Fitch. No more than five percent of the fund's assets may be invested in any one issue nor can this type of investment exceed fifteen percent of the fund's assets in the aggregate.

(5) Obligations of any state or its subdivisions having a minimum rating of "A" by Moody's, Standard & Poor's, or Fitch. No more than five percent of the fund's assets may be invested in any one issue nor can this type of investment exceed fifteen percent of the fund's assets in the aggregate.

(6) Commercial mortgage-backed securities with purchases having a minimum rating of Aaa by Moody's, AAA by Standard and Poor's, or AAA by Fitch. No more than two percent of the fund's assets may be invested in one issue, nor can this type of investment exceed ten percent of the fund's assets in the aggregate.

(7) Asset-backed securities with purchases having a minimum rating of Aa by Moody's, AA by Standard and Poor's, or AA by Fitch. No more than five percent of the fund's assets may be invested in one issue, nor can this type of investment exceed ten percent of the fund's assets in the aggregate.

(8) Repurchase agreements, without limitation, when the collateral for the agreement is a direct obligation of the United States government, provided that the repurchase agreement shall:

(a) Be in writing.

(b) Have a specific maturity date.

(c) Adequately identify each security to which the agreement applies.

(d) State that in the event of default by the party agreeing to repurchase the securities described in the agreement at the term contained in the agreement, title to the described securities shall pass immediately to the fund without recourse.

(9) Corporate bonds, subject to the following limitations:

(a) The bonds must have a minimum rating of Baa by Moody's, BBB by Standard and Poor's, or BBB by Fitch.

(b) Except as provided in Subparagraph (d) of this Paragraph, not more than five percent of a fund's assets may be invested in corporate bonds of any one issue or issuer.

(c) Except as provided in Subparagraph (d) of this Paragraph, not more than fifty percent of a fund's assets may be invested in corporate bonds of all types.

(d) The five percent and fifty percent limitations specified in Subparagraphs (b) and (c) of this Paragraph, respectively, may be exceeded up to an additional ten percent of a fund's assets in the event, and only in the event, of financial circumstances acceptable to the Department of Insurance, such as an increase in market value after initial purchase of a corporate bond, provided that:

(i) The initial purchase of corporate bonds was within the limitations specified in Subparagraphs (b) and (c) of this Paragraph.

(ii) For the purpose of determining the financial condition of a fund, the Louisiana Department of Insurance will not include as assets of a fund corporate bonds which exceed fifty percent of a fund's total assets.

(10) Mutual or trust fund institutions which are registered with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940, and which have underlying investments consisting solely of and limited to securities approved for investment as set forth in this Subsection. This type of investment shall not exceed fifty percent of the fund's assets in the aggregate.

(11)(a) Equities subject to the following limitations:

(i) The equity sector shall not exceed fifteen percent of the overall investment fund.

(ii) A minimum of five different issues shall be held in the equity sector to provide for diversification.

(iii) No single issue may represent more than five percent, at cost, of the overall investment fund.

(iv) Market capitalization of each issue shall be at least one billion dollars.

(v) Each eligible issue shall be paying a cash dividend.

(vi) Equity holdings shall be restricted to high quality, readily marketable securities corporations that are domiciled in the United States and that are actively traded on the major United States exchanges including the New York Stock Exchange and the National Association of Securities Dealers Automated Quotation Stock Market, LLC (NASDAQ).

(b) Foreign domiciled corporations are eligible if they trade American Depositary Receipts on the major United States exchanges.

(c) In lieu of individual securities, a mutual fund or exchange traded fund which pays a dividend and consists of securities which have an average market capitalization of at least one billion dollars shall be acceptable. The same general quality constraints shall be met and the aggregate total of the funds, plus any individual securities, may not exceed fifteen percent of the overall investment fund.

C. A fund may not invest in rental assets, which for the purposes of this Section, shall include but not be limited to the following:

(1) Any item carried as an asset on the fund's balance sheet which is not, in fact, actually owned by the fund.

(2) Any item carried as an asset on the fund's balance sheet, the ownership of which is subject to resolution, rescission, or revocation upon the fund's insolvency, receivership, bankruptcy, statutory supervision, rehabilitation, liquidation, or upon the occurrence of any other contingency.

(3) Any item carried as an asset on the fund's balance sheet for which the fund pays a regular or periodic fee for the right to carry such items as an asset, whether or not such fee is characterized as a rental, a management fee, or a dividend not previously approved by the department, or other periodic payment for such right. This provision is not intended to apply to leases capitalized under generally accepted accounting principles.

(4) Any asset purchased for investment by the fund on credit whereby the interest rate paid by the fund on its credit instrument is greater than the interest rate or yield generated by the purchased asset.

(5) Any item carried by the fund as an asset on its balance sheet which is subject to a mortgage, lien, privilege, preference, pledge, charge, or other encumbrance which is not accurately reflected in the liability section of the fund's balance sheet.

(6) Any asset received by the fund as a contribution to capital or surplus from any person, which meets any of the criteria set forth in Paragraphs (1) through (5) of this Subsection while in the hands of such contributing person, or at the moment of such contribution to capital, or thereafter.

Acts 1997, No. 843, §1, eff. July 10, 1997; Acts 2015, No. 397, §1.



RS 23:1197 - Authority of Department of Insurance

§1197. Authority of Department of Insurance

A. No fund shall become operative until issued a certificate of authority by the department.

B. The certificate of authority shall be continuous until revoked or suspended by the department, or until it is voluntarily surrendered by the fund.

C.(1) The department shall have the authority to examine the affairs, books, transactions, workpapers, files, accounts, records, assets, and liabilities of a fund to determine compliance with this Subpart and with any rules and regulations promulgated by the department or orders and directives issued by the commissioner. In addition, to the extent necessary and material to the examination of a fund, the department shall have the authority to examine the affairs, books, transactions, workpapers, files, accounts, and records of any fund's administrator, service company, certified public accountant, and actuary generated in the course of transacting business on behalf of the group self-insured fund being examined. All examinations shall be conducted in accordance with provisions of this Subpart. The reasonable expenses of the examinations shall be paid by the fund being examined.

(2) Upon the request of the commissioner of insurance, each group self-insurance fund established pursuant to this Subpart shall cause a rate review to be conducted by a national independent actuarial firm, provided that the commissioner shall not make more than two requests in any calendar year for a rate review under the provisions of this Subsection. Such firm shall report its findings to the commissioner of insurance.

(3) All work papers, recorded information, documents, information, and copies thereof produced by, obtained by, or disclosed to the commissioner or any other person, pursuant to the authority of the commissioner under this Subpart, shall be given confidential treatment and shall not be subject to subpoena and may not be made a part of the response to any public records request, except in the following circumstances:

(a) Information has been provided pursuant to R.S. 23:1200.6(C) or R.S. 23:1200.7(I).

(b) Documents are audited financial statements which have been filed with the Department of Insurance.

D. The department shall have authority to issue cease and desist orders and suspend or revoke the certificate of authority of any fund which the department determines is not in compliance with this Subpart or with any rules and regulations issued by the department or orders and directives issued by the commissioner.

E. Upon the determination that a fund failed to comply with the provisions of this Subpart, any rules and regulations promulgated by the department or orders and directives issued by the commissioner, the department may levy a fine not to exceed two thousand dollars for each violation.

F. The department shall conduct a hearing in accordance with the provisions of this Subpart:

(l) Within sixty days of the revocation or suspension by the department of a certificate of authority held by a fund; or

(2) When requested by written demand by a fund aggrieved by any action of the department, if submitted to the department within thirty days after receipt of notice of the action by the department.

G. Nothing in this Section shall prohibit the legislative auditor from reviewing records and conducting an audit in accordance with R.S. 24:513.

Acts 1995, No. 703, §1, eff. June 21, 1995; Acts 2006, No. 388, §1, eff. June 15, 2006; Acts 2010, No. 794, §2.



RS 23:1198 - Licensing of agents; claims against insurance agents

§1198. Licensing of agents; claims against insurance agents

A. Any person soliciting membership for a fund shall be licensed by the department as a property and casualty agent. No employees of a bona fide trade or professional association which has established a fund or employees of a fund shall be required to be so licensed if the solicitation of membership for the fund is not the primary duty of the employees.

B. No action shall lie against an insurance agent, insurance broker, or other person involved in the marketing, selling, or solicitation of participation in funds authorized by this Subpart for any claims arising out of the insolvency of any fund or the inability of a fund to pay claims as the claims become due unless and until any claimant shall have first exhausted all remedies available to him against the members of the fund as provided by R.S. 23:1196.

Acts 1995, No. 703, §1, eff. June 21, 1995.



RS 23:1199 - Rates

§1199. Rates

Each fund shall file rates on an actuarially justified class code basis with the department and may use the rates ninety days after filing, unless the department disapproves the use of rates within the ninety-day period.

Acts 1995, No. 703, §1, eff. June 21, 1995.



RS 23:1200 - Review of rate determination

§1200. Review of rate determination

Any fund shall provide a reasonable procedure for any member aggrieved by the fund to request in written form a review of the application of the rating system for the coverage afforded by the fund. The fund shall have thirty days from receipt to grant or deny the request in written form. If the fund rejects the request or fails to grant or reject the request within the thirty-day period, the member may, within thirty days of the expiration of the thirty-day period, appeal to the department for a hearing. The hearing before the department shall be conducted in accordance with the provisions of this Subpart, and the department, after the hearing, may affirm, modify, or reverse the action taken by the fund.

Acts 1995, No. 703, §1, eff. June 21, 1995; Acts 2010, No. 794, §2.



RS 23:1200.1 - Rules and regulations

§1200.1. Rules and regulations

The department may issue rules and regulations which establish the duties of a board of trustees, set forth the standards and authority of the department under which funds may be deemed to be in hazardous financial condition, prohibit potential conflicts of interest, and otherwise provide for the implementation and administration of the provisions of this Subpart.

Acts 1995, No. 703, §1, eff. June 21, 1995; Acts 1997, No. 843, §1, eff. July 10, 1997.



RS 23:1200.2 - Prohibited activities and sanctions; duties of group self-insurance funds and others; civil immunity; definitions

§1200.2. Prohibited activities and sanctions; duties of group self-insurance funds and others; civil immunity; definitions

A. Any person who, with the intent to injure, defraud, or deceive any group self-insurance fund, or any member employer, or other party in interest, or any third party claimant:

(1) Presents or causes to be presented any written or oral statement including computer-generated documents as part of or in support of or denial of a claim for payment or other benefit pursuant to a coverage agreement, knowing that such statement contains any false, incomplete, or fraudulent information concerning any fact or thing material to such claim; or

(2) Assists, abets, solicits, or conspires with another to prepare or make any written or oral statement that is intended to be presented to any group self-insurance fund, member employer, or other party in interest or third party claimant in connection with, or in support of or denial, or any claim for payment of other benefit pursuant to a coverage agreement, knowing that such statement contains any false, incomplete, or fraudulent information concerning any fact or thing material to such claim;

is guilty of a felony and shall be subjected to a term of imprisonment, with or without hard labor, not to exceed five years, or a fine not to exceed five thousand dollars, or both, on each count.

B. Any person, group self-insurance fund, or other legal entity subject to this Subpart who believes that a fraudulent claim is being made, shall within sixty days of the receipt of such notice, send to the section of insurance fraud of the Department of Insurance, on a form prescribed by the section, the information requested and such additional information relative to the claim and the parties claiming loss or damages because of an occurrence and/or accident as the section may require. The section of insurance fraud shall review such reports and select such claims as, in its judgment, may require further investigation. It shall then cause an independent examination of the facts surrounding such claim to be made to determine the extent, if any, to which fraud, deceit, or intentional misrepresentation of any kind exists in the submission of the claim. The section of insurance fraud shall report any alleged violations of law which its investigations disclose to the appropriate licensing agency and prosecutive authority having jurisdiction with respect to any such violation.

C.(1) No group self-insurance fund, its employees, agents, or any other person acting without malice, fraudulent intent, or bad faith, shall be subject to civil liability for libel, slander, or any other relevant tort, and no civil cause of action of any nature shall exist against such person or entity by virtue of the filing of reports or furnishing other information, either orally or in writing, concerning suspected, anticipated, or completed fraudulent insurance acts when such reports or information are required by this Subpart or required by the section of insurance fraud as a result of the authority herein granted or when such reports or information are provided to or received from:

(a) Law enforcement officials, their agents, and employees.

(b) The National Association of Insurance Commissioners, the state Department of Insurance, a federal or state agency or bureau established to detect and prevent fraudulent insurance acts, as well as any other organization established for the same purpose, their agents, employees, or designees.

(2) The immunity herein granted does not abrogate or modify in any way any statutory or other privilege or immunity otherwise enjoyed by such person or entity.

(3) Any person or entity covered by the provisions of this Section shall be entitled to an award of attorney fees and costs if they are the prevailing party in a civil suit and the party bringing the action was not substantially justified in doing so. For the purposes of this Subsection, a proceeding is "substantially justified" if it had a reasonable basis in law or fact at the time it was initiated.

D. As used in this Subpart the following terms shall have the meanings indicated herein:

(1) "Fraudulent insurance act" shall include but not be limited to acts or omissions committed by any person who, knowingly and with intent to defraud:

(a) Presents, causes to be presented, or prepares with knowledge or belief that it will be presented to or by an insurer, reinsurer, purported insurer or reinsurer, broker, group self-insurance fund, or any agent thereof, any oral or written statement which he knows to contain materially false information as part of, or in support of, or denial of, or concerning any fact material to or conceals any information concerning any fact material to the following:

(i) An application for the issuance of any insurance policy or coverage agreement.

(ii) The rating of any insurance policy or coverage agreement.

(iii) A claim for payment or benefit pursuant to any insurance policy or coverage agreement.

(iv) Premiums paid on any insurance policy or coverage agreement.

(v) Payments made in accordance with the terms of any insurance policy or coverage agreement.

(vi) The financial condition of any insurer, reinsurer, purported insurer or reinsurer.

(vii) The acquisition of any insurer or reinsurer.

(b) Solicits or accepts new or renewal group self-insurance risks by or for an insolvent group self-insurance fund.

(c) Removes or attempts to remove the assets or record of assets, transactions, and affairs of such material part thereof, from the home office or other place of business of the group self-insurance fund, or from the place of safekeeping of the group self-insurance fund or who conceals or attempts to conceal the same from the department.

(d) Diverts, attempts to divert, or conspires to divert funds of a group self-insurance fund, in connection with:

(i) The transaction of group self-insurance.

(ii) The conduct of business activities by a group self-insurance fund.

(iii) The formation, acquisition, or dissolution of a group self-insurance fund.

(e) Supplies false or fraudulent material or information pertaining to any document or statement required by the Department of Insurance.

(2) "Statement" includes but is not limited to any notice, statement, proof of loss, bill of lading, receipt for payment, invoice, account, estimate of property damages, bill for services, diagnosis, prescription, hospital or doctor records, test results, X-rays, or other evidence of loss, injury, or expense.

Acts 1995, No. 327, §1.



RS 23:1200.3 - Exclusive use of expirations

§1200.3. Exclusive use of expirations

A.(1) Except as otherwise provided herein, for purposes of soliciting, selling, or negotiating the renewal or sale of group self-insurance coverage, products, or insurance services, an insurance agent or insurance broker shall have the exclusive use of expirations, records, or other written or electronic information directly related to a group self-insurance application submitted by or a group self-insurance policy written through an insurance agent or insurance broker. No group self-insurance fund shall use expirations, records, or other written or electronic information to solicit, sell, or negotiate the renewal or sale of insurance coverage, insurance products, or insurance services to the insured, either directly or by providing such information to others without the express written consent of the insurance agent or insurance broker.

(2) Such expirations, records, or other written or electronic information may be used to review a group self-insurance application, issue a policy, or for any other purpose necessary for placing such business through the insurance agent or insurance broker. Such expirations, records, or other written or electronic information may also be used for any other purpose which does not involve the soliciting, selling, or negotiating the renewal or sale of group self-insurance coverage, products, or services.

B. This Section shall not apply:

(1) When the insured requests, individually or through another agent, that the group self-insurance company renew the policy or write other insurance business.

(2) When the insurance agent has, by contract, agreed to act exclusively for one company or group of affiliated companies, in which case the rights of the agent shall be determined by the terms of the agent's contract with that company or affiliated group.

(3) When the insurance agent or insurance broker is in default for nonpayment of premiums under the insurance agent's or insurance broker's contract or other agreement with the group self-insurer, unless there is a legitimate dispute as to monies owed.

(4) When the agency contract is terminated and the insurance company is required by law to continue coverage for the insured; however, in that event, the insurance company shall continue to pay the insurance agent or the insurance broker commissions on such policies that the company is required to renew during the thirty-six-month period following the effective date of the termination or three years, whichever is sooner. The commission shall be at the insurer's prevailing commission rates in effect on the date of renewal for that class or line of business in effect on the date of renewal for brokers or agents whose contracts are not terminated.

C. The insurance agent or insurance broker and insurer may in a written agreement, separate from the agency contract, mutually agree to terms different from the provisions set forth in this Section. The terms of any such agreement shall be negotiated in good faith between the parties.

D.(1) The commissioner of insurance may adopt rules, in accordance with the Administrative Procedure Act, to enforce the provisions of this Section, and any violation of this Section or the rules adopted thereunder shall be subject to regulation by the commissioner of insurance under R.S. 23:1197.

(2) In addition the insurance agent or insurance broker shall have a right to a claim for lost commissions. Such claim shall be resolved in accordance with the dispute resolution terms in the applicable contract or agreement. In the absence of any dispute resolution term, the parties shall attempt to resolve their dispute through mediation. If the claim is not resolved through mediation, the claim may be resolved through binding arbitration if the parties agree. In the absence of an agreement to resolve the claim through binding arbitration, the agent or broker may maintain an action for lost commissions.

(3) Except as provided in this Section, nothing in this Section shall be interpreted as impairing any rights in law or contract currently enjoyed by any party.

Acts 1999, No. 1186, §2; Acts 2001, No. 927, §1, eff. June 26, 2001.



RS 23:1200.4 - Consecutive net losses

§1200.4. Consecutive net losses

A fund with three years of consecutive net losses on the audited financial statements of the fund, or two years of consecutive net losses on the audited financial statements of the fund in excess of five hundred thousand dollars or five percent of the premium of the latest audited financial statement, whichever is greater, shall:

(1) Attend a meeting between the department, the administrator of the fund, any third party administrator contracted or performing services to the fund, and the fund's board of trustees to discuss the financial condition of the fund, and to advise the department the course of action the fund will take to obtain net incomes on subsequent audited financial statements.

(2) File with the department a written and signed plan from the fund's board of trustees describing the actions the fund will take to generate net incomes on subsequent audited financial statements.

(3) Obtain an actuarial rate analysis if an actuarial rate analysis was not performed for the previous fund year.

Acts 2007, No. 384, §1.



RS 23:1200.5 - Insolvencies

§1200.5. Insolvencies

A. In the event a fund is insolvent, then in addition to any other provision of law or regulation, the department shall require that the fund file in writing within sixty days a plan signed by the board of trustees. For purposes of this Subpart, an insolvency shall be defined as the condition existing when the fund's liabilities before member distribution payable or dividend payable are greater than the fund's assets determined in accordance with generally accepted accounting principles as delineated in the fund's financial statement audited by an independent certified public accountant. For the purpose of determining insolvency, assets will not include intangible property, such as patents, trade names or goodwill. The plan submitted by the fund to eliminate the insolvency shall set forth in detail the means by which the fund intends to eliminate the insolvency which may include an assessment of the members of the fund. The fund shall also include the timetable for the implementation of the plan and requirements for reporting to the department. The department shall review the plan submitted by the fund and notify the fund of the plan's approval or disapproval within thirty days of the department's receipt of the plan.

B. Upon determination by the department that a plan submitted by the fund is disapproved or that a fund is not implementing a plan in accordance with the terms of the plan, it shall so notify the fund in writing of such determination.

C. Should a fund fail to file a plan to eliminate an insolvency as called for under this Section, or should the department notify a fund that such plan has been disapproved or that the fund is not implementing the plan according to the plan, the department shall have the following powers and authority in addition to any other powers and authority granted under law:

(1) The department may order the fund to immediately levy an assessment upon its members, sufficient to eliminate the insolvency.

(2) Should the fund fail or refuse to levy said assessment, the department may, in the name of the fund, levy such assessment upon the members of the fund sufficient to eliminate the insolvency.

Acts 2007, No. 384, §1.



RS 23:1200.6 - Examination of group self-insurance fund for workers' compensation program

§1200.6. Examination of group self-insurance fund for workers' compensation program

A. The commissioner of insurance shall make an examination, not less frequently than once every five years, of all group self-insurance funds established pursuant to this Subpart doing business in this state and at any other time when in the opinion of the commissioner it is necessary for such an examination to be made.

B. Upon determining that an examination should be conducted, the commissioner shall appoint one or more examiners to perform the examination and instruct them as to the scope of the examination. In conducting the examination, the examiner or examiners shall observe those guidelines and procedures as the commissioner may deem appropriate.

C. Nothing contained in this Part shall be construed to limit the commissioner's authority to use any final or preliminary examination report, any examiner or fund work papers or other documents, or any other information discovered or developed during the course of any examination in the furtherance of any legal or regulatory action which the commissioner may, in his sole discretion, deem appropriate.

D. Nothing contained in this Part shall be construed to limit the authority of the commissioner to terminate or suspend any examination in order to pursue other legal or regulatory action pursuant to the applicable laws of this state. Findings of fact and conclusions made pursuant to any examination shall be prima facie evidence in any legal or regulatory action.

Acts 2010, No. 794, §2.



RS 23:1200.7 - Examination reports

§1200.7. Examination reports

A. All examination reports shall be comprised only of facts appearing upon the books, records, or other documents of the group self-insurance fund or as ascertained from the testimony of its officers or agents or other persons examined concerning its affairs, and such conclusions and recommendations as the examiners find reasonably warranted from the facts.

B. Not later than sixty days following completion of the examination, the examiner in charge shall file with the Department of Insurance a verified written report of examination under oath. Upon receipt of the verified report, the Department of Insurance shall transmit the report to the fund examined, together with a notice, which shall afford the fund examined a reasonable opportunity, of not more than thirty days, to make a written submission or rebuttal with respect to any matters contained in the examination report.

C. Within thirty days of the end of the period allowed for the receipt of written submissions or rebuttals, the commissioner shall fully consider and review the report, together with any written submissions or rebuttals and any relevant portions of the examiner's work papers and enter an order for one of the following:

(1) Adopt the examination report as filed, or with modification or corrections. If the examination report reveals that the group self-insurance fund is operating in violation of any law, rule, regulation, or prior order or directive of the commissioner, the commissioner may order the fund to take any action the commissioner considers necessary and appropriate to cure such violation.

(2) Reject the examination report with direction to the examiners to reopen the examination for purposes of obtaining additional documentation, data, information, and testimony.

D. Within thirty days of rejection by the commissioner of an examination report in accordance with Paragraph (C)(2) of this Section, unless the commissioner extends such time for reasonable cause, the examiner in charge shall refile with the Department of Insurance a verified written report of examination, as may be modified or corrected, under oath. Upon receipt of the refiled verified report, the Department of Insurance shall transmit the refiled report to the fund examined, together with a notice similar to the notice provided for in Subsection B of this Section, except that the notice shall indicate that the report is a refiled report.

E. Within thirty days of the end of the period allowed for the receipt of written submissions or rebuttals, as provided for in Subsections B and D of this Section, the commissioner shall fully consider and review the refiled report, together with any written submissions or rebuttals and any relevant portions of the work papers of the examiner and enter an order for one of the following:

(1) Adopt the examination report as refiled or with modification or corrections. If the refiled examination report reveals that the group self-insurance fund is operating in violation of any law, rule, regulation, or prior order or directive of the commissioner, the commissioner may order the fund to take any action the commissioner considers necessary and appropriate to cure such violations.

(2) Reject the examination report and order a hearing in accordance with the provisions of this Subpart, for purposes of obtaining additional documentation, data, information, and testimony.

F. All orders entered pursuant to Paragraph (C)(1) or (E)(1) of this Section shall be accompanied by findings and conclusions resulting from consideration by the commissioner and review of the examination report, relevant examiner work papers, and any written submissions or rebuttals. Any order shall be served upon the company by certified mail, together with a copy of the adopted examination report. Within thirty days of the issuance of the adopted report, the group self-insurance fund shall file affidavits executed by each of its trustees stating, under oath, that they have received a copy of the adopted report and related orders.

G. Within thirty days of receipt of notification of the order of the commissioner to the group self-insurance fund made pursuant to Subsection F of this Section, the fund may make written demand for a hearing in accordance with the provisions of this Subpart.

H.(1) The hearing provided for under Paragraph (E)(2) or Subsection G both of this Section shall be a confidential proceeding. At the conclusion of the hearing, the commissioner shall enter an order adopting the examination report as filed or refiled, or with modification or corrections, and may order the fund to take any action the commissioner considers necessary and appropriate to cure any violation of any law, regulation, or prior order of the commissioner.

(2) The commissioner shall issue such order within thirty days after the termination of a hearing and shall, subject to Subsection E of this Section, give a copy of the order to each person to whom notice of the hearing was given or required to be given.

I.(1) Upon the adoption of the examination report under either Paragraph (C)(1), or (E)(1), or Subsection H all of this Section, the commissioner shall continue to hold the content of the examination report as private and confidential information for a period not to exceed thirty consecutive days, except to the extent provided in R.S. 23:1200.6(C) and Subsection B of this Section. Thereafter, the commissioner may open the report for public inspection provided no court of competent jurisdiction has stayed its publication.

(2) Notwithstanding any provision to the contrary, nothing shall prevent, or be construed as prohibiting, the commissioner from disclosing the content of an examination report, preliminary examination report or results, or any matter relating thereto, to the insurance department of this or any other state or country, or to law enforcement officials of this or any other state or agency of the federal government at any time, provided such agency or office receiving the report or matters relating thereto agrees, in writing, to hold it confidential and in a manner consistent with this Subpart.

(3) If the commissioner determines that regulatory action is appropriate as a result of any examination, he may initiate any proceedings or actions as provided by law.

J. All work papers, recorded information, documents, and copies thereof produced by, obtained by, or disclosed to the commissioner, or any other person, in the course of an examination made under this Subpart, or pursuant to the authority of the commissioner under this Subpart, shall be given confidential treatment and are not subject to subpoena and may not be made public by the commissioner or any other person, except to the extent provided in R.S. 22:1200.6(C) and Subsection I of this Section. The parties shall agree, in writing prior to receiving the information, to provide to it the same confidential treatment as required by this Section, unless the prior written consent of the fund to which it pertains has been obtained.

K.(1) No examiner may be appointed by the commissioner if such examiner, either directly or indirectly, has a conflict of interest or is affiliated with the management of or owns a pecuniary interest in any person or entity subject to examination under this Subpart.

(2) Notwithstanding the requirements of this Section, the commissioner may retain from time to time, on an individual basis, qualified actuaries, certified public accountants, or other similar individuals who are independently practicing their professions, even though said persons may from time to time be similarly employed or retained by persons subject to examination under this Subpart.

L.(1) No cause of action shall arise nor shall any liability be imposed against the commissioner, the authorized representatives of the commissioner, or any examiner appointed by the commissioner, for any statements made or conduct performed in good faith while carrying out the provisions of this Subpart.

(2) No cause of action shall arise, nor shall any liability be imposed, against any person for the act of communicating or delivering information or data to the commissioner, or the authorized representative of the commissioner, or examiner, pursuant to an examination made under this Subpart, if such act of communication or delivery was performed in good faith and without fraudulent intent or the intent to deceive.

M.(1) In addition to those examinations performed by the commissioner of insurance pursuant to R.S. 23:1200.6, the commissioner of insurance shall conduct financial reviews of all group self-insurance funds authorized to do business in this state. Such reviews shall include the audited financial statements of the group self-insurance fund rendered pursuant to good and acceptable accounting practices, results of prior examinations and office reviews, management changes, consumer complaints, and such other relevant information as from time to time may be required by the commissioner.

(2) Failure by a group self-insurance fund to supply information requested by the Department of Insurance during the course of a financial review shall subject the group self-insurance fund to revocation or suspension of its license or, in lieu thereof, a fine not to exceed ten thousand dollars per occurrence.

(3) All work papers, recorded information, documents and copies thereof produced by, obtained by, or disclosed to the commissioner, or any other person in the course of conducting a financial review shall be given confidential treatment and are not subject to subpoena and may not be made public by the commissioner or any other person, except that any access may be granted to insurance departments of other states, international, federal or state law enforcement agencies or international, federal or state regulatory agencies with statutory oversight over the financial services industry, if the recipient agrees to maintain the confidentiality of those documents which are confidential under the laws of this state.

(4) In conducting financial reviews, the examiner or examiners shall observe those guidelines and procedures as the commissioner may deem appropriate.

(5) Nothing contained in this Part shall be construed to limit the commissioner's authority to use any final or preliminary analysis findings, any Department of Insurance or fund work papers or other documents, or any other information discovered or developed during the course of any analysis in the furtherance of any legal or regulatory action which the commissioner may, in his sole discretion, deem appropriate.

(6) Any group self-insurance fund against whom a fine has been levied shall be given ten days notice of such action. Upon receipt of this notice, this aggrieved party may apply for and shall be entitled to a hearing pursuant to this Subpart.

N. Nothing in this Section shall prohibit the legislative auditor from reviewing records and conducting an audit in accordance with R.S. 24:513.

Acts 2010, No. 794, §2.



RS 23:1200.8 - Review and examination expense; how paid

§1200.8. Review and examination expense; how paid

A. Whenever the commissioner of insurance makes an examination or investigation pursuant to this Subpart, all expenses incurred by the commissioner of insurance in conducting such examination or investigation, including the expenses and fees of examiners, auditors, accountants, actuaries, attorneys, or clerical or other assistants who are employed by the commissioner of insurance to make the examination, shall be paid by the group self-insurance fund.

B. The commissioner of insurance may recover all expenses incurred from the examination or investigation of any person or entity acting as an administrator or third-party administrator in this state for any group self-insurance fund not authorized to transact business in this state.

Acts 2010, No. 794, §2.



RS 23:1200.9 - Authority to employ examiners and other assistants

§1200.9. Authority to employ examiners and other assistants

A. The commissioner of insurance shall employ such examiners, auditors, accountants, actuaries, attorneys, and clerical or other assistants as are necessary to conduct the examination and to compile and prepare a report thereon, and the compensation for such examination shall be fixed according to the time actually devoted to the work of conducting the examination and compiling the report thereon as now required by law. Such compensation shall always be reasonable and commensurate with the value of the services performed.

B. Upon completion of the examination of any group self-insurance fund or at stated periods during such examinations, the commissioner of insurance shall forward to the group self-insurance fund a statement showing the amount of expenses incurred in such examination to the date of such statement. Whereupon, the group self-insurance fund shall pay the amount so shown to the commissioner of insurance. Upon receipt of such payment the commissioner of insurance shall deposit same in an account styled "commissioner of insurance, revolving fund account", and withdrawals from said account shall be made by the commissioner of insurance for the purpose of payment to examiners, auditors, accountants, actuaries, attorneys, and clerical or other assistants of their salaries and necessary expenses incurred in the conduction of such examination.

Acts 2010, No. 794, §2.



RS 23:1200.10 - Group self-insurance fund's right to contest expense

§1200.10. Group self-insurance fund's right to contest expense

If the group self-insurance fund deems the amount of expenses billed to it unreasonable or contrary to the provisions of this Subpart, it may within fifteen days after the receipt of such billing, file a rule in a court of competent jurisdiction upon the commissioner of insurance to test the reasonableness and legality under this Subpart of the amount of expenses billed to it by the commissioner of insurance which rule shall be tried by preference, and upon appeal, shall be given preference in the appellate court, as provided by the laws of this state for other state cases.

Acts 2010, No. 794, §2.



RS 23:1200.11 - Failure to pay expenses; penalty

§1200.11. Failure to pay expenses; penalty

If any group self-insurance fund fails or refuses to pay the expenses of examination as billed by the commissioner of insurance after fifteen days upon receipt of such billing or after final judgment where a rule has been filed as provided in this Part, then the commissioner of insurance may revoke the certificate of authority of such group self-insurance fund to do business in this state until the full amount of the bill is paid.

Acts 2010, No. 794, §2.



RS 23:1200.12 - Scope of examination

§1200.12. Scope of examination

In conducting such an examination, the commissioner of insurance shall examine the affairs, transactions, accounts, records, documents and assets of each authorized group self-insurance fund. For the purpose of ascertaining its condition or compliance with this Subpart, the commissioner of insurance may as often as he deems advisable, examine the accounts, records, documents and transactions of (a) any insurance agent, solicitor or broker, but only insofar as such accounts, records, documents and transactions relate to group self-insurance funds, or of (b) any person having a contract under which he enjoys, in fact, the exclusive or dominant right to manage or control a group self-insurance fund.

Acts 2010, No. 794, §2.



RS 23:1200.13 - Production of books and records

§1200.13. Production of books and records

Every group self-insurance fund being examined, its officers, trustees, employees, administrators and representatives, shall produce and make freely accessible to the commissioner of insurance the accounts, records, documents and files in its possession or control relating to the subject of the examination, and shall otherwise facilitate the examination.

Acts 2010, No. 794, §2.



RS 23:1200.14 - Power to examine under oath; subpoena witnesses

§1200.14. Power to examine under oath; subpoena witnesses

The commissioner of insurance may take depositions, subpoena witnesses or documentary evidence, administer oaths and examine under oath any individual relative to the affairs of any group self-insurance fund being examined. Any person who testifies falsely or makes any false affidavit during the course of such an examination shall be guilty of perjury.

Acts 2010, No. 794, §2.



RS 23:1200.15 - Commissioner of insurance authorized to employ investigators

§1200.15. Commissioner of insurance authorized to employ investigators

The commissioner of insurance shall have authority to employ investigators to investigate complaints received against group self-insurance funds authorized to do business in this state and against any unauthorized group self-insurance funds who are reported to be operating in this state.

Acts 2010, No. 794, §2.



RS 23:1200.16 - Disclosure

§1200.16. Disclosure

A. It shall be unlawful for any person who is an officer, trustee, employee, administrator, agent, or representative of a group self-insurance fund; or any person, partnership, corporation, banking corporation, or any other legal entity which performs any service for a group self-insurance fund, or prepares any report, audit, financial statement or report for, or makes any representation on behalf of, for, or with regard to a group self-insurance fund, in connection with any hearing, investigation, or examination authorized by this Subpart, to act with the specific intent to do any of the following items:

(1) Represent falsely, directly or indirectly, to the Department of Insurance or any employee, trustee or administrator thereof, that an asset of such group self-insurance fund is unencumbered, or to misrepresent any other material fact pertaining to the status of any asset or liability of a group self-insurance fund.

(2) Materially misrepresent to the Department of Insurance, or any employee, trustee or administrator thereof, the value of any asset or the amount of any liability of such group self-insurance fund, or any affiliate, subsidiary, or holding fund associated therewith; provided that with regard to a material misrepresentation of the value of any asset or liability, any deviation from the actual value of such asset or liability which results from utilization of and compliance with generally accepted insurance accounting and reporting procedures shall not be deemed a violation of this Section.

(3) Fail to disclose to the Department of Insurance the existence of any liability of a group self-insurance fund, or affiliate, subsidiary, or holding company associated therewith when such disclosure is properly requested or required in writing by an examiner or administrator of the Department of Insurance.

(4) Materially misrepresent, withhold, deny access to, or otherwise preclude the obtainment of any information properly requested in writing and in accordance with provisions of law affecting dissemination or disclosure of information by specific institutions by an examiner or administrator of the Department of Insurance, which is material and relevant to an examination properly conducted by the Department of Insurance and examiners and administrators of the Department of Insurance.

B. Whoever violates any provision of this Section, upon conviction, shall be fined not more than fifty thousand dollars, or imprisoned with or without hard labor for not more than five years, or both.

Acts 2010, No. 794, §2.



RS 23:1200.17 - Departmental complaint directives; failure to comply; fines; hearing

§1200.17. Departmental complaint directives; failure to comply; fines; hearing

A. Any person subject to the regulatory authority of this department who fails to comply with any directive issued by the commissioner in connection with a consumer complaint shall be fined an amount not to exceed two hundred fifty dollars for each occurrence.

B. Any person against whom a fine has been levied shall be given ten days notice of such action. Upon receipt of this notice, the person aggrieved may apply for and shall be entitled to a hearing conducted in accordance with the provisions of this Subpart.

Acts 2010, No. 794, §2.



RS 23:1201 - Time and place of payment; failure to pay timely; failure to authorize; penalties and attorney fees

PART II. BENEFITS

SUBPART A. GENERAL PROVISIONS

§1201. Time and place of payment; failure to pay timely; failure to authorize; penalties and attorney fees

A.(1) Payments of compensation under this Chapter shall be paid as near as may be possible, at the same time and place as wages were payable to the employee before the accident; however, when the employee is not living at the place where the wages were paid, or is absent therefrom, such payments shall be made by mail, upon the employee giving to the employer a sufficient mailing address. However, a longer interval, not to exceed one month, may be substituted by agreement without approval of the director. An interval of more than one month must be approved by the director.

(2) Notwithstanding the requirement to make payments by mail in Paragraph (1) of this Subsection, electronic transfer of funds, including but not limited to direct deposit or use of a debit card, is an appropriate method of payment of compensation under this Chapter. Where a payor or insurer elects to issue debit cards and makes weekly payments by way of electronic funds transfers, an injured worker represented by an attorney may elect to have his weekly indemnity check deposited directly into his attorney's trust account. Where such an election is made, the payor or insurer shall provide notice by way of email only to the injured worker's attorney containing a list of all claims and amounts included in the direct deposit within forty-eight hours of the direct deposit.

B. The first installment of compensation payable for temporary total disability, permanent total disability, or death shall become due on the fourteenth day after the employer or insurer has knowledge of the injury or death, on which date all such compensation then due shall be paid.

C. Installment benefits payable pursuant to R.S. 23:1221(3) shall become due on the fourteenth day after the employer or insurer has knowledge of the compensable supplemental earnings benefits on which date all such compensation then due shall be paid.

D. Installment benefits payable pursuant to R.S. 23:1221(4) shall become due on the thirtieth day after the employer or insurer receives a medical report giving notice of the permanent partial disability on which date all such compensation then due shall be paid.

E.(1) Medical benefits payable under this Chapter shall be paid within sixty days after the employer or insurer receives written notice thereof, if the provider of medical services is not utilizing the electronic billing rules and regulations provided for in R.S. 23:1203.2.

(2) For those providers of medical services who utilize the electronic billing rules and regulations provided for in R.S. 23:1203.2, medical benefits payable under this Chapter shall be paid within thirty days after the employer or insurer receives a complete electronic medical bill, as defined by rules promulgated by the Louisiana Workforce Commission.

F. Except as otherwise provided in this Chapter, failure to provide payment in accordance with this Section or failure to consent to the employee's request to select a treating physician or change physicians when such consent is required by R.S. 23:1121 shall result in the assessment of a penalty in an amount up to the greater of twelve percent of any unpaid compensation or medical benefits, or fifty dollars per calendar day for each day in which any and all compensation or medical benefits remain unpaid or such consent is withheld, together with reasonable attorney fees for each disputed claim; however, the fifty dollars per calendar day penalty shall not exceed a maximum of two thousand dollars in the aggregate for any claim. The maximum amount of penalties which may be imposed at a hearing on the merits regardless of the number of penalties which might be imposed under this Section is eight thousand dollars. An award of penalties and attorney fees at any hearing on the merits shall be res judicata as to any and all claims for which penalties may be imposed under this Section which precedes the date of the hearing. Penalties shall be assessed in the following manner:

(1) Such penalty and attorney fees shall be assessed against either the employer or the insurer, depending upon fault. No workers' compensation insurance policy shall provide that these sums shall be paid by the insurer if the workers' compensation judge determines that the penalty and attorney fees are to be paid by the employer rather than the insurer.

(2) This Subsection shall not apply if the claim is reasonably controverted or if such nonpayment results from conditions over which the employer or insurer had no control.

(3) Except as provided in Paragraph (4) of this Subsection, any additional compensation paid by the employer or insurer pursuant to this Section shall be paid directly to the employee.

(4) In the event that the health care provider prevails on a claim for payment of his fee, penalties as provided in this Section and reasonable attorney fees based upon actual hours worked may be awarded and paid directly to the health care provider. This Subsection shall not be construed to provide for recovery of more than one penalty or attorney fee.

(5) No amount paid as a penalty or attorney fee under this Subsection shall be included in any formula utilized to establish premium rates for workers' compensation insurance.

G. If any award payable under the terms of a final, nonappealable judgment is not paid within thirty days after it becomes due, there shall be added to such award an amount equal to twenty-four percent thereof or one hundred dollars per day together with reasonable attorney fees, for each calendar day after thirty days it remains unpaid, whichever is greater, which shall be paid at the same time as, and in addition to, such award, unless such nonpayment results from conditions over which the employer had no control. No amount paid as a penalty under this Subsection shall be included in any formula utilized to establish premium rates for workers' compensation insurance. The total one hundred dollar per calendar day penalty provided for in this Subsection shall not exceed three thousand dollars in the aggregate.

H. Within fourteen days after the final payment of compensation has been made, the employer or insurer shall send a notice to the office, in the manner prescribed by the rules of the director, stating:

(1) The name of the injured employee or any other person to whom compensation has been paid, or both.

(2) The date of injury or death.

(3) The dates on which compensation has been paid.

(4) The total amount of compensation paid.

(5) The fact that final payment has been made.

I. Any employer or insurer who at any time discontinues payment of claims due and arising under this Chapter, when such discontinuance is found to be arbitrary, capricious, or without probable cause, shall be subject to the payment of a penalty not to exceed eight thousand dollars and a reasonable attorney fee for the prosecution and collection of such claims. The provisions as set forth in R.S. 23:1141 limiting the amount of attorney fees shall not apply to cases where the employer or insurer is found liable for attorney fees under this Section. The provisions as set forth in R.S. 22:1892(C) shall be applicable to claims arising under this Chapter.

J. Notwithstanding the fact that more than one violation in this Section which provides for an award of attorney fees may be applicable, only one reasonable attorney fee may be awarded against the employer or insurer in connection with any hearing on the merits of any disputed claim filed pursuant to this Section, and an award of such single attorney fee shall be res judicata as to any and all conduct for which penalties may be imposed under this Section which precedes the date of the hearing.

Amended by Acts 1954, No. 723, §1; Acts 1983, 1st Ex. Sess., No. 1, §§1, 6, eff. July 1, 1983; Acts 1985, No. 926, §1, eff. Jan. 1, 1986; Acts 1988, No. 938, §1, eff. July 1, 1989; Acts 1989, No. 23, §1, eff. June 15, 1989; Acts 1989, No. 24, §1; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1992, No. 1003, §1, eff. Jan. 1, 1993; Acts 1995, No. 1137, §1, eff. June 29, 1995; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 2003, No. 1204, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2010, No. 3, §1, eff. May 11, 2010; Acts 2012, No. 652, §1, eff. July 1, 2013; Acts 2012, No. 860, §1; Acts 2013, No. 337, §1.



RS 23:1201.1 - Controversion of compensation and medical benefits

§1201.1. Controversion of compensation and medical benefits

A. Upon the first payment of compensation or upon any modification, suspension, termination, or controversion of compensation or medical benefits for any reason, including but not limited to issues of medical causation, compensability of the claim, or issues arising out of R.S. 23:1121, 1124, 1208, and 1226, the employer or payor who has been notified of the claim, shall do all of the following:

(1) Prepare a "Notice of Modification, Suspension, Termination, or Controversion of Compensation and/or Medical Benefits".

(2) Send the notice of the initial indemnity payment to the injured employee on the same day as the first payment of compensation is made by the payor after the payor has received notice of the claim from the employer.

(3) Send a copy of the notice of the initial payment of indemnity to the office within ten days from the date the original notice was sent to the injured employee or by facsimile to the injured employee's representative.

(4) Send the "Notice of Payment, Modification, Suspension, Termination, or Controversion of Compensation and/or Medical Benefits" to the injured employee by certified mail, to the address at which the employee is receiving payments of compensation, on or before the effective date of a modification, suspension, termination, or controversion.

(5) Send a copy of the "Notice of Payment, Modification, Suspension, Termination, or Controversion of Compensation and/or Medical Benefits" to the office on the same business day as sent to the employee or to his representative.

B. The form of the "Notice of Payment, Modification, Suspension, Termination, or Controversion of Compensation and/or Medical Benefits" shall be promulgated by the office.

C. The director shall make the notice available upon request by the employee and the employee's representative.

D. If the injured employee is represented by an attorney, the notice shall also be provided to the employee's representative by facsimile. Proof that the notice was sent to the employee's representative by facsimile shall be prima facie evidence of compliance with Subsection A of this Section.

E. The provisions of this Section shall not apply to questions of medical necessity as provided by R.S. 23:1203.1.

F.(1) Any injured employee or his representative who disagrees with any information provided on the notice form sent by the employer or payor, shall notify the employer or payor of the basis for disagreement by returning the form to the employer or payor as provided on the form, or by letter of amicable demand, and provide any amounts of compensation he believes appropriate.

(2) No disputed claim shall be filed regarding any such disagreement unless the notice required by this Section has been sent to the employer or payor who initially sent the notice.

G.(1) If the employer or the payor provides the benefit that the employee claims is due, including any arrearage, on the returned form or letter of amicable demand within seven business days of receipt of the employee's demand, the employer or payor shall not be subject to any claim for any penalties or attorney fees arising from the disputed payment, modification, suspension, termination, or controversion.

(2) If the employer or payor does not provide the benefit that the employee claims is due, the employee may file a disputed claim for benefit provided it is filed within the prescriptive period established under R.S. 23:1209. If the prescription date of the claim occurs within the seven-day waiting period, the employee will be allowed to file a disputed claim without waiting the seven business days as provided in Paragraph (1) of this Subsection. However, the employer or payor shall still be allowed seven business days to provide the benefit that the employee claims is due, and if the employer does provide the benefit, the disputed claim will be moot regarding the issues arising out of the payment, suspension, modification, termination, or controversion of benefits. All other issues alleged in the disputed claim will be unaffected by the payment.

H. The employer or the payor who wishes to have a preliminary determination hearing shall request the hearing in his answer to the disputed claim arising from the notice of initial payment or any subsequent modification, suspension, termination, or notice of controversion. In cases where a disputed claim is already pending when an issue arises from a subsequent notice of payment, modification, suspension, termination, or controversion of benefits, such request shall be made in an amended pleading filed within fifteen days of the expiration of the seven-day period set forth in Paragraph (G)(1) of this Section.

I.(1) An employer or payor who has not complied with the requirements set forth in Subsection A through E of this Section or has not initially accepted the claim as compensable, subject to further investigation and subsequent controversion shall not be entitled to a preliminary determination. An employer or payor who is not entitled to a preliminary determination or who is so entitled but fails to request a preliminary determination may be subject to penalties and attorney fees pursuant to R.S. 23:1201 at a trial on the merits or hearing held pursuant to Paragraph (K)(8) of this Section.

(2) If disputed by the parties, upon a rule to show cause held prior to the preliminary determination or any hearing held pursuant to this Section, the workers' compensation judge shall determine whether the employer is in compliance.

J.(1) Upon the filing of the request for a preliminary determination hearing, the workers' compensation judge shall initiate a telephone status conference with the parties to schedule the discovery deadlines and to facilitate the exchange of documents. The scope of the discovery will be limited to the issues raised in the disputed payment, suspension, modification, termination, or controversion of benefits. The preliminary determination hearing shall be a contradictory hearing at which all parties shall have the opportunity to introduce evidence.

(2) The testimony of physicians may be introduced by certified records or deposition. The parties may agree to allow uncertified medical records and physician reports to be introduced into evidence. Witnesses may testify at the hearing or, if agreed on by the parties, may offer testimony by introduction of a deposition.

(3) The preliminary determination hearing shall be held no later than ninety days from the scheduling conference. However, upon a showing of good cause, one extension of an additional thirty days is permitted upon approval by the workers' compensation judge. The workers' compensation judge shall issue a preliminary determination no later than thirty days after the hearing.

(4) Any employer or payor requesting a preliminary determination hearing shall produce all documentation relied on by the employer or payor in calculating, modifying, suspending, terminating, or controverting the employee's benefits. These documents shall be disclosed to the employee or the employee's representative within ten days of the request for the preliminary determination hearing.

K.(1) The employer or payor shall, within ten calendar days of the mailing of the determination from the workers' compensation judge, do either of the following:

(a) Accept and comply with preliminary determination of the workers' compensation judge regarding the payment, suspension, modification, termination, or controversion of benefits and mail a revised "Notice of Modification, Suspension, Termination, or Controversion of Compensation and/or Medical Benefits" to the injured employee or employee's representative, along with any payment amount determined, and any arrearage due.

(b) Notify the injured employee or his representative in writing that the employer or payor does not accept the determination.

(2) Any employer or payor who accepts and complies with the workers' compensation judge's determination within ten calendar days, shall not be subject to any penalty or attorney fees arising out of the original notice which was the subject of the preliminary hearing.

(3) Any employer or payor who accepts and complies with the workers' compensation judge's determination, but who disagrees with such preliminary determination, shall notify the court within ten days of receipt of the preliminary determination of his desire to proceed to a trial on the merits of the matters that were the subject of the preliminary hearing.

(4) Any employer or payor who does not accept the workers' compensation judge's determination or fails to comply with the determination within ten calendar days, may, at the trial on the merits, be subject to penalties and attorney fees pursuant to R.S. 23:1201, arising out of the issues raised in the original notice of payment, modification, suspension, termination, or controversion of benefits, which was the subject of the preliminary hearing.

(5) Any injured employee who disagrees with the preliminary determination shall notify the court within ten days of the receipt of such preliminary determination of his desire to proceed to a trial on the merits of the matters that were the subject of the preliminary hearing. If the employer or payor has accepted and complied with the preliminary hearing determination, the employer or payor shall also be entitled to litigate all issues including those issues presented at the preliminary determination hearing.

(6) Any employer or payor who accepts and complies with the determination of the workers' compensation judge, and who does not request to proceed to trial on the merits of the matters that were the subject of the preliminary hearing, shall retain the right to further controvert future matters. The workers' compensation judge's determination shall not be considered an order concerning benefits due requiring modification, nor shall the determination be considered res judicata of any matters which were the subject of the preliminary hearing. The acceptance of the preliminary determination by the employer or payor shall not be considered an admission.

(7) In matters where the employee has filed a disputed claim and the employer or payor is not entitled to a preliminary determination, the matter shall proceed to trial on the merits.

(8)(a) Upon motion of either party, whether or not the employer or payor is entitled to a preliminary determination, the workers' compensation judge's ruling in a hearing shall be conducted as an expedited summary proceeding and shall be considered an order of the court and not requiring a further trial on the merits, if it concerns any of the following matters:

(i) The employee has sought choice of physician pursuant to R.S. 23:1121(B)(1).

(ii) The employee has filed a claim pursuant to R.S. 23:1226(B)(3)(a).

(iii) The employer or payor seeks to compel the employee to sign the choice of physician form pursuant to R.S. 23:1121(B)(5).

(iv) The employer or payor seeks to compel the employee's submission to a medical examination pursuant to R.S. 23:1124.

(v) The employer seeks to require the employee to return form LWC-1025 or LWC-1020.

(vi) The employee seeks to have a suspension of benefits for failure to comply with R.S. 23:1121(B)(1) lifted.

(vii) The employee seeks to have a suspension of benefits for failure to submit to a medical examination lifted.

(viii) The employee seeks to have a suspension of benefits for failure to comply with R.S. 23:1208(H) lifted.

(ix) The employee seeks to have a reduction in benefits for failure to cooperate with vocational rehabilitation lifted.

(b)(i) The workers' compensation judge shall set the expedited summary proceeding hearing date pursuant to Items (a)(iii), (iv), and (v) of this Paragraph within three days of receiving the employer's motion for the expedited hearing. The hearing shall be held not less than ten nor more than thirty days after the motion has been filed.

(ii) The workers' compensation judge shall provide the notice of the hearing date to the employee or his attorney at the same time and in the same manner that the notice of the hearing date is provided to the employer or payor.

(iii) For the purposes of this Section, the party seeking an expedited hearing shall not be required to submit the dispute to mediation or go through a pretrial conference before obtaining a hearing. The hearing shall be conducted as a rule to show cause.

(c) The workers' compensation judge shall order the employee to sign the choice of physician form, enforce the employee's submission to the medical examination, or provide the LWC-1020 or LWC-1025 form as applicable unless the employee can show good cause for his refusal.

(d) If the employee seeking relief pursuant to this Paragraph can show good cause for his refusal, the workers' compensation judge shall order the suspension or reduction in benefits lifted and the payment of any arrearage due. If the employee fails to show good cause for refusal, the workers' compensation judge shall order the suspension or reduction in benefits to continue until the employee complies.

(e) An employer or payor who is entitled to a preliminary determination and who complies with an order of the court issued pursuant to a hearing held in accordance with this Paragraph within ten calendar days shall not be subject to any penalty or attorney fees arising out of the original notice which was the subject of the hearing.

L. Notwithstanding any provision in this Section to the contrary, the failure to comply with any provision of this Section shall not itself be considered a failure to reasonably controvert benefits; however, failure of the employer or payor to comply shall result in loss of penalty and attorney fee protections provided in this Section.

Acts 2013, No. 337, §1.



RS 23:1201.2 - Repealed by Acts 2003, No. 1204, §2.

§1201.2. Repealed by Acts 2003, No. 1204, §2.



RS 23:1201.3 - Failure to pay compensation; judgment and execution; interest; revocation or suspension of insurer's license

§1201.3. Failure to pay compensation; judgment and execution; interest; revocation or suspension of insurer's license

A. If payment of compensation or an installment payment of compensation due under the terms of an award, except in case of appeals from an award, is not made within ten days after the same is due by the employer or insurance carrier liable therefor, the workers' compensation judge may order a certified copy of the award to be filed in the office of the clerk of court of any parish, which award whether accumulative or lump sum, when recorded in the mortgage records, shall be a judicial mortgage as provided in Civil Code Article 3299. Any compensation awarded and all payments thereof directed to be made by order of the workers' compensation judge shall bear judicial interest from the date compensation was due until the date of satisfaction. The interest rate shall be fixed at the rate in effect on the date the claim for benefits was filed with the office of workers' compensation administration.

B. Upon the filing of the certified copy of the workers' compensation judge's award a writ of execution shall issue and process shall be executed and the cost thereof taxed, as in the case of writs of execution, on judgments of courts of record, as provided by the Louisiana Code of Civil Procedure.

C. If any insurance carrier intentionally, knowingly, or willfully violates any of the provisions of the Worker's Compensation Act, the insurance commissioner, on the request of a workers' compensation judge or the director, shall suspend or revoke the license or authority of such insurance carrier to do compensation business in this state.

D. The provisions of this Section relating to the execution and process for the enforcement of awards shall be and are cumulative to other provisions now existing or which may hereafter be adopted relating to liens or enforcement of awards or claims for compensation.

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1997, No. 52, §1; Acts 1997, No. 88, §1, eff. June 11, 1997.



RS 23:1201.4 - Forfeiture of benefits while incarcerated; exclusions; medical expenses

§1201.4. Forfeiture of benefits while incarcerated; exclusions; medical expenses

A. Except as provided in Subsection B of this Section, the employee's right to compensation benefits, including medical expenses, is forfeited during any period of incarceration, unless a workers' compensation judge finds that an employee has dependents who rely on a compensation award for their support, in which case said compensation shall be made payable and transmitted to the legal guardian of the minor dependent or other person designated by the workers' compensation judge and such payments shall be considered as having been made to the employee. After release from incarceration, the employee's right to claim compensation benefits shall resume. An employee who is incarcerated but is later found to be not guilty of felony criminal charges or against whom all felony charges have been dismissed by the prosecutor shall have the prescriptive period for filing a claim for benefits under this Chapter extended by the number of days he was incarcerated.

B. When an employee has been assigned to a work release or transitional work program and has been injured as a result of such assignment, the provisions of this Section shall not be construed to limit the obligation of the employer to pay medical expenses to a health care provider when such medical expenses would be otherwise compensable under the Workers' Compensation Act.

Acts 1989, No. 454, §5, eff. Jan. 1, 1990; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 1999, No. 320, §1; Acts 2012, No. 610, §1.



RS 23:1202 - Maximum and minimum amounts payable

§1202. Maximum and minimum amounts payable

A.(1) The maximum compensation to be paid under this Chapter for injuries occurring on or after September 1, 1975, and on or before August 31, 1976, shall be eighty-five dollars per week and a minimum compensation shall be twenty-five dollars per week; and for injuries occurring on or after September 1, 1976, and on or before August 31, 1977, the maximum weekly compensation to be paid under this Chapter shall be ninety-five dollars per week and the minimum compensation shall be thirty dollars per week. For injuries occurring on or after September 1, 1977, and before July 1, 1983, the maximum weekly compensation to be paid under this Chapter shall be sixty-six and two-thirds percent of the average weekly wage paid in all employment subject to the Louisiana Employment Security Law, and the minimum compensation shall be not less than twenty percent of such wage, said maximum and minimum to be computed to the nearest multiple of one dollar.

(2) For injuries occurring on or after July 1, 1983, the maximum weekly compensation to be paid under this Chapter shall be seventy-five percent of the average weekly wage paid in all employment subject to the Louisiana Employment Security Law, and the minimum compensation for total disability shall be not less than twenty percent of such wage, said maximum and minimum to be computed to the nearest multiple of one dollar. There shall be no minimum compensation for benefits payable pursuant to R.S. 23:1221(3) or (4). In any case where the employee was receiving wages at a rate less than the applicable minimum compensation, the compensation shall be the employee's "wages". In no event shall monthly Supplemental Earnings Benefits exceed four and three tenths times temporary total disability benefits.

B. For the purposes of this Chapter, the average weekly wage in all employment subject to the Louisiana Employment Security Law shall be determined by the administrator of the Louisiana Employment Security Law on or before August first of each year as of the quarter ending on the immediately preceding March thirty-first of each year. The average weekly wage so determined shall be applicable for the full period during which compensation is payable when the date of occurrence of injury falls within the twelve-month period commencing September first following the determination.

Amended by Acts 1956, No. 411, §1; Acts 1968, Ex.Sess., No. 25, §2; Acts 1973, No. 71, §1, Acts 1974, No. 12, §1; Acts 1975, No. 583, §5, eff. Sept. 1, 1975; Acts 1978, No. 622, §1; Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1989, No. 454, §5, eff. Jan. 1, 1990; Acts 1997, No. 1172, §4, eff. June 30, 1997.



RS 23:1203 - Duty to furnish medical and vocational rehabilitation expenses; prosthetic devices; other expenses

§1203. Duty to furnish medical and vocational rehabilitation expenses; prosthetic devices; other expenses

A. In every case coming under this Chapter, the employer shall furnish all necessary drugs, supplies, hospital care and services, medical and surgical treatment, and any nonmedical treatment recognized by the laws of this state as legal, and shall utilize such state, federal, public, or private facilities as will provide the injured employee with such necessary services. Medical care, services, and treatment may be provided by out-of-state providers or at out-of-state facilities when such care, services, and treatment are not reasonably available within the state or when it can be provided for comparable costs.

B. The obligation of the employer to furnish such care, services, treatment, drugs, and supplies, whether in state or out of state, is limited to the reimbursement determined to be the mean of the usual and customary charges for such care, services, treatment, drugs, and supplies, as determined under the reimbursement schedule annually published pursuant to R.S. 23:1034.2 or the actual charge made for the service, whichever is less. Any out-of-state provider is also to be subject to the procedures established under the office of workers' compensation administration utilization review rules.

C. The employer shall furnish to the employee the necessary cost of repair to or the replacement of any prosthetic device damaged or destroyed by accident in the course and scope and arising out of such employment, including but not limited to damage or destruction of eyeglasses, artificial limbs, hearing aids, dentures, or any such prosthetic devices whatsoever.

D. In addition, the employer shall be liable for the actual expenses reasonably and necessarily incurred by the employee for mileage reasonably and necessarily traveled by the employee in order to obtain the medical services, medicines, and prosthetic devices, which the employer is required to furnish under this Section, and for the vocational rehabilitation-related mileage traveled by the employee at the direction of the employer. When the employee uses his own vehicle, he shall be reimbursed at the same rate per mile as established by the state of Louisiana for reimbursement of state employees for use of their personal vehicle on state business. The office shall inform the employee of his right to reimbursement for mileage.

E. Upon the first request for authorization pursuant to R.S. 23:1142(B)(1), for a claimant's medical care, service, or treatment, the payor, as defined in R.S. 23:1142(A)(1), shall communicate to the claimant information, in plain language, regarding the procedure for requesting an independent medical examination in the event a dispute arises as to the condition of the employee or the employee's capacity to work, and the procedure for appealing the denial of medical treatment to the medical director as provided in R.S. 23:1203.1. A payor shall not deny medical care, service, or treatment to a claimant unless the payor can document a reasonable and diligent effort in communicating such information. A payor who denies medical care, service, or treatment without making such an effort may be fined an amount not to exceed five hundred dollars or the cost of the medical care, service, or treatment, whichever is more.

Amended by Acts 1952, No. 322, §1; Acts 1956, No. 282, §1; Acts 1968, No. 103, §1; Acts 1975, No. 583, §6, eff. Sept. 1, 1975; Acts 1976, No. 400, §1; Acts 1977, No. 530, §1. Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1987, No. 290, §1; Acts 1988, No. 938, §1, eff. Jan. 1, 1989; Acts 1989, No. 260, §1, eff. June 26, 1989; Acts 1997, No. 452, §1, eff. June 22, 1997; Acts 2001, No. 898, §1; Acts 2012, No. 235, §1.



RS 23:1203.1 - Definitions; medical treatment schedule; medical advisory council

§1203.1. Definitions; medical treatment schedule; medical advisory council

A. For use in this Section, the following terms shall have the following meanings, unless clearly indicated otherwise by the context:

(1) "Associate medical director" means a physician who is licensed to practice medicine in the state of Louisiana and has been chosen by the director of the office of workers' compensation administration pursuant to R.S. 23:1203.1.1.

(2) "Council" means the medical advisory council appointed by the director of the office of workers' compensation administration.

(3) "Director" means the director of the office of workers' compensation administration.

(4) "Medical director" means a physician who is licensed to practice medicine in the state of Louisiana and has been chosen by the director of the office of workers' compensation administration pursuant to R.S. 23:1203.1.1.

(5) "Office" means the office of workers' compensation administration of the Louisiana Workforce Commission.

(6) "Schedule" means the medical treatment schedule to be developed by the council and promulgated by the office and the director.

B. The director shall, through the office of workers' compensation administration, promulgate rules in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., to establish a medical treatment schedule.

(1) Such rules shall be promulgated no later than January 1, 2011.

(2) The medical treatment schedule shall meet the criteria established in this Section and shall be organized in an interdisciplinary manner by particular regions of the body and organ systems.

C. The schedule shall be developed by the conscientious, explicit, and judicious use of current best evidence in making decisions about the care of individual patients, integrating clinical expertise, which is the proficiency and judgment that clinicians acquire through clinical experience and clinical practice, with the best available external clinical evidence from systematic research.

D. The medical treatment schedule shall be based on guidelines which shall meet all of the following criteria:

(1) Rely on specified, comprehensive, and ongoing systematic medical literature review.

(2) Contain published criteria for rating studies and for determining the overall strength of the medical evidence, including the size of the sample, whether the authors and researchers had any financial interest in the product or service being studied, the design of the study and identification of any bias, and the statistical significance of the study.

(3) Are current and the most recent version produced, which shall mean that documented evidence can be produced or verified that the guideline was developed, reviewed, or revised within the previous five years.

(4) Are interdisciplinary and address the frequency, duration, intensity, and appropriateness of treatment procedures and modalities for all disciplines commonly performing treatment of employment-related injuries and diseases.

(5) Are, by statute or rule, adopted by any other state regarding medical treatment for workers' compensation injuries, diseases, or conditions.

E. The medical advisory council shall develop guidelines in accordance with Subsections C and D of this Section and may amend the schedule in accordance with Subsection C and Paragraph (D)(2) of this Section before submission to the director of the office of workers' compensation administration for initial and subsequent formal adoption and promulgation in accordance with the Administrative Procedure Act, R.S. 49:950, et seq.

F. The director of the office of workers' compensation administration shall appoint a medical advisory council, which shall be selected in accordance with the following:

(1) The professional association in Louisiana that represents each discipline enumerated in this Subsection shall provide the director of the office of workers' compensation, on or before August 15, 2009, the names of three nominees, from which at least one representative shall be chosen to represent his respective discipline on the council.

(2) The director shall select at least one representative from each of the following disciplines or associations:

(a) Orthopedic surgeons.

(b) Neurosurgeons.

(c) Neurologists.

(d) Interventional pain management physicians.

(e) Family practice physicians.

(f) Physical and occupational therapists.

(g) Chiropractic Association of Louisiana.

(h) Psychologists and psychiatrists.

(3) The director may consider and appoint additional representatives in order to fulfill his duties as defined in this Section.

(4) The initial members of the medical advisory council shall serve until August 14, 2011, and all subsequent members shall serve two-year terms beginning on August fifteenth of each odd-numbered year.

(5) The director shall have the authority to contract with a medical director and with consultants to assist the director and the medical advisory council in the establishment and promulgation of the schedule.

G. The medical advisory council shall:

(1) Review current guidelines and accepted medical treatments which meet the criteria set forth in Subsections C, D, and E of this Section.

(2) Provide recommendations to the director for the designation of guidelines to be established and promulgated as the medical treatment schedule by the office.

(3) Provide any additional advice and counsel to the director as may be reasonable and necessary, or as may be requested, relative to the effective and efficient delivery of quality medical services to injured workers.

H. The director, with the assistance of the medical advisory council, is authorized to review and update the medical treatment schedule no less often than once every two years. Such updates shall be made by rules promulgated in accordance with the Administrative Procedure Act, R.S. 49:950 et seq. In no event shall the schedule contain multiple guidelines covering the same aspects of the same medical condition which are simultaneously in force.

I. After the promulgation of the medical treatment schedule, throughout this Chapter, and notwithstanding any provision of law to the contrary, medical care, services, and treatment due, pursuant to R.S. 23:1203 et seq., by the employer to the employee shall mean care, services, and treatment in accordance with the medical treatment schedule. Medical care, services, and treatment that varies from the promulgated medical treatment schedule shall also be due by the employer when it is demonstrated to the medical director of the office by a preponderance of the scientific medical evidence, that a variance from the medical treatment schedule is reasonably required to cure or relieve the injured worker from the effects of the injury or occupational disease given the circumstances.

J.(1) After a medical provider has submitted to the payor the request for authorization and the information required by the Louisiana Administrative Code, Title 40, Chapter 27, the payor shall notify the medical provider of their action on the request within five business days of receipt of the request. If any dispute arises after January 1, 2011, as to whether the recommended care, services, or treatment is in accordance with the medical treatment schedule, or whether a variance from the medical treatment schedule is reasonably required as contemplated in Subsection I of this Section, any aggrieved party shall file, within fifteen calendar days, an appeal with the office of workers' compensation administration medical director or associate medical director on a form promulgated by the director. The medical director or associate medical director shall render a decision as soon as is practicable, but in no event, not more than thirty calendar days from the date of filing.

(2) If either party, the medical director, or associate medical director believes that a potential conflict of interest exists, he shall communicate in writing such information to the director, who shall make a determination as to whether a conflict exists within two business days. The director shall notify in writing the patient, the physician, and, if applicable, the attorney of his decision within two business days.

K. After the issuance of the decision by the medical director or associate medical director of the office, any party who disagrees with the decision, may then appeal by filing a "Disputed Claim for Compensation", which is LWC Form 1008. The decision may be overturned when it is shown, by clear and convincing evidence, the decision of the medical director or associate medical director was not in accordance with the provisions of this Section.

L. It is the intent of the legislature that, with the establishment and enforcement of the medical treatment schedule, medical and surgical treatment, hospital care, and other health care provider services shall be delivered in an efficient and timely manner to injured employees.

M.(1) With regard to all treatment not covered by the medical treatment schedule promulgated in accordance with this Section, all medical care, services, and treatment shall be in accordance with Subsection D of this Section.

(2) Notwithstanding any other provision of this Chapter, all treatment not specified in the medical treatment schedule and not found in Subsection D of this Section shall be due by the employer when it is demonstrated to the medical director, in accordance with the principles of Subsection C of this Section, that a preponderance of the scientific medical evidence supports approval of the treatment that is not covered.

N. The medical treatment schedule is not relevant nor shall it be considered as evidence of a medical provider's legal standard of professional care as contemplated by the Louisiana medical malpractice provisions, R.S. 40:1299.41 et seq.

O.(1) No member of the Medical Advisory Council acting within the scope of his official functions and duties shall be held individually liable for a policy recommendation or policy action by the council, unless damage or injury is caused by the member's willful or wanton misconduct.

(2) A person immune from liability under the provisions of Paragraph (1) of this Subsection shall not be subject to civil or administrative subpoena for his recommendations or exercise of judgment as a member of the council, including a subpoena seeking his oral or written testimony at trial, discovery, or other proceeding, and a subpoena duces tecum seeking documents, inspections, things or information in electronic or any other form.

Acts 2009, No. 254, §1; Acts 2010, No. 619, §1, eff. June 25, 2010; Acts 2012, No. 573, §1; Acts 2012, No. 811, §6, eff. July 1, 2012; Acts 2013, No. 317, §1; Acts 2014, No. 791, §9.



RS 23:1203.1.1 - Medical director and associate medical director

§1203.1.1. Medical director and associate medical director

A. The director shall hire a medical director and an associate medical director to render decisions on disputed cases filed pursuant to R.S. 23:1203.1(J).

B. The medical director and associate medical director shall be full-time public employees of the office of workers' compensation administration and shall not engage in the practice of medicine outside the office.

Acts 2013, No. 317, §1.



RS 23:1203.2 - Electronic medical billing and payment

§1203.2. Electronic medical billing and payment

A.(1) The director shall adopt rules and regulations regarding the electronic submission, processing, and payment of workers' compensation-related medical bills, in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

(2) Such rules shall take effect no later than January 1, 2012.

B. The following groups shall make provisions for such an electronic claims system:

(1) Insurance carriers shall accept medical bills electronically submitted by health care providers, in accordance with the rules promulgated.

(2) Health care providers shall accept payment of medical claims submitted electronically by insurance carriers, in accordance with the rules promulgated.

C. On or after January 1, 2012, the director may adopt additional rules and regulations, in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., regarding the electronic exchange of medical claims information.

NOTE: Subsection D as enacted by Acts 2012, No. 652, §1, eff. July 1, 2013.

D. Nothing shall prohibit the director from promulgating and adopting rules and regulations, in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., regarding the development and implementation of a centralized data warehouse for the collection of medical billing and payment data.

Acts 2010, No. 4, §1; Acts 2012, No. 652, §1, eff. July 1, 2013.



RS 23:1204 - Furnishing of medical services or advancing voluntary payments not admission of liability

§1204. Furnishing of medical services or advancing voluntary payments not admission of liability

Neither the furnishing of medical services nor payments by the employer or his insurance carrier shall constitute an admission of liability for compensation under this Chapter.



RS 23:1205 - Claim for payments; privilege of employee; non-assignability; exemption from seizure; payment of denied medical expenses

§1205. Claim for payments; privilege of employee; non-assignability; exemption from seizure; payment of denied medical expenses

A. Claims or payments due under this Chapter shall have the same preference and priority for the whole thereof against the assets of the employer as is allowed by law for any unpaid wages of the laborer; and shall not be assignable, and shall be exempt from all claims of creditors and from levy or execution or attachment or garnishment, except under a judgment for alimony in favor of a wife, or an ascendant or descendant.

B. Any company which contracts for health care benefits for an employee shall have a right of reimbursement against the entity responsible for the payment of workers' compensation benefits for such employee if the company paid health care benefits for which such entity is liable. The amount of reimbursement shall not exceed the amount of the entity's liability for the workers' compensation benefit. In the event the company seeks recovery for such in conjunction with a claim against any other party brought by the employee, the company may be charged with a proportionate share of the reasonable and necessary costs, including attorney fees, incurred by the employee in the advancement of his claim or suit.

C.(1) In the event that the workers' compensation payor has denied that the employee's injury is compensable under this Chapter, then any health insurer which contracts to provide health care benefits for an employee shall be responsible for the payment of all medical benefits pursuant to the terms of the health insurer's policy. Any health insurer which contracts to provide health care benefits for an employee who violates the provisions of this Subsection shall be liable to the employee or health care provider for reasonable attorney fees and costs related to the dispute and to the employee for any health benefits payable.

(2) The payment of medical expenses shall be recoverable pursuant to and in accordance with Subsection B of this Section. However, if it is determined that the worker's compensation payor was responsible for payment of medical benefits that have been paid by the health insurer, the obligation of the worker's compensation payor for such benefits shall be to reimburse the health insurer one hundred percent of the benefits it paid. If it is determined that the worker's compensation payor was responsible for payment of benefits and its denial of responsibility is determined to be arbitrary and capricious, then the health insurer shall also be entitled to recover legal interest on any benefits it paid, calculated from the date such benefits were due.

(3) Any claim filed against the worker's compensation carrier by the health insurer or health providers in accordance with this provision shall not be subject to timely filing requirements, nor does prescription run until such time as the workers' compensation claim reaches a resolution by final judgment or settlement.

(4) Any claim filed by a health care provider against a health insurer pursuant to this Section shall be filed no later than one hundred eighty days after the denial by the worker's compensation payor.

Acts 1995, No. 449, §1; Acts 2004, No. 554, §1.



RS 23:1206 - Voluntary payments; deductions from benefits

§1206. Voluntary payments; deductions from benefits

Any voluntary payment or unearned wages paid by the employer or insurer either in money or otherwise, to the employee or dependent, and accepted by the employee, which were not due and payable when made, may be deducted from the payments to be made as compensation.

Amended by Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983.



RS 23:1207 - Rival claimants; payment; discharge of employer

§1207. Rival claimants; payment; discharge of employer

Payment of compensation under this Chapter by an employer to a dependent subsequent in right to another or other dependent shall protect and discharge the employer unless and until the dependent or dependents prior in right have given the employer notice of his or their claim. In case the employer is in doubt as to the respective rights of rival claimants the employer may apply to the court to decide between them.



RS 23:1208 - Misrepresentations concerning benefit payments; penalty

§1208. Misrepresentations concerning benefit payments; penalty

A. It shall be unlawful for any person, for the purpose of obtaining or defeating any benefit or payment under the provisions of this Chapter, either for himself or for any other person, to willfully make a false statement or representation.

B. It shall be unlawful for any person, whether present or absent, directly or indirectly, to aid and abet an employer or claimant, or directly or indirectly, counsel an employer or claimant to willfully make a false statement or representation.

C.(1) Whoever violates any provision of this Section, when the benefits claimed or payments obtained have a value of ten thousand dollars or more, shall be imprisoned, with or without hard labor, for not more than ten years, or fined not more than ten thousand dollars, or both.

(2) Whoever violates any provision of this Section, when the benefits claimed or payments obtained have a value of two thousand five hundred dollars or more, but less than a value of ten thousand dollars shall be imprisoned, with or without hard labor, for not more than five years, or fined not more than five thousand dollars, or both.

(3) Whoever violates any provision of this Section, when the benefits claimed or payments obtained have a value of less than two thousand five hundred dollars, shall be imprisoned for not more than six months or fined not more than five hundred dollars, or both.

(4) Notwithstanding any provision of law to the contrary which defines "benefits claimed or payments obtained", for purposes of Subsection C of this Section, the definition of "benefits claimed or payments obtained" shall include the cost or value of indemnity benefits, and the cost or value of health care, medical case management, vocational rehabilitation, transportation expense, and the reasonable costs of investigation and litigation.

D. In addition to the criminal penalties provided for in Subsection C of this Section, any person violating the provisions of this Section may be assessed civil penalties by the workers' compensation judge of not less than five hundred dollars nor more than five thousand dollars payable to the Kids Chance Scholarship Fund, Louisiana Bar Foundation, and may be ordered to make restitution. Restitution may only be ordered for benefits claimed or payments obtained through fraud and only up to the time the employer became aware of the fraudulent conduct.

E. Any employee violating this Section shall, upon determination by workers' compensation judge, forfeit any right to compensation benefits under this Chapter.

F. Whenever the employer reports an injury to the office pursuant to R.S. 23:1306, the employer and employee shall certify their compliance with this Chapter to the employer's payor on a form prescribed by the director, which form shall include all of the following information:

(1) A summary of the fines and penalties for workers' compensation fraud.

(2) The names, addresses, phone numbers, and signatures of the employee and the employer.

(3) The fine or penalty that may be imposed for failure to report to the payor as required by this Section.

G. Whenever an employee receives benefits pursuant to this Chapter for more than thirty days, the employee shall upon reasonable request report his other earnings to his employer's payor on a form prescribed by the director and signed by the employee.

H.(1) Whenever an employee fails to report to his employer's payor as required by this Section within fourteen days of his receipt of the appropriate form, the employer or payor may suspend the employee's right to benefits as provided in this Chapter. If otherwise eligible for benefits, the employee shall be entitled to all of the suspended benefits after the form has been provided to the payor. Suspension of benefits by the employer or payor shall be made in accordance with the provisions of R.S. 23:1201.1(A) through (E). The employer or payor may move for an order to compel the employee to return the form.

(2) Whenever an employer fails to report to its payor as required by this Section, the employer may be subject to a penalty of five hundred dollars, payable to the payor.

(3) The payor may request an assessment of a penalty for the employer's failure to report as provided in this Subsection by filing a form LDOL-WC-1008 with the director.

I.(1) No person acting gratuitously and without malice, fraudulent intent, or bad faith, shall be subject to civil liability for libel, slander, or any other relevant tort, and no civil cause of action of any nature shall exist against such person or entity by virtue of the filing of reports or furnishing of other information, either orally or in writing, relative to a violation by any person of the provisions of this Section.

(2) The grant of immunity provided by this Subsection shall not abrogate or modify in any way any statutory or other privilege or immunity otherwise enjoyed by such person or entity.

Acts 1989, No. 454, §5, eff. Jan. 1, 1990; Acts 1992, No. 763, §1; Acts 1993, No. 829, §1, eff. June 22, 1993; Acts 1995, No. 368, §1, eff. June 16, 1995; Acts 1995, No. 1129, §1, eff. June 29, 1995; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 1997, No. 90, §1, eff. June 11, 1997; Acts 1997, No. 394, §1; Acts 1997, No. 1108, §1; Acts 2003, No. 702, §1; Acts 2005, No. 257, §1; Acts 2013, No. 337, §1.



RS 23:1208.1 - Employer's inquiry into employee's previous injury claims; forfeiture of benefits

§1208.1. Employer's inquiry into employee's previous injury claims; forfeiture of benefits

Nothing in this Title shall prohibit an employer from inquiring about previous injuries, disabilities, or other medical conditions and the employee shall answer truthfully; failure to answer truthfully shall result in the employee's forfeiture of benefits under this Chapter, provided said failure to answer directly relates to the medical condition for which a claim for benefits is made or affects the employer's ability to receive reimbursement from the second injury fund. This Section shall not be enforceable unless the written form on which the inquiries about previous medical conditions are made contains a notice advising the employee that his failure to answer truthfully may result in his forfeiture of worker's compensation benefits under R.S. 23:1208.1. Such notice shall be prominently displayed in bold faced block lettering of no less than ten point type.

Acts 1988, No. 938, §2, eff. Jan. 1, 1989; Acts 1989, No. 454, §5, eff. Jan. 1, 1990.



RS 23:1208.2 - Duty to report fraud; immunity from civil liability

§1208.2. Duty to report fraud; immunity from civil liability

A. Any person having knowledge of or who believes that an act is being or has been committed in violation of this Chapter shall report orally or in writing to the director the information that forms the basis of such knowledge or belief, as well as any such additional information relevant thereto as the director or his employees or his agents may require.

B. Any person who provides information pursuant to this Section without malice, fraudulent intent, or bad faith, shall be immune from all civil liability for such action.

Acts 1995, No. 368, §1, eff. June 16, 1995.



RS 23:1209 - Prescription; timeliness of filing; dismissal for want of prosecution

§1209. Prescription; timeliness of filing; dismissal for want of prosecution

A.(1) In case of personal injury, including death resulting therefrom, all claims for payments shall be forever barred unless within one year after the accident or death the parties have agreed upon the payments to be made under this Chapter, or unless within one year after the accident a formal claim has been filed as provided in Subsection B of this Section and in this Chapter.

(2) Where such payments have been made in any case, the limitation shall not take effect until the expiration of one year from the time of making the last payment, except that in cases of benefits payable pursuant to R.S. 23:1221(3) this limitation shall not take effect until three years from the time of making the last payment of benefits pursuant to R.S. 23:1221(1), (2), (3), or (4).

(3) When the injury does not result at the time of or develop immediately after the accident, the limitation shall not take effect until expiration of one year from the time the injury develops, but in all such cases the claim for payment shall be forever barred unless the proceedings have been begun within three years from the date of the accident.

(4) However, in all cases described in Paragraph (3) of this Subsection, where the proceedings have begun after two years from the date of the work accident but within three years from the date of the work accident, the employee may be entitled to temporary total disability benefits for a period not to exceed six months and the payment of such temporary total disability benefits in accordance with this Paragraph only shall not operate to toll or interrupt prescription as to any other benefit as provided in R.S. 23:1221.

B. Any claim may be filed with the director, office of workers' compensation, by delivery or by mail addressed to the office of workers' compensation. The filing of such claims shall be deemed timely when the claim is mailed on or before the prescription date of the claim. If the claim is received by mail on the first legal day following the expiration of the due date, there shall be a rebuttable presumption that the claim was timely filed. In all cases where the presumption does not apply, the timeliness of the mailing shall be shown only by an official United States postmark or by official receipt or certificate from the United States Postal Service made at the time of mailing which indicates the date thereof.

C. All claims for medical benefits payable pursuant to R.S. 23:1203 shall be forever barred unless within one year after the accident or death the parties have agreed upon the payments to be made under this Chapter, or unless within one year after the accident a formal claim has been filed with the office as provided in this Chapter. Where such payments have been made in any case, this limitation shall not take effect until the expiration of three years from the time of making the last payment of medical benefits.

D. When a petition for compensation has been initiated as provided in R.S. 23:1310.3, unless the claimant shall in good faith request a hearing and final determination thereon within five years from the date the petition is initiated, that claim shall be barred as the basis of any claim for compensation under the Worker's Compensation Act and shall be dismissed by the office for want of prosecution, which action shall operate as a final adjudication of the right to claim compensation thereunder.

Amended by Acts 1975, No. 583, §7, eff. Sept. 1, 1975. Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1985, No. 884, §1; Acts 1985, No. 926, §1, eff. Jan. 1, 1986; Acts 1988, No. 938, §1, eff. July 1, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 2008, No. 220, §8, eff. June 14, 2008; Acts 2012, No. 783, §1.



RS 23:1210 - Burial expenses; duty to furnish

§1210. Burial expenses; duty to furnish

A. In every case of death, the employer shall pay or cause to be paid, in addition to any other benefits allowable under the provisions of this Part, reasonable expenses of the burial of the employee, not to exceed eight thousand five hundred dollars.

B. If the reasonable expenses for the burial of an employee are less than seven thousand five hundred dollars, the difference between such reasonable expenses and seven thousand five hundred dollars shall be paid or caused to be paid by the employer to the heirs of the deceased employee and such payment shall be in addition to any other benefits paid by the employer or his insurer on behalf of the deceased employee.

Added by Acts 1956, No. 414, §1. Amended by Acts 1970, No. 157, §1; Acts 1975, No. 583, §8, eff. Sept. 1, 1975; Acts 1980, No. 453, §1; Acts 1995, No. 55, §1; Acts 2001, No. 967, §1; Acts 2012, No. 860, §1.



RS 23:1211 - Special compensation benefits for injury or death of member of national guard

§1211. Special compensation benefits for injury or death of member of national guard

A. Except as provided by R.S. 22:941, every member of the national guard who is accidentally injured, or his dependents if he is accidentally killed, while on active duty during a state of emergency declared by the governor and for the duration of such emergency as declared by the governor, shall be compensated by the state in accordance with the workers' compensation law, including but not limited to such medical, surgical, and hospital services and medicines and such disability and death benefits as are authorized by the workers' compensation law.

B. Except as provided by R.S. 22:941, no compensation shall be paid unless the injury or death arose out of and in the course of service while on active duty during a state of emergency declared by the governor and only for the duration thereof and for no other kind of service whatsoever. Before any claim is certified for payment, proof that the applicant is entitled to payment shall be made in accordance with regulations prescribed by the adjutant general. The amount payable as compensation may be commuted to a lump-sum settlement by agreement of the parties. In computing the weekly benefit hereunder, either the weekly wages from the member's principal civilian employment or his weekly military wages, whichever is larger, will be used. Otherwise, the provisions of the workers' compensation law apply.

C. Except as provided in Subsection B of this Section and R.S. 22:941, the provisions of this Section and of no other law shall govern the compensation benefits payable to members of the national guard.

Added by Acts 1968, Ex.Sess., No. 51, §1. Acts 1983, 1st Ex. Sess., No. 1, §6; Acts 1985, No. 973, §1 eff. July 23, 1985; Acts 2007, No. 260, §2, eff. July 6, 2007; Acts 2008, No. 220, §8, eff. June 14, 2008; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 23:1212 - Medical expense offset

§1212. Medical expense offset

A. Except as provided in Subsection B, payment by any person or entity, other than a direct payment by the employee, a relative or friend of the employee, or by Medicaid or other state medical assistance programs of medical expenses that are owed under this Chapter, shall extinguish the claim against the employer or insurer for those medical expenses. This Section shall not be regarded as a violation of R.S. 23:1163. If the employee or the employee's spouse actually pays premiums for health insurance, either as direct payments or as itemized deductions from their salaries, then this offset will only apply in the same percentage, if any, that the employer of the employee or the employer of his spouse paid the health insurance premiums.

B. Payments by Medicaid or other state medical assistance programs shall not extinguish these claims and any payments made by such entities shall be subject to recovery by the state against the employer or insurer.

Acts 1989, No. 454, §5, eff. Jan. 1, 1990; Acts 2001, No. 1062, §1.



RS 23:1221 - Temporary total disability; permanent total disability; supplemental earnings benefits; permanent partial disability; schedule of payments

SUBPART B. DISABILITY BENEFITS

§1221. Temporary total disability; permanent total disability; supplemental earnings benefits; permanent partial disability; schedule of payments

Compensation shall be paid under this Chapter in accordance with the following schedule of payments:

(1) Temporary total.

(a) For any injury producing temporary total disability of an employee to engage in any self-employment or occupation for wages, whether or not the same or a similar occupation as that in which the employee was customarily engaged when injured, and whether or not an occupation for which the employee at the time of injury was particularly fitted by reason of education, training, or experience, sixty-six and two-thirds percent of wages during the period of such disability.

(b) For purposes of Subparagraph (1)(a) of this Paragraph, compensation for temporary disability shall not be awarded if the employee is engaged in any employment or self-employment regardless of the nature or character of the employment or self-employment including but not limited to any and all odd-lot employment, sheltered employment, or employment while working in any pain.

(c) For purposes of Subparagraph (1)(a) of this Paragraph, whenever the employee is not engaged in any employment or self-employment as described in Subparagraph (1)(b) of this Paragraph, compensation for temporary total disability shall be awarded only if the employee proves by clear and convincing evidence, unaided by any presumption of disability, that the employee is physically unable to engage in any employment or self-employment, regardless of the nature or character of the employment or self-employment, including but not limited to any and all odd-lot employment, sheltered employment, or employment while working in any pain, notwithstanding the location or availability of any such employment or self-employment.

(d) An award of benefits based on temporary total disability shall cease when the physical condition of the employee has resolved itself to the point that a reasonably reliable determination of the extent of disability of the employee may be made and the employee's physical condition has improved to the point that continued, regular treatment by a physician is not required.

(2) Permanent total.

(a) For any injury producing permanent total disability of an employee to engage in any self-employment or occupation for wages, whether or not the same or a similar occupation as that in which the employee was customarily engaged when injured, and whether or not an occupation for which the employee at the time of injury was particularly fitted by reason of education, training, and experience, sixty-six and two-thirds percent of wages during the period of such disability.

(b) For purposes of Subparagraph (2)(a) of this Paragraph, compensation for permanent total disability shall not be awarded if the employee is engaged in any employment or self-employment regardless of the nature or character of the employment or self-employment including but not limited to any and all odd-lot employment, sheltered employment, or employment while working in any pain.

(c) For purposes of Subparagraph (2)(a) of this Paragraph, whenever the employee is not engaged in any employment or self-employment as described in Subparagraph (2)(b) of this Paragraph, compensation for permanent total disability shall be awarded only if the employee proves by clear and convincing evidence, unaided by any presumption of disability, that the employee is physically unable to engage in any employment or self-employment, regardless of the nature or character of the employment or self-employment, including, but not limited to, any and all odd-lot employment, sheltered employment, or employment while working in any pain, notwithstanding the location or availability of any such employment or self-employment.

(d) Notwithstanding any judgment or determination that an employee is permanently and totally disabled, if such employee subsequently has or receives any earnings, including, but not limited to, earnings from odd-lot employment, sheltered employment, or employment while working in any pain, such employee shall not receive benefits pursuant to this Paragraph but may receive benefits computed pursuant to Paragraph (3) of this Section, if applicable.

(e) The issue of permanent total disability provided herein shall not be adjudicated or determined while the employee is engaged in employment pursuant to R.S. 23:1226(G), but such employment shall not prevent adjudication or determination of the employee's right to any other benefits otherwise provided in this Chapter; however, the employee shall not by virtue of employment pursuant to R.S. 23:1226(G) be deprived of the right to determination or adjudication of permanent total disability herein at a time when he is not engaged in such employment.

(3) Supplemental earnings benefits.

(a)(i) For injury resulting in the employee's inability to earn wages equal to ninety percent or more of wages at time of injury, supplemental earnings benefits, payable monthly, equal to sixty-six and two-thirds percent of the difference between the average monthly wages at time of injury and average monthly wages earned or average monthly wages the employee is able to earn in any month thereafter in any employment or self-employment, whether or not the same or a similar occupation as that in which the employee was customarily engaged when injured and whether or not an occupation for which the employee at the time of the injury was particularly fitted by reason of education, training, and experience, such comparison to be made on a monthly basis. Average monthly wages shall be computed by multiplying his wages by fifty-two and then dividing the product by twelve.

(ii) When the employee is entitled to monthly supplemental earnings benefits pursuant to this Subsection, but is not receiving any income from employment or self-employment and the employer has not established earning capacity pursuant to R.S. 23:1226, payments of supplemental earning benefits shall be made in the manner provided for in R.S. 23:1201(A)(1).

(b) For purposes of Subparagraph (3)(a), of this Paragraph, the amount determined to be the wages the employee is able to earn in any month shall in no case be less than the sums actually received by the employee, including, but not limited to, earnings from odd-lot employment, sheltered employment, and employment while working in any pain.

(c)(i) Notwithstanding the provisions of Subparagraph (b) of this Paragraph, for purposes of Subparagraph (a) of this Paragraph, if the employee is not engaged in any employment or self-employment, as described in Subparagraph (b) of this Paragraph, or is earning wages less than the employee is able to earn, the amount determined to be the wages the employee is able to earn in any month shall in no case be less than the sum the employee would have earned in any employment or self-employment, as described in Subparagraph (b) of this Paragraph, which he was physically able to perform, and (1) which he was offered or tendered by the employer or any other employer, or (2) which is proven available to the employee in the employee's or employer's community or reasonable geographic region.

(ii) For purposes of Subsubparagraph (i) of this Subparagraph, if the employee establishes by clear and convincing evidence, unaided by any presumption of disability, that solely as a consequence of substantial pain, the employee cannot perform employment offered, tendered, or otherwise proven to be available to him, the employee shall be deemed incapable of performing such employment.

(d) The right to supplemental earnings benefits pursuant to this Paragraph shall in no event exceed a maximum of five hundred twenty weeks, but shall terminate:

(i) As of the end of any two-year period commencing after termination of temporary total disability, unless during such two-year period supplemental earnings benefits have been payable during at least thirteen consecutive weeks; or

(ii) After receipt of a maximum of five hundred twenty weeks of benefits, provided that for any week during which the employee is paid any compensation under this Paragraph, the employer shall be entitled to a reduction of one full week of compensation against the maximum number of weeks for which compensation is payable under this Paragraph; however, for any week during which the employee is paid no supplemental earnings benefits, the employer shall not be entitled to a reduction against the maximum number of weeks payable under this Paragraph; or

(iii) When the employee retires; however, the period during which supplemental earnings benefits may be payable shall not be less than one hundred four weeks.

(e)(i) The fact that an employee has suffered previous disability, impairment, or disease, or received compensation therefor, shall not preclude him from receiving benefits for a subsequent injury or preclude benefits for death resulting therefrom.

(ii) If an employee receiving supplemental earnings benefits suffers a subsequent injury causing the payment of temporary total disability, permanent total disability, or supplemental earnings benefits, the combined benefits payable shall not exceed the maximum compensation rate in effect for temporary total disability at the time of the subsequent injury. Any reduction in benefits due to such limit shall be applied first to the supplemental earnings benefits payable as a result of the prior injury.

(f) Any compensable supplemental earnings benefits loss shall be reported by the employee to the insurer or self-insured employer within thirty days after the termination of the week for which such loss is claimed. The director shall provide by rule for the reporting of supplemental earnings benefits loss by the injured worker and for the reporting of supplemental earnings benefits and payment of supplemental earnings benefits by the employer or insurer to the office and may prescribe forms for such reporting. The office, upon request by the employer or insurer, shall provide verification through unemployment compensation records under the Louisiana Employment Security Law of any claimed supplemental earnings benefits loss and shall obtain such verification from other states, if applicable.

(g) When an injured employee has been released to return to work with or without restrictions, and the employer maintains an established written and promulgated substance abuse policy which requires employer-administered drug testing prior to employment or return to work, upon the employee's failure to meet the requirements of such employer's established policy and inability to qualify for the position for that reason, the obligation for all benefits pursuant to this Chapter, with the sole exception of the obligation to provide reasonable and necessary medical treatment, shall be terminated and the employee shall be subject to the terms and conditions established in the employer's promulgated drug testing policy and program. The provisions of this Subparagraph shall not apply to prescription medication prescribed for the employee in the dosages so prescribed by a physician.

(4) Permanent partial disability. In the following cases, compensation shall be solely for anatomical loss of use or amputation and shall be as follows:

(a) For the loss of a thumb, sixty-six and two-thirds percent of wages during fifty weeks.

(b) For the loss of a first finger, commonly called the index finger, sixty-six and two-thirds percent of wages during thirty weeks.

(c) For the loss of any other finger, or a big toe, sixty-six and two-thirds percent of wages during twenty weeks.

(d) For the loss of any toe, other than a big toe, sixty-six and two-thirds percent of wages during ten weeks.

(e) For the loss of a hand, sixty-six and two-thirds percent of wages during one hundred fifty weeks.

(f) For the loss of an arm, sixty-six and two-thirds percent of wages during two hundred weeks.

(g) For the loss of a foot, sixty-six and two-thirds percent of wages during one hundred twenty-five weeks.

(h) For the loss of a leg, sixty-six and two-thirds percent of wages during one hundred seventy-five weeks.

(i) For the loss of an eye, sixty-six and two-thirds percent of wages during one hundred weeks.

(j) Loss of both hands, or both arms, or both feet, or both legs, or both eyes, or one hand and one foot, or any of two thereof, or paraplegia, or quadriplegia shall, in the absence of conclusive proof of a substantial earning capacity, constitute permanent total disability.

(k) The loss of the first phalanx of the thumb or big toe, or two phalanges of any finger or toe, shall be considered to be equal to the loss of one-half of such member, and the compensation shall be one-half of the amount above specified.

(l) The loss of more than one phalanx of a thumb, or more than two phalanges of any finger or toe shall be considered as the loss of the entire member; provided, however, that in no case shall the amount received for more than one finger exceed the amount provided in this schedule for the loss of a hand, or the amount received for the loss of more than one toe exceed the amount provided in this schedule for the loss of a foot.

(m) Amputation between the elbow and the wrist shall be considered as equivalent to the loss of a hand and amputation between the knee and the ankle shall be equivalent to the loss of a foot.

(n) A permanent total anatomical loss of the use of a member is equivalent to the amputation of the member.

(o) In all cases involving a permanent partial anatomical loss of use or amputation of the members mentioned hereinabove, compensation shall bear such proportion to the number of weeks provided for herein for the total loss of such members as the percentage loss or impairment to such members bears to the total loss of the member, provided that in no case shall compensation for an injury to a member exceed the compensation payable for the loss of such member.

(p) In cases not falling within any of the provisions already made, where the employee is seriously and permanently disfigured *or suffers a permanent hearing loss solely due to a single traumatic accident, or where the usefulness of the physical function of the respiratory system, gastrointestinal system, or genito-urinary system, as contained within the thoracic or abdominal cavities, is seriously and permanently impaired, compensation not to exceed sixty-six and two-thirds percent of wages for a period not to exceed one hundred weeks may be awarded. In cases where compensation is so awarded, when the disability is susceptible to percentage determination, compensation shall be established in the proportions set forth in Subparagraph (o) of this Paragraph. In cases where compensation is so awarded, when the disability is not susceptible to percentage determination, compensation as is reasonable shall be established in proportion to the compensation hereinabove specifically provided in the cases of specific disability.

(q) No benefits shall be awarded or payable in this Paragraph unless the percentage of the anatomical loss of use or amputation, as provided in Subparagraphs (a) through (o) of this Paragraph or the percentage of the loss of physical function as provided in Subparagraph (p) or (s) of this Paragraph is as established in the most recent edition of the American Medical Association's "Guides to the Evaluation of Permanent Impairment".

(r)(i) In all claims for inguinal hernia, it must be established by a preponderance of the evidence that the hernia resulted from injury by accident arising out of and in the course and scope of employment; that the accident was reported promptly to the employer, and that the employee was attended by a licensed physician within thirty days thereafter.

(ii) If the employee submits to treatment, including surgery, recommended by a competent physician or surgeon, the employer or insurer shall pay compensation benefits as elsewhere fixed by this Chapter.

(iii) If the employee refuses to submit to such recommended treatment, including surgery, and establishes by a preponderance of the evidence that his refusal is based upon his conscientious religious objection thereto or that such recommended treatment, including surgery, involves an unusual and serious danger to him, the employer or insurer shall pay compensation benefits as elsewhere fixed by this Chapter. In all other cases of the employee's refusal to submit to such recommended treatment, including surgery, the employer shall provide all necessary first aid and medical treatment and supply the necessary truss, support, or other mechanical appliance at a total cost not in excess of six hundred dollars. In addition, the employer shall pay compensation for a period not to exceed twenty-six weeks.

(iv) Recurrence of the hernia following surgery shall be considered as a separate hernia, and the provisions and limitations of this Subparagraph shall apply.

(s)(i) In addition to any other benefits to which an injured employee may be entitled under this Chapter, any employee suffering an injury as a result of an accident arising out of and in the course and scope of his employment shall be entitled to a sum of fifty thousand dollars, payable within one year after the date of the injury. Interest on such payment shall not commence to accrue until after it becomes payable. Such payment shall not be subject to any offset for payment of any other benefit under this Chapter. Such payment shall not be subject to a claim for attorney fees; however, attorney fees may be awarded in a claim to collect such payment pursuant to R.S. 23:1201.2.

(ii) In any claim for an injury, it must be established by clear and convincing evidence that the employee suffers an injury and that such resulted from an accident arising out of and in the course and scope of his employment. Nothing herein shall limit the right of any party to obtain a second medical opinion or, in appropriate cases, the opinion of an independent medical examiner pursuant to R.S. 23:1123.

(iii) Only the following injuries shall be considered injuries for which benefits pursuant to this Subparagraph may be claimed:

(aa) Paraplegia or quadriplegia or the total anatomical loss of both hands, or both arms, or both feet, or both legs, or both eyes, or one hand and one foot, or any of two thereof; however, functional loss or loss of use shall not constitute anatomical loss.

(bb) Third degree burns of forty percent or more of the total body surface.

(iv) Notwithstanding the provisions of R.S. 23:1291.1 and 1377, any benefit paid pursuant to this Subparagraph shall be reported to the office separately from any other benefit paid pursuant to this Chapter and shall not be subject to assessment by the office or by the Louisiana Workers' Compensation Second Injury Board.

(v) Repealed by Acts 2006, No. 494, §1.

Amended by Acts 1996, 1st Ex. Sess., No. 31, §1, eff. May 1, 1996; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 1999, No. 444, §1, eff. June 18, 1999; Acts 1999, No. 702, §1; Acts 1999, No. 776, §1; Acts 2001, No. 522, §1; Acts 2001, No. 1014, §1, eff. June 27, 2001; Acts 2001, No. 1070, §1; Acts 2003, No. 306, §1; Acts 2006, No. 494, §1; Acts 2012, No. 860, §1.



RS 23:1222 - Probable duration of disability not basis for award

§1222. Probable duration of disability not basis for award

Supplemental earnings benefits shall not be awarded or payable for probable duration of loss of wages. However, this Section does not prohibit the parties from entering into a compromise or lump sum settlement, in accordance with the Workers' Compensation Law.

Amended by Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1988, No. 938, §1, eff. Jan. 1, 1989; Acts 1989, No. 260, §1, eff. June 26, 1989.



RS 23:1223 - Deductions from benefits

§1223. Deductions from benefits

A. Except as provided in R.S. 23:1221(4)(s), when compensation has been paid under R.S. 23:1221(1), (2), or (3), the number of weeks of compensation paid shall be deducted from the number of weeks of compensation allowed under R.S. 23:1221(4) or Subpart C of this Part.

B. Except as provided in R.S. 23:1221(4)(s), when compensation has been paid under R.S. 23:1221(1), (2), or (4), the number of weeks of compensation paid shall be deducted from the number of weeks of compensation allowed under R.S. 23:1221(3) or Subpart C of this Part.

Amended by Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1989, No. 454, §6, eff. Jan. 1, 1990; Acts 1996, 1st Ex. Sess., No. 31, §1, eff. May 1, 1996; Acts 1999, No. 126, §1.



RS 23:1224 - Payments not recoverable for first week; exceptions

§1224. Payments not recoverable for first week; exceptions

No compensation shall be paid for the first week after the injury is received; provided, that in cases where disability from injury continues for two weeks or longer after date of the accident, compensation for the first week shall be paid after the first two weeks have elapsed.

Acts 2012, No. 860, §1.



RS 23:1225 - Reductions when other benefits payable

§1225. Reductions when other benefits payable

A. The benefits provided for in this Subpart for injuries producing permanent total disability shall be reduced when the person receiving benefits under this Chapter is entitled to and receiving benefits under 42 U.S.C. Chapter 7, Subchapter II, entitled Federal Old Age, Survivors, and Disability Insurance Benefits, on the basis of the wages and self-employment income of an individual entitled to and receiving benefits under 42 U.S.C. §423; provided that this reduction shall be made only to the extent that the amount of the combined federal and workers' compensation benefits would otherwise cause or result in a reduction of the benefits payable under the Federal Old Age, Survivors, and Disability Insurance Act pursuant to 42 U.S.C. §424a, and in no event will the benefits provided in this Subpart, together with those provided under the federal law, exceed those that would have been payable had the benefits provided under the federal law been subject to reduction under 42 U.S.C. §424a. However, there shall be no reduction in benefits provided under this Section for the cost-of-living increases granted under the federal law after the date of the employee's injury.

B. No compensation benefits shall be payable for temporary or permanent total disability or supplemental earnings benefits under this Chapter for any week in which the employee has received or is receiving unemployment compensation benefits.

C.(1) If an employee receives remuneration from:

(a) Benefits under the Louisiana Workers' Compensation Law.

(b) Repealed by Acts 2003, No. 616, §1.

(c) Benefits under disability benefit plans in the proportion funded by an employer.

(d) Any other workers' compensation benefits, then compensation benefits under this Chapter shall be reduced, unless there is an agreement to the contrary between the employee and the employer liable for payment of the workers' compensation benefit, so that the aggregate remuneration from Subparagraphs (a) through (d) of this Paragraph shall not exceed sixty-six and two-thirds percent of his average weekly wage.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, benefits payable for injury to an employee under this Chapter shall not be reduced by the receipt of benefits under this Chapter or any other laws for injury or death sustained by another person.

(3) If an employee is receiving both workers' compensation benefits and disability benefits subject to a plan providing for reduction of disability benefits, the reduction of workers' compensation benefits required by Paragraph (1) of this Subsection shall be made by taking into account the full amount of employer funded disability benefits, pursuant to plan provisions, before any reduction of disability benefits are made.

(4) If a conflict arises between the application of the provisions of this Section and those of any other Louisiana law or contract of insurance, the provisions of this Section shall control.

D. Repealed by Acts 2004, No. 561, §1.

Added by Acts 1978, No. 750, §1; Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1985, No. 926, §1, eff. Jan. 1, 1986; Acts 1989, No. 454, §§6, 10, eff. Jan. 1, 1990; Acts 1991, No. 469, §1; Acts 1993, No. 928, §2, eff. June 25, 1993; Acts 1995, No. 1284, §2; Acts 2003, No. 616, §1; Acts 2004, No. 561, §1.



RS 23:1226 - Rehabilitation of injured employees

§1226. Rehabilitation of injured employees

A. When an employee has suffered an injury covered by this Chapter which precludes the employee from earning wages equal to wages earned prior to the injury, the employee shall be entitled to prompt rehabilitation services. Vocational rehabilitation services shall be provided by a licensed professional vocational rehabilitation counselor, and all such services provided shall be compliant with the Code of Professional Ethics for Licensed Rehabilitation Counselors as established by R.S. 37:3441 et seq.

B.(1) The goal of rehabilitation services is to return a worker with a disability to work, with a minimum of retraining, as soon as possible after an injury occurs. The first appropriate option among the following must be chosen for the worker:

(a) Return to the same position.

(b) Return to a modified position.

(c) Return to a related occupation suited to the claimant's education and marketable skills.

(d) On-the-job training.

(e) Short-term retraining program (less than twenty-six weeks).

(f) Long-term retraining program (more than twenty-six weeks but not more than one year).

(g) Self-employment.

(2) Whenever possible, employment in a worker's local job pool must be considered and selected prior to consideration of employment in a worker's statewide job pool.

(3)(a) The employer shall be responsible for the selection of a licensed professional vocational rehabilitation counselor to evaluate and assist the employee in his job placement or vocational training. Should the employer refuse to provide these services, or a dispute arises concerning the work of the vocational counselor, the employee may file a claim with the office to review the need for such services or the quality of services being provided. The employee shall have a right to an expedited summary proceeding pursuant to R.S. 23:1201.1(K)(8). The workers' compensation judge shall set a hearing date within three days of receiving the motion. The hearing shall be held not less than ten, nor more than thirty days, after the employer or payor receives notice, delivered by certified or registered mail, of the employee's motion. The workers' compensation judge shall provide notice of the hearing date to the employer and payor at the same time and in the same manner that notice of the hearing date is provided to the employee or his attorney. For the purposes of this Section, an employee shall not be required to submit the dispute on the issue of vocational services to mediation or go through a pretrial conference before obtaining a hearing. The hearing shall be conducted as a rule to show cause.

(b) An employee shall have no right of action against a vocational counselor for tort damages related to the performance of vocational services unless and until he has exhausted the administrative remedy provided for in Subparagraph (a) of this Paragraph. The running of prescription shall be suspended during the pendency of the administrative proceedings provided for in this Paragraph.

(c) Upon refusal by the employee, the employer or payor may reduce weekly compensation, including supplemental earnings benefits pursuant to R.S. 23:1221(3), by fifty percent for each week of the period of refusal. Reduction of benefits by the employer or payor shall be made in accordance with the provisions of R.S. 23:1201.1(A) through (E).

C.(1) Rehabilitation services required for workers with disabilities may be initiated by:

(a) An insurer or self-insured employer by designating a rehabilitation provider and notifying the office.

(b) The office by requiring the insurer or self-insured employer to designate a rehabilitation provider.

(c) The employee, through a request to the office. The office shall then require the insurer to designate a rehabilitation provider.

(2) Rehabilitation services provided under this Part must be delivered through a rehabilitation counselor approved by the office.

D. Prior to the workers' compensation judge adjudicating an injured employee to be permanently and totally disabled, the workers' compensation judge shall determine whether there is reasonable probability that, with appropriate training or education, the injured employee may be rehabilitated to the extent that such employee can achieve suitable gainful employment and whether it is in the best interest of such individual to undertake such training or education.

E. When it appears that a retraining program is necessary and desirable to restore the injured employee to suitable gainful employment, the employee shall be entitled to a reasonable and proper retraining program for a period not to exceed twenty-six weeks, which period may be extended for an additional period not to exceed twenty-six additional weeks if such extended period is determined to be necessary and proper by the workers' compensation judge. However, no employer or insurer shall be precluded from continuing such retraining beyond such period on a voluntary basis. An injured employee must request and begin retraining within two years from the date of the termination of temporary total disability as determined by the treating physician. If a retraining program requires residence at or near the facility or institution and away from the employee's customary residence, reasonable cost of board, lodging, or travel shall be borne by the employer or insurer. A retraining program shall be performed at facilities within the state when such facilities are available.

F. Temporary disability benefits paid pursuant to R.S. 23:1221(1) shall include such period as may be reasonably required for training in the use of artificial members and appliances and shall include such period as the employee may be receiving training or education under a retraining program pursuant to this Section.

G. The permanency of the employee's total disability under R.S. 23:1221(2) cannot be established, determined, or adjudicated while the employee is employed pursuant to an on-the-job training or a retraining program as provided in Subsections B and E of this Section.

Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1988, No. 938, §1, eff. July 1, 1989; Acts 1989, No. 23, §1, eff. June 15, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1989, No. 454, §6, eff. Jan. 1, 1990; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 2003, No. 980, §1; Acts 2004, No. 341, §1, eff. June 18, 2004; Acts 2005, No. 257, §1; Acts 2013, No. 337, §1; Acts 2014, No. 811, §12, eff. June 23, 2014.



RS 23:1231 - Death of employee; payment to dependents; surviving parents

SUBPART C. DEATH BENEFITS

§1231. Death of employee; payment to dependents; surviving parents

A. For injury causing death within two years after the last treatment resulting from the accident, there shall be paid to the legal dependent of the employee, actually and wholly dependent upon his earnings for support at the time of the accident and death, a weekly sum as provided in this Subpart.

B.(1) If the employee leaves legal dependents only partially actually dependent upon his earnings for support at the time of the accident and death, the weekly compensation to be paid shall be equal to the same proportion of the weekly payments for the benefit of persons wholly dependent as the amount contributed by the employee to such partial dependents in the year prior to his death bears to the earnings of the deceased at the time of the accident.

(2) If the employee leaves no legal dependents, whether biological or adopted, entitled to benefits under any state or federal compensation system, one lump sum payment of seventy-five thousand dollars shall be paid to the employee's surviving biological and adopted children who are over the age of majority, to be divided equally among them, which shall constitute the sole and exclusive compensation in such cases.

(3) If the employee leaves no dependents entitled to benefits under Paragraph (2) of this Subsection, one lump sum of seventy-five thousand dollars shall be paid to the surviving biological and adopted children of the employee to be divided equally among them, which shall constitute the sole and exclusive compensation in such cases. If the employee leaves no legal dependents and no biological or adopted children entitled to benefits under any state or federal compensation system, the sum of seventy-five thousand dollars shall be paid to each surviving parent of the deceased employee, in a lump sum, which shall constitute the sole and exclusive compensation in such cases.

Amended by Acts 1956, No. 412, §1; Acts 1968, Ex.Sess., No. 25, §6; Acts 1975, No. 583, §10, eff. Sept. 1, 1975; Acts 1980, No. 509, §1; Acts 1988, No. 938, §1, eff. Jan. 1, 1989; Acts 1992, No. 431, §1; Acts 2001, No. 1156, §1; Acts 2012, No. 99, §1; Acts 2012, No. 793, §1.



RS 23:1232 - Allocation to dependents; schedule of payments

§1232. Allocation to dependents; schedule of payments

Payment to dependents shall be computed and divided equally among them on the following basis:

(1) If the widow or widower alone, thirty-two and one-half per centum of wages.

(2) If the widow or widower and one child, forty-six and one-quarter per centum of wages.

(3) If the widow or widower and two or more children, sixty-five per centum of wages.

(4) If one child alone, thirty-two and one-half per centum of wages of deceased.

(5) If two children, forty-six and one-quarter per centum of wages.

(6) If three or more children, sixty-five per centum of wages.

(7) If there are neither widow, widower, nor child, then to the father or mother, thirty-two and one-half per centum of wages of the deceased. If there are both father and mother, sixty-five per centum of wages.

(8) If there are neither widow, widower, nor child, nor dependent parent entitled to compensation, then to one brother or sister, thirty-two and one-half per centum of wages with eleven per centum additional for each brother or sister in excess of one. If other dependents than those enumerated, thirty-two and one-half per centum of wages for one, and eleven per centum additional for each such dependent in excess of one, subject to a maximum of sixty-five per centum of wages for all, regardless of the number of dependents.

Acts 2008, No. 703, §1.



RS 23:1233 - Death or marriage of dependent; age limit of minor dependent

§1233. Death or marriage of dependent; age limit of minor dependent

Weekly payments to a surviving spouse shall continue until the death or remarriage of such surviving spouse. In the case of remarriage of a surviving spouse, two years compensation payments shall be payable in one lump sum.

Weekly payments to a surviving child, physically or mentally incapacitated from earning, shall continue as long as such incapacity exists.

Weekly payments to a minor dependent child, who is not mentally or physically incapable of wage earning, shall terminate when he dies, marries, reaches the age of eighteen years, or, if enrolled and attending as a full-time student in any accredited educational institution, until he ceases to be so enrolled and attending or reaches the age of twenty-three years.

Weekly payments for all other dependents as determined in Subpart D of the Chapter shall continue as long as their dependency shall exist or shall terminate upon their deaths.

Amended by Acts 1975, No. 583, §11, eff. Sept. 1, 1975.



RS 23:1234 - Minors and mental incompetents; rights and privileges, by whom exercised; prescriptions applicable

§1234. Minors and mental incompetents; rights and privileges, by whom exercised; prescriptions applicable

In case an injured employee is mentally incompetent or a minor or, where death results from the injury, in case any dependent as herein defined is mentally incompetent or a minor at the time when any right, privilege or election accrues to him under this Chapter, his duly qualified curator or tutor, as the case may be, may, in his behalf, claim and exercise such right, privilege or election, and no limitation of time, in this Chapter provided for, shall run, so long as such incompetent or minor has no curator or tutor, as the case may be.



RS 23:1235 - Payments to minor dependents; how made

§1235. Payments to minor dependents; how made

Where there is a surviving widow or widower and child or children entitled to compensation, the compensation above prescribed shall be paid entirely to the widow or widower for the benefit of the widow or widower and the common benefit of the child or children and the appointment of a tutor or tutrix shall not be necessary provided that in no event shall an amount in excess of the amount provided in R.S. 23:1232(1) be allocated for the exclusive use of the widow or widower alone. Where there is no surviving parent, and child or children entitled to compensation, payment shall be made in the following manner:

(1) To the duly appointed tutor or tutrix for a child or children under the age of eighteen.

(2) Directly to a child or children age eighteen years or older, except when the dependent is mentally or physically impaired.

Amended by Acts 1966, No. 82, §1; Acts 2006, No. 486, §1.



RS 23:1236 - Payments to employee before death; effect on payments to dependents

§1236. Payments to employee before death; effect on payments to dependents

Where payments of compensation have been made to the employee before his death, the compensation for dependents as provided for in this Subpart shall begin on the date of the last of such payments.

Amended by Acts 1970, No. 412, §1; Acts 1975, No. 583, §12, eff. Sept. 1, 1975.



RS 23:1251 - Persons conclusively presumed dependents

SUBPART D. DEPENDENTS

§1251. Persons conclusively presumed dependents

The following persons shall be conclusively presumed to be wholly and actually dependent upon the deceased employee:

(1) A surviving spouse upon a deceased spouse with whom he or she is living at the time of the accident or death.

(2) A child under the age of eighteen years, or over eighteen years of age, if physically or mentally incapacitated from earning, upon the parent with whom he is living at the time of the injury of the parent, or until the age of twenty-three if enrolled and attending as a full-time student in any accredited educational institution.

(3) A child under the age of eighteen years, or over eighteen years of age, if physically or mentally incapacitated from earning, with a valid child support order from a court of competent jurisdiction against the deceased parent, regardless of whether child support is actually being paid, or until the age of twenty-three if enrolled and attending any accredited educational institution as a full-time student.

Amended by Acts 1975, No. 583, §13, eff. Sept. 1, 1975; Acts 2012, No. 99, §1; Acts 2012, No. 793, §1.



RS 23:1252 - Determination of dependency in other cases

§1252. Determination of dependency in other cases

In all other cases, the question of legal and actual dependency in whole or in part, shall be determined in accordance with the facts as they may be at the time of the accident and death; in such other cases if there are a sufficient number of persons wholly dependent to take up the maximum compensation, the death benefit shall be divided equally among them, and persons partially dependent, if any, shall receive no part thereof.



RS 23:1253 - Membership in family or relationship

§1253. Membership in family or relationship

If there is no one wholly dependent and more than one person partially dependent, so much of the death benefit as each is entitled to shall be divided among them according to the relative extent of their dependency. No person shall be considered a dependent, unless he is a member of the family of the deceased employee, or bearing to him the relation of husband or widow, or lineal descendant or ascendant, or brother or sister, or child. Regardless of dependency, no payments shall be made to the concubine of the deceased employee nor the concubine's children, unless those children are related to the deceased employee by blood or adoption.

Acts 2012, No. 793, §1.



RS 23:1254 - Dependency at the time of accident and death

§1254. Dependency at the time of accident and death

In all cases provided for under this Part the relation or dependency must exist at the time of the accident and at the time of death, and the mere expectation or hope of future contribution to support of an alleged dependent by an employee, shall not constitute proof of dependency as a fact.



RS 23:1255 - Widow or widower; living with spouse at time of injury or death

§1255. Widow or widower; living with spouse at time of injury or death

No compensation shall be payable under this Part to a surviving spouse unless he or she was living with the deceased spouse at the time of the injury or death, or was then actually dependent upon the deceased spouse for support.

Amended by Acts 1975, No. 583, §14, eff. Sept. 1, 1975.



RS 23:1261 - Repealed by Acts 1991, No. 565, 2.

SUBPART E. BENEFITS FOR PART-TIME EMPLOYEES

§1261. Repealed by Acts 1991, No. 565, §2.



RS 23:1271 - Right of parties to settle or compromise

PART III. VOLUNTARY SETTLEMENT OF CLAIMS

§1271. Right of parties to settle or compromise

A. It is stated policy for the administration of the workers' compensation system of this state that it is in the best interest of the injured worker to receive benefit payments on a periodic basis. A lump sum payment or compromise settlement in exchange for full and final discharge and release of the employer, his insurer, or both from liability under this Chapter shall be allowed only:

(1) Upon agreement between the parties, including the insurer's duty to obtain the employer's consent;

(2) When it can be demonstrated that a lump sum payment is clearly in the best interests of the parties; and

(3) Upon the expiration of six months after termination of temporary total disability. However, such expiration may be waived by consent of the parties.

B. As used in this Part, "parties" means the employee or his dependent and the employer or his insurer. Nothing in this Section shall require the office of risk management to obtain approval of settlements from the employing state agency, department, council, board, or political subdivision.

Amended by Acts 1954, No. 724, §1; Acts 1966, No. 181, §1. Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1991, No. 892, §1; Acts 1997, No. 60, §1, eff. June 11, 1997.



RS 23:1272 - Approval of lump sum or compromise settlements by the workers' compensation judge

§1272. Approval of lump sum or compromise settlements by the workers' compensation judge

A. A lump sum or compromise settlement entered into by the parties under R.S. 23:1271 shall be presented to the workers' compensation judge for approval through a petition signed by all parties and verified by the employee or his dependent, or by recitation of the terms of the settlement and acknowledgment by the parties in open court which is capable of being transcribed from the record of the proceeding.

B. When the employee or his dependent is represented by counsel, and if attached to the petition presented to the workers' compensation judge are affidavits of the employee or his dependent and of his counsel certifying each one of the following items: (1) the attorney has explained the rights of the employee or dependent and the consequences of the settlement to him; and (2) that such employee or dependent understands his rights and the consequences of entering into the settlement, then the workers' compensation judge shall approve the settlement by order, and the order shall not thereafter be set aside or modified except for fraud or misrepresentation made by any party.

C. When the employee or his dependent is not represented by counsel, the workers' compensation judge shall determine whether the employee or his dependent understands the terms and conditions of the proposed settlement, and shall approve it by order, unless he finds that it does not provide substantial justice to all parties, and the order shall not thereafter be set aside or modified except for fraud or misrepresentation made by any party.

D. If a suit has been filed against a third party pursuant to the provisions of R.S. 23:1101, the district court hearing the third-party suit shall, in addition to a workers' compensation judge, have the authority to approve a lump sum or compromise settlement of the workers' compensation claim under the same conditions and terms set forth in this Section for approval of such settlements by a workers' compensation judge, and such authority shall include approval and establishment of the credit due the employer. The fees of the attorney representing the employee in the workers' compensation matter shall be approved by the district court judge.

E. All compensable medical expenses incurred prior to the date of the settlement shall be paid by the payor unless the terms of the settlement specifically provide otherwise.

Acts 1992, No. 769, §1; Acts 1995, No. 1137, §1, eff. June 29, 1995; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 1999, No. 776, §1; Acts 2001, No. 1014, §1, eff. June 27, 2001; Acts 2005, No. 257, §1.



RS 23:1273 - Repealed by Acts 1988, No. 938, 3, eff. Jan. 1, 1990.

§1273. Repealed by Acts 1988, No. 938, §3, eff. Jan. 1, 1990.



RS 23:1274 - Lump sum settlements; necessity for approval

§1274. Lump sum settlements; necessity for approval

A. The amounts payable as compensation may be commuted to a lump sum settlement by agreement if approved by the workers' compensation judge as provided in this Part. In a lump sum settlement, the payments due the employee or his dependents shall not be discounted at a greater rate than eight percent per annum.

B. If the lump sum settlement is made without the approval of the workers' compensation judge, or at a discount greater than eight percent per annum, even if approved by the director or the workers' compensation judge, the employer shall be liable for compensation at one and one-half times the rate fixed by this Chapter. At any time within two years after date of the payment of the lump sum settlement and notwithstanding any other provision of this Chapter, the claimant shall be entitled to demand and receive in a lump sum from the employer such additional payment as together with the amount already paid, will aggregate one and one-half times the compensation which would have been due but for such lump sum settlement.

C. Upon payment of a lump sum settlement commuted on a term agreed upon by the parties, approved by the workers' compensation judge, and discounted at not more than eight percent per annum, the liability of the employer or his insurer making the payment shall be fully satisfied.

D. For the settlement of compensation claims as provided in R.S. 23:1231 through 1236 the following procedure shall be followed. The claimant must present to the employer an affidavit of death of the employee, proper proof of the claimant's relationship to the deceased and his legal right to the compensation benefits. Such documentation shall be affixed to the joint petition and submitted to the workers' compensation judge for approval as hereinabove provided.

Acts 1977, No. 40, §1; Acts 1982, No. 611, §1; Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1988, No. 938, §1, eff. July 1, 1989; Acts 1989, No. 23, §1, eff. June 15, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1997, No. 88, §1, eff. June 11, 1997.



RS 23:1291 - Creation, powers, and duties of the office of workers' compensation administration

PART IV. ADMINISTRATION OF CLAIMS

SUBPART A. OFFICE OF WORKERS'

COMPENSATION ADMINISTRATION

§1291. Creation, powers, and duties of the office of workers' compensation administration

A. The office of workers' compensation administration is hereby established within the Louisiana Workforce Commission to administer the provisions of this Chapter. The office shall be administered by a director, who shall be an assistant secretary appointed pursuant to R.S. 36:307.

B. The director shall have the following powers, duties, and functions:

(1) To supervise, direct, and account for the administration and operation of the office, its sections, functions, and employees.

(2) To appoint such personnel as may be necessary for the administration and operation of the office within such limitations as may be imposed by law.

(3) Repealed by Acts 1988, No. 938, §3, eff. July 1, 1989.

(4) To require, that every Louisiana employer of more than fifteen employees provide, if self insured, or is provided by the insurer, if privately insured, plans for implementation of a working and operational safety plan. The plans shall be made available for inspection by the director upon request but shall be privileged and confidential pursuant to R.S. 23:1293 provided that the operational safety plan may be subpoenaed from the employer who shall certify under oath that it is a duplicate of the plan submitted to the director. In order to assure adequate safety resources for Louisiana employers and employees, the director shall maintain a list of safety engineers from the private sector, which shall be available upon request by any Louisiana employer.

(5) To establish and promulgate in accordance with the Administrative Procedure Act such rules and regulations governing the administration of this Chapter and the operation of the office as may be deemed necessary and which are not inconsistent with the laws of this state.

(6) To delegate any of his powers, duties, or functions to a manager of a section, except his powers to remove employees of the office or to fix their compensation, and to establish and promulgate rules and regulations.

(7) To review and approve "own-risk" applications.

(8) To monitor "own-risk" insurance programs in accordance with the rules of the office of workers' compensation administration.

(9) To enforce the reimbursement schedule established for drugs, supplies, hospital care and services, medical and surgical treatment, and any nonmedical treatment recognized by the laws of this state as legal.

(10) To require the use of appropriate procedures, including a utilization review process that establishes standards of review, for determining the necessity, advisability, and cost of proposed or already performed hospital care or services, medical or surgical treatment, or any nonmedical treatment recognized by the laws of this state as legal, and to resolve disputes over the necessity, advisability, and cost of same.

(11) To engage the services of qualified experts in the appropriate health-care fields to assist him in the discharge of his responsibilities in Paragraph (10) of this Subsection, and to establish fees and promulgate rules and procedures in furtherance of his performance of these duties.

(12) To audit the specific medical records of the patient under treatment by any health care provider who has furnished services or treatment to a person covered by this Chapter, or the records of any person or entity rendering care, services, or treatment or furnishing drugs or supplies for the purpose of determining whether an inappropriate reimbursement has been made.

(13) To promulgate necessary rules and regulations in accordance with the provisions of the Administrative Procedure Act, imposing reasonable fines or penalties for a failure to comply with any rule or regulation adopted under the provisions of this Chapter. In no event shall such fine or penalty exceed five hundred dollars.

(14) To appoint an advisory council of five persons to consult with him periodically upon the efficient administration of his responsibilities under this Chapter.

C. There shall be established within the office the following sections:

(1) A hearing section, the primary duty of which shall be to resolve and/or adjudicate disputed claims filed with the office of workers' compensation administration.

(2) A medical service section, the primary duty of which shall be to administer and implement the provisions of Paragraphs (B)(9), (10), (11), and (12) of this Section and R.S. 23:1121 through 1123.

(3) A workplace safety section, the primary duty of which shall be to administer and implement the provisions of Paragraph (B)(4) of this Section, the OSHA 21(d)(1) program and the Workers' Compensation Cost Containment Act. This section shall also have the responsibility for the coordination of the safety programs of the Louisiana Workforce Commission.

(4) A records management section, which shall administer and implement the provisions of R.S. 23:1201(H), 1292, 1306, 1310.10, and 1310.12.

(5) A workers' compensation fraud section, which shall administer the provisions of R.S. 23:1170, 1171, 1171.1, 1172, 1172.1, 1172.2, 1208, and 1295 by investigating allegations of workers' compensation fraud and noncompliance by employers.

(6) Repealed by Acts 2001, No. 627, §2.

D. Each section shall perform such other functions and duties as may be prescribed by the director and shall act under the direction and supervision of the director.

Amended by Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1988, No. 938, §1, eff. Jan. 1, 1989, and July 1, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1989, No. 530, §1; Acts 1991, No. 892, §1; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 1992, No. 763, §1; Acts 1992, No. 794, §1; Acts 1995, No. 246, §1, eff. June 14, 1995; Acts 1997, No. 88, §§1, 2, eff. June 11, 1997; Acts 1997, No. 89, §1, eff. June 11, 1997; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 2001, No. 627, §§1 and 2; Acts 2005, No. 257, §1; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2014, No. 375, §1.



RS 23:1291.1 - Annual reports; assessment; collection

§1291.1. Annual reports; assessment; collection

A.(1) All insurers and employers that have paid Louisiana workers' compensation benefits shall provide a report annually to the office of workers' compensation administration on a form provided by the office showing the amount of actual Louisiana workers' compensation benefits paid in the previous calendar year. The report shall be provided no later than April thirtieth of each year.

(2) As used herein, "insurer" shall include insurance companies, group self-insurers, and individual self-insurers, and "workers' compensation benefits" shall include all benefits paid in satisfaction of an employer's workers' compensation obligation as provided for by this Chapter, regardless of the source or designation, minus all sums of any nature received during the previous calendar year from the Louisiana Second Injury Fund or from third parties with the exception of recoveries made by reinsurers.

B. The annual reports as required by Subsection A of this Section shall be used by the office as the base figure for computing an assessment on the insurers and employers required to file the annual reports. Such assessments shall be a percentage of the amount reported in the annual reports.

C.(1) The director of the office of workers' compensation administration shall provide by regulation for the collection of the amounts assessed against each insurer and employer. Collection of funds under the provisions of this Subsection shall be accomplished by the office of workers' compensation administration, the amount collected to be determined by the director. Such amounts shall be paid into the Office of Workers' Compensation Administrative Fund within thirty days from the date that notice is served upon such insurer or employer.

(2) If the assessment is not paid by the due date for payment there may be assessed, for each thirty days, or a fraction thereof, the amount assessed remains unpaid, a civil penalty equal to twenty percent of the unpaid assessment excluding any penalty assessed for late filing, which shall be due and collected at the same time as the unpaid part of the amount assessed. This penalty shall be in addition to any penalty assessed for late filing.

(3) If any insurer or employer fails to provide an annual report by April thirtieth, and such report is later found to be required, there may be assessed civil penalties. The penalties shall be a percentage of the assessment as determined on the properly completed report and shall be calculated as follows:

(a) Ten percent per month, or fraction thereof, until June thirtieth.

(b) Twenty percent per month, or fraction thereof, after June thirtieth.

(4) The assessment and any penalties provided for in this Section shall be regarded as any other money judgment and may be pursued for collection as prescribed by law for any other such remedy.

D. If any insurer or employer fails to pay the amounts assessed against it under the provisions of this Section within sixty days from the time such notice is served upon it, or fails to provide the report required under Subsection A of this Section within sixty days of the date due the commissioner of insurance, upon being advised by the director, may suspend or revoke the insurer's authorization to insure compensation in accordance with the procedures of the Insurance Code or the director may revoke the authorization to self-insure.

E. There is hereby created and established in the state treasury a special fund, which shall be designated as the "Office of Workers' Compensation Administrative Fund". The fund shall be maintained as a separate account in the treasury for the sole purpose of funding the administrative expenses of the office of workers' compensation administration of the Louisiana Workforce Commission as set forth in R.S. 23:1291 et seq. Funds shall be withdrawn therefrom only pursuant to legislative appropriation and shall be subject to budgetary control as provided by law. All remaining and unencumbered balances at the end of any fiscal year shall remain to the credit of the fund and shall be used solely for the purpose stated in this Section.

Added by Acts 1983, 1st Ex. Sess., No. 29, §1, eff. July 1, 1983. Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 1992, No. 490, §1; Acts 1995, No. 349, §1, eff. June 16, 1995; Acts 1999, No. 56, §1; Acts 2001, No. 1032, §9; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:1291.2 - Access to payors' records; fraud identification

§1291.2. Access to payors' records; fraud identification

A. Each payor, as defined by R.S. 23:1142, shall make his claims and payment data, if such data are maintained, available to the office of workers' compensation administration for the purpose of identifying violations of this Chapter.

B. The director of the office of workers' compensation administration may designate the data to be reproduced, copied, or utilized at his discretion to verify that employers and claimants are not engaging in fraudulent activities. Notwithstanding any other provision of law to the contrary, any data produced or inspected pursuant to this Section shall remain confidential and privileged and are not subject to discovery or subpoena in any legal proceeding, except in the prosecution of persons or corporations according to R.S. 23:1170, et seq. The Louisiana Workforce Commission shall have the authority to promulgate rules and regulations necessary to implement the provisions of this Section.

Acts 2012, No. 88, §1.



RS 23:1292 - Statistical data; required reports; penalties

§1292. Statistical data; required reports; penalties

A. Every employer of more than ten employees who is subject to recordkeeping under the provisions of 29 U.S.C. 655 shall, within ninety days of any occupational death of an employee, any non-fatal occupational illness, or any non-fatal occupational injury involving either loss of consciousness, restriction of work or motion, transfer to another job, or medical treatment other than first aid, send to the records management section the following information:

(1) Employer's name.

(2) Employee's name.

(3) Employee's occupation.

(4) A description of employee's duties.

(5) A description of employee's workplace.

(6) Date of death, injury, or onset of illness.

(7) A description of the accident or occurrence resulting in death, injury, or illness.

(8) The number of work days lost or days of restricted activity involving the employee and resulting from the accident, occurrence, or illness.

B. The records of the records management section which contain the identity of individual employers or employees are confidential, shall not be public records, and shall not be subject to subpoena. All employees of the office shall maintain such confidentiality. The statistical data derived from these records shall be public records, however, and shall be published annually by the section in such form as will insure its availability to the general public.

C. Any employee of the office who violates the confidentiality of any record that reveals the identity of any employer or employee involved in a case of occupational death, injury, or illness shall be guilty of a misdemeanor and fined not more than five hundred dollars for each offense.

Amended by Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 2001, No. 1032, §9.



RS 23:1293 - Confidentiality of records; exceptions; penalties for violation

§1293. Confidentiality of records; exceptions; penalties for violation

A.(1) All medical records of an employee, all records of payment of compensation to an employee or his dependent, all records with respect to the rehabilitation or attempted rehabilitation of an injured employee, all employer reports of injury as required by R.S. 23:1306, all claims by an employee or his dependent filed pursuant to R.S. 23:1310, records submitted to the Louisiana Workers' Compensation Second Injury Board concerning claims for reimbursement arising out of a claim by an employee or his dependent filed pursuant to Chapter 10 of this Title, including but not limited to any and all records submitted for requests for reimbursement, documents maintained in the claim files regarding reimbursement and settlement requests, and all records submitted pursuant to R.S. 23:1378(A)(5), all safety plans pursuant to R.S. 23:1291(B)(4), all safety records of the OSHA section obtained in connection with the Insurance Cost Containment Act or the OSHA 7(c)(1) program, and all data produced pursuant to R.S. 23:1291.2, shall be confidential and privileged, shall not be public records, and shall not be subject to subpoena, except that records of the office may be produced in response to an order of a workers' compensation judge based upon his finding that the record is relevant and necessary to the resolution of a disputed claim pending before the office. Such confidentiality and privilege shall be strictly maintained by the director and all employees of the office except as provided above or in Subsection B of this Section and shall be used exclusively for the purpose of discharging the duties and responsibilities of the office under this Chapter.

(2) Nothing in this Section shall prohibit the communication of facts or documents that are part of an employee's medical record to the employee or his representative. When authorized in writing by the employee such facts and documents may also be released to the employer or his insurer. The facts or documents that are part of an employee's medical record shall be used exclusively for the purposes of claims administration and the communication to third parties is strictly prohibited.

(3) Nothing in this Section shall prohibit the communication of facts, documents, or other information which are part of employee or employer records if requested by a federal or state prosecuting attorney; by the office of state police, public safety services, Department of Public Safety and Corrections, in the conduct of an insurance fraud investigation; or by the attorney general of this state. The office may also share information with any state or federal agency for the purpose of investigating or determining tax fraud or the offset of any governmental benefit or workers' compensation benefits or with any other government entity authorized by law to conduct any audit, investigation, or similar activity in connection with the administration of any state or federally funded program.

(4) Nothing in this Section shall prohibit the communication of the name and address of an employer approved by this office as a self-insured. All other information submitted in an employer's application for self-insurance remains subject to the privacy provision of this Section.

(5) Nothing in this Section shall prohibit the communication of the name of an employer and the name of his insurer or membership in a group self-insurance fund as of a specific date. The office of workers' compensation administration shall not provide information which shall allow a requesting party to obtain the identity of all members or insured employers of a particular carrier or group self-insurance fund, either through individual requests or multiple requests. The office of workers' compensation administration shall not provide the effective dates of coverage for a specific employer, or groups of employers, either through individual requests or multiple requests.

(6)(a) Nothing in this Section shall prohibit the communication of information found in the records of the Louisiana Workers' Compensation Second Injury Board, during a meeting of the board, as provided in R.S. 23:1373 or on an appeal of a final decision of the Second Injury Board pursuant to R.S. 23:1378(E).

(b) Notwithstanding the provisions of this Section, once a claim is made by an employer, group self-insurance fund, or insurer for reimbursement of the Louisiana Workers' Compensation Second Injury Fund, information or documents submitted to the Louisiana Workers' Compensation Second Injury Board involving the claim for reimbursement shall be available to the employer, group self-insurance fund, insurer, or their representatives upon simple request.

B.(1) Notwithstanding the provisions of Subsection A of this Section, once in a disputed claim an employer begins to pay benefits to an employee under this Chapter or a claim is made by an employee against an employer for benefits under this Chapter, pleadings, motions, discovery documents, depositions, hearing transcripts, and exhibits entered into evidence in any dispute involving the same claimant or any records of the office involving prior benefits paid by an employer to the same claimant shall be available to the employer, the employee, and their counsel upon simple request. Any decision, award, or order of a workers' compensation judge is a public record and may be compiled and disseminated to the public. The complete record of any formal hearing shall be made available to the court of appeal when an appeal is filed.

(2) Nothing in this Section shall prevent the use of such records for the compilation of statistical data wherein the identity of the individual or employer is not disclosed.

C. Whoever violates Subsection (A) of this Section shall be guilty of a misdemeanor and fined not more than five hundred dollars for each offense.

Amended by Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1986, No. 831, §1; Acts 1989, No. 454, §8, eff. Jan. 1, 1990; Acts 1989, No. 530, §1; Acts 1991, No. 892, §1; Acts 1992, No. 766, §1; Acts 1995, No. 246, §1, eff. June 14, 1995; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 1999, No. 1312, §1, eff. Jan. 1, 2000; Acts 2001, No. 1189, §1, eff. June 29, 2001; Acts 2006, No. 16, §1, eff. May 4, 2006; Acts 2010, No. 304, §1; Acts 2012, No. 88, §1.



RS 23:1294 - Workers' Compensation Advisory Council

§1294. Workers' Compensation Advisory Council

A.(1) The Workers' Compensation Advisory Council is hereby created within the Louisiana Workforce Commission pursuant to R.S. 36:309(C)(4).

(2) It shall consist of seventeen members who are domiciled in Louisiana and appointed by the governor to serve at the pleasure of the governor. To the extent practicable, every organization or entity that provides nominations to the council shall strive for diversity in its appointments on the basis of sex, race, ethnicity, and geography. Each appointment by the governor shall be submitted to the Senate for confirmation.

(a) Two council members shall be representatives of labor and shall be presently or formerly affiliated with labor and residing and working in Louisiana.

(b) Two shall be representative of business interests in Louisiana.

(c) One shall be a representative of self-insured industries in Louisiana.

(d) One shall be an attorney licensed to practice law in Louisiana who has previously represented employers in workers' compensation claims.

(e) One shall be an attorney licensed to practice law in Louisiana who has previously represented claimants in workers' compensation claim.

(f) One shall be a representative from the Louisiana State Medical Society.

(g) Five shall be members of the general public, one from each Public Service Commission district.

(h) One shall be a representative from the Louisiana Orthopaedic Association.

(i) One shall be the director of the office of workers' compensation administration.

(j) One shall be a representative of the Chiropractic Association of Louisiana.

(k) One shall be a representative of the Louisiana Psychological Association.

(3) The chairman of the council shall be the director of the office of workers' compensation administration.

(4) Any change in membership to achieve the goal of geographic representation and diversity based on sex, race, and ethnicity shall occur by attrition.

B.(1) The council shall monitor and, at least thirty days prior to the convening of the regular session of the legislature, report to the governor and the legislature on the implementation and administration of this Part and make specific recommendations thereon.

(2) The advisory council shall review and make recommendations to the governor, through the Louisiana Workforce Commission, on any proposed rules affecting the administration or resolution of claims provided for in this Chapter.

C.(1) No member of the Worker's Compensation Advisory Council acting within the scope of his official functions and duties shall be held individually liable for a policy recommendation or policy action by the council, unless damage or injury is caused by the member's willful or wanton misconduct.

(2) A person immune from liability under the provisions of Paragraph (1) of this Subsection shall not be subject to civil or administrative subpoena for his recommendations or exercise of judgment as a member of the council, including a subpoena seeking his oral or written testimony at trial, discovery, or other proceeding, and a subpoena duces tecum seeking documents, inspections, things or information in electronic or any other form.

Amended by Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1984, No. 573, §1, eff. July 12, 1984; Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 1999, No. 80, §§1, 2; Acts 2004, No. 335, §1, eff. June 18, 2004; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2012, No. 573, §1; Acts 2012, No. 811, §6, eff. July 1, 2012; Acts 2014, No. 422, §1.

NOTE: See Acts 1984, No. 573, §2.



RS 23:1295 - Investigations

§1295. Investigations

For the purposes of administering the provisions of this Chapter, the administrator of the fraud section for the office of workers' compensation and his duly authorized representative shall investigate all allegations of violations of this Chapter. As used in this Subpart, "administrator" means the administrator of the fraud section of the office of workers' compensation.

Acts 1992, No. 763, §1; Acts 1995, No. 368, §1, eff. June 16, 1995.



RS 23:1296 - Administrator; powers

§1296. Administrator; powers

In the discharge of the duties imposed by this Chapter, the administrator and any duly authorized representative shall have the power to administer oaths and affirmations, take depositions, certify to official acts, and issue subpoenas to compel the attendance of witnesses and the production of books, papers, correspondence, memorandums, and other records deemed necessary as evidence in connection with an investigation under this Subpart. Subpoenas issued pursuant to this Section may be served by any person duly authorized by the administrator.

Acts 1992, No. 763, §1; Acts 1995, No. 368, §1, eff. June 16, 1995.



RS 23:1297 - Subpoenas

§1297. Subpoenas

In case of contumacy by, or refusal to obey a subpoena issued to, any person, upon application by the administrator or any duly authorized representative to a district court of the state within the jurisdiction of which the inquiry is carried on or within the jurisdiction of which the person guilty of contumacy or refusal to obey is found or resides or transacts business, that district court shall have jurisdiction to issue an order requiring that person to appear before the administrator, or any duly authorized representative, to produce evidence, or to give testimony relevant to the matter under investigation. Failure to obey such an order of the court may be punished as a contempt of that court.

Acts 1992, No. 763, §1.



RS 23:1301 - NOTICE OF INJURY OR ACCIDENT; REPORTS

SUBPART A-1. NOTICE OF INJURY OR ACCIDENT; REPORTS

§1301. Notice as prerequisite to institution of proceedings

No proceeding under this Chapter for compensation shall be maintained unless notice of the injury has been given to the employer within thirty days after the date of the injury or death. This notice may be given or made by any person claiming to be entitled to compensation or by anyone on his behalf.

Added by Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983.



RS 23:1302 - Employer's duty to advise employees as to necessity of notice

§1302. Employer's duty to advise employees as to necessity of notice

A. The employer shall have printed and keep posted at some convenient and conspicuous point in his place of business a notice reading substantially as follows:

"In case of accidental injury or death, an injured employee or any person claiming to be entitled to compensation either as a claimant or as a representative of a person claiming to be entitled to compensation must give notice to (name and address of employer) within thirty days. If notice is not given to the above party within thirty days, no payments will be made under the law for such injury or death. In addition, any fraudulent action by the employer, employee, or any other person for the purpose of obtaining or defeating any benefit or payment of worker's compensation shall subject such person to criminal as well as civil penalties."

B. If the employer fails to keep such a notice posted, the time in which the notice of injury shall be given as provided in R.S. 23:1301 shall be extended to twelve months from the date of injury. The director may by rule require inclusion of additional information in the notice required by this Section.

Added by Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1993, No. 928, §1.



RS 23:1303 - Contents of notice

§1303. Contents of notice

The notice required by R.S. 23:1301 shall (1) be made in writing, (2) contain the name and address of the employee, (3) state in ordinary language the time, place, nature, and cause of the injury, and (4) be signed by the person giving or making the notice.

Added by Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983.



RS 23:1304 - Persons to whom notice given

§1304. Persons to whom notice given

Any notice or claim under this Chapter shall be given to the employer. If the employer is a partnership, then notice may be given to any one of the partners. If the employer is a corporation, then the notice may be given to any agent of the corporation upon whom process may be served or to any officer or agent in charge of the business at the place where the injury occurred. If the employer is a body politic, then the notice or claim for compensation may be given to the person connected with the body politic upon whom process may be served; however, in any case, the notice may be given to the person designated in the notice posted in accordance with R.S. 23:1303. Any such notice shall be given by delivering it or by sending it by certified mail, return receipt requested, addressed to the employer or officer or agent at his or its last known residence or place of business.

Added by Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983.



RS 23:1305 - Inaccuracies as to time, nature, place, or cause, of injury; effect of delay or lack of notice

§1305. Inaccuracies as to time, nature, place, or cause, of injury; effect of delay or lack of notice

A notice given under this Subpart shall not be held invalid or insufficient by reason of any inaccuracy in stating the time, place, nature, or cause of the injury, or otherwise, unless it is shown that the employer was in fact misled to his detriment thereby. Lack of notice or delay in giving notice shall not be a bar to proceedings under this Chapter if it is shown that the employer, or his agent or representative, had knowledge of the accident or that the employer has not been prejudiced by such delay or lack of notice.

Added by Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983.



RS 23:1306 - Employer reports

§1306. Employer reports

A. Within ten days of actual knowledge of injury resulting in death or in lost time in excess of one week after the injury, the employer shall send a report to the insurer, if any, on a form prescribed by the director, providing the following information:

(1) The name, address, and business of the employer.

(2) The name, Social Security number, street, mailing address, telephone number, and occupation of the employee.

(3) The cause and nature of the injury or death.

(4) The date, time, and the particular locality where the injury or death occurred.

(5) The wages, as defined in R.S. 23:1021, the worker was earning at the time of the injury.

(B)(1)(a) The insurer or the administrator of the employer's workers' compensation claims, upon receipt of the first report of injury, shall submit the data in electronic data interchange or EDI format to the office of workers' compensation administration at a frequency to be determined by the director.

(b) For the purposes of this Subsection, electronic data interchange or EDI format shall be based on the International Association of Industrial Accident Boards and Commissions (IAIABC) standards.

(2)(a) Submissions after December 31, 2012, may be in the EDI format. Submissions after December 31, 2013, shall be in the EDI format.

(b) Any new EDI format developed by the IAIABC shall be adopted for use at the discretion of the director.

C. All information and records pursuant to this Section shall be confidential and privileged, shall not be public records, and shall not be subject to subpoena. However, nothing in this Section shall prevent the use of such information or records for the compilation of statistical data wherein the identity of the individual or employer is not disclosed.

Added by Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 2001, No. 1032, §9; Acts 2006, No. 44, §1, eff. May 16, 2006; Acts 2012, No. 141, §1.



RS 23:1307 - Information to injured employee

§1307. Information to injured employee

Upon receipt of notice of injury from the employer or other indication of an injury reportable under R.S. 23:1306, the office shall mail immediately to the injured employee and employer a brochure which sets forth in clear understandable language a summary statement of the rights, benefits, and obligations of employers and employees under this Chapter, together with an explanation of the operations of the office, and shall invite the employer and employee to seek the advice of the office with reference to any question or dispute which the employee has concerning the injury. Such brochure shall specifically state the procedure for requesting an independent medical examination in the event a dispute arises as to the condition of the employee or the employee's capacity to work and the procedure for appealing the denial of medical treatment to the medical director as provided in R.S. 23:1203.1. If such brochure has previously been mailed to an employer within the calendar year, the office shall not mail such employer an additional brochure unless the employer specifically requests such.

Added by Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1995, No. 246, §1, eff. June 14, 1995; Acts 1997, No. 452, §1, eff. June 22, 1997; Acts 2012, No. 235, §1.



RS 23:1310 - Initial filing of claim with office of workers' compensation administration

SUBPART B. CLAIM RESOLUTION

§1310. Initial filing of claim with office of workers' compensation administration

A. If, at any time after notification to the office of the occurrence of death or injury resulting in excess of seven days lost time, a bona fide dispute occurs, the employee or his dependent or the employer or insurer may file a claim with the state office, or the district office where the hearing will be held, on a form to be provided by the director.

B. In addition to any other information required by the director, the claim shall set forth the time, place, nature, and cause of the injury, the benefit in dispute, and the employee's actual earnings, if any, at the time of the filing of the claim with the office.

Added by Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983. Amended by Acts 1992, No. 1105, §1.



RS 23:1310.1 - Workers' compensation judges; creation; tenure; qualification; presiding officer; rules and regulations; hearings; director

§1310.1. Workers' compensation judges; creation; tenure; qualification; presiding officer; rules and regulations; hearings; director

A. There is hereby created workers' compensation judge positions comprised of at least ten judges within the office of workers' compensation administration.

B. A workers' compensation judge, or ad hoc officer presiding over a workers' compensation adjudicatory hearing, shall have been licensed and actively engaged in the practice of the law in the state for not less than five years, and following employment as a workers' compensation judge shall not practice workers' compensation law while so employed. Any temporary ad hoc officers appointed or designated by the commission to preside over a workers' compensation adjudicatory hearing shall meet the same eligibility requirements and shall comply with the same provisions of civil service for appointment, retention, or reappointment as are required for workers' compensation judges authorized under this Section.

C. The director shall have the authority to adopt reasonable rules and regulations, including the rules of procedure before the workers' compensation judges, according to the procedures established by the Administrative Procedure Act. All rules and regulations, properly approved and promulgated under the Administrative Procedure Act, shall be consistent with the Workers' Compensation Law and shall be binding in the administration of that law.

D. A workers' compensation judge shall be appointed by the executive director of the office of worker's compensation in accordance with all applicable civil service laws, rules, and regulations for a five-year term. He shall be subject to removal by the director during his term of employment for cause. A workers' compensation judge may be appointed for additional terms of five years but must reapply in the same manner as new applicants.

Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1985, No. 926, §1, eff. Jan. 1, 1986; Acts 1988, No. 938, §1, eff. July 1, 1989; Acts 1989, No. 23, §1, eff. June 15, 1989; Acts 1989, No. 43, §1, eff. Jan. 1, 1990; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1991, No. 849, §1; Acts 1991, No. 892, §1; Acts 1995, No. 348, §1, eff. June 16, 1995; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 1999, No. 78, §1; Acts 2001, No. 1014, §1, eff. June 27, 2001.

{{NOTE: ACTS 1991, NO. 849, §2 PROVIDED THAT R.S. 23:1310.1(D) SHALL NOT BE APPLICABLE TO ANY ADMINISTRATIVE HEARING OFFICER APPOINTED PRIOR TO SEPTEMBER 6, 1991.}}



RS 23:1310.2 - Duties of director

§1310.2. Duties of director

A. The chief administrative officer to assist the workers' compensation judges shall be the director of the office of workers' compensation administration, who shall be subject to the general administrative authority of the executive director.

B. In addition to his other duties set forth in Title 23 of the Louisiana Revised Statutes of 1950, the director shall organize, direct, and develop the administrative work in support of the work of the workers' compensation judges, including the docketing, clerical, technical, and financial work, establish hours of operation, and perform such other duties relating to matters within the purview of the workers' compensation judges as any one of them may request.

C. The director shall employ other employees, within budgetary limitation, necessary to carry out the work and orders of the workers' compensation judges in an efficient and expedient manner.

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 1989, No. 27, §1; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 2008, No. 743, §7.



RS 23:1310.3 - Initiation of claims; voluntary mediation; procedure

§1310.3. Initiation of claims; voluntary mediation; procedure

A. A claim for benefits, the controversion of entitlement to benefits, or other relief under the Workers' Compensation Act shall be initiated by the filing of the appropriate form with the office of workers' compensation administration. Mailing, facsimile transmission, or electronic transmission of the form and payment of the filing fee within five days of any such mailing or transmission constitutes the initiation of a claim under R.S. 23:1209.

B. Upon receipt of the form, the director shall assign the matter to a district. Upon receipt of the form, a district office shall effect service of process on any named defendant in any manner provided by law or by certified mail. All subsequent pleadings requiring service shall also be served in any manner provided by law or by certified mail. A defendant shall file an answer within fifteen days of service of the form or within a delay for answering granted by the workers' compensation judge not to exceed an additional ten days.

C. The filing of the answer shall be deemed timely when the answer is mailed, transmitted by facsimile, or electronic transmission on or before the day on which said delays run. If the answer is received by mail, facsimile, or electronic transmission on or before the first legal day following the expiration of the due date, there shall be a rebuttable presumption that the answer was timely filed. In all cases where the presumption does not apply, the timeliness of the mailing or transmittal shall be shown by an official United States postmark, official receipt of certificate from the United States Postal Service, facsimile transmission confirmation, or electronic receipt confirmation made at the time of transmission which indicates the date thereof.

D.(1) Upon joint request of the parties, or upon order of the presiding workers' compensation judge, all parties shall engage the services of either of the following:

(a) A Louisiana Workforce Commission, office of workers' compensation administration mediator, and such mediation shall be held in the district office in which the selected mediator is assigned.

(b) A private mediator, and such mediation shall be held at a location mutually agreeable to the parties.

(2) The selection of the mediator shall be by mutual agreement of the parties.

(3) Each party shall provide a representative, in person or via telephone, to participate in the mediation conference, who has been provided with authority to enter into negotiations in a good faith effort to resolve the issue in dispute. The attorneys for the parties may participate in the mediation conference via telephone by mutual consent of the parties.

(4) Within five days of the conclusion of the mediation conference, the parties shall certify to the court, via United States mail, electronic transmission, or facsimile transmission, that a mediation conference has occurred and the results thereof.

(5) Nothing shall prohibit the parties from requesting a mediation conference prior to the filing of a disputed claim for compensation; however, neither the request nor participation in the mediation conference shall interrupt the running of prescription.

E. If any party fails to appear at a mediation conference ordered by the judge or requested by the parties after proper notice, the workers' compensation judge upon request of a party may fine the delinquent party an amount not to exceed five hundred dollars, which shall be payable to the Office of Workers' Compensation Administrative Fund. In addition, the workers' compensation judge may assess against the party failing to attend costs and reasonable attorney fees incurred by any other party in connection with the conference. The penalties provided for in this Subsection shall be assessed by the workers' compensation judge only after a contradictory hearing which shall be held prior to the hearing on the merits of the dispute.

F. Except as otherwise provided by R.S. 23:1101(B), 1361, and 1378(E), the workers' compensation judge shall be vested with original, exclusive jurisdiction over all claims or disputes arising out of this Chapter, including but not limited to workers' compensation insurance coverage disputes, group self-insurance indemnity contract disputes, employer demands for recovery for overpayment of benefits, the determination and recognition of employer credits as provided for in this Chapter, and cross-claims between employers or workers' compensation insurers or self-insurance group funds for indemnification or contribution, concursus proceedings pursuant to Louisiana Code of Civil Procedure Articles 4651 et seq. concerning entitlement to workers' compensation benefits, payment for medical treatment, or attorney fees arising out of an injury subject to this Chapter.

G.(1) Any party challenging the constitutionality of any provision of this Chapter shall specially plead such an allegation in the original petition, an exception, written motion, or answer, which shall state with particularity the grounds for such an allegation.

(2) Within thirty days of the filing of any pleading raising the issue of unconstitutionality, the party making such an allegation must file a petition in a state district court of proper jurisdiction for purposes of adjudicating the claim of unconstitutionality. Such filing shall be given priority in hearing such claim not more than ten days from being presented to the district court.

(3) Failure to follow the procedures set forth in this Section shall bar any claim as to the unconstitutionality of any provision of this Chapter on appeal.

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 1989, No. 26, §1; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1991, No. 892, §1; Acts 1992, No. 760, §1; Acts 1995, No. 348, §1, eff. June 16, 1995; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 1997, No. 94, §1, eff. June 11, 1997; Acts 2001, No. 1084, §1; Acts 2004, No. 341, §1, eff. June 18, 2004; Acts 2005, No. 257, §1; Acts 2006, No. 48, §1, eff. May 16, 2006; Acts 2010, No. 53, §1.



RS 23:1310.4 - Place hearings to be held

§1310.4. Place hearings to be held

A.(1) At the time a claim is initiated with the director, the claimant shall elect the situs of necessary hearings by the workers' compensation judge.

(2) If the claimant is a domiciliary of the state of Louisiana, he shall be required to elect either the judicial district of the parish of his domicile at the time he sustained his injury, the judicial district of the parish where the injury occurred, or the judicial district of the parish of the principal place of business of the employer.

(3) In the event that the claimant is not a domiciliary of the state of Louisiana, the necessary hearings shall be held in the judicial district of the parish of the principal place of business of the employer, provided, that if the injury occurred within the state, the hearings shall be held in the judicial district of the parish where the injury occurred.

(4) In the event the claimant is not a domiciliary of the state of Louisiana and the accident resulting in injury occurred outside the territorial limits of the state, the hearings shall be held in the judicial district of the parish in this state wherein the contract of employment was made or in which the employment was principally localized.

B. After the election has been made as provided above, all future hearings affecting the claimant's case shall be held in the workers' compensation district so designated unless the workers' compensation judge, upon agreement by the claimant and the employer, shall transfer such cause for hearing to any other workers' compensation district agreed upon. In addition, hearings may be held in any workers' compensation district if the workers' compensation judge determines that good cause has been shown.

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1991, No. 892, §1; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 2004, No. 341, §1, eff. June 18, 2004.



RS 23:1310.5 - Hearing and appellate procedures; reported opinions

§1310.5. Hearing and appellate procedures; reported opinions

A.(1) Insofar as may be possible, all the evidence pertaining to each case, except as to noncontested matters, shall be heard by the workers' compensation judge initially assigned to the case. Upon the completion of such hearing or hearings, the workers' compensation judge shall make such order, decision, or award as is proper, just, and equitable in the matter.

(2) Either party feeling aggrieved by such order, decision, or award shall, after receipt by certified mail of the order, decision, or award, have the right to take an appeal to the circuit court of appeal for the judicial district elected by the claimant upon the filing of the petition. The motion and order for appeal shall be filed with the district office assigned to handle the claim, which shall be responsible for preparation of the record for the appellate court.

B. The decision of the workers' compensation judge shall be final unless an appeal is made to the appropriate circuit court of appeal. An appeal which suspends the effect or execution of an appealable judgment or order must be filed within thirty days. An appeal which does not suspend the effect or execution of an appealable judgment or order must be filed within sixty days. The delay for filing an appeal commences to run on the day after the judgment was signed or on the day after the district office has mailed the notice of judgment as required by Louisiana Code of Civil Procedure Article 1913, whichever is later. Motions for new trial shall be entertained in disputes filed under this Chapter. The delay for filing an appeal when a motion for new trial has been filed shall be governed by the Louisiana Code of Civil Procedure.

C. When there has been an award of benefits by the workers' compensation judge, no appeal by an employer shall be entertained by the appellate court unless the employer secures a bond with one or more sureties to be approved by the workers' compensation judge, guaranteeing that the employer will pay the amount of the award rendered therein together with interest thereon as otherwise provided by law, and all costs of the proceeding. The time limits for perfecting the bond shall be as provided in the Code of Civil Procedure, but shall not commence to run against the appellant until the appellant is notified by the workers' compensation judge as to the amount of the bond fixed in accordance with law.

D. When the only controverted issue in a death claim is the determination of proper beneficiaries entitled to receive death benefits, and the competing beneficiaries appeal the decision of the workers' compensation judge, the employer or insurance carrier may pay the proceeds, as they accrue, to the director. The director shall hold the proceeds in trust in an interest-bearing account during the appellate period and shall distribute the proceeds and interest to the beneficiaries designated in final award or judgment. The employer or insurance carrier shall not be taxed interest or cost on the order of the death claim if payments have been made to the director as they accrue.

E.(1) An order for physical therapy or a work hardening program shall not be suspended during the pendency of any appeal.

(2) Regardless of whether the judgment rendered by the workers' compensation judge is in favor of the employer or the employee, when the workers' compensation judge has made a specific finding that further delay for surgery would, more likely than not, result in death, permanent disability, or irreparable injury to the claimant, any appeal of the judgment shall be entitled to preference and priority and handled on an expedited basis. In such cases, the record shall be prepared and filed within fifteen days of the granting of the order of appeal. The court of appeal shall hear the case within thirty days after the filing of the appellee's brief.

F. All workers' compensation decisions of the circuit courts of appeal shall be published opinions. The published opinions in any reporter shall identify the office of workers' compensation district from which the appeal was taken and the identity of the workers' compensation judge who rendered the judgment or award that is the subject of appeal.

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 1989, No. 26, §1; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1989, No. 454, §9, eff. Jan. 1, 1990; Acts 1995, No. 246, §1, eff. June 14, 1995; Acts 1995, No. 348, §1, eff. June 16, 1995; Acts 1995, No. 396, §1; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 2001, No. 361, §1; Acts 2001, No. 593, §1; Acts 2003, No. 485, §1; Acts 2003, No. 709, §1.



RS 23:1310.6 - Director; powers and duties

§1310.6. Director; powers and duties

The director shall preside at all meetings of the workers' compensation judges and shall make all procedural rulings for the workers' compensation judges collectively, except those to be made in the course of hearings before a single workers' compensation judge, oversee the administrative affairs of the workers' compensation judges, and bear such other responsibilities and duties as may be necessary to operate the workers' compensation judge system in an efficient manner. The director, in his discretion, may appoint a chief workers' compensation judge to perform any or all of these duties. The position of chief workers' compensation judge shall be in addition to the number of workers' compensation judges provided for in R.S. 23:1310.1. The director may also appoint ad hoc judges, as necessary, in addition to the positions provided for in R.S. 23:1310.1.

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1991, No. 892, §1; Acts 1992, No. 861, §1, eff. July 8, 1992; Acts 1997, No. 88, §1, eff. June 11, 1997.



RS 23:1310.7 - Orders; subpoenas; judgments; enforcement; contempt

§1310.7. Orders; subpoenas; judgments; enforcement; contempt

A. A workers' compensation judge shall have the power to enforce any order or judgment he shall deem proper which is issued pursuant to the powers and jurisdiction provided for in this Chapter and the Constitution of Louisiana. This power shall not include the authority to order a person confined.

B.(1) Direct contempt in a workers' compensation proceeding shall be as defined in Louisiana Code of Civil Procedure Article 222, except that it shall be committed before or in response to a subpoena or summons of a workers' compensation judge instead of the court. In a case of direct contempt, the workers' compensation judge may assess a civil fine of up to five hundred dollars for each such contempt violation which shall be payable to the Kids Chance Scholarship Fund, Louisiana Bar Foundation.

(2) Constructive contempt in a workers' compensation proceeding shall be as defined in Louisiana Code of Civil Procedure Article 224, except that it shall be concerning the workers' compensation judge and hearing procedures instead of the court. In a case of constructive contempt, the workers' compensation judge may assess a civil fine of up to five hundred dollars for each such contempt violation which shall be payable to the Kids Chance Scholarship Fund, Louisiana Bar Foundation.

(3) In any case where the workers' compensation judge has found a party in direct or constructive contempt, or has imposed sanctions on a party for conduct in connection with the litigation of a claim, the workers' compensation judge shall issue written reasons in connection with said ruling and shall report such findings to the director on a form promulgated by the director, within thirty days of the ruling.

C. Workers' compensation judges shall have the authority to issue subpoenas and subpoenas duces tecum as provided in Louisiana Code of Civil Procedure Articles 1351 through 1354. Subpoenas issued pursuant to this Section may be served by certified mail, return receipt requested.

D. Nothing in this Section shall be construed to limit the power of the workers' compensation judge to encourage compliance with and enforcement of his orders by means other than referral to the district courts for contempt proceedings.

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1992, No. 762, §1; Acts 1993, No. 884, §1; Acts 1995, No. 348, §1, eff. June 16, 1995; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 2005, No. 257, §1.



RS 23:1310.8 - Jurisdiction continuing; determining as to final settlement

§1310.8. Jurisdiction continuing; determining as to final settlement

A.(1) The power and jurisdiction of the workers' compensation judge over each case shall be continuing and he may, upon application by a party and after a contradictory hearing, make such modifications or changes with respect to former findings or orders relating thereto if, in his opinion, it may be justified, including the right to require physical examinations as provided for in R.S. 23:1123; however, upon petition filed by the employer or insurance carrier and the injured employee or other person entitled to compensation under the Workers' Compensation Act, a workers' compensation judge shall have jurisdiction to consider the proposition of whether or not a final settlement may be had between the parties presenting such petition, subject to the provisions of law relating to settlements in workers' compensation cases.

(2) The workers' compensation judge may have a full hearing on the petition, and take testimony of physicians and others relating to the permanency or probable permanency of the injury, and take such other testimony relevant to the subject matter of such petition as the workers' compensation judge may require. The workers' compensation judge may consider such petition and dismiss the same without a hearing if in his judgment the same shall not be set for a hearing.

(3) The expenses of such hearing or investigation, including necessary medical examinations, shall be paid by the employer or insurance carrier, and such expenses may be included in the final award. If the workers' compensation judge decides it is in the best interest of both parties to said petition that a final award be made, a decision shall be rendered accordingly and the workers' compensation judge may make an award that shall be final as to the rights of all parties to said petition and thereafter the workers' compensation judge shall have no jurisdiction over any claim for the injury or any results arising from same. If the workers' compensation judge should decide the case should not be finally settled at the time of the hearing, the petition shall be dismissed without prejudice to either party, and the workers' compensation judge shall have the same jurisdiction over the matter as if said petition had not been filed.

B. Upon the motion of any party in interest, on the ground of a change in conditions, the workers' compensation judge may, after a contradictory hearing, review any award, and, on such review, may make an award ending, diminishing, or increasing the compensation previously awarded, subject to the maximum or minimum provided in the Workers' Compensation Act, and shall state his conclusions of fact and rulings of law, and the director shall immediately send to the parties a copy of the award.

C. This Section shall not apply to the calculation of the monthly benefit amount pursuant to R.S. 23:1221(3).

D. A petition to modify a judgment awarding benefits shall be subject to the prescriptive limitations established in R.S. 23:1209.

E. A judgment denying benefits is res judicata after the claimant has exhausted his rights of appeal.

F. An award of temporary total disability benefits may be modified by the filing of a motion for modification with the same court that awarded the benefits and under the same caption and docket number without the necessity of filing a new dispute and appearing at a mediation conference. The court shall expedite the hearing on the modification proceedings in accordance with the procedure established in R.S. 23:1124(B).

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1989, No. 454, §9, eff. Jan. 1, 1990; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 1999, No. 323, §1; Acts 2001, No. 1189, §1, eff. June 29, 2001; Acts 2013, No. 337, §1.



RS 23:1310.9 - Costs

§1310.9. Costs

If the workers' compensation judge before which any proceedings for compensation or concerning an award of compensation have been brought, under the Workers' Compensation Act, determines that such proceedings have not been brought on a reasonable ground, or that denial of benefits has not been based on a reasonable ground, the workers' compensation judge shall assess the total cost of the proceedings to the party who has brought them or the party who has unreasonably denied payment of benefits.

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1997, No. 88, §1, eff. June 11, 1997.



RS 23:1310.10 - Report to governor, supreme court, and legislature

§1310.10. Report to governor, supreme court, and legislature

Annually, on or before the first day of April, commencing in 1990, the director shall prepare and submit a report for the prior calendar year to the governor, the chief justice of the supreme court, the president of the Senate, the speaker of the House of Representatives, and each member of the legislature, which shall include a statement of the number of awards made and the causes of the accidents leading to the injuries for which the awards were made, total workload data of the workers' compensation judges, a detailed report of the work load of each workers' compensation judge, a detailed statement of the expenses of the offices of the director of worker's compensation and the workers' compensation judges, together with any other matter which the director deems proper to report, including any recommendations he may desire to make.

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1997, No. 88, §1, eff. June 11, 1997.



RS 23:1310.11 - Deposit of fees in Workers' Compensation Administration Fund

§1310.11. Deposit of fees in Workers' Compensation Administration Fund

A. The director shall provide by rule for a fee not to exceed fifty dollars to be collected in each dispute, which such fee shall be taxed as costs to be paid by the party against whom any award becomes final. Such fee shall be collected by the director at the time of filing, unless a request is contemporaneously submitted by an indigent party seeking waiver of costs and such request is granted by the office of workers' compensation administration. The fee shall not be reassessed against any applicant who has made such payment prior to July 18, 1990.

B. When a request for waiver of costs is denied by the office of workers' compensation administration, the party shall submit the filing fee to the office of workers' compensation administration within five days of the date of denial. If the party fails to comply with this requirement, the original filing of the pleading shall be deemed to have no force or effect.

C. All fees collected under the provisions of this Section shall be deposited to the credit of the Workers' Compensation Administration Fund.

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1990, No. 485, §§1 and 2, eff. July 18, 1990; Acts 1995, No. 246, §1, eff. June 14, 1995; Acts 2008, No. 704, §1, eff. July 2, 2008.



RS 23:1310.12 - Repealed by Acts 2012, No. 834, §1, eff. July 1, 2012.

§1310.12. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 23:1310.13 - Expenses of director; penalties imposed by Act; payment into special state treasury fund

§1310.13. Expenses of director; penalties imposed by Act; payment into special state treasury fund

All penalties imposed by the Worker's Compensation Act, except those specifically payable to claimants, or as otherwise specifically provided by law, shall be deposited into the Office of Worker's Compensation Administrative Fund and used in those amounts appropriated by the legislature as provided for in R.S. 23:1291.1(E).

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1992, No. 490, §1.



RS 23:1310.14 - Securing information

§1310.14. Securing information

Every employer shall furnish the director, upon request, any information required by him to carry out the provisions of the Worker's Compensation Act.

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990.



RS 23:1310.15 - Employer's records and books; subject to inspection; self-incriminating evidence

§1310.15. Employer's records and books; subject to inspection; self-incriminating evidence

All books, records, and payrolls of the employers showing or reflecting in any way upon the amount of wage expenditures of such employers shall always be open for inspection by the director or any other authorized auditor, accountant, or inspector for the purpose of ascertaining the correctness of the wage expenditure and number of men employed and such other information as may be necessary for the purposes and uses of the director in the administration of the Workers' Compensation Act. No person shall be excused from testifying or from producing any book, record, or payroll in any investigation or inquiry, by or upon any hearing before the workers' compensation judge, when ordered to do so by the workers' compensation judge, upon the ground that the testimony, payroll, or other competent evidence required of him may tend to incriminate him or subject him to penalty or forfeiture; but no person shall be prosecuted, punished, or subjected to any penalty or forfeiture for or on account of any act, transaction, matter, or thing concerning which he shall have under oath, by order of the workers' compensation judge, testified to or produced documentary evidence of, provided however, that no person so testifying shall be exempt from prosecution or punishment for any perjury committed by him in his testimony.

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1997, No. 88, §1, eff. June 11, 1997.



RS 23:1311 - Contents of petition

§1311. Contents of petition

The petition required under Section 1310.3 shall set forth:

(1) The names and addresses of the parties.

(2) A statement of the time, place, nature, and cause of the injury, or such fairly equivalent information as will put the employer on notice with respect to the identity of the parties.

(3) The specific compensation benefit which is due but has not been paid or is not being provided.

Acts 1980, No. 640, §1; Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1988, No. 938, §1, eff. July 1, 1989; Acts 1989, No. 23, §1, eff. June 15, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990.



RS 23:1312 - Suits against the state; filing; procedure

§1312. Suits against the state; filing; procedure

A. In the case of a suit against the state, service of the petition and of the citation shall be made both on the governor and on the attorney general. Payment of the judgment rendered against the state shall be submitted in due course for consideration by the legislature in making appropriations or submitted for payment in accordance with the provisions of R.S. 13:5115 through 5119.

B. In the case of suits against any public board, commission, or agency, the director shall serve the president or chairman thereof, or any other officer thereof authorized by law to accept service, by certified mail as required by Section 1310.3, and payment of any judgment, rendered against such public board, commission, or agency shall be made in due course by such public board, commission, or agency, if duly authorized by law, or in the absence of such authorization, such judgment shall be submitted in due course for consideration by the legislature in making appropriations or submitted for payment in accordance with the provisions of R.S. 13:5115 through 5119. In any and all such suits the defenses thereto, and the procedure otherwise, shall be the same as those provided in this Chapter.

Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1985, No. 926, §1, eff. Jan. 1, 1986; Acts 1988, No. 938, §1, eff. July 1, 1989; Acts 1989, No. 23, §1, eff. June 15, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990.



RS 23:1313 - Repealed by Acts 1988, No. 938, 3, eff. Jan. 1, 1990.

§1313. Repealed by Acts 1988, No. 938, §3, eff. Jan. 1, 1990.



RS 23:1314 - Necessary allegations; dismissal of premature petition; dispute of benefits

§1314. Necessary allegations; dismissal of premature petition; dispute of benefits

A. The presentation and filing of the petition under R.S. 23:1310.3 shall be premature unless it is alleged in the petition that:

(1) The employee or dependent is not being or has not been paid, and the employer has refused to pay, the maximum percentage of wages to which the petitioner is entitled under this Chapter; or

(2) The employee has not been furnished the proper medical attention, or the employer or insurer has not paid for medical attention furnished; or

(3) The employee has not been furnished copies of the reports of examination made by the employer's medical practitioners after written request therefor has been made under this Chapter; or

(4) The employer or insurer has not paid penalties or attorney's fees to which the employee or his dependent is entitled.

B. The petition shall be dismissed when the allegations in Subsection (A) of this Section are denied by the employer and are shown at a time fixed by the workers' compensation judge to be without reasonable cause or foundation in fact.

C. The workers' compensation judge shall determine whether the petition is premature and must be dismissed before proceeding with the hearing of the other issues involved with the claim.

D. Disputes over medical treatment pursuant to the medical treatment schedule shall be premature unless a decision of the medical director has been obtained in accordance with R.S. 23:1203.1(J).

E.(1) Notwithstanding any other provision of this Section, the employer or payor shall be permitted to file a disputed claim against an employee, his dependent, or beneficiary only when the employer or payor alleges the employee, his dependent, or beneficiary has committed fraud as provided in R.S. 23:1208 which caused the employer or payor to pay a benefit which was not due to the employee, his dependent, or beneficiary; or when the employer or payor is an aggrieved party appealing a decision of the medical director pursuant to R.S. 23:1203.1(K).

(2) Notwithstanding any other provision of this Section, the employer or payor shall be permitted to file a disputed claim against a person or entity other than an injured employee, his dependent, or beneficiary concerning any other dispute arising under this Chapter.

Acts 1950, No. 539, §1; Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1987, No. 291, §1; Acts 1988, No. 938, §1, eff. July 1, 1989; Acts 1989, No. 23, §1, eff. June 15, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 2012, No. 860, §1; Acts 2013, No. 337, §1.



RS 23:1315 - Repealed by Acts 1988, No. 938, 3, eff. Jan. 1, 1990.

§1315. Repealed by Acts 1988, No. 938, §3, eff. Jan. 1, 1990.



RS 23:1316 - Answer, failure to file; judgment by default

§1316. Answer, failure to file; judgment by default

If a defendant in the principal or incidental demand fails to answer within the time prescribed by law or the time extended by the workers' compensation judge, and upon proof of proper service having been made, judgment by default may be entered against him. The judgment shall be obtained by written motion.

Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1988, No. 938, §1, eff. July 1, 1989; Acts 1989, No. 23, §1, eff. June 15, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1991, No. 731, §1; Acts 1997, No. 88, §1, eff. June 11, 1997.



RS 23:1316.1 - Confirmation of judgment by default

§1316.1. Confirmation of judgment by default

A. A judgment by default on behalf of any party at interest must be confirmed by proof of the demand sufficient to establish a prima facie case. If no answer is filed timely, this confirmation may be made after two days, exclusive of holidays, from the entry of the judgment of default.

B. A prima facie case shall include but not be limited to proof of the following:

(1) The employee's average weekly wage.

(2) The existence of an employer-employee relationship at the time of the work-related accident.

(3) The occurrence of an accident arising out of and in the course of the employment, or the existence of an occupational disease.

(4) Entitlement to benefits under the provisions of this Chapter.

C. Medical evidence shall include oral testimony or certified medical records from all treating and all examining health care providers. All other evidence may be presented by sworn affidavit.

Acts 1991, No. 731, §1; Acts 1992, No. 761, §1; Acts 2004, No. 341, §1, eff. June 18, 2004.



RS 23:1317 - Hearing on the merits; rules of procedure; effect of judgment; costs; fees of medical witnesses

§1317. Hearing on the merits; rules of procedure; effect of judgment; costs; fees of medical witnesses

A. If an answer has been filed within the delays allowed by law or granted by the workers' compensation judge, or if no judgment has been entered as provided in R.S. 23:1316 at the time for hearing or any adjournment thereof, the workers' compensation judge shall hear the evidence that may be presented by each party. Each party shall have the right to be present at any hearing or to appear through an attorney. The workers' compensation judge shall not be bound by technical rules of evidence or procedure other than as herein provided, but all findings of fact must be based upon competent evidence and all compensation payments provided for in this Chapter shall mean and be defined to be for only such injuries as are proven by competent evidence, or for which there are or have been objective conditions or symptoms proven, not within the physical or mental control of the injured employee himself. The workers' compensation judge shall decide the merits of the controversy as equitably, summarily, and simply as may be.

B. Costs may be awarded by the workers' compensation judge, in his discretion, and when so awarded the same may be allowed, taxed, and collected as in other civil proceedings. The fees of expert witnesses shall be reasonable and fixed in the original judgment. The judgment rendered shall have the same force and effect and may be satisfied as a judgment of a district court.

Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1988, No. 938, §1, eff. July 1, 1989; Acts 1989, No. 23, §1, eff. June 15, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 2004, No. 341, §1, eff. June 18, 2004.



RS 23:1317.1 - Independent medical examinations

§1317.1. Independent medical examinations

A. Any party wishing to request an independent medical examination of the claimant pursuant to R.S. 23:1123 and 1124.1 shall be required to make its request at or prior to the pretrial conference. Requests for independent medical examinations made after that time shall be denied except for good cause or if it is found to be in the best interest of justice to order such examination.

B. An examiner performing independent exams pursuant to R.S. 23:1123 shall be required to prepare and send to the office a certified report of the examination within thirty days after its occurrence.

C. The report of the examination shall contain the following, when applicable:

(1) A statement of the medical and legal issues the examiner was asked to address.

(2) A detailed summary of the basis of the examiner's opinion, including but not limited to a listing of reports or documents reviewed in formulating that opinion.

(3) The medical treatment and physical rehabilitative procedures which have already been rendered and the treatment, if any, which the examiner recommends for the future, together with reasons for the recommendation.

(4) Any other conclusions required by the scope of the independent medical examination, together with reasons for the conclusion reached.

(5) A curriculum vitae of the examiner.

(6) A written certification personally signed by the examiner that the report is true. The substance of the certification shall be: "I certify that I have caused this report to be prepared, I have examined it, and to the best of my knowledge and belief, all statements contained herein are true, accurate, and complete."

D. If a physical examination of the claimant was conducted, the certified report shall contain all of the following additional information:

(1) A complete history of the claimant, including all previous relevant or contributory injuries with a detailed description of the present injury.

(2) The complaints of the claimant.

(3) A complete listing of tests and diagnostic procedures conducted during the course of the examination.

(4) The examiner's findings on examination, including but not limited to a description of the examination and any diagnostic tests and X-rays.

E. When the independent medical examiner's report is presented within thirty days as provided in this Section:

(1) The examiner shall be protected from subpoena except for a single trial deposition. However, upon a proper motion for cause, the workers' compensation judge may order further discovery of the independent medical examiner as deemed appropriate.

(2) Except to schedule the deposition or further discovery as described above, the office of the independent medical examiner shall not be contacted regarding the claimant by any party, attorney, or agent.

F. Objections to the independent medical examination shall be made on form LDOL-WC-1008, and shall be set for hearing before a workers' compensation judge within thirty days of receipt. No mediation shall be scheduled on disputes arising under this Section.

Acts 1995, No. 328, §1, eff. June 16, 1995; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 2012, No. 235, §1.



RS 23:1318 - Director and office employees not subject to subpoena

§1318. Director and office employees not subject to subpoena

For claims arising under this Chapter, the director or any other office employee shall not be subject to subpoena for the purpose of testifying in any legal proceeding. This prohibition shall extend to depositions and interrogatories, both written and oral.

Amended by Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1995, No. 246, §1, eff. June 14, 1995.



RS 23:1319 - Evidence; depositions in advance of hearing

§1319. Evidence; depositions in advance of hearing

When any of the parties deems it necessary to take the testimony of any witness who might not be available in the event a dispute ever arose under this Chapter in connection with any claim arising as a result of any accident or accidental injury covered by this Chapter, either party may take the deposition of such witness under oral examination in accordance with law. Such depositions shall be filed with the director and may be used in evidence in any future proceeding, just as though a suit had been filed before the depositions were taken.

Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1985, No. 926, §1, eff. Jan. 1, 1986; Acts 1988, No. 938, §1, eff. July 1, 1989; Acts 1989, No. 23, §1, eff. June 15, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990.



RS 23:1320 - Repealed by Acts 1988, No. 938, 3, eff. Jan. 1, 1990.

§1320. Repealed by Acts 1988, No. 938, §3, eff. Jan. 1, 1990.



RS 23:1321 - Repealed by Acts 1988, No. 938, 3, eff. Jan. 1, 1990.

§1321. Repealed by Acts 1988, No. 938, §3, eff. Jan. 1, 1990.



RS 23:1331 - Repealed by Acts 1988, No. 938, 3, eff. Jan. 1, 1990.

SUBPART C. JUDGMENTS

§1331. Repealed by Acts 1988, No. 938, §3, eff. Jan. 1, 1990.



RS 23:1332 - Awards in favor of minors or interdicts; tutor's bond and report

§1332. Awards in favor of minors or interdicts; tutor's bond and report

Where an award has been rendered in favor of a minor or interdict, the tutor or curator shall be required by the office to furnish a bond in favor of the office for the faithful performance of his duties, and shall be required by the office to furnish it annually with a report or accounting of the funds the said tutor or curator may be administering for the said minor or interdict. This report or accounting of the tutor or curator is not to be in the nature of the report of the tutor or curator required to be filed under other laws, but it is to be a simple verified statement of the receipts of the tutor or curator with a detailed accounting of the expenditures.

Acts 1988, No. 938, §1, eff. July 1, 1989; Acts 1989, No. 23, §1, eff. June 15, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990.



RS 23:1333 - Employer's insolvency or failure to pay after award; acceleration of payments

§1333. Employer's insolvency or failure to pay after award; acceleration of payments

A. If the employer against whom an award awarding compensation has been rendered becomes insolvent or fails to pay six successive installments as they become due, the installments not yet payable under the award shall immediately become due and exigible and the award shall become executory for the whole amount; but if the employee or his dependent is adequately protected by insurance and receives payments thereunder this right shall not accrue.

B. When the award of temporary total disability benefits is accelerated pursuant to this Section, the acceleration shall be limited to an additional six months of benefits.

Acts 1988, No. 938, §1, eff. July 1, 1989; Acts 1989, No. 23, §1, eff. June 15, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1999, No. 702, §1.



RS 23:1351 - Repealed by Acts 1988, No. 938, 3, eff. Jan. 1, 1990.

SUBPART D. APPEALS

§1351. Repealed by Acts 1988, No. 938, §3, eff. Jan. 1, 1990.



RS 23:1361 - Unlawful discrimination prohibited

SUBPART E. UNLAWFUL DISCRIMINATION PROHIBITED

§1361. Unlawful discrimination prohibited

A. No person, firm or corporation shall refuse to employ any applicant for employment because of such applicant having asserted a claim for workers' compensation benefits under the provisions of this Chapter or under the law of any state or of the United States. Nothing in this Section shall require a person to employ an applicant who does not meet the qualifications of the position sought.

B. No person shall discharge an employee from employment because of said employee having asserted a claim for benefits under the provisions of this Chapter or under the law of any state or of the United States. Nothing in this Chapter shall prohibit an employer from discharging an employee who because of injury can no longer perform the duties of his employment.

C. Any person who has been denied employment or discharged from employment in violation of the provisions of this Section shall be entitled to recover from the employer or prospective employer who has violated the provisions of this Section a civil penalty which shall be the equivalent of the amount the employee would have earned but for the discrimination based upon the starting salary of the position sought or the earnings of the employee at the time of the discharge, as the case may be, but not more than one year's earnings, together with reasonable attorney's fees and court costs.

D. The rights and remedies granted by this Section shall not limit or in any way affect any rights and remedies that may be available under the provisions of any other state or federal law.

E. Any party found by a workers' compensation judge or a court of competent jurisdiction to have brought a frivolous claim under this Section shall be held responsible for reasonable damages incurred as a result of this claim, including reasonable attorney's fees and court costs.

Added by Acts 1980, No. 704, §1. Acts 1983, 1st Ex. Sess., No. 1, §6; Acts 1993, No. 638, §1, eff. June 15, 1993; Acts 1997, No. 88, §1, eff. June 11, 1997.



RS 23:1371 - Purpose and intent

PART V. LOUISIANA WORKERS' COMPENSATION

SECOND INJURY FUND

§1371. Purpose and intent

A. It is the purpose of this Part to:

(1) Encourage the employment, re-employment, or retention of employees who have a permanent, partial disability.

(2) Protect employers, group self-insurance funds, and property and casualty insurers from excess liability for workers' compensation for disability when a subsequent injury to such an employee merges with his preexisting permanent physical disability to cause a greater disability than would have resulted from the subsequent injury alone.

B. Except as provided in R.S. 23:1378(A)(6), this Part shall not be construed to create, provide, diminish, or affect in any way the workers' compensation benefits due to an injured employee. The payment of compensation to an injured employee under this Chapter shall be determined without regard to this Part, and the provisions of this Part shall be considered only in determining whether an employer or his insurer is entitled to reimbursement from the Workers' Compensation Second Injury Fund herein created.

C. As used in this part, the merger of an injury with a preexisting permanent partial disability is limited to the following:

(1) The subsequent injury would not have occurred but for the preexisting permanent partial disability; or

(2) The disability resulting from the subsequent injury in conjunction with the preexisting permanent partial disability is materially and substantially greater than that which would have resulted had the preexisting permanent partial disability not been present, and the employer has been required to pay and has paid additional medical or indemnity benefits for that greater disability.

D. The records of the second injury board shall be confidential as provided in R.S. 23:1293(A).

Added by Acts 1974, No. 165, §1. Amended by Acts 1977, No. 267, §1, eff. Oct. 1, 1977; Acts 1983, 1st Ex. Sess., No. 1, §6; Acts 1995, No. 188, §1, eff. June 12, 1995; Acts 1995, No. 245, §1, eff. June 14, 1995; Acts 2006, No. 453, §1, eff. June 15, 2006; Acts 2010, No. 799, §1, eff. June 30, 2010.



RS 23:1371.1 - Definitions

§1371.1. Definitions

As used in this Part, unless the context clearly indicates otherwise, the following terms shall have the meanings ascribed to them in this Section:

(1) "Employer" means any entity who is required to pay and has paid into the fund.

(2) "Hire and fire authority" shall mean the authority of the representative of the employer who plays an integral part in fulfilling the business of the employer with the responsibility to have closely controlled the injured employee regarding his physical conduct and time, as well as providing significant input into the hiring, retention, and firing decisions regarding that employee.

(3) "Permanent partial disability" shall mean any permanent condition, whether congenital or due to injury or disease, of such seriousness as to constitute a hindrance or obstacle to obtaining employment, to retention by an employer, or to obtaining re-employment, if the employee becomes unemployed.

(4) "PPD Employee Registry" shall mean the registry maintained by the Louisiana Workforce Commission of available employees. The listing of an employee on the registry shall serve as proof of knowledge of the employee's preexisting permanent partial disability for the purpose of a Second Injury Board claim.

(5) "Psychiatrist" shall mean an individual licensed to practice medicine by the Louisiana State Board of Medical Examiners or, in the event that the individual is practicing medicine in a jurisdiction other than Louisiana, licensed by the appropriate member board of the Federation of State Medical Boards to practice psychiatry, who has completed a residency in psychiatry, been in clinical practice for at least three years and has training in the evaluation, diagnosis, and treatment of intellectual disabilities.

(6) "Psychologist" shall mean an individual licensed to practice psychology by the Louisiana State Board of Examiners of Psychologists or licensed to practice medical psychology by the Louisiana State Board of Medical Examiners, or, in the event an individual is practicing psychology in a jurisdiction other than Louisiana, licensed by the appropriate member board of the Association of State and Provincial Psychology Boards to practice psychology, who has registered specialty in a relevant clinical area of practice, who has been in clinical practice for at least three years and has training and experience in the evaluation, diagnosis, and treatment of intellectual disabilities.

(7) "Representative" shall include, but not be limited to, third party administrators, attorneys, or adjusting firms of the party filing the claim on behalf of the employer, insurer or group self-insurance fund.

Acts 2006, No. 453, §1, eff. June 15, 2006; Acts 2009, No. 251, §6, eff. Jan. 1, 2010; Acts 2010, No. 799, §1, eff. June 30, 2010; Acts 2014, No. 811, §12, eff. June 23, 2014.



RS 23:1371.2 - Repealed by Acts 2013, No. 314, §1.

§1371.2. Repealed by Acts 2013, No. 314, §1.



RS 23:1372 - Louisiana Workers' Compensation Second Injury Board; creation, domicile, membership

§1372. Louisiana Workers' Compensation Second Injury Board; creation, domicile, membership

The Louisiana Workers' Compensation Second Injury Board, hereinafter referred to as the board, is created. The board, which shall be domiciled in Baton Rouge, Louisiana, shall be composed of five members or their designee, who shall be the secretary of state, the state treasurer, the commissioner of insurance, the secretary of the Department of Children and Family Services, and the director of the office of workers' compensation administration.

Acts 1988, No. 997, §1; Acts 2006, No. 453, §1, eff. June 15, 2006.



RS 23:1373 - Meetings; quorum; officers

§1373. Meetings; quorum; officers

A. The board may meet monthly, but in no event shall it meet less than once each three months and at such other times as it may provide by its rules. Three members shall constitute a quorum for the transaction of business. A majority vote of the members present shall be required for all actions of the board. Any member of the board may be represented at any meeting by an alternate designated by the member in writing prior to the commencement of such meeting.

B. The board shall elect a chairman and vice chairman, who shall serve for a two year term; provided that the election be held within thirty days of July 1, of each odd-numbered year.

Added by Acts 1974, No. 165, §1. Amended by Acts 1977, No. 235, §1, eff. July 5, 1977; Acts 2010, No. 799, §1, eff. June 30, 2010.



RS 23:1374 - Salary; expenses

§1374. Salary; expenses

The members of the board shall receive no salary, but each member shall be reimbursed for necessary travel and other expenses actually incurred while in attendance at meetings of the board or on business for the board.

Added by Acts 1974, No. 165, §1.



RS 23:1375 - Personnel

§1375. Personnel

A. The board shall appoint, fix the compensation and prescribe the duties of an executive director, who shall be in the unclassified service. The executive director shall devote full time to his duties and may not accept or engage in additional employment of any kind.

B. The executive director shall employ and supervise all such personnel, who shall be in the classified service, necessary for the operation of the business of the board.

Added by Acts 1974, No. 165, §1; Acts 2006, No. 453, §1, eff. June 15, 2006.



RS 23:1376 - Rule making power; reports

§1376. Rule making power; reports

A. The board may conduct such investigations, hold such hearings and adopt such rules and regulations as are necessary and proper to carry out its functions.

B. The board may collect information and compile statistics relevant and pertinent to the administration of the second injury fund. In order to accomplish this purpose, it may require employers and insurers to file reports with it containing such information and details as the board prescribes with respect to occupational accidents and workers' compensation claims.

Added by Acts 1974, No. 165, §1. Acts 1983, 1st Ex. Sess., No. 1, §6.



RS 23:1377 - Workers' Compensation Second Injury Fund

§1377. Workers' Compensation Second Injury Fund

A. There is hereby created and established in the state treasury a special fund which shall be designated as the "Workers' Compensation Second Injury Fund", hereinafter referred to as the "fund". The fund shall be maintained as a separate account in the state treasury for the purposes of funding the administrative expenses of the board and reimbursing compensable claims of property and casualty insurers, self-insured employers, and group self-insurance funds as set forth by R.S. 23:1371 et seq. Except as provided in Subsection F of this Section, monies shall be withdrawn therefrom only pursuant to legislative appropriation and shall be subject to budgetary control as provided by law. All remaining and unencumbered balances at the end of any fiscal year shall remain credited to the fund and shall be used solely for the purposes stated in this Section. Any interest income generated by the fund shall accrue to the fund.

B.(1) Every property and casualty insurer, individual self-insurer, and group self-insurance fund that has paid Louisiana workers' compensation benefits under Parts II and III, Chapter 10 of this Title, shall make an annual payment to the fund. The annual reports required by R.S. 23:1291.1(A) shall be used by the board as the base figure for computing the assessments and such assessments shall be a percentage of the amount reported in the annual reports. The board shall determine the amount of the assessment. Monies collected by the assessment shall not exceed one hundred twenty-five percent of the sum of the disbursements made from the fund in the preceding fiscal year, and the known outstanding unpaid amounts which have been submitted for reimbursement on or in connection with an approved claim at the end of the preceding fiscal year.

(2) These funds shall be made payable to the order of the state treasurer and shall be transmitted to the board, which shall in turn transmit all funds so received to the state treasurer. Upon receipt by the state treasurer, the funds shall be credited to the Workers' Compensation Second Injury Fund.

C.(1) The board shall provide by rules and regulations for the collection of the assessment amount. The board shall determine the date the assessment is due and notify, in writing, all property and casualty insurers, self-insured employers, and group self-insurance funds of the assessment at least thirty days before the due date. If such amounts are not paid by the due date established by the board, there may be assessed, for each thirty days that the amount assessed remains unpaid, a civil penalty equal to twenty percent of the amount assessed that remains unpaid, which shall be due and collected at the same time as the unpaid part of the amount assessed. Payments received by the office shall be applied first to penalties assessed and then to the outstanding assessment.

(2) Any property and casualty insurer that has discontinued writing workers' compensation insurance in this state or any self-insured employer that ceases to be authorized by R.S. 23:1168 or any group self-insurance fund that has ceased to be authorized as a group self-insurance fund shall continue to be liable for payment of any assessment and penalties to the fund on account of any benefits paid by the property and casualty insurer, self-insured employer, or group self-insurance fund under Parts II and III of this Chapter.

(3) Any entity that is required by law to make an annual payment or payments into the fund and has not done so shall not be eligible for reimbursement from the fund. In addition, except as provided in R.S. 23:1378(A)(5), any entity that is not required by law to make such payments into the fund shall not be eligible for reimbursement from the fund.

D.(1) Upon warrant issued by the board, the treasurer shall make payments to employers or insurers entitled thereto under the provisions of this Part. If the funds in the Workers' Compensation Second Injury Fund are insufficient to pay such warrants, claims shall rank from the date of submission to the second injury board for reimbursement.

(2) A final decision of the board, as provided in R.S. 23:1378(E), decreeing that an employer or insurer is entitled to an award from the Workers' Compensation Second Injury Fund shall have the same effect as such a warrant.

E. If any property or casualty insurer, self-insured employer, or group self-insurance fund fails to pay the amounts assessed against it under the provisions of this Section within sixty days from the time such notice is served upon it, the commissioner of insurance may suspend or revoke the authorization to transact business as provided by law or the office of workers' compensation may suspend or revoke the authorization to be self-insured.

F. The board may enter into reimbursement agreements, at the recommendation of the director, with property and casualty insurers, self-insured employers, or group self-insurance funds which have made an overpayment to the fund.

G. The Second Injury Board may approve an annual lump-sum amount up to one percent of the board's annual budget to be allocated to Louisiana Rehabilitation Services for use in assisting potential employers and qualified employees with permanent partial disabilities under the Louisiana Rehabilitation Services Vocational Rehabilitation Program. Services may include work evaluation and job readiness services, assessment for and provision of assistive technology, and workstation modification directly related to the employment, reemployment, or retention of such employees. The funds paid by the Second Injury Board, as well as any fund matching and earned interest, shall be used only for these purposes. The Louisiana Rehabilitation Services shall provide the Second Injury Board with a quarterly report to include all funding balances and expenditures as well as case statistical information.

Acts 1974, No. 165, §1; Acts 1983, 1st Ex. Sess., No. 1, §6; Acts 1985, No. 697, §1, eff. Oct. 1, 1985; Acts 1988, No. 997, §1; Acts 1990, No. 63, §1; Acts 1992, No. 862, §1; Acts 1995, No. 188, §1, eff. June 12, 1995; Acts 2005, No. 257, §1; Acts 2006, No. 453, §1, eff. June 15, 2006; Acts 2010, No. 799, §1, eff. June 30, 2010; Acts 2011, No. 291, §1.



RS 23:1378 - Determination of liability of fund

§1378. Determination of liability of fund

A. An employer operating under the provisions of this Chapter who knowingly employs, re-employs, or retains in his employment an employee who has a permanent partial disability, as defined in R.S. 23:1371.1, shall qualify for reimbursement from the Second Injury Fund, if the employee incurs a subsequent injury arising out of and in the course of his employment resulting in a greater liability due to the merger of the subsequent injury with the preexisting permanent partial disability. The employer or, if insured, his insurer shall pay all benefits provided in this Chapter, but the employer or, if insured, his insurer thereafter shall be reimbursed by the Second Injury Fund for all indemnity and medical benefit payments as follows:

Date of Injury

Reimbursement Schedule

Before July 1, 2004 & on/

after July 1, 2009, but before July 1, 2010

INDEMNITY

•    TTD/SEB/PTD After the first 104 weeks of payment of benefits

•    Death benefits after the first 175 weeks of payment of benefits

MEDICAL

•    50% of all reasonable and necessary medical expenses actually paid which exceed $5,000.00, but no less than $10,000.00

•    100% of all reasonable and necessary medical expenses actually paid which exceed $10,000.00

On/after July 1, 2004 & before July 1, 2009

INDEMNITY

•    After the first 130 weeks of payment of benefits

MEDICAL

•    100% of all reasonable and necessary medical expenses actually paid which exceed $25,000.00

•

On/after July 1, 2010

INDEMNITY

•    After the first 104 weeks of indemnity

MEDICAL

•    100% of all reasonable and necessary medical expenses actually paid which exceed $25,000.00, including reasonable and necessary Vocational Rehabilitation expenses, if such expenses are directly related to services provided in the actual retention or reemployment of employees

(1) Such payments shall be reimbursed provided they are submitted to the board within one year of the approval for reimbursement or within one year of the payment of such weekly compensation payments, whichever occurs later.

(2) No employer or insurer shall be entitled to reimbursement unless it is clearly established that the employer had actual knowledge of the employee's preexisting permanent partial disability prior to the subsequent injury. For injuries occurring after December 31, 2010, actual knowledge shall be established only by any one of the following circumstances:

(a) The employee's preexisting permanent partial disability was caused by a compensable workers' compensation accident or occupational disease while employed by the same employer seeking reimbursement from the Second Injury Fund.

(b) Prior to the second injury, the employee disclosed to the employer the employee's preexisting permanent partial disability on a form promulgated by the office of workers' compensation.

(c) The employer employs, retains, or re-employs employees from the PPD employee registry maintained by the Louisiana Workforce Commission and which is created and maintained in accordance with rules promulgated by the office of workers' compensation.

(d) The employer provides an affidavit, on a form promulgated by the office of workers' compensation, which shall set forth all of the following:

(i) An attestation as to hire and fire authority as defined in R.S. 23:1371.1.

(ii) An attestation as to how and when knowledge was acquired.

(iii) An attestation as to the actual permanent partial disability existing.

(iv) An attestation of how the permanent partial disability, if not a presumed condition as listed in Subsection F of this Section, was a hindrance and obstacle to employment.

(v) An attestation certifying that false statements used in the affidavit may result in penalties pursuant to R.S. 23:1208.

(3) The Second Injury Fund shall be credited or reimbursed for sums recovered by the employer or the insurer from third parties in an amount equal to a pro rata share of the net amount recovered based upon the amounts paid by the fund, and the amounts paid by the self-insurer or insurer which have not been reimbursed by the fund, to or on behalf of the injured employee for medical benefits, workers' compensation indemnity benefits, and vocational rehabilitation services. The employer or the insurer shall advise the board of any subrogation action against third parties on any claim submitted to the board. The failure of the employer or insurer to notify the board of any pending subrogation action prior to receipt of payment from the board shall subject the employer or the insurer to a penalty of twenty percent of the amount otherwise claimed by the employer or insurer as payable from the Second Injury Fund, as well as a return of all amounts paid by the board to the extent these amounts are recovered in the subrogation action. Except as provided in this Subsection the Second Injury Fund shall not be required to reimburse vocational rehabilitation expenses.

(4)(a) The Second Injury Fund shall not be liable for reimbursement or be obligated to give credit for any amounts paid by an employer or carrier as attorney fees, penalties, or interest, nor for any sums paid under the Jones Act or Longshoremen and Harbor Workers Compensation Act.

(b) For settlements occurring after July 1, 2007, the Second Injury Fund shall be liable for reimbursement or be obligated to give credit for attorney fees paid pursuant to R.S. 23:1141, but shall not be liable for reimbursement or be obligated to give credit for attorney fees paid pursuant to R.S. 23:1201 or any other penalty provision provided for in Chapter 10 of this Title.

(5) Upon the board's approval of a claim for reimbursement, and on an annual basis thereafter, the insurer shall report to the board an estimate of the future medical and indemnity liability to the injured employee on a form promulgated by the director. The report shall be submitted to the board each year at the same time the annual report required by R.S. 23:1291.1 is submitted to the office of workers' compensation administration.

(a) Upon the board's approval of a claim for reimbursement, the insurer shall immediately certify to the board that the medical reserve and the weekly disability benefits (indemnity) reserve do not exceed the threshold limits provided in the reimbursement schedule set forth in this Subsection. No reimbursement will be made to the insurer unless such insurer complies with the provisions of this Paragraph:

(i) As a prerequisite to reimbursement from the fund, the insurer shall be required to certify that the medical and indemnity reserves have been reduced to the threshold limits of reimbursement and report in accordance with the National Council on Compensation Insurance Workers' Compensation Statistical Plan.

(ii) The Second Injury Fund director shall quarterly submit to the National Council on Compensation Insurance information regarding the Second Injury Fund accepted claims.

(iii) The National Council on Compensation Insurance shall submit a report of any discrepancies pursuant to regulations established by the Department of Insurance. The Department of Insurance is directed to establish regulations concerning Second Injury Fund discrepancies.

(b) The Louisiana Insurance Guaranty Association shall be entitled to reimbursement, but only to the extent of the proportion of the Second Injury Fund assessment paid by insurance companies.

(6)(a)(i) For an accident occurring on or after October 1, 1995, the employer, if self-insured, or the insurer shall obtain written approval from the board of any lump sum or compromise settlement of an approved claim before such settlement is submitted for approval, as provided in Part III of this Chapter.

(ii) If written approval is obtained, an order approving the settlement shall be obtained within one hundred eighty days from the date that approval is issued after which time the written approval shall be null and the self-insurer or insurer must again obtain written approval to settle the claim. The board shall respond to requests for written approval within forty-five days of receipt of the request.

(iii) If an employer, if self-insured, or the insurer seeks authority to enter into a compromise settlement in connection with the settlement of a third-party claim, the board shall respond within three working days unless the settlement contemplates payment by the insurer or self-insurer of additional amounts which exceed fifty thousand dollars. If the settlement contemplates additional amounts which exceed fifty thousand dollars, the board shall respond within forty-five days of receipt of the request.

(iv) If the board does not issue a written response within the time provided in Items (ii) and (iii), the request shall be deemed approved unless the employer or insurer does not comply with rules promulgated pursuant to Item (v) of this Paragraph.

(v) The director of the Office of Workers' Compensation Administration shall establish and promulgate, in accordance with the Administrative Procedure Act, such rules and regulations governing the submission of requests for approval as well as response from the board as may be deemed necessary and which are not inconsistent with the laws of this state.

(b)(i) Except in cases of a settlement in connection with the settlement of a third-party claim, if the self-insurer or insurer fails to obtain written approval from the board as provided in Subparagraph (a) of this Paragraph or fails to submit the settlement to the judge for approval as provided in Subparagraph (a) of this Paragraph, the fund shall not reimburse such self-insurer or insurer for the final settlement amount.

(ii) In cases of a settlement in connection with the settlement of a third-party claim, if the self-insurer or insurer fails to obtain written approval from the board as provided in Subparagraph (a) of this Paragraph or fails to submit the settlement to the judge for approval as provided in Subparagraph (a) of this Paragraph, the fund shall not reimburse such self-insurer or insurer for the final settlement amount and twenty-five percent of the unpaid reimbursements due or ten thousand dollars, whichever is greater.

(iii) As used in this Section, "final settlement amount" shall mean only additional funds contemplated to be paid by the insurer or self-insurer.

(c) The board shall not be a party to any lump sum compromise settlement with the employee.

(d) In the event that the board issues a written denial of the settlement, the property or casualty insurer, self-insured employer, or group self-insurance fund may appeal pursuant to Subsection E of this Section. The appeal shall be placed on the preference docket of the appropriate district court and shall be heard on the earliest practicable date.

B.(1) Except as provided in Paragraph (2) of this Subsection, the employer or his insurer, whichever of them makes the payments or becomes liable, shall within one year after the first payment of either compensation or medical benefits, whichever occurs first, notify the board in writing of such facts and furnish such other information as may be required by the board to determine if the employer or his insurer is qualified for reimbursement from the Workers' Compensation Second Injury Fund. Except as provided in Paragraph (2) of this Subsection, no employer, insurer, servicing agent, or self-insured association shall be reimbursed unless the board is notified within one year from the date of the first payment of either compensation or medical benefits whichever occurs first. Employers which are self-insured for workers' compensation benefits, but have not received a certificate of authority from the commissioner of insurance as provided for in R.S. 23:1197 or authorization from the director pursuant to R.S. 23:1168(A)(2) or (3) shall not be entitled to reimbursement from the fund.

(2) When R.S. 23:1209(A)(3) is applicable to a claim against an employer, the employer or his insurer, whichever of them makes the payments or becomes liable, shall within one year after the first payment of either compensation or medical benefits, whichever occurs later, notify the board in writing of such facts and furnish such other information as may be required by the board to determine if the employer or his insurer is qualified for reimbursement from the Workers' Compensation Second Injury Fund.

C.(1) Upon receipt of a notice as provided in Subsection B of this Section, the board may conduct an investigation into all phases of the matter and take any and all other actions necessary to permit it to determine whether or not the employer or his insurer is entitled to reimbursement from the Workers' Compensation Second Injury Fund.

(2) The board may call a hearing, and in such case the employer and insurer, if any, shall be notified of the date, time, and place at least ten days before the date set for the hearing. Hearings may be had in the parish wherein the accident occurred or in any other parish that the board determines to be more convenient. The board shall establish rules for the conduct of such hearings. The board may issue subpoenas for witnesses in its behalf or for witnesses deemed necessary to a proper determination of the case. It shall issue subpoenas for witnesses at the request of the employer or insurer. At such hearings, the board shall not make a determination which would create, provide, diminish, or affect any workers' compensation benefits due to an injured employee but shall limit itself to the determination of whether the fund is liable to reimburse the employer, or, if insured, the insurer.

D. If the board finds that the employer or, if insured, his insurer is entitled to reimbursement, as provided in this Part, from the Workers' Compensation Second Injury Fund, the board shall issue its warrant to the state treasurer for payments to be made at such intervals as the board directs from the Workers' Compensation Second Injury Fund to such employer or insurer for the amount provided in Subsection A of this Section. In the event the employer or insurer makes a compromise or a lump-sum payment as provided in R.S. 23:1271 through 1274, the board shall have the discretion of paying in a lump sum or in periodic payments of three-month intervals for the amount that would have been due the employee for that period from the date the compromise or lump-sum settlement agreement is received in the board's office.

E. Written notice of the decision of the board shall be given to all parties to the hearing and the representatives designated by the party on the reimbursement form submitted to the board. The decision of the board shall be final; however, an appeal therefrom may be taken by any of the parties within thirty days after the date of the decision of the board. If an appeal is taken, the board shall be made party defendant, and service and citation shall be made in accordance with applicable law upon the attorney general or one of his assistants. The appeal shall be to the Nineteenth Judicial District Court, parish of East Baton Rouge. All appeals in all such cases shall be tried de novo.

F. Where the employer establishes that he had knowledge of the preexisting permanent partial disability prior to the subsequent injury, and diagnosis of the condition was made by qualified physicians within the scope of their practice or other persons properly licensed and certified to make such a diagnosis, there shall be a presumption that the employer considered the condition to be permanent and to be or likely to be a hindrance or obstacle to employment where the condition is one of the following:

(1) Seizure disorder.

(2) Diabetes mellitus.

(3) Coronary artery disease or congestive heart failure.

(4) Arthritis.

(5) Amputated foot, leg, arm, or hand, or total or partial of at least fifty percent loss of use thereof.

(6) Loss of sight of one or both eyes or legal blindness.

(7) Residual disability from poliomyelitis.

(8) Cerebral palsy.

(9) Multiple sclerosis.

(10) Parkinson's disease.

(11) Cerebral vascular accident.

(12) Tuberculosis.

(13) Pneumoconiosis.

(14) Psychoneurosis or psychosis following treatment in a recognized medical or mental institution.

(15) Bleeding disorder.

(16) Chronic osteomyelitis.

(17) Ankylosis of joints.

(18) Muscular dystrophy.

(19) Arteriosclerosis.

(20) Thrombophlebitis.

(21) Varicose veins.

(22) Heavy metal poisoning.

(23) Ionizing radiation injury.

(24) Compressed air sequelae.

(25) Ruptured or herniated intervertebral disc.

(26) Brain damage.

(27) Spinal surgery including fusion, partial, or total discectomy or microdiscectomy.

(28) Chronic obstructive pulmonary disease (COPD).

(29) Post traumatic stress disorder syndrome (PTSD).

(30) Post concussive syndrome.

(31) Alzheimer's disease.

(32) Sickle cell anemia.

(33) Joint replacement surgery.

(34) Intellectual disability, (a) Provided the diagnosis of an intellectual disability shall be made on the basis of the following:

(i) Significantly subnormal intellectual functioning, defined as an objective measure of cognitive status which falls at least two standard deviations below the mean of the national standardization sample based on valid results of a recognized individually administered test of intellectual function.

(ii) Objective evidence of concurrent impairment of adaptive functioning in at least two areas of functional behavior as measured by standardized, norm reference measures of adaptive function.

(iii) Evidence of an onset before the age of eighteen years.

(b) It shall not be necessary for the employer to know the employee's actual intelligence quotient or actual relative ranking in relation to the intelligence quotient of the general population.

(c) Diagnosis of an intellectual disability shall be made by a psychiatrist, psychologist, or other person properly licensed and certified to make such a diagnosis.

Acts 1974, No. 165, §1; Acts 1976, No. 267, §2, eff. Oct. 1, 1977; Acts 1976, No. 298, §1; Acts 1976, No. 299, §§1, 2; Acts 1977, No. 267, §§2, 3, eff. Oct. 1, 1977; Acts 1976, No. 50, §1; Acts 1983, 1st Ex. Sess., No. 1, §§1, 6, eff. July 1, 1983; Acts 1985, No. 697, §1, eff. Oct. 1, 1985; Acts 1988, No. 938, §1, eff. July 1, 1989; Acts 1988, No. 997, §1; Acts 1989, No. 23, §1, eff. June 15, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1991, No. 892, §1; Acts 1992, No. 767, §1; Acts 1995, No. 245, §1, eff. June 14, 1995; Acts 2004, No. 227, §1, eff. June 14, 2004; Acts 2004, No. 256, §1, eff. June 15, 2004; Acts 2004, No. 258, §1, eff. June 15, 2004; Acts 2004, No. 293, §1, eff. July 1, 2004; Acts 2005, No. 257, §1; Acts 2006, No. 453, §1, eff. June 15, 2006; Acts 2007, No. 332, §1, eff. July 9, 2007; Acts 2008, No. 220, §8, eff. June 14, 2008; Acts 2010, No. 799, §1, eff. June 30, 2010; Acts 2014, No. 811, §12, eff. June 23, 2014; Acts 2015, No. 254, §1, eff. June 29, 2015.

NOTE: Acts 1991, No. 892, §2 provided R.S. 23:1378(e) shall apply only to decisions of the second injury board issued on or after September 6, 1991.



RS 23:1379 - Annual report

§1379. Annual report

The board shall make an annual report to the governor and the legislature, which shall contain a statement of the operations of the fund.

Added by Acts 1974, No. 165, §1; Acts 2006, No. 453, §1, eff. June 15, 2006.



RS 23:1391 - Purpose

PART VI. LOUISIANA WORKERS' COMPENSATION

CORPORATION

§1391. Purpose

A. It is hereby declared by the Legislature of Louisiana that an adequate market for worker's compensation insurance is necessary to the economic welfare of the state and that without such insurance, the orderly growth and development of the state would be severely impeded; that, furthermore, adequate insurance for workers' compensation is necessary to enable employers to satisfy their legal obligation under R.S. 23:1168.

B. It is the purpose of the corporation to provide a residual market for those employers that have in good faith, but without success, sought workers' compensation insurance in the voluntary market of insurance; to provide a competitive market for preferred risk policies as defined herein; and to insure that rates charged are adequate to provide solvency and self-funding of the corporation.

Acts 1991, No. 814, §1; eff. Nov. 20, 1991.



RS 23:1392 - Definitions

§1392. Definitions

As used in this Part, the following terms have the meaning ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Accepted risk" means an employer, other than one eligible for a preferred risk policy, who in good faith attempts to procure or retain workers' compensation insurance but is unable to do so through ordinary methods in the voluntary market from an admitted insurer with a minimum "A-" A.M. Best rating. The term also includes any legal entities that may be combined for experience rating purposes according to the rules of the commissioner of insurance.

(2) "Board" means the board of directors of the corporation.

(3) "Corporation" means the Louisiana Workers' Compensation Corporation.

(4) "Good faith" means honesty in fact in any conduct of a transaction.

(5) "Health care provider" means an individual or entity as defined in R.S. 23:1021.

(6) "Manager" means the person appointed to the position of manager by the board.

(7) "Policyholder" means a natural or artificial person named as the insured in a current policy issued by the corporation.

(8) "Preferred risk" is an employer who is a Louisiana resident, partnership, or corporation domiciled in this state whose workers' compensation insurance policy meets either of the following conditions:

(a) The prospective annual premium is less than five thousand dollars during the succeeding twelve months; the governing classifications of the policy would be in hazard group I, II, or III, as determined in retrospective rating plans approved by the commissioner of insurance; and the employer can demonstrate that its loss ratio has not exceeded seventy-hundredths during the most recent three policy years.

(b) A preferred risk is an employer who has an experience modifier of less than one and meets all other underwriting criteria established by the board.

(9) "Profit" means income including premiums earned, investment income, and fees less expenses including claims paid and reserved, claims incurred but not reported, loss adjusting expenses, administrative and production costs, and any other expenses.

(10) "Servicing carrier or contractor or vendor" means an insurer or other entity which contracts with the board to provide a service to the corporation.

(11) "Workers' compensation insurance" means insurance to cover job-related injuries, attendant medical and indemnity benefits and employer's liability insurance, and coverage under the United States Longshore and Harbor Worker's Compensation Act.

Acts 1991, No. 814, §1; eff. Nov. 20, 1991; Acts 1992, No. 374, §1; Acts 1999, No. 1256, §1, eff. July 12, 1999; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Acts 2008, No. 220, §8, eff. June 14, 2008.



RS 23:1393 - Creation of Louisiana Workers' Compensation Corporation

§1393. Creation of Louisiana Workers' Compensation Corporation

A.(1) The Louisiana Workers' Compensation Corporation is hereby created as a private, nonprofit corporation to operate as a domestic mutual insurer to provide workers' compensation insurance, a residual market, and services related to workers' compensation insurance for the benefit of Louisiana employers.

(2) The corporation is authorized to provide workers' compensation insurance which shall include but not be limited to state workers' compensation insurance coverage, United States Longshore and Harbor Worker's Compensation Act coverage, and Jones Act coverage. Such coverage may be provided through any direct insurance agreement or shared risk arrangement with entities that are properly qualified by the Department of Insurance and maintain an "A" or better rating according to the then current annual edition of Best's Insurance Reports. The corporation is also authorized to provide such coverage for temporary and permanent operations in other states to its insureds with exposures in Louisiana, provided that the insured is domiciled in Louisiana, incorporated in Louisiana, or has its principal place of business in Louisiana. However, the total amount of premiums in any calendar year for coverage for temporary and permanent operations subject to other states' laws shall not exceed twenty percent of the corporation's annual total amount of premiums derived from workers' compensation insurance. No more than thirty percent of the total premium for any insured shall be for exposures under other states' laws.

(3) The corporation shall be domiciled in East Baton Rouge Parish. The corporation shall not be considered as a state agency.

(4) The corporation is authorized to operate by this Part and, notwithstanding the provisions of R.S. 22:65 to the contrary, the corporation is not required to obtain a certificate of authority from the commissioner of insurance.

B. The corporation shall provide Jones Act coverage only when such coverage is incidental to the issuance of a policy of Louisiana workers' compensation insurance or United States Longshore and Harbor Worker's Compensation Act insurance and such coverage shall not exceed twenty-five thousand dollars in the aggregate. The board of directors shall establish underwriting criteria for the acceptance of such risk.

C. Any extraterritorial insurance coverage, as defined in R.S. 23:1035.1, shall be provided as incidental to the issuance of a policy by the corporation.

D. The corporation shall provide United States Longshore and Harbor Worker's Compensation Act insurance to employers only if the corporation is also providing Louisiana workers' compensation insurance. The board of directors shall establish underwriting criteria for the acceptance of such funds.

Acts 1991, No. 814, §1; eff. Nov. 20, 1991; Acts 1992, No. 374, §1; Acts 1993, No. 564, §1, eff. June 10, 1993; Acts 1996, 1st Ex. Sess., No. 73, §1, eff. May 10, 1996; Acts 1997, No. 145, §1; Acts 1999, No. 1256, §1, eff. July 12, 1999; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 23:1394 - Applicability of other laws

§1394. Applicability of other laws

A. The corporation shall be subject to all applicable laws of the Louisiana Insurance Code relative to an incorporated domestic mutual insurer, except as otherwise specifically provided in this Part.

B. Notwithstanding the provisions of R.S. 12:266 to the contrary, the provisions of the Louisiana Nonprofit Corporation Law, as provided in R.S. 12:201 et seq., and other provisions of Title 12 of the Louisiana Revised Statutes of 1950, relative to nonprofit business corporations, shall apply to the regulation of the business and the conduct of the affairs of the corporation in those situations in which the provisions of this Part and the Louisiana Insurance Code are silent.

C. If a conflict arises in the application of the law, the provisions of this Part shall govern first, followed by the provisions of the Louisiana Insurance Code, and finally, by the provisions of Title 12 of the Louisiana Revised Statutes of 1950.

Acts 1991, No. 814, §1; eff. Nov. 20, 1991.



RS 23:1395 - Exemptions; rate regulation; surplus; reserves; guaranty funds

§1395. Exemptions; rate regulation; surplus; reserves; guaranty funds

A. The corporation shall be exempt from rate regulation by the commissioner of insurance.

B. Except as provided in R.S. 23:1404, the corporation shall not be required to comply with any surplus requirements for a domestic mutual insurer. However, upon extinguishment of the full faith and credit guarantee of the state, as provided in the constitution, and notwithstanding R.S. 23:1404, the corporation shall comply with surplus requirements for a domestic mutual insurer.

C. Except as provided in R.S. 23:1404, the corporation shall not be required to comply with any reserve requirements for a domestic mutual insurer. However, upon extinguishment of the full faith and credit guarantee of the state, as provided in the constitution, and notwithstanding R.S. 23:1404, the corporation shall comply with reserve requirements for a domestic mutual insurer.

D.(1) Notwithstanding any other law to the contrary, the corporation and its policyholders shall be exempt from participation and shall not join or contribute financially to, nor be entitled to the protection of, any plan, pool, association, or guaranty or insolvency fund authorized or required by the Louisiana Insurance Code; however, the corporation shall pay premium taxes.

(2) However, upon the extinguishment of the full faith and credit guarantee of the state, which occurs when the United States Department of Labor approves the corporation to provide United States Longshore and Harbor Worker's Compensation Act coverage without the state guarantee, the corporation shall participate in, contribute to, and receive protection under the insurance guaranty association fund created and operating under R.S. 22:2051 et seq., of the Insurance Code. The corporation's participation in, contribution to, and protection under the insurance guaranty association fund shall be on a prospective basis only. This prospective participation, contribution, and protection shall apply to claims arising from injuries occurring after the extinguishment of the full faith and credit guarantee.

(3) Upon the extinguishment of the full faith and credit guarantee as provided in R.S. 23:1404(B) and in addition to the deposit required by R.S. 22:808, the corporation shall provide one of the following as security to hold the state harmless from all claims arising from any legal obligation of the corporation to which the full faith and credit guarantee of the state is pledged:

(a) Deposit with the commissioner of insurance:

(i) Safekeeping or trust receipts from banks doing business within this state or from savings and loan associations chartered to do business in this state indicating that the corporation has deposited an amount equal to twelve percent of its outstanding liabilities not covered by the Louisiana Insurance Guaranty Association, calculated using the most recent quarterly financial statements as filed with the Department of Insurance, or

(ii) A bond of the United States, this state, or any political subdivision thereof, of the par value of not less than an amount equal to twelve percent of its outstanding liabilities not covered by the Louisiana Insurance Guaranty Association, calculated using the most recent quarterly financial statements as filed with the Department of Insurance.

(iii) All securities deposited pursuant to this Subparagraph shall be held in trust to hold the state harmless from all claims arising from any legal obligation of the corporation to which the full faith and credit guarantee of the state is pledged.

(b) Deliver to the commissioner of insurance a bond in the amount equal to twelve percent of its outstanding liabilities not covered by the Louisiana Insurance Guaranty Association, calculated using the most recent quarterly financial statements as filed with the Department of Insurance. The bond shall issue from an authorized surety company doing business in this state which has a minimum surplus of five hundred million dollars and is subject to approval of the commissioner of insurance. The bond shall be conditioned on the same terms as stated in Subparagraph (a) and must be renewed annually. No such bond shall be cancelled unless a new bond or deposit has been substituted or satisfactory evidence has been submitted to the commissioner of insurance that no further liability exists for all claims arising from any legal obligation of the corporation to which the full faith and credit guarantee of the state is pledged. The term of these bonds shall be for one year, but the last bond shall always remain in effect until a new bond is filed or either a deposit is made pursuant to Subparagraph (a) or a reinsurance agreement entered into pursuant to Subparagraph (c) as a substitution therefor.

(c) A reinsurance agreement with an insurer authorized to make such reinsurance and authorized to do business in this state against any loss in connection with all claims of any legal obligation of the corporation to which the full faith and credit guarantee of the state is pledged. Pursuant to such agreement, the commissioner shall be authorized to examine the books and records of the reinsurer. During the term of such reinsurance, the reinsurer shall file annually with the commissioner of insurance a true copy of its annual statement with the insurance department of its state of domicile and a copy of its most recent audited financial statement.

(4) Upon request by the corporation and compliance with the pertinent provisions above, the commissioner may permit the corporation to substitute one form of security for another, all as described in Paragraph (3).

(5) Upon proper presentation of claims information, the commissioner of insurance shall release a portion of the initial amount of the deposit or authorize a reduction in the bond or the amount of the reinsurance agreement, as appropriate. When evidence is presented to the commissioner of insurance that no further liability exists from any claim arising from any legal obligation of the corporation to which the full faith and credit guarantee of the state is pledged, the commissioner shall consent to terminate the deposit, bond, or reinsurance agreement.

E. The corporation shall be liable for payment of assessments imposed by the Louisiana Office of Workers' Compensation Administration, the Louisiana Workers' Compensation Second Injury Fund, and the United States Department of Labor pursuant to Section 44 of the United States Longshore and Harbor Worker's Compensation Act.

F. There shall be no liability on the part of and no cause of action shall arise against the corporation, its governing board, staff, agents, or employees, arising out of or in connection with any judgment or decision made in connection with the performance of the powers and duties under this Part, or for any inspections, safety engineering investigations performed, or recommendations made in good faith in any reports or in communications concerning employers due to their applying for or being provided insurance coverage by the corporation, or at any administrative hearing or inquiry conducted in connection with any insurance coverage by the corporation pursuant to the purposes and objectives of this Part.

Acts 1991, No. 814, §1; eff. Nov. 20, 1991; Acts 1992, No. 374, §1; Acts 1993, No. 564, §1, eff. June 10, 1993; Acts 1999, No. 855, §1, eff. Dec. 27, 1999; Acts 1999, No. 1256, §1, eff. July 12, 1999; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 23:1397 - Incurring of debt for operations and cash flow; pledge of full faith and credit of state

§1397. Incurring of debt for operations and cash flow; pledge of full faith and credit of state

A. The corporation shall not incur capitalization debt, in the aggregate, over five million dollars unless prior approval is obtained from the State Bond Commission. However, upon the extinguishment of the full faith and credit guarantee of the state, as provided in the constitution, the board of directors of the corporation shall have the exclusive authority to approve the capitalization debt of the corporation.

B. Any proceeds from debt incurred pursuant to this Section shall be used only for the operations of the corporation and for cash flow purposes to pay any claims under policies issued by the corporation.

C. Until such time as the corporation obtains the approval of the United States Department of Labor to provide United States Longshore and Harbor Worker's Compensation Act coverage without such security, the full faith and credit of the state of Louisiana shall be pledged for any debt incurred pursuant to this Section subject to the provisions of R.S. 23:1404.

Acts 1991, No. 814, §1; eff. Nov. 20, 1991; Acts 1999, No. 1256, §1, eff. July 12, 1999.



RS 23:1398 - Board of directors

§1398. Board of directors

A. The board shall consist of twelve members as follows:

(1) One person from a list of three submitted by the Louisiana American Federation of Labor and Congress of Industrial Organizations, or by a successor organization representative of organized labor to be designated by the legislature in the event that the Louisiana American Federation of Labor and Congress of Industrial Organizations ceases to exist.

(2) One person from a list of three submitted by the Louisiana Association of Business and Industry, or by a successor organization representative of organized business to be designated by the legislature in the event the Louisiana Association of Business and Industry ceases to exist.

(3) Four persons, all residents of the state of Louisiana, each of whom represents a for-profit business, provided that at least one of these persons represents a business with ten or fewer employees, one of these persons represents a business with at least eleven but not more than fifty employees, one of these persons represents a business with over fifty employees, and one of these persons represents a business with over one hundred employees. One person possessing the above mentioned qualifications shall be a representative of the Louisiana Farm Bureau Federation. Vacant offices of any of the four members shall be filled by similarly qualified persons, who are policyholders, at an election by the policyholders, as provided by the board.

(4) One person, from a list of three submitted by the board of directors of Louisiana Workers' Compensation Corporation, who is an agent licensed by the Department of Insurance to sell workers' compensation insurance in Louisiana and who possesses executive-level experience in the field of workers' compensation insurance.

(5) Two persons, each from a list of three submitted by the board of directors of Louisiana Workers' Compensation Corporation, who are residents of the state of Louisiana and who shall represent the interest of the citizens of the state at large.

(6) Repealed by Acts 2003, No. 315, §2, eff. Nov. 6, 2003.

(7) The insurance commissioner or his designee, who shall be a nonvoting ex officio member.

(8) A member of the Senate selected by the president of the Senate, who shall be a nonvoting ex officio member.

(9) A member of the House of Representatives, selected by the speaker of the House of Representatives who shall be a nonvoting ex officio member.

B. The initial members of the board may serve staggered terms of up to six years. The terms of the initial board members shall be assigned to achieve a staggered rotation, spread as fairly as possible across all the representative groups of the board. Except for the legislative members and the insurance commissioner, the initial board shall be appointed by the governor with the advice and consent of the Senate. Except for the insurance commissioner, no board member shall serve more than three consecutive terms. Upon extinguishment of the full faith and credit guarantee, the gubernatorial appointees will no longer be subject to term limits and a seventy percent majority of the voting policyholders may elect their representative directors for a fourth and any successive term.

C. The board shall adopt and amend bylaws necessary for the economic, equitable, and efficient administration of the corporation.

D. The governor shall appoint members to the board no later than forty-five calendar days after submission of the lists of nominees. Submissions of the lists of nominees for a board position shall be made to the governor no later than forty-five days prior to the expiration of the term of any appointed board position.

E. Five members of the board may vote to expel a board member who has accumulated three consecutive unexcused absences from regularly scheduled board meetings, for neglect of duty, or for malfeasance or nonfeasance in office.

F.(1) Except for the legislative members and the insurance commissioner, members of the board shall receive no salary but shall be entitled to receive board fees commensurate with industry standards, for actual attendance at board meetings and for vouchered expenses incurred while fulfilling their official duties.

(2) Legislative members shall receive a per diem reimbursement for travel expenses as provided by their respective house. The board may reimburse the Senate and House of Representatives respectively for per diem and travel expense reimbursement paid to the legislative members in fulfilling their official duties on the board.

Acts 1991, No. 814, §1; eff. Nov. 20, 1991; Acts 1999, No. 1256, §1, eff. July 12, 1999; Acts 2003, No. 315, §§1 and 2, eff. Nov. 6, 2003.



RS 23:1399 - Duties of the board

§1399. Duties of the board

A.(1) The board shall mandate the solvency of the corporation and shall insure that it establishes funded reserves, establishes an operating account in accordance with the provisions of this Part, and that the corporation is self-supporting.

(2) The corporation shall adopt bylaws no later than six months after its formation to assure the fair, reasonable, and efficient servicing of workers' compensation insurance policies and other matters necessary or advisable to carry into effect the provisions of this Part.

(3) To insure the corporation's solvency, the board, in formulation of its bylaws, procedures, and reserving policies shall use generally accepted actuarial practices and procedures as set forth in the Statement of Principles Regarding Property and Casualty Loss and Loss Adjustment Expense Reserves of the Casualty Actuarial Society.

(4) The board shall require the use of policies or other forms filed with and approved by the insurance commissioner.

(5) The board may accept the loan, pledge, or donation of funds, credit, property, or things of value of the state or any other entity, except as limited by Article XII, Section 8.1(B)(1) of the Constitution of Louisiana.

B.(1) The board shall appoint a manager of the corporation who shall be in charge of the day-to-day operation of the corporation.

(2) The board shall set the compensation for the manager, and he shall serve at the pleasure of the board.

(3) The board shall require the manager to have proven successful experience as an executive at the general management level and in the field of workers' compensation insurance.

(4) The board shall require the manager to be a full-time employee of the corporation who shall not accept or engage in additional employment of any kind.

(5) The board shall require the manager to give an official bond, to be filed with the secretary of state, in an amount and with sureties approved by the board.

C. The board shall require the manager to take the following corporate actions:

(1) Conduct safety inspections for workplace risks.

(2) Furnish advisory services and assistance to policyholders in the formation and implementation of safety programs or other measures.

(3) Make rules for the settlement of claims, including an emphasis on rehabilitation and return to the workplace by a rehabilitated employee, not in conflict with any provision of Title 23 of the Louisiana Revised Statutes of 1950.

(4) Contract with health care providers for cost containment purposes for the treatment and care of employees entitled to benefits under a policy issued by the corporation.

(5) Obtain whatever actuarial, legal, and accounting services that are necessary for the successful operation of the corporation.

D. The board may require the manager to take the following corporate actions:

(1) Enter into contracts for workers' compensation insurance.

(2) Reinsure any risk or a part of a risk.

(3) Cause the payrolls of policyholders and applicants for insurance to be inspected and audited.

(4) Contract with vendors for provision of various services as needed by the corporation.

Acts 1991, No. 814, §1; eff. Nov. 20, 1991; Acts 1992, No. 374, §1.



RS 23:1400 - Policy applications; risk classification

§1400. Policy applications; risk classification

A. After the start up of the corporation and upon termination of the applicant's current policy, an applicant shall apply for coverage by the corporation in good faith, through an agent licensed by the state of Louisiana to procure worker's compensation insurance. An applicant shall not be eligible to secure workers' compensation coverage from the corporation by canceling its current coverage during the first year of the corporation's operation.

B. Pursuant to this Part and the rules and regulations in conformity herewith, applicants shall be classified as a preferred risk or an accepted risk.

Acts 1991, No. 814, §1; eff. Nov. 20, 1991.



RS 23:1401 - Discontinuation of Louisiana Workers' Compensation Assigned Risk Plan

§1401. Discontinuation of Louisiana Workers' Compensation Assigned Risk Plan

A. The Louisiana Workers' Compensation Assigned Risk Plan, as authorized by R.S. 22:1475(A), is discontinued effective September 30, 1992, except for dissolution of any obligations for claims occurring prior to the termination of any policies written pursuant to the Louisiana Workers' Compensation Assigned Risk Plan.

B. Notwithstanding any other provision of law, the corporation shall be self-funding and cover corporation losses and expenses. The sole source of continual funding of the corporation shall be its policyholders and contractual services fees, except as provided in R.S. 23:1397 and 1399(A)(5). There shall be no requirement for any insurer to capitalize the corporation. There shall be no assessments or other liability imposed on any insurer for any deficit of the corporation.

C. It is the intent of this Part to provide for an orderly transfer of policies from the Louisiana Workers' Compensation Assigned Risk Plan as authorized by R.S. 22:1475(A) to the corporation as defined herein. The activities of the Louisiana Workers' Compensation Assigned Risk Plan are hereby discontinued as follows:

(1) The Louisiana Workers' Compensation Assigned Risk Plan will continue its operation for all policies with inception dates of or before September 30, 1992. All policies written thereunder shall be for one-year terms, and shall not be terminated prior to expiration except for cause. In no case shall policies with inception dates of October 1, 1992, or later, be provided under the Louisiana Workers' Compensation Assigned Risk Plan.

(2) Commencing October 1, 1992, the corporation fund shall offer policies for preferred and accepted risks.

Acts 1991, No. 814, §1; eff. Nov. 20, 1991; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 23:1403 - Policy programs

§1403. Policy programs

A. There is established within the corporation a preferred risk policy program, hereinafter referred to as the PRP program and an accepted risk program, hereinafter referred to as the ARP program.

B. The corporation shall keep a separate accounting of all costs and revenues associated with the ARP program and the PRP program. The corporation shall issue separate rating plans for the ARP program and the PRP program according to R.S. 23:1411.

C. To participate in the PRP program, the applicant shall satisfy the definition of preferred risk as stated in R.S. 23:1392.

D. To participate in the ARP program the applicant shall satisfy the definition of accepted risk as stated in R.S. 23:1392.

E. After the PRP program has been operating at least twelve months, the board may expand the eligibility of the PRP program.

Acts 1991, No. 814, §1, eff. Nov. 20, 1991.



RS 23:1404 - Allocation of surplus; full faith and credit; exemptions; sunset

§1404. Allocation of surplus; full faith and credit; exemptions; sunset

A. Any profit indicated on the annual financial statement of the corporation shall be allocated during the next accounting period as follows:

(1) No less than fifty percent of the profit shall be applied to liquidate any outstanding indebtedness of the corporation, until all such indebtedness has been liquidated.

(2) The remainder of the profit shall be used to establish and maintain surplus and reserve requirements as required for a domestic mutual insurer.

B.(1)(a) Should the corporation's assets be insufficient to pay claims as they become due, then the full faith and credit of the state of Louisiana shall be pledged for the purposes as provided in R.S. 23:1395 and for the payment of claims. This full faith and credit guarantee shall expire in five years or at such time as the United States Department of Labor approves United States Longshore and Harbor Worker's Compensation Act coverage by the corporation without such security, whichever occurs later.

(b) The corporation shall seek the approval of the United States Department of Labor to provide United States Longshore and Harbor Worker's Compensation coverage upon obtaining an A.M. Best rating of "A-" or better. Beginning no later than five years after the issuance of its first policy, the corporation shall make diligent efforts to obtain an A.M. Best rating of "A-" or better.

(c) The extinguishment of the full faith and credit guarantee shall be self-executing immediately upon the United States Department of Labor's approval. The provisions of this Part affected by extinguishment of the full faith and credit guarantee shall also be immediately self-executing.

(d) Notwithstanding the self-execution of the extinguishment, within ten days of the receipt of the United States Department of Labor's approval, the corporation shall provide formal written notice of this approval to the governor, the speaker of the House of Representatives, the president of the Senate, the commissioner of insurance, the legislative auditor, the treasurer, and the director of the office of risk management.

(2) In the event that the corporation is dissolved, the funds reserved to pay the claims of policyholders and beneficiaries arising from and within the coverage of insurance policies issued by the corporation shall be held in trust for the benefit of those policyholders and beneficiaries. Any remaining assets of the corporation shall be transferred to the state of Louisiana.

(3) The full faith and credit guarantee, equal to the minimum surplus requirements for a domestic mutual insurer less any actual surplus of the corporation, shall be included as an asset in the configuration of the financial statements required under the provisions of R.S. 23:1411, until its extinguishment.

C. The exemption from surplus and loss reserve requirements shall cease when the corporation has:

(1) Paid off its initial principal debt.

(2) Established sufficient reserves to bring it into compliance with the Louisiana Insurance Code.

(3) Experienced growth in the number of policies in each of the preceding three years of less than ten percent annually.

Acts 1991, No. 814, §1, eff. Nov. 20, 1991; Acts 1992, No. 374, §1; Acts 1993, No. 564, §1, eff. June 10, 1993; Acts 1999, No. 1256, §1, eff. July 12, 1999.



RS 23:1404.1 - State reporting

§1404.1. State reporting

Upon its extinguishment, the full faith and credit guarantee shall no longer operate as a state liability, contingent or otherwise, for the state's accounting, budgeting, financial, or reporting purposes.

Acts 1999, No. 1256, §1, eff. July 12, 1999.



RS 23:1405 - Corporation investments

§1405. Corporation investments

A. Notwithstanding any other law to the contrary and as long as the full faith and credit guarantee remains in effect, the corporation is hereby authorized and directed to invest, for the benefit of the policyholders, such monies not needed for cash flow purposes, in any of the following obligations:

(1) Direct United States Treasury obligations, the principal and interest of which are fully guaranteed by the government of the United States.

(2) United States government agency obligations, the principal and interest of which are fully guaranteed by the government of the United States, or United States government obligations, the principal and interest of which are guaranteed by any United States government agency, which may include certificates or other evidences of an ownership interest in such obligations, which may consist of specified portions of interest thereon, such as those securities commonly known as CATS, TIGRS, or STRIPS.

(3) Direct security repurchase agreements and reverse direct security repurchase agreements of any federal book entry only securities enumerated in Paragraphs (1) and (2). "Direct security repurchase agreement" means an agreement under which the corporation buys, holds for a specified time, and then sells back those securities and obligations enumerated in Paragraphs (1) and (2). "Reverse direct securities repurchase agreement" means an agreement under which the corporation sells and after a specified time buys back any of the securities and obligations enumerated in Paragraphs (1) and (2).

(4) Time certificates of deposit of state banks organized under the laws of Louisiana, or national banks having their principal offices in the state of Louisiana, savings accounts or shares of savings and loan associations and savings banks, as defined by R.S. 6:703 (16) and 17(a), or share accounts and share certificate accounts of federally or state chartered credit unions issuing time certificates of deposit. For those funds made available for investment in time certificates of deposit, the rate of interest paid by the banks shall be established by contract between the bank and the corporation.

(5) Mutual or trust fund institutions which are registered with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Act of 1940, and which have underlying investments consisting solely of and limited to securities of the United States government or its agencies.

(6) Funds invested in accordance with the provisions of this Part shall not exceed at any time the amount insured by the Federal Deposit Insurance Corporation in any one banking institution, the Federal Savings and Loan Insurance Corporation in any one savings and loan association, or National Credit Union Administration, unless the uninsured portion is collateralized by the pledge of securities in the manner provided in R.S. 39:1221.

(7) Investment grade corporate bonds rated Baa or higher by Moody's, or rated BBB or higher by Standard and Poor, preferred stock and common stock whose shares are traded on a nationally recognized exchange, such as, but not limited to, the New York Stock Exchange, NASDAQ, or the American Stock Exchange. Investment in such bonds and stocks is restricted to two percent per issue of admitted assets, and not to exceed twenty percent, in aggregate, of admitted assets.

(8) Bonds or other interest-bearing securities of the United States or an agency thereof, including but not limited to the Federal National Mortgage Association.

B. Upon the extinguishment of the full faith and credit guarantee, the provisions of Subsection A of this Section shall cease to have effect and the investments of the corporation shall be made in conformity with the provisions of the Louisiana Insurance Code applicable to domestic insurers as provided in R.S. 22:581 et seq.

Acts 1991, No. 814, §1, eff. Nov. 20, 1991; Acts 1995, No. 891, §1, eff. June 28, 1995; Acts 1999, No. 1256, §1, eff. July 12, 1999; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 23:1405.1 - Conversion to stock corporation; conditions; approval; laws applicable

§1405.1. Conversion to stock corporation; conditions; approval; laws applicable

A. Notwithstanding any law to the contrary, the corporation shall not convert to a domestic stock insurer except in accordance with general law applicable to such conversion and only with the prior approval of the legislature, by concurrent resolution adopted by a majority of the elected members of each house of the legislature.

B. If the corporation converts to a domestic stock insurer, it shall be subject to laws applicable to domestic stock insurers.

Acts 1999, No. 1256, §1, eff. July 12, 1999.



RS 23:1406 - Conflict of interest

§1406. Conflict of interest

A. Notwithstanding that Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950 is not applicable to the corporation or to its board members, officers, or employees or to any spouse, sibling, ascendant, or descendant of a board member, officer, or employee of the corporation, the following provisions shall apply:

(1)(a) Except for a member of the board, no officer or employee of the corporation, or any spouse, sibling, ascendant, or descendant of the officer or employee shall have a financial interest in any entity doing business or proposing to do business with the corporation, except that an officer may be a policyholder.

(b) Any member of the board or any spouse, sibling, ascendant, or descendant of any member of the board who has a financial interest in any entity doing business or proposing to do business with the corporation, other than as a policyholder, shall disclose, in writing, the following:

(i) The nature, amount, and extent of the financial interest.

(ii) The name, address, and relationship to the board member, if applicable.

(iii) The name and business address of the legal entity involved, if applicable.

(c) The disclosure statement required in Subparagraph (b) shall be initially filed with the corporation and the secretary of state within thirty days of the member's commencement of service on the board or within thirty days after the matter subject to disclosure arises, whichever later occurs, and shall be filed thereafter annually, to the extent required, by May first, which annual report shall include such information for the previous calendar year. The statements shall be a matter of public record.

(d) As used in this Paragraph, "financial interest" means ownership by an individual or his spouse, either individually or collectively, of an interest which exceeds five percent of any legal entity.

(2)(a) Except for a member of the board, no officer or employee of the corporation who leaves the service or employ of the corporation may represent any person doing business or proposing to do business with the corporation for a period of two years following termination of service or employment with the corporation, except that an officer may be a policyholder.

(b) Any member of the board who leaves the board, and who does not serve as an officer or employee of the corporation, may represent any person doing business or proposing to do business with the corporation within a period of two years following termination of service on the board, other than as a policyholder, only if within thirty days of such representation, the board member files a written statement with the corporation and with the secretary of state disclosing the following:

(i) The nature, amount, and extent of the board member's relationship with the person.

(ii) The name and business address of the person involved and nature of the business or proposed business with the corporation.

(c) The statements filed pursuant to this Paragraph shall be public records.

B.(1) No spouse, sibling, ascendant, or descendant of a board member or officer or employee of the corporation shall be employed by the corporation.

(2) Any spouse, sibling, ascendant, or descendant of a board member or officer or employee of the corporation employed by the corporation on June 21, 1993, whose employment would otherwise be in violation of this Subsection, may continue his employment and this Subsection shall not be construed to hinder, alter, or in any way affect normal promotional advancements for the employee.

(3) This Subsection shall not prohibit the continued employment of any employee nor shall it be construed to hinder, alter, or in any way affect normal promotional advancements for the employee when a spouse, sibling, ascendant, or descendant of the employee becomes a member of the board, provided that the employee has been employed by the corporation for a period of at least one year prior to the spouse, sibling, ascendant, or descendant becoming a member of the board.

C.(1) No officer or employee of the corporation shall solicit or accept, directly or indirectly, any thing of economic value as a gift or gratuity from any person or from any officer, director, agent, or employee of such person, if the officer or employee knows or reasonably should know that such person either:

(a) Has or is seeking to obtain contractual or other business or financial relationships with the corporation.

(b) Is seeking, for compensation, to influence the passage or defeat of any rule or rate by the corporation.

(c) Conducts operations or activities which are regulated by the corporation.

(d) Has a financial interest which may be substantially affected by the performance or nonperformance of the officer's or employee's stated duty.

(2)(a) Written disclosure shall be made by any member of the board who shall solicit or accept, directly or indirectly, any thing of economic value as a gift or gratuity from any person or from any officer, director, agent, or employee of such person, if the board member knows or reasonably should know that such person either:

(i) Has or is seeking to obtain contractual or other business or financial relationships with the corporation.

(ii) Is seeking, for compensation, to influence the passage or defeat of a rule or rate by the corporation.

(iii) Conducts operations or activities which are regulated by the corporation.

(iv) Has a financial interest which may be substantially affected by the performance or nonperformance of the member's stated duty.

(b) The disclosure required by Subparagraph (a) shall include the following:

(i) The name and business address of the person involved and the relationship to the board member, if applicable.

(ii) The name and address of any officer, director, agent, or employee of the person involved and the relationship to the board member, if applicable.

(iii) The contractual or other business or financial relationship sought with the corporation, if applicable.

(iv) The regulation sought to be influenced, if applicable.

(v) The corporation-regulated operations or activities conducted by the person involved, if applicable.

(vi) The financial interest of the person involved which may be substantially affected by the performance or nonperformance of the member's stated duty, if applicable.

(c) The disclosure statement required by Subparagraph (a) shall be filed with the corporation and the secretary of state within thirty days of the member's solicitation or acceptance of the thing of economic value and shall be a matter of public record.

(3) As used in this Subsection, "thing of economic value" means money or any other thing having a value in excess of fifty dollars such as food, drink, or refreshments consumed by a board member, officer, or employee of the corporation, including reasonable transportation and entertainment incidental thereto, while the personal guest of some person.

D. Any person who violates any provision of this Section or who knowingly makes a false statement in any disclosure required by this Section may be fined not more than five thousand dollars.

E.(1) Nothing in this Section shall require disclosure by a board member appointed pursuant to and in accordance with Article XII, Section 8.1(C)(1)(f) of the Constitution of Louisiana of information regarding the sale or offer to sell of workers' compensation insurance as an agent licensed by the Department of Insurance.

(2) Nothing in this Section shall require disclosure by a board member appointed pursuant to and in accordance with Article XII, Section 8.1(C)(1)(g) of the Constitution of Louisiana of information regarding the issuance of workers' compensation insurance as a representative of insurers licensed by the Department of Insurance to issue worker's compensation insurance.

Acts 1991, No. 814, §1, eff. Nov. 20, 1991; Acts 1993, No. 715, §1, eff. June 21, 1993.



RS 23:1407 - Sales of policies; agents not liable

§1407. Sales of policies; agents not liable

A. Any insurance agent licensed to sell workers' compensation insurance in this state shall be authorized to sell insurance policies for the corporation in compliance with the bylaws adopted by the corporation and R.S. 22:1113(A)(3)1. The board of directors shall establish a schedule of commissions to pay for the services of the agent.

B. No action shall lie against any person authorized to sell insurance by this Section for any claim arising out of the corporation's insolvency or inability to pay claims.

Acts 1991, No. 814, §1, eff. Nov. 20, 1991; Acts 1997, No. 301, §2; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.

1Repealed.



RS 23:1407.1 - Issuance or renewal of policies not backed by full faith and credit of state; disclosure

§1407.1. Issuance or renewal of policies not backed by full faith and credit of state; disclosure

A. After the full faith and credit of the state is extinguished, the corporation and any person who is an officer, employee, agent, or representative of the corporation, in the solicitation and negotiation of the renewal or issuance of any policy by the corporation, shall disclose that the full faith and credit of the state does not guarantee the legal obligations of the corporation under such policy.

B. Each policy issued or renewed by the corporation after the full faith and credit of the state is extinguished shall contain a statement that the full faith and credit of the state does not guarantee the legal obligations of the corporation under the policy. Any such policy which does not contain such provision shall be void.

Acts 1999, No. 855, §1, eff. Dec. 27, 1999.



RS 23:1409 - Denial, cancellation, and termination

§1409. Denial, cancellation, and termination

The nonpayment of premium for current or prior policies issued by the corporation may be a basis for the corporation to deny coverage. The failure or refusal by any applicant or insured to fully and accurately disclose to the corporation information concerning the applicant's ownership, change of ownership, operations, or payroll, including allocation of payroll among state and federal compensation programs, classification of payroll, and any other information determined by the board to be important in determining proper rates shall be sufficient ground for the corporation to deny an application or to nonrenew or terminate an existing policy. No policy shall be terminated or nonrenewed under this Section without sixty days prior notice, except for nonpayment of premium.

Acts 1991, No. 814, §1, eff. Nov. 20, 1991.



RS 23:1410 - Fraud division

§1410. Fraud division

The corporation shall establish a fraud division to investigate and take any actions to remedy and prevent employer or employee fraud regarding workers' compensation. The division shall provide an annual report to the board to be submitted with the report provided for in R.S. 23:1411(C).

Acts 1991, No. 814, §1, eff. Nov. 20, 1991; Acts 1992, No. 374, §1.



RS 23:1411 - Rates

§1411. Rates

A. There shall be no premium discount on policies issued by the corporation except as provided in R.S. 23:1411(D) or when otherwise mandated by statutory provision.

B. Any rating plan or method of payment by the policyholders may be adopted by the board for the purpose of insuring that the corporation is totally solvent and self-funded. In formulating rates, the board shall use generally accepted actuarial practices and procedures as set forth in the Statement of Principle Regarding Property and Casualty Ratemaking of the Casualty Actuarial Society, in accordance with the actuarial standards of practice and compliance guidelines of the Actuarial Standards Board.

C.(1) By April first after the end of every fiscal year, the manager shall present to the board and the commissioner of insurance an annual report including financial statements as are required for fire and casualty insurance companies for that year. The financial statement shall include an opinion prepared by an independent property and casualty actuary as to the adequacy of premiums and funded reserves during that fiscal year.

(2) By June first after the end of every fiscal year, the manager shall present to the board and the commissioner of insurance an annual audit conducted by the legislative auditor in accordance with statutory accounting practices prescribed or permitted by the Department of Insurance.

(3) Upon the extinguishment of the full faith and credit guarantee, the provisions of Paragraph (2) of this Subsection shall be void and all authority of the legislative auditor over the corporation shall cease, notwithstanding any other provision of law.

(4) If the report determines that the corporation is operating at a deficit according to statutory accounting practices, then no later than the succeeding May first, the board of directors shall submit for the approval of the commissioner of insurance a plan to fund the deficit.

(5) If the plan fails to be submitted or approved, the commissioner of insurance is authorized and directed to immediately implement a plan to achieve the solvency of the corporation.

D. If the annual report issued pursuant to Subsection C of this Section indicates that all obligations of the corporation are adequately funded, the board may adopt a plan for credits, discounts, or dividends.

E. The board shall establish its rates, including rates on Jones Act coverage, on an actuarially justified class code basis, to insure that the rates of the corporation are adequate to be self-funding.

Acts 1991, No. 814, §1, eff. Nov. 20, 1991; Acts 1993, No. 564, §1, eff. June 10, 1993; Acts 1999, No. 1256, §1, eff. July 12, 1999.



RS 23:1412 - Workplace safety program

§1412. Workplace safety program

A.(1) The board shall direct the corporation to formulate, implement, and monitor a workplace safety program for policyholders.

(2) The work program shall specify a list of standard industrial classifications of policyholders.

(3) The representatives of the corporation shall have reasonable access to the premises of any policyholder or applicant during regular working hours.

(4) The manager shall notify each policyholder in writing as to how he is to comply with the program.

B. The failure or refusal by any policyholder or applicant to comply with reasonable safety requirements or to permit such access as provided for in Paragraph (A)(3) shall be sufficient grounds for having its workers' compensation insurance coverage surcharged, nonrenewed, or canceled, or an applicant for such coverage denied.

Acts 1991, No. 814, §1, eff. Nov. 20, 1991; Acts 1992, No. 374, §1.



RS 23:1413 - Workplace accident and injury reduction plan

§1413. Workplace accident and injury reduction plan

A. The board shall require the corporation to require certain policyholders to establish a written workplace accident and injury reduction plan that promotes safe working conditions and which is based on clearly stated goals and objectives. At a minimum, the plan shall describe the following:

(1) The implementation by the policyholder, supervisors, and employees of the program and continued participation of management to be established, measured, and maintained.

(2) The methods used to identify, analyze, and control new or existing hazards, conditions, and operations.

(3) The investigation and corrective action implemented for workplace accidents.

(4) The enforcement of safe work practices and rules.

B. The corporation shall require such a policyholder to conduct and document a review of the workplace accident and injury reduction plan at least annually. The review shall document how procedures set forth in the plan are being met. The review shall be submitted to the corporation.

Acts 1991, No. 814, §1, eff. Nov. 20, 1991; Acts 1992, No. 374, §1.



RS 23:1414 - Annual report

§1414. Annual report

A. Within six months after the close of each fiscal year, the corporation shall present a report on its activities to the legislative auditor, the speaker of the House of Representatives, the president of the Senate, and the governor. This report shall include, but need not be limited to, the following information:

(1) The number of risks in the PRP program and the number of risks in the ARP program.

(2) A determination of whether or not the corporation is solvent and self-sufficient and if not, what remedial action the board will take to eliminate or prevent any deficit.

B. The annual report shall also contain specific findings and recommendations as to those factors that are contributing to any increase in premiums or deficits. The annual report shall also recommend any cost containment or efficiency measure to insure the proper operation of the corporation.

Acts 1991, No. 814, §1, eff. Nov. 20, 1991; Acts 1992, No. 374, §1.



RS 23:1415 - Appeal to insurance commissioner

§1415. Appeal to insurance commissioner

A. Any determination of the corporation with respect to the cancellation or nonrenewal of any policy, with the exception of cancellation for nonpayment of premium, may be appealed to the commissioner of insurance in writing, within thirty days following the receipt by certified mail of the notice. Upon receipt of an appeal, the commissioner shall schedule and hold a hearing with at least ten days written notice to the parties affected. After consideration of all matters presented at the hearing, as well as information available to him from the records of the Department of Insurance, the commissioner of insurance may affirm, annul, or modify the ruling or decision, or take any other action with respect thereto that is equitable and reasonable under the circumstances. All testimony and other evidence on which the insurance commissioner bases any decision under this Part shall be in writing, directed to the parties affected, and filed of record in the Department of Insurance.

B. Board decisions regarding rates, classifications, or any other facet of premium determination are appealable to the Nineteenth Judicial District Court.

Acts 1991, No. 814, §1, eff. Nov. 20, 1991.



RS 23:1471 - UNEMPLOYMENT COMPENSATION

CHAPTER 11. UNEMPLOYMENT COMPENSATION

PART I. GENERAL PROVISIONS

§1471. Short title; declaration of public policy

This Chapter may be cited as the "Louisiana Employment Security Law".

As a guide to the interpretation and application of this Chapter, the public policy of this state is declared to be as follows: Economic insecurity due to unemployment is a serious menace to the health, morals and welfare of the people of this state. Unemployment is therefore a subject of general interest and concern which requires appropriate action by the Legislature to prevent its spread and to lighten its burden which now so often falls with crushing force upon the unemployed worker and his family. The achievement of social security requires protection against this greatest hazard of our economic life. This can be provided by encouraging employers to provide more stable employment and by the systematic accumulation of funds during periods of employment to provide benefits for periods of unemployment, thus maintaining purchasing power and limiting the serious social consequences of poor relief assistance. The Legislature, therefore, declares that in its considered judgment the public good, and the general welfare of the citizens of this state require the enactment of this measure, for the compulsory setting aside of unemployment reserves to be used for the benefit of unemployed persons.

Amended by Acts 1950, No. 498, §1.



RS 23:1472 - Definitions

§1472. Definitions

As used in this Chapter, the following terms shall have the meanings ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Administrator" means the executive director of the Louisiana Workforce Commission.

(2) "Agricultural labor" includes all services performed:

(a) On a farm, in the employ of any person, in connection with cultivating the soil, or in connection with raising or harvesting of any agricultural or horticultural commodity, including the raising, shearing, feeding, caring for, training, and management of livestock, bees, poultry, and fur-bearing animals and wildlife;

(b) In the employ of the owner or tenant or other operator of a farm, in connection with the operation, management, conservation, improvement, or maintenance of such farm and its tools and equipment, or in salvaging timber or clearing land of brush and other debris left by a hurricane, if the major part of such services are performed on a farm;

(c) In connection with the production or harvesting of any commodity defined as an agricultural commodity in Section 15(g) of the Agricultural Marketing Act, as amended (46 Stat. 1550, sec. 3; 12 U.S.C. 1141j), or in connection with the ginning of cotton, or in connection with the operation or maintenance of ditches, canals, reservoirs, or waterways, not owned or operated for profit, used exclusively for supplying and storing water for farming purposes, or in connection with the hatching of poultry, the drying of rice, the ginning of moss, and the handling, care, and sale of nursery stock, but only if such service is performed on a farm.

(d)I. In the employ of the operator of a farm in handling, planting, drying, packing, packaging, processing, freezing, grading, storing, or delivering to storage or to market or to a carrier for transportation to market, in its unmanufactured state, an agricultural or horticultural commodity; but only if such operator produced more than one-half of the commodity with respect to which such services are performed;

II. In the employ of a group of operators of farms (or a cooperative organization of which such operators are members) in the performance of services described in Subparagraph (I) of this Paragraph, but only if such operators produced more than one-half of the commodity with respect to which such services are performed.

III. The provisions of subparagraph (I) and (II) of this Paragraph shall not be deemed to be applicable with respect to services performed in connection with commercial canning or commercial freezing or in connection with any agricultural or horticultural commodity after its delivery to a terminal market for distribution for consumption;

(e) On a farm operated for profit, in the employ of the owner or tenant or other operator of such farm, if such service is not in the course of the employer's trade or business.

(f) As used in this Subsection, the term "farm" includes stock, dairy, poultry, fruit, fur-bearing animals, and truck farms, plantations, ranches, nurseries, ranges, greenhouses or other similar structures used primarily for the raising of agricultural or horticultural commodities and orchards;

(3) "American vessel" means any vessel, documented and numbered under the laws of the United States, including any vessel which is neither documented or numbered under the laws of the United States, nor documented under the laws of any foreign country, if its crew is employed solely by one or more citizens or residents of the United States, or corporation organized under the laws of the United States, or of any state.

(4) "Base period" means the first four of the last five complete calendar quarters immediately preceding the first day of an individual's benefit year.

(5) "Benefits" means the money payments payable to an individual, as provided in this Chapter, with respect to his unemployment.

(6) "Benefit year" with respect to any individual means the one-year period beginning with the first day of the first week with respect to which the individual first files a claim for benefits in accordance with R.S. 23:1600(1), and thereafter the one-year period beginning with the first day of the first week with respect to which the individual next files a claim for benefits after the termination of his last preceding benefit year; provided, that at the time of filing such a claim the individual has been paid the wages for insured work required under R.S. 23:1600(5).

(7) "Calendar quarter" means the period of three consecutive calendar months ending on March 31, June 30, September 30, or December 31, or the equivalent thereof as the administrator may by regulations prescribe.

(8) "Contributions" means the money payments to the state unemployment compensation fund, required by this Chapter.

(9) Repealed by Acts 1977, No. 745, §3.

(10)(a) "Employing unit" means any individual or type of organization, including the state of Louisiana or subdivisions, or instrumentality thereof or of any other state or of the United States except as excluded by any other provision of this Chapter, and any partnership, association, trust, estate, joint-stock company, nontrading corporation, insurance company, corporation, or corporate group, whether domestic or foreign, or the receiver, liquidator, trustee in bankruptcy, trustee, or successor thereof, or the legal representative of a deceased person, which has in its employ one or more individuals performing services for it within this state. All individuals performing services within this state for any employing unit which maintains two or more separate establishments, whether the employing unit is engaged in a number of different types of businesses or is engaged in the same business in a number of different places within this state, shall be deemed to be employed by a single employing unit for all the purposes of this Chapter.

(b) "Corporate group" means any group of corporations which are one hundred percent subsidiaries of another corporation or of other corporations which are one hundred percent subsidiaries of another corporation where the corporations are engaged in essentially the same kind of business and the employees are paid from a single account maintained by the parent corporation.

(c) Whenever any employing unit contracts with or has under it any contractor or subcontractor for any work which is part of its usual trade, occupation, profession, or business, unless the employing unit as well as each such contractor or subcontractor is an employer as hereinafter defined or within the provisions of R.S. 23:1573 or R.S. 23:1574, the employing unit shall be deemed to employ each individual in the employ of each such contractor or subcontractor during the time such individual is engaged in performing such work; except that any employing unit which is liable for and pays contributions with respect to individuals in the employ of any such contractor or subcontractor, may recover the same from the contractor or subcontractor. If such contractor or subcontractor is an employer as hereinafter defined or within the provisions of R.S. 23:1573 or R.S. 23:1574, he alone shall be liable for the contributions measured by wages to individuals in his employ.

(d) Each individual employed to perform or to assist in performing the work of any agent or employee of an employing unit shall be deemed to be employed by such employing unit whether such individual was hired or paid directly by such employing unit or by such agent or employee, provided the employing unit had actual or constructive knowledge of the work.

(11) "Employer" means:

(a) Any employing unit which in any calendar quarter in either the current or preceding calendar year paid for services in employment wages of one thousand five hundred dollars or more for some portion of a day in each of twenty different calendar weeks, whether or not such weeks were consecutive, in either the current or the preceding calendar year, had in employment at least one individual regardless of whether the same individual was in employment each day.

(b) Any employing unit, whether or not an employing unit at the time of the acquisition, which acquired the organization, trade or business, or substantially all the assets thereof, of another which at the time of such acquisition was an employer subject to this Chapter; or which acquired a part of the organization, trade or business or assets of another which at the time of such acquisition was an employer subject to this Chapter, provided the part acquired, if treated alone, would have satisfied the employment requirements of Paragraph (a) of this Subsection;

(c) Any employing unit, whether or not an employing unit at the time of the acquisition, which acquired the organization, trade or business, or substantially all the assets thereof, of another employing unit, if the combined employment record of the predecessor prior to the date of the acquisition and the employment record of the successor subsequent to the date of the acquisition, both within the same calendar year, would be sufficient to satisfy the employment requirements of Paragraph (a) of this Subsection;

(d)I. Any employing unit for which service in employment, as defined in R.S. 23:1472(12)(F), is performed.

II. In determining whether or not an employing unit for which service other than domestic service is also performed is an employer under Paragraphs (a), (b), or (c) of this Subsection, the wages earned or the employment of an employee performing domestic service shall not be taken into account.

III. In determining whether or not an employing unit for which service other than agricultural labor is also performed is an employer under Paragraphs (a), (b), and (c) of this Subsection, the wages earned or the employment of an employee performing service in agricultural labor shall not be taken into account. If an employing unit is determined an employer of agricultural labor, such employing unit shall be determined to be an employer for the purposes of Paragraph (a) of this Subsection.

(e) Any employing unit not an employer by reason of any other Paragraph of this Subsection (i) for which, within either the current or preceding calendar year, service is or was performed with respect to which such employing unit is liable for any Federal tax against which credit may be taken for contributions required to be paid into a state unemployment fund; or (ii) which, as a condition for approval of this section for full tax credit against the tax imposed by the Federal Unemployment Tax Act, is required, pursuant to such Act, to be an "employer" under this Section;

(f) Any employing unit which having become an employer under Paragraph (a), (b), (c), (d), or (e) of this Subsection, has not ceased to be an employer under the provisions of Part IV of this Chapter;

(g) For the effective period of its election pursuant to Part IV of this Chapter, any other employing unit which has elected to become subject to the provisions hereof;

(h) For purposes of Paragraphs (a) and (d) of this Subsection, if any week includes both December thirty-first and January first, the days of that week up to January first shall be deemed one calendar week and the days beginning January first another such week.

(i) Any Indian tribe or Indian tribal unit, as defined and established pursuant to 25 U.S.C. §450b(e), 26 U.S.C. §3306(u), and 43 U.S.C. §1601 et seq., which is recognized as eligible for the special programs and services provided by the United States under the status of Indians, including any subdivision, subsidiary, or business enterprise wholly owned by any such Indian tribe.

(12)A. "Employment" means, subject to the other provisions of this Subsection, any services including service in interstate commerce, performed for wages or under any contract of hire, written or oral, express or implied;

B. The term "employment" shall include an individual's entire service, performed within or both within and without this state, and, in the case of Paragraph (III) hereof, service performed within or without and within and without this state, if;

I. the service is localized in this state, or

II. the service is not localized in any state but some of the service is performed in this State and (a) the base of operations, or if there is no base of operations, then the place from which such service is directed or controlled, is in this State; or (b) the base of operations or place from which such service is directed or controlled is not in any state in which some part of the service is performed but the individual's residence is in this State,

III. notwithstanding any other provisions of this Subsection an individual's entire service as an officer or member of a crew of an American vessel, wherever performed and whether in intrastate, interstate or foreign commerce, if the employer maintains within this State the operating office from which the operations of the vessel are ordinarily and regularly managed, supervised and controlled; provided that the Administrator may enter into reciprocal arrangements with the appropriate agencies of other states or of the United States, or both, whereby services performed on or with respect to vessels engaged in intrastate, interstate, or foreign commerce for a single employer, wherever performed shall be deemed to be performed within this State or within such other states;

C. Services not covered under Paragraph (B) of this Subsection and performed entirely without this State, with respect to no part of which contributions are required and paid under an unemployment compensation law of any other state of the United States, the Virgin Islands or Canada, shall be deemed to be employment subject to this Chapter if the individual performing such services is a resident of this State or the place from which the services are directed or controlled is in this State.

D. Service shall be deemed to be localized within a state if;

I. the service is performed entirely within such state; or

II. the service is performed both within and without such state; but the service performed without such state is incidental to the individual's service within the state, for example, is temporary or transitory in nature or consists of isolated transactions;

E. Services performed by an individual for wages or under any contract of hire, written or oral, express or implied, shall be deemed to be employment subject to this Chapter unless and until it is shown to the satisfaction of the administrator that;

I. such individual has been and will continue to be free from any control or direction over the performance of such services both under his contract and in fact; and

II. such service is either outside the usual course of the business for which such service is performed, or that such service is performed outside of all the places of business of the enterprise for which such service is performed; and

III. such individual is customarily engaged in an independently established trade, occupation, profession or business;

F. The term "employment" shall include:

I. Except as excluded by Subparagraph (III) of this Paragraph:

(a) Service performed by an individual in the employ of this state or any of its instrumentalities or in the employ of this state and one or more other states or their instrumentalities.

(b) Service performed in the employ of this state or any of its instrumentalities or any political subdivision thereof or any of its instrumentalities or any instrumentality of more than one of the foregoing or any instrumentality of any of the foregoing and one or more other states or political subdivisions or any Indian tribe or tribal unit, provided that such service is excluded from "employment" as defined in the Federal Unemployment Tax Act by Section 3306(c)(7) of that Act.

II. The term "employment" shall include service performed by an individual in the employ of a religious, charitable, educational or other organization but only if the following conditions are met:

(a) The service is excluded from "employment" as defined in the Federal Unemployment Tax Act solely by reason of Section 3306(c)(8) of that Act; and

(b) The organization had four or more individuals in employment for some portions of a day in each of twenty different weeks, whether or not such weeks were consecutive, within either the current or preceding calendar year, regardless of whether they were employed at the same moment of time.

III. For the purposes of Subparagraphs (I) and (II) of this Paragraph the term "employment" does not apply to service performed:

(a) In the employ of (i) a church or convention or association of churches, or (ii) an organization which is operated primarily for religious purposes and which is operated, supervised, controlled or principally supported by a church or convention or association of churches;

(b) By a duly ordained, commissioned, or licensed minister of a church in the exercise of his ministry or by a member of a religious order in the exercise of duties required by such order;

(c) In the employ of a governmental entity referred to in Subparagraph (I) of this Paragraph if such service is performed by an individual in the exercise of duties:

(i) As an elected official;

(ii) As a member of a legislative body, or a member of the judiciary, of this state or its political subdivisions, or of an Indian tribe.

(iii) As a member of the State National Guard or Air National Guard;

(iv) As an employee serving on a temporary basis in case of fire, storm, snow, earthquake, flood, or similar emergency;

(v) In a position which, under or pursuant to the laws of this state or tribal law, is designated as (1) a major nontenured policymaking or advisory position, or (2) a policymaking or advisory position the performance of the duties of which ordinarily does not require more than eight hours per week.

(d) In a facility conducted for the purpose of carrying out a program of rehabilitation for individuals whose earning capacity is impaired by age or physical or mental deficiency or injury or providing remunerative work for individuals who because of their impaired physical or mental capacity cannot be readily absorbed in the competitive labor market by an individual receiving such rehabilitation or remunerative work;

(e) As part of an unemployment work-relief or work-training program assisted or financed in whole or in part by any federal agency or an agency of a state or political subdivision thereof or of an Indian tribe, by an individual receiving such work-relief or work-training; or

(f) By an inmate of a custodial or penal institution.

IV. Notwithstanding the provisions of Subparagraphs (I) or (II) of this Paragraph or any other provision of law to the contrary, the term "employment" shall include service performed by an individual in the employ of the Louisiana School for the Visually Impaired and the Louisiana School for the Deaf, or a successor of any of these schools.

V. Service performed by an individual in agricultural labor as defined in Subsection (2) of this Section when:

(a) Such service is performed for a person who:

(i) During any calendar quarter in either the current or preceding calendar year paid remuneration in cash of twenty thousand dollars or more to individuals employed in agricultural labor; or

(ii) For some portion of a day in each of twenty different calendar weeks, whether or not such weeks were consecutive, in either the current or the preceding calendar year, employed in agricultural labor ten or more individuals, regardless of whether they were employed at the same moment of time.

(iii) However, the individuals performing services referred to in (a)(i) and (ii) of this Subparagraph shall not include individuals performing agricultural labor who are aliens admitted to the United States to perform agricultural labor pursuant to Section 214(c) and Section 101(a)(15)(H) of the Immigration and Nationality Act.

(b) For the purposes of this Subparagraph any individual who is a member of a crew furnished by a crew leader to perform service in agricultural labor for any other person shall be treated as an employee of such crew leader:

(i) If such crew leader holds a valid certificate of registration under the Farm Labor Contractor Registration Act of 1963; or substantially all the members of such crew operated or maintained tractors, mechanized harvesting or cropdusting equipment, or any other mechanized equipment, which is provided by such crew leader; and

(ii) If such individual is not an employee of such other person within the meaning of Paragraph (a) of this Subsection.

(c) For the purposes of this Subparagraph, in the case of any individual who is furnished by a crew leader to perform service in agricultural labor for any other person and who is not treated as an employee of such crew leader under (b) hereof:

(i) Such other person and not the crew leader shall be treated as the employer of such individual; and

(ii) Such other person shall be treated as having paid cash remuneration to such individual in an amount equal to the amount of cash remuneration paid to such individual by the crew leader, either on his own or on behalf of such other person, for the service in agricultural labor performed for such other person.

(d) For the purposes of this Subparagraph, the term "crew leader" means an individual who:

(i) Furnished individuals to perform services in agricultural labor for any other person;

(ii) Pays, either on his own behalf or on behalf of such other person, the individuals so furnished by him for the services in agricultural labor performed by them; and

(iii) Has not entered into a written agreement with such other person under which such individual is designated as an employee of such other person.

VI. The term "employment" shall include domestic service in a private home, local college club, or local chapter of a college fraternity or sorority performed for a person who paid cash remuneration of one thousand dollars or more in the current calendar year or the preceding calendar year to individuals employed in such domestic service in any calendar quarter.

VII. Service performed on or after December 21, 2000, by an individual in the employ of an Indian tribe or Indian tribal unit itself, as defined in this Section, provided that any of those exclusions from employment under this Chapter in accordance with the Federal Unemployment Tax Act shall otherwise be applicable to services performed in the employ of an Indian tribe.

G. The term "employment" shall include the service of an individual who is a citizen of the United States, performed outside the United States in the employ of an American employer other than services which are deemed employment under the provisions of Paragraphs (B) and (D) of this Subsection or the parallel provisions of another state's law if:

I. The employer's principal place of business in the United States is located in this state;

II. The employer has no place of business in the United States, but

(a) The employer is an individual who is a resident of this state;

(b) The employer is a corporation which is organized under the laws of this state; or

(c) The employer is a partnership or a trust and the number of the partners or trustees who are residents of this state is greater than the number who are residents of any one other state; or

III. None of the criteria of SubParagraph (I) and (II) of this Paragraph are met but the employer has elected coverage in this state or, the employer having failed to elect coverage in any state, the individual has filed a claim for benefits, based on such service, under the law of this state.

IV. An "American employer" for purposes of this Paragraph means:

(a) An individual who is a resident of the United States;

(b) A partnership if two-thirds or more of the partners are residents of the United States;

(c) A trust, if all of the trustees are residents of the United States; or

(d) A corporation organized under the laws of the United States or of any state.

H. The term "employment" shall not include:

I. Except as described in Subsection (12)(F)(V) of this Section, agricultural labor as defined in Subsection (2) of this Section.

II. Except as described in Subsection (12)(F)(VI) of this Section, domestic service in a private home, local college club, or local chapter of a college fraternity or sorority.

III. service performed as an officer or member of the crew of a vessel not an American vessel;

IV. service performed by an individual in the employ of his son, daughter or spouse, and service performed by a child under the age of twenty-one in the employ of his father or mother;

V. service performed in the employ of the United States Government or an instrumentality of the United States Government immune under the Constitution of the United States from the contributions imposed by this Chapter, except that to the extent that the Congress of the United States shall permit states to require any instrumentalities of the United States (or individuals in their employ) to make payments into an unemployment compensation fund under a state unemployment compensation law, all of the provisions of this Chapter shall be applicable to such instrumentalities and to services performed for such instrumentalities, in the same manner, to the same extent and on the same terms as to all other employers, employing units, individuals and services; provided that if this State should not be certified by the Secretary of Labor under Section 3304 of the Act of Congress known as the Internal Revenue Code, as amended, for any year, then the contributions required under this Chapter from any instrumentality of the United States and the payments required from individuals in its employ pursuant to this Chapter shall be refunded by the Administrator from the fund in the same manner and within the same period as is provided for refunds of erroneous collections in accordance with the provisions of R.S. 23:1551;

VI. services performed in the employ of any other state or political subdivision thereof or of any instrumentality of any other state exercising sovereign power of a strictly governmental nature and not for the carrying on of a private business;

VII. Repealed by Acts 1977, No. 745, §8, eff. Jan. 1, 1978.

VIII. except as otherwise provided in Paragraph (F) of this Subsection, service performed in the employ of a corporation, community chest, fund or foundation, organized and operated exclusively for religious, charitable, scientific, literary, or educational purposes, or for the prevention of cruelty to children or animals, no part of the net earnings of which inures to the benefit of any private shareholder or individual, and no substantial part of the activities of which is carrying on propaganda, or otherwise attempting to influence legislation;

IX. service performed by an individual as an insurance agent or as an insurance solicitor, if all such service performed by such individual for his employing units is performed for remuneration solely by way of commission;

X. service with respect to which unemployment compensation is payable under an unemployment compensation system established by an Act of Congress; provided that the Administrator is hereby authorized and directed to enter into agreements with the proper agencies under such Act of Congress, which agreements shall become effective ten days after publication thereof in the manner provided in R.S. 23:1654 for general rules; to provide reciprocal treatment to individuals who have, after acquiring potential rights to benefits under this Chapter, acquired rights to unemployment compensation under such Act of Congress or who have, after acquiring potential rights to unemployment compensation under such Act of Congress, acquired rights to benefits under this Chapter;

XI. casual labor not in the course of the employer's trade or business;

XII.(a) service performed in any calendar quarter in the employ of any organization exempt from income tax under section 501(a) of the Federal Internal Revenue Code, (other than an organization described in Section 401(d)) or under Section 521 of such code, if the remuneration for such service is less than fifty dollars, or,

(b) service performed in the employ of a school, college, or university, if such service is performed by a student who is enrolled and is regularly attending classes at such school, college or university, or,

(c) service performed by an individual under the age of twenty-two who is enrolled at a nonprofit or public educational institution which normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on as a student in a full-time program, taken for credit at such institution, which combines academic instruction with work experience, if such service is an integral part of such program, and such institution has so certified to the employer, except that this subParagraph shall not apply to service performed in a program established for or on behalf of an employer or group of employers;

XIII. service performed in the employ of a foreign government (including service as a consular or other officer or employee or a non-diplomatic representative);

XIV. service performed in the employ of any instrumentality wholly owned by a foreign government;

(a) if the service is of a character similar to that performed in foreign countries by employees of the United States Government or of an instrumentality thereof; and

(b) if the Secretary of State of the United States shall certify to the Secretary of the Treasury of the United States, that the foreign government, with respect to whose instrumentality exemption is claimed, grants an equivalent exemption with respect to similar service performed in a foreign country by employees of the United States Government and instrumentalities thereof;

XV. service performed as a student nurse in the employ of a hospital or nurses' training school by an individual who is enrolled and regularly attending classes in a nurses' training school chartered or approved pursuant to the state law; and service performed as an intern in the employ of a hospital by an individual who has completed a four years' course in medical school chartered or approved pursuant to state law;

XVI. service performed by an individual under the age of eighteen in the delivery or distribution of newspapers or shopping news, not including delivery or distribution to any point for subsequent delivery or distribution;

XVII. service performed by an individual as a real estate salesman, if all such service performed by such individual for his employing unit is performed for remuneration solely by way of commission;

XVIII. Service performed by an individual engaged in the trade or business of selling or soliciting the sale of consumer products, in the home or otherwise than in a permanent retail establishment:

(a) If substantially all remuneration for the performance of the services is directly related to sales or other output rather than to the number of hours worked; and

(b) The services performed by the individual are performed pursuant to a written contract between such person and the persons for whom the services are performed and such contract provides that the person will not be treated as an employee with respect to such services for federal tax purposes.

XIX. Service performed for a private for-profit person or entity by an individual as a landman if:

(a) The individual is engaged primarily in negotiation for the acquisition or divestiture of mineral rights, or negotiating business agreements that provide for the exploration for or development of minerals or is otherwise engaged in activities relating to the exploration for, or development, production, or transportation of, minerals.

(b) Substantially all remuneration, paid in cash or otherwise, including but not limited to payments on the basis of a daily rate, for the performance of the services is directly related to the completion by the individual of the specific tasks contracted for rather than to the number of hours worked by the specific individual.

(c) The services performed by the individual are performed under a written contract, between the individual and the person for whom the services are performed, that provides that the individual is to be treated as an independent contractor and not as an employee with respect to the services provided under the contract.

XX. Service performed for a private for-profit person or entity by an individual as a lecturer, consultant, teacher, or instructor of real estate or insurance if:

(a) Substantially all remuneration for the performance of such service is directly related to instruction or other output rather than to the number of hours worked by the specific individual.

(b) The services performed by the individual are performed pursuant to a written contract which provides that such individual will not be treated as an employee with respect to such services for tax purposes.

(c) Such individual performs such services for no more than thirty-two hours annually.

XXI. Service performed by an individual as a member of an Indian tribal council.

XXII. The services performed by an individual who meets the definition of an owner-operator as is defined in R.S. 23:1021(10).

I. Notwithstanding any of the other provisions of this Subsection, a service shall be deemed to be in employment if, with respect to such services, a tax is required to be paid under any federal law imposing a tax against which credit may be taken for contributions required to be paid into a state unemployment compensation fund, or which as a condition for full tax credit against the tax imposed by the Federal Unemployment Tax Act is required to be covered under this Chapter. Notwithstanding any provisions of this Chapter to the contrary, services performed for state and local governmental entities, nonprofit organizations, and Indian tribes recognized by the United States are deemed employment unless such services are excluded under the provisions of the Federal Unemployment Tax Act.

J. If the service performed during one-half or more of any pay period by an individual for the person employing him constitutes employment, all the services of such individual for such period shall be deemed to be employment; but if the services performed during more than one-half of any such pay period by an individual for the person employing him do not constitute employment, then none of the services of such individual for such period shall be deemed to be employment. As used in this paragraph, the term "pay period" means a period (of not more than thirty-one consecutive days) for which a payment of remuneration is ordinarily made to the employee by the person employing him. This Paragraph shall not be applicable with respect to services performed in a pay period by an individual for the person employing him where any of such service is excepted by R.S. 23:1472(12)(H)(X).

K. Repealed by Acts 1992, No. 453, §1.

(13) "Employment office" means a free public employment office or branch office thereof, operated by this state or maintained as a part of a state controlled system of public employment offices.

(14) "Employment security administration fund" means the employment security administration fund established by this Chapter, from which administrative expenses under this Chapter shall be paid.

(15) "Fund" means the unemployment compensation fund established by this Chapter, to which all contributions required and from which all benefits provided under this Chapter shall be paid.

(16) "Insured work" means employment for employers.

(17) "Shipping articles" means "articles of agreement" purporting to comply with Title forty-six of the United States code, or any other agreement under which officers or members of the crew are employed on the high seas, and under which they are not entitled to a final settlement of wages until the termination of the period of the employment.

(18)A. "State" includes the states of the United States, the District of Columbia, the Commonwealth of Puerto Rico and the Virgin Islands.

B. The term "United States," when used in a geographical sense, includes the states, the District of Columbia, the Commonwealth of Puerto Rico, and the Virgin Islands.

C. The provisions of Paragraphs (A) and (B) of this Section, as including the Virgin Islands, shall become effective on the day after the day on which the United States Secretary of Labor approves for the first time under Section 3304(a) of the Internal Revenue Code of 1954 an unemployment compensation law submitted to the Secretary by the Virgin Islands for such approval.

(19)(a) "Unemployment"--Any individual shall be deemed to be "unemployed" in any week during which he performs no services and with respect to which no wages are payable to him, or in any week of less than full-time work if the wages payable to him with respect to such week are less than his weekly benefit amount.

(i) For the purpose of this Paragraph, any individual who bears a relationship of spouse, mother or mother-in-law, father or father-in-law, son or step-son or son-in-law, daughter or step-daughter or daughter-in-law, brother or brother-in-law, sister or sister-in-law, to a principal or controlling stockholder or a principal officer of a corporation, partnership, or proprietorship, or is himself a principal or controlling stockholder or a principal officer of a corporation, partnership, or proprietorship, shall not be deemed to be "unemployed" as provided for in this Paragraph, without first providing the administrator with whatever records or evidence the administrator may prescribe by regulation to provide proof and justification of such unemployment. However, the administrator shall not demand proof of the complete dissolution of the entire enterprise in order for the employee to be deemed unemployed.

(ii) Any person meeting the criteria set forth in Item (i) of this Subparagraph who has for the first four of the last five quarters been listed as an employee and for whom unemployment insurance coverage premiums have been paid for that same period of time and, who, in addition, is no longer eligible to receive any remuneration or dividends from the enterprise for whom he previously worked, shall be considered to have met the criteria for unemployment.

(iii) The administrator shall further prescribe regulations applicable to unemployed individuals making such distinctions in the procedures as to total unemployment, part-total unemployment, partial unemployment of individuals attached to their regular jobs, and other forms of short-time work, as the administrator deems necessary.

(b) Employment, for purposes of unemployment insurance coverage, is employment of workers who work for wages as defined by the Louisiana Employment Security Law; it does not include self-employment.

No individual, who has been paid wages or performed services for an employing unit within eighteen months of the filing of a claim for unemployment benefits, shall be deemed unemployed for the purposes of the Louisiana Employment Security Law if he is or was, during the eighteen month period, the principal or controlling stock or shareholder of the employing unit, unless and until evidence or such other proof such as a certificate of dissolution issued by the Secretary of State is submitted to the satisfaction of the Administrator that the employing unit has been dissolved and is no longer engaged in business or that acts beyond the control of the principal or controlling stock or shareholder occurred to such an extent as to fully justify the person's inability to perform services. Justification for this unemployment would be judged on the reasonableness of a similar employer to become unemployed under the same conditions. Persons potentially qualified for benefits by this section shall not perform any services for the employing unit of any kind whether or not for remuneration or whether or not the services are performed on or off the premises of the employing unit, nor shall he go on the premises of the employing unit and spend any time except the minimal that might be spent by a consumer of the employing units services. Any person who violates any provision of this part will be deemed to have resumed employment. Nothing contained herein shall be deemed to qualify a person who may be otherwise disqualified.

(c) No individual, if he is, or was during the 18 months preceding the filing or renewal of a claim, employed by an employing unit whose principal or controlling stock or shareholder is related to the claimant in any degree as set forth in R.S. 23:1472(19), shall be deemed unemployed unless documentary proof is submitted to the satisfaction of the Administrator that:

(i) The books, records and tax returns of the employing unit reveal such a decline in business or other business reversals so as to necessitate and justify the laying off of an employee.

(ii) The claimant is not performing or has not performed since the filing of his claim for unemployment benefits, any services of any kind whether or not for remuneration or whether or not the services are performed on the premises of the employing unit.

(iii) The claimant does not go upon the premises of the employing unit and spend any time except the minimal time that might be spent by a consumer of the employing units services.

(20)(A) "Wages" means all remuneration for services, including vacation pay, holiday pay, dismissal pay, commissions, bonuses, the cash value of all remuneration in any medium other than cash, and WARN Act payments received pursuant to 29 U.S.C. §2104. The reasonable cash value of remuneration in any medium other than cash shall be estimated and determined in accordance with rules prescribed by the administrator.

(B) Repealed by Acts 1995, No. 42, §3, eff. June 6, 1995.

(C) The term "wages" shall not include;

I. The amount of any payment made to or on behalf of an individual in its employ under a plan or system established by an employing unit which makes provision for individuals in its employ generally or for a class or classes of individuals, including any amount paid by an employing unit for insurance or annuities, or into a fund to provide for any such payment, on account of retirement, or sickness or accident disability, or medical and hospitalization expenses in connection with sickness or accident disability, or death, provided the individual in its employ

(a) has not the option to receive, instead of provision for such death benefit, any part of such payment or, if such death benefit is insured, any part of the premiums (or contributions to premiums) paid by his employing unit, and

(b) has not the right under the provisions of the plan or system or policy of insurance providing for such death benefit, to assign such benefit, or to receive a cash consideration in lieu of such benefit either upon his withdrawal from the plan or system providing for such benefit or upon termination of such plan or system or policy of insurance or of his services with such employing unit;

II. The payment by an employing unit (without deduction from the remuneration of the individual in its employ) of the tax imposed upon a worker under Section 1400 of the United States Internal Revenue Code.

III. Dismissal payments which the employing unit is not legally required to make.

IV. Salary, wages, or other remunerations paid to the owner or owners who are sole proprietors of an unincorporated employing unit.

V. Any payment made to, or on behalf of, an employee or his beneficiary under a cafeteria plan as provided in 26 U.S.C. §125 of the U.S. Internal Revenue Code, if such payment would not be treated as wages without regard to such plan and it is reasonable to believe that 26 U.S.C. §125 would not treat such payments as wages constructively received.

(D) "Wages" paid with respect to employment performed under shipping articles and which are not paid on regularly recurring pay days, at intervals of not more than thirty-one days, shall:

I. For the purposes of R.S. 23:1531 through R.S. 23:1541, be considered as having been paid as of a date or dates determined under rules or regulations of the department irrespective of when actual payment was made to the individual; and

II. For the purposes of R.S. 23:1592, 1594, 1595, and 1600, be considered as having been paid in the respective calendar quarters in which the services of the individual were being performed. However, vacation pay shall be treated as provided in R.S. 23:1601(7)(d).

(21) "Week" means such period of seven consecutive days, as the administrator may by regulation prescribe. The administrator may by regulation prescribe that a week shall be deemed to be "in," "within," or "during" that benefit year which includes the greater part of such week.

(22) "Louisiana Unemployment Compensation Law," means the Louisiana Employment Security Law.

(23) "Institution of higher education," for the purposes of Paragraph (F) of Subsection (12) of this section, means an educational institution which:

(A) admits as regular students only individuals having a certificate of graduation from a high school, or the recognized equivalent of such a certificate;

(B) is legally authorized in this State to provide a program of education beyond high school;

(C) provides an educational program for which it awards a bachelor's or higher degree, or provides a program which is acceptable for full credit toward such a degree, a program of post-graduate or post-doctoral studies, or a program of training to prepare students for gainful employment in a recognized occupation; and

(D) is a public or other nonprofit institution.

(E) Notwithstanding any of the foregoing provisions of this Subsection, all colleges and universities in this State are institutions of higher education for purposes of this section.

(24) "Hospital" means an institution which has been licensed by the Louisiana Department of Health as a hospital.

Acts 1950, No. 498, §§2, 3; Acts 1952, No. 538, §§1-3; Acts 1956, No. 377, §1; Acts 1956, No. 403, §1; Acts 1960, No. 438, §1; Acts 1960, No. 439, §1; Acts 1962, No. 248, §1; Acts 1964, No. 213, §1; Acts 1968, No. 42, §1; Acts 1971, No. 136, §§1-5, eff. Jan. 1, 1972; Acts 1972, No. 165, §§1, 2; Acts 1972, No. 337, §§1-5; Acts 1973, No. 88, §1; Acts 1975, No. 466, §1; Acts 1976, No. 40, §1, eff. June 18, 1976; Acts 1977, No. 745, §§1, 2, 3-7, 9, 10; Acts 1978, No. 521, §1; Acts 1979, No. 738, §1, eff. July 20, 1979; Acts 1985, No. 566, §1, eff. Oct. 6, 1985; Acts 1986, No. 886, §1; Acts 1987, No. 115, §1; Acts 1987, No. 906, §1, eff. July 1, 1987; Acts 1987, 1st Ex. Sess., No. 1, §1, eff. Sept. 17, 1987; Acts 1988, No. 493, §1; Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1989, No. 660, §1; Acts 1989, No. 694, §1; Acts 1990, No. 867, §1; H.C.R. No. 217, 1991 R.S.; Acts 1991, No. 1050, §1, eff. July 29, 1991; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 1992, No. 450, §1, eff. June 20, 1992; Acts 1992, No. 453, §1; Acts 1994, 3rd Ex. Sess., No. 36, §1; Acts 1995, No. 42, §3, eff. June 6, 1995; Acts 1995, No. 99, §1, eff. June 12, 1995; Acts 1995, No. 992, §1; Acts 1998, 1st Ex. Sess., No. 106, §1, eff. May 5, 1998; Acts 1999, No. 116, §1, eff. June 9, 1999; Acts 2001, 1st Ex. Sess., No. 4, §1, eff. Mar. 27, 2001; Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2012, No. 675, §1; Acts 2012, No. 786, §1; Acts 2014, No. 349, §1; Acts 2014, No. 811, §12, eff. June 23, 2014.



RS 23:1473 - Concurrent employment by two or more corporations

§1473. Concurrent employment by two or more corporations

A. For purposes of this Chapter, if two or more related corporations concurrently employ the same individual and compensate such individual through a common paymaster which is one of such corporations, each such corporation shall be considered to have paid as wages to such individual only the amounts actually disbursed by it to such individual and shall not be considered to have paid as wages to such individual any amounts actually disbursed to such individual by another of such corporations.

B.(1) A common paymaster of a group of related corporations is any member thereof that disburses wages to employees of two or more of those corporations on their behalf and that is responsible for keeping books and records for the payroll with respect to those employees. The common paymaster is not required to disburse wages to all the employees of those two or more related corporations, but the provisions of this Section shall not apply to any wages to employees that are not disbursed through a common paymaster. The common paymaster may pay concurrently employed individuals under this Section by one combined paycheck, drawn on a single bank account, or by separate paychecks, drawn by the common paymaster on the accounts of one or more employing corporations.

(2) A group of related corporations may have more than one common paymaster. Some of the related corporations may use one common paymaster and others of the related corporations may use another common paymaster with respect to a certain class of employees. A corporation that uses a common paymaster to disburse wages to certain of its employees may use a different common paymaster to disburse wages to other employees.

C. For purposes of this Section, the term "concurrent employment" means the contemporaneous existence of an employment relationship, as defined in R.S. 23:1472(12), between an individual and two or more corporations. Such a relationship contemplates the performance of services by the employee for the benefit of the employing corporation, not merely for the benefit of the group of corporations, in exchange for wages which, if deductible for the purposes of federal income tax, would be deductible by the employing corporation.

D. Corporations shall be considered related corporations for an entire calendar quarter, as defined in R.S. 23:1472(7), if they satisfy any one of the following four tests at any time during that calendar quarter:

(1) The corporations are members of a "controlled group of corporations", as defined in Section 1563 of the Internal Revenue Code of 1986, or would be members if Section 1563(a)(4) and (b) of said code did not apply and if the phrase "more than fifty percent" were substituted for the phrase "at least eighty percent" wherever it appears in Section 1563(a) of said code.

(2) In the case of a corporation that does not issue stock, either fifty percent or more of the members of the board of directors or the other governing body of one corporation are members of the board of directors or other governing body of the other corporation, or the holders of fifty percent or more of the voting power to select such members are concurrently the holders of more than fifty percent of that power with respect to the other corporation.

(3) Fifty percent or more of the officers of one corporation are concurrently officers of the other corporation.

(4) Thirty percent or more of the employees of one corporation are concurrently employees of the other corporation.

E. If the requirements of this Section are met, the common paymaster shall have the primary responsibility for remitting contributions due under this Chapter with respect to the wages it disburses as the common paymaster. The common paymaster shall compute these contributions as though it were the sole employer of the concurrently employed individuals. If the common paymaster fails to remit these contributions, in whole or in part, it shall remain liable for the full amount of the unpaid portion of these taxes. In addition, each of the other related corporations using the common paymaster shall be jointly and severally liable for its appropriate share of these contributions. Such share shall be an amount equal to the lesser of the following:

(1) The amount of the liability of the common paymaster under this Chapter, after taking into account any contributions made.

(2) The amount of the liability under this Chapter which, but for this Section, would have existed with respect to the wages from such other related corporation, reduced by an allocable portion of any contributions previously paid by the common paymaster with respect to those wages.

Acts 1993, No. 617, §1.



RS 23:1474 - Administrator; Revenue Estimating Conference; "wages"; weekly benefit amounts

§1474. Administrator; Revenue Estimating Conference; "wages"; weekly benefit amounts

A. This Section shall be applicable for purposes of R.S. 23:1531, 1532, 1533 through 1542, and 1592.

B. As used in this Section, the following terms shall have the meaning ascribed to them as follows:

(1) "Applied trust fund balance range" means the applicable range under the table in Subsection I of this Section applied by the administrator after the administrator applies the comparative balance under Paragraph (G)(3) of this Section. Any reference to the year of the applied trust fund balance range shall be the next calendar year beginning January first subsequent to the September in which the Revenue Estimating Conference adopts its official projection.

(2) "Comparative balance" means the lesser amount of the balance of the state unemployment trust fund as certified by the United States Treasury as of September first in the current calendar year or as projected by the Revenue Estimating Conference for the September first of the next calendar year. Any reference to the year of the comparative balance shall be that of the next calendar year beginning January first subsequent to such September in which the Revenue Estimating Conference adopts its official projection.

(3) "Official projection" means the projected amount adopted by the Revenue Estimating Conference as the state unemployment trust fund balance for September first of the next calendar year.

C. Pursuant to the official projection of the unemployment trust fund balance adopted by the Revenue Estimating Conference, the administrator shall apply the maximum dollar amount of "wages", the maximum weekly benefit amount, with any applicable discounts under R.S. 23:1592, and the formula for computation of benefits as designated in the following procedures in accordance with the table in Subsection I of this Section in its entirety.

D. If there is no change in the applied trust fund balance range for the next calendar year compared to the applied trust fund balance range of the current calendar year under the table in Subsection I of this Section, the administrator shall apply the same procedure for the applied trust fund balance range for such next calendar year as is applied for the current calendar year under Paragraph (G)(3) of this Section.

E. For the purposes of this Section, the term "employment" shall include service constituting employment under any unemployment compensation law of another state.

F.(1) "Wages" are not to be in excess of the amount as provided in the table in Subsection I of this Section unless that part of the remuneration becomes subject to a tax imposed by a subsequent enactment of federal law against which credit may be taken for contributions required to be paid into a state unemployment fund. In such event, the administrator shall inform and make recommendations to the governor and the legislature, and, for each calendar year for which such federal law remains effective, shall apply the table in Subsection I of this Section in its entirety except that the maximum dollar amount of wages under any procedure of the table in Subsection I of this Section is not to be less than the subject wages under such federal law, in which application, the maximum dollar amount of wages under such procedure shall be that of such subject wages under such federal law.

(2) Any increase in the federal tax rate by subsequent enactments of federal law for purposes of unemployment compensation is not to affect, however, the application of this Section.

G.(1) The powers and duties of the administrator shall be preserved under federal and state law, and no act by the Revenue Estimating Conference shall be construed to be administration of the state unemployment trust fund under this Chapter, the Federal Unemployment Tax Act, and the Social Security Act.

(2) For purposes of Subsection H of this Section, the administrator shall provide the Revenue Estimating Conference with certification from the United States Treasury of the September first balance of the state unemployment trust fund of the current calendar year for its official projection of the state unemployment trust fund balance for September first of the next calendar year.

(3)(a) Subsequent to the Revenue Estimating Conference's adoption of its official projection of the state unemployment trust fund balance for September first of the next calendar year, the administrator shall determine the following, in the order as provided:

(i) Comparative balance.

(ii) Applied trust fund balance range.

(b) He shall thereupon apply, in compliance with this Section, the proper procedure from the table in Subsection I of this Section to such next calendar year beginning January first for maximum dollar amount of "wages", maximum weekly benefit amount, with any applicable discounts under R.S. 23:1592, and the formula for computation of benefits.

H. Each September, no earlier than September fifth, the Revenue Estimating Conference shall adopt its official projection of the state unemployment trust fund balance for September first of the next calendar year. Such official projection shall be reported to the Louisiana Workforce Commission no later than September thirtieth. The Revenue Estimating Conference shall consider all information, including projections and information from the United States and state departments of labor, in its analysis for official projection of the state unemployment trust fund balance for September first of the next calendar year.

I. The following table shall be applied by the administrator subsequent to his determination of comparative balance and applied trust fund balance range, in compliance with this Section:

Procedure

Applied Trust Fund

Balance Range

Maximum Dollar Amount of "wages" under R.S. 23:1474

Formula for

Computation

of Benefits

Maximum Weekly Benefit Amount

1

Less than seven hundred fifty million dollars

Eight thousand five hundred dollars

Apply R.S. 23:1592 without seven percent discount under R.S. 23:1592(D) then multiply by 1.05 and then multiply such amount by 1.03

Two hundred twenty-one dollars

2

Equal to or greater than seven hundred fifty million dollars but less than one billion one hundred fifty million dollars

Seven thousand seven hundred

dollars

Apply R.S. 23:1592 without seven percent discount under R.S. 23:1592(C) and without five percent discount under R.S. 23:1592(D), then multiply such amount by 1.05 and then multiply such amount by 1.15

Two hundred forty-seven

dollars

3

Equal to or greater than one billion one hundred fifty million dollars but less than one billion four hundred million dollars

Seven thousand

dollars

Apply R.S. 23:1592 without seven percent discount under R.S. 23:1592(C) and without five percent discount under R.S. 23:1592(D), then multiply such amount by 1.05 and then multiply such amount by 1.20

Two hundred fifty-eight

dollars

4

Greater than one billion four hundred million dollars

Seven thousand dollars

Apply R.S. 23:1592 without seven percent discount under R.S. 23:1592(C) and without five percent discount under R.S. 23:1592(D), then multiply such amount by 1.05 and then multiply such amount by 1.32

Two hundred eighty-four dollars

J. Repealed by Acts 2014, No. 349, §2.

Acts 1995, No. 42, §2, eff. June 6, 1995; Acts 1997, No. 1053, §1, eff. Jan. 1, 1998; Acts 1999, No. 197, §1, eff. Jan. 1, 2000; Acts 2003, No. 669, §2, eff. Jan. 1, 2004; Acts 2005, No. 239, §1, eff. Jan. 1, 2006; Acts 2005, 1st Ex. Sess., No. 10, §1, eff. Jan. 1, 2006; Acts 2008, No. 169, §1, eff. June 12, 2008; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2014, No. 349, §§1, 2.



RS 23:1491 - Establishment and control

PART II. FUNDS AND ACCOUNTS

SUBPART A. UNEMPLOYMENT COMPENSATION FUND

§1491. Establishment and control

There is established as a special fund, separate and apart from all public moneys or funds of this state, an unemployment compensation fund, which shall be administered by the administrator exclusively for the purpose of this Chapter. This fund shall consist of (1) all contributions collected pursuant to this Chapter, together with any interest thereon collected pursuant to R.S. 23:1543 through R.S. 23:1551; (2) all fines and penalties collected pursuant to the provisions of this Chapter; (3) interest earned upon any moneys in the fund; (4) any property or securities acquired through the use of moneys belonging to the fund; (5) all earnings of such property or securities; (6) all moneys credited to this state's account in the unemployment trust fund pursuant to Section 903 of the social security act, as amended;1 and (7) all other moneys received for the fund from any other source. All moneys in the fund shall be mingled and undivided.

Amended by Acts 1959, No. 4, §1.

142 U.S.C.A. §1103.



RS 23:1492 - Accounts and deposits

§1492. Accounts and deposits

The administrator shall maintain within the fund three separate accounts: (1) a clearing account, (2) an unemployment trust fund account, and (3) a benefit account. All moneys payable to the fund, upon receipt thereof by the administrator, shall be immediately deposited in the clearing account. All moneys in the clearing account after clearance thereof, shall, except as herein otherwise provided, be deposited immediately with the Secretary of the Treasury of the United States of America to the credit of the account of this state in the unemployment trust fund, established and maintained pursuant to Section 904 of the Social Security Act, as amended, any provisions of law in this state relating to the deposit, administration, release, or disbursement of moneys in the possession or custody of this State to the contrary notwithstanding. Refunds payable pursuant to R.S. 23:1551 and R.S. 23:1472(12) F(V), may be paid from the clearing account or the benefit account. The benefit account shall consist of all moneys requisitioned from this state's account in the unemployment trust fund in the United States Treasury. Except as herein otherwise provided, moneys in the clearing and benefit accounts may be deposited in any depository bank in which general funds of the state may be deposited, but no public deposit insurance charge or premium shall be paid out of the fund. Moneys in the clearing and benefit accounts shall not be commingled with other state funds, but shall be maintained in separate accounts on the books of the depository bank. Such money shall be secured by the depository bank to the same extent and in the same manner as required by the general depository law of this state; and collateral pledged for this purpose shall be kept separate and distinct from any collateral pledged to secure other funds of the state. The administrator shall give a bond conditioned upon the faithful performance of his duties with respect to the fund in an amount not to exceed $25,000. The bond shall be approved by the Attorney General of this state. All sums recovered for losses sustained by the fund shall be deposited therein.



RS 23:1493 - Use and operation; withdrawals

§1493. Use and operation; withdrawals

A.(1) Monies requisitioned from the state's account in the unemployment trust fund shall be used exclusively for the payment of benefits and for refunds pursuant to R.S. 23:1551 and R.S. 23:1472(12)(H)(V), except that monies credited to this state's account pursuant to Section 903 of the Social Security Act, as amended, shall be used as provided in this Section. The administrator shall from time to time requisition from the unemployment trust fund such amounts, not exceeding the amounts standing to this state's account therein, as he deems necessary for the payment of such benefits and refunds for a reasonable future period. Upon receipt thereof such monies shall be deposited in the benefit account. Expenditures of such monies in the benefit account and refunds from the clearing account shall not be subject to any provisions of law requiring specific appropriations or other formal release by state officers of money in their custody. All warrants issued for the payment of benefits and refunds shall bear the signature of the administrator or his duly authorized agent for that purpose.

(2) Any balance of monies requisitioned from the unemployment trust fund which remains unclaimed or unpaid in the benefit account after the expiration of the period for which such sums were requisitioned shall either be deducted from estimates for, and may be utilized for the payment of benefits and refunds during succeeding periods, or, in the discretion of the administrator, shall be deposited with the Secretary of the Treasury of the United States of America, to the credit of this state's account in the unemployment trust fund, as provided in R.S. 23:1492.

B.(1) Monies credited to the account of this state in the unemployment trust fund by the Secretary of the Treasury of the United States of America pursuant to Section 903 of the Social Security Act, as amended, may not be requisitioned from this state's account or used except for the payment of benefits and for the payment of expenses incurred for the administration of this Chapter.

(2) Such monies may be requisitioned pursuant to Subsection A of this Section for the payment of benefits. Such monies may also be requisitioned and used for the payment of expenses incurred for the administration of this Chapter if the expenses are incurred and the money requisitioned pursuant to and after the date of enactment by the Legislature of Louisiana of a specific appropriation law which:

(a) Specifies the purposes for which such monies are appropriated and the amount appropriated therefor.

(b) Limits the period within which such monies may be obligated to a period ending not more than two years after the date of the enactment of the appropriation law.

(c) Limits the appropriated amount which may be obligated during any fiscal year ending June thirtieth to an amount which does not exceed the amount by which the aggregate of the monies credited to the account of this state pursuant to Section 903 of the Social Security Act, as amended; during the same fiscal year exceeds the aggregate of the amounts obligated pursuant to Section 903 of the Social Security Act for administration and paid out for benefits and charged against the monies credited to the account of this state.

(3) Amounts credited to the account of the state in the unemployment trust fund under Section 903 of the Social Security Act, as amended, which are obligated for expenses of administration or paid out for benefits shall be charged at the exact time in which the obligation is entered against equivalent amounts which were first credited and which are not already so charged.

C. Monies requisitioned as provided herein, as needed, for the payment of expenses of administration shall be deposited in the employment security administration fund, but, until expended, shall remain a part of the unemployment compensation fund. The administrator shall maintain a separate record of the deposit, obligation, expenditure, and return of the funds so deposited. Any such monies so deposited in the employment security administration fund which will not be obligated within the period specified by the appropriation law, or which remain unobligated within the period but which will not be expended, shall be returned promptly to the account of this state in the unemployment trust fund.

D. Any amount credited to the account of this state pursuant to Section 903 of the Social Security Act, as amended, which has been appropriated for expenses of administration of this Chapter, whether or not such amount has been withdrawn from the unemployment trust fund, shall be excluded from the balance of this state in the unemployment compensation fund for the purpose of computation of contributions under R.S. 23:1474 and 1536(D).

E. The appropriation, obligation, expenditure, and other disposition of such appropriated monies shall be accounted for in accordance with standards established by the United States Secretary of Labor.

F.(1) Notwithstanding any other provisions of this Section, with respect to federal fiscal years ending in 1999, 2000, and 2001, any monies allocated to this state in the unemployment trust fund pursuant to Section 903 of the Social Security Act, as amended by the United States Congress under the Balanced Budget Act of 1997, may be used by this state only to pay expenses incurred for the administration of the state unemployment compensation law or for such stated purposes in accordance with any additional uses authorized by the United States Congress in the future, and may be used for such purpose without regard to any of the conditions prescribed in any of the preceding provisions of this Section.

(2) Monies requisitioned as provided in this Subsection, as needed, shall be deposited in the employment security administration fund, but until expended, shall remain a part of the unemployment compensation fund. The administrator shall maintain a separate record of the deposit, obligation, expenditure, and return of the funds so deposited.

Amended by Acts 1959, No. 4, §2; Acts 1969, No. 89, §1; Acts 1972, No. 337, §6; Acts 1997, No. 442, §1, eff. June 22, 1997; Acts 1999, No. 442, §1; Acts 2014, No. 349, §1.



RS 23:1494 - Management of fund upon discontinuance of unemployment trust fund

§1494. Management of fund upon discontinuance of unemployment trust fund

The provisions of R.S. 23:1491 through R.S. 23:1493 to the extent that they relate to the unemployment trust fund, shall be operative only so long as such unemployment trust fund continues to exist and so long as the Secretary of the Treasury of the United States of America continues to maintain for this state a separate book account of all funds deposited therein by this state for benefit purposes, together with this state's proportionate share of the earnings of such unemployment trust fund, from which no other state is permitted to make withdrawals. If and when such unemployment trust fund ceases to exist, or such separate book account is no longer maintained, all moneys, properties, or securities therein, belonging to the unemployment compensation fund of this state shall be administered by the administrator as a trust fund for the purpose of paying benefits under this act, and the administrator shall have authority to hold, invest, transfer, sell, deposit, and release such moneys, and any properties, securities or earnings acquired as an incident to such administration; provided, that such moneys shall be invested in the following readily marketable classes of securities: bonds or other interest-bearing obligations of the United States of America; bonds which are the direct obligations of the State of Louisiana or any political subdivision thereof which has not defaulted in the payment of any of its bonded indebtedness during the twenty years preceding such investment; and provided that such investment shall at all times be so made that all the assets of the fund shall always be readily convertible into cash when needed for the payment of benefits.



RS 23:1511 - Creation of fund

SUBPART B. EMPLOYMENT SECURITY

ADMINISTRATION FUND

§1511. Creation of fund

A. There is created in the state treasury a special fund to be known as the Employment Security Administration Fund. All monies which are deposited or paid into this fund are appropriated and made available to the administrator. All monies in this fund shall be expended solely for the purpose of defraying the cost of the administration of this Chapter and all monies received from the United States Department of Labor for the fund, except monies received pursuant to R.S. 23:1493(2) and (3) shall be expended solely for the purposes and in the amounts found necessary by the United States Department of Labor for the proper and efficient administration of this Chapter. The fund shall also consist of all monies appropriated by this state, and all monies received from the United States of America, or any agency thereof, including the United States Department of Labor, or from any other source, for such purpose. Monies received from the railroad retirement board as compensation for services or facilities supplied to said board shall be paid into this fund. The administrator shall annually report and give an accounting to the Senate Committee on Labor and Industrial Relations and the House of Representatives Committee on Labor and Industrial Relations for any expenditures made from this account under the provisions of this Section. Notwithstanding any provision of this Section, all monies requisitioned and deposited in this fund pursuant to R.S. 23:1493(2) and (3) shall remain part of the Unemployment Compensation Fund and shall be used only in accordance with the conditions specified in R.S. 23:1493. All monies in this fund shall be deposited, administered, and disbursed in the same manner and under the same conditions and requirements as is provided by law for other special funds in the state treasury, except that monies in this fund shall not be commingled with other state funds, but they shall be maintained in a separate account on the books of the depository. The state treasurer shall, in accordance with law, require collateral security from the depository bank in the full amount of all employment security administration funds on deposit, and said depository bank is authorized to pledge such collateral security. The collateral security shall be kept separate and distinct at all times from any collateral taken by the state treasury for other state funds. Such collateral security shall be pledged at an amount not to exceed face value. Any balances in this fund shall not lapse at any time, but shall be continuously available to the administrator for expenditure consistent with this Chapter.

B. The state treasurer shall be liable on his official bond for the faithful performance of his duties in connection with the Employment Security Administration Fund. Such liability shall be effective immediately upon the enactment of this provision, and such liability shall exist in addition to the liability upon any separate bond existent on the effective date of this provision, or which may be given in the future. All sums recovered on the general official bond for any losses sustained by the Employment Security Administration Fund shall be deposited in said fund, as well as all sums recovered on any special bonds conditioned on the treasurer's faithful performance of his duties under the employment security law for any losses sustained by the employment security administration fund.

C. The employment security administration fund shall also consist of monies credited to the account of this state in the unemployment trust fund pursuant to Section 903 of the Social Security Act, as amended.* Such monies shall be appropriated, requisitioned, deposited in this fund, administered, used, expended, obligated, and returned as provided in R.S. 23:1493. Such monies shall be secured as provided in R.S. 23:1511(1). All monies in this fund shall be maintained in a separate account on the books of the depository.

D. The administrator, with the approval of the governor and the Advisory Council, is hereby authorized on behalf of the state and the Louisiana Workforce Commission to acquire land and enter into acts of dedication, purchase and lease-purchase agreements therefor in the name of the Louisiana Workforce Commission, to make improvement of the land, to construct thereon a state central administrative office building or area office buildings when deemed necessary solely for the Louisiana Workforce Commission, to purchase and provide for necessary fixtures, equipment, parking facilities and other appurtenances for the buildings. All cost of land, fees, improvements, construction, fixtures, equipment, parking areas, facilities and appurtenances for the buildings shall be paid as costs of administration of this Chapter from the special monies provided pursuant to Section 903 of the Social Security Act, as amended, in accordance with R.S. 23:1493 and in accordance with this Section.

E. Notwithstanding the provisions of this Section, monies deposited in the penalty and interest account of this fund shall be dedicated, pledged, and expended only in accordance with the provisions specified in R.S. 23:1513, regardless of the date such monies are expended.

F. Notwithstanding the provisions of this Section, monies deposited in the Reed Act account of this fund shall be dedicated, pledged, and expended only in accordance with the provisions of Section 903 of the Social Security Act, 42 USC 1103, as amended, and R.S. 23:1493, regardless of the date such monies are expended.

G. Notwithstanding the provisions of this Section, monies deposited in the Louisiana Workforce Commission administration account of this fund shall be expended in accordance with the provisions of R.S. 23:1513.2 and 1532.1(C)(5).

Amended by Acts 1959, No. 4, §3; Acts 1968, No. 42, §2; Acts 1969, No. 89, §2; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 1997, No. 1053, §1, eff. Jan. 1, 1998; Acts 1997, No. 1114, §1, eff. July 14, 1997; Acts 2008, No. 743, §7, eff. July 1, 2008.

*42 U.S.C.A. §1103.



RS 23:1512 - Replacement of funds lost or expended for purposes other than administration

§1512. Replacement of funds lost or expended for purposes other than administration

This state recognizes its obligation to replace, and hereby pledges the faith of this state that funds will be provided in the future, and applied to the replacement of, any monies received from the social security board under Title III of the Social Security Act, any unencumbered balances in the employment security administration fund as of that date, any monies thereafter granted to this state pursuant to the provisions of the Wagner-Peyser Act, and any monies thereafter made available by this state or its political subdivisions and matched by monies granted to this state pursuant to the provisions of the Wagner-Peyser Act, which the social security board finds have, because of any action or contingency, been lost or have been expended for purposes other than or in amounts in excess of, those found necessary by the social security board for the proper administration of this Chapter. Such monies shall be replaced within a reasonable time by monies appropriated by the legislature from the general funds of this state to the employment security administration fund for expenditure as provided in R.S. 23:1511. The administrator shall report to the tax commission, in the same manner as is provided generally for the submission by state departments of financial requirements for the ensuing biennium, and the governor shall include in his budget report to the next regular session of the legislature, the amount required for such replacement.

Acts 2014, No. 349, §1.



RS 23:1513 - Penalty and interest account

§1513. Penalty and interest account

A.(1) There is hereby created in the employment security administration fund an account which shall be known as the penalty and interest account. All interest, fines, and penalties, regardless of when they became due and payable, collected from employers and claimants under the provisions of this Chapter shall, notwithstanding provisions of R.S. 23:1491, 1543, and 1551, be paid into this account, except as otherwise provided by this Chapter, and shall at no time be considered to be a part of the unemployment compensation fund.

(2) Said monies shall not be expended or available for expenditure in any manner which would permit their substitution for, or a corresponding reduction in, federal funds which in the absence of said monies would be made available to the administrator for the administration of this Chapter. But nothing in this Section shall prevent said monies from being used as a revolving account, to cover expenditures necessary and proper under the law for which federal funds have been duly requested but not yet received, subject to the charging of such expenditures against such funds when received.

(3) Said account shall be used by the administrator for the payment of costs and charges of administration which are found by the appropriate federal agency not to be a proper and valid charge out of any funds granted by the federal government and to reimburse the employment security administration fund to the extent possible, under conditions provided in R.S. 23:1512.

(4) Refunds of interest, fines, or penalties allowable under R.S. 23:1551 shall be made from this account, provided such interest, penalties, and fines were deposited in said account. In the cases where an employer takes credit for a previous overpayment of interest, fine, or penalty on contributions due by such employer, the amount of such credit taken for such overpayment of interest, fine, or penalty shall be reimbursed to the unemployment compensation fund from the penalty and interest account.

B. All monies in this account shall be deposited, administered, and disbursed, in the same manner and under the same conditions and requirements as is provided by law for other monies in the employment security administration fund except that monies in this account shall not be commingled with other funds, but they shall be maintained in a separate account in the books of the depository. Any balances in this account shall not lapse at any time, but shall be continuously available for expenditure in the following order of priority:

(1) To pay costs and fees for the collection of delinquent monies owed under this Chapter.

(2) To administer the following labor laws:

(a) Apprenticeship (R.S. 23:381 et seq.)

(b) Minor labor laws (R.S. 23:151 et seq.)

(c) Medical and other examinations (R.S. 23:897)

(d) Private employment services (R.S. 23:101 et seq.)

(e) Interference with individual rights (R.S. 23:961 et seq.)

(3) To provide for any other special services, projects, or needs of the commission as determined necessary and appropriate by the executive director.

C.(1) All interest, fines, and penalties, regardless of when the same became due and payable collected under the provisions of Chapters 2, 3, 4, and 9 of this Title shall be paid into this account and shall be dedicated, pledged, and expended for the administration of the following labor laws regardless of the date such monies are expended:

(a) Apprenticeship (R.S. 23:381 et seq.)

(b) Minor labor laws (R.S. 23:151 et seq.)

(c) Medical and other examinations (R.S. 23:897)

(d) Private employment services (R.S. 23:101 et seq.)

(e) Interference with individual rights (R.S. 23:961 et seq.)

(2) However, all such monies under this Subsection shall be expended for the administration of labor laws enumerated in this Subsection before any monies collected from employers under the provisions of this Chapter and disbursed under Subsection B of this Section are expended for the administration of labor laws enumerated under this Subsection.

Added by Acts 1950, No. 498, §4; Acts 1997, No. 1114, §1, eff. July 14, 1997; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2012, No. 344, §1; Acts 2014, No. 349, §1.



RS 23:1513.1 - Reed Act account

§1513.1. Reed Act account

There is hereby created in the employment security administration fund an account which shall be known as the Reed Act account. All monies available to the state under the authority of Section 903 of the Social Security Act, 42 USC 1103, as amended, and R.S. 23:1493 shall be deposited into the Reed Act account and shall be expended in accordance with Section 903 of the Social Security Act, 42 USC 1103, as amended, and R.S. 23:1493.

Acts 1997, No. 1114, §1, eff. July 14, 1997.



RS 23:1513.2 - Louisiana Workforce Commission administration account

§1513.2. Louisiana Workforce Commission administration account

A. The Louisiana Workforce Commission administration account is hereby created in the Employment Security Administration Fund. Proceeds and interest earnings of the special assessment held for the purposes of adjusting special assessments and refunding special assessment overpayments to employers and which are not encumbered by June 30, 1997, shall be paid into this account and shall be available to the executive director on July 1, 1997, for the exclusive use by and for the administration of the Louisiana Workforce Commission regardless of the date at which time such monies are expended.

B. Said monies shall at no time be considered part of the unemployment compensation fund and shall not be expended or available for expenditure in any manner which would permit their substitution for, or a corresponding reduction in, federal funds which in the absence of said monies would be available to the commission for the administration of this Title; however, nothing in this Section shall prevent said monies from being used as a revolving account to cover expenditures necessary and proper under the law for which federal funds have been duly requested, but not yet received, subject to the charging of such expenditures against such funds when received.

Acts 1997, No. 1114, §1, eff. July 14, 1997; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:1514 - Worker training fund; purpose; training programs; eligibility criteria; program administration

§1514. Worker training fund; purpose; training programs; eligibility criteria; program administration

A. Notwithstanding the provisions of R.S. 23:1511, there is hereby established a special account in the Employment Security Administration Fund to be known as the Incumbent Worker Training Account. Amounts from this account shall be pledged and dedicated exclusively to fund training for businesses operating in Louisiana that incur a state unemployment insurance tax liability. This program shall be known as the Incumbent Worker Training Program. The purpose of this program is to upgrade job skills through training. Additional emphasis shall be placed on preventing job loss caused by obsolete skills, technological change, or national or global competition; retaining jobs; and creating jobs in labor demand occupations.

B. Incumbent Worker Training Account funds shall be used only for the following types of training:

(1) Customized training. Designed to meet the special need and skill requirements of business and industry, customized training programs may include specialized curriculums, instructional materials, training delivery methods, and training locations. Customized training may also include standardized courses.

(2) Small business employee training. This type of training is individual standardized (off-the-shelf) training and shall be available to businesses having fifty or fewer employees.

(3) Preemployment training. This type of training shall be provided for nonincumbent workers for expanding businesses. This training may include screening, skills assessment, testing, remediation, and occupational and technical training.

C. An applicant is eligible to participate in the Incumbent Worker Training Program if it meets the following criteria:

(1) Is an individual employer or a consortium made up of two or more eligible employers that meets all of the following requirements:

(a) Has been operating in Louisiana for not less than three years.

(b) Is contributing to the Incumbent Worker Training Account for which liability is incurred under this Chapter.

(c) Is current on the payment of its state unemployment taxes.

(2) Is a labor or community-based organization, or a consortium made up of any combination of educational institutions, eligible individual employers, or labor or community-based organizations, that seek to provide customized or preemployment training for workers who meet all of the following:

(a) Are in a demand occupation.

(b) Are incumbent to an industry.

(c) Were attached to a contributing employer within the last twelve months.

(d) Are not receiving unemployment insurance benefits at the time of training.

D.(1)(a) Training shall be done by a third-party training provider selected by the applicants. The training provider selected by an applicant must have a demonstrated history of successful training through its replacement, retention, and satisfaction rates; show collaboration with regard to industry in the development of customized training; and use current industry standards as the basis for programs utilized to train individuals in a targeted industry. Training may be provided by the applicant's employees under limited circumstances as permitted by duly promulgated rules and regulations. Third-party training providers must have a demonstrated history of successful training. No third-party training provider may be an entity whose principal owner is an immediate family member, as defined by the Code of Governmental Ethics, of an individual in a management position with the applicant who has the authority to make decisions regarding a training grant or a business related to the applicant, such as a parent, subsidiary, or partner of the applicant.

(b) Nothing herein shall be construed to prohibit a Louisiana college or university from acting as a third-party training provider.

(c) Subject to the provisions of Subparagraph (d) of this Paragraph, a Louisiana college or university may subcontract with an out-of-state college or university to provide the actual training pursuant to this Section provided the training takes place on the campus of a Louisiana college or university or on a Louisiana job site.

(d)(i) Prior to entering into an agreement with an out-of-state college or university as provided for in Subparagraph (c) of this Paragraph, the Louisiana college or university shall make an inquiry, in writing, to the commissioner of higher education to determine if such third-party training already exists at another Louisiana college or university.

(ii) If the commissioner of higher education advises the inquiring Louisiana college or university within fifteen days that another Louisiana college or university provides such third-party training, the inquiring college or university may contract with the college or university that provides such third-party training.

(iii) If the commissioner of higher education fails to advise the inquiring Louisiana college or university within fifteen days that another Louisiana college or university provides such third-party training, the inquiring college or university may contract with an out-of-state college or university to provide the actual training as provided for in Subparagraph (c) of this Paragraph.

(2) All disbursements of funds for training shall be made to the training provider, except that payments shall be made directly to the applicant if the applicant's employees perform all training.

(3) No single grant award may exceed ten percent of the amount appropriated to the fund by the state legislature for the program year. For the purposes of this Section, the program year is defined as the state fiscal year.

(4) No more than ten percent of such amounts appropriated to the fund by the state legislature shall be used for the payment of expenses incurred for the administration of this account.

(5) The administrator may annually set aside an amount up to ten percent of the amount appropriated to the fund by the state legislature for preemployment training in any year in which the legislature appropriates funds for training equal to or exceeding those funds appropriated in the previous year to the Rapid Response Fund created by R.S. 51:2361 or to the Louisiana Economic Development Fund created by R.S. 51:2315. All preemployment training shall require an employer matching contribution of not more than fifty percent, and job placement outcomes at wage rates commensurate with training, as determined by the administrator pursuant to duly promulgated rules and regulations.

(6) At no time shall the outstanding contractual obligations of the account exceed the balance of the account.

(7) Training shall, at a minimum, meet Occupational Safety and Health Administration standards, when applicable.

(8) Funds awarded pursuant to this Section shall not be expended or be available for expenditure in any manner which would permit their substitution for, or a corresponding reduction in, any state or federal appropriation to any public postsecondary institution of higher education.

(9) Notwithstanding any other provision of law to the contrary, in order to receive monies from the Incumbent Worker Training Account to upgrade job skills, an employer or consortium of employers, except an applicant for small business employee training under Paragraph (B)(2) of this Section, shall agree to one of the following requirements:

(a) Increase the wages of those persons who complete the training funded with such monies.

(b) Create new jobs.

(c) Give preference to those currently unemployed when hiring new employees.

(d) Provide an in-kind match as a component of the training program.

(10) Qualified applicants may not have more than one training contract in effect at any time.

(11) The administrator shall administer the account and shall promulgate rules and regulations in accordance with the Administrative Procedure Act for the administration of this Section, including the procedures for applying for funds, distribution of funds, monitoring of and auditing of training conducted with funds, reimbursement of costs, and any additional requirements he deems appropriate and necessary to carry out the provisions of this Section.

(12) The administrator shall, not less than sixty days before the legislature convenes for its regular session, submit an annual report to the Joint Legislative Committee on the Budget, the House and Senate committees on labor and industrial relations, and the Louisiana Workforce Investment Council. This report shall detail the number of applications received, number of applications approved, contract obligations, funds expended, employers and training entities participating, number of persons trained, number of jobs created and retained, and training impact on wages.

(13) The administrator shall present fiscal reports to the legislative auditor as often as the legislative auditor finds appropriate.

E. The provisions of this Section are subject to reauthorization as provided in R.S. 23:1553(G).

Acts 1997, No. 1053, §1, eff. Jan. 1, 1998; Acts 1999, No. 197, §1, eff. Jan. 1, 2000; Acts 2003, No. 516, §1; Acts 2003, No. 669, §1, eff. Jan. 1, 2004; Acts 2007, No. 59, §1; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2014, No. 283, §1, eff. May 28, 2014.



RS 23:1515 - Employment security administration account

§1515. Employment security administration account

A. Notwithstanding the provisions of R.S. 23:1511, there is hereby established a special account of the Employment Security Administration Fund to be known as the Employment Security Administration Account. Amounts that are appropriated and made available to the administrator from the social charge account, as provided in R.S. 23:1553(B)(7), (9), and (11), shall be paid into this account. Amounts from such account shall be pledged and dedicated for use solely and exclusively for supplemental funding of personnel costs associated with specific unemployment insurance and employment security functions of the Louisiana Workforce Commission. Such functions shall be restricted to those provided according to the provisions of this Chapter for the following:

(1) Auditing of claims filed.

(2) Recovery of amounts overpaid to claimants.

(3) Auditing of experience-rating accounts.

(4) Recovery of delinquent contributions.

(5) Disposition of appeals.

(6) Cash management and remittance processing.

(7) Field staffing.

(8) Outreach to employers, employees, and unemployed persons.

B. Such amounts shall not be expended or be available for expenditure in any manner which would permit their substitution for, or a corresponding reduction in, federal funds which in the absence of such monies would be made available for the administration of this Chapter.

Acts 1997, No. 1053, §1, eff. Jan. 1, 1998; Acts 1999, No. 197, §1, eff. Jan. 1, 2000; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:1531 - Basis of employer contributions; time for payment; computation

PART III. CONTRIBUTIONS

§1531. Basis of employer contributions; time for payment; computation

A. Contributions shall accrue and become payable by each employer for each calendar year in which he is subject to this Chapter with respect to wages for employment. These contributions shall become due and be paid by each employer to the administrator for the fund in accordance with such regulations as the administrator may prescribe, and shall not be deducted, in whole or in part, from the wages of individuals in the employer's employ.

B. Notwithstanding any provision of this Chapter to the contrary, contributions with respect to wages for employment as defined in R.S. 23:1472(12)(F)(VI) may be paid annually by the employer. An employer who elects to pay such contributions annually shall be subject to the following terms regarding such contributions:

(1) Contributions shall become due and shall be paid by each employer on or before January thirty-first with respect to wages paid for employment in the previous calendar year.

(2) Any separation of employment shall be reported within ten days of such separation, along with the employer's payroll report.

(3) In the event of a termination of the employer's account, contributions shall be due and payable at the next regular quarterly due date.

(4) Any penalties or interest shall be calculated in the same manner as those for any other type of employment.

(5) Any election to pay such contributions annually shall not be terminable by the employer for two calendar years.

C. In the payment of contributions, a fractional part of a cent shall be disregarded unless it amounts to one-half cent or more, in which case it shall be increased to one cent.

Acts 1997, No. 1042, §1, eff. Jan. 1, 1998.



RS 23:1531.1 - Electronic filing of contribution and wage reports; employer registrations

§1531.1. Electronic filing of contribution and wage reports; employer registrations

A. The executive director may require the following employers to file both their contribution and wage reports by any electronic means at the following times:

(1) For contribution and wage reports due after January 31, 2008, those employers employing two hundred fifty or more employees.

(2) For contribution and wage reports due after January 31, 2010, those employers employing two hundred or more employees.

(3) For contribution and wage reports due after January 31, 2012, those employers employing one hundred or more employees.

(4) For contribution and wage reports due after January 31, 2014, those employers employing fewer than one hundred employees.

B. The executive director may prescribe the types of media and record layout to be used in the submission of these reports.

C. The reporting requirements may be waived by the executive director for an employer if hardship is shown by the employer in a request for waiver.

D. The electronic filing requirement shall be implemented by rule adopted and promulgated with legislative oversight in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

E. The executive director may require all employers to electronically file all registrations and status reports due after January 31, 2014.

Acts 2007, No. 89, §1, eff. June 22, 2007; Acts 2012, No. 344, §1; Acts 2014, No. 420, §1.



RS 23:1532 - Rate and base of contributions

§1532. Rate and base of contributions

Each employer shall pay contributions equal to two and seven-tenths percentum of wages paid by him during each calendar year, except as otherwise provided in this Chapter.



RS 23:1532.1 - Legislative findings and intent; temporary employer special assessment; creation and pledge thereof

§1532.1. Legislative findings and intent; temporary employer special assessment; creation and pledge thereof

A. The legislature hereby finds that the financing and payment of the outstanding principal amount which has been advanced to the state from the federal account of the Unemployment Trust Fund, the restructuring and funding of unemployment compensation benefits and the financing and funding of the state's account in the Unemployment Trust Fund are authorized essential governmental public functions and purposes of the state, will work to reduce the overall cost to the state of providing unemployment benefits to citizens and residents of the state and will thereby encourage the development of industry and commerce, foster economic growth, provide employment opportunities for the citizens and residents of the state and further other economic development facilities and activities of the state. It is the further finding of the legislature that the issuance of bonds by the Louisiana Public Facilities Authority (the "authority"), a public trust and public corporation organized and existing by, under and pursuant to the provisions of the Louisiana Public Trust Act, being R.S. 9:2341 through and including R.S. 9:2347, whose beneficiary is the state of Louisiana, to provide funds for the above described intendment is for the furtherance and accomplishment of authorized essential governmental public functions and purposes of the state, and it is the intent of the legislature that by Act No. 1 of the First Extraordinary Session of 1987 the furtherance and accomplishment of such public functions shall be facilitated.

B.(1)(a) On and after July 1, 1987, and through and including those calendar quarters in which any outstanding bonds, notes, certificates, reimbursement obligations, or other evidences of indebtedness referred to in Subsection C of this Section, sometimes referred to herein as the "bonds", are outstanding, employers shall be assessed by the administrator and shall pay a special assessment in addition to all other payments required pursuant to this Chapter, to the credit of a special account of the Employment Security Administration Fund to be created by the administrator equal to one and four-tenths percent of the first fifteen thousand dollars of wages paid by such employer or his predecessor to each employee, except for that period beginning July 1, 1987, and ending December 31, 1987, during which the special assessment shall equal one and four-tenths percent of the first seven thousand five hundred dollars of wages paid on and after July 1, 1987, by such employer to each employee.

(b) Employers shall not be assessed a special assessment unless bonds as defined in this Subsection are issued and shall not be assessed, except for such period on and after July 1, 1987, to and including the date said bonds are issued, a special assessment at such time bonds are no longer deemed to be outstanding. Notwithstanding the foregoing, there shall be assessed a special assessment equal to one and four-tenths percent on such dollar amount of the first wages paid by such employer to each employee as will produce no less than an amount necessary to pay the maximum future annual debt service on any outstanding bonds, notes, certificates, reimbursement obligations owing to the issuer of a credit facility, including without limitation letters of credit, bond insurance, bond purchase agreements, lines of credit, and liquidity facilities (the "credit facility"), or other evidences of indebtedness referred to in Subsection C of this Section, plus costs annually incurred that are associated with such bonds, notes, certificates, reimbursement obligations, or other evidences of indebtedness, including but not limited to fees, expenses, and other costs of the credit facility issuer, trustees, and paying agents which can be proven to be directly caused by or related to the issuance of such bonds, notes, certificates, reimbursement obligations, or other evidences of indebtedness.

(c) Notwithstanding any other law to the contrary, the fees for bond counsel, for the issuance of any bonds, notes, certificates, reimbursement obligations, or other evidences of indebtedness for which the proceeds of the employer special assessment are pledged shall not exceed sixty-two and one-half cents per bond or .0625% of the aggregate principal amount of the bonds, notes, certificates, or other evidences of indebtedness issued. The fees for bond counsel and counsel to the Louisiana Public Facilities Authority for the issuance of said bonds, notes, certificates, or other evidences of indebtedness shall not exceed the amounts approved for comprehensive legal and coordinate professional work by the attorney general pursuant to the supervision, control, and authority granted to him in R.S. 42:261 with respect to the issuance of bonds, notes, certificates, or other evidences of indebtedness, and all fees, expenses, and costs, including sales commissions, underwriting liability fees, management fees, attorneys fees, all other general and legal costs of issuance and credit support costs associated with the issuance of said bonds, notes, certificates, or other evidences of indebtedness shall be subject to approval by the state bond commission.

(2) All special assessment payments shall be credited to a special account of the Employment Security Administration Fund or its successor to be held by the administrator separate and apart from all other funds or accounts created by this Chapter. Amounts credited to said special account shall only be applied pursuant to the provisions of this Section and Article VII, Section 9(A)(3) of the Constitution of Louisiana and neither the state nor any agency thereof nor the United States Treasury shall have any prior or future claim thereon.

C.(1) Proceeds of such special assessment received each fiscal year shall be irrevocably pledged and dedicated for the following purposes and in the following order of priority:

(a) For the payment of amounts due or to become due on bonds, notes, certificates, or other evidences of indebtedness, or reimbursement obligations owing to the issuer of a credit facility with respect to such bonds, notes, certificates or other evidences of indebtedness, issued by the authority pursuant to the provisions of this Section as shall be set forth by written contract between the administrator and the authority for such purposes as the issuer of such bonds, notes, certificates, or other evidences of indebtedness including but not limited to:

(i) Financing, refinancing, refunding, or advance refunding any payment required or obligation arising under this Section or under the provisions of 42 U.S.C.A. §§1321 and 1322.

(ii) Repaying amounts owed or to be owed to the United States Treasury resulting from advances made to the state by the federal government under the provisions of 42 U.S.C.A. §1321 including interest thereon.

(iii) Refunding bonds, notes, certificates, or other evidences of indebtedness referred to in R.S. 23:1536(F)(3).

(iv) Funding capitalized interest or debt service reserve funds on, and payment of costs of issuance of, such bonds, notes, certificates, or other evidences of indebtedness referred to in this Subparagraph.

(b) For paying costs annually incurred that are associated with such bonds, notes, certificates, reimbursement obligations, or other evidences of indebtedness, including but not limited to trustees' and paying agents' fees and expenses and credit facility fees and expenses.

(c) For any lawful purposes of the Louisiana Workforce Commission that are authorized pursuant to this Section; however, nothing herein shall be construed as authorizing proceeds of the special assessment to be utilized to pay benefits.

(2) The order of priority stated in the preceding sentence is not intended to preclude the use of the special assessment for the purposes specified in Subparagraph (1)(c) of this Subsection after the application therefor as specified in Subparagraphs (1)(a) and (b) of this Subsection.

(3) Bonds, notes, certificates, other evidences of indebtedness, or reimbursement obligations referenced in this Subsection shall be deemed to also include obligations issued to refund, advance refund, or refinance such bonds, notes, certificates, other evidences of indebtedness, or reimbursement obligations. Bonds, notes, certificates, other evidences of indebtedness, or reimbursement obligations referenced in this Subsection and the income thereof shall be exempt from all taxation in the state of Louisiana.

(4) Proceeds of such special assessment collected from delinquent employers subsequent to September 1, 1993, however, shall be pledged and dedicated to the administration of the state unemployment compensation program for any one or combination of the following:

(a) Voice-response implementation.

(b) Electronic transfer system.

(c) Other initiatives for cash management and efficiency programs.

(d) One-stop shopping or career centers.

(5) Proceeds of such special assessment and interest earning of the special assessment held for the purposes of adjusting special assessments and refunding special assessment overpayments to employers and which are not encumbered by June 30, 1997, shall be pledged and dedicated to the administration of the commission regardless of the date such monies are expended.

D. The administrator shall administer and cause to be collected the special assessment created hereby and may utilize the authority granted to him to collect contributions under this Chapter in order to accomplish such purposes.

E. Interest derived from the special account referred to in Subsection B of this Section shall be applied for the purposes described and in the order of priority set forth in Subsection C of this Section. The administrator may, consistent with the provisions of Subsection C of this Section, establish additional special accounts and subaccounts within the Employment Security Administration Fund for the purpose of identifying more precisely the sources of payments into and disbursements from the Employment Security Administration Fund or as may be required pursuant to a written contract between the administrator and the issuer of such bonds, notes, certificates, reimbursement obligations, or other evidences of indebtedness. The administrator shall file an annual report thirty days before the beginning of each regular session of the legislature with the House and Senate committees on labor and industrial relations and the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs. The report shall set forth the fiscal status of the fund and of any special accounts and subaccounts under his administration. The report shall include a forecast for the ensuing five years of the status of the trust fund and any other special accounts and subaccounts established by the administrator for the purposes of this Section.

F. The administrator may, on behalf of the office of unemployment insurance administration of the Louisiana Workforce Commission, execute loan agreements, reimbursement agreements, investment agreements, bond purchase agreements, and all such documents as may be necessary to carry out and comply with the provisions thereof and the provisions of this Section, and may take any and all further actions and execute and deliver all other documents as he may deem to be necessary in connection with the issuance of any bonds, notes, certificates, reimbursement obligations, or other evidences of indebtedness referred to in Subsection C of this Section. The provisions of R.S. 9:2347(J) shall not apply to any contract between the administrator and the authority as the issuer of any bonds, notes, certificates, or other evidences of indebtedness, or between the authority, the administrator, and the issuer of a credit facility with respect thereto as provided for in this Section.

G. Public utilities operating in the state and whose rates and charges are regulated, may, to the extent that the special assessment charged pursuant to this Section was not included as a part of the cost of furnishing services, and to the extent that such special assessment when added to the unemployment compensation taxes, including Federal Unemployment Tax Act loss of credit, solvency taxes, and interest tax exceeds the amount paid by such public utility in unemployment compensation taxes, including Federal Unemployment Tax Act loss of credit, solvency taxes, and interest tax, during the calendar year 1986 (the "excess surcharge"), add such excess surcharge to the sales price of such public utility's service and bill same pro rata to the utility's customers in the state.

H. Notwithstanding any other law to the contrary, the total issuance of any bonds, notes, certificates, reimbursement obligations, or other evidences of indebtedness, and the total costs associated with the issuance, for which the proceeds of the employer special assessment are pledged shall not exceed one billion four hundred million dollars.

I. The provisions of this Section shall not apply to the state of Louisiana or subdivisions or instrumentalities thereof, or nonprofit organizations, as defined in R.S. 23:1472(12)(F)(I), (II) and (IV), which have elected to make payments in lieu of contributions pursuant to the provisions of R.S. 23:1552.

Acts 1987, 1st Ex. Sess., No. 1, §1, eff. Sept. 17, 1987; Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1990, No. 797, §1; Acts 1991, No. 672, §1; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 1995, No. 46, §1, eff. June 8, 1995; Acts 1997, No. 1114, §1, eff. July 14, 1997; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 2007, No. 113, §3; Acts 2008, No. 220, §8, eff. June 14, 2008; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:1533 - Experience rating records; administrator's duty to prepare

§1533. Experience rating records; administrator's duty to prepare

A. The administrator shall prepare and maintain an experience rating record for each employer, and shall credit such record with all the contributions paid by him with respect to wages paid for each calendar quarter. Nothing in this Chapter shall be construed to grant any employer or any individual performing services for him prior claims or rights to amounts paid by the employer into the fund. The administrator shall terminate the experience rating record of an employer who has ceased to be subject to this Chapter, or may do so provided the employer has had no employment in this state for a period of three consecutive calendar years. Benefits accruing and paid to an individual in accordance with the provisions of this Chapter shall be charged against the experience rating records of his base-period employers subject to the following limitations:

(1) Only those benefits paid to an individual in accordance with the provisions of R.S. 23:1611 through 1616 which are not reimbursed from federal funds shall be charged against the experience rating records of his base-period employers.

(2) Benefits paid to an individual pursuant to R.S. 23:1635 shall not be charged against the experience rating records of a claimant's base-period employers if it is finally determined that such claimant was not entitled to such benefits.

(3) Benefits paid to an individual who continues to remain in the employ of a base-period employer without a reduction in the number of hours worked or wages paid shall not be charged against the experience rating records of such employer.

(4)(a) Benefits shall not be charged against the experience rating records of a claimant's base period employer if both of the following conditions are met:

(i) Benefits are paid in a situation in which the unemployment is caused solely by an act or omission of any third party or parties, or solely by such act or omission in combination with an act of God or an act of war. The determination of the responsibility of any third party or parties shall be as determined by the Oil Pollution Act, 33 U.S.C.§ 2701, et seq.

(ii) Reimbursement for such benefits shall have been paid by the responsible third party or parties into the Unemployment Trust Fund.

(b) The amount owed by any responsible third party or parties shall equal the amount of regular and extended benefits paid to individuals as a result of the act or omission attributed to the responsible party or parties.

(c) At the end of each calendar quarter, or at the end of any other period as the administrator may prescribe by regulation, the administrator shall charge the responsible party or parties accordingly.

(d) This Paragraph is remedial and shall be retroactive to January 1, 2010.

B. The amount so chargeable against each base-period employer's experience rating record shall bear the same ratio to the total benefits paid to an individual as the base-period wages paid to the individual by such employer bear to the total amount of base-period wages paid to the individual by all his base-period employers; provided, however, that all such charges may be computed to the nearest multiple of one dollar.

C. Repealed by Acts 2014, No. 349, §2.

Amended by Acts 1950, No. 498, §5; Acts 1971, No. 136, §6, eff. Jan. 1, 1972; Acts 1972, No. 337, §7; Acts 1975, 1st Ex.Sess. No. 6, §1, eff. Jan. 24, 1975; Acts 1975, No. 724, §1; Acts 1978, No. 521, §2; Acts 2011, No. 140, §1; Acts 2014, No. 349, §§1, 2.



RS 23:1534 - Standard rates

§1534. Standard rates

The standard rate of contributions payable by each employer shall be 2.7 per centum, except as hereinafter provided.



RS 23:1535 - Variation from standard rates

§1535. Variation from standard rates

A. A new employer's rate for his first experience-rating year, and until his experience-rating record could have been charged with benefits throughout the twenty-four consecutive calendar month period ending on the computation date, shall be the weighted average rate for employers in the same two-digit North American Industrial Classification System according to the latest computation thereof under the applicable rate table as provided in R.S. 23:1536(D)(3). However, if his reserve reflects a negative balance for any experience-rating year, his rate for such year shall be the maximum applicable to any employer for that experience-rating year. When his experience-rating record could have been charged with benefits throughout the twenty-four consecutive calendar month period ending on computation day, his rate shall be as provided in R.S. 23:1536.

B. An employer's rate for his first three experience-rating years established under the provisions of Subsection A of this Section shall not be less than one percent.

C. New employers shall not be charged for the amount of the social charge attributable to the Workforce Development Training Account provided for in R.S. 23:1553(B)(8) and (10).

Amended by Acts 1954, No. 503, §1; Acts 1975, No. 466, §2; Acts 1983, 1st Ex. Sess., No. 3, §1, eff. Jan. 1, 1983; Acts 1987, No. 864, §1, eff. Jan. 1, 1988; Acts 1987, No. 906, §2, eff. Sept. 30, 1987; Acts 1988, No. 175, §1; Acts 1988, No. 177, §1, eff. Jan. 1, 1988; Acts 1997, No. 1053, §1, eff. Jan. 1, 1998; Acts 1999, No. 197, §1, eff. Jan. 1, 2000; Acts 2001, No. 422, §1, eff. June 15, 2001; Acts 2005, No. 239, §1, eff. Jan. 1, 2006.



RS 23:1536 - Determination of rate; ratio of reserves to payroll as a basis

§1536. Determination of rate; ratio of reserves to payroll as a basis

A. Repealed by Acts 2014, No. 349, §2.

B. The administrator shall for the experience-rating year determine the contribution rate of each employer who has met the requirements specified in R.S. 23:1535 on the basis of his experience-rating record in accordance with the formula and rate tables which follow.

C. Definitions.

(1) "Fund balance on computation date" means the statement balance on computation date.

(2) "Average benefit payout" means the annual average of the benefits charged to the contributing employer's accounts plus any benefits paid out based on the contributing employer's wages, but not charged to his account for the thirty-six months ending on the computation date.

(3) "Current benefit payout" means the benefits charged to the contributing employer's accounts plus any benefits paid out based on the contributing employer's wages, but not charged to his account for the twelve-month period ending on the computation date.

D. Rate Table.

Each employer's rate of contribution is as set forth in the rate table below and shall be computed as follows:

(1) The employer's reserve is the total contributions paid on or before July thirty-first immediately succeeding the computation date with respect to wages paid by the employer on or before the computation date, reduced by benefits which were chargeable to the employer's experience-rating record and were paid on or before July thirty-first with respect to weeks of unemployment ending on or before the computation date. Such reserve as computed shall be reflected as a positive or negative balance.

(2) For the purpose of this computation, the reserve ratio is the percentage derived by dividing the employer's reserve by the employer's average annual payroll as defined in R.S. 23:1542(2). Such reserve ratio shall be reflected as a positive or negative percentage.

(3) The rate table is as follows:

Employer's Reserve Ratio

NEGATIVE RESERVE RATIO                                   RATE

999.99 or more                                                                6.00

500 but less than 999.99                                                  3.11

300 but less than 500                                                       3.08

200 but less than 300                                                       3.05

100 but less than 200                                                       3.02

30 but less than 100                                                         2.99

28.0 but less than 30.0                                                     2.96

26.0 but less than 28.0                                                     2.93

24.0 but less than 26.0                                                     2.91

22.0 but less than 24.0                                                     2.89

20.0 but less than 22.0                                                     2.86

15.0 but less than 20.0                                                     2.84

14.0 but less than 15.0                                                     2.38

13.0 but less than 14.0                                                     2.37

12.0 but less than 13.0                                                     2.36

11.0 but less than 12.0                                                     2.35

10.0 but less than 11.0                                                     2.34

9.0 but less than 10.0                                                       2.14

8.0 but less than 9.0                                                         2.12

7.0 but less than 8.0                                                         2.11

6.0 but less than 7.0                                                         2.09

5.0 but less than 6.0                                                         2.08

4.0 but less than 5.0                                                         2.04

3.0 but less than 4.0                                                         2.00

2.0 but less than 3.0                                                         1.94

1.0 but less than 2.0                                                         1.90

0.0 but less than 1.0                                                         1.89

POSITIVE RESERVE RATIO

less than 0.4                                                          1.85

0.4 but less than 0.8                                                         1.84

0.8 but less than 1.2                                                         1.84

1.2 but less than 1.6                                                         1.83

1.6 but less than 2.0                                                         1.82

2.0 but less than 2.4                                                         1.81

2.4 but less than 2.8                                                         1.80

2.8 but less than 3.2                                                         1.78

3.2 but less than 3.6                                                         1.77

3.6 but less than 4.0                                                         1.76

4.0 but less than 4.4                                                         1.75

4.4 but less than 4.8                                                         1.74

4.8 but less than 5.0                                                         1.73

5.0 but less than 5.2                                                         1.71

5.2 but less than 5.4                                                         1.70

5.4 but less than 5.6                                                         1.64

5.6 but less than 5.8                                                         1.56

5.8 but less than 6.0                                                         1.38

6.0 but less than 6.2                                                         1.26

6.2 but less than 6.4                                                         1.20

6.4 but less than 6.6                                                         1.09

6.6 but less than 6.8                                                         1.03

6.8 but less than 7.0                                                         1.00

7.0 but less than 7.2                                                         0.88

7.2 but less than 7.4                                                         0.79

7.4 but less than 7.6                                                         0.73

7.6 but less than 7.8                                                         0.70

7.8 but less than 8.0                                                         0.59

8.0 but less than 8.2                                                         0.50

8.2 but less than 8.4                                                         0.44

8.4 but less than 8.6                                                         0.35

8.6 but less than 8.8                                                         0.29

8.8 but less than 9.0                                                         0.23

9.0 but less than 9.2                                                         0.21

9.2 but less than 9.5                                                         0.15

9.5 or more                                                                      0.09

E.(1) If the administrator reports, in any calendar quarter, that the fund balance projected by the administrator for the next four calendar quarters, together with projected contributions to be collected plus amounts otherwise pledged thereto, less the amount of benefits projected by the administrator to be paid from the fund during the next four calendar quarters, will result in a fund balance of less than one hundred million dollars, there shall be added to the contributions, for the calendar quarter beginning six months after the end of the calendar quarter in which the projection is made, required of each employer by the rate table above a solvency tax arrived at as follows: The administrator shall determine a ratio, expressed as a fraction, the numerator of which is the amount by which the projected fund balance during the next four calendar quarters is less than one hundred million dollars and the denominator of which is the amount of the projected employer contributions for the calendar quarter beginning six months after the end of the calendar quarter in which the projection is made and this ratio shall be applied as a percentage to each employer's contributions for the calendar quarter beginning six months after the end of the calendar quarter in which the projection is made as a solvency tax, provided that the aggregate of this added solvency tax for any quarter shall not exceed a total of thirty percent of the employer's contributions for that quarter. Prior to adding the solvency tax to the contributions as required in this Paragraph, the administrator shall notify the House and Senate committees on labor and industrial relations, the House Committee on Ways and Means, and the Senate Committee on Revenue and Fiscal Affairs of the status of the fund and of his intention to add the solvency tax. The administrator's report shall also contain recommendations of alternative actions which may be taken either administratively or legislatively to protect the solvency of the fund. Also prior to adding the solvency tax to the contributions as required in this Paragraph, the administrator shall conduct within such calendar quarter in which the projection is made a public hearing for informational purposes only after public notice thereof. The notice of such hearing shall be published once in the official journal of the state at least fifteen days prior to such hearing date.

(2) If at the computation date in any year the fund balance, including all monies in the benefit transfer account, exceeds four hundred million dollars, a ten percent reduction in contributions due under the rate table as provided in Subsection D of this Section shall be granted to each employer.

(3) If, at the computation date in any year, the fund balance, including all monies in the benefit transfer account, exceeds one billion four hundred million dollars, a ten percent reduction in contributions due under the rate table provided in Subsection D of this Section shall be granted to each employer.

F.(1) If the unemployment compensation fund is utilizing moneys advanced by the federal government under the provisions of 42 U.S.C.A. 1321, the interest due on such federal advances as computed herein shall be recouped in accordance with the provisions of this Section. The rate for recoupment of any amounts due on any bonds, notes, certificates, or other evidences of indebtedness referred to in R.S. 23:1536(F)(3) shall be equal to the lesser of the amount of surtax levied for recoupment of interest due on federal advances in the year in which such bonds, notes, certificates, or other evidences of indebtedness referred to in R.S. 23:1536(F)(3) were issued or an amount equal to twice the maximum future annual debt service due on any outstanding bonds. This rate shall be assessed as a surtax on the taxable payroll of those years in which such bonds, notes, obligations, or other evidences of indebtedness are outstanding in the same manner in which the surtax was assessed in the year in which said bonds, notes, obligations, or other evidences of indebtedness were issued. In addition, the rate for recoupment of interest, to the extent not provided for by the issuance of such bonds, notes, obligations, or other evidences of indebtedness referred to in R.S. 23:1536(F)(3), shall be determined by dividing the interest due by ninety-five percent of the taxable payroll of the preceding calendar year in which the interest is due and this rate shall be assessed as a surtax on the taxable payroll of that year. The obligation to maintain the surtax for the recoupment of amounts due on any bonds, notes, certificates, or other evidences of indebtedness at the level described herein shall not exceed fifteen years for any particular series of bonds, notes, certificates, or other evidences of indebtedness.

(2) Interest due pursuant to this Subsection in excess of twelve million dollars shall be paid from the special employment security administration fund up to a maximum of thirty-five percent of the balance in the special employment security administration fund as of June first. Each employer will be notified of the contribution due under this Subsection by June thirtieth of each year, and the contribution shall be considered delinquent thirty days thereafter.

(3)(a) The proceeds derived from the surtax provided in this Subsection shall be placed in a special account in the Employment Security Administration Fund and shall be pledged and utilized in the following order of priority:

(i) For the repayment of bonds, notes, certificates, or other evidences of indebtedness issued upon approval of the State Bond Commission for the purpose of amortizing or stabilizing the payment of interest on federal advances as shall be set forth by written contract between the administrator and the issuer of such bonds, notes, certificates, or other evidences of indebtedness.

(ii) For the payment of interest on federal advances.

(b) Interest derived from this special account shall be used solely for the payment of interest on federal advances. At such time as the federal advances are repaid and no further interest payment to the federal government is due, and there are no more bonds, notes, certificates, or other evidences of indebtedness referred to above outstanding, any remaining balance in this special account shall be paid into the unemployment trust fund. The administrator may establish additional special accounts and subaccounts within the Employment Security Administration Fund for the purpose of identifying more precisely the sources of payments into and disbursements from the Employment Security Administration Fund.

(c) The provisions of R.S. 9:2347(J) shall not apply to the contract between the administrator and the issuer of any bonds, notes, certificates, or other evidences of indebtedness as provided for in this Subsection.

G. The amounts collected pursuant to Subsection E of this Section and R.S. 23:1532.1(B) shall not be credited to the employer's experience rating account.

H. Repealed by Acts 1987, 1st Ex. Sess., No. 1, §2, eff. Sept. 17, 1987.

I. Repealed by Acts 1997, No. 1053, §2, eff. Jan. 1, 1998.

J. Repealed by Acts 2014, No. 349, §2.

Amended by Acts 1988, No. 174, §1; Acts 1988, No. 192, §3, eff. July 3, 1988; Acts 1988, No. 618, §1, eff. July 14, 1988; Acts 1997, No. 1053, §§1, 2, eff. Jan. 1, 1998; Acts 1999, No. 197, §1, eff. Jan. 1, 2000; Acts 2005, No. 239, §1, eff. Jan. 1, 2006; Acts 2008, No. 169, §1, eff. June 12, 2008; Acts 2014, No. 349, §§1, 2.



RS 23:1537 - Adjustment in rates

§1537. Adjustment in rates

Any adjustment in the amount charged to any employer's experience-rating record, made subsequent to the assignment of rates of contribution for any experience-rating year, shall not operate to alter the amount charged to the experience-rating records of other base-period employers.



RS 23:1538 - Payroll reports; failure of employer to file; incorrect reports; determination of rates

§1538. Payroll reports; failure of employer to file; incorrect reports; determination of rates

A.(1) If the administrator finds that any employer has failed to file any payroll report or has filed a report which the administrator finds incorrect or insufficient, the administrator may make an estimate of the information required from the employer on the basis of the best evidence reasonably available to him at the time, and notify the employer thereof by registered mail addressed to his last known address. Unless the employer files the report or a corrected or sufficient report, as the case may be, no later than twenty days after the mailing of the notice, the administrator may compute such employer's rate of contribution on the basis of such estimates, and the rate so determined shall be subject to increase or decrease on the basis of subsequently ascertained information.

(2) If the administrator finds that any employer has failed to file any payroll report in the manner prescribed or approved by the administrator for more than twenty days after the date upon which the report was due, the administrator may assess a penalty. In the case of a failure to file, failure to fully complete, or late filing of any payroll report, the specific penalty shall be twenty-five dollars for that quarter, if the failure is for not more than thirty days, with an additional penalty of twenty-five dollars, for each additional thirty-day period or fraction thereof during which the failure continues, not to exceed one hundred twenty-five dollars.

(3) The provisions of this Subsection shall apply to all employers covered by this Title, including but not limited to those employers covered by R.S. 23:1552.

B. If a corporation has failed to make employer contributions as prescribed in R.S. 23:1536, or has failed to properly file reports as required by this Section, those officers or directors having control or supervision of or charged with the responsibility of filing such reports and remitting such contributions shall be personally liable for the total amount of such contributions not collected, accounted for, or not remitted, together with any interest, penalties, and fees accruing thereon. Collection of the total amount due may be made from any one or any combination of such officers or directors by use of any of the alternative remedies for the collection of said funds.

C. No employee who is not an officer or director shall be found personally liable for failure to make employer contributions as required by law.

Acts 1987, No. 463, §1; Acts 2009, No. 191, §1, eff. April 1, 2010; Acts 2012, No. 151, §1; Acts 2014, No. 419, §1.



RS 23:1539 - Merger of employing units; determination of rate

§1539. Merger of employing units; determination of rate

A. Whenever an individual, group of individuals, partnership, corporation, or employing unit, whether or not an employer as defined in this Chapter, in any manner succeeds to or acquires the employees, organization, trade, or business or substantially all the assets thereof of another employing unit which at the time of acquisition was an employer subject to this Chapter, the experience-rating records of such predecessor employer shall be transferred as of the date of acquisition to the successor employer for the purpose of rate determination.

B. If the successor employer was an employer subject to this Chapter prior to the date of the acquisition, his rate of contribution for the period from such date to the end of the then current contribution year shall be the same as his rate with respect to the period immediately preceding the date of acquisition.

C. If the successor was not an employer prior to the date of acquisition his rate shall be the rate applicable to the predecessor employer with respect to the period immediately preceding the date of acquisition, provided there was only one predecessor or there were only predecessors with identical rates; in the event that the predecessors' rates are not identical, the successor's rate shall be the highest rate applicable to any of the predecessor employers with respect to the period immediately preceding the date of acquisition.

D.(1) In all cases where an individual, firm, corporation, or other legal entity acquires an operating department, section, division, or any substantial portion of the business or assets of any employer, which is clearly segregable and identifiable, and the successor is an employer at the time of the acquisition, or becomes an employer before or within the calendar quarter immediately following the calendar quarter within which the acquisition was made, the administrator shall transfer to such successor the portion of the predecessor's payroll record and experience-rating record which is attributable to the portion of the business which was acquired.

(2) This Subsection shall apply to all such transfers or acquisitions occurring on or after July 2, 1984.

(3) For transfers occurring after June 12, 1995, the successor employer and predecessor shall submit to the administrator the predecessor's payroll and experience-rating record which is attributable to the portion of the business which was acquired within one hundred eighty days from the acquisition.

(4) The administrator shall prescribe, by regulation, the method by which the experience to be transferred shall be computed.

Acts 1984, No. 364, §1; Acts 1987, No. 302, §1; Acts 1995, No. 101, eff. June 12, 1995; Acts 2003, No. 460, §1, eff. June 20, 2003.



RS 23:1539.1 - State unemployment tax avoidance; penalties

§1539.1. State unemployment tax avoidance; penalties

A. As used in this Section, unless the context clearly indicates otherwise, the following terms or phrases shall be given the meaning ascribed to them:

(1) "Knowingly" means having actual knowledge of or acting with deliberate ignorance or reckless disregard for the prohibition involved.

(2) "Person" has the meaning given such term by Section 7701(a)(1) of the Internal Revenue Code of 1986.

(3) "Trade or business" shall include the employer's workforce. The transfer of some or all of an employer's workforce to another employer shall be considered a transfer of trade or business when, as the result of such transfer, the transferring employer no longer performs trade or business with respect to the transferred workforce, and such trade or business is performed by the employer to whom the workforce is transferred.

(4) "Violates or attempts to violate" includes but is not limited to intent to evade, misrepresentation, or willful nondisclosure.

B. Notwithstanding any other provision of law, the following shall apply regarding assignment of rates and transfers of experience:

(1) If an employer transfers its trade or business, or a portion thereof, to another employer and, at the time of the transfer, there is substantially common ownership, management, or control of the two employers, then the unemployment experience attributable to the transferred trade or business shall be transferred to the employer to whom such business is transferred. The experience-rating records of such predecessor employer shall be transferred as of the date of acquisition to the successor employer for the purpose of rate determination.

(2) If a person who is not an employer under this Chapter acquires the trade or business of an employer, the unemployment experience of the acquired business shall not be transferred to such person if the administrator finds that such person acquired the business solely or primarily for the purpose of obtaining a lower rate of contributions. Instead, such person shall be assigned the applicable new employer rate under Part III of Chapter 11 of this Title. In determining whether the business was acquired solely or primarily for the purpose of obtaining a lower rate of contributions, the administrator shall use objective factors which may include but not be limited to the cost of acquiring the business, whether the person continued the business enterprise of the acquired business, how long such business enterprise was continued, or whether a substantial number of new employees were hired for performance of duties unrelated to the business activity conducted prior to acquisition.

C. If a person knowingly violates or attempts to violate Subsection B of this Section or any other provision of this Chapter related to determining the assignment of a contribution rate, or if a person knowingly advises another person in a way that results in a violation of such provision, the person shall be subject to the following penalties:

(1) If the person is an employer, then such employer shall be assigned the highest rate assignable under this Chapter for the rate year during which such violation or attempted violation occurred and the three years immediately following this rate year. However, if the person's business is already at the highest rate for any year in which the violation occurred, or if the amount of increase in the person's rate would be less than two percent for such year, then a penalty rate of contribution of up to two percent of taxable wages shall be imposed for such year. Any amount collected over maximum rate will be deposited in the penalty and interest account established under R.S. 23:1513.

(2) If the person is not an employer, such person shall be subject to a civil money penalty of not more than five thousand dollars per violation. The fine shall be assessed by the executive director of the Louisiana Workforce Commission or his designee. Any such fine shall be deposited in the penalty and interest account established under R.S. 23:1513.

D. In addition to the penalty imposed by Subsection C of this Section, any person who violates any provision of this Section shall be guilty of a misdemeanor punishable by a fine of not more than ten thousand dollars or imprisonment for not more than six months, or both, per violation.

E. If, following a transfer of experience under Subsection B of this Section, the administrator determines that a substantial purpose of the transfer of trade or business was to obtain a reduction liability for contributions, then the unemployment experience rating attributable to each employer shall be combined into a common experience calculation. The experience-rating records of such predecessor employer shall be transferred as of the date of acquisition to the successor employer for the purpose of rate determination.

F. The administrator shall establish procedures to identify the transfer or acquisition of a business for purposes of this Section.

G. This Section shall be interpreted and applied in such a manner as to meet the minimum requirements contained in any guidance or regulations by the United States Department of Labor.

H. The executive director shall adopt rules necessary to administer and enforce this Section in accordance with the Administrative Procedure Act.

Acts 2005, No. 234, §1; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:1540 - Appeal of liability or tax rate determination

§1540. Appeal of liability or tax rate determination

An employer may apply for review of any liability determination and any tax rate resulting from that determination in accordance with the time delays and procedures provided in R.S. 23:1541(E).

Acts 1989, No. 351, §1, eff. June 28, 1989; Acts 2014, No. 529, §1.



RS 23:1541 - Notice of benefits charged against employer's experience rating record; employer's right to contest; application for review; procedure

§1541. Notice of benefits charged against employer's experience rating record; employer's right to contest; application for review; procedure

A. The administrator shall, not later than ninety days after the close of each calendar quarter, render a statement to each employer of benefits paid each individual and charged to his experience-rating record. These benefit charges are conclusive and binding upon the employer unless he files an application to review the charges setting forth his reasons therefor within thirty days after the mailing of the notice to his last known address. However, any benefits paid to employees of experience-rated employers pursuant to Executive Orders KBB 2005-34, KBB 2005-46, and KBB 2005-76 shall not be charged to employers' experience-rating records.

B. No employer that was a party to the separation determination, reconsidered determination, or decision, or that was issued a notice of chargeablility pursuant to R.S. 23:1541.1 shall have standing to contest the quarterly charge statement.

C. If an employer who was not a party to the separation determination, reconsidered determination, or decision, or who was not issued a determination of chargeability pursuant to R.S. 23:1541.1, alleges in his application for review of the quarterly charge statement that benefits were not properly charged to his experience-rating record, the administrator shall affirm, modify, or reverse such charges by issuing a determination of chargeability as provided in R.S. 23:1541.1.

D. The administrator shall establish by October fourteenth of each year the amount to be collected for the Incumbent Worker Training Account pursuant to R.S. 23:1553(B)(6) through (9).

E. The administrator shall notify each employer, no later than December thirty-first of each year, of his rate of contribution for the forthcoming calendar year as determined for any relevant experience-rating year pursuant to this Part. This determination shall be conclusive and binding upon an employer unless within thirty days after the mailing of notice hereof to his last known address the employer files an application for review and redetermination, setting forth his reasons therefor. If the administrator grants such review, the employer shall be promptly notified thereof and shall be granted an opportunity for a fair hearing, but no employer shall have standing, in any proceeding involving his rate of contribution or contribution liability, to contest the chargeability of any benefits to his experience-rating record as to cases wherein he has previously been notified and had an opportunity for hearing, review, and appeal. The employer shall be promptly notified of the administrator's action which shall become final unless within thirty days after the mailing of notice thereof to his last known address a petition for judicial review is filed in the district court of employer's domicile. In any proceeding under this Subsection, the findings of the administrator as to facts shall be presumed to be prima facie correct if supported by substantial and competent evidence. These proceedings shall be heard in a summary manner and shall be given precedence over all other civil cases except cases arising under Part VI of this Chapter and Chapter 10 of this Title. An appeal may be taken from the decision of the district court in the same manner, but not inconsistent with the provisions of this Chapter as in other civil cases.

F.(1) Within thirty days after the mailing to his last known address, the employer may contribute any amount to his experience-rating account.

(2) Any such payment made by the employer within thirty days after the mailing to his last known address shall be deposited in the Louisiana unemployment compensation fund and credited by the administrator so that the employer's experience rating account as of the previous computation date, and the balance of his account after such credit, shall be used in computing his rate determination for the ensuing experience-rating year.

(3) This Subsection shall be inapplicable with respect to any calendar year in which any of the additional rates provided for in R.S. 23:1536(D), (E), and (F) and this Section are applicable.

Amended by Acts 1954, No. 503, §2; Acts 1968, No. 488, §1; Acts 1974, No. 661, §5. Acts 1984, No. 365, §1; Acts 1988, No. 360, §1; Acts 2003, No. 458, §1, eff. June 20, 2003; Acts 2006, No. 116, §1, eff. June 2, 2006; Acts 2007, No. 89, §1, eff. June 22, 2007; Acts 2008, No. 220, §8, eff. June 14, 2008; Acts 2014, No. 349, §1; Acts 2014, No. 529, §1.



RS 23:1541.1 - Notice of chargeability of benefits to base-period employers; employer's right to contest; appeals; procedure

§1541.1. Notice of chargeability of benefits to base-period employers; employer's right to contest; appeals; procedure

A. The administrator shall issue, upon the commencement of payment of a claim, a determination of chargeability of benefits to base-period employers. The determination shall be conclusive and binding upon any such base-period employer unless he files an appeal, setting forth his reasons within thirty days after the date of mailing of any such determination.

B. If appealed, then upon being given the opportunity to be heard, the employer shall be promptly notified of the administrative law judge's action, which shall be final unless the employer files a petition for judicial review in the state district court of the employer's domicile within thirty days of the date of mailing such action. In any court proceeding under this Subsection, the findings of the administrative law judge as to facts shall be presumed to be prima facie correct, if supported by substantial and competent evidence. These proceedings shall be heard in summary manner and shall be given precedence over all other civil cases, except cases arising under Part VI of this Chapter or Chapter 10 of this Title. An appeal may be further taken from the decision of the state district court in the same manner, but not inconsistent with the provisions of this Chapter, as provided in other civil cases.

C. Chargeability under this Section is not altered unless and until such decision is finally modified or reversed by the administrator, administrative law judge, or court.

D. Any final decision of the administrator, administrative law judge, or the court shall be binding upon the employer upon his receipt of the quarterly statement of benefit charges. No employer shall thereafter have standing in any administrative or judicial proceeding to contest the chargeability to his record of any such paid benefits for which he previously sought review or appeal and was given notice under this Section.

Acts 2003, No. 457, §1, eff. June 20, 2003; Acts 2014, No. 529, §1.



RS 23:1542 - Definition of terms

§1542. Definition of terms

As used in R.S. 23:1531 through 1541, the following terms shall have the meaning ascribed to them in this Section unless the context clearly indicates otherwise:

(1) "Annual pay roll" means the total amount of wages for employment paid by the employer during the twelve-consecutive-calendar-month period ending on the computation date, and the term "average annual pay roll" means the average of the annual taxable pay rolls of an employer for the last three preceding twelve-consecutive-calendar-month periods ending on the computation date preceding the experience-rating year, and the term "pay roll" wherever used in these Sections means "annual taxable pay roll".

(2) "Base-period employers" means the employers by whom an individual was paid his base-period wages.

(3) "Base-period wages" means the wages paid to an individual during his base period for insured work, and on the basis of which the individual's benefit rights were determined.

(4) "Computation date" with respect to rates of contribution for experience-rating years means the June thirtieth which precedes the beginning of any such experience-rating year.

(5) "Experience-rating year" means the twelve-month period beginning January first and ending December thirty-first.

Amended by Acts 1956, No. 317, §2; Acts 2014, No. 349, §1.



RS 23:1543 - Delinquent contributions; interest and penalties; jeopardy assessments; bonds; amnesty; forfeiture of right to do business; delinquency of Indian tribes

§1543. Delinquent contributions; interest and penalties; jeopardy assessments; bonds; amnesty; forfeiture of right to do business; delinquency of Indian tribes

A. If contributions are not paid on the date on which they are due and payable as prescribed by the administrator, the whole or part remaining unpaid thereafter shall bear interest at the rate of one percent per month from the due date until payment is received by the administrator and shall be further subject to a penalty on both the contributions and interest of five percent for each month or part of a month after the due date not to exceed an aggregate penalty amount of twenty-five percent. In computing interest for any period less than a full month, the rate shall be one-thirtieth of one percent for each day or part thereof. The date as of which payment of contributions, if mailed, is deemed to have been received may be determined by such regulations as the administrator may prescribe. Interest and penalties collected pursuant to this Section shall be paid into the special employment security administration fund.

B. Whenever the administrator determines that the collection of any contributions or interest under the provisions of this Section will be jeopardized in any case where an employer is insolvent, or is delinquent in a substantial amount of contributions due under this Chapter, or has discontinued business at any of its known places of business, or the business is of temporary or seasonal nature, he may immediately assess such contributions, together with all interests or penalties which may have accrued, whether or not the final date otherwise prescribed for making such contributions has arrived. Such contributions shall thereupon become immediately due and payable, and notice of demand shall be made upon the employer for the payment thereof. When a jeopardy assessment has been made, the employer may stay its collections by filing with the administrator a bond in favor of the administrator covering the amount of assessment. Such bond shall be conditioned on the payment of the contributions at the time required by the administrator and shall be executed by the employer with sureties satisfactory to the administrator.

C. (1) All incorporated contractors except those incorporated under the laws of the State of Louisiana and, those who have been subject to the provisions of this Chapter prior to January 1, 1963, who are not delinquent for any taxes, penalties or interest due under this Chapter for a period in excess of one year; shall be required to post with the administrator a blanket surety bond by a licensed surety company authorized to do business in the State of Louisiana in an amount which the administrator shall determine to be sufficient for the payment of all unemployment compensation taxes which will be due to the state by virtue of its operations. In the alternative, said contractor may file a surety bond with respect to each contract. Further, in the alternative, it may deposit with the administrator in cash an amount equal thereto. These deposits shall be held by the administrator in a special deposit fund account established for that purpose.

(2) The Louisiana State Licensing Board for Contractors is hereby authorized to withhold any license from any contractor subject to the provisions of this Section until the provisions of this Section have been complied with.

(3) Any subject contractor shall cease to be subject to the provisions of this Section after it has been doing business within this state for a period of thirty-six (36) months and has paid all taxes, interest and penalties due under the provisions of this Chapter. When any subject contractor ceases operations within the State of Louisiana it shall be entitled to have its bond cancelled or its cash deposit refunded upon payment of all taxes, interest and penalties due under the provisions of this Chapter.

(4) If a subject contractor does not pay the taxes, interest and penalty provided for in this Chapter when they become due, the administrator may call upon the surety company for the payment thereof or cause them to be paid by deducting the amount due from the contractor's cash deposit.

(5) Any subject contractor who fails to comply with the provisions of this Section shall be enjoined from any further operations until the provisions of this Section have been complied with.

D. The Louisiana State Licensing Board for Contractors is hereby authorized to withhold any license from any contractor subject to the provisions of this Section until the provisions of this Section have been complied with.

E. Any subject contractor shall cease to be subject to the provisions of this Section after it has been doing business within this state for a period of thirty-six months and has paid all taxes, interest and penalties due under the provisions of this Chapter. When any subject contractor ceases operations within the state of Louisiana it shall be entitled to have its bond cancelled or its cash deposit refunded upon payment of all taxes, interest and penalties due under the provisions of this Chapter.

F. If a subject contractor does not pay the taxes, interest and penalty provided for in this Chapter when they become due, the administrator may call upon the surety company for the payment thereof or cause them to be paid by deducting the amount due from the contractor's cash deposit.

G. Any subject contractor who fails to comply with the provisions of this Section shall be enjoined from any further operations until the provisions of this Section have been complied with.

H. Repealed by Acts 2014, No. 349, §2.

I. An employer liable for contributions under the provisions of this Chapter who fails to make and file his returns and reports as required, or who fails to pay any contributions when due under the provisions of this Chapter, shall forfeit his right to do business in this state until he complies with all the provisions of this Chapter and until he enters into a bond with sureties, to be approved by the administrator, in an amount not to exceed all contributions estimated to become due by said employer under the provisions of this Chapter for any six-month period, conditioned to comply with the provisions of this Chapter, and to pay all contributions legally due or to become due by him. The administrator may proceed by injunction to prevent the continuance of said business, and any temporary injunction enjoining the continuance of such business shall be granted without notice by any judge authorized by law to grant injunctions.

J. If, within ninety days of having received a notice of delinquency, an Indian tribe or tribal unit fails to make payment of contributions, payment in lieu of contributions, or payment of assessed penalties or interest, all services performed for any such Indian tribe shall not be excepted from the definition of employment under 26 U.S.C. 3306(c)(7), subjecting such services to liability for taxes under the Federal Unemployment Tax Act. The administrator shall have the discretion to determine when such failure of payment is corrected and to determine the date of termination of coverage under this Chapter.

Amended by Acts 1958, No. 522, §1; Acts 1962, No. 254, §1; Acts 1964, No. 214, §1; Acts 1972, No. 336, §2; Acts 1986, No. 170, §1, eff. June 28, 1986; Acts 1987, No. 864, §1, eff. Jan. 1, 1988; Acts 2001, 1st Ex. Sess., No. 4, §1, eff. Mar. 27, 2001; Acts 2014, No. 349, §2.



RS 23:1544 - Suit to enforce payment of delinquent contributions; hearing by preference; procedure

§1544. Suit to enforce payment of delinquent contributions; hearing by preference; procedure

If, after due notice, any employer defaults in any payment of contributions, interest or penalties, the amount due may be collected by civil action in the name of the administrator and the employer adjudged in default shall pay the cost of such action. An action brought under this Section shall be heard by the court at the earliest possible date and shall be entitled to preference upon the calendar of the court over all other actions except petitions for judicial review under this Chapter and cases arising under Chapter 10 of this Title. The action may be by rule under summary process to show cause within seven days why payment should not be made as demanded, and may be tried out of term time or in chambers. If the defendant fails to appear and show cause in response to the rule, the rule shall be made absolute, and judgment rendered accordingly.



RS 23:1545 - Failure of employer to file report; determination of contributions recoverable

§1545. Failure of employer to file report; determination of contributions recoverable

If an employer fails to file a report or return required by the administrator for the determination of contributions, the administrator, or his duly authorized representative, may make such reports or returns or cause the same to be made, and determine the contributions payable on the basis of any information that he may be able to obtain, and shall collect the contributions so determined together with any interest, and penalties due thereon under this Chapter.



RS 23:1546 - Default in payment of contributions; privilege against property of employer; recordation and rank

§1546. Default in payment of contributions; privilege against property of employer; recordation and rank

A. If any employer defaults in any payment of contributions or interest, or penalties thereon, then the administrator or his duly authorized representatives may make in any manner feasible, and cause to be recorded in the mortgage records of any parish in which such employer is engaged in business and/or owns real or personal property, and with the office of the secretary of state for inclusion in the master index authorized under R.S. 10:9-519 a statement under oath showing the amount of the contributions, interest, and penalties in default; which statement, when filed for record, shall operate as a first lien, privilege, and mortgage on all of the real and personal property of the employer from the date of such filing only, and shall not affect liens, privileges, chattel mortgages, security interests under Chapter 9 of the Louisiana Commercial Laws, or mortgages already affecting or burdening such property at the date of such filing; however, such filing shall be sufficient to cover all unpaid contributions, interest, and penalties that may accrue after such filing and the property of such employer shall be subject to seizure and sale for the payment of such contributions, interest, and penalties according to the preference and rank of said lien, privilege, security interest, and mortgage securing their payment.

B. The administrator may release all or any portion of the property subject to any lien or judgment obtained under any provision of this Chapter from such lien or judgment, or may subordinate such lien or judgment to other liens and encumbrances if he determines that the contributions, interest, and penalties are sufficiently secured by a lien or judgment on other property, or through other security, or that the release, partial release, or subordination of such lien or judgment will not endanger or jeopardize the collection of such contributions, interest, or penalties.

Acts 1988, No. 494, §1; Acts 1989, No. 137, §1, eff. Sept. 1, 1989; Acts 2001, No. 128, §10, eff. July 1, 2001.



RS 23:1547 - Proceedings for collection of contributions; burden of proof

§1547. Proceedings for collection of contributions; burden of proof

In all proceedings brought by the administrator for the collection of contributions, the burden of proof upon all questions of fact shall be upon the defendant, but only as to those facts which the administrator, his representative or attorney shall swear are true to the best of his knowledge or belief.



RS 23:1548 - Costs of proceedings and other fees not required from administrator

§1548. Costs of proceedings and other fees not required from administrator

The administrator shall not be required to furnish any court bond, nor to make a deposit for or pay any costs of court in any legal proceedings, nor to pay any costs or fees in connection with the recordation in the mortgage records of any parish of a sworn statement showing the amount of contribution, interest and penalties in default by an employer. No clerk of any court, sheriff, recorder of mortgages or any other public official shall fail or refuse to perform any service in connection with proceedings brought by the administrator on the ground that costs have not been advanced or guaranteed, nor shall they be entitled to charge for any certified copies of any document which they shall be required to furnish on request of the administrator.



RS 23:1549 - Priority of contributions in insolvency proceedings

§1549. Priority of contributions in insolvency proceedings

In the event of any distribution of an employer's assets pursuant to an order of any court under the laws of this state, including any receivership, liquidation, assignment for benefit of creditors, adjudicated insolvency, composition, or similar proceedings, contributions, interest and penalties then or thereafter due shall be paid in full on an equal basis with other taxes and prior to all other claims except claims for wages of not more than $250.00 to each claimant, earned within six months of the commencement of the proceedings. In the event of an employer's adjudication in bankruptcy, judicially confirmed extension proposal, or composition under the Federal Bankruptcy Act of 1898, as amended, contributions and interest then or thereafter due shall be entitled to such priority as is provided in that act for taxes due any state of the United States.



RS 23:1550 - Payment of contributions prior to delivery of property or dissolution of partnerships

§1550. Payment of contributions prior to delivery of property or dissolution of partnerships

No liquidator, receiver, or trustee shall deliver possession of any property of an employer until contributions due have been paid the administrator, otherwise they, together with their sureties, shall be personally liable therefor, with interest and costs; nor shall any partnership be dissolved until contributions due by the partnership are paid, otherwise the partners shall be liable in solido therefor, with interest, penalties and costs.

Amended by Acts 1968, No. 105, §4.



RS 23:1551 - Refunds and adjustments; correction of administrative errors

§1551. Refunds and adjustments; correction of administrative errors

If not later than three years after the due date for payment of contributions, an employing unit which made payment of any amount of contributions, interest or penalties shall make application for an adjustment thereof in connection with subsequent contribution payments, or for a refund thereof because such adjustment cannot be made, and the administrator shall determine that such contributions or interest or penalties or any portion thereof were erroneously collected, the administrator shall allow such employing unit to make an adjustment thereof, without paying interest upon the same, in connection with subsequent contribution payments by it, or if such adjustment cannot be made the administrator shall refund said amount, without interest upon same from the unemployment compensation fund. For like cause and within the said period, adjustment or refund may be so made on the administrator's own initiative.

If not later than three years from the date on which an administrative error is committed, the error is discovered and called to the attention of the administrator, he shall, on his own motion or upon the request of any interested party, take all necessary steps that he may deem necessary to correct and rectify the said error; provided, however, that any interest, fine or penalty refunded under this section which has been paid into the special unemployment security administration fund established pursuant to R.S. 23:1513 shall be paid out of such fund. However, the administrator has no authority to make any adjustment or correction which will increase the contribution of any employing unit unless such adjustment or correction is made within twelve months of the occurrence of the administrative error.

Amended by Acts 1950, No. 498, §8; Acts 1952, No. 447, §1; Acts 1962, No. 255, §1.



RS 23:1552 - Financing benefits paid to employees of nonprofit organizations and of the state, its instrumentalities and political subdivisions and Indian tribes or tribal units

§1552. Financing benefits paid to employees of nonprofit organizations and of the state, its instrumentalities and political subdivisions and Indian tribes or tribal units

A. Benefits paid to employees of the state, its political subdivisions and employees of nonprofit organizations and employees of Indian tribes or tribal units, as defined in R.S. 23:1472(12)(F)(I), (II), (IV), and (VII), shall be financed in accordance with the provisions of this Section. For the purposes of this Section, a nonprofit organization is an organization (or group of organizations) described in Section 501(c)(3) of the Internal Revenue Code which is exempt from income tax under Section 501(a) of the Internal Revenue Code.

B.(1) Any such employer which is or becomes subject to this Chapter including any Indian tribe or Indian tribal unit subject to this Chapter on or after December 21, 2000, shall pay contributions as provided for pursuant to this Part unless it elects, in accordance with this Subsection, to pay the administrator for the unemployment fund an amount equal to the amount of regular and extended benefits paid that is attributable to services in the employ of such employer, to individuals for weeks of unemployment which are attributable to the effective period of such election, and the liability for reimbursements shall continue so long as unemployment benefits are paid which are attributable to the services performed in the period of such election even though the employer may subsequently elect to become a contributing employer; however, as to nonprofit organizations, only one-half of the amount of extended benefits paid shall be reimbursed.

(2) Any such employer which is, or becomes, subject to this Chapter may elect to become liable for payments in lieu of contributions for a period of not less than one calendar year provided it files with the administrator a written notice of its election within the thirty-day period immediately following such date, or within a like period, whichever occurs later.

(3) Any such employer which becomes subject to this Chapter may elect to become liable for payments in lieu of contributions for a period of not less than one calendar year beginning with the date on which such subjectivity begins by filing a written notice of its election with the administrator not later than thirty days immediately following the date notice of the determination of such subjectivity was mailed. Any Indian tribe or Indian tribal unit may separately elect to become liable for payments in lieu of contributions under and subject to the same conditions and manner as provided under this Section by election by the tribe for itself and each subdivision, subsidiary, or business enterprise wholly owned by any such Indian tribe or by group accounts of individual tribal units.

(4) Any such employer which makes an election in accordance with Paragraph (2) or (3) of this Subsection will continue to be liable for payment in lieu of contributions until it files with the administrator a written notice terminating its election not later than thirty days prior to the beginning of the calendar year for which such termination shall first be effective.

(5) Any such employer which has been paying contributions pursuant to this Chapter may change to a reimbursable basis by filing with the administrator not later than thirty days prior to the beginning of any calendar year a written notice of election to become liable for payment in lieu of contributions. Such election shall not be terminable by the organization for that and the next year.

(6) The administrator, in accordance with such regulations as he may prescribe, shall notify each employer under the provisions of this Section of any determination which he may make of its status as an employer and of the effective date of any election which it makes and of any termination of such election. Such determination shall be subject to review in accordance with the provisions of R.S. 23:1541.

C.(1) Payments in lieu of contributions shall be made in accordance with the provisions of this Subsection.

(2) At the end of each calendar quarter, or at the end of any other period as the administrator may prescribe by regulation, the administrator shall bill each employer, or group of such employers, which has elected to make payments in lieu of contributions for an amount equal to the full amount of regular and extended benefits paid during such quarter or other prescribed period that is attributable to services in the employ of such organizations; however, as to nonprofit organizations, only one-half of the amount of extended benefits so paid shall be billed.

(3) Payment of any bill rendered under Paragraph (2) of this Subsection shall be made not later than thirty days after such bill was mailed to the last known address of the employer or was otherwise delivered to it, unless there has been an application for review in accordance with Paragraph (5) of this Subsection.

(4) Payments made by any employer under the provisions of this Section shall not be deducted or deductible, in whole or in part, from the remuneration of individuals in the employ of the organization.

(5) The amount for which any employer has been billed by the administrator pursuant to this Subsection shall be conclusive on the employer unless an application for review thereof is filed pursuant to R.S. 23:1541.

(6) Past due payments of amounts in lieu of contributions shall be collectible and shall be subject to the same interest and penalties as are prescribed in Part III of this Chapter with respect to past due contributions.

(7) With regard to any benefits paid to unemployed individuals pursuant to Executive Orders KBB 2005-34, KBB 2005-46, and KBB 2005-76 and hurricane-related layoffs, chargeable to the accounts of employers pursuant to this Section and required to be reimbursed under the provisions of this Subsection, such reimbursement shall not be recouped. In the event that any employer pursuant to this Section was insured by private entities offering any form of insurances, bonds, certificates of deposit, or any other form of guarantee against unemployment claims chargeable to the employer's account, the state shall have the right to recoup such funds from those private entities or their insurer for repayment of funds paid out of the unemployment compensation trust fund for any unemployment claims covered in this Section.

(8) Repealed by Acts 2008, No. 510, §2; Acts 2008, No. 512, §2, eff. June 28, 2008.

D. If an employer is delinquent in making payments in lieu of contributions as required under Subsection C of this Section, the administrator may terminate such employer's election to make payments in lieu of contributions as of the beginning of the next calendar year, and such termination shall be effective for two consecutive calendar years.

E.(1) Each employer who is liable for payments in lieu of contributions shall pay to the administrator for the fund the amount of regular benefits plus the amount of extended benefits paid (not reimbursed by the federal government) that are attributable to services in the employ of such employer, except in the following circumstances:

(a) Benefits paid to an individual pursuant to R.S. 23:1635 or through any administrative error shall not be charged to the employer's account if it is finally determined that such claimant was not entitled to such benefits or the employer is held not to be liable for such payments.

(b) Benefits paid to an individual who continues to remain in the employ of a base-period employer without a reduction in the number of hours worked or wages paid shall not be charged to the employer's accounts. In addition, any payment previously tendered the administrator on behalf of claims subject to these exceptions, which occur subsequent to July 23, 1981, shall be immediately credited to the employer's account.

(2) If benefits paid to an individual are based on wages paid by more than one employer and one or more of such employers are liable for payments in lieu of contributions, the amount attributable to each employer who is liable for such payments shall be an amount which bears the same ratio to the total benefits paid to the individual as the total base-period wages paid to the individual by such employer bear to the total base-period wages paid to the individual by all of his base-period employers.

(3)(a) Benefits shall not be charged to the base period employer's account if both of the following conditions are met:

(i) Benefits are paid in a situation in which the unemployment is caused solely by an act or omission of any third party or parties, or solely by such act or omission in combination with an act of God or an act of war. The determination of the responsibility of any third party or parties shall be as determined by the Oil Pollution Act, 33 U.S.C. §2701, et seq.

(ii) Reimbursement for such benefits shall have been paid by the responsible third party or parties into the Unemployment Trust Fund.

(b) The amount owed by any responsible third party or parties shall equal the amount of regular and extended benefits paid to individuals as a result of the act or omission attributed to the responsible party or parties.

(c) At the end of each calendar quarter, or at the end of any other period as the administrator may prescribe by regulation, the administrator shall charge the responsible party or parties accordingly.

(d) This Paragraph is remedial and shall be retroactive to January 1, 2010.

F. Two or more employers, including Indian tribes or Indian tribal units, that have elected to become liable for payments in lieu of contributions, as provided for in this Chapter, may file a joint application to the administrator for the establishment of a group account for the purpose of sharing the cost of benefits paid that are attributable to services in the employ of such employers. Each such application shall identify and authorize a group representative to act as the group's agent for the purposes of this Subsection. Upon his approval of the application, the administrator shall establish a group account for such employers effective as of the beginning of the calendar quarter in which he receives the application and shall notify the group's representative of the effective date of the account. Such account shall remain in effect for not less than two calendar years and thereafter until terminated at the discretion of the administrator or upon application by the group. Upon establishment of the account, each member of the group shall be liable for payments in lieu of contributions with respect to each calendar quarter in the amount that bears the same ratio to the total benefits paid in such quarter that are attributable to service performed in the employ of all members of the group as the total wages paid for service in employment by such member in quarter bear to the total wages paid during such quarter for services performed in the employ of all members of the group. The administrator shall prescribe such regulations as he deems necessary with respect to applications for establishment, maintenance, and termination of group accounts that are authorized by this Subsection for addition of new members to and withdrawal of active members from such accounts and for the determination of the amounts that are payable under this Subsection by members of the group and the time and manner of such payments.

G. Any employer who elects to make payments in lieu of contributions into the unemployment compensation fund, as provided in this Section, shall not be liable to make such payments with respect to the benefits paid to any individual whose base-period wages include wages for previously uncovered services as defined in R.S. 23:1600(7) to the extent that the unemployment compensation fund is reimbursed for such benefits pursuant to Section 121 of P.L. 94-566, 26 U.S.C. §3304.

H. Notwithstanding any provision in this Chapter to the contrary, those benefits paid to an individual in accordance with the provisions of R.S. 23:1611 through 1619 which are not reimbursed from federal funds shall be charged against the accounts or the experience-rating records of the employer.

Added by Acts 1971, No. 136, §7, eff. Jan. 1, 1972. Amended by Acts 1972, No. 337, §8; Acts 1977, No. 745, §11; Acts 1978, No. 495, §1; Acts 1978, No. 521, §3; Acts 1981, No. 712, §1, eff. July 23, 1981; Acts 1981, No. 758, §1, eff. Jan. 1, 1982; Acts 1982, No. 331, §1, eff. July 18, 1982; Acts 2001, 1st Ex. Sess., No. 4, §1, eff. Mar. 27, 2001; Acts 2006, 1st Ex. Sess., No. 7, §1, eff. Feb. 23, 2006; Acts 2006, No. 633, §1, eff. June 23, 2006; Acts 2007, No. 288, §1, eff. July 9, 2007; Acts 2008, No. 220, §8, eff. June 14, 2008; Acts 2008, No. 510, §§1, 2; Acts 2008, No. 512, §§1, 2, eff. June 28, 2008; Acts 2011, No. 140, §1; Acts 2014, No. 349, §1.



RS 23:1553 - Noncharging of benefits; recoupment; social charge account; social charge tax rate

§1553. Noncharging of benefits; recoupment; social charge account; social charge tax rate

A. Benefits charged after a requalification of a claimant pursuant to the requirements of R.S. 23:1601(1), (2), (3), or (10) shall not be charged against the experience-rating account of an employer when all of the following pertain:

(1) The employer timely files a separation notice alleging disqualification.

(2) Either a response to a notice of claim filed or a response to a notice to base period employer is filed.

(3) The separation of the employee from the employer is determined to be under disqualifying conditions.

B.(1) Amounts paid out pursuant to agency, appeal referee, board of review, or court decisions which are waived by those bodies under the provisions of R.S. 23:1713 shall be recouped as a social charge to all employers.

(2) Amounts paid out to claimants as overpayments which have not been repaid to the fund by the prescription date will be recouped as a social charge to all employers.

(3) Amounts owed by reimbursable employers which are uncollectible after one year of the termination of the employing entity shall be recouped as a social charge to all employers; however, such employers shall remain liable for such benefit charges.

(4) Amounts noncharged as a result of the application of R.S. 23:1602 relating to approved training shall be recouped as a social charge to all employers.

(5) Amounts noncharged as a result of the application of R.S. 23:1601(1)(d) relating to the relocation of a military spouse due to a permanent change of station order shall be recouped as a social charge to all employers.

(6) Amounts not charged against the experience-rating records of a base-period employer pursuant to the provisions of R.S. 23:1533 shall be recouped as a social charge to all employers.

(7) No amounts shall be credited to the Incumbent Worker Training Account as provided under R.S. 23:1514 in any calendar year in which the applied trust fund balance is less than seven hundred fifty million dollars. Furthermore, following any year in which monies are appropriated from the Incumbent Worker Training Account for use in the state general fund, such appropriated amount shall be subtracted from amounts to be charged pursuant to Paragraphs (8) and (10) of this Subsection.

(8) Amounts not to exceed twenty million dollars to be credited to the Incumbent Worker Training Account to fund the Incumbent Worker Training Program as provided under R.S. 23:1514 shall be charged to this account only in any calendar year in which the applied trust fund balance range as defined in R.S. 23:1474 is equal to or greater than seven hundred fifty million dollars, but less than one billion two hundred fifty million dollars and only in the amount necessary to bring the balance of unobligated funds in such subaccount to twenty million dollars.

(9)(a) Amounts not to exceed four million dollars to be credited to the Employment Security Administration Account as provided under R.S. 23:1515 for use expressly in the supplemental funding of costs associated with specific unemployment insurance and employment functions shall be restricted to those provided according to the provisions of this Chapter for the following:

(i) Auditing of claims filed.

(ii) Recovery of amounts overpaid to claimants.

(iii) Auditing of experience-rating accounts.

(iv) Recovery of delinquent contributions.

(v) Disposition of appeals.

(vi) Cash management and remittance processing.

(vii) Call center services.

(viii) Outreach to employers, employees, and unemployed persons.

(ix) Information technology services.

(x) Labor exchange services.

(b) Such amounts shall not be expended or be available for expenditure in any manner which would permit their substitution for, or a corresponding reduction in, federal funds which in the absence of such monies would be made available for the administration of this Chapter. These amounts shall be charged to this account in a calendar year in which the administrator deems necessary.

(10) Amounts not to exceed thirty-five million dollars to be credited to the Incumbent Worker Training Account to fund the Incumbent Worker Training Program as provided under R.S. 23:1514 shall be charged to this account only in any calendar year in which the applied trust fund balance range as defined in R.S. 23:1474 is equal to or greater than one billion two hundred fifty million dollars and only in the amount necessary to bring the balance of unobligated funds in such subaccount to thirty-five million dollars.

(11) As used in this Chapter, the following terms shall be defined as follows:

(a) "Cash balance" means the actual cash balance in the Louisiana State Treasury account and at the Louisiana Workforce Commission at the close of business on September thirtieth.

(b) "Contractual obligations" means the open contract balance at the close of business on September thirtieth.

(c) "Noncontractual obligations" means the allowable ten percent maximum for administrative costs and the maximum amount to be allocated for small business employee training costs allowable under the law.

(d) "Unobligated funds" means cash balance, less contractual obligations, less noncontractual obligations.

(12) Amounts noncharged as the result of the application of R.S. 23:1604 shall be recouped as a social charge to all employers.

C. Recoupment of the charges set forth in Subsections A and B of this Section shall be spread to all employers who pay, or are required to pay, contributions under this Chapter and shall be performed on the basis of charging all the amounts called for to separate accounts. The total for these amounts shall be computed as of June thirtieth of each year and designated as the social charge account. However, benefits paid to employees of experience-rated employers pursuant to Executive Orders KBB 2005-34, KBB 2005-46, and KBB 2005-76 shall not be recouped by spreading the charges to all employers in this manner.

D.(1) The social charge rate shall be determined by dividing the known required balance in the social charge account as of the computation date by the projected income.

(2) The "known required balance" of the social charge account means the cumulative balance of known charges to the social charge account, less social charge contributions paid as of July thirty-first.

(3) The "projected income" means the sum total of rates according to the standard rate table applicable to the ensuing experience rate year, exclusive of the add-on solvency tax, computed in R.S. 23:1536 for active experience-rated employers on the computation date times the taxable payroll for those active employers for the twelve-month period ending on the computation date.

(4) The social charge rate shall be computed to the nearest .01 percent. Each employer's social charge rate shall be determined by multiplying the social charge rate times his experience rate provided in R.S. 23:1536, rounded to the nearest .01 percent and shall be in addition thereto.

(5) In no event shall an employer's rate exceed 6.2 due to social charge recoupment under this Section.

E. In the event that the proceeds from the social charge rate exceeds the required amount in the social charge account, the excess shall be deducted from the required amount in the social charge account for the succeeding year.

F. The provisions of this Section shall apply only to experience rated employers and nothing contained in this Section shall apply to reimbursable or governmental rated employers, their accounts or to benefits attributable to services for reimbursable or governmental rated employers except as provided in Paragraph (B)(3) of this Section.

G. The Incumbent Worker Training Program reauthorization shall be expressly renewed by the legislature prior to July 1, 2018, in order for amounts to be charged and credited to the Incumbent Worker Training Account in the following calendar year for use in funding the program.

Acts 1978, No. 285, §2, eff. July 5, 1978; Acts 1978, No. 538, §2, eff. July 12, 1978; Acts 1981, No. 131, §2, eff. Oct. 1, 1981; Acts 1983, 1st Ex. Sess., No. 3, §1, eff. Jan. 1, 1983; Acts 1986, No. 980, §1; Acts 1987, No. 82, §1; Acts 1988, No. 176, §1; Acts 1990, No. 79, §1; Acts 1997, No. 1053, §1, eff. Jan. 1, 1998; Acts 1999, No. 197, §1, eff. Jan. 1, 2000; Acts 2001, No. 1165, §2; Acts 2004, No. 898, §1, eff. Jan. 1, 2005; Acts 2005, No. 239, §1, eff. Jan. 1, 2006; Acts 2006, No. 116, §1, eff. June 2, 2006; Acts 2007, No. 59, §§1 and 2; Acts 2008, No. 220, §8, eff. June 14, 2008; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2010, No. 776, §1; Acts 2012, No. 344, §1; Acts 2014, No. 283, §1, eff. May 28, 2014; Acts 2016, No. 463, §1.



RS 23:1553.1 - Prohibitions of noncharging due to employer fault

§1553.1. Prohibitions of noncharging due to employer fault

A. As used in this Section, the following words, terms, and phrases shall have the meaning ascribed to them in this Section:

(1) "Employer's reserve account" means that account which contains the employer's reserve as provided for in R.S. 23:1536(D)(1).

(2) "Reimbursable employer's account" means that accounting method provided for in R.S. 23:1552.

B. Notwithstanding the provisions of R.S. 23:1601, no contributing employer's reserve account or reimbursable employer's account shall be relieved of any charges for benefits relating to an improper benefit payment to a claimant established after October 21, 2013, if the improper benefit payment was made because the employer, or an agent of the employer, was at fault for failing to respond timely or adequately to the request of the administrator for information relating to a claim for benefits.

C. Any determination under this Section shall be transmitted to the last known physical or electronic address provided by the employer and may be appealed in accordance with the provisions of R.S. 23:1629 et seq.

D. The provisions of this Section shall be given retroactive effect to October 21, 2013.

Acts 2014, No. 497, §1.



RS 23:1554 - Rounding of employee wages and total wages

§1554. Rounding of employee wages and total wages

Notwithstanding any other provision of law to the contrary, any amount of wages for each employee reported by an employer on a quarterly wage report, if not an even dollar amount, shall be rounded by the employer to the next nearest dollar amount. Additionally, any amount of total wages for all employees reported by an employer on a quarterly contribution report, if not an even dollar amount, shall be rounded by the employer to the next nearest dollar amount.

Acts 2001, No. 423, §1, eff. June 15, 2001.



RS 23:1571 - Duration of employer status in general

PART IV. PERIOD, ELECTION AND TERMINATION

OF EMPLOYERS' COVERAGE

§1571. Duration of employer status in general

Except as provided in R.S. 23:1573, R.S. 23:1574 and R.S. 23:1575, any employing unit which is or becomes an employer subject to the Chapter within any calendar year shall be deemed to be an employer during the whole of such calendar year.

Amended by Acts 1971, No. 136, §8, eff. Jan. 1, 1972.



RS 23:1572 - Termination of employer status; application for termination of coverage; termination by administrator

§1572. Termination of employer status; application for termination of coverage; termination by administrator

Except as otherwise provided in R.S. 23:1573 and 1574, an employing unit shall cease to be an employer subject to this Chapter as of the first day of any calendar year only if it files with the administrator during the first calendar quarter, ending March thirty-first of such year, a written application for termination of coverage, and the administrator finds that the employing unit has not met any of the conditions for subjectivity to the law during the preceding calendar year. If an employing unit has been inactive for at least four consecutive quarters, the administrator on his own motion may terminate coverage.

Amended by Acts 1971, No. 136, §9, eff. Jan. 1, 1972; Acts 1972, No. 337, §9; Acts 1977, No. 745, §12; Acts 1978, No. 521, §4; Acts 2014, No. 419, §1.



RS 23:1573 - Election of coverage by unit not subject to law; termination of coverage

§1573. Election of coverage by unit not subject to law; termination of coverage

An employing unit, not otherwise subject to this Chapter, which files with the administrator its written election to become an employer subject hereto for not less than two calendar years, shall, with the written approval of such election by the administrator, become an employer to the same extent as all other employers, as of the date stated in such approval, and shall cease to be subject hereto as of January 1 of any calendar year subsequent to such two calendar years, only if during the first calendar quarter ending March 31st of such year, it has filed with the administrator written notice to that effect, or the administrator on his own motion has given notice of termination of coverage.



RS 23:1574 - Election of coverage by unit for service not constituting employment; termination of coverage

§1574. Election of coverage by unit for service not constituting employment; termination of coverage

An employing unit for which any service that does not constitute employment as defined in this Chapter is performed, may file with the administrator a written election that all services performed by individuals in its employ in one or more distinct establishments or places of business shall constitute employment by an employer for all the purposes of this Chapter for not less than two calendar years. Upon written approval of such election by the administrator, such service shall be deemed to constitute employment from and after the date stated in such approval. Such services shall cease to be deemed employment subject hereto as of January 1, of any calendar year subsequent to such two calendar years, only if during the first calendar quarter ending March 31st of such year the employing unit has filed with the administrator a written notice to that effect, or the administrator on his own motion has given notice of termination of coverage.

Amended by Acts 1971, No. 136, §10, eff. Jan. 1, 1972; Acts 1977, No. 745, §13.



RS 23:1575 - Repealed by Acts 1977, No. 745, 14, eff. Jan. 1, 1978

§1575. Repealed by Acts 1977, No. 745, §14, eff. Jan. 1, 1978



RS 23:1576 - Notice of separation

§1576. Notice of separation

Each employer shall file with the administrator a notice of separation from service in a form prescribed by the administrator with respect to each employee who leaves its employ for any cause which may be potentially disqualifying and shall therein provide the date of separation, a full explanation of the cause or causes therefor, and all requested information about payments made to the separated employee. The notice shall be mailed, delivered, or transmitted to the administrator and to the separated employee within three days after the date on which the separation from service occurred.

Added by Acts 1976, No. 376, §1. Amended by Acts 1981, No. 828, §1; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 2012, No. 344, §1.



RS 23:1591 - Payment of benefits in general

PART V. QUALIFICATIONS FOR BENEFITS

§1591. Payment of benefits in general

All benefits provided herein shall be payable from the fund. All benefits shall be paid through employment offices, in accordance with such regulations as the administrator may prescribe.



RS 23:1592 - Weekly benefit amount

§1592. Weekly benefit amount

A. Whenever a claimant's base period wages for insured work is not less than one thousand two hundred dollars, his weekly benefit amount shall be one twenty-fifth of the average of his total wages for insured work paid during the four quarters of his base period. This amount, if not a multiple of one dollar, shall be computed to the next lowest multiple of one dollar.

B. The weekly benefit amount paid under this Section shall be in accordance with R.S. 23:1474, but in no event shall be more than sixty-six and two-thirds percent of this state's average weekly wage as computed by the administrator as of the immediately preceding March thirty-first; for purposes of this Section the average weekly wage computed for any March thirty-first shall not apply to benefit years which begin prior to the September first immediately following such March thirty-first.

C. The weekly benefit amount paid under this Section to unemployed individuals filing a new claim for benefits on and after the first Monday of January, 1988, shall be discounted by seven percent.

D. The weekly benefit amount paid under this Section to unemployed individuals filing a new claim for benefits on and after the first Monday of January, 1989, shall be further discounted by five percent.

E. In no event shall the weekly amount paid under this Section be more than two hundred eighty-four dollars.

F. The weekly benefit amount pursuant to this Section to unemployed individuals filing a new claim for benefits may be modified in accordance with the provisions in R.S. 23:1474. In no event shall the weekly amount paid pursuant to this Section be more than as designated in R.S. 23:1474 nor less than ten dollars.

G. For any payment of benefits an individual claimant may elect to deduct and withhold federal income tax from such payable benefits, in accordance with a manner prescribed under federal law and under a program approved by the secretary of the United States Department of Labor. Any such deduction and withholding shall be applied by an amount equal to the amount allowable under federal law.

H. Any benefits payable to an individual based upon service in the employ of an Indian tribe or Indian tribal unit shall be payable in the same amount and subject to the same terms and conditions as benefits payable on the basis of other employment subject under this Chapter.

Acts 1988, No. 192, §1, eff. July 3, 1988; Acts 1995, No. 42, §2, eff. June 6, 1995; Acts 1995, No. 100, §1, eff. June 12, 1995; Acts 1997, No. 1053, §1, eff. Jan. 1, 1998; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 1999, No. 197, §1, eff. Jan. 1, 2000; Acts 2001, 1st Ex. Sess., No. 4, §1, eff. Mar. 27, 2001; Acts 2001, No. 860, §1, eff. June 26, 2001; Acts 2008, No. 169, §1, eff. June 12, 2008; Acts 2014, No. 349, §1.



RS 23:1593 - Weekly benefits payable; deduction of earnings

§1593. Weekly benefits payable; deduction of earnings

An eligible individual who is employed in any week shall be paid with respect to such week a benefit equal to his weekly benefit amount less any wages payable to him with respect to such week in excess of fifty percent of his current weekly benefit amount, or fifty dollars, whichever is lower. This benefit, if not a multiple of one dollar, shall be computed to the nearest multiple of one dollar.

Amended by Acts 1958, No. 382, §2; Acts 1972, No. 289, §1. Acts 1983, 1st Ex. Sess., No. 2, §1, eff. April 3, 1983.



RS 23:1594 - Benefits for fractional week

§1594. Benefits for fractional week

Notwithstanding any other provisions of this Chapter the administrator may by regulation prescribe that the existence of unemployment, eligibility for benefits and the amount of benefits payable shall be determined, in the case of any otherwise eligible claimant who, within a week of unemployment is separated from, or secures, work on a regular attachment basis, for that portion of the week occurring before or after such separation from or securing of work, provided such regulations are reasonably calculated to secure general results substantially similar to those provided by this Chapter with respect to weeks of unemployment.



RS 23:1595 - Duration of benefits

§1595. Duration of benefits

A. Any otherwise eligible individual shall be entitled during any benefit year to a total amount of benefits equal to twenty-six times his weekly benefit amount as determined pursuant to R.S. 23:1592 provided that such total amount of benefits, if not a multiple of one dollar, shall be computed to the nearest multiple of one dollar. No claimant shall receive a benefit check for any week beyond the number of weeks computed on his initial claim unless that claimant is participating in a program providing partial unemployment as set forth in R.S. 23:1472(19)(a), or a Shared-Work Plan as set forth in R.S. 23:1750, or has been paid wages for part-time or full-time work. Further, if a base period employer has provided severance pay, which when prorated weekly is an amount which equals or exceeds the claimant's weekly benefit amount, the claimant's benefit entitlement computed under this Subsection shall be reduced by one week for each week of severance pay, provided that no claimant's entitlement shall be reduced to less than one week.

B. For the purposes of this Section, "wages" shall be counted as "wages for insured work" for the benefit purposes with respect to any benefit year only if the benefit year begins subsequent to the date on which the employing unit by whom the wages were paid became an employer within the meaning of this Chapter.

Amended by Acts 1958, No. 382, §3. Acts 1983, 1st Ex. Sess., No. 2, §1, eff. April 3, 1983; Acts 1985, No. 597, §1, eff. Oct 6, 1985; Acts 1987, 1st Ex. Sess., No. 1, eff. Sept. 17, 1987; Acts 1988, No. 593, §1, eff. July 14, 1988; Acts 2008, No. 169, §1, eff. June 12, 2008.

NOTE: See Acts 1985, No. 597, §2.



RS 23:1596 - Rounding of benefits to next nearest dollar

§1596. Rounding of benefits to next nearest dollar

Notwithstanding any other provisions of the law to the contrary, any amount of unemployment compensation payable to any individual for any week, if not an even dollar amount, shall be computed to the next lowest multiple of one dollar. Provided, however, that when wage record files are posted, all wages shall be rounded to the nearest dollar.

Acts 1988, No. 192, §1, eff. July 3, 1988.



RS 23:1597 - Benefits due deceased claimant; payment to dependents or representatives

§1597. Benefits due deceased claimant; payment to dependents or representatives

The administrator may prescribe regulations to provide for the payment of benefits which are due and payable, to the legal representative, dependents, relatives or next of kin of claimants since deceased. These regulations need not conform with the laws governing successions, and such payment shall be deemed a valid payment to the same extent as if made under a formal administration of the succession of the claimant.



RS 23:1598 - Wages earned but unpaid as basis for benefits payable

§1598. Wages earned but unpaid as basis for benefits payable

For the purposes of this Part, the administrator shall, in determining benefit rights of a claimant, treat wages earned as wages paid:

(1) In those cases where the employer has failed to make payment thereof in accordance with his contract, regular practice, or custom; or

(2) In those cases where the employee would have been eligible to receive benefits had wages been paid when earned.

Amended by Acts 1968, No. 41, §1; Acts 1985, No. 467, §1.



RS 23:1599 - Waiver of certified mail requirement

§1599. Waiver of certified mail requirement

An employer, his duly authorized representative, or the claimant may waive the right under this Chapter to receive written notices or determinations by certified mail. The waiver shall be in writing and shall be mailed or transmitted electronically to the office of unemployment insurance administration within the Louisiana Workforce Commission. If the right to receive written notices and determinations by certified mail has been waived, written notices or determinations may be transmitted by first class mail or by electronic delivery. A notice or determination is deemed delivered when it has been mailed or electronically transmitted.

Acts 2013, No. 39, §1.



RS 23:1600 - Benefit eligibility conditions

§1600. Benefit eligibility conditions

An unemployed individual shall be eligible to receive benefits only if the administrator finds that:

(1) He has made a claim for benefits in accordance with the provisions of R.S. 23:1621 and R.S. 23:1622.

(2) He has registered for work at, and thereafter has continued to report in accordance with such regulations as the administrator may prescribe. The administrator may, by regulation, waive or alter either or both of the requirements of this Section as to such types of cases or situations with respect to which he finds that compliance with such requirements would be oppressive, or would be inconsistent with the purposes of this Chapter; but no such regulation shall conflict with R.S. 23:1591.

(3)(a) He is able to work, available for work, and is conducting an active search for work.

(b)(i) For the purpose of this Section, a claimant shall have satisfied the requirements of making an active search for work if he is pursuing a course of action to become reemployed as contained in his eligibility review and reemployment assistance plan approved by the administrator. The reemployment assistance plan shall not contain factors which, when judged on the basis of reasonableness for a similarly unemployed worker to follow, would be contrary to the individual's interest, taking into account the claimant's qualifications for work, the distance of his residence from employing establishments, his prior work history, and current labor market conditions related to his normal and customary occupation.

(ii) The claimant shall have satisfied the requirement for an active search for work if he has a reemployment assistance plan, is a paid-up union member of a recognized craft union, and is, and continues to be, available to his union for referrals to job openings listed with his union. To reflect his availability for work with his union, he shall report to the hiring hall of his union at least once each week and maintain evidence of having done so by securing a union officer's signature on his unemployment booklet each week when he reports as able and available for work. If the domicile of the paid-up member of a craft union is located in excess of twenty miles round trip from his union office, the member shall call his union office at least once a week to reflect his availability for work.

(iii) An unemployment booklet shall be maintained by the claimant for review of his continuing eligibility by employment security representatives as evidence of his continuing search for work. The claimant shall have satisfied this requirement if he is partially employed by an employer subject to the Louisiana Employment Security Law and holds himself available for reemployment at his last place of work; or, if he is on temporary layoff from his regular work and holds himself available for reemployment at his last place of work.

(iv) Repealed by Acts 1992, No. 453, §1.

(4) He has been unemployed for a waiting period of one week. No week shall be counted as a week of unemployment for the purpose of this Subsection:

(a) Unless it occurs within the benefit year which includes the week with respect to which he claims payment of benefits.

(b) If benefits have been paid with respect thereto.

(c) Unless the individual was eligible for benefits with respect thereto as provided in this Section and in R.S. 23:1601, except for the requirements of this Paragraph and Paragraph (5) of R.S. 23:1601.

(5) He has during his base period been paid wages for insured work equal to at least one and one-half times the wages paid to him in that calendar quarter in which his wages were the highest. For the purposes of this Subsection, wages shall be counted as "wages for insured work" for benefit purposes with respect to any benefit year only if such benefit year begins subsequent to the date on which the employing unit, by which such wages were paid, became an employer within the meaning of any provision of this Chapter.

(6)(a) Benefits based on service in employment defined in R.S. 23:1472(12)(F)(I) (II), (IV), and (VII) shall be payable in the same amount, on the same terms and subject to the same conditions as benefits payable on the basis of other services subject to this Act; except that:

(i) With respect to service performed in an instructional, research, or principal administrative capacity for any educational institution, including institutions of higher education and local public school systems, benefits shall not be paid based on such service for any week of unemployment commencing during the period between two successive academic years, or during a similar period between two regular but not successive terms, or during a period of paid sabbatical leave provided for in the individual's contract, to any individual if such individual performs such services in the first of such academic years (or terms) and if there is a contract or a reasonable assurance that such individual will perform services in any such capacity for any educational institution in the second of such academic years or terms. The provisions of this Paragraph shall include any service performed in an instructional, research, or principal administrative capacity including service performed by a temporary or uncertified teacher or instructor.

(ii) With respect to services performed in any other capacity for an educational institution, including crossing guards, whether employed by a school board or another political subdivision of the state, benefits shall not be paid to any individual on the basis of such services for any week which commences during a period between two successive academic years or terms if such individual performs such services in the first of such academic years or terms and there is a letter of assurance that such individual will perform such services in the second of such academic years or terms, except that if compensation is denied to any individual under this Subparagraph and such individual was not offered an opportunity to perform such services for the educational institution for the second of such academic years or terms, such individual shall be entitled to a retroactive payment of compensation for each week for which the individual filed a timely claim for compensation and for which compensation was denied solely by reason of this clause.

(iii) With respect to any services described in clause (i) or (ii) compensation payable on the basis of such services shall be denied to any individual for any week which commences during an established and customary vacation period or holiday recess if such individual performs such services in the period immediately before such vacation period or holiday recess, and there is a reasonable assurance that such individual will perform such services in the period immediately following such vacation period or holiday recess.

(iv) With respect to any services described in clause (i) or (ii), compensation payable on the basis of services in any such capacity shall be denied as specified in clauses (i), (ii), and (iii) to any individual who performed such services in any educational institution, while in the employ of an educational service agency, or to any crossing guards, whether employed by a school board or another political subdivision of the state, and for this purpose the term "educational service agency" means a governmental agency or governmental entity which is established and operated exclusively for the purpose of providing such services to one or more educational institutions.

(b) Benefits shall not be paid to any individual on the basis of any services, substantially all of which consist of participating in sports or athletic events or training or preparing to so participate, for any week which commences during the period between two successive sport seasons or similar periods if such individual performed such services in the first of such seasons or similar periods and there is a reasonable assurance that such individual will perform such services in the later of such seasons or similar periods.

(c)(I) Benefits shall not be paid on the basis of service performed by an alien unless the alien is an individual who has been lawfully admitted for permanent residence at the time the services were performed, was lawfully present for purposes of performing such services or otherwise is permanently residing in the United States under color of law at the time such services were performed including an alien who is lawfully present in the United States as a result of the application of the provisions of Section 203(a)(7)* or Section 212(d)(5)** of the Immigration and Nationality Act.

(II) Any data or information required of individuals applying for benefits to determine whether benefits are not payable to them because of their alien status shall be uniformly required from all applicants for benefits.

(III) In the case of an individual whose application for benefits would otherwise be approved, no determination that benefits to such individual are not payable because of his alien status shall be made except upon a preponderance of the evidence.

(7) With respect to weeks of unemployment, wages for insured work shall include wages paid for previously uncovered services. For the purposes of this Subsection, the term "previously uncovered services" means services:

(a) Which were not employment as defined in Section 1472(12) of this Chapter and were not services covered pursuant to Sections 1573, 1574, and 1575 of this Chapter, at any time during one-year period ending December 31, 1975; and

(b)(1) Which is agricultural labor (as defined in Section 1472(12)(F)(V) of this Title) or domestic service (as defined in Section 1472(12)(F)(VI) of this Title); or

(2) Which are services performed by an employee of a political subdivision of this state, as provided in Section 1472(12)(F)(I) of this Title, or by an employee of a nonprofit educational institution which is not an institution of higher education, as provided in Section 1472(12)(F)(II) of this Title, except to the extent that assistance under Title II of the Emergency Jobs and Unemployment Assistance Act of 1974*** was paid on the basis of such services.

(8)(a) An individual filing a new claim for unemployment compensation shall, at the time of filing such claim, disclose whether or not the individual owes child support obligations as defined under R.S. 23:1693(G). If any such individual discloses that he or she owes child support obligations and is determined to be eligible for unemployment compensation, the administrator shall notify the state or local child support enforcement agency enforcing such obligation that the individual has been determined to be eligible for unemployment compensation.

(b) This Paragraph applies only if appropriate arrangements have been made for reimbursement by the state or local child support enforcement agency for the administrative costs incurred by the administrator under this Paragraph which are attributable to child support obligations being enforced by the state or local child support enforcement agency.

Amended by Acts 1991, No. 1050, §1, eff. July 29, 1991; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 1992, No. 453, §1; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 2001, 1st Ex. Sess., No. 4, §1, eff. March 27, 2001; Acts 2003, No. 510, §1, eff. June 20, 2003; Acts 2014, No. 349, §1.

*8 U.S.C.A. §1153(a)(7).

**8 U.S.C.A. §1182(d)(5).

***See note under 26 U.S.C.A. §3304.



RS 23:1601 - Disqualification for benefits

§1601. Disqualification for benefits

An individual shall be disqualified for benefits:

(1)(a) If the administrator finds that he has left his employment from a base period or subsequent employer without good cause attributable to a substantial change made to the employment by the employer. Such disqualification shall continue until such time as the claimant can requalify by demonstrating that he:

(i) Has been paid wages for work subject to the Louisiana Employment Security Law or to the unemployment insurance law of any other state or the United States equivalent to at least ten times his weekly benefit amount following the week in which the disqualifying separation occurred.

(ii) Has not left his last work under disqualifying circumstances.

(b)(i) If he is working as a temporary employee employed and paid by a staffing firm and fails, without good cause, to contact the staffing firm for reassignment. The employee will be deemed to have voluntarily left his employment and will be disqualified for unemployment compensation benefits pursuant to this Section if, upon conclusion of his latest assignment, he fails to contact the staffing firm for reassignment. A temporary employee shall not be deemed to have resigned his position if he is not advised at the time of hire that he must report for reassignment upon conclusion of each assignment and that unemployment compensation benefits may be denied for failure to do so.

(ii) For the purposes of this Section, the following terms shall have the meanings hereinafter ascribed to them:

(aa) "Staffing firm" means a business that hires and pays its own employees and assigns them to clients to support or supplement the client's workforce in work situations such as employee absences, temporary skill shortages, seasonal workloads, and special assignments and projects.

(bb) "Temporary employee" means an employee assigned to work for the clients of a staffing firm.

(c) No one shall be disqualified for benefits under the provisions of this Paragraph for leaving part-time or interim employment in order to protect his full-time or regular employment; the terms "part-time", "interim", "full-time", and "regular" employment shall be defined by regulation adopted by the administrator in accordance with the Administrative Procedure Act. Benefits paid under this provision shall not be charged against the experience rating of a part-time or interim employer as so defined but shall be recouped as a social charge to all employers in accordance with R.S. 23:1553(D). Furthermore, no one receiving WARN Act payments pursuant to 29 U.S.C. 2104 shall be disqualified for benefits under the provisions of this Paragraph for refusing to leave part-time, interim, or full-time employment to return to work for the employer issuing such payments.

(d)(i) No individual who is otherwise eligible for benefits shall be disqualified for benefits pursuant to the provisions of this Chapter if all of the following conditions are met:

(aa) He is the spouse of an active-duty military service person.

(bb) His spouse receives an order of permanent change of station.

(cc) He has resigned his employment to relocate with his spouse pursuant to an order of permanent change of station.

(ii) Benefits paid pursuant to the provisions of this Subparagraph shall not be charged against the experience rating of an employer from whom an employee leaves to relocate, however benefits paid shall be recouped as a social charge to all employers in accordance with R.S. 23:1553(D).

(2)(a) If the administrator finds that he has been discharged by a base period or subsequent employer for misconduct connected with his employment. Misconduct means mismanagement of a position of employment by action or inaction, neglect that places in jeopardy the lives or property of others, dishonesty, wrongdoing, violation of a law, or violation of a policy or rule adopted to insure orderly work or the safety of others. Such disqualification shall continue until such time as the claimant can requalify by demonstrating that he:

(i) Has been paid wages for work subject to the Louisiana Employment Security Law or to the unemployment insurance laws of any other state or of the United States equivalent to at least ten times his weekly benefit amount following the week in which the disqualifying separation occurred.

(ii) Has not left his last work under disqualifying circumstances.

(b) Repealed by Acts 1997, No. 195, §1, eff. Jan. 1, 1998.

(c) If the administrator finds that such misconduct has impaired the right, damaged, or misappropriated the property of, or has damaged the reputation of a base period employer, then the wage credits earned by the individual with the employer shall be cancelled and no benefits shall be paid on the basis of wages paid to the individual by such employer.

(3) If the administrator finds that he has failed, without good cause, either to apply for available, suitable work when so directed by the administrator or to accept suitable work when offered him, or to return to his customary self-employment, if any, when so directed by the administrator. Such disqualification shall continue until such time as the claimant (a) can demonstrate that he has been paid wages for work subject to the Louisiana Employment Security Law or the unemployment insurance law of any other state or the United States, equivalent to at least ten times his weekly benefit amount following the week in which the disqualifying act occurred and (b) has not left his last work under disqualifying circumstances.

(a) In determining whether or not any work is suitable for an individual, the administrator shall consider the degree of risk involved to his health, safety and morals, his physical fitness and prior training, his experience, his length of unemployment, his prospects for securing local work in his customary occupation, the distance of the available work from his residence, and his highest level of educational attainment as evidenced by a formal degree. In addition, the administrator shall consider the individual's prior earnings unless employment is offered by a base period employer, in which case the rate of remuneration and the level of skill shall be equal to or greater than the highest amount paid the employee in his former employment with said base period employer; but, in no case shall the employee be required to accept remuneration from any employer at a level below sixty percent of his highest rate of pay in his base period; nor shall he be required to accept remuneration at less than the employer pays other employees with comparable skills, nor shall such employee be required to accept compensation at a rate below the scale provided in any employee agreement to which he or his agent is a party.

(b) Notwithstanding any other provisions of this Chapter, no work shall be deemed suitable and benefits shall not be denied under this Chapter to any otherwise eligible individual for refusing to accept new work under any of the following conditions:

(i) If the position offered is vacant due directly to a strike, lockout, or other labor dispute.

(ii) If the wages, hours, or other conditions of the work offered are substantially less favorable to the individual than those prevailing for similar work in the locality.

(iii) If, as a condition of being employed, the individual would be required to join a company union or to resign from or refrain from joining any bona fide labor organization.

(iv) If, in the written opinion of the individual's personal physician, the work is deemed to be clearly hazardous to the health of said individual. The administrator shall prepare a special form to be used by physicians to certify as to the specific hazards posed to the claimant's health by the job, as well as to expedite the processing of claims and to assure that physicians are aware of their responsibilities under this Chapter. The special form also shall cite the provisions of R.S. 23:1711(A).

(4) For any week with respect to which the administrator finds that his unemployment is due to a labor strike, as defined in R.S. 23:900(1), which is in active progress at the factory, establishment, or other premises at which he is or was last employed; but such disqualification shall not apply if his unemployment is due to a labor lockout, as defined in R.S. 23:900(2), or if it is shown to the satisfaction of the administrator that he is not participating in or interested in the labor strike which caused his unemployment. In determining whether a strike exists, the administrator shall not inquire into the cause or causes of the strike if the strike is approved or sanctioned by a labor organization that represents the individual. For the purposes of this Paragraph, if separate branches of work, which are commonly conducted as separate businesses in separate premises, are conducted in separate departments of the same premises, each such department shall be deemed to be a separate factory, establishment, or other premises.

(5) For any week with respect to which or a part of which he has received or is seeking unemployment benefits under an unemployment compensation law of another state or of the United States, provided that if the appropriate agency of such other state or of the United States finally determines that he is not entitled to such unemployment benefits this disqualification shall not apply. If the Congress of the United States passes any law providing for unemployment compensation benefits intended as a supplement to the benefits provided by this Chapter this disqualification shall not apply.

(6) Repealed by Acts 1977, No. 745, §17, eff. Sept. 9, 1977.

(7) For any week with respect to which he is receiving or has received remuneration in the form of:

(a) Wages in lieu of notice;

(b) Compensation for temporary partial disability, temporary total disability, or total and permanent disability under the Workers' Compensation Law of any state or under a similar law of the United States;

(c) Payments under any retirement or pension plan, system, or policy provided by a private employer or the state of Louisiana or any of its instrumentalities or political subdivisions, and towards the cost of which a base period employer is contributing or has contributed on behalf of the individual; or by the entire prorated weekly amount of any governmental or other pension, retirement or retired pay, annuity, or any other similar periodic payment which is based on any previous work of such individual but only if such reduction is required as a condition for full tax credit against the tax imposed by the Federal Unemployment Tax Act.

(d)(i) For purposes of this Section, whenever the employer or employing unit, or his designated representative, or any vacation plan or any dismissal plan makes a payment or payments, or holds ready to make such payment to an individual as vacation pay, or as a vacation pay allowance, or as pay in lieu of vacation, or dismissal pay, or severance pay, such payment shall be deemed "wages" as defined in Section 1472(20)(A) prorated for the period of time which it would have taken such individual to earn such remuneration during the employment in which such payments accrued, excluding any overtime payments.

(ii) During a period of temporary layoff for the purpose of this Subparagraph, when an agreement between the employer and a bargaining unit representative does not allocate vacation pay allowance or pay in lieu of vacation to a specified period of time, the payment by the employer or his designated representative will be deemed to be "wages" as defined in Section 1472(20)(A) in the week or weeks the vacation is actually taken.

(e) If the amount payable under (a), (b), (c), and (d) above with respect to any week is less than the benefits which would otherwise be due under this Chapter, he shall be entitled to receive for such benefit period, if otherwise eligible, benefits reduced by the amount of such remuneration. If any such benefits, payable under this Subsection, after being reduced by the amount of such remuneration, are not an even multiple of one dollar, they shall be adjusted to the nearest multiple of one dollar.

(f) WARN Act payments received pursuant to 29 U.S.C. 2104.

(8)(a) For the week, or fraction thereof, with respect to which he makes a false statement or representation knowing it to be false, or knowingly fails to disclose a material fact in obtaining or increasing benefits, whether or not he is successful in obtaining or increasing benefits, or otherwise due to his fraud receives any amount as benefits under this Chapter to which he was not entitled, for the remainder of the benefit year subsequent to the commission of the fraudulent act and continuing for the fifty-two weeks which immediately follow the week in which such determination was made. All benefits paid with respect to such weeks shall be immediately due and on demand paid in accordance with department regulations to the administrator for the fund and such individual shall not be entitled to further benefits until repayment has been made or the claim for repayment has prescribed. If information indicating a claimant has earned any unreported wages for weeks claimed is obtained by the administrator, prior to the administrator rendering a determination on the issue the claimant shall be notified by mail or other delivery method. The claimant shall have seven days from the date of mailing to respond, or if notice is not by mail, then the claimant shall have seven days from the delivery date of such notice to respond.

(b) A claim for repayment under this Section shall prescribe against the state ten years from the date the administrator determines that repayment is due. This prescription shall be interrupted for the period of time during which an appeal is pending, by the filing of suit for collection by the administrator or by an acknowledgment or partial payment of the indebtedness. Any disqualification decision or determination pursuant to this Paragraph may be appealed in the same manner as from any other disqualification imposed under this Chapter.

(9)(a) If the administrator finds that he has not, subsequent to the beginning of the next preceding benefit year with respect to which he received benefits, had work and earned wages for insured work in an amount equal to whichever is the lesser of:

(i) Three-thirteenths of wages paid to him during that quarter of his current base period in which such wages were highest; and

(ii) Six times the weekly benefit amount applicable to his current benefit year.

(b) This disqualification shall continue until such time as the claimant can demonstrate that he has had earnings as specified in this Subsection.

(10)(a) If the administrator finds that he has been discharged by a base period or subsequent employer for the use of illegal drugs. For the purposes of this Paragraph, "misconduct" shall include discharge for either on or off the job use of a nonprescribed controlled substance as defined in 21 U.S.C. 812 Schedules I, II, III, IV, and V. In order to support disqualification for drug use under this provision, the employer must prove the employee's use of the controlled substance only by a preponderance of the evidence. In meeting this burden, the only results of employer-administered tests that shall be considered admissible evidence are those that are the result of the testing for drug usage done by the employer pursuant to a written and promulgated substance abuse rule or policy established by the employer. Discharge of an employee for refusal to submit to a drug test, as set forth above, shall be presumed to be for misconduct. Such disqualification shall continue until such time as the claimant can requalify by demonstrating that he:

(i) Has been paid wages for work subject to the Louisiana Employment Security Law or the unemployment insurance law of any other state of the United States equivalent to at least ten times his weekly benefit amount following the week in which the disqualifying separation occurred.

(ii) Has not left his last work under disqualifying circumstances.

(b) Furthermore, upon requalification, such claimant's benefits, as computed pursuant to the provisions of R.S. 23:1592 and R.S. 23:1595, shall be discounted by fifty percent for the remainder of his benefit year.

(c) All sample collection and testing for drugs under this Chapter shall be performed in accordance with the following conditions:

(i) The collection of samples shall be performed under reasonably sanitary conditions.

(ii) Samples shall be collected and tested with due regard to the privacy of the individual being tested, and in a manner reasonably calculated to prevent substitutions or interference with the collection or testing of reliable samples.

(iii) Sample collection shall be documented, and the documentation procedures shall include:

(aa) Labeling of samples so as reasonably to preclude the probability of erroneous identification of test results; and

(bb) An opportunity for the employee to provide notification of any information which he considers relevant to the test, including identification of currently or recently used prescription or nonprescription drugs, or other relevant medical information.

(iv) Sample collection, storage, and transportation to the place of testing shall be performed so as reasonably to preclude the probability of sample contamination or adulteration; and

(v) Sample testing shall conform to scientifically accepted analytical methods and procedures. Testing shall include verification or confirmation of any positive test result by gas chromatography, gas chromatography-mass spectroscopy, or other comparably reliable analytical method, before the result of any test may be used as a basis for any disqualification under R.S. 23:1601(10). Test results which do not exclude the possibility of passive inhalation of marijuana may not be used as a basis for disqualification under this Paragraph. However, test results which indicate that the concentration of total urinary cannabinoids as determined by immunoassay equals or exceeds fifty nanograms/ml shall exclude the possibility of passive inhalation.

(d) Within the terms of the policy, an employer may require the collection and testing of samples for the following purposes:

(i) Investigation of possible individual employee impairment.

(ii) Investigation of accidents in the workplace or incidents of workplace theft.

(iii) Maintenance of safety for employees or the general public; or security of property or information.

(iv) Maintenance of productivity, quality of products or services, or security of property or information.

(e) All information, interviews, reports, statements, memoranda, or test results received by the employer through its drug testing program are confidential communications and may not be used or received in evidence, obtained in discovery, or disclosed in any public or private proceeding, except in a proceeding related to an action under R.S. 23:1601(10) in a claim for unemployment compensation proceeding, hearing, or civil litigation where drug use by the tested employee is relevant.

(f) No cause of action for defamation of character, libel, slander, or damage to reputation arises in favor of any person against an employer who has established a program of drug or alcohol testing in accordance with this Chapter, unless:

(i) The results of that test were disclosed to any person other than the employer, an authorized employee or agent of the employer, the tested employee, or the tested prospective employee;

(ii) The information disclosed was based on a false test result; and

(iii) All elements of an action for defamation of character, libel, slander, or damage to reputation as established by statute or common law, are satisfied.

(11) If the administrator finds that he has not, subsequent to participating in a work release program for inmates in custodial or penal institutions, worked and earned wages for insured work.

Acts 1990, No. 296, §1; Acts 1990, No. 554, §1; Acts 1990, No. 750, §1; Acts 1990, No. 957, §1; Acts 1997, No. 195, §1, eff. Jan. 1, 1998; Acts 1997, No. 429, §1; Acts 1998, 1st Ex. Sess., No. 106, §1, eff. May 5, 1998; Acts 2005, No. 111, §1, eff. June 21, 2005; Acts 2012, No. 344, §1; Acts 2012, No. 381, §1; Acts 2016, No. 463, §1.



RS 23:1602 - Denial of benefits to individuals taking approved training prohibited; ineligibility of certain students; benefits payable to individuals taking approved training not to be charged to experience rating record of base period employers

§1602. Denial of benefits to individuals taking approved training prohibited; ineligibility of certain students; benefits payable to individuals taking approved training not to be charged to experience rating record of base period employers

(1) Notwithstanding any of the other provisions of this Chapter, no otherwise eligible individual shall be denied benefits for any week because he is in training with the approval of the Administrator, nor shall such individual be denied benefits with respect to any week in which he is in training with the approval of the Administrator by reason of the application of provisions in R.S. 23:1600(3), relating to availability for work and the provisions of R.S. 23:1601(3), relating to failure, without good cause, either to apply for available, suitable work when so directed by the Administrator or to accept suitable work when offered him, or to return to his customary self-employment (if any) when so directed by the Administrator.

(2) An individual, except as provided in Subsection (1) of this section, will be deemed unavailable for work in any week in which it is found that the individual is attending a regularly established school, college, university, hospital, or training school (excluding, however, night school or part-time training courses, vocational technical schools and apprenticeship classes), or is in any vacation period intervening between regular school terms during which he is a student of any such regularly established educational institution, hospital, or training school. However, these provisions do not apply to any individual who, subsequent to his enrollment in and while attending a regularly established school, has been regularly employed and upon becoming unemployed makes an effort to secure work and holds himself available for suitable work with his last employer, or holds himself available for any other employment deemed suitable. If it is found that any individual received benefits who was not eligible therefor by reason of having resumed the status of a student at the end of a vacation period, such individual will be liable to repay a sum equal to the benefits thus received.

(3) Notwithstanding any provision of the law to the contrary, for the purposes of R.S. 23:1536 any benefits paid to individuals, who are in approved training with the approval of the administrator, shall not be charged to the experience rating record of base period employers.

Added by Acts 1971, No. 136, §14, eff. Jan. 1, 1972. Amended by Acts 1975, No. 466, §3; Acts 1980, No. 617, §1.



RS 23:1603 - Prohibition against disqualification of individuals in approved training

§1603. Prohibition against disqualification of individuals in approved training

Notwithstanding any other provisions of this Chapter, no individual who is otherwise eligible for benefits shall be denied benefits for any week he is in training approved under 19 U.S.C. §2296 because:

(1) he left work to enter such training, provided the work left is not suitable employment, or

(2) of the application of any state or federal unemployment compensation law relating to availability for work, active search for work, or refusal to accept work.

For purposes of this Section, the term "suitable employment" means with respect to an individual, work of a substantially equal or higher skill level than the individual's past adversely affected employment, as defined for purposes of the Trade Act of 1974, 19 U.S.C. §2101, et seq., and for which the wages are not less than eighty percent of the individual's prior average weekly wage as determined for the purposes of the Trade Act of 1974.

Added by Acts 1982, No. 499, §1, eff. July 22, 1982.



RS 23:1604 - Self-employment assistance program

§1604. Self-employment assistance program

A. Definitions. The following terms shall have the definitions ascribed in this Section unless the context indicates otherwise:

(1) "Regular benefits" means benefits payable to an individual under this Chapter, including benefits payable to federal civilian employees and to former members of the United States armed forces pursuant to 5 USC, Chapter 85, other than additional benefits, extended benefits, and extended benefits for dislocated workers. Individuals who have exhausted regular unemployment compensation are ineligible for self-employment assistance allowances. Individuals may not receive self-employment assistance allowances in lieu of federal-state extended benefits, additional benefits entirely financed by the state, any wholly funded federal extension of unemployment compensation, or other types of compensation not meeting the definition of regular unemployment compensation.

(2) "Executive director" means the executive director of the Louisiana Workforce Commission.

(3) "Self-employment assistance activities" means activities approved by the executive director in which an individual participates for the purpose of establishing a business and becoming self-employed. "Self-employment assistance activities" must include but are not limited to entrepreneurial training, business counseling, and technical assistance. If these activities are not available, an individual pursuing self-employment will not be eligible for self-employment assistance allowances.

(4) "Self-employment assistance allowance" means an allowance payable, in lieu of regular benefits, from the unemployment compensation fund to an individual who meets the requirements of this Section.

(5) "Self-employment assistance program" means a program under which an individual who meets the requirements described in Subsection D of this Section is eligible to receive an allowance in lieu of regular benefits for the purpose of assisting that individual in establishing a business and becoming self-employed.

B. Weekly amount of self-employment assistance allowance. The weekly amount of a self-employment assistance allowance payable to an individual under this Section is equal to the weekly benefit amount for regular benefits otherwise payable under R.S. 23:1592.

C. Maximum amount of benefits. The sum of the self-employment assistance allowances paid under this Section and regular benefits paid under this Chapter may not exceed the maximum amount of benefits established under R.S. 23:1592 with respect to any benefit year.

D. Eligibility. The following eligibility requirements apply to the payment of a self-employment assistance allowance under this Section.

(1) An individual may receive self-employment assistance if that individual meets all of the following conditions:

(a) Is eligible to receive regular benefits or would be eligible to receive regular benefits except for the requirements described in Paragraph (2) of this Subsection.

(b) Is identified by a worker profiling system as an individual likely to exhaust regular benefits.

(c) Has filed an application for participation in a self-employment assistance program and has provided the information the executive director may prescribe.

(d) Has, at the time the application is filed, a balance of regular benefits equal to at least eighteen times the individual's weekly benefits amount and at least eighteen weeks remaining in the individual's benefit year.

(e) Has been accepted into a program approved by the executive director that will provide self-employment assistance activities.

(f) Is participating in self-employment assistance activities.

(g) Is actively engaged on a full-time basis in activities, which may include training, related to establishing a business and becoming self-employed.

(2) A self-employment assistance allowance is payable to an individual at the same interval, on the same terms, and subject to the same conditions as regular benefits except that:

(a) The requirements relating to availability for work, active search for work, and refusal to accept work shall not apply to any week that the individual is in training or engaged in self-employment activities as approved by this Section.

(b) Income earned by an individual while engaged in self-employment activities as approved under this Section shall not be construed to be wages or compensation for personal services under this Chapter, and benefits payable under this Chapter shall not be denied or reduced because of those payments.

(c) An individual who fails to participate in self-employment assistance activities or who fails to actively engage on a full-time basis in activities, which may include training, related to establishing a business and becoming self-employed is denied benefits for the week the failure occurs.

(d) Individuals who are terminated from or voluntarily leave the program may receive, if otherwise eligible, regular benefits with respect to the benefit year, provided that the sum of regular benefits paid and self-employment allowances paid with respect to the benefit year shall not exceed the maximum amount payable for the benefit year.

E. Limitation on number of individuals receiving a self-employment assistance allowance. The aggregate number of individuals receiving a self-employment assistance allowance at any time may not exceed five percent of the number of individuals receiving regular benefits at that time.

F. Financing costs of a self-employment assistance allowance. Notwithstanding any provision of law to the contrary, for the purposes of R.S. 23:1536, any benefits paid to individuals who are in the Self-Employment Assistance Program with the approval of the administrator shall not be charged to the experience rating record of base period employers.

G. Appeal of nonacceptance into a self-employment assistance program. All determinations under this Section shall be appealed and heard in the same manner as provided for regular unemployment compensation benefits.

H. Adopt rules. The executive director may adopt rules in accordance with the Administrative Procedure Act to implement a self-employment assistance program, including but not limited to criteria for approval of programs that provide self-employment assistance activities, eligibility criteria for acceptance into and participation in these programs, and the review and appeal process for determinations of individual eligibility for these programs.

I. Report. Annually by February first, the executive director shall report to the House and Senate Committees on Labor and Industrial Relations. This report must include data on the number of individuals participating in the program and the number of businesses developed under the program, business survival data, the cost of operating the program, compliance with program requirements and data related to business income, the number of employees and wages paid in the new businesses, and the incidence and duration of unemployment after business start-up. The report may also include any recommended changes in the program.

Acts 2004, No. 898, §1, eff. Jan. 1, 2005; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:1611 - Definitions

§1611. Definitions

As used in R.S. 23:1611 through R.S. 23:1619, unless the context clearly requires otherwise:

(1) "Extended benefit period" means a period which,

(a) begins with the third week after a week for which there is a state "on" indicator; and

(b) ends with either of the following weeks, whichever occurs later: (i) the third week after the first week for which there is a state "off" indicator; or (ii) the thirteenth consecutive week of such period, provided that no extended benefit period may begin by reason of a state "on" indicator before the fourteenth week following the end of a prior extended benefit period which was in effect with respect to this state.

(2) There is a state "on" indicator for this state for a week if the administrator determines, in accordance with the regulations of the United States Secretary of Labor, that for the period consisting of such week and the immediately preceding twelve weeks, the rate of insured unemployment as determined under Paragraph (4) of this Section:

(a) equaled or exceeded one hundred twenty percent of the average of such rates for the corresponding thirteen-week period ending in each of the preceding two calendar years, provided that the provisions of this Subparagraph shall be deemed to be waived for any week with respect to which the United States Congress shall permit such waiver, and

(b) equaled or exceeded five percent of such other rate as the United States Congress may authorize, or

(c) equaled or exceeded six percent in which event the one hundred twenty percent average provided for in Subparagraph (a) of this Paragraph shall not apply.

(3) There is a state "off" indicator for this state for the week if the administrator determines, in accordance with the regulations of the United States Secretary of Labor, that for the period consisting of such week and the immediately preceding twelve weeks, the rate of insured unemployment (not seasonally adjusted) as determined under Paragraph (4) of this Section:

(a) was less than one hundred twenty percent of the average of such rates for the corresponding thirteen-week period ending in each of the two preceding calendar years, or

(b) was less than five percent.

(4) "Rate of insured unemployment", for the purposes of Paragraphs (2) and (3) of this Section, means the percentage derived by dividing:

(a) the average weekly number of individuals filing claims for regular compensation in this state for weeks of unemployment with respect to the most recent thirteen consecutive week period, as determined by the administrator on the basis of his reports to the United States Secretary of Labor, by

(b) the average monthly employment covered under this Chapter for the first four of the most recent six completed calendar quarters ending before the end of such thirteen week period.

The computation required by the provisions of this Paragraph shall be made by the administrator in accordance with the regulations prescribed by the United States Secretary of Labor.

(5) "Regular benefits" means benefits payable to an individual under this Chapter or under the Unemployment Insurance Law of any state, approved by the U.S. Secretary of Labor under Section 3304 of the Internal Revenue Code of 1954, (26 U.S.C. §3304) (including benefits payable to federal civilian employees and to ex-servicemen pursuant to 5 U.S.C. Chapter 85) other than extended benefits.

(6) "Extended benefits" means benefits (including benefits payable to federal civilian employees and to ex-servicemen pursuant to 5 U.S.C. Chapter 85) payable to an individual under the provisions of R.S. 23:1611 through R.S. 23:1619 of this Chapter for weeks of unemployment in his eligibility period.

(7) "Eligibility period" of an individual means the period consisting of the weeks in his benefit year which begin in an extended benefit period and, if his benefit year ends within such extended benefit period, any weeks thereafter which begin in such period.

(8) "Exhaustee" means an individual who, with respect to any week of unemployment in his eligibility period:

(a) has received, prior to such week, all of the regular benefits that were available to him under this Chapter or any other unemployment insurance law of any state approved by the United States Secretary of Labor under Section 3304 of the Internal Revenue Code of 1954, (26 U.S.C. §3304) (including dependent's allowances, benefits payable to federal civilian employees and ex-servicemen under 5 U.S.C. Chapter 85) in his current benefit year that includes such week; for the purposes of this Paragraph, an individual shall be deemed to have received all of the regular benefits that were available to him although as a result of a pending appeal with respect to wages or employment, or both, that were not considered in the original monetary determination in his benefit year, he may subsequently be determined to be entitled to added regular benefits or;

(b) his benefit year having expired prior to such week, has no wages, or has insufficient wages or employment, or both, on the basis of which he could establish a new benefit year that would include such week; and

(c)(i) has no right to unemployment insurance benefits or allowances, as the case may be, under the Railroad Unemployment Insurance Act, (45 U.S.C. §351 et seq.) or under such other federal laws as are specified in regulations issued by the United States Secretary of Labor; and

(ii) has not received and is not seeking unemployment insurance benefits under the unemployment insurance law of Canada or the Virgin Islands; but if the individual is seeking such benefits and the appropriate agency finally determines that the individual is not entitled to benefits under such law, the individual shall be considered an exhaustee if the other provisions of this definition are met. Provided, that the reference in this Subparagraph to the Virgin Islands shall be inapplicable effective on the day after the day on which the United States Secretary of Labor approves under Section 3304(a) of the Internal Revenue Code of 1954, (26 U.S.C. §3304 (a)) an unemployment compensation law submitted to the secretary by the Virgin Islands for approval.

Added by Acts 1971, No. 136, §15, eff. Jan. 1, 1972. Amended by Acts 1975, 1st Ex.Sess., No. 6, §2, eff. Jan. 24, 1975; Acts 1977, No. 745, §§18, 19; Acts 1982, No. 309, §1, eff. Sept. 26, 1982, except as to paragraph (4), eff. July 18, 1982.



RS 23:1612 - Effect of other provisions of this Chapter relating to regular benefits on claims for, and the payment of, extended benefits

§1612. Effect of other provisions of this Chapter relating to regular benefits on claims for, and the payment of, extended benefits

Except when the result would be inconsistent with the provisions of R.S. 23:1611 through R.S. 23:1616 of this Chapter, as provided in the regulations of the Administrator, the provisions of this Chapter which apply to claims for, or the payment of, regular benefits shall apply to claims for and the payment of, extended benefits.

Added by Acts 1971, No. 136, §15, eff. Jan. 1, 1972.



RS 23:1613 - Eligibility requirements for extended benefits

§1613. Eligibility requirements for extended benefits

An individual shall be eligible to receive extended benefits with respect to any week of unemployment in his eligibility period, only if the administrator finds that with respect to such week:

(1) he is an exhaustee as defined in R.S. 23:1611(10) and is eligible for such benefits under the provisions of R.S. 23:1617, and

(2) he has satisfied the requirements of this Chapter for the receipt of regular benefits that are applicable to individuals claiming extended benefits, including not being subject to a disqualification for the receipt of benefits.

(3) He has been paid wages for insured work during the base period equal to at least one and one-half times the wages paid in that calendar quarter in which such wages were highest.

Added by Acts 1971, No. 136, §15, eff. Jan. 1, 1972. Amended by Acts 1981, No. 868, §1; Acts 1982, No. 311, §1, eff. Sept. 26, 1982.



RS 23:1614 - Weekly extended benefit amount

§1614. Weekly extended benefit amount

The weekly extended benefit amount payable to an individual for a week of total unemployment in his eligibility period shall be an amount equal to the weekly benefit amount determined pursuant to R.S. 23:1592 payable to him during his benefit year with respect to which he last became an exhaustee. Provided, that for any week during a period in which federal payments to states under Section 204 of the Federal-State Extended Unemployment Compensation Act of 1970 are reduced under an order issued under Section 252 of the Balanced Budget and Emergency Deficit Control Act of 1985, the weekly extended benefit amount payable to an individual for a week of total unemployment in his eligibility period shall be reduced by a percentage equivalent to the percentage of the reduction in federal payment.

Added by Acts 1971, No. 136, §15, eff. Jan. 1, 1972; Acts 1986, No. 16, §1, eff. June 5, 1986.



RS 23:1615 - Total extended benefit amount

§1615. Total extended benefit amount

A. The total extended benefit amount payable to any eligible individual with respect to any one benefit year shall be the least of the following amounts:

(1) Fifty percent of the total amount of regular benefits which were payable to him under this Chapter in such benefit year;

(2) Thirteen times his weekly benefit amount which was payable to him under this Chapter for a week of total unemployment in such benefit year; or

(3) Thirty-nine times his weekly benefit amount which was payable to him under this Chapter for a week of total unemployment in such benefit year, reduced by the total amount of regular benefits which were paid or deemed paid to him under this Chapter with respect to such benefit year.

B. During any fiscal year in which federal payments to states under Section 204 of the Federal-State Extended Unemployment Compensation Act of 1970 are reduced under an order issued under Section 252 of the Balanced Budget and Emergency Deficit Control Act of 1985, the total extended benefit amount payable to an individual with respect to his applicable benefit year shall be reduced by an amount equal to the aggregate of the reductions under R.S. 23:1614 in the weekly amounts paid to the individual.

Added by Acts 1971, No. 136, §15, eff. Jan. 1, 1972; Acts 1986, No. 182, §1, eff. June 28, 1986.



RS 23:1616 - Beginning and termination of extended benefit period

§1616. Beginning and termination of extended benefit period

A. Whenever an extended benefit period is to become effective in this state, or in all states, as a result of a state or a national "on" indicator, or an extended benefit period is to be terminated in this state as a result of state and national "off" indicators, the administrator shall make an appropriate public announcement.

B. Whenever, during a period when emergency unemployment compensation benefits are being paid under the provisions of the Emergency Unemployment Compensation Act of 1991, as amended, or under any subsequent extension or reenactment thereof, the state "on" indicator, as defined in R.S. 23:1611, triggers a period of extended benefits, the governor of this state may elect not to implement the applicable state statutory provisions relative to unemployment compensation, including but not limited to R.S. 23:1611 through 1617, and to continue the payment of benefits under the Emergency Unemployment Compensation Act of 1991, as amended, to those individuals who have exhausted their entitlement to regular unemployment compensation under state law.

Added by Acts 1971, No. 136, §15, eff. Jan. 1, 1972. Amended by Acts 1992, No. 452, §1, eff. June 20, 1992.



RS 23:1617 - Cessation of extended benefits when paid under an interstate claim in a state where extended benefit period is not in effect

§1617. Cessation of extended benefits when paid under an interstate claim in a state where extended benefit period is not in effect

A. Except as provided in Subsection B of this Section, an individual shall not be eligible for extended benefits for any week if:

(1) extended benefits are payable for such week pursuant to an interstate claim filed in any state under the interstate benefit payment plan, and

(2) no extended benefit period is in effect for such week in such state.

B. Subsection A of this Section shall not apply with respect to the first two weeks for which extended benefits are payable, as determined without regard to this Subsection, pursuant to an interstate claim filed under the interstate benefit payment plan to the individual from the extended benefit account established for the individual with respect to the benefit year.

Added by Acts 1981, No. 843, §1.



RS 23:1618 - Requirements governing suitable work and search for work

§1618. Requirements governing suitable work and search for work

A. Notwithstanding the provisions of R.S. 23:1612, an individual shall be ineligible for payment of extended benefits for any week of unemployment in his eligibility period if the administrator finds that during such period:

(1) He failed to accept any offer of suitable work, as defined in Subsection C of this Section, or failed to apply for any suitable work to which he was referred by the administrator.

(2) He failed to actively engage in seeking work as required by Subsection E of this Section.

B. Any individual who has been found ineligible for extended benefits by reason of the provisions in Subsection A of this Section shall also be denied benefits beginning with the first day of the week following the week in which such failure occurred and until he had been employed in each of four subsequent weeks (whether or not consecutive) and has earned remuneration equal to not less than four times the extended weekly benefit amount.

C. For the purposes of this Section, the term "suitable work" means, with respect to any individual, any work which is within such individual's capabilities; however, the gross average weekly remuneration payable for the work must exceed the sum of:

(1) The individual's extended weekly benefit amount as determined under R.S. 23:1614, and

(2) The amount, if any, of supplemental unemployment benefits (as defined in Section 501(C)(17)(D) of the Internal Revenue Code of 1904) payable to such individual for such week; and further,

(3) Pays wages not less than the minimum wage provided by Section 6(a)(1) of the Fair Labor Standard Act of 1938 without regard to any exemption;

(4) However, no individual shall be denied extended benefits for failure to accept an offer of or apply for any job which meets the definition of suitability as described above if:

(a) The position was not offered to such individual in writing and was not listed with the employment service;

(b) Such failure could not result in a denial of benefits under the definition of suitable work for regular benefit claimants in R.S. 23:1601(3) to the extent that the criteria of suitability in that Section are not inconsistent with the provisions of Subsection C of this Section;

(c) The individual shall furnish the satisfactory evidence to the administrator that his or her prospects for obtaining work in his or her customary occupation within a reasonably short period are good. If such evidence is deemed satisfactory for this purpose, the determination of whether any work is suitable with respect to such individual shall be made in accordance with the definition of suitable work for regular benefit claimants in R.S. 23:1601(3) without regard to the definition specified by Subsection C of this Section.

D. Notwithstanding the provisions of R.S. 23:1612, no work shall be deemed to be suitable work for an individual which does not accord with the labor standard provisions required by Section 3304(a)(5) of the Internal Revenue Code of 1954 and set forth hereinunder R.S. 23:1601(3)(b).

E. For the purposes of Paragraph 2 of Subsection A, an individual shall be treated as actively engaged in seeking work during any week if--

(1) The individual has engaged in a systematic and sustained effort to obtain work during such week, and

(2) The individual furnishes tangible evidence that he has engaged in such effort during such week.

F. The employment service shall refer any claimant entitled to extended benefits under this Section to any suitable work which meets the criteria prescribed in Subsection C of this Section.

Added by Acts 1981, No. 844, §1.



RS 23:1619 - Limitation on the amount of combined unemployment insurance and trade readjustment allowance benefits received

§1619. Limitation on the amount of combined unemployment insurance and trade readjustment allowance benefits received

Notwithstanding any other provisions of this Chapter, if the benefit year of any individual ends within an extended benefit period, the remaining balance of extended benefits that such individual would, but for this Section, be entitled to receive in that extended benefit period, with respect to weeks of unemployment beginning after the end of the benefit year, shall be reduced, but not below zero, by the product of the number of weeks for which the individual received any amounts as trade readjustment allowances within that benefit year, multiplied by the individual's weekly benefit amount for extended benefits.

Added by Acts 1982, No. 310, §1, eff. July 18, 1982.



RS 23:1621 - Posting of information concerning rights and claims; duty of employers

PART VI. DETERMINATION OF CLAIMS--APPEALS

AND REVIEW

§1621. Posting of information concerning rights and claims; duty of employers

Each employer shall post and maintain in places readily accessible to individuals performing services for him printed statements concerning benefit rights, claims for benefits, and such other matters relating to the administration of this Chapter as the administrator may by regulation prescribe. Each employer shall supply to such individuals copies of such printed statements or other materials relating to claims for benefits when and as the administrator may by regulation prescribe. Such printed statements and other materials shall be supplied by the administrator to each employer without cost to the employer.



RS 23:1622 - Filing of claim

§1622. Filing of claim

Claims for benefits shall be made in accordance with the provisions of this Chapter and such regulations as the administrator may prescribe.

Acts 1997, No. 912, §1, eff. July 10, 1997.



RS 23:1623 - Minors' claims; procedure for filing

§1623. Minors' claims; procedure for filing

The administrator may accept claims from and pay benefits to an unemployed and eligible minor without the necessity of tutorship proceedings and without the authorization or intervention of a tutor, parent or other persons, and such minor shall be considered and dealt with under this Chapter as if of full age of majority.



RS 23:1624 - Monetary determination and notice of claim

§1624. Monetary determination and notice of claim

An agent designated by the administrator shall take the claim. A determination of eligibility made on the basis of base period wage credits shall be made promptly and shall include a statement as to whether benefits are payable, the week with respect to which benefits shall commence, the weekly benefit amount payable and the maximum duration of benefits. Within thirty days of the date claim was filed notice of this monetary determination shall be delivered to the claimant and, if claimant is eligible, to the last employer or employing unit and to all of the base period employers or mailed to their last known address.

Amended by Acts 1952, No. 400, §1; Acts 1968, No. 350, §1; Acts 1974, No. 394, §2.



RS 23:1624.1 - Reply to notice of eligibility; enforcement; penalty

§1624.1. Reply to notice of eligibility; enforcement; penalty

When any state board, commission, department, agency, or other employing authority of the state, including but not limited to school boards and police juries, receives the notice specified by R.S. 23:1624 of a claimant's eligibility for benefits or other notice that application for benefits has been made, the head of that board, commission, department, agency, or other employing authority shall examine the notice against the claimant's record and shall reply to the notice. The reply shall either protest or indicate no known cause to protest a decision granting eligibility or otherwise shall inform the department of any known facts bearing on a determination that benefits shall be granted. It shall be filed with the administrator within the time specified in the notice.

Added by Acts 1976, No. 376, §1. Amended by Acts 1981, No. 828, §1; Acts 1997, No. 1172, §4, eff. June 30, 1997.



RS 23:1625 - Notice of determination on claims

§1625. Notice of determination on claims

If a disqualification is alleged, or appears to exist, notice of the determination together with the reasons therefor shall be promptly delivered to the claimant and to the employer from whose employment the disqualification issue arose or mailed to their last known address.

Amended by Acts 1952, No. 400, §1; Acts 1968, No. 350, §2.



RS 23:1625.1 - Prompt determination of claims; duty of employers

§1625.1. Prompt determination of claims; duty of employers

A. In making determinations of claims, the administrator shall require that information necessary for the prompt determination of claims be sought from each employer. Employers shall adequately and timely provide wage, employment, and separation information, and shall complete all forms and reports needed by the administrator or his designee to make a proper determination.

(1) A response to such requests shall be timely if it is received within the time specified in the notice.

(2) A response shall be adequate if it provides sufficient facts to enable the agency to make the correct determination. A response shall not be considered inadequate if the agency failed to ask for all necessary information.

B.(1) If an employer fails to provide information in an adequate or timely manner without good cause, the employer shall be deemed to have abandoned its appeal rights as provided for in R.S. 23:1629 through 1634, and a determination to that effect shall be issued. Any appeal filed by such an employer, other than with regard to the timeliness or adequacy of fulfilling its obligations in Subsection A of this Section, shall be dismissed, and such employer shall be liable for any resulting benefits paid, except as provided in Subsection C of this Section. If the employer's failure to adequately or timely respond results in an improper benefit payment, the employer shall also be subject to the provisions of R.S. 23:1553.1.

(2) If the employer has good cause for failing to provide the information in the time frame requested, the employer's appeal rights shall not be deemed to be abandoned. For the purposes of this Section, good cause may be established if the employer:

(a) Made reasonable attempts to provide the information within the time frame requested.

(b) Was prevented from complying due to compelling circumstances.

C. In any appeal pursuant to R.S. 23:1629, the referee may, in his discretion as defined in Subsection D of this Section, hear the employer's appeal or call the employer, the claimant, or both as witnesses.

D. In reviewing the merits of the case, to determine good cause, the referee shall take into consideration the following: whether the failure to provide information was deliberate or knowing, whether the employer has failed to provide complete or accurate information in other instances, or whether the employer was represented by counsel or a professional representative who knew or should have known of the employer's obligation to respond timely.

Acts 2009, No. 149, §1, eff. April 1, 2010; Acts 2014, No. 497, §1.



RS 23:1626 - Redetermination; notice

§1626. Redetermination; notice

A. The administrator may reconsider a monetary determination whenever he finds that an error in computation or identity has occurred in connection therewith, or that wages of the claimant pertinent to such determination but not considered in connection therewith, have been newly discovered, or that benefits have been allowed or denied or the amount of benefits fixed on the basis of misrepresentation of fact, but no redetermination shall be made after one year from the date of the original determination. Notice of a redetermination shall be promptly given to the parties entitled to notice of the original determination in the manner prescribed in R.S. 23:1624 and/or R.S. 23:1625. If the amount of benefits is increased upon a redetermination an appeal therefrom solely with respect to the matters involved in such increase may be filed in the manner and subject to the limitations provided in R.S. 23:1628 through R.S. 23:1634. If the amount of benefits is decreased upon a redetermination, the matters involved in such decrease shall be subject to review in connection with an appeal by the claimant from any determination upon a subsequent claim for benefits which may be affected in amount or duration by such redetermination. Subject to the same limitation and for the same reasons, the administrator may reconsider the determination in any case in which the final decision has been rendered by an appeal referee, the board of review or a court, and may apply to the body or court which rendered the final decision to issue a revised decision.

In the event that an appeal involving an original determination is pending at the time a redetermination thereof is issued, the appeal, unless withdrawn, shall be treated as an appeal from such redetermination.

B. The administrator may reconsider a nonmonetary determination whenever he finds that benefits have been allowed or denied on the basis of misrepresentation or that an error in interpretation of fact or application of law has occurred or whenever either of the parties entitled to notice of determination as specified in R.S. 23:1625 protests the decision within fifteen days from the date of the determination. The administrator shall make findings and conclusions and on the basis thereof affirm, modify, or reverse the determination. Notice of such redetermination shall be promptly given to the parties specified in R.S. 23:1625. If the administrator finds that the evidence at hand does not justify redetermination of a protested determination, he may, upon notification of the parties specified in R.S. 23:1625, transfer the protest, without further determination, to the appeal referee for appeal proceedings.

C. Furthermore, the administrator shall reconsider a final determination or decision to pay benefits whenever he finds that such determination or decision may have been improper based upon a subsequent event relative to the claimant's separation from employment, including a conviction or an admission of guilt or complicity to avoid or minimize judicial penalty which would indicate that the award of benefits may have been improper. The administrator shall promptly issue a notice of such redetermination as provided by R.S. 23:1625. The administrator shall make findings and conclusions and on the basis thereof affirm, modify, or reverse the determination or decision. Any party to such redetermination may file an appeal therefrom pursuant to R.S. 23:1629. Should a redetermination denying the award of benefits become final, such benefits improperly paid shall be recoverable as provided by R.S. 23:1713. Any such redetermination shall be made within five years of the original award.

Acts 1968, No. 350, §3; Acts 1972, No. 337, §10; Acts 1976, No. 317, §1; Acts 1990, No. 303, §1, eff. July 6, 1990; Acts 2001, No. 1165, §2.



RS 23:1627 - Determination in labor dispute cases

§1627. Determination in labor dispute cases

Whenever any claim involves the application of the provisions of R.S. 23:1601(4) the individual handling the claim shall, if so directed by the administrator, promptly transmit all the evidence with respect to such case to the administrator. The administrator or the representatives he may designate shall, on the basis of the evidence submitted and such additional evidence as he may require, make a determination with respect thereto. Such determination shall be the final decision on the claim, unless within fifteen days after the date notification was given or was mailed to a party's last known address, an appeal is filed with an appeal referee.

Amended by Acts 1960, No. 404, §1; Acts 1976, No. 317, §1; Acts 2001, No. 1165, §2.



RS 23:1628 - Appeal referees; appointment and qualification of members

§1628. Appeal referees; appointment and qualification of members

To hear and decide appealed claims, the executive director of the Louisiana Workforce Commission shall with the approval of the governor appoint one or more impartial appeal referees all of whom shall complete a course of study prescribed by the administrator of the Louisiana Workforce Commission, by rule, to ensure competency prior to their participation in any claim resolution under this Chapter. Each referee shall be selected in accordance with R.S. 23:1656 and 1657. No referee shall participate in any case in which he is an interested party. The executive director may designate alternates to serve in the absence or disqualification of any referee.

Amended by Acts 1950, No. 498, §10; Acts 1985, No. 909, §1; Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 2001, No. 1165, §1, eff. June 29, 2001.



RS 23:1629 - Appeals to appeal referee; time for filing; notice of hearing and decision

§1629. Appeals to appeal referee; time for filing; notice of hearing and decision

A.(1) Within fifteen days after notification was given or was mailed to his last known address, the claimant or any other party entitled to notice of a determination may file an appeal from such determination with an appeal referee either by mailing such appeal, as evidenced by the postmarked date, or by delivering such appeal. The appeal referee shall mail a "notice to appear for a hearing" to all parties to the appeal at least seven days prior to the date of hearing, and copies of the statements by the claimant and employer, which were used in the appealed determination, shall be sent with such notice if requested.

(2)(a) A party to an appeal may expressly waive the seven-day advance notice requirement by written waiver executed after the appeal has been filed.

(b) A copy of the written waiver shall be included in the record.

(3) Nothing in this Section shall be construed to dispense with the requirement that a "notice to appear for hearing" be mailed.

B. Unless the appeal is withdrawn with its permission or is removed to the board of review, the appeal referee, after affording the parties reasonable opportunity for a fair hearing, shall make findings and conclusions and on the basis thereof affirm, modify, or reverse the determination. Whenever an appeal involves a question as to whether services were performed by a claimant in employment or for an employer, the referee shall give special notice of such issue and of the pendency of the appeal to the employing unit and to the administrator, both of whom shall be parties to the proceeding and be afforded a reasonable opportunity to adduce evidence bearing on such question.

C. The parties shall be duly notified of the referee's decision and of the findings and conclusions in support thereof and such decision shall be final unless further review is initiated pursuant to R.S. 23:1630.

Amended by Acts 1960, No. 404, §2; Acts 1976, No. 317, §1; Acts 1991, No. 685, §1; Acts 1992, No. 449, §1; Acts 2001, No. 1165, §2; Acts 2013, No. 39, §1.



RS 23:1630 - Review of decision by board of review; notice of board's decision

§1630. Review of decision by board of review; notice of board's decision

A. The board of review may on its own motion, within fifteen days after the date of notification or of mailing of a decision of an appeal referee, initiate a review of such decision. The board of review may otherwise allow an appeal from such decision to be filed, within fifteen days after the date of notification or of mailing of a decision of an appeal referee, by any party entitled to notice of such decision, if such appeal is either mailed, as evidenced by the postmarked date, or is delivered by any such party. An appeal filed by any such party shall be allowed as of right if such decision was not unanimous, or if the determination was not affirmed by the appeal referee. Upon review on its own motion or upon appeal, the board of review may, on the basis of the evidence previously submitted in such case, or upon the basis of such additional evidence as it may direct be taken, affirm, modify, or reverse the findings and conclusions of the appeal referee. The board of review may remove to itself or transfer to another appeal referee the proceedings on any claims pending before an appeal referee. Any proceedings so removed to the board of review prior to the completion of a fair hearing shall be heard by the board of review in accordance with the requirements of this Chapter with respect to proceedings before an appeal referee.

B. The board of review shall make a determination and notify all parties of its decision, including its findings and conclusions in support thereof, within sixty days from the date an appeal is received or initiated by the board. Should the board of review, within sixty days from the date an appeal is received or initiated, direct that additional evidence be taken, the board of review shall make a determination and notify all parties of its decision, including its findings and conclusions in support thereof, within sixty days from the date it receives the additional evidence. Such decision shall be final unless, within fifteen days after the mailing of notice thereof to the party's last known address, or, in the absence of such mailing, within fifteen days after the delivery of such notice, a proceeding for judicial review is initiated pursuant to R.S. 23:1634. Upon denial by the board of review of an application for appeal from the decision of an appeal referee, the decision of the appeal referee shall be deemed to be a decision of the board of review within the meaning of this Section for purposes of judicial review and shall be subject to judicial review within the time and in the manner provided for with respect to decision of the board of review, except that the time for initiating such review shall run from the date of notice of the order of the board of review denying the application for appeal.

Amended by Acts 1976, No. 317, §1; Acts 1977, No. 316, §1; Acts 1992, No. 449, §1; Acts 2001, No. 1165, §2.



RS 23:1631 - Appeals; conduct of hearings; procedure

§1631. Appeals; conduct of hearings; procedure

The manner in which appealed claims shall be presented and the conduct of hearings and appeals shall be in accordance with regulations prescribed by the board of review for determining the rights of the parties, whether or not such regulations conform to the usual rules of evidence and other technical rules of procedure. When the same or substantially similar evidence is relevant and material to the matters in issue in claims by more than one individual or in claims by a single individual with respect to two or more weeks of unemployment, the same time and place for considering each claim may be fixed, hearings thereon jointly conducted, a single record of the proceedings made, and the evidence introduced with respect to one proceeding considered as introduced in the others, if in the judgment of the referee having jurisdiction of the proceeding such consolidation would not be prejudicial to any party. No person shall participate on behalf of the administrator or the board of review in any case in which he has a direct or indirect interest. A record shall be kept of all testimony and proceedings in connection with an appeal, but the testimony need not be transcribed unless further review is initiated. Witnesses subpoenaed pursuant to this section shall be allowed fees at a rate fixed by the administrator and fees of witnesses subpoenaed on behalf of the administrator or any claimant shall be deemed part of the expenses of administering this Chapter.

Acts 2001, No. 1165, §2.



RS 23:1632 - Conclusiveness of determination and decision

§1632. Conclusiveness of determination and decision

Except insofar as reconsideration of any determination is had under the provisions of R.S. 23:1626, any right, fact, or matter in issue, directly passed upon or necessarily involved in a determination or redetermination which has become final, or in a decision on appeal under the subsection which has become final, shall be conclusive for all the purposes of this Chapter as between the administrator, the claimant, and all employing units who had notice of such determination, redetermination or decision. Subject to appeal proceedings and judicial review, any determination, redetermination or decision as to rights to benefits shall be conclusive for all the purposes of this Chapter and shall not be subject to collateral attack by any employing unit, irrespective of notice.



RS 23:1633 - Rule of decision

§1633. Rule of decision

The final decisions of the board of review, or of an appeal referee, and the principles of law declared by it in arriving at such decisions, unless expressly or impliedly overruled by a later decision of the board of review or by a court of competent jurisdiction, shall be binding upon the administrator and any appeal referee in subsequent proceedings which involve similar questions of law, provided that if in connection with any subsequent proceeding the administrator or an appeal referee has serious doubt as to the correctness of any principle so declared he may certify his findings of fact in such case, together with the question of law involved, to the board of review, which, after giving notice and reasonable opportunity for hearing upon the law to all parties to such proceeding, shall thereupon certify to the administrator, the appeal referee and the parties, its answers to the question submitted. If the question certified arises in connection with a claim for benefits, the board of review in its discretion may remove to itself the entire proceedings on such claim, and, after proceeding in accordance with the requirements with respect to proceedings before an appeal referee, shall render its decision under R.S. 23:1630, and shall be subject to judicial review within the same time and to the same extent.

Acts 2001, No. 1165, §2.



RS 23:1634 - Judicial review; procedure

§1634. Judicial review; procedure

A. Within the time specified in R.S. 23:1630, the administrator, or any party to the proceedings before the board of review, may obtain judicial review thereof by filing in the district court of the domicile of the claimant a petition for review of the decision, and in such proceeding any other party to the proceeding before the board of review shall be made a party defendant. If the claimant is not domiciled in Louisiana at the time for filing a petition for review, the petition or request for review may be filed in the district court of the parish in which the claimant was domiciled at the time the claim was filed or in the parish in which the Louisiana Workforce Commission is domiciled. The petition for review need not be verified but shall state the grounds upon which such review is sought. The administrator shall be deemed to be a party to any such proceeding. If the administrator is a party defendant, a certified copy of the petition shall be served upon him by leaving with him, or such representative as he may have designated for that purpose, as many copies of the petition as there are defendants. With his answer or petition, the administrator shall certify and file with the court, within sixty days of service of process, a certified copy of the record of the case, including all documents and papers and a transcript of all testimony taken in the matter, together with the board of review's findings, conclusions, and decision. If the administrator fails to file the record with the court within the time provided herein, the court, upon hearing sufficient evidence, may issue a judgment based on the evidence.

B. Upon the filing of a petition for review by the administrator or upon the service of the petition on him, the administrator shall forthwith send by registered mail to each other party to the proceeding a copy of the petition, and such mailing shall be deemed to be completed service upon all parties. In any proceeding under this Section the findings of the board of review as to the facts, if supported by sufficient evidence and in the absence of fraud, shall be conclusive, and the jurisdiction of the court shall be confined to questions of law. No additional evidence shall be received by the court, but the court may order additional evidence to be taken before the board of review, and the board of review may, after hearing such additional evidence, modify its findings of fact or conclusions, and file with the court such additional or modified findings and conclusions, together with a transcript of the additional record. Such proceedings shall be heard in a summary manner and shall be given preference and priority over all other civil cases except cases arising under the workers' compensation law of this state. An appeal may be taken from the decision of the district court to the circuit court of appeal in the same manner, but not inconsistent with the provisions of this Chapter, as is provided in civil cases. It shall not be necessary as a condition precedent to judicial review of any decision of the board of review to enter exceptions to the rulings of the board of review, and no bond shall be required as a condition of initiating a proceeding for a judicial review, or entering an appeal from the decision of the court upon such review. Upon the final termination of a judicial proceeding, the board of review shall enter an order in accordance with the mandate of the court.

Amended by Acts 1958, No. 523, §1; Acts 1960, No. 177, §1; Acts 1985, No. 939, §1, eff. Oct. 1, 1985; Acts 2003, No. 459, §1, eff. June 20, 2003; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2015, No. 360, §1.



RS 23:1635 - Prompt payment of claims

§1635. Prompt payment of claims

A. If benefits are payable in any amount pursuant to a determination, redetermination, or a decision of an appeal referee, the board of review, or any court, such amount shall be promptly paid upon the issuance of such determination, redetermination or decision regardless of any appeal, or of the pendency of the time for filing such appeal unless and until such determination, redetermination or decision has been modified or reversed by a subsequent redetermination or decision, in which event benefits shall be paid or denied in accordance therewith for weeks of unemployment beginning subsequent to such redetermination or decision.

B. However, if any such decision to pay benefits is finally modified or reversed so as to deny benefits, the modification or reversal shall apply to all weeks of unemployment benefits involved in such modification or reversal from the date the claim was filed, and all such benefits erroneously paid shall be subject to recoupment or offset in accordance with R.S. 23:1713.

Amended by Acts 1972, No. 337, §11. Amended by Acts 1983, 1st Ex. Sess., No. 2, §2, eff. April 3, 1983.



RS 23:1636 - Hearing officers; effects of findings

§1636. Hearing officers; effects of findings

Notwithstanding any provision in this Chapter relative to conclusiveness and finality of administrative determinations, no findings of fact or law, judgment, opinion, conclusion, or final order made by an unemployment compensation hearing officer, administrative law judge, or any person with the authority to make findings of fact or law in any action or proceeding pursuant to the administration of this Chapter shall be conclusive or binding in any separate or subsequent action or proceeding. Said determinations shall not be used as conclusive evidence in any separate or subsequent action or proceeding between an individual and his or her present or prior employer brought before an arbitrator, court, or judge of the state of Louisiana or the United States, regardless of whether the prior action was between the same or related parties or involved the same facts.

Acts 1988, No. 361, §1.



RS 23:1651 - Office of unemployment insurance administration; creation

PART VII. ADMINISTRATION

§1651. Office of unemployment insurance administration; creation

There is created the office of unemployment insurance administration, which shall be administered in accordance with the provisions of R.S. 36:304(A)(6).

Amended by Acts 1968, No. 42, §3; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 2007, No. 113, §1.



RS 23:1652 - Board of review; appointment and qualification of members; per diem compensation

§1652. Board of review; appointment and qualification of members; per diem compensation

The board of review shall consist of five members appointed by the governor, with the consent of the Senate. The governor shall, immediately after the effective date of this Section, appoint the initial five members for overlapping terms of two, three, four, five and six years each. Their successors shall be appointed for six years each. The board shall elect a chairman; the election is to be held within thirty days after July one of each odd-number year. The board of review shall be composed of a representative from the public generally, two representatives from labor, and two representatives from management, each of whom shall be regarded as fairly representative because of his vocation, employment, or affiliation. Three members shall constitute a quorum. Each member shall be paid from the Employment Security Administration Fund ninety dollars per day of active service plus necessary travel expenses subject to the approval of the executive director, in conformity with agency travel regulations. The governor may at any time, after notice and hearing, and by and with the consent of the Senate, remove any member for cause. Vacancies shall be immediately filled for the unexpired terms by appointment by the governor, by and with the consent of the Senate.

Amended by Acts 1950, No. 498, §11; Acts 1954, No. 503, §4; Acts 1956, No. 469, §1; Acts 1958, No. 163, §1; Acts 1960, No. 29, §1; Acts 1962, No. 260, §1; §1; Acts 1974, No. 608, §1; Acts 1977, No. 268, §1, eff. July 7, 1977; Acts 1988, No. 924, §1, eff. Jan. 1, 1989; Acts 2004, No. 845, §1, eff. July 12, 2004.

NOTE: See Acts 1988, No. 924, §2.



RS 23:1653 - Duties and powers of administrator in general

§1653. Duties and powers of administrator in general

A. The administrator shall administer this Chapter, and to that end he may adopt, amend, or rescind such rules and regulations, employ such persons, make such expenditures, require such reports, make such investigations, and take such other action as he deems necessary.

B. The administrator shall determine his own organization and methods of procedure in accordance with the provisions of this Chapter and shall have an official seal which shall be judicially noticed. Not later than the fifteenth day of March of each year, the administrator shall submit to the governor a report covering the administration and operation of this Chapter during the preceding calendar year and shall make such recommendations for amendments to this Chapter as he deems proper. Such reports shall include a balance sheet of the monies in the fund in which there shall be provided, if possible, a reserve against the liability in future years to pay benefits in excess of the then current contributions, which reserve shall be set up by the administrator in accordance with accepted actuarial principles on the basis of statistics of employment, business activity, and other relevant factors for the longest possible period. Whenever the administrator believes that a change in contribution or benefit rates will become necessary to protect the solvency of the fund or to maintain conformity with applicable federal law, he shall promptly so inform the governor and the legislature, and make recommendations with respect thereto.

Amended by Acts 1960, No. 501, §1; Acts 1997, No. 1053, §1, eff. Jan. 1, 1998.



RS 23:1654 - Regulations; general and special rules; effective date

§1654. Regulations; general and special rules; effective date

General and special rules may be adopted, amended, or rescinded by the administrator only after public hearing or opportunity to be heard thereon, of which proper notice has been given. General rules shall become effective ten days after filing with the Secretary of State and publication in one or more newspapers of general circulation in this state. Special rules shall become effective ten days after notification to or mailing to the last known address of the individuals or concerns affected thereby. Regulations may be adopted, amended, or rescinded by the administrator and shall become effective in the manner and at the time prescribed by the administrator.



RS 23:1655 - Publication of laws and regulations, etc.

§1655. Publication of laws and regulations, etc.

The administrator shall cause to be printed for distribution to the public the text of this Chapter, his regulations, and general and special rules, his annual reports to the governor, and any other material he deems relevant and suitable and shall furnish the same to any person upon application therefor.



RS 23:1656 - Personnel; appointment, compensation, duties and powers

§1656. Personnel; appointment, compensation, duties and powers

Subject to other provisions of this Chapter, the administrator is authorized to appoint, fix the compensation, and prescribe the duties and powers of such officers, accountants, attorneys, experts, and other persons as may be necessary in the performance of his duties under this Chapter. The administrator may delegate to any such person such power and authority as he deems reasonable and proper for the effective administration of this Chapter, and may in his discretion bond any person handling moneys or signing checks hereunder.



RS 23:1657 - Merit system covering department personnel; state civil service laws, applicability of

§1657. Merit system covering department personnel; state civil service laws, applicability of

A. The administrator shall provide for a merit system covering all personnel in the Louisiana Workforce Commission who administer programs and services under the Louisiana Employment Security Law. In connection therewith he shall, by suitable regulation, provide for the classification of positions and for compensation plans for positions so classified; for the holding of examinations to determine the relative fitness of applicants for positions in accordance with the minimum qualifications set forth in the classification plan; for appointments, promotions, and demotions based upon ratings of efficiency and fitness; and for a system of terminations for cause. The administrator may by regulation impose limitations upon political activities on the part of employees of the Louisiana Workforce Commission who administer programs and services under the Louisiana Employment Security Law which may be in addition to any limitations otherwise provided by law; he may also adopt such regulations as may be necessary to meet personnel standards promulgated by the Social Security Board pursuant to the Social Security Act, as amended, and the Wagner-Peyser Act (29 U.S.C. 49(c)) and provide for the maintenance of the merit system established under this Section in conjunction with any merit system for any other state agency which meets the personnel standards promulgated by the Social Security Board.

B. Whenever in this Chapter the Social Security Board is referred to, it shall be taken to mean the board created by Act of Congress approved August 14, 1935 (49 Stat. 620),* or any successor thereto. So long as any law adopted by the Legislature of Louisiana providing for any general merit system of personnel administration in the civil service of this state continues in effective operation, and so long as standards promulgated by the Federal Social Security Board, under the Social Security Act, as amended, are met, the provisions of this Section shall be of no force and effect, but merit system status acquired by employees under a merit system established in accordance with the provisions of this Section and appointments made and registers established under such system are recognized by the state agency administering such a general merit system of personnel administration in the civil service of the state.

Amended by Acts 1968, No. 42, §4; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 2008, No. 743, §7, eff. July 1, 2008.

*42 U.S.C.A. §301.



RS 23:1658 - Local advisory councils

§1658. Local advisory councils

A.(1) The governor may appoint local or industry advisory councils, composed of an equal number of employer and employee representatives, and public representatives, who may fairly be regarded as representative because of their vocation, employment, or affiliations.

(2) Each council shall elect a chairman. Each council shall adopt such rules as it deems necessary. Council members may be represented by an alternate of their own choosing and in accordance with rules established by the council. Each council shall aid the administrator in formulating policies and discussing problems related to the administration of this Chapter and in assuring impartiality and freedom from political influence in the solution of such problems.

B. Members of local or industry advisory councils, and members of special committees, shall serve without compensation; however, members of local or industry advisory councils and members of special committees shall be reimbursed for any necessary expenses in conformity with agency travel regulations.

Acts 1988, No. 910, §1; Acts 1988, No. 910, §1; Acts 1997, No. 1, §2; eff. Aug. 29, 1997.



RS 23:1659 - Employment stabilization

§1659. Employment stabilization

The administrator with the advice and aid of advisory councils, shall take all appropriate steps to reduce and prevent unemployment; to encourage and assist in the adoption of practical methods of vocational training, retraining, and vocational guidance; to investigate, recommend, advise, and assist in the establishment and operation by municipalities, parishes, drainage and school districts, and the state, of reserves for public works to be used in time of business depression and unemployment; to promote the re-employment of unemployed workers throughout the state in every other way that may be feasible; and to those ends to carry on and publish the results of investigations and research studies.



RS 23:1660 - Employment records and reports; inspection by administrator; confidentiality of records; prohibition against subpoena

§1660. Employment records and reports; inspection by administrator; confidentiality of records; prohibition against subpoena

A. Each employing unit shall keep true and accurate records containing such information as the administrator may prescribe. Such records shall be open to inspection and be subject to being copied by the administrator or his authorized representatives at any time and as often as may be necessary. In addition to information prescribed by the administrator, each employer shall keep records of and report to the administrator quarterly the street address of each establishment, branch, outlet, or office of such employer, the nature of the operation, the number of persons employed and the wages paid at each establishment, branch, outlet, or office.

B. The administrator or his authorized representative may require from any employing unit any sworn or unsworn reports deemed necessary for the effective administration of this Chapter. Any member of the board of review and any appeal referee may require from any employing unit any sworn or unsworn reports, with respect to persons employed by it, which are deemed necessary for the effective administration of this Chapter.

C.(1) If, in response to the administrator's request, an employer refuses to allow an audit of its records; fails to make all necessary records available for audit or inspection; or in response to a fraud investigation, fails to provide a claimant's weekly wage information; the employer may be assessed an administrative penalty of five thousand dollars.

(2) Any notice requesting records as provided for in Paragraph (1) of this Subsection must clearly state that a penalty of up to five thousand dollars may be assessed for the failure to provide the records which are requested by the administrator.

(3) Any penalties assessed and collected against the employer shall be credited to the penalty and interest account.

(4) Upon the conclusion of an audit pursuant to this Subsection, the administrator may refund the administrative penalty to the employer, minus all administrative costs associated with the audit request.

D.(1) Information, statements, transcriptions of proceedings, transcriptions of recordings, electronic recordings, letters, memoranda, and other documents and reports thus obtained, or obtained from any individual, claimant, employing unit, or employer pursuant to the administration of this Chapter, except to the extent necessary for the proper administration and enforcement of this Chapter, shall be held confidential and shall not be subject to subpoena in any civil action or proceeding, nor be published or open to public inspection, other than to public employees in the performance of their public duties, including the office of workers' compensation in any manner revealing the individual's or employing unit's identity. However, if requested, an employing unit or employer shall receive with any "notice to appear for a hearing" a copy of the statement which the claimant made regarding his separation from that employing unit or employer and in the same manner, and on the same subject, the claimant shall receive a copy of the employer's statement. Additionally, any claimant or his duly authorized representative, at a hearing before an appeal referee or the board of review, shall be supplied with information from such records to the extent necessary for the proper presentation of his claim.

(2) Any person who violates any provision of this Section shall be fined not less than twenty dollars nor more than five hundred dollars, or imprisoned for not less than ten days nor more than ninety days, or both.

E. On orders of the administrator, any records or documents received or maintained by him under the provisions of this Chapter, or the rules and regulations promulgated thereunder, may be destroyed under such safeguards as will protect their confidential nature two years after the date on which such records or documents last serve any useful, legal, or administrative purpose in the administration of this Chapter or in the protection of the rights of anyone.

F. Any such information, as provided in Subsection D of this Section, that is released to any public employee in the performance of public duties, may be released on a reimbursable basis and shall be used exclusively for execution of intended public duties and shall not, under any circumstance, be accessed and used for any other purpose, subject to sanction of any such public employee under Paragraph (D)(2) of this Section. The administrator and the office of employment security shall not be liable for any violation by any such public employee to whom such information has been disclosed or delegated.

G. A state or local child support enforcement agency may provide access to disclosed information to any agent that is under written contract with such agency for purposes of establishing and collecting child support obligations from and locating individuals owing such obligations. Any such designated agent of a state or local child support agency that receives such information shall fully comply with the safeguards established under Subsection F of this Section, subject to sanction under Paragraph (D)(2) of this Section.

H.(1) The Louisiana Workforce Commission, the division of administration, or any contractor working on behalf of either of them, may be provided employment data obtained pursuant to the administration of this Chapter for any one of the expressly stated following purposes:

(a) Compiling statistics which would support performance management and evaluation by program managers of state and federal programs, especially as they relate to employment outcomes.

(b) Compiling statistics which would assist in the preparation of common performance reports across agencies.

(c) Compiling statistics for education and training research purposes, including longitudinal studies to assist in program improvement and design.

(2) Any employment data, provided pursuant to this Subsection, will be confidential. No public employee or contractor acting on behalf of a state agency or employee of such contractor may do either of the following:

(a) Use any data, provided pursuant to this Subsection, for any purpose other than the statistical purposes for which the data is furnished.

(b) Make public any of the data, provided pursuant to this Subsection, which would allow the identity of any individual or employing unit to be inferred by either direct or indirect means.

(3)(a) Any such data, as provided in this Subsection, that is released to any state agency or any contractor acting on behalf of a state agency pursuant to this Subsection, may be released on a reimbursable basis and shall be used exclusively for execution of intended public duties. Such data shall not, under any circumstance, be accessed and used for any other purpose, subject to sanction as provided for in Subparagraph (c) of this Paragraph of any such employee of such state agency or any contractor acting on behalf of such state agency. The administrator and the office of employment security shall not be liable for any violation by any employee of the Louisiana Workforce Commission, the division of administration, or any contractor working on behalf of either of them, to whom such information has been disclosed or delegated in accordance with the provisions of this Subsection.

(b) Any such data, as provided in this Subsection, that is received by any state agency or any contractor acting on behalf of a state agency pursuant to this Subsection, must be destroyed within thirty days of completion of its intended purpose as described in this Subsection.

(c) Any person who violates any provision of this Subsection shall be fined not less than one thousand dollars nor more than twenty thousand dollars or imprisoned for not less than thirty days nor more than six months, or both.

Amended by Acts 1972, No. 336, §3; Acts 1979, No. 121, §1, eff. June 29, 1979; Acts 1980, No. 447, §1, eff. July 21, 1980; Acts 1991, No. 685, §1; Acts 1995, No. 221, §1, eff. June 14, 1995; Acts 1997, No. 911, §1, eff. July 10, 1997; Acts 2001, No. 1165, §2; Acts 2002, 1st Ex. Sess., No. 113, §1; Acts 2010, No. 6, §1; Acts 2014, No. 489, §1.



RS 23:1661 - Oaths; witnesses

§1661. Oaths; witnesses

In the discharge of the duties imposed by this Chapter, the administrator, any appeal referee, the members of the board of review and any duly authorized representative of any of them, shall have power to administer oaths and affirmations, take depositions, certify to official acts, and issue subpoenas to compel the attendance of witnesses and the production of books, papers, correspondence, memoranda, and other records deemed necessary as evidence in connection with a disputed claim, or an audit ordered by the administrator. Subpoenas issued pursuant to this Section may be served by any person duly authorized by the administrator.

Acts 1986, No. 652, §1; Acts 1986, No. 187, §1; Acts 2001, No. 1165, §2.



RS 23:1662 - Subpoenas

§1662. Subpoenas

In case of contumacy by, or refusal to obey a subpoena issued to any person, upon application by the administrator, the board of review, any appeal referee, or any duly authorized representative of any of them, any court of the State within the jurisdiction of which the inquiry is carried on or within the jurisdiction of which the person guilty of contumacy or refusal to obey is found or resides or transacts business, shall have jurisdiction to issue an order requiring such person to appear before the administrator, the board of review, an appeal referee or any duly authorized representative of any of them, there to produce evidence, or there to give testimony touching the matter under investigation; and failure to obey such order of the court may be punished by said court as a contempt thereof. Any person who shall without just cause fail or refuse to attend and testify or to answer any lawful inquiry or to produce books, papers, correspondence, memoranda and other records, if it is in his power to do so, in obedience to a subpoena of the administrator, the board of review, an appeal referee, or any duly authorized representative of any of them shall be fined not less than twenty dollars, nor more than two hundred dollars or imprisoned for not less than ten days nor more than sixty days, or both. Each day such violation continues shall be deemed a separate offense.

Acts 2001, No. 1165, §2.



RS 23:1663 - Protection against self-incrimination

§1663. Protection against self-incrimination

No person shall be excused from attending and testifying or from producing books, papers, correspondence, memoranda, and other records before the administrator, the board of review, an appeal referee, or any duly authorized representative of any of them, or in obedience to the subpoena of any of them in any cause or proceeding before them on the ground that the testimony or evidence, documentary or otherwise, required of him may tend to incriminate him or subject him to a penalty or forfeiture; but no individual shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he is compelled, after having claimed his privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except for perjury committed in so testifying.

Acts 2001, No. 1165, §2.



RS 23:1664 - Federal-state cooperation

§1664. Federal-state cooperation

(1) In the administration of this Chapter, the administrator shall cooperate with the U. S. Department of Labor to the fullest extent consistent with the provisions of this Chapter, and shall take such action, through the adoption of appropriate rules, regulations, administrative methods, and standards, as may be necessary to secure to this state and its citizens all advantages available under the provisions of the Social Security Act* that relate to unemployment compensation, the Federal Unemployment Tax Act,** the Wagner-Peyser Act,*** and the Federal-State Extended Unemployment Compensation Act of 1970.****

(2) In the administration of the provisions of this Chapter, which is enacted to conform with the requirements of the Federal Unemployment Tax Act, the Social Security Act, the Wagner-Peyser Act, the Federal-State Extended Unemployment Compensation Act of 1970, and the Emergency Unemployment Compensation Act of 1991, the administrator shall take such action as may be necessary:

(a) To ensure that the provisions are so interpreted and applied as to meet the requirements of these federal acts as interpreted by the U.S. Department of Labor.

(b) To secure to this state the full reimbursement of the federal share of extended and regular benefits paid under this Chapter that are reimbursable under these federal acts.

Amended by Acts 1971, No. 136, §16, eff. Jan. 1, 1972; Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1991, No. 847, §1; Acts 1992, No. 451, §1, eff. June 20, 1992.

*42 U.S.C.A. §501 et seq.

**26 U.S.C.A. (I.R.C.1954) §3301 et seq.

***29 U.S.C.A. §49 et seq.

****26 U.S.C.A. (I.R.C.1954) §3304.



RS 23:1665 - Reciprocal arrangements with federal and state agencies

§1665. Reciprocal arrangements with federal and state agencies

A. The administrator may enter into reciprocal arrangements with appropriate and duly authorized agencies of other states or of the United States, or both, whereby:

(1) Service performed by an individual for a single employing unit for which services are customarily performed by such individual in more than one state shall be deemed to be services performed entirely within any one of the states (a) in which any part of such individual's service is performed or (b) in which such individual has his residence or (c) in which the employing unit maintains a place of business, provided there is in effect, as to such services, an election, approved by the agency charged with the administration of such state's unemployment compensation law, pursuant to which all the services performed by such individual for such employing unit are deemed to be performed entirely within such state;

(2) Potential rights to benefits accumulated under the unemployment compensation laws of one or more states or of the United States, or both, may constitute the basis for the payment of benefits through a single appropriate agency under terms which the administrator finds will be fair and reasonable as to all affected interests and will not result in any substantial loss to the fund;

(3) Wages or services, upon the basis of which an individual may become entitled to benefits under an unemployment compensation law of another state or of the United States, shall be deemed to be wages for insured work for the purpose of determining his rights to benefits under this Chapter, and wages for insured work, on the basis of which an individual may become entitled to benefits under this Chapter shall be deemed to be wages or services on the basis of which unemployment compensation under such law of another state or of the United States is payable; but no such arrangement shall be entered into unless it contains provisions for reimbursements to the fund for such of the benefits paid under this Chapter upon the basis of such wages or services, and provisions for reimbursements from the fund for such of the compensation paid under such other law upon the basis of wages for insured work, as the administrator finds will be fair and reasonable as to all affected interests; and

(4) For the purposes of R.S. 23:1543 through 1551, contributions due under this Chapter with respect to wages for insured work shall be deemed to have been paid to the fund as of the date payment was made as contributions therefor under another state or federal unemployment compensation law; but no such arrangement shall be entered into unless it contains provisions for the reimbursement of such contributions and the actual earnings thereon, as the administrator finds will be fair and reasonable as to all affected interests.

(5) Reimbursements paid from the fund pursuant to Paragraph (3) of this Subsection shall be deemed to be benefits for the purpose of Parts II and V of this Chapter. The administrator may make to other state or federal agencies and receive from them, reimbursements from or to the fund, in accordance with arrangements entered into pursuant to the provisions of this Section.

B. The administrator may enter into reciprocal arrangements concerning recovery of overpaid benefits with appropriate and duly authorized agencies of other states or of the United States, or both.

C. The Louisiana Workforce Commission shall work with multistate employers to propose interstate reciprocal agreements that will safeguard multi-state employers from paying duplicative unemployment insurance contributions on the same worker and protect the solvency of a state's trust fund by ensuring sufficient tax streams to cover benefit liabilities.

Acts 2013, No. 48, §1; Acts 2014, No. 753, §1.



RS 23:1665.1 - Definitions

§1665.1. Definitions

As used in R.S. 23:1665.1 through 1665.3, the following terms shall have the meanings ascribed to them as follows:

(1) "Form IB-8606" is the interstate request for recovery document submitted by states when requesting assistance in recovering overpayments.

(2) "Liable state" means any state against which an individual files a claim for benefits through another state.

(3) "Offset" means the withholding of an amount against benefits which would otherwise be payable for a compensable week of unemployment.

(4) "Overpayment" means an improper payment of benefits from a state or federal unemployment compensation fund that has been determined recoverable under the requesting state's law.

(5) "Participating state" means a state which has subscribed to the Interstate Reciprocal Overpayment Recovery Arrangement.

(6) "Paying state" means the state under whose law a claim for unemployment benefits has been established on the basis of combining wages and employment covered in more than one state.

(7) "Payment" means a check or electronic transfer for the amount recovered.

(8) "Recovering state" means the state that has received a request for assistance from a requesting state.

(9) "Requesting state" means the state that has issued a final determination of overpayment and is requesting another state to assist in recovering the outstanding balance from the overpaid individual.

(10) "State" means any of the fifty states of the United States of America, as well as the District of Columbia, Puerto Rico, and the United States Virgin Islands.

(11) "Transferring state" means a state in which a combined wage claimant had covered employment and wages in the base period of a paying state, and which transferred such employment and wages to the paying state for its use in determining the benefit rights of such claimant under its law.

Acts 2013, No. 48, §1.



RS 23:1665.2 - Recovery of state or federal benefit overpayments

§1665.2. Recovery of state or federal benefit overpayments

A. The requesting state shall do all of the following:

(1) Send the recovering state a written or electronic request for overpayment recovery assistance, Form IB-8606, which includes certification that the overpayment is legally collectable under the requesting state's law, certification that the determination is final and that any rights to postponement of recoupment have been exhausted or have expired, a statement as to whether the state is participating in the cross-program overpayment recovery agreement with the United States secretary of labor, a copy of the initial overpayment determination, and a statement of the outstanding balance.

(2) Send notice of this request to the claimant.

(3) Send a new outstanding overpayment balance to the recovering state whenever the requesting state receives any amount of repayment from a source other than the recovering state.

B. The recovering state shall:

(1) Issue an overpayment recovery determination to the claimant which includes at a minimum all of the following:

(a) The statutory authority for the offset.

(b) The opportunity to appeal the offset of benefits if the recovering state allows for appeal on the recovery of overpayment of regular unemployment compensation paid by such state.

(c) The name of the state requesting recoupment.

(d) The date of the original overpayment determination.

(e) The type of overpayment, fraud, or mistake.

(f) The program type, including but not limited to UI, UCFE, UCX, TRA.

(g) The total amount to be offset.

(h) The amount to be offset weekly.

(i) Instructions that any questions about the overpayment amount should be referred to the requesting state.

(2) Offset benefits payable for each week claimed in the amount determined under state law.

(3) Notify the claimant of the amount offset.

(4) Prepare and forward, no less than once a month, a payment representing the amount recovered, made payable to the requesting state, except as provided for in combined wage claims.

(5) Retain a record of the overpayment balance.

(6) Not redetermine the original overpayment determination.

(7) Recover across benefit years and programs.

(8) Use the ET Handbook No. 392, or any official superceding United States Department of Labor requirements for determining priorities for offsetting overpayments.

Acts 2013, No. 48, §1.



RS 23:1665.3 - Combined wage claims; recovery of outstanding overpayment in transferring state

§1665.3. Combined wage claims; recovery of outstanding overpayment in transferring state

A. The paying state shall:

(1) Offset any outstanding overpayment in a transferring state prior to honoring a request from any other participating state.

(2) Credit the deductions against the statement of benefits paid to combined wage claimants, Form IB-6, or forward a payment to the transferring state.

(3) Refer to the Interstate Benefit Payment Control section in the ET Handbook No. 392, Handbook for Interstate Claimstaking, or any superceding United States Department of Labor requirements for the priorities of offsetting overpayments.

B. Withdrawal of a combined wage claim after benefits have been paid shall be honored only if the combined wage claimant has repaid any benefits paid or authorizes the new liable state to offset the overpayment.

C. The paying state shall issue an overpayment determination and forward a copy, together with an overpayment recovery request and an authorization to offset, to the liable state.

D. The recovering state shall:

(1) Prioritize the offset of overpayments as described in the Interstate Benefit Payment Control section of the ET Handbook No. 392, Handbook for Interstate Claimstaking, or any superceding United States Department of Labor requirements.

(2) Offset the total amount of any overpayment, resulting from the withdrawal of a combined wage claim, prior to the release of any payments to the claimant.

(3) Offset the total amount of any overpayment, resulting from the withdrawal of a combined wage claim, prior to honoring a request from any other participating state.

(4) Provide the claimant with a notice of the amount offset.

(5) Prepare and forward a payment representing the amount recovered to the requesting state.

E. The recovering state shall offset benefits payable under a state unemployment compensation program to recover any benefits overpaid under a federal unemployment compensation program as described in the recovering state's agreement with the United States secretary of labor as provided in this Section, as appropriate, if the recovering state and requesting state have entered into an agreement with the United States secretary of labor to implement Section 303(a) of the Social Security Act.

Acts 2013, No. 48, §1.



RS 23:1666 - Cooperation with State and Federal agencies; Wage Combining

§1666. Cooperation with State and Federal agencies; Wage Combining

(1) The administration of this Chapter and of other State and Federal unemployment compensation and public employment service laws will be promoted by cooperation between this state and such other states and the appropriate Federal Agencies in exchanging services, and making available facilities and information. The Administrator is therefore authorized to make investigations, secure and transmit information, make available services and facilities and exercise such of the other powers provided herein with respect to the administration of this Chapter as he deems necessary or appropriate to facilitate the administration of any such unemployment compensation or public employment service law, and in like manner, to accept and utilize information, services and facilities made available to this state by the agency charged with the administration of any such other unemployment compensation or public employment service law.

(2) Combining wage credits--The Administrator shall participate in any arrangements for the payment of compensation on the basis of combining an individual's wages and employment covered under this Chapter with his wages and employment covered under the unemployment compensation laws of other States which are approved by the United States Secretary of Labor in consultation with the State unemployment compensation agencies as reasonably calculated to assure the prompt and full payment of compensation in such situations and which include provisions for

(A) applying the base period of a single State law to a claim involving the combining of an individual's wages and employment covered under two or more State unemployment compensation laws, and

(B) avoiding the duplicate use of wages and employment by reason of such combining.

Amended by Acts 1971, No. 136, §17, eff. Jan. 1, 1972.



RS 23:1667 - Reciprocal arrangements with foreign governments

§1667. Reciprocal arrangements with foreign governments

To the extent permissible under the laws and Constitution of the United States, the administrator is authorized to enter into or co-operate in arrangements whereby facilities and services provided under this Chapter and facilities and services provided under the unemployment compensation law of any foreign government, may be utilized for the taking of claims and the payment of benefits hereunder or under a similar law of such government.



RS 23:1668 - State employment service; creation, duties and powers; establishment and financing of employment offices

§1668. State employment service; creation, duties and powers; establishment and financing of employment offices

A. The Louisiana State Employment Service is established in the office of workforce development. The administrator, in the conduct of such service, shall establish and maintain free public employment offices in such number and in such places as may be necessary for the proper administration of this Chapter and for the purposes of performing such duties as are within the purview of the Act of Congress entitled "An act to provide for the establishment of a national employment system, and for cooperation with the states in the promotion of such system, and for other purposes", approved June 6, 1933 (29 U.S.C. 49(c)), as amended. The administrator shall cooperate with any official or agency of the United States having powers or duties under the provisions of the said Act of Congress, and do and perform all things necessary to secure to this state the benefits of the said Act of Congress in the promotion and maintenance of a system of public employment offices. The provisions of the said Act of Congress are accepted by this state, in conformity with Section 4 of said Act, and this state will observe and comply with the requirements thereof. The Louisiana Workforce Commission is designated and constituted the agency of this state for the purposes of the said Act. The administrator may cooperate with or enter into agreements with the Railroad Retirement Board with respect to the establishment, maintenance, and use of free employment service facilities.

B. All monies received by this state under the said Act of Congress shall be paid into the employment security administration fund. For the purpose of establishing and maintaining free public employment offices, the administrator may enter into agreements with the Railroad Retirement Board, or any other agency of the United States charged with the administration of an employment security law, with any political subdivision of this state, or with any private, nonprofit organization, and as a part of any such agreement the administrator may accept monies, services or quarters as contributions to the employment security administration fund. These monies are hereby made available to the administrator to be expended as provided by this Section and by the said Act of Congress.

Amended by Acts 1968, No. 42, §5; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:1669 - Representation in court; civil and criminal actions

§1669. Representation in court; civil and criminal actions

A. In any civil action involving the administration of this Chapter, the administrator may be represented by any qualified attorney at law who is a regular salaried employee of the administrator and is designated by him for this purpose, or at the administrator's request, by the attorney general.

B. All criminal actions for violations of any provisions of this Chapter, or of any rules or regulations issued pursuant thereto, shall be prosecuted by the prosecuting attorney of any parish in which the employer has a place of business or the violator resides or by the attorney general, or under his direction and control, at the request of the administrator.

C. In furthering the collections of delinquent contributions, the administrator may procure the assistance of qualified attorneys at law on a contingent fee basis, taking into consideration the circumstances of the case, but in no instance shall the contingent fee for the successful collection of delinquent contributions exceed the amount of penalty collected as provided by this Chapter or ten percent of the total dollars collected, whichever is smaller. In addition to the above, the administrator shall pay to qualified attorneys at law procured to collect delinquent contributions a sum of money not to exceed fifty dollars as reasonable compensation for the preparation and filing of lawsuits for collection of said delinquent taxes.

Amended by Acts 1950, No. 498, §13; Acts 1972, No. 336, §4; Acts 1979, No. 738, §1, eff. July 20, 1979; Acts 1986, No. 188, §1; Acts 2003, No. 461, §1, eff. June 20, 2003.



RS 23:1670 - Lease-purchase agreements, land and buildings

§1670. Lease-purchase agreements, land and buildings

A. The Louisiana Workforce Commission may enter into lease-purchase agreements for the purpose of acquiring land and buildings for the exclusive use and occupancy of the programs administered under the Louisiana Employment Security Law and solely for the administration of this Chapter. All such lease-purchase agreements shall be made with the approval of the governor and the advisory council, and in conformity with the requirements of the United States Department of Labor pertaining to the use of funds granted to this state in accordance with appropriations made by the Congress of the United States to carry out the provisions of the Act of June 6, 1933, as amended (29 U.S.C. 49-49n), Section 602 of the Servicemen's Readjustment Act of 1944, and Title III of the Social Security Act, as amended (42 U.S.C. 501-503); and shall be for an amount not to exceed the fair market value of the property at the time of execution of the agreement. Subject to the approval of the governor and the United States Department of Labor as hereinabove provided, such lease-purchase agreements may include reasonable additional amounts, separately payable upon such terms as may be deemed appropriate, for operation and maintenance of the property and for alterations and repairs to the property during the term of the lease. Expenses incurred under any agreement entered into pursuant to the authority contained in this Subsection shall not be a charge against or be paid from the general funds of the state, but shall be chargeable to and paid from funds granted to this state by the United States Department of Labor subject to the conditions imposed on the use of such granted funds in accordance with Title III of the Social Security Act, as amended (42 U.S.C. 501-503), and Section 5 of the Act of June 6, 1933, as amended (29 U.S.C. 49-49n).

B. The administrator may execute lease-purchase agreements authorized under Subsection A of this Section and perform all acts necessary for carrying out the purposes hereof.

Acts 1966, No. 472, §§1, 2. Amended by Acts 1968, No. 42, §6; Acts 1969, No. 89, §3; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:1671 - Death reports

§1671. Death reports

A. By the tenth day of each month, the secretary of the Louisiana Department of Health shall send to the administrator a report, certified as correct over his signature or the signature of his authorized representative, containing the name, date of birth, date of death, address, sex, and the social security number, if available, of each person who died in the state within the preceding calendar month.

B. The administrator shall have custody of these reports. Such reports shall be confidential and shall not be considered as public records under R.S. 44:1 et seq. The information received by the administrator shall be used for administrative purposes only and, except for authorized personnel who administer programs and services under the Louisiana Employment Security Law, shall not be divulged to any person for any reason.

Added by Acts 1982, No. 325, §1; Acts 1997, No. 1172, §4, eff. June 30, 1997.



RS 23:1691 - Waiver of rights to benefits; agreements to pay employer contributions; discrimination against employees; penalty

PART VIII. PROTECTION OF RIGHTS AND BENEFITS

§1691. Waiver of rights to benefits; agreements to pay employer contributions; discrimination against employees; penalty

No agreement by an individual to waive, release, or commute his rights to benefits or any other rights under this Chapter shall be valid. No agreement by any individual in the employ of any person or concern to pay all or any portion of an employer's contribution, required under this Chapter, from such employer, shall be valid. No employer shall directly or indirectly make or require or accept any deduction from wages to finance the employer's contributions required from him, require or accept any waiver of any right hereunder by any individual in his employ, discriminate in regard to the hiring or tenure of work or any term or condition of work of any individual on account of his claiming benefits under this Chapter, or in any manner obstruct or impede the filing of claims for benefits. Any employer or officer or agent of an employer who violates any provision of this Section shall, for each offense, be fined not less than one hundred dollars nor more than one thousand dollars, or imprisoned for not less than one month nor more than six months, or both.



RS 23:1692 - Fees and costs against claimants; limitations; penalty

§1692. Fees and costs against claimants; limitations; penalty

No individual claiming benefits shall be charged fees or costs of any kind in any proceeding under this Chapter by the board of review, the administrator, or by their representatives, or by any court, but a court may assess costs against the claimant if it determines that the proceedings for judicial review have been instituted or continued frivolously.

Any individual claiming benefits in any proceeding before the administrator or the board of review or their representatives or a court may be represented by counsel or other duly authorized agent; but no such counsel or agents shall either charge or receive for their services more than an amount approved by the administrator.

Any person who violates the provisions of this Section shall, for each offense, be fined not less than fifty dollars nor more than five hundred dollars, or imprisoned for not less than one month nor more than six months, or both.



RS 23:1693 - Assignment of benefits; exemption of benefits from levy or execution; deduction for support; deduction for overissuance of food stamps

§1693. Assignment of benefits; exemption of benefits from levy or execution; deduction for support; deduction for overissuance of food stamps

A. No assignment, pledge, or encumbrance of any right to benefits which are or may become due or payable under this Chapter shall be valid, and such rights to benefits shall be exempt from levy, execution, attachment, except as provided in Subsection B and Subsection I of this Section, or any other remedy prescribed for the collection of debt. Benefits received by an individual, so long as they are not mingled with other funds of the recipient, shall be exempt from any remedy for the collection of all debts, except debts incurred for necessaries furnished to such individual or to his spouse or dependents during the time such individual was unemployed. No waiver of any exemption provided for in this Section shall be valid.

B. The administrator shall deduct and withhold from any unemployment compensation payable to an individual who owes support obligations as defined under Subsection G of this Section:

(1) The amount specified by the individual to the administrator to be deducted and withheld under this Subsection, if neither Paragraph (2) nor (3) of this Subsection is applicable, or

(2) The amount, if any, determined pursuant to an agreement submitted to the administrator under 42 U.S.C. §654, by the state or local child support enforcement agency, unless Paragraph (3) of this Subsection is applicable, or

(3) Any amount required to be deducted and withheld from such unemployment compensation pursuant to legal process, as that term is defined in 42 U.S.C. 659(i)(5), properly served upon the administrator.

C. Any amount deducted and withheld under Subsection B of this Section shall be paid by the administrator to the appropriate state or local child support enforcement agency in an income assignment order issued pursuant to R.S. 46:236.3 or 46:236.4.

D. Any amount deducted and withheld under Subsection B of this Section shall for all purposes be treated as if it were paid to the individual as unemployment compensation and paid by such individual to the state or local child support enforcement agency in an income assignment order issued pursuant to R.S. 46:236.3 or 46:236.4 in satisfaction of the individual's support obligations.

E. For purposes of Subsections A through D of this Section, the term "unemployment compensation" means any compensation payable under this Act, including amounts payable by the administrator pursuant to an agreement under any federal law providing for compensation, assistance, or allowances with respect to unemployment.

F. Subsection B (1) and (2) of this Section shall apply only if appropriate arrangements have been made either for reimbursement by the state or local child support enforcement agency for the administrative costs incurred by the administrator under this Section which costs are attributable to support obligations being enforced by the state or local child support enforcement agency or for compensation for administrative costs pursuant to the provisions of R.S. 46:236.3.

G. The term " support obligations" is defined, for purposes of this Section, as including only obligations which are being enforced pursuant to a plan described in 42 U.S.C. §654 which has been approved by the secretary of Health and Human Services under Part D of Title IV of the Social Security Act.

H. The term "state or local child support enforcement agency" as used in this Section means any agency of this state or a political subdivision thereof operating pursuant to a plan described in Subsection G of this Section.

I.(1) Upon and subject to implementation by the United States Department of Agriculture and agreement with the Louisiana Department of Children and Family Services for and on behalf of the state food stamp program, the administrator of the office of employment security shall develop the procedure for reimbursement of all related administrative costs of any and all performed activities by the office of employment security under this Subsection attributable to the repayment of uncollected overissuance of food stamp allotments:

(a) An individual filing a new claim in the state for unemployment compensation shall, at the time of filing such claim, disclose whether he owes an uncollected overissuance of food stamp coupons, as defined in Section 13(c)(1) of the Food Stamp Act of 1977, 7 U.S.C. 2022(c)(1). The administrator shall notify the Louisiana Department of Children and Family Services, or its designated office, of any individual who discloses that he owes any food stamp overissuance and who is determined to be eligible and qualified for unemployment compensation.

(b) The administrator shall deduct and withhold from any unemployment compensation payable to an individual who owes an uncollected overissuance of food stamps:

(i) Any amount specified by the individual to the administrator to be deducted and withheld under this Subsection if the administrator also receives confirmation from the Louisiana Department of Children and Family Services that there has been an enforceable determination of overissuance.

(ii) Any amount determined pursuant to an agreement, if any, between the individual and the Louisiana Department of Children and Family Services under Section 13(c)(3)(A) of the Food Stamp Act of 1977, 7 U.S.C. 2022(c)(3)(A).

(iii) Any amount otherwise required to be deducted and withheld under an enforceable court order or garnishment pursuant to Section 13(c)(3)(B) of the Food Stamp Act of 1977, 7 U.S.C. 2022 (c)(3)(B).

(2) Any amount deducted and withheld under this Subsection shall be paid by the administrator to the Louisiana Department of Children and Family Services, or its designated office.

(3) Any amount deducted and withheld from payable benefits under this Subsection shall for all purposes be treated as if it were paid to the individual as unemployment compensation and paid by such individual to the Louisiana Department of Children and Family Services as repayment of the uncollected overissuance of food stamp allotments.

(4) For purposes of this Subsection, the term "unemployment compensation" means any unemployment benefits payable under this Chapter, including amounts payable by the administrator pursuant to any agreement under any federal law providing for compensation, assistance, or allowances with respect to unemployment.

Amended by Acts 1982, No. 500, §1, eff. July 22, 1982; Acts 1986, No. 795, §1; Acts 1997, No. 912, §1, eff. July 10, 1997; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 1999, No. 117, §1, eff. June 9, 1999.



RS 23:1711 - False statements or representations; failure to file reports or maintain records; duties of officers and agents; presumptive proof; penalties

PART IX. PENAL PROVISIONS

§1711. False statements or representations; failure to file reports or maintain records; duties of officers and agents; presumptive proof; penalties

A. Whoever makes a false statement or representation to this agency knowing it to be false, or knowingly fails to disclose a material fact to obtain or increase any benefit or other payment, whether or not such benefits or payments are obtained or increased, under this Chapter, or under an employment security law of any other state, of the federal government, or of a foreign government, either for himself or for any other person, shall be guilty of a misdemeanor, and shall be fined not less than fifty dollars nor more than one thousand dollars, or imprisoned for not less than thirty days nor more than ninety days, or both, in the discretion of the court. Each such false statement or representation or failure to disclose a material fact shall constitute a separate offense.

B. Any employing unit or any officer or representative or agent of an employing unit or any other person who makes a false statement or representation to this agency, knowing it to be false, or who knowingly fails to disclose a material fact, to prevent or reduce the payment of benefits to any individual entitled thereto, or to avoid becoming or remaining subject hereto or to avoid or reduce any contribution or other payment required from an employing unit under this Chapter, or under an employment security law of any other state, or the federal government, or of a foreign government, or who refuses to make any such contribution or other payment or to furnish any reports required hereunder or to produce or permit the inspection or copying of records required hereunder, shall be guilty of a misdemeanor and shall be fined not less than fifty dollars nor more than one thousand dollars, or imprisoned for not less than thirty days nor more than ninety days, or both, in the discretion of the court. Each such false statement or representation or failure to disclose a material fact, and each day of such failure or refusal shall constitute separate offense.

C.(1) Any employing unit that fails to file any of the reports or to maintain any of the records required by the administrator under authority of this Chapter shall be guilty of a misdemeanor and shall be fined not less than fifty dollars nor more than one thousand dollars, or imprisoned for not less than thirty days nor more than ninety days, or both, in the discretion of the court.

(2) Failure to file required reports within seven days of receipt of notice to file a specified report or reports shall be deemed presumptive evidence of the employing unit's intent not to file such reports, if such notice is delivered to the owner, partner, officer, agent, representative or employee of the employing unit either by certified mail addressed to the employing unit or by a subpoena directed to the employing unit and served by a representative of the administrator.

(3) Failure to maintain within this state any of the records, or copies thereof, required by the administrator, necessary to the administration of this Chapter, or the failure to produce to the administrator or his representative any of the records required to be maintained by employing units under authority of this Chapter shall be deemed presumptive evidence of the employing unit's intent not to maintain or produce such records if the employing unit has been notified by certified mail to maintain or to produce such records, or has acknowledged in writing notice to maintain or produce such records.

D.(1) It shall be the duty of all officers, partners, agents and representatives engaged in the management or operation of an employing unit to cause copies of all books and records required under authority of this Chapter to be maintained in this state and produced as required by the administrator or his representative and to cause all required reports to be filed with the administrator. In the event that the officer, partner, agent or representative fails in his duties under this subsection he shall be guilty of a misdemeanor and shall be fined not less than fifty dollars nor more than one thousand dollars, or imprisoned for not less than thirty days nor more than ninety days, or both.

(2) Failure of an employing unit to file specified reports within seven days following notice to an officer, partner, agent or representative shall be presumptive evidence of intent on the part of such officer, partner, agent or representative to violate the provisions of this subsection provided that notice is given either by certified mail addressed to the officer, partner, agent or representative or by a subpoena issued to the employing unit and served on the officer, partner, agent or representative by the administrator or his representative setting out the failure of the employing unit to file specified reports.

(3) Once an officer, partner, agent or representative has been notified by certified mail of the employing unit's failure to maintain or produce records, the employing unit's failure thereafter to maintain or produce required records shall be presumptive evidence of intent on the part of such officer, partner, agent or representative to violate the provisions of this subsection.

E. The provisions of this section including all requirements, duties and penalties are in addition to, and not in place of any other provisions, duties, or penalties provided elsewhere in this Chapter or in the laws of this state.

F. Any non profit or governmental educational institution, including an institution of higher education as defined in this Chapter which has the option to elect to become a reimbursable employer, but instead becomes a contributing employer, and fails to issue a contract or a letter of assurance of continued employment to its employees following a vacation or semester break as provided for in R.S. 23:1600(6), where reasonable assurance does exist, and actually continues the employment of those employees subsequent to the vacation or semester break, shall pay a penalty equal to the amount of unemployment benefits which were paid to those employees during the vacation or semester break, unless the employer can conclusively prove to the administration that it could not have issued a contract or letter of assurance as provided for in R.S. 23:1600(6) due to circumstances beyond the employer's control. In determining whether reasonable assurance exists, the administrator shall consider length of employment, pupil population, past practices by the employer and such other factors as he may prescribe by regulation. Any fines collected under this Subsection shall be credited to the Trust Fund.

G. Misclassification of employees as independent contractors.

(1)(a) Written warning. If the administrator determines, after investigation, that an employer, or any officer, agent, superintendent, foreman, or employee of the employer, failed to properly classify an individual as an employee in accordance with this Chapter, and failed to pay contributions required by this Chapter, but the failure was not knowing or willful, the employer shall be issued a written warning as evidence that the employer has been cited for a first offense of misclassification. Such warning shall constitute a determination that any workers identified therein are employees, and all resulting contributions, interest and penalties shall be due, and shall be appealable as provided in this Section. However, no administrative penalties shall be due.

(b) Administrative penalties. If the administrator determines, after investigation, that an employer, or any officer, agent, superintendent, foreman, or employee of the employer, after June 30, 2013, and subsequent to the issuance of a written warning, failed to properly classify an individual as an employee and failed to pay contributions in accordance with this Chapter, then, in addition to any contributions, interest, and penalties otherwise due, the administrator may assess an administrative penalty of not more than two hundred fifty dollars per each such individual. Thereafter, any such failure by an employer to properly classify an individual as an employee and pay contributions due shall be subject to an administrative penalty of not more than five hundred dollars per each such individual. In determining the amount of the administrative penalty imposed, the administrator shall consider factors including previous violations by the employer, the seriousness of the violation, the good faith of the employer, and the size of the employer's business.

(c) If, after an employer has been issued a written warning and is subsequently found, on two or more separate occasions, to have failed to properly classify an individual as an employee, the employer may also be subject to an additional fine of not less than one hundred dollars nor more than one thousand dollars, or imprisoned for not less than thirty days nor more than ninety days, or both. For the purpose of this Subsection, each employee so misclassified shall constitute a separate offense.

(d) No such determination shall be final or effective, and no resulting administrative penalty shall be assessed, unless the administrator first provides the employer with written notification by certified mail of the determination, including the amount of the proposed contributions, interest, and penalties determined to be due and of the opportunity to request a fair hearing, of which a record shall be made within thirty days of the mailing of such notice. The hearing request may be made by mail, as evidenced by the official postmarked date, or by otherwise timely delivering such appeal. If the employer does not request a hearing within the thirty-day period the determination shall become final and effective, and the contributions, interest, and penalties due shall be assessed.

(2) If a timely hearing request is made, the findings and conclusions of the hearing officer shall be appealable by judicial review as a final assessment in accordance with the provisions of R.S. 23:1728.

(3)(a) Upon a final determination that an employer or any officer, agent, superintendent, foreman, or employee of the employer knowingly or willfully failed to properly classify an individual as an employee in accordance with this Chapter and failed to pay required contributions, then, in addition to the penalties provided herein, the employer shall be prohibited from contracting, directly or indirectly, with any state agency or political subdivision of the state for a period of three years from the date upon which the determination becomes final.

(b) The division of administration shall maintain and place the employer on a list of such employers and make that list available to state agencies and political subdivisions of the state.

(4) Notice requirements. Every employer shall post in a prominent and accessible location at each of its business premises a poster provided by the administrator that describes the responsibilities of independent contractors to pay taxes as required by state and federal laws, the rights of employees to workers' compensation and unemployment benefits, protections against retaliation, and the penalties if the employer fails to properly classify an individual as an employee. The notice shall also contain contact information for individuals to file complaints or obtain information regarding employment classification.

Amended by Acts 1952, No. 538, §5; Acts 1972, No. 336, §5; Acts 1977, No. 648, §2; Acts 1982, No. 837, §1, eff. Jan. 1, 1983; Acts 2012, No. 786, §1; Acts 2014, No. 529, §1.



RS 23:1712 - Violations of provisions, regulations or orders when penalty not otherwise prescribed

§1712. Violations of provisions, regulations or orders when penalty not otherwise prescribed

Whoever knowingly violates any provision of this Chapter, or any order, rule, or regulation thereunder and for which a penalty is neither prescribed in this Chapter nor provided by any other applicable statute, shall be fined not less than twenty dollars nor more than two hundred dollars, or imprisoned for not less than ten days nor more than sixty days, or both. Each day such violation continues shall constitute a separate offense.



RS 23:1713 - Waiver of recovery and recovery of benefits improperly received by beneficiary

§1713. Waiver of recovery and recovery of benefits improperly received by beneficiary

A. If the administrator finds that an individual has received any payment under this Chapter to which the individual was not entitled, such individual shall be liable to repay such amount to the administrator for the unemployment compensation fund, upon demand and in accordance with agency regulations, a sum equal to the amount so received by the recipient, in addition to any penalties assessed, as provided in R.S. 23:1714 and in accordance with R.S. 23:1740 through 1749. If the claimant disagrees with such determination or assessment of overpayment, he shall have the same right to file an appeal as on any other determination, as provided in R.S. 23:1629 et seq., for administrative and judicial remedies.

B. The issue of waiver of the right of recovery of any overpayment of benefits shall be heard upon any appeal of such determination or assessment of overpayment. The appeal referee, board of review, or any court of jurisdiction, may waive the right of recovery of any overpaid benefits received by any person who has received such benefits under this Chapter while any conditions for the receipt thereof were not fulfilled in his case, or while he was disqualified from receiving such benefits, when all of the following pertain:

(1) The receipt of said benefits did not come within the fraud provisions of R.S. 23:1601(8).

(2) The overpayment was without fault of the claimant. In determining whether the claimant was at fault, whether the claimant provided inaccurate information, failed to disclose a material fact, or knew or should have known that he was not entitled to benefits shall be considered, and any such act by the claimant shall preclude the granting of a waiver.

(3) The recovery thereof would be against equity and good conscience. In determining whether the recovery of the overpayment would be against equity and good conscience, whether recovery would render the claimant unable to cover ordinary living expenses for six months, and whether the claimant was notified that a reversal on appeal would result in an overpayment of benefits shall be considered.

C.(1) Any amount of benefits for which a person is determined to have been overpaid and the overpayment is not waived shall, in the discretion of the administrator, be either deducted from any benefits payable to the claimant under this Chapter or he shall repay the administrator for the unemployment compensation fund a sum equal to the amount so received by him, and such sum shall be collectible in the manner provided for the collection of past due collections.

(2) A claim for repayment of benefits which did not come within the fraud provisions of R.S. 23:1601(8) shall prescribe against the state five years from the date of the expiration of the benefit year of the claim on which the overpayment occurred. This prescription shall be interrupted for the period of time during which an appeal is pending, by the filing of suit for collection by the administrator, by an acknowledgment or partial payment of the indebtedness, or as provided by R.S. 23:1741 and 1742.

(3) When an overpayment has been assessed in the amount of one hundred dollars or more, upon default, the administrator or his duly authorized representatives may make in any manner feasible, and cause to be recorded in the mortgage records of any parish in which such claimant owns immovable property, a statement under oath showing the amount of the overpayment in default; which statement, when filed for record, shall operate as a lien, privilege, and mortgage on the immovable property of the claimant from the date of such filing.

D. Repealed by Acts 2012, No. 344, §2.

E. REPEALED BY ACTS 1993, NO. 620, §2, EFF. JUNE 15, 1993.

Amended by Acts 1950, No. 498, §14; Acts 1958, No. 531, §1; Acts 1960, No. 300, §1; Acts 1988, No. 250, §1; Acts 1989, No. 442, §1, eff. Jan. 1, 1990; Acts 1993, No. 620, §§1 and 2, eff. June 15, 1993; Acts 2001, No. 1165, §2; Acts 2012, No. 344, §§1 and 2.



RS 23:1714 - Penalties

§1714. Penalties

A. A civil penalty shall be assessed if benefits are determined to have been overpaid as a result of a fraud disqualification made pursuant to R.S. 23:1601(8) in the amount of twenty dollars or twenty-five percent, whichever is greater, of the total overpayment amount. Except as otherwise provided in Subsection C of this Section and any provisions of law in this state relating to the deposit, administration, release, or disbursement of money in the possession or custody of this state to the contrary notwithstanding, fifteen percent of each such overpayment amount recovered shall be deposited with the Secretary of the Treasury of the United States of America to the credit of the account of this state in the Unemployment Trust Fund established and maintained pursuant to 42 U.S.C.A. §1101, et seq., as amended, and ten percent of each such overpayment amount recovered shall be deposited in the penalty and interest account established by R.S. 23:1513 and used to offset collection expenses.

B. In all other instances, a penalty shall be assessed if the claimant does not voluntarily repay overpaid benefits within thirty days after the claimant's appeal rights have been exhausted and the determination becomes final in the amount of twenty dollars or twenty-five percent, whichever is greater, of the total overpayment debt unless the claimant has entered into a voluntary repayment plan and has timely made all payments required thereby. Penalties collected under this Section shall be deposited in the penalty and interest account established by R.S. 23:1513 and used to offset collection expenses.

C. No penalties may be withheld from amounts recovered by an offset from unemployment compensation benefits.

Acts 1989, No. 442, §1, eff. Jan. 1, 1990; Acts 2012, No. 344, §1.



RS 23:1721 - Alternative remedies for the collection of contributions

PART X. ALTERNATIVE COLLECTION PROCEDURES

AND ASSESSMENTS

SUBPART A. OUTSTANDING CONTRIBUTIONS

§1721. Alternative remedies for the collection of contributions

In addition to any of the remedies provided in the various sections of this Chapter, the administrator may, within his discretion, proceed to enforce the collection of any contributions or other payments due under this chapter by means of assessment and executory procedure as set forth in this part.

Added by Acts 1972, No. 336, §1. Acts 1989, No. 350, §2, eff. Jan. 1, 1990.



RS 23:1722 - Determination and notice of liability and contributions due

§1722. Determination and notice of liability and contributions due

If an employer fails to make and file any report required by authority of this Chapter or to pay any contributions, interest, penalty or other payments due under this Chapter, or if a report made and filed does not correctly compute the liability of the employer, the administrator shall cause an audit, investigation, or examination to be made to determine the liability, contributions, interest and penalty due by the employer, or if no report has been filed he shall determine the liability, contributions, interest and penalty by estimate or otherwise. Having determined the amount of liability, contributions, interest and penalty due, the administrator shall send a notice by certified or registered mail to the employer at the last known address of the employer setting out the determination of liability, contributions, interest and penalty due and informing the employer of his intent to assess the amount of the determination against the employer after thirty calendar days from the date of the notice and that unless the employer appeals the determination as provided in R.S. 23:1723 within the thirty-day period the assessment shall become final.

Added by Acts 1972, No. 336, §1; Acts 2014, No. 529, §1.



RS 23:1723 - Appeal of determination; procedure; content; delays; hearings

§1723. Appeal of determination; procedure; content; delays; hearings

The employer, within the thirty-day period provided by R.S. 23:1722, may appeal the determination of the administrator by sending an appeal to the administrator by certified or registered mail. The appeal shall fully disclose the reasons, together with facts and figures in substantiation thereof, for objecting to the administrator's determination. The administrator shall consider the appeal, and, if timely requested by the employer, shall grant a fair hearing of which a record shall be made before making a final determination on liability and assessment of contributions, interest and penalties due.

Added by Acts 1972, No. 336, §1; Acts 2014, No. 529, §1.



RS 23:1724 - Assessment

§1724. Assessment

At the expiration of the thirty-day period provided for in R.S. 23:1722, or at the expiration of such time as may be necessary for the administrator to consider any appeal filed to such notice, the administrator may proceed to assess the contributions, interest and penalty that he determines to be due under this Chapter. This assessment shall be evidenced by a writing in any form suitable to the administrator which states the name of the employer, the amount determined to be due, and the taxable period for which the assessment is due. This writing shall be retained as a part of the administrator's official records. The assessment may confirm or modify the administrator's original determination.

Added by Acts 1972, No. 336, §1; Acts 2014, No. 529, §1.



RS 23:1725 - Notice of assessment; reassessment

§1725. Notice of assessment; reassessment

The administrator shall notify the employer of the assessment by sending a notice of assessment by certified or registered mail to the employer's last known address.

Nothing in this part shall be construed so as to deprive the administrator of the right and power to reassess an employer for any report, contributions, interest or penalty in the event a deficiency in the amount of assessment is discovered.

Added by Acts 1972, No. 336, §1.



RS 23:1726 - Legal effect of assessments; when collectible

§1726. Legal effect of assessments; when collectible

A. All assessments under this Part shall be tantamount to and the equivalent of judgments of courts. The assessments are final when made subject only to modification by an appeal as provided in R.S. 23:1728 or reassessment as provided in R.S. 23:1725. Assessments are immediately collectible when made and any employer may waive any delays and notices provided for in this Part.

B. No employer against whom an assessment under this Part is in effect and whose right to appeal the assessment is exhausted may submit a bid or proposal for or obtain any contract pursuant to Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950 and Chapters 16 and 17 of Title 39 of the Louisiana Revised Statutes of 1950. This prohibition shall cease upon payment in full of the amount due under the assessment.

Added by Acts 1972, No. 336, §1; Acts 2012, No. 344, §1.



RS 23:1727 - Recordation and effect of notice of assessment

§1727. Recordation and effect of notice of assessment

A. The administrator may cause a copy of the notice of assessment to be filed in the mortgage records of any parish in this state without costs in which the administrator believes that the employer is engaged in business, resided or owns movable or immovable property. The notice of assessment when filed for record shall have the same legal effect as a judgment and shall operate as a first lien, privilege, and mortgage on all of the movable or immovable property of the employer from the date of such filing.

B. The notice of assessment shall not affect liens, privileges, chattel mortgages, security interests under Chapter 9 of the Louisiana Commercial Laws, R.S. 10:9-101 et seq., or mortgages already affecting or burdening such property at the date of such filing; however, such filing shall be sufficient to cover all unpaid contributions, interest, and penalties that may accrue after such filing and the property of such employer shall be subject to seizure and sale for the payment of such contributions, interest, and penalties according to the preference and rank of said lien, privilege, security interest, and mortgage securing their payment.

Added by Acts 1972, No. 336, §1; Acts 1999, No. 49, §1.



RS 23:1728 - Appeals; delays; venue; burden of proof

§1728. Appeals; delays; venue; burden of proof

A. When an employer is dissatisfied with the final assessment, he may within thirty days of the date of the notice of assessment file a petition for judicial review of the assessment in either the district court in the parish of East Baton Rouge or in the district court of the parish wherein the employer maintains his principal place of business setting forth allegations of error made by the administrator. The review by the court shall be limited to questions of law, provided that if a hearing has been held the findings of fact by the administrator shall be conclusive if supported by substantial and competent evidence.

B. No court shall have the power to enjoin or suspend the payment of contributions, interest, and penalty during an appeal of an assessment.

Added by Acts 1972, No. 336, §1; Acts 2014, No. 529, §1.



RS 23:1729 - Authority for assessments to be made executory by the courts

§1729. Authority for assessments to be made executory by the courts

Assessments being tantamount to and the equivalent of judgments may be made executory in any Louisiana court of competent jurisdiction.

Added by Acts 1972, No. 336, §1.



RS 23:1730 - Procedure for making assessment executory and execution thereof

§1730. Procedure for making assessment executory and execution thereof

The administrator may file an ex parte petition complying with Article 891 of the Code of Civil Procedure together with a copy of the notice of assessment annexed praying that the assessment be made executory. The court shall immediately render and sign this judgment making the assessment of the administrator executory.

The assessment thus made executory may be executed and enforced immediately as if it had been a judgment of that court rendered in an ordinary proceeding.

Added by Acts 1972, No. 336, §1.



RS 23:1731 - Injunction to arrest execution of assessment made executory

§1731. Injunction to arrest execution of assessment made executory

The execution of an assessment made executory under this part may be arrested by injunction only if the judgment is extinguished or otherwise legally unenforceable. No temporary restraining order or a preliminary writ of injunction may be issued, however, unless the applicant therefor furnishes security in an amount of one and one-half times the amount of the assessment including contributions, interest and penalty.

Added by Acts 1972, No. 336, §1.



RS 23:1732 - Prescription of assessments as judgments

§1732. Prescription of assessments as judgments

Assessments under this part being tantamount to and the equivalent of judgments shall not be subject to the running of any prescription other than such prescription as would run against a judgment in favor of the State of Louisiana in accordance with the constitution and laws of the state.

Added by Acts 1972, No. 336, §1.



RS 23:1733 - Offset of assessments against tax refunds

§1733. Offset of assessments against tax refunds

A. The administrator may file with the secretary of the Department of Revenue a claim of offset in accordance with Part IV of Chapter 1 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950 against any refund or overpayment of Louisiana individual income tax in which an employer has an interest if the assessment against the employer has been made executory as provided by R.S. 23:1730.

B. The administrator may file with the secretary of the Department of Revenue a written claim of offset against any refund or overpayment of Louisiana corporate income or franchise tax due to an employer if the assessment has been made executory as provided in R.S. 23:1730. Upon receipt of the claim of offset the secretary shall remit to the administrator the amount of the claim that can be paid out of the corporate income or franchise tax refund or overpayment and shall notify the employer of the action taken.

Acts 1986, No. 597, §1, eff. July 6, 1986.



RS 23:1740 - Alternative remedies for collection of benefit overpayments

SUBPART B. OVERPAID BENEFITS

§1740. Alternative remedies for collection of benefit overpayments

In addition to any of the remedies provided in this Chapter, the administrator may proceed to enforce the collection of any overpayments or other payments due under this Chapter by means of assessment and executory procedure as set forth in this Subpart.

Acts 1989, No. 350, §1, eff. Jan. 1, 1990.



RS 23:1740.1 - Costs of proceedings and other fees not required from administrator

§1740.1. Costs of proceedings and other fees not required from administrator

The administrator shall not be required to furnish any court bond, nor to make a deposit for or pay any costs of court in any legal proceedings, nor to pay any costs or fees in connection with the recordation in the mortgage records of any parish of a sworn statement showing the amount of overpayment and penalties in default by a claimant. No clerk of any court, sheriff, recorder of mortgages, or any other public official shall fail or refuse to perform any service in connection with proceedings brought by the administrator on the ground that costs have not been advanced or guaranteed, nor shall they be entitled to charge for any certified copies of any document which they shall be required to furnish on request of the administrator.

Acts 1989, No. 350, §1, eff. Jan. 1, 1990.



RS 23:1741 - Assessment

§1741. Assessment

At the expiration of the delay periods as provided in R.S. 23:1629 through 1634, or at the expiration of such additional time as may be necessary for the administrator to consider any application for waiver of overpayment as provided in R.S. 23:1713(B), the administrator shall proceed to assess an overpayment that he determines to be due under this Chapter. This assessment shall be evidenced by a writing in any form suitable to the administrator which states the name of the claimant and the amount determined to be due. This writing shall be retained as a part of the administrator's official records.

Acts 1989, No. 350, §1, eff. Jan. 1, 1990.



RS 23:1742 - Notice of assessment; reassessment

§1742. Notice of assessment; reassessment

A. The administrator shall notify the claimant of the assessment by sending a notice of assessment by certified or registered mail to the claimant's or his authorized representative's last known address.

B. Nothing in this Subpart shall be construed so as to deprive the administrator of the right and power to assess a claimant for any overpayment or penalty in the event a deficiency in the amount of assessment is discovered.

Acts 1989, No. 350, §1, eff. Jan. 1, 1990.



RS 23:1743 - Legal effect of assessments; when collectible

§1743. Legal effect of assessments; when collectible

All assessments under this Subpart shall be tantamount to and the equivalent of judgments of courts. The assessments are final when made subject only to modification by an appeal as provided in R.S. 23:1629 through 1634 or reassessment as provided in R.S. 23:1742. Assessments are immediately collectible when made and any claimant may waive any delays and notices provided for in this Subpart.

Acts 1989, No. 350, §1, eff. Jan. 1, 1990.



RS 23:1744 - Recordation and effect of notice of assessment

§1744. Recordation and effect of notice of assessment

The administrator may cause a copy of the notice of assessment to be filed in the mortgage records of any parish in this state without costs in which the administrator believes that the claimant resides or owns real property, which notice of assessment when filed for record shall have the same legal effect as a judgment and shall operate as a first lien, privilege, and mortgage on all of the real property of the claimant from the date of such filing.

Acts 1989, No. 350, §1, eff. Jan. 1, 1990.



RS 23:1745 - Authority for assessment to be made executory

§1745. Authority for assessment to be made executory

Assessments being tantamount to and the equivalent of judgments may be made executory in any Louisiana court of competent jurisdiction.

Acts 1989, No. 350, §1, eff. Jan. 1, 1990.



RS 23:1746 - Procedure for making assessment executory and execution thereof

§1746. Procedure for making assessment executory and execution thereof

A. The administrator may file an ex parte petition complying with Article 891 of the Code of Civil Procedure along with a copy of the notice of assessment annexed praying that the assessment be made executory. The court shall immediately render and sign this judgment making the assessment of the administrator executory.

B. The assessment thus made executory may be executed and enforced immediately as if it had been a judgment of that court rendered in an ordinary proceeding.

Acts 1989, No. 350, §1, eff. Jan. 1, 1990.



RS 23:1747 - Injunction to arrest execution of assessment made executory

§1747. Injunction to arrest execution of assessment made executory

The execution of an assessment made executory under this Subpart may be arrested by injunction only if the judgment is extinguished or otherwise legally unenforceable.

Acts 1989, No. 350, §1, eff. Jan. 1, 1990.



RS 23:1748 - Prescription of assessments as judgments

§1748. Prescription of assessments as judgments

Assessments under this Subpart being tantamount to and equivalent to judgments shall not be subject to the running of any prescription other than such prescription as would run against a judgment in favor of the state of Louisiana in accordance with the constitution and laws of this state.

Acts 1989, No. 350, §1, eff. Jan. 1, 1990.



RS 23:1749 - Offset of assessments against tax refunds

§1749. Offset of assessments against tax refunds

A. After exhaustion or prescription of appeal rights of the claimant, under R.S. 23:1629 et seq., as to the liability for any overpayment, the administrator may file with the secretary of the Department of Revenue a claim of offset in accordance with Part IV of Chapter 1 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950 against any refund or overpayment of Louisiana individual income tax in which a claimant has an interest.

B. The administrator may file with the secretary of the Department of Revenue a written claim of offset against any refund or overpayment of Louisiana income tax due to a claimant. Upon receipt of the claim of offset, the secretary may remit to the administrator the amount of the claim that can be paid out of the individual or other tax refund or overpayment and shall notify the claimant of the action taken.

Acts 1989, No. 350, §1, eff. Jan. 1, 1990; Acts 1995, No. 492, §1, eff. June 17, 1995.



RS 23:1749.1 - Definitions

§1749.1. Definitions

For purposes of R.S. 23:1749.1 through 1749.8, the following terms shall have the meaning ascribed to them in this Section:

(1) "License" means any recreational license to fish or hunt in Louisiana.

(2) "Licensee" means any individual holding a license.

(3) "Licensing authority" means the Department of Wildlife and Fisheries.

(4) "Obligor" means any individual legally obligated to repay an overpayment of unemployment compensation benefits fraudulently obtained pursuant to R.S. 23:1601(8), who has failed to make required repayment for ninety or more days.

(5) "Overpayment" means a final determination issued pursuant to R.S. 23:1713(A).

(6) "Suspension" means a temporary revocation of a license for an indefinite period of time or the denial of an application for issuance or renewal of a license.

Acts 2012, No. 263, §1.



RS 23:1749.2 - Notice of overpayment delinquency; suspension of license

§1749.2. Notice of overpayment delinquency; suspension of license

A. The commission may send by certified mail, return receipt requested, a notice of overpayment delinquency to an obligor informing the obligor of the commission's intention to submit his name to the licensing authority for suspension of his license. If an obligor holds multiple licenses, the commission may issue a single notice of its intention to submit multiple suspensions.

B. A notice of overpayment delinquency shall include all of the following:

(1) A summary of the obligor's right to file a written objection to the suspension of his license, including the time within which the objection shall be filed and the address where the objection shall be filed.

(2) A brief description of an administrative hearing and location of the hearing if the obligor timely files a written objection.

(3) The address and telephone number to which the obligor may respond.

(4) A statement of the amount of the past-due overpayment.

(5) A brief summary of all requirements the obligor shall meet to come into compliance or to forestall the suspension.

Acts 2012, No. 263, §1.



RS 23:1749.3 - Objection to suspension of license

§1749.3. Objection to suspension of license

A. Within twenty days after receipt of the notice of overpayment delinquency, the obligor may file a written objection with the commission requesting an administrative hearing to determine whether he is in compliance with the cited overpayment obligation.

B. If the obligor does not timely file a written objection or enter into a written agreement with the commission to make periodic payments on an overpayment, the commission shall certify that the obligor is noncompliant to the licensing authority for license suspension.

Acts 2012, No. 263, §1.



RS 23:1749.4 - Administrative hearing

§1749.4. Administrative hearing

Upon receipt of a timely written objection, the commission shall conduct an administrative hearing in accordance with the procedures provided in R.S. 23:1629. The hearing may be conducted by telephone or other electronic media. The sole issue at the administrative hearing shall be whether the obligor is in compliance with his obligation to repay an overpayment or whether the obligor has failed to make required repayment for more than ninety days. The obligor may appeal the decision issued by judicial review in accordance with the procedures provided in R.S. 23:1634.

Acts 2012, No. 263, §1.



RS 23:1749.5 - Certification of noncompliance

§1749.5. Certification of noncompliance

The commission may certify electronically to the licensing authority that a licensee is not in compliance with an overpayment obligation in the event of any of the following:

(1) The obligor has not timely filed an objection to the notice of overpayment delinquency and more than twenty days have passed after service of the notice of overpayment delinquency.

(2) The obligor has timely filed an objection to the notice of overpayment delinquency and an adverse decision or order was issued after the administrative hearing, rehearing, or judicial review and all legal delays have lapsed.

Acts 2012, No. 263, §1.



RS 23:1749.6 - Suspension of license

§1749.6. Suspension of license

A. Within thirty days after receipt of a certification of noncompliance from the commission, the licensing authority shall suspend the license of all licensees named therein.

B. The licensing authority shall specify a date of suspension, which date shall be within thirty days from the licensing authority's receipt of the certification of noncompliance.

Acts 2012, No. 263, §1.



RS 23:1749.7 - Subsequent compliance with overpayment obligation; compliance releases

§1749.7. Subsequent compliance with overpayment obligation; compliance releases

A. An obligor shall be considered to be in subsequent compliance with an overpayment obligation when all of the following occur:

(1) The obligor is up to date with all overpayment obligations.

(2) All past-due overpayment obligations have been paid or if the obligor agreed to a periodic payment schedule with the commission, the obligor has made timely periodic payments in accordance with the terms of that agreement for at least ninety days.

B. At the request of an obligor who is in subsequent compliance with Subsection A of this Section, the commission shall electronically issue a compliance release certificate indicating that the obligor is eligible to have his license reissued.

Acts 2012, No. 263, §1.



RS 23:1749.8 - Reissuance of license

§1749.8. Reissuance of license

The licensing authority shall issue, reissue, renew, or otherwise extend an obligor's license, in accordance with any applicable reinstatement fees or applicable rules, upon receipt of a certified copy of a compliance release from the commission.

Acts 2012, No. 263, §1.



RS 23:1750 - Repealed by Acts 2014, No. 550, §1.

PART XI. SHARED-WORK PLANS

§1750. Repealed by Acts 2014, No. 550, §1.



RS 23:1750.1 - Repealed by Acts 2014, No. 550, §1.

§1750.1. Repealed by Acts 2014, No. 550, §1.



RS 23:1750.2 - Repealed by Acts 2014, No. 550, §1.

§1750.2. Repealed by Acts 2014, No. 550, §1.



RS 23:1750.3 - Repealed by Acts 2014, No. 550, §1.

§1750.3. Repealed by Acts 2014, No. 550, §1.



RS 23:1750.4 - Repealed by Acts 2014, No. 550, §1.

§1750.4. Repealed by Acts 2014, No. 550, §1.



RS 23:1750.5 - Repealed by Acts 2014, No. 550, §1.

§1750.5. Repealed by Acts 2014, No. 550, §1.



RS 23:1750.6 - Repealed by Acts 2014, No. 550, §1.

§1750.6. Repealed by Acts 2014, No. 550, §1.



RS 23:1750.7 - Repealed by Acts 2014, No. 550, §1.

§1750.7. Repealed by Acts 2014, No. 550, §1.



RS 23:1750.8 - Repealed by Acts 2014, No. 550, §1.

§1750.8. Repealed by Acts 2014, No. 550, §1.



RS 23:1750.9 - Repealed by Acts 2014, No. 550, §1.

§1750.9. Repealed by Acts 2014, No. 550, §1.



RS 23:1750.10 - Repealed by Acts 2014, No. 550, §1.

§1750.10. Repealed by Acts 2014, No. 550, §1.



RS 23:1761 - Definitions

PART XII. PROFESSIONAL EMPLOYER ORGANIZATIONS

§1761. Definitions

As used in this Chapter, the following terms shall have the meanings hereinafter ascribed to them:

(1) "Client" means an employer who obtains services on all or a majority of its work force or labor from a professional employer organization.

(2) "Covered employee" means a person having a co-employment relationship with both a PEO and the PEO's client pursuant to an executed PEO service agreement.

(3) "Co-employment relationship" means an employment relationship whereby both the client and the PEO have an employer/employee relationship with the covered employee and the direction and control of the covered employee is shared by or allocated between the client and the PEO pursuant to a PEO service agreement.

(4) "Experience rating" shall have the meaning assigned to it under the Employment Security Law.

(5) "Independent contractor" means a person who, for the purposes of the Employment Security Law, satisfies the exception provided in R.S. 23:1472(12)(E).

(6) "Person" means an individual, association, partnership, corporation, limited liability company, or other entity.

(7) "Professional Employer Organization" or "PEO" means any person that offers professional employer services pursuant to a professional employer services agreement with a client, including but not limited to administrative services organizations and employee leasing organizations that provide services pursuant to a PEO agreement. Such PEO shall be considered an employer for purposes of this Chapter.

(8) "Professional employer services agreement" or "PEO services agreement" means an agreement between a professional employer organization and a client pursuant to which the professional employer organization will upon execution of the agreement co-employ a substantial part of a client's workforce and undertake specified responsibilities as an employer for all covered employees that are co-employed by the agreement between the professional employer organization and the client.

(9) "Staffing service" means any person or entity, other than a professional employer organization, that supplies workers to a client to support or supplement the client's workforce. It includes temporary staffing services and leasing companies that supply employees to clients in special work situations such as employee absences, temporary worker shortages, seasonal workloads, and special assignments and projects, and other similar work situations.

(10) "Temporary employee" is an employee, whether called temporary employee or leased employee, who is recruited by a staffing service or employee leasing company, is assigned to a client by such service or company, and is expected to return to the staffing service or leasing company for reassignment at the end of duties at the client company.

(11) "UI tax account" means a state unemployment tax account.

Acts 2001, No. 1150, §2, eff. Jan. 1, 2002; Acts 2012, No. 786, §1.



RS 23:1762 - Exemptions and exceptions

§1762. Exemptions and exceptions

A. This Part shall not apply to the following:

(1) Labor organizations as defined by the National Labor Relations Act.

(2) Staffing services.

(3) Temporary employment arrangements.

(4) Independent contractors.

(5) Political subdivisions of the state or the United States and any of their programs or agencies.

B.(1) This Part shall not prohibit a client who is party to a collective bargaining agreement from contracting with a PEO, if the union consents to such agreement.

(2) A PEO arrangement shall have no effect on collective bargaining agreements that are in existence prior to the PEO arrangement.

C. This Part shall not apply to contracts for services where no co-employment relationship exists and neither party represents such services as being PEO services.

D.(1) This Part does not exempt a client of a registered PEO or a covered employee from any other license requirements imposed under local, state, or federal law.

(2) A covered employee who is licensed, registered, or certified under law is considered to be an employee of the client for purposes of that license, registration, or certification.

(3) A registered PEO is not engaged in the unauthorized practice of an occupation, trade, or profession that is licensed, certified, or otherwise regulated by a governmental entity solely by entering into a professional employer services agreement with a client or co- employing an employee of such a client.

Acts 2001, No. 1150, §2, eff. Jan. 1, 2002.



RS 23:1763 - Rights and responsibilities

§1763. Rights and responsibilities

A. For purposes of this Chapter, as long as the professional employer services agreement between the PEO and the client remains in force, a PEO shall be deemed an employer of the covered employees to the extent and for the purposes enumerated in the professional employer services agreement. However, the PEO shall have the following employer rights and responsibilities with regard to such covered employees in any case:

(1) It shall pay the wages of covered employees from its own accounts.

(2) It shall have the responsibility for the withholding and remittance of payroll-related taxes of the covered employees from its own accounts.

(3) It shall pay federal unemployment taxes as required by federal unemployment laws.

(4) It shall have the right to sponsor and maintain fully insured employee benefit and welfare plans for covered employees. Nothing in this Part shall prevent a client from including covered employees in a client benefit program or plan or shall prevent covered employees from participating in such a program or plan.

B.(1) A PEO shall be liable for state unemployment taxes for wages paid by the PEO to covered employees but only for the duration of the PEO services agreement applicable to such employees. The PEO shall collect federal and state unemployment taxes. The PEO shall remit all collected federal unemployment taxes to the United States Department of Treasury, Internal Revenue Service and shall remit all collected state unemployment taxes to the Louisiana Workforce Commission. A PEO shall be required to provide a client with an invoice detailing the services provided which shall include an itemization of the actual federal and state unemployment taxes owed and paid on behalf of the covered employees, as well as any amount the PEO charges for such service.

(2) A PEO shall keep separate records and submit separate quarterly contribution and wage reports for each of its client entities using the client's account number and unemployment contribution rate.

(3) The PEO and the client shall be jointly and severally liable for any unpaid contributions, interest, and penalties due for Louisiana unemployment taxes attributable to wages for services performed for the client by covered employees.

(4) A PEO client shall be released from joint and several liability under Paragraph (B)(3) and the client shall be released from the separate reporting and contribution rate requirements imposed under Paragraph (B)(2) upon the posting and continued maintenance by the PEO of a surety bond issued by a corporate surety authorized to do business in the state in the amount of one hundred thousand dollars to ensure prompt payment of contributions, interest, and penalties for which the PEO is or may become liable. After three years the bond shall be adjusted in accordance with rules promulgated by the Louisiana Workforce Commission.

(5) The PEO shall designate and identify each client and covered employees thereof for each calendar quarter with the filing of quarterly wage reports with the Louisiana Workforce Commission.

(6)(a) No transfer of experience rating will be approved between any client and the PEO unless it is determined by the administrator that an acquisition of assets has occurred. Co-employment of a client's employees without an acquisition of the business and its other assets will not of itself constitute an acquisition for purposes of the transfer of experience rating.

(b) However, the experience rating will transfer between one PEO to another when it is determined by the administrator that an acquisition of assets has occurred, even if such acquisition is only of a clearly segregable and identifiable or a substantial portion of the first PEO's labor force.

(7) If a professional employer services agreement is terminated and, within thirty days, the client engages the services of another PEO, both the terminated or terminating PEO and the new PEO will notify the unemployment insurance tax section of the Louisiana Workforce Commission directly within thirty days, and no other action need be taken.

(8) If a professional employer service agreement is terminated and the client resumes sole employment of previously covered employees, any inactive unemployment insurance account previously held by the client will be reopened under its previously existing experience rating. No transfer of experience rating shall be made from the PEO. If there is no previous account number or the account lies dormant for seven years, a new account will be established in accordance with law. If there is no existing experience rating, one will be established pursuant to state law for new businesses.

Acts 2001, No. 1150, §2, eff. Jan. 1, 2002; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:1764 - Registration

§1764. Registration

A. Except as provided in R.S. 23:1762(D), no person shall engage in the business of or act as a PEO or provide, or offer to provide, PEO services, unless it is validly registered as is provided for in this Part.

B. No person shall be validly registered if he fails to provide to the administrator all of the information required by this Part, or if he provides false or misleading information.

C. The administrator may bring an action to enjoin or restrain any person who is in violation of the provisions of this Section.

Acts 2001, No. 1150, §2, eff. Jan. 1, 2002.



RS 23:1765 - Application for registration

§1765. Application for registration

A. Every applicant for an initial and a renewal PEO registration shall file with the administrator a completed application on a form prescribed by rules and regulations of the administrator and shall remit an annual registration fee. Renewal applications and fees remitted later than thirty days after the PEO's anniversary date may be subject to a penalty not to exceed five hundred dollars.

B. The contents of a PEO application shall include:

(1) Identification of applicant:

(a) If an individual, the name and address of the individual. Any such applicant shall have reached the full age of majority.

(b) If a partnership, the applicant shall state the names and home addresses of all controlling persons in the partnership. If a limited partnership, the partnership shall also produce a certified copy of its certificate of limited partnership.

(c) If a corporation, the applicant shall state the names and home addresses of all officers and directors and of all other controlling persons of the corporation. The applicant shall include a certified copy of its articles of incorporation.

(d) If a limited liability company, the applicant shall state the names and home addresses of all members and indicate which members are managers or controlling persons of the company. The applicant shall include a copy of the articles of organization and any operating agreement of the type defined in R.S. 12:1301(16). The limited liability company shall also produce a certified copy of its certificate of organization.

(2) The address of its principal place of business in this state and the addresses of any other offices within this state through which the applicant intends to conduct business as a PEO.

(3) Such other information which the administrator deems necessary and requires by rule or regulation to establish that the applicant or the controlling persons thereof are of good moral character, business integrity, and financial responsibility.

(4) A verification of the information contained in the application by an officer or authorized representative of the applicant in a form prescribed by the administrator.

C. The administrator shall promulgate rules and regulations for registration and renewal fees not to exceed those reasonably necessary to administer the registration and renewal requirements of this Part.

Acts 2001, No. 1150, §2, eff. Jan. 1, 2002.



RS 23:1766 - Rejection of application for registration

§1766. Rejection of application for registration

A. The administrator may reject an application for registration under any of the following conditions:

(1) The application is not fully completed, properly executed, or is otherwise deficient on its face.

(2) The documents required to supplement the application are not included in the application packet.

(3) The applicant, or any person named in the application, has made a material misrepresentation in the application.

B. The administrator shall furnish the applicant with a written statement of the reason for rejecting or revoking an application. The applicant may request a hearing before the administrator within thirty days of mailing of the written statement.

Acts 2001, No. 1150, §2, eff. Jan. 1, 2002; Acts 2014, No. 529, §1.



RS 23:1767 - Terms of registration; renewal; revocation

§1767. Terms of registration; renewal; revocation

A. Any registration issued hereunder shall remain in force for one year from the date of the issuance of registration unless revoked by the administrator for good cause.

B. Thirty days prior to the expiration of its registration, any registrant desiring to continue to offer or provide PEO services may submit an application for renewal of registration on a form and with such supplemental material as may be prescribed by the administrator.

C. A registration may be revoked or an application for renewal of registration may be rejected by the administrator for any of the grounds enumerated in R.S. 23:1766(A) or for a willful failure of the PEO to comply with the provisions of this Chapter.

D. A PEO shall have a right to an administrative hearing before an objective party prior to the cancellation or nonrenewal of its registration. The administrator shall furnish the applicant with a written statement of the reason for revoking a registration or rejecting an application. The applicant may request a hearing before the administrator within thirty days of mailing of the written statement.

Acts 2001, No. 1150, §2, eff. Jan. 1, 2002; Acts 2014, No. 529, §1.



RS 23:1768 - Professional employer services agreement requirements

§1768. Professional employer services agreement requirements

Every professional employer services agreement ("PEO agreement") shall comply with the following requirements:

(1) The agreement shall be in writing and executed by both the PEO and the client.

(2) The agreement shall have an initial term of at least one year or, in the absence of an initial term of one year, the agreement shall clearly indicate that the intent is for the agreement to be ongoing rather than temporary.

(3) The agreement shall provide that the client retains control over its business enterprise and exercises direction and control over the covered employees as to the manner and method of work done in furtherance of the client's business, but that authority and responsibility as to other employment matters, including but not limited to hiring, firing, discipline, and compensation are allocated to and shall be between the PEO and the client.

(4) The agreement shall specifically provide for and allocate responsibility between the PEO and the client company with regard to the procurement and maintenance of workers' compensation insurance covering their liability for workers' compensation benefits and group health insurance to or with respect to the employees covered by the professional services agreement.

(5) The agreement shall state specifically that the agreement is executed between the parties subject to the provisions of this Part.

Acts 2001, No. 1150, §2, eff. Jan. 1, 2002.



RS 23:1769 - Electronic registration; registration through an approved assurance organization

§1769. Electronic registration; registration through an approved assurance organization

A. The administrator is authorized, to the extent practical, to accept the electronic filing of a PEO registration that is in conformance with the Louisiana Uniform Electronic Transactions Act, R.S. 9:2601 et seq., including applications, documents, reports, and other filings required by this Part.

B. The administrator is further authorized, to the extent practical, to provide for the acceptance of electronic filings and other assurance documents by an independent and qualified assurance organization approved by the commissioner that provides satisfactory assurance of compliance with the applicable provisions of this Part. The administrator may permit a PEO to authorize such an approved assurance organization to act on the PEO's behalf in complying with the registration requirements of this Part, including the electronic filing of applications, documents, reports, registration fees, and other information. Use of such an approved assurance organization shall be optional and not mandatory for any PEO.

C. Nothing in this Section shall limit or change the authority of the administrator to register or terminate the registration of a PEO or to investigate or enforce any provision of this Part.

Acts 2012, No. 387, §2.



RS 23:1771 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

PART XIII. LOST WAGE BENEFITS FOR DOMESTIC VIOLENCE VICTIMS

§1771. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 23:1772 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§1772. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 23:1773 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§1773. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 23:1774 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§1774. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 23:1775 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§1775. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 23:1776 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§1776. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 23:1801 - Repealed by Acts 2015, No. 426, §7.

CHAPTER 11-A. WORK OPPORTUNITY PROGRAM

§1801. Repealed by Acts 2015, No. 426, §7.



RS 23:1802 - Repealed by Acts 2015, No. 426, §7.

§1802. Repealed by Acts 2015, No. 426, §7.



RS 23:1803 - Repealed by Acts 2015, No. 426, §7.

§1803. Repealed by Acts 2015, No. 426, §7.



RS 23:1804 - Repealed by Acts 2015, No. 426, §7.

§1804. Repealed by Acts 2015, No. 426, §7.



RS 23:1805 - Repealed by Acts 2015, No. 426, §7.

§1805. Repealed by Acts 2015, No. 426, §7.



RS 23:1806 - Repealed by Acts 2015, No. 426, §7.

§1806. Repealed by Acts 2015, No. 426, §7.



RS 23:1807 - Repealed by Acts 2015, No. 426, §7.

§1807. Repealed by Acts 2015, No. 426, §7.



RS 23:1808 - Repealed by Acts 2015, No. 426, §7.

§1808. Repealed by Acts 2015, No. 426, §7.



RS 23:1809 - Repealed by Acts 2015, No. 426, §7.

§1809. Repealed by Acts 2015, No. 426, §7.



RS 23:1821 - Repealed by Acts 2015, No. 426, §7.

CHAPTER 11-B. YOUTH CORPS LITTER CONTROL

AND INCENTIVE EMPLOYMENT PROGRAM

§1821. Repealed by Acts 2015, No. 426, §7.



RS 23:1822 - Repealed by Acts 2015, No. 426, §7.

§1822. Repealed by Acts 2015, No. 426, §7.



RS 23:1823 - Repealed by Acts 2015, No. 426, §7.

§1823. Repealed by Acts 2015, No. 426, §7.



RS 23:1824 - Repealed by Acts 2015, No. 426, §7.

§1824. Repealed by Acts 2015, No. 426, §7.



RS 23:1825 - Repealed by Acts 2015, No. 426, §7.

§1825. Repealed by Acts 2015, No. 426, §7.



RS 23:1826 - Repealed by Acts 2015, No. 426, §7.

§1826. Repealed by Acts 2015, No. 426, §7.



RS 23:1827 - Repealed by Acts 2015, No. 426, §7.

§1827. Repealed by Acts 2015, No. 426, §7.



RS 23:1828 - Repealed by Acts 2015, No. 426, §7.

§1828. Repealed by Acts 2015, No. 426, §7.



RS 23:1829 - Repealed by Acts 2015, No. 426, §7.

§1829. Repealed by Acts 2015, No. 426, §7.



RS 23:1830 - Repealed by Acts 2015, No. 426, §7.

§1830. Repealed by Acts 2015, No. 426, §7.



RS 23:1831 - Repealed by Acts 2015, No. 426, §7.

§1831. Repealed by Acts 2015, No. 426, §7.



RS 23:1832 - Repealed by Acts 2015, No. 426, §7.

§1832. Repealed by Acts 2015, No. 426, §7.



RS 23:1841 - Repealed by Acts 2015, No. 426, §7.

CHAPTER 11-C. DISPLACED WORKERS RETRAINING PROGRAM

§1841. Repealed by Acts 2015, No. 426, §7.



RS 23:1842 - Repealed by Acts 2015, No. 426, §7.

§1842. Repealed by Acts 2015, No. 426, §7.



RS 23:1843 - Repealed by Acts 2015, No. 426, §7.

§1843. Repealed by Acts 2015, No. 426, §7.



RS 23:1844 - Repealed by Acts 2015, No. 426, §7.

§1844. Repealed by Acts 2015, No. 426, §7.



RS 23:1845 - Repealed by Acts 2015, No. 426, §7.

§1845. Repealed by Acts 2015, No. 426, §7.



RS 23:1846 - Repealed by Acts 2015, No. 426, §7.

§1846. Repealed by Acts 2015, No. 426, §7.



RS 23:1851 - Repealed by Acts 2015, No. 426, §7.

CHAPTER 11-D. YOUTH SUMMER

EMPLOYMENT PROGRAM

§1851. Repealed by Acts 2015, No. 426, §7.



RS 23:1852 - Repealed by Acts 2015, No. 426, §7.

§1852. Repealed by Acts 2015, No. 426, §7.



RS 23:1853 - Repealed by Acts 2015, No. 426, §7.

§1853. Repealed by Acts 2015, No. 426, §7.



RS 23:1854 - Repealed by Acts 2015, No. 426, §7.

§1854. Repealed by Acts 2015, No. 426, §7.



RS 23:1855 - Repealed by Acts 2015, No. 426, §7.

§1855. Repealed by Acts 2015, No. 426, §7.



RS 23:1861 - Repealed by Acts 2015, No. 426, §7.

CHAPTER 11-E. WORKFORCE PREPARATION PROGRAM

§1861. Repealed by Acts 2015, No. 426, §7.



RS 23:1862 - Repealed by Acts 2015, No. 426, §7.

§1862. Repealed by Acts 2015, No. 426, §7.



RS 23:1871 - Repealed by Acts 2008, No. 534, §4, eff. June 30, 2008.

CHAPTER 11-F. LOUISIANA HEALTH WORKS COMMISSION

§1871. Repealed by Acts 2008, No. 534, §4, eff. June 30, 2008.



RS 23:2001 - PHYSICALLY HANDICAPPED

CHAPTER 12. PHYSICALLY HANDICAPPED

§2001. Repealed by Acts 2001, No. 1137, §1.



RS 23:2002 - Repealed by Acts 2001, No. 1137, 1.

§2002. Repealed by Acts 2001, No. 1137, §1.



RS 23:2003 - Repealed by Acts 2001, No. 1137, 1.

§2003. Repealed by Acts 2001, No. 1137, §1.



RS 23:2004 - Repealed by Acts 2001, No. 1137, 1.

§2004. Repealed by Acts 2001, No. 1137, §1.



RS 23:2005 - Repealed by Acts 2001, No. 1137, 1.

§2005. Repealed by Acts 2001, No. 1137, §1.



RS 23:2006 - Repealed by Acts 2001, No. 1137, 1.

§2006. Repealed by Acts 2001, No. 1137, §1.



RS 23:2007 - Repealed by Acts 2001, No. 1137, 1.

§2007. Repealed by Acts 2001, No. 1137, §1.



RS 23:2008 - Repealed by Acts 2001, No. 1137, 1.

§2008. Repealed by Acts 2001, No. 1137, §1.



RS 23:2021 - Equal Pay Commission; creation; purposes

CHAPTER 13. EQUAL PAY COMMISSION

§2021. Equal Pay Commission; creation; purposes

A. There is hereby created the Equal Pay Commission, hereafter referred to as the "commission".

B. The purpose of the commission is to serve as a collaborative working group to make a full and complete study of:

(1) The extent of wage disparities, in both the public and private sector, between men and women, and between minorities and non-minorities.

(2) Those factors which cause, or which tend to cause, such disparities, including segregation of women and men, and of minorities and non-minorities across and within occupations; payment of lower wages for occupations traditionally dominated by women and minorities; child-rearing responsibilities; and education and training.

(3) The consequences of such disparities on the economy and on affected families.

(4) Actions, including proposed legislation, that are likely to lead to the elimination and prevention of such disparities.

Acts 2004, No. 795, §1.



RS 23:2022 - Composition of commission

§2022. Composition of commission

A. The following shall serve as members of the commission:

(1) The executive director of the Louisiana Workforce Commission or his designee as a nonvoting ex officio member.

(2) Two representatives of business and industry appointed by the governor.

(3) Two representatives of organized labor appointed by the governor.

(4) Two representatives from the National Association for the Advancement of Colored People appointed by the governor.

(5) Two laborers of Hispanic descent appointed by the governor.

(6) Two laborers of Asian descent appointed by the governor.

(7) Two representatives of the Women's Commission on Research and Policy appointed by the governor.

(8) One representative of the Southern University and Agricultural and Mechanical College System.

(9) One representative of the Louisiana State University and Agricultural and Mechanical College System.

(10) One representative of the University of Louisiana System.

(11) One representative of the Louisiana Community and Technical College System.

(12) One representative of Loyola University.

(13) One representative of Tulane University.

(14) One representative of Xavier University of Louisiana.

(15) One representative of Dillard University.

B. The entities listed in Paragraphs (A)(8) through (15) of this Section shall each submit a list of up to three nominees to the governor for her consideration in appointing eight of the members representing higher education and who have experience and expertise in the collection and analysis of data concerning such pay disparities.

C. The members shall serve without compensation.

Acts 2004, No. 795, §1; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:2023 - Meetings; staff; data

§2023. Meetings; staff; data

A. Within thirty days after the governor makes her appointments, the commission shall hold its first meeting and select a chairman. The commission shall meet at least four times per year and at the call of the chairman.

B. The Louisiana Workforce Commission shall provide the staff and facilities needed by the commission to accomplish its tasks.

C. The commission shall have access to all available resources and data from all agencies of the state.

Acts 2004, No. 795, §1; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:2024 - Findings and recommendations; termination of commission

§2024. Findings and recommendations; termination of commission

A. The commission shall make a final report of its findings and recommendations on or before February 1, 2006, to the House and Senate Committees on Labor and Industrial Relations.

B. The authority and operation provided by this Chapter shall expire on July 1, 2006.

Acts 2004, No. 795, §1.



RS 23:2041 - Legislative declaration

CHAPTER 14. LOUISIANA WORKFORCE INVESTMENT COUNCIL

PART I. GENERAL PROVISIONS

§2041. Legislative declaration

The legislature hereby declares:

(1) That the existing vocational, technical, basic and remedial education, support services, employment, and job training programs systems lack statewide coordination and that this lack of statewide coordination makes it difficult to ascertain duplication of services and program impact, and more importantly, does not allow for a serious analysis to determine the responsiveness of the system in meeting the needs of both employers and individuals in need of program services.

(2) That global economics and technological forces are creating a new knowledge-intensive economy that requires a highly adaptable and better educated workforce. Yet, too many Louisiana citizens are not prepared for the skill requirements of the workplace. Too many problems persist among our human resources that suggest a growing gap between the skills employers need and the skills both new and experienced workers bring to the labor market. These problems include an unacceptable number of high school drop-outs, high school graduates who show serious skill deficiencies, and adults who are unemployed, are underemployed, or face dislocation in the future because of illiteracy or inadequate basic skills.

(3) That the education and skill level of our human resources are the foundation of our economic prosperity and a means by which we can increase productivity, raise our standard of living, and lift our poor out of poverty.

Acts 1997, No. 1, §1, eff. April 30, 1997.



RS 23:2042 - Louisiana Workforce Investment Council; creation; purpose

§2042. Louisiana Workforce Investment Council; creation; purpose

The Louisiana Workforce Investment Council is hereby created in the commission as the state workforce development board for the purposes of:

(1) Meeting the requirements of the federal Workforce Innovation and Opportunity Act of 2014, 29 U.S.C. 3101 et seq. in order to receive funds relevant to workforce activities authorized by the law.

(2) Advising the governor on the needs of the state's employers and the state's workforce along with strategies for its continued improvement.

(3) Creating a common vision, a strategic combined state plan and outcomes that will coordinate and integrate a workforce development delivery system to assure the greatest cooperation possible between public and private entities.

(4) Directing the Occupational Forecasting Conference in determining such official information that is necessary for planning and budgeting with respect to workforce development.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2008, No. 831, §2, eff. July 1, 2008; Acts 2015, No. 426, §2.



RS 23:2043 - Members

§2043. Members

A. The council shall consist of fifty-three members as follows:

(1) The governor.

(2) The executive director of the Louisiana Workforce Commission.

(3) The secretary of the Department of Children and Family Services.

(4) The secretary of the Department of Economic Development.

(5) The state superintendent of education.

(6) The president of the Louisiana Community and Technical College System.

(7) The commissioner of higher education.

(8) The secretary of the Department of Public Safety and Corrections.

(9) Repealed by Acts 2015, No. 426, §7.

(10) One member appointed by the governor who is a chief executive officer of a community-based organization.

(11)(a) Twenty-seven members representing business and industry appointed by the governor, at least one of whom shall represent a woman-owned business and at least two of whom shall represent minority-owned businesses. Members representing business shall be individuals who are owners, chief executive officers, chief operating officers, or other individuals with optimum policymaking or hiring authority and may be members of local boards.

(b) In appointing the members representing business and industry, the governor shall appoint:

(i) One member who shall represent Louisiana's retail and wholesale sector.

(ii) One member who shall represent Louisiana's energy sector.

(iii) One member who shall represent Louisiana's medical services and biotechnology sector.

(iv) One member who shall represent Louisiana's entertainment and tourism sector.

(v) One member who shall represent Louisiana's information technology sector.

(vi) One member who shall represent Louisiana's durable goods and manufacturing sector.

(vii) One member who shall represent Louisiana's construction sector.

(viii) One member who shall represent Louisiana's agriculture and forestry sector.

(ix) One member who shall represent Louisiana's financial and insurance sector.

(x) One member who shall represent Louisiana's logistics and transportation sector.

(xi) Fourteen members representing Louisiana's general business community.

(c) The following entities may each submit a list of up to three nominees to the governor for his consideration in appointing the members representing business and industry:

(i) For the retail and wholesale sector: Louisiana Association of Wholesalers, Louisiana Automobile Dealers Association, Louisiana Oil Marketers and Convenience Store Association, Louisiana Retailers Association.

(ii) For the energy sector: Association of Louisiana Electric Cooperatives, Louisiana Oil and Gas Association, Louisiana Mid-Continent Oil and Gas Association, Louisiana Propane Gas Association.

(iii) For the medical services and biotechnology sector: Louisiana Hospital Association, Louisiana Nursing Home Association, Louisiana Pharmacists Association, Louisiana State Medical Society.

(iv) For the entertainment and tourism sector: Louisiana Travel Promotion Association, Motion Picture Association of Louisiana, Louisiana Hotel and Lodging Association, Louisiana Restaurant Association.

(v) For the informational technology sector: Louisiana Technology Council, Louisiana Cable and Telecommunications Association, Louisiana Telecommunications Association.

(vi) For the durable goods and manufacturing sector: Louisiana Chemical Association, Louisiana Chemical Industry Alliance, Louisiana Manufactured Housing Association, Louisiana Pulp and Paper Association.

(vii) For the construction sector: Associated Builders and Contractors, Concrete and Aggregates Association of Louisiana, Associated General Contractors, Louisiana Home Builders Association.

(viii) For the agriculture and forestry sector: Louisiana Farm Bureau Federation, Louisiana Forestry Association.

(ix) For the financial and insurance sector: Independent Insurance Agents and Brokers of Louisiana, Louisiana Bankers Association, Louisiana Association of Credit Unions.

(x) For the logistics and transportation sector: Louisiana Association of Waterway Operators and Shipyards, Louisiana Motor Transport Association, Louisiana Railroad Association, Offshore Marine Service Association, Ports Association of Louisiana.

(xi) For the general business community: Louisiana Association of Business and Industry, Louisiana Business League, Louisiana Industrial Development Executives Association, Louisiana Small Business Development Center, Louisiana Society for Human Resource Management, Louisiana Staffing Association, National Federation of Independent Businesses.

(12)(a) Two members representing parish and city government appointed by the governor, who shall be chief executive officers of a parish or city.

(b) In appointing the members representing parish and city government, the following entities may each submit a list of three nominees to the governor for his consideration:

(i) Louisiana Conference of Mayors.

(ii) Louisiana Municipal Association.

(iii) Police Jury Association of Louisiana or its successor.

(13)(a) Eleven members representing organized labor appointed by the governor from among nominees submitted by the Louisiana AFL-CIO including representatives of labor organizations and at least one member of a labor organization or a training director from a joint labor management registered apprenticeship program within the state. Following the initial eleven appointments pursuant to this Paragraph, any vacancies that occur for these eleven positions shall be filled from a list of nine nominees submitted by the Louisiana AFL-CIO.

(b) One of the four organized labor members shall be a certified training director for an apprenticeship program.

(14) Two members of the Louisiana Senate appointed by the president of the Senate and two members of the Louisiana House of Representatives appointed by the speaker of the House.

B.(1) In making the appointments, the governor shall, as nearly as practicable, appoint members in a manner that is representative of the population of the regions of the state and shall consider factors including but not limited to race, color, religion, gender, and national origin.

(2) Each appointment by the governor shall be submitted to the Senate for confirmation.

C. Notwithstanding the provisions of this Section, should any nominating entity fail to make any nomination provided in Subsection A of this Section, then the governor shall make the appointment.

D. Notwithstanding the provisions of this Section, should any determination be made that any provision of this Section does not conform to the requirements of the Workforce Innovation and Opportunity Act of 2014, then the governor shall make appointments consistent with the Act.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2015, No. 426, §§2, 7.



RS 23:2044 - Qualifications

§2044. Qualifications

Each member of the council shall be a registered voter in and a domiciliary of Louisiana and shall have completed the same training as provided to local workforce development board members pursuant to R.S. 23:2194.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2015, No. 426, §2.



RS 23:2045 - Chairman and vice chairman

§2045. Chairman and vice chairman

The governor shall appoint the chairman of the council from members representing business and industry appointed pursuant to R.S. 23:2043(A)(11). The council shall elect the vice chairman. The chairman and vice chairman shall serve one-year terms, beginning July first and ending June thirtieth of the following calendar year.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2012, No. 21, §1.



RS 23:2046 - Terms

§2046. Terms

A. Of the initial forty-one members appointed pursuant to R.S. 23:2043(A)(5), (6), and (11), fourteen members shall serve a term of two years, fourteen members shall serve a term of three years, and thirteen members shall serve a term of four years, with all terms ending on June thirtieth of the respective year. The terms of the initial members appointed pursuant to each Paragraph shall be designated by the governor so as to be apportioned among the optional initial terms. Thereafter, such appointed members shall serve six-year terms. No person shall serve for more than two terms whether consecutive or not.

B. The term of a member serving on the council pursuant to R.S. 23:2043(A)(1), (2), (3), (4), (5), (6), (7), (8), and (14) shall be concurrent with his service in such official capacity.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2015, No. 426, §2.



RS 23:2047 - Vacancies

§2047. Vacancies

A. When a vacancy on the council occurs among the appointed members, the council shall notify by certified mail the nominating entity within ten days, and the vacancy shall be filled by gubernatorial appointment in the same manner as the original appointment. The member appointed to fill a vacancy shall serve the remainder of the unexpired term. If the vacancy occurs with three or more years remaining in the term, such service shall be considered as one term for purposes of the limit on the duration of service.

B. Should a nominating entity fail to submit the required number of nominations within thirty days after notification, the governor shall make the appointment consistent with R.S. 23:2043, but without regard to nominations by such entity.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2048 - Removal of members

§2048. Removal of members

The governor may remove any appointed member of the council for cause including misconduct, incompetency, neglect of duty, or absence from any two out of four consecutive meetings.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2015, No. 426, §2.



RS 23:2049 - Council meetings

§2049. Council meetings

A. All meetings of the council shall be open and subject to the provisions of R.S. 42:11 et seq. A record of all proceedings at regular and special meetings of the council shall be kept and shall be open to public inspection, as provided in R.S. 42:20.

B. The council shall meet no less than four times each calendar year. The council shall adopt a regular schedule of meetings; however, additional meetings may be scheduled as needed.

C. A quorum of the council shall be a majority of the members serving. In order for the council to take official action, affirmative approval of a majority of members serving is required. All members present shall vote, except as provided in Subsection D of this Section.

D. If any council member, in the discharge of a duty or responsibility of his office or position, would be required to vote on a matter which vote would be a violation of R.S. 42:1112 or 1113(B), he shall recuse himself from voting.

E. Designees, as provided in R.S. 23:2051, shall be considered as members for purposes of establishing a quorum.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2012, No. 21, §1.



RS 23:2050 - Domicile

§2050. Domicile

The council shall be domiciled in East Baton Rouge Parish.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2051 - Designees

§2051. Designees

A. Each council member may appoint a designee to serve in his stead. Each council member who desires to have a designee shall provide written notice of such to the chairman of the council. Such written notice shall name the individual who shall be the official designee until the council member revokes such designation. No council member shall be represented in a meeting other than by the official designee.

B. Designees in such representative capacity may participate or vote in council meetings.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2052 - Compensation

§2052. Compensation

No council member shall receive compensation for his services. However, members may be reimbursed expenses incurred for necessary travel when attending to official business of the council as provided for state employees by division of administration regulations.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2053 - Staff

§2053. Staff

The commission shall allocate staff for the council personnel. In addition, if funding is made available, the council may hire additional personnel. The council may also request assignment of staff from the division of administration and affected departments, or the legislature, for utilization on an ad hoc basis with the council or a committee of the council. All agencies shall provide support staff when requested by the council. The commissioner of administration, the president of the Senate, and the speaker of the House of Representatives may provide support staff as necessary and requested.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2054 - Funding

§2054. Funding

A. Federal funding for the operation of the federal advisory councils shall be allocated to the council according to federal requirements.

B. The council shall develop a budget to carry out its duties and responsibilities under this Chapter. The council shall submit its budget to the House Committee on Labor and Industrial Relations, the Senate Committee on Labor and Industrial Relations, and the Joint Legislative Committee on the Budget.

C. The council shall follow the provisions of Chapter 1 of Subtitle I of Title 39 of the Louisiana Revised Statutes of 1950 in preparing its budget.

D. The budget shall identify funds appropriated for planning, evaluation, and implementation of a workforce development program under the jurisdiction of the council and may recommend the transfer of those funds to the functions being assumed by the council.

E. The council may apply for, contract for, receive, and expend for its purposes any appropriation or grant from the state, its political subdivisions, the federal government, or any other public or private source.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2055 - Rulemaking authority

§2055. Rulemaking authority

The council, in accordance with the Administrative Procedure Act, shall promulgate such rules and regulations as necessary to carry out the provisions of this Chapter.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2056 - Executive organization

§2056. Executive organization

For the purposes of executive branch organization, the council is placed within the executive office of the executive director, pursuant to R.S. 36:301(C)(1).

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2008, No. 831, §6, eff. July 1, 2008.



RS 23:2061 - Definitions

PART II. SCOPE AND OPERATIONS

§2061. Definitions

As used in this Chapter, the following terms have the meaning herein ascribed to them:

(1) "Agency" means any state office, department, board, council, institution, division, officer or other person, or functional group, presently existing or created in the future, that is authorized to exercise, or that does exercise, any functions of state government in the executive branch, but not any political subdivision of the state or officer thereof.

(2) "Board" means a local workforce development board as described in the Workforce Innovation and Opportunity Act of 2014, 29 U.S.C. 3101 et seq. or such successor entity as may be established by or pursuant to federal law.

(3) "Business/career solution system" means a service delivery system composed of one or more centers, which shall operate as a one-stop workforce development service delivery system as provided by the Workforce Innovation and Opportunity Act of 2014, 29 U.S.C. 3101 et seq. and the regulations promulgated thereunder.

(4) "Chief elected official" means a city-parish mayor president or mayor, parish president, police jury president, or parish council president.

(5) "Commission" means the Louisiana Workforce Commission.

(6) "Council" means the Louisiana Workforce Investment Council.

(7) "Local labor market" means an economically integrated geographical area within which individuals may reside and find employment within a reasonable distance of their residences.

(8) "Performance standards" means the basic measures of performance for workforce development programs.

(9) "Program year" means July first to June thirtieth.

(10) "Supportive services" means any services that assist workforce development and preparation needs. It may include transportation, health care, special services and materials for persons with disabilities, child care, meals, temporary shelter, financial counseling, and other reasonable expenses for participation in the training program and may be provided inkind or through cash assistance.

(11) "Workforce development" means workforce education and workforce training and services.

(12) "Workforce education" means education which assists an individual in his ability to function and succeed as an employee in a workplace. It shall include education directed at refining or developing literacy or other basic education skills; programs directed at lifelong learning or continuing education; any kind of job readiness training; vocational, technical, or occupation education; any worker or workplace education; any articulated career-path program and the constituent courses of such program that lead to initial or continuing licensure or certification or degree-level accreditation; and any other education or program whose purpose is to assist citizens to improve their employment opportunities.

(13) "Workforce training and services" means training and service programs that assist citizens in improving their employment opportunities or maintaining their present employment but are not included within the definition of workforce education.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 1999, No. 386, §1; Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2014, No. 811, §12, eff. June 23, 2014; Acts 2015, No. 426, §2.



RS 23:2062 - Goals

§2062. Goals

The goals of the council are:

(1) To promote the development of a well-educated, highly skilled workforce in Louisiana through literacy, adult basic education, community education, apprenticeship, and state-of-the-art occupational skills education and training and professional degree programs.

(2) To advocate for the development of an integrated workforce development delivery system that provides competitive quality services addressing the needs of businesses and workers in Louisiana.

(3) To develop strategies that will upgrade the skills of Louisiana's existing workforce and prepare new workers with the skills for a constantly changing economy.

(4) To ensure the equitable distribution of quality education, training, and employment services statewide, especially to distressed and rural areas and areas serving the economically disadvantaged citizens of this state.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2063 - Strategic plan

§2063. Strategic plan

A.(1) The council shall develop, prepare, adopt, and submit to the governor a comprehensive state combined plan that establishes strategic goals, objectives, and measures that provide direction for the provision of services and coordination of resources by the state's workforce development delivery system. The plan shall establish benchmarks for each measure and shall provide recommended strategies for implementation by state agencies and private entities. The combined plan shall be updated on a biennial basis.

(2) On approval of the plan by the governor, each agency shall submit an annual action plan to the council on how it intends to implement its workforce development programs in accordance with the strategic plan.

(3) Each agency shall report to the council at least once a year on its activities toward meeting the benchmarks established in the plan.

(4) The council shall provide an annual report to the governor on the state's progress and submit any recommendations for improvement.

B. If the combined plan is inconsistent with any federal or state law, rule, or regulation, or if there is a constitutional limitation, restriction, or prohibition, the affected agency shall immediately notify the council, in writing, of the conflict, together with a notice of that exception, an explanation of the conflict, and a recommendation for how to implement such plan or measure so as to avoid the conflict.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2012, No. 21, §1; Acts 2015, No. 426, §2.



RS 23:2064 - Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.

§2064. Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.



RS 23:2065 - Council duties and functions

§2065. Council duties and functions

A. The council shall:

(1) Develop and regularly update recommended strategy for the provision of a coordinated comprehensive workforce development delivery system using a multiagency cooperative approach to ensure that state workforce efforts are responsive to business needs.

(2) Facilitate the development of an industry-based skills standards and certification system for occupations requiring less than a baccalaureate level of education and training.

(3) Make recommendations regarding a strategic investment fund or pilot programs to address specific priorities or challenges.

(4) Recommend to the governor the geographic designation of workforce development areas for the delivery of workforce development services funded through the federal Workforce Innovation and Opportunity Act of 2014, 29 U.S.C. 3101 et seq.

(5) Develop and recommend to the governor the level of supportive services necessary for the successful job placement and retention of citizens.

(6) Implement a statewide system for evaluating the effectiveness of all workforce development programs in achieving state and local goals and objectives.

(7) Assist the commission in requesting waivers allowed under the federal Workforce Innovation and Opportunity Act of 2014, 29 U.S.C. 3101 et seq.

(8) Perform all duties required by the federal Workforce Innovation and Opportunity Act of 2014, 29 U.S.C. 3101 et seq. for the state workforce development board, including carrying out the federally and state-mandated duties and responsibilities for all advisory councils under applicable federal and state workforce development programs.

(9) Develop recommendations for a marketing and communications plan, including the design of a logo.

(10) Provide comments on the master plan for career and technical education under the Carl D. Perkins Act.

(11) Upon the enactment of new federal initiatives relating to workforce development, the council shall advise the governor and the legislature on mechanisms for integrating the federal initiatives into the state's workforce development delivery system and make recommendations for legislative and administrative measures necessary to streamline and coordinate state efforts to meet federal guidelines.

B. The council may make expenditures, enter into contracts with public, private, and nonprofit organizations or agencies, require reports to be made, and take other actions necessary or suitable to fulfill the council's duties under this Chapter.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 1999, No. 386, §1; Acts 2008, No. 743, §2, eff. July 1 2008; Acts 2015, No. 426, §2.



RS 23:2066 - Job placement information; occupational information

§2066. Job placement information; occupational information

A. The council shall establish, supervise, and control a comprehensive labor market information system as specifically provided for in Part IV of Chapter 1 of this Title.

B. The council shall use the information developed as provided in this Section and other information to determine whether a specific workforce development program is effective and whether to recommend to the governor to continue or discontinue the program.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2067 - Integration of job training programs

§2067. Integration of job training programs

Annually the council shall prepare and submit to the governor and the legislature a report that describes how additional job training programs not under the jurisdiction of a standing committee created pursuant to Part III of this Chapter can be consolidated into a more integrated and accountable workforce development system that better meets the needs of employers, employees, and job seekers.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2068 - Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.

§2068. Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.



RS 23:2069 - Required information; exceptions

§2069. Required information; exceptions

A.(1) All agencies of all branches of government and all units of local government shall cooperate with the council in providing and maintaining information required by the council.

(2) Should the council determine by a majority vote that an agency has failed to comply with this Subsection after notice to the agency and an opportunity to be heard, the council shall notify the division of administration of such noncompliance. Upon such notice, the division of administration shall order and cause the salary of the agency head and those persons employed in unclassified positions in such agency who are immediately inferior to him in rank, who are subject to his supervision or direction, and who are directly responsible to him for compliance with this Subsection to be withheld until notified by the council that compliance has occurred.

(3) If an agency submits, in writing, to the council a reasonable explanation of why it is unable to comply with the council's request for information, it shall be considered to have complied with this Section.

B. No agency or unit of local government shall be required to furnish information or data protected by the confidentiality provisions of Part I of Chapter 1 of Title 44 of the Louisiana Revised Statutes of 1950, or data protected by contract or licensing agreements. However, every agency and unit of local government shall provide information on such data that is required to catalogue the data.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2070 - Authority

§2070. Authority

A. The provisions of this Chapter shall not be construed so as to impair or diminish the constitutional authority of the State Board of Elementary and Secondary Education, including budgetary responsibility for all funds appropriated or allocated for technical schools or adult education under its jurisdiction, or the Board of Regents. However, such boards shall cooperate in the development of the council's strategic plan.

B. Whenever a dispute arises between the Louisiana Workforce Investment Council and either the State Board of Elementary and Secondary Education or the Board of Regents over their workforce development operational plan or budget, either party may petition the Senate and House committees on labor and industrial relations to meet as a joint committee for a public hearing on the matter. The joint committee, following such hearing, shall make recommendations to the governor and the commissioner of administration.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2071 - Repealed by Acts 2001, No. 1185, 10, eff. July 1, 2002.

§2071. Repealed by Acts 2001, No. 1185, §10, eff. July 1, 2002.



RS 23:2091 - Transfer of state advisory council responsibilities

PART III. STATE ADVISORY COUNCILS

§2091. Transfer of state advisory council responsibilities

A. The council shall perform the responsibilities assigned to the state advisory council under the following federal laws:

(1) The Workforce Innovation and Opportunity Act of 2014, 29 U.S.C. 3101 et seq.

(2) The Carl D. Perkins Vocational and Applied Technology Education Act (20 U.S.C. 2301 et seq.).

(3) The Adult Education Act (20 U.S.C. 1201 et seq.).

(4) The Wagner-Peyser Act (29 U.S.C. 49 et seq.).

(5) The employment program established under Section 6(d)(4), Food Stamp Act of 1977 (7 U.S.C. 2015(d)(4)).

(6) The National Literacy Act of 1991 (20 U.S.C. 1201 et seq.).

B. The council shall assume the responsibilities formerly exercised by the following state advisory councils:

(1) The Louisiana Employment and Training Council.

(2) The State Council on Vocational Education.

(3) The State Occupational Information Coordinating Council.

(4) The Adult Education Advisory Council.

(5) The State Apprenticeship Council.

(6) The Governor's School-to-Work Council.

(7) The Louisiana Employment Security Advisory Council.

(8) Such other state advisory commissions or councils as the council recommends and the governor approves.

C. Upon approval of the governor, the council may, by administrative rule, assume the responsibilities of other state advisory councils or commissions and perform all duties and responsibilities related to them.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 1999, No. 386, §1; Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2015, No. 426, §2.



RS 23:2092 - Organizational structure of standing committees

§2092. Organizational structure of standing committees

A.(1) The council shall create standing and ad hoc committees as it deems appropriate. Generally, the council, through its standing committees, shall carry out the duties and functions currently prescribed for existing state councils described under the federal and state laws relating to the applicable federal human resource programs as provided under this Chapter.

(2) The Occupational Forecasting Conference established pursuant to R.S. 23:76(C) shall be a committee of the council.

B. The chairman of the council shall appoint a council member to chair each standing committee, except as provided in R.S. 23:76.

C. The chairman of each standing committee may appoint council members and persons who are not council members, or both, to his respective committee. The chairman of each standing committee shall, with the council's approval, fix the qualifications and terms of office for the non-council standing committee membership.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2093 - Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.

§2093. Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.



RS 23:2094 - Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.

§2094. Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.



RS 23:2095 - Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.

§2095. Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.



RS 23:2096 - Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.

§2096. Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.



RS 23:2097 - Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.

§2097. Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.



RS 23:2098 - Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.

§2098. Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.



RS 23:2099 - Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.

§2099. Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.



RS 23:2100 - Federal support and waivers

§2100. Federal support and waivers

The standing committees, through the council, shall assist the commission in seeking federal support and waivers, if necessary for implementing the provisions of this Part.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2151 - Council recommendations; cooperation with state agencies, departments, and offices

PART IV. PROVISIONS AFFECTING STATE AGENCIES,

DEPARTMENTS, AND OFFICES

§2151. Council recommendations; cooperation with state agencies, departments, and offices

A. The council, through its standing committees, shall develop recommendations periodically in each of the committees' areas of responsibility and shall submit the recommendations to the governor.

B. The governor shall consider the recommendations submitted under this Section. The governor shall approve, disapprove, or modify the recommendations and return the recommendations to the council to be forwarded as appropriate. An approved or modified recommendation shall be forwarded to the appropriate agency for implementation. A recommendation that is approved or modified that requires a change in state or federal law shall be forwarded to the appropriate legislative body for consideration.

C. A recommendation that is not approved, disapproved, or modified by the governor before sixty days after the date that the recommendation is submitted shall be considered to be approved by the governor.

D. Agencies shall implement the recommendations as soon as practicable if the recommendations do not violate an existing federal or state law, regulation, or rule.

E. An agency shall:

(1) Provide requested information to the council within fifteen days of receipt. The council may grant an extension in order for the agency to submit the requested information.

(2) Report on the implementation of the council's recommendations at the time and in the format requested by the council.

(3) Notify the governor and the council if the agency determines that any recommendation cannot be implemented.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2152 - Provision of services by state agencies

§2152. Provision of services by state agencies

A. An affected agency shall provide workforce development services in accordance with the council's plans and recommendations and shall implement rules and policies consistent with the plan or recommendation.

B. Affected agencies are prohibited from adopting any official plans or proposals without obtaining approval from the council prior to such adoption.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2153 - Data; standardization

§2153. Data; standardization

A. The council shall develop a plan that, whenever possible, requires the use of common definitions, common outcome measures, common eligibility standards, and common funding cycles for education, job training, and placement programs.

B. The council shall direct the affected state agencies to standardize program definitions, training program codes, and any other information collected on education, training, and placement program performance in a manner consistent with the capabilities and needs of the program evaluation system.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2191 - Workforce development boards

PART V. WORKFORCE DEVELOPMENT BOARDS

§2191. Workforce development boards

A. There shall be a local workforce development board for every workforce development area.

B. The governor shall designate local areas within the state after consulting with the state Workforce Investment Council, chief elected officials, and local boards, and after an opportunity for comments from businesses, labor organizations, institutions of higher education, other primary stakeholders, and the general public.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2015, No. 426, §2.



RS 23:2192 - Designation of workforce development areas

§2192. Designation of workforce development areas

A.(1) For the first two operating years of the Workforce Innovation and Opportunity Act of 2014, the governor shall approve a request for initial designation as a local area from any area that was designated as a local area for purposes of the Workforce Investment Act of 1998 if the local area performed successfully and sustained fiscal integrity.

(2) After the period for which a local area is initially designated, the governor may redesignate workforce development areas not more than once every two years, unless the governor determines that the area failed to, as determined by the council, perform successfully, sustain fiscal integrity, and, if required, failed to prepare and submit a regional plan. A redesignation shall be made not later than four months before the beginning of a program year.

B. The governor shall, after receiving recommendations from the council, publish a proposed designation of local workforce development areas for the planning and delivery of workforce development.

C. A local workforce development area may be:

(1) Composed of one or more contiguous units of general local government that includes at least one parish.

(2) Consistent with either a local labor market area or a metropolitan statistical area.

(3) Of a size sufficient to have the administrative resources necessary to provide for the effective planning, management, and delivery of workforce development.

D. Units of general local government, business and labor organizations, and other affected persons and organizations shall be given an opportunity to comment on and request revisions to the proposed designation of a workforce development area.

E. After considering all comments and requests for changes, the governor shall make the final designation of workforce development areas.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2015, No. 426, §2.



RS 23:2193 - Creation of local workforce development boards

§2193. Creation of local workforce development boards

A. The chief elected officials in a workforce development area may form, in accordance with rules established by the Louisiana Workforce Investment Council, a local workforce development board to do the following:

(1) Plan and oversee the delivery of workforce training and services.

(2) Evaluate workforce development in the workforce development area.

(3) Review and recommend certification of business/career solution system centers.

B. The authority granted under Subsection A of this Section does not give a local workforce development board any direct authority or control over workforce funds and programs in its workforce development area, other than programs funded through that board.

C. Repealed by Acts 2015, No. 426, §7

D. The chief elected officials in a workforce development area shall consider the views of all affected local organizations before making a final decision on the formation of a board.

E. An agreement on the formation of a board shall be in writing and shall include:

(1) The purpose of the agreement.

(2) The process to be used to select the chief elected official who will act on behalf of the other chief elected officials.

(3) The process to be used to keep the chief elected officials informed regarding local workforce development activities.

(4) The initial size of the board.

(5) How resources allocated to the local workforce development area are to be shared among the parties to the agreement.

(6) The process, consistent with applicable federal and state law, for the appointment of the board members.

(7) The terms of office of the board members.

F. The chief elected officials designated under Subsection C of this Section shall enter into a partnership agreement with the board to:

(1) Select the grant recipient and the administrative entity for the local workforce development area.

(2) Determine procedures for the development of the local workforce development plan.

Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2015, No. 426, §§2, 7.



RS 23:2194 - Training for local workforce development board members

§2194. Training for local workforce development board members

A. The office of workforce development shall provide management, diversity, and board development training for all members of local workforce development boards that includes information regarding the importance of high-quality workforces to the economic prosperity of their communities and encourages board members to be advocates in their communities for effective and efficient workforce development programs. Such training shall also include instruction regarding the certification of business/career solution centers and state ethics laws. If a member of a local workforce investment board does not receive training under this Section before the ninety-first day after the date on which the member begins service on the board, the person is ineligible to continue serving on the board unless the training required under this Subsection was requested by the member but not provided by the office of workforce development.

B. Training may be provided directly by the office of workforce development or by a third party that has demonstrated experience in providing training to local workforce development or similar boards.

Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2015, No. 426, §2.



RS 23:2195 - Certification of boards

§2195. Certification of boards

The governor shall certify a board on determining that the board's composition is consistent with applicable federal and state laws and requirements. The governor shall certify or deny certification not later than the thirtieth day following the date that a certification request is submitted to the governor.

Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2015, No. 426, §2.



RS 23:2196 - Board membership

§2196. Board membership

A. A board shall be composed as follows:

(1) Representatives of the private sector who:

(a) Constitute a majority of the membership of the board.

(b) Are owners of business concerns, chief executives or chief operating officers of nongovernmental employers, or other business or human resources executives who have substantial management, hiring, or policymaking responsibilities.

(c) Represent business, including small businesses, or organizations that provide employment opportunities that, at a minimum, include high-quality work-relevant training and development in in-demand industry sectors or occupations in the local area.

(2) At least twenty percent of the members of each local board:

(a) Shall be local representatives of a labor organization or representatives of employees who are not members of a labor organization; and a training director of a joint labor-management apprenticeship program, or if there is no joint labor-management apprenticeship program, a representative of an apprenticeship program.

(b) May be representatives of community-based organizations that have demonstrated expertise with addressing the employment needs of individuals with barriers to employment, including organizations that serve veterans or that provide support for individuals with disabilities; and representatives of organizations that have demonstrated expertise with addressing the employment, training, or education needs of eligible youth, including representatives of organizations that serve out-of-school youth.

(3) Representatives of each of the following:

(a) Entities administering education and training activities in the local area that shall include a representative of eligible providers administering adult education and literacy activities pursuant to Title II of the Workforce Innovation and Opportunity Act of 2014; and a representative of institutions of higher education providing workforce investment activities; and that may include representatives of local educational agencies and of community-based organizations with demonstrated expertise in addressing the education or training needs of individuals with barriers to employment.

(b) Governmental and economic and community development entities serving the local area that shall include a representative of economic and community developmental entities, a representative from the state employment service office pursuant to the Wagner-Peyser Act, 29 U.S.C. 49, who serves the local area; a representative of the programs carried out under Title I of the Rehabilitation Act of 1973, 29 U.S.C. 720 et seq., except 29 U.S.C. 732 and 741, who serve the local area; and that may include representatives of agencies or entities administering programs serving the local area relating to transportation, housing, and public assistance; and a representative of philanthropic organizations serving the local area.

(c) Each local board may include other individuals or representatives of entities as the chief elected official in the local area may determine to be appropriate.

B. Private sector representatives on the board are selected from individuals nominated by general purpose business organizations that have consulted with and received recommendations from other business organizations in the workforce development area. The nominations and the individuals selected from the nominations must reasonably represent the industrial and demographic composition of the business community.

C. The labor representatives on the board are selected from individuals recommended by recognized state and local labor federations.

D. The education representatives on the board are selected from individuals nominated by regional or local educational agencies, vocational education institutions, institutions of higher education, including entities offering adult education, and other educational institutions within the workforce development area.

E. Repealed by Acts 2015, No. 426, §7.

F. At least one of the members of a board appointed under Subsection A of this Section shall, in addition to the qualifications required for the member under Subsection A of this Section, have expertise in child care or early childhood education.

Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2015, No. 426, §§2, 7.



RS 23:2197 - Removal of workforce development board members

§2197. Removal of workforce development board members

The chief elected official with the authority to appoint board members may remove any appointed member from the board for cause, including misconduct, incompetence, neglect of duty, or absence from more than half of the regularly scheduled board meetings in any calendar year.

Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2015, No. 426, §2.



RS 23:2198 - Presiding officer

§2198. Presiding officer

The presiding officer of a board shall be selected from among the members of the board who represent the private sector.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2199 - Responsibility of the board

§2199. Responsibility of the board

A. A board is directly responsible and accountable to the office of workforce development for the planning and oversight of all workforce training and services and the evaluation of all workforce development programs in its workforce development area. A board shall develop and regularly upgrade performance measures to assess the effectiveness of workforce training and employment in its area to ensure outcomes consistent with statewide goals, objectives, and performance standards established by the commission.

B. A board is directly responsible to the office of workforce development for the operational planning and administration of all workforce training and services funded in its area through the commission.

C. A board shall review and recommend certification of business/career solution system centers.

D. Notwithstanding any law to the contrary, the commission is vested with exclusive and independent authority to assign state employees to physical locations selected by the board and chief elected officials and to enter into and terminate leases of property or any other agreement directly related to the operation of each Business and Career Solution Center within the state.

Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2015, No. 426, §2.



RS 23:2200 - Board duties

§2200. Board duties

A. The purpose of the local workforce development board is to convene and align high-level stakeholders, enhance cooperative assessment of workforce intelligence, and develop unified strategic planning and activities designed to meet the region's current and future workforce needs. These strategic purposes are in addition to the service delivery and partner system roles required in the Workforce Innovation and Opportunity Act of 2014, 29 U.S.C. 3101 et seq.

B. A board shall:

(1) Convene community stakeholders and build workforce development alliances for strategic planning and action.

(2) Collect and distribute workforce intelligence, and facilitate joint analysis among stakeholders and alliances based on multiple data sources.

(3) Identify communities' target industry sectors and those sectors' skill and human resource requirements.

(4) Identify critical human resource challenges that must be addressed for sectors to succeed.

(5) Map career pathways and talent pipelines to help workers advance and businesses find qualified workers.

(6) Develop, invest, align, and influence community, financial, board, and other resources based on cooperative agreements and partner assets.

(7) Evaluate and ensure impact of strategies and operations of workforce development activities; adjust as appropriate.

(8) Serve as a single point of contact for local businesses to communicate their employment needs and to influence the direction of all workforce development programs in the workforce development area.

(9) Promote the participation of private sector employers in the local workforce development delivery system.

(10) Conduct program oversight for workforce development activities in the workforce development area, including those involving child care, transportation assistance, work skills and job readiness training, and job placement.

(11) Direct the activities of its executive director.

(12) Award grants or contracts to eligible providers of workforce education or training and services in the workforce development area on a competitive basis, consistent with the Workforce Innovation and Opportunity Act of 2014, 29 U.S.C. 3101 et seq. and to the extent allowed under other local, state, or federal law.

(13) Develop a local plan to address the workforce development needs of the workforce development area that:

(a) Is responsive to the goals, objectives, and performance standards established by the council.

(b) Targets services to meet local needs, including the identification of industries and employers likely to employ workers who complete job training programs.

(c) Ensures that the workforce development system, including the educational system, has the flexibility to meet the current and future needs of existing and emerging business.

(14) Designate the board or another entity as the board's fiscal agent to be responsible and accountable for the management of all workforce development funds available to the board.

(15) Oversee the management of local one-stop delivery systems pursuant to R.S. 23:2203 including the selection of system operators and staffing.

(16) Review plans for workforce education to ensure that the plans address the current and future needs of existing and emerging businesses and recommend appropriate changes in the delivery of education services, to which the service provider must respond no later than the thirtieth day after receipt of the recommendation.

(17) Assume the functions and responsibilities of local workforce development advisory boards, councils, and committees authorized by federal or state law.

(18) Monitor and evaluate the effectiveness of the one-stop delivery system, state agencies, and other contractors providing workforce training and services, and vocational and technical education programs operated by local education agencies and institutions of higher education to ensure that performance is consistent with state and local goals and objectives.

(19) Promote cooperation and coordination among public organizations, community organizations, charitable organizations, religious organizations, private businesses providing workforce development services, and private education and training providers in a manner consistent with the nondiscrimination principles and safeguards stated in 42 U.S.C. 604a.

(20) Serve as a local workforce development board under the Workforce Innovation and Opportunity Act of 2014, 29 U.S.C. 3101 et seq.

C. The board shall ensure that employment services are provided for persons seeking employment in the local workforce development area. The board shall contract with an appropriate entity for the provision of services, or, if all necessary waivers are granted, the board may provide the services directly.

D. In performing its duties under this Section, a board shall provide to the office of workforce development labor market information and information regarding the availability of existing workforce development services, and shall assist in the maintenance of a statewide employment statistics system, which shall utilize, to the fullest extent possible, the commission's labor market information system. A board shall review, verify, modify, and use local labor market information developed through the state's labor market information system to identify, by occupation, the labor demand of existing and emerging businesses in each workforce development area.

E. The board may solicit and accept contributions and grant funds from other sources.

Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2015, No. 426, §2.



RS 23:2201 - Board committees

§2201. Board committees

A board may create committees as needed to carry out its duties and responsibilities.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2202 - Technical advisory groups

§2202. Technical advisory groups

A board may create technical advisory groups to provide assistance to the board.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2203 - Components of local workforce development system

§2203. Components of local workforce development system

The local workforce development system shall be comprised of two major components, as follows:

(1) Business solutions using a strategic approach to develop and maintain relationships and partnerships with the business community, and ensuring services and service delivery methods meet business demands, including improvement of existing services and development of new business services.

(2) Career solutions using funding and staff integration to advance efficiency and maximize the resources of the business/career solution center processes, moving from a focus and delineation on programs to well-structured, customer-appropriate sets of services.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2204 - Local and regional workforce development plans

§2204. Local and regional workforce development plans

A. A board or consortium of boards within a region shall adopt a single plan that includes the components specified in this Section.

B. The plan shall include a strategic component that:

(1) Assesses the labor market needs of the local or regional workforce development areas.

(2) Identifies existing workforce development programs.

(3) Evaluates the effectiveness of existing programs and services.

(4) Sets broad goals and objectives for all workforce development programs in the local or regional area consistent with statewide goals, objectives, and performance standards.

C. The plan shall include an operational component that specifies how all of the resources available to the local or regional workforce development area from the commission will be used to achieve the goals and objectives of the plan for the area. At a minimum, this component shall establish:

(1) The goals, objectives, and performance measures to be used in overseeing and evaluating the operation of all workforce training and services.

(2) The segments of the population targeted for various services.

(3) The mix of services to be provided and how those services are to be provided.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2205 - Budget

§2205. Budget

A board shall adopt a budget for the purpose of carrying out its duties, which must be included in the local workforce development plan submitted to the office of workforce development.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2206 - Report

§2206. Report

A board shall periodically provide a report summarizing by occupation the labor demand to the following:

(1) Each public postsecondary institution providing vocational, technical, and professional education.

(2) Each entity under contract to the board to provide workforce training and services in a workforce development area.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2207 - Approval of fiscal agent

§2207. Approval of fiscal agent

A. The commission shall approve the fiscal agent selected by a board before any federal or state workforce development funds may be disbursed to the board.

B. The commission shall base its approval on an audit of the financial capability of the fiscal agent to ensure that fiscal controls and fund accounting procedures necessary to guarantee the proper disbursal of and accounting for federal and state funds are in place.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2208 - Contracting for service delivery

§2208. Contracting for service delivery

A. Except as otherwise provided by this Section, a board shall not directly provide workforce education, training, or one-stop workforce services.

B. A board may request from the commission a waiver of Subsection A of this Section.

C. The request for a waiver shall include a detailed justification based on the lack of an existing qualified alternative for delivery of workforce training and services in the workforce development area.

D. If a board receives a waiver to provide workforce education, training, or one-stop workforce services, the evaluation of results and outcomes shall be provided by the commission.

E. In consultation with local workforce investment boards, the commission by rule shall establish contracting guidelines for boards under this Section, including guidelines designed to:

(1) Ensure that each independent contractor that contracts to provide one-stop workforce services under this Section has sufficient insurance, bonding, and liability coverage for the overall financial security of one-stop workforce services funds and operations.

(2) Prevent potential conflicts of interest between boards and entities that contract with boards under this Section.

(3) Ensure that if a board acts as a fiscal agent for an entity that the board does not deliver the services or determine eligibility for the services.

F. The commission shall ensure that each board complies with this Section and may approve a local plan pursuant to R.S. 23:2204 only if the plan complies with this Section.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2209 - Conflicts of interest

§2209. Conflicts of interest

A. A board member shall recuse himself pursuant to R.S. 42:1112(C) from voting and discussions in any matter in which the board member, a member of his immediate family as defined by R.S. 42:1102(13), or an entity of which the board member or a member of his immediate family is an owner, officer, director, partner, or employee, and has a substantial economic interest as defined by R.S. 42:1102(21) due to involvement as an employer in any program or service that is under the supervision or jurisdiction of the board. The existence of such relationships shall not preclude a person from being a board member, but recusal from voting and discussion in such matters shall be required to avoid any violation of R.S. 42:1111(C)(2)(d), 1112, or 1113(B) that otherwise would result. This provision shall not be construed to authorize engaging in transactions under the supervision or jurisdiction of the board other than utilization of workforce related services and programs.

B. Prior to a discussion, vote, or decision on any matter before a board, if recusal by a board member is required by Subsection A of this Section, that member shall disclose the nature and extent of the interest and the relationship. All such disclosures shall be recorded in the minutes of the board meeting.

C. Prior to taking office, board members shall provide to the board a written declaration of all contractual and other business, financial, or other relationships between the board and the board member, any member of his immediate family, or any entity of which the board member or a member of his immediate family is an owner, officer, director, partner, or employee. Such declarations shall be updated within forty days of any changes in such relationships. The board shall appoint an individual to timely review the disclosure information and advise the board chair and appropriate members of potential conflicts.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2210 - Incentives and waivers

§2210. Incentives and waivers

A. A board certified by the governor is eligible for incentives and program waivers to promote and support integrated planning and evaluation of workforce development.

B. To the extent feasible under federal and state workforce development law, incentives include priority for discretionary funding, including financial incentives for the consolidation of service delivery areas authorized under the federal Workforce Innovation and Opportunity Act of 2014, 29 U.S.C. 3101 et seq.

C. The commission may use incentives to promote a demand-driven and regionally focused service delivery system.

Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2015, No. 426, §2.



RS 23:2211 - Nonprofit status; ability to solicit funds

§2211. Nonprofit status; ability to solicit funds

A. A board may apply for and receive a charter as a private, nonprofit corporation under the laws of this state and may choose to be recognized as a Section 501(c)(3) organization under the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3)).

B. In addition to receiving funds specified in this Chapter, a board may solicit additional funds from other public and private sources.

C. A board may not solicit or accept money from an entity with which the board contracts for the delivery of services.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2212 - Staff

§2212. Staff

A. A board may employ professional, technical, and support staff to carry out its planning, oversight, and evaluation functions.

B. A board's staff shall be separate from and independent of any workforce training provider providing workforce education in the workforce development area.

C. The requirement for separate staffing does not preclude a board from designating a qualified organization to provide staff services to the board if the board does all of the following:

(1) Arranges for independent evaluation of any other workforce services provided by the staffing organization.

(2) Requests and obtains from the commission a waiver of the separate staffing requirement.

D. A request for a waiver under Paragraph (2) of Subsection C of this Section shall contain a detailed justification for the waiver, including the following:

(1) Cost-effectiveness.

(2) Prior experience.

(3) Geographic or budgetary consideration.

(4) Availability of qualified applicants.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2213 - Conflict of laws

§2213. Conflict of laws

In the event of any conflict of the provisions of this Chapter with federal laws or regulations, the federal laws and regulations shall prevail.

Acts 2015, No. 426, §2.



RS 23:3001 - Acceptance of federal act to promote vocational rehabilitation

CHAPTER 15. LOUISIANA REHABILITATION SERVICES

PART I. VOCATIONAL REHABILITATION PROGRAM

§3001. Acceptance of federal act to promote vocational rehabilitation

The state of Louisiana accepts the provisions and benefits of the Act of Congress entitled "An act to provide for the promotion of vocational rehabilitation of persons disabled in industry or otherwise and their return to civil employment", 29 U.S.C. §701 et seq., and will observe and comply with all requirements of such act.

Acts 2010, No. 939, §2, eff. July 1, 2010; Acts 2014, No. 761, §1, eff. June 16, 2014.



RS 23:3002 - State treasurer as custodian of federal funds

§3002. State treasurer as custodian of federal funds

The state treasurer is designated and appointed custodian of all monies received by the state of Louisiana from appropriations made by the Congress of the United States for the vocational rehabilitation of persons disabled in industry or otherwise, and is authorized to receive and provide for the proper custody of the same and to make disbursement therefrom upon the approval of the legislature and the requisition of the Louisiana Workforce Commission.

Acts 2010, No. 939, §2, eff. July 1, 2010.



RS 23:3003 - Donations; commission's authority to receive

§3003. Donations; commission's authority to receive

The Louisiana Workforce Commission may receive any donations, either from public or private sources offered unconditionally, or under such conditions related to the vocational rehabilitation of persons disabled in industry or otherwise determined by the department to be proper and consistent with the provisions of this Part. All the monies received as donations shall be deposited in the state treasury. A full report of all donations received and accepted, together with the names of the donor and the respective amounts contributed by each, and all disbursements therefrom shall be submitted annually to the governor by the Louisiana Workforce Commission.

Acts 2010, No. 939, §2, eff. July 1, 2010; Acts 2012, No. 834, §3, eff. July 1, 2012.



RS 23:3004 - Fees for vocational work evaluation services performed by Louisiana Workforce Commission

§3004. Fees for vocational work evaluation services performed by Louisiana Workforce Commission

A.(1) The executive director of the Louisiana Workforce Commission shall promulgate rules and regulations for the assessment of fees for payment of costs of vocational work evaluation services performed by the Louisiana Workforce Commission regarding any person with a disability who has insurance coverage for this purpose.

(2) For purposes of this Section, "vocational work evaluation" means a comprehensive process utilizing medical, psychological, social, vocational, educational, cultural, and economic data to evaluate and assist in the vocational development of the individual.

B. Any fee assessed and collected for these services shall be paid directly to the Louisiana Workforce Commission by the individual or by the insurance company or public or private organization or agency that requests the services, for disposition and use as provided by law.

Acts 2010, No. 939, §2, eff. July 1, 2010; Acts 2014, No. 811, §12, eff. June 23, 2014.



RS 23:3021 - Prevention of blindness, vocational training, and rehabilitation

PART II. BLIND PERSONS

SUBPART A. PREVENTION OF BLINDNESS AND VOCATIONAL TRAINING

§3021. Prevention of blindness; vocational training and rehabilitation

A. Louisiana Rehabilitation Services may establish and administer an adequate system of conservation of sight and prevention of blindness, vocational training, and rehabilitation for the blind and may make such rules and regulations necessary for the efficient administration thereof.

B. For purposes of this Part, a person who is blind means a person who, after examination by a licensed physician skilled in diseases of the eye or by a licensed optometrist, has been determined to have not more than 20/200 central visual acuity in the better eye with correcting lenses, or an equally disabling loss of the visual field as evidenced by a limitation to the field of vision in the better eye to such a degree that its widest diameter subtends an angle of no greater than twenty degrees.

C. Louisiana Rehabilitation Services shall submit quarterly reports and an annual report to the legislature on the performance of the agency's programs for blind persons. This annual report shall be submitted no later than sixty days prior to the convening of the regular legislative session.

D. Louisiana Rehabilitation Services shall be the designated state unit as defined by the Rehabilitation Act of 1973, 29 U.S.C. §701 et seq., as amended, and 34 CFR Part 361.

Acts 2010, No. 939, §2, eff. July 1, 2010; Acts 2014, No. 761, §1, eff. June 19, 2014.



RS 23:3022 - Powers of Louisiana Rehabilitation Services

§3022. Powers of Louisiana Rehabilitation Services

Louisiana Rehabilitation Services may:

(1) Make and promulgate such rules and regulations as are necessary or desirable for carrying out the provisions of this Subpart and such rules and regulations shall be binding upon parishes or other local units and their agents and upon those private agencies and individuals who participate in the benefits of this Subpart.

(2) Administer and supervise a statewide program for the conservation of sight and the prevention of blindness through lectures, posters, exhibits, and such other methods as is deemed necessary; act in close cooperation with other state departments and private agencies; encourage vision testing in schools and the early correction of eye defects where found; and establish sight-saving classes where needed.

(3) Promote a system of economic security for the blind by administering and supervising a statewide program of vocational training and rehabilitation for the blind by providing the necessary facilities in private and public agencies.

(4) Provide the necessary facilities, equipment, and initial stock, for the operation of vending stands and such other small business enterprises as may be found feasible for operation by individuals who are blind.

(5) Assist other departments, agencies, and institutions of the state and federal government, when so requested, by performing services in conformity with the purposes of this Subpart.

(6) Administer such federal, state, parish, municipal, or private funds as may be available for the prevention of blindness, vocational training, and rehabilitation for individuals who are blind.

(7) Act as agent of the state to cooperate with the federal government in any matter relating to sight conservation and the welfare of individuals who are blind.

(8) Exercise all the duties and responsibilities of the designated state unit as defined by the Rehabilitation Act of 1973, 29 U.S.C. §701 et seq., as amended, and 34 CFR Part 361.

(9) Act as the state licensing agency for the administration of the Randolph-Sheppard Act and the Business Enterprise Program.

Acts 2010, No. 939, §2, eff. July 1, 2010; Acts 2014, No. 761, §1, eff. June 19, 2014.



RS 23:3023 - Priority to individuals who are blind in operation of concessions in public buildings

§3023. Priority to individuals who are blind in operation of concessions in public buildings

A. State agencies, boards, commissions, and institutions owning, maintaining, occupying, or controlling property shall in all cases give priority to individuals who are blind, under the administration of Louisiana Rehabilitation Services, in the operation of vending stands, vending machines, cafeterias, and other small business concessions to be operated in the portions, or portions thereof, of properties that those state agencies, boards, commissions, and institutions own, maintain, occupy, or control. No other vending stands, vending machines, cafeterias, or small business concessions shall be operated on the same premises with vending stands, vending machines, cafeterias, or other small business concessions operated, or contemplated, under the provisions of this Section. Except as provided under this Part and the Randolph-Sheppard Act, no individual who is blind, under this Subpart, shall be required to pay any involuntary fee, service charge, or equivalent thereof upon the operation of a vending stand, vending machines, cafeterias, and other small business concessions in public buildings or premises, nor shall an individual who is blind be disturbed in the security of the operation of the vending stand, vending machine, cafeteria, and other small business concession in any way, without reasonable or just cause.

B. The provisions of this Section shall not apply to state colleges and universities contracting for food services, vending operations, or other such services.

C. The provisions of this Section shall not apply to state developmental centers within the Louisiana Department of Health as provided by R.S. 36:259(C)(13) through (22) which operate canteens, vending stands, vending machines, or other such vending services on the premises for clients and employees when such operations are provided directly by the institution.

D. Louisiana Rehabilitation Services shall promulgate, pursuant to the Administrative Procedure Act, and enforce the rules and regulations necessary to establish employment and training targets for persons who are blind or otherwise disabled for all blind vendors employing greater than ten employees and for all businesses servicing facilities under this Part with greater than ten employees. Blind vendors and businesses servicing facilities under this Part operating under contracts and permits ratified or issued prior to promulgation of the rules and regulations shall be exempt from the rules and regulations.

E. Louisiana Rehabilitation Services is hereby authorized to enter into contingency fee contracts for the identification, development, and generation of unassigned income from vending machines located on state, federal, and other property pursuant to the provisions of the Randolph-Sheppard Act and for the identification, development, and generation of job placement and training opportunities for persons who are blind or otherwise disabled on properties owned, maintained, occupied, or controlled by state agencies, boards, commissions, or other institutions. Any such contract shall be awarded pursuant to a request for proposals in accordance with Chapter 17 of Subtitle III of Title 39 of the Louisiana Revised Statutes of 1950.

F. For any claim or controversy between state agencies, boards, commissions, and institutions regarding the state priority for blind vendors, the generation of unassigned income, or the job placement and training of persons who are blind or disabled not resolved by mutual agreement, a full evidentiary hearing shall be conducted by an impartial and qualified official designated by Louisiana Rehabilitation Services with no involvement or vested interest in the dispute at issue. The hearing officer shall make a written report of the evidence presented, the laws and rules used in determining a resolution, and the resolution itself. This report shall be issued to all parties within thirty calendar days of the conclusion of the full evidentiary hearing. The decision shall be final and conclusive unless fraudulent, or unless either party institutes a suit pursuant to R.S. 23:3023(G).

G. The Nineteenth Judicial District Court, subject to appeal or review by the First Circuit Court of Appeal or by the Supreme Court, as otherwise permitted in civil cases by law and the state constitution, shall have jurisdiction over any matters in connection with a petition for review of a decision made pursuant to this Subpart, following the exhaustion of administrative remedies as provided by law or regulation.

H. Louisiana Rehabilitation Services shall provide each licensed blind vendor the opportunity for due process for any claim or controversy arising from the operation of the Business Enterprise Program in accordance with the Randolph-Sheppard Act.

I. The provisions of this Section shall not apply to any twenty-four-hour residential healthcare facility within the Louisiana Department of Health.

Acts 2010, No. 939, §2, eff. July 1, 2010; Acts 2014, No. 761, §1, eff. June 19, 2014; Acts 2014, No. 864, §§4 and 5.



RS 23:3024 - Sheltered industries program for individuals who are blind

§3024. Sheltered industries program for individuals who are blind

The Louisiana Workforce Commission may administer an adequate sheltered industries program by supplying materials to individual workers and workshops and, when the individuals, workshops, and products meet the standards established by the department, assist in the sales of the finished products as follows:

(1) Designate central gathering points where the products can be concentrated, and the Louisiana Workforce Commission shall keep itself informed of the number of manufactured products available at the gathering points with which any order by the state and its subdivisions may be filled in accordance with the provisions of this Subpart.

(2) After consultation with the various departments of the state, fix standards of manufacture of and prices for the products and inform interested parties by circular letter to the end of encouraging individuals who are blind affected by this Subpart.

Acts 2010, No. 939, §2, eff. July 1, 2010.



RS 23:3025 - Sale of products manufactured in sheltered industries program

§3025. Sale of products manufactured in sheltered industries program

Whenever the state or a political subdivision of the state has occasion to purchase any product manufactured by individuals who are blind or utilize any service rendered by individuals who are blind, it shall communicate with the blind services program of the Louisiana Workforce Commission to ascertain whether such products or services are available. Such services may include but are not limited to piano tuning and repairing, cabinetmaking, or the acquiring for sale, distribution, and delivery of specialized items of equipment used by and provided to the blind. To the extent that these products or services are available, the state and its subdivisions may purchase them in the manner provided and at the prices fixed by the Louisiana Workforce Commission after consultation with the various departments of the state.

Acts 2010, No. 939, §2, eff. July 1, 2010.



RS 23:3031 - Repealed by Acts 2014, No. 761, §3, eff. June 19, 2014.

SUBPART B. EXEMPTION FROM CERTAIN TAXES

§3031. Repealed by Acts 2014, No. 761, §3, eff. June 19, 2014.



RS 23:3032 - Exemption of persons who are blind from license, privilege, or vocational tax; limitation

§3032. Exemption of persons who are blind from license, privilege, or vocational tax; limitation

A. Any person who is blind as defined in this Part may exercise the privileges of peddler, news dealer, or lunch counter operator, or may exercise the right to trade, traffic, or sell any merchandise, whether on foot, by vehicle, or in stores, when the stock of goods on hand, or the equipment or capital stock of the enterprises, never exceeds the sum of two thousand dollars. These privileges may be exercised in any of the parishes of the state, including incorporated towns and cities, without the payment of any license, privilege, or vocational tax, which is presently or may be hereafter imposed by law, by the state, or any parish or municipality.

B. The privileges granted by this Section shall not extend to dealing in the sale, trade, or traffic of deadly weapons, to the operation of Jenny Linds, pool tables, or other like contrivances for amusement; or to the operation of any business, or the sale, trade, or traffic of any article presently prohibited, or which may be hereafter prohibited by law.

Acts 2010, No. 939, §2, eff. July 1, 2010; Acts 2014, No. 761, §1, eff. June 19, 2014.



RS 23:3033 - Exemptions; when applicable

§3033. Exemptions; when applicable

The exemption provided by this Subpart shall apply only where the business is conducted by any person who is blind exclusively for his own support or for the support of his family.

Acts 2010, No. 939, §2, eff. July 1, 2010.



RS 23:3041 - Purpose

PART III. LOUISIANA BLIND VENDORS TRUST FUND

§3041. Purpose

The purpose of this Part is to provide for the enhancement of programs for persons disabled through blindness by the establishment of a trust fund in the state treasury to be funded by monies received by Louisiana Rehabilitation Services from certain vending stands, vending machines, cafeterias, and other small business concessions on state, federal, and other property pursuant to the Randolph-Sheppard Act and other sources. The purpose of the Blind Vendors Trust Fund is to provide assistance to Louisiana citizens who are legally blind and who participate in the Blind Enterprise Program established through the federal Randolph-Sheppard Act.

Acts 2010, No. 939, §2, eff. July 1, 2010; Acts 2014, No. 761, §1, eff. June 19, 2014.



RS 23:3042 - Definitions

§3042. Definitions

As used in this Chapter, the following terms shall have the following meanings:

(1) "Active Participation" means an ongoing process of good-faith negotiations between Louisiana Rehabilitation Services and the Louisiana Blind Vendors Elected Committee to achieve joint planning of policies, procedures, standards, rules, and regulations affecting the overall operation of the Business Enterprise Program prior to implementation by Louisiana Rehabilitation Services. Louisiana Rehabilitation Services shall have final authority and responsibility in all decisions relative to the administration and operation of the Business Enterprise Program. Active participation shall include the requirements set forth in 34 CFR 395.14 (b)(1), (3), and (4).

(2) "Agency" means the Louisiana Rehabilitation Services program of the office of workforce development within the Louisiana Workforce Commission, which licenses blind vendors.

(3) "Blind Enterprise Program" means the services available to establish business enterprises and other similar programs for persons who are blind as provided in the Randolph-Sheppard Act.

(4) "Blind vendors" means those individuals who are classified under state and federal regulations as legally blind and who are licensed to and have a permit to operate vending facilities on state, federal, or other property.

(5) "Board" means the Blind Vendors Trust Fund Advisory Board.

(6) "Department" means Louisiana Rehabilitation Services.

(7) "Fund" means the Blind Vendors Trust Fund.

(8) "Management Services" means supervision, inspection, quality control, consultation, accounting, regulating, in-service training, and other related services provided on a systematic basis to support and improve vending facilities operated by blind vendors. Management services do not include those services or costs which pertain to the ongoing operation of an individual facility after the initial establishment period.

(9) "Randolph-Sheppard Act" means the federal law which enables the Blind Enterprise Program under the authority of 20 U.S.C. §107 et seq.

Acts 2010, No. 939, §2, eff. July 1, 2010; Acts 2014, No. 761, §1, eff. June 19, 2014.



RS 23:3043 - Blind Vendors Trust Fund

§3043. Blind Vendors Trust Fund

A. There is hereby established a special fund in the state treasury to be known as the Blind Vendors Trust Fund which shall consist of monies collected from certain vending stands, vending machines, cafeterias, and other small business concessions located on state, federal, and other property pursuant to the Randolph-Sheppard Act. The fund may receive monies from any source. In addition, the legislature may make annual appropriations to the trust fund for the purposes set forth in this Part.

B. All monies collected under this Part shall be forwarded by the department to the state treasurer upon receipt. After deposit in the Bond Security and Redemption Fund as required by Article VII, Section 9(B) of the Constitution of Louisiana, an amount equal to all amounts so received shall be credited to the Blind Vendors Trust Fund account under Louisiana Rehabilitation Services.

C. The monies in the fund shall be used solely for programs described herein to provide services for the Blind Enterprise Program established in Louisiana pursuant to the Randolph-Sheppard Act. Funds appropriated to the department each year shall be distributed in accordance with R.S. 23:3045. All unexpended and unencumbered monies remaining in the fund at the close of each fiscal year shall remain in the fund. Monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund. All interest earned from the investment of monies in the fund shall be deposited in and remain to the credit of the fund.

D. The administration of the fund shall be exercised by the department in accordance with this Part.

Acts 2010, No. 939, §2, eff. July 1, 2010; Acts 2014, No. 761, §1, eff. June 19, 2014.



RS 23:3044 - Blind Vendors Trust Fund Board; creation; membership

§3044. Blind Vendors Trust Fund Board; creation; membership

A. There is hereby created the Blind Vendors Trust Fund Board within the agency.

B. The Blind Vendors Trust Fund Board shall be composed of nine members as follows:

(1) The director of the agency or his designee.

(2) Eight members of the Louisiana Blind Vendors Elected Committee.

C.(1) The board shall meet and organize immediately after election of its members and shall elect a chairman from its membership and other officers it might deem appropriate. The board shall adopt rules for the orderly transaction of business and shall keep a record of its resolutions, transactions, findings, and determinations. A majority of the individuals appointed to the board shall constitute a quorum. Members shall serve without compensation.

(2) The director of the agency or his designee shall arrange for full and accurate financial records to be maintained in compliance with law and shall make a full and complete report to the board annually. The board is specifically prohibited from publishing newsletters or other publications typically used in mass mailings.

D. The board shall meet at least once in each quarter of the fiscal year and as often as necessary thereafter as deemed by the chairman.

E. The board shall be domiciled in East Baton Rouge Parish.

F. The board shall actively participate with the agency in the following:

(1) Promulgating policies, procedures, standards, rules, and regulations necessary to implement the provisions of this Part.

(2) Monitoring, evaluating, and reviewing the development and quality of services and programs funded through the fund.

(3) Developing an annual list of potential vending locations on state, federal, or other property.

Acts 2010, No. 939, §2, eff. July 1, 2010; Acts 2014, No. 761, §1, eff. June 19, 2014.



RS 23:3045 - Expenditures

§3045. Expenditures

A. Money in the trust fund from vending machines located on federal property shall be distributed for the primary purpose of the establishment and maintenance of retirement or pension plans, for health insurance, and contributions for the provisions of paid sick leave and vacation time for blind vendors, if approved by majority vote of blind vendors licensed by the department after the department has provided to each vendor information on all matters relevant to such purposes. Income not expended for the primary purpose as set out in this Subsection shall be used for the maintenance and replacement of equipment, the purchase of new equipment, management services, and securing a fair return to vendors, or as provided by state or federal guidelines with the active participation of the Blind Vendors Trust Fund Board.

B. Money in the trust fund from vending machines located on state-owned property or on property leased by the state or any state agency, or on other property shall be distributed for any purpose consistent with the provisions of the Randolph-Sheppard Act as may be determined by the department with the active participation of the Blind Vendors Trust Fund Board.

Acts 2010, No. 939, §2, eff. July 1, 2010; Acts 2014, No. 761, §1, eff. June 19, 2014.



RS 23:3061 - Louisiana Workforce Commission of Federal Independent Living Program

PART IV. INDEPENDENT LIVING

§3061. Louisiana Workforce Commission of Federal Independent Living Program

The Louisiana Workforce Commission shall administer Rehabilitation Act independent living programs, including independent living, Part B, and independent living for older individuals who are blind.

Acts 2010, No. 939, §2, eff. July 1, 2010.






TITLE 24 - Legislature and Laws

RS 24:1 - TITLE 24 LEGISLATURE AND LAWS

TITLE 24

LEGISLATURE AND LAWS

CHAPTER 1. LEGISLATURE

PART I. GENERAL PROVISIONS

§1. Cessation of civil suits against members during sessions

All civil proceedings pending against members of the legislature shall be stayed during their attendance at the sessions of their respective houses and during the time required in going to and returning from the same.



RS 24:2 - Investigations by legislature; authority to compel attendance of persons and production of papers

§2. Investigations by legislature; authority to compel attendance of persons and production of papers

Either house may send for persons and papers, and compel their attendance or production whenever necessary in the investigation of any matter before them. The chairman or acting chairman of any committee of the senate or house of representatives, or of any joint committee composed of members from both, may administer the oath to any witness who may be called before them to testify in relation to any subject referred to them for their consideration.



RS 24:3 - Compensation of witnesses

§3. Compensation of witnesses

Witnesses summoned to testify before the senate or the house of representatives, or before any of the several committees thereof, shall receive two dollars per day while in attendance, and ten cents per mile travelled in going to and returning from the place of appearance.



RS 24:4 - Contempt of the legislature; penalties

§4. Contempt of the legislature; penalties

A. Whenever the legislature or either house of the legislature, or whenever any committee of either house or any joint committee of both houses or any sub-committee of any such committee, which committee, joint committee or sub-committee has been specifically and expressly granted the subpoena power, has summoned any person as a witness to give testimony or to produce papers or other evidence upon any matter under inquiry before such house, committee, joint committee or sub-committee, such person shall be guilty of contempt of the legislature if he or she

(1) willfully defaults by failing to appear or to produce papers or other evidence, as ordered, or

(2) having appeared, refuses to take the oath or affirmation of a witness, or

(3) having appeared, refuses to answer any question pertinent to the question under inquiry.

B. Whoever is found guilty of contempt of the legislature under the provisions of this section shall be punished by a fine of not more than one thousand dollars or by imprisonment for not more than six months, or both.

C. The provisions of R.S. 24:4 through R.S. 24:6 are hereby declared to be supplemental to the powers of the legislature and of the senate and of the house of representatives to punish for contempt, and the legislature hereby reserves to itself and to the senate and to the house of representatives all inherent and all constitutional powers to punish for contempt.

Added by Acts 1963, No. 51, §1.



RS 24:5 - Certification of facts of contempt; prosecution

§5. Certification of facts of contempt; prosecution

Whenever a statement of facts alleged to constitute contempt under R.S. 24:4 is reported to either house of the legislature while the legislature is in session, or whenever, while the legislature is not in session, such statement is reported to and filed with the president of the senate or the speaker of the house of representatives, said president or speaker, as the case may be, shall certify the statement to the district attorney of a district where venue lies, as provided in the general laws governing venue or as provided by R.S. 24:6 in the case of offenses defined in R.S. 24:4(A), and the district attorney shall institute and prosecute a criminal proceeding against the accused for contempt of the legislature under the provisions of R.S. 24:4.

Added by Acts 1963, No. 51, §1.



RS 24:6 - Contempt prosecution; venue

§6. Contempt prosecution; venue

Any other provisions of law to the contrary notwithstanding, any offense defined by the provisions of R.S. 24:4(A) shall be deemed to have been committed (1) in the parish where the subpoena issued, (2) in the parish where the offender was served with the subpoena or (3) in the parish where the subpoena ordered the offender to give testimony or to produce papers or other evidence, and the trial of the offender for such offense may take place in any of such parishes.

Added by Acts 1963, No. 51, §1.



RS 24:7 - Committee meetings between sessions

§7. Committee meetings between sessions; video conferencing

A legislative committee meeting that is held between sessions of the legislature and during which no vote on any matter having the effect of law is to be taken may be conducted by video conference. Each house of the legislature may adopt rules of procedure to provide for and accommodate committee meetings by video conference, including but not limited to rules governing attendance and participation of members of the legislature in and quorums of committees for such meetings. Such rules shall provide for public participation in such meetings in accordance with R.S. 42:11 et seq. For the purposes of this Section and any rules adopted by either house of the legislature pursuant to this Section, "video conference" shall mean a method of communication which enables persons in different locations to participate in a meeting and to see, hear, and otherwise communicate with each other. No committee meeting shall be held pursuant to this Section unless a quorum of the committee is present, in person, at the location at which the meeting was advertised to take place.

Acts 2008, No. 185, §1, eff. June 13, 2008; Acts 2010, No. 861, §10.



RS 24:8 - Authority to attend meetings of state boards, commissions, agencies and committees

§8. Authority to attend meetings of state boards, commissions, agencies and committees

The members of the legislature shall be eligible and are hereby authorized to attend any meeting of any state board, commission, agency or committee and such attendance shall be permitted at both public meetings and those held in private or executive session.

Added by Acts 1970, No. 275, §1.



RS 24:9 - Rules of procedure

§9. Rules of procedure

Each house shall determine the rules of its procedure, not inconsistent with the provisions of the constitution. The said rules of procedure in effect for the 1972 regular session, as amended or changed, shall henceforth be effective and shall govern each successive house and its committees between and during all sessions of the legislature and the effectiveness of such rules shall not terminate at the end of one session or at the end of any four year term of the members of the respective houses; provided, however, that such rules of procedure may be amended, revised, or repealed in whole or in part, in accordance with said rules adopted by the respective houses.

Added by Acts 1972, No. 85, §1.



RS 24:10 - Vetoed bills; return by the governor; veto session

§10. Vetoed bills; return by the governor; veto session

A. A bill, except a joint resolution, shall become law if the governor signs it or if he fails to sign or veto it within ten days after delivery to him if the legislature is in session, or within twenty days if the legislature is adjourned.

B. If the governor does not approve a bill, he may veto it. When he vetoes a bill, he shall return it to the legislature, with his veto message stating his reasons for the veto, within twelve days after delivery to him if the legislature is in session.

C. Not later than twelve o'clock midnight of the twenty-third calendar day after the sine die adjournment of each session of the legislature, the governor shall transmit to the secretary of the Senate and the clerk of the House a statement of all vetoed bills, which have not previously been returned to the legislature in session and shall at the same time return each such vetoed bill to the chief clerical officer of the house of origin. Such statement shall contain the bill number and title of each such vetoed bill and the veto message for each stating the reasons for the veto of the particular bill. No later than midnight of the second day after receipt of such statement the secretary of the senate and the clerk of the house shall transmit by certified or registered mail, or by any other receipted written means, to each member of their respective houses a copy of the governor's statement and a form for declaration by the member that a veto session for reconsideration of the listed vetoed bills is not necessary. The form for such declaration shall contain a statement that the undersigned member finds that a veto session to reconsider the bills listed in the governor's statement is not necessary and shall also provide a designated place for the signature of the member responding.

D. Upon receipt of the copy of the governor's statement and the declaration form, each legislator who finds that a veto session to reconsider the bills listed in the governor's statement is not necessary shall sign the form for such declaration and shall immediately return such signed form to the presiding officer of the house of which he is a member. Each presiding officer shall note the date and hour of receipt of each signed form he receives and shall tabulate the number of members who have by return of such signed form declared that a veto session is not necessary. Any other written declaration by a member that such a session is not necessary which is received by one of the presiding officers, shall be treated in the same manner as those received on the form provided and shall be included in such tabulation. No declaration received after twelve o'clock midnight of the thirty-fifth calendar day after sine die adjournment of the legislature shall be counted and declarations received after that time shall be null and void.

E. The presiding officers shall jointly transmit to each member of the legislature the results of the tabulation of the declarations returned by the members of the respective houses together with an announcement that the veto session is or is not to be held and the date and time such session shall convene if it is to be held. No veto session shall be held if a majority of the elected members of either house have declared in writing that a veto session is unnecessary.

F. Unless a majority of the elected members of either house has declared in writing that a veto session is unnecessary, the legislature shall meet in veto session in the state capital at noon on the fortieth day following final adjournment of the most recent session, to consider all bills vetoed by the governor. If the fortieth day falls on Sunday, the session shall convene at noon on the succeeding Monday. No veto session shall exceed five calendar days, and any veto session may be finally adjourned prior to the end of the fifth day upon the vote of two-thirds of the elected members of each house.

G. A law enacted with the approval of a vetoed bill by two-thirds of the elected members of each house during a veto session shall take effect on the sixtieth day after final adjournment of the session in which it was originally finally passed by both houses, unless such Act contains a different effective date. If the Act contains a different effective date, it shall become effective on said date, unless the date is prior to the time of approval by both houses during a veto session by the required vote, in which case it shall become effective upon such approval.

Added by Acts 1975, 1st Ex.Sess., No. 23, §1, eff. Jan. 28, 1975.



RS 24:11 - Extraordinary session; petition of legislature; call; limitations

§11. Extraordinary session; petition of legislature; call; limitations

A. The legislature shall be convened in extraordinary session by the presiding officers of both houses upon written petition of a majority of the elected members of each house.

B. The petition of members of the legislature to the presiding officers to call the legislature into extraordinary session shall specify the object or objects of the session, the date and time at which the session shall convene, and the number of days for which the session shall be convened; provided such number of days shall not exceed thirty calendar days. The petition shall also provide a designated place for the signature of any member who is in favor of the calling of said extraordinary session and it may specify the particular time the session shall adjourn. Such petition shall be in the following form:

PETITION

STATE CAPITOL

BATON ROUGE, LOUISIANA

(DATE)

We, the undersigned members of the Legislature constituting a majority of the elected members of the House of Representatives and the Senate thereof, in accordance with the provisions set forth in Article III, Section 2(B) of the Constitution of Louisiana, do hereby petition the speaker of the House and the president of the Senate to call the Legislature into extraordinary session at the State Capitol in Baton Rouge, Louisiana, commencing at ________ o'clock ___.m. on __________________, in the year of our Lord _______, for a period not to exceed ____ days, after transmittal to you of copies of this petition as signed by at least a majority of the elected members of each house of the Legislature.

Said session shall be convened to consider the following enumerated object(s):

1.

(Signed) _______________________________

C. The petition may be circulated, and transmitted to the presiding officers by the members themselves, or, alternatively, the petition may be circulated and transmitted to the presiding officers as provided in Subsection D.

D. When at least thirteen senators and thirty-five members of the house of representatives determine the necessity for an extraordinary session of the legislature they may prepare a petition to call the legislature into extraordinary session and submit it to the chief clerical officers of both houses who shall make adequate public announcement of its receipt. Such petition shall be in the form specified in Subsection B of this section.

Within forty-eight hours of the receipt by the presiding officers of such a petition duly signed by at least thirteen senators and thirty-five members of the house of representatives, the clerk of the house and the secretary of the senate shall prepare duplicate copies of the petition and shall transmit such a copy by certified or registered mail to each member of their respective houses for the purpose of obtaining the requisite number of signatures required to call the legislature into extraordinary session. The copies of the petition mailed to all members of the legislature shall be postmarked on the same day. Each duplicate copy of the petition shall contain the name of the legislator to whom it is mailed.

Each member who is in favor of the call for said extraordinary session shall sign the copy of the petition mailed to him and shall return it to the respective clerical officer no later than twenty days after the date on which the petition was mailed to the members or, if the date of the session as stated in the petition is earlier than twenty-seven days after the date that copies were mailed, no later than seven days before the date of such session as stated therein. No petition received by a clerical officer after five o'clock p.m. on the twentieth day after the copies were mailed or on the seventh day before the date of the session, whichever is the earlier, shall be counted and the clerical officer shall return it to the member. Any member who has signed and timely returned a copy of a petition may remove his signature from a petition or reclaim the copy he has signed by written notice to the respective clerical officer at any time prior to receipt by the chief clerical officers of signed copies from a majority of the elected members of each house. No signature so removed or copies of a petition so reclaimed shall be counted.

On the day after the final date for return of signed copies of the petition or as soon as a majority of the elected members of each house have timely returned signed copies, if earlier, each of the clerical officers shall separately list the names of the members who have returned signed copies of the petition to him and shall also list the names of those members whose copies of the petition were invalid because they were not signed by the member or because they were not timely received. Each clerical officer shall sign the list of members he has so prepared and shall cause a copy of the petition and a copy of the list to be transmitted to the presiding officers and to each member of the legislature. All costs in connection with preparation, transmittal, handling and tabulation of petitions and lists of members returning same shall be paid from funds appropriated for the expenses of the two houses.

If a majority of the elected members of each house sign and timely return the petition the extraordinary session shall be held. If a majority of the elected members of each house do not sign and timely return the petition, the chief clerical officers shall return the signed copies of the petition to the members who signed and returned them.

E. At least five days prior to the date for the convening of an extraordinary session as contained in a petition for such a session duly signed by a majority of the elected members of each house and transmitted to the presiding officers thereof, the presiding officers shall issue a proclamation calling the extraordinary session, which proclamation shall state the objects of the session, the date and time at which the session shall convene, the number of days for which it is convened, all as provided in the petition signed by the requisite number of members, and the time the session shall adjourn if included in the petition. The power to legislate shall be limited, under penalty of nullity, to the objects specifically enumerated in the proclamation.

F. The petition for an extraordinary session called upon petition of a majority of the elected members of each house and a list of members signing said petition or copies thereof shall be entered in the journal of said session.

G. When either the governor or the legislature has called an extraordinary session of the legislature, neither the governor nor the legislature shall call another extraordinary session to overlap or run concurrently with the first extraordinary session.

Added by Acts 1975, 1st Ex.Sess., No. 50, §1.



RS 24:12 - Technical assistance by public higher educational institutions

§12. Technical assistance by public higher educational institutions

A.(1) The Board of Trustees for State Colleges and Universities, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, and the Board of Supervisors of Southern University and Agricultural and Mechanical College are authorized to require that each higher educational institution over which they exercise supervision and management, including, where appropriate, each campus, branch, or other separate division thereof, participate in a program of providing technical and scholarly assistance to the legislature, its standing and statutory committees, and its legislative service agencies.

(2) At each institution participating in such program there shall be designated an administrative officer to serve as liaison officer between that institution and the legislature. Such liaison officer shall be responsible for coordinating personnel of that institution to respond to any inquiries made by the legislature, its standing or statutory committees, or its service agencies involving areas in which the institution is capable of rendering technical expertise.

(3) Repealed by Acts 1988, No. 58, §5.

B. Repealed by Acts 1988, No. 58, §5.

C. Assistance rendered to the legislature, its standing or statutory committees, or its service agencies by a higher educational institution, campus, branch, or other separate division thereof, or by any of its employees in accordance with the provisions of this Section, shall be without cost or charge whatsoever. In addition, no higher educational institution, campus, branch, or other separate division thereof, shall include within its legislative budget request any additional monies to implement the provisions of this Section.

Added by Acts 1979, No. 532, §1; Acts 1988, No. 58, §5.



RS 24:13 - Technical corrections in legislative instruments

§13. Technical corrections in legislative instruments

In printing and distributing legislative instruments which have been ordered engrossed or reengrossed by their respective houses and in having enrolled legislative instruments originating in their respective houses that have passed both houses or resolutions adopted by their respective houses, the clerk of the House of Representatives and the secretary of the Senate may not alter the sense, meaning, or effect of any legislative instrument but may make technical corrections in such legislative instruments as follows:

(1) Number, designate, renumber, or rearrange or redesignate items in a numerical or alphabetical listing to establish a numerical or alphabetical sequence.

(2) Change reference numbers to agree with numbered Chapters and Sections.

(3) Substitute the proper Chapter, Section, or other subdivision term or other proper citation for the terms "this Act", "the preceding Section", and the like.

(4) Delete figures where they are merely a repetition of written words and vice versa.

(5) Change capitalization for the purpose of uniformity.

(6) Correct misspellings and manifest punctuation and other typographical errors.

Acts 1989, No. 287, §1, eff. June 27, 1989.



RS 24:14 - Senate confirmations

§14. Senate confirmations

A. Whenever an appointment to public office, whether to a board, commission, committee, or district, or to an executive or other office in the executive branch of state government or in a local governmental entity, and whether to fill an initial or succeeding full term of office or the unexpired portion of a term of office, is made by the governor, the governor shall submit the appointment to the Senate for confirmation.

B. Whenever an appointment to public office, whether to a board, commission, committee, or district, or to an executive or other office, and whether to fill an initial or succeeding full term of office or the unexpired portion of a term of office is made by a public official other than the governor, the public official making the appointment shall submit the name of the appointee to the Senate for confirmation if the constitution or statute providing for the appointment requires that the appointment be made with advice and consent of the Senate, with consent of the Senate, subject to confirmation by the Senate, or in any other language requiring confirmation by the Senate.

C. If the legislature is in regular session, any public official making an appointment subject to Senate confirmation shall submit the name of the appointee to the Senate for confirmation within forty-eight hours after the appointment is made. Failure of the Senate to confirm the appointment prior to the end of the session shall constitute rejection.

D. If the legislature is not in regular session, the public official making an appointment subject to Senate confirmation may make interim appointments which shall expire at the end of the next regular session unless submitted to and confirmed by the Senate during that session.

E. When a statute requires confirmation by the Senate of all or a part of a board or commission before the board or commission can begin any official business, and when the appointing public official has submitted the names of the appointees to the Senate for confirmation, the president of the Senate shall call the Senate into a special confirmation meeting not to exceed three days to consider confirmation of only those appointees. Each appointee confirmed during this special meeting may serve as an interim appointee until the end of the next regular session unless again submitted to and confirmed by the Senate during that session. The appointment of any appointee not confirmed by the Senate at the special meeting shall expire at the end of the special confirmation meeting and that person shall not be appointed to the same office during any recess of the legislature.

F. In order for an appointee to be confirmed, the name of the appointee shall be submitted by the appointing public official to the Senate during the next regular session following the appointment and a majority of the elected members of the Senate must vote in favor of confirming the appointee in open session during that regular session. The Senate can refuse to confirm an appointee by either taking no action at all or by voting not to confirm an appointee in open session.

G. The appointment of any appointee who is not confirmed by the Senate or who is not submitted to the Senate for confirmation, or who is not reconfirmed pursuant to Subsection K of this Section, notwithstanding the provision of R.S. 42:2, during the regular session shall expire at the end of the regular session and a vacancy shall be immediately created for that position. The appointee shall not be appointed to the same office during any recess of the legislature.

H.(1)(a) In the event a person is not submitted to or is not confirmed by the Senate, or is submitted to the Senate for reconfirmation but not reconfirmed by the Senate pursuant to Subsection K of this Section, and the person attempts to remain in office after being advised by the Senate, through its president, by certified mail, return receipt requested, of his lack of confirmation or reconfirmation, and acts in his official capacity, any action taken by a public body in which such person participates shall be null and void. The Senate, through its president, shall notify any person not submitted to the Senate for confirmation or not confirmed by the Senate and any person submitted to the Senate for reconfirmation but not reconfirmed by the Senate no later than thirty days after the Senate considers confirmations.

(b) The Senate, through its president, may bring an action to remove the person from office. Notwithstanding any other law to the contrary, the venue for any such action shall be East Baton Rouge Parish.

(2)(a) In the event a person is not submitted to the Senate for reconfirmation pursuant to Subsection K of this Section and the person attempts to remain in office after being advised by his appointing official by certified mail, return receipt requested, of his failure to be submitted and to be reconfirmed and acts in his official capacity, any action taken by a public body in which such person participates shall be a relative nullity and shall be subject to challenge in district court. Notwithstanding any other law to the contrary, the venue for any such action shall be East Baton Rouge Parish.

(b) The appointing official shall notify any person whom he failed to submit to the Senate for reconfirmation or who was not reconfirmed and the office, board, commission, committee, or district to which the person was appointed, no later than thirty days after the Senate considers confirmations.

I. The provisions of this Section shall not apply to appointments made pursuant to the provisions of Article X, Sections 3, 27, and 43 of the Constitution of Louisiana.

J.(1) Notwithstanding any provision of law to the contrary, no appointee to public office required by law to file a state tax return and who failed to file such return during any year of the five years immediately preceding his appointment to office, shall be confirmed.

(2) The Department of Revenue shall investigate every person appointed to public office subject to Senate confirmation who has failed to file a state income tax return in any year of the five years immediately preceding the appointment and determine the reason the appointee failed to file. If an appointee is required by law to file a return in any year and failed to do so, the secretary of the Department of Revenue shall actively pursue the collection of all taxes due from the appointee including implementing procedures set forth in Part III of Chapter 18 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

K. Notwithstanding any other provision of law, all persons who are appointed to a position on a board, commission, committee, or district, which requires Senate confirmation, including persons appointed to a partial term shall be subject to reconfirmation as follows:

(1)(a) The service of each appointee appointed to a term concurrent with the appointing official or at the pleasure of the appointing official shall expire at the end of the appointing official's term as provided for in Article IV, Section 3 of the Constitution of Louisiana or as otherwise provided for by law.

(b) The appointee may continue to serve until the end of the second regular session of the Legislature following the beginning of the legislative term at which time the position shall become vacant unless the appointee is reappointed to the position and has been confirmed by the Senate prior to the end of the second legislative session.

(2)(a) The service of each appointee appointed to a fixed term shall expire at the end of the term to which the appointee was appointed.

(b) The appointee may continue to serve until the end of the second regular session of the Legislature following the expiration of the term.

Acts 1993, No. 1021, §1; Acts 1995, No. 93, §1; Acts 2008, No. 528, §1; Acts 2014, No. 760, §1, eff. June 19, 2014.



RS 24:15 - Transmission of documents

§15. Transmission of documents

A. Whenever the clerk of the House of Representatives is required to send a ballot, petition, or other documentation to the members of the House of Representatives by mail, either by law or pursuant to the rules of procedure of the House of Representatives, and the clerk determines that it is feasible and desirable to utilize the system designed pursuant to R.S. 39:461.1 instead of mail for the transmission of the ballot, petition, or other documentation, then notwithstanding any requirement to the contrary, the clerk may utilize the system for the transmission of the ballot, petition, or other documentation in lieu of mailing.

B. Whenever the secretary of the Senate is required to send a ballot, petition, or other documentation to the members of the Senate by mail, either by law or pursuant to the rules of procedure of the Senate, and the secretary determines that it is feasible and desirable to utilize the system designed pursuant to R.S. 39:461.1 instead of mail for the transmission of the ballot, petition, or other documentation, then notwithstanding any requirement to the contrary, the secretary may utilize the system for the transmission of the ballot, petition, or other documentation in lieu of mailing.

C. Whenever the clerk of the House of Representatives and the secretary of the Senate are required to send a ballot, petition, or other documentation to the members of the legislature by mail, either by law or pursuant to the joint rules of procedure of the House of Representatives and the Senate, and the clerk and the secretary jointly determine that it is feasible and desirable to utilize the system designed pursuant to R.S. 39:461.1 instead of mail for the transmission of the ballot, petition, or other documentation, then notwithstanding any requirement to the contrary, the clerk and the secretary may utilize the system for the transmission of the ballot, petition, or other documentation in lieu of mailing.

D. When necessary to determine any deadline based upon a postmark, the transmission date through the system shall serve as the postmark.

E. The provisions of this Section shall be applicable to any requirement on either or both clerical officers to mail any ballot, petition, or other documentation to the members of his house of the legislature or to each member of the legislature, including without limitation any such mail requirement in R.S. 18:135.1 and 401.3, R.S. 24:10, 11, 504, and 507, R.S. 27:224, R.S. 39:87, 99.12, and 99.36, R.S. 49:220.23, and R.S.51:1052.

Acts 2016, No. 674, §1.



RS 24:30 - REPEALED BY ACTS 1993, NO. 248, 2.

PART II. MEMBERS AND EMPLOYEES

§30. REPEALED BY ACTS 1993, NO. 248, §2.



RS 24:31 - Compensation of members

§31. Compensation of members

The compensation of the members of the legislature shall be equal to the rate allowable for per diem deduction under Section 162(h)(1)(B)(ii) of Title 26 of the United States Code for the location of the state capital during their attendance on that body.

Amended by Acts 1952, No. 2, §1; Acts 1956, No. 254, §1; Acts 1980, No. 42, §1, eff. June 5, 1980; Acts 1997, No. 1316, §1, eff. July 1, 1997.



RS 24:31.1 - Salary for members; expense allowance; mileage allowance

§31.1. Salary for members; expense allowance; mileage allowance

A. In addition to the per diem and all other allowances provided by law for members of the Legislature of Louisiana, each member of the legislature, except the president and the president pro tempore of the Senate and the speaker and the speaker pro tempore of the House of Representatives, shall be paid a salary in the full sum of sixteen thousand eight hundred dollars per annum.

B.(1) The salary provided for in this Section for the individual members shall be withdrawn from the treasury on the warrant of the presiding officer of each house on the state treasurer. The warrants shall be paid out of the general fund and the treasurer is hereby required to pay the warrants by preference over other warrants, except warrants for the salaries of constitutional officers, which shall be concurrent with the warrants provided for in this Section.

(2) The funds so drawn shall be deposited in the name of the House of Representatives, or the Senate, as the case may be, in an approved bank located in this state, selected by the presiding officer of each house. Payment of the salary to the persons entitled thereto shall be made by individual check, signed, in the case of the House of Representatives, by the presiding officer of the House and, in the case of the Senate, signed by the president of the Senate. Facsimile signatures may be used.

C.(1) In addition to the per diem and salary and all other allowances provided by law for members of the Legislature of Louisiana, each member shall be paid a mileage allowance for trips to and from the capitol during sessions of the legislature, regardless of the method of transportation, equal to the rate established as the standard mileage rate for business travel for purposes of Section 162(a) of Title 26 of the United States Code. Such mileage allowance shall be paid for a number of trips not to exceed the number of calendar weeks, or fraction thereof, of the session.

(2) During the interim between sessions each member shall also be paid, for actual attendance at meetings of legislative committees of which he is a member, a mileage allowance at the rate provided in Paragraph (1) of this Subsection for actual travel to and from the site of such meetings. Mileage allowance for legislative committee meetings shall be paid only upon the filing by the member with the respective presiding officer of a voucher for each such meeting. The legislature or either house may, by appropriate resolution, provide that no mileage allowance shall be paid in the case of particular committees or particular meetings.

D. In lieu of the mileage allowance provided in Subsection C of this Section, both during sessions and during the interim between sessions, any legislator may be reimbursed the actual cost paid by the legislator for a commercial coach fare airline ticket, either one way or round trip, for any trip for which the mileage allowance is otherwise authorized pursuant to Subsection C of this Section if the distance of travel one way by the most direct route by land is in excess of one hundred miles. Such reimbursement shall be paid only upon the filing by the legislator with the respective presiding officer of a voucher for each such trip, whether during session or during the interim.

E. In addition to the salary, compensation, and all other allowances provided by law for members of the legislature, each member of the legislature shall be paid a monthly expense allowance, as referred to in R.S. 11:403(10), in the amount of five hundred dollars per month for expenses in connection with the holding or conduct of their office. Warrants for the payment of such allowance shall be in accordance with, and subject to, Subsection B of this Section.

Added by Acts 1952, No. 11, §§1 to 3. Amended by Acts 1960, No. 349, §1; Acts 1969, No. 11, §7; Acts 1975, No. 14, §1, eff. July 18, 1975; Acts 1976, No. 4, §1, eff. June 16, 1976; Acts 1976, No. 356, §1; Acts 1980, No. 42, §1, eff. June 5, 1980; Acts 1980, No. 684, §1; Acts 1984, No. 192, §1, eff. June 27, 1984; Acts 1992, No. 520, §1, eff. June 26, 1992; Acts 1993, No. 248, §1; Acts 1997, No. 1316, §1, eff. July 1, 1997; Acts 2012, No. 847, §1, eff. July 1, 2012; Acts 2013, No. 220, §8, eff. June 11, 2013.



RS 24:31.2 - Expenses of clerk of House and secretary of Senate

§31.2. Expenses of clerk of House and secretary of Senate

A. The clerk of the House of Representatives shall be paid an expense allowance of five hundred dollars per month for expenses in connection with the operation of his office and for attending to the business thereof between sessions. The expense allowance shall be withdrawn from the treasury on the warrant of the clerk of the House.

B. The secretary of the Senate shall be paid an expense allowance of five hundred dollars per month for expenses in connection with the operation of his office and for attending to the business of the Senate between sessions. The expense allowance shall be withdrawn from the treasury on the warrant of the secretary of the Senate.

Added by Acts 1952, No. 214, §1. Amended by Acts 1960, No. 349, §1; Acts 1969, No. 11, §7.



RS 24:31.3 - Reimbursement for members-elect

§31.3. Members-elect; reimbursement; orientation; establishment of district office; legislative assistants

A. The presiding officers of both houses shall, upon the taking of office by a member elected between sessions by the legislature at a special election called to fill a vacancy in the office of senator or representative, pay to said member the regular legislative salary provided for in R.S. 24:31.1. Said sum shall be payable upon the taking of office of any such member-elect and shall be based on the period from the date of his election until the date of his taking office.

B. During the period between the promulgation of the election returns of the regular general election for members of the legislature and the organizational session of the legislature, a member-elect shall be reimbursed in the manner established by the division of administration for state officers, for mileage, lodging, and meal expenses incurred by the member-elect for actual attendance at one or more orientation seminars conducted by the house of the legislature to which such member-elect was elected.

C.(1) During the period beginning thirty days prior to the organizational session of the legislature, the presiding officer of the house of the legislature to which a member-elect was elected may take whatever action deemed necessary to assist a member-elect to establish a district office and for such office to begin operating, including incurring expenses and making expenditures related to such office in an amount not to exceed the monthly office expense allowance established in R.S. 24:31.4.

(2) During the period beginning thirty days prior to the organizational session of the legislature, a member-elect may employ one or more legislative assistants in accordance with the provisions of R.S. 24:31.5.

Added by Acts 1970, No. 244, §1. Acts 1993, No. 248, §1; Acts 2004, No. 516, §1.



RS 24:31.4 - Members' office allowance

§31.4. Members' office allowance

A. In addition to the salary, per diem, and all other allowances provided by law for members of the legislature, each member of the legislature shall be paid a monthly expense allowance in the amount of five hundred dollars per month, or so much thereof as may be necessary, for payment of rent for office space in a parish or parishes which he represents, and for payment of the cost of maintaining utilities in said office or offices and for other expenses related to the holding or conduct of their office.

B.(1) Any payment under the allowance provided in Subsection A of this Section for office rental shall be used only for payment of rental for office space in a building situated in a parish which the member represents, and in no case shall payment be made for office space which is located in the legislator's residence or in any other property owned wholly or in part by the legislator or a member of his family. Payment under the allowance provided in Subsection A of this Section for cost of utilities and other expenses shall be for reimbursement for cost of electric, water, gas, and telephone service for the legislator's district office and for other office expenses, including but not limited to stationery and other supplies.

(2) Notwithstanding any other provision of law to the contrary, a legislator may lease office space for his district office from a lessor from whom he also leases other commercial office space except as otherwise prohibited by Paragraph (1) of this Subsection. In such case, the monthly expense allowance provided in Subsection A of this Section and any allowance for office expenses authorized pursuant to the rules of procedure of the house of the legislator may be used for the payment of rent which represents the fair market value for the amount of space exclusively allocated for his district office and for the payment of the prorated cost of maintaining utilities in the office for the amount of space exclusively allocated for his district office. Transactions relative to the district office and for such payment are expressly authorized and shall be in accordance with the provisions of this Section and the rules of procedure of the house of the legislator.

C. The allowance provided in Subsection A of this Section shall be withdrawn from the treasury and paid to the persons entitled thereto in the same manner as is provided by law for the salary provided in R.S. 24:31.1. Each member shall be required to file with the presiding officer, prior to payment of the allowance each month, an itemized statement of expenses, and appropriate invoices or receipts supporting the same. The amount of the allowance paid to each member each month shall be equal to the total amount of the itemized statement, provided that in no case shall the total reimbursement exceed five hundred dollars.

D. However, in the event of a disaster or other emergency which necessitates the temporary relocation of a legislator's district office or in the event a legislator's district office is damaged to an extent that impedes the function of the office, the presiding officer of the house of the legislator may authorize the payment of rent for office space within the state and the reimbursement of other expenses related to the holding or conduct of the legislator's office during the duration of the temporary relocation or district office recovery process, as the case may be. Each such legislator shall be required to file with the presiding officer, prior to payment of such expenses each month, an itemized statement of expenses and appropriate invoices or receipts supporting the same. The total amount of the payment and reimbursement for a legislator's office expenses, including those authorized by this Subsection, shall not exceed the total amount per month for office expenses to which the legislator is otherwise entitled by law and the rules of procedure of his house.

E. The commissioner of administration shall promulgate and implement a procedure whereby, at no cost to a legislator, surplus space in immovable property owned by the state and located within a parish represented in whole or in part by a legislator may be utilized as the legislator's office. The commissioner of administration shall promulgate such procedure by rule in accordance with the Administrative Procedure Act, and proposed rules relative to such procedure shall be subject to the approval of the House and Governmental Affairs Committee and the Senate and Governmental Affairs Committee. A legislator seeking to utilize such surplus space as his office shall make a written request for such space to the commissioner. Priority for such space shall be given to legislators in the order in which the requests are received.

Added by Acts 1972, No. 259, §1. Amended by Acts 1975, No. 44, §1, eff. Sept. 1, 1975; Acts 1980, No. 89, §1, eff. July 1, 1980; Acts 1982, No. 53, §1; Acts 1992, No. 520, §1, eff. June 26, 1992; Acts 1993, No. 248, §1; Acts 1997, No. 1316, §1, eff. July 1, 1997; Acts 2005, 1st Ex. Sess., No. 16, §1, eff. Nov. 29, 2005; Acts 2008, No. 603, §1, eff. June 30, 2008; Acts 2010, No. 861, §10; Acts 2012, No. 728, §1.

NOTE: Acts 2005, 1st Ex. Sess., No. 16, §2, provides that the Act is to be applied retroactively and prospectively.

NOTE: Acts 2008, No. 603, §2, provides that the Act is to be applied retroactively and prospectively.



RS 24:31.5 - Legislative assistants for members

§31.5. Legislative assistants for members

A.(1) Each member of the legislature may employ one or more legislative assistants, who shall be employed as unclassified state employees.

(2) The Legislative Budgetary Control Council shall establish and provide for the implementation of a salary schedule for legislative assistants. The Legislative Budgetary Control Council may make adjustments to the salary schedule for legislative assistants as necessary.

(3) Each legislator shall determine the qualification requirements of his legislative assistant or assistants. However, no person who is a member of the family of the legislator may serve as his legislative assistant.

(4)(a) Each legislative assistant shall perform such duties as the legislator may assign and shall be paid a salary fixed by the legislator. The salary for any one legislative assistant shall not exceed the base salary established by the Legislative Budgetary Control Council plus the equivalent of one step for each year of his employment as a legislative assistant.

(b) If a legislator employs more than one legislative assistant, the total salary for all his legislative assistants shall not exceed the base salary established by the Legislative Budgetary Control Council plus the equivalent of one step for each year of employment as a legislative assistant of the legislative assistant receiving the highest salary, or the equivalent of one step for each year of the employing legislator's service as a legislator, at the option of the employing legislator. However, no legislative assistant shall be paid a salary that exceeds the base salary established by the Legislative Budgetary Control Council plus the equivalent of one step for each year of his employment as a legislative assistant.

(c) The Legislative Budgetary Control Council shall also provide a detailed mechanism to factor in other governmental experience into the number of years of experience of a legislative assistant for determining that legislative assistant's salary.

(5) The salary of each legislative assistant shall be paid from the funds of the respective house, withdrawn from the state treasury and deposited in the manner provided in R.S. 24:31.1, and shall be paid to each individual legislative assistant whose employment and salary have been certified by a member to his respective presiding officer. Payment shall be by check signed by the speaker of the House of Representatives as to the salary of legislative assistants to House members and by the president of the Senate as to the salary of legislative assistants to Senate members. Facsimile signatures may be used.

(6) Nothing in this Section shall prohibit the use of contractual secretarial services in lieu of one or more legislative assistants who shall be paid in accordance with the salary schedule established by the Legislative Budgetary Control Council.

B. Each legislator who employs one or more legislative assistants as provided in this Section shall notify the presiding officer of his house in writing as to the name of each such legislative assistant and the salary to be paid. Any change of person or salary shall be reported to the presiding officer of his house within ten days after such change. The respective presiding officer shall hold such reports during the term of office of the legislator involved.

C.(1)(a) If a legislator employs only one legislative assistant, the assistant may participate in the state's group life, health, and hospitalization insurance program and the state employees' retirement system if the assistant receives at least sixty percent of the total compensation available to employ the legislative assistant.

(b) When a legislator employs more than one legislative assistant, the primary legislative assistant may participate in the state's group life, health, and hospitalization insurance program and the state employees' retirement system. "Primary legislative assistant" means the legislative assistant who receives the highest salary and whose salary is at least sixty percent of the total salary that such assistant can be paid.

(c) Any legislative assistant who does not meet the criteria set forth in this Subsection shall not be eligible to participate in these benefits.

(2) All legislative assistants shall be eligible for workers' compensation coverage as state employees immediately upon employment.

Added by Acts 1972, No. 259, §1. Amended by Acts 1975, No. 44, §1, eff. Sept. 1, 1975; Acts 1979, No. 408, §1, eff. Sept. 1, 1979; Acts 1980, No. 493, §1, eff. July 22, 1980; Acts 1983, 1st Ex. Sess., No. 1, §6; Acts 1986, No. 946, §1; Acts 1989, No. 9, §1; Acts 1989, No. 806, §1; Acts 1992, No. 520, §1, eff. June 26, 1992; Acts 1997, No. 1344, §1, eff. July 1, 1997; Acts 2008, No. 838, §1, eff. July 1, 2008; Acts 2010, No. 861, §10.

NOTE: See Acts 2008, No. 838, §§2 and 4, regarding implementation.



RS 24:31.6 - Legislative district offices; furnishing and equipment allowance

§31.6. Legislative district offices; furnishing and equipment allowance

A. Each member of the legislature shall be entitled to an allowance for the purpose of purchasing office furniture and equipment to be utilized in the conduct of his office. Each legislator shall be entitled to a maximum allowance of two thousand dollars while serving his first term in the legislature, this allowance not to be renewable upon election for a subsequent term of office. However, the presiding officer may authorize the expenditure of monies in excess of a member's allowance for the purchase of a standard suite of office furniture, as that standard is defined by resolution of the Legislative Budgetary Control Council, as well as for replacing or making major repairs to any piece of equipment or furniture purchased under the provision of this Section.

B. Each legislator who has served one or more terms in the legislature, upon taking office for each subsequent and consecutive term, shall receive an additional allowance of five hundred dollars in the aggregate for the purpose of purchasing any additional equipment or furniture to be utilized in the conduct of his office.

C. Title to all furniture and equipment purchased under provisions of this Section shall vest in the purchasing house of the legislature, and the same shall be purchased by the presiding officers in accordance with purchasing policies of the Legislative Budgetary Control Council upon presentation of itemized statements from members of the legislature setting forth in detail the furniture and equipment desired to be purchased.

D. Notwithstanding the provisions of Part XI of Chapter 1 of Title 39 of the Louisiana Revised Statutes of 1950, upon termination of office, each legislator having possession of equipment or furniture purchased with the dollar allotments provided in this Section or with the legislator's individual supplemental expense account provided by his house, or having possession of the standard computer equipment allocated to the legislator for use outside of the capitol building, may purchase such property with nonpublic funds at a cost of the standard depreciated value of the property. This authority to purchase furniture shall not encompass the standard suite of furniture purchased with additional monies approved by the presiding officer of either house. The legislator shall relinquish any such furniture or equipment which he does not purchase to the presiding officer or agents of his house.

E. Whenever a legislator returns any property or equipment purchased under the provisions of Subsection A or B of this Section, he shall receive credit to his furnishing allowance for such property at a value to be determined by the presiding officer of his house.

Added by Acts 1975, No. 44, §2, eff. Sept. 1, 1975. Amended by Acts 1980, No. 554, §1; Acts 1984, No. 330, §1; Acts 1992, No. 520, §1, eff. June 26, 1992; Acts 2007, No. 216, §1.



RS 24:31.7 - Allowances; declaration as non-emoluments

§31.7. Allowances; declaration as non-emoluments

The allowance provided in Sections 31.4, 31.5 and 31.6 are hereby declared not to constitute emoluments of office of the members of the legislature, and shall not be used for the purpose of determining the amount upon which any employee or employer contributions are to be paid to any publicly supported retirement system or in computing any retirement benefits or any other benefits pertaining to any member of the legislature.

Added by Acts 1975, No. 44, §2, eff. Sept. 1, 1975.



RS 24:31.8 - Suspension of payments due to imprisonment after conviction of a crime

§31.8. Suspension of payments due to imprisonment after conviction of a crime

Whenever any member of the legislature is imprisoned after conviction of a crime, the payment of the compensation and allowances under the provisions of R.S. 24:31.1, R.S. 24:31.4, R.S. 24:31.5, and R.S. 24:31.6 shall be suspended.

Added by Acts 1981, No. 570, §1.



RS 24:31.9 - Identification pins for legislators

§31.9. Identification pins for legislators

A.(1) The president of the Senate and the speaker of the House of Representatives may provide jointly for the issuance of identification pins to the members of the legislature for security purposes. The president and the speaker may determine and adopt the design for such pins and may provide for the manufacture and purchase of such pins. The design of the identification pins shall be unique for members serving each four-year term of office or part thereof and shall be the same for all members of both houses.

(2) No person shall fabricate or manufacture a pin of the same design as any such design adopted by the president and the speaker, unless authorized to do so by the president and the speaker.

(3) No person not a member of the legislature during the four-year term for which a particular pin is issued shall wear such a pin at any time.

B. The ownership of each pin shall remain in the respective house which issued the pin. However, the president and the speaker may provide for the purchase of a pin by a member upon the expiration of the term or upon his leaving office.

C. The president and the speaker may adopt policies and procedures for the implementation of this Section and for the issuance and wearing of such pins.

Acts 1989, No. 18, §1, eff. June 8, 1989.



RS 24:32 - Resignation of members

§32. Resignation of members

Any member of the Senate or House of Representatives wishing to resign shall direct his letter of resignation to the presiding officer of the house of the legislature of which he is a member.

Acts 1993, No. 251, §1.



RS 24:33 - Secretary of Senate and clerk of House; holding over until successors qualified

§33. Secretary of Senate and clerk of House; holding over until successors qualified

The secretary of the Senate and the clerk of the House of Representatives or the officers performing their duties, shall hold over and continue in office from one term of the legislature to another, until their successors are elected and qualified.



RS 24:34 - Repealed by Acts 1988, No. 58, 5.

§34. Repealed by Acts 1988, No. 58, §5.



RS 24:35 - Membership of the Senate

§35. Membership of the Senate

A. The Senate of the Legislature of Louisiana shall be composed of thirty-nine members. The state shall be divided into the following senatorial districts and one senator shall be chosen from each of the districts:

(1) District 1 is composed of Precincts 9-45 and 9-45A of Orleans Parish; Precincts 1-1, 1-2, 1-3 and 1-4 of Plaquemines Parish; Precincts 22, 24, 25, 33, 34, 41, 43, 45, 46, 52, 53, 54, 55, 56, 57 and 58 of St. Bernard Parish and Precincts 601, 602, 603, 604, 606, 705, 706, 801, 802, 803, 804, 805, 806, 807, 808, 809, 810, 811, 812, 813, 814, 815, 816, 817, 901, 902, 903, 904, 905, 906, 907, 908, 909, 910, 911, 912, 913, 914, 915, 916, 917, 918, 921, P01, S01, S02, S03, S04, S05, S06, S07, S08, S09, S10, S11, S12, S13, S15, S16, S17, S18, S19, S21, S22, S23, S24 and S25 of St. Tammany Parish.

(2) District 2 is composed of Precincts 30, 36, 37, 39, 44, 45, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57 and 60 of Ascension Parish; Precincts 1-1, 1-2, 2-1, 2-2, 4-1, 4-2, 5-1, 5-2, 6-1, 6-2 and 7-1 of Assumption Parish; Precincts 1, 7, 8, 10, 11, 12, 13, 13B, 13C, 14A, and 22 (Part) that portion east of State Highway 1 of Iberville Parish; Precincts 1-2, 1-3, 1-4, 2-1, 2-1A, 2-3, 2-3A, 2-4, 2-4A, 2-5, 2-7, 2-9, 2-10, 5-1, 5-1A and 5-1B of Lafourche Parish; Precincts 1-1 of St. Charles Parish; Precincts 2, 3, 4, 5, 6, 7, 7-A, 12, 13, 14, 15, 15B, 16, 17, 17-A and 18 of St. James Parish; Precincts 1-2, 1-3, 1-4, 1-5, 2-1, 2-2, 2-3, 2-4, 3-1, 3-2, 3-3, 3-4, 4-1, 4-3 and 4-9 of St. John the Baptist Parish and Precincts 1-1, 2-1A, 3-1A, 3-1B, 3-2, 4-2, 4-3A, 4-3B, 4-4, 4-5 and 5-1 of West Baton Rouge Parish.

(3) District 3 is composed of Precincts 171, 172, 173, 174, 175, 179A, 179B, 180, 181, 182, 187, 188, 189, 200, 201, 210, 211, 212A (Part) that portion east of State Highway 3017 and north of Lapalco Blvd., 1-G and 2-G of Jefferson Parish; Precincts 6-1, 7-25A, 7-35, 7-37, 7-40, 8-1, 8-19, 8-20, 8-21, 8-22, 8-23, 8-24, 8-25, 8-26, 8-27, 9-1, 9-3, 9-3A, 9-4, 9-5, 9-5A, 9-6B, 9-6C, 9-6D, 9-6E, 9-6F, 9-7, 9-8, 9-8A, 9-9, 9-10, 9-11, 9-12, 9-13, 9-14, 9-15, 9-16, 9-25, 9-26, 9-28, 9-28C, 9-28E, 9-29, 9-30, 9-30A, 9-31, 9-31A, 9-31B, 9-32, 9-39, 9-39B, 9-40, 9-40A, 9-40C, 9-41, 9-41A, 9-41B, 9-41C, 9-41D, 9-43M, 9-44, 9-44I, 9-44L, 9-44M, 9-44N, 9-44P, 9-44Q, 15-1 and 15-5 of Orleans Parish and Precincts 10, 11, 12, 13, 14, 15, 16, 20, 21, 23, 30, 31, 32, 40, 42, 44, 50 and 51 of St. Bernard Parish.

(4) District 4 is composed of Precincts 3-14, 3-19, 3-20, 4-2, 4-5, 4-6, 4-7, 4-8, 4-9, 4-11, 4-14, 4-15, 4-17, 4-17A, 4-18, 4-20, 4-21, 4-22, 4-23, 5-1, 5-2, 5-3, 5-4, 5-8, 5-9, 5-10, 5-11, 5-12, 5-13, 5-15, 5-16, 5-17, 5-18, 6-2, 6-4, 6-7, 6-8, 6-9, 7-1, 7-2, 7-4, 7-5, 7-7, 7-8, 7-9A, 7-12, 7-15, 7-16, 7-17, 7-18, 7-19, 7-23, 7-24, 7-25, 7-26, 7-27, 7-27B, 7-28, 7-28A, 7-29, 7-30, 7-32, 7-33, 7-34, 7-37A, 7-41, 7-42, 8-2, 8-4, 8-6, 8-7, 8-8, 8-9, 8-12, 8-13, 8-14, 8-15, 8-28, 8-30, 9-17, 9-19, 9-21, 9-23, 9-31D, 9-33, 9-34A, 9-35, 9-35A, 9-36, 9-36B, 9-37, 9-38, 9-38A, 9-42, 9-42C, 9-43A, 9-43B, 9-43C, 9-43E, 9-43F, 9-43G, 9-43H, 9-43I, 9-43J, 9-43K, 9-43L, 9-43N, 9-44A, 9-44B, 9-44D, 9-44E, 9-44F, 9-44G, 9-44J, 9-44O, 17-17, 17-18, 17-18A, 17-19 and 17-20 of Orleans Parish.

(5) District 5 is composed of Precincts 107, 131 and 133 of Jefferson Parish and Precincts 1-1, 1-2, 1-5, 1-6, 2-1, 2-2, 2-3, 2-4, 2-6, 2-6A, 2-7, 3-1, 3-3, 3-5, 3-8, 3-9, 3-12, 3-15, 3-18, 4-3, 4-4, 5-5, 5-7, 6-6, 7-6, 7-10, 7-11, 7-13, 7-14, 7-20, 7-21, 10-3, 10-6, 10-7, 10-8, 10-9, 10-11, 10-12, 10-13, 10-14, 11-2, 11-3, 11-4, 11-5, 11-8, 11-9, 11-10, 11-11, 11-12, 11-13, 11-14, 11-17, 12-1, 12-2, 12-3, 12-4, 12-5, 12-6, 12-7, 12-8, 12-9, 12-10, 12-11, 12-12, 12-13, 12-14, 12-16, 12-17, 12-19, 13-1, 13-2, 13-3, 13-4, 13-5, 13-6, 13-7, 13-8, 13-9, 13-10, 13-11, 13-12, 13-13, 13-14, 13-15, 13-16, 14-12, 14-13A, 14-17, 14-18A, 14-19, 14-20, 14-21, 14-23, 14-24A, 14-25, 14-26, 16-2, 16-3, 16-4, 16-5, 16-6, 16-7, 16-8, 16-9, 17-2, 17-3, 17-4, 17-5, 17-6, 17-7, 17-8, 17-9, 17-10, 17-11, 17-12, 17-13, 17-13A, 17-14, 17-15 and 17-16 of Orleans Parish.

(6) District 6 is composed of Precincts 1-98, 2-6, 2-8, 3-1, 3-2, 3-3, 3-9, 3-12, 3-15, 3-16, 3-21, 3-22, 3-25, 3-26, 3-28, 3-30, 3-32, 3-33, 3-34, 3-37, 3-38, 3-43, 3-45, 3-46, 3-47 and 3-53 of East Baton Rouge Parish; Precinct 9 of Livingston Parish; Precincts 4-1, 4-2 and 5-1 of St. Helena Parish and Precincts 40, 40A, 42, 42A, 45, 45A, 46, 47, 48, 49, 70, 70A, 71, 72, 72A, 73, 74, 117, 121, 121A, 125, 127, 127A, 133, 133A, 137B, 139, 141, 149A and 151 of Tangipahoa Parish.

(7) District 7 is composed of Precincts 195, 196, 197A, 197B, 197C, 205, 213A, 213B, 213C, 214A, 214B, 225, 226, 232A, 232B, 3-G, 4-G, 5-G, 6-G, 7-G, 8-G, 9-G, 10-G and 11-G of Jefferson Parish; Precincts 15-2, 15-3, 15-6, 15-8, 15-9, 15-10, 15-11, 15-12, 15-12A, 15-13, 15-13A, 15-13B, 15-14, 15-14A, 15-14B, 15-14C, 15-14D, 15-14E, 15-14F, 15-14G, 15-15, 15-15A, 15-15B, 15-16, 15-17, 15-17A, 15-17B, 15-18, 15-18A, 15-18B, 15-18C, 15-18D, 15-18E, 15-18F, 15-19, 15-19A, 15-19B and 15-19C of Orleans Parish and Precincts 2-1, 3-1, 4-1 and 5-2 of Plaquemines Parish.

(8) District 8 is composed of Precincts 150, 151, 152, 153, 154, 155, 156, 157A, 157B, 170, 176, 177, 178, 183, 184, 185A, 185B, 190, 191, 192, 193, 194A, 194B, 198, 199, 202, 203, 204, 212A (Part) that portion west of State Highway 3017 and north of Lapalco Blvd., and that portion south of Lapalco Blvd., 212B, 215, 216A, 216B, 217, 227, 228, 229, 230, 231, 234, 235, 236, 237, 238, 246, 247, 248, 12-G, 13-G, 1-GI, 1-L, 1-W, 2-W, 3-W, 4-W, 5-W, 6-W and 7-W of Jefferson Parish and Precincts 5-1, 6-1, 6-2, 6-3, 6-4, 7-1, 7-3, 8-1, 9-1 and 9-3 of Plaquemines Parish.

(9) District 9 is composed of Precincts 12, 13, 14, 15, 16, 17, 18, 19, 20, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 60, 66, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 106, 127, 128, 129, 130, 132, 134, 136 and 138 of Jefferson Parish and Precincts 14-1, 14-2, 14-3, 14-4, 14-5, 14-6, 14-7, 14-8, 14-9, 14-10, 14-11, 14-14, 14-15, 14-16, 16-1, 16-1A and 17-1 of Orleans Parish.

(10) District 10 is composed of Precincts 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 21, 51, 52, 53, 54, 55, 56, 57, 58, 59, 61, 62, 63, 64, 65, 67, 68, 105, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 1-H, 2-H, 3-H, 4-H, 5-H, 6-H, 7-H, 8-H, 9-H, 1-K, 2-K, 3-K, 4-K, 5-K, 6-K, 7-K, 8-K, 9-K, 10-K, 11-K, 12-K, 13-KA, 14-K, 15-K, 16-K, 17-K, 18-K, 19-K, 20-K, 25-K, 26-K (Part) that portion northeast of Illinois Central Railroad, 27-K, 28-K, 34-K and 35-K of Jefferson Parish.

(11) District 11 is composed of Precincts 101, 102, 103, 104, 105, 106, 107, 304, 305, 306, 307, 308, 309, 310, 311, 312, 313, 401, 402, 403, 404, 405, 406, 407, 408, 409, 410, 411, 412, 413, 414, 415, 416, 417, 418, 419, 420, 421, 422, 423, 424, 426, 427, 605, 607, 701, 702, 703, 704, A01, A02, A03, A04, C01, C02, C03, C04, C05, C06, C07, C08, C09, C10, C11, M01, M02, M03, M04, M05, M06, M07, M08, M09, M10 and MD1 of St. Tammany Parish and Precincts 120, 120B, 122, 122A, 124, 141A, 143 and 145 of Tangipahoa Parish.

(12) District 12 is composed of Precincts 201, 202, 203, 204, 205, 206, 207, 301, 302, 303, 501, 502, 503, 504, 505 and F01 of St. Tammany Parish; Precincts 1, 2, 6, 11, 15, 16, 17, 18, 26, 27, 27A, 28, 28A, 33, 41, 43, 44, 101, 102, 103, 104, 104A, 105, 106, 106A, 106B, 107, 108, 109, 109A, 110, 111, 111A, 112, 114, 115B, 116, 118, 119, 120A, 121B, 123, 129 and 129A of Tangipahoa Parish and Washington Parish.

(13) District 13 is composed of Precincts 3-6 and 3-14 of East Baton Rouge Parish; Precincts 1, 1A, 1B, 1C, 1D, 2, 2A, 3, 3A, 4, 4A, 5, 5A, 5B, 6, 6A, 6B, 7, 7A, 8A, 8B, 10, 11, 11A, 12, 13A, 13B, 19, 20, 23, 23A, 23B, 24, 24A, 24B, 24C, 24D, 25, 26, 26A, 26B, 26C, 27, 28A, 28B, 29, 30, 35, 35A, 36, 36A, 39, 39A, 40, 40A and 41 of Livingston Parish and Precincts 137, 137A, 137C, 137D and 149 of Tangipahoa Parish.

(14) District 14 is composed of Precincts 1-1, 1-3, 1-4, 1-5, 1-6, 1-10, 1-13, 1-14, 1-15, 1-16, 1-17, 1-18, 1-19, 1-21, 1-22, 1-23, 1-24, 1-25, 1-26, 1-27, 1-28, 1-29, 1-30, 1-31, 1-32, 1-36, 1-37, 1-38, 1-39, 1-45, 1-46, 1-50, 1-51, 1-57, 1-58, 1-59, 1-61, 1-62, 1-63, 1-64, 1-65, 1-67, 1-68, 1-73, 1-85, 1-100, 1-102, 1-107, 3-5, 3-20, 3-23, 3-44, 3-50 and 3-55 of East Baton Rouge Parish.

(15) District 15 is composed of Precincts 1-2, 1-54, 1-55, 1-60, 1-70, 1-71, 1-77, 1-78, 1-81, 1-82, 1-83, 1-84, 1-86, 1-87, 1-88, 1-91, 1-92, 1-93, 1-94, 1-95, 1-97, 1-101, 1-104, 2-1, 2-2, 2-3, 2-4, 2-5, 2-9, 2-10, 2-11, 2-12, 2-13, 2-14, 2-15, 2-16, 2-17, 2-18, 2-19, 2-20, 2-22, 2-23, 2-24, 2-25, 2-27, 2-28, 2-30, 2-31, 3-8, 3-24, 3-42 and 3-54 of East Baton Rouge Parish.

(16) District 16 is composed of Precincts 1-7, 1-8, 1-9, 1-12, 1-33, 1-34, 1-35, 1-40, 1-41, 1-42, 1-43, 1-44, 1-47, 1-48, 1-49, 1-52, 1-53, 1-56, 1-66, 1-69, 1-72, 1-74, 1-75, 1-80, 1-89, 1-90, 1-99, 1-103, 1-105, 3-4, 3-7, 3-10, 3-11, 3-13, 3-17, 3-18, 3-19, 3-27, 3-29, 3-31, 3-35, 3-36, 3-39, 3-40, 3-41, 3-48, 3-49, 3-51 and 3-52 of East Baton Rouge Parish.

(17) District 17 is composed of Precincts 2-3, 3-1, 3-2, 5-3, 5-4, 7-2, 8-1 and 9-1 of Assumption Parish; Precincts 2-7, 2-21, 2-26, 2-29 and 2-32 of East Baton Rouge Parish; East Feliciana Parish; Precincts 2, 3, 4, 5, 6, 6A, 13A, 14, 14B, 15, 15A, 15B, 16, 17, 17A, 18, 19, 19A, 20, 21, 22 (Part) that portion west of State Highway 1, 23, 24, 25, 25A, 25B, 26, 26A, 27, 28, 29, 30, 31 and 32 of Iberville Parish; Pointe Coupee Parish; Precincts 1-1, 1-2, 2-1, 2-2, 3-1, 3-2, 3-3, 5-2, 6-1 and 6-2 of St. Helena Parish; Precincts 1-2 and 1-5 of St. Martin Parish and Precincts 2-1B, 2-2, 2-3, 4-1, 6-1, 6-2, 7-1, 7-2, 7-3 and 7-4 of West Baton Rouge Parish and Precincts 2-2 and 7-2 of West Feliciana Parish.

(18) District 18 is composed of Precincts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 31, 32, 33, 34, 35, 40, 41, 42, 43, 58 and 61 of Ascension Parish; Precincts 7B, 14, 15, 16, 17, 18, 21, 22, 31, 32, 33, 34, 38 and 43 of Livingston Parish and Precincts 8, 8-A, 9, 10 and 11 of St. James Parish.

(19) District 19 is composed of Precincts 104, 108, 115, 13-KB, 21-K, 22-K, 23-K, 24-K, 26-K (Part) that portion southwest of Illinois Central Railroad, 29-K, 30-K, 31-K and 33-K of Jefferson Parish; Precincts 3-1, 3-2, 3-3, 3-4, 3-5, 3-6, 4-1, 6-3, 7-1, 7-2, 7-3 and 7-4 of Lafourche Parish; Precincts 1-2, 1-3, 1-5, 1-6, 2-1, 2-2, 2-3, 2-4, 2-5, 3-1, 3-2, 3-3, 3-4, 3-5, 3-6, 4-1, 4-2, 4-3, 4-4, 5-1, 5-2, 5-3, 5-4, 5-5, 6-1, 6-2, 6-3, 6-4, 6-5, 6-6, 6-7, 6-8, 7-1, 7-2, 7-3 and 7-4 of St. Charles Parish and Precincts 1-1, 4-2, 4-4, 4-8, 5-1, 5-2, 5-3, 5-4, 5-5, 5-6, 5-7, 6-1, 6-3, 6-4, 7-2, 7-3, 7-4, 7-5 and 7-7 of St. John the Baptist Parish.

(20) District 20 is composed of Precincts 2-12, 2-13, 2-14, 4-2, 4-3, 4-4, 4-5, 4-6, 8-1, 9-1, 9-2, 10-1, 10-2, 10-3, 10-4, 10-5, 10-6, 10-7, 10-8, 10-9, 10-10, 10-11, 10-12, 10-13, 10-14, 10-15, 10-16, 11-1, 11-2, 11-3 and 11-4 of Lafourche Parish and Precincts 14, 19, 20, 21, 23, 24, 25, 27, 28, 29, 31, 32, 33, 34, 35, 36, 38, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 68, 70, 71, 72, 73, 78, 80, 82, 83, 88 and 89 of Terrebonne Parish.

(21) District 21 is composed of Precincts 6-3, 11-1, 11-2, 11-3, 11-4, 11-5, 12-1, 12-2 and 12-3 of Iberia Parish; Precincts 1-1, 2-2, 2-6, 2-8, 2-11, 5-2, 6-1, 6-2 and 6-4 of Lafourche Parish; St. Mary Parish and Precincts 1, 4, 5, 7, 8, 9, 10, 11, 12, 13, 15, 17, 18, 51, 64, 65, 66, 67, 69, 74, 76, 81, 84, 85, 86, 87 and 90 of Terrebonne Parish.

(22) District 22 is composed of Precincts 1-1, 1-2, 1-3, 2-1, 2-2, 2-3, 3-1, 3-2, 3-3, 3-4, 4-1, 4-2, 4-3, 4-4, 5-1, 5-2, 5-3, 5-4, 5-5, 6-1, 6-2, 6-4, 7-1, 7-2, 7-3, 7-4, 7-5, 8-1, 8-2, 8-4, 8-5, 9-1, 9-2, 9-3, 9-4, 9-5, 10-2, 10-3, 10-4, 10-5, 10-6, 10-7, 12-4, 13-1, 13-2, 13-3, 13-4, 14-1, 14-3 and 14-4 of Iberia Parish; Precincts 99 and 100 of Lafayette Parish; Precincts 3-1, 3-3, 3-5, 4-5, 4-7, 4-12 and 4-13 of St. Landry Parish and Precincts 1-1, 1-3, 1-4, 1-7, 2-1, 2-2, 2-3, 2-4, 3-1, 3-1A, 3-1B, 3-2, 3-3, 3-4, 3-4A, 3-5, 3-6, 3-9, 4-1, 4-1A, 4-2, 4-3, 4-4, 4-4A, 4-5, 4-6, 5-1, 5-2, 5-3, 5-4, 6-1, 6-2, 6-3, 6-3A, 6-3B, 6-4, 7-1A, 7-2A, 7-4, 7-4A, 8-1, 8-3, 8-4, 8-4A, 9-1, 9-2, 9-3, 9-4 and 9-5 of St. Martin Parish.

(23) District 23 is composed of Precincts 30A, 33, 34, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 60, 65, 66, 67, 69, 70, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97A, 97B, 98, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110 and 111 of Lafayette Parish.

(24) District 24 is composed of Precincts 2, 4, 5, 6, 7, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 61, 62, 63, 64 and 68 of Lafayette Parish; Precincts 1-1, 1-2, 1-2A, 1-3, 1-3A, 1-4, 1-4A, 1-6, 1-7, 1-8, 1-9, 1-10, 1-11, 1-12, 1-13, 1-14, 1-15, 1-15A, 1-16, 1-17, 1-18, 1-20, 1-21, 1-22, 1-23, 1-25, 1-26, 1-26A, 1-28, 1-28A, 1-29, 2-1, 2-4, 3-2, 3-4, 3-6, 4-2, 4-3, 4-4, 4-6, 4-8, 4-9, 4-10, 4-11, 4-12A, 5-3, 5-6 (Part) except that portion north of State Highway 103 and west of Interstate Highway 49, 6-1, 6-3, 6-4, 6-10, 6-11A, 6-15 and 6-16 of St. Landry Parish and Precincts 6-2A, 7-1 and 7-3 of St. Martin Parish.

(25) District 25 is composed of Precincts 2-2, 2-3, 2-4, 2-5, 4-1, 4-2, 4-3, 4-4, 4-5, 4-6, 5-1A, 5-1B, 5-2A, 5-2B, 5-3, 5-4, 5-5, 6-1, 6-2, 6-3A, 6-3B, 6-4, 6-5, 6-6, 6-7, 6-8, 6-9, 6-10, 6-11, 6-12, 6-13, 6-14, 6-15, and 6-16 of Acadia Parish; Precincts 260, 261, 262, 333, 336, 337, 338, 339, 362, 363, 364, 365, 366, 367N, 367S, 368, 369, 370, 371N, 371S, 800, 801, 860N, 860S, 861E and 861W of Calcasieu Parish; Cameron Parish and Jefferson Davis Parish.

(26) District 26 is composed of Precincts 1-1, 1-2A, 1-2B, 1-3A, 1-3B, 1-4A, 1-4B, 1-5A, 1-5B, 1-6, 1-7, 1-8, 1-9, 2-1, 3-1, 3-3A, 3-3B, 3-4, 3-6 and 3-7 of Acadia Parish; Precincts 1, 3, 8, 26, 27, 28A, 28B, 29, 31, 32, 35, 36, 37 and 71 of Lafayette Parish; Precincts 2-2, 2-3, 2-5, 2-6, 2-7, 2-8 and 2-9 of St. Landry Parish and Vermilion Parish.

(27) District 27 is composed of Precincts 162E, 162W, 163, 164, 165, 166, 167, 300, 301, 302, 303, 304, 305, 306, 307, 308, 309E, 309W, 310, 311, 312, 313E, 313W, 314, 315E, 315W, 316E, 316W, 317, 318, 319, 320, 321, 322, 323, 324, 325, 326, 327, 328, 329, 330, 331, 332N, 332S, 334, 335, 360, 361, 400, 401, 402, 403, 404, 405, 406, 407, 408, 440, 441, 461, 462, 463, 464, 466E, 466W, 467, and 468 of Calcasieu Parish.

(28) District 28 is composed of Precincts 3-2, 3-5, 7-2, 7-3, and 7-4 of Acadia Parish; Allen Parish; Precincts 2-1A, 2-2B, 2-2C, 2-4A, 2-4B, 2-4D, 2-5A, 2-5B, 2-5C, 2-7, 2-8, 3-1A, 3-1B, 3-1C, 3-3A, 3-3D, 4-1, 4-2, 5-1, 5-2, 6-1A, 7-1, 7-2, 7-3, 7-3A, 8-1, 8-2A, 8-2B, 8-3A, 9-1A, 9-1C, 9-2, 9-3A, 9-4A, 9-5C, 9-6A, 9-6B, 10-2B, 10-2C, 10-3A, 10-3D, 10-4, 10-5C, 11-1 and 11-2A of Avoyelles Parish; Evangeline Parish; Precincts 1-5, 1-19, 1-24, 5-1, 5-2, 5-4, 5-5, 5-6 (Part) that portion north of State Highway 103 and west of Interstate Highway 49, 5-8, 6-2, 6-5, 6-6, 6-7, 6-8, 6-9, 6-11, 6-13, 6-14 and 6-16A of St. Landry Parish.

(29) District 29 is composed of Precincts 1-1, 1-2, 1-3, 2-1, 2-2, 3-1, 7-1, 7-2, 7-3 and 7-4 of Bienville Parish; Precincts 2-2, 3-1, 3-2, 3-3, 4-2 and 8-1 of Grant Parish; Precincts 16, 17, 17A, 18, 19, 19A, 19B, 20, 20A and 25 of Jackson Parish; Precincts 1-1, 1-2, 1-3, 2-1, 2-2, 3-1, 9-1, 10-1, 10-3, 10-5, 11-1, 11-3 and 12-1 of Lincoln Parish; Precincts 1-2, 1-3, 1-4, 1-4B, 1-5, 1-5A, 1-8 and 1-13 of Natchitoches Parish; Precincts C1, C2, C3, C4, C5, C6, C7, C8, C9, C10, C11, C13, C14, C15, C17, C18, C19, C20, C21, C22, C24, C25, C28, C38, C39, C40, N1, N2, N3, N4, N5, N6, N8, N9, N11, N15, N19, N20, N21, S4, S14, S20 and S21 of Rapides Parish and Precincts 1-1, 1-4, 1-5, 2-1, 2-3, 3-1B, 5-1, 5-3, 6-1, 7-1, 7-1A, 7-2A and 7-5 of Winn Parish.

(30) District 30 is composed of Beauregard Parish; Precincts 160E, 160W, 161, 460E, 460W, 465, 469, 560, 561, 562, 600, 601, 602, 603, 660, 661, 662, 663, 664, 700, 701, 702, 703, 760, 761 and 762 of Calcasieu Parish and Vernon Parish.

(31) District 31 is composed of Precincts 1-1, 1-2, 1-3 and 2-1 of Grant Parish; Precincts 1-1, 1-1A, 1-3A, 1-4A, 1-6, 1-7, 1-9, 1-9A, 1-10, 1-10A, 1-10B, 1-11, 1-12, 1-14, 2-1, 2-2, 2-3, 2-4, 2-5, 2-6, 2-7, 2-7A, 2-8, 2-9, 3-1, 3-2, 3-3, 3-4, 3-5, 3-6, 3-7, 3-8, 3-9, 3-10, 4-1, 4-2, 4-3, 4-4, 4-5, 4-6, 4-7, 4-8 and 4-9 of Natchitoches Parish; Precincts C23, C26, C27, C30, C31, C32, C33, C34, C35, C36, C37, C41, C42, S1, S2, S5, S6, S7, S8, S9, S10, S11, S13, S15, S17, S18, S19, S22, S23, S24, S25, S26, S27, S28 and S29 of Rapides Parish; Red River Parish; Sabine Parish and Precincts 1-3, 2-2, 3-1, 3-1A, 3-1C, 3-2, 3-2A, 3-3, 4-1, 4-2, 4-2A, 4-3, 4-4, 4-5 and 6-1A of Winn Parish.

(32) District 32 is composed of Precincts 1-1, 1-2, 2-2A, 2-3A and 6-2A of Avoyelles Parish; Caldwell Parish; Catahoula Parish; Precincts 1-3 (Part) that portion northwest of US Highway 65; 3-1, 3-2, 3-3, 4-1, 4-2, 4-3, 4-4, 4-6, 5-2, 5-3, 5-4, 5-5, 5-6 and 5-7 of Concordia Parish; Franklin Parish; La Salle Parish; Precincts 25, 26, 57 and 58 of Ouachita Parish; Precincts N10, N22, N23, N24, N25, N26, N27, N28, N29 and S16 of Rapides Parish; Precinct 1 of Richland Parish and Precincts 1-1, 2-1, 3-2, 3-3, 4-1, 4-2, 4-3, 5-1, 5-2, 5-3, 6-1, 6-2, 6-3, 7-1 and 7-4 of West Feliciana Parish.

(33) District 33 is composed of Precincts 1, 8, 10, 11, 21, 22, 31, 34, 35, 36, 37, 81, 84, 85, 87, 88, 91, 92, 93, 94 and 96 of Claiborne Parish; Precincts 4-1, 4-2, 4-3, 4-4, 4-5 and 5-2 of Lincoln Parish; Precincts 2, 3, 4, 6, 13, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 34, 35, 39, 40, 41, 42, 43, 44, 45, 47, 48, 49, 50, 51, 53 and 54 of Morehouse Parish; Precincts 1, 2, 3, 4, 5, 6, 7, 8, 9, 35, 36, 37, 41, 43, 44, 44A, 49, 50 and 76 of Ouachita Parish; Union Parish and West Carroll Parish.

(34) District 34 is composed of Precincts 1-1, 1-2, 1-3 (Part) that portion southeast of US Highway 65, 1-4, 2-1, 2-4 and 5-1 of Concordia Parish; East Carroll Parish; Madison Parish; Precincts 1, 5, 7, 8, 9, 10, 12, 14, 15, 16, 17, 18, 33, 36, 37, 38, 52 and 55 of Morehouse Parish; Precincts 9A, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 27, 28, 29, 30, 60, 63, 65, 66, 67, 68, 69, 70, 72, 73, 74 and 79 of Ouachita Parish; Precincts 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34 and 35 of Richland Parish and Tensas Parish.

(35) District 35 is composed of Precincts 2-3, 4-1, 5-1, 5-2, 6-1, 6-2, 6-3, 7-1, 7-2, 7-3, 7-4, 8-2 and 8-3 of Grant Parish; Precincts 1, 2, 3, 4, 5, 5A, 6, 7, 8, 8A, 9, 10, 11, 13, 14A, 15, 22, 24 and 26A of Jackson Parish; Precincts 3-2, 3-3, 3-4, 3-5, 5-1, 5-3, 5-4, 6-1, 6-2, 6-3, 6-4, 6-5, 7-1, 7-2, 8-1, 8-2, 8-3, 9-2, 9-3, 10-2, 10-4, 11-2 and 12-2 of Lincoln Parish; Precincts 31, 32, 33, 34, 38, 39, 40, 42, 45, 46, 47, 48, 51, 52, 53, 54, 55, 56, 59, 61, 62, 64, 71, 75, 77 and 78 of Ouachita Parish; Precincts N7, N12, N13, N14, N16, N17 and N18 of Rapides Parish and Precincts 5-2, 5-4, 5-5, 6-3, 6-4, 6-5, 6-6, 7-2, 7-7 and 7-7A of Winn Parish.

(36) District 36 is composed of Precincts 2-3, 3-2, 3-3, 3-4, 3-5, 4-1, 4-2, 4-4, 5-1, 5-2, 5-3, 5-4, 6-1, 6-2, 6-3 and 6-4 of Bienville Parish; Precincts 2-1, 2-17A, 2-18A, 2-18B, 2-18C, 2-21A, 2-21B, 2-21C, 2-21D, 2-22A, 2-22B, 3-1, 3-2, 3-3, 3-4, 4-1A, 4-2, 4-3A, 4-3B, 4-3C, 4-4A, 4-4B, 4-5A, 4-6, 4-7, 4-9, 4-11A, 4-11B and 4-11C of Bossier Parish; Precincts 3, 5, 7, 41, 42 and 51 of Claiborne Parish and Webster Parish.

(37) District 37 is composed of Precincts 1-1, 1-2, 1-3, 1-3A, 1-4, 1-4A, 1-5, 2-2, 2-3, 2-4, 2-5, 2-6, 2-7, 2-8, 2-9, 2-10, 2-11, 2-11A, 2-12A, 2-12B, 2-12C, 2-13, 2-14, 2-15, 2-16, 2-16A, 2-17B, 2-19, 2-20, 2-23, 4-8A, 4-8B, 4-8C, 4-8D and 4-10 of Bossier Parish and Precincts 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 20, 21, 22, 24, 26, 27, 48, 49, 64, 76, 77, 99, 102, 104, 109 and 129 of Caddo Parish.

(38) District 38 is composed of Precincts 4, 56, 62, 63, 65, 66, 68, 72, 75, 78, 79, 84, 85, 87, 88, 89, 90, 91, 92, 93, 94, 95, 97, 100, 101, 103, 105, 107, 108, 110, 122, 123, 125, 126, 127, 128, 132, 133, 134 and 159 of Caddo Parish and De Soto Parish.

(39) District 39 is composed of Precincts 1, 2, 3, 5, 23, 25, 28, 29, 30, 31, 32, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 50, 51, 52, 53, 54, 55, 57, 58, 59, 60, 61, 67, 69, 70, 71, 73, 74, 80, 81, 82, 83, 86, 98, 106, 130, 135, 136, 137, 138, 139, 140, 142, 143, 144, 145, 146, 149, 150, 151, 154, 155, 156, 157 and 158 of Caddo Parish.

B. The precincts referenced in this Section are those precincts identified as Voting Districts (VTDs) in the 2010 Census Redistricting TIGER/Line Shapefiles for the State of Louisiana.

C. When a precinct referenced in this Section has been subdivided by action of the parish governing authority on a nongeographic basis or subdivided by action of the parish governing authority on a geographic basis in accordance with the provisions of R.S. 18:532.1, the enumeration in this Section of the general precinct designation shall include all nongeographic and all geographic subdivisions thereof, however such subdivisions may be designated. The territorial limits of the districts as provided in this Section shall continue in effect without change regardless of any changes made to the precincts by the parish governing authority.

Acts 2011, 1st Ex. Sess., No. 24, §1, eff. 10 a.m., Jan. 9, 2012 (eff. for election purposes only upon signature of governor, April 14, 2011).



RS 24:35.1 - Repealed by Acts 2011, 1st Ex. Sess., No. 24, §4, eff. at 10:00 a.m., Jan. 9, 2012.

§35.1. Repealed by Acts 2011, 1st Ex. Sess., No. 24, §4, eff. at 10:00 a.m., Jan. 9, 2012.



RS 24:35.2 - Membership of the House of Representatives

§35.2. Membership of the House of Representatives

The House of Representatives of the Legislature of Louisiana shall be composed of one hundred five members. The state shall be divided into the representative districts provided in this Section. One representative shall be elected from each district.

(1) District 1 is composed of Precincts 2-18A, 3-1, 3-2, 3-3, 3-4, and 4-1A of Bossier Parish and Precincts 105, 133, 134, 136, 137, 138, 139, 140, 142, 143, 144, 145, 146, 149, 150, 151, 154, 155, 156, 157, 158, and 159 of Caddo Parish.

(2) District 2 is composed of Precincts 2-5, 2-6, 2-8, 2-13, 2-23, and 4-8D of Bossier Parish and Precincts 6, 7, 8, 15, 17, 27, 28, 29, 30, 31, 32, 37, 39, 40, 41, 44, 46, 54, 64, 67, 71, 98, and 99 of Caddo Parish.

(3) District 3 is composed of Precincts 3, 4, 23, 25, 34, 35, 36, 38, 50, 51, 52, 53, 58, 59, 60, 61, 70, 78, 80, 86, and 87 of Caddo Parish.

(4) District 4 is composed of Precincts 1, 2, 5, 42, 43, 45, 47, 55, 57, 73, 74, 81, 82, 83, 84, 85, 100, 106, 122, 130, and 135 of Caddo Parish.

(5) District 5 is composed of Precincts 56, 62, 63, 65, 69, 72, 77, 79, 89, 90, 92, 94, 97, 101, 102, 104, 107, 108, 109, 110, and 128 of Caddo Parish.

(6) District 6 is composed of Precincts 1-1, 1-2, 1-3, 1-4, 1-4A, 1-5, and 4-8C of Bossier Parish and Precincts 9, 10, 11, 12, 13, 14, 16, 20, 21, 22, 24, 26, 48, 49, 68, 75, 76, and 129 of Caddo Parish.

(7) District 7 is composed of Precincts 66, 88, 91, 93, 95, 103, 123, 125, 126, 127, and 132 of Caddo Parish; Precincts 3, 10, 11, 12, 16, 19, 21, 22, 23, 26, 28, 29, 30, 33, 35, 36, 37, 39, 46, 47, 48, 49, 50, 51, 53, 55, 57, and 58 of De Soto Parish; and Precincts 7-1, 7-2, 7-3, 7-4, 7-5, 9-1, and 9-2 of Sabine Parish.

(8) District 8 is composed of Precincts 2-1, 2-2, 2-4, 2-7, 2-9, 2-10, 2-11, 2-11A, 2-12A, 2-12B, 2-12C, 2-14, 2-16A, 2-17A, 2-17B, 2-18B, 2-18C, 2-19, 2-20, 2-21A, 2-21B, 2-21C, 2-21D, 2-22A, and 2-22B of Bossier Parish.

(9) District 9 is composed of Precincts 1-3A, 2-3, 2-15, 2-16, 4-2, 4-3A, 4-3B, 4-3C, 4-4A, 4-4B, 4-5A, 4-6, 4-7, 4-8A, 4-8B, 4-10, 4-11A, 4-11B, and 4-11C of Bossier Parish.

(10) District 10 is composed of Precinct 4-9 of Bossier Parish and Webster Parish.

(11) District 11 is composed of Precincts 2-1, 2-2, 3-1, 3-2, and 3-3 of Bienville Parish; Claiborne Parish; and Precincts 1-1, 1-2, 1-3, 2-1, 2-2, 3-1, 3-3, 3-4, 9-1, 9-2, 9-3, 10-1, 10-2, 10-3, 10-5, 11-1, 11-2, 11-3, 12-1, and 12-2 of Lincoln Parish.

(12) District 12 is composed of Precincts 3-2, 3-5, 4-1, 4-2, 4-3, 4-4, 4-5, 5-1, 5-2, 5-3, 5-4, 6-1, 6-2, 6-3, 6-4, 6-5, 7-1, 7-2, 8-1, 8-2, 8-3, and 10-4 of Lincoln Parish and Union Parish.

(13) District 13 is composed of Precincts 1-1, 1-2, 1-3, 2-3, 3-4, 3-5, 4-1, 4-2, 4-4, 5-1, 5-2, 5-3, 5-4, 6-1, 6-2, 6-3, 6-4, 7-1, 7-2, 7-3, and 7-4 of Bienville Parish; Jackson Parish; Precinct 55 of Ouachita Parish; and Precincts 1-1, 1-3, 1-4, 2-1, 2-2, 2-3, 3-1, 3-1A, 3-1B, 3-1C, 3-2, 3-2A, 3-3, 4-1, 4-2, 4-2A, 4-3, 4-4, 4-5, 5-1, 5-2, 5-3, 5-4, 5-5, 6-1, 6-1A, 6-3, 6-4, 6-5, 6-6, 7-1, 7-1A, 7-2, 7-2A, 7-5, 7-7, and 7-7A of Winn Parish.

(14) District 14 is composed of Precincts 23, 27, 35, 39, 40, 41, 42, 43, 44, and 45 of Morehouse Parish and Precincts 1, 2, 4, 5, 6, 7, 36, 42, 50, 59, 60, 61, 62, 63, 64, 71, 75, 76, 77, and 78 of Ouachita Parish.

(15) District 15 is composed of Precincts 32, 33, 38, 39, 40, 41, 43, 44, 44A, 45, 48, 49, 51, 52, 53, 54, 56, 57, and 58 of Ouachita Parish.

(16) District 16 is composed of Precincts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 13, 14, 15, 16, 17, 18, 20, 21, 22, 24, 25, 31, 33, 34, 36, 37, and 38 of Morehouse Parish and Precincts 3, 8, 9, 9A, 65, 66, 67, 68, 69, 70, 72, 73, 74, and 79 of Ouachita Parish.

(17) District 17 is composed of Precincts 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 26, 27, 28, 29, 30, 31, 34, 35, 37, 46, and 47 of Ouachita Parish.

(18) District 18 is composed of Precincts 31 and 32 of Iberville Parish; Pointe Coupee Parish; Precincts 1-1, 2-2, 6-1, 7-1, 7-2, 7-3, and 7-4 of West Baton Rouge Parish; and Precinct 4-1 of West Feliciana Parish.

(19) District 19 is composed of Precincts 1, 2, 4, 4A, 5A, 5B, 15, 17, and 18 of East Carroll Parish; Precincts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, and 14 of Madison Parish; Precincts 26, 28, 29, 30, 47, 48, 49, 50, 51, 52, 53, 54, and 55 of Morehouse Parish; Precinct 25 of Ouachita Parish; Richland Parish; and West Carroll Parish.

(20) District 20 is composed of Caldwell Parish; Precincts 1-1, 1-2, 1-3, 1-4, 2-1, 2-2, 2-5, 3-1, 3-2, 3-3, 3-4, 4-1, 4-2, 4-4, 5-1, 5-2, 6-1, 6-2, 6-3, 6-5, 7-3, 9-1, 9-2, 9-3, and 9-4 of Catahoula Parish; Franklin Parish; Precincts 4-1, 5-1, 6-1, 6-2, 9-1, and 10-1 of La Salle Parish; and Precinct 2 of Tensas Parish.

(21) District 21 is composed of Precincts 7-1, 7-5, 8-1, and 8-2 of Catahoula Parish; Concordia Parish; Precincts 3, 5, 6, 7, 8, 9, 10, 11, 12, 13, 13A, 14, 14A, 16, and 19 of East Carroll Parish; Precincts 11, 12, 13, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, and 29 of Madison Parish; and Precincts 1, 2A, 4, 4A, 5, 5A, 6, 7, 9, 10, 11, 12, 15, 16, and 17 of Tensas Parish.

(22) District 22 is composed of Grant Parish; Precincts 1-1, 1-2, 1-3, 2-1, 3-1, 3-2, 4-2, 4-3, 4-4, 7-1, 7-2, 8-2, 8-3, 8-5, 8-6, 8-7, 9-2, 9-3, 9-4, and 9-5 of La Salle Parish; Precincts 1-2, 2-1, 2-2, 2-3, 2-4, 2-5, 2-6, and 2-9 of Natchitoches Parish; Precincts 1-1, 1-2, 2-1, 2-3, 3-1, 3-2, 3-3, 4-1, 4-2, 7-1, 7-2, and 7-3 of Red River Parish; and Precinct 1-5 of Winn Parish.

(23) District 23 is composed of Precincts 1, 4, 5, 6, 7, 8, 9, 15, 20, 27, 31, 32, 34, 38, 41, 42, 44, 52, 56, 59, 60, 61, and 63 of De Soto Parish; Precincts 1-1, 1-1A, 1-3, 1-3A, 1-4, 1-4A, 1-4B, 1-5, 1-5A, 1-6, 1-7, 1-8, 1-9, 1-9A, 1-10, 1-10A, 1-10B, 1-11, 1-12, 1-13, 1-14, 2-7, 2-7A, 2-8, 3-2, 3-4, 3-7, 4-1, 4-2, 4-3, 4-4, and 4-9 of Natchitoches Parish; and Precincts 4-3, 4-5, 5-1, 5-2, 6-1, and 6-2 of Red River Parish.

(24) District 24 is composed of Precincts 3-1, 3-3, 3-5, 3-6, 3-8, 3-9, 3-10, 4-5, 4-6, 4-7, and 4-8 of Natchitoches Parish; Precincts 1-1, 1-2, 1-3, 2-1, 2-2, 2-2A, 2-3, 2-4, 2-4A, 2-5, 2-6, 2-6A, 3-2, 3-4, 3-6, 3-6A, 3-7, 4-1, 5-3, 5-5, 5-8, 5-8A, 6-2, 6-2A, 6-3, 6-4, 6-4A, 6-4B, 8-1, 8-2, and 9-3 of Sabine Parish; and Precincts 1-9, 2-1, 2-1A, 2-2, 2-2A, 2-3, 2-3A, 2-4, 2-4E, 3-1, 3-2, 3-3, 3-4, 3-5, 4-3E, 5-1, 5-1A, 5-2, 5-2A, 6-1, 6-2, 6-3, 6-4, 7-1, 7-2, 7-2A, 7-3, 7-4A, 8-1, 8-2, and 8-3 of Vernon Parish.

(25) District 25 is composed of Precincts C13, C22, C23, C30, C31, C34, C35, C36, C37, C38, C41, C42, S1, S2, S4, S5, S6, S7, S8, S9, S10, S11, S13, S14, S15, S19, S20, S21, S22, S23, S24, S25, S26, S27, S28, and S29 of Rapides Parish.

(26) District 26 is composed of Precincts C1, C2, C3, C4, C5, C6, C7, C8, C9, C10, C11, C14, C15, C17, C18, C19, C20, C21, C24, C25, C26, C27, C28, C32, C33, C39, C40, N1, N2, N3, and N4 of Rapides Parish.

(27) District 27 is composed of Precincts N5, N6, N7, N8, N9, N10, N11, N12, N13, N14, N15, N16, N17, N18, N19, N20, N21, N22, N23, N24, N25, N26, N27, N28, N29, S16, S17, and S18 of Rapides Parish.

(28) District 28 is composed of Avoyelles Parish.

(29) District 29 is composed of Precincts 1-17, 1-23, 1-24, 1-25, 1-58, 1-77, 1-84, 1-85, 2-11, 2-16, 2-23, 2-27, and 2-30 of East Baton Rouge Parish and Precincts 2-1A, 2-1B, 2-3, 3-1A, 3-1B, 3-2, 4-1, 4-2, 4-3A, 4-3B, 4-4, 4-5, 5-1, and 6-2 of West Baton Rouge Parish.

(30) District 30 is composed of Precincts 7, 17, 18, 18A, 25, 25A, 25B, 26, 27, 27B, 28, 28A, and 30 of Beauregard Parish and Precincts 1-1, 1-1B, 1-2, 1-2A, 1-3, 1-3B, 1-3C, 1-3D, 1-4, 1-4A, 1-4B, 1-4C, 1-4D, 1-5, 1-5A, 1-6, 1-6A, 1-6B, 1-7, 1-7A, 1-7B, 1-8, 1-8A, 1-8C, 1-8E, 1-8F, 4-1, 4-2, 4-3, 4-3A, 4-3C, 4-3F, 4-3G, 4-3J, 4-3K, 4-3L, 4-3M, 4-3N, 7-4, 7-5, 7-5A, and 7-5C of Vernon Parish.

(31) District 31 is composed of Precincts 28A, 28B, 34, 35, 36, 37, 67, 80, 81, 82, 83, 84, 85, 86, 105, 106, and 109 of Lafayette Parish and Precincts 24 and 25 of Vermilion Parish.

(32) District 32 is composed of Allen Parish; Precincts 1, 2, 3, 4, 5, 6, 9, 15, 15A, 16, 16A, 16B, 16C, 17A, 19, 19A, 19C, 20, 21, 22, 22A, 27A, and 27D of Beauregard Parish; and Precincts 600, 601, 602, 603, and 660 of Calcasieu Parish.

(33) District 33 is composed of Precincts 400, 401, 402, 403, 404, 405, 406, 407, 408, 460E, 460W, 461, 465, 466E, 466W, 467, 468, 469, 560, 561, 562, 661, 663, 700, 701, 702, 703, and 762 of Calcasieu Parish.

(34) District 34 is composed of Precincts 300, 301, 302, 303, 304, 305, 307, 308, 309E, 309W, 310, 311, 312, 313E, 313W, 314, 315E, 315W, 319, 320, 321, 322, 323, 324, 328, 329, 330, 360, 361, 364, and 371N of Calcasieu Parish.

(35) District 35 is composed of Precincts 10, 11, 12, 12A, 12B, 13, 13A, 14, and 14A of Beauregard Parish and Precincts 160E, 160W, 161, 162E, 162W, 163, 164, 165, 166, 167, 306, 317, 318, 440, 441, 462, 463, 464, 662, and 664 of Calcasieu Parish.

(36) District 36 is composed of Precincts 316E, 316W, 325, 326, 327, 331, 332N, 332S, 333, 334, 335, 336, 337, 338, 339, 362, 363, 365, 366, 367N, 367S, 368, 369, and 371S of Calcasieu Parish.

(37) District 37 is composed of Precincts 260, 261, 262, 800, 801, 860N, 860S, 861E, and 861W of Calcasieu Parish and Jefferson Davis Parish.

(38) District 38 is composed of Precincts 1010, 1011, 1020, 1030, 1031, 1040, 1041, 1050, 1060, 1080, 1081, 1090, 1091, 1100, 1101, 1110, 1120, 1130, 1131, 1140, 1141, 1150, 1160, 1161, 1162, 1170, 1171, 3010, 3020, 3030, 3031, 3032, 3040, 3050, 3051, 3052, 3060, 3070, 3071, 4001, 4010, 4011, 4012, 4013, 4020, 4021, 4030, 4040, 5004, 5010, 5020, 5030, 5040, 5041, and 5050 of Evangeline Parish and Precincts 1-6, 1-26, 1-26A, 4-2, 4-3, 4-4, 4-5, 4-6, 4-7, 4-8, 4-9, 4-11, 4-12, 4-12A, 4-13, 5-2, and 5-4 of St. Landry Parish.

(39) District 39 is composed of Precincts 1, 2, 3, 4, 5, 6, 7, 8, 9, 12, 25, 26, and 29 of Lafayette Parish and Precincts 1-17, 1-28, 1-28A, 2-3, 2-7, 2-8, 3-2, and 3-4 of St. Landry Parish.

(40) District 40 is composed of Precincts 1-1, 1-2, 1-2A, 1-3, 1-3A, 1-4, 1-4A, 1-5, 1-7, 1-8, 1-9, 1-10, 1-11, 1-12, 1-13, 1-14, 1-15, 1-15A, 1-16, 1-18, 1-19, 1-20, 1-21, 1-22, 1-23, 1-24, 1-25, 1-29, 2-1, 2-2, 2-4, 2-5, 2-6, 2-9, 4-10, 5-1, 5-3, 5-5, 5-6, 5-8, 6-3, 6-11, and 6-11A of St. Landry Parish.

(41) District 41 is composed of Precincts 2-1, 2-2, 2-3, 2-4, 2-5, 3-1, 3-2, 3-3A, 3-3B, 3-4, 3-5, 3-6, 3-7, 4-1, 4-2, 4-3, 4-6, 6-16, 7-2, 7-3, and 7-4 of Acadia Parish; Precincts 2010, 2020, 2030, and 2040 of Evangeline Parish; and Precincts 6-1, 6-2, 6-4, 6-5, 6-6, 6-7, 6-8, 6-9, 6-10, 6-13, 6-14, 6-15, 6-16, and 6-16A of St. Landry Parish.

(42) District 42 is composed of Precincts 1-1, 1-2A, 1-2B, 1-3A, 1-3B, 1-4A, 1-4B, 1-5A, 1-5B, 1-6, 1-7, 1-8, 1-9, 4-4, 4-5, 5-1A, 5-1B, 5-2A, 5-2B, 5-3, 5-4, 5-5, 6-1, 6-2, 6-3A, 6-3B, 6-4, 6-5, 6-6, 6-7, 6-8, 6-9, 6-10, 6-11, 6-12, 6-13, 6-14, and 6-15 of Acadia Parish and Precincts 27 and 71 of Lafayette Parish.

(43) District 43 is composed of Precincts 87, 88, 89, 91, 92, 93, 94, 95, 96, 97A, 97B, 98, 104, 107, 108, and 111 of Lafayette Parish.

(44) District 44 is composed of Precincts 10, 11, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 50, 51, 52, 53, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 68, and 72 of Lafayette Parish.

(45) District 45 is composed of Precincts 30A, 31, 32, 33, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 69, 70, 73, 74, 75, 76, 77, 78, 79, and 90 of Lafayette Parish.

(46) District 46 is composed of Precincts 9-1, 9-2, and 11-4 of Iberia Parish; Precincts 3-1, 3-3, 3-5, and 3-6 of St. Landry Parish; and Precincts 1-4, 3-4, 3-5, 4-1, 4-1A, 4-2, 4-4, 4-5, 5-1, 5-2, 5-3, 5-4, 6-1, 6-2, 6-3A, 6-3B, 6-4, 7-1A, 7-2A, 7-4, 7-4A, 8-1, 8-3, 8-4, 8-4A, 9-1, 9-2, 9-3, 9-4, and 9-5 of St. Martin Parish.

(47) District 47 is composed of Precincts 370, 760, and 761 of Calcasieu Parish; Cameron Parish; and Precincts 1, 2, 3, 5A, 5B, 6, 7A, 7B, 8, 9, 10A, 11, 12, 14, 15, 18, 19A, 19B, 20A-1, 20A-2, 20B-1, 21, 27A-2, 28, 29, 32B, 34, 35, 36A-1, 37, 38, 39, 40, 41, and 46A of Vermilion Parish.

(48) District 48 is composed of Precincts 2-3, 3-1, 3-2, 3-3, 5-4, 6-1, 6-4, 7-1, 7-2, 7-3, 7-4, 7-5, 8-1, 8-2, 8-4, 8-5, 9-3, 9-4, 9-5, 10-2, 14-1, and 14-3 of Iberia Parish; Precincts 101, 102, 103, and 110 of Lafayette Parish; and Precinct 2-2 of St. Martin Parish.

(49) District 49 is composed of Precincts 5-5, 6-3, 10-3, 10-4, 10-5, 10-6, 10-7, 11-1, 11-2, 11-3, 11-5, 12-1, 12-2, 12-3, 12-4, 13-1, 13-2, 13-3, 13-4, and 14-4 of Iberia Parish and Precincts 16, 23, 26, 42A, 42B, 44, 45A, 46B-1, 46B-2, 46B-3, 49B-1, 49B-3, 50A, 50B, 51, 53, 54, 55, 56, 57A, and 57B of Vermilion Parish.

(50) District 50 is composed of Precincts 1-2 and 1-5 of St. Martin Parish and Precincts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 39, 44, and 46 of St. Mary Parish.

(51) District 51 is composed of Precincts 2-2, 2-3, 3-1, 3-2, and 4-1 of Assumption Parish; Precinct 1-1 of Lafourche Parish; Precincts 37, 38, 40, 41, 42, 43, 45, and 47 of St. Mary Parish; and Precincts 1, 4, 5, 7, 8, 52, 53, 54, 64, 65, 66, 67, 70, 72, 73, 76, and 81 of Terrebonne Parish.

(52) District 52 is composed of Precinct 11-2 of Lafourche Parish and Precincts 9, 10, 11, 13, 14, 15, 27, 35, 36, 38, 40, 41, 42, 43, 44, 45, 46, 47, 48, 51, 68, 69, 71, 74, 78, 80, 82, 83, 84, 85, and 90 of Terrebonne Parish.

(53) District 53 is composed of Precinct 11-1 of Lafourche Parish and Precincts 12, 17, 18, 19, 20, 21, 23, 24, 25, 28, 29, 31, 32, 33, 34, 49, 55, 56, 57, 58, 59, 60, 61, 62, 63, 86, 87, 88, and 89 of Terrebonne Parish.

(54) District 54 is composed of Precinct 1-GI of Jefferson Parish and Precincts 3-2, 3-3, 4-1, 4-2, 4-3, 4-4, 4-5, 4-6, 7-3, 8-1, 9-1, 9-2, 10-1, 10-2, 10-3, 10-4, 10-5, 10-6, 10-7, 10-8, 10-9, 10-10, 10-11, 10-12, 10-13, 10-14, 10-15, 10-16, and 11-3 of Lafourche Parish.

(55) District 55 is composed of Precincts 1-2, 1-3, 1-4, 2-1, 2-1A, 2-2, 2-3, 2-3A, 2-4, 2-4A, 2-5, 2-6, 2-7, 2-8, 2-9, 2-10, 2-11, 2-12, 2-13, 2-14, 3-1, 3-4, 3-5, 3-6, 5-1, 5-1A, 5-1B, 5-2, 6-1, 6-2, 6-3, 6-4, 7-1, 7-2, 7-4, and 11-4 of Lafourche Parish.

(56) District 56 is composed of Precincts 1-6, 2-1, 2-2, 2-3, 2-4, 2-5, 3-1, 3-2, 3-3, 3-4, 3-5, 3-6, 4-1, 4-2, 4-3, 5-1, 5-2, 5-3, 5-4, 6-1, 6-2, 6-3, 6-4, 6-5, 6-6, 6-7, 6-8, 7-1, 7-2, and 7-3 of St. Charles Parish and Precincts 5-4, 5-6, and 5-7 of St. John the Baptist Parish.

(57) District 57 is composed of Precincts 1-1, 1-2, 1-3, 1-5, 4-4, and 7-4 of St. Charles Parish and Precincts 1-1, 1-2, 1-3, 1-4, 1-5, 3-2, 3-3, 3-4, 4-1, 4-2, 4-3, 4-4, 4-8, 4-9, 5-1, 5-2, 5-3, 5-5, 6-1, 6-3, 6-4, 7-2, 7-3, 7-4, 7-5, and 7-7 of St. John the Baptist Parish.

(58) District 58 is composed of Precincts 36, 37, 39, 42, 44, 45, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, and 60 of Ascension Parish; Precincts 1, 2, 3, 11, and 12 of Iberville Parish; and Precincts 2, 7, 7-A, 8, 8-A, 10, 11, 12, 13, 14, 15, 15B, 16, 17, 17-A, and 18 of St. James Parish.

(59) District 59 is composed of Precincts 1, 2, 3, 6, 7, 8, 9, 10, 11, 16, 17, 19, 20, and 61 of Ascension Parish.

(60) District 60 is composed of Precincts 1-1, 1-2, 2-1, 4-2, 5-1, 5-2, 5-3, 5-4, 6-1, 6-2, 7-1, 7-2, 8-1, and 9-1 of Assumption Parish and Precincts 4, 5, 6, 6A, 7, 8, 10, 13, 13A, 13B, 13C, 14, 14A, 14B, 15, 15A, 15B, 16, 17, 17A, 18, 19, 19A, 20, 21, 22, 23, 24, 25, 25A, 25B, 26, 26A, 27, 28, 29, and 30 of Iberville Parish.

(61) District 61 is composed of Precincts 1-2, 1-7, 1-14, 1-26, 1-27, 1-28, 1-29, 1-30, 1-32, 1-33, 1-36, 1-37, 1-40, 1-50, 1-54, 1-57, 1-61, 1-62, 1-63, 1-64, and 1-104 of East Baton Rouge Parish.

(62) District 62 is composed of Precincts 2-21, 2-26, 2-28, 2-29, and 2-32 of East Baton Rouge Parish; Precincts 1-1, 1-2A, 1-2B, 1-3, 2-1A, 2-1B, 2-1C, 3-1A, 3-1B, 3-1C, 3-2A, 3-2B, 4-1A, 4-1B, 4-2, 5-1, 5-2, 5-3, and 6-1 of East Feliciana Parish; and Precincts 1-1, 2-1, 2-2, 3-2, 3-3, 4-2, 4-3, 5-1, 5-2, 5-3, 6-1, 6-2, 6-3, 7-1, 7-2, and 7-4 of West Feliciana Parish.

(63) District 63 is composed of Precincts 1-86, 1-91, 1-92, 1-94, 1-95, 1-100, 1-101, 2-2, 2-4, 2-5, 2-9, 2-12, 2-13, 2-17, 2-18, 2-19, 2-20, 2-22, 2-24, 2-25, and 2-31 of East Baton Rouge Parish.

(64) District 64 is composed of Precincts 2-3, 2-6, 2-7, 2-8, 2-10, 2-14, 2-15, 3-2, and 3-37 of East Baton Rouge Parish and Precincts 1, 1A, 1B, 1C, 1D, 2, 2A, 3, 3A, 4, and 4A of Livingston Parish.

(65) District 65 is composed of Precincts 1-89, 1-97, 1-98, 3-1, 3-6, 3-9, 3-12, 3-14, 3-21, 3-25, 3-26, 3-28, 3-30, 3-32, 3-46, and 3-54 of East Baton Rouge Parish.

(66) District 66 is composed of Precincts 1-90, 1-103, 3-10, 3-16, 3-19, 3-20, 3-22, 3-33, 3-34, 3-38, 3-43, 3-45, 3-47, 3-48, and 3-53 of East Baton Rouge Parish.

(67) District 67 is composed of Precincts 1-1, 1-3, 1-4, 1-5, 1-6, 1-10, 1-13, 1-15, 1-16, 1-18, 1-19, 1-21, 1-22, 1-38, 1-45, 1-46, 1-51, 1-67, 1-68, 1-102, and 3-50 of East Baton Rouge Parish.

(68) District 68 is composed of Precincts 1-8, 1-35, 1-39, 1-41, 1-42, 1-44, 1-48, 1-59, 1-65, 1-73, 1-105, 3-13, 3-17, 3-18, 3-29, 3-35, 3-51, and 3-52 of East Baton Rouge Parish.

(69) District 69 is composed of Precincts 1-9, 1-34, 1-49, 1-52, 1-53, 1-60, 1-72, 1-74, 1-80, 1-99, 3-3, 3-7, 3-11, 3-15, 3-27, 3-31, 3-39, and 3-41 of East Baton Rouge Parish.

(70) District 70 is composed of Precincts 1-12, 1-43, 1-47, 1-56, 1-66, 1-69, 1-75, 1-107, 3-4, 3-5, 3-23, 3-36, 3-40, 3-44, 3-49, and 3-55 of East Baton Rouge Parish.

(71) District 71 is composed of Precincts 7A, 23, 24, 24A, 24B, 24C, 24D, 25, 26, 26A, 26B, 26C, 27, 28A, 28B, 35, 35A, 36, 39, 39A, 40, 40A, and 41 of Livingston Parish.

(72) District 72 is composed of Precincts 7-1, 8-1A, and 8-1B of East Feliciana Parish; St. Helena Parish; and Precincts 1, 2, 6, 11, 15, 16, 17, 18, 26, 27A, 43, 46, 47, 48, 49, 101, 103, 105, 107, 109, 109A, 111, 111A, 115B, 119, 123, 129, and 129A of Tangipahoa Parish.

(73) District 73 is composed of Precincts 45A, 70, 70A, 71, 72, 73, 74, 122, 122A, 124, 125, 133, 133A, 137, 137A, 137B, 137C, 137D, 143, 145, 149, 149A, and 151 of Tangipahoa Parish.

(74) District 74 is composed of Precincts 201, 203, 204, 205, 206, 302, 311, 502, 503, 504, 505, 601, 602, 604, 606, A01, A02, A03, and A04 of St. Tammany Parish; Precincts 102, 104, 104A, 106, 106A, 108, and 110 of Tangipahoa Parish; and Precincts 1-1, 1-2, 2-1, and 9-1 of Washington Parish.

(75) District 75 is composed of Precinct 501 of St. Tammany Parish and Precincts 3-1, 3-2, 3-3, 3-3A, 3-3B, 3-3C, 4-1, 4-1A, 4-2A, 4-3, 4-3B, 4-4, 4-5, 4-5B, 4-6, 4-7, 4-7B, 4-8, 4-9, 4-9A, 4-10, 4-10A, 4-11, 5-1, 5-2, 5-3, 6-1, 6-2, 6-3, 6-4, 7-1, 7-1A, 7-2, 7-3, 8-1, 8-2, and 8-3 of Washington Parish.

(76) District 76 is composed of Precincts 801, 804, 805, 806, 807, 808, 809, 810, 811, 812, 813, 814, 816, 817, 909, 918, S10, S11, S12, S16, S17, S21, S22, S23, S24, and S25 of St. Tammany Parish.

(77) District 77 is composed of Precincts 101, 102, 103, 104, 105, 106, 107, 202, 207, 301, 303, 304, 306, 310, C01, C02, C03, C04, C05, C06, C07, C08, C09, C10, C11, F01, and MD1 of St. Tammany Parish.

(78) District 78 is composed of Precincts 9, 11, 21, 51, 52, 53, 54, 55, 56, 57, 58, 59, 61, 116, 117, 118, 119, 120, 121, 122, 123, 124, 1-H, 2-H, 3-H, 4-H, 5-H, 6-H, 7-H, 8-H, and 9-H of Jefferson Parish.

(79) District 79 is composed of Precincts 1, 2, 3, 4, 5, 12, 13, 14, 15, 16, 17, 1-K, 2-K, 3-K, 4-K, 5-K, 6-K, 7-K, 8-K, 9-K, 10-K, 12-K, 34-K, and 35-K of Jefferson Parish.

(80) District 80 is composed of Precincts 18, 19, 20, 22, 23, 29, 31, 32, 33, 35, 36, 37, 40, 41, 70, 71, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, and 87 of Jefferson Parish.

(81) District 81 is composed of Precincts 35 and 40 of Ascension Parish; Precincts 13A, 14, 15, 16, 17, 18, 19, 21, 22, 31, 32, 33, 34, 38, and 43 of Livingston Parish; Precincts 3, 4, 5, 6, and 9 of St. James Parish; and Precincts 2-1, 2-2, 2-3, 2-4, and 3-1 of St. John the Baptist Parish.

(82) District 82 is composed of Precincts 38, 43, 60, 62, 63, 64, 65, 66, 67, 68, 69, 72, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 105, 106, 107, 125, 126, 127, 128, 129, 130, 131, 132, 133, 134, 136, and 138 of Jefferson Parish.

(83) District 83 is composed of Precincts 150, 151, 152, 153, 154, 155, 156, 157A, 157B, 170, 179B, 180, 187, 188, 191, 200, 201, 1-W, 2-W, 3-W, 4-W, 5-W, 6-W, and 7-W of Jefferson Parish.

(84) District 84 is composed of Precincts 175, 176, 177, 178, 182, 183, 184, 185A, 185B, 189, 190, 192, 193, 194A, 194B, 198, 199, 202, 203, 204, 246, 247, 248, and 1-L of Jefferson Parish.

(85) District 85 is composed of Precincts 225, 226, 227, 228, 229, 230, 231, 232A, 232B, 234, 235, 1-G, 2-G, 3-G, 4-G, 5-G, 6-G, 7-G, 8-G, 9-G, 10-G, 11-G, 12-G, and 13-G of Jefferson Parish.

(86) District 86 is composed of Precincts 27, 28, 28A, 33, 40, 40A, 41, 42, 42A, 44, 45, 72A, 106B, 112, 114, 116, 117, 118, 120, 120A, 120B, 121, 121A, 121B, 127, 127A, 139, 141, and 141A of Tangipahoa Parish.

(87) District 87 is composed of Precincts 171, 172, 173, 174, 179A, 181, 195, 196, 197A, 197B, 197C, 205, 210, 211, 212A, 212B, 213A, 213B, 213C, 214A, 214B, 215, and 216A of Jefferson Parish.

(88) District 88 is composed of Precincts 4, 5, 12, 13, 14, 15, 18, 21, 22, 23, 24, 25, 26, 27, 28, 30, 31, 32, 33, 34, 41, 43, and 58 of Ascension Parish.

(89) District 89 is composed of Precincts 401, 402, 403, 404, 405, 407, 408, 410, 413, 414, 415, 416, 417, 418, 419, 421, 423, 424, 426, 427, M01, M02, M03, M04, M05, M06, M07, M08, M09, and M10 of St. Tammany Parish.

(90) District 90 is composed of Precincts 802, 803, 815, 902, 903, 904, 906, 907, 908, 910, 911, 912, 914, 916, 921, P01, S01, S02, S03, S04, S05, S06, S07, S08, S09, S13, S15, S18, and S19 of St. Tammany Parish.

(91) District 91 is composed of Precincts 1-1, 1-2, 2-6A, 2-7, 3-18, 10-3, 10-6, 10-12, 10-13, 10-14, 11-2, 11-3, 11-4, 11-5, 11-8, 11-10, 11-11, 11-12, 11-13, 11-14, 11-17, 12-1, 12-2, 12-3, 12-5, 12-6, 12-7, 12-8, 12-9, 12-10, 12-11, 12-12, 12-13, 12-14, 12-16, 14-19, 14-21, 14-23, 14-24A, 14-25, 14-26, 16-7, 16-8, 16-9, 17-8, 17-9, 17-10, 17-11, 17-12, 17-13, 17-13A, 17-14, 17-15, and 17-16 of Orleans Parish.

(92) District 92 is composed of Precincts 7, 8, 10, 104, 108, 115, 11-K, 13-KA, 13-KB, 14-K, 15-K, 16-K, 17-K, 18-K, 19-K, 20-K, 21-K, 22-K, 23-K, 24-K, 25-K, 26-K, 27-K, 28-K, 29-K, 30-K, 31-K, and 33-K of Jefferson Parish and Precinct 5-5 of St. Charles Parish.

(93) District 93 is composed of Precincts 1-5, 1-6, 2-1, 2-2, 2-3, 2-4, 2-6, 3-1, 3-3, 3-5, 3-8, 3-9, 4-2, 4-3, 4-4, 5-1, 5-2, 5-3, 5-4, 5-5, 5-7, 6-1, 6-2, 6-4, 6-6, 6-7, 7-4, 7-5, 7-6, 7-7, 7-8, 7-9A, 7-10, 7-11, 7-13, 7-14, 7-15, 7-16, 7-20, 7-21, 8-6, 8-7, 8-8, 8-9, 10-7, 10-8, 10-9, 10-11, and 11-9 of Orleans Parish.

(94) District 94 is composed of Precincts 24, 25, 26, 27, 28, 30, 34, 39, 42, 44, 45, and 46 of Jefferson Parish and Precincts 3-19, 3-20, 4-8, 4-9, 4-11, 4-14, 4-15, 4-17, 4-17A, 4-18, 4-20, 4-21, 4-22, 4-23, 5-12, 5-13, 5-15, 5-16, 5-17, 5-18, 7-41, 7-42, 17-17, 17-18, 17-18A, 17-19, and 17-20 of Orleans Parish.

(95) District 95 is composed of Precincts 5, 5A, 5B, 6, 6A, 6B, 7, 7B, 8A, 8B, 9, 10, 11, 11A, 12, 13B, 20, 23A, 23B, 29, 30, and 36A of Livingston Parish.

(96) District 96 is composed of Precincts 1-1, 1-2, 1-3, 2-1, 2-2, 3-4, 4-1, 4-2, 4-3, 4-4, 5-1, 5-2, 5-3, and 6-2 of Iberia Parish; Precincts 54, 55, 56, 99, and 100 of Lafayette Parish; and Precincts 1-1, 1-3, 1-7, 2-1, 2-3, 2-4, 3-1, 3-1A, 3-1B, 3-2, 3-3, 3-4A, 3-6, 3-9, 4-3, 4-4A, 4-6, 6-2A, 6-3, 7-1, and 7-3 of St. Martin Parish.

(97) District 97 is composed of Precincts 3-12, 3-14, 3-15, 4-5, 4-6, 4-7, 5-8, 5-9, 5-10, 5-11, 6-8, 6-9, 7-12, 7-17, 7-18, 7-19, 7-23, 7-24, 7-25, 7-25A, 7-26, 7-27, 7-27B, 7-28, 7-28A, 7-29, 7-30, 7-32, 7-33, 7-34, 7-35, 7-37, 7-37A, 7-40, 8-13, 8-14, 8-15, 8-19, 8-20, 8-21, 8-22, 8-23, 8-24, 8-25, 8-26, 8-27, 8-28, 8-30, 9-30, 9-30A, 9-31, 9-31A, 9-31B, and 9-31D of Orleans Parish.

(98) District 98 is composed of Precincts 12-4, 12-17, 12-19, 13-1, 13-2, 13-3, 13-4, 13-5, 13-6, 13-7, 13-8, 13-9, 13-10, 13-11, 13-12, 13-13, 13-14, 13-15, 13-16, 14-1, 14-2, 14-3, 14-4, 14-5, 14-6, 14-7, 14-8, 14-9, 14-10, 14-11, 14-12, 14-13A, 14-14, 14-15, 14-16, 14-17, 14-18A, 14-20, 16-1, 16-1A, 16-2, 16-3, 16-4, 16-5, 16-6, 17-1, 17-2, 17-3, 17-4, 17-5, 17-6, and 17-7 of Orleans Parish.

(99) District 99 is composed of Precincts 7-1, 7-2, 8-1, 8-2, 8-4, 8-12, 9-1, 9-3, 9-3A, 9-4, 9-5, 9-5A, 9-6B, 9-6C, 9-6D, 9-6E, 9-6F, 9-7, 9-8, 9-8A, 9-9, 9-10, 9-11, 9-12, 9-13, 9-14, 9-15, 9-16, 9-17, 9-19, 9-21, 9-23, 9-25, 9-26, 9-28, 9-28C, 9-28E, 9-29, 9-32, 9-33, 9-34A, 9-35, 9-35A, 9-36, 9-36B, 9-42, 9-42C, 9-43A, 9-43B, 9-43C, 9-43F, and 9-43I of Orleans Parish.

(100) District 100 is composed of Precincts 9-37, 9-38, 9-38A, 9-39, 9-39B, 9-40, 9-40A, 9-40C, 9-41, 9-41A, 9-41D, 9-43E, 9-43G, 9-43H, 9-43J, 9-43K, 9-43L, 9-43M, 9-43N, 9-44, 9-44A, 9-44B, 9-44D, 9-44E, 9-44F, 9-44G, 9-44I, 9-44J, 9-44L, 9-44M, 9-44N, 9-44O, 9-44P, and 9-44Q of Orleans Parish.

(101) District 101 is composed of Precincts 1-31, 1-55, 1-70, 1-71, 1-78, 1-81, 1-82, 1-83, 1-87, 1-88, 1-93, 2-1, 3-8, 3-24, and 3-42 of East Baton Rouge Parish.

(102) District 102 is composed of Precincts 15-1, 15-2, 15-3, 15-5, 15-6, 15-8, 15-9, 15-10, 15-11, 15-12, 15-12A, 15-13, 15-13A, 15-13B, 15-14, 15-14A, 15-14B, 15-14C, 15-14D, 15-14E, 15-14F, 15-14G, 15-15, 15-15A, 15-15B, 15-16, 15-17, 15-17A, 15-17B, 15-18, 15-18A, 15-18B, 15-18C, 15-19, 15-19A, 15-19B, and 15-19C of Orleans Parish.

(103) District 103 is composed of Precincts 9-41B, 9-41C, 9-45, and 9-45A of Orleans Parish; Precincts 1-1, 1-2, 1-3, and 1-4 of Plaquemines Parish; and St. Bernard Parish.

(104) District 104 is composed of Precincts 305, 307, 308, 309, 312, 313, 406, 409, 411, 412, 420, 422, 603, 605, 607, 701, 702, 703, 704, 705, 706, 901, 905, 913, 915, and 917 of St. Tammany Parish.

(105) District 105 is composed of Precincts 216B, 217, 236, 237, and 238 of Jefferson Parish; Precincts 15-18D, 15-18E, and 15-18F of Orleans Parish; and Precincts 2-1, 3-1, 4-1, 5-1, 5-2, 6-1, 6-2, 6-3, 6-4, 7-1, 7-3, 8-1, 9-1, and 9-3 of Plaquemines Parish.

Acts 2011, 1st Ex. Sess., No. 1, §1, eff. 10 a.m., Jan. 9, 2012 (eff. for election purposes only upon signature of governor, April 14, 2011).

NOTE: See Acts 2011, 1st Ex. Sess., No. 1, §3, relative to referenced precincts and territorial limits of districts.



RS 24:35.3 - REPEALED BY ACTS 1991, 2nd E.S., NO. 2, 4, EFF. 10:00 A.M. JAN. 13, 1992.

§35.3. REPEALED BY ACTS 1991, 2nd E.S., NO. 2, §4, EFF. 10:00 A.M. JAN. 13, 1992.



RS 24:35.4 - Repealed by Acts 2001, 2nd Ex. Sess., No. 3, §3, eff. Jan. 12, 2004.

§35.4. Repealed by Acts 2001, 2nd Ex. Sess., No. 3, §3, eff. Jan. 12, 2004.



RS 24:35.5 - Repealed by Acts 2011, 1st Ex. Sess., No. 1, §2, eff. at 10:00 a.m., Jan. 9, 2012.

§35.5. Repealed by Acts 2011, 1st Ex. Sess., No. 1, §2, eff. at 10:00 a.m., Jan. 9, 2012.



RS 24:36 - Additional benefits payable to legislators; certain legislative personnel; governor; lieutenant governor; political subdivision service credit; credit for service previously rendered; additional contributions; computation of benefits payable; membership

§36. Additional benefits payable to legislators; certain legislative personnel; governor; lieutenant governor; political subdivision service credit; credit for service previously rendered; additional contributions; computation of benefits payable; membership

A. All persons who are or have been members of the Louisiana Legislature, or who are or have been the clerk or sergeant-at-arms of the House of Representatives, or the secretary or sergeant-at-arms of the Senate, or who are or have been the governor, or who are or have been the lieutenant governor, and who are members of any actuarially funded retirement system maintained by the state of Louisiana or any political subdivision thereof, shall receive an additional benefit equal to one percent times the number of years of service in the Louisiana state legislature, except as provided by R.S. 11:164, or as clerk or sergeant-at-arms of the House of Representatives or as secretary or sergeant-at-arms of the Senate, or as an employee of the legislature, or as governor or lieutenant governor, times the average salary as defined in the law covering the particular system of which each is a member. Years of service as clerk or sergeant-at-arms of the House of Representatives, as secretary or sergeant-at-arms of the Senate, or as an employee of the legislature, or as governor or lieutenant governor shall be computed in the same manner as years of service is computed for membership in the legislature.

B. Any member of the legislature who is a member of an actuarially funded retirement system or who becomes a member within sixty days after June 29, 1959, shall be given full credit for all service as a state employee prior to July 1, 1959, provided he pays five percent of all salary earned as a state employee between January 1, 1948 and June 29, 1959; and provided such payment is made within six (6) months after June 29, 1959.

C.(1)(a) Any member of any actuarially funded retirement system maintained by the state of Louisiana or any political subdivision thereof who has a total of at least sixteen years of creditable service as a member of the state legislature or as governor or as lieutenant governor or as state treasurer shall be entitled to retire under the provisions of the actuarially funded retirement system of which he is a member, without regard to the age he has attained at the time he makes application for retirement.

(b) In addition, any such person who has a total of twenty years of creditable service, at least twelve years of which is as a member of the state legislature, or a clerk of the House of Representatives or sergeant-at-arms of the House of Representatives, or as president or secretary of the Senate or sergeant-at-arms of the Senate, or as governor, lieutenant governor, or state treasurer shall be entitled to retire under the provisions of the actuarially funded retirement system of which he is a member, if he has attained the age of fifty years or complies with the age limit provisions for retirement of the system from which he retires. Further, any such person who has a total of at least twelve years of creditable service as a member of the state legislature, or as governor, lieutenant governor, or state treasurer, at the time he withdraws from state service shall be entitled to retire under the provisions of the actuarially funded retirement system of which he is a member when he attains the age of fifty-five years, if such person has not previously received a refund of his accumulated contributions.

(c) A legislator or a governor, lieutenant governor, or state treasurer shall be entitled to obtain and to include all or a portion of any service rendered by him as an elected public official as listed in R.S. 18:551(B)(1)(c), (d), and (e) as creditable service as a member of the legislature, or as governor, lieutenant governor, or state treasurer, for the purpose of acquiring the required years of creditable service as a member of the legislature or as governor, lieutenant governor, or state treasurer.

(d) If such credit has not been credited previously to the legislator, or to a governor, lieutenant governor, or state treasurer in the system of which he is a member, that system shall allow such credit, upon application therefor, by the legislator, governor, lieutenant governor, or state treasurer, and upon his paying that system shall allow such credit, upon application therefor, by the legislator, governor, lieutenant governor, or state treasurer, and upon his paying into the system any employee and employer contributions computed by the system pursuant to R.S. 11:158.

(e) If no compensation was received for the service for which credit thus is sought, the legislator, governor, lieutenant governor, or state treasurer shall pay into the system as employee and employer contributions an amount which shall be computed on the basis of the amount of his per diem as a legislator for a number of days equal to the number of days for which he seeks credit, or on the basis of his salary as governor, lieutenant governor, or state treasurer.

(2)(a) Credit obtained for service rendered as an elected public official of this state shall count as creditable service as a member of the legislature or as governor, lieutenant governor, or state treasurer for the purpose of acquiring the required years of creditable service as a member of the legislature, or as governor, lieutenant governor, or state treasurer, provided at the time of retirement the member of the legislature, or governor, lieutenant governor, or state treasurer has credit for at least seven years of actual service as a member of the legislature or as governor, lieutenant governor, or state treasurer.

(b) If a member of the legislature, or a governor, lieutenant governor, or a state treasurer does not obtain credit for at least seven years of actual service as a legislator, or governor, lieutenant governor, or state treasurer, any credit obtained for service as an elected public official as listed in R.S. 18:551(B)(1)(c), (d), and (e) by any such person shall only count as other creditable service.

(c) If a member of the legislature, or a governor, lieutenant governor, or state treasurer does obtain credit for at least seven years of actual service as a legislator, or as governor, lieutenant governor, or state treasurer, then nothing herein shall limit the number of years that shall be counted as regular service for computing retirement benefits.

(3) Any person retiring under the provisions of this Subsection shall receive a full retirement benefit, without reduction of any percentage which may be provided in the laws pertaining to the retirement system for retirement before the normal retirement age. For purposes of computing retirement benefits for those persons provided for in Subsection A of this Section, "average compensation" shall be the average annual earned compensation of the member for any three years of service during which said earned compensation was the highest, including salary, per diem, and also the expense allowances provided by R.S. 24:31.1 and 31.2 and any other expense allowances provided for the clerk of the House of Representatives and the secretary of the Senate. The retirement benefits provided herein for any person covered by this provision shall not exceed the limitation provided in R.S. 11:444(B). Beginning with August 1, 1962, the benefits provided herein shall extend to members covered hereby who were employed in the state service on or after May 1, 1960, and to their survivors.

D. On and after May 1, 1960, any member as defined in Subsection A of this Section, shall have the right to transfer his total accredited years of service from the retirement system from which he leaves, due to change of employment, to any retirement system maintained by the state of Louisiana or any subdivision thereof. Transfer shall be effective upon the certification of total service credit by the retirement system transferring the member to the retirement system to which the member is transferred and shall be conditioned upon payment to the receiving system of such an amount which, on an actuarial basis, totally offsets the increase in accrued liability of the system resulting from the transaction. The amount payable shall be based upon the actuarial funding method, assumptions, and tables in use by the system at the time the person’s application is received by the system. The retirement system transferring the member shall transfer the employee and employers contribution accounts in full to the retirement system to which the member is transferred.

E. Repealed by Acts 2010, No. 94, §2, eff. July 1, 2010.

F. Any person who has served in the legislature for at least seven years who was elected to such office prior to attaining the age of fifty-five and who on January 6, 1969 is over the age of fifty-five, and who has never been a member of any actuarially funded retirement system maintained by the state or any political subdivision thereof, shall be eligible to become a member of the State Employees' Retirement System and to obtain credit for state service previously rendered as a member of the legislature and also as an employee of the State Board of Registration, provided that application for membership and for such credit is made on or before May 1, 1969. In order to obtain such credit, the applicant shall pay into the system contributions on the compensation earned for the period for which such credit is sought, computed at the current rate, together with two per cent compound interest thereon. These contributions may be paid in one lump sum or in such installments as may be agreed upon between the member and the board of trustees, provided that all such payments shall be made within four years of the date of application.

G. Notwithstanding any provision of law to the contrary, any person heretofore or hereafter elected to the legislature for three or more terms, and who is elected or who serves during any one of the terms for at least two sessions of the legislature but less than a full four years shall receive credit in any retirement system of which he is a member for the full four years. However, in order to receive such credit the member shall make application therefor to the board of trustees of the retirement system of which he is a member and shall submit evidence of the period for which he seeks credit and the reason or reasons therefor. In addition, the member shall pay into the system an amount on an actuarial basis calculated in accordance with R.S. 11:158. Such payments shall be made in one lump sum prior to the date of filing an application for retirement.

H. Notwithstanding any provision of law to the contrary and particularly R.S. 11:142, any person who within three years after serving in their respective capacities as set forth in Subsection A of this Section is or has been employed by the state or any agency or political subdivision thereof shall have the right to transfer his total years of accredited service in the retirement system of which he was a member while serving in their respective capacities, aforesaid, to the retirement system maintained for employees of the public body which subsequently employs him, provided he has not received a refund of his accumulated contributions. Any such person shall be eligible for membership in the retirement system to which the accredited service is transferred, regardless of any age requirement for membership eligibility in such system. The retirement system transferring the accredited service shall transfer the employee and employer contribution accounts in full to the retirement system to which the transfer is being made. Any such person shall have the right to service credit in the system to which he transfers membership from the date of employment to the date he becomes a member of the system, provided he makes application therefor and pays into the system an amount which, on an actuarial basis, totally offsets the increase in accrued liability of the system resulting from the transaction. The amount payable shall be based upon the actuarial funding method, assumptions, and tables in use by the system at the time the person's application is received by the system. The amount required to be paid shall be paid in one lump sum or in such installments as are agreed upon by the board of trustees of the system, but the total amount shall be paid within six months after becoming a member of the system.

I. Any person who has served in the legislature for at least twelve years who was elected to such office after attaining the age of sixty-five and who on June 30, 1990, is over the age of eighty, and who has never been a member of any actuarially funded retirement system maintained by the state or any political subdivision thereof, shall be eligible to become a member of the State Employees' Retirement System and to obtain credit for state service previously rendered as a member of the legislature, provided that application for membership and for such credit is made on or before September 1, 1990. In order to obtain such credit, there shall be paid into the system an amount which on an actuarial basis, totally offsets the increase in accrued liability of the system resulting from the receipt of the credit. The amount payable shall be calculated by use of the actuarial funding method, assumptions, and tables in use by the system at the time of application for the credit. These contributions may be paid in one lump sum or in such installments as may be agreed upon between the member and the board of trustees, provided that all such payments shall be made within one year of the date of application.

J.(1) Notwithstanding any other provision of law to the contrary, any person covered by this Section may purchase credit for any prior service in which he was employed by the state or any agency or political subdivision thereof or any nonprofit quasi governmental entity whose funding is derived in whole or in part from federal, state, or local sources or any prior service as an elected public official in this state.

(2) Any person who purchases service credit under the provisions of this Subsection shall be entitled to pay such a sum to the system as will allow the person to receive the additional benefit provided for in Subsection A of this Section with respect to all such newly purchased service credit.

(3) Any person covered by this Section, who has been employed by the state or any agency or political subdivision thereof or who served as an elected public official in this state and who transferred to this retirement system any amount of his accredited service in the retirement system of which he was a member while serving in that capacity, shall be entitled to pay such a sum of money to this retirement system as will grant him the additional benefit provided in Subsection A of this Section with respect to the total amount of service credited to his account and without regard to whether such service was obtained by transfer or otherwise.

(4) Any service credit, benefit, or additional benefits that any person may purchase in accordance with the provisions of this Subsection shall be conditioned upon payment to the retirement system of such an amount which, on an actuarial basis, totally offsets the increase in accrued liability of the system resulting from the transaction. The amount payable shall be based upon the actuarial funding method, assumptions, and tables in use by the system at the time the person's application is received by the system.

K.(1) Notwithstanding any other provision of law to the contrary, any person covered under the provisions of this Section shall be eligible to pay such a sum to the retirement system of which he is a member to make the highest benefit accrual rate available to such person applicable to all service credited to his account.

(2) The provisions of this Subsection shall apply to any prior service credit without regard to the date that such service was purchased or credited to the member's account.

(3) All sums paid under this Subsection shall, on an actuarial basis, totally offset any increase in accrued liability of the system resulting from the transaction. The amount payable under this Subsection shall be calculated by use of the actuarial funding method, assumptions, and tables in use at the time of the purchase of the service credit.

L. Notwithstanding any other provision of law to the contrary, any person covered by this Section shall be eligible to participate in the Deferred Retirement Option Plan of the system for which he is a member for a period of three years.

M. Beginning January 1, 2011, the provisions of this Section shall not be applicable to any person whose first employment making him eligible for membership in any public retirement system, plan, or fund, began on or after such date.

Acts 1959, No. 97, §§1 to 3; Acts 1960, No. 345, §§2, 3; Acts 1962, No. 141, §1; Acts 1963, No. 2, §§1, 3; Acts 1963, No. 6, §1; Acts 1963, No. 8, §3; Acts 1964, No. 386, §1; Acts 1968, No. 28, §1; Acts 1968, No. 37, §1; Acts 1968, Ex. Sess., No. 8, §1; Acts 1970, No. 40, §1; Acts 1974, No. 116, §1; Acts 1974, No. 204, §1; Acts 1974, No. 243, §1; Acts 1976, No. 222, §1, eff. July 29, 1976; Acts 1977, No. 481, §1, eff. July 13, 1977; Acts 1983, No. 674, §2; Acts 1985, No. 774, §1; Acts 1987, No. 537, §1; Acts 1988, No. 657, §1, eff. July 15, 1988; Acts 1990, No. 688, §1, eff. July 20, 1990; Acts 1991, No. 861, §1; Acts 1992, No. 518, §6, eff. June 26, 1992; Acts 1995, No. 667, §2; Acts 1995, No. 961, §2, eff. June 30, 1995; Acts 1995, No. 999, §1, eff. July 1, 1995; Acts 1995, No. 1112, §2; Acts 2010, No. 94, §2, eff. July 1, 2010; Acts 2010, No. 992, §2, eff. Jan. 1, 2011; Acts 2011, No. 377, §2, eff. June 30, 2011; Acts 2012, No. 811, §7, eff. July 1, 2012.

NOTE: SEE ACTS 1988, NO. 657, §2.

NOTE: SEE ACTS 1991, NO. 861, §2.

NOTE: SEE ACTS 1992, NO. 518, §§7 AND 8.

NOTE: SEE ACTS 1995, NO. 999, §2.

NOTE: SEE ACTS 1995, NO. 1112, §3.

NOTE: SEE ACTS 1995, NO. 961, §5, RELATIVE TO EFFECTIVE DATE OF ACT (SEE ALSO ACTS 1995, NO. 1110, §4).



RS 24:36.1 - Computation of benefits; widows presently drawing benefits

§36.1. Computation of benefits; widows presently drawing benefits

On and after July 17, 1964, any person drawing retirement benefits under the provisions of R.S. 24:36, as said Section was amended by Act No. 6 of 1963, shall be paid retirement benefits in an amount which shall be determined and computed in accordance with the provisions of R.S. 24:36 as amended by Act 386 of the 1964 Regular Session; provided that widows of deceased members of the Legislature who are presently drawing benefits shall continue to draw retirement benefits as was provided by Act No. 6 of 1963; and such persons shall be entitled to a refund of any contributions paid by him, under the provisions of R.S. 24:36 as amended by Act No. 6 of 1963, in excess of the amounts required to be paid by any such person as contributions prior to the passage of Act No. 6 of 1963.

Acts 1964, No. 386, §2, emerg. eff. July 17, 1964.



RS 24:36.2 - Retirement benefits for certain public officials

§36.2. Retirement benefits for certain public officials

Notwithstanding the provision of R.S. 11:416, any retired member of the Louisiana State Employees' Retirement System or the Teachers' Retirement System of Louisiana who is elected to the Louisiana House of Representatives or the Louisiana Senate shall continue to receive his full retirement benefit without suspension during the time of his service. If an active member of either system retires while serving as a legislator, he shall receive his full retirement benefit without suspension during the time of his service.

Acts 1992, No. 518, §6, eff. June 26, 1992; Acts 1995, No. 610, §2, eff. July 1, 1995.

{{NOTE: SEE ACTS 1992, NO. 518, §§7 AND 8.}}



RS 24:37 - Regaining membership in actuarially funded retirement system

§37. Regaining membership in actuarially funded retirement system

A. Notwithstanding any other provision of law to the contrary, any person who was elected as a member of the legislature in 1968, who prior to May 11, 1964 had been a member of any actuarially funded retirement system maintained by the state or any political subdivision thereof and was serving as a member of the legislature, and who on July 31, 1968 is not over the age of fifty-seven years, shall be eligible to regain membership in the system as of May 13, 1968, of which he had been a member, provided that application therefor is made to the board of trustees and repayment on or before September 1, 1968, of any amount of accumulated contributions to the system previously withdrawn, together with interest thereon at the rate of two percent per annum until paid, such member of the legislature shall be given credit in the system for creditable service to which he was entitled prior to withdrawal from membership and withdrawal of accumulated contributions.

The board of directors of the system shall adopt such rules and regulations as it deems necessary to carry out the purposes of this Section.

B. Repealed by Acts 1966, No. 492, §9.

C. Notwithstanding any other provision of law to the contrary, any person who was a member of the Senate of this state and who was a member of this system but who has retired as a member of the system and is drawing benefits therefrom and who is, on July 29, 1964, between the ages of 60 and 65 years and is serving as director of highways may elect to cease to draw benefits from the system and to regain membership in the system, provided that such election shall be made on or before September 1, 1964. Any such person, upon his subsequent retirement from the state service, shall be entitled to benefits from the system based upon his accumulated contributions at the time of such retirement from active state service.

D. Any person who has met the requirements of Subsection C, and has made the election provided therein, shall be, upon his subsequent retirement from the state service, entitled to have his retirement benefits recomputed with credit for the additional service and the earnings received during his tenure as highway director.

Added by Acts 1964, No. 179, §1. Amended by Acts 1965, No. 22, §1; Acts 1966, No. 492, §9; Acts 1968, No. 18, §1.



RS 24:38 - Legislative Budgetary Control Council; budgetary controls; legislature; legislative agencies; legislative committees; budget unit statements; fiscal notes

§38. Legislative Budgetary Control Council; budgetary controls; legislature; legislative agencies; legislative committees; budget unit statements; fiscal notes

A.(1) There is hereby created the Legislative Budgetary Control Council. The members shall be:

(a) The president of the Senate.

(b) The president pro tempore of the Senate.

(c) The speaker of the House of Representatives.

(d) The speaker pro tempore of the House of Representatives.

(e) The chairman of the Senate Finance Committee.

(f) The chairman of the House Appropriations Committee.

(g) The chairman of the Senate and Governmental Affairs Committee.

(h) The chairman of the House and Governmental Affairs Committee.

(i) One member of the Senate and Governmental Affairs Committee appointed by the chairman thereof.

(j) One member of the House and Governmental Affairs Committee appointed by the chairman thereof.

(k) Ex officio, the clerk of the House and the secretary of the Senate, both of whom shall not have the right to vote.

(2) The president of the Senate and the speaker of the House of Representatives shall serve as co-chairmen of the council.

(3) The council shall meet as necessary in the performance of its duties hereinafter enumerated. A meeting may be called by the president of the Senate, or the speaker of the House of Representatives, individually, or by any three voting members of the council collectively.

(4) The voting members of the council shall receive the same per diem and travel allowance as is provided for members of the legislature during session, for attendance at meetings of the council. The per diem and travel allowance herein authorized shall be paid out of funds available to the presiding officers of the respective houses for the expenses of the legislature and committees.

B.(1) The Legislative Budgetary Control Council, upon formal approval by a majority vote of the members of both houses, shall establish rules and regulations to govern the expenditure of all funds appropriated to or otherwise allocated or made available to the House of Representatives and the Senate and the presiding officers thereof; to each legislative committee, whether created by rule, statute or otherwise; to the legislative auditor; to the Legislative Fiscal Office; and to any and all legislative employees, officers and service agencies.

(2) Such rules and regulations shall provide procedures for expenditures and disbursements of funds by any such bodies, agencies, committees or persons and for the administration, supervision and approval thereof and may include, but shall not necessarily be limited to, rules and regulations with respect to any of the following:

(a) Preparation and submission of budgetary requests.

(b) Review of budgetary requests.

(c) Approval of budgetary requests.

(d) Preparation and submission of financial statements and reports and requirements as to the contents thereof.

(e) Uniform accounting systems and procedures.

(f) Authorization and approval for expenditures.

(g) Procedures for withdrawal of funds for expenditures.

(h) Procedures for interpretation of items in appropriation laws.

(i) Authorization for transfer of funds.

(j) Deposit of funds.

(k) Purchasing procedures, including advertisement and letting of bids.

(l) Approval of contracts.

(m) Travel expenses.

(n) Use of facsimile signatures.

(o) Payment of compensation for overtime work.

(3) Upon approval by a majority vote of the members of both houses of such rules and regulations by the council each of the bodies, agencies, committees or persons designated in this Subsection shall be subject to and shall comply with such rules and regulations in expending or otherwise disbursing all funds available to them. After the approval of the rules and regulations by a majority vote of the members of both houses, the council may from time to time amend, repeal, add or otherwise alter such rules and regulations as may be subject to amendment, repeal or alteration and may add such rules and regulations as it may deem necessary provided that such additional rules and regulations shall not be in conflict with any rule or regulation which is not subject to amendment, repeal or alteration. In addition, the council shall have the authority to implement and carry out such rules and regulations after approval thereof.

C. The Legislative Budgetary Control Council may direct any budget unit of the state, including the Insurance Guaranty Association as established by R.S. 22:2056 et seq., to submit information relative to the financial requirements and receipts of said budget unit or the expenditures, services, equipment, personnel, or any other matter relating to the operations thereof to the Joint Legislative Committee on the Budget or to the Legislative Fiscal Office, or both, as specifically provided in R.S. 39:32 and 33.

D. The Legislative Budgetary Control Council is authorized to utilize the personnel and services of the legislative auditor and the legislative fiscal officer to provide for the preparation of fiscal notes for legislative instruments.

Added by Acts 1973, No. 203, §1. Amended by Acts 1974, No. 556, §1; Acts 1980, No. 296, §1; Acts 1988, No. 58, §1; Acts 1993, No. 397, §3, eff. June 8, 1993; Acts 1998, 1st Ex. Sess., No. 113, §1, eff. May 5, 1998; Acts 2001, No. 175, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 24:39 - Legislative Capitol Technology Enhancement Fund

§39. Legislative Capitol Technology Enhancement Fund

A. There is hereby created in the state treasury, as a special fund, the Legislative Capitol Technology Enhancement Fund, hereinafter referred to as the "fund".

B. The state treasurer is hereby authorized and directed to transfer ten million dollars from the state general fund to the Legislative Capitol Technology Enhancement Fund on June 30, 2008, and on July first of each fiscal year beginning July 1, 2009. The legislature may appropriate, allocate, or transfer additional monies to the fund if it deems necessary to accomplish the purposes of the fund.

C. Monies in the fund shall be invested by the treasurer in the same manner as monies in the state general fund and any interest earned on the investment of monies in the fund shall be credited to the fund. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.

D. Monies in the fund shall be available for appropriation to and use by the Legislative Budgetary Control Council, hereinafter referred to as the "council". Such appropriations shall be used by the council solely to fund construction, improvements, maintenance, renovations, repairs, and necessary additions to the House chamber, Senate chamber, legislative committee meeting rooms, and other legislative rooms, offices, and areas in the Capitol Complex for audio-visual upgrades and technology enhancements and for supporting all other operations and activities consistent with the authorized mission of the council.

Acts 2008, No. 513, §13, eff. June 30, 2008; Acts 2012, No. 597, §2, eff. June 7, 2012.



RS 24:50 - Purpose

PART III. LOBBYING

§50. Purpose

The legislature declares that the operation of open and responsible government requires that the fullest opportunity be afforded to the people to petition their government for the redress of grievances and to express freely their opinions on legislative action. To preserve and maintain the integrity of the legislative process, the legislature also declares it is necessary that the identity of persons who attempt to influence legislative actions and certain expenditures by those persons be publicly disclosed.

Acts 1993, No. 965, §1, eff. Aug. 15, 1993.

{{NOTE: SEE ACTS 1993, NO. 965, §§4 AND 5.}}

{{NOTE: PART III (R.S. 24:51-55) AS IT EXISTED PRIOR TO ACTS 1991, NO. 755 WAS REPEALED BY ACT NO. 755. ACT NO. 755 WAS FOUND UNCONSTITUTIONAL BY THE DISTRICT COURT IN JANUARY, 1992.}}



RS 24:51 - Definitions

§51. Definitions

When used in this Part:

(1) "Board" means the ethics body which has jurisdiction over elected officials under Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950.

(2) "Expenditure" means the gift or payment of money or any thing of value for the purchase of food, drink, or refreshment for a legislator, for the spouse or minor child of a legislator, or for a public servant, other than a legislator, in the legislative branch of state government and any gift or payment as permitted by R.S. 42:1123(13) and (16) for the purpose of lobbying when the lobbyist or principal accounts, or would be expected to account, for the expenditure as an ordinary and necessary expense directly related to the active conduct of the lobbyist's, his employer's, or the principal's trade or business.

(3) "Legislation" means bills, resolutions, concurrent resolutions, joint resolutions, amendments, nominations, and other matters pending or proposed in either house of the legislature and includes any other matter which may be the subject of action by either house.

(4) "Lobbying" or "to lobby" means any of the following:

(a) Any direct act or communication with a legislator, the purpose of which is to aid in influencing the passage or defeat of any legislation.

(b) Any preparation or research specifically intended, at the time it is performed, for use in or in support of any ongoing or planned direct act or communication with a legislator, the purpose of which is to aid in influencing the passage or defeat of any legislation.

(c) Conducting or attending a meeting the purpose of which is to discuss direct communication with a legislator to aid in influencing the passage or defeat of any legislation.

(5)(a) "Lobbyist" means either of the following:

(i) Any person who is employed or engaged for compensation to act in a representative capacity for the purpose of lobbying if lobbying constitutes one of the principal duties of such employment or engagement.

(ii) Any person who acts in a representative capacity and makes an expenditure.

(b) However, "lobbyist" shall not mean any person who does not make any direct act or have any direct communication with a legislator for the purpose of influencing the passage or defeat of any legislation.

(6) "Person" includes an individual, partnership, committee, association, corporation, and any other organization or group of persons.

(7) "Public servant" shall have the same meaning as provided in R.S. 42:1102.

(8) "Principal duty" means any duty which is expected to account for twenty percent or more of a person's time in fulfilling the terms of his engagement or any duty which is expected to account for twenty percent or more of a person's time in any given year in performing the responsibilities of his employment.

Acts 1993, No. 965, §1, eff. Aug. 15, 1993; Acts 1996, 1st Ex. Sess., No. 64, §3, eff. July 1, 1996; Acts 1996, 1st Ex. Sess., No. 68, §1, eff. July 1, 1996; Acts 2004, No. 579, §1; Acts 2006, No. 368, §1, eff. June 15, 2006; Acts 2008, 1st Ex. Sess., No. 13, §1, eff. Jan. 1, 2009; Acts 2008, 1st Ex. Sess., No. 19, §1, eff. March 10, 2008; Acts 2008, No. 164, §1, eff. June 12, 2008, and §3, eff. Jan. 1, 2009; Acts 2008, No. 769, §1, eff. July 6, 2008.



RS 24:52 - Persons to whom applicable; exceptions

§52. Persons to whom applicable; exceptions

Unless the context clearly indicates otherwise, the provisions of this Part shall apply only to persons who are lobbyists as defined in R.S. 24:51. The provisions of this Part shall not apply to an elected official or any designee of an elected official when such designee is a public employee and when such elected official or public employee is acting in the performance of his or her official public duties.

Acts 1993, No. 965, §1, eff. Aug. 15, 1993; Acts 2008, No. 769, §1, eff. July 6, 2008; Acts 2010, No. 861, §10.



RS 24:53 - Registration of lobbyists with the board; compilation of information

§53. Registration of lobbyists with the board; compilation of information

A. Each lobbyist shall register with the board as soon as possible after employment as a lobbyist or after the first action requiring his registration as a lobbyist, whichever occurs first, and in any event not later than five days after employment as a lobbyist or not later than five days after the first action requiring his registration as a lobbyist, whichever occurs first. He shall electronically file with the board using forms provided by it, the following information:

(1) His name and business address.

(2) The name and address of each person by whom he is employed and, if different, whose interests he represents, including the business in which that person is engaged.

(3)(a) The name of each person by whom he is paid or is to be paid, the amount he is paid or is to be paid for the purpose of lobbying, and a characterization of such payment as paid, earned but not received, or prospective.

(b) Amounts required to be disclosed pursuant to this Paragraph shall be reported by category of value. The categories shall be:

(i) Category I, $24,999 or less.

(ii) Category II, $25,000-$49,999.

(iii) Category III, $50,000-$99,999.

(iv) Category IV, $100,000-$249,999.

(v) Category V, $250,000 or more.

(4)(a) An indication of potential subject matters about which he anticipates lobbying.

(b) Indication of potential subject matters shall be made by choosing from the following potential subject matter categories:

(i) Aerospace and space technology.

(ii) Agriculture: horticulture; livestock; poultry.

(iii) Agriculture: forestry; timber.

(iv) Alcohol and other beverages.

(v) Arts and entertainment.

(vi) Aquaculture and fisheries.

(vii) Business and private and commercial enterprises.

(viii) Banking, financial, and accounting.

(ix) Charities and social services, faith-based organizations, and community outreach.

(x) Computers, hardware, software, and intellectual property.

(xi) Construction, contracting, and real estate.

(xii) Educational services: colleges; technical schools; trade schools.

(xiii) Environmental quality, conservation, and wildlife preservation.

(xiv) Gaming.

(xv) Government: local; municipal; parish; state; federal.

(xvi) Health care: hospitals; nursing homes; elderly care; hospice.

(xvii) Health care: physicians; nurse practitioners; nurses.

(xviii) Health care: pharmaceutical and medical devices; research; development; sales.

(xix) Homeland security.

(xx) Hotels, restaurants, and tourism.

(xxi) Insurance.

(xxii) International trade.

(xxiii) Law and lawyers.

(xxiv) Manufacturing: oil and gas; mining; refining; production; chemical industry.

(xxv) Manufacturing: wholesale.

(xxvi) Military and veterans affairs.

(xxvii) Public safety, police, and fire.

(xxviii) Telecommunications.

(xxix) Tobacco industry.

(xxx) Transportation.

(xxxi) Unions, labor issues, and special advocacy groups.

(xxxii) Utilities: electric; gas; water; nuclear.

(c) The unintentional omission of a potential subject matter as provided in this Paragraph shall not be a violation of this Part.

(5) The identity of each legislator or spouse of a legislator with whom he or his employer has, or has had in the preceding twelve months, a business relationship. For purposes of this Paragraph, "business relationship" means any transaction, contract, or activity that is conducted or undertaken for profit and which arises from a joint ownership interest, partnership, or common legal entity between a lobbyist or his employer and a legislator or spouse of a legislator when the legislator or spouse owns ten percent or more of such interest, partnership, or legal entity.

(6) One copy of a two inch by two inch recent photograph of the registrant made within the prior six months shall be filed with the initial registration form for a legislative term.

(7) If a lobbyist is compensated for lobbying and non-lobbying services, he shall reasonably allocate his compensation and report only the amount received for lobbying in the manner provided in this Part.

B. At the time of the initial registration of a lobbyist the board shall assign the lobbyist a registration number, which number shall be inscribed on the registration form. This number shall be inscribed on each supplemental registration form, renewal form, and expenditure report filed by the lobbyist.

C. Repealed by Acts 1997, No. 1311, §2.

D. Repealed by Acts 1996, 1st Ex. Sess., No. 64, §9, eff. July 1, 1996.

E. A registration shall expire on December thirty-first of each year unless the lobbyist submits a renewal on forms provided by the board along with the appropriate fee. The registrant may file his renewal any time from December first until January thirty-first. Failure to file the renewal form by January thirty-first each year shall cause the registration to expire retroactively as of December thirty-first of the preceding year.

F.(1)(a) Within ten days of termination of a registrant's employment or representation of any person, the registrant shall file a supplemental registration acknowledging the termination of his employment or representation with the board.

(b) The registrant shall not be required to file a supplemental registration pursuant to Subparagraph (a) of this Paragraph if the termination of employment or representation occurs after December thirty-first and the lobbyist timely files his renewal form during the period provided in Subsection E of this Section and the renewal form accurately and completely lists the lobbyist's employment and representation as of the time the lobbyist files the renewal form.

(2) Each registrant who ceases activities requiring him to register shall file a supplemental registration acknowledging the termination of his lobbying activities with the board.

(3) Each registrant who has terminated his registration must file disclosure reports for each reporting period during which he was registered.

G. The forms shall be published electronically by the board. Registrations which have been filed shall be maintained by the board and made available to the public via the Internet. The filing by a lobbyist of any information required under this Section shall constitute a certification that the information is true and correct to the best of his knowledge, information, and belief and that no information required by this Part has been deliberately omitted.

H.(1) Whenever any information contained in his registration changes, or the lobbyist begins representing an additional person, a supplemental electronic registration shall be filed with the board as soon as possible after such change occurs and in any event not later than five days after such change, using forms provided by the board.

(2) The lobbyist shall not be required to file a supplemental registration pursuant to Paragraph (1) of this Subsection if the lobbyist begins representing an additional person after December thirty-first and the lobbyist timely files his renewal form during the period provided in Subsection E of this Section and the renewal form accurately and completely lists the lobbyist's employment and representation as of the time the lobbyist files the renewal form.

I. Each lobbyist shall pay a fee of one hundred ten dollars with each registration and each renewal of registration form filed. No additional fee shall be paid for filing supplemental registration forms.

J. Each lobbyist at the time of registration or filing a renewal of registration may file a registration or renewal of registration form that indicates that he is registering or renewing registration pursuant to this Part and Part IV of Chapter 1 of Title 49 of the Louisiana Revised Statutes of 1950, relative to lobbying of the executive branch. A lobbyist who indicates that he is registering pursuant to this Part and Part IV of Chapter 1 of Title 49 of the Louisiana Revised Statutes of 1950 shall pay the fee required by this Section and the fee required by R.S. 49:74.

Acts 1993, No. 965, §1, eff. Aug. 15, 1993; Acts 1996, 1st Ex. Sess., No. 64, §§3, 9, eff. July 1, 1996; Acts 1997, No. 1311, §1, 2; Acts 1999, No. 31, §1; Acts 1999, No. 37, §1; Acts 2001, No. 1041, §1; Acts 2008, 1st Ex. Sess., No. 13, §1, eff. Jan. 1, 2009; Acts 2008, No. 697, §1, eff. Jan. 1, 2009; Acts 2008, No. 709, §1, eff. Jan. 1, 2009; Acts 2016, No. 418, §1.



RS 24:54 - Reports and statements under oath

§54. Reports and statements under oath

A.(1) All reports, registrations, notices, and statements required under this Part shall include a certification of accuracy by the person responsible for filing the report, registration, notice, or statement: that the information contained in the report, registration, notice, or statement is true and correct to the best of his knowledge, information, and belief; that no reportable expenditures have been made, and no fundraising functions have been held that are not included therein as required by law; and that no information required by this Part has been deliberately omitted.

(2) Except as otherwise specifically provided in this Part, reports, registrations, notices, and statements required under this Part shall be filed by mailing said documents through the United States Postal Service, delivering by hand or through a commercial delivery service, or by transmitting by facsimile or electronic transfer.

B. All reports, registrations, notices, and forms filed with the board shall be maintained as public records and shall be made available for public inspection. The board may charge a reasonable amount for copies of such reports.

Acts 1993, No. 965, §1, eff. Aug. 15, 1993; Acts 1996, 1st Ex. Sess., No. 64, §3, eff. July 1, 1996; Acts 1999, No. 31, §1; Acts 2008, 1st Ex. Sess., No. 13, §1, eff. Jan. 1, 2009.



RS 24:55 - Lobbyist expenditure reports

§55. Lobbyist expenditure reports

A. Each lobbyist registered under the provisions of this Part shall file with the board, in the manner provided in this Section, a report of all expenditures incurred for the purpose of lobbying.

B. A report shall be filed monthly. The report for each month shall be filed by the twenty-fifth day of the following month.

C.(1) The report shall be electronically filed with the board in a format suitable for use on the database required by R.S. 24:57(3). The filing of any report under this Section by a lobbyist shall constitute a certification that the information contained in the report is true and correct to the best of his knowledge, information, and belief; that no reportable expenditures have been made that are not included therein as required by law; and that no information required by this Part has been deliberately omitted.

(2) A lobbyist shall retain records that document all reports made pursuant to this Part for no less than three years.

D.(1) Each report shall include the following:

(a) A listing of each subject matter lobbied during each reporting period pursuant to R.S. 24:53(A)(4).

(b) The total of all expenditures made during each reporting period.

(c) The aggregate total of expenditures attributable to an individual legislator or public servant, other than a legislator, in the legislative branch of state government during each reporting period, including the name of the legislator or other public servant.

(d) The aggregate total of expenditures attributable to the spouse or minor child of a legislator during each reporting period. The name of the spouse or minor child shall not be included. The aggregate total of such expenditures shall be reported as follows:

"The aggregate total of expenditures attributable to the spouse of (insert name of legislator) was (insert aggregate total of expenditures).

The aggregate total of expenditures attributable to the minor child or children of (insert name of legislator) was (insert aggregate total of expenditures)."

(e) The aggregate total of expenditures for all reporting periods during the same calendar year.

(f) The aggregate total of all expenditures attributable to an individual legislator or public servant, other than a legislator, in the legislative branch of state government for all reporting periods during the same calendar year, including the name of the legislator or other public servant.

(g) The aggregate total of all expenditures attributable to the spouse or minor child of a legislator for all reporting periods during the same calendar year. The name of the spouse or minor child shall not be included. The aggregate total of such expenditures shall be reported as follows:

"The aggregate total of expenditures attributable to the spouse of (insert name of legislator) for all reporting periods during the year was (insert aggregate total of expenditures).

The aggregate total of expenditures attributable to the minor child or children of (insert name of legislator) for all reporting periods during the year was (insert aggregate total of expenditures)."

(2) For the purposes of this Section, the aggregate amount or any per occasion amount attributable to a legislator or the spouse or minor child of a legislator or public servant, other than a legislator, in the legislative branch of state government shall not include any expenditure which is required to be reported in Paragraph (E)(1) or (2) of this Section or which is exempt under Paragraph (E)(3) of this Section.

(3) For the purposes of this Section, the aggregate amount or any per-occasion amount attributable to a legislator or the spouse or minor child of a legislator or public servant, other than a legislator, in the legislative branch of state government shall not include any expenditure made at an event that the legislator, spouse, minor child, or public servant did not attend.

E.(1) Each report shall include a statement of the expenditure for each reception, social gathering, or other function to which the entire legislature, either house, any standing committee, select committee, statutory committee, committee created by resolution of either house, subcommittee of any committee, recognized caucus, or any delegation thereof, is invited which amount is attributable to such invitation. Any report of such amount shall include the name of the group or groups invited and the date and location of the reception, social gathering, or other function.

(2)(a) Any expenditure as defined in this Part for any reception or social gathering sponsored in whole or in part by a lobbyist, individually or on behalf of a principal he represents, held in conjunction with a meeting of a national or regional organization of legislators or legislative staff shall be reported by including the name of the national or regional organization, the date and location of the reception or social gathering, a general description of persons associated with the organization invited to attend the reception or social gathering, and the amount of the expenditure.

(b) The provisions of Subparagraph (a) of this Paragraph shall include without limitation any expenditure for any of the following:

(i) A single activity, occasion, reception, meal, or meeting held during the same time period and in the same general locale as a meeting of such an organization and to which some persons associated with the organization are invited.

(ii) A single activity, occasion, reception, meal, or meeting that is part of the scheduled activities of a meeting of such an organization and that is open to persons attending the meeting.

(3) Any expenditure for any meal or refreshment consumed by or offered to a legislator in connection with the legislator giving a speech, being a member of a panel, or otherwise being involved in an informational presentation to a group shall not be reportable. However, any expenditure for any meal or refreshment consumed by a legislator in connection with any out-of-state event permitted by R.S. 42:1123(16) shall be reported in accordance with the provisions of this Section.

F.(1) Any expenditures by a lobbyist's principal or employer made in the presence of the lobbyist shall be reported by the lobbyist as provided in this Part.

(2) Any lobbyist's principal or employer who makes direct expenditures required to be reported pursuant to this Part shall timely furnish its lobbyist information about such expenditures as necessary for compliance with this Part. Such information shall be furnished to the lobbyist no later than two business days after the close of each reporting period.

(3) Any lobbyist's principal or employer who makes direct expenditures required to be reported pursuant to this Part who fails to provide its lobbyist the information regarding such expenditures as provided in Paragraph (2) of this Subsection shall be required to register as a lobbyist pursuant to this Part and shall be subject to penalties for violations of this Part.

G. Each person required to file reports pursuant to this Part who is also required to file reports pursuant to Part IV of Chapter 1 of Title 49 of the Louisiana Revised Statutes of 1950 may file a report which contains all of the information required by this Part and by Part IV of Chapter 1 of Title 49 of the Louisiana Revised Statutes of 1950.

Acts 1993, No. 965, §1, eff. Aug. 15, 1993; Acts 1996, 1st Ex. Sess., No. 64, §3, eff. July 1, 1996; Acts 1996, 1st Ex. Sess., No. 68, §1, eff. July 1, 1996; Acts 1999, No. 31, §1; Acts 2004, No. 116, §3, eff. June 2, 2004; Acts 2008, 1st Ex. Sess., No. 13, §1, eff. Jan. 1, 2009; Acts 2008, No. 164, §3, eff. Jan. 1, 2009; Acts 2008, No. 709, §1, eff. Jan. 1, 2009; Acts 2009, No. 534, §1, eff. July 16, 2009; Acts 2010, No. 861, §10; Acts 2016, No. 416, §1.



RS 24:56 - Prohibited conduct

§56. Prohibited conduct

A. No fundraising function shall be held during a regular legislative session for or by a legislator unless written notice of the function has been given to the board not less than thirty days prior to the function. If the deadline for the notice falls on a Saturday, Sunday, or other legal holiday, the notice required by this Subsection shall be extended until the first day after the Saturday, Sunday, or other legal holiday.

B. Unless the provisions of Subsection A of this Section and R.S. 24:56.1(B) are complied with, no lobbyist, for himself or his principal, shall offer or provide to a legislator or his principal campaign committee any campaign contribution or loan resulting from a fundraising function held during such a legislative session.

C. Unless the provisions of Subsection A of this Section and R.S. 24:56.1(B) are complied with, no legislator shall solicit or receive any campaign contribution or loan for himself or his principal campaign committee from a lobbyist or his principal resulting from a fundraising function held during such a legislative session.

D. For purposes of this Section "loan" shall be defined as in R.S. 18:1505.2(H).

E. The provisions of Subsections A, B, and C of this Section and of R.S. 24:56.1(B) shall not apply to any contribution, loan, or transfer of funds prohibited by R.S. 18:1505.2(Q) and shall not be construed in a manner to permit acceptance of any contribution, loan, or transfer of funds prohibited by R.S. 18:1505.2(Q).

F. No state employee in his official capacity or on behalf of his employer shall lobby for or against any matter intended to have the effect of law pending before the legislature or any committee thereof. Nothing herein shall prohibit the dissemination of factual information relative to any such matter or the use of public meeting rooms or meeting facilities available to all citizens to lobby for or against any such matter.

G. No person shall enter into a contract to act in a representative capacity for the purpose of lobbying and fail to register or fail to file a supplemental registration providing the name and address of the person by whom he is employed or engaged and, if different, whose interests he represents pursuant to such contract as required by this Part.

Acts 1993, No. 965, §1, eff. Aug. 15, 1993; Acts 1996, 1st Ex. Sess., No. 64, §3, eff. July 1, 1996; Acts 2001, No. 1181, §3, eff. Jan. 1, 2002; Acts 2004, No. 783, §2; Acts 2006, No. 368, §1, eff. June 15, 2006.

NOTE: See Acts 2006, No. 368, §2, relative to application of Act.



RS 24:56.1 - Fundraising functions

§56.1. Fundraising functions

A. The provisions of R.S. 24:56(A), (B), and (C) shall not apply to a fundraising function conducted by or for a legislator during a session of the legislature called pursuant to Article III, Section 2(B) or (C) of the Constitution of Louisiana or held pursuant to Article III, Section 18(C) of the Constitution of Louisiana.

B. No fundraising function shall be held for or by a legislator during any session of the legislature convened pursuant to Article III, Section 2(B) of the Constitution of Louisiana unless notice of the function has been filed with the board no later than two business days after the issuance of the proclamation stating the objects of the session.

Acts 2001, No. 1181, §2, eff. June 29, 2001; Acts 2004, No. 783, §2.

NOTE: See Acts 2001, No. 1181, §5, relative to remedial nature and retroactive effect.



RS 24:57 - Administration

§57. Administration

The board, in performance of its duties under this Part, shall:

(1) Register lobbyists and assign lobbyist registration numbers as required by this Part.

(2) Issue to each registered lobbyist at the time of initial registration a copy of this Part and any rules adopted pursuant to this Part.

(3) Establish and maintain access to a searchable electronic database available to the public via the Internet.

(4) Establish forms for the registration and reports required by this Part, including clear and concise instructions on how to properly complete the forms particularly regarding the reporting of expenditures by the lobbyist and any expenditures of the employer or principal of the lobbyist in the manner required by this Part.

(5) Promulgate forms which allow a lobbyist to register, renew registration, file supplemental registration forms, and file reports pursuant to this Part and Part IV of Chapter 1 of Title 49 of the Louisiana Revised Statutes of 1950.

Acts 1993, No. 965, §1, eff. Aug. 15, 1993; Acts 1996, 1st Ex. Sess., No. 64, §3, eff. July 1, 1996; Acts 2008, 1st Ex. Sess., No. 13, §1, eff. Jan. 1, 2009; Acts 2008, No. 683, §1, eff. Jan. 1, 2009; Acts 2008, No. 709, §1, eff. Jan. 1, 2009.



RS 24:58 - Enforcement

§58. Enforcement

A. The board shall be responsible for the enforcement of provisions of this Part. The provisions of Part III of Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950 shall be applicable to enforcement of this Part.

B. No action to enforce any provision of this Part shall be commenced after expiration of two years after the occurrence of the alleged violation.

C. The board shall have the authority to impose and collect penalties in accordance with the provisions of Part III of Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950 for a violation of this Part. In addition, for violations of this Part, the board may recommend to the legislature that the legislature censure any person found guilty of such violation by the board and prohibit such person from lobbying for not less than thirty days and not more than one year.

D. In addition to any other applicable penalties:

(1)(a) Any person required to register and who fails to timely register and any person who fails to timely file any report required by this Part shall be assessed, pursuant to R.S. 42:1157, a late fee of fifty dollars per day.

(b) However, any person who fails to timely file a lobbyist expenditure report filed pursuant to R.S. 24:55(G) or R.S. 49:76(G) which contains all of the information required by this Part and Part IV of Chapter 1 of Title 49 of the Louisiana Revised Statutes of 1950 shall be assessed, pursuant to R.S. 42:1157, a late fee of fifty dollars per day.

(2) Any person whose registration or report is filed eleven or more days after the day on which it was due may be assessed, in addition to any late fees pursuant to this Section, after a hearing by the board, a civil penalty not to exceed ten thousand dollars.

(3) If the board determines that a person has filed a registration or report required by this Part that is inaccurate or incomplete, the board shall mail by certified mail a notice of delinquency informing the person that the inaccuracy must be corrected or the missing information must be provided no later than fourteen business days after receipt of the notice of delinquency. The notice of delinquency shall include the deadline for correcting the inaccuracy or providing the missing information. If the person corrects the inaccuracy or provides the missing information prior to the deadline contained in the notice of delinquency, no penalties shall be assessed against the person.

(4) Whoever fails to correct the inaccuracy or provide the missing information by the deadline included in the notice of delinquency shall be subject to penalties as provided by law.

(5)(a) Any person who with knowledge of its falsity files a registration or report as required in this Part that contains a false statement or false representation of a material fact shall be subject to the assessment of the civil penalties provided in Part III of Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950, and the findings of the board relative to such filing shall be referred by the board to the appropriate district attorney for prosecution pursuant to R.S. 14:133.

(b) The board shall notify the chief clerical officer of each house of the legislature of any violation of Subparagraph (a) of this Paragraph, including the name of any person determined to be in violation.

Acts 1993, No. 965, §1, eff. Aug. 15, 1993; Acts 1996, 1st Ex. Sess., No. 64, §3, eff. July 1, 1996; Acts 1996, 1st Ex. Sess., No. 66, §2, eff. Jan. 1, 1997; Acts 2008, 1st Ex. Sess., No. 13, §1, eff. Jan. 1, 2009; Acts 2010, No. 857, §1.



RS 24:58.1 - Additional remedies; contract defeat or voidability

§58.1. Additional remedies; contract defeat or voidability

A. Any person who violates the provisions of R.S. 24:56(G) shall have engaged in a misrepresentation sufficient to defeat or void the contract such person entered into to act in a representative capacity for the purpose of lobbying. Any effort to register or to file a supplemental registration after any remedy or relief relative to such a violation is sought pursuant to any provision of law shall not be sufficient to reverse the misrepresentation.

B. The board shall afford any person accused of violating R.S. 24:56(G) a hearing in accordance with the provisions of Part III of Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950. If the board finds that a person violated the provisions of R.S. 24:56(G), the board shall order that the contract entered into for the purpose of lobbying by such person is void and the provisions thereof unenforceable.

C. The provisions of this Section shall be in addition to any other applicable penalties or any other remedy or relief provided by law.

Acts 2006, No. 368, §1, eff. June 15, 2006.

NOTE: See Acts 2006, No. 368, §2, relative to application of Act.



RS 24:59 - Repealed by Acts 1996, 1st Ex. Sess., No. 64, 9, eff. July 1, 1996. (Acts 1996, 1st Ex. Sess., No. 66, 4, repealed 59(B) eff. Jan. 1, 1997).

§59. Repealed by Acts 1996, 1st Ex. Sess., No. 64, §9, eff. July 1, 1996. (Acts 1996, 1st Ex. Sess., No. 66, §4, repealed §59(B) eff. Jan. 1, 1997).



RS 24:61 - Short title

PART IV. EMERGENCY INTERIM

LEGISLATIVE SUCCESSION

§61. Short title

This Part shall be known as the "Emergency Interim Legislative Succession Act."

Acts 1963, No. 113, §1.



RS 24:62 - Declaration of policy

§62. Declaration of policy

The legislature declares:

(1) that recent technological developments make possible an enemy attack of unprecedented destructiveness, which may result in the death or inability to act of a large proportion of the membership of the legislature;

(2) that to conform in time of attack to existing legal requirements pertaining to the legislature would be impracticable, would admit of undue delay, and would jeopardize continuity of operation of a legally constituted legislature; and

(3) that it is therefore necessary to adopt special provisions as hereinafter set out for the effective operation of the legislature.

Acts 1963, No. 113, §2.



RS 24:63 - Definitions

§63. Definitions

As used in this Part:

(1) "Attack" means any action or series of actions taken by an enemy of the United States resulting in substantial damage or injury to persons or property in this state, whether through sabotage, bombs, missiles, shellfire, or atomic, radiological, chemical, bacteriological or biological means or other weapons or methods.

(2) "Unavailable" means absent from the place of session (other than on official business of the legislature), or unable for physical, mental or legal reasons to exercise the powers and discharge the duties of a legislator, whether or not such absence or inability would give rise to a vacancy under existing constitutional or statutory provisions.

Acts 1963, No. 113, §3.



RS 24:64 - Designation of emergency interim successors to legislators

§64. Designation of emergency interim successors to legislators

Each legislator shall designate a panel of not less than three nor more than seven emergency interim successors to his powers and duties. Each legislator shall review and, as necessary, promptly revise such panel of emergency interim successors to his powers and duties to insure that at all times there are at least three such qualified emergency interim successors on said panel. Such panels and all revisions thereof shall be filed in the office of the secretary of state.

Acts 1963, No. 113, §4. Amended by Acts 1968, No. 472, §1.



RS 24:65 - Status, qualifications and term of emergency interim successors

§65. Status, qualifications and term of emergency interim successors

An emergency interim successor is one who is designated for possible temporary succession to the powers and duties, but not the office, of a legislator. No person shall be designated or serve as an emergency interim successor unless he may under the constitution and statutes hold the office of the legislator to whose powers and duties he is designated to succeed, but no constitutional or statutory provision prohibiting a legislator from holding another office or prohibiting the holder of another office from being a legislator shall be applicable to an emergency interim successor. An emergency interim successor shall serve at the pleasure of the legislator designating him or of any subsequent incumbent of the legislative office.

Acts 1963, No. 113, §5.



RS 24:66 - Contingent method of designating emergency interim successors

§66. Contingent method of designating emergency interim successors

Prior to an attack, if a legislator fails to designate a panel containing the required minimum number of emergency interim successors within thirty days following July 31, 1968 or, after such period, if for any reason the number of emergency interim successors on said panel for any legislator falls below the required minimum and remains below such minimum for a period of thirty days, the governor shall promptly designate as many emergency interim successors as are required to achieve such minimum number. Each emergency interim successor designated by the governor shall serve at the pleasure of the governor, but the legislator for whom the emergency interim successor is designated or any subsequent incumbent of his office may replace at his pleasure any emergency interim successor so designated by the governor.

Acts 1963, No. 113, §6. Amended by Acts 1968, No. 472, §1.



RS 24:67 - Recording

§67. Recording

Each designation of an emergency interim successor on the panel provided for in R.S. 24:64 shall become effective when the legislator or the governor making the designation files with the secretary of state the successor's name and address. The removal of an emergency interim successor from said panel shall become effective when the legislator or the governor so acting files this information with the secretary of state. All such data shall be open to public inspection.

Acts 1963, No. 113, §7. Amended by Acts 1968, No. 472, §1.



RS 24:68 - Repealed by Acts 1968, No. 472, 2

§68. Repealed by Acts 1968, No. 472, §2



RS 24:69 - Duty of emergency interim successors

§69. Duty of emergency interim successors

Each emergency interim successor shall keep himself generally informed as to the duties, procedures, practices and current business of the legislature, and each legislator shall assist his emergency interim successors to keep themselves so informed.

Acts 1963, No. 113, §9.



RS 24:70 - Place of legislative session

§70. Place of legislative session

Whenever, in the event of an attack or upon finding that an attack may be imminent, the governor deems the place of session then prescribed to be unsafe, he may change it to any place within or without the state which he deems safer and convenient.

Acts 1963, No. 113, §10.



RS 24:71 - Convening of legislature in event of attack

§71. Convening of legislature in event of attack

In the event of an attack, the governor shall call the legislature into session as soon as practicable, and in any case within ninety days following the inception of the attack. If the governor fails to issue such call, the legislature shall, on the ninetieth day from the date of inception of the attack, automatically convene at the place where the governor then has his office. Each legislator and each emergency interim successor, if the legislator for whom he was designated is unavailable, shall proceed to the place of session as expeditiously as practicable. When the legislature is convened as provided in this Section, the secretary of state shall deliver the panel designating emergency interim successors for each legislator who is unavailable due to attack to the house of representatives or the senate, as the case may be, and from said panel a final emergency interim successor to perform the duties of such unavailable legislator shall be chosen by lot from said panel under a procedure prescribed and conducted by the officers of the respective houses. The final emergency interim successor thus chosen shall then subscribe to the oath of office prescribed by the constitution and proceed to perform the duties of the legislator who is unavailable due to attack. At such session or at any session in operation at the inception of the attack, and at any subsequent sessions, limitations on the length of sessions and on the subjects which may be acted upon shall be suspended.

Acts 1963, No. 113, §11. Amended by Acts 1968, No. 472, §1.



RS 24:72 - Assumption of powers and duties of legislator by emergency interim successor

§72. Assumption of powers and duties of legislator by emergency interim successor

A final emergency interim successor shall exercise the powers and assume the duties until the incumbent legislator elected and legally qualified can act. Each house of the legislature shall, in accordance with its own rules, determine who is entitled under the provisions of this Part to exercise the powers and assume the duties of its members. All constitutional and statutory provisions pertaining to ouster of a legislator shall be applicable to a final emergency interim successor who is exercising the powers and assuming the duties of a legislator.

Acts 1963, No. 113, §12. Amended by Acts 1968, No. 472, §1.



RS 24:73 - Privileges, immunities and compensation of emergency interim successors

§73. Privileges, immunities and compensation of emergency interim successors

When a final emergency interim successor exercises the powers and assumes the duties of a legislator, he shall be accorded the privileges and immunities, compensation, allowances and other perquisites of office to which a legislator is entitled. In the event of an attack, each emergency interim successor, whether or not called upon to exercise the powers and assume the duties of a legislator, shall be accorded the privileges and immunities of a legislator while traveling to and from a place of session and shall be compensated for his travel in the same manner and amount as a legislator. This Section shall not in any way affect the privileges, immunities, compensation, allowances or other perquisites of office of an incumbent legislator.

Acts 1963, No. 113, §13. Amended by Acts 1968, No. 472, §1.



RS 24:74 - Quorum and vote requirements

§74. Quorum and vote requirements

In the event of an attack:

(1) Quorum requirements for the legislature shall be suspended, and

(2) Where the affirmative vote of a specified proportion of members for approval of a bill, resolution or other action otherwise would be required, the same proportion of those voting thereon shall be sufficient.

Acts 1963, No. 113, §14.



RS 24:75 - Termination of operation of provisions of this Part

§75. Termination of operation of provisions of this Part

The authority of emergency interim successors to succeed to the powers and duties of legislators, and the operation of the provisions of this Part relating to quorum, the number of affirmative votes required for legislative action, and limitations on the length of sessions and the subjects which may be acted upon, shall expire two years following the inception of an attack, but nothing herein shall prevent the resumption before such time of the filling of legislative vacancies and the calling of elections for the legislature in accordance with applicable constitutional and statutory provisions. The governor, acting by proclamation, or the legislature, acting by concurrent resolution, may from time to time extend or restore such authority or the operation of any of such provisions upon finding that events render the extension or restoration necessary, but no extension or restoration shall be for a period of more than one year.

Acts 1963, No. 113, §15.



RS 24:77.1 - Temporary successor; selection; definitions

PART V. TEMPORARY LEGISLATIVE SUCCESSION

FOR LEGISLATORS ON ACTIVE DUTY

§77.1. Temporary successor; selection; definitions

A. In accordance with Article III, Section 4(F) of the Constitution of Louisiana, for each legislator who is ordered to active duty in the armed services for a period of one hundred eighty days or more, a person shall be designated to act as a temporary successor to his powers and duties in the manner provided in this Part during the period the legislator is on active duty in the armed services. No person shall be designated to act as a temporary successor for a legislator who is ordered to active duty in the armed services for a period of less than one hundred eighty days.

B.(1) Each person designated to serve as a temporary successor for a legislator shall have the qualifications and eligibility to serve as a member of the legislature from the district of the legislator for whom such person has been designated.

(2) No person who is a member of the immediate family of a legislator shall be nominated or designated to serve as a temporary successor for that legislator. For purposes of this Paragraph, the term "immediate family" shall have the same meaning as provided in R.S. 42:1102.

C.(1) Each legislator who may be ordered to active duty in the armed services for a period of one hundred eighty days or more shall submit in writing to the presiding officer of the house of the legislature of which he is a member the names and contact information of at least three qualified nominees to be his temporary successor. Upon receipt of the information regarding the nominees, the presiding officer shall transmit the information to the governmental affairs committee of his house of the legislature. The governmental affairs committee shall hold hearings and conduct interviews of the nominees and may make recommendations concerning the nominees to the presiding officer.

(2) A legislator who is notified that he is being ordered to active duty in the armed services for a period of one hundred eighty days or more shall immediately notify the presiding officer of his house of the legislature of the time period he anticipates being unavailable to perform the powers and duties of his office.

(3) Upon notification that a legislator has been ordered to active duty in the armed services for a period of one hundred eighty days or more, the appropriate presiding officer shall immediately designate a temporary successor from the list of qualified nominees submitted by the legislator. This designation shall be made by proclamation of the presiding officer, attested to by the clerical officer of the house, and shall be deposited in the office of the secretary of state and recorded by him. The presiding officer shall immediately notify each member of his house of the legislature of the name of the person designated to serve as temporary successor.

D. A temporary successor shall serve at the pleasure of the house of the legislature of which he is a temporary member, and all constitutional and statutory provisions pertaining to the discipline and expulsion of a legislator shall be applicable to a temporary successor.

E. If a person designated as temporary successor is unable to serve for any reason, the appropriate presiding officer shall designate a different person to serve from the list of qualified nominees submitted by the legislator.

F. For purposes of this Part, "armed services" means the armed forces of the United States as defined by 10 U.S.C. 101(a)(4), including reserve components of the armed forces, the Army National Guard, and the Air National Guard.

Acts 2008, No. 702, §1, eff. Dec. 8, 2008.



RS 24:77.2 - Assumption of powers and duties of legislator by temporary successor; requirements

§77.2. Assumption of powers and duties of legislator by temporary successor; requirements

A. A temporary successor shall exercise the powers and assume the duties of the legislator from the date the legislator reports to active duty in the armed services until the legislator notifies the presiding officer of his house of the legislature that he can exercise the powers and the duties of his office. Prior to exercising the powers and assuming the duties of the legislator, the temporary successor shall take the oath of office prescribed by Article X, Section 30 of the constitution within seven days from the date the legislator reports for active duty in the armed service. The temporary successor's oath shall be recorded as provided in R.S. 42:162. However, no temporary successor shall serve in such capacity beyond the end of the term of office of the legislator for whom he is designated.

B. Notwithstanding the provisions of Subsection A of this Section, a temporary successor shall not have the authority to remove a legislative assistant, but if a vacancy occurs in a legislative assistant position in the district office during his service, a temporary successor may employ a person as a legislative assistant in accordance with the provisions of R.S. 24:31.5.

C.(1) Within fourteen days of being designated as temporary successor, a temporary successor shall receive at least one hour of ethics education and training on the Code of Governmental Ethics in the same manner as required by R.S. 42:1170.

(2) Any person who serves as a temporary successor for six months or more shall be required to file the financial disclosure statement required by R.S. 42:1124.2.

Acts 2008, No. 702, §1, eff. Dec. 8, 2008.



RS 24:77.3 - Privileges, immunities, and compensation of temporary successors; compensation of legislator

§77.3. Privileges, immunities, and compensation of temporary successors; compensation of legislator

A. During the time period a temporary successor exercises the powers and assumes the duties of a legislator, he shall be accorded the privileges, immunities, and compensation as provided by R.S. 24:31 and 31.1 to which a legislator is entitled.

B. During the time period a temporary successor is exercising the powers and duties of a legislator on active duty, the legislator shall not be entitled to his salary or other compensation as provided by R.S. 24:31 and 31.1. However, the allowances for the district office of the legislator and the provisions for his legislative assistant or assistants shall continue in the manner provided by law and the rules of procedure of his house of the legislature.

Acts 2008, No. 702, §1, eff. Dec. 8, 2008.



RS 24:77.4 - Temporary successors; prohibition on seeking legislative office

§77.4. Temporary successors; prohibition on seeking legislative office

No person who is serving as a temporary successor at the time of the opening of qualifying for the election for the legislative office to which he was designated to serve as a temporary successor shall be eligible to qualify as a candidate for that legislative office in that election.

Acts 2008, No. 702, §1, eff. Dec. 8, 2008.



RS 24:81 - LEGISLATIVE COMMISSIONS AND COMMITTEES

CHAPTER 2. LEGISLATIVE COMMISSIONS AND COMMITTEES

PART I. LOUISIANA COMMISSION ON UNIFORM STATE LAWS

§81. Louisiana Commission on Uniform State Laws; creation; appointment of members; compensation

A. The president of the Senate and the speaker of the House of Representatives shall each appoint two persons who shall constitute the Louisiana Commission on Uniform State Laws. The term of office shall be for three years. Any vacancy on the commission shall be filled in the same manner as the original appointment.

B. The members of the commission shall not receive any compensation for their services.

Acts 1991, No. 29, §1; Acts 2001, No. 327, §1, eff. June 6, 2001.

{{NOTE: ACTS 1972, NO. 692, ABOLISHED THE BOARD OF COMMISSIONERS FOR PROMOTION OF UNIFORM LEGISLATION. ALSO, ACTS 1981, NO. 873, REPEALED R.S. 36:4(B)(1)(t) WHICH PLACED THE BOARD OF COMMISSIONERS FOR THE PROMOTION OF UNIFORMITY OF LEGISLATION IN THE UNITED STATES (EXECUTIVE ORDER NO. 76-9) IN THE OFFICE OF THE GOVERNOR.}}



RS 24:82 - Duties of commission

§82. Duties of commission

The commission shall:

(1) Examine the subjects upon which uniformity of legislation in the various states is desirable.

(2) Confer upon these matters with the commissioners appointed by other states and territories for the same purpose.

(3) Consider and draft uniform laws to be submitted for approval and adoption by the several states.

(4) Generally devise and recommend such other or further course of action as shall accomplish uniformity of legislation.

Acts 1991, No. 29, §1; Acts 2001, No. 327, §1, eff. June 6, 2001.



RS 24:83 - Record of transactions; report to legislature

§83. Record of transactions; report to legislature

The commission shall keep a record of all its transactions. It shall at each session of the legislature, and may at any other time, make a report of its activities and of its recommendations to the legislature.

Acts 1991, No. 29, §1; Acts 2001, No. 327, §1, eff. June 6, 2001.



RS 24:101 - Purpose and findings

PART II. STREAMLINING GOVERNMENT

§101. Purpose and findings

A. The state of Louisiana faces a severe decline in revenues through fiscal year 2012 which, if no corrective action is taken, will leave a significant funding gap in state government expenditures and will create serious sustainability issues in the financing of state obligations.

B. It is essential that the state act now to reduce the cost of state government, through all means available, including efficiencies, economies, greater effectiveness, and other means to streamline government in order to overcome the projected severe revenue reductions occurring through 2012 and to ensure that available state tax dollars are being spent efficiently and effectively. Many state agencies were created over thirty years ago and a review of each agency and its activities, functions, programs, and services is needed to determine whether the purpose served by the agency or activity, function, program, or service continues to be relevant.

Acts 2009, No. 491, §1, eff. July 10, 2009; Acts 2010, No. 861, §10.

NOTE: See R.S. 24:108 and 109 relative to effect and effectiveness of Part.



RS 24:102 - Definitions

§102. Definitions

As used in this Part, the following terms shall have the following meanings, unless the context requires otherwise:

(1) "Activity" means a distinct subset of functions or services within a program.

(2) "Agency" means and includes any office, department, board, commission, institution, division, office, instrumentality, or functional group, heretofore existing or hereafter created, that is authorized to exercise, or that does exercise, any functions in the executive branch of state government. "Agency" shall not mean any public institution of postsecondary education, any postsecondary education governing or management board, or any entity under the control of a public institution of postsecondary education or postsecondary education governing or management board.

(3) "Commission" means the Commission on Streamlining Government.

(4) "Functions" means duties, jurisdiction, powers, rights, and obligations, conferred or imposed upon, or vested in, any agency by law, or exercised, performed, or discharged by any agency without contravention of any provision of law.

(5) "Objective" is a specific and measurable target for achievement which describes the exact results sought, which is expressed in an outcome-oriented statement that may reflect effectiveness, efficiency, or quality of work, and which may be either numeric or non-numeric.

(6) "Performance indicator" means a statement identifying an activity, input, output, outcome, achievement, ratio, efficiency, or quality to be measured relative to a particular goal or objective in order to assess an agency's performance. Performance indicator shall also mean measurement of any other aspect of performance as determined by rule issued by the commissioner of administration under the provisions of the Administrative Procedure Act.

(7) "Performance standard" means the expected level of performance associated with a particular performance indicator for a particular period.

(8) "Program" means a grouping of activities directed toward the accomplishment of a clearly defined objective or set of objectives.

(9) "Quality" means degree or grade of excellence.

Acts 2009, No. 491, §1, eff. July 10, 2009.

NOTE: See R.S. 24:108 and 109 relative to effect and effectiveness of Part.



RS 24:103 - Commission on Streamlining Government; established

§103. Commission on Streamlining Government; established

A. There is established the Commission on Streamlining Government to examine each agency's constitutional and statutory activities, functions, programs, services, powers, duties, and responsibilities to determine which of these activities, functions, programs, services, powers, duties, and responsibilities can be (1) eliminated, (2) streamlined, (3) consolidated, (4) privatized, or (5) outsourced in an effort to reduce the size of state government.

B. The commission shall target agencies whose activities, functions, programs, or services can be consolidated or eliminated, in addition to identifying opportunities for privatizing and outsourcing current state activities, functions, programs, or services.

C. The commission shall examine the necessity and performance of activities, functions, programs, and services to ensure that they are meeting current performance standards effectively and efficiently and they are meeting the needs of Louisiana citizens.

D. The commission shall be composed as follows:

(1) The commissioner of administration, or the commissioner's designee.

(2) The speaker of the House of Representatives, or the speaker's designee.

(3) The president of the Senate, or the president's designee.

(4) The state treasurer, or the treasurer's designee.

(5) The chairman of the House Committee on Appropriations, or the chairman's designee.

(6) The chairman of the Senate Committee on Finance, or the chairman's designee.

(7) Two individuals engaged in private enterprise, appointed by the governor, which individuals shall be subject to Senate confirmation.

(8) One individual engaged in private enterprise, appointed by the speaker of the House of Representatives.

(9) One individual selected from a list of three individuals nominated by the AFL/CIO, and appointed by the president of the Senate, which individual shall be subject to Senate confirmation.

E. The commission may hold public hearings as part of its evaluation process, and may appoint advisory groups to conduct studies, research or analyses, and make reports and recommendations with respect to a matter within the jurisdiction of the commission. At least one member of the commission shall serve on each advisory group.

F.(1) The names of the persons who are to serve on the commission shall be submitted to the president of the Senate on or before July 15, 2009.

(2) The president of the Senate shall call the first meeting of the commission which shall be held on or before July 30, 2009.

(3) At the first meeting, the members of the commission shall elect from their membership a chairman and vice chairman and such other officers as the commission may deem advisable. The president of the Senate or his designee shall preside over the commission until a chairman is elected by the commission.

Acts 2009, No. 491, §1, eff. July 10, 2009.

NOTE: See R.S. 24:108 and 109 relative to effect and effectiveness of Part.



RS 24:104 - Procedure

§104. Procedure

A. Reports submitted by the Commission on Streamlining Government pursuant to this Section may include any of or any combination of the following:

(1) Recommendations to eliminate, streamline, consolidate, privatize, or outsource constitutional and statutory agency activities, functions, programs, services, powers, duties, and responsibilities to provide the same or greater type and quality of activity, function, program, or service that will result in cost reduction or greater efficiency or effectiveness.

(2) Recommendations to ensure that agency activities, functions, programs, and services are not duplicative and are necessary, meeting or exceeding performance standards, and meeting the needs of Louisiana citizens.

(3) Recommendations for the elimination, consolidation, privatization, or outsourcing of an agency to provide a more cost efficient or more effective manner of providing an activity, function, program, or service.

(4) Recommendations providing for the use of alternative resources to the operation of agencies, activities, functions, programs, and services to provide a more cost-effective manner without impacting the quality or availability of needed services.

(5) Recommendations for standards, processes, and guidelines for agencies to use in order to review and evaluate government activities, functions, programs, and services to eliminate, streamline, consolidate, privatize, or outsource.

B.(1) The commission shall submit an initial report of its recommendations, including recommendations requiring legislation or administrative action, to the governor, the president of the Senate, the speaker of the House of Representatives, the Senate and Governmental Affairs Committee, the House and Governmental Affairs Committee, and the commissioner of administration no later than December 15, 2009.

(2) The commission shall prepare the recommendations in the report as a reorganization plan and submit the plan to the Senate and Governmental Affairs Committee and the House and Governmental Affairs Committee for consideration by January 4, 2010 and the committees, meeting as a joint committee, shall review the plan by February 1, 2010.

(3) Executive and legislative action as may be necessary to implement the reorganization plan as approved or modified by the two committees meeting jointly shall be taken as soon as possible.

C. The commission shall submit a report annually before January first consisting of the status and implementation of the reorganization plan approved by the Senate and Governmental Affairs Committee and the House and Governmental Affairs Committee to the governor, the president of the Senate, the speaker of the House of Representatives, the Senate and Governmental Affairs Committee, the House and Governmental Affairs Committee, and the commissioner of administration.

Acts 2009, No. 491, §1, eff. July 10, 2009.

NOTE: See R.S. 24:108 and 109 relative to effect and effectiveness of Part.



RS 24:105 - Staff support

§105. Staff support

The staffs of the Senate, House of Representatives, Legislative Fiscal Office, legislative auditor, office of the governor, and division of administration may provide staff support and otherwise assist the commission as requested by the commission. The commission may submit a written request to the president of the Senate, the speaker of the House of Representatives, the legislative fiscal officer, the legislative auditor, or the commissioner of administration, for specific support and assistance to be provided by the staffs of their respective agencies.

Acts 2009, No. 491, §1, eff. July 10, 2009.

NOTE: See R.S. 24:108 and 109 relative to effect and effectiveness of Part.



RS 24:106 - Agency cooperation and assistance

§106. Agency cooperation and assistance

A. Each agency and political subdivision shall furnish aid, services, and assistance as may be requested by the commission.

B. To the extent permitted by and in accordance with R.S. 44:1 et seq., each officer, agency, and political subdivision shall make available all facts, records, information, and data requested by the commission and in all ways cooperate with the commission in carrying out the functions and duties imposed by this Part.

Acts 2009, No. 491, §1, eff. July 10, 2009.

NOTE: See R.S. 24:108 and 109 relative to effect and effectiveness of Part.



RS 24:107 - Finances

§107. Finances

A. The commission may apply for, contract for, receive, and expend for purposes of this Part any appropriation or grant from the state, its political subdivisions, the federal government, or any other public or private source.

B. The books and records of the commission shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

Acts 2009, No. 491, §1, eff. July 10, 2009; Acts 2010, No. 861, §10.

NOTE: See R.S. 24:108 and 109 relative to effect and effectiveness of Part.



RS 24:108 - Effect on other law

§108. Effect on other law

This Part shall not be deemed to supercede or limit the provisions of Part XII of Chapter 1 of Title 49 of the Louisiana Revised Statutes of 1950.

Acts 2009, No. 491, §1, eff. July 10, 2009.



RS 24:109 - Termination of Part

§109. Termination of Part

This Part shall become null and of no effect on January 12, 2012.

Acts 2009, No. 491, §1, eff. July 10, 2009.



RS 24:121 - Repealed by Acts 1995, No. 1262, 1.

PART III. COMMITTEE FOR STUDY OF POSSIBLE

ECONOMIES IN STATE GOVERNMENT

§121. Repealed by Acts 1995, No. 1262, §1.



RS 24:122 - Repealed by Acts 1995, No. 1262, 1.

§122. Repealed by Acts 1995, No. 1262, §1.



RS 24:123 - Repealed by Acts 1995, No. 1262, 1.

§123. Repealed by Acts 1995, No. 1262, §1.



RS 24:124 - Repealed by Acts 1995, No. 1262, 1.

§124. Repealed by Acts 1995, No. 1262, §1.



RS 24:125 - Repealed by Acts 1995, No. 1262, 1.

§125. Repealed by Acts 1995, No. 1262, §1.



RS 24:131 - To 136 Repealed by Acts 1988, No. 57, 1.

PART IV. REAPPORTIONMENT STUDY COMMISSION

§131. §§131 to 136 Repealed by Acts 1988, No. 57, §1.



RS 24:141 - Repealed by Acts 1999, No. 1164, 4.

PART V. LEGISLATIVE OVERSIGHT OF ZERO

BASED BUDGETING

§141. Repealed by Acts 1999, No. 1164, §4.



RS 24:142 - Repealed by Acts 1975, No. 323, 1

§142. §§142, 143 Repealed by Acts 1975, No. 323, §1



RS 24:151 - STATUTES

CHAPTER 3. STATUTES

PART I. GENERAL PROVISIONS

§151. Enrolled bills; typewritten with indelible ink

The official enrolled bills of the legislature shall be typewritten with indelible ink.



RS 24:152 - Suits against state or political subdivision; omnibus bill or resolution; form; legal proof of authority

§152. Suits against state or political subdivision; omnibus bill or resolution; form; legal proof of authority

A. All bills and concurrent resolutions authorizing suits against the state or any political subdivision of the state upon claims for damages alleged to have been caused by the negligence of the officers, agents and/or employees thereof which are filed on or before the last day for introducing bills shall be referred to the Senate Committee on Judiciary, Section A (or such other committee as the Senate may by rule or resolution direct) if filed in the Senate or to the House Committee on Judiciary, Section A (or such other committee as the House of Representatives may by rule or resolution direct) if filed in the House of Representatives. Each of said committees shall report all such bills of which it approves in an omnibus type substitute bill, and each of said committees shall report all such concurrent resolutions of which it approves in an omnibus type substitute concurrent resolution. It is the intent of this Section that there shall be one omnibus senate bill and one omnibus senate concurrent resolution and likewise one omnibus house bill and one omnibus house concurrent resolution.

B. The omnibus type substitute bill and the omnibus type substitute concurrent resolution referred to in Subsection A shall be substantially in the following form:

"SENATE (HOUSE) BILL NO.

OR

SENATE (HOUSE) CONCURRENT RESOLUTION NO.

By Mr. _____________________ Chairman of the Committee on Judiciary, Section A (Substitute for Senate (House) Bill No. ________ by Mr. _______________)

"AN ACT (or A CONCURRENT RESOLUTION)

To authorize certain named persons, either individually or individually and on behalf of certain other persons, to file suit against the state of Louisiana through certain specified departments, boards, commissions or agencies of the state and/or to file suit against certain specified political subdivisions of the state directly or through certain specified departments, commissions, agencies or officers thereof upon certain specified claims for damages alleged to have been caused by the negligence of the officers, agents and/or employees thereof; and to waive immunity from such suits and from liability therefrom.

Be it enacted by the Legislature of Louisiana: (or

Be it resolved by the Senate (House) of the Legislature of Louisiana, the House of Representatives (Senate) thereof concurring herein that:)

"Section 1. The following named persons, either individually or individually and for the use and benefit of certain other persons, as hereinafter specifically provided, are hereby authorized to file suit against the State of Louisiana or one of its political subdivisions, as the case may be, through the state board, commission, department or agency or through the department, commission, agency or officer of the political subdivision hereinafter specified as to each person hereinafter named upon each of their respective claims for damages alleged to have been sustained at the times and for the reasons hereinafter specified as to each person hereinafter named and alleged to have been caused by the negligence of the officers, agents and/or employees of the department, agency or political subdivision hereinafter specified as to each person hereinafter named: . . .

NOTE: In this space, list the names of those persons being authorized to sue, and following each name, insert the necessary information concerning the authorization to sue; the name of the defendant (state, parish, commission, board, agency, etc.) the name of the department, board, agency, commission, officer, etc., through which or whom the defendant is to be sued; the date and place of the occurrence of the damages, and the statement that such damages were caused by the negligence of the officers, agents and/or employees of the defendant by reason of an accident or other appropriate circumstances. Following are several examples:

1. John Doe is hereby authorized to file suit against the State of Louisiana, through the Department of Highways, upon his claim for damages alleged to have been sustained on or about February 1, 1965 by reason of an accident which occurred at or near Baton Rouge, Louisiana and alleged to have been caused by the negligence of the officers, agents and/or employees of the Louisiana Department of Highways.

2. John Doe and Helen Doe are hereby authorized to file suit individually and for the use and benefit of their minor child, Richard Doe, against the State of Louisiana, through the Department of Wildlife and Fisheries, upon their claims for damages alleged to have been sustained on or about March 1, 1965 by reason of an accident which occurred on Lake Salvador and alleged to have been caused by the negligence of the officers, agents and/or employees of the Louisiana Department of Wildlife and Fisheries.

3. John Doe is hereby authorized to file suit against the parish of East Baton Rouge, through the East Baton Rouge Recreation and Parks Commission, upon his claim for damages alleged to have been sustained on or about May 1, 1965 by reason of an accident which occurred on the Baton Rouge City Park golf course and alleged to have been caused by the negligence of the officers, agents and/or employees of the East Baton Rouge Recreation and Parks Commission.

4. John Doe is hereby authorized to file suit individually and for the use and benefit of his minor son against the East Baton Rouge Parish School Board for damages alleged to have been sustained on or about November 5, 1965 by reason of an accident which occurred at or near Lee High School and alleged to have been caused by the negligence of the officers, agents and/or employees of the East Baton Rouge Parish School Board.

"Section 2. Nothing herein contained shall be construed as conferring upon any of the persons hereinabove named any different or greater claims or cause of action than was had before adoption of this Act and, except as otherwise expressly provided herein, the effect of this authorization shall be nothing more than a waiver of prescription and a waiver of the immunity from suit and from liability of the state and/or any other political subdivision hereinafter named insofar as the suits herein authorized are concerned.

"Section 3. If any provision or item of this Act (or Concurrent Resolution) or the application thereof is held invalid, such invalidity shall not affect other provisions, items or applications of this Act (or Concurrent Resolution) which can be given effect without the invalid provisions, items or applications, and to this end the provisions of this Act (or Concurrent Resolution) are hereby declared severable.

"Section 4. All laws or parts of laws in conflict herewith are hereby repealed." (Do not include repealer clause if a concurrent resolution)

C. Any person obtaining legislative authorization to prosecute such an action by means of one or more provisions forming a part of an omnibus bill or resolution enacted into law or properly adopted by the legislature, shall be deemed to have legally proved such authority by the presentation to the court in which the action is brought of a certified copy or extract of that portion or portions of said bill or resolution which contains information relative only to such person, namely, the name of the person or persons authorized to institute the particular action; the name of the defendant; the name of the department, board, agency, commission, officer or other person or entity against whom and/or through which or whom the defendant is to be sued; the date and place of the occurrence of the damages; the statement that such damages were caused by the negligence of the officers, agents and/or employees of the defendant by reason of an accident or other appropriate circumstances, and the provisions waiving the immunity of the state from liability and from suit and waiving prescription. The claimant shall not be required to furnish to the court a copy of the entire omnibus bill or resolution containing the provisions relating to his particular authorization.

The secretary of state shall comply with the minimum requirements for such proof of authority by furnishing to any such claimant a copy of only that portion of the required legislation herein described and shall not require that a copy of the entire bill or resolution, or any unnecessary pages thereof, be purchased by such claimant.

Acts 1966, No. 285, §§1, 2. Amended by Acts 1970, No. 507, §1.



RS 24:153 - Digests of proposed constitutional amendments; preparation; distribution to newspapers

§153. Digests of proposed constitutional amendments; preparation; distribution to newspapers

A. The attorney general and secretary of state shall digest and condense the context of all proposed constitutional amendments so as to be as brief as possible yet fully disclosing the purpose and intent of each amendment. Copies thereof shall be delivered to each newspaper within the state by the secretary of state.

B. This shall be in addition to all publications now required by law, and shall be for public service use by said newspapers.

Acts 1972, No. 382, §§1, 2; Acts 1988, No. 58, §1.



RS 24:171 - Repeal of law; effect on penalty, forfeiture or liability

PART II. LAWS

§171. Repeal of law; effect on penalty, forfeiture or liability

The repeal of any law shall not have the effect of releasing or extinguishing any penalty, forfeiture or liability, civil or criminal, incurred under such law unless the repealing act expressly so provides, and such law shall be treated as still remaining in force for the purpose of sustaining any proper action or prosecution for the enforcement of such penalty, forfeiture or liability.



RS 24:172 - Proposed constitutional amendments; printing and publication

§172. Proposed constitutional amendments; printing and publication

Whenever constitutional amendments proposed by the legislature have been submitted to and voted upon by the people, those which have been ratified and adopted in the election shall be printed and published as laws of the State of Louisiana in the next volume of the acts of the legislature printed thereafter.



RS 24:173 - Repealed by Acts 2015, No. 383, §4, eff. July 1, 2015.

§173. Repealed by Acts 2015, No. 383, §4, eff. July 1, 2015.



RS 24:173.1 - Distribution of Acts and journals

§173.1. Distribution of Acts and journals

In addition to the distribution required by R.S. 25:125, after each session of the legislature, the secretary of state shall distribute one copy of the Acts and journals of each house of the legislature to the State Library of Louisiana, one copy of the Acts of the legislature to both the Huey P. Long Memorial Library and the Law Library of Louisiana at New Orleans, three copies of the Acts of the legislature to the clerk of the House of Representatives, and five copies of the Acts of the legislature to the secretary of the Senate.

Acts 2015, No. 383, §1, eff. July 1, 2015.



RS 24:174 - Distribution of R.S.1950 to members of legislature

§174. Distribution of R.S.1950 to members of legislature

The Secretary of State is authorized to furnish to each member of the legislature for the term 1952-1956, except members who were reelected to succeed themselves and have been furnished the Revised Statutes, one set of the Louisiana Revised Statutes of 1950, including indices and all supplements.

Acts 1952, No. 311, §1.



RS 24:175 - Severability

§175. Severability

A. Unless otherwise specifically provided therein, the provisions of each act of the legislature are severable, whether or not a provision to that effect is included in the act. If any provision or item of an act, or the application thereof, is held invalid, such invalidity shall not affect other provisions, items, or applications of the act which can be given effect without the invalid provision, item, or application.

B. This Section shall apply to acts of the legislature affecting general, and local and special laws, and statutes of the state, including the Louisiana Revised Statutes of 1950, the Civil Code of the state of Louisiana, the Louisiana Code of Civil Procedure, the Louisiana Code of Criminal Procedure, the Louisiana Code of Evidence, and the Louisiana Code of Juvenile Procedure.

Added by Acts 1982, No. 132, §1; Acts 1988, No. 515, §10, eff. Jan. 1, 1989.



RS 24:176 - Repeal

§176. Repeal

A. Unless otherwise specifically provided therein, all laws or parts of laws in conflict with a provision of a law subsequently enacted by the legislature are repealed by the law subsequently enacted.

B. This Section shall apply to acts of the legislature affecting general, and local and special laws, and statutes of the state, including the Louisiana Revised Statutes of 1950, the Civil Code of the state of Louisiana, the Louisiana Code of Civil Procedure, the Louisiana Code of Criminal Procedure, the Louisiana Code of Evidence, and the Louisiana Code of Juvenile Procedure.

Added by Acts 1982, No. 132, §1; Acts 1988, No. 515, §10, eff. Jan. 1, 1989.



RS 24:177 - Legislative intent; text, history, and other indices of intent

§177. Legislative intent; text, history, and other indices of intent

A. When the meaning of a law cannot be ascertained by the application of the provisions of Chapter 2 of the Preliminary Title of the Louisiana Civil Code and Chapter 1 of Title 1 of the Louisiana Revised Statutes of 1950, the court shall consider the intent of the legislature.

B.(1) The text of a law is the best evidence of legislative intent.

(2)(a) The occasion and necessity for the law, the circumstances under which it was enacted, concepts of reasonableness, and contemporaneous legislative history may also be considered in determining legislative intent.

(b) The legislature may express the intended meaning of a law in a duly adopted concurrent resolution, by the same vote and, except for gubernatorial veto and time limitations for introduction, according to the same procedures and formalities required for enactment of that law.

C. The legislature is presumed to have enacted an article or statute in light of the preceding law involving the same subject matter and court decisions construing those articles or statutes, and where the new article or statute is worded differently from the preceding law, the legislature is presumed to have intended to change the law.

D. A bill introduced but which does not become law is not competent evidence of legislative intent. Any action by the legislature other than enactment of law or adoption of a resolution as provided in Subparagraph (B)(2)(b) of this Section shall not constitute a confession as to the meaning of the law extant.

E.(1) The keyword, one-liner, summary and adjoining information, abstract, digest, and other words and phrases contained outside the sections of a bill following the enacting clause are solely to provide the members of the legislature with general indicia of the content of the bill and are not subject to amendment by the legislature or any committee of the legislature and shall not constitute proof or indicia of legislative intent.

(2) Fiscal and actuarial notes provide the legislature with an analysis of the potential fiscal impact of a bill based on presumptions made by the legislative fiscal officer, actuary, economist, or analyst preparing the note and shall not constitute proof or indicia of legislative intent.

(3) Committee minutes are summary reports of committee proceedings and shall not constitute proof or indicia of legislative intent.

(4) Words and phrases not constituting the substance of an amendment or the recommendations of a conference committee report, and any other legislative staff documents which are not subject to amendment by the legislature or any committee of the legislature, shall not constitute proof or indicia of legislative intent.

Acts 2006, No. 826, §3.



RS 24:191 - Repugnance between codes

PART III. CODES AND COMPILATIONS

§191. Repugnance between codes

In case the Code of Practice as enacted in the year 1870, contains any provisions contrary or repugnant to those of the Civil Code as enacted in the year 1870, the latter shall be considered as virtually repealed or thereby amended in that respect.



RS 24:201 - LOUISIANA STATE LAW INSTITUTE

CHAPTER 4. LOUISIANA STATE LAW INSTITUTE

§201. Creation and functions

The Louisiana State Law Institute, organized under authority of the Board of Supervisors of the Louisiana State University and Agricultural and Mechanical College, domiciled at the Law School of the Louisiana State University, is chartered, created and organized as an official advisory law revision commission, law reform agency and legal research agency of the State of Louisiana.



RS 24:202 - Council; membership; terms; vacancies

§202. Council; membership; terms; vacancies

A. The governing body of the Louisiana State Law Institute shall be a council composed of ex officio members and elected members. The ex officio members shall be:

(1) One justice of the Supreme Court of Louisiana selected by the justices thereof.

(2) One judge of the intermediate Louisiana courts of appeal selected by the judges thereof.

(3) Two judges of the Louisiana district courts selected by the District Judges Association.

(4) One federal judge residing in Louisiana selected by the federal judges residing in Louisiana.

(5) The attorney general of the state of Louisiana.

(6) The executive counsel to the governor.

(7) The chairman of each judiciary committee of the Senate, the chairman of the House Civil Law and Procedure Committee, the chairman of the House Administration of Criminal Justice Committee, and the chairman of the House Judiciary Committee, or an attorney appointed by any of the above named chairmen who is a member of any of the foregoing committees, one additional member of the House of Representatives appointed by the speaker, and one additional member of the Senate appointed by the president of the Senate.

(8) The president of the Louisiana State Bar Association.

(9) The chairman of the Young Lawyers Section of the Louisiana State Bar Association.

(10) The dean of the Louisiana State University Law School.

(11) The dean of the Loyola University School of Law.

(12) The dean of the Southern University Law School.

(13) The dean of the Tulane University School of Law.

(14) The officers of the Louisiana State Law Institute.

(15) Any Louisiana members on the Council of the American Law Institute.

(16) Any Louisiana members of the Board of Governors of the American Bar Association.

(17) Any Louisiana members of the House of Delegates of the American Bar Association.

(18) Any Louisiana members of the Board of Governors of the National Bar Association.

(19) A Louisiana member of the National Bar Association to be appointed by the president of the organization.

(20) Two Louisiana members of the National Bar Association to be appointed by the president of the Louisiana Judicial Council of the National Bar Association.

(21) The president of the state chapter of the Louis A. Martinet Society or his designee.

(22) The state public defender or his designee.

(23) Two judges who are members of the Louisiana Council of Juvenile and Family Court Judges appointed by the president of the Louisiana Council of Juvenile and Family Court Judges or their designees. One of the judges shall be a judge of a court having exclusive family or family and juvenile jurisdiction, and the other shall be a judge of a court having exclusive juvenile or family and juvenile jurisdiction.

(24) The executive director of the Louisiana District Attorneys Association.

(25) The president of the Louisiana District Attorneys Association or a district attorney designated by the president.

B. The elected membership shall consist of thirty-one members, as follows: three shall be elected from the members of the faculty of the Louisiana State University Law School; three from the members of the faculty of the Loyola University School of Law; three from the members of the faculty of the Southern University Law School; three from the members of the faculty of the Tulane University School of Law; and nineteen from among the practicing attorneys of the state of Louisiana.

C. The terms of office of the members of the judiciary who are ex-officio members of the Council shall be four years. The other ex-officio members shall hold their positions during their respective terms of office.

D. The terms of office of the elected members of the Council shall be four years. The terms of office of the first elected members having been fixed and determined under Acts 166 of 1938 and 195 of 1942, their successors shall continue to be elected for terms of four years under such rules as the Council may adopt. The elected members of the Council shall be eligible for re-election.

E. Vacancies in the elected membership created by death, resignation or otherwise than by the expiration of the terms of office shall be filled by the Council under such rules as it may adopt. Vacancies occurring through the expiration of the terms of office shall be filled by election by the Council under such rules as it may adopt.

F. (1) All meetings of the Louisiana State Law Institute, including but not limited to council, committee, and subcommittee meetings, shall be held at a meeting space located in a public building and open to the public for the purposes of the meeting. The institute shall select meeting space that is available without charge or at a reduced cost. At least a majority of the council meetings, and at least a majority of the meetings of each committee, subcommittee or other body of the institute, held each year shall be in Baton Rouge.

(2) Public entities are authorized and encouraged to make meeting space available to the institute without charge or at a reduced cost.

(3) For meetings held in Baton Rouge, preference shall be given to meeting at Louisiana State University unless, after reasonable inquiry by the institute, another meeting space at a public building elsewhere in Baton Rouge is available at a lower cost.

G. Meetings of the institute shall be subject to the Open Meetings Law and the Public Records Law.

Amended by Acts 1952, No. 126, §1; Acts 1954, No. 53, §1; Acts 1971, No. 161, §1; Acts 1976, No. 673, §1; Acts 1999, No. 238, §1; Acts 1999, No. 1318, §1; Acts 2010, No. 620, §1; Acts 2012, No. 188, §1; Acts 2016, No. 428, §1; Acts 2016, No. 536, §1, eff. Jan. 1, 2017.



RS 24:203 - Plans of membership; compensation of members of council

§203. Plans of membership; compensation of members of council

The council and other persons of the Louisiana State Law Institute are empowered to adopt a plan or plans of membership so designed as to encourage and invite the co-operation of all members of the legal profession in the work of the institute. The members of the council shall serve without any compensation for services as such. However, the council may fix and pay reasonable compensation to the director of the institute, and honoraria to members of the council who perform professional service for the institute, authorized by the council or the institute. Such employment or payment shall not be deemed a violation of any criminal law punishing the holding of more than one public office or employment in Louisiana.



RS 24:204 - General purpose; duties

§204. General purpose; duties

A. The general purposes for which the Louisiana State Law Institute is formed are to promote and encourage the clarification and simplification of the law of Louisiana and its better adaptation to present social needs, to secure the better administration of justice, and to carry on scholarly legal research and scientific legal work. To that end it shall be the duty of the Louisiana State Law Institute:

(1) To consider needed improvements in both substantive and adjective law and to make recommendations concerning the same to the legislature.

(2) To examine and study the civil law of Louisiana and the Louisiana jurisprudence and statutes of the state with a view of discovering defects and inequities and of recommending needed reforms.

(3) To cooperate with the American Law Institute, the Uniform Law Commission, bar associations, and other learned societies and bodies by receiving, considering, and making reports on proposed changes in the law recommended by any such body.

(4) To receive and consider suggestions from judges, justices, public officials, lawyers, and the public generally as to defects and anachronisms in the law.

(5) To recommend from time to time such changes in the law as it deems necessary to modify or eliminate antiquated and inequitable rules of law, and to bring the law of the state, both civil and criminal, into harmony with modern conditions.

(6) To render biennial reports to the legislature, and if it deems advisable to accompany its reports with proposed bills to carry out any of its recommendations.

(7) To make available translations of civil law materials and commentaries and to provide by studies and other doctrinal writings, materials for the better understanding of the civil law of Louisiana and the philosophy upon which it is based.

(8) To recommend the repeal of obsolete articles in the Civil Code and Code of Civil Procedure and to suggest needed amendments, additions, and repeals.

(9) To organize and conduct an annual meeting within the state for scholarly discussions of current problems in Louisiana law, bringing together representatives of the legislature, practicing attorneys, members of the bench and bar, and representatives of the law teaching profession.

(10) To make recommendations to the legislature on a biennial basis for the repeal, removal or revision of provisions of law that have been declared unconstitutional by final and definitive court judgment.

B. Legislation submitted on recommendation of the Louisiana State Law Institute shall have affixed to it a digest of the legislation. The digest shall be prepared by the Louisiana State Law Institute. The form and contents of the digest shall be as prescribed by the rules or practice of the legislature for digests of legislative instruments, but shall include a summary of each minority report authored by a member of the law institute. The digest shall not constitute a part of the legislation.

C. Any member of the Louisiana State Law Institute may author a minority report regarding any legislation submitted on recommendation of the Louisiana State Law Institute. The minority report shall include comments which accurately reflect a dissenting position or adverse position expressed by such member. Any other member may join and sign such minority report; however, no member may sign more than one minority report. The author of the minority report shall submit a copy of such report to each member of each standing committee of each house of the legislature to which such recommended legislation has been or is expected to be referred. All costs associated with furnishing such copies shall be paid by the Louisiana State Law Institute. Additionally, any member signing a minority report may present such report at any legislative hearing held on such recommended legislation.

Acts 1988, No. 206, §1; Acts 1999, No. 305, §1; Acts 2014, No. 598, §1, eff. June 12, 2014.



RS 24:205 - Reports; advisory capacity; printing and distribution of reports

§205. Reports; advisory capacity; printing and distribution of reports

The Louisiana State Law Institute, in submitting reports to the legislature shall act solely in an advisory capacity. Its reports, studies, and recommended publications shall be public and available as provided by law.

Acts 2015, No. 383, §1, eff. July 1, 2015.



RS 24:206 - Distribution of constitutional studies and notes

§206. Distribution of constitutional studies and notes

A. The following distribution is authorized of printed sets of materials containing the explanatory statements and notes accompanying the "Project of a Constitution for the State of Louisiana", prepared by the Louisiana State Law Institute pursuant to and in accordance with its mandate in Act No. 52 of 1946:

(1) To the governor and lieutenant governor of the state of Louisiana, one set each;

(2) To the office of the secretary of state, twenty-five sets to be retained by it at all times as a permanent public document;

(3) To each member of the legislature for the year in which the sets become available for distribution, one set each;

(4) To the justices of the Louisiana Supreme Court and the judges of the Louisiana Courts of Appeal, one set each;

(5) To the clerk of the Louisiana Supreme Court, to the clerks of the Louisiana Courts of Appeal, and to the clerks of the District Courts of the state of Louisiana, three sets each for the use of their respective offices;

(6) To the recorder of mortgages for the parish of Orleans, one set for the use of his office;

(7) To the members of the next constitutional convention, one set each;

(8) To the members of the Council of the Louisiana State Law Institute, one set each;

(9) To the Hill Memorial Library of Louisiana State University and Agricultural and Mechanical College, three sets for the use thereof;

(10) To the State Library of Louisiana, the Huey P. Long Memorial Library, and to the Law Library of Louisiana at New Orleans, and to the Law Libraries of Southern University of Louisiana, Tulane University of Louisiana, and Loyola University of the South, three sets each for the use of those libraries;

(11) To the Law Library of Louisiana State University and Agricultural and Mechanical College, fifty sets for the use of the library and for exchange purposes with state libraries of other states, agencies, or other institutions, and with law libraries of other educational institutions in other states.

B. Printed sets of the materials described in Subsection A of this Section may also be distributed to foreign governments or foreign institutions, as well as to other institutions, agencies or organizations within the United States as a means of acknowledging and promoting assistance and full cooperation in the interchange of information regarding current social and legal developments.

Acts 1954, No. 50, §1; Acts 1991, No. 938, §1.



RS 24:207 - Method of distribution

§207. Method of distribution

The distribution authorized in R.S. 24:206 shall be made through the office of the secretary of state within a reasonable time after the printed sets of materials have been made available for distribution.

Added by Acts 1954, No. 50, §1.



RS 24:208 - Disposition of remaining sets

§208. Disposition of remaining sets

The secretary of state may sell to the general public all sets in excess of the distribution provided in R.S. 24:206 at a reasonable price not to exceed twenty percent advance on the original cost.

Added by Acts 1954, No. 50, §1.



RS 24:251 - CONTINUOUS REVISION

CHAPTER 5. CONTINUOUS REVISION

§251. Continuous revision under supervision of Louisiana State Law Institute

The Louisiana State Law Institute, as the official advisory law revision commission of the State of Louisiana, shall direct and supervise the continuous revision, clarification and co-ordination of the Louisiana Revised Statutes in a manner not inconsistent with the provisions of this Chapter.



RS 24:252 - New legislation; incorporation in Revised Statutes; resolution of conflicting acts

§252. New legislation; incorporation in Revised Statutes; resolution of conflicting acts

A. At the close of each legislative session the Louisiana State Law Institute shall prepare printer's copy, either for a supplement to the Revised Statutes of 1950, or for a volume to be called "Louisiana Revised Statutes", containing the text of the Louisiana Revised Statutes of 1950 as they may have been amended, and omitting therefrom or noting therein, those sections that have been repealed. There shall also be incorporated therein, in an appropriate place and classification, the text of all the new legislation of a general and public nature, assigning to these laws an appropriate Title, Chapter, and Section number, and indicating the source of the legislative acts from which they are taken.

B. When a conflict between two or more legislative acts affecting the same subject matter in the same provision of law cannot be resolved for the purpose of incorporating the text into the Revised Statutes, the Louisiana State Law Institute shall so notify the secretary of the Senate and the clerk of the House of Representatives prior to preparing the printer's copy. The secretary and the clerk shall certify jointly which of the conflicting legislative acts was enacted last and jointly shall direct the institute to incorporate into the Revised Statutes the text of the provision of law last enacted.

C. The Louisiana State Law Institute shall also prepare and attach to the printer's copy a list, by number and title only, of the local, special, and private acts enacted at that session of the legislature.

Acts 1990, No. 38, §1.



RS 24:253 - Incorporation of current legislation; procedure

§253. Incorporation of current legislation; procedure

In preparing the printer's copy provided for in R.S. 24:252, the Louisiana State Law Institute shall not alter the sense, meaning or effect of any act of the legislature, but it may:

(1) Renumber and rearrange sections or parts of sections;

(2) Transfer sections or divide sections so as to give to distinct subject matters a separate section number, but without changing the meaning;

(3) Insert or change the wording of headnotes;

(4) Change reference numbers to agree with renumbered chapters or sections;

(5) Substitute the proper section or chapter number for the terms "this act", "the preceding section" and the like;

(6) Strike out figures where they are merely a repetition of written words and vice-versa;

(7) Change capitalization for the purpose of uniformity;

(8) Correct manifest typographical and grammatical errors, and

(9) Make any other purely formal or clerical changes in keeping with the purpose of the revision.

The Institute shall omit all titles of acts, all enacting, resolving, and repealing clauses, all appropriation measures, all temporary statutes, all declarations of emergency, and all validity, declaration of policy, and construction clauses, except when the retention thereof is necessary to preserve the full meaning and intent of the law. Whenever any validity, declaration of policy, or construction clause is omitted, proper notation of the omission shall be made.



RS 24:253.1 - Alphabetical or numerical sequence of laws

§253.1. Alphabetical or numerical sequence of laws

A. Whenever a law defines terms, enumerates provisions or items, or otherwise sets forth provisions of law in a numerical or alphabetical listing or sequence, and such provision, as enacted or amended, fails to establish or fails to maintain an existing alphabetical or numerical sequence, the Louisiana State Law Institute, in preparing the printer's copy as provided for by R.S. 24:252, shall rearrange and renumber or redesignate the provisions to the extent necessary to place all of them in consistent order.

B. This requirement is in addition to any other authority granted to the Louisiana State Law Institute in the preparation of printer's copy, particularly by R.S. 24:253.

Added by Acts 1982, No. 130, §1.



RS 24:253.2 - Submitting copy to the secretary of the Senate and clerk of the House of Representatives

§253.2. Submitting copy to the secretary of the Senate and clerk of the House of Representatives

A copy of the printer's copy prepared by the Louisiana State Law Institute for supplement to the Louisiana Revised Statutes of 1950, the Louisiana Code of Civil Procedure, the Louisiana Code of Criminal Procedure, the Civil Code of the State of Louisiana, the Louisiana Code of Evidence, and the Louisiana Constitution of 1974 shall be submitted to the secretary of the Senate and the clerk of the House of Representatives at the time the printer's copy is transmitted to the printer. The copy shall be submitted in segments when it is prepared and transmitted to the printer in segments.

Added by Acts 1982, No. 130, §1. Amended by Acts 1992, No. 376, §5, eff. Jan. 1, 1993.



RS 24:254 - Filing of copy with Secretary of State; certificate of correctness; printing

§254. Filing of copy with Secretary of State; certificate of correctness; printing

The printer's copy for any edition of the Louisiana Revised Statutes, or of any supplement thereto, prepared in the manner provided in R.S. 24:252 and 24:253 shall be delivered to the secretary of state together with the certification of the Institute that each section therein has been compared with the original sections in the official copy of the Louisiana Revised Statutes of 1950, or in the case of sections of acts enacted after the adoption of the Revised Statutes of 1950, with the original provisions of the enrolled acts from which the sections were derived, and that with the exception of the changes of form permitted in R.S. 24:253, the sections in the printer's copy are correct. Upon receipt of the printer's copy, the secretary of state shall order the printing of an edition sufficient in number to supply the demand. When the edition has been printed the secretary of state shall, after making the necessary comparison with the original printer's copy, affix to one copy of the printed edition the Institute's original certificate and file the same for record in his office. All other copies of the same edition may contain a printed facsimile of the Institute's certificate.



RS 24:255 - Amendment of sections prepared by the Institute

§255. Amendment of sections prepared by the Institute

Any section in any subsequent edition or supplement of the Louisiana Revised Statutes, prepared by the Institute may be amended or repealed by reference to the section number, without reference to the legislative act from which the section was taken.



RS 24:256 - Printing and publication of revised statutes; proof of certified edition

§256. Printing and publication of revised statutes; proof of certified edition

The secretary of state is authorized to enter into contracts with private publishers for the printing, publication, sale and distribution of any edition or supplement of the Louisiana Revised Statutes prepared by the Institute and certified by it pursuant to the provisions of this Chapter. Those editions so authorized by the Secretary of State and containing the printed facsimile of the Institute's certificate of correctness shall be admissible as prima facie evidence of the laws contained therein.



RS 24:401 - LEGISLATIVE COUNCIL

CHAPTER 6. LEGISLATIVE COUNCIL

§401. §§401 to 411 Repealed by Acts 1988, No. 58, §5.



RS 24:501 - LEGISLATURE; OFFICERS AND EMPLOYEES

CHAPTER 7. LEGISLATURE; OFFICERS AND EMPLOYEES

§501. Speaker of the House of Representatives; speaker pro tempore

The speaker of the House of Representatives and the speaker pro tempore of the House of Representatives shall be elected viva voce from among the membership of the house by the membership of the house in accordance with such rules of the House of Representatives governing the election of the speaker and speaker pro tempore as were in force at the adjournment of the immediately preceding regular session of the legislature.

Added by Acts 1972, No. 325, §1. Amended by Acts 1976, No. 632, §1.



RS 24:502 - Speaker of the House of Representatives; salary; expenses

§502. Speaker of the House of Representatives; salary; expenses

A. The salary of the speaker of the House of Representatives shall be thirty-two thousand dollars per annum, such salary to be payable monthly on his own warrant and drawn on the general fund of the state. This salary shall be compensation to the speaker for service to the House of Representatives, including that rendered during regular and extraordinary sessions of the legislature and during the interim between sessions.

B. In addition to the days for which he is authorized a per diem as provided in R.S. 24:31 or for attendance at meetings of legislative and other committees or commissions during the interim between sessions, the speaker shall be paid the per diem authorized in R.S. 24:31 for each day spent in the state capitol in the conduct of the business of his office, upon filing of a voucher for each such day with the clerk of the House.

Added by Acts 1972, No. 325, §1. Amended by Acts 1980, No. 42, §1, eff. June 5, 1980; Acts 1984, No. 192, §1, eff. June 27, 1984; Acts 1992, No. 520, §1, June 26, 1992; Acts 1993, No. 248, §1.



RS 24:503 - Expenses

§503. Expenses

A. The president of the Senate and the speaker of the House of Representatives shall be entitled to be reimbursed for actual expenses, including but not limited to travel, lodging expenses, and for attendance at meetings, conferences, and appearances in connection with their official duties, in an amount not to exceed ten thousand dollars per annum, to be paid monthly on their own warrants and drawn on the general fund of the state.

B. The president of the Senate and speaker of the House of Representatives shall be entitled to be reimbursed for expenses incurred in maintaining a residence in the capital city, in an amount not to exceed one thousand dollars per month, upon filing an itemized statement of expenses and appropriate invoices or receipts supporting the same with the chief clerical officer of their respective house of the legislature.

Added by Acts 1972, No. 325, §1. Amended by Acts 1975, No. 605, §1, eff. May 10, 1976; Acts 1981, No. 257, §1; Acts 1997, No. 1316, §1, eff. July 1, 1997.



RS 24:504 - Speaker pro tempore; assumption of duties of speaker; salary

§504. Speaker pro tempore; assumption of duties of speaker; salary

A. The speaker pro tempore of the House of Representatives shall, upon the death of the speaker of the House of Representatives, assume the powers, duties, responsibilities, and emoluments of the speaker of the House until the first regular or special session of the legislature thereafter, at which time a new speaker shall be elected. The speaker pro tempore, in the event of the disability or absence of the speaker of the House of Representatives as certified by the speaker of the House or a majority of the members of the House of Representatives by roll call vote or mail ballot, shall assume the powers, duties, and responsibilities of the speaker until the termination of such disability or absence, and the House of Representatives shall make appropriate financial recompense for such service.

B. The salary of the speaker pro tempore of the House of Representatives shall be twenty-four thousand five hundred dollars per annum. This salary shall be compensation to the speaker pro tempore for service to the House of Representatives, including that rendered during regular and extraordinary sessions of the legislature and during the interim between sessions. The salary provided for in this Section shall be payable in the same manner as provided in R.S. 24:31.1(B). The speaker pro tempore shall be entitled to the per diem and all other allowances provided by law for members of the Legislature of Louisiana.

Added by Acts 1972, No. 325, §1; Acts 1997, No. 1316, §1, eff. July 1, 1997.



RS 24:505 - President of the Senate; president pro tempore

§505. President of the Senate; president pro tempore

The president of the Senate and the president pro tempore of the Senate shall be elected from among the membership of the Senate by the membership thereof in accordance with the rules of the Senate governing the election of the president and president pro tempore.

Added by Acts 1975, No. 605, §1, eff. May 10, 1976.



RS 24:506 - President of the Senate; salary; expenses

§506. President of the Senate; salary; expenses

A. The salary of the president of the Senate shall be thirty-two thousand dollars per annum, such salary to be payable monthly on his own warrant and drawn on the general fund of the state. This salary shall be compensation to the president for service to the Senate, including that rendered during regular and extraordinary sessions of the legislature and during the interim between sessions.

B. In addition to the days for which he is authorized a per diem as provided in R.S. 24:31 or for attendance at meetings of legislative and other committees or commissions during the interim between sessions, the president shall be paid the per diem authorized in R.S. 24:31 for each day spent in the state capitol in the conduct of the business of his office, upon filing of a voucher for each such day with the secretary of the Senate.

Added by Acts 1975, No. 605, §1, eff. May 10, 1976. Amended by Acts 1980, No. 42, §1, eff. June 5, 1980; Acts 1984, No. 192, §1, eff. June 27, 1984; Acts 1992, No. 520, §1, eff. June 26, 1992; Acts 1993, No. 248, §1.



RS 24:507 - President pro tempore; assumption of duties of president; salary

§507. President pro tempore; assumption of duties of president; salary

A. The president pro tempore of the Senate shall, upon the death of the president of the Senate, assume the powers, duties, responsibilities, and emoluments of the president of the Senate until the first regular or extraordinary session of the legislature thereafter, at which time a new president shall be elected. The president pro tempore, in the event of the disability or absence of the president of the Senate as certified by the president of the Senate or by a majority of the members of the Senate by roll call vote or mail ballot, shall assume the powers, duties, and responsibilities of the president until the termination of such disability or absence, and the Senate shall make appropriate financial recompense for such service.

B. The salary of the president pro tempore of the Senate shall be twenty-four thousand five hundred dollars per annum. This salary shall be compensation to the president pro tempore for service to the Senate, including that rendered during regular and extraordinary sessions of the legislature and during the interim between sessions. The salary provided for in this Section shall be payable in the same manner as provided in R.S. 24:31.1(B). The president pro tempore shall be entitled to the per diem and all other allowances provided by law for members of the Legislature of Louisiana.

Added by Acts 1975, No. 605, §1, eff. May 10, 1976; Acts 1997, No. 1316, §1, eff. July 1, 1997.



RS 24:511 - Qualification; term; oath; bond; vacancies; authority to administer oaths and take testimony

CHAPTER 8. LEGISLATIVE AUDITOR; LEGISLATIVE

AUDIT ADVISORY COUNCIL

PART I. LEGISLATIVE AUDITOR

§511. Qualification; term; oath; bond; vacancies; authority to administer oaths and take testimony

A. The legislative auditor shall be a duly qualified elector and a licensed certified public accountant, and shall serve at the pleasure of the legislature.

B. The legislative auditor shall take an oath of office and give bond with good and solvent surety in the sum of fifty thousand dollars in favor of the president of the Senate and the speaker of the House of Representatives, jointly, and conditioned upon the faithful performance of the duties of his office. This bond shall be filed in the office of the secretary of state within thirty days after the issuance of his commission by the governor.

C. Any vacancy in the office of legislative auditor shall be filled on a temporary basis with the concurrence of the president of the Senate, the speaker of the House of Representatives, and the chairman and vice chairman of the Legislative Audit Advisory Council, or any three of them, until such time as the vacancy is filled by the legislature.

D. The legislative auditor is authorized to administer oaths and take the testimony of those sworn.

E. There shall be a first assistant legislative auditor who shall be appointed by the legislative auditor, subject to Senate confirmation, who shall serve at the pleasure of the legislative auditor at a salary fixed by the legislative auditor. The duties of the first assistant legislative auditor shall be determined and assigned by the legislative auditor. The first assistant legislative auditor shall serve as acting legislative auditor in the absence of the legislative auditor or if a vacancy occurs in the office of legislative auditor until a temporary legislative auditor is appointed or until a new legislative auditor is elected by the legislature.

Acts 1975, No. 744, §1; Acts 1991, No. 610, §1, eff. Dec. 31, 1991; Acts 1999, No. 245, §1, eff. July 1, 1999; Acts 1999, No. 360, §1; Acts 2004, No. 614, §1.



RS 24:511.1 - Special Recommendation Commission

§511.1. Special Recommendation Commission

A. The Special Recommendation Commission is hereby established. The purpose of the commission shall be to submit to the legislature the name of any person or persons whom the commission recommends to permanently fill a vacancy in the office of legislative auditor. It shall be comprised of the following members:

(1) The president and president pro tempore of the Senate.

(2) The speaker and speaker pro tempore of the House of Representatives.

(3) The chairman and vice chairman of the Legislative Audit Advisory Council.

(4) The chairman, or vice chairman if designated to serve by the chairman, of each of the following committees:

(a) Senate and Governmental Affairs Committee.

(b) House and Governmental Affairs Committee.

(c) Senate Finance Committee.

(d) House Appropriations Committee.

(e) Senate Revenue and Fiscal Affairs Committee.

(f) House Ways and Means Committee.

B. The commission shall notify the members of the legislature of a vacancy in the office of legislative auditor within fifteen days after the occurrence of such vacancy.

C. In addition to any other nominees considered by the commission for the office of legislative auditor, the commission shall also consider any nominee submitted to the commission by a member of the legislature.

D. The commission shall submit to the legislature its recommendation to fill the office of legislative auditor not later than the convening of the next legislative session after the occurrence of the vacancy in the office of legislative auditor.

Acts 1999, No. 245, §1, eff. July 1, 1999.



RS 24:512 - Salary and expenses

§512. Salary and expenses

The salary of the legislative auditor shall be fixed by the Legislative Audit Advisory Council and, together with all other expenses and salaries of his office, shall be paid out of funds appropriated by the legislature for that purpose.

Acts 1991, No. 610, §1, eff. Dec. 31, 1991; Acts 2008, No. 838, §1, eff. July 1, 2008.



RS 24:513 - Powers and duties of legislative auditor; audit reports as public records; assistance and opinions of attorney general; frequency of audits; subpoena power

§513. Powers and duties of legislative auditor; audit reports as public records; assistance and opinions of attorney general; frequency of audits; subpoena power

A.(1)(a) Subject to Paragraph (3) of this Subsection, the legislative auditor shall have authority to compile financial statements and to examine, audit, or review the books and accounts of the state treasurer, all public boards, commissions, agencies, departments, political subdivisions of the state, public officials and employees, public retirement systems enumerated in R.S. 11:173(A), municipalities, and all other public or quasi public agencies or bodies, hereinafter collectively referred to as the "auditee". The scope of the examinations may include financial accountability, legal compliance and evaluations of the economy, efficiency, and effectiveness of the auditee's programs or any combination of the foregoing. In addition to the authority granted above, the legislative auditor shall have access to and be permitted to examine all papers, books, accounts, records, files, instruments, documents, films, tapes, and any other forms of recordation of all auditees, including but not limited to computers and recording devices, and all software and hardware which hold data, is part of the technical processes leading up to the retention of data, or is part of the security system. This access shall not be prohibited by Paragraph (3) of this Subsection.

(b) For the sole purpose of this Subsection, a quasi public agency or body is defined as:

(i) An organization, either not-for-profit or for profit, created by the state of Louisiana or any political subdivision or agency thereof, any special district or authority, or unit of local government to perform a public purpose.

(ii) An organization, either not-for-profit or for profit, that is a component unit of a governmental reporting entity, as defined under generally accepted accounting principles.

(iii) An organization, either not-for-profit or for profit, created to perform a public purpose and having one or more of the following characteristics:

(aa) The governing body is elected by the general public.

(bb) A majority of the governing body is appointed by or authorized to be appointed by a governmental entity or individual governmental official as a part of his official duties.

(cc) The entity is the recipient of the proceeds of an ad valorem tax or general sales tax levied specifically for its operations.

(dd) The entity is able to directly issue debt, the interest on which is exempt from federal taxation.

(ee) The entity can be dissolved unilaterally by a governmental entity and its net assets assumed without compensation by that governmental entity.

(iv) Any not-for-profit organization that receives or expends any local or state assistance in any fiscal year. Assistance shall include grants, loans, transfers of property, awards, and direct appropriations of state or local public funds. Assistance shall not include guarantees, membership dues, vendor contracts for goods and services related to administrative support for a local or state assistance program, assistance to private or parochial schools except as provided in R.S. 17:4022, assistance to private colleges and universities, or benefits to individuals.

(v) Any organization, either not-for-profit or for profit, which is subject to the open meetings law and derives a portion of its income from payments received from any public agency or body.

(2) The financial statements of individual state agencies, departments, boards, and commissions that are included within the state's Comprehensive Annual Financial Report shall be audited by the legislative auditor, but may be audited by a licensed certified public accountant pursuant to the provisions of Subsection A of this Section.

(3) The financial statements of the offices of the independently elected public local officials, including judges, sheriffs, clerks of court, assessors, and district attorneys, all parish governing authorities, all political subdivisions created by parish governing authorities or by law, and all districts, boards, and commissions created by parish governing authorities either independently or in conjunction with other units of government, school boards, district public defender offices, municipalities, all political subdivisions created by municipal governing authorities, and all boards and commissions created by municipalities, either independently or in conjunction with other units of government, city courts, quasi-public agencies, housing authorities, mortgage authorities, or other political subdivisions of the state not included within the state's Comprehensive Annual Financial Reports, hereinafter collectively referred to as "local auditee", shall be audited or reviewed by licensed certified public accountants subject to Paragraphs (5) and (6) of this Subsection, but may be audited by the legislative auditor pursuant to Paragraph (4) of this Subsection. The total compensation, reimbursements, and benefits of an agency head or political subdivision head or chief executive officer related to the position, including but not limited to travel, housing, unvouchered expenses, per diem, and registration fees shall be reported as a supplemental report within the financial statement of the local auditee; however, nongovernmental entities or not-for-profit entities that receive public funds shall report only the use of public funds for the expenditures itemized in the supplemental report. Any person authorized to conduct an audit of a governmental entity pursuant to R.S. 37:77, shall be permitted to continue auditing that governmental entity subject to the approval of the legislative auditor provided for in Paragraphs (5) and (6) of this Subsection.

(4)(a) Notwithstanding Paragraph (3) of this Subsection and Subsection B of this Section, the legislative auditor may audit or investigate a local auditee only in those instances when:

(i) The local auditee has failed after thirty days written notice from the legislative auditor to comply with the provisions of this Section relating to timely audits.

(ii) The Legislative Audit Advisory Council and the legislative auditor have determined that the local auditee is unable to pay for an audit by a licensed certified public accountant.

(iii) The local auditee exhibits a record of egregious control deficiencies and failures to comply with laws and regulations.

(iv) The legislative auditor has received complaints of illegal or irregular acts with respect to the local auditee.

(v) The local auditee, after requesting proposals for audit services, receives less than three proposals from licensed certified public accountants or the local auditee receives three or more proposals and the local auditee rejects all proposals for cause, including but not limited to excessive cost.

(vi) In the opinion of the legislative auditor and the Legislative Audit Advisory Council the best interest of the state of Louisiana would be served by his audit of the local auditee.

(b) Any local auditee selected for audit under the provisions of Item (a)(iii) of this Paragraph shall have the right of appeal to the Legislative Audit Advisory Council. Furthermore, the legislative auditor shall ensure that under the provisions of Item (a)(iii) of this Paragraph audit services are not duplicated.

(5)(a)(i) In lieu of examinations of the records and accounts of any office subject to audit or review by the legislative auditor, the legislative auditor may, at his discretion, accept an audit or review report prepared by a licensed certified public accountant, provided that such audit or review is performed in accordance with generally accepted governmental auditing standards and the Louisiana Governmental Audit Guide, which is to be jointly published by the legislative auditor and the Society of Louisiana Certified Public Accountant's Governmental Accounting and Auditing Committee, and further provided that the legislative auditor has approved the engagement letter in accordance with this Section. The Louisiana Governmental Audit Guide is a standard for audits and reviews of auditees within Louisiana and shall be produced by the society and the legislative auditor, with input from the Louisiana Municipal Association, the Louisiana Police Jury Association, the Louisiana School Board Association, and any other interested parties. Such audits shall be completed within six months of the close of the entity's fiscal year. Reviews shall be conducted in accordance with the authoritative pronouncements issued by the American Institute of Certified Public Accountants and guidance provided in the Louisiana Governmental Audit Guide. For the limited purpose of providing the audits and reviews as provided in this Subsection, the certified public accountant shall have the access and assistance privileges afforded the legislative auditor in R.S. 24:513(E) and (I). However, the certified public accountant shall comply with any and all restrictions imposed by law on documents, data, or information deemed confidential by law and furnished to the certified public accountant during the course of the audit or review.

(ii) At any time after a disaster or emergency is declared under the provisions of R.S. 29:724(B)(1) which prevents an entity from completing its report within the period prescribed in Item (i) of this Subparagraph, the entity may ask the legislative auditor in writing for an extension of time to complete the report. The legislative auditor may approve the request at his discretion, subject to the approval of the Legislative Audit Advisory Council.

(b) It is the intent of the legislature that small audit firms and audit firms owned and controlled by socially and economically disadvantaged individuals shall have the maximum practicable opportunity to participate in contracts awarded to fulfill the requirements of this Section.

(6) The legislative auditor shall have the authority to prescribe the terms and conditions of any such audit or review conducted by a licensed certified public accountant and shall be authorized to approve said terms and conditions prior to its commencement and to require the office subject to audit to present said terms and conditions to him for approval. It is the joint responsibility of the office subject to audit or review and the certified public accountant to submit the engagement agreement to the legislative auditor for approval prior to the commencement of the audit. The legislative auditor shall also have access to the working papers of the accountant during the examination and subsequent to its termination.

(7) In order to fulfill the requirements imposed upon any public or quasi-public agency or body or political subdivision of the state by the provisions of this Subsection, any such body shall have the authority to contract for such professional services, without public bid, as are reasonably necessary.

B.(1) The accounts and records of each sheriff, in his function as ex officio tax collector, shall be audited in accordance with the provisions of this Section not less than once every year. Upon request, the tax collector shall provide the legislative auditor with a sworn statement of the amounts of cash on hand and taxes collected for the current year, with an itemized statement of all taxes assessed and uncollected. The statement shall indicate the reason for his failure to collect. Parish governing authorities and the governing authorities of other tax recipient bodies shall notify the legislative auditor, in writing, whenever any sheriff is delinquent in his settlements. All clerks of court and other public officers shall furnish certified copies of any documents or papers in their possession to the legislative auditor whenever he shall request the same, and these certified copies shall be furnished without charge.

(2) Any other local auditee or vendor that collects and distributes ad valorem taxes on behalf of a taxing authority shall have its tax collection and distribution fund audited annually and distribute a copy of the audit report to the legislative auditor and each taxing authority for which it collects taxes. The audit report shall include a sworn statement of the gross amount of taxes to be collected, any deductions made from the tax rolls, the amount of taxes collected, and the taxes distributed to the taxing authorities. The statement shall detail any taxes on hand at the end of the reporting period, the amounts of such balance belonging to the taxing authorities, the amounts of collections related to current tax collections, the amounts relating to prior year taxes, the amounts of any interest and penalties collected and disbursed, the extent to which the prior year tax collections relate to collection and audit efforts, and the reason, if any, for failure to collect. The statement shall include other disclosures as may be determined necessary by the legislative auditor. For fiscal periods beginning after December 31, 2010, the audit report required by this Paragraph shall be completed within six months of the close of the local auditee's or vendor's fiscal year.

(3) Any other local auditee or vendor that collects and distributes taxes other than ad valorem taxes on behalf of other taxing authorities shall have its annual financial statement audited and shall distribute a copy of the audit report to the legislative auditor and each taxing authority for which it collects taxes. The audit report shall have a footnote disclosure including total collections and a schedule of distribution by taxing authority. The statement shall include other disclosures as may be determined necessary by the legislative auditor. For fiscal periods beginning after December 31, 2010, the audit report required by this Paragraph shall be completed within six months of the close of the local auditee's or vendor's fiscal year.

C.(1) The legislative auditor shall have authority to evaluate on a continuing basis all aspects of any state, municipal, or parochial retirement system, funded in whole or in part out of public funds, as to its actuarial soundness. The legislative auditor shall make periodic detailed reports, both to the legislature and the governor, specifically setting forth his findings as to the actuarial soundness of such retirement systems. At least every five years, the reports produced by the legislative auditor shall include comparative summaries of each system's reported actuarial assumptions and funded ratio and the findings of the legislative auditor as to the appropriateness of each system's assumptions. In conducting such evaluations or any audit pursuant to R.S. 11:2260(A)(9)(b), the legislative auditor shall have complete access to all books, records, documents, and accounts of said retirement system and any participating employer thereof.

(2) This provision shall in no way be deemed to preclude the authority of any retirement system funded in whole or in part out of public funds to hire an actuary. However, any actuary employed by the legislature or legislative auditor shall be prohibited from serving as, or employing or contracting with any other actuary who is serving as, an actuary for any public retirement system within the state of Louisiana, with respect to such public retirement system, unless such service, employment, or contract is approved by the Legislative Audit Advisory Council as being in the best interest of the state of Louisiana.

D. In addition, the legislative auditor shall perform the following duties and functions:

(1) He shall, not later than the first day of each regular session of the legislature, prepare and submit to the governor and to the legislature his report on the financial statements of the state of Louisiana, together with such comments on internal control structure and compliance with laws and regulations that are appropriate. Supplemental statements shall be submitted at such other times as may be necessary to show probable changes.

(2)(a) He shall provide actuarial notes on proposed legislation as required by R.S. 24:521, and to provide for such function and related functions, he shall employ such personnel as necessary, including a legislative actuary.

(b) He shall fix the salary and establish the duties and functions of the legislative actuary and other such personnel.

(3) He shall employ such personnel as may be necessary to perform the duties and functions imposed herein, and may employ such professional and technical personnel as may be necessary in the unclassified service, subject to the other provisions of this Section.

(4) He shall conduct performance audits, program evaluations, and other studies as are needed to enable the legislature and its committees to evaluate the efficiency, effectiveness, and operation of state programs and activities.

(5) Notwithstanding any other provisions of law to the contrary, including R.S. 6:103(F), when the commissioner of financial institutions, or an authorized employee thereof, has informed the legislative auditor pursuant to R.S. 6:103(B)(6) of a failure by a financial institution to furnish adequate security for public funds deposited with it when such security is required by law, regulation, or by contract, the legislative auditor is authorized to notify a "state depositing authority," as defined in R.S. 49:319, or a "local depositing authority," as defined in R.S. 39:1211, of such failure. A copy of the notice shall be forwarded by the legislative auditor to the financial institution which is the subject of such notice.

(6) He shall establish and provide for an electronic mail notification system to notify subscribers of changes to the list of auditees not in compliance with R.S. 24:513 et seq.

E. In the performance of his duties as herein stated, the legislative auditor, or any member of his staff designated by him, shall have the power to inspect and to make copies of any books, records, instruments, documents, files, films, tapes, and other forms of recordation, including but not limited to computer and recording devices, of the auditee. He may call upon the auditee and any of its officials and staff for assistance and advice, and such assistance shall be given through the assignment of personnel or in such other manner as necessity requires.

F.(1) The legislative auditor shall have authority to compile financial statements and to examine, audit, or review the books and accounts of all private water supply systems. The scope of the examinations may include financial accountability, legal compliance and evaluations of the economy, efficiency, and effectiveness of the private water supply systems or any combination of the foregoing. In addition to the authority granted above, the legislative auditor shall have access to and be permitted to examine all papers, books, accounts, records, files, instruments, documents, films, tapes, and any other forms of recordation of all private water supply systems, including but not limited to computers and recording devices, and all software and hardware which hold data, are part of the technical processes leading up to the retention of data, or are part of the security system.

(2) For the purpose of this Subsection, "private water supply system" means any private water system which receives local or state assistance in any fiscal year and does not have audited financial statements prepared by licensed certified public accountants. Assistance shall include grants, loans, transfers of property, awards, and direct appropriations of state or local public funds. Assistance shall not include guarantees, membership dues, vendor contracts for goods and services related to administrative support for a local or state assistance program, or benefits to individuals.

(3) The financial statements of a private water supply system shall be audited or reviewed by licensed certified public accountants subject to Paragraphs (A)(5) and (6) of this Section, but may be audited by the legislative auditor pursuant to Paragraph (A)(4) of this Section. Any person authorized to conduct an audit of a governmental entity pursuant to R.S. 37:77 shall be permitted to audit the private water supply system subject to the approval of the legislative auditor provided for in Paragraphs (A)(5) and (6) of this Section.

(4) State or local assistance and other funds and expenditures of private water supply systems shall be audited.

G.(1) The audit reports issued by the legislative auditor or accepted by the legislative auditor pursuant to this Section or R.S. 46:1064(B), shall be subject to the laws providing for inspection of public records and shall be available in the office of the legislative auditor three days after the date of issuance of the reports as provided by R.S. 44:6. However, this Subsection shall not apply to any documents, data, or information furnished the legislative auditor which are deemed confidential by law.

(2)(a) An application to a court of competent jurisdiction for a temporary restraining order, preliminary injunction, or permanent injunction barring the release of an audit report, as described in this Subsection, shall be assigned for hearing by the court not less than two nor more than ten days after service of the petition for a temporary restraining order, preliminary injunction, or permanent injunction. Any order granting or denying the relief prayed for shall be rendered by the court within forty-eight hours following the conclusion of the hearing.

(b) If an aggrieved party seeks an appeal, the appeal shall be filed in the appropriate appellate court not later than the seventh day after the judgment is rendered and shall be tried on the original records and by preference over all other cases. The appellate court shall render its decision within ten days after submission.

H.(1) All auditees and their officials and staff are hereby directed to assist the legislative auditor in his work and to furnish such information, reports, aid, services, and assistance as may be requested, all without any cost or charge. It shall be the duty of the attorney general and the local district attorney to give assistance to the legislative auditor. The attorney general shall render his opinion in writing on any subject requested by the legislative auditor.

(2)(a) Each auditee shall designate an individual who shall be responsible for filing annual financial reports with the legislative auditor and shall notify the legislative auditor of the name and address of the person so designated.

(b) A governmental entity that provides funding to a quasi public agency or body shall notify each such quasi public agency or body of the requirements of this Paragraph.

I. The authority granted to the legislative auditor in this Section to examine, audit, inspect or copy shall extend to all books, accounts, papers, documents, records, files, instruments, films, tapes, and any other forms of recordation, including but not limited to computers and recording devices, whether confidential or otherwise. However, the legislative auditor shall comply with any and all restrictions imposed by law on documents, data, or information deemed confidential by law and furnished to the legislative auditor.

J.(1) The audits enumerated in Subsection A of this Section shall be conducted frequently enough to control and safeguard the assets of the auditee as follows:

(a)(i) The financial statements of the state of Louisiana shall be audited annually. The financial statements of individual state agencies, departments, boards, and commissions shall be audited at least once every two years, to include the transactions of both years. However, the financial statements of individual state agencies, departments, boards, and commissions that compose a material part of the state's financial statements, as determined by the legislative auditor, shall be subjected to audit tests annually.

(ii) However, at the discretion of the legislative auditor, the audit provisions of Subparagraph (c) of this Paragraph as they pertain to audit frequency and level of assurance required, may apply to an individual state agency, department, board, or commission.

(b) The accounts and financial statements of parish tax collectors shall be audited annually.

(c) The financial statements of local auditees as defined in Paragraph (A)(3) of this Section shall be audited as follows:

(i)(aa) Any local auditee that receives seventy-five thousand dollars or less in revenues and other sources in any one fiscal year shall not be required to have an audit but must file a certification with the legislative auditor indicating that it received seventy-five thousand dollars or less in funds for the fiscal year. Monies received from urban or rural development grants shall not be used in fiscal year computation of revenue amounts requiring an audit. The auditee shall annually file with the legislative auditor sworn financial statements as required by R.S. 24:514. However, the legislative auditor, at his discretion, may require such local auditee to have an audit of its books and accounts.

(bb) However, any volunteer fire department that receives seventy-five thousand dollars or less in funds in any one fiscal year shall not be required to have an audit but shall file a certification with the legislative auditor signed by the president of the volunteer fire department indicating that the department received seventy-five thousand dollars or less for the fiscal year and shall annually file with the legislative auditor sworn financial statements as required by R.S. 24:514. The legislative auditor, at his discretion, may require any such volunteer fire department to have an audit of its books and accounts.

(cc) However, a justice of the peace or constable of a justice of the peace court shall not be required to have an audit, but must file a certification with the legislative auditor indicating the amount of funds related to his official duties that he received for the fiscal year. Also he shall annually file with the legislative auditor sworn financial statements. The legislative auditor, at his discretion, may require a justice of the peace or constable to have an audit of his books. If a justice of the peace or constable of a justice of the peace court receives from his official duties in excess of two hundred thousand dollars in revenues and other sources in any one fiscal year, the requirements of Item (ii) of this Subparagraph shall be applicable to such justice of the peace or constable.

(ii) Notwithstanding the provisions of R.S. 24:514, any local auditee that receives more than seventy-five thousand dollars in revenues and other sources in any one fiscal year, but less than two hundred thousand dollars, shall cause to be conducted an annual compilation of its financial statements, with or without footnotes, in accordance with the Louisiana Governmental Audit Guide. However, the legislative auditor, at his discretion, may require such local auditee to have an audit of its books and accounts.

(iii) Any local auditee that receives two hundred thousand dollars or more in revenues and other sources in any one fiscal year, but less than five hundred thousand dollars, shall cause to be conducted an annual review of its financial statements to be accompanied by an attestation report in accordance with the Louisiana Governmental Audit Guide. However, the legislative auditor, at his discretion, may require said local auditee to have an audit of its books and accounts.

(iv) Any local auditee that receives five hundred thousand dollars or more in revenues and other sources in any one fiscal year shall be audited annually.

(v)(aa) To provide enhanced additional oversight by the legislative auditor, in any parish having a population of not less than two hundred twenty-five thousand and not more than two hundred fifty thousand according to the latest federal decennial census, the legislative auditor shall establish the criteria for procedures which shall be performed in addition to annual reporting requirements required by this Section for entities with revenues of more than seventy-five thousand dollars per fiscal year.

(bb) Any costs incurred by the legislative auditor in establishing the criteria for the procedures noted under this Item shall be allocated to the individual entities provided for in this Item and paid by these entities to the legislative auditor upon receipt of services.

(d) The provisions of Subparagraph (1)(c) of this Subsection shall apply to the state or local assistance received and/or expended by a quasi public agency or body when such funds are not commingled with other funds of the quasi public agency or body. However, if the state or local assistance received and/or expended by a quasi public agency or body is commingled with other funds of the quasi public agency or body then such state or local assistance and other funds of the quasi public agency or body shall be audited pursuant to Subparagraph (1)(c) of this Subsection.

(2) The provisions of this Section shall be deemed minimum audit requirements and nothing within this Section shall prohibit a political subdivision from providing for more frequent audits, subject to the approval of the engagement agreement by the legislative auditor.

(3) Notwithstanding the provisions of Subparagraph (1)(d) of this Subsection, any auditee described in Item (A)(1)(b)(v) of this Section shall be audited in accordance with Subitem (1)(c)(i)(aa) of this Subsection when it has received seventy-five thousand or less in public funds in any one fiscal year. Any such auditee shall be audited in accordance with Item (1)(c)(ii) of this Subsection when it has received more than seventy-five thousand dollars in public funds in any one fiscal year. Any such auditee shall be audited in accordance with Item (1)(c)(iii) of this Subsection when it has received three hundred fifty thousand or more in public funds in any one fiscal year. Any such auditee shall be audited in accordance with Item (1)(c)(iv) of this Subsection when it has received three million five hundred thousand dollars or more in public funds.

(4)(a) Notwithstanding any provision of this Section to the contrary, any entity which establishes scholastic rules which are the basis for the State Board of Elementary and Secondary Education's policy required by R.S. 17:176 to be adhered to by all high schools under the board's jurisdiction shall not be required to be audited by the legislative auditor but shall file an audit with the legislative auditor and the Legislative Audit Advisory Council which has been prepared by an auditing firm which has been approved by the legislative auditor. Such entity shall submit such audit to the legislative auditor and the Legislative Audit Advisory Council.

(b) The Legislative Audit Advisory Council may order an audit by the legislative auditor upon a finding of cause by the council.

K. Whoever violates the provisions of this Section shall be fined not more than one thousand dollars and shall be deemed guilty of malfeasance and gross misconduct in office, and shall be subject to removal.

L. Notwithstanding the provisions of Subsection B of this Section or of any other provision of law to the contrary, a sheriff and ex-officio tax collector shall have the option of having the annual and biennial audits of his office as provided in Subparagraphs (J)(1)(b) and (c) of this Section conducted either by the legislative auditor or by a private certified public accountant pursuant to the provisions of this Section.

M.(1) In the performance of his duties the legislative auditor, or any member of his staff designated by him, may compel the production of public and private books, documents, records, papers, films, tapes, and electronic data processing media. For such purpose the legislative auditor and the chairman of the Legislative Audit Advisory Council may jointly issue a subpoena for the production of documentary evidence to compel the production of any books, documents, records, papers, films, tapes, and electronic data processing media regarding any transaction involving a governmental entity. The subpoena may be served by registered or certified mail, return receipt requested, to the addressee's business address, or by representatives appointed by the legislative auditor, or shall be directed for service to the sheriff of the parish where the addressee resides or is found.

(2) If a person refuses to obey a subpoena issued under any Section of this Part, a judicial district court, upon joint application by the legislative auditor and the chairman of the Legislative Audit Advisory Council, may issue to the person an order requiring him to appear before the court to show cause why he should not be held in contempt for refusal to obey the subpoena. Failure to obey a subpoena may be punished as a contempt of court.

N. Notwithstanding any other provision of law, the legislative auditor may issue, receive or accept, and maintain audit reports electronically.

O. Notwithstanding any provision of law to the contrary, the legislative auditor shall annually review, calculate, and certify, using the grand recapitulation of the assessment roll provided to the legislative auditor by the Louisiana Tax Commission, the amount due to each public retirement system as provided by law. The legislative auditor shall submit to each sheriff or other official responsible for tax collection a report setting forth the certified remittance due from each tax recipient body to each public retirement system.

Acts 1991, No. 610, §1, eff. Dec. 31, 1991; Acts 1992, No. 585, §1; Acts 1993, No. 183, §1; Acts 1995, No. 467, §1, eff. Jan. 1, 1996; Acts 1995, No. 686, §1, eff. June 21, 1995; Acts 1995, No. 877, §1, eff. Jan. 1, 1996; Acts 2001, No. 646, §1; Acts 2001, No. 1102, §5; Acts 2003, No. 1170, §1; Acts 2004, No. 508, §1; Acts 2004, No. 548, §1; Acts 2004, No. 635, §1; Acts 2005, 1st Ex. Sess., No. 36, §1, eff. Dec. 6, 2005; Acts 2006, No. 629, §1; Acts 2007, No. 51, §2, eff. June 18, 2007; Acts 2007, No. 307, §4; Acts 2008, No. 838, §1, eff. July 1, 2008; Acts 2010, No. 711, §1; Acts 2010, No. 1045, §1; Acts 2011, No. 290, §1; Acts 2012, No. 218, §2; Acts 2012, No. 811, §7, eff. July 1, 2012; Acts 2014, No. 467, §2; Acts 2014, No. 706, §1; Acts 2014, No. 774, §1; Acts 2015, No. 375, §1; Acts 2015, No. 462, §1; Acts 2016, No. 460, §1; Acts 2016, No. 641, §1.



RS 24:513.1 - Audit of accounts of Department of Revenue; confidentiality of information; unauthorized disclosure

§513.1. Audit of accounts of Department of Revenue; confidentiality of information; unauthorized disclosure

A. The legislative auditor, or any member of his staff designated by him, shall have authority to examine and audit the books and accounts of the Department of Revenue, and shall have access to all papers, books, records, files, instruments, documents, including tax returns and tax return information, films, tapes, and any other forms of recordation, including but not limited to computers and recording devices, and all software and hardware which hold data, is part of the technical processes leading up to the retention of data, or is part of the security system, which the legislative auditor, in his discretion, deems necessary for the purpose of making the audit, if such disclosure of information is not in contravention of any provision of federal law prohibiting the dissemination thereof.

B. The scope of the examination may include financial accountability, legal compliance, or evaluations of the economy, efficiency, and effectiveness of the Department of Revenue, or any combination of the foregoing.

C. In the performance of the audit and examination of the Department of Revenue, the legislative auditor, or any member of his staff designated by him, may inspect and make copies of any papers, books, records, files, instruments, documents, including tax returns and tax return information, films, tapes, and any other forms of recordation, including but not limited to computers and recording devices of the department. He may call upon the department for assistance and advice, and such assistance and advice shall be given through the assignment of personnel or in such other manner as necessity requires.

D. Any tax information, or copies thereof, furnished by the Department of Revenue to the legislative auditor, or any member of his staff designated by him, shall be considered confidential and privileged by the legislative auditor and members of his staff. Any person divulging such information contrary to the provisions of R.S. 47:1508 shall be punished by imprisonment for not more than two years, or fined not more than ten thousand dollars, or both.

Acts 1991, No. 610, §1, eff. Dec. 31, 1991; Acts 2001, No. 1102, §5.



RS 24:513.2 - Information system on boards, commissions, and like entities

§513.2. Information system on boards, commissions, and like entities

A. The legislative auditor shall establish and maintain a comprehensive computerized information system on boards, commissions, and like entities. The system shall include those state boards, commissions, and like entities as provided in Subsection D of this Section and those local boards, commissions, and like entities which are specifically created by law.

B. The information system shall include financial and personnel data for boards, commissions, and like entities, except for such entities which are budget units of the state as defined by R.S. 39:2 or which are included within such budget units.

These data shall include but not be limited to the following:

(1) Financial data for the last completed fiscal year, estimates covering the entire current fiscal year, and projections for the ensuing fiscal year, as follows:

(a) Fund balances of the licensing agency at the beginning and conclusion of each fiscal year.

(b) Revenues and receipts, itemized by source.

(c) Expenditures itemized by source of funds and expenditure category by each major function, program, or service.

(d) Number of classified, unclassified, and part-time employees.

(2) Clearly defined indicators of the quantity and quality of performance.

(3) Participation of agency personnel and board members in state employee benefit programs, including insurance and retirement.

C. The information system shall include a comprehensive listing of all boards, commissions, and like entities which shall include but not be limited to the following:

(1) Name of the board, commission, or like entity.

(2) Organizational placement under Title 36 of the Louisiana Revised Statutes of 1950.

(3) Statutory or other legal authority relative to the entity.

D. The information system shall provide for designation as a state board only entities created by law or executive order which are made a part of the executive branch of state government by the provisions of Title 36 of the Louisiana Revised Statutes of 1950, or which are placed in an executive branch department or in the office of the governor or lieutenant governor by law or executive order, or which exercise any authority or perform any function of the executive branch of state government. The system shall also clearly designate entities created as political subdivisions of the state or of local government.

E. The auditor shall annually submit to the legislature a report including summary information on the financial and personnel information contained in the information system and shall report findings and recommendations resulting from any analysis of that information deemed necessary by the legislative auditor.

F. All agencies, boards, commissions, and departments of the state and its political subdivisions are hereby directed to furnish such information, reports, aid, services, and assistance as may be requested by the legislative auditor in the performance of his responsibilities as set forth in this Section, all without any cost or charge.

Acts 1989, No. 353, §1, eff. June 28, 1989; Acts 1991, No. 610, §1, eff. Dec. 31, 1991.



RS 24:513.3 - Audit reports; gaming regulator audits; review of gaming facilities

§513.3. Audit reports; gaming regulator audits; review of gaming facilities

A. The legislature hereby recognizes that the legislative auditor is required by generally accepted auditing standards to determine whether gaming industry regulators are effectively performing their oversight function in the regulation of gaming operators in the state of Louisiana.

B.(1) In order to fulfill the duties imposed upon him by generally accepted auditing standards, the legislative auditor is authorized to accompany and/or observe any gaming industry regulators in the performance of their official duties in any gaming facility located within the state of Louisiana. However, the legislative auditor shall strive to use the least intrusive method of observation which will allow him to perform his duties hereunder. The legislative auditor may have access to the gaming facility to observe the gaming operations pursuant to this Subsection without the accompaniment of a gaming regulator only with the express written consent of the gaming operator unless such written consent is subsequently rescinded in writing by the gaming operator.

(2) "Gaming industry regulators", as used herein, shall mean the Department of Revenue, the Department of Public Safety and Corrections, the Riverboat Gaming Commission1, the Louisiana Economic Development and Gaming Corporation, any successor boards, commissions or departments which are formed to regulate the gaming industry in Louisiana and their representatives.

C. In addition and in furtherance of the legislative auditor's responsibility shown in Subsections A and B of this Section, provided the legislative auditor previously has obtained the written consent of the gaming operator and unless such written consent is subsequently rescinded in writing by the gaming operator, the legislative auditor may examine, audit, inspect, copy and/or review the books and records relating to revenues, including but not limited to accounts, papers, documents, files, instruments, films, tapes, all software and hardware which hold data, is part of the technical processes leading up to the retention of data, or is part of the security system, and any other forms of recordation relating to revenues, whether confidential or otherwise, of a gaming operator of a facility.

D. All files, records, reports, and other information pertaining to gaming matters in the possession of any gaming industry regulator shall be made available to the legislative auditor as necessary for the performance of his duties hereunder.

E. The legislative auditor may enter into restricted use and information sharing agreements with gaming industry regulators and law enforcement agencies. Information received pursuant to such agreements shall not be disclosed without the permission of the providing agency.

F.(1) The legislative auditor shall adopt a code of ethics for himself and his employees.

(2) Ethics codes adopted by the legislative auditor shall include but not be limited to the Code of Governmental Ethics and shall contain the following:

(a) The legislative auditor and his employees shall not be permitted to engage in gaming activities in an establishment licensed by a gaming industry regulator, except in the course of the person's duties.

(b) The legislative auditor and his employees shall not solicit or accept employment from an establishment licensed by a gaming industry regulator for a period of two years after termination of employment with the office of the legislative auditor.

(c) The legislative auditor and his employees shall not have a direct or indirect interest in an establishment licensed by a gaming industry regulator, or a holding, intermediary, or subsidiary company of such establishment during the employment of the legislative auditor and his employees.

(3) The legislative auditor, his employees, and any spouse or minor child of the legislative auditor and his employees shall not pay, lend, or contribute anything of value to a political candidate, political organization, political party, or political action committee.

(4) The legislative auditor and his employees shall not acquire a direct or indirect interest in or be employed by an establishment licensed by a gaming industry regulator for a period of two years after termination of employment with the office of the legislative auditor.

G. In performing the functions of this Section, the legislative auditor shall comply with any and all restrictions imposed by law and by any rule, regulation, or contractual agreement on documents, data, or information deemed confidential by law and by any rule, regulation, or contractual agreement.

Acts 1995, No. 1315, §1, eff. July 1, 1995; Acts 2001, No. 1102, §5.

1Abolished May 1, 1996. See R.S. 27:31(A)(2).



RS 24:513.4 - Not-for-profit disaster relief or recovery organizations; audit authority

§513.4. Not-for-profit disaster relief or recovery organizations; audit authority

The legislative auditor shall have authority to compile financial statements and to examine, audit, or review the books and accounts of any not-for-profit organization which is created by a public official in the state of Louisiana, any political subdivision or agency thereof, any special district or authority, or unit of local government or by any other person for the purpose of accepting donations, charitable contributions, or other funds for disaster relief or recovery and which existence is promoted in any manner by one or more public officials or public entities in the state of Louisiana. The scope of the examinations may include financial accountability, legal compliance and evaluations of the economy, efficiency, and effectiveness of the auditee's programs or any combination of the foregoing. In addition to the authority granted above, the legislative auditor shall have access to and be permitted to examine all papers, books, accounts, records, files, instruments, documents, films, tapes, and any other forms of recordation of such an organization, including but not limited to computers and recording devices, and all software and hardware which hold data, are part of the technical processes leading up to the retention of data, or are part of the security system. For the purposes of this Chapter, any not-for-profit organization which is created by a public official of the state of Louisiana or any political subdivision or agency thereof, any special district or authority, or unit of local government or by any other person for the purpose of accepting donations, charitable contributions, or other funds for disaster relief or recovery and which existence is promoted in any manner by one or more public officials or public entities in the state of Louisiana shall be considered to be a "local auditee".

Acts 2005, 1st Ex. Sess., No. 36, §1, eff. Dec. 6, 2005.



RS 24:514 - Sworn annual financial statements; actuarial valuations; examinations

§514. Sworn annual financial statements; actuarial valuations; examinations

A. The auditees and local auditees referred to in R.S. 24:513 shall furnish to the legislative auditor, annually, sworn annual financial statements.

B.(1) The annual sworn financial statements required under this Section shall be prepared in accordance with generally accepted accounting principles and include such disclosures required by state and federal regulations, except as provided by Paragraphs (2) and (3) of Subsection B of this Section. The statements required by this Section shall include a recital that the financial statements present fairly, in all material respects, the financial condition and results of operations of the auditee; that the entity has maintained a system of internal control structure sufficient to safeguard assets and comply with laws and regulations; and that the entity has complied with all laws and regulations, or shall acknowledge exceptions thereto.

(2) Any local auditee which, under Louisiana law, can not issue bonds may issue annual financial statements on the cash basis of accounting, provided that such statements describe all outstanding obligations and fixed assets of the local auditee, amounts due the local entities and such disclosures required by state and federal regulations.

(3) The annual financial statements of the state of Louisiana shall be prepared in accordance with generally accepted accounting principles. The financial statements of individual state agencies, exclusive of the judiciary, shall be prepared in accordance with procedures and formats prescribed by the division of administration. The financial statements of the judiciary shall be prepared in accordance with procedures and formats prescribed by the Judiciary Budgetary Control Council, provided such procedures and formats provide for the compilation of the state's annual financial statements.

C. No officer shall destroy any voucher or other paper belonging to his office before it has been examined by the legislative auditor or certified public accountant authorized to perform an audit in lieu of the legislative auditor.

D. In addition to furnishing the annual sworn statements under Subsection A of this Section, all state, municipal, and parochial retirement systems funded in whole or part out of public funds shall furnish to the legislative auditor, annually, actuarial valuations. Such actuarial valuations shall be submitted to the legislative auditor between the first and one hundred and twentieth day following the close of the fiscal year of the retirement system.

E.(1) The annual sworn financial statements required under Subsection A of this Section shall be furnished to the legislative auditor between the first and ninetieth day following the close of the accounting year, provided that individual state agencies shall file annual financial statements within the time frame prescribed by the commissioner of administration.

(2) At any time after a disaster or emergency is declared under the provisions of R.S. 29:724(B)(1) which prevents a local auditee or quasi-public agency from furnishing sworn annual financial statements to the legislative auditor within the period prescribed in R.S. 24:514(E)(1), the local auditee or quasi-public agency may ask the legislative auditor in writing for an extension of time to complete the financial statements. The legislative auditor may approve the request at his discretion, subject to the approval of the Legislative Audit Advisory Council.

F.(1) The annual sworn financial statements required under the provisions of this Section shall not be filed by the reporting agency if the agency has filed an approved engagement agreement with the legislative auditor within sixty days of the close of the fiscal year to conduct an audit of its funds by a certified public accountant, the legislative auditor has approved the terms and conditions of the engagement agreement as authorized by R.S. 24:513, and the engagement agreement includes the period of the required report; provided however, when such agreement is for multiple fiscal years, financial statements must be submitted for the interim fiscal year.

(2) At any time after a disaster or emergency is declared under the provisions of R.S. 29:724(B)(1) which prevents a local auditee or quasi-public agency from filing an approved engagement agreement with the legislative auditor within the period prescribed in R.S. 24:514(F)(1), the local auditee or quasi-public agency may ask the legislative auditor in writing for an extension of time to file the engagement agreement. The legislative auditor may approve the request at his discretion, subject to the approval of the Legislative Audit Advisory Council.

G. The legislative auditor shall use the annual sworn statements and actuarial valuations provided for herein in connection with the audits, reviews, and valuations which he is authorized to conduct as provided by R.S. 24:513 and 513.1. If he finds that any irregularities exist, he shall call them to the attention of those responsible therefor. In case of any irregularities or defalcations or failure of any officer or employee to comply with the provisions of this Section, the legislative auditor shall notify the Legislative Audit Advisory Council.

H. Whenever any person required to make the sworn statement or actuarial valuation fails to do so or renders an inaccurate, incomplete, or otherwise improper statement or valuation, the legislative auditor shall have the power to petition directly or through his authorized representative to the courts for writs of mandamus to compel the filing of the sworn financial statements or actuarial valuations containing complete and accurate information. Any failure to obey a writ of mandamus issued by the court may be punished by the court as a contempt thereof.

I. The annual financial statements of city, parish, and other local public school boards shall be accompanied by such schedules of performance and statistical data as may be developed by the legislative auditor and legislative staff, with assistance from the state Department of Education, and approved by the House Committee on Education and the Senate Committee on Education. Such performance and statistical data shall be the subject of assurances provided as part of the financial statement audits of local school boards to ensure that the information is complete and accurate. The assurances provided on such performance and statistical data shall be used for reporting to the legislature by the Department of Education. As an integral part of the legislative auditor's annual audit of the financial statements of the state of Louisiana, he shall review the Department of Education's compilation of the performance and statistical data, as reported by the local school boards, within the annual financial and statistical report of the department.

Acts 1975, No. 744, §1. Amended by Acts 1979, No. 169, §2; Acts 1980, No. 801, §1; Acts 1981, No. 197, §1; Acts 1981, No. 470, §1; Acts 1982, No. 131, §1; Acts 1985, No. 978, §1; Acts 1991, No. 610, §1, eff. Dec. 31, 1991; Acts 1999, No. 472, §1; Acts 2001, No. 1102, §5; Acts 2005, 1st Ex. Sess., No. 36, §1, eff. Dec. 6, 2006.



RS 24:515 - Accounts of offices, boards, commissions, agencies, and departments; records of general fixed assets

§515. Accounts of offices, boards, commissions, agencies, and departments; records of general fixed assets

A. All auditees shall designate or provide an office for their secretary, treasurer, or principal finance officer where their books and records must be kept. All accounts of such public funds shall be kept in the form prescribed by the legislative auditor and he shall have the authority to install a system of accounting in any office which he is authorized to examine and audit. Any failure of any auditee to furnish the legislative auditor with any information requested shall be immediately reported to the Legislative Audit Advisory Council which shall take such action as it may deem proper.

B.(1) The head of every auditee subject to examination and audit under the provisions of R.S. 24:513(A) shall maintain records of all land, buildings, improvements other than buildings, equipment, and any other general fixed assets which were purchased or otherwise acquired, and for which such entity is accountable. The records shall include information as to the date of purchase of such property or equipment, the initial cost, the disposition, if any, the purpose of such disposition, and the recipient of the property or equipment disposed of. When ascertaining the exact cost, exact selling price, or any other relevant information on property or equipment obtained prior to January 1, 1980, creates a hardship on the auditee, such agency may provide estimates of the information. The records shall be made available to the legislative auditor or, when the audit is conducted by a certified public accountant, the certified public accountant, at the time of examination and audit of the auditee, or any such time as the legislative auditor or certified public accountant requests the copies of such records be furnished. The records shall not include office supplies. Said records shall be used as one of the criteria in determining the rating which the auditee will be given.

(2) The records required to be maintained by Paragraph (l) hereof for state government shall be prepared on forms and conform to procedures developed and established by the division of administration in accordance with the Administrative Procedure Act.

Acts 1975, No. 744, §1. Amended by Acts 1981, No. 207, §1; Acts 1982, No. 349, §1, eff. June 30, 1983; Acts 1991, No. 610, §1, eff. Dec. 31, 1991.



RS 24:515.1 - Uniform audit reporting

§515.1. Uniform audit reporting

A. The legislature hereby recognizes that the reporting, accounting, and audit system of the district public defenders is fragmented and does not provide a comprehensive picture of certain judicial finances and the costs of operating the indigent defender system. Therefore, it is the intent of the legislature in the interests of the public to require the legislative auditor, by generally accepted auditing standards, to develop a uniform format for audit reports to assist district public defenders in reporting all major sources of revenue and expenditures.

B. In order to fulfill the duties imposed upon him by this Section, the legislative auditor shall require that such uniform audit reports for district public defenders include, at a minimum, but not be limited to the following:

(1) The amount of all state revenue provided by the legislature from general or special appropriations, or revenue passed through by state agencies.

(2) The amount of all revenue provided by local government from general or special appropriations, appropriations required by law, and revenue from the criminal court fund.

(3) The amount of grant funding from federal pass-through or categorical grants, grants from non-profit organizations, private and corporate foundations.

(4) The amount of funding received from any self-generated revenue.

C. The legislative auditor shall develop, supervise, and require the use of uniform, standardized, and consistent terminology for use in reporting on each source of revenue and each category of expenditure in order to provide for clarity.

D. Notwithstanding any other provisions of law to the contrary, the district public defender, and regional director, where applicable, shall commence to use uniform formats for audit reports developed by the legislative auditor by the end of Calendar Year 2007 for such boards on a calendar year schedule, or Fiscal Year 2007-2008 for such boards on a fiscal year schedule. The legislative auditor shall develop reporting schedules to assist such entities with standardized and uniform reporting requirements as provided for in this Section.

E. The legislative auditor shall review the uniform reporting system for audit reports on an annual basis to determine if it is consistent with state law and generally accepted accounting principles, and he shall revise the uniform reporting system as circumstances deem necessary. The legislative auditor shall have authority to determine whether the officials are complying with the requirements of the reporting system.

F. The legislative auditor shall annually submit to the legislature a report detailing compliance with the requirements of this Section, a report outlining the information contained in the uniform audit reports, and any findings and recommendations resulting from an analysis of the information submitted by such entities.

G. Any official who neglects, fails or refuses, to furnish the legislative auditor with a uniform audit report pursuant to this Section or fails to disclose or accurately disclose any information required in Subsection B shall be subject to a civil penalty for each day until such report or the required accurate information is filed. The amount of the penalty shall be one hundred dollars per day, not to exceed two thousand five hundred dollars for each violation.

Acts 2006, No. 597, §1, eff. June 23, 2006; Acts 2007, No. 307, §4.



RS 24:516 - Reports

§516. Reports

A.(1) The legislative auditor shall file copies of all audit reports released by his office with the governor, the attorney general, and the office investigated. For purposes of public inspection, the legislative auditor shall file copies of all audit reports prepared by his office or accepted by the legislative auditor pursuant to R.S. 24:513(A) and R.S. 46:1064(B) with the clerk of court of the parish within which the office investigated is domiciled, the parishes of East Baton Rouge and Orleans excepted. Such copies may be filed electronically; however, the legislative auditor shall make actual paper copies of such reports available to any of these officials upon their request.

(2) The period during which the clerk of court is required, under the provisions of this Subsection, to make an audit report of the legislative auditor available for public inspection shall begin on the first regular scheduled work day after expiration of three days from the time the report is filed in the office of the clerk of court and shall extend for a period of not less than one year. All such reports shall call attention to those matters required by governmental auditing standards, including reportable conditions, failure to comply with laws and regulations, and such additional matters that may be included in a management letter. Reports shall make specific recommendations for future avoidance together with management's response. If the report discloses any alleged criminal acts by any public officer or employee, the legislative auditor shall furnish an additional copy of the report to the district attorney of the parish where the offense was committed.

B. Parish governing authorities and the governing authorities of other tax recipient bodies shall notify the legislative auditor, in writing, whenever any sheriff is delinquent in his settlements.

Acts 1975, No. 744, §1. Amended by Acts 1978, No. 112, §1; Acts 1982, No. 117, §1; Acts 1983, No. 93, §2; Acts 1991, No. 610, §1, eff. Dec. 31, 1991; Acts 2001, No. 1102, §5.



RS 24:516.1 - Annual reports filed with the Joint Legislative Committee on the Budget

§516.1. Annual reports filed with the Joint Legislative Committee on the Budget

A. The legislative auditor shall annually file copies of certain audit reports released by his office with the Joint Legislative Committee on the Budget. The legislative auditor shall file copies of audit reports prepared by his office or accepted by the legislative auditor pursuant to R.S. 24:513(A) which have a dollar impact of one hundred fifty thousand dollars or more relative to the following:

(1) Waste or inefficiencies in government.

(2) Missed revenue collections.

(3) Erroneous or improper payments or overpayments by the state, its departments, agencies, boards or commissions, including but not limited to tax credits or rebates, among others.

(4) Theft of money.

(5) Failing to meet funding obligations such as pension or health benefit requirements.

(6) Failure to comply with federal fund or grant requirements.

(7) Failure to comply with state funding requirements, including failure to report as required.

(8) Misappropriation of funds.

(9) Errors in or insufficient support for disaster expenditures.

(10) Accountability of public money associated with various disasters such as the Deepwater Horizon event.

B. In addition, the legislative auditor shall report any case where an auditee fails to take corrective action on an audit finding which has a dollar impact of one hundred fifty thousand dollars or more thereby causing a finding to be reported for two or more consecutive years.

C. Such reports shall be submitted quarterly to the Joint Legislative Committee on the Budget. An annual report shall be compiled by the legislative auditor and submitted and distributed to the committee by February fifteenth each year. Contents of the report may be used in deliberations of the executive budget. The reports may be filed electronically; however, the legislative auditor shall make paper copies of such reports available to any of the members of the Joint Legislative Committee on the Budget upon request.

Acts 2014, No. 461, §1, eff. July 1, 2014.



RS 24:517 - Repealed by Acts 1991, No. 610, 2, eff. Dec. 31, 1991.

§517. Repealed by Acts 1991, No. 610, §2, eff. Dec. 31, 1991.



RS 24:517.1 - Reimbursement for local audits

§517.1. Reimbursement for local audits

A. The legislative auditor, except for services provided under R.S. 24:513(A)(4)(a)(iv), shall be reimbursed for actual expenses incurred in connection with any local government audit, audit of any public retirement system enumerated in R.S. 42:698.2(A), or audit of any municipality, public or quasi-public agency performed under the provisions of R.S. 24:513(A)(4). The Legislative Audit Advisory Council may authorize lower rates based on economic hardships to particular local auditees.

B.(1) The reimbursement provided in Subsection A of this Section shall be payable to the legislative auditor by the local government, including municipalities, public and quasi-public agencies, or public retirement system auditees based upon billing procedures established by the legislative auditor. If the auditee has failed to remit payment in full for the audit services rendered within a period of ninety days from the initial billing date, the legislative auditor shall submit written notice to the auditee that payment in full will be withheld from monies accruing to the auditee within thirty days of the notice.

(2) Upon its request, the auditee shall be entitled to a hearing before the Legislative Audit Advisory Council concerning the reimbursement and withholding of said monies. If such hearing is requested and the committee determines that the legislative auditor shall be reimbursed by the auditee, or if no such hearing is requested, and the legislative auditor certifies in writing to the Department of Treasury or any other state agency who is holding monies accruing to the auditee that:

(a) The legislative auditor has provided local services consistent with this Section, and

(b) The auditee has failed to remit payment in full for the audit services rendered within a period of ninety days from the initial billing date, the treasurer or state agency shall, from the monies accruing to the local entity, forward to the legislative auditor all or that portion of those monies necessary to reimburse the legislative auditor for the total amount of audit costs billed.

C through E. Repealed by Acts 1991, No. 610, §2, eff. Dec. 31, 1991.

F.(1) Notwithstanding any provision of law to the contrary, a district public defender office which receives annual funds of less than fifty thousand dollars and is audited by the legislative auditor in accordance with this Chapter shall not be required to reimburse the legislative auditor for expenses incurred in connection with the audit, nor shall the legislative auditor charge a fee in connection with said audit.

(2) A district public defender office exempted by this Subsection from reimbursing the legislative auditor for audit costs shall be exempted from paying the costs of any such audit conducted after January 1, 1990.

Acts 1983, No. 482, §1; Acts 1984, No. 919, §1; Acts 1986, No. 240, §1; Acts 1987, No. 432, §1; Acts 1988, No. 483, §1; Acts 1990, No. 297, §§1 and 2, eff. July 5, 1990; Acts 1991, No. 610, §§1 and 2, eff. Dec. 31, 1991; Acts 2007, No. 307, §4.



RS 24:517.2 - REPEALED BY ACTS 1991, NO. 610, 2, EFF. DEC. 31, 1991.

§517.2. REPEALED BY ACTS 1991, NO. 610, §2, EFF. DEC. 31, 1991.



RS 24:517.3 - Reimbursement for state audits

§517.3. Reimbursement for state audits

A. The legislative auditor shall be reimbursed for actual expenses incurred in connection with any financial and compliance audit or financial and compliance related examination he performs of a state entity's federal programs or of a state entity whose revenues consist primarily of self-generated fees and revenues. The legislative auditor shall contract with a licensed certified public accountant for each state audit he does not possess the resources to audit, the cost of said audit to be paid by the legislative auditor to the extent that funds are appropriated by the legislature. Should funds not be made available for the audit, the legislative auditor shall bill the audited state agency and pay the contract auditor.

B to D. Repealed by Acts 1991, No. 610, §2, eff. Dec. 31, 1991.

Acts 1987, No. 431, §1, eff. July 9, 1987; Acts 1991, No. 610, §§1 and 2, eff. Dec. 31, 1991.



RS 24:518 - Penalties

§518. Penalties

A.(1) Any auditee, local auditee, or public officer, employee, or other person of said auditee:

(a) Who neglects, fails or refuses, to furnish the legislative auditor with such papers, accounts, books, documents, films, tapes, and other forms of recordation, including but not limited to computer and recording devices, whether confidential or otherwise, that he has the right to inspect and examine, or

(b) Who shall deny him access to the office, or to papers, accounts, books, documents, films, tapes, and other forms of recordation, including but not limited to computer and recording devices, whether confidential or otherwise, that he has the right to inspect or examine, or

(c) Who refuses, fails, or neglects to transmit to the legislative auditor reports, statements of accounts or other documents upon request as provided by law or

(d) Who, otherwise in any manner, obstructs or impedes the legislative auditor in making the examination authorized by law shall be fined not less than five hundred dollars, nor more than five thousand dollars, or imprisoned for not less than ten days, nor more than six months, or both.

(2) Any officer of an auditee or local auditee who violates any of the provisions of this Chapter shall, in addition to the above fines and penalties, be deemed guilty of malfeasance and gross misconduct in office, and shall be subject to removal.

B. Any director, officer, employee or agent of a corporation, cooperative association or partnership, or any other person:

(1) Who neglects, fails or refuses to furnish in a timely fashion to the auditee or local auditee or its representative such papers, accounts, books, documents, films, tapes, and other forms of recordation, including but not limited to computer and recording devices, whether confidential or otherwise, that the auditee has the right to inspect and examine, or

(2) Who shall deny the auditee or local auditee or its representative access to the office, or to papers, accounts, books, documents, films, tapes, and other forms of recordation, including but not limited to computer and recording devices, whether confidential or otherwise, that the auditee has the right to inspect or examine, or

(3) Who refuses, fails, or neglects to transmit to the auditee or local auditee reports, statements of accounts or other documents upon request as provided by law or who obstructs or impedes the auditee in making the examination authorized by law shall be fined not less than five hundred dollars nor more than five thousand dollars, or imprisoned for not less than ten days nor more than six months, or both.

C.(1) Each elected and appointed official, employee, and agent of the auditee or local auditee shall comply with any and all restrictions imposed by law on documents, data, or information deemed confidential by law and furnished to the auditee pursuant to Subsection B of this Section.

(2) Any person who discloses such confidential documents, data, or information shall be fined not less than five hundred dollars nor more than five thousand dollars and, if a public employee, shall also be subject to dismissal from public employment.

D. If the type of audit report received by a local auditee from a licensed certified public accountant for three consecutive years is a disclaimer of opinion as defined by Generally Accepted Auditing Standards, the same person has served as agency head of the local auditee for those three consecutive years, and the legislative auditor determines that the agency head willfully failed to provide or maintain the necessary records to conduct the audit, then the three such audit reports shall be evidence of malfeasance in office by the agency head.

Acts 1975, No. 744, §1. Amended by Acts 1976, No. 75, §2. Acts 1984, No. 355, §1, eff. July 2, 1984; Acts 1991, No. 610, §1, eff. Dec. 31, 1991; Acts 2013, No. 255, §1.



RS 24:519 - Report of remedial actions

§519. Report of remedial actions

A. In any case in which an audit report issued by the legislative auditor, or accepted by the legislative auditor pursuant to R.S. 24:513 cites reportable conditions or includes a management letter or other irregularities, as required by R.S. 24:516 to be reported, the head of the auditee to which the audit report pertained shall, within thirty days of receipt of said report, advise the Legislative Audit Advisory Council in writing of any remedial actions taken on the matters cited in the report or remedial action to be taken in the future.

B. When such audit report discloses illegalities or fraud and a copy of said report as provided by law has been sent to the district attorney of proper jurisdiction, the said district attorney shall within thirty days advise the chairman of the council as to action he has taken or proposes to take in connection with the illegality or fraud cited in said audit report. When future action is to be taken by the district attorney, the council shall set a date for receipt of further advice in the matter. When such advice is not forthcoming from the head of the agency audited or from the district attorney, as the case may be, or when it is evident that suitable action has not been taken, the council shall report the matter to the legislature at its next regular session for whatever action the legislature deems advisable under the circumstances.

Acts 1991, No. 610, §1, eff. Dec. 31, 1991.



RS 24:520 - Audit of accounts of legislative auditor

§520. Audit of accounts of legislative auditor

A. The president of the Senate and the speaker of the House of Representatives, jointly, shall annually cause an audit to be made of the accounts of the office of legislative auditor for the fiscal year ending on the preceding June thirtieth. The audit shall be made by a certified public accountant selected by the president of the Senate and the speaker of the House of Representatives, and shall be made in accordance with generally accepted auditing standards.

B. The said audit shall include any and all accounts relating to the operation of said office of legislative auditor. The legislative auditor is hereby required and directed to make available for said audit all books and records of his office which might be needed to accomplish the said audit.

C. The cost of the audit shall be paid out of funds appropriated for the operation of the legislature and may be prorated from funds allocated to the Senate and House of Representatives, respectively, as may be agreed upon by the president of the Senate and the speaker of the House of Representatives.

Acts 1975, No. 744, §1.



RS 24:521 - Actuarial notes

§521. Actuarial notes

A. Every bill, joint resolution, and simple or concurrent resolution introduced in the legislature proposing any change in the law relative to any state, municipal or parochial retirement system, funded in whole or in part out of public funds shall have attached to it at the time of its consideration by any committee of either house of the legislature a brief explanatory statement or note which shall include a reliable estimate of the fiscal and actuarial effect of the proposed change in any such retirement system. The statement or note shall be known as an actuarial note. Such note shall be attached to the original of each proposed bill or resolution which is reported favorably by any committee of either house of the legislature, but shall be separate therefrom, shall be clearly designated as an actuarial note, and shall not constitute a part of the law or other provisions or expression of legislative intent proposed by the bill or resolution.

B.(1) Subject to the provisions of this Subsection, for each bill or resolution for which an actuarial note is required as provided in Subsection A of this Section, a request for an actuarial note shall be presented to the legislative auditor who shall have the duty to prepare the note as promptly as possible. The actuarial note for any bill prefiled at least forty-five days prior to a regular session of the legislature shall be completed and filed at least five days prior to the convening of that session. Actuarial notes shall be prepared in the order of receipt of request for such notes.

(2) Within seven days after the transmittal to the author of the bill or resolution along with a memorandum indicating the bill or resolution may require an actuarial note, the author may instruct, in writing addressed to the chief clerical officer of the house in which the member serves, that an actuarial note be obtained or that no actuarial note be obtained. If the author instructs that no actuarial note be obtained, no request for an actuarial note will be made prior to the prefiling or introduction of the bill or resolution, except as provided in Paragraph (3) of this Subsection. Each written instruction received shall be recorded and preserved in the file maintained for the bill or resolution.

(3) If no written instruction is received within the time period set in Paragraph (2) of this Subsection, the chief clerical officer of the house in which the author is a member may request an actuarial note for the bill or resolution at any time prior to prefiling or introduction. In determining whether an actuarial note should be requested, due consideration shall be given to the recommendation of the staff of the house in which the author is a member.

(4) In addition, at prefiling or introduction, the chief clerical officer may request an actuarial note, and the chairman of the committee to which such bill or resolution is referred may request an actuarial note immediately upon referral of the bill or resolution.

C. The note shall be factual in nature, as brief and concise as may be, and shall, if possible, provide a reliable estimate in dollars. In addition, it shall include both the immediate effect and, if determinable or reasonably foreseeable, the long range fiscal and actuarial effect of the measure. The fiscal and actuarial effect of the measure shall include any impact on the costs to or the revenues of the retirement system and the estimated fiscal impact on governmental entities, including the effect on federal, state, and local funds. If, after careful investigation, it is determined that no dollar estimate is possible, the note shall set forth the reasons why no dollar estimate can be given. No comment or opinion shall be included in the actuarial note with regard to the merit, or lack thereof, of the measure for which the note is prepared. However, technical or mechanical defects may be noted.

D. At any time any committee of either house reports any legislative instrument, to which an actuarial note was attached at the time of committee consideration, with any amendment of such nature as would substantially affect the costs to or the revenues of any retirement system or the estimated fiscal impact on governmental entities, including the effect on federal, state, and local funds as stated in the actuarial note attached to the measure at the time of such consideration, it shall be the responsibility of the chairman of the committee reporting such instrument to obtain from the legislative auditor an actuarial note of the fiscal and actuarial effect of the change proposed by the amendment reported. The actuarial note shall be attached to the report of the committee on the measure as a supplement thereto, but shall not be printed in the journal. At any time a floor amendment is offered in either house to any bill or resolution to which an actuarial note was attached at the time of committee consideration or committee report, which amendment would substantially affect the cost to or the revenues of any retirement system or the estimated fiscal impact on governmental entities, including the effect on federal, state, and local funds as stated in the most recent actuarial note, and the member proposing such amendment does not present to the house an actuarial note prepared by the legislative auditor as to the fiscal and actuarial effect of his proposed amendment, any member may offer a motion that the proposed amendment be withdrawn. If the motion is adopted by the favorable vote of a majority of the quorum present the amendment shall be deemed to be withdrawn, though the amendment may be proposed again at any time it would otherwise be in order, provided that the required actuarial note is presented at that time.

E. Prior to the prefiling or introduction, the subject matter of bills or resolutions submitted to the legislative auditor for preparation of the required information for said actuarial notes shall be kept in strict confidence, and no information relating thereto or relating to the fiscal or actuarial effect of any such bill or resolution shall be divulged by the legislative auditor or any of his employees, except to the author or authors of the bill or resolution, the chief clerical officer and the staff of the house in which the author serves, and the legislative fiscal officer and his staff. After prefiling or introduction, copies of the actuarial note on any bill or resolution shall be furnished to the author, the chief clerical officer of the house in which the author is a member, and the committee to which the bill or resolution is referred.

Acts 1991, No. 610, §1, eff. Dec. 31, 1991; Acts 2001, No. 1102, §5; Acts 2016, No. 176, §1; Acts 2016, No. 353, §1.



RS 24:522 - Louisiana Performance Audit Program

§522. Louisiana Performance Audit Program

A. The Louisiana Performance Audit Program is hereby established. This program is created to identify and plan for the state's long-term needs in addition to finding solutions to present fiscal problems.

B. For purposes of this program, "state agency" means any state agency, office, department, board, commission, institution, division, committee, program, or legal entity, heretofore existing or hereafter created within the legislative or executive branch of state government, including an institution of higher education, but does not include any agency, governing body, or officer of any local government or political subdivision of the state.

C. In accordance with this program and the powers and duties otherwise provided by law, including approval of the Legislative Audit Advisory Council, the legislative auditor shall provide the legislature with evaluation and audit of the functions and activities of the agencies of state government. Such evaluations and audits shall be based on standards appropriate for each evaluation or audit. To accomplish this, the legislative auditor may:

(1) Evaluate the basic assumptions underlying any and all state agencies and the programs and services provided by the state to assist the legislature in identifying those that are vital to the best interests of the people of the state of Louisiana and those that no longer meet that goal.

(2) Evaluate the programs, policies, services, and activities administered by the agencies of state government and identify overlapping functions, outmoded programs or methodologies, areas needing improvement, and/or programs amenable to privatization.

(3) Evaluate the impact, effectiveness, and cost-effectiveness of all state agencies and of their programs, services, and activities.

(4) Evaluate the efficiency with which state agencies operate the programs under their jurisdictions and fulfill their duties.

(5) Evaluate methods agencies use to maximize the amount of federal and private funds received by the state for its programs in order to ensure that the people of Louisiana receive a fair share of the taxes which they pay to the United States government and to provide for the effective efficient use of private resources.

(6) Evaluate the management of state debt.

(7) Evaluate the assessment, collection, and application of user fees.

(8) Make recommendations each year relative to the programs and services the various state agencies provide as well as recommendations for elimination of or reduction in funding for agencies, programs, or services based on the results of performance audits. Such recommendations shall be submitted in a report to each member of the legislature no later than February fifteenth each year.

(9) Make annual recommendations to the appropriate oversight committees of the legislature and the Legislative Audit Advisory Council as to amendments to statutory and constitutional provisions that will improve the efficiency of state government, including, if appropriate, recommendations concerning the reorganization or consolidation of state agencies.

(10) Evaluate the methods used by each agency in the estimation, calculation, and reporting of its performance, and evaluate the actual outcomes of each agency's performance with regard to its performance indicators as defined in R.S. 39:2 and provide agencies with information relative to the methods used to evaluate such performance.

D.(1) All state agencies and their officials and staff shall assist the legislative auditor in his work and furnish such information, reports, aid, services, and assistance as he may request, all without any cost or charge of any nature to the legislative auditor.

(2) All state agencies shall develop specific goals and objectives for each of their programs to include measures of performance. They shall report on program goals and objectives in developing annual budgets and shall submit such information to the legislature as a part of the appropriations process.

E. The legislative auditor may request assistance, including the use of personnel from the state treasurer, the commissioner of administration, and administrators of the various state agencies which may be necessary to enable him to accomplish the purposes of this Section.

F. The legislative auditor shall complete such audits which have statewide and/or program implications and include them as part of the legislative auditor's audit of the state of Louisiana's 1996 financial statements.

G. The annual audits of the legislative branch of state government shall include performance audit issues consistent with the legislative auditor's audits of the executive branch of state government.

H. State employee involvement shall be encouraged by the reward and recognition policy approved by the State Civil Service Commission.

I. Repealed by Acts 2000, 1st Ex. Sess., No. 44, §1.

J. All provisions relating to judicial strategic planning, performance budgeting, the judicial appropriation bill, and judicial performance reporting and auditing shall be strictly governed by the provisions of Part I-A of Chapter 2 of Title 13 of the Louisiana Revised Statutes of 1950, R.S. 13:81 et seq.

K. The legislative auditor shall establish a schedule for execution of performance audits which shall ensure the completion and publishing of the audits of no less than two different agencies from at least two different executive departments in each year, with such audits published no later than thirty days prior to commencement of the regular session of the legislature. Such schedule shall be constructed to ensure that within the seven-year period beginning with the 1997-98 Fiscal Year at least one performance audit shall be completed and published for each of the twenty departments of the executive branch of state government.

Acts 1995, No. 1100, §1, eff. June 29, 1995; Acts 1997, No. 1465, §1, eff. July 15, 1997; Acts 1999, No. 1162, §1; Acts 1999, No. 1169, §1; Acts 1999, No. 1176, §2, eff. July 9, 1999; Acts 2000, 1st Ex. Sess., No. 44, §§1, 2.

NOTE: SEE ACTS 1995, NO. 1100, §2.



RS 24:523 - Notification of the legislative auditor and district attorney

§523. Notification of the legislative auditor and district attorney

A. An agency head of an auditee who has actual knowledge of or reasonable cause to believe that there has been a misappropriation of the public funds or assets of his agency shall immediately notify, in writing, the legislative auditor and the district attorney of the parish in which the agency is domiciled of such misappropriation. "Reasonable cause" shall include information obtained as a result of the filing of a police report, an internal audit finding, or other source indicating such a misappropriation of agency funds or assets has occurred. The district attorney, or other prosecutorial agency, notified of such misappropriation may request audit assistance from the legislative auditor with respect to the misappropriation.

B. For the purposes of this Section the terms "agency head" and "his agency" shall have the same meanings as provided in R.S. 42:1102.

C. When misappropriation is discovered and reported, the attorney general, at the request of the legislative auditor, shall be authorized to recover misappropriated funds from the responsible party by civil suit. Upon a finding of misappropriation, the attorney general shall also seek restitution from the responsible party of those costs incurred by the legislative auditor to audit, investigate, or report an allegation of misappropriation, and all costs and reasonable attorney fees incurred by the attorney general in the civil suit shall be recoverable from the responsible party.

D. For the purposes of this Section, "responsible party" means the person or entity actually responsible for the reported misappropriation.

Acts 2001, No. 1101, §1; Acts 2014, No. 692, §1.



RS 24:523.1 - Notices to be posted

§523.1. Notices to be posted

A. Every auditee shall post and keep posted in conspicuous places upon its premises a notice, prepared by the legislative auditor and located on his website, setting forth information concerning the reporting of the misappropriation, fraud, waste, or abuse of public funds.

B. Every auditee shall also post such notices on the website of the auditee.

Acts 2014, No. 693, §1.



RS 24:524 - Restitution of audit costs

§524. Restitution of audit costs

A. All costs incurred by the legislative auditor to audit, investigate, or report possible fraud, theft, or other misappropriation shall be recoverable by civil suit against the responsible party. The attorney general, at the request of the legislative auditor, may seek recovery on behalf of the legislative auditor of such costs through civil suit against the responsible party.

B. The attorney general may also seek recovery from the responsible party of all costs and reasonable attorney fees incurred by the attorney general in a civil suit instituted at the request of the legislative auditor as provided in Subsection A of this Section.

C. The attorney general or the local district attorney prosecuting such crimes shall also seek restitution of such costs incurred by the legislative auditor.

D. If costs for an audit that were previously reimbursed pursuant to R.S. 24:517.1 or 517.3 are recovered pursuant to this Section, those costs shall be paid to the appropriate public or quasi public entity.

E. No person convicted of misappropriation or theft shall have his record expunged until he has made restitution and at least five years have passed since his conviction.

F. For purposes of this Section, "responsible party" means the person or entity actually responsible for the misappropriation.

Acts 2014, No. 684, §1; Acts 2014, No. 692, §1.



RS 24:551 - Legislative Audit Advisory Council; membership; officers; vacancies

PART II. LEGISLATIVE AUDIT ADVISORY COUNCIL

§551. Legislative Audit Advisory Council; membership; officers; vacancies

A. The Legislative Audit Advisory Council, hereinafter referred to as the "council", is hereby continued.

B. The council shall be composed of ten members, five members to be appointed by the speaker of the House of Representatives from the membership of the House of Representatives and five members to be appointed by the president of the Senate from the membership of the Senate. Appointments to the council shall be made within ninety days after the convening of the regular session of the legislature in each year in which the members of the legislature take office, and the members so appointed shall serve until the expiration of their term of office in the legislature. The council shall select a chairman and vice chairman and such other officers as it deems necessary. Any vacancy in the membership of the council shall be filled in the manner of the original appointment.

Acts 1978, No. 357, §2. Amended by Acts 1981, No. 206, §1; Acts 1991, No. 610, §1, eff. Dec. 31, 1991.



RS 24:552 - Advise auditor

§552. Advise auditor

The council shall meet from time to time as it deems necessary. The council shall advise and consult with the legislative auditor with respect to all matters arising out of his functions, duties, and responsibilities to the legislature. The council shall make such recommendations to the legislative auditor and to the legislature as it deems necessary or expedient.

Acts 1978, No. 357, §2.



RS 24:553 - Duties

§553. Duties

A. The council shall have such powers and duties as are conferred upon it by this Chapter and such other duties as are provided by law or otherwise assigned by the legislature.

B. The council shall be responsible for reviewing and approving, with whatever changes it deems necessary or appropriate, each annual budget for the office of the legislative auditor prior to submission of such budget to the legislature for funding.

C. The council shall be responsible for fixing the salary of the legislative auditor.

D. If the legislative auditor finds that a state agency required by law to have an internal audit function does not have an effective internal audit function, including a finding that the agency is not adhering to the Institute of Internal Auditors, International Standards for the Professional Practice of Internal Auditing, the council shall hold a hearing on such finding.

Acts 1978, No. 357, §2. Amended by Acts 1979, No. 170, §1; Acts 1991, No. 610, §1, eff. Dec. 31, 1991; Acts 2008, No. 838, §1, eff. July 1, 2008; Acts 2015, No. 314, §2.



RS 24:554 - Powers

§554. Powers

A.(1) The council shall have the power and authority to hold hearings, to subpoena witnesses, administer oaths, compel the production of books, documents, records, and papers, public and private, to order the compiling and furnishing to the legislative auditor of the sworn statements and actuarial valuations which are required by R.S. 24:514, to petition directly, or through a representative authorized by the council, the courts for writs of mandamus to order the compiling and furnishing of the sworn statements and actuarial valuations required by R.S. 24:514, and to do all other things necessary to advise, aid, and assist the legislative auditor in carrying out the duties and responsibilities of his office.

(2) It shall also have the full power and authority of the legislature inherent in that body and conferred by law to take testimony at public or private hearings, and upon failure of any person to comply with an order of the council, to punish for contempt.

B.(1) If the council determines based upon its review and investigation that, without appropriate cause, an auditee has not complied with the recommendations contained in an audit report of such auditee, the council shall forward its determination of noncompliance to the Joint Legislative Committee on the Budget and the appropriate oversight committees of the House of Representatives and the Senate.

(2) If the council determines based upon its review and investigation that, without appropriate cause, a local auditee as defined in R.S. 24:513 has failed for three consecutive years to sufficiently resolve the findings contained in an audit report of such local auditee, the council may, after notice to and a public hearing with the local auditee, make a determination that the local auditee has failed or refused to comply with the provisions of R.S. 24:513, and upon two-thirds vote of the entire membership of the council, may direct the treasurer to withhold funds in accordance with R.S. 39:72.1.

Acts 1978, No. 357, §2. Amended by Acts 1980, No. 511, §1; Acts 1980, No. 794, §1, eff. Aug. 1, 1980; Acts 1981, No. 206, §1; Acts 1999, No. 264, §1, eff. July 1, 1999; Acts 2015, No. 462, §1.



RS 24:555 - Contempt of council; authority to conduct proceedings

§555. Contempt of council; authority to conduct proceedings

Failure to comply with any order of the council issued in accordance with or under the authority of this Chapter, refusal to testify, or any act of disrespect or of disorderly or contemptuous behavior before the council shall constitute contempt of the council; and the council shall have the power and authority to initiate and conduct proceedings for contempt, and to prescribe punishment in the event there is a finding of contempt. In addition, false swearing or perjury before the council shall, in like manner, be punished in accordance with the laws of the state.

Acts 1978, No. 357, §2. Amended by Acts 1980, No. 511, §1.



RS 24:556 - Punishment for contempt

§556. Punishment for contempt

In addition to the power and authority of the council to punish for contempt as provided in Article III, Section 7 of the Louisiana Constitution, the council shall also have the power and authority to invoke the provisions of R.S. 24:4 through R.S. 24:6, inclusive, in order to subject persons guilty of contempt of the council to the penalties provided for therein.

Acts 1978, No. 357, §2.



RS 24:557 - Compensation

§557. Compensation

The members of the council and of its committees shall receive the same per diem and travel allowance in the performance of their duties as is provided for members of the legislature, and the per diem and travel allowance herein authorized and all other necessary expenses incurred by the council shall be paid for out of funds appropriated for operating expenses of the legislature.

Acts 1978, No. 357, §2.



RS 24:558 - Technical and clerical personnel; legislative auditor

§558. Technical and clerical personnel; legislative auditor

To the extent possible, the legislative auditor shall furnish to the council such technical and clerical personnel as may be necessary to enable it to accomplish the purposes of this Chapter.

Acts 1978, No. 357, §2.



RS 24:559 - Professional personnel

§559. Professional personnel

The council shall have the authority to employ professional personnel to provide review functions and follow-up services on audit reports conducted by the legislative auditor. Follow-up services shall be performed every twelve months.

Added by Acts 1981, No. 830, §1.



RS 24:601 - FISCAL SERVICES

CHAPTER 9. FISCAL SERVICES

§601. Legislative fiscal office; creation; purpose

There is hereby created the legislative fiscal office, hereinafter referred to as the office, which shall have for its purpose the provision of service, research and technical staff assistance concerning fiscal matters of any kind to the members of the legislature and to the committees thereof.

Added by Acts 1973, No. 169, §1, eff. July 1, 1974.



RS 24:602 - Legislative fiscal officer; office created; compensation

§602. Legislative fiscal officer; office created; compensation

There is hereby created the office of legislative fiscal officer which shall be the chief executive office of the legislative fiscal office. The legislative fiscal officer shall be elected by the favorable vote of a majority of the elected members of both houses of the legislature, after having been interviewed by the House Appropriations Committee and the Senate Finance Committee and recommended for employment by the legislature by a majority vote of each such committee. He shall be a graduate of an accredited college or university with training in fiscal matters or shall have at least ten years experience in fiscal affairs of the state, shall take an oath of office and shall have general administrative control over the operations and functions of the office subject to the policies and directives of the legislature and of the Joint Legislative Committee on the Budget. He shall not be a member of the legislature. He may be removed by a majority vote of the elected members of both houses of the legislature. Any vacancy occasioned by death, resignation, or otherwise, which occurs while the legislature is not in session, shall be filled on a temporary basis by the Joint Legislative Committee on the Budget, until such time as such vacancy shall be filled by the legislature as herein provided. The salary of the legislative fiscal officer shall be established by the Joint Legislative Committee on the Budget, by majority vote of each house as prescribed by the statute creating the Joint Legislative Committee on the Budget.

Added by Acts 1973, No. 169, §1, eff. July 1, 1974. Amended by Acts 1974, No. 427, §1, emerg. eff. July 12, 1974; Acts 1978, No. 357, §3; Acts 1981, No. 834, §1, eff. July 1, 1981.



RS 24:603 - Duties and functions

§603. Duties and functions

Subject to the general direction and supervision of the Joint Legislative Committee on the Budget, the Legislative Fiscal Office shall have the following duties and functions:

(1) To develop and make available to the legislature and its committees such fiscal information as will assist the legislature or any legislative committee in its deliberations with the view of pointing out unnecessary programs, projects, and functions; calling attention to inefficient and uneconomical practices; monitoring, reviewing, and analyzing the performance of state agencies; making recommendations for improvement; and carrying out other similar functions.

(2) To continuously review existing and proposed programs and budgets of state agencies.

(3) To review and evaluate requests for appropriations, including proposed plans and policies related to such requests, and make presentations to the House Appropriations Committee, the Senate Finance Committee, and the legislature in relation thereto.

(4) To analyze the annual budget prepared by the executive branch and make recommendations to the legislature and committees with respect thereto.

(5) To conduct other studies and perform other duties which may be of assistance in directing the financial affairs of the state.

(6) To perform, at the direction of either house or any committee thereof, in-depth studies of programs or statewide policies including studies of a program's accomplishments, the manner in which a program's appropriation has been expended, and the future direction of a program.

(7) To analyze and make recommendations reflecting capital budget requests.

(8) To make continuous short and long range studies of projected revenues and expenditures.

(9) To answer the fiscal information requests of individual legislators to the extent practical.

(10) To evaluate legislative proposals for fiscal effect and provide fiscal notes.

(11) To provide to the extent possible information services for other legislative staff.

(12) To provide to the extent possible fiscal staff services to nonfinance legislative committees supplemental to other staff services.

(13) To participate in interagency staff activities.

(14) To make recommendations to the legislature with respect to procedures and policies to effectuate legislative performances of the functions of budget analysis and review, capital budget study, fiscal policy, fiscal research, departmental operation, efficiency within state government, and other problems and matters related thereto.

(15) To report to the legislature annually with respect to its activities and at such other times as the Joint Legislative Committee on the Budget or the legislative fiscal officer deems appropriate.

(16) To carry out all directives issued by either house or committees thereof.

(17) The Legislative Fiscal Office shall submit a report on or before May 1 of each year to the legislature on each professional, personal, and consulting service contract included in the recommendations of the Joint Legislative Budget Committee.

(18) To develop and maintain a comprehensive information system on the receipt of revenues by local governmental subdivisions and political subdivisions from local, state, and federal sources, as well as the expenditure of these revenues and to submit a summary of this information annually to the legislature.

(19) At the request of the Joint Legislative Committee on the Budget, to review final judgments against the state after funds have been appropriated for payment, to attempt to determine in certain cases selected by the committee whether or not any remedial action has been or should be taken to prevent a like suit, including but not limited to repairs, use of different equipment or supplies, discipline of an employee or changes in agency policy, and to make recommendations to the committee for appropriate action.

(20) The Legislative Fiscal Office shall review the proposed executive budget for the ensuing fiscal year and report to the Joint Legislative Committee on the Budget whether the budget recommends appropriations out of the state general fund and dedicated funds for health care as contained in Schedule 09, Louisiana Department of Health, and for higher education as contained in Schedule 19, Higher Education and Louisiana State University Health Sciences Center Health Care Services Division, in amounts less than the appropriations for either purpose as contained for the same schedules in the existing operating budget for the current fiscal year as of the day the executive budget is submitted to the Joint Legislative Committee on the Budget. Within seven days of the governor's submission of the executive budget to the Joint Legislative Committee on the Budget pursuant to R.S. 39:37, the Legislative Fiscal Office shall prepare and submit such report to the governor and the legislature.

Added by Acts 1973, No. 169, §1, eff. July 1, 1974. Amended by Acts 1975, No. 414, §1; Acts 1981, No. 834, §1, eff. July 1, 1981; Acts 1981, No. 871, §2; Acts 1982, No. 372, §1; Acts 1984, No. 845, §1; Acts 1997, No. 1465, §1, eff. July 15, 1997; Acts 2013, No. 424, §1.



RS 24:603.1 - Mandated health insurance benefits; impact reports

§603.1. Mandated health insurance benefits; impact reports

A. Every bill, joint resolution and simple or concurrent resolution which will require health insurers, health maintenance organizations, or preferred provider organizations to offer mandated benefits or mandated options to its insureds, enrollees, or subscribers shall have attached to it prior to its consideration by any committee of either house of the legislature, unless the committee otherwise decides, an impact report which shall include a reliable estimate of the negative or positive fiscal effect of such measure, including both its costs and savings. An impact report shall not constitute a part of the law proposed by the measure to which it is attached.

B.(1) The author of a measure requiring an impact report shall be responsible for obtaining the report from the legislative fiscal officer either directly or through the staff of the house in which the author serves.

(2) In addition, the chairman of the committee to which such measure is referred may request such a report from the legislative fiscal officer immediately upon referral of the measure and the secretary of the Senate and the clerk of the House of Representatives may request such a report upon introduction of the measure.

(3) The legislative fiscal officer shall be responsible for obtaining, directly or through another agency, through a political subdivision or agency thereof, through the proponents and opponents of the measure, or through the health actuary of the Department of Insurance, the information necessary to complete an impact report from the agency or political subdivision or agency thereof best suited to furnish the information in the judgment of the legislative fiscal officer.

C. The impact report shall be factual, brief, and concise, and shall provide an estimate in dollars of the immediate and long-range fiscal effect of the measure. If no dollar estimate is possible, the impact report shall set forth the reasons therefor. An impact report shall not contain reference to the merits of the measure.

D. As used in this Section, "health insurer" shall include any entity which issues a hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, health and accident insurance policy, or any other insurance contract of this type, including a group insurance plan and a self-insurance plan.

Acts 1997, No. 1481, §1; Acts 1999, No. 1220, §1.



RS 24:604 - Powers

§604. Powers

The legislative fiscal officer and members of the staff of the legislative fiscal office shall have the power to inspect and make copies of any books, records or files of all departments, institutions and subdivisions of the state, and any and all instruments and documents pertaining to the function of the legislative fiscal office. In addition, the legislative fiscal officer and members of the staff shall have the power and authority to inspect all records which are classified as confidential by any of the laws of the state, but shall be required to maintain confidentiality of such records except for the purpose of developing general statistics and program evaluations of the operations of the state agencies.

Added by Acts 1973, No. 169, §1, eff. July 1, 1974. Amended by Acts 1975, No. 414, §1.



RS 24:604.1 - Budget requests; executive budget; submission to fiscal office

§604.1. Budget requests; executive budget; submission to fiscal office

The budget requests or statements of various budget units submitted to the governor and any budget statement prepared by the commissioner of administration as provided in R.S. 39:33 shall be submitted for informational purposes each year to the Legislative Fiscal Office on the same day that such statements are submitted to the governor as prepared by the commissioner of administration.

Added by Acts 1980, No. 296, §1; Acts 1997, No. 1403, §1, eff. July 1, 1997.



RS 24:604.2 - General Appropriation Bill; reports of enhancements, reductions, and means of finance substitutions; availability of such reports

§604.2. General Appropriation Bill; reports of enhancements, reductions, and means of finance substitutions; availability of such reports

A. The Legislative Fiscal Office shall analyze the General Appropriation Bill and shall issue a report as soon as possible upon each step of the progress of the bill through the legislative process regarding major enhancements and increases compared to the previous year's budget, major reductions compared to the previous year's budget, and means of finance substitutions compared to the previous year's budget. For purposes of this Section, the phrase "each step of the progress of the bill through the legislative process" shall mean the original General Appropriation Bill as introduced, the engrossed General Appropriation Bill after report by the House Committee on Appropriations, the General Appropriation Bill as finally passed by the House of Representatives, the General Appropriation Bill with adopted Senate Committee Amendments, the General Appropriation Bill with adopted Senate Floor Amendments as finally passed by the Senate, the proposed conference committee report on the General Appropriation Bill, and the General Appropriation Act, as the case may be.

B. Immediately upon completion of each report required by this Section, the legislative fiscal officer shall transmit a copy to each member of the legislature via electronic mail and shall make each report available on the website of the Legislative Fiscal Office. In addition, the legislative fiscal officer shall make each report required by this Section available to the appropriate legislative officers who shall ensure that the reports are easily accessible by the public through the joint legislative website as information linked to the General Appropriation Bill.

Acts 2013, No. 307, §1.



RS 24:605 - Employees; salaries; warrants

§605. Employees; salaries; warrants

A. The legislative fiscal officer shall appoint and remove all professional, research, technical, clerical, and other necessary employees and shall fix all salaries upon the recommendation of the Joint Legislative Committee on the Budget. All members of the professional, research, or technical staff shall be full-time employees.

B. All salaries of employees and operating expenses of the legislative fiscal office and of the legislative fiscal officer shall be paid upon warrants signed by the legislative fiscal officer and his principal assistant; provided that whenever any warrant, voucher, or check is in excess of one thousand dollars, it shall be signed by the legislative fiscal officer or his principal assistant and the chairman of the Joint Legislative Committee on the Budget.

C. The Joint Legislative Committee on the Budget shall be the governing council of the legislative fiscal office for purposes of rules and regulations adopted by the legislature to govern expenditure of legislative funds and related matters.

Added by Acts 1973, No. 169, §1, eff. July 1, 1974. Amended by Acts 1975, No. 414, §1; Acts 1978, No. 357, §3; Acts 1981, No. 834, §1, eff. July 1, 1981.



RS 24:606 - Assistance and cooperation of other agencies; boards; use of facilities

§606. Assistance and cooperation of other agencies; boards; use of facilities

All of the agencies, boards, commissions and departments of the state and of any of its political subdivisions are hereby directed to assist the office in its work and to furnish such information, reports, aid, services and assistance as may be requested, all without any cost or charge of any nature to the office. The facilities of the state library and of Louisiana State University shall be made available for use by the office. It shall be the duty of the attorney general to give assistance to the office and to render his opinion in writing on any subject requested by the legislative fiscal officer.

Added by Acts 1973, No. 169, §1, eff. July 1, 1974.



RS 24:607 - Domicile; agency offices

§607. Domicile; agency offices

The legislative fiscal office shall be domiciled in the State Capitol Building in Baton Rouge, and adequate space for its staff, library and equipment and the performance of its services and functions for the benefit of the legislature shall at all times be provided therein, such space to be in as close proximity to the chambers of the two houses of the legislature as is feasible.

Added by Acts 1973, No. 169, §1, eff. July 1, 1974.



RS 24:608 - Responsibility to legislature; operating funds

§608. Responsibility to legislature; operating funds

A. The legislative fiscal office is a service agency of the legislature and in every aspect of its functions, duties and operations shall be responsible solely to the legislature and to no other branch of the state government or any board, commission, department or agency or official of any other branch of the state government.

B. The funds for the operations of the legislative fiscal office, over and above such funds as are now or may hereafter be made available by law or otherwise, shall be appropriated by the legislature from the state general fund from year to year and shall be included in and constitute a separate item in the act appropriating funds for the expenses of the legislature and its committees. In addition, the presiding officers of each of the houses of the legislature shall have authority to expend, or to pay over to the legislative fiscal office for expenditure, out of any funds available to either or both of them such amounts as are necessary to provide supplementary funds for the purpose of fully carrying out any one or more of the functions of the legislative fiscal office for the benefit of the legislature, its members and committees.

C. The books and records of the legislative fiscal office shall be subject to audit by the legislative auditor.

Added by Acts 1973, No. 169, §1, eff. July 1, 1974.



RS 24:651 - JOINT LEGISLATIVE COMMITTEE

CHAPTER 10. JOINT LEGISLATIVE COMMITTEE

ON THE BUDGET

§651. Committee created; membership and composition

A. The Joint Legislative Committee on the Budget, hereinafter referred to as the committee, is hereby created and established as the budgetary and fiscal representative of the Legislature of Louisiana to assist that body in the discharge of its fiscal and budgetary responsibilities under the Constitution of Louisiana and to provide the legislature with information relative to such responsibilities from a source created by and responsible solely to the members of the legislature. The committee shall, from time to time, report to the legislature its recommendations, thereby providing to the legislature comprehensive budgetary and fiscal information. The committee shall be composed of the House Appropriations Committee and the Senate Finance Committee, or their successors, and the chairman of the House Ways and Means Committee or a member of that committee designated by the chairman thereof, and the chairman of the Senate Revenue and Fiscal Affairs Committee or a member of that committee designated by the chairman thereof. If any member of the House Appropriations Committee or the Senate Finance Committee no longer wishes or is unable to serve, the presiding officer of the respective body shall appoint another member to serve in the place of said member on the Joint Legislative Committee on the Budget. No action shall be taken by the joint committee or by a joint subcommittee thereof, except by the favorable vote of a majority of the members thereof from each house present and voting, each house voting separately, a quorum of the joint committee or subcommittee being present. A quorum of a joint committee or a joint subcommittee shall consist of a majority of the total membership thereof.

B. The committee may establish an executive committee thereof to be composed of not more than seventeen members to perform any administrative functions or exercise any administrative powers of the committee which are assigned or granted to said committee by law, rule, or resolution or to which it succeeds under the provisions of this Chapter.

C. The committee shall select a chairman and a vice chairman, and such other officers as it deems necessary.

D. The members of the committee shall receive the same per diem and travel allowance in the performance of their duties as is provided for standing committees of the legislature.

E. The committee may set additional compensation for the chairman and vice chairman of the committee for service on the committee, except that the amount of such additional compensation shall not cause the total compensation of such officers to exceed the total of the salary under R.S. 24:502 or R.S. 24:506, per diem under R.S. 24:31 and R.S. 24:502 or R.S. 24:506, and expense allowances under R.S. 24:31.1 and R.S. 24:503 authorized and available to the presiding officers of the legislature. In addition, if such officers receive additional compensation as provided in this Subsection, such officers shall not be entitled to receive per diem as provided in Subsection D of this Section for the performance of their duties for the committee.

Added by Acts 1976, No. 538, §3, eff. March 10, 1980. Amended by Acts 1981, No. 312, §1; eff. July 15, 1981; Acts 1997, No. 1316, §1, eff. July 1, 1997.

NOTE: SEE ACTS 1997, NO. 1316, §2.



RS 24:652 - Budget requests; executive budget; submission to committee

§652. Budget requests; executive budget; submission to committee

A. The budget requests or statements of various budget units submitted to the governor and any budget statement prepared by the commissioner of administration as provided in R.S. 39:33 shall be submitted for informational purposes each year to the joint committee on the same day that such statements are submitted to the governor or prepared by the commissioner of administration.

B. The governor shall submit his executive budget recommendations to the joint committee as provided in Part II of Chapter 1 of Subtitle I of Title 39 of the Louisiana Revised Statutes of 1950. The executive budget recommendations submitted during the first year of each term shall be submitted to the joint committee no later than thirty days prior to the regular session of the legislature.

Added by Acts 1976, No. 538, §3, eff. March 10, 1980; Amended by Acts 1982, No. 722, §1; Acts 1997, No. 1403, §1, eff. July 1, 1997.



RS 24:653 - Duties and functions

§653. Duties and functions

A. The committee shall make such study and examination of the matters pertaining to the budgeting and fiscal affairs of the state and its political subdivisions, their funds, revenues, expenditures, and any other financial affairs of the state and of its political subdivisions as may be deemed desirable by the committee or the legislature. The committee may also study and examine all requests for professional, personal, social service, and consulting service contracts to determine the impact of privatizing state government programs, functions, or activities. The committee shall make such reports of its findings and recommendations with regard to such matters to the legislature upon its request or as is deemed advisable by the committee.

B. Prior to and during each regular session of the legislature, the joint committee may make such studies and hold such hearings with respect to budget requests or statements and with respect to the executive budget as it shall deem appropriate and are necessary to carry out its duties and functions.

C. Following the review, analysis, and study of the proposed executive budget, the committee shall submit its findings and recommendations thereon to the members of the legislature not later than two weeks prior to each regular session of the legislature.

D. The committee shall make such continuing study and examination of matters pertaining to the budgeting of the state revenues and their expenditures, and the fiscal affairs of the state and its agencies, and shall make quarterly reports and recommendations to the legislature and such other reports as the committee or the legislature deems advisable.

E. The committee shall interpret the legislative intent respecting all fiscal and budgetary matters of the state and conduct general oversight and review of the budget execution processes of the various budget units and other agencies of the state when necessary.

F. The committee shall study, review, and approve or disapprove all transfers of funds from one program specified in the allotments established in each agency's budget to another program. Except as provided in R.S. 39:73 and 87.4, no transfer of funds from one program specified in the allotments in an agency's budget to another shall be made without prior approval of the committee.

G. The committee shall have the full power and authority to adopt rules and regulations prescribing and governing its procedures, policies, meetings, and any and all other activities relating to its functions and duties, including the power and authority to issue binding directives to agencies concerning the proper and efficient execution of their respective budgets as same were approved by the legislature.

H.(1) The committee shall have a litigation subcommittee which shall monitor and study the amounts of state funds required to pay judgments and compromises arising out of lawsuits against the state, its departments, and, with respect to payment of state funds as insurance premiums, the insurers thereof. The committee, by its own rules, motions, or resolutions, shall provide for the size, membership, appointment, all administrative matters, and the delegated powers and duties of the litigation subcommittee.

(2) No attorney representing the state or any of its departments or agencies or any of its employees entitled to indemnification under R.S. 13:5108.1 shall sign any compromise or settlement which obligates the state to pay more than one million dollars without prior consultation with the attorney general and the members of the litigation subcommittee of the Joint Legislative Committee on the Budget.

I. The committee shall have the authority to nullify a penalty applied by the office of risk management relative to a state agency which has failed to receive certification after undergoing a loss prevention audit, as provided in R.S. 39:1536(B).

J. The committee may establish a subcommittee to execute its duties relative to oversight of performance-based budgeting under the Louisiana Government Performance and Accountability Act, as provided in Subpart D of Part II of Chapter 1 of Subtitle I of Title 39 of the Louisiana Revised Statutes of 1950. When the subcommittee acts on behalf of the committee, the chairman of the subcommittee shall provide to each member of the committee a summary report of the subcommittee's action.

K.(1) In the conduct of its responsibility to discharge the constitutional fiscal and budgetary responsibilities of the Louisiana Legislature, the committee shall consider the operating budgets of public entities and salaries of particular public officials which by law require the approval of the committee in accordance with the following:

(a) The committee shall consider operating budgets in advance of the beginning of a subject entity's fiscal year. If the committee finds that the entity has failed to receive the required approval, either by failure to appear or by committee disapproval of its budget, the committee may adopt a resolution to direct the commissioner of administration and the state treasurer to deny any warrant or payment of money from the state treasury for any amount contained within that budget. The committee may also adopt a resolution to direct the commissioner of administration and state treasurer to recommence the acceptance of warrants. If the committee determines that an entity whose operating funds are administered outside of the state treasury has failed to receive the required approval of its budget, either by failure to appear or by committee disapproval of its budget, the committee may adopt a resolution to that effect, and any expenditure of public monies by such entity shall constitute a violation of the provisions of Article VII, Section 14 of the Constitution of Louisiana.

(b) The consideration of salaries of public officials that by law require the approval of the committee shall occur prior to the execution of any employment contract for that official. The state shall not be liable for any payment of such salary if the salary has not been approved by the Joint Legislative Committee on the Budget. The committee shall have the authority to adopt a resolution to direct the commissioner of administration and the state treasurer to deny any warrant or payment of money from the state treasury for any monies related to the payment of the salary at issue. The committee is also authorized to adopt a resolution to direct the commissioner of administration and state treasurer to recommence the acceptance of warrants.

(2) The provisions of this Section shall have no effect on the provisions of any contract which is in effect prior to July 1, 2008.

(3) Notwithstanding any contrary provision of law, the chairman of the Joint Legislative Committee on the Budget may grant an entity, for good cause shown, an extension of time, not to exceed thirty days, to comply with the provisions of this Subsection, and the Joint Legislative Committee on the Budget may grant an additional extension of time.

L.(1)(a) Upon receipt of the reports from the various departments within the executive branch of state government as provided by R.S. 36:8(A)(6) and the public postsecondary education management boards as provided by R.S. 17:3130(C) and 3351(F), the Joint Legislative Committee on the Budget shall transmit the reports to the legislative fiscal office for review and analysis and may conduct hearings to review the reports.

(b) The legislative fiscal office shall review the reports and perform any additional analysis of the reports that is necessary to provide an accurate actual estimate as compared to the fiscal note as the bill was enacted.

(2) The reports required to be submitted under this Section shall be in a manner as prescribed by the chairman of the Joint Legislative Committee on the Budget and shall be accompanied by such other information as the chairman may require. At a minimum, the report shall present the differences between the original estimate as the bill was enacted and the actual current revenues or expenditures. Depending upon the scope of the original legislation, the comparisons between the fiscal note as the bill was enacted and the actual amounts shall include but not be limited to tax increases, decreases, fee increases and repeals, tax exemptions, suspensions, credits, rebates, exclusions, and deductions, among others.

(3) No later than February first of each year, the committee shall report its findings in a public meeting relative to any legislation that has been enacted that affects state revenues, public postsecondary education management boards and the related institutions or the various departments and the related entities and that legislation has a fiscal impact which has increased by the amount of one million dollars or more over the amount of the fiscal note as the bill was enacted. The review and analysis shall also examine the receipt, expenditure, allocation, dedication, or means of financing to determine specifically how the increases impact state revenue, the departments, agencies, boards, commissions, and like entities within the executive branch of state government, as well as among the public postsecondary education institutions of the state. The Joint Legislative Committee on the Budget shall transmit copies of the final report to the governor, the president of the Senate, and the speaker of the House of Representatives, and distribute a copy to each member of the legislature.

M.(1) All economic and financial reports for projects submitted in conjunction with the request for approval of the Joint Legislative Committee on the Budget in excess of a total state commitment of ten million dollars for the term of the project shall provide the following information:

(a) Inclusion of all input information, data, and assumptions, including but not limited to data sources, economic growth assumptions, and an assessment/basis of the reasonableness of each.

(b) A description of the analytical model employed for the report and how each input was utilized with that model.

(c) Results in terms of value-added, household earnings, and employment, and a description of each concept.

(d) Results by industry sector, with an assessment of possible adverse effects on sectors that compete with the subsidized company for in-state customers.

(e) Explicit identification of the project's effect on direct expenditure requirements in the state budget or any reduction in taxes or state revenues, including but not limited to tax exemptions, exclusions, deductions, reductions, repeals, rebates, incentives, abatements, or credits.

(f) An additional assessment by the secretary of the Department of Economic Development regarding the extent to which the project would not have occurred but for the proposed state financial support. The secretary's assessment shall reference other business factors which contributed to the project activity occurring and factors which will be required for ongoing sustainability including but not limited to labor, transportation, energy, among others.

(g) Cost/benefit comparisons of the incentives in the package compared to the costs in the package shall be for the same period of time or the same term, both for the direct benefits to the state as well as the indirect benefits to the state.

(2)(a) The department shall submit the request for Joint Legislative Committee on the Budget approval of the project with the analysis to the committee for its review at least seventeen business days, or as permitted by the chairman, prior to the meeting for which the department is seeking the committee's approval. In the event that the chairman specifies a request submission period that is less than seventeen business days, the chairman shall notify all members of the committee of the revised submission time period. Presentation of the information required shall be in a format developed by the department in consultation with the Legislative Fiscal Office and the Joint Legislative Committee on the Budget.

(b) Upon receipt of the request, the Joint Legislative Committee on the Budget shall transmit the report to the legislative fiscal office for evaluation of the department's assessment and the legislative fiscal office shall make such information available to the committee during its review.

(3) For the purposes of this Section and notwithstanding any other provision of law to the contrary, "project" shall mean any public-private partnership, agreement with a nonpublic party, lease, cooperative endeavor agreement, memorandum of understanding, or other contractual agreement which would result in or is expected to result in the obligation of state resources or the expenditure of revenues from the operation, management, or control of a state resource for the purposes of engendering economic growth or development in the state through the utilization of certain incentives, including but not limited to tax exemptions, exclusions, deductions, reductions, repeals, rebates, incentives, abatements, or credits.

Added by Acts 1976, No. 538, §3, eff. March 10, 1980. Acts 1984, No. 694, §1; Acts 1997, No. 738, §1; Acts 1997, No. 1465, §1, eff. July 15, 1997; Acts 1998, 1st Ex. Sess., No. 11, §1; Acts 2001, No. 894, §1, eff. June 26, 2001; Acts 2008, No. 842, §1, eff. July 8, 2008; Acts 2010, No. 861, §10; Acts 2013, No. 96, §2, eff. July 1, 2013; Acts 2014, No. 704, §1, eff. July 1, 2014.



RS 24:654 - State agencies, political subdivisions; assistance to committee

§654. State agencies, political subdivisions; assistance to committee

All agencies, boards, commissions, and departments of the state, whether budget or nonbudget units, and of any of its political subdivisions, including the Insurance Guaranty Association as created by R.S. 22:2056 et seq., shall assist the committee in its work and furnish such information, reports, aid, services, and assistance as may be requested by the committee, all without any cost or charge of any nature to the committee.

Added by Acts 1976, No. 538, §3, eff. March 10, 1980; Acts 1993, No. 397, §3, eff. June 8, 1993; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 24:655 - Powers

§655. Powers

A. The committee shall have the power and authority to hold hearings, subpoena witnesses, administer oaths, require the production of books and records, and do all other things necessary to discharge its duties and responsibilities, including the power to punish for contempt and to initiate the prosecution, in accordance with the laws of this state, of any individual who refuses to testify or is charged with false swearing or perjury before the committee.

B. The committee shall have the power, by the adoption of a committee resolution, to grant rewards to state agencies or to require the imposition of penalties upon state agencies, as provided in R.S. 39:87.1 et seq. The committee shall also have the power, by the adoption of a committee resolution, to recommend that the legislature provide for a reward or penalty for a state agency, as provided in R.S. 39:87.1 et seq.

Added by Acts 1976, No. 538, §3, eff. March 10, 1980; Acts 1997, No. 1465, §1, eff. July 15, 1997.



RS 24:656 - Staff assistance

§656. Staff assistance

A. The committee shall have the authority to employ professional, clerical, and other personnel, and incur such expenses as are necessary for carrying out its duties and responsibilities.

B. The legislative fiscal office and the legislative auditor shall assist the committee in the performance of its duties and functions.

C. The books and records of the committee shall be audited annually by the legislative auditor.

Added by Acts 1976, No. 538, §3, eff. March 10, 1980. Acts 1987, No. 431, §1, eff. July 9, 1987.



RS 24:661 - Committee created; membership and composition

CHAPTER 10-A. JOINT LEGISLATIVE COMMITTEE ON

CAPITAL OUTLAY

§661. Committee created; membership and composition

A.(1) The Joint Legislative Committee on Capital Outlay, hereinafter referred to as the committee, is hereby created and established as the representative of the Legislature of Louisiana on capital outlay to assist that body in the analysis of the capital outlay needs of the state and its political subdivisions and the preparation and analysis of the capital outlay and omnibus bond bills as presented to the legislature.

(2) The committee shall provide the legislature with information relative to such responsibilities from a source created by and responsible solely to the members of the legislature. The committee shall report from time to time to the legislature its recommendations, thereby providing to the legislature comprehensive budgetary and fiscal information.

(3)(a) The committee shall be composed of:

(i) The members of the House Ways and Means Committee and the Senate Revenue and Fiscal Affairs Committee, or their successors.

(ii) The chairman of the House Appropriations Committee or a member of that committee designated by the chairman thereof.

(iii) The chairman of the Senate Finance Committee or a member of that committee designated by the chairman thereof.

(iv) The speaker of the House of Representatives and four members of the House of Representatives appointed by the speaker.

(v) The president of the Senate and four members of the Senate appointed by the president.

(vi) The chairman of the Joint Highway Priority Construction Committee who, if a member of the House of Representatives, shall be one of the four members appointed by the speaker of the House of Representatives; however, if the chairman is a senator he shall be one of the four members appointed by the president of the Senate.

(b) If any member of the House Ways and Means Committee or the Senate Revenue and Fiscal Affairs Committee no longer wishes or is unable to serve, the presiding officer of the respective body shall appoint another member to serve in the place of that member on the Joint Legislative Committee on Capital Outlay.

(4) No action shall be taken by the committee or by a joint subcommittee thereof except by the favorable vote of a majority of the members. A quorum of the committee or a joint subcommittee shall consist of a majority of the total membership thereof.

B. The committee may establish an executive committee thereof to be composed of not more than seventeen members, such committee to perform any administrative functions or exercise any administrative powers of the committee which are assigned or granted to the committee by law, rule, or resolution or to which it succeeds under the provisions of this Chapter.

C. The committee shall select a chairman, a vice chairman, and such other officers as it deems necessary.

D. The members of the committee shall receive the same per diem and travel allowance in the performance of their duties as is provided for standing committees of the legislature.

Acts 1984, No. 491, §1; Acts 1990, No. 208, §1.



RS 24:662 - Capital outlay requests; capital outlay budget; submission to committee

§662. Capital outlay requests; capital outlay budget; submission to committee

A. The capital outlay budget requests or statements of various budget units submitted to the division of administration and any capital outlay budget or recommendation or budget statement prepared by the division of administration, as provided in R.S. 39:61, except projects selected pursuant to the provisions of R.S. 38:90.1 et seq., shall be submitted each year for informational purposes to the committee on the same day that such statements are submitted to the division of administration or prepared by the division of administration.

B. The governor shall submit his preliminary capital recommendations together with a summary thereof to the committee not later than March 1 of each year.

Acts 1984, No. 491, §1.



RS 24:663 - Duties and functions

§663. Duties and functions

A. The committee shall make such studies and examinations of the matters pertaining to the capital outlay affairs and needs of the state and its political subdivisions as may be deemed desirable by the committee or the legislature. The committee shall make such reports of its finding and recommendations with regard to such matters to the legislature upon its request or as is deemed advisable by the committee.

B. Prior to and during each regular session of the legislature, the committee may make such studies and hold such hearings with respect to capital requests or budgets and with respect to the preliminary capital outlay recommendations it deems appropriate and necessary to carry out its duties and functions.

C. Following the review, analysis, and study of the proposed capital outlay budget, the committee shall submit its findings and recommendations thereon to the members of the legislature not later than one week prior to each regular session of the legislature.

D. The committee shall make such continuing studies and examinations of matters pertaining to the capital outlay needs of the state and its agencies and political subdivisions, shall make quarterly reports and recommendations to the legislature, and shall make such other reports as the committee or the legislature deems advisable.

E. The committee shall have the full power and authority to adopt rules and regulations prescribing and governing its procedures, policies, meetings, and any and all other activities relating to its functions and duties.

Acts 1984, No. 491, §1.



RS 24:664 - State agencies, political subdivisions; assistance to committee

§664. State agencies, political subdivisions; assistance to committee

All agencies, boards, commissions, and departments of the state, whether budget or nonbudget units, and of any of its political subdivisions shall assist the committee in its work and furnish such information, reports, aid, services, and assistance as may be requested by the committee, all without any cost or charge of any nature to the committee.

Acts 1984, No. 491, §1.



RS 24:665 - Powers

§665. Powers

The committee shall have the power and authority to hold hearings, subpoena witnesses, administer oaths, require the production of books and records, and do all other things necessary to discharge its duties and responsibilities, including the power to punish for contempt and to initiate the prosecution, in accordance with the laws of this state, of any individual who refuses to testify or is charged with false swearing or perjury before the committee.

Acts 1984, No. 491, §1.



RS 24:666 - Expenses; staff assistance

§666. Expenses; staff assistance

A. The committee shall have the authority to incur such expenses as are necessary for carrying out its duties and responsibilities in accordance with procedures established by the rules of the respective houses for the incurring of such expenses by standing committees. Such expenses shall be paid from funds appropriated for the purpose or from funds appropriated for the expenses of the legislature and its committees.

B. The books and records of the committee shall be audited annually by the legislative auditor.

C. In the conduct of its studies and proceedings, the committee shall utilize the personnel and services of the staffs of the Senate and the House of Representatives. The Legislative Fiscal Office shall assist the committee in the performance of its duties and functions.

Acts 1984, No. 491, §1.



RS 24:671 - JOINT COMMITTEE ON LEGISLATIVE OVERSIGHT

CHAPTER 11. JOINT COMMITTEE ON LEGISLATIVE OVERSIGHT

PART I. CREATION AND PURPOSE

§671. Repealed by Acts 1995, No. 1262, §1.



RS 24:672 - Repealed by Acts 1995, No. 1262, 1.

§672. Repealed by Acts 1995, No. 1262, §1.



RS 24:673 - Repealed by Acts 1995, No. 1262, 1.

§673. Repealed by Acts 1995, No. 1262, §1.



RS 24:674 - Repealed by Acts 1995, No. 1262, 1.

§674. Repealed by Acts 1995, No. 1262, §1.



RS 24:675 - Repealed by Acts 1995, No. 1262, 1.

§675. Repealed by Acts 1995, No. 1262, §1.



RS 24:676 - Repealed by Acts 1995, No. 1262, 1.

§676. Repealed by Acts 1995, No. 1262, §1.



RS 24:677 - Repealed by Acts 1995, No. 1262, 1.

§677. Repealed by Acts 1995, No. 1262, §1.



RS 24:681 - Repealed by Acts 1995, No. 1262, 1.

PART II. REORGANIZATION

§681. Repealed by Acts 1995, No. 1262, §1.



RS 24:682 - Repealed by Acts 1995, No. 1262, 1.

§682. Repealed by Acts 1995, No. 1262, §1.



RS 24:691 - Repealed by Acts 1995, No. 1262, 1.

PART III. PROGRAM EVALUATION

§691. Repealed by Acts 1995, No. 1262, §1.



RS 24:692 - Repealed by Acts 1995, No. 1262, 1.

§692. Repealed by Acts 1995, No. 1262, §1.



RS 24:693 - Repealed by Acts 1995, No. 1262, 1.

§693. Repealed by Acts 1995, No. 1262, §1.



RS 24:711 - Repealed by Acts 1995, No. 1262, 1.

PART IV. TERMINATION OF AGENCIES

§711. Repealed by Acts 1995, No. 1262, §1.



RS 24:751 - CENTER FOR LEGAL STUDIES

CHAPTER 12. CENTER FOR LEGAL STUDIES

ON INTERGOVERNMENTAL RELATIONS

§751. Repealed by Acts 1995, No. 1262, §1.



RS 24:752 - Repealed by Acts 1995, No. 1262, 1.

§752. Repealed by Acts 1995, No. 1262, §1.



RS 24:753 - Repealed by Acts 1995, No. 1262, 1.

§753. Repealed by Acts 1995, No. 1262, §1.



RS 24:754 - Repealed by Acts 1995, No. 1262, 1.

§754. Repealed by Acts 1995, No. 1262, §1.



RS 24:755 - Repealed by Acts 1995, No. 1262, 1.

§755. Repealed by Acts 1995, No. 1262, §1.



RS 24:756 - Repealed by Acts 1995, No. 1262, 1.

§756. Repealed by Acts 1995, No. 1262, §1.



RS 24:761 - REPORTS TO THE LEGISLATURE

CHAPTER 13. REPORTS TO THE LEGISLATURE

PART I. LEGISLATIVE LIBRARIES

§761. Legislative libraries

A. A law library known as the "Huey P. Long Memorial Law Library" shall be located in the state capitol building and administered by the Senate with funds allocated by the Legislative Budgetary Control Council or otherwise made available for such purposes.

B. A research library known as the "David R. Poynter Legislative Research Library" shall be located in the state capitol building and administered by the House of Representatives.

Acts 1985, No. 905, §1; Acts 1990, No. 9, §1.



RS 24:771 - Definitions

PART II. REPORTS TO THE LEGISLATURE

§771. Definitions

As used in this Part, the following terms shall have the following meanings:

(1) "Agency" means an office, department, board, bureau, commission, committee, council, institution, college or university, division, officer, or other person or group within the executive, judicial, or legislative branches of state government or any political subdivision of the state that is authorized to exercise or that exercises any of the functions of government within the state of Louisiana.

(2) "David R. Poynter Legislative Research Library" means the research library provided for in R.S. 24:761(B).

(3) "Report" means any report which is a public record and is requested by the legislature or is required by law or resolution to be submitted to the legislature or to either house or to any committee or joint committee thereof, other than reports of standing committees of the House of Representatives and Senate. "Report" shall also include those reports of special committees, commissions, and task forces on which a member or members of the legislature serve, reports prepared for the legislature by any agency, or reports prepared for the legislature by a private individual or organization whether under contract or not and issued in print, including all forms of duplicating. "Report" shall not include those reports submitted to any legislative agency created by statute or any report required to be submitted by an agency to a legislative committee pursuant to the Administrative Procedure Act.

Acts 1985, No. 905, §1; Acts 1990, No. 9, §1; Acts 2005, No. 276, §1.



RS 24:772 - Distribution of reports

§772. Distribution of reports

A.(1) To comply with any provision of law and any resolution requiring or requesting the submission of reports to the legislature, the agency shall send an e-mail notification which contains an electronic copy of the report to the David R. Poynter Legislative Research Library in such an electronic format as may be determined by the Legislative Budgetary Control Council. The David R. Poynter Legislative Research Library shall distribute a list of such reports to the members of the legislature via e-mail and, upon the request of a member, via paper copy.

(2) Notwithstanding Paragraph (1) of this Subsection, an agency may send an electronic copy of a report to one or more members of the legislature.

(3)(a) Each agency shall distribute a list of its reports and publications to the David R. Poynter Legislative Research Library by February first of each year. The list shall include all reports and publications issued by the agency during the previous calendar year and shall be sent via e-mail.

(b) Each agency shall also distribute an electronic copy of each report and publication on such list to the David R. Poynter Legislative Research Library by February first of each year.

(c) The David R. Poynter Legislative Research Library shall ensure that the information required to be submitted pursuant to this Paragraph, including a link to each report and publication, is distributed via e-mail to each member of the legislature.

B. In addition to the distributions required in Subsection A of this Section, one printed copy of each report shall be filed with the David R. Poynter Legislative Research Library. The David R. Poynter Legislative Research Library shall be a depository for all reports and shall receive such materials without cost within five days of publication.

C. During an audit of each state agency, the legislative auditor shall cause an examination of the records of the various reports submitted to the legislature by such agency, insofar as is practicable, to determine whether the agency has complied with the provisions of this Section. An audit report of a state agency by the legislative auditor shall contain specific comment on the compliance of such agency with the provisions of this Section.

Acts 1990, No. 9, §1; Acts 1997, No. 1417, §1; Acts 2001, No. 26, §1; Acts 2003, No. 827, §1; Acts 2005, No. 276, §1; Acts 2011, No. 182, §1.



RS 24:775 - Commissioner of insurance; reports to legislature

PART III. REPORTS TO LEGISLATURE BY

COMMISSIONER OF INSURANCE

§775. Commissioner of insurance; reports to legislature

A. The commissioner of insurance shall, at least twice each calendar year, report to the Senate and House committees on insurance relative to insurance regulation in this state.

B. The report shall include information and data about licensure, solvency of insurers, IRIS reports, and such other information as the commissioner may deem appropriate or as the committee may request.

C. The commissioner shall furnish the committee with all information and data which the committee requests except for any such information which is privileged or confidential by law.

D. The committee may meet at any time it deems appropriate to receive a report from the commissioner.

E. The committee may meet in executive session, and such sessions shall be exempt from the laws regulating open meetings for matters concerning the IRIS reports and company insolvencies, and other matters pertaining thereto.

Acts 1990, No. 795, §1; Acts 1992, No. 377, §2, eff. June 17, 1992.



RS 24:781 - LOUISIANA COMMISSION ON ECONOMY

CHAPTER 14. LOUISIANA COMMISSION ON ECONOMY

AND EFFICIENCY IN STATE GOVERNMENT

§781. Repealed by Acts 1995, No. 1262, §1.



RS 24:782 - Repealed by Acts 1995, No. 1262, 1.

§782. Repealed by Acts 1995, No. 1262, §1.



RS 24:783 - Repealed by Acts 1995, No. 1262, 1.

§783. Repealed by Acts 1995, No. 1262, §1.



RS 24:784 - Repealed by Acts 1995, No. 1262, 1.

§784. Repealed by Acts 1995, No. 1262, §1.



RS 24:785 - Repealed by Acts 1995, No. 1262, 1.

§785. Repealed by Acts 1995, No. 1262, §1.



RS 24:786 - Repealed by Acts 1995, No. 1262, 1.

§786. Repealed by Acts 1995, No. 1262, §1.



RS 24:787 - Repealed by Acts 1995, No. 1262, 1.

§787. Repealed by Acts 1995, No. 1262, §1.



RS 24:801 - ADVISORY COMMISSION

CHAPTER 15. ADVISORY COMMISSION

ON INTERGOVERNMENTAL RELATIONS

§801. Findings; purpose

The legislature finds and declares that there is a need for a permanent intergovernmental advisory body to study and report on:

(1) The current pattern of local governmental structure and its viability.

(2) The powers and functions of local governments, including their fiscal powers.

(3) The existing, necessary, and desirable relationship between and among local governments and the state.

(4) The existing, necessary, and desirable allocation of state and local fiscal resources.

(5) The existing, necessary, and desirable role of the state as the creator of the local governmental systems.

(6) The special problems facing general local governments, interstate regional units, and areawide bodies in interstate areas, such studies where possible to be conducted in conjunction with those of pertinent sister state commissions.

(7) Any constitutional amendments and statutory enactments required to implement appropriate commission recommendations.

Acts 1986, No. 1024, §1, eff. Jan. 1, 1987.

{{NOTE: SEE ACTS 1986, NO. 1024, §3.}}

{{NOTE: ACTS 1989, NO. 672, §1 REPEALED ACTS 1986, NO. 1024, §3 WHICH WOULD HAVE PROVIDED FOR TERMINATION OF THE COMMISSION ON JANUARY 1, 1990.}}



RS 24:802 - Creation; composition

§802. Creation; composition

A. There is hereby created a Louisiana Advisory Commission on Intergovernmental Relations.

B. The commission shall be composed of nineteen members as follows:

(1) Three elected municipal officials appointed by the executive board of the Louisiana Municipal Association or their designees.

(2) Three elected parish government officials appointed by the executive board of the Louisiana Police Jury Association or their designees.

(3) Three elected school board officials appointed by the Louisiana School Board Association or their designees.

(4) The superintendent of education or his designee.

(5) The secretary of the Louisiana Department of Economic Development or his designee.

(6) The secretary of the Louisiana Department of Revenue or his designee.

(7) The secretary of the Louisiana Department of Transportation and Development or his designee.

(8) Three state representatives appointed by the speaker of the Louisiana House of Representatives.

(9) Three state senators appointed by the president of the Louisiana Senate.

C. The chairman and vice chairman of the commission shall be elected by the members of the commission and shall serve for a term of one year.

D. Ten members of the commission shall constitute a quorum.

E.(1) The commission may establish an executive committee to be composed of six members selected as provided in this Subsection to perform any administrative function or exercise any administrative power of the commission which is assigned or granted to the commission by law, rule, or resolution or to which it succeeds under the provisions of this Chapter.

(2) The executive committee shall consist of the following members:

(a) One of the commission members serving pursuant to R.S. 24:802(B)(1) selected by the three members serving pursuant to that Paragraph.

(b) One of the commission members serving pursuant to R.S. 24:802(B)(2) selected by the three members serving pursuant to that Paragraph.

(c) One of the commission members serving pursuant to R.S. 24:802(B)(3) selected by the three members serving pursuant to that Paragraph.

(d) One of the commission members serving pursuant to R.S. 24:802(B)(4), (5), (6), or (7) selected by the members serving pursuant to those Paragraphs.

(e) One of the commission members serving pursuant to R.S. 24:802(B)(8) selected by the three members serving pursuant to that Paragraph.

(f) One of the commission members serving pursuant to R.S. 24:802(B)(9) selected by the three members serving pursuant to that Paragraph.

(3) The term of the members of the executive committee shall be one year.

(4) The chairman of the commission shall serve as ex officio chairman of the executive committee. The chairman shall not vote unless he is one of the six members of the committee provided for in Paragraph (2) of this Subsection.

(5) The executive committee, upon the favorable vote of a majority of the total membership of the committee, may act for the commission and in its name in the interim between meetings of the commission; however, it shall have no authority to change any action taken by the commission.

(6) All actions of the executive committee shall require the favorable vote of a majority of the total membership of the committee.

Acts 1986, No. 1024, §1, eff. Jan. 1, 1987; Acts 1998, 1st Ex. Sess., No. 1, §1, eff. April 20, 1998; Acts 2001, No. 1065, §1, eff. June 28, 2001; Acts 2003, No. 805, §1, eff. July 1, 2003.



RS 24:803 - Functions and duties

§803. Functions and duties

The commission shall have the following functions and duties:

(1) To serve as an advisory agency of the legislature and be responsible solely to the legislature in every aspect of its functions, duties, and operations.

(2) To serve as a forum for the discussion and resolution of intergovernmental problems.

(3) To engage in such activities and conduct such studies as are necessary or desirable in the accomplishment of the purposes set forth in R.S. 24:801.

(4) To consider, on its own initiative, ways and means of fostering better relations among local governments and between local governments and the state government.

(5) To draft and disseminate model local ordinances necessary to implement recommendations of the commission.

(6) To encourage, and, where appropriate, coordinate studies relating to intergovernmental relations conducted by universities, state, local, and federal agencies, and research and consulting organizations.

(7) To review the recommendations of national commissions studying federal, state, and local government relationships and problems and assess their possible application to Louisiana.

(8) To analyze the structure, functions, revenue requirements, and fiscal policies of Louisiana and its political subdivisions; conduct studies of economic, administrative tax, and revenue matters for all levels of state government; and make recommendations for improvement.

(9) To examine proposed and existing federal and state programs, assess their impact upon Louisiana and its political subdivisions, and provide such assessment and recommendations, when appropriate, to the legislature.

(10) To issue annual reports of its findings and recommendations to be transmitted to the presiding officer of each house of the legislature not less than thirty days prior to the convening of each regular session of the legislature. Such reports shall set forth the reasons and supporting data for each recommendation and shall include draft legislation to implement such recommendations. Recommendations regarding economic and taxation issues shall be accompanied by supporting analyses of economic data. The commission may issue special or interim reports on specific subjects as it may deem appropriate.

Acts 1986, No. 1024, §1, eff. Jan. 1, 1987.

{{NOTE: SEE ACTS 1986, NO. 1024, §3.}}

{{NOTE: ACTS 1989, NO. 672, §1 REPEALED ACTS 1986, NO. 1024, §3 WHICH WOULD HAVE PROVIDED FOR TERMINATION OF THE COMMISSION ON JANUARY 1, 1990.}}



RS 24:804 - Meetings; hearings; committees

§804. Meetings; hearings; committees

A. The commission shall hold meetings quarterly and at such times as it deems necessary. The commission may hold hearings from time to time on matters within its purview.

B. To the extent permitted by and in accordance with R.S. 44:1 et seq., each officer, board, commission, council, department, or agency of state government, and each political subdivision of the state shall make available all facts, records, information, and data requested by the commission and in all ways cooperate with the commission in carrying out the functions and duties imposed by this Chapter.

C. The commission may establish committees as it deems advisable and feasible, whose membership shall include at least one member of the commission, but only the commission itself may take official action.

D. The commission may adopt rules of procedure for its operation.

Acts 1986, No. 1024, §1, eff. Jan. 1, 1987.

{{NOTE: SEE ACTS 1986, NO. 1024, §3.}}

{{NOTE: ACTS 1989, NO. 672, §1 REPEALED ACTS 1986, NO. 1024, §3 WHICH WOULD HAVE PROVIDED FOR TERMINATION OF THE COMMISSION ON JANUARY 1, 1990.}}



RS 24:805 - Staff

§805. Staff

The commission shall use existing staff of the legislature, including but not limited to personnel of the legislative fiscal office.

Acts 1986, No. 1024, §1, eff. Jan. 1, 1987.

{{NOTE: SEE ACTS 1986, NO. 1024, §3.}}

{{NOTE: ACTS 1989, NO. 672, §1 REPEALED ACTS 1986, NO. 1024, §3 WHICH WOULD HAVE PROVIDED FOR TERMINATION OF THE COMMISSION ON JANUARY 1, 1990.}}



RS 24:806 - Finances

§806. Finances

A.(1) No member of the commission shall receive any salary for duties performed as a member of the commission.

(2) Legislator members of the commission shall receive per diem and be reimbursed for expenses as provided by law and the rules of the Senate or House of Representatives.

B. The commission is authorized to apply for, contract for, receive, and expend for its purposes any appropriation or grant from the state, its political subdivisions, the federal government, or any other public or private source.

C. To assist financially with the exercise of the functions and duties provided in R.S. 24:803, state appropriations are hereby authorized in such amounts as may be necessary.

D. The funds for the operations of the commission, over and above such funds as are now or may hereafter be made available by law or otherwise may be appropriated by the legislature from the state general fund from year to year, may be included in and constitute a separate item in the act appropriating funds for the expenses of the legislature and its committees. In addition, the presiding officers of each house of the legislature shall have authority to expend, or to pay over to the commission for expenditure, out of any funds available to either or both of them such amounts as are necessary to provide supplementary funds for the purpose of fully carrying out any one or more of the functions of the commission for the benefit of the legislature, its members, and committees.

E. The books and records of the commission shall be subject to audit by the legislative auditor.

Acts 1986, No. 1024, §1, eff. Jan. 1, 1987.

{{NOTE: SEE ACTS 1986, NO. 1024, §3.}}

{{NOTE: ACTS 1989, NO. 672, §1 REPEALED ACTS 1986, NO. 1024, §3 WHICH WOULD HAVE PROVIDED FOR TERMINATION OF THE COMMISSION ON JANUARY 1, 1990.}}



RS 24:851 - JOINT LEGISLATIVE COMMITTEE ON

CHAPTER 16. JOINT LEGISLATIVE COMMITTEE ON

ECONOMIC DEVELOPMENT OVERSIGHT

§851. Repealed by Acts 1995, No. 1262, §1.



RS 24:852 - Repealed by Acts 1995, No. 1262, 1.

§852. Repealed by Acts 1995, No. 1262, §1.



RS 24:853 - Repealed by Acts 1995, No. 1262, 1.

§853. Repealed by Acts 1995, No. 1262, §1.



RS 24:901 - LOUISIANA COORDINATING COUNCIL

CHAPTER 17. LOUISIANA COORDINATING COUNCIL

ON THE PREVENTION OF DRUG USE AND TREATMENT

OF DRUG AND ALCOHOL ABUSE

§901. Repealed by Acts 1995, No. 1262, §1.



RS 24:902 - Repealed by Acts 1995, No. 1262, 1.

§902. Repealed by Acts 1995, No. 1262, §1.



RS 24:903 - Repealed by Acts 1995, No. 1262, 1.

§903. Repealed by Acts 1995, No. 1262, §1.



RS 24:904 - Repealed by Acts 1995, No. 1262, 1.

§904. Repealed by Acts 1995, No. 1262, §1.



RS 24:905 - Repealed by Acts 1995, No. 1262, 1.

§905. Repealed by Acts 1995, No. 1262, §1.



RS 24:906 - Repealed by Acts 1995, No. 1262, 1.

§906. Repealed by Acts 1995, No. 1262, §1.



RS 24:907 - Repealed by Acts 1995, No. 1262, 1.

§907. Repealed by Acts 1995, No. 1262, §1.



RS 24:908 - Repealed by Acts 1995, No. 1262, 1.

§908. Repealed by Acts 1995, No. 1262, §1.



RS 24:909 - Repealed by Acts 1995, No. 1262, 1.

§909. Repealed by Acts 1995, No. 1262, §1.



RS 24:910 - Repealed by Acts 1995, No. 1262, 1.

§910. Repealed by Acts 1995, No. 1262, §1.



RS 24:931 - INTERAGENCY COUNCIL ON PREVENTION

CHAPTER 18. INTERAGENCY COUNCIL ON PREVENTION

OF SEX OFFENSES

§931. Findings; purpose

A. The legislature hereby finds that it is imperative that the state have a permanent ongoing structure to develop and implement governmental policies and coordinate activities relating to the prevention of sex offenses and the treatment of sex offenders.

B. The purpose of this Chapter is:

(1) To establish the Interagency Council on the Prevention of Sex Offenses to evaluate services and programs sponsored either by local, state, or federal agencies or private organizations concerning the prevention of sex offenses and the treatment of sex offenders, and effective law enforcement and criminal and civil justice concerning alleged sex offenses and matters involving or relating to sexual offenses and abuse.

(2) To identify all sources of funding.

(3) To ensure proper coordination of the administration and implementation of a sound policy with respect to the prevention of sex offenses and the treatment of sex offenders.

(4) To monitor the effectiveness and quality of state and local activities, services, programs, employees, and facilities in the administration of sex offense laws of the state.

(5) To reduce conflicts and duplication of efforts between state and local resources.

(6) To ensure that the head of each resource is fully informed of other state and local resources and their functions.

(7) To clearly identify the proper state or local agency responsible for taking action under specified circumstances.

(8) To ensure proper and efficient operations in the prevention of sex offenses and the treatment of sex offenders.

Acts 1993, No. 484, §2, eff. June 10, 1993; Acts 1995, No. 1269, §1, eff. June 29, 1995.



RS 24:932 - Definitions

§932. Definitions

For the purposes of this Chapter:

(1) "Council" means the Interagency Council on Prevention of Sex Offenses.

(2) "Rehabilitation service" means a mental health treatment or medical intervention program designed to treat or remedy a sex offender's mental or medical problem that may relate or contribute to the sex offender's criminal or paraphiliac problem.

(3) "Sex offender" means a person who:

(a) Admits to committing or has been convicted of one or more of the following sexual offenses as defined in R.S. 14:42, 43.1, 43.2, 43.3, 43.4, 45, 78, 81, 81.1, 81.2, 89.1, or 403; or any provision of Subpart C of Part II, Subpart B of Part IV, or Subpart A(1) or A(4) of Part V, of Chapter 1 of Title 14 of the Louisiana Revised Statutes of 1950.

(b) Experiences or evidences a paraphiliac disorder as defined by the Revised Diagnostic and Statistical Manual III.

(4) "Treatment provider" means a person who is licensed in this state to provide mental health or medical services for rehabilitation of sex offenders, including a physician, psychiatrist, psychologist, licensed professional counselor, therapist, or clinical social worker.

Acts 1993, No. 484, §2, eff. June 10, 1993; Acts 1995, No. 1269, §1, eff. June 29, 1995; Acts 1999, No. 1309, §6, eff. Jan. 1, 2000; Acts 2001, No. 486, §3, eff. June 21, 2001.



RS 24:933 - Interagency Council on the Prevention of Sex Offenses created; membership; officers; quorum

§933. Interagency Council on the Prevention of Sex Offenses created; membership; officers; quorum

A. The Interagency Council on the Prevention of Sex Offenses is hereby established as a legislative agency.

B. The council shall be composed of twenty-four members as follows:

(1) A member of the Senate appointed by the Senate president who shall serve as chairman.

(2) A member of the House of Representatives appointed by the speaker of the House of Representatives who shall serve as vice chairman.

(3) The chairman of the Board of Parole or his designee.

(4) The chairman of the Board of Pardons or his designee.

(5) The chairman of the Louisiana Commission on Law Enforcement and Administration of Criminal Justice or his designee.

(6) The secretary of the Department of Public Safety and Corrections or his designee.

(7) The assistant secretary of the office of adult services of the Department of Public Safety and Corrections or his designee.

(8) The assistant secretary of the office of juvenile justice of the Department of Public Safety and Corrections or his designee.

(9) The assistant secretary of the office of community services of the Department of Children and Family Services or his designee.

(10) The assistant secretary of the office of behavioral health of the Louisiana Department of Health or his designee.

(11) The president of the Louisiana Sheriff's Association or his designee.

(12) The president of the Louisiana Chiefs of Police Association or his designee.

(13) The supervisor of the bureau of criminal identification and information of the office of state police of the Department of Public Safety and Corrections or his designee.

(14) The president of the Louisiana Association of Criminal Defense Lawyers or his designee.

(15) The president of the Louisiana Juvenile Judges Association or his designee.

(16) The president of the Louisiana District Judges Association or his designee.

(17) The judicial administrator of the Louisiana Supreme Court or his designee.

(18) The attorney general or his designee.

(19) Five members appointed by the governor who shall be subject to confirmation by the Senate.

(20) The president of the Louisiana District Attorneys Association or his designee.

C.(1) If a member designates a representative to the council on his behalf the representative must be, at the time of the designation and during the time of service on the council, an officer or employee of the entity the member represents.

(2) Two of the members appointed by the governor must be, at the time of appointment and during the time of service on the council, representatives of the general public with expertise in the treatment of sex offenders.

(3) Two of the members appointed by the governor must be designated by the Louisiana Foundation Against Sexual Assault.

(4) One member appointed by the governor must be designated by the Victims and Citizens Against Crime, Inc.

Acts 1993, No. 484, §2, eff. June 10, 1993; Acts 1994, 3rd Ex. Sess., No. 40, §1; Acts 1995, No. 1269, §1, eff. June 29, 1995; Acts 1999, No. 848, §1; Acts 2008, No. 565, §3; Acts 2009, No. 384, §5, eff. July 1, 2010.



RS 24:934 - Meetings; hearing; committees

§934. Meetings; hearing; committees

A. The council shall meet at least four times each year, and may meet at other times at the call of the chairman or as provided by council rule.

B. The council may establish committees as it deems advisable and feasible, whose membership shall include at least one member of the council, but only the council itself may take official action.

C. Eleven members shall constitute a quorum.

D. The council may adopt rules of procedure for its operation.

Acts 1993, No. 484, §2, eff. June 10, 1993.



RS 24:935 - Council responsibilities

§935. Council responsibilities

The council shall:

(1) Determine if a state-administered sex offender treatment program is necessary, identify needed services for the treatment and rehabilitation of sex offenders, report to the governor, the president of the Senate, and the speaker of the House of Representatives about the nature of the services and the funding necessary for the service.

(2) Evaluate in-state and out-of-state programs for sex offender treatment and recommend to the head of current programs methods of improving the programs.

(3) Collect and disseminate information to judicial officers, probation or parole workers, and the general public about available sex offender treatment programs.

(4) Distribute money appropriated by the legislature to the council or otherwise made available to the council for the development, operation, or evaluation of sex offender treatment programs.

(5) Advise and assist agencies in coordinating procedures to provide treatment services that may include community-based programs.

(6) Advise the office of behavioral health of the Louisiana Department of Health on the establishment and maintenance of a registry of individuals and programs providing mental health and medical services for sex offenders in accordance with R.S. 24:936.

(7) Plan effective coordination of resources to prevent sex offenses and treatment of the sex offenders.

(8) Serve as an advisory agency to the legislature, the governor, and resources involved in the prevention of sex offenses and the treatment of the sex offenders, or both.

(9) Identify and promote the full range of resources and funding available to prevent sex offenses and treat the sex offenders.

(10) Recommend procedures for reduction of overlapping efforts, activities, or actions by different resources.

Acts 1993, No. 484, §2, eff. June 10, 1993; Acts 1999, No. 848, §1; Acts 2009, No. 384, §5, eff. July 1, 2010.



RS 24:936 - Registry

§936. Registry

A.(1) The office of behavioral health of the Louisiana Department of Health, with the advice of the council, shall, through contract, establish and maintain a registry of individuals who provide mental health or medical services for rehabilitation of sex offenders.

(2) The office, upon recommendation and advice of the council, by rule, shall develop procedures and eligibility requirements for registration.

(3) The office, upon recommendation and advice of the council, may establish a reasonable fee for registration to cover the costs of administering the registry.

(4) The office shall be responsible to have prepared annually a list of the treatment providers registered under this Section. The council, by rule, shall establish procedures for developing and distributing the list. The office, on request, shall be responsible for making the list available for a reasonable fee to cover the costs of printing and distribution.

B.(1) In furtherance of the purpose of this Chapter, the Department of Children and Family Services shall maintain a central registry in accordance with Children's Code Art. 616.

(2) In furtherance of the purpose of this Chapter, the Department of Public Safety and Corrections, office of state police, bureau of criminal identification and information shall maintain a registry of all cases of convictions of criminal sex offenses against children. Such sex offenses are those specified in R.S. 24:932(3)(a). The records of these convictions shall not be subject to expungement. The purpose of such registry is to fulfill the requirements of the Louisiana Child Protection Act as provided in R.S. 15:587.1.

Acts 1993, No. 484, §2, eff. June 10, 1993; Acts 1994, 3rd Ex. Sess., No. 56, §1, eff. July 7, 1994; Acts 1995, No. 625, §2, eff. June 19, 1995; Acts 1995, No. 1251, §1; Acts 1999, No. 848, §1; Acts 2009, No. 384, §5, eff. July 1, 2010.

NOTE: SEE ACTS 1995, NO. 625, §3.



RS 24:937 - Staff

§937. Staff

The council may use the existing staff of the legislature, including but not limited to the legislative fiscal office.

Acts 1993, No. 484, §2, eff. June 10, 1993.



RS 24:938 - Agency cooperation

§938. Agency cooperation

A. Each council member representing the executive or judicial branch of state government and each association represented on the council by a member shall designate a person within or from the entity as the council coordinator for that agency or association to work with the staff of the council to provide such information as the council may require regarding the activities of the agency or association in the prevention of sex offenses, treatment of the sex offenders, or both.

B. To the extent permitted by and in accordance with R.S. 44:1 et seq., each officer, board, commission, council, department, and agency of the state and each political subdivision shall make available all facts, records, information, and data required by the council and in all ways cooperate with the council in carrying out the functions and duties imposed by this Chapter.

Acts 1993, No. 484, §2, eff. June 10, 1993.



RS 24:939 - Finances

§939. Finances

A. No nonlegislative member of the council shall receive any compensation for duties performed as a member of the council.

B. The council may apply for, contract for, receive, and expend for its purposes any appropriation or grant from the state, its political subdivisions, the federal government, or any other public or private source.

C. To assist financially with the exercise of functions and duties of the council, state appropriations are hereby authorized in such amounts as may be necessary.

D. The funds for the operations of the council over and above such funds as are now or may hereafter be made available by law or otherwise may be appropriated by the legislature from the state general fund from year to year.

E. The financial records of the council shall be audited pursuant to R.S. 24:513.

Acts 1993, No. 484, §2, eff. June 10, 1993.



RS 24:940 - Exceptions

§940. Exceptions

No provision of this Chapter shall supersede any provision of Chapter 1-A of Title 15 of the Louisiana Revised Statutes of 1950 establishing the Louisiana Sentencing Commission, Chapter 8 of Title 15 of the Louisiana Revised Statutes of 1950 establishing the Louisiana Commission on Law Enforcement and the Administration of Criminal Justice, or Chapter 18 of Title 40 of the Louisiana Revised Statutes of 1950 establishing the Peace Officer Standards and Training Law.

Acts 1993, No. 484, §2, eff. June 10, 1993.



RS 24:971 - Louisiana Commission on Civic Education; creation; purpose

CHAPTER 19. LOUISIANA COMMISSION ON CIVIC EDUCATION

§971. Louisiana Commission on Civic Education; creation; purpose

A. The Louisiana Commission on Civic Education, hereinafter referred to as "commission", is hereby established.

B. The purposes of the commission shall include the following:

(1) To educate citizens in the community as well as students in schools on the importance of citizen involvement in a representative democracy.

(2) To promote communication and collaboration among organizations in the state that conduct civic education programs.

Acts 2004, No. 596, §1, eff. July 5, 2004; Acts 2005, No. 107, §1, eff. June 21, 2005.



RS 24:972 - Membership; meetings; compensation; staff

§972. Membership; meetings; compensation; staff

A. The commission shall consist of the following members:

(1) The governor, or his designee.

(2) The lieutenant governor, or his designee.

(3) The state attorney general, or his designee.

(4) The secretary of state, or his designee.

(5) The president of the Senate, or his designee.

(6) The speaker of the House of Representatives, or his designee.

(7) The chairman of the Senate Committee on Education, or his designee.

(8) The chairman of the House Committee on Education, or his designee.

(9) The state superintendent of education, or his designee.

(10) The president of the State Board of Elementary and Secondary Education, or his designee.

(11) One state coordinator of the Louisiana Legislators Back to School Program, to represent the Senate program, appointed by the president of the Senate.

(12) One state coordinator of the Louisiana Legislators Back to School Program, to represent the House of Representatives program, appointed by the speaker of the House of Representatives.

(13) The state coordinator of Project Citizen.

(14) The executive director of the Public Affairs Research Council.

(15) The executive director of the Council for a Better Louisiana.

(16) One member to represent Louisiana Public Broadcasting, appointed by the executive director of the Louisiana Public Broadcasting Corporation.

(17) One member to represent the League of Women Voters, appointed by the League of Women Voters of Louisiana.

(18) One member to represent the Louisiana Press Association and one member to represent the Louisiana Association of Broadcasters, appointed by the president of each association.

(19) One member to represent the Louisiana Center for Law and Civic Education, appointed by the president of its board of directors.

(20) One member to represent the Louisiana Association of Non-Profit Organizations, appointed by the chairman of the Louisiana Association of Non-Profit Organizations.

(21) One member to represent the Louisiana Chapter of the National Association for the Advancement of Colored People, appointed by the president of the Louisiana Chapter of the National Association for the Advancement of Colored People.

(22) The chairman of the Volunteer Louisiana Commission, or his designee.

(23) Any additional member who has expertise in civic education or civic involvement, as may be designated by three-fourths of the commission members present and voting. Such member shall serve at the pleasure of the commission.

(24) One member to represent the Louisiana District Judges Association, appointed by the president of its board of directors.

(25) The chief justice of the Louisiana Supreme Court or his designee.

B. The members of the commission shall elect a chairman, vice chairman, and such other officers as it shall determine.

C. A member of the commission shall serve without compensation for his services, but may receive a per diem and be reimbursed for reasonable and necessary travel and other expenses actually incurred on business of the commission provided such reimbursement is authorized and paid by the representative agency or organization.

D. The commission shall hold at least two meetings each year and may hold other meetings upon the call of the chairman or majority of the members. The initial meeting of the commission shall be called by the president of the Senate and the speaker of the House of Representatives, acting jointly.

E. Staff and facilities needed by the commission to accomplish its purposes shall be provided by the legislature from its existing resources.

Acts 2004, No. 596, §1, eff. July 5, 2004; Acts 2005, No. 107, §1, eff. June 21, 2005; Acts 2012, No. 553, §1; Acts 2013, No. 38, §1.



RS 24:973 - Powers and functions

§973. Powers and functions

A. The commission shall:

(1) Develop and coordinate outreach programs in collaboration with member organizations, agencies, and schools to educate citizens on the importance of understanding the following:

(a) That representative democracy is a process dependent on reasoned debate, good faith negotiation, and compromise.

(b) That individual involvement is a critical factor in community success.

(c) That consideration and respect of others must be shown when deliberating, negotiating, and advocating positions on public concerns.

(2) Identify civic education projects in Louisiana and provide technical assistance as may be needed to such programs.

(3) Build a network of civic education professionals to share information and strengthen partnerships.

(4) Develop, in consultation with entities having representatives on the commission and others as determined by the commission, a clearinghouse which shall be available on the Internet and which shall include but not be limited to the following:

(a) A database of civic education resources, lesson plans, and other programs of best practices in civic education.

(b) A bulletin board to promote discussion on and exchange of ideas relative to civic education.

(c) An events calendar.

(d) Links to civic education research.

(5) Value and support successful civic education programs in the state and encourage expansion of such efforts.

(6) Oversee the administrative needs and the implementation of the identified goals and objectives of the Legislative Youth Advisory Council.

(7) Prepare and provide an annual report of activities to the governor and to the legislature.

B. The commission may establish such committees as it deems necessary to carry out its functions.

Acts 2004, No. 596, §1, eff. July 5, 2004; Acts 2005, No. 107, §1, eff. June 21, 2005; Acts 2007, No. 118, §1, eff. July 1, 2007.



RS 24:973.1 - Legislative Youth Advisory Council; purpose, membership, duties, administration, report, student privacy

§973.1. Legislative Youth Advisory Council; purpose, membership, duties, administration, report, and student privacy

A. Purpose. The Legislative Youth Advisory Council, hereinafter referred to as "council," is hereby established to examine and facilitate communication between youth and the legislature regarding issues of importance to youth, including but not limited to education, employment, strategies to increase youth participation in local and state government, safe environments for youth, substance abuse, underage drinking, emotional and physical health, poverty, litter and environmental control, driver's licenses, and youth access to state and local services.

B. Membership. (1) The council shall consist of thirty-one members appointed by the Louisiana Commission on Civic Education as follows:

(a) Three members shall be appointed from each congressional district and the remaining members from the state at large in a manner which reflects the diversity of the state to the greatest extent practicable.

(b) Members shall be selected pursuant to an application process as provided in Paragraph (2) of this Subsection and shall possess the qualifications as provided in Subsection C of this Section.

(c) The commission shall select members to the council from among youths recommended by any of the following:

(i) A school administrator, teacher, or representative of an approved home study program or a general education development skills program.

(ii) An adult representative of a school-sponsored club or community organization which has a mission that supports the ideals of character, leadership, and service; encourages mutual respect and instills civic responsibility; builds courage and confidence among young people through community participation; or promotes the principles of representative democracy, in an effort to build stronger communities by increasing civic engagement among youth.

(2) The application form and process for membership on the council shall be developed and approved by the commission.

(3) The following persons shall serve as advisors to the council:

(a) A member of the Senate, appointed by the president.

(b) A member of the House of Representatives, appointed by the speaker.

(c) The chairman of the Louisiana Commission on Civic Education.

(d) The state superintendent of education, or his designee.

C. Qualifications of youth members. Each member of the council shall:

(1) Be a resident of Louisiana.

(2) Be a student aged fourteen through nineteen.

(3) Be enrolled and attending a Louisiana high school in the ninth, tenth, eleventh, or twelfth grade; participating in a home study program approved by the State Board of Elementary and Secondary Education; or participating in a general education development skills program as defined by policy adopted by the State Board of Elementary and Secondary Education.

D. Terms of office. Members shall serve a term of one year and may be reappointed for a subsequent term, provided that they are eligible at the time of reappointment. However, no member of the council shall serve more than two consecutive terms.

E. Duties. The council shall have the following duties and responsibilities:

(1) To identify the concerns and needs of youth, and to advise and make recommendations to members of the legislature on proposed or pending legislation and on policy matters related to youth.

(2) To collect, analyze, and provide information to the Senate and House committees on education and any other legislative committees, commissions, and task forces on issues related to youth.

(3) To participate in an annual seminar prior to the school year for council members regarding leadership, government, and the legislature.

(4) To hold at least one public hearing each year for the purpose of receiving youth comment on issues of importance to youth and such other meetings at the call of the council chair.

(5) To submit an annual report by June thirtieth of each year of its activities, including any recommendations for proposed legislation, to the governor, the Senate and House committees on education, and the commission.

F. Council administration. (1)(a) The chairman of the Louisiana Commission on Civic Education shall call the first meeting of the council after selection of members each year.

(b) Officers shall be elected at the first meeting of the council each calendar year, including a president who shall serve as chair, and a vice president, secretary, communications officer, and historian. All officers shall be elected by the members of the council and shall serve for a term of one year. Any vacancy in an office shall be filled with an election by the members of the council for the remainder of the unexpired term.

(2) Members of the council shall serve without compensation, except each appointed legislator advisor shall receive mileage and per diem from his respective house at the rate established by the legislature when attending meetings of the council.

(3) Meetings of the council shall be open to the public.

(4) The council shall set priorities and may establish any committees as may be necessary in connection with the exercise of its functions.

(5) Council members shall review and consider the procedures and rules used by the legislature as such may be appropriate for use as models for the council.

(6) Legislative staff shall provide staffing assistance to the council.

G. Confidentiality. Other than the name of an applicant, information contained in the application form of any person under the age of eighteen applying for membership on the council shall be confidential and shall not be subject to disclosure. However, the commission may use the information on application forms to develop summary or statistical data which contains no personally identifiable information. The summary or statistical data containing no personally identifiable information shall be subject to disclosure in the manner provided for public records in R.S. 44:1 et seq.

Acts 2007, No. 118, §1, eff. July 1, 2007; Acts 2008, No. 765, §1, eff. July 6, 2008; Acts 2010, No. 670, §1, eff. June 29, 2010; Acts 2012, No. 803, §5; Acts 2014, No. 444, §1; Acts 2016, No. 164, §1, eff. May 19, 2016.



RS 24:974 - Funding

§974. Funding

To achieve the purposes of this Chapter, the commission may, on its own behalf or on behalf of the council, seek, accept, and expend monies from any source, including donations, state appropriations, and federal grants and may seek, accept, and use services from individuals, corporations, and governmental entities.

Acts 2004, No. 596, §1, eff. July 5, 2004; Acts 2007, No. 118, §1, eff. July 1, 2007.



RS 24:981 - Authority; general purpose; duties

CHAPTER 20. INSTITUTE FOR PUBLIC HEALTH AND JUSTICE

§981. Authority; general purpose; duties

A. The Institute for Public Health and Justice, organized under authority of the Louisiana State University Health Sciences Center in New Orleans, is hereby designated as an advisor to the legislature on matters related to youth in the criminal justice system and youth with behavioral health needs.

B. The Institute for Public Health and Justice shall act at the direction of the speaker of the House of Representatives and the president of the Senate, in consultation with the Juvenile Justice Reform Act Implementation Commission.

C.(1) The Institute for Public Health and Justice shall serve as a resource for best practices in the juvenile justice field, including promising local models of juvenile justice reform and national best practices models.

(2) The Institute for Public Health and Justice shall provide technical assistance to the Juvenile Justice Reform Act Implementation Commission, review the implementation of juvenile justice reform, and prepare annual reports to be submitted to the legislature and the governor.

D. The Institute for Public Health and Justice may work in partnership with the University of Louisiana at Lafayette and with other institutions of higher learning to fulfill the purposes of this Chapter.

E. The Institute for Public Health and Justice may work in partnership with the Department of Public Safety and Corrections, youth services, office of juvenile justice, to fulfill the purposes of this Chapter. Any release of data by the office of juvenile justice shall be subject to approval by the deputy secretary for youth services. Information may be provided on a per project basis, and the Institute for Public Health and Justice shall maintain the confidentiality of legally protected juvenile information. The Institute for Public Health and Justice shall not use any information shared pursuant to this Subsection for any proprietary purpose.

Acts 2013, No. 3, §1.



RS 24:982 - Funding

§982. Funding

To achieve the purposes of this Chapter, the Institute for Public Health and Justice may seek, accept, and expend monies from any source, including donations, state appropriations, and federal grants and may seek, accept, and use services from individuals, corporations, and governmental entities.

Acts 2013, No. 3, §1.






TITLE 25 - Libraries, Museums, and Other Scientific

RS 25:1 - TITLE 25 LIBRARIES, MUSEUMS, AND OTHER SCIENTIFIC

TITLE 25

LIBRARIES, MUSEUMS, AND OTHER SCIENTIFIC

AND CULTURAL FACILITIES

CHAPTER 1. STATE LIBRARY OF LOUISIANA

PART I. STATE LIBRARY OF LOUISIANA

SUBPART A. GENERAL PROVISIONS

§1. Establishment and location

There shall be a library known as the State Library of Louisiana, domiciled in the parish of East Baton Rouge, Louisiana, and located in the city of Baton Rouge.

Amended by Acts 1950, No. 316, §6; Acts 1991, No. 938, §2; Acts 1992, No. 210, §2.



RS 25:2 - Board of commissioners; appointment, terms, and qualification of members; removal of members

§2. Board of commissioners; appointment, terms, and qualification of members; removal of members

A. There is created a board of commissioners of the State Library of Louisiana, to be composed of seven members appointed by the lieutenant governor by and with the advice and consent of the Senate, commissioned with overlapping terms. Members of the board shall be appointed as herein provided for five-year terms, each member to serve until his successor is commissioned and qualified.

B. The members of the board shall serve without pay and shall not be removed except for cause shown during their terms of office.

Acts 1991, No. 938, §2; Acts 1997, No. 1128, §1; Acts 2008, No. 804, §1.

NOTE: See Acts 2008, No. 804, §§3 and 4.



RS 25:3 - Selection of members of board

§3. Selection of members of board

The members of the board of commissioners shall be selected without political consideration from the entire state, and at all times at least two members of the board shall be women.



RS 25:4 - Organization of board; meetings; quorum

§4. Organization of board; meetings; quorum

Immediately upon the selection and appointment of the first board of commissioners, the members shall meet at Baton Rouge on the call of the secretary of the former Louisiana Library Commission and organize by electing a chairman, a vice-chairman, and an executive secretary; they shall also provide for quarterly meetings of the board and for special meetings on the call of the chairman or of any three members. A majority of the whole membership shall be required to constitute a quorum for the transaction of business, but the executive secretary and the chairman, acting jointly, will be authorized at all times to transact routine business.



RS 25:5 - Executive secretary as chief librarian and director of library development; secretary of board of commissioners

§5. Executive secretary as chief librarian and director of library development; secretary of board of commissioners

The executive secretary shall be the chief librarian and chief executive officer of the State Library of Louisiana as well as the director of library development and service throughout the state; he shall also be the secretary of the board of commissioners.

Acts 1991, No. 938, §2.



RS 25:6 - Executive secretary; term of office; removal

§6. Executive secretary; term of office; removal

The term of office of the executive secretary is five years, subject to removal for cause by the unanimous vote of the board of commissioners.



RS 25:7 - Executive secretary; qualifications

§7. Executive secretary; qualifications

The executive secretary shall possess the following qualifications: he or she shall be of good moral character and shall be a trained and experienced librarian holding a degree from some standard college or university. In addition, he must have completed the required course in a recognized or accredited school of library science and have had at least five years' experience as an administrative librarian or director of some state or public library serving a populated area of not less than fifty thousand inhabitants.



RS 25:8 - Functions of board of commissioners; duties of executive secretary

§8. Functions of board of commissioners; duties of executive secretary

A. The board of commissioners of the State Library of Louisiana, through the executive secretary, shall plan and work toward a coordinated system of parish and regional libraries throughout the state so as to give and furnish every citizen and resident of the state free library service of the highest quality consistent with modern methods and as may be justified by financial and economic conditions.

B. The executive secretary shall endeavor to coordinate and integrate the library service so as to afford the schools, colleges, and universities the best free library service possible by means of interloan arrangements, book exchanges, and the like.

Acts 1991, No. 938, §2.



RS 25:9 - Other functions, duties and powers of board

§9. Other functions, duties and powers of board

The board of commissioners may send any of its members to aid in the organization of public general libraries or to assist in the improvement of those already established. It may also receive gifts of books, money, or other property, which may be used or held in trust for the purpose or purposes given; may purchase and operate traveling libraries, and circulate such libraries within the state among communities, libraries, schools, colleges, universities, library associations, study clubs, and charitable and penal institutions, under such conditions and rules as the board may deem necessary to protect the interest of the state and best increase the efficiency of the service it is expected to render the public. It may publish lists and circulars of information, and may cooperate with other library commissions and libraries in the publication of documents, in order to secure the most economical administration of the work for which it was formed. It may conduct courses or schools of library instruction and hold library institutes in various parts of the state, and cooperate with others in such schools or institutes. It may also conduct a clearing house for periodicals for free gift to local libraries and shall perform such other service in behalf of public libraries as it may consider for the best interest of the state.

In connection with and under the supervision of each normal school in the state and the president of the state university the board may arrange for a course of lectures every year at each of the said normal schools and the state university on book selection, the use and care of books and the cataloging and administration of school libraries. It may cooperate with the state board of education in devising plans for the care of school libraries, in aiding teachers in school library administration, and in formulating rules and regulations governing the use of such libraries throughout the state. Such suggestions, rules, and regulations for school libraries are to be promulgated through the superintendent of public education.



RS 25:10 - Supervision of public libraries; reports required

§10. Supervision of public libraries; reports required

The executive secretary shall, from time to time when called upon, give supervisory service and advice to all parish, institutional, and public libraries in the state, except law libraries. He shall also require such libraries to file annually, and at such other times as he may deem necessary, reports giving such statistical and other information as he may require. These reports shall be filed with the State Library of Louisiana on or before the thirty-first day of January of each year for the preceding calendar year.

Acts 1991, No. 938, §2.



RS 25:11 - Repealed by Acts 1983, No. 687, 7.

§11. Repealed by Acts 1983, No. 687, §7.



RS 25:12 - Travelling expenses of members; how paid

§12. Travelling expenses of members; how paid

The necessary and actual travelling expenses incurred by the executive secretary or any members of the staff, acting under the authority and direction of the executive secretary, while on business for the State Library of Louisiana, and all actual and necessary travelling expenses of the several members of the board of commissioners of the State Library of Louisiana, shall be paid by the state from the funds appropriated and made available for the use, maintenance, and operation of the State Library of Louisiana.

Acts 1991, No. 938, §2.



RS 25:13 - Repealed by Acts 1983, No. 687, 7.

§13. Repealed by Acts 1983, No. 687, §7.



RS 25:14 - State library as recipient of federal and state funds

§14. State library as recipient of federal and state funds

A. The State Library of Louisiana is named and designated as the proper state agency to accept, receive, and administer any funds or monies granted, furnished, provided, appropriated, and dedicated or made available by the United States or any of its departments, commissions, boards, bureaus, or agencies or by the state of Louisiana for the purpose of giving aid to libraries and providing educational library service for citizens in the state of Louisiana.

B. Any and all funds or monies made available by the state of Louisiana for the purposes stated herein shall be received and administered by the assistant secretary of the office of the state library who is hereby vested with authority to establish rules, regulations, and restrictions not inconsistent with law for the distribution of said funds or monies to the public libraries of the state and from time to time alter and amend the same.

Amended by Acts 1977, No. 347, §1, eff. July 10, 1977; Acts 1991, No. 938, §2.



RS 25:15 - Authority to do acts required by federal laws

§15. Authority to do acts required by federal laws

The State Library of Louisiana is authorized to file any and all applications and make any and all reports and keep and render any and all accounts required or specified by federal law or regulation with reference to securing, administering, and using all such funds and monies for said purposes in the state of Louisiana.

Acts 1991, No. 938, §2.



RS 25:16 - Rendition of library services to blind persons

§16. Rendition of library services to blind persons

The State Library of Louisiana may, with the approval of the federal government, enter into contractual agreements with surrounding states for library services to blind persons. Such agreements shall provide for the payment to the State Library of Louisiana of their proportionate share of the total cost of the service by the states receiving the service under the agreement. The State Library of Louisiana shall receive and retain all funds received, to be used to help defray the cost of the service in the foreign state.

Added by Acts 1956, No. 70, §1; Acts 1991, No. 938, §2.



RS 25:17 - Repealed by Acts 1983, No. 687, 7.

§17. Repealed by Acts 1983, No. 687, §7.



RS 25:31 - Legislative findings, statement of purpose

SUBPART B. LOUISIANA PUBLIC LIBRARY RESOURCES ACT

§31. Legislative findings, statement of purpose

A. The legislature finds that self-improvement, self-government, and economic self-sufficiency for all Louisiana citizens can be gained through the power of knowledge, and libraries are an important and irreplaceable source of such knowledge. Accordingly, the legislature finds that:

(1) Louisiana citizens have a right to adequate information to meet their individual needs.

(2) Louisiana citizens have a right to have their informational needs met in a timely manner even if the material is not in their local library.

(3) Louisiana citizens have a right to physically accessible, functional, convenient, and well-equipped libraries.

(4) Louisiana citizens have a right to be able to locate and use all information sources available.

(5) Louisiana citizens have a right to a wide range of services provided by professionally trained librarians and support staff.

B. It is, therefore, the determination of the legislature that all citizens of Louisiana shall have convenient access to all library resources, facilities, and services. In order to provide such access and services it is essential that the funds be provided to assist libraries in meeting these needs. Therefore, it is the purpose of this Subpart to provide for the establishment of a program through which the State Library of Louisiana may receive monies to expand and enhance its collections of materials for statewide loan, and award monies to local public libraries to expand and enhance their resources and the use thereof.

Acts 1992, No. 210, §1.



RS 25:32 - Establishment of Louisiana Library Resources Program

§32. Establishment of Louisiana Library Resources Program

The Louisiana Library Resources Program is established. The program shall be administered by the executive secretary (state librarian) of the State Library of Louisiana.

Acts 1992, No. 210, §1.



RS 25:33 - Administration of program; specific purposes

§33. Administration of program; specific purposes

A. The executive secretary of the state library shall adopt and promulgate rules for the administration of the program established in this Subpart with the advice of the Board of Commissioners of the State Library of Louisiana. Such rules may establish procedures for submission of proposals, eligibility criteria, and guidelines and standards for the awarding of funds. All such rules shall be in accordance with the provisions of this Subpart.

B. Monies appropriated or otherwise made available to implement this Subpart shall be used for the improvement of the collections of the State Library of Louisiana and local public library resources, including the following purposes:

(1) To strengthen the central collections of the State Library of Louisiana.

(2) To strengthen the collections of individual public libraries.

(3) To encourage and enable the sharing of resources between libraries.

(4) To develop library collections to meet the needs of specific groups of underserved citizens or citizens without service, such as persons with disabilities, persons who are elderly, or persons with limited language skills.

(5) To provide training of staff to maximize collection use.

(6) To provide training programs for public use of library resources.

(7) To acquire equipment and technology for data location and access.

(8) To encourage adequate financing of libraries from local sources; therefore, monies distributed to local public libraries shall supplement but shall not supplant local funds.

Acts 1992, No. 210, §1; Acts 2014, No. 811, §13, eff. June 23, 2014.



RS 25:61 - To 67 Repealed by Acts 1985, No. 905, 2.

PART II. HUEY P. LONG MEMORIAL LAW LIBRARY

§61. §§61 to 67 Repealed by Acts 1985, No. 905, §2.



RS 25:68 - To 70 Repealed by Acts 1980, No. 368, 3, eff. July 18, 1980

§68. §§68 to 70 Repealed by Acts 1980, No. 368, §3, eff. July 18, 1980



RS 25:91 - Control and supervision

PART III. LAW LIBRARY OF LOUISIANA

§91. Control and supervision

The Law Library of Louisiana domiciled in the Parish of Orleans and located in the Civil Courts Building in the City of New Orleans shall be under the direct control and supervision of the Supreme Court of Louisiana which is authorized, under such rules as it may adopt, to prescribe the necessary regulations concerning the maintenance, upkeep, and operation thereof, as well as necessary regulations and restrictions relative to the services to be rendered thereby.

Added by Acts 1954, No. 409, §1.



RS 25:92 - Repealed by Acts 1972, No. 683, 1

§92. Repealed by Acts 1972, No. 683, §1



RS 25:93 - Sale or exchange of surplus property

§93. Sale or exchange of surplus property

A. Notwithstanding any other provision of law to the contrary, the director of the Law Library of Louisiana may sell or exchange surplus movable property, provided that all proceeds realized from any sale or exchange shall be applied to the purchase of books, periodicals, manuscripts, papers, or any other research material for the Law Library of Louisiana.

B. For purposes of this Section, "surplus movable property" means any duplicate, superseded, obsolete or otherwise unnecessary book, periodical, manuscript, paper, or other research material in the possession of the Law Library of Louisiana.

Acts 1986, No. 610, §1.



RS 25:94 - Ownership of books

§94. Ownership of books

The books, periodicals, manuscripts or other papers in the possession of the Law Library of Louisiana or which may be subsequently acquired by it shall be the property of the state of Louisiana.

Added by Acts 1954, No. 409, §1.



RS 25:95 - Appropriations

§95. Appropriations

All appropriations made by the legislature to the Law Library of Louisiana, whether general or special, shall be drawn on the warrant of the Chief Justice of the Supreme Court or any person designated by him.

Added by Acts 1954, No. 409, §1.



RS 25:121 - DEPOSITORIES FOR PUBLIC DOCUMENTS

CHAPTER 2. DEPOSITORIES FOR PUBLIC DOCUMENTS

§121. Policy

Freedom of access to public documents is a basic right of citizenship. Therefore, it is the policy of the state of Louisiana that state public documents shall be made available to the public. In order to obtain maximum efficient distribution and maximum availability of these documents, a depository system is hereby established.

Amended by Acts 1981, No. 906, §1.



RS 25:121.1 - Definitions

§121.1. Definitions

As used in this Chapter, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) "Public document" means informational matter, for public distribution regardless of format, method of reproduction, source, or copyright, originating in or produced with the imprint of, by the authority of, or at the total or partial expense of, any state agency. Correspondence and inter-office or intra-office memoranda and records of an archival nature are excluded.

(2) "State agency" means an office, department, board, bureau, commission, council, institution, college or university, division, officer, or other person or group within the executive, judicial, or legislative branch of state government that is authorized to exercise or that exercises any of the functions of the government of the state of Louisiana.

(3) "Depository" means an institution which contracts with the state librarian to participate in the public document depository system.

Added by Acts 1981, No. 906, §1.



RS 25:122 - Establishment of depositories; administration of depository system; documents; rules and regulations

§122. Establishment of depositories; administration of depository system; documents; rules and regulations

A. The state librarian shall be responsible for establishing a system of depositories for state public documents, and for the deposit and distribution of state public documents to the depositories.

B. The state librarian shall adopt and promulgate rules and regulations, and enter into agreements with depositories, as necessary to implement the provisions of this Chapter.

Amended by Acts 1981, No. 906, §1.



RS 25:123 - Recorder of documents; duties

§123. Recorder of documents; duties

A. The provisions of this Chapter shall be implemented and administered, under the supervision of the state librarian, by the recorder of documents, who shall be a graduate of an accredited school of library science.

B. Duties of the recorder of documents include:

(1) Preparation and distribution of the official bibliography of Louisiana public documents.

(2) Prompt transmission to the depositories of public documents received from state agencies in any format.

(3) Provision of bibliographical and practical assistance to the depositories in maintaining, developing, classifying, and utilizing their collections.

(4) Provision of information and assistance to state agencies in their efforts to comply with depository law and regulations.

(5) Provision of information to citizens about the public document depository system.

(6) Assessment of compliance of depositories and agencies with depository law and regulations, and provision of recommendations to the state librarian.

C. In addition, the recorder of documents may send copies of state documents to the office of state archives and to selected national and foreign libraries, including the Library of Congress.

Amended by Acts 1981, No. 906, §1; Acts 2001, No. 893, §1.



RS 25:124 - Public documents of state agencies

§124. Public documents of state agencies

A. Each state agency shall furnish to the recorder of documents, upon release, copies of public documents to meet the needs of the depository system.

B. The head of each state agency shall designate a liaison officer and shall notify the recorder of documents of the appointment.

C. The liaison officer shall submit semiannually to the recorder of documents a complete list of his agency's public documents.

D. The liaison officer shall insure the delivery of these documents as issued.

Amended by Acts 1981, No. 906, §1; Acts 2001, No. 893, §1.



RS 25:124.1 - Depositories

§124.1. Depositories

A. The State Library of Louisiana and Louisiana State University Library at Baton Rouge are hereby designated complete public document depositories. Other Louisiana libraries may request complete public document depository status.

B. Libraries, including those in state agencies and other institutions, may contract with the state librarian to become depositories.

C. Each historical, complete, and selective depository shall agree to make public documents accessible to the public, and to render free service in their use. All depositories shall abide by the rules and regulations promulgated by the state librarian. Extended noncompliance with the contract provisions shall result in the loss of depository status.

Added by Acts 1981, No. 906, §1; Acts 1991, No. 938, §2; Acts 2001, No. 893, §1.



RS 25:125 - Documents to be supplied to law library of state university; exchanges

§125. Documents to be supplied to law library of state university; exchanges

A. The secretary of state shall deliver to the law library of Louisiana State University and Agricultural and Mechanical College the following public documents, not later than ninety days after they are printed from time to time: three copies of the Acts of the legislature, two copies of the journals of each house of the legislature, and two copies of the proceedings of any constitutional convention.

B. In any contract which the Supreme Court may make for the printing of the supreme court reports, provision shall be made that the printer thereof shall deliver to the law library of Louisiana State University and Agricultural and Mechanical College, without charge, fifty copies of each volume thereof within a reasonable time after printing.

C. The law library of the Louisiana State University and Agricultural and Mechanical College shall exchange the public documents received pursuant to this Section for publications relating to government useful to students of public law and to public officials and shall catalogue such material so as to make it serviceable to members of the legislature.

Acts 1987, No. 224, §1; Acts 2010, No. 596, §2; Acts 2015, No. 383, §2, eff. July 1, 2015.



RS 25:126 - Publications to be furnished the Senate secretary and House clerk; quantity

§126. Publications to be furnished the Senate secretary and House clerk; quantity

The secretary of state shall deliver to the secretary of the Senate and the clerk of the House of Representatives ten copies each of the following public documents as soon as practicable after they are printed from time to time: (1) the roster of officials, (2) the constitution, (3) supplements to the constitution, (4) proposed constitutional amendments, and (5) compilations of laws.

Added by Acts 1962, No. 238, §1; Acts 1987, No. 224, §1.



RS 25:127 - State archives and records commission and state archives and records service merged and consolidated into the office of the secretary of state

§127. State archives and records commission and state archives and records service merged and consolidated into the office of the secretary of state

A. In order to merge and consolidate into one department, under authority of Section 32 of Article III of the Constitution of 1921, the executive and administrative offices of the state of Louisiana whose duties and functions are of a similar nature or character, the State Archives and Records Commission and the State Archives and Records Service as created and provided for by the constitution and laws of Louisiana is hereby merged and consolidated into the office of the secretary of state, which hereafter shall exercise the administrative functions of the state now or hereafter authorized to be exercised by the constitution and laws in relation to the administration, management and operation of the functions, programs and facilities of the State Archives and Records Commission and the State Archives and Records Service.

B. By authority of Section 32 of Article III of the Constitution of 1921, the State Archives and Records Commission and the State Archives and Records Service is hereby transferred to the secretary of state, and all of the functions, programs and operations of every kind of the State Archives and Records Commission and the State Archives and Records Service hereafter shall be exercised and performed by the secretary of state.

C. Under the transfer of functions provided for by this section, any pending or unfinished business of the commission and service shall be taken over and be completed by the secretary of state with the same power and authority as was exercised by the commission and director of the State Archives and Records Service. The secretary of state shall be the successor in every way to the commission and service, and every act done in the exercise of such functions by the secretary of state shall be deemed to have the same force and effect under any provisions of the constitution and laws in effect on the effective date of this section, as if done by the office from which such functions are transferred.

D. Whenever the commission or service is referred to or designated by the constitution or by any law or contract or other document, such reference or designation hereafter shall be deemed to apply to the secretary of state, and the legislature hereby specifically states that the provisions of this Section are in no way and to no extent intended to, nor shall they be construed in any manner which will impair the contractual obligations of the commission or service heretofore existing, or of the state of Louisiana.

E. All books, papers, records, money, choses in action and other property heretofore possessed, controlled or used by the commission or service in the exercise of functions hereby transferred are hereby transferred to the secretary of state.

F. All employees heretofore engaged in the performance of duties, in the State Archives and Records Service, in the exercise of functions transferred by this section to the secretary of state shall be transferred with such functions to the office of secretary of state to the full extent practicable to carry out the purposes of this Section and shall, so far as practicable, continue to perform the duties heretofore performed, subject to the state civil service law.

G. The merger and consolidation of offices and functions herein provided shall be effective on and after January 1, 1973; provided, however, that to effect an orderly transfer of such offices and functions the following procedure shall be effected, to wit:

(1) Not later than September 15, 1972, the State Archives and Records Commission, together with the director of the State Archives and Records Service, herein merged and consolidated shall transmit to the governor, division of administration and the secretary of state such information as may be necessary to effect plans for such consolidation and merger of offices as may be prescribed by the commissioner of administration, including but not limited to the following: (a) a complete list of all personnel, their salaries and job descriptions; (b) a complete inventory of all furniture, fixtures and equipment of every kind and description whatsoever; (c) all financial and bookkeeping records of the commission and service; (d) a summary of all floor space in state office buildings then being utilized.

(2) The secretary of state shall prepare and transmit to the governor and division of administration a "transition plan for consolidation" not later than November 1, 1972. This plan shall include a detailed procedure for the consolidation and merger of offices and functions, including the transfer and utilization of jobs, personnel, funds, office space and equipment, and such other information as the governor may require.

H. All monies appropriated to, dedicated to or otherwise realized through any source whatsoever by the State Archives and Records Commission and the State Archives and Records Service herein being merged and consolidated, shall be, upon the effective date of consolidation, transferred to the secretary of state and thereafter the disbursement of and accountability for said funds shall be the responsibility of the secretary of state.

Added by Acts 1972, No. 691, §1.



RS 25:151 - Public libraries; disposition of unused books; purpose; definitions

CHAPTER 2-A. PUBLIC LIBRARIES IN GENERAL

§151. Public libraries; disposition of unused books; purpose; definitions

A. The legislature recognizes that reading is the foundation of all learning. It is the purpose of this Section to provide greater access to that foundation to the citizens of Louisiana by utilizing unused library books to improve reading achievement in the early grades and to improve literacy among adults. It is intended that the library book dispositions provided pursuant to this Section complement all reading initiatives and other literacy efforts being made by the state of Louisiana to meet the demands of higher literacy among our citizens.

B.(1) Notwithstanding any other provision of law to the contrary, each public library in the state of Louisiana may dispose of any superseded, obsolete, unused, or otherwise unnecessary book by permitting it to be claimed as provided in Paragraph (2) of this Subsection.

(2) If a library book has been out of use for over a year, a public library may, with the approval of the appropriate governing board, dispose of such book by making it available to be claimed by any hospital, correctional facility, public or private institution, nonprofit organization, adult education program, youth organization, school, or any individual for private use free of charge.

(3)(a) The Webster Parish Library, subject to the approval of the Webster Parish Library Board of Control, may sell any superseded, obsolete, or otherwise unnecessary book in the possession of the library to any hospital, correctional facility, public or private institution, nonprofit organization, adult education program, youth organization, school, or individual.

(b) The proceeds collected from the sale of library books pursuant to Subparagraph (a) of this Paragraph shall be remitted to the Webster Parish Library Board of Control and shall be used exclusively for the maintenance, operation, and support of the Webster Parish Library.

(4)(a) The Calcasieu Parish Library, subject to the approval of the Calcasieu Parish Library Board of Control, may sell any superseded, obsolete, or otherwise unnecessary book in the possession of the library to any hospital, correctional facility, public or private institution, nonprofit organization, adult education program, youth organization, school, or individual.

(b) The proceeds collected from the sale of library books pursuant to Subparagraph (a) of this Paragraph shall be remitted to the Calcasieu Parish Library Board of Control and shall be used exclusively for the maintenance, operation, and support of the Calcasieu Parish Library.

C.(1) A public library seeking to dispose of books as provided in Paragraph (B)(2) of this Section shall do so by making all such books available to be selected for ownership in a convenient location in the library.

(2) The Webster Parish Library may dispose of books as provided in Paragraph (B)(3) of this Section by making such books available for purchase at a convenient location to be determined by the Webster Parish Library Board of Control.

(3) The Calcasieu Parish Library may dispose of books as provided in Paragraph (B)(4) of this Section by making such books available for purchase at a convenient location to be determined by the Calcasieu Parish Library Board of Control.

D. As used in this Section, "public library" shall include the State Library of Louisiana, any parish or municipal library, and any college or university or school library.

Acts 1999, No. 682, §1, eff. July 1, 1999; Acts 2005, No. 15, §1, eff. July 1, 2005; Acts 2012, No. 80, §1, eff. July 1, 2012.



RS 25:211 - PARISH AND MUNICIPAL LIBRARIES

CHAPTER 3. PARISH AND MUNICIPAL LIBRARIES

PART I. GENERAL LIBRARIES

§211. Establishment by parishes or municipalities

The governing authority of any parish or municipal corporation, the City of New Orleans and Parish of Orleans excepted, may of its own initiative create, establish, equip, maintain, operate and support a public library in such parish or municipality and shall create, establish, equip, maintain, operate and support such a public library when not less than twenty-five per cent of the duly qualified property taxpayers resident in such parish or municipality shall petition the governing authority thereof to establish such a public library for such parish or municipality. Provided that two or more parishes may join in the establishment of a public library to be supported and maintained by them jointly in the proportions as may be determined by the police juries of the respective parishes or other governing authority; and provided that a parish and one or more municipal corporations may jointly establish, maintain and operate a public library; and provided also one parish or municipality may contract with another parish or municipality to furnish library service upon such terms and conditions and for such considerations as the governing authorities concerned may stipulate and agree by written contract pursuant to ordinances duly passed by them.



RS 25:212 - Ordinances creating library; place of establishment; branch libraries

§212. Ordinances creating library; place of establishment; branch libraries

A public library under this Part shall be created by an ordinance regularly passed and adopted by the police jury of the parish, or other governing authority thereof, and the municipal council or other governing authority of such municipality. All parish libraries shall be established at the parish seat and the municipal libraries within the corporate limits of the municipality so creating and establishing them. Provided that branch libraries may be established and maintained by either a parish or municipal library as the public demands require.



RS 25:212.1 - Naming of branch library plaza by governing authority of Allen Parish

§212.1. Naming of branch library plaza by governing authority of Allen Parish

Notwithstanding R.S. 42:267 or any other law to the contrary, the governing authority of Allen Parish may name a plaza at a branch library in the parish in honor of a living person who was instrumental in establishing the parish library; served on the American Library Association Board; and served as a member of the parish library board of control.

Acts 2007, No. 117, §1, eff. June 25, 2007.



RS 25:213 - Funds for acquiring site or construction of buildings; anticipation of revenues; bond issues; special tax; use of maintenance tax

§213. Funds for acquiring site or construction of buildings; anticipation of revenues; bond issues; special tax; use of maintenance tax

A. For the purpose of acquiring sites or erecting buildings thereon or additions thereto, including furniture, fixtures, and equipment, for public libraries, the governing authority of the parish or municipality, as the case may be, may:

(1) Anticipate the revenues of the parish or municipality and issue bonds or certificates based thereon, as provided by law;

(2) Issue negotiable bonds and thereafter levy and collect taxes to pay and retire the same, if so authorized by the vote of the property taxpayers voting at an election to be called and held for that purpose in the manner provided by law; or

(3) Levy a special tax as provided by Article VI, Section 32 of the Constitution of Louisiana and by law.

B. Notwithstanding any other provision of law to the contrary and in particular R.S. 25:217(A), the governing authorities of the parishes of St. Charles, St. John the Baptist, Lafayette, Bienville, Red River, Pointe Coupee, and Ascension may authorize their respective library boards of control to use a portion of the millage dedicated for maintenance and support of the public library as provided in R.S. 25:217(A) for any of the purposes set forth in Subsection A of this Section.

C. Notwithstanding any other provision of law to the contrary and in particular R.S. 25:217(A), the governing authority of Livingston Parish may authorize its library board of control to use a portion of the millage dedicated for maintenance and support of the public library as provided in R.S. 25:217(A), not to exceed two hundred fifty thousand dollars, for the purpose of acquiring sites or erecting or renovating buildings thereon or additions thereto, including furniture, fixtures, and equipment, for a public library or libraries within Livingston Parish.

D. Notwithstanding any other provision of law to the contrary and in particular R.S. 25:217(A), the governing authority of Webster Parish may authorize the Webster Parish Library Board of Control to use surplus funds derived from the millage dedicated for maintenance and support as provided in R.S. 25:217, and surplus funds from revenue sharing, charges for photocopies, lost books and book fines, interest on tax and revenue funds, and memorial gifts, not to exceed three hundred thousand dollars, for the purpose of acquiring sites or erecting or renovating buildings thereon or additions thereto, including furniture, fixtures, and equipment, for a public library in the city of Minden.

E. Notwithstanding any other provision of law to the contrary and in particular R.S. 25:217(A), the governing authority of Winn Parish may authorize its library board of control to use a portion of the millage dedicated for maintenance and support of the public library as provided in R.S. 25:217(A), for the purpose of acquiring sites or erecting or renovating buildings or performing capital improvements on existing buildings thereon or additions thereto, including furniture, fixtures, and equipment, for a public library or libraries within Winn Parish.

F.(1) Notwithstanding any other provision of law to the contrary and in particular R.S. 25:217(A), the governing authority of St. Tammany Parish may authorize its library board of control to use a portion of the millage dedicated for maintenance and support of the public library as provided in R.S. 25:217(A), for the purpose of renovating buildings or performing capital improvements on existing buildings thereon or additions thereto, including furniture, fixtures, and equipment, for a public library or libraries within St. Tammany Parish.

(2) The governing authority may also authorize the library board of control to use a portion of the millage for the purpose of acquiring sites or erecting buildings including furniture, fixtures and equipment for a public library within the parish, after a site and preparation plan has been presented to the public and approved by a majority of the library board of control members.

Amended by Acts 1954, No. 92, §1; Acts 1974, No. 507, §1; Acts 1985, No. 214, §1, eff. July 6, 1985; Acts 1985, No. 680, §1, eff. July 16, 1985; Acts 1987, No. 664, §1, eff. July 9, 1987; Acts 1988, No. 389, §1, eff. July 10, 1988; Acts 1989, 1st Ex. Sess., No. 7, §1, eff. March 13, 1989; Acts 1989, No. 518, §1, eff. July 1, 1989; Acts 1993, No. 22, §1; Acts 1993, No. 308, §1; Acts 2003, No. 804, §1; Acts 2007, No. 161, §1.



RS 25:214 - Board of control; members; appointment and terms of office

§214. Board of control; members; appointment and terms of office

A. The governing authority of the municipality shall, in the ordinance creating a public library, name and appoint five citizens of the municipality as a board of control for such public library to serve for terms of one, two, three, four, and five years, the successors of whom shall each be appointed for a term of five years. The mayor of the municipality shall be ex officio, a member of the board of control of such public library, provided however that he shall have the right to designate another member of the governing authority of the municipality to serve in his place and stead on the board of control of such public library.

B. The governing authority of the parish shall, in the ordinance creating a public library, name and appoint, at its option, not less than five citizens nor more than seven citizens of the parish as a board of control for such parish library to serve for terms of one, two, three, four, and five years, the successors of whom shall each be appointed for a term of five years. The president of the police jury shall be ex officio, a member of the board of control for such public library, provided however that the president of the police jury shall have the right to designate another member of the governing authority of the parish to serve in his place and stead on the board of control of such public library.

C. The provisions of this Section shall not apply to the parish of Orleans.

Amended by Acts 1974, No. 208, §1; Acts 1978, No. 368, §1.



RS 25:214.1 - Assumption Parish Board of Control; per diem and reimbursement of expenses

§214.1. Assumption Parish Board of Control; per diem and reimbursement of expenses

A. The governing authority of Assumption Parish may compensate members of the Assumption Parish Library Board of Control for attendance at board meetings and may reimburse such members for travel to and from board meetings and for out-of-parish travel required in carrying out their duties as board members.

B. In Assumption Parish the members of the library board of control may receive a per diem to be established by the parish governing authority in an amount not to exceed fifty dollars for each regular or special meeting attended, up to a total of fifteen meetings in one calendar year, and may be reimbursed on a vouchered basis for expenses incurred in attending meetings or otherwise performing services for the board. Such per diem and reimbursements shall be paid by the parish governing authority out of funds appropriated or otherwise made available for such purposes.

Acts 1985, No. 366, §1; Acts 1985, No. 1001, §1.



RS 25:214.2 - Rapides Parish Library Board of Control; membership; representation

§214.2. Rapides Parish Library Board of Control; membership; representation

A. Notwithstanding any other provision of this Chapter to the contrary, the Rapides Parish Police Jury is authorized to appoint two additional members to the Rapides Parish Library Board of Control.

B. The commissioners appointed pursuant to this Section shall cause the representation on the board to reflect the representation of the nine police jury districts and shall be appointed to serve for terms of one, two, three, and four years, respectively, but thereafter, each commissioner shall be appointed for a term of five years, except that vacancies occurring otherwise than by the expiration of their term shall be filled for the unexpired term in the same manner as the original appointment.

Acts 1989, No. 98, §1.



RS 25:214.3 - Lincoln Parish Library Board of Control; membership; representation

§214.3. Lincoln Parish Library Board of Control; membership; representation

A. Notwithstanding any other provision of this Chapter to the contrary, the Lincoln Parish Police Jury is authorized to appoint two additional members to the Lincoln Parish Library Board of Control.

B. The library board of control members appointed pursuant to this Section shall cause the representation of the board to reflect the makeup of the parish population and shall be appointed to serve for a term of three and four years respectively, but thereafter, each board member shall be appointed for a term of five years, except that vacancies occurring otherwise than by the expiration of their term shall be filled for the unexpired term in the same manner as the original appointment.

Acts 2001, No. 784, §1.



RS 25:214.4 - Vermilion Parish Library Board of Control; membership; representation

§214.4. Vermilion Parish Library Board of Control; membership; representation

A. Notwithstanding any other provision of this Chapter to the contrary, the Vermilion Parish Police Jury is authorized to appoint one additional member to the Vermilion Parish Library Board of Control.

B. The library board of control member appointed pursuant to this Section shall cause the representation of the board to reflect the make-up of the parish minority population and shall be appointed to serve for an initial term of three years and thereafter the board member shall be appointed for a term of five years, except that a vacancy occurring otherwise than by the expiration of his term shall be filled for the unexpired term in the same manner as the original appointment.

C. Repealed by Acts 2015, No. 279, §1.

Acts 2006, No. 625, §1, eff. Jan. 1, 2007; Acts 2015, No. 279, §1.



RS 25:215 - Duties and powers of the board; employment of librarian, assistants, and other employees

§215. Duties and powers of the board; employment of librarian, assistants, and other employees

A. The board of control shall meet and organize immediately after their appointment and annually thereafter and elect a president, vice-president, secretary, and treasurer, whose duties shall be those customarily exercised by such officers. The board of control shall have authority to establish rules and regulations for its own government and that of the library not inconsistent with law; to elect and employ a librarian, and, upon the recommendation and approval of the latter, to employ assistant librarians and other employees and fix their salaries and compensation; provided that no contract of employment shall be made for a longer period than four years nor with any person as head librarian who has not been certified by the State Board of Library Examiners as provided in R.S. 25:222. The head librarian may be appointed or elected secretary of the board of control.

B.(1) The administration of and accounting functions of the St. John the Baptist Parish Library Fund are hereby transferred from the St. John the Baptist Police Jury to the St. John the Baptist Parish Library Board of Control, effective February 1, 1979.

(2) The administration of and accounting functions for funds of the Morehouse Parish Library are hereby transferred from the Morehouse Parish Police Jury to the Morehouse Parish Library Board of Control, effective January 1, 1983.

(3) The administration of and accounting functions for the funds of the Rapides Parish Library are hereby transferred from the Rapides Parish Police Jury to the Rapides Parish Library Board of Control, effective January 1, 1984.

(4) The administration of and accounting functions for funds of the Bienville Parish Library are hereby transferred from the Bienville Parish Police Jury to the Bienville Parish Library Board of Control, effective January 1, 1984.

(5) The administration of and accounting functions for funds of the Sabine Parish Library are hereby transferred from the Sabine Parish Police Jury to the Sabine Parish Library Board of Control, effective January 1, 1985.

(6) The administration of and accounting functions for funds of the Franklin Parish Library are hereby transferred from the Franklin Parish Police Jury to the Franklin Parish Library Board of Control, effective January 1, 1987.

(7) The administration of and accounting functions for funds of the West Carroll Parish Library are hereby transferred from the West Carroll Parish Police Jury to the West Carroll Parish Library Board of Control.

(8) The administration of and accounting functions for funds of the Tangipahoa Parish Library may be transferred from the Tangipahoa Parish Council to the Tangipahoa Parish Library Board of Control, at the option and in the discretion of said Board of Control.

(9) The administration of and accounting functions for funds of the St. Tammany Parish Library may be transferred from the St. Tammany Parish Police Jury to the St. Tammany Parish Library Board of Control, at the option and in the discretion of said Board of Control.

(10) The administration of and accounting functions for funds of the Beauregard Parish Library are hereby transferred from the Beauregard Parish Police Jury to the Beauregard Parish Library Board of Control.

(11) The administration of and accounting functions for funds of the St. Mary Parish Library may be transferred from the St. Mary Parish Council to the St. Mary Parish Library Board of Control, at the option and in the discretion of said board of control.

(12) The administration of and accounting functions for funds of the Allen Parish Libraries may be transferred from the Allen Parish Police Jury to the Allen Parish Libraries Board of Control at the option and in the discretion of said board of control.

(13) The administration of and accounting functions for funds of the DeSoto Parish Library are hereby transferred from the DeSoto Parish Police Jury to the DeSoto Parish Library Board of Control.

(14) The administration of and accounting functions for funds of the Caldwell Parish Library are hereby transferred from the Caldwell Parish Police Jury to the Caldwell Parish Library Board of Control.

(15) The administration of and accounting functions for funds of the Concordia Parish Library are hereby transferred from the Concordia Parish Police Jury to the Concordia Parish Library Board of Control. Except as provided in this Paragraph, the Concordia Parish Police Jury shall continue to provide for the maintenance, operation, and support of the Concordia Parish Library as otherwise provided by general or local law.

(16) The administration of and accounting functions for funds of the Vermilion Parish Library are hereby transferred from the Vermilion Parish Police Jury to the Vermilion Parish Library Board of Control.

(17) The administration of and accounting functions for funds of the Acadia Parish Library are hereby transferred from the Acadia Parish Police Jury to the Acadia Parish Library Board of Control.

C. The St. John the Baptist Parish Library Board of Control may fix and pay a per diem to the members of the board not to exceed fifty dollars per meeting.

Amended by Acts 1978, No. 229, §1; Acts 1982, No. 238, §1, eff. Jan. 1, 1983; Acts 1983, No. 52, §1, eff. Jan. 1, 1984; Acts 1983, No. 488, §1, eff. Jan. 1, 1984; Acts 1984, No. 553, §1, eff. Jan. 1, 1985; Acts 1986, No. 923, §1; Acts 1987, 143, §1, eff. June 18, 1987; Acts 1988, No. 27, §1, eff. Jan. 1, 1989; Acts 1988, No. 726, §1, eff. Sept. 1, 1988; Acts 1993, No. 209, §1; Acts 1996, 1st Ex. Sess., No. 51, §1, eff. May 7, 1996; Acts 2000, 1st Ex. Sess., No. 23, §1; Acts 2004, No. 234, §1, eff. July 1, 2004; Acts 2004, No. 414, §1, eff. July 1, 2004; Acts 2005, No. 22, §1, eff. July 1, 2005; Acts 2006, No. 276, §1, eff. Jan. 1, 2007; Acts 2010, No. 240, §1, eff. Jan. 1, 2011.



RS 25:216 - Reports to State Library of Louisiana, persons required to make

§216. Reports to State Library of Louisiana, persons required to make

The president of the board of control and the librarian of every public library established and maintained under this Part shall make annual reports to the State Library of Louisiana giving such statistics and other information as may be required by it, such reports to be made at such time and on such blanks or forms as the State Library of Louisiana may require and provide. The governing authority of the parish or municipality establishing the public library and creating the board of control may also require reports annually or quarterly or both of the board or its president.

Acts 1991, No. 938, §2.



RS 25:217 - Funds for maintenance and support; special taxes; exception; libraries jointly established; sharing of expenses; payment for library service

§217. Funds for maintenance and support; special taxes; exception; libraries jointly established; sharing of expenses; payment for library service

A. The governing authority of a parish or municipality establishing a library under the provisions of this Part may on its own initiative and shall, when requested by a petition of not less than twenty-five percent of the duly qualified property taxpayers resident, submit to the property taxpayers a proposition to vote a special tax, as provided by the constitution and laws of this state, for the maintenance and support of such public library and its branches. This tax, if voted, shall be levied and assessed annually as authorized by the voters and collected and used exclusively for the support and maintenance of the public library, except as provided in R.S. 25:213(B).

B. In all cases where a public library is jointly established and maintained, each parish and municipal corporation concerned shall contribute its pro rata or equitable share of the costs and expenses. Each such corporation shall be as nearly as possible equally represented on the board of control, and the presiding officer of each governing authority shall be an ex officio member of the board.

C. Parishes or municipalities receiving library service from another parish or municipality may contract and pay for the same either out of general funds or out of special funds voted, levied, and collected for that purpose. The parish or municipality receiving such funds for such service shall use and expend the funds for library purposes only.

Acts 1985, No. 214, §1, eff. July 6, 1985; Acts 1985, No. 680, §1, eff. July 16, 1985.



RS 25:217.1 - Use of funds; DeSoto Parish

§217.1. Use of funds; DeSoto Parish

Notwithstanding any provision of law to the contrary, no funds from any tax levied or assessment or charge imposed pursuant to this Chapter on behalf of the DeSoto Parish library shall be diverted for use by any other entity or for any other purposes than those of such parish library.

Acts 2003, No. 263, §1, eff. June 10, 2003.



RS 25:218 - Costs of parish library, how borne; exclusion of municipalities within parish

§218. Costs of parish library, how borne; exclusion of municipalities within parish

The costs of establishing and maintaining a parish public library shall be borne by the entire parish including the incorporated towns therein and all taxes levied and assessed, whether general or special, for the establishment, support and maintenance of such parish public library shall be borne proportionately by all of the property of the parish including that within incorporated municipalities, unless in the ordinance creating the parish public library the municipality is expressly excluded because of its exemption from parochial taxation or because such municipality owns, maintains and operates its own public library, and in such cases will not be entitled to library service, except upon such terms and conditions as may be agreed upon as provided in R.S. 25:211. Nor shall the residents or taxpayers of such excluded municipality be counted in making up the number of petitioners required in R.S. 25:211 and 25:217.



RS 25:219 - Municipal libraries, consolidation with parish library; assumption of trusts, etc., by parish

§219. Municipal libraries, consolidation with parish library; assumption of trusts, etc., by parish

Municipalities already owning and maintaining public libraries may consolidate the same with the parish public library, either the head library, if located in the parish seat, or a branch library, if located elsewhere in the parish, upon such terms and conditions as may be agreed upon between the governing authorities of the parish and municipality affected by ordinances regularly and legally passed and adopted evidencing such a merger and consolidation; provided that in all cases where the municipality has bound or obligated itself to maintain and support the public library, in order to keep inviolate any trust, gift or bequest for such purposes, the parish into which such municipal library is merged shall assume and become responsible for the faithful performance of the obligation and the execution of the trust assumed by the municipality.



RS 25:220 - Payment of maintenance costs and other expenses

§220. Payment of maintenance costs and other expenses

The expenses or costs of maintenance of a public library established under this Part, including the salaries of librarian, assistants, and other employees as well as all other incidental expenses, shall be paid monthly by the governing authority establishing the library, upon the approval of such expenses and maintenance costs by the board of control of such library, out of the funds specially budgeted from the general fund for library purposes and, in default thereof, out of the special taxes voted, levied and collected by the governing authority for the library's support and maintenance. The board of control may delegate to the president or one of its members the duty of approving such monthly expenses and maintenance costs.

Amended by Acts 1958, No. 425, §1.



RS 25:221 - Gifts and contributions, acceptance by board of control

§221. Gifts and contributions, acceptance by board of control

The board of control of every public library created and maintained under the provisions of this Part may receive and accept unconditional gifts, donations and contributions from individuals and corporations, but no gifts or donations conditionally made shall be accepted without the approval of the governing authority of the parish or municipality creating the public library. All moneys, property, and other things of value given or contributed to a public library shall be turned over to the treasurer of the board of control and shall be expended or invested by the librarian with the approval of the board of control.



RS 25:221.1 - Library donations; spending restrictions

§221.1. Library donations; spending restrictions

Notwithstanding any provision of this Part or other law to the contrary, the West Baton Rouge Parish Library Board of Control shall not spend any portion of the principal of the Judge Paul B. Landry, Jr. Memorial Fund, but may spend only the investment earnings of the fund.

Acts 2007, No. 25, §1.



RS 25:222 - State board of library examiners; creation; members, appointment, and terms of office; duties; examinations of applicants; fee for examination and certificate

§222. State board of library examiners; creation; members, appointment, and terms of office; duties; examinations of applicants; fee for examination and certificate

A. There is created a State Board of Library Examiners to be composed of three members, all of whom must be experienced and trained librarians, appointed and chosen by the Board of Commissioners of the State Library of Louisiana for a term of four years who shall serve without pay. The members of the board shall meet and organize and elect one chairman and a secretary. The board of library examiners shall have authority to establish rules and regulations for its government and prescribe examinations, qualifications, conditions, and requirements for those seeking certificates or permits to practice the profession of librarian. The board shall hold at least one examination a year for the purposes of examining applicants for certificates as librarians at the office of the state library in Baton Rouge and may hold other examinations at other places in the state as may suit the convenience of the board and the applicants.

B. All applicants for the certificates as librarian shall be required to deposit and pay to the State Library of Louisiana a fee of five dollars; if the applicants are successful in the examination, they will be given a certificate by the board of examiners. All fees collected by the board shall be turned over by it to the State Library of Louisiana to defray the incidental expenses for certificates, traveling expenses, stationery, postage, and the like.

Acts 1991, No. 938, §2.



RS 25:223 - Reports by board of examiners to state library

§223. Reports by board of examiners to state library

The board of library examiners shall report annually to the State Library of Louisiana furnishing such statistical information as may be required by it.

Acts 1991, No. 938, §2.



RS 25:231 - South St. Landry Community Library District; creation; boundaries

PART I-A. SOUTH ST. LANDRY COMMUNITY

LIBRARY DISTRICT

§231. South St. Landry Community Library District; creation; boundaries

The South St. Landry Community Library District is hereby created within the boundaries of St. Landry Parish Police Jury Election District Eight, including the municipalities of Sunset, Grand Coteau, and Cankton, and having the following specific boundaries: Beginning on the Southwest Common Border of St. Landry and Acadia Parishes at the junction of the parish boundary line and Highway 754; thence east on Highway 754 and following said highway in its eastern movement to the east section line of Section 25, T7S, R4E, and also a junction with Bayou Bourbeau; thence following flow of bayou in its northerly and northeastern directions to Ward 1, Ward 2 boundary line; thence east on said ward line and following said ward line in an easterly direction to junction with Bayou Bourbeau and thence following the Bayou Bourbeau and also the ward line to a point in the southeast corner of Section 144, T7S, R4E, at which point the ward line changes direction to south-southwest, following said line south-southwest to its termination at the southern boundary line of St. Landry Parish; thence following the common boundary of St. Landry and Lafayette Parishes in its southwesterly direction to its southwestern extremity; thence on its northerly direction on said common boundary of St. Landry and Acadia Parishes to the junction of Highway 754 and the point of beginning.

Acts 1990, No. 405, §1.



RS 25:232 - Board of commissioners; appointment; terms; qualifications; removal of members

§232. Board of commissioners; appointment; terms; qualifications; removal of members

A. There is created a board of commissioners of the South St. Landry Community Library District, domiciled in the parish seat, to be composed of seven members. The mayor of the municipality of Sunset shall appoint one member who shall serve for one year. The mayor of the municipality of Grand Coteau shall appoint one member who shall serve for one year. The mayor of the municipality of Cankton shall appoint one member who shall serve for one year. The St. Landry Parish Police Jury shall appoint one member to serve for one year, one for two years, one for three years, and one for five years. Their successors shall each be appointed as herein provided for five year terms, each member to serve until his successor is commissioned and qualified.

B. The members of the board shall serve without pay and shall not be removed except for cause during their terms of office.

Acts 1990, No. 405, §1.



RS 25:233 - Organization of board; meetings; quorum

§233. Organization of board; meetings; quorum

Immediately upon the selection and appointment of the first board of commissioners, the members shall meet at the call of the St. Landry Parish Police Jury and organize by electing a chairman, a vice-chairman, and an executive secretary; they shall also provide for quarterly meetings of the board and for special meetings on the call of the chairman or of any three members. A majority of the whole membership shall be required to constitute a quorum for the transaction of business, but the executive secretary and the chairman, acting jointly, shall be authorized at all times to transact routine business.

Acts 1990, No. 405, §1.



RS 25:234 - Powers; duties

§234. Powers; duties

A. The South St. Landry Community Library District is hereby declared to be a body corporate and politic, governed by the board of commissioners, with the power to sue and be sued, acquire, construct, maintain, extend, repair, and improve library equipment, fixtures, facilities, and services; provided, however, that the district shall operate entirely within the framework of the revenues to be derived as provided herein, and the library shall not become a charge on the public funds of the state of Louisiana.

B. It may contract and cooperate with other library agencies, and governmental and private entities. It may also receive gifts of books, money, or other property, which may be used or held in trust for the purposes given; may purchase and operate traveling libraries, and circulate such libraries within the district under such rules and conditions as the board may deem necessary. It may publish lists and circulars of information, and may conduct a clearing house for periodicals for free gifts to local libraries, and shall perform such other services considered in the best interest of the district.

C. The board may borrow money, give security therefor, purchase on contract, and do and perform any and all other acts and things necessary or proper to carry out the provisions of this Section.

Acts 1990, No. 405, §1.



RS 25:235 - Funds for construction; acquisition; maintenance; support

§235. Funds for construction; acquisition; maintenance; support

A. The board may, on its own initiative, and shall, when requested by petition of not less than twenty-five percent of the duly qualified property taxpayers resident, submit to the property taxpayers a proposition for a special tax, as provided by the constitution and laws of this state, for the purposes of this Part. This tax, if approved, shall be levied and assessed annually as authorized by the voters and collected and used exclusively for the purposes of this Part.

B. St. Landry Parish and each municipality within the district shall contribute its pro rata or equitable share of the cost and expenses.

C. St. Landry Parish and each municipality within the district may use general funds or special funds voted, levied, and collected for the purpose of this Part to fund the district.

Acts 1990, No. 405, §1.



RS 25:261 - Establishment and maintenance by parishes

PART II. LAW LIBRARIES

§261. Establishment and maintenance by parishes

The various parishes may respectively equip and maintain a law library for the use and benefit of the parish judges and officials.



RS 25:262 - Certification by judge of books to be purchased or subscribed for

§262. Certification by judge of books to be purchased or subscribed for

The judge or judges of the district court of the parish shall certify to the police jury desiring to purchase and maintain a law library for their parish, a list of the books or volumes or sets of books to be purchased or subscribed for; after this list has been certified the police jury shall be authorized to purchase or subscribe for the books or sets of books so certified.



RS 25:271 - Orleans Parish Law Library; creation; purpose

PART III. ORLEANS PARISH LAW LIBRARY COMMISSION

§271. Orleans Parish Law Library; creation; purpose

There is hereby created the Orleans Parish Law Library for the use and benefit of the judiciary, the members of the bar, and the general public of Orleans Parish.

Acts 1964, No. 284, §1; Acts 1995, No. 1132, §1.



RS 25:272 - Repealed by Acts 1995, No. 1132, 2.

§272. Repealed by Acts 1995, No. 1132, §2.



RS 25:273 - Orleans Parish Law Library; revenues

§273. Orleans Parish Law Library; revenues

The revenues to defray the expenses of the Orleans Parish Law Library shall be provided by the clerk of the Civil District Court of Orleans Parish by adding to the initial cost of docketing all civil suits, including the docketing of succession and tutorship proceedings, but excluding all suits now docketed on the clerk's records, the maximum sum of two dollars, which sum shall be remitted by the clerk of court, on the first day of each month, to the Judicial Expense Fund for the Civil District Court for the Parish of Orleans.

Acts 1964, No. 284, §3. Amended by Acts 1980, No. 319, §1; Acts 1990, No. 491, §1; Acts 1995, No. 1132, §1.



RS 25:274 - Repealed by Acts 1995, No. 1132, 2.

§274. Repealed by Acts 1995, No. 1132, §2.



RS 25:281 - Creation; purpose

PART IV. LAFAYETTE PARISH LAW LIBRARY COMMISSION

§281. Creation; purpose

There is hereby created the Lafayette Parish Law Library Commission to establish, maintain and operate a law library for the use and benefit of the judiciary, the members of the bar and the general public of Lafayette Parish.

Added by Acts 1968, No. 416, §1.



RS 25:282 - Membership; tenure

§282. Membership; tenure

The members of the commission shall consist of one judge of the district court in and for the parish of Lafayette, and six attorneys actively engaged in the practice of law in Lafayette Parish, to be selected by the court en banc. The judge selected shall serve for a term of three years, or until his successor is duly chosen. Initially, there shall be two attorneys to serve for a term of one year, two to serve for two years and two to serve for three years; thereafter in each succeeding year two attorneys shall be selected to serve for three years, or until their successors are duly chosen.

Added by Acts 1968, No. 416, §1.



RS 25:283 - Revenues

§283. Revenues

The revenues of the commission shall be provided by the clerk of the district court of Lafayette Parish by adding to the initial cost of docketing all civil suits, including the docketing of succession and tutorship proceedings, but excluding all suits now docketed on the clerk's records, the sum of seven dollars, which sum shall be remitted by the clerk of court, on the first day of each month, to the Lafayette Parish Law Library Commission. These added charges shall form no part of the judicial expense account fund of the district court.

Added by Acts 1968, No. 416, §1; Acts 1988, No. 416, §1; Acts 1990, No. 447, §1; Acts 2011, No. 273, §1.



RS 25:284 - Commission as body politic; powers

§284. Commission as body politic; powers

The Lafayette Parish Law Library Commission is created a body politic with the right to sue and be sued, to acquire any and all property necessary for its maintenance and operation by all lawful means, to incur debt in anticipation of its revenues, to accept gifts and donations, to establish rules and regulations for the conduct of its affairs, to employ a librarian, to require bond for the handling of its funds in an amount to be determined by it; provided, however, the commission shall operate entirely within the framework of the revenues to be derived as provided for herein and the library shall not become a charge on the public funds of the parish of Lafayette, city of Lafayette or state of Louisiana.

Added by Acts 1968, No. 416, §1.



RS 25:291 - Repealed by Acts 2010, No. 477, §1.

PART V. IBERIA PARISH LAW LIBRARY COMMISSION

§291. Repealed by Acts 2010, No. 477, §1.



RS 25:292 - Repealed by Acts 2010, No. 477, §1.

§292. Repealed by Acts 2010, No. 477, §1.



RS 25:293 - Repealed by Acts 2010, No. 477, §1.

§293. Repealed by Acts 2010, No. 477, §1.



RS 25:294 - Repealed by Acts 2010, No. 477, §1.

§294. Repealed by Acts 2010, No. 477, §1.



RS 25:295 - Repealed by Acts 2009, No. 338, §1.

PART VI. VERMILION PARISH LAW LIBRARY COMMISSION

§295. Repealed by Acts 2009, No. 338, §1.



RS 25:295.1 - Repealed by Acts 2009, No. 338, §1.

§295.1. Repealed by Acts 2009, No. 338, §1.



RS 25:295.2 - Repealed by Acts 2009, No. 338, §1.

§295.2. Repealed by Acts 2009, No. 338, §1.



RS 25:295.3 - Repealed by Acts 2009, No. 338, §1.

§295.3. Repealed by Acts 2009, No. 338, §1.



RS 25:296 - Creation; purpose

PART VII. CALCASIEU PARISH LAW LIBRARY COMMISSION

§296. Creation; purpose

There is hereby created the Calcasieu Parish Law Library Commission to establish, maintain, and operate a law library for the use and benefit of the judiciary, the members of the bar, and the general public of Calcasieu Parish.

Acts 1993, No. 730, §1.



RS 25:296.1 - Membership; tenure

§296.1. Membership; tenure

The members of the commission shall consist of the Calcasieu Parish Police Jury. The commission shall request that the Southwest Bar Association's executive committee appoint an advisory committee of seven active members of the association who shall make recommendations to the commission concerning the operation of the law library.

Acts 1993, No. 730, §1.



RS 25:296.2 - Revenues

§296.2. Revenues

The revenues of the commission shall be provided by the clerks of the district court of Calcasieu Parish, the Lake Charles City Court, and the Sulphur City Court by adding to the initial cost of docketing all civil suits, including the docketing of succession and tutorship proceedings, but excluding all suits docketed on the clerk's records on August 15, 1993, the sum of up to seven dollars and fifty cents. The commission shall determine on or before January first of each calendar year, the amount the clerks of court shall collect for that calendar year. The sums shall be remitted by the clerks of court, on the first day of each month, to the Calcasieu Parish Law Library Commission. These added charges shall form no part of the judicial expense account fund of the district court. The revenues shall be used by the commission to fund the Calcasieu Parish Law Library.

Acts 1993, No. 730, §1.



RS 25:296.3 - Commission as body politic; powers

§296.3. Commission as body politic; powers

The Calcasieu Parish Law Library Commission is created a body politic with the right to sue and be sued, to acquire any and all property necessary for maintenance and operation of a law library by all lawful means, to incur debt in anticipation of its revenues, to accept gifts and donations, to establish rules and regulations for the conduct of its affairs, to employ a librarian, and to require bond for the handling of its funds in an amount to be determined by it. However, the commission shall operate entirely within the framework of the revenues to be derived as provided for herein and the library shall not become a charge on the public funds of the parish of Calcasieu, city of Lake Charles, city of Sulphur, or state of Louisiana.

Acts 1993, No. 730, §1.



RS 25:301 - LOUISIANA ART COMMISSION

CHAPTER 4. LOUISIANA ART COMMISSION

§301. Creation of commission

There is created a state art commission, to be known as the Louisiana Art Commission. This commission shall be assigned suitable permanent quarters in the "Old State House" in the City of Baton Rouge.



RS 25:302 - Executive officers and advisory board

§302. Executive officers and advisory board

The commission shall consist of an executive board as follows: The state superintendent of education, the president of the Louisiana State University, and the president of the Baton Rouge Art League. The executive board shall supervise the relations between the activities of the art commission and other instrumentalities of the state government, and prevent duplication of already existing functions. The executive board shall be directly responsible for the policies, functions, and activities of the commission.

There shall also be an advisory board composed of the president or a representative from Northwestern State College, Louisiana Polytechnic Institute, Southeastern Louisiana College, Southwestern Louisiana Institute, the Art Association of New Orleans, and Louisiana State University, and the president of the Board of Curators of the Louisiana State Museum or his representative. The advisory board shall hold meetings for the purpose of discussing the policies and activities of the commission, and advising the executive board of the results of such discussions and deliberations.

Amended by Acts 1952, No. 127, §8.



RS 25:303 - Duties of executive board

§303. Duties of executive board

The executive board shall hold regular meetings, prescribe rules for the governing of the commission, elect such officers and employees as may be needed, establish and use a seal, and make biennial reports to the governor. These reports shall show art conditions and progress in Louisiana, and shall contain an itemized statement of the expenses of the commission. This report shall be presented to the legislature in printed form.



RS 25:304 - Acceptance of loans or donations

§304. Acceptance of loans or donations

The executive board shall accept loans or donations of works of art, land, buildings, money, relics, and other things, as additions to and for the improvement of the gallery. These donations may be made in trust subject to conditions specified.



RS 25:305 - Gallery as depository for works of art

§305. Gallery as depository for works of art

The gallery of the Louisiana Art Commission shall be an official state depository to receive items or collections of painting, sculpture, reproductions, architecture, photography, popular arts and crafts (basketry, weaving, quilting, pottery, bookbinding, metalwork, woodwork, and other handicrafts), children's art, graphic arts, home furnishings (past and present), prints, essays and books on arts, crafts, and architecture, and all other things of an educational, literary, artistic, and historical nature which are worthy of preservation. The governor and all departments, units and subdivisions of the state are authorized to loan or deposit in this gallery any historical, literary, or artistic documents, relics or works of art that belong to such governmental divisions.



RS 25:306 - Scope of commission's work

§306. Scope of commission's work

The work of the commission shall be to sustain and promote all forms of artistic activity in and of the state of Louisiana; to remind and inform the citizens of the state of the unique creative efforts of Louisiana artists, both those which have flourished in Louisiana in the past and those which adorn our civilization in the present day. It may do this by exhibiting the outstanding works of Louisiana artists and craftsmen and awarding, at its discretion, substantial money prizes and medals for excellence therein. It may bring fructifying agencies, such as lecturers and exhibitions, from outside the state for tours about the state. It may assist in the preservation, maintenance, and restoration and reconstruction of historic buildings and monuments, in Louisiana, by formal and informal recommendations and advice and conferences with legal owners of such buildings and monuments, and with other persons or groups having a legitimate interest in such buildings and monuments; when possible, rendering financial aid, by loan or grant, for the purpose of such preservation, to parishes, cities, towns, villages, police juries, corporations, or individuals.

It may publish, from time to time, bulletins, circulars, catalogs, and other educational and informative material which will stimulate interest in and appreciation of Louisiana art and architecture.

It may purchase items or collections of any of the types mentioned in R.S. 25:305 for its gallery.

It may also cooperate with and arrange for the circulation of exhibitions to schools, colleges, universities, libraries, communities, and art associations, colonies, leagues, clubs, institutes and galleries, and charitable and penal organizations, under such rules and conditions as the commission may deem necessary to protect the interests of the state and best increase the efficiency of the service it is expected to render the public.



RS 25:315 - Repealed by Acts 2010, No. 743, §1D, eff. July 1, 2010.

CHAPTER 4-A. LOUISIANA MUSIC COMMISSION

§315. Repealed by Acts 2010, No. 743, §1D, eff. July 1, 2010.



RS 25:316 - Repealed by Acts 2010, No. 743, §1D, eff. July 1, 2010.

§316. Repealed by Acts 2010, No. 743, §1D, eff. July 1, 2010.



RS 25:317 - Repealed by Acts 2010, No. 743, §1D, eff. July 1, 2010.

§317. Repealed by Acts 2010, No. 743, §1D, eff. July 1, 2010.



RS 25:318 - Repealed by Acts 2010, No. 743, §1D, eff. July 1, 2010.

§318. Repealed by Acts 2010, No. 743, §1D, eff. July 1, 2010.



RS 25:321 - Repealed by Acts 2001, No. 1137, 1.

CHAPTER 4-B. LOUISIANA HISTORICAL JAZZ SOCIETY

§321. Repealed by Acts 2001, No. 1137, §1.



RS 25:322 - Repealed by Acts 2001, No. 1137, 1.

§322. Repealed by Acts 2001, No. 1137, §1.



RS 25:341 - Establishment and location; purpose; board of directors; appointment; compensation of members; terms; oaths

CHAPTER 5. STATE MUSEUM

§341. Establishment and location; purpose; board of directors; appointment; compensation of members; terms; oaths

A. The Louisiana State Museum is established as a complex of facilities in the cities of Baton Rouge, Natchitoches, New Orleans, Patterson, Thibodaux, and Winnfield under the management and supervision of the office of the state museum of the Department of Culture, Recreation and Tourism.

B. The Louisiana State Museum shall be a historical, cultural, and educational institution whose primary purpose shall be to collect, preserve, and present, as an educational resource, objects of art, documents, artifacts, and the like that reflect the history, art, and culture of Louisiana.

C. The Board of Directors of the Louisiana State Museum, hereinafter referred to as the board, is hereby created in the Department of Culture, Recreation and Tourism.

D. The Board of Directors of the Louisiana State Museum shall be composed of members as provided in this Subsection. The secretary of the Department of Culture, Recreation and Tourism shall serve as a member of the board. Each additional member of the board shall have a knowledge of and interest in art, history, and cultural restoration. Further, each member nominee shall have experience in at least one of the following subject areas: marketing, law, historic preservation, museum sciences, finance, accounting, business administration, fundraising for nonprofits, facility management, community or consumer advocacy, or other pertinent disciplines. Additional members of the board shall be appointed by the lieutenant governor as follows:

(1) Each of the following shall submit a list of four names, and the lieutenant governor shall appoint members in a manner described in this Paragraph:

(a) Two members nominated by the Friends of the Cabildo.

(b) One member nominated by the Louisiana Historical Society.

(c) One member nominated by the Louisiana Historical Association.

(d) One member nominated by the Foundation for Historical Louisiana.

(e) One member nominated by the Wedell-Williams Memorial Foundation of the Wedell-Williams Aviation and Cypress Sawmill Foundation in Patterson.

(f) Two members nominated by the Louisiana Museum Foundation.

(g) One member nominated by the Friends of the Edward Douglass White Historic Site.

(h) One member nominated by the Louisiana Sports Hall of Fame Foundation.

(i) One member nominated by the Louisiana Civil Rights Museum Advisory Board.

(j) Two members nominated by the Friends of Capitol Park Museum.

(2) Seven members shall be appointed from the state at large in such manner as to provide that membership on the board will reflect the ethnic and cultural diversity of the population of the state and encourage statewide representation on the board.

(3)(a) Notwithstanding the provisions of Paragraph (1) of this Subsection, should any entity fail to make all or any of the nominations initially required in Paragraph (1) of this Subsection by August 1, 2008, or within thirty days of the swearing in of a new lieutenant governor thereafter, the lieutenant governor may make an appointment for that nominating entity's seat on the board from the state at large.

(b) A nominee whose name is submitted by more than one entity concurrently shall automatically be disqualified from consideration so long as the nominee remains on multiple lists. The lieutenant governor shall notify the offending nominating entities of the duplicate nominees in writing and each such nominating entity shall have fifteen days from receipt of such notice to resubmit a list of names for consideration. Should an entity fail to submit an un-duplicated list of four names timely, the lieutenant governor may make the appointment for that nominating entity's seat on the board from the state at large.

E.(1) Each appointment by the lieutenant governor shall be submitted to the Senate for confirmation.

(2)(a) For members appointed pursuant to Subsection D of this Section, the term of office shall be four years after initial terms as provided in Subparagraph (b) of this Paragraph. A member shall serve no more than two consecutive terms.

(b) Five members shall serve an initial term of one year; five members shall serve an initial term of two years; five members shall serve an initial term of three years; five members shall serve an initial term of four years, as determined by lot at the first meeting of the board.

F.(1)(a) When a vacancy on the board occurs among the members appointed pursuant to the provisions of Paragraph (D)(1) of this Section, the entity that nominated the member shall submit to the lieutenant governor a list of four nominees to fill the vacancy. The lieutenant governor shall fill the vacancy by appointment from among the nominees and the appointment shall be for the remainder of the term.

(b) In the event there is more than one position vacant on the board concurrently, a nominee whose name is submitted by more than one entity shall automatically be disqualified from consideration so long as the nominee remains on multiple lists. The lieutenant governor shall notify the offending nominating entities of the duplicate nominees in writing and each such nominating entity shall have fifteen days from receipt of such notice to resubmit a list of names for consideration. Should an entity fail to submit an un-duplicated list of four names timely, the lieutenant governor may make the appointment for that nominating entity's seat on the board from the state at large.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, should any entity fail to make any or all nominations required by Paragraph (1) of this Subsection within thirty days after the vacancy occurs, the lieutenant governor may make an appointment for that nominating entity's seat on the board from the state at large.

(3) When a vacancy occurs among the at-large members appointed pursuant to the provisions of Paragraph (D)(2) of this Section, then the lieutenant governor shall appoint a person to fill the vacancy within thirty days of the vacancy. The member appointed to fill a vacancy shall serve the remainder of the unexpired term.

G. The members of the board shall serve without compensation, but they shall receive their actual expenses incurred in attending any meeting of the board.

H. Each member of the board shall take and subscribe to the oath of office required of state officials.

Acts 1983, No. 687, §4; Acts 1987, No. 416, §1; Acts 1990, No. 726, §1; Acts 1991, No. 9, §§1 and 3, eff. June 6, 1991; Acts 1997, No. 318, §1, eff. June 18, 1997; Acts 2003, No. 1205, §1, eff. July 3, 2003; Acts 2007, No. 53, §1, eff. June 30, 2007; Acts 2008, No. 908, §1; Acts 2014, No. 832, §6; Acts 2015, No. 263, §1, eff. Jan. 12, 2016.



RS 25:342 - Domicile; powers and duties of the office of the state museum and the board; buildings and properties administered

§342. Domicile; powers and duties of the office of the state museum and the board; buildings and properties administered

A.(1) The board of directors shall meet once each quarter, unless additional meetings are called by the lieutenant governor, the secretary of the Department of Culture, Recreation and Tourism, the chairman of the board, or a quorum of the board.

(2) The board shall adopt bylaws establishing policies and procedures for its governance, including but not limited to the following:

(a) The election and responsibilities of the board's officers, including a chairman and vice chairman to serve terms of two years;

(b) The selection, term, compensation, and responsibilities of advisors to the board; and

(c) The creation, appointment, compensation, duties, and functions of standing or special committees of the board.

(3) A majority of the board shall constitute a quorum for the transaction of official business. All official actions of the board shall require the affirmative vote of a majority of the members present and voting.

(4) The board shall establish and use an identifying seal pertaining to museum business. The board shall not authorize reports and recommendations which include the issue, publication, or distribution of general information documents or pamphlets, which are published on a regular basis and are generally known as newsletters.

(5) The board shall assist the secretary and assistant secretary in establishing fiscal policies, including but not limited to operational budgets and financial controls over existing and new projects.

(6) The museum shall be open to the public. The assistant secretary of the office of the state museum may establish in accordance with the Administrative Procedure Act admission and tour fees and user or rental fees for any or all museum buildings and exhibits to be charged by the museum. Such user or rental fees shall reflect the actual cost of maintenance of the space rented and the market rates for comparable space in the locality of the space rented.

(7) The office of the state museum, through the assistant secretary and in cooperation with nonprofit corporations established to support the Louisiana State Museum, may seek private funding to support the museum's programs.

(8) The office of the state museum, through the assistant secretary, shall have authority to contract with consulting experts in the fields of museum administration and conservation of paintings, books and papers, and other decorative arts, and with appraisers, buying agents, designers, engineers, attorneys, accountants, construction and financial experts, and other such persons as may be necessary to carry out the purposes of the museum.

(9) Notwithstanding any provisions of law to the contrary and in particular the provisions of R.S. 25:349(B)(5) and R.S. 41:1212, the office of the state museum, through the assistant secretary, may enter into contracts and agreements with any public agency or nonprofit corporation which has been established for the primary purpose of supporting the programs and activities of the Louisiana State Museum, including the Friends of the Cabildo, Friends of the Museums of Local Interest, Friends of the Louisiana Sports Hall of Fame, the Wedell-Williams Memorial Foundation, and the Louisiana Museum Foundation, for the establishment of offices, stores, or exhibits on the property and in the buildings of the museum. The office of the state museum, through the assistant secretary, may also enter into contracts and agreements for joint construction, equipment, maintenance, and financing of such buildings, and may enter into contracts and agreements for the joint financing, supervision, and conduct of cooperative enterprises and undertakings. Any public agency may enter into contracts and agreements with the office of the state museum for the purposes provided in this Paragraph.

B.(1) The domicile of the board shall be the city of New Orleans, provided that the office of the state museum may establish additional offices within such museum facilities as it may deem advisable, after consultation with the board.

(2) The secretary of the Department of Culture, Recreation and Tourism and the assistant secretary of the state museum shall consult with the board with respect to policies for the state museum. The board shall continue to exercise its powers, duties, and functions with respect to accessions, deaccessions, loans, and conservation of museum properties and collections in accordance with professional museum practices as established by the American Alliance of Museums, except as otherwise provided by law; and the members thereof shall continue to serve as trustees for the William Irby Trust.

(3) The office of the state museum, subject to the provisions of R.S. 36:909, shall have custody of and shall administer, manage, operate, maintain, and preserve all of the following:

(a) The buildings, collections, and exhibitions of the Louisiana State Museum complex located in the city of New Orleans, including but not limited to the Cabildo, the Presbytere, the Lower Pontalba Building, the Jackson House, the Creole House, the Arsenal, Madame John's Legacy, and the Old United States Mint in New Orleans.

(b) The Wedell-Williams Memorial Aviation Museum in Patterson.

(c) The Louisiana Political Museum and Hall of Fame.

(d) The Louisiana Forestry Museum.

(e) The Louisiana Sports Hall of Fame.

(f) The Winn Parish Museum.

(g) The Edward Douglass White Historic Site.

(h) The Natchitoches Parish Old Courthouse Museum.

(i) Other museums hereafter established under jurisdiction of the office.

C.(1) For the prompt and efficient transaction of business, the board may create from its membership an executive committee which shall consist of the chairman and vice chairman of the board and such additional members as shall be provided in bylaws of the board. The executive committee shall have full authority to act for the board at any scheduled board meeting at which a quorum is not present. The members shall record the proceedings of each meeting of the executive committee.

(2) A majority of the members of the executive committee shall constitute a quorum for the transaction of business.

(3) The executive committee shall meet in those months in which the board does not meet or at the call of the chairman.

(4) The executive committee shall consider such matters as are referred to it by the board. It shall execute such orders and resolutions as shall be assigned to it at any meeting of the board, and it shall also take such action as is necessary when an emergency requiring immediate action arises during the interim between board meetings. All acts of the executive committee shall be submitted to the board for ratification or rejection at its next meeting except acts on which the board has delegated to the executive committee full power to act and acts taken at a meeting held because a quorum of the board was not present for a board meeting.

D. The Louisiana State Museum shall cooperate with Louisiana schools and institutions of higher learning in the teaching of Louisiana history and culture.

E. Except as otherwise provided by law, the board and the professional staff of the Louisiana State Museum shall be governed by the standard of museum ethics as promulgated by the American Association of Museums. The board may adopt such further standards of ethics as it deems to be in the best interest of the museum.

F. Repealed by Acts 1997, No. 318, §3, eff. June 18, 1997.

Acts 1983, No. 687, §4; Acts 1986, No. 822, §1; Acts 1987, No. 415, §1; Acts 1990, No. 726, §1; Acts 1991, No. 9, §1, eff. June 6, 1991; Acts 1997, No. 318, §§1, 3, eff. June 18, 1997; Acts 2003, No. 1205, §1, eff. July 3, 2003; Acts 2008, No. 908, §1; Acts 2015, No. 263, §1, eff. Jan. 12, 2016.



RS 25:343 - Museum director; appointment; powers and duties

§343. Museum director; appointment; powers and duties

A. The museum director shall be appointed by the lieutenant governor from a list of three candidates nominated by a search committee appointed by the board. The lieutenant governor shall make the appointment no later than sixty days after receiving the list of candidates from the search committee. The board shall establish criteria for the position of director that include but are not limited to possession of a master's degree in Museum Science, or a related field, and shall provide clear evidence of successful performance as a skilled professional.

B. The director shall serve as the assistant secretary of the office of the state museum.

C. The salary of the director shall be commensurate with the other assistant secretary positions. The salary may be additionally supplemented beyond the normal amount by the board or Louisiana museum foundations as provided for in the Code of Governmental Ethics.

Acts 1983, No. 687, §4; Acts 1997, No. 318, §1, eff. June 18, 1997; Acts 2008, No. 908, §1; Acts 2015, No. 263, §1, eff. Jan. 12, 2016.



RS 25:344 - Operating funds

§344. Operating funds

The legislature shall provide sufficient funds for the proper professional operation of the properties of the museum as provided in R.S. 25:342(B)(3), according to accepted standards of museum operations and practices as established by the American Association of Museums, including a competent professional, technical, and administrative staff, all members of which shall be subject to the civil service laws.

Acts 1983, No. 687, §4; Acts 1997, No. 318, §1, eff. June 18, 1997.



RS 25:345 - Donations and loans; disposition of abandoned loans

§345. Donations and loans; disposition of abandoned loans

A. The office of the state museum, through the assistant secretary and in cooperation with the board and nonprofit organizations established to support the Louisiana State Museum, may seek and accept funds, governmental grants, donations, and contributions of lands, buildings, money, relics, works of art, or other property on behalf of and as additions to the museum either in the form of loans or in the form of donations inter vivos or mortis causa, or may acquire them by purchase, lease, or otherwise, subject to the terms, condition, or limitation contained in the instrument by which such property is acquired. However, the museum, through the assistant secretary, shall be empowered and authorized to enter into any and all contracts with any person, lender, or donor that it may deem fit, proper, and necessary to accept and receive such lands, buildings, money, relics, works of art, or other property on behalf of and as additions to the museum. The museum is specifically empowered to serve as the beneficiary of any public trust heretofore or hereafter created for such purpose pursuant to the provisions of R.S. 9:2341 through 2347.

B. The board is granted the authority of deaccession with respect to any collections of the Louisiana State Museum and for such purpose is specifically exempted from the laws of the state relative to the sale or disposal of surplus property. The board shall establish policies and procedures necessary to carry out this authority in an orderly manner consistent with the standards established by the American Association of Museums, except as otherwise provided by law.

C.(1) Any property which has been deposited with the Louisiana State Museum, by loan or otherwise, and which has been held by the museum for more than ten years, and to which no person has made claim shall be deemed to be abandoned and, notwithstanding the provisions of Chapter 1 of Title XII of Book III of the Louisiana Civil Code, shall become the property of the museum, provided that the museum has complied with the following provisions:

(2) At least once a week for two consecutive weeks, the museum shall publish in at least one newspaper of general circulation in the parish in which the particular museum facility is located a notice and listing of the property. The notice shall contain all of the following:

(a) The name and last known address, if any, of the last known owner or depositor of the property.

(b) A description of the property.

(c) A statement that if proof of claim is not presented by the owner to the museum and if the owner's right to receive such property is not established to the satisfaction of the museum within sixty-five days from the date of the second published notice, the property will be deemed to be abandoned and shall become the property of the museum.

(3) If no valid claim has been made to the property within sixty-five days from the date of the second published notice, title to the property shall vest in the museum free from all claims of the owner and all persons claiming through or under him.

Acts 1983, No. 687, §4; Acts 1997, No. 318, §1, eff. June 18, 1997.



RS 25:346 - Use of museum's collections

§346. Use of museum's collections

The collections of the museum may be lent in part subject to approval by the board. The office of the state museum shall insure proper safeguards for their maintenance and return and shall insure that proper records are kept. The collections shall be available for the use of educational projects, subject to the approval of the board.

Acts 1983, No. 687, §4.



RS 25:347 - Repealed by Acts 1983, No. 687, 7.

§347. §§347, 348 Repealed by Acts 1983, No. 687, §7.



RS 25:349 - Commercial leases; New Orleans French Quarter

§349. Commercial leases; New Orleans French Quarter

A. Notwithstanding any provisions of law to the contrary, and in particular the provisions of R.S. 41:1212, the board of directors of the Louisiana State Museum is authorized to lease, for any purposes other than oil, gas, or other mineral development, commercial space within or on the properties located in the New Orleans French Quarter of which the board has title to or custody or possession, without advertising for and receiving public bids for such leases, provided that such leases are negotiated for and executed according to the terms and conditions contained in this Section.

B.(1) The board shall establish a comprehensive usage plan and a lease program for the commercial space within or on the properties located in the New Orleans French Quarter of which the board has title to or custody or possession. The plan shall be in compliance with all of the following:

(a) Be compatible with the historic nature of the museum properties.

(b) Establish criteria for the acceptance or rejection of lease applications.

(c) Be presented at a public meeting of the board with prior notice, by public advertisement at least once no more than ten days before such meeting is held, that such plan will be discussed at such meeting.

(d) Be available to the public, in writing, upon request.

(2) No earlier than one month after the adoption of such plan, the board shall review applications for commercial leases at a public meeting after notice by public advertisement at least once no more than ten days before such meeting is held, that such applications will be accepted at such meeting.

(3) No earlier than one month after receiving such commercial lease applications the board shall render its decision to accept, reject, or defer such commercial lease applications at a public meeting after prior notice by public advertisement at least once no more than ten days before such meeting is held, that such decision will be rendered at such meeting.

(4) In making its decision the board shall determine all of the following:

(a) The financial qualifications of applicants.

(b) The compatibility of the proposed lease with the historic integrity, structure, and safety of the property, the relationship of the proposed commercial lease with other commercial leases on the property.

(c) The impact of the proposed lease on the historic character of the neighborhood in which the properties are located.

(5) The board shall fix terms and establish minimum rental fees as determined in the comprehensive usage plan.

(6) The board shall accept no applications from nor shall it approve any lease with any state official, board member or his spouse or child, or any person of which he is an officer, director, trustee, partner, or employee, or of which he has a substantial personal economic interest, as distinguished from that of a general class or general group of persons, of which he may be reasonably expected to know. The provisions of this Paragraph are illustrative and not exclusive.

(7) All commercial leases approved by the board shall be reviewed by the attorney general and no lease shall be finally approved by the board unless approved by the attorney general as to form and legality.

Added by Acts 1979, No. 581, §1, eff. July 18, 1979; Acts 1997, No. 318, §1, eff. June 18, 1997; Acts 2001, No. 156, §1.



RS 25:350 - Residential leases; New Orleans French Quarter; State Museum Board has title, custody, or possession

§350. Residential leases; New Orleans French Quarter; State Museum Board has title, custody, or possession

Notwithstanding any provisions of law to the contrary, and in particular the provisions of R.S. 41:1212, the board of directors of the Louisiana State Museum is hereby authorized to lease for any residential purposes, residential space within the Lower Pontalba Building of which the board has title to or custody or possession of, without advertising for and receiving public bids for such leases, provided that such leases are negotiated for and executed according to the terms and conditions set forth and contained in this Section.

(1) The board shall receive applications from private individuals only for residential leases in the Lower Pontalba Building, and shall approve or reject such applications based on the financial qualifications and prior lease experience of such applicants.

(2) Approved applications shall be placed on file according to the date received and applicants shall be shown available residential lease space according to order of receipt. Upon declination or disqualification of an applicant, the board shall show available residential lease space to the next applicant in order of receipt. The board may remove any applicant from the file who has declined the opportunity to lease on two or more occasions.

Added by Acts 1979, No. 581, §1, eff. July 18, 1979.



RS 25:351 - Lease of Old United States Mint

§351. Lease of Old United States Mint

The provisions of any other law, and in particular the provisions of R.S. 25:349 and Part I of Chapter 10 of Title 41 of the Louisiana Revised Statutes of 1950, to the contrary notwithstanding, the office of the state museum, through the secretary of the Department of Culture, Recreation and Tourism with the advice of the board, may negotiate a lease for space in the Old United States Mint for purposes as deemed appropriate by the secretary. The secretary is further authorized to enter into such lease for such property for the foregoing purposes and in accordance with such terms and conditions as the secretary deems to be in the best interest of the lessor without the necessity to advertise for and receive bids as provided for in Part I of Chapter 10 of Title 41 for other leases, provided that a final determination to enter into any such lease shall be made in open meeting of the board after public advertisement at least once no more than ten days before such open meeting is held. Notwithstanding the provisions herein, the term of the initial lease or leases entered into by the secretary shall not exceed one year, and any lease executed hereunder shall not be transferable to any sublessee.

Added by Acts 1979, No. 270, §1, eff. July 10, 1979; Acts 1997, No. 318, §1, eff. June 18, 1997; Acts 2008, No. 908, §1.



RS 25:352 - Museums of local interest

§352. Museums of local interest

A. For the purposes of this Chapter, museums of local interest shall include Louisiana Political Museum and Hall of Fame, the Louisiana Forestry Museum, and the Winn Parish Museum under the jurisdiction of the office of the state museum of the Department of Culture, Recreation and Tourism and domiciled in Winnfield, Louisiana.

B.(1) A nonprofit organization may be established for supporting the programs and activities of the museums, referred to in this Section as "Friends of the Museums of Local Interest", to develop and foster an interest in the historic preservation and all other items which are necessary for the conservation, preservation, and restoration of the historic and cultural resources of such museums.

(2) Friends of the Museums of Local Interest may:

(a) Maintain the property of any museum of local interest and all collections contained in the museum.

(b) Retain and expend any self-generated revenues derived from the activities of the museum of local interest as specified by cooperative agreement pursuant to R.S. 25:342(A)(8), including the annual Political Hall of Fame induction ceremony and any gift shop on the property or in the building of the museum.

C. The office of the state museum shall provide sufficient funds for the operation of the museum facilities as set forth in this Section; however, the office of the state museum shall have no obligation nor make any provision for such operation until state funds are specifically appropriated for this purpose.

Acts 2003, No. 1205, §1, eff. July 3, 2003.

NOTE: See Acts 2003, No. 1205, §§3 and 4, relative to directors and secretary of the La. Political Museum and Hall of Fame and relative to initial members of Friends of Museums of Local Interest.



RS 25:353 - Louisiana Sports Hall of Fame

§353. Louisiana Sports Hall of Fame

A. The Louisiana Sports Hall of Fame is established as a museum, hereinafter referred to as "hall of fame", under the jurisdiction of the office of the state museum of the Department of Culture, Recreation and Tourism and domiciled in Natchitoches, Louisiana.

B. The purposes of the hall of fame shall be as follows:

(1) Preserve and maintain the names and accomplishments of outstanding Louisiana athletes and sports personalities.

(2) Honor individuals inducted into the hall of fame whose achievements in sports have brought distinction to themselves and to the state of Louisiana.

(3) Establish and maintain a permanent archive for the collection and display of memorabilia related to the lives and careers of sports legends who are elected for induction to the hall of fame.

C.(1) A nonprofit organization may be established for supporting the programs and activities of the museum, referred to in this Section as "Friends of the Louisiana Sports Hall of Fame", which are necessary to maintain the rich heritage of athletics and capture the achievements of the greatest champions in Louisiana history.

(2) Friends of the Louisiana Sports Hall of Fame may:

(a) Maintain the property of the hall of fame and all portraits, memorabilia, and collections contained in the museum.

(b) Provide for the nomination process for and election of inductees to the hall of fame.

(c) Retain and expend any self-generated revenues derived from the activities of the hall of fame as specified by cooperative agreement pursuant to R.S. 25:342(A)(8), including the annual induction ceremony to the hall of fame.

D. The office of the state museum shall provide sufficient funds for the operation of the museum facilities as set forth in this Section; however, the office of the state museum shall have no obligation nor make any provision for such operation until state funds are specifically appropriated for this purpose.

Acts 2003, No. 1205, §1, eff. July 3, 2003.

NOTE: See Acts 2003, No. 1205, §4, relative to initial members of the Friends of the La. Sports Hall of Fame.



RS 25:371 - Definitions

CHAPTER 5-A. OLD STATE CAPITOL

§371. Definitions

For purposes of this Chapter the following terms shall have the meaning indicated unless the context clearly provides otherwise:

(1) "Board" shall mean the Advisory Board of the Old State Capitol.

(2) "Department" shall mean the Department of State.

(3) "Secretary" shall mean the secretary of state.

Acts 1990, No. 726, §1.



RS 25:372 - Establishment and location; purpose and use

§372. Establishment and location; purpose and use

A. The Old State Capitol is established as a facility in the city of Baton Rouge under the overall jurisdiction of the Department of State, as more specifically provided in this Chapter and in R.S. 36:919.

B. The Old State Capitol shall be a historical, cultural, and educational institution whose primary purpose shall be to collect, preserve, and present, as an educational resource, documents, artifacts, objects of art, and the like, that reflect the politics, history, art, and culture of Louisiana.

C.(1) The Old State Capitol is dedicated to war veterans of Louisiana and offices for veterans' organizations and the Department of Veterans' Affairs shall be provided in the Old State Capitol.

(2) The Department of Veterans' Affairs shall be housed within the Old State Capitol. In addition to any other space allocated to the Department of Veterans' Affairs in the Old State Capitol, the basement of the Old State Capitol is hereby dedicated for use as offices for veterans' organizations and the Department of Veterans' Affairs. The secretary shall allocate and provide sufficient office space within the Old State Capitol to each federally chartered veterans' organization without cost or charge.

Acts 1990, No. 726, §1.



RS 25:373 - Advisory board; appointment; compensation of members; terms

§373. Advisory board; appointment; compensation of members; terms

A. The Advisory Board of the Old State Capitol is hereby created in the Department of State.

B. The Advisory Board of the Old State Capitol shall be composed of the following members, all of whom shall have a knowledge of and interest in art, history, including political history, and cultural restoration. The members of the board shall be as follows:

(1) Two members shall be appointed by the secretary of state from each Public Service Commission district.

(2) Five members shall be appointed by the secretary of state from the state at large.

(3) Two members from a list of five submitted by the president of Southern University shall be appointed by the secretary of state.

(4) The secretary of state or his designee shall be an ex officio member with all powers of other members.

C. Each appointed member shall be confirmed by the Senate and shall serve a term concurrent with that of the secretary of state. The state archivist shall serve during his tenure in that office. Each member shall serve until his successor is appointed and takes office.

D. The members of the board shall serve without compensation, but they shall receive their actual expenses incurred in attending any meeting of the board.

Acts 1990, No. 726, §1; Acts 2006, No. 451, §1.



RS 25:374 - Domicile; powers and duties of the board

§374. Domicile; powers and duties of the board

A.(1) The board shall meet once each quarter, unless additional meetings are called by the secretary of state or the governor.

(2) The board shall adopt bylaws establishing policies and procedures for its governance.

(3) The board, in cooperation with any nonprofit corporation established to support the Old State Capitol, may seek private funding to support programs for the Old State Capitol.

(4) The domicile of the board shall be the city of Baton Rouge.

B. The board shall advise the secretary of state on all matters relating to the operations of the Old State Capitol and shall have such other functions as are otherwise provided in this Chapter and R.S. 36:919.

Acts 1990, No. 726, §1.



RS 25:375 - Old State Capitol, administration; secretary of state, powers and functions

§375. Old State Capitol, administration; secretary of state, powers and functions

A. The Old State Capitol shall cooperate with Louisiana schools and institutions of higher learning in the teaching of Louisiana history and culture.

B. The secretary shall establish policies, rules, and regulations for the Old State Capitol in accordance with the Administrative Procedure Act.

C. The secretary shall have custody of and shall administer, manage, operate, maintain, and preserve the building, collections, and exhibitions of the Old State Capitol located in the city of Baton Rouge.

D. Notwithstanding any provision of law to the contrary and in particular the provisions of R.S. 41:1212, the secretary may enter into contracts and agreements with any public agency or nonprofit corporation which has been established for the primary purpose of supporting the programs and activities of the Old State Capitol, including the Old State Capitol Associates, for the establishment of offices, stores, or exhibits on the property of and in the Old State Capitol. The secretary may also enter into contracts and agreements for joint construction, equipment, maintenance, and financing thereof, and may enter into contracts and agreements for the joint financing, supervision, and conduct of cooperative enterprises and undertakings. Any public agency may enter into contracts and agreements with the secretary for the purposes mentioned in this Subsection.

E. The secretary shall perform and exercise all powers, duties, functions, and responsibilities of the Old State Capitol Memorial Commission, which commission was abolished and its functions transferred to the secretary of the Department of State by the Executive Reorganization Act.

Acts 1990, No. 726, §1.



RS 25:376 - Operating funds

§376. Operating funds

A. The legislature shall provide sufficient funds for the proper operation of the Old State Capitol.

B.(1) If sufficient funds necessary for the operation of the Old State Capitol are not appropriated by the legislature, and funds from other local, public, or private sources are not available for this purpose, the Department of State is authorized to temporarily close the Old State Capitol to the public until such time as sufficient funds necessary for the operation of the Old State Capitol are appropriated by the legislature. The Department of State shall maintain the Old State Capitol during any period of temporary closure.

(2) The Department of State may accept and use, in accordance with law, gifts, grants, bequests, donations, endowments, or funds from any public or private source to support the operations of the Old State Capitol.

Acts 1990, No. 726, §1; Acts 2012, No. 765, §1, eff. June 12, 2012.



RS 25:377 - Donations and loans; disposition of abandoned loans

§377. Donations and loans; disposition of abandoned loans

A. The secretary of state and the board, jointly or separately, may solicit and accept funds, governmental grants, donations, and contributions of lands, buildings, monies, relics, works of art, or other property on behalf of and as additions to the Old State Capitol either in the form of loans or in the form of donations inter vivos or mortis causa, and the secretary may acquire them by purchase, lease, or otherwise, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. However, the secretary shall be empowered and authorized to enter into any and all contracts with any person, lender, or donor that he may deem fit, proper, and necessary to accept and receive such lands, buildings, monies, relics, works of art, or other property on behalf of and as additions to the Old State Capitol. The Old State Capitol is specifically empowered to serve as the beneficiary of any public trust heretofore or hereafter created for such purpose pursuant to the provisions of R.S. 9:2341 through 9:2347.

B. The secretary is granted the authority of deaccession with respect to any collections of the Old State Capitol and for such purpose is specifically exempted from the laws of the state relative to the sale or disposal of surplus property. The secretary shall establish policies and procedures necessary to carry out this authority in an orderly manner.

C.(1) Any property which has been deposited with the Old State Capitol, by loan or otherwise, and which has been held by the Old State Capitol for more than ten years, and to which no person has made claim shall be deemed to be abandoned and, notwithstanding the provisions of Chapter 1 of Title XII of Book III of the Louisiana Civil Code, shall become the property of the Old State Capitol, provided that the Old State Capitol has complied with the following provisions:

(2) At least once a week for two consecutive weeks, the secretary shall publish in at least one newspaper of general circulation in the parish a notice and listing of the property. The notice shall contain:

(a) The name and last known address, if any, of the last known owner or depositor of the property.

(b) A description of the property.

(c) A statement that if proof of claim is not presented by the owner to the secretary and if the owner's right to receive such property is not established to the satisfaction of the secretary within sixty-five days from the date of the second published notice, the property will be deemed to be abandoned and shall become the property of the Old State Capitol.

(3) If no valid claim has been made to the property within sixty-five days from the date of the second published notice, title to the property shall vest in the Old State Capitol free from all claims of the owner and all persons claiming through or under him.

Acts 1990, No. 726, §1.



RS 25:378 - Use of collections

§378. Use of collections

The collections of the Old State Capitol may be lent in part subject to approval by the secretary. The secretary shall insure proper safeguards for their maintenance and return and shall insure that proper records are kept. The collections shall be available for the use of educational projects, subject to the approval of the secretary.

Acts 1990, No. 726, §1.



RS 25:379 - Establishment and location; purpose and use

CHAPTER 5-B. LOUISIANA STATE EXHIBIT MUSEUM

§379. Establishment and location; purpose and use

A. The facility known prior to June 6, 1991, as the Louisiana State Museum-Shreveport is hereby renamed the Louisiana State Exhibit Museum. The Louisiana State Exhibit Museum is established as a facility in the city of Shreveport under the overall jurisdiction of the Department of State, as more specifically provided in this Chapter and in R.S. 36:801.6.

B. The Louisiana State Exhibit Museum shall be a pre-historical, historical, cultural, scientific, and technological educational institution whose primary purpose shall be to research, collect, preserve, and present, as an educational resource, documents, artifacts, objects of art, and the like that reflect the social history, cultural history, natural history, and culture of Louisiana emphasizing the northwest region of Louisiana.

Acts 1991, No. 9, §1, eff. June 6, 1991.



RS 25:379.1 - Regional museum governing board; creation; domicile; appointment and compensation of members

§379.1. Regional museum governing board; creation; domicile; appointment and compensation of members

A. The Regional Museum Governing Board of the Louisiana State Exhibit Museum is hereby created in the Department of State.

B. The domicile of the board shall be the city of Shreveport.

C.(1) The board shall be composed of members who all have a knowledge of, and an interest in, art, history, including political history, and cultural restoration.

(2) The board shall be composed and the members selected as follows:

(a) Ten members shall be appointed by the secretary of state to serve two-year terms from an area composed of the following parishes: Bienville, Bossier, Caddo, Claiborne, DeSoto, Lincoln, Natchitoches, Red River, Sabine, and Webster.

(b) One member shall be appointed by the secretary of state to serve a two-year term from among the members of the Louisiana State Fair Board.

(c) Ten members shall be appointed by the secretary of state to serve four-year terms from a list of fifteen names submitted by the Friends of the Louisiana State Exhibit Museum and Discovery Center.

(d) The museum chief administrative officer and the museum director, if any, shall each be an ex officio member of the board.

D. Each appointed member shall be confirmed by the Senate and those members serving four-year terms shall serve terms concurrent with the governor. Each member shall serve until his successor is appointed and takes office.

E. Members of the board shall serve without compensation.

Acts 1991, No. 9, §1, eff. June 6, 1991; Acts 1992, No. 459, §1, eff. July 1, 1992; Acts 2003, No. 525, §1, eff. June 22, 2003.



RS 25:379.2 - Duties and powers of the board

§379.2. Duties and powers of the board

A. A majority of the board shall constitute a quorum for the transaction of official business. All official actions of the board shall require the affirmative vote of a majority of the members present and voting.

B. The board shall:

(1) Meet at least once each quarter at the call of the board chairman.

(2)(a) Create an executive committee consisting of the chairman and vice chairman of the board and other board members as the board may determine.

(b) A majority of the members of the committee shall constitute a quorum for the transaction of business. However, when the board has delegated to the committee full power to act with respect to a matter, affirmative action by a majority of the entire committee membership shall be required.

(c) The committee shall meet at least monthly, except in those months in which the board meets, or at the call of the chairman.

(d) The committee shall consider such matters as are referred to it by the board. It shall execute such orders and resolutions as shall be assigned to it at any meeting of the board, and it shall also take such action as is necessary when an emergency requiring immediate action arises during the interim between board meetings. All acts of the committee shall be submitted to the board for ratification or rejection at its next meeting except in matters in which the board has delegated to the committee full power to act.

(3) Adopt bylaws and establish policies and procedures for the museum's governance, including but not limited to the following:

(a) The election and responsibilities of the officers of the board, including a chairman and vice chairman to serve terms of two years.

(b) The selection, term, compensation, and responsibilities of advisors to the board.

(c) The employment, term, compensation, and responsibilities of a museum chief administrative officer.

(d) The employment, term, compensation, and responsibilities of a museum director. The director shall have at least five years of experience in institutional administration and curatorship or possess a doctorate degree in a field related to the purposes and activities of the museum. The museum director may also serve as the museum chief administrative officer.

(e) The appointment, duties, and functions of standing and special committees of the board, including the appointment of nonboard members to such committees and their functions.

(f) The preparation of a budget and plan for funding sufficient to maintain standards necessary to qualify for and maintain the accreditation of the American Association of Museums.

(4) Establish policies, rules, and regulations for the operation of the museum in accordance with the Administrative Procedure Act, including setting and charging admission and tour fees and user or rental fees to any or all museum buildings and exhibits, and such user or rental fees shall reflect the actual costs of maintenance of the space rented and the market rates for comparable space in the locality of the space rented.

(5) Advise the secretary of state on all matters relating to the operations of the Louisiana State Exhibit Museum and shall have such other functions as are otherwise provided in this Chapter and R.S. 36:801.6.

(6) Establish and use an identifying seal pertaining to museum business.

C. The board may:

(1) Individually or in cooperation with any nonprofit corporation established to support the Louisiana State Exhibit Museum, seek and expend funds from any source, public or private, to support programs of the museum.

(2) Hold meetings in any of the parishes named in R.S. 25:379.1(C)(2)(a) as directed by the executive committee.

(3) Contract with consulting experts in the fields of museum administration and conservation of paintings, books and papers, and other decorative arts, and with appraisers, buying agents, designers, engineers, attorneys, accountants, construction and financial experts, and other such persons as may be necessary to carry out the purposes of the museum.

(4) Authorize reports and recommendations which include the issue, publication, or distribution of general information documents or pamphlets, which are published on a regular basis and are generally known as newsletters.

Acts 1991, No. 9, §1, eff. June 6, 1991.



RS 25:379.3 - The Louisiana State Exhibit Museum, administration; Department of State, powers and functions

§379.3. The Louisiana State Exhibit Museum, administration; Department of State, powers and functions

A. The Louisiana State Exhibit Museum shall cooperate with Louisiana schools and institutions of higher education in the teaching of social history, cultural history, natural history, art, science, technology, and the culture of Louisiana emphasizing the northwest region of Louisiana.

B. The board shall have custody of, and, together with the Department of State, shall administer, manage, operate, maintain, and preserve the buildings, collections, and exhibitions of the Louisiana State Exhibit Museum located in the city of Shreveport including, but not limited to, the museum.

C. Notwithstanding any provision of the law to the contrary, and in particular the provisions of R.S. 41:1212, the board may enter into contracts and agreements with any public agency or nonprofit corporation which has been established for the primary purpose of supporting the programs and activities of the Louisiana State Exhibit Museum, including the Friends of the Louisiana State Exhibit Museum, for the establishment of offices, stores, or exhibits on the property of and in the Louisiana State Exhibit Museum. The board may enter into contracts and agreements for joint construction, equipment, maintenance, and financing thereof, and may enter into contracts and agreements for the joint financing, supervision, and conduct of cooperative enterprises and undertakings. Any public agency may enter into contracts and agreements with the board for the purposes mentioned in this Subsection.

Acts 1991, No. 9, §1, eff. June 6, 1991.



RS 25:379.4 - Operating funds; appropriations by the legislature

§379.4. Operating funds; appropriations by the legislature

A. The Department of State shall include in its annual budget request submission, as required by R.S. 39:32, a request for funds necessary for support of the Louisiana State Exhibit Museum. The governor shall include in the executive budget submitted to the legislature sufficient funding for the support of operations of the museum.

B.(1) If sufficient funds necessary for the operation of the Louisiana State Exhibit Museum are not appropriated by the legislature, and funds from other local, public, or private sources are not available for this purpose, the Department of State is authorized to temporarily close the museum to the public until such time as sufficient funds necessary for the operation of the museum are appropriated by the legislature. The Department of State shall maintain the museum during any period of temporary closure.

(2) The Department of State may accept and use, in accordance with law, gifts, grants, bequests, donations, endowments, or funds from any public or private source to support the operations of the museum.

Acts 1991, No. 9, §1, eff. June 6, 1991; Acts 1992, No. 459, §1, eff. July 1, 1992; Acts 2012, No. 765, §1, eff. June 12, 2012.



RS 25:379.5 - Donations and loans; disposition of property

§379.5. Donations and loans; disposition of property

A. The Department of State and the board, jointly or separately, may solicit and accept funds, governmental grants, donations, and contributions of lands, buildings, monies, relics, works of art, or other property on behalf of and as additions to the Louisiana State Exhibit Museum either in the form of loans or in the form of donations inter vivos or mortis causa, and the Department of State may acquire them by purchase, lease or otherwise, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. However, the board may enter into any and all contracts with any person, lender, or donor that it may deem fit, proper, and necessary to accept and receive such lands, buildings, monies, relics, works of art, or other property on behalf of and as additions to the Louisiana State Exhibit Museum. The museum may serve as the beneficiary of any public trust heretofore or hereafter created for such purpose pursuant to the provisions of R.S. 9:2341 et seq.

B. The board is granted the authority of deaccession with respect to any collection of the Louisiana State Exhibit Museum and, for such purpose, is exempted from laws relative to the sale or disposal of surplus property. The board shall establish policies and procedures necessary to carry out this authority in an orderly manner.

C.(1) Any property which has been deposited with the Louisiana State Exhibit Museum, by loan or otherwise, and which has been held by the museum for more than ten years, and to which no person has made claim shall be deemed to be abandoned and, notwithstanding the provisions of Chapter 1 of Title XII of Book III of the Louisiana Civil Code, shall become the property of the museum, provided that Paragraph (2) of this Subsection has been complied with.

(2)(a) At least once each week for two consecutive weeks, the board shall cause to be published in at least one newspaper of general circulation in the parish of Caddo, a notice and listing of the property.

(b) The notice shall contain:

(i) The name and last known address, if any, of the last known owner or depositor of the property.

(ii) A description of the property.

(iii) A statement that if proof of claim is not presented by the claimant to the board and if the claimant's right to receive such property is not established to the satisfaction of the board within sixty-five days from the date of the second published notice, the property will be deemed to be abandoned and shall become the property of the Louisiana State Exhibit Museum.

(3) If no valid claim has been made to the property within sixty-five days from the date of the second published notice, title to the property shall vest in the Louisiana State Exhibit Museum free from all claims.

Acts 1991, No. 9, §1, eff. June 6, 1991.



RS 25:379.6 - Use of collections

§379.6. Use of collections

Any collection of the Louisiana State Exhibit Museum may be lent in part, subject to approval of the board. The board shall insure proper safeguards for its maintenance and return and shall insure that proper records are kept. The collections shall be available for use in educational projects, subject to the approval of the board.

Acts 1991, No. 9, §1, eff. June 6, 1991.



RS 25:380 - Establishment and location; purpose and use

CHAPTER 5-C. LOUISIANA STATE COTTON MUSEUM

§380. Establishment and location; purpose and use

A. The Louisiana State Cotton Museum is established as a facility in the parish of East Carroll under the overall jurisdiction of the Department of State, as more specifically provided in this Chapter and in R.S. 36:801.7.

B. The Louisiana State Cotton Museum shall be a pre-historical, historical, cultural, scientific, and technological educational institution whose primary purpose shall be to research, collect, preserve, and present, as an educational resource, documents, artifacts, objects of art, and the like that reflect the social history, cultural history, natural history, and culture of Louisiana emphasizing the northeast region of Louisiana.

Acts 1992, No. 152, §2, eff. June 5, 1992.



RS 25:380.1 - Governing board; creation; domicile; appointment and compensation of members

§380.1. Governing board; creation; domicile; appointment and compensation of members

A. The governing board of the Louisiana State Cotton Museum is hereby created in the Department of State.

B. The domicile of the board shall be in the parish of East Carroll.

C.(1) The board shall be composed of members who all have a knowledge of and an interest in cotton and cotton production.

(2) The board shall be composed and the members selected as follows:

(a) Five members shall be appointed by the secretary of state from a list of ten names submitted and nominated by the legislative delegation from the parishes of East Carroll, West Carroll, Madison, Franklin, Richland, Morehouse, Ouachita, Tensas, Caldwell, and Concordia to serve four-year terms from an area composed of the following parishes: East Carroll, West Carroll, Madison, Franklin, Richland, Morehouse, Ouachita, Tensas, Caldwell, and Concordia.

(b) One member shall be appointed by the secretary of state to serve a two-year term from among the members of the Cotton Producers Association.

(c) Five members shall be appointed by the secretary of state to serve four-year terms from a list of ten names submitted and nominated by the Friends of the Louisiana State Cotton Museum.

(d) The secretary of state or his designee, and the museum chief administrative officer and the museum director, if any, shall each be an ex officio member of the board.

(e) The commissioner of agriculture and forestry, or his designee.

(f) One member shall be appointed by the secretary of state to serve a two-year term from the members of the cotton division of the Louisiana Farm Bureau.

D. Each appointed member shall be confirmed by the Senate and those members serving four-year terms shall serve terms concurrent with the governor. Each member shall serve until his successor is appointed and takes office.

E. Members of the board shall serve without compensation.

Acts 1992, No. 152, §2, eff. June 5, 1992; Acts 1995, No. 52, §1; Acts 2003, No. 662, §1, eff. June 27, 2003; Acts 2006, No. 451, §1.



RS 25:380.2 - Duties and powers of the board

§380.2. Duties and powers of the board

A. A majority of the board shall constitute a quorum for the transaction of official business. All official actions of the board shall require the affirmative vote of a majority of the members present and voting.

B. The board shall:

(1) Meet at least once each quarter at the call of the board chairman.

(2)(a) Create an executive committee consisting of the chairman and vice chairman of the board and other board members as the board may determine.

(b) A majority of the members of the committee shall constitute a quorum for the transaction of business. However, when the board has delegated to the committee full power to act with respect to a matter, affirmative action by a majority of the entire committee membership shall be required.

(c) The committee shall meet at least quarterly, except in those months in which the board meets, or at the call of the chairman.

(d) The committee shall consider such matters as are referred to it by the board. It shall execute such orders and resolutions as shall be assigned to it at any meeting of the board, and it shall also take such action as is necessary when an emergency requiring immediate action arises during the interim between board meetings. All acts of the committee shall be submitted to the board for ratification or rejection at its next meeting except in matters in which the board has delegated to the committee full power to act.

(3) Adopt bylaws and establish policies and procedures for the museum's governance, including but not limited to the following:

(a) The election and responsibilities of the officers of the board, including a chairman and vice chairman to serve terms of two years.

(b) The selection, term, compensation, and responsibilities of advisors to the board.

(c) The employment, term, compensation, and responsibilities of a museum chief administrative officer.

(d) The employment, term, compensation, and responsibilities of a museum director. The director shall have at least five years of experience in institutional administration and curatorship and possess a doctorate degree in a field related to the purposes and activities of the museum. The museum director may also serve as the museum chief administrative officer.

(e) The appointment, duties, and functions of standing and special committees of the board, including the appointment of nonboard members to such committees and their functions.

(f) The preparation of a budget and plan for funding sufficient to maintain standards necessary to qualify for and maintain the accreditation of the American Association of Museums.

(4) Establish policies, rules, and regulations for the operation of the museum in accordance with the Administrative Procedure Act, including setting and charging admission and tour fees and user or rental fees to any or all museum buildings and exhibits, and such user or rental fees shall reflect the actual costs of maintenance of the space rented and the market rates for comparable space in the locality of the space rented.

(5) Advise the secretary of state on all matters relating to the operations of the Louisiana State Cotton Museum and shall have such other functions as are otherwise provided in this Chapter and R.S. 36:801.7.

(6) Establish and use an identifying seal pertaining to museum business.

C. The board may:

(1) Individually, or in cooperation with any nonprofit corporation established to support the Louisiana State Cotton Museum, seek and expend funds from any source, public or private, to support programs of the museum.

(2) Hold meetings in any of the parishes named in R.S. 25:380.1(C)(2)(a) as directed by the executive committee.

(3) Contract with consulting experts in the fields of museum administration and conservation of painting, books and papers, and other decorative arts, and with appraisers, buying agents, designers, engineers, attorneys, accountants, construction and financial experts, and other such persons as may be necessary to carry out the purposes of the museum.

(4) Authorize reports and recommendations which include the issuance, publication, or distribution of general information documents or pamphlets, which are published on a regular basis and are generally known as newsletters.

Acts 1992, No. 152, §2, eff. June 5, 1992.



RS 25:380.3 - Operating funds; appropriations by the legislature

§380.3. Operating funds; appropriations by the legislature

A. The Department of State shall include in its annual budget request submission as required by R.S. 39:32 a request for funds necessary for support of the Louisiana State Cotton Museum. The governor shall include in the executive budget submitted to the legislature sufficient funding for the support of operations of the museum.

B. Funds appropriated by the legislature to the Department of State for operation of the Louisiana State Cotton Museum shall be used solely for that purpose and in accordance with the budget plan developed by the board to maintain accreditation standards. No administrative costs of any kind shall be charged by the Department of State for any services associated with placement of the museum within the jurisdiction of that office.

C.(1) If sufficient funds necessary for the operation of the Louisiana Cotton Museum are not appropriated by the legislature, and funds from other local, public, or private sources are not available for this purpose, the Department of State is authorized to temporarily close the museum to the public until such time as sufficient funds necessary for the operation of the museum are appropriated by the legislature. The Department of State shall maintain the museum during any period of temporary closure.

(2) The Department of State may accept and use, in accordance with law, gifts, grants, bequests, donations, endowments, or funds from any public or private source to support the operations of the museum.

Acts 1992, No. 152, §2, eff. June 5, 1992; Acts 2012, No. 765, §1, eff. June 12, 2012.



RS 25:380.4 - Donations and loans; disposition of property

§380.4. Donations and loans; disposition of property

A. The Department of State and the board, jointly or separately, may solicit and accept funds, governmental grants, donations, and contributions of lands, buildings, monies, relics, works of art, or other property on behalf of and as additions to the Louisiana State Cotton Museum either in the form of loans or in the form of donations inter vivos or mortis causa, and the Department of State may acquire them by purchase, lease, or otherwise, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. However, the board may enter into any and all contracts with any person, lender, or donor that it may deem fit, proper, and necessary to accept and receive such lands, buildings, monies, relics, works of art, or other property on behalf of and as additions to the Louisiana State Cotton Museum. The museum may serve as the beneficiary of any public trust heretofore or hereafter created for such purpose pursuant to the provisions of R.S. 9:2341 et seq.

B. The board is granted the authority of deaccession with respect to any collection of the Louisiana State Cotton Museum and, for such purpose, is exempted from laws relative to the sale or disposal of surplus property. The board shall establish policies and procedures necessary to carry out this authority in an orderly manner.

C.(1) Any property which has been deposited with the Louisiana State Cotton Museum, by loan or otherwise, and which has been held by the museum for more than ten years, and to which no person has made claim shall be deemed to be abandoned and, notwithstanding the provisions of Chapter 1 of Title XII of Book III of the Louisiana Civil Code, shall become the property of the museum, provided that Paragraph (2) of this Subsection has been complied with.

(2)(a) At least once each week for two consecutive weeks, the board shall cause to be published in at least one newspaper of general circulation in the parish of East Carroll, a notice and listing of the property.

(b) The notice shall contain:

(i) The name and last known address, if any, of the last known owner or depositor of the property.

(ii) A description of the property.

(iii) A statement that if proof of claim is not presented by the claimant to the board and if the claimant's right to receive such property is not established to the satisfaction of the board within sixty-five days from the date of the second published notice, the property will be deemed to be abandoned and shall become the property of the Louisiana State Cotton Museum.

(3) If no valid claim has been made to the property within sixty-five days from the date of the second published notice, title to the property shall vest in the Louisiana State Cotton Museum free from all claims.

Acts 1992, No. 152, §2, eff. June 5, 1992.



RS 25:380.5 - Use of collections

§380.5. Use of collections

Any collection of the Louisiana State Cotton Museum may be lent in part, subject to approval of the board. The board shall insure proper safeguards for its maintenance and return and shall insure that proper records are kept. The collections shall be available for use in educational projects, subject to the approval of the board.

Acts 1992, No. 152, §2, eff. June 5, 1992.



RS 25:380.10 - Establishment and location; purpose and use

CHAPTER 5-D. EDWARD DOUGLASS WHITE HISTORIC SITE

§380.10. Establishment and location; purpose and use

A. The Edward Douglass White Historic Site is established as a facility in the parish of Lafourche under the overall jurisdiction of the Department of Culture, Recreation and Tourism, as more specifically provided in this Chapter and in R.S. 36:801.8.

B. The Edward Douglass White Historic Site shall be a prehistorical, historical, cultural, scientific, and technological educational institution in the office of the state museum of the Department of Culture, Recreation and Tourism whose primary purpose shall be to research, collect, preserve, and present, as an educational resource, documents, artifacts, objects of art, buildings, and landscape and the like that reflect the social, political, and legal history, cultural history, natural history, and culture of Louisiana emphasizing the southern region of Louisiana.

C. All references to the Edward Douglass White State Commemorative Area shall be deemed to refer to and shall be replaced by the term Edward Douglass White Historic Site.

Acts 1993, No. 507, §2, eff. July 1, 1993; Acts 2001, No. 1111, §1.



RS 25:380.11 - Governing board

§380.11. Governing board

The Board of Directors of the Louisiana State Museum in the Department of Culture, Recreation and Tourism shall be the governing board of the Edward Douglass White Historic Site. The board shall have and exercise all powers, duties, functions, and responsibilities authorized for it by law, including the provisions of R.S. 25:341 et seq.

Acts 1993, No. 507, §2, eff. July 1, 1993; Acts 2001, No. 1111, §1.



RS 25:380.12 - Repealed by Acts 2001, No. 1111, 3.

§380.12. Repealed by Acts 2001, No. 1111, §3.



RS 25:380.13 - Operating funds; appropriations by the legislature

§380.13. Operating funds; appropriations by the legislature

Any funds appropriated by the legislature to the Department of Culture, Recreation and Tourism, office of the state museum, for operation of the Edward Douglass White Historic Site shall be used solely for that purpose and to meet accreditation standards. No administrative costs of any kind shall be charged by the Department of Culture, Recreation and Tourism for any services associated with placement of the Edward Douglass White Historic Site within the jurisdiction of that office.

Acts 1993, No. 507, §2, eff. July 1, 1993; Acts 2001, No. 1111, §1.



RS 25:380.14 - Donations and loans; disposition of property

§380.14. Donations and loans; disposition of property

A. The Board of Directors of the Louisiana State Museum may solicit and accept funds, governmental grants, donations, and contributions of lands, buildings, monies, relics, works of art, or other property on behalf of and as additions to the Edward Douglass White Historic Site either in the form of loans or in the form of donations inter vivos or mortis causa, and may acquire them by purchase, lease, or otherwise, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. However, the board may enter into any and all contracts with any person, lender, or donor that it may deem fit, proper, and necessary to accept and receive such lands, buildings, monies, relics, works of art, or other property on behalf of and as additions to the Edward Douglass White Historic Site. The Edward Douglass White Historic Site may serve as the beneficiary of any public trust heretofore or hereafter created for such purpose pursuant to the provisions of R.S. 9:2341 et seq.

B. The board is granted the authority of deaccession with respect to any collection of the Edward Douglass White Historic Site and, for such purpose, is exempted from laws relative to the sale or disposal of surplus property. The board shall establish policies and procedures necessary to carry out this authority in an orderly manner.

C.(1) Any property which has been deposited with the Edward Douglass White Historic Site, by loan or otherwise, and which has been held by the Edward Douglass White Historic Site for more than ten years, and to which no person has made claim shall be deemed to be abandoned and, notwithstanding the provisions of Chapter 1 of Title XII of Book III of the Louisiana Civil Code, shall become the property of the Edward Douglass White Historic Site, except that property which has been donated to, on loan to, or purchased by the office of state parks, provided that Paragraph (2) of this Subsection has been complied with.

(2)(a) At least once each week for two consecutive weeks, the board shall cause to be published in at least one newspaper of general circulation in the parish of Lafourche, a notice and listing of the property.

(b) The notice shall contain:

(i) The name and last known address, if any, of the last known owner or depositor of the property.

(ii) A description of the property.

(iii) A statement that if proof of claim is not presented by the claimant to the board and if the claimant's right to receive such property is not established to the satisfaction of the board within sixty-five days from the date of the second published notice, the property will be deemed to be abandoned and shall become the property of the Edward Douglass White Historic Site.

(3) If no valid claim has been made to the property within sixty-five days from the date of the second published notice, title to the property shall vest in the Edward Douglass White Historic Site free from all claims.

Acts 1993, No. 507, §2, eff. July 1, 1993; Acts 2001, No. 1111, §1.



RS 25:380.15 - Use of collections

§380.15. Use of collections

Any collection of the Edward Douglass White Historic Site may be lent in part, subject to approval of the board. The board shall insure proper safeguards for its maintenance and return and shall insure that proper records are kept. The collections shall be available for use in educational projects, subject to the approval of the board.

Acts 1993, No. 507, §2, eff. July 1, 1993.



RS 25:380.21 - Establishment and location; purpose and use

CHAPTER 5-E. LOUISIANA STATE OIL AND GAS MUSEUM

§380.21. Establishment and location; purpose and use

A. The Louisiana State Oil and Gas Museum is established as a facility in the parish of Caddo under the overall jurisdiction of the Department of State as more specifically provided in this Chapter and in R.S. 36:801.9.

B. The Louisiana State Oil and Gas Museum shall be a historical, cultural, scientific, and technological educational institution whose primary purpose shall be to research, collect, preserve, and present, as an educational resource, documents, artifacts, objects of art, and the like that reflect the social, cultural, and economic history of the oil industry in Louisiana and the Caddo Parish area in particular.

Acts 1997, No. 1091, §1; Acts 2001, No. 130, §1.



RS 25:380.22 - Governing board; creation; domicile; appointment and compensation of members

§380.22. Governing board; creation; domicile; appointment and compensation of members

A. The governing board of the Louisiana State Oil and Gas Museum is hereby created in the Department of State.

B. The domicile of the board shall be in the parish of Caddo.

C.(1) The board shall be composed of members who all have a knowledge of and an interest in oil and oil production.

(2) The board shall be composed and the members selected as follows:

(a) One member shall be appointed by the secretary of state, to serve a two-year term, from among the members of the Louisiana Independent Oil Producers Association.

(b) Ten members shall be appointed by the secretary of state, to serve four-year terms, from a list of fifteen names submitted by the Caddo Pine Island Oil and Historical Society.

(c) The state archivist or his designee, the museum director, and the museum chief administrative officer, if any, shall each be an ex officio member of the board.

(d) The secretary of the Department of Natural Resources or his designee shall be an ex officio member of the board.

D. Each appointed member shall be confirmed by the Senate and those members serving four-year terms shall serve terms concurrent with the governor. Each member shall serve until his successor is appointed and takes office.

E. Members of the board, including the advisors to the board, shall serve without compensation.

Acts 1997, No. 1091, §1; Acts 2001, No. 130, §1.



RS 25:380.23 - Duties and powers of the board

§380.23. Duties and powers of the board

A. A majority of the board shall constitute a quorum for the transaction of official business. All official actions of the board shall require the affirmative vote of a majority of the members present and voting.

B. The board shall:

(1) Meet at least once each quarter at the call of the board chairman.

(2)(a) Create an executive committee consisting of the chairman and vice chairman of the board and other board members as the board may determine.

(b) A majority of the members of the committee shall constitute a quorum for the transaction of business. However, when the board has delegated to the committee full power to act with respect to a matter, affirmative action by a majority of the entire committee membership shall be required.

(c) The committee shall meet at the call of the chairman.

(d) The committee shall consider such matters as are referred to it by the board. It shall execute such orders and resolutions as shall be assigned to it at any meeting of the board, and it shall also take such action as is necessary when an emergency requiring immediate action arises during the interim between board meetings. All acts of the committee shall be submitted to the board for ratification or rejection at its next meeting except in matters in which the board has delegated to the committee full power to act.

(3) Adopt bylaws and establish policies and procedures for the museum's governance including but not limited to the following:

(a) The election and responsibilities of the officers of the board, including a chairman and vice chairman, who shall serve terms of two years.

(b) The selection, term, and responsibilities of advisors to the board. The board may appoint not more than five advisors who shall serve without compensation.

(c) The employment, term, compensation, and responsibilities of a museum chief administrative officer.

(d) The employment, term, compensation, and responsibilities of a museum director. The museum director may also serve as the museum chief administrative officer.

(e) The appointment, duties, and functions of standing and special committees of the board including the appointment of nonboard members to such committees and their functions.

(f) The preparation of a budget and plan for funding the museum at a level sufficient to maintain standards necessary to qualify for and maintain the accreditation of the American Association of Museums.

(4) Establish, in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., policies, rules, and regulations for the operation of the museum including setting and charging admission and tour fees and user or rental fees to any or all museum buildings and exhibits. Such user or rental fees shall reflect the actual costs of maintenance of the space rented and the market rates for comparable space in the locality of the space rented.

(5) Advise the secretary of state on all matters relating to the operations of the Louisiana State Oil and Gas Museum.

(6) Establish and use an identifying seal pertaining to museum business.

(7) Perform such other functions as are otherwise provided in this Chapter and R.S. 36:801.9.

C. The board may:

(1) Individually, or in cooperation with any nonprofit corporation established to support the Louisiana State Oil and Gas Museum, seek and expend funds from any source, public or private, to support programs of the museum.

(2) Contract with consulting experts in the fields of museum administration and conservation of artifacts, books and papers, and decorative arts, and with appraisers, buying agents, designers, engineers, attorneys, accountants, construction and financial experts, and other such persons as may be necessary to carry out the purposes of the museum.

(3) Authorize reports and recommendations which include the issuance, publication, or distribution of general information documents or pamphlets which are published on a regular basis and are generally known as newsletters.

Acts 1997, No. 1091, §1; Acts 2001, No. 130, §1.



RS 25:380.24 - Operating funds; appropriations by the legislature

§380.24. Operating funds; appropriations by the legislature

A. The Department of State shall include in its annual budget request, required by R.S. 39:32, a request for funds necessary for support of the Louisiana State Oil and Gas Museum. The governor shall include in the executive budget submitted to the legislature sufficient funding for the support of operations of the museum.

B. Funds appropriated by the legislature to the Department of State for operation of the Louisiana State Oil and Gas Museum shall be used solely for that purpose and in accordance with the budget plan developed by the board to maintain accreditation standards. No administrative costs of any kind shall be charged by the Department of State for any services associated with placement of the museum within the jurisdiction of the department.

Acts 1997, No. 1091, §1; Acts 2001, No. 130, §1.



RS 25:380.25 - Donations and loans; disposition of property

§380.25. Donations and loans; disposition of property

A. The Department of State and the board, jointly or separately, may solicit and accept funds, governmental grants, donations, and contributions of lands, buildings, monies, relics, works of art, or other property on behalf of and as additions to the Louisiana State Oil and Gas Museum either in the form of loans or in the form of donations inter vivos or mortis causa, and the Department of State may acquire them by purchase, lease, or otherwise, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. However, the board may enter into any and all contracts with any person, lender, or donor that it may deem fit, proper, and necessary to accept and receive such lands, buildings, monies, relics, works of art, or other property on behalf of and as additions to the Louisiana State Oil and Gas Museum. The museum may serve as the beneficiary of any public trust heretofore or hereafter created for such purpose pursuant to the provisions of R.S. 9:2341 et seq.

B. The board is granted the authority of deaccession with respect to any collection of the Louisiana State Oil and Gas Museum and, for such purpose, is exempted from laws relative to the sale or disposal of surplus property. The board shall establish policies and procedures necessary to carry out this authority in an orderly manner.

C.(1) Any property which has been deposited with the Louisiana State Oil and Gas Museum, by loan or otherwise, and which has been held by the museum for more than ten years, and to which no person has made claim shall be deemed to be abandoned and, notwithstanding the provisions of Chapter 1 of Title XII of Book III of the Louisiana Civil Code, shall become the property of the museum, provided that Paragraph (2) of this Subsection has been complied with.

(2)(a) At least once each week for two consecutive weeks, the board shall cause to be published in at least one newspaper of general circulation in the parish of Caddo a notice and listing of the property.

(b) The notice shall contain:

(i) The name and last known address, if any, of the last known owner or depositor of the property.

(ii) A description of the property.

(iii) A statement that if proof of claim is not presented by the claimant to the board and if the claimant's right to receive such property is not established to the satisfaction of the board within sixty-five days from the date of the second published notice, the property will be deemed to be abandoned and shall become the property of the Louisiana State Oil and Gas Museum.

(3) If no valid claim has been made to the property within sixty-five days from the date of the second published notice, title to the property shall vest in the Louisiana State Oil and Gas Museum free from all claims.

Acts 1997, No. 1091, §1; Acts 2001, No. 130, §1.



RS 25:380.26 - Use of collections

§380.26. Use of collections

Any collection of the Louisiana State Oil and Gas Museum may, subject to approval of the board, be lent in part. The board shall insure proper safeguards for its maintenance and return and shall insure that proper records are kept. The collections shall be available for use in educational projects, subject to the approval of the board.

Acts 1997, No. 1091, §1; Acts 2001, No. 130, §1.



RS 25:380.31 - Repealed by Acts 2013, No. 12, §1, eff. May 23, 2013.

CHAPTER 5-F. GARYVILLE TIMBERMILL MUSEUM

§380.31. Repealed by Acts 2013, No. 12, §1, eff. May 23, 2013.



RS 25:380.32 - Repealed by Acts 2013, No. 12, §1, eff. May 23, 2013.

§380.32. Repealed by Acts 2013, No. 12, §1, eff. May 23, 2013.



RS 25:380.33 - Repealed by Acts 2013, No. 12, §1, eff. May 23, 2013.

§380.33. Repealed by Acts 2013, No. 12, §1, eff. May 23, 2013.



RS 25:380.34 - Repealed by Acts 2013, No. 12, §1, eff. May 23, 2013.

§380.34. Repealed by Acts 2013, No. 12, §1, eff. May 23, 2013.



RS 25:380.35 - Repealed by Acts 2013, No. 12, §1, eff. May 23, 2013.

§380.35. Repealed by Acts 2013, No. 12, §1, eff. May 23, 2013.



RS 25:380.36 - Repealed by Acts 2013, No. 12, §1, eff. May 23, 2013.

§380.36. Repealed by Acts 2013, No. 12, §1, eff. May 23, 2013.



RS 25:380.41 - Establishment and location; purpose and use

CHAPTER 5-G. LIVINGSTON PARISH MUSEUM AND

CULTURAL CENTER

§380.41. Establishment and location; purpose and use

A. The Livingston Parish Museum and Cultural Center, hereafter in this Chapter referred to as the "museum", is established as a facility in the parish of Livingston under the overall jurisdiction of the Department of State as more specifically provided in this Chapter and in R.S. 36:801.11.

B. The museum shall be a historical, cultural, scientific, and technological educational institution whose primary purpose shall be to research, collect, preserve, and present, as an educational resource, documents, artifacts, objects of art, and the like that reflect the social, cultural, and economic history of Livingston Parish.

Acts 1999, No. 555, §1, eff. upon appropriation of funds.

NOTE: See Acts 1999, No. 255, §3, relative to effectiveness of Act.



RS 25:380.42 - Governing board; creation; domicile; appointment and compensation of members

§380.42. Governing board; creation; domicile; appointment and compensation of members

A. The governing board of the museum is hereby created in the Department of State.

B. The domicile of the board shall be in Livingston Parish.

C. The board shall be comprised of nine members who have a knowledge of and an interest in historical preservation and the history of Livingston Parish appointed as follows:

(1) Five members shall be appointed by the secretary of state to serve terms concurrent with the appointing authority.

(2) Four members shall be appointed by the Livingston/Doyle Cultural Association. The initial terms of members appointed pursuant to this Paragraph shall terminate on July 1, 2002, and all subsequent terms shall be four years.

D. Each member shall serve until his successor is appointed and takes office.

E. Each appointment made by the secretary of state shall be subject to confirmation by the Senate.

F. Members of the board shall serve without compensation.

Acts 1999, No. 555, §1, eff. upon appropriation of funds.

NOTE: See Acts 1999, No. 255, §3, relative to effectiveness of Act.



RS 25:380.43 - Duties and powers of the board

§380.43. Duties and powers of the board

A. A majority of the board shall constitute a quorum for the transaction of official business. All official actions of the board shall require the affirmative vote of a majority of the members present and voting.

B. The board shall:

(1) Meet at least once each quarter at the call of the board chairman.

(2)(a) Create an executive committee consisting of the chairman and vice chairman of the board and other board members as the board may determine.

(b) A majority of the members of the committee shall constitute a quorum for the transaction of business. However, when the board has delegated to the committee full power to act with respect to a matter, affirmative action by a majority of the entire committee membership shall be required.

(c) The committee shall meet at the call of the board chairman.

(d) The committee shall consider such matters as are referred to it by the board. It shall execute such orders and resolutions as shall be assigned to it at any meeting of the board, and it shall also take such action as is necessary when an emergency requiring immediate action arises during the interim between board meetings. All acts of the committee shall be submitted to the board for ratification or rejection at its next meeting except in matters in which the board has delegated to the committee full power to act.

(3) Adopt bylaws and establish policies and procedures for the museum's governance including but not limited to the following:

(a) The election and responsibilities of the officers of the board, including a chairman and vice chairman, who shall serve terms of two years.

(b) The selection, term, and responsibilities of advisors to the board. The board may appoint not more than five advisors who shall serve without compensation.

(c) The employment, term, compensation, and responsibilities of a museum chief administrative officer.

(d) The employment, term, compensation, and responsibilities of a museum director. The museum director may also serve as the museum chief administrative officer.

(e) The appointment, duties, and functions of standing and special committees of the board, including the appointment of nonboard members to such committees and their functions.

(f) The preparation of a budget and plan for funding the museum at a level sufficient to maintain standards necessary to qualify for and maintain the accreditation of the American Association of Museums.

(4) Establish, in accordance with the Administrative Procedure Act policies, rules, and regulations for the operation of the museum, including setting and charging admission and tour fees and user or rental fees to any or all museum buildings and exhibits. Such user or rental fees shall reflect the actual costs of maintenance of the space rented and the market rates for comparable space in the locality of the space rented.

(5) Advise the secretary of state on all matters relating to the operations of the museum.

(6) Establish and use an identifying seal pertaining to museum business.

(7) Perform such other functions as are otherwise provided by this Chapter and R.S. 36:801.11.

C. The board may:

(1) Individually, or in cooperation with any nonprofit corporation established to support the museum, seek and expend funds from any source, public or private, to support programs of the museum.

(2) Contract with consulting experts in the fields of museum administration and conservation of artifacts, books and papers, and decorative arts, and with appraisers, buying agents, designers, engineers, attorneys, accountants, construction and financial experts, and other such persons as may be necessary to carry out the purposes of the museum.

(3) Authorize reports and recommendations which include the issuance, publication, or distribution of general information documents or pamphlets which are published on a regular basis and are generally known as newsletters.

Acts 1999, No. 555, §1, eff. upon appropriation of funds.

NOTE: See Acts 1999, No. 255, §3, relative to effectiveness of Act.



RS 25:380.44 - Operating funds; appropriations by the legislature

§380.44. Operating funds; appropriations by the legislature

A. The Department of State shall include in its annual budget request, required by R.S. 39:32, a request for funds necessary for support of the museum. The governor shall include in the executive budget submitted to the legislature sufficient funding for the support of operations of the museum.

B. Funds appropriated by the legislature to the Department of State for operation of the museum shall be used solely for that purpose and in accordance with the budget plan developed by the board to maintain accreditation standards. No administrative costs of any kind shall be charged by the Department of State for any services associated with placement of the museum within the jurisdiction of the department.

C.(1) If sufficient funds necessary for the operation of the Livingston Parish Museum and Cultural Center are not appropriated by the legislature, and funds from other local, public, or private sources are not available for this purpose, the Department of State is authorized to temporarily close the museum and cultural center to the public until such time as sufficient funds necessary for the operation of the museum are appropriated by the legislature. The Department of State shall maintain the museum and cultural center during any period of temporary closure.

(2) The Department of State may accept and use, in accordance with law, gifts, grants, bequests, donations, endowments, or funds from any public or private source to support the operations of the museum and cultural center.

Acts 1999, No. 555, §1, eff. upon appropriation of funds; Acts 2012, No. 765, §1, eff. June 12, 2012.

NOTE: See Acts 1999, No. 255, §3, relative to effectiveness of Act.



RS 25:380.45 - Donations and loans; disposition of property

§380.45. Donations and loans; disposition of property

A. The Department of State and the board, jointly or separately, may solicit and accept funds, governmental grants, donations, and contributions of lands, buildings, monies, relics, works of art, or other property on behalf of and as additions to the museum either in the form of loans or in the form of donations inter vivos or mortis causa, and the Department of State may acquire them by purchase, lease, or otherwise, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. However, the board may enter into any and all contracts with any person, lender, or donor that it may deem fit, proper, and necessary to accept and receive such lands, buildings, monies, relics, works of art, or other property on behalf of and as additions to the museum. The museum may serve as the beneficiary of any public trust heretofore or hereafter created for such purpose pursuant to the provisions of R.S. 9:2341 et seq.

B. The board is granted the authority of deaccession with respect to any collection of the museum and, for such purpose, is exempted from laws relative to the sale or disposal of surplus property. The board shall establish policies and procedures necessary to carry out this authority in an orderly manner.

C.(1) Any property which has been deposited with the museum, by loan or otherwise, and which has been held by the museum for more than ten years, and to which no person has made claim shall be deemed to be abandoned and, notwithstanding the provisions of Chapter 1 of Title XII of Book III of the Louisiana Civil Code, shall become the property of the museum, provided that Paragraph (2) of this Subsection has been complied with.

(2)(a) At least once each week for two consecutive weeks, the board shall cause to be published in at least one newspaper of general circulation in the parish of Livingston a notice and listing of the property.

(b) The notice shall contain:

(i) The name and last known address, if any, of the last known owner or depositor of the property.

(ii) A description of the property.

(iii) A statement that if proof of claim is not presented by the claimant to the board and if the claimant's right to receive such property is not established to the satisfaction of the board within sixty-five days from the date of the second published notice, the property will be deemed to be abandoned and shall become the property of the museum.

(3) If no valid claim has been made to the property within sixty-five days from the date of the second published notice, title to the property shall vest in the museum free from all claims.

Acts 1999, No. 555, §1, eff. upon appropriation of funds.

NOTE: See Acts 1999, No. 255, §3, relative to effectiveness of Act.



RS 25:380.46 - Use of collections

§380.46. Use of collections

Any collection of the museum may, subject to approval of the board, be lent in part. The board shall insure proper safeguards for its maintenance and return and shall insure that proper records are kept. The collections shall be available for use in educational projects, subject to the approval of the board.

Acts 1999, No. 555, §1, eff. upon appropriation of funds.

NOTE: See Acts 1999, No. 255, §3, relative to effectiveness of Act.



RS 25:380.51 - Establishment and location; purpose and use

CHAPTER 5-H. LOUISIANA DELTA MUSIC MUSEUM

§380.51. Establishment and location; purpose and use

A. The Louisiana Delta Music Museum is established as a facility in the town of Ferriday, parish of Concordia, under the overall jurisdiction of the Department of State as more specifically provided in this Chapter and in R.S. 36:801.12.

B. The Louisiana Delta Music Museum shall be a historical, cultural, scientific, and technological educational institution whose primary purpose shall be to research, collect, preserve, and present, as an educational resource, the music, recordings, pictures, documents, artifacts, objects of art, and the like that reflect the social, cultural, and economic history of the music of the Louisiana Delta and the Concordia Parish area in particular.

Acts 2001, No. 850, §1.

NOTE: See Acts 2001, No. 850, §3. Prohibits action pursuant to the Act until debts and obligations that encumber property to be transferred have been paid or removed. Also provides that if the transfer of property provided for by the Act is not made within four years after August 15, 2001, Acts 2001, No. 850 shall be null and void and of no effect.



RS 25:380.52 - Governing board; creation; domicile; appointment and compensation of members

§380.52. Governing board; creation; domicile; appointment and compensation of members

A. The governing board of the Louisiana Delta Music Museum is hereby created in the Department of State.

B. The domicile of the board shall be in the parish of Concordia.

C. The board shall be comprised of the following members:

(1) Fifteen members having a knowledge of and an interest in music of the Louisiana Delta. They shall be appointed by the secretary of state from an area composed of the following parishes: Caldwell, Catahoula, Concordia, East Carroll, Franklin, Madison, Morehouse, Ouachita, Richland, Tensas, and West Carroll. They shall serve four-year terms concurrent with the term of the governor.

(2) The mayor of Ferriday, the president/CEO of the Ferriday chamber of commerce, the secretary of state or his designee, the museum chief administrative officer, and the museum director, if any, shall each be ex officio members of the board.

D. Each member shall serve until his successor is appointed and takes office.

E. Each appointment made by the secretary of state shall be subject to confirmation by the Senate.

F. Members of the board shall serve without compensation.

Acts 2001, No. 850, §1; Acts 2003, No. 338, §1, eff. June 13, 2003; Acts 2005, No. 23, §1, eff. July 1, 2005; Acts 2006, No. 451, §1.



RS 25:380.53 - Duties and powers of the board

§380.53. Duties and powers of the board

A. A majority of the board shall constitute a quorum for the transaction of official business. All official actions of the board shall require the affirmative vote of a majority of the members present and voting.

B. The board shall:

(1) Meet at least once each quarter at the call of the board chairman.

(2)(a) Create an executive committee consisting of the chairman and vice chairman of the board and other board members as the board may determine.

(b) A majority of the members of the committee shall constitute a quorum for the transaction of business. However, when the board has delegated to the committee full power to act with respect to a matter, affirmative action by a majority of the entire committee membership shall be required.

(c) The committee shall meet at the call of the board chairman.

(d) The committee shall consider such matters as are referred to it by the board. It shall execute such orders and resolutions as shall be assigned to it at any meeting of the board, and it shall also take such action as is necessary when an emergency requiring immediate action arises during the interim between board meetings. All acts of the committee shall be submitted to the board for ratification or rejection at its next meeting except in matters in which the board has delegated to the committee full power to act.

(3) Adopt bylaws and establish policies and procedures for the museum's governance including but not limited to the following:

(a) The election and responsibilities of the officers of the board, including a chairman and vice chairman, who shall serve terms of two years.

(b) The selection, term, and responsibilities of advisors to the board. The board may appoint not more than five advisors who shall serve without compensation.

(c) The employment, term, compensation, and responsibilities of a museum chief administrative officer.

(d) The employment, term, compensation, and responsibilities of a museum director. The museum director may also serve as the museum chief administrative officer.

(e) The appointment, duties, and functions of standing and special committees of the board, including the appointment of nonboard members to such committees and their functions.

(4) Establish, in accordance with the Administrative Procedure Act, policies, rules, and regulations for the operation of the museum, including setting and charging admission and tour fees and user or rental fees to any or all museum buildings and exhibits. Such user or rental fees shall reflect the actual costs of maintenance of the space rented and the market rates for comparable space in the locality of the space rented.

(5) Advise the secretary of state on all matters relating to the operations of the Louisiana Delta Music Museum.

(6) Establish and use an identifying seal pertaining to museum business.

(7) Perform such other functions as are otherwise provided by this Chapter and R.S. 36:801.12.

C. The board may:

(1) Individually, or in cooperation with any nonprofit corporation established to support the Louisiana Delta Music Museum, seek and expend funds from any source, public or private, to support programs of the museum.

(2) Contract with consulting experts in the fields of museum administration and conservation of artifacts, audio and video recordings, motion picture films, books and papers, and decorative arts, and with appraisers, buying agents, designers, engineers, attorneys, accountants, construction and financial experts, and other such persons as may be necessary to carry out the purposes of the museum.

(3) Authorize reports and recommendations which include the issuance, publication, or distribution of general information documents or pamphlets which are published on a regular basis and are generally known as newsletters.

Acts 2001, No. 850, §1.



RS 25:380.54 - Operating funds; appropriations by the legislature

§380.54. Operating funds; appropriations by the legislature

A. The Department of State shall include in its annual budget request, required by R.S. 39:32, a request for funds necessary for support of the Louisiana Delta Music Museum. The governor shall include in the executive budget submitted to the legislature sufficient funding for the support of operations of the museum.

B. Funds appropriated by the legislature to the Department of State for operation of the Louisiana Delta Music Museum shall be used solely for that purpose and in accordance with the budget plan developed by the board. No administrative costs of any kind shall be charged by the Department of State for any services associated with placement of the museum within the jurisdiction of the department.

C.(1) If sufficient funds necessary for the operation of the Louisiana Delta Music Museum are not appropriated by the legislature, and funds from other local, public, or private sources are not available for this purpose, the Department of State is authorized to temporarily close the museum to the public until such time as sufficient funds necessary for the operation of the museum are appropriated by the legislature. The Department of State shall maintain the museum during any period of temporary closure.

(2) The Department of State may accept and use, in accordance with law, gifts, grants, bequests, donations, endowments, or funds from any public or private source to support the operations of the museum.

Acts 2001, No. 850, §1; Acts 2012, No. 765, §1, eff. June 12, 2012.



RS 25:380.55 - Donations and loans; disposition of property

§380.55. Donations and loans; disposition of property

A. The Department of State and the board, jointly or separately, may solicit and accept funds, governmental grants, donations, and contributions of lands, buildings, monies, artifacts, relics, audio and video recordings, motion picture films, works of art, or other property on behalf of and as additions to the Louisiana Delta Music Museum either in the form of loans or in the form of donations inter vivos or mortis causa, and the Department of State may acquire them by purchase, lease, or otherwise, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. However, the board may enter into any and all contracts with any person, lender, or donor that it may deem fit, proper, and necessary to accept and receive such lands, buildings, monies, artifacts, relics, audio and video recordings, motion picture films, works of art, or other property on behalf of and as additions to the Louisiana Delta Music Museum. The museum may serve as the beneficiary of any public trust heretofore or hereafter created for such purpose pursuant to the provisions of R.S. 9:2341 et seq.

B. The board is granted the authority of deaccession with respect to any collection of the Louisiana Delta Music Museum and, for such purpose, is exempted from laws relative to the sale or disposal of surplus property. The board shall establish policies and procedures necessary to carry out this authority in an orderly manner.

C.(1) Any property which has been deposited with the Louisiana Delta Music Museum, by loan or otherwise, and which has been held by the museum for more than ten years, and to which no person has made claim shall be deemed to be abandoned and, notwithstanding the provisions of Chapter 1 of Title XII of Book III of the Louisiana Civil Code, shall become the property of the museum, provided that Paragraph (2) of this Subsection has been complied with.

(2)(a) At least once each week for two consecutive weeks, the board shall cause to be published in at least one newspaper of general circulation in the parish of Concordia a notice and listing of the property.

(b) The notice shall contain:

(i) The name and last known address, if any, of the last known owner or depositor of the property.

(ii) A description of the property.

(iii) A statement that if proof of claim is not presented by the claimant to the board and if the claimant's right to receive such property is not established to the satisfaction of the board within sixty-five days from the date of the second published notice, the property will be deemed to be abandoned and shall become the property of the Louisiana Delta Music Museum.

(3) If no valid claim has been made to the property within sixty-five days from the date of the second published notice, title to the property shall vest in the Louisiana Delta Music Museum free from all claims.

Acts 2001, No. 850, §1.



RS 25:380.56 - Use of collections

§380.56. Use of collections

Any collection of the Louisiana Delta Music Museum may, subject to approval of the board, be lent in part. The board shall ensure proper safeguards for its maintenance and return and shall ensure that proper records are kept. The collections shall be available for use in educational projects, subject to the approval of the board.

Acts 2001, No. 850, §1.



RS 25:380.61 - Establishment and location, purpose and use

CHAPTER 5-I. LOUISIANA MILITARY MUSEUM

§380.61. Establishment and location, purpose and use

A. The Louisiana Military Museum, referred to in this Chapter as the "museum", is hereby established and shall be domiciled in Lincoln Parish under the overall jurisdiction of the Department of State as more specifically provided in this Chapter and in R.S. 36:801.13.

B. The museum shall be a historical, cultural, scientific, technological, and educational institution, the primary purpose of which shall be to research, collect, preserve, and present, as an educational resource, documents, artifacts, objects of art, and the like that reflect the social, cultural, and economic history of the military with emphasis on the role of the citizens of Louisiana.

Acts 2003, No. 786, §1.



RS 25:380.62 - Governing board; creation; domicile; appointment and compensation of members

§380.62. Governing board; creation; domicile; appointment and compensation of members

A. The governing board of the museum is hereby created in the Department of State.

B. The domicile of the board shall be in Lincoln Parish.

C. The board shall be comprised of thirteen members who have a knowledge of and an interest in historical preservation and the history of the military and armed forces, who shall be appointed as follows:

(1) Eight members shall be appointed by the secretary of state to serve terms concurrent with the secretary of state.

(2) Five members shall be appointed by the secretary of state from a list of ten names submitted by the Friends of the Louisiana Military Museum. The terms of the initial members appointed pursuant to this Paragraph shall terminate on December 31, 2006, and all subsequent terms shall be four years.

D. Each member shall serve until his successor is appointed and takes office.

E. Each appointment made by the secretary of state shall be subject to confirmation by the Senate.

F. Members of the board shall serve without compensation.

Acts 2003, No. 786, §1.



RS 25:380.63 - Duties and powers of the board

§380.63. Duties and powers of the board

A. A majority of the board shall constitute a quorum for the transaction of official business. All official actions of the board shall require the affirmative vote of a majority of the members present and voting provided a quorum is present.

B. The board shall:

(1) Meet at least once each quarter at the call of the board chairman.

(2)(a) Create an executive committee consisting of the chairman and vice chairman of the board and other board members as the board may determine.

(b) A majority of the members of the executive committee shall constitute a quorum for the transaction of business. However, when the board has delegated to the committee full power to act with respect to a matter, affirmative action by a majority of the entire committee membership shall be required.

(c) The committee shall meet at the call of the board chairman.

(d) The committee shall consider such matters as are referred to it by the board. It shall execute such orders and resolutions as shall be assigned to it at any meeting of the board, and it shall also take such action as is necessary when an emergency requiring immediate action arises during the interim between board meetings. All acts of the committee shall be submitted to the board for ratification or rejection at its next meeting except in matters in which the board has delegated to the committee full power to act.

(3) Adopt bylaws and establish policies and procedures for the governance of the museum including but not limited to the following:

(a) The election and responsibilities of the officers of the board, including a chairman and vice chairman, who shall serve terms of two years.

(b) The selection, term, and responsibilities of advisors to the board. The board may appoint not more than five advisors who shall serve without compensation.

(c) The appointment, duties, and functions of standing and special committees of the board including the appointment of non-board members to such committees and their functions.

(4) Establish, in accordance with the Administrative Procedure Act, policies, rules, and regulations for the operation of the museum, including setting and charging admission and tour fees and user or rental fees to any or all museum buildings and exhibits. Such user or rental fees shall reflect the actual costs of maintenance of the space rented and the market rates for comparable space in the locality of the space rented.

(5) Advise the secretary of state on all matters relating to the operations of the museum.

(6) Establish and use an identifying seal pertaining to museum business.

(7) Perform such other functions as are otherwise provided by this Chapter and R.S. 36:801.13.

C. The board may:

(1) Individually, or in cooperation with any nonprofit corporation established to support the museum, seek and expend funds from any source, public or private, to support programs of the museum.

(2) Contract with consulting experts in the fields of museum administration and conservation of artifacts, books and papers, and decorative arts, and with appraisers, buying agents, designers, engineers, attorneys, accountants, construction and financial experts, and other such persons as may be necessary to carry out the purposes of the museum.

(3) Authorize reports and recommendations which include the issuance, publication, or distribution of general information documents or pamphlets which are published on a regular basis and are generally known as newsletters.

Acts 2003, No. 786, §1.



RS 25:380.64 - Operating funds; appropriations by the legislature

§380.64. Operating funds; appropriations by the legislature

A. The Department of State shall include in its annual budget request, required by R.S. 39:32, a request for funds necessary for support of the museum. The governor may include in the executive budget submitted to the legislature sufficient funding for the support of operations of the museum.

B. Funds appropriated by the legislature to the Department of State for operation of the museum shall be used solely for that purpose and in accordance with the budget plan developed by the board to maintain accreditation standards. No administrative costs of any kind shall be charged by the Department of State for any services associated with placement of the museum within the jurisdiction of the department.

C.(1) If sufficient funds necessary for the operation of the Louisiana Military Museum are not appropriated by the legislature, and funds from other local, public, or private sources are not available for this purpose, the Department of State is authorized to temporarily close the museum to the public until such time as sufficient funds necessary for the operation of the museum are appropriated by the legislature. The Department of State shall maintain the museum during any period of temporary closure.

(2) The Department of State may accept and use, in accordance with law, gifts, grants, bequests, donations, endowments, or funds from any public or private source to support the operations of the museum.

Acts 2003, No. 786, §1; Acts 2012, No. 765, §1, eff. June 12, 2012.



RS 25:380.65 - Donations and loans; disposition of property

§380.65. Donations and loans; disposition of property

A. The Department of State and the board, jointly or separately, may solicit and accept funds, governmental grants, donation, and contributions of lands, buildings, monies, relics, works of art, or other property on behalf of and as additions to the museum either in the form of loans or in the form of donations inter vivos or mortis causa, and the Department of State may acquire them by purchase, lease, or otherwise, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. However, the board may enter into any and all contracts with any person, lender, or donor that it may deem fit, proper, and necessary to accept and receive such lands, buildings, monies, relics, works of art, or other property on behalf of and as additions to the museum. The museum may serve as the beneficiary of any public trust heretofore or hereafter created for such purpose pursuant to the provisions of R.S. 9:2341 et seq.

B. The board shall be granted the authority of deaccession with respect to any collection of the museum and, for such purpose, shall be exempt from laws relative to the sale or disposal of surplus property. The board shall establish policies and procedures necessary to carry out such authority in an orderly manner.

C.(1) Any property which has been deposited with the museum, by loan or otherwise, and which has been held by the museum for more than ten years, and to which no person has made claim shall be deemed to be abandoned. After giving notice to the depositor, lender, or donor at his last known address, the property, notwithstanding the provisions of Chapter 1 of Title XII of Book III of the Louisiana Civil Code, shall become the property of the museum, provided that Paragraph (2) of this Subsection has been complied with.

(2)(a) At least once each week for two consecutive weeks, the board shall cause to be published in at least one newspaper of general circulation in the parish of Lincoln a notice and list of the property.

(b) The notice shall contain:

(i) The name and last known address, if any, of the last known owner or depositor of the property.

(ii) A description of the property.

(iii) A statement that if proof of claim is not presented by the claimant to the board and if the claimant's right to receive such property is not established to the satisfaction of the board within sixty-five days from the date of the second published notice, the property will be deemed to be abandoned and shall become the property of the museum.

(3) If no valid claim has been made to the property within sixty-five days from the date of the second published notice, title to the property shall vest in the museum free from all claims.

Acts 2003, No. 786, §1.



RS 25:380.66 - Use of collections

§380.66. Use of collections

Any collection of the museum may, subject to approval of the board, be lent in part. The board shall ensure proper safeguards for its maintenance and return and shall ensure that proper records are kept. The collections shall be available for use in educational projects, subject to the approval of the board.

Acts 2003, No. 786, §1.



RS 25:380.71 - Establishment and location, purpose and use

CHAPTER 5-J. JEAN LAFITTE MARINE FISHERIES MUSEUM

§380.71. Establishment and location, purpose and use

A. The Jean Lafitte Marine Fisheries Museum, referred to in this Chapter as the "museum", is hereby established and shall be domiciled in Jefferson Parish under the overall jurisdiction of the Department of State as more specifically provided in this Chapter and in R.S. 36:801.14.

B. The museum shall be a historical, cultural, scientific, technological, and educational institution, the primary purpose of which shall be to research, collect, preserve, and present, as an educational resource, documents, artifacts, objects of art, and the like that reflect the social, cultural, and economic history of Louisiana's marine and fisheries industry.

Acts 2003, No. 786, §3.



RS 25:380.72 - Repealed

§380.72. Repealed by Acts 2015, No. 401, §3(C).



RS 25:380.73 - Repealed

§380.73. Repealed by Acts 2015, No. 401, §3(C).



RS 25:380.74 - Operating funds; appropriations by the legislature

§380.74. Operating funds; appropriations by the legislature

A. The Department of State shall include in its annual budget request, required by R.S. 39:32, a request for funds necessary for support of the museum. The governor may include in the executive budget submitted to the legislature sufficient funding for the support of operations of the museum.

B. Funds appropriated by the legislature to the Department of State for operation of the museum shall be used solely for that purpose and to maintain accreditation standards. No administrative costs of any kind shall be charged by the Department of State for any services associated with placement of the museum within the jurisdiction of the department.

C.(1) If sufficient funds necessary for the operation of the Jean Lafitte Marine Fisheries Museum are not appropriated by the legislature, and funds from other local, public, or private sources are not available for this purpose, the Department of State is authorized to temporarily close the museum to the public until such time as sufficient funds necessary for the operation of the museum are appropriated by the legislature. The Department of State shall maintain the museum during any period of temporary closure.

(2) The Department of State may accept and use, in accordance with law, gifts, grants, bequests, donations, endowments, or funds from any public or private source to support the operations of the museum.

Acts 2003, No. 786, §3; Acts 2012, No. 765, §1, eff. June 12, 2012; Acts 2015, No. 401, §3(A).



RS 25:380.75 - Donations and loans; disposition of property

§380.75. Donations and loans; disposition of property

A. The Department of State may solicit and accept funds, governmental grants, donation, and contributions of lands, buildings, monies, relics, works of art, or other property on behalf of and as additions to the museum either in the form of loans or in the form of donations inter vivos or mortis causa, and the Department of State may acquire them by purchase, lease, or otherwise, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. The museum may serve as the beneficiary of any public trust heretofore or hereafter created for such purpose pursuant to the provisions of R.S. 9:2341 et seq.

B. Any property which has been deposited with the museum, by loan or otherwise, and which has been held by the museum for more than ten years, and to which no person has made claim shall be deemed to be abandoned and, notwithstanding the provisions of Chapter 1 of Title XII of Book III of the Louisiana Civil Code, shall become the property of the museum.

Acts 2003, No. 786, §3; Acts 2015, No. 401, §3(A).



RS 25:380.76 - Use of collections

§380.76. Use of collections

Any collection of the museum may be lent in part. The collections shall be available for use in educational projects.

Acts 2003, No. 786, §3; Acts 2015, No. 401, §3(A).



RS 25:380.81 - Establishment and location; purpose and use

CHAPTER 5-K. TIOGA HERITAGE PARK AND MUSEUM

§380.81. Establishment and location; purpose and use

A. The Tioga Heritage Park and Museum, referred to in this Chapter as the "museum", is established as a facility in the parish of Rapides under the overall jurisdiction of the Department of State as more specifically provided in this Chapter and in R.S. 36:801.15.

B. The museum shall be a historical, cultural, scientific, and technological educational institution whose primary purpose shall be to research, collect, preserve, and present, as an educational resource, documents, artifacts, objects of art, and the like that reflect the social, cultural, and economic history of the Tioga area and surrounding communities.

Acts 2003, No. 586, §1, eff. upon appropriation of funds.



RS 25:380.82 - Governing board; creation; domicile; appointment and compensation of members

§380.82. Governing board; creation; domicile; appointment and compensation of members

A. The governing board of the museum is hereby created in the Department of State.

B. The domicile of the board shall be in Rapides Parish.

C. The board shall be comprised of thirteen members who have a knowledge of and an interest in historical preservation and the history of the Tioga area and surrounding communities and who shall be appointed as follows:

(1) Five members shall be appointed by the secretary of state to serve terms concurrent with the appointing authority.

(2) Eight members shall be appointed by the secretary of state from a list of nominees provided by the governing authority of the Tioga Historical Society, Inc. The initial terms of members appointed pursuant to this Paragraph shall terminate on July 1, 2006, and all subsequent terms shall be four years.

D. Each member shall serve until his successor is appointed and takes office.

E. Each appointment made by the secretary of state shall be subject to confirmation by the Senate.

F. Members of the board shall serve without compensation.

Acts 2003, No. 586, §1, eff. upon appropriation of funds.



RS 25:380.83 - Duties and powers of the board

§380.83. Duties and powers of the board

A. A majority of the board shall constitute a quorum for the transaction of official business. All official actions of the board shall require the affirmative vote of a majority of the members present and voting.

B. The board shall:

(1) Meet at least once each quarter at the call of the board chairman.

(2)(a) Create an executive committee consisting of the chairman and vice chairman of the board and other board members as the board may determine.

(b) A majority of the members of the committee shall constitute a quorum for the transaction of business. However, when the board has delegated to the committee full power to act with respect to a matter, affirmative action by a majority of the entire committee membership shall be required.

(c) The committee shall meet at the call of the board chairman.

(d) The committee shall consider such matters as are referred to it by the board. It shall execute such orders and resolutions as shall be assigned to it at any meeting of the board, and it shall also take such action as is necessary when an emergency requiring immediate action arises during the interim between board meetings. All acts of the committee shall be submitted to the board for ratification or rejection at its next meeting except in matters in which the board has delegated to the committee full power to act.

(3) Adopt bylaws and establish policies and procedures for the governance of the museum including but not limited to the following:

(a) The election and responsibilities of the officers of the board, including a chairman and vice chairman, who shall serve terms of two years.

(b) The selection, term, and responsibilities of advisors to the board. The board may appoint not more than five advisors who shall serve without compensation.

(c) The employment, term, compensation, and responsibilities of a museum chief administrative officer.

(d) The employment, term, compensation, and responsibilities of a museum director. The museum director may also serve as the museum chief administrative officer.

(e) The appointment, duties, and functions of standing and special committees of the board, including the appointment of nonboard members to such committees and their functions.

(f) The preparation of a budget and plan for funding the museum at a level sufficient to maintain standards necessary to qualify for and maintain the accreditation of the American Association of Museums.

(4) Establish, in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., policies, rules, and regulations for the operation of the museum, including setting and charging admission and tour fees and user or rental fees to any or all museum buildings and exhibits. Such user or rental fees shall reflect the actual costs of maintenance of the space rented and the market rates for comparable space in the locality of the space rented.

(5) Advise the secretary of state on all matters relating to the operations of the museum.

(6) Establish and use an identifying seal pertaining to museum business.

(7) Perform such other functions as are otherwise provided by this Chapter and R.S. 36:801.15.

C. The board may:

(1) Individually, or in cooperation with any nonprofit corporation established to support the museum, seek and expend funds from any source, public or private, to support programs of the museum.

(2) Contract with consulting experts in the fields of museum administration and conservation of artifacts, books and papers, and decorative arts, and with appraisers, buying agents, designers, engineers, attorneys, accountants, construction and financial experts, and other such persons as may be necessary to carry out the purposes of the museum.

(3) Authorize reports and recommendations which include the issuance, publication, or distribution of general information documents or pamphlets which are published on a regular basis and are generally known as newsletters.

Acts 2003, No. 586, §1, eff. upon appropriation of funds.



RS 25:380.84 - Operating funds; appropriations by the legislature

§380.84. Operating funds; appropriations by the legislature

A. The Department of State shall include in its annual budget request, required by R.S. 39:32, a request for funds necessary for support of the museum. The governor shall include in the executive budget submitted to the legislature sufficient funding for the support of operations of the museum.

B. Funds appropriated by the legislature to the Department of State for operation of the museum shall be used solely for that purpose and in accordance with the budget plan developed by the board to maintain accreditation standards. No administrative costs of any kind shall be charged by the Department of State for any services associated with placement of the museum within the jurisdiction of the department.

C.(1) If sufficient funds necessary for the operation of the Tioga Heritage Park and Museum are not appropriated by the legislature, and funds from other local, public, or private sources are not available for this purpose, the Department of State is authorized to temporarily close the museum to the public until such time as sufficient funds necessary for the operation of the museum are appropriated by the legislature. The Department of State shall maintain the museum during any period of temporary closure.

(2) The Department of State may accept and use, in accordance with law, gifts, grants, bequests, donations, endowments, or funds from any public or private source to support the operations of the museum.

Acts 2003, No. 586, §1, eff. upon appropriation of funds; Acts 2012, No. 765, §1, eff. June 12, 2012.



RS 25:380.85 - Donations and loans; disposition of property

§380.85. Donations and loans; disposition of property

A. The Department of State and the board, jointly or separately, may solicit and accept funds, governmental grants, donations, and contributions of lands, buildings, monies, relics, works of art, or other property on behalf of and as additions to the museum either in the form of loans or in the form of donations inter vivos or mortis causa, and the Department of State may acquire them by purchase, lease, or otherwise, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. However, the board may enter into any and all contracts with any person, lender, or donor that it may deem fit, proper, and necessary to accept and receive such lands, buildings, monies, relics, works of art, or other property on behalf of and as additions to the museum. The museum may serve as the beneficiary of any public trust heretofore or hereafter created for such purpose pursuant to the provisions of R.S. 9:2341 et seq.

B. The board is granted the authority of deaccession with respect to any collection of the museum and, for such purpose, is exempted from laws relative to the sale or disposal of surplus property. The board shall establish policies and procedures necessary to carry out this authority in an orderly manner.

C.(1) Any property which has been deposited with the museum, by loan or otherwise, and which has been held by the museum for more than ten years, and to which no person has made claim shall be deemed to be abandoned and, notwithstanding the provisions of Chapter 1 of Title XII of Book III of the Louisiana Civil Code, shall become the property of the museum, provided that Paragraph (2) of this Subsection has been complied with.

(2)(a) At least once each week for two consecutive weeks, the board shall cause to be published in at least one newspaper of general circulation in the parish of Rapides a notice and listing of the property.

(b) The notice shall contain:

(i) The name and last known address, if any, of the last known owner or depositor of the property.

(ii) A description of the property.

(iii) A statement that if proof of claim is not presented by the claimant to the board and if the claimant's right to receive such property is not established to the satisfaction of the board within sixty-five days from the date of the second published notice, the property will be deemed to be abandoned and shall become the property of the museum.

(3) If no valid claim has been made to the property within sixty-five days from the date of the second published notice, title to the property shall vest in the museum free from all claims.

Acts 2003, No. 586, §1, eff. upon appropriation of funds.



RS 25:380.86 - Use of collections

§380.86. Use of collections

Any collection of the museum may, subject to approval of the board, be lent in part. The board shall insure proper safeguards for its maintenance and return and shall insure that proper records are kept. The collections shall be available for use in educational projects, subject to the approval of the board.

Acts 2003, No. 586, §1, eff. upon appropriation of funds.



RS 25:380.91 - Establishment and location; purpose and use

CHAPTER 5-L. MANSFIELD FEMALE COLLEGE MUSEUM

§380.91. Establishment and location; purpose and use

A. The Mansfield Female College Museum is established as a facility in the town of Mansfield, parish of DeSoto, under the overall jurisdiction of the Department of State as more specifically provided in this Chapter and in R.S. 36:801.16.

B. The Mansfield Female College Museum shall be a historical, cultural, scientific, and technological educational institution whose primary purpose shall be to research, collect, preserve, and present, as an educational resource, the books and papers, pictures and photographs, documents, artifacts, objects of art, and the like that reflect the social, cultural, and economic history of women's education in northwest Louisiana and the DeSoto Parish area in particular.

Acts 2003, No. 592, §1, eff. upon appropriation of funds; Acts 2004, No. 229, §1.

NOTE: See Acts 2003, No. 592, §§3 and 4, relative to conditions for transfer of Women's College Museum to Dept. of State, termination of authority for transfer, and effectiveness of transfer.

NOTE: See Acts 2004, No. 229, §3(A), relative to changing museum name and §3(B) relative to Acts 2004, No. 229, not affecting Acts 2003, No. 592, §§3 and 4, relative to potential nullity of and prohibited actions under Acts 2003, No. 592.



RS 25:380.92 - Governing board; creation; domicile; appointment and compensation of members

§380.92. Governing board; creation; domicile; appointment and compensation of members

A. The governing board of the Mansfield Female College Museum is hereby created in the Department of State.

B. The domicile of the board shall be in the parish of DeSoto.

C. The board shall be comprised of twelve members who have a knowledge of and an interest in the history of women's education in northwest Louisiana and the DeSoto Parish area in particular and who shall be appointed as follows:

(1) Five members shall be appointed by the secretary of state to serve four-year terms concurrent with the governor.

(2) Four members shall be appointed by the secretary of state from a list of nominees provided by the Friends of the Mansfield Female College Museum. The initial terms of members appointed pursuant to this Paragraph shall terminate on July 1, 2004, and all subsequent terms shall be four years.

(3) Three members shall be appointed by the secretary of state. The initial terms of members appointed pursuant to this Paragraph shall terminate on January 14, 2008, and all subsequent terms shall be four-year terms concurrent with the governor.

D. Each member shall serve until his successor is appointed and takes office.

E. Each appointment made by the secretary of state shall be subject to confirmation by the Senate.

F. Members of the board shall serve without compensation.

Acts 2003, No. 592, §1, eff. upon appropriation of funds; Acts 2004, No. 229, §1; Acts 2006, No. 230, §1.

NOTE: See Acts 2003, No. 592, §§3 and 4, relative to conditions for transfer of Women's College Museum to Dept. of State, termination of authority for transfer, and effectiveness of transfer.

NOTE: See Acts 2004, No. 229, §3(A), relative to changing museum name and §3(B) relative to Acts 2004, No. 229, not affecting Acts 2003, No. 592, §§3 and 4, relative to potential nullity of and prohibited actions under Acts 2003, No. 592.



RS 25:380.93 - Duties and powers of the board

§380.93. Duties and powers of the board

A. A majority of the board shall constitute a quorum for the transaction of official business. All official actions of the board shall require the affirmative vote of a majority of the members present and voting.

B. The board shall:

(1) Meet at least once each quarter at the call of the board chairman.

(2)(a) Create an executive committee consisting of the chairman and vice chairman of the board and other board members as the board may determine.

(b) A majority of the members of the committee shall constitute a quorum for the transaction of business. However, when the board has delegated to the committee full power to act with respect to a matter, affirmative action by a majority of the entire committee membership shall be required.

(c) The committee shall meet at the call of the board chairman.

(d) The committee shall consider such matters as are referred to it by the board. It shall execute such orders and resolutions as shall be assigned to it at any meeting of the board, and it shall also take such action as is necessary when an emergency requiring immediate action arises during the interim between board meetings. All acts of the committee shall be submitted to the board for ratification or rejection at its next meeting except in matters in which the board has delegated to the committee full power to act.

(3) Adopt bylaws and establish policies and procedures for the museum's governance including but not limited to the following:

(a) The election and responsibilities of the officers of the board, including a chairman and vice chairman, who shall serve terms of two years.

(b) The selection, term, and responsibilities of advisors to the board. The board may appoint not more than five advisors who shall serve without compensation.

(c) The employment, term, compensation, and responsibilities of a museum chief administrative officer.

(d) The employment, term, compensation, and responsibilities of a museum director. The museum director may also serve as the museum chief administrative officer.

(e) The appointment, duties, and functions of standing and special committees of the board, including the appointment of nonboard members to such committees and their functions.

(f) The preparation of a budget and plan for funding the museum at a level sufficient to maintain standards necessary to qualify for and maintain the accreditation of the American Association of Museums.

(4) Establish, in accordance with the Administrative Procedure Act, policies, rules, and regulations for the operation of the museum, including setting and charging admission and tour fees and user or rental fees to any or all museum buildings and exhibits. Such user or rental fees shall reflect the actual costs of maintenance of the space rented and the market rates for comparable space in the locality of the space rented.

(5) Advise the secretary of state on all matters relating to the operations of the Mansfield Female College Museum.

(6) Establish and use an identifying seal pertaining to museum business.

(7) Perform such other functions as are otherwise provided by this Chapter and R.S. 36:801.16.

C. The board may:

(1) Individually, or in cooperation with any nonprofit corporation established to support the Mansfield Female College Museum, seek and expend funds from any source, public or private, to support programs of the museum.

(2) Contract with consulting experts in the fields of museum administration and conservation of artifacts, pictures and photographs, books and papers, and decorative arts, and with appraisers, buying agents, designers, engineers, attorneys, accountants, construction and financial experts, and other such persons as may be necessary to carry out the purposes of the museum.

(3) Authorize reports and recommendations which include the issuance, publication, or distribution of general information documents or pamphlets which are published on a regular basis and are generally known as newsletters.

Acts 2003, No. 592, §1, eff. upon appropriation of funds; Acts 2004, No. 229, §1.

NOTE: See Acts 2003, No. 592, §§3 and 4, relative to conditions for transfer of Women's College Museum to Dept. of State, termination of authority for transfer, and effectiveness of transfer.

NOTE: See Acts 2004, No. 229, §3(A), relative to changing museum name and §3(B) relative to Acts 2004, No. 229, not affecting Acts 2003, No. 592, §§3 and 4, relative to potential nullity of and prohibited actions under Acts 2003, No. 592.



RS 25:380.94 - Operating funds; appropriations by the legislature

§380.94. Operating funds; appropriations by the legislature

A. The Department of State shall include in its annual budget request, required by R.S. 39:32, a request for funds necessary for support of the Mansfield Female College Museum. The governor shall include in the executive budget submitted to the legislature sufficient funding for the support of operations of the museum.

B. Funds appropriated by the legislature to the Department of State for operation of the Mansfield Female College Museum shall be used solely for that purpose and in accordance with the budget plan developed by the board to maintain accreditation standards. No administrative costs of any kind shall be charged by the Department of State for any services associated with placement of the museum within the jurisdiction of the department.

C.(1) If sufficient funds necessary for the operation of the Mansfield Female College Museum are not appropriated by the legislature, and funds from other local, public, or private sources are not available for this purpose, the Department of State is authorized to temporarily close the museum to the public until such time as sufficient funds necessary for the operation of the museum are appropriated by the legislature. The Department of State shall maintain the museum during any period of temporary closure.

(2) The Department of State may accept and use, in accordance with law, gifts, grants, bequests, donations, endowments, or funds from any public or private source to support the operations of the museum.

Acts 2003, No. 592, §1, eff. upon appropriation of funds; Acts 2004, No. 229, §1; Acts 2012, No. 765, §1, eff. June 12, 2012.

NOTE: See Acts 2003, No. 592, §§3 and 4, relative to conditions for transfer of Women's College Museum to Dept. of State, termination of authority for transfer, and effectiveness of transfer.

NOTE: See Acts 2004, No. 229, §3(A), relative to changing museum name and §3(B) relative to Acts 2004, No. 229, not affecting Acts 2003, No. 592, §§3 and 4, relative to potential nullity of and prohibited actions under Acts 2003, No. 592.



RS 25:380.95 - Donations and loans; disposition of property

§380.95. Donations and loans; disposition of property

A. The Department of State and the board, jointly or separately, may solicit and accept funds, governmental grants, donations, and contributions of lands, buildings, monies, artifacts, relics, audio and video recordings, motion picture film, works of art, or other property on behalf of and as additions to the Mansfield Female College Museum either in the form of loans or in the form of donations inter vivos or mortis causa, and the Department of State may acquire them by purchase, lease, or otherwise, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. However, the board may enter into any and all contracts with any person, lender, or donor that it may deem fit, proper, and necessary to accept and receive such lands, buildings, monies, artifacts, relics, audio and video recordings, motion picture film, works of art, or other property on behalf of and as additions to the Mansfield Female College Museum. The museum may serve as the beneficiary of any public trust heretofore or hereafter created for such purpose pursuant to the provisions of R.S. 9:2341 et seq.

B. The board is granted the authority of deaccession with respect to any collection of the Mansfield Female College Museum and, for such purpose, is exempted from laws relative to the sale or disposal of surplus property. The board shall establish policies and procedures necessary to carry out this authority in an orderly manner.

C.(1) Any property which has been deposited with the Mansfield Female College Museum, by loan or otherwise, and which has been held by the museum for more than ten years, and to which no person has made claim shall be deemed to be abandoned and, notwithstanding the provisions of Chapter 1 of Title XII of Book III of the Louisiana Civil Code, shall become the property of the museum, provided that Paragraph (2) of this Subsection has been complied with.

(2)(a) At least once each week for two consecutive weeks, the board shall cause to be published in at least one newspaper of general circulation in the parish of DeSoto a notice and listing of the property.

(b) The notice shall contain:

(i) The name and last known address, if any, of the last known owner or depositor of the property.

(ii) A description of the property.

(iii) A statement that if proof of claim is not presented by the claimant to the board and if the claimant's right to receive such property is not established to the satisfaction of the board within sixty-five days from the date of the second published notice, the property will be deemed to be abandoned and shall become the property of the Mansfield Female College Museum.

(3) If no valid claim has been made to the property within sixty-five days from the date of the second published notice, title to the property shall vest in the Mansfield Female College Museum free from all claims.

Acts 2003, No. 592, §1, eff. upon appropriation of funds; Acts 2004, No. 229, §1.

NOTE: See Acts 2003, No. 592, §§3 and 4, relative to conditions for transfer of Women's College Museum to Dept. of State, termination of authority for transfer, and effectiveness of transfer.

NOTE: See Acts 2004, No. 229, §3(A), relative to changing museum name and §3(B) relative to Acts 2004, No. 229, not affecting Acts 2003, No. 592, §§3 and 4, relative to potential nullity of and prohibited actions under Acts 2003, No. 592.



RS 25:380.96 - Use of collections

§380.96. Use of collections

Any collection of the Mansfield Female College Museum may, subject to approval of the board, be lent in part. The board shall ensure proper safeguards for its maintenance and return and shall ensure that proper records are kept. The collections shall be available for use in educational projects, subject to the approval of the board.

Acts 2003, No. 592, §1, eff. upon appropriation of funds; Acts 2004, No. 229, §1.

NOTE: See Acts 2003, No. 592, §§3 and 4, relative to conditions for transfer of Women's College Museum to Dept. of State, termination of authority for transfer, and effectiveness of transfer.

NOTE: See Acts 2004, No. 229, §3(A), relative to changing museum name and §3(B) relative to Acts 2004, No. 229, not affecting Acts 2003, No. 592, §§3 and 4, relative to potential nullity of and prohibited actions under Acts 2003, No. 592.



RS 25:380.101 - Establishment and location; purpose and use

CHAPTER 5-M. SHREVEPORT WATER WORKS MUSEUM

§380.101. Establishment and location; purpose and use

A. The Shreveport Water Works Museum is established as a facility in the city of Shreveport, parish of Caddo, under the overall jurisdiction of the Department of State as more specifically provided in this Chapter and in R.S. 36:801.17.

B. The Shreveport Water Works Museum shall be a historical, cultural, scientific, and technological educational institution whose primary purpose shall be to research, collect, preserve, and present, as an educational resource, the pictures and photographs, documents, artifacts, objects of art, and the like that reflect the social, cultural, and economic history of the pumping station and water supply related artifacts of Louisiana.

Acts 2004, No. 545, §1, eff. June 25, 2004; Acts 2007, No. 324, §1.

NOTE: See Acts 2004, No. 545, §3, relative to conditions for action to be taken under Act and termination of authority for transfer of museum to the department.



RS 25:380.102 - Governing board; creation; domicile; appointment and compensation of members

§380.102. Governing board; creation; domicile; appointment and compensation of members

A. The governing board of the Shreveport Water Works Museum is hereby created in the Department of State.

B. The domicile of the board shall be in the parish of Caddo.

C. The board shall be comprised of the following members:

(1) Fifteen members who have a knowledge of and an interest in engineering and the history of municipal waterworks shall be appointed by the secretary of state to serve four-year terms concurrent with the governor.

(2) The state archivist, the museum chief administrative officer, and the museum director, if any, shall each be ex officio members of the board.

D. Each member shall serve until his successor is appointed and takes office.

E. Each appointment made by the secretary of state shall be subject to confirmation by the Senate.

F. Members of the board shall serve without compensation.

Acts 2004, No. 545, §1, eff. June 25, 2004; Acts 2007, No. 324, §1.

NOTE: See Acts 2004, No. 545, §3, relative to conditions for action to be taken under Act and termination of authority for transfer of museum to the department.



RS 25:380.103 - Duties and powers of the board

§380.103. Duties and powers of the board

A. A majority of the board shall constitute a quorum for the transaction of official business. All official actions of the board shall require the affirmative vote of a majority of the members present and voting.

B. The board shall:

(1) Meet at least once each quarter at the call of the board chairman.

(2)(a) Create an executive committee consisting of the chairman and vice chairman of the board and other board members as the board may determine.

(b) A majority of the members of the committee shall constitute a quorum for the transaction of business. However, when the board has delegated to the committee full power to act with respect to a matter, affirmative action by a majority of the entire committee membership shall be required.

(c) The committee shall meet at the call of the board chairman.

(d) The committee shall consider such matters as are referred to it by the board. It shall execute such orders and resolutions as shall be assigned to it at any meeting of the board, and it shall also take such action as is necessary when an emergency requiring immediate action arises during the interim between board meetings. All acts of the committee shall be submitted to the board for ratification or rejection at its next meeting except in matters in which the board has delegated to the committee full power to act.

(3) Adopt bylaws and establish policies and procedures for the museum's governance including but not limited to the following:

(a) The election and responsibilities of the officers of the board, including a chairman and vice chairman, who shall serve terms of two years.

(b) The selection, term, and responsibilities of advisors to the board. The board may appoint not more than five advisors who shall serve without compensation.

(c) The appointment, duties, and functions of standing and special committees of the board, including the appointment of nonboard members to such committees and their functions.

(4) Establish, in accordance with the Administrative Procedure Act policies, rules, and regulations for the operation of the museum, including setting and charging admission and tour fees and user or rental fees to any or all museum buildings and exhibits. Such user or rental fees shall reflect the actual costs of maintenance of the space rented and the market rates for comparable space in the locality of the space rented.

(5) Advise the secretary of state on all matters relating to the operations of the Shreveport Water Works Museum.

(6) Establish and use an identifying seal pertaining to museum business.

(7) Perform such other functions as are otherwise provided by this Chapter and R.S. 36:801.17.

C. The board may:

(1) Individually, or in cooperation with any nonprofit corporation established to support the Shreveport Water Works Museum, seek and expend funds from any source, public or private, to support programs of the museum.

(2) Contract with consulting experts in the fields of museum administration and conservation of artifacts, video recordings, motion picture film, pictures and photographs, books and papers, and decorative arts, and with appraisers, buying agents, designers, engineers, attorneys, accountants, construction and financial experts, and other such persons as may be necessary to carry out the purposes of the museum.

(3) Authorize reports and recommendations which include the issuance, publication, or distribution of general information documents or pamphlets which are published on a regular basis and are generally known as newsletters.

Acts 2004, No. 545, §1, eff. June 25, 2004; Acts 2007, No. 324, §1.

NOTE: See Acts 2004, No. 545, §3, relative to conditions for action to be taken under Act and termination of authority for transfer of museum to the department.



RS 25:380.104 - Operating funds; appropriations by the legislature

§380.104. Operating funds; appropriations by the legislature

A.(1) The Department of State shall include in its annual budget request, required by R.S. 39:32, a request for funds necessary for support of the Shreveport Water Works Museum. The governor shall include in the executive budget submitted to the legislature sufficient funding for the support of operations of the museum.

(2) The board, with the approval of the secretary of state, shall employ, appoint, remove, and fix the term, compensation, and responsibilities of a museum chief administrative officer and a museum director. The museum director may also serve as the museum chief administrative officer.

B. Funds appropriated by the legislature to the Department of State for operation of the Shreveport Water Works Museum shall be used solely for that purpose. No administrative costs of any kind shall be charged by the Department of State for any services associated with placement of the museum within the jurisdiction of the department.

C.(1) If sufficient funds necessary for the operation of the Shreveport Water Works Museum are not appropriated by the legislature, and funds from other local, public, or private sources are not available for this purpose, the Department of State is authorized to temporarily close the museum to the public until such time as sufficient funds necessary for the operation of the museum are appropriated by the legislature. The Department of State shall maintain the museum during any period of temporary closure.

(2) The Department of State may accept and use, in accordance with law, gifts, grants, bequests, donations, endowments, or funds from any public or private source to support the operations of the museum.

Acts 2004, No. 545, §1, eff. June 25, 2004; Acts 2007, No. 324, §1; Acts 2012, No. 765, §1, eff. June 12, 2012.

NOTE: See Acts 2004, No. 545, §3, relative to conditions for action to be taken under Act and termination of authority for transfer of museum to the department.



RS 25:380.105 - Donations and loans; disposition of property

§380.105. Donations and loans; disposition of property

A. The Department of State and the board, jointly or separately, may solicit and accept funds, governmental grants, donations, and contributions of lands, buildings, monies, artifacts, relics, video recordings, motion picture films, books and papers, pictures and photographs, documents, works of art, or other property on behalf of and as additions to the Shreveport Water Works Museum either in the form of loans or in the form of donations inter vivos or mortis causa, and the Department of State may acquire them by purchase, lease, or otherwise, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. However, the board may enter into any and all contracts with any person, lender, or donor that it may deem fit, proper, and necessary to accept and receive such lands, buildings, monies, artifacts, relics, video recordings, motion picture films, books and papers, pictures and photographs, documents, works of art, or other property on behalf of and as additions to the Shreveport Water Works Museum. The museum may serve as the beneficiary of any public trust heretofore or hereafter created for such purpose pursuant to the provisions of R.S. 9:2341 et seq.

B. The board is granted the authority of deaccession with respect to any collection of the Shreveport Water Works Museum and, for such purpose, is exempted from laws relative to the sale or disposal of surplus property. The board shall establish policies and procedures necessary to carry out this authority in an orderly manner.

C.(1) Any property which has been deposited with the Shreveport Water Works Museum, by loan or otherwise, and which has been held by the museum for more than ten years, and to which no person has made claim shall be deemed to be abandoned and, notwithstanding the provisions of Chapter 1 of Title XII of Book III of the Louisiana Civil Code, shall become the property of the museum, provided that Paragraph (2) of this Subsection has been complied with.

(2)(a) At least once each week for two consecutive weeks, the board shall cause to be published in at least one newspaper of general circulation in the parish of Caddo a notice and listing of the property.

(b) The notice shall contain:

(i) The name and last known address, if any, of the last known owner or depositor of the property.

(ii) A description of the property.

(iii) A statement that if proof of claim is not presented by the claimant to the board and if the claimant's right to receive such property is not established to the satisfaction of the board within sixty-five days from the date of the second published notice, the property will be deemed to be abandoned and shall become the property of the Shreveport Water Works Museum.

(3) If no valid claim has been made to the property within sixty-five days from the date of the second published notice, title to the property shall vest in the Shreveport Water Works Museum free from all claims.

Acts 2004, No. 545, §1, eff. June 25, 2004; Acts 2007, No. 324, §1.

NOTE: See Acts 2004, No. 545, §3, relative to conditions for action to be taken under Act and termination of authority for transfer of museum to the department.



RS 25:380.106 - Use of collections

§380.106. Use of collections

Any collection of the Shreveport Water Works Museum may, subject to approval of the board, be lent in part. The board shall ensure proper safeguards for its maintenance and return and shall ensure that proper records are kept. The collections shall be available for use in educational projects, subject to the approval of the board.

Acts 2004, No. 545, §1, eff. June 25, 2004; Acts 2007, No. 324, §1.

NOTE: See Acts 2004, No. 545, §3, relative to conditions for action to be taken under Act and termination of authority for transfer of museum to the department.



RS 25:380.111 - Repealed

CHAPTER 5-N. CHENNAULT AVIATION AND

MILITARY MUSEUM OF LOUISIANA

§380.111. Repealed by Acts 2016, No. 14, §2, eff. May 9, 2016.



RS 25:380.112 - Repealed

§380.112. Repealed by Acts 2015, No. 401, §3(C).



RS 25:380.113 - Repealed

§380.113. Repealed by Acts 2015, No. 401, §3(C).



RS 25:380.114 - Repealed

§380.114. Repealed by Acts 2016, No. 14, §2, eff. May 9, 2016.



RS 25:380.115 - Repealed

§380.115. Repealed by Acts 2016, No. 14, §2, eff. May 9, 2016.



RS 25:380.116 - Repealed

§380.116. Repealed by Acts 2016, No. 14, §2, eff. May 9, 2016.



RS 25:380.121 - Establishment and location; purpose and use

CHAPTER 5-O. SPRING STREET HISTORICAL MUSEUM

§380.121. Establishment and location; purpose and use

A. The Spring Street Historical Museum is established as a facility in the city of Shreveport, parish of Caddo, under the overall jurisdiction of the Department of State as more specifically provided in this Chapter and in R.S. 36:801.19.

B. The Spring Street Historical Museum shall be a historical, cultural, scientific, and technological educational institution whose primary purpose shall be to research, collect, preserve, and present, as an educational resource, the pictures and photographs, documents, artifacts, objects of art, and the like that reflect the social, cultural, and economic history and development of northwest Louisiana and the Caddo Parish area in particular.

Acts 2006, No. 417, §1, eff. June 15, 2006.

NOTE: See Acts 2006, No. 417, §3, relative to effectiveness of Act and restriction on action pursuant to the Act.



RS 25:380.122 - Governing board; creation; domicile; appointment and compensation of members

§380.122. Governing board; creation; domicile; appointment and compensation of members

A. The governing board of the Spring Street Historical Museum is hereby created in the Department of State.

B. The domicile of the board shall be in the parish of Caddo.

C. The board shall be comprised of the following members:

(1) Fifteen members who have a knowledge of and an interest in the purposes of the museum shall be appointed by the secretary of state to serve four-year terms concurrent with the governor.

(2) The chairperson of the Shreveport Committee of the Colonial Dames of America in the state of Louisiana, the secretary of state or his designee, the museum chief administrative officer, and the museum director, if any, shall each be ex officio members of the board.

D. Each member shall serve until his successor is appointed and takes office.

E. Each appointment made by the secretary of state shall be subject to confirmation by the Senate.

F. Members of the board shall serve without compensation.

Acts 2006, No. 417, §1, eff. June 15, 2006.

NOTE: See Acts 2006, No. 417, §3, relative to effectiveness of Act and restriction on action pursuant to the Act.



RS 25:380.123 - Duties and powers of the board

§380.123. Duties and powers of the board

A. A majority of the board shall constitute a quorum for the transaction of official business. All official actions of the board shall require the affirmative vote of a majority of the members present and voting.

B. The board shall:

(1) Meet at least once each quarter at the call of the board chairman.

(2)(a) Create an executive committee consisting of the chairman and vice chairman of the board and such other board members as the board may determine.

(b) A majority of the members of the committee shall constitute a quorum for the transaction of business. However, when the board has delegated to the committee full power to act with respect to a matter, affirmative action by a majority of the entire committee membership shall be required.

(c) The committee shall meet at the call of the board chairman.

(d) The committee shall consider such matters as are referred to it by the board. It shall execute such orders and resolutions as shall be assigned to it at any meeting of the board, and it shall also take such action as is necessary when an emergency requiring immediate action arises during the interim between board meetings. All acts of the committee shall be submitted to the board for ratification or rejection at its next meeting except in matters in which the board has delegated to the committee full power to act.

(3) Adopt bylaws and establish policies and procedures for the museum's governance, including but not limited to provisions for the following:

(a) The election and responsibilities of the officers of the board, including a chairman and vice chairman, who shall serve terms of two years.

(b) The selection, term, and responsibilities of advisors to the board. The board may appoint not more than five advisors who shall serve without compensation.

(c) The appointment, duties, and functions of standing and special committees of the board, including the appointment of nonboard members to such committees and their functions.

(4) Establish, in accordance with the Administrative Procedure Act, policies, rules, and regulations for the operation of the museum, including setting and charging admission and tour fees and user or rental fees to any or all museum buildings and exhibits. Such user or rental fees shall reflect the actual costs of maintenance of the space rented and the market rates for comparable space in the locality of the space rented.

(5) Advise the secretary of state on all matters relating to the operations of the Spring Street Historical Museum.

(6) Establish and use an identifying seal pertaining to museum business.

(7) Perform such other functions as are otherwise provided by this Chapter and R.S. 36:801.19.

C. The board may:

(1) Individually, or in cooperation with any nonprofit corporation established to support the Spring Street Historical Museum, seek funds from any source, public or private, to support programs of the museum and expand such funds for such purpose.

(2) Contract with consulting experts in the fields of museum administration and conservation of artifacts, video recordings, motion picture film, pictures and photographs, books and papers, and decorative arts, and with appraisers, buying agents, designers, engineers, attorneys, accountants, construction, and financial experts, and other such persons as may be necessary to carry out the purposes of the museum.

(3) Authorize reports and recommendations which include the issuance, publication, or distribution of general information documents or pamphlets which are published on a regular basis and are generally known as newsletters.

Acts 2006, No. 417, §1, eff. June 15, 2006.

NOTE: See Acts 2006, No. 417, §3, relative to effectiveness of Act and restriction on action pursuant to the Act.



RS 25:380.124 - Operating funds; appropriations by the legislature

§380.124. Operating funds; appropriations by the legislature

A.(1) The Department of State shall include in its annual budget request, required by R.S. 39:32, a request for funds necessary for support of the Spring Street Historical Museum. The governor shall include in the executive budget submitted to the legislature sufficient funding for the support of operations of the museum.

(2) The board, with the approval of the secretary of state, shall employ, appoint, remove, and fix the term, compensation, and responsibilities of a museum chief administrative officer and a museum director. The museum director may also serve as the museum chief administrative officer.

B. Funds appropriated by the legislature to the Department of State for operation of the Spring Street Historical Museum shall be used solely for that purpose. No administrative costs of any kind shall be charged by the Department of State for any services associated with placement of the museum within the jurisdiction of the department.

C.(1) If sufficient funds necessary for the operation of the Spring Street Historical Museum are not appropriated by the legislature, and funds from other local, public, or private sources are not available for this purpose, the Department of State is authorized to temporarily close the museum to the public until such time as sufficient funds necessary for the operation of the museum are appropriated by the legislature. The Department of State shall maintain the museum during any period of temporary closure.

(2) The Department of State may accept and use, in accordance with law, gifts, grants, bequests, donations, endowments, or funds from any public or private source to support the operations of the museum.

Acts 2006, No. 417, §1, eff. June 15, 2006; Acts 2012, No. 765, §1, eff. June 12, 2012.

NOTE: See Acts 2006, No. 417, §3, relative to effectiveness of Act and restriction on action pursuant to the Act.



RS 25:380.125 - Donations and loans; disposition of property

§380.125. Donations and loans; disposition of property

A. The Department of State and the board, jointly or separately, may solicit and accept funds, governmental grants, donations, and contributions of lands, buildings, monies, artifacts, relics, video recordings, motion picture films, books and papers, pictures and photographs, documents, works of art, or other property on behalf of and as additions to the Spring Street Historical Museum either in the form of loans or in the form of donations inter vivos or mortis causa, and the Department of State may acquire them by purchase, lease, or otherwise, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. However, the board may enter into any and all contracts with any person, lender, or donor that it may deem fit, proper, and necessary to accept and receive such lands, buildings, monies, artifacts, relics, video recordings, motion picture films, books and papers, pictures and photographs, documents, works of art, or other property on behalf of and as additions to the Spring Street Historical Museum. The museum may serve as the beneficiary of any public trust heretofore or hereafter created for such purpose pursuant to the provisions of R.S. 9:2341 et seq.

B. The board is granted the authority of deaccession with respect to any collection of the Spring Street Historical Museum and, for such purpose, is exempted from laws relative to the sale or disposal of surplus property. The board shall establish policies and procedures necessary to carry out this authority in an orderly manner.

C.(1) Any property which has been deposited with the Spring Street Historical Museum, by loan or otherwise, and which has been held by the museum for more than ten years, and to which no person has made claim shall be deemed to be abandoned and, notwithstanding the provisions of Chapter 1 of Title XII of Book III of the Louisiana Civil Code, shall become the property of the museum, provided that Paragraph (2) of this Subsection has been complied with.

(2)(a) At least once each week for two consecutive weeks, the board shall cause to be published in at least one newspaper of general circulation in the parish of Caddo a notice and listing of the property.

(b) The notice shall contain:

(i) The name and last known address, if any, of the last known owner or depositor of the property.

(ii) A description of the property.

(iii) A statement that if proof of claim is not presented by the claimant to the board and if the claimant's right to receive such property is not established to the satisfaction of the board within sixty-five days from the date of the second published notice, the property will be deemed to be abandoned and shall become the property of the Spring Street Historical Museum.

(3) If no valid claim has been made to the property within sixty-five days from the date of the second published notice, title to the property shall vest in the Spring Street Historical Museum free from all claims.

Acts 2006, No. 417, §1, eff. June 15, 2006.

NOTE: See Acts 2006, No. 417, §3, relative to effectiveness of Act and restriction on action pursuant to the Act.



RS 25:380.126 - Use of collections

§380.126. Use of collections

Any collection of the Spring Street Historical Museum may, subject to approval of the board, be lent in part. The board shall ensure proper safeguards for its maintenance and return and shall ensure that proper records are kept. The collections shall be available for use in educational projects, subject to the approval of the board.

Acts 2006, No. 417, §1, eff. June 15, 2006.

NOTE: See Acts 2006, No. 417, §3, relative to effectiveness of Act and restriction on action pursuant to the Act.



RS 25:380.131 - Establishment and location; purpose and use

CHAPTER 5-P. LOUISIANA MILITARY HALL OF FAME AND MUSEUM

§380.131. Establishment and location; purpose and use

A. The Louisiana Military Hall of Fame and Museum is established as a facility in the city of Abbeville, parish of Vermilion, under the overall jurisdiction of the Department of State as more specifically provided in this Chapter and in R.S. 36:801.20.

B. The Louisiana Military Hall of Fame and Museum shall be a charitable, historical, cultural, scientific, and technological educational institution the primary purpose of which shall be to preserve and promote the military history of Louisiana and the legacy of the men and women who contributed to it.

Acts 2006, No. 614, §1.



RS 25:380.132 - Governing board; creation; domicile; appointment and compensation of members

§380.132. Governing board; creation; domicile; appointment and compensation of members

A. The governing board of directors, sometimes referred to in this Chapter as "the board," of the Louisiana Military Hall of Fame and Museum is hereby created in the Department of State.

B. The domicile of the board shall be in the parish of Vermilion.

C. The board shall be comprised as follows:

(1) Seven members shall be appointed by the secretary of state and six members shall be elected by the Friends of the Louisiana Military Hall of Fame and Museum. The speaker of the Louisiana House of Representatives, the president of the Louisiana Senate, and the secretary of state or their designees shall serve as nonvoting members of the board.

(2) All members shall serve four-year terms concurrent with the governor.

(3) Each member shall serve until his successor is appointed and takes office.

(4) Each appointment shall be subject to confirmation by the Senate.

(5) Members of the board shall serve without compensation.

Acts 2006, No. 614, §1.



RS 25:380.133 - Duties and powers of the board

§380.133. Duties and powers of the board

A. A majority of the total membership of the board shall constitute a quorum for the transaction of official business and the acts of a majority of the directors present at a meeting at which a quorum is present shall be the acts of the board of directors.

B. The board shall:

(1) Meet at least quarterly at a place determined by a majority of the board with at least five days notice of the time, date and place of each meeting given to each member of the board.

(2) At any time, call special meetings of the board of directors if a written notice is signed by the president or by a majority of the directors or executive committee.

(3) Establish, in accordance with the Administrative Procedure Act, policies, rules, and regulations for the operation of the museum, including setting and charging admission and tour fees and user or rental fees to any or all museum buildings and exhibits. Such user or rental fees shall reflect the actual costs of maintenance of the space rented and the market rates for comparable space in the locality of the space rented.

(4) Advise the secretary of state on all matters relating to the operations of the Louisiana Military Hall of Fame and Museum.

(5) Establish and use an identifying seal pertaining to museum business.

(6) Perform such other functions as are otherwise provided by this Chapter and R.S. 36:801.20.

C. The board may:

(1) Elect or appoint any person to act in an advisory capacity or any persons to an advisory board. Persons serving in such advisory capacity shall not exercise any of the powers granted to the board of directors.

(2) Form an executive committee and/or other additional committees with its own officers, powers and duties as the board may determine.

(3) Individually, or in cooperation with any nonprofit corporation established to support the Louisiana Military Hall of Fame and Museum, seek and expend funds from any source, public or private, to support programs of the museum.

(4) Contract with consulting experts in the fields of museum administration and conservation of artifacts, audio and video recordings, motion picture films, books and papers, and decorative arts, and with appraisers, buying agents, designers, engineers, attorneys, accountants, construction and financial experts, and other such persons as may be necessary to carry out the purposes of the museum.

(5) Authorize reports and recommendations which include the issuance, publication, or distribution of general information documents or pamphlets which are published on a regular basis and are generally known as newsletters.

Acts 2006, No. 614, §1.



RS 25:380.134 - Operating funds; appropriations by the legislature

§380.134. Operating funds; appropriations by the legislature

A. The Department of State may include in its annual budget request, required by R.S. 39:32, a request for funds necessary for support of the Louisiana Military Hall of Fame and Museum.

B. Funds appropriated by the legislature to the Department of State for operation of the Louisiana Military Hall of Fame and Museum shall be used solely for that purpose and in accordance with the budget plan developed by the board. No administrative costs of any kind shall be charged by the Department of State for any services associated with placement of the museum within the jurisdiction of the department.

C.(1) If sufficient funds necessary for the operation of the Louisiana Military Hall of Fame and Museum are not appropriated by the legislature, and funds from other local, public, or private sources are not available for this purpose, the Department of State is authorized to temporarily close the museum to the public until such time as sufficient funds necessary for the operation of the museum are appropriated by the legislature. The Department of State shall maintain the museum during any period of temporary closure.

(2) The Department of State may accept and use, in accordance with law, gifts, grants, bequests, donations, endowments, or funds from any public or private source to support the operations of the museum.

Acts 2006, No. 614, §1; Acts 2012, No. 765, §1, eff. June 12, 2012.



RS 25:380.135 - Donations and loans; disposition of property

§380.135. Donations and loans; disposition of property

A. The Department of State and the board, jointly or separately, may solicit and accept funds, governmental grants, donations, and contributions of lands, buildings, monies, artifacts, relics, audio and video recordings, motion picture films, works of art, or other property on behalf of and as additions to the Louisiana Military Hall of Fame and Museum either in the form of loans or in the form of donations inter vivos or mortis causa, and the Department of State may acquire them by purchase, lease, or otherwise, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. However, the board may enter into any and all contracts with any person, lender, or donor that it may deem fit, proper, and necessary to accept and receive such lands, buildings, monies, artifacts, relics, audio and video recordings, motion picture films, works of art, or other property on behalf of and as additions to the Louisiana Military Hall of Fame and Museum. The museum may serve as the beneficiary of any public trust heretofore or hereafter created for such purpose pursuant to the provisions of R.S. 9:2341, et seq.

B. The board is granted the authority of deaccession with respect to any collection of the Louisiana Military Hall of Fame and Museum and, for such purpose, is exempted from laws relative to the sale or disposal of surplus property. The board shall establish policies and procedures necessary to carry out this authority in an orderly manner.

C.(1) Any property which has been deposited with the Louisiana Military Hall of Fame and Museum, by loan or otherwise, and which has been held by the museum for more than ten years, and to which no person has made claim shall be deemed to be abandoned and, notwithstanding the provisions of Chapter 1 of Title XII of Book III of the Louisiana Civil Code, shall become the property of the museum, provided that Paragraph (2) of this Subsection has been complied with.

(2)(a) At least once each week for two consecutive weeks, the board shall cause to be published in at least one newspaper of general circulation in the parish of Vermilion a notice and listing of the property.

(b) The notice shall contain:

(i) The name and last known address, if any, of the last known owner or depositor of the property.

(ii) A description of the property.

(iii) A statement that if proof of claim is not presented by the claimant to the board and if the claimant's right to receive such property is not established to the satisfaction of the board within sixty-five days from the date of the second published notice, the property will be deemed to be abandoned and shall become the property of the Louisiana Military Hall of Fame and Museum.

(3) If no valid claim has been made to the property within sixty-five days from the date of the second published notice, title to the property shall vest in the Louisiana Military Hall of Fame and Museum free from all claims.

Acts 2006, No. 614, §1.



RS 25:380.136 - Use of collections

§380.136. Use of collections

Any collection of the Louisiana Military Hall of Fame and Museum may, subject to approval of the board, be lent in part. The board shall ensure proper safeguards for its maintenance and return and shall ensure that proper records are kept. The collections shall be available for use in educational projects, subject to the approval of the board.

Acts 2006, No. 614, §1.



RS 25:380.141 - Establishment and location: purpose and use

CHAPTER 5-Q. LOUISIANA POLITICAL MUSEUM AND HALL OF FAME

§380.141. Establishment and location: purpose and use

A. The Louisiana Political Museum and Hall of Fame, referred to in this Chapter as the "museum", is established as a facility in the town of Winnfield, parish of Winn, under the overall jurisdiction of the Department of Culture, Recreation and Tourism as more specifically provided in this Chapter.

B. The Louisiana Political Museum and Hall of Fame shall be a historical, cultural, scientific, and technological, educational institution whose primary purpose shall be to research, collect, preserve, and present, as an educational resource, media, film, motion pictures, recordings, pictures, documents, artifacts, objects of art, and the like that reflect the political, social, and cultural history of the politics of the state, including but not limited to such materials related to political campaigns and candidates, officeholders, and supporting personnel.

Acts 2007, No. 415, §1, eff. July 1, 2007.



RS 25:380.142 - Repealed by Acts 2012, No. 251, §8B.

§380.142. Repealed by Acts 2012, No. 251, §8B.



RS 25:380.143 - Repealed by Acts 2012, No. 251, §8B.

§380.143. Repealed by Acts 2012, No. 251, §8B.



RS 25:380.144 - Operating funds; appropriations by the legislature

§380.144. Operating funds; appropriations by the legislature

The Department of Culture, Recreation and Tourism shall include in its annual budget request, required by R.S. 39:32, a request for funds necessary for support of the Louisiana Political Museum and Hall of Fame. The governor shall include in the executive budget submitted to the legislature sufficient funding for the support of operations and maintenance of the museum and its exhibits.

Acts 2007, No. 415, §1, eff. July 1, 2007.



RS 25:380.145 - Donations and loans; disposition of property

§380.145. Donations and loans; disposition of property

A. The Department of Culture, Recreation and Tourism or any nonprofit corporation formed to support the museum and its activities, jointly or separately, may solicit and accept funds, governmental grants, donations, and contributions of lands, buildings, monies, artifacts, relics, audio and video recordings, motion picture films, works of art, or other property on behalf and as additions to the museum either in the form of loans or in the form of donations inter vivos or mortis causa, and the Department of Culture, Recreation and Tourism may acquire them by purchase, lease, or otherwise, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. However, the museum, through the Department of Culture, Recreation and Tourism, or a nonprofit formed to support the programs and activities of the museum may enter into any and all contracts with any person, lender, or donor that it may deem fit, proper, and necessary to accept and receive such lands, buildings, monies, artifacts, relics, audio and video recordings, motion picture films, works of art, or other property on behalf of, as additions to, or for the benefit of the museum. The museum may serve as the beneficiary of any public or private trust or insurance policy heretofore or hereafter created for such purpose, pursuant to the provision of R.S. 9:2341 et seq.

B. The Board of Directors of the Louisiana State Museum is granted the authority of deaccession with respect to any collection of the Louisiana Political Museum and Hall of Fame, and for such purpose is exempted from laws relative to the sale or disposal of surplus property. The Board of Directors of the Louisiana State Museum shall establish policies and procedures necessary to carry out this authority in an orderly manner.

C.(1) Any property which has been deposited with the museum by loan or otherwise, and which has been held by the museum for more than ten years, and to which no person has made claim, shall be deemed to be abandoned and, notwithstanding the provisions of Chapter 1 of Title XII of Book III of the Louisiana Civil Code, shall escheat to and become the property of the museum, provided that Paragraph (2) of this Subsection has been complied with.

(2)(a) At least once each week for two consecutive weeks, the Board of Directors of the Louisiana State Museum shall cause to be published in at least one newspaper of general circulation in the parish of Winn a notice and listing of the property.

(b) The notice shall contain:

(i) The name and last known address, if any, of the last known owner or depositor of the property.

(ii) A description of the property.

(iii) A statement that if proof of claim is not presented by the claimant to the Board of Directors of the Louisiana State Museum and if the claimant's right to receive such property is not established to the satisfaction of the Board of Directors of the Louisiana State Museum within sixty-five days from the date of the second published notice, the property will be deemed to be abandoned and shall become the property of the Louisiana Political Museum and Hall of Fame.

(3) If no valid claim has been made to the property within sixty-five days from the date of the second published notice, title to the property shall escheat to and vest in the Louisiana Political Museum and Hall of Fame free from all claims.

Acts 2007, No. 415, §1, eff. July 1, 2007; Acts 2012, No. 251, §8A.



RS 25:380.146 - Use of collections and property

§380.146. Use of collections and property

Any collection or other property of the Louisiana Political Museum and Hall of Fame may, subject to approval of the Board of Directors of the Louisiana State Museum, be lent in part. The Board of Directors of the Louisiana State Museum shall ensure proper safeguards for its maintenance and return and shall ensure that proper records are kept. The collection or other property shall be available for use in educational projects, subject to the approval of the Board of Directors of the Louisiana State Museum.

Acts 2007, No. 415, §1, eff. July 1, 2007.



RS 25:380.151 - Establishment and location; purpose and use

CHAPTER 5-R. GERMANTOWN COLONY MUSEUM

§380.151. Establishment and location; purpose and use

A. The Germantown Colony Museum is established as a facility in the parish of Webster, under the overall jurisdiction of the Department of State as more specifically provided in this Chapter and in R.S. 36:801.22.

B. The Germantown Colony Museum shall be a historical, cultural, scientific, and technological educational institution whose primary purpose shall be to research, collect, preserve, and present, as an educational resource, the pictures and photographs, documents, artifacts, objects of art, and the like that reflect the social, cultural, and economic history and development of the Germantown Colony, the city of Minden, Webster Parish, and northwest Louisiana.

Acts 2008, No. 847, §1, eff. July 1, 2008.

NOTE: See Acts 2008, No. 847, §3, relative to effectiveness.



RS 25:380.152 - Governing board; creation; domicile; appointment and compensation of members

§380.152. Governing board; creation; domicile; appointment and compensation of members

A. The governing board of the Germantown Colony Museum is hereby created in the Department of State.

B. The domicile of the board shall be in the parish of Webster.

C. The board shall be comprised of the following members:

(1) Ten members who have a knowledge of and an interest in the purposes of the museum shall be appointed by the secretary of state to serve four-year terms concurrent with the governor.

(2) The secretary of state or his designee shall be an ex officio member of the board.

D. Each member shall serve until his successor is appointed and takes office.

E. Each appointment made by the secretary of state shall be subject to confirmation by the Senate.

F. Members of the board shall serve without compensation.

Acts 2008, No. 847, §1, eff. July 1, 2008; Acts 2010, No. 308, §1, eff. June 17, 2010.

NOTE: See Acts 2008, No. 847, §3, relative to effectiveness.



RS 25:380.153 - Duties and powers of the board

§380.153. Duties and powers of the board

A. A majority of the board shall constitute a quorum for the transaction of official business. All official actions of the board shall require the affirmative vote of a majority of the members present and voting.

B. The board shall:

(1) Meet at least once each quarter at the call of the board chairman.

(2)(a) Create an executive committee consisting of the chairman and vice chairman of the board and such other board members as the board may determine.

(b) A majority of the members of the committee shall constitute a quorum for the transaction of business. However, when the board has delegated to the committee full power to act with respect to a matter, affirmative action by a majority of the entire committee membership shall be required.

(c) The committee shall meet at the call of the board chairman.

(d) The committee shall consider such matters as are referred to it by the board. It shall execute such orders and resolutions as shall be assigned to it at any meeting of the board, and it shall also take such action as is necessary when an emergency requiring immediate action arises during the interim between board meetings. All acts of the committee shall be submitted to the board for ratification or rejection at its next meeting except in matters in which the board has delegated to the committee full power to act.

(3) Adopt bylaws and establish policies and procedures for the museum's governance, including but not limited to provisions for the following:

(a) The election and responsibilities of the officers of the board, including a chairman and vice chairman, who shall serve terms of two years.

(b) The selection, term, and responsibilities of advisors to the board. The board may appoint not more than five advisors who shall serve without compensation.

(c) The appointment, duties, and functions of standing and special committees of the board, including the appointment of nonboard members to such committees and their functions.

(4) Establish, in accordance with the Administrative Procedure Act, policies, rules, and regulations for the operation of the museum, including setting and charging admission and tour fees and user or rental fees to any or all museum buildings and exhibits. Such user or rental fees shall reflect the actual costs of maintenance of the space rented and the market rates for comparable space in the locality of the space rented.

(5) Advise the secretary of state on all matters relating to the operations of the Germantown Colony Museum.

(6) Establish and use an identifying seal pertaining to museum business.

(7) Perform such other functions as are otherwise provided by this Chapter and R.S. 36:801.22.

C. The board may:

(1) Individually, or in cooperation with any nonprofit corporation established to support the Germantown Colony Museum, seek funds from any source, public or private, to support programs of the museum and expand such funds for such purpose.

(2) Contract with consulting experts in the fields of museum administration and conservation of artifacts, video recordings, motion picture film, pictures and photographs, books and papers, and decorative arts, and with appraisers, buying agents, designers, engineers, attorneys, accountants, construction, and financial experts, and other such persons as may be necessary to carry out the purposes of the museum.

(3) Authorize reports and recommendations which include the issuance, publication, or distribution of general information documents or pamphlets which are published on a regular basis and are generally known as newsletters.

Acts 2008, No. 847, §1, eff. July 1, 2008.

NOTE: See Acts 2008, No. 847, §3, relative to effectiveness.



RS 25:380.154 - Operating funds; appropriations by the legislature

§380.154. Operating funds; appropriations by the legislature

A.(1) The Department of State shall include in its annual budget request, required by R.S. 39:32, a request for funds necessary for support of the Germantown Colony Museum. The governor shall include in the executive budget submitted to the legislature sufficient funding for the support of operations of the museum.

(2) The board, with the approval of the secretary of state, shall employ, appoint, remove, and fix the term, compensation, and responsibilities of a museum chief administrative officer and a museum director. The museum director may also serve as the museum chief administrative officer.

B. Funds appropriated by the legislature to the Department of State for operation of the Germantown Colony Museum shall be used solely for that purpose. No administrative costs of any kind shall be charged by the Department of State for any services associated with placement of the museum within the jurisdiction of the department.

C.(1) If sufficient funds necessary for the operation of the Germantown Colony Museum are not appropriated by the legislature, and funds from other local, public, or private sources are not available for this purpose, the Department of State is authorized to temporarily close the museum to the public until such time as sufficient funds necessary for the operation of the museum are appropriated by the legislature. The Department of State shall maintain the museum during any period of temporary closure.

(2) The Department of State may accept and use, in accordance with law, gifts, grants, bequests, donations, endowments, or funds from any public or private source to support the operations of the museum.

Acts 2008, No. 847, §1, eff. July 1, 2008; Acts 2012, No. 765, §1, eff. June 12, 2012.

NOTE: See Acts 2008, No. 847, §3, relative to effectiveness.



RS 25:380.155 - Donations and loans; disposition of property

§380.155. Donations and loans; disposition of property

A. The Department of State and the board, jointly or separately, may solicit and accept funds, governmental grants, donations, and contributions of lands, buildings, monies, artifacts, relics, video recordings, motion picture films, books and papers, pictures and photographs, documents, works of art, or other property on behalf of and as additions to the Germantown Colony Museum either in the form of loans or in the form of donations inter vivos or mortis causa, and the Department of State may acquire them by purchase, lease, or otherwise, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. However, the board may enter into any and all contracts with any person, lender, or donor that it may deem fit, proper, and necessary to accept and receive such lands, buildings, monies, artifacts, relics, video recordings, motion picture films, books and papers, pictures and photographs, documents, works of art, or other property on behalf of and as additions to the Germantown Colony Museum. The museum may serve as the beneficiary of any public trust heretofore or hereafter created for such purpose pursuant to the provisions of R.S. 9:2341 et seq.

B. The board is granted the authority of deaccession with respect to any collection of the Germantown Colony Museum and, for such purpose, is exempted from laws relative to the sale or disposal of surplus property. The board shall establish policies and procedures necessary to carry out this authority in an orderly manner.

C.(1) Any property which has been deposited with the Germantown Colony Museum, by loan or otherwise, and which has been held by the museum for more than ten years, and to which no person has made claim shall be deemed to be abandoned and, notwithstanding the provisions of Chapter 1 of Title XII of Book III of the Louisiana Civil Code, shall become the property of the museum, subject to compliance with the provisions of this Subsection.

(2)(a) At least once each week for two consecutive weeks, the board shall cause to be published in at least one newspaper of general circulation in the parish of Webster a notice and listing of the property.

(b) The notice shall contain:

(i) The name and last known address, if any, of the last known owner or depositor of the property.

(ii) A description of the property.

(iii) A statement that if proof of claim is not presented by the claimant to the board and if the claimant's right to receive such property is not established to the satisfaction of the board within sixty-five days from the date of the second published notice, the property will be deemed to be abandoned and shall become the property of the Germantown Colony Museum.

(3) If no valid claim has been made to the property within sixty-five days from the date of the second published notice, title to the property shall vest in the Germantown Colony Museum free from all claims.

Acts 2008, No. 847, §1, eff. July 1, 2008.

NOTE: See Acts 2008, No. 847, §3, relative to effectiveness.



RS 25:380.156 - Use of collections

§380.156. Use of collections

Any collection of the Germantown Colony Museum may, subject to approval of the board, be lent in part. The board shall ensure proper safeguards for its maintenance and return and shall ensure that proper records are kept. The collections shall be available for use in educational projects, subject to the approval of the board.

Acts 2008, No. 847, §1, eff. July 1, 2008.

NOTE: See Acts 2008, No. 847, §3, relative to effectiveness.



RS 25:380.161 - Repealed

CHAPTER 5-S. SCHEPIS MUSEUM

§380.161. Repealed by Acts 2016, No. 16, §1, eff. May 9, 2016.



RS 25:380.162 - Repealed

§380.162. Repealed by Acts 2016, No. 16, §1, eff. May 9, 2016.



RS 25:380.163 - Repealed

§380.163. Repealed by Acts 2016, No. 16, §1, eff. May 9, 2016.



RS 25:380.164 - Repealed

§380.164. Repealed by Acts 2016, No. 16, §1, eff. May 9, 2016.



RS 25:380.165 - Repealed

§380.165. Repealed by Acts 2016, No. 16, §1, eff. May 9, 2016.



RS 25:380.166 - Repealed

§380.166. Repealed by Acts 2016, No. 16, §1, eff. May 9, 2016.



RS 25:380.167 - Repealed

§380.167. Repealed by Acts 2016, No. 16, §1, eff. May 9, 2016.



RS 25:381 - ORLEANS PARISH LANDMARKS COMMISSION

CHAPTER 6. ORLEANS PARISH LANDMARKS COMMISSION

§381. Orleans Parish Landmarks Commission

The Orleans Parish Landmarks Commission is hereby created to be composed of seven members to be appointed by the governor for terms of four years. All members of the commission shall be residents of the parish of Orleans one of whom shall be a member of the Louisiana Landmarks Society, Inc.

Acts 1956, No. 85, §1. Amended by Acts 1962, No. 496, §1.



RS 25:382 - Duties

§382. Duties

It shall be the duty of the commission to mark with suitable plaques those buildings which are landmarks and sites of historical importance in the parish of Orleans. The commission shall select the buildings and sites to be marked and determine the type of plaque to be used and purchase those deemed appropriate, determine where to place said plaques and the data to be placed on each plaque, and to publicize these activities. The commission shall be empowered to have research done on the historical and architectural background of areas worthy of preservation.

Acts 1956, No. 85, §2. Amended by Acts 1960, No. 529, §1.



RS 25:451 - UNION CATALOG OF LOUISIANA ITEMS

CHAPTER 7. UNION CATALOG OF LOUISIANA ITEMS

§451. Catalog established

There shall be established a Union Catalog of Louisiana Items (exclusive of state documents and state archives) to be found in all public libraries (state, parish and municipal) in the libraries of Louisiana State University and Agricultural and Mechanical College, in the libraries of the higher institutions of learning subject to the direct supervision of the state board of education, and in all other libraries which may be willing to participate.

Acts 1956, No. 361, §1.



RS 25:452 - Staff

§452. Staff

The staff shall consist of an editor of the Union Catalog, who shall preferably be a graduate librarian with considerable cataloging experience, and necessary clerical assistants, to be appointed by the board of commissioners of the State Library of Louisiana.

Acts 1956, No. 361, §2; Acts 1991, No. 938, §2.



RS 25:453 - Boards to cooperate with libraries

§453. Boards to cooperate with libraries

The State Library of Louisiana shall establish and set up the Union Catalog of Louisiana Items. It shall cooperate with parish libraries and other public libraries, with all other libraries which may be willing to participate, and with the Louisiana Library Association and its Union Catalog of Louisiana Items Committee, in this project.

Acts 1956, No. 361, §3; Acts 1991, No. 938, §2.



RS 25:454 - Domicile; maintenance and service

§454. Domicile; maintenance and service

The established Union Catalog of Louisiana Items shall be housed in the State Library of Louisiana at Baton Rouge and shall be maintained and serviced by the board of commissioners of the State Library of Louisiana.

Acts 1956, No. 361, §4; Acts 1991, No. 938, §2.



RS 25:455 - Main entry cards

§455. Main entry cards

The State Library of Louisiana, all public libraries (state, parish, and municipal), and all other libraries which may be willing to participate shall send to the Union Catalog of Louisiana Items, at the State Library of Louisiana at Baton Rouge, one main entry card for each Louisiana item added subsequently to each of their respective libraries after the establishment of the Union Catalog.

Acts 1956, No. 361, §5; Acts 1991, No. 938, §2.



RS 25:521 - LOUISIANA HISTORICAL PRESERVATION

CHAPTER 8. LOUISIANA HISTORICAL PRESERVATION

AND CULTURAL COMMISSION

§521. Board; appointment; terms; meetings

A. The Louisiana Commission on Cultural Resources shall hereafter be designated as the Louisiana Historical Preservation and Cultural Commission. It shall be composed of fourteen members selected from the following sources: one member each to be designated by the respective presidents thereof from Louisiana State University, Louisiana Tech University, Tulane University, Southern University and University of Southwestern Louisiana; one member each designated by the Louisiana Architects Association, Louisiana Landmarks Society, Louisiana Historical Association, Foundation for Historical Louisiana and the Louisiana Geneological and Historical Society; and one member each, serving ex officio, from State Archives and Records Commission, State Parks and Recreation Commission, Louisiana State Museum, and State Tourist Development Commission.

B. Insofar as possible the selection of members by the university presidents shall be from among persons on their faculties who have professional knowledge or a vital interest in historic and cultural preservation.

C. The commission shall hold its first and organization meeting in Baton Rouge within thirty days of July 31, 1968 at a time, and place fixed by the Director of the State Archives and Records Commission who shall serve as temporary chairman until officers are elected as hereinafter provided. The commission, domiciled in Baton Rouge but authorized to meet elsewhere in the state, shall elect annually officers consisting of a chairman, vice-chairman, treasurer and secretary. The last may, but need not be a member of the commission. The commission shall adopt rules for the conduct of its business at its first meeting. After the election of officers, members (other than ex officio members) shall draw lots for their terms of office so that three shall have terms of office of one year; three for two years; and two for three years. After the initial terms of office have expired, successors shall have terms of three years, appointed from the same sources. Vacancies shall be filled from the same sources. A majority shall constitute a quorum.

D. Meetings shall be held upon call by the chairman at such time and place as designated after notice to the full membership. Members shall serve without pay.

E. The commission shall hold not less than two meetings during each calendar year and such other special meetings as may be necessary. Meetings shall be called by the chairman when requested in writing by four members of the commission. The commission may employ a research director for such compensation as may be determined by it.

Acts 1960, No. 586, §1. Amended by Acts 1968, No. 199, §1; Acts 1972, No. 206, §1.



RS 25:522 - Objectives; listing of resources; coordination

§522. Objectives; listing of resources; coordination

A. The commission shall have as its objective the conservation, preservation and restoration of the historic and cultural resources of Louisiana.

B. The commission shall prepare an authentic cataloged index of the State's historic and cultural resources, which shall include significant landmarks, areas and sites, structures, buildings, cemeteries, artifacts, documents, books, records, manuscripts, maps, fossils and objects of art. A plan shall be developed setting forth the criteria and methods for the preservation and restoration thereof. The plan shall be continuously revised and improved and shall include (1). recommendations to appropriate state departments and commissions, the governor, the legislature and the Tourist Commission, to insure maximum intelligent use of our cultural resources; (2). suggest legislation, including laws to encourage conservation by planning governmental assistance to include, but not to be limited to, receipt of private or public grants, low interest loans and tax exemptions; (3). a land use plan and recommendations for acquisition of historic landmarks or objects, documents, books, records, maps, fossils and objects of art, to prevent their loss or destruction.

C. The commission shall coordinate its activities and plan with those of the Louisiana Recreational Advisory Council authorized by R.S. 56:1801-56:1809.

Acts 1960, No. 586, §2. Amended by Acts 1968, No. 199, §2.



RS 25:523 - Preservation and restoration of landmarks

§523. Preservation and restoration of landmarks

A. When the sale, demolition, damage or decay of state landmarks or historic objects, documents, books, records, maps, fossils or objects of art is imminent the commission shall undertake to encourage the preservation and/or restoration of the property by its owner or by the appropriate state agency.

B. All state and local agencies, departments, subdivisions, libraries, museums, archives and records departments and local governmental agencies shall cooperate with the commission in carrying out the intention and purposes of this Chapter; in the furnishing of data, historical facts and documents which will authenticate, preserve and publicize the state's historic and cultural resources; and in the preservation of such data, historical facts and documents. The commission shall cooperate with and assist nonprofit, private patriotic, education research and museum groups in carrying out the purposes for which the commission is created; provided that nothing herein shall be construed as authorizing the commission to exercise jurisdiction which shall be in conflict with or amount to supervision over any state or local agencies, departments or subdivision.

Acts 1960, No. 586, §3. Amended by Acts 1968, No. 199, §3.



RS 25:524 - Receipt of grants; acquisition and transfer of property; selection of depositories

§524. Receipt of grants; acquisition and transfer of property; selection of depositories

A. The commission may contract with and receive grants from the federal government in carrying out the purposes for which the commission is created, including but not limited to the Act of Congress of October 15, 1966 (Public Law 89-665; Title 16 U.S.C.A. Sec. 470 et seq.).

B. The commission may acquire by lease, purchase or donation real or personal property classified by it as landmarks or historic objects, to include documents, manuscripts, records, maps and books, which properties shall be conveyed by the commission to appropriate state or local governmental agencies which shall operate, maintain and preserve such properties for public use, provided, however, that if such transfer to other state or local government agencies cannot be made, the commission shall have the power to operate, maintain, improve and regulate such state historic landmarks or objects in order to insure their conservation, preservation, use and enjoyment by the citizens of the State of Louisiana.

C. The commission shall select depositories for items, artifacts, and documents acquired by the commission and may enter into depository contracts with private, local, state or federal instrumentalities providing for the preservation and custody of these objects.

Acts 1968, No. 199, §4.



RS 25:525 - Records and reports

§525. Records and reports

The commission shall publish an annual report and list therein new acquisitions, new markers, monuments or memorials provided or recommended, and an up-to-date and continuing "Catalog of Historic and Cultural Resources" and the classification thereof herein authorized to be made. The commission shall be empowered, authorized and directed to publish such documents, booklets and brochures as it deems necessary to promote and publicize the need for historic preservation, to arouse and maintain public interest in the purposes for which the commission is created, and in the protection of particular state historic and cultural resources that may from time to time be in danger of loss or destruction.

Acts 1968, No. 199, §5.



RS 25:526 - Advice of civic groups; advisory councils

§526. Advice of civic groups; advisory councils

The commission is authorized to consider recommendations of interested civic groups in respect to the evaluation, classifications, and listing of any proposed site, object, thing, or place as a state historic or cultural resource; and is further authorized to create regional advisory councils composed of representatives of such groups, private or public as shall be determined and fixed by the commission. It is the intention of this Chapter that the commission not duplicate the functions of the State Archives and Records Commission, State Tourist Development Commission, the State Library of Louisiana or any other state agency, department, or local governmental subdivision, and its services and facilities. Such existing state agencies and subdivisions shall be fully utilized by the commission.

Acts 1968, No. 199, §6; Acts 1991, No. 938, §2.



RS 25:527 - Authorization and erection of historical markers and monuments

§527. Authorization and erection of historical markers and monuments

A. The commission, upon its own initiative or upon petition of any subdivision of the state of Louisiana, state agency, historical society or other private non-profit scientific, educational, civic or cultural group may mark by proper monuments, tablets, or markers of proper design state landmarks and objects; except where in a specific locality or case, such a function has been given to another agency; and it may similarly mark state sites, monuments and objects important to Louisiana history or culture outside of Louisiana where consent of the appropriate governmental body having jurisdiction is given. Except as otherwise provided by law, no historical monument or marker shall be created or placed by any public or private corporation, association, society, organization or person on public property in Louisiana without the approval of the commission; and further, no official sign or marker shall be erected or renewed along any state highway unless the inscription to be placed on such sign or marker has been approved by the commission, which shall maintain a record of markers and inscriptions approved by it.

B. Nothing in R.S. 25:521-25:527 shall be interpreted as infringing upon or affecting the laws relative to the Vieux Carre Commission of New Orleans and the Orleans Parish Landmarks Commission established by Acts 85 of 1956.

Acts 1968, No. 199, §7.



RS 25:551 - OLD ARSENAL MUSEUM COMMISSION

CHAPTER 9. OLD ARSENAL MUSEUM COMMISSION

§551. Creation; membership

The Old Arsenal Museum Commission is hereby created, to be composed of five members appointed by the governor to serve terms concurrent with the terms of the governor appointing them: Members of the commission shall serve without pay. The commission shall annually elect one of its members to serve as chairman, one to serve as vice-chairman and one to serve as secretary. At least one regular meeting shall be held in each quarter of each year. Special meetings may be held from time to time. Notice of the time and place of meetings shall be given in writing to all commission members. A majority of the members shall constitute a quorum for the transaction of business. Vacancies on the commission shall be filled by appointment by the governor for the unexpired term.

Acts 1962, No. 437, §1.



RS 25:552 - Supervision and control; donations; personnel

§552. Supervision and control; donations; personnel

The commission shall have supervision and general administrative control over the old arsenal situated on the state capitol grounds, but title to said property shall remain in the state of Louisiana. The commission shall manage said arsenal and control the use made thereof and the space therein, and shall assist in the maintenance and preservation of the arsenal. It may establish and maintain a museum therein.

The commission is hereby authorized to accept and make use of donations for the benefit of the museum and to solicit funds to be expended for purposes of this Chapter.

The commission may make recommendations to appropriate officials for the carrying out of its purposes. The commission is authorized to select one person to serve as host, hostess, guard or custodian for the old arsenal and one person to serve as stenographer for the meetings of the commission and is authorized to fix reasonable salaries for such positions, to be paid out of any funds available to the commission.

Acts 1962, No. 437, §2.



RS 25:553 - Rules and regulations

§553. Rules and regulations

The commission is authorized to make and enforce reasonable and necessary rules and regulations to carry out the purposes of this Chapter.

Acts 1962, No. 437, §3.



RS 25:571 - Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

CHAPTER 10. WEST FLORIDA REPUBLIC COMMISSION

§571. Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.



RS 25:572 - Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

§572. Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.



RS 25:573 - Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

§573. Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.



RS 25:574 - Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

§574. Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.



RS 25:575 - Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

§575. Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.



RS 25:576 - Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

§576. Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.



RS 25:577 - Repealed by Acts 1997, No. 183, 2.

§577. Repealed by Acts 1997, No. 183, §2.



RS 25:578 - Repealed by Acts 1997, No. 183, 2.

§578. Repealed by Acts 1997, No. 183, §2.



RS 25:579 - Repealed by Acts 1997, No. 183, 2.

§579. Repealed by Acts 1997, No. 183, §2.



RS 25:580 - Repealed by Acts 1997, No. 183, 2.

§580. Repealed by Acts 1997, No. 183, §2.



RS 25:581 - Repealed by Acts 1997, No. 183, 2.

§581. Repealed by Acts 1997, No. 183, §2.



RS 25:582 - Repealed by Acts 1997, No. 183, 2.

§582. Repealed by Acts 1997, No. 183, §2.



RS 25:583 - Repealed by Acts 1997, No. 183, 2.

§583. Repealed by Acts 1997, No. 183, §2.



RS 25:584 - Repealed by Acts 1997, No. 183, 2.

§584. Repealed by Acts 1997, No. 183, §2.



RS 25:601 - NEW ORLEANS PLANETARIUM

CHAPTER 11. NEW ORLEANS PLANETARIUM--

SCIENCE CENTER

§601. Creation; domicile; purpose

The New Orleans Planetarium--Science Center is hereby created to be domiciled in the city of New Orleans for the purpose of acquiring or constructing a planetarium and science center for the use, benefit, education and enjoyment of the people of the state of Louisiana and as a cultural and scientific resource of the state of Louisiana.

Acts 1966, No. 120, §1.



RS 25:602 - Board of commissioners; advisory committee

§602. Board of commissioners; advisory committee

There is created a board of commissioners of the New Orleans Planetarium--Science Center, to be composed of nine members to be appointed by the mayor of New Orleans to serve terms concurrent with the term of the mayor appointing them and until their successors are appointed and qualified. Four of said members shall be the superintendents of public education of the parishes of Orleans, St. Charles, Jefferson and St. Bernard. Members of the commission shall serve without salary, pay or per diem and without reimbursement for traveling expenses. The said board of commissioners is hereby declared to be a body corporate and politic, with the power to acquire, construct, maintain, extend, repair and improve a modern planetarium and related scientific and museum facilities. The mayor shall have the power and authority to appoint an advisory committee, not to exceed twenty-five members. The advisory committee shall hold meetings for the purpose of discussing the policies and activities of the commission and advising the commission of the results of such deliberations.

Acts 1966, No. 120, §2.



RS 25:603 - Donations and grants; officers; meetings; vacancies

§603. Donations and grants; officers; meetings; vacancies

The commission is hereby authorized to accept, administer, and make use of donations and grants of property, real and personal, for the construction, use and maintenance of the center from private donors or other bodies corporate and politic; and to receive funds, public or private, to be expended for the purpose of the center, its scientific and cultural activities and exhibits and other properties and structures and additions and accretions thereto. The commission shall annually elect one of its members to serve as chairman, one to serve as vice-chairman, and one to serve as secretary-treasurer. At least one regular meeting shall be held in each quarter of each year. Special meetings may be held from time to time. All meetings shall be open to the public. The majority of the members shall constitute a quorum for the transaction of business. Vacancies on the commission shall be filled by appointment of the mayor for the unexpired term.

Acts 1966, No. 120, §3.



RS 25:604 - Directors or managers; rules and regulations

§604. Directors or managers; rules and regulations

The commission is authorized to select one or more persons to serve as directors or managers or in other capacities which are necessary or appropriate to carry out the objectives of the center and to fix reasonable salaries for such positions to be paid out of any funds available to the commission. The commission is authorized to make and amend and enforce reasonable rules and regulations to carry out the purposes of this Chapter.

Acts 1966, No. 120, §4.



RS 25:605 - Fees

§605. Fees

The commission shall be empowered to set an admission fee to any or all buildings and exhibits and special events if desirable. Any funds generated by the commission's activities such as admissions, vending machines, concessions, publications, special exhibits or other activities, shall be retained by the commission for its use. The commission may accept lands, buildings, equipment, funds, or other property, either in form of loans or donations for the purposes of the commission.

Acts 1966, No. 120, §5.



RS 25:631 - INTERSTATE LIBRARY COMPACT

CHAPTER 12. INTERSTATE LIBRARY COMPACT

§631. Interstate Library Compact; adoption

The Interstate Library Compact is hereby enacted into law and entered into by this state with all states legally joining therein in the form substantially as follows:

INTERSTATE LIBRARY COMPACT

Article I. Policy and Purpose

Because the desire for the services provided by libraries transcends governmental boundaries and can most effectively be satisfied by giving such services to communities and people regardless of jurisdictional lines, it is the policy of the states party to this compact to cooperate and share their responsibilities; to authorize cooperation and sharing with respect to those types of library facilities and services which can be more economically or efficiently developed and maintained on a cooperative basis, and to authorize cooperation and sharing among localities, states and others in providing joint or cooperative library services in areas where the distribution of population or of existing and potential library resources make the provision of library service on an interstate basis the most effective way of providing adequate and efficient service.

Article II. Definitions

As used in this compact:

(a) "Public library agency" means any unit or agency of local or state government operating or having power to operate a library.

(b) "Private library agency" means any nongovernmental entity which operates or assumes a legal obligation to operate a library.

(c) "Library agreement" means a contract establishing an interstate library district pursuant to this compact or providing for the joint or cooperative furnishing of library services.

Article III. Interstate Library Districts

(a) Any one or more public library agencies in a party state in cooperation with any public library agency or agencies in one or more other party states may establish and maintain an interstate library district. Subject to the provisions of this compact and any other laws of the party states which pursuant hereto remain applicable, such district may establish, maintain and operate some or all of the library facilities and services for the area concerned in accordance with the terms of a library agreement therefor. Any private library agency or agencies within an interstate library district may cooperate therewith, assume duties, responsibilities and obligations thereto, and receive benefits therefrom as provided in any library agreement to which such agency or agencies become party.

(b) Within an interstate library district, and as provided by a library agreement, the performance of library functions may be undertaken on a joint or cooperative basis or may be undertaken by means of one or more arrangements between or among public or private library agencies for the extension of library privileges to the use of facilities or services operated or rendered by one or more of the individual library agencies.

(c) If a library agreement provides for joint establishment, maintenance or operation of library facilities or services by an interstate library district, such district shall have power to do any one or more of the following in accordance with such library agreement:

1. Undertake, administer and participate in programs or arrangements for securing, lending or servicing of books and other publications, any other materials suitable to be kept or made available by libraries, library equipment or for the dissemination of information about libraries, the value and significance of particular items therein, and the use thereof.

2. Accept for any of its purposes under this compact any and all donations, and grants of money, equipment, supplies, materials and services (conditional or otherwise), from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm or corporation, and receive, utilize and dispose of the same.

3. Operate mobile library units or equipment for the purpose of rendering book-mobile service within the district.

4. Employ professional, technical, clerical and other personnel, and fix terms of employment, compensation and other appropriate benefits and, where desirable, provide for the in-service training of such personnel.

5. Sue and be sued in any court of competent jurisdiction.

6. Acquire, hold and dispose of any real or personal property or any interest or interests therein as may be appropriate to the rendering of library service.

7. Construct, maintain and operate a library, including any appropriate branches thereof.

8. Do such other things as may be incidental to or appropriate for the carrying out of any of the foregoing powers.

Article IV. Interstate Library Districts; Governing Board

(a) An interstate library district which establishes, maintains or operates any facilities or services in its own right shall have a governing board which shall direct the affairs of the district and act for it in all matters relating to its business. Each participating public library agency in the district shall be represented on the governing board, which shall be organized and conduct its business in accordance with provision therefor in the library agreement. But in no event shall a governing board meet less often than twice a year.

(b) Any private library agency or agencies party to a library agreement establishing an interstate library district may be represented on or advise with the governing board of the district in such manner as the library agreement may provide.

Article V. State Library Agency Cooperation

Any two or more state library agencies of two or more of the party states may undertake and conduct joint or cooperative library programs, render joint or cooperative library services, and enter into and perform arrangements for the cooperative or joint acquisition, use, housing, and disposition of items or collections of materials which, by reason of expense, rarity, specialized nature or infrequency of demand therefor would be appropriate for central collection and shared use. Any such programs, services or arrangements may include provision for the exercise on a cooperative or joint basis of any power exercisable by an interstate library district and an agreement embodying any such program, service or arrangement shall contain provisions covering the subjects detailed in Article VI of this compact for interstate library agreements.

Article VI. Library Agreement

(a) In order to provide for any joint or cooperative undertaking pursuant to this compact, public and private library agencies may enter into library agreements. Any agreement executed pursuant to the provisions of this compact shall, as among the parties to the agreement:

1. Detail the specific nature of the services, programs, facilities, arrangements or properties to which it is applicable.

2. Provide for the allocation of costs and other financial responsibilities.

3. Specify the respective rights, duties, obligations and liabilities of the parties.

4. Set forth the terms and conditions for duration, renewal, termination, abrogation, disposal of joint or common property, if any, and all other matters which may be appropriate to the proper effectuation and performance of the agreement.

(b) No public or private library agency shall undertake to exercise itself, or jointly with any other library agency, by means of a library agreement any power prohibited to such agency by the constitution, or statutes of its state.

(c) No library agreement shall become effective until filed with the compact administrator of each state involved and approved in accordance with Article VII of this compact.

Article VII. Approval of Library Agreements

(a) Every library agreement made pursuant to this compact shall, prior to and as a condition precedent to its entry into force, be submitted to the attorney general of each state in which a public library agency party thereto is situated, who shall determine whether the agreement is in proper form and compatible with the laws of his state. The attorneys general shall approve any agreement submitted to them unless they find that it does not meet the conditions set forth herein, and they shall detail in writing addressed to the governing bodies of the public library agencies concerned the specific respects in which the proposed agreement fails to meet the requirements of law. Failure to disapprove an agreement submitted hereunder within ninety days of its submission shall constitute approval thereof.

(b) In the event a library agreement made pursuant to this compact deals in whole or in part with the provision of services or facilities with regard to which an officer or agency of the state government has constitutional or statutory powers of control, the agreement shall, as a condition precedent to its entry into force, be submitted to the state officer or agency having such power of control and shall be approved or disapproved by him or it as to all matters within his or its jurisdiction in the same manner and subject to the same requirements governing the action of the attorneys general pursuant to paragraph (a) of this article. This requirement of submission and approval shall be in addition to and not in substitution for the requirement of submission to and approval by the attorneys general.

Article VIII. Other Laws Applicable

Nothing in this compact or in any library agreement shall be construed to supersede, alter or otherwise impair any obligation imposed on any library by otherwise applicable law, nor to authorize the transfer or disposition of any property held in trust by a library agency in a manner contrary to the terms of such trust.

Article IX. Allocations and Aid

(a) Any public library agency party to a library agreement may allocate funds to the interstate library district established thereby in the same manner and to the same extent as to a library wholly maintained by it.

(b) Subject to the provisions of the library agreement pursuant to which it functions and the laws of the states in which such district is situated, an interstate library district may claim and receive any state and federal aid which may be available to library agencies.

Article X. Compact Administrator

Each state shall designate a compact administrator with whom copies of all library agreements to which his state or any public library agency thereof is party shall be filed. The administrator shall have such other powers as may be conferred upon him by the laws of his state and may consult and cooperate with the compact administrators of other party states and take such steps as may effectuate the purposes of this compact. If the laws of a party state so provide, such state may designate one or more deputy compact administrators in addition to its compact administrator.

Article XI. Entry into Force and Withdrawal

(a) This compact shall enter into force and effect immediately upon its enactment into law by any two states. Thereafter, it shall enter into force and effect as to any other state upon the enactment thereof by such state.

(b) This compact shall continue in force with respect to a party state and remain binding upon such state until six months after such state has given notice to each other party state of the repeal thereof. Such withdrawal shall not be construed to relieve any party to a library agreement entered into pursuant to this compact from any obligation of that agreement prior to the end of its duration as provided therein.

Article XII. Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact is held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

Added by Acts 1968, No. 216, §1.



RS 25:632 - Applicability

§632. Applicability

No parish, municipality or other political subdivision of this state shall be party to a library agreement which provides for the construction or maintenance of library pursuant to Article III, subdivision (c) 7 of the compact, or pledge its credit in support of such a library, or contribute to the capital financing thereof, except after compliance with any laws applicable to such parishes, municipalities or other political subdivisions relating to or governing capital outlays and the pledging of credit.

Added by Acts 1968, No. 216, §1.



RS 25:633 - State Library of Louisiana

§633. State Library of Louisiana

As used in the compact, "state library agency", with reference to this state, means the State Library of Louisiana.

Added by Acts 1968, No. 216, §1; Acts 1991, No. 938, §2.



RS 25:634 - Interstate library district; state and federal aid

§634. Interstate library district; state and federal aid

An interstate library district lying partly within this state may claim and be entitled to receive state aid in support of any of its functions to the same extent and in the same amount as such functions are eligible for support when carried on by entities wholly within this state. Subject to any applicable laws of this state, such a district also may apply for and be entitled to receive and expend any federal aid for which it may be eligible.

Added by Acts 1968, No. 216, §1.



RS 25:635 - State librarian; administrator

§635. State librarian; administrator

The state librarian shall be the compact administrator pursuant to Article X of the compact. The state librarian may appoint one or more deputy compact administrators pursuant to said article.

Added by Acts 1968, No. 216, §1.



RS 25:636 - Withdrawal from compact

§636. Withdrawal from compact

In the event of withdrawal from the compact the state librarian shall send and receive any notices required by Article XI(b) of the compact.

Added by Acts 1968, No. 216, §1.



RS 25:651 - Creation; domicile; purposes

CHAPTER 13. COUNCIL FOR THE DEVELOPMENT OF FRENCH

IN LOUISIANA

§651. Creation; domicile; purposes

A.(1) The Council for the Development of French in Louisiana, hereinafter referred to as the "council", is hereby created within the Department of Culture, Recreation and Tourism to preserve, promote, and develop Louisiana's French and Creole culture, heritage, and language.

(2) The official working language of the council and its employees shall be French.

B. The council shall be domiciled in Lafayette, Louisiana.

C. The purposes of the council shall include the following:

(1) To oversee the development and expansion of the state's economic development and tourism activities designed to promote our French culture, heritage, and language.

(2) To promote, develop, and oversee cultural and educational relations and exchanges within the state and between the state of Louisiana and other countries, provinces, and states that share Louisiana's historical French heritage, culture, and language.

(3) To promote, support, and enhance French language immersion educational programs and instruction at all levels of elementary and secondary education in the state by working cooperatively and collaboratively with the State Board of Elementary and Secondary Education and the state Department of Education.

(4) To develop a model French immersion program which can be used by any school seeking to establish a French immersion program within its curriculum.

(5) To increase the number of French immersion schools in the state, with the specific goal of establishing, not later than September 1, 2015, at least one French immersion school in East Baton Rouge Parish and in each of the following parishes which comprise the Acadiana Region:

(a) Acadia

(b) Ascension

(c) Assumption

(d) Avoyelles

(e) Calcasieu

(f) Cameron

(g) Evangeline

(h) Iberia

(i) Iberville

(j) Jefferson Davis

(k) Lafayette

(l) Lafourche

(m) Pointe Coupee

(n) St. Charles

(o) St. James

(p) St. Landry

(q) St. Martin

(r) St. Mary

(s) St. John the Baptist

(t) Terrebonne

(u) Vermilion

(v) West Baton Rouge

(6) To develop a certification system whereby vendors, festivals, and restaurants may be designated "Francophone Friendly" and design and issue a marquee that may be displayed by each certified entity.

(7) To provide and approve Louisiana French terms for the supplement to the Manual on Uniform Traffic Control Devices (MUTCD) to be placed on bilingual and symbol-based signs to be installed by the Department of Transportation and Development on state and federal highways pursuant to the uniform highway marking system, R.S. 32:235 et seq.

D. To reflect the council's educational, social, economic development, and diplomatic missions as provided in this Chapter, the council shall also be authorized to identify itself as "Office of Francophone Affairs" in English or "Agence des Affaires Francophones" in French.

Acts 1968, No. 409, §1. Amended by Acts 1968, Ex. Sess., No. 22, §1; Acts 2010, No. 679, §1; Acts 2012, No. 202, §1; Acts 2014, No. 263, §1.



RS 25:652 - Membership; appointment; terms; vacancies; compensation

§652. Membership; appointment; terms; vacancies; compensation

A. The council shall be composed of twenty-three members as follows:

(1) Two members appointed by the governor.

(2) Three members appointed by the Louisiana section of the Assemblée des Parlementaires Francophones.

(3) Two members appointed by the council's Consortium of Louisiana Colleges and Universities.

(4) One member appointed by the Le Centre International de Lafayette.

(5) One member appointed by the Louisiana Cultural Economy Foundation.

(6) The mayor of New Orleans, or his designee.

(7) One member appointed by the French-American Chamber of Commerce, Louisiana Chapter.

(8) One member appointed by the Louisiana Educational Television Authority.

(9) One member appointed by La Fondation Louisiane.

(10) Four members appointed by the Louisiana Consortium of Immersion Schools.

(11) One member appointed by the American Association of Teachers of French, Louisiana Chapter.

(12) One member appointed by the United Houma Nation.

(13) One member appointed by the Association Louisiane-Acadie.

(14) One member appointed by the Louisiana State Bar Association, Francophone Section.

(15) One member appointed by the African-American Museum of St. Martinville.

(16) One member appointed by CREOLE, Inc.

B. All members shall be confirmed by the Senate.

C. Members shall serve four-year terms, concurrent with that of the governor.

D. Vacancies shall be filled in the manner of original appointment and each member shall serve until his successor is appointed and takes office.

E. Members of the council shall receive no salary for their services as members, but may be paid a per diem of fifty dollars for attending meetings of the council and may be reimbursed for actual travel expenses in accordance with travel regulations of the division of administration.

F. Any French-speaking elected official in Louisiana may serve on the council as a nonvoting member. Such nonvoting members may be subject to the same provisions regarding compensation in accordance with Subsection E of this Section as provided for members appointed pursuant to Subsection A of this Section.

Acts 1968, No. 409, §1. Amended by Acts 1968, Ex.Sess., No. 22, §1; Acts 2010, No. 679, §1; Acts 2011, No. 194, §1; Acts 2014, No. 832, §9.

NOTE: See Acts 2010, No. 679, §5, regarding creation of an advisory committee.



RS 25:653 - Duties, powers, and functions

§653. Duties, powers, and functions

A. The council shall serve as the official state agency in all relations and exchanges between the state of Louisiana and other countries, provinces, and states enjoying membership or observer status in the Organisation Internationale de la Francophonie and similar organizations.

B. A majority of the council shall constitute a quorum for the transaction of official business. All official actions of the council shall require the affirmative vote of a majority of the members present and voting.

C. The council shall elect a chairman, who shall be fluent in the French language, and may elect such other officers as deemed necessary to effectively conduct the council's business. Officers shall serve two-year terms.

D. The council shall:

(1) Meet at least once a year, or at the call of the chairman, and at such other times deemed necessary by the chairman or the executive committee.

(2)(a) Create an executive committee consisting of seven members of the council, including the chairman of the council and six other council members as the council may determine. All members of the executive committee shall be fluent in the French language.

(b) A majority of the members of the executive committee shall constitute a quorum for the transaction of business. However, when the council has delegated to the committee full power to act with respect to a matter, affirmative action by a majority of the entire committee membership shall be required.

(3)(a) Appoint an executive director, who shall be fluent in French, and who shall perform such duties and possess such qualifications as established by the council.

(b) The executive director shall be in the unclassified service of the state and his compensation shall be determined by the council.

(4) Adopt bylaws and establish policies to govern the operations of the council and the executive committee.

E. The council may:

(1) Cooperate with and advise other state agencies, including public institutions of education.

(2) Establish such committees as it deems necessary to efficiently conduct the council's business.

Acts 1968, No. 409, §3. Amended by Acts 1968, Ex.Sess., No. 22, §1; Acts 2010, No. 679, §1.

NOTE: See Acts 2010, No. 679, §5, regarding creation of an advisory committee.



RS 25:654 - Donations and grants

§654. Donations and grants

The Council for the Development of French in Louisiana may accept donations and grants from any source, public and private, in order to accomplish the purposes of the council.

Acts 2010, No. 679, §1.

NOTE: See Acts 2010, No. 679, §5, regarding creation of an advisory committee.



RS 25:655 - Annual report

§655. Annual report

The council shall submit an annual report to the governor, the president of the Senate, the speaker of the House of Representatives, the chairman of the Senate Committee on Education, and the chairman of the House Committee on Education, not later than March first, regarding all actions taken and progress made toward achieving the purposes and duties set forth for the council in this Chapter.

Acts 2010, No. 679, §1.

NOTE: See Acts 2010, No. 679, §5, regarding creation of an advisory committee.



RS 25:671 - Legislative findings

CHAPTER 14. LOUISIANA FRENCH LANGUAGE SERVICES PROGRAM

§671. Legislative findings

The legislature finds that:

(1) The heritage of the French-speaking people of Louisiana is one of the greatest treasures of Louisiana's rich cultural patrimony and perhaps the most significant factor in making the state's culture unique.

(2) Louisiana has a quarter of a million French-speaking citizens and a million residents of French-language heritage, and French-speaking visitors to Louisiana spend roughly one hundred million dollars annually in the state.

(3) Commercial and industrial concerns based in France have made investments of one billion eight hundred million dollars in the state and further encouragement of such investment is in the interests of the state.

(4) Providing state government services in the French language would encourage the preservation of the state's French cultural heritage for future generations, would provide important and sometimes life-sustaining services to French-speaking citizens and visitors, and would support and encourage French investment in Louisiana, and therefore, would serve not only the state's French-speaking citizens but the entire state.

Acts 2011, No. 106, §1.



RS 25:672 - Louisiana French Language Services Program; purposes

§672. Louisiana French Language Services Program; purposes

The Louisiana French Language Services Program shall be established as provided in this Chapter for the following purposes:

(1) To the extent practicable, to provide state government services to French-speaking citizens and visitors in the French language.

(2) To assist Louisiana citizens who speak French in dealing with and receiving services from state government so as to support the long-term sustainability of Louisiana's historic French cultural heritage.

(3) To assist French-speaking visitors to the state and thus to promote an increase in tourism and greater investment in the state from Francophone countries.

Acts 2011, No. 106, §1.



RS 25:673 - Department of Culture, Recreation and Tourism; program responsibilities; cooperation of departments

§673. Department of Culture, Recreation and Tourism; program responsibilities; cooperation of departments

A. The Department of Culture, Recreation and Tourism, referred to in this Chapter as the "department", in concert with and under the guidance of the Council for the Development of French in Louisiana, shall develop and provide for implementation of a program for provision of services of state government in the French language.

B.(1)(a) In developing the program, the department shall work in cooperation with departments of state government, and such departments shall cooperate with the department.

(b) The Department of Culture, Recreation and Tourism shall also participate in the program in the same manner as other departments.

(2) The department shall request each state department to identify its employees who speak French with sufficient fluency to provide or assist others in providing services of the department to French-speaking persons and shall assist the departments in identifying such employees. The department shall request the Council for the Development of French in Louisiana to assist the departments of state government in identifying employees who speak French with necessary fluency.

(3) The department shall develop guidelines for implementation of the program. Such guidelines shall address such issues as priorities in implementing the program in service areas with greater numbers of French-speaking citizens or visitors and for services dealing with such matters as health, safety, compliance with regulations, or complexity of processes. The implementation guidelines shall also address dealing with limited department resources.

(4) The department shall provide for appropriate insignia, such as a badge with the word "Bienvenue" or "Bonjour" to identify employees who will assist French-speaking clients in accessing and using department services. The department shall provide procedures for recognition of the employees entitled to wear such insignia which may include recognition of the employee's language skills by the Council for the Development of French in Louisiana.

C.(1) The department shall provide for implementation of the program by state departments in accordance with the guidelines developed as provided in this Section and subject to the resources available to individual departments.

(2) The department shall urge the convention and visitors bureaus throughout the state to implement a similar program.

Acts 2011, No. 106, §1.



RS 25:674 - Recommendations; award of excellence

§674. Recommendations; award of excellence

A. The Department of Culture, Recreation and Tourism shall make recommendations for improving the provision of French language services to state departments, the governor, and the legislature.

B. The department may institute an annual "Sceau d'excellence" [Seal of excellence] designation for the state department, agency, or office that best accomplishes the program's purposes, giving consideration to public visibility and recognition for the program within the department, agency, or office and the proportion of employees who are participating.

Acts 2011, No. 106, §1.



RS 25:675 - Repealed by Acts 2001, No. 1137, 1.

§675. Repealed by Acts 2001, No. 1137, §1.



RS 25:676 - To 677. Repealed by Acts 1977, No. 83, 5, effective June 22, 1977

§676. §§676 to 677. Repealed by Acts 1977, No. 83, §5, effective June 22, 1977



RS 25:701 - REPUBLIC OF WEST FLORIDA HISTORIC REGION

CHAPTER 15. REPUBLIC OF WEST FLORIDA HISTORIC REGION

§701. Recognition of Historic Region

That portion of Louisiana east of the Mississippi River and north of the Isle of Orleans, which was part of the British Colony of West Florida until 1779, the Spanish Colony of West Florida until 1810, and finally the Republic of West Florida in late 1810, is an official region of the state of Louisiana. This unique region, which has national and international significance, shall be known as the Republic of West Florida Historic Region, or the Florida Parishes of Louisiana. The region shall include the parishes of East Baton Rouge, East Feliciana, Livingston, St. Helena, St. Tammany, Tangipahoa, Washington, and West Feliciana.

Acts 1990, No. 1021, §1.



RS 25:702 - Baton Rouge as "Birthplace of Louisiana Democracy"

§702. Baton Rouge as "Birthplace of Louisiana Democracy"

The city of Baton Rouge is designated as the "Birthplace of Louisiana Democracy", because it is the site of the first democratically-elected government in Louisiana, the Assembly of the British Colony of West Florida.

Acts 1990, No. 1021, §1.



RS 25:703 - Florida Parishes as "Birthplace of Freedom in Spanish America"

§703. Florida Parishes as "Birthplace of Freedom in Spanish America"

The Florida Parishes are designated the "Birthplace of Freedom in Spanish America", because the rebellion against Spain in the Spanish Colony of West Florida in 1810 was the first successful attempt to overthrow Spanish control of any territory in the New World. This rebellion resulted in the establishment of the Republic of West Florida, the first democracy established in any portion of Spanish territory in the Western Hemisphere.

Acts 1990, No. 1021, §1.



RS 25:704 - St. Francisville as "Capital of West Florida Republic"

§704. St. Francisville as "Capital of West Florida Republic"

The town of St. Francisville is designated as the "Capital of West Florida Republic" because it served as the capital of the Republic of West Florida in 1810.

Acts 1990, No. 1021, §1.



RS 25:705 - Bonnie Blue Flag adopted

§705. Bonnie Blue Flag adopted

The flag of the Republic of West Florida shall be the official flag of the Republic of West Florida Historic Region. The flag is blue with a single, white, five-pointed star. It shall be known as the "Bonnie Blue". The Bonnie Blue shall fly at all Louisiana Tourism Commission facilities, parish courthouses, and state parks in the region and is authorized to fly at all other state and local public buildings where appropriate and practical.

Acts 1990, No. 1021, §1.



RS 25:706 - Historic map of region

§706. Historic map of region

The Department of Culture, Recreation and Tourism shall provide for the creation and periodic distribution of an historic map of the region, which shall indicate the important events which occurred in the region during the colonial period and during the existence of the Republic of West Florida.

Acts 1990, No. 1021, §1.



RS 25:707 - Designation of region on maps of the state

§707. Designation of region on maps of the state

All official maps of the state of Louisiana printed or authorized by the state shall indicate the boundaries of the region and, when appropriate, shall show the region in a different color from that of the remainder of the state or other regions of the state.

Acts 1990, No. 1021, §1.



RS 25:708 - Historic markers

§708. Historic markers

The Department of Culture, Recreation and Tourism shall erect markers at all sites of historic significance within the region in order to indicate the important events of the colonial period and during the existence of the Republic of West Florida.

Acts 1990, No. 1021, §1.



RS 25:709 - Calendar of events

§709. Calendar of events

The Department of Culture, Recreation and Tourism shall compile and periodically distribute a calendar of events for historic and cultural activities within the region. When the department compiles and distributes calendars of events for the entire state, it shall separate those within the region from the others and list those under the heading, "Republic of West Florida Historic Region".

Acts 1990, No. 1021, §1.



RS 25:710 - Report to the legislature

§710. Report to the legislature

The Department of Culture, Recreation and Tourism shall annually report to the legislature on activities within the region and on progress made in developing the region as a historic and cultural tourist attraction.

Acts 1990, No. 1021, §1.



RS 25:711 - Relations with other states

§711. Relations with other states

All entities of the state are authorized to undertake joint projects with entities of the states of Mississippi, Alabama, and Florida, portions of which were formerly part of the Republic of West Florida, in order to preserve, commemorate, and develop the history and culture of the region.

Acts 1990, No. 1021, §1.



RS 25:731 - HISTORIC PRESERVATION DISTRICTS

CHAPTER 16. HISTORIC PRESERVATION DISTRICTS

PART I. GENERAL PROVISIONS

§731. Purpose

The purpose of this Chapter is to promote the educational, cultural, economic and general welfare of the public through the preservation and protection of buildings, sites, monuments, structures and areas of historic interest or importance through their protection, maintenance and development as historic landmarks and their recognition as such in the history and traditions of the state and nation; to establish and improve property values, and to foster the economic development of the areas affected.

Acts 1970, No. 147, §1. Amended by Acts 1975, No. 804, §1.



RS 25:732 - Authorization for historic district commissions

§732. Authorization for historic district commissions

Any municipality, incorporated town, lake commission, parish, parish council or similar governmental unit, which shall be designated as a governmental unit hereinafter, may establish within its borders an historic preservation district commission to promote the educational, cultural, economic and general welfare of the public and to take such action by vote of its governing body, that is, the mayor and city council, commissioners, mayor and board of aldermen, city-parish council, or police jury, as the case may be. Said governing body may make such appropriations as are necessary for the purpose of carrying out the provisions of this Chapter.

Acts 1970, No. 147, §2. Amended by Acts 1975, No. 804, §2.



RS 25:733 - Historic preservation study committee

§733. Historic preservation study committee

Prior to the establishment of an historic preservation district commission, the following steps shall be taken:

(1) The governing body or authority of such governmental unit, be it municipality, incorporated town, parish, parish-council, or similar governmental unit, which shall hereinafter be called the governing body, may appoint an historic preservation study committee for the purpose of making an investigation of any proposed historic preservation district. Said study committee shall consist of from three to seven members appointed by the chief executive official of said governmental unit, by and with the advice and consent of the majority of the governing body as a whole. The members of said study committee shall be electors of the said governmental unit, of the full age of majority, and they shall be chosen, as far as possible, from historical societies, archaeological associations, preservation groups, architectural associations, cultural organizations and educational groups as may exist therein.

(2) The historic preservation study committee shall, after investigation, render to the planning or zoning agency or commission serving the governmental unit, if there be such an agency or commission, a report on the historic significance of the buildings, structures, sites, monuments, areas and landmarks to be governed by the proposed historic preservation district and shall designate the buildings, structures, sites, monuments, areas and landmarks to be regulated by said commission, including suggestions for a proposed ordinance or law designed to implement and carry out the recommendations of said committee. In the absence of such a planning or zoning agency or commission serving the governmental unit said report shall be made to the governing body.

NOTE: TEXT OF PARAGRAPH (3) AS AMENDED BY ACTS 1975, NO. 592, §1, EFF. AUG. 1, 1975:

(3) A copy of said report and accompanying documents shall be filed with the State Art, Historical, and Cultural Preservation Agency.

NOTE: TEXT OF PARAGRAPH (3) AS AMENDED BY ACTS 1975, NO. 804, §3:

(3) A copy of said report and accompanying documents shall be filed with the Louisiana Preservation and Cultural Commission and the Louisiana Art Commission for their consideration and to obtain their advice.

(4)(a) In the event that any museum exists within the unit, a copy of the report and recommendation of the historic preservation study committee shall be filed with it for its consideration and to obtain its advice.

(b) In the event that a chapter or unit of the American Institute of Architects or similar responsible organization of architects exists within the governmental unit, a copy shall be furnished to it for its consideration and to obtain its advice.

(c) In the event that a landmark society exists within the governmental unit, then a copy shall be furnished to it for its consideration and to obtain its advice.

(d) In the event any individual, agency, or organization demonstrates an interest in participating in the review of the committee's report then copy of said report shall be made available to said party for its consideration and in order to obtain its advice.

(5) A public hearing shall be held by the planning or zoning agency or commission, if one exists, serving the governmental unit, at which hearing the report and recommendations of this historic preservation study committee shall be presented and an opportunity afforded the public to consider them. In the absence of said agency or commission the public hearing shall be held by the historic preservation study committee. Written notice of the purpose, time and place of such hearing shall be published in the official journal, if any exists, or in any newspaper of general circulation in the area served by the governmental unit at least once and at least a minimum of seven days before said hearing; and such written notice may be affixed to the bulletin board, front door or other prominent place at or near the main entrance of the building, hall or room where meetings of the governing body are usually held.

(6) The planning or zoning agency or commission if one exists in the governmental unit, shall submit a final written report to the governing body within sixty days after the public hearing and said report and recommendation shall contain (a) a complete description of the area (b) a map or sketch showing the boundaries of the area to be included within any proposed historic preservation district, sites, monuments, areas and landmarks appropriate for landmark and (c) suggestions for a proposed ordinance or law designed to implement and carry out the recommendation of said agency or commission and the provisions of this Chapter. If no planning or zoning agency exists within the governmental unit, the historic preservation study committee shall submit said written report to the governing body within sixty days after the public hearings.

(7) The report and recommendations of the historic preservation district study committee or the planning or zoning commission or agency, as the case may be, shall be reviewed in full at an open meeting of the governing body of the governmental unit involved, within a reasonable time after the rendition of said report, but in any event, not more than ninety days thereafter.

Acts 1970, No. 147, §3. Amended by Acts 1975, No. 592, §1, eff. Aug. 1, 1975; Acts 1975, No. 804, §3.



RS 25:734 - Consideration of study committee report

§734. Consideration of study committee report

The governing body, by ordinance, resolution or similar act, may adopt or reject the recommendation of the historic preservation study committee or of the planning or zoning committee or agency or it may refer the matter back to said study committee or said commission or agency, as the case may be, for further study; or said governing body may make such amendments or revisions as it may deem advisable, including the authority to require reasonable financial and administrative conditions in consideration of the overall public good as prerequisites for the creation of any historic district commission. However, any final action taken by said governing body shall be published in the manner usually provided for the official publication of its acts but, in any event, publications shall be made at least once either in such official journal or any other newspaper having general circulation within the governmental unit.

Acts 1970, No. 147, §4. Amended by Acts 1975, No. 804, §4.



RS 25:735 - Termination of study committee

§735. Termination of study committee

The historic preservation study committee shall cease to exist following the completion, presentation or filing of its report and recommendations with the governing body of the governmental unit or filing of its report and recommendations with the planning or zoning agency or commission if one exists or after having considered and acted finally on any suggested changes or amendments.

Acts 1970, No. 147, §5. Amended by Acts 1975, No. 804, §5.



RS 25:736 - Creation of historic district commissions

§736. Creation of historic district commissions

After final consideration of the report and recommendations of the planning or zoning agency or commission or of the historic preservation study committee, whichever the case may be, and upon determining that creation and establishment of a historic preservation district is in the public interest, the governing body may pass an ordinance or law creating and establishing a historic preservation district. Prior to the enactment of any regulations authorized herein, the planning or zoning agency or commission, or the historic preservation study committee, whichever the case may be, shall submit suggestions to the governing body for a proposed ordinance or law, designed to implement and carry out the recommendations of said agency, commission, or committee and the provisions of the Chapter. The governing body may then review said suggestions, and upon determining that the adoption of said suggestions or alternatives is desirable, the governing body may have prepared and may pass an ordinance, law, or resolution, whichever may be applicable, enacting appropriate regulations in accordance with the provisions of this Chapter, and in accordance with the following guidelines, terms, and conditions:

(1) The chief executive official of the governmental unit shall appoint an historic preservation district commission consisting of not more than fifteen electors as designated in the ordinance, residing in the area served by the governmental unit, for four year terms each except that the terms of members of the first commission shall be staggered as set forth in the ordinance; and both they and their successors shall serve for four year terms thereafter. In making appointments, preference may be given as far as possible to members of historic, cultural, educational, archaeological, architectural, artistic and preservation organizations. Said appointments shall be subject to approval by a majority vote of the governing body. Only one historic preservation district commission may be established by a governmental unit except as prescribed under R.S. 25:745.

(2) A commission shall elect annually from its own number a chairman, vice-chairman and any other officers it deems appropriate. All members shall serve without compensation. Reasonable rules and regulations not inconsistent with this Chapter may be adopted.

(3) Subject to appropriations by the governing body, services of compensated clerical and technical assistants may be retained. Donations, trusts, contributions and gifts may be accepted by the historic preservation district provided that they are used to further the purposes for which it exists.

(4) Vacancies shall be filled by appointment in the same manner as the original appointments and any member may be appointed for another term or terms.

(5) Any member may be recalled at any time by the governing body for gross inefficiency, fraud or study neglect, but only after an open hearing and upon notice specifying the complaint involved.

(6) Notwithstanding any other provision of law to the contrary, the members of the Donaldsonville Historic District Commission shall be residents and electors of the district.

Acts 1970, No. 147, §6. Amended by Acts 1975, No. 804, §6; Acts 2001, No. 358, §1.



RS 25:737 - Powers of historic district commissions

§737. Powers of historic district commissions

A. No private building, structure, or edifice, including fences, boundary walls, signs, light fixtures, steps and paving or other appurtenant fixtures shall be erected, altered, restored, moved or demolished within an historic preservation district until after an application for a certificate of appropriateness as to exterior architectural features has been submitted to and approved by an historic preservation district commission, except as otherwise provided by the governing body in the ordinance establishing such commission or as provided by rules, regulations, policies, procedures and standards adopted by said commission. Similarly, if earthworks of historical or archaeological importance exists in the historic district there shall be no excavating or moving of earth, rock or subsoil without a certificate of appropriateness. For the purposes of this Chapter "exterior architectural features" shall include but need not be limited to the color, architectural style, general design and general arrangement of the exterior of a structure, including the kind and texture of the building material, the type and style of all roofs, windows, doors, light fixtures, signs and other appurtenant fixtures. The style, scale, material, size and location of outdoor advertising signs and bill posters within an historic preservation district shall also be under the control of such commission.

B. An historic preservation district commission shall not consider interior arrangement or use but shall consider the relationship of the exterior of the buildings concerned with all others in the historic preservation district as to avoid incongruity and promote harmony therewith.

C. An historic preservation district commission shall adhere to and seek compatibility of structures in the historic district in terms of size, texture, scale and site plan and said commission shall set forth and define guidelines prior to any exercise of its authority.

D. Nothing in this Chapter shall be construed to prevent ordinary maintenance or repairs which do not involve a change of design, material, or of the outward appearance, thereof; nor to prevent the construction, reconstruction, alteration or demolition of any such feature which is required by the public safety because of an unsafe or dangerous condition. The requirements of this Chapter shall not apply to work which has begun or for which a permit has been issued prior to the establishment of the historic preservation district.

E. No review, approval, disapproval or recommendation shall be made by an historic preservation district commission until said commission has adopted rules, regulations, policies, procedures and standards following a public hearing.

Acts 1970, No. 147, §7. Amended by Acts 1975, No. 804, §7.



RS 25:738 - Certificates of appropriateness

§738. Certificates of appropriateness

A. The historic preservation district shall hold a public hearing upon each application for a certificate of appropriateness affecting property under its control except in those instances where the commission has determined that the application for a certificate of appropriateness is not a substantive change and further that the commission has determined the certificate complies with standards adopted by said commission. Notice of the time and place of said hearing shall be given by publication in the form of a legal advertisement appearing in the official journal of the governmental unit or in a newspaper having general circulation in the area served by the governmental unit, provided it has one, at least seven days before such hearing, and by the posting of such notice on or near the main entrance of any hall or room where the commission usually meets.

B. Within not more than forty-five days after the filing of an application the commission shall pass upon it, giving consideration to the factors set forth in R.S. 25:737(A) and (B), and shall give written notice of its decision to the applicant setting forth the reasons therefor. Evidence of approval shall be by certificate of appropriateness issued by the commission, and whatever its decision, notice in writing shall be given to the applicant. The commission shall keep a record of all applications for certificates of appropriateness and of all its doings under this Chapter.

C. No building permit shall be authorized by the governing body which affects a site or structure in the historic preservation district without a certificate of appropriateness except as otherwise permitted by the governing authority.

D. The commission shall have the right to make such recommendations for changes and modifications as it may deem to be necessary in order to enable the applicant to meet with its requirements.

Acts 1970, No. 147, §8. Amended by Acts 1975, No. 804, §8.



RS 25:739 - Hardship variances

§739. Hardship variances

Where, by reason of topographical conditions, irregularly shaped lots, or because of unusual circumstances applicable solely to the particular applicant, strict enforcement of the provisions of this Chapter would result in serious undue hardship particularly affecting said applicant, then the commission, in passing upon his application shall have the power to vary or modify adherence to this Chapter; provided always that its requirements insure harmony with the general purposes hereof, and will not adversely affect an historic preservation district as a whole or any designated landmark.

Acts 1970, No. 147, §9. Amended by Acts 1975, No. 804, §9.



RS 25:740 - Commission enforcement powers

§740. Commission enforcement powers

A. A historic preservation district commission shall have the power to institute suit in any court of competent jurisdiction, to prevent any unlawful action in violation of the provisions of this Chapter or of any of the rules and regulations adopted by the commission in conformity with it.

B. Any owner, agent, lessee, or other person acting for or in conjunction with him, who shall violate the ordinance or law or rules, regulations, or decisions of a commission, shall be fined not less than fifty dollars nor more than one hundred dollars for each violation, except as hereinafter provided. Any owner, agent, lessee, or other person acting for or in conjunction with him, who shall demolish a structure or edifice without having received an appropriate certificate of appropriateness may be fined a single fine of not less than one thousand dollars nor more than ten thousand dollars. For violations other than demolition without an appropriate certificate of appropriateness, each day that a violation continues shall constitute a separate offense.

Acts 1970, No. 147, §10. Amended by Acts 1975, No. 804, §10; Acts 1979, No. 223, §1, eff. July 8, 1979.



RS 25:741 - Appeals

§741. Appeals

A. Any person or persons aggrieved by any decision, act, or proceeding of an historic preservation district shall have a right to apply in writing to the governing body of the governmental unit for reversal or modification thereof and the chief executive official, or presiding officer of the governing body, shall have the right to stay all further action until the governing body may affirm a decision of the commission by majority vote of all its members. Any such appeal shall be taken in ten days from the date of decision and the governing body may consider said appeal at its next general or special meeting, but in any event, not more than forty-five days thereafter. The governing body shall have the right to reverse, change, or modify any decision of the commission only by a majority vote of all its members.

B. Any person or persons aggrieved by any decision of the governing body affecting said historic preservation district shall have the right to file a civil suit within thirty days from date of decision in a court of competent jurisdiction under the usual rules of procedure governing same, with the right to stay orders and injunctive relief provided the situation warrants it.

Acts 1970, No. 147, §11. Amended by Acts 1975, No. 804, §11; Acts 1979, No. 223, §1, eff. July 8, 1979.



RS 25:742 - Applicability of historic district commission powers

§742. Applicability of historic district commission powers

It is the intent and purpose of this Chapter that the regulatory powers conferred by it on an historic preservation district commission, created under its authority, shall apply to all private property, in the area controlled by it, including all buildings, structures, areas, sites, and their adjuncts and appurtenances, insofar as they constitute part of the entirety or tout ensemble of the historic section. Any governmental agency of the state or local government, other than the governing body, having a responsibility for any building, structure, area, site, public way and their adjuncts and appurtenances within the historic preservation site shall seek the advice of the historic district commission prior to the initiation of any substantive change, modification, renovation, restoration or construction.

Acts 1970, No. 147, §12. Amended by Acts 1975, No. 804, §12.



RS 25:743 - Additional commission powers

§743. Additional commission powers

Any historic district that may be created or established under the provisions of this Act may be empowered by the governing body to perform the following:

Make periodic reports to the governing body; provide information to property owners and others involving the preservation of the district; suggest pertinent legislation; initiate planning and zoning proposals; cooperate with other regulatory agencies and civic organizations and groups interested in historic preservation; review all applications for zoning variances and conditional uses where they affect the historic districts; render advice with reference to sidewalk construction and repair, tree planting, street improvements, and also the renovation, restoration or construction of public buildings; furnish information and assistance in connection with any capital improvement program involving the historic area; consult with the National Trust for Historic Preservation and other expert groups; administer such financial mechanisms as the local governing body may establish for the welfare of the governmental unit within an historic district.

Acts 1970, No. 147, §13. Amended by Acts 1975, No. 804, §13.



RS 25:744 - Authority of historic district commissions

§744. Authority of historic district commissions

An historic preservation district commission may be empowered by the local governing body to name or designate any site, location, structure or monument within the area served by the governmental unit as worthy of preservation whether within or outside the confines of an historic district and to exercise all other powers and functions of a landmarks commission, except that no historic district commission shall be empowered to act in a landmark capacity where its jurisdiction overlaps the authority of an existing landmarks commission pursuant to this Act.

Acts 1970, No. 147, §14. Amended by Acts 1975, No. 804, §14.



RS 25:745 - Exemptions

§745. Exemptions

A.(1) None of the provisions of this Chapter, except the provisions of R.S. 25:746, shall apply to or affect in any way the Vieux Carre Section or Vieux Carre Commission of the city of New Orleans, nor shall the limitation of one historic preservation district commission as set forth in R.S. 25:736(1) apply in governmental units with a population in excess of one hundred fifty thousand persons.

(2) None of the provisions of this Chapter shall apply to or affect in any way any property or collection of properties under common ownership having any lot line on the northerly side of St. Charles Avenue between Calhoun Street and Law Road, or on the southerly side of St. Charles Avenue between Broadway Street and Lowerline Street in the city of New Orleans, Louisiana.

(3) None of the provisions of this Chapter shall apply to or affect any property, site, or area upon lots designated RS1, RS2, RD1, or RD2 under the Comprehensive Zoning Ordinance of the city of New Orleans in that area of the city of New Orleans bounded by the river side of Carondelet Street, the uptown side of Josephine Street, the lake side of Magazine Street, and the uptown side of Louisiana Avenue, except that all properties having a lot line on St. Charles Avenue may be regulated under the terms of this Chapter and except also that all construction of new structures and demolitions of existing structures may be regulated under the terms of this Chapter.

B. Notwithstanding the provisions of R.S. 25:736(1), in parishes with a population of from sixty thousand to one hundred fifty thousand according to the latest federal decennial census, no more than three historic preservation district commissions and three landmarks commissions, or three commissions combining both the district and landmarks functions, shall be established. Any such commission shall be composed of seven members, a majority of whom shall be residents and electors of each such historic preservation district, landmarks district, or combination thereof, as may be created.

Acts 1983, No. 191, §1. Acts 1984, No. 440, §1; Acts 2001, No. 1073, §1; Acts 2001, No. 1228, §1, eff. July 9, 2001; Acts 2012, No. 697, §2.



RS 25:746 - Review by governing body or authority and by courts of actions of constitutionally created historic preservation district commissions; right to compel

§746. Review by governing body or authority and by courts of actions of constitutionally created historic preservation district commissions; right to compel

A. This Section is for the purpose of protecting and promoting the public welfare, protecting and preserving the cultural and historical heritage of the state, and protecting the public trust and enforcing and fulfilling the mandates of the Constitution of Louisiana related to any constitutionally created historic preservation district commission.

B. The following definitions shall apply in this Section:

(1) "Business agent or lessee" means an agent or lessee of an owner of a private or semi-public building, or other private or semi-public immovable property located, in whole or in part, within a historic preservation district, who is operating a business in, or has control of, the building or immovable property, but shall not include a residential lessee who merely resides or is domiciled in the building.

(2) "Commission" means (a) each historic preservation commission authorized, created, established, and/or existing under the Louisiana Constitution of 1921 for which constitutional authority is retained by the Louisiana Constitution of 1974 and (b) each historic preservation commission which is created or established, now or hereafter, in the Louisiana Constitution of 1974.

(3) "District" means a designated or defined area of a municipality placed under the authority of a commission for purposes of historic preservation.

(4) "Essential assets" means (a) the quaint and distinctive character of a district, (b) the value to the community of the buildings having architectural or historical worth in a district, and (c) the public trust placed in a commission, or in a governing body or authority, by the constitution for the preservation of (a) and (b).

(5) "Essential duties" means to (a) preserve a district for the benefit of the people of the district, the municipality, and this state, (b) prevent the quaint and distinctive character of a district from being injuriously affected, (c) protect the value to the community of the buildings having architectural and historical worth from being impaired, and (d) ensure that a reasonable degree of control is being exercised over the architecture of private and semi-public buildings erected on or abutting the public streets of a district.

(6) "Person" means a commission, a governing body or authority of a district, an applicant for a permit from a commission, any incorporated or unincorporated neighborhood or residential group or association which has members residing or domiciled in the district, any landowner association which has members owning, leasing, or using immovable property in the district, or any business association which has members operating businesses in the district, and any incorporated or unincorporated historical preservation association having members domiciled in this state.

(7) "Quaint and distinctive character of a historic preservation district" includes but is not limited to the historic or traditional ambiance of the district, the antiquity of the district, the historic "tout ensemble" of the district, the old-fashioned or traditional neighborhood quality of the district, and the lighting and traditional architectural styles and details of the district.

C.(1) Any person aggrieved by a decision, recommendation, act, failure to act, or proceeding of a commission or an agency of the governing body or authority which has permitting, regulatory, or enforcement authority within a district, which decision, recommendation, act, failure to act, or proceeding is inconsistent with the public trust placed in, or the essential duties or purpose of, the commission, or the governing body or authority, by the constitution for the preservation of essential assets of the district, may apply in writing to the governing body or authority for a reversal or modification of the decision, recommendation, act, or proceeding, or for an order to take action or a specific action, in order to comply with the purpose and essential duties of the commission or the governing body or authority. Such person may also have a stay or stop order issued while the application is pending.

(2) An application or appeal under Paragraph (1) of this Subsection shall be filed within thirty days of the commission, or an agency of the governing body or authority, notifying the applicant in writing or, if not notified in writing, within thirty days of the applicant's actual knowledge of, but no later than one hundred eighty days of, the decision, recommendation, proceeding, act, or failure to act.

(3) The governing body or authority shall consider the application or appeal filed under Paragraph (1) of this Subsection within forty-five days of its filing and shall thereafter render a written decision setting forth its reasons within a reasonable period of time. In reaching its decision, the governing body or authority shall consider paramount the purpose and essential duties of the commission, or the governing body or authority.

(4) In a matter filed under Paragraph (1) of this Subsection, if it appears from the specific facts alleged in the application and verified by a supporting affidavit that immediate and irreparable injury, loss, damage, or impairment will result to an essential asset of the district, the governing body or authority shall order or grant a stay or stop order. Security shall not be required.

D.(1) Any person aggrieved by an action or a decision of a governing body or authority affecting a district for the reason that an action or decision of the governing body or authority is inconsistent with the public trust placed in, or the essential duties and purpose of, the commission, or the governing body or authority, by the constitution for the preservation of essential assets of the district, may intervene in an action, or file suit within thirty days from the date of the action or decision in a district court in the parish in which the district is located to seek reversal or modification of the decision, injunctive relief, writ of mandamus, or any other relief provided by law or equity, in order to seek compliance with the purpose and essential duties of the commission, or the governing body or authority.

(2) A suit filed under Paragraph (1) of this Subsection shall be tried as a summary proceeding. The court shall take proof as in ordinary cases. In actions for injunctive relief, the court shall also take verified pleadings and supporting affidavits.

(3) In an action under Paragraph (1) of this Subsection, the court shall consider paramount the purpose and essential duties of the commission and its governing body or authority under the constitution, and the court shall liberally construe the purpose and essential duties in favor of preserving the quaint and distinctive character of the district.

(4) It is not a defense to an action under Paragraph (1) of this Subsection that other similar non-conforming alterations in violation of historic preservation rules, regulations, laws, or the constitution exist or have been allowed to exist by the commission, or its governing body or authority or one of its agencies.

(5) In an action under Paragraph (1) of this Subsection, if it appears from the specific facts alleged by verified petition or by supporting affidavit that immediate and irreparable injury, loss, damage, or impairment will result to an essential asset of the district, the court shall grant a stay, or issue a temporary restraining order or preliminary injunction. Security shall not be required.

E.(1) Notwithstanding Subsection C of this Section, while pursuing or attempting to pursue relief under Paragraph (1) of that Subsection, any person aggrieved by a decision of or the issuance of a permit by a commission, or an agency of the governing body or authority which has permitting, regulatory or enforcement authority within a district, which decision or permit is inconsistent with the public trust placed in, or the essential duties or purpose of, the commission, or the governing body or authority, by the constitution for the preservation of essential assets of the district, shall have an immediate right to seek injunctive relief in a district court in the parish in which the district is located in order to prevent immediate and irreparable injury, loss, damage, or impairment to an essential asset of the district.

(2) In an action under Paragraph (1) of this Subsection, the court shall consider paramount the essential purpose and duties of the commission and its governing body or authority under the constitution, and the court shall liberally construe the purpose and duties therein in favor of preserving the quaint and distinctive character of the district.

(3) It is not a defense to an action under Paragraph (1) of this Subsection that other similar non-conforming alterations in violation of historic preservation rules, regulations, laws, or the constitution exist or have been allowed to exist by the commission, or its governing body or authority or one of its agencies.

(4) In an action under Paragraph (1) of this Subsection, if it appears from the specific facts alleged by verified petition or by supporting affidavit that immediate and irreparable injury, loss, damage, or impairment will result to an essential asset of the district, the court shall issue a temporary restraining order or preliminary injunction. Security shall not be required.

F.(1) An owner of a private or semi-public building, or other private or semi-public immovable property, located in whole or in part within a district is bound to keep the building and immovable property in repair so that the building or immovable property does not fall into ruin. A building has fallen into ruin when the building is in danger of falling, part of it falling, or needing to be demolished. The danger need not be imminent.

(2) Any person may compel an owner in violation of Paragraph (1) of this Subsection, or, if justice requires, the owner's business lessee or agent who has control of the building or immovable property, to have the building or immovable property reasonably repaired and properly cared for in reasonable compliance with Paragraph (1) of this Subsection. The reasonable repair and proper care of the building or the immovable property shall be made in compliance with the rules of the commission for the district in which the building or immovable property is located.

G. In all actions under this Section, the supreme court and courts of appeal shall consider paramount the purpose and essential duties of the commission and its governing body or authority under the constitution, and the corresponding duties and limitation of rights of the owner or lessee of a building or immovable property located in whole or in part within the district resulting from or because of its designation. The court shall liberally construe the purpose, duties, and limitation of rights in favor of preserving the quaint and distinctive character of the district.

H. The rights, actions, and rights of action in this Section are in addition and supplemental to any other rights, actions, and rights of action provided by the constitution, law, home rule charter, municipal ordinance, rule, or regulation.

Acts 2001, No. 1228, §1, eff. July 9, 2001.



RS 25:751 - Purposes

PART II. HISTORIC PRESERVATION DISTRICTS AND

HISTORIC LANDMARKS COMMISSIONS--

PARTICULAR PARISHES

§751. Purposes

A. The purposes of this Part are to promote the educational, cultural, economic, and general welfare of the public through the preservation and protection of buildings, sites, monuments, structures, and areas of historic interest or importance through their protection, maintenance, and development as historic landmarks and their recognition as such in the history and among the traditions of the state and nation; to establish and improve property values; and, to foster the economic development of the areas affected.

B. The legislature of this state has determined that the historical, architectural, and cultural heritage of this state is among the most important environmental assets of this state and furthermore that the rapid social and economic development of contemporary society threatens to destroy the remaining vestiges of this heritage, and it is thus hereby declared to be the public policy and in the public interest of this state to engage in a comprehensive program of historic preservation, undertaken at all levels of the government of this state and its political subdivisions, along with the private sector, to promote the use and conservation of such property for the education, inspiration, pleasure, and enrichment of the citizens of this state.

Acts 1974, No. 273, §1. Amended by Acts 1975, No. 592, §1, eff. Aug. 1, 1975.



RS 25:752 - Authorization for historic district and landmarks commissions

§752. Authorization for historic district and landmarks commissions

The governing body of the city of New Orleans and the parishes of Franklin, Tensas, LaSalle, Catahoula, Concordia, and Caldwell, which city and parishes shall be designated as "governmental unit" hereinafter in this Part, may establish within the borders of the city or parish a historic preservation district commission or a landmarks commission or a combination of the two to promote the educational, cultural, economic, and general welfare of the public. The governing body may make such appropriations as are necessary for the purpose of carrying out the provisions of this Part.

Acts 1974, No. 273, §2; Acts 2011, 1st Ex. Sess., No. 4, §1.



RS 25:753 - Historic preservation study committee

§753. Historic preservation study committee

Prior to the establishment of an historic preservation district or of a landmarks commission, the following steps shall be taken:

(1) The governing body or authority of such governmental unit, be it municipality, incorporated town, parish, parish council, or similar governmental unit, which shall hereinafter be called the "governing body", may appoint an historic preservation study committee for the purpose of making an investigation of any proposed historic preservation district and/or a landmarks commission. Said study committee shall consist of from three to seven members appointed by the chief executive official of said governmental unit, by and with the advice and consent of the majority of the governing body as a whole. The members of said study committee shall be electors of the said governmental unit, of the full age of majority, and they shall be chosen, as far as possible, from any existing historical societies, archaeological associations, preservation groups, architectural associations, cultural organizations and educational groups as may exist therein.

(2) The historic preservation study committee shall, after investigation, render to the planning or zoning agency or commission serving the governmental unit, if there be such an agency or commission, a report on the historic significance of the buildings, structures, sites, monuments, areas and landmarks to be governed by the proposed historic preservation district and/or landmarks commission and shall designate the buildings, structures, sites, monuments, areas and landmarks to be regulated by said commission, including suggestions for a proposed ordinance or law designed to implement and carry out the recommendations of said committee. In the absence of such a planning or zoning agency or commission serving the governmental unit said report shall be made to the governing body.

(3) A copy of said report and accompanying documents shall be filed with the State Art, Historical, and Cultural Preservation Agency.

(4)(a) In the event that any museum exists within the unit a copy of the report and recommendation of the historic preservation study committee shall be filed with it for its consideration and to obtain its advice.

(b) In the event that a chapter or unit of the American Institute of Architects or similar responsible organization of architects exists within the governmental unit, a copy shall be furnished to it for its consideration and to obtain its advice.

(c) In the event that a landmarks society or commission exists within the governmental unit, then a copy shall be furnished to it for its consideration and to obtain its advice.

(d) In the event any individual, agency, or organization demonstrates an interest to participate in the review of the committee's report then copies of said report shall be made available to said parties for its consideration and in order to obtain its advice.

(5) A public hearing shall be held by the planning or zoning agency or commission, if one exists serving the governmental unit, at which hearing the report and recommendations of this historic preservation study committee shall be presented and an opportunity afforded the public to consider them. In the absence of said agency or commission the public hearing shall be held by the historic preservation study committee. Written notice of the purpose, time and place of such public hearing shall be published in the official journal, if any exists, or in any newspaper of general circulation in the area served by the governmental unit at least once and at least a minimum of seven days before said hearing; and such written notice may be affixed to the bulletin board, front door or other prominent place at or near the main entrance of the building, hall or room where meetings of the governing body are usually held.

(6) The planning or zoning agency or commission if one exists in the governmental unit, shall submit a final written report to the governing body within sixty days after the public hearing and said report and recommendation shall contain (a) a complete description of the area; (b) a map or sketch showing the boundaries of the area to be included within any proposed historic preservation district; (c) an indication of the type of buildings, structures, sites, monuments, areas and landmarks appropriate for landmark designation, and (d) suggestions for a proposed ordinance or law designed to implement and carry out the recommendation of said agency or commission and the provisions of the Part. If no planning or zoning agency exists within the governmental unit, the historic preservation study committee shall submit said written report to the governing body within sixty days after the public hearings.

(7) The report and recommendations of the historic preservation district study committee or the planning or zoning commission or agency, as the case may be, shall be reviewed in full at an open meeting of the governing body of the governmental unit involved, within a reasonable time after the rendition of said report, but in any event, not more than ninety days thereafter.

Acts 1974, No. 273, §3. Amended by Acts 1975, No. 592, §1, eff. Aug. 1, 1975.



RS 25:754 - Consideration of study committee report

§754. Consideration of study committee report

The governing body, by ordinance, resolution or similar act, may adopt or reject the recommendation of the historic preservation study committee or of the planning or zoning committee or agency or it may refer the matter back to said study committee or said commission or agency, as the case may be, for further study; or said governing body may make such amendments or revisions as it may deem advisable, including the authority to require reasonable financial and administrative conditions in consideration of the overall public good as prerequisites for the creation of any historic district and/or landmarks commission. However, any final action taken by said governing body shall be published in the manner usually provided for the official publication of its acts but, in any event, publications shall be made at least once either in such official journal or any other newspaper having general circulation within the governmental unit.

Acts 1974, No. 273, §4.



RS 25:755 - Termination of study committee

§755. Termination of study committee

The historic preservation study committee shall cease to exist following the completion, presentation or filing of its report and recommendations with the governing body of the governmental unit or filing of its report and recommendations with the planning or zoning agency or commission if one exists or after having considered and acted finally on any suggested changes or amendments.

Acts 1974, No. 273, §5.



RS 25:756 - Creation of landmarks and historic district commissions

§756. Creation of landmarks and historic district commissions

After final consideration of the report and recommendations of the planning and/or zoning agency or commission or of the historic preservation study committee, whichever the case may be, and upon determining that creation and establishment of a historic preservation district and/or a landmarks commission is in the public interest, the governing body may pass an ordinance or law creating and establishing a historic preservation district and/or landmarks commission. Prior to the enactment of any regulations authorized herein, the planning and/or zoning agency or commission, or the historic preservation study committee, whichever the case may be, shall submit suggestions to the governing body for a proposed ordinance or law, designed to implement and carry out the recommendations of said agency, commission, or committee and the provisions of the Part. The governing body may then review said suggestions, and upon determining that the adoption of said suggestions or alternatives is desirable, the governing body may have prepared and may pass an ordinance, law or resolution, whichever may be applicable, enacting appropriate regulations in accordance with the provisions of this Part, and in accordance with the following guidelines, terms and conditions:

(1) The chief executive official of the governmental unit shall appoint an historic preservation district commission and/or landmarks commission consisting of not more than fifteen electors as designated in the ordinance residing in the area served by the governmental unit, for four year terms each except that the terms of members of the first commission shall be staggered as set forth in the ordinance; and both they and their successors shall serve for four year terms thereafter. In making appointments, preference may be given as far as possible to members of historic, cultural, educational, archaeological, architectural, artistic and preservation organizations. Said appointments shall be subject to approval by a majority vote of the governing body. Only one historic preservation district commission and one landmarks commission or one commission combining both the district and landmark functions may be established by a governmental unit except as prescribed under R.S. 25:767.

(2) A commission shall elect annually from its own number a chairman, vice-chairman and any other officers which it deems appropriate. All members shall serve without compensation. Reasonable rules and regulations not inconsistent with this Part may be adopted.

(3) Subject to appropriations by the governing body, services of compensated clerical and technical assistants may be retained. Donations, trusts, contributions and gifts may be accepted by the historic preservation district or landmarks commission provided that they are used to further the purposes for which it exists.

(4) Vacancies shall be filled by appointment in the same manner as the original appointments and any member may be appointed for another term or terms.

(5) Any member may be recalled at any time by the governing body for gross inefficiency, fraud or studied neglect, but only after an open hearing and upon notice specifying the complaint involved.

Acts 1974, No. 273, §6.



RS 25:757 - Powers of historic district commissions

§757. Powers of historic district commissions

A. No private building, structure, or edifice, including fences, boundary walls, signs, light fixtures, steps and paving or other appurtenant fixtures shall be erected, altered, restored, moved or demolished within an historic preservation district until after an application for a certificate of appropriateness as to exterior architectural features has been submitted to and approved by an historic preservation district commission, except as otherwise provided by the governing body in the ordinance establishing such commission or as provided by rules, regulations, policies, procedures and standards adopted by said commission. Similarly, if earthworks of historical or archaeological importance exists in the historic district there shall be no excavating or moving of earth, rock or subsoil without a certificate of appropriateness. For the purposes of this Part "exterior architectural features" shall include but need not be limited to the color, architectural style, general design and general arrangement of the exterior of a structure, including the kind and texture of the building material, the type and style of all roofs, windows, doors, light fixtures, signs and other appurtenant fixtures. The style, scale, material, size and location of outdoor advertising signs and bill posters within an historic preservation district shall also be under the control of such commission.

B. An historic preservation district commission shall not consider interior arrangement or use but shall consider the relationship of the exterior of the buildings concerned with all others in the historic preservation district as to avoid incongruity and promote harmony therewith.

C. An historic preservation district commission shall adhere to and seek compatibility of structures in the historic district in terms of size, texture, scale and site plan and said commission shall set forth and define guidelines prior to any exercise of its authority.

D. Nothing in this Part shall be construed to prevent ordinary maintenance or repairs which do not involve a change of design, material, or of the outward appearance, thereof; nor to prevent the construction, reconstruction, alteration or demolition of any such feature which is required by the public safety because of an unsafe or dangerous condition. The requirements of this Part shall not apply to work which has begun or for which a permit has been issued prior to the establishment of the historic preservation district.

E. No review, approval, disapproval or recommendation shall be made by an historic preservation district commission until said commission has adopted rules, regulations, policies, procedures and standards following a public hearing.

Acts 1974, No. 273, §7.



RS 25:758 - Powers of landmarks commissions

§758. Powers of landmarks commissions

A landmarks commission shall not consider interior arrangement or use of a designated building, structure, site, monument, area, or other landmark. Nothing in this Part shall be construed to prevent ordinary maintenance or repairs which do not involve a change of design, material, or of the outward appearance thereof; nor to prevent the construction, reconstruction, alteration or demolition of any such feature which is required by the public safety because of an unsafe or dangerous condition. The requirements of this Part shall not apply to work for which a permit has been issued prior to designation of a landmark property; provided, however, that the commission shall have the authority to prohibit issuance of building or demolition permits affecting the property under consideration for landmark designation, said prohibition to remain in effect for the length of time required by the commission for final action on the proposed designation. No review, approval, disapproval or recommendation shall be made by a landmarks commission until said commission has adopted rules, regulations, policies, procedures and standards following a public hearing. A landmarks commission created under authority of this Part may exercise the following powers:

(1) To name, or designate any site, building, structure, monument, area, or other landmark located within the area served by the governmental unit as historic and worthy of preservation;

(2) To recommend appropriate legislation for the preservation of any building, structure, site, monument, area or other landmark which it has so named or designated;

(3) To make application with the approval of the local governing body for federal funds when appropriate and available;

(4) To review applications for building permits proposing erection, alteration, restoration or moving of any building, structure, site, monument, area or other landmark which it has so named and designated, and to issue or deny certificates of appropriateness accordingly;

(5) To review all applications for demolition permits proposing demolition of all or part of any building, structure, monument, or other landmark which it has so named and designated, and to issue certificates of appropriateness or to deny them for one year;

(6) To work with the owner of landmark property throughout the year following a refusal to issue a certificate of appropriateness pursuant to an application for a demolition permit, and to seek alternative economic uses for the landmark property;

(7) To renew its denial of a certificate of appropriateness for demolition of landmark property for additional one year periods indefinitely thereafter, following a public hearing each time at which the owner of the affected property shall be afforded an opportunity to appear with counsel and to present testimony;

(8) To appoint a landmark area advisory board of three to seven members, all of whom shall reside within a designated landmark area, to act as a neighborhood advisory group to the commission.

A landmarks commission shall not exercise any regulatory powers over designated landmark property located within an historic preservation district.

Acts 1974, No. 273, §8.



RS 25:759 - Landmarks designation procedure

§759. Landmarks designation procedure

The following procedure shall be adhered to in designating any building, structure, site, monument, or other landmark as worthy of preservation:

(1) The landmarks commission shall consider for landmark designation any property proposed by motion of any commission member or by the owner of proposed property.

(2) Notice of a proposed designation shall be sent by registered mail to the owner of property proposed for landmark designation, describing the property proposed and announcing a public hearing by the landmarks commission to consider said designation.

(3) The landmarks commission shall also send notice of a proposed designation to all city agencies having previously requested notification of such proceedings; to the landmark area advisory board in whose area the proposed landmark is located, if any; and to other parties customarily informed by the commission of such proceedings.

(4) The landmarks commission shall also cause notice of the proposed designation to be published at least seven days prior to the public hearing in the official journal of the governmental unit and shall post notice of the hearing in the place where the commission meets.

(5) The landmarks commission shall solicit expert testimony regarding the historic and architectural importance of the building, structure, site, monument, area or other landmark under consideration for designation.

(6) The landmarks commission may present testimony or documentary evidence of its own to establish a record regarding the historic and architectural importance of the proposed landmark property.

(7) The landmarks commission shall afford to the owner of said proposed property reasonable opportunity to present testimony or documentary evidence regarding the historic and architectural importance of the proposed landmark property.

(8) The owner of property proposed for landmark designation shall be afforded the right of representation by counsel and reasonable opportunity to cross examine witnesses presented by the landmarks commission.

(9) Any interested party may present testimony or documentary evidence regarding the proposed landmark designation at the public hearing and may submit to the landmarks commission documentary evidence within three days after the hearing.

(10) Within not more than forty-five days after a public hearing, the landmarks commission shall render a final decision regarding the proposed designation and shall give written notice of its decision to the owner of the property proposed for designation setting forth the reasons thereof.

(11) The landmarks commission shall maintain a record of all testimony and documentary evidence submitted to the commission for consideration of a proposed landmark designation.

(12) Within thirty days of the date on which the landmarks commission designates any building, structure, site, monument, landmark as worthy of preservation, the commission shall cause to be filed in the conveyance office of the parish in which the designated landmark property is located a certificate of notification that such property is designated a landmark, and said certificate of notification shall be maintained on the public records until such time as the landmark designation may be withdrawn by the commission.

Acts 1974, No. 273, §9.



RS 25:760 - Certificates of appropriateness

§760. Certificates of appropriateness

A. The historic preservation district or landmarks commission shall hold a public hearing upon each application for a certificate of appropriateness affecting property under its control except in those instances where the commission has determined that the application for a certificate of appropriateness is not a substantive change and further that the commission has determined the certificate complies with standards adopted by said commission. Notice of the time and place of said hearing shall be given by publication in the form of a legal advertisement appearing in the official journal of the governmental unit or in a newspaper having general circulation in the area served by the governmental unit, provided it has one, at least seven days before such hearing, and by the posting of such notice on or near the main entrance of any hall or room where the commission usually meets.

B. Within not more than forty-five days after the filing of an application the commission shall pass upon it, giving consideration to the factors set forth in R.S. 25:757(A) and (B), and shall give written notice of its decision to the applicant setting forth the reasons therefor. Evidence of approval shall be by certificate of appropriateness issued by the commission, and whatever its decision, notice in writing shall be given to the applicant. The commission shall keep a record of all applications for certificates of appropriateness and of all its doings under this Part.

C. No building permit shall be authorized by the governing body which affects a site or structure in the historic preservation district or a designated landmark without a certificate of appropriateness except as otherwise permitted by the governing authority.

D. The commission shall have the right to make such recommendations for changes and modifications as it may deem to be necessary in order to enable the applicant to meet with its requirements.

Acts 1974, No. 273, §10.



RS 25:761 - Hardship variances

§761. Hardship variances

Where, by reason of topographical conditions, irregularly shaped lots, or because of unusual circumstances applicable solely to the particular applicant, strict enforcement of the provisions of this Part would result in serious undue hardship particularly affecting said applicant, then the commission, in passing upon his application, shall have the power to vary or modify adherence to this Part; provided always that its requirements insure harmony with the general purposes hereof, and will not adversely affect an historic preservation district as a whole or any designated landmark.

Acts 1974, No. 273, §11.



RS 25:762 - Commission enforcement powers

§762. Commission enforcement powers

A. A landmarks commission and an historic preservation district commission shall have the power to institute suit in any court of competent jurisdiction, to prevent any unlawful action in violation of the provisions of this Part or of any of the rules and regulations adopted by the commission in conformity with it.

B. Any owner, agent, lessee or other person acting for or in conjunction with him, who shall violate the ordinance or law or rules, regulations or decisions of a commission, shall be fined not less than fifty dollars nor more than one hundred dollars for each violation. Each day that a violation continues shall constitute a separate offense.

Acts 1974, No. 273, §12.



RS 25:763 - Appeals

§763. Appeals

A. Any person or persons aggrieved by any decision, act or proceeding of an historic preservation district or landmarks commission shall have a right to apply in writing to the governing body of the governmental unit for reversal or modification thereof; and the chief executive official, or presiding officer of said governing body, shall have the right to stay all further action until said governing body may affirm a decision of the commission by majority vote of all its members. Any such appeal shall be taken in ten days from date of decision; and said governing body may consider said appeal at its next general or special meeting, but in any event, not more than forty-five days thereafter. Said governing body shall have the right to reverse, change or modify any decision of the commission only by two-thirds vote of all its members.

B. Any person or persons aggrieved by any decision of the governing body affecting said historic preservation district or a designated landmark shall have the right to file a civil suit within thirty days from date of decision in a court of competent jurisdiction under the usual rules of procedure governing same, with the right to stay orders and injunctive relief provided the situation warrants it.

Acts 1974, No. 273, §13.



RS 25:764 - Applicability of historic district commission powers

§764. Applicability of historic district commission powers

It is the intent and purpose of this Part that the regulatory powers conferred by it on an historic preservation district commission, created under its authority, shall apply to all private property, in the area controlled by it, including all buildings, structures, areas, sites, and their adjuncts and appurtenances, insofar as they constitute part of the entirety or "tout ensemble" of the historic section. Any governmental agency of the state or local government, other than the governing body, having a responsibility for any building, structure, area, site, public way and their adjuncts and appurtenances within the historic preservation site shall seek the advice of the historic district commission prior to the initiation of any substantive change, modification, renovation, restoration or construction.

Acts 1974, No. 273, §14.



RS 25:765 - Additional commission powers

§765. Additional commission powers

Any historic district and/or landmarks commission that may be created or established under the provisions of this Part may be empowered by the governing body to perform the following:

Make periodic reports to the governing body; provide information to property owners and others involving the preservation of the district; suggest pertinent legislation; initiate planning and zoning proposals; cooperate with other regulatory agencies and civic organizations and groups interested in historic preservation; review all applications for zoning variances and conditional uses where they affect the historic districts; render advice with reference to sidewalk construction and repair, tree planting; street improvements, and also the renovation, restoration or construction of public buildings; furnish information and assistance in connection with any capital improvement program involving the historic area; consult with the National Trust for Historic Preservation and other expert groups; administer such financial mechanisms as the local governing body may establish for the welfare of the governmental unit within an historic district or which may apply to designated landmark property.

Acts 1974, No. 273, §15.



RS 25:766 - Landmarks capability of historic district commissions

§766. Landmarks capability of historic district commissions

A historic preservation district commission may be empowered by the local governing body to name or designate any site, location, structure, or monument within the area served by the governmental unit as worthy of preservation whether within or outside of the confines of its historic district and to exercise all other powers and functions of a landmarks commission as specifically enumerated above, except that no historic district commission shall be empowered to act in a landmarks capacity where its jurisdiction overlaps the authority of an existing landmarks commission created pursuant to this Part.

Acts 1974, No. 273, §16.



RS 25:767 - Exemptions

§767. Exemptions

A. None of the provisions of this Part shall apply to or affect in any way any municipality or parish except the city of New Orleans and the parishes of Franklin, Tensas, LaSalle, Catahoula, Concordia, and Caldwell. None of the provisions of this Part shall apply to or affect in any way the Vieux Carre' Section or Vieux Carre' Commission of the city of New Orleans as defined by Article XIV, Section 22A of the Constitution of Louisiana of 1921, nor shall the limitation of one historic preservation district commission as set forth in R.S. 25:756(1) apply to the city of New Orleans.

B. None of the provisions of this Part shall apply to or affect any property, site, or area upon lots designated RS1, RS2, RD1, or RD2 under the Comprehensive Zoning Ordinance of the city of New Orleans in that area of the city of New Orleans bounded by the river side of Carondelet Street, the uptown side of Josephine Street, the lake side of Magazine Street, and the uptown side of Louisiana Avenue, except that all properties having a lot line on St. Charles Avenue may be regulated under the terms of this Part and except also that all construction of new structures and demolitions of existing structures may be regulated under the terms of this Part.

C. Any historic preservation district commission created pursuant to the provisions of R.S. 25:731 to 25:745 shall not be affected hereby nor shall any other similar entity heretofore created by the legislature be affected hereby particularly, but without limitation, those created pursuant to R.S. 25:305 through 25:455, nor shall such entity affect any commission established pursuant to this Part nor shall the provisions of this Part impair, affect or repeal the authority of municipalities or parishes, to establish historic preservation districts pursuant to R.S. 25:731 to 25:745.

Acts 1974, No. 273, §§17, 18. Amended by Acts 1978, No. 789, §1; Acts 1984, No. 440, §1; Acts 2001, No. 1073, §1; Acts 2011, 1st Ex. Sess., No. 4, §1.



RS 25:781 - Declaration of policy

PART III. STATE CAPITOL HISTORIC DISTRICT

§781. Declaration of policy

The legislature hereby declares that it is the public policy of this state to provide for the historic preservation of the buildings and grounds within the State Capitol Historic District in order that these buildings and grounds may be preserved for the education, inspiration, pleasure, and enrichment of the citizens of this state.

Added by Acts 1979, No. 650, §1.



RS 25:782 - District; establishment; jurisdiction

§782. District; establishment; jurisdiction

A. There is hereby created the State Capitol Historic District, hereafter referred to as the district.

B. The district shall have jurisdiction, for purposes of preservation, as hereinafter provided, over:

(1) The old and new state capitol buildings;

(2) The old governor's mansion;

(3) The pentagon courts;

(4) The capitol annex;

(5) The old arsenal museum;

(6) All state-owned buildings within the city of Baton Rouge listed on the National Register of Historic Places; and

(7) Those state properties within the city of Baton Rouge incorporated into the jurisdiction of the district through the recommendations of the State Review Committee for Historic Preservation. The district shall have jurisdiction over the grounds of each of these buildings.

Added by Acts 1979, No. 650, §1. Acts 1983, No. 544, §1.



RS 25:783 - Office of cultural development; division of historic preservation

§783. Office of cultural development; division of historic preservation

The division of historic preservation, office of cultural development, Department of Culture, Recreation and Tourism, hereinafter referred to as the office, shall administer the provisions of this Part.

Acts 1983, No. 687, §4; Acts 1997, No. 785, §1.



RS 25:784 - Historic preservation

§784. Historic preservation

A. The office shall regulate the historic character of the buildings, furnishings, and grounds of the district.

B. No building, structure, or edifice, including fences, boundaries, walls, signs, light fixtures, steps, and paving, or other appurtenant fixtures shall be erected, altered, restored, moved, or demolished within the district until an application for a certificate of appropriateness has been submitted to and approved by, and the certificate issued by the office.

C. No furniture, objects of art or any other interior furnishings of any building within the district shall be removed, altered, stored, replaced, or demolished, or otherwise disposed of until a certificate of appropriateness has been submitted to and approved by the office. The provisions of this Subsection shall apply to furniture, objects of art, and other furnishings which have historic significance. The provisions of this Subsection shall not be construed to interfere with the normal operation of state agencies and boards housed in buildings within the district or the normal use and maintenance thereof.

D. There shall be no excavating or moving of earth, rock, or subsoil within the district until a certificate of appropriateness has been submitted to and approved by the office.

E. There shall be no rearrangement of the grounds of any building within the district until a certificate of appropriateness has been submitted to and been approved by the office. The provisions of this Subsection shall not be construed to interfere with normal maintenance of any grounds within the district.

F. The provisions of this Part shall not be construed to prevent ordinary maintenance or repairs which do not involve a change of design, material, or of the outward appearance thereof; nor to prevent the construction, reconstruction, alteration, or demolition of any feature which is required for the public safety because of an unsafe or dangerous condition. The provisions of this Part shall not apply to work which was begun or for which a permit was issued prior to the effective date of this Part.

G. The office shall adopt and promulgate rules, regulations, and standards for the administration of this Part. No review, approval, disapproval, or recommendation shall be made by the office prior to the adoption and promulgation of such rules, regulations, and standards. It shall hold public hearings prior to adoption of any rule.

Added by Acts 1979, No. 650, §1.



RS 25:785 - Applications; certificates of appropriateness

§785. Applications; certificates of appropriateness

A. All applications for certificates of appropriateness shall be in writing and shall be directed to the office.

B. The office shall issue certificates of appropriateness for all applications which the office determines do not require substantive changes and which comply with the standards adopted and promulgated by the office.

C. Except as otherwise provided in this Section, the office shall hold a public hearing on each application. Notice of the time and place of the hearing shall be given to each applicant and shall be published in the official journal of the state. The hearing shall be held not less than seven days after the notice has been published and transmitted to the applicant. The hearing shall be held in accordance with the provisions of the Administrative Procedure Act governing rule making hearings.

D. The office shall render a decision on each application not later than fourteen days after the public hearing. Each applicant shall be given written notice of the decision and the notice shall set forth therein the reasons therefor. The office may approve an application by issuing a certificate of appropriateness, may deny an application, or may make such recommendations for changes and modification of the application as the office deems necessary to enable the applicant to comply with the standards adopted and promulgated by the office.

Added by Acts 1979, No. 650, §1.



RS 25:791 - Natchitoches Historic District Development Commission

PART IV. NATCHITOCHES HISTORIC DISTRICT

DEVELOPMENT COMMISSION

§791. Natchitoches Historic District Development Commission

A. The Natchitoches Historic District Development Commission, hereinafter the "commission", is hereby created to be a body politic and corporate and a political subdivision of the state with all of the powers of a political subdivision and with such further powers and functions as are set forth in this Section. The commission is created for the purpose of the planning and development of the Natchitoches Historic District, a national landmark, hereinafter the "district", as such district is created and its area described in Chapter 16 of the Code of Ordinances of the City of Natchitoches.

B. The commission shall direct the production and maintenance of a master plan for the development of the district, which plan shall specifically provide for the development of tourism and maintenance of the historic integrity of the district. The commission shall adopt an initial plan no later than February 1, 1999. Prior to the adoption of any such plan, there shall have been a thirty-day period for public review of the plan as finally proposed for adoption, which review period shall culminate in the commission's holding at least one public hearing on the plan.

C. If, on July 1, 1999, no contract has been awarded by the city of Natchitoches for the construction of the Natchitoches Convention Center, then the commission may select a site for construction of the center. The selection of the site for the Natchitoches Convention Center by the commission shall not be construed to impede or abrogate the city of Natchitoches' solicitation of the state for funding for the construction of the center.

D. The commission may:

(1) Receive grants, donations, funds, or other resources from any source, including proceeds from the sale of services.

(2) Acquire property, including rights-of-way; and hold and use any franchise or property, immovable, movable, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the purposes of the commission.

(3) Issue bonds for the purposes set forth in this Section, which bonds may be payable from any of the commission's resources including a pledge and dedication of the amounts of tax proceeds in the Natchitoches Historic District Development Fund.

(4) Enter into contracts including those for purchase, construction, and improvement of works and facilities necessary in connection with the planning and development of the district.

(5) Sell or lease property owned by it when such property is no longer needed for public purposes.

(6) Appoint agents or employees, prescribe their duties, and fix their compensation.

(7) Adopt such rules for the transaction of its business as it deems necessary.

(8) Adopt, use, and alter at will a corporate seal.

(9) Provide matching grants for the restoration or improvement of private properties located within the district, when such restoration or improvement is determined by the commission to be consistent with the master plan for the development of the district.

E. The commission is prohibited from levying taxes and expropriating property.

F. The commission shall be comprised of the following sixteen members:

(1) The chairman of the Historic Business Association.

(2) The chairman of the Natchitoches Historic District Commission.

(3) The chairman of the National Heritage Area Commission District.

(4) The mayor of the city of Natchitoches or his designee.

(5) The chairman of the Natchitoches Chamber of Commerce or his designee.

(6) The chairman of the Natchitoches Tourist Commission or his designee.

(7) The state senator from District 31 or his designee.

(8) The state representative from District 23 or his designee.

(9) The president of the Natchitoches Parish Police Jury or his designee.

(10) The president of Northwestern State University or his designee.

(11) The chairman of the Association for the Preservation of Historic Natchitoches or his designee.

(12) The chairman of the Natchitoches Historic Foundation, Inc. or his designee.

(13) The chairman of the Cane River Waterway Commission or his designee.

(14) The chairman of Museum Contents, Inc. or his designee.

(15) The president of the Natchitoches Parish Voters and Civic League or his designee.

(16) The chairman of the Main Street Association or his designee.

G. Commission members shall serve without pay or per diem. Members may receive reimbursement for pre-approved travel expenses; however, in no case shall such travel expense allowances exceed those established under Chapter 17* of Title 39 of the Louisiana Revised Statutes of 1950.

H. The commission shall convene its first meeting no later than July 1, 1998, and thereafter shall meet monthly or as is determined appropriate by either the commission chairman or by written request of a majority of the commission members. The mayor of the city of Natchitoches shall notify all commission members of the date, time, and place of the first meeting. At the first commission meeting, the members shall by majority vote elect a chairman, who shall serve in such capacity for a term of two years. Members holding the position of chairman shall be limited to one term in such office. A vacancy in the office of chairman shall be filled by majority vote of the members. Meetings of the commission shall be open to the public, pursuant to the provisions of R.S. 42:11 et seq. The commission shall keep a record of its resolutions, transactions, studies, and findings, which record shall be public record.

I. Monies received by the commission from the Natchitoches Historic District Development Fund pursuant to R.S. 47:302.10, 322.13, and 332.5 shall be used for the planning and development of the district and for administration and operation of the commission.

J. Notwithstanding any provision of this Section to the contrary, neither the authority of the commission created by this Section nor the exercise of such authority shall in any way supersede, limit, or otherwise interfere with the authority of the Natchitoches Historic District Commission as the latter is established by Chapter 16 of the Code of Ordinances of the City of Natchitoches.

Acts 1998, 1st Ex. Sess., No. 154, §1, eff. May 7, 1998; Acts 1999, No. 937, §1, eff. July 9, 1999.

*As appears in enrolled bill.

NOTE: See Acts 1998, 1st Ex. Sess., No. 154, §2 (R.S. 47:302.10, 322.13, and 332.5) and §3, eff. July 1, 1998.



RS 25:796 - Short title

PART V. FRENCH QUARTER MANAGEMENT DISTRICT

§796. Short title

This Part shall be referred to as the "French Quarter Management District."

Acts 2007, No. 280, §1, eff. July 6, 2007; Acts 2011, No. 304, §1.



RS 25:797 - Findings; declaration of necessity; and purpose

§797. Findings; declaration of necessity; and purpose

A. The legislature finds that:

(1) Hurricane Katrina caused extensive damage to the cornerstone of the state's tourism industry, the French Quarter.

(2) Even though Louisiana's most historic district and iconic treasure was spared from extensive flooding and looting during the aftermath of Hurricane Katrina, the French Quarter did not survive the storm unscathed. The French Quarter not only sustained wind and infrastructure damage, but its damage is continuing to occur due to a tourism drought.

(3) The prolonged loss of tourists and visitors has pushed the French Quarter's world renowned restaurants, antique stores, art galleries, museums, specialty shops, and hotels to the brink of closure. The loss of these businesses would create a void in Louisiana's hospitality industry and further tarnish the tourism appeal of New Orleans and of the state.

(4) It is in the best interest and common good of the people of the state, the city of New Orleans, and the French Quarter, for the French Quarter's tarnished world image to be repaired by improving the safety and quality of life of its visitors and residents, restoring its damaged or missing infrastructure, addressing its parking and mobility concerns, beautifying its appearance, and making it more appealing and inviting for its patrons.

(5) Although the city of New Orleans increased its funding of sanitation and public safety services in the French Quarter post-Katrina, the city's resources are limited and must be divided city-wide among its many neighborhoods destroyed by Hurricane Katrina. Therefore, to protect and improve Louisiana's tourism industry and economy and to preserve public health, safety, and welfare, it is necessary and essential for the state to assist in revitalizing New Orleans' flagging tourism industry by creating and funding, subject to appropriations, an historic area management district to respond to post-Katrina dynamics that is composed of the state's most historic district, the French Quarter.

B. Purpose. The purpose of the district shall be to strengthen the district as a National Historic Landmark, a historic residential district, and a vital component of Louisiana's tourism industry by investing and reinvesting public funds in the district to aid in the preservation of the district's architecture, quaint charm, and tout ensemble, to beautify its appearance, to improve public safety, to foster quality experiences and quality of life within its boundaries, and to improve commercial and residential vitality; thereby vastly increasing the quantity of the district's local, national, and international visitors and full-time residents, as well as to protect and improve the tourism industry and to promote economic development throughout the state.

Acts 2007, No. 280, §1, eff. July 6, 2007; Acts 2011, No. 304, §1.



RS 25:798 - Definitions

§798. Definitions

As used in this Part, unless the context requires otherwise, the following terms shall have the following meaning:

(1) "Board" means the board of commissioners of the French Quarter Management District.

(2) "City" means the city of New Orleans.

(3) "District" means the French Quarter Management District.

Acts 2007, No. 280, §1, eff. July 6, 2007; Acts 2011, No. 304, §1.



RS 25:799 - Creation of the French Quarter Management District

§799. Creation of the French Quarter Management District

A. Creation. (1) There is hereby created within the city of New Orleans a body politic and corporate which shall be known as the French Quarter Management District. The district shall be a political subdivision of the state, as defined in the Constitution of Louisiana, to exist until June 30, 2021, unless such date is extended by law.

(2) The district is created to provide the following functions:

(a) Enhancing public safety and sanitation within the district by financing supplemental safety and sanitation services as the board deems appropriate.

(b) Providing supplemental resources for the enforcement of laws and regulations that relate to the quality of life for tourists, residents, and businesses within the district as the board deems appropriate.

(c) Engaging in strategic planning, business and commercial development activities, administering capital improvement funds, and administering programs.

(d) Taking such actions as may be advisable to enhance commercial, civic, and cultural activity within the district, to promote and aid in the conservation and preservation of the district's quaint historic nature, character, qualities, and architecture, to foster quality events and quality of life in the district, to restore regional character to the district, to attract locals and tourists to visit the district, to facilitate and promote the development and improvement of public infrastructure within the district, and to encourage new residents to live in the district.

B. Boundaries. The district shall be comprised of the area of the city of New Orleans lying within the following boundaries: the Mississippi River, the center line of Canal Street, the rear property line of the properties fronting on the lake side of North Rampart Street, the rear property line of the properties fronting on the downriver side of Esplanade Avenue to the Mississippi River.

C. Governance. (1) The district shall be governed by a board of commissioners consisting of thirteen members as follows:

(a) The chairman of the Vieux Carre Commission or his designee.

(b) One person who is domiciled and a qualified elector in the district, appointed by the Vieux Carre Property Owners, Residents and Associates, Inc.

(c) One person who either owns one or more restaurants in the district or is a corporate representative of a company owning and operating one or more restaurants in the district, appointed by the Louisiana Restaurant Association, Inc.

(d) One person who is either employed full-time, or owns or operates a hotel, in the district between the center line of Canal Street and the middle of Iberville Street, appointed by the Greater New Orleans Hotel and Lodging Association, Inc.

(e) One person who is either employed full-time, or owns or operates a hotel, in the Vieux Carre or Faubourg Marigny sections of the district, appointed by the Greater New Orleans Hotel and Lodging Association, Inc.

(f) One person who is either employed full-time, or owns or operates a business, in the district, appointed by the French Quarter Business Association of Louisiana.

(g) One person who is either employed full-time, or owns or operates a business in the district, appointed by the French Quarter Business League.

(h) One person who owns a business headquartered in the district, appointed by the mayor of New Orleans.

(i) One person who is domiciled and a qualified elector in either of the parts of the Vieux Carre designated as VCR-1 or VCR-2, appointed by the mayor of New Orleans.

(j) One person who is domiciled and a qualified elector in the district, appointed by the French Quarter Citizens, Inc.

(k) One person who is domiciled and a qualified elector in the district, appointed by North Rampart Main Street, Inc.

(l) One person who is employed full-time or owns or operates a business, in the district, appointed by the New Orleans Metropolitan Convention and Visitors Bureau, Inc.

(m) One person who is domiciled, employed full-time, or owns or operates a business, in the district, appointed by the New Orleans City Council member representing City Council District "C".

(2) Any qualification or condition that is a prerequisite for a member's appointment to, or membership on, the board shall be maintained throughout the member's term of office and membership on the board. Any board member who, during the member's term of office, fails to maintain any such qualification or condition shall be automatically disqualified from membership on the board and the office shall become vacant. Prior to the board taking action to disqualify a member and fill such vacancy, at least two weeks written notice shall be given by the board to the appointing authority of the member. The vacancy may be filled simultaneous with the occurrence of the vacancy.

(3) Except for the member provided for by Subparagraph (1)(a) of this Subsection, the members of the board shall serve four-year staggered terms. The initial appointees shall draw lots to determine their terms of office: three members shall serve a two-year term, three members shall serve a three-year term, three members shall serve a four-year term, and three members shall serve a five-year term.

(4) Any member who misses more than fifty percent of the board's regular meetings in any calendar year shall be disqualified and removed automatically from office and that person's position shall be vacant as of the first day of the next calendar month. Prior to such a vacancy or disqualification occurring, at least two weeks written notice shall be given by the board to the appointing authority. Such vacancy may be filled simultaneously with the occurrence of the vacancy. The former member shall not be eligible for reappointment until expiration of the balance of the vacated term.

(5) Any vacancy in the membership of the board occurring by reason of the expiration of the term of office, death, resignation, disqualification, or otherwise shall be filled in the same manner as the original appointment.

(6) Board members shall serve without pay or per diem. The board may reimburse any member for reasonable and necessary expenses actually incurred with the authorization of the board in the performance of duties on behalf of the district.

(7) The board shall have the power to organize and reorganize the executive, administrative, clerical, and other departments and forces of the district, and to fix the duties, powers, and compensation of all employees, agents, and consultants of the district.

(8) The board shall elect yearly from its numbers, a chairman, vice chairman, secretary, and treasurer and shall establish their duties as may be regulated by rules adopted by the board. The board shall meet in regular session no less than six times a year and may meet in special session as convened by the chairman or upon written notice of six members, upon giving at least seventy-two hours written notice to all members. A majority of the board members, not including vacancies, shall constitute a quorum. Except as provided in Paragraph (9) of this Subsection, actions of the board require approval by the affirmative vote of a majority of the members present and voting.

(9) No action of the board shall be authorized on any of the following, unless approved by a majority plus one of the total board membership:

(a) The adoption of bylaws and other rules and regulations for conduct of the district's business.

(b) The hiring and firing of the district's administrator, who may be the administrator of the Downtown Development District.

(c) The adoption or amendment of the annual budget.

(d) The election of officers.

(e) The adoption or amendment of action plans or policy.

(10) The board shall cause minutes and a record to be kept of all its proceedings. The board shall select a newspaper of general circulation within its territorial jurisdiction as its official journal in which it shall publish all official notices as are required by law.

(11) All board meetings shall be in accordance with the Open Meetings Law.

D.(1) In addition to the powers and duties elsewhere granted in this Section, the board is hereby granted and shall have and may exercise all powers necessary or convenient for the carrying out of its objectives and purposes, including but not limited to the following:

(a) To sue and be sued, and as such, to stand in judgment.

(b) To adopt, use, and alter at will a corporate seal.

(c) To acquire by gift, grant, purchase, lease, or otherwise and to hold and use any property, real, personal, mixed, tangible, intangible, movable, or immovable, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district.

(d) To sell, transfer, lease or convey any property acquired by it, or any interest therein, at any time to accomplish the objects and purposes of the district subject to applicable law. Any such sale, transfer, lease or conveyance shall provide for a fair and equitable return of revenue to the district.

(e) To enter into contracts to achieve the district's objectives and purposes.

(f) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(g) To enter into cooperative endeavors or other contractual arrangement with the Downtown Development District for the purposes of providing administration, management, and operation services for the district and to provide for reasonable compensation for such services which the Downtown Development District is hereby authorized to enter into.

(h) To establish such funds or accounts as are necessary to conduct the affairs of the district.

(i) To adopt rules and regulations to implement the provisions of this Part. Any rule or regulation promulgated or adopted by the board shall be subject to legislative oversight by the House Commerce Committee and the Senate Committee on Commerce, Consumer Protection, and International Affairs in accordance with the Administrative Procedure Act.

(2) Notwithstanding any power or authority granted elsewhere in this Part, the board shall have no power or authority:

(a) To supersede the home rule powers and functions of the city.

(b) Related to creating bond indebtedness, exercising eminent domain, zoning, regulating historic preservation or land use, permitting, or prosecuting or citing violations. Notwithstanding the foregoing, the board shall have the power and authority to prosecute an adjudication and to cite violations if the governing authority of the city of New Orleans delegates such power and authority to the board.

(3) The board shall submit a report to the House Commerce Committee and the Senate Committee on Commerce, Consumer Protection, and International Affairs, no later than October first of each year, relative to the activities and finances of the district during the immediately preceding fiscal year. The committees may also review the activities or finances of the district at such times as either or both committees deem appropriate.

E.(1) All powers of the board shall be exercised for the best interest of the district to aid in the improvement of public safety, quality of life, and infrastructure in the district, to aid in the preservation of its history, character, charm, and architecture, to beautify its appearance, to address its hospitality needs and its transportation and parking concerns, and to increase its marketability and its tourism and residential appeal.

(2) Notwithstanding any law to the contrary, this Part shall apply to the Vieux Carre section of the city. However, prior to any work of the board or the district on, abutting or affecting the exterior of a building or a public sidewalk, street, or space in the Vieux Carre, or the appearance of the Vieux Carre, the proposed work shall be submitted to the Vieux Carre Commission for its recommendation and approval.

(3) The board, the district, or both shall obtain permits as necessary and appropriate.

F. Funding. The board may apply for, contract for, receive, and expend for its purposes any appropriation or grant from the state, its political subdivisions, the federal government, or any other public or private source.

G. Specifically included, though not limited hereby, under the purposes, objects, and powers of the district are the following within the district:

(1) Creating and maintaining public restroom facilities.

(2) Beautifying the district, improving its streetscapes and the quality of its frontage, and making cosmetic improvements within the district.

(3) Enhancing the district's walkability and pedestrian-friendly environment.

(4) Revitalizing and nurturing cultural and historical features, preservation, and cultural tourism.

(5) Providing facade grants and incentives to utilize vacant buildings, upper floors, and land.

(6) Addressing transportation concerns.

(7) Facilitating parking and mobility planning, strategies, and management.

(8) Improving commercial and residential vitality and developing and implementing commercial planning, marketing, and recruiting strategies.

(9) Facilitating lighting and signage upgrades, repairs, and replacements.

(10) Aiding in the repair and upkeep of sidewalks, streets, and related infrastructure.

(11) Aiding in video camera installation and monitoring.

(12) Recruiting public amenities and services.

(13) Fostering visually stimulating and quality pedestrian experiences.

(14) Fostering regional and district character.

(15) Facilitating the removal and prevention of graffiti.

H. Nothing in the Part is intended nor shall be deemed to change or affect the structure or organization or the particular distribution and redistribution of the powers and functions of the home rule charter of the city.

I. Subdistricts. (1) The district shall consist of four subdistricts: the Vieux Carre, the Iberville Corridor, the Treme, and the Faubourg Marigny.

(a) The Vieux Carre subdistrict shall be comprised of the area of the district lying within the following boundaries: the Mississippi River, the center line of Iberville Street, the center line of North Rampart Street, the center line of Esplanade Avenue to the Mississippi River.

(b) The Iberville Corridor subdistrict shall be comprised of the area of the district lying within the following boundaries: the Mississippi River, the center line of Canal Street, the center line of North Rampart Street, the center line of Iberville Street to the Mississippi River.

(c) The Treme subdistrict shall be comprised of the area of the district lying within the following boundaries: the center line of Canal Street, the rear property line of the properties fronting on the lake side of North Rampart Street, the rear property line of the properties fronting on the down river side of Esplanade Avenue, the center line of North Rampart Street to the center line of Canal Street.

(d) The Faubourg Marigny subdistrict shall be comprised of the area of the district lying within the following boundaries: the Mississippi River, the center line of Esplanade Avenue, the center line of North Rampart Street, the rear property line of the properties fronting on the down river side of Esplanade Avenue to the Mississippi River.

J. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Local Government Budget Act, R.S. 39:1301.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

(3) Repealed by Acts 2011, No. 304, §2.

K. Miscellaneous. (1) To the extent not prohibited by applicable law, the district may:

(a) Defend and indemnify a board member against claims and liabilities arising out of the performance of his duties for the district as may be provided in the bylaws adopted by the district.

(b) Procure insurance against the claims and liabilities or pay for them as an operating expense of the district out of the funds of the district obtained from any source.

(2) A person who serves as a member of the board or a committee of the district shall not be individually liable for any act or omission as provided in R.S. 9:2792.4 or any other provision of law.

Acts 2007, No. 280, §1, eff. July 6, 2007; Acts 2008, No. 782, §1; Acts 2009, No. 490, §1, eff. July 10, 2009; Acts 2011, No. 304, §§1, 2; Acts 2014, No. 832, §6.



RS 25:801 - ART, HISTORICAL AND CULTURAL

CHAPTER 17. ART, HISTORICAL AND CULTURAL

PRESERVATION

PART I. ORGANIZATION AND POWERS

§801. Merger and consolidation; creation of department and office of director; appointment, functions

A. In order to merge and consolidate into one department, under authority of Section 32 of Article III of the Constitution of 1921, certain executive and administrative offices, boards, commissions, councils, departments and agencies of the state of Louisiana whose duties and functions are of a similar nature or character, there is hereby created and established the State Department of Art, Historical and Cultural Preservation.

B. The governor shall appoint a director and an assistant director who shall serve at the pleasure of the governor at salaries to be fixed by the governor. The director and assistant director shall be the executive and administrative officers of the State Department of Art, Historical and Cultural Preservation and shall discharge all operational, maintenance, administrative and executive functions of the department. The functions of the director and assistant director shall comprise the administrative functions of the state now or hereafter authorized by the constitution and laws to be exercised in relation to the administration, management and operation of the art, historical and cultural programs and facilities of the state as hereinafter more specifically enumerated and provided in this Chapter.

C. Repealed by Acts 1976, No. 396. §2.

Added Acts 1972, No. 425, §1, operative Jan. 1, 1973; Acts 1976, No. 396, §2.



RS 25:801.1 - Redesignation of department as the State Art, Historical, and Cultural Preservation Agency

§801.1. Redesignation of department as the State Art, Historical, and Cultural Preservation Agency

The State Department of Art, Historical and Cultural Preservation created and established by this Chapter is hereby redesignated as the State Art, Historical, and Cultural Preservation Agency. After the effective date of this Section, wherever reference is made in this Chapter to said department it shall be understood and interpreted to mean the State Art, Historical, and Cultural Preservation Agency.

Added by Acts 1975, No. 592, §2, eff. Aug. 1, 1975.



RS 25:802 - Powers and duties

§802. Powers and duties

A. The director shall be responsible for all functions of the state of Louisiana affecting art, historical and cultural development which provide such services for the people of this state as provided for in this Chapter, including all functions of the state heretofore or hereafter vested in and administered, managed, operated, and maintained by the following boards, commissions, councils, departments, and agencies:

(1) Louisiana Art Commission (R.S. 25:301-306);

(2) Board of Commissioners of Louisiana Arts and Sciences Center (R.S. 25:571-584);

(3), (4) Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

(5) Louisiana Historical Preservation and Cultural Commission (R.S. 25:521-527);

(6) Board of Directors of the Louisiana State Museum (R.S. 25:341 to R.S. 25:347);

(7) Old Arsenal Museum (R.S. 25:551-553);

(8) Old State Capitol Memorial Commission (Act 250 of 1948; Act 233 of 1954);

(9) Orleans Parish Landmarks Commission (R.S. 25:381-382);

(10), (11) Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

(12) Clinton Confederate Memorial Cemetery;

(13) Jackson Confederate Memorial Cemetery;

(14) Confederate Memorial Hall (Const. Art. 18, §4).

B. In addition to the functions, powers, and duties otherwise vested in the director by the provisions of this Chapter, the director shall have and exercise the power and authority to:

(1) Represent the public interest in the administration of this Chapter.

(2) Create, in his discretion, one or more advisory councils, composed of not less than five nor more than fifteen members, appointed by the director to serve at his pleasure without compensation, or per diem, except the members may, at the discretion of the director, be compensated for actual expenses incurred in the performance of such duties as may be prescribed by the director. Each council so appointed shall act solely in an advisory capacity to the director and assistant director to advise and make recommendations. The council shall not perform any administrative or executive duties, nor shall it make any determination with reference to any specific procedural matter of departmental policy. Each member of the board shall be a citizen and registered voter of this state and shall be qualified for such position by demonstrated interest in and knowledge of art, and historical and cultural preservation.

(3) Make and publish an annual report and such special reports as it considers desirable to the governor and to the legislature regarding the administration of this Chapter.

(4) Accept all donations and legacies, under any and all titles whatsoever, which may be made by private or public instrument of writing by will or codicil or in any other manner; provided, that the title to any property, real or personal, donated to and accepted for the use of the department shall vest in and belong to the state of Louisiana, for the sole and exclusive use and benefit of the state.

(5) Make, alter, amend and promulgate rules and regulations not inconsistent with the law.

(6) Adopt a seal.

(7) Establish and operate a program of preservation, maintenance and restoration of historic buildings and monuments. Acquire by lease, purchase or donation real or personal property which are landmarks or historical objects.

(8) Maintain the site and records with respect to the Camp Moore Memorial Cemetery, the Clinton Confederate Memorial Cemetery and the Jackson Confederate Memorial Cemetery.

(9) Establish, operate and maintain a program to stimulate interest in and appreciation of Louisiana art, architecture and historical preservation.

(10) Manage and supervise, through the assistant director, the Louisiana State Museum custody and operation of the Cabildo, the Presbytere, the Lower Pontalba Building, the Creole House, the Jackson House, the former United States Branch Mint Building, the Old State Arsenal, Madame John's Legacy, the Confederate Memorial Hall and other museums hereafter established.

(11) Supervise and exercise general administrative control over the old arsenal and assist in the maintenance and preservation of the old arsenal.

(12) Manage and supervise the old state capitol memorial and establish and maintain a museum therein, and provide free office space for the state headquarters of each federally chartered veterans organization therein.

(13) Authorize research on the historical and architectural background of homes and select homes which are landmarks in Orleans Parish.

(14) Establish, manage and operate a french language television broadcasting facility in conjunction with the University of Southwestern Louisiana.

(15) Construct, acquire, repair and maintain a weapons museum and supervise and administer the museum building and grounds.

(16) Provide for the perpetual care of the statue of Edward Douglas White, the late chief justice of the United States of America.

(17) Establish standards and criteria for acquisition, preservation, maintenance, and operation of properties acquired by the agency.

(18) Be directed to undertake a statewide survey to identify and document historic properties under both public and private ownership and report to the legislature at the next legislative regular session with the progress and/or finished report.

(19) Authorize the entry upon private lands to make surveys and examinations with the permission of the owner.

(20) Prepare and maintain an official state register of historic places including all those on the national register and those to be named to the national register.

(21) Participate in international conferences and preservation programs.

(22) Authorize publication and advertisements to stimulate state interest.

(23) Authorize the hiring of a professional staff to aid the agency in the task of preserving historical monuments and landmarks.

(24) Create and establish one or more state historical trusts in accordance with the provisions of Section 812 of this Title.

Added by Acts 1972, No. 425, §1, operative Jan. 1, 1973. Amended by Acts 1975, No. 592, §3, eff. Aug. 1, 1975, Acts 1976, No. 396, §1, eff. July 31, 1976; Acts 2012, No. 811, §17, eff. July 1, 2012.



RS 25:803 - Domicile

§803. Domicile

The domicile of the department shall be in Baton Rouge, where it shall maintain its offices; in addition, an office shall be maintained in the Louisiana State Museum complex in New Orleans for the assistant director.

Added by Acts 1972, No. 425, §1, operative Jan. 1, 1973.



RS 25:804 - Transfer of functions

§804. Transfer of functions

By authority of Section 32 of Article III of the Constitution of 1921, the boards, commissions, councils, agencies, and offices enumerated in R.S. 25:802 are hereby transferred to the State Department of Art, Historical and Cultural Preservation, and all of the functions, programs, and operations of every kind of said boards, commissions, councils, departments and agencies, sometimes hereinafter referred to as agencies, hereafter shall be exercised and be performed by the director.

Added by Acts 1972, No. 425, §1, operative Jan. 1, 1973.



RS 25:805 - Effect of transfer of functions

§805. Effect of transfer of functions

A. Under the transfer of functions provided for by this Chapter, any pending or unfinished business of any of said agencies shall be taken over and be completed by the director with the same power and authority as the agencies from which the functions are transferred. The director shall be the successor in every way to the agencies from which such functions are transferred, and every act done in the exercise of such functions by the director shall be deemed to have the same force and effect under any provisions of the constitution and laws in effect on the effective date of this Chapter as if done by the agencies from which such functions are transferred.

B. Whenever any agency from which functions are transferred hereby is referred to or designated by the constitution or by any law or contract or other document, such reference or designation hereafter shall be deemed to apply to the director, and the legislature hereby specifically states that the provisions of this Chapter are in no way and to no extent intended to nor shall they be construed in any manner which will impair the contractual obligations of any agency heretofore existing, or of the state of Louisiana.

It is hereby specifically provided that all such obligations hereafter shall be deemed to be the obligations of the director to the same extent as if originally made by him. In like manner, and in order to prevent any violation of the provisions, terms or conditions of any gift, donation, deed, will, trust or other instrument or disposition by which property of any nature or description has been vested in any agency affected by this merger, consolidation and transfer, or diversion from the purposes for which such property was donated, deeded, devised or bequeathed or otherwise vested in any such agency, it is hereby specifically provided that each and every such instrument or disposition hereafter shall be deemed to have been vested in the director in the same manner and to the same extent as if originally so done. In addition, the provisions of this Chapter shall not be construed or applied in such a way as to prevent full compliance by the state or any agency thereof with the requirements of any act of the Congress of the United States or any regulations made thereunder by any officer or agency of the federal government by which federal aid or other federal assistance from the United States has been or is hereafter made available to this state or any subdivision or agency thereof, anything contained in this Chapter to the contrary notwithstanding, and such compliance hereafter shall be accomplished by the director.

Added by Acts 1972, No. 425, §1, operative Jan. 1, 1973.



RS 25:806 - Transfer of records, money and equipment

§806. Transfer of records, money and equipment

All books, papers, records, money, choses in action and other property heretofore possessed, controlled or used by any board, commission, council, department or agency in the exercise of functions hereby transferred are hereby transferred to the State Department of Arts, Historical and Cultural Preservation.

Added by Acts 1972, No. 425, §1, operative Jan. 1, 1973.



RS 25:807 - Department as agency for expending federal funds and carrying out purposes of federal acts

§807. Department as agency for expending federal funds and carrying out purposes of federal acts

The department is designated as the sole agency for accepting and administering any and all federal funds awarded or allocated to the state of Louisiana for any purpose covered by any provision of this Chapter and for carrying out the purposes of any federal law concerning art, historical and cultural preservation of the state or any other matter covered by the provisions of this Chapter.

Added by Acts 1972, No. 425, §1, operative Jan. 1, 1973.



RS 25:808 - Transfer of employees

§808. Transfer of employees

All employees heretofore engaged in the performance of duties, in any agency, in the exercise of functions transferred by this Chapter to the state department of art, historical and cultural preservation to the full extent necessary to carry out the purposes of this Chapter and shall, in so far as practicable, continue to perform the duties heretofore performed, subject to the state civil service law.

Added by Acts 1972, No. 425, §1, operative Jan. 1, 1973.



RS 25:809 - Schedule of reports

§809. Schedule of reports

A. Not later than September 30, 1972, the head of each of the boards, commissions, councils, departments and agencies being merged and consolidated by the provisions of this Act shall submit to the governor, the division of administration and to the director of the State Department of Art, Historical and Cultural Preservation a complete report of all facilities, personnel, supplies and materials, monies, appropriations and current plan of operation of each such board, commission, council, department and agency.

B. Thereafter, but not later than November 30, 1972, the director of the State Department of Art, Historical and Cultural Preservation shall submit to the governor and division of administration a detailed plan of operation to carry out the functions transferred to the State Department of Art, Historical and Cultural Preservation by the provisions of this Chapter.

Added by Acts 1972, No. 425, §1, operative Jan. 1, 1973.



RS 25:810 - Effective date of merger, consolidation and transfer of functions; appropriations

§810. Effective date of merger, consolidation and transfer of functions; appropriations

The merger, consolidation and transfer of functions provided for by this Chapter shall take effect and become operative on January 1, 1973, and it is hereby specifically provided that on said date any appropriations made at this 1972 regular session of the legislature, or any funds otherwise made available, to any other state agency, department, board, council, commission or official to carry out the functions herein transferred shall follow the functions and activities herein transferred and shall be transferred to the State Department of Art, Historical and Cultural Preservation for use by it in carrying out the functions and activities herein transferred to said department.

Added by Acts 1972, No. 425, §1, operative Jan. 1, 1973.



RS 25:811 - Intergovernmental cooperation

§811. Intergovernmental cooperation

The State Art, Historical, and Cultural Preservation Agency may exercise and perform any authorized power and function jointly or in cooperation with one or more historic preservation districts created pursuant to R.S. 25:732 or with the United States or its agencies.

Added by Acts 1975, No. 592, §2, eff. Aug. 1, 1975.



RS 25:812 - State historical trusts

§812. State historical trusts

A. The director of the State Art, Historical, and Cultural Preservation Agency shall have the power and authority of accepting public trusts created pursuant to R.S. 9:2341 through R.S. 9:2346 wherein the purpose of the trust is the preservation, maintenance, restoration, or operation of historic properties and the beneficiary thereof is the state or said agency.

B. The director of the State Art, Historical, and Cultural Preservation Agency may create and establish one or more private trusts for the preservation, maintenance, restoration, or operation of historic properties which may be acquired by said trust and which shall be subject generally to the provisions of R.S. 9:2271 through R.S. 9:2337 pertaining to charitable, benevolent, or eleemosynary trusts.

C. The director may establish programs for the encouragement of the establishment of the trusts referred to in this Section and may designate such trusts as state historical trusts. The director may appoint the trustees of such state historical trusts as one or more advisory councils pursuant to the provisions of R.S. 25:802(B)(2).

Added by Acts 1975, No. 592, §2, eff. Aug. 1, 1975.



RS 25:821 - Louisiana Folklife Commission; purpose and functions

CHAPTER 17-A. LOUISIANA FOLKLIFE COMMISSION

§821. Louisiana Folklife Commission; purpose and functions

A. The purpose and function of the commission is to advise the office of cultural development on the formulation of an annual state plan to be prepared by the office of cultural development. The plan shall outline policy, objectives, and budgeting needs in the identification, preservation, and presentation of Louisiana folk cultural resources for each fiscal year. The commission shall act in an advisory capacity to the Division of the Arts and to the Louisiana State Arts Council with respect to the allocation of grant funds for arts projects and activities consistent with established review and allocation procedures established by the Division of the Arts and the Louisiana State Arts Council. The commission shall also advise the Division of the Arts and the Louisiana State Arts Council on policy or guidelines as they relate to or affect the folk arts and artists in the state.

B. The commission shall formulate long-range goals for folklife activity in the office of cultural development. In addition, it shall advise the Department of Culture, Recreation and Tourism, other relevant state agencies, and the governor on public policies that will aid in the identification, preservation, and presentation of the folklife of ethnic, regional, occupational, and family groups in the state.

C. The commission is authorized to advise the assistant secretary of the office of cultural development as to the creation of a Division of Folklife, the establishment of a program, and the hiring of a professional staff and director for the division if funds become available.

Acts 1983, No. 687, §4.



RS 25:822 - Louisiana Folklife Commission; creation; membership; confirmation and reconfirmation; terms; officers; vacancies; compensation; meetings; quorum; domicile

§822. Louisiana Folklife Commission; creation; membership; confirmation and reconfirmation; terms; officers; vacancies; compensations; meetings; quorum; domicile

A. Creation; membership. The Louisiana Folklife Commission is hereby created within the office of cultural development of the Department of Culture, Recreation and Tourism. The commission shall be composed of twenty-one voting members, eighteen of whom shall be appointed by the governor and three of whom shall be ex officio members. Each appointment by the governor shall be submitted to the Senate for confirmation. The commission shall be composed as follows:

(1) One member shall be appointed from the office of the state museum.

(2) One member shall be appointed from the office of state parks.

(3) One member shall be appointed from the Division of the Arts.

(4) One member shall be appointed from the Division of Archaeology.

(5) One member shall be appointed from the Division of Historic Preservation.

(6) One member shall be appointed from a list of three names submitted by the membership of the Louisiana Folklore Society.

(7) One member shall be appointed from a list of three names submitted by the membership of the Louisiana Folklife Society.

(8) Four members shall be appointed from the faculties of state, public, and private colleges or universities from a list of twelve prospective members submitted by the secretary of the Department of Culture, Recreation and Tourism, all of whom shall have recognized professional expertise in folklife, anthropology, cultural geography, ethnomusicology, linguistics, museology, documentary media, or history.

(9) Four members shall be appointed from a list of twelve names submitted by the secretary of the Department of Culture, Recreation and Tourism, all of whom shall have a demonstrated interest in the folk cultural traditions of the state; these members shall be chosen with regard to representation of major ethnic groups or regions of the state.

(10) One member shall be appointed from a list of three names submitted by the board of directors of the Louisiana Preservation Alliance, Inc.

(11) One member shall be the executive director of the Louisiana Committee for the Humanities or his designee.

(12) One member shall be the director of the Louisiana Intertribal Council or a designee recommended by the council.

(13) One member shall be the state librarian or his designee.

(14) One member shall be appointed from the office of tourism.

(15) One member shall be appointed from the Jean Lafitte National Historical Park and Preserve.

(16) In addition, the following shall serve on the commission as nonvoting ex officio members: the director of the Smithsonian Institution, Folklife Program; the director of the American Folklife Center; the executive director of the National Council for the Traditional Arts; and a member of the Louisiana State Arts Council.

B. Confirmation. All members appointed by the governor shall be subject to Senate confirmation at the first regular session of the legislature after appointment and again at the first regular session of the legislature following the commencement of the next succeeding gubernatorial term.

C. Terms. Each appointed member shall serve a term concurrent with that of the governor making the appointment.

D. Officers. The members shall elect a chairman and may elect other officers as they deem necessary for the efficient operation of the business of the commission.

E. Vacancies. A vacancy in the membership of the commission shall be filled in the same manner as the original appointment for the remainder of the unexpired term.

F. Compensation. The members of the commission shall serve without compensation, but they shall be reimbursed on a vouchered basis for actual expenses, including travel expenses, to the extent that funds are made available for such purpose.

G. Meetings. The commission shall meet at least twice each calendar year on the call of the chairman. Meetings shall also be held on the request of at least three members of the commission. The chairman shall give seven days notice to the members of the commission of the time and place within the state of Louisiana where such meetings will be held. A majority of the members of the commission shall constitute a quorum for the transaction of any and all business at any regular or special meeting.

H. Domicile. The commission shall be domiciled in Baton Rouge, but may hold public meetings elsewhere in the state.

Added by Acts 1981, No. 893, §1. Amended by Acts 1982, No. 850, §1; Acts 1983, No. 687, §4; Acts 1991, No. 127, §1.



RS 25:823 - Folklife; definition

§823. Folklife; definition

"Folklife" for purposes of this Chapter means the sum total of traditional cultural materials of a community learned outside formal institutions and handed down over time. The cultural materials include language, traditional styles of architecture and land use, folk music and dance, folk medicine and beliefs, rituals, festivals, foodways, arts and crafts, oral history, tales, and myths.

Added by Acts 1981, No. 893, §1.



RS 25:824 - Funds; department to administer

§824. Funds; department to administer

The Department of Culture, Recreation and Tourism is hereby designated as the sole applicant, administrative body, and recipient for accepting and administering any and all state, federal, and private funds awarded to and allocated by the state of Louisiana for any purpose covered by any provision of this Chapter and for carrying out the purposes of any state and federal laws concerning folklife.

Added by Acts 1981, No. 893, §1.



RS 25:825 - Department to establish fair and equitable procedures for support and assistance

§825. Department to establish fair and equitable procedures for support and assistance

The Department of Culture, Recreation and Tourism, through the division, shall establish procedures for providing fair and equitable support and assistance to all areas of folk culture having substantive cultural relevance to Louisiana or the United States, pursuant to Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950 and Section 502 of Amendment 5496 of the National Historic Preservation Act of 1966.

Added by Acts 1981, No. 893, §1.



RS 25:831 - Establishment and location

CHAPTER 17-B. LOUISIANA CYPRESS SAWMILL MUSEUM

§831. Establishment and location

The Louisiana Cypress Sawmill Museum is hereby established as the official state cypress sawmill museum. The museum shall be domiciled in Patterson, Louisiana, and shall be operated, managed, and funded by the office of the state museum of the Department of Culture, Recreation and Tourism.

Acts 1997, No. 722, §1.



RS 25:832 - Operating funds

§832. Operating funds

The office of the state museum shall provide sufficient funds for the proper operation and management of the museum facilities, according to the accepted standards of museum operations, including a competent administrative staff; however, no state funds shall be utilized unless specifically appropriated for this purpose.

Acts 1997, No. 722, §1.



RS 25:833 - Scope of the Louisiana Cypress Sawmill Museum

§833. Scope of the Louisiana Cypress Sawmill Museum

The Louisiana Cypress Sawmill Museum shall be a cypress sawmill and historical museum responsible for the collection, preservation, and exhibition of archives, books, charts, documents, maps, records, and other artifacts relative to the history of the cypress sawmill industry in Louisiana. All properties and the management thereof will be under the jurisdiction of the office of the state museum of the Department of Culture, Recreation and Tourism.

Acts 1997, No. 722, §1.



RS 25:834 - Donations and grants

§834. Donations and grants

The Louisiana Cypress Sawmill Museum may directly, or indirectly through the board of directors of the Louisiana State Museum or the Louisiana Museum Foundation, receive donations and grants from individuals, corporations, private foundations, and local, state, and federal governmental agencies, entities, or subdivisions in order to further the provisions of this Chapter.

Acts 1997, No. 722, §1.



RS 25:835 - Repealed by Acts 1989, No. 662, 8, eff. July 7, 1989.

§835. Repealed by Acts 1989, No. 662, §8, eff. July 7, 1989.



RS 25:836 - Repealed by Acts 1989, No. 662, 8, eff. July 7, 1989.

§836. Repealed by Acts 1989, No. 662, §8, eff. July 7, 1989.



RS 25:837 - Repealed by Acts 1989, No. 662, 8, eff. July 7, 1989.

§837. Repealed by Acts 1989, No. 662, §8, eff. July 7, 1989.



RS 25:841 - Establishment and location

CHAPTER 17-C. LOUISIANA CIVIL RIGHTS MUSEUM

§841. Establishment and location

The Louisiana Civil Rights Museum is hereby established as the official state civil rights museum. The museum shall be domiciled in New Orleans, Louisiana, and shall be operated, managed, and funded by the office of the state museum of the Department of Culture, Recreation and Tourism in accordance with this Chapter.

Acts 1999, No. 385, §1; Acts 2004, No. 731, §1, eff. July 1, 2004.



RS 25:842 - Operating funds; annual report

§842. Operating funds; annual report

The office of the state museum shall provide sufficient funds for the proper operation and management of the museum facilities, according to the accepted standards of museum operations, including a competent administrative and professional staff; however, no state funds shall be utilized unless specifically appropriated for this purpose in accordance with the budget plan developed with the advice of the Louisiana Civil Rights Museum Advisory Board. The office of the state museum shall present an annual report of the museum operations and management to the Louisiana Civil Rights Museum Advisory Board.

Acts 1999, No. 385, §1; Acts 2004, No. 731, §1, eff. July 1, 2004.



RS 25:843 - Scope of the Louisiana Civil Rights Museum

§843. Scope of the Louisiana Civil Rights Museum

The Louisiana Civil Rights Museum shall be a civil rights historical museum responsible for the collection, preservation, and exhibition of archives, books, charts, documents, maps, records, and other artifacts relative to the evolution, development, and history of civil rights in Louisiana. All properties and the management thereof will be under the jurisdiction of the office of the state museum of the Department of Culture, Recreation and Tourism.

Acts 1999, No. 385, §1.



RS 25:844 - Donations and grants

§844. Donations and grants

The Louisiana Civil Rights Museum may directly, or indirectly through the board of directors of the Louisiana State Museum or the Louisiana Museum Foundation, receive donations and grants from individuals, corporations, private foundations, and local, state, and federal governmental agencies, entities, or subdivisions in order to further the provisions of this Chapter.

Acts 1999, No. 385, §1; Acts 2004, No. 731, §1, eff. July 1, 2004.



RS 25:845 - Louisiana Civil Rights Museum Advisory Board; creation; membership

§845. Louisiana Civil Rights Museum Advisory Board; creation; membership

A. The Louisiana Civil Rights Museum Advisory Board, hereinafter referred to as "advisory board", is hereby created in the Department of Culture, Recreation and Tourism.

B. The advisory board shall be initially composed of the following twenty-one members:

(1) The state senator representing the district where the museum is located, or her designee.

(2) The state representative representing the district where the museum is located, or her designee.

(3) One member shall be appointed by the city of New Orleans councilperson representing the district where the museum is located.

(4) One member shall be appointed by the mayor of the city of New Orleans.

(5) Two members shall be appointed by the governor and subject to confirmation by the Louisiana Senate. Such members shall serve at the pleasure of the governor.

(6) The lieutenant governor or his designee.

(7) Seven members, one from each of the state's congressional districts and the remaining member or members from the state at large, shall also be appointed by the lieutenant governor, subject to confirmation by the Louisiana Senate.

(8) One member shall be a representative of and appointed by the Efforts of Grace, Inc.

(9) One member shall be a representative of and appointed by the Oretha C. Haley Blvd. Merchants, Associates.

(10) One member shall be a representative of and appointed by the Central City Partnership.

(11) One member shall be appointed by the chancellor of Southern University at New Orleans.

(12) One member shall be appointed by the chancellor of Southern University at Baton Rouge.

(13) One member shall be a representative of and appointed by the Amistead Research Center.

(14) One member shall be a representative of and appointed by the Louisiana Commission on Human Rights.

C. The advisory board shall elect, by majority vote of its membership, all officers it deems necessary.

D. All subsequent members shall be appointed by the advisory board. The advisory board may, by majority vote, appoint a total of twenty-three members to the board. The board, by majority vote, may appoint two additional members to the initial appointment of twenty-one members as it deems necessary.

E. Each member shall serve until his successor is appointed and takes office.

F.(1) Legislative members of the board shall receive the same per diem and travel allowance for attending meetings of the board or any meeting thereof as they receive for attendance at legislative committee meetings during the interim between sessions and from the same source.

(2) Nonlegislative members of the board shall receive no compensation for services rendered in their capacity as a member of the board.

Acts 2004, No. 731, §1, eff. July 6, 2004; Acts 2008, No. 794, §1; Acts 2012, No. 803, §6.



RS 25:846 - Powers and duties of the advisory board

§846. Powers and duties of the advisory board

A. A majority of the members of the advisory board shall constitute a quorum for the transaction of official business. All official actions of the advisory board shall require the affirmative vote of a majority of the members present and voting.

B. The advisory board shall:

(1) Meet at least once each quarter at the call of the advisory board's chairman.

(2) Adopt bylaws establishing policies and procedures for its governance, including but not limited to the following:

(a) The election and responsibilities of the officers of the advisory board, including a chairman and vice chairman.

(b) The appointment, duties, and functions of standing and special committees of the advisory board, including the appointment of nonboard members to such committees and their functions.

(c) The preparation of a budget.

(3) Advise the office of state museum on all matters relating to the operations of the civil rights museum.

(4) Establish and use an identifying seal pertaining to museum business.

(5) Perform such other functions as are otherwise provided by this Chapter and R.S. 36:919.7.

C. The advisory board may:

(1) In accordance with R.S. 25:345, cooperate with the office of the state museum, the board of directors of the Louisiana State Museum, or with any nonprofit corporation established to support the museum, seek funds from any source, public or private, to support programs and general purposes of the civil rights museum.

(2) Authorize reports and recommendations which include the issuance, publication, or distribution of general information documents or pamphlets, which are published on a regular basis and are generally known as newsletters.

Acts 2004, No. 731, §1, eff. July 1, 2004.



RS 25:850.1 - St. Bernard Parish Arts, Culture, and Entertainment District

CHAPTER 17-D. ST. BERNARD PARISH ARTS, CULTURE,

AND ENTERTAINMENT DISTRICT

§850.1. St. Bernard Parish Arts, Culture, and Entertainment District

A. Creation. The St. Bernard Parish Arts, Culture, and Entertainment District, referred to in this Section as the "district", is hereby created. The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Purpose. The purpose of the district shall be to promote, market, and expand the arts, culture, and entertainment sectors of the parish of St. Bernard.

C. Boundaries. The boundaries of the district shall encompass all of the territory of the parish of St. Bernard.

D. Governance. (1) The district shall be governed by a board of commissioners, referred to in this Section as the "board", consisting of eleven members appointed as follows:

(a) The governor shall appoint one member.

(b) The lieutenant governor shall appoint one member.

(c) The president of St. Bernard Parish shall appoint one member.

(d) The St. Bernard Parish Council shall appoint one member.

(e) The St. Bernard Parish Economic Development Commission shall appoint one member.

(f) The St. Bernard Parish Chamber of Commerce shall appoint one member.

(g) The chancellor of Nunez Community College shall appoint one member.

(h) The St. Bernard Parish School Board shall appoint one member.

(i) The state representative for House District No. 103 shall appoint one member.

(j) The state representative for House District No. 104 shall appoint one member.

(k) The state senator for Senate District No. 1 shall appoint one member.

(2)(a) Members of the board shall serve three-year terms after initial terms as provided by Subparagraph (b) of this Paragraph.

(b) Three members shall serve an initial term of one year; four shall serve an initial term of two years; and four shall serve an initial term of three years as determined by lot at the first meeting of the board.

(c) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled for the remainder of the unexpired term in the same manner as the original appointment.

(3) Within thirty days after the effective date of this Chapter, the chancellors of the University of New Orleans, Nunez Community College, and Delgado Community College or their designees shall meet to establish qualifications for membership on the board of commissioners. Within ten days after the establishment of such qualifications, the chancellors or their designees shall submit a copy of the qualifications to each appointing authority.

(4) The board shall elect from its members a chairman, a vice chairman, a secretary-treasurer, and such other officers as it may deem necessary. The duties of the officers shall be fixed by the bylaws adopted by the board.

(5) The minute books and archives of the district shall be maintained by the secretary of the board. The monies, funds, and accounts of the district shall be in the official custody of the board.

(6) The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. It shall hold regular meetings as shall be provided in the bylaws and may hold special meetings at such times and places within the district as may be prescribed in the bylaws.

(7) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available through the secretary of the board.

(8) The members of the board shall serve without compensation.

E. District powers. The district, through the board, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to the following:

(1) To incur debt.

(2) To sue and to be sued.

(3) To adopt, use, and alter at will a corporate seal.

(4) To adopt bylaws and rules and regulations.

(5) To receive by gift, grant, donation, or otherwise any sum of money, property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(6) To enter into contracts, agreements, or cooperative endeavors with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or individual.

(7) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation. The district shall not be deemed to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana.

(8) To acquire by purchase, gift, grant, donation, lease, or otherwise such property as may be necessary or desirable for carrying out the objectives and purposes of the district.

(9) To levy taxes within the limitations prescribed by the constitution and laws of the state of Louisiana.

(10) To incur debt and issue general obligation bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana and Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, for the establishment, operation, and maintenance of district property or to carry out the other public purposes of this Chapter, to issue revenue bonds, borrow money, and issue certificates of indebtedness, notes, and other debt obligations as evidence thereof and provide for the manner and method of repayment.

(11) To contract with consulting experts in the fields of museum administration and the conservation of paintings, books and papers, and other decorative arts, and with appraisers, buying agents, designers, engineers, attorneys, accountants, construction and financial experts, and such other persons as may be necessary to carry out the purposes of the district.

(12) To establish such funds or accounts as are necessary for the conduct of the affairs of the district.

F. District plan. (1) The board shall prepare or cause to be prepared a plan or plans, referred to in this Section as the "plan", specifying the public improvements, facilities, and services proposed to be furnished, constructed, or acquired for the district to carry out its purposes and shall conduct such public hearings, publish such notice with respect thereto, and disseminate such information as it, in the exercise of its sound discretion, may deem to be appropriate or advisable and in the public interest.

(2) Any plan may specify and encompass any public services, capital improvements, and facilities which the parish of St. Bernard is authorized to undertake, furnish, or provide under the constitution and laws of the state of Louisiana, and such specified public services, improvements, and facilities shall be special and in addition to all services, improvements, and facilities which the parish of St. Bernard is then furnishing or providing or may then or in the future be obligated to furnish or provide within the district.

(3) Any plan shall include an estimate of the annual and total cost of acquiring, constructing, or providing the services, improvements, or facilities set forth in such plan.

(4) Any monies received by the district shall be used exclusively for the development and implementation of the district plan.

(5) The board shall submit the plan to the governing authority of the parish of St. Bernard. The governing authority of the parish shall review and consider the plan, but the board need not receive approval of the parish governing authority prior to implementing such plan.

G. Services and improvements. (1) All services to be furnished within the district pursuant to any plan finally and conclusively adopted may be furnished, supplied, and administered by the parish of St. Bernard through its regularly constituted departments, agencies, boards, commissions, and instrumentalities. All capital improvements and facilities to be acquired, constructed, or provided within the district may likewise be so acquired, constructed, or provided by the parish of St. Bernard through its regularly constituted departments, agencies, boards, commissions, and instrumentalities, it being the intention of this Paragraph to avoid the duplication of administrative and management efforts and expense in the implementation of any plan adopted for the benefit of the district.

(2) In order to provide services or provide, construct, or acquire capital improvements or facilities, the board may enter into intergovernmental local service contracts with the parish of St. Bernard.

Acts 2005, No. 86, §1.



RS 25:851 - ANSEL M. STROUD, JR.

CHAPTER 18. ANSEL M. STROUD, JR.

MILITARY HISTORY AND WEAPONS MUSEUM

§851. Establishment and location

The Ansel M. Stroud, Jr. Military History and Weapons Museum is hereby established in the Military Department and shall be domiciled at Jackson Barracks, New Orleans, Louisiana, under the management and supervision of the adjutant general, state of Louisiana.

Added by Acts 1974, No. 688, §1. Amended by Acts 1975, No. 280, §1; Acts 1997, No. 467, §1.



RS 25:852 - Staffing

§852. Staffing

The adjutant general shall appoint such employees as are needed, including a director who shall reside in New Orleans, a curator of exhibits who shall be experienced in museum work, establish and use any identifying seal pertaining to museum business, and make an annual report which shall be included as a part of his report to the governor. The museum shall be open to the public as may be prescribed by the adjutant general.

Added by Acts 1974, No. 688, §1; Acts 1997, No. 467, §1.



RS 25:853 - Historic buildings; facilities for outdoor display; management and control

§853. Historic buildings; facilities for outdoor display; management and control

The adjutant general shall select and renovate necessary historic buildings at Jackson Barracks, New Orleans, with funds provided by the legislature and/or from federal sources, to house museum facilities. The adjutant general may improve existing grounds by the construction of concrete slabs and fencing for suitable outdoor display of large items or heavy equipment such as artillery, armored vehicles, and any other suitable equipment. The adjutant general shall have custody, supervision, and general administration over the buildings and grounds of the museum. The title to such property shall remain with the state.

Added by Acts 1974, No. 688, §1; Acts 1997, No. 467, §1.



RS 25:854 - Operating funds

§854. Operating funds

The legislature may provide sufficient funds for the proper operation by the adjutant general of the museum facilities set forth above, according to the accepted standards of museum operations, including a competent professional, technical, and administrative staff.

Added by Acts 1974, No. 688, §1; Acts 1997, No. 467, §1.



RS 25:855 - Donations, grants, and loans

§855. Donations, grants, and loans

The adjutant general may accept lands, buildings, money, relics, weapons, or other property on behalf of or as additions to the museum either in the form of loans, or grants, or donations inter vivos or mortis causa, or may acquire land by purchase, lease, or otherwise. The adjutant general may enter into contracts with any person he deems necessary and proper in order to accept or receive such lands, buildings, money, relics, weapons, or other property on behalf of and as additions to the museum, whether in the form of loans, grants, donations, purchase, lease, or otherwise.

Added by Acts 1974, No. 688, §1; Acts 1997, No. 467, §1.



RS 25:856 - Scope of the Ansel M. Stroud, Jr. Military History and Weapons Museum

§856. Scope of the Ansel M. Stroud, Jr. Military History and Weapons Museum

The Ansel M. Stroud, Jr. Military History and Weapons Museum shall be a military and historical museum charged with the responsibility for the collection, preservation, and exhibition of archives, books, records, documents, maps, charts, military equipment, uniforms, and flags. It shall be a depository for collections of all weapons, especially weapons seized by the state, and/or any other materials deemed relevant to national, state, or local history by the adjutant general. All properties and management thereof heretofore vested under the control of the state weapons museum are hereby transferred to and will henceforth be under the jurisdiction of the Ansel M. Stroud, Jr. Military History and Weapons Museum in the manner provided for by this Chapter.

Added by Acts 1974, No. 688, §1; Acts 1997, No. 467, §1.



RS 25:871 - WEDELL-WILLIAMS MEMORIAL AVIATION

CHAPTER 19. WEDELL-WILLIAMS MEMORIAL AVIATION

MUSEUM OF LOUISIANA

§871. Establishment and location

The Wedell-Williams Memorial Aviation Museum of Louisiana is hereby established as the official state aviation museum. The museum shall be domiciled at the Harry P. Williams Memorial Airport in Patterson, Louisiana, and shall be operated, managed, and funded by the office of the state museum in the Department of Culture, Recreation and Tourism.

Acts 1988, No. 606, §1, eff. July 14, 1988; Acts 1995, No. 291, §1.



RS 25:872 - Operating funds; annual report

§872. Operating funds; annual report

The office of the state museum shall provide sufficient funds for the proper operation and management of the museum facilities set forth above, according to the accepted standards of museum operations, including a competent administrative staff; however, no state funds shall be utilized unless specifically appropriated for this purpose. The office of the state museum shall present an annual report of the museum operations and management to the St. Mary Parish Council.

Added by Acts 1976, No. 99, §1; Acts 1995, No. 291, §1.



RS 25:873 - Scope of the Wedell-Williams Memorial Aviation Museum of Louisiana

§873. Scope of the Wedell-Williams Memorial Aviation Museum of Louisiana

The Wedell-Williams Memorial Aviation Museum of Louisiana shall be an aviation and historical museum responsible for the collection, preservation, and exhibition of archives, books, charts, documents, maps, records, and other equipment commemorating the memory of aviation pioneers and events in Louisiana. All properties and the management thereof will be under the jurisdiction of the office of the state museum in the Department of Culture, Recreation and Tourism.

Added by Acts 1976, No. 99, §1; Acts 1995, No. 291, §1.



RS 25:874 - Donations and grants

§874. Donations and grants

The Wedell-Williams Memorial Aviation Museum of Louisiana may directly, or indirectly, through the board of directors of the Louisiana State Museum or the Louisiana Museum Foundation, receive donations and grants from individuals, corporations, private foundations, and local, state, and federal governmental agencies, entities, or subdivisions in order to further the provisions of this Chapter.

Added by Acts 1976, No. 99, §1; Acts 1995, No. 291, §1.



RS 25:881 - Washington Museum and Tourist Commission

CHAPTER 19-A. WASHINGTON MUSEUM AND

TOURIST COMMISSION

§881. Washington Museum and Tourist Commission

A. The Washington Museum and Tourist Commission, hereinafter referred to as "the commission", is hereby created and shall be domiciled in the municipality of Washington, in the parish of St. Landry.

B. The commission shall be composed of nine members, who shall be appointed by the mayor of the town of Washington, to serve for one year terms. Any commissioner so appointed may be reappointed to serve for additional one year terms. The members of the commission shall serve without compensation. It shall hold regular meetings, prescribe rules for its operation, elect such officers as are necessary, and establish and use any identifying seals pertaining to its business. For the purposes of transacting business, five members of the board shall constitute a quorum. The commission shall oversee the Washington Museum and Tourist Center. The museum shall be open to the public as may be prescribed by the commission.

C. The commission shall maintain the museum and all exhibits and displays contained in the museum, develop and foster tourism in the town of Washington, develop and foster an interest in historic preservation, and all other items which are necessary for the conservation, preservation, and restoration of the historic and cultural resources in the town of Washington.

D. The commission may solicit and accept funds, governmental grants, donations, and contributions of lands, buildings, money, relics, works of art, or other property on behalf of and as additions to the museum either in form of loans or in the form of donations inter vivos or mortis causa, or may acquire them by purchase, lease, or otherwise, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. However, the commission shall be empowered and authorized to enter into any and all contracts with any person, lender, or donor that it may deem fit, proper, and necessary to accept and receive such lands, buildings, money, relics, works of art, or other property on behalf of and as additions to the museum. The commission is specifically authorized to serve as beneficiary of any public trust heretofore or hereafter created for such purpose pursuant to law.

E.(1) Any property which has been deposited with the commission or the museum, by loan or otherwise, and which has been held for more than ten years, and to which no person has made claim shall be deemed to be abandoned and, notwithstanding the provisions of Chapter 1 of Title XII of Book III of the Louisiana Civil Code, shall become the property of the commission, provided that the commission has complied with the following provisions:

(2) At least once a week for two consecutive weeks, the commission shall publish in at least one newspaper of general circulation in the town of Washington and the parish of St. Landry a notice and listing of the property. The notice shall contain:

(a) The name and last known address, if any, of the last known owner or depositor of the property;

(b) A description of the property; and

(c) A statement that if proof of claim is not presented by the owner to the commission and if the owner's right to receive such property is not established to the satisfaction of the commission within sixty-five days from the date of the second published notice, the property will be considered abandoned and shall become the property of the commission.

(3) If no valid claim has been made to the property within sixty-five days from the date of the second published notice, title to the property shall vest in the commission free from all claims of the owner and all persons claiming through or under him.

F. The collections of the museum may be lent in part subject to approval by the commission. The commission shall insure proper safeguards for their maintenance and return and shall insure that proper records are kept. The collections shall be available for the use of educational projects, subject to the approval of the commission.

G.(1) The commission is organized exclusively for charitable, religious, educational, and scientific purposes, including the making of distributions to organizations under Section 501(c)(3) of the Internal Revenue Code of 1954, or the corresponding provision of any future United States internal revenue law.

(2) No part of the net earnings or revenue of the commission shall inure to the benefit of, or be distributable to, its members, trustees, officers, or other private persons, except that the commission shall be authorized and empowered to pay reasonable compensation for services rendered and to make payments and distributions in furtherance of the purposes set forth in this Section. No substantial part of the activities of the commission shall be for the carrying on of propaganda, or otherwise attempting to influence legislation, and the commission shall not participate in, or intervene in, including the publishing or distribution of statements, any political campaign on behalf of any candidate for public office. Notwithstanding any other provisions of this Section, the commission shall not carry on any activities not permitted to be carried on:

(a) By a corporation exempt from federal income tax under Section 501(c)(3) of the Internal Revenue Code of 1954, or the corresponding provision of any future United States internal revenue law; or

(b) By a corporation, contributions to which are deductible under Section 170(c)(2) of the Internal Revenue Code of 1954, or the corresponding provision of any future United States internal revenue law.

H. Upon dissolution of the commission, the commission shall, after paying or making provision for the payment of all of the liabilities of the commission, dispose of all of the assets belonging to the commission exclusively for the purposes of the commission in such manner, or to such organization or organizations organized and operated exclusively for charitable, educational, religious, or scientific purposes as shall at the time be qualified as an exempt organization or organizations under Section 501(c)(3) of the Internal Revenue Code of 1954, or the corresponding provision of any future United States internal revenue law. Any such assets not so disposed of shall be disposed by the district court for the parish of St. Landry, exclusively for such purposes or to such organization or organizations as the court shall determine, which are organized and operated for exclusively those purposes.

Acts 1990, No. 838, §1.



RS 25:891 - LOUISIANA STATE ARTS COUNCIL,

CHAPTER 20. LOUISIANA STATE ARTS COUNCIL,

DIVISION OF THE ARTS

§891. Louisiana State Arts Council created; appointment of members; qualifications; terms; officers; domicile

A.(1) The Louisiana State Arts Council, originally created by Executive Order No. 76-14, is hereby created and established as an agency of the state. The council shall consist of twenty-four members. Membership shall be balanced and representative of the state's arts community, including minority and ethnic groups, practicing artists, artistic disciplines, large and small arts organizations, and local arts councils. There shall be at least one member from each of the state's congressional districts, at least one member from each of the state's planning districts, and the remaining members from the state at large, appointed by the governor. Each appointment by the governor shall be submitted to the Senate for confirmation.

(2) Twenty-two members of the council shall be appointed by the governor from persons nominated as follows:

(a) Three members shall be appointed from a list of names submitted by the lieutenant governor.

(b) One member shall be appointed from a name or list of names submitted by the president of the Louisiana Senate.

(c) One member shall be appointed from a name or list of names submitted by the speaker of the Louisiana House of Representatives.

(d) One member shall be appointed from a name or list of names submitted by the Louisiana Tourism Commission.

(e) One member shall be appointed from a name or list of names submitted by the Louisiana Alliance for Arts Education or its successor.

(f) Fifteen members shall be appointed from lists of names of civic, business, and cultural leaders submitted by organizations representing artists and arts organizations including but not limited to the Partnership for the Arts.

(3) The secretary of the Department of Culture, Recreation and Tourism and the assistant secretary of the office of cultural development shall serve as ex officio members of the council.

B. Members of the council shall receive no compensation for their services but are authorized to receive their reasonable actual and travel expenses insofar as funds are made available and are authorized by the secretary of the Department of Culture, Recreation and Tourism, hereinafter referred to as the secretary.

C. The governor shall designate one member of the council to serve as chairman. The council shall elect, by majority vote of a quorum, other officers, including a vice chairman, secretary, and parliamentarian, to serve for two years. The council shall be domiciled in the city of Baton Rouge, but is authorized to hold public meetings elsewhere in the state.

D.(1) Members of the council, except the ex officio members, shall serve four-year terms after initial terms as provided in this Subsection.

(2) Eleven members of the council shall serve initial terms of two years and eleven members shall serve initial terms of four years as determined by lot at the first meeting of the council after the membership of the council is appointed pursuant to Subsection A of this Section.

Acts 1983, No. 687, §4, eff. March 12, 1984; Acts 1984, No. 748, §1, eff. July 13, 1984; Acts 1986, No. 118, §1; Acts 1991, No. 4, §1., eff. Jan. 13, 1992; Acts 1997, No. 1225, §1.

{{NOTE: SEE ACTS 1991, NO. 4, §2.}}

NOTE: SEE ACTS 1997, NO. 1225, §2.



RS 25:892 - Louisiana State Arts Council; functions

§892. Louisiana State Arts Council; functions

The Louisiana State Arts Council shall:

(1) Receive applications for matching federal funds available from the National Endowment for the Arts and such other funds made available to the council and make recommendations thereon.

(2) Review and approve or reject, by majority vote of a quorum, said grant applications from other governmental units, community arts councils, and other private, nonprofit, and tax-exempt groups, and report its decision to the director of the Division of the Arts, the assistant secretary of the office of cultural development, and the secretary.

(3) Advise departmental officers on the design and execution of an annual state plan consistent with the goals and policies of the department as provided by federal and state law, rules, and regulations, and submit such plan to the National Endowment for the Arts.

(4) Administer the juried Louisiana native crafts program, insofar as provided by R.S. 25:897 through 900.

Acts 1983, No. 687, §4; Acts 1986, No. 588, §1.

{{NOTE: SEE ACTS 1986, NO. 588, §4, REGARDING EFFECTIVENESS.}}



RS 25:893 - Division of the arts; creation

§893. Division of the arts; creation

The division of the arts is hereby created and established in the office of cultural development of the Department of Culture, Recreation and Tourism. A professional director of the division of the arts, who shall have at least three years of arts or related administrative experience, shall be appointed by the secretary upon the recommendation of the Louisiana State Arts Council. Staff necessary to effectuate this Chapter properly, insofar as funds are appropriated, shall be employed by the assistant secretary under the direction and control of the secretary and undersecretary and in accordance with policies of the department.

Acts 1983, No. 687, §4.



RS 25:894 - Division of the arts; functions

§894. Division of the arts; functions

A. The Division of the Arts shall perform and have responsibility for the powers, duties, and functions pursuant to Sections 951 et seq. of Title 20 of the United States Code, relative to the National Endowment for the Arts and the functions of the state relative to the arts as provided in this Chapter. The Division of the Arts shall perform and be responsible for the duties and functions of the state relating to the promotion of the arts, the cultural enrichment of the people of the state, the sustenance of artistic activity in and of the state of Louisiana, and providing technical assistance upon request to further the purposes of this Chapter.

B. The division shall perform and be responsible for the duties, powers, and functions of the Louisiana Arts Commission (R.S. 25:301 through R.S. 25:306) which is abolished and its functions transferred to the Department of Culture, Recreation and Tourism as provided by Title 36 of the Louisiana Revised Statutes of 1950.

Added by Acts 1977, No. 265, §1, eff. July 7, 1977.



RS 25:895 - Funds; department to administer

§895. Funds; department to administer

The Department of Culture, Recreation and Tourism is hereby designated as the sole applicant, administrative body, and recipient for accepting and administering any and all state and federal funds awarded to and allocated to the state of Louisiana for any purpose covered by any provision of this Chapter and for carrying out the purposes of any state and federal laws concerning the arts.

Added by Acts 1977, No. 265, §1, eff. July 7, 1977.



RS 25:896 - Department to establish fair and equitable distribution of funding

§896. Department to establish fair and equitable distribution of funding

The Department of Culture, Recreation and Tourism, through the division, shall establish rules and regulations for a fair and equitable distribution of funding or technical assistance to all areas of the arts having substantive artistic or cultural relevance to Louisiana or the United States, pursuant to Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950.

Added by Acts 1977, No. 265, §1, eff. July 7, 1977.



RS 25:897 - Juried Louisiana native crafts program; purpose

§897. Juried Louisiana native crafts program; purpose

A. There is hereby created and established the juried Louisiana native crafts program within the division of the arts, office of cultural development, in the Department of Culture, Recreation and Tourism.

B. The purpose of the crafts program shall be to assist Louisiana native craftspersons to produce, promote, and market handcrafts of such high quality and such quantity with the competitive aesthetic and commercial factors to become viable economic products; to designate a hallmark of a controlled logo which will universally advertise and promote these crafts as high caliber; to integrate the crafts program into the state's tourism promotions program; and to expand the state's economic base by stimulating and sustaining the crafts cottage industry.

C. "Craft" shall mean any object of metal, fibre, wood, glass, clay, or other natural material which is produced by hand and which demonstrates originality and other artistic qualities as further determined by rules of the Louisiana State Arts Council.

Acts 1986, No. 588, §1.

{{NOTE: SEE ACTS 1986, NO. 588, §4, REGARDING EFFECTIVENESS.}}



RS 25:898 - Establishment under Louisiana State Arts Council; crafts panel; logo; use

§898. Establishment under Louisiana State Arts Council; crafts panel; logo; use

A. The Louisiana State Arts Council shall be responsible for administration of the juried Louisiana native crafts program and shall advise the governor, the secretary of the Department of Culture, Recreation and Tourism, and the assistant secretary of the office of cultural development relative to the program. To assist in administration of the program, the council shall utilize the division of the arts, as further provided in R.S. 25:900, and shall appoint a crafts panel.

B.(1) The crafts panel shall be composed of eight persons who shall be appointed by the council and serve at its pleasure. Four members shall be persons with demonstrated knowledge and interest in crafts as an artistic endeavor or designees of private or public entities for promotion of fine arts and shall include at least one professional craftsman and a designee of the Louisiana Black Culture Commission. The other four members shall be persons knowledgeable of the marketing of quality crafts or designees of such associations as the Louisiana Chapter of the American Society of Interior Designers, the Louisiana Home Furnishing Association, and the Louisiana Crafts Council.

(2) The panel shall act as a quality control entity by advising the council as to which crafts are of such merit and proven consistency to bear the hallmark of the logo of juried Louisiana native crafts. Recommendations of the panel shall be based upon a process of selectively jurying crafts established by rules of the council. Additionally, the panel may accept on an annual basis any craft juried by the Louisiana Crafts Council and designated as a mastercraft provided that such craft has the potential to be marketed and distributed on a commercial basis.

C. The council shall be the sole authority to approve the use, and to disallow the continued use, of the logo assuring the quality of a Louisiana craftsperson's craft. Subsequent to such approval, the council shall, by contractual agreement, authorize the craftsperson to affix on each craft item a hallmark which shall be the approved logo signifying quality.

Acts 1986, No. 588, §1.

{{NOTE: SEE ACTS 1986, NO. 588, §4, REGARDING EFFECTIVENESS.}}



RS 25:899 - Logo; competition; trademark

§899. Logo; competition; trademark

A. The logo shall be a design used as a hallmark on any approved juried Louisiana native craft signifying quality.

B. The Louisiana State Arts Council shall allocate to itself an amount not to exceed five thousand dollars, plus administrative expenses not to exceed fifteen percent, in Fiscal Year 1986-87 for a juried logo competition. The council, with the advice of the crafts panel, shall select the design from among competitors for the exclusive use of the Louisiana State Arts Council and shall award the winner the cash award upon the assigned agreement that the design, and any derivative thereof, is solely, exclusively, and perpetually the property of the state of Louisiana under the control and auspices of the council.

C. The council shall register the logo as a trademark.

D. The council may, but no more frequently than every five years, conduct another competition for a new logo, which shall be conducted as provided in this Section.

E. Participation in the competition shall be limited to residents of Louisiana.

Acts 1986, No. 588, §1.

{{NOTE: SEE ACTS 1986, NO. 588, §4, REGARDING EFFECTIVENESS.}}



RS 25:900 - Division of the arts; functions related to juried Louisiana native crafts program

§900. Division of the arts; functions related to juried Louisiana native crafts program

A. The division shall be authorized to perform the following:

(1) Publish on a regular, periodic basis a newsletter on the commercial, technical, and trade aspects of arts and crafts, for a reasonable fee to cover costs.

(2) Compile and distribute a catalogue of juried Louisiana native crafts bearing the hallmark of the approved logo. The division shall update the catalogue on a regular biennial basis. The catalogue shall include a directory of craftspersons and locations of outlets selling their crafts.

(3) Hold annually and promote an indoor juried show or fair of Louisiana native crafts on a statewide basis.

B. The division is authorized to cooperate with or contract with any recognized private sector or nonprofit organization to execute any or all of the functions of Subsection A of this Section.

C. The division shall perform the following:

(1) Conduct workshops and seminars on the technical business aspects of finance, marketing, promotion, advertising, and distribution of crafts as a small business.

(2) Encourage the formation of a Louisiana chapter of the National Association of Cottage Industries using an existing, recognized statewide crafts organization.

(3) Work closely with the office of tourism to incorporate into the annual statewide master plan for marketing tourism events highlighting Louisiana crafts and craftspersons.

(4) Work with the office of state parks and the office of the state museum to promote, display, and offer to sell, either directly or through their vendors or support auxiliary organizations, juried Louisiana native crafts bearing the hallmark of the quality-control logo, on a consignment or wholesale basis.

(5) Work with the Department of Wildlife and Fisheries to include features and other information on Louisiana crafts and craftspersons in existing publications of that department on a monthly basis.

(6) Doing whatever is necessary and proper to implement the juried Louisiana native crafts program.

Acts 1986, No. 588, §1; Acts 1991, No. 490, §2, eff. July 15, 1991; Acts 2001, No. 8, §6, eff. July 1, 2001.

{{NOTE: SEE ACTS 1986, NO. 588, §4, REGARDING EFFECTIVENESS.}}



RS 25:900.1 - Percent for Art program; established; implementation

§900.1. Percent for Art program; established; implementation

A. Recognizing the responsibility of the state to foster culture and the arts and to encourage the development of artists and craftsmen, the legislature declares it to be the public policy of the state that a portion of the money spent by state agencies on the construction or renovation of state buildings shall be spent on the acquisition, installation, restoration, or conservation of works of art in, on, or on the grounds of such buildings. In pursuit of this policy, the Percent for Art program is established for the purpose of providing for art to be exhibited in or on state buildings and grounds and recognizing and assisting qualified Louisiana artists and craftsmen.

B. The following terms, as used in this Section, shall have the meaning provided in this Subsection, unless the context clearly indicates otherwise:

(1) "Louisiana artist" means an artist, artisan, or craftsman who is a resident of Louisiana.

(2) "Renovation" does not include a project the principal purpose of which is the rehabilitation of plumbing, heating, ventilating, air conditioning, or electrical systems.

(3) "State building" means any building, facility, structure, or park built or renovated using state funds, that will be owned by a department or agency in the executive, judicial, or legislative branch of state government, including any state-owned lands or space surrounding or integral to the building. "State building" shall not include parking lots (but it shall include parking garages), sidewalks, maintenance sheds, bridges, tunnels, sewers, trails, or warehouses, unless such structures are adjuncts of the principal element of the project.

(4) "Work of art" includes all forms of original creations of visual art, including but not limited to:

(a) Paintings, including all media and both portable and permanently affixed works of art such as murals.

(b) Sculpture, including bas relief, high relief, mobile, fountain, kinetic, environmental, electronic, and in-the-round sculpture.

(c) Prints, calligraphy, drawings, stained glass, mosaics, photographs, and works in fiber or textiles, wood, metal, plastic, or other materials or combination of materials.

(d) Mixed media, including any combination of forms of media.

(e) Any craft as defined in R.S. 25:897(C).

(5) "State funds" or "state money" shall not include federal funds or insurance proceeds for the construction, replacement, renovation, or improvement of a state building damaged by a natural catastrophe when conditions governing the expenditure of such monies preclude their use for the restoration or acquisition of art, nor shall it include state monies used as a match for such federal funds or insurance proceeds.

C. Except as otherwise provided in this Section, whenever more than two million dollars of state funds, whether obtained from the sale of bonds or otherwise, is to be spent by a state agency for the construction or renovation of a state building, the agency that contracts for the construction or renovation shall expend the lesser of four hundred fifty thousand dollars or one percent of the state money to be expended for the project to acquire, conserve, or restore and install works of art for display in, on, or on the grounds of the state building. The four hundred fifty thousand dollar maximum shall apply to all projects begun on or after August 1, 2016. No new contracts shall be entered into after October 1, 2016, to acquire, conserve, restore, or install works of art under this Section for existing projects if such contract would increase the total expenditure for art for such project under the Percent for Art program to exceed four hundred fifty thousand dollars. The work or works of art for the project shall be chosen as provided in Subsection E of this Section. In the case of a renovation of a state building, the required expenditure or a portion thereof may be for restoration or conservation of an existing work of art associated with the state building which is to be renovated.

D.(1) Notwithstanding the provisions of Subsection C of this Section, no state money or an amount less than one percent of the amount of state money to be expended on the project, as determined by the assistant secretary of the office of cultural development of the Department of Culture, Recreation and Tourism, shall be expended to acquire, conserve, restore, or install works of art for a particular project, if the assistant secretary of the office, considering advice from professional staff of the Louisiana Division of Arts, determines that any of the following is true:

(a) A work of art would be inappropriate on the particular project.

(b) There will be little opportunity for public appreciation of any work of art in or on the state building or its grounds.

(c) The value of one or more features or characteristics inherent in the architectural design of the state building should be considered to apply toward the one percent requirement.

(d) The state building will be amply provided with works of art without the expenditure.

(2) Nothing contained in this Subsection shall be construed to obstruct the power of the commissioner of administration to exercise any of the commissioner's lawful authority.

E. Each work of art acquired, restored, or conserved as provided in this Section shall be selected or determined by the assistant secretary of the office of cultural development of the Department of Culture, Recreation and Tourism who shall request the advice of and consult with the contracting agency, the state agency who will occupy or operate the building, the Louisiana State Arts Council, and the project architect. When selecting such works of art, preference shall be given to works of art of Louisiana artists. When selecting works of art for an institution of postsecondary education, preference shall be given to works of art created by students and faculty in art programs offered by that institution or institutions under the same postsecondary management board.

F. The commissioner of administration may adopt rules to implement the provisions of this Section.

Acts 1999, No. 1280, §1; Acts 2003, No. 972, §1, eff. July 1, 2003; Acts 2006, No. 91, §1, eff. May 25, 2006; Acts 2016, No. 600, §1.



RS 25:901 - LOUISIANA NATIONAL REGISTER

CHAPTER 21. LOUISIANA NATIONAL REGISTER

REVIEW COMMITTEE

§901. Louisiana National Register Review Committee; creation; functions; purposes; duties

The Louisiana National Register Review Committee, which shall be referred to as the committee for the purposes of this Chapter, is hereby created and established in the Department of Culture, Recreation and Tourism as an agency of the state. The committee is established pursuant to requirements of the U.S. Heritage Conservation Recreation Service in implementing the National Historic Preservation Act of 1966 (Public Law 89-665, as amended)1 that each state establish such a state review committee. The purpose of the committee is to promote the goals and objectives of the Louisiana Department of Culture, Recreation and Tourism and to act in an advisory capacity to that department and to the state historic preservation officer in their administration of this Chapter, and in matters relating to the conservation, preservation and restoration of the historic resources of Louisiana, with operating procedures established by the state historic preservation officer. The committee will recommend to the state historic preservation officer nominations to both the National Register of Historic Places and to the State Historic Preservation Plan Report before such plan is submitted to the Heritage Conservation and Recreation Service. Furthermore, the committee may be requested to advise the state historic preservation officer on any other matters pertaining to historic preservation.

Added by Acts 1979, No. 661, §1, eff. July 18, 1979.

116 U.S.C.A. §470 et seq.



RS 25:902 - Composition; qualifications; terms; vacancies; officers; meetings; expenses; reports

§902. Composition; qualifications; terms; vacancies; officers; meetings; expenses; reports

A. The committee shall be composed of at least nine but no more than thirteen members. The state historic preservation officer shall appoint, subject to confirmation by the senate, the members of the committee, each member to serve a term of three years; however, the first members appointed under the provisions of this Chapter shall serve staggered terms as follows: at least three members shall serve for a term of three years; at least three members shall serve for two years; and at least three members shall serve for one year. If the membership of the committee exceeds nine members, the terms of the additional members also shall be staggered three year terms and the initial terms shall be determined by the state historic preservation officer. The committee shall include one professional in each of the following disciplines: history, archaeology, architectural history, historical architecture and architecture, provided that the professional in archaeology shall be qualified in both prehistoric and historic archaeology, or an additional professional shall be appointed to the committee so that expertise in both prehistoric and historic archaeology will be represented. The state historic preservation officer shall determine what other professional disciplines or additional members are needed and appoint nonprofessional members with demonstrative interests or competence in historic preservation, provided that the majority of membership shall consist of professionals.

B. To be eligible for appointment to the committee as a professional in any of the above enumerated disciplines, an individual must possess the minimum qualifications for his or her respective discipline, as set out in this Subsection.

(1) History. The minimum professional qualifications in history are a graduate degree in history or closely related field, or a bachelor's degree in history or a closely related field plus one of the following: (a) at least two years of full time experience in research, writing, teaching, interpretation, or other demonstrable professional activity with an academic institution, historical organization or agency, museum, or other professional institution; or (b) substantial contribution through research and publication to the body of scholarly knowledge in the field of history.

(2) Archaeology. The minimum professional qualifications in archaeology are a graduate degree in archaeology, anthropology or a closely related field, plus (a) at least one year of full time professional experience or equivalent specialized training in archaeological research, administration, or management; (b) at least four months of supervised field analytic experience in general North American archaeology; and (c) demonstrated ability to carry research to completion. In addition to these minimum qualifications, a professional in prehistoric archaeology shall have at least one year of full time professional experience at a supervisory level in the study of archaeological resources of the prehistoric period. A professional in historic archaeology shall have at least one year of full time experience at a supervisory level in the study of archaeological resources of the historic period.

(3) Architectural history. The minimum professional qualifications in architectural history are a graduate degree in architectural history, art history, historic preservation or a closely related field, with course work in American architectural history; or a bachelor's degree in architectural history with concentration in American architecture; or a bachelor's degree in architectural history, art history, historic preservation, or a closely related field plus one of the following: (a) at least two years of full time experience in research, writing, teaching in American architectural history or restoration architecture with an academic institution, historical organization or agency, museum, or other professional institution; or (b) substantial contribution through research and publication to the body of scholarly knowledge in the field of American architectural history.

(4) Historical architecture. The minimum professional qualifications in historical architecture are a professional degree in architecture or a state license to practice architecture, plus one of the following: (a) at least one year of graduate study in architectural preservation, American architectural history, preservation planning, or a closely related field and at least one year of full time professional experience on preservation and restoration projects; or (b) at least two years of full time professional experience in preservation and restoration projects. Experience in preservation and restoration projects shall include detailed investigations of historic structures, preparation of historic structures, research reports, and preparations of plans and specifications for preservation projects.

(5) Architecture. The minimum professional qualifications in architecture are a professional degree in architecture plus at least two years of full time professional experience in architecture or a state license to practice architecture.

C. The seat of an appointed member which becomes vacant during the term of his appointment shall be filled by the state historic preservation officer for the remainder of the unexpired term. The seat of any appointed member who shall miss three consecutive duly called meetings of the committee shall be deemed vacant, and the vacancy shall be filled in the above described manner.

D. The members of the committee shall be reimbursed for reasonable and necessary expenses incurred in the performance of their duties.

E. The committee shall annually elect one of its members as chairman and shall provide for its internal organization in a manner designed to best implement and accomplish its duties.

F. The committee shall meet at least three times a year to consider and vote on matters which come before it. Special meetings shall be held on the call of the chairman or on request of a majority of members. Any six members of the committee shall constitute a quorum for the transaction of any and all business at any regular or special meeting. In the absence of the chairman, the remaining members may appoint a temporary chairman having all the powers of the absent chairman.

Added by Acts 1979, No. 661, §1, eff. July 18, 1979. Amended by Acts 1980, No. 288, §1, eff. July 12, 1980; Acts 2008, No. 263, §1.



RS 25:911 - Division of historic preservation; creation

CHAPTER 21-A. DIVISION OF HISTORIC PRESERVATION

§911. Division of historic preservation; creation

There is hereby created, within the office of cultural development of the Department of Culture, Recreation and Tourism, the division of historic preservation, which shall be referred to as the "division" for purposes of this Chapter. The division shall serve as the staff of the appointed state historic preservation officer for federal programs that pertain to historic buildings, structures, and places as such appointment is required by the National Historic Preservation Act, 16 U.S.C. 470 et seq. It will also serve in this capacity regarding the state historic preservation officer's responsibilities under federal and state laws as provided in this Chapter.

Acts 1997, No. 785, §1.



RS 25:912 - Duties and responsibilities

§912. Duties and responsibilities

The division shall have the following duties and responsibilities:

(1) Nominating Louisiana properties to the National Register of Historic Places in accordance with 16 U.S.C. 470 et seq. and R.S. 25:901 and 902.

(2) Compiling and maintaining a survey of all buildings in the state which are over fifty years old.

(3) Reviewing applications for the federal historic preservation tax credit program pursuant to 26 U.S.C. 47.

(4) Developing a comprehensive statewide historic preservation plan to be approved by the state historic preservation officer and updated from time to time.

(5) Administering the certified local government program pursuant to 16 U.S.C. 470a.

(6) Administering the Louisiana component of the historic American buildings survey program in accordance with 16 U.S.C. 470a.

(7) Reviewing federal projects and federally assisted or licensed projects for their impact upon historic buildings and places under provisions of Section 106 of the National Historic Preservation Act, 16 U.S.C. 470f.

(8) Reviewing applications for the state historic preservation tax incentive program established by R.S. 47:4311 et seq.

(9) Reviewing projects in the State Capitol Historic District for issues concerning buildings, furnishings, and grounds of the district pursuant to R.S. 25:781 et seq.

(10) Performing all other functions relative to historic preservation as required by federal or state law.

(11) Establishing and implementing the main street historic downtown revitalization program in Louisiana as developed by the National Trust for Historic Preservation.

(12) Implementing a program of activities that will make information about the historic resources of the state available to the public. This shall include but shall not be limited to publications, press releases, periodicals, exhibits, teaching materials, lecturers, and other public presentations.

(13) Providing for the management of all Federal Historic Preservation Fund monies and state funds allocated for grants for the purpose of historic preservation.

(14) Under guidance of a professional architectural historian, developing and implementing a program to provide public financial assistance for the preservation and enhancement of designated historic structures, both public and private.

(15) Establishing and maintaining a register of historic cemeteries located in Louisiana in accordance with the provisions of R.S. 25:914.

Acts 1997, No. 785, §1; Acts 2008, No. 600, §1, eff. June 30, 2008.



RS 25:913 - Organization and functions

§913. Organization and functions

A. The division shall be supervised by a director which position is hereby created. The director may provide for any deputy directors and such subdivision supervisory units as may be needed. Qualifications for the director shall be established as provided by applicable civil service law and rules.

B. The division shall promulgate reasonable rules and regulations, in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., to carry out the authority granted to the division by this Chapter.

C. The state historic preservation officer shall exercise full signatory authority for all official documents relating to the provisions of federal and state law referenced in this Chapter and shall specify the signatory authority of any deputy historic preservation officers who may be appointed.

D. Under authority of the state historic preservation officer, the division may enter into contracts and agreements with the United States or any appropriate agency thereof, the state of Louisiana or any appropriate agency thereof, any parish or municipal governing authority, or any private group or individual to further the goals of the state's historic preservation programs.

E. Under the authority of the state historic preservation officer, the division may accept facade easements and servitudes and may enter into protective memoranda of agreement with public and private owners of real property.

F. The division may accept gifts, grants, devices, and bequests.

Acts 1997, No. 785, §1.



RS 25:914 - Louisiana Register of Historic Cemeteries

§914. Louisiana Register of Historic Cemeteries

A. The division shall be responsible for establishing and maintaining a register of historic cemeteries located in Louisiana in accordance with the provisions of this Section. The register shall be known as the Louisiana Register of Historic Cemeteries. The register shall be established and maintained for the purpose of recognizing cemeteries as being among the most valuable historic resources of the state of Louisiana as cemeteries can reveal information about the historic events, religion, lifestyles, and genealogy of a local community.

B. The division shall establish an application process by which a cemetery may be nominated to the division for placement on the state register. A cemetery may be nominated by any person, agency, organization, or political subdivision of the state of Louisiana. The division shall make an application for nomination available to any person who requests such application.

C. No cemetery shall be considered for placement on the state register unless it is at least fifty years old, or contains the burial of a person of local, state, or national importance by reason of civic, public or military service, cultural achievement, or historical significance, or contains structures that are considered architecturally significant. Any person, agency, organization, or political subdivision nominating a cemetery to the division for inclusion on the state register shall submit photographs, maps, and any historical data regarding the significance of any such cemetery. The division shall promulgate such rules and regulations for the nomination, review, and approval of any application submitted pursuant to this Section in accordance with the provisions of R.S. 25:913(B).

D. The division may cooperate with all departments, commissions, boards, agencies, officers, and institutions of the state and all political subdivisions thereof in carrying out the purposes of this Section.

Acts 2008, No. 600, §1, eff. June 30, 2008.



RS 25:931 - Short title

CHAPTER 21-B. LOUISIANA HISTORIC CEMETERY

PRESERVATION ACT

§931. Short title

This Chapter shall be known as the "Louisiana Historic Cemetery Preservation Act".

Acts 2010, No. 707, §1, eff. June 29, 2010.



RS 25:932 - Legislative declaration of intent

§932. Legislative declaration of intent

The legislature hereby finds the demolition, destruction, and damage of historic cemeteries and isolated graves a disrespectful practice. The legislature further finds that existing state laws do not provide for the adequate protection of historic cemeteries that are not under the jurisdiction of the Louisiana Cemetery Board, are not on state lands, and are not solely comprised of unmarked graves. Cemeteries are considered by most cultures to be sacred spaces. In addition to being resting places for our dead, many of Louisiana's cemeteries are repositories of significant examples of art, architecture, and archaeology as well as containing the history of their respective communities. The importance of cemeteries should not be taken lightly, as these significant elements represent a substantial tourist attraction for the state of Louisiana, and also present an endless source of data for historians, taphologists, anthropologists, archaeologists, and genealogists that collectively lead us to a better understanding of our own culture.

Acts 2010, No. 707, §1, eff. June 29, 2010.



RS 25:933 - Definitions

§933. Definitions

The following words and phrases when used in this Chapter shall have the meanings given to them in this Section unless the context clearly indicates otherwise:

(1) "Abandoned cemetery" shall mean any cemetery which is no longer being used for interments, is not being maintained in good condition, and has fallen into a state of disrepair, including tombs and headstones that have collapsed or been destroyed, walls and fences that have fallen apart, and trees and bushes that have grown amongst and within grave spaces.

(2) Repealed by Acts 2016, No. 614, §5(A).

(3) "Artifact" shall mean any item of human manufacture or use that is associated with a historic cemetery or isolated grave.

(4) "Board" shall mean the Louisiana Cemetery Board.

(5) "Damage" shall mean the intentional or inadvertent hurt, harm, or injury to a component of a historic cemetery or to an isolated grave so as to lessen or destroy its historic, cultural, or scientific value.

(6) "Department" shall mean the Department of Culture, Recreation and Tourism.

(7) "Destruction" shall mean intentionally or inadvertently destroying components of a historic cemetery by violent disintegration of its fabric so as to reduce the components to ruin.

(8) "Division" shall mean the office of cultural development, division of archaeology, within the department.

(9) "Grave space" shall mean a grave, crypt, vault, niche, tomb, lawn crypt, or any other property used or intended to be used for the interment of human remains. The term shall also include any marker or other means of commemoration associated with the grave space.

(10) "Historic cemetery" shall mean any abandoned cemetery located in the state that is more than fifty years old and is not subject to the laws, rules, and regulations of the board or Chapter 10-A of Title 8 of the Louisiana Revised Statutes of 1950.

(11) "Human skeletal remains" shall mean any part of the body of a deceased human being in any stage of decomposition.

(12) "Isolated grave" shall mean any marked grave site that is not part of a larger cemetery and is not subject to the laws, rules, and regulations of the board or Chapter 10-A of Title 8 of the Louisiana Revised Statutes of 1950. The term shall also include groupings of multiple graves that are not part of a larger cemetery.

(13) "Modification" shall mean the altering of the original substance of a grave space.

(14) "Program" shall mean the Louisiana Historic Cemetery Preservation Program.

(15) "Unmarked burial site" shall have the same meaning as provided in R.S. 8:673.

(16) Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

Acts 2010, No. 707, §1, eff. June 29, 2010; Acts 2012, No. 834, §§4 and 13, eff. July 1, 2012; Acts 2016, No. 614, §5A.



RS 25:934 - Louisiana Historic Cemetery Preservation Program

§934. Louisiana Historic Cemetery Preservation Program

A. The Louisiana Historic Cemetery Preservation Program is hereby established within the Department of Culture, Recreation and Tourism. The program shall be established and maintained in the office of cultural development, division of archaeology. All budgeting, purchasing, and management functions shall be administered by the department.

B. The department may employ and remove personnel as may be necessary for the efficient administration of the program in accordance with applicable civil service law, rules, and regulations, and department policies.

Acts 2010, No. 707, §1, eff. June 29, 2010.



RS 25:935 - Powers and duties of the department

§935. Powers and duties of the department

The department shall have the following powers and duties with respect to the program:

(1) To implement and enforce the provisions of this Chapter.

(2) To adopt such rules and regulations as are necessary to implement and to enforce the provisions of this Chapter. All rules and regulations shall be adopted in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

(3) To consult with all interested parties on occasions of planned or inadvertent destruction, damage, or modification of grave spaces within historic cemeteries or of isolated graves and to determine a proper course of action.

(4) To institute civil proceedings seeking injunctive or other relief to restrain and to prevent violations of this Chapter or the laws or administrative rules administered or enforced pursuant to this Chapter.

(5) To institute civil proceedings seeking restitution, payment of costs, or other monetary relief necessary to prevent, restore, or repair damage to grave spaces within historic cemeteries or to isolated graves.

(6) To issue permits for the disinterment and scientific study of human skeletal remains and artifacts found in or near historic cemeteries or isolated graves. The department may adopt rules and regulations to provide for the issuance of emergency permits by the state archaeologist. Provisional permits may be used by the department until such time as the program is staffed, and the department has adopted rules and regulations governing permitting.

(7) To charge an amount not in excess of the amount authorized in R.S. 8:676(A)(7) for each such permit. The monies collected from the issuance of permits, subject to applicable provisions of law, shall be used as provided for funds from civil damages as authorized by R.S. 25:938. However, the department shall not be required to charge a fee for any permit issued pursuant to this Chapter.

Acts 2010, No. 707, §1, eff. June 29, 2010.



RS 25:936 - Revocation or suspension of permits

§936. Revocation or suspension of permits

A. The department may revoke or suspend any permit issued under the provisions of this Chapter upon a determination by the division that the holder of the permit has violated the provisions of this Chapter or the rules and regulations adopted pursuant to this Chapter, or has failed to meet the professional or occupational standards determined by the division, or has failed to ensure that the personnel employed by the holder of the permit meet the professional or occupational standards determined by the division.

B. Permits may be revoked or suspended only by a ruling of the department based on an adjudicatory hearing held in accordance with the provisions of the Administrative Procedure Act.

C. The department shall notify each person whose permit has been revoked or suspended, by certified mail, return receipt requested.

D. Each person whose permit has been revoked or suspended shall return the permit to the department within fifteen days of the date on which the notice of the revocation or suspension was received.

Acts 2010, No. 707, §1, eff. June 29, 2010.



RS 25:937 - Unlawful acts

§937. Unlawful acts

A. It is unlawful for any person, entity, or group, to whom the department has not issued a permit, to knowingly:

(1) Disturb a historic cemetery or an isolated grave.

(2) Allow any person, entity, or group access to a historic cemetery or an isolated grave for the purpose of disturbing any such cemetery or grave.

(3) Provide funds to or for any person, entity, or group for the purpose of disturbing any historic cemetery or isolated grave.

B. Each violation of this Section shall be punishable upon conviction of a first offense by a fine of not more than five thousand dollars or imprisonment for not more than one year, or both. Upon conviction of a second or subsequent offense each violation shall be punishable by imprisonment for not more than two years or a fine of not more than ten thousand dollars, or both. Each disturbance of a historic cemetery or isolated grave constitutes a separate offense.

Acts 2010, No. 707, §1, eff. June 29, 2010.



RS 25:938 - Civil remedies

§938. Civil remedies

A. The department may institute civil proceedings seeking injunctive relief to restrain and prevent violations of this Chapter or the laws or administrative rules administered or enforced by the department.

B. The department may also institute civil proceedings seeking civil damages from any person who knowingly violates any provision of R.S. 25:937. Civil damages shall include any or all of the following:

(1) Forfeiture of any and all equipment used in disturbing the historic cemetery or isolated grave.

(2) Payment of any and all costs incurred in cleaning and restoring the affected portions of the historic cemetery or the isolated grave.

(3) Payment of any and all costs associated with protecting the historic cemetery or isolated grave from further damage or in restoring the historic cemetery or isolated grave to its original condition.

(4) Payment of any and all costs associated with recovery of data, and analyzing, publishing, accessioning, and curating materials when the prohibited activity is so extensive as to preclude the restoration of the historic cemetery or isolated grave.

(5) Payment of any and all costs associated with the reinterment of the human skeletal remains.

(6) Payment of any and all costs associated with determining and collecting the civil damages, including but not limited to filing fees, attorney fees, court costs, fees associated with discovery and the testimony of expert witnesses, and collection costs.

C. The department may bring actions for injunctive relief or civil damages in either the district court for the parish of East Baton Rouge or in the district court where the historic cemetery or isolated grave is located.

D. The attorney general shall represent the department in all matters pertaining to the administration or enforcement of this Chapter, or both, except in those matters in which the department has employed special counsel. The department may employ and shall fix the compensation of such special counsel with the concurrence of the attorney general and in accordance with the laws and regulations regarding employment of special counsel.

E. Civil damages, except for attorney fees, recovered by the department, subject to applicable provisions of law, shall be used by the department to implement and enforce the provisions of this Chapter and to fund activities of the division in regard to restoration and protection of historic cemeteries and isolated graves, in accordance with regulations adopted by the department and other applicable laws. Attorney fees shall be paid to the Louisiana Department of Justice.

F. The provisions of this Chapter shall in no way limit the exercise of concurrent jurisdiction by other state agencies in the prosecution of criminal or civil lawsuits for violations of the provisions of this Chapter.

Acts 2010, No. 707, §1, eff. June 29, 2010.



RS 25:939 - Discovery of historic cemetery or isolated grave

§939. Discovery of historic cemetery or isolated grave

A. Any person who has reason to believe he has discovered a historic cemetery or an isolated grave shall notify the department through the division within seventy-two hours of the discovery.

B. Any activity that may disturb the historic cemetery or isolated grave shall immediately cease upon discovery. No activity which shall disturb the historic cemetery or isolated grave shall resume until the department has issued a permit governing the disposition of the historic cemetery or isolated grave. In no event shall the department take longer than thirty days to decide on issuance of a permit without the written agreement of all parties.

Acts 2010, No. 707, §1, eff. June 29, 2010.



RS 25:940 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§940. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 25:941 - Repealed

§941. Repealed by Acts 2016, No.614, §5A.



RS 25:942 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§942. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 25:943 - Exclusions

§943. Exclusions

The provisions of this Chapter shall not apply to the following:

(1) A cemetery operated under the authority and regulation of the board.

(2) An unmarked burial site that is covered under the authority and regulation of the division or Chapter 10-A of Title 8 of the Louisiana Revised Statutes of 1950.

(3) Normal cleaning of grave spaces and grounds maintenance.

(4) Grave spaces within abandoned cemeteries that are less than fifty years old.

Acts 2010, No. 707, §1, eff. June 29, 2010.



RS 25:951 - Title

CHAPTER 21-C. LOUISIANA HUMAN REMAINS

PROTECTION AND CONTROL ACT

§951. Title

This Chapter shall be known as the "Louisiana Human Remains Protection and Control Act".

Acts 2016, No. 531, §1, eff. June 17, 2016.



RS 25:952 - Legislative findings and declaration of intent

§952. Legislative findings and declaration of intent

The legislature hereby finds that Louisiana law has never permitted, recognized, or sanctioned ownership rights in human remains and that such materials are explicitly exempted from property concepts under both common and civil law. The legislature further finds that the trade in or commodification of human remains fosters the looting and desecration of cemeteries and other sacred sites. The legislature further finds that existing state laws do not adequately protect against the illicit trade in human remains and that such trade needs to be stemmed in order to minimize looting and desecration of cemeteries. The legislature also finds and declares that there is a need for a central state entity to manage the enforcement of human remains laws and that, because the attorney general is already the statutory counsel to the Louisiana Cemetery Board, as well as being charged with civil enforcement of the Louisiana Unmarked Human Burial Sites Preservation Act and the Louisiana Historic Cemetery Preservation Act, the attorney general is uniquely qualified to enforce and police all illicit transactions in and commodification of human remains contemplated by this Chapter.

Acts 2016, No. 531, §1, eff. June 17, 2016.



RS 25:953 - Definitions

§953. Definitions

As used in this Chapter, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) "Human remains" means the body or parts thereof of a deceased person and includes the body or parts thereof in any stage of decomposition, as well as cremated remains.

(2) "Possession" means the exercise of control over human remains.

(3) "Trade" means to distribute, to offer for sale, to offer for acquisition, to buy, to sell, to barter, to exchange, to give, to receive, to donate, or to bequest, whether by physical delivery or by subterfuge.

Acts 2016, No. 531, §1, eff. June 17, 2016.



RS 25:954 - Prohibited acts

§954. Prohibited acts

Except as otherwise permitted by law:

(1) The possession of human remains is prohibited.

(2) It shall be unlawful to trade in, discard, or destroy human remains.

Acts 2016, No. 531, §1, eff. June 17, 2016.



RS 25:955 - Penalties

§955. Penalties

A.(1) A first offense violation of this Chapter shall be punishable upon conviction by a fine of not more than five thousand dollars, or imprisonment, with or without hard labor, for not more than one year, or both.

(2) Upon conviction of a second or subsequent offense, each violation shall be punishable by imprisonment, with or without hard labor, for not more than two years, or a fine of not more than ten thousand dollars, or both.

(3) Each item of human remains in possession or trade shall constitute a separate offense.

B. The attorney general may institute civil proceedings seeking injunctive relief to restrain and prevent violations of this Chapter.

C. The attorney general may institute civil proceedings seeking civil damages from any person who knowingly violates any provision of this Chapter. Civil damages shall include any or all of the following:

(1) Forfeiture of any and all equipment used in obtaining the human remains.

(2) Any and all costs incurred in cleaning, restoring, analyzing, accessioning, and curating the recovered human remains.

(3) Any and all costs associated with the reinterment of the human remains.

(4) Any and all costs associated with determining and collecting civil damages, including but not limited to filing fees, attorney fees, court costs, fees associated with discovery and the testimony of expert witnesses, and collection costs.

D. The attorney general may bring actions for injunctive relief or civil damages in either the district court for the parish of East Baton Rouge or in the district court where the burial site, the human skeletal remains, or other body parts, or the burial artifacts are located.

Acts 2016, No. 531, §1, eff. June 17, 2016.



RS 25:956 - Amnesty program

§956. Amnesty program

A. A natural or juridical person possessing human remains in violation of this Chapter may voluntarily relinquish possession of such human remains to the Louisiana Department of Justice without sanctions under this Chapter. The attorney general shall be vested with the authority and discretion to waive civil sanctions under this Chapter for any person who voluntarily relinquishes human remains.

B. Upon voluntarily relinquishing human remains pursuant to this Chapter, any person may designate which qualified entity or entities the human remains should be transmitted to for permanent curation following analysis for compliance with other laws. Such transmissions shall occur only with the concurrence of the designated qualified entity or entities. Failing such concurrence or direction, the disposition of human remains relinquished or acquired by the Louisiana Department of Justice pursuant to this Chapter shall be within the discretion of the attorney general.

Acts 2016, No. 531, §1, eff. June 17, 2016.



RS 25:957 - Exemptions

§957. Exemptions

A. The following shall be exempt from the restrictions and prohibitions of this Chapter:

(1) Private and public institutions of primary, secondary, or higher education.

(2) Federal, state, and local governments and any political subdivisions thereof as well as federal, state, and local law enforcement officials acting within their statutory authority.

(3) Qualified museums or research institutions.

(a) A "qualified museum or research institution" means an entity that is a juridical person pursuant to Louisiana law that has an explicitly stated educational or research purpose as part of their mission and juridical personage registration.

(b) A qualified museum or research institution shall submit notification of retention of human remains in its possession to the Louisiana Department of Justice within one year of June 17, 2016.

(c) A qualified museum or research institution, upon reasonable notice, shall submit to the attorney general for analysis any human skeletal remains in its possession.

(d) A qualified museum or research institution shall notify the Louisiana Department of Justice within six months of any acquisition of known human remains not included in any initial disclosure under this Chapter.

B. The Louisiana Department of Justice shall hold in a centralized database all records of qualified museums and research institutions, exempt as provided in this Section, that have complied with the requirements of this Chapter.

Acts 2016, No. 531, §1, eff. June 17, 2016.



RS 25:958 - Conflicts with existing laws

§958. Conflicts with existing laws

A. The provisions of this Chapter are not intended to supplant the primary criminal jurisdiction of district attorneys under R.S. 14:101, R.S. 8:655, R.S. 8:659, R.S. 8:678, R.S. 17:2280, R.S. 17:2354.4, R.S. 17:2354.5, or R.S. 25:937.

B. The provisions of this Chapter are not intended to restrict or limit, and are explicitly superseded by, the law relative to anatomical gifts and donations authorized under R.S. 17:2271 et seq. or R.S. 17:2351 et seq.

C. The provisions of this Chapter are not intended to restrict or limit, and are explicitly superseded by, the rights of descendants and family members to control human remains under R.S. 8:651 et seq.

D. The provisions of this Chapter are not intended to restrict or limit, and are explicitly superseded by, the licensed or otherwise authorized practice of funeral directing, cremation, and cemetery operation as authorized in Titles 8 and 37 of the Louisiana Revised Statutes of 1950.

E. The provisions of this Chapter are not intended to restrict or limit, and are explicitly superseded by, the authority of coroners as authorized by Title 13 of the Louisiana Revised Statutes of 1950.

F. The provisions of this Chapter are not intended to restrict or limit, and are explicitly superceded by, the Louisiana Unmarked Human Burial Sites Preservation Act, pursuant to R.S. 8:671 et seq., the Louisiana Historical Cemetery Preservation Act, pursuant to R.S. 25:931 et seq., and the Native American Graves Protection and Repatriation Act, 25 U.S.C. 3001 et seq.

Acts 2016, No. 531, §1, eff. June 17, 2016.



RS 25:959 - Enforcement

§959. Enforcement

The attorney general shall administer the provisions of this Chapter and shall be charged with the investigation and enforcement of this Chapter. The prosecution of the civil provisions of this Chapter shall be concurrently within the prosecutorial discretion of the attorney general and the district attorney for the parish in which the violations occur. The prosecution of the criminal provisions of this Chapter shall be within the discretion of the district attorney for the parish in which the violations occur, subject to the district attorney's recusal to the attorney general within the appropriate district attorney's discretion.

Acts 2016, No. 531, §1, eff. June 17, 2016.



RS 25:1000 - NAVAL WAR MEMORIAL COMMISSIONS

CHAPTER 22. NAVAL WAR MEMORIAL COMMISSIONS

PART I. LOUISIANA NAVAL WAR MEMORIAL COMMISSION

§1000. Legislative intent

The legislature hereby recognizes that no Naval or Marine Corps war memorial has been established in Louisiana, despite the heroic participation and sacrifices of its citizens in World War II and subsequent conflicts in which the United States has been engaged. The legislature further recognizes that a fitting memorial should be established to honor the Louisianians who participated so valiantly in the naval efforts of World War II and the Korean and Viet Nam conflicts and that the opportunity to secure a destroyer to be docked in Louisiana waters as a lasting memorial would honor Louisiana naval personnel and, in addition, would form an outstanding tourist attraction for Louisianians and other people visiting our state. It is further recognized that the opportunity to obtain a presently available destroyer, the U.S.S. Kidd, should not be neglected, since this valiant destroyer, named for Rear Admiral Isaac C. Kidd, who was killed at Pearl Harbor, has a distinguished record in both conflicts and therefore presents to the state an opportunity which may not again arise to acquire and establish the U.S.S. Kidd as a Naval war memorial, and that, therefore, a long delayed public service thus can be achieved through acquisition of this destroyer or, if that proves impossible, then another suitable memorial.

Added by Acts 1979, No. 415, §1; Acts 1992, No. 68, §4.



RS 25:1001 - Commission

§1001. Commission

A. There is hereby created in the Department of Culture, Recreation and Tourism, office of tourism, the Louisiana Naval War Memorial Commission. The commission shall be composed of seventeen members, one of whom shall be the secretary of the Department of Culture, Recreation and Tourism, or his designee, one of whom shall be the secretary of veterans affairs, or his designee, and fifteen of whom shall be appointed by the governor.

B. The initial appointive members of the commission shall be appointed by September 15, 1979, and in making his appointments, the governor shall designate five members to serve initial terms of two years, five to serve initial terms of four years, and six to serve initial terms of six years. Thereafter, the members shall be appointed for terms of six years each. A vacancy in the membership of the commission shall be filled by the governor by appointment for the unexpired term.

C. The commission shall be domiciled in Baton Rouge. The commission shall elect a chairman, a vice chairman, and such other officers as it shall determine. The commission shall hold at least one regular meeting each year and may hold other meetings upon call of the chairman or a majority of the members. A majority of serving members shall constitute a quorum for the transaction of business.

D. Members shall serve without compensation but may be reimbursed for actual expenses incurred in attendance at meetings and otherwise in the performance of the duties of the commission at the direction of the commission.

E.(1) The governor or the commission may remove a member for cause.

(2) If a member misses two consecutive meetings and the absences have not been approved by the commission, the commission may remove the member. If the commission seeks to remove a member pursuant to this Paragraph, it shall notify the governor in writing prior to removal of the member. If the governor does not object to the removal within thirty days of receipt of written notification, the commission may remove the member.

Added by Acts 1979, No. 415, §1; Acts 2009, No. 84, §1; Acts 2016, No. 100, §1.



RS 25:1002 - Duties

§1002. Duties

A. The commission shall have authority to acquire, transport, berth, renovate, equip, operate, and maintain, and to exhibit the destroyer U.S.S. Kidd or, if acquisition thereof becomes impossible or impractical, then any other property acquired for use as a permanent public naval and marine corps, or both memorial, and to adopt rules and regulations for the use of such memorial and its properties.

B. The commission shall have control over the destroyer U.S.S. Kidd or other naval and marine corps, or both memorial, and over any improvements and exhibits located thereon and any additions constructed, created, leased, acquired, or erected in connection therewith.

C. The commission shall select a site for permanently docking the U.S.S. Kidd or other naval and marine corps, or both memorial within Louisiana and make all necessary arrangements for acquiring a location for its exhibition.

D. The commission shall be responsible for all distribution and collection of funds connected with this project. It is also authorized to contract for, receive, accept and expend any funds made available from public or private sources. No employees of the commission shall be deemed to be employees of the state or be entitled to join the state retirement system.

E. Repealed by Acts 1985, No. 109, §2, eff. June 29, 1985.

F. The commission shall not authorize reports and recommendations which include the issue, publication, or distribution of general information documents or pamphlets, which are published on a regular basis and are generally known as newsletters.

Added by Acts 1979, No. 415, §1; Acts 1985, No. 109, §2, eff. June 29, 1985; Acts 1986, No. 827, §1.



RS 25:1003 - Authority to acquire, construct, and finance certain facilities and improvements

§1003. Authority to acquire, construct, and finance certain facilities and improvements

A. The Louisiana Naval War Memorial Commission, in addition to those duties specified in R.S. 25:1002, shall have the authority to acquire, construct, and finance a landing facility for commercial excursion boats, an observation area, a platform for tourist related recreational projects, and other related improvements to the U.S.S. Kidd and its related maritime museum and memorial center, as needed public facilities and improvements, and as a means of enhancing the revenue-producing potential of such facilities. In the exercise of this authority, the commission is further authorized and empowered to enter into and execute an agreement or agreements with the city of Baton Rouge, the parish of East Baton Rouge, or both, hereinafter referred to as "the city and the parish", and such entities are likewise authorized to enter into such agreement for participation by the city and the parish in the acquisition, construction, and financing of such facilities and improvements.

B.(1) Subject to the approval of their respective governing authorities and the State Bond Commission, the city and the parish are further authorized to issue certificates of indebtedness for the purpose of paying the cost of constructing, acquiring, and improving any public facility or improvement authorized in this Section. These certificates of indebtedness shall be authorized by resolution of the respective governing authority and shall be payable from the income and revenues to be derived from admittance charges to such facilities together with any other income and revenues pledged by the commission to be derived from the operation of the landing facility, observation area, platform, and other improvements after payment of the reasonable cost of operation and maintenance thereof. Certificates issued hereunder shall not constitute an indebtedness or pledge of the general credit of the state of Louisiana nor of the city or parish within the meaning of any constitutional or statutory limitation on indebtedness. Such certificates of indebtedness shall mature over a period not exceeding twenty years, shall be in such form, and shall be callable under such terms at such premiums as may be set out in the resolution of the respective governing authority. These certificates of indebtedness shall be sold and bear interest at such rate or rates as may be determined by the respective governing authority and approved by the State Bond Commission. Such certificates of indebtedness and the income therefrom shall further be exempt from all taxation in the state of Louisiana. These certificates of indebtedness when issued shall be negotiable paper under the law merchant, shall not be invalid for any irregularity or defect in the proceedings providing for their issuance, and shall be incontestable in the hands of bona fide purchasers thereof for value. No court shall have authority or jurisdiction to inquire into the legality thereof if the validity of such certificates is not raised within thirty days from the date of publication of the ordinance providing for their issuance.

(2) In addition to the authority set forth in Paragraph (1) above, the city and the parish may issue certificates of indebtedness under the authority of R.S. 33:2921 to R.S. 33:2925, after satisfying the legal requirements set forth therein, but for terms not to exceed twenty years.

C. Subject to the approval of their respective governing authorities and the State Bond Commission, the city and the parish may issue revenue bonds under the terms and provisions of Part XIII of Chapter 4, Chapter 13, and Chapter 13-A, all of Title 39 of the Louisiana Revised Statutes of 1950, for the purpose of financing all or any portion of the costs of the public improvements or facilities authorized in this Section. Such revenue bonds shall not be general obligations secured by the full faith and credit of the city, the parish, or the state of Louisiana. The principal, interest, and redemption premiums on the revenue bonds, if any, shall be payable solely from the income and revenue derived from the facility or improvement so financed, all as more fully set forth in said Part XIII. The commission is further authorized to contract with respect to such projects or facilities as herein provided and more fully set forth in said Part XIII.

D. Under such agreement, the commission is further authorized to recognize an undivided interest of the city and the parish in the property acquired, constructed, or improved with the proceeds of the certificates or bonds in the proportion that the actual contribution of each to principal and interest requirements bears to the total principal and interest on the certificates or bonds to maturity, the proportion of ownership interest to be vested in each of the participating entities to be finally fixed and determined upon payment of the certificates or bonds. The revenues to be derived from the operation thereof shall be attributed to the city, the parish, and the commission in the manner provided in the aforesaid agreement.

E. Under such agreement, the commission, the city, and the parish may conjointly provide for the operation of the facilities and improvements so financed. The commission, the city, and the parish are further jointly authorized to lease commercial space within or on such properties in accordance with the provisions of Part I of Chapter 10 of Title 41 of the Louisiana Revised Statutes of 1950, including requirements for advertising for and receiving public bids for such leases, except that such leases shall be awarded and executed according to the following terms and conditions:

(1) The following determinations shall be made in awarding each lease:

(a) The financial qualifications of the applicants for the proposed lease.

(b) The compatibility of the proposed lease with the integrity, structure, and safety of the property.

(c) The impact of the proposed lease on the character of the area in which the properties are located.

(d) The fair market rental price based upon other comparable properties.

(2) Such leases shall provide for a fair and equitable return of revenue to the lessor based upon the fair market rental price.

(3) Additional procedural requirements for such leases may be adopted by the governing authority of the city and the parish.

F. The commission, the city, and the parish may apply for and receive Urban Development Action Grant monies and any other federal funds available through grant or loan programs for the purposes of this Section.

Acts 1985, No. 248, §1, eff. July 6, 1985.



RS 25:1005 - Legislative intent

PART II. KENNER NAVAL MUSEUM COMMISSION

§1005. Legislative intent

The legislature hereby recognizes that it is appropriate to establish a naval museum on the Mississippi River at Kenner and that including a naval vessel of historic significance as part of such museum will be a significant factor in its effectiveness. The legislature finds that such a museum would be an excellent educational and historical facility for Louisianians, especially school children, and would also be a distinctive attraction to visitors to Louisiana and that the location of such a facility at Kenner would complement and be complemented by the many museums and other visitor attractions located there. The legislature recognizes that the museum would also pay fitting tribute to those citizens of Louisiana who participated in the naval engagements of our past wars.

Acts 1992, No. 68, §1; Acts 2014, No. 89, §1.



RS 25:1005.1 - Commission

§1005.1. Commission

A. There is hereby created in the Department of Culture, Recreation and Tourism, office of tourism, the Kenner Naval Museum Commission. The commission shall be composed of eleven members, one of whom shall be the secretary of the Department of Culture, Recreation and Tourism, or his designee, one of whom shall be the director of veterans affairs and nine of whom shall be appointed by the governor, subject to Senate confirmation. At least six of the members shall be residents of Kenner recommended by members of the legislature representing the city of Kenner and the remaining appointive members shall be appointed from recommendations by members of the legislature representing Jefferson Parish in such a manner as to provide general parishwide representation on the commission.

B. The initial appointive members of the commission shall be appointed by September 15, 1992, and in making his appointments, the governor shall designate three members to serve initial terms of two years, three to serve initial terms of four years, and three to serve initial terms of six years. Thereafter, the members shall be appointed for terms of six years each. A vacancy in the membership of the commission shall be filled by the governor by appointment for the unexpired term. A member of the commission may be removed by the governor for cause.

C. The commission shall be domiciled in Kenner. The commission shall elect a chairman, a vice chairman, and such other officers as it shall determine. The commission shall hold at least three regular meetings each year and may hold other meetings upon call of the chairman or a majority of the members. Six members shall constitute a quorum for the transaction of business.

D. Members shall serve without compensation, but may be reimbursed for actual expenses incurred in attendance at meetings and otherwise in the performance of the duties of the commission at the direction of the commission. Any such expenses shall be payable only out of self-generated funds of the commission. No state generated funds shall be used for the upkeep and operation of the commission.

Acts 1992, No. 68, §1.



RS 25:1005.2 - Duties

§1005.2. Duties

A. The commission shall have authority to acquire, lease, transport, berth, renovate, equip, operate, and maintain, and to exhibit any property acquired for use as a permanent naval museum, and to adopt rules and regulations for the use of such museum and its properties.

B. The commission may have control over any naval museum vessel it acquires and shall have control over any improvements and exhibits located thereon and any additions constructed, created, leased, acquired, or erected in connection therewith.

C. The commission shall select a site for permanently docking any naval museum vessel it acquires at Kenner and make all necessary arrangements for leasing or acquiring a location for its exhibition.

D. The commission shall be responsible for all distribution and collection of funds connected with this project. It is also authorized to contract for, receive, accept, and expend any funds made available from public or private sources. No employees of the commission shall be deemed to be employees of the state or be entitled to join the state retirement system.

E. The commission is authorized and empowered to contract for professional management of all or part of the operations of any naval vessels it acquires and related facilities.

F. The commission shall have the authority to contract with the U.S.O., U.S. Navy and any other branch of the U.S. Armed Services, other naval and military museums, military and quasi-military organizations, corporations, individuals, and other legal entities for the purpose of soliciting and acquiring exhibits, equipment, additional improvements, films, videos, photographs, and memorabilia for public display, as well as donations for the acquisition of such items, and for events on any naval vessel it acquires.

Acts 1992, No. 68, §1; Acts 2014, No. 89, §1.



RS 25:1005.3 - Authority to acquire, lease, construct, and finance certain facilities and improvements

§1005.3. Authority to acquire, lease, construct, and finance certain facilities and improvements

A. The Kenner Naval Museum Commission, in addition to those duties specified in R.S. 25:1005.2, shall have the authority to acquire, lease, construct, and finance a landing facility for commercial excursion boats, an observation area, a platform for tourist related recreational projects, and other related improvements to any naval vessel it acquires, as needed public facilities and improvements, and as a means of enhancing the revenue-producing potential of such facilities. In the exercise of this authority, the commission is further authorized and empowered to enter into and execute an agreement or agreements with the city of Kenner, the parish of Jefferson, or both of them, hereinafter referred to as the "city" and the "parish", and such entities are likewise authorized to enter into such agreements for participation by the foundation, the city, and the parish in the acquisition, construction, and financing of such facilities and improvements.

B.(1) Subject to the approval of their respective governing authorities and the State Bond Commission, the city and the parish are further authorized to issue certificates of indebtedness for the purpose of paying the cost of constructing, acquiring, and improving any public facility or improvement authorized in this Section. These certificates of indebtedness shall be authorized by resolution of the respective governing authority and shall be payable from the income and revenues to be derived from admittance charges to such facilities together with any other income and revenues pledged by the commission to be derived from the operation of the landing facility, observation area, platform, and other improvements after payment of the reasonable cost of operation and maintenance thereof. Certificates issued hereunder shall not constitute an indebtedness or pledge of the general credit of the state of Louisiana nor of the city or parish within the meaning of any constitutional or statutory limitation on indebtedness. Such certificates of indebtedness shall mature over a period not exceeding twenty years, shall be in such form, and shall be callable under such terms at such premiums as may be set out in the resolution of the respective governing authority. These certificates of indebtedness shall be sold and bear interest at such rate or rates as may be determined by the respective governing authority and approved by the State Bond Commission. Such certificates of indebtedness and the income therefrom shall further be exempt from all taxation in the state of Louisiana. These certificates of indebtedness when issued shall be negotiable paper under the law merchant, shall not be invalid for any irregularity or defect in the proceedings providing for their issuance, and shall be incontestable in the hands of bona fide purchasers thereof for value. No court shall have authority or jurisdiction to inquire into the legality thereof if the validity of such certificates is not raised within thirty days from the date of publication of the ordinance providing for their issuance.

(2) In addition to the authority set forth in Paragraph (1) above, the city and the parish may issue certificates of indebtedness under the authority of R.S. 33:2921 through R.S. 33:2925, after satisfying the legal requirements set forth therein, but for terms not to exceed twenty years.

C. Subject to the approval of their respective governing authorities and the State Bond Commission, the city and the parish may issue revenue bonds under the terms and provisions of Part XIII of Chapter 4, Chapter 13, and Chapter 13-A, all of Title 39 of the Louisiana Revised Statutes of 1950, for the purpose of financing all or any portion of the costs of the public improvements or facilities authorized in this Section. Such revenue bonds shall not be general obligations secured by the full faith and credit of the city, the parish, or the state of Louisiana. The principal, interest, and redemption premiums on the revenue bonds, if any, shall be payable solely from the income and revenue derived from the facility or improvement so financed, all as more fully set forth in said Part XIII. The commission is further authorized to contract with respect to such projects or facilities as herein provided and more fully set forth in said Part XIII.

D. Under such agreement, the commission is further authorized to recognize an undivided interest of the city and the parish in the property acquired, constructed, or improved with the proceeds of the certificates or bonds in the proportion that the actual contribution of each to principal and interest requirements bears to the total principal and interest on the certificates or bonds to maturity, the proportion of ownership interest to be vested in each of the participating entities to be finally fixed and determined upon payment of the certificates or bonds. The revenues to be derived from the operation thereof shall be attributed to the city, the parish, and the commission in the manner provided in the aforesaid agreement.

E. Under such agreement, the commission, the city, and the parish may conjointly provide for the operation of the facilities and improvements so financed. The commission, the city, and the parish are further jointly authorized to lease commercial space within or on such properties in accordance with the provisions of Part I of Chapter 10 of Title 41 of the Louisiana Revised Statutes of 1950, including requirements for advertising for and receiving public bids for such leases, except that such leases shall be awarded and executed according to the following terms and conditions:

(1) The following determinations shall be made in awarding each lease:

(a) The financial qualifications of the applicants for the proposed lease.

(b) The compatibility of the proposed lease with the integrity, structure, and safety of the property.

(c) The impact of the proposed lease on the character of the area in which the properties are located.

(d) The fair market rental price based upon other comparable properties.

(2) Such leases shall provide for a fair and equitable return of revenue to the lessor based upon the fair market rental price.

(3) Additional procedural requirements for such leases may be adopted by the governing authority of the city and the parish.

F. The commission, the city, and the parish may apply for and receive Urban Development Action Grant monies and any other federal funds available through grant or loan programs for the purposes of this Section.

Acts 1992, No. 68, §1; Acts 2014, No. 89, §1.



RS 25:1011 - Repealed by Acts 2011, No. 207, §4.

CHAPTER 23. LOUISIANA GOVERNOR'S MANSION COMMISSION

§1011. Repealed by Acts 2011, No. 207, §4.



RS 25:1012 - Repealed by Acts 2011, No. 207, §4.

§1012. Repealed by Acts 2011, No. 207, §4.



RS 25:1013 - Repealed by Acts 2011, No. 207, §4.

§1013. Repealed by Acts 2011, No. 207, §4.



RS 25:1014 - Repealed by Acts 2011, No. 207, §4.

§1014. Repealed by Acts 2011, No. 207, §4.



RS 25:1015 - Repealed by Acts 2011, No. 207, §4.

§1015. Repealed by Acts 2011, No. 207, §4.



RS 25:1016 - Repealed by Acts 2011, No. 207, §4.

§1016. Repealed by Acts 2011, No. 207, §4.



RS 25:1021 - Declaration of purpose

CHAPTER 23-A. LOUISIANA QUINCENTENARY COMMISSION

§1021. Declaration of purpose

A.(1) The Legislature of Louisiana hereby recognizes that October 12, 1992, marks the five hundredth anniversary of the voyages of discovery of Christopher Columbus and that all persons in this state should look with pride on the achievements and contributions of this courageous man.

(2) The legislature further recognizes that as the United States approaches the quincentenary of the voyages of discovery of Christopher Columbus, it is appropriate to celebrate and commemorate this anniversary through local and statewide observances and activities planned, encouraged, coordinated, and conducted by a commission representative of appropriate persons and public and private authorities and organizations.

B. The legislature declares, therefore, that it is the purpose of this Chapter to create the Louisiana Quincentenary Commission to promote and coordinate activities to commemorate the quincentennial of the voyages of Christopher Columbus.

Acts 1988, No. 4, §1.



RS 25:1022 - Louisiana Quincentenary Commission; creation; appointments of members; terms; officers; meetings; domicile

§1022. Louisiana Quincentenary Commission; creation; appointments of members; terms; officers; meetings; domicile

A. The Louisiana Quincentenary Commission, hereafter referred to as the "commission", is hereby created and established in the Department of Culture, Recreation and Tourism.

B. The commission shall consist of eighteen members appointed by the governor to serve at his pleasure.

C. Each appointment by the governor shall be submitted to the Senate for confirmation.

D. The members of the commission shall elect a chairman, vice chairman, and other officers as they deem necessary for the efficient operation of the business of the commission.

E. The members of the commission shall serve without compensation, but they shall be reimbursed on a vouchered basis for actual expenses, including travel expenses, to the extent that funds are made available for such purpose.

F. A vacancy in the membership of the commission shall be filled in the same manner as the original appointment.

G. The commission shall meet at least semi-annually on such a date and at such a time and place as it may designate. All meetings shall be held at the call of the chairman or at the call of a quorum of members upon not less than seven days written notice, unless notice is waived. A majority of the members of the commission shall constitute a quorum for the transaction of any and all business at any regular or special meeting.

H. The commission shall be domiciled in Baton Rouge but may hold public meetings elsewhere in the state.

Acts 1988, No. 4, §1; Acts 1990, No. 819, §1.



RS 25:1023 - Powers and duties

§1023. Powers and duties

The commission shall:

(1) Plan and develop activities appropriate to commemorate the quincentenary of the voyages of Columbus, including a limited number of projects to be undertaken by the state, seeking to harmonize and balance the important goals of ceremony and celebration with the equally important goals of scholarship and education.

(2) Encourage private organizations and local governments to organize and participate in quincentennial activities commemorating and examining the historic events associated with those voyages.

(3) Serve as a clearinghouse for collecting and disseminating information about quincentennial events and plans in the state.

(4) Cooperate and coordinate with the Christopher Columbus Quincentenary Jubilee Commission in preparing a comprehensive plan of commemoration to suit the national celebration.

(5) Encourage state agencies to develop quincentenary programs such as the creation of commemorative automobile license plates and public programs in state and local parks, museums, and libraries.

(6) Seek cooperation, advice, and assistance from both private and governmental agencies and organizations, including local governments, learned societies, academic institutions, and historical, patriotic, philanthropic, civic, and professional groups and associations.

(7) Adopt rules and regulations regarding the use of any logos, symbols, or marks originated under authority and certified by the commission for use in connection with the state commemoration of the quincentennial, or any facsimile thereof.

Acts 1988, No. 4, §1.



RS 25:1024 - Funding; donations and grants

§1024. Funding; donations and grants

The commission may solicit, accept, use, and dispose of any private or public funds in the form of donations of money, grants, property, or personal services from individuals, corporations, and governments for such purposes. However, the commission shall first adopt rules and regulations under which it may accept such donations or grants of money, property, or personal services, including the procedure for determining the value of the donation.

Acts 1988, No. 4, §1.



RS 25:1025 - Annual report

§1025. Annual report

The commission shall submit a report annually to the governor, the president of the Senate and the speaker of the House of Representatives, and no later than thirty days prior to the beginning of each regular session of the legislature until the commission terminates. The first annual report shall include specific recommendations for commemorating and coordinating the quincentenary and related activities.

Acts 1988, No. 4, §1.



RS 25:1026 - Cooperation by other state entities

§1026. Cooperation by other state entities

All departments, commissions, boards, agencies, officers, and institutions of the state and all subdivisions thereof shall cooperate with the commission in carrying out the powers and purposes of this Chapter.

Acts 1988, No. 4, §1.



RS 25:1027 - Termination of commission

§1027. Termination of commission

The commission shall terminate on December 31, 1992.

Acts 1988, No. 4, §1; Acts 1990, No. 819, §1.



RS 25:1101 - STATE UNIVERSITY MUSEUMS

CHAPTER 24. STATE UNIVERSITY MUSEUMS

§1101. Sale and deaccession of university museum collection items

A. All state university museums shall protect and improve the quality of their collections through the sale, exchange, transfer, or disposal of artifacts. Deaccessioning is the process of permanently removing accessioned artifacts from the museum collections.

B. Artifacts in the museum's collections shall be sold or deaccessioned only if they have lost their physical integrity, usefulness, authenticity, or relationship to the museum's purposes, or if their sale would distinctly improve the quality of the museum's collection.

C. Museum artifacts are state property and shall be disposed of in compliance with this Chapter and other appropriate state and federal regulations and established museum collections policy.

D. No object may be sold or deaccessioned less than two years after its acquisition by the museum.

E.(1) Proposals to sell or deaccession collection materials shall be made by the museum professional staff to the museum director who shall make a recommendation to the university's board of supervisors.

(2) The university's board of supervisors shall accept or reject the recommendation of the museum director. Acceptance of the recommendation to sell or deaccession shall require a majority vote of those board members voting.

F. Deaccessioned objects shall be disposed of by one or more of the following methods:

(1) Exchanging, exclusively with nonprofit institutions, for objects of equal or greater monetary or historical value.

(2) Transfer to a nonprofit institution or state agency.

(3) The sale of objects only through competitive means when the museum's identity may or may not remain anonymous.

(4) Destruction of deaccessioned objects which are of a hazardous nature or in a state of deterioration beyond redemption.

(5) Transfer of the object to the museum's educational collection.

G.(1) Persons, including state university employees, volunteers, members of a museum board, members of a museum support organization or other affiliated associations, or their families or representatives, may acquire deaccessioned objects only by participating in an approved public sale which complies with established museum collections policy and current museum ethics as published by the American Association of Museums.

(2) However, no person or member of his immediate family who has the authority to place such object for sale may participate in such a sale or otherwise acquire such an object.

Acts 1999, No. 666, §1.



RS 25:1201 - WEST BATON ROUGE MUSEUM BOARD

CHAPTER 25. WEST BATON ROUGE MUSEUM BOARD

§1201. Museum board authorized

The governing authority of West Baton Rouge Parish may create, by ordinance, a museum board to establish, maintain, operate, and support public museums and related facilities within the parish.

Acts 1991, No. 120, §1, eff. June 30, 1991.



RS 25:1202 - Board purpose

§1202. Board purpose

The board shall be a historical, cultural, and educational entity with the primary purpose of encouraging research, collecting, preserving, and presenting, as an education resource, objects of art, documents, artifacts, and the like that reflect the history, art, and culture of the parish and the surrounding area.

Acts 1991, No. 120, §1, eff. June 30, 1991.



RS 25:1203 - Definitions

§1203. Definitions

As used in the Chapter, the following terms shall have the following meaning, unless the context requires otherwise:

(1) "Association" means the West Baton Rouge Historical Association.

(2) "Board" means the West Baton Rouge Museum Board.

(3) "Director" means the museum director.

(4) "Governing authority" means the West Baton Rouge Parish Police Jury.

(5) "Museum" means any public museum and related facilities under the jurisdiction of the board.

(6) "Parish" means West Baton Rouge Parish.

Acts 1991, No. 120, §1, eff. June 30, 1991.



RS 25:1204 - Funds for acquiring site or construction of buildings; anticipation of revenues; bond issues; special tax; use of maintenance tax

§1204. Funds for acquiring site or construction of buildings; anticipation of revenues; bond issues; special tax; use of maintenance tax

A. For the purpose of acquiring sites or erecting buildings thereon or additions thereto, including furniture, fixtures, and equipment, for a museum, the governing authority may:

(1) Anticipate the revenues of the parish and issue bonds or certificates based thereon, as provided by law.

(2) Issue negotiable bonds and thereafter levy and collect taxes to pay and retire the same, if so authorized by the electorate voting thereon at an election called and held for that purpose in the manner provided by law.

(3) Levy a special tax provided by Article VI, Section 32 of the Constitution of Louisiana.

B. Notwithstanding any law to the contrary, the governing authority may authorize the board to use all or any portion of the millage dedicated for maintenance and support of museums, as provided in R.S. 25:1209(B) for any of the purposes set forth in Subsection A hereof.

Acts 1991, No. 120, §1, eff. June 30, 1991.



RS 25:1205 - Museum board; members; appointment and terms of office; meetings

§1205. Museum board; members; appointment and terms of office; meetings

A. The ordinance creating the museum board shall establish the membership thereof as follows:

(1) Nine members who have a knowledge of or interest in art, history, and cultural preservation who reside and are registered voters of the parish who shall serve three calendar year staggered terms. Persons are to be nominated by the West Baton Rouge Historical Association and selected by the governing authority in such a manner that five members are selected from the membership of the association and four members, who may or may not be members of the association, are selected from the parish at large. The at large members shall be nominated and selected in a manner that will ensure, to the extent possible, representation from all geographic areas of the parish.

(2) The president of the governing authority or his designee, who shall be an ex-officio nonvoting member.

(3) The terms of the initial members shall be set by the governing authority at the time of appointment in such a manner that of the five association members, one shall serve a term of one year, two shall serve a term of two years, and two shall serve a term of three years. Further, of the initial at large members, two shall serve a term of one year, one shall serve a term of two years, and one shall serve a term of three years.

B. The board shall meet at least once each quarter but may meet more frequently if additional meetings are called by the chairman or by a majority of the members of the board. All board meetings shall be held at the West Baton Rouge Museum in Port Allen unless otherwise designated in advance by the board.

C. Appointed members may be removed from the board by the board for three consecutive unexcused absences at regularly called board meetings.

D. Any vacancy on the board shall be filled by nomination by the association and selection by the governing authority.

E. A majority of the appointed members of the board shall constitute a quorum for the transaction of official business. All official actions of the board shall require the affirmative vote of a majority of the appointed members present and voting.

F. Members shall serve without compensation.

Acts 1991, No. 120, §1, eff. June 30, 1991.



RS 25:1206 - Board powers, duties, and functions

§1206. Board powers, duties, and functions

A. The board shall:

(1) Adopt bylaws establishing policies and procedures for its governance, subject to law and ordinances.

(2) Elect and define the responsibilities of the board's officers, including a chairman and vice chairman to serve terms of three years.

(3) Establish when museums will be open to the public.

(4) With the advice of the association, set policies for museums.

(5) Exercise the powers, duties, and functions with respect to accessions, deaccessions, loans, and conservation of museum properties and collections in accordance with law, ordinance, and professional museum practices as established by the American Association of Museums.

(6) With the advice of the association, have custody of and administer, manage, operate, maintain, and preserve the buildings, collections, and exhibitions of the West Baton Rouge Museum complex in Port Allen and any other museum.

(7) Be domiciled in Port Allen. However, additional offices may be established and maintained within other museums.

(8) Cooperate with the parish elementary and secondary schools in the teaching of the history and culture of the parish.

(9) Provide the governing authority with a report of its activities or other information, upon its request.

(10) Pay monthly the expenses or costs of the board's operations, including salaries and all other incidental expenses, out of funds budgeted for such purposes.

B. The board may:

(1) Contract with consulting experts in the fields of museum administration and conservation of paintings, books and papers, and other decorative arts, and with appraisers, buying agents, designers, engineers, attorneys, accountants, construction and financial experts, and other such persons as may be necessary to carry out the purposes of the board.

(2) Create from its membership an executive committee.

(3) Create additional committees which it deems necessary or expedient.

(4) Appoint nonboard members to any committee of the board other than the executive committee.

(5) With the advice of the association, set and charge admission and tour fees and user or rental fees to any public museum building or exhibit, as it deems necessary.

Acts 1991, No. 120, §1, eff. June 30, 1991.



RS 25:1207 - Board and staff standards

§1207. Board and staff standards

A. The board and its professional staff shall be governed by the standards of museum ethics promulgated by the American Association of Museums, which are not in conflict with law or ordinance.

B. The board may adopt further standards of ethics for itself and its professional staff which it deems to be in the best interest of the museum which are not in conflict with law, ordinance, or the standards of the American Association of Museums.

Acts 1991, No. 120, §1, eff. June 30, 1991.



RS 25:1208 - Museum director

§1208. Museum director

A. The board shall appoint a professional director who shall have three to five years of experience in the museum field. The director shall serve as executive officer of the board and shall discharge all operational, maintenance, administrative, and executive functions of the board, subject to the control, jurisdiction, and supervision of the board.

B. The board may remove the director by an affirmative vote of a majority of the total appointed membership at a meeting called for that purpose and then only after hearing by the board, if so requested by the director.

Acts 1991, No. 120, §1, eff. June 30, 1991.



RS 25:1209 - Funding

§1209. Funding

A. The board shall be funded through an ad valorem tax levied and administered by the governing authority.

B. In addition to Subsection A, the governing authority may levy a special ad valorem tax, as provided by constitution and law, for the maintenance and support of museums if authorized by the electorate voting thereon at an election called and held for that purpose in the manner provided by law.

C. Funds received by the board, including private donations or grants, shall be used according to the approved budget for the proper operation of the museums according to law, ordinance, and accepted standards of museum operations, following American Association of Museums guidelines, including the provision of a competent, professional, technical and administrative staff.

Acts 1991, No. 120, §1, eff. June 30, 1991.



RS 25:1210 - Annual budget; approval

§1210. Annual budget; approval

The board shall annually submit to the governing authority a budget for its proposed operation during the ensuing fiscal year, which the governing authority may approve, reject, or revise. Once approved by the governing authority, the board shall proceed to act thereunder.

Acts 1991, No. 120, §1, eff. June 30, 1991.



RS 25:1211 - Audit

§1211. Audit

The financial records of the board shall be audited pursuant to R.S. 24:513. A written report of this audit shall be made to the board and to the governing authority. Audit costs shall be borne by the board.

Acts 1991, No. 120, §1, eff. June 30, 1991.



RS 25:1212 - Fiscal year

§1212. Fiscal year

The fiscal year of the board shall be the same as the fiscal year of the governing authority.

Acts 1991, No. 120, §1, eff. June 30, 1991.



RS 25:1213 - Donations and loans; disposition of abandoned loans

§1213. Donations and loans; disposition of abandoned loans

A. The board may solicit and accept funds, governmental and private grants, donations, and contributions of lands, buildings, money, relics, works of art, or other property on behalf of and as additions to the museum either in the form of loans or in the form of donations inter vivos or mortis causa, or may acquire them by purchase, lease, or otherwise, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. All gifts or donations conditionally made shall be subject to the approval of the governing authority.

B. The board may enter into any and all contracts with any person, lender, or donor that it may deem fit, proper, and necessary to accept and receive such lands, buildings, money, relics, works of art, or other property on behalf of and as additions to a public museum.

C. The board may serve as beneficiary of any public trust heretofore or hereafter created for such purpose.

D. The board shall have authority of deaccession with respect to any collection of any public museum subject to law or ordinance. With the advice of the association, the board shall establish policies and procedures necessary to carry out this authority in an orderly manner consistent with the standards established by the American Association of Museums.

Acts 1991, No. 120, §1, eff. June 30, 1991.



RS 25:1215.1 - Museum board authorized

CHAPTER 25-A. MUSEUM BOARD; JACKSON PARISH

§1215.1. Museum board authorized

The governing authority of the parish of Jackson is hereby authorized to create, by ordinance, a museum board, referred to in this Chapter as the "board". The authority of the board shall extend throughout all of the territory of the parish of Jackson. The board shall be a political subdivision of the state of Louisiana created to establish, maintain, operate, and support public museums and related facilities within the parish.

Acts 2004, No. 424, §1.



RS 25:1215.2 - Board purpose

§1215.2. Board purpose

The board shall be a historical, cultural, and educational entity with the primary purpose of encouraging research, collecting, preserving, and presenting, as an education resource, objects of art, documents, artifacts, and the like that reflect the history, art, and culture of the parish and the surrounding area.

Acts 2004, No. 424, §1.



RS 25:1215.3 - Museum board; membership

§1215.3. Museum board; membership

A. The ordinance creating the museum board shall establish the membership thereof.

B. The members of the board shall serve without compensation.

Acts 2004, No. 424, §1.



RS 25:1215.4 - Powers of the board

§1215.4. Powers of the board

The board shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes including but not limited to the following:

(1) To incur debt.

(2) To sue and to be sued.

(3) To adopt, use, and alter at will a corporate seal.

(4) To adopt bylaws and rules and regulations.

(5) To receive by gift, grant, donation, or otherwise any sum of money, property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(6) To enter into contracts, agreements, or cooperative endeavors with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or individual.

(7) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(8) To acquire by purchase, gift, grant, donation, lease, or otherwise such property as may be necessary or desirable for carrying out the objectives and purposes of the board.

(9) To contract with consulting experts in the fields of museum administration and conservation of paintings, books and papers, and other decorative arts, and with appraisers, buying agents, designers, engineers, attorneys, accountants, construction and financial experts, and such other persons as may be necessary to carry out the purposes of the board.

(10) To establish such funds or accounts as are necessary for the conduct of the affairs of the district*.

(11) To exercise the powers, duties, and functions with respect to accessions, deaccessions, loans, and conservation of museum properties and collections in accordance with law, ordinance, and professional museum practices as established by the American Association of Museums.

Acts 2004, No. 424, §1.

*As appears in enrolled bill.



RS 25:1215.5 - Funding

§1215.5. Funding

The governing authority of the parish of Jackson may provide, by ordinance, for the funding of the museum board or for the funding of any public museum or related facilities created by such board.

Acts 2004, No. 424, §1.



RS 25:1215.6 - Annual budget; approval

§1215.6. Annual budget; approval

The board shall annually submit to the governing authority of the parish of Jackson a budget for its proposed operation during the ensuing fiscal year, which the governing authority may approve, reject, or revise. Once approved by the governing authority, the board shall proceed to act thereunder.

Acts 2004, No. 424, §1.



RS 25:1221 - THE ATCHAFALAYA

CHAPTER 26. THE ATCHAFALAYA

TRACE COMMISSION

PART I. THE ATCHAFALAYA TRACE COMMISSION

§1221. Legislative recognition

A. The Atchafalaya Basin, with its adjacent lands and communities, is a place where natural, scenic, cultural, and historic resources combine to form a cohesive, nationally distinctive landscape arising from patterns of human activity shaped by geography. These patterns make the basin, its people, and surroundings significant in the unfolding of the state's history and representative of the national experience through the physical features that remain and the traditions that have evolved. Continued use of this heritage region by people whose traditions help to shape the landscape enhances its significance.

B. The legislature recognizes that:

(1) The Atchafalaya Basin region is an assemblage of rich and varied resources representing a unique aspect of Louisiana heritage which can be best managed as such an assemblage through partnerships.

(2) The region reflects a complex mixture of people and their origins, traditions, customs, beliefs, and folkways of interest to the state and nation.

(3) The region's patterns of natural, scenic, and cultural resource features, qualities, processes, uses, values, and relationships must be conserved.

(4) The Atchafalaya Basin and its adjacent lands and waters offer outstanding recreation opportunities, educational experiences, and potential for scientific research.

(5) The combination of resource patterns important to the multiple themes of the region must retain their stability, integrity, sustainability, health, and attractiveness to be capable of supporting interpretation.

(6) The resources represented in the region must continue to be productive and economically viable, consistent with sound ecosystem management policies and practices.

(7) The Atchafalaya region enjoys broad support for state and national designation as a heritage area.

(8) Principal organizations and individuals, drawn from a broad cross section of constituencies, are willing to develop partnerships to achieve stated goals and realize a vision consistent with establishment of a heritage area.

(9) The heritage area concept enjoys the consent of local governments in the area.

Acts 1997, No. 1440, §1, eff. July 1, 1998; Acts 2002, 1st Ex. Sess., No. 112, §4, eff. Jan. 1, 2003.



RS 25:1222 - Atchafalaya Trace Commission; creation

§1222. Atchafalaya Trace Commission; creation

A. In furtherance of the legislature's recognition, there is hereby created the Atchafalaya Trace Commission, referred to in this Chapter as the "commission", which shall be an agency of state government within the Department of Culture, Recreation and Tourism. The legislature further establishes in the state of Louisiana the Atchafalaya Trace Heritage Area, referred to in this Chapter as "the trace area". The trace area shall consist of territory in the following parishes as generally depicted on the map entitled the Atchafalaya Trace Heritage Corridor Concept Plan copyrighted in 1996 by the Center for Landscape Interpretation: St. Mary, Iberia, St. Martin, St. Landry, Avoyelles, Pointe Coupee, Iberville, Assumption, Terrebonne, Lafayette, West Baton Rouge, Concordia, and East Baton Rouge. In addition, the trace area shall include all of the territory in Ascension Parish. However, no other parish may be added to the Atchafalaya Trace Heritage Area until such time as criteria for inclusion into the trace area have been identified and established by the commission.

B. The purposes of the commission shall include the following:

(1) To protect the wet and wild nature of the Atchafalaya Basin.

(2) To promote nature-based, scenic, cultural, historic, and other forms of heritage tourism.

(3) To identify, strengthen, and link "gateway communities" surrounding the Atchafalaya Basin.

(4) To improve transportation and communication facilities and access within the trace area.

(5) To further develop family-oriented recreational facilities.

(6) To preserve, enhance, protect, and interpret archaeological and historical sites and structures, architectural heritage, and cultural events, traditions, and lifeways.

(7) To communicate the unique maritime cultural history of the Atchafalaya Basin and Atchafalaya Bay.

(8) To develop environmental awareness and educational programs for residents and visitors.

(9) To seek recognition and federal funding for the trace area as a National Heritage Area.

(10) To recognize and interpret the unique contributions to the regional landscape of the oil and gas, marine and maritime, fishing and aquaculture, sugarcane, and cypress timber industries.

(11) To promote and market the region through a variety of communications media including maps, guides, tapes, videos, advertisement, signage, and electronic media.

(12) To stimulate the development of necessary overnight accommodations and other conveniences.

(13) To promote scientific research and scholarly activities pertaining to the region's resources, economy, and lifeways.

(14) To develop an integrated natural, scenic, cultural, and historic resource management plan for the trace area and assist appropriate federal, state, and local authorities in its implementation.

C. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

Acts 1997, No. 1440, §1, eff. July 1, 1998; Acts 1999, No. 367, §1; Acts 2002, 1st Ex. Sess., No. 112, §1, eff. January 1, 2003; Acts 2003, No. 439, §1, eff. June 20, 2003; Acts 2006, No. 713, §4, eff. July 1, 2006.

NOTE: See Acts 1997, No. 1440, §3.

NOTE: See Acts 2002, 1st Ex. Sess., No. 112, §3, relative to effect and reporting of abolition of advisory board.



RS 25:1223 - Membership; officers

§1223. Membership; officers

A.(1) The commission shall be comprised of fourteen members. The governing authority of each parish identified in R.S. 25:1222(A) as having territory within the trace area shall appoint one member.

(2) Upon request by certified letter from the secretary of the Department of Culture, Recreation and Tourism, each governing authority shall make its appointment and submit the name and address of its appointee to the secretary by certified letter.

(3) In addition to the membership provided for in Paragraphs (1) and (2) of this Subsection, upon designation by the federal government of the Atchafalaya area as a national heritage area, the secretary of the U.S. Department of the Interior may appoint a representative of the National Park Service to serve as a nonvoting member of the commission.

B. Members of the commission shall receive no pay for their service on the commission. However, while away from their homes or regular places of business in the performance of services for the commission other than meetings of the commission, members of the commission may receive reimbursement for travel expenses in accordance with rules promulgated by the division of administration.

C. Terms of commissioners shall be three years and they may be reappointed. Any member appointed to fill a vacancy in an unexpired term shall be appointed only for the remainder of such term. Any member of the commission may serve after the expiration of his term until his successor is appointed and qualified. Any appointing authority may remove its appointed member who misses more than three consecutive meetings.

D. The members of the commission shall elect from among themselves a chair and other officers as they deem necessary.

E. The commission shall meet not less than quarterly. The commission may hold such other meetings as it deems necessary. Meetings may be called by the chairman or by a majority of the members.

F. The commission shall adopt bylaws to govern its affairs and activities.

Acts 1997, No. 1440, §1, eff. July 1, 1998; Acts 1999, No. 367, §1; Acts 2002, 1st Ex. Sess., No. 112, §1, eff. Jan. 1, 2003; Acts 2003, No. 439, §1, eff. June 20, 2003; Acts 2006, No. 713, §1, eff. July 1, 2006.

NOTE: SEE ACTS 1997, NO. 1440, §3.



RS 25:1223.1 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

§1223.1. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 25:1224 - Duties and authority

§1224. Duties and authority

A. The commission shall have the following duties and authority:

(1) The commission may establish an office in the region.

(2) The commission shall have the power to appoint and fix compensation of such staff as may be necessary to carry out its duties subject to provisions of law governing employees of the Department of Culture, Recreation and Tourism.

(3) Upon request of the commission, the head of any federal or state agency may detail, on a reimbursable basis, any of the personnel of such agency to the commission to assist in carrying out the commission's duties. The commission may accept the services of personnel detailed from the state and any political subdivision thereof, and may reimburse the state or such political subdivision for those services.

(4) The commission may hold such hearings, act at such times and places, and receive such evidence as the commission considers appropriate.

(5) The commission may sue and be sued.

(6) The secretary of the Department of Culture, Recreation and Tourism shall provide to the commission, on a reimbursable basis, such administrative support services as may be required.

(7) The commission may promulgate rules in accordance with the Administrative Procedure Act to carry out the purposes of this Chapter.

(8) The commission may use its funds to obtain money from any source under any program or law requiring matching funds or other similar participation in order to receive funding.

(9) Except as limited by an agreement pursuant to Paragraph (12) of this Subsection, the commission may, for the purposes of carrying out its duties, seek, accept, and dispose of gifts, bequests, or donations of money, personal property, or services, received from any source.

(10) The commission may acquire from any willing seller real property or interests in real property in the trace area as deemed necessary to fulfill the purposes of this Chapter.

(11) Any real property or interest in real property acquired by the commission under Paragraph (10) of this Subsection may be conveyed by the commission to an appropriate public agency or public interest group as determined by the commission.

(12) For the purposes of carrying out the plan as provided in Paragraph B(2) of this Section, the commission may enter into cooperative agreements with the state, with any political subdivision of the state, or with any person. Any such cooperative agreement shall, at a minimum, establish procedures for providing notice to the commission of any action proposed by the state, such political subdivision, or such person which may affect the implementation of the plan.

(13) The commission may establish such advisory groups and form partnerships as it deems necessary to ensure open communication with and assistance from the state, political subdivisions of the state, and interested persons.

(14) Submit annual budget requests for implementation of the management plan, including matches for federal funds once national heritage area designation is achieved.

B.(1) To guide the commission's operations and in preparation for completing the management plan, the commission shall prepare a concept plan and feasibility study which:

(a) Identifies the commission as the management entity for the trace area and describes the organization, structure, people, programs, capabilities, and funding necessary and desirable for implementing the purposes of this Chapter.

(b) Discusses the commission's vision, mission, goals, roles, responsibilities, and other objectives related to strategic planning.

(c) Determines the potential for the trace area to become a nationally recognized heritage area.

(d) Identifies, inventories, maps, and describes the region's resources.

(e) Delineates the tentative boundaries of the heritage area.

(f) Defines the Atchafalaya Trace Heritage driving corridor or scenic byway.

(g) Outlines potential resource conservation and development measures.

(h) Lists partners and their commitments.

(i) Describes tentative management measures.

(j) Determines immediate project needs including initiatives that the commission will assist in implementing immediately.

(2) Within four years after the commission conducts its first meeting, it shall, through the secretary of the Department of Culture, Recreation and Tourism, submit to the House Committee on Municipal, Parochial and Cultural Affairs and the Senate Committee on Natural Resources a Cultural Heritage and Corridor Management Plan. The plan shall take into account existing federal, state, and local plans, and shall coordinate those plans and present a unified resource management and interpretation plan for the trace area. The plan shall:

(a) Provide a complete resource inventory which also includes any property in the trace area which should be preserved, restored, managed, developed, maintained, or acquired because of its national historic, cultural, scenic, or natural systems significance.

(b) Develop a historic, cultural, scenic, and natural resource interpretation plan to interpret the resources of the trace area.

(c) Recommend policies for resource management which consider and detail the application of appropriate land and water management techniques, including the development of intergovernmental cooperative agreements, that will protect and interpret the trace's historical, cultural, scenic, and natural resources in a manner consistent with supporting appropriate and compatible economic revitalization efforts.

(d) Detail the ways in which local, state, and federal programs may best be coordinated to promote the purposes of this Chapter.

(e) Contain a program for implementation of the plan, including estimated funding needs, by local, state, and federal governments.

(f) Review local government comprehensive plans and projects.

(3) After review and approval of the plan by the legislature, by resolution, the commission shall implement the plan by taking appropriate steps in cooperation with any public or private entity to preserve and interpret the historic resources of the trace area and to support public and private efforts in sustainable economic revitalization consistent with the goals of the plan. These steps may include but need not be limited to:

(a) Assisting the state, local, and federal governments in preserving the trace area and its surrounding area.

(b) Assisting the state, local, and federal governments, directly or indirectly, in designing, establishing, and maintaining visitor centers and other interpretive centers and exhibits in the trace area.

(c) Assisting in increasing public awareness of and appreciation for the historical, scenic, natural, and cultural resources and sites in the trace area.

(d) Assisting the state, local, and federal governments and nonprofit organizations in the restoration of any historic building or structure and of any damaged or impaired natural systems or features in the trace area.

(e) Encouraging, by appropriate means, enhanced economic development in the trace area consistent with the goals of the plan.

(f) Ensuring that clear, consistent signs identifying access points, trace driving corridor or scenic byway routes, points of interest, and services for visitors are placed throughout the trace area.

(g) Assisting local governments in the development of comprehensive plans and projects.

Acts 1997, No. 1440, §1, eff. July 1, 1998; Acts 1999, No. 367, §1; Acts 2002, 1st Ex. Sess., No. 112, §1, eff. January 1, 2003; Acts 2006, No. 713, §1, eff. July 1, 2006.

NOTE: SEE ACTS 1997, NO. 1440, §3.



RS 25:1225 - Repealed by Acts 2008, No. 74, §1.

§1225. Repealed by Acts 2008, No. 74, §1.



RS 25:1226 - Legislative findings and purpose

PART II. THE ATCHAFALAYA TRACE HERITAGE AREA DEVELOPMENT ZONE

§1226. Legislative findings and purpose

A. The legislature finds the following:

(1) The unique, nationally significant cultural, historic, natural, and scenic resources of the Atchafalaya Trace Heritage Area should be utilized in a sustainable manner to their maximum potential in order to improve the quality of life of the inhabitants of the region.

(2) Many residents of the area have historically suffered from a lack of economic opportunities due to a poor infrastructure, few employment opportunities, and a lack of access to capital.

(3) Many of the tax incentive and capital access programs administered by the Department of Economic Development do not target heritage-based businesses located in the trace area.

(4) The Atchafalaya Trace Commission is in a unique position to provide valuable assistance to the residents of the trace area in obtaining access to capital, tax incentives, educational resources, and other economic development tools in order to enhance the economic vitality of the area.

B. This Part is intended to achieve the following purposes:

(1) To assist individuals and businesses that are engaged in heritage-based commercial activities in obtaining capital and tax incentives through existing programs administered by the Department of Economic Development and other local, state, and federal agencies.

(2) To create a pilot program that provides specific tax incentives for heritage-based cottage industry located in the trace area in order to foster more economic development and job opportunities for the residents of the area.

(3) To improve the overall quality of life of the residents of the Atchafalaya Trace Heritage Area.

Acts 2002, 1st Ex. Sess., No. 112, §1, eff. January 1, 2003.



RS 25:1226.1 - Definitions

§1226.1. Definitions

For the purposes of this Part, the following terms shall have the meanings hereinafter ascribed to them:

(1) "Commission" means the Atchafalaya Trace Commission.

(2) "Cultural heritage" means those qualities that capture the traditions, customs, beliefs, history, folklore, lifeways, and material culture of the Atchafalaya Trace Heritage Area.

(3) "Department" means the Department of Economic Development.

(4) "Development zone" means the Atchafalaya Trace Heritage Area Development Zone, which encompasses the territory of the following parishes in their entirety: St. Mary, Iberia, St. Martin, St. Landry, Avoyelles, Pointe Coupee, Iberville, Assumption, Terrebonne, Lafayette, West Baton Rouge, Concordia, and East Baton Rouge.

(5) "Heritage-based cottage industry" means a small business with no more than twenty full or part-time employees or an individual that is sustainably harnessing the Atchafalaya Trace Heritage Area's cultural heritage and natural heritage resources for purposes which include interpreting, accessing, developing, promoting, or reinforcing the unique character and characteristics of the heritage area. "Heritage-based cottage industries" shall include lodging, including bed and breakfasts, camping, houseboats and recreational vehicle facilities; museums, including living museums and interpretive facilities; artists and craftsmakers of authentic or locally made products; authentic food packaging, production, and harvesting; music production and instrument making; historic homes, house museums, and historic sites; boat, canoe, kayak, and bicycle rentals; wild and scenic sites; hunting, fishing, and birding guide services; tour planning and cultural guide services; swamp tours, airboat tours, helicopter tours, plane tours, and balloon tours; retail facilities of authentic products; and agricultural tours. "Heritage-based cottage industry" shall not include hotels, motels, restaurants, gaming facilities, churches, and housing. A "heritage-based cottage industry" may be a new, existing, or expanding business. In order to qualify as a "heritage-based cottage industry" for purposes of this Part, the owner of the business must be a resident of the heritage area development zone.

(6) "Natural heritage" means one of those qualities that capture the environmental features of the Atchafalaya Trace Heritage Area, including man-made and natural resources and wildlife.

(7) Repealed by Acts 2014, No. 832, §2.

(8) "Small business" means a business with no more than twenty full or part-time employees.

Acts 2002, 1st Ex. Sess., No. 112, §1, eff. January 1, 2003; Acts 2014, No. 832, §2.



RS 25:1226.2 - Repealed by Acts 2014, No. 832, §2.

§1226.2. Repealed by Acts 2014, No. 832, §2.



RS 25:1226.3 - Authority of the commission

§1226.3. Authority of the commission

The commission shall have the authority to do the following:

(1) Adopt and promulgate rules in accordance with the Administrative Procedure Act to effectuate the provisions of this Part, and to establish eligibility requirements for those entities applying for those tax exemptions and credits provided for in this Part.

(2) Provide assistance to heritage-based cottage industry located in the development zone in accessing existing tax exemption, rebate, and credit programs administered by the department.

(3) Provide assistance to heritage-based cottage industry located in the development zone in accessing capital through existing programs administered by the Louisiana Economic Development Corporation and by various federal agencies.

(4) Provide assistance to heritage-based cottage industry located in the development zone in utilizing educational and small business resource programs administered by various local and state agencies, including but not limited to the community economic development educational programs offered by the Louisiana State University Agricultural Center.

(5) Use funds available to the commission to develop a Louisiana-made product catalog and internet shopping pages.

(6) Use funds available to the commission to identify potential export markets for consumer or durable goods produced in the development zone.

(7) Use funds available to the commission to engage in community revitalization and building rehabilitation initiatives in the development zone.

(8) Use funds available to the commission to match federal funds once national heritage area designation is achieved.

(9) Interpret and provide access to the nationally significant resources of the region.

Acts 2002, 1st Ex. Sess., No. 112, §1, eff. January 1, 2003.



RS 25:1226.4 - Tax exemptions and credits

§1226.4. Tax exemptions and credits

A.(1) The State Board of Commerce and Industry, hereinafter referred to as the "commerce board", with the approval of the governor, may enter into contracts for periods not exceeding five years with heritage-based cottage industry located or to be located in the development zone under which such concerns are granted exemptions and credits from the taxes imposed by this state, as provided in Subsection C of this Section, subject to such terms, conditions, and limitations as the commerce board deems to be in the best interests of the state.

(2) No contract shall be granted for any exemptions or credits provided for in this Section which are not directly related to the concern located within the development zone; and no tax exemption or credit shall be granted for any tax or portion of a tax applicable to operations or activities of a concern located outside of the development zone.

B.(1) Repealed by Acts 2014, No. 832, §2.

(2) The department shall review the application to determine whether the requirements for a contract have been satisfied and shall determine whether exemptions or credits should be provided in a contract. The Department of Revenue shall aid the department in determining whether the tax information furnished by the applicant is true and correct. The Louisiana Workforce Commission shall aid the department in verifying employment data.

(3) The commerce board shall review any recommendations for exemptions or credits made by the department. It shall conduct public hearings on any application for exemption or credit upon such terms and under such procedures as it shall adopt and promulgate by rule. The commerce board, in consultation with the Department of Revenue, shall forward its recommendations, together with all supporting documents and the recommendations of the department, to the governor.

(4) The department and the commerce board may adopt and promulgate such rules and regulations consistent with the provisions of this Section as are necessary to carry out the provisions of this Section.

NOTE: Paragraphs (C)(1) and (2) as amended by Acts 2015, No. 125, §8, eff. until June 30, 2018.

C.(1) Whenever the governor finds that a concern satisfies the requirements of this Part and the criteria established by rule, he shall advise the commerce board that it may enter into a contract with such cottage industry for a tax credit of up to one thousand two hundred dollars that may be used against the tax liability for state income and corporation franchise taxes related to the operations of the cottage industry within the development zone.

(2) In addition to those tax credits provided for in Paragraph (1) of this Subsection, the board may also enter into contracts with eligible cottage industries for a one thousand two hundred dollar tax credit per new employee hired during the taxable year for which the credit is claimed. In order to qualify for this credit, the applicant must have net new hires of one full-time employee or two part-time employees. A full-time employee is a person employed for at least thirty-two hours per week. A part-time employee is a person employed for at least twenty hours per week but less than thirty-two hours a week. In order to qualify as a new hire for purposes of this credit, the employee must have been a resident of the heritage area development zone for at least thirty days prior to employment. The credit may be applied to any state income tax liability or any state corporate franchise tax liability, but not liabilities for penalty or interest due or outstanding at the time the credit is generated. This credit shall be applicable only to a position that did not previously exist in the business and that is filled by a resident of the development zone who is performing duties in connection with the operation of the business as a regular, full-time employee.

NOTE: Paragraphs (C)(1) and (2) as enacted by Acts 2015, No. 125, §§4, 8, eff. July 1, 2018.

C.(1) Whenever the governor finds that a concern satisfies the requirements of this Part and the criteria established by rule, he shall advise the commerce board that it may enter into a contract with such cottage industry for a tax credit of up to one thousand five hundred dollars that may be used against the tax liability for state income and corporation franchise taxes related to the operations of the cottage industry within the development zone.

(2) In addition to those tax credits provided for in Paragraph (1) of this Subsection, the board may also enter into contracts with eligible cottage industries for a one thousand five hundred dollar tax credit per new employee hired during the taxable year for which the credit is claimed. In order to qualify for this credit, the applicant must have net new hires of one full-time employee or two part-time employees. A full-time employee is a person employed for at least thirty-two hours per week. A part-time employee is a person employed for at least twenty hours per week. In order to qualify as a new hire for purposes of this credit, the employee must have been a resident of the heritage area development zone for at least thirty days prior to employment. The credit may be applied to any state income tax liability or any state corporate franchise tax liability, but not liabilities for penalty or interest due or outstanding at the time the credit is generated. This credit shall be applicable only to a position that did not previously exist in the business and that is filled by a resident of the development zone who is performing duties in connection with the operation of the business as a regular, full-time employee.

(3) Taxpayers who are awarded credits pursuant to the provisions of this Part in excess of their income and corporation franchise tax liability may carry forward their unused credits for no more than ten years from the date the credit was originally awarded.

(4) Application of credits awarded pursuant to the provisions of this Part.

(a) All entities taxed as corporations for Louisiana income or corporation franchise tax purposes shall claim any credit allowed under this Section on their corporation income and corporation franchise tax return.

(b) Individuals shall claim any credit allowed under this Section on their individual income tax return.

(c) Estates or trusts shall claim any credit allowed under this Section on their fiduciary income tax returns.

(d) Entities not taxed as corporations shall claim any credit allowed under this Section on the returns of the partners or members as follows:

(i) Corporate partners or members shall claim their share of the credit on their corporation income or corporation franchise tax returns.

(ii) Individual partners or members shall claim their share of the credit on their individual income tax returns.

(iii) Partners or members that are estates or trusts shall claim their share of the credit on their fiduciary income tax returns.

Acts 2002, 1st Ex. Sess., No. 112, §1, eff. January 1, 2003; Acts 2007, No. 299, §1; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2014, No. 832, §2; Acts 2015, No. 125, §1, eff. July 1, 2015, and §4, eff. July 1, 2018.

NOTE: See Acts 2016, 1st Ex. Sess., No. 29, §2, regarding effectiveness.



RS 25:1226.5 - Violations

§1226.5. Violations

Upon violation of any of the terms and conditions of the contract under which credits are granted, the commerce board, with approval of the governor, shall give notice thereof in writing, and unless the violation is corrected within ninety days, any remaining portion of the exemption from taxation granted under any contract entered into pursuant to this Part may be terminated, the amount of all credits awarded pursuant to this Part that were credited against tax liability shall be repaid to the state, and any unused credits shall be canceled.

Acts 2002, 1st Ex. Sess., No. 112, §1, eff. January 1, 2003.



RS 25:1226.6 - Termination and evaluation of program

§1226.6. Termination and evaluation of program

A. On and after January 1, 2014, no new applications to receive tax exemptions or credits pursuant to this Part shall be approved by the State Board of Commerce and Industry, nor shall the commission engage in any of the activities described in R.S. 25:1226.3. However, a business which, prior to January 1, 2014, has been approved by the board to receive tax exemptions or credits under this program shall continue to receive such tax benefits pursuant to the terms of its agreement with the state of Louisiana as long as the business retains its eligibility.

B. The commission shall periodically monitor the implementation and operation of the provisions of this Part. Prior to the cessation of activities as provided for in Subsection A of this Section, the commission shall provide written evaluation of the program and its economic impact on the development zone to the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs. The written evaluation shall be utilized by the legislature to determine whether to continue the effectiveness of this Part and whether to create similar development zones in other heritage areas in the state.

Acts 2002, 1st Ex. Sess., No. 112, §1, eff. January 1, 2003; Acts 2007, No. 299, §1; Acts 2011, No. 112, §1.



RS 25:1231 - Repealed

CHAPTER 27. LOUISIANA BICENTENNIAL COMMISSION

§1231. Repealed by Acts 2016, No. 614, §10(A).



RS 25:1232 - Repealed

§1232. Repealed by Acts 2016, No. 614, §10(A).



RS 25:1233 - Repealed

§1233. Repealed by Acts 2016, No. 614, §10(A).



RS 25:1234 - Repealed

§1234. Repealed by Acts 2016, No. 614, §10(A).



RS 25:1235 - Annual report

§1235. Repealed by Acts 2016, No. 614, §10(A).



RS 25:1236 - Repealed

§1236. Repealed by Acts 2016, No. 614, §10(A).



RS 25:1237 - Repealed

§1237. Repealed by Acts 2016, No. 614, §10(A).



RS 25:1238.1 - Repealed

CHAPTER 27-A. BATTLE OF NEW ORLEANS BICENTENNIAL COMMISSION

§1238.1. Repealed by Acts 2016, No. 614, §11(A).



RS 25:1238.2 - Repealed

§1238.2. Repealed by Acts 2016, No. 614, §11(A).



RS 25:1238.3 - Repealed

§1238.3. Repealed by Acts 2016, No. 614, §11(A).



RS 25:1238.4 - Repealed

§1238.4. Repealed by Acts 2016, No. 614, §11(A).



RS 25:1238.5 - Repealed

§1238.5. Repealed by Acts 2016, No. 614, §11(A).



RS 25:1238.6 - Repealed

§1238.6. Repealed by Acts 2016, No. 614, §11(A).



RS 25:1238.7 - Repealed

§1238.7. Repealed by Acts 2016, No. 614, §11(A).



RS 25:1241 - EDDIE G. ROBINSON

CHAPTER 28. EDDIE G. ROBINSON

MUSEUM COMMISSION

§1241. Legislative intent; scope

A. The legislature hereby recognizes that it is appropriate to establish a museum at Grambling State University to honor the legendary football coach, Eddie G. Robinson.

B. The purpose of such museum shall be to collect, preserve, and exhibit, as an educational resource, objects of art, documents, archives, and other artifacts that reflect the history of the life and coaching domain of Eddie G. Robinson.

Acts 1999, No. 1368, §1.



RS 25:1242 - Creation; domicile; membership

§1242. Creation; domicile; membership

A. The Eddie G. Robinson Museum Commission, hereinafter referred to as "commission", is hereby created in the Department of State.

B. The domicile of the commission shall be at Grambling State University in Grambling, Louisiana.

C. The commission shall include the following members:

(1) Seven members shall be appointed by the secretary of state, subject to confirmation by the Louisiana Senate, to serve four-year terms concurrent with the governor.

(2) The following shall also be members of the commission:

(a) The president of Grambling State University or his designee.

(b) The mayor of the city of Grambling.

(c) The president of the Grambling Chamber of Commerce.

(d) The president of the Grambling State University National Alumni Association or his designee.

(e) The athletic director at Grambling State University.

(f) The head football coach at Grambling State University.

(g) The president of the Grambling State University Athletic Foundation.

(h) The secretary of state or his designee.

(3) Repealed by Acts 2008, No. 794, §2.

D. Members of the commission shall serve without compensation.

Acts 1999, No. 1368, §1; Acts 2006, No. 451, §1; Acts 2008, No. 794, §§1, 2.



RS 25:1243 - Powers and duties of the commission

§1243. Powers and duties of the commission

A. A majority of the members of the commission shall constitute a quorum for the transaction of official business. All official actions of the commission shall require the affirmative vote of a majority of the members present and voting.

B. The commission shall:

(1) Meet at least once each quarter at the call of the commission chairman.

(2) Adopt bylaws establishing policies and procedures for its governance, including but not limited to the following:

(a) The election and responsibilities of the officers of the commission, including a chairman and vice chairman.

(b) The employment, term, compensation, and responsibilities of a museum director. The director may also serve as the museum chief administrative officer.

(c) The appointment, duties, and functions of standing and special committees of the commission, including the appointment of noncommission members to such committees and their functions.

(d) The preparation of a budget and plan for sufficient funding.

(3) Advise the secretary of the state on all matters relating to the operations of the Eddie G. Robinson Museum.

(4) Establish and use an identifying seal pertaining to museum business.

C. The commission may:

(1) Individually, or in cooperation with any nonprofit corporation established to support the Eddie G. Robinson Museum, seek and expend funds from any source, public or private, to support programs of the museum.

(2) Authorize reports and recommendations which include the issuance, publication, or distribution of general information documents or pamphlets, which are published on a regular basis and are generally known as newsletters.

(3) Acquire by purchase, lease as lessee, and hold and use any property, movable or immovable, tangible or intangible, or any interest therein necessary or desirable for carrying out the purposes of this Chapter and sell, lease as lessor, transfer, and dispose of any such property acquired by it.

(4) Acquire by purchase, lease, or otherwise construct, develop, maintain, and operate the museum. All public works contracted by the commission shall be subject to, and in accordance with, Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950.

Acts 1999, No. 1368, §1.



RS 25:1244 - Donations and grants

§1244. Donations and grants

The secretary of the state and the commission, jointly or separately, may solicit, accept, use, and dispose of any private or public funds in the form of donations of money, grants, property, or personal services from individuals, corporations, and governments to achieve the purposes of this Chapter.

Acts 1999, No. 1368, §1.



RS 25:1245 - Operating funds; appropriations by the legislature

§1245. Operating funds; appropriations by the legislature

A. Funds appropriated by the legislature to the Department of State for operation of the Eddie G. Robinson Museum shall be used solely for that purpose and in accordance with the budget plan developed by the commission.

B.(1) If sufficient funds necessary for the operation of the Eddie G. Robinson Museum are not appropriated by the legislature, and funds from other local, public, or private sources are not available for this purpose, the Department of State is authorized to temporarily close the museum to the public until such time as sufficient funds necessary for the operation of the museum are appropriated by the legislature. The Department of State shall maintain the museum during any period of temporary closure.

(2) The Department of State may accept and use, in accordance with law, gifts, grants, bequests, donations, endowments, or funds from any public or private source to support the operations of the museum.

Acts 1999, No. 1368, §1; Acts 2012, No. 765, §1, eff. June 12, 2012.



RS 25:1246 - Secretary of state; rules and regulations

§1246. Secretary of state; rules and regulations

The secretary of state shall establish policies, rules, and regulations for the operation of the museum in accordance with the Administrative Procedure Act.

Acts 1999, No. 1368, §1.



RS 25:1251 - Repealed by Acts 2014, No. 832, §7B.

CHAPTER 29. MISSISSIPPI RIVER ROAD COMMISSION

§1251. Repealed by Acts 2014, No. 832, §7B.



RS 25:1252 - Repealed by Acts 2014, No. 832, §7B.

§1252. Repealed by Acts 2014, No. 832, §7B.



RS 25:1253 - Repealed by Acts 2014, No. 832, §7B.

§1253. Repealed by Acts 2014, No. 832, §7B.



RS 25:1254 - Repealed by Acts 2014, No. 832, §7B.

§1254. Repealed by Acts 2014, No. 832, §7B.



RS 25:1255 - Repealed by Acts 2014, No. 832, §7B.

§1255. Repealed by Acts 2014, No. 832, §7B.



RS 25:1261 - Repealed by Acts 2006, No. 713, §4.

CHAPTER 30. MANCHAC PARKWAY

§1261. Repealed by Acts 2006, No. 713, §4.



RS 25:1262 - Repealed by Acts 2006, No. 713, §4.

§1262. Repealed by Acts 2006, No. 713, §4.



RS 25:1263 - Repealed by Acts 2006, No. 713, §4.

§1263. Repealed by Acts 2006, No. 713, §4.



RS 25:1264 - Repealed by Acts 2006, No. 713, §4.

§1264. Repealed by Acts 2006, No. 713, §4.



RS 25:1270.1 - Short title

CHAPTER 31. NEIGHBORHOOD ENHANCEMENT PROGRAM ACT

§1270.1. Short title

This Chapter shall be known as the Neighborhood Enhancement Program Act.

Acts 2004, No. 908, §1, eff. upon appropriation of funds by the legislature.

NOTE: Acts 2004, No. 908 (if it becomes effective) effective until June 30, 2010, and void thereafter.



RS 25:1270.2 - Definitions

§1270.2. Definitions

The following words and phrases when used in this Chapter shall have the meanings given to them in this Section unless the context clearly indicates otherwise:

(1) "Department" shall mean the Department of Culture, Recreation and Tourism.

(2) "Distressed neighborhood business district" shall mean a defined geographic area which includes buildings and structures which have housed businesses or other commercial activities and also includes adjacent residential areas and which defined geographic area has pervasive poverty and unemployment, a high incidence of crime, narcotics use, homelessness, abandoned housing and deteriorated infrastructure, substantial population decline, or other similar indicators of general distress.

(3) "Eligible entity" shall mean a nonprofit organization designated by a municipality to receive grants pursuant to the provisions of this Chapter and which has been designated as exempt from federal income tax under Section 501(c)(3) of the Internal Revenue Code.

(4) "Program" shall mean the Neighborhood Enhancement Program as established in this Chapter.

Acts 2004, No. 908, §1, eff. upon appropriation of funds by the legislature.

NOTE: Acts 2004, No. 908 (if it becomes effective) effective until June 30, 2010, and void thereafter.



RS 25:1270.3 - Neighborhood Enhancement Program

§1270.3. Neighborhood Enhancement Program

A. Establishment; administration. The Neighborhood Enhancement Program is hereby established within the department which shall assist municipalities in preparing and implementing a revitalization strategy for distressed neighborhood business districts through the establishment of neighborhood enhancement program districts and grants to provide for planning and improvements in such districts. The department shall administer the program in conjunction with the Louisiana Main Street Program. For this purpose, the total number of authorized positions for the department may be increased by not more than one position.

B. Applications. The department shall prepare application forms for the grant program established in this Chapter and award grants to municipalities and other eligible entities based on the requirements provided in Subsection D of this Section. The department shall require that a map be furnished with all applications clearly identifying the distressed neighborhood business district.

C. Program requirements. The program shall:

(1) Provide an assessment of the applying municipality's need for the following:

(a) The establishment of a neighborhood enhancement program district to provide for revitalization of a distressed neighborhood business district.

(b) A review of local comprehensive plans and zoning and other land use ordinances to foster the viability of distressed neighborhood business districts with a balanced mix of commercial, civic, employment, and residential uses, with particular attention to a diversity of housing options.

(c) A review of educational and recreational opportunities and facilities.

(2) Provide grants for neighborhood enhancement program districts, including the following:

(a) Basic grants for a maximum of five years per project for administrative costs, including the hiring by the grant recipient of a professional manager for the project who will coordinate the project with the department.

(b) Residential and commercial reinvestment grants for infrastructure and structural improvements, including but not limited to streets, street lights, trees, exteriors of buildings, sidewalks, or other pedestrian-oriented features.

(c) Planning and development grants for:

(i) Marketing and promoting urban residential living.

(ii) Leveraging additional private and public investment.

(iii) Promoting home ownership and other housing options.

(iv) Promoting business ownership and other business options.

(v) Addressing social and economic concerns, including but not limited to crime, blight, employment opportunities, and public services and amenities.

(vi) Achieving consistency, whenever appropriate, with existing commercial and residential revitalization efforts.

D. Eligibility. For participation in the program, municipalities or their designated eligible entities must meet the following criteria:

(1) Have a distressed neighborhood business district in need of revitalization.

(2) Provide evidence of support by local residents, merchants, and government officials.

(3) Be capable of providing a minimum of a twenty-five percent match in financial or in-kind support, or both, for any department grants.

(4) Commit to provide a minimum of a twenty-five percent match for any department grants. The match must consist of financial or in-kind support from other public or private sources based upon departmental guidelines. The department may waive or reduce the matching requirement if it determines such requirement would constitute a hardship upon the municipality or the eligible entity designated by the municipality. A hardship exists if the municipality meets one of the following criteria:

(a) The municipality is declared as financially distressed.

(b) The matching requirements for the application would exceed five percent of the municipality's annual operating budget.

(c) Part or all of the distressed neighborhood business district identified in the application is participating in a crime prevention program in conjunction with the local law enforcement agency.

(d) A minimum of twenty percent of the municipality's population is in households with incomes less than one hundred fifty percent of the federal poverty level.

E. Multiple projects. The department may approve more than one project within the boundaries of a municipality. Multiple projects may occur simultaneously or at different periods of time.

F. Cooperative projects. The department may consider applications submitted by two or more eligible entities as a single application for a single project area.

G. Limits. The department shall establish limits on the amount of money available per project area so as to distribute the available funds as fairly as possible throughout the state of Louisiana.

Acts 2004, No. 908, §1, eff. upon appropriation of funds by the legislature.

NOTE: Acts 2004, No. 908 (if it becomes effective) effective until June 30, 2010, and void thereafter.



RS 25:1270.4 - Limitations

§1270.4. Limitations

A. No more than twenty percent of funds appropriated or allocated to the program in any fiscal year may be granted to municipalities or eligible entities in any one parish.

B. In no case shall the aggregate amount of grants to the same recipient in any fiscal year exceed eleven thousand five hundred dollars in years one through three and five thousand seven hundred fifty dollars in years four and five. The provision of grants under this Chapter shall in no way constitute an entitlement derived from the state of Louisiana or a claim on any other funds of the state.

C. All grants awarded through the program shall be awarded in conformity with rules and regulations promulgated by the department in accordance with the Administrative Procedure Act. No grant shall be awarded until after such time as such rules and regulations become effective.

D. All grants awarded through the program shall be from funds specifically appropriated by the legislature for the program.

E. No grant may be awarded through the program unless and until the legislature has appropriated to the department sufficient funds designated for the operation of the program.

Acts 2004, No. 908, §1, eff. upon appropriation of funds by the legislature.

NOTE: Acts 2004, No. 908 (if it becomes effective) effective until June 30, 2010, and void thereafter.



RS 25:1271.1 - Short title

CHAPTER 31-A. MAGNOLIA STREET RESIDENTIAL

NEIGHBORHOOD ENHANCEMENT ACT

§1271.1. Short title

This Chapter shall be known as the Magnolia Street Program.

Acts 2008, No. 431, §1, eff. when funds are appropriated by the legislature.

NOTE: See Acts 2008, No. 431, §3, regarding termination.



RS 25:1271.2 - Definitions

§1271.2. Definitions

The following words and phrases when used in this Chapter shall have the meanings given to them in this Section unless the context clearly indicates otherwise:

(1) "Department" means the Department of Culture, Recreation and Tourism.

(2) "Eligible entity" means a part of city government or a nonprofit organization designated by a municipality to receive grants pursuant to the provisions of the Chapter which has been designated as exempt from federal income tax under Section 501(c)(3) of the Internal Revenue Code.

(3) "Established residential neighborhood" means a defined geographic area which has consisted of buildings and structures for housing individuals and families which has existed as a residential neighborhood since before 1971.

(4) "Program" means the Magnolia Street Residential Neighborhood Enhancement Program as established by this Chapter.

Acts 2008, No. 431, §1, eff. when funds are appropriated by the legislature.

NOTE: See Acts 2008, No. 431, §3, regarding termination.



RS 25:1271.3 - Magnolia Street Program

§1271.3. Magnolia Street Program

A. Establishment; administration. The Magnolia Street Program is hereby established within the Department of Culture, Recreation and Tourism which shall assist municipalities in preparing and implementing a revitalization strategy for residential neighborhoods through the establishment of residential neighborhood enhancement program districts and grants to provide for planning and improvements in such districts. The residential neighborhoods must be in close proximity to either a Louisiana Main Street Program project or an existing commercial district. The department shall administer the program in conjunction with the Louisiana Main Street Program. For this purpose, the total number of authorized positions for the department may be increased by not more than one position.

B. Applications. The department shall prepare application forms for the grant program established in this Chapter and award grants to municipalities and other eligible entities based on the requirements provided in Subsection D of this Section. The department shall require that a map be furnished with all applications clearly identifying the residential neighborhood district.

C. Program requirements. The program shall:

(1) Provide residential reinvestment grants for infrastructure and structural improvements, including, but not limited ,to streets, street lights, trees, exteriors of buildings and sidewalks or other pedestrian-oriented features.

(2) Provide planning and development grants for:

(a) Salaries of local program managers, which may be either full-time or part-time.

(b) Marketing and promoting urban residential living.

(c) Leveraging additional private and public investment.

(d) Promoting home ownership and other housing options.

(e) Addressing social and economic concerns including, but not limited to, crime, blight, employment opportunities, and public services and amenities.

(f) Achieving consistency, whenever appropriate, with existing commercial and residential revitalization efforts.

(3) Provide an assessment of applying a municipality's need for the following:

(a) A review of local comprehensive plans and zoning and other land use ordinances to foster the viability of established residential neighborhoods, with a balanced mix of commercial, civic, employment and residential uses, with particular attention to a diversity of housing options.

(b) A review of educational and recreational opportunities and facilities.

D. Eligibility. For participation in the program, municipalities or their designated eligible entities must meet the following criteria:

(1) Have an established residential neighborhood in need of revitalization in close proximity to an existing commercial district.

(2) Provide evidence of support by local residents, merchants, and government officials in the form of written documentation.

(3) Commit to provide a minimum of a thirty percent match for any department grants. The match must consist of financial or in-kind support from other public or private sources based upon departmental guidelines. The department may waive or reduce the matching requirement if it determines such requirement would constitute a hardship upon the municipality or the agency designated by the municipality. A hardship exists if the municipality meets one of the following criteria:

(a) The municipality is declared as financially distressed.

(b) The matching requirements for the application would exceed five percent of the municipality's annual operating budget.

(c) Part or all of the established residential neighborhood identified in the application is participating in a crime prevention program in conjunction with the local law enforcement agency.

E. Multiple projects. The department may approve more than one project within the boundaries of a municipality. Multiple projects may occur simultaneously or at different periods of time.

F. Cooperative projects. The department may consider applications submitted by two or more municipalities as a single application for a single project area.

G. Priority projects. The department shall give priority to projects with an established residential neighborhood that was already in existence prior to 1961.

H. Limits. The department shall establish limits on the amount of money available per project area so as to distribute the available funds as fairly as possible throughout the state of Louisiana.

I. Prohibitions. No funds from this program shall be expended to develop or convert farmland to residential, commercial or industrial uses. Farmland is any land that supports, or land with a recent history of supporting, the commercial production of agricultural crops, livestock or livestock products, poultry products, milk or dairy products, fruit, or other horticultural products.

Acts 2008, No. 431, §1, eff. when funds are appropriated by the legislature.

NOTE: See Acts 2008, No. 431, §3, regarding termination.



RS 25:1271.4 - Limitations

§1271.4. Limitations

A. No more than twenty percent of funds appropriated or allocated to the program in any fiscal year may be granted to municipalities or eligible entities within any one parish.

B. In no case shall the aggregate amount of grants in any fiscal year exceed the amount of the appropriation to the department for the program in that fiscal year or the amount allocated to the program by the department in the event that funding for the program is included in an appropriation to the department containing funding for other programs. The provision of grants under this Chapter shall in no way constitute an entitlement derived from the state of Louisiana or a claim on any other funds of the state.

C. All grants awarded through the program shall be awarded in conformity with rules and regulations promulgated by the department in accordance with the Administrative Procedure Act. No grant shall be awarded until after such time as such rules and regulations become effective.

D. All grants awarded through the program shall be from funds specifically appropriated by the legislature for the program.

E. No grant may be awarded through the program unless and until the legislature has appropriated to the department sufficient funds designated for the operation of the program.

Acts 2008, No. 431, §1, eff. when funds are appropriated by the legislature.

NOTE: See Acts 2008, No. 431, §3, regarding termination.



RS 25:1281 - Legislative finding

CHAPTER 32. DISPLAY OF RELIGIOUS DOCUMENTS

AS HISTORY OF LAW

§1281. Legislative finding

The Legislature of Louisiana finds that:

(1) There is a need to educate and inform the public as to the history and background of American and Louisiana law.

(2) America and Louisiana's religious history plays an important role in the background of our American and Louisiana law.

(3) The role of religion in the constitutional history of both America and Louisiana is acknowledged by historians.

(4) The basic knowledge of American legal history is important to the formation of civic virtue in our society.

(5) The courts have provided vital direction to the Legislature of Louisiana on how to approach the display of historical documents.

(6) The Legislature of Louisiana now endorses the prolongation of a uniform, sound, distinct, and appropriate presentation of the story of the role of religion in the constitutional history of America and Louisiana, which may be publicly displayed in court houses and other state and local buildings throughout the state of Louisiana.

Acts 2006, No. 602, §1.



RS 25:1282 - Public displays of religious history impacting the law

§1282. Public displays of religious history impacting the law

A. Public displays with acknowledged religious history may include, but shall not be limited to, the items in this Section.

B. The Mayflower Compact, written and adopted in 1620, the text which reads as follows:

Mayflower Compact (1620 A.D.)

Agreement Between the Settlers at New Plymouth: 1620

IN THE NAME OF GOD, AMEN. We, whose names are underwritten, the Loyal Subjects of our dread Sovereign Lord, King James, by the Grace of God, of Great Britain, France, and Ireland, King, Defender of the Faith. Having undertaken for the Glory of God, and Advancement of the Christian Faith, and the Honour of our King and Country, a voyage to plant the first colony in the northern Parts of Virginia; do by these presents, solemnly and mutually, in the Presence of God and one another, covenant and combine ourselves together into a civil Body Politick, for our better Ordering and Preservation, and Furtherance of the Ends aforesaid: And by Virtue hereof do enact, constitute, and frame, such just and equal Laws, Ordinances, Acts, Constitutions and Offices, from time to time, as shall be thought most meet and convenient for the General good of the Colony; unto which we promise all due submission and obedience. In Witness whereof we have hereunto subscribed our names at Cape Cod the eleventh of November, in the Reign of our Sovereign Lord King James, of England, France, and Ireland, the eighteenth, and of Scotland the fifty-fourth, Anno Domini; 1620.

C. The Ten Commandments, as extracted from the Bible.

D. The Declaration of Independence, adopted by Congress on July 4, 1776, the text of which reads as follows:

The Declaration of Independence.

IN CONGRESS, July 4, 1776

The unanimous Declaration of the thirteen United States of America.

When in the Course of human events, it becomes necessary for one people to dissolve the political bands which have connected them with another, and to assume among the powers of the earth, the separate and equal station to which the Laws of Nature and of Nature's God entitle them, a decent respect to the opinions of mankind requires that they should declare the causes which impel them to the separation.

We hold these truths to be self-evident, that all men are created equal, that they are endowed by their Creator with certain unalienable Rights, that among these are Life, Liberty and the pursuit of Happiness, -- That to secure these rights, Governments are instituted among Men, deriving their just powers from the consent of the governed, -- That whenever any Form of Government becomes destructive of these ends, it is the Right of the People to alter or to abolish it, and to institute new Government, laying its foundation on such principles and organizing its powers in such form, as to them shall seem most likely to effect their Safety and Happiness. Prudence, indeed, will dictate that Governments long established should not be changed for light and transient causes; and accordingly all experience hath shewn, that mankind are more disposed to suffer, while evils are sufferable, than to right themselves by abolishing the forms to which they are accustomed. But when a long train of abuses and usurpations, pursuing invariably the same Object evinces a design to reduce them under absolute Despotism, it is their right, it is their duty, to throw off such Government, and to provide new Guards for their future security. -- Such has been the patient sufferance of these Colonies; and such is now the necessity which constrains them to alter their former Systems of Government. The history of the present King of Great Britain is a history of repeated injuries and usurpations, all having in direct object the establishment of an absolute Tyranny over these States. To prove this, let Facts be submitted to a candid world.

He has refused his Assent to Laws, the most wholesome and necessary for the public good.

He has forbidden his Governors to pass Laws of immediate and pressing importance, unless suspended in their operation till his Assent should be obtained; and when so suspended, he has utterly neglected to attend to them.

He has refused to pass other Laws for the accommodation of large districts of people, unless those people would relinquish the right of Representation in the Legislature, a right inestimable to them and formidable to tyrants only.

He has called together legislative bodies at places unusual, uncomfortable, and distant from the depository of their public Records, for the sole purpose of fatiguing them into compliance with his measures.

He has dissolved Representative Houses repeatedly, for opposing with manly firmness his invasions on the rights of the people.

He has refused for a long time, after such dissolutions, to cause others to be elected; whereby the Legislative powers, incapable of Annihilation, have returned to the People at large for their exercise; the State remaining in the mean time exposed to all the dangers of invasion from without, and convulsions within.

He has endeavoured to prevent the population of these States; for that purpose obstructing the Laws for Naturalization of Foreigners; refusing to pass others to encourage their migrations hither, and raising the conditions of new Appropriations of Lands.

He has obstructed the Administration of Justice, by refusing his Assent to Laws for establishing Judiciary powers.

He has made Judges dependent on his Will alone, for the tenure of their offices, and the amount and payment of their salaries.

He has erected a multitude of New Offices, and sent hither swarms of Officers to harrass our people, and eat out their substance.

He has kept among us, in times of peace, Standing Armies without the Consent of our legislatures.

He has affected to render the Military independent of and superior to the Civil power.

He has combined with others to subject us to a jurisdiction foreign to our constitution, and unacknowledged by our laws; giving his Assent to their Acts of pretended Legislation:

For Quartering large bodies of armed troops among us.

For protecting them, by a mock Trial, from punishment for any Murders which they should commit on the Inhabitants of these States.

For cutting off our Trade with all parts of the world.

For imposing Taxes on us without our Consent.

For depriving us in many cases, of the benefits of Trial by jury.

For transporting us beyond Seas to be tried for pretended offences.

For abolishing the free System of English Laws in a neighbouring Province, establishing therein an Arbitrary government, and enlarging its Boundaries so as to render it at once an example and fit instrument for introducing the same absolute rule into these Colonies.

For taking away our Charters, abolishing our most valuable Laws, and altering fundamentally the Forms of our Government.

For suspending our own Legislatures, and declaring themselves invested with power to legislate for us in all cases whatsoever.

He has abdicated Government here, by declaring us out of his Protection and waging War against us.

He has plundered our seas, ravaged our Coasts, burnt our towns, and destroyed the lives of our people.

He is at this time transporting large Armies of foreign Mercenaries to compleat the works of death, desolation and tyranny, already begun with circumstances of Cruelty and perfidy scarcely paralleled in the most barbarous ages, and totally unworthy the Head of a civilized nation.

He has constrained our fellow Citizens taken Captive on the high Seas to bear Arms against their Country, to become the executioners of their friends and Brethren, or to fall themselves by their Hands.

He has excited domestic insurrections amongst us, and has endeavoured to bring on the inhabitants of our frontiers, the merciless Indian Savages, whose known rule of warfare, is an undistinguished destruction of all ages, sexes and conditions.

In every stage of these Oppressions We have Petitioned for Redress in the most humble terms; Our repeated Petitions have been answered only by repeated injury. A Prince whose character is thus marked by every act which may define a Tyrant, is unfit to be the ruler of a free people.

Nor have We been wanting in attentions to our Brittish brethren. We have warned them from time to time of attempts by their legislature to extend an unwarrantable jurisdiction over us. We have reminded them of the circumstances of our emigration and settlement here. We have appealed to their native justice and magnanimity, and we have conjured them by the ties of our common kindred to disavow these usurpations, which, would inevitably interrupt our connections and correspondence. They too have been deaf to the voice of justice and of consanguinity. We must, therefore, acquiesce in the necessity, which denounces our separation, and hold them, as we would the rest of mankind, Enemies in War, in Peace Friends.

We, therefore, the Representatives of the United States of America, in General Congress, Assembled, appealing to the Supreme Judge of the world for the rectitude of our intentions, do, in the Name, and by Authority of the good People of these Colonies, solemnly publish and declare, That these United Colonies are, and of Right ought to be Free and Independent States; that they are Absolved from all Allegiance to the British Crown, and that all political connection between them and the State of Great Britain, is and ought to be totally dissolved; and that as Free and independent States, they have full Power to levy War, conclude Peace, contract Alliances, establish Commerce, and to do all other Acts and Things which Independent States may of right do. And for the support of this Declaration, with a firm reliance on the protection of divine Providence, we mutually pledge to each other our Lives, our Fortunes and our sacred Honor.

E. Articles I through VI of the Northwest Ordinance enacted by Congress on July 13, 1787, which prohibited slavery in the new territories and which stated that "religion, morality, and knowledge as being necessary for good government and the happiness of mankind" and which text reads as follows:

Article I

No person, demeaning himself in a peaceable and orderly manner shall ever be molested on account of his mode of worship or religious sentiments, in the said territory.

Article II

The inhabitants of the said territory shall always be entitled to the benefits of the writ of habeas corpus, and of the trial by jury; of a proportionate representation of the people in the legislature; and of judicial proceedings according to the course of the common law. All persons shall be bailable, unless for capital offenses, where the proof shall be evident or the presumption great. All fines shall be moderate; and no cruel or unusual punishments shall be inflicted. No man shall be deprived of his liberty or property, but by the judgment of his peers or the law of the land; and, should the public exigencies make it necessary, for the common preservation, to take any person's property, or to demand his particular services, full compensation shall be made for the same. And, in the just preservation of rights and property, it is understood and declared, that no law ought ever to be made, or have force in the said territory, that shall, in any manner whatever, interfere with or affect private contracts or engagements, bona fide, and without fraud, previously formed.

Article III

Religion, morality, and knowledge, being necessary to good government and the happiness of mankind, schools and the means of education shall forever be encouraged. The utmost good faith shall always be observed towards the Indians; their lands and property shall never be taken from them without their consent; and, in their property, rights, and liberty, they shall never be invaded or disturbed, unless in just and lawful wars authorized by Congress; but laws founded in justice and humanity, shall from time to time be made for preventing wrongs being done to them, and for preserving peace and friendship with them.

Article IV

The said territory, and the States which may be formed therein, shall forever remain a part of this Confederacy of the United States of America, subject to the Articles of Confederation, and to such alterations therein as shall be constitutionally made; and to all the acts and ordinances of the United States in Congress assembled, comformable thereto. The inhabitants and settlers in the said territory shall be subject to pay a part of the federal debts contracted or to be contracted, and a proportional part of the expenses of government, to be apportioned on them by Congress according to the same common rule and measure by which apportionments thereof shall be made on the other States; and the taxes for paying their proportion shall be laid and levied by the authority and direction of the legislatures of the district or districts, or new States, as in the original States, within the time agreed upon by the United States in Congress assembled. The legislatures of those districts or new States, shall never interfere with the primary disposal of the soil by the United States in Congress assembled, nor with any regulations Congress may find necessary for securing the title in such soil to the bona fide purchasers. No tax shall be imposed on lands the property of the United States; and, in no case, shall nonresident proprietors be taxed higher than residents. The navigable waters leading into the Mississippi and St. Lawrence, and the carrying places between the same, shall be common highways and forever free, as well to the inhabitants of the said territory as to the citizens of the United States, and those of any other States that may be admitted into the confederacy, without any tax, impost, or duty therefor.

Article V

There shall be formed in the said territory, not less than three nor more than five States; and the boundaries of the States, as soon as Virginia shall alter her act of cession, and consent to the same, shall become fixed and established as follows, to wit: The western State in the said territory, shall be bounded by the Mississippi, the Ohio, and Wabash Rivers; a direct line drawn from the Wabash and Post Vincents, due North, to the territorial line between the United States and Canada; and, by the said territorial line, to the Lake of the Woods and Mississippi. The middle State shall be bounded by the said direct line, the Wabash from Post Vincents to the Ohio, by the Ohio, by a direct line, drawn due north from the mouth of the Great Miami, to the said territorial line, and by the said territorial line. The eastern State shall be bounded by the last mentioned direct line, the Ohio, Pennsylvania, and the said territorial line: Provided, however, and it is further understood and declared, that the boundaries of these three States shall be subject so far to be altered, that, if Congress shall hereafter find it expedient, they shall have authority to form one or two States in that part of the said territory which lies north of an east and west line drawn through the southerly bend or extreme of Lake Michigan. And, whenever any of the said States shall have sixty thousand free inhabitants therein, such State shall be admitted, by its delegates, into the Congress of the United States, on an equal footing with the original States in all respects whatever, and shall be at liberty to form a permanent constitution and State government: Provided, the constitution and government so to be formed, shall be republican, and in conformity to the principles contained in these articles; and, so far as it can be consistent with the general interest of the confederacy, such admission shall be allowed at an earlier period, and when there may be a less number of free inhabitants in the State than sixty thousand.

Article VI

There shall be neither slavery nor involuntary servitude in the said territory, otherwise than in the punishment of crimes whereof the party shall have been duly convicted: Provided, always, That any person escaping into the same, from whom labor or service is lawfully claimed in any one of the original States, such fugitive may be lawfully reclaimed and conveyed to the person claiming his or her labor or service as aforesaid.

Acts 2006, No. 602, §1.



RS 25:1283 - Context of public display

§1283. Context of public display

Public displays set forth in R.S. 25:1282(B), (C), (D), and (E) shall be accompanied by a document entitled "Context for Acknowledging America's Religious History" which shall read as follows:

(1) Some documents stand out as pivotal in the religious history of America and Louisiana's legal system, among which are the Mayflower Compact, The Declaration of Independence as a legal foundation for the United States Constitution, the Ten Commandments as one of the foundations of our legal system, and the Northwest Ordinance, which was a primary document affirming faith and the first congressional act legally prohibiting slavery. It is hoped that their study and relation to each other and the history of our state and nation will foster an appreciation for the role that religion has played in the legal history of America and the state of Louisiana and prompt further public study.

(2) American law, constitutionalism, and political theory have deep roots in religion. American ideals about liberty, freedom, equality, legal responsibility and codes of law, to mention a few, have roots and underpinnings in religion and biblical literacy. The Ten Commandments, which are found in the Book of Exodus in the Old Testament of the Bible, was one of the earliest written expressions of law to be incorporated in American legal systems. The Ten Commandments, or the law of nature, also impacted the Declaration of Independence which refers to the "laws of nature and of Nature's God."

Acts 2006, No. 602, §1.



RS 25:1284 - Production of historical documents, display

§1284. Production of historical documents, display

A. The division of state archives and records service within the office of the secretary of state shall, upon request, prepare and distribute to state offices, clerks of court and judges and the local governing authorities in the state of Louisiana, copies of the documents set forth in R.S. 25:1282 suitable for framing and display, upon receipt of funds to reimburse the secretary for the actual cost of the preparation and delivery of the documents.

B. Each state office, clerk of court, judge and local governing authority is authorized to post the documents for display provided by the secretary in a visible public location, along with other historical documents.

C. Nothing herein shall prohibit the state or local governing officers, judges or clerks of court from reprinting the documents in R.S. 25:1282 or accepting a donation of already printed documents for display in public buildings.

Acts 2006, No. 602, §1.



RS 25:1301 - Repealed by Acts 2011, No. 207, §5.

CHAPTER 33. HURRICANE KATRINA MEMORIAL COMMISSION

§1301. Repealed by Acts 2011, No. 207, §5.



RS 25:1302 - Repealed by Acts 2011, No. 207, §5.

§1302. Repealed by Acts 2011, No. 207, §5.



RS 25:1303 - Repealed by Acts 2011, No. 207, §5.

§1303. Repealed by Acts 2011, No. 207, §5.



RS 25:1304 - Repealed by Acts 2011, No. 207, §5.

§1304. Repealed by Acts 2011, No. 207, §5.



RS 25:1305 - Repealed by Acts 2011, No. 207, §5.

§1305. Repealed by Acts 2011, No. 207, §5.



RS 25:1306 - Repealed by Acts 2011, No. 207, §5.

§1306. Repealed by Acts 2011, No. 207, §5.



RS 25:1307 - Repealed by Acts 2011, No. 207, §5.

§1307. Repealed by Acts 2011, No. 207, §5.



RS 25:1311 - Repealed

CHAPTER 34. SOUTH LOUISIANA WETLANDS DISCOVERY CENTER

§1311. Repealed by Acts 2015, No. 401, §5.



RS 25:1312 - Repealed

§1312. Repealed by Acts 2015, No. 401, §5.



RS 25:1313 - Repealed

§1313. Repealed by Acts 2015, No. 401, §5.



RS 25:1314 - Repealed

§1314. Repealed by Acts 2015, No. 401, §5.



RS 25:1315 - Repealed

§1315. Repealed by Acts 2015, No. 401, §5.



RS 25:1316 - Repealed

§1316. Repealed by Acts 2015, No. 401, §5.



RS 25:1321 - Legislative intent

CHAPTER 35. LEEVILLE FISHING VILLAGE AND CULTURAL

PRESERVATION COMMISSION

§1321. Legislative intent

The legislature hereby recognizes that it is appropriate to establish a commission to preserve the culture of and promote tourism for the Leeville Fishing Village in Lafourche Parish.

Acts 2013, No. 128, §1.



RS 25:1322 - Creation; domicile; membership

§1322. Creation; domicile; membership

A. The Leeville Fishing Village and Cultural Preservation Commission, referred to in this Chapter as the "commission", is hereby created as a political subdivision of the state of Louisiana as defined in Article VI, Section 44 of the Constitution of Louisiana.

B. The domicile of the commission shall be located in Lafourche Parish.

C. The purpose of the commission shall be to promote preservation of the culture of and tourism in Lafourche Parish, including the Leeville Fishing Village.

D. The commission shall include the following members:

(1) One member appointed by the councilman elected to represent the ninth council district of the Lafourche Parish Council.

(2) One member appointed by the Lafourche Parish president.

(3) One member appointed by the senator elected to represent Senate District No. 20.

(4) One member appointed by the representative elected to represent House District No. 54.

(5) One member appointed by the lieutenant governor.

E. Each member of the commission shall be a resident of or own property within Lafourche Parish.

F. Each member of the commission shall serve at the pleasure of the person appointing the member.

G. Members of the commission shall serve without compensation.

Acts 2013, No. 128, §1.



RS 25:1323 - Powers and duties of the commission

§1323. Powers and duties of the commission

A. A majority of the members of the commission shall constitute a quorum for the transaction of official business. All official actions of the commission shall require the affirmative vote of a majority of the members present and voting.

B. The commission shall:

(1) Meet at least once each quarter at the call of the commission chairman.

(2) Adopt bylaws establishing policies and procedures for its governance, including but not limited to the following:

(a) The election and responsibilities of the officers of the commission, including a chairman and vice chairman.

(b) The appointment, duties, and functions of standing and special committees of the commission, including the appointment of noncommission members to such committees and their functions.

(c) The preparation of a budget and plan for sufficient funding.

(3) Establish and use an identifying seal pertaining to commission business.

C. The commission may:

(1) Individually, or in cooperation with any nonprofit corporation established to support the commission, seek and expend funds from any source, public or private, to support programs of the commission.

(2) Authorize reports and recommendations which include the issuance, publication, or distribution of general information documents or pamphlets, which are published on a regular basis and are generally known as newsletters.

(3) Acquire by purchase, lease as lessee, and hold and use any property, movable or immovable, corporeal or incorporeal, or any interest therein necessary or desirable for carrying out the purposes of this Chapter and sell, lease as lessor, transfer, and dispose of any such property acquired by it.

D. All public works contracted by the commission shall be subject to, and in accordance with, Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950.

Acts 2013, No. 128, §1.



RS 25:1324 - Donations and grants

§1324. Donations and grants

The parish governing authority of Lafourche Parish and the commission, jointly or separately, may solicit, accept, use, and dispose of any private or public funds in the form of donations of money, grants, property, or personal services from individuals, corporations, and governments to achieve the purposes of this Chapter.

Acts 2013, No. 128, §1.



RS 25:1325 - Operating funds; appropriations by the legislature

§1325. Operating funds; appropriations by the legislature

Funds appropriated by the legislature for operation of the Leeville Fishing Village and Cultural Preservation Commission shall be used solely for that purpose and in accordance with the budget plan developed by the commission.

Acts 2013, No. 128, §1.



RS 25:1326 - Rules and regulations

§1326. Rules and regulations

The commission shall establish policies, rules, and regulations for the operation of the commission in accordance with the Administrative Procedure Act.

Acts 2013, No. 128, §1.






TITLE 26 - Liquors-Alcoholic Beverages

RS 26:1 - TITLE 26 LIQUORS-ALCOHOLIC BEVERAGES

TITLE 26 LIQUORS-ALCOHOLIC BEVERAGES

CHAPTER 1. ALCOHOLIC BEVERAGE CONTROL LAW

PART I. GENERAL PROVISIONS

§1. Title

This Chapter may be cited as "The Alcoholic Beverage Control Law."

Amended by Acts 1956, No. 36, §1; Acts 1987, No. 696, §1.



RS 26:2 - Definitions

§2. Definitions

For purposes of this Chapter, the following terms have the respective meanings ascribed to them in this Section, unless a different meaning clearly appears from the context:

(1) "Alcoholic beverages" means any fluid or solid capable of being converted into fluid, suitable for human consumption and having an alcoholic content of more than six per cent by volume, including alcohol.

(2) "Bottler of wine" means any wine wholesaler who imports wine into the state in bulk and puts it in a closed container for distribution to other wholesale dealers.

(3) "Broker" means any person, other than licensed dealers, who may solicit, receive, or transmit orders for beverage alcohol as an agent of one or more licensed dealers, and does not maintain an inventory of, possess a property right in, or deliver any beverage alcohol.

(4) "Commissioner" means the commissioner of alcohol and tobacco control who shall be the assistant secretary of the office of alcohol and tobacco control in the Department of Revenue.

(5) "Cordial liquors and specialties" means liquor obtained by the process of mixing or redistilling with or over fruit, flowers, plants, or juices therefrom and to which sugar or dextrose, or both, have been added in an amount not less than two and one-half per cent by weight of the finished product.

(6) "Dealer" means any person who, as a business, manufactures, blends, rectifies, distills, processes, imports, stores, uses, handles, holds, sells, offers for sale, solicits orders for the sale of, distributes, delivers, serves, or transports any alcoholic beverage in the state or engages herein in any business transaction relating to any such beverage.

(7) "Dinner theater" means an establishment that is a "restaurant establishment", as defined by R.S. 26:73(C)(1), where food orders are taken and food service is provided in both a restaurant dining area and where patrons are seated to view live theatrical productions or the showing of film, still pictures, electronic or digital reproductions, or other visual reproductions.

(8) "Liquor" means all distilled or rectified alcoholic spirits, brandy, whiskey, rum, gin, and all similar distilled alcoholic beverages, including all dilutions and mixtures of one or more of the foregoing, such as liquors, cordials, and similar compounds.

(9) "Liquor retail distribution center" means any liquor retailer who has continuously maintained a distribution center or centers for distribution to its wholly owned retail permittees on or prior to January 1, 1961, in this state, or any commercial airline that stores alcoholic beverages in sealed containers of any size at any airport regularly served by the permittee. Such possession for retail sale or distribution therefrom shall be limited to alcohol of high volume content in any quantity.

(10) "Liquor retailer" means any dealer, other than a manufacturer or wholesaler, who sells, offers for sale, exposes for sale, or has in his possession for sale or distribution any alcoholic beverages in any quantity.

(11) "Liquor wholesaler" means any dealer who sells any alcoholic beverage to other licensed liquor wholesale dealers or to licensed retail liquor dealers in the state or who sells alcoholic beverages for delivery beyond the borders of the state in amounts to be fixed by the commissioner, or who imports any alcoholic beverages into the state, and who meets the standards set forth in this Chapter.

(12) "Manufacturer" means any person, other than a wine producer, who personally or through any agent whatever engages in the making, blending, rectifying, or processing of any alcoholic beverage in Louisiana; engages in the making, blending, rectifying, or processing any alcoholic beverage outside Louisiana for sale in Louisiana; or engages in the business of supplying alcoholic beverages to licensed wholesale dealers in Louisiana. A manufacturer who engages in the making, blending, rectifying, or processing of any alcoholic beverage in a facility entirely located in the state of Louisiana may sell or serve only those products that are made, blended, rectified, or processed at that facility to the public only at that facility for consumption on or off the premises but not for resale. The total amount of such sales to the public for any given month shall not exceed one case per person for each thirty-day period. Any manufacturer who sells its products to the public pursuant to this Paragraph shall remit all state and parish or municipal sales and excise taxes to the proper tax collecting authority for all products sold to the public. A manufacturer who sells or serves its products to the public pursuant to this Paragraph, shall comply with all local zoning laws and regulations.

(13) "Microdistiller" means any person who operates a microdistillery.

(14) "Microdistillery" means a retail outlet where a microdistiller engages in the distilling, making, blending, rectifying, or processing of any alcoholic beverage in Louisiana in quantities of not more than twelve thousand gallons per year for retail sale for consumption on or off the licensed premises in accordance with the provisions of this Chapter and regulations, if any, promulgated by the commissioner.

(15) "Outlet" means a place where any person draws or removes any alcoholic beverage from its container for consumption on the premises.

(16) "Package house-Class B" means a place consisting of no less than five hundred square feet of public habitable area which sells alcoholic beverages in factory sealed containers for transportation and consumption off the premises and where no person is allowed to tamper with or otherwise disrupt the manufacturer's seal on or about the licensed premises.

(17) "Regulated beverage" means any alcoholic beverage.

(18) "Solicitor" means any person who offers for sale or solicits any orders for the sale of any regulated beverage, other than in a regularly established and licensed place of business in this state, for delivery or shipment to any point in the state, whether done as owner, agent, or servant.

(19) "Sparkling wine" means any effervescent alcoholic beverage derived from the juice of any fruit, or synthesis thereof, charged with carbon dioxide, either artificially or as the result of secondary fermentation within the container.

(20) "Still wine" means any non-effervescent alcoholic beverage derived from the juice of any fruit, or synthesis thereof.

(21) "Supplier" means any person, other than a wine producer, who manufactures, makes, blends, rectifies, distills, processes, or purchases alcoholic beverages outside the state of Louisiana and imports, sells, offers for sale, solicits orders for sale, distributes, or delivers such alcoholic beverages in Louisiana.

(22) "Wholesale dealer" means a person who sells alcoholic beverages of high alcoholic content to licensed wholesale dealers or licensed retail dealers exclusively, within the state or to any person for delivery beyond the borders of the state to a licensed dealer in that state and who conducts a bona fide wholesale business and maintains a warehouse or warehouses for the storage and warehousing of alcoholic beverages of high alcoholic content in the area where domiciled and licensed by the state, and conducts and maintains systematic and regular solicitations, distribution, deliveries, and sales of the beverages to licensed retail dealers located within the boundary of each parish, municipality, or geographic area, as contractually defined between the wholesaler and his supplier, in which the wholesale dealer makes any sale or delivery.

(23) "Wine package house" means a place where a person sells only sparkling wine and still wine in the original package or closed container, prepared for transportation and consumption off the premises.

(24) "Wine producer" means any person who, directly or indirectly, personally or through any agency, cultivates and grows grapes, fruits, berries, honey, or vegetables from which wine of an alcoholic content in excess of six percent by volume is produced and bottled from a fermentation of such grapes, fruits, berries, honey, or vegetables in Louisiana or outside the state for shipments to licensed wholesale dealers within the state subject to the provisions of R.S. 26:364.

(25) "Winery" means a plot of land located in Louisiana used to cultivate and grow grapes, fruits, berries, honey, or vegetables for the purpose of fermenting such grapes, fruits, berries, honey, or vegetables to produce and bottle wine of an alcoholic content in excess of six percent by volume.

(26) "Wine wholesaler" means any dealer who sells only sparkling wine and still wine to other licensed wholesale dealers or to licensed retail dealers for resale within the state.

Amended by Acts 1962, No. 463, §1; Acts 1987, No. 696, §1; Acts 1995, No. 1188, §2; eff. June 29, 1995; Acts 1997, No. 1370, §4, eff. Oct. 1, 1997; Acts 2001, No. 657, §1; Acts 2003, No. 6, §1; Acts 2003, No. 519, §1, eff. June 20, 2003; Acts 2006, No. 803, §1; Acts 2006, No. 808, §1, eff. June 30, 2006; Acts 2010, No. 953, §1, eff. July 2, 2010; Acts 2014, No. 57, §1; Acts 2015, No. 62, §1; Acts 2015, No. 382, §1.



RS 26:3 - Exempt products

§3. Exempt products

A. The provisions of this Chapter do not apply to the sale of:

(1) Patent, antiseptic, and toilet preparations.

(2) Flavoring extracts, syrups, and food products.

(3) Scientific, chemical, mechanical, and industrial products.

(4) Alcohol for industrial use or purposes only and which is so denatured as to be unfit for human consumption.

B. No person shall knowingly sell any of these products for beverage purposes or sell any of them under circumstances from which he may reasonably deduce the intention of the purchaser to use them for beverage purposes.

Acts 1987, No. 696, §1.



RS 26:71 - Permits required; fees; exception

PART II. PERMITS

§71. Permits required; fees; exception

A. Except as provided in Subsections B and C of this Section, before engaging in the business of manufacturing, supplying, or dealing in alcoholic beverages, all persons shall obtain from the commissioner, according to established rules and regulations, a permit to conduct each separate business and shall pay the commissioner a fee not to exceed the amounts provided for in the following schedule and in accordance with regulations promulgated pursuant to the provisions of the Administrative Procedure Act for each year the permit is valid:

(1)(a) In-state manufacturers - one thousand dollars for each establishment in the state.

(b) Out-of-state manufacturers and suppliers who do not maintain an establishment in the state.

(i) Manufacturers and suppliers who sell less than one thousand cases of their product in the state - two hundred dollars.

(ii) All other out-of-state manufacturers and suppliers - one thousand dollars.

(2) Wholesalers - two thousand five hundred dollars for each place of business in the state.

(3) Retailers - (a) There shall be three types of Class A retail liquor permits:

(i) Class A-General - two hundred dollars for each place of business in any city in the state and one hundred dollars for each place of business in a town, village, or unincorporated place.

(ii) Class A-Restaurant - two hundred dollars for each establishment in the state.

(iii) Class A-Special - two hundred dollars for each facility in the state.

(b) Those operating package houses - one hundred dollars for each place of business in any city in the state and fifty dollars for each place of business in a town, village, or unincorporated place. This permit is known as a Class B Retail Liquor Permit.

(c) Those operating Class C Package Stores - one hundred dollars for each place of business in any city in the state and fifty dollars for each place of business in a town, village, or unincorporated place. This permit shall be known as a Class C Package Store Permit.

(d) Microdistiller, which authorizes the holder of a Retailers Class A permit to engage in the distilling, making, blending, rectifying, or processing of any alcoholic beverage in Louisiana at a single location in an amount not to exceed twelve thousand gallons per year, and which further authorizes the sale at retail of such distilled beverages from that location-one thousand dollars.

(e) A fee of one hundred dollars for each one hundred thousand dollars of gross retail liquor sales, after the first one hundred thousand dollars of gross retail liquor sales, shall be levied according to the schedule below which shall be in addition to those fees enumerated in Subparagraphs (a) and (b) of this Paragraph:

GROSS SALES                                ADDITIONAL FEES

$0.00 to $99,999.99                                             -0-

$100,000.00 to $199,999.99                                $100.00

$200,000.00 to $299,999.99                                $200.00

$300,000.00 to $399,999.99                                $300.00

$400,000.00 to $499,999.99                                $400.00

$500,000.00 to $599,999.99                                $500.00

$600,000.00 and over                                           $600.00

(4) Solicitors or brokers - five dollars each. No solicitor shall represent more than one dealer, and that dealer's name and address shall appear on the solicitor's permit.

(5) Retail distribution centers, other than manufacturers, wholesalers, retailers, or solicitors - one thousand dollars for each storage facility in the state. Any such permit issued pursuant to this Section shall be expressly prohibited from transfer in accordance with R.S. 26:76.

(6) Wine producers –fifty dollars.

(7) Wineries–fifty dollars.

B. Any person not otherwise a dealer in alcoholic beverages coming into possession of any alcoholic beverages as executor, administrator, trustee, or other fiduciary, as security for or in payment of a debt, or as an insurer, or its transferee or assignee for the salvage or liquidation of an insured casualty or damage or loss may sell the beverages in one lot or parcel to a duly licensed wholesale or retail dealer without qualifying as a dealer. Immediately after taking possession of the alcoholic beverages, the person shall register with the secretary of the Department of Revenue and furnish to him a detailed list of the alcoholic beverages and post with the secretary a bond in such amount as the secretary deems sufficient to protect the state from any taxes due on the alcoholic beverages. The person shall pay to the secretary a registration fee of ten dollars, which fee shall permit the sale of only the alcoholic beverages detailed in the registration request.

C. If proposition five on the local option ballot, as delineated in R.S. 26:588(A), is approved by a majority vote cast in the election, a "Retailers, Class A" state permit shall be authorized for a Class "R" restaurant permittee in the locality for which the local election was held.

Amended by Acts 1950, No. 358, §1; Acts 1962, No. 398, §1; Acts 1977, No. 749, §1, eff. July 21, 1977; Acts 1984, No. 774, §2, eff. July 13, 1984; Acts 1985, No. 736, §1; Acts 1987, No. 696, §1; Acts 1989, No. 585, §2; Acts 1994, 3rd Ex. Sess., No. 63, §1, eff. July 7, 1994; Acts 1994, 3rd Ex. Sess., No. 130, §1, eff. July 7, 1994; Acts 1997, No. 658, §2; Acts 2001, No. 657, §1; Acts 2003, No. 519, §1, eff. June 20, 2003; Acts 2006, No. 803, §1; Acts 2006, No. 808, §1, eff. June 30, 2006; Acts 2011, No. 259, §1; Acts 2012, No. 26, §1; Acts 2014, No. 57, §1; Acts 2015, No. 382, §1.



RS 26:71.1 - Class A permit; definitions

§71.1. Class A permit; definitions

The commissioner shall issue the following four types of Class A retail liquor permits:

(1) Class A-General:

(a) A Class A-General retail permit shall be issued only to a retail outlet where beverage alcohol is sold on the premises for consumption on the premises by paying customers. Such an establishment must be equipped with a permanent wet bar equipped with a non-movable sink and a backbar or similar equipment for public display and to inform the public of brands and flavors offered for sale.

(b) A Class A-General retail establishment shall be staffed by a bartender whose primary duty is to open and/or prepare beverage alcohol products for consumption on the premises by paying customers, or prepared with an appropriate lid or cover on the container for take out service. Such an establishment must meet all state and local zoning requirements as set forth by the state and by parishes and municipalities where a Class A-General retail outlet is located.

(c) Repealed by Acts 1995, No. 1016, §2.

(d) A Class A-General retail permit shall be issued only to an establishment where the state law provides that no person under the age of eighteen years is allowed on the premises except as provided in R.S. 26:90(A)(8)(a).

(e) Notwithstanding the provisions of Subparagraphs (a) through (d) of this Paragraph, the commissioner shall not issue a Class A - General liquor permit to any bona fide commercial film theater unless the bona fide commercial film theater complies with the requirements in R.S. 26:73(C)(1)(a), (b), and (c) and alcoholic beverage sales are physically segregated from all other concession sales and no one under the age of eighteen is allowed to enter the area where such alcoholic beverage sales are conducted.

(f) Notwithstanding the provisions of Subparagraphs (a) through (e) of this Paragraph, the commissioner may issue a Class A-General retail permit to any retail establishment for consumption on or off the premises. Such establishment must meet all state and local zoning requirements as set forth by the state and by parishes and municipalities where the retail outlet is located. A Class A-General retail permit issued pursuant to the authority granted by this Subparagraph shall not be deemed or qualify as a prerequisite for the issuance of any other type license or permit issued by the state or any political subdivisions thereof.

(g) The licensed premises of a Class A-General retail permit shall be able to accommodate a minimum of twenty-five patrons and contain no less than three hundred seventy-five square feet of public habitable floor area.

(h) A Class A-General retail establishment shall comply with the Louisiana Department of Health guidelines for the required number of public restrooms and their locations within the retail establishment and shall provide documentation of compliance from the office of public health.

(i) Any Class A-General retail permit application submitted prior to September 1, 2001, shall not be required to meet the qualifications set forth in Subparagraph (g) of this Paragraph.

(2) Class A-Restaurant:

A Class A-Restaurant permit shall be issued only to a "restaurant establishment" as defined by R.S. 26:73(C)(1) or a dinner theater as defined in R.S. 26:2(6) and issued to a facility in conjunction with a Class "R" restaurant permit under the provisions of R.S. 26:73.

(3) Class A-Special:

(a) A Class A-Special permit shall be issued to any facility which is situated on state-owned land, and which is being developed or operated by the state for public purposes, without the necessity for a local permit from the parish or municipality, notwithstanding the provisions of R.S. 26:81(B)(1) and (C), 273(A)(1), 281(B) and (C)(1), 582, and 595, if all other pertinent qualifications and conditions of this Title are satisfied, and such establishment meets all state zoning requirements as set forth by the state.

(b)(i) The provisions of Subparagraph (a) of this Paragraph shall apply only to the Sabine River Authority Conference and Recreational Facility, located in Ward 3, Sabine Parish, Louisiana and shall be applicable only after the following proposition has been submitted to a local referendum election to the voters of Ward 3, Sabine Parish at the congressional general election to be held in 1994, with a favorable vote of a majority of votes cast, to wit:

"Shall the sale of alcoholic beverage of both high and low alcohol content for consumption on the premises be permitted at the Sabine River Authority Conference and Recreational Facility in Ward 3, Sabine Parish, Louisiana?"

(ii) This Subparagraph shall be the sole and only enabling act necessary to call this election, notwithstanding the provisions of R.S. 26:587.

(c) A Class A-Special permit shall be issued to the convention center facility located in the city of Natchitoches.

(4) Class A-Restaurant-Conditional:

(a) Any retail establishment holding a Class A-General permit issued pursuant to this Section may be issued a Class-A-Restaurant-Conditional permit, provided it meets the requirements of R.S. 26:73(C)(1)(a), (b), (c), and (d) during the hours from 7:00 a.m. until 11:00 p.m. each day of operation.

(b) Notwithstanding the provisions of R.S. 26:90(A)(3)(a) or any other law to the contrary, any establishment which qualifies and receives a Class-A-Restaurant-Conditional permit may permit any person under the age of eighteen on the premises between the hours of 7:00 a.m. and 11:00 p.m.

(c) No additional fee shall be charged for the application or issuance of a Class-A-Restaurant-Conditional permit.

(d) Notwithstanding any other provision of law to the contrary, a retail establishment located at a public or private golf course licensed to operate video draw poker devices pursuant to the provisions of Chapter 6 of Title 27 of the Louisiana Revised Statutes of 1950 prior to January 1, 2004, may be issued a Class A-Restaurant-Conditional permit regardless of the amount or the percentage of food or food items sold at that establishment provided that the establishment meets all other criteria required by the provisions of this Chapter.

Acts 1994, 3rd Ex. Sess., No. 63, §1, eff. July 7, 1994; Acts 1994, 3rd Ex. Sess., No. 130, §1, eff. July 7, 1994; Acts 1995, No. 1016, §2; Acts 1997, No. 378, §1; Acts 2001, No. 214, §1; Acts 2001, No. 1188, §1, eff. June 29, 2001; Acts 2004, No. 918, §2; Acts 2006, No. 469, §1; Acts 2006, No. 803, §1; Acts 2010, No. 953, §1, eff. July 2, 2010; Acts 2012, No. 287, §1; Acts 2014, No. 777, §1, eff. July 1, 2014; Acts 2015, No. 382, §1.



RS 26:71.2 - Class C Permit; definitions

§71.2. Class C Permit; definitions

A. For purposes of this Section, "Class C-Package Store" shall be defined as an establishment that meets all of the following:

(1) Operates as a place of business where alcoholic beverages are the principal commodity sold for off-premise consumption.

(2) Does not offer to sell, sell, or otherwise distribute motor fuel at the licensed establishment.

(3) Sells alcoholic beverages, including frozen specialty beverages, in closed containers prepared for transportation and consumption off the premises only.

(4) Has a public habitable floor area of no less than one thousand square feet.

(5) Does not allow any person under the age of eighteen to enter, visit, or loiter in or about the licensed establishment.

(6) Does not employ any person under the age of eighteen.

(7) Does not allow the consumption of any alcoholic beverage for any purpose or reason on or about the licensed establishment unless and except as otherwise provided for in this Title.

(8) Does not permit the mixing of alcoholic beverages or the sale and/or service of mixed alcoholic beverages on the premises of the licensed establishment; however, the mixing of frozen specialty beverages may be permitted according to rules and regulations promulgated by the commissioner pursuant to Subsection B of this Section.

B. The commissioner shall promulgate rules in accordance with the Administrative Procedure Act related to the requirements, qualifications, and conduct of Class C-Package Store licensees.

Acts 2006, No. 803, §1.



RS 26:71.3 - Microdistillery; retail sales for consumption on or off premises

§71.3. Microdistillery; retail sales for consumption on or off premises

A. Any person who has properly obtained a microdistiller's permit as provided for in R.S. 26:71, shall be authorized to engage in the distilling, making, blending, rectifying, or processing of any alcoholic beverage in Louisiana in a quantity not to exceed twelve thousand gallons during the licensed year. The holder of such permit shall also be authorized to sell the manufactured beverages at retail for consumption on or off the licensed premises, if the holder also has been issued a Retailer Class A permit.

B. The provisions of this Section shall not authorize the holder of a microdistiller's permit to sell the manufactured beverages at wholesale or to any wholesale dealer.

C. The microdistiller shall not sell any alcoholic beverages for transportation off the premises to any other licensed alcoholic beverage retail dealer.

D. Beverages produced by a microdistiller shall be taxed in the same manner and at the same rate as beverages produced by other manufacturers, as provided by law.

E. Notwithstanding the provisions of R.S. 26:149, microdistillers may reuse alcoholic beverage containers in connection with distilling and bottling operations.

F. Prior to commencing distilling operations, microdistillers shall obtain approval from the state fire marshal.

Acts 2015, No. 382, §1.



RS 26:72 - Permit for wine and malt beverages

§72. Permit for wine and malt beverages

A. Before the operator of any alcoholic beverage outlet where wine or malt beverages are sold for consumption on the premises or sold in factory-sealed containers for transportation and consumption off the premises, shall engage in the business of handling such wine or malt beverages, he shall obtain annually from the commissioner, before commencing such business, a permit to conduct such retail business, and shall pay for each permit the sum of thirty dollars.

B. Nothing in this Section is to be construed to take the place of any license or permit now or to be hereafter issued by any municipality or parish governing authority nor any fee or fees collected therefor.

C. As used in this Section, "wine" means any effervescent or non-effervescent alcoholic beverage derived from the juice of any fruit or synthesis thereof, of an alcoholic content more than six percent by volume. Wine is exclusive of all "liquors", whether they be defined as intoxicating or spirituous liquors, which are produced by distillation.

D. As used in this Section, "malt beverages" means beverages obtained by alcoholic fermentation of an infusion or by a brewing process or concoction of barley or other grain, malt, sugars, and hops in water, including among other things, ale, beer, stout, porter and the like and containing more than six percent alcohol by volume. Malt beverages are exclusive of all "liquors", whether they be defined as intoxicating or spirituous liquors, which are produced by distillation.

Acts 1987, No. 696, §1; Acts 2014, No. 245, §1, eff. May 28, 2014.

NOTE: See Acts 2014, No. 245, §2, relative to construction with R.S. 26:81(A).



RS 26:73 - Restaurant "R" permit; application; fees

§73. Restaurant "R" permit; application; fees

A. The legislature hereby finds and declares that the food service industry is a viable industry in Louisiana with significant economic impact and finds that a restaurant establishment's purpose and primary function is to take orders for and serve food and food items. Such service of food may include the serving of alcoholic beverages in conjunction with meals.

B.(1) The commissioner shall issue, upon proper application and payment of an administrative fee, a special Class "R" restaurant permit to any restaurant establishment as defined in Subsection C of this Section which has been issued a state Class A Retail Liquor Permit for the sale of beverages of high alcohol content.

(2) Municipal and parish governing authorities may issue "R" permits similar to those provided for in this Section. The provisions of this Paragraph shall not apply to those municipal and parish governing authorities that are issuing such permits on July 1, 1984.

C.(1) For purposes of this Section, "restaurant establishment" shall be defined as an establishment:

(a) Which operates a place of business whose average monthly revenue from food and nonalcoholic beverages exceeds fifty percent of its total average monthly revenue from the sale of food, nonalcoholic beverages, and alcoholic beverages.

(b) Which serves food on all days of operation.

(c) Which maintains separate sales figures for alcoholic beverages.

(d) Which operates a fully equipped kitchen used for the preparation of uncooked foods for service and consumption of such foods on the premises.

(e) Which has a public habitable floor area of no less than five hundred square feet dedicated to the exclusive use of the applicant's or licensee's business. This Subparagraph shall not apply to business locations that apply to or have been licensed to sell or serve alcoholic beverages prior to August 1, 2006, and have not discontinued the sale and service of such beverages for more than six months. Notwithstanding any other provision of this Chapter, the commissioner may waive this requirement for any building listed as a historic building on an official registry or located within an officially designated historic district.

(2) Sparkling or still wine sold or served by the bottle in conjunction with food service shall not be considered an alcoholic beverage by the commissioner when determining gross revenue for purposes of this Section only.

(3) Notwithstanding any other provision of law to the contrary, a business's trade name shall not disqualify such business as a restaurant establishment provided the business meets the qualifications set forth in this Subsection.

(4) Notwithstanding any other provision of law to the contrary, a business which provides live entertainment, requires cover charges, offers alcoholic or other beverages at a reduced cost or engages in similar activity shall not be disqualified as a restaurant establishment provided the business meets the qualifications set forth in this Subsection.

(5) The provisions of this Section shall not prohibit a parish or municipality from enacting ordinances that establish more restrictive requirements for parish or municipal licenses or permits to sell alcoholic beverages at restaurant establishments.

(6) Notwithstanding any provision of law to the contrary, no local or state Class "R" restaurant permit shall be issued to any establishment that provides the type of live entertainment described in R.S. 26:90(E).

D. For new restaurant establishments without prior business experience on which to determine the gross revenue from the sale of the items in Subparagraph (C)(1)(a) of this Section, the commissioner may issue a temporary license, which shall be valid for sixty days to allow the establishment to make such determination.

E.(1) The permit provided for in this Section shall be applied for annually.

(2) Both the original and renewal applications for such permit shall be in writing, be sworn to in front of a notary public, and shall contain all of the following:

(a) The full name of the applicant.

(b) A complete description and correct street address of the premises in which the restaurant is located.

(c) Proof of issuance of state Class "A" permit.

F. All applications shall be accompanied by an administrative fee, which shall be remitted to the office of alcohol and tobacco control, as follows:

(1) For administrative fees for new or renewal of permit - twenty-five dollars.

(2) For a temporary permit as provided for in Subsection C - ten dollars.

G. The permit shall be revoked whenever the establishment's Class A permit is revoked by the state or local Alcohol Beverage Control Board for failure to meet or maintain criteria required for the permit.

H. Notwithstanding the provisions of R.S. 26:81(B)(1) and (C), 273(A)(1), 281(B) and (C)(1), 582, and 595, and if all other pertinent qualifications and conditions of this Title are satisfied, the commissioner shall issue a Class A-General Permit or a Class A-Restaurant Permit and a Class "R" restaurant permit, and the municipal governing authority or parish governing authority shall issue any and all required local permits to serve high alcohol content beverages for a restaurant establishment, as defined in Subsection C of this Section, or a hotel, if the restaurant or hotel is located within a geographically definable area within any municipality which has been designated by the appropriate authority of the United States Department of the Interior as a national historic landmark district or by the appropriate municipal authority as a local historic district. For restaurant establishments, the provisions of this Subsection shall be applicable only to an establishment that grosses sixty percent of its average monthly sales from the retail sale of food or food items that are prepared for service and consumption on the premises of the establishment.

Acts 1987, No. 696, §1; Acts 1989, No. 193, §1, eff. June 26, 1989; Acts 1995, No. 1081, §2, eff. June 29, 1995; Acts 1995, No. 1188, §2, eff. June 29, 1995; Acts 1997, No. 320, §1, eff. June 20, 1997; Acts 1997, No. 1370, §4, eff. Oct. 1, 1997; Acts 1999, No. 139, §1; Acts 2003, No. 936, §1; Acts 2006, No. 803, §1; Acts 2009, No. 233, §1; Acts 2012, No. 287, §1; Acts 2013, No. 256, §1; Acts 2015, No. 460, §1, eff. Jan. 1, 2016.

NOTE: See Acts 1997, No. 320, §2, relative to applicability of Subsection G.



RS 26:73.1 - Limitations on issuance of permits

§73.1. Limitations on issuance of permits

The commission shall not issue a permit of any class to any donut shop for the sale of alcoholic beverages. For purposes of this Section, "donut shop" shall be defined as an establishment:

(1) Which sells donuts, pastries, or other confections;

(2) Does not operate a fully equipped kitchen used for the preparation of uncooked foods, other than donuts, pastries, or other confections, for service and consumption of such foods on the premises; and

(3) Does not prepare and serve uncooked foods, other than donuts, pastries, or other confections, at least five days a week.

Acts 1995, No. 1081, §1, eff. June 29, 1995; Acts 2001, No. 1188, §1, eff. June 29, 2001.



RS 26:74 - Local license and permit fees

§74. Local license and permit fees

A. Parishes and municipalities may require annual permits and fees from dealers holding state permits under this Chapter. No parish or municipality shall require a permit or fee except for establishments located within their territorial limits. No parish or municipality shall require a permit or fee for any commercial airline which is issued a permit as a liquor retail distribution center.

B. Parishes and municipalities requiring permits and fees may furnish the commissioner with a certified copy of the ordinance levying them and may require him to collect the permit fees under rules and regulations. The commissioner shall remit the amount of such fees collected by him quarterly to the parishes and municipalities for which collected, after deducting two per cent for collection costs.

C. The fees charged shall not exceed five hundred dollars per year.

D. Those jurisdictions requiring a person to obtain a license in order to sell or handle beverage alcohol shall not require such person to obtain a new permit due to his change of employment until the original permit has expired. This provision shall not apply to those persons employed as bartenders.

E. When a person obtains the required local wholesaler's permit to engage in business as a wholesaler of beverages of high alcoholic content, he may do business in other municipalities or parishes and these municipalities and parishes shall not impose a tax or license of any nature on him to do business within their territorial limits unless he maintains a regular branch of his wholesale business within their respective limits.

Acts 1987, No. 696, §1; Acts 1990, No. 168, §1; Acts 2003, No. 6, §1; Acts 2009, No. 355, §1.



RS 26:75 - Operation without permit prohibited

§75. Operation without permit prohibited

A. No person shall do any act for which a permit is required by this Chapter or by local authorities acting hereunder unless he holds the proper state and local permit. Each day's conduct of business by dealer without such a valid, unsuspended permit constitutes a separate violation of this Chapter.

B. A permit is required of any person who does any act as a dealer.

C.(1) Notwithstanding any law to the contrary, beer, wine, or other spirit sampling for the purpose of allowing a consumer to try the taste of a product may be conducted on the premises of a Class A, Class B, Class C, or a Special Event permit holder.

(2) The commissioner shall promulgate rules and regulations for the conducting of beverage alcohol sampling, which shall allow manufacturers and wholesalers to provide and display a limited amount of point of sales materials.

Amended by Acts 1962, No. 463, §2; Acts 1987, No. 696, §1; Acts 1995, No. 1081, §1, eff. June 29, 1995; Acts 2014, No. 835, §1, eff. June 23, 2014; Acts 2016, No. 637, §1, eff. July 1, 2016.



RS 26:76 - Personal nature of permits; return of permits; necessity of display; penalties

§76. Personal nature of permits; return of permits; necessity of display; penalties

A. The following shall apply to permits issued under this Chapter:

(1)(a) Except as otherwise provided in this Subsection, permits are valid for only one year, unless expired, suspended, or revoked.

(b) Notwithstanding Subparagraph (a) of this Paragraph, the commissioner may issue permits which are valid for two years to applicants in good standing with the office of alcohol and tobacco control.

(c) Prior to issuing any permits valid for more than one year, the commissioner shall promulgate rules in accordance with the Administrative Procedure Act to provide the requirements, qualifications, and conduct which constitutes "good standing" for purposes of qualifying for a two-year permit.

(2) The permit is not transferrable, assignable, or heritable. The permit must be returned to the office of alcohol and tobacco control or surrendered to an agent of the commissioner within five days of closure, when the ownership of the business is transferred or the business is terminated. When the ownership of the business is transferred, the new owner shall be allowed to continue to operate using the transferor's permit until a new permit is issued or denied, if the new owner notifies the office of alcohol and tobacco control of the transfer within five days of the transfer and applies for a new alcoholic beverage permit within fifteen days of the transfer of ownership. If the permit holder is a corporation or limited liability company, the permit holder shall notify the office of alcohol and tobacco control of any changes in the officers, directors, managers, shareholders, members, or persons previously qualified to conduct or manage the business within fifteen days of the date of such changes. The notification shall include the suitability documents and information for each new individual required to possess the qualifications of the applicants. However, in the event of the dissolution of a partnership by death, the surviving partner or partners may operate under the partnership permit. The office of alcohol and tobacco control shall be notified of any changes to the licensed business premises which increase or decrease the previously approved licensed business premises prior to any such changes.

(3) Receivers and trustees in bankruptcy may operate under the permit of the person succeeded.

(4) When the location of a place of business is proposed to be changed, the proposal shall be received and must be approved by the issuing authority before such action is taken. The change of location shall be noted on the permit by the issuing authority and the permit shall be invalid unless the notation is made.

(5) The permit, in addition to any other permit required to be displayed, shall be posted in a conspicuous place on the licensed premises, so as to be easily seen and read by the public. No other signs or notices, except those required by state or federal law, shall be required to be displayed by the retail dealer.

(6) A partnership may include a surviving spouse not separate in community and that spouse may operate under the partnership permit for the remainder of the term.

(7) A partnership, corporation, or any other authorized legal entity recognized under the laws of the state of Louisiana may include a spouse who has a regime of separation of property, pursuant to Civil Code Article 2370, and may include a spouse who owns the interest in the partnership, corporation, or other legal entity as that spouse's separate property, pursuant to Civil Code Article 2341, and that spouse may operate under the permit of the partnership, corporation, or other legal entity for the remainder of the term after final conviction of the other spouse for any felony that is not directly related to the Alcoholic Beverage Control Law permit.

B. The failure of a retail dealer to publicly display his permits, as required by Paragraph (5) above, shall be grounds for the withholding, suspension, or revocation of the dealer's retail permit.

Amended by Acts 1962, No. 463, §3; Acts 1987, No. 696, §1; Acts 1990, No. 60, §1; Acts 1992, No. 493, §1; Acts 1993, No. 417, §1; Acts 1997, No. 778, §1; Acts 1997, No. 1370, §4, eff. Oct. 1, 1997; Acts 2011, No. 259, §1; Acts 2014, No. 12, §1, eff. May 7, 2014.



RS 26:77 - Notice of application for retail dealer's permit

§77. Notice of application for retail dealer's permit

A. Prior to making application for a retail dealer's permit, each applicant shall insert an appropriate signed notice similar to the following in a newspaper published in the municipality in which he desires to operate his business or in the newspaper published nearest to his place of business, if it is not located in a municipality in which a newspaper is published:

"I am applying for a permit to sell alcoholic beverages at retail at the following address: _________________ in the Parish of _____________."

B. The publication of this notice is not required of permittees seeking the renewal of their permits.

C. In addition to publishing the notice required by Subsections A and B of this Section, each new applicant shall pay a notice of intent fee in the amount of fifty dollars to the office of alcohol and tobacco control. The office will furnish a "Notice of Intent" poster to each person who pays a notice of intent fee. Except in East Baton Rouge Parish, no other local or state notice of intent fee shall be required or assessed.

D. The notice of intent poster shall display, at a minimum, the following information: "NOTICE -- I am applying to the office of alcohol and tobacco control of the state of Louisiana for a permit to sell beverages of alcoholic content at retail at this location. Interested persons should contact the office of alcohol and tobacco control." The notice of intent poster shall also display the current address and telephone number of the office of alcohol and tobacco control.

E. Each notice of intent poster shall be posted conspicuously outside the premises for which application is to be made for no less than fifteen consecutive days prior to the filing of an application for a retailer's permit for the premises. Such display of a notice of intent poster furnished by the office of alcohol and tobacco control shall serve as the only state official public notice required. However, if the application is for premises for which a permit was in effect within the previous six months, the notice of intent poster shall be posted upon the filing of the application and remain posted for at least fifteen days thereafter.

F. The surviving spouse of a deceased licensee may, at the time of death, apply for a retail permit for the premises within one year from the date of death without complying with the requirements of this Section.

Acts 1986, No. 314, §1; Acts 1987, No. 696, §1; Acts 1993, No. 131, §1; Acts 1993, No. 169, §1; Acts 1997, No. 1370, §4, eff. Oct. 1, 1997; Acts 1999, No. 719, §1.



RS 26:78 - Content of application for permit; commissioner power as ex officio notary

§78. Content of application for permit; commissioner power as ex officio notary

A. Applications for state and local permits to engage in any business or operation regulated by this Chapter shall be in writing and sworn to, and shall contain the full name of the applicant, his social security number, his federal employer identification number, if applicable, his Louisiana Department of Revenue business account number, if applicable, his correct home address, and an accurate description and correct street address of the premises wherein the business or operation is to be conducted, which address shall be considered the proper address for all notices to the applicant or permittee required by this Chapter, and shall be accompanied by an affidavit of the applicant showing that he meets the qualifications and conditions set out in R.S. 26:80.

B. Unless he is seeking a renewal of his permit, an applicant for a retail dealer's permit shall attach to his application, as a part thereof, a sworn affidavit stating that he has complied with the provisions of R.S. 26:77.

C.(1) The commissioner and his agents shall be ex officio notaries public within their respective territorial jurisdiction to exercise the functions of a notary public only to administer oaths or affirmations and to notarize applications for permits required of the office of alcohol and tobacco control to engage in the business of dealing in alcoholic beverages as provided for by the provisions in this Title.

(2) All acts performed by such an ex officio notary public authorized by this Subsection shall be performed without charge or other compensation and without the necessity of giving bond.

(3) The commissioner may suspend or terminate the authority of an agent to act as an ex officio notary at any time, and separation from the employ of the office of alcohol and tobacco control shall automatically terminate the powers of such an ex officio notary public.

Acts 1987, No. 696, §1; Acts 1992, No. 976, §1, eff. Jan. 1, 1993; Acts 1995, No. 1016, §1; Acts 1997, No. 766, §1; Acts 1997, No. 1370, §4, eff. Oct. 1, 1997; Acts 2012, No. 34, §1; Acts 2015, No. 382, §1.



RS 26:79 - Submission of applications; delay

§79. Submission of applications; delay

All applications for state permits shall be mailed or delivered to the commissioner in Baton Rouge, Louisiana, and all applications for local permits shall be mailed or delivered to the respective local authorities. An applicant shall mail or deliver both his applications for state and local permits within twenty-four hours of each other. If he fails to do so, his state application may be withheld and the permits denied. Upon receipt of an application, the commissioner or the local authorities, as the case may be, shall stamp the day, month, and year received, and the commissioner shall verify that the applicant does not owe the state or the political subdivision in which the business is located any delinquent sales taxes, penalties, or interest, excluding items under formal appeal pursuant to the applicable statutes. The commissioner and officers or employees specifically so authorized by the commissioner and local authorities may issue the permits immediately after proper investigation but, for a period of thirty-five days after issuance, such permits shall operate on a probationary basis subject to final action on, opposition to, or withholding of, the permits as hereinafter provided. Notwithstanding any other provision of this Chapter, prior to August 1, 2016, the commissioner may waive all state application fees or provide an equal credit to an applicant's account when a permit is not issued within three business days after receipt of a fully and properly completed application.

Amended by Acts 1950, No. 362, §1; Acts 1962, No. 463, §4; Acts 1987, No. 696, §1; Acts 2011, No. 259, §1; Acts 2012, No. 34, §1; Acts 2015, No. 382, §1; Acts 2015, No. 460, §1, eff. Jan 1, 2016.



RS 26:80 - Qualifications of applicants for permits

§80. Qualifications of applicants for permits

A. Applicants for state and local permits of all kinds shall demonstrate that they meet all of the following qualifications and conditions:

(1) Be a person of good character and reputation and over eighteen years of age. In considering a person's good character or reputation, the commissioner may consider a person's arrests in determining suitability.

(2) Be a citizen of the United States and the state of Louisiana and a resident of the state of Louisiana continuously for a period of not less than two years next preceding the date of the filing of the application. However, the requirements as to Louisiana citizenship do not apply to wholesalers or retailers who held permits on or prior to January 1, 1946.

(3) Be the owner of the premises, have a bona fide written lease therefor, or be a commercial lessor or a noncommercial lessor licensed pursuant to R.S. 4:701 et seq., exclusively for the sole purpose of conducting charitable gaming.

(4) Have not been convicted of distributing or possessing with the intent to distribute any controlled dangerous substance classified in Schedule I of R.S. 40:964, on any premises licensed pursuant to this Title, where the applicant held or holds an interest in the licensed business. The prohibition provided for in this Subsection shall be for the lifetime of the offender.

(5) Have not been convicted of a felony under the laws of the United States, the state of Louisiana, or any other state or country.

(6) Have not been convicted in this or in any other state or by the United States or any other country of soliciting for prostitution, pandering, letting premises for prostitution, contributing to the delinquency of juveniles, keeping a disorderly place, or illegally dealing in controlled dangerous substances.

(7) If also applying for a video gaming license under the provisions of Chapter 6 of Title 27 of the Louisiana Revised Statutes of 1950, have not been convicted in this or in any other state or by the United States or any other country of theft or any crime involving false statements or declarations, or gambling as defined by the laws and ordinances of any municipality, any parish, any state, or the United States.

(8) Have not had a license or permit to sell or deal in alcoholic beverages, issued by the United States, any state, or by any political subdivision of a state authorized to issue permits or licenses, revoked within two years prior to the application, or been convicted or had a judgment of court rendered against the applicant involving the sale or service of alcoholic beverages by this or any other state or by the United States for two years prior to the application.

(9) Have not been adjudged by the commissioner, or convicted by a court of violating any of the provisions of this Chapter.

(10) Have not been convicted of violating any municipal or parish ordinances adopted pursuant to the provisions of this Chapter. If the applicant has been so convicted, the granting of a permit or of a renewal shall be within the discretion of the commissioner.

(11) Not be the spouse of a person who does not meet the requirements of Paragraphs (1) and (3) through (10), and (12) of this Subsection; however, in such cases the age of the ineligible spouse shall be immaterial. For purposes of this Paragraph, the term "spouse" shall also include persons who are considered married outside of the United States, persons who ordinarily hold themselves out as husband and wife, or persons who file their state and federal income tax returns as either "married filing jointly" or "married filing separate".

(12) Not owe the state or the local governmental subdivisions in which the application is made any delinquent sales taxes, penalties, or interest, excluding items under formal appeal pursuant to applicable statutes.

B. If the applicant is a partnership recognized by Louisiana law, or anyone in such partnership with or financed by another, all members of such partnership, or all the persons furnishing the money shall also possess the qualifications required of an applicant. The application shall name all partners or financial backers and furnish their social security numbers and proper addresses. If a partner of a partnership applying for retail or manufacturer's permits is a corporation or limited liability company, the requirements as to citizenship and residence shall not apply to officers, directors, and stockholders of the corporation or members of the limited liability company. The corporation or limited liability company shall either be organized under the laws of the state of Louisiana or qualified to do business within the state of Louisiana.

C.(1) If the applicant is a corporation or a limited liability company, all officers and directors and all stockholders or members owning in the aggregate more than five percent of the stock or of the membership interest in a limited liability company and the person or persons who shall conduct or manage the business shall possess the qualifications required of an applicant and shall furnish their federal identification number, their Louisiana Department of Revenue business account number, their social security number, and their correct home address. The requirements as to citizenship and residence do not apply to either the officers, directors, or stockholders of corporations, or the officers, managers, or members of limited liability companies. The corporation or limited liability company shall be either organized under the laws of the state of Louisiana or qualified to do business within the state of Louisiana.

(2) Notwithstanding any other provisions of law to the contrary, the commissioner may accept from a publicly traded or other corporation or entity, other than any gaming entity regulated pursuant to the provisions of R.S. 27:20 et seq., R.S. 27:41 et seq., or R.S. 27: 401 et seq., the necessary documentation of those persons described in Subsection D of this Section and three officers of the corporation in full satisfaction of the requirements of this Section.

D. If the applicant's business is to be conducted wholly or partly by one or more managers, agents, servants, employees, or other representatives, those persons shall also possess the qualifications required of the applicant and shall furnish verification of suitability in accordance with Paragraph (H)(6) of this Section; however, convicted felons may be employed by an applicant if, in the applicant's business, alcoholic beverages are not the principal commodities sold, handled, or given away.

E. If the applicant, or any other person required to have the same qualifications, does not possess the required qualifications, the permit may be denied; however, if a sales tax clearance is not issued, the permit shall be denied. Nevertheless, if the sales tax clearance request is not processed within the time limitations provided in R.S. 26:78, the permit shall be issued if all other qualifications are met by the applicant.

F.(1)(a) Notwithstanding the provisions of Subsections A and B, a permit may be granted by the commissioner if the applicant has been pardoned, has had any misdemeanor conviction discharged or dismissed, or the applicant's civil rights have been restored, or, if the applicant is a firm, association, partnership, trust, domestic or foreign corporation, or other legal entity, the applicant has terminated its relationship with the person or persons whose action directly contributed to the applicant's conviction.

(b) The provisions of Subparagraph (a) of this Paragraph shall not apply to any applicant who is also applying for a video gaming license under the provisions of Chapter 6 of Title 27 of the Louisiana Revised Statutes of 1950.

(2) In the granting of a permit, a conviction or plea of guilty or nolo contendere by the applicant shall not constitute an automatic disqualification of the applicant as otherwise required pursuant to the provisions of Paragraphs (A)(5), (6), and (7) of this Section, if all of the following criteria are met:

(a) The felony for which the applicant was convicted is not a crime of violence as defined in R.S. 14:2(B).

(b) Ten years or more have elapsed between the date of application and the successful completion of any sentence, deferred adjudication, or period of probation or parole and the final discharge of the defendant.

G. Notwithstanding the provisions of Subsections A and B, the commissioner may grant or continue a permit with respect to an applicant, even though the applicant's spouse has been convicted of a felony, if the applicant:

(1) Had state and local permits prior to the spouse's felony conviction, and

(2)(a) Has a regime of separation of property, pursuant to Civil Code Article 2370, and is the owner of the premises or has a bona fide written lease therefor, or

(b) Owns the permitted premises as the applicant's separate property, pursuant to Civil Code Article 2341.

H.(1) In order to determine suitability, the applicant, members of a partnership recognized by Louisiana law, the officers and directors of a corporation, the stockholders of a corporation, and members of a limited liability company owning more than five percent of such a corporation or company shall be fingerprinted. If no disqualifying record is identified at the state level, the fingerprints shall be forwarded by the Department of Public Safety and Corrections, public safety services, office of state police, to the Federal Bureau of Investigation (F.B.I.) for a national criminal history record check.

(2) In order to determine the suitability of an applicant, the office of alcohol and tobacco control shall require members of a partnership recognized by Louisiana law, the officers and directors of a corporation, the stockholders of a corporation, and members of a limited liability company owning more than five percent of such a corporation or company, to furnish to the office of alcohol and tobacco control a full set of fingerprints to enable a criminal background investigation to be conducted. The office of alcohol and tobacco control shall submit the completed fingerprint card to the office of state police. The office of state police is authorized to submit the fingerprints to the F.B.I. for a national criminal history background check.

(3) The office of alcohol and tobacco control shall require a background investigation by means of fingerprint checks by the office of state police and the F.B.I. of each applicant, members of a partnership recognized by Louisiana law, the officers and directors of a corporation, the stockholders of a corporation, and members of a limited liability company owning more than five percent of such a corporation or company applying for an alcoholic beverage permit.

(4) In addition to the other requirements established by law, the submittal of fingerprints shall be a prerequisite to the issuance of a permanent alcoholic beverage permit by means of fingerprint checks by the office of state police and the F.B.I.

(5) The office of state police shall require each applicant, members of a partnership recognized by Louisiana law, officers and directors of a corporation, the stockholders of a corporation, and the members of a limited liability company owning more than five percent of such a corporation or company applying for an alcoholic beverage permit pursuant to this Chapter to be fingerprinted. Such fingerprints shall be available for use by the office of state police and for transmittal to the F.B.I. for a national criminal history record check. The information obtained from the national criminal history record check conducted pursuant to this Section may be used by the office of alcohol and tobacco control to determine the applicant's eligibility for an alcoholic beverage permit.

(6) In order to determine the suitability of the spouses of those persons required to submit fingerprints in accordance with this Section, and all other persons required to possess the same qualifications required of the applicant, except for those persons otherwise provided for in this Section, the office of alcohol and tobacco control shall require such persons to provide verification of suitability in accordance with rules adopted by the commissioner pursuant to the Administrative Procedure Act. Fingerprints shall not be required unless the commissioner requests fingerprints based upon credible information that a person may not meet the qualifications of an applicant.

I. All licensees and persons required to be qualified pursuant to the provisions of this Chapter shall have a continuing duty to inform the commissioner of any action which they believe would constitute a violation of this Chapter. No person who so informs the commissioner shall be discriminated against by an applicant or licensee because of supplying such information.

J. All licensees and any other persons who have been found suitable in accordance with the provisions of this Section shall maintain suitability throughout the term of the license.

Amended by Acts 1962, No. 463, §5; Acts 1972, No. 231, §1; Acts 1972, No. 768, §9; Acts 1975, No. 429, §1; Acts 1983, No. 457, §2; Acts 1985, No. 508, §1, eff. July 12, 1985; Acts 1987, No. 696, §1; Acts 1988, No. 865, §1; Acts 1992, No. 976, §1, eff. Jan. 1, 1993; Acts 1993, No. 112, §1; Acts 1993, No. 130, §1; Acts 1995, No. 1016, §1; Acts 1997, No. 766, §1; Acts 1997, No. 778, §1; Acts 2001, No. 1188, §1, eff. June 29, 2001; Acts 2003, No. 519, §1, eff. June 20, 2003; Acts 2003, No. 629, §1; Acts 2006, No. 484, §1; Acts 2008, No. 844, §1; Acts 2011, No. 334, §1, eff. June 29, 2011; Acts 2012, No. 291, §1; Acts 2012, No. 764, §1; Acts 2013, No. 252, §1, eff. June 12, 2013; Acts 2015, No. 382, §1; Acts 2016, No. 63, §1, eff. May 10, 2016.



RS 26:81 - Location of business limited

§81. Location of business limited

A. No permit shall be granted under this Chapter in contravention of any municipal or parish ordinances adopted pursuant to the zoning laws of the state.

B.(1) No permit shall be issued by the commissioner or by any municipality or parish to authorize any business in any subdivision of the state where the business has been prohibited by referendum vote.

(2) In any subdivision where saloons are prohibited, but package sales of liquor are permitted, Class B package liquor permits may be issued in combination with Class A retail beer permits.

(3) Any premises licensed to deal in alcoholic beverages, upon proper application, shall be issued a permit for beverages of low alcoholic content as defined in R.S. 26:241. The new permit shall be of the same class as the one for which the premises has a license.

C.(1) When prohibited by municipal or parish ordinance, no permit shall be granted for any premises situated within three hundred feet or less, as fixed by the ordinance, of a public playground or of a building used exclusively as a church or synagogue, public library, school, full-time day care center as defined in R.S. 17:405(A)(4), or a correctional facility housing inmates, including but not limited to a halfway house. In municipalities and in unincorporated areas which are divided into subdivisions with streets, blocks, and sidewalks, subject to the adoption of the alternate method of measurement as provided for in Paragraph (2) of this Subsection, this distance shall be measured as a person walks using the sidewalk from the nearest point of the property line of the church, synagogue, public library, public playground, school, full-time day care center, or correctional facility housing inmates, including but not limited to a halfway house to the nearest point of the premises to be licensed.

(2) A municipality may adopt an ordinance establishing an alternate method of measurement of the three hundred foot limitation by measuring in a straight line from the nearest point of the property line of the church or synagogue, public library, school, or full-time day care center to the nearest point of the premises to be licensed. Such alternate method of measurement shall only apply prospectively to the issuance of a new alcohol permit issued on or after the date the ordinance has been adopted.

D. Outside of municipalities and unincorporated areas which are not divided into subdivisions with streets, blocks, or sidewalks, parish ordinances may extend the prohibition to a distance of five hundred feet of the church, synagogue, public library, school, full-time day care center, playground, or a correctional facility housing inmates, including but not limited to a halfway house. The measurement of this distance shall be made in the same manner as the measurement is made in municipalities.

E. The prohibitions in this Section do not apply to any premises which are maintained as a bona fide hotel, or fraternal organization, nor to any premises which have been licensed to deal in alcoholic beverages for a period of one year or longer prior to the adoption of the ordinance.

F. For the purposes of this Section, "public library" shall mean a public library which is located in a permanent structure and is open to the public for three or more days per week.

Amended by Acts 1962, No. 463, §6; Acts 1964, No. 183, §1; Acts 1987, No. 696, §1; Acts 1988, No. 845, §1; Acts 1995, No. 1076, §1, eff. June 29, 1995; Acts 1999, No. 1010, §1; Acts 2003, No. 1173, §2; Acts 2005, No. 508, §1, eff. July 13, 2005; Acts 2006, No. 671, §1.



RS 26:82 - Issuance of wholesale permit

§82. Issuance of wholesale permit

A. No wholesale permit shall be issued or held after issuance by any person unless at all times he meets the standards set forth as follows:

(1) Maintains warehouse space either owned or leased by the wholesaler, or dedicated to his use in a public warehouse, and:

(a) Such space shall be sufficient to store at one time a stock of liquor equal to ten percent or more of the wholesaler's annual case volume of liquor sales to retailers within this state, or

(b) Maintains at all times in the warehouse a stock of liquor owned by him, not consigned, nor then sold, consisting of not less than five percent of his annual sales to retailers, and whose cost of acquisition is fifty thousand dollars or more.

(2) Maintains delivery equipment which shall be leased or owned and dedicated to his primary use for the distribution and delivery of alcoholic beverages. The requirement that the delivery equipment be dedicated to a primary use for the distribution and delivery of alcoholic beverages shall not apply to any person continuously holding a wholesale permit issued pursuant to this Chapter for the three years immediately prior to January 1, 2010.

(3) Maintains brand representation with at least one distillery, or liquor manufacturer.

(4) Maintains sales of liquor to retailers generally within his immediate trade area, making sales to at least twenty percent of the retailers in said area with separate sales to retailers accounting for at least fifty percent of the gallonage handled by him.

B. No wholesale permit shall be issued or held after issuance by any person who does not in good faith actually carry on or intend to carry on a bona fide wholesale business by sale to retail permittees of the alcoholic beverages on hand, and the commissioner may revoke any wholesale permit when the permittee fails for a period of forty-five days actively and in good faith to engage in the wholesale business, and shall revoke any wholesale permit for any other violation of this Section or the rules and regulations adopted pursuant to the enforcement hereof.

C. Sale by a wholesaler to himself as a retailer, or as a partner in a retail establishment is not a bona fide wholesale transaction. No wholesaler shall store any of his stock on the premises of any retail establishment.

D. Persons engaged primarily in the sale, handling, distribution, and storage of alcoholic beverages which are ultimately delivered or transported beyond the borders of the state are exempt from complying with the standards set forth in this Section.

E. The commissioner may adopt and publish rules and regulations for the enforcement of this Section.

Acts 1987, No. 696, §1; Acts 2010, No. 125, §1.



RS 26:83 - Interposed persons

§83. Interposed persons

No permit shall be issued to any person who is an interposed person for the owner or proprietor of a business. The commissioner may require a full disclosure, in writing and under oath, of the details of the operation of any person it suspects of being interposed for another. The commissioner may summarily rule before the commissioner for examination, any person suspected of being an interposed person. A person who is subsidized, financed, or employed by a liquor manufacturer to operate a business without disclosing the ownership of the liquor manufacturer shall be considered an interposed person for the liquor manufacturer under this Chapter.

Amended by Acts 1962, No. 463, §7; Acts 1987, No. 696, §1.



RS 26:84 - Misstatement or suppression of fact in application

§84. Misstatement or suppression of fact in application

Any misstatement or suppression of fact in an application or accompanying affidavit is a ground for denial of permit.

Acts 1987, No. 696, §1.



RS 26:85 - Combination of manufacturer, wholesale, and retail business prohibited; exceptions

§85. Combination of manufacturer, wholesale, and retail business prohibited; exceptions

Except as provided in Paragraphs (1) through (6) of this Section, no person shall, at the same time, engage in business as a manufacturer or wine producer and as a wholesaler, as a wholesaler and as a manufacturer or wine producer, as a manufacturer or wine producer and as a retailer, as a retailer and as a manufacturer or wine producer, as a wholesaler and as a retailer, or as a retailer and as a wholesaler of any regulated beverage. However:

(1) Any person who, from January 1, 1940, until July 28, 1948, was continuously a duly licensed manufacturer in the state of any established brand of alcoholic beverage and sold alcoholic beverages at wholesale and retail may be issued, subject to the other requirements of this Chapter, permits as a manufacturer and as a wholesaler and as a retailer of alcoholic beverages.

(2) Any person who, from January 1, 1947, until July 28, 1948, was the holder of a wholesale or retail permit, or of both, may procure, subject to the other requirements of this Chapter, permits under this Chapter either as a wholesaler or as a retailer, or as both.

(3) Any corporation, which on January 31, 2003, had held a wholesale dealer permit continuously for at least the past three years and whose officer, director, or stockholder is also an officer, director, or stockholder of a manufacturer, may be issued a wholesale dealer permit.

(4) A wine producer may sell or serve its finished product at retail directly to consumers at its winery.

(5) Provided that wine producers comply with the provisions of R.S. 26:90, wine producers who own and operate one or more wineries, may sell or serve their finished products at retail directly to consumers at fairs, festivals, farmers' markets and similar venues defined by the commissioner pursuant to rules and regulations promulgated in accordance with the Administrative Procedure Act.

(6) Notwithstanding any other provision of law to the contrary, wine producers who operate one or more wineries may sell and ship directly to a consumer in Louisiana provided that the total amount of sparkling wine or still wine shipped to any single household address in seven hundred fifty milliliter bottles, not to exceed one hundred forty-four bottles per adult person per household address per calendar year.

Acts 1987, No. 696, §1; Acts 2003, No. 519, §1, eff. June 20, 2003; Acts 2006, No. 808, §1, eff. June 30, 2006; Acts 2011, No. 327, §1, eff. June 29, 2011.



RS 26:85.1 - Repealed by Acts 2015, No. 62, §2.

§85.1. Repealed by Acts 2015, No. 62, §2.



RS 26:85.2 - Museum permit; requirements; authorizations; circumstances

§85.2. Museum permit; requirements; authorizations; circumstances

A. Notwithstanding any other provision of law to the contrary, any person who holds a valid manufacturer's permit issued by the state of Louisiana and operates a museum facility within a historic preservation district that is historical in nature, designed to provide information regarding the history of and feature the manufacturer's product to public visitors to the facility and in which guided tours are provided to such visitors may, if otherwise eligible for an AR exception permit or an AG exception permit, as provided in this Title, apply for and receive a special permit which is limited authorization for the sale of special decanters or commemorative bottles produced by the manufacturer exclusively for sale within the museum facility, for the provision of a sample to museum visitors of the manufacturer's product, of up to one ounce serving per visitor, contained in the special decanter or commemorative bottle as part of an educational program offered to visitors of the historic museum facility, and to conduct tastings and samplings within the museum facility of the manufacturer's product. Such permit shall be known as a "museum permit".

B. A wholesaler shall permit a museum permit holder to deliver directly a special decanter or commemorative bottle to the museum facility operated by the permit holder; however, the wholesaler shall include the amounts delivered in its inventory and depletions for purposes of tax collection imposed pursuant to this Title.

Acts 2005, No. 134, §1, eff. June 22, 2005.



RS 26:86 - Authority of commissioner and local authorities to withhold permit

§86. Authority of commissioner and local authorities to withhold permit

The commissioner with respect to state permits and municipal authorities and parish governing authorities with respect to local permits may withhold the issuance of permits in the manner and under the terms and conditions specified in this Chapter.

Acts 1987, No. 696, §1; Acts 1992, No. 976, §1, eff. Jan. 1, 1993; Acts 2015, No. 382, §1.



RS 26:87 - Procedure for determination to issue or withhold permit

§87. Procedure for determination to issue or withhold permit

A. The right to determine what persons shall or shall not be licensed under this Chapter shall be exercised in the following manner:

(1) Municipal authorities and parish governing authorities shall, independently of the commissioner, investigate all applications filed with them for local permits, and shall withhold the issuance of a permit where that action is justified under the provisions of this Chapter. The decision to withhold a local permit shall be made within thirty-five calendar days of the filing of the application. Within that period, the withholding authority shall notify the commissioner in writing that it is withholding the permit and give the reason therefor. Upon receipt of this notice, supported by reasons enumerated in or authorized by this Chapter, the commissioner shall withhold issuance of the applicant's state permit. Within five calendar days after the receipt of the notice from the local authorities, the commissioner shall notify the applicant in writing of the action and shall assign the reasons therefor. Such notice shall be either delivered to the applicant in person or sent to him by registered mail at the business address given in his last application. When so addressed and mailed, it shall be conclusively presumed to have been received by the applicant.

(2) The commissioner shall investigate all applications for state permits and shall withhold the issuance of the permit where that action is justified under the provisions of this Chapter. The decision to withhold the permit shall be made within thirty-five calendar days of the filing of the application. Within that period, the commissioner shall notify in writing the municipal authority or parish governing authority, as the case may be, where the applicant has his place of business, that it is withholding the permit and shall give his reasons therefor. Upon receipt of this notice, the governing authorities of the municipality or parish, as the case may be, shall withhold the issuance of the local permit. Within five calendar days of the decision to withhold the permit the commissioner shall notify the applicant in writing of the withholding of the permit and shall assign the reasons therefor. Such notice shall be either delivered to the applicant in person or sent to him by certified mail at the mailing address given in his last application. When so addressed and mailed, it shall be conclusively presumed to have been received by the applicant.

(3) Any person may oppose the issuance of any permit by filing with the commissioner a sworn petition of opposition within thirty-five days of the date the application for a state permit was received. If this petition is timely filed, the commissioner shall withhold the state permit and immediately notify the proper local authority, who shall withhold the local permit. The commissioner shall summon the applicant and hold a hearing on the petition of opposition in the manner provided by this Chapter.

B. No petition of opposition shall be acted upon by the commissioner unless the petitioner states in an affidavit that he, together with witnesses, if any, will appear at the hearing to establish the allegations of the petition and unless the petition sets forth facts constituting a cause or causes enumerated in or authorized by this Chapter for the withholding of a permit.

Acts 1987, No. 696, §1; Acts 2014, No. 69, §1, eff. May 16, 2014.



RS 26:88 - Renewal of permit

§88. Renewal of permit

A. Except as otherwise provided by law, persons holding permits under this Chapter, whether state or local, shall annually file application for renewal thereof for the ensuing year and pay the permit fees in accordance with this Chapter and the rules and regulations established by the commissioner. If a dealer fails to file the application and pay the permit fees by the date established by the commissioner, there shall be added to the fee, in addition to other penalties provided in this Chapter, a delinquency penalty of five percent if the failure is for not more than thirty days, with an additional five percent for each additional thirty days or fraction thereof during which the failure continues. If the dealer fails to make his application by the date established by the commissioner, the commissioner may, without notice or hearing, suspend his right to do business.

B. Any dealer whose application for renewal is filed before the date established by the commissioner may continue business until issuance of the new permit, under the previous permit if it has not been suspended or revoked or the new permit withheld or denied.

C. Renewal permits may be withheld or denied on the same grounds and in the same manner as an original permit.

Acts 1987, No. 696, §1; Acts 2011, No. 259, §1.



RS 26:89 - Form of application for renewal of permit

§89. Form of application for renewal of permit

The commissioner may, by regulation, prescribe the form of application to be used when the applicant is not seeking a new permit but only the renewal of a current permit held by him. Nothing in this regulation shall alter the qualifications required in this Chapter.

Acts 1987, No. 696, §1; Acts 2011, No. 259, §1.



RS 26:90 - Acts prohibited on licensed premises; suspension or revocation of permits

§90. Acts prohibited on licensed premises; suspension or revocation of permits

A. No person holding a retail dealer's permit and no agent, associate, employee, representative, or servant of any such person shall do or permit any of the following acts to be done on or about the licensed premises:

(1)(a) Sell or serve alcoholic beverages to any person under the age of twenty-one years, unless such person submits any one of the following:

(i) A valid, current, Louisiana driver's license which contains a photograph of the person presenting the driver's license.

(ii) A valid, current, driver's license of another state which contains a photograph of the person and birth date of the person submitting the driver's license.

(iii) A valid, current, special identification card issued by the state of Louisiana pursuant to R.S. 40:1321 containing a photograph of the person submitting the identification card.

(iv) A valid, current, passport or visa issued by the federal government or another country or nation, that contains a permanently attached photograph of the person and the date of birth of the person submitting the passport or visa.

(v) A valid, current, military or federal identification card issued by the federal government containing a photograph of the person and date of birth of the person submitting the identification card.

(vi) A valid, current, special identification card of another state which contains a photograph of the person and birth date of the person submitting the identification card.            (b) Each form of identification listed above must on its face establish the age of the person as twenty-one years or older, and there must be no reason to doubt the authenticity or correctness of the identification. No form of identification mentioned above shall be accepted as proof of age if it is expired, defaced, mutilated, or altered. If the state identification card or lawful identification submitted is a duplicate, the person shall submit additional identification which contains the name, date of birth, and photograph of the person. A duplicate driver's license shall be considered lawful identification for the purposes of this Paragraph, and a person shall not be required to submit additional information containing the name, date of birth, and picture of the person. In addition, an educational institution identification card, check cashing identification card, or employee identification card shall not be considered as lawful identification for the purposes of this Paragraph.

(2) Sell or serve alcoholic beverages to any intoxicated person.

(3)(a) Intentionally entice, aid, or permit any person under the age of eighteen years to visit or loiter in or about any place where alcoholic beverages or beer are the principal commodities sold, handled, or given away. The provisions of this Section shall in no way prohibit the presence of any person under the age of eighteen years on or about a licensed premises for any function sponsored by a religious or charitable organization with tax exempt status under Section 501(3) of the Internal Revenue Code of the United States, or by a fraternal beneficiary society with tax exempt status under 501(8) of the said code, and no alcoholic beverages are sold, handled, given away, or accessible during the presence of any such person.

(b) Permit any person under eighteen years of age to work in any capacity unless that person is a musician performing in a band on the premises under written contract for a specified period of time by the permittee, and the musician is under direct supervision of his parent or legal guardian.

(4) Permit any prostitute to frequent the licensed premises or to solicit patrons for prostitution on the licensed premises.

(5) Sell, offer for sale, possess, or permit the consumption on or about the licensed premises of any kind or type of alcoholic beverage, the sale or possession of which is not authorized under his permit, except as provided for in R.S. 26:793(A)(5).

(6) Intentionally conduct illegal gambling, as defined by law, on the premises described in the application for the permit.

(7) Employ or permit persons, commonly known as B drinkers, to solicit patrons for drinks and to accept drinks from patrons and receive therefor any commission or remuneration in any other way.

(8)(a) Employ anyone under the age of eighteen in any capacity in an establishment where the sale of alcoholic beverages constitutes its main business unless the minor is a musician performing in a band on the premises under written contract with the permittee for a specified time period and is under the direct supervision of his parent or guardian during such time. If the sale of alcoholic beverages does not constitute the main business of the establishment, anyone under the age of eighteen may be employed as long as the minor's employment does not involve the sale, mixing, dispensing, or serving of alcoholic beverages for consumption on the premises.

(b) If the sale or handling of alcoholic beverages does not constitute the main business and alcoholic beverages are not sold for consumption on the premises, an employee under the age of eighteen years may be permitted to participate in the sale of packaged alcoholic beverages to collect the price and taxes and issue receipts therefor, or may be permitted to bag packaged alcoholic beverages, or both, where immediate supervision is provided.

(9) Fail to keep the premises clean and sanitary.

(10) Permit the playing of pool or billiards by any person under eighteen years of age, or permit such a person to visit or frequent the licensed premises operating a pool or billiard hall, except in a structure where the position of the pool or billiards playing area is separate and distinct from the area where alcoholic beverages are dispensed to patrons.

(11) Illegally sell, offer for sale, possess, or permit the consumption on or about the licensed premises of any kind or type of narcotics or habit forming drugs.

(12) Accept Supplemental Nutrition Assistance Program "SNAP" electronic benefit transfer cards as payment for alcoholic beverages in violation of the provisions of 7 U.S.C. 2011 et seq., and any federal regulation issued pursuant thereto.

(13) Permit any disturbance of the peace or obscenity, or any lewd, immoral, or improper entertainment, conduct, or practices on the licensed premises.

(14)(a) Play live or recorded music which is so unreasonably intrusive or offensive as to interfere with the comfortable enjoyment of the property of a person residing within two hundred feet of the premises. This prohibition shall not apply to any licensed premises which are not located within two hundred feet of a residence or which were not located within two hundred feet of a residence on the date that the first permit was granted for the premises or to any licensed premises which are not located in an unzoned unincorporated area. This prohibition shall not apply to any premises which provide an entry area with two separate doors or sets of doors separating the exterior of the entrance from the area where music is played. Any licensed premises which are not, on the effective date of this Paragraph, in compliance with the provisions of this Paragraph, shall have a reasonable time either to modify the premises to comply with this Paragraph or to cease the playing of music as described herein.

(b) Any person residing within two hundred feet of licensed premises on which is played live or recorded music which is so unreasonable, intrusive, or offensive as to interfere with the comfortable enjoyment of his property shall have a cause of action for damages and may obtain injunctive relief if the premises are not in compliance with the provisions of this Paragraph.

(15) Sell or serve any alcoholic beverages at a price fixed on an "all you can drink" basis after the hour of 10:00 p.m.

(16)(a) Sell, deliver, or give away any alcoholic beverage for dispensation by means of an alcoholic beverage vaporizer.

(b) Purchase, possess, or use an alcoholic beverage vaporizer on the licensed premises or any area related to the licensed business over which the licensee exercises control or for which the licensee is responsible.

(c) Allow or permit any customer or person to bring, keep, maintain, or use an alcoholic beverage vaporizer on the licensed premises or any area related to the licensed business over which the licensee exercises control or for which the licensee is responsible.

B. The following acts or conduct on licensed premises are deemed to constitute lewd, immoral, or improper entertainment as prohibited by this Section and therefore no on-sale permit for beverages of high alcoholic content shall be held at any premises where such conduct or acts are permitted:

(1) Employment or use of any person in the sale or service of alcoholic beverages in or upon the licensed premises while such person is unclothed or in such attire, costume, or clothing as to expose to view any portion of the female breast below the top of the areola or of any portion of the pubic hair, anus, cleft of the buttocks, vulva, or genitals.

(2) Employment or use of the services of any hostess or other person to mingle with the patrons while such hostess or other person is unclothed or in such attire, costume, or clothing as described in Paragraph (1) of this Subsection.

(3) Encouraging or permitting any person on the licensed premises to touch, caress or fondle the breasts, buttocks, anus, or genitals of any other person.

(4) Permitting any employee or person to wear or use any device or covering, exposed to view, which simulates the breast, genitals, anus, pubic hair, or any portion thereof.

C. Acts or conduct on licensed premises in violation of this Section are deemed to constitute lewd, immoral or improper entertainment as prohibited by this Section and therefore no on-sale permit for beverages of high alcoholic content shall be held at any premises where such conduct and acts are permitted.

D. Live entertainment is permitted on any licensed premises, except that no permittee shall permit any person to perform acts of or acts which simulate:

(1) Sexual intercourse, masturbation, sodomy, bestiality, oral copulation, flagellation, or any sexual acts which are prohibited by law.

(2) The touching, caressing or fondling of the breast, buttocks, anus, or genitals.

(3) The displaying of the pubic hair, anus, vulva, genitals, or nipple of the female breast.

E. Subject to the provisions of Subsection D of this Section, entertainers whose breasts or buttocks are exposed to view shall perform only upon a stage at least eighteen inches above the immediate floor level and removed at least three feet from the nearest patron and shall be twenty-one years of age or older.

F. No permittee shall permit any person to use artificial devices or inanimate objects to depict any of the prohibited activities described above.

G. The following acts or conduct on licensed premises are deemed to constitute lewd, immoral, or improper entertainment as prohibited by this Section and therefore no on-sale permit for beverages of high alcoholic content shall be held at any premises where such conduct or acts are permitted, including the showing of film, still pictures, electronic reproduction, or other visual reproductions depicting:

(1) Acts or simulated acts of sexual intercourse, masturbation, sodomy, bestiality, oral copulation, flagellation, or any sexual acts which are prohibited by law.

(2) Any person being touched, caressed or fondled on the breast, buttocks, anus, or genitals.

(3) Scenes wherein a person displays the vulva or the anus or the genitals.

(4) Scenes wherein artificial devices or inanimate objects are employed to depict, or drawings are employed to portray, any of the prohibited activities described above.

H. Violation of this Section by a retail dealer's agent, associate, employee, representative, or servant shall be considered the retail dealer's act for purposes of suspension or revocation of a permit.

I. Violation of this Section is punishable as provided in R.S. 26:171 and is also sufficient cause for the suspension or revocation of a permit.

J. Notwithstanding the issuance of a permit by way of renewal, the commissioner may revoke or suspend such permit, as prescribed by this Chapter, for violations of this Section occurring during the permit period immediately preceding the issuance of such permit.

K. Allow the sale, dispensing, or distribution of beverages of high alcoholic content in any type of automatic mechanical vending machine activated by the use of a coin, token, or similar instrument except in Class A establishments pursuant to rules promulgated by the commissioner in accordance with the Administrative Procedure Act. Such rules shall include procedures for the prevention of access to the machines by underage or intoxicated persons. The provisions of this Subsection shall not apply to establishments exempt from holding permits under this Chapter.

Amended by Acts 1950, No. 363, §1; Acts 1962, No. 463, §8; Acts 1968, No. 165, §1; Acts 1974, No. 451, §1; Acts 1974, No. 496, §1; Acts 1981, No. 130, §1; Acts 1982, No. 82, §1; Acts 1985, No. 243, §1; Acts 1985, No. 412, §1, eff. July 10, 1985; Acts 1986, No. 376, §1; Acts 1986, No. 1007, §1; Acts 1987, No. 696, §1; Acts 1990, No. 168, §1; Acts 1991, No. 985, §1; Acts 1992, No. 96, §1; Acts 1992, No. 602, §1; Acts 1992, No. 683, §1; Acts 1993, No. 623, §2; Acts 1995, No. 639, §2; Acts 1996, 1st Ex. Sess., No. 78, §2; Acts 2005, No. 83, §1; Acts 2006, No. 147, §1; Acts 2010, No. 953, §1, eff. July 2, 2010; Acts 2012, No. 28, §1; Acts 2012, No. 764, §1; Acts 2014, No. 357, §1; Acts 2016, No. 395, §1.



RS 26:91 - Additional causes for suspension or revocation of permits; fines

§91. Additional causes for suspension or revocation of permits; fines

A. In addition to any other causes enumerated in this Chapter, the commissioner may suspend or revoke any permit for any one of the following causes:

(1) If the applicant or any of the persons who must possess the same qualifications failed to possess the qualifications required in R.S. 26:80 at the time of application or fails to maintain such qualifications during the licensed year.

(2) If there was any misstatement or suppression of fact in the application for the permit or if applicant, licensee, or any other person required to meet the qualifications of an applicant, with the intent to misstate or suppress, fails to provide information and documentation, known of at the time of application or learned of at any time after the issuance of a permit, that may reveal any fact material to a suitability determination or knowingly supplies information, during the initial application or following the issuance of a permit, which is untrue or misleading as to a material fact pertaining to the provisions of R.S. 26:80.

(3) If the permit was issued to an interposed person in contravention of R.S. 26:83.

(4) If the permit was granted to any person who is or has been engaged in an alcoholic beverage business with a person whose application for a permit has been denied or whose permit has been revoked.

(5) If the holder of any permit has been convicted by any court of competent jurisdiction of any one of the following offenses:

(a) Violation of the Sunday closing law.

(b) Violation of any municipal or parish ordinance providing for Sunday closing hours.

(c) Violation of any municipal or parish ordinance enacted pursuant to the authorization of this Chapter.

(6) If, without a proper license, a retailer allows any person to consume any alcoholic beverage on the licensed premises or on any parking lot or open or closed space within or contiguous to the licensed premises.

(7) If any dealer or any person listed in Subsection B of R.S. 26:80 violates or has violated any provision of this Chapter.

(8) If any dealer fails to pay any excise taxes due by any regulated business to any parish or municipality.

(9) If the holder of any retail dealer's permit, or his agent, employee, or representative allows the placement or operation of a video draw poker device upon his licensed premises in violation of Part V-B of Chapter 14 of Title 33 of the Louisiana Revised Statutes of 1950.

B. In addition to any other causes enumerated in this Chapter, the commissioner shall suspend or revoke any permit of any dealer that fails to pay any sales taxes due to the state.

C. No retail dealer or any person or entity which owns or controls, directly or indirectly, any premises on which a retail dealer operates shall require a wholesaler of such beverages to obtain a license or permit, whether or not accompanied by a fee, from a retailer or any person or entity which owns or controls, directly or indirectly, any premises on which a retail dealer operates for the privilege of soliciting for sale or selling alcoholic beverages to the retailer. For purposes of this Subsection, fees shall not mean allowances, incentives, or any other recognized market practices.

Amended by Acts 1974, No. 450, §1; Acts 1987, No. 696, §1; Acts 1991, No. 1062, §2, eff. July 30, 1991; Acts 1992, No. 976, §1, eff. Jan. 1, 1993; Acts 1995, No. 691, §1, eff. June 22, 1995; Acts 2012, No. 27, §1.



RS 26:92 - Proper petitioners in action by commissioner to suspend or revoke permit

§92. Proper petitioners in action by commissioner to suspend or revoke permit

The commissioner, the secretary of the Department of Revenue, municipal authorities, governing authorities of parishes, sheriffs, law enforcing authorities, citizens, and any trade organization consisting of manufacturers and distributors of alcoholic beverages through its authorized representative have the right to have a permittee cited by the commissioner to show cause why his permit or permits should not be suspended or revoked.

Acts 1987, No. 696, §1; Acts 1992, No. 976, §1, eff. Jan. 1, 1993; Acts 1995, No. 805, §1, eff. June 27, 1995; Acts 1997, No. 658, §2.



RS 26:93 - Procedure for suspending or revoking permit

§93. Procedure for suspending or revoking permit

The procedure for the suspension or revocation of permits shall be substantially as follows:

A. The commissioner shall have periodic examinations made of the business of all persons holding permits under this Chapter. If a violation of any provision of this Chapter or of any rule or regulation of the commissioner is observed, the commissioner may give the permittee a written warning. If the permittee has been previously warned or if the violation is of a sufficiently serious nature, the commissioner may instruct any agent or employee of the commissioner to prepare and file, upon information and belief based upon the facts in hand, a petition for suspension or revocation of the permit, setting forth the facts and circumstances of the violation, and shall thereupon summon the permittee to appear and show cause why the permit should not be suspended or revoked.

B. The secretary of the Department of Revenue, municipal authorities, sheriffs, and other law enforcing officers shall have periodic investigations made of the business of all permittees within their respective jurisdictions. If any violation of any provision of this Chapter or of any rule or regulation of the commissioner is observed, such authorities may give the permittee a written warning. If the permittee has been previously warned or if the violation is of a sufficiently serious nature, they shall file an affidavit with the commissioner, setting forth the facts and circumstances of the violation. Thereupon, the commissioner shall summon the permittee to appear and show cause why his permit should not be suspended or revoked.

C. Any person may file with the commissioner or with the municipal officers or parish authorities a sworn petition requesting that a permit be suspended or revoked. If the petition is filed with the local authorities, they shall immediately transmit it to the commissioner. When such a petition is received by the commissioner, he shall summon the permittee to appear and show cause why his permit should not be suspended or revoked.

D. No such petition shall be considered by the commissioner unless sworn to by the petitioner in an affidavit which also affirms that the petitioner, together with witnesses, if any, will appear at the hearing to establish the allegations of the petition, and unless the petition sets forth facts constituting a cause or causes enumerated in or authorized by this Chapter for the suspension or revocation of a permit.

E. In accordance with the provisions of R.S. 49:961(C), the commissioner may order a summary suspension of a permit.

Amended by Acts 1950, No. 360, §1; Acts 1987, No. 696, §1; Acts 1992, No. 976, §1, eff. Jan. 1, 1993; Acts 1997, No. 658, §2; Acts 2011, No. 211, §1.



RS 26:94 - Cause necessary to withholding, suspending, or revoking of permit

§94. Cause necessary to withholding, suspending, or revoking of permit

No permit shall be withheld, suspended, or revoked except for causes specified in this Chapter. If a person holds more than one permit and any one of them is suspended or revoked, the commissioner may suspend or revoke all of his permits.

Acts 1987, No. 696, §1.



RS 26:95 - Convictions by court not essential to withholding, suspending, or revoking permits

§95. Convictions by court not essential to withholding, suspending, or revoking permits

Conviction by a court of violation of the provisions of this Chapter is not a condition precedent to the refusal, suspension, or revocation of a permit under this Chapter for a violation of any of the provisions of this Chapter or of the commissioner's published rules. When there has been a previous criminal prosecution for the same or similar act upon which the refusal, suspension, or revocation of a permit is being considered, evidence of an acquittal in a court of competent jurisdiction is admissible in a proceeding before the commissioner. The commissioner shall withhold, suspend, or revoke permits for violations of this Chapter, regardless of any prosecution in the court or of the result of any such prosecution.

Amended by Acts 1960, No. 351, §1; Acts 1987, No. 696, §1.



RS 26:96 - Revocation and suspensions not exclusive penalty

§96. Revocation and suspensions not exclusive penalty

A.(1) Notwithstanding any other provision of this Chapter to the contrary, the commissioner may, in lieu of or in addition to revocation or suspension of a permit issued under the authority of this Chapter, impose the following schedule of fines to be paid into the state treasury for:

(a) A first offense, not less than fifty dollars but not more than five hundred dollars.

(b) A second offense that occurs within three years of the first offense, not less than two hundred fifty dollars but not more than one thousand dollars.

(c) A third offense that occurs within three years of the first offense, not less than five hundred dollars but not more than two thousand five hundred dollars.

(2) A retail dealer who is required pursuant to R.S. 15:541.1 to post information regarding the National Human Trafficking Center hotline and fails to post such information may be assessed a fine in accordance with the provisions of this Section.

B. Any fine imposed upon any permittee or the revocation or suspension of a permit is in addition to and is not in lieu of or a limitation upon any other penalty imposed by law and not contained in this Chapter.

Amended by Acts 1979, No. 517, §1; Acts 1987, No. 696, §1; Acts 2013, No. 430, §1.



RS 26:97 - Status of premises after revocation of permit

§97. Status of premises after revocation of permit

When a permit is revoked for any legal cause, the commissioner may, at the same time, order that no state or local permit shall be issued covering the same premises until one year after the date of revocation.

Amended by Acts 1950, No. 361, §1; Acts 1987, No. 696, §1.



RS 26:98 - Notice of hearing by commissioner

§98. Notice of hearing by commissioner

Whenever the commissioner is to hold a hearing pursuant to the provisions of this Part, he shall issue a written summons or notice thereof to the applicant or permittee, directing him to show cause why his application should not be refused or why his permit should not be suspended or revoked. The notice or summons shall state the time, place, and hour of the hearing, which shall be not less than ten nor more than thirty calendar days from the date of the notice. The notice or summons shall enumerate the cause or causes alleged for refusing the application or for suspending or revoking the permit. When a petition has been filed opposing the issuance of the permit or asking for its suspension or revocation, a copy of the petition shall accompany the notice or summons. All notices or summonses shall be either delivered to the applicant or permittee in person or sent by certified mail to the applicant or permittee and directed to him at the mailing address as given in his last application for the permit. When so addressed and mailed, notices or summonses shall be conclusively presumed to have been received by the applicant or permittee.

Amended by Acts 1974, No. 449, §1; Acts 1977, No. 157, §1; Acts 1987, No. 696, §1; Acts 2014, No. 69, §1, eff. May 16, 2014.



RS 26:99 - Place of hearing

§99. Place of hearing

Hearings by the commissioner shall, in his discretion, be held either at the state capital or in the parish in which the licensed premises in question is located.

Acts 1987, No. 696, §1.



RS 26:99.1 - Participation in hearing by video conference

§99.1. Participation in hearing by video conference

To the extent practicable, the commissioner may authorize the use of teleconference, video link, or other visual remote communications technology for the conducting of any hearing as authorized by this Chapter. Prior to utilizing such technology, the commissioner shall adopt rules pursuant to the provisions of the Administrative Procedure Act to provide for the methods and requirements of utilizing teleconference, video link, or other visual remote communications technology for conducting any hearings authorized by the provisions of this Chapter.

Acts 2011, No. 86, §1.



RS 26:100 - By whom conducted; record; briefs

§100. By whom conducted; record; briefs

Hearings may be held by the commissioner or by any person designated and authorized by the commissioner. If the hearing is to be held by a person designated by the commissioner, that person shall take an oath for the faithful performance of his duties. The oath may be administered by anyone qualified by law to administer oaths in this state. The commissioner, or the person designated to hold a hearing, may administer oaths, issue subpoenas for the attendance of witnesses and the production of books, papers, accounts, and documents, and examine witnesses and receive testimony at the hearing. Whenever a hearing is conducted by a person designated by the commissioner to hold the hearing, the testimony received shall be reduced to writing and a transcript thereof, together with all documentary evidence, if any, and all written arguments or briefs submitted shall be made and certified by the hearing examiner to the commissioner for his consideration and decision.

Acts 1987, No. 696, §1.



RS 26:101 - Contempt at hearings; penalty

§101. Contempt at hearings; penalty

If a person fails to comply with a subpoena issued by the commissioner or by any duly authorized person holding the hearing or if a witness refuses to testify in any matter regarding which he may be lawfully interrogated, the person conducting the hearing shall adjudge him guilty of contempt and may fine him not more than one hundred dollars or imprison him for not more than thirty days, or both. The sheriff of the parish in which the hearing is held shall execute the judgment of contempt.

Acts 1987, No. 696, §1.



RS 26:102 - Procedure when permittee or applicant fails to appear at hearing; continuances

§102. Procedure when permittee or applicant fails to appear at hearing; continuances

If a permittee or applicant who has been notified of a hearing does not appear, the hearing may proceed without him and the commissioner may consider and dispose of the case, but in all cases the commissioner, upon application or ex propria motu, may grant continuances from time to time. If the continuance be granted to a fixed future date by written consent or in the presence of the permittee, applicant, or his counsel, no further notice of the hearing date need be given. In all other cases the same notice of hearing as in original hearings shall be given.

Amended by Acts 1950, No. 359, §1; Acts 1987, No. 696, §1.



RS 26:103 - Basis for determination by commissioner to suspend or to revoke permit

§103. Basis for determination by commissioner to suspend or to revoke permit

In determining cases involving the suspension or revocation of permits, if the commissioner finds that the violation is of a minor nature, or that there are extenuating circumstances, or that there are reasonable grounds to expect that the permittee will not again violate any of the provisions of this Chapter, the commissioner may suspend the permit for such time as he thinks proper. If the permittee has previously been fined or had a permit suspended or revoked, or if the violation is flagrant or serious, the commissioner may revoke the permit or permits and shall immediately notify the state and local authorities of this action. When the commissioner either suspends or revokes a permit, all permits to deal in beverages as herein defined and all similar local permits are ipso facto suspended or revoked without action on the part of state or local governing authorities. The commissioner shall retain jurisdiction to re-open cases at any time upon petition or ex propria motu, and for good cause shown may modify, revise, or reverse his former findings and decisions, and all such re-opened cases shall be heard and determined under the same rules of procedure as original cases.

Amended by Acts 1950, No. 305, §1; Acts 1987, No. 696, §1.



RS 26:104 - Costs of hearings

§104. Costs of hearings

In hearings of the commissioner which finally result in withholding the issuance of a permit or in suspending or revoking a permit, the commissioner shall assess the costs of the hearing to the applicant or permittee. The costs are recoverable by the commissioner in any appellate proceeding instituted by the applicant or permittee or in any other judicial proceeding.

Acts 1987, No. 696, §1.



RS 26:105 - Decisions to withhold, suspend, or revoke permits final unless appealed and reversed

§105. Decisions to withhold, suspend, or revoke permits final unless appealed and reversed

Decisions of the commissioner in withholding, suspending, or revoking permits and of local authorities in withholding permits are final and binding on all parties unless appealed in the manner provided in R.S. 26:106 and finally reversed by the courts.

Acts 1987, No. 696, §1.



RS 26:106 - Appeals to courts

§106. Appeals to courts

A. Any party aggrieved by a decision of the commissioner to withhold, suspend, or revoke a permit or of the local authorities to withhold a permit may, within ten days of the notification of the decision, take a devolutive appeal to the district court having jurisdiction of the applicant's or permittee's place of business, proposed or actual as the case may be. Such appeals shall be filed in the district courts in the same manner as original suits are instituted therein. The appeals shall be tried de novo. Either party may amend and supplement his pleadings and additional witnesses may be called and heard. When there has been a previous criminal prosecution for the same or similar act upon which the refusal, suspension, or revocation of a permit is being considered, evidence of an acquittal in a court of competent jurisdiction is admissible in the trial of the appeal.

B. Within ten calendar days of the signing of the judgment by the district court in any such appeal case, the commissioner or the applicant for a permit or permittee, as the case may be, may devolutively appeal the judgment to the appellate court of proper jurisdiction. These appeals shall be perfected in the manner provided for in civil cases and shall be devolutive only. If the district court determines that the decision of the commissioner or of the local authorities in withholding, suspending, or revoking the permit was in error, the decision of the commissioner or local authorities shall not be voided if the commissioner or local authorities take an appeal to the court of appeals in the time provided for suspensive appeals.

Amended by Acts 1960, No. 351, §1; Acts 1987, No. 696, §1.



RS 26:107 - Summary proceedings on appeal

§107. Summary proceedings on appeal

All proceedings in the district and appellate courts arising under this Part are civil in nature and shall be heard summarily by the court, without a jury, shall take precedence over other civil cases, and shall be tried in chambers or in open court, in or out of term.

Acts 1987, No. 696, §1.



RS 26:108 - Interference by courts prohibited

§108. Interference by courts prohibited

The courts of this state shall have jurisdiction to issue restraining orders and writs of injunction restraining the commissioner as provided in the constitution, but no writ or order shall issue before a decision has been made by the commissioner either withholding the application for a permit, or suspending or revoking a permit under the provisions of this Chapter.

Amended by Acts 1962, No. 463, §9; Acts 1987, No. 696, §1.



RS 26:141 - Export of beverages controlled by commissioner

PART III. REGULATORY PROVISIONS

§141. Export of beverages controlled by commissioner

The commissioner may promulgate rules regulating the sale, handling, distribution, storage, and transportation of alcoholic beverages for delivery beyond the borders of the state. The failure to comply with any such rule shall, in addition to any other penalties imposed by this Chapter, be cause for the suspension or revocation of the dealer's permit.

Acts 1987, No. 696, §1.



RS 26:142 - Distribution through wholesalers only

§142. Distribution through wholesalers only

Except as provided for in R.S. 26:71.3, 85, 271.1, and 359, no alcoholic beverage produced or manufactured inside or outside of this state shall be sold or offered for sale in Louisiana or shipped or transported into or within the state except to the holder of a wholesaler's permit and for delivery at the place of business of the wholesaler as shown in his permit.

Acts 1987, No. 696, §1; Acts 2005, No. 508, §1, eff. July 13, 2005; Acts 2006, No. 808, §1, eff. June 30, 2006; Acts 2015, No. 382, §1.



RS 26:143 - Invoices and records of dealers

§143. Invoices and records of dealers

A. Every manufacturer and every wholesaler of alcoholic beverages shall, at the time of shipping or delivering, make a true duplicate invoice of each shipment showing full and complete details of each sale or delivery of the beverages. This invoice shall be retained for a period of two years for the inspection and use of the commissioner. They shall also keep a record of the manufacture and purchase of such beverages by them and shall hold all books, records, and memoranda pertaining to the manufacture and purchase of these beverages subject to the inspection of the commissioner.

B. Retail dealers shall keep a record of all alcoholic beverages purchased by them and shall hold all books, records, and memoranda pertaining to the purchase and sale of such alcoholic beverages for inspection by the commissioner or his agents.

C. In lieu of the invoices required herein for manufacturers and wholesalers, a computer-generated record may be used for the purposes of substantiating the details of each sale or delivery of alcoholic beverages. This record shall be retained for a period of two years for the inspection and use of the commissioner.

Acts 1987, No. 696, §1; Acts 1999, No. 202, §1, eff. July 1, 1999.



RS 26:144 - False invoice or bill of sale prohibited

§144. False invoice or bill of sale prohibited

No person shall use, exhibit, or present to the commissioner, or his agents or employees, any invoice or bill of sale that bears an untrue date or falsely states the nature or quantity of the goods therein listed.

Acts 1987, No. 696, §1.



RS 26:145 - Refusal to allow inspection

§145. Refusal to allow inspection

No person shall refuse to allow the commissioner, or his agents or employees, to make an inspection of any place or business where alcoholic beverages are stored, sold, or handled, or otherwise hinder or prevent the inspection.

Acts 1987, No. 696, §1.



RS 26:146 - Regulation of traffic in wines

§146. Regulation of traffic in wines

In order to regulate the traffic in sparkling and still wines, the commissioner shall make and publish reasonable rules and regulations governing the manufacture, labeling, stocking, pricing, and advertising of all such wines. The rules so made shall conform to the substantive provisions of the labeling and advertising regulations issued under the Federal Alcohol Administration Act of the United States. No person shall have in his possession or sell, offer for sale, or distribute any sparkling or still wine not labeled in conformity with the regulations issued by the commissioner and no person shall publish or disseminate any advertisement for sparkling or still wine that does not conform to the regulations issued by the commissioner.

Acts 1987, No. 696, §1.



RS 26:147 - Sale or keeping for sale in dry area; penalty

§147. Sale or keeping for sale in dry area; penalty

A. No person shall sell or keep for sale any alcoholic beverages for beverage and business purposes in any subdivision of the state where the sale of alcoholic beverages is prohibited by law or ordinance.

B. Whoever violates this Section shall be fined not less than one hundred dollars nor more than five hundred dollars or imprisoned for not less than thirty days nor more than six months, or both.

Acts 1987, No. 696, §1.



RS 26:148 - Cash or short-term credit sales only; timely payment; penalty for violation

§148. Cash or short-term credit sales only; timely payment; penalty for violation

A. No manufacturer or wholesale dealer shall sell, offer to sell, or deliver any alcoholic beverage to any retail dealer in this state, and no retail dealer in alcoholic beverages shall buy or accept delivery for any such beverage, for any consideration other than cash or on terms requiring payment not later than the fifteenth day following that on which actual delivery is made. If any payment is not made punctually when due, the vendor shall immediately notify the commissioner thereof and the commissioner shall promptly notify all manufacturers and wholesale dealers in the state of the default and thereafter no person shall sell any alcoholic beverage to the retailer in default on any other terms than cash delivery, until otherwise authorized by the commissioner. Under penalty of suspension of his permit, the retailer who is in default shall pay his obligation in full within thirty days from the date it became due.

B. Whoever violates this Section may have his license suspended for not more than five days for the first offense and not more than thirty days for a subsequent offense. Each failure of a retail dealer to make payment for any default before the expiration of the period of suspension constitutes a subsequent offense. In addition, the retail dealer may be required to make payment in cash for all alcoholic beverages subsequently sold or delivered to him.

C. The commissioner shall make and publish rules and regulations for the enforcement of this Section.

Acts 1987, No. 696, §1.



RS 26:149 - Refilling used containers prohibited; exception

§149. Refilling used containers prohibited; exception

No person shall refill an original container of alcoholic beverages with an alcoholic beverage or have in his possession any original container that has been so refilled, except for three gallon keg type containers of sparkling wine.

Acts 1987, No. 696, §1.



RS 26:150 - Unfair practices

§150. Unfair practices

A. The commissioner shall adopt and promulgate rules and regulations to prevent any unfair practices in the sale of any "regulated beverages."

B. The following unfair practices are hereby prohibited:

(1) Misleading or fraudulent advertising or failure or inability to deliver advertised regulated beverages over a minimum period of twenty-four hours from date of advertising, unless the quantity for sale is specified in the advertisement in type as large as the largest used therein.

(2) Misleading or fraudulent substitution of regulated beverages for those ordered or sold.

(3) Adulterating, watering, or in any manner changing the original contents of any container of regulated beverages while in such container, or possessing containers so adulterated, watered, or changed.

(4) Violating any law or laws of this state defining or prohibiting unfair practices.

(5) Permitting, or acquiescing in, the indiscriminate solicitation or acceptance of regulated beverages, or unregulated beverages, from patrons by employees, or habitues, of the dealer's establishment on the licensed premises.

(6) Doing, permitting, or acquiescing in the doing or permitting, of any act or thing in connection with the sale of regulated beverages involving pricing or stocking or involving fraud, deception or coercion.

C.(1) No retail dealer of alcoholic beverages shall substitute one brand of alcoholic beverage for a brand that has been specifically requested by the customer, unless the customer consents to the substitution.

(2) For the purpose of this Subsection, "brand" means a kind, grade, make, or class of alcoholic beverage identified as being the product of a single manufacturer by a stamp, trademark, logo, or name.

(3) Violation of this Subsection by an agent, associate, employee, representative, or servant of a retail dealer shall be considered a violation by the retail dealer for the purpose of this Subsection.

(4) Anyone who violates the provisions of this Subsection may have his license suspended for not more than two days for the first offense, not less than five days nor more than thirty days for a second offense, and not less than thirty days nor more than one year for third and subsequent offenses. In addition, the commissioner may fine anyone violating this Subsection two hundred fifty dollars for the first offense, not less than five hundred dollars nor more than one thousand dollars for a second offense, and not less than two thousand dollars nor more than three thousand dollars on the third and subsequent offenses.

(5) In addition to the penalties set forth in this Subsection, the retail dealer may be liable in civil suit to the customer and to any dealer of the requested alcoholic beverage for damages which resulted from the substitution. The court shall award the prevailing party in such an action reasonable attorney fees and costs.

D. No retail dealer or any person or entity which owns or controls, directly or indirectly, any premises on which a retail dealer operates shall require a wholesaler of such beverages to obtain a license or permit, whether or not accompanied by a fee, from a retailer or any person or entity which owns or controls, directly or indirectly, any premises on which a retail dealer operates for the privilege of soliciting for sale or selling alcoholic beverages to the retailer. For purposes of this Subsection, fees shall not mean allowances, incentives, or any other recognized market practices.

Acts 1987, No. 696, §1; Acts 1995, No. 691, §1, eff. June 22, 1995; Acts 1995, No. 738, §1, eff. June 22, 1995.



RS 26:151 - Permits necessary prior to purchase of alcoholic beverages

§151. Permits necessary prior to purchase of alcoholic beverages

All retail dealers must possess a permit as a condition precedent to purchasing, receiving, or engaging in the business of dealing in alcoholic beverages. An application may be withheld and a solicitor or his wholesaler who sells or delivers alcoholic beverages to the applicant may have their permits suspended or revoked for violation hereof.

Acts 1987, No. 696, §1.



RS 26:152 - Forms for default notices and delinquent lists; rules for filing and publication

§152. Forms for default notices and delinquent lists; rules for filing and publication

The commissioner shall prescribe forms for notices of default and for delinquent lists and shall make and publish rules and regulations to govern the filing of such notices and lists and the publication thereof.

Acts 1987, No. 696, §1.



RS 26:171 - General penalty

PART IV. PENAL PROVISIONS

§171. General penalty

Whoever violates any provision of this Chapter or any rule or regulation of the commissioner, where no other penalty is provided for in this Chapter, shall be fined not less than one hundred dollars nor more than five hundred dollars or imprisoned for not less than thirty days nor more than six months, or both.

Acts 1987, No. 696, §1.



RS 26:241 - Definitions

CHAPTER 2. ALCOHOL BEVERAGE

CONTROL AND TAXATION

PART I. DEFINITIONS

§241. Definitions

The following terms have the respective meanings ascribed to them except in those instances where the context indicates a different meaning:

(1) "Alcoholic beverages" means any fluid or any solid capable of being converted into fluid, suitable for human consumption, and containing more than one-half of one percent alcohol by volume, including malt, vinous, spirituous, alcoholic or intoxicating liquors, beer, porter, ale, stout fruit juices, cider, or wine.

(a) "Beverages of low alcoholic content" means alcoholic beverages containing not more than six percent alcohol by volume.

(b) "Beverages of high alcoholic content" means alcoholic beverages containing more than six percent alcohol by volume.

(2) "Beer outlet" means a place where any person draws or removes any malt beverages from containers for sale or consumption on the premises.

(3) "Commissioner" means the commissioner of alcohol and tobacco control who shall be the assistant secretary of the office of alcohol and tobacco control in the Department of Revenue, or his duly authorized agents.

(4) "Dealer" means every person who manufactures alcoholic beverages within Louisiana for handling in Louisiana or who imports alcoholic beverages from any state, territory, possession, or foreign country for handling in Louisiana or who, not being able to prove that the tax levied by this Chapter has been previously paid, sells, offers for sale, or has in possession for sale or other handling beverages of high alcoholic content.

(5) "Dinner theater" means an establishment that is a "restaurant establishment", as defined by R.S. 26:73(C)(1), where food orders are taken and food service is provided in both a restaurant dining area and where patrons are seated to view live theatrical productions or the showing of film, still pictures, electronic or digital reproductions, or other visual reproductions.

(6) "Handle" means sell, use, distribute, store, consume, or otherwise handle.

(7) "Liquors" means all distilled or rectified alcoholic spirits, brandy, whiskey, rum, gin, and all similar distilled alcoholic beverages, including all dilutions and mixtures of one or more of the foregoing, such as liquors, cordials, and similar compounds.

(8) "Liter" means a metric unit of capacity equal to one thousand cubic centimeters at four degrees centigrade, and it is equivalent to 33.814 United States fluid ounces. For the purposes of this Part, a liter is subdivided into one thousand equal milliliters.

(9)(a) "Malt beverages containing not more than six percent alcohol by volume" means beverages obtained by alcoholic fermentation of an infusion or by a brewing process or concoction of barley or other grain, malt, sugars, and hops in water, including among other things, ale, beer, stout, porter, and the like. Malt beverages are exclusive of all "liquors" whether they be defined as intoxicating or spirituous liquors, or as alcoholic, vinous, or malt liquors, or however otherwise defined as liquors, which are produced by distillation.

(b) "Malt beverages containing more than six percent alcohol by volume" means beverages obtained by alcoholic fermentation of an infusion or by a brewing process or concoction of barley or other grain, malt, sugars, and hops in water, including among other things, ale, beer, stout, porter, and the like. Malt beverages are exclusive of all "liquors" whether they be defined as intoxicating or spirituous liquors, or as alcoholic, vinous, or malt liquors, or however otherwise defined as liquors, which are produced by distillation.

(c) For purposes of R.S. 26:287(A)(9) and (10) and 741 only, malt beverages shall mean all beverages, regardless of alcoholic content, as defined in this Paragraph and all beverages of low alcoholic content as defined in Paragraphs (16) and (17) of this Section.

(10) "Manufacturer or brewer" means any person who, directly or indirectly, personally or through any agency, person, or establishment, engages in the making, blending, rectifying, brewing, or other processing of alcoholic beverages in Louisiana or outside the state for shipments to licensed wholesale dealers within the state subject to the provisions of R.S. 26:364. A manufacturer or brewer who operates a brewing facility entirely located in the state of Louisiana may sell or serve only those products brewed at that facility to the public only at that facility for consumption on or off the premises but not for resale. The total amount of such sales to the public for any given month shall not exceed ten percent of the total amount of product brewed at that facility monthly or two hundred fifty barrels, whichever is greater. Any manufacturer or brewer who sells its products to the public pursuant to this Paragraph shall remit all state and parish or municipal sales and excise taxes to the proper tax collecting authority for all products sold to the public. A manufacturer or brewer who sells or serves its products to the public pursuant to this Paragraph, shall comply with all local zoning laws and regulations.

(11) "Microbrewer" means any person who, directly or indirectly, personally or through any agency, engages in the making, blending, rectifying, or other processing of beer or other malt beverages for retail sale in an amount not to exceed twelve thousand five hundred barrels per year.

(12) "Microbrewery" means a retail establishment wherein beer and other malt beverages are brewed in small quantities, not to exceed twelve thousand five hundred barrels per year, and where such beverages are sold at retail for consumption on or off the licensed premises.

(13) "Package house-Class B" means a place consisting of no less than five hundred square feet of public habitable area which sells alcoholic beverages in factory sealed containers for transportation and consumption off the premises and where no person is allowed to tamper with or otherwise disrupt the manufacturer's seal on or about the licensed premises.

(14) "Premises", or "premises to be licensed", means the building or that part of the building as defined in the application for the permit in which beverages of low alcoholic content are sold, except in cases where such beverages are regularly sold or served outside the building, the terms shall also include such outside area.

(15) "Retail dealer" means every person who offers for sale, exposes for sale, has in his possession for sale or distribution, or sells alcoholic beverages in any quantity to persons other than licensed wholesale or retail dealers.

(16) "Secretary" means the secretary of the Department of Revenue, or his duly authorized agents.

(17) "Sparkling wine" means champagne and any other effervescent wine charged with carbon dioxide, whether artificially or as the result of secondary fermentation of the wine within the container.

(18) "Still wine" means any noneffervescent wine, including any fortified wine, vermouth, any artificial imitation wine, any compound sold as "still wine", and any fruit juice.

(19)(a) "Wholesale dealer of malt beverages containing not more than six percent alcohol by volume" means those persons who sell malt beverages containing not more than six percent alcohol by volume and alcoholic beverages of low alcoholic content to licensed wholesale dealers or licensed retail dealers exclusively, within the state or to any person for delivery beyond the borders of the state to a licensed dealer in that state and who conduct a bona fide wholesale business and maintain a warehouse or warehouses for the storage and warehousing of malt beverages and alcoholic beverages of low alcoholic content in the area where domiciled and licensed by the state, and conduct and maintain systematic and regular solicitations, distribution, deliveries, and sales of said beverages to licensed retail dealers located within the boundary of each parish, municipality, or geographic area, as contractually defined between the wholesaler and his supplier, in which the wholesale dealer makes any sale or delivery.

(b) "Wholesale dealer of malt beverages containing more than six percent alcohol by volume" means those persons who sell malt beverages containing more than six percent alcohol by volume and alcoholic beverages of low alcoholic content to licensed wholesale dealers or licensed retail dealers exclusively, within the state or to any person for delivery beyond the borders of the state to a licensed dealer in that state and who conduct a bona fide wholesale business and maintain a warehouse or warehouses for the storage and warehousing of malt beverages and alcoholic beverages of low alcoholic content in the area where domiciled and licensed by the state, and conduct and maintain systematic and regular solicitations, distribution, deliveries, and sales of said beverages to licensed retail dealers located within the boundary of each parish, municipality, or geographic area, as contractually defined between the wholesaler and his supplier, in which the wholesale dealer makes any sale or delivery.

Acts 1989, No. 781, §1; Acts 1993, No. 111, §1; Acts 1993, No. 920, §1; Acts 1995, No. 1188, §2, eff. June 29, 1995; Acts 1997, No. 658, §2; Acts 1997, No. 1370, §4, eff. Oct. 1, 1997; Acts 2006, No. 803, §1; Acts 2010, No. 953, §1, eff. July 2, 2010; Acts 2015, No. 62, §1.



RS 26:271 - Permits required; fees

PART II. PERMITS FOR DEALERS IN BEVERAGES

OF LOW ALCOHOLIC CONTENT

§271. Permits required; fees

A. Before engaging in the business of dealing in malt beverages or beverages of low alcoholic content, all manufacturers, wholesale and retail dealers, and microbrewers shall obtain from the commissioner, according to established rules and regulations, a permit to conduct each separate manufacturing, wholesale, retail, or microbrewery business and shall pay for each permit a fee not to exceed the amounts provided for in the following schedule and in accordance with regulations promulgated pursuant to the provisions of the Administrative Procedure Act for each year the permit is valid:

(1)(a) Wholesaler dealers of malt beverages containing not more than six percent alcohol by volume - one thousand dollars.

(b) Wholesaler dealers of malt beverages containing more than six percent alcohol by volume. To obtain this permit, the applicant shall hold the permit provided in Subparagraph (a) of this Paragraph.

(2) Retailers, Class A - There shall be three types of Class A retail permits for beverages of low alcoholic content:

(a) Class A - General which authorizes the retailer to sell for consumption on or off the licensed premises - seventy dollars for each place of business in the state.

(b) Class A-Restaurant - seventy dollars for each establishment in the state.

(c) Class A-Special - thirty dollars for each facility in the state.

(3) Retailers, Class B, which authorizes the retailer to sell in sealed containers prepared for transportation and consumption off the premises or any commercial airline which provisions its aircraft with beverages of low alcoholic content in sealed containers of any size at any airport regularly served by the permittee - seventy dollars.

(4) Retailers, Class C Package Store - seventy dollars.

(5) Microbrewer, which authorizes the holder of a Retailers, Class A permit to engage in the brewing of beer and other malt beverages at a single location in an amount not to exceed twelve thousand five hundred barrels, and which further authorizes the sale at retail of such brewed beverages from that location - one thousand dollars.

(6)(a) In-state manufacturers - one thousand dollars for each establishment in the state.

(b) Out-of-state manufacturers who do not maintain an establishment in the state.

(i) Manufacturers who sell less than ten thousand barrels - two hundred dollars.

(ii) All other out-of-state manufacturers - one thousand dollars.

B. The commissioner may require applicants to provide information that is reasonably necessary for the administration of this Section, and may prepare appropriate forms for such applications.

Acts 1989, No. 781, §1; Acts 1993, No. 111, §1; Acts 1994, 3rd Ex. Sess., No. 63, §1, eff. July 7, 1994; Acts 1994, 3rd Ex. Sess., No. 130, §1, eff. July 7, 1994; Acts 1997, No. 658, §2; Acts 2002, 1st Ex. Sess., No. 144, §1; Acts 2003, No. 6, §1; Acts 2003, No. 519, §1, eff. June 20, 2003; Acts 2006, No. 803, §1; Acts 2011, No. 259, §1; Acts 2012, No. 26, §1.



RS 26:271.1 - Microbrewery; retail sales on or off premises

§271.1. Microbrewery; retail sales on or off premises

A. Any person who has properly obtained a microbrewer's permit as provided for in R.S. 26:271, shall be authorized to engage in the brewing of beer and other malt beverages in a quantity not to exceed twelve thousand five hundred barrels during the licensed year. The holder of such permit shall also be authorized to sell the manufactured beverages at retail for consumption on or off the licensed premises, if the holder also has been issued a Retailer, Class A permit.

B. The provisions of this Section shall not authorize the holder of a microbrewer's permit to sell the manufactured beverages at wholesale.

C. Beverages produced by a microbrewer shall be taxed in the same manner and at the same rate as beverages produced by other breweries, as provided by law.

Acts 1989, No. 781, §1.



RS 26:271.2 - Class A permit; definitions

§271.2. Class A permit; definitions

The commissioner shall issue the following four types of Class A retail permits for beverages of low alcoholic content:

(1) Class A-General:

(a) A Class A-General retail permit shall be issued only to a retail outlet where beverage alcohol is sold on the premises for consumption on the premises by paying customers. Such an establishment must be equipped with a backbar or similar equipment for public display and to inform the public of brands and flavors offered for sale.

(b) A Class A-General retail establishment shall be staffed by a bartender whose primary duty is to open and/or prepare beverage alcohol products for consumption on the premises by paying customers, or prepared with an appropriate lid or cover on the container for take out service. Such an establishment must meet all state and local zoning requirements as set forth by the state and by parishes and municipalities where a Class A-General retail outlet is located.

(c) Repealed by Acts 1995, No. 1016, §2.

(d) A Class A-General retail permit shall be issued only to an establishment where the state law provides that no person under the age of eighteen years is allowed on the premises except as provided in R.S. 26:90(A)(8)(a).

(e) Notwithstanding the provisions of Subparagraphs (a) through (d) of this Paragraph the commissioner shall not issue a Class A-General retail permit for beverages of low alcoholic content to a bona fide commercial film theater unless the bona fide commercial film theater complies with the requirements in R.S. 26:272(C)(1)(a), (b), and (c) and alcoholic beverage sales are physically segregated from all other concession sales and no one under the age of eighteen is allowed to enter the area where such alcoholic beverage sales are conducted.

(f) Notwithstanding the provisions of Subparagraphs (a) through (e) of this Paragraph, the commissioner may issue a Class A-General retail permit for beverages of low alcoholic content to any retail establishment for consumption of beverages of low alcoholic content on or off the premises. Such establishment must meet all state and local zoning requirements as set forth by the state and by parishes and municipalities where the retail outlet is located. A Class A-General retail permit for beverages of low alcoholic content issued pursuant to the authority granted by this Subparagraph shall not be deemed or qualify as a prerequisite for the issuance of any other type license or permit issued by the state or any political subdivision thereof.

(g) The licensed premises of a Class A-General retail permit shall be able to accommodate a minimum of twenty-five patrons and contain no less than three hundred seventy-five square feet of public habitable floor area.

(h) A Class A-General retail establishment shall comply with the Louisiana Department of Health guidelines for the required number of public restrooms and their locations within the retail establishment and shall provide documentation of compliance from the office of public health.

(i) Any Class A-General retail permit application submitted prior to September 1, 2001, shall not be required to meet the qualifications set forth in Subparagraph (g) of this Paragraph.

(2) Class A-Restaurant:

A Class A-Restaurant permit shall be issued only to a "restaurant establishment" as defined by R.S. 26:272(C)(1) or a dinner theater as defined in R.S. 26:241(5), and issued to a facility in conjunction with a Class "R" restaurant permit under the provisions of R.S. 26:272.

(3) Class A-Special:

(a) A Class A-Special permit shall be issued to any facility which is situated on state-owned land, and which is being developed or operated by the state for public purposes, without the necessity for a local permit from the parish or municipality, notwithstanding the provisions of R.S. 26:81(B)(1) and (C), 273(A)(1), 281(B) and (C)(1), 582, and 595, if all other pertinent qualifications and conditions of this Title are satisfied, and such establishment meets all state zoning requirements as set forth by the state.

(b)(i) The provisions of Subparagraph (a) of this Paragraph shall apply only to the Sabine River Authority Conference and Recreational Facility, located in Ward 3, Sabine Parish, Louisiana and shall be applicable only after the following proposition has been submitted to a local referendum election to the voters of Ward 3, Sabine Parish at the congressional general election to be held in 1994, with a favorable vote of a majority of votes cast, to wit:

"Shall the sale of alcoholic beverage of both high and low alcohol content for consumption on the premises be permitted at the Sabine River Authority Conference and Recreational Facility in Ward 3, Sabine Parish, Louisiana?"

(ii) This Subparagraph shall be the sole and only enabling act necessary to call this election, notwithstanding the provisions of R.S. 26:587.

(c) A Class A-Special permit shall be issued to the convention center facility located in the city of Natchitoches.

(4) Class A-Restaurant-Conditional:

(a) Any retail establishment holding a Class A-General permit issued pursuant to this Section may be issued a Class-A-Restaurant-Conditional permit provided it meets the requirements of R.S. 26:73(C)(1)(a), (b), (c), and (d) during the hours from 7:00 a.m. until 11:00 p.m. each day of operation.

(b) Notwithstanding the provisions of R.S. 26:286(A)(3)(a) or any other law to the contrary, any establishment which qualifies and receives a Class-A-Restaurant-Conditional permit may permit any person under the age of eighteen on the premises between the hours of 7:00 a.m. and 11:00 p.m.

(c) No additional fee shall be charged for the application or issuance of a Class-A-Restaurant-Conditional permit.

Acts 1994, 3rd Ex. Sess., No. 63, §1, eff. July 7, 1994; Acts 1994, 3rd Ex. Sess., No. 130, §1, eff. July 7, 1994; Acts 1995, No. 1016, §2; Acts 1997, No. 378, §1; Acts 2001, No. 214, §1; Acts 2001, No. 1188, §1, eff. June 29, 2001; Acts 2006, No. 469, §1; Acts 2006, No. 803, §1; Acts 2010, No. 953, §1, eff. July 2, 2010; Acts 2012, No. 287, §1; Acts 2014, No. 777, §1, eff. July 1, 2014; Acts 2015, No. 382, §1.



RS 26:271.3 - Class C Permit; definitions

§271.3. Class C Permit; definitions

A. For purposes of this Section, "Class C-Package Store" shall be defined as an establishment that meets all of the following:

(1) Operates as a place of business where alcoholic beverages are the principal commodity sold for off-premise consumption.

(2) Does not offer to sell, sell, or otherwise distribute motor fuel at the licensed establishment.

(3) Sells alcoholic beverages, including frozen specialty beverages, in closed containers prepared for transportation and consumption off the premises only.

(4) Has a public habitable floor area of no less than one thousand square feet.

(5) Does not allow any person under the age of eighteen to enter, visit, or loiter in or about the licensed establishment.

(6) Does not employ any person under the age of eighteen.

(7) Does not allow the consumption of any alcoholic beverage for any purpose or reason on or about the licensed establishment unless and except as otherwise provided for in this Title.

(8) Does not permit the mixing of alcoholic beverages or the sale and/or service of mixed alcoholic beverages on the premises of the licensed establishment; however, the mixing of frozen specialty beverages may be permitted according to rules and regulations promulgated by the commissioner pursuant to Subsection B of this Section.

B. The commissioner shall promulgate rules in accordance with the Administrative Procedure Act related to the requirements, qualifications, and conduct of Class C-Package Store licensees.

Acts 2006, No. 803, §1.



RS 26:272 - Restaurant "R" permit; application; fees

§272. Restaurant "R" permit; application; fees

A. The legislature hereby finds and declares that the food service industry is a viable industry in Louisiana with significant economic impact and finds that a restaurant establishment's purpose and primary function is to take orders for and serve food and food items. Such service of food may include the serving of alcoholic beverages in conjunction with meals.

B.(1) The commissioner shall issue, on proper application and payment of an administrative fee, a special Class "R" restaurant permit to any restaurant establishment as defined in Subsection C of this Section which has been issued a "Retailers, Class A" state permit for the sale of beverages of low alcohol content.

(2) Municipal and parish governing authorities may issue "R" permits similar to those provided for in this Section. The provisions of this Paragraph shall not apply to those municipal and parish governing authorities that are issuing such permits on July 1, 1984.

C.(1) For purposes of this Section, "restaurant establishment" shall be defined as an establishment:

(a) Which operates a place of business whose average monthly revenue from food and nonalcoholic beverages exceeds fifty percent of its total average monthly revenue from the sale of food, nonalcoholic beverages, and alcoholic beverages.

(b) Which serves food on all days of operation.

(c) Which maintains separate sales figures for alcoholic beverages.

(d) Which operates a fully equipped kitchen used for the preparation of uncooked foods for service and consumption of such foods on the premises.

(e) Which has a public habitable floor area of no less than five hundred square feet dedicated to the exclusive use of the applicant's or licensee's business. This Subparagraph shall not apply to business locations that have applied to or have been licensed to sell or serve alcoholic beverages prior to August 1, 2006, and have not discontinued the sale and service of such beverages for more than six months. Notwithstanding any other provision of this Chapter, the commissioner may waive this requirement for any building listed as a historic building on an official registry or located within an officially designated historic district.

(2) Sparkling or still wine sold or served by the bottle in conjunction with food service shall not be considered an alcoholic beverage by the commissioner when determining gross revenue for purposes of this Section only.

(3) Notwithstanding any other provision of law to the contrary, a business's trade name shall not disqualify such business as a restaurant establishment provided the business meets the qualifications set forth in this Subsection.

(4) Notwithstanding any other provision of law to the contrary, a business which provides live entertainment, requires cover charges, offers alcoholic or other beverages at a reduced cost or engages in similar activity shall not be disqualified as a restaurant establishment provided the business meets the qualifications set forth in this Subsection.

(5) The provisions of this Section shall not prohibit a parish or municipality from enacting ordinances that establish more restrictive requirements for parish or municipal licenses or permits to sell alcoholic beverages at restaurant establishments.

(6) Notwithstanding any provision of law to the contrary, no local or state Class "R" restaurant permit shall be issued to any establishment that provides the type of live entertainment described in R.S. 26:286(E).

D. For new restaurant establishments without prior business experience on which to determine the gross revenue from the sale of the items in Subparagraph (C)(1)(a) of this Section, the commissioner may issue a temporary license, which shall be valid for sixty days to allow the establishment to make such determination.

E.(1) The permit provided for in this Section shall be applied for and issued annually as determined by the commissioner.

(2) Both the original and renewal applications for such permit shall be in writing, be sworn to in front of a notary public, and shall contain the following:

(a) The full name of the applicant.

(b) A complete description and correct address of the premises in which the restaurant is located.

(c) Proof of issuance of a state Class A permit.

F. All applications shall be accompanied by an administrative fee, which shall be remitted to the commissioner as follows:

(1) For administrative fees for annual new or renewal of permit -- twenty-five dollars.

(2) For a temporary permit as provided for in Subsection C -- ten dollars.

G. The permit shall be revoked whenever the establishment's Class A permit is revoked by the state or local political subdivision for failure to meet or maintain criteria required for the permit.

H. Notwithstanding the provisions of R.S. 26:81(B)(1) and (C), 273(A)(1), 281(B) and (C)(1), 582, and 595, and if all other pertinent qualifications and conditions of this Title are satisfied, the commissioner shall issue a Class A-General Permit or a Class A-Restaurant Permit and a Class "R" restaurant permit, and the municipal governing authority or the parish governing authority shall issue any and all required local permits to serve low alcohol content beverages for a restaurant establishment, as defined in Paragraph (C)(1) of this Section, or a hotel, if the restaurant or hotel is located within a geographically definable area within any municipality which has been designated by the appropriate authority of the United States Department of the Interior as a national historic landmark district or by the appropriate municipal authority as a local historic district. For restaurant establishments, the provisions of this Subsection shall be applicable only to an establishment that grosses sixty percent of its average monthly sales from the retail sale of food or food items that are prepared for service and consumption on the premises of the establishment.

I. If proposition five on the local option ballot, as delineated in R.S. 26:588(A), is approved by a majority vote cast in the election, a "Retailers, Class A" state permit shall be authorized for a Class "R" restaurant permittee in the locality for which the local election was held.

Acts 1987, No. 696, §1; Acts 1989, No. 193, §1, eff. June 26, 1989; Acts 1989, No. 585, §2; Acts 1995, No. 1081, §2, eff. June 29, 1995; Acts 1997, No. 320, §1, eff. June 20, 1997; Acts 1997, No. 331, §1; Acts 2003, No. 936, §1; Acts 2006, No. 803, §1; Acts 2009, No. 233, §1; Acts 2012, No. 287, §1; Acts 2013, No. 256, §1; Acts 2015, No. 460, §1, eff. Jan. 1, 2016.

NOTE: See Acts 1997, No. 320, §2, relative to applicability of Subsection G.



RS 26:273 - Limitations on the issuance of state permits; exceptions

§273. Limitations on the issuance of state permits; exceptions

A. The commissioner shall not:

(1) Issue a permit for the conduct of a business of dealing in beverages of low alcoholic content in any subdivision of the state wherein that business has been prohibited by a local option election held under the provisions of Chapter 3 of Title 26 of the Louisiana Revised Statutes of 1950.

(2) Issue a wholesale dealer's permit to a person or his spouse possessing a manufacturer's permit, retail dealer's permit of either Class A or Class B, or a microbrewer's permit. This prohibition does not apply to persons who have held both wholesale dealer's and retail dealer's permits continuously since July 31, 1946.

(3) Issue a retail dealer's permit to a person or his or her spouse possessing a manufacturer's permit or wholesale dealer's permit. This prohibition does not apply to persons who have held both wholesale dealer's and retail dealer's permits continuously since July 31, 1946.

(4) Issue a manufacturer's permit to a person or his or her spouse possessing a wholesale dealer’s permit, a retail dealer's permit, or a microbrewer's permit.

(5) Issue a microbrewer's permit to a person or his or her spouse possessing a manufacturer's permit or a wholesale dealer's permit.

(6) Issue a permit for the conduct of a business of dealing in beverages of low alcoholic content for any applicant who is delinquent in the paying of any sales taxes owed to the state, as indicated by the secretary of the Department of Revenue.

(7) Issue a permit of any class to any donut shop for the sale of alcoholic beverages. For purposes of this Paragraph, "donut shop" shall be defined as an establishment that meets all of the following:

(a) Sells donuts, pastries, or other confections.

(b) Does not operate a fully equipped kitchen used for the preparation of uncooked foods, other than donuts, pastries, or other confections, for service and consumption of such foods on the premises.

(c) Does not prepare and serve uncooked foods, other than donuts, pastries, or other confections, at least five days a week.

B. The terms "person" and "spouse" as used in this Section include an individual, partnership, unincorporated association of individuals, joint stock company, corporation, limited liability company, or any other business venture or any stockholder, partner, member, or participant thereof.

C. Repealed by Acts 2015, No. 62, §2.

Acts 1989, No. 781, §1; Acts 1992, No. 976, §1, eff. Jan. 1, 1993; Acts 1993, No. 432, §1; Acts 1995, No. 1081, §1, eff. June 29, 1995; Acts 1997, No. 658, §2; Acts 2001, No. 1188, §1, eff. June 29, 2001; Acts 2003, No. 519, §1, eff. June 20, 2003; Acts 2010, No. 155, §1; Acts 2015, No. 62, §2.



RS 26:274 - Local permits

§274. Local permits

A. Parishes and municipalities may issue and require local permits similar to those issued by the commissioner and may charge and collect fees therefor. No parish or municipality shall require permits of any commercial airline which has been issued a Class B retailer permit.

B. Parishes and municipalities of less than four hundred thousand shall not charge more than one hundred dollars per year for a wholesale dealer's permit, seventy-five dollars per year for a Class A retail dealer's permit, and sixty dollars per year for a Class B retail dealer's permit. Municipalities with a population of four hundred thousand or more shall not charge more than one hundred thirty-five dollars per year for a wholesale dealer's or Class A retail dealer's permit.

C. When a person obtains the required local wholesaler's permit to engage in business as a wholesaler of beverages of low alcoholic content, he may do business in other municipalities or parishes and these municipalities and parishes shall not impose a tax or license of any nature on him to do business within their territorial limits unless he maintains a regular branch of his wholesale business within their respective limits.

D. No parish or municipality shall require a person to secure a permit as a dealer in beverages of high alcoholic content as a condition precedent to issuing a permit to engage in the business of wholesale or retail dealer in beverages of low alcoholic content.

E. Those jurisdictions requiring a person to obtain a license in order to sell or handle beverage alcohol shall not require such person to obtain a new permit due to his change of employment until the original permit has expired. This provision shall not apply to those persons employed as bartenders.

Acts 1985, No. 319, §1, eff. July 9, 1985; Acts 1987, No. 696, §1; Acts 1990, No. 168, §1; Acts 1992, No. 951, §1; Acts 2003, No. 6, §1.



RS 26:275 - Operation without permit prohibited

§275. Operation without permit prohibited

A. No person shall do any act for which a permit is required by this Chapter or by local authorities acting hereunder unless he holds the proper state and local permits. No local permit shall be necessary unless the local governing authority has adopted an ordinance requiring a local permit. Each day's conduct of business by a wholesaler or retailer without such a valid, unsuspended permit constitutes a separate violation of this Chapter. The provision relative to the doubling of penalties, contained in R.S. 26:521, does not apply to the offense prohibited in this Section.

B.(1) Notwithstanding any law to the contrary, beer, wine, or other spirits sampling for the purpose of allowing a consumer to try the taste of a product may be conducted on the premises of a Class A, Class B, Class C, or a Special Event permit holder.

(2) The commissioner shall promulgate rules and regulations for the conducting of beverage alcohol sampling, which shall allow manufacturers and wholesalers to provide and display a limited amount of point of sales materials.

Amended by Acts 1962, No. 400, §1; Acts 1987, No. 696, §1; Acts 1995, No. 1081, §1, eff. June 29, 1995; Acts 2014, No. 835, §1, eff. June 23, 2014; Acts 2016, No. 637, §1, eff. July 1, 2016.



RS 26:276 - Personal nature of permits; return of permits; necessity of display; penalties

§276. Personal nature of permits; return of permits; necessity of display; penalties

A. The following shall apply to permits issued under this Chapter:

(1)(a) Except as otherwise provided in this Subsection, permits are valid for only one year, unless expired, suspended, or revoked.

(b) Notwithstanding Subparagraph (a) of this Paragraph, the commissioner may issue permits which are valid for two years to applicants in good standing with the office of alcohol and tobacco control.

(c) Prior to issuing any permits valid for more than one year, the commissioner shall promulgate rules in accordance with the Administrative Procedure Act to provide the requirements, qualifications, and conduct which constitutes "good standing" for purposes of qualifying for a two-year permit.

(2) The permit is not transferrable, assignable, or heritable. The permit must be returned to the office of alcohol and tobacco control or surrendered to an agent of the commissioner within five days of closure, when the ownership of the business is transferred or the business is terminated. When the ownership of the business is transferred, the new owner shall be allowed to continue to operate using the transferor's permit until a new permit is issued or denied, if the new owner notifies the office of alcohol and tobacco control of the transfer within five days of the transfer and applies for a new alcoholic beverage permit within fifteen days of the transfer of ownership. If the permit holder is a corporation or limited liability company, the permit holder shall notify the office of alcohol and tobacco control of any changes in the officers, directors, managers, shareholders, members, or persons previously qualified to conduct or manage the business within fifteen days of the date of such changes. The notification shall include the suitability documents and information for each new individual required to possess the qualifications of the applicants. However, in the event of the dissolution of a partnership by death, the surviving partner or partners may operate under the partnership permit. The office of alcohol and tobacco control shall be notified of any changes to the licensed business premises which increase or decrease the previously approved licensed business premises prior to any such changes.

(3) Receivers and trustees in bankruptcy may operate under the permit of the person succeeded.

(4) When the location of a place of business is proposed to be changed, the proposal shall be received and must be approved by the issuing authority before such action is taken. The change of location shall be noted on the permit by the issuing authority and the permit shall be invalid unless the notation is made.

(5) The permit, in addition to any other permit required to be displayed, shall be posted in a conspicuous place on the licensed premises so as to be easily seen and read by the public. No other signs or notices, except those required by state or federal law, shall be required to be displayed by the retail dealer.

(6) A partnership may include a surviving spouse not separate in community and that spouse may operate under the partnership permit for the remainder of the term.

(7) A partnership, corporation, or any other authorized legal entity recognized under the laws of the state of Louisiana may include a spouse who has a regime of separation of property, pursuant to Civil Code Article 2370, and may include a spouse who owns the interest in the partnership, corporation, or legal entity as that spouse's separate property, pursuant to Civil Code Article 2341 and that spouse may operate under the permit of the partnership, corporation, or other legalentity for the remainder of the term after final conviction of the other spouse for any felony not directly related to the Alcoholic Beverage Control Law permit.

B. The failure of a retail dealer to publicly display his permits, as required by Paragraph (A)(5) of this Section, shall be grounds for the withholding, suspension, or revocation of the dealer's retail permit.

Amended by Acts 1968, No. 173, §1; Acts 1987, No. 696, §1; Acts 1990, No. 60, §1; Acts 1992, No. 493, §1; Acts 1993, No. 417, §1; Acts 1997, No. 778, §1; Acts 1997, No. 1370, §4, eff. Oct. 1, 1997; Acts 2011, No. 259, §1; Acts 2014, No. 12, §1, eff. May 7, 2014.



RS 26:277 - Notice of application for retail dealer's permit

§277. Notice of application for retail dealer's permit

A. Prior to making application for a retail dealer's permit, each applicant shall insert an appropriate signed notice similar to the following in a newspaper published in the municipality in which he desires to operate his business or in the newspaper published nearest his place of business, if it is not located in a municipality in which a newspaper is published:

"I am applying for a permit to sell alcoholic beverages at retail at the following address: _________ in the Parish of _________."

B. The publication of this notice is not required of permittees seeking the renewal of their permits.

C. In addition to publishing the notice required by Subsections A and B of this Section, each new applicant shall pay a notice of intent fee in the amount of fifty dollars to the office of alcohol and tobacco control. The office will furnish a "Notice of Intent" poster to each person who pays a notice of intent fee. Except in East Baton Rouge Parish, no other local or state notice of intent fee shall be required or assessed.

D. The notice of intent poster shall display, at a minimum, the following information: "NOTICE -- I am applying to the office of alcohol and tobacco control of the state of Louisiana for a permit to sell beverages of low alcoholic content at retail at this location. Interested persons should contact the office of alcohol and tobacco control." The notice of intent poster shall also display the current address and telephone number of the office of alcohol and tobacco control.

E. Each notice of intent poster shall be posted conspicuously outside the premises for which application is to be made for no less than fifteen consecutive days prior to the filing of an application for a retailer's permit for the premises. Such display of a notice of intent poster furnished by the office of alcohol and tobacco control shall serve as the only state official public notice required. However, if the application is for premises for which a permit was in effect within the previous six months, the notice of intent poster shall be posted upon the filing of the application and remain posted for at least fifteen days thereafter.

F. The surviving spouse of a deceased licensee may, at the time of death, apply for a retail permit for the premises within one year from the date of death without complying with the requirements of this Section.

Acts 1986, No. 314, §1; Acts 1987, No. 696, §1; Acts 1993, No. 131, §1; Acts 1993, No. 169, §1; Acts 1997, No. 1370, §4, eff. Oct. 1, 1997; Acts 1999, No. 719, §1.



RS 26:278 - Contents of application for permit; commissioner power as ex officio notary

§278. Contents of application for permit; commissioner power as ex officio notary

A. Applications for state and local wholesaler or retailer permits shall be in writing and sworn to and shall contain the full name of the applicant, his social security number, his federal employer identification number, if applicable, his Louisiana Department of Revenue business account number, if applicable, his correct home address, and an accurate description and correct address of the premises wherein the business or operation is to be conducted, which address shall be considered the proper address for all notices to the applicant or permittee required by this Chapter, and shall be accompanied by an affidavit of the applicant showing that he meets the qualifications and conditions set out in R.S. 26:280, and that he has no interest in a retail dealer establishment in the case of applicants for wholesaler permits, and that he has no interest in a wholesaler dealer establishment in the case of applicants for retail dealer permits unless such interest was held prior to July 31, 1946.

B. Unless he is seeking a renewal of his permit, the applicant for a retail dealer's permit shall attach to his application, as a part thereof, a sworn affidavit that he has complied with the provisions of R.S. 26:277.

C. In order to comply with the intent of public notice with reference to malt beverage permit matters and the proper payment of taxes, all applications, affidavits, documents relative to importation of malt beverages, and other data relative to retail or wholesale permits, and information pertinent to R.S. 26:741, shall be made available by the secretary or the commissioner, as the authority may lie, to any citizen of the state of Louisiana, municipal authorities and parish governing authorities, and any trade organization consisting of brewers and distributors of beverages of low alcoholic content.

D.(1) The commissioner and his agents shall be ex officio notaries public within their respective territorial jurisdiction to exercise the functions of a notary public only to administer oaths or affirmations and to notarize applications for permits required of the office of alcohol and tobacco control to engage in the business of dealing in alcoholic beverages as provided for by the provisions in this Title.

(2) All acts performed by such an ex officio notary public authorized by this Subsection shall be performed without charge or other compensation and without the necessity of giving bond.

(3) The commissioner may suspend or terminate the authority of an agent to act as an ex officio notary at any time, and separation from the employ of the office of alcohol and tobacco control shall automatically terminate the powers of such an ex officio notary public.

Amended by Acts 1966, No. 79, §3; Acts 1968, No. 174, §4; Acts 1976, No. 262, §1; Acts 1987, No. 696, §1; Acts 1992, No. 976, §1, eff. Jan. 1, 1993; Acts 1995, No. 1016, §1; Acts 1997, No. 766, §1; Acts 1997, No. 1370, §4, eff. Oct. 1, 1997; Acts 2012, No. 34, §1; Acts 2015, No. 382, §1.



RS 26:279 - Submission of applications; delay

§279. Submission of applications; delay

All applications for state permits shall be mailed or delivered to the commissioner in Baton Rouge at the state capitol, and all applications for local permits shall be mailed or delivered to the respective local authorities. An applicant shall mail or deliver his applications for state and local permits within twenty-four hours of each other. If he fails to do so, his state application may be withheld and the permits denied. Upon receipt of an application, the commissioner or the local authorities, as the case may be, shall stamp the day, month, and year received, and the commissioner shall verify that the applicant does not owe the state or the political subdivision in which the business is located any delinquent sales taxes, penalties, or interest, excluding items under formal appeal pursuant to applicable statutes. The commissioner and officers or employees specifically so authorized by the commissioner and local authorities may issue the permits immediately after proper investigation but, for a period of thirty-five days after receipt of the application, such permits shall operate on a probationary basis subject to final action on opposition to, or withholding of, the permit as hereinafter provided. Notwithstanding any other provision of this Chapter, prior to August 1, 2016, the commissioner may waive all state application fees or provide an equal credit to an applicant's account when a permit is not issued within three business days after receipt of a fully and properly completed application.

Amended by Acts 1958, No. 186, §1; Acts 1987, No. 696, §1; Acts 2011, No. 259, §1; Acts 2012, No. 34, §1; Acts 2015, No. 382, §1; Acts 2015, No. 460, §1, eff. Jan. 1, 2016.



RS 26:280 - Qualifications of applicants for permits

§280. Qualifications of applicants for permits

A. Applicants for state and local permits of all kinds shall demonstrate that they meet the following qualifications and conditions:

(1) Be a person of good character and reputation and over eighteen years of age. In considering a person's good character or reputation, the commissioner may consider a person's arrests in determining suitability.

(2) Be a citizen of the United States and of the state of Louisiana and a resident of the state of Louisiana continuously for a period of not less than two years next preceding the date of the filing of the application. However, the requirements as to Louisiana citizenship do not apply to wholesale or retail dealers who have continuously held permits since July 26, 1944.

(3) Be the owner of the premises, have a bona fide written lease therefor, or be a commercial lessor or a noncommercial lessor licensed pursuant to R.S. 4:701 et seq., exclusively for the sole purpose of conducting charitable gaming. In cases where the applicant holds a bona fide written lease, the name and current street address of the lessor shall be shown on the application form filed with the commissioner.

(4) Have not been convicted of distributing or possessing with the intent to distribute any controlled dangerous substance classified in Schedule I of R.S. 40:964, on any premises licensed pursuant to this Title, where the applicant held or holds an interest in the licensed business. The prohibition provided for in this Subsection shall be for the lifetime of the offender.

(5) Have not been convicted of a felony under the laws of the United States, the state of Louisiana, or any other state or country.

(6) Have not been convicted in this or in any other state or by the United States of soliciting for prostitution, pandering, letting premises for prostitution, contributing to the delinquency of juveniles, keeping a disorderly place, letting a disorderly place, or illegally dealing in controlled dangerous substances.

(7) If the applicant is also applying for a video gaming license under the provisions of Chapter 6 of Title 27 of the Louisiana Revised Statutes of 1950, have not been convicted in this or in any other state or by the United States or any other country of theft or any crime involving false statements or declarations, or gambling as defined by the laws and ordinances of any municipality, any parish, any state, or the United States.

(8) Have not had a license or permit to sell or deal in alcoholic beverages, issued by the United States, any state, or by any political subdivision of a state authorized to issue permits or licenses, revoked within two years prior to the application, or been convicted, or had a judgment of court rendered against the applicant involving the sale or service of alcoholic beverages by this or any other state or by the United States for two years prior to the application.

(9) Have not been convicted of violating any of the provisions of this Chapter.

(10) Have not been convicted of violating any municipal or parish ordinance relating to beverages of low alcoholic content adopted pursuant to the provisions of R.S. 26:493. In such a case, the granting or denial of a permit is within the discretion of the local licensing authorities.

(11) Not owe the state or the local governmental subdivisions in which the application is made any delinquent sales taxes, penalties, or interest excluding items under formal appeal pursuant to applicable statutes.

(12) Not be the spouse of a person who does not meet the requirements of Paragraphs (1) and (3) through (11) of this Subsection; however, in such cases the age of the ineligible spouse shall be immaterial.

B. If the applicant is a partnership recognized by Louisiana law, or anyone in such partnership with or financed by another, all members of such partnership, or all the persons furnishing the money shall also possess the qualifications required of an applicant. The application shall name all partners or financial backers and furnish their social security numbers and proper addresses. If a partner of a partnership applying for retail permits is a corporation or limited liability company, the requirements as to citizenship and residence shall not apply to officers, directors, and stockholders of the corporation or members of the limited liability company. The corporation or limited liability company shall either be organized under the laws of the state of Louisiana or qualified to do business within the state of Louisiana.

C.(1) If the applicant is a corporation or a limited liability company, all officers and directors and all stockholders or members owning in the aggregate more than five percent of the stock or of the membership interest in a limited liability company and the person or persons who shall conduct or manage the business shall possess the qualifications required of an applicant and shall furnish their federal identification number, their Louisiana Department of Revenue business account number, their social security number, and their correct home address. The requirements as to citizenship and residence do not apply to officers, directors, and stockholders of corporations or members of limited liability companies. The corporation or limited liability company shall be either organized under the laws of the state of Louisiana or qualified to do business within the state of Louisiana.

(2) Notwithstanding any other provisions of law to the contrary, the commissioner may accept from a publicly traded or other corporation or entity, other than any gaming entity regulated pursuant to the provisions of R.S. 27:20 et seq., R.S. 27:41 et seq., or R.S. 27:301 et seq., the necessary documentation of those persons described in Subsection D of this Section and three officers of the corporation in full satisfaction of the requirements of this Section.

D. If the applicant's business is to be conducted wholly or partly by one or more managers, agents, servants, employees, or other representatives, those persons shall also possess the qualifications required of the applicant and shall furnish verification of their suitability in accordance with Paragraph (H)(6) of this Section; however, convicted felons may be employed by an applicant if, in the applicant's business, alcoholic beverages are not the principal commodities sold, handled, or given away.

E. If the applicant, or any other person required to have the same qualifications, does not possess the required qualifications, the permit may be denied, suspended, or revoked; however, if a sales tax clearance has not been issued, the permit shall be denied, suspended, or revoked. Nevertheless, if the sales tax clearance request is not processed within the time limitation provided in R.S. 26:278, the permit shall be issued if all other qualifications are met by the applicant.

F.(1)(a) Notwithstanding the provisions of Subsections A and B, a permit may be granted by the commissioner if the applicant has been pardoned, has had any misdemeanor conviction discharged or dismissed, or the applicant's civil rights have been restored, or, if the applicant is a firm, association, partnership, trust, domestic or foreign corporation, or other legal entity, the applicant has terminated its relationship with the person or persons whose action directly contributed to the applicant's conviction.

(b) The provisions of Subparagraph (a) of this Paragraph shall not apply to any applicant who is also applying for a video gaming license under the provisions of Chapter 6 of Title 27 of the Louisiana Revised Statutes of 1950.

(2) In the granting of a permit, a conviction or plea of guilty or nolo contendere by the applicant shall not constitute an automatic disqualification of the applicant as otherwise required pursuant to the provisions of Paragraphs (A)(5), (6), and (7) of this Section, if all of the following criteria are met:

(a) The felony for which the applicant was convicted is not a crime of violence as defined in R.S. 14:2(B).

(b) Ten years or more have elapsed between the date of application and the successful completion of any sentence, deferred adjudication, or period of probation or parole and the final discharge of the defendant.

G. Notwithstanding the provisions of Subsections A and B, the commissioner may grant or continue a permit with respect to an applicant, even though the applicant's spouse has been convicted of a felony, if the applicant:

(1) Had state and local permits prior to the spouse's felony conviction, and

(2)(a) Has a regime of separation of property, pursuant to Civil Code Article 2370, and is the owner of the premises or has a bona fide written lease therefor, or

(b) Owns the permitted premises as the applicant's separate property, pursuant to Civil Code Article 2341.

H.(1) In order to determine suitability, the applicant, members of a partnership recognized by Louisiana law, officers and directors of a corporation, the stockholders of a corporation, and members of a limited liability company owning more than five percent of such corporations and companies shall be fingerprinted. If no disqualifying record is identified at the state level, the fingerprints shall be forwarded by the Department of Public Safety and Corrections, public safety services, office of state police, to the Federal Bureau of Investigation (F.B.I.) for a national criminal history record check.

(2) In order to determine the suitability of an applicant, the office of alcohol and tobacco control shall require the members of a partnership recognized by Louisiana law, officers and directors of a corporation, the stockholders of a corporation, and members of a limited liability company owning more than five percent of such corporations and companies, to furnish to the office of alcohol and tobacco control a full set of fingerprints to enable a criminal background investigation to be conducted. The office of alcohol and tobacco control shall submit the completed fingerprint card to the office of state police. The office of state police is authorized to submit the fingerprints to the F.B.I. for a national criminal history background check.

(3) The office of alcohol and tobacco control shall require a background investigation by means of fingerprint checks by the office of state police and the F.B.I. of each applicant, members of a partnership recognized by Louisiana law, officers and directors of a corporation, the stockholders of a corporation, and the members of a limited liability company owning more than five percent of such corporations or companies applying for an alcoholic beverage permit.

(4) In addition to the other requirements established by law, the submittal of fingerprints shall be a prerequisite to the issuance of a permanent alcoholic beverage permit by means of fingerprint checks by the office of state police and the F.B.I.

(5) The office of state police shall require each applicant, members of a partnership recognized by Louisiana law, officers and directors of a corporation, the stockholders of a corporation, and members of a limited liability company owning more than five percent of such corporations and companies applying for an alcoholic beverage permit pursuant to this Chapter to be fingerprinted. Such fingerprints shall be available for use by the office of state police and for transmittal to the F.B.I. for a national criminal history record check. The information obtained from the national criminal history record check conducted pursuant to this Section may be used by the office of alcohol and tobacco control to determine the applicant's eligibility for an alcoholic beverage permit.

(6) In order to determine the suitability of the spouses of those persons required to submit fingerprints in accordance with this Section, and all other persons required to possess the same qualifications required of the applicant, except for those persons already provided for by this Section, the office of alcohol and tobacco control shall require such persons to provide verification of suitability in accordance with rules adopted by the commissioner pursuant to the Administrative Procedure Act. Fingerprints shall not be required unless the commissioner requests fingerprints based upon credible information that a person may not meet the qualifications of an applicant.

I. All licensees and persons required to be qualified pursuant to the provision of this Chapter shall have a continuing duty to inform the commissioner of any action which they believe would constitute a violation of this Chapter. No person who so informs the commissioner shall be discriminated against by an applicant or licensee because of supplying such information.

J. All licensees and any other persons who have been found suitable in accordance with the provisions of this Section shall maintain suitability throughout the term of the license.

Amended by Acts 1956, No. 123, §3; Acts 1960, No. 14, §1; Acts 1962, No. 400, §1; Acts 1972, No. 768, §10; Acts 1983, No. 457, §2; Acts 1985, No. 508, §1, eff. July 12, 1985; Acts 1987, No. 696, §1; Acts 1988, No. 865, §1; Acts 1992, No. 976, §1, eff. Jan. 1, 1993; Acts 1993, No. 130, §1; Acts 1995, No. 1016, §1; Acts 1997, No. 766, §1; Acts 1997, No. 778, §1; Acts 2001, No. 1188, §1, eff. June 29, 2001; Acts 2003, No. 519, §1, eff. June 20, 2003; Acts 2003, No. 629, §1; Acts 2006, No. 484, §1; Acts 2008, No. 844, §1; Acts 2011, No. 334, §1, eff. June 29, 2011; Acts 2012, No. 291, §1; Acts 2012, No. 764, §1; Acts 2015, No. 382, §1.



RS 26:281 - Location of business limited; exception

§281. Location of business limited; exception

A. No permit shall be granted under this Chapter in contravention of any municipal ordinance adopted pursuant to the zoning laws of the state.

B. No permit shall be issued by the commissioner or local authorities to authorize the conduct of business in any subdivision of the state wherein that business has been prohibited by referendum vote.

C.(1)(a) When prohibited by municipal or parish ordinance, no permit shall be granted for any premises situated within three hundred feet or less, as fixed by the ordinance, of a public playground, of a building used exclusively as a church or synagogue, public library, school, or full-time day care center as defined in R.S. 17:405(A)(4), or correctional facility housing inmates, including but not limited to a halfway house. In municipalities and in unincorporated areas which are divided into subdivisions with streets, blocks, sidewalks, etc., subject to the adoption of the alternate method of measurement as provided for in Paragraph (2) of this Subsection, this distance shall be measured as a person walks using the sidewalk from the nearest point of the property line of the church or synagogue, public library, public playground, school, full-time day care center, or a correctional facility housing inmates, including but not limited to a halfway house to the nearest point of the premises to be licensed.

(b) A municipality may adopt an ordinance establishing an alternate method of measurement of the three hundred foot limitation by measuring in a straight line from the nearest point of the property line of the church or synagogue, public library, school, or full-time day care center to the nearest point of the premises to be licensed. Such alternate method of measurement shall only apply prospectively to the issuance of a new alcohol permit issued on or after the date the ordinance has been adopted.

(2) The commissioner shall not deny any applicant located outside a municipality a permit based on the distance requirements of this Subsection, if the parish governing authority and the organization that operates the public playground or owns the building used exclusively as a church or synagogue, public library, school, full-time day care center, or the correctional facility housing inmates, including but not limited to a halfway house waive opposition to the applicant's permit. The provisions of this Paragraph shall not apply in the parishes of Pointe Coupee, West Baton Rouge, East Feliciana, West Feliciana, and St. Bernard.

D. Police juries may enact ordinances extending the distances between licensed premises and the property line of churches, synagogues, public libraries, public playgrounds, schools, full-time day care centers, and correctional facilities housing inmates, including but not limited to halfway houses to five hundred feet.

E. The provisions of this Section shall not apply to registered pharmacists or licensed drug stores, licensed under the laws of the state of Louisiana who are permitted to sell alcoholic beverages by prescription only, either of high or low alcoholic content under Chapter 1 or Chapter 2 of Title 26 of the Louisiana Revised Statutes of 1950.

F. Should any premises licensed to deal in beverages of low alcoholic content be located within a distance less than that provided by a municipal or parish ordinance pursuant to this Section from property which is purchased or acquired after the license was obtained for the construction, erection, movement, or development of a public playground or a building used exclusively as a church or synagogue, public library, school, full-time day care center, or correctional facility housing inmates, including but not limited to a halfway house, such subsequent purchase or acquisition shall not be grounds for the revocation, withholding, denial, or refusal to renew the permit on said premises either by state or local authorities.

G. In undeveloped rural areas, the distance shall be measured in a straight line from the nearest point to the nearest point of the respective premises.

H. The provisions of this Subsection shall not apply to municipalities with over four hundred thousand population.

I. Notwithstanding the provisions of this Section or any other law to the contrary, the sale of six percent alcohol by volume shall be allowed in any political subdivision which has approved the sale of three and two-tenths percent alcohol by weight until such time as prohibited by a referendum vote of the qualified electors within that political subdivision.

J. For the purposes of this Section, "public library" shall mean a public library which is located in a permanent structure and is open to the public for three or more days per week.

Amended by Acts 1962, No. 400, §1; Acts 1968, No. 427, §1; Acts 1969, No. 144, §1; Acts 1987, No. 696, §1; Acts 1988, No. 819, §1; Acts 1989, No. 585, §2; Acts 1999, No. 1010, §1; Acts 2003, No. 1173, §2; Acts 2005, No. 508, §1, eff. July 13, 2005; Acts 2006, No. 671, §1.



RS 26:282 - Misstatement or suppression of fact in application

§282. Misstatement or suppression of fact in application

Any misstatement or suppression of fact in an application or accompanying affidavit is a ground for the denial, withholding or suspension of a permit in the manner provided in this Chapter.

Amended by Acts 1968, No. 174, §5; Acts 1987, No. 696, §1.



RS 26:283 - Authority of commissioner and local authorities to withhold permits

§283. Authority of commissioner and local authorities to withhold permits

The commissioner with respect to state permits and municipal authorities or parish governing authorities with respect to local permits may withhold the issuance of permits in the manner and under the terms and conditions specified in this Chapter.

Acts 1987, No. 696, §1, Acts 1992, No. 976, §1, eff. Jan. 1, 1993; Acts 2015, No. 382, §1.



RS 26:284 - Procedure for determination to issue or withhold permit

§284. Procedure for determination to issue or withhold permit

The right to determine what persons shall or shall not be licensed under this Chapter shall be exercised in the following manner:

A. Municipal authorities and parish governing authorities, within their respective jurisdictions, shall investigate all applications filed with them for local permits and shall withhold the issuance of a permit where that action is justified under the provisions of this Chapter. This action may be taken without a prior hearing. The decision to withhold a local permit shall be made within thirty-five calendar days of the filing of an application. Within that period, the withholding authority shall notify the commissioner in writing that it is withholding the permit and shall give the reasons therefor. Upon receipt of this notice, supported by reasons enumerated in or authorized by this Chapter, the commissioner shall withhold the issuance of the applicant's state permit. Within five calendar days after the receipt of this notice from the local authorities, the commissioner shall notify the applicant in writing of the withholding of the permits and shall assign reasons therefor. Such notice shall be either delivered to the applicant in person or sent to him by registered mail at the address given in his last application for a state permit. When so addressed and mailed, it shall be conclusively presumed to have been received by the applicant.

B. The commissioner shall investigate all applications for state permits and shall withhold the issuance of a permit where that action is justified under the provisions of this Chapter. This action may be taken without a prior hearing except as provided in R.S. 26:80(F) and 280(F). The decision to withhold a state permit shall be made within thirty-five calendar days of the filing of an application. Within that period of time, the commissioner shall notify in writing the municipal authorities or parish governing authority, as the case may be, where the applicant has or was to have his place of business and shall specify the reasons for withholding the issuance of the state permit. Upon receipt of this notice, the municipal authorities or the parish governing authority shall withhold the issuance of the local permit. Within five calendar days of mailing the notice of withholding to the local authorities, the commissioner shall notify the applicant in writing of the withholding of the permit and shall assign reasons therefor. Such notice shall be either delivered to the applicant in person or sent to him by certified mail at the mailing address given in his last application for a state permit. When so addressed and mailed, it shall be conclusively presumed to have been received by the applicant.

C. Any citizen who has, for at least six months prior thereto, resided in the parish wherein the proposed place of business of an applicant for a permit is situated, or any public official or state or local law enforcement officer may oppose the issuance of permits by filing with the proper local authorities or with the commissioner a sworn petition of opposition. If this petition is filed, the local authorities, within thirty-five calendar days of the filing of the application for a local permit, shall withhold the issuance of the local permit and immediately notify the commissioner of the action, enclosing the petition of opposition and any supporting documents. Upon receipt of this notice, the commissioner shall withhold the issuance of the state permit. If the petition is filed with the commissioner, he shall withhold the issuance of the state permit and immediately notify the proper local authority. The local authority thus notified shall withhold issuance of the local permit. The commissioner shall hold a hearing on the petition and determine the issue in the manner provided in this Part.

D. Any trade organization consisting of brewers and distributors of beverages of low alcoholic content, through its authorized representative, may oppose the issuance of permits by filing with the proper local authorities or with the commissioner a sworn petition of opposition. If this petition is filed the local authorities, within thirty-five calendar days of the filing of the application for a local permit, shall withhold the issuance of the local permit and immediately notify the commissioner of the action, enclosing the petition of opposition and any supporting documents. Upon receipt of this notice, the commissioner shall withhold the issuance of the state permit. If the petition is filed with the commissioner, he shall withhold the issuance of the state permit and immediately notify the proper local authority. The local authority thus notified shall withhold issuance of the local permit. The commissioner shall hold a hearing on the petition and determine the issue in the manner provided in this Part.

E. No petition of opposition shall be acted upon by the commissioner or the local authorities unless it is sworn to by the petitioner in an affidavit which also affirms that the petitioner together with witnesses, if any, will appear at the hearing to establish the allegations of the petition and unless the petitioner sets forth facts constituting a cause or causes enumerated in or authorized by this Chapter for the withholding of a permit.

Amended by Acts 1950, No. 61, §1; Acts 1985, No. 508, §1, eff. July 12, 1985; Acts 1987, No. 696, §1; Acts 2014, No. 69, §1, eff. May 16, 2014.



RS 26:285 - Renewal of permit

§285. Renewal of permit

A. Except as otherwise provided by law, persons holding permits under this Chapter, whether state or local, shall file applications for renewal thereof for the ensuing year in the manner provided with the commissioner. Anyone filing his renewal application after the date set shall be charged a delinquency penalty of twenty-five percent over and above the regular fee. If a permittee fails to make his application for renewal by the end of the term, his application may be denied and the commissioner may, without notice or hearing, suspend his right to do business.

B. Any applicant who makes his application for renewal before the end of the permit period shall continue business under his old permit unless it has been suspended or revoked or the new permit withheld or denied.

C. Renewal permits may be withheld or denied on the same grounds and in the same manner as an original permit.

Amended by Acts 1968, No. 173, §1; Acts 1987, No. 696, §1; Acts 2011, No. 259, §1.



RS 26:286 - Acts prohibited on licensed premises; suspension or revocation of permits

§286. Acts prohibited on licensed premises; suspension or revocation of permits

A. No person holding a retail dealer's permit and no servant, agent, or employee of the permittee shall do any of the following acts upon the licensed premises:

(1)(a) Sell or serve beverages of low-alcoholic content to any person under the age of twenty-one years, unless such person submits any one of the following:

(i) A valid, current, Louisiana driver's license which contains a photograph of the person presenting the driver's license.

(ii) A valid, current, driver's license of another state which contains a photograph of the person and birth date of the person submitting the driver's license.

(iii) A valid, current, special identification card issued by the state of Louisiana pursuant to R.S. 40:1321 containing a photograph of the person submitting the identification card.

(iv) A valid, current, passport or visa issued by the federal government or another country or nation, that contains a permanently attached photograph of the person and the date of birth of the person submitting the passport or visa.

(v) A valid, current, military or federal identification card issued by the federal government containing a photograph of the person and date of birth of the person submitting the identification card.

(vi) A valid, current, special identification card of another state which contains a photograph of the person and birth date of the person submitting the identification card.

(b) Each form of identification listed above must on its face establish the age of the person as twenty-one years or older, and there must be no reason to doubt the authenticity or correctness of the identification. No form of identification mentioned above shall be accepted as proof of age if it is expired, defaced, mutilated, or altered. If the state identification card or lawful identification submitted is a duplicate, the person shall submit additional information which contains the name, date of birth, and picture of the person. A duplicate driver's license shall be considered lawful identification for the purposes of this Paragraph, and a person shall not be required to submit additional information containing the name, date of birth, and picture of the person. In addition, an educational institution identification card, check cashing identification card, or employee identification card shall not be considered as lawful identification for the purposes of this Paragraph.

(2) Sell or serve beverages of low alcoholic content to any intoxicated person.

(3)(a) Intentionally entice, aid, or permit any person under the age of eighteen years to visit or loiter in or about any place where alcoholic beverages or beer are the principal commodities sold, handled, or given away. However, the provisions of this Section shall in no way prohibit the presence of any person under the age of eighteen years on or about a licensed premises for any function sponsored by a religious or charitable organization with tax exempt status under Section 501(3) of the Internal Revenue Code of the United States, or by a fraternal beneficiary society with tax exempt status under 501(8) of the said code, and no alcoholic beverages are sold, handled, given away, or accessible during the presence of any such person.

(b) Permit any person under eighteen years of age to work in any capacity unless that person is a musician performing in a band on the premises under written contract for a specified period of time by the permittee, and the musician is under direct supervision of his parent or legal guardian.

(4) Permit any prostitute to frequent the licensed premises, or to solicit patrons for prostitution on the licensed premises.

(5) Sell, offer for sale, possess, or permit the consumption on the licensed premises of any kind or type of alcoholic beverages, the sale, or possession of which is not authorized under his permit, except as provided for in R.S. 26:793(A)(5).

(6) Intentionally conduct illegal gambling, as defined by law, on the premises described in the application for the permit.

(7) Employ or permit persons, commonly known as B drinkers, to solicit patrons for drinks and to accept drinks from patrons and receive therefor any commission or any remuneration in any other way.

(8)(a) Employ anyone under the age of eighteen in any capacity in an establishment where the sale of alcoholic beverages constitutes its main business unless the minor is a musician performing in a band on the premises under written contract with the permittee for a specified time period and is under the direct supervision of his parent or guardian during such time. If the sale of alcoholic beverages does not constitute the main business of the establishment, anyone under the age of eighteen may be employed as long as the minor's employment does not involve the sale, mixing, dispensing, or serving of alcoholic beverages for consumption on the premises.

(b) If the sale or handling of alcoholic beverages does not constitute the main business and alcoholic beverages are not sold for consumption on the premises, an employee under the age of eighteen years may be permitted to participate in the sale of packaged alcoholic beverages to collect the price and taxes and issue receipts therefor, or may be permitted to bag packaged alcoholic beverages, or both, where immediate supervision is provided.

(9) Allow the sale, dispensing, or distribution of beverages of low alcoholic content in any type of automatic mechanical vending machine activated by the use of a coin, token, or similar instrument, except in Class A establishments in accordance with rules promulgated pursuant to the Administrative Procedure Act. Such rules shall include procedures for the prevention of access to the machines by underage or intoxicated persons. The provisions of this Paragraph shall not apply to establishments exempt from holding permits under this Chapter.

(10) Permit the playing of pool or billiards by any person under eighteen years of age, or permit such a person to frequent the licensed premises operating a pool or billiard hall, except in a structure where the position of the pool or billiards playing area is separate and distinct from the area where alcoholic beverages are dispensed to patrons.

(11) Illegally sell, offer for sale, possess, or permit the consumption on or about the licensed premises of any kind or type of controlled dangerous substances.

(12) Accept Supplemental Nutrition Assistance Program "SNAP" electronic benefit transfer cards as payment for alcoholic beverages in violation of the provisions of 7 U.S.C. 2011 et seq., and any federal regulation issued pursuant thereto.

(13) Permit any disturbance of the peace or obscenity, or any lewd, immoral, or improper entertainment, conduct, or practices on the licensed premises.

(14)(a) Play live or recorded music which is so unreasonably intrusive or offensive as to interfere with the comfortable enjoyment of the property of a person residing within two hundred feet of the premises. This prohibition shall not apply to any licensed premises which are not located within two hundred feet of a residence or which were not located within two hundred feet of a residence on the date that the first permit was granted for the premises or to any licensed premises which are not located in an unzoned unincorporated area. This prohibition shall not apply to any premises which provide an entry area with two separate doors or sets of doors separating the exterior of the entrance from the area where music is played. Any licensed premises which are not, on the effective date of this Paragraph, in compliance with the provisions of this Paragraph, shall have a reasonable time either to modify the premises to comply with this Paragraph or to cease the playing of music as described herein.

(b) Any person residing within two hundred feet of licensed premises on which is played live or recorded music which is so unreasonably intrusive or offensive as to interfere with the comfortable enjoyment of his property shall have a cause of action for damages and may obtain injunctive relief if the premises are not in compliance with the provisions of this Paragraph.

(15) Sell or serve any alcoholic beverages at a price fixed on an "all you can drink" basis after the hour of 10:00 p.m.

(16)(a) Sell, deliver, or give away any alcoholic beverage for dispensation by means of an alcoholic beverage vaporizer.

(b) Purchase, possess, or use an alcoholic beverage vaporizer on the licensed premises or any area related to the licensed business over which the licensee exercises control or for which the licensee is responsible.

(c) Allow or permit any customer or person to bring, keep, maintain, or use an alcoholic beverage vaporizer on the licensed premises or any area related to the licensed business over which the licensee exercises control or for which the licensee is responsible.

B. The following acts or conduct on licensed premises are deemed to constitute lewd, immoral, or improper entertainment as prohibited by this Section and therefore no on-sale permit for beverages of low alcoholic content shall be held at any premises where such conduct or acts are permitted:

(1) Employment or use of any person in the sale or service of alcoholic beverages in or upon the licensed premises while such person is unclothed or in such attire, costume, or clothing as to expose to view any portion of the female breast below the top of the areola or of any portion of the pubic hair, anus, cleft of the buttocks, vulva, or genitals.

(2) Employment or use of the services of any hostess or other person to mingle with the patrons while such hostess or other person is unclothed or in such attire, costume, or clothing as described in Paragraph (1) of this Subsection.

(3) Encouraging or permitting any person on the licensed premises to touch, caress, or fondle the breasts, buttocks, anus, or genitals of any other person.

(4) Permitting any employee or person to wear or use any device or covering, exposed to view, which simulates the breast, genitals, anus, pubic hair, or any portion thereof.

C. Acts or conduct on licensed premises in violation of this Section are deemed to constitute lewd, immoral, or improper entertainment as prohibited by this Section and therefore no on-sale permit for beverages of low alcoholic content shall be held at any premises where such conduct and acts are permitted.

D. Live entertainment is permitted on any licensed premises, except that no permittee shall permit any person to perform acts of or acts which simulate:

(1) Sexual intercourse, masturbation, sodomy, bestiality, oral copulation, flagellation, or any sexual acts which are prohibited by law.

(2) The touching, caressing, or fondling of the breast, buttocks, anus, or genitals.

(3) The displaying of the pubic hair, anus, vulva, genitals, or nipple of the female breast.

E. Subject to the provisions of Subsection D of this Section, entertainers whose breasts or buttocks are exposed to view shall perform only upon a stage at least eighteen inches above the immediate floor level and removed at least three feet from the nearest patron and shall be twenty-one years of age or older.

F. No permittee shall permit any person to use artificial devices or inanimate objects to depict any of the prohibited activities described above.

G. The following acts or conduct on licensed premises are deemed to constitute lewd, immoral, or improper entertainment as prohibited by this Section and therefore no on-sale permit for beverages of low alcoholic content shall be held at any premises where such conduct or acts are permitted: including the showing of film, still pictures, electronic reproduction, or other visual reproductions depicting:

(1) Acts or simulated acts of sexual intercourse, masturbation, sodomy, bestiality, oral copulation, flagellation or any sexual acts which are prohibited by law.

(2) Any person being touched, caressed, or fondled on the breast, buttocks, anus, or genitals.

(3) Scenes wherein a person displays the vulva or the anus or the genitals.

(4) Scenes wherein artificial devices or inanimate objects are employed to depict, or drawings are employed to portray, any of the prohibited activities described above.

H. Violation of this Section by a retail dealer's agent, associate, employee, representative, or servant shall be considered the retail dealer's act for purposes of suspension or revocation of the permit.

I. Violation of this Section is punishable as provided in R.S. 26:521 and is also sufficient cause for the suspension or revocation of a permit.

J. Notwithstanding the issuance of a permit by way of renewal, the commissioner may revoke or suspend such permit, as prescribed by this Chapter, for violations of this Section occurring during the permit period immediately preceding the issuance of such permit.

Amended by Acts 1956, No. 123, §4; Acts 1970, No. 396, §1; Acts 1972, No. 156, §1; Acts 1974, No. 279, §1; Acts 1974, No. 451, §1; Acts 1981, No. 130, §1; Acts 1982, No. 82, §1; Acts 1985, No. 243, §1; Acts 1985, No. 412, §1, eff. July 10, 1985; Acts 1986, No. 376, §1; Acts 1986, No. 1007, §1; Acts 1987, No. 696, §1; Acts 1990, No. 168, §1; Acts 1991, No. 985, §1; Acts 1992, No. 96, §1; Acts 1992, No. 602, §1; Acts 1992, No. 683, §1; Acts 1993, No. 623, §2; Acts 1995, No. 639, §2; Acts 1996, 1st Ex. Sess., No. 78, §2; Acts 2005, No. 83, §1; Acts 2006, No. 147, §1; Acts 2010, No. 953, §1, eff. July 2, 2010; Acts 2012, No. 28, §1; Acts 2012, No. 764, §1; Acts 2014, No. 357, §1; Acts 2016, No. 395, §1.



RS 26:287 - Additional causes for suspension or revocation of permits

§287. Additional causes for suspension or revocation of permits

A. In addition to any other causes enumerated in this Chapter, the commissioner may suspend or revoke any permit for any of the following causes:

(1)(a) If there was any misstatement or suppression of fact in the application for the permit or if applicant, licensee, or any other person required to meet the qualifications of an applicant, with the intent to misstate or suppress, fails to provide information and documentation, known of at the time of application or learned of at any time after the issuance of a permit, that may reveal any fact material to a suitability determination or knowingly supplies information, during the initial application or following the issuance of a permit, which is untrue or misleading as to a material fact pertaining to the provisions of R.S. 26:280.

(b) If the tap marker misrepresents the brand of low alcoholic beverage being drawn from the container as filled by the manufacturer.

(2) If the permit was granted to any person who is or has been engaged in the business of dealing in beverages of low alcoholic content with a person whose application for a permit has been denied or whose permit has been revoked, in the relationship of spouse, agent, partner, employer, employee, or interposed person.

(3) If the permittee has been found guilty by the mayor, municipal or city court, justice of the peace court, or district court, as the case may be, of any of the following offenses:

(a) Violation of the Sunday closing law.

(b) Violation of any municipal or parish or other ordinance providing for Sunday closing hours.

(c) Violation of any municipal or parish ordinance relating to beverages of low alcoholic content enacted pursuant to R.S. 26:493, if the ordinance provides for revocation of the permit for its violation.

(4) If any retail dealer fails to pay any excise taxes due by any regulated business to any parish or municipality.

(5) If after ten days of being issued a wholesale dealer's permit, the permittee fails to meet all of the qualifications and requirements of a wholesale dealer as defined in R.S. 26:241(16).

(6) If a wholesale dealer fails to comply with R.S. 26:359.

(7) If a wholesale dealer sells to a person, firm, or corporation other than a licensed retail dealer or licensed wholesaler, or for delivery beyond the borders of the state to a licensed dealer in that state.

(8) If the applicant or any of the persons who must possess the same qualifications failed to possess the qualifications required in R.S. 26:280 at the time of application or fails to maintain such qualifications during the licensed year.

(9) If any person engaged in business as a brewer, manufacturer, or other producer, or as an importer or wholesaler of malt beverages or malt liquors, directly or indirectly or through an affiliate:

(a) Requires, by agreement or otherwise, that any retail dealer engaged in the sale of malt beverages or malt liquors, purchase any such products from such persons to the exclusion in whole or in part of competing brands of malt beverages or malt liquors sold or offered for sale by other persons; or

(b) Induces, through any of the following means, any retail dealer engaged in the sale of malt beverages or malt liquors, to purchase any such products from such person to the exclusion in whole or in part of malt beverages or malt liquors sold or offered for sale by other persons:

(i) By acquiring or holding, after the expiration of any existing license, any interest in any license with respect to the premises of the retail dealer;

(ii) By acquiring any interest in real or personal property owned, occupied, or used by the retail dealer in the conduct of his business;

(iii) By furnishing, giving, renting, lending, or selling to the retail dealer, any equipment, fixtures, signs, supplies, money, services, or other thing of value, subject to such exceptions as the commissioner may by regulation prescribe, having due regard for public health, the quantity and value of articles involved, established trade customs not contrary to the public interest and the purposes of this Subsection;

(iv) By paying or crediting the retail dealers for any advertising, display, or distribution service;

(v) By guaranteeing any loan or the repayment of any financial obligation of the retail dealer;

(vi) By extending to the retail dealer credit; or

(vii) By requiring the retail dealer to take and dispose of a certain quota of any of such products.

(c) Requires, by agreement or otherwise, that any wholesale dealer engaged in the sale of malt beverages or malt liquors sell any such products to the retail dealer to the exclusion in whole or in part of any other retail dealer engaged in the sale of malt beverages or malt liquors.

(d) Induces, through any one of the following means, any wholesale dealer engaged in the sale of malt beverages or malt liquors to sell any such products to the retail dealer to the exclusion in whole or in part of any other retail dealer engaged in the sale of malt beverages or malt liquors:

(i) By acquiring or holding, after the expiration of any existing license, any interest in any license with respect to the operation of the wholesale dealer; or

(ii) By acquiring any interest in real or personal property owned, occupied, or used by the wholesale dealer in the conduct of his business.

(e) Requires a wholesale dealer engaged in the sale of malt beverages or malt liquors to purchase merchandise, supplies, or any other thing of value from the retail dealer as a condition for the retail dealer to purchase malt beverages or malt liquor from the wholesale dealer for sale at retail.

(f) Requires a wholesale dealer to furnish equipment, fixtures, signs, other promotional material, samples, supplies, services, or other things of value as a condition for the retail dealer to purchase malt beverages or malt liquor from the wholesale dealer to offer for sale at retail.

(g) The commissioner may promulgate such rules and regulations as he deems necessary to carry out the provisions contained in Subparagraphs (a) through (f) of this Paragraph, including, but not limited to, the authority to provide for exceptions if determined to be in the public interest and to be necessary to further the purposes provided for in this Chapter.

(10) If any person engaged in business as a retail dealer of malt beverages or malt liquors, directly or indirectly or through an affiliate:

(a) Is involved in or in any way consents to engage in the purchase of malt beverages or malt liquors and sell any such products to the exclusion in whole or in part of malt beverages or malt liquors sold or offered for sale by other persons; or

(b) Accepts or gives any inducement through any of the following means from or to any person engaged in the sale of malt beverages or malt liquors, to purchase or sell any such products from or to such persons to the exclusion in whole or part of malt beverages or malt liquors sold or offered for sale by other persons by agreeing to allow a brewer, manufacturer, or other producer or importer, or wholesaler of malt beverages or malt liquors, directly or indirectly or through an affiliate:

(i) To acquire or hold, after the expiration of any existing license, any interest in any license with respect to the premises of the retail dealer;

(ii) To acquire any interest in real or personal property owned, occupied, or used by the retail dealer in the conduct of his business;

(iii) To furnish, give, rent, lend, or sell to the retail dealer, any equipment, fixtures, signs, supplies, money, services, or other thing of value, subject to such exceptions as the commissioner shall by regulation prescribe, having due regard for public health, the quantity and value of articles involved, established trade customs not contrary to the public interest, and the purposes of this Paragraph;

(iv) To pay or credit the retail dealer for any advertising, display, or distribution service;

(v) To guarantee any loan or the repayment of any financial obligation of the retail dealer;

(vi) To extend to the retail dealer credit; or

(vii) To require the retail dealer to take and dispose of a certain quota of any of such products.

(c) Requires, by agreement or otherwise, that any wholesale dealer engaged in the sale of malt beverages or malt liquors sell any such products to the retail dealer to the exclusion in whole or in part of any other retail dealer engaged in the sale of malt beverages or malt liquors.

(d) Induces, through any of the following means, any wholesale dealer engaged in the sale of malt beverages or malt liquors to sell any such products to the retail dealer to the exclusion in whole or in part of any other retail dealer engaged in the sale of malt beverages or malt liquors:

(i) By acquiring or holding, after the expiration of any existing license, any interest in any license with respect to the operation of the wholesale dealer,

(ii) By acquiring any interest in real or personal property owned, occupied, or used by the wholesale dealer in the conduct of his business.

(e) Requires a wholesale dealer engaged in the sale of malt beverages or malt liquors to purchase merchandise, supplies, or any other thing of value from the retail dealer as a condition for the retail dealer to purchase malt beverages or malt liquor from the wholesale dealer for sale at retail.

(f) Requires a wholesale dealer to furnish equipment, fixtures, signs, other promotional material, samples, supplies, services, or other things of value as a condition for the retail dealer to purchase malt beverages or malt liquor from the wholesale dealer to offer for sale at retail.

(g) The commissioner may promulgate such rules and regulations as he deems necessary to carry out the provisions contained in Subparagraphs (a) through (f) of this Paragraph, including, but not limited to, the authority to provide for exceptions if determined to be in the public interest and to be necessary to further the purposes provided for in this Chapter.

(11) If the permittee, or his agent or employee, allows the placement, operations, or play of a video draw poker device upon the licensed premises in violation of provisions of Part V-B of Chapter 14 of Title 33 of the Louisiana Revised Statutes of 1950.

(12) If any wholesaler participates in any marketing or catalog program offering prizes or credits or anything of value to a retail dealer based on volume of purchases from the wholesale dealer or volume of sales to the public. Nothing in this Paragraph shall be construed to prohibit those marketing or catalog programs sponsored by breweries through retail dealers offering prizes or credits or anything of value to the public nor those price promotional sales conducted as a business incentive.

(13)(a) If any permittee, or his agent, associate, employee, representative, or servant substitutes one brand of alcoholic beverage for a brand that has been specifically requested by a customer without the consent of the customer for the substitution.

(b) For the purposes of this Paragraph "brand" means a kind, grade, make, or class of alcoholic beverage identified as being the product of a single manufacturer by a stamp, trademark, logo, or name.

(c) In addition to the penalties set forth in this Chapter, the permittee may be liable in civil suit to the customer and to the wholesale dealer and manufacturer or brewer of the requested alcoholic beverage for damages which result from the substitution. The court shall award the prevailing party in such an action reasonable attorney fees and costs.

B. In addition to any other causes enumerated in this Chapter, the commissioner shall suspend or revoke any permit if any retail dealer fails to pay any sales taxes due to the state.

C. No retail dealer or any person or entity which owns or controls, directly or indirectly, any premises on which a retail dealer operates shall require a wholesaler of such beverages to obtain a license or permit, whether or not accompanied by a fee, from a retailer or any person or entity which owns or controls, directly or indirectly, any premises on which a retail dealer operates for the privilege of soliciting for sale or selling alcoholic beverages to the retailer. For purposes of this Subsection, fees shall not mean allowances, incentives, or any other recognized market practices.

Amended by Acts 1956, No. 123, §5; Acts 1962, No. 176, §1; Acts 1966, No. 80, §1; Acts 1968, No. 174, §6; Acts 1974, No. 450, §1; Acts 1979, No. 518, §1; Acts 1979, No. 520, §1; Acts 1985, No. 261, §1; Acts 1987, No. 696, §1; Acts 1988, No. 828, §1; Acts 1991, No. 1062, §2, eff. July 30, 1991; Acts 1992, No. 976, §1, eff. Jan. 1, 1993; Acts 1993, No. 920, §1; Acts 1995, No. 691, §1, eff. June 22, 1995; Acts 1995, No. 738, §1, eff. June 22, 1995; Acts 2012, No. 27, §1.



RS 26:288 - Withholding or denying of permits; causes

§288. Withholding or denying of permits; causes

All causes enumerated in this Chapter as sufficient cause for the suspension or revocation of a permit shall also be sufficient cause for the commissioner to withhold or deny a permit.

Acts 1987, No. 696, §1.



RS 26:289 - Proper petitioners in action to suspend or revoke permit

§289. Proper petitioners in action to suspend or revoke permit

The commissioner, secretary of the Department of Revenue, municipal authorities, parish governing authorities, sheriffs, law enforcing authorities, citizens, and any trade organization consisting of brewers and distributors of beverages of low alcoholic content through its authorized representative have the right to have a permittee cited by the commissioner to show cause why his permit should not be suspended or revoked.

Amended by Acts 1950, No. 61, §1; Acts 1987, No. 696, §1; Acts 1992, No. 976, §1, eff. Jan. 1, 1993; Acts 1995, No. 805, §1, eff. June 27, 1995; Acts 1997, No. 658, §2.



RS 26:290 - Procedure for suspending or revoking permit

§290. Procedure for suspending or revoking permit

The suspension or revocation of a permit shall be brought about in the following manner:

A. The commissioner shall have periodic investigations made of the businesses of all persons holding state permits under this Chapter. The secretary of the Department of Revenue, municipal authorities, and sheriffs shall periodically investigate the businesses of all permittees within their respective jurisdictions. When violations of provisions of this Chapter are observed which are sufficient cause for suspension or revocation of the permit, the commissioner, the secretary of the Department of Revenue, or the local authority, as the case may be, shall file an affidavit setting forth the facts and circumstances of the violations. The commissioner shall cite the permittee to appear for a hearing to show cause why his permit should not be suspended or revoked.

B. Any citizen who has for at least six months prior thereto resided in the parish where the licensed premises are located may file with the commissioner, municipal authorities, sheriffs, or parish governing authorities a sworn petition requesting that a permit be suspended or revoked. If the petition is filed with the municipal officers, sheriffs, or parish governing authorities, these officials shall immediately transmit it to the commissioner. When such a petition is received by the commissioner, he shall hold a hearing on the petition.

C. Any trade organization consisting of brewers and distributors of beverages of low alcoholic content, through its authorized representative, may file with the commissioner, municipal authorities, sheriffs, or parish governing authorities a sworn petition requesting that a permit be suspended or revoked. If the petition is filed with the municipal officers, sheriffs, or parish governing authorities, these officials shall immediately transmit it to the commissioner. When such a petition is received by the commissioner, he shall hold a hearing on the petition.

D. No such petition shall be considered by the commissioner unless sworn to by the petitioner in an affidavit which also affirms that the petitioner, together with witnesses, if any, will appear at the hearing to establish the allegations of the petition and unless the petition sets forth facts constituting a cause or causes enumerated in or authorized by this Chapter for the suspension or revocation of a permit.

E. In accordance with the provisions of R.S. 49:961(C), the commissioner may order a summary suspension of a permit.

Amended by Acts 1950, No. 61, §1; Acts 1987, No. 696, §1; Acts 1992, No. 976, §1, eff. Jan. 1, 1993; Acts 1997, No. 658, §2; Acts 2011, No. 211, §1.



RS 26:291 - Cause necessary to withholding, suspending, or revoking of permit

§291. Cause necessary to withholding, suspending, or revoking of permit

No permit shall be withheld, suspended, or revoked except for causes specified in this Chapter. If a person holds more than one permit and any one of them is suspended or revoked, the commissioner may suspend or revoke all of his permits.

Acts 1987, No. 696, §1.



RS 26:292 - Revocations and suspensions not exclusive penalty

§292. Revocations and suspensions not exclusive penalty

A. Notwithstanding any other provision of this Chapter to the contrary, the commissioner may, in lieu of or in addition to revocation or suspension of a permit issued under the authority of this Chapter, impose the following schedule of fines to be paid into the state treasury for:

(1) The first offense, not less than $50 but not more than $500.

(2) The second offense, which occurs within three years of first offense, not less than $250 but not more than $1,000; and

(3) The third offense, which occurs within three years of the first offense, not less than $500 but not more than $2,500.

B. The fines imposed upon any permittee or the revocation or suspension of a permit is in addition to and is not in lieu of or a limitation upon any other penalty imposed by law and not contained in this Chapter.

Amended by Acts 1979, No. 517, §2; Acts 1987, No. 696, §1.



RS 26:293 - Status of premises after revocation of permit

§293. Status of premises after revocation of permit

When a permit is revoked for any legal cause, the commissioner may, at the same time, order that no state or local permit shall be issued covering the same premises until one year after the date of revocation.

Amended by Acts 1962, No. 247, §1; Acts 1987, No. 696, §1.



RS 26:294 - Enforcement of permit requirements

§294. Enforcement of permit requirements

Municipal authorities and parish governing authorities, within their respective jurisdictions, shall enforce the provisions of this Chapter with respect to the qualifications of applicants for local permits. The commissioner shall enforce the provisions of this Chapter with respect to the qualifications of applicants for state permits. The commissioner, municipal officers, and sheriffs shall enforce the provisions of this Chapter with respect to the operation of retail permittees.

Acts 1987, No. 696, §1.



RS 26:295 - Notice of hearing by commissioner

§295. Notice of hearing by commissioner

Whenever the commissioner is to hold a hearing pursuant to the provisions of this Part, he shall issue a written summons or notice thereof to the applicant or permittee, directing him to show cause why his application should not be refused or why his permit should not be suspended or revoked. The notice or summons shall state the time, place, and hour of the hearing, which shall be not less than ten nor more than thirty calendar days from the date of the notice. The notice or summons shall enumerate the cause or causes alleged for refusing the application or for suspending or revoking the permit. When a petition has been filed opposing the issuance of the permit or asking for its suspension or revocation, a copy of the petition shall accompany the notice or summons. All notices or summonses shall be either delivered to the applicant or permittee in person or sent by certified mail to the applicant or permittee and directed to him at the mailing address as given in his last application for the permit. When so addressed and mailed, notices or summonses shall be conclusively presumed to have been received by the applicant or permittee.

Acts 1988, No. 845, §1; Acts 2014, No. 69, §1, eff. May 16, 2014.



RS 26:296 - Place of hearing

§296. Place of hearing

Hearings by the commissioner shall, at the discretion of the commissioner, be held either at the state capital or in the parish in which the licensed premises in question are located.

Amended by Acts 1962, No. 246, §1; Acts 1987, No. 696, §1.



RS 26:296.1 - Participation in hearing by video conference

§296.1. Participation in hearing by video conference

To the extent practicable, the commissioner may authorize the use of teleconference, video link, or other visual remote communications technology for the conducting of any hearing as authorized by this Chapter. Prior to utilizing such technology, the commissioner shall adopt rules pursuant to the provisions of the Administrative Procedure Act to provide for the methods and requirements of utilizing teleconference, video link, or other visual remote communications technology for conducting any hearings authorized by the provisions of this Chapter.

Acts 2011, No. 86, §1.



RS 26:297 - By whom conducted; record; briefs

§297. By whom conducted; record; briefs

Hearings by the commissioner pursuant to this Part may be held by the commissioner or by any person designated by the commissioner. If the hearing is to be held by a person designated by the commissioner, that person shall take an oath for the faithful performance of his duties. The oath may be administered by anyone qualified by law to administer oaths in this state. The commissioner or the person designated to hold the hearing may administer oaths, issue subpoenas for the attendance of witnesses and the production of papers, books, accounts, and documents, and examine witnesses and receive testimony at the hearing. Whenever a hearing is conducted by a person designated by the commissioner to hold the hearing, the testimony received shall be reduced to writing and a transcript thereof, together with all documentary evidence, if any, and all written arguments or briefs submitted, shall be made and certified by the hearing examiner to the commissioner for his consideration and decision.

Acts 1987, No. 696, §1.



RS 26:298 - Contempt at hearings; penalty

§298. Contempt at hearings; penalty

If any person fails to comply with a subpoena issued by the commissioner or by any duly authorized person holding the hearing or if a witness refuses to testify in any matter regarding which he may be lawfully interrogated, the person conducting the hearing shall adjudge him guilty of contempt and may fine him not more than one hundred dollars or imprison him for not more than thirty days, or both. The sheriff of the parish in which the hearing is held shall execute the judgment of contempt.

Acts 1987, No. 696, §1.



RS 26:299 - Procedure when permittee or applicant fails to appear at hearing

§299. Procedure when permittee or applicant fails to appear at hearing

If a permittee or applicant who has been notified of a hearing does not appear, the hearing may proceed without him and the commissioner shall consider and dispose of the case.

Acts 1987, No. 696, §1.



RS 26:300 - Basis for determination by commissioner to suspend or to revoke permit

§300. Basis for determination by commissioner to suspend or to revoke permit

In determining cases involving the suspension or revocation of permits, if the commissioner finds that the permittee has not previously violated any of the provisions of this Chapter or has not had a permit previously suspended or revoked and if it satisfactorily appears that there are reasonable grounds to expect that the permittee will not again violate any of the provisions of this Chapter, the commissioner may suspend the permit for such time as he thinks proper. If the permittee has previously had his permit suspended or revoked or if the violations are of a very aggravated and serious nature, the commissioner shall order the permit or permits revoked and the commissioner and the local authorities shall execute its order.

Acts 1987, No. 696, §1.



RS 26:301 - Costs of hearings

§301. Costs of hearings

In hearings of the commissioner which finally result in withholding the issuance of a permit or in suspending or revoking a permit, the commissioner shall assess the costs of the hearing to the applicant or permittee. This assessment has the same force and effect as a judgment for costs of a district court in the trial of a civil case and shall be collected in the same manner.

Acts 1987, No. 696, §1.



RS 26:302 - Decisions to withhold, suspend, or revoke permits final unless appealed and reversed

§302. Decisions to withhold, suspend, or revoke permits final unless appealed and reversed

Decisions of the commissioner in withholding, suspending, or revoking permits and of the local authorities in withholding permits are final and binding on all parties unless appealed in the manner provided in R.S. 26:303 and finally reversed by the courts.

Acts 1987, No. 696, §1.



RS 26:303 - Appeals to courts

§303. Appeals to courts

A. Any party aggrieved by a decision of the commissioner to withhold, suspend, or revoke a permit or of the local authorities to withhold a permit may, within ten days of the notification of the decision, take a devolutive appeal to the district court having jurisdiction of the applicant's or permittee's place of business, proposed or actual, as the case may be. Such appeals shall be granted by the clerk of court on written petition together with a bond for costs. The appeals shall be tried de novo. Either party may amend and supplement his pleadings and additional witnesses may be called and heard.

B. Within ten calendar days of the signing of the judgment by the district court in any such appeal cases, any aggrieved party may devolutively appeal the judgment to the appellate court of proper jurisdiction. These appeals shall be perfected in the manner provided for in civil cases but shall be devolutive in their nature and effect.

Acts 1987, No. 696, §1.



RS 26:304 - Summary proceedings on appeal

§304. Summary proceedings on appeal

All proceedings in the district and appellate courts arising under this Part are civil in nature and shall be heard summarily by the court, without a jury, shall take precedence over other civil cases, and shall be tried in chambers or in open court, and in or out of term.

Acts 1987, No. 696, §1.



RS 26:305 - Interference by courts prohibited

§305. Interference by courts prohibited

In cases involving the withholding, suspending, or revoking of a permit under the provisions of this Part, the courts of this state have no jurisdiction to interfere in any manner or to issue restraining orders and writs of injunction restraining the commissioner, the local authorities, or the commissioner from proceeding under the provisions of this Part. The action of the commissioner or the local authorities in such cases shall not be enjoined or superseded by any court nor suspended or stayed during the pendency of appeals to the courts.

Acts 1987, No. 696, §1.



RS 26:306 - Sale of malt beverages in keg; tracking; forms

§306. Sale of malt beverages in keg; tracking; forms

A. As used in this Section, "keg" means any container of malt beverage having a liquid capacity of four or more gallons.

B. Every keg of malt beverage sold for consumption off the premises of the retail dealer shall be marked with a unique identification number.

C. The retail dealer shall maintain the following information on every keg sold for consumption off its premises on forms provided by the office of alcohol and tobacco control:

(1) The name, address, and telephone number of the purchaser.

(2) The number of a photo identification card issued to the purchaser by a local, state, or federal government agency.

(3) The identification number of the keg.

(4) The date and time of purchase.

(5) The manner in which the deposit was paid (if applicable), and the date of return.

(6) The name of the retail dealer selling the keg.

(7) A declaration signed by the retail purchaser which shall be as follows:

"I, ______________________, am of legal age to purchase and possess this keg of alcoholic beverage identified above and will not knowingly allow any person under the age of 21 years to illegally consume this beverage. I will not obliterate or allow to be removed the identification number required on this keg.

_______________________

Signature of Purchaser"

D. Prior to the sale of any malt beverage in a keg for consumption off premises, the retail dealer or his employee or agent shall:

(1) Require the purchaser to provide a photo identification card issued to the purchaser by a local, state or federal government agency.

(2) Fill out all the information required in Subsection C of this Section on the form provided by the office of alcohol and tobacco control.

(3) Require the purchaser to sign the declaration as required in Paragraph (C)(7) of this Section.

(4) Provide one copy of the completed form to the purchaser and maintain one copy in his records for not less than six months after the date the keg is returned to the retail dealer.

E. The retail dealer, his employee or agent shall record the date the keg is returned by the purchaser on the form provided by the office of alcohol and tobacco control in the Department of Revenue.

F. The regulation of keg registration is preempted by this Section. The governing authority of a political subdivision of the state shall not adopt any ordinance in any way affecting the registration of a keg or the payment of a fee related to the registration of a keg.

G. The commissioner of the office of alcohol and tobacco control shall adopt such rules and regulations as are necessary to implement the provisions of this Section.

Acts 2003, No. 191, §1.



RS 26:321 - Repealed by Acts 2006, No. 808, §2, eff. June 30, 2006.

PART II-A. NATIVE WINES

§321. Repealed by Acts 2006, No. 808, §2, eff. June 30, 2006.



RS 26:322 - Repealed by Acts 2006, No. 808, §2, eff. June 30, 2006.

§322. Repealed by Acts 2006, No. 808, §2, eff. June 30, 2006.



RS 26:323 - Repealed by Acts 2006, No. 808, §2, eff. June 30, 2006.

§323. Repealed by Acts 2006, No. 808, §2, eff. June 30, 2006.



RS 26:324 - Repealed by Acts 2006, No. 808, §2, eff. June 30, 2006.

§324. Repealed by Acts 2006, No. 808, §2, eff. June 30, 2006.



RS 26:325 - Repealed by Acts 2006, No. 808, §2, eff. June 30, 2006.

§325. Repealed by Acts 2006, No. 808, §2, eff. June 30, 2006.



RS 26:326 - Repealed by Acts 2006, No. 808, §2, eff. June 30, 2006.

§326. Repealed by Acts 2006, No. 808, §2, eff. June 30, 2006.



RS 26:327 - Repealed by Acts 2006, No. 808, §2, eff. June 30, 2006.

§327. Repealed by Acts 2006, No. 808, §2, eff. June 30, 2006.



RS 26:341 - Tax on beverages of high and low alcoholic content; importers of wine

PART III. GALLONAGE TAX

§341. Tax on beverages of high and low alcoholic content; importers of wine

A. The following excise or license taxes are levied on all beverages of high alcoholic content handled in Louisiana:

(1) Liquors; at the rate of eighty cents per liter.

(2) Sparkling wines; fifty-five cents per liter.

(3) Still wines:

(a) Of an alcoholic content of not more than fourteen percent by volume--at the rate of twenty cents per liter.

(b) Of an alcoholic content of more than fourteen percent by volume but no more than twenty-four percent by volume--at the rate of thirty-five cents per liter.

(c) Of an alcoholic content of more than twenty-four percent by volume--at the rate of fifty-five cents per liter.

(4) Malt beverages; at the rate of twelve dollars and fifty cents per barrel containing not more than thirty-one standard gallons and at a like rate for fractional parts of a barrel.

(5) Repealed by Acts 2006, No. 808, §2, eff. June 30, 2006.

B. Repealed by Acts 2006, No. 808, §2, eff. June 30, 2006.

Amended by Acts 1956, No. 152, §1; Acts 1970, No. 272, §1; Acts 1978, No. 441, §2, eff. Jan. 1, 1979; Acts 1987, No. 696, §1; Acts 1990, No. 736, §1; Acts 1998, No. 71, §1, eff. June 25, 1998; Acts 2006, No. 808, §2, eff. June 30, 2006; Acts 2016, 1st Ex. Sess., No. 13, §1, eff. April 1, 2016.



RS 26:342 - Tax on beverages of low alcoholic content

§342. Tax on beverages of low alcoholic content

There is levied and imposed on all beverages of low alcoholic content handled in Louisiana an excise tax of twelve dollars and fifty cents per barrel containing not more than thirty-one gallons, and at a like rate for fractional parts of a barrel.

Amended by Acts 1974, No. 592, §1; Acts 1979, No. 442, §1, eff. July 13, 1979; Acts 1987, No. 696, §1; Acts 2016, No. 13, §1, eff. April 1, 2016.



RS 26:343 - Taxes on beverages of high alcoholic content in lieu of other state excise taxes

343. Taxes on beverages of high alcoholic content in lieu of other state excise taxes

The taxes on beverages of high alcoholic content are in lieu of and exclusive of all other such state excise or license taxes.

Acts 1987, No. 696, §1.



RS 26:344 - Taxes collected from dealer

§344. Taxes collected from dealer

Except as provided for in R.S. 26:341(B) and 359(B)(2), (C), and (D), the taxes levied by R.S. 26:341 and 342 shall be collected, as far as practicable, from the dealer who first handles the alcoholic beverages in Louisiana. If for any reason the dealer who first handled the taxable alcoholic beverages has escaped payment of the taxes, those taxes shall be collected from any person in whose hands the taxable beverages are found. In no case, however, shall there be a duplication of taxation.

Amended by Acts 1972, No. 537, §1; Acts 1987, No. 696, §1; Acts 1998, No. 71, §1, eff. June 25, 1998.



RS 26:345 - Discount on taxes on beverages of low alcoholic content

§345. Discount on taxes on beverages of low alcoholic content

For accurately reporting and timely remitting the taxes due under the provisions of R.S. 26:342, all taxpayers shall be allowed a discount of one and one-half percent of the amount of the tax otherwise due.

Acts 1987, No. 696, §1; Acts 2002, No. 14, §1, eff. July 1, 2002; Acts 2016, No. 7, 1st Ex. Sess., §1, eff. April 1, 2016.



RS 26:346 - Wholesale dealers to file returns and pay tax monthly on beverages of low alcoholic content

§346. Wholesale dealers to file returns and pay tax monthly on beverages of low alcoholic content

A. Every wholesale dealer handling beverages of low alcoholic content in Louisiana upon which the tax has not been previously paid shall, within twenty days after the expiration of each calendar month, provide the secretary a signed statement, under oath, of the total amount of such beverages handled and the total amount sold during the preceding calendar month and shall pay the taxes due thereon. This statement shall be made on forms prescribed and furnished by the secretary and shall show such other information as the secretary may require so that the taxes levied in R.S. 26:342 can be reported and computed.

B. Every wholesale dealer handling beverages of low alcoholic content in Louisiana shall provide, within twenty days after the expiration of each calendar month, a statement, on a form provided for this purpose by the secretary, showing the amount of beverages of low alcoholic content sold during the preceding month according to brand, packaging, and size of container. Such information shall be made available by the secretary to any municipal or parish governing authority, or trade organization consisting of wholesale dealers licensed by the state.

Amended by Acts 1982, No. 72, §1; Acts 1987, No. 696, §1; Acts 2001, No. 1032, §10.



RS 26:347 - Refunds

§347. Refunds

The secretary may make refunds or allow a tax credit to wholesale dealers on account of taxes paid on beverages of high and low alcoholic content which, being damaged and unfit for sale, are destroyed by the dealer or returned to the manufacturer or jobber. No refund or credit shall be allowed for breakage.

Amended by Acts 1964, No. 384, §1; Acts 1987, No. 696, §1; Acts 2002, No. 14, §1, eff. July 1, 2002.



RS 26:348 - Manufacturers or wholesalers to furnish a bond; failure

§348. Manufacturers or wholesalers to furnish a bond; failure

A.(1) Every manufacturer or wholesaler of alcoholic beverages shall furnish to the secretary a bond in the minimum amount of ten thousand dollars for each type of permit held guaranteeing the payment of all taxes and penalties levied by this Chapter. The bond required by this Section for manufacturers or wholesalers of native wines shall be in the amount of five thousand dollars.

(2) This bond shall be executed by a surety company qualified to do business in this state or may be in the form of a certificate of deposit or a letter of credit with a bank located in the state of Louisiana. The certificate of deposit or a letter of credit shall be irrevocably assigned to the secretary and the assignment can only be cancelled by the secretary. Such cancellations shall be evidenced by written notice to the bank or surety company. All interest earned on the certificate of deposit shall be the property of the manufacturer or wholesaler. The tenor, solvency, and maximum amount of the bond shall be satisfactory to the secretary. The maximum amount of the bond will depend upon the volume of business of the dealer and shall be sufficient, in the discretion of the secretary, to guarantee the state against any and all losses of taxes and penalties levied.

B.(1) The failure of a wholesaler of alcoholic beverages to furnish bond shall ipso facto make the taxes, penalties, and costs levied in this Chapter delinquent and shall be construed as an attempt to avoid the payment thereof, which shall be sufficient grounds for the attachment of the beverages wherever found, whether the delinquent dealer is a resident or a nonresident of this state and whether the beverages are in the possession of the delinquent dealer or other persons. It is the intention of this Chapter to make such beverages responsible for the payment of the taxes levied, together with penalties and costs. Authority to attach is specifically granted to the secretary. The procedure prescribed by law for obtaining ordinary attachments shall be followed except that no bond shall be required of the state.

(2) Should the dealer fail to furnish bond as provided herein, the secretary may rule the dealer into court to show cause why he should not be ordered to cease business as a dealer. Such rule may be tried out of term and in chambers and shall always be tried by preference in not less than two nor more than ten days, exclusive of holidays, after the service thereof.

C.(1) The secretary may waive the requirement for a surety bond for any manufacturer or wholesaler who:

(a) Possesses and agrees to maintain fixed assets in Louisiana with a net value not less than one and one-fourth times the amount of the bond which would otherwise be required.

(b) Has had a bond on file with the department for a period of not less than three years.

(c) Furnished the secretary with audited financial statements with his waiver request and at such other times as the secretary may require.

(d) Has not been delinquent in remitting taxes under the provisions of this Part during a three-year period immediately preceding application for waiver of the bond.

(2) If any manufacturer or wholesaler whose bond has been waived by the secretary becomes delinquent in remitting taxes due, the secretary may remove the waiver and require that the manufacturer or wholesaler furnish a bond in the amount required by this Section. Any manufacturer or wholesaler who has had his waiver removed shall not be eligible for another waiver for a period of three years thereafter.

Amended by Acts 1977, No. 230, §1. Acts 1984, No. 142, §1, eff. September 1, 1984; Acts 1985, No. 48, §1, eff. Jan. 1, 1986; Acts 1987, No. 696, §1; Acts 1990, No. 736, §1.



RS 26:349 - Handling beverages of low alcoholic content without furnishing bond; penalty

§349. Handling beverages of low alcoholic content without furnishing bond; penalty

No person shall import for handling in this state or handle herein any beverages of low alcoholic content without having furnished a bond as provided in R.S. 26:348. Whoever violates this Section shall be fined not more than one thousand dollars or imprisoned for not more than two years, or both.

Acts 1987, No. 696, §1.



RS 26:350 - Maximum stock of beverages of high alcoholic content in dealer's bonded stockroom

§350. Maximum stock of beverages of high alcoholic content in dealer's bonded stockroom

Every manufacturer or wholesaler may carry in his bonded stockroom or warehouse beverages of high alcoholic content with a taxable value not in excess of his surety bond.

Acts 1987, No. 696, §1.



RS 26:351 - Limitation on size of containers of beverages of high alcoholic content; standards of fill

§351. Limitation on size of containers of beverages of high alcoholic content; standards of fill

Except for wines, no manufacturer or wholesaler in this state shall have in his possession any beverages of high alcoholic content outside of his bonded stockroom unless they are in containers of no greater capacity than 1.75 liters. The standards of fill shall be the following:

(1)(a) All distilled spirits sold in or shipped into this state shall be in the following containers: One and seventy-five hundredths liters, one liter, seven hundred fifty milliliters, five hundred milliliters, three hundred seventy-five milliliters, and two hundred milliliters.

(b) If any supplier ships a particular brand of a distilled spirit into this state in a three hundred seventy-five milliliter container, he shall thereafter be prohibited from shipping that brand of beverage into the state in a five hundred milliliter container.

(2)(a) All wine, sold in or shipped into this state shall be in the following containers: twenty liters, nineteen and five-tenths liters, eighteen liters, seventeen liters, sixteen liters, fifteen liters, fourteen liters, thirteen liters, twelve liters, eleven liters, ten liters, nine liters, eight liters, seven liters, six liters, five liters, four liters, three liters, one and five-tenths liters, one liter, seven hundred fifty milliliters, five hundred milliliters, three hundred seventy-five milliliters, three hundred fifty-five milliliters, one hundred eighty-seven milliliters.

(b) "Vintage wines"--wines bottled prior to December 31, 1978 may be shipped into the state in containers not less than the equivalent of one hundred eighty-seven milliliters provided the proper proof of bottling dates is furnished in writing to the secretary in advance of the shipment and provided the secretary authorizes in writing that this merchandise may be shipped into the state.

(c) The provisions of this Section shall not apply to the imported alcohol beverage "Sake".

(3)(a) Distilled spirits, whether domestically bottled or imported, subject to the metric standard of fill prescribed in Paragraph (1) above shall be packed with the following number of containers per shipping case or container:

Container sizes

Containers per case

1.75 liters

6

1.00 liters

12

750 milliliters

12

375 milliliters

24

355 milliliters

24

200 milliliters

48

100 milliliters

48

(b) For purposes of this Paragraph, "container" shall mean any receptacle produced and manufactured with any substance used to package distilled spirits for delivery to the public.

(4)(a) Wines bottled subject to the standards of fill prescribed in Paragraph (2) of this Subsection shall be packed with the following number of containers per shipping case or shipping container:

Container sizes

Containers per case

5 through 20 liters

1

4 liters

4

3 liters

4

1.5 liters

6

1 liter

12

750 milliliters

12

500 milliliters

12

375 milliliters

24

355 milliliters

24

187 milliliters

48

(b) For purposes of this Paragraph, "container" shall mean any receptacle produced and manufactured with any substance used to package wine for delivery to the public.

(5) Upon application, in duplicate, approved by the secretary, the bottles per case requirements set forth in Paragraphs (3) and (4) of this Section may be waived if good cause can be shown by the bottler or importer.

(6) Any standard of fill as to size of containers for beverages of high alcoholic content approved by the United States Treasury Department, Bureau of Alcohol, Tobacco Tax and Firearms may be shipped into the state of Louisiana for the purposes of storage for shipment beyond the borders of the state of Louisiana. Only those sizes listed in Paragraphs (1), (2), (3), and (4) of this Section may be sold under the provisions of these Paragraphs to licensed retail dealers or to licensed wholesale dealers who are licensed in the state of Louisiana.

(7) Notwithstanding the provisions of Paragraph (6) or any other law to the contrary, in the parishes of Bossier, Caddo, Calcasieu, East Baton Rouge, Jefferson, Lafayette, Orleans, Ouachita, and Rapides, beverages of high alcoholic content may be sold in or shipped into this state in fifty milliliter containers and stored by licensed wholesale dealers only for the purpose of sale to licensed retail dealers who own or operate hotels or motels which consist of sleeping rooms, cottages, or cabins, for purposes of sale at retail in the sleeping rooms, cottages, or cabins only. The sale of fifty milliliter containers from wholesalers to retailers shall be made only in full sealed case lots as delivered from the manufacturer to the wholesaler, and the cases shall remain sealed until such time as the sale and delivery to the retailer are completed.

(8) Notwithstanding the provisions of this Part or any other provisions of law to the contrary, the secretary may, for good cause shown, after proper application by a bottler or importer and an official hearing, waive the container limitations for a period not to exceed seven consecutive days. Only standards of fill as to size of containers for beverages of high alcoholic content approved by the United States Department of the Treasury, Bureau of Alcohol, Tobacco and Firearms may be allowed, provided these fill allowables are not in conflict with this Section.

(9) The container restrictions provided for in this Section shall not apply to cider products.

(10) No container sold in or shipped into this state shall include powdered alcohol.

Amended by Acts 1964, No. 384, §1; Acts 1972, No. 73, §1; Acts 1974, No. 350, §1; Acts 1975, No. 252, §1; Acts 1976, No. 297, §1; Acts 1978, No. 441, §2, eff. Jan. 1, 1979; Acts 1979, No. 358, §1; Acts 1981, No. 504, §1; Acts 1983, No. 457, §1; Acts 1984, No. 268, §1; Acts 1987, No. 696, §1; Acts 1988, No. 526, §1, eff. July 1, 1988; Acts 1990, No. 285, §1; Acts 1993, No. 1011, §1; Acts 1995, No. 408, §1; Acts 2011, 1st Ex. Sess., No. 31, §1; Acts 2014, No. 18, §1; Acts 2014, No. 688, §1, eff. June 18, 2014.



RS 26:352 - Donated beverages of high alcoholic content taxable

§352. Donated alcoholic beverages of high alcoholic content taxable

Any person or any dealer may donate alcoholic beverages to a licensed Type A special event or to an unlicensed civic, religious, or charitable organization subject to the payment of any applicable excise taxes.

Acts 1987, No. 696, §1; Acts 2014, No. 835, §1, eff. June 23, 2014.



RS 26:353 - Presumption of taxability of beverages of low alcoholic content

§353. Presumption of taxability of beverages of low alcoholic content

For purposes of enforcing the provisions of this Chapter and the collection of the tax levied herein, it is presumed that all beverages of low alcoholic content produced or manufactured or shipped into this state are to be handled in this state and are subject to the tax levied herein. This presumption is prima facie only and subject to proof furnished the secretary.

Amended by Acts 1968, No. 175, §1; Acts 1987, No. 696, §1.



RS 26:354 - Payment and reporting of taxes; discounts; rules and regulations; enforcement; forfeitures and penalties; redemption of tax stamps

§354. Payment and reporting of taxes; discounts; rules and regulations; enforcement; forfeitures and penalties; redemption of tax stamps

A.(1) Except as provided in Paragraph (2) of this Subsection, every manufacturer or wholesaler of beverages of high alcoholic content shall file with the secretary a monthly report on or before the fifteenth day of the month succeeding the period covered by the report. The report shall show sales or other handling of beverages of high alcoholic content and such other information as the secretary may require by regulation.

(2) Every wine producer, manufacturer, or retailer who sells and ships wine directly to a consumer in Louisiana as provided in R.S. 26:359(B) shall report and pay all applicable taxes as provided in R.S. 26:359(D).

B. The taxes levied in R.S. 26:341 shall be due and paid by the dealer with the liter tax report referred to in Subsection A of this Section and shall be computed upon the basis of the number of liters sold or otherwise disposed of by the dealer during the preceding calendar month. Liters sold or disposed of shall be deemed conclusively to be liters on hand at the beginning of the calendar month plus purchases during the calendar month less liters on hand at the end of the calendar month, less any exempt sales.

C.(1) The monthly liter tax report required by this Section shall be made on forms prescribed and furnished by the secretary and shall include such information as the secretary may by rule require. Reports shall be accompanied by the taxpayer's remittance in full of the correct amount of taxes due and owing for the period covered by the report.

(2) Every wholesale dealer handling beverages of high alcoholic content in Louisiana shall file, within twenty days after the expiration of each calendar month, a statement, on a form provided for this purpose by the Department of Revenue, showing the amount of beverages of high alcoholic content sold during the preceding month according to brand, packaging, and size of container. Such information shall be made available by the Department of Revenue to any municipal or parish governing authority, or trade organization consisting of wholesale dealers licensed by the state.

D. For accurately reporting and timely remitting the taxes all taxpayers shall be allowed a discount of two and one-half percent of the amount of the tax otherwise due. When a check or other instrument given in payment of taxes is returned unpaid, the discount is forfeited.

E. If the dealer in beverages of high alcoholic content fails to file a return and pay the tax due on the beverages within the time provided in Subsection A of this Section, he shall be subject to a penalty of five percent on the amount of the tax if the period of delinquency is ten days or less or twenty percent on the amount of the tax if the period of delinquency is greater than ten days. If an attorney is called on to assist in collection, there shall be an additional sum due equal to ten percent of both the amount of the penalties and tax due.

F. The secretary is authorized to make, adopt, and publish rules and regulations, which shall have the effect of law, for the administration and enforcement of the provisions of this Section. Notice of such regulations shall be as provided in R.S. 47:1511.

G. The secretary may require every manufacturer and wholesaler to cease business twice each year for the purpose of making physical inventories of all alcoholic beverages on hand. The dates of said inventories shall be fixed by the secretary of the Department of Revenue.

H. Any dealer who fails to file reports and pay the taxes due, in accordance with the provisions of this Section and the rules and regulations of the secretary, shall automatically be suspended from doing business and shall ipso facto forfeit his bond furnished as required in R.S. 26:348. Any bond forfeited under this Chapter may be collected as is provided for the collection of taxes. The secretary may confirm the suspension by serving the dealer with an order to cease business. Enforcement of any suspension by the secretary shall not be dependent upon the service of such an order. The permit of any dealer who conducts business after being suspended under this Section shall be revoked. The secretary may reinstate a suspended dealer upon his payment of the taxes due, and a mandatory penalty of twenty percent of the taxes due, and his furnishing a new bond and complying with such other conditions as the secretary may prescribe to assure compliance in the future. The sanctions, penalty, and forfeiture provided herein shall be in addition to any other fines, forfeitures, and civil or criminal penalties which may be imposed under other provisions of this Section and Chapter, and the failure of the dealer to remove the delinquency within thirty days shall be additional cause for revocation of his permit.

I. With respect to the twenty percent penalty provided in this Section, the wholesale dealer shall have the right to send a signed application for a waiver of the penalty, which application shall be provided in the form of an affidavit setting forth the reasons for the failure to pay the taxes within the specified time. If the failure to pay the tax when due is explained to the satisfaction of the secretary, he may remit or waive payment of the whole or any part of any penalty due under the provisions of this Chapter.

J. The revocation provided for in Subsection H of this Section may be enforced by the secretary in summary proceedings instituted against the dealer in any parish in which he is domiciled or has a place of business.

K. Whoever willfully fails to file any report or to pay timely the tax due, keep any records, furnish any information, or pay any tax provided for in this Part, or willfully falsifies any record, document, or report, or files any false report or furnishes any false information to the secretary with intent to evade or defeat the payment of any tax levied in this Part shall be guilty of a felony and, upon conviction thereof, shall be imprisoned, with or without hard labor, for not less than one year nor more than four years. Corporations may be prosecuted under this Subsection and upon conviction shall be fined not less than one thousand dollars nor more than ten thousand dollars.

Amended by Acts 1964, No. 384, §1; Acts 1970, No. 565, §1; Acts 1972, No. 532, §3; Acts 1978, No. 441, §2, eff. Jan. 1, 1979; Acts 1987, No. 696, §1; Acts 1997, No. 658, §2; Acts 2001, No. 1032, §10; Acts 2011, No. 327, §1, eff. June 29, 2011; Acts 2014, No. 329, §1, eff. July 1, 2014; Acts 2016, No. 7, 1st Ex. Sess., §1, eff. April 1, 2016.



RS 26:355 - Invoices and records of dealers in beverages of high alcoholic content

§355. Invoices and records of dealers in beverages of high alcoholic content

A. Every manufacturer and every wholesaler of beverages of high alcoholic content shall, at the time of shipping or delivering such beverages, make a true duplicate invoice thereof, showing full and complete details of the sale or delivery of the beverages. They shall also keep a record of the manufacture or purchase of such beverages and shall hold all books, records, and memoranda pertaining to the manufacture and purchase of these beverages subject to the inspection of the secretary or his authorized representative. All records and documents required under this Subsection shall be retained for the inspection and use of the secretary or his authorized representative until the taxes to which they relate have prescribed.

B. All purchases of beverages of high alcoholic content by any retail dealer shall be evidenced by an invoice from the vendor correctly showing the date of the purchase and the quantity of each article bought. Retail dealers in beverages of high alcoholic content shall keep a record of all such beverages purchased by them and shall hold all books, records, and memoranda pertaining to the purchase and sale of these beverages open to the inspection of the secretary or his agents. Retail dealers in beverages of high alcoholic content, or their agents or employees, shall produce, on demand of the secretary, all invoices of such beverages bought by them or received at their places of business within six months prior to the demand, unless he can show, by satisfactory proof, that the non-production of the invoices was due to providential or other causes beyond his control.

C. In lieu of the invoices required herein for manufacturers and wholesalers of beverages of high alcoholic content, a computer-generated record may be used to show the full and complete details of the sale or delivery of the beverages. All records so generated shall be retained for the inspection and use of the secretary or his authorized representative until the taxes to which they relate have prescribed.

D. In lieu of the invoices required herein for retail dealers of beverages of high alcoholic content, a computer-generated record may be used to show the date of purchase and the quantity of each article bought. All records so generated shall be held and shall be produced on demand of the secretary.

Acts 1983, No. 164, §1, eff. June 24, 1983; Acts 1987, No. 696, §1; Acts 1999, No. 202, §1, eff. July 1, 1999; Acts 2001, No. 1032, §10.



RS 26:356 - False invoices of beverages of high alcoholic content

§356. False invoices of beverages of high alcoholic content

No person shall make or use, present, or exhibit to the secretary or agent of the secretary any invoice of beverages of high alcoholic content that bears an untrue date or falsely states the nature or quantity of the goods involved.

Acts 1987, No. 696, §1.



RS 26:357 - Examination of dealers' records; computation and collection of unpaid taxes

§357. Examination of dealers' records; computation and collection of unpaid taxes

A. The secretary may require any person handling beverages of low alcoholic content to furnish any information necessary for the purpose of collecting the tax levied thereon. To determine whether or not the taxes levied in this Part have been paid and to aid him in their collection if they have not been paid, the secretary may examine the books, records, and files of all persons handling such beverages and may examine witnesses and conduct hearings. Specifically, the secretary shall make that examination where any person fails to make a required report of the dealer's transactions within the time and in the manner provided in this Part. If any witnesses fail or refuse to appear at the request of the secretary or if any person refuses the secretary access to the books, records, or files, the secretary shall certify the facts and the names of the persons so refusing to the district court having jurisdiction of the party. The court shall issue a summons to the party to appear before the secretary or his assistant at a place designated within the court's jurisdiction on a day fixed by the court, to be continued as the occasion requires, and give such evidence and open for inspection such books and papers as necessary to determine whether or not the return made is true and correct.

B. Whenever it appears to the secretary that a dealer has failed to make a return or has unlawfully made an untrue or incorrect return, the secretary shall compute the tax called for and correct the return, if any, and shall certify that amount as being the amount actually due and owing and shall concurrently notify the dealer of that fact. The secretary shall add to the amount due the cost of examination, this cost to be collected, remitted, and credited as if it were part of the tax imposed.

C. If the dealer does not within five days after the above notification, make a correct return and pay the full amount due, the secretary shall, in the name of the state and without deposit or advance costs, enter suit against him for the full amount due, together with such penalties and attorney's fees as are provided in this Chapter. This suit shall be by rule to show cause within five days why payment should not be made. It shall be tried by preference and may be tried out of term time and in chambers.

D. The secretary may inspect any or all books, records, and memoranda of any dealer in beverages of high alcoholic content to determine whether or not the taxes levied on those beverages by this Chapter have been paid. He shall make periodic audits of all such dealers. Collection of unpaid taxes may be made by any means provided in this Chapter, or by any other means allowed by law for the collection of taxes.

Amended by Acts 1964, No. 384, §1; Acts 1987, No. 696, §1.



RS 26:358 - Civil penalty on dealers in beverages of low alcoholic content for failure to file return and pay tax

§358. Civil penalty on dealers in beverages of low alcoholic content for failure to file return and pay tax

If a dealer in beverages of low alcoholic content fails to file a return and pay the tax due on the beverages within the time provided in R.S. 26:346, he shall be subject to a penalty of five percent on the amount of the tax if the period of delinquency is ten days or less or twenty percent on the amount of the tax if the period of delinquency is greater than ten days. If an attorney is called on to assist in collection, there shall be an additional sum due equal to ten percent of both the amount of the penalties and tax due.

Amended by Acts 1968, No. 175, §2; Acts 1987, No. 696, §1.



RS 26:359 - Distribution of alcoholic beverages through wholesalers only

§359. Distribution of alcoholic beverages through wholesalers only

A. Except as provided in Subsection B of this Section and R.S. 26:271.1, no alcoholic beverages as defined in R.S. 26:241(1) produced or manufactured inside or outside of this state shall be sold or offered for sale in Louisiana, or shipped or transported into or within the state, except to the holder of a wholesaler's permit. Delivery of alcoholic beverages produced or manufactured inside or outside of this state shall be made at the place of business of the wholesaler shown on the wholesaler's permit, and must be received and warehoused by the wholesaler at that place of business, where such alcoholic beverages shall come to rest before delivery is made to any retailer.

B.(1) Notwithstanding the provisions of Subsection A of this Section, sparkling wine or still wine may be sold and shipped directly to a consumer in Louisiana by the manufacturer or retailer of such beverage domiciled inside or outside of Louisiana, or by a wine producer domiciled inside or outside of Louisiana, provided both that all taxes levied have been paid in full and that all of the following apply:

(a) The consumer is twenty-one years of age or older.

(b) The sparkling wine or still wine is for that consumer's personal consumption.

(c) The total amount of sparkling wine or still wine shipped in seven hundred fifty milliliter bottles does not exceed one hundred forty-four bottles per adult person per household address per calendar year.

(d) The wine producer, manufacturer, or retailer engaging in such direct sales holds a valid wine producer's, manufacturer's, or retailer's license issued by the state of its domicile.

(e) The package in which the sparkling wine or still wine is shipped is prominently labeled as containing beverage alcohol.

(f) The package in which such sparkling wine or still wine is shipped is received by a person twenty-one years of age or older.

(g) The package contains an invoice indicating the date of the shipment, providing a full and complete description of all items included in the shipment, and stating the price thereof.

(h) The wine producer, manufacturer, or retailer domiciled outside of Louisiana has complied with the provisions of Subsections B, C, and D of this Section.

(i) The seller or shipper who is a wine producer or manufacturer is not a party, directly or indirectly, to any agreement in which a wholesaler licensed by the state of Louisiana has been granted the right to purchase and to sell any sparkling wine or still wine produced by the manufacturer. This prohibition does not include any sale of sparkling wine or still wine if the sale is perfected when the Louisiana consumer is physically present on the premises of the wine producer or manufacturer and completed by shipment to the consumer in Louisiana otherwise made in accordance with the provisions of this Section, or when the sparkling wine or still wine bears a label, properly registered pursuant to R.S. 26:793(D), that is not assigned by the wine producer or manufacturer to a wholesaler licensed in Louisiana for sale by such wholesaler.

(2) In addition to the provisions in Paragraph (1) of this Subsection, the commissioner may promulgate rules in accordance with the Administrative Procedure Act governing the sale and shipment of sparkling wine or still wine directly to a Louisiana consumer.

(3) In addition to the provisions of Paragraph (1) of this Subsection, prior to selling or shipping any sparkling wine or still wine directly to any consumer in Louisiana, a retailer domiciled outside of Louisiana shall apply to the state office of alcohol and tobacco control for a permit to engage in direct shipment of sparkling wine and still wine on an application form promulgated by the commissioner. The permit shall be renewed on an annual basis and updated within thirty days of any change of any information contained on the application form. The annual fee for such permit shall be one thousand dollars.

(4) In addition to the provisions of Paragraph (1) of this Subsection, prior to selling or shipping any sparkling wine or still wine directly to any consumer in Louisiana, a wine producer or manufacturer domiciled outside of Louisiana shall apply to the state office of alcohol and tobacco control for a permit to engage in direct shipment of sparkling wine and still wine on an application form promulgated by the commissioner. The permit shall be renewed on an annual basis and updated within thirty days of any change of any information contained on the application form. The annual fee for such permit shall be two hundred fifty dollars.

C.(1) Any wine producer or manufacturer, domiciled outside of Louisiana, of sparkling wine or still wine engaging in the direct sale and shipment of such beverages under the provisions of this Section shall make an annual application to the secretary of the Department of Revenue for authority to make such shipments and shall pay an annual fee of one hundred fifty dollars to the Department of Revenue prior to selling or shipping any sparkling wine or still wine to a consumer in the state of Louisiana.

(2) Any retailer, domiciled outside of Louisiana, of sparkling wine or still wine engaging in the direct shipment of such beverages under the provisions of this Section shall make an annual application to the secretary of the Department of Revenue for the authority to make such shipments and shall pay an annual fee of one thousand dollars to the Department of Revenue prior to selling or shipping any sparkling wine or still wine into the state of Louisiana.

(3) The annual application for authority to make such shipments shall be in a written form specified by the secretary of the Department of Revenue, and shall include the express agreement of the out-of-state wine producer, manufacturer, or retailer to pay all excise and sales and use taxes assessed by the state of Louisiana on the sparkling wine or still wine sold and shipped pursuant to this Section. A copy of the current out-of-state wine producer's, manufacturer's, or retailer's license issued to such out-of-state wine producer, manufacturer, or retailer by the state in which the wine producer, manufacturer, or retailer is domiciled shall be submitted to the secretary of the Department of Revenue with the application.

D.(1) Any out-of-state wine producer, manufacturer, or retailer who sells and ships directly to a consumer in Louisiana pursuant to this Section shall file a statement monthly indicating the amount of sparkling wine or still wine shipped to the state of Louisiana with the secretary of the Department of Revenue. The statement shall be filed by the twentieth of each month and shall indicate the total number of bottles sold and shipped during the preceding month, the sizes of those bottles, the name brand of each sparkling wine or still wine included in such shipments, the quantities of each sparkling wine or still wine included in such shipments, and the price of each item included in such shipments. All excise and sales and use taxes due to the state of Louisiana on the sparkling wine or still wine sold and shipped pursuant to this Section shall be remitted by company check drawn on an account in the name of the permit holder or by electronic funds transfer at the time of the filing of the required statement, and copies of all invoices transmitted with each shipment shall be attached to the statement. This statement shall be made on forms prescribed and furnished by the secretary of the Department of Revenue and shall include such other information as the secretary of the Department of Revenue may require.

(2) Upon the request of the commissioner, the secretary of the Department of Revenue may provide copies of the annual application or monthly statements filed by any out-of-state wine producer or manufacturer or retailer selling or shipping wine directly to a Louisiana consumer.

(3)(a) Any person who transports sparkling wine or still wine for direct shipment into or out of the state in accordance with this Section shall register with the commissioner of the state office of alcohol and tobacco control.

(b) The commissioner shall promulgate rules in accordance with the Administrative Procedure Act for transport registrants that shall include regular reporting requirements related to size of containers and quantities of sparkling wine and still wine contained in each shipment and any other reporting requirements deemed necessary by the commissioner. The rules shall include requirements that prevent sales and deliveries to underage persons.

(c) Any person who transports sparkling wine or still wine for direct shipment into or out of the state in violation of this Section or the administrative rules shall be subject to a civil penalty of up to twenty-five thousand dollars or the seizure of any sparkling wine or still wine, or both.

E. The provisions of R.S. 26:85, 142, 143, 348 through 350, 360, 364, and 365 shall not apply to wine producers, manufacturers, and retailers only in connection with direct sales and shipments when authorized to engage in the direct sale and shipment of sparkling wine or still wine under the provisions of this Section.

F. Any out-of-state retailer or wine producer or manufacturer who violates any provision of this Section shall be subject to a civil penalty in the amount of twenty-five thousand dollars. Any out-of-state retailer or wine producer or manufacturer that sells and ships directly to consumers in Louisiana pursuant to this Section shall, on the application for authority to make such shipments filed with the secretary of the Department of Revenue and on the application for a permit filed with the state office of alcohol and tobacco control in accordance with this Section, acknowledge in writing the civil penalty established in this Subsection and shall consent to the imposition thereof upon violation of this Section. The secretary or the commissioner may initiate and maintain a civil action in a court of competent jurisdiction to enjoin any violation of this Section and to recover the civil penalty established in this Subsection, together with all costs and attorney fees incurred by the secretary or the commissioner incidental to any such action.

G. Upon determination by the secretary of the Department of Revenue or by the commissioner that an illegal sale or shipment of alcoholic beverages has been made to a consumer in Louisiana by either a wine producer, manufacturer, or retailer of such alcoholic beverages, the secretary or commissioner shall notify both the Alcohol and Tobacco Tax and Trade Bureau of the United States Department of the Treasury and the licensing authority for the state in which the wine producer, manufacturer, or retailer is domiciled that a state law pertaining to the regulation of alcoholic beverages has been violated and shall request those agencies to take appropriate action.

Amended by Acts 1960, No. 213, §1; Acts 1987, No. 696, §1; Acts 1998, No. 71, §1, eff. June 25, 1998; Acts 2001, No. 1032, §10; Acts 2005, No. 508, §1, eff. July 13, 2005; Acts 2006, No. 808, §1, eff. June 30, 2006; Acts 2011, No. 327, §1, eff. June 29, 2011; Acts 2015, No. 460, §1, eff. Jan. 1, 2016; Acts 2016, No. 637, §1, eff. July 1, 2016.



RS 26:360 - Report of importers of alcoholic beverages

§360. Report of importers of alcoholic beverages

All persons importing alcoholic beverages from other states shall, within ten days after the close of each calendar month, report to the secretary on forms furnished by him a list of persons, with their post office addresses, from whom shipments were received and, when sold for resale, to whom sold, the dates shipped, the dates received, and the quantity of each of the classes of the beverages received. The reports shall be signed and state whether the alcoholic beverages are to be retained or used in Louisiana or exported to another state or to a foreign country. As an additional means of checking the accuracy of the reports filed, the records, books, and other documents of the persons making them, as well as those of common carriers relative to such shipments, are accessible to the collector.

Acts 1987, No. 696, §1; Acts 2001, No. 1032, §10.



RS 26:361 - Transportation within state of non tax-paid* alcoholic beverages by means other than common carrier prohibited

§361. Transportation within state of non tax-paid* alcoholic beverages by means other than common carrier prohibited

A. No person shall transport, carry, or move alcoholic beverages in which the tax levied in this Chapter has not been paid from point to point within this state by any means of transportation other than a common carrier. The means of transportation used in violation of this Section is subject to seizure by the secretary and to forfeiture and sale in the manner provided in this Part.

B. The provisions of this Section do not apply to duly licensed wholesale dealers and manufacturers who transport or cause to be transported beverages of high alcoholic content from the floor stock of one duly licensed wholesale dealer or manufacturer in this state to another duly licensed wholesale dealer or manufacturer in this state. The transportation of these beverages shall be accomplished strictly within the provisions of rules and regulations prescribed by the secretary.

Acts 1987, No. 696, §1.

*AS APPEARS IN ENROLLED BILL.



RS 26:362 - Importation of non-tax-paid alcoholic beverages to be by common carrier and private carrier under a permit

§362. Importation of non-tax-paid alcoholic beverages to be by common carrier and private carrier under a permit

A. No dealer or person shall import or carry into this state any alcoholic beverages on which the tax levied by this Chapter has not been paid by any means of transportation other than a common carrier, except as provided under a permit issued by the secretary to properly licensed and bonded Louisiana wholesale alcoholic beverage dealers. Such importation without a permit renders the means of transportation used subject to seizure, forfeiture, and sale in the manner provided in this Part.

B. Properly licensed and bonded Louisiana wholesale alcoholic beverage dealers wishing to obtain an alcoholic beverage import permit to use a privately owned or operated vehicle shall apply therefor to the secretary in accordance with rules and regulations issued by the secretary; any importation of alcoholic beverages under the import permit must be in strict accordance with the conditions described upon the issuance of the permit.

C. The secretary shall promulgate rules and regulations governing the application, issuance and conditions whereby an import permit may be issued.

D. Importations of alcoholic beverages by the use of transportation other than a common carrier subjects the alcoholic beverages imported to seizure, forfeiture and sale in the manner provided in this Part.

Amended by Acts 1962, No. 177, §1; Acts 1987, No. 696, §1.



RS 26:363 - Forfeiture and sale of vehicle improperly hauling non-tax-paid alcoholic beverages

§363. Forfeiture and sale of vehicle improperly hauling non-tax-paid alcoholic beverages

A. The secretary may demand the forfeiture and sale, in a summary proceeding, or by an action against the owner or operator, of any means of transportation used in the illegal transportation of alcoholic beverages in violation of the provisions of R.S. 26:361 and 362.

B. Where it appears by affidavit that the residence of the owner of the means of transportation is out of the state or is unknown to the secretary, the court shall appoint an attorney at law to represent the absent owner, against whom the rule shall be tried contradictorily within ten days after its filing. This affidavit may be made by the secretary or one of his assistants or by the attorney representing the secretary when it is inconvenient to obtain the affidavit from the secretary or one of his assistants. The attorney so appointed may waive service and citation of the petition or rule but shall not waive time nor any legal defense.

C. If, upon trial, it is established that the means of transportation was used to illegally transport alcoholic beverages in violation of the provisions of R.S. 26:361 or 362 the court shall render judgment accordingly, declaring the forfeiture of the means of transportation and ordering the sale thereof after ten days notice by advertisement in the official paper of the parish where the seizure is made, by the sheriff of the parish or the civil sheriff of the Parish of Orleans, as the case may be, at public auction to the highest bidder, for cash, and without appraisal.

D. Payment of the tax due on the alcoholic beverages at the moment of seizure of the means of transportation or thereafter does not prevent, abate, or defeat the forfeiture and sale of the means of transportation.

E. The court shall fix the fee of the attorney appointed by it to represent the owner of the seized property at a nominal sum. In cases involving the transportation of beverages of high alcoholic content, the fee shall not exceed ten percent of the selling price of the means of transportation sold. In cases involving the transportation of beverages of low alcoholic content, the fee shall not exceed ten percent of the total amount of taxes and penalties involved. In either case, this fee shall be taxed as costs and paid out of the proceeds of the sale of property.

F. All funds collected from the sale of property pursuant to this Section shall be paid into the state treasury and credited and disbursed as are taxes on beverages of low alcoholic content.

Acts 1987, No. 696, §1.



RS 26:364 - Receipt of alcoholic beverages to avoid tax prohibited; out-of-state manufacturers and wholesalers to obtain written authority to make shipment and furnish notice of shipment; enforcement

§364. Receipt of alcoholic beverages to avoid tax prohibited; out-of-state manufacturers and wholesalers to obtain written authority to make shipment and furnish notice of shipment; enforcement

A. No person shall receive in this state any shipment of non-tax-paid alcoholic beverages for the purpose and with the intention of avoiding payment of the tax.

B. Before making shipment of any alcoholic beverages into Louisiana, the shipper shall make application to the secretary for authority to ship alcoholic beverages into the state. The application must be in written form as specified by the secretary. Approval must be written and must show the period of time for which the authority is issued and the condition of issuance. The secretary shall not authorize and approve shipments of any alcoholic beverages into Louisiana except shipments from the distiller, the producer, the owner of the commodity at the time it becomes a marketable product, the bottler, or the exclusive agent of any such distiller, producer, bottler or owner.

C. The shipper shall prepare and mail a notice of shipment to the secretary, and a copy to the Louisiana dealer, not later than the date of movement from the point of origin. The notice must show such information concerning the alcoholic beverages and the means of transportation as may be specified in regulations.

D. The secretary may establish by regulation any other procedure for reporting or identifying shipments into the state as he may deem appropriate.

E. Any shipment into this state of any alcoholic beverage in violation of this Subsection shall render the entire shipment contraband, and it may be seized, forfeited, and sold as provided in this Chapter.

F. Failure by any shipper to abide by the provisions of this Subsection shall also render the shipper ineligible to ship its products into the state of Louisiana, and it shall be a violation of this Chapter for any dealer to handle the product of any person prohibited from shipping into the state. The permit of any dealer who continues to handle the product of a prohibited shipper shall be revoked.

G. Any person or company who sells liquor to any Louisiana liquor dealers shall give the same discounts as are given by them to any liquor dealers in any other state so that Louisiana liquor dealers shall pay the same prices as dealers in all other states.

Amended by Acts 1964, No. 384, §1; Acts 1973, No. 194, §1; Acts 1987, No. 696, §1.



RS 26:365 - Consignee to have permit from secretary to receive imported alcoholic beverages

§365. Consignee to have permit from secretary to receive imported alcoholic beverages

A. Except as otherwise provided in Subsection B of this Section, no person, dealer, consignee, or other recipient, including public warehouses, shall receive or accept delivery and no carrier, or agent or employee thereof, shall deliver to the consignee or to any person for the consignee any alcoholic beverages when imported into the state until the consignee thereof has received written permission from the secretary to receive or accept delivery thereof and has surrendered this written permission to the deliverer. Any person, dealer, consignee, or other recipient, including public warehouses, who violates any provision of this Section shall be subject to the penalty or penalties provided in R.S. 26:521.

B. Any wholesale dealer that has furnished bond with the secretary under the provisions of R.S. 26:348 and has secured a wholesale permit from the commissioner, is exempt from the provisions of Subsection A of this Section.

Acts 1983, No. 289, §1, eff. Jan. 1, 1984; Acts 1987, No. 696, §1.



RS 26:366 - Exported beverages not subject to tax

§366. Exported beverages not subject to tax

A. No tax is levied in this Chapter upon beverages of high alcoholic content handled within Louisiana for immediate transportation and delivery beyond the borders of the state if the handling is done in strict accordance with the rules and regulations adopted and promulgated by the secretary with reference thereto pursuant to R.S. 26:367.

B. No tax is levied in this Chapter upon beverages of low alcoholic content produced or manufactured in or imported into Louisiana for export to a licensed dealer in another state or to a foreign country. Any such beverages sold by a wholesale dealer within this state to a retail permittee herein which are later exported beyond the borders of this state are not liable for the tax levied thereon. If the tax has been collected from the permittee by the dealer at the time of shipment, the permittee may file with the dealer, monthly, a statement showing the quantity exported from the state, properly supported by bills of lading and other authentic evidence satisfactory to the secretary, and the dealer may refund the amount of the tax to the permittee and deduct that amount in making his next monthly returns to the secretary.

Acts 1987, No. 696, §1.



RS 26:367 - Handling of exported beverages of high alcoholic content regulated by secretary

§367. Handling of exported beverages of high alcoholic content regulated by secretary

A. In order to secure to the state the tax levied under the provisions of this Chapter, the handling of beverages of high alcoholic content for transportation beyond the borders of the state shall be in accordance with rules and regulations of the secretary, the United States Bureau of Alcoholic Beverages, and the United States Customs Office.

B. The secretary may promulgate and publish rules and regulations with respect to the handling and transportation of such beverages for delivery beyond the borders of the state. This authority includes requiring any information in the form of reports and statements that may be required to establish that the beverage of high alcoholic content in question was transported beyond the borders of the state; the designation of the method of transportation; the establishment of a system of permits before permitting sales for delivery beyond the borders of this state; and the fixing of the amount to be transported beyond the state's borders in one shipment, except that this amount cannot be fixed at less than fifteen standard gallons when a mode of transportation other than common carrier is designated.

C. The failure to comply with these rules and regulations of the secretary is cause for the revocation of the permit of the dealer violating them and subjects him to the payment of a specific penalty, in addition to other penalties provided in this Chapter in an amount equal to twice the amount of tax that would have been due if the sale of the beverages had been made for consumption in Louisiana.

Acts 1987, No. 696, §1.



RS 26:368 - Highway transporter required to have invoice

§368. Highway transporter required to have invoice

A. Any person using the public highways of Louisiana in hauling, transporting, and delivering into or within the state any alcoholic beverage shall have in his possession, during the entire time he is so engaged in hauling or transporting the alcoholic beverages, an invoice or bill of sale showing the true name and address of the seller and of the buyer and the number of gallons or fraction thereof carried.

B. The person so engaged in hauling or transporting the alcoholic beverages shall, at the request of any person authorized by law to inquire into or investigate such matters, produce and offer for inspection the invoice or bill of sale. If he fails to produce the invoice or bill of sale, or if, when produced, the document fails to disclose the required information, there is prima facie evidence of a violation of this Chapter and the person is subject to prosecution therefor.

Acts 1987, No. 696, §1.



RS 26:369 - Carriers to file report showing alcoholic beverages handled

§369. Carriers to file report showing alcoholic beverages handled

All common or contract carriers doing business or making deliveries within the state shall file with the secretary monthly, on or before the fifteenth day of the month following the period covered by the statement, reports showing in detail the number of gallons of alcoholic beverages shipped or delivered by them at points of ultimate destination, or otherwise, whether in car lots or otherwise, with the date of the delivery and by whom and to whom shipped and delivered.

Acts 1987, No. 696, §1.



RS 26:370 - Examination of records

§370. Examination of records

The secretary may examine, at all reasonable hours, the books, records, and other documents of all manufacturers, distillers, permittees, dealers, transportation companies, agencies, or firms shipping alcoholic beverages into or handling alcoholic beverages in this state. If a manufacturer, distiller, permittee, dealer, transportation company, agency, or firm refuses to permit this examination by the secretary, the secretary may proceed by rule, in or out of term, in open court or in chambers, in any court in the parish where the refusal occurred, requiring the person refusing to show cause why the secretary should not be permitted to examine its books, records and documents. Refusal by a manufacturer, distiller, permittee, dealer, transportation company, agency, or firm to allow the secretary access to its books, records, and documents shall render any alcoholic beverages within this state owned by or in the possession of or in the control of such person or his employer or agent subject to seizure, forfeiture, and sale as provided in this Chapter.

Acts 1987, No. 696, §1.



RS 26:371 - Searches and seizures

§371. Searches and seizures

A. The secretary may search and examine pursuant to the provisions of this Section, all places of storage except private residences, which may be searched only in the manner provided by law, and all means of transportation whenever there is probable cause to believe that the provisions of this Chapter have been or are being therein violated. Any vehicle or other means of transportation, other than a common carrier, caught or detected transporting any alcoholic beverages without the required tax being paid or a bond furnished to guarantee the payment of the tax may be seized by the secretary in order to secure it as evidence in a trial brought under any provisions of this Chapter.

B. No place, other than such as is open to the public, shall be invaded and searched for alcoholic beverages except by an officer named in a search warrant issued by a competent court having the power of a committing magistrate upon the filing in the court of an affidavit reciting that affiant has reasons to believe and believes that the named place is being utilized as a site for the violation of the provisions of this Chapter together with such additional evidence as the court may require to make out a prima facie case. No house, room, or apartment used as, or which apparently is, a bona fide residence is subject to invasion and search, except by an officer designated in a search warrant issued by a competent court having the powers of a committing magistrate, upon the filing in the court of an affidavit by two reliable persons reciting that they have reasons to believe and do believe that the place of residence is being used as a cloak or cover for a violation of the provisions of this Chapter and setting forth the specific violation being committed therein, together with such additional corroborating evidence as the court may require to establish the probable existence of the alleged violation.

C. The warrant shall be directed to a duly authorized peace officer and the premises described in the warrant shall be searched and all alcoholic beverages, all equipment, and all property used or designed or intended to be used in the keeping for sale or sale, of alcoholic beverages on the premises shall be seized by the peace officer. The keeper of the place or the person to whom the beverages or property belongs shall be apprehended and brought before the court issuing the warrant to abide the further orders of the court. The officer to whom the search warrant is directed shall make proper return thereon of the action taken on it, describing the alcoholic beverages or property seized, if any. The beverages or property so seized shall be held by this officer without anyone having the right to have them released upon writ or claim, except beverages seized in a bona fide dwelling house. These last shall be released to their owner upon his giving bond, with security for their value conditioned upon their return to the peace officer upon order of the court. The court, after the trial of the accused, shall order all property and beverages of high alcoholic content illegally held by the accused at the time of the seizure to be immediately and publicly destroyed by the sheriff or peace officer designated by the court.

D. The court shall preserve in its records, subject to inspection at any time by the public, the affidavits above referred to. If it should appear that the person or persons making the affidavit did so maliciously or without probable cause, and any house, room, or apartment used as a bona fide residence is searched by reason of the issuance of a search warrant based upon that affidavit, the affiant or affiants making it shall be fined not more than five hundred dollars or imprisoned for not less than ten days nor more than sixty days, or both.

Acts 1987, No. 696, §1.



RS 26:372 - Seizure and forfeiture of beverages of high or low alcoholic content

§372. Seizure and forfeiture of beverages of high or low alcoholic content

A. All beverages of high or low alcoholic content on which taxes are imposed by this Part found in the possession or custody or within the control of any person for the purpose of being handled in any way in violation of the provisions of this Chapter may be seized by the secretary, or his agent, in order to secure them for trial and shall be forfeited to the state in the manner provided in this Section. The secretary, or his agent making the seizure, shall appraise the value of the property seized according to his best judgment at its usual and ordinary retail price and shall deliver to the person found in possession thereof, if any, a receipt showing the fact of seizure, from whom seized, the place of seizure, the description of the goods seized, and the appraised value of such goods. A duplicate of the receipt shall be filed in the secretary's office.

B. The proceeding to enforce this forfeiture shall be in the nature of a proceeding in rem in the court where the seizure is made. It shall be filed on behalf of the state by the secretary or his assistant and shall be summary process, tried in or out of term time, in open court or in chambers, and always by preference. It shall be directed against the owner of the articles seized, demanding the forfeiture and destruction of the property as a penalty for the violation of this Chapter. Service shall be made upon the owner of the seized articles if he is a resident of this state and his residence is known to the plaintiff in rule. Where it appears by affidavit that the residence of the owner of the seized articles is out of the state or is unknown to the secretary or his assistants, an attorney at law shall be appointed by the court to represent the owner, against whom the rule shall be tried contradictorily within ten days after the date of its filing. This affidavit may be made by the secretary or one of his assistants or by the attorney representing the secretary if it is inconvenient to obtain the affidavit from the secretary or one of his assistants. The attorney so appointed to represent the owner of the seized articles may waive service and citation of the petition or rule, but he shall not waive time nor any legal defense.

C. If at any time it is established that, with respect to the articles under seizure, any provision of this Title has been violated in any cause, the court shall render judgment accordingly, maintaining the seizure, declaring the forfeiture of the seized property, and ordering the destruction thereof and shall dispose of any equipment including but not limited to vending machines, in accordance with the provisions thereof:

(1) If the seized property is contraband, the court shall order the property destroyed if the court determines that its destruction is in the public interest; otherwise, Paragraph (2) of this Subsection shall apply.

(2) If the seized property is contraband, and the court determines that it should not be destroyed, or if the owner of noncontraband property does not claim it within one year after its seizure, the court may order one of the following:

(a) A sale of the property at a nonjudicial public sale or auction if the court concludes that such a sale will probably result in a bid greater than the cost of the sale. The proceeds of the sale shall be placed in the Louisiana Office of Alcoholic Beverage Enforcement Fund (R.S. 26:801) after compliance with the requirement of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund.

(b) A transfer of the property to a public or a nonprofit institution, or may make such other court-ordered disposition as it deems appropriate.

(3) Where the release of seized property is sought by a person claiming to be the owner, it shall be released only upon motion contradictorily with the clerk of the court. In all other cases the court may render an ex parte order for the disposition of the property as herein provided on motion of any interested person, or on its own motion, or the court may require a motion contradictorily with the apparent owner or the person in possession of the property at the time of the seizure.

D. Payment of the tax due on the seized articles at the moment of seizure or thereafter does not prevent, abate, or defeat the forfeiture and destruction of the property.

E. The court shall fix the fee of the attorney appointed by it to represent the owner of the seized articles at a nominal sum, to be taxed as costs and paid out of the proceeds of the sale of the property.

Acts 1987, No. 696, §1; Acts 1992, No. 821, §1, eff. Sept. 1, 1992.



RS 26:373 - Claims to property seized by secretary

§373. Claims to property seized by secretary

Any person who claims ownership of any property seized under the provisions of this Chapter relating to beverages of high alcoholic content or claims to be entitled to any privilege existing thereon prior to the date of seizure and who did not in any respect participate in the violation of this Chapter which resulted in the seizure may file a signed statement with the secretary that he did not in any way participate in the violation of this Chapter. Thereafter, upon his furnishing to the secretary bond with security in a sum not less than double the appraised value of the goods seized but never less than fifty dollars, the property may be released by the secretary and delivered to him. The bond shall be conditioned to pay the secretary the appraised value of the goods and all costs, if the claimant does not prosecute his claim to successful judgment. If it is not practical to make service upon the claimant to the seized property or if the claimant is a non-resident, the procedure outlined in R.S. 26:372 for the appointment of an attorney to represent an owner may be used in order that the issue may be presented to a court and the claimant afforded a fair opportunity to be heard. If bond has been furnished by the claimant and the property released to him, the judgment of the court, if the contention of the secretary is sustained, shall be directed against both the claimant and the surety on the bond and shall include all costs from the beginning of the seizure up to the final disposition of the case.

Acts 1987, No. 696, §1; Acts 2001, No. 1032, §10.



RS 26:374 - Waiver of forfeiture of beverages of high alcoholic content

§374. Waiver of forfeiture of beverages of high alcoholic content

The secretary may waive any proceedings for the forfeiture of beverages of high alcoholic content or any part thereof, if he finds that the violation of the law for which the goods were seized was unintentional or without intention to defraud the state of its revenue. However, the offender shall first pay double the amount of tax to which the seized beverages are subject.

Acts 1987, No. 696, §1.



RS 26:375 - Interference with inspection by the secretary prohibited

§375. Interference with inspection by the secretary prohibited

No person shall refuse to allow, on demand, the secretary or his agent to make a full inspection of any place of business where beverages of high alcoholic content are kept or sold, nor shall any person refuse to allow, on demand, the secretary or his agent to audit the books and records of any business dealing in alcoholic beverages, nor shall any person in any way hinder or prevent such inspection or audit.

Acts 1987, No. 696, §1.



RS 26:421 - Exempt products

PART IV. EXEMPTIONS

§421. Exempt products

A. The provisions of this Chapter do not apply to the sale of:

(1) Patent, antiseptic, and toilet preparations.

(2) Flavoring extracts, syrups, and food products.

(3) Scientific, chemical, mechanical, and industrial products.

B. Nor does this Chapter apply to the manufacture or sale of alcohol which is for industrial use or purposes, which is not manufactured or sold for beverage purposes, and which is so denatured as to be unfit for human consumption.

C. No one shall knowingly sell any of the above exempt products for beverage purposes or under circumstances from which he may reasonably deduce the intention of the purchaser to use them for beverage purposes.

D. The provisions of this Chapter do apply to alcohol and alcoholic spirits, including distilled or rectified alcoholic spirits, which are used or may be used in the preparation of any proprietary, medicinal, or pharmaceutical preparation. Therefore, such alcohol and alcoholic spirits are subject to the tax levied in this Chapter. Any person who uses such alcohol or alcoholic spirits in the preparation of proprietary, medicinal, or pharmaceutical preparations and who has paid the tax on them, may obtain a refund of the amount of tax paid upon furnishing proof satisfactory to the secretary that they were so used. Refunds shall be made under rules and regulations promulgated by the secretary.

E. No tax levied in this Chapter applies to or is imposed upon any priest, minister, rabbi, or other clergyman possessing or using wines for religious or sacramental purposes in the regular course of his religious duties. No regulatory provision contained in this Chapter affects or in any way applies to such wines. Any tax collected on such wines shall be refunded by the secretary to those persons.

Acts 1987, No. 696, §1.



RS 26:422 - Exemption in favor of United States

§422. Exemption in favor of United States

The taxes levied in this Chapter shall apply to sales to the United States or any agency or department thereof except any sales in which the imposition of the tax is prohibited by any federal law. When any tax is paid by the United States, or any agency or department thereof, which imposition of such tax is prohibited by federal law, it shall be refunded by the secretary upon proper showing and authentic proof satisfactory to him that the purchase was bona fide and the tax was paid. This refund shall be paid from the funds in the hands of the secretary which have been collected under this Chapter and not paid over to the state treasurer.

Acts 1987, No. 696, §1.



RS 26:423 - Tax-free withdrawal of alcohol from industrial alcohol plants or bonded warehouse

§423. Tax-free withdrawal of alcohol from industrial alcohol plants or bonded warehouse

A. Alcohol produced at any industrial alcohol plant or stored in any bonded warehouse may, under regulations, be withdrawn tax-free as provided by law, from the plant or warehouse for transfer to any denaturing plant for denaturation; or may under regulations, be removed before or after denaturing from the plant or warehouse for any lawful tax-free purpose.

B. Alcohol may be withdrawn, under regulations, from any industrial plant or bonded warehouse, tax-free by the United States or any governmental agency thereof, by the several states and territories or any municipal subdivision thereof, by the District of Columbia, or for the use of any university or college of learning or laboratory exclusively in scientific research, or for use in any hospital or sanitarium.

Acts 1987, No. 696, §1.



RS 26:451 - Secretary to collect taxes

PART V. ADMINISTRATION

§451. Secretary to collect taxes

The secretary shall collect, supervise, and enforce the collection of all taxes, penalties, and interest that may be due under the provisions of this Chapter. To that end, he is vested with all the power and authority conferred by this Chapter.

Acts 1987, No. 696, §1.



RS 26:452 - Bond of secretary as to beverages of low alcoholic content

§452. Bond of secretary as to beverages of low alcoholic content

The secretary shall give bond in favor of the governor for ten thousand dollars, conditioned on the faithful performance of his duties under this Chapter pertaining to beverages of low alcoholic content. The premium on this bond shall be paid out of the appropriation made for expenses of his office. The bond shall be approved by the governor and shall be filed in the office of the legislative auditor.

Acts 1987, No. 696, §1.



RS 26:453 - Rules and regulations of the secretary

§453. Rules and regulations of the secretary

A. The secretary may make and publish reasonable rules and regulations for the enforcement of the provisions of this Chapter and the collection of revenues hereunder. He may not alter, amend, enlarge, or restrict the provisions of this Chapter by such rules or otherwise.

B. A violation of any such rules or regulations pertaining to beverages of high alcoholic content constitutes a violation of this Chapter.

Acts 1987, No. 696, §1.



RS 26:454 - Private counsel

§454. Private counsel

The secretary and commissioner may employ private counsel to represent them in any proceedings under this Chapter, either for specific cases or by the year.

Acts 1987, No. 696, §1.



RS 26:455 - Collection of delinquency penalties

§455. Collection of delinquency penalties

All money penalties, other than criminal penalties, imposed by this Chapter are payable to the secretary and shall be collected, remitted, and credited, as if they were part of the tax imposed.

Acts 1987, No. 696, §1.



RS 26:456 - Concealing violations or hindering enforcement of Chapter

§456. Concealing violations or hindering enforcement of Chapter

No person shall use any artful device or deceptive practice to conceal any violation of this Chapter or to mislead the secretary or any agent of the secretary in the enforcement of this Chapter or do any other act tending to defraud the state of its revenue.

Acts 1987, No. 696, §1.



RS 26:457 - Special agents of secretary and commissioner

§457. Special agents of secretary and commissioner

The secretary and commissioner shall commission agents in their departments to carry out the provisions of this Chapter and shall provide them with appropriate credentials and badges of authority. These agents have the powers of peace officers in the performance of their duties.

Acts 1987, No. 696, §1.



RS 26:458 - Compromises by secretary

§458. Compromises by secretary

The secretary may compromise in any civil case involving beverages of high alcoholic content and arising under this Chapter and any collections made by him on the compromise shall be handled in the same manner as his collections of taxes imposed on such beverages under the provisions of this Chapter. The secretary shall keep a complete record of the transaction involved in a compromise on file in his office.

Acts 1987, No. 696, §1.



RS 26:459 - Disposition of proceeds of taxes

§459. Disposition of proceeds of taxes

A. The secretary shall, within the first ten days of each calendar month after the receipt of the taxes from the taxpayer forward the amount collected by him during the preceding calendar month to the state treasurer. The taxes collected on beverages of low alcoholic content shall be paid to the treasurer.

B. The taxes collected on beverages of high alcoholic content, including sparkling wines and still wines, pursuant to R.S. 26:341, shall be paid to the state treasurer.

C. There is hereby dedicated to the city of New Orleans the sum of $700,000 per year.

Acts 1987, No. 696, §1.



RS 26:491 - Local taxes authorized on beverages are exclusive

PART VI. LOCAL TAXATION AND REGULATION

§491. Local taxes authorized on beverages are exclusive

No tax on the manufacture, distribution, transportation, or importation of alcoholic beverages shall be imposed by way of licenses, excise taxes, or otherwise by any police jury, municipality, or other local taxing authorities despite any special or general law to the contrary, except as expressly authorized by this Chapter.

Acts 1983, No. 41, §1, eff. June 17, 1983; Acts 1987, No. 696, §1.



RS 26:492 - Local gallonage tax on beverages of low alcoholic content

§492. Local gallonage tax on beverages of low alcoholic content

A. Any parish or municipality, through its local governing body, may impose a tax on beverages of low alcoholic content of not more than one dollar and fifty cents per standard barrel of thirty-one gallons. The tax shall be based on the amount of these beverages sold and consumed within the parish or municipality. Parishes and municipalities imposing this tax shall furnish the secretary a certified copy of the ordinance levying it. The secretary shall collect the tax in the same manner as he collects the state tax and shall make such additional rules as are necessary. He shall remit, each quarter, the amount of tax collected less the cost of collection, to the parishes and municipalities levying the tax. If the failure to pay the tax when due is explained to the satisfaction of the secretary, he may remit or waive payment of the whole or any part of any penalty due under the provisions of this Chapter.

B. All records, tax returns, and other information pertaining to the collection of parish and municipal taxes and the amount of such taxes collected in each parish and municipality by each wholesale dealer shall be made available to any parish or municipal governing authority and trade organization consisting of beer wholesale dealers licensed by the state.

C. For accurately reporting and timely remitting the taxes due under the provisions of this Section, all taxpayers shall be allowed a discount of two percent of the amount of the tax otherwise due.

D. Parishes and municipalities are prohibited from imposing any local tax on beverages of high or low alcohol content other than those imposed herein.

Amended by Acts 1960, No. 443, §1; Acts 1970, No. 272, §4; Acts 1986, No. 376, §1; Acts 1987, No. 696, §1; Acts 2014, No. 329, §1, eff. July 1, 2014.



RS 26:493 - Local regulatory ordinances

§493. Local regulatory ordinances

Except as limited by the provisions of this Chapter the various subdivisions of the state may regulate but not prohibit, except by referendum vote as provided by Chapter 3 of this Title or by legally authorized zoning laws of municipalities, the business of wholesaling, retailing, and dealing in alcoholic beverages. No parish or municipality shall, in the exercise of its police power, regulate the business of selling such beverages more than is necessary for the protection of the public health, morals, safety, and peace. Local subdivisions, in adopting these regulatory ordinances, may provide, in addition to the ordinary penalties authorized by law for their violation, provisions which subject the permittee to having his permit suspended or revoked in the manner provided by law for the suspension or revocation of permits.

Acts 1987, No. 696, §1.



RS 26:493.1 - Local regulatory ordinances; bar closing in certain municipalities

§493.1. Local regulatory ordinances; bar closing in certain municipalities

In addition to the provisions of R.S. 26:493 the governing authority of any municipality within a parish with a population between fifty-three thousand and sixty thousand persons according to the most recent federal decennial census may enact ordinances to regulate the closing times of bars located within the municipality, subject to approval by a majority of the qualified electors of the municipality voting at an election held for the purpose.

Acts 1992, No. 1012, §1; Acts 2001, No. 728, §1, eff. June 25, 2001; Acts 2011, 1st Ex. Sess., No. 31, §1.



RS 26:494 - Sale of beverages of high alcoholic content in violation of local ordinance

§494. Sale of beverages of high alcoholic content in violation of local ordinance

No person shall sell any beverages of high alcoholic content in violation of any lawful ordinance or regulation adopted by authority of this Part by any parish or municipality.

Acts 1987, No. 696, §1.



RS 26:495 - Copies of pertinent local ordinances to be furnished commissioner

§495. Copies of pertinent local ordinances to be furnished commissioner

The governing authority of each parish or municipality adopting, under the authority of this Chapter ordinances pertaining to alcoholic beverages shall furnish, in each instance, a certified copy thereof to the commissioner.

Acts 1987, No. 696, §1.



RS 26:521 - General penalty

PART VII. PENAL PROVISIONS

§521. General penalty

Except where a different criminal penalty is specifically provided in this Chapter, whoever violates any provision of this Chapter shall be fined not less than one hundred dollars nor more than five hundred dollars or imprisoned for not less than thirty days nor more than six months, or both.

Acts 1987, No. 696, §1.



RS 26:581 - LOCAL OPTION

CHAPTER 3. LOCAL OPTION

§581. Definitions

For purposes of this Chapter, the following words have the following meanings:

(1) "Alcoholic beverages", "beverages of low alcoholic content", and "beverages of high alcoholic content" have the meanings ascribed to them in R.S. 26:241.

(2) "Election district" means a district from which a parochial officer is elected but "election district" does not include a district located entirely within an incorporated municipality.

Acts 1987, No. 696, §1; Acts 1990, No. 10, § 1, eff. Jan. 1, 1991; Acts 1997, No. 330, §1.



RS 26:582 - Petition for election; separate elections; frequency limited

§582. Petition for election; separate elections; frequency limited

A.(1) Upon petition of not less than twenty-five percent of the qualified electors residing in any ward, election district, or any incorporated municipality, the governing authority shall order a referendum election to be held to determine whether or not the business of selling alcoholic beverages shall be conducted and licensed therein.

(2) A copy of the petition shall be submitted to the registrar on the date the first signature is affixed on the petition for the purpose of determining the total number of qualified voters residing in each ward, election district, or each incorporated municipality in which such petition will be circulated.

B. In the case of such an election held on a ward, election district, or municipal basis the election shall be separately called and held, and the result separately binding for each incorporated municipality, and for the unincorporated balance of the ward or election district.

C. No such election shall be held for the same subdivision more often than once in every two years.

Amended by Acts 1974, No. 41, §1; Acts 1986, No. 958, §1, eff. July 14, 1986; Acts 1987, No. 696, §1; Acts 1997, No. 330, §1; Acts 1997, No. 765, §1.

{{NOTE: SEE ACTS 1986, NO. 958, §2.}}



RS 26:583 - Effect of merger

§583. Effect of merger

A. When a portion of a ward, election district, or municipality is annexed or made a part of another ward, election district, municipality, or city-parish government, the portion annexed or made a part of shall take on the legal sales characteristics, as provided in this Chapter, of the ward, election district, municipality, or city-parish government to which it is annexed or made a part of.

B. The provisions of this Section shall be applicable to any election previously called under this Title or any other local option law and to any territory covered by such election which has subsequently been merged with another ward, election district, incorporated municipality, or portion thereof or whose boundary has been changed, it being the intention of this Chapter that the sale of beverages covered by this Title be permitted or prohibited only in an entire ward, election district, or incorporated municipality and not in any portion thereof.

C.(1) Notwithstanding the provisions of Subsections A and B of this Section, any package house in existence and operating as such on August 15, 1995, in an area that is subsequently annexed into a ward, election district, municipality, or city-parish government that prohibits the sale of alcoholic beverages shall be allowed to continue operation and shall not be subject to the provisions of Subsections A and B of this Section.

(2) Notwithstanding any other provision of law to the contrary, any parish with a population between forty thousand and fifty thousand, based upon the latest federal decennial census, shall not be subject to the provisions of Subsections A and B of this Section and shall retain the legal sales characteristics as provided for by referendum prior to any annexation or reapportionment.

D.(1) Notwithstanding the provisions of Subsections A and B of this Section, Ward Two, Bastrop, Morehouse Parish as described in Paragraph (2) of this Subsection that was annexed, reapportioned into, or merged into another ward, election district, municipality, or city-parish government that authorizes the sale of alcoholic beverages shall not be subject to the provisions of Subsections A and B of this Section and shall not take on the legal sales characteristics of the larger area.

(2) Ward Two, Bastrop, Morehouse Parish. From the intersection of the Louisiana-Arkansas state line with the Ouachita River run east on the Louisiana-Arkansas state line to where said line intersects Bayou Chemin-A-Haut; thence down Bayou Chemin-A-Haut to its mouth in Bayou Bartholomew; thence down Bayou Bartholomew to a point where it intersects the township line between Township 21 North and Township 22 North; thence west on said township line and being the northern boundary line of ward one to where said township line intersects the Ouachita River; thence in a northerly direction with the Ouachita River to the point of beginning.

Acts 1987, No. 696, §1; Acts 1995, No. 780, §1; Acts 1997, No. 330, §1; Acts 2006, No. 468, §1; Acts 2009, No. 233, §1; Acts 2011, 1st Ex. Sess., No. 31, §1.



RS 26:584 - Form of petition for election

§584. Form of petition for election

A. Any qualified elector desiring a referendum election shall sign a petition addressed to the governing authority of the subdivision in which he resides, and in substantially the following form:

"PETITION TO:

The undersigned qualified electors respectfully request that you call an election to submit, in the manner provided by law, to the qualified electors of Ward or Election District ____________________ of ___________________________________________ Parish, or of the city, town, or village of __________________________________, the following propositions:"

B. The petition shall then list all of the following five propositions:

"(1) Shall the sale of beverages of alcoholic content containing not more than six percent alcohol by volume be permitted by package only and not for consumption on the premises?"

"(2) Shall the sale of beverages of alcoholic content containing not more than six percent alcohol by volume for consumption on the premises be permitted?"

"(3) Shall the sale of beverage alcohol containing one-half of one percent alcohol by volume and above for consumption on the premises be permitted?"

"(4) Shall the sale of beverages of alcoholic content containing one-half of one percent alcohol by volume and above be permitted by package only and not for consumption on the premises?"

"(5) Shall the sale of beverages of high and low alcoholic content be permitted only on the premises of restaurant establishments which have been issued an "R" permit as defined by law?"

C. The petition submitted to a registrar of voters for certification shall be typed, machine printed, or hand printed and shall contain the following information:

(1) The signature of the voter who is signing the petition; however, if a person is unable to write, the incapacitated person shall affix his mark to the petition and the person circulating the petition shall affix the name of the incapacitated person, provided he does so in the presence of two witnesses who shall also sign their names as witnesses to the mark.

(2) The date the voter signed the petition.

(3) The signer's ward or election district and precinct, typed, machine printed, or hand printed.

(4) The residence address of the signer, including municipal number, apartment number, rural route, and box number, typed, machine printed, or hand printed.

(5) The name of the signer, typed, machine printed, or hand printed.

(6) The name of the person who witnessed or obtained the signature.

(7) The date witnessed by the person who witnessed or obtained the signature.

D. Where signatures are made on more than one sheet, each sheet of the petition shall reproduce above the signatures the same matter as is on the first sheet. Each petitioner shall sign his name in his own handwriting and shall write his address, his ward and precinct, and the date on which he signed; otherwise his signature shall be null and void. Every signature on a petition shall be witnessed at the time of signing, either by the person obtaining the signature or by a registered voter of the state of Louisiana. All information required to be on a petition shall be typed or machine printed or hand printed prior to the time the petition is offered to prospective signees, except for the information in Subsection C(6) and (7) herein.

Amended by Acts 1974, No. 41, §1; Acts 1986, No. 958, §1, eff. July 14, 1986; Acts 1987, No. 696, §1; Acts 1988, No. 853, §1, eff. July 18, 1988; Acts 1997, No. 330, §1.

{{NOTE: SEE ACTS 1986, NO. 958, §2.}}

{{NOTE: SEE ACTS 1988, NO. 853, §§4 & 5.}}



RS 26:585 - Filing of petition with registrar of voters; notice of filing

§585. Filing of petition with registrar of voters; notice of filing

A. The multiple petitions for each ward or portion thereof, for each election district, or for each incorporated municipality shall be bound together as one petition and shall be filed at one time with the registrar of voters within sixty days from the date the first signature was affixed. If the sixtieth day falls on a holiday or on a Saturday or Sunday, the petition shall be filed not later than the following work day. The petition, when so filed, becomes a public record and cannot be returned to the proponents or signers thereof.

B. Within fifteen days, after the petition is filed, the registrar of voters shall have notice of the filing of the petition published in the official journal of the parish or municipality, as the case may be, at the expense of the governing authority charged with the duty of calling the election. The notice shall contain the preamble of the petition, reproduced only once, and a statement that the entire petition is available for inspection at the office of the registrar of voters during regular business hours. Such inspection shall be permitted until such time as the petition is certified by the registrar.

Acts 1987, No. 696, §1; Acts 1990, No. 10, §1, eff. Jan. 1, 1991; Acts 1997, No. 330, §1.



RS 26:586 - Verification of petition by registrar; filing with governing authority

§586. Verification of petition by registrar; filing with governing authority

A. The registrar of voters shall check the petition and attach thereto his sworn verification showing:

(1) The date the petition was filed.

(2) Copy of official journal showing publication of the information required in R.S. 26:585(B).

(3) The date of the first signature of the petition.

(4) The number of qualified electors of the ward, election district, or of the municipality, as the case may be, on the registration rolls as of the date of the first signature on the petition, which date shall be used by him in ascertaining if the petition contains the required number of signatures.

(5) That he has checked each signature for its genuineness by comparing the signature on the petition with the signature of the same person on the registration rolls.

(6) The total number of genuine signatures of qualified electors on the petition.

(7) The number of signatures not genuine, or not signed and written in the manner required in R.S. 26:584.

B. Within thirty days, excluding Saturdays, Sundays, and holidays, from the date the petition was filed with the registrar of voters, the registrar shall file a true copy of the sworn verification required in Subsection A with the governing authority charged with the duty of calling the election.

C. Any person whose signature appears on a local option petition and who alleges that such signature is not genuine is hereby authorized to execute and file with the registrar of voters, a sworn affidavit, attesting that the affiant did not sign the petition. The registrar of voters, when checking the signatures for genuineness, shall take the affidavit into consideration, but in no instance shall he certify the signature not to be genuine, unless the comparison of the signatures indicates that the signature is indeed not genuine. Affidavits executed pursuant to this Subsection shall be subject to the perjury provisions of Title 14 of the Louisiana Revised Statutes.

Amended by Acts 1974, No. 41, §1; Acts 1987, No. 696, §1; Acts 1990, No. 10, §1, eff. Jan. 1, 1991; Acts 1997, No. 330, §1; Acts 1997, No. 765, §1.



RS 26:587 - Ordering of election; verification of registrar of voters; date of election

§587. Ordering of election; verification of registrar of voters; date of election

A. The governing authority with whom the true copy of the verification is filed by the registrar of voters shall attach to it a sworn statement showing the date, month, and year the verification was filed with the governing authority.

B. If the petition conforms to all the provisions of this Chapter, the governing authority shall order the election. The ordinance or resolution of the governing authority ordering the election shall be adopted at the next meeting held after the verification was filed with the governing authority by the registrar of voters.

C. The date fixed for the election shall be the next date on which such an election may be held, as provided for in R.S. 18:402(F), which falls more than forty-five days after the date verification was filed with the governing authority by the registrar of voters.

Amended by Acts 1978, No. 145, §1; Acts 1987, No. 25, §1, eff. Jan. 1, 1988; Acts 1987, No. 696, §1 (partially eff. Jan. 1, 1988); Acts 1990, No. 10, §1, eff. Jan. 1, 1991.

{{NOTE: SEE ACTS 1987, NO. 696, §2.}}



RS 26:588 - Ballot; majority determination of issues; separation of results

§588. Ballot; majority determination of issues; separation of results

A. When such election has been ordered the following propositions requested to be submitted on the approved and verified petition required by this Chapter, and no others shall be plainly printed upon a special ballot to be used for the election, otherwise the election shall be null and void:

"1. Shall the sale of beverages of alcoholic content

containing not more than six percent alcohol by volume

be permitted by package only and not for

YES[ ]

consumption on the premises in ________________

NO[ ]

"2. Shall the sale of beverages of alcoholic content

containing not more than six percent alcohol by volume

for consumption on the premises be permitted in

YES[ ]

______________________

NO[ ]

"3. Shall the sale of beverage alcohol containing

one-half of one percent alcohol by volume and above

for consumption on the premises be permitted

YES[ ]

in____________________________

NO[ ]

"4. Shall the sale of beverages of alcoholic content

containing one-half of one percent alcohol by volume and

above by the package only and not for consumption

YES[ ]

on the premises be permitted in ______________

NO[ ]

"5. Shall the sale of beverages of high and low

alcoholic content be permitted only on the premises

of restaurant establishments which have been issued

YES[ ]

an "R" permit as defined by law in ____________

NO[ ]"

B. If the voter desires to vote "YES" on any or all of these propositions he shall make an "X" mark in the square opposite the word "YES". To vote "NO" he shall make an "X" mark in the square opposite the word "NO". The vote of the voter on each proposition shall be valid and shall be counted, and failure to vote on all the five propositions shall not invalidate the ballot as to those propositions on which a vote was cast.

C. In an election a majority vote cast on each proposition shall separately determine that issue for the ward, the election district, or for the incorporated municipality and in such an election when a ward or election district contains an incorporated municipality, the issue shall be separately determined for the municipality and for the unincorporated balance of the ward or election district.

Amended by Acts 1972, No. 610, §1; Acts 1974, No. 41, §1; Acts 1986, No. 958, §1, eff. July 14, 1986; Acts 1987, No. 24, §1; Acts 1987, No. 696, §1; Acts 1988, No. 853, §1, eff. July 18, 1988; Acts 1997, No. 330, §1.

{{NOTE: SEE ACTS 1986, NO. 958, §2.}}

{{NOTE: SEE ACTS 1988, NO. 853, §§ 4 & 5.}}



RS 26:589 - Conduct of election; voting machines or ballot boxes

§589. Conduct of election; voting machines or ballot boxes

A. The elections shall be by secret ballot and shall be conducted as nearly as possible in accordance with the election laws of the state. Where not otherwise provided by this Chapter, or by any other law, the authority calling the election shall provide in the call for the manner in which the election shall be conducted and the result thereof promulgated.

B. Voting machines may be used in political subdivisions which have adopted them for use in general elections. If machines are used, the propositions stipulated in R.S. 26:588 to be printed on the ballot shall be shown on the mechanism of the machine. Otherwise, ordinary ballot boxes shall be used and suitable ballots printed for use in the election.

Acts 1987, No. 696, §1.



RS 26:590 - Violation of standards for petition or election; nullity of election

§590. Violation of standards for petition or election; nullity of election

If the petition fails to substantially comply with the requirements provided in this Chapter or if the other requirements specified in this Chapter for the calling or conduct of the election are not substantially complied with, the election is illegal and ineffective and may be declared null and void by any court of competent jurisdiction at the suit of any elector who was qualified to vote in the election. This suit shall be brought within thirty days of the promulgation of the results of the election.

Acts 1987, No. 696, §1.



RS 26:591 - Recount of ballots or contest of elections

§591. Recount of ballots or contest of elections

Any elector who was qualified to vote in the election may demand a recount of the ballots or contest the election in the same manner and under the same conditions as is provided by law for the recount of ballots or contest of elections under the general and special laws of this state.

Acts 1987, No. 696, §1.



RS 26:592 - Parish board of supervisors to supervise elections; fees of board

§592. Parish board of supervisors to supervise elections; fees of board

The elections provided for in this Chapter shall be supervised by the board of supervisors of elections for the parish calling the election or in which the ward, election district, or incorporated municipality calling the election is located. Each member of the board, except the registrar of voters, shall receive twenty-five dollars from the governing authority calling the election for each election duly held under the law.

Amended by Acts 1974, No. 41, §1; Acts 1987, No. 696, §1; Acts 1997, No. 330, §1.



RS 26:593 - Commissioners and clerks for elections

§593. Commissioners and clerks for elections

The parish board of supervisors shall appoint three commissioners and one clerk to preside over the election at each polling precinct. These appointees shall be qualified electors and residents of the precinct in which they serve. In making the appointments the board shall endeavor to give equal representation, as nearly as possible, to the proponents and opponents of the propositions to be voted upon.

Acts 1987, No. 696, §1.



RS 26:594 - Promulgation of election results

§594. Promulgation of election results

The governing authority calling the election shall promulgate the result by resolution or ordinance adopted at its first regular meeting after the election and shall publish it in the official journal of the parish.

Acts 1987, No. 696, §1.



RS 26:595 - Local prohibitory ordinances and penalties authorized

§595. Local prohibitory ordinances and penalties authorized

When the majority of qualified electors voting in an election held under the provisions of this Chapter determine that any or all of the businesses described shall not be licensed, the governing authority calling the election may provide for the prohibition by ordinance, and may provide penalties for the violation of the ordinances. The penalties shall not, however, exceed a fine of one hundred dollars or imprisonment for not more than thirty days, or both.

Acts 1987, No. 696, §1.



RS 26:596 - Illegal transportation or delivery in prohibition area

§596. Illegal transportation or delivery in prohibition area

A. When the sale of any alcoholic beverage containing more than one-half of one percent alcohol by volume is prohibited in any subdivision of this state, no wholesale or retail dealer or carrier for either of them shall deliver such beverage or cause such beverage to be transported or delivered in such subdivision to any retail or other dealer who participates or has participated in the purchase, barter, or exchange of such beverage, even though the purchase, barter or exchange be transacted outside of such subdivision. The provisions of this Section shall not apply to the transportation or delivery of alcohol or alcoholic beverages or substances for use solely in the preparation of medicines or for medicinal purposes by prescription departments of drug stores, hospitals, or other business establishments or persons licensed to compound or dispense medicines.

B. Whoever violates the provisions of this Section shall be punished by the same penalties as are fixed for illegal sales of alcoholic beverages by ordinances adopted by the subdivision wherein the offense occurred in accordance with the provisions of R.S. 26:595.

C. Nothing in this Section shall prohibit the transportation from a political subdivision where the sale of alcoholic beverages is legal to another political subdivision where the sale of alcoholic beverages is legal or intrastate transportation of alcoholic beverages in political subdivisions where the sale of alcoholic beverages is prohibited under this Chapter.

Added by Acts 1962, No. 366, §1; Acts 1987, No. 696, §1.



RS 26:597 - Alcoholic beverage sales in restaurants; authorization for propositions to be submitted to voters in certain elections

§597. Alcoholic beverage sales in restaurants; authorization for propositions to be submitted to voters in certain elections

A.(1) The governing authority of Minden may submit to the voters in any election held in compliance with provisions of either R.S. 18:402(A), (B), or (F) a proposition that would determine whether or not the business of selling alcoholic beverage only in a restaurant may be conducted and licensed therein.

(2) However, any municipality with a population of not less than two thousand five hundred and not more than three thousand five hundred that has issued a license or permit after May 1, 2003, and on or before June 15, 2003, authorizing the sale and service of alcoholic beverages for consumption on the premises shall not be required to conduct an election notwithstanding any other law to contrary.

B. As used in this Section "restaurant" shall mean any business licensed to sell alcoholic beverages under the provisions of R.S. 26:73, R.S. 26:272, or both.

Acts 2003, No. 1211, §1, eff. July 3, 2003; Acts 2011, 1st Ex. Sess., No. 31, §1.



RS 26:598 - Alcoholic beverage sales in restaurants; authorization for propositions to be submitted to voters in certain elections

§598. Alcoholic beverage sales in restaurants; authorization for propositions to be submitted to voters in certain elections

A. Notwithstanding any other provision of law to the contrary, in the town of Many, the governing authority may submit to the voters in any election held in compliance with provisions of R.S. 18:402, a proposition to determine whether or not the business of selling alcoholic beverages in a restaurant may be conducted and licensed only within the incorporated limits of the municipality.

B. As used in this Section, the following words shall have the following meanings:

(1) "Alcoholic beverages" means any fluid or any solid capable of being converted into fluid, suitable for human consumption, and containing more than one-half of one percent alcohol by volume, including malt, vinous, spirituous, alcoholic or intoxicating liquors, beer, porter, ale, stout, fruit juices, cider, or wine.

(2) "Beverages of high alcoholic content" means alcoholic beverages containing more than six percent alcohol by volume.

(3) "Beverages of low alcoholic content" means alcoholic beverages containing not more than six percent alcohol by volume.

(4) "Restaurant establishment" means an establishment that meets all of these requirements:

(a) Operates a place of business whose average monthly revenue from food and nonalcoholic beverages exceeds fifty percent of its total average monthly revenue from the sale of food, nonalcoholic beverages, and alcoholic beverages.

(b) Serves food on all days of operation.

(c) Maintains separate sales figures for alcoholic beverages.

(d) Operates a fully equipped kitchen used for the preparation of uncooked foods for service and consumption of such foods on the premises.

(e) Has a public habitable floor area of no less than five hundred square feet.

C.(1) The governing authority of the municipality may order a referendum election to be held within the municipality after an ordinance or resolution of the governing authority is passed authorizing such an election.

(2) The governing authority shall not have to comply with the other provisions required by the provisions of this Chapter such as but not limited to the requirement of filing a petition of not less than twenty-five percent of the qualified electors residing in the incorporated municipality with the registrar of voters.

(3) When such election has been ordered by the governing authority of the municipality, the following proposition, and no other, shall be submitted to the voters of the municipality:

"Shall the sale of beverages of high and low alcoholic content be permitted only on the premises of restaurant establishments which have been issued an "R" permit as defined by law within the corporation limits of the town of ________."

(4) In an election, a majority vote cast on the proposition shall determine the issue for the incorporated municipality and only residents of the incorporated municipality shall be allowed to vote.

(5) The governing authority calling the election shall promulgate the result of the election by resolution or ordinance adopted at its first regular meeting after the election and shall publish it in the official journal of the parish.

D. All other statutory provisions and rules and regulations of the office of alcohol and tobacco, such as but not limited to application procedures, qualifications, and all licensing and permit requirements for a restaurant "R" permit shall apply.

Acts 2010, No. 615, §1; Acts 2011, 1st Ex. Sess., No. 31, §1.



RS 26:599 - Alcoholic beverage sales in restaurants; authorization for certain municipalities to submit propositions to voters in certain elections

§599. Alcoholic beverage sales in restaurants; authorization for certain municipalities to submit propositions to voters in certain elections

A. Notwithstanding any other provision of law to the contrary, in a municipality established and governed pursuant to Part I of Chapter 2 of Title 33 of the Louisiana Revised Statutes of 1950, having a population of not less than thirteen thousand five hundred and not more than sixteen thousand five hundred according to the latest federal decennial census, the governing authority may submit to the voters in any election held in compliance with provisions of R.S. 18:402, a proposition to determine whether or not the business of selling alcoholic beverages in a restaurant may be conducted and licensed only within the incorporated limits of the municipality.

B. As used in this Section, the following words shall have the following meanings:

(1) "Alcoholic beverages" means any fluid or any solid capable of being converted into fluid, suitable for human consumption, and containing more than one-half of one percent alcohol by volume, including malt, vinous, spirituous, alcoholic or intoxicating liquors, beer, porter, ale, stout, fruit juices, cider, or wine.

(2) "Beverages of high alcoholic content" means alcoholic beverages containing more than six percent alcohol by volume.

(3) "Beverages of low alcoholic content" means alcoholic beverages containing not more than six percent alcohol by volume.

(4) "Restaurant establishment" means an establishment that meets all of these requirements:

(a) Operates a place of business whose average monthly revenue from food and nonalcoholic beverages exceeds fifty percent of its total average monthly revenue from the sale of food, nonalcoholic beverages, and alcoholic beverages.

(b) Serves food on all days of operation.

(c) Maintains separate sales figures for alcoholic beverages.

(d) Operates a fully equipped kitchen used for the preparation of uncooked foods for service and consumption of such foods on the premises.

(e) Has a public habitable floor area of no less than five hundred square feet.

C.(1) The governing authority of the municipality may order a referendum election to be held within the municipality after an ordinance or resolution of the governing authority is passed authorizing such an election.

(2) The governing authority shall not have to comply with the other provisions of this Chapter such as but not limited to the requirement of filing a petition containing the signatures of not less than twenty-five percent of the qualified electors residing in the incorporated municipality with the registrar of voters.

(3) When such election has been ordered by the governing authority of the municipality, the following proposition, and no other, shall be submitted to the voters of the municipality:

"Shall the sale of beverages of high and low alcoholic content be permitted only on the premises of restaurant establishments which have been issued an "R" permit as defined by law within the corporation limits of the city of ________?"

(4) In an election, a majority vote cast on the proposition shall determine the issue for the incorporated municipality and only residents of the incorporated municipality shall be allowed to vote.

(5) The governing authority calling the election shall promulgate the result of the election by resolution or ordinance adopted at its first regular meeting after the election and shall publish it in the official journal of the municipality.

D. All other statutory provisions and rules and regulations of the office of alcohol and tobacco, such as but not limited to application procedures, qualifications, and all licensing and permit requirements for a restaurant "R" permit shall apply.

Acts 2013, No. 215, §1, eff. June 10, 2013.



RS 26:600 - Alcoholic beverage sales in restaurants; authorization for propositions to be submitted to voters in certain elections

§600. Alcoholic beverage sales in restaurants; authorization for propositions to be submitted to voters in certain elections

A. Notwithstanding any other provision of law to the contrary, in the city of Mansfield, the governing authority may submit to the voters in any election held in compliance with provisions of R.S. 18:402, a proposition to determine whether or not the business of selling alcoholic beverages in a restaurant may be conducted and licensed only within the incorporated limits of the municipality.

B. As used in this Section, the following words shall have the following meanings:

(1) "Alcoholic beverages" means any fluid or any solid capable of being converted into fluid, suitable for human consumption, and containing more than one-half of one percent alcohol by volume, including malt, vinous, spirituous, alcoholic or intoxicating liquors, beer, porter, ale, stout, fruit juices, cider, or wine.

(2) "Beverages of high alcoholic content" means alcoholic beverages containing more than six percent alcohol by volume.

(3) "Beverages of low alcoholic content" means alcoholic beverages containing not more than six percent alcohol by volume.

(4) "Restaurant establishment" means an establishment that meets all of these requirements:

(a) Operates a place of business whose average monthly revenue from food and nonalcoholic beverages exceeds fifty percent of its total average monthly revenue from the sale of food, nonalcoholic beverages, and alcoholic beverages.

(b) Serves food on all days of operation.

(c) Maintains separate sales figures for alcoholic beverages.

(d) Operates a fully equipped kitchen used for the preparation of uncooked foods for service and consumption of such foods on the premises.

(e) Has a public habitable floor area of no less than that which is required by R.S. 26:73 and 272.

C.(1) The governing authority of the municipality may order a referendum election to be held within the municipality after an ordinance or resolution of the governing authority is passed authorizing such an election.

(2) The governing authority shall not have to comply with the other provisions of this Chapter such as but not limited to the requirement of filing a petition containing the signatures of not less than twenty-five percent of the qualified electors residing in the incorporated municipality with the registrar of voters.

(3) When such election has been ordered by the governing authority of the municipality, the following proposition, and no other, shall be submitted to the voters of the municipality:

"Shall the sale of beverages of high and low alcoholic content be permitted only on the premises of restaurant establishments which have been issued an "R" permit as defined by law within the corporation limits of the city of Mansfield?"

(4) In an election, a majority vote cast on the proposition shall determine the issue for the incorporated municipality and only residents of the incorporated municipality shall be allowed to vote.

(5) The governing authority calling the election shall promulgate the result of the election by resolution or ordinance adopted at its first regular meeting after the election and shall publish it in the official journal of the municipality.

D. All other statutory provisions and rules and regulations of the office of alcohol and tobacco control, such as but not limited to application procedures, qualifications, and all licensing and permit requirements for a restaurant "R" permit shall apply.

Acts 2014, No. 184, §1, eff. May 22, 2014.



RS 26:641 - MISCELLANEOUS PENAL PROVISIONS

CHAPTER 4. MISCELLANEOUS PENAL PROVISIONS

PART I. DEFINITIONS

§641. Definitions

For purposes of this Chapter, the terms "alcoholic beverages", "beverages of low alcoholic content", and "beverages of high alcoholic content" have the same meanings ascribed to them in R.S. 26:241.

Acts 1987, No. 696, §1.



RS 26:651 - Manufacture or preparation of poisonous beverages; penalty

PART II. POISONOUS BEVERAGES

§651. Manufacture or preparation of poisonous beverages; penalty

A. No person shall manufacture, concoct, or prepare for sale any alcoholic beverage containing lye, nicotine, wood alcohol, india berries, or any other poisonous substance.

B. Whoever violates this Section shall be fined not more than one thousand dollars and imprisoned for not more than five years, with or without hard labor.

Acts 1987, No. 696, §1.



RS 26:652 - Sale of poisonous beverages; penalty

§652. Sale of poisonous beverages; penalty

A. No person shall sell or offer for sale any alcoholic beverage containing lye, nicotine, wood alcohol, india berries, or any other poisonous substance.

B. Whoever violates this Section shall be fined not more than three hundred dollars or imprisoned, with or without hard labor, for not more than one year, or both.

Acts 1987, No. 696, §1.



RS 26:653 - Analysis of beverages in possession of arrested person

§653. Analysis of beverages in possession of arrested person

Any officer who has made an arrest and found alcoholic beverages in the possession or control of the party arrested may have a sample of the beverages so found analyzed by the state board of health. The board shall make a report of its findings to the officer who furnished the sample.

Acts 1987, No. 696, §1.



RS 26:681 - Providing alcoholic beverages to convict prohibited; penalty

PART III. DISPENSING ALCOHOLIC BEVERAGES TO

PARTICULAR PERSONS

§681. Providing alcoholic beverages to convict prohibited; penalty

A. No person shall sell, send, or give any alcoholic beverage to, or procure or purchase any such beverage for any person incarcerated in any state, parish, or city prison within the state.

B. Whoever violates this Section shall be fined not less than ten dollars nor more than one hundred dollars or imprisoned for not less than ten days nor more than one hundred days, or both.

Acts 1987, No. 696, §1.



RS 26:711 - Blind tiger" defined

PART IV. OFFENSES IN PROHIBITION TERRITORY

§711. "Blind tiger" defined

A "blind tiger" is any place in those subdivisions of the state in which the sale of alcoholic beverages is prohibited where such beverages are kept for sale, barter, or exchange or habitual giving away, whether in connection with a business conducted at the place or not.

Acts 1987, No. 696, §1.



RS 26:712 - Penalty for keeping blind tiger; destruction or sale of beverages

§712. Penalty for keeping blind tiger; destruction or sale of beverages

Whoever keeps a blind tiger shall be fined not less than two hundred dollars nor more than five hundred dollars and imprisoned for not less than thirty days nor more than six months. The court shall order the alcoholic beverages found in the blind tiger destroyed or shall order the sheriff to sell same at public sale in a parish where such sales are not prohibited by law, to the highest bidder after due advertisement for ten days in the official journal of the parish; the net proceeds of such sales shall be turned over by the sheriff to the general fund of the parish in which the beverages were seized and sold.

Amended by Acts 1950, No. 299, §1; Acts 1952, No. 138, §1; Acts 1987, No. 696, §1.



RS 26:713 - Searches and seizures

§713. Searches and seizures

Any place suspected of being a blind tiger shall be searched by an officer designated in a search warrant and any alcoholic beverages found therein shall be seized and brought before the court issuing the warrant. The warrant may be issued by any court having power of a committing magistrate upon the filing of an affidavit reciting the fact that affiant believes a certain designated place to be a blind tiger, together with such additional evidence as the court may require in order to make out a prima facie case. The officer to whom the search warrant is directed shall make his return thereon within twenty-four hours after it is issued and shall bring into court any alcoholic beverages he may have found together with all persons found in the place where the beverages were found.

Acts 1987, No. 696, §1.



RS 26:714 - Soliciting sale of alcoholic beverages in prohibition area; penalty

§714. Soliciting sale of alcoholic beverages in prohibition area; penalty

A. No person shall seek, solicit, or receive orders from anyone for the purchase of alcoholic beverages within the limits of any municipality, ward, or parish in which the retailing of such beverages is prohibited.

B. Whoever violates this Section shall be fined not more than one hundred dollars or imprisoned for not more than six months, or both.

Acts 1987, No. 696, §1.



RS 26:715 - Prescribing beverages of high alcoholic content as medicine to evade prohibition law; penalty

§715. Prescribing beverages of high alcoholic content as medicine to evade prohibition law; penalty

Any physician or practitioner of medicine who prescribed beverages of high alcoholic content for any person with intent to evade, or with intent to assist others to evade, any state law or local ordinance prohibiting the sale and consumption, or either, of beverages of high alcoholic content shall be fined not less than one hundred dollars nor more than five hundred dollars and imprisoned for not less than thirty days nor more than four months.

Acts 1987, No. 696, §1.



RS 26:741 - Sales of beer and other malt beverages by wholesalers to retailers

PART V. CASH SALES OF CERTAIN BEVERAGES

§741. Sales of beer and other malt beverages by wholesalers to retailers

A. All sales of beer and other malt beverages containing more than one-half of one per cent alcohol by volume made by wholesalers to retailers shall be for cash only.

B. The term "cash" as used in this Section means any consideration consisting of currency, or coin, or check, or certified check, or bank money order, in an amount equalling but not exceeding the purchase price of the beer or other malt beverage delivered. The failure to pay cash upon delivery, or any maneuver, device, or shift of any kind, whereby credit is extended, shall constitute a violation of this Section and subject the license of any violator of this Section to suspension or revocation by the commissioner.

C. The term "check" as used in this Section is an order in writing by a retail beer permittee drawn on, and in accordance with the rules of any bank licensed under the laws of this State, or of the United States of America, ordering said bank to pay a certain sum of money to the beer wholesale permittee making the sale, which check is honored by the bank upon presentation.

D. The commissioner shall promulgate rules and regulations defining terms, specifying conditions by which checks and other cash, as defined in Subsections A and B hereof, may be accepted in payment of beer and other malt beverages and establishing procedures and making requirements to be followed by wholesale dealers in attending hearings, depositing checks, filing reports of checks returned unpaid by the bank, and maintaining records. The violation of such regulations when duly promulgated and enacted may be cause for suspension or revocation of the violator's license by the commissioner. Any action of the commissioner under this Section providing for suspension or revocation of a permit shall be preceded by a notice to the violator and hearing by the commissioner or his agent.

Amended by Acts 1962, No. 175, §1; Acts 1987, No. 696, §1.



RS 26:791 - COMMISSIONER OF ALCOHOLIC

CHAPTER 5. COMMISSIONER OF ALCOHOLIC

BEVERAGE CONTROL

§791. Commissioner of alcoholic beverage control; establishment, commissioner, term

There is hereby created and established within the Department of Revenue, as an administrative unit thereof, the office of alcohol and tobacco control, the head of which shall be the commissioner who shall also be the assistant secretary of the office of alcohol and tobacco control, appointed by the governor with the advice and consent of the Senate of Louisiana to serve at his pleasure. The commissioner shall be a full-time employee and shall receive an appropriate salary as fixed by the governor.

Added by Acts 1972, No. 128, §1, emerg. eff. June 27, 1972, at 1:15 P.M.; Acts 1987, No. 696, §1; Acts 1995, No. 1188, §2, eff. June 29, 1995; Acts 1997, No. 1370, §4, eff. Oct. 1, 1997.



RS 26:792 - Powers and duties

§792. Powers and duties

The commissioner shall have all of the powers and authorities provided in this Title in relation to:

(1) The issuance and renewal of permits required by law for persons engaging in the business of dealing in beverages of high and low alcoholic content, provided that no wholesale permit shall be issued or renewed without the applicant's first furnishing evidence to the commissioner that the bond required under R.S. 26:348 has been secured;

(2) The issuance of orders for the suspension or revocation of permits issued to persons engaging in the business of dealing in beverages of high or low alcoholic content, and all hearings thereon shall be conducted by the commissioner in accordance with the provisions of R.S. 26:98 through R.S. 26:108, appeals from his rulings to be made directly to any court of competent jurisdiction;

(3) All other provisions of law regarding beverages of high or low alcoholic content, except as hereinafter specifically provided.

(4) Investigating and enforcing the provisions of this Title against unlicensed persons engaged in activities which require a permit pursuant to this Title.

Added by Acts 1972, No. 128, §1, emerg. eff. June, 27, 1972, at 1:15 P.M. Amended by Acts 1975, No. 214, §1, eff. Jan. 1, 1976; Acts 1987, No. 696, §1; Acts 2011, No. 96, §1.



RS 26:793 - Additional powers of the commissioner

§793. Additional powers of the commissioner

A.(1) The commissioner may provide by regulation for the issuance of three-day retail permits to sell, offer for sale, or serve alcoholic beverages at fairs, festivals, civic and fraternal and religious events, Mardi Gras events, and nonprofit functions if the applicant, or any agent, member, officer, or representative thereof, has not had a license or permit to sell or deal in alcoholic beverages, issued by the United States, any state, or by a political subdivision of a state authorized to issue permits or licenses, revoked within two years prior to the application date. The permits shall be for a duration of three consecutive days only and no more than twelve such permits may be issued to any one person within a single calendar year. Fees for the permits shall be as provided by regulation.

(a) There shall be three types of temporary alcoholic beverage permits: Type A, Type B, and Type C.

(b) Type A permits shall be issued only to nonprofit organizations with tax exempt status under the United States Internal Revenue Code, Sections 501(c)(3), 501(c)(6), and 501(c)(8), where no transactions exist, whether directly or indirectly, between the licensed tax exempt organizations and any disqualified person as defined by the United States Internal Revenue Code Section 4958(f) or any similar subsequent provision. To qualify for this permit, applicants shall submit all documentation as required in the regulations promulgated in accordance with the provisions of this Section or upon the request of the commissioner.

(c) Type B permits shall be issued only to nonprofit organizations, which are able to provide written proof of their nonprofit status, but are unable to show written proof of their tax exempt status under the United States Internal Revenue Code, Sections 501(c)(3), 501(c)(6), or 501(c)(8) and no transactions, exist, whether directly or indirectly, between the licensed tax exempt organization and any disqualified person as defined by the United States Internal Revenue Code, Section 4958(f) or any similar provision. To qualify for this permit, applicants shall submit all documentation as required in the regulations promulgated in accordance with the provisions of this Section or upon the request of the commissioner.

(d) Type C permits shall be issued to persons holding events where alcoholic beverages are sold or supplied as part of a general admission or other type fee, but who do not meet the requirements for Type A or Type B temporary permits. To qualify for this permit, applicants shall submit all documentation as required in the regulations or upon the request of the commissioner. Such regulations shall be promulgated in accordance with the Administrative Procedure Act are necessary to implement the provisions of this Subparagraph.

(e) The commissioner shall not issue a three-day temporary retail permit under this Paragraph to any alcoholic beverage manufacturer, wholesale dealer, homebrewer, or to any association with a membership that is primarily comprised of alcoholic beverage manufacturers, wholesale dealers, and/or homebrewers.

(2) The commissioner may also provide by regulation for special designations on the regular Class A permits of persons who wish to service special events as caterers and serve alcoholic beverages at locations other than their licensed premises.

(3) The commissioner shall also provide by rule and regulation for the definition and issuance of a Class A-Caterers Permit for any person who does not otherwise qualify for a retail dealers permit pursuant to the provisions of R.S. 26:71.1 or R.S. 26:271.2. Any person holding a Class A-Caterers Permit shall not be authorized to sell alcoholic beverages to any wholesale or retail dealer licensed in accordance with this Title. The fees for a Class A-Caterers permit shall not exceed the fees for a Class A-Restaurant Permit set forth in R.S. 26:71(A).

(4) The commissioner shall adopt rules and regulations in accordance with the Administrative Procedure Act to effectuate the purpose of this Section. Notwithstanding the provisions of R.S. 26:90(B), (C), (D), (E), (F), and (G) and R.S. 26:286(B), (C), (D), (E), (F), and (G) to the contrary, the commissioner may establish rules and regulations adopted pursuant to the Administrative Procedure Act authorizing the types of entertainment and employment allowed on a licensed premises.

(5)(a) Notwithstanding any other provision of law to the contrary, the commissioner shall issue a three-day homebrew permit to any retail dealer qualified for on premise consumption who applies for such permit at no fee authorizing the retail dealer to allow a person to bring homebrew alcoholic beverages on his licensed premises for the purpose of possessing, consuming, and serving such homebrew on his licensed premises in connection with homebrew club meetings, organized affairs, exhibitions, or competitions such as homebrewer's contests, tastings, or judging where no general admission or other type of fee or charge is assessed in connection with the homebrew permit and in accordance with all of the following criteria:

(i) Homebrew shall not be sold or offered for sale and the person who makes the homebrew or any association of persons who make the homebrew shall not receive any compensation or any other thing of value, whether directly or indirectly, other than trophies, plaques, certificates, ribbons, medals, or similar awards of nominal value, from any club meetings, organized affairs, exhibitions, competitions or other events where the homebrew is sampled in accordance with the sampling provisions promulgated under the authority of R.S. 26:75(C) and 275(B).

(ii) Homebrew shall be served only to those individuals attending the homebrew event and shall not be served to the patrons of the retail establishment or general public.

(iii) All homebrew alcoholic beverages shall be removed from the licensed premises within a reasonable time upon conclusion of the homebrew event.

(iv) The retail dealer shall not be required to obtain a special events permit from the Louisiana Department of Health and shall be exempt from any additional compliance with the state's Sanitary Code but only with regard to the duration and location of the homebrew event.

(b) For purposes of this Paragraph, "homebrew" shall mean the brewing of beer, mead, and other alcoholic beverages through fermentation in a residence or other authorized facility by a person of the lawful age to purchase alcoholic beverages on a small scale, not to exceed one hundred gallons per calendar year for a household with one resident of the lawful age to purchase alcoholic beverages or two hundred gallons for a household with two or more residents of the lawful age to purchase alcoholic beverages as a hobby for personal consumption by that person or his or her family, neighbors, guests, and friends, for use at competitions homebrew club meetings, organized affairs, exhibitions, or competitions on the premises of a licensed Class A retail dealer holding a homebrew permit in accordance with this Paragraph, or for any of the other noncommercial reasons as provided for in Paragraph (1) of this Subsection regarding special event licenses where homebrew is served as an incidental part of the event and in accordance with the sampling provisions promulgated under the authority of R.S. 26:75(C) and 275(B). "Homebrew" shall not include any licensed alcoholic beverages manufactured, distributed, or otherwise served for commercial purposes.

B. The provisions of R.S. 26:281(C), (D), (F), and (G) shall not apply to permits issued pursuant to the provisions of this Section.

NOTE: Subsection (C)(1) eff. until Jan. 1, 2016. See Acts 2015, No. 460, §2.

C.(1) In order to ensure compliance with "Prevention of Youth Access to Tobacco Law", the commissioner shall annually conduct random, unannounced inspections at locations where tobacco products are sold or distributed. Persons under the age of eighteen may be enlisted by employees of the office of alcohol and tobacco control to test compliance, but such persons may be used only if the testing is conducted under the direct supervision of such employees and written parental consent has been provided. Any person under the age of eighteen shall either carry the person's own identification showing the person's correct date of birth or shall carry no identification. A person under the age of eighteen who carries identification shall, on request, present it to any seller of tobacco products. In addition, any person under the age of eighteen enlisted under this Subsection shall truthfully answer any questions about the person's age. Any other use of persons under the age of eighteen to test compliance with the provisions of this Section or any other prohibition of like or similar import shall be unlawful and the person or persons responsible for such use shall be subject to the penalties prescribed in R.S. 14:91.8(H).

C.(1) In order to ensure compliance with laws prohibiting the sale or service of alcoholic beverages, tobacco, alternative nicotine, or vapor products to underage persons, the commissioner shall annually conduct random, unannounced inspections at locations where alcoholic beverages, tobacco, or alternative nicotine, or vapor products are sold, served, or distributed. Persons under the age of eighteen or twenty-one may be enlisted by employees of the office of alcohol and tobacco control to test compliance, but such persons may be used only if the testing is conducted under the direct supervision of such employees and written parental consent has been provided if the person is under the age of eighteen. Any person under the age of eighteen or twenty-one shall either carry the person's own identification showing the person's correct date of birth or shall carry no identification. A person under the age of eighteen or twenty-one who carries identification shall, on request, present it to any seller or server of alcoholic beverages, tobacco, or alternative nicotine or vapor products. In addition, any person under the age of eighteen or twenty-one enlisted under this Subsection shall truthfully answer any questions about the person's age. Except where expressly authorized in writing by the commissioner in furtherance of the objectives of this Section, any other use of persons under the age of eighteen or twenty-one to test compliance with the provisions of this Section or any other prohibition of like or similar import shall be unlawful and the person or persons responsible for such use shall be subject to the penalties prescribed in this Title or R.S. 14:91.6, 91.8(H), 92, or 93.11.

(2) The commissioner shall prepare and submit to the governor a report outlining compliance with the "Prevention of Youth Access to Tobacco Law", which the governor shall use to prepare and file annually with the secretary of the United States Department of Health and Human Services the report provided for by 42 U.S.C. 300x-26.

D.(1) The commissioner shall provide by rule for the registration, including submission and review of the container label, of all alcoholic beverages prior to being sold in this state.

(2) The commissioner may require the use of an electronic submission system by any person submitting an alcoholic beverage for registration and review.

(3) The submission of a Certificate of Label Approval prepared in compliance with the requirements of the Alcohol and Tobacco Tax and Trade Bureau shall constitute satisfactory compliance for the registration of products and labels pursuant to this Subsection, and the registration shall become effective upon submission of a completed application.

Acts 1991, No. 447, §1, eff. July 15, 1991; Acts 1994, 3rd Ex. Sess., No. 64, §2; Acts 1997, No. 1010, §2; Acts 1997, No. 1370, §§1, 4, eff. Oct. 1, 1997; Acts 1999, No. 987, §1; Acts 2010, No. 953, §1, eff. July 2, 2010; Acts 2014, No. 835, §1, eff. June 23, 2014; Acts 2015, No. 393, §1; Acts 2015, No. 460, §1, eff. Jan. 1, 2016.



RS 26:794 - Powers and duties; application and renewal procedures

§794. Powers and duties; application and renewal procedures

A. The commissioner, shall have the authority to implement the following application and renewal procedures by establishing rules and regulations therefor:

B.(1) Applications for original permits or for renewal permits authorized under the provisions of this Title may be made at the same time and on one application form.

(2) Permits authorized under this Title may be issued or renewed once for a period not to exceed eighteen months, in order that a program of staggered renewal of applications may be implemented. The fee charged for permits issued for longer than twelve months shall be increased in a manner so that the permit fee on an annual basis equals the fee charged for the permit under the provisions of this Title.

Acts 1987, No. 696, §1.



RS 26:795 - Collection of fees and penalties; lists of permittees and establishments; definitions

§795. Collection of fees and penalties; lists of permittees and establishments; definitions

A. All fees and penalties authorized by Chapter 1 and Parts I and II of Chapter 2 of Title 26 of the Louisiana Revised Statutes of 1950, shall be collected by the commissioner.

B. The commissioner shall prepare and keep current a list or lists, by classes, of all licensed dealers in regulated alcoholic beverages in the state. These lists shall show the name and address of the permittee, the number and class of permits, the name and address of each establishment, and any other information thought pertinent by the commissioner. The lists are public records and shall be made available for public inspection as otherwise provided by law.

C. To assist wholesale dealers in assuring that they sell alcoholic beverages only to retail dealers who possess valid and current permits, the commissioner shall furnish wholesalers with periodic reports of expired retail permits at no charge to the wholesalers.

D. For purposes of this Section, the following terms have the respective meaning ascribed to them in this Subsection, unless a different meaning clearly appears from the context:

(1) "Alcoholic beverages" means any fluid or any solid capable of being converted into fluid, suitable for human consumption, and containing more than one-half of one percent alcohol by volume, including malt, vinous, spirituous, alcoholic or intoxicating liquors, beer, porter, ale, stout, fruit juices, cider, or wine.

(2) "Dealer" means any person who, as a business, manufactures, blends, rectifies, distills, processes, imports, stores, uses, handles, holds, sells, offers for sale, distributes, delivers, serves, or transports any alcoholic beverage in the state or engages herein in any business transaction relating to any such beverage.

Added by Acts 1972, No. 128, §1, emerg. eff. June 27, 1972 at 1:15 P.M. Amended by Acts 1974, No. 704, §1; Acts 1975, No. 214, §1, eff. Jan. 1, 1976; Acts 1985, No. 736, §1; Acts 1987, No. 696, §1.



RS 26:796 - Employees, commissioned officers

§796. Employees, commissioned officers

A. The commissioner, subject to the limitation of any civil service law in effect, shall establish positions within his office and make appointments thereto; abolish positions; transfer duties between positions; or assign duties to, direct and control the work of, and transfer, promote, demote, remove, and otherwise change the status of employees subject to his jurisdiction.

B. The commissioner shall appoint and commission officers within his office who shall be P.O.S.T.-certified and shall enforce the laws regarding the regulation and control of alcoholic beverages, may carry weapons concealed or exposed while in the performance of these duties, and shall be vested with the same authority and powers conferred by law upon regular law enforcement officers of this state.

Added by Acts 1972, No. 128, §1, emerg. eff. June 27, 1972, at 1:15 P.M. Acts 1987, No. 696, §1; Acts 1995, No. 1188, §2, eff. June 29, 1995.



RS 26:797 - All legal remedies available for enforcement of law; bond unnecessary for commissioner; summary trial

§797. All legal remedies available for enforcement of law; bond unnecessary for commissioner; summary trial

A. The remedies provided by this Chapter for the accomplishment of its purposes are not intended to be exclusive, but, on the contrary, the commissioner and any other person having any duty to perform in the enforcement thereof, may resort to any other remedies, at law or equity, available to litigants generally.

B. The commissioner shall not be required to furnish any bond or pay any costs in any judicial proceeding in the courts of the state. All actions brought by, for, or in the name of the office of alcohol and tobacco control shall be summary and triable by preference in all such courts.

Acts 1987, No. 696, §1; Acts 1995, No. 1188, §2, eff. June 29, 1995; Acts 1997, No. 1370, §4, eff. Oct. 1, 1997.



RS 26:798 - Licenses; exception

§798. Licenses; exception

Notwithstanding any other law to the contrary, the licenses or permits required by Title 26 to be issued by the commissioner to engage in the business of dealing in alcoholic beverages shall be the only licenses required of a person or entity to conduct any business of dealing in alcoholic beverages except occupational licenses, health permits, fire safety and other safety permits, and permits for dealing in alcoholic beverages required by a parish or municipal governing authority, any fire safety permits required by the state fire marshal, any permit that may be required by the Riverboat Gaming Enforcement Division, office of state police, and any licenses required by federal law or federal regulations.

Acts 1995, No. 691, §1, eff. June 22, 1995.



RS 26:799 - Microfilm or microfiche records; electronic digitized records

§799. Microfilm or microfiche records; electronic digitized records

A. The office of alcohol and tobacco control may install and use microfilm or microfiche machinery or electronic digitizing machinery and apparatus in the recordation, filing, and preservation of all records, forms, and documents referred to in this Title, in order to conserve storage space, if the use of such microfilm or microfiche machinery or electronic digitizing machinery and apparatus is not otherwise prohibited by law.

B. Such microfilm, microfiche, or electronic digitized copy shall be deemed to be an original record for all purposes, and shall be admissible in evidence in all courts or administrative agencies. A facsimile, exemplification, or certified copy thereof shall, for all purposes, be deemed to be a transcript, exemplification, or certified copy of the original.

Acts 1995, No. 1188, §2, eff. June 29, 1995; Acts 1997, No. 1370, §4, eff. Oct. 1, 1997.



RS 26:800 - Criminal records access

§800. Criminal records access

The commissioner and duly commissioned officers or agents of the office of alcohol and tobacco control are authorized to have direct access by means of computer interfacing to criminal history records maintained by the office of state police for the purpose of granting, denying, or any other action on an application for a permit or for revocation, suspension, or other action on a permit previously issued.

Acts 1995, No. 1188, §2, eff. June 29, 1995; Acts 1997, No. 1370, §4, eff. Oct. 4, 1997.



RS 26:801 - BUSINESS RELATIONS - WHOLESALERS

CHAPTER 6. BUSINESS RELATIONS - WHOLESALERS

AND SUPPLIERS OF BEER

§801. Legislative intent and purpose

The legislative intent and purpose of this Chapter are to provide a structure for the business relations between a wholesaler and a supplier of beer. Regulation in this area is considered necessary for the following reasons:

(1) To maintain stability and healthy competition in the beer industry in this state.

(2) To promote and maintain a sound, stable, and viable three-tier system of distribution of beer to the public.

(3) To promote the public health, safety, and welfare.

Acts 1993, No. 132, §1, eff. May 26, 1993.



RS 26:802 - Definitions

§802. Definitions

A. The following words or phrases, or the plural thereof, whenever they appear in this Chapter, unless the context clearly requires otherwise, shall have the meanings ascribed to them in this Section:

(1) "Agreement" means any agreement between a wholesaler and a supplier, whether oral or written, whereby a wholesaler is granted the right to purchase and sell a brand or brands of beer sold by a supplier.

(2) "Ancillary business" means a business owned by the wholesaler, by a substantial stockholder of a wholesaler, or by a substantial partner of a wholesaler the primary business of which is directly related to the transporting, storing, or marketing of the brand or brands of beer of a supplier with whom the wholesaler has an agreement; or a business owned by a wholesaler, a substantial stockholder of a wholesaler, or a substantial partner of a wholesaler which recycles empty beverage containers of the supplier.

(3) "Beer" means a beverage obtained by alcoholic fermentation of an infusion or concoction of barley or other grain, malt, and hops in water.

(4) "Commissioner" means the commissioner of the office of alcohol and tobacco control.

(5) "Designated member" means the spouse, child, grandchild, parent, brother, or sister of a deceased individual who owned an interest, including a controlling interest, in a wholesaler, or any person who inherits under the deceased individual's will, or under the laws of intestate succession of this state; or any person who or entity which has otherwise, through a valid testamentary device by the deceased individual, succeeded the deceased individual in the wholesaler's business, or has succeeded to the deceased individual's ownership interest in the wholesaler pursuant to a written contract or instrument which has been previously approved by the supplier; and also includes the appointed and qualified personal representative and the testamentary trustee of a deceased individual owning an ownership interest in a wholesaler. Designated member also includes the person appointed by a court as the curator or conservator of the property of an incapacitated individual owning an ownership interest in a wholesaler.

(6) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing in the trade.

(7) "Reasonable qualifications" means the standard of the reasonable criteria established and consistently used by the respective supplier for similarly situated wholesalers that entered into, continued, or renewed an agreement with the supplier during a period of twenty-four months prior to the proposed transfer of the wholesaler's business, or for similarly situated wholesalers who have changed managers or designated managers during a period of twenty-four months prior to the proposed change in the manager or successor manager of the wholesaler's business.

(8) "Retaliatory action" means the refusal to continue an agreement, or a material reduction in the quality of service or quantity of products available to a wholesaler under an agreement, which refusal or reduction is not made in good faith.

(9) "Sales territory" means an area of exclusive sales responsibility for the brand or brands of beer sold by a supplier as designated by an agreement.

(10) "Similarly situated wholesalers" means wholesalers of a supplier that are of a generally comparable size, and operate in markets with similar demographic characteristics, including population size, density, distribution, and vital statistics, as well as reasonably similar economic and geographic conditions.

(11) "Substantial stockholder or substantial partner" means a stockholder of or partner in the wholesaler who owns an interest of ten percent or more of the partnership or of the capital stock of a corporate wholesaler.

(12) "Successor" means a person who replaces a supplier, importer, broker, or wholesaler with regard to the right to manufacture, sell, distribute, broker, or import a brand or brands of beer or light wine.

(13) "Supplier" means a manufacturer or importer of beer and light wine brands as registered with the commissioner.

(14) "Transfer of wholesaler's business" means the voluntary sale, assignment, or other transfer of ten percent or more or control of the business or all or substantially all of the assets of the wholesaler, or ten percent or more or control of the capital stock of the wholesaler, including without limitation the sale or other transfer of capital stock or assets by merger, consolidation, or dissolution, or of the capital stock of the parent corporation, or of the capital stock or beneficial ownership of any other entity owning or controlling the wholesaler.

(15) "Wholesaler" means a wholesaler of beer and light wine as licensed under this Title.

B. Other words and phrases used in this Chapter shall have the meanings ascribed to them in this Title, unless the context clearly requires otherwise.

Acts 1993, No. 132, §1, eff. May 26, 1993; Acts 2016, No. 386, §1.



RS 26:803 - Prohibited acts by supplier

§803. Prohibited acts by supplier

A supplier shall not do the following:

(1) Fail to provide each wholesaler of the supplier's brand or brands with a written agreement which contains in total the supplier's agreement with each wholesaler and designates a specific exclusive sales territory. Any agreement which is in existence on May 26, 1993, shall be renewed consistent with this Chapter, provided that this Chapter may be incorporated by reference in the agreement. However, nothing contained herein shall prevent a supplier from appointing, one time for a period not to exceed ninety days, a wholesaler to temporarily service a sales territory not designated to another wholesaler, until such time as a wholesaler is appointed by the supplier. A wholesaler who is designated to service the sales territory during this period of temporary service shall not be in violation of this Chapter and, with respect to the temporary service territory, shall not have any of the rights provided under R.S. 26:805 and 807.

(2) Fix, maintain, or establish the price at which a wholesaler shall sell any beer.

(3) Enter into an additional agreement with any other wholesaler for, or to sell to any other wholesaler, the same brand or brands of beer in the same territory or any portion thereof, or to sell directly to any retailer in this state.

(4) Require any wholesaler to accept delivery of any beer or other commodity which has not been ordered by the wholesaler. However, a supplier may impose reasonable inventory requirements upon a wholesaler if the requirements are made in good faith and are generally applied to other similarly situated wholesalers who have an agreement with the supplier.

(5) Require any wholesaler to accept delivery of any beer or other commodity ordered by a wholesaler if the order was properly cancelled by the wholesaler in accordance with the supplier's procedures.

(6) Require any wholesaler to do any illegal act or to violate any law or regulation by threatening to amend, modify, cancel, terminate, or refuse to renew any agreement existing between the supplier and wholesaler.

(7) Require a wholesaler to assent to any condition, stipulation, or provision limiting the wholesaler's right to sell the brand or brands of beer of any other supplier unless the acquisition of the brand or brands of another supplier would materially impair or adversely affect the wholesaler's quality of service, sales, or ability to compete effectively in representing the brand or brands of the supplier presently being sold by the wholesaler. However, the supplier shall have the burden of proving that such acquisition of such other brand or brands would have such effect.

(8) Require a wholesaler to purchase one or more brands of beer products in order for the wholesaler to purchase another brand or brands of beer for any reason. However, a wholesaler that has agreed to distribute a brand or brands before May 26, 1993, shall continue to distribute the brand or brands in conformance with this Chapter.

(9) Require a wholesaler to submit audited profit and loss statements, balance sheets, or financial records as a condition of renewal or continuation of an agreement.

(10) Withhold delivery of beer ordered by wholesaler, or change a wholesaler's quota of a brand or brands if the withholding or change is not made in good faith.

(11) Require a wholesaler by any means directly to participate in or contribute to any local or national advertising fund controlled directly or indirectly by a supplier.

(12) Take any retaliatory action against a wholesaler that files a complaint in good faith regarding an alleged violation by the supplier of federal, state, or local law or an administrative rule as a result of that complaint.

(13) Require or prohibit any change in the manager or successor of any wholesaler who has been approved by the supplier as of or subsequent to May 26, 1993, unless the supplier acts in good faith. Should a wholesaler change an approved manager or successor manager, a supplier shall not require or prohibit the change unless the person selected by the wholesaler fails to meet the nondiscriminatory, material, and reasonable standards and qualifications for managers consistently applied to similarly situated wholesalers by the supplier. However, the supplier shall have the burden of proving that such person fails to meet such standards and qualifications.

(14) Upon written notice of intent to transfer the wholesaler's business, interfere with, prevent, or unreasonably delay, not to exceed thirty days, the transfer of the wholesaler's business if the proposed transferee is a designated member.

(15) Upon written notice of intent to transfer the wholesaler's business other than to a designated member, withhold consent to or approval of, or unreasonably delay, not to exceed thirty days after receipt of all material information reasonably requested, a response to a request by the wholesaler for any transfer of a wholesaler's business if the proposed transferee meets the nondiscriminatory, material, and reasonable qualifications and standards required by the supplier for similarly situated wholesalers.

(16) Restrict or inhibit the right of free association among wholesalers for any lawful purpose.

Acts 1993, No. 132, §1, eff. May 26, 1993.



RS 26:804 - Prohibited acts by wholesaler

§804. Prohibited acts by wholesaler

A wholesaler shall not do any of the following:

(1) Fail to devote such efforts and resources to the sale and distribution of all the supplier's brands of beer which the wholesaler has been granted the right to sell or distribute as are required in the wholesaler's agreement with the supplier.

(2) Sell or deliver beer to a retail licensee located outside the sales territory designated to the wholesaler by the supplier of a particular brand or brands of beer. However, during periods of temporary service interruptions impacting a particular sales territory, a supplier may appoint another wholesaler to service the sales territory during the period of temporary service interruption. A wholesaler who is designated to service the impacted sales territory during the period of temporary service interruption shall not be in violation of this Chapter, and shall not have any of the rights provided under R.S. 26:805 and 807 with respect to the temporary service territory.

(3) Transfer the wholesaler's business without giving the supplier written notice of intent to transfer the wholesaler's business and, when required by this Chapter, receiving the supplier's approval for the proposed transfer. Consent or approval of the supplier shall not be required of any transfer of the wholesaler's business to a designated member, or of any transfer of less than ten percent of the wholesaler's business unless such transfer results in a change in control. However, the wholesaler shall give the supplier written notice of any change in ownership of the wholesaler.

Acts 1993, No. 132, §1, eff. May 26, 1993.



RS 26:805 - Conditions of amendment, modification, resignation, cancellation, termination, failure to renew, or refusal to continue agreement

§805. Conditions of amendment, modification, resignation, cancellation, termination, failure to renew, or refusal to continue agreement

A. Notwithstanding any agreement and except as otherwise provided for in this Chapter, a supplier shall not: amend or modify an agreement; cause a wholesaler to resign from an agreement; or cancel, terminate, fail to renew, or refuse to continue under an agreement, unless the supplier has complied with all of the following:

(1) Has satisfied the applicable notice requirements of this Section.

(2) Has acted in good faith.

(3) Has good cause for the amendment, modification, cancellation, termination, nonrenewal, discontinuance, or forced resignation.

B. For each amendment, modification, termination, cancellation, nonrenewal, or discontinuance, the supplier shall have the burden of proving that it has acted in good faith, that the notice requirements under this Section have been complied with, and that there was good cause for the amendment, modification, termination, cancellation, nonrenewal, or discontinuance.

C. Notwithstanding any agreement and except as otherwise provided in this Section, and in addition to the time limits set forth in Paragraph D(4) of this Section, the supplier shall furnish written notice of the amendment, modification, termination, cancellation, nonrenewal, or discontinuance of an agreement to the wholesaler not less than thirty days before the effective date of the amendment, modification, termination, cancellation, nonrenewal, or discontinuance. The notice shall be by certified mail and shall contain all of the following:

(1) A statement of intention to amend, modify, terminate, cancel, not renew, or discontinue the agreement.

(2) A statement of the reason for the amendment, modification, termination, cancellation, nonrenewal, or discontinuance.

(3) The date on which the amendment, modification, termination, cancellation, nonrenewal, or discontinuance takes effect.

D. Notwithstanding any agreement, good cause shall exist for the purposes of a termination, cancellation, nonrenewal, or discontinuance under Paragraph A(3) of this Section when all of the following occur:

(1) There is a failure by the wholesaler to comply with a provision of the agreement which is both reasonable and of material significance to the business relationship between the wholesaler and the supplier.

(2) The supplier first acquired knowledge of the failure described in Paragraph (1) not more than twenty-four months before the date notification was given pursuant to Subsection C of this Section.

(3) The wholesaler was given notice by the supplier of failure to comply with the agreement.

(4) The wholesaler has been afforded thirty days in which to submit a plan of corrective action to comply with the agreement and an additional ninety days to cure such noncompliance in accordance with the plan.

E. Notwithstanding Subsections A and C of this Section, a supplier may terminate, cancel, fail to renew, or discontinue an agreement immediately upon written notice given in the manner and containing the information required by Subsection C of this Section if any of the following occurs:

(1) Insolvency of the wholesaler, the filing of any petition by or against the wholesaler under any bankruptcy or receivership law, or the assignment for the benefit of creditors or dissolution or liquidation of the wholesaler which materially affects the wholesaler's ability to remain in business.

(2) Revocation or suspension of the wholesaler's state or federal license by the appropriate regulatory agency whereby the wholesaler cannot service the wholesaler's sales territory for more than thirty-one days.

(3) The wholesaler, or a partner or an individual who owns ten percent or more of the partnership or stock of a corporate wholesaler, has been convicted of a felony under the United States Code or the laws of any state which reasonably may adversely affect the goodwill or interest of the wholesaler or supplier. However, an existing stockholder or stockholders, or partner or partners, or a designated member or members, shall have, subject to the provisions of this Chapter, the right to purchase the partnership interest or the stock of the offending partner or stockholder prior to the conviction of the offending partner or stockholder, and if the sale is completed prior to conviction the provisions of this Paragraph shall not apply.

(4) There was fraudulent conduct relating to a material matter on the part of the wholesaler in dealings with the supplier or its product. However, the supplier shall have the burden of proving fraudulent conduct relating to a material matter on the part of the wholesaler in any legal action challenging such termination.

(5) The wholesaler failed to confine to the designated sales territory its sales of a brand or brands to retailers, provided this Paragraph does not apply if there is a dispute between two or more wholesalers as to the boundaries of the assigned territory, and the boundaries cannot be determined by a reading of the description contained in the agreements between the supplier and the wholesalers.

(6) A wholesaler has failed to pay for beer ordered and delivered in accordance with established terms and the wholesaler fails to make full payment within two business days after receipt of written notice of the delinquency and demand for immediate payment from the supplier.

(7) A wholesaler intentionally has made a transfer of the wholesaler's business, other than a transfer to a designated member, without prior written notice to the supplier, and has failed, within thirty days from the receipt of written notice from the supplier of its intent to terminate on the ground of such transfer, to reverse the transfer of wholesaler's business.

(8) A wholesaler intentionally has made a transfer of the wholesaler's business, other than a transfer to a designated member, although the wholesaler has prior to the transfer received from the supplier a timely notice of disapproval of the transfer in accordance with this Chapter.

(9) The wholesaler intentionally ceases to carry on business with respect to any of the supplier's brand or brands previously serviced by the wholesaler in its territory designated by the supplier, unless such cessation is due to force majeure or to labor dispute and the wholesaler has made good faith efforts to overcome such events. However, this shall affect only that brand or brands with respect to which the wholesaler ceased to carry on business.

F. Notwithstanding Subsections A, C, and E of this Section, a supplier may terminate, cancel, not renew, or discontinue an agreement upon not less than thirty days prior written notice if the supplier discontinues production or discontinues distribution in this state of all the brands sold by the supplier to the wholesaler, provided the supplier does not resume production or distribution of one or more of such brands in this state within twenty-four months of the date production or distribution was discontinued. However, nothing in this Section shall prohibit a supplier from:

(1) Upon not less than thirty days notice, discontinuing the distribution of any particular brand or package of beer, provided the supplier does not resume distribution of the particular brand or package of beer in this state within twenty-four months of the date distribution was discontinued.

(2) Conducting test marketing of a new brand of beer which is not currently being sold in this state, provided that the supplier has notified the commissioner in writing of its plans to test market, which notice shall describe:

(a) The market area in which the test shall be conducted.

(b) The name or names of the wholesaler or wholesalers who will be selling the beer.

(c) The name or names of the brand of beer being tested.

(d) The period of time, not to exceed eighteen months, during which the testing will take place.

Acts 1993, No. 132, §1, eff. May 26, 1993; Acts 2009, No. 102, §1.



RS 26:806 - Transfer of wholesaler's business; interference prohibited

§806. Transfer of wholesaler's business; interference prohibited

A. Upon written notice of intent to transfer the wholesaler's business, any individual owning or deceased individual who owned an interest in a wholesaler may transfer the wholesaler's business to a designated member, or to any other person who meets the nondiscriminatory, material, and reasonable qualifications and standards required by the supplier for similarly situated wholesalers. The consent or approval of the supplier shall not be required for any transfer of the wholesaler's business, including the assignment of the wholesaler's rights under the agreement, to a designated member or shall not be withheld or unreasonably delayed to a proposed transferee who meets such nondiscriminatory, material, and reasonable qualifications and standards. A designated member or transferee shall in no event be qualified as a transferee, without the written approval or consent of the supplier, when such proposed transferee has been involved in any of the following:

(1) Insolvency, filing of any voluntary or involuntary petition under any bankruptcy or receivership law, or execution of an assignment for the benefit of creditors.

(2) Revocation or suspension of an alcoholic beverage license by the regulatory agency of the United States or any state, whereby service was interrupted for more than thirty-one days.

(3) Conviction of the proposed transferee or any owner thereof of a felony under the United States Code or the laws of any state which reasonably may adversely affect the goodwill or interest of the wholesaler or supplier.

(4) Had an agreement involuntarily terminated, cancelled, not renewed, or discontinued by a supplier for good cause.

B. The supplier shall not interfere with, prevent, or unreasonably delay the transfer of the wholesaler's business, including an assignment of wholesaler's rights under the agreement, if the proposed transferee is a designated member or if the transferee other than a designated member meets such nondiscriminatory, material, and reasonable qualifications and standards required by the supplier for similarly situated wholesalers. If the transferee is other than a designated member, the supplier may in good faith and for good cause related to the reasonable qualifications refuse to accept the transfer of the wholesaler's business or the assignment of the wholesaler's rights under the agreement.

Acts 1993, No. 132, §1, eff. May 26, 1993.



RS 26:807 - Reasonable compensation upon supplier's violation; arbitration

§807. Reasonable compensation upon supplier's violation; arbitration

A. Except as provided for in this Chapter, a supplier that has amended, modified, cancelled, terminated, or refused to renew any agreement; or has caused a wholesaler to resign from an agreement; or has interfered with, prevented, or unreasonably delayed, or, when required by this Chapter, withheld or unreasonably delayed consent to or approval of any assignment or transfer of a wholesaler's business, shall pay the wholesaler reasonable compensation for the diminished value of the wholesaler's business including any ancillary business which has been negatively affected by the act of the supplier. The value of the wholesaler's business or ancillary business shall include but not be limited to its goodwill. However, nothing contained in this Chapter shall give rise to a claim against the supplier or wholesaler by any proposed purchaser of the wholesaler's business.

B. Should either party at any time determine that mutual agreement on the amount of reasonable compensation cannot be reached, the supplier or the wholesaler may send by certified mail, return receipt requested, written notice to the other party declaring its intention to proceed with arbitration. Arbitration shall proceed only by mutual agreement of both parties.

C. Not more than ten business days after the notice to enter into arbitration has been delivered, the other party shall send written notice to the requesting party declaring its intention either to proceed or not to proceed with arbitration. Should the other party fail to respond within ten business days, it shall be conclusively presumed that said party shall have agreed to arbitration.

D. The matter of determining the amount of compensation may, by agreement of the parties, be submitted to a three-member arbitration panel consisting of one representative selected by the supplier but unassociated with the affected supplier; one wholesaler representative selected by the wholesaler but unassociated with the wholesaler; and an impartial arbitrator.

E. Not more than ten business days after mutual agreement of both parties has been reached to arbitrate, each party shall designate in writing its one arbitrator representative, and the party initiating arbitration shall request in writing a list of five arbitrators from the American Arbitration Association or its successor and request that the list be mailed to each party by certified mail, return receipt requested. Not more than ten business days after the receipt of the list of five choices, the wholesaler arbitrator and the supplier arbitrator shall strike and disqualify up to two names each from the list. Should either party fail to respond within the ten business days or should more than one name remain after the strikes, the American Arbitration Association shall make the selection of the impartial arbitrator from the names not stricken from the list.

F. Not more than thirty days after the final selection of the arbitration panel is made, the arbitration panel shall convene to decide the dispute. The panel shall conclude the arbitration within twenty days after it convenes and shall render a decision by majority vote of the arbitrators within twenty days from the conclusion of the arbitration. The award of the arbitration panel shall be final and binding on the parties as to the amount of compensation for the diminished value.

G. The cost of the impartial arbitrator, the stenographer, and the meeting site shall be equally divided between the wholesaler and the supplier. All other costs shall be paid by the party incurring them.

H. After both parties have agreed to arbitrate, should either party, except by mutual agreement, fail to abide by the time limitations as prescribed in Subsections C, E, and F of this Section, or fail or refuse to make the selection of any arbitrators, or fail to participate in the arbitration hearings, the other party shall make the selection of its arbitrators and proceed to arbitration. The party who has failed or refused to comply as prescribed in this Section shall be considered to be in default. Any party considered to be in default pursuant to this Subsection waives thereby any and all rights the party would have had in the arbitration and shall be considered to have consented to the determination of the arbitration panel.

Acts 1993, No. 132, §1, eff. May 26, 1993.



RS 26:808 - Wholesaler may not waive rights; agreement to waive void

§808. Wholesaler may not waive rights; agreement to waive void

A wholesaler may not waive any of the rights granted in any provision of this Chapter and the provisions of any agreement which would have such an effect shall be null and void. Nothing in this Chapter shall be construed to limit or prohibit good faith dispute settlements voluntarily entered into by the parties.

Acts 1993, No. 132, §1, eff. May 26, 1993.



RS 26:809 - Application to future agreements; transferee continues under agreement

§809. Application to future agreements; transferee continues under agreement

A. This Chapter shall apply to agreements entered into or renewed after May 26, 1993.

B. A transferee of a wholesaler that continues in business as a wholesaler shall have the benefit of and be bound by all terms and conditions of the agreement with the supplier in effect on the date of the transfer. However, a transfer of a wholesaler's business which requires the supplier's consent or approval but is disapproved by the supplier shall be null and void.

Acts 1993, No. 132, §1, eff. May 26, 1993.



RS 26:810 - Civil action for violations; damages; venue

§810. Civil action for violations; damages; venue

A. If a supplier or wholesaler engages in conduct prohibited under this Chapter, a wholesaler with which the supplier has an agreement may maintain a civil action against the supplier to recover actual damages reasonably incurred as the result of the prohibited conduct.

B. A supplier or wholesaler that violates any provision of this Chapter shall be liable for all actual damages and all court costs and, in the court's discretion, reasonable attorney fees incurred by a wholesaler as a result of that violation.

C. A supplier or wholesaler may bring an action for declaratory judgment for determination of any controversy arising pursuant to this Chapter.

D. Upon proper application to the court, a supplier or wholesaler may obtain injunctive relief against any violation of this Chapter.

E. Any legal action taken under this Chapter or in a dispute over the provisions of an agreement shall be filed in a court, state or federal, located in Louisiana, which state court is located in, or which federal court has jurisdiction and venue of, the parish in which the wholesaler maintains its principal place of business in this state.

Acts 1993, No. 132, §1, eff. May 26, 1993.



RS 26:811 - Nonwaiver

§811. Nonwaiver

No right or cause of action authorized by Louisiana law shall be waived by the supplier or wholesaler unless specifically waived in this* agreement.

Acts 1993, No. 132, §1, eff. May 26, 1993.

*As appears in enrolled bill.



RS 26:812 - Cumulative

§812. Cumulative

This Chapter is cumulative and supplements and is in addition to other laws of this state.

Acts 1993, No. 132, §1, eff. May 26, 1993.



RS 26:813 - Obligations of Successor

§813. Obligations of successor

A successor shall become obligated to all the terms and conditions of the agreement in effect on the date of succession. This Section shall be applicable regardless of the character or form of the succession. A successor has the right to contractually require its wholesalers to comply with standards of performance, if standards are uniformly established and enforced for all of the successor's similarly situated wholesalers and conform to the provisions of this Chapter.

Acts 2016, No. 386, §1.



RS 26:901 - Definitions

CHAPTER 7. TOBACCO PRODUCTS

§901. Definitions

As used in this Chapter, the following terms have the meaning ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Alternative nicotine product" means any non-combustible product containing nicotine that is intended for human consumption, whether chewed, absorbed, dissolved, or ingested by any other means. "Alternative nicotine product" does not include any of the following:

(a) Tobacco product.

(b) Vapor product.

(c) Product that is a drug pursuant to 21 U.S.C. §321(g)(1).

(d) Device pursuant to 21 U.S.C. §321(h).

(e) Combination product described in 21 U.S.C. §353(g).

(2) "Brand family" has the meaning as set forth in R.S. 13:5072.

(3) "Cigar" includes any roll of tobacco for smoking, irrespective of size or shape, and irrespective of the tobacco being flavored, adulterated, or mixed with any other ingredients, where such roll has a wrapper made chiefly of tobacco.

(4) "Cigarette" includes any roll for smoking made wholly or in part of tobacco, irrespective of size or shape and irrespective of the tobacco being flavored, adulterated, or mixed with any other ingredient, where such roll has a wrapper or cover made of paper, or any other material except where such wrapper is wholly or in greater part made of tobacco.

(5) "Commissioner" means the commissioner of alcohol and tobacco control.

(6) "Dealer" includes every person who manufactures or purchases cigars, cigarettes, or other tobacco products for distribution or resale in this state. The term also means any person who imports cigars, cigarettes, or other tobacco products from any state or foreign country for distribution, sale, or consumption in this state.

(7) "Exporter license" means the stamping agent designation as set forth in R.S. 26:902(2)(a).

(8) "Facility" means a part or portion of an establishment which is designed so as to impede a minor's access to a vending machine by walls or other separation in combination with signs designed to notify the public that persons under the age of eighteen are prohibited from the area.

(9) A "knowing violation or failure" is a knowing or intentional engaging in conduct without a good faith belief that the conduct was consistent with the provisions of this Chapter.

(10) "Manufacturer" means anyone engaged in the manufacture, production, or foreign importation of tobacco products who sells to wholesalers.

(11) "Person" means any natural person, trustee, company, partnership, corporation, or other legal entity.

(12) "Place of business" means the place where the tobacco orders, alternative nicotine products orders, or vapor products orders are received, or where the taxable tobacco articles are sold, or if sold by a retail dealer upon a railroad train or on or from any other vehicle, the vehicle on which or from which the taxable articles or alternative nicotine products or vapor products are sold by the retail dealer. It also includes the establishment where vending machines are located.

(13) "Purchase" means acquisition in any manner, for any consideration. The term shall include transporting or receiving product in connection with a purchase.

(14) "Rebate or coupon" means any value-added promotion, preferred customer promotion, periodic promotion, off-invoice allowance, specially marked one-packed deals, special price promotions, market leader promotions, value leader promotions, or any other program or incentive whereby a wholesaler or retailer is required, either directly or indirectly, to pass an incentive on to a consumer and is reimbursed, either directly or indirectly, by a manufacturer, importer, or sales entity affiliate.

(15) "Replacement cost" means the cost per unit at which the merchandise sold or offered for sale could have been bought by the seller at any time within thirty days prior to the date of sale or the date upon which it is offered for sale by the seller if bought in the same quantity as the seller's last purchase of the merchandise.

(16) "Retail dealer" includes every dealer other than a wholesale dealer, or manufacturer who sells or offers for sale cigars, cigarettes, other tobacco products, alternative nicotine products, or vapor products, irrespective of quantity or the number of sales. If any person is engaged in the business of making sales both at retail and wholesale, "retailer" shall apply only to the retail portion of the business.

(17) "Sale" or "sell" means any transfer, exchange, or barter in any manner or by any means for any consideration. The term shall include distributing or shipping product in connection with a sale. References to a sale "in" or "into" a state refer to the state of the destination point of the product in the sale, without regard to where title was transferred. References to sale "from" a state refer to the sale of cigarettes that are located in that state to the destination in question without regard to where title was transferred.

(18) "Sales entity affiliate" means an entity that sells cigarettes that it acquires directly from a manufacturer or importer and is affiliated with that manufacturer or importer as established by documentation received directly from that manufacturer or importer to the satisfaction of the attorney general. Entities are affiliated with each other if one, directly or indirectly through one or more intermediaries, controls or is controlled by or is under common control with the other.

(19) "Secretary" means the secretary of the Department of Revenue and includes any of his duly authorized assistants.

(20) "Self-service display" means any display that contains tobacco products, alternative nicotine products, or vapor products, and is located in an area openly accessible to the retail dealer's customers and from which such customers can readily access tobacco products, alternative nicotine products, or vapor products without the assistance of a salesperson. A display case that holds tobacco products, alternative nicotine products, or vapor products behind locked doors does not constitute a self-service display for purposes of this Chapter.

(21) "Sell at retail", "sales at retail", and "retail sale" means any transfer for valuable consideration, made in the ordinary course of trade or in the usual conduct of the seller's business, of title to tangible movable property to the purchaser.

(22) "Sell at wholesale", "sales at wholesale", and "wholesale sales" mean any transfer for valuable consideration, made in the ordinary course of trade or the usual conduct of the seller's business, of title to tangible movable property to the purchaser for purposes of resale.

(23) "Smokeless tobacco" means any finely cut, ground, powdered, or leaf tobacco that is intended to be placed in the oral or nasal cavity.

(24) "Smoking tobacco" includes granulated, plug cut, crimp cut, ready rubbed, and any other kind and form of tobacco prepared in such manner as to be suitable for smoking in pipe or cigarette.

(25) "Stamp" means the impression, device, stamp, label, or print manufactured or printed as prescribed by the secretary by the use of which the tax levied hereunder is paid. By way of extension, and not limitation, the term "stamp" means any impression or character affixed to or which shall be stamped upon commodities by metered stamping machine or device by use of which the tax levied hereunder is paid.

(26) "Stamping agent" means a dealer that is authorized to affix tax stamps to packages or other containers of cigarettes under R.S. 47:843 et seq. or any dealer that is required to pay the excise tax or tobacco tax imposed pursuant to R.S. 47:841 et seq. on cigarettes.

(27) "State directory" or "directory" means the directory compiled by the attorney general under R.S. 13:5073, or, in the case of reference to another state's directory, the directory compiled under the similar law in that other state.

(28) "Tobacconist" means any bona fide tobacco retailer engaged in receiving bulk smoking tobacco for the purpose of blending such tobacco for retail sale at a particular retail outlet where fifty percent or more of the total purchases for the preceding twelve months were purchases of tobacco products, excluding cigarettes.

(29) "Tobacco product" means any cigar, cigarette, smokeless tobacco, or smoking tobacco.

(30) "Trade discount" means any discount immediately recognized by a wholesale dealer from the manufacturer, importer, or sales entity affiliate or by a retail dealer from a manufacturer, importer, sales entity affiliate, or wholesale dealer. Trade discount does not include any off-invoice allowances that a wholesale dealer is required, either directly or indirectly, to pass on to a retail dealer or any rebates or coupons as defined in this Chapter that a wholesale or retail dealer is required to offer to the end consumer, but is reimbursed for, either directly or indirectly, by either the manufacturer, importer, sales entity affiliate, or wholesale dealer.

(31) "Vapor product" means any non-combustible product containing nicotine or other substances that employs a heating element, power source, electronic circuit, or other electronic, chemical or mechanical means, regardless of shape or size, that can be used to produce vapor from nicotine in a solution or other form. "Vapor product" includes any electronic cigarette, electronic cigar, electronic cigarillo, electronic pipe, or similar product or device and any vapor cartridge or other container of nicotine in a solution or other form that is intended to be used with or in an electronic cigarette, electronic cigar, electronic cigarillo, electronic pipe, or similar product or device. "Vapor product" does not include any of the following:

(a) Product that is a drug pursuant to 21 U.S.C. 321(g)(1).

(b) Device pursuant to 21 U.S.C. 321(h).

(c) Combination product described in 21 U.S.C. 353(g).

(32) "Vending machine" means any mechanical, electric, or electronic self-service device which, upon insertion of money, tokens, or any other form of payment, automatically dispenses tobacco products, alternative nicotine products, or vapor products.

(33) "Vending machine operator" means any person who controls the use of one or more vending machines as to the supply of cigarettes or any tobacco products in the machine or the receipts from cigarettes vended through such machines.

(34) "Wholesale dealer" means a dealer whose principal business is that of a wholesaler, who sells cigarettes, cigars, or other tobacco products to retail dealers for purpose of resale, who is a bona fide wholesaler, and fifty percent of whose total tobacco sales are to retail stores other than its own or those of its subsidiaries or parent companies within Louisiana. Wholesale dealer shall include any person in the state who acquires cigarettes solely for the purpose of resale in vending machines, provided such person services fifty or more cigarette vending machines in Louisiana other than his own, and a Louisiana dealer who was affixing cigarette and tobacco stamps as of January 1, 1974. If any person is engaged in the business of making sales at both wholesale and retail, "wholesaler" shall apply only to the wholesale portion of the business.

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997; Acts 2006, No. 108, §1, eff. July 1, 2006; Acts 2009, No. 162, §1; Acts 2010, No. 412, §1; Acts 2013, No. 221, §2; Acts 2014, No. 278, §2, eff. May 28, 2014; Acts 2015, No. 406, §1; Acts 2016, No. 380, §1, eff. June 5, 2016.



RS 26:902 - Permits

§902. Permits

The commissioner shall issue as authorized by this Section the following types of permits and shall adopt rules and regulations that specify the identifying information that is required to appear on the face of each type of permit:

(1) Retail Dealer Permit. A retail dealer permit shall be issued to a dealer other than a wholesale dealer or vending machine operator for each retail outlet where cigars, cigarettes, other tobacco products, alternative nicotine products, or vapor products are offered for sale either over the counter or by vending machine.

(2)(a) Stamping Agent Designation. A stamping agent designation shall be issued to a dealer that engages in the business of purchasing unstamped or non-tax paid cigarettes that meets all requirements of a wholesale dealer as defined by this Chapter, the provision of R.S. 26:906(H), and any rules or regulations issued in connection therewith.

(b) The holder of a valid stamping agent designation that engages in interstate business or affixes tax stamps of another state shall first apply for an exporter license allowing it to purchase or possess unstamped or non-tax paid cigarettes.

(3) Vending Machine Operator Permit. A vending machine operator permit shall be issued to a vending machine operator operating one or more vending machines. Licensed wholesale dealers who operate vending machines shall not be required to obtain a vending machine operator permit.

(4) Vending Machine Permit. A vending machine permit shall be issued to the vending machine operator or wholesale dealer for each vending machine he operates and such permit shall be affixed to the front surface of the vending machine in a location as designated by the commissioner.

(5) Wholesale Dealer Permit. A wholesale dealer permit shall be issued to a wholesale dealer for each wholesale place of business operated by the wholesale dealer.

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997; Acts 2012, No. 143, §1; Acts 2013, No. 221, §2; Acts 2014, No. 278, §2, eff. May 28, 2014.



RS 26:903 - Permit fees

§903. Permit fees

The fees for each permit shall not exceed amounts provided for in the following schedule and in accordance with regulations promulgated pursuant to the provisions of the Administrative Procedure Act:

(1) Retail dealer permit - $ 25.00 per year or any portion thereof.

(2) Vending machine operator - $75.00 per year or any portion thereof.

(3) Vending machine - $5.00 per machine per year or any portion thereof.

(4) Wholesale dealer - $75.00 per year or any portion thereof.

(5) Tobacconist - The commissioner of alcohol and tobacco control shall promulgate rules to issue a single permit for bona fide Louisiana tobacconists. Such single permit shall allow any bona fide Louisiana tobacconist to operate as a retail tobacco dealer and as a wholesale tobacco dealer. Any fee assessed for such single tobacconist permit shall be one hundred dollars.

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997; Acts 2010, No. 412, §1; Acts 2012, No. 26, §1; Acts 2012, No. 143, §1.



RS 26:904 - Permit terms

§904. Permit terms

A. Except as otherwise provided in this Section, each permit shall be valid for the designated time period unless suspended or revoked. The commissioner may issue permits which are valid for two years to applicants in good standing with the office of alcohol and tobacco control.

B. To provide for the even distribution of the expiration and renewal of tobacco product permits, the commissioner may establish by administrative rule a system by which the expiration dates of the permits are staggered throughout the year. Permits issued may vary in length from six months to twenty-four months. The fee for the permits shall be apportioned to comply with the yearly fee established in this Chapter.

C. Prior to issuing any permits valid for more than one year, the commissioner shall promulgate rules in accordance with the Administrative Procedure Act to provide the requirements, qualifications, and conduct which constitutes "good standing" for purposes of qualifying for a two-year permit.

D. An exporter license issued pursuant to R.S. 26:902(2)(b) shall remain in effect for a period of one year.

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997; Acts 2011, No. 259, §1; Acts 2012, No. 143, §1; Acts 2013, No. 221, §2.



RS 26:905 - Renewal of a permit

§905. Renewal of a permit

A. Persons holding permits under this Chapter shall annually file application for renewal for the ensuing year and pay the permit fees in accordance with this Chapter. If the commissioner has authorized permits which are valid for two years as authorized by the provisions of R.S. 26:904, the person holding the permit shall file for renewal and pay fees in accordance with this Chapter and as authorized by rules adopted by the commissioner pursuant to the Administrative Procedure Act.

B. If a dealer fails to file an application and pay the permit fees by the date established by the commissioner, there shall be added to the fee, in addition to other penalties provided in this Chapter, a delinquency penalty of twenty-five percent if the failure is not more than thirty days, with an additional twenty-five percent for each additional thirty days or fraction thereof during which the failure continues. If the dealer fails to make his application by the date established by the commissioner, the commissioner may, without notice or hearing, suspend his right to possess or sell tobacco products, alternative nicotine products, and vapor products.

C. Renewal permits may be withheld or denied on the same grounds and in the same manner as an original permit.

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997; Acts 2011, No. 259, §1; Acts 2012, No. 143, §1; Acts 2014, No. 278, §2, eff. May 28, 2014.



RS 26:906 - General requirements

§906. General requirements

A. Every person who sells or is about to engage in the business of selling at retail, at wholesale, or by vending machine, or is about to engage in the business of receiving unstamped and/or non-tax paid cigarettes, cigars, or other tobacco products, or who is engaged in the business of receiving stamped cigarettes at wholesale or any or all of the articles taxed in accordance with Title 47 of the Louisiana Revised Statutes of 1950, shall first apply to and obtain from the office a permit for each place of business and each vending machine.

B. Application for permits shall be on forms provided by the commissioner. The application shall be signed by each person owning the business or having ownership interest therein. If the applicant is a corporation, partnership, limited partnership, or limited liability company, a duly authorized agent, partner, or officer shall sign the application.

C. The application shall be accompanied by the fees prescribed herein which fees shall be retained by the office to help defray the cost of printing, processing, and issuing the permits, providing server or seller training, and enforcement expenses of the office of alcohol and tobacco control. The office shall not require that annual renewal fees be paid by certified check or money order. A personal check or business check shall be sufficient for payment of the annual renewal fee to obtain a permit by a dealer or vending machine operator. If the personal or business check is denied by the bank for any reason that makes it a nonnegotiable instrument, then the permit that was issued shall be considered revoked until such time as proper payment is made with cash, certified funds, money order, or cashier's check. The maker shall lose the privilege of tendering personal or business checks for renewal of tobacco permits.

D. The application shall be made on forms secured from the office, and shall, in addition to such other information as the commissioner may require, show the true and correct name of such dealer, the dealer's post office address, the nature of the operation for which the permit is sought, the location of the place of business as to which the permit shall apply and the trade name of the business, if any.

E. All applications for permits shall be mailed or delivered to the commissioner in Baton Rouge, Louisiana. Upon receipt of an application, the commissioner shall stamp the day, month, and year received.

F. The provisions of this Chapter shall not apply to commissaries, canteens, or snack bars located in a correctional facility owned and operated by the state or a parish or municipality.

G. In the implementation and enforcement of this Chapter the commissioner shall not require an applicant, registrant, or permittee to make public any trade negotiated contract information or business information otherwise protected by law.

H. Applicants for a stamping agent designation shall certify on a form provided by the commissioner that they will do the following:

(1) Affix stamps as set forth in R.S. 47:843(D).

(2) Pay to the state all taxes applicable under R.S. 47:841 et seq. on cigarettes it sells or present documentation demonstrating that such taxes were paid prior to the sale.

(3) Provide complete and accurate reports as required by this Chapter, R.S. 13:5071 et seq., or R.S. 47:841 et seq. and certify monthly that it has complied with all requirements therein.

(4) Comply generally with all other provisions set forth in R.S. 47:841 et seq.

(5) Consent to the jurisdiction of the state to enforce the requirements of this Chapter and waive any claim of sovereign immunity to the contrary.

(6) Waive all confidentiality laws as necessary to permit the commissioner to create and make available the list described in R.S. 26:921(B) and to share information reported under this Chapter with the taxing or law enforcement authorities of other states.

I. Applicants for a stamping agent designation located outside of the state shall appoint an agent in the state for service of process in connection with enforcement of the provisions of this Chapter and the provisions of R.S. 13:5061 et seq., and R.S. 47:841 et seq.

J. An exporter license shall be issued upon the applicant's meeting the following requirements:

(1) Demonstrates that it holds a valid stamping agent designation.

(2) Certifies on a form provided by the commissioner that any cigarettes of a manufacturer or brand family not listed on the state directory will be purchased or possessed solely for sale or transfer into another state as permitted by R.S. 47:849.

(3) Maintains such cigarette inventory pursuant to Paragraph (2) of this Subsection, in a separate and distinct area within its warehouse.

(4) Waives any confidentiality laws as necessary to permit the commissioner to create and make available a list as provided in R.S. 26:921(C).

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997; Acts 2003, No. 936, §1; Acts 2012, No. 143, §1; Acts 2013, No. 221, §2.



RS 26:907 - Repealed by Acts 2012, No. 143, §2.

§907. Repealed by Acts 2012, No. 143, §2.



RS 26:907.1 - Commissioner's examination of records

§907.1. Commissioner's examination of records

The commissioner shall have the authority to examine invoices and sales and tax records of the holder of any permit issued under this Chapter. Such examination shall be conducted for the purpose of determining whether the permittee is a bona fide wholesale dealer or retail dealer who is operating in compliance with the requirements of this Chapter. The invoices and records examined shall be held confidential and shall not be made public by the commissioner unless it is necessary for them to be used in a judicial or administrative action to determine such matter.

Acts 2006, No. 108, §1, eff. July 1, 2006.



RS 26:908 - Issuance of permit

§908. Issuance of permit

A. The commissioner may issue the permits immediately upon receipt of the application unless the application fails to comply with R.S. 26:906. For a period of thirty-five days after issuance, during which time the commissioner shall conduct a proper investigation, the permittee shall operate on a probationary basis subject to final action on or withholding of the permits as hereinafter provided.

B. The commissioner shall investigate all applications for permits and shall withhold the issuance of the permit where that action is justified under this Chapter. The decision to withhold the permit shall be made within thirty-five calendar days of the filing of the application. Any intentional misstatement or suppression of a material fact in an application shall constitute grounds for denial of the permit.

C. Within five calendar days of the decision to withhold the permit, the commissioner shall notify the applicant in writing of the withholding of the permit and shall assign the reasons therefor. Such notice shall be either delivered to the applicant in person or sent to him by registered mail at the business address given in his last application. When so addressed and mailed, the notice shall be presumed to have been received by the applicant.

D. No exporter license may be issued to a person that violated a certification it previously made under R.S. 26:906(J)(2).

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997; Acts 2013, No. 221, §2.



RS 26:909 - General requirements of eligibility

§909. General requirements of eligibility

A. The commissioner may suspend a permit previously issued or may refuse to grant a permit if, after a hearing and by a preponderance of the evidence, it is proven that the permittee, or an employee or agent thereof, or applicant either:

(1) Is not a bona fide dealer as defined in R.S. 26:901.

(2) Has violated the terms and provisions of R.S. 14:91.6 relative to the unlawful distribution of tobacco products, alternative nicotine products, or vapor products.

(3) Has violated the terms and provisions of the "Prevention of Youth Access to Tobacco Law" under R.S. 14:91.8.

(4) Has violated the provisions of this Chapter or any rules or regulations issued in connection therewith.

(5) Has violated any provision of R.S. 47:841 et seq.

(6) Has failed to pay any sales taxes due to the state.

B.(1) The commissioner may refuse to grant or shall suspend any permit previously granted until such time as the applicant may supply evidence to the contrary, in any of the following circumstances:

(a) Where there is prima facie evidence that the applicant is not a bona fide dealer.

(b) When the applicant has violated the terms and provisions of the Unfair Sales Law as it applies to tobacco products as provided in R.S. 26:924, or has violated the provisions of this Chapter or Chapter 8 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, or any rules, regulations, or instructions issued in connection therewith.

(2) Information concerning the Unfair Sales Law as it pertains to tobacco products shall be governed by R.S. 26:924.

C. Except as provided in Subsection D of this Section, no permit shall be granted when the applicant or anyone connected with the applicant's business has been previously convicted of any violation of Chapter 8 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950 or of any felony under the laws of this state or the United States.

D. Where the applicant is an individual, partnership, or domestic or foreign corporation or other business organization and that applicant or a partner, officer, director, or stockholder of that applicant has been convicted of a felony, the commissioner shall determine whether the conviction is related to the applicant's business in Louisiana. If the commissioner finds that the conviction is unrelated to the applicant's business in Louisiana, the permit may be issued. If the commissioner determines that there is reason to believe that the conviction is related to the applicant's business in Louisiana or if he refuses to issue a finding, the applicant shall be entitled to a hearing with the commissioner. If after the hearing the commissioner finds that the conviction is reasonably related to the applicant's business in Louisiana, the commissioner shall deny the permit, suspend the use of the permit for a specified period, or revoke a permit previously granted.

E.(1) Notwithstanding any other provision of law to the contrary, nothing shall prohibit any tobacconist at a particular retail outlet as defined in this Subsection from purchasing tobacco products for such retail outlet from any manufacturer, wholesale dealer, or other supplier, if such dealer has a valid, unsuspended certificate or permit.

(2) "Tobacconist at a particular retail outlet" for purposes of this Subsection means a bona fide retail dealer engaged in receiving bulk smoking tobacco for the purpose of blending such tobacco for retail sale at a particular retail outlet where fifty percent or more of the total purchases for the preceding twelve months were purchases of tobacco products, excluding cigarettes.

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997; Acts 2006, No. 108, §1, eff. July 1, 2006; Acts 2014, No. 278, §2, eff. May 28, 2014; Acts 2015, No. 406, §1.



RS 26:909.1 - Cash or short-term sales only; notification; penalty for violation

§909.1. Cash or short-term sales only; notification; penalty for violation

A. No manufacturer or wholesale dealer shall sell, offer to sell, or deliver any tobacco products to any retail dealer in this state, and no retail dealer in tobacco products shall buy or accept delivery for any such product for any consideration other than cash or on terms. If payment is not received when due or payment is returned for insufficient funds, the vendor shall within five business days, notify the commissioner thereof and the commissioner shall promptly notify all manufacturers and wholesale dealers in the state of the default in payment and thereafter no person shall sell any tobacco products to the retailer in default on any other terms than cash delivery, until otherwise authorized by the commissioner. Under penalty of suspension of the permit, the retailer who is in default shall pay his obligation in full within thirty days from the date it became due.

B. Whoever violates the provisions of this Section may have his permit suspended for not more than five days for the first offense and not more than thirty days for any subsequent offense. Each failure of a retail dealer to make payment for any default before the expiration of the period of suspension constitutes a subsequent offense. In addition, the retail dealer may be required to make payment in cash for all tobacco products subsequently sold or delivered to him.

C. The commissioner shall promulgate rules and regulations for the enforcement of this Section.

Acts 2015, No. 335, §1.



RS 26:910 - Vending machines

§910. Vending machines

In order to prevent persons under eighteen years of age from purchasing or receiving tobacco products, alternative nicotine products, or vapor products from vending machines, the sale or delivery of such products through a vending machine is prohibited unless either of the following apply:

(1) The machine is located in an establishment to which persons under the age of eighteen are denied access.

(2) The machine is located in facilities where the dealer ensures that no person younger than eighteen years of age is present or permitted to enter at any time and the machine is located within the unobstructed line of sight of a dealer or a dealer's agent or employee who is responsible for preventing persons younger than eighteen years of age from purchasing tobacco products, alternative nicotine products, or vapor products through that machine.

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997; Acts 2014, No. 278, §2, eff. May 28, 2014.



RS 26:910.1 - Self-service displays

§910.1. Self-service displays

A. In order to prevent persons under eighteen years of age from purchasing or receiving tobacco products, alternative nicotine products, or vapor products from self-service displays, the sale or delivery of such products through a self-service display is prohibited unless the machine is a vending machine as defined in R.S. 26:910 that complies with the terms and provisions of that Section.

B.(1) The provisions of this Section shall not apply to a tobacconist at a particular outlet or a retail tobacco business.

(2) "Retail tobacco business" for purposes of this Section means a bona fide retail dealer engaged in the sale of tobacco products and accessories for retail sale where fifty percent or more of the total sales for the preceding twelve months, excluding fuel sales, were tobacco products, including cigarettes, alternative nicotine products, or vapor products.

(3) "Tobacconist at a particular outlet" for purposes of this Section means a bona fide retail dealer engaged in receiving bulk smoking tobacco for the purpose of blending such tobacco for retail sale at a particular retail outlet where fifty percent or more of the total purchases for the preceding twelve months were purchases of tobacco products, excluding cigarettes, alternative nicotine products, or vapor products.

Acts 2009, No. 162, §1; Acts 2014, No. 278, §2, eff. May 28, 2014.



RS 26:911 - Acts prohibited

§911. Acts prohibited

A. No person, agent, associate, employee, representative, or servant of any person shall permit any of the following acts to be done on or about any premises which sells or offers for sale tobacco products, alternative nicotine products, or vapor products:

(1) Sell or serve tobacco products, alternative nicotine products, or vapor products over-the-counter in a retail establishment to any person under the age of eighteen unless such person submits a driver's license, selective service card, or other lawful identification which on its face establishes the age of the person as eighteen years or older and there is no reason to doubt the authenticity or correctness of the identification.

(2) Violate the terms and provisions of R.S. 14:91.6 relative to the unlawful distribution of tobacco products, alternative nicotine products, or vapor products.

(3) Violate the terms and provisions of the "Prevention of Youth Access to Tobacco Law" under R.S. 14:91.8.

(4) Violate the terms and provisions of this Chapter or any rules or regulations promulgated by the office pursuant to this Chapter.

(5) Accept Supplemental Nutrition Assistance Program "SNAP" electronic benefit transfer cards as payment for tobacco products in violation of the provisions of 7 U.S.C. 2011 et seq., and any federal regulation issued pursuant thereto.

(6) Illegally sell, offer for sale, possess, or permit the consumption on or about the licensee's premises of any kind or type of controlled dangerous substance.

B.(1) No retail dealer shall purchase tobacco products for resale except from a wholesale dealer operating with a valid unsuspended wholesale dealer permit, except as provided for in this Chapter.

(2) No wholesale dealer shall sell tobacco products for resale except to a retail dealer operating with either a valid registration certificate or a valid unsuspended permit.

(3)(a) Notwithstanding Paragraphs (B)(1) and (2), any tobacconist at a particular retail outlet as defined in Subparagraph (B)(3)(b) may purchase tobacco products for such retail outlet from any manufacturer, wholesale dealer, if such dealer has a valid, unsuspended certificate or permit, or other supplier.

(b) "Tobacconist at a particular outlet" for purposes of this Paragraph means a retail dealer engaged in receiving bulk smoking tobacco for the purpose of blending such tobacco for retail sale at a particular retail outlet where fifty percent or more of the total purchases for the preceding twelve months were purchases of tobacco products, excluding cigarettes.

C. No wholesale dealer shall sell to a retail dealer and no retail dealer shall sell to the public single cigarettes. No individual package of cigarettes shall be sold or distributed in individual packages containing fewer than twenty cigarettes. No smoking tobacco intended for use as roll-your-own smoking tobacco for cigarettes shall be sold or distributed in individual packages containing less than six-tenths of one ounce of smoking tobacco. No cigarette or smokeless tobacco product shall be sold to the public except in an unopened package originating with the manufacturer, bearing the health warning required by federal law, and evidencing that the applicable tax under Chapter 8 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950 has been paid.

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997; Acts 1998, 1st Ex. Sess., No. 84, §1, eff. May 1, 1998; Acts 1999, No. 1265, §1, eff. July 12, 1999; Acts 2012, No. 28, §1; Acts 2014, No. 278, §2, eff. May 28, 2014.



RS 26:912 - Permits; necessity of display; penalties

§912. Permits; necessity of display; penalties

A. A permit issued under this Chapter is a personal privilege and cannot be transferred, assigned, or inherited. The permit must be returned to the office of alcohol and tobacco control or surrendered to an agent of the commissioner within five days of permanently ceasing business operations or when there is a change in ownership. If the permit holder is a corporation or limited liability company, the permit holder shall notify the office of alcohol and tobacco control of any changes in the officers, directors, managers, shareholders, or members within fifteen days of the date of such changes. The notification shall include the suitability documents and information for each new individual required to possesses the qualifications of the applicants. If the business is physically relocated during the permit period, the permit holder must notify the commissioner in writing prior to relocating.

B. The permit shall at all times be publicly displayed by the dealer in his principal place of business so as to be easily seen by the public unless the dealer is solely a vending machine operator. The failure of a dealer or vending machine operator to publicly display his permits, as required by this Chapter, shall be grounds for the issuance of a fine or the withholding, suspension, or revocation of the permit.

C. Each permit shall include a unique number assigned by the commissioner.

D. Nothing herein shall prohibit an individual, partnership, or corporation otherwise qualified from obtaining multiple permits.

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997; Acts 2012, No. 143, §1; Acts 2014, No. 12, §1, eff. May 7, 2014.



RS 26:913 - Violation

§913. Violation

No person shall perform any action for which a permit is required by this Chapter unless he holds the proper permit. Each day of business which is conducted without such a valid, unsuspended permit shall constitute a separate violation of this Chapter.

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997; Acts 2012, No. 143, §1.



RS 26:914 - Exceptions

§914. Exceptions

Any person not otherwise a dealer coming into possession of any cigar, cigarette, or tobacco product as executor, administrator, trustee, or other fiduciary, as security for or in payment of a debt, or as an insurer, or its transferee or assignee for the salvage or liquidation of an insured casualty or damage or loss, or as an administrator or executor of a succession, may sell the tobacco product in one lot or parcel to a duly licensed wholesale or retail dealer without qualifying as a dealer. Immediately after taking possession of the cigar, cigarette, or smoking tobacco, the person shall register with the secretary and furnish to him a detailed list of the tobacco products and post with the secretary a bond in such amount as the secretary deems sufficient to protect the state from any taxes due on the cigar, cigarette, or tobacco product. The person shall pay to the secretary a registration fee of ten dollars, which fee shall permit the sale of only the cigar, cigarette, or tobacco product detailed in the registration request.

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997.



RS 26:915 - Repealed by Acts 2012, No. 143, §2.

§915. Repealed by Acts 2012, No. 143, §2.



RS 26:916 - Suspensions or revocations

§916. Suspensions or revocations

A. The commissioner, the secretary, governing authorities of municipalities or parishes, sheriffs, law enforcement authorities, and citizens, in accordance with the procedure below, have the right to have a permittee cited by the commissioner to show cause why his permit or permits should not be suspended or revoked.

B. The commissioner shall have periodic examinations made of the businesses of all persons holding permits under this Chapter. If a violation of the Chapter or of any rule or regulation of the commissioner or the secretary is observed, the commissioner may give the permittee a written warning. If the permittee has been previously warned or if the violation is of a sufficiently serious nature, the commissioner may instruct any agent or employee of the commissioner to prepare and file, upon information and belief based upon the facts in hand, a petition for assessing a fine, or suspension or revocation of the permit, setting forth the facts and circumstances of the violation, and shall thereupon summon the permittee to appear and show cause why the permit should not be suspended or revoked or the fine not assessed.

C. The secretary, parish or municipal governing authorities, sheriffs, and other law enforcement officers may have periodic investigations made of the businesses of all permittees within their respective jurisdictions. If any violation of any provision of this Chapter or of any rule or regulation adopted by the commissioner is observed, such authorities may give the permittee a written warning. If the permittee has been previously warned or if the violation is of a sufficiently serious nature, the authority shall file an affidavit with the commissioner, setting forth the facts and circumstances of the violation. Thereupon, the commissioner shall summon the permittee to appear and show cause why his permit should not be suspended or revoked.

D. Any person may file with the commissioner a sworn petition requesting that a permit be suspended or revoked. When such a petition is received by the commissioner, he shall summon the permittee to appear and show cause why his permit should not be suspended or revoked.

E.(1) No such petition shall be considered by the commissioner unless submitted together with supporting affidavits made on personal knowledge, which shall set forth such facts as would be admissible in evidence, and shall show affirmatively that the affiant is competent to testify to the matters stated therein. Sworn or certified copies of all papers or parts thereof referred to in an affidavit shall be attached thereto or served therewith. The commissioner may permit affidavits to be supplemented or opposed by depositions, answers to interrogatories, or by further affidavits.

(2) If it appears from the affidavits of the permittee opposing the petition that he cannot present by affidavit facts essential to justify his opposition, the commissioner may suspend or revoke a permit or may order a continuance to permit affidavits to be obtained or depositions to be taken or discovery to be had or may make such other order as is just.

(3) If it appears to the satisfaction of the commissioner at any time that any of the affidavits presented pursuant to this Section are presented in bad faith or solely for the purposes of harassment of a dealer and are without merit, the commissioner may order the party employing them to pay to the other party the amount of the reasonable expenses which the filing of the affidavits caused him to incur, including reasonable attorney fees. Any offending party or attorney may be adjudged guilty of contempt.

F. No permit shall be withheld, suspended, or revoked except for cause as specified in this Chapter. If a person holds more than one permit and only one is suspended or revoked, the commissioner may not suspend or revoke any of his other permits, except for cause as specified in this Chapter.

G. Conviction by a court of competent jurisdiction of any violation of this Chapter is not a condition precedent to the refusal, suspension, or revocation of a permit under this Chapter for a violation of any provision of this Chapter or of any administrative rule. If there has been a previous criminal prosecution for the same or a similar act upon which the refusal, suspension, or revocation of a permit is being considered, evidence of an acquittal in a court of competent jurisdiction is admissible in a proceeding before the commissioner. The commissioner may withhold, suspend, or revoke permits for violations of this Chapter, regardless of any prosecution in the court or as the result of any such prosecution.

H. The designation of a stamping agent shall be subject to termination if a permittee does any of the following:

(1) Fails to provide a report or certification as required by this Chapter, R.S. 13:5061 et seq., or R.S. 47:841 et seq.

(2) Knowingly files an incomplete or inaccurate report or certification.

(3) Fails to pay taxes as provided in R.S. 47:841 et seq.

(4) Fails to sell cigarettes in or into the state pursuant to R.S. 47:843 or sells unstamped cigarettes of a manufacturer or brand family that is not at the time listed on the state directory, or sells, offers or possesses for sale in this state, or imports for personal consumption in this state, cigarettes received, imported, or stamped after receiving notice that the manufacturer or brand family is not on the state directory, except as expressly permitted in R.S. 47:841 et seq.

(5) Purchases or sells cigarettes in violation of the provisions of this Chapter or R.S. 47:841 et seq.

I. In the case of a first violation under Paragraphs (1) or (3) of Subsection H of this Section that was not knowing or intentional, the stamping agent may be entitled to cure the failure within thirty days of being notified of the violation. The designation of a stamping agent that fully cures the failure during the prescribed period shall not be terminated on account of that failure.

J. The designation of a stamping agent may be subject to termination if its similar designation is terminated in any other state based on acts or omissions that would be grounds for designation termination under this Section, unless the stamping agent demonstrates that its designation termination in the other state was terminated without due process. A stamping agent whose designation is terminated under this Subsection shall be eligible for reinstatement upon the earlier date specified by Subsection M of this Section for the omission in question or reinstatement of its license by the other state.

K. The commissioner shall promptly remove any stamping agent whose designation is terminated from the list required by R.S. 26:921(B) and shall publish a notice of the termination on its website and send notice of the termination to all wholesale dealers, the attorney general, and the secretary. The attorney general shall send notice of the termination to all persons listed on the state directory.

(1) Beginning five days following the publication and sending of such notice, no person may sell cigarettes nor purchase cigarettes from the stamping agent whose designation has been terminated.

(2) A stamping agent whose designation has been terminated may, within thirty days from the date of the publication, return any unaffixed stamps to the secretary for a refund equal to the current value of each stamp returned. No refunds shall be issued after thirty days from the date of the publication of the termination.

L.(1) A stamping agent whose designation is terminated shall be removed from the list required by R.S. 26:921(B).

(2) Any person that sells cigarettes to or purchases cigarettes from a terminated stamping agent after the stamping agent has been removed from the directory by R.S. 26:921(B), shall be jointly and severally liable for any taxes applicable to such cigarettes under R.S. 47:841 and for any escrow due on such cigarettes under R.S. 13:5063 during the period of the termination.

M. A stamping agent whose designation is terminated shall be eligible for reinstatement no less than ninety days and no more than three years following date of termination.

N. In addition to any other causes enumerated in this Chapter, the commissioner shall suspend or revoke any permit of any dealer that fails to pay taxes due to the state.

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997; Acts 2006, No. 108, §1, eff. July 1, 2006; Acts 2013, No. 221, §2.



RS 26:917 - Violations by employee; employer liability

§917. Violations by employee; employer liability

A. Sale of tobacco products, alternative nicotine products, or vapor products to a minor by a retail dealer's agent, associate, employee, representative, or servant shall be considered an act of the retail dealer for purposes of suspension, revocation, or assessment of civil penalties unless all of the following conditions exist:

(1) The employer requires employees to attend a commissioner-approved seller training program.

(2) The employee actually attends the training program.

(3) The employer does not directly or indirectly encourage the employee to violate the prohibited sales provisions of this Chapter.

B. The commissioner shall establish by administrative rule the minimum requirements for an approved seller training program. Upon submission of an application which establishes the course curriculum the commissioner may approve seller training programs with the minimum requirements. Training courses may be approved which are offered through private seminars or by accredited colleges or universities. The commissioner may charge an application fee in such amount as is necessary to defray the expense of processing the application.

C. The provisions of Subsection A of this Section shall not apply if a retail dealer, or lawful retailer of alternative nicotine products or vapor products, as applicable, within one hundred eighty days from the hiring of an agent, associate, employee, representative, or servant can prove that he has made application to have the employee attend a training program or the retail dealer or lawful retailer, as applicable, has received an extension of time in which to comply from the commissioner because of unavailability of a training program.

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997; Acts 2014, No. 278, §2, eff. May 28, 2014.



RS 26:918 - Civil penalties

§918. Civil penalties

A. Notwithstanding any other provision of this Chapter to the contrary, the commissioner may, in lieu of or in addition to revocation or suspension of a permit issued under the authority of this Chapter, impose the following schedule of fines to be paid into the state treasury:

(1) For a first offense, not less than fifty dollars but not more than five hundred dollars.

(2) For a second offense, which occurs within two years of the first offense, not less than two hundred fifty dollars but not more than one thousand dollars.

(3) For a third offense, which occurs within two years of the first offense, not less than five hundred dollars but not more than two thousand five hundred dollars.

B. In the case of a knowing or intentional first violation of R.S. 26:916(H)(1) through (5), the stamping agent shall be subject to a civil penalty of up to one thousand dollars.

C. In the case of a second or subsequent violation of R.S. 26:916(H)(1) through (5), the stamping agent shall be subject to a civil penalty of up to five thousand dollars per violation. In the case of a violation of R.S. 26:916(H)(4) or (5), each sale shall constitute a separate offense.

D. Any fine imposed upon any permittee or the revocation or suspension of a permit is in addition to and is not in lieu of or a limitation upon any other penalty imposed by law and not contained in this Chapter.

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997; Acts 2012, No. 143, §1; Acts 2013, No. 221, §2.



RS 26:919 - Administrative hearings

§919. Administrative hearings

A. When the commissioner holds a hearing pursuant to this Chapter, he shall issue a written summons or notice to the applicant or permittee directing him to show cause why his application should not be refused or why he should not be assessed a penalty or why his permit should not be suspended or revoked. The notice or summons shall state the time, place, and hour of the hearing, which shall be not less than ten nor more than thirty calendar days from the day of the notice. The notice or summons shall enumerate the cause or causes alleged for refusing the application or for assessing the penalty or suspending or revoking the permit. If a petition has been filed opposing the issuance of the permit or asking for its suspension or revocation, a copy of the petition shall accompany the notice or summons. All notices or summonses shall be either delivered to the applicant or permittee in person or sent by certified mail to the applicant or permittee and directed to him at the mailing address as given in his last application for the permit. When so addressed and mailed, notices or summonses shall be presumed to have been received by the applicant or permittee.

B. Hearings by the commissioner shall, in his discretion, be held either in the state capitol or in the parish in which the licensed premises in question is located.

C. Hearings may be held by the commissioner or by any person designated and authorized by the commissioner. If the hearing is to be held by a person designated by the commissioner, that person shall take an oath for the faithful performance of his duties. The oath may be administered by anyone qualified by law to administer oaths in this state. The commissioner, or the persons designated to hold a hearing, may administer oaths, issue subpoenas for the attendance of witnesses and the production of books, papers, accounts, and documents, and examine witnesses and receive testimony at the hearing. Whenever a hearing is conducted by a person designated by the commissioner to hold the hearing, the testimony received shall be reduced to writing and a transcript thereof, together with all documentary evidence, if any, and all written arguments or briefs submitted shall be made and certified by the hearing examiner to the commissioner for his consideration and decision.

D. If a person fails to comply with a subpoena issued by the commissioner or by any duly authorized person holding the hearing or if a witness refuses to testify in any matter regarding which he may be lawfully interrogated, the person conducting the hearing shall adjudge him guilty of contempt and may fine him not more than one hundred dollars or imprison him for not more than thirty days, or both. The criminal sheriff of the parish in which the hearing is held shall execute the judgment of contempt.

E. If a permittee or applicant who has been notified of a hearing does not appear, the hearing may proceed without him and the commissioner may consider and dispose of the case, but in all cases the commissioner, upon application or ex proprio motu, may grant continuances from time to time. If the continuance be granted to fix a future date by written consent or in the presence of the permittee or applicant, or his counsel, no further notice of the hearing date need be given. In all other cases the same notice of hearing as in original hearing shall be given.

F. In hearings of the commissioner which finally result in withholding the issuance of a permit or in suspending or revoking a permit, the commissioner shall assess the costs of the hearing to the applicant or permittee. The costs are recoverable by the commissioner in any appellate proceeding instituted by the applicant or permittee or in any other judicial proceeding where the commissioner is successful.

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997; Acts 2012, No. 143, §1; Acts 2014, No. 69, §1, eff. May 16, 2014.



RS 26:919.1 - Participation in hearing by video conference

§919.1. Participation in hearing by video conference

To the extent practicable, the commissioner may authorize the use of teleconference, video link, or other visual remote communications technology for the conducting of any hearing as authorized by this Chapter. Prior to utilizing such technology, the commissioner shall adopt rules pursuant to the provisions of the Administrative Procedure Act to provide for the methods and requirements of utilizing teleconference, video link, or other visual remote communications technology for conducting any hearings authorized by the provisions of this Chapter.

Acts 2011, No. 86, §1.



RS 26:920 - Appeal

§920. Appeal

A. Decisions of the commissioner in withholding, suspending, or revoking permits are final and binding on all parties unless appealed in the manner provided by this Section and finally reversed by the courts.

B. Any party aggrieved by a decision of the commissioner to withhold, suspend, or revoke a permit may, within ten days of the notification of the decision, take a devolutive or suspensive appeal to the district court having jurisdiction of the applicant's or permittee's place of business, proposed or actual as the case may be. Such appeals shall be filed in the district courts in the same manner as original suits are instituted therein. The appeals shall be tried de novo. Either party may amend and supplement his pleadings and additional witnesses may be called and heard. When there has been a previous criminal prosecution for the same or a similar act upon which the refusal, suspension, or revocation of a permit is being considered, evidence of an acquittal, dismissal, or plea of nolo contendere in a court of competent jurisdiction is admissible in the trial of the appeal.

C. Within ten calendar days of the signing of the judgment by the district court in any such appeal case, the commissioner or the applicant for a permit or permittee, as the case may be, may file a devolutive or suspensive appeal of the judgment to the appellate court of proper jurisdiction. These appeals shall be perfected in the manner provided for in civil cases and shall be devolutive or suspensive only. A suspensive appeal granted pursuant to the provisions of this Section that does not result in the reversal of a decision of the commissioner to withhold, suspend, or revoke a permit, may subject the appellant to a fine of up to five thousand dollars upon a finding by the court that the appeal is frivolous. If the district court determines that the decision of the commissioner in withholding, suspending, or revoking the permit was in error, the decision of the commissioner shall not be voided if the commissioner takes an appeal to the court of appeals in the time provided for suspensive appeals.

D. All proceedings in the district and appellate courts arising under this Chapter are civil in nature and shall be heard summarily by the court, without a jury, shall take precedence over other civil cases, and shall be tried in chambers or in open court, in or out of term.

E. The courts of this state shall have jurisdiction to issue restraining orders and writs of injunction restraining the commissioner as provided in the constitution, but no writ or order shall issue before a decision has been made by the commissioner either withholding the application for a permit, or suspending or revoking a permit under this Chapter.

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997; Acts 2016, No. 477, §1, eff. June 13, 2016.



RS 26:921 - Public records

§921. Public records

A. The commissioner shall maintain a list of all wholesale and retail dealers who hold a permit in this state. Nothing contained in this Chapter shall be construed to prevent the commissioner from disclosing to any person upon request the name and address of any dealer who holds a permit, but the commissioner shall not disclose any tax information the disclosure of which is otherwise prohibited by law.

B. The commissioner shall provide on its website the list of all persons licensed as stamping agents pursuant to R.S. 26:902(2)(a).

C. The commissioner shall provide on its website the list of all persons holding an exporter license pursuant to R.S. 26:902(2)(b).

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997; Acts 2013, No. 221, §2.



RS 26:922 - Powers of commissioner

§922. Powers of commissioner

The commissioner shall only make, alter, amend, and promulgate rules and regulations as authorized by this Chapter necessary to comply with the provisions of this Chapter.

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997.



RS 26:923 - Additional powers of the commissioner

§923. Additional powers of the commissioner

The commissioner may provide by regulation for the issuance of three-day permits to sell tobacco products at fairs, festivals, civic and fraternal and religious events, Mardi Gras events, and nonprofit functions. The permits shall be for a duration of three consecutive days only and no more than twelve such permits may be issued to any one person within a single calendar year. Fees for the permits shall be as provided by regulation. The commissioner shall adopt rules and regulations in accordance with the Administrative Procedure Act to effectuate the purpose of this Section.

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997.



RS 26:924 - Issuance of minimum price of cigarettes

§924. Issuance of minimum price of cigarettes

A. The commissioner shall post on the website maintained by the office of alcohol and tobacco control the minimum wholesale and retail prices schedule of each cigarette brand within five business days of the effective date of the manufacturer's, importer's, or sales entity affiliate's price change.

B. Every manufacturer, importer, or sales entity affiliate of cigarettes sold within Louisiana shall notify the commissioner, in writing, of any price change to any cigarette brand resulting from trade discounts, rebates, or coupons by the twenty-eighth day of the month preceding the effective date of the price changes resulting from trade discounts, rebates, or coupons and any such price change shall be valid for at least thirty days. Any price change not provided to the commissioner as required herein shall not be included in the commissioner's price schedule and shall not be computed in determining the minimum retail prices for the product. No wholesale or retail dealer shall sell any cigarette brand at any price less than allowed in the minimum pricing schedule provided by the commissioner.

C. The minimum wholesale and retail price of all cigarettes sold within Louisiana shall be computed as follows:

(1) "Cost to the wholesaler" means the invoice cost or the replacement cost of the merchandise to the wholesaler, whichever is lower:

(a) Less all trade discounts except customary discounts for cash and discounts from the state or any governmental agency allowed for the payment of collection of any taxes;

(b) Plus the cost of doing business by the wholesaler, including freight charges and cartage costs presumed to be one percent of the invoice cost of cigarettes, and any fraction of cent shall be rounded to the next highest cent;

(c) Plus any existing tobacco stamp excise tax;

(d) Plus a markup of three percent; and

(e) Less any coupons or rebates, as defined in this Chapter which are required, either directly or indirectly, to be passed on to the retail dealer.

(2) "Cost to the retailer" means the invoice cost or the replacement cost of the merchandise to the retailer, whichever is lower:

(a) Less all trade discounts;

(b) Plus the cost of doing business by the retailer including freight charges and cartage, presumed to be one percent of the invoice cost of cigarettes, and any fraction of cent shall be rounded to the next highest cent;

(c) Plus a markup of six percent; and

(d) Less any coupons, rebates, or other incentives, as defined in this Chapter, which are required, either directly or indirectly, to be passed on to the retail dealer and are ultimately refunded to the retailer by the manufacturer, importer, sales entity affiliate, or wholesale dealer.

(3) In determining "cost to the retailer" in those cases where the retailer buys at wholesale and receives the wholesalers' profits and discounts on merchandise to be sold at retail, both the wholesale markup of three percent and the retail markup of six percent, in the absence of proof of a lesser cost, shall be added to cover a proportionate part of the cost of doing business.

(4) When one or more items are advertised, offered for sale, or sold with one or more other items at a combined price, or are advertised, offered as a gift, or given with the sale of one or more items, each and all of the items shall for the purposes of this Subsection be considered, advertised, offered for sale, or sold, and the price of each item shall be governed by the provisions set forth herein.

(5) "Cost to the retailer" and "cost to the wholesaler" as defined by this Chapter means bona fide costs. Purchases made by retailers and wholesalers at prices which cannot be justified by prevailing market conditions within this state shall not be used in determining "cost to the retailer" and "cost to the wholesaler".

(6) Failure to comply with these provisions may result in penalties up to and including the suspension or revocation of the wholesale or retail dealer's permit.

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997; Acts 2006, No. 454, §1, eff. June 15, 2006; Acts 2015, No. 406, §1.



RS 26:931 - RESPONSIBLE VENDOR PROGRAM

CHAPTER 8. RESPONSIBLE VENDOR PROGRAM

§931. Short title

This Chapter shall be known and may be cited as the "Louisiana Responsible Vendor Program".

Acts 1997, No. 1054, §1.



RS 26:932 - Definitions

§932. Definitions

For purposes of this Chapter, the following terms have the respective meanings ascribed to them in this Chapter, unless a different meaning clearly appears from the context:

(1) "Approved provider" means an individual, unincorporated association, partnership, or corporation approved by the program administrator to provide server or security personnel training courses.

(2) "Commissioner" means the commissioner of alcohol and tobacco control.

(3) "Program administrator" means a committee of seven persons provided for in R.S. 26:933.

(4) "Responsible vendor" means any vendor as defined in Paragraph (10) of this Section who qualifies and maintains certification in accordance with the provisions of this Chapter.

(5) "Security Personnel" includes any person, other than a server, who monitors the entrance and other areas of an establishment for purposes of identifying underage and intoxicated persons, enforcing establishment rules and regulations and otherwise providing security for the establishment and its customers where alcoholic beverages are the principal commodity sold for consumption on the premises. "Security personnel" shall not include persons employed by hotels or motels which consist of sleeping rooms, cottages or cabins unless the person works primarily in an area on the licensed premises of a hotel or motel where the principal commodity sold is alcoholic beverages for consumption on the licensed premises.

(6) "Server" means any employee of a vendor, other than security personnel, who is authorized to sell or serve alcoholic beverages, tobacco products, alternative nicotine products, or vapor products in the normal course of his or her employment or deals with customers who purchase or consume alcoholic beverages or tobacco products. "Server" shall not include individuals employed on a temporary or casual basis by a bona fide hotel or motel for banquets, catering, or other special events.

(7) "Server permit" means the permit issued to a server or security personnel upon completion of all required server or security personnel training courses and all required refresher courses provided for in this Chapter.

(8) "Tobacco wholesale dealer" means a dealer whose principal business is that of a wholesaler, who sells cigarettes, cigars, or other tobacco products to retail dealers for purpose of resale, who is a bona fide wholesaler, and fifty percent or more of whose total tobacco sales are to retail stores other than its own or its subsidiaries within Louisiana. Wholesale dealer shall include any person in the state who acquires cigarettes solely for the purpose of resale in vending machines, provided such person services fifty or more cigarette vending machines in Louisiana other than his own, and a Louisiana dealer who was affixing cigarette and tobacco stamps as of January 1, 1974.

(9) "Tobacconist" means any bona fide tobacco retailer engaged in receiving bulk smoking tobacco for the purpose of blending such tobacco for retail sale at a particular retail outlet where fifty percent or more of the total purchases for the preceding twelve months were purchases of tobacco products, excluding cigarettes.

(10) "Vendor" means any holder of a Class "A" General, Class "A" Restaurant, or Class "B" retail permit issued pursuant to R.S. 26:71 or 271 or any holder of a Retail Dealer Permit defined by R.S. 26:902. "Vendor" shall not include any holder of a Type A or Type B temporary alcoholic beverage permit issued pursuant to R.S. 26:793(A)(1).

Acts 1997, No. 1054, §1; Acts 1997, No. 1370, §4, eff. Oct. 1, 1997; Acts 2003, No. 881, §1; Acts 2010, No. 412, §1; Acts 2012, No. 463, §1; Acts 2014, No. 278, §2, eff. May 28, 2014; Acts 2014, No. 835, §1, eff. June 23, 2014.



RS 26:933 - Establishment of responsible vendor program

§933. Establishment of responsible vendor program

A.(1) The program administrator shall be a committee of nine persons, one of whom shall be appointed by the commissioner or his designee. Of the other eight, each of the following groups or associations shall select one person, subject to approval by the commissioner:

(a) Louisiana Restaurant Association.

(b) Louisiana Retailer's Association.

(c) Louisiana Association of Alcoholic Beverage Licensees, Inc.

(d) Louisiana Oil Marketers Association.

(e) Council on Alcohol and Drug Abuse (C.A.D.A.).

(f) Louisiana Hotel/Motel Association.

(g) Highway Safety Council.

(h) Mothers Against Drunk Driving.

(2) Approval by the commissioner shall not be unreasonably withheld and shall be provided within thirty days of receipt of each one of the nominations selected by the respective groups or associations.

B. The program administrator shall approve a Louisiana Responsible Vendor Program, hereafter referred to as "the program", designed to educate vendors and their employees and customers about selling, serving, and consuming alcoholic beverages in a responsible manner and selling and serving tobacco products. The program shall include all of the following:

(1) Enrollment and certification of the vendor in the program.

(2) Server or security personnel training courses for servers or security personnel.

(3) Review of the requirements for the issuance and renewal of server permits. Such permits shall be the property of the server and, if not expired, suspended, or revoked, valid in connection with his employment by any vendor in the state of Louisiana.

C. The server training courses shall include but not be limited to the following subject areas:

(1) Classification of alcohol as a depressant and its effect on the human body, particularly on the ability to drive a motor vehicle.

(2) Effects of alcohol when taken with commonly used prescription and nonprescription drugs.

(3) Absorption rate, as well as the rate at which the human body can dispose of alcohol and how food affects the absorption rate.

(4) Methods of identifying and dealing with underage and intoxicated persons, including strategies for delaying and denying sales and service to intoxicated and underage persons.

(5) State laws and regulations regarding the sale and service of alcoholic beverages for consumption on and off premises.

(6) Parish and municipal ordinances and regulations, including but not limited to the hours of operation, noise, litter, and other ordinances that affect the sale and service of alcoholic beverages for consumption on or off premises.

(7) State and federal laws and regulations related to the lawful age to purchase tobacco products and age verification procedures and requirements.

(8) The health risks and consequences associated with the consumption of tobacco products including but not limited to their addictive nature.

D. Security personnel training courses shall include training on the subject matter as required by the provisions of Subsection C of this Section as well as specific curriculum approved by the program administrator including but not limited to handling disruptive customers and customer altercations.

E. The commissioner, upon recommendation of the program administrator, may promulgate rules and regulations to effectuate the program in accordance with the Administrative Procedure Act, including but not limited to rules and regulations related to the development, establishment, and maintenance of the entire program.

F. The commissioner shall provide a system for vendors to verify the validity of individual server permits.

Acts 1997, No. 1054, §1; Acts 2003, No. 881, §1; Acts 2012, No. 463, §1.



RS 26:934 - Requirements for certification

§934. Requirements for certification

In order to qualify for and maintain certification as a responsible vendor, the vendor shall comply with all of the following:

(1) Enrollment in the program and written verification to the commissioner that the vendor has read and understands a responsible vendor handbook, and any periodic amendments thereto, which handbook shall be developed, published, and distributed by the program administrator and approved by the commissioner.

(2) Successful completion of all required server or security personnel training courses offered by an approved provider by each server or security personnel within forty-five days after commencing employment and the securing and maintaining of a valid server permit. Server permits shall be valid for a period of four years and shall be issued and renewed in accordance with rules and regulations promulgated by the commissioner.

(3) Attendance at a refresher course by each server or security personnel at least once every four years as scheduled by any approved provider, which course shall include the dissemination of new information relating to the program subject areas as set forth in R.S. 26:933.

(4) Maintenance of training verification records of its employees.

(5) The posting of signs on the vendor's premises informing customers of the vendor's policy against selling alcoholic beverages to underage or intoxicated persons if required by law or selling tobacco products to underage persons.

Acts 1997, No. 1054, §1; Acts 2003, No. 881, §1; Acts 2006, No. 482, §1; Acts 2012, No. 463, §1.



RS 26:935 - Server liability; penalties, fines, suspension or revocation of server permit; vendor's defenses

§935. Server liability; penalties, fines, suspension or revocation of server permit; vendor's defenses

A. The commissioner may suspend or revoke a server's or security personnel's permit or impose a fine on the server or security personnel for noncompliance with this Chapter or for any violation, attributable to the server or security personnel, of the provisions of R.S. 26:90, 91, 286, 287, or 911 or related tobacco product laws, rules, and regulations. The procedure for the suspension or revocation of a server's or security personnel's permit or for the imposition of fines shall be the same as are otherwise set forth in this Title for the suspension or revocation of permits of, or imposition of fines against, holders of Class "A" General, Class "A" Restaurant, Class "B" permits, or Retail Dealer Registration Certificates or Retail Dealer Permits.

B.(1) The alcoholic beverage or tobacco products permit of a vendor certified as a responsible vendor in accordance with the provisions of this Chapter shall not be suspended or revoked on the following grounds:

(a) The first illegal sale or service of an alcoholic beverage by any server or security personnel to an underage or intoxicated person or the first illegal sale or service of a tobacco product by any server or security personnel to an underage person in any twelve-month period.

(b) The first citation for consumption by a customer of alcoholic beverages on the premises of a Class "B" vendor in any twelve-month period, unless the vendor had knowledge of the violation, should have known about such violation, or participated in or committed such violation.

(2) No vendor may use as a defense to suspension or revocation the fact that he was absent from the licensed premises at the time a violation of the Alcoholic Beverage Control Law or tobacco products law occurred if the violations are flagrant, persistent, repeated, or recurring.

C. Certification under this Chapter as a responsible vendor shall be considered in mitigation of a vendor's administrative penalties or fines for a server's or security personnel's illegal sale or service of an alcoholic beverage to an underage or intoxicated person, or consumption of alcoholic beverages by a customer on the premises of a Class "B" vendor or for a server's illegal sale or service of a tobacco product to an underage person.

Acts 1997, No. 1054, §1; Acts 2003, No. 881, §1; Acts 2012, No. 463, §1.



RS 26:936 - Fees

§936. Fees

A. The commissioner may promulgate rules and regulations regarding fees, which fees shall not exceed fifty dollars per licensed establishment, for the costs of developing and administering the program. In no event shall the fees exceed administrative costs of the program.

B. Approved providers may charge fees for the cost of conducting the server or security personnel training courses provided for in this Chapter. Such fees shall be approved by the program administrator and the commissioner. The fee for each server or security personnel training course provided for by this Section shall not exceed fifty dollars.

Acts 1997, No. 1054, §1; Acts 2006, No. 482, §1; Acts 2012, No. 463, §1.



RS 26:937 - Preexisting server training programs

§937. Preexisting server training programs

Any vendor or server subject to a local ordinance requiring participation by the vendor or its employees in a server or security personnel training or licensing program shall be exempt from local server or security personnel training and licensing regulation if the vendor is certified as a responsible vendor under the provisions of this Chapter. Nothing in this Chapter shall be construed to apply to any local seller or server licensing requirements in effect on June 1, 1997.

Acts 1997, No. 1054, §1; Acts 2012, No. 463, §1.



RS 26:938 - Reports to the commissioner

§938. Reports to the commissioner

Beginning January 1, 1999, the program administrator shall provide the commissioner and the legislature with annual reports regarding the program.

Acts 1997, No. 1054, §1.



RS 26:939 - Applicability

§939. Applicability

A. Any vendor may become certified in accordance with the provisions of this Chapter after January 1, 1998. Effective January 1, 2000, all vendors shall participate in the program.

B. The provisions of this Chapter shall not apply to any tobacco wholesale dealer or tobacconist.

Acts 1997, No. 1054, §1; Acts 2003, No. 881, §1.






TITLE 27 - Louisiana Gaming Control

RS 27:1 - TITLE 27 .LOUISIANA GAMING CONTROL LAW

TITLE 27. LOUISIANA GAMING CONTROL LAW

CHAPTER 1. GENERAL PROVISIONS

§1. Short title

This Title may be known and cited as the Louisiana Gaming Control Law.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996.



RS 27:2 - Public policy of state concerning gaming; status of licenses, contracts, and permits

§2. Public policy of state concerning gaming; status of licenses, contracts, and permits

A. The legislature hereby finds and declares it to be the public policy of the state that the development of a controlled gaming industry to promote economic development of the state requires thorough and careful exercise of legislative power to protect the general welfare of the state's people by keeping the state free from criminal and corrupt elements. The legislature further finds and declares it to be the public policy of the state that to this end all persons, locations, practices, associations, and activities related to the operation of licensed and qualified gaming establishments and the manufacture, supply, or distribution of gaming devices and equipment shall be strictly regulated.

B. It is the express intent, desire, and policy of the legislature that no gaming operator, nor any applicant for a license, permit, or other thing existing, issued, or let as a result of this Title, shall have any right of action to obtain any license, casino operating contract, permit, or the granting of the approval or affirmative board action sought except as provided for and authorized by this Title. Any license, casino operating contract, permit, approval, or thing obtained or issued pursuant to the provisions of this Title or any other law relative to the jurisdiction of the board is expressly declared by the legislature to be a pure and absolute revocable privilege and not a right, property or otherwise, under the constitution of the United States or of the state of Louisiana. Further, the legislature declares that no recipient of any such license, casino operating contract, permit, any other thing, or affirmative board action or approval acquires any vested interest or right therein or thereunder.

C. The legislature further finds and declares it to be the public policy of the state that parents should provide financial support to their minor children who cannot care for themselves. Thus, intervention by the state, through the enforcement of child support orders and the collection of child support, is in the best interest of its citizens and is necessary when the parents fail to meet their support obligations. Since children are adversely affected when parents who have outstanding support obligations divert their financial support to gaming, a parent's winnings from money diverted from a child's support should be applied to the parent's outstanding support obligations. The legislature further finds and declares that this policy is consistent with the public policy of protecting the general welfare of the state's people.

D. In accordance with this finding, the Department of Children and Family Services shall report to the joint committees on Civil Law and Procedure and Judiciary A, no later than fifteen days following the commencement of the regular legislative session each year, on the interception and seizure of gaming winnings for the payment of child support and overpayments owed to the department. This report shall be a public record and shall include but not be limited to the number of jackpots intercepted pursuant to this Section and the amount of each jackpot intercepted.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996; Acts 2010, No. 425, §1, eff. June 22, 2010; Acts 2010, No. 877, §3, eff. July 1, 2010.



RS 27:3 - Definitions

§3. Definitions

For the purposes of this Title, the following terms have the following meanings, unless the context clearly indicates otherwise:

(1) "Administrative action" means any revocation, suspension, finding of unsuitability, or conditioning of a license or permit, or imposition of a civil penalty.

(2) "Board" means the Louisiana Gaming Control Board, as established by R.S. 27:11.

(3) "Business or legal entity" means a natural person, a corporation, a partnership, or any other organization or entity, which could enter into a contract or apply for a license or permit issued by the board pursuant to this Title or to any other law relative to activity under the jurisdiction of the board.

(4) "Candidate" has the same meaning as that term has in R.S. 18:1483.

(5) "Casino gaming operator" or "casino operator" means any person who enters into a casino operating contract with the board requiring that person to conduct casino gaming operations according to the provisions of this Title.

(6) "Contribution" has the same meaning as that term has in R.S. 18:1483.

(7) "Division" means the division in the office of state police, Department of Public Safety and Corrections which provides investigatory, regulatory, and enforcement service to the board in the implementation, administration, and enforcement of this Title.

(8) "Economic interest" means any interest in a contract, license, or permit from which a person receives or is entitled to receive by agreement or otherwise, a profit, gain, thing of value, loss, credit, security interest, ownership interest, or other benefit.

(9) "Expenditure" has the same meaning as that term has in R.S. 18:1483.

(10) "Gaming supplier" means any person who supplies, sells or leases, or contracts to sell or lease, gaming devices, equipment, or supplies to a holder of a license as defined in R.S. 27:44(14), R.S. 27:353(5), or to the casino gaming operator.

(11) "Gaming supplier permit" means the permit of a gaming supplier.

(12) "Immediate family" has the same meaning as that term has in R.S. 42:1102.

(13) "Institutional investor" means a person that is:

(a) A plan or trust established and maintained by the United States Government, a state, or a political subdivision of a state for the benefit of its respective employees.

(b) An investment company that is registered under the Investment Company Act of 1940.

(c) A Collective Investment Trust organized by a bank under Part Nine of the rules of the Comptroller of the Currency.

(d) A closed end investment trust registered with the United States Securities and Exchange Commission.

(e) A mutual fund.

(f) A life insurance company or property and casualty insurance company.

(g) A federal or state bank.

(h) An investment advisor registered under the Investment Advisors Act of 1940.

(i) Any other regulated investor as the board may determine in its sole discretion consistent with the provisions of this Title.

(14) "Institutional lender" means a person that is:

(a) An insurance company regulated by any state of the United States.

(b) Any investment company registered under the Investment Company Act of 1940.

(c) Any plan established and maintained by a state, its political subdivision, or any agency or instrumentality of a state or its political subdivisions, for the benefit of its employees.

(d) Any trust fund the trustee of which is a bank or trust company and the participants of which are exclusively plans of the type identified in R.S. 27:3(14)(c).

(e) Any investment adviser registered with the United States Securities and Exchange Commission.

(f) Any real estate investment trust registered with the United States Securities and Exchange Commission.

(g) Any dealer registered pursuant to Section 15 of the Securities and Exchange Act of 1934.

(h) Any qualified institutional buyer, as defined in Rule 144A under the Securities Act of 1933, and any entity, all of the equity owners of which are qualified institutional buyers, as defined in rule 144A under the Securities Act of 1933, acting for its own account or the accounts of other qualified institutional buyers.

(i) Any bank as defined in Section 3(a)(2) of the Securities Act of 1933, any savings and loan association or other institution as referenced in Section 3(a)(5)(A) of the Securities Act of 1933, or any foreign bank or savings and loan association or equivalent institution or any investment fund that participates in a bank syndication, and any purchaser that takes an assignment or other participation interest in the bank syndication.

(j) Any investor or group of investors purchasing debt securities of a licensee, permittee, or casino gaming operator, or a subsidiary of a licensee, permittee, or casino gaming operator, in any public offering registered pursuant to the Securities Act of 1933 or through any private placement, and any investor purchasing such securities in a subsequent sale; however, such securities are widely held and freely traded, and the investor holds no more than twenty percent of a licensee, permittee, or casino gaming operator's total debt or fifty percent of a material debt issue unless otherwise approved by the board, so as not to give such investor the ability to control a licensee, permittee, or casino gaming operator.

(k) Any business development company as defined in Section 2(a)(48) of the Investment Company Act of 1940.

(l) Any business development company as defined in Section 202(a)(22) of the Investment Advisers Act of 1940.

(m) Any other regulated lender as the board may determine in its sole discretion consistent with the provisions of this Title.

(15) "Key gaming employee" or "managerial employee" means an employee, agent, or representative of the casino gaming operator, or of a holder of a license as defined in R.S. 27:44(14), R.S. 27:353(5), or a permittee whether or not a gaming employee who, in the opinion of the board or division, holds or exercises critical or significant management or operating authority over the casino gaming operator, or of a holder of a license as defined in R.S. 27:44(14), R.S. 27:353(5), or a permittee.

(16) "Key gaming employee permit" means the permit of a key gaming employee.

(17) "Non-key gaming employee" means a person employed in the operation of a gaming activity and includes employees empowered to make discretionary decisions that regulate gaming activities, and any individual whose employment duties require or authorize access to designated gaming areas of a licensee as defined in R.S. 27:44(13), R.S. 27:353(6), or the official gaming establishment, other than non-gaming equipment maintenance personnel, cleaning personnel, waiters, waitresses, and secretaries.

(18) "Non-key gaming employee permit" means the permit of a non-key gaming employee.

(19) "Non-gaming supplier" means any person who sells, leases, or otherwise distributes, directly or indirectly, goods or services other than gaming equipment and supplies to the holder of a license, as defined in R.S. 27:44(14), R.S. 27:353(5), or the casino gaming operator.

(20) "Permit" means any permit or authorization, or application therefor, issued pursuant to the provisions of this Title except Chapter 6.

(21) "Permittee" means any person who is issued or applying for a permit pursuant to the provisions of this Title except Chapter 6.

(22) "Person" means any individual, partnership, association, joint stock association, or trust, corporation, or other business entity whether incorporated or not.

(23) "Political committee" or "committee" has the same meaning as these terms have in R.S. 18:1483.

(24) "Suitable", "suitability", or "suitability requirements" means the criteria provided for in R.S. 27:28.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996; Acts 1999, No. 1389, §1, eff. July 1, 1999; Acts 2001, No. 1222, §1, eff. July 2, 2001; Acts 2005, No. 61, §1; Acts 2010, No. 908, §1.



RS 27:11 - LOUISIANA GAMING CONTROL BOARD

CHAPTER 2. LOUISIANA GAMING CONTROL BOARD

§11. Louisiana Gaming Control Board; creation; members; terms; meetings

A. The Louisiana Gaming Control Board is hereby created. The board shall consist of nine members who shall be appointed by the governor and two ex officio members. In making the appointments, the governor shall appoint at least one member from each congressional district and such appointments shall, as nearly as practicable, be made in a manner that is representative of the population of the state. All such appointments are subject to confirmation by the Senate. Members shall serve staggered terms of six years. No person shall serve more than two terms whether consecutive or not. No person shall be appointed to serve on the board who had previously been confirmed by the Senate and served on any gaming regulatory board or commission in this state prior to the establishment of the Louisiana Gaming Control Board.

B.(1) Each member of the board shall be a citizen of the United States and a domiciliary of Louisiana who is registered to vote in Louisiana.

(2) No person holding any elective office, appointive office, or employment in the government of this state or of any political subdivision thereof and no officer or official of any political party is eligible for appointment to or membership on the board, except for the ex officio board members.

(3) Of the nine appointed members:

(a) At least one shall have no less than five years of progressively responsible administrative experience in public or business administration or possess broad and demonstrable management skills.

(b) At least one shall have expertise in matters of finance which shall include at a minimum, possession of either a master's degree in economics, business administration, public administration, or finance from an accredited business school or a bachelor's degree in accounting, finance, or administration and a current license as a certified public accountant issued by this state or another state of the United States, with five years of progressively responsible experience in general accounting, general finance, or auditing and having a comprehensive knowledge of the principles and practices of corporate finance.

(c) At least one shall have expertise in investigation and law enforcement which shall include at a minimum possession of a bachelor's degree from an accredited school and at least ten years of verifiable training and experience in the fields of investigation and law enforcement.

(d) At least one shall be a lawyer licensed to practice law in Louisiana with not less than five consecutive years of experience in the practice of law in Louisiana.

(e) At least one shall have not less than five years of experience as an economic planner or a community planner, with a bachelor's degree from an accredited school.

(f) Four members shall represent the state at large.

(4) Five members of the board shall be appointed as provided in this Paragraph. The president of each of the state's public academic institutions of higher education and the presidents of the following academic institutions shall each submit to the governor a list of five nominees representing each qualification category enumerated in Subparagraphs (a) through (e) of Paragraph (3) of this Subsection: Centenary College in Shreveport; Dillard University in New Orleans; Loyola University in New Orleans; Tulane University in New Orleans; Xavier University in New Orleans; and Our Lady of Holy Cross College in New Orleans. The governor shall appoint one member from each category.

(5) Four members of the board, representing the state at large, shall be appointed by the governor.

(6) Notwithstanding the provisions of Paragraph (4) of this Subsection, should any college or university president fail to make all or any of the nominations initially required of him by May 20, 1996, then the governor shall make the appointments from among the nominations he has received as of that date. Should fewer than two nominations be received in any category enumerated in Subparagraphs (a) through (e) of Paragraph (3) of this Subsection, then the governor may make the board appointment without regard to any nominations for that position, provided that the appointee has the categorical qualifications for the respective position.

(7) The governor shall appoint the chairman of the board and the board shall annually elect a vice chairman from among its voting members.

C. Of the initial appointees and as designated by the governor, three members' terms shall expire on June 30, 2000, two on June 30, 2001, two on June 30, 2002, and two on June 30, 2003.

D. The secretary of the Department of Revenue and the superintendent of the office of state police shall be ex officio members of the board. They shall not be voting members nor shall they be counted or be permitted to be counted for purposes of the number of members necessary to take board action or the number of members necessary to establish a quorum. In all other respects they shall have all the duties, authority, requirements, and benefits of any other board member. The term limits provision of Subsection A of this Section shall not apply to the ex officio board members.

E.(1) When a vacancy on the board occurs among the members appointed pursuant to the provisions of Paragraph (4) of Subsection B of this Section, each university president who nominates members pursuant to Subsection B of this Section shall nominate one person with the qualifications of the member whose seat on the board is vacant. The governor shall fill the vacancy by appointment from among such nominees. The member appointed to fill a vacancy shall serve the remainder of the unexpired term. If the vacancy occurs with three or more years remaining in the term, such service shall be considered as one term for purposes of the limit on the duration of service.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, should any college or university president fail to make any nomination required of him by Paragraph (1) of this Subsection within thirty days after the vacancy occurs, then the governor shall make the appointment from among the nominations he has received as of such date. Should fewer than two nominations be received for any vacancy, then the governor may make the board appointment without regard to any nominations for that position, provided that the appointee has the categorical qualifications provided in Paragraph (3) of Subsection B of this Section.

(3) If a vacancy occurs among the at-large members appointed pursuant to the provisions of Paragraph (5) of Subsection B of this Section, then the governor shall appoint a person to fill the vacancy. The member appointed to fill a vacancy shall serve the remainder of the unexpired term. If the vacancy occurs with three or more years remaining in the term, such service shall be considered as one term for purposes of the limit on the duration of service.

F.(1) The governor may remove any member only for misfeasance, malfeasance, or nonfeasance in office. The member may be removed only after he has been served with a copy of the charges against him and if he so requests, a public hearing before the governor has been held upon the charges. The member is removed five days after the public hearing required by this Paragraph has been conducted.

(2) The request for a public hearing must be made within ten days after service upon such member of the charges against him. If a hearing is not requested, a member is removed effective ten days after service upon the member of a copy of the charges against him. Such hearing shall be held in accordance with the adjudication provisions of the Administrative Procedure Act. A record of the proceedings at the public hearing shall be filed with the secretary of state.

G. All meetings of the board shall be open and subject to the provisions of R.S. 42:11 et seq. A record of all proceedings at regular and special meetings of the board shall be kept and shall be open to public inspection, except as otherwise provided by this Title or in R.S. 42:17.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996; Acts 1997, No. 85, §1, eff. June 11, 1997.



RS 27:12 - Certain financial interests prohibited; oaths

§12. Certain financial interests prohibited; oaths

A.(1) Neither a board member or board employee nor any member of the immediate family of any board member or board employee shall have a pecuniary interest in any business or organization which holds a gaming license, contract, or permit issued by the board or entered into by the board or which is under the board's regulation or which is doing business with any person or organization holding such a license, contract, or permit or in any holding, intermediary, or subsidiary company of any such person or organization.

(2) As used in this Section, "pecuniary interest" does not include a vested retirement or other employment termination benefit the amount and payment of which is guaranteed and totally unrelated to the profit made by the business or organization. Such a benefit may not include any stock or ownership transfers or profit-sharing devices.

B. Each member of the board, except the ex officio members, shall file with the Board of Ethics prior to the time of confirmation, and annually thereafter, a financial disclosure statement listing all assets and liabilities, property and business interests, and sources of income of the member, the spouse of the member, and each minor child of the member. Such financial disclosure shall be completed on a form designed by the ethics board and shall include a sworn affidavit as to its accuracy.

C. Before entering upon the duties of his office, each board member and employee shall subscribe to the constitutional oath of office and, in addition, swear that neither he nor, to his knowledge, any member of his immediate family has a prohibited pecuniary interest in any business or organization. The oath of office shall be filed with the office of the secretary of state.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996.



RS 27:13 - Standards of conduct

§13. Standards of conduct

A. Each board member shall serve in a fiduciary capacity and shall perform his duties and make decisions in the best interest of the state.

B. The Code of Governmental Ethics is applicable to the board as more specifically provided therein.

C. The provisions of this Subsection shall apply to the board and its employees in addition to the Code of Governmental Ethics. The board shall adopt rules to implement this Subsection. The board shall adopt rules as additional ethical rules for members and employees which shall include at a minimum the following:

(1) No board member or employee shall engage in gaming activities in any establishment under the jurisdiction of the board, except as required in the course of his duties.

(2) No board member or employee shall solicit or accept employment from a casino operator or from any licensee or permittee of the board, or any holding, intermediary, or subsidiary company of an operator, a licensee, or a permittee, for a period of five years after termination of service on the board or employment by the board.

(3) No immediate family member of a board member shall be employed by the casino operator, a licensee, or a permittee under this Title, or any holding, intermediary, or subsidiary company of an operator, a licensee, or a permittee.

(4) No board member or board employee nor a member of the immediate family of any board member or employee shall acquire a future direct or indirect pecuniary interest in the gaming casino operator or any other gaming licensee or permittee, or a holding, intermediary, or subsidiary company of an operator, a licensee, or a permittee, during the term of office or employment of the member or employee.

(5) No board member or board employee shall attempt to affect the result of an election or a nomination for an office; directly or indirectly coerce, attempt to coerce, command, or advise a person to pay, lend, or contribute any thing of value to a political party, a committee, an organization, an agency, or a person for political purposes; or take part in a political campaign or the management of a political campaign.

(6) No member or board employee nor a member of the immediate family of a board member or board employee shall make a contribution or loan to, or expenditure on behalf of, a candidate or committee. No member or board employee or member of the immediate family of a board member or board employee shall receive, directly or indirectly, any contribution or loan from a casino gaming operator or any other licensee or permittee.

(7)(a) No board member or board employee shall represent the interests of any individual or entity, other than the board's interests, before the board for a period of five years following the date of termination of the person's term or employment with the board.

(b) A consultant or person under contract for services to the board may not represent the interests of any individual or entity, other than the board's interests, before the board nor may such consultant or person under contract for services act as a consultant to or for or have a contract for services with the casino operator or any other licensee or permittee, or any holding, intermediary, or subsidiary company of an operator, licensee, or permittee, during the term of any agreement with the board.

(8) No board member or board employee during service on or employment by the board or thereafter shall reveal information which is confidential, as provided in R.S. 27:21, except as is permitted in that Section.

(9)(a) Violations by a board member or any immediate family member of a board member of any ethical rule adopted by the board or provided by law shall be cause for removal of the board member.

(b) Violations by a board employee of any ethical rule adopted by the board or provided by law may be sanctioned by the board by suspension, demotion, or termination from employment, or some lesser sanction as determined appropriate by the board after receiving a report from a board hearing officer, if a hearing is requested by the employee, subject to applicable civil service laws and regulations.

(c) Violations of any ethical rule provided in this Section after termination of board service or employment shall be punishable by the imposition of a fine not to exceed ten thousand dollars, as determined by a hearing officer pursuant to R.S. 27:25(D).

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996; Acts 1997, No. 657, §1.



RS 27:14 - Compensation

§14. Compensation

A. No board member shall be engaged in any other form of public employment. Income resulting from investment or savings is permitted during service as a board member provided that no such income results from investment in any entity that has or is seeking a license, permit, casino contract, or action or approval from the board.

B.(1) Members of the board shall receive a salary fixed by the governor, not to exceed fifteen thousand dollars per year, and shall be entitled to a per diem not to exceed one hundred dollars for attendance at a board meeting.

(2) The chairman of the board shall devote full time to his duties as chairman and shall not engage in any other business or profession. During such service, the chairman shall not earn compensation of any kind other than his salary paid as a board member. The chairman shall receive an annual salary equal in amount to a judge of the courts of appeal of this state, as provided in R.S. 13:311.

C. Members shall be reimbursed actual expenses incurred for travel when attending to official business of the board pursuant to a plan adopted by the board by rule after study of what is necessary, appropriate, and customary. Such a rule shall provide that expense reimbursement shall not inure to the pecuniary benefit of the board member or the immediate family of the board member, but shall only provide for replacement of necessary, appropriate, and customary out-of-pocket expenses.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996.



RS 27:15 - Board's authority, responsibilities

§15. Board's authority; responsibilities

A. The board shall regulate all gaming activities and operations in the state as more specifically provided in this Title and other applicable laws.

B. The board shall:

(1) Have all regulatory authority, control, and jurisdiction, including investigation, licensing, and enforcement, and all power incidental or necessary to such regulatory authority, control, and jurisdiction over all aspects of gaming activities and operations as authorized pursuant to the provisions of the Louisiana Riverboat Economic Development and Gaming Control Act, the Louisiana Economic Development and Gaming Corporation Act, and the Video Draw Poker Devices Control Law, except as otherwise specified in this Title. Further, the board shall have all regulatory, enforcement, and supervisory authority which exists in the state as to gaming on Indian lands as provided in the provisions of Act No. 888 of the 1990 Regular Session of the Legislature and Act No. 817 of the 1993 Regular Session of the Legislature.

(2)(a) Exercise its authority sitting as a whole or in panels of three, as provided for by rules adopted by the board.

(b) Meet not less often than twelve times a year and, as nearly as practicable, on the same day of every month in accordance with the requirements of Subparagraph (a) of this Paragraph.

(c) The provisions of this Paragraph shall not prohibit hearing officers from rendering any decision provided for under R.S. 27:25.

(3)(a) Establish, and from time to time amend, a plan of organization to conduct the business of regulating and controlling the gaming operations and activities under its jurisdiction efficiently, efficaciously, and thoroughly.

(b) The plan of organization shall provide for the capacity to:

(i) Administer the granting of contracts, licenses, and permits.

(ii) Analyze and review investigative and audit reports and findings.

(iii) Provide for enforcement of board regulations as is necessary to the efficient, efficacious, and thorough regulation and control of the gaming operations and activities under its jurisdiction.

(c)(i) Establish, and update at least quarterly, a central registry of all gaming operators licensed pursuant to the provisions of Chapter 4 of Title 4 of the Louisiana Revised Statutes of 1950, the Charitable Raffles, Bingo and Keno Licensing Law, the Louisiana Riverboat Economic Development and Gaming Control Act, the Louisiana Economic Development and Gaming Corporation Act, and the Video Draw Poker Devices Control Law.

(ii) Such registry shall be composed of the name and address of each person who is licensed or who holds an operating contract pursuant to such laws, and the address of any location in which any authorized game, gaming or wagering activity, or game of chance is conducted pursuant to such laws. Included in such registry shall be the name and address of each person who owns or controls, directly or indirectly, more than five percent ownership interest, income interest, or profit interest in any such establishment.

(4) Incur such expenses and obligations, within the limits of the money available to the board, as are necessary to the efficient, efficacious, and thorough conduct of the business of regulating and controlling the gaming operations and activities under its jurisdiction and establish and maintain an accounting system which complies with law. Expenses attributable to individual members shall be incurred in compliance with R.S. 27:14 and rules adopted pursuant thereto.

(5) Organize and conduct hearings, as provided in R.S. 27:25.

(6) Approve, prior to encumbrance, all financial transactions that exceed twenty thousand dollars.

(7) Approve, prior to its presentation to the legislature and again after appropriation prior to allocation, the budget for the board.

(8)(a) Adopt such policies and rules as are necessary to the efficient, efficacious, and thorough conduct of the business of regulating and controlling the gaming operations and activities under its jurisdiction and as are required by this Title. Rules shall be adopted pursuant to the Administrative Procedure Act and, notwithstanding any other provision of law to the contrary, rules of the board shall be subject to legislative oversight and review. The legislative review of the rules shall be conducted by the legislative committees with jurisdiction over gaming and criminal matters as provided by legislative rule.

(b) Promulgate rules and regulations in accordance with the Administrative Procedure Act as necessary for the administration and enforcement of R.S. 27:94, 252, and 394.

(9)(a) Respond to the governor and the legislature or any committee thereof.

(b) Make an annual report to the legislature regarding the state of the board's operations and of the gaming operations and activities it regulates. Such report shall include at a minimum:

(i) Recommendations for all needed changes in the law regarding the board or any regulated activity.

(ii) A complete report on the receipt and expenditure of all funds received by the board.

(iii) The financial and economic development impact of each regulated activity on the state and on local communities.

(iv) The competitive status of the state vis a vis other states in which gaming is conducted.

(10) Arrange for a location in the parish of East Baton Rouge for meetings which has adequate space to accommodate the public.

C. The board may:

(1) Establish advisory councils from among Louisiana residents to provide information and guidance regarding needs and concerns of particular localities. Such councils may be established at such times, for such duration, and under such circumstances, including compensation, as the board deems appropriate.

(2) Veto, by not less than five votes, any action taken by the chairman.

(3) Enter into contracts for professional services in accordance with Chapter 16, Professional, Personal, Consulting, and Social Services Procurement, and Chapter 17, the Louisiana Procurement Code, of Title 39 of the Louisiana Revised Statutes of 1950.

(4) Require such assistance from, and pursuant to a negotiated interagency agreement with, the Department of Revenue, as the board determines is appropriate, necessary, and not prohibited by law.

(5) Authorize the chairman by rule to exercise such powers of the board as deemed appropriate and as provided in this Title subject to veto as provided in Paragraph (2) of this Subsection.

D. In addition to or in lieu of the revocation or suspension of a license or permit issued pursuant to the provisions of the Louisiana Riverboat Economic Development and Gaming Control Act, the Louisiana Economic Development and Gaming Corporation Act, the Pari-mutuel Live Racing Facility Economic Redevelopment and Gaming Control Act, and this Chapter, the board may impose upon the casino gaming operator or the holder of a license as defined in R.S. 27:44(14), or R.S. 27:353(5), or a permittee a civil penalty not to exceed one hundred thousand dollars for each violation of any provision of the Louisiana Riverboat Economic Development and Gaming Control Act, the Louisiana Economic Development and Gaming Corporation Act, the Louisiana Pari-mutuel Live Racing Facility Economic Redevelopment and Gaming Control Act, this Chapter, or any rule or regulation of the board. Payment of the civil penalty shall be a requirement for the retention of any permit, certificate, or license held by the entity which violated any such provisions. If the licensee contests the imposition of the civil penalty, the penalty shall be imposed only after an adjudicatory hearing is conducted pursuant to R.S. 27:25 and a basis for imposition of the penalty is determined to exist.

E. The board by rule may adopt a schedule of penalties for violations of the Louisiana Riverboat Economic Development and Gaming Control Act, the Louisiana Economic Development and Gaming Corporation Act, the Pari-mutuel Live Racing Facility Economic Redevelopment and Gaming Control Act, this Chapter, or any rule or regulation of the board. Any such rules shall be adopted pursuant to the Administrative Procedure Act and as otherwise provided in this Chapter.

F. In addition to or in lieu of the revocation or suspension of a license or permit issued pursuant to the provisions of the Video Draw Poker Devices Control Law, the board or division, as may be applicable, may impose a civil penalty not to exceed fifty thousand dollars for each violation of any provision of the Video Draw Poker Devices Control Law, Chapter 2 of this Title, or any rule of the board. Payment of the civil penalty shall be a requirement for the retention of any permit or license held by the entity which violated any such provisions. If the licensee or permittee contests the imposition of the civil penalty, the penalty shall be imposed only after an adjudicatory hearing is conducted pursuant to R.S. 27:25 and a basis for imposition of the penalty is determined to exist.

G. The board by rule shall adopt a schedule of penalties for violations of the Video Draw Poker Devices Control Law, Chapter 2 of this Title, or any rule of the board. Any such rules shall be adopted pursuant to the Administrative Procedure Act and as otherwise provided in this Chapter.

H. The board shall annually report to the president of the Senate and the speaker of the House of Representatives on the impact that developments in technology are having on gaming and the gaming industry in Louisiana. The report shall specifically address awareness and growth, to the extent known, of any unregulated gaming such as Internet or online games, address Internet gaming in jurisdictions in which it is authorized and any enforcement issues the jurisdiction is experiencing with age verification and geo-location, and identify issues for legislative concern and make recommendations regarding such concerns.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996; Acts 1997, No. 658, §2; Acts 1997, No. 1051, §1; Acts 1997, No. 1076, §1, eff. July 14, 1997; Acts 1997, No. 1192, §2; Acts 1998, 1st Ex. Sess., No. 114, §1; Acts 2003, No. 1155, §1; Acts 2005, No. 61, §1; Acts 2014, No. 130, §1; Acts 2015, No. 186, §2.



RS 27:16 - Chairman; power and duties

§16. Chairman; power and duties

The chairman of the board may:

(1) Enter into contracts not to exceed twenty thousand dollars on behalf of the board.

(2) Represent the board in any matter.

(3) Make recommendations to the board on any matter within its jurisdiction.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996.



RS 27:17 - Offices

§17. Offices

The board shall be domiciled and shall maintain an office in East Baton Rouge Parish but may maintain such branch offices as it deems necessary.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996.



RS 27:18 - Venue

§18. Venue

A. Notwithstanding any other provision of law to the contrary, the venue for any civil proceeding by or against the board or to which the board is a party shall be the parish of East Baton Rouge.

B. Except as provided in Subsection A of this Section, the venue for any civil proceeding involving a licensee, involving the conducting of gaming activities or operations, by or against any licensee, or to which a licensee is a party, shall be the domicile of the licensee. The provisions of this Subsection shall not apply to any regulatory or enforcement action by or against the state.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996; Acts 1997, No. 1004, §1, eff. July 10, 1997.



RS 27:19 - Attorney general

§19. Attorney general

A. The attorney general or his designee shall be the legal advisor and legal representative to the board, chairman, and office of state police relative to all gaming matters under the board's jurisdiction, and in all legal proceedings.

B. The attorney general shall provide criminal investigative services to the board.

C. Expenses of the attorney general for legal, investigative, and administrative costs incurred in advising and representing the board, chairman, and state police shall be as provided by legislative appropriation in accordance with law.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996; Acts 1999, No. 543, §1, eff. July 1, 1999.



RS 27:20 - Department of Public Safety and Corrections, office of state police

§20. Department of Public Safety and Corrections, office of state police

A.(1) The Department of Public Safety and Corrections, office of state police, shall:

(a) Conduct investigations and audits regarding the qualifications of applicants for licenses or permits requiring suitability determinations as required by law or rule or determined necessary by the board.

(b) Submit all investigative reports to the board for analysis, review, and action pursuant to the provisions of this Title.

(c) Conduct audits to assist the board in determining compliance with all gaming laws, rules, and regulations on gaming activities and operations under the board's jurisdiction.

(d) Issue the following licenses and permits in accordance with rules adopted by the board:

(i) Non-key gaming employee permits.

(ii) New licenses and the renewal of licenses for the operation of video draw poker devices at facilities with no more than three video draw poker devices at their licensed establishments.

(iii) Licenses to nongaming vendors.

(e) Perform all other duties and functions necessary for the efficient, efficacious, and thorough regulation and control of gaming activities and operations under the board's jurisdiction.

(2) Investigations as provided in this Subsection shall be conducted only by or under the direct supervision of sworn law enforcement officers.

B. The office of state police shall enforce the law including the provisions of this Title and rules adopted by the board without the necessity of direction from the board.

C. The office of state police may initiate any administrative action against any entity that has a license, permit, casino contract, action, or approval.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996; Acts 2012, No. 161, §2.



RS 27:21 - Records of board deemed open, exceptions

§21. Records of board deemed open, exceptions

A.(1) Except as otherwise provided in this Title, records of the board shall be public records and governed by the provisions of R.S. 44:1 et seq.

(2) A record of the board shall be confidential when the record:

(a) Relates to the background of an applicant and was provided by a confidential source or informant.

(b) Relates to security measures of the board, an applicant, or a licensee.

(c) Consists of an applicant's personal history forms or questionnaires, disclosure forms, or financial statements and records.

(d) Relates to surveillance and security techniques, procedures, or practices of the board, an applicant, or a licensee.

(e) Relates to trade secrets or design of experimental gaming devices and equipment.

(f) Consists of proprietary architectural construction, schematic or engineering plans, blueprints, specifications, computer programs or software, or economic or financial calculations which relate to authorized gaming activities on the premises where authorized gaming activities are conducted or to be conducted.

(g) Relates to an ongoing investigation of the board into a possible violation by a licensee or permittee, until the board initiates proposed enforcement action against the licensee or the permittee and makes the record public in the course thereof.

(h) Results from or is part of a board background investigation of an applicant.

B.(1) Confidential information or data which is obtained by the board may not be revealed in whole or in part except in the course of the proper administration of this Title. However, the board or its authorized agents may reveal such information or data to an authorized agent of any agency of the United States government or to any agent of this state or of any political subdivision of this state, pursuant to rules and regulations adopted by the board, or pursuant to a lawful order of a court of competent jurisdiction.

(2) In accordance with rules adopted by the board, records containing information identified in Subparagraph (A)(2)(c) of this Section may be released to the person who submitted the record or his designee.

(3) Notice of the content of any information or data furnished or released pursuant to Paragraph (1) of this Subsection may be given to the applicant or licensee to whom it pertains in a manner prescribed by rules adopted by the board.

C. No board member, employee, agent, or authorized representative shall disclose, divulge, disseminate, or otherwise transmit or communicate any confidential board record, reports, or any confidential information therein, except as permitted in this Section and then only with the approval of the board. Disclosure of any confidential board record, report, or any information therein other than as provided in this Section shall be grounds for removal of a board member or termination of any employee.

D. All files, records, reports, and other information pertaining to gaming matters in the possession of the Department of Revenue shall be made available to the board as necessary for the regulation of gaming operations and activities as provided by law. All files, records, reports, and other information necessary to the imposition or collection of taxes in the possession of the board shall be made available to the Department of Revenue. Such records shall be confidential to the same degree as if they were in the custody of the original agency.

E. All files, records, reports, and other information pertaining to gaming matters in the possession of the Department of Public Safety and Corrections, office of state police, and otherwise not specifically provided for in this Title shall be made available to the board as necessary for the regulation of gaming activities and operations as provided by law.

F.(1) The board shall maintain a file of all applications for licenses or permits and requests for all other board actions or approvals received by the board, together with a record of all action taken with respect to those applications and requests. The file and record shall be open to public inspection.

(2) The board shall maintain a file of all bids for any contract let or entered into by the board, together with a record of all action taken with respect to those bids. The file and record shall be open to public inspection.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996; Acts 2014, No. 683, §1.



RS 27:21.1 - Quarterly reporting of professional services information

§21.1. Quarterly reporting of professional services information

A. Each holder of a license as defined in R.S. 27:44(14) and 353(5), and the casino gaming operator shall submit to the board a report naming each individual, corporation, firm, partnership, association, or other legal entity that furnishes professional services to the license holder or the casino gaming operator.

B. As used in this Section, professional services means those services rendered in the state of Louisiana and shall include but are not limited to:

(1) Legal services.

(2) Advertising or public relations services.

(3) Engineering services.

(4) Architectural, landscaping, or surveying services.

(5) Accounting, auditing, or actuarial services.

C. The report required by the provisions of this Section shall be submitted to the board on a quarterly basis. The report shall be forwarded to the board by certified mail no later than twenty days after the end of each quarter.

D. The report required by the provisions of this Section shall be a public record and governed by the provisions of R.S. 44:1 et seq.

E. The report required by the provisions of this Section shall contain the name and address of each individual, corporation, firm, partnership, association, or other legal entity that furnishes professional services to each holder of a license as defined in R.S. 27:44(14) and 353(5), and the casino gaming operator.

F. The report required by the provisions of this Section shall not be required to contain the amount of compensation paid to each individual, corporation, firm, partnership, association, or other legal entity in exchange for furnishing professional services to each holder of a license as defined in R.S. 27:44(14) and 353(5), and the casino gaming operator.

G. The board may impose sanctions on the holder of a license as defined in R.S. 27:44(14) and 353(5), or the casino gaming operator for failure to submit to the board the report required by the provisions of this Section.

H. The board shall adopt rules to implement the provisions of this Section. All rules shall be adopted pursuant to the provisions of the Administrative Procedure Act and R.S. 27:15(B)(8).

I. The provisions of this Section shall not apply to persons licensed pursuant to the provisions of the Video Draw Poker Devices Control Law as provided in Chapter 6 of this Title.

Acts 2004, No. 486, §1.



RS 27:22 - Restricted use agreements; confidentiality of records

§22. Restricted use agreements; confidentiality of records

A. The board may enter into intelligence sharing, reciprocal use, or restricted use agreements with a department or agency of the federal government, law enforcement agencies, and gaming enforcement and regulatory agencies of other jurisdictions which provide for and regulate the use of information provided and received pursuant to the agreement.

B. Records, documents, and information in the possession of the board received pursuant to an intelligence sharing, reciprocal use, or restricted use agreement entered into by the board with a federal department or agency, any law enforcement agency, or the gaming enforcement or regulatory agency of any jurisdiction shall be considered investigative records of a law enforcement agency as described in R.S. 44:3 and shall not be disseminated under any condition without the permission of the person or agency providing the record or information.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996.



RS 27:23 - Contracts

§23. Contracts

Unless otherwise authorized in this Title, all contracts for services, goods, supplies, and major repairs entered into by the board shall be made in accordance with Chapter 16, Professional, Personal, Consulting, and Social Services Procurement, and Chapter 17, the Louisiana Procurement Code, of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996.



RS 27:24 - Rulemaking authority; fees and fines, collection

§24. Rulemaking authority; fees and fines, collection

A. The board, in accordance with the Administrative Procedure Act and R.S. 27:15(B)(8), shall promulgate all rules and regulations necessary to carry out the provisions of this Title, including but not limited to the following:

(l) The issuance of any license, contract, or permit authorized by this Title or other law providing for gaming operations and activities subject to regulation of the board.

(2) The methods of and forms and procedures for making an application for a license, contract, or permit to be considered by the board.

(3) The methods of and forms for providing to the board information concerning a person's family, habits, character, associates, criminal record, business activities, and financial affairs.

(4) Enforcement of this Title, gaming laws administered by the board, and rules of the board, including imposition and collection of fines, penalties, and other sanctions which may be imposed by the board against a casino operator or any other licensee or permittee of the board.

(5) A procedure requiring the withholding of payments of progressive slot machine annuities and cash gaming winnings of persons who have outstanding child support arrearages or owing child support overpayments, prior to the payment of a progressive slot machine annuity, beginning with the second annuity payment, or cash gaming winnings. Progressive slot machine annuities or cash gaming winnings shall only include payments for which the entity licensed or permitted under Chapters 1, 4, 5 or 7 of Title 27 of the Louisiana Revised Statutes of 1950, is required to file form W2-G, or a substantially equivalent form, with the United States Internal Revenue Service.

(a) The board may require that the agency reporting current child support arrearages or overpayments to provide information relating to such arrearages or overpayments in a manner, format, or record approved by the board that gives the entity licensed or permitted under Chapters 1, 4, 5 or 7 of Title 27 of the Louisiana Revised Statutes of 1950, real-time or immediate electronic database access to the information. If the information relating to such arrearages or overpayments by the agency reporting current child support arrearages or overpayments is not available through real-time or immediate electronic database access, the licensee shall not be responsible for withholding cash gaming winnings in accordance with the provisions of this Subparagraph.

(b) The board or any entity licensed or permitted under Chapters 1, 4, 5 or 7 of Title 27 of the Louisiana Revised Statutes of 1950, including any of its officers, employees, attorneys, accountants, or other agents, shall not be civilly or criminally liable to any person, including any customer, for any disclosure of information made in accordance with this Section, for encumbering or surrendering assets in response to information provided by the Department of Children and Family Services, or for any claims for damages arising from withholding or failing to withhold any progressive slot machine annuities or cash gaming winnings, based upon information provided to it.

(c) If any entity licensed or permitted under Chapters 1, 4, 5 or 7 of Title 27 of the Louisiana Revised Statutes of 1950, determines that the winner of a progressive slot machine annuity or cash gaming winnings is a person who has outstanding child support arrearages or owes child support overpayments, the entity licensed or permitted under Chapters 1, 4, 5 or 7 of Title 27 of the Louisiana Revised Statutes of 1950, shall deduct the child support arrearage or child support overpayment from the payment of the progressive slot machine annuity or cash gaming winnings. The deducted amount shall be forwarded to the Department of Children and Family Services within seven days and the entity licensed or permitted under Chapters 1, 4, 5 or 7 of Title 27 of the Louisiana Revised Statutes of 1950, shall pay the remainder to the person who has outstanding child support arrearages or owes child support overpayments. If the remainder is equal to or less than zero, the person who has an outstanding child support arrearage or child support overpayment shall not receive a payment.

(d) Any entity licensed or permitted under Chapters 1, 4, 5 or 7 of Title 27 of the Louisiana Revised Statutes of 1950, may deduct an administrative fee from each payment of a progressive slot machine annuity, beginning with the second annuity payment, or cash gaming winnings, of persons who have outstanding child support arrearages or owe child support overpayments per singular or periodic payment, not to exceed thirty-five dollars.

(e) The board shall also require that the entity licensed or permitted under Chapters 1, 4, 5, or 7 of Title 27 of the Louisiana Revised Statutes of 1950, adopt procedures designed to prevent employees from willfully failing to withhold payments of progressive slot machine annuities or cash gaming winnings from persons who have outstanding child support arrearages or child support overpayments, based upon the information provided by the Department of Children and Family Services that allows the licensee to identify such persons.

(f) Not later than January 1, 2011, the board shall institute rulemaking procedures as necessary to implement the provisions of this Paragraph.

(6) The administration and enforcement of accumulating unclaimed monies on which the time period for collection has expired, the remittance thereof to the state treasurer, and related matters as required by R.S. 27:94, 252, and 394.

B.(1) Subject to the provisions of Article VII, Section 2.1 of the Constitution of Louisiana, and in accordance with the Administrative Procedure Act, the board may assess and provide for the imposition and collection of such fees as may be necessary to defray administrative costs associated with the application for and the investigation, granting, or renewal of licenses and permits or the casino operating contract.

(2) Any fine or other monetary penalty collected by the board or its staff shall be remitted to state treasury for deposit into the state general fund.

C. Upon direction of the board, the office of state police and the attorney general shall submit proposed rules to the board for consideration, modification, and promulgation as provided in this Section.

D. The board shall not adopt rules and regulations pertaining to campaign finance and contributions which are more restrictive than the provisions of law found generally in Chapter 11 of Title 18 of the Louisiana Revised Statutes of 1950, and specifically in R.S. 18:1505.2(L).

E. The board shall not adopt any rule which would provide an alternative means of satisfying the provisions of R.S. 27:65(B)(1)(a) or (2) which would prohibit the conducting of gaming upon a riverboat while it is docked and defines the duration of riverboat cruises. The adoption of a rule which would allow phantom or simulated cruises, or any similar activity, is specifically prohibited.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996; Acts 1997, No. 657, §1; Acts 1999, No. 1387, §1, eff. July 1, 1999; Acts 2010, No. 425, §1, eff. June 22, 2010; Acts 2010, No. 877, §3, eff. July 1, 2010; Acts 2015, No. 186, §2.



RS 27:25 - Hearing officer; duties

§25. Hearing officer; duties

A.(1) The Louisiana Gaming Control Board Hearing Office is hereby created as a division of the board. The office shall be headed by the Louisiana gaming control hearing officer. The office staff shall consist of hearing officers and such other support staff and clerical assistants as may be necessary for the hearing officers to carry out their responsibilities. Each hearing officer shall be an attorney who has been actively engaged in the practice of law in this state for not less than five years prior to becoming a hearing officer and shall be a full-time employee of the board.

(2) Upon notification by the Louisiana gaming control hearing officer of the need, the board may contract with attorneys to provide additional hearing officers for the board. Each contract attorney shall meet all the same requirements as a hearing officer employed by the board.

B.(1) Any matter which is disputed or contested shall be heard by a hearing officer in a public hearing conducted in accordance with the adjudication provisions of the Administrative Procedure Act.

(2) Hearings shall be conducted in conformity with the Administrative Procedure Act and, at a minimum, shall provide for:

(a) The receipt of sworn testimony, including by deposition.

(b) An opportunity for any interested party to be heard.

(c) An orderly, predictable, and timely docketing system.

(d) Submission of the report required in Paragraph (3) of this Subsection, within thirty days after receipt of the record of the hearing conducted as provided for in this Section.

(3) As to every matter on which a hearing is held, the presiding hearing officer shall submit a report to the board which shall contain, at a minimum, the record of the hearing, including all submissions, his finding of the facts that are pertinent to the decision, his conclusions of applicable law related to the decision, and his decision. The submission shall be in writing, shall be provided to all involved applicants, and shall be a public record, except for any submitted materials which are confidential pursuant to law.

(4) Unless required for the disposition of ex parte matters authorized by law, the casino operator or any other licensee or permittee or the attorney general or his designee shall not communicate, directly or indirectly, in connection with any issue of fact or law or any matter which is disputed, with the hearing officer, except upon notice and opportunity for all parties to participate.

C. The hearing officer may:

(1) Issue subpoenas and compel the attendance of witnesses or the production of documents.

(2) Administer oaths.

(3) Require testimony under oath before the hearing officer in the course of a hearing being held for any reason.

(4) Issue written interrogatories.

(5) Punish, as contempt, the failure to obey his orders. Appeal of an action by a hearing officer holding a person in contempt shall be to the Nineteenth Judicial District Court.

D. In addition to rules for the hearings provided for in Subsection B of this Section, the Louisiana gaming control hearing officer shall establish rules for the conduct of a short-form hearing to permit the casino operator or any other licensee or permittee of the board who is accused of a violation for which a fine may be imposed to show cause why such fine should not be imposed. Such a hearing may be waived by the violator. If such a hearing is held, it shall be held within fifteen days of notification to the casino operator, licensee, or permittee of the violation. The hearing officer shall uphold the imposition of the penalty except upon a clear and convincing showing that either the penalty should not be imposed or that the matter is sufficiently disputed to require a full hearing.

E. The hearing officer shall render his decision within thirty days after the hearing is conducted. Either party to such hearing may appeal the decision of the hearing officer to the board. Such appeal shall be lodged with the board within thirty days of the rendering of the decision and, if lodged, shall be heard and decided by the board within sixty days of such notice. Except in the case of an emergency suspension under the provisions of the Administrative Procedure Act, the effect of the hearing officer's decision, including a decision to uphold imposition of a penalty assessed under the provisions of R.S. 27:15, shall be suspended pending a final decision of the Louisiana Gaming Control Board.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996; Acts 1997, No. 1076, §1, eff. July 14, 1997; Acts 1998, 1st Ex. Sess., No. 114, §1.



RS 27:26 - Appeals from board

§26. Appeals from board

All appeals from any decision of the board shall be filed within ten days of notice of the decision in the Nineteenth Judicial District Court and shall be reviewed solely on the record.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996.



RS 27:27 - Institutional investors or institutional lenders

§27. Institutional investors or institutional lenders

A. An institutional investor otherwise required to be found suitable or qualified pursuant to the provisions of this Title and the rules adopted pursuant thereto shall be presumed suitable or qualified upon submitting documentation sufficient to establish qualifications as an institutional investor as defined in R.S. 27:3, and upon certifying that:

(1) It owns, holds, or controls publicly traded securities issued by a licensee, permittee or holding, intermediate or parent company of a licensee or permittee in the ordinary course of business for investment purposes only.

(2) It does not exercise influence over the affairs of the issuer of such securities nor over any licensed or permitted subsidiary of the issuer of such securities.

(3) It does not intend to exercise influence over the affairs of the issuer of such securities, nor over any licensed or permitted subsidiary of the issuer of such securities, in the future, and that it agrees to notify the board in writing within thirty days if such intent should change.

B. The exercise of voting privileges with regard to publicly traded securities shall not be deemed to constitute the exercise of influence over the affairs of a licensee.

C. An institutional lender otherwise required to be found suitable or qualified pursuant to this Title and the rules adopted pursuant thereto shall be presumed suitable upon documentation being submitted by the licensee, permittee, casino gaming operator, or the institutional lender sufficient to establish qualifications as an institutional lender as defined in R.S. 27:3. The board may rescind the presumption of suitability for an institutional lender at any time if the institutional lender exercises or intends to exercise influence or control over the affairs of the indebted licensee, permittee, or casino gaming operator or a holding, intermediate, or parent company of the indebted licensee, permittee, or casino gaming operator.

D. This Section shall not be construed to preclude the Louisiana Gaming Control Board from investigating the suitability or qualifications of an institutional investor or institutional lender should the Louisiana Gaming Control Board or division become aware of facts or information which may result in such institutional investor or institutional lender being found unsuitable or disqualified.

Acts 1999, No. 1389, §1, eff. July 1, 1999; Acts 2001, No. 1222, §1, eff. July 2, 2001.



RS 27:27.1 - Uniform compulsive and problem gambling program

§27.1. Uniform compulsive and problem gambling program

A. Problem gambling is a serious and widely recognized problem. The gaming industry through the American Gaming Association in the Responsible Gaming Resource Guide has stated that the industry recognizes that gaming entertainment companies must stand up and take responsible actions to address social problems and costs that are created when some individuals have problems handling the product or services they provide. The industry has also stated that they know that the vast majority of the men and women who are their customers can enjoy their games responsibly, but that they also know the customers expect them to act responsibly toward those who cannot. It is imperative for the health, safety, and welfare of the citizens of the state of Louisiana that all gaming licensees and the casino gaming operator develop and implement comprehensive compulsive and problem gambling programs to be approved by the board.

B. The Louisiana Gaming Control Board shall adopt rules pursuant to the provisions of this Section for the development of a uniform compulsive and problem gambling program. These rules shall include the rules regarding self-exclusion as provided in Subsection D of this Section.

C. Within one hundred twenty days from the adoption of the rules provided for in Subsection B of this Section, each holder of a license as defined in R.S. 27:44(14), R.S. 27:353(5), and the casino gaming operator shall submit for approval to the board a comprehensive program that provides policies and procedures that, at a minimum, shall cover the following areas of concern and are designed to:

(1) Provide procedures designed to prevent employees from willfully permitting a person identified on a self-exclusion list from engaging in gaming activities at the licensed establishment or facility.

(2) Provide procedures to offer employee assistance programs or equivalent coverage. The procedures shall be designed to provide confidential assessment and treatment referral for gaming employees and, if covered, their dependents who may have a gambling problem.

(3) Provide procedures for the development of programs to address issues of underage gambling and unattended minors at gaming facilities.

(4) Provide procedures for the training of all employees that interact with gaming patrons in gaming areas to report suspected problem gamblers to supervisors who shall be trained as provided in this Paragraph. The training shall, at a minimum, consist of information concerning the nature and symptoms of compulsive and problem gambling behavior and assisting patrons in obtaining information about compulsive and problem gambling and available options for seeking assistance with such behavior.

(5) Provide procedures designed to prevent serving alcohol to intoxicated gaming patrons consistent with the provisions of R.S. 26:931 et seq.

(6) Provide procedures for removing self-excluded persons from the licensed establishment or facility, including, if necessary, procedures that include obtaining the assistance of the division or local law enforcement.

(7) Provide procedures preventing any person identified on the self-exclusion list from receiving any advertisement, promotion, or other targeted mailing after ninety days of receiving notice from the board that the person has been placed on the self-exclusion list.

(8) Provide procedures for the distribution or posting within the gaming establishment of information that promotes public awareness about problem gambling and provides information on available services and resources to those who have a gambling problem.

(9) Provide procedures for the distribution of responsible gaming materials to employees.

(10) Provide procedures for the posting of local curfews or laws and prohibitions, if any, regarding underage gambling and unattended minors.

(11) Provide procedures to prevent any person placed on the self-exclusion list from having access to credit or from receiving complimentary services, check-cashing services, and other club benefits.

D.(1) The board shall provide by rule for the establishment of a list of self-excluded persons from gaming activities at all gaming establishments. Any person may request placement on the list of self-excluded persons by acknowledging in a manner to be established by the board that the person wishes to be excluded and by agreeing that, during any period of voluntary exclusion, the person may not collect any winnings or recover any losses resulting from any gaming activity at such gaming establishments.

(2) The rules of the board shall establish procedures for placements on, and removals from, the list of self-excluded persons, provided that notwithstanding any law to the contrary, prior to the removal from such list, the board or a hearing officer shall conduct a hearing not open to the general public at which it shall be established by the person seeking removal that there is no longer a basis to be maintained on the self-exclusion list.

(3) The rules shall establish procedures for the transmittal to all gaming establishments of identifying information concerning self-excluded persons, and shall require all such gaming establishments to establish procedures designed, at a minimum, to remove self-excluded persons from targeted mailings or other forms of advertising or promotions and deny self-excluded persons access to credit, complimentaries, check-cashing privileges and other club benefits.

(4) The rules shall provide that notwithstanding the provision of R.S. 27:21 or any other law to the contrary, the board's list of self-excluded persons shall not be open to public inspection. The board, division, any licensee, permittee, or casino gaming operator and any employee or agent thereof shall not be liable to any self-excluded person or to any other party in any judicial proceeding for any monetary damages or other remedy which may arise as a result of disclosure or publication in any manner other than a willfully unlawful disclosure to a third party that is not an employee, affiliated company, or employee or agent of the board or division, of the identity of any self-excluded person.

E. A person who is prohibited from any gaming establishment by any provision of this Title or pursuant to any self-exclusion rules adopted by the board shall not collect in any manner or proceeding any winnings or recover any losses arising as a result of any prohibited gaming activity.

F. In any proceeding brought against any licensee, permittee or casino gaming operator and any employee thereof for a willful violation of the self-exclusion rules of the board, the board may order the forfeiture of any money or thing of value obtained by the licensee or the casino gaming operator from any self-excluded person. Any money or thing of value so forfeited shall be deposited into the Compulsive and Problem Gaming Fund established pursuant to R.S. 28:842.

G. Nothing herein shall prevent any licensee, permittee, or casino gaming operator from adopting and maintaining a self-exclusion policy that may impose different or greater standards so long as such policy is in addition to the boards' self-exclusion rules and any actions taken pursuant to such a policy of a licensee, permittee, or casino gaming operator that has been approved by the board shall be subject to the limitations of liability set forth in this Section and R.S. 27:27.4.

H. The provisions of this Section shall not require the board, division, licensees, permittees, the casino gaming operator, and the employees thereof to identify problem or compulsive gamblers which is an activity that requires medical and clinical expertise.

I. Nothing herein shall be construed to relieve the licensee from the requirements of posting of signs to inform customers of the toll-free telephone number available to provide information and referral services regarding compulsive or problem gambling as required by R.S. 27:58(10), 249(B), 320, or 377.

J.(1) The board may impose sanctions on a licensee, permittee, or casino gaming operator under this Title, if the licensee, permittee, or casino gaming operator willfully fails to exclude from the licensed gaming establishment a person placed on the self-exclusion list.

(2) The board may seek revocation or suspension of a license, permit, or casino operating contract if the licensee, permittee, or casino gaming operator engages in a pattern of willful failure to exclude from the licensed gaming establishment persons placed on the self-exclusion list.

K. All rules shall be adopted pursuant to the provisions of the Administrative Procedure Act and R.S. 27:15(B)(8) and shall be subject to legislative oversight in accordance with R.S. 49:968. Notwithstanding any provision of law to the contrary, the legislative oversight committees shall have the power to make substantive changes to the rules in addition to approving or rejecting the rules.

L. A licensee or casino gaming operator conducting gaming pursuant to the provisions of this Title can demonstrate to the board compliance with the education and training provisions of this Section by providing proof of attendance by all employees when they are hired and annually thereafter at one of the following education programs:

(1) Training programs conducted by the Louisiana Association on Compulsive Gambling.

(2) Any other course on problem and compulsive gaming training approved by the board.

M. Except for the provisions of Subsection I, the provisions of this Section shall not apply to persons licensed pursuant to the provisions of the Video Draw Poker Devices Control Law as provided in Chapter 6 of this Title.

N. Notwithstanding the provisions of this Section to the contrary, the Louisiana Gaming Control Board shall adopt rules to provide for a uniform compulsive and problem gambling program for persons licensed pursuant to the provisions of the Video Draw Poker Devices Control Law as provided in Chapter 6 of this Title. All rules shall be adopted pursuant to the provisions of the Administrative Procedure Act and R.S. 27:15(B)(8) and shall be subject to legislative oversight and review in accordance with R.S. 49:968. Notwithstanding any provision of law to the contrary, the legislative oversight committees shall have the power to make substantive changes to the rules in addition to approving or rejecting the rules.

Acts 2001, No. 1124, §1.



RS 27:27.2 - Board designated excluded persons

§27.2. Board designated excluded persons

A. The board shall adopt rules to provide for the establishment of a list of persons who are to be excluded from any room, premises, or designated gaming area of any establishment where gaming is conducted pursuant to a license or contract issued pursuant to the provisions of this Title. The rules must define the standards for exclusion and include standards relating to the following persons:

(1) Those who are career or professional offenders as defined by the rules of the board.

(2) Those who have been convicted of a criminal offense specified by the board.

(3) Those whose presence in a gaming establishment operated by a licensee or the casino operator would be adverse to the interests of Louisiana or gaming operations.

B. The board and the division shall have the authority to place persons on the excluded list. The board or division may not place a person on the list required by this Section due to the person's race, color, creed, national origin, sex, or disability, as defined in R.S. 51:2232(11).

C. Whenever the name and description of any person is placed on an excluded person's list pursuant to this Title, except at that person's request, the division shall serve notice of such fact to such person by either of the following:

(1) By personal service.

(2) By certified mail to the last known address of such person.

D. A person may petition the board for removal of his name from the list. The petitioner has the burden of proving he does not meet the criteria of Paragraph (A)(1), (2), or (3) of this Section.

E. Any person who has been placed on the list of persons to be excluded or ejected from any gaming establishment pursuant to this Title may be imprisoned for up to six months or fined not more than five hundred dollars, or both if he thereafter enters or attempts to enter the premises of a gaming establishment without first having obtained a determination by the board that he should not have been placed on the list of persons to be excluded or ejected.

F.(1) The board may impose sanctions on a licensee, permittee, or casino gaming operator under this Title, if the licensee, permittee, or casino gaming operator willfully fails to exclude from the licensed gaming establishment a person placed on the exclusion list.

(2) The board may seek revocation or suspension of a license, permit, or casino operating contract if the licensee, permittee, or casino gaming operator engages in a pattern of willful failure to exclude from the licensed gaming establishment persons placed on the exclusion list.

G.(1) A person who is placed on the list is entitled to a hearing for review of the listing, unless otherwise agreed by the board or division and the named person, the hearing shall be held by the hearing officer in accordance with R.S. 27:25 not later than thirty days after the receipt of the petition.

(2) If upon completion of the hearing, the hearing officer determines that the rule does not or should not apply to the person listed, the division shall notify all licensees, casino gaming operator, and permittees of the determination.

H. The provisions of this Section shall not apply to persons licensed pursuant to the provisions of the Video Draw Poker Devices Control Law as provided in Chapter 6 of this Title.

Acts 2001, No. 1124, §1.



RS 27:27.3 - Advertising; compulsive gambling information

§27.3. Advertising; compulsive gambling information

In any advertisement of gaming activities or of a gaming establishment that is offered to the general public in print by any licensee or the casino gaming operator operated pursuant to the provisions of this Title, the toll-free telephone number of the National Council on Problem Gambling or a similar toll-free number approved by the board shall be placed on such advertisement.

Acts 2001, No. 1124, §1.



RS 27:27.4 - Exclusion or ejection of persons

§27.4. Exclusion or ejection of persons

A. Any licensee, permittee, or the casino gaming operator may exclude or eject any person for any reason, except race, color, creed, national origin, sex, or disability as defined in R.S. 51:2232(11).

B. Any licensee or casino gaming operator licensed pursuant to the provisions of this Title, and any employee of a licensee or casino gaming operator shall not be liable for any monetary damages or any other remedy in any judicial proceeding as a result of the exclusion or removal of any person for any reason, except race, color, creed, national origin, sex, or disability as defined in R.S. 51:2232(11).

Acts 2001, No. 1124, §1.



RS 27:28 - Suitability standards

§28. Suitability standards

A. No person shall be eligible to obtain a license or permit, enter into a casino operating contract with the state, or obtain any other approval pursuant to the provisions of this Title unless the applicant has demonstrated by clear and convincing evidence to the board or division, where applicable, that he is suitable. For the purposes of this Title, "suitable" means the applicant, licensee, casino gaming operator, permittee, or other person is:

(1) A person of good character, honesty, and integrity.

(2) A person whose prior activities, criminal record, if any, reputation, habits, and associations do not pose a threat to the public interest of this state or to the effective regulation and control of gaming, or create or enhance the dangers of unsuitable, unfair, or illegal practices, methods, and activities in the conduct of gaming or carrying on of the business and financial arrangements incidental thereto.

(3) Capable of and likely to conduct the activities for which the applicant, licensee, permittee, casino gaming operator, or licensed eligible facility is licensed, permitted, or approved pursuant to the provisions of this Title.

(4) Not disqualified pursuant to the provisions of Subsection B of this Section.

B. The board or division, where applicable, shall not grant a license or permit, enter into a casino operating contract, or issue any other approval pursuant to the provisions of this Title to any person who is disqualified on the basis of the following criteria:

(1) The conviction or a plea of guilty or nolo contendere by the applicant or any person required to be suitable under the provisions of this Title for any of the following:

(a) Any offense punishable by imprisonment of more than one year.

(b) Theft or attempted theft, illegal possession of stolen things, or any offense or attempt involving the misappropriation of property or funds.

(c) Any offense involving fraud or attempted fraud, false statements or declarations.

(d) Gambling as defined by the laws or ordinances of any municipality, any parish or county, any state, or of the United States.

(e) A crime of violence as defined in R.S. 14:2(B).

(2) There is a current prosecution or pending charge against the person in any jurisdiction for any offense listed in Paragraph (1) of this Subsection.

(3) The person is not current in filing all applicable tax returns and in the payment of all taxes, penalties, and interest owed to the state of Louisiana or any political subdivision of Louisiana, excluding items under formal appeal.

(4) The failure to provide information and documentation to reveal any fact material to a suitability determination, or the supplying of information which is untrue or misleading as to a material fact pertaining to the suitability criteria.

C.(1) In the awarding of a license, permit, casino operating contract, or other approval pursuant to the provisions of this Title, a conviction or plea of guilty or nolo contendere by the applicant shall not constitute an automatic disqualification as otherwise required pursuant to the provisions of Subparagraphs (a), (b), (c), and (d) of Paragraph (1) of Subsection B of this Section if:

(a) Ten or more years has elapsed between the date of application and the successful completion or service of any sentence, deferred adjudication, or period of probation or parole; or

(b) Five or more years has elapsed between the date of application and the successful completion of any sentence, deferred adjudication, or period of probation or parole and the conviction for an offense defined in R.S. 27:28(B)(1)(b) was a misdemeanor offense.

(2) The provisions of Paragraph (1) of this Subsection shall not apply to any person convicted of a crime of violence as defined in R.S. 14:2(B).

(3) Notwithstanding any provision of law to the contrary, the board and division may consider the seriousness and circumstances of any offense, any arrest, or any conviction in determining suitability in accordance with Subsection A of this Section.

D. An applicant who is not disqualified as a result of Subsection B of this Section shall be required to demonstrate to the board and division that he otherwise meets the remaining requirements for suitability, particularly those contained in Paragraphs (A)(1), (2), and (3) of this Section. Evidence of, or relating to, an arrest, summons, charge, or indictment of an applicant, or the dismissal thereof, may be considered by the board or division even if the arrest, summons, charge, or indictment results in acquittal, deferred adjudication, probation, parole, or pardon.

E. A person who has been found unsuitable or whose license, permit, or approval has been revoked, in this state or any other jurisdiction, may not apply for a license, permit, or approval or a finding of suitability for five years from the date there was a finding of unsuitability, or the license, permit, or approval was revoked, unless the board allows the application for good cause shown. The board shall promulgate rules necessary to carry out the provisions of this Section.

F. All licensees, all permittees, the casino gaming operator, and any other persons who have been found suitable or approved by the board or division shall maintain suitability throughout the term of the license, permit, casino operating contract, or approval. In the event of a current prosecution of an offense as provided in R.S. 27:28(B)(2), the board, or division where applicable, shall have the discretion to defer a determination on a person's continuing suitability pending the outcome of the proceedings provided that if a decision is deferred pending such outcome the board, or division where applicable, may take such action as is necessary to protect the public trust, including the suspension of any license or permit.

G. All licensees, all permittees, the casino gaming operator, and any other persons required to be found suitable shall have a continuing duty to inform the board and division of any possible violation of this Title and of any rules adopted by the board. No person who so informs the board or division of a violation or possible violation shall be discriminated against by the applicant, licensee, permittee, or casino gaming operator because of supplying such information.

H.(1)(a) Any person who has or controls directly or indirectly five percent or more ownership, income, or profit or economic interest in an entity which has or applies for a license or permit or enters into a casino operating contract with the state pursuant to the provisions of this Title, or who receives five percent or more revenue interest in the form of a commission, finder's fee, loan repayment, or any other business expense related to the gaming operation, or who has the ability or capacity to exercise significant influence over a licensee, the casino gaming operator, a permittee, or other person required to be found suitable pursuant to the provisions of this Title, shall meet all suitability requirements and qualifications pursuant to the provisions of this Title.

(b) In determining whether a person has significant influence for purposes of this Section, the board or division may consider but is not limited to the following: management and decision-making authority; operational control; financial relationship; receipt of gaming revenue or proceeds; financial indebtedness; and gaming related associations.

(2)(a) A lessor of immovable property forming any part of the complex of a licensed gaming operation is required to submit to suitability.

(b) Notwithstanding anything contained in this Chapter to the contrary, the obligations to the division of the real estate lessor of a licensee who receives less than two percent of the net gaming revenue of a licensee and who is not involved in the day-to-day operations of the licensee shall be to provide such financial information, documentation, and necessary release forms for the division to make a determination that no person who fails to meet suitability requirements is receiving any funds received by the lessor from the licensee, or is participating in the management of the affairs or business operations of the lessor. An individual who is an officer, director or has five percent or more economic interest in a lessor who receives less than two percent of the net gaming revenue of a licensee shall provide only the information required of a person permitted as in R.S. 27:29.4(B).

I. If the board finds that an individual owner or holder of a security of a licensee, permittee, or the casino gaming operator, or of a holding or intermediary company of a licensee, permittee, or the casino gaming operator, or any person or persons with an economic interest in a licensee, permittee, or the casino gaming operator, or a director, partner, officer, or managerial employee is not suitable, and if as a result, the licensee, permittee, or casino gaming operator is no longer qualified to continue as a licensee, permittee, or casino gaming operator, the board shall propose action necessary to protect the public interest, including the suspension or revocation of the license or permit, or any action authorized under the casino operating contract. The board may also issue under penalty of revocation or suspension of a license or permit, or any action authorized under the casino operating contract, a condition of disqualification naming the person or persons and declaring that such person or persons may not:

(1) Receive dividends or interest on securities of a person, or a holding or intermediary company of a person, holding a license, casino operating contract, permit, or other approval.

(2) Exercise directly, or through a trustee or nominee, a right conferred by securities of a person, or a holding or intermediary company of a person, holding a license, casino operating contract, permit, or other approval of the board issued pursuant to the provisions of this Title.

(3) Receive remuneration or other economic benefit from any person, or a holding or intermediary company of a person, holding a license, casino operating contract, permit, or other approval issued pursuant to this Title.

(4) Exercise significant influence over activities of a person, or a holding or intermediary company of a person, holding a license, casino operating contract, permit, or other approval issued pursuant to the provisions of this Title.

(5) Continue owning or holding a security of a person, or a holding or intermediary company of a person, holding a license, casino operating contract, permit, or other approval of the board issued pursuant to the provisions of this Title or remain as a manager, officer, director, or partner of a licensee or permittee.

J. In the awarding of a license, permit, casino operating contract, or other approval pursuant to the provisions of this Title, the board and division may consider that the person is not current in filing all applicable tax returns and in the payment of all taxes, penalties, and interest owed the Internal Revenue Service, excluding items under formal appeal.

K. Except for video draw poker manufacturers, the provisions of this Section shall not apply to persons licensed pursuant to the provisions of the Video Draw Poker Devices Control Law as provided in Chapter 6 of this Title.

Acts 2001, No. 1222, §1, eff. July 2, 2001; Acts 2004, No. 753, §1; Acts 2014, No. 370, §1; Acts 2014, No. 738, §2.



RS 27:29 - Permit required; terms; disposition of fees

§29. Permit required; terms; disposition of fees

A. The securing of a permit under the provisions of this Title shall be a prerequisite for performing any activity which requires a permit pursuant to this Title.

B. The permits provided for in this Title shall not be transferable.

C. Any permit applied for, granted, or issued under the provisions of this Title is an absolute revocable privilege, the awarding, denial, or withdrawal of which is solely within the discretion of the board or the division, where applicable, except as provided in this Title. Any permit issued or renewed under the provisions of this Title is not a property right or a protected interest under the constitutions of either the United States or the state of Louisiana.

D. A licensee, permittee, or casino gaming operator shall not employ any person in a capacity for which he is required to be issued a permit, unless he possesses a valid permit.

E. Every person desiring to obtain a gaming permit shall make application to the board or division where applicable on a form and in a manner prescribed by the board. The application forms shall be provided by the board and shall contain such information pursuant to the provisions of this Title, the board, and the division. No application shall be accepted unless the board or division, where applicable, determines that all relevant requirements of this Title have been met.

F. The term of a permit issued pursuant to the provisions of R.S. 27:29.1, 29.2, 29.3, and 86 shall be for five years.

G. The term of a permit issued pursuant to the provisions of R.S. 27:29.4 shall be for two years.

H. The division shall collect all fees assessed pursuant to the provisions of R.S. 27:29.1, 29.2, 29.3, and 29.4. The division shall deposit the fees in accordance with the provisions of R.S. 27:92.

I. The failure to remain current in the payment of any fee assessed pursuant to the provisions of R.S. 27:29.1, 29.2, 29.3, or 29.4 shall result in the suspension of the permit.

J. The board shall establish by rule a procedure for issuing and renewing permits that are issued so that a similar number of permits will come up for renewal in each subsequent year. The rule may provide for a one-time renewal period of less than a five-year duration.

K. Except for video draw poker device manufacturers, the provisions of this Section shall not apply to persons licensed pursuant to the provisions of the Video Draw Poker Devices Control Law as provided in Chapter 6 of this Title.

Acts 2001, No. 1222, §1, eff. July 2, 2001.



RS 27:29.1 - Manufacturer; permits

§29.1. Manufacturer; permits

A. The board shall issue a manufacturer permit to suitable persons who manufacture any gaming device, supplies, or equipment for use under the provisions of this Title. A person shall not manufacture any gaming device, supplies, or equipment for use under the provisions of this Title unless they possess a valid manufacturer permit.

B. No person who is permitted as or has an economic interest in an entity permitted as a manufacturer shall be permitted as a distributor or device owner or have his premises licensed for operation of video draw poker devices pursuant to the provisions of this Title.

C. Except as provided in Subsection B of this Section, the holder of a permit issued under this Section shall be authorized to manufacture, repair, or sell the product for which the permit is issued to a holder of a license issued pursuant to the provisions of this Title, or the casino gaming operator.

D. The annual fee for a manufacturer of slot machines and video draw poker devices permit issued under the provisions of this Section is fifteen thousand dollars. This fee is required to be submitted at the time of application and on the anniversary date of the issuance of the permit thereafter.

E. The annual fee for a manufacturer of gaming equipment other than slot machines and video draw poker devices permit issued under the provisions of this Section is seven thousand five hundred dollars. This fee is required to be submitted at the time of application and on the anniversary date of the issuance of the permit thereafter.

Acts 2001, No. 1222, §1, eff. July 2, 2001.



RS 27:29.2 - Gaming supplier permits

§29.2. Gaming supplier permits

A. The board shall issue a gaming supplier permit to suitable persons who supply, sell, lease, or repair, or contract to supply, sell, lease, or repair gaming devices, equipment, and supplies to the holder of a license as defined in R.S. 27:44(14), R.S. 27:353(5) or the casino gaming operator. A person shall not supply, sell, lease, or repair or contract to supply, sell, lease, or repair gaming devices, equipment, and supplies unless they possess a valid gaming supplier permit.

B. Gaming devices, supplies, or equipment may not be distributed to the holder of a license as defined in R.S. 27:44(14), R.S. 27:353(5) or a casino gaming operator or supplier unless such devices, equipment, or supplies conform to rules adopted by the board for such purpose.

C. A person is ineligible to receive a gaming supplier permit, if the applicant employs a person who is the holder of a gaming employee permit under this Title and who participates in the management or operation of gaming operations authorized under this Title.

D. A supplier shall furnish to the board a list of any gaming equipment and supplies offered by the supplier for sale or lease in connection with games authorized under this Title. A supplier shall keep books and records for the furnishing of gaming equipment and supplies to gaming operations separate and distinct from any other business that the supplier might operate. A supplier shall file a quarterly return with the board listing all sales and leases. A supplier shall permanently affix its name to all its gaming devices, equipment, and supplies for gaming operations unless otherwise authorized by the board. Any supplier's gaming devices, equipment, or supplies which are used by any person in unauthorized gaming operations shall be forfeited to the board. The holder of a license as defined in R.S. 27:44(14), R.S. 27:353(5), and the casino gaming operator may own its own gaming devices, equipment, and supplies. Each supplier, the holder of a license as defined in R.S. 27:44(14), R.S. 27:353(5), and the casino operator shall file an annual report with the board listing its inventories of gaming devices, equipment, and supplies.

E. The annual fee for a gaming supplier permit issued under the provisions of this Section is three thousand dollars. This fee is required to be submitted at the time of application and on the anniversary date of the issuance of the permit thereafter.

Acts 2001, No. 1222, §1, eff. July 2, 2001.



RS 27:29.3 - Non-gaming supplier permit

§29.3. Non-gaming supplier permit

A.(1) The division shall issue a non-gaming supplier permit to suitable persons who furnish services or goods and receive compensation or remuneration in excess of two hundred thousand dollars per calendar year for such goods or services, as defined by the rules of the board, to the holder of a license as defined in R.S. 27:44(14) and 353(5), or the casino gaming operator. Such services include but are not limited to industries offering goods or services whether or not directly related to gaming activity, including junket operators and limousine services contracting with the holder of a license as defined in R.S. 27:44(14) and 353(5), or the casino gaming operator, suppliers of food and nonalcoholic beverages, gaming employee or dealer training schools, garbage handlers, vending machine providers, linen suppliers, or maintenance companies. Any employee or dealer training school, other than employee or training schools conducted by a licensee, or the casino gaming operator, shall be conducted at an institution approved by the Board of Regents or the State Board of Elementary and Secondary Education.

(2) Any person who, directly or indirectly, furnishes services or goods to the holder of a license as defined in R.S. 27:44(14) and 353(5), or the casino gaming operator, regardless of the dollar amount of the goods and services furnished or who has a business association with the holder of a license as defined in R.S. 27:44(14) and 353(5), or the casino operator, may be required by the board or division, where applicable, to be found suitable or apply for a non-gaming supplier permit. Failure to supply all information required by the board or division, where applicable, may result in a finding of unsuitability or denial of a non-gaming supplier permit.

B.(1) The division may waive any person or field of commerce from the requirements of this Subsection if the division determines either of the following:

(a) That the person or field of commerce is currently and sufficiently regulated by a public agency or that it will provide goods or services in insubstantial or insignificant amounts or quantities as determined by rule of the board.

(b) That permitting is not advisable or necessary in order to protect the public interest or to accomplish the policies established by this Section.

(2) Any non-gaming supplier required to obtain a non-gaming supplier permit, other than those listed in Subsection E in this Section may request a waiver of the necessity of obtaining a non-gaming supplier permit. The division may grant such a request upon a showing of good cause by the non-gaming supplier.

(3) The division may rescind any waiver issued pursuant to this Subsection.

C. A person is ineligible to receive a non-gaming supplier permit, if the applicant holds, or employs a person who holds a gaming employee permit under this Title and participates in the management or operation of gaming operations authorized under this Title.

D. The holder of a license as defined in R.S. 27:44(14) or R.S. 27:353(5), or the casino gaming operator, shall ensure that all persons required to be licensed or permitted, or persons performing regulated tasks who are supplied by contractual agreement or otherwise, are properly licensed or permitted pursuant to this Title.

E. Persons, firms, or corporations holding valid wholesale licenses issued by the federal, state, and local governments for the sale of alcoholic beverages shall not be required to obtain a permit of the sale of goods other than gaming devices or equipment and shall be exempt from the fee provided for in Subsection F of this Section.

F. The annual fee for a permit issued under the provisions of this Section is two hundred fifty dollars. This fee is required to be submitted at the time of application and on the anniversary date of the issuance of the permit thereafter.

Acts 2001, No. 1222, §1, eff. July 2, 2001; Acts 2007, No. 292, §1.



RS 27:29.4 - Key and non-key gaming employee permit

§29.4. Key and non-key gaming employee permit

A. The board shall issue a key gaming employee permit to suitable persons pursuant to this Title.

B. The division shall issue a non-key gaming employee permit to suitable persons pursuant to this Title.

C. No gaming employee required by this Title to be permitted may commence employment or be employed as a gaming employee unless that person is the holder of a valid gaming employee permit.

D. The holder of a key or non-key gaming employee permit issued under this Title shall be authorized to work in the capacity for which permitted for the holder of a license as defined in R.S. 27:44(14), R.S. 27:353(5), or the casino gaming operator.

E. The fee for a non-key gaming employee permit issued under the provisions of this Section is two hundred dollars. This fee is required to be submitted at the time of application. The renewal fee for a non-key gaming employee permit issued under the provisions of this Section is two hundred dollars.

F. The fee for the initial application for a key gaming employee permit issued under the provisions of this Section is five hundred dollars. This fee is required to be submitted at the time of application. The renewal fee for the key gaming employee permit is two hundred dollars.

G. The provisions of this Section shall not apply to persons licensed pursuant to the provisions of the Video Draw Poker Devices Control Law as provided in Chapter 6 of this Title.

Acts 2001, No. 1222, §1, eff. July 2, 2001.



RS 27:29.5 - Renewal of permits; penalties

§29.5. Renewal of permits; penalties

A. Subject to the power of the board or division where applicable to deny, revoke, suspend, condition, or limit licenses or permits, any license or permit in force may be renewed by the board or division where applicable for the next succeeding period upon proper application for renewal and payment of permit fees as required by law and the rules and regulations of the board.

B. Application for renewal of all permits, and all applicable permit fees, shall be filed with the board or division where applicable no later than sixty days prior to the expiration of the current permit.

C. Any person failing to pay any permit fee due at the time provided shall pay, in addition to such permit fee, a penalty of not less than twenty-five dollars or twenty-five percent of the amount due, whichever is the greater. The penalty shall be collected as are other charges, or fees and penalties pursuant to R.S. 27:24.

D. If any employee of a licensee, the casino gaming operator, or permittee who is required to have a permit fails to renew his permit as provided herein, the employer, upon notice by the board or division where applicable, shall terminate the employee or suspend the employee until such time as the employer is notified by the division that the employee has renewed his permit. Failure to timely file a renewal application as provided in this Section shall not be a basis for suspension or revocation of the permit prior to its expiration.

Acts 2001, No. 1222, §1, eff. July 2, 2001.



RS 27:30 - Crime of making false statements relating to gaming

§30. Crime of making false statements relating to gaming

A. No person shall knowingly or intentionally make a material false statement in any application for a license to conduct gaming activities, casino operating contract, permit, or suitability determination pursuant to the provisions of this Title. No person shall intentionally make a material false statement in any book, record, form, or any other document which is required, compiled, or maintained pursuant to the provisions of this Title.

B. Any person who violates any of the provisions of this Section shall be imprisoned at hard labor for not more than ten years and may be fined an amount not to exceed ten thousand dollars, or both.

Acts 2001, No. 1222, §1, eff. July 2, 2001.



RS 27:30.1 - Unlawful use of state-issued identification to gain access to a gaming establishment or in conjunction with gaming activities

§30.1. Unlawful use of state-issued identification to gain access to a gaming establishment or in conjunction with gaming activities

A. It shall be unlawful for any person to gain access, or attempt to gain access to the designated gaming area of any establishment where gaming is conducted pursuant to a license issued or casino operating contract entered into pursuant to the provisions of this Title, by the use of or attempted use of another person's state issued identification or driver's license or any fraudulent or altered identification issued or purported to be issued by any state, the United States, or any foreign or sovereign government, or any political subdivision thereof, or for any person to knowingly permit the use thereof by another in conjunction with gaming activities.

B. Any person who violates, assists, or who knowingly permits the violation of the provisions of this Section may be imprisoned for not more than six months or fined not more than five hundred dollars, or both.

Acts 2001, No. 1222, §1, eff. July 2, 2001.



RS 27:30.2 - Unlawful use of an expired permit

§30.2. Unlawful use of an expired permit

Any person who manufactures, supplies, or distributes any gaming device, equipment, material, or machine used in gaming, after his permit has expired, may upon conviction be imprisoned for not more than six months or fined not more than five hundred dollars, or both, and, in addition to the penalties provided by law, is liable to the state of Louisiana for all permit fees and penalties which would have been due upon application for renewal.

Acts 2001, No. 1222, §1, eff. July 2, 2001.



RS 27:30.3 - Use of a counterfeit or unlawful wagering instrument prohibited

§30.3. Use of a counterfeit or unlawful wagering instrument prohibited

A. It is unlawful for any licensee, permittee, or other person to use a counterfeit or unlawful wagering instrument. For the purposes of this Section "counterfeit or unlawful wagering instrument" includes any chip, token, coin, voucher, electronic card, or other wagering instrument not approved by the board.

B. It is unlawful for any person, in playing or using any gaming device designed to receive, play, or be operated by chips, tokens, coins, vouchers, or electronic cards approved by the board, or by lawful currency of the United States of America to knowingly use chips, tokens, coins, vouchers, or electronic cards not of the same denomination or represented value intended to be used in that gaming activity.

C. Any person who violates any of the provisions of this Section shall be imprisoned, with or without hard labor, for not more than two years or may be fined not more than two thousand dollars, or both.

Acts 2004, No. 324, §1.



RS 27:30.4 - Unlawful possession of devices intended for violations of the Louisiana Gaming Control Law

§30.4. Unlawful possession of devices intended for violations of the Louisiana Gaming Control Law

A. It is unlawful for any person to have on his person or in his possession on or off the premises of any licensed gaming establishment any device intended to be used to violate the provisions of this Title.

B. It is unlawful for any person to have on his person or in his possession on or off the premises of any licensed gaming establishment with the intent to violate the provisions of this Title any key or device known to have been designed for the purpose of and suitable for opening, entering, or affecting the operation of any gambling game, drop box, or any electronic or mechanical device connected thereto, or for removing money or other contents therefrom.

C. Any person who violates any of the provisions of this Section shall be imprisoned, with or without hard labor, for not more than two years or may be fined not more than two thousand dollars, or both.

Acts 2004, No. 324, §1.



RS 27:30.5 - Manufacture, sale, or distribution of gaming materials intended for illegal use prohibited; altering equipment prohibited; instructing others in cheating prohibited

§30.5. Manufacture, sale, or distribution of gaming materials intended for illegal use prohibited; altering equipment prohibited; instructing others in cheating prohibited

A. It is unlawful to manufacture, sell, or distribute any cards, chips, dice, voucher, coupon, electronic card, game, or device that is intended to be used to violate any provisions of this Title.

B. It is unlawful to mark, alter, or otherwise modify any gaming equipment, gaming device, or associated equipment in a manner that:

(1) Affects the result of a wager by determining win or loss; or

(2) Alters the normal criteria of random selection, which affects the operation of a game or which determines the outcome of a game.

C. It is unlawful for any person to instruct another in cheating or in the use of any device for that purpose, with the knowledge or intent that the information or use so conveyed may be employed to violate any provision of this Title. The provisions of this Subsection shall not apply to board-approved training programs for gaming employees conducted by, or on behalf of, gaming licensees.

D. Any person who violates any of the provisions of this Section shall be imprisoned, with or without hard labor, for not more than two years or may be fined not more than two thousand dollars, or both.

Acts 2004, No. 324, §1.



RS 27:30.6 - Electronic gaming devices; central computer system

§30.6. Electronic gaming devices; central computer system

A. The legislature hereby finds and declares that:

(1) There is a compelling state interest in ensuring the most efficient, honest, and accurate regulation of the gaming industry.

(2) In order to maintain the security and integrity of electronic gaming devices and for ensuring accurate and thorough accounting procedures, the law mandates that all licensed video draw poker devices, video pull-tabs, electronic gaming devices on licensed riverboats, and slot machines at live racing facilities be connected to a central computer. Likewise the casino operating contract provides for complete and unrestricted access to information contained within their centralized computer to the office of state police and the Louisiana Gaming Control Board. The legislature finds that it is in the best interest of the state and the general public that all electronic gaming devices licensed in this state should be subject to this type of monitoring and accordingly that all electronic gaming devices should be linked by telecommunication to a central computer system.

(3) The present level of technology in electronic gaming devices makes it both feasible and efficacious to require all electronic gaming devices on licensed riverboats in this state to be linked by telecommunication to a central computer system which will facilitate the monitoring and reading of the devices for the purposes of maintaining the security and integrity of the devices and the integrity of the information reported to the system, in order to ensure that licensees meet their financial obligations to the state.

(4) The most efficient, accurate, and honest regulation of the gaming industry in this state can best be facilitated by establishing a central computer system under which all electronic gaming devices will be linked to that system by telecommunication to provide superior capability of auditing, reporting, and regulation of that industry.

B. Any electronic gaming device which is included in the definition of "game", "gaming device", and "gaming equipment", as provided for in R.S. 27:44(10) or (12) or in the definition of "slot machine" as provided for in R.S. 27:44(24) or 353(14), or which is included in the definitions in the rules adopted or enforced by the Louisiana Gaming Control Board, or which is otherwise regulated by Chapters 4 and 7 of this Title shall be linked by telecommunication to a central computer system for purposes of monitoring and reading device activities as provided for in this Section.

C. The provisions of this Section shall apply to any electronic gaming device operated by the holder of a license as defined in R.S. 27:44(14) and regulated by the provisions of Chapter 4 of this Title and to any electronic gaming device operated by the holder of a license as defined in R.S. 27:353(5) and regulated by the provisions of Chapter 7 of this Title.

D. The central computer system authorized by the provisions of this Section shall be designed and operated to allow the monitoring and reading of electronic gaming devices on licensed riverboats and at live racing facilities for the purposes of maintaining the security and integrity of the devices and the integrity of the information reported to the system, so that the fiscal responsibility of the licensees with regard to their obligations to the state will be ensured. The central computer system authorized by the provisions of this Section shall be administered by the Department of Public Safety and Corrections, office of state police, gaming division.

E. The central computer system shall be capable of monitoring and reading financial aspects of each electronic gaming device such as cash in, cash out, amount played, amount won, games played, and games won. As used in this Subsection, "cash" means coins, currency, tokens, credits, or any other thing of value which is used to play or operate an electronic gaming device or which is used to pay the winnings from playing or operating an electronic gaming device.

F. The central computer system shall provide for the monitoring and reading of exception code reporting such as an on-line computer alert, alarm monitoring capability to ensure direct scrutiny of conditions detected and reported by the electronic gaming device, including any device malfunction, any type of tampering, and any open door to the drop area.

G. The central computer system shall not provide for the monitoring or reading of personal or financial information concerning patrons of gaming activities conducted on a riverboat or at live racing facilities.

H. The Louisiana Gaming Control Board shall adopt rules to implement the provisions of this Section. All rules shall be adopted in accordance with the Administrative Procedure Act and the provisions of R.S. 27:15(B)(8). The rules shall ensure that the security and integrity of the electronic gaming devices are preserved and that the information transmitted to the central computer system through telecommunication is complete and accurate and will facilitate regulatory efforts to ensure that licensees fulfill their financial obligations to the state. The rules shall provide for the orderly and efficacious collection and payment of the fee provided for by this Section and may provide for the payment of the fee at the same time as other fees owed by the licensee to the Louisiana Gaming Control Board or the division.

I. The Department of Public Safety and Corrections, office of state police, shall impose and collect an annual fee not in excess of fifty dollars on each electronic gaming device linked by telecommunication to the central computer system as provided by this Section. The purpose of the fee shall be to defray the costs to the state of acquiring, implementing, and maintaining the central computer system as provided for in this Section. The annual fee shall be established in an amount which will generate an amount of funds in each fiscal year which is equal to the projected cost of administering the system for that fiscal year. No additional fee shall be imposed with respect to the central computer system. This fee shall be in addition to any other fee provided for by this Chapter. The fee shall be subject to the following provisions:

(1) The fee shall be collected each state fiscal year. The initial fee shall be due when the electronic gaming device is linked by telecommunication to the central computer system.

(2) The Department of Public Safety and Corrections, office of state police, shall hold a public hearing on the proposed fee during the month of January of the year preceding the fiscal year in which the fee is to be effective. The public shall be allowed a reasonable opportunity to comment on the proposed fee in the hearing and shall be allowed a reasonable opportunity to submit written comments and related information concerning the proposed fee.

(3) The Department of Public Safety and Corrections, office of state police, shall submit the amount of the proposed fee to the legislative committees with jurisdiction over gaming matters as provided by legislative rule no later than March fifteenth of each year. The Department of Public Safety and Corrections, office of state police, shall submit to those committees information and documentation which establishes that the level of regulation is consistent with the purposes of this Section and that the amount of the proposed fee is limited to generating funds to defray the costs of administering the central computer system for that fiscal year.

(4) If the amount of the proposed fee exceeds by fifty percent the fee imposed during the prior year or the sum of twenty-five dollars, the fee shall not be imposed or collected unless the legislative committees with jurisdiction over gaming matters as provided by legislative rule have found that the information and documentation submitted by the Department of Public Safety and Corrections, office of state police, is sufficient to justify the amount of the proposed fee and those committees have affirmatively approved the amount of the proposed fee.

J. The telecommunication between electronic gaming devices on licensed riverboats and at live racing facilities and the central computer system shall be in continuous operation at all times.

K. The state of Louisiana shall not be responsible for any costs associated with upgrading any electronic gaming device to enable the device to be linked for telecommunication with the central computer system provided for by this Section. All costs associated with such an upgrade shall be paid by the licensee.

L. The provisions of this Section shall not apply to persons licensed pursuant to the provisions of the Video Draw Poker Devices Control Law as provided for in Chapter 8 of this Title or to the casino gaming operator.

M. The provisions of this Section shall not apply to the casino gaming operator conducting gaming operations at the official gaming establishment pursuant to the provisions of the Louisiana Economic Development and Gaming Control Law as provided for in Chapter 5 of this Title.

Acts 2004, No. 336, §1, eff. June 18, 2004; Acts 2015, No. 19, §1.



RS 27:31 - TRANSFER PROVISIONS

CHAPTER 3. TRANSFER PROVISIONS

§31. Transfer of obligations, funding sources, and functions

A.(1) Beginning May 1, 1996, the board established in this Title shall undertake and become the sole and exclusive regulatory and supervisory board for gaming operations and activities authorized by the Louisiana Riverboat Economic Development and Gaming Control Act, the Louisiana Economic Development and Gaming Corporation Act, and the Video Draw Poker Devices Control Law. Further, the board shall have all regulatory, enforcement, and supervisory authority which exists in the state as to gaming on Indian lands as provided in the provisions of Act No. 888 of the 1990 Regular Session of the Legislature and Act No. 817 of the 1993 Regular Session of the Legislature. The board created in this Title shall be the successor to any board of directors, president, board, commission, or committee established prior to May 1, 1996, to regulate gaming under such laws as well as successor to any authority heretofore granted to any other office or division within the Department of Public Safety and Corrections or any other state department or agency, except as otherwise specifically provided herein.

(2) Effective May 1, 1996, the Riverboat Gaming Commission is abolished.

(3) Effective May 1, 1996, the Louisiana Gaming Control Board shall assume control of the affairs of the Louisiana Economic Development and Gaming Corporation.

B. Effective May 1, 1996, all powers, duties, functions, and responsibilities of the regulatory entities designated in Paragraphs (2) and (3) of Subsection A of this Section are transferred to and shall be performed and exercised by the Louisiana Gaming Control Board. In addition, all of the obligations of those entities are transferred to the Louisiana Gaming Control Board. Upon the transfer of the powers, duties, functions, and responsibilities accomplished by this Section, any pending or unfinished business of those regulatory entities shall become the business of and be completed by the Louisiana Gaming Control Board with the same power and authority as the entity from which the functions are transferred.

C. Any reference in rules, laws, and documents to or any designation by any law or contract or other document of any entity whose functions are transferred to the board shall be deemed to refer to the board provided that, to the extent necessary to prevent the impairment of the contractual obligations of any entity heretofore existing or of the state, the existence, organization, and functions of any such entity shall be excluded from the provisions of this Section. Any legal proceeding to which any of the entities is a party and which is filed, initiated, or pending before any court on May 1, 1996, and all documents involved in or affected by said legal proceeding, shall retain their effectiveness and shall be continued in the name of the board. All further legal proceedings and documents in the continuation, disposition, and enforcement of said legal proceeding shall be in the name of the board and the board shall be substituted for the entities without the necessity for amendment of any document. This Title shall not be construed so as to impair the contractual or other obligations of the entities or of the state of Louisiana. All obligations of the entities shall be the obligations of the board. The board shall be the successor in every way to the entities from which the functions are transferred, including all of the obligations and debts of the entities. This Title shall not be construed or applied in any way which will prevent full compliance by the state, or any department, office, or agency thereof, with the requirements of any Act of Congress of the United States or any regulation made thereunder by which federal aid or other federal assistance has been or hereafter is made available.

D. All books, papers, records, money, rights of action, and other property of every kind, movable and immovable, real and personal heretofore possessed, controlled, or used by any entity the authority of which is transferred to the Louisiana Gaming Control Board are hereby transferred to the Louisiana Gaming Control Board, except as otherwise specifically provided herein.

E. All administrative rules and regulations promulgated by entities whose powers have been transferred to the Louisiana Gaming Control Board pursuant to the provisions of this Title shall be considered valid and remain in effect until repealed by the Louisiana Gaming Control Board.

F.(1) All funds dedicated and appropriated shall be transferred to the board pursuant to R.S. 27:92(C)(2) and R.S. 27:270.

(2) All funds dedicated and appropriated shall be transferred to the office of state police pursuant to R.S. 27:92(A), (B), and (C)(1), (3), (4), and (5) and as appropriated by the legislature.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996.



RS 27:32 - Executive organization; retention of function

§32. Executive organization; retention of function

A. For the purposes of executive branch organization, the Louisiana Gaming Control Board is placed within the Department of Public Safety and Corrections, pursuant to R.S. 36:409(N).

B. All authority, power, responsibility, and functions of the board shall remain with the board and be administered, managed, and implemented without regard to the department secretary, or other department officers and employees, as provided in R.S. 36:801.1.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996.



RS 27:41 - THE LOUISIANA RIVERBOAT ECONOMIC

CHAPTER 4. THE LOUISIANA RIVERBOAT ECONOMIC

DEVELOPMENT AND GAMING CONTROL ACT

PART I. GENERAL PROVISIONS

§41. Title and citation

This Chapter shall be cited and referred to as the "Louisiana Riverboat Economic Development and Gaming Control Act".

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:501 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:42 - Public policy of riverboat economic development and gaming activities

§42. Public policy of riverboat economic development and gaming activities

A. The legislature hereby finds and declares to be the public policy of this state that:

(1) The development of a historic riverboat industry is important to the economy of the state of Louisiana in that it will assist in the continuing growth of the tourism industry and thus will benefit the general welfare of our citizens and create new jobs. It is the intent of this Chapter to utilize Louisiana resources, goods, and services in the operation and construction of riverboats to the extent allowable by law, as defined in this Chapter.

(2) An integral part of riverboat operation and profitability is the offering of regulated gaming, among other activities.

(3) The nature of the riverboat industry is such that the operation of riverboats on the waters of the state of Louisiana while allowing certain gaming activities will result in many benefits to the state with no significant detriment to the citizens of the state.

(4) Riverboats which conduct gaming activities thereon shall be licensed and supervised through the period of construction of the vessel continuing through to the operation of the vessel, and further gaming-related employees of such riverboats, gaming operators, manufacturers, suppliers, and distributors of gaming devices and equipment shall therefore be regulated, licensed, and controlled in such a manner as to accomplish and promote the above public policies in such a manner as to protect the public health, safety, morals, good order, and general welfare of our citizens.

(5) The riverboats or facilities in which licensed gaming is conducted are of vital law enforcement and social interest to the state, and it is in the public interest that the regulatory and investigatory powers and duties conferred by this Chapter include the power and duty to review architectural and construction plans to assure that a proposal is suitable by law enforcement, aesthetic and architectural standards.

B. It is the express intent, desire, and policy of the legislature that no gaming operator, applicant for a license, permit, or other thing existing, issued, or let as a result of this Chapter shall have any right of action to obtain any license, permit, or the granting of the approval sought except as provided for and authorized by this Chapter. Any license, permit, approval, or thing obtained or issued pursuant to the provisions of this Chapter is expressly declared by the legislature to be a pure and absolute revocable privilege and not a right, property or otherwise, under the constitutions of the United States or of the state of Louisiana. Further, the legislature declares that no holder of any license or permit acquires any vested interest or right therein or thereunder.

Acts 1991, No. 753, §1, eff. July 18, 1991; Acts 1993, No. 572, §1, eff. June 14, 1993; Redesignated from R.S. 4:502 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:43 - Gaming activities allowed on designated rivers and waterways

§43. Gaming activities allowed on designated rivers and waterways

A. Notwithstanding any other provision of law to the contrary, the conducting of gaming activities on a riverboat in accordance with the provisions of this Chapter, while upon designated rivers or waterways as described in Subsection B of this Section, is hereby authorized.

B.(1) For purposes of this Chapter, designated rivers and waterways shall include those portions of the Mississippi, Red, except the portion of the Red River within the borders of Rapides Parish, Calcasieu, Mermentau, or Atchafalaya Rivers and Bayou Segnette within the city limits of Westwego, the Mississippi River Gulf Outlet, Bayou Bienvenue, Lake Pontchartrain, Lake Maurepas, Lake Charles, the Intracoastal Waterway, except the portion thereof within the borders of Terrebonne and Lafourche Parishes, and the Sabine River north of the Toledo Bend Reservoir Dam subject to the provisions of Paragraph (2) of this Subsection, upon which a gaming operator is authorized to conduct gaming operations in accordance with the provisions of this Chapter.

(2)(a) On and after June 20, 1995, the addition of a designated river or waterway to those listed in Paragraph (1) of this Subsection shall be effective only after approval by voters in an election held, pursuant to this Paragraph, in any parish which borders the proposed river's or waterway's banks. Such election shall permit voters in such parishes to decide the question of whether the berthing of a riverboat upon which gaming is conducted on such river or waterway shall be authorized.

(b)(i) At any time after the inclusion of a river or waterway has been proposed by an act of the legislature, the governing authority of any parish which borders the proposed river's or waterway's banks may order, by resolution, an election to permit voters in such parish to decide the question of whether the berthing of a riverboat upon which gaming is conducted on such river or waterway shall be authorized. Such election shall be held pursuant to the provisions of Chapter 6-B of Title 18 of the Louisiana Revised Statutes of 1950.

(ii) If such an election has occurred in any parish which borders the banks of a proposed river or waterway and the results in any such election have been favorable, then immediately upon promulgation of the election results in any such parish, the river or waterway proposed by an act of the legislature shall be considered a designated river or waterway.

C.(1) For the purposes of this Section, the Intracoastal Waterway shall be deemed to include all of Bayou Boeuf within, or which forms the border of, St. Mary Parish, including that portion of Bayou Boeuf in St. Mary Parish historically described by the National Oceanic and Atmospheric Administration as the Morgan City to Port Allen Landside Route of the Intracoastal Waterway.

(2) This Subsection is expressly declared to be a clarification of the law. The provisions of this Subsection shall not be construed to add a designated river or waterway to those enumerated in Subsection B of this Section or to require the holding of an election or elections pursuant to Subsection B of this Section.

Acts 1991, No. 753, §1, eff. July 18, 1991; Acts 1992, No. 1117, §1; Acts 1995, No. 1299, §1, eff. June 20, 1995. Redesignated from R.S. 4:503 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1997, No. 576, §1; Acts 2001, No. 942, §1.



RS 27:44 - Definitions

§44. Definitions

When used in this Chapter, the following terms shall mean:

(1) "Applicant" means a person who has submitted an application to the division seeking a license or permit, or the renewal thereof.

(2) "Application" means the forms and schedules prescribed by the division upon which an applicant seeks a license or permit or the renewal thereof. Application also includes information, disclosure statements, and financial statements submitted by an applicant as part of an application.

(3) "Board" shall have the same meaning as the term defined in R.S. 27:3.

(4) "Designated gaming area" means that portion of a riverboat in which gaming activities may be conducted. Such designated gaming area shall not exceed sixty percent of the total square footage of the passenger access area of the vessel or thirty thousand square feet, whichever is lesser.

(5) "Designated river" or "designated waterway" means those rivers or bodies of water listed in R.S. 27:43 upon which gaming activities may be conducted.

(6) "Division" shall have the same meaning as that term defined in R.S. 27:3.

(7) "Economic interest" shall have the same meaning as that term defined in R.S. 27:3.

(8) Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.

(9) "Entertainment fee" means a fee assessed by the state for each passenger boarding a riverboat.

(10) "Game" means any banking or percentage game which is played with cards, dice, or any electronic, electrical, or mechanical device or machine for money, property, or any thing of value. "Game" does not include a lottery, bingo, pull tabs, raffles, electronic video bingo, cable television bingo, dog race wagering, or any wagering on any type of sports event, including but not limited to football, basketball, baseball, hockey, boxing, tennis, wrestling, jai alai, or other sports contest or event. Game shall also include racehorse wagering.

(11) "Gaming activities" or "gaming operations" means the use, operation, or conducting of any game or gaming device upon a riverboat including all activities related to and integral to the operation and profitability of a riverboat, including accounting procedures and internal controls governing the licensee's operations.

(12) "Gaming device" or "gaming equipment" means any equipment or mechanical, electro-mechanical, or electronic contrivance, component, or machine, including a slot machine, used directly or indirectly in connection with gaming or any game, which affects the result of a wager by determining wins or losses.

(13) "Gaming operator" or "licensee" means any person holding or applying for a gaming license to conduct gaming activities.

(14) "License" or "gaming license" means a license or authorization to conduct gaming activities on a riverboat issued pursuant to the provisions of this Chapter.

(15) "Net gaming proceeds" means the total of all cash and property, including checks received by a licensee, whether collected or not, received by the licensee from gaming operations, less the total of all cash paid out as winnings to patrons.

(16) "Non-certificated vessel" means a riverboat vessel which does not hold a Certificate of Inspection issued by the United States Coast Guard. Such vessels may include those that formerly held a Certificate of Inspection issued by the United States Coast Guard and those for which the Coast Guard declines to issue a Certificate of Inspection.

(17) "Passenger" means a natural person who is present on a riverboat but has no part in the vessel's operation.

(18) "Permit" shall have the same meaning as that term defined in R.S. 27:3.

(19) "Permittee" shall have the same meaning as that term defined in R.S. 27:3.

(20) "Person" shall have the same meaning as that term defined in R.S. 27:3.

(21) "Racehorse wagering" means wagers placed on horse racing conducted under the pari-mutuel form of wagering at licensed racing facilities that is accepted by a licensed racehorse wagering operator under the provisions of this Chapter.

(22) "Racehorse wagering operator" means the licensed racing association whose facility is located closest to the licensed berth of the riverboat on which gaming activities are approved.

(23) "Riverboat" means a vessel which:

(a) Carries a valid Certificate of Inspection issued by the United States Coast Guard with regard to the carriage of passengers on designated rivers or waterways within or contiguous to the boundaries of the state of Louisiana.

(b) Carries a valid Certificate of Inspection from the United States Coast Guard for the carriage of a minimum of six hundred passengers and crew.

(c) Has a minimum length of one hundred fifty feet.

(d) Is of such type and design so as to replicate as nearly as practicable historic Louisiana river borne steamboat passenger vessels of the nineteenth century era. It shall not, however, be a requirement that the vessel be steam-propelled or maintain overnight facilities for its passengers.

(e) Is paddlewheel driven.

(24) "Slot machine" means any mechanical, electrical, or other device, contrivance, or machine which, upon insertion of a coin, token, or similar object therein or upon payment of any consideration whatsoever, is available to play or operate, the play or operation of which, whether by reason of the skill of the operator or application of the element of chance, or both, may deliver or entitle the person playing or operating the machine to receive cash, premiums, merchandise, tokens, or anything of value, whether the payoff is made automatically from the machine or in any other manner.

(25) "Supervisor" means the person in charge of the division.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:504 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1999, No. 1384, §1; Acts 2001, 1st Ex. Sess., No. 3, §3, eff. March 27, 2001; Acts 2001, No. 1222, §§1 and 2, eff. July 2, 2001; Acts 2005, No. 61; Acts 2005, No. 459, §1; Acts 2012, No. 711, §1.



RS 27:44.1 - Riverboat inspections; alternative inspections when certificate of inspection not issued; inspections for non-certificated vessels

§44.1. Riverboat inspections; alternative inspections when certificate of inspection not issued; inspections for non-certificated vessels

A. A riverboat shall be designated as a non-certificated vessel as defined in R.S. 27:44 if either of the following occur:

(1) The United States Coast Guard discontinues its issuance of Certificates of Inspection for riverboats as provided for in R.S. 27:44(23)(a) and (b), upon expiration of the United States Coast Guard certificate of inspection in effect at the time the United States Coast Guard discontinues its issuance of Certificates of Inspection.

(2) The United States Coast Guard declines to issue a Certificate of Inspection as provided for in R.S. 27:44(23)(a) and (b), for riverboats which are placed into service by the licensee and approved by the board after August 15, 2005. The riverboat shall be designated as a non-certificated vessel upon the refusal of the United States Coast Guard to issue a Certificate of Inspection.

B. To ensure the public health and safety of the public the Louisiana Gaming Control Board may approve that the non-certificated vessels be inspected by a combination of the following:

(1) A third-party inspector including but not limited to the American Bureau of Shipping or its affiliates.

(2) Inspections conducted by the licensee.

C. The non-certificated vessel shall be inspected by the third-party inspector annually. The licensee shall conduct quarterly inspections using the criteria set forth in Subsection D of this Section and shall document in writing the results of the quarterly inspections and shall make them available to the division.

D.(1) The third-party inspector shall certify to the Louisiana Gaming Control Board that the vessel is in compliance with the standards necessary to maintain either:

(a) A United States Coast Guard Certificate of Inspection utilizing the inspection criteria in effect at the time of the vessel's original construction, applicable waivers approved by the United States Coast Guard, and subsequent modifications to the configuration and marine staffing recommended by an approved third-party inspector as approved by the Louisiana Gaming Control Board that are consistent with United States Coast Guard criteria for the current configuration and mooring of the vessel; or

(b) A certificate of compliance utilizing a combination of applicable marine structural and life safety standards, the National Fire Protection Association Life Safety Code*, and the International Building Code as adopted in the state of Louisiana and as accepted by the Louisiana Gaming Control Board, which are suitable to the vessel's present location and configuration.

(2) The certification by the third-party inspector shall incorporate the standards, conditions, policy letters, alternative examinations, and alternative design approvals placed upon the vessel by the United States Coast Guard at the time the third-party inspector began inspecting that vessel.

E. Items which are not in compliance with the inspection standard described in this Section shall be identified by the third-party inspector who will establish a time period for the discrepancies to be remedied.

F. Failure to remedy any discrepancy timely shall be reported to the division and Louisiana Gaming Control Board who may impose sanctions upon the licensee including a civil penalty.

G. In the event an approved third-party inspector is no longer available or acceptable to the division to conduct the annual inspections required under Subsection C of this Section, the division, subject to the approval of the Louisiana Gaming Control Board, shall select other third-party inspectors to conduct inspections according to the same standards as provided for in Subsection D of this Section and report its findings regarding compliance to the Louisiana Gaming Control Board.

H. Fees imposed by the third-party inspector shall be paid by the licensee and in no circumstance shall the state of Louisiana or any of its political subdivisions be responsible for the payment of such inspection fees regardless of who contracts with the third-party inspector to conduct the inspections as required by this Section.

I. The Louisiana Gaming Control Board shall adopt rules to provide for alternate inspections for persons licensed pursuant to the provisions of the Louisiana Riverboat Economic Development and Gaming Control Act as provided in Chapter 4 of this Title. All rules shall be adopted pursuant to the provisions of the Administrative Procedure Act and R.S. 27:15(B)(8). Such rules shall provide for the submission within thirty days of receipt by the Louisiana Gaming Control Board of each riverboat gaming vessel certificate of compliance to the Senate Committee on Judiciary B and the House Committee on Administration of Criminal Justice.

Acts 2005, No. 459, §1; Acts 2008, No. 319, §1, eff. June 17, 2008; Acts 2012, No. 447, §1.



RS 27:45 - Records of the division and the board

§45. Records of the division and the board

A. All records of the division and of the board shall be deemed public records and subject to public inspection as provided by the provisions of R.S. 44:1 et seq., unless the record:

(1) Relates to the background of an applicant and was provided by a confidential source or informant.

(2) Relates to division security.

(3) Consists of an applicant's initial personal history forms, disclosure forms, and financial statements.

(4) Relates to the surveillance and security techniques, procedures, or practices of an applicant, licensee, or permittee.

(5) Relates to trade secrets and design of experimental gaming devices and equipment.

(6) Relates to an ongoing investigation of the division into a violation by a licensee or permittee, until the division initiates proposed enforcement action against the licensee or the permittee.

(7) A division background investigation of an applicant.

B. All files, records, reports, and other information pertaining to gaming matters in the possession of the Department of Revenue shall be made available to the division as necessary for the administration of this Chapter and, all files, records, reports, and other information pertaining to gaming matters in the possession of the division shall be made available to the Department of Revenue. Such records shall be confidential and not subject to the Public Records Law.

C. The division may enter into restricted use and information sharing agreements with gaming regulatory agency and law enforcement agencies. Information received pursuant to such agreements shall not be disclosed without the permission of the providing agency.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:505 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2012, No. 711, §1.



RS 27:46 - Repealed by Acts 2012, No. 711, §2.

§46. Repealed by Acts 2012, No. 711, §2.



RS 27:47 - License required

§47. License required

The securing of the license required under the provisions of this Chapter shall be a prerequisite for conducting, operating, or performing any activity regulated pursuant to this Chapter.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:507 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2001, No. 1222, §1, eff. July 2, 2001.



RS 27:48 - Repealed by Acts 2012, No. 711, §2.

§48. Repealed by Acts 2012, No. 711, §2.



RS 27:51 - Repealed by Acts 2012, No. 711, §2.

PART II. RIVERBOAT GAMING COMMISSION

§51. Repealed by Acts 2012, No. 711, §2.



RS 27:52 - Board; powers; duties; rules

§52. Board; powers; duties; rules

The board shall:

(1) Hear and determine all appeals relative to the granting, suspension, revocation, condition, or renewal of all licenses, permits, and applications.

(2) Promulgate rules providing for and determining the following:

(a)(i) In any parish, except a parish which borders the Red River beginning five miles south of the Kansas City Southern Company/Louisiana Arkansas Crossing Railroad Bridge in Rapides Parish and ending five miles north of the Mid-South Company Railroad Bridge in Caddo Parish, the authorized routes of a riverboat upon designated rivers or waterways, the duration of riverboat excursions, and the stops which a riverboat may make.

(ii) In any parish which borders the Red River beginning five miles south of the Kansas City Southern Company/Louisiana Arkansas Crossing Railroad Bridge in Rapides Parish and ending five miles north of the Mid-South Company Railroad Bridge in Caddo Parish, the authorized routes of a riverboat upon designated rivers or waterways, the duration of riverboat excursions, and the stops which a riverboat may make, should the licensee offer excursions while conducting gaming activities.

(b) The minimum levels of insurance to be maintained by the licensees.

(c) In a consultation with the U.S. Army Corps of Engineers and the U.S. Coast Guard, binding emergency orders regarding the navigability of rivers in the event of extreme weather conditions, acts of God, or other extreme circumstances should the licensee offer, or be required to offer, excursions for the purpose of conducting gaming activities.

(d) Specification for the design, appearance, accommodations, and constructions of riverboats, except for designated gaming area surveillance facilities and systems.

(e) The procedures for negotiable instrument transactions involving patrons, including limits on the circumstances and amounts of the transaction, and the establishment of forms and procedures for negotiable instrument transactions, redemptions, and consolidations.

(f) Repealed by Acts 2001, 1st Ex. Sess., No. 3, §3, eff. March 27, 2001.

(g) That preferential treatment is given to Louisiana firms and to Louisiana agricultural firms, as defined in R.S. 3:285, to the extent allowed by law in the procurement of all resources and goods used in the operation of a riverboat, come from Louisiana and that a preferential treatment to the extent allowable by law in the awarding of contracts for services and entertainment is given to Louisiana firms and residents.

(3) Make an annual report to the Joint Legislative Committee on the Budget for review of all revenues, expenses, and disbursements and shall include in the report recommendations for changes in this Chapter. The board shall annually report this same information to the governor. The board shall report immediately to the governor and the House of Representatives Committee on Administration of Criminal Justice and the Senate Committee on Judiciary B a matter that requires changes in Louisiana law to prevent abuses and evasions of this Chapter or to correct undesirable conditions in connection with the operation and regulation of riverboat gaming.

(4) Reject any rule or regulation to be proposed by the division and submitted to the board which is unacceptable.

Acts 1991, No. 753, §1, eff. July 18, 1991; Acts 1993, No. 572, §1, eff. June 14, 1993. Redesignated from R.S. 4:511 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2001, 1st Ex. Sess., No. 3, §3, eff. Mar. 27, 2001; Acts 2004, No. 271, §2; Acts 2012, No. 711, §1.



RS 27:55 - Gaming Enforcement Division

PART III. GAMING ENFORCEMENT DIVISION

§55. Gaming Enforcement Division

There is hereby created in the Department of Public Safety and Corrections, office of state police, gaming enforcement section, a division thereof entitled the Riverboat Gaming Enforcement Division, as defined in R.S. 27:44. The division shall have the powers, duties, and functions provided for in this Chapter.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:515 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:56 - Supervisor

§56. Supervisor

A. The supervisor of the division shall be selected by the deputy secretary of public safety services of the Department of Public Safety and Corrections who shall be a graduate of the state police academy and a commissioned officer of the office of state police. The supervisor shall be the chief officer and shall be in charge of the division and all of its functions and activities.

B. The supervisor shall be responsible for the exercise of the duties and powers assigned to the gaming enforcement division. For all purposes under this Chapter, the official acts of the supervisor shall be considered the acts of the division.

C. The supervisor shall organize the work of the division into such sections and units as necessary for efficient and effective operation of the division.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:516 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:57 - General powers and duties of division

§57. General powers and duties of division

A. The division may employ all necessary personnel for the investigation and enforcement of the laws, rules, and regulations relative to riverboat gaming activities.

B. The division and its agents may:

(1) Inspect and examine all premises wherein gaming activities are conducted or gaming devices or equipment are manufactured, sold, or distributed. Such inspection and examination of the premises wherein gaming activities are conducted shall take place both during the construction of a riverboat and thereafter.

(2) Inspect all gaming equipment and gaming supplies upon or destined for or from a riverboat.

(3) Summarily seize and remove from a riverboat and impound any gaming devices, equipment, gaming documents, information, or gaming supplies for the purpose of examination and inspection.

(4) Initiate actions for violations of this Chapter or of rules of the board or the division and defend appeals therefrom.

(5) Demand access to inspect, examine, photocopy, and audit all papers, books, and records of licensees.

(6) For the purpose of conducting audits after the cessation of gaming by a licensee, the former licensee shall furnish, upon demand of the division, books, papers, and records as necessary to conduct the audits. The former licensee shall maintain all books, papers, and records necessary for audits for a period of three years after the date of the expiration or cancellation of gaming activities.

(7) In enforcing the provisions of this Chapter:

(a) Deny an application.

(b) Limit or restrict a license or a permit.

(c) Suspend or revoke a license or a permit.

(d) Issue such orders as deemed necessary to carry out the intent of this Chapter.

(e) Impose a penalty on a person licensed or previously approved.

(8) Issue subpoenas and compel the attendance of a witness; administer oaths; require testimony under oath before the division in the course of an investigation or a hearing; and punish, as contempt, the failure to obey its orders. Appeal of an action by the division holding a person in contempt shall be to the Nineteenth Judicial District Court.

(9) Issue written interrogatories.

(10) Issue an emergency order for not more than ten days:

(a) Suspending, limiting, or conditioning a license or permit.

(b) Requiring a licensee to keep an individual from the licensed premises.

(c) Prohibiting payment for services rendered.

(d) Prohibiting payment of profits, income, or accruals, on investment in the licensee or its operations.

(11) Conduct investigative hearings concerning the conduct of gaming and gaming operations.

C.(1) In considering appropriate sanctions in a particular case under the provisions of this Chapter, the division may consider the following:

(a) The risk to the public and the integrity of gaming operations created by the conduct of the licensee or permittee.

(b) The seriousness of the conduct of the licensee or permittee and whether the conduct was purposeful and with knowledge that the conduct was in violation of this Chapter.

(c) A justification or an excuse for the conduct by the licensee or permittee.

(d) The history of the licensee or permittee involved with respect to gaming activity.

(e) The corrective action taken by the licensee or permittee to prevent similar misconduct from occurring in the future.

(2) In the case of a fine, the amount of the fine in relation to the severity of the misconduct and the financial means of the licensee or permittee, and whether there is any material involvement, directly or indirectly, with the licensee or permittee by a disqualified person as defined in R.S. 27:76.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:517 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1999, No. 1384, §1; Acts 2012, No. 711, §1.



RS 27:58 - Division responsibilities

§58. Division responsibilities

The division shall:

(1) Investigate the qualifications of each applicant before any license or permit is issued pursuant to the provisions of this Chapter.

(2) Issue, deny, condition, or restrict licenses and permits.

(3) Investigate violations of this Chapter and any regulations promulgated hereunder and other such violations of law relating to the conducting of gaming activities as the supervisor sees fit.

(4) Conduct all hearings concerning civil violations of this Chapter.

(5) Require all licensees to utilize a cashless wagering system, except for racehorse wagering and the play of slot machines, whereby all players' money is converted to tokens, electronic cards, or chips used only for wagering in the gaming establishment.

(6) Conduct continuing reviews of gaming activities through on-site observation and other reasonable means to assure compliance with this Chapter and regulations promulgated hereunder.

(7) Be entitled to request information, materials, and any other data from a licensee or permittee.

(8) Ensure that all licensees and permittees have the licenses and permits necessary to conduct any and all operations relating to the riverboat.

(9) Ensure that licenses or permits are not issued to or held by a disqualified person, and that there is no material involvement, directly or indirectly, with a licensee by a disqualified person in accordance with R.S. 27:28.

(10) Require the posting of one or more signs at points of entry to the designated gaming areas to inform customers of the toll-free telephone number available to provide information and referral services regarding compulsive or problem gambling. Failure by the licensee to post and maintain such a sign or signs shall be cause for the imposition of a fine not to exceed one thousand dollars per day.

Acts 1991, No. 753, §1, eff. July 18, 1991; Acts 1993, No. 200, §1. Redesignated from R.S. 4:518 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2001, No. 1222, §1, eff. July 2, 2001.



RS 27:59 - Division; rules and regulations

§59. Division; rules and regulations

A. The division shall, in accordance with the Administrative Procedure Act, promulgate all rules, regulations, orders, and opinions as are necessary to carry out the provisions of this Chapter, including but not limited to:

(1) Governing the issuance of any license or permit authorized by this Chapter.

(2) Prescribing the methods and forms of application that an applicant for a license must complete before consideration by the division.

(3) Prescribing the methods and forms for delivery of information concerning a person's family, habits, character, associates, criminal record, business activities, and financial affairs.

(4) Prescribing procedures for the fingerprinting of an applicant for a license or a riverboat employee of a licensee, and methods of identification that may be necessary to accomplish effective enforcement of restrictions on access to restricted areas of a riverboat.

(5) Prescribing the method for approval of the areas of operation, the rules and odds of authorized games and the devices permitted.

(6) Prescribing grounds and procedures for the revocation, limitation, or suspension of licenses and permits.

(7) Governing the manufacture, distribution, sale, and servicing of gaming devices and equipment.

(8) Prescribing the method of review by the division of internal control and accounting procedures, including security standards to ensure effective disclosure of all financial information.

(9) Requiring periodic financial reports and the form of the reports, including an annual audit prepared by a certified public accountant licensed to do business in Louisiana, attesting to the financial condition of a licensee and disclosing whether the accounts, records, and control procedures examined are maintained by the licensee in compliance with the requirements of this Chapter.

(10) Regarding the reporting of transfers of an economic interest in a licensee.

(11) Repealed by Acts 1995, No. 50, §1.

B. The division shall submit any proposed rule or regulation to the board prior to attempting to promulgate the rule in accordance with the provisions of the Administrative Procedure Act. The board may reject any rule or regulation so submitted and any rule rejected by the board shall not be promulgated by the division.

C. The division may adopt a temporary rule authorizing the conduct of certain games or gaming devices for an experimental period not to exceed ninety days, for the purpose of determining whether the games or devices should be allowed on a permanent basis.

D. All rules and regulations promulgated by the division and the board shall be in accordance with the Administrative Procedure Act and shall be subject to legislative oversight by the House of Representatives Committee on Administration of Criminal Justice and the Senate Committee on Judiciary B.

Acts 1991, No. 753, §1, eff. July 18, 1991; Acts 1995, No. 50, §1. Redesignated from R.S. 4:519 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2012, No. 711, §1.



RS 27:60 - Repealed by Acts 2001, No. 1124, 2.

§60. Repealed by Acts 2001, No. 1124, §2.



RS 27:61 - Obligations of licensees

§61. Obligations of licensees

A licensee shall periodically report the following information to the division, which is not confidential and shall be available for public inspection:

(1) The licensee's net gaming proceeds from all authorized games.

(2) The amount of net gaming proceeds tax paid.

(3) All quarterly and annual financial statements presenting historical data that are submitted to the division, including annual financial statements that have been audited by an independent certified public accountant.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:521 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:63 - Standards of conduct

PART IV. STANDARDS OF CONDUCT

§63. Standards of conduct

A. Each member of the commission and the supervisor shall file with the Board of Ethics at the time of appointment and annually thereafter, a financial disclosure statement listing all assets and liabilities, property and business interests, and sources of income of the member or supervisor, the spouse of the member or supervisor, and minor children of the member or supervisor.

B. Each employee of the commission, except secretarial and clerical personnel, and each employee or agent of the division, except secretarial and clerical personnel, shall file with the Board of Ethics, at the time of appointment and annually thereafter, an affidavit affirming that the employee or agent and the spouse of the employee or agent does not have an interest in an applicant licensee or permittee.

C.(1) The members of the commission, the supervisor, and all employees of the commission and the division shall be subject to the Code of Governmental Ethics. In addition, the commission shall adopt a code of ethics for officers and employees.

(2) The division shall adopt a code of ethics concerning the division's specific needs.

(3) Ethics codes adopted by the commission and the division shall include but not be limited to the following:

(a) A commission member, employee or agent, the supervisor, or a division employee or agent shall not be permitted to engage in gaming activities in an establishment licensed by the division, except in the course of the person's duties.

(b) A commission member, employee or agent, the supervisor, or a division employee or agent shall not solicit or accept employment from a licensee or permittee for a period of two years after termination of service with the commission or the division.

(c) A commission member, employee or agent, the supervisor, or a division employee or agent shall not act in an official capacity in a matter concerning a licensee or a permittee who is the employer of a spouse, child, parent, or sibling, when such action might reasonably be expected to impair the objectivity of the person.

(d) A spouse, child, parent, or sibling of a commission member shall not be employed by a licensee under this Chapter, or a holding, intermediary, or subsidiary company of a licensee.

(e) A commission member, employee or agent, the supervisor, or a division employee or agent shall not have a direct or indirect interest in a licensee or permittee during the term of office or employment of the member, employee, supervisor, or agent.

(f) A commission member, employee or agent, the supervisor, or a division employee or agent shall not use the person's official authority for the purpose of affecting the result of an election or nomination for office; directly or indirectly coerce, attempt to coerce, command, or advise a person to pay, lend, or contribute anything of value to a party, a committee, an organization, an agency, or a person for political purposes; or take part in a political campaign or the management of a political campaign.

(4) The following persons shall not pay, lend, or contribute anything of value to a political candidate, political organization, political party, or political action committee: a member of the commission, the supervisor, or a spouse or minor child of a commission member or the supervisor.

(5)(a) Except as provided in Subparagraph (e) of this Paragraph, a member of the commission shall not acquire a direct or indirect interest in or be employed by a licensee for a period of two years following the date the member's term expires.

(b) Except as provided in Subparagraph (e) of this Paragraph, an employee or agent of the commission, the supervisor, or an employee or agent of the division shall not acquire a direct or an indirect interest in, or be employed by a licensee for a period of two years following the termination of the person's employment with the commission or the division.

(c) A commission member, the supervisor, or a person employed by the commission or the division shall not represent a party other than the state before or against the commission for a period of two years following the termination of the person's term or employment with the commission or the division.

(d) A consultant or person under contract for services to the commission or division may not represent a person other than the division or commission before the division or commission.

(e) However, a former commission member, former commission employee or agent, former supervisor, or former division employee or agent is not prohibited, following termination of the person's membership or employment, from acquiring an interest in or soliciting or obtaining employment with a person involved in a riverboat service industry which is not a licensee or permittee.

(6) A licensee or permittee shall not provide, transfer or sell, or offer to provide, transfer or sell, an interest in a licensee or permittee to a person restricted from the transaction by this Chapter.

D. The Board of Ethics shall administer and enforce the provisions of this Section and the regulations, rules, and orders issued with respect to members and employees subject to the provisions of this Section. The procedures and penalties provided for in the Code of Governmental Ethics shall apply to the administration and enforcement of the provisions of this Section.

Acts 1991, No. 753, §1, eff. July 18, 1991; Acts 1996, 1st Ex. Sess., No. 64, §1, eff. Jan. 1, 1997. Redesignated from R.S. 4:523 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:65 - Licenses to conduct gaming activities upon riverboats; limitations

PART V. CONDUCTING OF GAMING OPERATIONS

§65. Licenses to conduct gaming activities upon riverboats; limitations

A. Notwithstanding any other provisions of law to the contrary, upon application properly submitted and examined, the division may issue up to fifteen licenses to conduct gaming activities on a riverboat, in accordance with the provisions of this Chapter. No more than six licenses may be granted for the operation of gaming activities on riverboats for operation from any one designated waterway.

B. Gaming shall be conducted aboard riverboats, subject to the following requirements:

(1)(a) In the parish of the official gaming establishment, except as provided in R.S. 27:66, no gaming may be conducted while a riverboat is docked, unless the vessel is docked for less than forty-five minutes between excursions. However, should the master of the riverboat reasonably determine and certify in writing that the weather conditions or the water conditions are such that those conditions, which the master shall specify, present a danger to the riverboat, its passengers, and crew, then the riverboat may remain docked and gaming may take place until such time as the master determines that those conditions have sufficiently diminished to proceed or until the duration of the authorized excursion has expired. A riverboat gaming licensee authorized to conduct gaming pursuant to this Subparagraph shall pay the franchise fee provided in R.S. 27:91(C)(1) and shall pay either the additional franchise fee provided in R.S. 27:91(C)(2) or, if applicable and authorized by R.S. 27:66, the additional franchise fee in the amount provided in R.S. 27:91(C)(4).

(b) For the purposes of this Chapter, on or after September 15, 1993, in any parish which borders the Red River beginning five miles south of the Kansas City Southern Company/Louisiana Arkansas Crossing Railroad Bridge in Rapides Parish and ending five miles north of the Mid-South Company Railroad Bridge in Caddo Parish, gaming shall only be conducted while a riverboat is docked and no cruises or excursions shall be conducted. A riverboat gaming licensee authorized to conduct gaming while a riverboat is docked pursuant to this Subparagraph shall pay the franchise fee in the amount provided in R.S. 27:91(C)(1) and the additional franchise fee in the amount provided in R.S. 27:91(C)(3).

(c) For all licensees other than those licensed pursuant to R.S. 27:65(B)(1)(a) or (b), gaming may only be conducted on a riverboat while it is docked and the licensee shall not conduct cruises or excursions. A riverboat gaming licensee authorized to conduct gaming on a riverboat while it is docked pursuant to this Subparagraph shall pay the franchise fee in the amount provided in R.S. 27:91(C)(1) and the additional franchise fee in the amount provided in R.S. 27:91(C)(2).

(2) Riverboat cruises shall be not less than three nor more than eight hours in duration for a round trip, should the licensee offer or be required to offer excursions while conducting gaming activities, with the exception of any extended excursions, each of which shall be expressly approved by the board.

(3) Agents of the division may be on board at any time during gaming operations for the purpose of determining compliance with the provisions of this Chapter.

(4) Gaming devices, equipment, and supplies customarily used in conducting gaming, must be purchased or leased only from suppliers permitted for such purpose under this Chapter.

(5) Licensees shall permit no form of wagering on games except as permitted by this Chapter and the rules of the board.

(6) Gaming may only take place in the designated gaming area while the riverboat is upon a designated river or waterway.

(7) Gaming equipment may not be possessed, maintained, or exhibited by a person on a riverboat except in the designated gaming area, or a secure area used for inspection, repair, or storage of the equipment and specifically designated for that purpose.

(8) Wagers may be received only from a person present on a licensed riverboat.

(9) A person under age twenty-one shall not be permitted in the designated gaming area of a riverboat.

(10) Gaming is permitted only on the rivers described in R.S. 27:43.

(11) Except for racehorse wagering and the play of slot machines, gaming wagers may be made only with tokens, chips, vouchers, coupons, or electronic cards issued by the licensee. Such tokens, chips, vouchers, coupons, or electronic cards may be used while aboard the riverboat only for the purpose of making wagers on gaming games. Electronic cards may be used which are affixed with a magnetic storage media, a "smart card" or those containing an integrated circuit chip, but excluding credit cards issued by any other entity or institution or cards which automatically withdraw funds from a credit, savings, or checking account held at a depository institution as defined by Section 3 of the Federal Deposit Insurance Act, which includes any credit union.

(12) Licensees must use only those docking facilities and routes for which they are licensed and may only board and discharge passengers at the riverboat's licensed berth.

(13) Licensees must have adequate protection and indemnity insurance, as determined by the board, at all times during operation of a riverboat.

(14) Licensees and riverboats must have all necessary federal and state licenses, certificates, or other regulatory approvals prior to operating a riverboat.

(15) In addition to the above, gaming must be conducted in accordance with all the terms of the license, the requirements set forth in this Chapter, and rules and regulations adopted by the division and the board.

Acts 1991, No. 753, §1, eff. July 18, 1991; Acts 1993, No. 572, §1, eff. June 14, 1993; Acts 1995, No. 1205, §1. Redesignated from R.S. 4:525 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2001, 1st Ex. Sess., No. 3, §2, eff. March 27, 2001; Acts 2001, No. 1229, §1; Acts 2012, No. 175, §1, eff. May 22, 2012; Acts 2012, No. 711, §1.



RS 27:66 - Gaming while a riverboat is docked in the parish of the official gaming establishment

§66. Gaming while a riverboat is docked in the parish of the official gaming establishment

A. Notwithstanding any provision in this Chapter to the contrary, for purposes of this Section any riverboat licensed to conduct gaming in the parish of the official gaming establishment, except as provided in Subsection B of this Section, shall not be permitted to conduct gaming while docked and shall be required to conduct cruises and excursions as provided in R.S. 27:65(B)(1) as in effect January 1, 1997, and shall, in addition, meet the requirements of R.S. 27:44(4) and R.S. 27:44(23)(c) and (d) as in effect January 1, 1997.

B. Notwithstanding any provision in this Chapter to the contrary, the provisions of R.S. 27:65(B)(1)(c) and 66 shall apply to not more than one licensed riverboat at any time which must be located on Lake Pontchartrain in the parish of the official gaming establishment as defined in R.S. 27:203 and 205(26) if and only if:

(1) Such riverboat conducts gaming activities in an area not exceeding thirty thousand square feet in the aggregate;

(2) The owner or operator of such riverboat does not participate directly or indirectly in the ownership, construction, operation, or subsidization of any hotel of a size exceeding three hundred ninety-nine guest rooms within a distance of one mile from the berthing area of the licensed riverboat; and

(3) Such riverboat does not maintain or offer for patron or public use on the vessel or at its terminal, berthing area, or any hotel referred to above, more than eight thousand square feet of restaurant facilities in the aggregate, exclusive of food preparation and handling area.

C. In the event the riverboat referred to in Subsection B of this Section violates any of the restrictions set forth in Paragraphs (1), (2), and (3) of Subsection B of this Section, no gaming may be conducted as long as such violation continues.

D. Notwithstanding the provisions of Subsections B and C of this Section, if the official gaming establishment is not subject to the Amended and Renegotiated Casino Operating Contract among the state of Louisiana by and through the Louisiana Gaming Control Board, Harrah's Jazz Company and Jazz Casino Company, L.L.C., effective as of October 30, 1998, as amended, and is not subject to any other casino operating contract as defined in R.S. 27:205(6) which contains exclusivity provisions in accordance with R.S. 27:201 et seq., any riverboat licensed in the parish of the official gaming establishment may conduct gaming activities in compliance with the provisions of Subsection B of this Section without adhering to the restrictions set forth in Paragraphs (1) through (3) of Subsection B of this Section.

E. A riverboat gaming licensee authorized to conduct gaming while the riverboat is docked in the parish of the official gaming establishment shall be subject to all other applicable provisions of law, rules, and regulations which govern riverboat gaming, not inconsistent with the provisions of this Section.

Acts 2001, 1st Ex. Sess., No. 3, §2, eff. March 27, 2001.



RS 27:68 - Transfer

PART VI. TRANSFER OF LICENSES OR PERMITS;

RESTRICTIONS

§68. Transfer

A. The transfer of a license or an interest in a license issued pursuant to this Chapter is prohibited.

B. The sale, assignment, transfer, pledge, or disposition of a security or securities which represents five percent or more of the total outstanding shares issued by a corporation that holds a license is conditional and ineffective if disapproved by the division.

C. A security issued by a corporation that holds a license must bear, on both sides of the certificate, a statement of the restrictions imposed by this Chapter. However, for a publicly traded corporation incorporated before January 15, 1992, a statement of restriction is necessary only for certificates issued by the corporation after the corporation applies for a license.

D. If the division finds that an individual owner or holder of a security of a corporate licensee or of a holding or an intermediary company or any person or persons with an economic interest in a licensee, or a director, partner, officer, or manager is not qualified under this Chapter, and if as a result the licensee is no longer qualified to continue as a licensee, the division shall propose action necessary to protect the public interest, including the suspension or revocation of the license or permit. The division may also issue, under penalty a revocation of license, a condition of disqualification naming the person or persons and declaring that such person or persons may not:

(1) Receive dividends or interest on securities of the corporation.

(2) Exercise directly, or through a trustee or nominee, a right conferred by securities of the corporation.

(3) Receive remuneration from the licensee.

(4) Receive any economic benefit from the licensee.

(5) Continue in an ownership or economic interest in a licensee or remain as a manager, officer, director, or partner of a licensee.

E. After a license is granted, any person acquiring five percent or more in the total outstanding shares of a licensee or a five percent or more economic interest in a licensee is required to obtain the division's approval prior to such transaction. Failure to obtain division approval of a transfer is grounds for license revocation.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:528 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2001, No. 1222, §1, eff. July 2, 2001.



RS 27:68.1 - Notice of lis pendens; actions involving gaming

§68.1. Notice of lis pendens; actions involving gaming

A. The division, through its legal counsel, may apply to the hearing officer for the issuance of a notice of lis pendens. A notice of lis pendens shall issue upon the sworn written application of the division showing facts establishing that there are reasonable grounds to believe that a licensee has violated the Louisiana Gaming Control Law. The notice of lis pendens shall specify the facts establishing that there are reasonable grounds to believe there is a violation of the Louisiana Gaming Control Law. The notice of lis pendens shall be filed with the board, which shall maintain a separate lis pendens index as a public record.

B. Any sale, assignment, transfer, pledge, or disposition regulated by R.S. 27:68 that takes place after the filing of a notice of lis pendens shall render the party to whom the sale, assignment, transfer, pledge, or disposition is made responsible for any sanction subsequently imposed upon the licensee based upon the conduct described in the notice of lis pendens.

C. If, after a hearing, there is a determination that the grounds for the lis pendens do not exist, the lis pendens shall be canceled and be of no further effect.

D. The provisions of this Section shall not be construed to limit any other remedy provided by law.

Acts 1999, No. 881, §1, eff. July 2, 1999.



RS 27:70 - Gaming operator license and permits; suitability

PART VII. APPLICATION AND LICENSING

§70. Gaming operator license and permits; suitability

In addition to meeting the suitability requirements provided in R.S. 27:28, no person shall be issued a license to conduct gaming operations unless the board finds that:

(1) The applicant is capable of conducting gaming operations, which means that the applicant can demonstrate the capability, either through training, education, business experience, or a combination of the above to operate a gaming casino.

(2) The proposed financing of the riverboat and the gaming operations is adequate for the nature of the proposed operation and from a source suitable and acceptable to the division.

(3) The applicant must demonstrate a proven ability to operate a vessel of comparable size and capacity and of comparable complexity to a riverboat so as to ensure the safety of its passengers. The applicant must demonstrate that each employee involved with navigation and passenger safety holds United States Coast Guard approved certification for lifeboat, firefighting, and first aid.

(4) The applicant must submit a detailed plan of design of the riverboat in its application for a riverboat gaming license.

(5) The applicant must designate the docking facilities to be used by the riverboat.

(6) The applicant must show adequate financial ability to construct and maintain a riverboat.

(7)(a) The applicant must have a good faith plan to recruit, train, and upgrade minorities in all employment classifications.

(b) It shall be required by the owners, to provide the maximum practical opportunities, for participation by the broadest number of minority-owned businesses. Such offering of participation by owners to the disadvantaged business enterprises who qualify under the provision of this Chapter, shall be at a price not to exceed the price paid per share or interest paid by the ownership interests.

(c) The legislature hereby further directs that the written policies, procedures and regulations shall provide for the inclusion of businesses owned by minorities to the maximum extent practicable.

Acts 1991, No. 753, §1, eff. July 18, 1991; Acts 1992, No. 532, §1. Redesignated from R.S. 4:530 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2001, 1st Ex. Sess., No. 3, §2, eff. Mar. 27, 2001; Acts 2001, No. 1222, §§1 and 2, eff. July 2, 2001.



RS 27:71 - Application for license; additional requirements; summary of proposed gaming operations

§71. Application for license; additional requirements; summary of proposed gaming operations

A. The division may require any applicant for a license to conduct gaming activities pursuant to the provisions of this Chapter to provide the division with a summary describing the financial, internal, and security aspects of the proposed gaming operations, including but not limited to:

(1) Accounting and financial controls, including the procedures to be utilized in counting, banking, storage, and handling of cash.

(2) Procedures, forms, and, where appropriate, formulas covering the calculation of hold percentages, revenue drop, expense and overhead schedules, complimentary services, cash equivalent transactions, salary structure, and personnel practices.

(3) Job descriptions and the system of personnel and chain of command, establishing a diversity of responsibility among employees engaged in gaming operations and identifying primary and secondary supervisor positions for areas of responsibility, which areas shall not be so extensive as to be impractical for an individual to monitor.

(4) Procedures within the cashier's cage for the receipt, storage, and disbursal of chips, cash, and other cash equivalents used in gaming, the payoff of jackpots, and the recording of transactions pertaining to gaming operations.

(5) Procedures for the collection and security of monies at the gaming tables.

(6) Procedures for the transfer and recordation of chips between the gaming tables and the cashier's cage.

(7) Procedures for the transfer of monies from the gaming tables to the counting process.

(8) Procedures and security for the counting and recordation of revenue.

(9) Procedures for the security, storage, and recordation of chips and other cash equivalents utilized in the gaming operation.

(10) Procedures for the transfer of monies or chips from and to the slot machines.

(11) Procedures and standards for the opening and security of slot machines.

(12) Procedures for the payment and recordation of slot machine jackpots.

(13) Procedures for the cashing and recordation of checks exchanged by patrons.

(14) Procedures governing the utilization of the private security force within the designated area.

(15) Procedures and security standards for the handling and storage of gaming apparatus, including cards, dice, machines, wheels, and all other gaming equipment.

(16) Procedures and rules governing the conduct of particular games and the responsibilities of the riverboat gaming personnel in respect thereto.

B. The licensee shall adhere to all the provisions provided for by Subsection A of this Section once the summary has been approved by the division.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:531 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1999, No. 1384, §1.



RS 27:72 - Application process; investigation fees

§72. Application process; investigation fees

A. Every person desiring to obtain a gaming license shall make application to the board on a form and in a manner prescribed by the board. The application forms shall be provided by the board and shall contain such information as required by this Chapter, and by rules and regulations promulgated by the board. No application shall be accepted unless the board determines that all relevant requirements of this Chapter have been met.

B. Upon receipt of an application for a gaming license, the division shall, within seven business days, make an initial determination whether or not the application is complete and shall notify the applicant in writing of the determination. If the initial examination determines the application to be incomplete, the notice to the applicant shall set forth in summary terms the reasons therefor.

C. Upon receipt of an application for a gaming license, the initial examination of which shows to be complete, the division shall determine the nature, amount, and cost to the division of the investigation necessary to insure that:

(1) The application is in fact complete.

(2) The information contained in the application and license proposal is true, correct, and accurate.

(3) The applicant meets the qualifications for a gaming license.

(4) The proposed gaming activities, the proposed riverboat, and the designated gaming area meet all requirements of this Chapter and all regulations promulgated or adopted pursuant hereto.

D. An initial application fee of fifty thousand dollars shall be paid at the time of filing to defray the costs associated with the background investigation conducted by the division. If the cost of the investigation is less than fifty thousand dollars, the applicant shall after completion of the investigation receive a refund of the remaining amount. If the cost to the division exceeds the initial investigation fee of fifty thousand dollars, the division shall inform the applicant of the additional projected cost and shall require the applicant to remit additional funds, not to exceed fifty thousand dollars, to complete the initial investigation.

E. The initial application fee for a permit to conduct racehorse wagering on a riverboat shall be five thousand dollars.

Acts 1991, No. 753, §1, eff. July 18, 1991; Acts 1995, No. 1205, §1. Redesignated from R.S. 4:532 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2001, No. 1222, §1, eff. July 2, 2001.



RS 27:73 - Hearing on application license to conduct gaming operations

§73. Hearing on application license to conduct gaming operations

A. At the conclusion of the division's investigation the division shall hold a public hearing to determine if the provisions of this Chapter have been met, and if the issuance of a gaming license to the applicant is in the best interests of the state and consistent with the intent of the legislature as expressed in this Chapter.

B. Within ten days following the conclusion of the public hearing the division shall grant or deny the license. No person shall be granted or denied a license without a hearing, unless the maximum number of licenses authorized under this Chapter have been issued.

C. The division may, if it deems it in the best interest of the state and enters into the record the reasons, issue a license or permit to a qualified applicant subject to one or more conditions agreed to by the applicant.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:533 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:74 - Licenses; term

§74. Licenses; term

The term of any license to conduct gaming operations shall be five years.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:534 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1999, No. 1384, §1; Acts 2001, No. 1222, §1, eff. July 2, 2001.



RS 27:75 - Renewal of licenses; penalties

§75. Renewal of licenses; penalties

A. Subject to the power of the board to deny, revoke, suspend, condition, or limit licenses, any license in force may be renewed by the board for the next succeeding period upon proper application for renewal and payment of license fees as required by law and the rules and regulations of the board. The board shall act upon any such application no later than thirty days prior to the date of expiration of the current license.

B. Application for renewal of all licenses, and all applicable license fees, shall be filed with the board no later than sixty days prior to the expiration of the current license.

C. Any person failing to pay any license fee due at the time provided shall pay, in addition to such license fee, a penalty of not less than twenty-five dollars or twenty-five percent of the amount due, whichever is the greater. The penalty shall be collected as are other charges, license fees, and penalties under this Chapter.

D. Upon renewal of any license, the board shall issue an appropriate renewal certificate or validating device or sticker, which shall be attached to each license so renewed.

E. Any person who operates or offers any game, gaming device, or slot machine, or who manufactures, supplies, or distributes any gaming device, equipment, material, or machine used in gaming, after his license has expired, may upon conviction be imprisoned for not more than six months or fined not more than five hundred dollars, or both, and, in addition to the penalties provided by law, is liable to the state of Louisiana for all license fees and penalties which would have been due upon application for renewal.

F. Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:535 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1999, No. 1384, §1; Acts 2001, No. 1222, §§1 and 2, eff. July 2, 2001.



RS 27:76 - Repealed by Acts 2001, No. 1222, 2, eff. July 2, 2001.

§76. Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.



RS 27:77 - Repealed by Acts 2001, No. 1222, 2, eff. July 2, 2001.

§77. Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.



RS 27:78 - Repealed by Acts 2001, No. 1222, 2, eff. July 2, 2001.

§78. Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.



RS 27:81 - Issuance of permits to certain persons furnishing services or goods

PART VIII. ISSUANCE OF PERMITS TO MANUFACTURERS,

SUPPLIERS, AND OTHERS

§81. Issuance of permits to certain persons furnishing services or goods

A. The board shall issue a permit to any person who provides maritime crew, staff, or maritime services, including consulting services involving maritime issues, directly related to the maintenance and operation of a riverboat. The person or, if the person is a corporation or firm, an officer of the corporation or firm furnishing such crew or such maritime services shall possess, as a minimum, credentials equivalent to those required by the United States Coast Guard to be licensed as a master, chief engineer, or pilot. Any person offering to provide maritime crew, staff, or such direct maritime services after October 1, 1999, shall be issued a permit in accordance with the provisions of this Subsection prior to providing such crew, staff, or maritime services to a riverboat.

B. The provisions of Subsection A of this Section do not apply to any individual who is an employee of the riverboat licensee for whom such services are performed. Persons required to obtain a permit to provide other services including janitorial, marine architectural, engineering and construction, and dredging shall obtain a permit for such services as otherwise provided for in this Chapter.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:540 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1999, No. 1384, §1; Acts 2001, No. 1222, §1, eff. July 2, 2001.



RS 27:82 - Repealed by Acts 2001, No. 1222, 2, eff. July 2, 2001.

§82. Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.



RS 27:83 - Repealed by Acts 2001, No. 1222, 2, eff. July 2, 2001.

§83. Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.



RS 27:84 - Gaming employee permits

§84. Gaming employee permits

The division shall issue gaming employee permits to qualified persons. No person may commence employment as a gaming employee unless that person is the holder of a valid gaming employee permit.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:543 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:85 - Employment of unpermitted persons; underage persons

§85. Employment of unpermitted persons; underage persons

A. A licensee or permittee shall not employ any person in a capacity for which he is required to be issued a permit, if he has been found unsuitable or denied a permit, or if his permit has expired or has been revoked by any type of gaming division or enforcement authority of any other state or any foreign country, or any political subdivision thereof.

B.(1) A person under the age of twenty-one shall not play, or be allowed to play, any licensed gaming device or slot machine, shall not loiter, or be permitted to loiter in or about the designated gaming area, and shall not be employed as a gaming employee.

(2) The riverboat gaming operator shall withhold all winnings from patrons who are determined to be under the age of twenty-one and shall remit such winnings to the division.

C. Any licensee, employee, or other person who intentionally violates or permits the violation of any of the provisions of this Section may be imprisoned for not more than six months or fined not more than five hundred dollars, or both.

D. In any prosecution or other proceeding for the violation of any of the provisions of this Section, it shall be no defense that the licensee, employee, or other person believed the person to be twenty-one years old or over.

Acts 1991, No. 753, §1, eff. July 18, 1991; Acts 1995, No. 1014, §1. Redesignated from R.S. 4:544 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:86 - Issuance of permit to conduct racehorse wagering

§86. Issuance of permit to conduct racehorse wagering

A. The division shall issue a permit to qualified racehorse wagering operators to conduct racehorse wagering on a riverboat in accordance with the provisions of this Chapter.

B. An applicant for a permit to conduct racehorse wagering shall submit with his application a written contract of the terms with the owner of the gaming license authorizing the applicant to conduct racehorse wagering on the riverboat.

C. The division shall promulgate rules and regulations for the conducting of racehorse wagering on riverboats in accordance with the provisions of this Chapter.

D. The racehorse wagering operator shall deliver to the designated representative at the licensed racing association operated by the racehorse wagering operator twenty-five percent of the audited net profits derived from racehorse wagering authorized under this Part for use as purse supplements. These funds shall be used in addition to all other funds available for use as purses under current provisions of law. Such amounts shall be paid quarterly, within thirty days of the end of the quarter.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:545 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:88 - Repealed by Acts 2012, No. 711, §2.

PART IX. APPEALS FROM DIVISION OR

COMMISSION ACTION

§88. Repealed by Acts 2012, No. 711, §2.



RS 27:89 - Repealed by Acts 2001, No. 1222, 2, eff. July 2, 2001.

§89. Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.



RS 27:91 - Fees for issuance of licenses and permits

PART X. FEES

§91. Fees for issuance of licenses and permits

A. The annual fees for a permit to conduct racehorse wagering issued under the provisions of this Chapter shall be one thousand dollars.

B. The license fee to conduct gaming activities on a riverboat shall be the total of the following:

(1) Fifty thousand dollars for each riverboat for the first year of operation and one hundred thousand dollars per year per riverboat thereafter. The license fee shall be due at the beginning of each year.

(2) An amount equal to three and one-half percent of net gaming proceeds.

C.(1) A franchise fee shall be charged for the right to conduct gaming activities on a riverboat at an annual amount equal to fifteen percent of net gaming proceeds.

(2) On and after April 1, 2001, except as provided in Paragraphs (3) and (4) of this Subsection, an additional franchise fee at an annual amount equal to three percent of net gaming proceeds shall be charged for the right to conduct gaming activities on a riverboat.

(3) Any riverboat gaming licensee conducting gaming activities as authorized by R.S. 27:65(B)(1)(b) shall pay an additional franchise fee for the right to conduct gaming activities on a riverboat as follows:

(a) On and after April 1, 2001 up to and including March 31, 2002, an additional franchise fee equal to one percent of net gaming proceeds.

(b) On and after April 1, 2002 up to and including March 31, 2003, an additional franchise fee equal to two percent of net gaming proceeds.

(c) On and after April 1, 2003, an additional franchise fee equal to three percent of net gaming proceeds.

(4) On and after April 1, 2001, a riverboat gaming licensee conducting gaming activities while the riverboat is docked under the provisions of R.S. 27:66 shall pay a franchise fee or fees as follows:

(a) For any month in which a licensee receives net gaming proceeds of less than six million dollars, the licensee shall pay the franchise fee as provided in Paragraph (C)(1) of this Section and shall not be required to pay an additional franchise fee.

(b) For any month in which a licensee receives net gaming proceeds of at least six million dollars but less than eight million dollars, the licensee shall pay the franchise fee as provided in Paragraph (C)(1) of this Section and an additional franchise fee equal to two percent of net gaming proceeds for that month.

(c) For any month in which a licensee receives net gaming proceeds of eight million dollars or more, the licensee shall pay the franchise fee as provided in Paragraph (C)(1) of this Section and an additional franchise fee equal to three percent of net gaming proceeds for that month.

D, E. Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:550 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1997, No. 157, §1; Acts 1999, No. 1384, §1, eff. Aug. 15, 1999, §2, eff. July 13, 1999; Acts 2001, 1st Ex. Sess., No. 3, §2, eff. Mar. 27, 2001; Acts 2001, No. 1222, §§1 and 2, eff. July 2, 2001.



RS 27:92 - Collection and disposition of fees

§92. Collection and disposition of fees

A. The division shall collect all fees and fines assessed under the provisions of this Chapter and under the rules and regulations of the division.

B.(1) All fees, fines, revenues, and other monies collected by the division shall be forwarded to the state treasurer for immediate deposit into the state treasury. Funds so deposited shall first be credited to the Bond Security and Redemption Fund in accordance with Article VII, Section 9(B) of the Constitution of Louisiana.

(2) After complying with the provisions of Paragraph (1) of this Subsection, the state treasurer shall, each fiscal year, credit the following amounts to the following funds:

(a)(i) One percent, not to exceed five hundred thousand dollars, to the Compulsive and Problem Gaming Fund established by R.S. 28:842.

(ii) The amounts of winnings withheld and remitted in accordance with R.S. 27:85(B)(2), which shall be deposited into the Compulsive and Problem Gaming Fund provided for in R.S. 28:842.

(b)(i) Except as provided in Item (ii) of this Subparagraph, the franchise fee paid pursuant to R.S. 27:91(C)(1) to the state general fund.

(ii) Nine percent of the franchise fee paid pursuant to R.S. 27:91(C)(1) which is attributable to any riverboat gaming licensee which pays additional franchise fees pursuant to the provisions of R.S. 27:91(C)(2) through (4) to the Support Education in Louisiana First Fund as provided in R.S. 17:421.7.

(iii) Nine percent of the license fee paid pursuant to R.S. 27:91(B)(2) which is attributable to any riverboat gaming licensee which pays additional franchise fees pursuant to the provisions of R.S. 27:91(C)(2) through (4) to the Support Education in Louisiana First Fund as provided in R.S. 17:421.7.

(iv) The franchise fees paid pursuant to R.S. 27:91(C)(2) through (4) to the Support Education in Louisiana First Fund as provided in R.S. 17:421.7.

(c) To a special fund, which is hereby created in the state treasury and entitled the Riverboat Gaming Enforcement Fund, an amount equal to the revenues received by the state pursuant to this Chapter, less any monies credited to other funds pursuant to the provisions of Subparagraphs (a) and (b) of this Paragraph.

C. The monies in the Riverboat Gaming Enforcement Fund shall be withdrawn only pursuant to appropriation by the legislature and shall be used solely for the following:

(1) For the expenses of the division and the Department of Justice, including regulatory, administrative, investigative, enforcement, legal, and such other expenses as may be necessary to carry out the provisions of this Chapter and the rules and regulations of the division.

(2) For the expenses of the Louisiana Gaming Control Board for regulation of gaming activities authorized by this Title in an amount not to exceed one-seventh of the net gaming proceeds received pursuant to R.S. 27:91(B)(2).

(3) After compliance with the provisions of Paragraphs (1) and (2) of this Subsection, funds remaining shall be used for the expenses of the office of state police related to the procurement, installation, maintenance, and operation of an automated fingerprint identification system.

(4) After compliance with the provisions of Paragraphs (1), (2), and (3) of this Subsection, all funds remaining shall be utilized for expenses of the office of state police.

(5) At such time as implementation of an automated fingerprint identification system requires final disposition reporting by each clerk of a district court, including Orleans Criminal Clerk of Court, a reasonable fee from an appropriate source shall be paid for each disposition record of an arrest or criminal prosecution provided to the office of state police or to the supreme court.

Acts 1991, No. 753, §1, eff. July 18, 1991; Acts 1994, 3rd Ex. Sess., No. 31, §1; Acts 1995, No. 1014, §1; Acts 1995, No. 1215, §1, eff. July 1, 1995. Redesignated from R.S. 4:551 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1997, No. 585, §1, eff. July 1, 1998; Acts 1999, No. 543, §1, eff. July 1, 1999; Acts 1999, No. 1388, §1, eff. July 13, 1999; Acts 2001, 1st Ex. Sess., No. 3, §2, eff. Mar. 27, 2001.



RS 27:93 - Authorization of local governing authorities; fees; regulation; local option

§93. Authorization of local governing authorities; fees; regulation; local option

A.(1) The local governing authority of the parish or municipality in which the licensed berth of a riverboat is located may levy an admission fee of up to two and one-half dollars for each passenger boarding or embarking upon a riverboat, provided that in Bossier Parish, other than in Bossier City, and Caddo Parish an admission fee of up to three dollars may be levied. The governing authority of Bossier City, for each riverboat located in Bossier City in Bossier Parish, shall levy an assessment in the amount of four and five-tenths percent of the monthly net gaming proceeds as defined in R.S. 27:44(15) as the admission fee. For purposes of this Section, "licensed berth" shall mean the berth, dock, facility, or boarding area from which a riverboat excursion is authorized to originate by the board or from which a riverboat is authorized by the board to operate. The authority granted to local governing authorities in Calcasieu Parish in this Subsection may be assigned to a gaming district established in accordance with R.S. 33:9576.

(2) Funds derived from the admission fee which the local governing authority of the parishes of Caddo and Bossier or the municipality of Shreveport may levy for each passenger in accordance with Paragraph (1) of this Subsection, when the riverboat is licensed to operate within their jurisdiction, shall be allocated as follows:

(a) Eighty percent of the revenues collected within the parish of Bossier, other than Bossier City, to the governing authority where the boat is located; sixty-nine percent of the revenues collected within the parish of Caddo to the governing authority where the boat is located.

(b) Twelve and one-half percent of the revenues collected within the parish of Caddo to the Caddo Parish Commission.

(c) Four percent of the revenues collected within the parish of Caddo to the Greater Shreveport Economic Development Foundation.

(d) Twelve and one-half percent of the revenues collected within the parish of Caddo to the Caddo Educational Excellence Fund, as provided in R.S. 17:408.1.

(e) Five percent of the revenues collected within the parish of Bossier to the Johnny Gray Youth Shelter.

(f) Fifteen percent of the revenues collected within the parish of Bossier to the Bossier Parish School Board to be used solely for the use and purpose of the Bossier Education Excellence Fund, as provided in R.S. 17:408.2.

(g) Two hundred thousand dollars shall be allocated annually for the acquisition of land, construction, maintenance, and operation of a multicultural center to be located within the city limits of Shreveport.1

(h) Two percent of the revenues collected within the parish of Caddo to the Caddo Parish Ward II Industrial Development Corporation.

(i) In Bossier Parish, other than Bossier City, if the local governing authority levies an additional fifty-cent admission fee as authorized by Paragraph (1) of this Subsection, the funds derived from this additional fee shall be used in their entirety for the parish road fund and shall be used to provide that Airline Drive from I-220 to the Linton Road Cutoff be made into a four-lane highway. After this project has been completed, the funds derived from this additional fee shall be used for general use in the parish road fund.

(3) The municipality where the boat is located shall be reimbursed the expenses of collecting the fee to be paid in proportion to the percentages received by each entity.

(4) The admission fee which the local governing authority of the parish or municipality may levy when the riverboat is licensed to operate within the unincorporated area of Jefferson Parish on the West Bank of the Mississippi River shall be calculated by the parish council and shall be six percent of the weekly net gaming proceeds of that riverboat. The first two hundred thousand dollars of these monies shall be allocated for and distributed to the West Bank Civic and Sports Center for operations of the center. Thereafter, the proceeds from the remainder of such fees shall be allocated as follows:

(a) Thirty-two percent to the parish governing authority of Jefferson Parish which shall be expended solely within the unincorporated areas of Jefferson Parish on the West Bank of the Mississippi River or within any incorporated area on the West Bank of the Mississippi River on any property, building, or facility owned by Jefferson Parish for the purposes of providing emergency services, drainage, or flood protection. Of this amount, a one time expenditure not to exceed one million dollars shall be authorized to provide for construction, repairs, or rehabilitation of storm-damaged properties for the towns of Grand Isle and Lafitte.

(b) Twenty-nine percent to the city of Gretna.

(c) Twenty-nine percent to the city of Westwego.

(d) Five percent to the town of Lafitte.

(e) Five percent to the town of Grand Isle.

(5) In St. Bernard Parish, the admission fees for passengers authorized by Paragraph (1) of this Subsection and levied by the parish shall be allocated as follows:

(a) Fifteen percent to the parish governing authority.

(b) Fifteen percent to the parish school board.

(c) Fifteen percent to the parish sheriff.

(d) The remaining fifty-five percent, on the anniversary date of the opening of the riverboat, to the parish governing authority, parish school board, or the parish sheriff, or any combination thereof, based upon a majority vote of the governing authority, school board, and sheriff, each having one vote thereon, to be used only for capital expenditures of critical need as determined by the recipient.

(6) In Calcasieu Parish, in lieu of the admission fees authorized by the provisions of Paragraphs (1) and (10) of this Subsection, the governing authority of the location of the berthing facility may levy a fee not to exceed four and five-tenths percent of the monthly net gaming proceeds from each riverboat located within the jurisdiction of that governing authority; however, this rate may not exceed four and five-tenths percent in the aggregate in those situations in which the site of the riverboat berthing facility is located in the jurisdiction of more than one local governing authority. The amount of the fee shall be established by contract between the governing authority and the riverboat licensee. In setting the fee the governing authority may take into account the capital investment of the riverboat licensee in developing the berthing facility site including but not limited to hotels, convention facilities, and other recreational improvements. In addition to the levy of the fee as provided herein, the parties may contract to establish a minimum annual fee and for the payment of additional amounts to cover infrastructure and other public services; accordingly, the establishment of a minimum fee or the payment of additional amounts shall not be considered when computing the effective rate of the levy of the fee authorized herein. Funds derived from the assessment of the monthly net gaming proceeds shall be allocated as follows:

(a) One sixth of the amount collected pursuant to the provisions of this Paragraph shall be distributed as follows:

(i) Sixty percent to the Calcasieu Parish School Board.

(ii) Thirty percent to McNeese State University.

(iii) Ten percent to Sowela Technical Institute.

(b) The remaining proceeds of the amount collected shall be retained by the governing authority for any expenditure authorized by law.

(c) The governing authority is hereby expressly authorized to enter into a cooperative endeavor agreement with other political subdivisions of the state located in Calcasieu Parish to facilitate the development of a riverboat berthing location in that parish to accomplish the purposes of this Chapter. The agreement may also provide that the parties thereto may share in the proceeds from the fee retained by the governing authority; however, the maximum rate of the fee shall not exceed four and five-tenths percent in the aggregate.

(7) The admission fee which the governing authority of Bossier City shall levy for any riverboat located within Bossier City in Bossier Parish shall be four and five-tenths percent of the monthly net gaming proceeds from each riverboat. The funds derived from the assessment of the monthly net gaming proceeds shall be allocated as follows:

(a) Two and ninety-five hundredths percent of the monthly net gaming proceeds to the city of Bossier City.

(b) Sixty-three hundredths percent of the monthly net gaming proceeds to the parish road fund for four-laning Airline Drive and after this project has been completed the funds derived from this fee shall be used for general use by the parish road fund.

(c) Fifty-six hundredths percent of the monthly net gaming proceeds to the Bossier Educational Excellence Fund, as provided for in R.S. 17:408.2.

(d) Twenty hundredths percent of the monthly net gaming proceeds to the Bossier Parish sheriff's office.

(e) Four hundredths percent of the monthly net gaming proceeds to the Johnny Gray Jones Youth Shelter.

(f) Twelve hundredths percent of the monthly net gaming proceeds to the Greater Bossier Economic Development Foundation.

(8) The governing authority of Jefferson Parish may use the revenue allocated by Subparagraph (4)(a) of this Subsection for the purpose of constructing, restoring, and maintaining levees in the unincorporated areas of Jefferson Parish on the West Bank of the Mississippi River. If the parish governing authority uses those revenues for those purposes, it may contract with the governing authority of the West Jefferson Levee District for the performance of the work on the levees.

(9) The authority granted to local governing authorities in Calcasieu Parish in Paragraph (6) of this Subsection may be assigned to a gaming district established in accordance with R.S. 33:9576.

(10) In addition to any other authority provided in this Section, the governing authority of Calcasieu Parish may levy an additional admission fee of fifty cents for each passenger boarding or embarking upon a riverboat. Funds derived from this additional fee shall be distributed as follows:

(a) Sixty percent to the Calcasieu Parish School Board.

(b) Thirty percent to McNeese State University.

(c) Ten percent to Sowela Technical Institute.

(11) In East Baton Rouge Parish, in lieu of the admission fee authorized by the provisions of Paragraph (1) of this Subsection, the governing authority of the location of the berthing facility may levy a fee not to exceed four and five-tenths percent of the monthly net gaming proceeds from each riverboat located within the jurisdiction of that governing authority. The amount of the fee shall be established by contract between the governing authority and the riverboat licensee.

B. Other than to levy the admission fee, or the assessment of the monthly net gaming proceeds by the governing authority of Bossier City in Bossier Parish, authorized by Subsection A of this Section, no local governing authority may license or regulate the operation of riverboats and the gaming operations conducted thereon.

C.(1)(a) Upon petition of twenty-five percent of the registered voters in a municipality or parish, the local governing authority shall call an election to determine if the licensed berth of a riverboat shall be prohibited in that municipality or parish. Any qualified elector desiring an election on this issue shall sign a petition addressed to the governing authority of the subdivision in which he resides, and in substantially the following form:

"PETITION TO ____________

The undersigned qualified electors respectfully request that you call an election to submit, in the manner provided by law, to the qualified electors of the ____________ of _____________, the following proposition:

'Shall a riverboat, upon which gaming activities are authorized, be prohibited to berth in ________.

Yes ________

No __________'"

(b) The qualified elector shall then sign the petition in the manner provided herein:

"Signature

Address

Date signed

Signature of Witness"

(c) If the petition consists of more than one page, it shall be bound together as one and presented to the registrar of voters within sixty days from the date of the first signature. The registrar shall certify as to the authenticity of each signature on the petition and shall certify to the governing authority the number of valid signatures and the number of invalid signatures. If a sufficient number of valid signatures are on the petition, the governing authority shall call the election as provided by law.

(2) All local option elections addressing the issue of riverboat gaming shall be held not later than March 15, 1992, and the results certified to the secretary of state not later than April 1, 1992.

(3) Should a parish reject riverboat gaming, this rejection shall not affect a licensed riverboat's right of passage on a river designated in this Chapter, from passage through that parish.

(4) Unless otherwise prohibited as provided in this Chapter, riverboats on which gaming is conducted shall be authorized as provided in this Chapter.

Acts 1991, No. 753, §1, eff. July 18, 1991; Acts 1993, No. 405, §1; Acts 1993, No. 572, §1, eff. June 14, 1993; Acts 1994, 3rd Ex. Sess., No. 31, §1; Acts 1995, No. 195, §1, eff. July 1, 1995; Acts 1995, No. 743, §1; Acts 1995, No. 1311, §1. Redesignated from R.S. 4:552 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1997, No. 1086, §1; Acts 1999, No. 1386, §1; Acts 2003, No. 1222, §1; Acts 2005, No. 18, §1; Acts 2005, No. 242, §1; Acts 2007, No. 171, §1; Acts 2007, No. 185, §1, eff. June 27, 2007; Acts 2007, No. 236, §1; Acts 2009, No. 109, §1, eff. June 19, 2009; Acts 2011, 1st Ex. Sess., No. 19, §1; Acts 2012, No. 711, §1.

1In Subpara. (A)(2)(g) the allocation of two hundred thousand dollars beyond the allocated percentages in Subparas. (A)(2)(a) to (f) and (h), is as it appears in the enrolled bill.



RS 27:94 - Ninety-day time period to claim jackpot ticket; collection and use of funds

§94. Ninety-day time period to claim jackpot ticket; collection and use of funds

A. The holder of a ticket obtained from any electronic gaming device which is included in the definition of "game", "gaming device", and "gaming equipment", as defined in R.S. 27:44, evidencing the right to a payment shall present the ticket for payment within ninety days after the date printed on the ticket. The failure to present such a ticket within the prescribed time shall constitute a waiver of the right to the payment. Thereafter, the holder of such ticket shall have no right to enforce payment of the ticket.

B. The funds held by any licensee for payment of outstanding tickets and for the payment of electronic gaming device jackpots shall be retained by such licensee for such purpose until the expiration of ninety days after the date printed on the ticket.

C. After such time, the licensee shall each day accumulate the amount equal to the sum of any unclaimed monies, less the amount of state tax paid by the licensee on the unclaimed monies that expire that day. On or before the fifteenth day of the first month following the end of a calendar-year quarter, the licensee shall remit to the state treasurer for deposit into the Crime Victims Reparations Fund as provided for in R.S. 46:1816(B)(8) an amount equal to the accumulated total for the previous calendar-year quarter. The funds shall be used exclusively to pay the expenses associated with health care services of victims of sexually-oriented criminal offenses, including forensic medical examinations as defined in R.S. 15:622.

Acts 2015, No. 186, §2.



RS 27:96 - Contracts prohibited; gaming operator; public officials; penalties

PART XI. PROHIBITED ACTS AND GAMING OFFENSES

§96. Contracts prohibited; gaming operator; public officials; penalties

A.(1) No elected public official as defined in R.S. 42:1 shall engage in any business activity with a licensee except as a patron, or as a performing professional musician.

(2)(a)(i) An elected public official as defined in R.S. 42:1 who is a member of a governing authority of a parish who was elected to his initial term in 2004, may engage in any business activity with any licensee if he is a non-key gaming employee as defined by R.S. 27:3, and his employment with a licensee commenced at least four years prior to holding elective public office.

(ii) If the employment of an elected public official to whom the provisions of Item (i) of this Subparagraph are applicable is terminated, nothing in this Subsection shall prohibit the elected public official from being subsequently employed by a licensee as a non-key gaming employee as defined in R.S. 27:3 or as an employee whose duties do not involve access to a designated gaming area of the licensee.

(b) An elected public official as defined in R.S. 42:1 who is a member of a school board who took his oath of office for his initial term in 2004, may engage in any business activity with a licensee if he is a non-key gaming employee as defined by R.S. 27:3, if such employment commenced at least two years prior to August 1, 2004.

(3) If the official is a performing professional musician, the official shall give notice to the Board of Ethics and the Louisiana Gaming Control Board not later than five days prior to any performance. If the official is also subject to the Judicial Canons of Ethics, then he must also provide such notice to the judicial administrator of the Louisiana Supreme Court. Such notice shall include but not be limited to the following information: the date, time and location of the performance; the amount of compensation the official has contracted to receive for the performance; and the identity of the person or entity providing compensation to the official. A copy of the contract shall also be attached to such notice. Cash compensation to the official for the performance is prohibited by this Section. The Board of Ethics may promulgate rules to provide for additional information to be included in such notice.

(4)(a) If the person has been a non-key gaming employee of a licensee for a period of four years or more prior to holding such public office, the person shall give notice to the Board of Ethics, the Louisiana Secretary of State Elections Division, and the Louisiana Gaming Control Board not later than five days after qualifying for elective public office. Such notice shall include but not be limited to the following information: the nature, duration, and compensation for said employment; the identity of the licensee for whom the person is employed; a copy of the employment contract if the employment is subject to a written contract, and if not written, a description of the terms of employment between the licensee and the employee. The public official has a duty to supplement responses upon any changes in the information contained in the original notice within thirty days of said change. The Board of Ethics may promulgate rules to provide for additional information to be included in such notice.

(b) In the event a non-key employee who is also an elected official becomes a key employee, as defined by R.S. 27:3, such employee shall resign such elective office within thirty days of becoming a key employee. Provided however, no person who lobbies for a licensee can run for elective public office.

B. As used in this Section, business activity shall specifically include but is not limited to contracts:

(1) For the sale or purchase of goods, merchandise, and services.

(2) To provide or receive legal services, advertising, public relations, or any other business or personal service.

(3) For the listing, purchase or sale of immovable property or options or real rights relating thereto.

(4) Modifying ownership or possessory interests in stocks, bonds, securities, or any financial instruments.

C. The Board of Ethics shall administer and enforce the provisions of this Section. The procedures and penalties provided for in the Code of Governmental Ethics shall apply to the administration and enforcement of the provisions of this Section.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:555 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996. Acts 1996, 1st Ex. Sess., No. 64, §1, eff. Jan. 1, 1997; Acts 2001, No. 1220, §1; Acts 2004, No. 725, §1, eff. August 1, 2004; Acts 2015, No. 258, §1, eff. June 29, 2015.

NOTE: Sec. 2 of No. 258 of the 2015 R.S. provides for prospective and retroactive application of the Act.



RS 27:97 - Repealed by Acts 2012, No. 711, §2.

§97. Repealed by Acts 2012, No. 711, §2.



RS 27:98 - Skimming of gaming proceeds

§98. Skimming of gaming proceeds

A. The crime of skimming of gaming proceeds is the intentional excluding or the taking of any action in an attempt to exclude any thing or its value from the deposit, counting, collection, or computation of:

(1) Gross revenues from gaming operations or activities.

(2) Net gaming proceeds.

(3) Amounts due the state pursuant to the provisions of this Chapter.

B. Whoever commits the crime of skimming of gaming proceeds when the amount skimmed, or to be skimmed, is less than one thousand dollars may be imprisoned, with or without hard labor, for not more than five years or may be fined not more than five thousand dollars, or both.

C. Whoever commits the crime of skimming of gaming proceeds when the amount skimmed, or to be skimmed, is one thousand dollars or more shall be imprisoned at hard labor for not less than one year and not more than twenty years or may be fined not more than ten thousand dollars or the amount skimmed or to be skimmed, whichever is greater, or both.

D. The crime of skimming of gaming proceeds, for purposes of venue, may be considered to have been committed either in the parish of East Baton Rouge or in the parish or parishes within whose boundary or territorial jurisdiction the riverboat was located at the time the offense was committed.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:557 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:99 - Repealed by Acts 2001, No. 1222, 2, eff. July 2, 2001.

§99. Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.



RS 27:100 - Repealed by Acts 2001, No. 216, 2.

§100. Repealed by Acts 2001, No. 216, §2.



RS 27:101 - Check cashing; purchase of tokens, chips, and electronic cards; prohibitions

§101. Check cashing; purchase of tokens, chips, and electronic cards; prohibitions

A. No person holding a gaming license and no servant, agent, or employee of the licensee shall cash or accept, in exchange for the purchase of tokens, chips, or electronic cards:

(1) An identifiable employee payroll check.

(2) Any document evidencing or stating title to or ownership of, whether unencumbered or encumbered by a privilege, mortgage, or security interest, any classification of motor vehicle, manufactured home, or immovable property, including any building or dwelling situated therein.

(3) A check that represents a Family Independence Temporary Assistance Program (FITAP), Temporary Assistance for Needy Families (TANF), or supplemental security income payment.

B. Any licensee, employee, servant, or agent who violates or permits the violation of the provisions of this Section may be imprisoned for not more than six months or fined not more than five hundred dollars, or both.

Acts 1993, No. 845, §1. Redesignated from R.S. 4:559.1 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1997, No. 484, §1, eff. July 3, 1997; Acts 1997, No. 1285, §1, eff. July 15, 1997.



RS 27:111 - Exemptions

PART XII. MISCELLANEOUS PROVISIONS

§111. Exemptions

Commercial cruise ships, as described in R.S. 14:90(B), shall be exempt from the provisions and requirements of this Chapter.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:560 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:112 - Legal shipments of gaming devices into the state

§112. Legal shipments of gaming devices into the state

All shipments of gaming devices, including slot machines, into any parish of this state within which gaming is authorized, the registering, recording, and labeling of which have been duly done by the manufacturer or dealer thereof in accordance with Sections 3 and 4 of that certain Chapter of the Congress of the United States entitled, "An act to prohibit transportation of gaming devices in interstate and foreign commerce", approved January 2, 1951, being c. 1194, 64 Stat. 1134, and also designated as 15 U.S.C. 1171-1177, shall be deemed legal shipments thereof into any such parish.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:561 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:113 - Declaration of state's exemption from operation of provisions of 15 U.S.C. 1172

§113. Declaration of state's exemption from operation of provisions of 15 U.S.C. 1172

Pursuant to Section 2 of that certain Chapter of the Congress of the United States entitled "An act to prohibit transportation of gaming devices in interstate and foreign commerce", approved January 2, 1951, being c. 1194, 64 Stat. 1134, and also designated as 15 U.S.C. 1171-1177, the state of Louisiana, acting by and through its duly elected and qualified members of its legislature, does hereby in this Section, and in accordance with and in compliance with the provisions of Section 2 of such Chapter of Congress, declare and proclaim that any parish of the state of Louisiana, within which gaming is authorized is exempt from the provisions of Section 2 of that certain Chapter of the Congress of the United States entitled "An act to prohibit transportation of gaming devices in interstate and foreign commerce", designated U.S.S. 1171-1177, approved January 2, 1951.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:562 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:114 - Repealed by Acts 2004, No. 336, §2, eff. June 18, 2004.

§114. Repealed by Acts 2004, No. 336, §2, eff. June 18, 2004.



RS 27:201 - THE LOUISIANA ECONOMIC DEVELOPMENT

CHAPTER 5. THE LOUISIANA ECONOMIC DEVELOPMENT

AND GAMING CORPORATION LAW

PART 1. LEGISLATIVE INTENT AND POLICY

§201. Title and citation

This Chapter shall be cited and referred to as the "Louisiana Economic Development and Gaming Corporation Act".

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:601 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:202 - Public policy of state concerning gaming

§202. Public policy of state concerning gaming

A. The legislature hereby recognizes that the gaming operations and activities are unique activities for state government and that a corporate structure will best enable the casino gaming to be managed in an entrepreneurial and business-like manner. It is the intent of the legislature that the Louisiana State Gaming Corporation shall be accountable to the governor, the legislature, and the people of the state through a system of audits, reports, and legislative oversight, and thorough financial disclosure as required by this Chapter.

B. The legislature hereby finds and declares to be the public policy of this state that:

(1) The development of a controlled gaming industry is important to the development of the economy of the state of Louisiana in that it will assist in the continuing growth of the tourism industry and thus will benefit the general welfare of our citizens.

(2) The growth and success of gaming is dependent upon public confidence and trust that gaming activities and, in particular, that casino gaming activities are conducted honestly and are free from criminal and corruptive elements.

(3) Public confidence and trust can only be maintained by strict regulation of all persons, practices, associations, and activities related to the operation of the official gaming establishment and the manufacture, supply, or distribution of gaming devices and supplies.

C. It is the express intent, desire, and policy of the legislature that no holder of the casino operating contract, applicant for a license, permit, contract, or other thing existing, issued, or let as a result of this Chapter shall have any right or action to obtain any license, permit, contract, or the granting of the approval sought except as provided for and authorized by this Chapter. Any license, permit, contract, approval, or thing obtained or issued pursuant to the provisions of this Chapter is expressly declared by the legislature to be a pure and absolute revocable privilege and not a right, property or otherwise, under the constitutions of the United States or of the state of Louisiana. Further the legislature declares that no holder acquires any vested right therein or thereunder.

D. The legislature hereby declares that notwithstanding any other laws of the state to the contrary, the state, through the Louisiana Economic Development and Gaming Corporation (hereafter referred to as the "corporation"), is hereby authorized to enter into a casino operating contract with a casino operator requiring the operator to provide for or furnish an official gaming establishment, to provide all items necessary for the conducting of gaming operations, and to conduct casino gaming operations at the official gaming establishment pursuant to the provisions of this Chapter.

E. Notwithstanding any other provision of this Chapter to the contrary, if the casino operating contract is extinguished before the end of its term through breach of contract by the casino operator, another contract may be entered into as provided for in this Chapter.

F. The legislature hereby directs that with respect to all design, engineering, construction, and maintenance contracts and/or projects undertaken by the contractor, or gaming corporation, the contractor and/or gaming corporation shall adopt written policies, procedures, and regulations to allow the participation of businesses owned by minorities in all such design, engineering, and construction contracts and/or projects. The legislature hereby further directs that the written policies, procedures, and regulations shall provide for the inclusion of businesses owned by minorities to the maximum extent practicable.

G.(1) All businesses or vendors selected by the contractor or the gaming corporation for any purpose shall strictly adhere to the nondiscrimination policies and practices embodied in applicable federal, state, and local law.

(2) Any business, vendor, and/or contractor selected by the gaming corporation to operate the casino contemplated herein shall, as nearly as practicable, employ minorities consistent with the population of the state.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:602 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:203 - Official gaming establishment

§203. Official gaming establishment

The official gaming establishment shall be located in Orleans Parish. The particular facility shall be determined as provided for in R.S. 27:241.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:603 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2011, 1st Ex. Sess., No. 19, §1.



RS 27:204 - Status of corporation; exercise of economic development function

§204. Status of corporation; exercise of economic development function

The Louisiana Economic Development and Gaming Corporation shall not be a state agency, except as expressly provided in this Chapter. It is the intent of the legislature that the creation of the corporation, the entering into of a casino operating contract with a private gaming operator, and the revenues received by the corporation shall be in furtherance of and deemed to result from the exercise by the state of its economic development power in partnership with private sector contractors. The amounts received by the corporation and the state from the private contractor are hereby declared to not be a tax or license fee, but rather the proceeds of a joint venture between the corporation and the casino operator in furtherance of economic development.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:604 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:205 - Definitions

PART II. GENERAL PROVISIONS

§205. Definitions

When used in this Chapter, the following terms have these meanings:

(1) "Applicant" means any person who has submitted an application or bid to the corporation for a permit, license, or contract under the provisions of this Chapter.

(2) "Application" means the documentation and forms submitted by a person, on a form provided by the corporation, requesting issuance of a permit, license, or a proposed contract. Application also includes all documents and information incorporated in, attached to, or submitted with the application form specifically including personal history questionnaires and financial disclosure forms.

(3) "Board" means the board of directors of the corporation.

(4) "Casino gaming operations" means any gaming operations offered or conducted at or in the official gaming establishment.

(5) "Casino gaming operator" or "casino operator" means any person who enters into a casino operating contract with the corporation requiring that person to conduct casino gaming operations according to the provisions of this Chapter.

(6) "Casino operating contract" means a contract let or bid by the corporation, in accordance with the provisions of this Chapter, authorizing a casino operator to conduct casino gaming operations at the official gaming establishment for the benefit of the state and the casino gaming operator.

(7) "Corporation" means the Louisiana Economic Development and Gaming Corporation, which except as specifically provided in this Chapter shall be a special corporation operated for a public purpose, the ownership interest of which is vested in the state.

(8) "Director" or "member" means a member of the board of directors of the corporation.

(9) "Distributor" shall have the same meaning as the term "gaming supplier" in R.S. 27:3.

(10) "Economic interest" shall have the same meaning as that term defined in R.S. 27:3.

(11) Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.

(12) "Game" means any banking or percentage game located exclusively within an official gaming establishment which is played with cards, dice, or any electronic, electrical, or mechanical device or machine for money, property, or any thing of value. Game does not include lottery, bingo, charitable games, raffles, electronic video bingo, pull tabs, cable television bingo, wagering on dog or horse races, sports betting, or wagering on any type of sports event, inclusive but not limited to football, basketball, baseball, hockey, boxing, tennis, wrestling, jai alai, or other sports contest or event.

(13) "Gaming device" means any equipment or mechanical, electromechanical, or electronic contrivance, component, or machine used directly or indirectly in connection with gaming or any game which affects the result of a wager by determining win or loss. The term includes a system for processing information which can alter the normal criteria of random selection, which affects the operation of any game, or which determines the outcome of a game. The term does not include a system or device which affects a game solely by stopping its operation so that the outcome remains undetermined.

(14) "Gaming operations" or "gaming activities" means the offering or conducting of any game or gaming device in accordance with the provisions of this Chapter.

(15) "Gaming operator" means a person licensed by the corporation or authorized by contract with the corporation to conduct gaming operations or gaming activities in accordance with the provisions of this Chapter.

(16) "Gaming supplies" means all materials and supplies other than gaming devices which the corporation finds or determines to be used or expended in gaming operations or activities.

(17) "Gross revenue" means the total of all value received by the casino gaming operator from gaming operations, including cash, checks, vouchers, instruments and anything received in payment for credit extended to a patron for purposes of gaming, and compensation received for conducting any game in which the casino gaming operator is not party to a wager, less the total of all value or amounts paid out as winnings to patrons and credit instruments or checks which are uncollected as determined by rule of the corporation.

(18) "Investigation" or "investigate" means an investigation initiated by and conducted by the corporation or its designated agents.

(19) Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.

(20) "License" means an authorization issued to a person by or in the name of the corporation to engage in or assist gaming operations or activities regulated by this Chapter.

(21) "Licensee" means any employee, agent, person, or entity who is required to be issued a license under this Chapter or under the rules and regulations of the corporation.

(22) "Major procurement" means the purchase or acquisition of any item, product, or service in the amount of one hundred thousand dollars or more.

(23) "Manufacturer" means any person who manufactures or assembles programs or slot machines or other gaming devices for sale or use in this state.

(24) "Minor procurement" means any purchase, or acquisition of any item, product, or service which is not a major procurement.

(25) "Net gaming proceeds" means gross revenue less the total amount or value paid out to winning patrons or players and uncollected checks and credit instruments if accepted in compliance with corporation rules.

(26) "Official gaming establishment" means the building or facility described in R.S. 27:241 which is located in Orleans Parish at which the conducting of casino gaming operations is authorized.

(27) "Permit" shall have the same meaning as that term defined in R.S. 27:3.

(28) "Permittee" shall have the same meaning as that term defined in R.S. 27:3.

(29) "Person" means any individual, partnership, association, joint stock association or trust, corporation, or other business entity whether incorporated or not.

(30) "President" means the president of the corporation.

(31) "Security" means the protection of information that would or could provide an unfair advantage to any individual involved in the operation of the casino gaming; protection and preservation of the integrity of casino gaming games and operations; as well as measures taken to prevent crimes against a gaming operator or the corporation.

(32) "Slot machine" means any mechanical, electrical, or other device, contrivance, or machine which, upon insertion of a coin, token, or similar object therein or upon payment of any consideration whatsoever, is available to play or, operate the play or operation of which, whether by reason of the skill of the operator or application of the element of chance, or both, may deliver or entitle the person playing or operating the machine to receive cash, premiums, merchandise, tokens, or any thing of value, whether the payoff is made automatically from the machine or in any other manner.

(33) "Suitable" or "suitability requirements" shall have the same meaning as that term defined in R.S. 27:3.

(34) "Vendor" means any person who has entered into a major procurement contract with the corporation.

Acts 1992, No. 384, §1, eff. June 18, 1992; Acts 1993, No. 540, §1. Redesignated from R.S. 4:605 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2001, No. 1222, §§1 and 2, eff. July 2, 2001; Acts 2011, 1st Ex. Sess., No. 19, §1.



RS 27:206 - Venue in civil proceedings

§206. Venue in civil proceedings

Notwithstanding any other provision of law to the contrary, the venue for any civil proceeding by, against, or to which the corporation is a party shall be the parish of East Baton Rouge.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:606 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:207 - Corporation legal representation; attorney general

§207. Corporation legal representation; attorney general

The attorney general or his designee shall be the legal advisor to the corporation and the board, shall counsel and advise the corporation and the board, and shall represent the corporation in all legal proceedings. The corporation shall reimburse the attorney general for the cost of advising and representing the board and the corporation.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:607 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:210 - Louisiana Economic Development and Gaming Corporation created; administration by corporation; management; domicile

PART III. CREATION OF CORPORATION, OFFICERS

OF CORPORATION

§210. Louisiana Economic Development and Gaming Corporation created; administration by corporation; management; domicile

A. There is hereby created and established a special corporation to be operated for a public purpose which shall be known as the Louisiana Economic Development and Gaming Corporation. The corporation shall be managed in such a manner that enables the people of the state to benefit from its operations and profits.

B. The state of Louisiana hereby grants to the Louisiana Economic Development and Gaming Corporation all powers and faculties necessary to perform the functions for which it is created, including the power of granting an exclusive contract to operate a casino gambling establishment in accordance with the provisions of this Chapter. It is further provided that the acts of a holder of a casino gaming operator's contract pursuant to exclusive rights vested in him by the Louisiana Economic Development and Gaming Corporation shall be deemed to be acts of the state of Louisiana for purposes of the Sherman Antitrust Act and other laws of the United States regulating commerce.

C. The existence of the corporation shall begin only upon confirmation of a majority of the members of the board by the Senate as provided in this Chapter. Until the time of such confirmation, no business shall be conducted on behalf of the corporation.

D. Any action taken on behalf of the corporation when less than a majority of the members of the board have been confirmed shall have no effect.

E. The corporation shall be domiciled in the parish of Orleans.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:610 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:211 - Board of directors; qualifications; terms; removal; chairman; compensation; meetings; records; appointment of corporation president; duties; removal; open board meetings

§211. Board of directors; qualifications; terms; removal; chairman; compensation; meetings; records; appointment of corporation president; duties; removal; open board meetings

A. The affairs of the corporation shall be supervised by a board of directors which shall be composed of and appointed as follows:

(1) Seven members, one from each congressional district and the remaining member or members from the state at large, appointed by the governor and confirmed by the Senate as provided in Subsection C of this Section.

(2) Two members appointed by the governor from the parish where the official gaming establishment is located, who shall also be confirmed by the Senate as provided in Subsection C of this Section.

B. Members appointed when the Senate is not in session shall serve only until the end of the next regular session, unless confirmed by the Senate. Should the Senate refuse to confirm a member appointed in the interim, then he shall forfeit his office as of the date on which the Senate refuses to confirm him. Any person not confirmed by the Senate shall not be reappointed as a member for a period of two years.

C. Members appointed by the governor and confirmed by the Senate shall be residents of the state of Louisiana and serve staggered terms of six years. Of the initial appointees, the member from the first congressional district, and one member from the parish where the official gaming establishment is located, shall be appointed for a term to expire on December 31, 1993; the member from the second congressional district, and one member from the parish where the official gaming establishment is located, shall be appointed for a term to expire on December 31, 1994; the member from the third congressional district shall be appointed for a term to expire on December 31, 1995; the member from the fourth congressional district shall be appointed for a term to expire on December 31, 1996; the member from the fifth congressional district shall be appointed for a term to expire on December 31, 1997; and the members from the sixth and seventh congressional districts shall be appointed for a term to expire on December 31, 1998. Members appointed by the governor and confirmed by the Senate may serve beyond the end of their respective terms until their successors have been appointed and qualified. No member shall serve more than one consecutive six-year term. Members may be removed by the governor for cause, which shall include neglect of duty, malfeasance, misfeasance, or nonfeasance in office. The governor shall appoint the chairman of the board and the board shall annually elect a vice chairman from among its voting members.

D.(1) The members of the board of directors and all employees of the corporation shall be subject to the Code of Governmental Ethics. They shall be considered public employees as defined by R.S. 42:1102(18) and the corporation shall be considered an agency as defined by R.S. 42:1102(2) for purposes of the Code of Governmental Ethics only.

(2)(a) The members of the board of directors and all employees of the corporation shall be subject to the provisions of R.S. 42:61 et seq. relative to dual officeholding and dual employment.

(b) For purposes of Subparagraph (2)(a) of this Subsection only, the board of directors and the corporation shall be considered to be state agencies.

E. Members of the board of directors shall be directors of the corporation and shall be entitled to an annual salary fixed by the governor. Members shall be reimbursed by the corporation for reasonable expenses and expenses incurred in performance of their duties.

F. Five members of the board shall constitute a quorum. The board shall also meet upon call of the chairman or five or more of the members of the board. The board shall keep accurate and complete records of all its meetings.

Acts 1992, No. 384, §1, eff. June 18, 1992; Acts 1993, No. 314, §1; Acts 1996, 1st Ex. Sess., No. 14, §1, eff. May 6, 1996. Redesignated from R.S. 4:611 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2012, No. 803, §7.



RS 27:212 - Corporation president; officers

§212. Corporation president; officers

A. The president of the corporation shall be appointed by the board subject to the approval of the governor. Should the governor refuse to approve the appointment of the president by the board, then the board shall submit another name. The person whose appointment was refused shall not be renamed for approval for a period of two years. The governor shall, within thirty days after the nomination of the president by the board, either approve or reject the nomination.

B. The president of the corporation shall manage the affairs of the corporation and shall have such powers and duties as specified by the board of directors. The president shall not be a member of the board. The president of the corporation shall serve at the pleasure of the board of directors which shall set the compensation of the president.

C. The president shall employ a vice president and a secretary-treasurer with such duties as are assigned by the president. Such officers shall serve at the pleasure of the president.

D. No officer or employee shall be a member of the board, but all officers and employees of the corporation shall be full-time employees and no officer or employee shall engage in any other occupation or trade for remuneration while an officer or employee of the corporation.

E. All meetings of the board shall be open and governed by the provisions of R.S. 42:11 et seq. Security personnel, plans, and devices as listed in R.S. 42:17(A)(3) shall include but not be limited to the security portions or segments of casino gaming requests for proposals, security portions of proposals to conduct casino gaming operations, and records of the security division of the corporation.

Acts 1992, No. 384, §1, eff. June 18, 1992; Acts 1996, 1st Ex. Sess., No. 14, §1, eff. May 6, 1996. Redesignated from R.S. 4:612 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:220 - Duties of the board; adoption of administrative regulations; rulemaking authority

PART IV. OPERATIONS OF CORPORATION IN GENERAL

§220. Duties of the board; adoption of administrative regulations; rulemaking authority

A.(1) The board of directors shall provide the president with private-sector perspectives on the operation of a large gaming enterprise.

(2) In addition, the board shall:

(a) Approve or disapprove the budget for the operation of the corporation.

(b) Approve or disapprove the terms of major procurements.

(c) Serve as a board of appeal for any denial, revocation, or cancellation by the president of a contract, license, or permit issued pursuant to the provisions of this Chapter.

(d) Adopt such administrative rules and regulations as may be necessary to carry out and implement its powers and duties, the operations of the corporation, the conduct of gaming operation in general, and any other matters necessary or desirable for the efficient and effective operation of the casino gaming or convenience of the public.

(e) Review the performance of the corporation and advise the president and make recommendations to him regarding operations of the corporation.

B. The board shall adopt rules for the conduct of specific games and gaming operations, including but not limited to rules specifying:

(1) The types of games to be conducted.

(2) The granting of credit to a patron.

(3) Special procedures for making and soliciting requests for major procurements.

C. The board may, by rule and regulation, create and adopt special procedures for promulgation of rules and regulations, but such special procedures and the creation and adoption of any rule, regulation, or special procedure of the board shall include legislative oversight and publication of notice of intent as provided for in R.S. 49:953 except that the notice may be published either in the official journal of the state or the Louisiana Register.

D. For purposes of expeditious implementation of the provisions of this Chapter, the promulgation of initial administrative rules shall constitute a matter of imminent peril to public health, safety, and welfare as provided in R.S. 49:953(B).

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:620 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2013, No. 220, §9, eff. June 11, 2013.



RS 27:221 - Powers and duties of corporation in general

§221. Powers and duties of corporation in general

The corporation, in pursuance of the attainment of the objectives and the purposes of this Chapter, may:

(1) Sue and be sued in its corporate name.

(2) Adopt a corporate seal and a symbol.

(3) Hold copyrights, trademarks, and service marks and enforce its rights with respect thereto.

(4) Appoint agents upon which process may be served.

(5) Acquire immovable property and make improvements thereon, subject to the prior approval of the Joint Legislative Committee on the Budget.

(6) Make, solicit, and bid requests for proposals and offers for major procurements, in accordance with law or rules and regulations of the corporation including:

(a) Contracts for major procurements after competitive negotiation, bidding, or other procedure authorized pursuant to the Louisiana Procurement Code, or the corporation may adopt special rules and regulations pursuant to the provisions of this Part providing for special procedures whereby the corporation may make any class of procurement including the authority to negotiate a reduced price. Such procedures shall be designed to allow the selection of proposals that provide the greatest long-term benefit to the state, the greatest integrity for the corporation, and the best service and products for the public. In its bidding and negotiation processes, the corporation may do its own bidding and procurement or may utilize the services of the division of administration central purchasing agency or other state agency or division. The president of the corporation may with approval of the board declare an emergency for purchasing purposes.

(b) Contracts to incur debt in its own name and enter into financing agreements with the state, its own agencies, or with a commercial bank, excluding the authority to issue bonds.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:621 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:222 - Corporation and board to act through president

§222. Corporation and board to act through president

The acts of the president shall be considered the acts of the corporation.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:622 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:223 - Powers and obligations of corporation's president

§223. Powers and obligations of corporation's president

A.(1) The president, as chief executive officer of the corporation, shall direct and supervise all administrative and management activities in accordance with the provisions of this Chapter and any rules and regulations adopted by the board.

(2) He shall:

(a) Supervise and administer the operation of the corporation.

(b) Employ and direct such personnel as may be necessary to carry out the purposes of this Chapter and utilize such services, personnel, or facilities of the corporation as he may deem necessary. He may enter into personal service contracts in accordance with provisions of this Chapter or rules and regulations adopted by the board and compensate such consultants and technical assistants as may be required to carry out the provisions of this Chapter.

(c) Make available for inspection by the board or any member of the board, upon request, all books, records, files, and other information and documents of his office and to advise the board and recommend such administrative regulations and other matters he deems necessary and advisable to improve the operation and administration of the casino gaming.

(d) Attend meetings of the board.

(e) Enter into any major procurement authorized by the board with any person, firm, or corporation for the promotion and operation of casino gaming, or for the performance of any of the provisions of this Chapter.

(f) Enter into minor procurements as authorized by rule and regulation of the corporation for the furtherance of corporate activities.

(g) Beginning on March 1, 1993, and not later than thirty days before the beginning of each subsequent regular session of the legislature, submit the proposed annual budget of the corporation and projected net proceeds as previously approved by the board to the Joint Legislative Committee on the Budget for review and approval.

B. The president, with the approval of the board, may amend or modify the budget at any time in any manner deemed necessary for the proper operation of the corporation; however, each change shall be reported in writing to the board and to the Joint Legislative Committee on the Budget.

C. Following his approval by the governor and during his employment, the president shall reside in Louisiana.

D. The president may:

(1) Require bond from corporate employees with access to corporate funds or casino gaming funds, in such an amount as provided in the administrative regulations of the board.

(2) Require bond from other employees as he deems necessary.

(3) For good cause, suspend, revoke, or refuse to renew any contract, other than a casino operating contract, entered into or any license issued in accordance with the provisions of this Chapter or the administrative rules and regulations of the board.

(4) Upon specific or general approval of the board, conduct hearings and administer oaths to persons for the purpose of assuring the security or integrity of gaming operations, or to determine the qualifications or compliance by a gaming operator, employees, or licensees.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:623 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:224 - Acceptance and expenditure of monies by corporation; corporation to be self-sustaining and self-funded

§224. Acceptance and expenditure of monies by corporation; corporation to be self-sustaining and self-funded

A. The corporation may accept and expend, in accordance with the provisions of this Chapter, such monies as may be appropriated by the legislature or such monies as may be received from any source, including income from the corporation's operations, for effectuating its corporate purposes.

B. After the repayment of any appropriated funds provided to the corporation by the state, the corporation shall be self-sustaining and self-funded. Monies in the state general fund shall not be used or obligated to pay the expenses of the corporation except for those appropriated to the corporation for the implementation of provisions of this Chapter.

C. No obligation of the corporation shall be subject to or backed by the full faith and credit of the state or the state treasury. In addition, the state of Louisiana and all political subdivisions of the state shall be immune from liability and from suit for any action or failure to act which arises from the creation, operation, contractual obligations, or delictual or quasi delictual obligations of the Louisiana Economic Development and Gaming Corporation either due to an act or omission of the state, a political subdivision of the state, or the corporation itself.

D. The governor by executive order, subject to legislative approval either by vote or by mail ballot, or the legislature by Act or Resolution may set aside or order that the corporation renegotiate the provisions of the casino operating contract of a casino operator who is voluntarily or involuntarily placed in bankruptcy, receivership, conservatorship, or similar status. Any action so taken shall constitute the revocation or modification of a pure and absolute revocable privilege as provided in R.S. 27:202(C). Neither the state of Louisiana nor any political subdivision thereof shall be liable in damages for such revocation, modification, or order for renegotiation.

E. The governor by executive order or the board overseeing the operation of the casino, subject to legislative approval either by vote or by mail ballot, or the legislature by Act or Resolution may negotiate a new casino operating contract.

Acts 1992, No. 384, §1, eff. June 18, 1992; Acts 1996, 1st Ex. Sess., No. 58, §1, eff. May 9, 1996. Redesignated from R.S. 4:624 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:225 - Personnel program for employees; conflict of interest; employment of specified persons by corporation prohibited; background investigations

§225. Personnel program for employees; conflict of interest; employment of specified persons by corporation prohibited; background investigations

A. The corporation shall establish and maintain a personnel program including rules and regulations for its employees. The corporation may procure benefit programs or group insurance plans and may provide or arrange for a retirement plan. Employees of the corporation shall serve at the pleasure of the president who shall determine their compensation. The employees shall be subject to suspension, dismissal, reduction in pay, demotion, transfer, or other personnel action at the discretion of the president and shall not be subject to civil service provisions.

B. A background investigation shall be conducted by the chief security officer of the corporation or his agent or designee on every applicant who has reached the final selection process prior to employment by the corporation, which background investigation shall include testing the applicants for the presence of illegal controlled dangerous substances. Applicants shall be fingerprinted as a condition of employment.

C. No person who has been convicted of a felony, bookmaking or other forms of illegal gambling, or a crime involving moral turpitude shall be employed by the corporation. The board may by regulation provide for a definition of moral turpitude.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:625 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:226 - Standards of conduct

§226. Standards of conduct

A. Each member of the board shall file with the Board of Ethics at the time of appointment, and annually thereafter, a financial disclosure statement listing all assets and liabilities, property and business interests, and sources of income of the member, the spouse of the member, and minor children of the member.

B. Each employee of the corporation, except secretarial and clerical personnel, shall file with the Board of Ethics, at the time of appointment or employment and annually thereafter, an affidavit affirming that the employee and the spouse of the employee do not have an economic interest in an applicant, licensee, or permittee.

C.(1) The members of the board and all corporation employees shall be subject to the Code of Governmental Ethics as provided in R.S. 27:211(D). In addition, the board shall adopt a code of ethics for officers and employees.

(2) The board shall adopt a code of ethics concerning the corporation's specific needs.

(3) Ethics codes adopted by the board shall include but not be limited to the following:

(a) A member or employee or agent of the corporation shall not be permitted to engage in gaming activities in an establishment licensed by the corporation, except in the course of the person's duties.

(b) A member or employee shall not solicit or accept employment from the casino operator, a licensee, or permittee for a period of two years after termination of service with the corporation.

(c) A member or employee shall not act in an official capacity in a matter concerning a licensee or a permittee who is the employer of a spouse, child, parent, or sibling, when such action might reasonably be expected to impair the objectivity of the person.

(d) A spouse, child, parent, or sibling of a member shall not be employed by the casino operator, a licensee under this Chapter, or a holding, intermediary, or subsidiary company of a licensee.

(e) A member or employee shall not have a direct or indirect interest in the gaming contractor, a licensee, or permittee, during the term of office or employment of the member or employee.

(f) A member or employee shall not use the person's official authority for the purpose of affecting the result of an election or nomination for office; directly or indirectly coerce, attempt to coerce, command, or advise a person to pay, lend, or contribute anything of value to a party, a committee, an organization, an agency, or a person for political purposes; or take part in a political campaign or the management of a political campaign.

(4) The following persons shall not pay, lend, or contribute anything of value to a political candidate, political organization, political party, or political action committee, the president, a member of the board, or a spouse or minor child of the president or a member.

(5)(a) Except as provided in Subparagraph (e) of this Paragraph, a member of the board shall not acquire a direct or indirect economic interest in or be employed by a casino gaming contractor for a period of two years following the date the member's term expires.

(b) Except as provided in Subparagraph (e) of this Paragraph, an employee of the corporation shall not acquire a direct or an indirect economic interest in or be employed by a casino gaming contractor for a period of two years following the termination of the person's employment with the corporation.

(c) A member or a person employed by the corporation shall not represent a party other than the corporation before or against the corporation for a period of two years following the termination of the person's term or employment with the corporation.

(d) A consultant or person under contract for services to the corporation may not represent a person other than the corporation before the corporation.

(e) A former board member or employee is not prohibited, following termination of the person's membership or employment, from acquiring an interest in, or soliciting or obtaining employment with a person involved in, a gaming operations service industry which is not a licensee or permittee.

(6) A licensee or permittee shall not provide, transfer, or sell, or offer to provide, transfer, or sell, an interest in a license or permit to a person restricted from the transaction by this Chapter.

D. The Board of Ethics shall administer and enforce the provisions of this Section and the regulations, rules, and orders issued with respect to members and employees subject to the provisions of this Section. The procedures and penalties provided for in the Code of Governmental Ethics shall apply to the administration and enforcement of the provisions of this Section.

Acts 1992, No. 384, §1, eff. June 18, 1992; Acts 1996, 1st Ex. Sess., No. 14, §1, eff. May 6, 1996; Acts 1996, 1st Ex. Sess., No. 64, §1, eff. Jan. 1, 1997. Redesignated from R.S. 4:626 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:227 - Corporation exemptions; local regulation and taxation

§227. Corporation exemptions; local regulation and taxation

A. Corporation operations are exempt from and no political subdivision may enact any measure to require licensing, to regulate, to impose fees, or to tax corporation operations.

B. The corporation and its operations are exempt from taxation by the state, specifically including but not limited to state sales tax, income tax, corporation franchise tax, and occupational license taxes, if any.

C. Nothing in this Section shall be construed to exempt any corporation employee from taxation as otherwise provided by law.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:627 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:230 - Specific powers and duties of the corporation relating to casino gaming operations

PART V. GENERAL CORPORATION GAMING OPERATIONS

§230. Specific powers and duties of the corporation relating to casino gaming operations

A, B. Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.

C. The casino gaming operator and no person who is licensed or has a direct or indirect financial interest in an entity licensed as a manufacturer of gaming devices and slot machines shall be licensed as a distributor of gaming devices or slot machines.

D. The corporation shall issue licenses or permits to such other persons as it deems necessary for the protection of the citizens of this state or as may be necessary to carry out the requirements of this Chapter.

E. The securing of any license or permit required under the provisions of this Chapter shall be a prerequisite for conducting, operating, or performing any activity regulated by the corporation.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:630 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2001, No. 1222, §2, eff. July 2, 2001.



RS 27:231 - Corporation responsibilities relating to gaming operations

§231. Corporation responsibilities relating to gaming operations

A. The corporation shall:

(1) Investigate the qualifications of any proposed gaming operator before any casino operating contract is entered into.

(2) Investigate the qualifications of each applicant before any license or permit is issued pursuant to the provisions of this Chapter.

(3) Investigate the circumstances surrounding any act or failure to act when so required, or transaction for which corporation review, notification, or approval is required.

(4) Investigate violations of this Chapter and any rules and regulations promulgated hereunder and other such violations of law relating to the conduct of gaming operations as the president sees fit.

(5) In accordance with the Administrative Procedure Act, conduct hearings upon complaints charging violations of this Chapter or of administrative regulations adopted by the corporation, and other such hearings as may be provided by administrative regulation.

(6) Initiate and assist in the prosecution or defense of such proceedings before any appointed independent hearing officer or appeals therefrom, as the corporation may deem appropriate.

(7) Conduct continuing reviews of gaming operations through on-site observation and other reasonable means to assure compliance with this Chapter and regulations promulgated hereunder.

(8) Be entitled to request information, materials, and any other data from any casino gaming operator, licensee, permittee, applicant, or other entity registered under this Chapter.

B. The corporation, through its agents, shall be available for public inquiry or complaint at all times during hours of operation in the official gaming establishment.

C. The corporation and its agents may:

(1) Inspect and examine all premises wherein gaming operations are conducted or gaming devices or equipment are manufactured, sold, or distributed.

(2) Inspect all equipment and supplies in, upon, or about such premises.

(3) Summarily seize and remove from such premises and impound any equipment or supplies for the purpose of examination and inspection.

(4)(a) Demand access to and inspect, examine, photocopy, and audit all papers, books, and records of applicants and gaming operators, respecting all revenues produced by any gaming operations, and require verification of income and all other matters affecting the enforcement of the policy or any of the provisions of this Chapter or rules and regulations promulgated by the corporation.

(b) For the purpose of conducting audits after the cessation of gaming by a casino gaming operator, the former casino gaming operator shall furnish, upon demand of the corporation, books, papers, and records as necessary to conduct the audits. The former casino gaming operator shall maintain all books, papers, and records necessary for audits for a period of three years after the date of the expiration or cancellation of casino operating contract.

(5) Issue written interrogatories.

D.(1) The corporation has full power and authority to issue subpoenas and to compel the attendance of witnesses before it, to administer oaths at examinations or its official proceedings, to require testimony under oath, and to punish as contempt the failure to obey its orders. Appeal of an action by the corporation holding a person in contempt shall be to the Nineteenth Judicial District Court.

(2) Any process or notice issued by the corporation may be served in the manner provided for service of process and notices as provided by the Louisiana Code of Civil Procedure.

(3) The corporation may pay such transportation and other expenses of witnesses as it may deem reasonable and proper.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:631 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2003, No. 1155, §1.



RS 27:232 - Corporation independent hearing officers

§232. Corporation independent hearing officers

The corporation may retain or appoint one or more attorneys at law to serve as an independent hearing officer who may administer oaths and receive evidence and testimony under oath. Except as otherwise provided in this Chapter, the independent hearing officer may make recommendations or render decisions affecting contracts, licenses, and permits issued pursuant to the provisions of this Chapter and rules promulgated by the corporation.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:632 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:233 - Corporation's duty to investigate qualifications of applicants, casino operators, and others; absolute powers of corporation

§233. Corporation's duty to investigate qualifications of applicants, casino operators, and others; absolute powers of corporation

A. The corporation, shall investigate or have investigated the qualifications of each applicant under this Chapter before any contract, license, or permit is issued or approval given for acts or transactions for which corporation approval is required or granted. The corporation shall continue to observe the conduct of all casino operators, licensees, permittees, and other persons having a material involvement directly or indirectly with a casino operator.

B. The corporation has full and absolute power and authority to deny any application, or limit, condition, restrict, revoke, or suspend any license, permit, or approval, or fine any person licensed, permitted, or approved for any cause specified in this Chapter or rules promulgated by the corporation.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:633 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:234 - Suitability qualifications for casino gaming operator or license holder

§234. Suitability qualifications for casino gaming operator or license holder

A. No person shall be eligible to obtain a license or to enter into a contract with the state to conduct casino gaming operations unless the corporation is satisfied that the applicant is suitable.

B. For purposes of this Chapter, "suitable" means that the proposed casino operator, or other applicant or licensee has demonstrated to the corporation by clear and convincing evidence that he:

(1) Is a person of good character, honesty, and integrity.

(2) Is a person whose prior activities, criminal record, if any, reputation, habits, and associations do not pose a threat to the public interest of this state or to the effective regulation and control of gaming, or create or enhance the dangers of unsuitable, unfair, or illegal practices, methods, and activities in the conduct of gaming or the carrying on of the business and financial arrangements incidental thereto.

(3) Is capable of and likely to conduct the activities for which the applicant or casino gaming operator is licensed or approved in accordance with the provisions of this Chapter and any rules of the corporation.

C. For purposes of entering into a casino operating contract, the applicant shall also demonstrate by clear and convincing evidence that:

(1) He has or guarantees acquisition of adequate business competence and experience in the operation of casino gaming operations.

(2) The proposed financing of the conducting of casino gaming operations is:

(a) Adequate for the nature of the proposed operation.

(b) From a suitable source.

(3) He has or is capable of and guarantees the obtaining of a bond or satisfactory financial guarantee of sufficient amount, as determined by the corporation, to guarantee successful completion of and compliance with the casino operating contract or such other projects which are regulated by the corporation.

D. All casino operators, licensees, permittees, registrants, and persons required to be qualified under this Chapter have a continuing duty to inform the corporation of any action which they believe would constitute a violation of this Chapter. No person who so informs the corporation shall be discriminated against by an applicant, gaming operator, permittee, or registrant because of supplying such information.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:634 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:235 - Casino operating contract, license; disqualification criteria

§235. Casino operating contract, license; disqualification criteria

The corporation shall not award a casino operating contract or a license to any person who is disqualified on the basis of any of the following criteria:

(1) Failure of the applicant to prove by clear and convincing evidence that he is suitable in accordance with the provisions of this Chapter.

(2) Failure of the applicant to provide information and documentation to reveal any fact material to a suitability determination, or the supplying of information which is untrue or misleading as to a material fact pertaining to the qualification criteria.

(3) The conviction of, or a plea of guilty or nolo contendere by, the applicant, or of any person required to be qualified under this Chapter as a condition for a contract, for an offense punishable by imprisonment of more than one year.

(4) Current prosecution of or pending charges in any jurisdiction against the applicant, or any person who is required to be qualified under this Chapter as a condition for a contract, for an offense punishable by more than one year imprisonment.

(5) If the applicant is a corporation which is owned by a parent or other corporation or person as defined in R.S. 27:205, then the applicant shall be disqualified if any person owning more than five percent of the common stock of the parent corporation has been convicted of, or pled guilty or nolo contendere to, a felony offense.

(6) If the applicant is a corporation, partnership, association, joint venture, or other entity of which any individual holding five percent or more interest in the profits or loss has been convicted of, or pled guilty or nolo contendere to, an offense which at the time of conviction is punishable as a felony.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:635 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:236 - Transfer of contract

§236. Transfer of contract

A. The sale, transfer, assignment, or alienation of a casino operating contract, or an interest therein in violation of the provisions of this Chapter is prohibited.

B. The corporation may approve the sale, transfer, or assignment of a casino operating contract, or an interest therein, or may grant such approval subject to conditions imposed by the corporation.

C. The sale, assignment, transfer, pledge, alienation, disposition, public offering, or acquisition of a security or securities that results in one person owning five percent or more of the total outstanding shares issued by a person that holds a casino operating contract is void as to the person owning more than a five percent interest without prior approval of the board.

D. A security issued in certificate form by a person that holds a casino operating contract must bear, on both sides of the certificate, a statement of the restrictions imposed by this Chapter. However, for a publicly traded corporation incorporated before June 30, 1992, a statement of restriction is necessary only for certificates issued by the corporation after the corporation applies for a license.

E. Every person who has or controls more than a five percent ownership, income, or profit interest in an entity that has or applies for a contract in accordance with the provisions of this Chapter, or who has the ability, in the opinion of the board, to exercise a significant influence over the activities of a casino gaming operator authorized or to be authorized by this Chapter, shall meet all suitability requirements and qualifications for licensees. The corporation may also issue, under penalty of revocation of license, a condition of disqualification naming the person or persons and declaring that such person or persons may not:

(1) Receive dividends or interest on securities of the corporation.

(2) Exercise directly or indirectly, including through a trustee or nominee, a right conferred by securities of the corporation.

(3) Receive remuneration from the casino gaming operator.

(4) Receive any economic benefit from the casino gaming operator.

(5) Continue in an ownership or economic interest in a casino gaming operations contract or remain as a manager, officer, director, or partner of a casino gaming operator.

F. No contract may be revoked under this Section unless the contractor is given notice and a reasonable opportunity to comply with the corporation's order.

G. After a casino operating contract or a gaming operator license is granted, any person acquiring five percent or more of the total outstanding shares of a licensee or five percent or more economic interest in an entity holding a casino operating contract is required to obtain the corporation's approval prior to such transaction. Failure to obtain prior corporation approval of a transfer is grounds for contract cancellation or license suspension or revocation.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:636 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:237 - Records of corporation deemed open; exceptions; restricted use agreements

§237. Records of corporation deemed open; exceptions; restricted use agreements

A. All records of the corporation shall be deemed public records and subject to public inspection as provided by the provisions of R.S. 44:1 et seq. unless the record:

(1) Relates to or was provided by a confidential source or informant and relates to the security of gaming operations or the background of an applicant or prospective casino gaming operator.

(2) Relates to the security of the corporation, a casino operator, or a licensee.

(3) Involves a trade secret of the corporation, a casino gaming operator, a licensee, or a vendor.

(4) If disclosed, would endanger the security or integrity of gaming operations.

(5) Consists of an applicant's, casino gaming operator's, or licensee's personal history questionnaire forms, disclosure forms, financial disclosure forms, or other required disclosure forms or any records written or otherwise created as the result of a background investigation.

(6) Relates to trade secrets or designs, security components, or programs of gaming devices or games, or the design of experimental gaming devices and equipment.

(7) Consists of architectural, construction, schematic or engineering plans, blueprints, specifications, or calculations which relate to portions of the official gaming establishment or other facility of a gaming operator.

(8) Relates to an investigation of the corporation into a violation by a casino gaming operator, licensee, or vendor, until the corporation initiates proposed enforcement action and the document is disclosed in furtherance thereof.

B. The records described in Paragraphs (1) through (8) of Subsection A shall also constitute records containing security procedures, investigative techniques, or internal security information for purposes of R.S. 44:3(A)(3).

C. The corporation shall cause to be made and kept a record of all public actions of the corporation. The corporation shall maintain a public file of all applications for licenses and permits issued under this Chapter together with a record of all action taken with respect to those applications. The corporation may maintain such other files and records as it deems desirable.

D.(1) The corporation may enter into restricted use agreements with gaming regulatory entities from other gaming jurisdictions, domestic and foreign, for the providing, receipt, and protecting of information relating to applicants, licensees, and gaming operators.

(2) All information and data furnished to the corporation under a restricted use agreement under this Chapter or which may be otherwise obtained by the corporation from any source, specifically including gaming regulatory agencies of other jurisdictions, are confidential and may be revealed in whole or in part only in the course of the necessary administration of this Chapter or upon the lawful order of a court of competent jurisdiction. However, the corporation may reveal such information and data to an authorized agent of any agency of the United States government, any state, any political subdivision of this state, or the legislature pursuant to rules and regulations adopted by the corporation.

(3) Notice of the content of any information or data furnished or released pursuant to this Section may be given to any applicant, gaming operator, or licensee in a manner prescribed by rules and regulations adopted by the corporation.

E. All files, records, reports, and other information pertaining to gaming matters in the possession of the Department of Revenue shall be made available to the corporation as necessary for the administration of this Chapter. All files, records, reports, and other information pertaining to gaming matters in the possession of the corporation shall be made available to the Department of Revenue. Such records shall be confidential and not subject to the Public Records Law.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:637 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:238 - Repealed by Acts 2001, No. 1222, 2, eff. July 2, 2001.

§238. Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.



RS 27:239 - Application for contract; additional requirements; summary of proposed gaming operations

§239. Application for contract; additional requirements; summary of proposed gaming operations

The corporation shall require any applicant for a contract to conduct gaming operations pursuant to the provisions of this Chapter to provide the corporation with a summary describing the financial, internal, and security aspects of the proposed gaming operations, including but not limited to:

(1) Accounting and financial controls, including the procedures to be utilized in counting, banking, storage, and handling of cash.

(2) Procedures, forms, and, where appropriate, formulas covering the calculation of hold percentages, revenue drop, expense and overhead schedules, complimentary services, cash equivalent transactions, the salary structure, and personnel practices.

(3) Job descriptions and the system of personnel and chain-of-command, establishing a diversity of responsibility among employees engaged in gaming operations and identifying primary and secondary supervisor positions for areas of responsibility, which areas shall not be so extensive as to be impractical for an individual to monitor.

(4) Procedures within the cashier's cage for the receipt, storage, and disbursal of chips, cash, and other cash equivalents used in gaming, the payoff of jackpots, and the recording of transactions pertaining to gaming operations.

(5) Procedures for the collection and security of monies at the gaming tables.

(6) Procedures for the transfer and recordation of chips between the gaming tables and the cashier's cage.

(7) Procedures for the transfer of monies from the gaming tables to the counting process.

(8) Procedures and security for the counting and recordation of revenue.

(9) Procedures for the security, storage, and recordation of chips and other cash equivalents utilized in the gaming operation.

(10) Procedures for the transfer of monies or chips from and to the slot machines.

(11) Procedures and standards for the opening and security of slot machines.

(12) Procedures for the payment and recordation of slot machine jackpots.

(13) Procedures for the cashing and recordation of checks exchanged by patrons.

(14) Procedures governing the utilization of the private security forces within the designated area.

(15) Procedures and security standards for the handling and storage of gaming apparatus, including cards, dice, machines, wheels, and all other gaming equipment.

(16) Procedures and rules governing the conduct of particular games and the responsibilities of the gaming personnel in respect thereto.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:639 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:239.1 - Wagering at the official gaming establishment

§239.1. Wagering at the official gaming establishment

Wagering at the official gaming establishment may be made with tokens, chips, vouchers, coupons, or electronic cards issued by the casino gaming operator or an approved casino manager acting on behalf of the casino gaming operator. Electronic cards may be used which are affixed with a magnetic storage media, a "smart card" or those containing an integrated circuit chip, but excluding credit cards issued by any other entity or institution or cards which automatically withdraw funds from a credit, savings, or checking account held at a depository institution as defined by Section 3 of the Federal Deposit Insurance Act, which includes any credit union.

Acts 2001, No. 1229, §1; Acts 2012, No. 175, §1, eff. May 22, 2012.



RS 27:240 - Legislative intent; land-based casino gaming activities

PART VI. LAND-BASED CASINO OPERATING CONTRACT

§240. Legislative intent; land-based casino gaming activities

The legislature hereby finds and determines to be the public policy of the state:

(1) That the most desirable method of promoting economic development and maintaining public confidence in the integrity of casino gaming operations is to regulate ownership interests in operations of the casino gaming operator such that the owner or operator has no incentive to:

(a) Divert or skim revenues.

(b) Engage in illegal activities or to reduce competition from other gaming entities.

(c) Conduct land-based gaming operations so as to prevent guests from patronizing local businesses other than the official gaming establishment.

(2) Creation of a special corporation, which is empowered to issue bids and enter into contracts for the conducting of gaming activities is a useful economic development tool which can promote general economic development, increase employment, produce direct and indirect state and local revenues, and otherwise stimulate the overall economy of large metropolitan areas of the state and the tourism and hospitality industries therein.

(3) That all persons involved with the proposed casino gaming operation, including manufacturers, suppliers, and distributors of certain gaming devices and equipment, shall therefore be licensed, regulated, and controlled in such a manner as to accomplish and promote the above public policies and, in general, to protect the public health, safety, morals, good order, and general welfare of our citizens.

(4) That the most effective method of obtaining the above public policies and objectives described in this Section is to provide for the operation of a single official land-based gaming establishment by a nongovernmental entity as a contractor of and with the corporation so that the corporation and therefore the state derives revenues from the gaming operations in lieu of levying a tax upon the proceeds from operation of a large number of casinos.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:640 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:241 - Board to let contract to conduct casino gaming operations; bid specifications; compensation of casino gaming operator

§241. Board to let contract to conduct casino gaming operations; bid specifications; compensation of casino gaming operator

A. Notwithstanding any provision of law to the contrary, the board of directors shall publicly advertise, offer, and let, in accordance with the provisions of this Chapter, a contract to conduct casino gaming operations at a single official gaming establishment to be located upon the site of the Rivergate Convention Center in Orleans Parish. The term of the contract and any option to extend or renew may not exceed a total of twenty years primary term and one ten-year renewal option. The contract or renewal option to conduct casino operations shall not be subject to sale, alienation, assignment, or transfer by the casino gaming operator except as provided for in this Chapter.

B. The board shall devise a bid containing such specifications and requirements for the conducting of casino gaming operations as it determines will maximize economic development and revenues to the state from such operations and accomplish and promote the public policies set forth in this Chapter. Such bid may contain specific requirements or limitations regarding the location, quantity, and nature of games and gaming devices, hours of operation, security and internal control, the granting of credit to patrons, acquiescence in proposed rules and regulations and express resolutory conditions, and provisions providing for reciprocal remedies, rights, and damages upon breach and cancellation.

C. The bid let by the board shall require a minimum compensation to be paid to the corporation of eighteen and one-half percent of gross revenues, or one hundred million dollars annually, whichever is greater. The bid shall allow an applicant to offer a proposal for compensation of a higher percentage of gross revenues, or a higher fixed dollar amount.

D. The bid may also request and allow consideration of proposals which provide for construction of different kinds of an official gaming establishment (the official gaming establishment must provide at least one hundred thousand square feet of usable space in a single structure), the creation of specific numbers of jobs, services to be provided to the state, local government, or the corporation, investment of specified amounts in construction and development, and such other factors or items which the board deems to be in furtherance of the objectives of this Chapter.

E. The bid let shall state or list the factors which the board will use in evaluating the proposals to conduct casino gaming operations and the approximate weight each factor will receive in selecting the winning proposal. Assumptions regarding probable patronage of the official gaming establishment, revenue or play for each kind of game or gaming device, estimated payout to patrons, and expenses of the casino operator may be made and utilized in determining bid specifications and the award thereof. If such assumptions are to be utilized by the board in the evaluation and comparison of the bids submitted, they shall be stated in the bid offered by the president.

F. The board shall select the bid which in its opinion accomplishes the objectives of this Chapter, including revenue to the corporation, as evaluated and weighted according to the terms of the bid.

G. The casino operating contract shall provide that the contract is exclusive and that no other official gaming establishment shall be contracted or licensed in the same parish during the term of the casino operating contract or any renewals or extensions thereof.

H.(1) In the event that, at any time while the casino operating contract is in effect, through or as a result of the action of any or all or any combination of the legislature, the state of Louisiana, or any political subdivision or agency thereof, the corporation, any law enforcement entity, authority, or persons, or any other entities, authorities, persons, firms, or corporations, one or more land-based casino gaming establishments in addition to the single casino gaming operation provided for by this Chapter are authorized to operate in the parish of the official gaming establishment, the casino operating contractors shall be relieved of the obligation to remit to the corporation the compensation required under the provisions of the Casino Gaming Operating Contract. For purposes of this Section, the conduction of gaming operations upon riverboats in accordance with the Louisiana Riverboat Economic Development and Gaming Control Act or otherwise while upon a designated waterway while temporarily at dockside, video poker operations authorized pursuant to the Video Draw Poker Devices Control Law, authorized charitable gaming activities, lottery games conducted pursuant to the provisions of the Louisiana Lottery Corporation Law, pari-mutuel wagering as authorized by the provisions of Chapter 4 of Title 4 of the Louisiana Revised Statutes of 1950, and any other form of gambling or gaming not prohibited when the casino operating contract is executed shall not constitute the authorization of additional land-based casino gaming operations which relieves the casino gaming operator of payment of compensation to the corporation. Nothing in this Subsection shall be construed to authorize dockside gaming.

(2) In the event that litigation arises between the casino gaming operator and either the corporation or the state of Louisiana or any of its political subdivisions, the casino gaming operator shall continue to make all payments to the corporation and to the state of Louisiana and any of its political subdivisions as required by law during the pendency of such litigation. In addition to any other legal remedies, failure to make the required payments shall render the casino gaming operator unsuitable.

I. In addition, the casino gaming operator shall have the further right and be further entitled to obtain and be granted specific performance of the casino operating contract.

J. The bid issued by the board and the proposal selected may authorize the casino operator having the winning proposal to conduct limited temporary gaming operations in the parish where the official gaming establishment is located, at a location designated by the casino operator and approved by the board. The conducting of such temporary gaming operation may be considered by the board in selecting a final proposal with compensation to the corporation and the state being not less than twenty-five percent of gross revenues with the remainder to the casino operator the net proceeds therefrom after deducting operating expenses to be utilized to perform and complete the obligations of the operator as contained in the casino operating contract and proposal. Temporary gaming operations shall cease upon the commencement of gaming operations at the official gaming establishment.

Acts 1992, No. 384, §1, eff. June 18, 1992; Acts 1996, 1st Ex. Sess., No. 62, §1. Redesignated from R.S. 4:641 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:241.1 - Minimum compensation payments; effective March 31, 2001

§241.1. Minimum compensation payments; effective March 31, 2001

Notwithstanding the provisions of R.S. 27:241(C) or any other law to the contrary, effective midnight March 31, 2001, the minimum compensation to be paid by the casino operator to the Louisiana Gaming Control Board shall be the greater of: (i) eighteen and one-half percent of gross revenues or (ii) fifty million dollars for the casino fiscal year April 1, 2001 through March 31, 2002 and sixty million dollars for each casino fiscal year thereafter.

Acts 2001, 1st Ex. Sess., No. 1, §2, eff. Mar. 21, 2001.



RS 27:242 - Casino operator; requirements for persons making application or bid

§242. Casino operator; requirements for persons making application or bid

A. Any applicant or person submitting a bid for a contract to conduct casino gaming operations shall produce information, documentation, and assurances concerning any holders of indentures, notes, or other evidences of indebtedness, either in effect or proposed, which bear any relation to the casino gaming operation proposal submitted by the applicant or applicants. The reputation and integrity of financial sources may be judged upon the same standards as the applicant. In addition, the applicant shall produce whatever information, documentation, or assurances as may be required to establish by clear and convincing evidence the adequacy of financial resources both as to the construction or the completion of renovations or improvements to the official gaming establishment and the conducting of casino gaming operations.

B. Each applicant shall produce such information, documentation, and assurances as may be required to establish by clear and convincing evidence that the applicant has sufficient business ability and casino gaming experience or has available or is capable of obtaining employees with such experience to establish the person's ability to conduct casino gaming operations in accordance with the provisions of this Chapter. The applicant shall produce the names of all proposed casino key employees as they become known and a description of their respective or proposed responsibilities and a full description of security systems and management controls proposed for the casino and related facilities.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:642 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:243 - Requirements for casino operating contract

§243. Requirements for casino operating contract

A. Any bid to conduct casino gaming operations by an applicant shall contain provisions, narrative or schematic or both, describing the management, operation, financial, internal, and security aspects to the proposed conducting of casino gaming operations at the official gaming establishment.

B. The board shall review each bid required by Subsection A hereof and shall determine whether it conforms to the requirements of this Chapter and to any rules and regulations promulgated thereunder and whether the system submitted provides adequate and effective controls of the operation by the person submitting it. If the board finds any insufficiencies, it shall declare the bid submitted as nonconforming.

C. As to non-casino related activities:

(1) The casino gaming operator:

(a) May directly offer a single restaurant facility with table food within the official gaming establishment, provided that the seating does not exceed one hundred fifty seats.

(b) May directly offer limited cafeteria style food services for employees and patrons provided that seating for patrons shall be limited to four hundred seats and further that any such seating shall be used only for buffet seating.

(c) May directly cater events within the official gaming establishment provided that such catering on the second floor of the facility shall be limited to targeted persons identified in Subparagraph (g) of this Paragraph, and provided further that the casino gaming operator shall permit persons contracting a catered event the option of using outside caterers.

(d) May lease space on the second floor of the official gaming establishment to unaffiliated third parties that shall be permitted to operate no more than two restaurants with seating for no more than three hundred fifty persons, in the aggregate.

(e) May directly operate non-casino related businesses on the second floor of the casino provided that, other than as provided in Subparagraph (c) of this Paragraph, any food for such operation shall be purchased or catered by a third party restaurateur or food preparer with purchases at fair market value.

(f) May lease space to third parties that may operate non-casino related businesses on the second floor of the official gaming establishment provided that the primary purpose of such business is not a restaurant which shall require that no more than thirty-five percent of the revenues of such business shall be derived from the sale of food.

(g) May not offer or advertise complimentary or discounted food offerings to the general public within a fifty-mile radius of the official gaming establishment and within Louisiana, but may, nonetheless, offer and advertise complimentary or discounted food offerings to: (i) a patron that is a member of a customer reward system or otherwise maintained on a data base; (ii) a known "high roller" or patrons on a junket with established play at the casino or with other casinos; (iii) a person that, based upon observed win or loss levels, is eligible to obtain discounted or full complimentary food offerings; (iv) a targeted prospective customer outside a fifty-mile radius of the official gaming establishment or not within the state, provided that no advertising of complimentary or discounted food offerings for such persons shall be disseminated to the general public such as on billboards or in the print media; (v) a person that has suffered a service error that results in complimentary or discounted food offerings to rectify the error in service; or (vi) a vendor or other person visiting the official gaming establishment for business or educational purposes. In no event shall the casino gaming operator prospect for new customers in this state and within a fifty-mile radius of the official gaming establishment through use of complimentary or discounted food offerings disseminated through any advertising media whether newspaper, television, direct mail, coupons, or billboards.

(h) May lease space to area restaurant owners and food preparers who may offer to provide for food service in a kiosk area, in the official gaming establishment provided that all seating for any kiosk area or areas shall be limited to an aggregate of one hundred seats which shall be used only for kiosk seating.

(i) May have a meeting space for parties, VIP events, and the like but shall not rent business meeting space for business seminars and training associated with the sale or purchase of rentable units, unless such rentable units are rented at the rates established as provided in Subparagraph (C)(2)(b).

(2) The casino gaming operator, on its own or through an affiliate, shall not provide lodging, except that the casino gaming operator may own or operate offsite lodging, which may be physically connected to the official gaming establishment, subject to the following conditions:

(a) There shall be no more than four hundred fifty rentable units, and not more than fifteen thousand square feet of meeting space if a hotel is newly constructed or twenty thousand square feet if an existing hotel is purchased or leased that contains such space, from April 1, 2001 to March 31, 2005, provided that after March 31, 2005, additional rentable units may be owned or operated with additional meeting space, in accordance with any agreement for such increases entered into by and between the casino gaming operator and the Greater New Orleans Hotel-Motel Association.

(b) Except as provided in Subparagraph (c) of this Paragraph, the casino gaming operator shall not advertise room rates to the general public at below market rates. The casino gaming operator shall base room rates on average seasonal rates for the preceding year of hotels located in the Central Business District and French Quarter of the parish of the official gaming establishment as compiled by a nationally recognized firm that compiles data on room rates for such parish.

(c) The casino gaming operator shall not offer complimentary or discounted hotel offerings to the general public, but may, nonetheless, offer complimentary or discounted hotel offerings to: (i) a patron that is a member of the casino gaming operator's or manager's customer reward system or otherwise maintained on the casino gaming operator's or manager's data base; (ii) a known "high roller" or patrons on a junket with established play at the official gaming establishment or with other casinos; (iii) a person that, based upon observed win or loss levels at the casino, is eligible to a discount or full complimentary offerings; (iv) a targeted prospect outside a fifty-mile radius of the official gaming establishment, or not within the state; (v) a person that has suffered a service error that results in a complimentary rate or discount to rectify the error in service; or (vi) a vendor or other person visiting the casino for business or educational purposes.

(d) The casino gaming operator shall not advertise to the general public, which does not include those individuals specified in Items (c)(i) through (vi) of this Paragraph, complimentary or discounted hotel rates; however, the casino gaming operator may advertise rooms rented at the rates established in Subparagraph (b) of this Paragraph on billboards outside a fifty-mile radius of the official gaming establishment or on billboards outside of Louisiana. The casino gaming operator may otherwise prospect for new customers through advertising media so long as the pricing for rooms is consistent with the rate structure as set forth in Subparagraph (b) of this Paragraph.

(e) Room taxes shall be paid by the casino gaming operator on all discounted and complimentary rooms to be paid at the applicable tax rates based upon average seasonal rates for the preceding year of hotels in the Central Business District and French Quarter of the parish of the official gaming establishment.

(3) The casino gaming operator shall not engage in such activities as are prohibited by the casino operating contract.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:643 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2001, 1st Ex. Sess., No. 1, §2, eff. Mar. 21, 2001.



RS 27:244 - Contract to conduct casino gaming operations; other requirements; breach of contract

§244. Contract to conduct casino gaming operations; other requirements; breach of contract

A. In addition to the requirements of R.S. 27:241 through 243, the casino operating contract shall include provisions requiring the casino operator to do the following:

(1) Be responsible for the providing or improving and maintaining the official gaming establishment.

(2) Provide all furnishings, gaming devices, gaming supplies, slot machines, equipment, services, and all things necessary for the conducting of gaming operations at the official gaming establishment.

(3) Conduct gaming operations and provide such other services as required by the proposal to conduct casino gaming operations.

(4) Provide the necessary personnel to conduct the gaming operations and such other activities and services as required by the board and the proposal selected.

(5) Be responsible for payment of all expenses of casino gaming operations and operations of the official gaming establishment.

(6) Provide private security for the detection and prevention of offenses against the patrons and the orderly operation of the official gaming establishment.

(7) Procure and maintain liability insurance coverage in an amount to be determined by the board.

(8) Indemnify the state and the corporation in the event a judgment is rendered against either as a result of the actions of the casino gaming operator or its agents.

(9) Provide such other services and goods as otherwise required by this Chapter.

(10) Provide such other things which are, in the opinion of the board, necessary to achieve the public policies provided for in this Chapter.

(11) The casino gaming operator shall not reduce its total operating force or personnel level below ninety percent of the force or level as such existed on March 8, 2001.

(12) The casino gaming operator shall not reduce the total salary levels or compensation of its operating force or personnel by more than ten percent of the salary level or compensation as such existed on March 8, 2001.

B. The parties to the casino operating contract shall negotiate the reciprocal terms and elements of default, curative measures, remedies, and damages.

C. The casino operating contract when executed by the board and the applicant shall constitute the authority of the applicant to conduct the activities authorized by such contract.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:644 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996, Acts 2001, 1st Ex. Session, No. 1, §2, eff. March 21, 2001.



RS 27:245 - Receivership, bankruptcy; continued suitability

§245. Receivership, bankruptcy; continued suitability

A. The board shall have the right to set aside or renegotiate the provisions of any casino operating contract of a casino operator who is voluntarily or involuntarily placed in bankruptcy, receivership, conservatorship, or similar status. The corporation may agree in writing to allow the casino operator to be placed in bankruptcy, receivership, conservatorship, or other similar status without setting aside, revoking, or renegotiating the casino operating contract.

B. As a condition of entering into a casino operating contract pursuant to the provisions of this Chapter, the casino gaming operator agrees to maintain his suitability at all times during the existence of the contract.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:645 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:246 - Utilization of Louisiana goods and services; employment criteria

§246. Utilization of Louisiana goods and services; employment criteria

A. In purchasing or contracting for goods and services, the casino gaming operator and the corporation shall give preference and priority to Louisiana residents, laborers, vendors, and suppliers except where not reasonably possible to do so without added expense, substantial inconvenience, or sacrifice in operational efficiency. In considering applicants for employment, the casino gaming operator and the corporation shall give preference and priority to Louisiana residents, and no less than eighty percent of the persons employed by either the casino gaming operator or the corporation must have been residents of the state for at least one year immediately prior to employment. If any contract or other agreement to which either the casino gaming operator or the corporation is a party, contains a provision or clause establishing a different percentage or requiring more than fifty percent of the persons employed to be residents of any one parish, any such provision or clause shall be null and void and unenforceable as against public policy.

B. Additionally, in selecting the casino operator, the corporation shall give preferences to a casino operator who demonstrates the willingness and ability to purchase and contract for goods and services from or with Louisiana residents, laborers, vendors, and suppliers.

Acts 1992, No. 384, §1, eff. June 18, 1992; Acts 1993, No. 918, §1; Acts 1994, 3rd Ex. Sess., No. 68, §1, eff. July 7, 1994. Redesignated from R.S. 4:646 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:247 - Casino support services contract

§247. Casino support services contract; Casino Support Services Fund

A. Subject to and in accordance with the provisions of this Chapter, the gaming control board shall enter into a casino support services contract with the governing authority of the parish where the official gaming establishment is located in order to compensate the parish for the cost to the parish for providing support services resulting from the operation of the official gaming establishment and the activities therein. Support services as used in this Section shall include but not be limited to fire, police, sanitation, health, transportation, and traffic services. The amount of the contract shall be determined by negotiation and agreement between the gaming control board and the parish, subject to approval by the Joint Legislative Committee on the Budget. In the event that a new contract is not agreed upon by the gaming control board and the parish by March thirty-first of any year, the contract currently in effect shall be submitted to the Joint Legislative Committee on the Budget for approval of the amount of the contract at the next meeting of the committee. If the committee approves the amount of the contract the chairman shall notify the treasurer of the amount of the contract and, the contract shall remain in full force and effect. If the committee disapproves or does not act upon the amount of the contract, the contract shall be null, void, and of no effect and the treasurer shall be prohibited from depositing monies into the Casino Support Services Fund.

B.(1) There is hereby created in the state treasury, as a special fund, the Casino Support Services Fund, hereinafter referred to as the "fund", to provide compensation to the parish governing authority pursuant to a casino support services contract executed pursuant to Subsection A of this Section.

(2) Monies in the fund shall be invested in the same manner as monies in the general fund. Interest earned on investment of monies in the fund shall be credited to the fund. Unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.

C. Monies in the fund shall be appropriated to the parish governing authority and used to compensate the parish for its costs for providing support services resulting from the operation of the official gaming establishment and the activities therein.

Acts 1992, No. 384, §1, eff. June 18, 1992; Acts 1994, 3rd Ex. Sess., No. 68, §1, eff. July 7, 1994. Redesignated from R.S. 4:647 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2003, No. 1281, §1, eff. July 13, 2003; Acts 2012, No. 863, §1, eff. June 15, 2012; Acts 2014, No. 167, §1, eff. May 22, 2014.



RS 27:248 - Non-gaming economic development by casino gaming operator

§248. Non-gaming economic development by casino gaming operator

A. An effective method of promoting non-gaming economic development by the casino gaming operator or an affiliate company exists through the development of businesses including but not limited to restaurants, entertainment outlets, and retail outlets leased or subleased to third-party tenants or subtenants within, adjacent to, and around the official gaming establishment.

B. Non-gaming economic development within, adjacent to, or around the official gaming establishment for which the casino gaming operator, on its own or through an affiliate, holds a leasehold interest, will revitalize the nearby properties and within the state and parish where the official gaming establishment is located.

C. As to non-gaming economic development activities:

(1) The casino gaming operator shall directly and through its parent, subsidiary, or affiliate companies and its third-party tenants and subtenants, collectively seek to maintain and grow the operating force or personnel level related to the casino and non-gaming operations within, adjacent to, or around the official gaming establishment.

(2) The total operating force or personnel level of the third-party tenants shall be reported to the board quarterly on the following dates every year:

(a) March thirty-first, covering the three-month period beginning December first and ending on the last day of February.

(b) June thirtieth, covering the three-month period beginning March first and ending May thirty-first.

(c) September thirtieth, covering the three-month period beginning June first and ending August thirty-first.

(d) December thirty-first, covering the three-month period beginning September first and ending November thirtieth.

(3) The reported operating force or personnel level for the prior quarter shall be determined by taking into account the greater of either the three-month average for the applicable reporting quarter or the highest monthly total during the applicable reporting quarter. The reported operating force or personnel level for the prior quarter shall be credited to the casino operator for purposes of meeting its obligations under R.S. 27:244(A)(11), provided that such credit shall be limited to four hundred employment positions toward the total operating force or personnel level.

(4) For purposes of this Section, "operating force or personnel level" shall mean the number of people employed by the casino and any related non-gaming entity, including hotel operations, third-party tenants, and corporate employees.

(5) The casino gaming operator shall be credited an amount equal to the pro rata share of compensation to employees of the third-party tenants. The credited amount shall be applied to the total salary level or compensation reported under R.S. 27:244(A)(12) and shall be calculated based on the total operating force or personnel level reported pursuant to R.S. 27:248(C)(2).

Acts 2016, No. 483, §1.



RS 27:249 - Compulsive gambling; posting information

§249. Compulsive gambling; posting information

A. The corporation shall include the cost of the transfer of its monies to the state treasurer for deposit into the Compulsive and Problem Gaming Fund as required by R.S. 27:270(A)(2) as a budgeted item and expense of the corporation.

B. The corporation shall require the posting of signs at points of entry to the official gaming establishment to inform customers of the toll-free telephone number available to provide information and referral services regarding compulsive or problem gambling as required by R.S. 28:841. Failure by the licensee to post and maintain such a sign or signs shall be cause for the imposition of a fine not to exceed one thousand dollars per day.

Acts 1992, No. 384, §1, eff. June 18, 1992; Acts 1993, No. 200, §1; Acts 1995, No. 1215, §1, eff. July 1, 1995. Redesignated from R.S. 4:649 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:250 - Renewal of licenses; penalties

PART VII. LICENSES, FEES, AND REGISTRATION

§250. Renewal of licenses; penalties

A. The securing of the license required under the provisions of this Chapter shall be a prerequisite for conducting, operating, or performing any activities regulated by this Chapter.

B. Subject to the power of the board to deny, revoke, suspend, condition, or limit licenses, any license in force may be renewed by the board for the next succeeding period upon proper application for renewal and payment of license fees as required by law and the rules and regulations of the board. The board shall act upon any such application no later than thirty days prior to the date of expiration of the current license.

C. Application for renewal of a license required by this Chapter shall be filed with the board no later than ninety days prior to the expiration of the current license, and all license fees as required by law shall be paid to the board on or before the date of expiration of the current license.

D. Any person failing to pay any license fee due at the time provided shall pay in addition to such license fee a penalty of not less than twenty-five dollars or twenty-five percent of the amount due, whichever is the greater. The penalty shall be collected as are other charges, license fees, and penalties under this Chapter.

E. Upon renewal of any license, the board shall issue an appropriate renewal certificate or validating device or sticker, which shall be attached to each gaming license so renewed.

F. Any person who operates, conducts, or exposes for play any gambling game, gaming device, or slot machine or who manufactures, supplies, or distributes any gaming device, equipment, materials, or machine used in gaming, after his license becomes subject to renewal, and thereafter fails to apply for renewal as provided in this Section shall be imprisoned for not more than one year, or fined not more than one thousand dollars, or both and, in addition, shall be liable to the state of Louisiana for all license fees and penalties which would have been due upon application for renewal.

G. If any employee of a casino gaming operator, or licensee, who is required to have a license fails to renew his license as provided herein, the employer, upon notice by the board, shall terminate the employee or suspend the employee without pay until such time as the employer is notified by the board that the employee has renewed his license.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:650 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2001, No. 1222, §1, eff. July 2, 2001.



RS 27:251 - Fees for licenses

§251. Fees for licenses

Except as otherwise provided in this Chapter, the annual fee for a license issued under the provisions of this Chapter will be as set forth in the rules and regulations promulgated by the board.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:651 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2001, No. 1222, §1, eff. July 2, 2001.



RS 27:252 - Ninety-day time period to claim jackpot ticket; collection and use of funds

§252. Ninety-day time period to claim jackpot ticket; collection and use of funds

A. The holder of a ticket obtained from any electronic gaming device which is included in the definition of "game" and "gaming device", as provided for in R.S. 27:205, evidencing the right to a payment shall present the ticket for payment within ninety days after the date printed on the ticket. The failure to present such a ticket within the prescribed time shall constitute a waiver of the right to the payment. Thereafter, the holder of such ticket shall have no right to enforce payment of the ticket.

B. The funds held by the casino gaming operator for payment of outstanding tickets and for the payment of electronic gaming device jackpots shall be retained by such licensee for such purpose until the expiration of ninety days after the date printed on the ticket.

C. After such time, the licensee shall each day accumulate the amount equal to the sum of any unclaimed monies, less the amount of state tax paid by the licensee on the unclaimed monies that expire that day. On or before the fifteenth day of the first month following the end of a calendar-year quarter, the licensee shall remit to the state treasurer for deposit into the Crime Victims Reparations Fund as provided for in R.S. 46:1816(B)(8) an amount equal to the accumulated total for the previous calendar-year quarter. The funds shall be used exclusively to pay the expenses associated with health care services of victims of sexually-oriented criminal offenses, including forensic medical examinations as defined in R.S. 15:622.

Acts 2015, No. 186, §2.



RS 27:255 - Repealed by Acts 2001, No. 1222, 2, eff. July 2, 2001.

PART VIII. APPEALS, JUDICIAL REVIEW,

AND MISCELLANEOUS PROVISIONS

§255. Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.



RS 27:256 - Declaratory judgments

§256. Declaratory judgments

A. The corporation may obtain a judicial determination of any question or construction or validity of any contract arising under this Chapter or any rule or regulation of the corporation by bringing an action for a declaratory judgment in accordance with the provisions of the Louisiana Code of Civil Procedure and this Chapter.

B. Statutes and rules and regulations reviewed pursuant to this Section must be construed in a manner consistent with the declared policy of the state.

C. The filing of a petition for judicial determination under this Section shall not stay enforcement of any corporation action. The corporation may grant a stay upon appropriate terms.

D. No proceeding brought under this Section shall result in the court granting relief to:

(1) Any proposed casino gaming operator or applicant seeking a license.

(2) Any person seeking judicial review of any action of the corporation.

E. The district court shall give priority over other civil actions to an action brought pursuant to this Section.

F. No action brought pursuant to this Section shall preclude a criminal action or administrative proceeding.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:656 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:257 - Duty of corporation to initiate proceedings

§257. Duty of corporation to initiate proceedings

The corporation, through the president, shall initiate appropriate proceedings or actions to enforce the provisions of this Chapter and may request or recommend that a district attorney or the attorney general prosecute any public offense committed in violation of any provisions of this Chapter.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:657 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:258 - Authority of corporation to bring civil actions for collection of fees, interest, or penalties

§258. Authority of corporation to bring civil actions for collection of fees, interest, or penalties

The corporation may bring a civil action in the courts of this state, any other state, or of the United States to collect any fee or other amount due the corporation together with any penalties and interest due thereon. An action may be brought even though the debtor is no longer a casino gaming operator, licensee, permittee, or employee thereof.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:658 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:259 - Legislative oversight of corporation rules and regulations

§259. Legislative oversight of corporation rules and regulations

A. The president shall transmit and deliver within seven days after publication in the official journal of the state or the corporation a copy of any proposed rules and regulations of the corporation to the speaker of the House of Representatives, the president of the Senate, the chairman of the House of Representatives Committee on the Administration of Criminal Justice, and the chairman of the Senate Committee on Judiciary B for their review. The chairmen of those committees shall review the proposed rules to determine whether to conduct legislative oversight hearings.

B. Legislative oversight shall be in accordance with the provisions of R.S. 49:968, except as provided in this Chapter and except that any legislative committee hearing approving or rejecting any proposed rules or regulations shall be held within twenty days of receipt of the proposed rules by the presiding officers of each house of the legislature, and any action by the governor to disapprove the action of the committee shall be taken within seven days of receipt of the report of the committee by the governor.

C. For the purposes of this Section and legislative oversight, the articles of incorporation, bylaws, and rules of procedure of the corporation shall constitute rules subject to legislative oversight.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:659 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:260 - Gaming or employment in gaming prohibited for persons under twenty-one

PART IX. PROHIBITIONS, EXCLUSIONS, AND

GAMING OFFENSES

§260. Gaming or employment in gaming prohibited for persons under twenty-one

A. A person under the age of twenty-one shall not:

(1) Play, or be allowed to play, any licensed game or slot machine.

(2) Loiter, or be permitted to loiter, in or about any room, premises, or designated gaming area wherein any licensed game is operated or conducted.

(3) Be employed as a gaming employee.

B. Any casino operator, licensee, or other person who intentionally violates or permits the violation of any of the provisions of this Section and any person under twenty-one years of age who violates any of the provisions of this Section may be punished by imprisonment of up to six months or a fine of up to one thousand dollars, or both.

C. In any prosecution or other proceeding for the violation of any of the provisions of this Section, it shall be a defense that the casino operator, employee, dealer, or other person had a reasonable factual basis to believe and in good faith believed the person was twenty-one years old or over.

D. The casino gaming operator shall withhold all winnings from patrons who are determined to be under the age of twenty-one and shall remit such winnings to the corporation.

Acts 1992, No. 384, §1, eff. June 18, 1992; Acts 1995, No. 1014, §1. Redesignated from R.S. 4:660 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:261 - Prohibited contacts with official gaming establishment and casino operator; public officers; penalties

§261. Prohibited contacts with official gaming establishment and casino operator; public officers; penalties

A. No public officer as defined in R.S. 42:1 shall engage in any business activity with a casino gaming operator except as a patron or as a performing professional musician in the official gaming establishment or other premises where authorized gaming activities are conducted. If the official is a performing professional musician, the official shall give notice to the Board of Ethics and the Louisiana Gaming Control Board not later than five days prior to any performance. If the official is also subject to the Judicial Canons of Ethics, then he must also provide such notice to the judicial administrator of the Louisiana Supreme Court. Such notice shall include but not be limited to the following information: the date, time and location of the performance; the amount of compensation the official has contracted to receive for the performance; and the identity of the person or entity providing compensation to the official. A copy of the contract shall also be attached to such notice. Cash compensation to the official for the performance is prohibited by this Section. The Board of Ethics may promulgate rules to provide for additional information to be included in such notice.

B. As used in this Section, business activity shall specifically include but not be limited to contracts:

(1) For the sale or purchase of goods, merchandise, and services.

(2) To provide or receive legal services, advertising, public relations, or any other business or personal service.

(3) For the listing, purchasing, or selling of immovable property or options or real rights relating thereto.

(4) Modifying ownership or possessory interests in stocks, bonds, securities, or any financial instrument.

C. The Board of Ethics shall administer and enforce the provisions of this Section. The procedures and penalties provided for in the Code of Governmental Ethics shall apply to the administration and enforcement of the provisions of this Section. In addition, the corporation may institute an action in the district court to enjoin violations of Subsection A of this Section and hold the public officer liable for all costs of instituting and maintaining the action, specifically including attorney fees and costs of court.

D. No entity that holds a casino operating contract under the provisions of this Chapter shall be eligible to make campaign contributions to any person seeking election or reelection to a public office as defined in R.S. 42:1.

Acts 1992, No. 384, §1, eff. June 18, 1992; Acts 1996, 1st Ex. Sess., No. 64, §1, eff. Jan. 1, 1997. Redesignated from R.S. 4:661 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2001, No. 1220, §1.



RS 27:262 - Skimming of gaming proceeds

§262. Skimming of gaming proceeds

A. Skimming of gaming proceeds is the intentional excluding, or the taking of any action in an attempt to exclude, any thing or its value from the deposit, count, collect, or computation of gross revenues or net gaming proceeds from gaming operations authorized by this Chapter.

B. Whoever commits the crime of skimming of gaming proceeds when the amount skimmed or to be skimmed is less than one thousand dollars may be imprisoned, with or without hard labor, for not more than five years, or may be fined not more than five thousand dollars, or both.

C. Whoever commits the crime of skimming of gaming proceeds when the amount skimmed or to be skimmed is one thousand dollars or more but less than ten thousand dollars shall be imprisoned at hard labor for not less than one year nor more than ten years and shall be fined not less than one thousand dollars nor more than twenty-five thousand dollars.

D. Whoever commits the crime of skimming of gaming proceeds when the amount skimmed or to be skimmed is ten thousand dollars or more but less than twenty-five thousand dollars shall be imprisoned at hard labor for not less than ten years and not more than twenty-five years and shall be fined not less than five thousand dollars nor more than fifty thousand dollars.

E. Whoever commits the crime of skimming of gaming proceeds when the amount skimmed or to be skimmed is twenty-five thousand dollars or more shall be imprisoned at hard labor for not less than twenty-five years or for life.

F. The provisions of Code of Criminal Procedure Article 893 shall not apply to persons convicted of violating the provisions of this Section.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:662 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2001, No. 403, §3, eff. June 15, 2001.



RS 27:263 - Repealed by Acts 2001, No. 1222, 2, eff. July 2, 2001.

§263. Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.



RS 27:264 - Repealed by Acts 2001, No. 216, 2.

§264. Repealed by Acts 2001, No. 216, §2.



RS 27:265 - Repealed by Acts 2001, No. 1124, 2.

§265. Repealed by Acts 2001, No. 1124, §2.



RS 27:266 - Check cashing; purchase of tokens, chips, and electronic cards; prohibitions

§266. Check cashing; purchase of tokens, chips, and electronic cards; prohibitions

A. No person holding a gaming license and no servant, agent, or employee of the licensee shall cash or accept, in exchange for the purchase of tokens, chips, or electronic cards:

(1) An identifiable employee payroll check.

(2) Any document evidencing or stating title to or ownership of, whether unencumbered or encumbered by a privilege, mortgage, or security interest, any classification of motor vehicle, manufactured home, or immovable property, including any building or dwelling situated therein.

(3) A check that represents a Family Independence Temporary Assistance Program (FITAP), Temporary Assistance for Needy Families (TANF), or supplemental security income payment.

B. Any gaming operator, employee, servant, or agent who violates or permits the violation of the provisions of this Section may be imprisoned for not more than six months or fined not more than five hundred dollars, or both.

Acts 1993, No. 845, §1. Redesignated from R.S. 4:666 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1997, No. 484, §1, eff. July 3, 1997; Acts 1997, No. 1285, §1, eff. July 15, 1997.



RS 27:267 - Declaration of state's exemption from operation of provisions of 15 U.S.C. 1172

§267. Declaration of state's exemption from operation of provisions of 15 U.S.C. 1172

Pursuant to Section 2 of that certain Chapter of the Congress of the United States entitled "An act to prohibit transportation of gambling devices in interstate and foreign commerce", approved January 2, 1951, being c. 1194, 64 Stat. 1134, and also designated as 15 U.S.C. 1171-1177, the state of Louisiana, acting by and through its duly elected and qualified members of its legislature, does hereby in this Section, and in accordance with and in compliance with the provisions of Section 2 of such Chapter of Congress, declare and proclaim that any parish of the state of Louisiana within which gaming operations are authorized is exempt from the provisions of Section 2 of that certain Chapter of the Congress of the United States entitled "An act to prohibit transportation of gambling devices in interstate and foreign commerce", approved January 2, 1951, being c. 1194, 64 Stat. 1134.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:667 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:268 - Legal shipments of gambling devices into state

§268. Legal shipments of gambling devices into state

All shipments of gambling devices, including slot machines, into any parish of the state of Louisiana within which gaming operations are authorized, the registering, recording, and labeling of which has been duly had by the manufacturer or dealer thereof in accordance with Sections 3 and 4 of that certain Chapter of the Congress of the United States entitled "An act to prohibit transportation of gambling devices in interstate and foreign commerce", approved January 2, 1951, being c. 1194, 64 Stat. 1134, and also designated as 15 U.S.C. 1171-1177, shall be deemed legal shipments thereof into any such parish within which gaming operations are authorized.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:668 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:269 - Status of authorized games and gaming devices

§269. Status of authorized games and gaming devices

Notwithstanding any provisions of law to the contrary, it shall not be illegal to possess, offer, or play any authorized game or gaming device in accordance with the provisions of this Chapter and any such game or device shall not constitute a game or gaming device, possessed or operated, pursuant to the provisions of this Chapter and shall not be considered a gambling device as prohibited by R.S. 15:31 nor an illegal video lottery device as prohibited by provisions of R.S. 47:9075.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:669 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:270 - Deposit of revenues; expenditures and investments authorized; transfer of revenues to state treasury; corporation operating account; audit of corporation books and records; audits

PART X. REVENUES FROM CASINO

GAMING OPERATIONS

§270. Deposit of revenues; expenditures and investments authorized; transfer of revenues to state treasury; corporation operating account; audit of corporation books and records; audits

A.(1) All money received by the corporation from gaming operations and all other sources shall be deposited into a corporate operating account. Such account shall be established in a fiscal agent or depository as defined in R.S. 49:319. The corporation may use all money in the corporate operating account, except those funds withheld pursuant to R.S. 27:260(D), for the purposes of paying necessary expenses of the corporation and dividends to the state. The investment of monies in the corporate operating account shall be determined by rules and regulations promulgated by the corporation.

(2)(a) Quarterly, the corporation shall transfer to the state treasury one percent of its operating account, not to exceed five hundred thousand dollars per fiscal year. These monies shall first be credited to the Bond Security and Redemption Fund in accordance with Article VII, Section 9(B) of the Constitution of Louisiana. Thereafter, the state treasurer shall deposit the monies into the Compulsive and Problem Gaming Fund established by R.S. 28:842.

(b) Quarterly, the corporation shall transfer to the state treasury for deposit into the Compulsive and Problem Gaming Fund provided for in R.S. 28:842 the amount of revenues withheld and remitted in accordance with R.S. 27:260(D).

(3)(a) Daily, the corporation shall transfer to the state treasury for deposit into certain funds in the treasury, as provided in this Paragraph, the amount of net revenues which the corporation determines are surplus to its needs. After first being credited to the Bond Security and Redemption Fund in accordance with Article VII, Section 9(B) of the Constitution of Louisiana, and after satisfying any other requirements of the Constitution and laws of Louisiana, such net revenues shall be deposited as follows:

(i) In each year for which the Joint Legislative Committee on the Budget disapproves or does not act upon the amount of the casino support services contract as provided in R.S. 27:247 and no monies are deposited in and credited to the Casino Support Services Fund:

(aa) Ten percent shall be deposited in and credited to the Support Education in Louisiana First Fund as provided in R.S. 17:421.7 and shall be used solely and exclusively for the same purposes provided for in Paragraph (B)(1) of that Section.

(bb) Ninety percent shall be deposited in and credited to the Support Education in Louisiana First Fund as provided in R.S. 17:421.7.

(ii) In each year for which the Joint Legislative Committee on the Budget approves the amount of the casino support services contract as provided in R.S. 27:247:

(aa) The first one million eight hundred thousand dollars shall be deposited in and credited to the Casino Support Services Fund.

(bb) The next sixty million dollars shall be deposited in and credited to the Support Education in Louisiana First Fund as provided in R.S. 17:421.7.

(cc) After satisfying the requirements of Subitems (aa) and (bb) of this Item, monies shall be deposited into the Casino Support Services Fund until the casino support services contract is fully funded for that year.

(dd) After satisfying the requirements of Subitem (cc) of this Item, the remainder of the monies shall be deposited in and credited to the Support Education in Louisiana First Fund as provided for in R.S. 17:421.7.

(b) Net revenues or proceeds shall be determined by deducting from gross corporation revenues the necessary expenses incurred by the corporation in the operation and administration of the casino gaming operations. This shall include the expenses of the corporation, the expenses resulting from any contract or contracts entered into for ordinary and customary business services rendered to the corporation, and the amount required to be transferred to the state treasury pursuant to Paragraph (2) of this Subsection.

B. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

C. The legislative auditor or person designated by him shall be responsible for an annual financial audit of the books and records of the corporation in accordance with R.S. 24:513. The corporation shall reimburse the legislative auditor for the reasonable costs of any audits performed by him. All such audit reports shall be filed with the governor, the president of the Senate, and the speaker of the House of Representatives. All gaming operators and licensees and the corporation shall cooperate with the auditor or his representatives by giving them access to the facilities and records of the corporation for the purpose of efficient compliance with their respective responsibilities.

Acts 1992, No. 384, §1, eff. June 18, 1992; Acts 1995, No. 843, §1, eff. June 27, 1995; Acts 1995, No. 1014, §1; Acts 1995, No. 1215, §1, eff. July 1, 1995. Redesignated from R.S. 4:670 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1997, No. 585, §1, eff. July 1, 1998; Acts 1997, No. 1359, §1, eff. July 1, 1997; Acts 1999, No. 543, §1, eff. July 1, 1999; Acts 2001, 1st Ex. Sess., No. 1, §2, eff. Mar. 21, 2001; Acts 2012, No. 834, §13, eff. July 1, 2012; Acts 2014, No. 167, §1, eff. May 22, 2014.



RS 27:271 - Terminated by Acts 1999, No. 1221, 3, eff. June 30, 2000.

§271. Terminated by Acts 1999, No. 1221, §3, eff. June 30, 2000.



RS 27:271.1 - Terminated by Acts 2000, 1st Ex. Sess., No. 35, 2, eff. June 30, 2001.

§271.1. Terminated by Acts 2000, 1st Ex. Sess., No. 35, §2, eff. June 30, 2001.



RS 27:275 - Protection of creditor's operations during creditor's enforcement in certain situations

PART XI. PROTECTION OF SECURITY

INTEREST HOLDERS

§275. Protection of creditor's operations during creditor's enforcement in certain situations

To encourage the lending of money to the casino gaming operator or a licensee, to foster economic development and growth, to insure the continuity of employment of Louisiana citizens and to maintain the integrity and regulation of casino gaming operations, the corporation shall have authority, either by rules and regulations or by contract, or both, to provide for the protection of the rights of holders of security interests in both immovable property and movable property including gaming devices used in or related to casino gaming operations and to provide for the continued operation of the official gaming establishment during the period of time that a lender as holder of a security interest seeks to enforce his security interest in such property.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:675 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:276 - No cause of action against the corporation or the state

§276. No cause of action against the corporation or the state

No rule or regulation and no provision in a contract executed by the corporation pursuant to authority granted in R.S. 27:275 shall be the basis for any cause of action in contract or in tort against the state or the corporation, its board of directors or its agents, attorneys, or employees.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:676 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:277 - Holders of security interests exempt from licensing

§277. Holders of security interests exempt from licensing

Notwithstanding any other provision of this Chapter to the contrary, the holder of a security interest in immovable property or movable property including gaming devices used in gaming operations may receive payments from the owner or lessee thereof out of the proceeds of casino gaming operations received by the owner or lessee, and the holder of the security interest may be exempt from the licensing requirements of this Chapter with respect to such payments if the transaction or transactions giving rise to such payments have been approved in advance by the corporation and complies with all rules and regulations of the corporation and the corporation determines the holder to be suitable.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:677 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:278 - Notice of default and cure

§278. Notice of default and cure

The corporation shall, by rule and regulation to be promulgated, establish a procedure providing for notice to be given by the corporation to persons holding a security interest in immovable property or gaming devices where the owner or lessee of the encumbered property is in default of any provision of the casino operating contract with the corporation or is under investigation for any act which may lead to suspension or revocation of any license affecting the use of encumbered property. Such rules shall also contain provisions allowing the creditor to cure such defaults or participate in proceedings which might lead to suspension or revocation of the debtor's contract or license.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:678 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:279 - Provisional license to former holder of security interest; gaming device

§279. Provisional license to former holder of security interest; gaming device

Any holder of a security interest in a gaming device who asserts the right to ownership or possession of the encumbered property may be granted a one-time, nonrenewable, provisional contract for a maximum of ninety days, for the sole purpose of acquiring ownership or possession for resale to a licensed or approved person or casino operating contractor approved by the board or approved person, all in accordance with rule and regulation to be promulgated by the corporation. The license or contract so granted shall not authorize the holder thereof to operate the gaming device or to utilize the property in gaming activities.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:679 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:280 - Appointment of receiver for official gaming establishment; license; successor receivers

§280. Appointment of receiver for official gaming establishment; license; successor receivers

A. The corporation shall maintain a list of at least three persons who meet the suitability standards for contractors to operate the official gaming establishment. If the holder of a security interest in immovable property comprising the official gaming establishment wishes to continue the operation of the official gaming establishment during and after the filing of a suit to enforce the security interest, the holder must name the corporation as a nominal defendant in such suit and request the appointment of a receiver from among the persons on the list maintained by the corporation. Upon proof of the debtor's default under the security instrument and the holder's right to enforce the security interest, the court shall appoint a person from the corporation's list as a receiver of the official gaming establishment.

B. Upon appointment of a receiver pursuant to this Part, the receiver shall furnish a fidelity bond in favor of the security interest holder, the owner or lessee of the official gaming establishment and the corporation in an amount to be set by the court after consultation with the corporation and all parties. No right of action shall exist to test the sufficiency of the bond set by the court.

C. Upon the appointment and posting of bond by the receiver, the receiver so appointed shall be issued a one-time, nonrenewable provisional contract by the corporation to continue gaming operations until the receivership is terminated. In any proceeding thereafter by the court, or by any parties to the suit other than the corporation, to remove the receiver for cause or appoint a successor receiver in the event of the death, disability, or resignation of the receiver, the corporation shall be served with a notice of such action and shall have standing to contest or concur in the action to remove the receiver or to name a successor receiver. No person may be appointed as a successor receiver unless named in the then-current list of qualified persons maintained by the corporation.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:680 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:281 - Effect of appointment of receiver

§281. Effect of appointment of receiver

Upon the appointment of a receiver and posting of bond, the authority of the debtor/contractor shall be conditioned, subject to full reinstatement by the corporation according to rules and regulations to be promulgated by the corporation. If the debtor/contractor is operating pursuant to a contract with the corporation, the receiver shall be considered to have all of the rights and obligations of the contract formerly held by the debtor/contractor.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:681 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:282 - Cost of bond; funding of operations during receivership

§282. Cost of bond; funding of operations during receivership

A. The holder of a security interest provoking the appointment of a receiver under this Part shall be required to pay the cost of the receiver's bond and the cost of operating the official gaming establishment or gaming operator during the term of the receivership to the extent that such costs exceed available revenues, in accordance with rules and regulations of the corporation.

B. The fees of the receiver and the authority for expenditures of the receiver shall be established by rules and regulations to be promulgated by the corporation and shall be considered costs of operations.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:682 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:283 - Operations by receiver

§283. Operations by receiver

The actions of the receiver during the term of the receivership shall be governed by and taken in strict accordance with rules and regulations to be promulgated by the corporation. The receiver shall be required to account to both the court and the corporation during his tenure at such times and in such detail as may be required by the rules and regulations of the corporation.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:683 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:284 - No effect on suit to enforce

§284. No effect on suit to enforce

The appointment of a receiver shall have no effect on the subsequent prosecution of the action to enforce the security interest.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:684 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:285 - Termination of receivership

§285. Termination of receivership

A. A receivership shall terminate upon:

(1) A sale of the property subject to the receivership to a duly approved or authorized person.

(2) The payment in full of all obligations due to the holder of the security interest in the property subject to the receivership.

(3) An agreement for termination of the receivership signed by the holder of the security interest and the debtor, and approved by the corporation and the court.

(4) The lapse of five years from the date the initial appointment of the receiver.

B. A receivership may also be terminated by a notice from the holder of a security interest who provoked the receivership to the court and the corporation of its intention to withdraw its financial support of the receivership at a specified time not less than ninety days from the date of the notice. In the event of such notice, the holder of the security interest giving the notice shall not be responsible for any costs or expenses of the receivership after the date specified in the notice, except for reasonable costs and fees of the receiver in concluding the receivership, and the costs of a final accounting.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:685 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:286 - Restoration of contract

§286. Restoration of contract

If the receivership is terminated under the provisions of R.S. 27:285(A)(2) or (3), the suspension of the authority of the debtor/contractor and the substitution of the receiver in any contract between the corporation and the debtor/contractor may be simultaneously terminated by the corporation and such person may be restored to the same position as if the receivership had never occurred. If the receivership terminated under the provisions of R.S. 27:285(A)(1) or (4), or by the withdrawal of financial support of the receivership, the authority of the debtor/contractor may be revoked by the corporation and any contract between the corporation and the debtor/contractor may be terminated and rebid.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:686 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:301 - Repealed by Acts 2012, No. 161, §3.

CHAPTER 6. VIDEO DRAW POKER DEVICES

CONTROL LAW

§301. Repealed by Acts 2012, No. 161, §3.



RS 27:302 - Repealed by Acts 2012, No. 161, §3.

§302. Repealed by Acts 2012, No. 161, §3.



RS 27:303 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:409 by Acts 2012, No. 161, §4.

§303. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:409 by Acts 2012, No. 161, §4.



RS 27:304 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:410 by Acts 2012, No. 161, §4.

§304. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:410 by Acts 2012, No. 161, §4.



RS 27:305 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:411 by Acts 2012, No. 161, §4.

§305. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:411 by Acts 2012, No. 161, §4.



RS 27:306 - Repealed by Acts 2012, No. 161, §3.

§306. Repealed by Acts 2012, No. 161, §3.



RS 27:307 - Repealed by Acts 2012, No. 161, §3.

§307. Repealed by Acts 2012, No. 161, §3.



RS 27:308 - Repealed by Acts 2012, No. 161, §3.

§308. Repealed by Acts 2012, No. 161, §3.



RS 27:308.1 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:432 by Acts 2012, No. 161, §4.

§308.1. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:432 by Acts 2012, No. 161, §4.



RS 27:308.2 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:433 by Acts 2012, No. 161, §4.

§308.2. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:433 by Acts 2012, No. 161, §4.



RS 27:309 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:440 by Acts 2012, No. 161, §4.

§309. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:440 by Acts 2012, No. 161, §4.



RS 27:310 - Repealed by Acts 2012, No. 161, §3.

§310. Repealed by Acts 2012, No. 161, §3.



RS 27:311 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:435 by Acts 2012, No. 161, §4.

§311. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:435 by Acts 2012, No. 161, §4.



RS 27:311.1 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:445 by Acts 2012, No. 161, §4.

§311.1. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:445 by Acts 2012, No. 161, §4.



RS 27:311.2 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:446 by Acts 2012, No. 161, §4.

§311.2. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:446 by Acts 2012, No. 161, §4.



RS 27:311.3 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:447 by Acts 2012, No. 161, §4.

§311.3. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:447 by Acts 2012, No. 161, §4.



RS 27:311.4 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:448 by Acts 2012, No. 161, §4.

§311.4. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:448 by Acts 2012, No. 161, §4.



RS 27:311.5 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:449 by Acts 2012, No. 161, §4.

§311.5. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:449 by Acts 2012, No. 161, §4.



RS 27:311.6 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:450 by Acts 2012, No. 161, §4.

§311.6. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:450 by Acts 2012, No. 161, §4.



RS 27:311.7 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:428 by Acts 2012, No. 161, §4.

§311.7. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:428 by Acts 2012, No. 161, §4.



RS 27:311.8 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:457 by Acts 2012, No. 161, §4.

§311.8. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:457 by Acts 2012, No. 161, §4.



RS 27:311.9 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:436 by Acts 2012, No. 161, §4.

§311.9. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:436 by Acts 2012, No. 161, §4.



RS 27:312 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:437 by Acts 2012, No. 161, §4.

§312. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:437 by Acts 2012, No. 161, §4.



RS 27:313 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:434 by Acts 2012, No. 161, §4.

§313. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:434 by Acts 2012, No. 161, §4.



RS 27:314 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:451 by Acts 2012, No. 161, §4.

§314. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:451 by Acts 2012, No. 161, §4.



RS 27:315 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:441 by Acts 2012, No. 161, §4.

§315. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:441 by Acts 2012, No. 161, §4.



RS 27:316 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:442 by Acts 2012, No. 161, §4.

§316. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:442 by Acts 2012, No. 161, §4.



RS 27:317 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:455 by Acts 2012, No. 161, §4.

§317. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:455 by Acts 2012, No. 161, §4.



RS 27:318 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:438 by Acts 2012, No. 161, §4.

§318. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:438 by Acts 2012, No. 161, §4.



RS 27:319 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:443 by Acts 2012, No. 161, §4.

§319. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:443 by Acts 2012, No. 161, §4.



RS 27:320 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:453 by Acts 2012, No. 161, §4.

§320. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:453 by Acts 2012, No. 161, §4.



RS 27:321 - Repealed by Acts 2012, No. 161, §3.

§321. Repealed by Acts 2012, No. 161, §3.



RS 27:322 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:444 by Acts 2012, No. 161, §4.

§322. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:444 by Acts 2012, No. 161, §4.



RS 27:323 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:439 by Acts 2012, No. 161, §4.

§323. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:439 by Acts 2012, No. 161, §4.



RS 27:324 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:452 by Acts 2012, No. 161, §4.

§324. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:452 by Acts 2012, No. 161, §4.



RS 27:325 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:456 by Acts 2012, No. 161, §4.

§325. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:456 by Acts 2012, No. 161, §4.



RS 27:326 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:454 by Acts 2012, No. 161, §4.

§326. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:454 by Acts 2012, No. 161, §4.



RS 27:351 - PARI-MUTUEL LIVE RACING FACILITY ECONOMIC

CHAPTER 7. PARI-MUTUEL LIVE RACING FACILITY ECONOMIC

REDEVELOPMENT AND GAMING CONTROL ACT

PART I. GENERAL PROVISIONS

§351. Title

This Chapter shall be referred to as the "Louisiana Pari-mutuel Live Racing Facility Economic Redevelopment and Gaming Control Act".

Acts 1997, No. 721, §1, eff. July 9, 1997.



RS 27:352 - Policy

§352. Policy

The legislature hereby finds and declares it to be the public policy of this state that:

(1) Pari-mutuel wagering facilities which offer live horse racing have historically made great contributions to the economic development of the state at large and particularly the agricultural and horse breeding industries.

(2) Recent legalization of additional forms of wagering other than pari-mutuel wagering on horse races such as lottery, riverboat gaming, and land- based casino gaming have, and will continue to have, a substantial negative and detrimental effect upon live horse racing as well as the thoroughbred and quarterhorse industries in general.

(3) Authorization of certain specified gaming activities, such as the competitive offering of slot machine gaming at specifically defined eligible live racing facilities, will revitalize and rehabilitate those facilities within strategically located geographic areas of the state, and will further result in overall economic development and additional revenues to the state and parishes where those facilities are located.

Acts 1997, No. 721, §1, eff. July 9, 1997.



RS 27:353 - Definitions

§353. Definitions

When used in this Chapter, the following terms shall have these meanings:

(1) "Board" means Louisiana Gaming Control Board.

(2) "Designated slot machine gaming area" means the contiguous area of an eligible live racing facility at which slot machine gaming may be conducted in accordance with the provisions of this Chapter, determined by measuring the area, in square feet, inside the interior walls of the licensed eligible facility, excluding any space therein in which gaming activities may not be conducted, such as bathrooms, stairwells, cage and beverage areas, and emergency evacuation routes of any width that meet or exceed the minimum size required by law.

(3) "Division" shall have the same meaning as that term defined in R.S. 27:3.

(4) "Eligible facility" means no more than one facility in St. Landry Parish, Bossier Parish, Orleans Parish, and Calcasieu Parish at which the Louisiana State Racing Commission has licensed the conduct or at which the commission has approved the future licensing of the conduct of not less than eighty days within a consecutive twenty-week period each year of live horse race meetings, unless the commission approves the conduct of less than eighty days within a consecutive twenty-week period or a different consecutive or nonconsecutive period, whenever an eligible facility is prevented from conducting live racing as a result of a natural disaster, an act of God, force majeure, a catastrophe, or such other occurrence over which the eligible facility has no control. Such a determination by the commission shall not adversely affect the status of the eligible facility to conduct slot machine gaming. For the 2005 racing season, "eligible facility" shall also include the facility in St. Landry Parish that will not be able to meet such requirements due to repairs or construction to the racetrack which are necessary in order to protect the safety of riders and thoroughbred racehorses and to preserve the revenues to be received and distributed to the state and local governments at such facility or as otherwise provided in R.S. 4:214.1.

(4.1) "Emergency evacuation route" means those areas within the designated slot machine gaming area of a licensed eligible facility which are clearly defined and identified by the licensee as necessary and approved by the state fire marshal or other federal or state regulatory agency for the evacuation of patrons and employees from the facility, and from which and in which no gaming activity may occur.

(5) "License" means the authorization applied for by or issued to the owner of an eligible facility by the board to conduct slot machine gaming at an eligible facility issued pursuant to the provisions of this Chapter. "License" also means the authorization issued by the board to a slot machine owner, a manufacturer, distributor, or a service technician to participate in slot machine gaming operations at eligible facilities.

(6) "Licensee" means any person issued a license by the board.

(7) "Manufacturer" means any person who manufactures or assembles and programs slot machines for use in this state.

(8) "Net slot machine proceeds" means the total of all cash and property received by a licensee from slot machine gaming operations minus the amount of cash or prizes paid to winners.

(9) "Person" shall have the same meaning as that term defined in R.S. 27:3.

(10) "Service technician" means any person other than a licensee or manufacturer who repairs, services, inspects, or examines slot machines.

(11) Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.

(12) "Slot machine gaming" means the use, operation, offering, or conducting of slot machines at an eligible facility in accordance with the provisions of this Chapter.

(13) "Taxable net slot machine proceeds" means "net slot machine proceeds" less the amount of support, payment, or contributions required as provided in R.S. 27:361(B)(4).

(14) "Slot machine" means any mechanical, electrical, or other device, contrivance, or machine which, upon insertion of a coin, token, or similar object therein or upon payment of any consideration whatsoever, is available to play or operate, the play or operation of which, whether by reason of the skill of the operator or application of the element of chance, or both, may deliver or entitle the person playing or operating the machine to receive cash, premiums, merchandise, tokens, or anything of value, whether the payoff is made automatically from the machine or in any other manner.

Acts 1997, No. 721, §1, eff. July 9, 1997; Acts 1998, 1st Ex. Sess., No. 142, §1, eff. May 5, 1998; Acts 2001, No. 1222, §§1 and 2, eff. July 2, 2001; Acts 2003, No. 350, §1; Acts 2003, No. 352, §1; Acts 2005, No. 181, §1, eff. June 28, 2005; Acts 2005, 1st. Ex. Sess., No. 54, §1, eff. Dec. 6, 2005.



RS 27:354 - Power of Louisiana State Racing Commission

§354. Power of Louisiana State Racing Commission

Nothing in this Chapter shall be construed to abrogate, limit, or diminish in any way the powers granted to the Louisiana State Racing Commission.

Acts 1997, No. 721, §1, eff. July 9, 1997; Acts 2005, 1st Ex. Sess., No. 54, §1, eff. Dec. 6, 2005.



RS 27:355 - Requirements for slot machines

§355. Requirements for slot machines

Slot machines shall:

(1) Be inspected by the board or its designee for certification and compliance.

(2) Have a serial number or other identification number permanently affixed to the device by the manufacturer.

(3) Be connected to a central computer operated and maintained as directed by the board.

(4) Offer the same minimum winning percentage and payout as slot machines on riverboats.

Acts 1997, No. 721, §1, eff. July 9, 1997.



RS 27:361 - Conduct of slot machine gaming; temporary conduct

PART II. CONDUCT OF SLOT MACHINE

GAMING ACTIVITY

SUBPART A. AUTHORIZED ACTIVITY AND

REQUIRED ACTIONS

§361. Conduct of slot machine gaming; temporary conduct

A. Subject to the limitation in Subsection C of this Section, upon sworn application by the owner of an eligible facility and upon a finding by the board, after investigation, that the application is complete and the owner is suitable, the board shall issue a license to the owner to conduct slot machine gaming in an eligible facility. Once licensed, slot machine gaming may be conducted subject to the requirements of this Chapter and rules adopted pursuant to the authority granted in this Chapter.

B. As a condition of licensing and to maintain continued authority for the conduct of slot machine gaming at the licensed eligible facility, the owner of the licensed eligible facility shall:

(1) Maintain continuous suitability.

(2) Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.

(3) Permit unrestricted access and right of inspection by the board, any agent of the board, and the division to any portion of the premises of an eligible facility in which any activity relative to the conduct of slot machine gaming is conducted.

(4) Contribute to the support of pari-mutuel wagering facilities in the state at large and the horse breeding industry by paying annually from the annual net slot machine proceeds received from slot machine gaming operations at the licensed eligible facility as provided in this Paragraph:

(a) The licensed eligible facility shall pay a fixed percentage of fifteen percent of the annual net slot machine proceeds received from slot machine gaming operations at the licensed eligible facility to supplement purses as follows:

(i) Seventy percent to supplement purses for thoroughbred races at that facility or any facility licensed by the Louisiana State Racing Commission to conduct additional or substitute races or race days as authorized by R.S. 4:147.1, thirty percent of which shall be for Louisiana-bred thoroughbred horses. Four percent of this amount shall go to the Horsemen's Benevolent and Protective Association in accordance with law.

(ii) Thirty percent to supplement purses for quarter horse races at that facility or any facility licensed by the Louisiana State Racing Commission to conduct additional or substitute races or race days as authorized by R.S. 4:147.1, sixty percent of which shall be for Louisiana-bred quarter horses. Four percent of this amount shall go to the Horsemen's Benevolent and Protective Association in accordance with law.

(iii) The Horsemen's Benevolent and Protective Association shall be deemed to hold a perfected security interest in and to the fifteen percent of the annual net slot machine proceeds received from slot machine gaming operations at the licensed eligible facility that is required to supplement purses until such purse supplements have been distributed as purses or distributed to the Horsemen's Benevolent and Protective Association in accordance with law. All such purse supplements shall be deemed to be held in trust for the benefit of the Horsemen's Benevolent and Protective Association by the licensee until such time as such monies are distributed in accordance with law. A licensee shall have a fiduciary duty to the Horsemen's Benevolent and Protective Association to preserve and account for such purse supplements.

(b) The licensed eligible facility shall pay annually a fixed percentage of two percent of the annual net slot machine proceeds received from slot machine gaming operations at the licensed eligible facility to the Executive Committee of the Louisiana Thoroughbred Breeders' Association. The Executive Committee shall distribute such amount according to a schedule or formula and within a time period which shall be established by the committee for special breeder awards to the breeders of accredited Louisiana-bred horses.

(c) The licensed eligible facility shall pay annually a fixed percentage of one percent of the annual net slot machine proceeds received from slot machine gaming operations at the licensed eligible facility to the Executive Committee of the Louisiana Quarter Horse Breeders' Association. The Executive Committee shall distribute such amount according to a schedule or formula and within a time period which shall be established by the committee for special breeders' awards to the breeders of accredited Louisiana-bred quarter horses.

C.(1) An application may be approved by the board only after the electorate in the parish in which the eligible facility is located or, is proposed to be located, as provided for in Subsection D of this Section, has approved the conduct of slot machine gaming at such facility at an election, as provided in Part III of this Chapter.

(2) In addition to the requirements of Paragraph (1) of this Subsection, an application for an eligible facility in Orleans Parish may be approved by the board only after the Amended and Renegotiated Casino Operating Contract entered into pursuant to R.S. 27:201 et seq., on October 30, 1998, as amended effective October 19, 1999, March 29, 2001, and March 31, 2001, has been further amended to provide that the inclusion, licensing, or operation of an eligible facility in Orleans Parish shall not constitute an Exclusivity Violation or prohibited land-based gaming as defined in such contract, as amended, following approval of such amendment by the Joint Legislative Committee on the Budget as required by the provisions of Subsection B of Section 3 of Act No. 1 of the First Extraordinary Session of 2001.

D. The owner of a pari-mutuel live horse racing facility which has been licensed by the Louisiana State Racing Commission to conduct live race meetings, as provided in Part I of Chapter 4 of Title 4 of the Louisiana Revised Statutes of 1950, although the facility necessary to conduct live race meetings has not been completed and live racing has not begun to be conducted may be licensed as provided in Subsections A through C of this Section and may conduct slot machine gaming under such license in a designated slot machine gaming area approved by the board, provided that the facility for the conduct of a live race meeting be constructed and a schedule of live race meetings be established no later than twenty-four months following the receipt of a license to conduct slot machine gaming. All authority to conduct slot machine gaming shall cease if at the end of twenty-four months the requirements of this Subsection are not met.

E.(1) The license provided for in this Section shall be issued for a period of five years and shall be renewed for succeeding five-year periods upon application for such renewal, provided such application includes all revisions to the information in the original application which are necessary to maintain such information as both accurate and current and provided the board continues in its finding of suitability.

(2)(a) The license provided for in this Section shall not be transferrable.

(b)(i) The board shall provide by rule for establishing when a change in the interests in a licensed owner constitutes a change of ownership of sufficient significance that continuing the license would violate the provisions of this Paragraph.

(ii) The board shall provide by rule for an opportunity for a proposed buyer of an eligible facility to undergo the same processing and investigation by the board that would be conducted regarding an applicant for licensing to conduct slot machine gaming as an owner of an eligible facility in advance of the proposed buyer's concluding the purchase. In such a case, the board shall determine and inform the proposed buyer of whether or not based on the processing and investigation the proposed buyer would be licensed to conduct slot machine gaming as the owner of the facility should he apply for such a license. The advance process and investigation provided for in this Item shall not replace the application of the owner of an eligible facility to conduct slot machine gaming in such facility; however, additional processing and investigation shall be required only to supplement the prior processing and investigation in order that all matters related to such an application be complete and current.

F. Wagering at an eligible live racing facility may be made with tokens, chips, vouchers, coupons, or electronic cards issued by the licensed eligible facility or an approved facility manager acting on behalf of the facility. Electronic cards may be used which are affixed with a magnetic storage media, a "smart card" or those containing an integrated circuit chip, but excluding credit cards issued by any other entity or institution or cards which automatically withdraw funds from a credit, savings, or checking account held at a depository institution as defined by Section 3 of the Federal Deposit Insurance Act, which includes any credit union.

Acts 1997, No. 721, §1, eff. July 9, 1997; Acts 1998, 1st Ex. Sess., No. 142, §1, eff. May 5, 1998; Acts 2001, No. 1222, §2, eff. July 2, 2001; Acts 2001, No. 1229, §1; Acts 2003, No. 352, §1; Acts 2005, 1st Ex. Sess., No. 54, §1, eff. Dec. 6, 2005; Acts 2012, No. 175, §1, eff. May 22, 2012; Acts 2014, No. 437, §2.



RS 27:362 - Repealed by Acts 2001, No. 1222, 2, eff. July 2, 2001.

§362. Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.



RS 27:363 - Suitability standards

§363. Suitability standards

A. No applicant shall be granted a license under the provisions of this Chapter unless the applicant has demonstrated to the board that he is suitable for licensing.

B. For purposes of this Chapter, suitable for licensing means:

(1) The applicant has met the standards provided in R.S. 27:28.

(2) Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.

(3) The applicant is capable of conducting the activity for which a license is sought, which means that the applicant can demonstrate the capability, through either training, education, business experience, or a combination of them, to conduct such activities.

(4) Particularly as to the owner of the eligible facility, the applicant can demonstrate that the proposed financing of slot machine gaming at the eligible facility is adequate for the nature of the proposed operation and from a source suitable and acceptable to the board.

C.(1) The applicant must have a good faith plan to recruit, train, and upgrade minorities in all employment classifications.

(2) It shall be required by the owners, to provide the maximum practical opportunities, for participation by the broadest number of minority-owned businesses. Such offering of participation by owners to the disadvantaged business enterprises who qualify under the provision of this Chapter shall be at a price not to exceed the price paid per share or interest paid by the ownership interests.

(3) The legislature hereby further directs that the written policies, procedures, and regulations shall provide for the inclusion of businesses owned by minorities to the maximum extent practicable.

(4)(a) All businesses or vendors selected by the eligible facility for any purpose shall strictly adhere to the nondiscrimination policies and practices embodied in applicable federal, state, and local law.

(b) Any business, vendor, or contractor selected by the eligible facility to operate slot machine gaming contemplated herein shall, as nearly as practicable, employ minorities consistent with the population of the state.

D. A person whose application for a license has been denied, or whose license has been issued subject to a condition or whose license has been suspended or revoked, or against whom a fine has been levied has the right to a hearing before the board pursuant to R.S. 27:25 and an appeal from a decision of the board, pursuant to R.S. 27:26.

E. Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.

Acts 1997, No. 721, §1, eff. July 9, 1997; Acts 2001, No. 1222, §§1 and 2, eff. July 2, 2001; Acts 2003, No. 352, §1.



RS 27:364 - Gaming Control Board; powers and duties

§364. Gaming Control Board; powers and duties

A. The board shall:

(1)(a) Adopt, pursuant to the Administrative Procedure Act, all rules necessary to implement, administer, and regulate slot machine gaming as authorized in this Chapter.

(b) Such rules shall include:

(i) Procedures for applying for a license and seeking renewal of a license.

(ii) Establishing technical qualifications beyond suitability as provided for in this Chapter which shall be necessary to be licensed as a manufacturer and a service technician.

(iii) A process for counting and collecting net slot machine proceeds.

(iv) A standard for determining whether changes in interests in various licensees are sufficiently significant such that to continue the license in the licensee would violate the prohibitions in R.S. 27:361(E)(2).

(v) A prescription of the types of slot machines which may be operated and the games which may be permitted on such machines. No game may be permitted on such machines by prescription of the board which resembles a game the play of which requires, or typically includes, the participation of another natural person.

(vi) A procedure for the withholding of progressive slot machine annuities, of persons who have outstanding child support arrearages or child support overpayments. The board may require any agency reporting current child support arrearages, or overpayments of child support payments collected and distributed to a custodial parent by the child support enforcement section of the Department of Children and Family Services to the board to provide information relating to such arrearages or overpayments in a manner, format, or record approved by the board. The board or any entity licensed or permitted under this Title shall not be liable for withholding or failing to withhold any progressive slot machine annuities, based upon information provided to it. The board shall enact such rules and regulations by January 1, 2007.

(c) Such rules may include:

(i) Requiring licensees or former licensees to maintain specified records and submit any data, information, record, or report including financial and income records, required by this Chapter or determined by the board to be necessary to the proper implementation and enforcement of this Chapter.

(ii) Requiring certain minimum physical security standards be observed in designated slot machine gaming areas.

(iii) Requiring a standard of maintenance of slot machines.

(2) Revoke or suspend the license of any person who is found, after receiving a license, to have been unsuitable at the time of application for the license or who is otherwise found unsuitable.

(3) Conduct any investigation or cause any investigation to be conducted by the division the board determines necessary to fulfill its responsibilities under the provisions of this Chapter.

(4) Permit slot machines to be linked for the offering of progressive jackpots.

(5) Approve the location, plans, and construction of the designated slot machine gaming area in an eligible facility.

B. The board may direct the division to:

(1) Inspect and examine all premises where slot machines are offered for play or where slot machines or equipment are manufactured, sold, or repaired.

(2) Inspect all slot machines and related equipment and supplies.

(3) Summarily seize and remove slot machines and related equipment and supplies from any facility wherein such machines are or have been operated pursuant to this Chapter.

C. The board may:

(1) Deny, revoke, condition, or suspend the license of any person who violates any provision of this Chapter or any rule adopted pursuant to the authority granted in this Chapter. This is a power in addition to the requirement of Paragraph (2) of Subsection A of this Section and is not intended to limit that requirement.

(2) Take steps necessary to collect fees owed to the board, including filing a suit.

(3) Direct the division to act on its behalf in any manner relative to investigation, inspection, and enforcement.

Acts 1997, No. 721, §1, eff. July 9, 1997; Acts 2001, No. 1222, §1, eff. July 2, 2001; Acts 2006, No. 121, §2, eff. June 2, 2006; Acts 2012, No. 255, §5.



RS 27:365 - Division; powers and duties

§365. Division; powers and duties

The division shall:

(1) Upon the direction of the board or pursuant to any agreement with the board, investigate any applicant or licensee, make any other investigation or inspection, or take any enforcement action necessary to the thorough and efficient implementation of this Chapter.

(2) Subject to the direction of the board, establish, maintain, and operate the mechanism necessary to conduct remote polling or reading of slot machine operations or for the remote shutdown of those operations.

(3) Inspect, examine, and seize and impound all slot machines or equipment or records related to operating slot machines as directed by the board or as agreed with the board.

(4) Report to the board any violation of law or rule discovered by the division.

(5) Repealed by Acts 2004, No. 336, §2, eff. June 18, 2004.

Acts 1997, No. 721, §1, eff. July 9, 1997; Acts 2001, No. 1222, §1, eff. July 2, 2001; Acts 2004, No. 336, §2, eff. June 18, 2004.



RS 27:371 - Prohibition on operation of video draw poker devices; prohibition on any other type of game

SUBPART B. PROHIBITED ACTIVITIES

§371. Prohibition on operation of video draw poker devices; prohibition on any other type of game

A. The operation of video draw poker devices shall be prohibited and may not be licensed to operate in any eligible facility in which slot machine gaming occurs. Except as provided in Subsection B of this Section, on or after June 1, 2003, no slot machine in an eligible facility, where slot machine gaming is conducted in accordance with the provisions of this Chapter, shall offer the game of poker for operation or play.

B. The owner of an eligible facility where slot machine gaming is being conducted on June 1, 2003, in accordance with the provisions of this Chapter, shall have until December 31, 2006, to bring the eligible facility into full compliance with the provisions of Subsection A of this Section. The owner of the eligible facility shall reduce the number of slot machines which offer the game of poker for operation or play as follows:

(1) By July 1, 2004, ten percent of the slot machines offering the game of poker on June 1, 2003, shall be replaced or modified so that they no longer offer the game of poker for operation or play.

(2) By July 1, 2005, an additional forty percent of the slot machines offering the game of poker on June 1, 2003, shall be replaced or modified so that they no longer offer the game of poker for operation or play.

(3) By December 31, 2006, all remaining slot machines offering the game of poker on June 1, 2003, shall be replaced or modified so that they no longer offer the game of poker for operation or play.

C. Nothing in this Chapter shall be construed to permit the operation or play of any type of game the play of which requires the participation of an employee of the licensee.

Acts 1997, No. 721, §1, eff. July 9, 1997; Acts 2003, No. 1287, §1.



RS 27:372 - Slot machine gaming area limitations

§372. Slot machine gaming area limitations

A. The size of the designated gaming area in an eligible facility shall not exceed fifteen thousand square feet.

B. No gaming devices other than slot machines and authorized pari-mutuel wagering devices and equipment shall be in the designated slot machine gaming area.

Acts 1997, No. 721, §1, eff. July 9, 1997.



RS 27:372.1 - Limitations on the number of slot machines operated at an eligible facility in Orleans Parish

§372.1. Limitations on the number of slot machines operated at an eligible facility in Orleans Parish

A. Notwithstanding any provision of law to the contrary, an eligible facility in Orleans Parish shall be authorized to have a maximum of seven hundred slot machines.

B. Notwithstanding the provisions of Subsection A of this Section if the Amended and Renegotiated Casino Operating Contract entered into on October 30, 1998, as previously amended effective October 19, 1999, March 29, 2001, and March 31, 2001, is terminated and the state of Louisiana does not become a party to any other casino operating contract as defined in R.S. 27:205(6) which contains exclusivity provisions in accordance with R.S. 27:201 et seq., the eligible facility located in Orleans Parish shall not be limited to a fixed number of slot machines which may be placed in the designated gaming area provided for in R.S. 27:372.

C. An eligible facility located in Orleans Parish shall be subject to all licensing requirements and limitations provided by this Chapter in addition to the provisions of this Section.

Acts 2003, No. 352, §1; Acts 2006, No. 591, §1, eff. June 23, 2006.



RS 27:373 - Prohibited relationships

§373. Prohibited relationships

A.(1) In addition to any prohibition found in Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950, no person employed by or performing any function on behalf of the board or the division may:

(a) Be an officer, director, owner, or employee of any person or entity licensed by the board.

(b) Have or hold any interest, direct or indirect, in or engage in any commerce or business relationship with any entity licensed by the board.

(2)(a) No elected public official as defined in R.S. 42:1 shall engage in any business activity with a licensee except as a patron.

(b) As used in this Paragraph, business activity shall specifically include but is not limited to contracts:

(i) For the sale or purchase of goods, merchandise, and services.

(ii) To provide or receive legal services, advertising, public relations, or any other business or personal service.

(iii) For the listing, purchase, or sale of immovable property or options or real rights relating thereto.

(iv) Modifying ownership or possessory interests in stocks, bonds, securities, or any financial instruments.

(3) The Board of Ethics shall administer and enforce the provisions of this Subsection. The procedures provided for in the Code of Governmental Ethics shall apply to the administration and enforcement of the provisions of this Subsection.

B. No person licensed by the board as a manufacturer, distributor, or slot machine owner may participate in the operation of any computer program, software, or device which is used for the polling or reading of slot machine operations or for the remote shutdown of those operations as provided for in R.S. 27:365(2).

Acts 1997, No. 721, §1, eff. July 9, 1997.



RS 27:374 - Illegal lottery devices

§374. Illegal lottery devices

Notwithstanding any provision of the law to the contrary, no slot machine operated according to the provisions of this Chapter shall be considered an illegal lottery device for purposes of R.S. 47:9075.

Acts 1997, No. 721, §1, eff. July 9, 1997.



RS 27:375 - Crimes and penalties; false statements; unauthorized slot machines; skimming of slot machine proceeds; payroll check cashing; gambling devices

§375. Crimes and penalties; false statements; unauthorized slot machines; skimming of slot machine proceeds; payroll check cashing; gambling devices

A. Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.

B. Except as otherwise permitted by law, any person who possesses or operates a slot machine without the license required by this Chapter or at other than an eligible facility shall, upon conviction, be imprisoned with or without hard labor for not more than ten years or be fined not more than ten thousand dollars, or both.

C. Any person who intentionally excludes, or takes any action in an attempt to exclude, anything or its value from the deposit, counting, collection, or computation of revenues from slot machine activity shall be imprisoned at hard labor for not less than one year nor more than ten years and may be fined not more than twenty-five thousand dollars.

D. Any owner of an eligible facility who has been granted a license to operate slot machine gaming who cashes or accepts for cashing or permits any employee or other person to cash or accept for cashing an identifiable employee payroll check in the designated slot machine gaming area shall, upon conviction, be imprisoned for not more than six months or fined not more than five thousand dollars, or both.

E. Any slot machine used or offered for play in violation of the provisions of this Chapter, except as otherwise permitted by law, shall be considered a gambling device for purposes of R.S. 15:31.

Acts 1997, No. 721, §1, eff. July 9, 1997; Acts 2001, No. 403, §3, eff. June 15, 2001; Acts 2001, No. 1222, §2, eff. July 2, 2001.



RS 27:376 - Allowing minors to play slot machines; penalties; revocation of license

§376. Allowing minors to play slot machines; penalties; revocation of license

A.(1) No person licensed pursuant to the provisions of this Chapter, or any agent or employee thereof, shall intentionally allow a person under the age of twenty-one to play or operate a slot machine.

(2) The person licensed pursuant to provisions of this Chapter shall each quarter report and remit to the division all winnings withheld from customers who are determined to be under the age of twenty-one.

B. The board shall revoke the license of any person issued pursuant to the provisions of this Chapter, who is found by the board to have committed or allowed a violation of Subsection A of this Section.

Acts 1997, No. 721, §1, eff. July 9, 1997.



RS 27:377 - Toll-free telephone assistance for compulsive gamblers; posting of signs on premises

§377. Toll-free telephone assistance for compulsive gamblers; posting of signs on premises

The board shall require the posting of one or more signs at points of entry to the slot machine gaming areas to inform customers of the toll-free telephone number available to provide information and referral services regarding compulsive or problem gambling.

Acts 1997, No. 721, §1, eff. July 9, 1997.



RS 27:381 - Parishwide election on slot machine gaming

PART III. ELECTION PROVISIONS

§381. Parishwide election on slot machine gaming

A. Notwithstanding any provision of law to the contrary, no slot machine gaming shall be allowed in an eligible facility in any parish unless the operation and conduct of slot machine gaming pursuant to this Chapter has first been approved at an election held for such purpose.

B. Any person desiring to operate and conduct slot machine gaming at an eligible facility in a parish shall make application to the governing authority of the parish in which the proposed slot machine gaming is to be conducted. The application shall state the location of the proposed slot machine gaming and describe the facilities proposed to be constructed for the holding of slot machine gaming and shall have attached the license, or a certified copy thereof, for the live horse race meeting issued by the Louisiana State Racing Commission to conduct such live horse racing at the eligible facility.

C. Upon receipt of the application, the governing authority of the parish in which the slot machine gaming is proposed to be held shall call and conduct a referendum election within the parish for the purpose of submitting to the qualified electors of the parish the proposition whether or not the proposed slot machine gaming shall be allowed.

D. Except as provided in this Section, the elections shall be held in compliance with the Louisiana Election Code provisions governing proposition elections. In addition to the notice required by the Louisiana Election Code, the parish governing authority also shall have five spot announcements, at least two days apart, of the election broadcast on radio or television channels readily receivable in the parish and shall make notice of the election available to the news media. All qualified electors of the parish shall be entitled to vote in the election.

E. The proposition to be printed on the election ballot shall be: "TO AUTHORIZE SLOT MACHINE GAMING AT LIVE HORSE RACING FACILITIES. Shall the business of slot machine gaming at a live horse racing facility be conducted within the parish of __________" and the voters shall vote for or against the proposition, a vote for the proposition being a "Yes" vote and a vote against the proposition being a "No" vote. The election shall be conducted as provided in the Louisiana Election Code. Any elector who was qualified to vote in the election may demand a recount of the ballots or contest the election in the manner and within the time provided by law for recount or contest of elections under the general election laws of the state.

F. The parish governing authority shall notify the applicant and the Gaming Control Board promptly of the results of the election. If slot machine gaming has been approved, the applicant may proceed in accordance with this Chapter and rules adopted pursuant to the authority of this Chapter. If the proposed slot machine gaming has not been approved at the election, the board shall not grant a license therefor and shall not accept or consider an application for such a license in the same parish until the expiration of at least two years from the date of the election at which the slot machine gaming in the parish was disapproved.

Acts 1997, No. 721, §1, eff. July 9, 1997; Acts 2010, No. 861, §11.



RS 27:391 - Authorization of local governing authority tax

PART IV. TAXES AND FEES; DISTRIBUTION

OF REVENUES

§391. Authorization of local governing authority tax

A. Except in Bossier Parish and Calcasieu Parish, the local governing authorities in the parish in which the licensed eligible facility is located may levy a tax not to exceed four percent in the aggregate of the weekly taxable net slot machine proceeds.

B. In Bossier Parish the local governing authorities are authorized to levy taxes not to exceed four percent in the aggregate on taxable net slot machine proceeds as follows:

(1) The school board of the parish of Bossier may levy a tax at a rate not to exceed .06 percent on weekly taxable net slot machine proceeds solely for the purpose of depositing the revenues from such tax into the Bossier Parish Educational Excellence Fund. It is the intention of the legislature that the levy of such tax shall insure that such fund shall receive annually approximately the same amount of revenue as will be received individually by the city, by the sheriff or the law enforcement district, and the parish on behalf of itself and the towns provided for in Paragraph (3)(b), when such revenue is combined with the revenue to be received by the fund pursuant to the provisions of R.S. 33:9561(E)(3) and/or R.S. 27:392(B)(3)(a).

(2) The governing authority of the city in which the licensed eligible facility is located may levy a tax not to exceed .985 percent of the weekly taxable net slot machine proceeds.

(3)(a) The governing authority of the parish of Bossier may levy a tax not to exceed 1.97 percent of the weekly taxable net slot machine proceeds.

(b) One-half of the avails of the tax levied pursuant to Subparagraph (a) of this Paragraph shall be distributed monthly as follows:

(i) One-third to the town of Benton.

(ii) One-third to the town of Haughton.

(iii) One-third to the town of Plain Dealing.

(4) The Bossier Parish sheriff or the governing authority of the law enforcement district of Bossier Parish in which the licensed eligible facility is located may levy a tax not to exceed .985 percent of the weekly taxable net slot machine proceeds.

C.(1) The governing authority of the parish of Calcasieu may levy a tax not to exceed four percent of the weekly taxable net slot machine proceeds.

(2) The authority granted to local governing authorities in Calcasieu Parish in Paragraph (1) of this Subsection may be assigned to a gaming district established in accordance with R.S. 33:9575.

Acts 1998, 1st Ex. Sess., No. 142, §1, eff. July 1, 1998; Acts 2000, No. 41, §1, eff. June 27, 2000; Acts 2000, No. 42, §1, eff. June 21, 2000; Acts 2005, No. 242, §1.



RS 27:392 - Collection and disposition of fees and taxes

§392. Collection and disposition of fees and taxes

A. The division shall collect all fees, fines, and state taxes imposed or assessed under the provision of this Chapter and under the rules and regulations of the board.

B.(1) All fees, fines, revenues, state taxes, and other monies collected by the division shall be forwarded upon receipt to the state treasurer for immediate deposit into the state treasury. Funds so deposited shall first be credited to the Bond Security and Redemption Fund in accordance with Article VII, Section 9(B) of the Constitution of Louisiana.

(2)(a) After complying with the provisions of Paragraph (1) of this Subsection, the state treasurer shall, each fiscal year, credit one percent from the combined net slot machine proceeds collected by the state from each licensed facility, not to exceed five hundred thousand dollars, to the Compulsive and Problem Gaming Fund established by R.S. 28:842. After crediting such proceeds to the Compulsive and Problem Gaming Fund, the state treasurer shall, each fiscal year, credit the remainder of all taxes generated pursuant to R.S. 27:393 and all fines and other monies collected by the division to a special fund which is hereby created in the state treasury and entitled the "Pari-mutuel Live Racing Facility Gaming Control Fund", hereinafter referred to as the "Gaming Control Fund".

(b) Monies in the Gaming Control Fund shall be withdrawn only pursuant to appropriation by the legislature and shall be used solely for the expenses of the board, the Department of Justice, the division, and the Louisiana Racing Commission which are necessary to carry out the provisions of this Chapter. Monies in the fund remaining after appropriation for expenses of the board, the Department of Justice, the division, and the Louisiana Racing Commission shall be credited as hereinafter provided in this Subsection.

(c) Monies in the Gaming Control Fund shall be invested by the state treasurer in the same manner as monies in the state general fund. Interest earned on investment of monies in the Gaming Control Fund shall be credited to the state general fund. Unexpended and unencumbered monies in the Gaming Control Fund at the end of each fiscal year shall be deposited in the state general fund.

(3) After complying with the provisions of Paragraphs (1) and (2) of this Subsection, the state treasurer shall, each fiscal year, credit five percent of the state portion of taxable net slot machine proceeds collected from each licensed eligible facility to the following special funds:

(a)(i) The Bossier Parish Truancy Program Fund, which is hereby created in the state treasury from the proceeds derived from the licensed eligible facility in Bossier Parish. Monies in the Bossier Parish Truancy Program Fund, for purposes of this Subparagraph referred to as the "fund", shall be withdrawn only pursuant to appropriation by the legislature and shall be used solely and exclusively by the district attorney in the Twenty-Sixth Judicial District to support a truancy program and truancy-related matters within the Twenty-Sixth Judicial District.

(ii) Monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund. Interest earned on investment of monies in the fund shall be credited to the fund. Unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the fund.

(b)(i) The St. Landry Parish Excellence Fund in St. Landry Parish which is hereby created in the state treasury from proceeds derived from the licensed eligible facility in St. Landry Parish. Monies in the St. Landry Parish Excellence Fund, for purposes of this Subparagraph referred to as the "fund", shall be withdrawn only pursuant to appropriation by the legislature and shall be used solely and exclusively by the St. Landry School Board.

(ii) Monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund. Interest earnings on investment of monies in the fund shall be credited to the fund. Unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the fund.

(c)(i) The Calcasieu Parish Fund, which is hereby created in the state treasury, from the proceeds derived from the licensed eligible facility in Calcasieu Parish. Monies in the Calcasieu Parish Fund, for purposes of this Subparagraph referred to as the "fund", shall be withdrawn only pursuant to appropriation by the legislature. Monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund. Interest earnings on investment of monies in the fund shall be credited to the fund. Unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the fund.

(ii) Monies in the fund shall be appropriated annually as follows:

(aa) Sixty percent to the Calcasieu Parish School Board.

(bb) Thirty percent to McNeese State University.

(cc) Ten percent to Sowella Technical Institute.

(iii) Beginning July 1, 2008:

(aa) Monies in the fund appropriated to McNeese State University and to SOWELA Technical Community College shall not replace, displace, or supplant any other funds received from the state or from any other source. The Board of Regents shall not consider or use such monies in determining or funding the higher education formula. Monies in the fund appropriated to McNeese State University and SOWELA Technical Community College shall be used solely for the purposes of planning, development, or capital improvements.

(bb) McNeese State University and SOWELA Technical Community College may issue bonds for capital improvements payable from a pledge and dedication of the amounts of proceeds of the tax in the Calcasieu Parish Fund. Whenever such bonds are issued, the legislature shall annually appropriate, to the extent of deposits in the fund, monies sufficient to pay the principal, interest, and premiums, if any, due on the bonds each year. If the legislature, after a diligent and good faith effort, fails to appropriate sufficient monies to pay the principal, interest, and premium, if any, due on the bonds each year, or if such appropriation cannot be effected, the full faith and credit of the state shall not be pledged to repay any bonds issued as provided in this Section and the state shall in no way be a party to any contractual rights arising from the bonds issued, nor shall the state be in any way obligated for any payments due to holders of the bonds issued under the provisions of this Subsection. For the purposes of this Section, "capital improvements" shall mean expenditures for acquiring lands, buildings, equipment, or other permanent properties, or for their construction, preservation, development, or permanent improvement, or for payment of principal, interest, or premium, if any, and other obligations incident to the issuance, security, and payment of bonds or other evidences of indebtedness associated therewith.

(d) The Orleans Parish Excellence Fund which is hereby created in the state treasury from the proceeds derived from the licensed eligible facility in Orleans Parish. Monies in the Orleans Parish Excellence Fund, for purposes of this Subparagraph referred to as the "fund", shall be withdrawn only pursuant to appropriation by the legislature and shall be used solely and exclusively by the Louisiana Community and Technical College System as provided in this Subparagraph. Monies in the fund shall be used solely and exclusively for the construction and operation of an Allied Health and Nursing Program and campus to be located in Orleans Parish. The Allied Health and Nursing Program and campus shall serve secondary and postsecondary students and shall provide occupational and workforce training. All courses of instruction provided at the Allied Health and Nursing Program shall be approved by the Board of Supervisors of Community and Technical Colleges. Monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund. Interest earnings on investment of monies in the fund shall be credited to the fund. Unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the fund.

(4) After complying with the provisions of Paragraphs (1) through (3) of this Subsection, the state treasurer shall, each fiscal year, credit a total of twelve million dollars from the combined taxable net slot machine proceeds collected by the state from each licensed eligible facility, as defined herein, to the fund previously established by R.S. 3:277. These proceeds shall be expended, utilizing any or all powers granted to the Louisiana Agricultural Finance Authority, including the funding or securing of revenue bonds, exclusively for meeting the needs of the Boll Weevil Eradication program and other agricultural, agronomic, horticultural, silvicultural or aquacultural, industrial, or economic development programs.

(5) After complying with the provisions of Paragraphs (1) through (4) of this Subsection, the state treasurer shall, each fiscal year, credit a total of two million dollars from the combined taxable net slot machine proceeds collected by the state from each licensed eligible facility, as defined herein, to the "Rehabilitation for the Blind and Visually Impaired Fund", for the purposes of this Paragraph, the "fund", hereby created in the state treasury. Monies in the fund shall be withdrawn only pursuant to appropriation by the legislature and shall be used solely to fund the Affiliated Blind of Louisiana, the Louisiana Center for the Blind at Ruston, The Louisiana Association for the Blind, and the Lighthouse for the Blind in New Orleans, Inc., rehabilitation services for the blind, deaf-blind, and visually impaired and for training the older visually impaired. Appropriations for this purpose shall be allocated equally to the Affiliated Blind of Louisiana, the Louisiana Center for the Blind at Ruston, The Louisiana Association for the Blind, and the Lighthouse for the Blind in New Orleans, Inc. Monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund. Interest earned on investment of such monies shall be credited to the state general fund. Unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the fund.

(6) After complying with the provisions of Paragraphs (1) through (5) of this Subsection and contingent upon the Revenue Estimating Conference's recognition of revenues from the Bossier Parish horse racing facility in the Fiscal Year 2003-2004 official forecast and in each fiscal year thereafter, the state treasurer shall deposit in and credit the following amounts to the following special funds, which amounts shall be reduced on a pro rata basis if insufficient funds are available to fully fund each item:

(a) Seven hundred fifty thousand dollars each fiscal year shall be deposited in and credited to the Equine Health Studies Program Fund, which is hereby established in the state treasury. Monies in the fund shall be withdrawn from the treasury only by appropriations made in accordance with this Subsection. Monies in the fund shall be invested in the same manner as monies in the state general fund. Interest earned on investment of monies in the fund shall be credited to the state general fund. Unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the fund. Monies in the fund shall be appropriated and expended solely and exclusively to support the Equine Health Studies Program at the Louisiana State University School of Veterinary Medicine.

(b) Seven hundred fifty thousand dollars each fiscal year shall be deposited in and credited to the Southern University AgCenter Program Fund, which is hereby established in the state treasury. Monies in the fund shall be withdrawn from the treasury only by appropriations made in accordance with this Subsection. Monies in the fund shall be invested in the same manner as monies in the state general fund. Interest earned on investment of monies in the fund shall be credited to the state general fund. Unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the fund. Monies in the fund shall be appropriated and expended solely and exclusively to support the Southern University AgCenter programs.

(7) After compliance with the provisions of Paragraphs (1) through (6) of this Subsection, two hundred thousand dollars each fiscal year shall be deposited in and credited to the Beautification and Improvement of the New Orleans City Park Fund, hereinafter referred to as the "fund", which is hereby established in the state treasury. Monies in the fund shall be withdrawn only pursuant to appropriation by the legislature and shall be used solely and exclusively by the New Orleans City Park Improvement Association for the improvement and beautification of the New Orleans City Park. Monies in the fund shall be invested in the same manner as monies in the state general fund. Interest earned on the investment of monies in the fund shall be credited to the fund. Unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.

(8) After compliance with the provisions of Paragraphs (1) through (5) of this Subsection, pursuant to an annual appropriation by the legislature, remaining monies in an amount of fifty thousand dollars shall be used solely and exclusively for the Southern University Urban Tourism and Marketing Program and fifty thousand dollars shall be used solely and exclusively for the Orleans Parish District Attorney's Office.

(9) After compliance with the provisions of Paragraphs (1) through (8) of this Subsection, remaining monies shall be deposited in and credited to the state general fund.

C. Notwithstanding the provisions of Subsection B of this Section to the contrary and after complying with the provisions of Paragraphs (1) through (3) of Subsection B of this Section, the state treasurer shall in each fiscal year deposit and credit the remaining portion of taxable net slot machine proceeds collected from the licensed eligible facility in Orleans Parish as follows:

NOTE: Paragraphs (1) and (2) effective until the day slot machine gaming commences at the eligible facility in Orleans Parish. See Acts 2006, No. 591, §3(B).

(1) Thirty percent, not to exceed one million three hundred thousand dollars, shall be deposited in and credited to the Beautification and Improvement of the New Orleans City Park Fund. Monies in the fund shall be used solely and exclusively for the purposes as specified in R.S. 27:392(B)(7).

(2) Twenty percent, not to exceed three hundred fifty thousand dollars, shall be deposited in and credited to the Greater New Orleans Sports Foundation Fund, hereinafter referred to in this Paragraph as the "fund", which is hereby established in the state treasury. Monies in the fund shall be withdrawn only pursuant to appropriation by the legislature and shall be used solely and exclusively by the Greater New Orleans Sports Foundation. Monies in the fund shall be invested in the same manner as monies in the state general fund. Interest earned on the investment of monies in the fund shall be credited to the fund. Unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.

NOTE: Paragraphs (1) and (2) as amended by Acts 2006, No. 591, §2, effective on the day slot machine gaming commences at the eligible facility in Orleans Parish.

(1) Thirty percent, not to exceed two million dollars, shall be deposited in and credited to the Beautification and Improvement of the New Orleans City Park Fund. Monies in the fund shall be used solely and exclusively for the purposes as specified in R.S. 27:392(B)(7).

(2) Twenty percent, not to exceed one million dollars, shall be deposited in and credited to the Greater New Orleans Sports Foundation Fund, hereinafter referred to in this Paragraph as the "fund", which is hereby established in the state treasury. Monies in the fund shall be withdrawn only pursuant to appropriation by the legislature and shall be used solely and exclusively by the Greater New Orleans Sports Foundation. Monies in the fund shall be invested in the same manner as monies in the state general fund. Interest earned on the investment of monies in the fund shall be credited to the fund. Unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.

(3) Twenty percent, not to exceed one hundred thousand dollars annually, shall be deposited in and credited to the Algiers Economic Development Foundation Fund, hereinafter referred to in this Paragraph as the "fund", which is hereby established in the state treasury. Monies in the fund shall be withdrawn only pursuant to appropriation by the legislature and shall be used solely and exclusively by the Algiers Economic Development Foundation. Monies in the fund shall be invested in the same manner as monies in the state general fund. Interest earned on the investment of monies in the fund shall be credited to the fund. Unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.

(4) Twenty percent, not to exceed one hundred thousand dollars annually, shall be deposited in and credited to the New Orleans Urban Tourism and Hospitality Training in Economic Development Foundation Fund, hereinafter referred to in this Paragraph as the "fund", which is hereby established in the state treasury. Monies in the fund shall be withdrawn only pursuant to appropriation by the legislature and shall be used solely and exclusively by the New Orleans Tourism Hospitality Training and Economic Development, Inc. Monies in the fund shall be invested in the same manner as monies in the state general fund. Interest earned on the investment of monies in the fund shall be credited to the fund. Unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.

(5) Five percent, not to exceed one hundred thousand dollars annually, shall be deposited in and credited to the Beautification Project for New Orleans Neighborhoods Fund, hereinafter referred to in this Paragraph as the "fund", which is hereby established in the state treasury. Monies in the fund shall be withdrawn only pursuant to appropriation by the legislature and shall be used solely and exclusively by the Beautification Project for New Orleans Neighborhoods, Inc. Monies in the fund shall be invested in the same manner as monies in the state general fund. Interest earned on the investment of monies in the fund shall be credited to the fund. Unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.

(6) Five percent, not to exceed one hundred thousand dollars annually, shall be deposited in and credited to the Friends of NORD Fund, hereinafter referred to in this Paragraph as the "fund", which is hereby established in the state treasury. Monies in the fund shall be withdrawn only pursuant to appropriation by the legislature and shall be used solely and exclusively by the Friends of NORD, Inc. Monies in the fund shall be invested in the same manner as monies in the state general fund. Interest earned on the investment of monies in the fund shall be credited to the fund. Unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.

(7) After making the deposits as required by Paragraphs (1) through (6) of this Subsection, the state treasurer shall deposit in and credit to the New Orleans Sports Franchise Assistance Fund which is hereby created in the state treasury and which for purposes of this Paragraph shall be known as the "assistance fund". Monies in the assistance fund shall be appropriated and distributed each fiscal year to the Louisiana Stadium and Exposition District for use only to fund contractual obligations of the state to any National Football League or National Basketball Association franchise located in Orleans Parish. Monies in the assistance fund shall be invested in the same manner as monies in the state general fund. Interest earned on the investment of monies in the assistance fund shall be credited to the assistance fund. Unexpended and unencumbered monies in the assistance fund at the end of the fiscal year shall remain in the assistance fund.

Acts 1998, 1st Ex. Sess., No. 142, §1, eff. May 5, 1998; Acts 1999, No. 543, §1, eff. July 1, 1999; Acts 2000, 1st Ex. Sess., No. 150, §1, eff. April 27, 2000; Acts 2001, No. 1222, §1, eff. July 2, 2001; Acts 2003, No. 352, §1; Acts 2003, No. 1009, §1, eff. Jan. 1, 2004; Acts 2003, No. 1258, §1, eff. July 1, 2003; Acts 2003, No. 1280, §1, eff. July 13, 2003; Acts 2005, No. 430, §1, eff. July 1, 2005; Acts 2005, No. 475, §1, eff. July 1, 2005; Acts 2006, No. 591, §2; Acts 2006, No. 707, §1, eff. June 29, 2006; Acts 2007, No. 208, §1, eff. June 29, 2007; Acts 2007, No. 285, §1, eff. July 1, 2007; Acts 2010, No. 455, §1, eff. July 1, 2010; Acts 2012, No. 576, §1, eff. July 1, 2012.



RS 27:393 - State tax; levy

§393. State tax; levy

There is hereby levied a license tax of eighteen and one-half percent upon taxable net slot machine proceeds.

Acts 2000, No. 41, §1, eff. June 27, 2000.



RS 27:394 - Ninety-day time period to claim jackpot ticket; collection and use of funds

§394. Ninety-day time period to claim jackpot ticket; collection and use of funds

A. The holder of a ticket obtained from any electronic gaming device which is included in the definition of "slot machine", as defined in R.S. 27:353, evidencing the right to a payment shall present the ticket for payment within ninety days after the date printed on the ticket. The failure to present such a ticket within the prescribed time shall constitute a waiver of the right to the payment. Thereafter, the holder of such ticket shall have no right to enforce payment of the ticket.

B. The funds held by any licensee for payment of outstanding tickets and for the payment of electronic gaming device jackpots shall be retained by such licensee for such purpose until the expiration of ninety days after the date printed on the ticket.

C. After such time, the licensee shall each day accumulate the amount equal to the sum of any unclaimed monies, less the amount of state tax paid by the licensee on the unclaimed monies that expire that day. On or before the fifteenth day of the first month following the end of a calendar-year quarter, the licensee shall remit to the state treasurer for deposit into the Crime Victims Reparations Fund as provided for in R.S. 46:1816(B)(8) an amount equal to the accumulated total for the previous calendar-year quarter. The funds shall be used exclusively to pay the expenses associated with health care services of victims of sexually-oriented criminal offenses, including forensic medical examinations as defined in R.S. 15:622.

Acts 2015, No. 186, §2.



RS 27:401 - Short title

CHAPTER 8. VIDEO DRAW POKER DEVICES CONTROL LAW

PART I. GENERAL PROVISIONS

§401. Short title

This Chapter shall be known and may be cited as the "Video Draw Poker Devices Control Law".

Acts 1999, No. 1335, §1, eff. July 12, 1999; Acts 2009, No. 384, §5, eff. July 1, 2010; Acts 2012, No. 161, §2.



RS 27:402 - Definitions

§402. Definitions

As used in this Chapter, the following words and phrases shall have the following meanings unless the context clearly indicates otherwise:

(1) "Board" means the Louisiana Gaming Control Board, as established by R.S. 27:11.

(2) "Certified technicians level one" means qualified service personnel trained by a manufacturer, distributor, or other qualified entity, or in a training program approved by the division, who are capable of clearing paper or money jams, changing paper contained within the video draw poker devices, or retrieving money from video draw poker devices.

(3) "Certified technicians level two" means qualified service personnel trained by a manufacturer, distributor, or other qualified entity, or in a training program approved by the division, who are capable of clearing paper or money jams, changing paper contained within the video draw poker devices, or retrieving money from video draw poker devices, performing any repairs, parts replacements, maintenance, cleaning, and other matters related to servicing of video draw poker devices.

(4) "Device operation" means the privilege of operating a video draw poker device in accordance with the provisions of this Chapter.

(5) "Device owner" means a person other than a distributor, who owns and operates, maintains, repairs, or services one or more video draw poker devices in licensed establishments.

(6) "Distributor" means any person who buys, sells, leases, services, or repairs video draw poker devices and provides a facility for the inspection of those devices as required by the division.

(7) "Division" shall have the same meaning as that term defined in R.S. 27:3.

(8) "Hotel" or "motel" means an operating commercial establishment which possesses all appropriate licensing as a hotel or motel and which is engaged primarily in the renting of rooms, generally at a daily rate basis, which provides overnight lodging to the general public.

(9) "Institutional investor" means a person that is:

(a) A plan or trust established and maintained by the United States government, a state, a political subdivision of a state for the benefit of their respective employees.

(b) An investment company that is registered under the Investment Company Act of 1940.

(c) A collective investment trust organized by a bank under Part Nine of the rules of the Comptroller of the Currency.

(d) A closed end investment trust registered with the United States Securities and Exchange Commission.

(e) A mutual fund.

(f) A life insurance company or property and casualty insurance company.

(g) A federal or state bank.

(h) An investment advisor registered under the Investment Advisors Act of 1940.

(10) "Licensed establishment" means an establishment that has a Class A-General retail permit or a Class A-Restaurant permit as defined in Part II of Chapter 1 or Part II of Chapter 2 of Title 26 of the Louisiana Revised Statutes of 1950, for the sale of alcoholic beverages for on-premises consumption or a Louisiana state racing commission licensed race track, pari-mutuel wagering facility, or offtrack wagering facility, or a qualified truck stop facility as defined in R.S. 27:417. Licensed establishment shall not include any premises leased to or utilized by a bona fide nonprofit organization for the conducting of charitable gaming nor any convenience store, quick-stop, food-mart, service station, grocery store, barber shop, laundromat/washateria, package or discount liquor/cigarette establishment, movie theater, or beauty shop.

(11) "Manufacturer" means any person who manufactures or assembles and programs video draw poker devices for use in this state.

(12) "Net device revenue" means the gross revenue of a device less the value of prizes paid as shown on the meters of the device.

(13) "Person" shall have the same meaning as that term defined in R.S. 27:3.

(14) "Restaurant, bar, tavern, cocktail lounge, or club" means an operating establishment primarily engaged in the retail sale of prepared foods or the sale of alcoholic beverages for on-premises or immediate consumption that has been granted a Class A-General retail permit or a Class A-Restaurant permit, as defined in Part II of Chapter 1 or Part II of Chapter 2 of Title 26 of the Louisiana Revised Statutes of 1950, for the sale of alcoholic beverages for on-premises consumption.

(15) "Service entity" means any person other than a distributor or device owner who repairs, services, inspects, or examines video draw poker devices in the presence of a device owner or owner's employee.

(16) "Suitability", "suitable", or "suitability requirements" means the criteria provided for in R.S. 27:427.

(17) "Video draw poker device" means any unit, mechanism, or device authorized pursuant to the provisions of this Chapter, that, upon insertion of cash, is available to play or simulate the play of the game of draw poker, or other card games approved by the division utilizing a video display and microprocessors in which the player may win games or credits that can be redeemed for cash only. The term does not include a device that directly dispenses coins, cash, tokens, or any thing else of value, except the ticket voucher required in accordance with the provisions of this Chapter. The term does not include any device authorized to be used in the conducting of charitable gaming. The term does not include video line up games, mechanical reel games, or any combination thereof, or any slot machine as defined in R.S. 27:353(14).

(18) "Video draw poker" means any card game approved by the division that utilizes one deck of cards per hand with multiple hands permitted per game.

(19) "Video draw poker employee" means a person issued a permit pursuant to the provisions of R.S. 27:445.

Acts 1999, No. 1390, §1; Acts 2012, No. 161, §2.



RS 27:403 - Video draw poker device operation not gambling; license is a privilege

§403. Video draw poker device operation not gambling; license is a privilege

A. Notwithstanding any provision of law to the contrary, the placement, operation, maintenance, and play of approved video draw poker devices in accordance with the provisions of this Section is legal, and such devices shall not be considered gambling devices.

B. Any license applied for, granted, or issued under the provisions of this Chapter is a pure and absolute privilege, the awarding, denial, or withdrawal of which is solely within the discretion of the board or division, where applicable, and, except as provided in this Chapter, without recourse at law. Any license issued or renewed under the provisions of this Chapter is not property or a protected interest under the constitutions of either the United States or the state of Louisiana.

Acts 2012, No. 161, §2.



RS 27:404 - Service entity

§404. Service entity

A service entity shall not perform any accounting functions, including but not limited to recording meter readings or handling or transporting funds procured from the video draw poker device. A service entity shall not perform any actions which would fulfill state reporting requirements other than those directly related to the physical repair of video draw poker devices.

Acts 2012, No. 161, §2.



RS 27:405 - Description and specifications of devices

PART II. VIDEO DRAW POKER DEVICES

§405. Description and specifications of devices

A. Each video draw poker device shall:

(1) Be inspected by the division or its designee for certification and compliance.

(2) Be connected with a system consisting of player operated terminals and a self-contained control computer.

(3) Not have any device or program that will alter the reading of the values or amounts of play to reflect values or amounts other than actually played or any switches, jumpers, wire posts, or any other means of manipulation that could affect the operation or outcome of a game.

(4) Not have any device, switch, program, or function that can alter the readings of the actual amounts or values relating to any function or occurrence of the device.

(5) Have separate secure areas with locking doors for the game logic board and software, the cash compartment, and the mechanical meters as required by the rules and regulations of the division. These areas must be locking and separated. Access to one from the other must not be allowed at any time.

(6) For card games, use a display with images of cards that closely resemble standard poker playing cards.

(7) Not have any functions or parameters adjustable by or through any separate video display or input codes, except for the adjustment of features that are wholly cosmetic.

(8) Have a circuit-interrupting device, method, or capability which will disable the machine if the board approved program is accessed or altered.

(9) Have a serial number or other identification number permanently affixed to the device by the manufacturer.

(10) Have nonresettable mechanical meters housed in a secure compartment that keep a permanent record of all of the following:

(a) Total credits accepted.

(b) Total credits played by players.

(c) Total credits won by players.

(d) Total credits printed out by the ticket voucher printer.

(e) The device must contain electronic metering using meters that record all of the following:

(i) Total credits in, total credits played, total credits won, and total credits paid.

(ii) Total hands of poker played and total hands of poker won.

B.(1) Each video draw poker device shall be linked by telecommunication to a central computer for purposes of polling or reading device activities and for central computer remote shutdown of device operations; however, if the central computer system fails as a result of a malfunction or catastrophic event, the device may remain in operation until the central computer system is restored.

(2) The division shall obtain approval from the House Committee on the Administration of Criminal Justice and the Senate Committee on Judiciary B prior to awarding any new central computer system contract.

C. Each video draw poker device shall offer the game of draw poker or such other card games as are approved by the division and have the following method of operation:

(1) The cards must be shuffled after each hand is dealt.

(2) The card games must utilize a deck of cards consisting of fifty-two standard playing cards, and up to two jokers may also be used. The deck must be shuffled by use of a random number generator to exchange each card in the deck with another randomly selected card.

(3) After shuffling, a required number of cards must be dealt from the top of the deck.

(4) Any discarded cards must be replaced by remaining cards in the deck, starting with the next subsequent card and using the cards in the order of the deck.

(5) The game must display the hands for which won games or credits will be awarded and the number of won games or credits for each hand, not to exceed the value of one thousand dollars.

(6) Notwithstanding the provisions of Paragraphs (2), (3), and (4) of this Subsection when they are in conflict, multi-hand games shall be an authorized game for play when approved by an authorized device testing laboratory and the division, provided that, with respect to any video draw poker device located in Orleans Parish, no multi-hand game is or may be authorized unless it has been determined by the Louisiana Gaming Control Board that permitting such game in Orleans Parish will not violate any of the terms or provisions of Section 1.3 of the Amended and Renegotiated Casino Operating Contract entered into pursuant to R.S. 27:201 et seq., on October 30, 1998, as amended, effective October 19, 1999, March 29, 2001, March 31, 2001, February 14, 2005, and December 16, 2005. Any authorization of a multi-hand game by the division in violation of this Paragraph shall be null and void.

D. A video draw poker device may have a mechanism that accepts cash in the form of bills with a denomination not to exceed twenty dollars.

E. The division may provide for additional specifications for devices to be approved and authorized pursuant to the provisions of this Chapter as it deems necessary to maintain the integrity of video draw poker devices and operations. The division shall not provide for any additional specifications which would have the effect of reducing to fewer than four the number of manufacturers who make devices that meet the specifications of this Chapter.

Acts 2012, No. 161, §2; Acts 2012, No. 732, §1.



RS 27:406 - Ticket vouchers and accounting tickets

§406. Ticket vouchers and accounting tickets

A. Each video draw poker device must be capable of printing a ticket voucher for the player at the completion of each game. If credits are owed the player, the ticket must contain each of the following:

(1) The name of the licensed establishment.

(2) The address of the establishment.

(3) The value of the prize in numbers.

(4) The value of the prize in words.

(5) The time of day, in hours and minutes in a twenty-four-hour format.

(6) The date.

(7) The device license number or serial number up to eight digits.

(8) The sequential number of the ticket voucher.

(9) An encrypted validation number from which the validity of the prize can be determined.

B. An exact copy of each printed ticket voucher must be printed and retained within the device, or other means of capturing and retaining an electronic copy of the ticket data as approved by the division for a minimum of five thousand tickets. If a thermal printer is used and the duplicate information is stored electronically in the device, any duplicate voucher printed by the device must have the prominent word "DUPLICATE" printed on the face of the voucher.

C. Each video draw poker device must issue, by activation of an external switch, an accounting ticket containing a performance synopsis of the device. The ticket must contain:

(1) The name of the licensed establishment.

(2) The address of the establishment.

(3) The license number of the device.

(4) The time of day, in hours and minutes in a twenty-four-hour format.

(5) The date.

(6) The electronic meter readings required by this Chapter.

Acts 2012, No. 161, §2.



RS 27:407 - Games without minimum wager; Orleans excepted

§407. Games without minimum wager; Orleans excepted

A. Notwithstanding any provision of law to the contrary, video draw poker devices in any facility licensed pursuant to this Chapter, in any parish other than Orleans, may schedule games with no minimum wager. A video draw poker device may accept coins in the amount of the minimum wager offered by that device. Video draw poker devices may accept coins or currency of denominations of multiples of the minimum wager but shall provide one game for each amount of the minimum wager deposited in that video draw poker device. The provisions of this Subsection shall not be construed to affect the limitations on the amount of money played and the limitation on the value of prizes established in R.S. 27:410.

B. Video draw poker devices in any facility licensed pursuant to this Chapter located in Orleans Parish may schedule games with such minimum wager as may be approved by the division, provided it has been determined by the Louisiana Gaming Control Board that permitting such minimum wager in Orleans Parish will not violate any of the terms or provisions of Section 1.3 of the Amended and Renegotiated Casino Operating Contract entered into pursuant to R.S. 27:201 et seq., on October 30, 1998, as amended, effective October 19, 1999, March 29, 2001, March 31, 2001, February 14, 2005, and December 16, 2005. Any change to the minimum wager in violation of this Subsection shall be null and void.

Acts 2012, No. 161, §2.



RS 27:409 - Winning percentage

§409. Winning percentage

Each device must have dual electronic accounting devices to verify net device revenue and winning percentages, and access to the stored data must be readily available to the division.

Acts 1991, No. 1062, §1, eff. July 30, 1991. Redesignated from R.S. 33:4862.3 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2012, No. 161, §§2, 4.



RS 27:410 - Limitation on amount of money played and value of prizes

§410. Limitation on amount of money played and value of prizes

A device may not allow more than four dollars to be placed on a game or award credits in excess of the value of one thousand dollars. At establishments where live racing is conducted, as defined by R.S. 4:211(5), and pari-mutuel wagering is offered a device may not allow for credits in excess of the value of one thousand dollars.

Acts 1991, No. 1062, §1, eff. July 30, 1991; Acts 1994, 3rd Ex. Sess., No. 13, §1, eff. July 1, 1994. Redesignated from R.S. 33:4862.4 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2007, No. 443, §1, eff. Oct. 15, 2007; Acts 2012, No. 161, §§2, 4.



RS 27:411 - Expected payback; verification

§411. Expected payback; verification

A. The division shall prescribe the expected payback value of one credit played to be at least eighty percent of the value of a credit. Each video draw poker device must have an electronic accounting device that the division may use to verify the winning percentage. The division may not publish or otherwise disseminate income figures and other statistics obtained in the payback verification process or contained in payback verification reports in a manner that allows or helps a person to identify a particular device or to match a particular device with a particular income or statistic except as is required for enforcement of the provisions of this Chapter.

B. Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.

Acts 1991, No. 1062, §1, eff. July 30, 1991; Acts 1992, No. 531, §1; Acts 1994, 3rd Ex. Sess., No. 13, §1, eff. July 1, 1994. Redesignated from R.S. 33:4862.5 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2001, No. 1222, §2, eff. July 2, 2001; Acts 2012, No. 161, §§2, 4.



RS 27:412 - State license qualifications; types of licenses

PART III. LICENSING AND TYPES OF LICENSES

§412. State license qualifications; types of licenses

A.(1) The legislature hereby recognizes the importance of a controlled gaming industry to the development of the economy of the state of Louisiana. The legislature further recognizes that the success and growth of gaming are dependent upon public confidence and trust that gaming activities and particularly video draw poker gaming activities are conducted honestly and are free from criminal and corruptive elements.

(2) The state of Louisiana has a legitimate interest in providing strict regulation of all persons, practices, associations, and activities related to the operation of licensed establishments licensed to offer video draw poker devices, and the manufacture, supply, or distribution of video draw poker gaming devices and supplies, in order to maintain public confidence and trust in the video draw poker gaming industry.

(3) The legislature hereby finds that the types of establishments which may place video draw poker devices at their licensed establishments each possess unique features, some of which are volume of business, number of establishments, and hours required of the board or division, where applicable, to ensure suitability prior to licensing. Therefore, in order to provide the most effective regulation and control of the video draw poker gaming industry, it is necessary to develop three categories of licenses which may be issued to qualified establishments for the privilege of operating video draw poker devices.

B. The three categories of licenses which may be issued to qualified establishments for the operation of video draw poker devices are as follows:

(1) A license to operate a maximum of three video draw poker devices at establishments licensed to sell alcoholic beverages for consumption on the premises of the establishment as provided for in R.S. 27:413.

(2) A license to operate a maximum of fifty video draw poker devices at qualified truck stop facilities as provided for in R.S. 27:416.

(3) A license to operate an unlimited number of video draw poker devices at a licensed pari-mutuel wagering facility or an offtrack wagering facility as provided for in R.S. 27:415.

C. A licensee may not have on the premises or make available for play on the premises of the licensed establishment more video draw poker devices than as provided in this Section.

Acts 2012, No. 161, §2.



RS 27:413 - Licenses to operate video draw poker devices at certain alcoholic beverage facilities; multiple facilities

§413. Licenses to operate video draw poker devices at certain alcoholic beverage facilities; multiple facilities

A. A person who has been granted a Class A-General retail permit or a Class A-Restaurant permit, as defined in Part II of Chapter 1 or Part II of Chapter 2 of Title 26 of the Louisiana Revised Statutes of 1950, to sell alcoholic beverages for consumption on the premises of a restaurant, bar, tavern, cocktail lounge, or club only, or such an establishment located within a motel or hotel may be granted a license for the placement of not more than three video draw poker devices in his licensed establishment.

B. A person who is the owner of more than one restaurant, bar, tavern, cocktail lounge, or club which is located within a single building or structure, and who has been granted a Class A-General retail permit or a Class A-Restaurant permit, as defined in Part II of Chapter 1 or Part II of Chapter 2 of Title 26 of the Louisiana Revised Statutes of 1950, to sell alcoholic beverages for consumption on the premises of each such facility, may make available for play not more than three video draw poker devices at each separate facility, not to exceed a total of nine video draw poker devices for the single building or structure, if that person and each facility complies with all other requirements of this Chapter and of the administrative rules that are applicable to the operation of video draw poker devices. The limitation on the number of facilities contained in this Subsection shall not apply to any person or entity who owns and operates multiple facilities which are located in a publicly owned and operated transportation facility offering any transportation to interstate and international destinations.

C. For purposes of Subsection B of this Section, a person shall be deemed to own more than one restaurant, bar, tavern, cocktail lounge, or club located within a single building or structure when the person has an ownership interest in each restaurant, bar, tavern, cocktail lounge, club, or other facility located within the single building or structure.

D. Except as provided in Subsection B or C of this Section or R.S. 27:414, when a restaurant, bar, tavern, cocktail lounge, or club is owned by one person, each establishment shall be physically separate and noncontiguous in order to qualify for a license to operate video draw poker devices at each such establishment.

Acts 2012, No. 161, §2.



RS 27:414 - Hotel and motel facilities; criteria

§414. Hotel and motel facilities; criteria

A licensee owning or leasing a licensed establishment which is a hotel or motel which has more than one lounge or facility and which has a Class A-General retail permit or a Class A-Restaurant permit, as defined in Part II of Chapter 1 or Part II of Chapter 2 of Title 26 of the Louisiana Revised Statutes of 1950, to sell alcoholic beverages for on-premises consumption on a single licensed premises may make available for play not more than three video draw poker devices at each lounge or separate facility, not to exceed a total of twelve video draw poker devices for the hotel or motel, if all other requirements of this Chapter are met. Each separate lounge or facility shall meet the following criteria:

(1) It must be a physically separate noncontiguous facility.

(2) It must have separate and independent beverage preparation areas.

(3) It must prepare, dispense, and sell alcoholic beverages for on-premises consumption.

(4) It must have a person whose primary duty is tending bar on duty while the lounge or facility is open for business and have a permanently affixed wet bar facility including plumbing and sinks.

(5) It must be able to accommodate a minimum of twenty-five patrons.

Acts 2012, No. 161, §2.



RS 27:415 - Pari-mutuel wagering facility or offtrack wagering facility; no minimum wager; location

§415. Pari-mutuel wagering facility or offtrack wagering facility; no minimum wager; location

A. A person owning a Louisiana State Racing Commission licensed pari-mutuel wagering facility or an offtrack wagering facility may be granted a license for the placement of video draw poker devices in his facility if all other requirements of this Chapter are met. There shall be no limit on the number of video draw poker devices which may be placed at the facility. Notwithstanding any provision of law to the contrary, video draw poker devices in these facilities may schedule games with no minimum wager.

B. Notwithstanding the provisions of R.S. 4:214(A)(4), no more than five Louisiana State Racing Commission licensed pari-mutuel facilities or offtrack wagering facilities that operate video draw poker devices shall be located within Jefferson Parish.

Acts 2012, No. 161, §2; Acts 2013, No. 355, §1.



RS 27:416 - Qualified truck stop facilities; number of devices; fuel sales

§416. Qualified truck stop facilities; number of devices; fuel sales

A. A person owning or leasing a qualified truck stop facility may be granted a license for the placement of not more than fifty video draw poker devices in his facility based on the fuel sales as provided in Subsection C of this Section, in an area separated for adult patronage only, if all other requirements of this Chapter are met. There shall be only one license granted for the operation of video draw poker devices at each qualified truck stop facility.

B. The qualified truck stop facility shall be owned or leased by a person who meets all the personal qualifications for a Class A-General retail permit or a Class A-Restaurant permit, as defined in Part II of Chapter 1 or Part II of Chapter 2 of Title 26 of the Louisiana Revised Statutes of 1950, to serve or sell alcoholic beverages for on-premises consumption; however, when no such permit is obtainable or available, no such permit shall be required.

C.(1) Except as provided in R.S. 27:421 and Paragraph (2) of this Subsection, the number of video draw poker devices placed at a qualified truck stop facility shall be based on the average monthly fuel sales calculated quarterly, using four sets of three calendar months, for the first year of operation and thereafter shall be based upon the average monthly fuel sales calculated annually, using a calendar year, as follows:

(a) One hundred thousand gallons of fuel - not more than fifty devices.

(b) Seventy-five thousand gallons of fuel - not more than forty devices.

(c) Fifty thousand gallons of fuel - not more than thirty-five devices.

(2) In addition to the requirements in Paragraph (1) of this Subsection, a qualified truck stop facility, except a qualified truck stop facility located within a radius of twelve miles or less from the location of the official gaming establishment in Orleans Parish, which complies or has complied with one of the fuel sales requirements of Paragraph (1) of this Subsection for five consecutive years shall thereafter be permitted to retain the number of devices it operated during that same consecutive five-year period provided it continues to meet the fuel sales requirement set forth in Subparagraph (1)(c) of this Subsection.

(3) The board may adopt rules to recognize alternative fuel sources to satisfy the requirements regarding fuel sales provided by this Chapter.

D.(1) The fuel facility shall offer, in the regular course of business, fuel sales for individual vehicle consumption.

(2) Bulk sales or transfers shall not be used to calculate monthly averages. All fuel sales must correspond to state-accepted daily sales reports which correspond to monthly state sales tax reports and shall be verified by fuel tickets from the truck stop facility.

(3) To be considered a fuel facility at a qualified truck stop facility for the purpose of licensing that qualified truck stop to operate video draw poker devices, the fuel facility shall not be subject to the fuel sales requirements provided for in Subpart E of Part VIII of Chapter 1 of Title 51 of the Louisiana Revised Statutes of 1950, comprised of R.S. 51:421 through 427, and the requirements of Chapter 13 of Title 51 of the Louisiana Revised Statutes of 1950.

(4) The provisions of this Subsection provide for the fuel sales requirements for the purpose of licensing criteria for the operation of video draw poker devices at a qualified truck stop facility.

(5) The provisions of this Subsection shall not be construed to repeal, limit, or supercede any requirements for the sale of fuel by fuel facilities as otherwise provided for by law.

(6) The provisions of this Subsection shall not be construed to repeal, limit, or supercede the authority of the office of the attorney general to enforce the Unfair Trade Practices or Consumer Protection Law or the authority of any district attorney to prosecute violations of Subpart E of Part VIII of Chapter 1 of Title 51 of the Louisiana Revised Statutes of 1950, comprised of R.S. 51:421 through 427.

Acts 2012, No. 161, §2; Acts 2016, No. 40, §1; Acts 2016, No. 579, §1.



RS 27:417 - Qualified truck stop criteria; amenities

§417. Qualified truck stop criteria; amenities

A. As used in this Chapter, a qualified truck stop facility shall mean a facility covering at least five developed contiguous acres which sells fuel, lubricating oil, and other vehicular merchandise, such as batteries, tires, or vehicle parts for eighteen-wheel tractor-trailers, and which also meets all of the following criteria:

(1) It must be located adjacent to a major state or interstate highway, as defined by rules adopted by the board for this purpose, subject to legislative oversight.

(2) It must have an onsite restaurant, except for reason of force majeure affecting the ability to maintain the on-site restaurant for a reasonable period of time as determined by the division following the interruption of such ability, which for the purposes of qualifying as a qualified truck stop facility, shall be required to have only the following features:

(a) Provides seating for at least fifty patrons, with all seats located within a centralized area.

(b) Is open at least twelve hours a day.

(c) Offers a varied menu.

(d) Operates a fully equipped kitchen which includes but is not limited to a range, or an oven, and refrigerated storage appliances used for the preparation of foods for on-premises or immediate consumption.

(e) In Orleans Parish, qualified truck stop facility restaurants shall provide full table service for sit-down meals.

(3) It must have parking areas with each of the following:

(a) A stable parking area for at least fifty eighteen-wheel tractor-trailer motor vehicles, either paved or concrete, to support eighteen-wheel tractor-trailer motor vehicles and their loads, constructed according to industry specifications, subject to approval by the division, except for reason of force majeure affecting the ability to maintain the stable parking area for a reasonable period of time as determined by the division following the interruption of such ability. All other parking areas not paved or concrete must be certified by an authorized company and proof provided that compaction tests were conducted, subject to approval by the division.

(b) Parking of sufficient size is allowed for safe ingress and egress.

(c) Parking areas for other vehicles around business entrance ways and exits shall not constitute parking areas for eighteen-wheel tractor-trailer motor vehicles.

(4) It must have diesel and gasoline fuel facilities as provided for in R.S. 27:416.

(5) It must have onsite repair service facilities for eighteen-wheel tractor-trailer motor vehicles, except for reason of force majeure affecting the ability to maintain the onsite repair service for a reasonable period of time as determined by the division following the interruption of such ability. The onsite repair service may be in the form of contracted services from a business which regularly offers this type of service. A copy of any contractual agreement shall be submitted with the application for review and processing.

(6) It must have at least four of the following amenities, except for reason of force majeure affecting the ability to maintain the amenities for a reasonable period of time, as determined by the division following the interruption of such ability:

(a) A separate truckers' television lounge.

(b) A full-service laundry facility located in a convenient area for truckers' use.

(c) Private showers for men and women and not located in an area open to general public restroom facilities.

(d) A travel store with items commonly referred to as truckers' supplies (items commonly used only by commercial motor vehicles).

(e) Truck scales.

(f) Separate truckers' telephones.

(g) Permanent storage facilities for fuel.

(7) It must have an area separated for adult patronage only.

B.(1) The criteria and amenity requirements for a qualified truck stop facility provided for by this Section shall be suspended for that criteria or amenity if any portion of the property upon which a qualified truck stop is located is expropriated by the state of Louisiana or one of its political subdivisions. The suspension for that criteria or amenity shall remain in effect until such time as it is possible for the licensee to meet the requirements of this Section. During the period of suspension the licensee may continue to operate video draw poker devices without meeting the requirements for that particular criteria or amenity affected by the expropriation as otherwise provided for by this Section if all other provisions of this Chapter are met.

(2) The provisions of this Subsection shall not be construed to adversely affect parish boundary surveys or good faith reliance upon those surveys as provided for in R.S. 27:456.

C. Except as provided for in Subsection B of this Section, the criteria and amenities required for a qualified truck stop facility shall be operational and maintained in working condition.

Acts 2012, No. 161, §2.



RS 27:418 - Leasing or subleasing restaurant and convenience stores at qualified truck stops; holiday operation

§418. Leasing or subleasing restaurant and convenience stores at qualified truck stops; holiday operation

A. An owner or lessor of a qualified truck stop facility may lease or sublease any restaurant, convenience store, fuel facility, or any other business operation located on the premises of the qualified truck stop facility to another person, provided that such person executes a written lease which contains a requirement that the lessee or sublessee comply with the laws and regulations which govern the operation of video draw poker devices. If such lease or sublease is granted, the owner or lessor of such qualified truck stop facility shall maintain ultimate supervision and control of his entire truck stop premise. No such lessee or sublessee shall be required to meet suitability requirements unless he receives, as a result of the lease, any video draw poker device operation revenue or unless he exercises some management or control over video draw poker devices. Any violation of the laws and regulations which govern the operation of video draw poker devices by such lessee or sublessee shall be considered a violation by the licensee.

B. No financial lending institution or pawnshop shall be located on the premises of a qualified truck stop facility. Nothing herein shall prohibit the placement of automatic teller machines on the premises of a qualified truck stop.

C. Notwithstanding any other provision of law to the contrary, the owner or lessor of a qualified truck stop facility, except for a qualified truck stop facility located in Orleans Parish, may close the restaurant on the premises of the qualified truck stop facility on Sundays or during any other legal holiday as defined in R.S. 1:55(B)(1)(a).

Acts 2012, No. 161, §2; Acts 2016, No. 129, §1.



RS 27:419 - Truck stop construction; advertising; notice of intent to construct

§419. Truck stop construction; advertising; notice of intent to construct

A. Any person applying for a license for the placement of video draw poker devices at a truck stop facility shall have, prior to any required rezoning, construction application, or construction of the truck stop which the applicant seeks to establish as a qualified truck stop facility, publish a notice of his intention to build a truck stop that may qualify for a license to operate video draw poker devices as a qualified truck stop facility.

B. The notice shall be published on two separate days in the official journal of the parish where the facility is to be located and in another newspaper with a larger circulation within the parish than the official journal of the parish, if there is one. All costs associated with publication of this notice shall be borne by the person seeking application for a licensed truck stop facility.

C. Requirements for the notice required in this Section shall be prescribed by the Louisiana Gaming Control Board, which requirements shall include:

(1) Prominent placement in the newspaper in a section other than the classified advertisement or public notice section.

(2) Formatting in a box with a bolded outline.

(3) A size of not less than two inches by four inches.

(4) Print in bold face type.

(5) The additional publications in the official journal as required by this Subsection shall be provided by the official journal at a charge not in excess of the rates assessed and charged for regular commercial advertising.

(6) Failure to timely accomplish such publication shall make an application for a licensed truck stop null, void, and of no effect until the person seeking application has fully complied with the requirements of advertising pursuant to this Section.

(7) Each person required to publish public notice pursuant to this Section shall also provide notice to the local governing authority in its parish or district as the case may be.

D. In addition to the requirements for publication provided for in this Section, the person seeking application shall issue a press release to newspapers with substantial distribution within the parish where the facility is to be located and to area broadcast media.

Acts 2012, No. 161, §2.



RS 27:420 - Rezoning notice

§420. Rezoning notice

No license shall be granted for the establishment of a qualified truck stop facility at a location that requires or required rezoning to accommodate the establishment of the facility unless any signage required to be posted under the rezoning requirements in the parish contains in clear and easily readable form the information that the rezoning is proposed for consideration to provide for the establishment of a qualified truck stop facility.

Acts 2012, No. 161, §2.



RS 27:421 - Temporary placement of twenty-five video draw poker devices

§421. Temporary placement of twenty-five video draw poker devices

A. Any person applying for a truck stop facility license must meet all requirements provided by this Chapter prior to licensing. Upon a determination by the board that a truck stop facility meets the licensing and amenity requirements provided for by this Chapter, up to twenty-five video draw poker devices shall be temporarily placed at that facility without the requirement that the facility meet the fuel sale requirements as provided for in R.S. 27:416(C) for three calendar months. At the end of the first three calendar months of fuel sales, the number of video draw poker devices placed at the qualified truck stop facility shall be based on the average monthly fuel sales. Monthly fuel sales shall be calculated quarterly, using four sets of three calendar months, for the first year. For each calendar year thereafter, the number of video draw poker devices placed at the qualified truck stop facility shall be based upon the average fuel sales calculated annually as provided for in this Subsection.

B. If after one year a qualified truck stop facility is licensed and meets all fuel sale requirements to operate a certain number of devices, and then the truck stop facility becomes unable to meet fuel sale requirements in order to operate the same number of devices for reasons of force majeure or due to other noncommercial circumstances, such as road or other governmental construction projects contiguous to, or otherwise affecting the fuel sales of the qualified truck stop facility as determined by the division, the facility shall continue to be authorized to place and operate the same number of devices as operated prior to the interruption in the fuel sales. Upon resolution of the reasons causing the reduction in fuel sales, the division shall use the next three months of monthly fuel sales reports to determine the number of devices authorized to be placed and operated at the facility.

Acts 2012, No. 161, §2; Acts 2013, No. 216, §1, eff. June 10, 2013.



RS 27:422 - Truck stop locations; prohibited distances; prohibited structures

§422. Truck stop locations; prohibited distances; prohibited structures

A. No license shall be granted to any qualified truck stop facility located, at the time application is made for a license to operate video draw poker devices, within one mile from any property on the National Register of Historic Places, any public playground, any residential property, or a building used primarily as a church, synagogue, public library, or school. The measurement of the distance shall be a straight line from the nearest point of the truck stop facility to the nearest point of the property on the National Register of Historic Places, the public playground, residential property, or a building used primarily as a church, synagogue, public library, or school.

B. After an application is filed with the division, the subsequent construction, erection, development, or movement of a property identified in Subsection A of this Section which causes the location of a qualified truck stop facility to be within the prohibited distance shall not be cause for denial of an initial or renewal application or revocation of a license.

C. The prohibition in Subsection A of this Section shall not apply to the location of a qualified truck stop facility which applied for a license or was issued a license on or before June 1, 2010, or which applied for or was issued a certificate of compliance as required by R.S. 27:452(C) or a valid building permit on or before June 1, 2010, and subsequently issued a license. Such location shall be eligible for a qualified truck stop facility license without reference to the prohibition in Subsection A of this Section unless after having obtained a license, a qualified truck stop facility has not been licensed at that location for thirty-six consecutive months and application for licensing is not made within that thirty-six-month period.

D.(1) For locations on which a truck stop facility has not been completely constructed, if application for licensing was made on or before August 1, 2012, the prohibited distance shall be one mile from any property on the National Register of Historic Places, any public playground, residential property, or a building used primarily as a church, synagogue, public library, or school.

(2) The measurement of the distances shall be a straight line from the nearest point of the truck stop facility to the nearest point of the property on the National Register of Historic Places, the public playground, residential property, or a building used primarily as a church, synagogue, public library, or school.

E. If a parish or municipality does not have a zoning ordinance which designates certain property within their jurisdiction as residential property, the governing authority of the parish or municipality shall have the authority to designate to certain areas of their jurisdiction as residential districts for the purpose of this Section.

F. If application for licensing is made after August 1, 2012, the prohibition in Subsection A of this Section shall apply.

G. "Residential property" shall mean any property which is wholly or partly used for or intended to be used for living or sleeping by human occupants and which includes one or more rooms, including a bathroom and complete kitchen facilities. Residential property shall include a mobile home or manufactured housing, provided that it shall have been in its present location for at least sixty days. Residential property shall not include any hotel or motel.

Acts 2012, No. 161, §2; Acts 2013, No. 355, §1.



RS 27:423 - Termination of lease of truck stop; effect on operation of devices

§423. Termination of lease of truck stop; effect on operation of devices

A. If the lease of a truck stop facility, which is a licensed establishment for the operation of video draw poker devices, expires or is terminated without legal cause by the lessor, then, in either event, neither the lessor nor a new lessee shall have the right to apply for a video draw poker device license at the same truck stop location for a period of six years from the date of expiration or termination of the lease.

B. The former lessee or licensee shall have any of the following rights:

(1) To continue operations at the licensed facility by agreement with the lessor or the new lessee.

(2) To transfer the existing license to any other new or existing truck stop facility which meets all of the qualifying requirements contained in this Chapter, except:

(a) That such former lessee or licensee shall not be required to wait before making application and commencing video draw poker operation at a new or existing facility.

(b) That such former lessee or licensee shall be required to perform at the new facility any existing sublease or other contracts with licensed device owners or operators in effect at the time of expiration or termination of the lease.

C. Nothing herein shall affect or apply to any truck stop facility in which the lessor is the holder of the license for the operation of video draw poker devices.

Acts 2012, No. 161, §2.



RS 27:424 - Sale or transfer of license; continued operation of devices

§424. Sale or transfer of license; continued operation of devices

A. When a licensed establishment which requires an alcoholic beverage license as a condition of the receipt of a video draw poker device license is sold or transferred, the video draw poker devices shall be allowed to continue to operate if the new owner applies for a state Class "A" license within fifteen days of purchasing the business, and upon issuance of a state Class "A" license, the new owner applies for a video draw poker license within fifteen days.

B. The video draw poker devices shall be allowed to be continued in operation under the old license until the issuance of a video draw poker license in the name of the owner, until any of the following occur:

(1) A determination by the division that the new applicant is unsuitable.

(2) Denial of the new license application.

(3) The passage of one hundred eighty days from submission of the application to the division. The provisions of this Subsection shall not apply to new owner applicants for a video draw poker license who are licensed at the time of such application; however, if the applicant fails to provide requested information to the division in a timely manner, the devices may be disabled after one hundred eighty days have elapsed.

C. The board shall adopt and promulgate rules to implement this Section.

D. All establishment licensees shall within five days of the change in ownership notify the division in writing, of any facts which indicate that the licensed establishment has had a change in ownership. This notification requirement shall apply to device owners only when they have been given notice by certified mail of the change in ownership. The device owner when given notice by certified mail of the change in ownership shall notify the division within five days of receipt of the notice of the change in ownership of the licensed establishment.

Acts 2012, No. 161, §2.



RS 27:425 - Tax clearance

§425. Tax clearance

A. Each applicant for a license or renewal of a license shall provide to the division in addition to the application form, a signed sales tax clearance from the secretary of the Department of Revenue, which clearance request shall be processed within seven business days.

B. No license shall be granted to any applicant unless he has submitted proof to the division as required in this Section, that he does not owe the state or local governing authority of the parish or municipality in which the establishment is located any delinquent sales taxes, penalties, or interest, excluding items under formal appeal or protest as provided by law.

C. When an applicant for a license files its application with the division, the applicant shall send notice with a copy of the application to the local governing authority and submit evidence of the notification to the division.

Acts 2012, No. 161, §2.



RS 27:426 - Affidavit application for three machine locations

§426. Affidavit application for three machine locations

A. Prior to the expiration of the license term, a licensee who is licensed under the provisions of this Chapter for the placement of not more than three video draw poker devices in an approved, qualified establishment shall apply for renewal of the license by completing an affidavit in a form approved by the Louisiana Gaming Control Board that certifies that there have been no changes in the prior qualification and suitability information previously furnished to the board. This affidavit shall be executed by the licensee and each person required to meet qualification and suitability requirements under R.S. 27:427, provided that the licensee or person previously submitted all information required by the board in its initial suitability determination. Notwithstanding the above, the licensee and all persons required to meet suitability shall furnish such releases, affidavits, and documents as may be required by the board. Additionally, the licensee shall furnish with each renewal application all of the following:

(1) A current local sales tax clearance certificate.

(2) A current local governing authority and taxing authority notification.

(3) A current state sales tax clearance certificate.

(4) A Class A-General retail permit or a Class A-Restaurant permit, as defined in Part II of Chapter 1 or Part II of Chapter 2 of Title 26 of the Louisiana Revised Statutes of 1950, to sell alcoholic beverages for consumption on the premises.

B. Failure to disclose changes in prior qualification and suitability information shall result in denial of the renewal application or revocation of the video draw poker gaming license.

C.(1) It shall be unlawful for any person intentionally to submit a false affidavit under this Subsection or to make or cause to be made or aid, assist, or procure another to make or submit a false affidavit.

(2) Whoever is convicted of violating the provisions of this Subsection shall be imprisoned, with or without hard labor, for not more than ten years or be fined not more than ten thousand dollars, or both.

D. The provisions of this Section shall not apply to, and affidavits shall not be used for renewal of, a license for the operation of video draw poker devices at a hotel or motel, a Louisiana State Racing Commission licensed pari-mutuel wagering facility, an offtrack wagering facility, or a qualified truck stop facility.

Acts 2012, No. 161, §2.



RS 27:427 - Suitability requirements

PART IV. SUITABILITY

§427. Suitability requirements

A. No person may be eligible to apply or be granted a license under the provisions of this Chapter if he has been convicted in any jurisdiction of any of the following offenses within ten years prior to the date of the application or less than ten years has elapsed between the date of application and the successful completion or service of any sentence, deferred adjudication, or period of probation or parole for any of the following:

(1) Any offense punishable by imprisonment for more than one year.

(2) Theft or any crime involving false statements or declarations.

(3) Gambling as defined by the laws or ordinances of any municipality, any parish, any state, or the United States.

B.(1) No person shall be granted a license under the provisions of this Chapter unless the applicant has demonstrated to the board that he is suitable for licensing. For purposes of this Chapter, suitability means the applicant or licensee is:

(a) A person of good moral character, honesty, and integrity.

(b) A person whose prior activities, arrest or criminal record if any, reputation, habits, and associations do not pose a threat to the public interest of this state or to the effective regulation of video draw poker, and do not create or enhance the dangers of unsuitable, unfair, or illegal practices, methods, and operations in the activities authorized by this Chapter and financial arrangements incidental thereto.

(c) Likely to conduct business as authorized by this Chapter in complete compliance with the provisions of this Chapter.

(d) Not prohibited from making application or disqualified from licensure under the provisions of Subsection A of this Section.

(e) A person who does not owe the state or local governing authority of the parish or municipality in which the establishment is located any delinquent sales taxes, penalties, or interest, excluding items under formal appeal or protest as provided by law.

(2) An applicant who is not disqualified from making application or licensure as a result of Subsection A of this Section shall still be required to demonstrate to the board or division, where applicable, that he otherwise meets the remaining requirements for suitability, particularly those contained in Subparagraphs (1)(a), (b), and (c) of this Subsection. Evidence of or relating to an arrest, summons, charge, or indictment of an applicant, or the dismissal thereof, shall be considered by the board or division, where applicable, even if the arrest, summons, charge, or indictment results in acquittal, deferred adjudication, probation, parole, or pardon.

(3) Any person who has been granted a Class-A General Retail permit or a Class-A Restaurant permit as defined in Part II of Chapter 1 or Part II of Chapter 2 of Title 26 of the Louisiana Revised Statutes of 1950, shall be deemed to satisfy the requirements of this Section which are duplicative of the suitability standards in Title 26 of the Louisiana Revised Statutes of 1950, without the necessity of the division conducting an additional suitability determination. The division shall determine that the applicant meets all other requirements for the issuance of a video draw poker license as otherwise required by this Chapter before granting a license, including renewals, to operate a maximum of three video draw poker devices at a restaurant, bar, tavern, or cocktail lounge under the provisions of this Section. The provisions of this Paragraph shall apply only to licenses to operate a maximum of three video draw poker devices as provided for in R.S. 27:412(B)(1). The board shall adopt rules to implement the provisions of this Paragraph.

C. All licensees and persons required to be qualified under this Chapter shall have a continuing duty to inform the division of any action which they believe would constitute a violation of this Chapter. No person who so informs the division shall be discriminated against by an applicant or licensee because of supplying such information.

D. Every person who has or controls directly or indirectly more than a five percent ownership, income, or profit interest in an entity which has or applies for a license in accordance with the provisions of this Chapter, or who receives more than five percent revenue interest in the form of a commission, finder's fee, loan repayment, or any other business expense related to the gaming operation, or who has the ability, in the opinion of the board to exercise a significant influence over the activities of a licensee authorized or to be authorized by this Chapter, shall meet all suitability requirements and qualifications for licensees. For the purposes of this Chapter, all gaming related associations, outstanding loans, promissory notes, or other financial indebtedness of an applicant or licensee must be revealed to the board for the purposes of determining significant influence and suitability.

E. A person whose application for a license has been denied, or whose license has been issued subject to a condition or suspended or revoked, or against whom a fine has been levied has the right to a hearing in accordance with the provisions of R.S. 27:25 and 26.

F. Notwithstanding the provisions of Subsection D of this Section, if any person required to be found qualified or suitable pursuant to Subsection D of this Section fails to provide all or part of the documents or information required by the Louisiana Gaming Control Board and if, as a result, any person holding a license issued pursuant to the provisions of this Chapter is not or may no longer be qualified or suitable, the board shall issue, under penalty of revocation of the license, a condition naming the person who failed to provide all or part of the documents or information required by the board and declaring that such person may not:

(1) Receive dividends or interest on securities of a corporation holding a license, if the person has or controls directly or indirectly more than a five percent ownership, income, or profit interest in such corporation.

(2) Exercise directly, or through a trustee or nominee, a right conferred by securities of a corporation holding a license, if the person has or controls directly or indirectly more than a five percent ownership, income, or profit interest in such corporation.

(3) Receive remuneration or other economic benefit from any person holding a license issued pursuant to the provisions of this Chapter.

(4) Exercise significant influence over the activities of a person holding a license issued pursuant to the provisions of this Chapter.

(5) Continue owning or holding a security of a corporation holding a license if the person has or controls directly or indirectly more than a five percent ownership, income, or profit interest in such corporation.

G.(1) An institutional investor otherwise required to be found suitable or qualified pursuant to the provisions of this Chapter and the rules adopted pursuant thereto shall be presumed suitable or qualified upon submitting documentation sufficient to establish qualifications as an institutional investor as provided herein, and upon certifying that:

(a) It owns, holds, or controls publicly traded securities issued by a licensee or permittee or a holding, intermediate, or parent company of a licensee or permittee in the ordinary course of business for investment purposes only.

(b) It does not exercise influence over the affairs of the issuer of such securities or over any licensed or permitted subsidiary of the issuer of such securities.

(c) It does not intend to exercise influence over the affairs of the issuer of such securities, or over any licensed or permitted subsidiary of the issuer of such securities, in the future, and that it agrees to notify the board in writing within thirty days if such intent should change.

(2) The exercise of voting privileges with regard to publicly traded securities shall not be deemed to constitute the exercise of influence over the affairs of a licensee.

(3) The provisions of this Subsection shall not be construed to preclude the Louisiana Gaming Control Board from investigating the suitability or qualifications of an institutional investor should the Louisiana Gaming Control Board become aware of facts or information which may result in such institutional investor being found unsuitable or disqualified.

H.(1) Before an individual is named as a designated representative of the licensee at a licensed qualified truck stop facility, Louisiana State Racing Commission licensed pari-mutuel wagering facility, or an offtrack wagering facility, the licensee shall do both of the following:

(a) Obtain conviction records of an applicant seeking employment as a designated representative pursuant to the provisions of R.S. 15:587(F).

(b) Determine that, based upon those conviction records, the applicant meets the suitability requirements provided for in Subsection A of this Section.

(2) A licensee is exempt from complying with Paragraph (1) of this Subsection if the person holds a valid video draw poker employee permit. If the designated representative's video draw poker employee permit expires, the licensee shall immediately comply with Paragraph (1) of this Subsection.

(3) A person whose video draw poker employee permit is suspended or who has had his permit revoked within the last five years, unless he currently holds a valid video draw poker permit, is prohibited from serving as a designated representative.

(4) The licensee shall have a continuing duty to inform the division of any action taken by the designated representative which they believe would constitute a violation of this Chapter.

(5) The licensee shall maintain the information required by the provisions of this Subsection and have it readily available for inspection by the division.

(6) The licensee shall maintain a list of names of the persons employed as designated representatives, have the list readily available for inspection by the division, and provide the list to the division upon request. The list shall also indicate whether that person holds a valid video draw poker employee permit.

Acts 2012, No. 161, §2; Acts 2015, No. 213, §1.



RS 27:428 - Application for additional licenses by person previously found suitable; personal history and financial information not required under certain circumstances

§428. Application for additional licenses by person previously found suitable; personal history and financial information not required under certain circumstances

A. A person previously found suitable for licensing for the operation of video draw poker devices by the Louisiana Gaming Control Board may not be required to submit personal history and personal financial information when filing an application for an additional license to operate video draw poker devices if the Louisiana Gaming Control Board determines all of the following:

(1) The person previously submitted personal history and personal financial information with an application for a license to operate video draw poker devices which is active and the person is still associated with the license.

(2) The applicant has completed an affidavit in a form approved by the board which certifies that there have been no changes to the prior qualification and suitability information previously submitted to the board required by the board in making the initial determination that the applicant was qualified and suitable for licensing as required by R.S. 27:427.

(3) The applicant has submitted any other releases, affidavits, documents, or information required by the board for the issuance of the additional license.

B. The provisions of this Section shall not apply to the conducting of suitability determinations in connection with the renewal of existing licenses held by the applicant.

C. The Louisiana Gaming Control Board shall adopt rules to implement the provisions of this Section. The rules shall be adopted in accordance with the Administrative Procedure Act and the provisions of R.S. 27:15(B)(8).

Acts 2003, No. 1266, §1; Acts 2012, No. 161, §4.



RS 27:429 - Regulation of video draw poker devices; Louisiana Gaming Control Board; gaming division

PART V. REGULATION AND ENFORCEMENT

§429. Regulation of video draw poker devices; Louisiana Gaming Control Board; gaming division

A. The Louisiana Gaming Control Board shall perform the duties and functions as authorized by the provisions of this Chapter and the regulatory authority with respect to the regulation of video draw poker devices as provided by R.S. 27:15.

B. The Department of Public Safety and Corrections, office of state police, gaming division, shall perform the duties and functions as authorized by the provisions of this Chapter and the provisions of R.S. 27:20.

Acts 2012, No. 161, §2.



RS 27:430 - Rules and regulations; reporting to board or division

§430. Rules and regulations; reporting to board or division

A. The board shall promulgate rules and regulations for the counting and collecting of all net device revenues and for the timely payment of all license fees and penalties. The board or division, where applicable, may institute proceedings for the collection of fees and penalties.

B. Each month, the device owner must give the division a report containing the:

(1) Serial number of each video draw poker device.

(2) Name and address of the establishment where each device is located.

(3) Computer printouts of the net revenue of each device taken directly from the device's electronic accounting devices, if requested by the board or division, where applicable.

C. The division may require any device owner to maintain or submit any data, information, record, or reports required by this Chapter in any computer form, program, or storage consistent with its recordkeeping or computer system or access. Any rule or regulation promulgated pursuant to this Subsection shall apply to the records of all device owners.

D. Video draw poker devices placed in a licensed establishment which is a restaurant shall be operated and played only in a designated area, as approved by the division, which is separated from restaurant patrons seated in the dining area of the restaurant.

E. Except for a uniform logo and advertising notice approved by the board, the board may promulgate rules to prohibit licensed establishments from advertising video gaming activities on the outside of the premises where video gaming devices are located.

F.(1) The board may establish by rule criteria for the physical placement of video draw poker devices within a licensed establishment.

(2) Any establishment which allows minors to enter the area where video draw poker devices are located or operated shall separate any video draw poker devices from the sight of any minor by placing a partition of at least five feet in height between the video draw poker devices and in any area where a minor may be present.

Acts 2012, No. 161, §2.



RS 27:431 - Powers and duties of the board or division; restrictions; permits

§431. Powers and duties of the board or division; restrictions; permits

A. The board shall promulgate rules and regulations necessary to facilitate implementation of this Chapter and specifically to:

(1) Provide permit, application, and licensing procedures.

(2) Prescribe necessary application and reporting forms.

(3) Establish qualifications and duties of certified technicians.

(4) Provide for the protection of legitimate economic interests of licensees, creditors, and other parties involved in the operation, financing, manufacture, distribution, sale, and servicing of video draw poker devices and equipment.

B.(1) The board or division, as may be applicable, may deny or condition any license or permit applied for or issued pursuant to the provisions of this Chapter for any violation of the provisions of this Chapter, Chapter 2 of this Title, or any rule of the board. The board or division, as may be applicable, shall not levy a penalty against, condition the license or permit of, or reinstate the license or permit of, any person or the approval of any device unless and until the person or device meets all the criteria and requirements to be licensed or approved for play.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, no sanction or denial of a license renewal application, revocation of a license, or license suspension shall be imposed for a period in excess of ten calendar days against any person to whom a license for the operation of video draw poker devices has been issued for the failure to disclose all criminal charges resulting in any misdemeanor conviction, provided that the person has not previously been cited for the same nondisclosure regulatory offense within a one-year period prior to the current regulatory offense. However, the failure to disclose all charges resulting in any misdemeanor conviction may be considered and utilized within the provisions set forth under R.S. 27:427, and there shall be no limitation as to the sanction imposed.

(3) The board or division, as may be applicable, may initiate an administrative action as defined in R.S. 27:3 and may revoke or suspend the license of any person or approval of any device issued pursuant to the provisions of this Chapter for violations as provided for in R.S. 27:433(A).

(4) The board or division, as may be applicable, shall allow a licensee to temporarily turn in his license for reason of force majeure affecting the ability to operate the business described in the application for an indefinite period of time as determined by the division. During the time the license is turned in, the licensee shall be eligible to renew the license. When the licensee is able to resume business operations and is in compliance with all applicable physical amenities and permit requirements, the license shall be returned to the licensee within ten days of completion of a compliance inspection by the division.

(5) The board or division, as may be applicable, shall terminate the device operation fees paid pursuant to R.S. 27:435(A)(5) when a licensed video draw poker device is destroyed as the result of force majeure. In such a case, the device operation fees shall terminate in the quarter following the quarter in which the device was destroyed.

C. The board or division, as may be applicable, may initiate an administrative action as defined in R.S. 27:3 against any licensee issued a license, permit, or approval and may revoke or suspend the license or permit of any person or approval of any device issued pursuant to the provisions of this Chapter if the board finds that the person licensed or permitted or device approved did not meet, at the time of application, or does not continue to meet the suitability requirements provided for in this Chapter, Chapter 2 of this Title, or in any rules adopted by the board and promulgated in Chapter III or XI of Title 42 of the Louisiana Administrative Code governing the operation of video draw poker devices which provide for suitability criteria.

D. A person who has been found unsuitable or whose license, permit, or approval has been revoked, may not apply for a license, permit, or approval or a finding of suitability for five years from the date there was a finding of unsuitability, or the license, permit, or approval was revoked, unless the board allows the application for good cause shown. The board shall promulgate rules necessary to carry out the provisions of this Section.

E. The division and its agents may:

(1) Inspect and examine all premises where video draw poker devices are offered for play or where video draw poker devices or equipment are manufactured, sold, or distributed.

(2) Inspect all video draw poker devices and related equipment and supplies in, upon, or about such premises.

(3) Summarily seize and remove from such premises and impound any video draw devices, equipment, or supplies for the purpose of examination and inspection.

(4) Request that the board promulgate rules and regulations requiring licensees or former licensees to maintain specified records, including financial and income records, of video draw poker devices and operations.

(5) Request that the board promulgate rules and regulations to provide for minimum physical security standards at licensed establishments to maintain safety and integrity within the gaming area.

F. The board or the division, as may be applicable, shall have the authority to issue subpoenas and to compel the attendance of witnesses before it, to administer oaths at its official proceedings, to require testimony under oath, and to punish as contempt the failure to obey its orders. Appeals of an action by the board or division, where applicable, holding a person in contempt shall be taken to the Nineteenth Judicial District Court.

G. The board or division, where applicable, within ten days after granting a license for the placement of video draw poker devices in a licensed establishment, shall notify the local governing authority of the municipality or, if not in a municipality, of the parish where the licensed establishment is located of the approval and granting of the license.

H. When an establishment licensed to operate video draw poker devices requests the division to disable such devices, such licensee shall also provide the notice of such request to the owner of the devices. The board shall adopt rules to implement this process.

Acts 2012, No. 161, §2; Acts 2014, No. 370, §1.



RS 27:432 - Civil penalties; violations; adoption of schedule of penalties

§432. Civil penalties; violations; adoption of schedule of penalties

A.(1) All civil penalties for violations of this Chapter, Chapter 2 of this Title, or any rule of the board governing this Chapter shall be adopted as a schedule of penalties.

(2) The Louisiana Gaming Control Board shall adopt as a rule the schedule of penalties provided for by this Subsection. All rules shall be adopted pursuant to the provisions of the Administrative Procedure Act.

B.(1) The board or division, as may be applicable, shall review the penalty schedule provided for in Subsection A of this Section to determine whether a penalty provided for in the penalty schedule is appropriate and applicable to a particular violation and, if the issuance of a civil penalty is warranted, may impose the applicable appropriate penalty.

(2) Any hearing officer of the board shall review the penalty schedule provided for in Subsection A of this Section to determine whether a penalty provided for in the penalty schedule and issued by the board or division, as may be applicable, is appropriate and applicable to a particular violation.

C. A civil penalty shall not exceed fifty thousand dollars for each violation of any provision of this Chapter, Chapter 2 of this Title, or rule of the board.

D.(1) For the purposes of this Chapter and the provisions of R.S. 27:15(F), violations shall be determined as follows:

(a) A licensee shall be provided notice of the charged violation and may admit the violation and accept the penalty or may deny the violation and demand a hearing be held, pursuant to R.S. 27:25, to make a determination regarding the charge.

(b) For the purposes of determining whether a second or subsequent violation has occurred, each violation of the same rule or statutory provision shall have occurred on a separate occasion, by the same licensee or permittee, and only violations that have occurred within a one-year period, regardless of when they were charged, admitted, or found to have occurred, shall be considered.

(2) For persons having more than one license issued pursuant to the provisions of this Chapter, civil penalties as provided in this Subsection shall only apply to the license incurring the violation.

E.(1) Payment of the civil penalty shall be a requirement for the retention of any permit or license held by the entity which violated any such provisions.

(2)(a) Failure to remit civil penalties shall result in the remote shutdown of video draw poker devices operated at or owned by the location refusing to remit the civil penalty. The provisions of this Subparagraph shall apply only in those instances where no administrative hearing has been timely requested.

(b) Upon payment of the penalty, the devices shall be reactivated.

F. If the licensee or permittee contests the imposition of the civil penalty, the penalty shall be imposed only after an adjudicatory hearing is conducted pursuant to R.S. 27:25 and a basis for imposition of the penalty is determined to exist.

Acts 2005, No. 61, §1; Acts 2010, No. 908, §1; Acts 2012, No. 161, §4.



RS 27:433 - Revocation or suspension of permit or license; civil penalty; consent agreements or settlements

§433. Revocation or suspension of permit or license; civil penalty; consent agreements or settlements

A. The board or division, as may be applicable, shall initiate an administrative action and may revoke or suspend the license or permit of any person or the approval of any device issued pursuant to the provisions of this Chapter for any of the following:

(1) The failure to meet the requirements of suitability as defined in this Chapter, Chapter 2 of this Title, or in any rules adopted by the board and promulgated in Chapter III or XI of Title 42 of the Louisiana Administrative Code, governing the operation of video draw poker devices, which provide for suitability criteria.

(2) The failure to meet the requirements for the issuance of a license or permit as provided for in this Chapter, Chapter 2 of this Title, or in any rules adopted by the board and promulgated in Chapter III or XI of Title 42 of the Louisiana Administrative Code, governing the operation of video draw poker devices, which provide for licensing criteria.

(3) Repeated violations of any of the provisions of this Chapter, Chapter 2 of this Title, or any rule of the board governing this Chapter. "Repeated violations" shall mean three violations of the same rule or statutory provision which have occurred on separate occasions by the same licensee or permittee within a one-year period. The date of a violation shall be considered to be the date the citation for that violation is issued.

B. For all other violations not listed in Subsection A of this Section, the board or division, as may be applicable, may issue a civil penalty pursuant to the provisions of R.S. 27:432.

C. In addition to or in lieu of the revocation or suspension of a license or permit issued pursuant to the provisions of this Chapter, the board or division, as may be applicable, may impose a civil penalty not to exceed fifty thousand dollars for each violation of any provision of this Chapter, Chapter 2 of this Title, or any rule of the board governing this Chapter.

D. In lieu of revocation or suspension of a license or permit, the licensee or permittee may enter into a consent agreement or settlement to pay a penalty not to exceed fifty thousand dollars. No consent agreement or settlement shall exceed fifty thousand dollars.

E. Except as otherwise provided for in R.S. 49:961(C) or R.S. 27:434, no suspension imposed pursuant to the provisions of this Chapter shall exceed a period of thirty days.

F. The provisions of this Section or of R.S. 27:432 shall not be construed to require that any persons licensed pursuant to the provisions of this Chapter, except for video draw poker manufacturers, be required to meet the suitability standards contained in R.S. 27:28.

Acts 2005, No. 61, §1; Acts 2012, No. 161, §4.



RS 27:434 - Investigations and violations

§434. Investigations and violations

A. The division shall conduct such investigations, hearings, and inquiries as it deems necessary to fulfill its responsibilities under the provisions of this Chapter. A license may be suspended prior to a hearing upon a written finding of danger to public health and welfare.

B. As a condition of receiving a license under the provisions of this Chapter, each licensee agrees that the division and its agents and employees shall have unrestricted access and the right to inspect any premises under the control of the licensee in which any activity relating to the provisions of this Chapter is conducted.

Acts 1991, No. 1062, §1, eff. July 30, 1991. Redesignated from R.S. 33:4862.13 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1999, No. 1385, §1; Acts 2012, No. 161, §4.



RS 27:435 - Licensing by division; fees; franchise payments; enforcement activities

PART VI. FRANCHISE PAYMENTS, FEES, DISTRIBUTION OF REVENUE

§435. Licensing by division; fees; franchise payments; enforcement activities

A. The division or the Louisiana Gaming Board shall issue the kinds of licenses set forth in this Section. The kinds of licenses issued under this Section and the annual fee to be paid by the holder of each license shall be as follows:

(1)

Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.

(2)

Distributor

$10,000

(3)

Service Entity

$ 2,000

(4)

Device Owner

$ 2,000

(5)

Device Operation:

(a)

A restaurant, bar, tavern, cocktail lounge,

club, motel, or hotel

$ 250

(b)(i)

A Louisiana State Racing Commission

licensed pari-mutuel wagering facility

$ 1,250

(ii)

A Louisiana State Racing Commission

licensed offtrack wagering facility

$ 1,000

(c)

A qualified truck stop facility

$ 1,000

(6)

Licensed Establishment

$ 100

B. A device owner shall pay a device owner fee for the privilege of owning and operating video draw poker devices and shall not be required to pay more than one device owner fee. A separate device operation fee, payable by the device owner, shall be levied for each video draw poker device placed by the device owner at a licensed establishment. The device operation fee may be paid in quarterly installments.

C. The device owner fee shall be due and payable in addition to any licensed establishment fee resulting from the placement of a video draw poker device at that establishment. If more than one video draw poker device is placed at a licensed establishment, only one licensed establishment fee is due for that establishment.

D.(1) Each device owner shall remit to the division a franchise payment, in an amount equal to a percentage of the net device revenue derived from the operation of each video draw poker device owned by him. The amount of the percentage shall be based on the type of licensed establishment authorized by the division for the placement of video draw poker devices, as follows:

(a) A restaurant, bar, tavern, cocktail lounge, club, motel, or hotel ....... 26%.

(b) A qualified truck stop facility ...... 32.5%.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, when the distribution of net device revenues is governed by R.S. 27:438, the franchise payment shall be twenty-two and one-half percent of the net device revenues after deducting the amount of the distribution required by R.S. 27:438.

(3) Revenues received from franchise payments shall be deposited in the state treasury and may be used for enforcement activities, subject to legislative appropriation, in accordance with the provisions of R.S. 27:437.

(4) Of the amount attributable to the payment of franchise fees as required in this Section, an amount equal to the avails of one-half of one percent of the franchise fee rate shall be allocated as provided in R.S. 27:437 and appropriated by the legislature as provided in R.S. 27:439.

(5) The franchise payment authorized by the provisions of this Section shall be securely held by the device owner on behalf of the state of Louisiana, until such time as the franchise payment is remitted to and received by the division. Any franchise payment held in accordance with the provisions of this Paragraph shall be deemed to be held in trust for the state of Louisiana. Upon the failure of a device owner to remit any portion of the franchise payment to the division, the device owner and its shareholders, officers, and directors if a corporation, its partners if a partnership, and its members, managers, and managing members if a limited liability company, shall be jointly and severally liable to the state of Louisiana for the franchise payment until it is remitted to and received by the division.

(6) The Louisiana Gaming Control Board shall adopt rules to provide for the collection of franchise payments as provided for in this Section. Such rules shall be adopted pursuant to the provisions of the Administrative Procedure Act and R.S. 27:15(B)(8).

E. No license shall be issued by the division except upon receipt of a sworn application and a finding by the division that the applicant, the application, and all persons described in R.S. 27:427 meet the requirements of that Section.

F.(1) A device owner shall not be required to maintain a minimum balance or security in their video gaming sweep account unless that device owner has had a nonsufficient fund return within the past three years.

(2) In the event of a nonsufficient fund return, as provided for in Paragraph (1) of this Subsection, the device owner shall be fined two hundred fifty dollars for the first offense, five hundred dollars for the second offense, and for a third or subsequent offense, a fine of one thousand dollars or be subject to administrative action including but not limited to suspension or revocation of license, or both.

G. Any license issued pursuant to the provisions of this Chapter shall be personal to the licensee to whom it was issued and shall not be transferable.

H. A processing fee shall be charged by the division as follows:

(1) New applications for establishments authorized to operate up to twelve devices, offtrack wagering facilities, and pari-mutuel wagering facilities, one thousand dollars.

(2) New applications for truck stop facilities, ten thousand dollars.

(3) License renewals or the submission of the annual fee required by the provisions of Paragraph (K)(4) of this Section for facilities authorized to operate up to twelve devices, offtrack wagering facilities, and pari-mutuel wagering facilities, one hundred dollars.

(4) License renewals or the submission of the annual fee required by the provisions of Paragraph (K)(4) of this Section for truck stop facilities, one thousand dollars.

(5) Stock or membership sales or transfers of fifty percent or more of a licensed corporation or limited liability company, one thousand dollars.

I. No person who is licensed as a distributor, device owner, or service entity and whose business is located in a parish in which a majority of the electors voted against the continuance of the operation of video draw poker devices in the election authorized in R.S. 18:1300.21 shall be required to relocate his business in a parish in which a majority of the electors voted in favor of permitting the continuation of the operation of video draw poker devices in order to maintain his license. The business or office location of any person who is licensed as a distributor, device owner, or service entity may be located in a parish in which a majority of the electors voted against the continuance of the operation of video draw poker devices in the election authorized in R.S. 18:1300.21.

J. Within a maximum period of one hundred twenty days from receipt of the license application, the Louisiana Gaming Control Board shall either issue the license or send a detailed explanation as to why the license has not been issued to the license applicant.

K.(1) All licenses to operate video draw poker devices in parishes in which a majority of the electors voted against the operation of video draw poker devices in a valid election provided for by R.S. 18:1300.21 expired on June 30, 1999, and shall not be renewed.

(2)(a) In any parish which, after June 30, 1999, withdraws such authority as the result of an election held in the parish on the question of the operation of video draw poker devices in the parish, the term of any licenses issued for the operation of video draw poker devices shall terminate on the date of termination of such authority in such parish regardless of when the license was issued or for what term.

(b) If the state terminates the authority to operate video draw poker devices in the entire state or any part of the state, the term of any licenses issued for the operation of video draw poker devices shall terminate on the date of termination of such authority regardless of when the license was issued or for what term.

(3) Except as provided in this Subsection, all licenses to operate video draw poker devices in parishes which have not voted against the operation of video draw poker devices shall be for a term of five years. Licenses issued on and subsequent to July 1, 2004, shall expire on June thirtieth of the fifth year from the date of issuance. The board may establish by rule a procedure to implement this provision.

(4)(a) Each license issued is contingent upon the payment by July first of each year of the annual fees required in this Section. Each license issued is also contingent on the continuation of the authority in each parish to operate video draw poker devices. The payment of the annual fee provided for in this Paragraph shall apply to the fees authorized by the provisions of Subsections A and H of this Section.

(b) If the required annual fees are submitted after July first but on or before July thirty-first, the licensee shall be subject to the following penalty:

(i) Establishments authorized to operate up to three video draw poker devices, two hundred fifty dollars.

(ii) Establishments authorized to operate more than three video draw poker devices, device owners, service entities, and distributors, five hundred dollars.

(c) If the required annual fees are submitted after July thirty-first but on or before August thirty-first, the licensee shall be subject to the following penalty:

(i) Establishments authorized to operate up to three video draw poker devices, five hundred dollars.

(ii) Establishments authorized to operate more than three video draw poker devices, device owners, service entities, and distributors, one thousand dollars.

(d) Failure to submit the annual fee on or before August thirty-first may be cause for suspension or revocation of the license. In lieu of suspension or revocation of the license, the board may levy a fine not to exceed ten thousand dollars.

(5) The Gaming Control Board shall establish by rule a procedure for issuing and renewing licenses that are issued or renewed prior to July 1, 2004, so that a similar number of licenses will come up for renewal in each subsequent year. The rule may provide for a one-time renewal period of less than a five-year duration. Licenses shall be issued to qualified persons who meet the definitions provided in R.S. 27:402 and the state license qualifications set forth in R.S. 27:412 and who comply with the provisions of this Chapter.

L. If a complete application for renewal is filed with the division within thirty calendar days after the expiration of the license, the renewal application will be processed according to established procedures; however, the applicant shall be subject to a five-hundred dollar penalty for late submission of the application.

M. If a complete application for renewal has not been filed with the division on or before the thirtieth calendar day from the date of expiration of the license, the license shall expire, and a new application, along with all appropriate fees, shall be required to be filed.

Acts 1991, No. 1062, §1, eff. July 30, 1991; Acts 1992, No. 1041, §1, eff. July 13, 1992; Acts 1992, No. 1045, §1, eff. July 1, 1992; Acts 1994, 3rd Ex. Sess., No. 12, §1, eff. July 1, 1994. Redesignated from R.S. 33:4862.11 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1997, No. 547, §1; Acts 1999, No. 51, §1; Acts 1999, No. 490, §1, eff. June 22, 1999; Acts 1999, No. 1385, §1; Acts 2001, No. 1222, §2, eff. July 2, 2001; Acts 2003, No. 349, §1; Acts 2003, No. 1290, §1; Acts 2004, No. 817, §1; Acts 2005, No. 61, §1; Acts 2007, No. 469, §1, eff. July 1, 2008; Acts 2012, No. 161, §4; Acts 2012, No. 709, §1.



RS 27:436 - Application for change of name of licensee operating video draw poker devices; exemption from processing fee

§436. Application for change of name of licensee operating video draw poker devices; exemption from processing fee

A. A person licensed for the operation of video draw poker devices shall not be required to submit the processing fees provided for in R.S. 27:435(H) when filing an application for a transfer of ownership among subsidiaries and/or a parent corporation or its subsidiaries, if the Louisiana Gaming Control Board determines that all of the following are applicable:

(1) The only change requested in the license is a change in the corporate structure of the licensee.

(2) All persons associated with the licensee or parties to a license have previously submitted personal history and personal financial information with an application for a license to operate video draw poker devices and those same persons were previously found suitable, have not changed, and remain associated with the licensee.

(3) The ownership of the licensed establishment has not changed.

(4) The applicant has completed an affidavit in a form approved by the board which certifies that there have been no changes to the prior qualification and suitability information previously submitted to the board and required by the board in making the initial determination that the applicant was qualified and suitable for licensing as required by R.S. 27:427.

(5) The applicant has submitted all other releases, affidavits, documents, or information required by the board.

B. The provisions of this Section shall not apply to the conducting of suitability determinations in connection with the renewal of existing licenses held by the applicant.

C. This Section shall not be construed to preclude the Louisiana Gaming Control Board or the division from investigating the suitability or qualifications of any person should the Louisiana Gaming Control Board or division become aware of facts or information which may result in such person being found unsuitable or disqualified.

D. The Louisiana Gaming Control Board may adopt rules to implement the provisions of this Section. The rules shall be adopted in accordance with the Administrative Procedure Act and the provisions of R.S. 27:15(B)(8).

Acts 2006, No. 747, §1; Acts 2012, No. 161, §4.



RS 27:437 - Video Draw Poker Device Fund; distribution and expenditure

§437. Video Draw Poker Device Fund; distribution and expenditure

A. The division shall collect all fees, fines, and penalties assessed under the provisions of this Chapter and under the rules and regulations of the division.

B.(1)(a) All revenues and other monies received by the division, except those monies specified by the provisions of R.S. 27:435(D)(4) which shall be deposited as provided by R.S. 27:439, shall be forwarded by the division to the state treasurer for immediate deposit in the state treasury.

(b) Funds so deposited shall first be credited to the Bond Security and Redemption Fund in accordance with Article VII, Section 9(B) of the Constitution of Louisiana.

(c) Thereafter, the state treasurer shall, each fiscal year, credit to a special fund, which is hereby created in the state treasury and entitled the Video Draw Poker Device Fund, an amount equal to all revenues received by the division pursuant to the provisions of this Chapter, except those funds specified by the provisions of R.S. 27:435(D)(4), which shall be deposited as provided by R.S. 27:439 and those funds withheld pursuant to R.S. 27:443(A)(2) which shall be remitted for deposit to the Compulsive and Problem Gaming Fund provided for in R.S. 28:842.

(2) After complying with the provisions of Paragraph (1) of this Subsection, the state treasurer shall, each fiscal year, credit the following amounts to the following special funds:

(a) One percent, not to exceed five hundred thousand dollars, to the Compulsive and Problem Gaming Fund established by R.S. 28:842.

(b) To a special fund, which is hereby created in the state treasury and entitled the Video Draw Poker Device Fund, an amount equal to all revenues received by the division pursuant to the provisions of this Section, less any monies credited to another fund pursuant to the provisions of Subparagraph (a) of this Paragraph.

C. Except as provided in Paragraph (3) of this Subsection, the monies in the Video Draw Poker Device Fund shall only be withdrawn pursuant to appropriation by the legislature and shall be distributed as follows:

(1) Twenty-five percent to be distributed in the following priority:

(a) First, sufficient funds shall be deposited in the state treasury to provide district attorneys and assistant district attorneys any increased compensation which may be provided to them by any law enacted in the 1992 Regular Session, not to exceed five million, four hundred thousand dollars.

(b) Second, except as provided by R.S. 33:171(B) and (C), the money remaining after the distribution provided for in Subparagraph (1)(a) shall be distributed as follows:

(i) To the governing authorities of municipalities in which video draw poker devices are operated, the amount of the distribution to be based upon the proportion of the total amount of fees, fines, and penalties the municipality contributes to the statewide total, to be used for enforcement of the provisions of this Chapter, offenses relating to gambling, and any other purpose.

(ii) To the governing authority of each parish in which video draw poker devices are operated and the sheriff of each such parish, to be divided equally between them, the amount of the distribution to be based upon the proportion of the total amount of fees, fines, and penalties the parish contributes, outside of any incorporated areas, to the statewide total, to be used for enforcement of the provisions of this Chapter, offenses relating to gambling, and any other purpose.

(iii) Amounts distributed pursuant to this Subparagraph may be redistributed among the authorized recipients pursuant to a written agreement, ratified by a vote of the governing authority of each recipient, among all affected recipients when, as a result of a change in governmental organizational circumstances, the proportionate distribution among the recipients has changed.

(2) An amount shall be allocated to the Department of Public Safety and Corrections and to the Department of Justice, pursuant to legislative appropriation, for regulatory, administrative, investigative, enforcement, legal, and such other expenses as may be necessary to carry out the provisions of this Chapter and for activities associated with enforcement of laws and regulations governing video draw poker devices.

(3) Any monies in the fund not required to meet the purposes provided for in Paragraphs (1) and (2) shall be credited to and deposited in the state general fund as they become available. Any unexpended or unencumbered monies remaining in the Video Draw Poker Device Fund at the end of the fiscal year shall revert to the state general fund.

(4) An amount equal to all franchise payments exempted pursuant to R.S. 27:321 shall be considered to be part of the Video Draw Poker Device Fund for purposes of calculating the distribution of the fund pursuant to Paragraphs (1) and (2).

Acts 1991, No. 1062, §1, eff. July 30, 1991; Acts 1992, No. 1045, §1, eff. July 1, 1992; Acts 1994, No. 44, §1, eff. June 7, 1994; Acts 1994, 3rd Ex. Sess., No. 12, §1, eff. July 1, 1994; Acts 1995, No. 1014, §3; Acts 1995, No. 1215, §3, eff. July 1, 1995. Redesignated from R.S. 33:4862.12 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1997, No. 585, §1, eff. July 1, 1998; Acts 1999, No. 176, §2, eff. June 9, 1999; Acts 1999, No. 543, §1, eff. July 1, 1999; Acts 2001, No. 736, §1, eff. June 25, 2001; Acts 2003, No. 1058, §1, eff. July 1, 2003; Acts 2012, No. 161, §4.



RS 27:438 - Distribution of device revenues; particular licensed establishments; pari-mutuel wagering facilities

§438. Distribution of device revenues; particular licensed establishments; pari-mutuel wagering facilities

A. The owner of the licensed establishment shall pay twenty percent of the net device revenue derived from the operation of devices at that licensed establishment to be used to supplement purses for horsemen as provided in Subsection B of this Section. Such monies shall be made available for use as purses monthly, prior to the twentieth day of the month following the month in which they are earned.

B. Revenues earned for purse supplements under Subsection A shall be disbursed, accounted for, and used as follows:

(1) Monies earned for purse supplements from devices located at a racing facility currently conducting live racing shall be in addition to all other monies currently provided for purses and purse supplements under other provisions of law and shall be used at the current race meeting.

(2) Monies earned for purse supplements from devices located at an eligible racing facility not currently conducting live racing shall be placed in an interest-bearing account until the first day of the next live race meeting conducted at that facility, at which time the accumulated monies derived from this Paragraph and interest earned on such monies shall be added to all other monies currently provided for purses and purse supplements at that race meeting under other provisions of the law and shall be used at that race meeting.

(3) Monies earned for purse supplements from devices located at an eligible off-track wagering facility shall be used for purse supplements at the racing facilities of the owners of the off-track wagering facility where the net device revenues were earned. Where such facilities are jointly owned, the monies earned for purse supplements at that facility shall be divided in direct proportion to ownership of the facility for use at their respective racing facilities. Distribution of monies earned for purse supplements in accordance with this Paragraph shall be distributed as provided for in Paragraphs (1) and (2) of this Subsection.

(4) Four percent of all monies earned or authorized in accordance with the provisions of this Section for purse supplements shall be paid the authorized representative of the horsemen for the use and benefit of such persons and other horsemen as medical and hospital benefits. However, provisions of this Paragraph shall not apply if provisions of R.S. 4:183 as currently in effect require such a deduction from monies earned for purse supplements under this Section, and provisions of this Paragraph would result in duplication of designated funds for hospitalization for horsemen.

(5) The Horsemen's Benevolent and Protective Association shall be deemed to hold a perfected security interest in and to all revenues earned for purse supplements pursuant to Subsection A of this Section until such revenues have been distributed in accordance with Paragraph (4) of this Subsection. All purse supplements to be distributed to the Horsemen's Benevolent and Protective Association shall be deemed to be held in trust for the Horsemen's Benevolent and Protective Association by the licensee until disbursed in accordance with this Section. All such purse supplements shall be deemed to be held in trust for the benefit of the Horsemen's Benevolent and Protective Association by the licensee until disbursed pursuant to this Section. A licensee shall have a fiduciary duty to the Horsemen's Benevolent and Protective Association to preserve and account for such purse supplements.

C. The division shall require all contracts between licensed device owners, operators, or service entities and owners of licensed establishments offering pari-mutuel wagering to be in writing and submitted to the division within ten days of signing. The division shall promulgate rules and regulations necessary to require correct reporting and timely use of those funds designated for use as horsemen's purses.

D. The provisions of this Section shall only apply to pari-mutuel wagering facilities.

Acts 1991, No. 1062, §1, eff. July 30, 1991; Acts 1993, No. 524, §1. Redesignated from R.S. 33:4862.18 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2003, No. 1291, §1; Acts 2012, No. 161, §4; Acts 2014, No. 437, §2.



RS 27:439 - Video Draw Poker Device Purse Supplement Fund; distribution and expenditure

§439. Video Draw Poker Device Purse Supplement Fund; distribution and expenditure

A. Funds specified pursuant to the provisions of R.S. 27:435(D)(4) shall be forwarded by the division to the state treasurer for immediate deposit in the state treasury. The funds so deposited shall first be credited to the Bond Security and Redemption Fund in accordance with Article VII, Section 9(B) of the Constitution of Louisiana. Thereafter, the state treasurer shall, each fiscal year, credit to a special fund, which is hereby created in the state treasury and entitled the Video Draw Poker Device Purse Supplement Fund, an amount equal to all funds specified pursuant to R.S. 27:435(D)(4). Monies in the Video Draw Poker Purse Supplement Fund shall only be withdrawn pursuant to an appropriation by the legislature and shall be used solely as provided in Subsection B of this Section.

B. Monies in the Video Draw Poker Device Purse Supplement Fund shall be annually appropriated to the Louisiana State Racing Commission within the office of the governor, and shall be allocated by the commission as follows:

(1) Two-thirds of the funds appropriated to the commission pursuant to this Section shall be allocated and provided to the licensed racing associations in the state which conduct live horse racing on the basis of the proportion the number of thoroughbred race days each association conducted for the preceding year bears to the total number of thoroughbred race days conducted statewide for the preceding year, and such funds shall be used solely to supplement purses in accordance with a schedule or formula established by the purse committee of the Louisiana Thoroughbred Breeders Association on Louisiana-bred thoroughbred races.

(2) Except as otherwise provided in this Paragraph, one-third of the funds appropriated to the commission pursuant to this Section shall be allocated and provided to the Louisiana Quarterhorse Breeders' Association to be used to supplement purses for Louisiana bred quarterhorses. Within fifteen days of receipt, the first fifty thousand dollars of the amount allocated by the Louisiana State Racing Commission to the Louisiana Quarterhorse Breeders' Association shall be disbursed as follows:

(a) Twenty-five thousand dollars shall be paid to the Louisiana Quarterhorse Association to be used for the promotion of youth interest in quarterhorses.

(b) Twenty-five thousand dollars shall be paid to the Quarterhorse Racing Association of Louisiana to be spent at the direction of a majority of the voting members of the board of directors.

Acts 1994, 3rd Ex. Sess., No. 12, §1, eff. July 1, 1994; Acts 1995, No. 627, §1, eff. June 19, 1995. Redesignated from R.S. 33:4862.23 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1999, No. 492, §1; Acts 2001, No. 8, §7, eff. July 1, 2001; Acts 2001, No. 671, §1, eff. June 25, 2001; Acts 2008, No. 243, §1; Acts 2012, No. 161, §4.



RS 27:440 - Video draw poker crimes and penalties; unauthorized devices

PART VII. CRIMES AND PROHIBITED CONDUCT

§440. Video draw poker crimes and penalties; unauthorized devices

A. Any person who intentionally makes, causes to be made, or aids, assists, or procures another to make a false statement in any report disclosure, application, permit form, or any other document required by this Chapter may, upon conviction, be imprisoned, with or without hard labor, for not more than ten years or be fined not more than ten thousand dollars, or both.

B. Any person who manufactures, distributes, sells, possesses, or operates a gambling device as described in R.S. 15:31, or a video draw poker device as described in this Chapter without the license required by this Chapter or at a location or on premises not authorized by the division shall, upon conviction, be imprisoned with or without hard labor for not more than ten years or be fined not more than ten thousand dollars, or both.

C. Skimming of video draw poker proceeds is the intentional excluding, or the taking of any action in an attempt to exclude, anything or its value from the deposit, counting, collection, or computation of revenues from video draw poker. Whoever commits skimming of video draw poker proceeds shall be imprisoned at hard labor for not less than one year nor more than ten years and may be fined not more than twenty-five thousand dollars.

D. Any video draw poker device used or offered for play in violation of the provisions of this Chapter shall be considered a gambling device for purposes of R.S. 15:31.

Acts 1991, No. 1062, §1, eff. July 30, 1991; Acts 1994, 3rd Ex. Sess., No. 13, §1, eff. July 1, 1994. Redesignated from R.S. 33:4862.9 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1999, No. 1385, §1; Acts 2001, No. 403, §3, eff. June 15, 2001; Acts 2012, No. 161, §4.



RS 27:441 - Illegal lottery devices

§441. Illegal lottery devices

Notwithstanding any provision of the law to the contrary, no video draw poker device licensed for play at a licensed establishment according to the provisions of this Chapter shall be considered an illegal lottery device for purposes of R.S. 47:9075.

Acts 1991, No. 1062, §1, eff. July 30, 1991. Redesignated from R.S. 33:4862.15 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2012, No. 161, §4.



RS 27:442 - Prohibited relationships; division employees; licensees

§442. Prohibited relationships; division employees; licensees

A.(1) In addition to any prohibition found in Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950, no person employed by or performing any function on behalf of the division may:

(a) Be an officer, director, owner, or employee of any person or entity licensed by the division; or

(b) Have or hold any interest, direct or indirect, in or engage in any commerce or business relationship with any entity licensed by the division.

(2) The Board of Ethics shall administer and enforce the provisions of this Subsection. The procedures and penalties provided for in the Code of Governmental Ethics shall apply to the administration and enforcement of the provisions of this Subsection.

B. No person licensed by the division as a manufacturer, distributor, or device owner may participate in the operation of any computer program, software, or device which is used for the polling or reading of video draw poker device operations or for the remote shutdown of those operations as provided for in R.S. 27:405.

Acts 1991, No. 1062, §1, eff. July 30, 1991; Acts 1996, 1st Ex. Sess., No. 64, §4, eff. Jan. 1, 1997. Redesignated from R.S. 33:4862.16 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2012, No. 161, §4.



RS 27:443 - Allowing underage persons to play video draw poker devices; penalties; revocation of license

§443. Allowing underage persons to play video draw poker devices; penalties; revocation of license

A.(1) No person licensed pursuant to the provisions of this Chapter, or any agent or employee thereof, shall allow a person under the age of twenty-one to play or operate a video draw poker device at a licensed establishment.

(2) The person licensed pursuant to provisions of this Chapter shall withhold all winnings from patrons who are determined to be under the age of twenty-one.

(3) The person licensed pursuant to provisions of this Chapter shall each quarter report and remit to the division all winnings withheld from patrons who are determined to be under the age of twenty-one.

B.(1) Violations of Subsection A of this Section shall be penalized by the division as follows:

(a) For allowing a person under the age of twenty-one to play or operate a video draw poker device at a licensed establishment, unless the licensee, his employee, or agent reasonably believed that the person was twenty-one years old or older:

(i) For a first or second violation, a fine of one thousand dollars shall be imposed.

(ii) For a third or subsequent violation, a license revocation hearing shall be conducted at which time the board shall determine whether or not there are extenuating circumstances pursuant to which a license suspension or revocation should not be imposed. At the conclusion of the hearing, the board may revoke or suspend a license or impose a fine pursuant to R.S. 27:15(F).

(b) For allowing a person under the age of twenty-one to play or operate a video draw poker device at a licensed establishment when the licensee, his employee, or agent is shown to have known or reasonably believed he was allowing a person under the age of twenty-one years old to play or operate a video draw poker device, or for allowing a person under the age fifteen years old to play or operate a video draw poker device at a licensed establishment regardless of what the licensee, his employee or agent knew or reasonably believed about the age of that person:

(i) For a first or second violation, license revocation may be imposed.

(ii) For a first or second violation, a fine of one thousand dollars shall be imposed if the license is not revoked.

(iii) For a third or subsequent violation, a license revocation hearing shall be conducted at which time the board shall determine whether or not there are extenuating circumstances pursuant to which a license suspension or revocation should not be imposed. At the conclusion of the hearing, the board may revoke or suspend a license or impose a fine pursuant to R.S. 27:15(F).

(2)(a) A licensee shall be provided notice of the charged violation and may concede the violation and accept the penalty or may deny the violation and demand a hearing be held, pursuant to R.S. 27:25, to make a determination regarding the charge.

(b) A violation shall have occurred only if the charged violation is conceded by the licensee to have occurred or is found to have occurred at a hearing held for that purpose.

(c) For the purposes of determining whether a second or subsequent violation has occurred, every violation shall have occurred on a separate occasion, at the same licensed location, and only violations that have occurred within a one-year period, regardless of when they were charged, conceded, or found to have occurred, shall be considered.

(d) For persons having more than one license issued pursuant to the provisions of this Chapter, license revocation as provided in this Subsection, shall only apply to the license of the licensed establishment where the violations occurred.

C.(1) It is unlawful for any person under twenty-one years of age to play or operate a video poker device.

(2) Whoever violates the provisions of this Subsection shall be fined not more than one hundred dollars.

(3) Any person apprehended while violating the provisions of this Subsection may be issued a citation by the apprehending law enforcement officer, which shall be paid in the same manner as provided for the offenders of local traffic violations.

Acts 1991, No. 1062, §1, eff. July 30, 1991; Acts 1995, No. 1014, §3. Redesignated from R.S. 33:4862.19 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1998, 1st Ex. Sess., No. 146, §1; Acts 2012, No. 161, §4; Acts 2016, No. 307, §1.

NOTE: See Acts 1995, No. 1014, §5.



RS 27:444 - Check cashing; prohibitions

§444. Check cashing; prohibitions

A.(1) No person who has been granted a license to place video draw poker devices in his truck stop facility and no servant, agent, or employee of the licensee shall cash or accept for cashing an identifiable employee payroll check.

(2) No such person in his capacity as a licensee or a servant, agent, or employee of a licensee shall cash or accept in exchange for cash any document evidencing or stating title to or ownership of, whether unencumbered or encumbered by a privilege, mortgage, or security interest, any classification of motor vehicle, manufactured home, or immovable property, including any building or dwelling situated therein.

(3) No such person in his capacity as a licensee or a servant, agent, or employee of a licensee shall cash or accept in exchange for cash any check that represents a Family Independence Temporary Assistance Program (FITAP), Temporary Assistance for Needy Families (TANF), or supplemental security income payment.

(4) The provisions of this Section shall not prohibit any transaction or commerce which is unrelated to the use or operation of video draw poker devices.

B. Whoever violates or permits the violation of the provisions of this Section may be imprisoned for not more than six months or fined not more than five hundred dollars, or both.

Acts 1994, 3rd Ex. Sess., No. 12, §1, eff. July 1, 1994. Redesignated from R.S. 33:4862.22 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1997, No. 484, §1, eff. July 3, 1997; Acts 1997, No. 1285, §1, eff. July 15, 1997; Acts 2012, No. 161, §4.



RS 27:445 - Video draw poker employee permits; categories; permit term

PART VIII. VIDEO DRAW POKER EMPLOYEE PERMITS

§445. Video draw poker employee permits; categories; permit term

A. Except as provided in R.S. 27:449, on or after January 1, 2004, no person shall be employed as a video draw poker employee unless that person is the holder of a valid video draw poker employee permit.

B. There shall be the following categories of video draw poker employee permits:

(1) Certified technician level one. A person issued this permit shall be authorized to conduct the activities as defined in R.S. 27:402(2).

(2) Certified technician level two. A person issued this permit shall be authorized to conduct the activities as defined in R.S. 27:402(3).

(3) Repealed by Acts 2009, No. 92, §2.

C. A video draw poker employee permit shall not be transferable.

D. The term of a video draw poker employee permit shall be five years.

Acts 2003, No. 1268, §1; Acts 2005, No. 425, §1; Acts 2009, No. 92, §2; Acts 2012, No. 161, §4.



RS 27:446 - Video draw poker employee permit; application

§446. Video draw poker employee permit; application

A. A person desiring to obtain a video draw poker employee permit shall apply to the division for the issuance of a video draw poker employee permit.

B. The application for the issuance of a video draw poker employee permit shall be in writing and on forms prescribed by the Louisiana Gaming Control Board.

C. Each applicant for a video draw poker employee permit shall submit to the division any information and documentation required by the division.

Acts 2003, No. 1268, §1; Acts 2012, No. 161, §4.



RS 27:447 - Suitability requirements; issuance of video draw poker employee permit

§447. Suitability requirements; issuance of video draw poker employee permit

A. No person shall be issued a video draw poker employee permit unless the applicant has demonstrated to the division that he is suitable for the issuance of a video draw poker employee permit.

B. For the purposes of this Chapter, suitable for the issuance of a video draw poker employee permit means:

(1) The applicant has met the suitability requirements provided for in R.S. 27:427(A) and R.S. 27:427(B)(1)(a), (b), (c), and (d).

(2) The applicant can demonstrate to the division knowledge of the rules adopted by the division and applicable laws regarding the operation of video draw poker devices.

(3) The applicant has attended all hearings, meetings, seminars, and training sessions required by the division.

C. Notwithstanding the provisions of R.S. 27:445 through 450, a certified technician level two employee may be issued a video draw poker employee permit even though ten years have not elapsed since the successful completion or service of any sentence, deferred adjudication, or period of probation or parole as provided for in R.S. 27:427(A), if all of the following occur:

(1) The certified technician level two employee has been employed for ten or more years by a video draw poker licensee.

(2) The certified technician level two employee has had no further convictions during the ten-year period of employment.

Acts 2003, No. 1268, §1; Acts 2004, No. 918, §1; Acts 2012, No. 161, §4.



RS 27:448 - Division; determination as to issuance or denial of employee permit; rules

§448. Division; determination as to issuance or denial of employee permit; rules

A. If the division determines that the applicant is suitable for the issuance of a video draw poker employee permit as provided for in R.S. 27:447, then the division shall issue a video draw poker employee permit to the applicant.

B. If the division determines that the applicant is not suitable for the issuance of a video draw poker employee permit, as provided for in R.S. 27:447, then the division shall deny the applicant and shall not issue the video draw poker employee permit.

C. The Louisiana Gaming Control Board may adopt rules necessary for the implementation of the provisions of R.S. 27:445 through R.S. 27:450, in accordance with the Administrative Procedure Act and the provisions of R.S. 27:15(B)(8).

Acts 2003, No. 1268, §1; Acts 2012, No. 161, §4.



RS 27:449 - Provisional authorization to work pending suitability determination

§449. Provisional authorization to work pending suitability determination

A. Upon receipt of an application and supporting documentation for the issuance of a video draw poker employee permit, the division shall send an acknowledgment to the applicant that the division has received the application and supporting documentation.

B. The document acknowledging receipt of the application and supporting documentation shall indicate whether it serves as a provisional authorization for the applicant to work in the capacity for which the applicant is seeking the video draw poker employee permit.

C. No provisional authorization shall be issued to an applicant who has previously had a video draw poker employee permit denied or revoked.

D. The provisional authorization shall expire ninety days from the date of issuance or when the division approves or denies the application for the issuance of a video draw poker employee permit, whichever occurs first.

Acts 2003, No. 1268, §1; Acts 2012, No. 161, §4; Acts 2015, No. 213, §1.



RS 27:450 - Holder of video draw poker employee permit

§450. Holder of video draw poker employee permit

The holder of a video draw poker employee permit is authorized to work for any video draw poker licensee in the capacity specified on the video draw poker employee permit.

Acts 2003, No. 1268, §1; Acts 2012, No. 161, §4.



RS 27:451 - Preemption of local laws and taxes

PART IX. MISCELLANEOUS

§451. Preemption of local laws and taxes

Video draw poker devices or similar devices licensed and permitted pursuant to this Chapter are exempt from taxes, fees, and licensing restrictions imposed by any governmental entity, except that a local governing authority may levy an occupational license tax on the operation of video draw poker devices within its jurisdiction in an amount not to exceed fifty dollars per device.

Acts 1991, No. 1062, §1, eff. July 30, 1991. Redesignated from R.S. 33:4862.14 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2012, No. 161, §4.



RS 27:452 - Local zoning ordinances

§452. Local zoning ordinances

A. Notwithstanding the provisions of R.S. 27:451, local governing authorities shall be authorized to enact zoning ordinances and building codes to regulate and restrict the placement or use of video draw poker devices, or the location, design, and construction of buildings, structures, and land for licensed video draw poker device operation at qualified truck stop facilities, except that such ordinances shall not exempt any device owner or operator or any other licensee from any of the restrictions on the ownership, operation, use, or location of video draw poker devices as provided in this Chapter.

B. The provisions of this Section shall not be construed as limiting, superseding, or repealing any grant of zoning authority heretofore granted to any governing authority either by statute or home rule charter.

C.(1) No license shall be issued to an applicant unless his application includes a certificate of compliance with applicable zoning ordinances and a statement of the approval for the operation of video draw poker devices at a truck stop facility from the applicable local governing authority.

(2) The provisions of this Subsection shall apply only when the local governing authority has adopted zoning ordinances relative to the location of truck stop facilities or gaming devices pursuant to or consistent with this Section.

Acts 1994, 3rd Ex. Sess., No. 13, §1, eff. July 1, 1994. Redesignated from R.S. 33:4862.24 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2012, No. 161, §4.



RS 27:453 - Toll-free telephone assistance for compulsive gamblers; posting of signs on premises

§453. Toll-free telephone assistance for compulsive gamblers; posting of signs on premises

The division shall require the posting of one or more signs on licensed premises at points of entry to the areas where devices are located to inform customers of the toll-free telephone number available to provide information and referral services regarding compulsive or problem gambling. Failure by the owner of the licensed premises to post and maintain such a sign or signs shall be cause for the imposition of a fine not to exceed one thousand dollars per day.

Acts 1993, No. 200, §3. Redesignated from R.S. 33:4862.20 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2012, No. 161, §4.



RS 27:454 - Promoting or encouraging the play of video draw poker devices

§454. Promoting or encouraging the play of video draw poker devices

A. A person licensed to operate video draw poker devices at his licensed establishment pursuant to the provisions of this Chapter and the device owner who owns the video draw poker devices may promote or encourage the play of video draw poker devices in any manner. However, the value of the promotion shall not exceed the maximum payout set by the internal mechanism of the video draw poker device and shall not be based solely upon the value of a single winning hand played on the video draw poker device.

B. Notwithstanding the provisions of this Section or any other provision of law to the contrary, no prize for any promotion may provide food to any patron free of charge or below the cost to the licensee or the device owner.

Acts 2006, No. 818, §1; Acts 2012, No. 161, §4.



RS 27:455 - Residence and domicile requirements; licensees

§455. Residence and domicile requirements; licensees

A. Except as provided in Subsection B of this Section, no distributor, device owner, or service entity license shall be renewed or issued to any person, other than a corporation, pursuant to the provisions of this Chapter unless the division finds that the person applying has resided and been domiciled in the state of Louisiana for a period of two years prior to the date of the application. If the person applying is a corporation, then a distributor, device owner, or service entity license may be renewed or issued to an otherwise qualified and suitable corporation if a majority of the common and preferred stock is owned by an individual person or persons who have resided and been domiciled in the state for a period of two years prior to the date of application. Nothing in this Subsection shall be construed to deprive an originally licensed distributor, device owner, or service entity, who has met the residency and domiciliary requirements of this Subsection, of the right to renew the license by terminating their residency and domiciliary status in the state of Louisiana, provided that the distributor, device owner, or service entity licensee has been domiciled in the state for a period of not less than two years after obtaining the original license.

B. An applicant for a device owner license who owns and operates a pari-mutuel wagering facility or an off-track wagering facility in this state shall not be required to meet the residency requirement for device owners provided for in Subsection A of this Section.

C. The provisions of this Section shall not apply to a device owner of video draw poker devices located at any pari-mutuel wagering facility or off-track wagering facility.

Acts 1991, No. 1062, §1, eff. July 30, 1991; Acts 1992, No. 85, §1, eff. June 5, 1992. Redesignated from R.S. 33:4862.17 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2001, No. 1083, §1; Acts 2003, No. 1265, §1; Acts 2003, No. 1291, §1; Acts 2012, No. 161, §4.



RS 27:456 - Good faith reliance on inaccurate survey

§456. Good faith reliance on inaccurate survey

If a license has been issued to an applicant, who relied in good faith upon a parish boundary survey, including a certification from the proper zoning or surveying authorities, and the local governing authority has also relied upon the survey in good faith, and it is later determined through a subsequent survey that the licensed establishment is located all or in part in a parish in which the licensed activity is prohibited, the licensee shall be permitted to continue to operate based on the license issued on such good faith reliance. The provisions of this Section shall only apply to licenses issued to conduct gaming pursuant to the provisions of this Title prior to July 1, 2004. Regardless of any change in boundaries, there shall be no change in the distribution of any proceeds attributable to the licensed activity.

Acts 2004, No. 924, §1, eff. July 13, 2004; Acts 2012, No. 161, §4.



RS 27:457 - Operation of video draw poker devices in certain parishes not affected by change of parish boundaries

§457. Operation of video draw poker devices in certain parishes not affected by change of parish boundaries

A. In any parish in which a majority of the electors of the parish voted to permit the operation of video draw poker devices in the election authorized in R.S. 18:1300.21, and conducted at the 1996 congressional general election, the operation of video draw poker devices may be conducted within the parish boundaries as the parish boundaries were recognized and taxed by the local governing authority of the parish at the time of that election. The operation of video draw poker devices shall not be affected if the parish boundaries are changed, established, or taxed subsequent to the election provided for in R.S. 18:1300.21 via the statutory process provided for in R.S. 50:221 et seq., R.S 33:141 et seq., annexation or in any other manner for any reason.

B. In any parish in which a majority of the electors voted against the continuance of the operation of video draw poker devices in the election authorized in R.S. 18:1300.21, and conducted at the 1996 congressional general election, then no license or permit shall be issued to conduct the operation of video draw poker devices within the parish boundaries as the parish boundaries were recognized and taxed by the local governing authority of the parish at the time of that election. The prohibition on the operation of video draw poker devices shall not be affected if the parish boundaries are changed, established, or taxed subsequent to the election provided for in R.S. 18:1300.21 via the statutory process provided for in R.S. 50:221 et seq., R.S 33:141 et seq., annexation or in any other manner for any reason.

C. The Louisiana Gaming Control Board shall not issue a license to operate video draw poker devices in any parish in which a majority of the electors voted against the continuance of the operation of video draw poker devices in the election authorized in R.S. 18:1300.21, and conducted at the 1996 congressional general election. The prohibition on the issuance of a video draw poker license in such a parish shall not be affected if the parish boundaries are changed, established, or taxed subsequent to the election provided for in R.S. 18:1300.21 via the statutory process provided for in R.S. 50:221 et seq., R.S 33:141 et seq., annexation or in any other manner for any reason.

Acts 2005, No. 425, §1; Acts 2012, No. 161, §4.



RS 27:501 - Potential problems with gaming and gambling; educational program

CHAPTER 9. MISCELLANEOUS GAMING PROVISIONS

§ 501. Potential problems with gaming and gambling; educational program

A. The Louisiana Department of Health, office of behavioral health, shall develop and fund a program for educating students in public and nonpublic elementary and secondary schools about the potential problems associated with gaming and gambling.

B. The state Department of Education shall implement the program in public elementary and secondary schools and shall make the program available to nonpublic elementary and secondary schools.

C. The program may be implemented through or in association with the statewide D.A.R.E. program or a similar program.

Acts 2012, No. 161, §2.



RS 27:502 - Raffles under two hundred fifty dollars

§502. Raffles under two hundred fifty dollars

A. Notwithstanding any provision of law to the contrary, a raffle or raffles may be conducted by any person twenty-one years of age or older for any purpose provided that the value of the prize played for does not exceed two hundred fifty dollars.

B. For purposes of this Section, "raffle" or "raffles" means any game of chance played by drawing for prizes or the allotment of prizes by chance, by the selling of shares, tickets, or rights to participate in such game or games, or by conducting the game or games accordingly.

Acts 2012, No. 161, §2.






TITLE 28 - Mental Health

RS 28:1 - TITLE 28 MENTAL HEALTH

TITLE 28 MENTAL HEALTH

CHAPTER 1. MENTAL HEALTH LAW

PART I. SHORT TITLE, INTERPRETATIONS, AND DEFINITIONS

§1. Short title

This Chapter may be cited as the Mental Health Law.



RS 28:2 - Definitions

§2. Definitions

Whenever used in this Title, the masculine shall include the feminine, the singular shall include the plural, and the following definitions shall apply:

(1) "Conditional discharge" means the physical release of a judicially committed person from a treatment facility by the director or by the court. The patient may be required to report for outpatient treatment as a condition of his release. The judicial commitment of such persons shall remain in effect for a period of up to one hundred twenty days and during this time the person may be hospitalized involuntarily for appropriate medical reasons upon court order.

(2) "Court" means any duly constituted district court or court having family or juvenile jurisdiction. "Court" does not include a city court, which shall have no jurisdiction to commit persons to mental health treatment facilities in civil or criminal proceedings, except when exercising juvenile jurisdiction.

(3) "Dangerous to others" means the condition of a person whose behavior or significant threats support a reasonable expectation that there is a substantial risk that he will inflict physical harm upon another person in the near future.

(4) "Dangerous to self" means the condition of a person whose behavior, significant threats or inaction supports a reasonable expectation that there is a substantial risk that he will inflict physical or severe emotional harm upon his own person.

(5) "Department" means the Louisiana Department of Health.

(6) "Diagnosis" means the art and science of determining the presence of disease in an individual and distinguishing one disease from another.

(7) "Director" or "superintendent" means a person in charge of a treatment facility or his deputy.

(8) "Discharge" means the full or conditional release from a treatment facility of any person admitted or otherwise detained under this Chapter.

(9) "Formal voluntary admission" means the admission of a person suffering from mental illness or substance abuse desiring admission to a treatment facility for diagnosis and/or treatment of such condition who may be formally admitted upon his written request. Such persons may be detained following a request for discharge pursuant to R.S. 28:52.2.

(10) "Gravely disabled" means the condition of a person who is unable to provide for his own basic physical needs, such as essential food, clothing, medical care, and shelter, as a result of serious mental illness or substance abuse and is unable to survive safely in freedom or protect himself from serious harm; the term also includes incapacitation by alcohol, which means the condition of a person who, as a result of the use of alcohol, is unconscious or whose judgment is otherwise so impaired that he is incapable of realizing and making a rational decision with respect to his need for treatment.

(11) "Informal voluntary admission" means the admission of a person suffering from mental illness or substance abuse, desiring admission to a treatment facility for diagnosis and/or treatment of such condition who may be admitted upon his request without making formal application.

(12) "Major surgical procedure" means an invasive procedure of a serious nature with incision upon the body or parts thereof under general, local or spinal anesthesia, utilizing surgical instruments, for the purpose of diagnosis or treatment of a medical condition. Diagnostic procedures, including, but not limited to, the following, shall not be considered as major surgical procedures:

(a) Endoscopy through natural body openings, such as the mouth, anus, or urethra, to view the trachea, bronchi, esophagus, stomach, pancreas, small or large intestine, urethra, urinary bladder, or ureters, and to obtain from such organs specimens of fluids or tissues for chemical or microscopic analysis.

(b) Sub-cutaneous percutaneous liver biopsy.

(c) Punch biopsy of skeletal muscles.

(d) Bone marrow biopsy.

(e) Lumbar puncture.

(f) Myelogram.

(g) Thoracocentesis.

(h) Abdominocentesis.

(i) Conization of the uterine cervix.

(j) Renal angiography.

(k) Femoral angiography.

(l) Carotid angiography.

(m) Vertebral angiography.

(13) "Medical psychologist" means a psychologist who has undergone specialized training in clinical psychopharmacology and has passed a national proficiency examination in psychopharmacology approved by the Louisiana State Board of Medical Examiners and who holds a current and valid license from the Louisiana State Board of Medical Examiners. For the purposes of this Chapter a medical psychologist shall have at least three years training, primary experience, or both, in diagnosis and treatment of mental illness.

(14) "Mental health advocacy service" means a service established by the state of Louisiana for the purpose of providing legal counsel and representation for persons with mental disabilities and for children and to ensure that their legal rights are protected.

(15) "Minor" means a person under eighteen years of age.

(16) "Parent" means a person who is the biological mother or father of an individual or the legally adoptive mother or father of an individual.

(17) "Patient" means any person detained and taken care of as a person who is mentally ill or person who is suffering from substance abuse.

(18) "Peace officer" means any sheriff, police officer, or other person deputized by proper authority to serve as a peace officer.

(19) "Person of legal age" means any person eighteen years of age or older.

(20) "Person with mental illness" means any person with a psychiatric disorder which has substantial adverse effects on his ability to function and who requires care and treatment. It does not refer to a person with, solely, an intellectual disability; or who suffers solely from epilepsy, alcoholism, or drug abuse.

(21) "Petition" means a written civil complaint filed by a person of legal age alleging that a person is mentally ill or suffering from substance abuse and requires judicial commitment to a treatment facility.

(22) "Physician" means an individual licensed to practice medicine by the Louisiana State Board of Medical Examiners in active practice or an individual in a post-graduate medical training program of an accredited medical school in Louisiana or a medical officer similarly qualified by the government of the United States while in the state in the performance of his official duties.

(23) "Primary care provider" means the principal, treating health care professional, excluding a physician, or psychiatrist, rendering mental health care services to a person including a psychologist, medical psychologist, or psychiatric mental health nurse practitioner.

(24) "Psychiatric mental health nurse practitioner" means an advanced practice registered nurse licensed to practice as a nurse practitioner or clinical nurse specialist by the Louisiana State Board of Nursing, in accordance with the provisions of R.S. 37:911, et seq., who focuses clinical practice on individuals, families, or populations across the life span at risk for developing or having a diagnosis of psychiatric disorders, mental health problems, or both. A psychiatric mental health nurse practitioner means a specialist who provides primary mental health care to patients seeking mental health services in a wide range of settings. Primary mental health care provided by a psychiatric mental health nurse practitioner involves the continuous and comprehensive services necessary for the promotion of optimal mental health, prevention and treatment of psychiatric disorders, and health maintenance. Such primary health care includes the assessment, diagnosis, and management of mental health problems and psychiatric disorders. A psychiatric mental health nurse practitioner means a provider of direct mental health care services who synthesizes theoretical, scientific, and clinical knowledge for the assessment and management of both health and illness states and who is licensed to practice as a nurse practitioner in Louisiana, in accordance with R.S. 37:911, et seq. For purposes of this Chapter, a psychiatric mental health nurse practitioner shall have at least two years training, primary experience, or both, in diagnosis and treatment of mental illness. For purposes of this Chapter, a psychiatric mental health nurse practitioner shall also have authority from the Louisiana State Board of Nursing to prescribe legend and certain controlled drugs, in accordance with the provisions of R.S. 37:913(3)(b), (8), and (9).

(25)(a) "Psychiatrist" means a physician who has at least three years of formal training or primary experience in the diagnosis and treatment of mental illness.

(b) "Psychologist" means an individual licensed to practice psychology in Louisiana in accordance with R.S. 37:2351 et seq., or licensed to practice medical psychology in Louisiana in accordance with R.S. 37:1360.51 et seq., and who has been engaged in the practice of a clinical specialty for not less than three years.

(26) "Respondent" means a person alleged to be mentally ill or suffering from substance abuse and for whom an application for commitment to a treatment facility has been filed.

(27) "Restraint" means the partial or total immobilization of any or all of the extremities or the torso by mechanical means for psychiatric indications. Restraint does not include the use of mechanisms usually and customarily used during medical or surgical procedures, including but not limited to body immobilization during surgery and arm immobilization during intravenous administration. Restraint does not include orthopedic appliances used to posturally support the patient, such as posies.

(28) "Seclusion" means the involuntary confinement of a patient alone in a room where the patient is physically prevented from leaving for any period of time, except that seclusion does not include the placement of a patient alone in a room or other area for no more than thirty minutes at a time and no more than three hours in any twenty-four-hour period pursuant to behavior-shaping techniques, such as "time-out".

(29) "Substance abuse" means the condition of a person who uses narcotic, stimulant, depressant, soporific, tranquilizing, or hallucinogenic drugs or alcohol to the extent that it renders the person dangerous to himself or others or renders the person gravely disabled.

(30) "Transfer" means the removal of a patient from one mental institution to another without any procedure for admission other than is prescribed by the department.

(31) "Treatment" means an active effort to accomplish an improvement in the mental condition or behavior of a patient or to prevent deterioration in his condition or behavior. Treatment includes but is not limited to hospitalization, partial hospitalization, outpatient services, examination, diagnosis, training, the use of pharmaceuticals, and other services provided for patients by a treatment facility.

(32)(a) "Treatment facility" means any public or private hospital, retreat, institution, mental health center, or facility licensed by the state in which any person who is mentally ill or person who is suffering from substance abuse is received or detained as a patient. The term includes Veterans Administration and public health hospitals and forensic facilities. "Treatment facility" includes but is not limited to the following, and shall be selected with consideration of first, medical suitability; second, least restriction of the person's liberty; third, nearness to the patient's usual residence; and fourth, financial or other status of the patient, except that such considerations shall not apply to forensic facilities:

(i) Community mental health centers.

(ii) Private clinics.

(iii) Public or private halfway houses.

(iv) Public or private nursing homes.

(v) Public or private general hospitals.

(vi) Public or private mental hospitals.

(vii) Detoxification centers.

(viii) Substance abuse clinics.

(ix) Substance abuse in-patient facility.

(x) Forensic facilities.

(b) Patients involuntarily hospitalized by emergency certificate or mental health treatment shall not be admitted to the facilities listed in Items (ii), (iii), (iv), (viii), or (x) of Subparagraph (a) of this Paragraph, except that patients in custody of the Department of Public Safety and Corrections may be admitted to forensic facilities by emergency certificate provided that judicial commitment proceedings are initiated during the period of treatment at the forensic facility authorized by emergency certificate. Patients involuntarily hospitalized by emergency certificate for substance abuse treatment shall not be admitted to the facilities listed in Items (ii), (iii), (iv), or (x) of Subparagraph (a) of this Paragraph. Judicial commitments, however, may be made to any of the above facilities except forensic facilities. However, in the case of any involuntary hospitalization as a result of such emergency certificate for substance abuse or in the case of any judicial commitment as the result of substance abuse, such commitment or hospitalization may be made to any of the above facilities, except forensic facilities, provided that such facility has a substance abuse in-patient operation maintained separate and apart from any mental health in-patient operation at such facility.

(c) "Treatment facility" shall not include a jail or prison of any kind, or any facility under the control or supervision of the Department of Public Safety and Corrections unless the facility has been designated by the Louisiana Department of Health and the Department of Public Safety and Corrections as a treatment facility pursuant to R.S. 15:830.1(B); however, a jail or prison shall not be construed as a forensic facility. Only adult inmates sentenced to the Department of Public Safety and Corrections may be admitted to a treatment facility designated pursuant to R.S. 15:830.1(B).

Amended by Acts 1972, No. 154, §2; Acts 1974, No. 294, §1; Acts 1976, No. 614, §2, eff. Aug. 4, 1976; Acts 1977, No. 714, §1; Acts 1978, No. 680, §1; Acts 1978, No. 782, §1, eff. July 17, 1978; Acts 1978, No. 786, §33, eff. July 17, 1978; Acts 1979, No. 767, §1; Acts 1982, No. 308, §1; Acts 1982, No. 501, §1; Acts 1983, No. 448, §1; Acts 1985, No. 197, §1., eff. July 6, 1985; Acts 1987, No. 96, §2; Acts 1992, No. 120, §1; Acts 1995, No. 1287, §1, eff. June 29, 1995; Acts 1997, No. 985, §1; Acts 2006, No. 271, §3; Acts 2006, No. 664, §1; Acts 2009, No. 251, §7, eff. Jan. 1, 2010; Acts 2012, No. 418, §1; Acts 2013, No. 220, §10, eff. June 11, 2013; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:3 - Application of Chapter; costs

§3. Application of Chapter; costs

The provisions of this Chapter apply to persons who are suffering from mental illness or substance abuse. Nothing in this Chapter referring to costs shall be construed to defer or prevent the care of a person in a state mental institution, nor their release therefrom.

Amended by Acts 1954, No. 701, §1; Acts 1978, No. 680, §1.



RS 28:4 - Office of behavioral health; legislative findings; creation of behavioral health implementation advisory committee

§4. Office of behavioral health; legislative findings; creation of behavioral health implementation advisory committee

A. The legislature finds that:

(1) People can recover from both mental illness and addictive disorders when given the proper care and a supportive environment.

(2) The consequences of mental illness and addictive disorders affect all citizens of Louisiana, and it is essential to merge the administrative and planning functions of the state as they relate to mental health and addictive disorders in order to have a comprehensive health care system.

(3) Consolidation of the administrative functions of the state offices of mental health and addictive disorders is consistent with federal administration of such programs and has been adopted by other states.

(4) Consolidation of administrative functions shall allow the office of behavioral health to maximize available state, federal, and grant funding for the provision of services for persons with a mental illness or an addictive disorder or co-occurring disorders.

(5) Consolidation of administrative functions shall allow the office of behavioral health to pursue best practices to maximize available professionals to serve persons with mental illness, addictive disorders, and co-occurring disorders in accordance with their respective licensing statutes.

B. An implementation advisory committee, hereinafter referred to as "committee", shall recommend to the secretary a specific plan for implementation of the consolidated administrative functions of the office of behavioral health. The committee shall meet as needed and submit a report to the secretary of the Louisiana Department of Health with final recommendations on the implementation plan which may be adopted no later than January 31, 2010. Thereafter, the committee shall continue to meet and advise the secretary on matters regarding implementation until the committee automatically dissolves on July 1, 2011. The Louisiana Department of Health shall submit to the Senate Committee on Health and Welfare and the House Committee on Health and Welfare on September 1, 2010, and June 30, 2011, a written status report that details the progress of the implementation of the provisions of this Section. The following persons shall be members of the committee:

(1) The secretary of the Louisiana Department of Health or his designee, who shall be the chairperson of the committee.

(2) The assistant secretary of the office for addictive disorders or his designee.

(3) The assistant secretary of the office of mental health or his designee.

(4) One representative from the addictive disorder professional community, chosen by the secretary from a list of names provided by the addictive disorder professional associations.

(5) One representative from the mental health professional community, chosen by the secretary from a list of names provided by the mental health stakeholder community.

(6) One consumer of addictive disorder services, chosen by the secretary from a list of names provided by the Louisiana Commission on Addictive Disorders.

(7) One consumer of mental health services, chosen by the secretary from a list of names provided by the Louisiana Mental Health Planning Council.

(8) One representative from the addictive disorder professional community, chosen by the speaker of the House of Representatives.

(9) One representative from the addictive disorder professional community, chosen by the president of the Senate.

(10) One representative from the mental health professional community, chosen by the speaker of the House of Representatives.

(11) One representative from the mental health professional community, chosen by the president of the Senate.

(12) One representative selected by the Human Services Interagency Council who currently serves as the executive director of an existing human services district or authority.

C. The implementation advisory committee shall have the authority to create subcommittees to assist in the development of recommendations for consolidation of the administrative offices for mental health and addictive disorders. The implementation advisory committee shall consider at a minimum the following factors in developing its plan for recommendation to the secretary:

(1) The recommended procedures and time lines for the initial year of the merger of the office of mental health and the office for addictive disorders.

(2) The recommended consolidated administrative structure and staffing at the state and regional level.

(3) The recommended mission statement and vision for the office of behavioral health.

(4) The recommended performance measures and expected outcomes for persons with a mental illness or an addictive disorder or co-occurring disorders within the office of behavioral health.

(5) The recommended establishment of a single point of entry for services offered by the office of behavioral health.

(6) The recommended strategy to coordinate with the local human services districts and authorities.

(7) The recommended strategy to coordinate with the addictive disorder and mental health licensing boards and professional services providers to increase access to appropriate behavioral health care services and further workforce development.

(8) The recommended strategy to maximize available state, federal, and grant funding to increase access to appropriate behavioral health care services.

(9) The recommended strategy to coordinate with other state and federal agencies to increase access to appropriate behavioral health care services.

(10) The recommended ongoing internal monitoring upon dissolution of the implementation advisory committee.

D. On or before March 1, 2010, the secretary of the Louisiana Department of Health shall present the implementation plan for approval by majority vote of the Senate Committee on Health and Welfare and the House Committee on Health and Welfare, meeting jointly. Action by the joint committee of health and welfare is limited to approval or disapproval of the implementation plan in its entirety.

Acts 2009, No. 384, §1, eff. July 6, 2009.



RS 28:11 - Short title

PART I-A. MENTAL AND BEHAVIORAL HEALTH SERVICES

PRESERVATION ACT

§11. Short title

This Part shall be known and may be cited as the "Mental and Behavioral Health Services Preservation Act".

Acts 2012, No. 506, §1.



RS 28:12 - Legislative declaration of intent

§12. Legislative declaration of intent

It is the intent of the legislature to preserve vital state funding for mental health services to ensure delivery of and access to quality care for those in desperate need of such services throughout the state. Many citizens in the state have limited access to mental and behavioral health services because of the massive cuts, both federal and state, in mental and behavioral health funding. The legislature also finds that the provision of high-quality mental and behavioral health services, regardless of setting, is of overriding importance. The state wholly supports efforts to assist individuals suffering from serious and persistent mental illness in their efforts to participate fully in society. As such, the department should streamline the delivery of mental and behavioral health services through the prudent allocation of existing resources. The Louisiana Department of Health will improve the safety and health of individuals, families, and communities by providing leadership and establishing and participating in partnerships for the continuation of mental and behavioral health services throughout the state, including cooperative agreements, mergers, joint ventures, and consolidations among mental and behavioral health care facilities. Consumer and advocate participation in the process can only aid in the delivery of services to those most in need. To improve the quality of services available and promote treatment, which often involves the rehabilitation, recovery, and reintegration of persons suffering from mental illness, the state should secure adequate funding for mental and behavioral health services and require state departments to exercise fiscal responsibility in the allocation of these resources.

Acts 2012, No. 506, §1.



RS 28:13 - Management of mental and behavioral health resources

§13. Management of mental and behavioral health resources

In the operational management of the office of behavioral health, the department may guarantee the efficient and effective use and retention of the state's scarce mental and behavioral health resources to adequately provide for the peace, health, safety, and general welfare of the public, by ensuring the following:

(1) Accountability of efficient and effective services through state-of-the-art quality and performance measures and statewide standards for monitoring quality of service and performance and reporting of quality of service and performance information. These processes may be designed so as to maximize the use of available resources for direct care of people with a mental illness and to assure uniform data collection across the state.

(2) Creation and implementation of minimum service delivery standards.

(3) Coordination of integration of services offered by department and mental and behavioral health communities, including the office of behavioral health and their respective contract providers, involved in the delivery of mental and behavioral health treatment, along with local systems and groups, public and private, such as state mental hospitals, public health organizations, parish authorities, child protection, and regional support networks, aimed at reducing duplication in service delivery and promoting complementary services among all entities that provide mental and behavioral health services to adults and children throughout the state.

(4) Implementation of a system of reimbursement by the Medical Assistance Program to private hospitals and to state hospitals for covered Medicaid services that, to the extent possible, allocates funding in the areas of the state based on needs, population, and acuity level as determined by the Louisiana Department of Health. The above-mentioned system of reimbursement may be subject to approval by the Centers for Medicare and Medicaid Services.

(5) Recognition of the respective regions of the department as the focal point of all mental and behavioral health planning activities, including budget submissions, grant applications, contracts, and other arrangements that can be effected at the state and regional levels.

(6) Performance by state agencies licensing and monitoring contracted providers in the most cost-efficient and effective manner with limited duplication and disruption to organizations providing services.

(7) Adequate research and evaluation regarding the effectiveness of services being provided and achievement of outcome measures.

Acts 2012, No. 506, §1.



RS 28:14 - Funding priorities; cost-effectiveness

§14. Funding priorities; cost-effectiveness

A. The department may ensure that all current and future funds are expended in the most cost-effective manner and services are provided in accordance with recommended best practices subject to state oversight to ensure accountability to taxpayers and the public. The department may evaluate existing proposed expenditure plans for mental and behavioral health services and determine the best use of such funds to achieve positive policy outcomes in the mental and behavioral health communities. This effort may involve the use of innovative methods of expanding the reach of current funding and securing increased local, regional, state, federal, or private source funding in the future. The department may develop methods for estimating the need for mental and behavioral health services in certain regions of the state, with special attention to underfunded and inaccessible programs, and allocate state funds or resources according to that need.

B. The state may continue to provide funding for mental and behavioral health services that are not less than the existing allocations from the state general fund.

Acts 2012, No. 506, §1.



RS 28:15 - Innovative mental and behavioral health services; programs

§15. Innovative mental and behavioral health services; programs

A. The department may develop goals, objectives, and priorities for the creation of innovative programs which promote and improve the mental and behavioral health of the citizens of the state by making treatment and support services available to those persons who are most in need and least able to pay. These programs may achieve the following:

(1) Increase access to underserved groups.

(2) Increase the quality of services, including better outcomes.

(3) Promote interagency collaboration by improving the integration and effectiveness of state agencies responsible for mental and behavioral health care.

(4) Increase access to services.

(5) Ensure cost-effectiveness of services.

(6) Encourage delivery of services more efficiently and effectively.

(7) Mitigate the cost of the delivery of services.

(8) Increase effectiveness of treatment and management strategies.

(9) Promote emerging best practices and increased quality of care in the delivery of mental and behavioral health services.

B. The department may collaborate with mental and behavioral health advocates, clinicians, physicians, professional organizations, parish human service authorities, local citizens, consumers, and family members in the planning, designing, and implementation of innovative mental and behavioral health service programs and priorities in their respective regions throughout the state.

Acts 2012, No. 506, §1.



RS 28:20 - Admission to Louisiana Department of Health facilities; legislative findings; criteria

PART II. INSTITUTIONS AND PLACES FOR MENTAL PATIENTS

§20. Admission to Louisiana Department of Health facilities; legislative findings; criteria

A. The legislature hereby finds and declares that residents of Louisiana may require appropriate care for mental illness or developmental disabilities. However, the resources and staffing available to the department may be inadequate to provide care to all persons.

B. Notwithstanding any other provision of law to the contrary, no person shall be admitted to a department facility, whether admission or services are sought voluntarily, by court order, or by commitment, unless the person meets the criteria of rules promulgated by the department. Said rules shall not violate standards of commitment and the selection of a treatment facility as set forth in R.S. 28:2 through 171.

Acts 2003, No. 1249, §1, eff. July 1, 2003.



RS 28:21 - State hospitals for persons with mental illness and addictive disorders

§21. State hospitals for persons with mental illness and addictive disorders

A. The hospital at Jackson, known as the East Louisiana State Hospital, the hospital at Pineville, known as the Central Louisiana State Hospital, and the hospital at Mandeville, known as the Southeast Louisiana Hospital, are designated as the hospitals for persons with mental illness and addictive disorders until such time as separate or other hospitals are established. The assistant secretary of the office of behavioral health of the department may reorganize and consolidate the administration of the hospitals or facilities, including the Feliciana Forensic Facility, the Greenwell Springs Hospital, and the New Orleans Adolescent Hospital as necessary to comply with the provisions of the State Mental Health Plan.

B. The assistant secretary of the office of behavioral health of the department may establish residential settings as satellite facilities to these hospitals from funds presently allocated or to be allocated to these institutions by the legislature.

C. Any site designated under this Section shall comply with any applicable local and state building or zoning ordinances and laws.

D. Any site selected by the assistant secretary must be approved by the local governing authority.

E. Repealed by Acts 2009, No. 384, §4, eff. July 1, 2010.

Amended by Acts 1954, No. 701, §1; Acts 1978, No. 678, §1; Acts 1997, No. 174, §1; Acts 2001, No. 193, §1, eff. May 31, 2001; Acts 2009, No. 384, §§2, 4, eff. July 1, 2010.



RS 28:21.1 - Alcoholism; treatment in state supported hospitals

§21.1. Alcoholism; treatment in state supported hospitals

The Louisiana Department of Health is authorized to accept as patients poor and destitute persons suffering from alcoholism and give such patients the care and treatment required to restore them in mind and body.

The purpose of this Section is to recognize alcoholism as a sickness or disease and to place those suffering from it in the same position relative to obtaining treatment as persons suffering from other diseases.

Added by Acts 1952, No. 288, §§1 to 3; Acts 1978, No. 786, §3, eff. July 17, 1978.



RS 28:22 - Crisis response system

§22. Crisis response system

A. The Legislature of Louisiana finds that appropriate crisis identification and stabilization services, including a coordinated system of entry into the crisis system, is critical to successful recovery for people in behavioral crisis. The legislature further finds that successful crisis identification and stabilization services will most successfully be developed and maintained through collaboration between the state, local communities, and stakeholders of the crisis system.

B. Each human service district, authority, or region of the Louisiana Department of Health shall develop a plan to:

(1) Operate a crisis network utilizing existing resources and coordinating interjurisdictional services to develop efficient and effective crisis response services to serve all individuals in each region, district, or authority twenty-four hours a day, seven days a week.

(2) Provide skilled clinical interventions to help prevent suicides, homicides, unnecessary hospitalizations, and arrests or detentions and to reduce dangerous or threatening situations involving individuals in need of behavioral health services.

(3) Respond quickly and effectively to community crisis situations.

C. Each crisis response system will be designed by a local collaborative which shall include but not be limited to:

(1) The local provider of mental health, addictive disorders, and developmental disability services.

(2) The local office of the coroner of that region, district, or authority.

(3) The local emergency medical services system.

(4) The local law enforcement departments.

(5) A representative of the consumer community.

(6) A representative of the mental health advocacy community.

(7) A representative of the local public and private hospital emergency department.

D. Each local crisis system shall adopt standards for the collection of all relevant information related to an individual's entry into the crisis system so as to develop a knowledge base of the events leading to the crisis, including psychosocial and biological factors. Relevant information shall be obtained from the individual, first responders, other professionals, and providers who have knowledge of the crisis event or events leading to the crisis. The crisis system shall also include the development of an intervention plan which considers the immediate needs of the individual. The community crisis response may include but shall not be limited to:

(1) Crisis support and counseling.

(2) Medical intervention.

(3) Environmental interventions and crisis stabilization.

(4) Review, follow-up, and referral.

(5) Monitoring and evaluation.

(6) Liaison, advocacy, consultation, and collaboration.

E.(1) The Louisiana Department of Health, in consultation with local planning collaboratives, shall develop a plan for establishment and implementation, subject to appropriation, of regional crisis receiving centers in each region, district, and authority of the state which shall receive, examine, triage, refer, or treat people in behavioral health crisis. The crisis receiving centers shall be a component of each crisis response system, and the department shall consult with the local collaboratives in developing standards for licensure.

(2) The number of crisis receiving centers in each region shall be determined by the department based upon factors such as population, population density, and capacity of each facility. Crisis receiving centers may be located in hospitals, mental health facilities, or other health care facilities, or may be freestanding.

(3) Crisis receiving centers shall be licensed by the department as provided by Part VI-F of Chapter 11 of Title 40 of the Louisiana Revised Statutes of 1950. The department is authorized to promulgate rules and regulations necessary to establish such centers.

(4) In parishes served by human service districts or authorities, the department shall contract with the district or authority for placement and operation of crisis receiving centers. The district or authority may operate the centers, or contract with community organizations for the operation of the centers and services within the centers.

(5) Crisis receiving centers shall be accessible to any person regardless of their residence or whether the authority presenting the person is located outside the region where the receiving center is located.

Acts 2008, No. 447, §1, eff. June 25, 2008.



RS 28:22.4 - Guidance centers

§22.4. Guidance centers

The guidance centers heretofore established by the department are recognized, created, and continued as units of the department under its supervision; provided the department may enter into contracts with any voluntary association, nonprofit corporation, police jury, school board, municipality, or other public agency in the area served by a guidance center or mental health center, providing for the administration of such center out of funds contributed in whole or in part by local groups, corporations, or public agencies or out of joint state and local funds, or joint state, federal, and local funds.

Added by Acts 1962, No. 160, §1. Amended by Acts 1964, No. 294, §1; Acts 1974, No. 294, §1; Acts 1978, No. 786, §3, eff. July 17, 1978.



RS 28:22.5 - Community mental health centers

§22.5. Community mental health centers

The community mental health centers located in Lafayette, Pineville, Lake Charles, Baton Rouge, New Orleans, Crowley, Shreveport, and Monroe for the care, treatment, and rehabilitation at the community level of persons with mental illness and persons who are mentally defective as defined in R.S. 28:2 are created and continued as units of the department under its supervision and administration. Guidance centers heretofore established may be converted to mental health centers by the department or two or more of them may be merged and consolidated into a mental health center by the department.

Added by Acts 1962, No. 160, §1. Amended by Acts 1964, No. 294, §1; Acts 1974, No. 294, §1; Acts 1978, No. 786, §3, eff. July 17, 1978; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:22.6 - Payment for maintenance or treatment

§22.6. Payment for maintenance or treatment

Persons or their responsible relatives who are able to pay all or a part of the cost of their maintenance or treatment or both at the units named in R.S. 28:22 through R.S. 28:22.5 shall reimburse the department to the extent of their ability to pay at rates to be fixed by the department.

Added by Acts 1962, No. 160, §1. Amended by Acts 1974, No. 294, §1; Acts 1978, No. 786, §3, eff. July 17, 1978.



RS 28:22.7 - Geriatric hospitals and units

§22.7. Geriatric hospitals and units

A. The department may establish and administer geriatric hospitals or units to receive and care for persons who are elderly or infirm who have been discharged by a hospital for persons with mental illness and for other persons who are elderly or infirm and in need of nursing and medical care. Such hospitals or units may be established on sites designated by the department, provided that no such geriatric hospital or unit may be established on any site located more than five air miles from the administrative office of East Louisiana State Hospital or more than one air mile from the administrative office of Central Louisiana State Hospital. Persons admitted to such geriatric hospitals or units or their responsible relatives shall pay the cost of their maintenance and care.

B. The geriatric hospital at Jackson, Louisiana, known as Villa Feliciana, is created and established, which hospital shall be under the administration of the Louisiana Department of Health. The hospital shall hereafter be designated as Villa Feliciana Medical Complex.

Added by Acts 1962, No. 160, §1. Amended by Acts 1967, No. 91, §1; Acts 1972, No. 253; Acts 1974, No. 294, §1; Acts 1978, No. 786, §3, eff. July 17, 1978; Acts 1987, No. 617, §1; Acts 1993, No. 170, §1, eff. May 31, 1993; Acts 1997, No. 641, §1; Acts 2006, No. 465, §1, eff. June 15, 2006; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:22.8 - State developmental centers

§22.8. State developmental centers

A. The names of the following state developmental centers for persons with developmental disabilities are designated as follows:

(1) Pinecrest Supports and Services Center.

(2) Northwest Supports and Services Center.

(3) North Lake Supports and Services Center.

B. Under such names, these facilities shall continue to serve as centers for persons with developmental disabilities.

Acts 1985, No. 813, §2; Acts 1991, No. 253, §1, eff. July 2, 1991; Acts 2007, No. 325, §1, eff. July 9, 2007; Acts 2012, No. 232, §1, eff. May 22, 2012.



RS 28:22.9 - Rosenblum Mental Health Center

§22.9. Rosenblum Mental Health Center

The name of the Hammond Mental Health Center is changed to the Rosenblum Mental Health Center and under such name it shall continue to serve as an outpatient center for the care, treatment, and rehabilitation of persons with mental illness and persons who are mentally defective at the region level.

Acts 1986, No. 776, §1; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:22.10 - New Orleans Adolescent Hospital

§22.10. New Orleans Adolescent Hospital

The Louisiana Department of Health is hereby authorized to provide inpatient and outpatient services at the New Orleans Adolescent Hospital to patients who are younger than nineteen years of age and who meet any of the following criteria:

(1) Are suffering from substance abuse.

(2) Are emotionally disturbed.

(3) Have a mental illness.

(4) Have a developmental disability.

Acts 1988, No. 331, §1; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:23 - Psychiatric inpatient units in state general hospitals

§23. Psychiatric inpatient units in state general hospitals

The department shall establish psychiatric inpatient units in state-owned general hospitals for the emergency and temporary care of cases of acute mental illness.

Amended by Acts 1974, No. 294, §1; Acts 1978, No. 786, §3, eff. July 17, 1978; Acts 1999, No. 466, §1, eff. June 18, 1999.



RS 28:24 - Repealed by Acts 1978, No. 786, 7, eff. July 17, 1978

§24. Repealed by Acts 1978, No. 786, §7, eff. July 17, 1978



RS 28:25 - Provisions for close confinement of certain mental patients

§25. Provisions for close confinement of certain mental patients

At institutions that it may designate, the department may provide facilities for the care and confinement of mental patients who require close confinement in the interest of themselves and of the public.

The department shall designate places of confinement for patients of dangerous tendencies and for those charged with or convicted of a crime or misdemeanor who require special protection and restraint.

Amended by Acts 1974, No. 294, §1; Acts 1978, No. 786, §3, eff. July 17, 1978.



RS 28:25.1 - Establishment of Feliciana Forensic Facility; authorization to establish forensic facilities in New Orleans, Baton Rouge, Shreveport, and Alexandria

§25.1. Establishment of Feliciana Forensic Facility; authorization to establish forensic facilities in New Orleans, Baton Rouge, Shreveport, and Alexandria

A. The forensic unit at East Louisiana State Hospital is hereby declared to be a separate and distinct facility from East Louisiana State Hospital and hereafter shall be known as the Feliciana Forensic Facility.

B. The department may establish additional forensic facilities for the treatment of forensic patients in New Orleans, Baton Rouge, Shreveport, and Alexandria as funds are appropriated by the legislature.

C.(1)(a) The superintendent of any such facility shall admit only those persons:

(i) Determined to be incompetent prior to trial and committed on recommendation of a sanity commission.

(ii) Found not guilty by reason of insanity.

(iii) Transferred from state correctional institutions.

(iv) Who were judicially committed after being charged with a criminal offense and found incompetent to stand trial.

(v) Judicially committed to and transferred from any state hospital for persons with mental illness or who are inebriate.

(b) A transfer from any other state hospital shall be had only after the director of the transferring facility, in concurrence with two psychiatrists, has determined and certified in writing to such forensic facility that the person to be transferred is dangerous to others and that the transferring facility cannot adequately protect its staff and patients from such person.

(c) The decision to transfer shall not be made until after the person who is proposed to be transferred has had an opportunity to be heard regarding his actions upon which the proposed transfer is based by the director and two concurring psychiatrists.

(d) For purposes of this Section, a person shall be determined "dangerous to others" when said person has attempted to cause serious injury or harm to a patient or staff person on at least one occasion and the likelihood is that said person will cause such injury again if he is allowed to remain in the facility requesting the transfer.

(2)(a) The administrator of the Feliciana Forensic Facility shall refuse admission to any person if:

(i) Admission of the person would cause overcrowding of the facility.

(ii) The facility is unable to provide appropriate care or treatment for the person.

(iii) The person is not accompanied by a file containing a history of the person's mental and physical health and documents required pursuant to Articles 648.1 and 654.1 of the Code of Criminal Procedure.

(iv) The person from a state hospital or correctional institution is not accompanied by a summary of the facts presented at the hearing at which the person objected to his transfer to the forensic facility and a summary of the person's objections.

(b) If the person refused admission is being held in a parish jail, the Louisiana Department of Health shall pay to the parish sheriff, or to the parish governing authority of any parish in which the governing authority operates the parish jail, an amount equal to the sum paid to the parishes by the Department of Public Safety and Corrections for keeping and feeding state inmates under the provisions of R.S. 15:824(B)(1). This sum shall be paid from the day the inmate is committed to the facility until the person is accepted by the facility or the order of commitment is rescinded by the court. The department shall, in addition, reimburse the sheriff or parish governing authority for the cost of any medical treatment occasioned by the reasons for the commitment, provided the treatment is not provided by a state operated facility. The payments required by this Subparagraph shall be made monthly based upon reports filed by the sheriff.

(3) The Feliciana Forensic Facility shall be free to return a patient to the original institution when, in the opinion of the Feliciana Forensic Facility administrator, the patient has received the maximum benefit of treatment at the Feliciana Forensic Facility.

(4) When the administrator of Feliciana Forensic Facility fails to obey an order or judgment of a court committing a person to said facility, the court shall consider the following before it holds him in contempt: whether the failure is (a) due to the inability to comply with the order or judgment because of inability to offer adequate or appropriate care or treatment, (b) because of overcrowding at the facility, or (c) because obeying the order or judgment would cause the administrator to violate an outstanding court order or judgment.

D. The department may contract with local law enforcement agencies and the Department of Corrections to provide security personnel for mental health patients placed in such forensic units, or other facilities to which such patients may be temporarily referred for medical treatment.

Added by Acts 1979, No. 763, §1; Acts 1979, No. 768, §1. Amended by Acts 1980, No. 687, §2; Acts 1981, No. 581, §1; Acts 1982, No. 208, §1, eff. July 15, 1982; Acts 1991, No. 47, §1; Acts 1992, No. 620, §1; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:25.2 - Granting of passes to patients

§25.2. Granting of passes to patients

A. Notwithstanding any other provision of law to the contrary, including any provision of the Code of Criminal Procedure, the administrator of the Feliciana Forensic Facility, in his discretion, may grant any patient committed to his custody a pass or furlough from the facility, except those patients who are under commitment to the Department of Public Safety and Corrections.

B. The administrator shall not grant any patient a pass or furlough for release from the facility except upon the recommendation of the patient's treating psychiatrist and with prior approval of the committing court. The administrator may impose conditions on a pass or furlough. Any pass or furlough granted shall be for a fixed period of time.

Acts 1987, No. 585, §1.



RS 28:26 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§26. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 28:31 - Findings

PART II-A. FORENSIC SUPERVISED TRANSITIONAL

RESIDENTIAL AND AFTERCARE FACILITIES

§31. Findings

The legislature finds that there is a need for a secured residential facility for any person found not guilty of a crime by reason of insanity or found incompetent to stand trial after such person has been released from a state forensic facility. Historically, all secured residential facilities have been overseen by the Department of Children and Family Services under its authority to regulate traditional adult residential care homes. Nevertheless, it is now more appropriate and efficient for the Louisiana Department of Health to license and regulate secured residential facilities serving forensic clients due to the mental health issues of the residents, the fact that the individuals are discharged from forensic hospitals operated by the Louisiana Department of Health, and the security issues involved at such facilities. Thus, the licensing of secured residential facilities serving forensic clients shall be transferred from the Department of Children and Family Services to the Louisiana Department of Health and licensed as forensic supervised transitional residential and aftercare facilities in accordance with this Part. The licensing of all other adult residential care homes shall remain in the Department of Children and Family Services pursuant to R.S. 40:2151 through 2161.

Acts 2008, No. 332, §1, eff. June 17, 2008.



RS 28:32 - Definitions

§32. Definitions

As used in this Part:

(1) "Department" means the Louisiana Louisiana Department of Health.

(2) "Forensic clients" means persons transitioned from a forensic facility established pursuant to R.S. 28:25.1(A) or (B).

(3) "Forensic supervised transitional residential and aftercare facility" means an agency, business, institution, society, corporation, person or persons, or any other group, licensed by the department to provide supervised transitional residential and aftercare services to forensic clients including persons in court-ordered conditional release status. A forensic supervised transitional residential and aftercare facility shall provide clients referred by forensic facilities or under court-ordered forensic conditional release with individualized services to develop daily living skills and to prepare for vocational adjustment and reentry into the community.

Acts 2008, No. 332, §1, eff. June 17, 2008.



RS 28:33 - Licensure of forensic supervised transitional residential and aftercare facilities

§33. Licensure of forensic supervised transitional residential and aftercare facilities

A. No agency, business, institution, society, corporation, person or persons, or any other group providing services as a forensic supervised transitional residential and aftercare facility may be established or operated or be reimbursed under the Medicaid program for such services unless licensed to perform such services by the department.

B. A license issued to a forensic supervised transitional residential and aftercare facility shall:

(1) Be valid for only one geographic location and issued only for the person and premises named in the license application.

(2) Be valid for one year from the date of issuance, unless revoked or suspended prior to that date.

(3) Expire on the last day of the twelfth month after the date of issuance, unless otherwise renewed, or as set forth in rules promulgated by the department.

(4) Be on a form prescribed by the department.

(5) Not be transferrable or assignable.

(6) Be posted in a conspicuous place on the licensed premises.

Acts 2008, No. 332, §1, eff. upon the final adoption of the necessary rules and regulations promulgated by DHH.



RS 28:34 - Rules and regulations; licensing standards

§34. Rules and regulations; licensing standards

A. The licensing agency of the department is hereby authorized and directed to promulgate and publish rules, regulations, and licensing standards in accordance with the Administrative Procedure Act to provide for the licensure of forensic supervised transitional residential and aftercare facilities, to provide for the health, safety, and welfare of persons receiving services from such facilities or providers, and to provide for the safe operation of such facilities or providers. The rules, regulations, and licensing standards shall become effective upon approval of the secretary of the department in accordance with the Administrative Procedure Act. These rules, regulations, and licensing standards shall have the effect of law.

B. The licensing agency of the department shall prescribe, promulgate, and publish rules, regulations, and licensing standards to include but not be limited to the following:

(1) Licensure application and renewal application procedures and requirements.

(2) Operational and personnel requirements.

(3) Practice standards to assure quality of care.

(4) Practice standards to assure the health, safety, welfare, rights, and comfort of patients, clients, and persons receiving services.

(5) Survey and complaint investigations.

(6) Initial license, renewal of license, full license, and provisional license.

(7) Denial, revocation, suspension, and nonrenewal of licenses, and the appeals therefrom.

(8) Planning, construction, design, and implementation of the facility or provider to ensure the health, safety, welfare, rights, and comfort of patients, clients, and persons receiving services.

(9) Such other regulations or standards as will ensure proper care and treatment of patients, clients, and persons receiving services.

C. The secretary of the department is further authorized to set and collect fees for the licensure of forensic supervised transitional residential and aftercare facilities. The license fees shall not exceed the costs of licensure and shall not exceed two hundred fifty dollars in addition to other fees established by the legislature.

Acts 2008, No. 332, §1, eff. June 17, 2008.



RS 28:35 - License issuance; application; on-site inspection

§35. License issuance; application; on-site inspection

A. Each application for licensure of a forensic supervised transitional residential and aftercare facility shall be submitted to the department on forms provided by the licensing agency and shall contain such information as that agency may require. Additional information required by the licensing agency shall be provided by the applicant as requested.

B. Each application for licensure shall be accompanied by a nonrefundable license fee in the amount set by the licensing agency in accordance with R.S. 28:34.

C.(1) Following receipt of the completed application and licensing fee, the licensing agency shall perform an on-site survey and inspection. If, after the on-site survey and inspection, the licensing agency finds that the facility or provider meets the requirements established and the licensing standards adopted by the department, a license shall be issued.

(2) The licensing agency may perform an on-site inspection at reasonable times as necessary to ensure compliance by the facility.

Acts 2008, No. 332, §1, eff. June 17, 2008.



RS 28:36 - License renewal; failure to timely renew

§36. License renewal; failure to timely renew

A. As a condition for renewal of a license, the licensee shall submit to the licensing agency a completed annual renewal application on forms prescribed by the licensing agency and shall contain such information as required by the agency; additionally a nonrefundable, annual renewal licensing fee shall be submitted with the annual renewal application. Upon receipt of the completed annual renewal application and the annual renewal licensing fee, the licensing agency shall determine if the facility or provider continues to meet the requirements established and the licensing standards adopted by the department. The licensing agency may perform an on-site survey and inspection upon annual renewal. If the facility or provider continues to meet the requirements established and the licensing standards adopted by the department, a license shall be issued which is valid for one year.

B. Any person, partnership, corporation, unincorporated association, or other legal entity currently operating or planning to operate a forensic supervised transitional residential and aftercare facility and who is licensed by the department shall be assessed a delinquent fee of two hundred fifty dollars for failure to timely renew its license. This fee shall be assessed for each day of such offense and shall be in addition to any renewal or other applicable fee. The delinquent fee described in this Subsection shall be assessed and shall become due and payable to the department at 12:01 a.m. on the first day following the expiration date of the license.

Acts 2008, No. 332, §1, eff. upon the final adoption of the necessary rules and regulations promulgated by DHH.



RS 28:37 - Operation without license; penalty

§37. Operation without license; penalty

A. A forensic supervised transitional residential and aftercare facility shall not operate without a license issued by the licensing agency. Any such facility or provider operating without a license shall be guilty of a misdemeanor and upon conviction shall be fined not more than one hundred dollars for each day of operation without a license up to a maximum of one thousand dollars. Each day of violation shall constitute a separate offense. It shall be the responsibility of the department to inform the appropriate district attorney of the alleged violation to assure enforcement.

B. If a forensic supervised transitional residential and aftercare facility is operating without a license issued by the licensing agency, the department shall have the authority to issue an immediate cease and desist order to that facility or provider. Any such facility or provider receiving such a cease and desist order from the department shall immediately cease operations until such time as that provider is issued a license by the applicable licensing agency.

C. The department shall seek an injunction in the Nineteenth Judicial District Court against any facility or provider who receives a cease and desist order from the department under Subsection B of this Section and who does not cease operations immediately.

Acts 2008, No. 332, §1, eff. upon the final adoption of the necessary rules and regulations promulgated by DHH.



RS 28:50 - Declaration of policy

PART III. EXAMINATION, ADMISSION, COMMITMENT, AND

TREATMENT OF PERSONS SUFFERING FROM MENTAL

ILLNESS AND SUBSTANCE ABUSE

§50. Declaration of policy

The underlying policy of this Chapter is as follows:

(1) That persons with mental illness and persons suffering from substance abuse be encouraged to seek voluntary treatment.

(2) That any involuntary treatment or evaluation be accomplished in a setting which is medically appropriate, most likely to facilitate proper care and treatment that will return the patient to the community as soon as possible, and is the least restrictive of the patient's liberty.

(3) That continuity of care for persons with mental illness and persons suffering from substance abuse be provided.

(4) That mental health and substance abuse treatment services be delivered as near to the place of residence of the person receiving such services as is reasonably possible and medically appropriate.

(5) That individual rights of patients be safeguarded.

(6) That no person solely as a result of mental illness or alcoholism or incapacitation by alcohol shall be confined in any jail, prison, correctional facility, or criminal detention center. This shall not apply to persons arrested, charged, or convicted under Title 14 of the Louisiana Revised Statutes of 1950.

(7) That no person shall be denied treatment solely because he has withdrawn from treatment against medical advice on a prior occasion or because he has relapsed after an earlier treatment.

Added by Acts 1954, No. 701, §2. Amended by Acts 1966, No. 482, §1; Acts 1968, No. 238, §1; Acts 1977, No. 714, §1; Acts 1979, No. 767, §1; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:51 - Procedures for admission

§51. Procedures for admission

A. The director of a treatment facility, subject to the availability of suitable accommodations, shall receive for observation, diagnosis, care, and treatment, any person whose admission is authorized under any of the procedures provided for in R.S. 28:52 through R.S. 28:54 and R.S. 28:64.

B. The failure by any director to obey an order or judgment committing a patient to a treatment facility shall not be construed as contempt of any court, if it appears that the failure to obey is due to the inability to comply with the order or judgment because medically suitable accommodations for the patient are unavailable.

C. The Louisiana Department of Health, through its hospitals, mental health clinics and similar institutions, shall have the duty to assist petitioners and other persons in the preparation of petitions for commitment, requests for protective custody orders and requests for emergency certificates, upon request of such persons.

Amended by Acts 1954, No. 701, §1; Acts 1966, No. 482, §1; Acts 1977, No. 714, §1; Acts 1979, No. 181, §1, eff. July 3, 1979.



RS 28:51.1 - Treatment facility; staff membership and institutional privileges; certain health care providers

§51.1. Treatment facility; staff membership and institutional privileges; certain health care providers

A.(1) Notwithstanding any provision of the law to the contrary, the governing body of a treatment facility, as defined in R.S. 28:2, may grant staff membership, specifically delineated institutional privileges, or both, to any duly licensed, certified or registered health care provider, including but not limited to a physician, psychiatrist, psychologist, medical psychologist or psychiatric mental health nurse practitioner, as defined in R.S. 28:2.

(2) Staff membership, specifically delineated institutional privileges, or both, granted to a medical psychologist shall be conditioned upon all of the following requirements:

(a) The applicant medical psychologist shall have a valid, current, unrestricted license issued to him by the Louisiana State Board of Medical Examiners.

(b) The applicant medical psychologist shall prescribe medications in the treatment facility only in consultation, collaboration and concurrence with the patient's primary or attending physician or psychiatrist and only in accordance with the treatment facility's staff membership or privilege granting process and restrictions, if any.

(c) The patient's primary or attending physician or psychiatrist shall have staff membership, institutional privileges, or both, at the treatment facility.

(3) Staff membership, specifically delineated institutional privileges, or both, granted to a psychiatric mental health nurse practitioner shall be conditioned upon all of the following requirements:

(a) The applicant psychiatric mental health nurse practitioner shall have a valid, current, collaborative practice agreement, as defined in R.S. 37:913(9), with a psychiatrist.

(b) The applicant psychiatric mental health nurse practitioner shall have a valid, current and unrestricted advanced practice registered nurse license, as a nurse practitioner or clinical nurse specialist, issued by the Louisiana State Board of Nursing, and have been granted limited prescriptive authority pursuant to LAC 46:XLV.4513.

(c) The applicant psychiatric mental health nurse practitioner's collaborating physician shall have staff membership, institutional privileges, or both, at the treatment facility.

(d) The applicant psychiatric mental health nurse practitioner shall prescribe medications or the use of seclusion or restraint on patients in the treatment facility only in accordance with the collaborative practice agreement and in accordance with the treatment facility's staff membership or privilege granting process and restrictions, if any.

B. Nothing in this Section shall be construed to require the governing body of a treatment facility to grant staff membership, specifically delineated institutional privileges, or both, to any applicant health care provider, provided that each such applicant is considered on an individual basis regarding his qualifications.

C. Nothing in this Section shall be construed to prohibit the governing body of a treatment facility from granting or denying staff membership, specifically delineated institutional privileges, or both, on the basis of individual character, competence, experience and judgment of the applicant health care provider seeking staff membership, or specifically delineated institutional privileges, or both, from requiring the character recommendation of not more than three members of the staff for which membership is sought as a prerequisite to consideration for staff membership or specifically delineated clinical privileges.

D. "Governing body" for purposes of this Section, means the group or the individual ultimately responsible for a treatment facility's general policies with respect to staff membership and professional clinical privileges and shall include but not be limited to a board of trustees, a board of directors, a board of governors, a board of managers, a medical board, a medical director or any other official of the treatment facility with comparable responsibilities.

Acts 2006, No. 664, §1; Acts 2009, No. 251, §7, eff. Jan. 1, 2010.



RS 28:52 - Voluntary admissions; general provisions

§52. Voluntary admissions; general provisions

A. Any person who is mentally ill or person who is suffering from substance abuse may apply for voluntary admission to a treatment facility. The admitting physician may admit the person on either a formal or informal basis, as hereinafter provided.

B. Admitting physicians are encouraged to admit persons with mental illness or persons suffering from substance abuse to treatment facilities on voluntary admission status whenever medically feasible.

C. No director of a treatment facility shall prohibit any person who is mentally ill or person who is suffering from substance abuse from applying for conversion of involuntary or emergency admission status to voluntary admission status. Any patient on an involuntary admission status shall have the right to apply for a writ of habeas corpus in order to have his admission status changed to voluntary status.

D. No employee of a mental health care program or treatment facility, peace officer, physician, or psychiatric mental health nurse practitioner shall state to any person that involuntary admission may result if such person does not voluntarily admit himself to a mental health care program or treatment facility unless the employee, peace officer, physician, or psychiatric mental health nurse practitioner is prepared to execute a certificate pursuant to R.S. 28:53 or a petition pursuant to R.S. 28:54.

E. Each person admitted on a voluntary basis shall be informed of any other medically appropriate alternative treatment programs and treatment facilities known to the admitting physician and be given an opportunity to seek admission to alternative treatment programs or facilities.

F. Every patient admitted on a voluntary admission status shall be informed in writing at the time of admission of the procedures for requesting release from the treatment facility, the availability of counsel, information about the mental health advocacy service, the rights enumerated in R.S. 28:171 and rules and regulations applicable to or concerning his conduct while a patient in the treatment facility. If the person is illiterate or does not read or understand English, appropriate provisions should be made to supply him this information. In addition, a copy of the information listed in this Subsection must be posted in any area where patients are confined and treated.

G.(1) No admission may be deemed voluntary unless the admitting physician determines that the person to be admitted has the capacity to make a knowing and voluntary consent to the admission.

(2) Knowing and voluntary consent shall be determined by the ability of the individual to understand all of the following:

(a) That the treatment facility to which the patient is requesting admission is one for persons with mental illness or persons suffering from substance abuse.

(b) That he is making an application for admission.

(c) The nature of his status and the provisions governing discharge or conversion to an involuntary status.

H.(1) Voluntary patients may receive medications or treatment, but no major surgical procedure or electroshock therapy may be performed upon such patient, without the patient's written and informed consent. If it is determined by the director of the treatment facility that a voluntary patient has become incapable of making an informed consent for such procedure, he shall apply to a court of competent jurisdiction for a determination of the patient's specific incompetence to give informed consent for the procedure. If the director, in consultation with two physicians, determines that the condition of a voluntary patient who is incapable of informed consent is of such critical nature that it may be life-threatening unless major surgical procedures or electroshock treatment is administered, the emergency measures may be taken without the consent otherwise provided for in this Section.

(2)(a) Notwithstanding the provision of Paragraph (1) of this Subsection, any licensed physician may administer medication to a patient without his consent and against his wishes in a situation which, in the reasonable judgment of the physician who is observing the patient during the emergency, constitutes a psychiatric or behavioral emergency. For purposes of this Paragraph a "psychiatric or behavioral emergency" occurs when a patient, as a result of mental illness, substance abuse, or intoxication engages in behavior which, in the clinical judgment of the physician, places the patient or others at significant and imminent risk of damage to life or limb. The emergency administration of medication may be continued until the emergency subsides, but in no event shall it exceed forty-eight hours, except on weekends or holidays when it may be extended for an additional twenty-four hours.

(b) The physician shall make a reasonable effort to consult with the primary physician or primary care provider outside the facility that has previously treated the patient for his mental condition at the earliest possible time, but in no event more than forty-eight hours after the emergency administration of medication has begun, except on weekends or holidays, when the time period may be extended an additional twenty-four hours. The physician shall record in the patient's file either the date and time of the consultation and a summary of the comments of the primary physician or primary care provider or, if the physician is unable to consult with the primary physician or primary care provider, the date and time that a consultation with the primary physician or primary care provider was attempted.

Amended by Acts 1952, No. 152, §1; Acts 1954, No. 701, §1; Acts 1972, No. 154, §1; Acts 1976, No. 614, §1, eff. Aug. 4, 1976; Acts 1977, No. 714, §1; Acts 1992, No. 798, §1, eff. July 7, 1992; Acts 1993, No. 891, §1, eff. June 23, 1993; Acts 2001, No. 192, §1; Acts 2006, No. 664, §1; Acts 2012, No. 418, §1; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:52.1 - Informal voluntary admission

§52.1. Informal voluntary admission

A. In the discretion of the director, any person who is mentally ill or person who is suffering from substance abuse desiring admission to a treatment facility for diagnosis or treatment of a psychiatric disorder or substance abuse may be admitted upon the patient's request without a formal application.

B. Any patient admitted pursuant to this Section shall have the right to leave the treatment facility at any time during the normal day-shift hours of operation, which shall include but not be limited to nine a.m. to five p.m.

Added by Acts 1977, No. 714, §1; Acts 2012, No. 418, §1.



RS 28:52.2 - Formal voluntary admission

§52.2. Formal voluntary admission

A. Any person who is mentally ill or person who is suffering from substance abuse desiring admission to a treatment facility for diagnosis and/or treatment of a psychiatric disorder or substance abuse and who is deemed suitable for formal voluntary admission by the admitting physician may be so admitted upon his written request.

B. A patient admitted under the provisions of this Section shall not be detained in the treatment facility for longer than seventy-two hours after making a valid written request for discharge to the director unless an emergency certificate is executed pursuant to R.S. 28:53, or unless judicial commitment is instituted pursuant to R.S. 28:54, after making a valid written request for discharge to the director of the treatment facility.

Added by Acts 1977, No. 714, §1; Acts 2012, No. 418, §1.



RS 28:52.3 - Noncontested admission

§52.3. Noncontested admission

A. A person who is mentally ill or person who is suffering from substance abuse who does not have the capacity to make a knowing and voluntary consent to a voluntary admission status and who does not object to his admission to a treatment facility may be admitted to a treatment facility as a noncontested admission. Such person shall be subject to the same rules and regulations as a person admitted on a voluntary admission status and his treatment shall be governed by the provisions of R.S. 28:52(H).

B. A noncontested admission may be made by a physician to a treatment facility in order to initiate a complete diagnostic and evaluative study. The diagnosis and evaluation shall include complete medical, social, and psychological studies and, when medically indicated, any other scientific study which may be necessary in order to make decisions relative to the treatment needs of the patient. In the absence of specified medical reasons, the diagnostic studies shall be completed in fourteen days. Alternative community-based services shall be thoroughly considered.

Following a review of the diagnostic evaluation study, the director of the treatment facility shall determine if the person is to remain on noncontested status, is to be discharged, is to be converted to formal or informal voluntary status, or is to be involuntarily hospitalized pursuant to R.S. 28:53 or R.S. 28:54. Nothing in this Section shall be interpreted to prohibit the director of a treatment facility from transferring the patient to another treatment facility when it is medically indicated.

C. A person admitted pursuant to this Section may object to his admission at any time. If the person informs a staff member of his desire to object to his admission, a staff member shall assist him in preparing and submitting a valid written objection to the director. Upon receipt of a valid objection, the director shall release the person within seventy-two hours unless proceedings are instituted pursuant to R.S. 28:53 or R.S. 28:54.

D. In no case shall a patient remain on noncontested status longer than three months. Within that time, the patient must be converted to either a formal or an informal voluntary status, or be involuntarily hospitalized pursuant to R.S. 28:53 or R.S. 28:54, or be discharged.

Added by Acts 1977, No. 714, §1. Amended by Acts 1978, No. 782, §1, eff. July 17, 1978; Acts 2012, No. 418, §1.



RS 28:52.4 - Admission by relative

§52.4. Admission by relative

A. A person suffering from substance abuse may be admitted and detained at a public or private general hospital or a substance abuse in-patient facility for observation, diagnosis, and treatment for a period not to exceed twenty-eight days, when a parent, spouse, or the major child of the person if that child has attained the age of 18 years has admitted the person or caused him to be admitted pursuant to the provisions of R.S. 28:53.2.

B. At the time of admission of the person, the parent, spouse, or the major child of the person if that child has attained the age of 18 years shall execute or provide a written statement of facts, including personal observations, leading to the conclusion that the person is suffering from substance abuse and is dangerous to himself or others or is gravely disabled, specifically describing any dangerous acts or threats, and stating that the person has been encouraged to seek treatment but is unwilling to be evaluated on a voluntary basis.

C. As soon as practicable, but in no event more than twelve hours after admission to the hospital or in-patient facility, a physician shall examine the person and either execute an emergency certificate in accordance with R.S. 28:53(B) or order the person discharged. If an emergency certificate is executed, the physician or the director of the hospital or in-patient facility shall immediately notify the coroner, and the coroner or his deputy shall conduct an independent examination, in accordance with R.S. 28:53(G). If the coroner or his deputy executes a second emergency certificate, the person may be detained for treatment for a period not to exceed twenty-eight days from the date of his admission. Otherwise, he shall be discharged.

D. Except as inconsistent with the provisions of this Section, all other provisions of this Part applicable to persons admitted by emergency certificate shall be applicable to persons admitted pursuant to this Section.

Added by Acts 1981, No. 755, §1.



RS 28:53 - Admission by emergency certificate; extension; payment for services rendered

§53. Admission by emergency certificate; extension; payment for services rendered

A.(1) A person who is mentally ill or a person who is suffering from substance abuse may be admitted and detained at a treatment facility for observation, diagnosis, and treatment for a period not to exceed fifteen days under an emergency certificate.

(2) A person suffering from substance abuse may be detained at a treatment facility for one additional period, not to exceed fifteen days, provided that a second emergency certificate is executed. A second certificate may be executed only if and when a physician at the treatment facility and any other physician have examined the detained person within seventy-two hours prior to the termination of the initial fifteen-day period and certified in writing on the second certificate that the person remains dangerous to himself or others or gravely disabled, and that his condition is likely to improve during the extended period. The director shall inform the patient of the execution of the second certificate, the length of the extended period, and the specific reasons therefor, and shall also give notice of the same to the patient's nearest relative or other designated responsible party initially notified pursuant to Subsection F of this Section.

B.(1) Any physician, psychiatric mental health nurse practitioner, or psychologist may execute an emergency certificate only after an actual examination of a person alleged to be mentally ill or suffering from substance abuse who is determined to be in need of immediate care and treatment in a treatment facility because the examining physician, psychiatric mental health nurse practitioner, or psychologist determines the person to be dangerous to self or others or to be gravely disabled. The actual examination of the person by a psychiatrist may be conducted by telemedicine utilizing video conferencing technology provided that a licensed health care professional who can adequately and accurately assist with obtaining any necessary information including but not limited to the information listed in Paragraph (4) of this Subsection shall be in the examination room with the patient at the time of the video conference. A patient examined in such a manner shall be medically cleared prior to admission to a mental health treatment facility. Failure to conduct an examination prior to the execution of the certificate will be evidence of gross negligence.

(2) The certificate shall state:

(a) The date of the physician's, psychiatric mental health nurse practitioner's, or psychologist's examination of the person, which shall not be more than seventy-two hours prior to the date of the signature of the certificate.

(b) The objective findings of the physician, psychiatric mental health nurse practitioner, or psychologist relative to the physical or mental condition of the person, leading to the conclusion that the person is dangerous to self or others or is gravely disabled as a result of substance abuse or mental illness.

(c) The history of the case, if known.

(d) The determination of whether the person examined is in need of immediate care and treatment in a treatment facility because the patient is either:

(i) Dangerous to himself.

(ii) Dangerous to others.

(iii) Gravely disabled.

(e) That the person is unwilling or unable to seek voluntary admission.

(3) The certificate shall be dated and executed under the penalty of perjury, but need not be notarized. The certificate shall be valid for seventy-two hours and shall be delivered to the director of the treatment facility where the person is to be further evaluated and treated.

(4) In case of an emergency certificate issued pursuant to an examination conducted by telemedicine pursuant to Paragraph (1) of this Subsection and Paragraph (J)(1) of this Section, the licensed health care professional present during the actual examination shall be responsible for obtaining, recording, and attaching to the emergency certificate the following information regarding the video conference:

(a) The date.

(b) The starting and ending times.

(c) The names of all persons who were in the room and the type of license issued to the health care professional.

(d) The physical address of both the examining psychiatrist and the patient when the video conference was conducted.

C. A patient may request the director of the treatment facility to advise the executive director of the mental health advocacy service of his admission and may request representation.

D. Prior to or during confinement, under the provisions of this Title, any person or his attorney shall have the right to demand a judicial hearing to determine if probable cause exists for his continued confinement under an emergency certificate. The hearing shall be held within five days of the filing of the petition. The petition shall be filed in the court of the jurisdiction in which the patient is confined. The hearing shall be held in that court and no other except for good cause shown. If the person is confined, the judge of the court where the petition was filed may hold the hearing at the treatment facility where the person is confined, if in the opinion of the director of the treatment facility it will be detrimental to the patient's health, welfare or dignity, to travel to the court where the petition was filed. Pending the decision of the court, the patient shall remain confined unless the court orders release or a less restrictive status.

E. The attorney of any patient in a treatment facility may review his client's medical record. If deemed essential by the attorney, portions of the record specifically required for proper representation pursuant to this Title, may be copied and given to the patient's attorney. The attorney shall return all copies of his client's medical record to the treatment facility upon completion of their use.

F. An emergency certificate shall constitute legal authority to transport a patient to a treatment facility and shall permit the director of such treatment facility to detain the patient for diagnosis and treatment for a period not to exceed fifteen days, and to return the patient to the facility if he is absent with or without permission during authorized periods of detention. If necessary, peace officers shall apprehend and transport, or ambulance services, under appropriate circumstances, may locate and transport, a patient on whom an emergency certificate has been completed to a treatment facility at the request of either the director of the facility, the certifying physician, psychiatric mental health nurse practitioner, or psychologist, the patient's next of kin, the patient's curator, or the agency legally responsible for his welfare. In the case of an emergency certificate issued pursuant to an examination conducted by telemedicine pursuant to Paragraph (B)(1) of this Section, or where the valid original is not provided to the transporter, a copy transmitted by facsimile or other electronic device shall be sufficient authority for the peace officer or ambulance worker to transport the patient to a treatment facility and for the director to accept such patient. The psychiatrist shall cause the original certificate to be deposited in the United States mail properly addressed to the director of the treatment facility by the next business day following the date of examination. The director of the treatment facility shall notify the patient's nearest relative, if known, or designated responsible party, if any, in writing, of the patient's admission by emergency certificate as soon as reasonably possible.

G.(1) Upon admission of any person by emergency certificate to a treatment facility, the director of the treatment facility shall immediately notify the coroner of the parish in which the treatment facility is located of the admission, giving the following information if known:

(a) The person's name.

(b) Address.

(c) Date of birth.

(d) Name of certifying physician, psychiatric mental health nurse practitioner, or psychologist.

(e) Date and time of admission.

(f) The name and address of the treatment facility.

(2) Within seventy-two hours of admission, the person shall be independently examined by the coroner or his deputy who shall execute an emergency certificate, pursuant to Subsection B of this Section, which shall be a necessary precondition to the person's continued confinement. Except as provided in Paragraph (7) of this Subsection, if the actual examination by the psychiatrist in Paragraph (1) of Subsection B of this Section is conducted by telemedicine, the seventy-two-hour independent examination by the coroner shall be conducted in person.

(3) However, in the event that the coroner has made the initial examination and executed the first emergency commitment certificate then a second examination shall be made within the seventy-two hour period set forth in this Part by any physician at the treatment facility where the person is confined.

(4) In making either the initial examination or the second examination, when the coroner or his deputy examines the person and executes an emergency certificate and a reexamination of the person and reexecution of a certificate is necessary for any reason to insure the validity of the certificate, both the first examiner and the reexaminer shall be entitled to the fee for the service, unless they are one and the same.

(5) If, from his examination, the coroner concludes that the person is not a proper subject for emergency admission, then the person shall not be further detained in the treatment facility and shall be discharged by the director forthwith.

(6) When a person is confined in a treatment facility other than a state mental institution, the examining coroner in the parish where the patient is confined shall be entitled to the usual fee paid for this service to the coroner of the parish in which the patient is domiciled or residing. When a person is confined in a state mental institution in a parish other than his parish of domicile or residence, the examining coroner shall be entitled to the fee authorized by law in his parish for the service. In either case, the fee shall be paid and accurate records of such payments kept by the governing authority of the parish in which the patient is domiciled or residing from parish funds designated for the purpose of payment to the coroner. All coroners shall keep accurate records showing the number of patients confined in their parishes pursuant to this Section.

(7) As it relates to the parish of St. Tammany, all of the following shall apply:

(a) The coroner or deputy coroner, who is a physician, preferably a psychiatrist, may conduct an examination and execute an emergency certificate, as provided in Subparagraph (b) of this Paragraph by telemedicine utilizing video conferencing equipment, provided that all of the following are met:

(i) A licensed health care professional, who can adequately and accurately assist with obtaining any necessary information including but not limited to that information in Paragraph (B)(4) of this Section and where such health care professional will be present in the examining room with the patient at the time of the video conferencing.

(ii) The coroner or deputy coroner who is a physician, preferably a psychiatrist, shall comply with all of the provisions in Subsection F of this Section.

(b) The coroner or deputy coroner, who is a physician, preferably a psychiatrist, may conduct an examination and execute an emergency certificate, as provided in Subparagraph (a) of this Paragraph by telemedicine under all of the following circumstances:

(i) If the initial examination, pursuant to Paragraph (B)(1) of this Section, has been made in person by a psychiatrist, psychiatric mental health nurse practitioner, or a psychologist.

(ii) If the coroner conducted the initial examination, pursuant to Paragraph (3) of this Subsection, by telemedicine and has executed the first emergency commitment certificate, a second examination shall be made in person within the seventy-two hour period set forth in this Part by any psychiatrist, psychiatric mental health nurse practitioner, or a psychologist at the treatment facility where the person is confined.

(c)(i) When a patient is transferred from another parish pursuant to an emergency certificate, a second physician's emergency certificate, when appropriate, shall be executed by a physician at the admitting facility.

(ii) The coroner shall be notified immediately following the execution of the second emergency certificate and shall conduct an independent examination within seventy-two hours as provided in Paragraph (2) of this Subsection, in the manner provided in accordance with Subparagraph (a) of this Paragraph.

(iii) Nothing herein shall be construed to authorize a period of commitment to exceed fifteen days from the date and time the initial emergency certificate was executed in the parish of origin.

(8) As it relates to the parishes of East Baton Rouge, Jefferson, Orleans, and Ouachita, the following shall apply:

(a) When a patient is transferred from another parish pursuant to an emergency certificate, a second physician's emergency certificate, when appropriate, shall be executed by a physician at the admitting facility.

(b) The coroner shall be notified immediately following the execution of the second emergency certificate and shall conduct an independent examination within seventy-two hours as provided in Paragraph (2) of this Subsection, in the manner provided in accordance with Subparagraph (G)(7)(a) of this Section.

(c) Nothing herein shall be construed to authorize a period of commitment to exceed fifteen days from the date and time the initial emergency certificate was executed in the parish of origin.

H. If the patient admitted to a treatment facility pursuant to this Section is a proper candidate for judicial commitment pursuant to R.S. 28:54, the director of the treatment facility, or any interested party, may apply for such commitment under provisions of that Section. Such a patient, hospitalized on an emergency certificate, for whom a petition for judicial commitment has been filed in court may continue to be detained for a further period on order of the court.

I. Every patient admitted by emergency certificate shall be informed in writing at the time of his admission of the procedures of requesting release from the treatment facility, the availability of counsel, information about the mental health advocacy service, the rights enumerated in R.S. 28:171 and the rules and regulations applicable to or concerning his conduct while a patient in the treatment facility. If the person is illiterate or does not read or understand English, appropriate provisions should be made to supply him this information. In addition, a copy of the information mentioned in this Subsection must be posted in any area where patients are confined and treated.

J.(1) Upon the request of a credible person of legal age who is financially unable to afford a private physician or who cannot immediately obtain an examination by a physician, the parish coroner may render, or the coroner or a judge of a court of competent jurisdiction may cause to be rendered by a physician, an actual examination of a person alleged to be mentally ill or suffering from substance abuse and in need of immediate medical treatment because he is dangerous to himself or others or is gravely disabled. The actual examination of the person by a psychiatrist may be conducted by telemedicine utilizing video conferencing technology provided that a licensed health care professional who can adequately and accurately assist with obtaining any necessary information including but not limited to the information listed in Paragraph (B)(4) of this Section shall be in the examination room with the patient at the time of the video conference. If the coroner is not a physician he may deputize a physician to perform this examination. To accomplish the examination authorized by this Subsection, if the coroner or the judge is apprehensive that his own safety or that of the deputy or other physician may be endangered thereby, he shall issue a protective custody order pursuant to R.S. 28:53.2.

(2) If the examining physician determines that the above standard is met, he shall execute an emergency certificate and shall transport or cause to be transported the person named in the emergency certificate to a treatment facility. Failure to render an actual examination prior to execution of the emergency certificate shall be evidence of gross negligence.

(3) In any instance where the coroner or his deputy executes the first emergency certificate, the second emergency certificate shall not be executed by the coroner or his deputy, but the second emergency certificate may be executed by any other physician including a physician at the treatment center. However, if the first examination by the coroner is conducted by a psychiatrist utilizing video conferencing technology, the second examination shall be conducted in person.

K.(1)(a) Patients admitted by emergency certificate may receive medication and treatment without their consent, but no major surgical procedure or electroshock therapy may be performed without the written consent of a court of competent jurisdiction after a hearing. With regard to the administration of medicine, if the patient objects to being medicated, prior to making a final decision, the treating physician shall make a reasonable effort to consult with the primary physician or primary care provider outside of the facility that has previously treated the patient for his mental condition. The treating physician shall, prior to the administration of such medication, record in the patient's file either the date and time of the consultation and a summary of the comments of the primary physician or primary care provider or, if the treating physician is unable to consult with the primary physician or primary care provider, the date and time that a consultation with the primary physician or primary care provider was attempted.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, any licensed physician may administer medication to a patient without his consent and against his wishes in a situation which, in the reasonable judgment of the physician who is observing the patient during the emergency, constitutes a psychiatric or behavioral emergency. For purposes of this Paragraph a "psychiatric or behavioral emergency" occurs when a patient, as a result of mental illness, substance abuse, or intoxication engages in behavior which, in the clinical judgment of the physician, places the patient or others at significant and imminent risk of damage to life or limb. The emergency administration of medication may be continued until the emergency subsides, but in no event shall it exceed forty-eight hours, except on weekends or holidays when it may be extended for an additional twenty-four hours.

(c) The physician shall make a reasonable effort to consult with the primary physician or primary care provider outside the facility that has previously treated the patient for his mental condition at the earliest possible time, but in no event more than forty-eight hours after the emergency administration of medication has begun, except on weekends or holidays, when the time period may be extended an additional twenty-four hours. The physician shall record in the patient's file either the date and time of the consultation and a summary of the comments of the primary physician or primary care provider or, if the physician is unable to consult with the primary physician or primary care provider, the date and time that a consultation with the primary physician or primary care provider was attempted.

(2) If the director of the treatment facility, in consultation with two physicians, determines that the condition of such a patient is of such a critical nature that it may be life-threatening unless major surgical procedures or electroshock treatment is administered, such emergency measures may be performed without the consent otherwise provided for in this Section.

L.(1) A peace officer or a peace officer accompanied by an emergency medical service trained technician may take a person into protective custody and transport him to a treatment facility for a medical evaluation when, as a result of his personal observation, the peace officer or emergency medical service technician has reasonable grounds to believe the person is a proper subject for involuntary admission to a treatment facility because the person is acting in a manner dangerous to himself or dangerous to others, is gravely disabled, and is in need of immediate hospitalization to protect such a person or others from physical harm. The person may only be transported to one of the following:

(a) A community mental health center.

(b) A public or private general hospital.

(c) A public or private mental hospital.

(d) A detoxification center.

(e) A substance abuse clinic.

(f) A substance abuse in-patient facility.

(2) Upon arrival at the treatment facility, the escorting peace officer shall then be relieved of any further responsibility and the person shall be immediately examined by a physician, preferably a psychiatrist, who shall determine if the person shall be voluntarily admitted, admitted by emergency certificate, or discharged.

(3) In the case of a person suffering from substance abuse and where any of the above facilities are unavailable, the peace officer and emergency medical service technician may use whatever means or facilities available to protect the health and safety of the person suffering from substance abuse until such time as any of the above facilities become available. In taking a person into protective custody the peace officer and emergency medical service technician may take reasonable steps to protect themselves. A peace officer or emergency medical service technician who acts in compliance with this section is acting in the course of his official duty and cannot be subjected to criminal or civil liability as a result thereof.

M. Under the provisions of this Part no person shall be placed in protective custody for a period in excess of seventy-two hours. Any person placed in protective custody under the provisions of this Part shall be considered as an inmate for maintenance purposes only.

N.(1) Public and private general hospitals and their personnel who provide services in good faith for commitments defined in this Part shall not be liable for damages suffered by the patient as a result of the commitment or damages caused by the patient during the term of the commitment, unless the damage or injury was caused by willful or wanton negligence or gross misconduct. This limitation of liability shall only apply to public and private general hospital personnel who within the preceding twelve-month period have received appropriate training in nonviolent crisis intervention and such training has been documented in their personnel files. The training shall be provided by an instructor who has attended a course in crisis intervention taught by a certified instructor.

(2) The provisions of this Subsection shall not affect the provisions of R.S. 40:2113.6 or the Federal Emergency Medical Treatment and Active Labor Act, 42 U.S.C. 1395dd.

O.(1) For the purposes of this Chapter, "public and private general hospital personnel" shall mean all persons who provide services or furnish assistance to a public or private general hospital in connection with the operations or delivery of patient care, including employees, independent contractors or volunteers.

(2) Notwithstanding the provisions of this Section or R.S. 28:63, "public and private general hospital personnel" does not include physician, psychiatric mental health nurse practitioner, medical psychologist, or psychologist as defined in R.S. 28:2, for the purpose of nonviolent crisis intervention training.

P.(1) Notwithstanding any provision of law to the contrary, no claim for payment for inpatient behavioral health services provided to a person while admitted and detained in a facility that provides mental health services under an emergency certificate, issued in accordance with the provisions of this Section, shall be denied by Medicaid, an entity contracted with the state for the provision of Medicaid services, or any hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, contract or other agreement with a health maintenance organization or a preferred provider organization, health and accident insurance policy, or any other insurance contract of this type in this state, including a group insurance plan, a self-insurance plan, and the Office of Group Benefits programs, on the basis of medical necessity if all of the following conditions are met:

(a) Claims for payment of services issued in accordance with this Subsection shall be limited to behavioral health expenditures and shall exclude payment for non-behavioral health services or other medical expenses not directly related to the provision of behavioral health care, treatment, or services with the exception of usual and customary laboratory services necessary to monitor patient progress.

(b) The admitting physician and the evaluating psychiatrist or medical psychologist shall offer the subject of the emergency certificate the opportunity for voluntary admission pursuant to R.S. 28:53.

(c) Any patient committed under an emergency certificate to inpatient treatment by a facility that provides mental health services shall be evaluated by a psychiatrist or medical psychologist in the admitting facility within twenty-four hours of arrival at the admitting facility. After the psychiatric evaluation, payment of claims shall be determined by medical necessity. For purposes of this Subsection, "admitting facility" means a crisis receiving center, acute treatment hospital or facility, distinct part psychiatric unit, or free-standing psychiatric hospital or facility.

(2) Nothing in this Subsection shall be construed or interpreted to require payment of claims in a manner other than in accordance with the terms and conditions of the health insurance contract.

(3) In the event that funding is necessary pursuant to the provisions of this Subsection, the utilization of available Community Development Block Grant (CDBG) funds shall be authorized only upon the approval of the Centers for Medicare and Medicaid Services (CMS).

Amended by Acts 1962, No. 395, §1; Acts 1972, No. 154, §1; Acts 1973, No. 80, §1; Acts 1976, No. 614, §1, eff. Aug. 4, 1976; Acts 1977, No. 714, §1; Acts 1978, No, 782, §1, eff. July 17, 1978; Acts 1979, No. 767, §1; Acts 1981, No. 500, §1; Acts 1981, Ex.Sess., No. 31, §1, eff. Nov. 19, 1981; Acts 1985, No. 392, §1; Acts 1989, No. 204, §1; Acts 1992, No. 120, §1; Acts 1992, No. 798, §1, eff. July 7, 1992; Acts 1993, No. 891, §1, eff. June 23, 1993; Acts 2001, No. 192, §1; Acts 2005, No. 480, §1; Acts 2006, No. 664, §1; Acts 2008, No. 153, §1; Acts 2010, No. 894, §1, eff. July 2, 2010; Acts 2011, 1st Ex. Sess., No. 13, §1; Acts 2012, No. 418, §1; Acts 2014, No. 685, §1; Acts 2015, No. 390, §1; Acts 2016, No. 384, §1.



RS 28:53.1 - Repealed by Acts 1978, No. 680, 3

§53.1. Repealed by Acts 1978, No. 680, §3



RS 28:53.2 - Order for custody; grounds; civil liability; criminal penalty for making a false statement

§53.2. Order for custody; grounds; civil liability; criminal penalty for making a false statement

A. Any parish coroner or judge of a court of competent jurisdiction may order a person to be taken into protective custody and transported to a treatment facility or the office of the coroner for immediate examination when a peace officer or other credible person executes a statement under private signature specifying that, to the best of his knowledge and belief, the person is mentally ill or suffering from substance abuse and is in need of immediate treatment to protect the person or others from physical harm. The statement may include the following information:

(1) A statement of facts, including the affiant's observations, leading to the conclusion that the person is mentally ill or suffering from substance abuse and dangerous to himself or others or gravely disabled.

(2) The date and place of any dangerous acts or threats.

(3) The name and surname, if known, of any other person who is in danger.

(4) Facts showing that the person sought has been encouraged to seek treatment and is unwilling to be evaluated on a voluntary basis, and

(5) Facts showing that the affiant has attempted to contact a specific treatment facility or a specific physician in order to obtain an examination of the person sought to be treated.

B. Any parish coroner or judge of a court of competent jurisdiction may order that a person be taken into protective custody and transported to a treatment facility or the office of the coroner for immediate examination when a physician, psychiatric mental health nurse practitioner, psychologist or assigned case manager pursuant to Part III-A of Chapter 1 of this Title presents to the coroner an order of involuntary outpatient treatment, and executes a statement specifying that there is substantial evidence that the patient is not in compliance with the order and there are reasonable grounds to believe that he poses a significant risk of being a danger to self or others.

C. The order for custody shall be in writing, in the name of the state of Louisiana, signed by the district judge or parish coroner, and shall state the following:

(1) The date and hour of issuance and the municipality or parish where issued.

(2) The name of the person to be taken into custody, or if his name is not known a designation of the person by any name or description by which he can be identified with reasonable certainty.

(3) A description of the acts or threats which have led to the belief that the person is mentally ill or suffering from substance abuse and is in need of immediate hospitalization to protect the person or others from physical harm, and

(4) That the person shall be taken to a community mental health center, a public or private general hospital, a public or private mental hospital, coroner's office or a detoxification center.

(5) That law enforcement officers are to use reasonable and necessary precautions when appropriate, in the execution of an order for custody pursuant to Subsection A and Paragraph (G)(1) of this Section, to avoid a violent encounter with the person being taken into custody. For the purposes of this Paragraph, "reasonable and necessary precautions" include crisis management strategies.

D. The order for custody shall be effective for seventy-two hours from its issuance by the coroner or judge and shall be delivered to the appropriate law enforcement agency for execution by hand, facsimile, or other electronic means, including but not limited to e-mail. The law enforcement officer or transporting person shall deliver a copy of the order for custody to the coroner, patient, and director of the treatment facility upon execution with the date and hour that the person is taken into protective custody clearly written on the order. Without delay, and in no event more than twelve hours after being taken into protective custody, the person shall be delivered to a treatment facility or the office of the coroner or he shall be released. Upon arrival, the person in custody shall be examined immediately by the coroner or, if at a treatment facility, by a physician, preferably a psychiatrist, medical psychologist, or psychiatric mental health nurse practitioner, who shall determine if the person shall be voluntarily admitted, admitted by emergency certificate, admitted as a noncontested admission, or discharged. The person in custody shall be examined within twelve hours of his arrival at the treatment facility or coroner's office or he shall be released.

E. Coroners and assistant coroners who act in good faith to order persons to be taken into protective custody and transported for examination in accordance with this Section shall not be civilly liable for damages to such persons resulting from those actions.

F. Any person who is found guilty of executing a statement that another person is mentally ill or suffering from substance abuse and is in need of immediate treatment to protect the person or others that the affiant knows or should know is false may be imprisoned, with or without hard labor, for not more than one year, or fined not more than one thousand dollars.

G.(1) If refused or obstructed from admittance, any elected coroner or his support staff, accompanied by a law enforcement officer, who has announced his authority and purpose, may apply to a court of competent jurisdiction for an order to break open an outer or inner door or window of any vehicle, water craft, aircraft, structure or dwelling in order to restrain and transport the person subject to a request and order for protective custody and examination after a mental health professional has intervened and attempted to counsel the person regarding his voluntary surrender.

(2) The application for a court order allowing forcible entry pursuant to Paragraph (1) of this Subsection shall be accompanied by a copy of the order for protective custody and an affidavit of the coroner or his support staff reciting facts establishing probable cause for forced entry. In exceptional circumstances, the facts supporting the order and the exceptional circumstances may be relayed orally, including telephonically, to the judge, and the order of the judge may be issued orally. In such cases, a copy of the order for protective custody and an affidavit containing the information relayed orally to the judge, including any telephonic communication, shall be provided to the judge within twenty-four hours of taking the person into protective custody. Upon the timely presentation of the copy of the order for protective custody and the affidavit of the oral communications, the judge shall issue a written order acknowledging receipt of the required information and of his oral order allowing forcible entry.

(3) Any elected coroner or his support staff, accompanied by a law enforcement officer required to make a forceful entry to comply with a request and order for protective custody shall be immune from civil liability for or resulting from any act, decision, omission, communication, or any act or failure to act, made in good faith while engaged in the performance of his duty.

(4) The civil immunity provided for in this Subsection shall not extend to any action for the serious bodily injury or wrongful death occasioned as a result of the restraint or transportation of the person subject to the request and order for protective custody. Neither shall such immunity from civil liability extend to actions by any third party who is physically injured during the execution of a request and order for protective custody.

H.(1) Public and private general hospitals and their personnel who provide services in good faith for defined commitments in this Part shall not be liable for damages suffered by the patient as a result of the commitment or damages caused by the patient during the term of the commitment, unless the damage or injury was caused by willful or wanton negligence or gross misconduct. This limitation of liability shall only apply to public and private general hospital personnel who within the preceding twelve-month period have received appropriate training in nonviolent crisis intervention and such training has been documented in their personnel files. The training shall be provided by an instructor who has attended a course in crisis intervention taught by a certified instructor.

(2) The provisions of this Subsection shall not affect the provisions of R.S. 40:2113.6 or the Federal Emergency Medical Treatment and Active Labor Act, 42 U.S.C. 1395dd.

Added by Acts 1978, No. 782, §1, eff. July 17, 1978. Acts 1986, No. 768, §1; Acts 1990, No. 516, §1; Acts 1991, No. 907, §1; Acts 1992, No. 293, §1; Acts 2001, No. 466, §1; Acts 2003, No. 793, §1; Acts 2005, No. 409, §1; Acts 2005, No. 480, §1; Acts 2006, No. 664, §1; Acts 2008, No. 407, §1; Acts 2014, No. 53, §1.



RS 28:53.3 - Order for custody; grounds; teleconference; Jefferson Parish

§53.3. Order for custody; grounds; teleconference; Jefferson Parish

When a peace officer or other credible person executes a statement made to the best of his knowledge, belief, and personal observations from any law enforcement agency physically located in the city of Kenner or the towns of Jean Lafitte or Grand Isle pursuant to R.S. 28:53.2, the statement may be made by video conference between the peace officer or other credible person and the Jefferson Parish coroner's office. If the affiant is credible, qualified staff of the coroner's office shall complete an order for protective custody form based on information obtained in the video interview and immediately fax the form to the appropriate law enforcement agency. If the statement meets with the affiant's approval, the affiant shall sign the statement. The signature of the affiant shall be witnessed on the video and by a peace officer and immediately faxed to the coroner's office for the coroner's signature. Thereafter, the original signed form shall be sent to the Jefferson Parish coroner's office.

Acts 2013, No. 226, §1.



RS 28:54 - Judicial commitment; procedure

§54. Judicial commitment; procedure

A. Any person of legal age may file with the court a petition which asserts his belief that a person is suffering from mental illness which contributes or causes that person to be a danger to himself or others or to be gravely disabled, or is suffering from substance abuse which contributes or causes that person to be a danger to himself or others or to be gravely disabled and may thereby request a hearing. The petition may be filed in the judicial district in which the respondent is confined, or if not confined, in the judicial district where he resides or may be found. The hearing shall not be transferred to another district except for good cause shown. A petitioner who is unable to afford an attorney may seek the assistance of any legal aid society or similar agency if available.

B.(1) The petition shall contain the facts that are the basis of the assertion and provide the respondent with adequate notice and knowledge relative to the nature of the proceedings.

(2)(a) In addition, the petition shall contain the following information regarding the respondent:

(i) Name.

(ii) Date of birth.

(iii) Alias names, if any.

(iv) Social security number.

(v) Sex.

(vi) Race.

(b) If the petitioner is unable to provide any of the information listed in this Subparagraph, the petitioner shall include in the petition the reasons why that information cannot be provided.

C. Upon the filing of the petition, the court shall assign a time, not later than eighteen calendar days thereafter, shall assign a place for a hearing upon the petition, and shall cause reasonable notice thereof to be given to the respondent, respondent's attorney and the petitioner. The notice shall inform such respondent that he has a right to be present at the hearing; that he has a right to counsel; that he, if indigent or otherwise qualified, has the right to have counsel appointed to represent him by the Mental Health Advocacy Service, and that he has the right to cross examine witnesses testifying at any hearing on such application.

D.(1) As soon as practical after the filing of the petition, the court shall review the petition and supporting documents, and determine whether there exists probable cause to believe that the respondent is suffering from mental illness which contributes to his being or causes him to be a danger to himself or others or gravely disabled, or is suffering from substance abuse which contributes to his being or causes him to be a danger to himself or others or gravely disabled. If the court determines that probable cause exists, the court shall appoint a physician, preferably a psychiatrist, to examine the respondent and make a written report to the court and the respondent's attorney on the form provided by the office of behavioral health of the Louisiana Department of Health. The court-appointed physician may be the respondent's treating physician. The written report shall be made available to counsel for the respondent at least three days before the hearing. This report shall set forth specifically the objective factors leading to the conclusion that the person has a mental illness or suffers from substance abuse, the actions or statements by the person leading to the conclusion that the mental illness or substance abuse causes the person to be dangerous to himself or others or to be gravely disabled and in need of immediate treatment as a result of such illness or abuse, and why involuntary confinement and treatment are indicated. The following criteria should be considered by the physician:

(a) The respondent is suffering from serious mental illness which contributes or causes him to be dangerous to himself or others or to be gravely disabled or from substance abuse which contributes or causes him to be dangerous to himself or others or to be gravely disabled.

(b) The respondent's condition is likely to deteriorate needlessly unless he is provided appropriate medical treatment.

(c) The respondent's condition is likely to improve if he is provided appropriate medical treatment.

(2) The respondent or his attorney shall have the right to seek an additional independent medical opinion, when necessary, in their discretion. If the respondent is indigent, this opinion may be paid for by the Mental Health Advocacy Service, upon the approval of its executive director. Reasonable compensation of the appointed examining physicians and all court costs shall be established by the court and ordered paid by respondent or petitioner in the discretion of the court. If it is determined by the court that the costs shall not be borne by the respondent or the petitioner, then compensation to the physicians and all court costs shall be paid from funds appropriated to the judiciary, but such court costs shall not exceed the sum of one hundred twenty-five dollars.

(3) If the respondent refuses to be examined by the court appointed physician as herein provided, or if the judge, after reviewing the petition and an affidavit filed pursuant to R.S. 28:53.2 or the report of the treating physician or the court appointed physician, finds that the respondent is mentally ill or suffering from substance abuse and is in need of immediate hospitalization to protect the person or others from physical harm, or that the respondent's condition may be markedly worsened by delay, then the court may issue a court order for custody of the respondent, and a peace officer shall deliver the respondent to a treatment facility designated by the court. The court shall also issue an order to the treatment facility authorizing detention of the respondent until the commitment hearing is completed, unless he is discharged by the director.

(4) Unless the individual is currently hospitalized or under an emergency certificate, he shall be allowed to remain in his home or other place of residence pending an ordered examination and to return to his home or other place of residence upon completion of the examination. An examining physician may execute an emergency certificate pursuant to R.S. 28:53 if he deems that action appropriate. In such a case, the respondent shall be admitted pursuant to R.S. 28:53 pending the hearing on the petition.

E.(1) Public and private general hospitals and their personnel who provide services in good faith for commitments defined in this Part shall not be liable for damages suffered by the patient as a result of the commitment or damages caused by the patient during the term of the commitment, unless the damage or injury was caused by willful or wanton negligence or gross misconduct. This limitation shall only apply to public and private general hospital personnel who within the preceding twelve-month period have received appropriate training in nonviolent crisis intervention and such training has been documented in their personnel files. The training shall be provided by an instructor who has attended a course in crisis intervention taught by a certified instructor.

(2) The provisions of this Subsection shall not affect the provisions of R.S. 40:2113.6 or the Federal Emergency Medical Treatment and Active Labor Act, 42 USC §1395dd.

Amended by Acts 1972, No. 154, §1; Acts 1977, No. 714, §1; Acts 1978, No. 782, §1, eff. July 17, 1978; Acts 1980, No. 682, §1; Acts 1982, No. 209, §1; Acts 1990, No. 204, §1; Acts 1993, No. 899, §1; Acts 2005, No. 480, §1; Acts 2013, No. 220, §10, eff. June 11, 2013; Acts 2013, No. 403, §2, eff. Jan. 1, 2014; Acts 2013, No. 404, §2, eff. Jan. 1, 2014; Acts 2014, No. 181, §1.



RS 28:55 - Judicial hearings

§55. Judicial hearings

A. At the appointed time, the court shall conduct a hearing on the petition. Before the hearing, the respondent may move for a change of venue to the parish of his domicile, which motion shall be granted only for compelling reasons. If the respondent is confined to a hospital, the judge of the court where the petition was filed may hold the hearing on such commitment at the treatment facility where the person is confined, if in the opinion of at least one of the physicians appointed by the court to examine him, it will be detrimental to his health, welfare, or dignity to travel to the court where the petition was filed.

B. The court shall provide respondent a reasonable opportunity to select his own counsel. In the event the respondent does not select counsel and is unable to pay for counsel, or in the event counsel selected by respondent refuses to represent said respondent or is not available for such representation, then the court shall appoint counsel for respondent provided by the mental health advocacy service. Reasonable compensation of appointed counsel shall be established by the court and may be ordered paid by respondent or petitioner in the discretion of the court if either is found financially capable. If it is determined by the court that the costs shall not be borne by the respondent or the petitioner, then compensation to the attorney shall be paid from funds appropriated to the judiciary.

C. The respondent shall have the right to privately retained and paid counsel at any time. However, all respondents must be represented by counsel as early as possible in every proceeding. If attorneys are available through the mental health advocacy service, the court shall contact the office of the service and request the assignment of an attorney who will be appointed. In cases where the service is unable to provide representation, the court shall select and appoint an attorney to represent the respondent, whose fee shall be set by the court. An attorney appointed to represent a person by a court pursuant to this Title has a continuing duty toward that person even after admission. That duty shall include, but not be limited to, follow-up investigation of the circumstances of the person and representation in subsequent proceedings relating to admission, status, and discharge. The duty shall continue until it is terminated by the court making the appointment.

D. On the day appointed, the hearing shall take precedence over all other matters, except pending cases of the same type. The court shall conduct the hearing in as formal a manner as is possible under the circumstances and shall admit evidence according to the usual rules of evidence. Witnesses and evidence tending to show that the person who is the subject of the petition is a proper subject for judicial commitment shall be presented first. The respondent has a right to be present unless the court finds that he knowingly, voluntarily, and intelligently waives his presence. The respondent or his counsel shall have the right to present evidence and cross examine witnesses who may testify at the hearing. If the respondent is present at the hearing and is medicated, the court shall be informed of the medication and its common effects. If the respondent or his attorney notifies the court not less than three days before the hearing that he wishes to cross examine the examining physicians, the court shall order such physicians to appear in person or by deposition. The court shall cause a recording of the testimony of the hearing to be made, which shall be transcribed only in the event of an appeal from the judgment. A copy of such transcript shall be furnished without charge, to any appellant whom the court finds unable to pay for the same. The cost of such transcript shall be paid from funds appropriated to the judicial department.

E.(1) If the court finds by clear and convincing evidence that the respondent is dangerous to self or others or is gravely disabled, as a result of substance abuse or mental illness, it shall render a judgment for his commitment. After considering all relevant circumstances, including any preference of the respondent or his family, the court shall determine whether the respondent should be committed to a treatment facility which is medically suitable and least restrictive of the respondent's liberty. However, if the placement determined by the court is unavailable, the court shall commit the respondent to the Louisiana Department of Health for placement in a state treatment facility until such time as an opening is available for transfer to the treatment center determined by the court, unless the respondent waives the requirement for such transfer. Within fifteen days following an alternative placement, the department shall submit a report to the court stating the reasons for such placement and seeking court approval of the placement.

(2) Following commitment of the respondent to the department, the department shall consider all of the following in determining the appropriate state treatment facility in which to place the respondent:

(a) The medical needs of the respondent.

(b) The treatment programs available at each treatment facility.

(c) The facility which would be least restrictive of the respondent's liberty.

(d) The availability of space at the respective treatment facilities.

(e) The preference of the respondent and the proximity of the respondent's family to the location of the facility.

(3) Unless prohibited by the respondent, the department shall notify the respondent's family of his placement at and/or transfer to a state treatment facility.

(4) The director shall notify the court in writing when a patient has been discharged or conditionally discharged.

(5) The court order shall order a suitable person to convey such person to the treatment facility and deliver respondent, together with a copy of the judgment and certificates, to the director. In appointing a person to execute the order, the court should give preference to a near relative or friend of the respondent.

(6) The court may, if it finds it to be in the best interest of the respondent, revoke the certificate or judgment of commitment.

F. Notice of any action taken by the court shall be given to the respondent and his attorney as well as to the director of the designated treatment facility in such manner as the court concludes would be appropriate under the circumstances.

G. Each court shall keep a record of the cases relating to persons with mental illness coming before it under this Title and the disposition of them. It shall also keep on file the original petition and certificates of physicians required by this Section, or a microfilm duplicate of such records. All records maintained in the courts under the provisions of this Section shall be sealed and available only to the respondent or his attorney, unless the court, after hearing held with notice to the respondent, determines such records should be disclosed to a petitioner for cause shown.

H. Every patient admitted by judicial commitment shall be informed in writing at the time of admission of the procedures for requesting release from the treatment facility, the availability of counsel, information about the mental health advocacy service, the rights enumerated in R.S. 28:171, and the rules and regulations applicable to or concerning his conduct while a patient in the treatment facility. If the person is illiterate or does not read or understand English, appropriate provisions should be made to supply him this information. In addition a copy of the information listed in this Subsection must be posted in any area where patients are confined and treated.

I.(1)(a) A patient confined to a treatment facility by judicial commitment may receive medication and treatment without his consent, but no major surgical procedures or electroshock therapy may be performed without the written authority of a court of competent jurisdiction after a hearing. With regard to the administration of medicine, if the patient objects to being medicated, prior to making a final decision, the treating physician shall make a reasonable effort to consult with the primary physician or the primary care provider outside of the facility that has previously treated the patient for his mental condition. The treating physician shall, prior to the administration of such medication, record in the patient's file either the date and time of the consultation and a summary of the comments of the primary physician or primary care provider or, if the treating physician is unable to consult with the primary physician or primary care provider the date and time that a consultation with the primary physician or primary care provider was attempted.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, any licensed physician may administer medication to a patient without his consent and against his wishes in situations which, in the reasonable judgment of the physician who is observing the patient during the emergency, constitutes a psychiatric or behavioral emergency. For purposes of this Paragraph, a "psychiatric or behavioral emergency" occurs when a patient, as a result of mental illness, substance abuse, or intoxication engages in behavior which, in the clinical judgment of the physician, places the patient or others at significant and imminent risk of damage to life or limb. The emergency administration of medication may be continued until the emergency subsides, but in no event shall it exceed forty-eight hours, except on weekends or holidays when it may be extended for an additional twenty-four hours.

(c) The physician shall make a reasonable effort to consult with the primary physician or primary care provider outside the facility that has previously treated the patient for his mental condition at the earliest possible time, but in no event more than forty-eight hours after the emergency administration of medication has begun, except on weekends or holidays, when the time period may be extended an additional twenty-four hours. The physician shall record in the patient's file either the date and time of the consultation and a summary of the comments of the primary physician or primary care provider or, if the physician is unable to consult with the primary physician or primary care provider the date and time that a consultation with the primary physician or primary care provider was attempted.

(2) If the director of the hospital, in consultation with two physicians, determines that the condition of a committed patient is of such critical nature that it may be life-threatening unless major surgical procedures or electroshock treatment is administered, such measures may be performed without the consent otherwise provided for in this Section.

J. No director of a treatment facility shall prohibit any person who is mentally ill or person who is suffering from substance abuse from applying for conversion of involuntary or emergency admission status to voluntary admission status. Any patient on an involuntary admission status shall have the right to apply for a writ of habeas corpus to have his admission status changed to voluntary status.

Amended by Acts 1954, No. 701, §1; Acts 1972, No. 154, §1; Acts 1977, No. 714, §1; Acts 1978, No. 782, §1, eff. July 17, 1978; Acts 1992, No. 798, §1, eff. July 7, 1992; Acts 1993, No. 427, §1, eff. June 9, 1993; Acts 1993, No. 891, §1, eff. June 23, 1993; Acts 1993, No. 899, §1; Acts 2001, No. 192, §1; Acts 2006, No. 664, §1; Acts 2012, No. 418, §1; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:56 - Judicial commitment; review; appeals

§56. Judicial commitment; review; appeals

A.(1)(a) Except as provided in Subparagraph (b) of this Paragraph, all judicial commitments except those for alcoholism shall be for a period not to exceed one hundred eighty days. The period of commitment shall expire at the end of the judicial commitment period, and the patient, if not converted to a voluntary status, shall be discharged unless a petition for judicial commitment has been filed prior to the expiration of the commitment period. If the court finds by clear and convincing evidence that the patient is dangerous to self or others or is gravely disabled as a result of mental illness, it shall render a judgment for his commitment for an additional period. Except as provided in Subparagraph (b) of this Paragraph, each additional judicial commitment shall expire at the end of one hundred eighty days.

(b) If a person has been judicially committed for four consecutive one- hundred-eighty-day periods pursuant to the provisions of Subparagraph (a) of this Paragraph and during this time has not been conditionally discharged, the period of a subsequent judicial commitment may exceed one hundred eighty days but shall not exceed one year.

(2)(a) The hearing on the petition shall be conducted according to the procedures and standards set forth in R.S. 28:54 and 55, and this Section. The hearing may be held by the district court for the judicial district in which the patient is being confined, or if not confined, by the district court for the judicial district where he resides or may be found. The hearing shall not be transferred to another district except for good cause shown.

(b) All judicial commitments shall be reviewed by the court issuing the order for commitment every ninety days, except those for alcoholism and except those individuals committed pursuant to Code of Criminal Procedure Article 648(B) whose cases shall continue to be reviewed annually. The director of the treatment facility to which the person has been judicially committed shall issue reports to the court and to counsel of record at these intervals setting forth the patient's response to treatment, his current condition, and the reasons why continued involuntary treatment is necessary to improve the patient's condition or to prevent it from deteriorating. These reports shall be treated by the court as confidential and shall not be available for public examination, nor shall they be subject to discovery in any proceedings other than those initiated pursuant to this Title.

(3) The court may at any time, upon application or upon its own motion, order a new hearing to be held in order to determine whether the involuntary status should be continued.

B. A commitment for alcoholism shall expire after forty-five days and the patient, if not converted to a voluntary status, shall be discharged, unless the court, upon application by the director of the treatment facility, finds that continued involuntary treatment is necessary and orders the patient recommitted for a period not to exceed sixty days; however, not more than two such sixty-day recommitments may be ordered in connection with the same continuous confinement.

C. Notwithstanding an order of judicial commitment, the director of the treatment facility to which the individual is committed is encouraged to explore treatment measures that are medically appropriate and less restrictive. The director may at any time convert an involuntary commitment to a voluntary one should he deem that action medically appropriate. He shall inform the court of any action in that regard. The director may discharge any patient if in his opinion discharge is appropriate. The director shall not be legally responsible to any person for the subsequent acts or behavior of a patient discharged in good faith.

D. A person who is judicially committed shall be allowed to appeal devolutively from the order to the court of appeal. If the lower court finds the individual indigent, it shall allow the appeal to be taken in forma pauperis. Upon perfection of an appeal, it shall be heard in a summary manner, taking preference over all other cases except similar matters.

E. Upon affirmation of the order of commitment, the individual may apply for appropriate writs from the supreme court which shall be heard in a summary manner.

F. Nothing in this Title shall deny the right of habeas corpus, including an application based upon a change of circumstances.

G.(1) A person who is judicially committed may be conditionally discharged for a period of up to one hundred twenty days by the director or by the court. The patient may be required to report for outpatient treatment as a condition of his release. The terms and conditions of the conditional discharge shall be specifically set forth in writing and signed by the patient. A copy of the conditional discharge shall be given to the patient and explained to him before he is discharged.

(2) If the patient is conditionally discharged by the director, a copy of the conditional discharge shall be sent to the court which judicially committed him. If the patient is conditionally discharged by the court, a copy of the conditional discharge shall be sent to the facility to which the patient has been committed.

(3) If a patient does not comply with the terms and conditions of his conditional discharge, he is subject to any of the procedures for involuntary treatment, including but not limited to the issuance of an order for custody and the execution of an emergency certificate. A conditionally discharged patient who is confined pursuant to any of these involuntary procedures shall have all rights of an involuntary patient, including the right to demand a probable cause hearing, the right to periodic reports and review, and a hearing pursuant to Subsections A and B.

(4) An extension of a conditional discharge may be granted upon application by the director of the treatment facility to the court and notification to respondent's counsel of record. The court may grant the extension of the conditional discharge for a period of up to one hundred twenty days. No further extension may be made without a contradictory hearing. The burden of proof is on the director of the treatment facility to show why continued treatment is necessary.

H. All patients presently unrepresented by privately retained counsel and who are the subject of involuntary commitment under any prior statute shall have their cases reviewed by attorneys provided by the mental health advocacy service within one year from the effective date of this Section, or be discharged or be committed again according to the provisions of this Chapter.

I. All judicial commitments involving a patient who has been found not guilty by reason of insanity or who has been found to lack the capacity to proceed, shall be reviewed in the manner as set forth in R.S. 15:211.

Amended by Acts 1972, No. 154, §1; Acts 1977, No. 714, §1; Acts 1978, No. 782, §1, eff. July 17, 1978; Acts 1979, No. 560, §1, eff. July 18, 1979; Acts 1979, No. 767, §1; Acts 1983, No. 516, §1; Acts 1984, No. 143, §1; Acts 1987, No. 928, §2, eff. July 20, 1987; Acts 1997, No. 985, §1.



RS 28:57 - Petition for restoration of right to possess a firearm and to apply for permit for concealed handgun; procedures

§57. Petition for restoration of right to possess a firearm and to apply for permit for concealed handgun; procedures

A. A person who is prohibited from possessing a firearm or is ineligible to be issued a concealed handgun permit pursuant to the provisions of 18 U.S.C. 922(d)(4) and (g)(4) or of R.S. 40:1379.3(C)(13) because of an adjudication or commitment that occurred under the laws of this state may, upon release from involuntary commitment, file a civil petition seeking judgment ordering the removal of that prohibition.

B. The petition for restoration shall be filed in the form of a rule to show cause and shall be filed in the district in which the adjudication or order of commitment occurred.

C. The hearing on the petition shall be a contradictory proceeding with the attorney who represented the state in the original proceedings, or the attorney's successor, who shall represent the interests of the state and be served with a copy of the petition and citation to answer it not less than thirty days prior to the hearing.

D. The hearing shall be in chambers, unless the court determines that it is in the best interest of the public that the hearing be in open court.

E. At the hearing, the court shall consider evidence concerning all of the following:

(1) The circumstances which prohibit the person from possessing a firearm or which render the person ineligible to receive a concealed handgun permit.

(2) The petitioner's mental health and criminal history records, if any.

(3) The petitioner's reputation, developed at a minimum through character witness statements, testimony, or other character evidence.

(4) Changes in the petitioner's condition or circumstances since the original adjudication or commitment relevant to the relief sought. If the court determines the hearing should be open to the public, upon motion by the petitioner for restoration, the court may allow for in camera inspection of any mental health records.

F. The court shall render such judgment as the nature of the relief and the law and evidence shall justify. The court shall grant the relief requested if it finds, by a preponderance of the evidence, that the petitioner's record and reputation are such that he will not be likely to act in a manner dangerous to public safety and that the granting of the relief requested would not be contrary to the public interest. A record of the proceedings shall be kept.

G. In the event of a closed hearing, the record of the proceedings shall remain under seal and be disclosed only to an appellate court or the parties. The district court order may be reviewed on appeal to the court of appeal under a de novo standard of review. The appellate court shall maintain the confidentiality of the records.

H. The petitioner for restoration in all cases shall pay the costs of the proceedings.

I. After a judgment granting restoration of rights pursuant to the provisions of this Section has become final and definitive, the clerk of court in the district where the judgment was rendered shall, as soon as is practicable, but in no case later than ten business days after receipt of the final and definitive judgment, forward a copy of the judgment to the Louisiana Supreme Court. The Louisiana Supreme Court shall, within fifteen business days after receipt of the judgment, revise the person's record in any information database that the Louisiana Supreme Court makes available to the National Instant Criminal Background Check System, and shall notify the United States Attorney General for the purpose of reporting to the National Instant Criminal Background Check System that the basis for the prohibitions imposed by 18 U.S.C. 922(d)(4) and (g)(4) no longer applies.

Acts 2013, No. 403, §2, eff. Jan. 1, 2014; Acts 2013, No. 404, §3, eff. Jan. 1, 2014.



RS 28:58 - R.S. 15:267 not affected

§58. R.S. 15:267 not affected

Whenever it appears that a person against whom an indictment has been found or information filed in any court in this state is insane or mentally defective to the extent that he is unable to understand the proceedings against him or to assist in his defense, or whenever the existence of insanity or mental defect on the part of the defendant at the time of the alleged commission of the offense charged becomes an issue in the cause, all proceedings to determine the fact of the insanity or mental defect shall be in accordance with the provisions of R.S. 15:267 (Article 267 of the Code of Criminal Procedure).



RS 28:59 - Commitment of prisoners

§59. Commitment of prisoners

A. Any person acquitted of a crime or misdemeanor by reason of insanity or mental defect may be committed to the proper institution in accordance with Code of Criminal Procedure Arts. 654 et seq.

B. Any person who is determined to lack the capacity to proceed, who will not attain the capacity to proceed with his trial in the foreseeable future, and who is not a danger to himself or others, shall be discharged in accordance with Code of Criminal Procedure Arts. 648 et seq. However, this release is without prejudice to any right the state may have to institute civil commitment proceedings pursuant to R.S. 28:53 or R.S. 28:54. Furthermore, this person may be held in a treatment facility for a reasonable time period pending the judicial commitment hearing. If judicial commitment proceedings are necessary, they shall be instituted within seventy-two hours after a determination that the person will not attain the capacity to proceed with his trial.

C. Any person serving sentence who becomes mentally ill may be committed to the proper institution in the manner provided for judicial commitment by the district court of the place of incarceration and contradictorily with the superintendent of the place of incarceration or with the sheriff of that parish. The period of commitment shall be credited against the sentence imposed by the court.

D. The department shall designate institutions for the care of mental patients committed in accordance with this Section.

Amended by Acts 1974, No. 294, §1; Acts 1977, No. 714, §1; Acts 1978, No. 782, §1, eff. July 17, 1978; Acts 1987, No. 928, §2, eff. July 20, 1987; Acts 1990, No. 489, §1.



RS 28:60 - Repealed by Acts 1978, No. 680, 3

§60. Repealed by Acts 1978, No. 680, §3



RS 28:61 - Repealed by Acts 1979, No. 767, 3

§61. Repealed by Acts 1979, No. 767, §3



RS 28:62 - Commitment to United States veterans and public health service hospitals

§62. Commitment to United States veterans and public health service hospitals

The judge of the civil district court may commit to a United States veterans hospital or United States public health service hospital any eligible incompetent veteran or other person who is in need of institutional care.

Prior to commitment, the superintendent of the hospital shall have indicated his willingness to accept the patient and the ability to care for him. Upon admission, the patient is subject to the rules and regulations of the hospital and its officials are vested with the same powers exercised by superintendents of state mental hospitals with reference to the retention of custody of the committed patient.

In the commitment of patients under this Section, the court shall notify the patient of the proceedings and shall give him an opportunity to appear and defend himself.



RS 28:63 - Standard of care; limitation of liability; penalties

§63. Standard of care; limitation of liability; penalties

A.(1) Any licensed physician, psychologist, medical psychologist, psychiatric mental health nurse practitioner, or public and private general hospital personnel exercising that degree of skill and care ordinarily employed, under similar circumstances by members of his profession in good standing in the same community or locality, and using reasonable care and diligence with his best judgment in the application of his skill, shall not be held civilly liable or subject to criminal prosecution for acts arising from his professional opinions which fall within the scope of his duties, judgments, actions, or duties pursuant to any of the provisions of this Part, unless the damage or injury was caused by willful or wanton negligence or gross misconduct. This limitation of liability shall apply only to public and private general hospital personnel who within the preceding twelve-month period have received appropriate training in nonviolent crisis intervention. Such training shall be documented in their personnel files. The training shall be provided by an instructor who has attended a course in crisis intervention taught by a certified instructor.

(2) The provisions of this Subsection shall not affect the provisions of R.S. 40:2113.6 or the Federal Emergency Medical Treatment and Active Labor Act, 42 USC 1395dd.

B. Any licensed physician, psychologist, medical psychologist, or psychiatric mental health nurse practitioner who executes an emergency certificate shall be held to that degree of skill and care ordinarily employed, under similar circumstances, by members of his profession in good standing in the same community or locality, and using reasonable care and diligence with his best judgment in the application of his skill.

C.(1) Any person who acts in good faith to assist in the apprehension or taking into protective custody, examination and confinement of a patient will not be subject to civil or criminal penalties, unless the damage or injury was caused by willful or wanton negligence or gross misconduct. This limitation of liability shall only apply to public and private general hospital personnel who within the preceding twelve-month period have received appropriate training in nonviolent crisis intervention and such training has been documented in their personnel files. The training shall be provided by an instructor who has attended a course in crisis intervention taught by a certified instructor.

(2) The provisions of this Subsection shall not affect the provisions of R.S. 40:2113.6 or the Federal Emergency Medical Treatment and Active Labor Act, 42 USC 1395dd.

(3) Any public or private general hospital to which a patient has been transported pursuant to an order of protective custody or an emergency certificate or for the purpose of examination for an emergency commitment certificate shall not be held civilly liable or subject to criminal prosecution for damage or injury to the patient arising from the detention or treatment of the patient if the public or private general hospital personnel have used reasonable care and diligence and their best judgment in the application of their skills under similar circumstances in the same or a similar community or locality, unless the damage or injury was caused by willful or wanton negligence or gross misconduct. This limitation of liability shall only apply to public and private general hospital personnel who within the preceding twelve-month period have received appropriate training in nonviolent crisis intervention and such training has been documented in their personnel file. The training shall be provided by an instructor who has attended a course in crisis intervention taught by a certified instructor.

(4) The provisions of this Subsection shall not affect the provisions of R.S. 40:2113.6 or the Federal Emergency Medical Treatment and Active Labor Act, 42 USC 1395dd.

(5) A person who willfully advises or participates in the making of a false application or certificate shall be imprisoned with or without hard labor for not more than two years or fined not more than ten thousand dollars, or both.

D.(1) Any apprehension or taking into protective custody and confinement made by law enforcement officers, pursuant to any authorized procedure provided in this Title, is hereby declared to be an administrative act relative to the functions of their office, as required by law, and for which act they are specifically granted personal immunity.

(2) Upon arrival at any treatment or examination facility, a law enforcement officer escorting a person apprehended or taken into protective custody and confinement under any provision of this Title shall be relieved of any further responsibility.

Added by Acts 1977, No. 714, §1; Acts 1992, No. 120, §1; Acts 1997, No. 1302, §1, eff. July 15, 1997; Acts 2005, No. 480, §1; Acts 2006, No. 664, §1.



RS 28:64 - Mental Health Advocacy Service; creation; board of trustees; organization; powers; duties

§64. Mental Health Advocacy Service; creation; board of trustees; organization; powers; duties

A.(1) A Mental Health Advocacy Service is hereby created and shall be governed by a board of trustees. The Mental Health Advocacy Service shall be in the executive branch of state government, in the office of the governor pursuant to R.S. 36:4(B)(1)(v).

(2) The service shall provide legal counsel to all patients requesting such service and who are admitted for treatment pursuant to this Chapter, including, but not limited to, voluntary or involuntary admission, commitment, legal competency, change of status, transfer, and discharge.

(3) The service shall be governed by a board of trustees consisting of nine members to be made up of the deans of the law schools or their designated faculty members from Loyola University of the South, Southern University and Agricultural and Mechanical College Law Schools and from the medical and law schools of Louisiana State University and Agricultural and Mechanical College and Tulane University of Louisiana, the president of the Mental Health Association of Louisiana or his representative, and a selected member from the Louisiana Medical Society and the Louisiana State Bar Association.

B. Members of the board shall be reimbursed actual expenses incurred in the performance of their duties.

C. The board of trustees shall have the following duties:

(1) To appoint a director of the service.

(2) To establish general policy guidelines for the operation of the service to provide legal counsel and representation for persons of this state with mental disabilities in order to ensure that their legal rights are protected. However, the board shall not have supervisory power over the conduct of particular cases.

(3) To review and evaluate the operations of the service and emphasize special training for attorneys hired by the service.

(4) To review and approve an annual budget for the service.

(5) To review and approve an annual report on the operation of the service and submit such report to the legislature, the governor, and the chief justice of the supreme court.

(6) To approve and authorize contractual arrangements sought by the director.

D. The director shall be an attorney at law licensed to practice in the state. The director shall be qualified by experience to perform the duties of his office. The director shall devote full time to the duties of his office and shall not engage in the private practice of law.

E.(1) The director shall have the following duties:

(a) To organize and administer programs to provide legal counsel and representation for persons of this state with mental disabilities in order to ensure that their rights are protected, subject to the approval of the board of trustees.

(b) To identify the needs of persons with mental disabilities for legal counsel and representation within the state and the resources necessary to meet those needs, subject to the approval of the board of trustees.

(c) To institute or cause to be instituted such legal proceedings as may be necessary to enforce and give effect to any of the duties or powers of the service.

(d) To hire and train attorneys and other professional and nonprofessional staff that may be necessary to carry out the functions of the service. All attorneys employed by the service shall be licensed to practice law in Louisiana.

(e) To establish official rules and regulations for the conduct of work of the service, subject to the approval of the board of trustees.

(f) To take such actions as he deems necessary and appropriate to secure private, federal, and other public funds to help support the service, subject to the approval of the board of trustees.

(2) The director may contract with organizations or individuals for the provision of legal services for persons with mental disabilities, subject to the approval of the board of trustees.

F.(1) Any attorney representing a person with mental illness or a respondent as defined herein shall have ready access to view and copy all mental health and developmental disability records pertaining to his client, unless the client objects. If the patient or respondent later retains a private attorney to represent him, the mental health advocacy service shall destroy all copies of records pertaining to his case.

(2) Any attorney representing a person with mental illness or a respondent as defined herein shall have the opportunity to consult with his client whenever necessary in the performance of his duties. A treatment facility shall provide adequate space and privacy for the purpose of attorney-client consultation.

G. Nothing in this Title shall be construed to prohibit a person with a mental disability or a respondent to be represented by privately retained counsel. If a service attorney has been appointed by the court and the person with a mental disability or respondent secures his own counsel, the court shall discharge the service attorney.

H. Any respondent or person with a mental disability shall have the right to demand that the records in the possession of his attorney regarding his mental condition be destroyed or returned to the treatment facility, and he shall have the right to assurance by the director that such records have been so destroyed by the mental health advocacy service attorney.

I.(1) The Mental Health Advocacy Service shall establish official rules and regulations for evaluating a client's financial resources, for the purpose of determining whether a client has the ability to pay for services received.

(2) A client found to have sufficient financial resources shall be required to pay the service in accordance with standards established by the director. An indigent client shall be provided legal counsel and representation without charge.

Added by Acts 1977, No. 714, §1. Amended by Acts 1978, No. 782, §1, eff. July 17, 1978; Acts 1982, No. 496, §1, eff. July 22, 1982; Acts 2012, No. 418, §1; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:65 - REPEALED BY ACTS 1993, NO. 891, 2, EFF. JUNE 23, 1993.

§65. REPEALED BY ACTS 1993, NO. 891, §2, EFF. JUNE 23, 1993.



RS 28:66 - Criteria for civil involuntary oupatient treatment

PART III-A. ASSISTIVE OUTPATIENT TREATMENT

§66. Criteria for civil involuntary outpatient treatment

A. A patient may be ordered to obtain civil involuntary outpatient treatment if the court finds that all of the following conditions apply:

(1) The patient is eighteen years of age or older.

(2) The patient is suffering from a mental illness.

(3) The patient is unlikely to survive safely in the community without supervision, based on a clinical determination.

(4) The patient has a history of lack of compliance with treatment for mental illness that has resulted in either of the following:

(a) At least twice within the last thirty-six months, the lack of compliance with treatment for mental illness has been a significant factor resulting in an emergency certificate for hospitalization, or receipt of services in a forensic or other mental health unit of a correctional facility or a local correctional facility, not including any period during which the person was hospitalized or incarcerated immediately preceding the filing of the petition.

(b) One or more acts of serious violent behavior toward self or others or threats of, or attempts of, serious physical harm to self or others within the last thirty-six months as a result of mental illness, not including any period in which the person was hospitalized or incarcerated immediately preceding the filing of the petition.

(5) The patient is, as a result of his mental illness, unlikely to voluntarily participate in the recommended treatment pursuant to the treatment plan.

(6) In view of the treatment history and current behavior of the patient, the patient is in need of involuntary outpatient treatment to prevent a relapse or deterioration which would be likely to result in the patient becoming dangerous to self or others as defined in R.S. 28:2.

(7) It is likely that the patient will benefit from involuntary outpatient treatment.

B.(1) If the patient has executed an advance directive as defined in R.S. 28:221, any directions included in the directive shall be taken into account by the court in determining the written treatment plan.

(2) Nothing herein shall preclude a person with an advance directive from being subject to a petition pursuant to this Part.

Acts 2008, No. 407, §2.



RS 28:67 - Petition to the court

§67. Petition to the court

A petition for an order authorizing involuntary outpatient treatment may be filed in the judicial district in the parish in which the patient is present or reasonably believed to be present. A petition to obtain an order authorizing involuntary outpatient treatment may be initiated by one of the following persons:

(1) The director of a hospital in which the patient is hospitalized.

(2) The director of an emergency receiving center in which the patient is receiving services.

(3) The director of the human service district, or his designee, or the manager of the regional office of the Louisiana Department of Health, office of behavioral health, or his designee, in the parish in which the patient is present or reasonably believed to be present.

(4) Any interested person through counsel with written concurrence of the coroner in the jurisdiction in which the person is found.

Acts 2008, No. 407, §2; Acts 2009, No. 384, §5, eff. July 1, 2010; Acts 2013, No. 226, §1.



RS 28:68 - Petition

§68. Petition

A. The petition shall contain the facts which are the basis of the assertion that the patient meets each of the criteria in R.S. 28:66, that he is present or reasonably believed to be present in the parish where filed, and provide the respondent with adequate notice and knowledge relative to the nature of the proceeding.

B. The petition shall be accompanied by an affidavit of a physician, psychiatric mental health nurse practitioner or psychologist, who shall not be the petitioner, and shall state either of the following:

(1) Such physician, psychiatric mental health nurse practitioner or psychologist has examined the patient no more than ten days prior to the submission of the petition, he recommended involuntary outpatient treatment for the patient, and he is willing and able to testify at the hearing on the petition.

(2) No more than ten days prior to the filing of the petition, such physician, psychiatric mental health nurse practitioner or psychologist or his designee has made appropriate attempts to elicit the cooperation of the patient but has not been successful in persuading him to submit to an examination, that such physician, psychiatric mental health nurse practitioner or psychologist has reason to suspect that the patient meets the criteria for involuntary outpatient treatment, and he is willing and able to examine the patient and testify at the hearing on the petition.

Acts 2008, No. 407, §2.



RS 28:69 - Procedure

§69. Procedure

A.(1) Upon the filing of the petition authorized by R.S. 28:67, the court shall assign a time and place for a hearing, which may be conducted before any judge in the judicial district, within five days, and shall cause reasonable notice thereof and a copy of the petition to be served upon the respondent, respondent's attorney, the petitioner and the director of the human service district or the regional manager of the Louisiana Department of Health, office of behavioral health, in the parish where the petition has been filed. The notice shall inform the respondent that he has a right to be present, a right to counsel, which may be appointed, if he is indigent or otherwise qualified, has the right to counsel appointed to represent him by the Mental Health Advocacy Service, and a right to cross examine witnesses. Continuances shall be granted only for good cause shown.

(2) In addition to those persons entitled to notice pursuant to Paragraph (1) of this Subsection, if the respondent is interdicted, notice of the hearing and a copy of the petition shall be served upon the curator for the interdict and the attorney who represented the interdict in the interdict proceedings.

B. The court shall conduct a hearing on the petition which shall take precedence over all other matters, except pending cases of the same type. The court shall admit evidence according to the Louisiana Code of Evidence. Witnesses and evidence tending to show that the patient is a proper subject for outpatient placement shall be presented first. If the patient does not appear at the hearing, and service of process was proper and appropriate attempts to elicit attendance failed, the court may conduct the hearing in the absence of the patient, but the court shall state the factual basis for conducting the hearing without the patient.

C. The court shall not order involuntary outpatient treatment unless an examining physician, psychiatric mental health nurse practitioner or psychologist who has personally examined the patient within the time period commencing ten days before the filing of the petition, testifies at the hearing.

D. If the patient has refused to be examined by a physician, psychiatric mental health nurse practitioner or psychologist, the court may request the subject to consent to an examination by a physician, psychiatric mental health nurse practitioner or psychologist appointed by the court. If the patient does not consent and the court finds reasonable cause to believe that the allegations in the petition are true, the court may order peace officers, police officers or the sheriff's department to take the patient into custody and transport him to a hospital or emergency receiving center for examination. Retention of the patient in accordance with the court order shall not exceed twenty-four hours. The examination of the patient may be performed by the physician, psychiatric mental health nurse practitioner or psychologist whose affidavit accompanied the petition pursuant to R.S. 28:68(B), if he is privileged or otherwise authorized by the hospital or emergency receiving center. If such examination is performed by another physician, psychiatric mental health nurse practitioner or psychologist, he shall be authorized to consult with the physician, psychiatric mental health nurse practitioner or psychologist whose affidavit accompanied the petition regarding the issues of whether the allegations in the petition are true and whether the patient meets the criteria for involuntary outpatient treatment.

E. A physician, psychiatric mental health nurse practitioner or psychologist who testifies pursuant to Subsection C of this Section shall state the facts which support the allegation that the patient meets each of the criteria for involuntary outpatient treatment, the treatment is the least restrictive alternative, the recommended involuntary outpatient treatment and the rationale. If the recommended involuntary outpatient treatment includes medication, the testimony of the physician, psychiatric mental health nurse practitioner or medical psychologist shall describe the types or classes of medication which should be authorized, the beneficial and detrimental physical and mental effects of such medication, and whether the medication should be self-administered or administered by authorized personnel.

F. The patient shall be afforded an opportunity to present evidence, to call witnesses on his behalf, and to cross-examine adverse witnesses.

Acts 2008, No. 407, §2; Acts 2009, No. 384, §5, eff. July 1, 2010; Acts 2013, No. 226, §1.



RS 28:70 - Written treatment plan

§70. Written treatment plan

A. The court shall not order involuntary outpatient treatment unless an examining physician, psychiatric mental health nurse practitioner or psychologist appointed by the appropriate director of the human service district or regional manager of the Louisiana Department of Health, office of behavioral health, develops and provides to the court a proposed written treatment plan. The written treatment plan shall be developed by a treatment team which shall include a case manager, clinical social worker and licensed physician, psychiatrist, psychiatric mental health nurse practitioner or psychologist and other specialized service providers as deemed appropriate by the director or regional manager as well as the patient and upon his request, an individual significant to him and concerned with his welfare. The written treatment plan shall include appropriate services to provide care coordination. Such services shall include case management services or assertive community treatment teams. The written treatment plan shall also include appropriate categories of services, as set forth in Subsection E of this Section, which such team recommends the patient should receive. If the written treatment plan includes medication, it shall state whether the medication should be self-administered or administered by authorized personnel, and shall specify type and dosage range of medication most likely to provide maximum benefit for the patient.

B. If the written treatment plan includes alcohol or substance abuse counseling and treatment, it may include a provision requiring testing for either alcohol or illegal substances provided the clinical basis for recommending such plan provides sufficient facts for the court to find all of the following:

(1) The patient has a history of alcohol or substance abuse that is clinically related to the mental illness.

(2) Testing is necessary to prevent a relapse or deterioration.

C. The plan shall be provided to the court no later than the date of the hearing on the petition.

D. The court shall not order involuntary outpatient treatment unless a physician, psychiatric mental health nurse practitioner or psychologist testifies regarding the categories of involuntary outpatient treatment recommended, the rationale for each category, facts which establish that such treatment is the least restrictive alternative, and, if recommended, the beneficial and detrimental physical and mental effects of medication, and whether such medication should be self-administered or administered by an authorized professional.

E.(1) Services shall include but are not limited to the following:

(a) Assertive community treatment.

(b) Case management which is defined as the assignment of the administration of care for an outpatient individual with a serious mental illness to a single person or team, including all necessary medical and mental health care and associated supportive services.

(2) Services may include, but are not limited to, the following:

(a) Medication.

(b) Laboratory testing to include periodic blood testing for therapeutic metabolic effects, toxicology testing and breath analysis.

(c) Individual or group therapy.

(d) Day or partial day programming activities.

(e) Education and vocational rehabilitation training.

(f) Alcohol or substance abuse treatment.

(g) Supervised living.

(h) Transportation.

Acts 2008, No. 407, §2; Acts 2009, No. 384, §5, eff. July 1, 2010.



RS 28:71 - Disposition

§71. Disposition

A. If the court determines that the patient does not meet the criteria for involuntary outpatient treatment, the court shall dismiss the petition.

B. If the court finds by clear and convincing evidence that the patient meets the criteria for involuntary outpatient treatment, and no less restrictive alternative is feasible, the court shall order that the patient receive involuntary outpatient treatment for an initial period not to exceed one year. The court shall state reasons why the proposed treatment plan is the least restrictive treatment appropriate and feasible for the patient. The order shall state the categories of involuntary outpatient treatment as set forth in R.S. 28:70, which the patient is to receive, and the court may not order treatment that has not been recommended by the physician, psychiatric mental health nurse practitioner, or psychologist in consultation with the treatment team and included in the written treatment plan. The plan shall be certified by the director of the human service district or the regional manager of the Louisiana Department of Health, office of behavioral health, responsible for services in the district where the petition is filed, as offering services which are available through their offices. The court shall not order an outpatient commitment unless the director or regional manager so certifies.

C. If the court finds by clear and convincing evidence that the patient meets the criteria for involuntary outpatient treatment, and a written proposed treatment plan has not been submitted, the court shall order the director of the human service district or the regional manager of the Louisiana Department of Health, office of behavioral health, to provide a plan and testimony within five days of the date of the order.

D. The court may order the patient to self administer psychotropic drugs or accept the administration of such drugs by authorized personnel as part of an involuntary outpatient treatment program. The order shall specify the type and dosage range of psychotropic drugs and it shall be effective for the duration of such involuntary outpatient treatment.

E. If the petitioner is the director of a hospital that operates an involuntary outpatient treatment program, the court order shall direct the hospital to provide all categories of involuntary outpatient treatment services. If the hospital does not have such a program or if the patient is discharged to a different district or region, or if the director of the human service district or regional manager for the Louisiana Department of Health, office of behavioral health, has filed the petition and certified services are available, the court order shall require the appropriate director or regional manager to provide for all categories of involuntary outpatient treatment services.

F. The director or regional manager shall apply for court approval prior to instituting a proposed material change in the involuntary outpatient treatment order unless such change is contemplated in the order. For purposes of this Subsection, a material change shall mean an addition or deletion of a category of involuntary outpatient treatment service, or any deviation without the consent of the patient from the terms of an existing order relating to the administration of psychotropic drugs, or a change of residence from one district or region to another. Any application for court approval shall be served upon all persons required to be served with notice of a petition for an order authorizing involuntary outpatient treatment. Either party may move for a hearing on the application. If a motion is not filed within five days from the date the application is filed, the court shall grant the application.

G. Failure to comply with an order of assisted outpatient treatment shall not be grounds, in and of itself, for involuntary civil commitment or a finding of contempt of court.

Acts 2008, No. 407, §2; Acts 2009, No. 384, §5, eff. July 1, 2010; Acts 2015, No. 317, §1.



RS 28:72 - Application for additional periods of treatment

§72. Application for additional periods of treatment

A. The court order for outpatient treatment shall expire at the end of the specified period unless a petition or motion for an extension has been filed. If the director or regional manager determines that a patient requires further involuntary outpatient treatment, he shall file a petition or motion for continued treatment prior to the expiration of the initial involuntary outpatient treatment ordered by the court. If a patient has been ordered to receive outpatient treatment for four consecutive six-month to one-year periods, the period of any subsequent order may exceed one year but shall not exceed two years.

B. The procedure for obtaining an extension shall be the same as for obtaining the original order. However, the time periods provided in R.S. 28:66(A)(4) shall not be applicable in determining the appropriateness of the extension. The court order requiring blood or laboratory testing shall be subject to review after six months by the physician, psychiatric mental health nurse practitioner or psychologist who developed the written treatment plan or who is designated by the director, and the blood or laboratory testing may be terminated without further action of the court.

Acts 2008, No. 407, §2; Acts 2015, No. 317, §1.



RS 28:73 - Application to stay, vacate or modify

§73. Application to stay, vacate, or modify

In addition to any right or remedy available by law, the patient may apply to the court to stay, vacate, or modify the order and he shall notify the director or manager of his application.

Acts 2008, No. 407, §2.



RS 28:74 - Appeals

§74. Appeals

Review of an order issued pursuant to this Part shall be in accordance with R.S. 28:56(D) and (E).

Acts 2008, No. 407, §2.



RS 28:75 - Failure to comply with involuntary outpatient treatment

§75. Failure to comply with involuntary outpatient treatment

A. When a physician, psychiatric mental health nurse practitioner or psychologist determines the patient has failed to comply with the ordered treatment, efforts were made to solicit compliance by the district, the region, case manager or assertive community treatment provider, and the patient may be in need of involuntary admission to a treatment facility, he may execute an emergency certificate in accordance with R.S. 28:53, request an order for custody in accordance with R.S. 28:53.2, or seek a judicial commitment in accordance with R.S. 28:54.

B. If the patient refuses to take medication or refuses to take or fails blood or other laboratory tests as required by court order, the physician, psychiatric mental health nurse practitioner or psychologist may consider his refusal in determining whether the patient is in need of inpatient treatment services.

Acts 2008, No. 407, §2.



RS 28:91 - Transfer to mental institution

PART IV. TRANSFER, DISCHARGE, LEAVE OF ABSENCE,

RETURN OF ESCAPED PATIENTS, BOARDING OUT OF PATIENTS

INTERSTATE RENDITION AND DEPORTATION

§91. Transfer to mental institution

The judge shall designate or shall request the superintendent to provide an attendant to conduct the patient to the institution and may authorize the employment of assistants if necessary.

Wherever practicable, the mental patient to be hospitalized shall be permitted to be accompanied by one or more of his friends or relatives.

Upon delivering the patient, the attendant shall indorse that fact upon a warrant and the superintendent receiving the patient shall sign the warrant in acknowledgment.

Amended by Acts 1954, No. 701, §1.



RS 28:92 - Transfer of patients from military establishments

§92. Transfer of patients from military establishments

Any resident and rightful charge upon the state who becomes mentally ill while in military service and is returned to the state because of need of institutional care, shall be directly transferred from the military establishment to a state hospital, provided arrangements to receive him are made in advance with the superintendent.

Unless sooner discharged from military service, the patient shall be detained for a period of observation not to exceed thirty days. If it is found that he should remain at the hospital, he shall, after discharge from military service, be committed in accordance with the provisions of this Chapter.



RS 28:93 - Transfer of veterans to United States veterans hospitals

§93. Transfer of veterans to United States veterans hospitals

Any veteran eligible for treatment in a United States veterans hospital who has been committed to a mental hospital within the state may be transferred to a United States veterans hospital.

The transfer shall be by order of the committing court or by order of the superintendent of the mental hospital in which the veteran is confined or by order of the division if the veteran is on leave.

Amended by Acts 1974, No. 294, §1.



RS 28:94 - Transfer of patients between institutions

§94. Transfer of patients between institutions

A. Except as otherwise provided in this Subsection, the department may transfer any patient from one mental institution to another. Moreover, the superintendent of an institution may request the department to transfer a patient when he believes that a transfer is necessary.

(1) A patient may be transferred to or from a private mental institution only upon the joint application of the superintendent of that institution and of the legal or natural guardian or the person liable for the support of the patient. However, no private mental institution shall be obligated to retain a patient because of the refusal to sign the application by the guardian or the person liable for support.

(2) A person under sentence or acquitted of a crime or misdemeanor on the ground of mental illness or defect shall be transferred only upon authority of the committing court.

(3) A voluntary patient shall be transferred only with his written consent.

B. The following documents, as applicable, shall accompany a patient upon his transfer:

(1) The transfer order of the department.

(2) Certified copies of the application for admission, the physician's certificate, the report of the commission, and the order of the committing court.

(3) All of the patient's clinical records or a full abstract thereof, including the results of medical, physical, and laboratory examinations.

Amended by Acts 1974, No. 294, §1; Acts 1978, No. 786, §3, eff. July 17, 1978.



RS 28:95 - Removal of female patients

§95. Removal of female patients

A reputable woman attendant shall accompany a female patient while traveling. If an adult member of the patient's family is not available to accompany her, the court or the officials or other persons liable for her care shall provide an attendant.



RS 28:96 - Discharge by the superintendent

§96. Discharge by the superintendent

A. Except as otherwise provided in this Section, the superintendent may discharge any patient committed to his institution if he believes that the patient has sufficiently recovered and that no harm will result from his discharge.

B. The superintendent shall as frequently as practicable, but not less often than every six months, examine or cause to be examined every patient and may discharge the patient and immediately make a report thereof to the division.

C. A patient committed in accordance with the provisions of Article 267 of the Code of Criminal Procedure shall be discharged only in the manner provided in that Article.

D. A patient committed in accordance with R.S. 28:59 shall be discharged only upon order of the committing court.

E. A patient who has shown dangerous tendencies shall be discharged upon the written consent of the division after an examination and after sufficient guarantee of proper supervision of the patient by a reputable person.

F. A patient whose discharge is opposed by a relative or other interested person shall be discharged only after the person opposing has been notified and given an opportunity to state his reasons why the patient should be detained for further care and treatment.

G. A mental defective who no longer requires treatment may be discharged with the approval of the division and with the approval of the committing court if commitment was by court order.

H. A mental defective convicted of a crime or misdemeanor prior to his transfer to an institution for mental defectives shall not be discharged prior to the time he might have been discharged from his original place of detention.

Amended by Acts 1954, No. 701, §1; Acts 1974, No. 294, §1.



RS 28:96.1 - Discharge by the superintendent of a private mental hospital

§96.1. Discharge by the superintendent of a private mental hospital

A. Except as otherwise provided in this Section the superintendent or head of a private mental hospital may discharge any patient committed to his institution only on the certificate of either two physicians, or one physician and one psychologist, medical psychologist, or psychiatric mental health nurse practitioner stating that the patient has sufficiently recovered and that no harm will result from his discharge.

B. A patient committed in accordance with the provisions of Article 267 of the Code of Criminal Procedure shall be discharged only in the manner provided in that Article.

C. A patient committed to a private hospital in accordance with R.S. 28:59 shall be discharged only upon order of the committing court.

D. A patient whose discharge from a private mental hospital is opposed by a relative or other interested person shall be discharged only after the person opposing has been notified and given an opportunity to state the reasons why the patient should be detained for further care and treatment.

E. A patient committed to a private mental hospital who has shown dangerous tendencies shall be discharged only upon the certificate of either two physicians, or one physician and one psychologist, medical psychologist, or psychiatric mental health nurse practitioner after an examination, and after sufficient guarantee has been provided of proper supervision of the patient by a reputable person.

F. A mental defective who no longer requires treatment may be discharged on the certificate of either two physicians, or one physician and one psychologist, medical psychologist, or psychiatric mental health nurse practitioner and with the approval of the committing court if the commitment was by court order.

Added by Acts 1966, No. 482, §2; Acts 2006, No. 664, §1.



RS 28:97 - Discharge by the department

§97. Discharge by the department

The department may order the examination and the discharge of any patient, except those committed in accordance with R.S. 28:59 and under Title XXI relating to insanity proceedings of the Code of Criminal Procedure, if as a result of the examination it believes that the patient should no longer be detained. When a discharge in accordance with this Section is contemplated, the department shall give notice to the superintendent and to the person who caused the patient to be committed, in order that they may state their reasons why the patient should be detained for further treatment.

Amended by Acts 1974, No. 294, §1; Acts 1978, No. 786, §3, eff. July 17, 1978; Acts 1987, No. 928, §2, eff. July 20, 1987.



RS 28:98 - Repealed by Acts 1972, No. 154, 4

§98. Repealed by Acts 1972, No. 154, §4



RS 28:98.1 - Repealed by Acts 1985, No. 341, 1; eff. July 9, 1985.

§98.1. Repealed by Acts 1985, No. 341, §1; eff. July 9, 1985.



RS 28:98.2 - Immunity of superintendent and mental hospital

§98.2. Immunity of superintendent and mental hospital

Any detentions, confinements, commitments or discharges made of a mental patient in accordance with this Chapter to any state or private mental hospital or institution by the superintendent thereof, acting in good faith, reasonably and without negligence, are hereby declared to be administrative acts of the superintendent and/or the hospital, and the superintendent and the hospital are hereby granted immunity from liability for damages to any patient so detained, confined or committed for false imprisonment or otherwise, provided, however that the superintendent and/or the hospital shall not thereby be exempt from liability for negligence in the care or treatment of such patient.

Added by Acts 1966, No. 482, §2.



RS 28:99 - Discharge by lapse of time

§99. Discharge by lapse of time

Any patient continuously absent from an institution without leave for twelve months is automatically discharged and may be readmitted only according to law. This Section does not apply to mental defectives or epileptics, whose leaves are indefinite and who can be returned at any time until formal discharge, nor to patients committed in accordance with R.S. 28:59.



RS 28:100 - Leaves of absence for patients

§100. Leaves of absence for patients

The superintendent may grant to patients leaves of absence for such time and upon such conditions as he prescribes. In granting leave, the superintendent is subject to the restrictions provided in R.S. 28:96.

A patient on leave may be returned at any time by the superintendent or the person to whom he has been released. The cost of return shall be paid by the latter.

Mental defectives and epileptics, whose leaves are indefinite, can be returned at any time until formal discharge, but other patients shall renew their leaves yearly or are liable to become automatically discharged in accordance with R.S. 28:99.



RS 28:100.1 - Convalescent status; rehospitalization

§100.1. Convalescent status; rehospitalization

The superintendent may release an improved patient on convalescent status when he believes that such release is in the best interests of the patient. Release on convalescent status shall include provisions for continuing responsibility to and by the hospital, including a plan of treatment on an outpatient or nonhospital patient basis. Prior to the end of a year on convalescent status, and not less frequently than annually thereafter, the superintendent shall re-examine the facts relating to the hospitalization of the patient on convalescent status and, if he determines that in view of the condition of the patient hospitalization is no longer necessary, he may discharge the patient and make a report thereof to the department.

Prior to such discharge, the superintendent of the hospital from which the patient is given convalescent status may at any time readmit the patient. If there is reason to believe that it is in the best interest of the patient to be rehospitalized, the department or the superintendent may issue an order for the immediate rehospitalization of the patient. Such an order, if not voluntarily complied with, shall, upon the direction of a judge of a court of record of the parish in which the patient is resident or present, authorize any health or police officer to take the patient into custody and transport him to the hospital, or if the order is issued by the department, to a hospital designated by it.

Added by Acts 1954, No. 701, §2. Amended by Acts 1974, No. 294, §1; Acts 1978, No. 786, §3, eff. July 17, 1978.



RS 28:101 - Boarding out patients

§101. Boarding out patients

Under conditions indicating rehabilitation possibilities, the superintendent, with the consent of the department, may permit patients to board out with responsible persons who may be paid for their care of the patients. This Section does not apply to patients committed in accordance with R.S. 28:59.

A. In determining the amount to be paid, the value of any services to be rendered by the patient while boarding shall be considered and should the services of the patient justify, he shall be paid a sum in excess of his board to compensate him for these services.

B. The superintendent may require the person applying to board a patient to give bond with security for the proper care of the patient.

C. Agents of the institution shall visit frequently every boarding patient. If it is determined that the patient is not being cared for properly, the superintendent shall recall him to the institution with the consent of the department.

Amended by Acts 1974, No. 294, §1; Acts 1978, No. 786, §3, eff. July 17, 1978.



RS 28:102 - Return of escaped patients

§102. Return of escaped patients

Any escaped patient shall be returned at the expense of the institution from which he escaped unless his discharge is granted before his return.



RS 28:103 - Deportation of nonresident patients

§103. Deportation of nonresident patients

The department may return any nonresident patient to the state or county of which he is a legal resident. Pending the return, the department shall provide necessary temporary care for the patient. He shall be suitably clothed and, if necessary, shall be accompanied by an attendant who shall deliver the patient with due care to the proper officials at the destination. If the patient is able to travel alone, he shall be provided with sufficient funds for sustenance and travel.

The department may enter into agreements with other states for reciprocity in deporting mental patients.

Amended by Acts 1974, No. 294, §1; Acts 1978, No. 786, §3, eff. July 17, 1978.



RS 28:104 - Importation of mental patients prohibited

§104. Importation of mental patients prohibited

No person or public carrier shall knowingly import a non-resident mental patient into this state for the purpose of having him committed.

Any person who violates this Section shall be fined one hundred dollars or imprisoned for sixty days, or both, and the patient shall be removed from the state at the expense of the offending person or public carrier.



RS 28:105 - Extradition of escaped patients

§105. Extradition of escaped patients

The extradition of escaped patients shall be in accordance with the Uniform Act for the Extradition of Persons of Unsound Mind.



RS 28:141 - Costs of commitment and examination

PART V. FEES AND COSTS

§141. Costs of commitment and examination

If financially able, the patient or his legally responsible relative shall pay the costs of commitment, including examination fees, expenses incurred in calling witnesses, fees of counsel for the patient, and fees of the commission, otherwise the parish of domicile in the case of a resident or the division in the case of a non-resident shall pay these costs.

Fees for services rendered by coroners or other experts in the commitment of patients shall be in accordance with the provisions contained in Article 267 of the Code of Criminal Procedure and the special laws relating to the fees of coroners and assisting physicians in interdiction proceedings. Except for emergency commitments which do not result in court commitment and voluntary admissions, the coroner of the parish of domicile shall receive the usual fee allowed in a formal commitment, for all types of commitment under this Chapter, even though he does not act personally in the commitment proceeding

Amended by Acts 1974, No. 294, §1.



RS 28:142 - Costs of transportation

§142. Costs of transportation

If financially able, the patient or his legally responsible relative shall pay all the costs incident to transporting the patient to the mental hospital; otherwise the department, in the case of a nonresident, or the parish in which the hearing was held, in the case of a resident, shall pay these costs. If a patient's domicile is in a parish other than that in which the hearing was held, the former parish shall reimburse the latter for these costs.

Fees for transporting patients shall be in accordance with the special laws establishing fees for transporting prisoners.

Amended by Acts 1974, No. 294, §1; Acts 1978, No. 786, §3, eff. July 17, 1978.



RS 28:143 - Costs of maintenance and boarding out

§143. Costs of maintenance and boarding out

The superintendent of each mental institution shall include the costs of maintenance and boarding out of patients as an expense of the institution and shall prepare budgets in accordance with the provisions of Chapter 1 of Title 39.

If financially able, the patient or his legally responsible relative shall reimburse the institution for all or a part of the cost of his maintenance or boarding out.



RS 28:144 - Investigation and assessment of charges

§144. Investigation and assessment of charges

The department shall develop procedures to determine the ability of a patient or his legally responsible relative to pay all or a part of the costs of the patient's care and shall adopt rules and regulations for the assessment of charges in accordance with the ability to pay.

Amended by Acts 1974, No. 294, §1; Acts 1978, No. 786, §3, eff. July 17, 1978.



RS 28:145 - Costs of transfer

§145. Costs of transfer

The person requesting the transfer shall pay the costs of transferring a patient between institutions. The department shall pay the costs of transfers made at its request.

Amended by Acts 1974, No. 294, §1; Acts 1978, No. 786, §3, eff. July 17, 1978.



RS 28:146 - Expenses incident to discharge, removal, or funeral

§146. Expenses incident to discharge, removal, or funeral

A. If financially able, the patient or his legally responsible relative shall pay the costs of the patient's funeral or his discharge and removal, including traveling expenses to his home; otherwise the institution shall pay these costs. If discharge is ordered by the department and the institution has to pay the patient's traveling expenses to his home, the department shall reimburse the institution out of appropriations for persons who are indigent and have a mental illness.

B. If a patient committed in accordance with R.S. 28:59 is ordered returned by the court, the parish in which the court is located shall pay these costs.

Amended by Acts 1974, No. 294, §1; Acts 1978, No. 786, §3, eff. July 17, 1978; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:147 - Method of collection

§147. Method of collection

The department may demand and receive any sums assessed as costs against a patient or his legally responsible relative and in the case of nonpayment, may sue to enforce collection.

Amended by Acts 1974, No. 294, §1; Acts 1978, No. 786, §3, eff. July 17, 1978.



RS 28:148 - Expenses of deportation

§148. Expenses of deportation

Expenses for deporting a nonresident patient shall be paid by the department out of appropriations for persons who are indigent and have a mental illness.

Amended by Acts 1974, No. 294, §1; Acts 1978, No. 786, §3, eff. July 17, 1978; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:171 - Enumerations of rights guaranteed

PART VI. RIGHTS OF PERSONS SUFFERING FROM MENTAL

ILLNESS AND SUBSTANCE ABUSE

§171. Enumerations of rights guaranteed

A. No patient in a treatment facility pursuant to this Chapter shall be deprived of any rights, benefits, or privileges guaranteed by law, the Constitution of the state of Louisiana, or the Constitution of the United States solely because of his status as a patient in a treatment facility. These rights, benefits, and privileges include, but are not limited to, civil service status; the right to vote; the right to privacy; rights relating to the granting, renewal, forfeiture, or denial of a license or permit for which the patient is otherwise eligible; and the right to enter contractual relationships and to manage property.

B. No patient in a treatment facility shall be presumed incompetent, nor shall such person be held incompetent except as determined by a court of competent jurisdiction. The determination of incompetence shall be separate from the judicial determination of whether the person is a proper subject for involuntary commitment.

C.(1) The patient in a treatment facility shall be permitted unimpeded, private, and uncensored communication with persons of his choice by mail, telephone, and visitation. These rights may be restricted by the director of the treatment facility if sufficient cause exists and is so documented in the patient's medical records. The patient's legal counsel, as well as his next of kin or responsible party must be notified in writing of any such restrictions and the reasons therefor. When the cause for any restriction ceases to exist, the patient's full rights shall be reinstated. A patient shall have the right to communicate in any manner in private with his attorney at all times.

(2) The director of a treatment facility shall ensure that correspondence can be conveniently received and mailed, that telephones are reasonably accessible, and that space for visits is available. Writing materials, postage, and telephone usage funds shall be provided in reasonable amounts to recipients who are unable to procure such items.

(3) Reasonable times and places for the use of telephones and for visits may be established in writing by the director of any treatment facility. However, the times and places established by the director must allow patients, at a minimum, reasonable daily communication by telephone and visitation. These rights may be restricted by the director of the treatment facility if sufficient cause exists and is so documented in the patient's medical records. The patient's legal counsel, as well as his next of kin or responsible party, must be notified in writing of any such restrictions and the reasons therefor. When the cause for any restriction ceases to exist, the patient's full rights shall be reinstated.

(4)(a) The director of any substance abuse treatment facility may restrict the visitation rights of a patient who is voluntarily admitted to such treatment facility under the provisions of R.S. 28:52, 52.1, 52.2, 52.3, and 52.4 for the initial phase of treatment but no longer than seven days unless good cause exists to extend the restriction and is so documented in the patient's record. This restriction shall not apply to visitation by the patient's attorney, or if he is not represented by counsel, the mental health advocate, or the patient's minister. This restriction shall also not apply to a parent or legal guardian of a patient who is a minor unless the director determines that good cause exists that such restriction shall be in the best interest of the patient and is so documented in the patient's record. When the facility director determines the need to restrict visitation of new patients he shall post notice of such restriction in places prominent to all new admissions, and shall inform each new patient of the restriction prior to the admission of the patient, and the length and duration thereof, and further, that such restriction may be extended on an individual basis as determined to be in the patient's interest by the treatment staff with the concurrence of the medical director.

(b) Nothing herein shall be construed to further restrict other forms of patient communication as permitted in this Section, nor shall this restriction apply to mental health treatment facilities.

D. Seclusion or restraint shall only be used to prevent a patient from physically injuring himself or others. Seclusion or restraint may not be used to punish or discipline a patient or used as a convenience to the staff of the treatment facility. Seclusion or restraint shall be used only in accordance with the following standards:

(1) Seclusion or restraint shall only be used when verbal intervention or less restrictive measures fail. Use of seclusion or restraint shall require documentation in the patient's record of the clinical justification for such use as well as the inadequacy of less restrictive intervention techniques.

(2) Seclusion or restraint shall only be used in an emergency. An emergency occurs when there is either substantial risk of self-destructive behavior, as evidenced by clinically significant threats or attempts to commit suicide or to inflict serious harm to self, or a substantial risk or serious physical assault on another person, as evidenced by dangerous actions or clinically significant threats that the patient has the apparent ability to carry out.

(3) A written order from a physician, psychologist, medical psychologist, or psychiatric mental health nurse practitioner acting within the scope of his institutional privileges shall be required for any use of seclusion or restraint. If, however, no physician, psychologist, medical psychologist, or psychiatric mental health nurse practitioner is immediately available, a registered nurse who has been trained in management of disturbed behavior may utilize seclusion or restraint. The nurse or the nursing supervisor shall then immediately notify a physician, psychologist, medical psychologist, or psychiatric mental health nurse practitioner with institutional authority to order seclusion or restraint and provide him with sufficient information to determine whether seclusion is necessary and whether less restrictive interventions have been tried or considered. The physician, psychologist, medical psychologist, or psychiatric mental health nurse practitioner may issue a telephone order for seclusion or restraint, if such order is indicated.

(4) Written orders for the use of seclusion or restraint shall be time limited and not more than twelve hours in duration. The written order shall include the date and time of the actual examination of the patient, the date and time that the patient was placed in seclusion or restraint, and the date and time that the order was signed.

(5) A renewal order for up to twelve hours of seclusion or restraint may be issued by a physician, psychologist, medical psychologist, or psychiatric mental health nurse practitioner with institutional authority to order seclusion or restraint after determining that there is no less restrictive means of preventing injury to the patient or others. If any patient is held in seclusion or restraint for twenty-four hours, the physician, psychologist, medical psychologist, or psychiatric mental health nurse practitioner with institutional authority shall conduct an actual examination of the patient and document the reason why the use of seclusion or restraint beyond twenty-four hours is necessary, and the next of kin or responsible party shall be notified by the twenty-sixth hour.

(6) Staff who implement written orders for seclusion or restraint shall have documented training in the proper use of the procedure for which the order was written.

(7) Periodic monitoring and care of the patient shall be provided by responsible staff. A patient in seclusion or restraint shall be evaluated every fifteen minutes, especially in regard to regular meals, water, and snacks, bathing, the need for motion and exercise, and use of the bathroom, and documentation of these evaluations shall be entered in the patient's record.

(8) Patients shall be released from seclusion or restraint as soon as the reasons justifying the use of seclusion or restraint subside. If at any time during the period of seclusion or restraint a registered nurse determines that the emergency which justified the seclusion or restraint has subsided and a physician, psychologist, medical psychologist, or psychiatric mental health nurse practitioner with institutional authority to order seclusion or restraint is not immediately available, the patient shall be released. At the end of the period of seclusion or restraint ordered by the physician, psychologist, medical psychologist, or psychiatric mental health nurse practitioner the patient shall be released unless a renewal order is issued.

(9) Mechanical restraints shall be designed and used so as not to cause physical injury to the patient and so as to cause the least possible discomfort.

(10) Facilities using seclusion or restraint shall have written policies concerning their use in place before they can be used. These policies shall include standards and procedures for placing a patient in seclusion or restraint, and for informing him of the reason he was put in seclusion or restraint and the means of terminating such seclusion or restraint.

(11) Nothing in this Section shall be construed to expand the scope of practice of psychology as defined in R.S. 37:2351 et seq. to authorize the ordering, administering, or dispensing of medications, or to authorize any practice not permitted under the privileges granted by the institution.

(12) The department shall adopt rules and regulations in accordance with the Administrative Procedure Act to govern the use of seclusion and restraint. Such rules and regulations shall respect the patient's individual rights, protect the patient's health, safety, and welfare, and be the least restrictive of the patient's liberty. The department shall adopt rules and regulations to provide for enforcement procedures and penalties applicable to a person who violates the requirements of this Section.

E. A patient may be placed alone in a room or other area pursuant to behavior shaping techniques such as "time-out". Such confinement may only be used as part of a written treatment plan, shall not be used for the convenience of staff, and may be used only according to the following standards and procedures:

(1) Placement alone in a room or other area shall be imposed only when less restrictive measures are inadequate.

(2) Placement alone in a room or other area shall only be ordered by a qualified professional trained in behavior-shaping techniques and authorized in accordance with the written policies and procedures of the facility to order the use of behavioral-shaping techniques.

(3) The period of placement alone in a room or other area shall not exceed thirty minutes.

(4) The patient shall be observed and supervised by a staff member.

(5) The period of placement alone in a room or other area shall not exceed a total of three hours in any twenty-four-hour time period. If the placement alone in a room or other area exceeds a total of three hours in any twenty-four-hour time period, it shall then be considered seclusion and shall be governed by the procedures and standards set forth in Subsection D of this Section.

(6) The date, time, and duration of the placement shall be documented.

(7) In treatment facilities where patients are placed alone in a room or other area as a behavior-shaping technique, there shall be written policies and procedures governing use of such behavior-shaping technique.

F. No patient confined by emergency certificate, judicial commitment, or non contested status shall receive major surgical procedures or electroshock therapy without the written consent of a court of competent jurisdiction after a hearing.

If the director of the treatment facility, in consultation with two physicians, determines that the condition of such a patient is of such a critical nature that it may be life threatening unless major surgical procedures or electroshock therapy are administered, such emergency measures may be performed without the consent otherwise provided for in this Section. No physician shall be liable for a good faith determination that a medical emergency exists.

G. Every patient shall have the right to wear his own clothes; to keep and use his personal possessions, including toilet articles, unless determined by a physician, medical psychologist, or psychiatric mental health nurse practitioner that these are medically inappropriate and the reasons therefor are documented in his medical record. The patient shall also be allowed to spend a reasonable sum of his own money for canteen expenses and small purchases, and to have access to individual storage spaces for his private use. If the patient is financially unable to provide these articles for himself, the treatment facility shall provide a reasonable supply of clothing and toiletries.

H. Every patient shall have the right to be employed at a useful occupation depending upon his condition and available facilities.

I. Every patient shall have the right to sell the products of his personal skill and labor at the discretion of the director of the treatment facility and to keep or spend the proceeds thereof or to send them to his family.

J. Every patient shall have the right to be discharged from a treatment facility when his condition has changed or improved to the extent that confinement and treatment at the treatment facility are no longer required. The director of the treatment facility shall have the authority to discharge a patient admitted by judicial commitment without the approval of the court which committed him to the treatment facility. The court shall be advised of any such discharge. The director shall not be legally responsible to any person for the subsequent acts or behavior of a patient discharged by him in good faith.

K. Every patient shall have the right to engage a private attorney. If a patient is indigent, he shall be provided an attorney by the mental health advocacy service, if he so requests. The attorneys provided by the mental health advocacy service or appointed by a court shall be interested in and qualified by training and/or experience in the field of mental health statutes and jurisprudence.

L. Every patient shall have the right to request an informal court hearing to be held at the discretion of the court within five days of the receipt of the request by the court. If the court determines that a hearing is appropriate and if the patient is not represented by an attorney of his own or from the mental health advocacy service, the court shall appoint an attorney to represent the patient. The purpose of the hearing shall be to determine whether or not the patient should be discharged from the treatment facility or transferred to a less restrictive and medically suitable treatment facility.

M. No provision hereof shall abridge or diminish the right of any patient to avail himself of the right of habeas corpus at any time.

N. Every patient shall have the right to be visited and examined at his own expense by a physician, psychologist, medical psychologist, or a psychiatric mental health nurse practitioner designated by him or a member of his family or an interested party. The physician, psychologist, medical psychologist, or psychiatric mental health nurse practitioner may consult and confer with the medical staff of the treatment facility and have the benefit of all information contained in the patient's medical record.

O. Prefrontal lobotomy shall be prohibited as a treatment solely for mental or emotional illness.

P. No medication may be administered to a patient pursuant to the provisions of this Chapter except upon the order of a physician, medical psychologist, or psychiatric mental health nurse practitioner. The physician, medical psychologist, or psychiatric mental health nurse practitioner is responsible for all medications which he has ordered and which are administered to a patient. A record of medications administered to each patient shall be kept in his medical record including all instances when a patient is administered medication without his consent. Medication shall not be used for nonmedical reasons such as punishment or for convenience of the staff.

Q. A person admitted to a treatment facility has the right to an individualized treatment plan and periodic review to determine his progress. The appropriate staff of the facility shall review the person's progress at least at intervals of thirty days. The staff shall enter into the person's medical record his response to medical treatment, his current mental status, and specific reasons why continued treatment is necessary in the current setting or whether a treatment facility is available which is medically suitable and less restrictive of the patient's liberty.

R. A person admitted to a treatment facility has the right to have available such treatment as is medically appropriate to his condition. Should the treatment facility be unable to provide an active and appropriate medical treatment program, the patient shall be discharged.

S. Any patient known by a director of a treatment facility to be practicing a well-recognized religious method of healing under the care of a duly accredited practitioner thereof shall not be ordered medically treated, unless he is, as a result of a mental disorder, a danger to himself or to others.

Amended by Acts 1972, No. 154, §1; Acts 1974, No. 294, §1; Acts 1977, No. 714, §1; Acts 1978, No. 680, §1; Acts 1978, No. 782, §1, eff. July 17, 1978; Acts 1990, No. 87, §1; Acts 1992, No. 798, §1, eff. July 7, 1992; Acts 1993, No. 891, §1, eff. June 23, 1993; Acts 1995, No. 436, §1; Acts 1995, No. 1287, §1, eff. June 29, 1995; Acts 1997, No. 985, §1; Acts 2006, No. 664, §1.



RS 28:171.1 - Principles for the mental health system

§171.1. Principles for the mental health system

The department and any entity which receives funding through a state contract to provide services to persons who are mentally ill shall provide, to the maximum extent possible, mental health treatment, services, and supports which are consistent with the following principles:

(1) Treatment, services, and supports assist in enabling people to exercise self-determination in their lives.

(2) Treatment, services, and supports assist in enabling people to achieve their maximum potential through increased independence, productivity, and inclusion in their communities.

(3) Personal outcomes and goals are considered in the development of individualized supports for each person.

(4) The community where the person chooses to live and work is an appropriate place to provide treatment, supports, and services.

(5) Persons with mental illness are generally best able to determine their own needs, rather than their needs being determined by others.

(6) For children with mental illness, the needs of the entire family should be considered in the development of family supports.

(7) Family supports may enable children to live in stable family environments with enduring relationships with one or more adults regardless of the severity of the mental illness of the child or the degree of support necessary.

(8) Children and young adults with mental illness receive and participate in an appropriate education which enables them to have increased opportunities for well being, development, and inclusion in their communities.

(9) Existing natural supports and community resources are promoted and utilized.

Acts 2012, No. 418, §1.



RS 28:172 - Deposit of patients' funds; disbursement

§172. Deposit of patients' funds; disbursement

A. The superintendent of each hospital for persons with mental illness is authorized to receive and receipt for funds belonging to a patient and shall keep such funds on deposit for the use and benefit of the patient. Such funds shall be considered as being on deposit with an agency of the state of Louisiana and no bond shall be required of the superintendent. Disbursement thereof shall be made only on order of the court having jurisdiction over the patient if he has been judicially interdicted or if not, an order of the person or governmental agency making the deposit in behalf of the patient.

B. When a patient dies who has funds on deposit to his credit the superintendent may at his discretion use whatever portion of such funds is needed to give the patient a decent burial. The remainder of the patient's funds may be claimed by his heirs by appropriate legal action. If such funds are not claimed by the heirs of a deceased patient within five years of the date of his death his funds shall become the property of the state and be used by the superintendent for the benefit of other patients in the hospital.

Added by Acts 1954, No. 427, §1. Amended by Acts 1962, No. 160, §1; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:173 - Interest earned on funds of mental patients

§173. Interest earned on funds of mental patients

Interest earned on funds of mental patients deposited with the institution shall be expended by the institution for recreational purposes for the benefit of the inmates therein.

Added by Acts 1954, No. 427, §2.



RS 28:181 - Improper commitment

PART VII. PENALTIES

§181. Improper commitment

Any person who, alone or in conspiracy with others, unlawfully, wilfully, maliciously, and without reasonable cause, commits or attempts to commit to any mental institution any person not sufficiently ill to require care shall be fined not more than one thousand dollars, or imprisoned for not more than one year, or both.

Amended by Acts 1954, No. 701, §1.



RS 28:182 - Maltreating patient

§182. Maltreating patient

Any person who maltreats a patient of any institution shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.



RS 28:183 - Furnishing weapons

§183. Furnishing weapons

Any person who knowingly makes available any dangerous instrument or weapon to any patient of any mental institution shall be fined not more than five hundred dollars, or imprisoned for not more than two years, or both.



RS 28:184 - Furnishing intoxicants

§184. Furnishing intoxicants

Any person who knowingly makes available any intoxicant to any patient of any mental institution, except with the permission of the superintendent, shall be fined not more than five hundred dollars, or imprisoned for not more than one year, or both.



RS 28:185 - Unlicensed counseling

§185. Unlicensed counseling

A. No person shall hold himself out to be a counselor with a specific specialty to provide mental health or substance abuse services, or attempt to provide counseling services in this state, and receive fees either from the patient or a third party, unless he is authorized to practice in the specific specialty area by the appropriate state or regulatory authority.

B. Any person found to be in violation of this Section shall be fined not more than five hundred dollars, or imprisoned for not more than one year or both.

C. All persons found to be in violation of this Section, shall be reported to the Louisiana Department of Health where a database shall be kept of all violators.

Acts 2006, No. 612, §1.



RS 28:200 - Promotion of a community-based system of care

PART VIII. COMMUNITY BEHAVIORAL HEALTH AND

DEVELOPMENTAL DISABILITIES

CENTERS, FACILITIES, AND SERVICES

§200. Promotion of a community-based system of care

It is hereby declared to be a function of the Louisiana Department of Health to promote the establishment and administration of a community-based system of care, including but not limited to community behavioral health centers for persons with mental illness, persons with developmental disabilities, or both conditions as contemplated by the provisions of R.S. 40:2013. Behavioral health centers as used herein shall include guidance centers.

Acts 1978, No. 786, §3, eff. July 17, 1978; Acts 1997, No. 166, §1; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:201 - Transfer of administration

§201. Transfer of administration

The department may continue to administer any such existing centers but its primary endeavor shall be to transfer responsibility for the administration of existing facilities or facilities that may hereafter be created to local associations, nonprofit corporations, police juries, school boards, municipalities, or other public agencies that have demonstrated a desire to establish, maintain, and operate facilities for persons with mental illness, developmental disabilities, or both conditions on a municipal, parish, or other local area basis.

Acts 1978, No. 786, §3, eff. July 17, 1978; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:202 - Lease of land, buildings, equipment

§202. Lease of land, buildings, and equipment

The department may lease to responsible local organizations or to the governing bodies of local public agencies any state owned land, buildings, and equipment designed for or being operated as a behavioral health center.

Acts 1978, No. 786, §3, eff. July 17, 1978; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:203 - Standards of operation and maintenance; enforcement; entry and inspection

§203. Standards of operation and maintenance; enforcement; entry and inspection

The department shall adopt standards of operation and maintenance of behavioral health centers and facilities for persons with developmental disabilities and the secretary shall enforce such rules and regulations as provided in R.S. 40:2017.7. The department shall have the right to enter upon and inspect community behavioral health and developmental disabilities centers and assay the efficiency of their operations for the purpose of determining compliance with or violation of any of the standards.

Acts 1978, No. 786, §3, eff. July 17, 1978; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:204 - Contracts

§204. Contracts

The department may contract with local voluntary associations, nonprofit corporations, police juries, school boards, municipalities, or other public agencies providing for the administration of such centers by the contracting local authority out of any funds, including local, state, and federal funds or a combination thereof made available for the operation and maintenance of community behavioral health and developmental disabilities centers which have accepted allocation of funds as herein provided. The allocation of funds as herein authorized shall not have the effect of making the employees or officials of a community behavioral health or developmental disabilities center state employees or state officials. Such persons shall be employees or officials of the local governing authority or private corporation or association and the state shall not be held responsible by any court for the negligent act of any such persons. The department may stipulate in any such contract that it reserves the right to consult with local authorities relative to program, management, personnel, and facilities of a community behavioral health or developmental disabilities center.

Acts 1978, No. 786, §3, eff. July 17, 1978; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:205 - Allocation of funds

§205. Allocation of funds

The department shall have final authority in determining the percentage not to exceed seventy-five percent of state and federal funds or either that may be allotted to any community behavioral health center as contemplated by R.S. 28:204 but the allocation may be cancelled at any time the department finds a community behavioral health or developmental disabilities center is violating any of the standards of operation and maintenance adopted under the provisions of R.S. 28:203.

Acts 1978, No. 786, §3, eff. July 17, 1978; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:206 - Continuum of care for the emotionally and behaviorally disturbed; statement of policy; determination of need and site

§206. Continuum of care for the emotionally and behaviorally disturbed; statement of policy; determination of need and site

A. It is hereby declared to be the responsibility of the Louisiana Department of Health to promote the establishment of a continuum of care to house emotionally and behaviorally disturbed children and adults. This continuum of care may include but is not limited to group homes and supportive housing services, programs, and facilities.

B. The secretary of the Louisiana Department of Health shall determine the need for such care facilities, services, and programs in all areas of the state, and when he determines that such care is needed in a particular community, he shall so advise the governing body of the community of such need. The secretary will designate sites for such care facilities, services, and programs as funds are appropriated by the legislature.

C. Any site designated under this section shall comply with any applicable local and state building or zoning ordinances and laws.

D. Any site selected by the secretary must be approved by the local governing authority.

Added by Acts 1978, No. 677, §1; Acts 1997, No. 166, §1.



RS 28:211 - Repealed by Acts 2014, No. 811, §34, eff. June 23, 2014.

§211.

§211. Repealed by Acts 2014, No. 811, §34, eff. June 23, 2014.



RS 28:212 - REPEALED BY ACTS 1989, NO. 662, 8, EFF. JULY 7, 1989.

§212. REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 28:213 - Repealed by Acts 2014, No. 811, §34, eff. June 23, 2014.

§213. Repealed by Acts 2014, No. 811, §34, eff. June 23, 2014.



RS 28:215.1 - Coroner's Strategic Initiative for a Health Information and Intervention Program; creation

PART IX-A. CORONER'S STRATEGIC INITIATIVE FOR A

HEALTH INFORMATION AND INTERVENTION PROGRAM

§215.1. Coroner's Strategic Initiative for a Health Information and Intervention Program; creation

The office of the coroner in the parish of St. Tammany is hereby authorized to establish within his office a Coroner's Strategic Initiative for a Health Information and Intervention Program, hereinafter referred to as "CSI/HIP".

Acts 2010, No. 907, §1; Acts 2011, 1st Ex. Sess., No. 13, §1.



RS 28:215.2 - Coroner's Strategic Initiative for a Health Information and Intervention Program; powers and duties

§215.2. Coroner's Strategic Initiative for a Health Information and Intervention Program; powers and duties

Subject to the availability of adequate funding, a CSI/HIP may perform any of the following functions:

(1) Provide a home-based support system, which shall not provide any mental health treatment but rather shall provide aid to the individual to ensure that the treatment protocol is being met and to access available mental health resources in the community for persons who satisfy all of the following criteria:

(a) The person was committed pursuant to Part III of Chapter 1 of Title 28 of the Louisiana Revised Statutes of 1950.

(b) The person has completed the treatment program and has been released.

(c) The person has voluntarily consented to have personnel of the coroner, performing duties in conjunction with the CSI/HIP, periodically visit the person at the person's residence.

(2) Establish a community resource center that is accessible by telephone or Internet to provide twenty-four hour support for persons suffering from a mental health or substance abuse condition or disorder by providing educational and outreach materials about the resources for mental health patients which are available in the community, including the location, transportation, and methods for accessing these resources.

(3) Apply for and receive any grants, funds or monies from any foundation, nonprofit organization, state or federal governmental agency or entity.

Acts 2010, No. 907, §1.



RS 28:215.3 - Treatment facilities; dissemination of information

§215.3 Treatment facilities; dissemination of information

A. For the purposes of this Section, "treatment facility" shall mean any healthcare facility which provides services or treatment to a person who is suffering from a mental health or substance abuse condition or disorder except for a nursing home as defined in R.S. 40:2009.2.

B. A treatment facility shall provide all individuals in the parish suffering from a mental health condition or disorder upon discharge or release an information and consent form which details the information, programs and services which can be provided by the CSI/HIP to individuals suffering from mental health conditions and disorders and includes a voluntary consent form for the individual to complete if the individual desires to have the treatment facility notify the CSI/HIP on behalf of the individual that the individual would like to be contacted by the CSI/HIP to receive additional information about the program.

C. The information and consent forms shall be provided to the treatment facility by the CSI/HIP.

Acts 2010, No. 907, §1.



RS 28:215.4 - Consent

§215.4. Consent

A. Prior to personnel of the coroner's office or CSI/HIP providing any home-based supports or services to an individual, the personnel of the coroner's office or of the CSI/HIP shall provide the individual in writing a full disclosure of all services to be provided, frequency of home visits, and notice that the individual may withdraw his consent in writing at any time. In addition, the individual shall also consent in writing to the list of persons, if any, with whom the personnel of the coroner or the CSI/HIP may discuss his mental condition.

B. The personnel of the office of the coroner or the CSI/HIP shall ensure that if any protected health information of an individual is to be obtained from any healthcare provider that the information is obtained in accordance with the Health Insurance Portability and Accountability Act of 1996.

C. The office of the coroner or the CSI/HIP shall provide a copy to the individual of all signed consent forms.

D. All records of interviews, questionnaires, reports, statements, notes, and memoranda procured by and prepared by employees or agents of the office of the coroner or by any other person, agency, or organization acting jointly with that office pursuant to a function which is authorized by R.S. 28:215.2 shall be deemed nonpublic and confidential information.

Acts 2010, No. 907, §1.



RS 28:215.5 - Coroner's Strategic Initiative for a Health Information and Intervention Program; advisory board

§215.5. Coroner's Strategic Initiative for a Health Information and Intervention Program; advisory board

A. Each coroner establishing the program authorized in R.S. 28:215.1 shall establish a Coroner's Strategic Initiative for a Health Information and Intervention Program Advisory Board to advise the coroner on matters related to the services and programs provided through the Coroner's Strategic Initiative for a Health Information and Intervention Program. The advisory board shall serve the coroner only in an advisory capacity and shall not have any control or authority over the services or programs provided or funds expended by the office of the coroner to carry out the functions of the Coroner's Strategic Initiative for a Health Information and Intervention Program. The advisory board shall be domiciled in the same parish in which the CSI/HIP is maintained.

B. The membership of the advisory board shall be the following:

(1) The executive director of the coroner's office, who shall also serve as the chairperson of the advisory board.

(2) The director of the Mental Health Advocacy Service or his designee.

(3) One member appointed by the chief executive officer of a hospital within the parish where the CSI/HIP is located and which operates a psychiatric ward.

(4) One member appointed by the executive director of the human services authority or district which serves the parish where the CSI/HIP is located.

(5) One member appointed by the National Alliance on Mental Illness for the parish in which the CSI/HIP is located.

(6) One member appointed by the Ministerial Alliance for the parish in which the CSI/HIP is located.

(7) One member appointed by the coroner who is a member of a civic organization which provides charitable resources or services to low income patients in the parish where the CSI/HIP is located.

C. Meetings of the advisory board shall be held at a time and place as determined by the chairperson or when requested by a majority of the board members. Notice of all meetings of the board, together with an agenda of the business to come before the board, shall be provided to the public. The board shall be subject to the Open Meetings Law (R.S. 42:11 et seq.) and the Public Records Law (R.S. 44:1 et seq.). A majority of the individuals appointed to the board shall constitute a quorum.

D. Members of the board shall serve on a voluntary basis and shall not receive any compensation or reimbursement for expenses.

Acts 2010, No. 907, §1; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:215.6 - Limitation of liability

§215.6. Limitation of liability

A. Any and all personnel of the office of the coroner, who are performing duties in conjunction with the Coroner's Strategic Initiative for a Health Information and Intervention Program ("CSI/HIP"), shall be immune from criminal penalties or civil damages resulting from any act, decision, omission, communication, or any failure to act, which is made in good faith, including but not limited to any action pursuant to Part XXIII of Chapter 5 of Title 40 of the Louisiana Revised Statutes of 1950, while engaged in the performance of the functions provided for in R.S. 28:215.2, unless the damage or injury is caused by willful or wanton negligence or gross misconduct.

B. For the purposes of this Section, the "personnel of the office of the coroner" shall mean any person who provides services or furnishes assistance pursuant to this Part, including an employee, contractor, or volunteer.

Acts 2010, No. 907, §1.



RS 28:221 - Definitions

PART X. ADVANCE DIRECTIVES FOR MENTAL

HEALTH TREATMENT

§221. Definitions

As used in this Part:

(1) "Advance directive for mental health treatment" or "advance directive" means a written document voluntarily executed by a principal in accordance with the requirements of this Part and includes a declaration or the appointment of a representative or both.

(2) "Declaration for mental health treatment" or "declaration" means a written document executed by a principal, in accordance with the requirements of this Part, setting forth preferences or instructions regarding mental health treatment in the event the principal is determined to be incapable and mental health treatment is necessary.

(3) "Director" or "superintendent" means a person in charge of a treatment facility or his deputy.

(4) "Incapable" means that, due to any infirmity, the principal is currently unable to make or to communicate reasoned decisions regarding the principal's mental health treatment.

(5) "Mental health treatment" shall have the same meaning as provided in R.S. 28:2(28) and includes but is not limited to electroshock therapy, treatment of mental illness with psychoactive medication, admission to and retention in a treatment facility, and outpatient services. However, "mental health treatment" shall not include admission to or retention in a mental health treatment facility for a period in excess of fifteen days.

(6) "Outpatient services" means treatment for a mental or emotional disorder that is obtained on an outpatient basis.

(7) "Physician" means an individual licensed to practice medicine by the Louisiana State Board of Medical Examiners.

(8) "Principal" means an individual who has executed an advance directive for mental health treatment.

(9) "Provider" means a mental health treatment provider.

(10) "Psychologist" means a clinical or medical psychologist who is licensed to practice psychology in Louisiana.

(11) "Representative” means a competent adult validly appointed under R.S. 28:223 to make mental health treatment decisions for a principal and also means an alternative representative.

(12) "Treating physician" means the physician who has primary responsibility for the mental health treatment of the principal.

(13) "Treatment facility" shall have the same meaning as provided in R.S. 28:2(29)(a).

Acts 2001, No. 755, §1; Acts 2009, No. 251, §7, eff. Jan. 1, 2010.



RS 28:222 - Individuals who may make an advance directive for mental health treatment; period of validity

§222. Individuals who may make an advance directive for mental health treatment; period of validity

A. An adult who is not incapable may make an advance directive for mental health treatment. The preferences or instructions may include consent to or refusal of mental health treatment.

B. An advance directive for mental health treatment shall continue in effect for a period of five years or until revoked, whichever occurs first. The authority of a named representative and any alternative representative named in the advance directive for mental health treatment shall continue in effect as long as the advance directive appointing the representative is in effect or until the representative has withdrawn.

C. If an advance directive for mental health treatment has been delivered to the principal's treating physician or other provider and the principal has been determined to be incapable pursuant to R.S. 28:226, at the expiration of five years after its execution, it shall remain effective until the principal is no longer incapable.

Acts 2001, No. 755, §1.



RS 28:223 - Designation of representative for decisions about mental health treatment

§223. Designation of representative for decisions about mental health treatment

An advance directive for mental health treatment may designate a competent adult to act as a representative to make decisions about mental health treatment. An alternative representative may also be designated to act as representative if the original designee is unable or unwilling to act at any time. A representative who has accepted the appointment in writing may make decisions about mental health treatment on behalf of the principal only when the principal is determined to be incapable pursuant to R.S. 28:226. The decisions shall be consistent with any desires the principal has expressed in the declaration.

Acts 2001, No. 755, §1.



RS 28:224 - Execution of advance directive; witnesses; mental status examination

§224. Execution of advance directive; witnesses; mental status examination

An advance directive for mental health treatment shall be valid only if it is signed by the principal and two competent witnesses and accompanied by a written mental status examination performed by a physician or psychologist attesting to the principal's ability to make reasoned decisions concerning his mental health treatment. The witnesses shall attest that the principal is known to them, signed the advance directive in their presence, and does not appear to be unable to make reasoned decisions concerning his mental health treatment or under duress, fraud, or undue influence. Individuals specified in R.S. 28:234 may not act as witnesses. In determining the principal's ability, the physician or psychologist should consider (1) whether the principal demonstrates an awareness of the nature of his illness and situation; (2) whether the principal demonstrates an understanding of treatment and the risks, benefits, and alternatives; and (3) whether the principal communicates a clear choice regarding treatment that is a reasoned one, even though it may not be in the person's best interest.

Acts 2001, No. 755, §1.



RS 28:225 - Operation of advance directive; physician or provider to act in accordance with advance directive

§225. Operation of advance directive; physician or provider to act in accordance with advance directive

A. An advance directive shall become operative when it is delivered to the principal's treating physician or other mental health treatment provider and shall remain valid until revoked or expired.

B. The treating physician or provider shall act in accordance with an operative advance directive when the principal has been found to be incapable pursuant to R.S. 28:226. Notwithstanding the operative advance directive, the treating physician or provider shall endeavor to communicate with the principal regarding his proposed mental health treatment and even continue to obtain the principal's informed consent to all mental health treatment decisions if the principal is capable of providing informed consent or refusal.

Acts 2001, No. 755, §1.



RS 28:226 - Determination of incapacity

§226. Determination of incapacity

A. The incapacity of a principal shall be established by two physicians who have personally examined the principal, determined that he is incapable, and signed a written certificate. The written certificate shall be made part of the principal's medical record.

B. The determination that the principal has regained his capacity while in the treatment facility shall be made by any licensed physician and entered in the principal's medical record. The principal automatically regains his capacity when he is discharged from the treatment facility.

Acts 2001, No. 755, §1.



RS 28:227 - Scope of authority of representative; powers and duties; limitation on liability

§227. Scope of authority of representative; powers and duties; limitation on liability

A. The representative shall not have the authority to make mental health treatment decisions unless the principal is determined to be incapable as provided in R.S. 28:226.

B. The representative shall not be, as a result of acting in that capacity, personally liable for the cost of treatment provided to the principal.

C. Except to the extent the right is limited by the advance directive or any federal law, a representative shall have the same right as the principal to receive information regarding both proposed and administered mental health treatment and to receive, review, and consent to disclosure of medical records relating to that treatment. This representative's right of access to the principal's mental health treatment information shall not waive any evidentiary privilege.

D. In exercising authority under the advance directive, the representative shall act consistently with the expressed desires of the principal. If the principal's desires are not expressed in the advance directive and not otherwise known by the representative, the representative shall act in what the representative in good faith believes to be the best interests of the principal.

E. A representative shall not be subject to criminal prosecution, civil liability, or professional disciplinary action for any action taken in good faith pursuant to an advance directive for mental health treatment.

Acts 2001, No. 755, §1.



RS 28:228 - Prohibitions against requiring an individual to execute or refrain from executing advance directive

§228. Prohibitions against requiring an individual to execute or refrain from executing advance directive

An individual shall not be required to execute or to refrain from executing an advance directive for mental health treatment as a criterion for insurance, as a condition for receiving mental or physical health services, or as a condition of discharge from a treatment facility.

Acts 2001, No. 755, §1.



RS 28:229 - Advance directive for mental health treatment; part of medical record; physician or provider compliance; withdrawal of physician or provider

§229. Advance directive for mental health treatment; part of medical record; physician or provider compliance; withdrawal of physician or provider

A. Upon being presented with an advance directive for mental health treatment, a physician or other provider shall make the advance directive a part of the principal's medical record. When acting under authority of an advance directive, a physician or provider shall comply with it to the fullest extent possible, consistent with the appropriate standard of care, reasonable medical practice, the availability of treatments requested, and applicable law. If the physician or other provider is unable or unwilling at any time to carry out preferences or instructions contained in an advance directive for mental health treatment or the decisions of the representative, the physician or provider may withdraw from providing treatment to the principal.

B. Such withdrawal shall be consistent with the continuity of the appropriate standard of care by the withdrawing physician or provider ensuring that another physician or provider agrees to treat the principal prior to the effectiveness of his withdrawal. Upon withdrawal, a physician or provider shall promptly notify the principal and the representative and document the notification in the principal's medical record. A withdrawal of a physician or provider pursuant to the provisions of this Section shall not be construed to constitute patient abandonment.

C. For the purposes of this Section, "physician" means the treating physician or any other physician proposing or administering mental health treatment to the principal.

Acts 2001, No. 755, §1.



RS 28:230 - Disregarding advance directives; circumstances

§230. Disregarding advance directives; circumstances

A. The physician or provider may subject a principal determined to be incapable pursuant to R.S. 28:226 to mental health treatment in a manner contrary to the principal's wishes as expressed in an advance directive for mental health treatment only:

(1) In case of an emergency when the principal's instructions have not been effective in reducing the severity of the behavior that has caused the emergency. An emergency occurs when the principal presents an imminent and significant danger of physical harm to himself or others.

(2) When the treating physician determines that psychotropic medication is essential and after compliance with the following procedures:

(a) When a principal's advance directive or his representative refuses medication that the treating physician believes is essential, the director of the treatment facility shall conduct an administrative review to determine whether the principal should be forcibly medicated contrary to his wishes.

(b) The director shall provide written notice to the principal, his representative, if any, and an attorney from the Mental Health Advocacy Service (MHAS) no less than forty-eight hours, excluding weekends and holidays, before the administrative review. The notice shall include the time and place of the administrative review, the diagnosis, and reasons why the physician believes the medication is necessary. The principal's expressed wishes shall be followed pending the administrative review. The administrative review shall be held no later than seventy-two hours after the time that the MHAS has been notified, excluding weekends and holidays, unless the patient and the facility agree to a continuance.

(c) The MHAS attorney shall represent the principal at the administrative review unless the principal chooses someone else to represent him.

(d) A principal may be medicated contrary to the wishes expressed in his advance directive if, based on a review of the advance directive and the reasons stated therein, the patient's medical chart, a personal examination of the patient, the wishes of the principal's representative, if any, and the recommendations of the treating physician, the director determines that the medication is medically essential. The director shall consider the following criteria in making that decision:

(i) The patient is mentally ill and is dangerous to himself or others or gravely disabled without the medication.

(ii) The medication is the least restrictive alternative.

(iii) The medication is the most medically appropriate.

(iv) The medication offers a significant likelihood of improvement in the patient's condition or a speedier recovery and his condition is of such severity that unless the medication is administered the patient's medical condition is very unlikely to improve.

(v) The expected benefits from the medication outweigh the known risks and potential side effects.

(vi) All other reasonable alternatives, including those set forth in the advance directive, have been exhausted.

(e) The director shall require the attendance of the patient at the hearing unless extraordinary circumstances exist precluding his attendance. The principal and the hospital have the right to present evidence and cross-examine witnesses.

(f) The director's decision shall be in writing, shall address each of the criteria, and shall give reasons for the decision. All of the criteria in Subparagraph (d) of this Paragraph shall be met in order to medicate the principal against his expressed wishes.

(g) The director's decision to administer medication contrary to the advance directive should specify the length of time the decision to medicate the principal is to remain valid. The decision shall be effective for no more than sixty days or termination of the principal's stay at the treatment facility, whichever occurs first, unless a new request for an administrative review is made prior to the expiration of the original order and the patient is still hospitalized. If at any time the director believes that the medication is no longer necessary, he shall order the measures discontinued.

(h) The director shall provide the principal, his representative, if any, and the attorney from the Mental Health Advocacy Service with a copy of the decision.

(i) For purposes of this Section, the director of a treatment facility must be a psychiatrist who is not involved in providing medication to the patient. If the director does not meet those criteria, he shall designate a psychiatrist who is not involved in the medication of the patient.

B. An advance directive shall not limit the authority provided in R.S. 28:2 et seq., to take a principal into protective custody or to involuntarily admit or commit a principal to a treatment facility.

C. An advance directive shall not authorize admission to or retention in a mental health treatment facility for a period in excess of fifteen days.

Acts 2001, No. 755, §1.



RS 28:231 - Revocation of advance directive

§231. Revocation of advance directive

An advance directive for mental health treatment may be revoked in whole or in part at any time by the principal if the principal is not incapable. Revocation shall be effective when a principal who is not capable communicates the revocation to the treating physician or other provider. The treating physician or other provider shall note the revocation as part of the principal's medical record.

Acts 2001, No. 755, §1.



RS 28:232 - Limitations on liability of physician or provider

§232. Limitations on liability of physician or provider

A physician or provider who administers or does not administer mental health treatment according to and in good faith reliance upon the validity of an advance directive for mental health treatment shall not be subject to criminal prosecution, civil liability, or professional disciplinary action resulting from a subsequent finding of an advance directive's invalidity.

Acts 2001, No. 755, §1.



RS 28:233 - Individuals prohibited from serving as representative

§233. Individuals prohibited from serving as representative

The following individuals shall be prohibited from serving as a representative:

(1) The treating physician, provider, or an employee of the physician or provider if the physician, provider, or employee is unrelated to the principal by blood, marriage, or adoption.

(2) An owner, operator, or employee of a health care facility in which the principal is a patient or resident if the owner, operator, or employee is unrelated to the principal by blood, marriage, or adoption.

Acts 2001, No. 755, §1.



RS 28:234 - Individuals prohibited from serving as witnesses to advance directive for mental health treatment

§234. Individuals prohibited from serving as witnesses to advance directive for mental health treatment

The following individuals shall be prohibited from serving as a witness to the signing of an advance directive for mental health treatment:

(1) The treating physician, provider, or a relative of the physician or provider.

(2) An owner, operator, or relative of an owner or operator of a mental health treatment facility in which the principal is a patient or resident.

(3) An individual related to the principal by blood, marriage, or adoption.

Acts 2001, No. 755, §1.



RS 28:235 - Withdrawal of representative; rescission of withdrawal

§235. Withdrawal of representative; rescission of withdrawal

A. A representative may withdraw by giving notice to the principal. If a principal is incapable, the representative may withdraw by giving notice to the treating physician or provider. The treating physician or provider shall document the withdrawal as part of the principal's medical record.

B. An individual who has withdrawn under the provisions of Subsection A of this Section may rescind the withdrawal by executing an acceptance after the date of the withdrawal. An individual who rescinds a withdrawal shall give notice to the principal if the principal is capable or to the principal's physician or provider if the principal is incapable.

Acts 2001, No. 755, §1.



RS 28:236 - Form

§236. Form

The Louisiana Department of Health, in consultation with the Mental Health Advocacy Service, shall develop a form to implement the provisions of this Part.

Acts 2001, No. 755, §1.



RS 28:237 - Status report to the House and Senate Committees on Health and Welfare

§237. Status report to the House and Senate Committees on Health and Welfare

The Louisiana Department of Health, office of behavioral health, and the Mental Health Advocacy Service shall jointly review the implementation of this Part and report their findings to the House and Senate Committees on Health and Welfare no later than January 15, 2003.

Acts 2001, No. 755, §1; Acts 2009, No. 384, §5, eff. July 1, 2010.



RS 28:241 - SOUTH LOUISIANA HEALTH SERVICES DISTRICT

CHAPTER 2. SOUTH LOUISIANA HEALTH SERVICES DISTRICT

§241. Creation; location

The South Louisiana Health Services District is hereby created and comprises the parishes of Lafayette, Vermilion, Iberia and St. Martin.

Added by Acts 1970, No. 389, §1.



RS 28:242 - Body corporate; powers

§242. Body corporate; powers

The South Louisiana Health Services District shall constitute a body corporate in law, with all the powers of a corporation, and with all the powers and rights of a political subdivision of the state as provided by the laws of the state relating to the incurring of debt and the issuing of bonds therefor. Said district, through its board of commissioners, may incur debt and issue negotiable bonds in accordance with the power and authority and in the form and manner and with the effect and security now or hereafter provided by the constitution and laws of the state of Louisiana. This district, through its board of commissioners, may incur debt and contract obligations in accordance with law, sue and be sued, have a corporate seal, and do and perform any and all acts in its corporate capacity and in its corporate name which are necessary and proper for carrying out the purposes and objects for which it is created. It shall have the power of eminent domain and may expropriate property for all its purposes and objectives, in accordance with the constitution and laws of the state of Louisiana. It may construct, lease, maintain, acquire, enlarge and operate any facility or do any other thing necessary for the use and purpose of the district. It may own in full ownership any facilities and may acquire the same by donation, prescription, purchase, expropriation or otherwise.

Added by Acts 1970, No. 389, §1.



RS 28:243 - Board of commissioners created

§243. Board of commissioners created

The board of commissioners of the South Louisiana Health Services District, with its powers and duties as defined herein, is hereby created and established as the governing authority of the South Louisiana Health Services District.

Added by Acts 1970, No. 389, §1.



RS 28:244 - Board to govern; membership; tenure; vacancies

§244. Board to govern; membership; tenure; vacancies

The district shall be governed and controlled by the board of commissioners of the South Louisiana Health Services District, to be composed of four members, one from each parish. The commissioners shall be appointed by the governor and shall serve terms of four years and until their successors have been appointed and qualified, except that one of the initial appointments shall be a term of one year; one shall be for a term of two years; one shall be for a term of three years, and one shall be for a term of four years. Any vacancy in the office of commissioner, due to death, resignation, or any cause, shall be filled for the unexpired term by an appointment by the governor. The director of the Division of Hospitals of the Louisiana Health and Human Resources Administration or his designee shall serve as ex officio member.

Added by Acts 1970, No. 389, §1. Amended by Acts 1972, No. 253; Acts 1974, No. 294, §1.



RS 28:245 - Oaths

§245. Oaths

Before entering upon his official duties, each commissioner of the district created hereby shall take and subscribe to an oath before an officer authorized by law to administer oaths, that he will honestly, faithfully and impartially perform the duties devolving upon him as a commissioner of said district and that he will not neglect any of the duties imposed upon him thereby. The oaths of the commissioner shall be recorded in the oath book of the parish in which he resides.

Added by Acts 1970, No. 389, §1.



RS 28:246 - Election of officers; record book; public inspection

§246. Election of officers; record book; public inspection

Immediately after the commissioners have been appointed by the governor, or as soon thereafter as practicable, the commissioners shall meet and immediately organize by electing officers as follows: They shall elect from among their number a president, who shall preside over the meetings of the board and perform such other duties as are usually required of presidents of corporate bodies, and also a vice president, who shall perform the duties of the president in case of his absence or disability.

The board shall cause to be kept a well-bound book entitled "Record Book of South Louisiana Health Services District," in which shall be recorded the minutes of all meetings, all proceedings, certificates, oaths of commissioners, bonds of employees and contractors, and any and all corporate acts. The records shall be in the possession of the secretary of the board and shall be open to public inspection at all times by any person interested.

Added by Acts 1970, No. 389, §1.



RS 28:247 - Powers of board

§247. Powers of board

In order to accomplish the purposes for which the district is created, the board of commissioners may:

(1) Purchase, hold, sell and convey land and personal property and execute such contracts as it may deem necessary or convenient to enable it properly to carry out the purposes for which it is created.

(2) Acquire personal property by gift or purchase; employ and hire a secretary and such other personnel as may be necessary in the operation of the business of the district, and fix their compensation; and the commission is further authorized to employ attorneys and other professional personnel and fix their compensation as the need becomes necessary.

(3) With the approval of all police juries in said district, it may call for an election for ad valorem taxes not to exceed five mills and, upon approval of the qualified electorate, levy and collect said tax.

(4) Cooperate and contract with persons, firms, associations, partnerships and private corporations and with any local, state, and federal governmental agencies for services necessary for the purposes of said district.

(5) Select a domicile and home office for the district.

(6) Do and perform any and all things necessary or incident to the fulfillment of the purposes for which this district is created, including all acts necessary to construct, lease, acquire in any manner, maintain and operate facilities necessary, suitable or convenient to the purposes of the district.

(7) The board of commissioners of the South Louisiana Health Services District shall have the care, management and control of all facilities of said district and its property and finances. They shall have power:

(a) To appropriate money and provide for the current expenses of the district.

(b) To appoint, hire, designate and empower any personnel as may be deemed necessary by the commission to carry out such programs as may be promulgated and adopted by the commission.

(8) The board of commissioners of the South Louisiana Health Services District of this state may raise funds by taxes or otherwise to be expended by and under the direction of the said commission.

(9) The district, through its governing authority, is authorized to incur debt and issue negotiable bonds for the construction of facilities as may be necessary and proper to effect the purpose of the district; and to that effect, they are authorized to call any special elections that are necessary to levy taxes, incur debt, and to issue and sell negotiable bonds, all in conformity with this Chapter, the constitution and laws of the state of Louisiana.

(10) Whenever any work is to be let under the provisions of this Part, the contract for which will exceed the value of two thousand dollars, the said board of commissioners of the said district shall proceed to provide proper specifications for the performing of said work, which specifications shall receive the approval of the board of commissioners of the district. After the adoption of the said specifications thus approved the board of commissioners of the district shall advertise for bids to do the work according to the plans and specifications prepared by the board of commissioners, which advertisement shall appear once a week for the full term of thirty days in a newspaper of each parish within said district, as well as any other paper or papers in the discretion of the board of commissioners. Such advertisement shall state the place where the bids will be received, the time and place where the bids will be opened, and a general outline of the work expected to be performed. Every bid shall be accompanied by a certified check of the bidder in an amount equal to five percent of the amount of the bid, which checks shall be forfeited to the board of commissioners of the district, should the bidder to whom such contract is awarded fail to enter into the contract required within ten days after notice to do so from the board of commissioners awarding the work. The checks of all unsuccessful bidders shall be returned after the contract is awarded. All bids submitted shall be addressed to the board of commissioners of the South Louisiana Health Services District and shall be publicly opened and read at the time stated in the advertisement.

The governing authority of the district may reject any and all bids, if, in its opinion, it is to the best interest of the district to do so, but whenever a contract is awarded, unless rejected for cause which in its discretion may be deemed sufficient, it shall be awarded to the lowest responsible bidder. The bidder to whom such contract is awarded shall be required to furnish bond of a surety company authorized to do business in Louisiana, or other good and solvent surety, in the sum equal to one-half of the amount of the contract awarded, conditioned that such work shall be performed in accordance with the plans and specifications of the board of commissioners and the terms of the contract, and containing such other stipulations and provisions as may be required by the authority granting the contract. The awarding of the contract to a successful bidder shall be binding upon both, even though for some cause there should be no signing of the actual contract.

(11) The special taxes imposed for the purpose of providing for the payment of principal and interest on the bonds as aforesaid, shall each year be levied, assessed and collected on the property taxed, under the same terms and conditions and at the same time as state and parish taxes; the said taxes shall bear the same liens upon the property as state, parish, municipal and other special taxes; the property shall be sold for delinquent taxes in the same manner as properties sold for delinquent state, parish, municipal and other taxes.

(12) The provisions of the constitution and all laws regulating the collection of taxes, the creation of tax liens, mortgages, tax penalties and sales, shall apply to and regulate the collection of special taxes for the purpose enumerated in this Part.

Where the taxes have been levied by the governing authority of the said South Louisiana Health Services District, the sheriff and ex officio tax collector for each parish of said district shall make monthly statements to the parish treasurer and receive from him a receipt for the amount of special taxes paid over, in the same manner as the tax collectors are required to settle with the comptroller of the state, and he shall receive from the parish treasurer the same quietus for a full settlement of taxes due and exigible in a given year and account for delinquencies or deductions in the same manner as though accounting to the comptroller of the state for the state taxes. The sheriff and ex officio tax collector shall retain no commission thereon. Upon the failure of the tax collector to comply with the provisions of this Section, the governing authorities of the parishes in the South Louisiana Health Services District shall proceed against him and the sureties on his official bond for the collection of whatever amount may be due the said district.

(13) In the resolution calling an election, the rate, object and purpose for which the tax is to be levied and the number of years it is to run must be stated. After the resolution is passed by the board of commissioners of the district, notice of the election shall be given, embracing substantially all things that are required to be set forth in the resolution, and setting forth further that the authorities ordering the election will, in open session to be held at an hour and place named in the notice, proceed to open the ballot boxes, examine and count the ballots in number and amount, and declare the results of the election. This notice shall be advertised for thirty days in a newspaper published in the district, and the insertion of the advertisements once a week for five weeks in such newspaper shall constitute sufficient notice. Thirty days must intervene from the day on which the advertisement is first inserted and the day on which the election takes place.

(14) Only property taxpayers, qualified as electors under the constitution and laws of the state shall be entitled to vote at such elections; the qualifications of the taxpayers as voters shall be those of age, residence and registration as voters.

(15) The board of commissioners of the South Louisiana Health Services District shall designate the polling places, provide the ballot boxes, ballots, evaluations of property and compile statements of the voters in number and amount and fix the compensation of election officers. They shall appoint for each polling place three commissioners and one clerk of election all of whom shall be persons qualified to vote at such election. The police jury of the parish shall pay all of the expenses of such election.

(16) The registrars of voters in each parish of said district shall furnish to the election commissioners appointed to hold the election a list of taxpayers entitled to vote, together with valuation of each taxpayer's property as shown by the assessment roll and filed prior to the election. When any taxpayer's name and valuation of property is omitted from such list or erroneously entered thereon, the commissioners of election may receive affidavits of such taxpayer entitled to vote and the assessed valuation of his property, which affidavit shall be attached to his taxpayer's ballot. No defect or irregularity in or omission from the list of voters furnished by the registrar of voters shall affect the validity of the election, unless it is established that voters deprived of right to vote were sufficient in number an amount to have changed the result of the election.

(17) The questions submitted to the voters at special elections hereunder and the ballot to be used thereat shall be substantially in the following form:

Shall the South Louisiana Health Services District of Louisiana impose, levy and collect annually for the term of _____ years, beginning with the year 19___, a tax not exceeding five mills on the dollar upon all the taxable property within the district for the purpose of providing funds for carrying out the objects and purposes for which it is created? Taxable valuation $____________.

______________________________________

Signature of Voter

NOTICE TO VOTERS

To vote in favor of the proposition submitted upon this ballot place an (X) in the square after the word "yes"; to vote against, place a similar mark after the word "no".

(18) If any commissioner or clerk of election is unable, fails, or neglects to attend or serve at the polling place designated and at the hour fixed for opening the polls or within one hour thereafter, the commissioners present shall appoint, or in the absence of all commissioners, the voters present shall elect, the necessary number of commissioners and clerks, who shall have the same powers, compensation and duties as other commissioners and clerks and shall serve in the place and stead of the delinquent absentee appointees. Commissioners and clerks of elections, before opening the polls, shall be sworn to perform all duties incumbent upon them as such, the oaths to be taken before any officer authorized to administer oaths or by the clerk, and each commissioner of election before any other commissioner. Commissioners and clerks may administer any affidavit provided for in this Part.

(19) Each voter's name shall be written on his ballot. The commissioners of election shall receive the ballot of each voter, check his name on the list of voters furnished by the registrar as having voted, enter number of his name on the list of taxpayers voting, and immediately deposit his ballot in the ballot box, reserving to each voter the right to so fold his ballot that it shall not be known at the time whether he voted for or against the proposition submitted.

(20) The polls shall be opened on the date appointed at 7 o'clock a.m. and remain open until, and not later than, 7 o'clock p.m. No election shall be vitiated by failure to open the polls at the time prescribed or by closing them before the time prescribed, unless on a contest it could be established that voters were there by the time to vote sufficient in number and amount to have changed the result of the election.

(21) Immediately after the closing of the polls the commissioners shall, in the presence of the bystanders, open the ballot box, count the ballots found therein, check the same with the list of voters kept, proceed to count the votes in number and amount, keep in duplicate tally sheets showing the votes in number in favor of or against the proposition submitted and showing the valuation of property in favor of and against the same, make in duplicate compiled statements of the vote in number and amount, both in favor of and against the proposition. After swearing to the correctness of the numbered list of voters, the duplicate tally sheets, and duplicate compiled statements, they shall deposit the ballots, registrar's list of voters, the numbered list of taxpayers voting, one duplicate tally sheet and one duplicate compiled statement in the ballot box, immediately seal the said ballot box and within seventy-two hours after the closing of the polls, deliver said sealed ballot box with its contents to the board of commissioners of the South Louisiana Health Services District, at its domicile, and shall within the said period, deliver the duplicate tally sheet and the duplicate compiled statement to the clerks of the district court of said parishes of said district, who shall file the same in their offices. If the election commissioners on counting the ballots find they do not correspond with the list of voters, they shall, before examining and counting the ballots, examine the same for the purposes of finding the discrepancy, and if it should be found that any ballots have been duplicated, the same shall be destroyed, and if it be found that the name of a voter has been omitted from the list of persons voting, the same shall be added to the list.

(22) On the day and at the hour and place named in the notice of election, the board of commissioners of the South Louisiana Health Services District shall, in public session, open the ballot boxes, examine and count the ballots in number and amount, examine and canvass the returns and declare the results of such election. The results shall be promulgated by the proclamation published in one issue of a newspaper published in each parish of said district. The board of commissioners shall keep a proces verbal of the manner in which the ballot boxes were opened, the returns canvassed and the result of the election ascertained, and shall forward a copy thereof to the secretary of state, who shall record the same; a copy to the clerks of the district courts of said parishes in said district who shall record same in the mortgage records of said parishes, retaining the original proces verbal in the archives of the said districts and in the clerks' offices of said parishes. The secretary of the board of commissioners of the South Louisiana Health Services District shall preserve for a term of three months from the date of the promulgation of the election, the ballots and other returns thereof.

(23) During the thirty days next following the publication of the proclamation declaring the results of any election, if the same be in favor of the tax, any taxpayer within the district may contest the legality of the election by appropriate action. Thereafter no one may contest the regularity, formality or legality of the election or the validity of the tax levied or authorized to be levied, but the same shall be absolutely incontestable for any cause whatever and no court may hear or determine any such question, and the board of commissioners of the district shall not be permitted to question this authority to levy the tax.

(24) If a majority in number and amount of the qualified taxpayers voting at the election vote in favor of the proposition to levy the tax, the board of commissioners of the district may, by resolution, proceed to levy such tax from year to year, for the term for which the same has been voted. The board shall not be required to levy the full five mills tax, but their failure to levy the tax in any one year shall not permit them to exceed the five mills tax for any subsequent year.

(25) The copy of the resolution levying the tax, certified by the secretary of the board of commissioners of the said district, shall be transmitted to the tax assessors of said parishes on or before June 1 of the year in which the tax is to be assessed and collected, and it shall be the duty of the assessor to assess the tax and extend the same upon the tax rolls of the parishes. The tax shall be collected by the sheriff and ex officio tax collector of each said parish in the same manner as taxes levied by the state. The tax collector shall make settlement for taxes so collected with the state comptroller and state treasurer for the account of the respective South Louisiana Health Services District, and the funds so derived shall be withdrawn upon the warrant of the secretary of the board of commissioners of the South Louisiana Health Services District; countersigned by the president of the said commission. Taxes assessed shall constitute the same liens upon the property assessed; shall bear the same penalties; and collection thereof shall be enforced in the same manner and at the same time as state and parish taxes.

Added by Acts 1970, No. 389, §1.



RS 28:247.1 - Compliance with general election laws; qualified electors

§247.1. Compliance with general election laws; qualified electors

Notwithstanding any other provisions of Chapter 2 of Title 28 of the Louisiana Revised Statutes of 1950, all elections called by the governing authority of the district to authorize the incurring of a debt, issuance of bonds, and levying of special taxes shall be held substantially in accordance with the general election laws of the state of Louisiana, except that such election shall be called, conducted, canvassed, promulgated, contested, and notice thereof given in accordance with the procedures set forth in Part 2 of Chapter 4 of Title 39 of the Louisiana Revised Statutes of 1950, and at such elections all electors of the district qualified and entitled to vote under the constitution and laws of the state of Louisiana and the Constitution of the United States, shall be entitled to vote.

Added by Acts 1972, No. 744, §1.



RS 28:248 - Contracts, let by board; bond

§248. Contracts, let by board; bond

Any and all contracts of the district may be let by the board of commissioners, with advertisement, on the terms and subject to the conditions which it may fix in the ordinance or advertisement calling for bids. The person or firm to whom any contract is awarded shall furnish, within the delay fixed by the board, a bond of a surety company authorized to do business in the state of Louisiana, in the amount required by the laws relating to contracts for public works, and conditioned that the work shall be performed in accordance with the plans and specifications of the engineers, and the terms of the contract, and the board shall demand any other bonds and obligations which the laws relating to public works contracts require the contractor to give.

Added by Acts 1970, No. 389, §1.



RS 28:249 - Property exempt from taxation

§249. Property exempt from taxation

The lands and facilities owned by the South Louisiana Health Services District shall not be subject to any ad valorem taxation or any other tax of any nature whatsoever by either the state of Louisiana or any of its political subdivisions, for so long as the property shall be owned by said district.

Added by Acts 1970, No. 389, §1.



RS 28:311 - Repealed by Acts 2011, No. 207, §9.

CHAPTER 3. PILOT PROGRAM FOR A SYSTEM OF CARE FOR THE

DELIVERY OF CHILDREN'S MENTAL HEALTH SERVICES

§311. Repealed by Acts 2011, No. 207, §9.



RS 28:311.1 - REPEALED BY ACTS 1989, NO. 662, 8, EFF. JULY 7, 1989.

§311.1. REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 28:311.2 - REPEALED BY ACTS 1989, NO. 662, 8, EFF. JULY 7, 1989.

§311.2. REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 28:311.3 - REPEALED BY ACTS 1989, NO. 662, 8, EFF. JULY 7, 1989.

§311.3. REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 28:311.4 - REPEALED BY ACTS 1989, NO. 662, 8, EFF. JULY 7, 1989.

§311.4. REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 28:311.5 - REPEALED BY ACTS 1989, NO. 662, 8, EFF. JULY 7, 1989.

§311.5. REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 28:311.6 - REPEALED BY ACTS 1989, NO. 662, 8, EFF. JULY 7, 1989.

§311.6. REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 28:312 - Repealed by Acts 2011, No. 207, §9.

§312. Repealed by Acts 2011, No. 207, §9.



RS 28:313 - Repealed by Acts 2011, No. 207, §9.

§313. Repealed by Acts 2011, No. 207, §9.



RS 28:380 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

CHAPTER 4. MENTAL RETARDATION AND DEVELOPMENTAL

DISABILITY LAW

PART I. GENERAL PROVISIONS

§380. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:381 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§381. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:382 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§382. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:382.1 - Repealed by Acts 2005, No. 90, §2, eff. June 21, 2005.

§382.1. Repealed by Acts 2005, No. 90, §2, eff. June 21, 2005.



RS 28:382.2 - Repealed by Acts 2008, No. 373, §4, eff. June 21, 2008.

§382.2. Repealed by Acts 2008, No. 373, §4, eff. June 21, 2008.



RS 28:383 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§383. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:384 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§384. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:385 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§385. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:386 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§386. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:390 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

PART II. RIGHTS OF INDIVIDUALS WHO ARE

MENTALLY RETARDED OR DEVELOPMENTALLY

DISABLED AND PRINCIPLES FOR THE MENTAL

RETARDATION AND DEVELOPMENTAL DISABILITIES

SERVICES SYSTEM

§390. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:391 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§391. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:392 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§392. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:393 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§393. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:395 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

PART II-A. OMBUDSMAN PROGRAM

§395. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:396 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§396. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:397 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§397. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:398 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§398. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:399 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§399. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:400 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

PART III. MENTAL RETARDATION AND DEVELOPMENTAL

DISABILITIES SERVICES SYSTEM

§400. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:401 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§401. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:402 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§402. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:403 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§403. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:404 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§404. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:405 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§405. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:406 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§406. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:407 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§407. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:408 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§408. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:409 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§409. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:410 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§410. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:411 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§411. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:412 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§412. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:413 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§413. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:420 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005; Acts 2005, No. 483, §2, eff. July 12, 2005.

PART IV. ASSURANCE AND LICENSURE

§420. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005; Acts 2005, No. 483, §2, eff. July 12, 2005.



RS 28:421 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005; Acts 2005, No. 483, §2, eff. July 12, 2005.

§421. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005; Acts 2005, No. 483, §2, eff. July 12, 2005.



RS 28:422 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005; Acts 2005, No. 483, §2, eff. July 12, 2005.

§422. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005; Acts 2005, No. 483, §2, eff. July 12, 2005.



RS 28:423 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005; Acts 2005, No. 483, §2, eff. July 12, 2005

§423. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005; Acts 2005, No. 483, §2, eff. July 12, 2005.



RS 28:424 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005; Acts 2005, No. 483, §2, eff. July 12, 2005.

§424. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005; Acts 2005, No. 483, §2, eff. July 12, 2005.



RS 28:425 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005; Acts 2005, No. 483, §2, eff. July 12, 2005.

§425. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005; Acts 2005, No. 483, §2, eff. July 12, 2005.



RS 28:426 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005; Acts 2005, No. 483, §2, eff. July 12, 2005.

§426. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005; Acts 2005, No. 483, §2, eff. July 12, 2005.



RS 28:427 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005; Acts 2005, No. 483, §2, eff. July 12, 2005.

§427. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005; Acts 2005, No. 483, §2, eff. July 12, 2005.



RS 28:430 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

PART V. ADMINISTRATION OF STATE RESIDENTIAL

FACILITIES

§430. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:431 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§431. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:432 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§432. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:433 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§433. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:434 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§434. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:435 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§435. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:436 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§436. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:437 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§437. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:440 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

PART VI. MISCELLANEOUS PROVISIONS

§440. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:441 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§441. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:442 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§442. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:443 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§443. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:444 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§444. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:451.1 - Title; purpose; intent

CHAPTER 4-A. THE DEVELOPMENTAL DISABILITY LAW

PART I. GENERAL PROVISIONS

§451.1. Title; purpose; intent

A. This Chapter shall be cited as the "Developmental Disability Law".

B. It is the purpose of this Chapter to provide for a developmental disabilities services system that values all persons with developmental disabilities and affirms and protects their fundamental rights and privileges as citizens of Louisiana and the United States of America. This system shall be based on the premise established in the Developmental Disabilities Assistance and Bill of Rights Act, that disability is a natural part of the human experience that does not diminish the right of persons with developmental disabilities to exert control and choice over their own lives, and fully participate in and contribute to their communities through full integration and inclusion in the economic, political, social, cultural and educational mainstream of society.

C. It is the intent of this Chapter to delineate the principles of the system, the rights of persons with developmental disabilities, the definitions used in this Chapter, the system process, the roles and responsibilities within the system, and other issues that will guide the provision of supports and services for persons with developmental disabilities.

D. It is the intent of this Chapter to establish that the office for citizens with developmental disabilities within the Louisiana Department of Health will be responsible for the programmatic leadership in the designing and developing of all developmental disabilities services provided by the department either directly or pursuant to agreements with public and private providers. It is also the intent of this Chapter to enable the office to provide developmental disabilities services and supports consistent with the rights and principles within this Chapter, to the extent possible.

E. It is the intent of this Chapter to establish a system that affirms and supports the principles of self-determination and full inclusion of all persons with developmental disabilities to live, work, and participate in leisure activities in their community as they choose and to the extent possible.

F. This law shall be made available in alternative formats upon request from the following:

(1) Office for citizens with developmental disabilities.

(2) Human services authorities and districts.

(3) Governor's Office of Disability Affairs.

(4) Developmental Disabilities Council.

(5) The Advocacy Center.

(6) Human Development Center.

G. The provisions of this Chapter shall not be construed to delete, change, affect, or decrease the requirements of R.S. 17:1941 through 1959 regarding Special School District No. 1 or the Louisiana Department of Education, or both.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:451.2 - Definitions

§451.2. Definitions

As used in this Chapter, the following words, terms, and phrases shall have the meaning ascribed to them in this Section, except when the context clearly indicates a different meaning:

(1) "Administrative units" means developmental centers and any other unit established under the administration and supervision of the office.

(2) "Appropriate" means all of the following:

(a) In accordance with standards of the Louisiana Department of Health and the provisions of this Chapter.

(b) In the most integrated setting that adequately addresses the diverse support needs of the person.

(c) In accordance with the person's support plan.

(3) "Assistant secretary" means the assistant secretary of the office for citizens with developmental disabilities of the Louisiana Department of Health.

(4) "Community home" means a living option, certified, licensed, or monitored by the Louisiana Department of Health, where six or fewer people with developmental disabilities reside.

(5) "Dangerous to others" means the condition of a person whose behavior or significant threats support a reasonable expectation that there is a substantial risk that he will inflict physical harm upon another person in the near future.

(6) "Dangerous to self" means the condition of a person whose behavior, significant threats, or inaction supports a reasonable expectation that there is a substantial risk that he will inflict significant physical or severe emotional harm upon his own person; or the inability of a person, independently or with the help of willing and responsible family members or friends, to meet his own basic physical needs; or his inability to protect himself from serious harm due to his inability to discern the dangers and hazards found in everyday life.

(7) "Department" means the Louisiana Department of Health.

(8) "Determination" means determination of eligibility for entry into the system.

(9) "Developmental center" means an administrative unit of the office under its administration, supervision, and control through which the office provides and develops developmental disabilities services and system capacity building efforts. Developmental centers are responsible for:

(a) Planning and providing living options and other developmental disabilities services as determined by the office.

(b) Stimulating and supporting capacity building within the system through resource centers, technical assistance, training, and other means as determined by the office.

(10) "Developmental disabilities services" means programs, services, and supports for persons with developmental disabilities that include but are not limited to information and referral services, support coordination services, system entry services, development of the support profiles and plans, individual and family support services, living options, habilitation services, and vocational services.

(11) "Developmental disability" means either:

(a) A severe, chronic disability of a person that:

(i) Is attributable to an intellectual or physical impairment or combination of intellectual and physical impairments.

(ii) Is manifested before the person reaches age twenty-two.

(iii) Is likely to continue indefinitely.

(iv) Results in substantial functional limitations in three or more of the following areas of major life activity:

(aa) Self-care.

(bb) Receptive and expressive language.

(cc) Learning.

(dd) Mobility.

(ee) Self-direction.

(ff) Capacity for independent living.

(gg) Economic self-sufficiency.

(v) Is not attributed solely to mental illness.

(vi) Reflects the person's need for a combination and sequence of special, interdisciplinary, or generic care, treatment, or other services which are of lifelong or extended duration and are individually planned and coordinated.

(b) A substantial developmental delay or specific congenital or acquired condition in a person from birth through age nine which, without services and support, has a high probability of resulting in those criteria in Subparagraph (a) of this Paragraph later in life that may be considered to be a developmental disability.

(12) "Facility administrator" means the official appointed as the head of a state or privately operated residential facility and includes anyone designated by the facility administrator to act on behalf of the facility administrator.

(13) "Group home" means a living option, certified, licensed, or monitored by the department, where seven to fifteen people with developmental disabilities reside.

(14) "Human services authority or district" means a special authority or district provided for in Chapter 21 of this Title that has assigned powers, duties, and functions regarding the delivery of mental health, developmental disabilities, and addictive disorders services funded by appropriations from the state and provided through memoranda of agreement with the program offices of the department. In addition to any other duties prescribed in this Title, human services authorities and districts are responsible for all of the following:

(a) Providing determination for entry into the system, development of the support profile, and support coordination.

(b) Providing individual and family support services, living options, and other developmental disabilities services directly or by contract or individual agreements as determined by the office.

(15) "Interdisciplinary review" means a review by a team of professionals for the purpose of determining the presence of a developmental disability as defined in this Chapter. Professionals conducting this review must have knowledge of diagnoses and functional limitations associated with developmental disabilities.

(16) "Interdisciplinary team" means a group that reviews information, data and input from a person to make recommendations relevant to the needs of the person. The team consists of the person, his legal representative if applicable, professionals of varied disciplines who have knowledge relevant to the person's needs, and may include his family members along with others the person has designated.

(17) "Living options" means a variety of service settings wherein people with developmental disabilities live, including but not limited to extended family living, supported living, community homes, group homes, and residential facilities.

(18) "Most integrated setting" is an environment that includes the full range of service and support options that reflect the desires and goals of the person and that address the needs of the person and which promotes the full participation in daily life and activities.

(19) "Office" or "OCDD" means the office for citizens with developmental disabilities within the Louisiana Department of Health.

(20) "Person" means a person with a developmental disability. It is also understood that it includes the legal representative of the person in instances where one has been appointed to act on behalf of the person.

(21) "Plan coordinator" means the individual who is responsible for guiding the support team in development of the support plan for the person with a disability. The plan coordinator assures that the goals identified by the person are addressed in the support plan.

(22) "Provider" means a person, partnership, corporation, state agency, or other entity that provides developmental disabilities services and receives either state or federal funds or both.

(23) Repealed by Acts 2015, No. 20, §2, eff. May 29, 2015.

(24) "Residential facilities" means living options that are certified and licensed by the department to provide residential services to sixteen or more persons.

(25) "Services" means developmental disability services.

(26) "Substantial functional limitations" means documented evidence of limitations in present functioning considered within the context of community environments typical of the age, peers, and culture of the person.

(27) "Support plan" means an individualized plan that coordinates supports and services to assist the person in reaching his desired outcomes and reflects the vision, personal preferences, life goals, and diverse formal and informal support needs of the person. The plan is developed by the person and his support team. Persons with developmental disabilities, family members and others chosen by the person or the family, and those legally empowered to make decisions for the person, are the primary decision makers regarding services and supports such persons receive, including the choice of available living options.

(28) "Support profile" means a summary of identified supports or services that addresses the expressed needs and desires of the person and that is used in the development of the support plan for that person. It is developed prior to the person receiving supports or services.

(29) "Support team" means a team consisting of a person with a developmental disability, his plan coordinator, and may include his family and others whom the person chooses to assist him in developing a support plan.

(30) "System" means the developmental disabilities services system.

Acts 2005, No. 128, §1, eff. June 22, 2005; Acts 2015, No. 20, §1, eff. May 29, 2015.



RS 28:451.3 - Administration of the provisions of this Chapter; responsibilities of human services authorities and districts; advisory committees

§451.3. Administration of the provisions of this Chapter; responsibilities of human services authorities and districts; advisory committees

A. The provisions of this Chapter shall be administered and coordinated by the office according to regulations promulgated by the office in accordance with the Administrative Procedure Act with input from state and local advisory committees. These rules shall be applicable to all public and private providers of developmental disabilities services. The office, through human services authorities and districts, shall serve as the single point of entry into the system.

B. The assistant secretary of the office for citizens with developmental disabilities shall be the administrative head of the office and shall be fully responsible for the administration of the office, its administrative units, and the establishment of all programmatic policies for services and supports for persons with developmental disabilities and their families delivered under the auspices of the department.

C. The human services authorities and districts authorized by state law shall be responsible for meeting the requirements assigned to the office by this Chapter for local developmental disabilities services delivery, development, and implementation in the area of their geographic assignment.

D.(1) Human services authorities and districts shall maintain advisory committees. These advisory committees shall perform all of the following functions:

(a) Provide public input into the authority or district planning process and comment on regulations proposed by the office.

(b) Receive timely information on the budgets of their respective human services authorities and districts, in addition to information on implementation of all services and quality assurance reports by those authorities and districts, and advise the authorities and districts.

(c) Collaborate with the human services authorities and districts to develop outreach plans for each geographic area. Such outreach plans shall provide for public dissemination of information regarding developmental disabilities and the services available through the human services authorities and districts.

(2) Each advisory committee shall be composed of a minimum of twelve members who represent positions and philosophies held by various groups and advocates for persons with developmental disabilities. The membership of each advisory committee shall include, but not be limited to:

(a) Persons with developmental disabilities.

(b) Parents and family members representing a cross section of developmental disabilities services.

(c) Private providers.

(d) Representatives of advocacy organizations and community stakeholders representing a cross section of developmental disabilities services.

(e) Public providers and administrators of administrative units and human services authorities and districts, who may be appointed as ad hoc, non-voting members of the advisory committee.

E. The local authority, organized as a human services authority or district, shall discharge the following duties:

(1) Appoint the committee members from names submitted by consumer, provider, and advocacy groups, with the approval of the assistant secretary of the office, who shall ensure that committee composition is in compliance with the state law.

(2) Ensure that at least sixty percent of the membership of each committee is composed of persons with developmental disabilities and parents and family members representing a cross section of developmental disabilities services.

F.(1) The office shall establish a state advisory committee which shall be organized as follows:

(a) The state advisory committee shall consist of at least two people from each human services authority or district advisory committee.

(b) At least sixty percent of the membership shall be comprised of persons with developmental disabilities and parents and family members representing a cross section of developmental disabilities services.

(c) The membership of the state advisory committee shall include at a minimum, but not be limited to the following:

(i) Persons with developmental disabilities.

(ii) Parents and family members representing persons who receive a cross section of developmental disabilities services.

(iii) Private providers.

(iv) A representative of the American Federation of State, County, and Municipal Employees Council #17.

(v) Representatives of advocacy organizations representing a cross section of developmental disabilities services.

(vi) Public providers and administrators of local administrative units and human services authorities and districts, who may be appointed as ad hoc, non-voting members of the state advisory committee.

(2) The assistant secretary of the office shall appoint the committee members, with the approval of the secretary of the department, from names submitted by the regional advisory committees.

(3)(a) The state advisory committee shall coordinate with all human services authority and district advisory committees, and shall use data provided by those committees in the deliberations of the committee.

(b) The state advisory committee shall provide public input to the office regarding proposed regulations and the development of state planning and budget.

G. The regulations promulgated by the office pursuant to this Section shall:

(1) Promote coordination among the office, human services authorities and districts, and state and local advisory committees.

(2) Promote responsiveness by the office and human services authorities and districts to input from persons who receive developmental disabilities services and family members and providers regarding the delivery of services.

H. The department shall promulgate rules and regulations for the assessment of charges in accordance with the ability to pay and in accordance with applicable state or federal law and the following:

(1) It is not the intent of this Chapter that developmental disabilities services be provided at no cost to persons who are financially able to pay for these costs, in whole or in part.

(2) The person shall pay, in whole or in part, the costs of the developmental disabilities supports and services for which the person may be liable under provisions of this Chapter.

Acts 2005, No. 128, §1, eff. June 22, 2005; Acts 2015, No. 20, §1, eff. May 29, 2015.



RS 28:451.4 - State developmental centers; office for citizens with developmental disabilities

§451.4. State developmental centers; office for citizens with developmental disabilities

A. The office shall administer, supervise, and be responsible for the operation of state developmental centers providing developmental disabilities services.

B. Pinecrest Supports and Services Center is continued as an administrative unit of this office.

C. The facility administrator of each center shall have the authority to develop policies and procedures necessary for the proper and orderly operation of the facility. Such policies and procedures shall be consistent with principles of this Chapter, office policies, and all applicable federal and state laws and regulations.

Acts 2005, No. 128, §1, eff. June 22, 2005; Acts 2007, No. 325, §1, eff. July 9, 2007; Acts 2012, No. 232, §1, eff. May 22, 2012; Acts 2015, No. 20, §1, eff. May 29, 2015.



RS 28:451.5 - Provision of additional living options and developmental disabilities services and supports

§451.5. Provision of additional living options and developmental disabilities services and supports

A. The office may provide developmental disabilities services directly pursuant to R.S. 28:451.3 or through written agreements with public or private providers meeting state and federal regulations. Such written agreements may be with any person, organization, agency, or corporation that complies with the requirements of this Chapter, including but not limited to licensure regulations promulgated pursuant to this Chapter, and such other applicable regulations promulgated by the department.

B. Developmental disabilities services shall be consistent with the principles in this Chapter in order to receive state or federal funds or both.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:451.6 - Assignment of property rights

§451.6. Assignment of property rights

A. By receiving services from and living in a licensed, state-operated, twenty-four-hour residential facility provided by or through the office, the person shall be deemed to have made an assignment to the department of his right, title, and interest in any property he owns, including interest in any trust or succession, up to the cost of the services actually provided. The portion of property and all assets which, pursuant to federal regulations or statute, the person may retain and still maintain eligibility for coverage under Title XIX of the Social Security Act programs or successor programs shall be exempt from such assignment.

B. The department shall be subrogated to the rights of any such person with regard to such property to the full extent of the costs due for providing such services to the person. The department shall be required to initiate or intervene in any civil actions, either in the name of the department or in the name of the person, in order to collect such costs.

C. This Section shall be liberally construed in order to effectuate its purpose.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:452.1 - Rights of persons who have developmental disabilities

PART II. RIGHTS OF PERSONS WHO HAVE

DEVELOPMENTAL DISABILITIES AND PRINCIPLES FOR THE

DEVELOPMENTAL DISABILITIES SERVICES SYSTEM

§452.1. Rights of persons who have developmental disabilities

A. The rights that are specifically enumerated in this Part are in addition to all other rights of persons with developmental disabilities protected under state and federal law and all rights enjoyed by all citizens of Louisiana. This listing of rights is neither exclusive of nor intended to infringe upon any civil rights that are guaranteed to all people. These rights are protected regardless of the place or residence of the person, type of service or support, ability to exercise these rights or choice to exercise these rights. It is the intent of this Chapter that these rights shall be applied in the provision of supports and services to persons with developmental disabilities.

B. The rights of persons with developmental disabilities, unless expressly or specifically restricted in accordance with federal or state laws, include the following rights:

(1) To receive timely a determination for entry into the system and, if the person is thought to have a developmental disability, to have an expeditious diagnosis and evaluation and arrangement of services and supports to the fullest extent possible.

(2) To have and to participate in the preparation of a support plan as defined in R.S. 28:451.2, to have the support plan reviewed annually, and to request review of the support plan, and modification if indicated, at reasonable intervals.

(3) To have access to his records.

(4) To receive developmental disabilities services and supports consistent with personal needs and choices in the most integrated setting appropriate, taking into account the resources available to the state and the needs of others with developmental disabilities.

(5) To receive supports and services that address the desires and goals of the person.

(6) To receive supports and services in a respectful and in the least intrusive manner.

(7) To communicate in private by telephone, uncensored mail, or otherwise, with people inside or outside the place of residence of the person.

(8) To receive visitors.

(9) To self-direction.

(10) To privacy of person and belongings.

(11) To practice the religion of his choice.

(12) To access his medical information and records, to communicate with medical personnel and to consent to medical treatment in accordance with this Chapter.

(13) To engage in leisure, recreational and other related activities.

(14) To receive reasonable accommodation in the proceedings and activities of the developmental disabilities services system, including the application for and provision of supports and services and communication about such supports and services.

(15) To withdraw from any developmental disabilities services or supports to which the person has been admitted voluntarily and not be detained longer than seventy-two hours excluding Saturdays, Sundays and holidays, after executing a written request of discharge, or unless a commitment proceeding is instituted by the department or others as set forth in this Chapter during the seventy-two-hour period.

(16) To be informed both orally and in writing of the rights of the person under the system, both during the determination process and at intervals specified in office policy, using language and a communication system that effectively communicates those rights to the person.

(17) To be informed of the procedures that will be used to decide the type and amount of developmental disabilities services and supports provided to the person and the location of the services and supports.

(18) To have access to legal assistance and to be visited by his attorney at all times, and to communicate privately with his attorney and with the committing court, if applicable.

(19) To refuse specific services and supports unless refusal would pose a danger to himself or to others.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:452.2 - Principles for the developmental disabilities services system

§452.2. Principles for the developmental disabilities services system

The department through the office shall provide developmental disabilities services and supports consistent with the following principles, to the extent possible:

A. Supports assist in enabling people to exercise self-determination in their lives.

B. Supports assist in enabling people to achieve their maximum potential through increased independence, productivity, and inclusion in their communities.

C. Personal outcomes and goals are considered in the development of individualized supports for each person.

D. The community where the person chooses to live and work is the optimum place to provide supports and services.

E. Persons and families are generally best able to determine their needs, rather than their needs being determined by others.

F. The needs of the entire family are considered in the development of family supports.

G. Family supports enable children to live in stable family environments with enduring relationships with one or more adults regardless of the severity of the disability of the child or the degree of support necessary.

H. Children and young adults with disabilities receive and participate in an appropriate education which enables them to have increased opportunities for well being, development and inclusion in their communities.

I. Existing natural supports and community resources are promoted and utilized.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:453.1 - Definition; establishment of the ombudsman program

PART III. OMBUDSMAN PROGRAM

§453.1. Definition; establishment of the ombudsman program

A. The term "ombudsman" shall refer to a person who is trained and certified as required by the Department of Justice.

B. The ombudsman program is established in the Department of Justice for the purpose of monitoring care received by persons with developmental disabilities residing in state-licensed facilities for persons with developmental disabilities funded through the department excluding state-operated residential care facilities.

C. The Department of Justice shall adopt rules and regulations, in accordance with the provisions of the Administrative Procedure Act, dealing with the following:

(1) The governance of the certification and training program for the establishment of the ombudsman program.

(2) The required training program shall include all of the following:

(a) Rights of persons with developmental disabilities.

(b) Complaint resolutions.

(c) Community resources.

(d) An understanding of developmental disabilities.

D. Certification shall be valid for one year. An ombudsman may be decertified for misconduct, incompetence, or material neglect of duty.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:453.2 - Ombudsman functions and responsibilities

§453.2. Ombudsman functions and responsibilities

A. The ombudsman shall have the following functions and responsibilities:

(1) To receive, investigate, and resolve complaints made by or on behalf of persons who live in facilities described in this Chapter concerning any act, omission, practice, or procedure that may adversely affect the health, safety, or welfare of any such person.

(2) To visit such facilities on a regular basis, in order to become acquainted with the persons living there, their families, facility administration, and facility personnel.

(3) To serve as a liaison between persons living there, their families, facility administration, and facility personnel.

(4) To encourage persons living there in self advocacy when problems are expressed and to make recommendations to the facility, group home, or community home administration for the appropriate resolution of the problem.

(5) To promote awareness of the ombudsman program.

B. No person may serve as an ombudsman without appropriate training and certification.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:453.3 - Access; liability

§453.3. Access; liability

A. The ombudsman shall have immediate access to any person living in a licensed facility described in this Chapter in the reasonable conduct of the functions and responsibilities of the ombudsman, shall inform the administrator or person in charge upon entering the facility, group home, or community home, and shall perform the ombudsman functions and responsibilities in the manner that is least disruptive of care and activities.

B. In performing the functions and responsibilities of the ombudsman, the ombudsman may engage in the following actions:

(1) Communicate privately and confidentially with persons living at the facilities.

(2) Review or obtain any books, files, medical, social, or financial records, or other relevant records pertaining to a particular person, provided written consent is obtained from the person or the person's legal representative.

C. The ombudsman, and any agency that receives information from the ombudsman, shall maintain as confidential all matters relating to any inquiry or referral, including the identity of the person, unless the person or the person's legal representative consents in writing to the disclosure.

D. No ombudsman shall be liable under state law for the good faith performance of official duties as defined by state and federal laws and regulations.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:453.4 - Prohibition of interference; penalties

§453.4. Prohibition of interference; penalties

A residential facility as described in this Chapter shall cooperate with an ombudsman in the performance of his official duties and shall not interfere with, nor retaliate against, a person who has filed a complaint with an ombudsman. Anyone who knowingly or willfully violates the provisions of this Section shall be guilty of a misdemeanor and upon conviction shall be fined not less than one hundred nor more than five hundred dollars.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:454.1 - Developmental disabilities services system

PART IV. DEVELOPMENTAL DISABILITIES SERVICES SYSTEM

§454.1. Developmental disabilities services system

A. The office for citizens with developmental disabilities shall establish a developmental disabilities services and supports system and shall serve as the single point of entry into the system. The services and supports noted in the definition of developmental disabilities services in this Chapter are not intended to reflect all services that may be provided.

B. For the purposes of this Chapter, the system shall encompass those developmental disabilities services provided by the office, the human services authorities and districts, and private and public providers.

C. The office shall provide leadership in developing supports and services which promote self-determination by persons with developmental disabilities as primary decision makers in the choice and design of their services and providers, and in the control over the resources allocated to meet their personal outcomes and goals.

D. Person and family-centered planning principles shall be used in the design and development of the support plan and in the development of procedures and practices of the system.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:454.2 - System process; entry; support profile; support plan; transfer and discharge; follow-up; record

§454.2. System process; entry; support profile; support plan; transfer and discharge; follow-up; record

A. Determination for entry into the system shall be made in accordance with the following:

(1) Referrals shall be received from a variety of sources for a determination for entry into the system.

(2) Standardized interviews and collection of information, including assessment of substantial functional limitations, necessary for determination for entry into the system and for the establishment of legal status shall be completed.

(3) A standardized determination for entry into the system, as established by a determination of the presence of a developmental disability as defined in this Chapter, shall be completed within forty-five days of receiving information necessary for making the determination.

(4) A needs-based assessment shall be completed for anyone who enters the developmental disabilities service system and he shall be informed of all service and support options for which he is criteria eligible. The individual providing the information shall not express a preference for a particular service option, but rather, within fifteen days of completion of the standardized determination, shall supply to the person a list of all options for which he is criteria eligible. Once a service option has been selected, the person shall be informed of all providers of that service. The individual providing the information shall not express a preference for a particular provider.

(5) The determination for persons receiving developmental disabilities services shall be reviewed at least every five years, unless the person has been given an approval by the office for entry into the system without periodic evaluations.

(6) A person who has been given a denial for entry into the system or a person who has withdrawn from the system may request a new determination at any time. No person shall be denied entrance into the system unless:

(a) The person has had the opportunity to have a face-to-face interview. If it is determined during the interview that the person does not have a diagnosis and evaluation, the office will provide for one.

(b) The person has been given notice of his right to submit information in support of a determination for entry into the system including an independent diagnosis and evaluation at his expense.

(c) There has been an interdisciplinary review of necessary information.

B.(1) The support profile and plan shall accomplish all of the following:

(a) Address the provision of individualized supports and services in the most integrated setting as determined by an individual assessment.

(b) Reflect the desires and goals of the person.

(c) Address the well-being, health, safety, and security unique to the individual.

(2) The support profile will be used in developing the support plan which will be implemented to the extent possible by the office and human services authorities and districts.

C. Transfer and discharge shall be made in accordance with the following:

(1) Consideration shall be given to all requests made to the office to transfer a person within or to discharge a person from the system.

(2) Such requests may be initiated by the person, the person's legal representative, or the provider of services for the person in accordance with existing federal and state regulations or existing court orders.

D. A follow-up contact shall occur for the period of time as specified in state or federal regulations when the person chooses to leave the system.

E. Each person shall have a confidential record established and maintained by the provider in accordance with state and federal laws and regulations.

F. Implementation of the support plan shall include consideration of service settings that address the person's chronological age, abilities, functional levels and safety needs along with desired personal outcomes and goals. Inclusive and safe interactions with persons in the environment shall be additional factors in the selection of the setting.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:454.3 - Consent; capacity to consent

§454.3. Consent; capacity to consent

A. A person with a developmental disability is presumed to have capacity to give consent to a particular decision, unless and until determined otherwise. The provisions of this Section shall apply only to persons with cognitive disabilities.

(1) Capacity to give consent or make a particular decision exists when a person is able to comprehend the purposes, consequences, risks and benefits of the decision and any available alternatives.

(2) Decisions regarding daily activities and matters that are not of long-term consequence may require less comprehension than decisions concerning matters that have important legal, health, safety or other long-term consequences, including medical treatment decisions, behavioral or psychiatric treatment decisions, financial matters, contractual matters, living arrangements and rights restrictions.

(3) A decision may be expressed either orally, in writing, or by any other form of communication.

B. The capacity of a person to consent can change and develop over time, depending upon health, environment, and other variables.

(1) The capacity of a person to consent must be routinely assessed as decisions present themselves.

(2) Assessment shall use current standards and assessment tools, along with input from others, including family and direct service staff who are most familiar with the person.

(3) Lack of capacity to make a particular decision does not negate the possibility that a person may have capacity to make other decisions or later decisions.

C. Decisions concerning matters that have important legal, health, safety or other long-term consequences shall require legally adequate consent. Before a person with a developmental disability can be deemed to have given legally adequate consent, each of the following conditions must be met:

(1) The person has not been placed under a judgment of interdiction or continuing tutorship that restricts the right of the person to make the decision in question.

(2) The person has capacity to consent and has been informed of the purposes, consequences, and risks of the decision being made and the benefits of any alternative decision.

(3) The person understands that his withholding or withdrawing of consent shall not prejudice future provision of care and services to him.

(4) The person is giving such consent voluntarily and free from coercion and undue influence.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:454.4 - Voluntary admission and discharge

§454.4. Voluntary admission and discharge

A. The department is encouraged to admit persons with developmental disabilities to developmental disabilities services on a voluntary basis. Neither the department nor any employee or agent of a provider of developmental disabilities services shall prohibit a person with a developmental disability from applying for conversion of an involuntary commitment to a voluntary admission.

B. A person voluntarily admitted into a residential facility who makes a written request for discharge shall be released within seventy-two hours from the time of the written request excluding weekends and holidays unless a petition alleging that the person is either dangerous to himself or dangerous to others is filed with the district court of the parish where the person is located. Upon a showing of probable cause that the person meets this standard, the court may order his confinement until the commitment hearing.

C. Persons who are able to be discharged from developmental disabilities services and who were admitted on a voluntary basis shall be discharged in accordance with the procedures established by the office by rules promulgated in accordance with the Administrative Procedure Act, consistent with the requirements of this Chapter. The office shall include in the rules, procedures for processing requests for discharge of persons who are voluntarily admitted as well as for addressing oppositions to discharge.

D. Upon determination that any person receiving services from the office is either dangerous to himself or dangerous to others, the office will take steps, including involuntary commitment when appropriate, to protect the person or prevent him from harming others.

E. The office shall have the authority to discharge a person who was voluntarily admitted and who for a reasonable period of time has not received developmental disabilities services.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:454.5 - Involuntary admission; determination of probable cause

§454.5. Involuntary admission; determination of probable cause

A. Any interested person, including a representative of the department, may file a petition seeking to have a person with a developmental disability remanded to the custody of the department on the grounds that he is either dangerous to himself or dangerous to others.

B. The petition shall be filed in the judicial district in which the respondent resides or may be found. The petition shall contain the facts which are the basis of the assertion that the respondent is a person who has been diagnosed with a developmental disability and is either dangerous to himself or dangerous to others.

C. The petition shall attach the written report and recommendations prepared by an interdisciplinary team, if available, and any other available medical, educational or psychological records.

D. Upon the filing of the petition, the court shall:

(1) Assign a time for a hearing, not later than twenty calendar days after the filing of the petition, excluding weekends and legal holidays.

(2) Shall assign a place for a hearing upon the petition.

(3) Shall cause notice thereof to be personally served at least ten days prior to the hearing on the respondent and the attorney for the respondent. The notice shall satisfy the following requirements:

(a) The notice shall inform the respondent that he has a right to be present at the hearing.

(b) The notice shall inform the respondent that he has a right to counsel.

(c) The notice shall inform the respondent that he, if indigent or otherwise qualified, has the right to have counsel appointed to represent him.

(d) The notice shall inform the respondent that he has the right to present evidence and cross examine witnesses at any hearing on such application.

E. The petition shall be served on the department at least ten days prior to the hearing.

F. Determination of probable cause.

(1) As soon as practical after the filing of the petition, the court shall review the petition and supporting documents and determine whether there exists probable cause to believe that the respondent has a developmental disability and is either dangerous to himself or dangerous to others.

(2) If the court determines that there is probable cause to believe that the respondent meets the above criteria for involuntary commitment, the court may notify the department if the person is not currently in a confined setting. The department may refer appropriate cases to the office for available and temporary supports and services that meet the safety needs of the person or others.

(3) Before committing any person to the department, the court shall order a diagnosis and evaluation by the department and shall use this interdisciplinary evaluation as an expert recommendation. The written report on the diagnosis and evaluation of the person shall be made available to counsel for the respondent at least three days before the hearing.

(4) The respondent or his attorney shall have the right to seek additional independent expert opinion when necessary in their discretion.

G. The respondent shall have the right to privately retained and paid counsel at any time and all respondents must be represented by counsel as early as possible in every proceeding. If the respondent has no attorney, the court shall appoint an attorney to represent him. His attorney shall be granted access to all the records belonging to the person.

H. Entry into the developmental disabilities services system must be established by the department prior to any person being judicially committed to the department under this Chapter.

(1) Entry is established by a determination of the presence of a developmental disability as defined in this Chapter, through review of the court ordered diagnosis and evaluation, administration of a standardized interview and collection of information, including assessment of substantial functional limitations necessary for determination for entry into the system and for the establishment of legal status.

(2) No person shall be denied entrance into the system unless:

(a) The person has had the opportunity to have a face-to-face interview.

(b) The person has been given notice of his right to submit information in support of a determination for entry into the system including an independent diagnosis and evaluation at his expense.

(c) There has been an interdisciplinary review of necessary information.

(3) A written report on the determination for entry shall be made available to counsel for the respondent at least three days before the hearing.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:454.6 - Judicial hearings; commitments

§454.6. Judicial hearings; commitments

A. The court shall conduct the hearing in as formal a manner as is possible under the circumstances and shall adhere to the following:

(1) Admitting evidence according to the usual rules of evidence.

(2) Admitting first such witnesses and evidence that tend to show that the person who is the subject of the petition is a proper subject for involuntary commitment.

(3) The respondent has a right to be present unless the court finds that he knowingly, voluntarily, and intelligently has waived his presence.

(4) The respondent or his counsel shall have the right to present evidence and cross examine witnesses who may testify at the hearing.

(5) If the respondent is present at the hearing and is medicated, the court shall be informed of the medication and its common effects.

(6) The court shall cause a recording of the testimony of the hearing to be made, which shall be transcribed only in the event of an appeal from the judgment.

B. If the court finds by clear and convincing evidence that the respondent has a developmental disability and is either dangerous to himself or dangerous to others, it may render a judgment for his commitment. Courts committing persons to the custody of the department shall not make such commitments to specific private or public facilities but shall only commit such individuals to the department.

C. The department shall present a support plan to the committing court for its approval before formal admission into a specific residential living option or developmental disabilities services or both. The department shall present the support plan to the court annually for its review and approval. Any order of commitment to the department and any admission of a respondent in a residential living option shall be in the most integrated setting with consideration given the needs, desires and choice of the respondent, and shall be in accordance with the following conditions:

(1) The admission can be reasonably accommodated taking into account the resources available to the state and the needs of others with developmental disabilities.

(2) The respondent shall be subject to the admission criteria for that service setting.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:454.7 - Duration and discharge of commitment

§454.7. Duration and discharge of commitment

A. An initial judgment of commitment shall be for a period not to exceed one hundred eighty days. Continuation of commitment beyond one hundred eighty days requires a hearing conducted in accordance with the provisions of this Chapter.

(1) At least three days prior to the hearing, the department shall submit, to the court and to counsel for the respondent, an interdisciplinary evaluation regarding the need for continued commitment and a support profile.

(2) If the court determines that the person is still either dangerous to himself or dangerous to others, he shall be recommitted to the custody of the department for a period not to exceed one year.

(3) If the respondent is recommitted for three consecutive one year periods, then a subsequent judgment of commitment shall not exceed three years.

B. Any person who is not recommitted shall no longer be under court commitment, but shall continue to receive all supports and services as identified in his support plan, as long as he meets state criteria. If a person voluntarily seeks supports or services other than those provided by the department, the department must maintain documentation that the person or their legal representative has voluntarily made this request and no longer wants services provided directly by the department.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:454.8 - Judicial commitment; appeals

§454.8. Judicial commitment; appeals

A person who is involuntarily committed shall be allowed to appeal devolutively from the order to the court of appeal. Upon perfection of an appeal, it shall be heard in a summary manner taking preference over all other cases except similar matters.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:454.9 - Judicial commitment; notice of rights

§454.9. Judicial commitment; notice of rights

A. Every person involuntarily committed under this Section into any residential living option other than his home, shall be informed in writing at the time of admission of the following:

(1) Procedures for requesting release from commitment.

(2) Availability of counsel.

(3) Contact information about the Mental Health Advocacy Service and the Advocacy Center.

(4) Rights enumerated in R.S. 28:452.1 and any rules and regulations applicable to or concerning his conduct while residing in the residential living option.

B. If the person is illiterate or does not read or understand English, appropriate provisions should be made to provide him with this information. In addition, a copy of the information listed in this Subsection shall be available to the person at all times in his residential living option.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:454.10 - Transfer of persons with developmental disabilities

§454.10. Transfer of persons with developmental disabilities

The department shall develop procedures for handling requests for transfers and oppositions to transfers.

(1) No transfer shall occur without prior notice to the person receiving services, his curator, tutor, or other legal guardian and any other person of his choice.

(2) In the case of an involuntary admission, notice shall also be provided to the committing court of the proposed transfer.

(3) Such transfer shall be in accordance with applicable federal laws, regulations and interagency agreements.

(4) A temporary change in residential living options for specialized services not otherwise available shall not be considered a transfer for the purposes of this Section.

(5) Subject to applicable federal and state laws and regulations, the department shall have the authority to transfer persons placed in its custody and the office shall have the authority to transfer any person receiving developmental disabilities services within or from the Developmental Disabilities Services System.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:454.11 - Rights of persons committed to the department

§454.11. Rights of persons committed to the department

A. No person committed pursuant to this Chapter shall be deprived of any rights, benefits, or privileges guaranteed by law, the Constitution of Louisiana, or the Constitution of the United States solely because of his status as a committed person.

B. No committed person shall be presumed incompetent, nor shall such person be held incompetent except as determined by a court of competent jurisdiction. A determination of incompetence shall be separate from a judicial determination that a person should be involuntarily committed.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:454.12 - Immunity from liability

§454.12. Immunity from liability

Any admissions, detentions, confinements, commitments, discharges, or transfers of persons with developmental disabilities, or the denial of any thereof, in accordance with the provisions of this Chapter, by the department, the office, or its administrative units, its employees, human services authorities and districts, or employees of public or private agencies, with which the department has written agreements, who acted in good faith, reasonably and without negligence, shall be deemed to be administrative acts and such persons are hereby granted immunity from liability for damages arising out of such actions.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:454.13 - Failure to obey an order or judgment

§454.13. Failure to obey an order or judgment

A. The failure by any facility administrator or director to obey an order or judgment committing a person with developmental disabilities to a public or private residential living option or developmental disability service or both shall not be construed as a contempt of any court, if the failure to obey is due to the inability to comply with the order or judgment because the residential living options or developmental disabilities services, or both, under their authority are not appropriate as defined in this Chapter.

B. The department, the office, other providers, and their employees and administrators of residential living options or developmental disabilities services and supports or both shall not be held in contempt of a court because of their refusal to comply with a commitment that is not consistent with the provisions of this Chapter.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:454.14 - Criminal matters

§454.14. Criminal matters

A. Any person with a developmental disability found not guilty by reason of insanity or found to be presently lacking the mental capacity to proceed to trial may be committed for developmental disabilities services or residential living options, or both, in the manner provided for herein contradictorily with the district attorney and counsel for the defendant.

B. Insanity proceedings in any criminal case to determine whether a person is presently mentally capable to proceed to trial or was insane at the time of the commission of the crime are not affected by this Section and shall be in accordance with the Louisiana Code of Criminal Procedure.

C. Persons with developmental disabilities who are dangerous to others and who are charged with a crime of violence in accordance with R.S. 14:2(B) and who are committed to the custody of the department shall be admitted only to a residential living option that has available a secure area in order to ensure the safety and well-being of other residents and employees of the residential living option.

D. Persons with a developmental disability committed in accordance with the provisions of the Code of Criminal Procedure shall be discharged only in the manner provided by the Code of Criminal Procedure.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:454.15 - Grievance procedure

§454.15. Grievance procedure

A. A person receiving developmental disabilities supports and services or his responsible party may file a grievance against any public or private provider agency receiving state funding for developmental disabilities services in accordance with the Standards for Payment for Intermediate Care Facilities for People with Developmental Disabilities.

B. The department shall promulgate regulations, in accordance with the Administrative Procedure Act, for procedures governing the grievance process for provider agencies receiving state funding for developmental disability services which will include the manner of recourse if the person is not satisfied with the decision resulting from the grievance procedure.

C. Such agencies shall maintain and inform persons to whom they are providing supports and services of procedures for resolving grievances on behalf of those persons and of their right to file a grievance without fear of retaliation and to receive a prompt final decision.

Acts 2005, No. 128, §1, eff. June 22, 2005; Acts 2006, No. 163, §1.



RS 28:454.16 - Appeal procedure

§454.16. Appeal procedure

A. A person may file an administrative appeal with the division of administrative law regarding the following determinations:

(1) A finding by the office that the person does not qualify for system entry.

(2) Termination of a support or service.

(3) Discharge from the system.

(4) Other cases as stated in office policy or as promulgated in regulation.

B. There shall be no retaliation by an agency or the office or department for the filing of an appeal.

C. Notice of any appealable determination set forth in Subsection A of this Section by the office or by a public provider agency shall be given to the person receiving supports and services or applying for supports and services, his attorney of record or his responsible party, or all three parties if they are residing at different addresses.

D. Written notice shall be given providing the reasons for the decision and shall be sent by certified mail return receipt requested. If receipt is not confirmed, the agency or office must make a reasonable attempt to locate and contact the person and or his responsible party by telephone and then by regular mail.

Acts 2005, No. 128, §1, eff. June 22, 2005; Acts 2014, No. 812, §1, eff. June 23, 2014.



RS 28:454.17 - Rules and regulations

§454.17. Rules and regulations

The office is authorized to establish regulations approved by the department, promulgated in accordance with the requirements of this Chapter and the Administrative Procedure Act.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:454.18 - Advertisement and award of lease bid

§454.18. Advertisement and award of lease bid

The office and administrative units thereof are exempt from the requirement of R.S. 39:1643, regarding advertisement and award of lease bids, except that such exemption shall only be to lease privately owned buildings or space for the purpose of establishing living options.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:455.1 - Quality standards

PART V. QUALITY ASSURANCE

§455.1. Quality standards

The office shall adopt standards for the quality of developmental disabilities services, shall disseminate those standards to persons with developmental disabilities and their families, stakeholders, and other interested parties, and shall establish mechanisms for feedback on the quality of services from persons with developmental disabilities and their families, stakeholders, and other interested parties. Activities concerning quality standards developed pursuant to R.S. 28:382.1 may be conducted concurrently with the requirements of this Section.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:455.2 - Assurances of consistency with local and state planning

§455.2. Assurances of consistency with local and state planning

A. Applicants who plan to utilize state or federal funds for a new developmental disabilities service shall submit an application for review and approval to the office prior to the application to the department for licensure for the new service.

B. The office shall promptly review the application and may approve it according to its consistency with the state and local planning and review for approval of the program model for the population to be served. The provider shall submit the finding of the office as an attachment to its initial request for licensure to the department.

C. The provisions of this Part shall not be construed to conflict with the state planning requirements of Section 1122 of the Social Security Act.

Acts 2005, No. 128, §1, eff. June 22, 2005; Acts 2015, No. 20, §1, eff. May 29, 2015.



RS 28:461 - Findings; policy

CHAPTER 4-B. EARLYSTEPS: LOUISIANA'S EARLY INTERVENTION

PROGRAM FOR INFANTS AND TODDLERS WITH DISABILITIES

AND THEIR FAMILIES

§461. Findings; policy

A. The Louisiana Legislature hereby finds that there is an urgent and substantial need in this state for all of the following:

(1) Enhancements in the development of infants and toddlers with disabilities in order to minimize their potential for developmental delay.

(2) Greater recognition of the significant brain development that occurs during a child's first three years of life.

(3) A reduction to the educational costs to our society, including costs borne by Louisiana's schools, through minimizing the need for special education and related services after infants and toddlers with disabilities reach school age.

(4) Maximization of the potential for individuals with disabilities to live independently in the community.

(5) Enhancement of families' capacity to meet the special needs of their infants and toddlers with disabilities.

(6) Enhancement of the capacity of state and local agencies and service providers to identify, evaluate, and meet the needs of all children; particularly minority, low-income, inner-city, and rural children, and infants and toddlers in foster care.

B. In consideration of the needs described in this Section, it is therefore the policy of Louisiana:

(1) To develop and implement a statewide, comprehensive, coordinated, multidisciplinary interagency system that provides early intervention services for infants and toddlers with disabilities and their families.

(2) To establish a state system of payments that provides for the collection, facilitation, and coordination of payment for early intervention services from federal, state, local, and private sources, including public and private insurance coverage and cost sharing with those families who qualify.

(3) To enhance Louisiana's capacity to provide quality early intervention services and to expand and improve existing early intervention services currently being provided to infants and toddlers with disabilities and their families.

(4) To encourage Louisiana to expand opportunities for children under three years of age who would be at risk of having substantial developmental delay if they did not receive early intervention services.

Acts 2013, No. 417, §1, eff. June 21, 2013.



RS 28:462 - Definitions

§462. Definitions

As used in this Chapter, the following terms shall have the meaning ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Cost participation" means fees or other charges through which families share in the cost for early intervention services provided pursuant to the provisions of this Chapter.

(2) "Council" means the Louisiana State Interagency Coordinating Council for EarlySteps established pursuant to R.S. 28:470.

(3) "Department" means the Louisiana Department of Health.

(4) "Early intervention services" means developmental services that:

(a) Are provided under public supervision.

(b) Are provided at no cost except where federal or state law provides for a system of payments by families, including but not limited to a schedule providing a sliding scale of fees as provided in R.S. 28:469.

(c) Are designed to meet developmental needs of an infant or toddler with a disability, as identified by the individualized family service plan team, in any one or more of the following areas:

(i) Physical development.

(ii) Cognitive development.

(iii) Communication development.

(iv) Social or emotional development.

(v) Adaptive development.

(d) Meet the standards of the state of Louisiana.

(e) Include but are not limited to:

(i) Family training, counseling, and home visits.

(ii) Special instruction.

(iii) Speech-language pathology and audiology services and sign language and cued language services.

(iv) Occupational therapy.

(v) Physical therapy.

(vi) Psychological services.

(vii) Family service coordination services.

(viii) Medical services only for diagnostic or evaluation purposes.

(ix) Early identification, screening, and assessment services.

(x) Health services necessary to enable the infant or toddler to benefit from other early intervention services.

(xi) Social work services.

(xii) Vision services.

(xiii) Assistive technology devices and assistive technology services.

(xiv) Costs associated with transportation that are necessary to enable an infant or toddler and the infant's or toddler's family to receive early intervention services.

(f) Are provided by qualified personnel, including:

(i) Special educators.

(ii) Speech-language pathologists and audiologists.

(iii) Occupational therapists.

(iv) Physical therapists.

(v) Psychologists.

(vi) Social workers.

(vii) Nurses.

(viii) Registered dieticians.

(ix) Family therapists.

(x) Vision specialists, including ophthalmologists and optometrists.

(xi) Orientation and mobility specialists.

(xii) Pediatricians and other physicians.

(g) To the maximum extent appropriate, are provided in natural environments, including the home and community settings in which children without disabilities participate.

(h) Are provided in conformity with an individualized family service plan adopted in accordance with the provisions of this Chapter.

(5) "IDEA" means the federal Individuals with Disabilities Education Act.

(6)(a) "Infant or toddler with a disability " means an individual under three years of age who needs early intervention services because of either of the following:

(i) The individual is experiencing developmental delays, as measured by appropriate diagnostic instruments and procedures in the areas of cognitive development, physical development, communication development, social or emotional development, or adaptive development.

(ii) The individual has a diagnosed physical or mental condition which has a high probability of resulting in developmental delay.

(b) This definition may also include, at the department's discretion, at-risk infants and toddlers as defined in Subparagraph (c) of this Paragraph.

(c) "At-risk infant or toddler" means an individual under three years of age who would be at risk of experiencing a substantial developmental delay if early intervention services were not provided to the individual.

(7) "Parent" means a person who meets the definition of such term in federal regulations relative to early intervention programs for infants and toddlers with disabilities and their families (34 CFR 303.27).

Acts 2013, No. 417, §1, eff. June 21, 2013.



RS 28:463 - Goals

§463. Goals

A. Louisiana shall adopt a policy which incorporates all of the components of a statewide system as provided in this Chapter.

B. The department shall include in its annual application for federal funds assurances that the statewide system provided for in this Chapter meets federal requirements for such a system and a description of services to be provided in accordance with the provisions of this Chapter.

Acts 2013, No. 417, §1, eff. June 21, 2013.



RS 28:464 - Requirements for statewide system

§464. Requirements for statewide system

A statewide comprehensive, coordinated, multidisciplinary, interagency system to provide early intervention services for infants and toddlers with disabilities and their families shall include, at a minimum, the following components:

(1) A definition of the term "developmental delay" that will be used by the department in carrying out the provisions of this Chapter in order to appropriately identify infants and toddlers with disabilities who are in need of services provided for in this Chapter.

(2) A state policy that is in effect and which ensures that appropriate early intervention services based on scientific research, to the extent practicable, are available to all infants and toddlers with disabilities and their families, including Indian infants and toddlers with disabilities and their families residing on a reservation geographically located in Louisiana, infants and toddlers with disabilities who are homeless and their families, and infants and toddlers with disabilities who are wards of the state.

(3) A timely, comprehensive, multidisciplinary evaluation of the functioning of each infant and toddler with a disability in Louisiana and a family-directed identification of the needs of each family of such an infant or toddler to assist appropriately in the development of the infant or toddler.

(4) For each infant and toddler with a disability in Louisiana, an individualized family service plan developed in accordance with applicable federal regulations, including family service coordination in accordance with such service plan.

(5) A comprehensive child-find system, consistent with the federal requirements of IDEA-Part B, including a system for making referrals to service providers that includes timelines and provides for participation by primary referral sources and that ensures rigorous standards for appropriately identifying infants and toddlers with disabilities for services pursuant to this Chapter that will reduce the need for future services.

(6) A public awareness program focusing on early identification of infants and toddlers with disabilities, including the preparation and dissemination by the department to all primary referral sources, especially hospitals and physicians, of information for parents, especially for parents with premature infants, or infants with other physical risk factors associated with learning or developmental complications, on the availability of early intervention services, and procedures for assisting such sources in disseminating such information to parents of infants and toddlers with disabilities.

(7) A central directory that includes information on early intervention services, resources, and experts available in Louisiana and research and demonstration projects being conducted in Louisiana.

(8)(a) A comprehensive system of personnel development, including the training of paraprofessionals and the training of primary referral sources with respect to the basic components of early intervention services available in Louisiana, that shall include:

(i) Implementing innovative strategies and activities for the recruitment and retention of early education service providers.

(ii) Promoting the preparation of early intervention providers who are fully and appropriately qualified to provide early intervention services.

(iii) Training personnel to coordinate transition services for infants and toddlers with disabilities from an early intervention program provided for in this Chapter to preschool or other appropriate services.

(b) The comprehensive system of personnel development may include:

(i) Training personnel to work in rural and inner-city areas.

(ii) Training personnel in the emotional and social development of young children.

(9) Policies and procedures relating to the establishment and maintenance of qualifications to ensure that personnel necessary to carry out the provisions of this Chapter are appropriately and adequately prepared and trained, including the establishment and maintenance of qualifications that are consistent with any state-approved or recognized certification, licensing, registration, or other comparable requirements that apply to the area in which such personnel are providing early intervention services. Nothing in this Chapter shall be construed to prohibit the use of paraprofessionals and assistants who are appropriately trained and supervised in accordance with Louisiana law, regulations, or written policy to assist in the provision of early intervention services to infants and toddlers with disabilities pursuant to the provisions of this Chapter.

(10) A single line of responsibility in the department for carrying out the following functions:

(a) General administration and supervision of programs and activities receiving assistance pursuant to this Chapter, and the monitoring of programs and activities used by Louisiana to carry out the provisions of this Chapter, whether or not such programs or activities are receiving assistance made available by this Chapter, to ensure compliance with this Chapter.

(b) Identification, coordination, and collection of all available resources within Louisiana from federal, state, local, and private sources, including those of the system of payments established pursuant to the provisions of R.S. 28:469.

(c) Assignment of financial responsibility to the appropriate agencies.

(d) Development of procedures to ensure that services are provided to infants and toddlers with disabilities and their families in a timely manner pending the resolution of any disputes among public agencies or service providers.

(e) Resolution of intra-agency and interagency disputes.

(f) Entry into formal interagency agreements which conform with all applicable provisions of Louisiana law that provide the following:

(i) Definitions of the financial responsibility of each agency for paying for early intervention services.

(ii) Procedures for resolving disputes.

(iii) Any additional component necessary to ensure meaningful cooperation and coordination.

(11) A policy pertaining to the contracting or making of other arrangements with service providers to provide early intervention services in Louisiana, consistent with the provisions of this Chapter, including the contents of the application used and the conditions of the contract or other arrangements.

(12) A procedure for securing timely reimbursement of funds.

(13) Procedural safeguards with respect to programs.

(14) A system for compiling data in accordance with information and reporting requirements of the United States Secretary of Education.

(15) A state interagency coordinating council that meets the requirements of R.S. 28:470.

(16) Policies and procedures to ensure all of the following:

(a) To the maximum extent appropriate, early intervention services are provided in natural environments.

(b) The provision of early intervention services for any infant or toddler with a disability occurs in a setting other than a natural environment that is most appropriate, as determined by the parent and the individualized family service plan team, only when early intervention cannot be achieved satisfactorily for the infant or toddler in a natural environment.

Acts 2013, No. 417, §1, eff. June 21, 2013.



RS 28:465 - Individualized family service plan

§465. Individualized family service plan

A. Assessment and program development shall provide, at a minimum, for each infant and toddler with disabilities and the infant's or toddler's family to receive:

(1) A multidisciplinary assessment of the unique strengths and needs of the infant or toddler and the identification of services appropriate to meet such needs.

(2) A family-directed assessment of the resources, priorities, and concerns of the family and the identification of the supports and services necessary to enhance the family's capacity to meet the developmental needs of the infant or toddler.

(3) A written individualized family service plan developed by a multidisciplinary team, including the parents, as required by Subsection D of this Section, including a description of the appropriate transition services for the infant or toddler.

B. The individualized family service plan shall be evaluated annually, and the family shall be provided a review of the plan at six-month intervals or more often as appropriate based on the infant or toddler and family needs.

C. The individualized family service plan shall be developed within a reasonable time after the assessment required by Paragraph (A)(1) of this Section is completed. With the parent's consent, early intervention services may commence prior to the completion of the assessment.

D. The individualized family service plan shall be in writing and contain all of the following:

(1) A statement of the infant's or toddler's present level of physical development, cognitive development, communication development, social or emotional development, and adaptive development, based on objective criteria.

(2) A statement of the family's resources, priorities, and concerns relating to enhancing the development of the family's infant or toddler with a disability.

(3) A statement of the measurable results or outcomes expected to be achieved for the infant and toddler and the family, including preliteracy and language skills, as developmentally appropriate for the child, and the criteria, procedures, and timelines used to determine the degree to which progress toward achieving the results or outcomes is being made and whether modifications or revisions of the results or outcomes or services are necessary.

(4) A statement of specific early intervention services based on peer-reviewed research, to the extent practicable, necessary to meet the unique needs of the infant or toddler and the family, including the frequency, intensity, and the method of delivering services.

(5) A statement of the natural environments in which early intervention services shall appropriately be provided, including a justification of the extent, if any, to which the services will not be provided in a natural environment.

(6) The projected dates for initiation of services and the anticipated length, duration, and frequency of the services.

(7) The identification of the family service coordinator from the profession most immediately relevant to the infant's or toddler's or family's needs or who is otherwise qualified to carry out all applicable responsibilities pursuant to the provisions of this Chapter who will be responsible for the implementation of the plan and coordination with other agencies and persons, including transition services.

(8) The steps to be taken to support the transition of the toddler with a disability to preschool or other appropriate services, including the following steps:

(a) Notify the local educational agency for the area in which such a child resides that the child will shortly reach the age of eligibility for preschool services pursuant to IDEA-Part B federal regulations as determined in accordance with Louisiana law.

(b) In the case of a child who may be eligible for such preschool services, with the approval of the family of the child, convene a conference among the family service coordinator, the family, and the local educational agency at least ninety days but no more than six months before the child is eligible for the preschool services, to discuss any such services that the child may receive.

(c) In the case of a child who may not be eligible for such preschool services, with the approval of the family, make reasonable efforts to convene a conference among the family service coordinator, the family, and providers of other appropriate services for children who are not eligible for preschool service pursuant to IDEA-Part B federal regulations to discuss the appropriate services that the child may receive.

E. The contents of the individualized family service plan shall be fully explained to the parents and informed written consent from the parents shall be obtained prior to the provision of early intervention services described in such plan. If the parents do not provide consent with respect to a particular early intervention service, then only the early intervention services to which consent is obtained shall be provided.

Acts 2013, No. 417, §1, eff. June 21, 2013.



RS 28:466 - Uses of funds

§466. Uses of funds

In addition to utilizing funds provided pursuant to the provisions of this Chapter to implement and maintain the statewide system, the department shall use such funds for the following purposes:

(1) For direct early intervention services for infants and toddlers with disabilities and their families as provided in this Chapter that are not otherwise funded through public or private sources.

(2) To expand and improve upon services for infants and toddlers and their families as provided in this Chapter that are otherwise available.

(3) To strengthen the statewide system by initiating, expanding, or improving collaborative efforts related to at-risk infants and toddlers, including establishing linkages with appropriate public or private community-based organizations, services, and personnel for the purposes of:

(a) Identifying and evaluating at-risk infants and toddlers.

(b) Making referrals of the infants and toddlers identified and evaluated pursuant to the provisions of Subparagraph (a) of this Paragraph.

(c) Conducting a periodic follow-up on each such referral to determine if the status of the infant or toddler involved has changed with respect to the eligibility of the infant or toddler for services pursuant to this Chapter.

Acts 2013, No. 417, §1, eff. June 21, 2013.



RS 28:467 - Procedural safeguards

§467. Procedural safeguards

The procedural safeguards which shall be included in a statewide system shall provide, at a minimum, the following:

(1) The timely administrative resolution of complaints by parents. Any party aggrieved by the findings and decision regarding an administrative complaint shall have the right to bring a civil action with respect to the complaint in any state court of competent jurisdiction or in a district court of the United States without regard to the amount in controversy. In any action brought pursuant to the provisions of this Paragraph, the court shall receive the records of the administrative proceedings, shall hear additional evidence at the request of a party, and, basing its decision on the preponderance of the evidence, shall grant such relief as the court determines is appropriate.

(2) The right to confidentiality of personally identifiable information, including the right of parents to written notice of and written consent to the exchange of such information among agencies consistent with applicable provisions of federal and state law.

(3) The right of the parents to determine whether they, their infant or toddler, or other family members will accept or decline any early intervention service provided for in this Chapter in accordance with state law without jeopardizing other early intervention services provided for in this Chapter.

(4) The opportunity for parents to examine records relating to assessment, screening, eligibility determinations, and the development and implementation of the individualized family service plan.

(5) Procedures to protect the rights of the infant or toddler whenever the parents of the infant or toddler are not known or cannot be found or the infant or toddler is a ward of the state, including the assignment of an individual, who shall not be an employee of the department or any other state agency; and who shall not be any person, or any employee of a person, providing early intervention services to the infant or toddler or any family member of the infant or toddler to act as a surrogate for the parents.

(6) Written prior notice to the parents of the infant or toddler with a disability whenever the state agency or service provider proposes to initiate or change or refuses to initiate or change the identification, evaluation, or placement of the infant or toddler with a disability, or the provision of appropriate early intervention services to the infant or toddler.

(7) Procedures designed to ensure that the notice required by Paragraph (6) of this Section fully informs the parents, in the parents' native language, unless it is not feasible to do so, of all procedures available pursuant to this Section.

(8) The right of parents to use mediation in accordance with Section 615 of IDEA.

(9) During the pendency of any proceeding or action involving a complaint by the parents of an infant or toddler with a disability, unless the department and the parents otherwise agree, the infant or toddler shall continue to receive the appropriate early intervention services currently being provided, or if applying for initial services, shall receive the services not in dispute.

Acts 2013, No. 417, §1, eff. June 21, 2013.



RS 28:468 - Payor of last resort; nonsubstitution; reduction of other benefits

§468. Payor of last resort; nonsubstitution; reduction of other benefits

A. Funds provided pursuant to this Chapter may not be used to satisfy a financial commitment for services that would have been paid for from another public or private source, including any medical program administered by the Secretary of Defense, but for the enactment of this Chapter; except that whenever considered necessary to prevent a delay in the receipt of appropriate early intervention services by the infant or toddler or family according to the department's established timeline for timely delivery of services, funds provided pursuant to this Chapter may be used to pay the provider of services pending reimbursement from the agency that has ultimate responsibility for the payment.

B. Nothing in this Chapter shall be construed to permit the department to reduce medical or other assistance available or to alter eligibility pursuant to Title V of the Social Security Act, relating to maternal and child health, or Title XIX of the Social Security Act, relating to Medicaid for infants or toddlers with disabilities, within the state of Louisiana.

Acts 2013, No. 417, §1, eff. June 21, 2013.



RS 28:469 - System of payments; authority of the Department of Health and Hospitals; cost participation schedule

§469. System of payments; authority of the Louisiana Department of Health; cost participation schedule

A. The department is hereby authorized to establish a statewide system of payments in accordance with the provisions of 34 CFR Part 303.

B.(1) In implementing the system of payments, the department shall promulgate rules for the reimbursement of services from all third-party payers, both private and public.

(2) The department or its designee shall seek payment from all third-party payers prior to claiming payment from the IDEA-Part C early intervention system of this state for services rendered to eligible children.

(3) The department or its designee may pay directly to a provider any required deductible, copayment, coinsurance, or other out-of-pocket expense for a child who is eligible for services from the IDEA-Part C early intervention system of this state.

C.(1)(a) The department shall promulgate rules in accordance with the Administrative Procedure Act that establish a schedule of monthly cost participation for early intervention services per qualifying family. Cost participation shall be based on a sliding scale and shall consider elements, including but not limited to adjusted gross income, family size, financial hardship, extraordinary expenses associated with the child, and Medicaid eligibility. The department shall be subject to all of the following limitations and requirements relative to the cost participation schedule:

(i) The department shall utilize the most recent federal poverty guidelines issued in the Federal Register by the United States Department of Health and Human Services as the basis for determining the income threshold based on family size for eligibility for cost participation.

(ii) The department shall not assess any fee or other charge through the cost participation schedule upon a family which has an annual income of less than three hundred percent of the federal poverty level.

(iii) In any month, the department shall not assess fees or other charges through the cost participation schedule which total more than three percent of the monthly income level for a family of four, according to the federal poverty guideline schedule.

(iv) The department shall not assess a fee or other charge through the cost participation schedule for any service provided for in Item (c)(ii) of this Paragraph.

(b) Parents who have public or private insurance and elect not to assign such right of recovery or indemnification to the department or choose not to release financial information shall be assessed the cost for each early intervention service listed on the individualized family service plan according to the most current service rate schedule and cost participation schedule promulgated by the department.

(c) The cost participation schedule promulgated by the department shall provide all of the following:

(i) Procedures by which a service provider may notify the department that a family is not complying with the cost participation requirements and procedures for suspending services.

(ii) A statement of assurance that fees are not charged for services which a child is otherwise entitled to receive at no cost to parents, including child-find activities, evaluation and assessment for eligibility and individualized family service planning, service coordination, administrative and coordinative activities related to development review, evaluation of individualized family service plans, and implementation of procedural safeguards and other components of the statewide system provided for in R.S. 28:464.

(2)(a) The department shall provide prior notification in writing to families for use of public or private insurance according to the requirements of 34 CFR 303.414. Such notification shall include a statement of the general categories of costs that the parent would incur and a statement of the process for resolution of a dispute regarding decisions related to use of public or private insurance, failure to pay for services or the state's determination of a family's ability to pay.

(b) The department shall ensure that the procedures utilized to resolve such disputes will not delay or deny the parents' rights or the child's ability to access timely services.

(3) The aggregate contributions made by the parent shall not exceed the aggregate cost of the early intervention services received by the child and family, inclusive of any amount received from other sources of payment for a service.

(4)(a) At least annually, or at any time the department determines is warranted, the department shall conduct a reassessment of the parents' financial status. A parent may request such reassessment at any time when significant changes in financial circumstances may affect the calculation of the cost participation amount.

(b) The department shall not make any administrative decision regarding suspension or termination of services for a family prior to the family having been in arrears, with respect to fees or other charges assessed pursuant to cost participation, for a duration of three months.

(c) On at least a monthly basis, the department shall send to any family in arrears, with respect to fees or other charges assessed pursuant to cost participation, notice of the family's right for reconsideration of their financial status and the family's right to apply for exemption from cost participation due to financial hardship. A copy of the notice shall be sent to the representative and senator in whose district the family resides.

(5) The department shall not limit early intervention services for a child in any month if the cost of such services in that month exceeds the maximum monthly contribution from the child's family as provided in Item (1)(a)(iii) of this Subsection.

Acts 2013, No. 417, §1, eff. June 21, 2013.



RS 28:470 - Louisiana State Interagency Coordinating Council for EarlySteps: Louisiana's Early Intervention Program for Infants and Toddlers with Disabilities and Their Families

§470. Louisiana State Interagency Coordinating Council for EarlySteps: Louisiana's Early Intervention Program for Infants and Toddlers with Disabilities and Their Families

A. The Louisiana State Interagency Coordinating Council for EarlySteps: Louisiana's Early Intervention Program for Infants and Toddlers with Disabilities and Their Families is hereby created. All council members shall be appointed by the governor who shall also appoint the chairperson. No member of the council who is a representative of the department may serve as the chairperson of the council. At least twenty percent of the members shall be parents of infants or toddlers with disabilities or children with disabilities age twelve or younger, with knowledge of or experience with programs for infants and toddlers with disabilities; and at least twenty percent of the members shall be public or private providers of early intervention services.

B. The council shall be comprised of the following members:

(1) At least one member shall be a parent of either of the following:

(a) An infant or toddler with disabilities.

(b) A child with disabilities age six or younger.

(2) At least one member shall be an elected member of the Louisiana Legislature.

(3) At least one member shall be involved in the preparation and training of early intervention providers to become qualified to provide services.

(4) Members in the number of one each from each state agency involved in the provision of or payment for early intervention services to infants and toddlers with disabilities and their families, including Medicaid, and such members shall have sufficient authority to engage in policy planning and implementation on behalf of their respective agencies.

(5) At least one member shall be from the office of the Louisiana Department of Education which is responsible for preschool services to children with disabilities and who shall have sufficient authority to engage in policy planning and implementation on behalf of such agency.

(6) At least one member shall be from the Louisiana Department of Insurance.

(7) At least one member shall be from a Head Start agency or program.

(8) At least one member shall be from the Louisiana Department of Children and Family Services.

(9) At least one member designated by the Louisiana Department of Education who is responsible for coordination of the education of homeless children and youth.

(10) One member from the Department of Children and Family Services who is responsible for foster care.

(11) One member from the Louisiana Department of Health, office of behavioral health.

(12) Any other members duly appointed by the governor.

C. The council shall meet at least quarterly and in such places as it deems necessary. The meetings shall be publicly announced and to the extent appropriate, open, and accessible to the general public.

D.(1) Subject to the approval of the governor, the council may prepare and approve a budget using funds provided pursuant to the provisions of this Chapter to conduct hearings and forums; to reimburse members of the council for reasonable and necessary expenses, including child care for parent representatives, for attending council meetings, and performing council duties; and to pay compensation to a member of the council if the member is not employed or must forfeit wages from other employment when performing official council business.

(2) The council shall use funds provided pursuant to this Chapter to hire an executive director who shall be responsible to and report directly to the council and the governor or his designee to carry out its functions pursuant to this Chapter. The executive director shall be hired as an unclassified employee of the office of the governor. The cost of maintaining the functions of the executive director and council shall be specified by an interagency agreement between the department and the office of the governor. The council may also use funds provided pursuant to this Chapter to obtain the services of other such professional, technical, and clerical personnel as may be necessary to carry out its functions as provided in this Chapter.

E. The council shall have the following duties:

(1) To advise and assist the department in the performance of responsibilities established pursuant to this Chapter, particularly the identification of sources of fiscal and other support for services for early intervention programs, assignment of financial responsibility to the appropriate agency, and the promotion of interagency agreements.

(2) To advise and assist the department in the preparation of applications and amendments thereto.

(3) To advise and assist the department relative to the transition of toddlers with disabilities to preschool and other appropriate services.

(4) To prepare and submit an annual report to the governor and to the United States Secretary of Education on the status of early intervention programs for infants and toddlers with disabilities and their families operated within the state.

(5) The council may advise appropriate agencies in the state with respect to the integration of services for infants and toddlers with disabilities and at-risk infants and toddlers and their families, regardless of whether at-risk infants and toddlers are eligible for early intervention services in the state.

(6) To prepare and submit an annual report to the Legislature of Louisiana on the status of the early intervention program of this state for infants and toddlers with disabilities and their families.

F. No member of the council shall cast a vote on any matter which would provide direct financial benefit to that member or otherwise give the appearance of a conflict of interest.

Acts 2013, No. 417, §1, eff. June 21, 2013.



RS 28:470.11 - Lafourche Arc Taxing District; creation; governance; funding

CHAPTER 4-C. LAFOURCHE ARC TAXING DISTRICT

§470.11. Lafourche Arc Taxing District; creation; governance; funding

A. There is hereby created within the parish of Lafourche, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Lafourche Arc Taxing District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. The boundaries of the district shall include all of the territory included within wards one, two, three, four, five, six, seven, eight, nine, and eleven of the parish of Lafourche.

C. The district is established for the primary object and purpose of providing services, training, advocacy, resources, and community connections to individuals with developmental disabilities.

D.(1) The district shall be governed by a board of commissioners, referred to in this Section as the "board", composed of seven members, all of whom shall be appointed by the governing authority of the parish of Lafourche.

(2) Board members shall serve terms as provided in the bylaws adopted by the board.

(3) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled for the remainder of the unexpired term in the same manner as the original appointment.

(4) Board members shall be eligible for reappointment.

(5) Board members shall serve without compensation.

(6) The board shall elect from its members a chair, a vice chair, a secretary, and a treasurer. The board may combine such offices or elect other officers as it deems necessary.

(7) The board shall keep minutes of all meetings and shall make them available through the secretary of the board to residents of the district. The minute books and archives of the district shall be maintained by the secretary of the board. The monies, funds, and accounts of the district shall be in the official custody of the board.

(8) The board may adopt bylaws or such other rules and regulations as it deems necessary or advisable for conducting its business affairs.

(9) The board shall hold regular meetings at least quarterly and may hold special meetings at such times and places within the district as may be prescribed by the board.

(10) A majority of the members of the board shall constitute a quorum for the transaction of business.

E. The district shall have and exercise all powers of a political subdivision necessary or convenient for the purpose of funding the district and carrying out its objects and purposes, including but not limited to the following:

(1) To incur debt.

(2) To sue and be sued.

(3) To adopt, use, and alter at will a corporate seal.

(4) To adopt bylaws and rules and regulations.

(5) To receive by gift, grant, or donation any sum of money, property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(6) To enter into contracts, agreements, or cooperative endeavors with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or individual.

(7) To elect officers and appoint agents and employees, prescribe their duties, and fix their compensation.

(8) To acquire property by purchase, gift, grant, donation, or lease.

(9) To establish monetary, bank, and investment accounts.

(10) To establish committees and subcommittees.

F. The district shall not be deemed to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana.

G. The district, through the board, may levy and collect an ad valorem tax not to exceed two mills on the dollar of assessed valuation upon all taxable immovable property situated within the boundaries of the district. The district may levy the tax only if the amount, term, and purpose of such tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, has been approved by a majority of the qualified electors of the district voting on the proposition at an election held for that purpose.

H.(1) The board shall adopt an annual budget in accordance with the Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

I. It is the purpose and intent of this Section that the additional services, training, advocacy, resources, and community connections provided to individuals with developmental disabilities through the funding authorized in this Section shall be supplemental to and not in lieu of such training, advocacy, resources, and community connections provided by other private and public entities located within the parish of Lafourche.

Acts 2015, No. 291, §1.



RS 28:475 - Short title

CHAPTER 5. GROUP HOME FOR PERSONS

WITH MENTAL ILLNESS OR

DEVELOPMENTAL DISABILITIES ACT

§475. Short title

This Chapter shall be known and may be cited as the Group Home for Persons with Mental Illness or Developmental Disabilities Act.

Added by Acts 1981, No. 892, §1, eff. Aug. 2, 1981; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:476 - Declaration of policy

§476. Declaration of policy

The legislature hereby declares that it is the policy of this state as declared and established in this Title, particularly in the Developmental Disability Law and the Mental Health Law, that persons with mental or physical disabilities are entitled to live in the least restrictive environment in their own community and in normal residential surroundings and should not be excluded therefrom because of their disabilities. The legislature further declares that the provisions of this Chapter are intended to secure to all of the citizens of this state the right to individual dignity as provided in Article I, Section 3 of the Constitution of Louisiana and to protect the rights and promote the happiness and general welfare of the people of this state. To that end, the legislature hereby declares that the provisions of this Chapter are an exercise of the police power reserved to the state by Article I, Section 4 and Article VI, Section 9(B) of the Constitution of Louisiana.

Added by Acts 1981, No. 892, §1, eff. Aug. 2, 1981; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:477 - Definitions

§477. Definitions

As used in this Chapter, unless otherwise clearly indicated, these words and phrases have the following meanings:

(1) "Community home" means a facility certified, licensed, or monitored by the Louisiana Department of Health to provide resident services and supervision to six or fewer persons with mental illness or developmental disabilities. Such facility shall provide supervisory personnel in order to function as a single family unit but not to exceed two live-in persons.

(2) "Department" means the Louisiana Department of Health.

(3)(a) "Person with mental illness or a developmental disability" means any person who has a physical or mental impairment which substantially limits one or more of the following major life activities:

(i) Self-care.

(ii) Receptive or expressive language.

(iii) Learning.

(iv) Mobility.

(v) Self-direction.

(vi) Capacity for independent living.

(vii) Economic self-sufficiency.

(b) This definition shall not include persons with substance use disorders, nor shall it apply to persons with mental illness or developmental disabilities currently under sentence or on parole from any criminal violation or who have been found not guilty of a criminal charge by reason of insanity.

Added by Acts 1981, No. 892, §1, eff. Aug. 2, 1981; Acts 1992, No. 334, §1, eff. June 17, 1992; Acts 1992, No. 774, §1, eff. July 7, 1992; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:478 - Promotion of community based homes

§478. Promotion of community based homes

A. In order to achieve uniform statewide implementation of the policies of this Title and of those of the Developmental Disabilities Law and of the Mental Health Law, it is necessary to establish the statewide policy that community homes are permitted by right in all residential districts zoned for multiple-family dwellings.

B. The department shall establish appropriate standards with interpretative guidelines and establish monitoring procedures. In no case shall a community home be placed within a one thousand foot radius of another community home.

C. The local sponsor shall notify the local governing authority of his intent to file an application to the department to open a community home. In any area over which a local planning commission has jurisdiction the site selection shall first be submitted to the local planning commission, which shall recommend approval or disapproval of the site to the local governing authority. The local governing authority shall then affirm or reverse the decision of the planning commission by a majority vote of its entire membership, within forty-five days of the date of the original notification to the local planning commission. In any area in which there is no local planning commission, the local governing authority shall approve or disapprove the site within forty-five days from the date of the original notification to the local governing authority. Whenever the local governing authority has disapproved the site, the local sponsor and the department may develop an alternate site selection for the community home which is acceptable to the local sponsor, the local governing authority, and the department.

D. Whenever the department schedules a public hearing to review any application to open a community home, the department shall notify each legislator whose district encompasses the proposed location of the home. The notice shall be provided at least five calendar days prior to the public hearing.

E. Notwithstanding any provision of law to the contrary, the department, upon finding a qualified need for a community home in the parish of Rapides, that would not create an environment or atmosphere that will contradict the principle of integrated community living, may authorize such community home within a one thousand foot radius of another community home after meeting the following requirements:

(1) A public hearing to review the application for the community home.

(2) Written documentation supporting the necessity of the placement of the community home.

Added by Acts 1981, No. 892, §1, eff. Aug. 2, 1981; Acts 1985, No. 521, §1, eff. July 12, 1985; Acts 1991, No. 826, §1; Acts 2011, 1st Ex. Sess., No. 13, §1; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:501 - EXTRADITION OF PERSONS OF UNSOUND MIND

CHAPTER 6. EXTRADITION OF PERSONS OF UNSOUND MIND

§501. Short title

This Chapter may be cited as the Uniform Act for the Extradition of Persons of Unsound Mind.



RS 28:502 - Definitions

§502. Definitions

The terms "flight" and "fled" as used in this Chapter, shall be construed to mean any voluntary or involuntary departure from the jurisdiction of the court where the proceedings hereinafter mentioned may have been instituted and are still pending, with the effect of avoiding, impeding, or delaying the action of the court in which such proceedings may have been instituted or be pending, or any such departure from the state where the person demanded then was, if he then was under detention by law as a person of unsound mind and subject to detention. The word "state" wherever used in this Chapter shall include states, territories, districts, and insular and other possessions of the United States. As applied to a request to return any person within the purview of this Chapter to or from the District of Columbia, the words "executive authority," "governor," and "chief magistrate" respectively shall include a justice of the Supreme Court of the District of Columbia and other authority.



RS 28:503 - Persons required to be delivered up on demand

§503. Persons required to be delivered up on demand

A person alleged to be of unsound mind found in this state, who has fled from another state, in which at the time of his flight:

A. He was under detention by law in a hospital, asylum, or other institution for the insane as a person of unsound mind; or

B. He had been theretofore determined by legal proceedings to be of unsound mind, the finding being unreversed and in full force and effect, and the control of his person having been acquired by a court of competent jurisdiction of the state from which he fled; or

C. He was subject to detention in such state, being then his legal domicile (personal service of process having been made), based on legal proceedings there pending to have him declared of unsound mind shall on demand of the executive authority of the state from which he fled, be delivered up to be removed thereto.



RS 28:504 - Duty to apprehend; notice; delivery to agent; costs and expense; power of agent; power to demand return

§504. Duty to apprehend; notice; delivery to agent; costs and expense; power of agent; power to demand return

Whenever the executive authority of any state demands of the executive authority of this state, any fugitive within the purview of R.S. 28:503 and produces a copy of the commitment, decree, or other judicial process and proceedings, certified as authentic by the governor or chief magistrate of the state whence the person so charged has fled, with an affidavit made before a proper officer showing the person to be a fugitive, it shall be the duty of the executive authority of this state to cause him to be apprehended, and secured, if found in this state, and to cause immediate notice of the apprehension to be given to the executive authority making such demand, or to the agent of such authority appointed to receive the fugitive, and to cause the fugitive to be delivered to such agent when he shall appear. If no such agent appears within forty days from the time of apprehension, the fugitive may be discharged. All costs and expense incurred in the apprehension, securing, maintaining, and transmitting such fugitive to the state making such demand, shall be paid by such state. Any agent so appointed who receives the fugitive into his custody shall be empowered to transmit him to the state from which he has fled. The executive authority of this state is hereby vested with the power on the application of any person interested, to demand the return to this state of any fugitive within the purview of this Chapter.



RS 28:505 - Time for proceedings

§505. Time for proceedings

Any proceedings under this Chapter shall be begun within one year after the flight referred to in this Chapter.



RS 28:506 - Interpretation of Chapter

§506. Interpretation of Chapter

This Chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.



RS 28:561 - MISCELLANEOUS PROVISIONS

CHAPTER 7. MISCELLANEOUS PROVISIONS

§561. Arrest for violation of laws respecting state mental institutions; bonds

As peace officers, the superintendents of state mental institutions, the acting or assistant superintendents, and those employees of these institutions whom the superintendents deputize, may make arrests for the violation of laws designed to protect the property and patients of the institutions, and may take offenders before the proper officers for prosecution and punishment.

They shall give bond with security in an amount not less than one thousand dollars for the faithful discharge of their duties as peace officers.



RS 28:562 - To 566 Repealed by Acts 1978, No. 680, 3

§562. §§562 to 566 Repealed by Acts 1978, No. 680, §3



RS 28:567 - Licensing of mental health clinics; applications and fees; rules, regulations, and standards; moratorium

§567. Licensing of mental health clinics; applications and fees; rules, regulations, and standards; moratorium

NOTE: Repealed by Acts 2013, No. 308, §2, upon promulgation and publication by DHH of final rules for Behavioral Health Services Provider license.

A. Any person, partnership, corporation, unincorporated association or other legal entity, including any public body, currently operating or planning to operate a public or private mental health clinic and who presently receives or will seek to receive reimbursement for services provided from federal or state medical assistance funds provided pursuant to Title XIX of the Social Security Act and La.R.S. 46:153 shall apply to the Louisiana Department of Health for licensing of said public or private mental health clinic. Hospitals licensed under provisions of La.R.S. 40:2100 et seq., nursing homes licensed under provisions of La.R.S. 40:2009.3 et seq., and facilities or services operated by the United States need not apply for licenses under provisions of this Section.

B. For purposes of this Title, the term "mental health clinic" means a legal entity through which a range of mental health services including, at least, inpatient treatment, outpatient treatment, partial hospitalization, and twenty-four hour emergency services are provided either directly or through formal affiliation with other agencies by an interdisciplinary team of mental health professionals and subordinates in accordance with a plan of treatment or under the direction of a psychiatrist or another physician with psychiatric consultation.

C. Applications for licensing shall be made to the Louisiana Department of Health on application forms furnished by it and shall contain such information as is reasonable for the department to require. The application shall be accompanied by a license fee of one hundred dollars. Facilities operated by the state of Louisiana are exempt from payment of a licensing fee.

D. The Louisiana Department of Health shall promulgate rules, regulations and standards for establishing procedures for examining applicants and setting up criteria to be met by the mental health clinics before a license can be issued and thereafter maintained. The rules, regulations and standards shall be promulgated according to procedures established under the Administrative Procedure Act and shall have the effect of law.

E. Notwithstanding any other provision of law to the contrary, the Louisiana Department of Health shall implement a moratorium on the licensure of mental health clinics and mental health centers. The Louisiana Department of Health shall not approve for licensure any mental health clinic or mental health center until July 1, 2008. This moratorium shall not apply to mental health clinics or mental health centers licensed by the department prior to July 3, 1997.

Added by Acts 1978, No. 641, §1. Acts 1986, No. 491, §1, eff. July 2, 1986; Acts 1997, No. 583, §1, eff. July 3, 1997; Acts 2001, No. 863, §1, eff. June 26, 2001; Acts 2003, No. 1191, §1, eff. July 3, 2003; Acts 2013, No. 308, §2.



RS 28:568 - Investigation; issuance of license; provisional license

§568. Investigation; issuance of license; provisional license

NOTE: Repealed by Acts 2013, No. 308, §2, upon promulgation and publication by DHH of final rules for Behavioral Health Services Provider license.

A. Upon receipt of an application for a license pursuant to R.S. 28:567, an inspection team from the Louisiana Department of Health, one member of which shall be an employee of the office of behavioral health, shall cause a thorough investigation to be made of the clinic proposed to be licensed and if satisfied that the minimum standards prescribed are met, it shall issue a license for a period of one year. Either before or after the issuance of a license, the department may designate the state fire marshal, parish and multiple parish health units, or municipal boards of health to make investigations relating to the codes prescribed by it, and all such governmental agencies shall cooperate and comply with requests of the agency hereunder. The report and recommendations of the state fire marshal, parish and multiple parish health units, or municipal boards of health shall be in writing and shall state with particularity its findings with respect to compliance or noncompliance with minimum standards.

B. A provisional license may be issued to a clinic for a period not to exceed six months in cases where full compliance with regulations, codes, or minimum standards require an extension of time. The failure to comply must not be detrimental to the health or safety of the patients and the deficiencies must be cited at the time of issuance.

Added by Acts 1978, No. 641, §1; Acts 2009, No. 384, §5, eff. July 1, 2010; Acts 2013, No. 308, §2.



RS 28:569 - Denial, revocation, or nonrenewal of license; grounds

§569. Denial, revocation, or nonrenewal of license; grounds

NOTE: Repealed by Acts 2013, No. 308, §2, upon promulgation and publication by DHH of final rules for Behavioral Health Services Provider license.

A. An application for a license may be denied for any of the following reasons:

(1) Failure to meet any of the minimum standards promulgated by the department pursuant to R.S. 28:567(D).

(2) Conviction of the applicant for a felony. If the applicant is an agency, the head of that agency must be free of such conviction. If a subordinate employee is so convicted, the matter must be handled administratively to the satisfaction of the licensing agency.

(3) Documented information of past or present conduct or practices of a clinic director or staff which are detrimental to the welfare of clinic participants.

B. A license may be revoked or a renewal thereof may be denied for any of the following reasons:

(1) Cruelty or indifference to the welfare of the patients.

(2) Misappropriations or conversion of the property of the patients.

(3) Violation of any provision of this Part or of the minimum standards, rules and regulations, or orders of the department promulgated pursuant to R.S. 28:567(D).

(4) Permitting, aiding, or abetting the unlawful, illicit, or unauthorized use of drugs or alcohol within the facility or a program.

(5) Any ground upon which an application for a license may be denied as prescribed in Subsection A of this Section.

Added by Acts 1978, No. 641, §1. Amended by Acts 1979, No. 689, §1; Acts 2013, No. 308, §2.



RS 28:570 - Notice of reasons for nonrenewal or revocation of license; review; hearing

§570. Notice of reasons for nonrenewal or revocation of license; review; hearing

NOTE: Repealed by Acts 2013, No. 308, §2, upon promulgation and publication by DHH of final rules for Behavioral Health Services Provider license.

A. The Louisiana Department of Health may deny an application for a license, refuse to renew a license, or revoke an outstanding license when it finds, after investigation, that the applicant or licensee is in nonconformance with or in violation of the provisions of R.S. 28:569; provided that in all such cases the department shall furnish the applicant or licensee thirty calendar days written notice specifying reasons for the action.

B. Any applicant or licensee who is adversely affected by the action of the department in denying, refusing to renew, or revoking a license may, within thirty calendar days after the date of notice required in Subsection A of this Section is received by him, appeal suspensively from the action of the department by filing in the office of the Secretary of the Louisiana Department of Health within such thirty-day period a written request addressed to the secretary requesting a hearing. The appeal or request for a hearing shall specify in detail the reasons for the lodging of the appeal and how the appellant is adversely affected by the action of the department.

C. When any appeal authorized by Subsection B of this Section is received by the secretary, he shall conduct a hearing on the appeal within a reasonable period of time and the hearing shall be held at a place to be designated by the secretary. Within thirty days after the hearing, he shall render a written opinion on the issues presented at the hearing. The written decision or opinion shall be subject to review upon request.

D. The secretary shall have power to administer oaths and to subpoena witnesses on behalf of the department of any party in interest and compel the production of books and papers pertinent to any investigation or hearing. The secretary is not subject to assume any expenses incurred by an appellant's involvement in an appeal. The secretary must keep full and complete records of the appeal procedure, including the complete testimony of the appellant and his witnesses. Any person having been served with a subpoena who fails to appear in response to the subpoena or fails or refuses to answer any question or fails to produce any books or papers pertinent to any investigation or hearing, or who knowingly gives false testimony therein, shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than one hundred dollars nor more than five hundred dollars or by imprisonment of not less than one month nor more than six months, or both. Appellant may be represented by counsel.

Added by Acts 1978, No. 641, §1; Acts 2013, No. 308, §2.



RS 28:571 - Right of inspection by department; records; reports

§571. Right of inspection by department; records; reports

NOTE: Repealed by Acts 2013, No. 308, §2, upon promulgation and publication by DHH of final rules for Behavioral Health Services Provider license.

A. Every clinic operated by a licensee hereunder, and any premises proposed to be used by an applicant for a license, shall be open at all reasonable times to inspection by the department and by any other governmental agency designated by the agency as provided in R.S. 28:568.

B. Every licensee shall keep such records and make such reports as the department shall prescribe, and all such records shall be open to inspection by the department.

Added by Acts 1978, No. 641, §1; Acts 2013, No. 308, §2.



RS 28:572 - Term of license; renewal fee; display; transfer

§572. Term of license; renewal fee; display; transfer

NOTE: Repealed by Acts 2013, No. 308, §2, upon promulgation and publication by DHH of final rules for Behavioral Health Services Provider license.

A license shall expire on the last day of the twelfth month after date of issuance unless otherwise renewed. All applications for renewal shall be accompanied by a renewal fee of one hundred dollars. The license shall be displayed in a conspicuous place inside the clinic. A license or provisional license shall be valid only in the hands of the person or entity to whom it is issued and shall not be subject to sale, assignment, or other transfer, voluntary or involuntary, nor shall a license or provisional license be valid for any premises other than those for which it is issued.

Acts 1986, No. 491, §1, eff. July 2, 1986; Acts 2013, No. 308, §2.



RS 28:573 - Operation without license; penalty

§573. Operation without license; penalty

NOTE: Repealed by Acts 2013, No. 308, §2, upon promulgation and publication by DHH of final rules for Behavioral Health Services Provider license.

Any person, partnership, corporation, unincorporated association or other legal entity, including any public body, which operates a public or private mental health clinic which receives reimbursement for services provided from federal or state medical assistance funds without first being licensed by the Louisiana Department of Health shall be fined not less than two hundred and fifty dollars nor more than one thousand dollars.

Added by Acts 1978, No. 641, §1; Acts 2013, No. 308, §2.



RS 28:621 - Pilot programs for children with developmental disabilities who are considered at-risk juveniles

CHAPTER 8. PILOT PROGRAMS FOR CHILDREN WITH DEVELOPMENTAL

DISABILITIES WHO ARE CONSIDERED AT-RISK JUVENILES

§621. Pilot programs for children with developmental disabilities who are considered at-risk juveniles

A. The office for citizens with developmental disabilities, Louisiana Department of Health, may provide for the establishment of pilot programs for children with developmental disabilities who are considered at-risk juveniles. The pilot programs may provide developmental disabilities services including assessment, counseling, and structured activities and living options, both as defined in this Title for juveniles referred by other agencies including but not limited to juvenile courts, the office of children and family services, and the office of juvenile justice. The pilot programs shall be operated in cooperation with other offices of the Louisiana Department of Health, the Department of Children and Family Services, and the Department of Public Safety and Corrections.

B. The office may contract with community-based organizations and other public or private organizations and facilities to administer and operate the pilot programs to the extent that funds are available.

C. The office shall promulgate rules and regulations in accordance with the Administrative Procedure Act to provide definitions and to establish standards for program operations and procedures.

D. The office may apply for available federal, state, and private funds for diagnostic and referral programs for at-risk juveniles.

Acts 1990, No. 799, §1; Acts 2004, No. 858, §1, eff. July 12, 2004; Acts 2008, No. 565, §4.



RS 28:721 - INTERSTATE COMPACT ON MENTAL HEALTH

CHAPTER 9. INTERSTATE COMPACT ON MENTAL HEALTH

§721. Recognition and enactment of compact; substance and purposes

The Interstate Compact on Mental Health is hereby recognized and enacted into law and entered into by this state with all other states legally joining therein in the form substantially as follows:

INTERSTATE COMPACT ON MENTAL HEALTH

The contracting states solemnly agree that:

Article I

The party states find that the proper and expeditious treatment of the mentally ill and mentally deficient can be facilitated by cooperative action, to the benefit of the patients, their families, and society as a whole. Further, the party states find that the necessity of and desirability of furnishing such care and treatment bears no primary relation to the residence or citizenship of the patient but that, on the contrary, the controlling factors of community safety and humanitarianism require that facilities and services be made available for all who are in need of them. Consequently, it is the purpose of this compact and of the party states to provide the necessary legal basis for the institutionalization or other appropriate care and treatment of the mentally ill and mentally deficient under a system that recognizes the paramount importance of patient welfare and to establish the responsibilities of the party states in terms of such welfare.

Article II

As used in this compact:

(a) "Sending state" shall mean a party state from which a patient is transported pursuant to the provisions of the compact or from which it is contemplated that a patient may be so sent.

(b) "Receiving state" shall mean a party state to which a patient is transported pursuant to the provisions of the compact or to which it is contemplated that a patient may be so sent.

(c) "Institution" shall mean any hospital or other facility maintained by a party state or political subdivision thereof for the care and treatment of mental illness or mental deficiency.

(d) "Patient" shall mean any person subject to or eligible as determined by the laws of the sending state, for institutionalization or other care, treatment, or supervision pursuant to the provisions of this compact.

(e) "After-care" shall mean care, treatment and services provided a patient, as defined herein, on convalescent status or conditional release.

(f) "Mental illness" shall mean mental disease to such extent that a person so afflicted requires care and treatment for his own welfare, or the welfare of others, or of the community.

(g) "Mental deficiency" shall mean mental deficiency as defined by appropriate clinical authorities to such extent that a person so afflicted is incapable of managing himself and his affairs, but shall not include mental illness as defined herein.

(h) "State" shall mean any state, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

Article III

(a) Whenever a person physically present in any party state shall be in need of institutionalization by reason of mental illness or mental deficiency, he shall be eligible for care and treatment in an institution in that state irrespective of his residence, settlement, or citizenship qualifications.

(b) The provisions of paragraph (a) of this article to the contrary notwithstanding, any patient may be transferred to an institution in another state whenever there are factors based upon clinical determinations indicating that the care and treatment of said patient would be facilitated or improved thereby. Any such institutionalization may be for the entire period of care and treatment or for any portion or portions thereof. The factors referred to in this paragraph shall include the patient's full record with due regard for the location of the patient's family, character of the illness and probable duration thereof, and such other factors as shall be considered appropriate.

(c) No state shall be obliged to receive any patient pursuant to the provisions of paragraph (b) of this article unless the sending state has given advance notice of its intention to send the patient; furnished all available medical and other pertinent records concerning the patient; given the qualified medical or other appropriate clinical authorities of the receiving state an opportunity to examine the patient if said authorities so wish; and unless the receiving state shall agree to accept the patient.

(d) In the event that the laws of the receiving state establish a system of priorities for the admission of patients, an interstate patient under this compact shall receive the same priority as a local patient and shall be taken in the same order and at the same time that he would be taken if he were a local patient.

(e) Pursuant to this compact, the determination as to the suitable place of institutionalization for a patient may be reviewed at any time and such further transfer of the patient may be made as seems likely to be in the best interest of the patient.

Article IV

(a) Whenever, pursuant to the laws of the state in which a patient is physically present, it shall be determined that the patient should receive after-care or supervision, such care or supervision may be provided in a receiving state. If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state shall have reason to believe that after-care in another state would be in the best interest of the patient and would not jeopardize the public safety, they shall request the appropriate authorities in the receiving state to investigate the desirability of affording the patient such after-care in said receiving state, and such investigation shall be made with all reasonable speed. The request for investigation shall be accompanied by complete information concerning the patient's intended place of residence and the identity of the person in whose charge it is proposed to place the patient, the complete medical history of the patient, and such other documents as may be pertinent.

(b) If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state and the appropriate authorities in the receiving state find that the best interest of the patient would be served thereby, and if the public safety would not be jeopardized thereby, the patient may receive after-care or supervision in the receiving state.

(c) In supervising, treating, or caring for a patient on after-care pursuant to the terms of this article, a receiving state shall employ the same standards of visitation, examination, care and treatment that it employs for similar local patients.

Article V

Whenever a dangerous or potentially dangerous patient escapes from an institution in any party state, that state shall promptly notify all appropriate authorities within and without the jurisdiction of the escape in a manner reasonably calculated to facilitate the speedy apprehension of the escapee. Immediately upon the apprehension and identification of any such dangerous or potentially dangerous patient, he shall be detained in the state where found pending disposition in accordance with law.

Article VI

The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the patient, shall be permitted to transport any patient being moved pursuant to this compact through any and all states party to this compact, without interference.

Article VII

(a) No person shall be deemed a patient of more than one institution at any given time. Completion of transfer of any patient to an institution in a receiving state shall have the effect of making the person a patient of the institution in the receiving state.

(b) The sending state shall pay all costs of and incidental to the transportation of any patient pursuant to this compact, but any two or more party states may, by making a specific agreement for that purpose, arrange for a different allocation of costs as among themselves.

(c) No provision of this compact shall be construed to alter or affect any internal relationships among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

(d) Nothing in this compact shall be construed to prevent any party state or subdivision thereof from asserting any right against any person, agency or other entity in regard to costs for which such party state or subdivision thereof may be responsible pursuant to any provision of this compact.

(e) Nothing in this compact shall be construed to invalidate any reciprocal agreement between a party state and a non-party state relating to institutionalization, care or treatment of the mentally ill or mentally deficient, or any statutory authority pursuant to which such agreements may be made.

Article VIII

(a) Nothing in this compact shall be construed to abridge, diminish, or in any way impair the rights, duties, and responsibilities of any patient's guardian on his own behalf or in respect of any patient for whom he may serve, except that where the transfer of any patient to another jurisdiction makes advisable the appointment of a supplemental or substitute guardian, any court of competent jurisdiction in the receiving state may make such supplemental or substitute appointment and the court which appointed the previous guardian shall upon being duly advised of the new appointment, and upon the satisfactory completion of such accounting and other acts as such court may by law require, relieve the previous guardian of power and responsibility to whatever extent shall be appropriate in the circumstances; provided, however, that in the case of any patient having settlement in the sending state, the court of competent jurisdiction in the sending state shall have the sole discretion to relieve a guardian appointed by it or continue his power and responsibility, whichever it shall deem advisable. The court in the receiving state may, in its discretion, confirm or reappoint the person or persons previously serving as guardian in the sending state in lieu of making a supplemental or substitute appointment.

(b) The term "guardian" as used in paragraph (a) of this article shall include any guardian, trustee, legal committee, conservator, or other person or agency however denominated who is charged by law with power to act for or responsibility for the person or property of a patient.

Article IX

(a) No provision of this compact except Article V shall apply to any person institutionalized while under sentence in a penal or correctional institution or while subject to trial on a criminal charge, or whose institutionalization is due to the commission of an offense for which, in the absence of mental illness or mental deficiency, said person would be subject to incarceration in a penal or correctional institution.

(b) To every extent possible, it shall be the policy of states party to this compact that no patient shall be placed or detained in any prison, jail or lockup, but such patient shall, with all expedition, be taken to a suitable institutional facility for mental illness or mental deficiency.

Article X

(a) Each party state shall appoint a "compact administrator" who, on behalf of his state, shall act as general coordinator of activities under the compact in his state and who shall receive copies of all reports, correspondence, and other documents relating to any patient processed under the compact by his state either in the capacity of sending or receiving state. The compact administrator or his duly designated representative shall be the official with whom other party states shall deal in any matter relating to the compact or any patient processed thereunder.

(b) The compact administrators of the respective party states shall have power to promulgate reasonable rules and regulations to carry out more effectively the terms and provisions of this compact.

Article XI

The duly constituted administrative authorities of any two or more party states may enter into supplementary agreements for the provision of any service or facility or for the maintenance of any institution on a joint or cooperative basis whenever the states concerned shall find that such agreements will improve services, facilities, or institutional care and treatment in the fields of mental illness or mental deficiency. No such supplementary agreement shall be construed so as to relieve any party state of any obligation which it otherwise would have under other provisions of this compact.

Article XII

This compact shall enter into full force and effect as to any state when enacted by it into law and such state shall thereafter be a party thereto with any and all states legally joining therein.

Article XIII

(a) A state party to this compact may withdraw therefrom by enacting a statute repealing the same. Such withdrawal shall take effect one year after notice thereof has been communicated officially and in writing to the governors and compact administrators of all other party states. However, the withdrawal of any state shall not change the status of any patient who has been sent to said state or sent out of said state pursuant to the provisions of the compact.

(b) Withdrawal from any agreement permitted by Article VII(b) as to costs or from any supplementary agreement made pursuant to Article XI shall be in accordance with the terms of such agreement.

Article XIV

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstances shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

Added by Acts 1958, No. 336, §1.



RS 28:722 - Compact administrator; powers

§722. Compact administrator; powers

Pursuant to said compact, the secretary of the Louisiana Department of Health shall be the compact administrator and, acting jointly with like officers or other party states, he shall have the power to promulgate rules and regulations to carry out more effectively the terms of the compact. The compact administrator is hereby authorized, empowered, and directed to cooperate with all departments, agencies, and officers of and in the government of this state and its subdivisions in facilitating the proper administration of the compact or any supplementary agreement or agreements entered into by this state thereunder.

Added by Acts 1958, No. 336, §1. Amended by Acts 1974, No. 294, §1; Acts 1977, No. 682, §1; Acts 1980, No. 254, §1.



RS 28:723 - Supplementary agreements

§723. Supplementary agreements

The compact administrator is hereby authorized and empowered to enter into supplementary agreement with appropriate officials of other states pursuant to Articles VII and XI of the compact. In the event that such supplementary agreements shall require or contemplate the use of any institution or facility of this state or require or contemplate the provision of any service by this state, no such agreement shall have force or effect until approved by the head of the division or agency under whose jurisdiction said institution or facility is operated or whose division or agency will be charged with the rendering of such service.

Added by Acts 1958, No. 336, §1. Amended by Acts 1974, No. 294, §1.



RS 28:724 - Discharge of financial obligations

§724. Discharge of financial obligations

The compact administrator may make or arrange for any payments necessary to discharge any financial obligations imposed upon this state by the compact or by any supplementary agreement entered into thereunder.

Added by Acts 1958, No. 336, §1.



RS 28:725 - Proposed transferees

§725. Proposed transferees

The compact administrator is hereby directed to consult with the immediate family of any proposed transferee and, in the case of a proposed transferee from an institution in this state to an institution in another party state, to take no final action without approval of the coroner and judge of the parish from which the proposed transferee was committed.

Added by Acts 1958, No. 336, §1.



RS 28:726 - Distribution of copies of law

§726. Distribution of copies of law

Duly authorized copies of this law shall, upon its approval, be transmitted by the compact administrator to the governor of each state, the attorney general and the administrator of the general services administration of the United States, and the council of state governments.

Added by Acts 1958, No. 336, §1.



RS 28:750 - LOUISIANA DEVELOPMENTAL

CHAPTER 10. LOUISIANA DEVELOPMENTAL

DISABILITIES COUNCIL

§750. Purpose and establishment of Louisiana Developmental Disabilities Council

A. The purpose of this Chapter is to establish the Louisiana Developmental Disabilities Council to coordinate, monitor, plan, and evaluate those services, other assistance, and opportunities necessary to enable persons with developmental disabilities to achieve their maximum potential through:

(1) Increased self-determination, independence, productivity, and integration and inclusion into the community, and

(2) An enhanced role of the family in assisting persons with developmental disabilities.

B. The Louisiana Developmental Disabilities Council is hereby established within the Louisiana Department of Health to serve as an advocate for persons with developmental disabilities. The council shall:

(1) Plan effective coordination of state resources to meet the needs of persons with developmental disabilities.

(2) Promote the dignity of persons with developmental disabilities.

(3) Serve as an advisor to the governor, the secretary of the Louisiana Department of Health, and the legislature on programs and policies pertaining to services for persons with developmental disabilities and their families.

(4) Promote provision of a full range of services, assistance, and opportunities for persons with developmental disabilities, including housing, education, rehabilitation, employment, recreation, family support, and other needed support services, in the least restrictive environment.

Added by Acts 1982, No. 528, §1. Acts 1984, No. 350, §2, eff. September 1, 1984; Acts 1989, No. 515, §1, eff. July 1, 1989; Acts 2001, No. 638, §1, eff. June 22, 2001.



RS 28:751 - Definitions

§751. Definitions

For purposes of this Chapter:

(1) "Council" means Louisiana Developmental Disabilities Council.

(2) "Developmental disability" means:

(a) A severe, chronic disability of a person which:

(i) Is attributable to a mental or physical impairment or combination of mental and physical impairments.

(ii) Is manifested before the person attains age twenty-two.

(iii) Is likely to continue indefinitely.

(iv) Results in substantial functional limitations in three or more of the following areas of major life activity:

(aa) Self-care.

(bb) Receptive and expressive language.

(cc) Learning.

(dd) Mobility.

(ee) Self-direction.

(ff) Capacity for independent living.

(gg) Economic sufficiency.

(v) Reflects the person's need for a combination and sequence of special, interdisciplinary, or generic care, treatment, or other services which are of lifelong or extended duration and are individually planned and coordinated.

(b) A substantial developmental delay or specific congenital or acquired condition, in an individual from birth to age nine, inclusive, which, without services and support, has a high probability of resulting in those criteria in Subparagraph (a) of this Paragraph later in life may be considered to be a developmental disability.

(3) "Family support" means services designed to:

(a) Strengthen the family's role as primary caregivers.

(b) Prevent inappropriate out-of-home placement and maintain family unity.

(c) Reunite families with members who have been placed out of the home. Such term includes respite care, personal care, parent training and counseling, support for elderly parents, and other individualized services.

(4) "Inclusion", as used with respect to individuals with developmental disabilities, means the acceptance and encouragement of the presence and participation of individuals with developmental disabilities, by individuals without disabilities, in social, educational, work, and community activities, that enables individuals with developmental disabilities to:

(a) Have friendships and relationships with individuals and families of their own choice.

(b) Live in homes close to community resources, with regular contact with individuals without disabilities in their communities.

(c) Enjoy full access to and active participation in the same community activities and types of employment as individuals without disabilities.

(d) Take full advantage of their integration into the same community resources as individuals without disabilities, living, learning, working, and enjoying life in regular contact with individuals without disabilities.

(5) "Independence" means the extent to which persons with developmental disabilities exert control and choice over their own lives.

(6) "Integration", when used with respect to individuals with developmental disabilities, means exercising the equal right of individuals with developmental disabilities to access and use the same community resources as are used by and available to other individuals.

(7) "Productivity" means:

(a) Engagement in income-producing work by a person with developmental disabilities which is measured through improvements in income level, employment status, or job advancement.

(b) Engagement by a person with developmental disabilities in work which contributes to a household or community.

(8) "Self-determination activities" means activities that result in individuals with developmental disabilities with appropriate assistance having:

(a) The ability and opportunity to communicate and make personal decisions.

(b) The ability and opportunity to communicate choices and exercise control over the type and intensity of services, support, and other assistance the individuals receive.

(c) The authority to control resources to obtain needed services, support, and other assistance.

(d) Opportunities to participate in, and contribute to, their communities.

(e) Support, including financial support, to advocate for themselves and others, to develop leadership skills through training in self-advocacy, to participate in coalitions, to educate policymakers, and to play a role in the development of public policies that affect individuals with developmental disabilities.

Added by Acts 1982, No. 528, §1. Acts 1989, No. 515, §1, eff. July 1, 1989; Acts 2001, No. 638, §1, eff. June 22, 2001.



RS 28:752 - Responsibilities

§752. Responsibilities

The responsibilities of the council shall include but not be limited to the following:

(1) To assist in the development of state plans to include the establishment of goals and priorities for meeting the needs of persons with developmental disabilities.

(2) To review programs and policies that affect persons with developmental disabilities, identify gaps and barriers to services, and assist in prevention of duplicative programs and services.

(3) To promote public understanding of the needs and contributions of persons with developmental disabilities.

(4) To develop, maintain, and disseminate information models, findings, conclusions, and recommendations to enhance assistance and opportunities for persons with developmental disabilities.

(5) To collaborate with the Louisiana Protection and Advocacy System.

(6) To collaborate with the University Center for Excellence in Developmental Disabilities Education, Research, and Service.

(7) To promote legislation to improve services to persons with developmental disabilities and monitor the passage and implementation of legislation affecting persons with developmental disabilities.

(8) To monitor the provision of services to persons with developmental disabilities.

(9) To provide funding to state and local agencies to demonstrate innovative ways to enhance the independence, productivity, and integration into the community of persons with developmental disabilities.

(10) To develop a council plan annually which contains goals and objectives for the council.

(11) To monitor and evaluate at least annually the implementation of the council's plan.

(12) To report regularly to the secretary of the Louisiana Department of Health, the governor, the legislature, and other state agencies and organizations on the progress of programs for persons with developmental disabilities.

(13) To enhance coordination among public and private agencies by conducting studies and developing model policies and procedures.

(14) To train persons with developmental disabilities, family members, and personnel, to obtain access to or to provide services and other assistance, including specialized services, or special adaptations of generic services for persons with developmental disabilities and their families.

(15) To develop and monitor implementation of the Community and Family Support System plan (R.S. 28:821 et seq.).

(16) To administer the federal Developmental Disabilities Act in the state.

(17) The council shall implement the state plan by conducting and supporting advocacy, capacity building, and systemic change activities such as those described below:

(a) The council may support and conduct outreach activities to identify individuals with developmental disabilities and their families who otherwise might not come to the attention of the council and assist and enable the individuals and families to obtain services, individualized support, and other forms of assistance, including access to special adaptation of generic community services or specialized services.

(b) The council may support and conduct training for persons who are individuals with developmental disabilities, their families, and personnel, including professionals, paraprofessionals, students, volunteers, and other community members, to enable such persons to obtain access to, or to provide, community services, individualized support, and other forms of assistance, including special adaptation of generic community services or specialized services for individuals with developmental disabilities and their families. To the extent that the council supports or conducts training activities under this Subparagraph, such activities shall contribute to the achievement of the purpose of this Chapter.

(c) The council may support and conduct technical assistance activities to assist public and private entities to contribute to the achievement of the purpose of this Chapter.

(d) The council may support and conduct activities to assist neighborhoods and communities to respond positively to individuals with developmental disabilities and their families:

(i) By encouraging local networks to provide informal and formal supports.

(ii) Through education.

(iii) By enabling neighborhoods and communities to offer such individuals and their families access to and use of services, resources, and opportunities.

(e) The council may support and conduct activities to promote interagency collaboration and coordination to better serve, support, assist, or advocate for individuals with developmental disabilities and their families.

(f) The council may support and conduct activities to enhance coordination of services with:

(i) Other councils, entities, or committees, authorized by federal or state law concerning individuals with disabilities, such as the state interagency coordinating council established under Subtitle (C) of the Individuals with Disabilities Education Act, 20 U.S.C. 1431 et seq., the State Rehabilitation Council and the Statewide Independent Living Council established under the Rehabilitation Act of 1973, 29 U.S.C. 701 et seq., the state mental health planning council established under Subtitle (B) of Title XIX of the Public Health Service Act , 42 U.S.C. 300x-1 et seq., and the activities authorized under Section 101 or 102 of the Assistive Technology Act of 1998, 29 U.S.C. 3011, 3012, and entities carrying out other similar councils, entities, or committees.

(ii) Parent training and information centers under Part (D) of the Individuals with Disabilities Education Act, 20 U.S.C. 1451 et seq., and other entities carrying out federally funded projects that assist parents of children with disabilities.

(iii) Other groups interested in advocacy, capacity building, and systemic change activities to benefit individuals with disabilities.

(g) The council may support and conduct activities to eliminate barriers to access and use of community services by individuals with developmental disabilities, enhance systems design and redesign, and enhance citizen participation to address issues identified in the state plan.

(h) The council may support and conduct activities to educate the public about the capabilities, preferences, and needs of individuals with developmental disabilities and their families and to develop and support coalitions that support the policy agenda of the council, including training in self-advocacy, education of policymakers, and citizen leadership skills.

(i) The council may support and conduct activities to provide information to policymakers by supporting and conducting studies and analysis, gathering information, and developing and disseminating model policies and procedures, information, approaches, strategies, findings, conclusions, and recommendations. The council may provide the information directly to federal, state, and local policymakers, including congress, the federal executive branch, the governors, state legislatures, and state agencies, in order to increase the ability of such policymakers to offer opportunities and to enhance or adapt generic services to meet the needs of, or provide specialized services to, individuals with developmental disabilities and their families.

(j) The council may support and conduct, on a time-limited basis, activities to demonstrate new approaches to serving individuals with developmental disabilities that are a part of an overall strategy for systemic change. The strategy may involve the education of policymakers and the public about how to deliver effectively, to individuals with developmental disabilities and their families, services, supports, and assistance that contribute to the achievement of the purpose of this Chapter. The council may carry out the provisions of this Subparagraph by supporting and conducting demonstration activities through sources of funding other than funding provided under this Chapter, and by assisting entities conducting demonstration activities to develop strategies for securing funding from other sources.

(k) The council may support and conduct other advocacy, capacity building, and systemic change activities to promote the development of a coordinated, consumer and family-centered, consumer and family-directed, comprehensive system of community services, individualized supports, and other forms of assistance that contribute to the achievement of the purpose of this Chapter.

Added by Acts 1982, No. 528, §1. Acts 1984, No. 350, §1, eff. Sept. 1, 1984; Acts 1989, No. 378, §1; Acts 1989, No. 515, §1, eff. July 1, 1989; Acts 1995, No. 369, §1; Acts 2001, No. 638, §1, eff. June 22, 2001.



RS 28:753 - Membership

§753. Membership

A. Council members shall be appointed by the governor. Membership of the council shall not exceed twenty-eight persons. At least sixty percent of the membership of the council shall consist of individuals with developmental disabilities, parents or guardians of children with developmental disabilities, or immediate relatives or guardians of adults with mentally impairing developmental disabilities who cannot advocate for themselves. Of this sixty percent of the council, one-third shall be persons with developmental disabilities, one-third shall be parents or guardians of children with developmental disabilities or immediate relatives or guardians of adults with mentally impairing developmental disabilities who cannot advocate for themselves, and one-third shall be a combination of those described above. At least one of these individuals shall be an immediate relative or guardian of an individual with a developmental disability who resides or previously resided in an institution or shall be an individual with a developmental disability who resides or previously resided in an institution.

B. Of the remaining membership of the council, there shall be representation of the principal state agencies, in accordance with federal law; and representatives of higher education training facilities, local agencies, and nongovernmental agencies and groups concerned with services to persons with developmental disabilities.

Added by Acts 1982, No. 528, §1. Acts 1989, No. 515, §1, eff. July 1, 1989; Acts 2001, No. 638, §1, eff. June 22, 2001.



RS 28:754 - Council officers

§754. Council officers

The officers of the council shall be the chairperson and vice-chairperson and shall be elected by the council in accordance with the bylaws.

Added by Acts 1982, No. 528, §1.



RS 28:755 - Council remuneration

§755. Council remuneration

Members of the council shall not be entitled to compensation for their services as members but shall be reimbursed for actual travel expenses as provided by law and travel regulations issued by the Division of Administration. Those members of the council serving in an ex officio capacity shall not be reimbursed for such actual travel expenses from grant monies specifically designated for the developmental disabilities program.

Added by Acts 1982, No. 528, §1.



RS 28:756 - Council bylaws

§756. Council bylaws

The council shall adopt and amend bylaws governing its proceedings, activities, and organization, including but not limited to, provisions for election of officers, rotation of members, quorum, procedure, frequency, and location of meetings, and establishment, function, and membership on council committees.

Added by Acts 1982, No. 528, §1.



RS 28:757 - Council staffing

§757. Council staffing

The council shall have full appointing authority for all personnel purposes and shall be empowered to hire and supervise sufficient staff to insure the council's ability to fulfill its responsibilities. Two of these positions shall be unclassified civil service positions, pursuant to Article X, Section 2(B)(7) of the Constitution of Louisiana, and the State Civil Service Commission may provide that others among these positions shall be unclassified positions.

Added by Acts 1982, No. 528, §1. Acts 1989, No. 515, §1, eff. July 1, 1989; Acts 1999, No. 1039, §1, eff. July 9, 1999.



RS 28:758 - Regulations

§758. Regulations

The council may adopt regulations in fulfillment of its responsibilities in accordance with Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950.

Added by Acts 1982, No. 528, §1.



RS 28:771 - Office of behavioral health; functions related to addictive disorders

CHAPTER 11. ADDICTIVE DISORDERS

§771. Office of behavioral health; functions related to addictive disorders

A. The office of behavioral health of the Louisiana Department of Health, hereinafter referred to as the "office", shall perform the functions of the state relating to the care, training, treatment, and education of persons suffering from addictive disorders and the prevention of addictive disorders. It shall administer residential and outpatient care facilities of the state for addictive disorder patients and administer the addictive disorders programs in the state.

B. The office shall additionally perform the following duties and responsibilities:

(1) Formulation and implementation of policies relating to the treatment and prevention of addictive disorders in accordance with applicable state law; however, the provisions of this Section shall not apply to the Substance Abuse Prevention Program of the Department of Education and the Highway Safety Act of 1966 (P.L. 89-564) administered by the Highway Safety Commission of the Department of Public Safety and Corrections.

(2) Provision of all services to persons suffering from addictive disorders which were formerly provided by the office of prevention and recovery from alcohol and drug abuse of the Louisiana Department of Health and such services otherwise required by law. The office may provide such services directly or through contracts with state or federal agencies or private care providers.

(3) Administration of all programs relating to addictive disorders listed in this Title.

(4) Coordination of all programs of all state departments relating to addictive disorders, including assisting such agencies in the assessment and referral of persons subject to their jurisdiction. The office shall also establish and implement an employee assistance program on addictive disorders for state employees.

(5)(a) Provision of assessment, referral, and treatment services for addictive disorders to persons subject to the custody of state, municipal, or parish correctional institutions pursuant to agreements with such institutions and to persons subject to driving while intoxicated programs. In addition to any charges established by the department for treatment services by the office provided to persons subject to driving while intoxicated programs, the department may assess every patient in such program to whom the office provides treatment services a standard copayment fee of ten dollars per session subject to applicable federal regulations. A patient whose treatment is provided by the office through a private contractor shall not be assessed a copayment fee as provided above. Nothing in this Paragraph shall be construed to prohibit such a private provider from assessing fees otherwise allowable under applicable federal and state laws. The department shall provide by rule for the implementation of such copayment not later than March 15, 1987.

(b) Notwithstanding the provisions of Subparagraph (a) and otherwise subject to its provisions, not later than September 1, 1987, the department, by rule, shall increase the amount of the standard copayment fee to twenty dollars per session.

(c) The copayment provided for in this Paragraph shall be deposited in the state treasury pursuant to R.S. 39:82 and shall be accounted for by the commissioner of administration through appropriations control pursuant to R.S. 39:334(B)(6). The commissioner of administration shall establish a separate cost center in the office of behavioral health and the office for citizens with developmental disabilities for revenue generated pursuant to this Paragraph. All funds not obligated shall revert to the state general fund at the end of the fiscal year.

(6) Maintenance of complete statistics and other relevant information on addictive disorders within the state of Louisiana and provision of such information to interested agencies, groups, and individuals upon request.

(7) Receive any federal funds available under Title 18, Title 19, and Title 20 of the Social Security Act and any other funds specifically allocated for the prevention or treatment of addictive disorders and to use any such funds received.

(8) Development of procedures and criteria for determining, and, in accordance with such procedures and criteria, determination of the ability of a patient or person receiving services, or his legally responsible relative, to pay all or a part of the costs of the care or treatment of the patient or recipient. The department shall promulgate rules and regulations to provide for such determination and for the assessment of charges for care or treatment based on such determination.

(9) Provide a twenty-four-hour, toll-free telephone service to provide information regarding available services to assist with compulsive or problem gambling behavior.

(10) Require any patient who is given a urine drug screen in a state-operated outpatient or inpatient alcohol or drug abuse facility as part of his treatment by the office of behavioral health to pay a copayment of not more than twelve dollars per screen to the provider of the screen if he is able to pay such copayment based on a sliding fee scale. Such copayments shall be charged and collected by the provider. The office of behavioral health shall promulgate rules and regulations to establish a sliding fee scale and criteria for determining a patient's ability to pay. Any patient eligible to receive Medicaid shall be exempt from the provisions of the copayment requirements. The copayments shall be exempt from the provisions of R.S. 49:971(A)(3) which provide that no state agency shall increase any existing fee or impose any new fee unless the fee increase or fee adoption is expressly authorized pursuant to a fee schedule established by statute or specifically authorized by federal law, rules, or regulations for the purpose of satisfying an express mandate of such federal law, rule, or regulation.

C. The services and programs as described in Subsections A and B shall be the responsibility of and shall be performed by the Jefferson Parish Human Services Authority for Jefferson Parish only. The department shall not be responsible for and shall not perform these services and programs in Jefferson Parish.

D. The services and programs as described in Subsections A and B, excluding the operation and management of any in-patient facility under the jurisdiction of the department, shall be the responsibility of and shall be performed by the Capital Area Human Services District for the parishes of Ascension, East Baton Rouge, East Feliciana, Iberville, Pointe Coupee, West Baton Rouge, and West Feliciana only. The department shall not be responsible for and shall not perform these services and programs in said parishes provided that if funds are not appropriated by the legislature for the district to provide these services and programs in said parishes, the department shall continue to be responsible for and shall perform these services and programs in said parishes.

E. The services and programs as described in Subsections A and B, excluding the operation and management of any inpatient facility for developmental disabilities and mental health under the jurisdiction of the department, shall be the responsibility of and shall be performed by the Florida Parishes Human Services Authority for the parishes of Livingston, St. Helena, St. Tammany, Tangipahoa, and Washington only. The department shall not be responsible for and shall not perform these services and programs in said parishes provided that if funds are not appropriated by the legislature for the authority to provide these services and programs in said parishes, the department shall continue to be responsible for and shall perform these services and programs in said parishes.

F. The services and programs as described in Subsections A and B, excluding the operation and management of any inpatient facility under the jurisdiction of the department, shall be the responsibility of and shall be performed by the Metropolitan Human Services District for the parishes of Orleans, St. Bernard, and Plaquemines only. The department shall not be responsible for and shall not perform these services and programs in said parishes provided that if funds are not appropriated by the legislature for the district to provide these services and programs in said parishes, the department shall continue to be responsible for and shall perform these services and programs in said parishes.

NOTE: Subsection G as enacted by Acts 2006, No. 449, §1, eff. upon appropriation of funds. See Acts 2006, No. 449, §4.

G. The services and programs as described in Subsections A and B, excluding the operation and management of any inpatient facility under the jurisdiction of the department, shall be the responsibility of and shall be performed by the South Central Louisiana Human Services District for the parishes of Assumption, Lafourche, St. Charles, St. James, St. John the Baptist, St. Mary, and Terrebonne only. The department shall not be responsible for and shall not perform these services and programs in said parishes provided that if funds are not appropriated by the legislature for the district to provide these services and programs in said parishes, the department shall continue to be responsible for and shall perform these services and programs in said parishes.

H. The services and programs as described in Subsections A and B of this Section, excluding the operation and management of any inpatient facility under the jurisdiction of the department, shall be the responsibility of and shall be performed by the Northeast Delta Human Services Authority for the parishes of Caldwell, East Carroll, Franklin, Jackson, Lincoln, Madison, Morehouse, Ouachita, Richland, Tensas, Union, and West Carroll only. The department shall not be responsible for and shall not perform these services and programs in said parishes provided that if funds are not appropriated by the legislature for the district to provide these services and programs in said parishes, the department shall continue to be responsible for and shall perform these services and programs in said parishes.

Acts 1988, 1st. Ex. Sess., No. 1, §1, eff. Mar. 28, 1988; Acts 1989, No. 159, §1; Acts 1989, No. 458, §1; Acts 1990, No. 94, §1; Acts 1993, No. 466, §1, eff. June 9, 1993; Acts 1993, No. 712, §1, eff. June 21, 1993; Acts 1995, No. 723, §1, eff. June 21, 1995; Acts 1996, 1st Ex. Sess., No. 54, §1; Acts 1999, No. 339, §1; Acts 2001, No. 826, §1, eff. June 26, 2001; Acts 2003, No. 594, §1, eff. June 27, 2003; Acts 2003, No. 846, §1, eff. July 1, 2003; Acts 2006, No. 449, §1, eff. June 15, 2006; Acts 2006, No. 631, §1, eff. June 23, 2006; Acts 2009, No. 384, §2, eff. July 1, 2010; Acts 2015, No. 401, §6(A).

NOTE: See Acts 2006, No. 449, §4, relative to effectiveness of Act.



RS 28:772 - Funding of regional addictive disorder services

§772. Funding of regional addictive disorder services

A.(1) Funding for regional addictive disorder services as defined in Subsection B of this Section shall be allocated to each region according to a formula developed by the assistant secretary of the office of behavioral health, promulgated in accordance with the Administrative Procedure Act, and evaluated each year to determine necessary changes.

(2) The formula developed by the office shall weigh certain elements in determining the formula. The elements and their assigned weights are as follows:

(a) Persons in poverty in a particular region shall be assigned a weight of twenty percent.

(b) The population of persons in the age range of most potential service recipients in a region shall be assigned a weight of twenty percent.

(c) The estimated number of adults in a region needing treatment for addictive disorders shall be assigned a weight of twenty percent.

(d) Arrests determined to reflect the need for funds for addictive disorder services shall be assigned a weight of fifteen percent.

(e) Rural composition of a region shall be assigned a weight of fifteen percent.

(f) Teenage mothers in a region shall be assigned a weight of ten percent.

(3) The formula shall also consider certain factors:

(a) Regional programs shall be be held harmless in implementation of the formula. Funding shall not be reduced for any region in order to shift funds to underserved regions.

(b) Dollars follow clients who move from region to region.

(c) Drug courts and other multiregional programs shall be identified and considered under the "dollars follow clients" policy.

(d) Funding of programs which are statewide in nature shall not be included in formula funding comparisons.

(e) The formula shall be used to identify underserved regions of the state and to target these regions with new or underutilized funds.

(f) The formula shall not be applicable to statewide budget reductions.

B. "Regional addictive disorder services" shall include all treatment and prevention/education services provided in each region.

C. The funding for multi-regional facilities shall not be included in the computation of the funds allocated and shall not be considered funding of regional addictive disorder services.

D. In the event that the secretary or assistant secretary of the department determines that compliance with this Section would jeopardize federal funding, the secretary or assistant secretary may allocate more or fewer funds to one or more regions if such action is approved by the House and Senate Committees on Health and Welfare.

E. The secretary or assistant secretary of the department shall submit an annual report to each member of the legislature listing the contractors and the amounts such contractors received for the provision of regional addictive disorder services and services provided through grants which were received through application by the department or a regional office of the department.

Acts 1995, No. 1166, §1, eff. July 1, 1996; Acts 1999, No. 339, §1; Acts 2000, 1st Ex. Sess., No. 117, §1; Acts 2009, No. 384, §5, eff. July 1, 2010; Acts 2012, No. 418, §1.



RS 28:801 - Repealed by Acts 1997, No. 1116, 2.

CHAPTER 12. CHILD AND ADOLESCENT SERVICE SYSTEM

§801. Repealed by Acts 1997, No. 1116, §2.



RS 28:802 - Repealed by Acts 1997, No. 1116, 2.

§802. Repealed by Acts 1997, No. 1116, §2.



RS 28:803 - Repealed by Acts 1997, No. 1116, 2.

§803. Repealed by Acts 1997, No. 1116, §2.



RS 28:804 - Repealed by Acts 1997, No. 1116, 2.

§804. Repealed by Acts 1997, No. 1116, §2.



RS 28:805 - Repealed by Acts 1997, No. 1116, 2.

§805. Repealed by Acts 1997, No. 1116, §2.



RS 28:806 - Repealed by Acts 1997, No. 1116, 2.

§806. Repealed by Acts 1997, No. 1116, §2.



RS 28:807 - Repealed by Acts 1997, No. 1116, 2.

§807. Repealed by Acts 1997, No. 1116, §2.



RS 28:808 - Repealed by Acts 1997, No. 1116, 2.

§808. Repealed by Acts 1997, No. 1116, §2.



RS 28:809 - Repealed by Acts 1997, No. 1116, 2.

§809. Repealed by Acts 1997, No. 1116, §2.



RS 28:821 - Findings and purpose

CHAPTER 13. COMMUNITY AND FAMILY SUPPORT SYSTEM

§821. Findings and purpose

A. The Legislature of Louisiana finds that services for persons with developmental disabilities should be responsive to the needs of the individual and his family, rather than fitting the person into existing programs. The legislature further finds that it is more cost effective to provide services to adults and children with developmental disabilities living in their own homes or with their families rather than in out-of-home placements.

B. The legislature declares that the purpose of this Chapter is to establish that:

(1) Children, regardless of the severity of their disability, need families and enduring relationships with adults in a nurturing home environment. As with all children, children with developmental disabilities need families and family relationships to develop to their fullest potential. Parents of children with developmental disabilities shall be afforded freedom of choice as to placement of their child, in accordance with R.S. 28:380 et seq.

(2) Adults with developmental disabilities should be afforded the opportunity to make decisions for themselves and to live in typical homes and communities where they can exercise their full rights and responsibilities as citizens.

C. It is the intention of the legislature that the state of Louisiana adhere to the principles contained in this Chapter in program planning, development, funding, and implementation for persons with developmental disabilities and their families. It is the further intention of the legislature that the Louisiana Department of Health work to implement the Community and Family Support System plan developed by the Louisiana Developmental Disabilities Council pursuant to this Chapter.

D. It is the intention of the legislature that the state adhere to the principles contained in this Chapter for program planning and development of programs for all persons and their families needing long-term support.

Acts 1989, No. 378, §1; Acts 2001, No. 1147, §1; Acts 2009, No. 438, §7; Acts 2010, No. 939, §3, eff. July 1, 2010; Acts 2012, No. 811, §8, eff. July 1, 2012.



RS 28:822 - Definitions

§822. Definitions

The following definitions shall apply:

(1) "Adult" means an individual eighteen years of age or older.

(2) "Cash subsidy" means a monetary payment to eligible families of children with developmental disabilities to offset the costs of services and equipment. The payment shall be considered a benefit and shall not be counted as income when determining eligibility or the amount of any other benefits.

(3) "Child" means an individual under the age of eighteen.

(4) "Communication services" means those necessary supports and services for a person with a disability to communicate, including but not limited to sign language classes for the individual with a disability, family members, and staff working with the individual including personal care attendants and teachers; interpreters; and braille devices.

(5) "Community supports" means those supports and services that enable an adult with developmental disabilities to live in the residence of his choice. Community supports shall include but not be limited to the following:

(a) Dental and medical care that are not otherwise covered.

(b) Respite care.

(c) Recreation.

(d) Homemaker services.

(e) Transportation.

(f) Personal assistance services.

(g) Home health services.

(h) Therapeutic and nursing services.

(i) Home and vehicle modifications.

(j) Equipment and supplies.

(k) Counseling services.

(l) Communication services.

(m) Crisis intervention.

(n) Specialized utility costs.

(o) Vocational and employment supports.

(p) Specialized diagnosis and evaluation.

(q) Specialized nutrition and clothing.

(r) Service coordination.

(6) "Companion or roommate services" means services for those individuals needing regular supervision up to twenty-four hours for daily living.

(7) "Counseling services" means professional counseling for the individual or his family including siblings; assistance with behavior management; group and individual therapy; parent to parent support.

(8) "Crisis intervention" means twenty-four hour, on-call availability of professionals to intervene and deal with crisis in the home with the intention of preventing unnecessary out-of-home placement.

(9) "Day care" means after school and holiday and summer time care for children and adolescents, specialized training for day care providers and staff, and the supports needed to access the typical day care opportunities available to the community.

(10) "Dental and medical care" means such care which is not otherwise covered through Medicaid services or private insurance.

(11) "Developmental disability" means a severe, chronic disability of a person which:

(a) Is attributable to a mental or physical impairment or combination of mental and physical impairments.

(b) Is manifested before the person attains age twenty-two.

(c) Is likely to continue indefinitely.

(d) Results in substantial functional limitations in three or more of the following areas of major life activity:

(i) Self-care.

(ii) Receptive and expressive language.

(iii) Learning.

(iv) Mobility.

(v) Self-direction.

(vi) Capacity for independent living.

(vii) Economic self-sufficiency.

(e) Reflects the person's need for a combination and sequence of special, interdisciplinary, or generic care, treatment, or other services which are of lifelong or extended duration and are individually planned and coordinated.

(12) "Equipment and supplies" means mobility aids, prosthetics, sensory aids, equipment to maintain medical treatment or health, including disposable supplies and durable items, and assistive technology devices to increase, maintain, or improve functional capabilities of persons with disabilities.

(13) "Family supports" means those supports that enable a family to keep their child with developmental disabilities at home. Family supports shall include but not be limited to the following:

(a) Dental and medical care that are not otherwise covered.

(b) Respite care.

(c) Recreation.

(d) Homemaker services.

(e) Transportation.

(f) Personal assistance services.

(g) Home health services.

(h) Therapeutic and nursing services.

(i) Home and vehicle modifications.

(j) Equipment and supplies.

(k) Counseling services.

(l) Communication services.

(m) Crisis intervention.

(n) Specialized utility costs.

(o) Day care.

(p) Specialized diagnosis and evaluation.

(q) Specialized nutrition and clothing.

(r) Parent education and training.

(s) Service coordination.

(14) "Home and vehicle modifications" means enlarging hallways and doorways to accommodate wheelchairs, adapting bathrooms to accommodate wheelchairs, building ramps for access into and out of the home, and any other home modification needed to accommodate the special needs of a person with a disability. Vehicle modifications include hydraulic lifts to accommodate wheelchairs in vans and any other assistive devices that would enable a person with a disability to be transported in his own or his family's vehicle.

(15) "Home health services" means assistance with medical procedures performed in the home usually by a nurse or trained paraprofessional.

(16) "Homemaker services" means those services which provide families with assistance in household chores in order to free family members to provide care to the child with a disability. In the case of an adult with disabilities it means those in-home supports that assist the person with a disability or the family to carry out basic household chores.

(17) "Parent education and training services" means those services which provide guidance to community parenting groups to assist families of children with special needs.

(18) "Personal assistance services" means services which are required by a person with a severe disability to achieve greater physical and communicative independence. Such services include but are not limited to assistance related to the following:

(a) Routine bodily functions, such as bowel or bladder care.

(b) Dressing.

(c) Preparation and consumption of food.

(d) Housecleaning and laundry.

(e) Moving in and out of bed.

(f) Routine bathing.

(g) Ambulation.

(h) Any other similar activity of daily living.

(19) "Recreation services" means those supports that provide consultation to community recreation service providers to improve access, organize leisure time activities to the extent necessary, and educate persons who have developmental disabilities and their families in the use of community recreational resources which are available to all community members.

(20) "Respite care" means such care that is provided periodically by persons substituting for the usual care giver. Respite services may be used for a few hours or a few days, and may be provided either in or out of the recipient's home depending upon the individual or family needs. Respite care may be arranged prior to the event or provided on an emergency basis due to family crisis.

(21) "Service coordination" means a lifelong, goal-oriented process for coordination of the range of services needed and wanted by persons with developmental disabilities and their families.

(22) "Sitter services" means care for a child who needs supervision and for whom regular day care is not appropriate. It includes after school care for an adolescent, evening care when a parent has an evening job, or care when a child is ill.

(23) "Specialized diagnosis and evaluation" means diagnosis and evaluation necessary for assistive devices, therapies, behavior management plans, and any other specialized services.

(24) "Specialized nutrition and clothing" means supplemental food nutrients and specialized clothing adaptable to physical disabilities.

(25) "Specialized utility costs" means costs related to various extraordinary energy needs, such as electricity and gas, and other utilities, such as water and telephone, to enable a person with a disability to live at home.

(26) "Substitute family" means placement of a child in a family other than his natural or adoptive family.

(27) "Therapeutic services" means occupational, physical, speech and language, respiratory, vision, and other therapies to increase, maintain, or improve the functional capabilities of persons with disabilities.

Acts 1989, No. 378, §1; Acts 1991, No. 1011, §1; Acts 1993, No. 752, §1, eff. June 22, 1993.

{{NOTE: SEE ACTS 1993, NO. 752, §2.}}



RS 28:823 - Principles

§823. Principles

The following ideals shall be the guiding principles for the development of a Community and Family Support System plan:

(1) The family of each child with developmental disabilities shall be provided the support necessary so that the child may live in a stable family environment in an enduring relationship with one or more adults regardless of the severity of the disability of the child or the degree of support necessary.

(2) Adults with developmental disabilities should receive the supports necessary to enable them to achieve their maximum potential through increased independence, productivity, and integration into the community.

(3) The family support system shall be flexible, individualized, and family centered.

(4) The needs of the entire family shall be considered in the development of the individualized family supports.

(5) The family support system recognizes that families are best able to determine their own needs, rather than having their needs determined by the state or an agency.

(6) Adults with developmental disabilities should have supports and services provided in the community to meet their needs wherever the individual chooses to live and work.

(7) The system shall have a program of outreach so that families may obtain family support at the time they learn of their child's disability, and so that people are aware of the availability of community supports when the need arises.

(8) The system shall support and strengthen existing informal social networks and natural supports in addition to professional support services.

(9) The system shall promote the use of existing community resources.

(10) Out-of-home placement of children shall be used only after parents are given the option of choosing family support services.

(11) The system shall be flexible to insure that unanticipated needs are met and that the provision of supports and services is not limited to the location and types of existing services.

(12) A cash subsidy should be made available to eligible families for any of the purposes contained within the plan in order to enhance the family support system. The subsidy shall be considered a benefit and is intended to complement but not supplant public assistance or social service benefits based upon economic need.

Acts 1989, No. 378, §1; Acts 1993, No. 752, §1, eff. June 22, 1993.

{{NOTE: SEE ACTS 1993, NO. 752, §2.}}



RS 28:824 - Community and Family Support System plan

§824. Community and Family Support System plan

A. The Louisiana Developmental Disabilities Council shall develop a plan to implement a Community and Family Support System in accordance with the principles contained in this Chapter. The secretary of the Louisiana Department of Health shall allocate funds from existing resources to provide staff support to the council for the development of the plan. The council may appoint an advisory committee as necessary to assist in the development of the plan. The advisory committee shall include representation of parents of children or adults now residing in an intermediate care facility for people with developmental disabilities.

B. The plan shall address the following issues:

(1) Budgetary recommendations with specific emphasis on cost effectiveness in providing services to those who qualify.

(2) Eligibility criteria.

(3) Methods of service provision.

(4) Sliding fee scale.

(5) Application procedures.

(6) Service coordination system.

(7) Performance indicators that will measure the effectiveness of the Community and Family Support System.

C. The plan shall be coordinated with any plans established pursuant to the provisions of the Developmental Disability Law (R.S. 28:451.1 et seq.), the Individuals with Disabilities Education Act (P.L. 108-446), the Comprehensive Mental Health Plan Act of 1986 (P.L. 99-660), and with other activities of the Louisiana Developmental Disabilities Council (R.S. 28:750 et seq.).

D. The council shall submit the plan to the secretary of the Louisiana Department of Health and the secretary of the Department of Children and Family Services by August 1, 1990. The secretaries shall review and approve the plan and submit it for review and approval to the House Committee on Health and Welfare and the Senate Committee on Health and Welfare and submit the plan to the Joint Legislative Committee on the Budget by September 1, 1990. Any changes made in the plan by the secretaries shall be so indicated.

E. The secretary of the Louisiana Department of Health, with any necessary cooperation from the secretary of the Department of Children and Family Services, shall begin implementation of the Community and Family Support System plan by July 1, 1991.

F. The council shall monitor the implementation of the plan, and shall report its findings annually to the House Committee on Health and Welfare and the Senate Committee on Health and Welfare, for review and approval, and to the secretary of the Louisiana Department of Health and the secretary of the Department of Children and Family Services until the plan is fully implemented.

G. The plan shall provide for full implementation of the Community and Family Support System by July 1, 1993.

H. The council shall submit a report evaluating the effectiveness of the plan and its implementation to the House Committee on Health and Welfare, for review and approval, the Senate Committee on Health and Welfare, for review and approval, the secretary of the Louisiana Department of Health, and the secretary of the Department of Children and Family Services prior to the convening of the 1998 Regular Session of the Legislature.

I. The Louisiana Department of Health may provide a system of community and family supports.

(1) The family support system shall be provided to children with developmental disabilities and their families. Counseling or educational services defined in R.S. 28:822 shall be available weekdays, weekends, and nights to accommodate varying family schedules. Such a system includes:

(a) Cash subsidy for families of children with severe developmental disabilities.

(b) System of service coordination.

(c) Family support services as defined in R.S. 28:822.

(d) A designated entry agency.

(2) The community support system shall be provided to adults with severe disabilities age eighteen and over and whose disability was manifested before age fifty-five. Such a system includes the community supports as defined in R.S. 28:822.

J. Methods to assure the quality of community and family support services include:

(1) Regional and state advisory councils.

(a) Purpose.

(i) Advise state agencies on policy issues that arise relevant to the community and family support system.

(ii) Set priorities.

(iii) Review program effectiveness and make recommendations on implementation.

(b) Council members shall be appointed by the developmental disabilities council chairperson in consultation with the secretary of the Louisiana Department of Health.

(c) Terms of office and council composition shall be defined in regulations.

(d) Remuneration.

(i) Council members will serve on a voluntary basis without payment for their services.

(ii) Council members shall be reimbursed for travel expenses in accordance with division of administration regulations.

(2) An annual external evaluation based upon consumer satisfaction and performance indicators.

(3) Persons applying for or receiving services shall have access to an appeals process which shall be defined in regulations.

K. Purchases of equipment for clients of the Louisiana Department of Health who are eligible for services under the system of community and family supports shall be exempt from state purchasing requirements and state property control regulations.

L. The Louisiana Department of Health shall promulgate rules and regulations for the community and family support system.

Acts 1989, No. 378, §1; Acts 1991, No. 1011, §1; Acts 2006, No. 163, §1; Acts 2010, No. 939, §3, eff. July 1, 2010; Acts 2012, No. 811, §8, eff. July 1, 2012.



RS 28:825 - Administering medication

§825. Administering medication

Personal care attendants, home- and community-based service provider workers, as defined in R.S. 40:2120.2, and respite care workers providing in-home services to persons with developmental disabilities pursuant to a Medicaid waiver may administer medication to patients as provided in R.S. 37:1024 after successful completion of the drug administration course offered by the Louisiana Department of Health in accordance with R.S. 37:1021 et seq.

Acts 1995, No. 668, §2; Acts 2008, No. 839, §2, eff. July 8, 2008.



RS 28:826 - Community and Family Support System Fund

§826. Community and Family Support System Fund

A. There is hereby created, as a special fund in the state treasury, the Community and Family Support System Fund, hereafter sometimes referred to as "the fund".

B.(1) Notwithstanding any other provision of law to the contrary, after compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay an amount equal to the amount collected by the state attributable to the sale or lease of all or part of any movable and immovable property previously operated by the office for citizens with developmental disabilities within the Louisiana Department of Health.

(2) Monies appropriated from the fund shall be used solely as provided by Subsection C of this Section and only in the amounts appropriated by the legislature. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to the fund following compliance with the requirements of Article VII, Section 9(B) relative to the Bond Security and Redemption Fund.

C.(1) Subject to annual appropriation by the legislature, the monies in the Community and Family Support System Fund shall be used solely to improve the capacity of the state to meet the varying and complex needs of individuals with developmental disabilities, with emphasis on increasing the number of recipients of waiver services.

(2) The monies in the fund shall not be used to displace, replace, or supplant appropriations from the state general fund for the state and Medicaid community-based developmental services below the amount of state general fund appropriations for the 2006-2007 Fiscal Year.

(3) For the purposes of this Section "waiver services" means Medicaid services provided under the New Opportunities Waiver, the Children's Choice Waiver, or any other Medicaid home and community based waiver for persons with developmental disabilities as promulgated by rule by the Louisiana Department of Health.

Acts 2006, No. 555, §1.



RS 28:827 - Active duty military families

§827. Active duty military families

A. Any active duty member of the armed forces who has been temporarily assigned to work outside of Louisiana and any member of his immediate family who has qualified for and has received Louisiana Medicaid waiver services provided under the New Opportunities Waiver, the Children's Choice Waiver, or any other Medicaid home- and community-based waiver serving persons with developmental disabilities, shall be eligible to receive the next available slot for waiver services upon the member's resumed residence in Louisiana.

B. For the purposes of this Section, the definition of "immediate family" includes spouse, child, or other person for whom the member of the armed services has guardianship.

C. The provisions of this Section shall be subject to approval by the Centers for Medicare and Medicaid Services.

D. The Louisiana Department of Health may adopt rules and regulations in accordance with the Administrative Procedure Act as the department deems necessary to administer and implement the provisions of this Section.

Acts 2010, No. 286, §1.



RS 28:831 - Jefferson Parish Human Services Authority; creation; jurisdiction; powers, duties, and functions

CHAPTER 14. JEFFERSON PARISH HUMAN SERVICES

AUTHORITY

§831. Jefferson Parish Human Services Authority; creation; jurisdiction; powers, duties, and functions

A. The Jefferson Parish Human Services Authority, hereinafter referred to as the "authority" is hereby created as a special parish district, which through its board shall direct the operation and management of mental health, intellectual disabilities, and substance abuse services for Jefferson Parish only. The authority shall:

(1) Perform the functions which provide services and continuity of care for the prevention, detection, treatment, rehabilitation, and follow-up care of mental and emotional illness.

(2) Be responsible for the programs and functions relating to the care, diagnosis, training, treatment, case management, and education of persons with intellectual disabilities, persons with developmental disabilities, and persons with autism.

(3) Perform the functions relating to the care, diagnosis, training, treatment, and education of persons suffering from substance abuse and the prevention of alcohol and drug abuse.

(4) Maintain services in Paragraphs (1) through (3) on at least the same level as the state maintains similar programs in other parishes or regions of the state. The governing authority of Jefferson Parish shall continue to provide funds and in-kind contributions for such programs on at least the level of funding and in-kind contributions in effect during the 1990 fiscal year.

B. The jurisdiction of the authority shall be limited to Jefferson Parish. The domicile of the authority shall be Gretna, Louisiana.

C.(1) The authority shall be governed by a twelve-member board consisting of residents of Jefferson Parish as follows:

(a) Three members appointed by the governor, one each with experience in the fields of mental health, intellectual disabilities, and substance abuse.

(b) Nine members appointed by the Jefferson Parish Council to consist of the following:

(i) Three members, one each with experience in the fields of mental health, intellectual disabilities, and substance abuse.

(ii) Three members representing parents, consumers, or advocacy groups, one each in the fields of mental health, intellectual disabilities, and substance abuse.

(iii) Three members representing professionals in the fields of mental health, intellectual disabilities, and substance abuse.

(2) No member of the board shall own or have any interest or part in any public or private organization, business, company, or entity conducting business of any kind with the authority.

(3) Each member shall serve for a three-year term.

D. The Jefferson Parish attorney shall be the legal advisor for the authority.

E. The primary duty of the authority shall be to direct the operation and management of mental health, intellectual disabilities, and substance abuse services for Jefferson Parish.

F. In addition to its primary duties as provided above, the authority shall have the following powers, duties, and functions:

(1) To have possession and operating control, but not title to, all real and personal property owned by the state and dedicated to the provision of mental health, intellectual disabilities, and substance abuse services in Jefferson Parish.

(2) To be contracted with and make contracts of every nature in compliance with the provisions of this Chapter and other state laws.

(3) To acquire personal property by lease, purchase, donation, or otherwise and to obtain title to same in its own name. The authority may lawfully sell or dispose of said personal property.

(4) To establish mental health, intellectual disabilities, and substance abuse program policies in conformance with applicable state and federal laws and regulations.

(5) To maintain services in mental health, intellectual disabilities, and substance abuse on at least the same level as the state maintains similar programs in other parishes or regions of the state.

G. The board shall collect or cause to be collected all monies due the authority for the provision of services pursuant to statutory requirements, and any other form of contract or agreement by which the authority provides services and levies charges therefor.

H. The Jefferson Parish Council shall have the authority to levy taxes and issue bonds or other obligations for the purposes provided in this Chapter.

I. The authority shall constitute a body corporate in law, with all of the powers of a corporation, including the power to sue and be sued. The authority shall also have all the powers and rights conferred by this Chapter, all powers of a special district as provided by the home rule charter of Jefferson Parish, and the power to perform any other act in its corporate capacity and in its corporate name which is necessary and proper for effectuating the purposes for which the authority was created.

J. Employees of the authority shall participate in and be covered by state services, systems, and programs for which provision is made in comprehensive liability, automobile, worker's compensation, and fire and extended coverage insurance, and medical malpractice liability laws (R.S. 39:1527 et seq. and R.S. 40:1299.39 et seq.). The authority, including its contract service delivery employees, may participate in and be covered by the state program for medical malpractice notwithstanding the prohibitions in R.S. 40:1299.39(A)(1)(b) and (M) to the contrary, provided that the authority or covered contract service delivery employee has paid the appropriate premium to the office of risk management.

K. Repealed by Acts 1995, No. 723, §4, eff. June 21, 1995.

Acts 1989, No. 458, §1; Acts 1990, No. 94, §1; Acts 1992, No. 238, §1, eff. June 10, 1992; Acts 1995, No. 723, §§1, 4, eff. June 21, 1995; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:841 - Office of behavioral health; functions related to compulsive and problem gambling

CHAPTER 15. COMPULSIVE AND PROBLEM GAMBLING

§841. Office of behavioral health; functions related to compulsive and problem gambling

A. The office of behavioral health of the Louisiana Department of Health shall establish a program to provide information and referral services related to compulsive or problem gambling. The program may include treatment services and shall include provision of a twenty-four hour, toll-free telephone service, operated by persons with knowledge of programs and services available to assist persons suffering from compulsive or problem gambling behavior.

B. The office shall make information regarding the program and services available to the public and shall provide, by rule, for the design of an informational sign containing the toll-free telephone number for use in various places where gambling or gaming activities are conducted in the state, horse racing tracks, and charitable bingo parlors. The office shall provide such signs to the Louisiana Lottery Corporation, which shall require their posting at lottery retail outlets, pursuant to R.S. 47:9021.

Acts 1993, No. 200, §2; Acts 1995, No. 1014, §§2, 4; Acts 1995, No. 1215, §§2, 5, eff. July 1, 1995; Acts 1997, No. 172, §1, eff. June 13, 1997; Acts 1999, No. 339, §4; Acts 2009, No. 384, §5, eff. July 1, 2010.

NOTE: See Acts 1995, No. 1014, §5.



RS 28:842 - Compulsive and Problem Gaming Fund; creation

§842. Compulsive and Problem Gaming Fund; creation

A. There is hereby created, as a special fund in the state treasury, the Compulsive and Problem Gaming Fund.

B. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, an amount equal to the monies received by the state treasury pursuant to the provisions of R.S. 27:92(B)(2)(a), 270(A)(2), and 312(B)(2)(a), and R.S. 47:9029(B)(2) shall be deposited into the Compulsive and Problem Gaming Fund. All unexpended and unencumbered monies in the fund at the end of any fiscal year shall remain in the fund for use in subsequent fiscal years. Monies in the fund shall be invested by the state treasurer in the manner as monies in the state general fund and interest earned on the investment of such monies shall be credited to the fund after compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana. Monies in the fund shall only be withdrawn pursuant to an appropriation by the legislature solely to implement the provisions of this Chapter.

C. All monies received by the state treasury pursuant to the provisions of R.S. 27:92(B), 270(A)(3), 312(B), and 319(A) shall be deposited into the Compulsive and Problem Gaming Fund. The monies in the Compulsive and Problem Gaming Fund shall be appropriated by the legislature solely to implement the provisions of this Chapter.

Acts 1995, No. 1014, §2; Acts 1995, No. 1215, §2, eff. July 1, 1995.



RS 28:851 - Definitions

CHAPTER 16. FLORIDA PARISHES HUMAN

SERVICES AUTHORITY

§851. Definitions

As used in this Chapter and unless the context clearly requires otherwise:

(1) "Authority" means the Florida Parishes Human Services Authority.

(2) "Board" means the governing body of the authority.

(3) "Department" means the Louisiana Department of Health.

(4) "Parishes" means the parishes of Livingston, St. Helena, St. Tammany, Tangipahoa, and Washington only.

Acts 2003, No. 594, §2, eff. June 27, 2003.



RS 28:852 - Florida Parishes Human Services Authority; creation; jurisdiction; domicile

§852. Florida Parishes Human Services Authority; creation; jurisdiction; domicile

A. The Florida Parishes Human Services Authority is hereby created as a special authority which, through its board, shall direct the operation and management of community-based programs and services relative to mental health, developmental disabilities and substance abuse services, including the Alcohol and Drug Unit and Fontainebleu Treatment Center, for the parishes of Livingston, St. Helena, St. Tammany, Tangipahoa, and Washington.

B. The domicile of the authority shall be at a location within the five-parish area served by the authority that is most conducive to the cost-effective delivery of services.

Acts 2003, No. 594, §2, eff. June 27, 2003; Acts 2006, No. 347, §1.



RS 28:853 - Governing board; membership; appointment; terms; compensation

§853. Governing board; membership; appointment; terms; compensation

A. The authority shall be governed by a board of nine members. The board shall include three residents from the parish of St. Tammany; two residents each from the parishes of Livingston and Tangipahoa; and one resident each from the parishes of St. Helena and Washington.

B.(1) The members shall be appointed by the governing authority of each parish. All appointments shall require ratification by a plurality of the legislative delegation representing the five parishes which are included in the authority. The initial appointments shall be made no later than January 1, 2004.

(2) Parishes with two board members shall be represented by one practitioner and one advocate or consumer. Both shall have a history of involvement in one or more of the three areas of service. The advocates shall have demonstrated an active history of support and involvement in one or more of the services areas. Consumers shall have received services in one or more of the three service areas provided by the authority.

(3) The appointments shall be professionals or active advocates in the fields of mental health, developmental disabilities, or substance abuse services.

C.(1) The initial terms of office for the appointees from the parish of St. Tammany shall be one, two, and three years, to be determined by the appointing authority. The initial terms of the appointees from the parishes of Livingston and Tangipahoa shall be one and three years, to be determined by the appointing authority. The initial terms of the appointees from the parishes of St. Helena and Washington shall be two years.

(2) All subsequent appointees shall serve terms of three years. No board member shall serve more than two consecutive three-year terms after his initial term.

D. The chairman shall be elected by the board for a term established under the board's bylaws.

E. Each board member shall serve without compensation but shall be reimbursed for expenses and mileage at the same rate set by the division of administration for state employees for each day in actual attendance at board meetings or for representing the board in an official board-approved activity.

F. No member of the board or of his immediate family shall own or have any interest or part in any public or private organization, business, company, or entity conducting business of any kind with the authority.

G. The board shall adopt bylaws to provide for the governance of the board within ninety days of being established. Such bylaws shall include but not be limited to:

(1) Procedures for the election of board officers, including terms of office and methods and grounds for removal.

(2) Procedures and grounds for the removal of any board member. Grounds for removal shall include conviction of a felony or may include failure to meet board attendance as provided in the bylaws.

H. Procedures for filling a vacancy created by the removal, resignation, or death of any board member prior to the end of the board member's term shall follow those used for initial appointments.

I. All members of the board and employees of the authority shall be subject to the Code of Governmental Ethics.

Acts 2003, No. 594, §2, eff. June 27, 2003.



RS 28:854 - Authority; functions, powers, and duties

§854. Authority; functions, powers, and duties

A. The authority shall:

(1) Perform the functions which provide community-based services and continuity of care for the prevention, detection, treatment, rehabilitation, and follow-up care of mental and emotional illness. The operation of the Southeast Louisiana Hospital shall remain independent of the authority.

(2) Be responsible for community-based programs and functions relating to the care, diagnosis, training, treatment, case management, and education of persons with intellectual disabilities, persons with developmental disabilities, and persons with autism.

(3) Perform residential and community-based functions relating to the care, diagnosis, training, treatment, and education of persons suffering from substance abuse and the prevention of addictive disorders. The agreement between the authority and the secretary shall provide for the gradual assumption of these community-based public health services which will be determined to be feasible through consultation with the office of public health.

(4) With the funding provided pursuant to R.S. 36:254(H), maintain services in Paragraphs (1) through (3) on at least the same level as the state maintains similar programs in other parishes or regions of the state.

(5) The provisions of Paragraphs (1) through (3) of this Subsection shall not include the following:

(a) Operation and management of Southeast Louisiana Hospital nor the North Lake Supports and Services Center.

(b) Operation, management, and performance of functions and services relating to the office of public health, Southeast Louisiana Hospital, nor the North Lake Supports and Services Center, including but not limited to regulatory function as performed by sanitarians and engineers within the office of public health pursuant to R.S. 40:4 through 10, R.S. 40:2701 et seq., Chapter 4 of Title 40 of the Louisiana Revised Statutes of 1950, R.S. 37:2101 et seq., the State Sanitary Code, and all other relevant federal and state laws, rules, and regulations.

(c) Operation, management, and performance of functions and services relating to the Louisiana Vital Records Registry and the collection of vital statistics within the office of public health pursuant to R.S. 40:5, R.S. 40:32 through 79, R.S. 44:402, and R.S. 40:1299.35.6, including the Putative Father Registry and the vital records management information system.

(d) Operation, management, and performance of functions and services relating to laboratory analyses by the state division of laboratories with the office of public health in the area of personal and environmental health.

(e) Operation, management, and performance of functions and services relating to education provided by or authorized for any state or local education department or agency.

(f) Community-based functions which provide services and continuity of care for education, prevention, detection, treatment, rehabilitation, and follow-up care relating to personal health.

B. In addition to its function as provided in Subsection A of this Section, the authority shall have the following powers and duties:

(1) To have possession and operating control of, but not title to, all real and personal property owned by the state and dedicated to the provision of community-based mental health, developmental disabilities, and addictive disorders in the parishes transferred to the authority. The state shall continue to be responsible for the maintenance of those properties which are provided by the state on June 27, 2003.

(2) To be contracted with and enter into contracts of every nature in compliance with this Chapter and other state laws.

(3) To acquire movable property by lease, purchase, donation, or otherwise and to obtain title to same in its own name. The authority may lawfully sell or dispose of the movable property. Inventory and other property records shall be the responsibility of the authority.

(4) To establish community-based mental health, developmental disabilities, and addictive disorder program policies in conformance with applicable state and federal laws and regulations.

(5) With the funding provided pursuant to R.S. 36:254(H), to maintain services in community-based mental health, developmental disabilities, and addictive disorders on at least the same level as the state maintains similar programs in other parishes or regions of the state.

(6) To employ an executive director to oversee the operations of the authority and who will be responsible for the administration and management of all aspects of the authority. The director shall report periodically to the board as stipulated in the bylaws.

(7) To establish performance indicators to determine the quality of services delivered by the authority and to ensure that the quality of services delivered is higher than the quality of services previously delivered by the state.

C. The board shall collect or cause to be collected all monies due the authority for the provision of services pursuant to statutory requirements and any other form of contract or agreement by which the authority provides services and levies charges therefor. The authority may retain all federal funds, self-generated funds, and any funds collected under the Medical Assistance Program (Title XIX of the Social Security Act) in excess of funds provided in the General Appropriation Act which are collected for the provision of services.

D. The authority shall constitute a body corporate in law, with all of the powers of a corporation, including the power to sue and be sued. The authority shall also have all the powers and rights conferred by this Chapter and the power to perform any other act in its corporate capacity and in its corporate name which is necessary and proper for effectuating the purposes for which the authority was created. The authority shall constitute an authority within the meaning of Article VI, Section 19 of the Constitution of Louisiana, shall be a political subdivision of the state, and enjoy all rights, powers, and privileges enjoyed by other political subdivisions of the state under the constitution and laws of the state, excluding the rights to incur long-term debt, issue bonds, and levy taxes and special assessments.

E.(1) The board shall submit an annual written report to the legislative delegation representing the five parishes included within the authority at least thirty days prior to each regular session. The report shall include the audited financial statements of the authority as required in R.S. 24:513. The report shall also include a summary of the utilization of traditional providers of mental health, developmental disabilities, and addictive disorder services in the parishes transferred to the authority.

(2) The board shall submit any additional reports or information to bona fide grantors or governmental bodies, upon written request.

F.(1) Notwithstanding any provision of state law to the contrary, the authority and the department shall share access to each other's client case records of clients for whom they both provide services, to the extent that access is not prohibited by any contrary provision of federal law or regulation.

(2) For the purposes of this Subsection, "case records" include social service records, medical services records, probation and parole records, records of foster care services, records and investigations on abuse or neglect of children or adults, and records of child welfare services administered by the department.

Acts 2003, No. 594, §2, eff. June 27, 2003; Acts 2007, No. 325, §1, eff. July 9, 2007; Acts 2008, No. 220, §9, eff. June 14, 2008; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:855 - Functions; transferred

§855. Functions; transferred

The secretary of the department and the board are hereby authorized to enter into all agreements necessary to transfer the functions and funds relative to the operation of community-based mental health, developmental disabilities, and addictive disorder services for the parishes of Livingston, St. Helena, St. Tammany, Tangipahoa, and Washington from the department to the authority. Such agreement shall be promulgated by the secretary of the department and the authority by rule in accordance with the Administrative Procedure Act. As part of the agreement, the board shall agree to make a good-faith effort to continue whenever possible to use providers within the authority who have traditionally provided community-based mental health, developmental disabilities, and addictive disorder services for the state.

Acts 2003, No. 594, §2, eff. June 27, 2003.



RS 28:856 - Employees; transferred

§856. Employees; transferred

All employees engaged in the performance of duties relating to the functions of the programs and services transferred from the Louisiana Department of Health to the authority are hereby transferred to the authority to carry out the functions of the authority and its programs and services and shall continue to perform their duties subject to applicable state civil service laws, rules, and regulations. All employees of the authority shall participate in and be covered by state services, systems, and programs for which provision is made in comprehensive liability, automobile, workers' compensation, and fire and extended coverage insurance and medical malpractice liability laws as provided for in R.S. 39:1527 et seq. and R.S. 40:1299.39 et seq. The authority, including its contract service delivery employees, may participate in and be covered by the state program for medical malpractice notwithstanding the prohibition in R.S. 40:1299.39(A)(1)(b) and (M) to the contrary, provided that the authority or covered contract service delivery employee has paid the appropriate premium to the office of risk management. All employees of the authority shall be members of the state civil service system and the Louisiana State Employees' Retirement System.

Acts 2003, No. 594, §2, eff. June 27, 2003.



RS 28:861 - Definitions

CHAPTER 17. METROPOLITAN HUMAN SERVICES DISTRICT

§861. Definitions

As used in this Chapter and unless the context clearly requires otherwise:

(1) "District" means the Metropolitan Human Services District.

(2) "Board" means the governing body of the district.

(3) "Department" means the Louisiana Department of Health.

(4) "Parishes" means the parishes of Orleans, St. Bernard, and Plaquemines only.

Acts 2003, No. 846, §2, eff. July 1, 2003.



RS 28:862 - Metropolitan Human Services District; creation; jurisdiction; domicile

§862. Metropolitan Human Services District; creation; jurisdiction; domicile

A. The Metropolitan Human Services District is hereby created as a special district which, through its board, shall direct the operation and management of community-based programs and services relative to mental health, developmental disabilities, and addictive disorders services for the parishes of Orleans, St. Bernard, and Plaquemines.

B. The domicile of the district shall be New Orleans, Louisiana.

Acts 2003, No. 846, §2, eff. July 1, 2003.



RS 28:863 - Governing board; membership; appointment; terms; compensation

§863. Governing board; membership; appointment; terms; compensation

A. The district shall be governed by a board of nine members. The board shall include seven residents from the parish of Orleans and one resident each from the parishes of St. Bernard and Plaquemines.

B. The members shall be appointed by the chief executive officer of each parish subject to the approval of the governing authority of each parish. Five members shall be professionals in the fields of mental health, developmental disabilities, or addictive disorders. Two members shall be advocates with a history of involvement and active in one or more of the three areas of service. Two members shall be consumers who receive or have received services in one or more of the three service areas provided by the district. Board members representing Orleans Parish shall consist of a minimum of three professionals, one consumer and one advocate.

C. Initial appointments to the board shall be for terms as follows: one resident from each parish shall be appointed for an initial term of three years; three additional residents from Orleans Parish shall be appointed for an initial term of two years; three additional residents from Orleans Parish shall be appointed for an initial term of one year. Thereafter, each term shall be for three years. No board member shall serve more than two consecutive three-year terms after his initial term.

D. The chairman shall be elected by the board for a term established under the bylaws of the board.

E. Each board member shall serve without compensation but shall be reimbursed for expenses and mileage at the same rate set by the division of administration for state employees for each day in actual attendance at board meetings or for representing the board in an official board-approved activity.

F. No member of the board or of his immediate family shall own or have any interest or part in any public or private organization, business, company, or entity conducting business of any kind with the district.

G. The board shall adopt bylaws to provide for the governance of the board within ninety days of being established. Such bylaws shall include but not be limited to:

(1) Procedures for the election of board officers, including terms of office and methods and grounds for removal.

(2) Procedures and grounds for the removal of any board member. Grounds for removal shall include conviction of a felony or may include failure to meet board attendance as provided in the bylaws.

H. Procedures for filling a vacancy created by the removal, resignation, or death of any board member prior to the end of the board member's term shall follow those used for initial appointments.

I. All members of the board and employees of the district shall be subject to the Code of Governmental Ethics.

Acts 2003, No. 846, §2, eff. July 1, 2003.



RS 28:864 - Authority; functions, powers, and duties

§864. Authority; functions, powers, and duties

A. The district shall:

(1) Perform the functions which provide community-based services and continuity of care for the prevention, detection, treatment, rehabilitation, and follow-up care of mental and emotional illness.

(2) Be responsible for community-based programs and functions relating to the care, diagnosis, training, treatment, case management, and education of persons with intellectual disabilities, persons with developmental disabilities, and persons with autism.

(3) Perform residential and community-based functions relating to the care, diagnosis, training, treatment, and education of persons suffering from substance abuse and the prevention of addictive disorders.

(4) With the funding provided pursuant to R.S. 36:254(I), maintain services in Paragraphs (1) through (3) of this Subsection on at least the same level as the state maintains similar programs in other parishes or regions of the state.

(5) The provisions of Paragraphs (1) through (3) of this Subsection shall not include the following:

(a) Operation and management of any inpatient facility under the jurisdiction of the department.

(b) Operation, management, and performance of functions and services relating to the office of environmental health, including but not limited to regulatory function as performed by sanitarians and engineers within the office of public health pursuant to R.S. 40:4 through 10, R.S. 40:2701 et seq., Chapter 4 of Title 40 of the Louisiana Revised Statutes of 1950, R.S. 37:2101 et seq., the State Sanitary Code, and all other relevant federal and state laws, rules, and regulations.

(c) Operation, management, and performance of functions and services relating to the Louisiana Vital Records Registry and the collection of vital statistics within the office of public health pursuant to R.S. 40:5, R.S. 40:32 through 79, R.S. 44:402, and R.S. 40:1299.35.6, including the Putative Father Registry and the vital records management information system.

(d) Operation, management, and performance of functions and services relating to laboratory analyses by the state division of laboratories with the office of public health in the area of personal and environmental health.

(e) Operation, management, and performance of functions and services relating to education provided by or authorized for any state or local education department or agency.

(f) Community-based functions which provide services and continuity of care for education, prevention, detection, treatment, rehabilitation, and follow-up care relating to personal health.

B. In addition to its function as provided in Subsection A of this Section, the district shall have the following powers and duties:

(1) To have possession and operating control of, but not title to, all real and personal property owned by the state and dedicated to the provision of community-based mental health, developmental disabilities, and addictive disorders in the parishes transferred to the district. The state shall continue to be responsible for the maintenance of those properties which are provided by the state on the effective date of this Chapter.

(2) To be contracted with and enter into contracts of every nature in compliance with this Chapter and other state laws.

(3) To acquire movable property by lease, purchase, donation, or otherwise and to obtain title to same in its own name. The district may lawfully sell or dispose of the movable property. Inventory and other property records shall be the responsibility of the district.

(4) To establish community-based mental health, developmental disabilities, and addictive disorder program policies in conformance with applicable state and federal laws and regulations.

(5) With the funding provided pursuant to R.S. 36:254(I), to maintain services in community-based mental health, developmental disabilities, and addictive disorders on at least the same level as the state maintains similar programs in other parishes or regions of the state.

(6) To employ an executive director to oversee the operations of the district and who will be responsible for the administration and management of all aspects of the district. The director shall report periodically to the board as stipulated in the bylaws.

(7) To establish performance indicators to determine the quality of services delivered by the district and to ensure that the quality of services delivered is higher than the quality of services previously delivered by the state.

C. The board shall collect or cause to be collected all monies due the district for the provision of services pursuant to statutory requirements and any other form of contract or agreement by which the district provides services and levies charges therefor. The district may retain all federal funds, self-generated funds, and any funds collected under the Medical Assistance Program (Title XIX of the Social Security Act) in excess of funds provided in the General Appropriations Act which are collected for the provision of services.

D. The district shall constitute a body corporate in law, with all of the powers of a corporation, including the power to sue and be sued. The district shall also have all the powers and rights conferred by this Chapter and the power to perform any other act in its corporate capacity and in its corporate name which is necessary and proper for effectuating the purposes for which the district was created. The district shall constitute a district within the meaning of Article VI, Section 19 of the Constitution of Louisiana, shall be a political subdivision of the state, and enjoy all rights, powers, and privileges enjoyed by other political subdivisions of the state under the constitution and laws of the state, excluding the rights to incur long-term debt, issue bonds, and levy taxes and special assessments.

E.(1) The board shall submit an annual written report to the legislative delegation representing the three parishes included within the district at least thirty days prior to each regular session. The report shall include the audited financial statements of the district as required in R.S. 24:513. The report shall also include a summary of the utilization of traditional providers of mental health, developmental disabilities, and addictive disorder services in the parishes transferred to the district.

(2) The board shall submit any additional reports or information to bona fide grantors or governmental bodies, upon written request.

F.(1) Notwithstanding any provision of state law to the contrary, the district and the department shall share access to each other's client case records of clients for whom they both provide services, to the extent that access is not prohibited by any contrary provision of federal law or regulation.

(2) For the purposes of this Subsection, "case records" include social service records, medical services records, probation and parole records, records of foster care services, records and investigations on abuse or neglect of children or adults, and records of child welfare services administered by the department.

Acts 2003, No. 846, §2, eff. July 1, 2003; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:865 - Functions; transferred

§865. Functions; transferred

The secretary of the department and the board are hereby authorized to enter into all agreements necessary to transfer the functions and funds relative to the operation of community-based mental health, developmental disabilities, and addictive disorder services for the parishes of Orleans, St. Bernard, and Plaquemines from the department to the district. Such agreement shall be promulgated by the secretary of the department and the district by rule in accordance with the Administrative Procedure Act. As part of the agreement, the board shall agree to make a good-faith effort to continue whenever possible to use providers within the district who have traditionally provided community-based mental health, developmental disabilities, and addictive disorder services for the state.

Acts 2003, No. 846, §2, eff. July 1, 2003.



RS 28:866 - Employees; transferred

§866. Employees; transferred

All employees engaged in the performance of duties relating to the functions of the programs and services transferred from the Louisiana Department of Health to the district are hereby transferred to the district to carry out the functions of the district and its programs and services and shall continue to perform their duties subject to applicable state civil service laws, rules, and regulations. All employees of the district shall participate in and be covered by state services, systems, and programs for which provision is made in comprehensive liability, automobile, workers' compensation, and fire and extended coverage insurance and medical malpractice liability laws as provided for in R.S. 39:1527 et seq. and R.S. 40:1299.39 et seq. The district, including its contract service delivery employees, may participate in and be covered by the state program for medical malpractice notwithstanding the prohibition in R.S. 40:1299.39(A)(1)(b) and (M) to the contrary, provided that the district or covered contract service delivery employee has paid the appropriate premium to the office of risk management. All employees of the district shall be members of the state civil service system and the Louisiana State Employees' Retirement System.

Acts 2003, No. 846, §2, eff. July 1, 2003.



RS 28:871 - Definitions

CHAPTER 18. SOUTH CENTRAL LOUISIANA

HUMAN SERVICES AUTHORITY

§871. Definitions

As used in this Chapter and unless the context clearly requires otherwise:

(1) "Authority" means the South Central Louisiana Human Services Authority.

(2) "Board" means the governing body of the authority.

(3) "Department" means the Louisiana Department of Health.

(4) "Parishes" means the parishes of Assumption, Lafourche, St. Charles, St. James, St. John the Baptist, St. Mary, and Terrebonne only.

Acts 2006, No. 449, §1, eff. June 15, 2006.

NOTE: See Acts 2006, No. 449, §4, relative to effectiveness of Act.



RS 28:872 - South Central Louisiana Human Services Authority; creation; jurisdiction; domicile

§872. South Central Louisiana Human Services Authority; creation; jurisdiction; domicile

A. The South Central Louisiana Human Services Authority is hereby created as a special authority which, through its board, shall direct the operation and management of community-based programs and services relative to mental health, developmental disabilities and substance abuse services for the parishes of Assumption, Lafourche, St. Charles, St. James, St. John the Baptist, St. Mary, and Terrebonne.

B. The domicile of the authority shall be Houma, Louisiana.

Acts 2006, No. 449, §1, eff. June 15, 2006.

NOTE: See Acts 2006, No. 449, §4, relative to effectiveness of Act.



RS 28:873 - Governing board; membership; appointment; terms; compensation

§873. Governing board; membership; appointment; terms; compensation

A. The authority shall be governed by a board of nine members. The board shall include two residents from the parishes of Lafourche and Terrebonne and one resident each from the parishes of Assumption, St. Charles, St. James, St. John the Baptist, and St. Mary.

B.(1) The members shall be appointed by the governing authority of each parish. All appointments shall require ratification by a plurality of the legislative delegation representing the seven parishes which are included in the authority. The initial appointments shall be made no later than January 1, 2007.

(2) Parishes with two board members shall be represented by one practitioner and one advocate or consumer. Both shall have a history of involvement in one or more of the three areas of service. The advocates shall have demonstrated an active history of support and involvement in one or more of the service areas. Consumers shall have received services in one or more of the three service areas provided by the authority.

(3) The appointments shall be professionals or active advocates in the fields of mental health, developmental disabilities, or substance abuse services.

C.(1) The initial terms of office for the appointees from the parishes of Lafourche and Terrebonne shall be two years. The initial terms of the appointees from the parishes of Assumption, St. Charles, St. James, St. John the Baptist, and St. Mary shall be one year.

(2) All subsequent appointees shall serve terms of three years. No board member shall serve more than two consecutive three-year terms after his initial term.

D. The chairman shall be elected by the board for a term established under the board's bylaws.

E. Each board member shall serve without compensation but shall be reimbursed for expenses and mileage at the same rate set by the division of administration for state employees for each day in actual attendance at board meetings or for representing the board in an official board-approved activity.

F. No member of the board or of his immediate family shall own or have any interest or part in any public or private organization, business, company, or entity conducting business of any kind with the authority.

G. The board shall adopt bylaws to provide for the governance of the board within ninety days of being established. Such bylaws shall include but not be limited to:

(1) Procedures for the election of board officers, including terms of office and methods and grounds for removal.

(2) Procedures and grounds for the removal of any board member. Grounds for removal shall include conviction of a felony and may include failure to meet board attendance as provided in the bylaws.

H. Procedures for filling a vacancy created by the removal, resignation, or death of any board member prior to the end of the board member's term shall follow those used for initial appointments.

I. All members of the board and employees of the authority shall be subject to the Code of Governmental Ethics.

Acts 2006, No. 449, §1, eff. June 15, 2006.

NOTE: See Acts 2006, No. 449, §4, relative to effectiveness of Act.



RS 28:874 - Authority; functions, powers, and duties

§874. Authority; functions, powers, and duties

A. The authority, in accordance with R.S. 28:911 et seq. and the framework created pursuant thereto, shall:

(1) Perform the functions which provide community-based services and continuity of care for the prevention, detection, treatment, rehabilitation, and follow-up care of mental and emotional illness.

(2) Be responsible for community-based programs and functions relating to the care, diagnosis, training, treatment, case management, and education of persons with intellectual disabilities, persons with developmental disabilities, and persons with autism.

(3) Perform residential and community-based functions relating to the care, diagnosis, training, treatment, and education of persons suffering from substance abuse and the prevention of addictive disorders.

(4) With the funding provided pursuant to R.S. 36:254(J), maintain services in Paragraphs (1) and (2) on at least the same level as the state maintains similar programs in other parishes or regions of the state.

B. In addition to its function as provided in Subsection A of this Section, the authority shall have the following powers and duties:

(1) To have possession and operating control of, but not title to, all real and personal property owned by the state and dedicated to the provision of community-based mental health, developmental disabilities, and addictive disorders in the parishes transferred to the authority. The state shall continue to be responsible for the maintenance of those properties which are provided by the state on the effective date* of this Chapter.

(2) To be contracted with and enter into contracts of every nature in compliance with this Chapter and other state laws.

(3) To acquire movable property by lease, purchase, donation, or otherwise and to obtain title to same in its own name. The authority may lawfully sell or dispose of the movable property. Inventory and other property records shall be the responsibility of the authority.

(4) To establish community-based mental health, developmental disabilities, and addictive disorder program policies in conformance with applicable state and federal laws and regulations.

(5) With the funding provided pursuant to R.S. 36:254(J), to maintain services in community-based mental health, developmental disabilities, and addictive disorders on at least the same level as the state maintains similar programs in other parishes or regions of the state.

(6) To employ an executive director to oversee the operations of the authority and who will be responsible for the administration and management of all aspects of the authority. The director shall report periodically to the board as stipulated in the bylaws.

(7) To establish performance indicators to determine the quality of services delivered by the authority and to ensure that the quality of services delivered is higher than the quality of services previously delivered by the state.

C. The board shall collect or cause to be collected all monies due the authority for the provision of services pursuant to statutory requirements and any other form of contract or agreement by which the authority provides services and levies charges therefor. The authority may retain all federal funds, self-generated funds, and any funds collected under the Medical Assistance Program (Title XIX of the Social Security Act) in excess of funds provided in the General Appropriation Act which are collected for the provision of services.

D. The authority shall constitute a body corporate in law, with all of the powers of a corporation, including the power to sue and be sued. The authority shall also have all the powers and rights conferred by this Chapter and the power to perform any other act in its corporate capacity and in its corporate name which is necessary and proper for effectuating the purposes for which the authority was created. The authority shall constitute an authority within the meaning of Article VI, Section 19 of the Constitution of Louisiana, shall be a political subdivision of the state, and enjoy all rights, powers, and privileges enjoyed by other political subdivisions of the state under the constitution and laws of the state, excluding the rights to incur long-term debt, issue bonds, and levy taxes and special assessments.

E.(1) The board shall submit an annual written report to the legislative delegation representing the seven parishes included within the authority at least thirty days prior to each regular session. The report shall include the audited financial statements of the authority as required in R.S. 24:513. The report shall also include a summary of the utilization of traditional providers of mental health, developmental disabilities, and addictive disorder services in the parishes transferred to the authority.

(2) The board shall submit any additional reports or information to bona fide grantors or governmental bodies, upon written request.

F.(1) Notwithstanding any provision of state law to the contrary, the authority and the department shall share access to each other's client case records of clients for whom they both provide services, to the extent that access is not prohibited by any contrary provision of federal law or regulation.

(2) For the purposes of this Subsection, "case records" include social service records, medical services records, probation and parole records, records of foster care services, records and investigations on abuse or neglect of children or adults, and records of child welfare services administered by the department.

Acts 2006, No. 449, §1, eff. June 15, 2006; Acts 2013, No. 220, §10, eff. June 11, 2013; Acts 2014, No. 811, §14, eff. June 23, 2014.

*NOTE: Acts 2006, No. 449, §4, provides that the Act shall become effective when adequate funds are appropriated by the legislature. Until such appropriation is made, the governing board shall act as an advisory board to the department regarding the issues of developmental disabilities, mental health, and substance abuse with the Louisiana Department of Health Region 3 of Louisiana.



RS 28:875 - Functions; transferred

§875. Functions; transferred

The secretary of the department and the board are hereby authorized to enter into all agreements necessary to transfer the functions and funds relative to the operation of community-based mental health, developmental disabilities, and addictive disorder services for the parishes of Assumption, Lafourche, St. Charles, St. James, St. John the Baptist, St. Mary, and Terrebonne from the department to the authority. Such agreement shall be promulgated by the secretary of the department and the authority by rule in accordance with the Administrative Procedure Act. As part of the agreement, the board shall agree to make a good-faith effort to continue whenever possible to use providers within the authority who have traditionally provided community-based mental health, developmental disabilities, and addictive disorder services for the state.

Acts 2006, No. 449, §1, eff. June 15, 2006.

NOTE: See Acts 2006, No. 449, §4, relative to effectiveness of Act.



RS 28:876 - Employees; transferred

§876. Employees; transferred

All employees engaged in the performance of duties relating to the functions of the programs and services transferred from the Louisiana Department of Health to the authority are hereby transferred to the authority to carry out the functions of the authority and its programs and services and shall continue to perform their duties subject to applicable state civil service laws, rules, and regulations. All employees of the authority shall participate in and be covered by state services, systems, and programs for which provision is made in comprehensive liability, automobile, workers' compensation, and fire and extended coverage insurance and medical malpractice liability laws as provided for in R.S. 39:1527 et seq., and R.S. 40:1299.39 et seq. The authority, including its contract service delivery employees, may participate in and be covered by the state program for medical malpractice notwithstanding the prohibition in R.S. 40:1299.39(A)(1)(b) and (M) to the contrary, provided that the authority or covered contract service delivery employee has paid the appropriate premium to the office of risk management. All employees of the authority shall be members of the state civil service system and the Louisiana State Employees' Retirement System.

Acts 2006, No. 449, §1, eff. June 15, 2006.

NOTE: See Acts 2006, No. 449, §4, relative to effectiveness of Act.



RS 28:891 - Definitions

CHAPTER 19. NORTHEAST DELTA HUMAN SERVICES AUTHORITY

§891. Definitions

As used in this Chapter and unless the context clearly requires otherwise:

(1) "Authority" means the Northeast Delta Human Services Authority.

(2) "Board" means the governing body of the authority.

(3) "Department" means the Louisiana Department of Health.

(4) "Parishes" means the parishes of Caldwell, East Carroll, Franklin, Jackson, Lincoln, Madison, Morehouse, Ouachita, Richland, Tensas, Union, and West Carroll.

Acts 2006, No. 631, §1, eff. June 23, 2006.



RS 28:892 - Northeast Delta Human Services Authority; creation; jurisdiction; domicile

§892. Northeast Delta Human Services Authority; creation; jurisdiction; domicile

A. The Northeast Delta Human Services Authority is hereby created as a special authority which, through its board, shall direct the operation and management of community-based programs and services relative to mental health, developmental disabilities, and addictive disorders services, including Early Childhood Supports and Services, and the Regional Transition Program for the parishes of Caldwell, East Carroll, Franklin, Jackson, Lincoln, Madison, Morehouse, Ouachita, Richland, Tensas, Union, and West Carroll. Programs and services relative to the Southern Oaks Addiction Recovery shall be provided in accordance with a twelve-month transition plan developed by the office of behavioral health and the governing board of the authority.

B. The domicile of the authority shall be Ouachita Parish, Louisiana.

Acts 2006, No. 631, §1, eff. June 23, 2006; Acts 2009, No. 384, §5, eff. July 1, 2010.



RS 28:893 - Governing board; membership; appointment; terms; compensation

§893. Governing board; membership; appointment; terms; compensation

A. The authority shall be governed by a board of seventeen members. The board shall include four residents from the parish of Ouachita; two residents each from the parishes of Morehouse and Lincoln; and one resident each from the parishes of Caldwell, East Carroll, Franklin, Jackson, Madison, Richland, Tensas, Union, and West Carroll.

B.(1) The members shall be appointed by the governing authority of each parish, with the exception of Ouachita Parish, in which they shall be appointed by the Ouachita Council of Government. All appointments shall require ratification by a plurality of the legislative delegation representing the twelve parishes which are included in the authority. The initial appointments shall be made no later than January 1, 2007.

(2) Parishes with two or more board members shall be represented by at least one professional and at least one advocate or consumer. Both shall have a history of involvement in one or more of the three areas of service. The advocates shall have demonstrated an active history of support and involvement in one or more of the service areas. Consumers shall have received services in one or more of the three service areas provided by the authority.

(3) The appointees shall be professionals or active advocates in the fields of mental health, developmental disabilities, or substance abuse services.

C.(1) The initial terms of office for the appointees from the parish of Ouachita shall be one appointee for one year, one appointee for two years, and two appointees for three years, to be determined by the appointing governing authority. The initial terms of the appointees from the parishes of Lincoln and Morehouse shall be one and three years, to be determined by the appointing governing authority. The initial terms of the appointees from the parishes of East Carroll, Madison, Tensas, and West Carroll shall be three years. The initial terms of the appointees from the parishes of Caldwell, Franklin, Jackson, Richland, and Union, shall be two years.

(2) All subsequent appointees shall serve terms of three years. No board members shall serve more than two consecutive three-year terms after his initial term.

D. The chairman shall be elected by the board for a term established under the board's bylaws.

E. Each board member shall serve without compensation, but shall be reimbursed for expenses and mileage at the same rate set by the division of administration for state employees for each day in actual attendance at board meetings or for representing the board in an official board-approved activity.

F. No member of the board or of his immediate family shall own or have any interest in any public or private organization, business, company, or entity conducting business of any kind with the authority.

G. The board shall adopt bylaws to provide for the governance of the board within ninety days of being established. Such bylaws shall include but not be limited to:

(1) Procedures for the election of board officers, including terms of office and methods and grounds for removal.

(2) Procedures and grounds for the removal of any board member. Grounds for removal shall include conviction of a felony or may include failure to meet board attendance as provided in the bylaws.

H. Procedures for filling a vacancy created by the removal, resignation, or death of any board member prior to the end of the board member's term shall follow those used for initial appointments.

I. All members of the board and employees shall be subject to the Code of Governmental Ethics.

Acts 2006, No. 631, §1, eff. June 23, 2006.



RS 28:894 - Authority; functions, powers, and duties

§894. Authority; functions, powers, and duties

A. The authority, in accordance with R.S. 28:911 et seq. and the framework created pursuant thereto, shall:

(1) Perform the functions which provide community-based services and continuity of care for the prevention, detection, treatment, rehabilitation, and follow-up care of mental and emotional illness.

(2) Be responsible for community-based programs and functions relating to the care, diagnosis, training, treatment, case management, and education of persons with developmental disabilities as provided by Chapter 4-A of this Title.

(3) Perform residential and community-based functions relating to the care, diagnosis, training, treatment, and education of persons with addictive disorders and the prevention of addictive disorders.

(4) With the funding provided pursuant to R.S. 36:254(K), maintain services in Paragraphs (1) through (3) of this Subsection on at least the same level as the state maintains similar programs in other parishes or regions of the state. Above and beyond this minimal level of funds, funding shall be provided to support the administrative structure of the authority for operational and supply costs, including but not limited to salary for the executive director and support staff, human resource services, legal services, and board expenses.

(5) Repealed by Acts 2012, No. 232, §2, eff. May 22, 2012.

B. In addition to its function as provided in Subsection A of this Section, the authority shall have the following powers and duties:

(1) To have possession and operating control of, but not title to, all real and personal property owned by the state and dedicated to the provision of community-based mental health, developmental disabilities, and addictive disorders in the parishes transferred to the authority. The state shall continue to be responsible for the maintenance of those properties which are provided by the state on June 23, 2006.

(2) To be contracted with and enter into contracts of every nature in compliance with this Chapter and other state laws.

(3) To acquire movable property by lease, purchase, donation, or otherwise and to obtain title to same in its own name. The authority may lawfully sell or dispose of the movable property. Inventory and other property records shall be the responsibility of the authority.

(4) To establish community-based mental health, developmental disabilities, and addictive disorder program policies in conformance with applicable state and federal laws and regulations.

(5) With the funding provided pursuant to R.S. 36:254(K), to maintain services in community-based mental health, developmental disabilities, and addictive disorders on at least the same level as the state maintains similar programs in other parishes or regions of the state.

(6) To employ an executive director to oversee the operations of the authority and who will be responsible for the administration and management of all aspects of the authority. The director shall report periodically to the board as stipulated in the bylaws.

(7) To establish performance indicators to determine the quality of services delivered by the authority and to ensure that the quality of services delivered is equivalent to or better than the quality of service previously delivered by the state.

C. The board shall collect or cause to be collected all monies due the authority for the provision of services pursuant to statutory requirements and any other form of contract or agreement by which the authority provides services and levies charges therefor. The authority may retain all federal funds, self-generated funds, and any funds collected under the Medical Assistance Program (Title XIX of the Social Security Act) in excess of funds provided by the General Appropriation Act which are collected for the provision of services.

D. The authority shall constitute a body corporate in law, with all of the powers of a corporation, including the power to sue and be sued. The authority shall also have the powers and rights conferred by this Chapter and the power to perform any other act in its corporate capacity and in its corporate name which is necessary and proper for effectuating the purposes for which the authority was created. The authority shall constitute an authority within the meaning of Article VI, Section 19 of the Constitution of Louisiana, shall be a political subdivision of the state, and enjoy all rights, powers, and privileges enjoyed by other political subdivisions of the state under the constitution and laws of the state, excluding the rights to incur long-term debt, issue bonds, and levy taxes and special assessments.

E.(1) The board shall submit an annual written report to the legislative delegation representing the twelve parishes included within the authority at least thirty days prior to each regular session. The report shall include the audited financial statements of the authority as required in R.S. 24:512. The report shall also include a summary of the utilization of traditional providers of mental health, developmental disabilities, and addictive disorder services in the parishes transferred to the authority.

(2) The board shall submit any additional reports or information to bona fide grantors or governmental bodies, upon written request.

F.(1) Notwithstanding any provision of state law to the contrary, the authority and the department shall share access to each other's client case records of clients for whom they both provide services, to the extent that access is not prohibited by any contrary provision of federal law or regulation.

(2) For the purposes of this Subsection, "case records" include social service records, medical service records, probation and parole records, records of foster care services, records and investigations on abuse or neglect of children or adults, and records of child welfare services administered by the department.

Acts 2006, No. 631, §1, eff. June 23, 2006; Acts 2007, No. 325, §1, eff. July 9, 2007; Acts 2008, No. 220, §9, eff. June 14, 2008; Acts 2012, No. 232, §2, eff. May 22, 2012; Acts 2013, No. 220, §10, eff. June 11, 2013.



RS 28:895 - Functions; transferred

§895. Functions; transferred

The secretary of the department and the board are hereby authorized to enter into all agreements necessary to transfer the functions and funds relative to the operation of community-based mental health, developmental disabilities, and addictive disorder services for the parishes of Caldwell, East Carroll, Franklin, Jackson, Lincoln, Madison, Morehouse, Ouachita, Richland, Tensas, Union, and West Carroll from the department to the authority. Such agreement shall be promulgated by the secretary of the department and the authority by rule in accordance with the Administrative Procedure Act. As part of the agreement, the board shall agree to make a good-faith effort to continue whenever possible to use providers within the authority who have traditionally provided community-based mental health, developmental disabilities, and addictive disorder services for the state.

Acts 2006, No. 631, §1, eff. June 23, 2006.



RS 28:896 - Employees; transferred

§896.  Employees; transferred

All employees engaged in the performance of duties relating to the functions of the programs and services transferred from the Louisiana Department of Health to the authority are hereby transferred to the authority to carry out the functions of the authority and its programs and services and shall continue to perform their duties subject to applicable state civil service laws, rules, and regulations. All employees of the authority shall participate in and be covered by state services, systems, and programs for which provision is made in comprehensive liability, automobile, workers' compensation, and fire and extended coverage insurance and medical malpractice liability laws as provided for in R.S. 39:1527 et seq., and R.S. 40:1299.39 et seq. The authority, including its contract service delivery employees, may participate in and be covered by the state program for medical malpractice notwithstanding the prohibition in R.S. 40:1299.39(A)(1)(b) and (M) to the contrary, provided that the authority or covered contract service delivery employee has paid the appropriate premium to the office of risk management. All employees of the authority shall be members of the state civil service system and the Louisiana State Employees' Retirement System.

Acts 2006, No. 631, §1, eff. June 23, 2006.



RS 28:901 - Definitions

CHAPTER 20. CAPITAL AREA HUMAN SERVICES DISTRICT

§901. Definitions

As used in this Chapter and unless the context clearly requires otherwise:

(1) "Board" means the governing body of the district.

(2) "Department" means the Louisiana Department of Health.

(3) "District" means the Capital Area Human Services District.

(4) "Parishes" means the parishes of Ascension, East Baton Rouge, East Feliciana, Iberville, Pointe Coupee, West Baton Rouge, and West Feliciana only.

(5) "Secretary" means the secretary of the Louisiana Department of Health.

Acts 2008, No. 373, §1, eff. June 21, 2008.



RS 28:902 - Capital Area Human Services District; creation; jurisdiction; domicile

§902. Capital Area Human Services District; creation; jurisdiction; domicile

A. The Capital Area Human Services District is hereby created as a special district which, through its board, shall direct the operation and management of community-based programs and services relative to public health, mental health, developmental disabilities, and substance abuse services for the parishes of Ascension, East Baton Rouge, East Feliciana, Iberville, Pointe Coupee, West Baton Rouge, and West Feliciana.

B. The domicile of the district shall be Baton Rouge, Louisiana.

Acts 2008, No. 373, §1, eff. June 21, 2008.



RS 28:903 - Governing board; membership; appointment; terms; compensation

§903. Governing board; membership; appointment; terms; compensation

A. The district shall be governed by a board of seventeen members. The board shall include two residents of each of the following parishes: Ascension, East Feliciana, Iberville, Pointe Coupee, West Baton Rouge, and West Feliciana. Five of the members shall be residents of East Baton Rouge Parish.

B.(1) The members shall be appointed by the governor from among a list of qualified candidates nominated by the governing authority of each parish in accordance with Paragraph (2) of this Subsection. The appointments shall represent at least six professionals and a balance of professionals and advocates in the fields of community-based public health, mental health, developmental disabilities, and substance abuse.

(2) The governing authority of each parish, except Ascension Parish, shall submit a list of at least two candidates for each board position available to a resident of that parish to the governor. In Ascension Parish, the list of at least two candidates shall be submitted by the parish president.

C.(1) Initial appointments to the board with exception of East Feliciana and West Feliciana pursuant to Paragraph (2) of this Subsection shall be for terms as follows: one resident from each parish in the district shall be appointed for an initial term of two years; one resident from each parish in the district shall be appointed for an initial term of three years; two additional residents of East Baton Rouge Parish shall be appointed for an initial term of two years; one additional resident of East Baton Rouge Parish shall be appointed for an initial term of three years. Thereafter, each term shall be for three years.

(2) Initial appointments from the parishes of East Feliciana and West Feliciana shall be as follows: one member from each parish shall be appointed for an initial term of one year, and one member from each parish shall be appointed for an initial term of three years. Thereafter, each term shall be for three years.

D. The chairman shall be elected by the board for a term established under the board's bylaws.

E. Each appointment by the governor shall be submitted to the Senate for confirmation.

F. Each board member shall serve without compensation but shall be reimbursed for expenses and mileage at the same rate set by the division of administration for state employees for each day in actual attendance at board meetings or for representing the board in an official board-approved activity.

G. No member of the board or of his immediate family shall own or have any interest or part in any public or private organization, business, company, or entity conducting business of any kind with the district.

H. The board shall adopt bylaws to provide for the governance of the board. Such bylaws shall include but not be limited to:

(1) Procedures for the election of board officers, including terms of office and methods and grounds for removal.

(2) Procedures and grounds for the removal of any board member. Grounds for removal shall include conviction of a felony or may include failure to meet board attendance as provided in the bylaws.

I. Procedures for filling a vacancy created by the removal, resignation, or death of any board member prior to the end of the board member's term shall follow those used for initial appointments.

J. All members of the board and employees of the district shall be subject to the Code of Governmental Ethics.

Acts 2008, No. 373, §1, eff. June 21, 2008.



RS 28:904 - District; functions, powers, and duties

§904. District; functions, powers, and duties

A. The district shall:

(1) Perform the functions which provide community-based services and continuity of care for the prevention, detection, treatment, rehabilitation, and follow-up care of mental and emotional illness.

(2) Be responsible for community-based programs and functions relating to the care, diagnosis, training, treatment, case management, and education of persons with developmental disabilities and persons with autism.

(3) Perform community-based functions relating to the care, diagnosis, training, treatment, and education of persons suffering from substance abuse and the prevention of alcohol and drug abuse.

(4) Perform community-based functions which provide services and continuity of care for education, prevention, detection, treatment, rehabilitation, and follow-up care relating to personal health. The agreement between the district and the secretary shall provide for the gradual assumption of these community-based public health services as determined to be feasible through consultation with the office of public health.

(5) With the funding provided pursuant to R.S. 36:254(F), maintain services in Paragraphs (1) through (4) of this Subsection on at least the same level as the state maintains similar programs in other parishes or regions of the state.

(6) The provisions of Paragraphs (1) through (4) of this Subsection shall not include the following:

(a) Operation and management of any inpatient facility under the jurisdiction of the department.

(b) Operation, management, and performance of functions and services relating to environmental health, including but not limited to regulatory function as performed by sanitarians and engineers within the office of public health pursuant to R.S. 40:4 through 10, R.S. 40:2701 et seq., Chapter 4 of Title 40 of the Louisiana Revised Statutes of 1950, R.S. 37:2101 et seq., the State Sanitary Code, and all other relevant federal and state law, rules, and regulations.

(c) Operation, management, and performance of functions and services relating to the Louisiana Vital Records Registry and the collection of vital statistics within the office of public health pursuant to R.S. 40:5, R.S. 40:32 through 79, R.S. 44:402, and R.S. 40:1299.35.6, including the Putative Father Registry and the vital records management information system.

(d) Operation, management, and performance of functions and services relating to laboratory analyses by the state division of laboratories with the office of public health in the area of personal and environmental health.

(e) Operation, management, and performance of functions and services relating to education provided by or authorized for any state or local education department or agency.

B. In addition to its function as provided in Subsection A of this Section, the district shall have the following powers and duties:

(1) To have possession and operating control, but not title to, all immovable and movable property owned by the state and dedicated to the provision of community-based public health, mental health, developmental disabilities, and substance abuse services in the parishes transferred to the district. The state shall continue to be responsible for the maintenance of those properties which are provided by the state on the effective date of this Chapter.

(2) To be contracted with and enter into contracts of every nature in compliance with this Chapter and other state laws.

(3) To acquire movable property by lease, purchase, donation, or otherwise and to obtain title to same in its own name. The district may lawfully sell or dispose of the movable property.

(4) To establish community-based public health, mental health, developmental disabilities, and substance abuse program policies in conformance with applicable state and federal laws and regulations.

(5) With the funding provided pursuant to R.S. 36:254(F), to maintain services in community-based public health, mental health, developmental disabilities, and substance abuse on at least the same level as the state maintains similar programs in other parishes or regions of the state.

(6) To employ an executive director to oversee the operations of the district and who shall be responsible for the administration and management of all aspects of the district.

(7) To establish performance indicators to determine the quality of services delivered by the district and to ensure that the quality of services delivered is higher than the quality of services previously delivered by the state.

C. The board shall collect or cause to be collected all monies due the district for the provision of services pursuant to statutory requirements, and any other form of contract or agreement by which the district provides services and levies charges therefor. The district may retain all federal funds, self-generated funds, and any funds collected under the Medical Assistance Program, Title XIX of the Social Security Act, in excess of funds provided in the general appropriations act which are collected for the provision of services.

D. The district shall constitute a body corporate in law, with all of the powers of a corporation, including the power to sue and be sued. The district shall also have all the powers and rights conferred by this Chapter and the power to perform any other act in its corporate capacity and in its corporate name which is necessary and proper for effectuating the purposes for which the district was created. The district shall constitute a special district within the meaning of Article VI, Section 19 of the Constitution of Louisiana, shall be a political subdivision of the state, and enjoy all rights, powers, and privileges enjoyed by other political subdivisions of the state under the constitution and laws of the state, excluding the rights to incur long-term debt, issue bonds, and levy taxes and special assessments.

E. The board shall submit any reports or information to the secretary of the department or the Senate and House committees on health and welfare upon request of the secretary or the chairman of either committee.

F.(1) Notwithstanding any provision of state law to the contrary, the district and the department shall share access to each other's client case records of clients for whom they both provide services, to the extent that access is not prohibited by any contrary provision of federal law or regulation.

(2) For the purposes of this Subsection, "case records" include medical and treatment records, records and investigations of abuse or neglect of adults, records of public health services including children's special health services, nutrition, and immunization, and other medical, disability, or behavioral health service records related to services provided by the district or the department.

Acts 2008, No. 373, §1, eff. June 21, 2008; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:905 - Functions; transferred

§905. Functions; transferred

A. The secretary of the department and the board are hereby authorized to enter into all agreements necessary to transfer the functions and funds relative to the operation of community-based public health, mental health, developmental disabilities, and substance abuse services for the parishes of Ascension, East Baton Rouge, East Feliciana, Iberville, Pointe Coupee, West Baton Rouge, and West Feliciana from the department to the district. The agreement shall also provide for the gradual assumption of community-based public health services by the district. Such agreement shall be promulgated by the secretary of the department and the district by rule in accordance with the Administrative Procedure Act. As part of the agreement, the board shall agree to make a good faith effort to continue whenever possible to use providers within the district who have traditionally provided community-based public health, mental health, developmental disabilities, and substance abuse services for the state.

B. The secretary shall be responsible for monitoring the service agreement and promptly reporting failure to comply with any agreement to the governor, the Senate and House committees on health and welfare, and the Joint Legislative Committee on the Budget.

Acts 2008, No. 373, §1, eff. June 21, 2008.



RS 28:906 - employees; transferred

§906. Employees; transferred

All employees engaged in the performance of duties relating to the functions of the programs and services transferred from the department to the district are hereby transferred to the district to carry out the functions of the district and its programs and services and shall continue to perform their duties subject to applicable state civil service laws, rules, and regulations. All employees of the district shall participate in and be covered by state services, systems, and programs for which provision is made in comprehensive liability, automobile, workers' compensation, and fire and extended coverage insurance and medical malpractice liability laws as provided for in R.S. 39:1527 et seq. and R.S. 40:1299.39 et seq. The district, including its contract service delivery employees, may participate in and be covered by the state program for medical malpractice notwithstanding the prohibition in R.S. 40:1299.39(A)(1)(b) and (M) to the contrary, provided that the district or covered contract service delivery employee has paid the appropriate premium to the office of risk management. All employees of the district shall be members of the state civil service system and the Louisiana State Employees' Retirement System.

Acts 2008, No. 373, §1, eff. June 21, 2008.



RS 28:911 - Definitions

CHAPTER 21. STATEWIDE HUMAN SERVICES DELIVERY

PART I. HUMAN SERVICES DISTRICTS AND AUTHORITIES:

GENERAL PROVISIONS

§911. Definitions

As used in this Chapter and unless the context clearly requires otherwise:

(1) "Behavioral health services" means community-based mental health and addictive disorders services.

(2) "Board" means the governing body of the district.

(3) "Case records" means medical and treatment records, records and investigations of abuse or neglect of adults, records of public health services including children's special health services, nutrition, and immunization, and other medical, disability, or behavioral health service records related to services provided by the district or the department.

(4) "Department" means the Louisiana Department of Health.

(5) "District" means the human services district or authority.

(6) "Human services accountability plan", referred to in this Chapter as "accountability plan", means the statewide human services plan developed by the department in consultation with the Human Services Interagency Council which sets forth the criteria, process, timelines, guidelines for service delivery, clinical protocols, evidence-based practices, quality management and monitoring, data collection and reporting, performance outcome measures, information management, and readiness assessment protocols to be followed by the department and the districts.

(7) "Human services district or authority", referred to in this Chapter as "district", means an existing or newly created local governmental entity with local accountability and management of behavioral health and developmental disabilities services as well as any public health or other services contracted to the district by the department.

(8) "Human services framework", referred to in this Chapter as "framework", means the requirements specified in the contract between the department and the district that set forth the organizational structure, operational readiness requirements, eligible and priority populations, core and targeted services, and standards for intake and access to institutional and community services, which require adherence to the human services accountability plan for a district. The framework is developed, implemented, and monitored through an ongoing statewide process performed by the department in consultation with the Human Services Interagency Council.

(9) "Human Services Interagency Council", referred to in this Chapter as "interagency council", means the interagency council established by the department to provide policy guidance to the department in the development, implementation, and ongoing management of the districts.

(10) "Readiness assessment" means the process by which a survey team reviews all areas of business management of the district to determine operational readiness based on a set of uniform criteria. The readiness assessment shall address, at a minimum, financial controls, clinical protocols, human resources competency and capacity, legal resources, purchasing, contracting, any applicable national or accreditation standards, and outcomes measurement capability. The survey team shall be composed of at least one representative of the secretary and at least two directors of districts that have been in operation for at least two years.

(11) "Secretary" means the secretary of the Louisiana Department of Health.

Acts 2008, No. 373, §2, eff. June 21, 2008.



RS 28:912 - Creation and jurisdiction

§912. Creation and jurisdiction

A.(1) It is the intent of the legislature to create statewide integrated human services delivery systems, with local accountability and management, to provide behavioral health and developmental disabilities services.

(2) Upon successful completion of a readiness assessment, execution of a contract with the department, and compliance with other applicable criteria as provided for in this Chapter, the department may authorize the board to operate and manage community-based programs and services related to behavioral health, developmental disabilities, selected public health services, and any other services contracted to the districts by the department.

B. The human services districts shall be:

(1) The following statutory entities:

(a) Capital Area Human Services District.

(b) Jefferson Parish Human Services Authority.

(c) Florida Parishes Human Services Authority.

(d) Metropolitan Human Services District.

(e) South Central Louisiana Human Services Authority.

(f) Northeast Delta Human Services Authority.

(2) The following districts created by this Chapter organized by region:

(a) Acadiana Area Human Services District, which shall comprise the parishes of Acadia, Evangeline, Iberia, Lafayette, St. Landry, St. Martin, and Vermilion.

(b) Imperial Calcasieu Human Services Authority, which shall comprise the parishes of Allen, Beauregard, Calcasieu, Cameron, and Jefferson Davis.

(c) Region 6 Human Services District, or any name formally adopted by the district's board, which shall comprise the parishes of Avoyelles, Catahoula, Concordia, Grant, LaSalle, Rapides, Vernon, and Winn.

(d) Region 7 Human Services District, or any name formally adopted by the district's board, which shall comprise the parishes of Bienville, Bossier, Caddo, Claiborne, DeSoto, Natchitoches, Sabine, Red River, and Webster.

C. A district may incorporate more than one region, but regions may not be split into smaller units.

Acts 2008, No. 373, §2, eff. June 21, 2008; Acts 2012, No. 231, §1, eff. May 22, 2012; Acts 2013, No. 220, §10, eff. June 11, 2013.



RS 28:913 - Governing board; membership; appointment; terms; compensation

§913. Governing board; membership; appointment; terms; compensation

A.(1) For districts created pursuant to R.S. 28:912(B)(2), each district shall be governed by a board whose membership consists of residents of the respective regions. The number of members on the board shall consist of one representative from each parish in the region who is appointed by the local governmental authority. The membership shall also include three appointees by the governor.

(2) The parish appointees shall be persons with professional experience or parents, consumers, or advocates in the fields of addictive disorders, developmental disabilities, mental health, or public health.

(3) The governor's three appointees shall be one member with experience in the financial operation of a business enterprise, one member who is a parent, consumer, or caregiver of a consumer of services, and one member who represents one of the following fields: addictive disorders, developmental disabilities, mental health, or public health. The governing authority of each parish may submit three names to the governor for consideration as one of the governor's three appointees.

B. The initial terms of office for board members from the first two parishes alphabetically shall be one year. The initial terms for board members from the second two parishes alphabetically shall be two years. The initial terms for all other board members shall be three years. All subsequent appointees shall serve terms of three years. No board member shall serve more than two three-year terms.

C. Each board member shall serve without compensation but shall be reimbursed for expenses and mileage at the same rate set by the division of administration for state employees for each day in actual attendance at board meetings or for representing the board in an official board-approved activity.

D. The chairman shall be elected by a majority vote of the board. The term of the chairman shall be established under the board's bylaws.

E. The board shall adopt bylaws to provide for the governance of the board within ninety days of being established. Such bylaws shall include but not be limited to:

(1) Procedures for the election of board officers, including terms of office and methods and grounds for removal. Board officers shall include, at a minimum, a chairman, treasurer, and secretary.

(2) Procedures and grounds for the removal of any board member. Grounds for removal shall include the conviction of a felony and a violation of the provisions of R.S. 28:914(2). Grounds for removal may include failure to meet board attendance as provided in the bylaws.

F. All board members and employees of the district shall be subject to the Code of Governmental Ethics. No member of the board or of his immediate family shall own or have any interest or part in any public or private organization, business, company, or entity conducting business of any kind with the district.

Acts 2008, No. 373, §2, eff. June 21, 2008.



RS 28:914 - Requirements for districts

§914. Requirements for districts

Regardless of when created, all district boards shall adopt:

(1) A policy statement ensuring recognition that one of the functions of the board is to establish a mission, vision, and policies for the operation of the district. The board shall set policy as a body and shall employ an executive director who shall be accountable to the board, as a body, for the implementation of the policies established by the board.

(2) Bylaws that specify that the board may act only as a body and not through the individual actions of any individual board member, unless the board member is given explicit authority by a majority vote of the board to carry out a specific function, or the function is reasonably required of a board member serving as an officer of the board. Under penalty of removal, no board member shall, directly or indirectly, provide direction to or interfere with any employee of the district.

Acts 2008, No. 373, §2, eff. June 21, 2008.



RS 28:915 - Districts; functions, powers, and duties

§915. Districts; functions, powers, and duties

A. Pursuant to a contract with the department, all human services districts shall:

(1) Perform the functions which provide community-based services and continuity of care for the prevention, detection, treatment, rehabilitation, and follow-up care of mental and emotional illness.

(2) Be responsible for community-based programs and functions relating to the care, diagnosis, training, treatment, case management, and education of persons with developmental disabilities and persons with autism.

(3) Perform community-based functions for the care, diagnosis, training, treatment, and education related to addictive disorders, including but not limited to alcohol, drug abuse, or gambling.

(4) Perform community-based functions which provide services and continuity of care for education, prevention, detection, treatment, rehabilitation, and follow-up care relating to personal health, as determined to be feasible by the department.

(5) Maintain services specified in Paragraphs (1) through (4) of this Subsection on at least the same level as the state maintains similar programs or as stipulated by the contract with the department.

(6) Collect or cause to be collected all monies due the district for the provision of services pursuant to statutory requirements and any other form of contract or agreement by which the district provides services and levies charges.

(7) Manage through their governing board the services required by Paragraphs (1) through (4) of this Subsection and operate within the scope of a contract with the department. Each district shall be operated in a manner that meets the standards and competencies established by the framework and accountability plan, with such standards and competencies addressing financial controls, clinical protocols, human resources, legal resources, purchasing, contracting, and outcomes measurement.

(8) Participate, as a critical part of Louisiana's health care infrastructure, in all emergency planning, preparedness, response, and recovery efforts as directed by the department.

B. In addition to the functions as provided in Subsection A of this Section, the district shall have the following powers and duties:

(1) To enter into contracts of every nature in compliance with this Chapter and other state laws.

(2) To acquire movable property by lease, purchase, donation, or otherwise and to obtain title to same in its own name. The district may lawfully sell or dispose of the movable property.

(3) To have possession and operating control, but not title to, all immovable and movable property owned by the state and dedicated to the provision of behavioral health, developmental disabilities, public health, or any other service contracted by the department to the district. The state shall continue to be responsible for the maintenance of those properties which are provided by the state on the effective date of this Chapter.

(4) To establish community-based behavioral health, developmental disabilities, public health, and other contracted program policies in conformance with the contract with the department and applicable state and federal laws, rules, and regulations.

(5) To establish performance indicators and reporting requirements as outlined in the contract between the district and the department to determine the quality of services delivered by the district and maintain the services at the level of the standards set by the department.

(6) To employ an executive director to oversee the operations of the district and who shall be responsible for the administration and management of all aspects of the district.

(7) To retain all federal, self-generated funds and any funds collected for the provision of services under the Medical Assistance Program, Title XIX of the Social Security Act, in excess of funds provided through contract with the department.

(8) To name the district.

(9) To carry out responsibilities relative to developmental disabilities services delivery provided in R.S. 28:451.3.

C. Each human services district shall constitute a body corporate in law, with all of the powers of a corporation, including the power to sue and be sued. Each district shall also have all the powers and rights conferred by this Chapter and the power to perform any other act in its corporate capacity and in its corporate name which is necessary and proper for effectuating the purposes for which the district was created. Each district shall constitute a special district within the meaning of Article VI, Section 19 of the Constitution of Louisiana, shall be a political subdivision of the state, and enjoy all rights, powers, and privileges enjoyed by other political subdivisions of the state under the constitution and laws of the state, excluding the rights to incur long-term debt, issue bonds, and levy taxes and special assessments.

D. The board shall submit any reports or information to the secretary of the department upon request of the secretary. The board shall also submit quarterly reports as outlined in the contract with the department, indicating the services provided, the number of persons served, and the amount spent on such services.

E. Notwithstanding any provision of state law to the contrary, the districts and the department shall share access to each other's client case records of clients for whom they both provide services, to the extent that access is not prohibited by any contrary provision of federal law or regulation.

F. The provisions of Subsections A and B of this Section shall not include the following:

(1) Operation and management of any inpatient facility under the jurisdiction of the department.

(2) Operation, management, and performance of functions and services relating to environmental health, including but not limited to regulatory function as performed by sanitarians and engineers within the office of public health pursuant to R.S. 40:4 through 10, R.S. 40:2701 et seq., Chapter 4 of Title 40 of the Louisiana Revised Statutes of 1950, R.S. 37:2101 et seq., the State Sanitary Code, and all other relevant federal and state law, rules, and regulations.

(3) Operation, management, and performance of functions and services relating to the Louisiana Vital Records Registry and the collection of vital statistics within the office of public health pursuant to R.S. 40:5, R.S. 40:32 through 79, R.S. 44:402, and R.S. 40:1299.35.6, including the Putative Father Registry and the vital records management information system.

(4) Operation, management, and performance of functions and services relating to laboratory analyses by the state division of laboratories with the office of public health in the area of personal and environmental health.

(5) Operation, management, and performance of functions and services relating to education provided by or authorized for any state or local education department or agency.

Acts 2008, No. 373, §2, eff. June 21, 2008; Acts 2012, No. 231, §1, eff. May 22, 2012; Acts 2014, No. 811, §14, eff. June 23, 2014; Acts 2015, No. 20, §1, eff. May 29, 2015.



RS 28:916 - Functions; transferred

§916. Functions; transferred

A. The boards and the secretary of the department are hereby authorized to enter into all contracts necessary for the provision of the functions and funds relative to the operation of community-based behavioral health and developmental disability services as well as public health or any other services contracted to the districts. As part of the contract, the board shall agree to make a good faith effort to use providers within the district who have traditionally provided community-based behavioral health, developmental disabilities, public health, and any other contracted services for the state.

B. The department shall submit an annual report to the legislature detailing the services provided by each district, a financial summary of the operations of each district, and other information demonstrating the performance of each district.

C. The secretary shall be responsible for monitoring the contract and promptly reporting failure to comply with any contract to the governor, the Senate and House committees on health and welfare, and the Joint Legislative Committee on the Budget.

Acts 2008, No. 373, §2, eff. June 21, 2008.



RS 28:917 - Employees; transferred

§917. Employees; transferred

A. All employees engaged in the performance of duties relating to the functions of the programs and services transferred by contract from the department to a district are hereby transferred to the respective district to carry out the functions of the district and its programs and services and shall continue to perform their duties subject to applicable state civil service laws, rules, and regulations.

B. All employees of the districts shall participate in and be covered by state services, systems, and programs for which provision is made in comprehensive liability, automobile, workers' compensation, and fire and extended coverage insurance and medical malpractice liability laws as provided for in R.S. 39:1527 et seq. and R.S. 40:1299.39 et seq.

C. The districts, including their contract service delivery employees, may participate in and be covered by the state program for medical malpractice notwithstanding the prohibition in R.S. 40:1299.39(A)(1)(b) and (M) to the contrary, provided that the districts or covered contract service delivery employees have paid the appropriate premium to the office of risk management.

D. All employees of the districts shall be members of the state civil service system and the Louisiana State Employees' Retirement System.

Acts 2008, No. 373, §2, eff. June 21, 2008.



RS 28:918 - Human Services Interagency Council; membership and responsibilities

§918. Human Services Interagency Council; membership and responsibilities

The interagency council shall be chaired by the secretary of the department or his designee and shall include the assistant secretaries of the office of behavioral health, office for citizens with developmental disabilities, office of public health, office of aging and adult services, as well as the director of Medicaid or his designee, the executive directors of the districts, and other members as deemed appropriate by the secretary. The interagency council membership shall participate in the readiness assessment process and in the monitoring and planning of the framework and accountability plan.

Acts 2008, No. 373, §2, eff. June 21, 2008; Acts 2009, No. 384, §5, eff. July 1, 2010.



RS 28:919 - Department of Health and Hospitals; responsibility and authority; readiness assessment; surveys; framework and accountability plan; sanctions

§919. Louisiana Department of Health; responsibility and authority; readiness assessment; surveys; framework and accountability plan; sanctions

A. The secretary shall be responsible for policy, development, implementation, and monitoring of the statewide human services system to assure the provision of the delivery of behavioral health and developmental disabilities services funded by appropriations from the state as well as any public health or other human services contracted to the district by the department.

B. The secretary of the department shall have the authority to enter into a sole source contract with districts for the provision of behavioral health, developmental disabilities, and selected public health services, or any other human services which contribute to the integrated continuum of care for the clients served by the district. For any service contracted by the department, the department shall provide the funding appropriate for the adequate delivery of such services.

C. Funding for districts listed in R.S. 28:912(B)(1)(e) and (f) and (2) shall be released only at such time as each district has met readiness criteria established within this Section and the framework and accountability plan as approved by the secretary.

D.(1) The department shall not contract with a new district until the department, in consultation with the interagency council, has determined and confirmed in writing to the governor that the department is prepared to contract the provision of services to the district, and the district is prepared to accept and be accountable for such service provision. In making this determination, the department shall conduct a readiness assessment of the district.

(2) The readiness assessment shall evaluate the operational preparedness of the district based on a set of uniform criteria established by the interagency council and approved by the secretary.

(3) The readiness assessment shall be conducted by a survey team pursuant to R.S. 28:911(10) whose members have experience in behavioral health, developmental disabilities, financial management, human resources, or with experience in startup and operation of an existing district. The assessment team shall be selected by the secretary or his designee within thirty days of being notified in writing by the board chair that the district requests a readiness assessment by the department. The department may secure outside audit expertise when deemed necessary by the department to assist a readiness assessment team.

(4) Upon completion of a readiness assessment, the assessment team shall conduct an exit conference with the district board. If the assessment team has determined the district is prepared to accept responsibility for the provision of services, the team shall, within thirty days of the completed exit conference, notify the secretary in writing that both the department and the district are prepared to begin the provision of services based on the result of the assessment and the exit conference. The document of notification must include specific evidence of readiness on each element of the readiness instrument utilized by the assessment team, as well as a description of each element of readiness needing improvement and strategies being implemented to address each one.

E. All districts shall participate in surveys to ensure compliance with the statewide human services system of care, framework, and accountability plan. The interagency council shall recommend to the secretary a schedule for surveys, with such surveys beginning within one year after the standards are approved. Each district shall be surveyed every two years. The survey team members shall be selected by the secretary or his designee and shall include a minimum of two experienced district executives as well as department staff. Each survey shall be designed to, at a minimum, ensure each district maintains competency standards for human resources, adequate financial controls, operational and clinical protocols, and shall be used as an opportunity to share best practices.

F. The contract shall incorporate by reference the provisions of the framework and accountability plan in the delivery of behavioral health and developmental disabilities services as well as public health or any other human services contracted by the department and funded by appropriations. The framework shall include but not be limited to:

(1) Definitions of eligible and priority populations in accordance with the department's statewide human services system of care, including behavioral health, developmental disabilities, public health, or any other contracted services as applicable.

(2) Definitions of core and targeted services, including the development of indicators and a monitoring plan to measure the provision of and access to these services. Core services are the minimum and essential services available to eligible populations in all urban and rural areas. Targeted services are mandated specialized services available to priority populations based on the source and availability of funds.

(3) Standards for intake and access to institutional and community services.

G. The accountability plan shall include but not be limited to:

(1) Development and implementation of a plan for the provision of statewide monitoring of human services system performance, including the establishment of a minimum required data set of consumer-focused and systems outcome measurements required for reliable outcome measurement that use consistent definitions statewide.

(2) Development and implementation of a plan for provision of statewide monitoring to assure quality of care and protection of consumer rights through consistent and reliable outcome measurements.

(3) Development and implementation of standards for subcontractor agreements funded by appropriations from the state to assure compliance with the state human services plan and applicable state and federal laws, rules, regulations, and court orders and to provide remedies for correction of noncompliance and sanctions for failure to comply.

(4) Ongoing standards for operational performance, including human resources competency, contracting and procurement, clinical protocols, financial controls, and consumer satisfaction.

H. The secretary of the department shall have the authority to issue sanctions for noncompliance with the terms of the contract. Sanctions may include but are not limited to appointment of temporary management to carry out the provisions of the contract at the expense of the district, monetary penalties, and suspension or termination of the contract. The contracts between the districts and the department shall include a provision for termination of the contract if a deficiency continues after such time as the district has been given the opportunity to correct it. The department shall notify the district in writing of any deficiency. The district shall have a period of time set forth in the contract to correct any noticed deficiency. If the deficiency continues after such period of time, or if the district does not make a good faith effort to correct the deficiency, the contract shall have a provision for termination by the department. Written notice providing that the district is in noncompliance and such noncompliance constitutes a threat to public health or well-being shall be provided to the speaker of the House of Representatives, the president of the Senate, and the governor. In the event a contract is terminated under this provision, the department shall assume responsibility and oversight for the provision of services with funds appropriated to the district until such time as the district has met the compliance standards and has successfully completed a new readiness assessment.

Acts 2008, No. 373, §2, eff. June 21, 2008.



RS 28:920 - Conflict with other district statutes

§920. Conflict with other district statutes

Notwithstanding any other law to the contrary, the provisions of this Chapter shall supersede any laws related to human services districts which conflict with this Chapter. Excepted from this Section are the provisions of R.S. 28:831(C), 853, 863, 873, 893, and 903.

Acts 2008, No. 373, §2, eff. June 21, 2008.



RS 28:931 - Definitions; purposes

PART II. INTERVENTION AND STABILIZATION UNITS

§931. Definitions; purposes

A. As used in this Part, "intervention and stabilization unit" means a type of crisis receiving center in which a staff of mental health and behavioral health specialists provide a high level of screening and assessment to people experiencing mental health or behavioral health crises.

B. The purposes of an intervention and stabilization unit include, without limitation, all of the following:

(1) To properly connect patients experiencing mental health or behavioral health crises to either acute or ongoing community-based treatment.

(2) To diminish the need in a community for recurrent crisis services for persons suffering from mental illness, substance abuse, or both conditions.

(3) To serve as a crisis continuum component that assists law enforcement officers, hospital emergency departments, and jails by treating persons with mental health and behavioral health conditions in an appropriate setting.

Acts 2016, No. 591, §1.



RS 28:932 - Intervention and stabilization units; establishment and operation; duties of human services districts and authorities

§932. Intervention and stabilization units; establishment and operation; duties of human services districts and authorities

A. Human services districts and authorities are hereby authorized to establish intervention and stabilization units in accordance with the provisions of this Section.

B. Subject to appropriation for this purpose, a human services district or authority may establish and operate an intervention and stabilization unit in any parish that meets all of the following criteria:

(1) The parish has a population of more than four hundred forty thousand according to the latest federal decennial census.

(2) The parish experienced the closure of a hospital provided for in R.S. 17:1519.2 that had been operated by the Health Care Services Division of the LSU Health Sciences Center-New Orleans.

C. Human services districts and authorities are hereby authorized, but are not required, to establish any intervention and stabilization unit pursuant to this Section. Any unit so established shall be licensed as a Level III (freestanding) crisis receiving center in accordance with the provisions of R.S. 28:22 and LAC 48:I.5301 et seq.

D. No intervention and stabilization unit, as provided for in this Section, shall be established by any human services authority or district unless and until the legislature specifically appropriates funding for this purpose. Furthermore, no human services authority or district shall divert any monies appropriated to the authority or district for other purposes to establish or fund an intervention and stabilization unit.

Acts 2016, No. 591, §1.






TITLE 29 - Military, Naval, and Veteran's Affairs

RS 29:1 - Military Department

TITLE 29. MILITARY, NAVAL, AND VETERANS' AFFAIRS

CHAPTER 1. MILITARY FORCES OF THE STATE

PART I. MILITARY FORCES OF THE STATE

SUBPART A. GENERAL PROVISIONS

§1. Military Department

A. The Military Department of this state shall be known as "The Military Department, State of Louisiana".

B. The Military Department shall be composed of the National Guard, Louisiana State Guard, Louisiana Military Police, and such other offices that may be created or established according to law.

Acts 1974, No. 622, §1; Acts 2003, No. 40, §2, eff. May 23, 2003; Acts 2006, 1st Ex. Sess., No. 35, §1, eff. March 1, 2006; Acts 2006, No. 442, §3, eff. June 15, 2006; Acts 2007, No. 309, §1, eff. July 1, 2007; Acts 2012, No. 810, §3A & B.



RS 29:2 - Commander in chief

§2. Commander in chief

The governor of the state, by virtue of his office, shall be the commander in chief of the militia of the state.

Acts 1974, No. 622, §1; Acts 1992, No. 530, §1, eff. July 1, 1992.



RS 29:3 - Militia

§3. Militia

A. All able-bodied persons between the ages of seventeen and sixty-four residing in this state and who are not exempt by the laws of the United States of America or of this state constitute the militia of Louisiana and are subject to military duty.

B. The militia is divided into two classes, the organized militia and the unorganized militia.

(1) The organized militia consists of the national guard, the Louisiana State Guard and other organized military forces which may be authorized by law.

(2) The unorganized militia consists of all other persons subject to military duty.

Acts 1974, No. 622, §1.



RS 29:4 - National guard

§4. National guard

The national guard is divided into two classes, the active national guard and the inactive national guard.

A. The active national guard consists of the regularly commissioned, enlisted, organized, and uniformed military forces of Louisiana who participate in apportionment of the annual appropriation provided by the Congress of the United States of America for the support of the national guard.

B. The inactive national guard consists of all persons qualified for enlistment in the active national guard and who are enlisted in the inactive national guard and the officers and enlisted men transferred thereto pursuant to federal laws and regulations.

Acts 1974, No. 622, §1.



RS 29:5 - Louisiana State Guard

§5. Louisiana State Guard

A. Members of the militia who enter, volunteer, or who are called into active service of the state may, in accordance with the orders of the governor or the adjutant general or rules and regulations adopted by the Military Department, be organized into units in addition to and distinct from designated units of the national guard and shall be known as the Louisiana State Guard.

B. The Louisiana State Guard shall be uniformed, organized, compensated, governed, and maintained in accordance with the orders of the governor or the adjutant general or the rules and regulations adopted by the Military Department.

C. Whenever the members of the state guard are in active service or going to or returning therefrom as authorized by law or rules or regulations, the members shall have the same rights, duties, privileges, and immunities as are provided for the other military forces of this state, including the same workers' compensation benefits provided for the National Guard under R.S. 23:1211. Those members of the state guard in active service who are also retired members of the Louisiana National Guard shall also have the same eligibility to participate in group programs as described in R.S. 42:808.

D. The governor or the Military Department may request from any agency, branch, or department of the United States of America funds, arms, equipment, or any other property for the use of the Louisiana State Guard.

E. Nothing contained in this Section shall be construed as authorizing the Louisiana State Guard or any part thereof to be transferred, as such, into the military service of the United States of America, but no person by reason of membership in the Louisiana State Guard shall be exempt from military service under laws of the United States of America.

F. No civil organization or association shall be enlisted in the Louisiana State Guard as an organizational unit.

G. No person shall be commissioned or enlisted in the Louisiana State Guard who has been expelled or dishonorably discharged from any of the military forces of this state, of another state, or of the United States of America.

H. All officers of the Louisiana State Guard shall take the oath required by law before entering upon the duties of their office. Every person who enlists or reenlists in the Louisiana State Guard shall take and sign the oath required by law and shall execute a contract of enlistment. No person shall be enlisted in the state guard for longer than one year, but the enlistment may be extended for successive periods not to exceed one year in length.

Acts 1974, No. 622, §1; Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 2003, No. 40, §2, eff. May 23, 2003; Acts 2007, No. 309, §1, eff. July 1, 2007.



RS 29:6 - Unorganized militia

§6. Unorganized militia

The unorganized militia is subject to active military duty only when called into the service of the state or of the United States of America. The adjutant general may assign them to existing military organizations or organize them as the exigency of the occasion requires.

Acts 1974, No. 622, §1; Acts 2003, No. 40, §2, eff. May 23, 2003.



RS 29:7 - Calling militia for active service by governor; homeland security and emergency preparedness; public emergency

§7. Calling militia for active service by governor; homeland security and emergency preparedness; public emergency

A.(1) The governor may, with or without a declaration of emergency, order into the active service of the state any part of the National Guard, Louisiana State Guard, or militia:

(a) To provide for homeland security or emergency preparedness or otherwise assist civil authorities.

(b) In the event of insurrection, invasion, or riot, or imminent danger thereof.

(c) In the event of public disaster or danger from flood, fire, storm, earthquake, civil disturbances, or terrorist events.

(d) In order to detect, prevent, prepare for, investigate, respond to, or recover from any of the foregoing.

(e) To assist the civil authorities in guarding prisoners.

(f) In response to a national or state emergency or a congressional authorization or presidential declaration pursuant to the War Powers Resolution (50 U.S.C. 1541 et seq.).

(g) To provide support to other states under an Emergency Management Assistance Compact (EMAC).

(2) For any of the reasons provided for in this Section, the governor may order the active National Guard into the active service of the state in either a state active duty status or to active duty pursuant to Title 32 of the United States Code, if Title 32 duty is approved by national command authorities.

(3) The adjutant general may order into the active service of the state any member or unit of the National Guard or Louisiana State Guard for nonemergency purposes which are necessary and attendant to the mission of the state Military Department.

B. When called to state service by the governor as provided in Subsection A, whether on state active duty or active duty pursuant to Title 32, United States Code, members of the Louisiana National Guard and Louisiana Military Police shall, unless otherwise restricted by the executive orders, proclamations, or regulations or the orders of their commander, have all of the powers and authority of peace officers, including but not limited to the powers to make arrests, to perform searches and seizures, to execute criminal warrants, and to exercise such other powers and duties of a peace officer as are reasonably necessary to preserve the lives, property, and security of persons in the subject civil jurisdiction, all in accordance with the laws and constitutions of Louisiana and the United States of America.

C. When the active national guard, or a part thereof, is called to duty under the constitution and laws of the United States of America, the governor shall order into service the remaining units of the active national guard, if any, or any part thereof that is necessary.

D. If the number of persons available from the active national guard is not sufficient, he shall order out whatever part of the unorganized militia necessary. During the absence of active national guard organizations in the service of the United States of America, their state designations shall not be given to new organizations.

Acts 1974, No. 622, §1. Amended by Acts 1980, No. 246, §1; Acts 2001, 2nd Ex. Sess., No. 8, §1, eff. Oct. 16, 2001; Acts 2003, No. 40, §2, eff. May 23, 2003; Acts 2007, No. 309, §1, eff. July 1, 2007.



RS 29:7.1 - Military police; powers and authority

§7.1. Military police; powers and authority

A. Military police forces of the active Louisiana National Guard, unless otherwise restricted by regulation or order of their commander, shall have all of the powers and authority of peace officers necessary to perform law enforcement functions related to and in connection with their duties in the active Louisiana National Guard.

B. The Military Department may establish and maintain the Louisiana Military Police for the purpose of conducting law enforcement missions necessary to the mission of the Military Department. The Louisiana Military Police will be recognized as a law enforcement agency of the state. The adjutant general shall commission all officers of the Louisiana Military Police. The Louisiana Military Police may include investigators, force protection personnel, and a special reaction team (SRT). The Louisiana Military Police, unless otherwise restricted by regulation, proclamation, or order of the adjutant general, shall at all times have all of the powers and authority of peace officers as are necessary to perform law enforcement functions related to and in connection with their duties in the Military Department, or to perform law enforcement functions assigned by the governor. The adjutant general shall promulgate regulations which govern the membership, training, operations, and internal affairs of the Louisiana Military Police. The Louisiana Military Police may, from time to time, include members of the Louisiana Army National Guard, the Louisiana Air National Guard, and the Louisiana State Guard.

C. Military police forces of the active Louisiana National Guard, unless otherwise restricted by regulation or order of their commander, shall have all of the powers and authority of peace officers necessary to perform law enforcement functions related to and in connection with their duties in the active Louisiana National Guard. If the active military police or security police of the Louisiana National Guard are activated by the governor in support of civilian authorities, the adjutant general may commission such active members of the National Guard as law enforcement officers of the Louisiana Military Police.

Acts 1992, No. 208, §1, eff. June 10, 1992; Acts 2001, 2nd Ex. Sess., No. 8, §1, eff. Oct. 16, 2001; Acts 2003, No. 40, §§6, 7, eff. May 23, 2003; Acts 2007, No. 309, §1, eff. July 1, 2007.



RS 29:8 - Senior officer of command ordering out forces

§8. Senior officer of command ordering out forces

A. Whenever, under the circumstances mentioned in R.S. 29:7, it is not possible to communicate with the governor or the adjutant general, the senior officer of a command, upon the request of a mayor, a sheriff, or a district judge, shall order out the forces under his command, or any part thereof, for the protection of the community. As soon as possible, the senior officer shall report his action and the facts to the governor, the adjutant general, and his immediate commanding officer.

B. When the troops have arrived at the appointed place, the commanding officer shall receive and execute the general instructions that are given him by the mayor, the sheriff, or the district judge. These instructions shall be in writing if practicable.

Acts 1974, No. 622, §1.



RS 29:9 - Drawing of military stores from the United States government

§9. Drawing of military stores from the United States government

The governor may draw from the government of the United States of America all military stores to which the state is entitled for the use of the national guard and may give the necessary bonds.

Acts 1974, No. 622, §1.



RS 29:10 - Adjutant general

§10. Adjutant general

A. The adjutant general shall have a rank not lower than a brigadier general, and he shall have been a citizen of the state for at least fifteen years prior to his appointment. He shall be appointed by the governor with the consent of the Senate from active federally recognized officers of the Louisiana National Guard who have had at least seven years of federally recognized commissioned service in the Louisiana National Guard and have attained the federally recognized rank of colonel. He shall hold office for a term of four years or until the appointment and qualification of his successor; and shall not be dismissed except for just cause. In the case of a vacancy in this office, the appointment to fill the vacancy shall be made for the unexpired term only.

B. The state shall pay to the adjutant general, monthly upon his own warrant, the base pay and allowances, as fixed by the tables of the armed forces of the United States of America for the grade of the highest federally recognized rank held. The necessary mileage, traveling, office expenses, clerical help, printing, stationery, postage, telephone, and expressage shall also be allowed.

Acts 1974, No. 622, §1; Acts 1992, No. 530, §1, eff. July 1, 1992.



RS 29:11 - Powers, duties, and staff of adjutant general

§11. Powers, duties, and staff of adjutant general

A. The adjutant general has control of the military department, subject to the orders of the governor, and performs the duties pertaining to the office of adjutant general under the laws of Louisiana and applicable federal law and regulations.

B. The adjutant general shall have the authority to appoint, assign, promote, transfer, and separate all officers, including assistant adjutants general, in accordance with regulations promulgated and as provided in this Title.

C. The adjutant general shall have such staff as may be required and any other officers, clerks, or other employees necessary for the operation of the army national guard, the air national guard, and other components of the department. All such personnel authorized herein shall be under the direction and control of the adjutant general. The staff of the adjutant general shall assist the adjutant general.

D.(1) He shall superintend the preparation of all letters and reports pertaining to military affairs required by the United States of America from the state. He shall have charge of and is the responsible contracting authority for the state military reservations and all other state property kept, used, or operated by the military department.

(2) Notwithstanding any other provision of law to the contrary, the adjutant general may authorize the use of federal contracting by the National Guard Bureau through the United States Property and Fiscal Officer (USPFO) for design and construction services on state lands. When the amount of federal funding equals or exceeds the amount of state matching funds required for a project, he may provide the state matching funds to the USPFO to initiate contracts for design and construction services pursuant to cooperative agreements entered into with the National Guard Bureau. The authority to provide the state matching dollars granted by this Paragraph applies only during the last three months of the federal fiscal year and when the amount of the federal funds available for construction does not exceed ten million dollars for any single construction project.

E. The adjutant general is the official custodian of the military records of all persons who serve in the organized militia of this state.

F. The adjutant general is hereby authorized and it shall be his duty to issue rules and regulations for the government of the militia. The rules and regulations issued hereunder shall have the same force and effect as provisions of this Chapter.

G. The adjutant general shall have the power and authority to engage in programs, operations, and military affairs and to provide services to the United States of America and the state of Louisiana and its political subdivisions, and may initiate such other operations, programs, and activities with respect thereto as may be deemed advisable; he may enter into contracts for labor, goods, and supplies with private individuals and entities or governmental agencies; and he may provide labor, goods, and services to the United States and its agencies for any operation, program, or activity authorized by state or federal law. Nothing in this Subsection shall supersede the provisions of Chapter 17 of Title 39 of the Louisiana Revised Statutes of 1950 as they apply to entering into contracts with nongovernmental entities.             H. The adjutant general shall have full power and authority to sign all contracts, papers, deeds, leases, agreements, and cooperative endeavors and to do all acts necessary and proper to accomplish any and all acts necessary or incidental to the operation of the military department.

Acts 1974, No. 622, §1. Acts 1983, No. 297, §1; Acts 1985, No. 61, §1; Acts 1992, No. 530, §1, eff. July 1, 1992; Acts 1993, No. 795, §1, eff. June 22, 1993; Acts 2015, No. 188, §1.



RS 29:12 - Assistant adjutants general

§12. Assistant adjutants general

The adjutant general shall appoint an assistant adjutant general for the army national guard and an assistant adjutant general for the air national guard. Each assistant adjutant general shall hold the rank of brigadier general, shall have been a citizen of the state and a member of the respective national guard component to which he is appointed assistant adjutant general for at least three years immediately prior to his appointment, and shall have attained as a minimum the federally recognized rank of lieutenant colonel qualified for federal recognition as colonel. Officers nominated for promotion to brigadier general in the position of assistant adjutant general for army national guard or air national guard must qualify for that grade before a federal board as provided in R.S. 29:15(A). Officers failing to so qualify will vacate the position of assistant adjutant general. Nothing contained in this Title shall preclude the appointment of such additional generals or assistant adjutant generals with requisite qualifications to positions and ranks as authorized.

Acts 1974, No. 622, §1. Amended by Acts 1980, No. 274, §1. Acts 1983, No. 297, §1; Acts 1992, No. 530, §1, eff. July 1, 1992; Acts 2006, No. 603, §1.



RS 29:13 - Eligibility for commissions; form of commission

§13. Eligibility for commissions; form of commission

A. All persons qualified according to the laws of Louisiana and of the United States of America and recommended by the proper military authorities may be commissioned by the governor as officers in the national guard.

B. All commissions in the military service of this state shall be in the name and by the authority of the state of Louisiana, sealed with the state seal, signed by the governor, and attested by the secretary of state and the adjutant general. They shall be recorded in rosters periodically prepared and printed by the military department.

Acts 1974, No. 622, §1.



RS 29:14 - Oath of officers

§14. Oath of officers

All officers of the national guard and Louisiana State Guard shall take the oath required by law before entering upon the duties of their office.

Acts 1974, No. 622, §1.



RS 29:15 - Examination of candidates for commission

§15. Examination of candidates for commission

A. Before receiving a commission in the active national guard pursuant to an original appointment or otherwise, an officer shall pass the prescribed examinations before a board appointed by federal authority in accordance with the laws of the United States of America and orders and regulations made pursuant thereto.

B. No person shall be appointed or promoted in the Louisiana State Guard as a commissioned officer unless he passes the same examinations before a board appointed by the adjutant general.

C. This Section does not apply to second lieutenants commissioned in accordance with R.S. 29:16.

Acts 1974, No. 622, §1.



RS 29:16 - Commissioning as second lieutenants enlisted men serving twenty-five years

§16. Commissioning as second lieutenants enlisted men serving twenty-five years

The governor may appoint and commission as second lieutenants, without an examination, enlisted men who have served well and faithfully in the active national guard for a period of not less than twenty-five years. Immediately upon appointment and commission, the officer shall be placed on the retired list.

Acts 1974, No. 622, §1.



RS 29:17 - Governor's personal staff

§17. Governor's personal staff

The governor may have a personal military and naval staff, the members of which are not in the national guard.

Acts 1974, No. 622, §1.



RS 29:18 - Pay and allowances of officers of militia

§18. Pay and allowances of officers of militia

A. Officers of the militia shall be paid by the state only when ordered to duty by lawful authority, unless otherwise provided in this Part. The necessary mileage and expenses of the officers of the militia when traveling on duty and under orders, as well as the necessary office expenses, including printing, postage, expressage, and clerical services shall be allowed.

B. Each federally recognized officer and warrant officer of the militia when not on federal duty under call or order of the president shall receive annually the sum of fifty dollars for uniforms and equipment. This shall be paid by the adjutant general from funds appropriated for this purpose.

Acts 1974, No. 622, §1.



RS 29:19 - Terms of enlistments; qualifications

§19. Terms of enlistments; qualifications

Enlistments in the active national guard shall be for the terms prescribed by the laws of the United States of America. Qualifications for enlistment shall be the same as prescribed for the active national guard by the laws and regulations of the armed forces of the United States. No enlisted man whose service has not been honest and faithful during his preceding term of enlistment shall be enlisted in the national guard.

Acts 1974, No. 622, §1.



RS 29:20 - Enlistment by minors

§20. Enlistment by minors

A person under eighteen years of age may be enlisted only with the written consent of the applicant's parents or legal representative.

Acts 1974, No. 622, §1.



RS 29:21 - Oath and contract of enlistment; penalty

§21. Oath and contract of enlistment; penalty

Every person who enlists or reenlists in the organized militia of this state shall take and sign the oath required by law and shall execute the contract of enlistment. The oath shall be taken and subscribed before an officer of the organized militia or before an officer authorized by law to administer oaths.

Acts 1974, No. 622, §1.



RS 29:22 - Closing certain business places when militia on active duty

§22. Closing certain business places when militia on active duty

Whenever any of the militia of this state is on active duty pursuant to the order of the governor, the commanding officer may order the closing of any place where arms, ammunition, dynamite, or other explosives or intoxicating liquors are sold, and he may forbid the sale, barter, loan, or giving away of any of these articles as long as any of the troops remain on duty in the vicinity.

Acts 1974, No. 622, §1.



RS 29:23 - Civil and criminal liability of officers and members

§23. Civil and criminal liability of officers and members

No officer or other member of the military forces of this state shall be indicted, prosecuted, or sued for any injury to any person or property performed or committed by him while in the active service of the state of Louisiana in the course of the business of the military forces of this state as required of him by this Part.

Acts 1974, No. 622, §1.



RS 29:23.1 - Nonimposition of liability for acts of national guardsmen on duty or training

§23.1. Nonimposition of liability for acts of national guardsmen on duty or training

A. The legislature finds and states:

(1) That federal and state jurisprudence for causes of action arising prior to December 29, 1981, indicated that members of the National Guard engaged in training or duty under 32 U.S.C. 316 or 502 et seq., but not activated to become part of the federal forces as such, were to be considered employees of the state in which they served but not of the federal government, for purposes of master-servant tort liability;

(2) That the Congress of the United States, recognizing that the training and certain other duties of the National Guard are nationally required, directed, and supervised by the federal government for the primary benefit of fulfilling national governmental duties of providing trained and armed military bodies of adequate reserve strength for the Armed Forces and that the National Guard has grown proportionally with respect to the active federal Armed Forces so as to become an indispensable military component of reserve strength required for national defense and also desiring to protect members of the National Guard while engaged in such training or duty by placing them exclusively under the protection of the Federal Tort Claims Act (28 U.S.C. 2671 et seq.) and to relieve the several states of the financial tort liability burdens which may arise out of such training activities and duty by having the federal government assume same under the Federal Tort Claims Act, enacted Public Law 97-124, which provides that for all causes of action arising on or after December 29, 1981, members of the National Guard while engaged in training or duty under 32 U.S.C. 316 or 502, 503, 504, or 505 shall be employees of the government of the United States of America;

(3) That, under the federal jurisprudence interpreting the relationship between the federal government and its employees for tort purposes, the acts of the federal employee made in the course and scope of his federal governmental duties are the acts of the federal government itself, and such acts are redressable in tort only under the Federal Tort Claims Act, whereof the federal courts have exclusive jurisdiction, and the federal employee is immune from suit and liability in any of the state courts of the United States;

(4) That Article VI of the Constitution of the United States of America provides that the laws of the federal government shall be the supreme law of the land and that the judges in every state shall be bound thereby, regardless of what a state constitution or law may provide to the contrary; and

(5) That, despite the above federal provisions to protect such members of the National Guard and the several states from suit and liability in state courts as a matter of substantive tort law and also as a matter of the supremacy of federal law and policy and to have the federal government assume the financial burdens of tort liability for same, certain courts in Louisiana have been continuing the attempt to retain jurisdiction over tort cases arising on or after December 29, 1981, naming such members of the National Guard and the state as parties defendant, and seeking to cast them with tort liability, which is an unlawful situation intended to be corrected by this Section.

(6) That the intent of this Section is to relieve the state and the National Guardsman from liability only where the National Guardsman is an employee of the United States of America for purposes of respondeat superior liability under the Federal Tort Claims Act as provided in 28 U.S.C. 2671 et seq. This Section is not intended to prevent Civil Code Article 2320 or other such laws from imposing master-servant liability on the state, or to prevent Civil Code Articles 2315 et seq. generally from imposing liability in circumstances to which such codal articles and/or laws would otherwise impose liability for damages caused by the offenses or quasi offenses of members of the National Guard committed within the course and scope of their National Guard duties when the Federal Tort Claims Act does not apply.

B. Neither Civil Code Article 2320 nor any other law imposing liability on a master for the offenses and quasi offenses of his servant shall impose liability on the state or any branch, department, office, agency, commission, or any officer, official, or employee thereof for any acts or omissions committed on or after December 29, 1981, by any members of the National Guard while engaged in training or duty under 32 U.S.C. 316, 502, 503, 504, or 505; nor shall Civil Code Articles 2315 through 2324, or any other law imposing liability or creating obligations and causes of actions for offenses and quasi offenses in any form impose liability or create any obligations or causes of action for any acts or omissions committed on or after December 29, 1981, in the line of duty by any member of the National Guard while engaged in training or duty under 32 U.S.C. 316, 502, 503, 504, or 505, except insofar as Civil Code Articles 2315 through 2324 and other such state laws might define such acts or omissions as negligence under and for the purposes of the Federal Tort Claims Act, as all damages resulting from such acts and omissions are redressable exclusively against the government of the United States of America under the Federal Tort Claims Act and Public Law 97-124 of the Congress of the United States of America, with court jurisdiction thereof residing exclusively in the federal court system.

C. When the federal government is liable for the acts or omissions of a national guardsman under the provisions of the Federal Tort Claims Act, the state shall not be liable for contribution as a joint tort-feasor.

Acts 1985, No. 451, §2; Acts 1987, No. 643, §1, eff. July 9, 1987; Acts 1995, No. 828, §3.



RS 29:23.2 - Malpractice liability for attorneys serving with Louisiana National Guard; defense; payment of claim

§23.2. Malpractice liability for attorneys serving with Louisiana National Guard; defense; payment of claim

A. The state shall defend, hold harmless and indemnify any attorney serving as a member of the Louisiana National Guard from any financial loss arising out of any claim, demand, suit, or judgment in any court, by reason of any alleged malpractice of the attorney, if the attorney was acting in the discharge of his Louisiana National Guard duties at the time that the alleged malpractice was committed.

B. For the purposes of Subsection A, the attorney shall be considered an employee of the state and the procedures and provisions of R.S. 13:5108.2 shall govern to the extent applicable.

C. As used herein:

(1) "Financial loss" shall include all expenses of the claim, demand, or suit, including cost of investigation, court costs, witness fees, monetary damages, and interest.

(2) "Malpractice" means any unintentional tort, or any breach of contract, based upon professional legal services rendered or which should have been rendered by the attorney.

Acts 1987, No. 729, §1, eff. July 16, 1987.



RS 29:24 - Attorney general as legal advisor; defense of officers and members; costs of defense; payment of judgment

§24. Attorney general as legal advisor; defense of officers and members; costs of defense; payment of judgment

A. The attorney general shall be the legal advisor of the governor, the adjutant general, and of the organized military forces of this state. All contracts and other legal documents to be prepared or executed in the course of the business of the military forces of this state may be referred to him. The attorney general, or an assistant attorney general designated by him, or the state judge advocate, or an assistant designated by him for the purpose, may issue any certificate of title required by the United States from the state of Louisiana, and the state shall hold harmless and indemnify such officers against liability as a result of issuing such certificate.

B. If the governor, adjutant general or other officer or member of the organized military forces of the state of Louisiana is prosecuted by civil or criminal action for any injury to any person or property performed or committed by him while in the active service of the state of Louisiana in the course of the business of the military forces of this state as required of him by this Part, the attorney general shall assume the responsibility for the defense of the governor, adjutant general or other officer or member of the organized military forces of this state, as the case may be, and shall conduct said defense personally or by one or more of his assistants.

C. All of the expenses of the defense of such civil or criminal actions provided for herein, including witnesses' fees for the defense, defendant's court costs and all costs for transcripts of records and abstracts thereof on appeal shall be paid by the attorney general from funds appropriated therefor.

D. Any fine paid or judgment rendered in any such civil or criminal action against the governor, adjutant general, or other officer, or any member of the organized military forces of this state shall be payable only out of funds appropriated therefor by the Legislature of Louisiana.

Acts 1974, No. 622, §1; Acts 1986, No. 850, §1.



RS 29:25 - Manner of calling for duty

§25. Manner of calling for duty

A. Officers and enlisted men may be called for duty in any of the following ways:

(1) By stating the substance of the order or by reading it to him in person or over the telephone.

(2) By radio or television communication.

(3) By leaving a copy of the order with a person of suitable age and discretion at his last known place of residence or business.

(4) By sending a copy of the order or a notice containing the substance thereof by mail, telegraph, or facsimile transmission directed to him at his last known place of residence or business or to the post office nearest thereto.

B. The call may be given by an officer or noncommissioned officer.

Acts 1974, No. 622, §1; Acts 1992, No. 530, §1, eff. July 1, 1992.



RS 29:26 - Pay and allowances for active service

§26. Pay and allowances for active service

A. When the military forces of the state are called to active duty by lawful authority, the officers, warrant officers, and enlisted men shall be entitled to receive the equivalent pay and allowances established by law for the regular army of the United States of America. Therefore, the state shall pay to the adjutant general, monthly upon his own warrant, the amount required to provide members of the active National Guard serving on state active duty with pay, benefits, and allowances equivalent to the current pay, benefit, and allowance scales of active duty federal service members holding equivalent federal rank and grade.

B. Kitchens may be operated with funding not to exceed the allowance authorized by the National Guard Bureau for Inactive Duty Training.

Acts 1974, No. 622, §1; Acts 1992, No. 530, §1, eff. July 1, 1992; Acts 2007, No. 309, §1, eff. July 1, 2007; Acts 2009, No. 169, §1, eff. June 26, 2009.



RS 29:26.1 - National Guard death and disability benefits

§26.1. National Guard death and disability benefits

A. Purpose. The purpose of this Section is:

(1) To establish an effective and efficient mechanism for providing death and disability benefits for Louisiana National Guardsmen called to active duty service by the governor or the president of the United States.

(2) To govern the submission, evaluation, and determination of claims submitted pursuant to this Section.

B. Definitions. As used in this Section, the following terms shall have the following meanings unless a different meaning is clearly required by context:

(1) "Beneficiary", unless otherwise designated by the deceased guardsman as set forth in this Section, means the person or persons designated by the guardsman on DD Form 93, as eligible to receive the death gratuity from DoD pursuant to 10 U.S.C. 1475 et seq.

(2) "Course of business" means the performance of the business of the military forces of the state of Louisiana or the United States.

(3) "DD Form 93" means the record of emergency data executed by every member of the LANG pursuant to DoD policies and regulations.

(4) "Disabled or disability" means a physical condition affecting the ability of a guardsman to secure and follow a substantial and gainful occupation by reason of a service-connected injury or illness.

(5) "DoD" means the United States Department of Defense.

(6) "Guardsman or guardsmen" means an officer or enlisted member of the Louisiana National Guard.

(7) "LANG" means the Louisiana National Guard.

(8) "Period of activation" means any of the following:

(a) That period, subsequent to September 11, 2001, for which the governor of the state of Louisiana orders a guardsman into state active service pursuant to R.S. 29:7.

(b) That period, subsequent to September 11, 2001, for which the president of the United States orders a guardsman into active military duty, pursuant to 32 U.S.C. 502(f)(1).

(c) That period, subsequent to September 11, 2001, for which the president of the United States orders a guardsman to federal active duty pursuant to 10 U.S.C. 12301, 12302, or 12303.

(9) "Qualifying claim" means an application for benefits by a guardsman or beneficiary for a qualifying death or disability incurred during a period of activation in the line of duty, and meeting the documentation requirements of this Section.

(10) "Qualifying disability" means a one hundred percent permanent total disability rating, or a permanent and total unemployability disability rating as determined by the United States Department of Veterans Affairs and certified by the Louisiana secretary of veterans affairs in a final adjudication of the initial rating decision or as determined or certified by the proper state entity that adjudicates such claims for guardsmen in accordance with the workers' compensation law of this state. A qualifying disability shall be certified by the Louisiana secretary of veterans affairs or his designee. As provided for in this Paragraph, the initial rating decision shall not apply to a United States Department of Veterans Affairs rating decision which predates service in the Louisiana National Guard.

C. Claims for benefits. (1) All claims for death or disability benefits provided for under this Section shall be submitted to the Louisiana National Guard.

(2) Each death benefit claim request shall include all of the following documentation:

(a) The guardsman's signed LANG death beneficiary designation form, or in the absence thereof, a signed DD Form 93.

(b) DD Form 1300 Department of Defense Report of Casualty, or a valid death certificate issued by the state of the guardsman's domicile.

(c) A copy of the guardsman's state or federal orders or a copy of the guardsman's DD Form 214.

(d) A death benefit claim form signed by the claimant and certified by the adjutant general or his designee.

(3) Each claim for a disability benefit shall include all of the following documentation:

(a) A copy of the guardsman's state or federal orders or a copy of the guardsman's DD Form 214.

(b) A disability rating decision reached by the United States Department of Veterans Affairs and certified by the Louisiana secretary of veterans affairs or his designee.

(c) A disability rating decision reached by the proper state entity that adjudicates such claims for guardsmen in accordance with the workers' compensation law of this state and certified by the Louisiana secretary of veterans affairs or his designee.

(d) A disability benefit claim form signed by the claimant and certified by the secretary of the Louisiana Department of Veterans Affairs or his designee.

D. Benefits available. (1) During periods of activation, subsequent to September 11, 2001, of a guardsman ordered by the governor or by the president of the United States, benefits in a lump-sum amount of two hundred fifty thousand dollars for a qualifying death and one hundred thousand dollars for a qualifying disability shall be paid by the state to a guardsman or his beneficiary, when such death or disability occurs during a period of activation in the line of duty as required by this Section. Such benefits shall be paid only when funds are available, having been appropriated for the purpose.

(2) No guardsman shall be eligible to receive benefits pursuant to the provisions of this Section if any of the following occur:

(a) An investigation determines that a killed or injured guardsman was not in the line of duty at the time of death or injury.

(b) The guardsman is killed or injured while in any training status pursuant to this Title or Title 32 of the United States Code, except training pursuant to 32 U.S.C. 502(f)(2)(A).

E. Determination of eligibility for payment of benefits. (1) A qualifying death benefit eligibility and certification shall be made by the adjutant general of LANG, or his designee.

(2) A qualifying disability shall be determined by the United States Department of Veterans Affairs or by the proper state entity that adjudicates such claims for guardsmen in accordance with the workers' compensation law of this state and certified by the secretary of the Louisiana Department of Veterans Affairs or his designee.

(3) Payment to an eligible recipient for a qualified claim for a death benefit shall be made by the Military Department, state of Louisiana after certification of eligibility and request for payment are made as required by this Section.

(4) Payment to an eligible recipient of a qualified claim for a disability benefit shall be made by the Louisiana Department of Veterans Affairs after a determination by the United States Department of Veterans Affairs and certification of eligibility by the secretary of the Louisiana Department of Veterans Affairs, and request for payment as required by this Section.

F. Beneficiary designation by guardsmen. (1) Each member of LANG shall complete and execute a Death Benefit Beneficiary Designation Form which shall contain the name of the beneficiary or beneficiaries of the guardsman's death benefit under this Section to whom this benefit shall be paid in a lump sum. In the absence of the Death Benefit Beneficiary Designation Form, a DD Form 93 shall be used.

(2) All designation forms shall be signed by the guardsman before a witness in the grade of E-7 or above in the LANG who shall also sign the form.

(3) All designation forms shall be kept in the personnel files of the LANG in the regular course of business.

Acts 2011, No. 406, §1, eff. July 5, 2011; Acts 2015, No. 77, §1.

NOTE: See Acts 2011, No. 406, §3, relative to application.



RS 29:27 - Toll bridges and ferries; free passage

§27. Toll bridges and ferries; free passage

A. Any person belonging to the organized militia of the state who is in uniform or presents an order for duty shall be allowed free passage for himself, his conveyance, and the military property of the state in his charge, over toll bridges and ferries while going to, engaged in, or returning from any parade, drill, or meeting which he is required to attend, or upon being called to, engaging in, or returning from any active state duty ordered by the governor.

B. Notwithstanding any other law to the contrary, any private vehicle operated by a disabled American veteran who provides proper identification shall be allowed free passage or free parking for himself, his conveyance, and his passengers:

(1) On toll bridges of the state or its political subdivisions except for the Crescent City Connection.

(2) On toll ferries of the state or its political subdivisions except for ferries operated by the Crescent City Connection.

(3) In any parking facility owned or operated by the state or its political subdivisions.

C. This Section shall remain in full force and effect unless expressly repealed.

Acts 1974, No. 622, §1; Acts 1997, No. 1356, §1, eff. July 15, 1997; Acts 2003, No. 110, §1.



RS 29:28 - Right of way in streets and highways

§28. Right of way in streets and highways

The commanding officer of any portion of the active organized militia of this state drilling or performing any military duty in a street or highway may require persons in the streets or highways to yield the right of way to the organized militia. The United States mail, the legitimate functions of the police, and the progress and operation of hospital ambulances, fire engines, and fire departments shall not be interfered with.

Acts 1974, No. 622, §1.



RS 29:28.1 - Military reservations, regulations

§28.1. Military reservations; regulations

A. The governor, in the exercise of his authority as the official in charge of the state military reservations, shall supervise and regulate all traffic on highways within state military reservations by the issuance of regulations concerning the use of such highways, the installation of traffic signals and controls on such highways, the fixing and posting of speed limits on such highways, the designation of parking areas on such reservations, and all other traffic matters which may be necessary to accomplish the military mission of such reservations. In addition, the governor or the adjutant general may promulgate such regulations as may be necessary for the general safety and welfare of the personnel residing, employed, or discharging military duties upon such reservations and the accomplishment of the military mission on such reservations. The adjutant general may promulgate regulations for the administration, supervision, and management of military lands, reservations, posts, armories, and training areas and the housing facilities thereon.

B.(1) The adjutant general shall be the designee of the commissioner of administration for purposes of all provisions of Title 41 of the Louisiana Revised Statutes of 1950, in his capacity as the administrator of all state lands which are designated as military lands, reservations, camps, posts, armories, or training areas and are under the administration of the Military Department. The adjutant general shall perform the functions of the state which relate to the administration and supervision of state lands designated as military lands, reservations, posts, armories, or training areas. The Register of the State Land Office shall maintain a list of all such lands designated as military lands, reservations, posts, armories, or training areas.

(2) The adjutant general's responsibility to respond to emergencies as a first responder at all times requires that certain key and essential military personnel and other first responders reside at certain posts, camps, or reservations because of the mission of the Military Department. As such, the adjutant general shall designate those persons who are required to live on such posts, camps, or reservations due to the nature of the mission of the Military Department.

(3) The Military Department may maintain or host morale, welfare, and recreation facilities, including service members' clubs on military lands. The Military Department may operate or contract for the operation of post exchanges or base exchanges on military lands. In doing so, the Military Department may operate morale, welfare, and recreation facilities and exchanges in the same manner and operation as provided in the United States Army Regulations, including the creation and operation of the Non-Appropriated Fund Instrumentalities.

Added by Acts 1979, No. 717, §2; Acts 2007, No. 309, §1, eff. July 1, 2007; Acts 2009, No. 169, §1, eff. June 26, 2009.



RS 29:29 - Trespass on military property; molesting, insulting, or abusing member of organized militia; penalty

§29. Trespass on military property; molesting, insulting, or abusing member of organized militia; penalty

Any person who is found guilty of trespassing upon any military reservation, camp, or armory, or who unlawfully molests, insults, or abuses any member of the organized militia while in the performance of his duty or while in uniform during the time he is in the service of the state or of the United States of America, shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Acts 1974, No. 622, §1; Acts 1985, No. 61, §1; Acts 1992, No. 530, §1, eff. July 1, 1992.



RS 29:29.1 - Repealed by Acts 1985, No. 61, 2.

§29.1. Repealed by Acts 1985, No. 61, §2.



RS 29:30 - Bond of officers and enlisted men

§30. Bond of officers and enlisted men

When required by the governor, any officer, warrant officer, or enlisted man of the organized militia of this state shall give bond with security approved by the adjutant general for the faithful discharge of his duties. It shall be made payable to the governor and his successors in office. Judicial proceedings relating to the bond shall be brought in the name of the state by the attorney general or by the district attorney of the parish of the domicile of the principal.

Acts 1974, No. 622, §1.



RS 29:31 - Unauthorized military companies or organizations; parades; penalty

§31. Unauthorized military companies or organizations; parades; penalty

A. No body of men, other than the organized militia of this state and the armed forces of the United States of America, students in military science courses at educational institutions, and persons honorably discharged from the armed forces of the United States of America shall associate themselves together as a military company or organization.

B. Whoever violates this Section shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Acts 1974, No. 622, §1; Acts 1992, No. 530, §1, eff. July 1, 1992.



RS 29:32 - Unlawful wearing of uniform; penalty

§32. Unlawful wearing of uniform; penalty

A. No person shall wear the uniform of the organized militia of this state unless he is an officer or enlisted man thereof or a patient of a veterans' or soldiers' home, or a person honorably discharged or retired from the organized militia of this state.

B. Any person who violates this Section shall be fined not more than fifty dollars, or be imprisoned for not more than sixty days, or both.

C. This Section shall not be construed to prevent actors from wearing uniforms while engaged in their profession or to prevent the uniformed members of civilian societies from parading or traveling in a body or from assembling in a lodge room.

Acts 1974, No. 622, §1; Acts 1992, No. 530, §1, eff. July 1, 1992.



RS 29:33 - Donations for military purpose

§33. Donations for military purpose

A. The governor may accept on behalf of the state any land or building, or an interest therein, donated for military purposes. He may enter into reasonable stipulations for the use, occupation, and return of the property. The action of the governor may be rescinded by the legislature. A reference to this Section in a donation is notice to all persons of the limitations of the power of the governor.

B. The governing authorities of municipalities and parishes may donate property to the state of Louisiana and to the United States of America for military purposes.

Acts 1974, No. 622, §1.



RS 29:33.1 - Repealed by Acts 2003, No. 371, §4.

§33.1. Repealed by Acts 2003, No. 371, §4.



RS 29:33.2 - Esler Industrial Development District; transfer of property

§33.2. Esler Industrial Development District; transfer of property

A. All rights, title, and interest in the property as described in Subsection B of this Section, including buildings and facilities and any other immovable property owned by the Esler Industrial Development District are hereby transferred to and vested in the Military Department, State of Louisiana, as a cooperative endeavor between the district and the department. All rights, title, and interest in the movable property owned by the district are also hereby transferred to and vested in the Military Department, State of Louisiana, as a cooperative endeavor between the district and the department. The Military Department, State of Louisiana, shall assume all liabilities of the district incurred on and after April 1, 2001. All of the property transferred pursuant to this Section shall be under the jurisdiction of the Military Department, State of Louisiana, to be used for the programs, operations, and services of the Louisiana National Guard.

B. The presiding officer of the Rapides Parish Police Jury or his duly authorized designee, notwithstanding any other provision of the law to the contrary, is hereby authorized and empowered on behalf of the Rapides Parish Police Jury to enter into a cooperative endeavor and to execute all acts and documents necessary to effectuate the transfer to the Military Department, State of Louisiana, of the parcel of land situated in Rapides Parish, as known and described below:

A tract of land situated in the parish of Rapides, being part of Section 21, 22, and 24, and part of Fractional Sections 23 and 38, Township 5 North, Range 2 East of the Louisiana Meridian, and being more particularly described as follows:

Beginning at the southwest corner of said Fractional Section 23, thence north along to the west line of said Fractional Section 23 and the west line of said Section 22 to the west quarter corner thereof; thence east along the east and west quarter line of said Section 22 and the east and west quarter line of said Section 21 to the east quarter corner of said Section 21; thence south along the east line of said Section 21 and the east line of said Section 24 to the southeast corner thereof; thence west along the south line of said Section 24 and the south line of said Fractional Section 23 to its intersection with the east line of said Fractional Section 38; thence in a southeasterly direction along the east line of said Fractional Section 38 to a point on the north bank of Bayou Flagon; thence in a general westerly direction along said north bank of Bayou Flagon to its intersection with the west line of said Fractional Section 38; thence in a northwesterly direction along said west line of Fractional Section 38 to a point on the aforesaid south line of Fractional Section 23; thence west along the south line of said Fractional Section 23 to the point of beginning, containing 1,991.43 acres, more or less.

Acts 2001, 1st Ex. Sess., No. 2, §1, eff. April 1, 2001.



RS 29:34 - Expropriation of property for military purposes

§34. Expropriation of property for military purposes

The governor may institute expropriation proceedings in the name of the state for lands or other property which, in the opinion of the governor and the adjutant general, are necessary for military purposes. The proceedings shall be in the manner and form provided by law in ordinary cases of expropriation.

Acts 1974, No. 622, §1.



RS 29:35 - Appropriations by parish and municipal authorities; armories

§35. Appropriations by parish and municipal authorities; armories

The governing authorities of parishes and municipalities may appropriate and pay annually to any unit of the national guard there organized and maintained, funds to assist in defraying expenses, and they may provide free of cost a suitable and adequate armory for the national guard units organized and permanently stationed in the parish, city or town.

Acts 1974, No. 622, §1. Amended by Acts 1980, No. 434, §1.



RS 29:35.1 - National guard equipment and personnel; removal and demolition of condemned property

§35.1. National guard equipment and personnel; removal and demolition of condemned property

A. At the request of the governing authority of a municipality or parish and subject to the approval of the governor, the adjutant general may assign national guard personnel and equipment to assist a municipality or parish with the demolition and removal of condemned buildings, structures, and public nuisances. The provisions of this Section shall be applicable when the budget for the demolition and removal of condemned structures has been expended by the governing authority of a municipality or parish. The request must be in writing and must be accompanied by documentation that all procedural protections and substantive restraints, relative to the removal and demolition of dangerous buildings, structures, or public nuisances, have been adhered to by the municipality or parish.

B. In the event all procedural protections and substantive restraints have been adhered to by the governing authority, the municipality or parish and their personnel and the national guard and their personnel shall not be liable to the owner of the building, structure, or public nuisances for any damages sustained resulting from the demolition of the building, structure, or public nuisances.

Acts 1992, No. 236, §1.



RS 29:36 - Repealed by Acts 1984, No. 827, 1.

§36. Repealed by Acts 1984, No. 827, §1.



RS 29:36.1 - Exemption from tuition charges for service in the Louisiana National Guard

§36.1. Exemptions from tuition charges for service in the Louisiana National Guard

A.(1) Any student enrolled or who may enroll in a public institution of higher learning of this state who is seventeen years of age or over and who is serving in the Louisiana National Guard shall be exempt from all or a portion of tuition charges imposed by any such institution of higher learning if the applicant for free tuition is presently domiciled in Louisiana. This exemption may be claimed for five separate academic years or until the receipt of a degree at the associate, baccalaureate, masters, or professional level, whichever occurs first. Such student shall be exempt from all tuition charges, except that in the case of tuition at an institution which confers a professional degree, a qualified student shall be allowed a credit or exemption against such tuition each term equal to the average undergraduate tuition charged to full-time students carrying a full-time academic load attending public colleges and universities which offer baccalaureate degrees as determined by the Louisiana Office of Student Financial Assistance.

(2) However, any student receiving a tuition exemption under the provisions of this Section who is mobilized or called to active duty is entitled to an extension of the time the tuition exemption may be claimed equal to the amount of time served in active duty. If the service in the Louisiana National Guard of a student terminates or he is placed on scholastic probation while receiving the benefits of any exemption afforded by this Section, his exemption shall immediately be forfeited, and he shall pay to such institution all tuition charges from which he was exempted pursuant to this Section for the academic semester or quarter in which his service terminates or he is placed on scholastic probation.

B.(1) In addition to the requirements set out in Subsection A of this Section any guardsman receiving such exemption from tuition charges must be a member in good standing of the active Louisiana National Guard at the beginning of and throughout the entire semester for which he receives benefits and to meet this requisite, he must continuously maintain satisfactory participation in the Louisiana National Guard as prescribed by regulations in effect and respectively promulgated by the Department of the Army, the Department of the Air Force, and the Louisiana Department of Military Affairs.

(2) Notwithstanding the eligibility requirement in Paragraph (1) of this Subsection that a guardsman must be a member in good standing of the active Louisiana National Guard and effective beginning with the 2005-2006 academic year and thereafter, a guardsman who is a member in good standing of the inactive Louisiana National Guard and who is otherwise eligible for the tuition exemption provided by Subsections A and B of this Section may receive such exemption provided the guardsman's postsecondary education was interrupted pursuant to a mobilization order.

C. The adjutant general of Louisiana shall be responsible for overall policies, guidance, administration, implementation, and proper utilization of the program of tuition exemptions for guardsmen provided for in this Section.

D. For any student participating in the tuition exemption program provided by this Section and who also receives benefits provided by the Taylor Opportunity Program for Students, the term "tuition" as used in this Section shall mean tuition as defined for purposes of the Taylor Opportunity Program for Students by the Louisiana Student Financial Assistance Commission by rule.

E. In addition to the tuition exemption provided by Subsection A of this Section and effective beginning with the 2005-2006 academic year and thereafter, any student enrolled or who may enroll in a Louisiana public college or university who is seventeen years of age or over and who is serving in the Louisiana National Guard pursuant to a six-year re-enlistment agreement shall be exempt from all tuition charges imposed by such institution if the student is presently domiciled in Louisiana. This exemption may be claimed for four separate academic years or until the receipt of a degree at the associate, baccalaureate, masters, or professional level, whichever occurs first. Such student shall be exempt from all tuition charges, except that in the case of tuition at an institution which confers a professional degree, a qualified student shall be allowed a credit or exemption against such tuition each term equal to the average undergraduate tuition charged to full-time students carrying a full-time academic load attending public colleges and universities which offer baccalaureate degrees as determined by the Louisiana Office of Student Financial Assistance. Except as otherwise provided by this Subsection, all conditions, limitations, and requirements of this Section applicable to initial and continuing eligibility for the tuition exemption provided by Subsection A of this Section shall apply to the tuition exemption provided by this Subsection.

F. The provisions of this Section authorizing a partial tuition exemption at institutions which confer a professional degree shall not apply to new professional degree participants in the State Tuition Benefit Program on and after July 1, 2009.

G. If a member of the Louisiana National Guard dies as a result of one or more wounds, injuries, or illnesses incurred while serving in state or federal active duty service or in an operation or area that the secretary of defense of the United States designates, in writing, as a combat operation or a zone of combat, his surviving spouse and his child or children shall be eligible to enroll in a public institution of higher learning of this state and shall be exempt from all tuition charges imposed by any such institution of higher learning if the applicant for free tuition is presently domiciled in Louisiana. This exemption may be claimed for five separate academic years or until the receipt of a bachelor's degree, whichever occurs first. The child or children shall be eligible to claim this exemption upon attaining the age of seventeen years. If the survivor claiming the exemption is placed on scholastic probation while receiving the exemption, the exemption shall immediately be forfeited, and tuition charges shall be paid as provided in Subsection A of this Section.

Added by Acts 1974, No. 175, §1, eff. Aug. 15, 1974. Amended by Acts 1975, No. 816, §1; Acts 1979, No. 563, §1; Acts 1989, No. 201, §1; Acts 1991, No. 403, §1, eff. July 12, 1991; Acts 2001, No. 351, §1, eff. June 13, 2001; Acts 2005, No. 264, §1, eff. June 29, 2005; Acts 2005, No. 411, §2, eff. July 11, 2005; Acts 2008, No. 652, §2, eff. July 1, 2008; Acts 2011, No. 173, §1.



RS 29:37 - Segregation and use of revenue

§37. Segregation and use of revenue

All revenues derived from any property presently owned or subsequently acquired by the military department of the state of Louisiana shall be segregated and kept by the state treasurer in a special fund which shall be used by the military department for the repair and maintenance of properties of the military department of the state of Louisiana.

Acts 1974, No. 622, §1.



RS 29:38 - Reemployment of persons called to duty in state military forces and national guard of other states

§38. Reemployment of persons called to duty in state military forces and national guard of other states

A. Any person who is called or ordered to active duty in the service of the national guard of this state or of any other state, the state militia or any other military force of this state and who has performed satisfactorily, shall, upon his release and return from such military duty or recovery from disease or injury resulting therefrom, under honorable conditions, be reinstated in or restored to the same or comparable position of employment, except a temporary position, which he held at the time he was called to such duty. Such person shall report to his place of employment within seventy-two hours after his release from duty or recovery from disease or injury resulting therefrom, as the case may be, and his employer or his employer's successor, whether an agency of the state or its political subdivision or a private employer, shall reinstate or restore such person in the same or comparable position which he left at the time of his call to duty at no less compensation than that which he was receiving at the time of his call to duty or to a position of like seniority, status, benefits, and pay. However, if such person is not qualified or capable of performing the essential functions and duties of the same position by reason of disability sustained during his call to duty, but is otherwise qualified by reason of education, training, or experience to perform another position in the employ of the employer or his successor, the employer or his successor shall employ such person in that other or comparable position, the essential functions and duties of which he is physically capable and qualified to perform, that will provide like seniority, status, benefits, and pay provided the employment does not pose a direct threat or significant risk to the health and safety of the individual or others that cannot be eliminated by reasonable accommodation. Any such person called to duty shall, if he has performed satisfactorily and has been released under honorable conditions, be entitled to a certificate to that effect, signed by such person's commanding officer.

B. Any person who is restored to his position in accordance with the provisions of Subsection A of this Section, shall be considered as having been on temporary leave of absence during the period for which he is called to active duty, shall be restored without loss of seniority, shall be entitled to participate in any benefits offered by the employer pursuant to established rules and practices relating to employees on leave of absence in effect with the employer at the time such person was called to duty as provided herein, and shall not be discharged from such position without cause within one year after restoration to the position.

C. It is understood and declared to be the intent of this Section that any person who is restored to a position in accordance with the provisions of Subsections A and B shall be so restored in such manner as to give him such status in his employment as he would have enjoyed if he had continued in such employment continuously from the time of his answering the call to state duty until the time of his restoration to such employment.

D. In the event any employer or his successor fails or refuses to comply with the provisions of this Section, mandamus proceedings may be instituted in the district court in and for the parish in which the employer or his successor maintains a place of business, specifically to require such employer or his successor to comply with such provisions and to compensate such person for any loss of wages or benefits suffered by reason of such employer's action, and any such compensation shall be in addition to and shall not be deemed to diminish any of the benefits of such provisions. Upon application to the district attorney of the parish or comparable official in which the employer or his successor maintains a place of business, by any person claiming to be entitled to the benefits of such provisions, the district attorney or official, if reasonably satisfied that the person so applying is entitled to such benefits, shall appear and act as attorney for such person in the amicable adjustment of the claim or in the filing of an appropriate pleading and the prosecution thereof specifically to require the employer or his successor to comply with the provisions. No fees or court costs shall be taxed against any person who may apply for such benefits. The employer or his successor shall be deemed the only necessary party defendant to any such action.

E. In any case in which two or more persons who are entitled to be restored to a position under the provisions of this Section or of any law relating to similar reemployment or reinstatement benefits left the same position in order to enter the state call to duty, the person who left the position first shall have the prior right to be restored thereto, without prejudice to the reemployment rights of the other person or persons to be restored.

F. The executive director of the Louisiana Workforce Commission or the director of the state Department of Civil Service shall render aid in the reinstatement of persons to their positions in accordance with the provisions of this Section.

Acts 1974, No. 622, §1; Acts 1992, No. 447, §4; Acts 2002, 1st Ex. Sess., No. 57, §1, eff. April 18, 2002; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 29:38.1 - Prohibition against discrimination in employment of members of Armed Forces Reserve or National Guard

§38.1. Prohibition against discrimination in employment of members of Armed Forces Reserve or National Guard

A. No person who is a member of a reserve component of the Armed Forces of the United States or who is a member of the Louisiana National Guard shall be denied employment, retention in employment or any promotion or other advantage of employment because of any obligation as a member of such reserve component or the Louisiana National Guard.

B. In the event any employer or his successor fails or refuses to comply with the provisions of this Section, mandamus proceedings may be instituted in the district court of the parish in which the employer or his successor maintains a place of business, specifically to require such employer or his successor to comply with such provisions and to compensate such person for any loss of wages or benefits suffered by reason of such employer's actions. Upon application to the district attorney of the parish in which the employer or his successor maintains a place of business, by any person claiming to be entitled to the benefits of such provisions, the district attorney, if reasonably satisfied that the person so applying is entitled to such benefits, shall appear and act as attorney for such person in the amicable adjustment of the claim or in the filing of an appropriate pleading and the prosecution thereof specifically to require the employer or his successor to comply with the provisions. No fees or court costs shall be taxed against any person who may apply for such benefits. The employer or his successor shall be deemed the only necessary party defendant to any such action.

Acts 1987, No. 918, §1, eff. July 20, 1987.



RS 29:38.2 - Prohibition against academic penalties against student members of the uniformed services of the United States

§38.2. Prohibition against academic penalties against student members of the uniformed services of the United States

A.(1) No student member of the uniformed services of the United States shall have his postsecondary education, including but not limited to colleges and universities, unnecessarily disrupted because of his military service, in accordance with the Board of Regents' "Policy on Reservist and National Guard Mobilization/Activation for Louisiana Public Postsecondary Education Institutions", (Section II, 8.2). No student member of the uniformed services of the United States shall have his postsecondary education, including but not limited to postsecondary proprietary schools, vocational, technical, or trade schools, or nonpublic colleges and universities licensed to do business within the state of Louisiana as provided by law, unnecessarily disrupted because of his service in the uniformed services.

(2)(a) Policies shall be developed jointly by the Board of Regents and the management boards of public postsecondary education to address academic matters of members of the uniformed services resulting from mobilization or activation to ensure that the pursuit of education is disrupted to the minimum extent possible and that no undue penalties are assessed due to a military call to service. The policies shall address the awarding of academic credits, grades, time frames for resumption of academic work, academic status upon reenrollment, scholarships, student grants and loans, student fees, assessments and tuition, and related matters relative to the disruption of academic pursuits due to the mobilization or activation of student members of the uniformed services of the United States.

(b) Proprietary schools and nonpublic colleges and universities licensed to do business in the state of Louisiana by the Board of Regents shall also adopt policies consistent to the maximum extent possible with the policies set forth in Subsection A of this Section.

B. The enforcement of this Section shall be reserved for the proper authority and the appropriate jurisdiction of the Board of Regents and the management boards of public postsecondary education or the successor of such boards, and the boards of trustees of the private colleges and universities in this state which award a baccalaureate or higher degree and which maintain and operate educational programs for which credits are given.

C. As used in this Section, "uniformed services of the United States" shall have the same meaning as defined in R.S. 29:403(11).

Added by Acts 1988, No. 187, §1, eff. July 1, 1988; Acts 1991, No. 113, §1, eff. June 30, 1991; Acts 2001, 2nd Ex. Sess., No. 9, §1, eff. Oct. 16, 2001.



RS 29:38.3 - Award of attorney's fees

§38.3. Award of attorney's fees

In those proceedings employed to redress prohibited practices under R.S. 29:38, 29:38.1 and 29:38.2, the court may award reasonable litigation expenses, including, but not limited, to attorney's fees upon good cause being shown, which cause may include the failure, refusal, or inability, of the district attorney to act as the service member's attorney pursuant to this statute.

Added by Acts 1988, No. 187, §1, eff. July 1, 1988.



RS 29:38.4 - Military police; extra compensation

§38.4. Military police; extra compensation

Any person employed as a military policeman by the Military Department, State of Louisiana, who is certified pursuant to the provisions of R.S. 40:2405, after completion of one year of service, shall be paid by the state additional salary at the same rate provided for police officers and deputy sheriffs, provided funds are available.

Acts 2001, 2nd Ex. Sess., No. 8, §1, eff. Oct. 16, 2001.



RS 29:39 - Organization, discipline and government

§39. Organization, discipline and government

All matters relating to the organization, discipline and government of the militia not otherwise provided for by laws of this state or of the United States, or the rules and regulations promulgated thereunder, shall be decided by the customs, regulations, and usage of the army and air force of the United States.

Acts 1974, No. 622, §1.



RS 29:40 - Leasing of airport space for military purposes

§40. Leasing of airport space for military purposes

The public advertising and bidding procedures governing the leasing of airport space shall not apply to the Department of Military Affairs of the state of Louisiana when leasing airport space at a publicly-owned airport for military purposes.

Acts 1984, No. 340, §2, eff. July 2, 1984.



RS 29:41 - Exposure to depleted uranium

§41. Exposure to depleted uranium

A. For the purposes of this Section, the following terms shall have the following meanings:

(1) "Depleted uranium" means uranium containing less uranium-235 than the naturally occurring distribution of uranium isotopes.

(2) "Eligible member" means a member who served in the Persian Gulf War, as defined in 38 USC 101, or in an area designated as a combat zone by the president of the United States during Operation Enduring Freedom or Operation Iraqi Freedom.

(3) "Member of the armed forces" or "member" means a member of the armed forces of the United States, including the Louisiana National Guard, who is a resident of this state.

(4) "Veteran" means a member who served as an eligible member.

B. On and after October 1, 2005, any eligible member or veteran who returns or has returned to this state after service in an area designated as a combat zone by the president of the United States and who has been assigned a risk level I or II for depleted uranium exposure by his branch or service, or any other member or veteran who has reason to believe that he was exposed to depleted uranium during such service, shall have the right to a best practice health screening test for exposure to depleted uranium using a bioassay procedure involving sensitive methods capable of detecting depleted uranium at low levels and the use of equipment with the capacity to discriminate between different radioisotopes in naturally occurring levels of uranium and the characteristic ratio and marker for depleted uranium.

C. On or before October 1, 2005, the adjutant general of the Louisiana National Guard shall submit a report to the House Judiciary Committee and Senate Judiciary B Committee on the scope and adequacy of training received by members of the armed forces on detecting whether their service as eligible members is likely to entail, or to have entailed, exposure to depleted uranium. The report shall include an assessment of the feasibility and cost of adding predeployment training concerning potential exposure to depleted uranium and other toxic chemical substances and the precautions recommended under combat and noncombat conditions while in a combat zone.

D. The expenditure or appropriation of state funds for the purposes of providing testing pursuant to this Section is prohibited.

Acts 2005, No. 69, §1.



RS 29:42 - Design-build contracts; hurricane-impacted areas

§42. Design-build contracts; hurricane-impacted areas

A. Notwithstanding any law to the contrary, the adjutant general and the Military Department, with the approval of the commissioner of administration, may utilize the design-build method on any infrastructure construction project in an area where a gubernatorial declared state of emergency exists due to Hurricane Katrina or Rita declared pursuant to the provisions of R.S. 29:721 et seq., including those areas where infrastructure is adversely impacted by permanent personnel or unit relocation.

B. Every design-builder shall be duly licensed and registered to do business in the state of Louisiana, if required by law, as either an architect, an engineer, or a general contractor. Each design-builder shall have the following rights and powers:

(1) The design-builder may sublet responsibility for professional design services to an individual, firm, or corporation duly licensed and registered in the state of Louisiana to provide professional design services.

(2) The design-builder may sublet responsibility for construction or other services requiring a contractor's or trade subcontractor's license to persons or entities duly registered, licensed, or otherwise qualified to provide those services as required by law.

(3) The design-builder may contract with the Military Department, state of Louisiana, as part of a design-build contract to provide professional services or construction services that the design-builder is not itself licensed, registered, or otherwise qualified in accordance with this Section.

C.(1) A notice of intent to select a design-builder for design-build services and to request letters of interest and statements of qualifications from qualified firms or teams shall be distributed by the department through advertisement in the Daily Journal of Commerce, the Baton Rouge Advocate, the New Orleans Times Picayune, the Shreveport Times, the Monroe News Star, the Lake Charles American Press, the St Bernard Voice, any additional newspaper in the state of Louisiana with a circulation of more than fifty thousand, by appearance on the Military Department's Internet home page, and by other means to ensure adequate response, including newspapers, trade journals, and other forms of media which may be appropriate for specialty services. All notices of intent shall be advertised a minimum of thirty days prior to the deadline for receipt of responses and shall contain a brief description of the project, the required scope of services, and sufficient information for design-build entities to determine their interest and to enable them to submit a letter of interest and statement of qualifications. The department may readvertise the notice of intent using additional media or publications in an attempt to solicit additional responses if the number of responses received by the department is inadequate.

(2)(a) The department may use a private design professional to develop the description of the project and the required scope of services; however, if the department uses a private design professional, the private design professional shall be selected in accordance with the rules and regulations of the Office of Contractual Review and R.S. 39:1481 et seq.

(b) The description of the project and the required scope of services shall include design criteria, analyses, reports, and cost estimates for the design-build project as prepared by a private design professional or the department.

(c) The design-build entity shall include a registered design professional who shall be independent from the department's private design professional and shall be named in the design-build entity's proposal.

D. The department shall identify all required information in the notice of intent and in the standard response forms provided by the department. The notice of intent shall include statements of qualification by credentials and experience of design component members for the areas of expertise specific to the project and statements of qualification by experience and resources of the constructions team component. The completed response form and any other required information shall be transmitted to the department by the responding entity prior to the deadline to submit such forms and information as provided in the notice of intent. Any response failing to meet all of the requirements contained in the notice of intent shall not be considered by the department. False or misrepresented information furnished in response to a notice of intent shall be grounds for rejection by the department.

E.(1) A primary design-build evaluation committee shall evaluate the responses to the notice of intent received by the department. The following general criteria used by the primary evaluation committee in evaluating responses to the notice of intent for design-build services shall apply to both the design and construction components of any responding entity:

(a) Experience of both the design and construction entity components and of key personnel as related to the project under construction.

(b) Past performance of department projects.

(c) Any project-specific criteria as may apply to project needs.

(2) The primary evaluation committee shall evaluate the letters of interest from responding entities on the basis of the criteria set forth in this Subsection and shall select a short list of not fewer than three and no more than five of the highest rated entities. However, if fewer than three letters of interest from responding entities are received by the Military Department, the division of administration shall have discretion to approve proceeding with the design-build process. The primary evaluation committee may, at its discretion, be assisted by other department personnel in its evaluation of an entity's qualifications. The primary design-build evaluation committee shall present its short list to the construction facilities management officer for recommendation to the adjutant general. The short-listed entities shall be invited by the adjutant general to submit a detailed technical and cost proposal for the design-build project. The invitation from the adjutant general to the short-listed entities shall specify a deadline for submission of such proposals.

F.(1) Depending upon the complexity of the project and the degree of flexibility in the approach to design and construction methods, the specific requirements of the technical proposal shall be identified by the department to the entities making the short list by means of a "scope of services package". Generally, the technical proposal shall include discussions of design strategy and preliminary design concepts, construction sequencing, techniques, materials, and methods, the schedule for commencement and completion of all phases of work, and a lump sum cost for all services in fulfillment of the requirements and within the constraints of the "scope of services package".

(2) For more complex projects and projects with scopes which permit flexibility and innovation in the design and construction approach, the department shall compensate all short-listed entities for the expense of preparing the technical proposal. The amount of compensation paid for the technical proposal shall be predetermined by the department and shall be revealed to the entity at the time the entity is notified of its selection to the short list. The department may use concepts submitted by any paid short-listed entity to design and construct the project.

G. The construction and facilities management officer (CFMO), with the concurrence of the adjutant general, shall establish a technical review committee for evaluation of design-build proposals. The technical review committee shall include representatives from the construction, building design, and planning sections of the department. The CFMO, with the concurrence of the adjutant general, shall assign a project manager, who shall become chairman of the technical review committee for the project. The technical review committee, including the project manager, shall identify specific technical elements of the project, depending upon the characteristics of the project, to be included in the technical score. Additionally, the CFMO, with the concurrence of the adjutant general, may select additional department engineering and technical experts, and nationally recognized design-build experts to serve as committee members to score each technical element of the project. Members of the technical review committee shall not have served as members of the primary evaluation committee. Each member of the technical review committee shall make his scoring of assigned elements available for public review. Such scores shall be considered public record.

H.(1) An adjusted score approach shall be used by the department in determining the winning proposal. An adjusted score shall be determined using the following three components:

(a)(i) The technical score determined by the technical review committee. Weighing factors may be assigned to each element depending on its relative magnitude or significance to the overall project. Each technical review committee member shall rate his assigned element of the proposal from each of the entities on the short list and shall submit such scores to the chairman of the technical review committee. The schedule and price bid shall not be made known to the technical review committee during the scoring process. The chairman of the technical review committee shall adjust the scores for any applicable weighing factors and shall determine the total technical score for each proposal.

(ii) Prior to determining the adjusted score, the chairman of the technical review committee shall notify each design-build proposer, in writing, of each proposer's final technical score. A proposer may request, in writing, no later than ten business days from the date of the chairman's notice, a review of its final technical score by the CFMO or his designated representative. If any proposer requests a review of its total technical score, the CFMO shall hold a hearing to review such within a reasonable time after the request has been received by the CFMO. The CFMO shall give the requesting proposer reasonable notice of the time and place of such hearing. The requesting proposer may appear at the hearing and present facts and arguments in support of the request for review of its final total technical score.

(iii) The CFMO shall present his findings from the hearing to the adjutant general. The adjutant general shall determine what action shall be taken regarding the proposer's request to review its final technical score. Except as provided for in R.S. 48:250.2(D), the adjutant general's decision shall be final and not subject to appeal by any legal process.

(b) The time value, consisting of the product of the proposed contract time expressed in calendar days multiplied by the value-per-calendar-day expressed in dollars established by the department and included in the "scope of services package".

(c) The price proposal.

(2) The winning proposal shall be the proposal with the lowest adjusted score. The adjusted score for each entity's design-build proposal shall be determined by the following formula: adjusted score = (price bid + time value) divided by the technical score. If the time value is not used, the adjusted score shall be determined by the following formula: adjusted score = price bid divided by technical score.

I. Upon request by the adjutant general, the commissioner of administration is authorized to waive or suspend the provisions of R.S. 38:2181 et seq., R.S. 39:1481 et seq., and R.S. 39:1551 et seq. When procurements are made which would otherwise be subject to the provisions of R.S. 38:2181 et seq., R.S. 39:1481 et seq., or R.S. 39:1551 et seq., procedures and requirements set forth in R.S. 38:2212(D)(2) shall be complied with. Additionally, the Military Department shall at a minimum:

(1) Establish a centralized point of contact that monitors all transactions conducted without strict statutory compliance and maintains copies of all documentation.

(2) Solicit competitive quotes and/or offers from at least three potential offerers, whenever possible, and take the necessary steps to assess that fair and equitable pricing is being offered.

(3) Only issue payments of contractors, suppliers, or vendors after verification that all goods, services, and repairs meet contract requirements.

Acts 2006, 1st Ex. Sess., No. 38, §1, eff. Feb. 23, 2006; Acts 2008, No. 317, §1, eff. June 17, 2008.

NOTE: See Acts 2006, 1st Ex. Sess., No. 38, §2. Provisions of the Act become void and have no effect after June 30, 2010.



RS 29:61 - Name; creation

SUBPART B. LOUISIANA MILITARY ADVISORY COUNCIL

§61. Name; creation

The Louisiana Military Advisory Council is hereby established within the Department of Economic Development.

Added by Acts 2012, No. 810, §2.



RS 29:62 - Membership; officers, and terms of office

§62. Membership; officers, and terms of office

A. The council shall be composed of twenty-five members.

(1) Six members of the council shall be comprised as follows:

(a) The governor of Louisiana, or his designee.

(b) The adjutant general of Louisiana, or his designee.

(c) The president of the Louisiana State Senate, or a state senator designated by the president.

(d) The speaker of the Louisiana House of Representatives, or a state representative designated by the speaker.

(e) The secretary of the Department of Economic Development, or his designee.

(f) The secretary of the Department of Veterans Affairs, or his designee.

(2) The governor shall appoint nineteen members in accordance with the following provisions:

(a) The chair of the Louisiana Employer Support of the Guard and Reserve.

(b) The president of Barksdale Forward, or an advocate for Barksdale Air Force Base.

(c) The president of Fort Polk Progress, or an advocate for Fort Polk Progress.

(d) The president of Callendar Commitment, or an advocate for the Naval Air Station Joint Reserve Base in Belle Chasse, Louisiana, and constituent units.

(e) The chair of the New Orleans Mayor's Military Advisory Council, or an advocate for the Marine Corps Support Facility located in New Orleans, Louisiana, or for the United States Coast Guard Eighth District, or for the United States Army Corps of Engineers.

(f) Five members shall be appointed from retired flag, general, or O-6 officers, or a command sergeant major representing each of the armed services, national guard, and the reserves.

(3) Nine members shall be appointed at-large and shall be representative of national defense and homeland security businesses with operations in Louisiana, elected officials of an installation community, or president of a regional economic development organization.

B.(1) The five retired military personnel members appointed by the governor shall serve staggered terms so that two appointments shall expire at two years, one appointment shall expire at three years, and two appointments shall expire at four years, from the dates of initial appointment.

(2) The nine at-large members appointed by the governor shall serve staggered terms so that three appointments shall expire at two years, three appointments shall expire at three years, and three shall expire at four years, from the dates of initial appointment.

(3) Thereafter, each appointment shall serve a four-year term.

C. A vacancy on the council shall be filled in the same manner as the original appointment.

D. The governor shall appoint the chair and vice chair of the council from its membership. All other officers as deemed necessary by the council shall be elected from its membership.

E. There shall be an executive director, appointed by the governor, who shall provide administrative and staff support for the council. The executive director shall have authority to contract for services, expend funds, and operate the normal business activities of the commission.

Added by Acts 2012, No. 810, §2.



RS 29:63 - Meetings; quorum

§63. Meetings; quorum

The council shall meet biannually and at any other time that the chair may deem necessary to call a meeting of the council.

Added by Acts 2012, No. 810, §2.



RS 29:64 - Compensation

§64. Compensation

A. Council members and military liaisons shall not receive additional compensation or a per diem from the office of the governor for serving on the board.

B. Council members who are employees or elected public officials of the state of Louisiana or a political subdivision of the state of Louisiana may seek reimbursement of travel expenses from their employing department, agency, office, or elected office, in accordance with office of state procurement travel guide PPM 49.

C. Any member of the council who is also a member of the Louisiana Legislature may seek per diem from the Senate or House of Representatives, as appropriate, for their attendance at board meetings or services rendered on behalf of the board.

Added by Acts 2012, No. 810, §2; Acts 2014, No. 864, §§4 and 5.



RS 29:65 - Duties and powers

§65. Duties and powers

A. The duties and objectives of the members of the council shall include but are not limited to the following:

(1) Provide a public forum for issues concerning the installations and units of the armed forces located in Louisiana and the military and retired military personnel and their families who reside in Louisiana.

(2) Formulate goals and objectives to enhance cooperation, coordination, communication, and understanding among the military, United States Department of Defense, the Louisiana congressional delegation, the communities in the state interfacing with the military, and state and local government agencies.

(3) Study and determine the means to increase and strengthen the state's support to the armed forces of the United States located within the state.

(4) Review and disseminate information about proposed legislation related to and directly impacting the military communities within the state.

(5) Propose and sponsor activities, legislation, initiatives, programs, or projects which support and enhance the military's activities within the state or which enhance or improve the quality of life for the military communities.

(6) Collect information about and become familiar with the concerns and activities of local communities in enhancing and supporting their respective military bases.

(7) Conduct an analysis of the strengths of each military base and share the evaluation with the affected community.

(8) In partnership with the Department of Economic Development and local communities, conduct ongoing analyses of current and proposed changes to the mission and military force structure and alignment of the United States Department of Defense.

(9) Identify the most effective methods and practices used by local communities to address the issue of military base support and enhancement and disseminate such best practices among affected communities.

(10) Ensure that affected communities and stakeholders are informed of and invited to assist and support state-level efforts to affect statewide coordination of information gathering, strategy development, and the sharing of best practices.

(11) Educate the legislature on the importance of supporting legislation relating to the state's military bases.

(12) Ensure that the council is strategically positioned to interface with decision makers in the executive branch of the federal government, national and state homeland security agencies, intelligence agencies, and the United States Congress, concerning the state's military installations and major units.

(13) Research and identify best practices and strategies throughout the country with respect to other military communities in order to leverage the state's competitive advantage.

(14) Increase public awareness of the presence and value of United States military installations and their missions in Louisiana and public investment in supporting the state's military bases.

B. The council shall submit an annual report on the first day of January to the governor to provide the status of and progress achieved on the issues addressed in Subsection A of this Section.

C. The council shall make, or cause to be made, all such studies, reviews, or analysis which it finds necessary to effect the duties and objectives expressed above, including but not limited to a quadrennial statewide and regional military economic impact analysis.

D. For purposes of this Section, "military" shall mean the Active National Guard, Reserve, and retired military personnel from any branch of the military.

Added by Acts 2012, No. 810, §2.



RS 29:66 - Funding and expenses

§66. Funding and expenses

The council may receive and expend funds made available from any source, including donations or gifts of money or services from public or private organizations, to be utilized for the purposes of the council.

Added by Acts 2012, No. 810, §2.



RS 29:67 - Working groups

§67. Working groups

A. The council shall establish the following working groups:

(1) Military Sustainment Working Group.

(a) The Military Sustainment Working Group shall interface directly with military installation and command leadership on matters related to mission sustainment, quality of life, installation operations, and community and state relations.

(b) The Military Sustainment Working Group shall meet regularly, no less than eight times annually, and at the call of the chair.

(c) The Military Sustainment Working Group shall receive, collate, prioritize, and present to the council no less than twice annually the key initiatives derived from Subparagraph (a) of this Paragraph.

(d) The Military Sustainment Working Group will report no less than twice annually to the council on recommendations to optimize conditions in Subparagraph (a) of this Paragraph and a strategic plan to achieve optimal conditions.

B. The council may create working groups composed of council members, stakeholders, and non-council members, which meet in accordance with the open meetings laws, as provided for in R.S. 42:12, et seq.

Added by Acts 2012, No. 810, §2.



RS 29:68 - Coordination; state government

§68. Coordination; state government

All departments, commissions, boards, offices, entities, agencies, and officers of the state of Louisiana, or any political subdivision thereof, are authorized and directed to cooperate with the council in implementing the provisions of this Subpart.

Added by Acts 2012, No. 810, §2.



RS 29:101 - Article 1. Definitions

PART II. LOUISIANA CODE OF MILITARY JUSTICE

SUBPART A. DEFINITIONS

§101. Article 1. Definitions

A. In this code, unless the context otherwise requires:

(1) "State military forces" means the national guard of the state, as defined in Section 101(3), (4) and (6) of Title 32, United States Code, and any other military forces organized under the laws of the state, when not in a status subjecting them to jurisdiction under Chapter 47 of Title 10, United States Code.

(2) "Commanding officer" includes only commissioned officers.

(3) "Superior commissioned officer" means a commissioned officer superior in rank or command.

(4) "Enlisted member" means a person in an enlisted grade.

(5) "Grade" means a step or degree, in a graduated scale of office or military rank, that is established and designated as a grade by law or regulation.

(6) "Rank" means the order of precedence among members of the state military forces.

(7) "Duty status" means duty in the state military forces under an order issued by authority of law, and includes travel to and from such duty.

(8) "Military court" means a court-martial or a court of inquiry.

(9) "Military judge" means an official of a general or special court-martial detailed in accordance with R.S. 29:126.

(10) "Legal officer" means any commissioned officer of the state military forces designated to perform legal duties for a command.

(11) "State judge advocate" means the commissioned officer responsible for supervising the administration of military justice in the state military forces.

(12) "Accuser" means a person who signs and swears to charges, any person who directs that charges nominally be signed and sworn to by another, and any person who has an interest other than an official interest in the prosecution of the accused.

(13) "State" means the state of Louisiana.

(14) "Adjutant general" means the officer who, under the laws of this state, performs the duties of that office.

(15) "Oath" includes affirmation.

B. Other terms not specifically defined herein shall be defined by military rules or regulations and customs and usage of the national guard and armed forces of the United States.

C. If a term is not defined either in Subsection A or as provided in Subsection B, it shall receive the construction and usage customarily accorded by reference to dictionaries of the English language.

Acts 1974, No. 621, §1; Acts 1992, No. 530, §1, eff. July 1, 1992.



RS 29:102 - Article 2. Persons subject to this code

§102. Article 2. Persons subject to this code

A. This code applies to all members of the state military forces when not subject to the Uniform Code of Military Justice and while in a duty status or during a period of time in which the member is under lawful order to be in a duty status.

B. For purposes of Article 112a of this code, members of the state military forces shall be considered to be in a duty status at all times during said membership.

C. However, the processing of charges and all proceedings, including trial, may be conducted without regard to the duty status of the accused.

Acts 1974, No. 621, §1. Amended by Acts 1979, No. 717, §1; Acts 1992, No. 530, §1, eff. July 1, 1992; Acts 1999, No. 284, §2.



RS 29:103 - Article 3. Jurisdiction to try certain personnel

§103. Article 3. Jurisdiction to try certain personnel

A. Each person discharged from the state military forces who is later charged with having fraudulently obtained his discharge is subject to trial by court-martial on that charge and is after apprehension subject to this code while in the custody of the military for that trial. Upon conviction of that charge he is subject to trial by court-martial for all offenses under this code committed before the fraudulent discharge.

B. No person who has deserted from the state military forces may be relieved from amenability to the jurisdiction of this code by virtue of a separation from any later period of service.

Acts 1974, No. 621, §1; Acts 1992, No. 530, §1, eff. July 1, 1992.



RS 29:104 - Article 4. [Reserved]

§104. Article 4. [Reserved]



RS 29:105 - Article 5. Territorial applicability of the code

§105. Article 5. Territorial applicability of the code

This code applies in all places.

Acts 1974, No. 621, §1.



RS 29:106 - Article 6. Judge advocates and legal officers

§106. Article 6. Judge advocates and legal officers

A. The adjutant general shall appoint an officer of the state military forces as state judge advocate. To be eligible for appointment, an officer must have been a member of the bar of the highest court of the state for at least five years.

B. The adjutant general shall appoint judge advocates and legal officers upon the recommendation of the state judge advocate. To be eligible for appointment, judge advocates and legal officers must be officers of the state military forces and members of the bar of a federal court or of the highest court of a state.

C. The state judge advocate or his assistants shall make frequent inspections in the field in supervision of the administration of military justice.

D. Convening authorities shall at all times communicate directly with their staff judge advocates or legal officers in matters relating to the administration of military justice; and the staff judge advocate or legal officer of any command is entitled to communicate directly with the staff judge advocate or legal officer of a superior or subordinate command, or with the state judge advocate.

E. No person who has acted as a member, military judge, trial counsel, assistant trial counsel, defense counsel, assistant defense counsel, or investigating officer in any case may later act as staff judge advocate or legal officer to any reviewing authority upon the same case.

Acts 1974, No. 621, §1.



RS 29:107 - Article 7. Apprehension

SUBPART B. APPREHENSION AND RESTRAINT

§107. Article 7. Apprehension

A. Apprehension is the taking of a person into custody.

B. Any person authorized by this code or by Chapter 47 of Title 10, United States Code, or by regulations issued under either, to apprehend persons subject to this code, any marshal of a court-martial appointed pursuant to the provisions of this code, and any civil officer or peace officer having authority to apprehend offenders under the laws of the United States or of a state, may do so upon reasonable belief that an offense has been committed and that the person apprehended committed it.

C. Commissioned officers, warrant officers, petty officers and noncommissioned officers have authority to quell quarrels, frays, and disorders among persons subject to this code and to apprehend persons subject to this code who take part therein.

Acts 1974, No. 621, §1; Acts 1992, No. 530, §1, eff. July 1, 1992.



RS 29:108 - Article 8. Warrant of arrest, issuance, contents, service

§108. Article 8. Warrant of arrest, issuance, contents, service

A. A warrant of arrest for the purposes of securing the presence of an accused at any court-martial proceedings or in execution of a sentence of confinement may be issued by a special or general court-martial convening authority.

B. The warrant issued under this Article shall:

(1) Be in writing and be in the name of the state of Louisiana;

(2) State the date when issued and the municipality or parish where issued;

(3) State the name and rank of the person to be arrested;

(4) State the offense charged against the person to be arrested;

(5) Command that the person against whom the complaint was made be arrested, conducted to a designated civil or military facility under the control of the state or federal government, placed in custody as directed, and booked; and

(6) Be signed by an authorized officer of the armed forces of this state.

The warrant of arrest shall specify the amount of bail.

C. The warrant shall be directed to all peace officers in the state and provost marshal of the armed forces of the state or the federal government. Such officers shall have the power and authority to conduct the arrested person to the designated facility without regard to territorial jurisdiction.

Added by Acts 1980, No. 214, §1. Acts 1992, No. 530, §1, eff. July 1, 1992.



RS 29:109 - Article 9. Imposition of restraint

§109. Article 9. Imposition of restraint

A. Arrest is the restraint of a person by an order, not imposed as a punishment for an offense, directing him to remain within certain specified limits. Confinement is the physical restraint of a person.

B. An enlisted member may be ordered into arrest or confinement by any commissioned officer by an order, oral or written, delivered in person or through other persons subject to this code or through any person authorized by this code to apprehend persons. A commanding officer may authorize warrant officers, petty officers, or noncommissioned officers to order enlisted members of his command or subject to his authority into arrest or confinement.

C. A commissioned officer or a warrant officer may be ordered into arrest or confinement only by a commanding officer to whose authority he is subject, by an order, oral or written, delivered in person, or by another commissioned officer. The authority to order such persons into arrest or confinement may not be delegated.

D. No person may be ordered into arrest or confinement except for probable cause.

E. This Section does not limit the authority of persons authorized to apprehend offenders to secure the custody of an alleged offender until proper authority may be notified.

Acts 1974, No. 621, §1. Amended by Acts 1978, No. 166, §1.



RS 29:110 - Article 10. Restraint of persons charged with offenses

§110. Article 10. Restraint of persons charged with offenses

Any person subject to this code charged with an offense under this code may be ordered into arrest or, under extraordinary circumstances, into confinement. When any person subject to this code is placed in arrest or confinement prior to trial, within twenty-four hours of arrest or confinement, the accused shall be informed of the specific wrong of which he is accused and appointed military defense counsel. Arrest or confinement prior to trial shall not exceed seventy-two hours unless approved by a military judge in writing which is provided to the appointed military defense counsel.

Acts 1974, No. 621, §1; Acts 1992, No. 530, §1, eff. July 1, 1992; Acts 2007, No. 309, §1, eff. July 1, 2007.



RS 29:111 - Article 11. Place of confinement, reports and receiving of prisoners

§111. Article 11. Place of confinement, reports and receiving of prisoners

A. Persons confined other than in a guard house, whether before or during trial by court-martial, shall be confined in any place of confinement under the control of any of the armed forces or in any penal or correctional institution under the control of the state, or which the state may be allowed to use.

B. No provost marshal, commander of a guard, master at arms, warden, keeper, or officer of a place of confinement designated in Subsection A of this Section, may refuse to receive or keep any prisoner committed to his charge, when the committing person furnishes a statement, signed by him, of the offense charged against the prisoner.

C. Every commander of a guard, master at arms, warden, keeper, or officer of a place of confinement designated in Subsection A of this Section, to whose charge a prisoner is committed shall, within twenty-four hours after that commitment or as soon as he is relieved from guard, report to the commanding officer of the prisoner the name of the prisoner, the offense charged against him, and the name of the person who ordered or authorized the commitment.

Acts 1974, No. 621, §1.



RS 29:112 - Article 12. [Reserved]

§112. Article 12. [Reserved]



RS 29:113 - Article 13. Punishment prohibited before trial

§113. Article 13. Punishment prohibited before trial

No person being held in pretrial confinement may be subjected to punishment or penalty other than arrest or confinement upon the charges pending against him, nor shall the arrest or confinement imposed upon him be any more rigorous than the circumstances require to insure his presence at trial, but he may be subjected to minor punishment during that period for infractions of discipline.

Acts 1974, No. 621, §1; Acts 1992, No. 530, §1, eff. July 1, 1992.



RS 29:114 - Article 14. Delivery of offenders to civil authorities

§114. Article 14. Delivery of offenders to civil authorities

A. Under such regulations as may be prescribed, a person subject to this code who is on duty status who is accused of an offense against civil authority may be delivered, upon request, to the civil authority for trial.

B. When delivery under this Article is made to any civil authority of a person undergoing sentence of a court-martial, the delivery, if followed by conviction in a civil tribunal, interrupts the execution of the sentence of the court-martial, and the offender after having answered to the civil authorities of his offense shall, upon the request of competent military authority, be returned to the place of original custody for the completion of his sentence.

Acts 1974, No. 621, §1; Acts 1992, No. 530, §1, eff. July 1, 1992.



RS 29:114A - Article 14a. Bail

§114a. Article 14a. Bail

A. Any person in confinement charged with or convicted of an offense under this code is entitled to bail pending finality of the sentence. The amount of such bail shall be fixed by the convening authority who ordered the confinement and shall not exceed two hundred fifty dollars by a summary court-martial convening authority, one thousand dollars by a special court-martial convening authority, and two thousand dollars by a general court-martial convening authority. Any person in confinement may invoke the supervisory jurisdiction of a military judge on the claim that the convening authority has improperly refused bail or a reduction of bail.

B. Factors in determining amount of bail. The amount of bail shall be such as in the judgment of the convening authority will insure the presence of the accused before the proper court martial, having regard to:

(1) The seriousness of the offense charged;

(2) The weight of the evidence against the defendant;

(3) The previous criminal record of the defendant;

(4) The ability of the defendant to give bail; and

(5) Any other circumstances affecting the probability of the defendant's appearance.

C. An order fixing the amount of bail shall be in writing, specify the amount of the bail, and designate the officer or officers authorized to accept the bail, and must be signed by the convening authority.

D. The qualifications of sureties, the bail undertaking the various types of bail authorized, the rights of surety, the surrender or arrest of the accused, and the exoneration of the surety, shall be governed by the applicable Louisiana law.

E. Proceedings relating to the forfeiture of bail and the collection thereof shall be conducted by the appropriate district attorney under the applicable Louisiana law, before the district court of the district in which the court-martial proceeding was held.

Added by Acts 1975, No. 577, §1; Acts 1992, No. 530, §1, eff. July 1, 1992.



RS 29:115 - Article 15. Commanding officer's nonjudicial punishment

SUBPART C. NONJUDICIAL PUNISHMENT

§115. Article 15. Commanding officer's nonjudicial punishment

A. Under such regulations as may be prescribed, limitations may be placed on the powers granted by this Article with respect to the kind and amount of punishment authorized, the categories of commanding officers and warrant officers exercising command authorized to exercise those powers, the applicability of this Article to an accused who demands trial by court-martial, and the kinds of court-martial to which the case may be referred upon such a demand. However, except in the case of a member attached to or embarked in a vessel, punishment may not be imposed upon any member of the state military forces under this Article if the member has, before the imposition of such punishment demanded trial by court-martial in lieu of such punishment. Under similar regulations, rules may be prescribed with respect to the suspension of punishments authorized hereunder. If authorized by such regulations as may be prescribed, the governor, the adjutant general, or an officer of a general or flag rank in command may delegate his powers under this Article to a principal assistant who is a member of the state military forces.

B. Subject to Subsection A of this Article, any commanding officer may, in addition to or in lieu of admonition or reprimand, impose one or more of the following disciplinary punishments for minor offenses without the intervention of a court-martial:

(1) Upon officers of this command:

(a) restriction to certain specified limits, with or without suspension from duty, for not more than fifteen consecutive days;

(b) if imposed by the governor, the adjutant general, or an officer of a general or flag rank in command:

(i) arrest in quarters for not more than fifteen consecutive days;

(ii) forfeiture of pay of not more than one thousand dollars;

(c) A fine of not more than one hundred dollars;

(2) Upon other military personnel of his command:

(a) forfeiture of pay of not more than fifty dollars;

(b) reduction to the next inferior pay grade, if the grade from which demoted is within the promotion authority of the officer imposing the reduction or any officer subordinate to the one who imposes the reduction;

(c) extra duties, including fatigue or other duties, for not more than fourteen consecutive days;

(d) restriction to certain specified limits, with or without suspension from duty, for not more than fourteen consecutive days;

(e) if imposed by an officer of the grade of major or lieutenant commander, or above:

(i) forfeiture of pay of not more than one hundred dollars;

(ii) reduction to the lowest or any intermediate pay grade, if the grade from which demoted is within the promotion authority of the officer imposing the reduction or any officer subordinate to the one who imposes the reduction, but an enlisted member in a pay grade above E-4 may not be reduced more than two pay grades;

(iii) the punishment authorized under Subparagraph B(2)(c);

(iv) the punishment authorized under Subparagraph B(2)(d).

(f) A fine of not more than twenty-five dollars.

No two or more of the punishments of arrest in quarters, extra duties, and restriction may be combined to run consecutively in the maximum amount imposable for each. Whenever any of those punishments are combined to run consecutively, there must be an apportionment.

C. An officer in charge may impose upon enlisted members assigned to the unit of which he is in charge such of the punishments authorized under Paragraph B(2)(a) to (e) as may be prescribed by regulation.

D. The officer who imposes the punishment authorized in Subsection B, or his successors in command, may, at any time, suspend probationally a reduction in grade or a forfeiture imposed under Subsection B, whether or not executed. In addition, he may, at any time, remit or mitigate any part or amount of the unexecuted punishment and may set aside in whole or in part the punishment, whether executed or unexecuted, and restore all rights, privileges and property affected. He may also mitigate reduction in grade to forfeiture of pay. When mitigating:

(1) arrest in quarters to restriction;

(2) confinement on bread and water or diminished rations to extra duties or restriction, or both; or

(3) extra duties to restriction; the mitigated punishment shall not be for a greater period than the punishment mitigated. When mitigating reduction in grade to forfeiture of pay, the amount of the forfeiture shall not be greater than the amount that could have been imposed initially under this Section by the officer who imposed the punishment mitigated.

E. A person punished under this Section who considers his punishment unjust or disproportionate to the offense may, through the proper channel, appeal to the next superior authority up to the governor. The appeal shall be promptly forwarded and decided, but the person punished may in the meantime be required to undergo the punishment adjudged. The superior authority may exercise the same powers with respect to the punishment imposed as may be exercised under Subsection D, by the officer who imposed the punishment. Before acting on an appeal from a punishment of:

(1) arrest in quarters for more than seven days;

(2) forfeiture of pay of more than fifty dollars;

(3) reduction of one or more pay grades from the fourth or a higher pay grade; the authority who is to act on the appeal shall refer the case to a staff judge advocate or legal officer for consideration and advice, and may so refer the case upon appeal from any punishment imposed under Subsection B.

F. The imposition and enforcement of disciplinary punishment under this Section for any act or omission is not a bar to trial by court-martial for a serious crime or offense growing out of the same act or omission, and not properly punishable under this Section; but the fact that a disciplinary punishment has been enforced may be shown by the accused upon trial, and when so shown shall be considered in determining the measure of punishment to be adjudged in the event of a finding of guilty.

G. Whenever a punishment of forfeiture of pay is imposed under this Subsection, the forfeiture may apply to pay accruing on or after the date that punishment is imposed and to any pay accrued before that date.

H. Repealed by Acts 1992, No. 530, §2, eff. July 1, 1992.

Acts 1974, No. 621, §1. Amended by Acts 1978, No. 166, §2; Acts 1992, No. 530, §§1 and 2, eff. July 1, 1992; Acts 2007, No. 309, §1, eff. July 1, 2007.



RS 29:116 - Article 16. Courts-martial classified

SUBPART D. COURT-MARTIAL JURISDICTION

§116. Article 16. Courts-martial classified

The three kinds of courts-martial in the state military forces are:

(1) general courts-martial, consisting of:

(a) a military judge and not less than six members; or

(b) only a military judge, if before the court is assembled the accused, knowing the identity of the military judge, and after consultation with defense counsel, requests in writing a court composed only of a military judge and the military judge approves;

(2)(a) special courts-martial, consisting of a military judge and not less than six members; or

(b) only a military judge, if before the court is assembled the accused, knowing the identity of the military judge, and after consultation with defense counsel, requests in writing a court composed only of a military judge and the military judge approves;

(3) summary courts-martial, consisting of one commissioned officer.

Acts 1974, No. 621, §1. Amended by Acts 1976, No. 568, §1; Acts 2007, No. 309, §1, eff. July 1, 2007.



RS 29:117 - Article 17. Jurisdiction of courts-martial in general

§117. Article 17. Jurisdiction of courts-martial in general

Each component of the state military forces has court-martial jurisdiction over all persons subject to this code. The exercise of jurisdiction by one component over personnel of another component of the same state's military forces shall be in accordance with applicable regulations.

Acts 1974, No. 621, §1; Acts 1992, No. 530, §1, eff. July 1, 1992.



RS 29:118 - Article 18. General courts-martial

§118. Article 18. General courts-martial

A. In the National Guard not in federal service, general courts-martial may be convened by the governor or the adjutant general.

B. A general court-martial may sentence to:

(1) A fine of not more than one thousand dollars.

(2) Forfeiture of pay and allowances.

(3) A reprimand.

(4) Dismissal, bad conduct discharge, or dishonorable discharge.

(5) Reduction of a noncommissioned officer to the ranks.

(6) Confinement of not more than two years.

(7) Any combination of these punishments.

Acts 1974, No. 621, §1; Acts 1992, No. 530, §1, eff. July 1, 1992; Acts 1993, No. 771, §1; Acts 2007, No. 309, §1, eff. July 1, 2007.



RS 29:119 - Article 19. Special courts-martial

§119. Article 19. Special courts-martial

A. In the national guard not in federal service, the commanding officer of a garrison, fort, post, camp, air base, auxiliary air base, or other place where troops are on duty, or of a brigade, regiment, wing, group, detached battalion, separate squadron, or other detached command, may convene special courts-martial. Special courts-martial may also be convened by superior authority.

B. A special court-martial may not try a commissioned officer.

C. A special court-martial may sentence to:

(1) A fine of not more than two hundred dollars.

(2) Forfeiture of pay and allowances.

(3) A reprimand.

(4) Bad conduct discharge or dishonorable discharge.

(5) Reduction of a noncommissioned officer to the ranks.

(6) Confinement of not more than twelve months.

(7) Any combination of these punishments.

Acts 1974, No. 621, §1. Amended by Acts 1979, No. 717, §1; Acts 1992, No. 530, §1, eff. July 1, 1992; Acts 2007, No. 309, §1, eff. July 1, 2007.



RS 29:120 - Article 20. Summary courts-martial

§120. Article 20. Summary courts-martial

A. In the national guard not in federal service, the commanding officer of a garrison, fort, post, camp, air base, auxiliary air base, or other place where troops are on duty, or of a brigade, regiment, wing, group, detached battalion, detached squadron, detached company or other detachment, may convene a summary court-martial consisting of one commissioned officer. The proceedings shall be informal.

B. Summary courts-martial shall not have jurisdiction over officers.

C. A summary court-martial may sentence to:

(1) Confinement of not more than one week;

(2) Reduction of enlisted personnel to the lowest grade;

(3) A fine of not more than one hundred dollars;

(4) Forfeiture of up to one month pay and allowances;

(5) A reprimand; or

(6) Any combination of these punishments.

Acts 1974, No. 621, §1. Amended by Acts 1978, No. 166, §3; Acts 1992, No. 530, §1, eff. July 1, 1992; Acts 2007, No. 309, §1, eff. July 1, 2007.



RS 29:121 - Article 21. Confinement instead of fine

§121. Article 21. Confinement instead of fine

A. In the national guard not in federal service, a court-martial may, instead of imposing a fine, sentence to confinement for not more than one day for each dollar of the authorized fine or combination thereof.

B. In no case shall the confinement imposed under this provision exceed the maximum confinement as provided by Article 18 of this Code.

Acts 1992, No. 530, §1, eff. July 1, 1992.



RS 29:122 - Article 22. Who may convene general courts-martial

SUBPART E. APPOINTMENT AND COMPOSITION

OF COURTS-MARTIAL

§122. Article 22. Who may convene general courts-martial

General courts-martial may be convened by the governor or the adjutant general.

Acts 1974, No. 621, §1; Acts 2007, No. 309, §1, eff. July 1, 2007.



RS 29:123 - Article 23. Who may convene special courts-martial

§123. Article 23. Who may convene special courts-martial

Special courts-martial may be convened by any person who may convene a general court-martial, an officer of general or flag rank in command, the commanding officer of a garrison, fort, post, camp, air base, auxiliary air base, naval base or station, or other place where members of the state military forces are on duty, or of a brigade, regiment, wing, group, vessel, detached battalion, separate squadron, or other detached command. If any such officer is an accuser, the court shall be convened by superior competent authority, and may in any case be convened by such authority if considered advisable by him. The governor may by regulations restrict the authority to convene special courts-martial to designated commands and attach units thereto for the administration of military justice.

Acts 1974, No. 621, §1.



RS 29:124 - Article 24. Who may convene summary courts-martial

§124. Article 24. Who may convene summary courts-martial

A. Summary courts-martial may be convened by any person who may convene a general or special court-martial, and the commanding officer of a detached company or other detachment.

B. When only one commissioned officer is present with a command or detachment he shall be the summary courts-martial of that command or detachment and shall hear and determine all summary court-martial cases brought before him. Summary courts-martial may, however, be convened in any case by superior competent authority when considered desirable by him.

C. The governor may by regulations restrict the authority to convene summary courts-martial to designated commands and attach units thereto for the administration of military justice.

Acts 1974, No. 621, §1.



RS 29:125 - Article 25. Who may serve as members of courts-martial

§125. Article 25. Who may serve as members of courts-martial

A. Any commissioned officer of or on duty with the state military forces is eligible to serve as a member of all courts-martial for the trial of any person who may lawfully be brought before such courts for trial.

B. Any warrant officer of or on duty with the state military forces is eligible to serve on general and special courts-martial for the trial of any person, other than a commissioned officer, who may lawfully be brought before such courts for trial.

C.(1) Any enlisted member of the state military forces who is not a member of the same unit as the accused is eligible to serve on general and special courts-martial for the trial of any enlisted member of the state military forces who may lawfully be brought before such courts for trial, but he shall serve as a member of a court only if, before the conclusion of a session called by the military judge under Article 39(A) prior to trial or, in the absence of such a session, before the court is assembled for the trial of the accused, the accused personally has requested in writing that enlisted members serve on it. After such a request the accused may not be tried by a general court-martial, the membership of which does not include enlisted members in a number comprising at least one-third of the total membership of the court, unless eligible members cannot be obtained on account of physical conditions or military exigencies. If such members cannot be obtained, the court may be assembled and the trial held without them, but the convening authority shall make a detailed written statement, to be appended to the record, stating why they could not be obtained.

(2) In this Section, the word "unit" means any regularly organized body of the state military forces not larger than a company, a squadron, a division of the naval militia, or a body corresponding to one of them.

D.(1) When it can be avoided, no person subject to this code may be tried by a court-martial any member of which is junior to him in rank or grade.

(2) When convening a court-martial, the convening authority shall detail as members thereof such members of the state military force as, in his opinion, are best qualified for the duty by reason of age, education, training, experience, length of service, and judicial temperament. No member of the state military force is eligible to serve as a member of a general court-martial when he is the accuser or a witness for the prosecution or has acted as investigating officer or as counsel in the same case.

Acts 1974, No. 621, §1. Amended by Acts 1976, No. 568, §1.



RS 29:126 - Article 26. Military judge of a general or special court-martial

§126. Article 26. Military judge of a general or special court-martial

A. The authority convening a general or a special court-martial shall detail a military judge thereto. A military judge shall preside over each open session of the court-martial to which he has been detailed.

B. A military judge shall be a commissioned officer of a state military force who is a member of the bar of the highest court of a state, or a member of the bar of a federal court, and who is certified to be qualified for such duty by a state judge advocate.

C. The military judge of a general or special court-martial shall be designated by the state judge advocate, or his designee, for detail by the convening authority, and, unless the court-martial was convened by the governor neither the convening authority nor any member of his staff shall prepare or review any report concerning the effectiveness, fitness, or efficiency of the military judge so detailed, which relates to his performance of duty as a military judge.

D. No person is eligible to act as a military judge in a case if he is the accuser or a witness for the prosecution or has acted as investigating officer or as a counsel in the same case.

E. The military judge of a court-martial may not consult with the members of the court except in the presence of the accused, trial counsel, and defense counsel, nor may he vote with members of the court.

Acts 1974, No. 621, §1. Amended by Acts 1976, No. 568, §1.



RS 29:127 - Article 27. Detail of trial counsel and defense counsel

§127. Article 27. Detail of trial counsel and defense counsel

A. For each general and special court-martial the authority convening the court shall detail trial counsel and defense counsel, and such assistants as he considers appropriate. No person who has acted as investigating officer, military judge, or court member in any case may act later as trial counsel, assistant trial counsel, or, unless expressly requested by the accused, as defense counsel or assistant defense counsel in the same case. No person who has acted for the prosecution may act later in the same case for the defense, nor may any person who has acted for the defense act later in the same case for the prosecution.

B. Trial counsel or defense counsel detailed for a general court-martial:

(1) must be a person who is a member of the bar of the highest court of a state, or a member of the board of a federal court; and

(2) must be certified as competent to perform such duties by the state judge advocate.

C. In the case of a special court-martial:

(1) the accused shall be afforded the opportunity to be represented at the trial by counsel having the qualifications prescribed under Subsection B of this Section unless counsel having such qualifications cannot be obtained on account of physical conditions or military exigencies. If counsel having such qualifications cannot be obtained the court may be convened and the trial held by the convening authority shall make a detailed written statement, to be appended to the record stating why counsel with such qualifications could not be obtained;

(2) if the trial counsel is qualified to act as counsel before a general court-martial, the defense counsel detailed by the convening authority must be a person similarly qualified; and

(3) if the trial counsel is a member of the bar of the highest court of a state, the defense counsel detailed by the convening authority must be one of the foregoing.

Acts 1974, No. 621, §1.



RS 29:128 - Article 28. Detail or employment of reporters and interpreters

§128. Article 28. Detail or employment of reporters and interpreters

Under such regulations as the governor may prescribe, the convening authority of a general or special court-martial or court of inquiry shall detail or employ qualified court reporters, who shall record the proceedings of and testimony taken before that court. Under like regulations the convening authority of a military court may detail or employ interpreters who shall interpret for the court.

Acts 1974, No. 621, §1.



RS 29:129 - Article 29. Absent and additional members

§129. Article 29. Absent and additional members

A. No member of a general court-martial may be absent or excused after the court has been assembled for the trial of the accused except for physical disability or as the result of a challenge or by order of the convening authority for good cause.

B. Whenever a general court-martial, other than a general court-martial composed of a military judge only, is reduced below five members, the trial may not proceed unless the convening authority details new members sufficient in number to provide not less than five members. The trial may proceed with the new members present after the recorded evidence previously introduced before the members of the court has been read to the court in the presence of the military judge, the accused, and counsel for both sides.

C. If the military judge of a court-martial composed of a military judge only, is unable to proceed with the trial because of physical disability, as a result of a challenge, or for other good cause, the trial shall proceed, subject to any applicable conditions of Article 16(1)(b) of the Louisiana Code of Military Justice after the detail of a new military judge as if no evidence had previously been introduced unless a verbatim record of the evidence previously introduced or a stipulation thereof is read in court in the presence of the new military judge, the accused and counsel for both sides.

Acts 1974, No. 621, §1. Amended by Acts 1976, No. 568, §1.



RS 29:130 - Article 30. Charges and specifications

SUBPART F. PRE-TRIAL PROCEDURE

§130. Article 30. Charges and specifications

A. Charges and specifications shall be signed by a person subject to this code under oath before a person authorized by this code to administer oaths and shall state:

(1) that the signer has personal knowledge of, or has investigated, the matters set forth therein; and

(2) that they are true in fact to the best of his knowledge and belief.

B. Upon the preferring of charges, the proper authority shall take immediate steps to determine what disposition should be made thereof in the interest of justice and discipline, and the person accused shall be informed of the charges against him as soon as practicable.

Acts 1974, No. 621, §1.



RS 29:131 - Article 31. Compulsory self incrimination prohibited

§131. Article 31. Compulsory self incrimination prohibited

A. No person subject to this code may compel any person to incriminate himself or to answer any question the answer to which may tend to incriminate him.

B. No person subject to this code may interrogate, or request any statement from, an accused or a person suspected of an offense without first informing him of the nature of the accusation and advising him that he does not have to make any statement regarding the offense of which he is accused or suspected and that any statement made by him may be used as evidence against him in a trial by court-martial.

C. No person subject to this code may compel any person to make a statement or produce evidence before any military tribunal if the statement or evidence is not material to the issue and may tend to degrade him.

D. No statement obtained from any person in violation of this Section, or through the use of coercion, unlawful influence, or unlawful inducement may be received in evidence against him in a trial by court-martial.

Acts 1974, No. 621, §1.



RS 29:132 - Article 32. Investigation

§132. Article 32. Investigation

A. No charge or specification may be referred to a general court-martial for trial until a thorough and impartial investigation of all the matters set forth therein has been made. This investigation shall include inquiry as to the truth of the matter set forth in the charges, consideration of the form of charges, and a recommendation as to the disposition which should be made of the case in the interest of justice and discipline.

B. The accused shall be advised of the charges against him and of his right to be represented at that investigation by counsel. Upon his own request he shall be represented by civilian counsel if provided by him at his own expense or military counsel of his own selection if such counsel is reasonably available, or by counsel detailed by the officer exercising general court-martial jurisdiction over the command. At that investigation full opportunity shall be given to the accused to cross-examine witnesses against him if they are available and to present anything he may desire in his own behalf, either in defense or mitigation, and the investigating officer shall examine available witnesses requested by the accused. If the charges are forwarded after the investigation, they shall be accompanied by a statement of the substance of the testimony taken on both sides and a copy thereof shall be given to the accused.

C. If an investigation of the subject matter of an offense has been conducted before the accused is charged with the offense, and if the accused was present at the investigation and afforded the opportunities for representation, cross-examination, and presentation prescribed in Subsection (B), no further investigation of that charge is necessary under this Section unless it is demanded by the accused after he is informed of the charge. A demand for further investigation entitles the accused to recall witnesses for further cross-examination and to offer any new evidence in his own behalf.

D. The requirements of this Section are binding on all persons administering this code but failure to follow them does not divest a military court of jurisdiction.

Acts 1974, No. 621, §1.



RS 29:133 - Article 33. Forwarding of charges

§133. Article 33. Forwarding of charges

When a person is held for trial by general court-martial the commanding officer shall, within eight days after the accused is ordered into arrest or confinement, if practicable, forward the charges, together with the investigation and allied papers, to the person exercising general court-martial jurisdiction. If that is not practicable, he shall report in writing to that person the reasons for delay.

Acts 1974, No. 621, §1.



RS 29:134 - Article 34. Advice of state judge advocate and reference for trial

§134. Article 34. Advice of state judge advocate and reference for trial

A. Before directing the trial of any charge by general court-martial, the convening authority shall refer it to the state judge advocate for consideration and advice. The convening authority may not refer a charge to a general court-martial for trial unless he has found that the charge alleges an offense under this code and is warranted by evidence indicated in the report of the investigation.

B. If the charges or specifications are not formally correct or do not conform to the substance of the evidence contained in the report of the investigating officer, formal corrections, and such changes in the charges and specifications as are needed to make them conform to the evidence may be made.

Acts 1974, No. 621, §1.



RS 29:135 - Article 35. Service of charges; continuance

§135. Article 35. Service of charges; continuance

The trial counsel to whom court-martial charges are referred for trial shall cause to be served upon the accused a copy of the charges upon which trial is to be had. Upon a showing of good cause, the military judge in a general or special court-martial may grant a continuance of any hearing in which the presence of the accused is required.

Acts 1974, No. 621, §1. Amended by Acts 1979, No. 717, §1.



RS 29:136 - Article 36. Governor may prescribe rules

SUBPART G. TRIAL PROCEDURE

§136. Article 36. Governor may prescribe rules

A. The procedure, including modes of proof, in cases before military courts may be prescribed by the governor by regulations which shall, so far as he considers practicable, apply the principles of law and the rules of evidence generally recognized in the trial of criminal cases in this state, but which may not be contrary to or inconsistent with this code.

B. All rules and regulations made under this Section shall be uniform insofar as practicable.

Acts 1974, No. 621, §1.



RS 29:137 - Article 37. Unlawfully influencing action of court

§137. Article 37. Unlawfully influencing action of court

A. No authority convening a general, special, or summary court-martial nor any other commanding officer, or officer serving on the staff thereof, may censure, reprimand, or admonish the court or any member, military judge, or counsel thereof, with respect to the findings or sentence adjudged by the court, or with respect to any other exercise of its or his functions in the conduct of the proceeding. No person subject to this code may attempt to coerce or, by an unauthorized means, influence the action of the court-martial or any other military tribunal or any member thereof, in reaching the findings or sentence in any case, or the action of any convening, approving, or reviewing authority with respect to his judicial acts. The foregoing provisions of this Subsection shall not apply with respect to:

(1) general instructional or informational courses in military justice if such courses are designed solely for the purpose of instructing members of a command in the substantive and procedural aspects of courts-martial, or

(2) to statements and instructions given in open court by the military judge, president of a special court-martial, or counsel.

B. In the preparation of an effectiveness, fitness, or efficiency report or any other report or document used in whole or in part for the purpose of determining whether a member of the state military force is qualified to be advanced in grade, or in determining the assignment or transfer of a member of the state military force, or in determining whether a member of the state military force should be retained on active duty, no person subject to this code may, in preparing any such report:

(1) consider or evaluate the performance of duty of any such member as a member of a court-martial, or

(2) give a less favorable rating or evaluation of any member of the state military forces because of the zeal with which such member, as counsel, represented any accused before a court-martial.

Acts 1974, No. 621, §1.



RS 29:138 - Article 38. Duties of trial counsel and defense counsel

§138. Article 38. Duties of trial counsel and defense counsel

A. The trial counsel of a general or special court-martial shall prosecute in the name of the state, and shall, under the direction of the court, prepare the record of the proceedings.

B. The accused has the right to be represented in his defense before a general or special court-martial by civilian counsel if provided by him at his own expense, or by military counsel of his own selection if reasonably available, or by the defense counsel detailed under Article 27 of this code. Should the accused have counsel of his own selection, the defense counsel, and assistant defense counsel, if any, who were detailed, shall, if the accused so desires, act as his associate counsel; otherwise they shall be excused by the military judge or by the president of a court-martial without a military judge.

C. In every court-martial proceeding, the defense counsel may, in the event of conviction, forward for attachment to the record of proceedings a brief of such matters he feels should be considered in behalf of the accused on review, including any objection to the contents of the record which he considers appropriate.

D. An assistant trial counsel of a general court-martial may, under the direction of the trial counsel or when he is qualified to be a trial counsel as required by R.S. 29:127, perform any duty imposed by law, regulation, or the custom of the service upon the trial counsel of the court. An assistant trial counsel of a special court-martial may perform any duty of the trial counsel.

E. An assistant defense counsel of a general or special court-martial may, under the direction of the defense counsel or when he is qualified to be the defense counsel as required by R.S. 29:127, perform any duty imposed by law, regulation, or the custom of the service upon counsel for the accused.

Acts 1974, No. 621, §1.



RS 29:139 - Article 39. Sessions

§139. Article 39. Sessions

A. At any time after the service of charges which have been referred for trial to a court-martial composed of a military judge and members, the military judge may, subject to R.S. 29:135, call the court into session without the presence of the members for the purpose of:

(1) hearing and determining motions raising defenses or objections which are capable of determination without trial of the issues raised by a plea of not guilty;

(2) hearing and ruling upon any matter which may be ruled upon by the military judge under this code, whether or not the matter is appropriate for later consideration or decision by the members of the court;

(3) if permitted by regulations of the governor, holding the arraignment and receiving the pleas of the accused; and

(4) performing any other procedural function which may be performed by the military judge under this code or under rules prescribed pursuant to R.S. 29:136 and which does not require the presence of the members of the court.

These proceedings shall be conducted in the presence of the accused, the defense counsel, and the trial counsel and shall be made a part of the record.

B. When the members of a court-martial deliberate or vote, only the members may be present. All other proceedings, including any other consultation of the members of the court with counsel or the military judge, shall be made a part of the record and shall be in the presence of the accused, the defense counsel, the trial counsel, and in cases in which a military judge has been detailed to the court, the military judge.

Acts 1974, No. 621, §1.



RS 29:140 - Article 40. Continuances

§140. Article 40. Continuances

The military judge or a court-martial without a military judge may, for reasonable cause, grant a continuance to any party for such time, and as often, as may appear to be just.

Acts 1974, No. 621, §1.



RS 29:141 - Article 41. Challenges

§141. Article 41. Challenges

A. The military judge and the members of a general court-martial may be challenged by the accused or the trial counsel for cause stated to the court. The military judge or, if none, the court shall determine the relevancy and validity of challenges for cause, and may not receive a challenge to more than one person at a time. Challenges by the trial counsel shall ordinarily be presented and decided before those by the accused are offered.

B. Each accused and the trial counsel is entitled to one peremptory challenge, but the military judge may not be challenged except for cause.

Acts 1974, No. 621, §1. Amended by Acts 1976, No. 568, §1.



RS 29:142 - Article 42. Oaths

§142. Article 42. Oaths

Before performing their respective duties, military judges, members of a general court-martial, trial counsel, assistant trial counsel, defense counsel, assistant defense counsel, reporters and interpreters shall take an oath to perform their duties faithfully. The form of the oath, the time and place of the taking thereof, the manner of recording the same, and whether the oath shall be taken for all cases in which these duties are to be performed or for a particular case, shall be as prescribed in regulations of the governor. These regulations may provide that an oath to perform faithfully duties as a military judge, trial counsel, assistant trial counsel, defense counsel or assistant defense counsel may be taken at any time by any judge advocate or legal officer, or other person certified to be qualified or competent for the duty, and if such an oath is taken it need not again be taken at the time the judge advocate or legal officer is detailed to that duty.

Acts 1974, No. 621, §1. Amended by Acts 1976, No. 568, §1.



RS 29:143 - Article 43. Statute of limitations

§143. Article 43. Statute of limitations

A. A person charged with desertion or absence without leave in time of war, or with aiding the enemy or with mutiny may be tried and punished at any time without limitation.

B. Except as otherwise provided in this Article, a person charged with desertion in time of peace or with the offense punishable under R.S. 29:231 and 29:232 is not liable to be tried by court-martial if the offense was committed more than three years before the receipt of sworn charges and specifications by an officer exercising summary court-martial jurisdiction over the command.

C. Except as otherwise provided in this Section, a person charged with any offense is not liable to be tried by court-martial or punished under R.S. 29:115 if the offense was committed more than two years before the receipt of sworn charges and specifications by an officer exercising summary court-martial jurisdiction over the command or before the imposition of punishment under R.S. 29:115.

D. Periods in which the accused was absent from Louisiana or in the hands of the enemy shall be excluded in computing the period of limitation prescribed in this Article.

Acts 1974, No. 621, §1.



RS 29:144 - Article 44. Former jeopardy

§144. Article 44. Former jeopardy

A. No person may, without his consent, be tried a second time for the same offense.

B. No proceeding in which an accused has been found guilty by a court-martial upon any charge or specification is a trial in the sense of this Section until the finding of guilty has become final after review of the case has been fully completed.

C. A proceeding which, after the introduction of evidence but before a finding, is dismissed or terminated by the convening authority or on motion of the prosecution for failure of available evidence or witnesses without any fault of the accused is a trial in the sense of this Section.

Acts 1974, No. 621, §1.



RS 29:145 - Article 45. Pleas of the accused

§145. Article 45. Pleas of the accused

A. If an accused after arraignment makes an irregular pleading, or after a plea of guilty sets up matter inconsistent with the plea, or if it appears that he has entered the plea of guilty improvidently or through lack of understanding of its meaning and effect, or if he fails or refuses to plead, a plea of not guilty shall be entered in the record, and the court shall proceed as though he had pleaded not guilty.

B. With respect to any charge or specification to which a plea of guilty has been made by the accused and accepted by the military judge, or by a court-martial without a military judge, a finding of guilty of the charge or specification may, if permitted by regulations of the governor, be entered immediately. This finding shall constitute the finding of the court unless the plea of guilty is withdrawn prior to the announcement of the sentence, in which event the proceedings shall continue as though the accused had pleaded not guilty.

Acts 1974, No. 621, §1. Amended by Acts 1976, No. 568, §1.



RS 29:146 - Article 46. Opportunity to obtain witnesses and other evidence

§146. Article 46. Opportunity to obtain witnesses and other evidence

The trial counsel, the defense counsel, and the court-martial shall have equal opportunity to obtain witnesses and other evidence in accordance with such regulations as the governor may prescribe. Process issued in court-martial cases to compel witnesses to appear and testify and to compel the production of other evidence shall be similar to that which civil courts of this state having criminal jurisdiction may lawfully issue and shall run to any part of the state and may be executed by civil officers of this state.

Acts 1974, No. 621, §1.



RS 29:147 - Article 47. Refusal to appear or testify

§147. Article 47. Refusal to appear or testify

A. Any person not subject to this code who:

(1) has been duly subpoenaed to appear as a witness or to produce books and records before a military court or before any military or civil officer designated to take a deposition to be read in evidence before such a court;

(2) has been duly paid or tendered the fees and mileage of a witness at the rates allowed to witnesses attending the courts of the state; and

(3) willfully neglects or refuses to appear, or refuses to qualify as a witness or to testify or to produce any evidence which that person may have been legally subpoenaed to produce;

is guilty of an offense against the state.

B. Any person who commits an offense named in Subsection A shall be tried on information in a state district court and jurisdiction is conferred upon those courts for that purpose. Upon conviction, such a person shall be punished by a fine of not more than five hundred dollars, or imprisonment for not more than six months, or both.

C. The district attorney shall, upon the certification of the facts to him by the military court, file a bill of information against and prosecute any person violating this section.

D. The fees and mileage of witnesses shall be advanced or paid out of the appropriations for the compensation of witnesses.

Acts 1974, No. 621, §1.



RS 29:148 - Article 48. Contempts

§148. Article 48. Contempts

A. A military judge of a special or general court-martial has the duty to require that court-martial proceedings shall be conducted with dignity and in an orderly and expeditious manner and to control the proceedings so that justice is done. A military judge may hold contempt hearings at any time during or after the completion of a court-martial. As such, the military judge of a special or general court-martial shall have the same powers as that of a judge for a state district court for punishments of contempt of court as provided for in the Code of Criminal Procedure.

B. A court-martial, provost court, or military commission may punish for contempt any person who uses any menacing word, sign, or gesture in its presence, or who disturbs its proceedings by any riot or disorder.

C. The punishment may not exceed confinement for thirty days or a fine of one hundred dollars, or both.

Acts 1974, No. 621, §1; Acts 2009, No. 169, §1, eff. June 26, 2009.



RS 29:149 - Article 49. Depositions

§149. Article 49. Depositions

A. At any time after charges have been signed, as provided in R.S. 29:130, any party may take oral or written depositions unless the military judge or court-martial without a military judge hearing the case, or if the case is not being heard, an authority competent to convene a court-martial for the trial of those charges forbids it for good cause. If a deposition is to be taken before charges are referred for trial, such an authority may designate commissioned officers to represent the prosecution and the defense and may authorize those officers to take the deposition of any witness.

B. The party at whose instance a deposition is to be taken shall give to every other party reasonable written notice of the time and place for taking the deposition.

C. Depositions may be taken before and authenticated by any military or civil officer authorized by the laws of this state or by the laws of the place where the deposition is taken to administer oaths.

D. A duly authenticated deposition taken upon reasonable notice to the other parties, so far as otherwise admissible under the rules of evidence, may be read in evidence before any court-martial or in any proceeding before a court of inquiry, if it appears:

(1) that the witness is a nonresident, or resides beyond the distance of one hundred miles from the place of trial or hearing;

(2) that the witness by reason of death, age, sickness, bodily infirmity, imprisonment, military necessity, nonamenability to process, or other reasonable cause, is unable or refuses to appear and testify in person at the place of trial or hearing; or

(3) that the present whereabouts of the witness is unknown.

Acts 1974, No. 621, §1.



RS 29:150 - Article 50. Admissibility of records of courts of inquiry

§150. Article 50. Admissibility of records of courts of inquiry

A. In any case not extending to the dismissal of a commissioned officer, the sworn testimony, contained in the duly authenticated record of proceedings of a court of inquiry, of a person whose oral testimony cannot be obtained, may, if otherwise admissible under the rules of evidence, be read in evidence by any party before a court-martial if the accused was a party before the court of inquiry and if the same issue was involved or if the accused consents to the introduction of such evidence.

B. Such testimony may be read in evidence only by the defense in cases extending to the dismissal of a commissioned officer.

C. Such testimony may also be read in evidence before a court of inquiry or a military board.

Acts 1974, No. 621, §1.



RS 29:151 - Article 51. Voting and rulings

§151. Article 51. Voting and rulings

A. Voting by members of a general court-martial on the findings and on the sentence, shall be by secret written ballot. The junior member of the court shall count the votes. The count shall be checked by the president who shall forthwith announce the result of the ballot to the members of the court.

B. The military judge shall rule upon all questions of law and all interlocutory questions, arising during the proceedings. Any such ruling made by the military judge upon any question of law or any interlocutory question other than the factual issue of mental responsibility of the accused is final and constitutes the ruling of the court. However, the military judge may change his ruling at any time during the trial.

C. Before a vote is taken on the findings, the military judge shall, in the presence of the accused and counsel, instruct the members of the court as to the elements of the offense and charge them:

(1) that the accused must be presumed to be innocent until his guilt is established by legal and competent evidence beyond reasonable doubt;

(2) that in the case being considered, if there is a reasonable doubt as to the guilt of the accused, the doubt must be resolved in favor of the accused and he must be acquitted;

(3) that, if there is a reasonable doubt as to the degree of guilt, the finding must be in a lower degree as to which there is no reasonable doubt; and

(4) that the burden of proof of establishing the guilt of the accused beyond reasonable doubt is upon the state.

D. Subsections A, B and C of this Section do not apply to a court-martial composed of a military judge only. The military judge of such a court-martial shall determine all questions of law and fact arising during the proceedings, and, if the accused is convicted, adjudge an appropriate sentence. The military judge of such a court-martial shall make a general finding and shall in addition on request find the facts specially. If an opinion or memorandum of decision is filed, it will be sufficient if the findings of fact appear therein.

Acts 1974, No. 621, §1. Amended by Acts 1976, No. 568, §1.



RS 29:152 - Article 52. Number of votes required

§152. Article 52. Number of votes required

A. No person may be convicted of an offense, except as provided in Article 45(B) or by the concurrence of two-thirds of the members present at the time the vote is taken.

B. All other questions to be decided by the members of a general court-martial shall be determined by a majority vote, but a determination to reconsider a finding of guilty or to reconsider a sentence, with a view toward decreasing it, may be made by any lesser vote which indicates that the reconsideration is not opposed by the number of votes required for that finding or sentence. A tie vote on a challenge disqualifies the member challenged. A tie vote on a motion for a finding of not guilty or on a motion relating to the question of the accused's sanity is a determination against the accused. A tie vote on any other question is a determination in favor of the accused.

Acts 1974, No. 621, §1. Amended by Acts 1976, No. 568, §1.



RS 29:153 - Article 53. Court to announce action

§153. Article 53. Court to announce action

A court-martial shall announce its findings and sentence to the parties as soon as determined.

Acts 1974, No. 621, §1.



RS 29:154 - Article 54. Record of trial

§154. Article 54. Record of trial

A. Each general court-martial shall keep a separate record of the proceedings in each case brought before it, and the record shall be authenticated by the signature of the military judge. If the record cannot be authenticated by the military judge by reason of his death, disability or absence, it shall be authenticated by the signature of the trial counsel or by that of a member if the trial counsel is unable to authenticate it by reason of his death, disability, or absence. In a court-martial consisting of only a military judge the record shall be authenticated by the court reporter under the same conditions which would impose such a duty on a member under this Subparagraph. If the proceedings have resulted in an acquittal of all charges and specifications or, if not affecting a general or flag officer, in a sentence not including discharge or confinement and not in excess of that which may otherwise be adjudged by a special court-martial, the record shall contain such matters as may be prescribed by regulations of the governor.

B. Each special and summary court-martial shall keep a separate record of the proceedings in each case, and the record shall contain the matter and shall be authenticated in the manner required by such regulations as the governor may prescribe.

C. A copy of the record of the proceedings of each general and special court-martial shall be given to the accused as soon as it is authenticated.

Acts 1974, No. 621, §1.



RS 29:155 - Article 55. Cruel and unusual punishments prohibited

SUBPART H. SENTENCES

§155. Article 55. Cruel and unusual punishments prohibited

Punishment by flogging, or by branding, marking or tattooing on the body, or any other cruel or unusual punishment, may not be adjudged by any court-martial or inflicted upon any person subject to this code. The use of irons, single or double, except for the purpose of safe custody, is prohibited.

Acts 1974, No. 621, §1.



RS 29:156 - Article 56. Maximum limits

§156. Article 56. Maximum limits

The punishment which a court-martial may direct for an offense may not exceed limits prescribed by this code. Under such regulations as the governor may prescribe, limitations may be placed upon the kind and amount of punishment authorized for each offense.

Acts 1974, No. 621, §1.



RS 29:157 - Article 57. Effective date of sentences

§157. Article 57. Effective date of sentences

A. Whenever a sentence of a court-martial as lawfully adjudged and approved includes a forfeiture of pay or allowances in addition to confinement not suspended or deferred, the forfeiture may apply to pay or allowances becoming due on or after the date the sentence is approved by the convening authority. No forfeiture may extend to any pay or allowances accrued before that date.

B. The effective date of a sentence to confinement shall be as set forth in regulations prescribed by the governor.

C. All other sentences of courts-martial are effective on the date ordered executed.

D. On application by an accused who is under sentence to confinement that has not been ordered executed, the convening authority or, if the accused is no longer under his jurisdiction, the person exercising general court-martial jurisdiction, may in his sole discretion defer service of the sentence to confinement. The deferment shall terminate when the sentence is ordered executed. The deferment may be rescinded at any time by the officer who granted it or, if the accused is no longer under his jurisdiction, by the person exercising general court-martial jurisdiction.

Acts 1974, No. 621, §1. Amended by Acts 1979, No. 717, §1.



RS 29:158 - Article 58. Execution of confinement

§158. Article 58. Execution of confinement

A. Under such instructions as the governor may prescribe, a sentence of confinement adjudged by a court-martial, whether or not the sentence includes discharge or dismissal, and whether or not the discharge or dismissal has been executed, may be carried into execution by confinement in any place of confinement under the control of any of the armed forces of this state or in any penal or correctional institution under the control of this state, or which this state may be allowed to use. Persons so confined in a penal or correctional institution not under the control of one of the armed forces are subject to the same discipline and treatment as persons confined or committed by the courts of this state.

B. No confinement ordered by a court-martial shall be at hard labor.

Acts 1974, No. 621, §1; Acts 2007, No. 309, §1, eff. July 1, 2007.



RS 29:158A - Article 58a. Sentences; reduction in enlisted grade upon approval

§158a. Article 58a. Sentences; reduction in enlisted grade upon approval

A. Unless otherwise provided in regulations to be prescribed by the governor, a court-martial sentence of an enlisted member in a pay grade above E-1, as approved by the convening authority, that includes a dishonorable discharge or bad conduct discharge reduces that member to pay grade E-1, effective on the date of that approval.

B. If the sentence of a member who is reduced in pay grade under Subsection A of this Section is set aside or disapproved, or, as finally approved, does not include any punishment named in Subsection A of this Section, the rights and privileges of which he was deprived because of that reduction shall be restored to him and he shall be entitled to the pay and allowances to which he would have been entitled, for the period the reduction was in effect, had he not been so reduced.

Acts 1974, No. 621, §1. Acts 1984, No. 502, §1.



RS 29:158B - Article 58b. Enforcement of fines

§158b. Article 58b. Enforcement of fines

When a sentence, including a fine, or a finally approved adjudication of pecuniary liability under a report of survey has been ordered executed, the collection of the fine or the adjudication of pecuniary liability may be made executory and enforced by the attorney general in the district in which the court martial was held or in the parish of residence of the accused or person against whom the pecuniary charge was raised in the same manner as a money judgment in a civil case or by the withholding of any funds due the accused from the state or any of its agencies in accordance with regulations prescribed by the governor. To the extent not prohibited by federal laws, or regulations, a fine may be enforced by withholding federal funds due the accused.

Added by Acts 1975, No. 577, §1; Amended by Acts 1979, No. 717, §1; Acts 1987, No. 888, §1.



RS 29:159 - Article 59. Error of law; lesser included offense

SUBPART I. REVIEW OF COURTS-MARTIAL

§159. Article 59. Error of law; lesser included offense

A. A finding or sentence of a court-martial may not be held incorrect on the ground of an error of law unless the error materially prejudices the substantial rights of the accused.

B. Any reviewing authority with the power to approve or affirm a finding of guilty may approve or affirm, instead, so much of the finding as includes a lesser included offense.

Acts 1974, No. 621, §1.



RS 29:160 - Article 60. Initial action on the record

§160. Article 60. Initial action on the record

After a trial by court-martial the record shall be forwarded to the convening authority, and action thereon may be taken by the person who convened the court, a commissioned officer commanding for the time being, a successor in command, or the person exercising general court-martial jurisdiction.

Acts 1974, No. 621, §1.



RS 29:161 - Article 61. Same; general court-martial records

§161. Article 61. Same; general court-martial records

The convening authority shall refer the record of each general court-martial to the state judge advocate, who shall submit his written opinion thereon to the convening authority. If the final action of the court has resulted in an acquittal of all charges and specifications, the opinion shall be limited to questions of jurisdiction and shall be forwarded with the record to the convening authority.

Acts 1974, No. 621, §1; Acts 2007, No. 309, §1, eff. July 1, 2007.



RS 29:162 - Article 62. Reconsideration and revision

§162. Article 62. Reconsideration and revision

A. If a specification before a court-martial has been dismissed on motion and the ruling does not amount to a finding of not guilty, the convening authority may return the record to the court for reconsideration of the ruling and any further appropriate action.

B. Where there is an apparent error or omission in the record or where the record shows improper or inconsistent action by a court-martial with respect to a finding or sentence which can be rectified without material prejudice to the substantial rights of the accused, the convening authority may return the record to the court for appropriate action. In no case, however, may the record be returned:

(1) for reconsideration of a finding of not guilty of any specification, or a ruling which amounts to a finding of not guilty;

(2) for reconsideration of a finding of not guilty of any charge, unless the record shows a finding of guilty under a specification laid under that charge, which sufficiently alleges a violation of some Section of this code; or

(3) for increasing the severity of the sentence unless the sentence prescribed for the offense is mandatory.

Acts 1974, No. 621, §1.



RS 29:163 - Article 63. Rehearings

§163. Article 63. Rehearings

A. If the convening authority disapproves the findings and sentence of a court-martial he may, except where there is lack of sufficient evidence in the record to support the findings, order a rehearing. In such a case he shall state the reasons for disapproval. If he disapproves the findings and sentence and does not order a rehearing, he shall dismiss the charges.

B. Each rehearing shall take place before a court-martial composed of members not members of the court-martial which first heard the case. Upon a rehearing the accused may not be tried for any offense of which he was found not guilty by the first court-martial, and no sentence in excess of or more severe than the original sentence may be imposed, unless the sentence is based upon a finding of guilty of an offense not considered upon the merits in the original proceedings, or unless the sentence prescribed for the offense is mandatory.

Acts 1974, No. 621, §1.



RS 29:164 - Article 64. Approval by the convening authority

§164. Article 64. Approval by the convening authority

In acting on the findings and sentence of a court-martial, the convening authority may approve only such findings of guilty, and the sentence or such part or amount of the sentence, as he finds correct in law and fact and as he in his discretion determines should be approved. Unless he indicates otherwise, approval of the sentence is approval of the findings and sentence.

Acts 1974, No. 621, §1.



RS 29:165 - Article 65. Disposition of records after review by the convening authority

§165. Article 65. Disposition of records after review by the convening authority

A. When the governor is the convening authority, the adjutant general shall send the entire record, including the opinion or opinions of the state judge advocate, to the governor.

B. If the sentence of a special court-martial as approved by the convening authority includes a bad conduct discharge, whether or not suspended, the record shall be sent to the person exercising general court-martial jurisdiction. If the sentence as approved by the person exercising general court-martial jurisdiction includes a bad conduct discharge, whether or not suspended, the record shall be sent to the governor.

C. All other special and summary court-martial records shall be reviewed by the staff judge advocate or legal officer of the appropriate component of the state military forces, and shall be transmitted and disposed of under such regulations as the governor may prescribe.

Acts 1974, No. 621, §1; Acts 2007, No. 309, §1, eff. July 1, 2007.



RS 29:166 - Article 66. Appeal

§166. Article 66. Appeal

A. The First Circuit Court of Appeal shall have appellate jurisdiction over appeal of all courts-martial tried under this code, excluding summary courts-martial.

B. The state cannot appeal a verdict of acquittal. The state may petition by filing a supervisory writ within thirty days of the following adverse judgments or rulings:

(1) A motion to dismiss any or all charges.

(2) A plea of time limitation.

(3) A plea of former jeopardy.

C. Appeals by the accused. (1) After review provided for by this code has been completed and the accused is provided with notice of final action by the convening authority, the accused shall have sixty days in which to file a notice of appeal with the military judge and convening authority.

(2) The trial counsel shall prepare the record to be certified by the military judge. The trial counsel shall lodge the record certified by the military judge with the First Circuit Court of Appeal.

(3) The accused shall file an appeal brief within thirty days of lodging of the record.

(4) The state shall file its appeal brief within thirty days of the date that the accused files his appeal brief.

(5) The accused may file a reply brief within twenty days of the date the state files its appeal brief.

D. Action by the Court of Appeal. (1) The First Circuit Court of Appeal shall issue a ruling within one hundred eighty days of the filing of the supervisory writ by the state or within one hundred eighty days of the filing of the state's brief in response to an appeal by an accused.

(2) The First Circuit Court of Appeal may, in its discretion, set for oral argument either an appeal by the accused or a supervisory writ application by the state.

(3) The Uniform Rules of the Courts of Appeal shall apply to the extent possible.

(4) If the First Circuit Court of Appeal sets aside the findings and sentence, it may, except where the setting aside is based on lack of sufficient evidence in the record to support the findings, order a rehearing. If the court sets aside the findings and sentence and does not order a rehearing, it shall order that the charges be dismissed.

(5) After the court has acted on the case, the record shall be returned to the trial counsel who prepared the record, who shall notify the state judge advocate and the convening authority of the court's decision. If the court sets aside all or part of the findings and sentence, the convening authority shall take additional action in accordance with the court's decision. If the court has ordered a rehearing, but the convening authority finds a rehearing to be impracticable, he may dismiss the charges.

Acts 1974, No. 621, §1; Acts 1986, No. 418, §1; Acts 1988, No. 183, §1, eff. July 1, 1988; Acts 1997, No. 1405, §1; Acts 2007, No. 309, §1, eff. July 1, 2007.



RS 29:167 - Repealed by Acts 1997, No. 1405, 2.

§167. Repealed by Acts 1997, No. 1405, §2.



RS 29:168 - Article 68. [Reserved]

§168. Article 68. [Reserved]



RS 29:169 - Article 69. [Reserved]

§169. Article 69. [Reserved]



RS 29:170 - Article 70. Appellate counsel

§170. Article 70. Appellate counsel

The accused shall have the right to appointed military defense counsel as appellate counsel. The state shall be represented by the trial counsel or his designee.

Acts 1974, No. 621, §1; Acts 2007, No. 309, §1, eff. July 1, 2007.



RS 29:171 - Article 71. Execution of sentence; suspension of sentence

§171. Article 71. Execution of sentence; suspension of sentence

All court-martial sentences, unless suspended or deferred, may be ordered executed by the convening authority when approved by him. The military judge, summary court officer, or the convening authority may suspend the execution of any sentence.

Acts 1974, No. 621, §1. Acts 1984, No. 503, §1; Acts 2007, No. 309, §1, eff. July 1, 2007.



RS 29:172 - Article 72. Vacation of suspension

§172. Article 72. Vacation of suspension

A. Before the vacation of the suspension of a special court-martial sentence which as approved includes a bad conduct discharge, or of any general court-martial sentence, the officer having special court-martial jurisdiction over the probationer shall hold a hearing on the alleged violation of probation. The probationer shall be represented at the hearing by counsel if he so desires.

B. The record of the hearing and the recommendation of the officer having special court-martial jurisdiction shall be sent for action to the person exercising general court-martial jurisdiction over the probationer. If he vacates the suspension, any unexecuted part of the sentence shall be executed, subject to applicable restrictions in R.S. 29:171(A).

C. The suspension of any other sentence may be vacated by any authority competent to convene, for the command in which the accused is serving or assigned, a court of the kind that imposed the sentence.

Acts 1974, No. 621, §1.



RS 29:173 - Article 73. Petition for a new trial

§173. Article 73. Petition for a new trial

At any time within two years after approval by the convening authority of a court-martial sentence, the accused may petition the convening authority for a new trial on the grounds of newly discovered evidence or fraud on the court. The convening authority, after advice from the state judge advocate shall act upon the petition.

Acts 1974, No. 621, §1; Acts 2007, No. 309, §1, eff. July 1, 2007.



RS 29:174 - Article 74. Remission and suspension

§174. Article 74. Remission and suspension

A. The convening authority may remit or suspend any part or amount of the unexecuted part of any sentence, including all uncollected forfeitures.

B. The convening authority may, for good cause, substitute an administrative form of discharge for a discharge or dismissal executed in accordance with the sentence of a court-martial.

Acts 1974, No. 621, §1; Acts 2007, No. 309, §1, eff. July 1, 2007.



RS 29:175 - Article 75. Restoration

§175. Article 75. Restoration

A. Under such regulations as the adjutant general may prescribe, all rights, privileges, and property affected by an executed part of a court-martial sentence which has been set aside or disapproved, except an executed dismissal or discharge, shall be restored unless a new trial or rehearing is ordered and such executed part is included in a sentence imposed upon a new trial or rehearing.

B. If a previously executed sentence of dishonorable or bad conduct discharge is not imposed on a new trial, the convening authority shall substitute therefor a form of discharge authorized for administrative issuance unless the accused is to serve out the remainder of his enlistment.

C. If a previously executed sentence of dismissal is not imposed on a new trial, the convening authority shall substitute therefor a form of discharge authorized for administrative issue, and the commissioned officer dismissed by that sentence may be reappointed by the convening authority alone to such commissioned grade and with such rank as in the opinion of the convening authority that former officer would have attained had he not been dismissed. The reappointment of such a former officer may be made only if a position vacancy is available under applicable tables of organization. All time between the dismissal and reappointment shall be considered as service for all purposes.

Acts 1974, No. 621, §1; Acts 2007, No. 309, §1, eff. July 1, 2007.



RS 29:176 - Article 76. Finality of proceedings, findings, and sentences

§176. Article 76. Finality of proceedings, findings, and sentences

The appellate review of records of trial provided by this code, the proceedings, findings, and sentences of courts-martial as approved, reviewed, or affirmed as required by this code, and all dismissals and discharges carried into execution under sentences by courts-martial following approval, review, or affirmation as required by this code, are final and conclusive. Orders publishing the proceedings of courts-martial and all action taken pursuant to those proceedings are binding upon all departments, courts, agencies, and officers of the state subject only to action upon a petition for a new trial as provided in R.S. 29:173 and to action under R.S. 29:174, and the authority of the governor.

Acts 1974, No. 621, §1.



RS 29:177 - Article 77. Principals

SUBPART J. PUNITIVE ARTICLES

§177. Article 77. Principals

Any person subject to this code who:

(1) commits an offense punishable by this code, or aids, abets, counsels, commands, or procures its commission; or

(2) causes an act to be done which if directly performed by him would be punishable by this code; is a principal.

Acts 1974, No. 621, §1.



RS 29:178 - Article 78. Accessory after the fact

§178. Article 78. Accessory after the fact

Any person subject to this code who, knowing that an offense punishable by this code has been committed, receives, comforts, or assists the offender in order to hinder or prevent his apprehension, trial, or punishment shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:179 - Article 79. Conviction of lesser included offense

§179. Article 79. Conviction of lesser included offense

An accused may be found guilty of an offense necessarily included in the offense charged or of an attempt to commit either the offense charged or an offense necessarily included therein.

Acts 1974, No. 621, §1.



RS 29:180 - Article 80. Attempts

§180. Article 80. Attempts

A. An act, done with specific intent to commit an offense under this code, amounting to more than mere preparation and tending, even though failing to effect its commission, is an attempt to commit that offense.

B. Any person subject to this code who attempts to commit any offense punishable by this code shall be punished as a court-martial may direct, unless otherwise specifically prescribed.

C. Any person subject to this code may be convicted of an attempt to commit an offense although it appears on the trial that the offense was consummated.

Acts 1974, No. 621, §1.



RS 29:181 - Article 81. Conspiracy

§181. Article 81. Conspiracy

Any person subject to this code who conspires with any other person to commit an offense under this code shall, if one or more of the conspirators does an act to effect the object of the conspiracy, be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:182 - Article 82. Solicitation

§182. Article 82. Solicitation

A. Any person subject to this code who solicits or advises another or others to desert in violation of R.S. 29:185 or mutiny in violation of R.S. 29:194 shall, if the offense solicited or advised is attempted or committed, be punished with the punishment provided for the commission of the offense, but, if the offense solicited or advised is not committed or attempted, he shall be punished as a court-martial may direct.

B. Any person subject to this code who solicits or advises another or others to commit an act of misbehavior before the enemy in violation of R.S. 29:199 or sedition in violation of R.S. 29:194 shall, if the offense solicited or advised is committed, be punished with the punishment provided for the commission of the offense, but, if the offense solicited or advised is not committed, he shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:183 - Article 83. Fraudulent enlistment, appointment or separation

§183. Article 83. Fraudulent enlistment, appointment or separation

Any person who:

(1) procures his own enlistment or appointment in the state military forces by knowingly false representation or deliberate concealment as to his qualifications for that enlistment or appointment and receives pay or allowances thereunder; or

(2) procures his own separation from the state military forces by knowingly false representation or deliberate concealment as to his eligibility for that separation; shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:184 - Article 84. Unlawful enlistment, appointment, or separation

§184. Article 84. Unlawful enlistment, appointment, or separation

Any person subject to this code who effects an enlistment or appointment in or a separation from the state military forces of any person who is known to him to be ineligible for that enlistment, appointment, or separation because it is prohibited by law, regulation, or order shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:185 - Article 85. Desertion

§185. Article 85. Desertion

A. Any member of the state military forces who:

(1) without authority goes or remains absent from his unit, organization, or place of duty with intent to remain away therefrom permanently;

(2) quits his unit, organization or place of duty with intent to avoid hazardous duty or to shirk important service; or

(3) without being regularly separated from one of the state military forces enlists or accepts an appointment in the same or another one of the state military forces, or in one of the armed forces of the United States, without fully disclosing the fact that he has not been regularly separated; is guilty of desertion.

B. Any commissioned officer of the state military forces who, after tender of his resignation and before notice of its acceptance, quits his post or proper duties without leave and with intent to remain away therefrom permanently is guilty of desertion.

C. Any person found guilty of desertion or attempt to desert shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:186 - Article 86. Absence without leave

§186. Article 86. Absence without leave

Any person subject to this code who, without authority:

(1) fails to go to his appointed place of duty at the time prescribed;

(2) goes from that place; or

(3) absents himself or remains absent from his unit, organization, or place of duty at which he is required to be at the time prescribed; shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:187 - Article 87. Missing movement

§187. Article 87. Missing movement

Any person subject to this code who through neglect or design misses the movement of a ship, aircraft, or unit with which he is required in the course of duty to move shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:188 - Article 88. Contempt towards officials

§188. Article 88. Contempt towards officials

Any person subject to this code who uses contemptuous words against the president, the governor, or the governor of any other state, territory, commonwealth, or possession in which that person may be serving, shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:189 - Article 89. Disrespect towards superior commissioned officer

§189. Article 89. Disrespect towards superior commissioned officer

Any person subject to this code who behaves with disrespect towards his superior commissioned officer shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:190 - Article 90. Assaulting or willfully disobeying superior commissioned officer

§190. Article 90. Assaulting or willfully disobeying superior commissioned officer

Any person subject to this code who:

(1) strikes his superior commissioned officer or draws or lifts up any weapon or offers any violence against him while he is in the execution of his office; or

(2) willfully disobeys a lawful command of his superior commissioned officer; shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:191 - Article 91. Insubordinate conduct toward warrant officer, noncommissioned officer, or petty officer

§191. Article 91. Insubordinate conduct toward warrant officer, noncommissioned officer, or petty officer

Any warrant officer or enlisted member who:

(1) strikes or assaults a warrant officer, noncommissioned officer or petty officer, while that officer is in the execution of his office;

(2) willfully disobeys the lawful order of a warrant officer, noncommissioned officer, or petty officer; or

(3) treats with contempt or is disrespectful in language or deportment toward a warrant officer, noncommissioned officer, or petty officer, while that officer is in the execution of his office; shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:192 - Article 92. Failure to obey orders or regulations

§192. Article 92. Failure to obey orders or regulations

Any person subject to this code who:

(1) violates or fails to obey any lawful general order or regulation;

(2) having knowledge of any other lawful order issued by a member of the state military forces which it is his duty to obey, fails to obey the order; or

(3) is derelict in the performance of his duties; shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:193 - Article 93. Cruelty and maltreatment

§193. Article 93. Cruelty and maltreatment

Any person subject to this code who is guilty of cruelty toward, or oppression or maltreatment of, any person subject to his orders shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:194 - Article 94. Mutiny or sedition

§194. Article 94. Mutiny or sedition

A. Any person subject to this code who:

(1) with intent to usurp or override lawful military authority refuses, in concert with any other person, to obey orders or otherwise do his duty or creates any violence or disturbance is guilty of mutiny;

(2) with intent to cause the overthrow or destruction of lawful civil authority, creates, in concert with any other person, revolt, violence, or other disturbance against that authority is guilty of sedition;

(3) fails to do his utmost to prevent and suppress a mutiny or sedition being committed in his presence, or fails to take all reasonable means to inform his superior commissioned officer or commanding officer of mutiny or sedition which he knows or has reason to believe is taking place, is guilty of a failure to suppress or report a mutiny or sedition.

B. A person who is found guilty of attempted mutiny, mutiny, sedition, or failure to suppress or report a mutiny or sedition shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:195 - Article 95. Resistance, breach of arrest, and escape

§195. Article 95. Resistance, breach of arrest, and escape

Any person subject to this code who resists apprehension or breaks arrest or who escapes from physical restraint lawfully imposed shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:196 - Article 96. Releasing prisoner without proper authority

§196. Article 96. Releasing prisoner without proper authority

Any person subject to this code who, without proper authority, releases any prisoner committed to his charge, or who through neglect or design suffers any such prisoner to escape, shall be punished as a court-martial may direct, whether or not the prisoner was committed in strict compliance with law.

Acts 1974, No. 621, §1.



RS 29:197 - Article 97. Unlawful detention of another

§197. Article 97. Unlawful detention of another

Any person subject to this code who, except as provided by law or regulation, apprehends, arrests, or confines any person shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:198 - Article 98. Noncompliance with procedural rules

§198. Article 98. Noncompliance with procedural rules

Any person subject to this code who:

(1) is responsible for unnecessary delay in the disposition of any case of a person accused of an offense under this code; or

(2) knowingly and intentionally fails to enforce or comply with any provision of this code regulating the proceedings before, during, or after trial of an accused; shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:199 - Article 99. Misbehavior before the enemy

§199. Article 99. Misbehavior before the enemy

Any person subject to this code who before or in the presence of the enemy:

(1) runs away;

(2) shamefully abandons, surrenders, or delivers up any command, unit, place, or military property which it is his duty to defend;

(3) through disobedience, neglect, or intentional misconduct endangers the safety of any such command, unit, place, or military property;

(4) casts away his arms or ammunition;

(5) is guilty of cowardly conduct;

(6) quits his place of duty to plunder or pillage;

(7) causes false alarms in any command, unit, or place under control of the armed forces of the United States or the state military forces;

(8) willfully fails to do his utmost to encounter, engage, capture, or destroy any enemy troops, combatants, vessels, aircraft, or any other thing, which it is his duty so to encounter, engage, capture, or destroy; or

(9) does not afford all practicable relief and assistance to any troops, combatants, vessels, or aircraft of the armed forces belonging to the United States or their allies, to the state, or to any other state, when engaged in battle; shall be punished by death or such other punishment as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:200 - Article 100. Subordinate compelling surrender

§200. Article 100. Subordinate compelling surrender

Any person subject to this code who compels or attempts to compel the commander of any place, vessel, aircraft, or other military property, or of any body of members of the state military forces of the state, or of any other state, to give it up to an enemy or to abandon it, or who strikes the colors or flag to an enemy without proper authority, shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:201 - Article 101. Improper use of countersign

§201. Article 101. Improper use of countersign

Any person subject to this code who in time of war discloses the parole or countersign to any person not entitled to receive it, or who gives to another who is entitled to receive and use the parole or countersign a different parole or countersign from that which, to his knowledge, he was authorized and required to give, shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:202 - Article 102. Forcing a safeguard

§202. Article 102. Forcing a safeguard

Any person subject to this code who forces a safeguard shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:203 - Article 103. Captured or abandoned property

§203. Article 103. Captured or abandoned property

A. All persons subject to this code shall secure all public property taken from the enemy for the service of the United States, and shall give notice and turn over to the proper authority without delay all captured or abandoned property in their possession, custody, or control.

B. Any person subject to this code who:

(1) fails to carry out the duties prescribed in Subsection A of this Section;

(2) buys, sells, trades, or in any way deals in or disposes of captured or abandoned property, whereby he receives or expects any profit, benefit, or advantage to himself or another directly or indirectly connected with himself; or

(3) engages in looting or pillaging;

shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:204 - Article 104. Aiding the enemy

§204. Article 104. Aiding the enemy

Any person subject to this code who:

(1) aids, or attempts to aid, the enemy with arms, ammunition, supplies, money, or other things; or

(2) without proper authority, knowingly harbors or protects or gives intelligence to, or communicates or corresponds with or holds any intercourse with the enemy, either directly or indirectly; shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:205 - Article 105. Misconduct as a prisoner

§205. Article 105. Misconduct as a prisoner

Any person subject to this code who, while in the hands of the enemy in time of war:

(1) for the purpose of securing favorable treatment by his captors acts without proper authority in a manner contrary to law, custom, or regulation, to the detriment of others of whatever nationality held by the enemy as civilian or military prisoners; or

(2) while in a position of authority over such persons maltreats them without justifiable cause; shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:206 - Article 106. [Reserved]

§206. Article 106. [Reserved]



RS 29:207 - Article 107. False official statements

§207. Article 107. False official statements

Any person subject to this code who, with intent to deceive, signs any false record, return, regulation, order, or other official document, knowing it to be false, or makes any other false official statement knowing it to be false, shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:208 - Article 108. Military property--loss, damage, destruction, or wrongful disposition

§208. Article 108. Military property--loss, damage, destruction, or wrongful disposition

Any person subject to this code who, without proper authority:

(1) sells or otherwise disposes of;

(2) willfully or through neglect damages, destroys, or loses; or

(3) willfully or through neglect suffers to be damaged, destroyed, sold, or wrongfully disposed of; any military property of the United States or of the state shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:208A - Article 108a. Retention of military property; notice to return

§208a. Article 108a. Retention of military property; notice to return

A. Any person subject to this code who fails to return any military property of the United States or of the state, after having been given proper notice to return the property, shall be punished as a court-martial may direct.

B. Notice to return military property may be given by personal notice upon the person in possession of the property or by mailing a registered or certified letter to the person's last known address. The notice shall recite this Section and contain a demand that the property be returned or, if it has been lost or destroyed, that restitution be paid as provided in Subsection C of this Section.

C. A person may avoid prosecution under this Section by returning the property or making restitution to the responsible official prior to the date of the hearing.

Added by Acts 1988, No. 185, §1, eff. July 1, 1988.



RS 29:209 - Article 109. Property other than military property--waste, spoilage, or destruction

§209. Article 109. Property other than military property--waste, spoilage, or destruction

Any person subject to this code who willfully or recklessly wastes, spoils, or otherwise willfully and wrongfully destroys or damages any property other than military property of the United States or of the state shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:210 - Article 110. Improper hazarding of vessel

§210. Article 110. Improper hazarding of vessel

A. Any person subject to this code who willfully and wrongfully hazards or suffers to be hazarded any vessel of the armed forces of the United States or of the state military forces shall be punished as a court-martial may direct.

B. Any person subject to this code who negligently hazards or suffers to be hazarded any vessel of the armed forces of the United States or of the state military forces shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:211 - Article 111. Drunken or reckless driving

§211. Article 111. Drunken or reckless driving

Any person subject to this code who operates any motor vehicle, aircraft, watercraft, vessel, or other means of conveyance when:

(1) The operator is under the influence of alcoholic beverages; or

(2) The operator's blood alcohol concentration is 0.08 percent or more by weight based on grams of alcohol per one hundred cubic centimeters of blood; or

(3) The operator is under the influence of any controlled dangerous substance listed in Schedule I, II, III, IV, or V as set forth in R.S. 40:964 shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1; Acts 1988, No. 150, §1, eff. June 27, 1988; Acts 2001, No. 781, §3, eff. Sept. 30, 2003.

NOTE: Section 6 of Acts 2001, No. 781, which amends R.S. 29:211(2), provides that the provisions of the Act shall become null and of no effect if and when Section 351 of P.L. 106-346 regarding the withholding of federal highway funds for failure to enact a 0.08 percent blood alcohol level is repealed or invalidated for any reason.



RS 29:212 - Article 112. Drunk on duty--sleeping on post--leaving post before relief

§212. Article 112. Drunk on duty--sleeping on post--leaving post before relief

Any person subject to this code who is found drunk on duty or sleeping upon his post, or who leaves his post before he is regularly relieved, shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:212A - Article 112a. Wrongful use, possession, manufacture, or distribution of controlled dangerous substances

§212a. Article 112a. Wrongful use, possession, manufacture, or distribution of controlled dangerous substances

A. Any person subject to this code who wrongfully uses, possesses, manufactures, distributes, imports into the customs territory of the United States, exports from the United States, or introduces into an installation, vessel, vehicle, or aircraft used by or under the control of the armed forces of the United States or of the state military forces a substance listed in Subsection B of this Section shall be punished as a court-martial may direct.

B. The substances referred to in Subsection A of this Section are the following:

(1) Opium, heroin, cocaine, amphetamine, lysergic acid diethylamide, methamphetamine, penecyclidine, barbituric acid, and marijuana, and any compound or derivative of any such substance.

(2) Any substance not specified in Paragraph (1) of this Subsection that is classified as a controlled dangerous substance in Part X of Chapter 4 of Title 40 of the Louisiana Revised Statutes of 1950, the Uniform Controlled Dangerous Substances Law.

Acts 1999, No. 284, §1.



RS 29:213 - Article 113. [Reserved]

§213. Article 113. [Reserved]



RS 29:214 - Article 114. [Reserved]

§214. Article 114. [Reserved]



RS 29:215 - Article 115. Malingering

§215. Article 115. Malingering

Any person subject to this code who for the purpose of avoiding work, duty or service in the state military forces:

(1) feigns illness, physical disablement, mental lapse or derangement; or

(2) intentionally inflicts self-injury; shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:216 - Article 116. Riot or breach of peace

§216. Article 116. Riot or breach of peace

Any person subject to this code who causes or participates in any riot or breach of the peace shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:217 - Article 117. Provoking speeches or gestures

§217. Article 117. Provoking speeches or gestures

Any person subject to this code who uses provoking or reproachful words or gestures towards any other person subject to this code shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:218 - Article 118. [Reserved]

§218. Article 118. [Reserved]



RS 29:219 - Article 119. [Reserved]

§219. Article 119. [Reserved]



RS 29:220 - Article 120. Sexual assault

§220. Article 120. Sexual assault

A. Any person subject to this code who commits any of the following acts is guilty of sexual assault and shall be punished as a court-martial may direct:

(1) A sexual act upon another person by any of the following:

(a) Threatening or placing another person in fear.

(b) Causing bodily harm to another person.

(c) Making a fraudulent representation that the sexual act serves a professional purpose.

(d) Inducing a belief by any artifice, pretense, or concealment that the person is another person.

(2) A sexual act upon another person when the person knows or reasonably should know that the other person is asleep, unconscious, or otherwise unaware that the sexual act is occurring.

(3) A sexual act upon another person when the other person is incapable of consenting to the sexual act due to any of the following:

(a) Impairment by any drug, intoxicant, or other similar substance, and that condition is known or reasonably should be known by the person.

(b) A mental disease or defect or physical disability, and that condition is known or reasonably should be known by the person.

B. Any person subject to this code who commits or causes sexual contact upon or by another person, if to do so would violate Subsection A of this Section, had the sexual contact been a sexual act, is guilty of abusive sexual contact and shall be punished as a court-martial may direct.

C. In a prosecution under this Section, in proving that a person made a threat, it need not be proven that the person actually intended to carry out the threat or had the ability to carry out the threat.

D. An accused may raise any applicable defenses available under this Chapter or the Rules for Court-Martial. Marriage is not a defense for any conduct in issue in any prosecution under this Section.

E. In this code, for purposes of this Section unless the context otherwise requires, the following terms shall have the following meanings ascribed herein:

(1) "Bodily harm" means any offensive touching of another, however slight, including any nonconsensual sexual act or nonconsensual sexual contact.

(2) "Consent" means:

(a) A freely given agreement to the conduct at issue by a competent person. An expression of lack of consent through words or conduct means there is no consent. Lack of verbal or physical resistance or submission resulting from the use of force, threat of force, or placing another person in fear shall not constitute consent. A current or previous dating, social, or sexual relationship by itself or the manner of dress of the person involved with the accused in the conduct at issue shall not constitute consent.

(b) A sleeping, unconscious, or incompetent person cannot consent. A person cannot consent to force causing or likely to cause death or grievous bodily harm or to being rendered unconscious. A person cannot consent while under threat or fear or under the circumstances described in Subparagraph (A)(1)(c) or (d).

(c) Lack of consent may be inferred based on the circumstances of the offense. All the surrounding circumstances shall be considered in determining whether a person gave consent, or whether a person did not resist or ceased to resist only because of another person's actions.

(3) "Force" means:

(a) The use of a weapon.

(b) The use of such physical strength or violence as is sufficient to overcome, restrain, or injure a person.

(c) Inflicting physical harm sufficient to coerce or compel submission by the victim.

(4) "Grievous bodily harm" means serious bodily injury and includes fractured or dislocated bones, deep cuts, torn members of the body, serious damage to internal organs, and other severe bodily injuries. Grievous bodily harm does not include minor injuries such as a black eye or a bloody nose.

(5) "Sexual act" means either of the following:

(a) Contact between the penis and the vulva or anus or mouth, and for purposes of this Subparagraph, contact involving the penis occurs upon penetration, however slight.

(b) The penetration, however slight, of the vulva or anus or mouth of another by any part of the body or by any object, with an intent to abuse, humiliate, harass, or degrade any person or to arouse or gratify the sexual desire of any person.

(6) "Sexual contact" means either of the following:

(a) Touching, or causing another person to touch, either directly or through the clothing, the genitalia, anus, groin, breast, inner thigh, or buttocks of any person, with an intent to abuse, humiliate, or degrade any person.

(b) Any touching, or causing another person to touch, either directly or through the clothing, any body part of any person, if done with an intent to arouse or gratify the sexual desire of any person. Touching may be accomplished by any part of the body.

(7) "Threatening or placing another person in fear" means a communication or action that is of sufficient consequence to cause a reasonable fear that noncompliance will result in the victim or another person being subjected to the wrongful action contemplated by the communication or action.

(8) "Unlawful force" means an act of force committed without legal justification or excuse.

Acts 2013, No. 303, §1.



RS 29:220a - Article 120a. Stalking

§220a. Article 120a. Stalking

A. Any person subject to this code who commits all of the following acts is guilty of stalking and shall be punished as a court-martial may direct:

(1) Who wrongfully engages in a course of conduct directed at a specific person that would cause a reasonable person to fear death or bodily harm, including sexual assault, to the person or a member of the person's immediate family.

(2) Who has knowledge, or should have knowledge, that the specific person will be placed in reasonable fear of death or bodily harm, including sexual assault, to the person or a member of the person's immediate family.

(3) Whose acts induce reasonable fear in the specific person of death or bodily harm, including sexual assault, to the person or to a member of the person's immediate family.

B. In this code, for purposes of this Section unless the context otherwise requires, the following terms shall have the following meanings ascribed herein:

(1) "Course of conduct" means either of the following:

(a) A repeated maintenance of visual or physical proximity to a specific person.

(b) A repeated conveyance of verbal threat, written threats, or threats implied by conduct, or a combination of such threats, directed at or towards a specific person.

(2) "Immediate family", in the case of a specific person, means a spouse, parent, child, or sibling of the person, or any other family member, relative, or intimate partner of the person who regularly resides in the household of the person or who within the six months preceding the commencement of the course of conduct regularly resided in the household of the person.

(3) "Repeated", with respect to conduct, means two or more occasions of such conduct.

Acts 2013, No. 303, §1.



RS 29:220b - Article 120b. Other sexual misconduct; indecent viewing, visual recording, or broadcasting

§220b. Article 120b. Other sexual misconduct; indecent viewing, visual recording, or broadcasting

A. Any person subject to this code who knowingly commits any of the following acts without legal justification or lawful authorization is guilty of an offense under this Section and shall be punished as a court-martial may direct:

(1) Knowingly and wrongfully views the private area of another person, without that other person's consent and under circumstances in which that other person has a reasonable expectation of privacy.

(2) Knowingly and wrongfully photographs, videotapes, films, or records by any means the private area of another person, without that other person's consent and under circumstances in which that other person has a reasonable expectation of privacy.

(3) Knowingly and wrongfully broadcasts or distributes any such recording that the person knew or reasonably should have known was made under the circumstances described in Paragraphs (1) and (2) of this Subsection.

B. Any person subject to this code who compels another person to engage in an act of prostitution with any person is guilty of forcible pandering and shall be punished as a court-martial may direct.

C. Any person subject to this code who intentionally exposes, in an indecent manner, the genitalia, anus, buttocks, or female areola or nipple is guilty of indecent exposure and shall be punished as a court-martial may direct.

D. In this code, for purposes of this Section, unless the context otherwise requires, the following terms shall have the following meanings ascribed herein:

(1) "Act of prostitution" means a sexual act or sexual contact as defined in Article 120(E) of this code on account of which anything of value is given to, or received by, any person.

(2) "Broadcast" means to electronically transmit a visual image with the intent that it be viewed by a person or persons.

(3) "Distribute" means delivering to the actual or constructive possession of another, including transmission by electronic means.

(4) "Indecent manner" means conduct that amounts to a form of immorality relating to sexual impurity which is grossly vulgar, obscene, and repugnant to common propriety, and tends to excite sexual desire or deprave morals with respect to sexual relations.

(5) "Private area" means the naked or underwear-clad genitalia, anus, buttocks, or female areola or nipple.

(6) "Reasonable expectation of privacy" means either of the following:

(a) Circumstances in which a reasonable person would believe that he or she could disrobe in privacy, without being concerned that an image of a private area of the person was being captured.

(b) Circumstances in which a reasonable person would believe that a private area of the person would not be visible to the public.

Acts 2013, No. 303, §1.



RS 29:221 - Article 121. Larceny and wrongful appropriation

§221. Article 121. Larceny and wrongful appropriation

A. Any person subject to this code who wrongfully takes, obtains, or withholds, by any means, from the possession of the owner or of any other person any money, personal property, or article of value of any kind:

(1) with intent permanently to deprive or defraud another person of the use and benefit of property or to appropriate it to his own use or the use of any person other than the owner, steals that property and is guilty of larceny; or

(2) with intent temporarily to deprive or defraud another person of the use and benefit of property or to appropriate it to his own use or the use of any person other than the owner, is guilty of wrongful appropriation.

B. Any person found guilty of larceny or wrongful appropriation shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:222 - Article 122. [Reserved]

§222. Article 122. [Reserved]



RS 29:223 - Article 123. Forgery

§223. Article 123. Forgery

Any person subject to this code who, with intent to defraud:

(1) falsely makes or alters any signature to, or any part of, any writing which would, if genuine, apparently impose a legal liability on another or change his legal right or liability to his prejudice; or

(2) utters, offers, issues, or transfers such a writing, known by him to be so made or altered;

is guilty of forgery and shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:224 - Article 124. [Reserved]

§224. Article 124. [Reserved]



RS 29:225 - Article 125. [Reserved]

§225. Article 125. [Reserved]



RS 29:226 - Article 126. [Reserved]

§226. Article 126. [Reserved]



RS 29:227 - Article 127. [Reserved]

§227. Article 127. [Reserved]



RS 29:228 - Article 128. Assault

§228. Article 128. Assault

Any person subject to this code who attempts or offers with unlawful force or violence to do bodily harm to another person, whether or not the attempt or offer is consummated, is guilty of assault and shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:229 - Article 129. [Reserved]

§229. Article 129. [Reserved]



RS 29:230 - Article 130. [Reserved]

§230. Article 130. [Reserved]



RS 29:231 - Article 131. Perjury

§231. Article 131. Perjury

Any person subject to this code who in a judicial proceeding or in a course of justice, conducted under this code, willfully and corruptly gives, upon a lawful oath, any false testimony material to the issue or matter of inquiry is guilty of perjury and shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:232 - Article 132. Frauds against the government

§232. Article 132. Frauds against the government

Any person subject to this code:

(1) who, knowing it to be false or fraudulent

(a) makes any claim against the United States, the state, or any officer thereof; or

(b) presents to any person in the civil or military service thereof, for approval or payment any claim against the United States, the state, or any officer thereof;

(2) who, for the purpose of obtaining the approval, allowance, or payment of any claim against the United States, the state, or any officer thereof:

(a) makes or uses any writing or other paper knowing it to contain any false or fraudulent statements;

(b) makes any oath to any fact or to any writing or other paper knowing the oath to be false; or

(c) forges or counterfeits any signature upon any writing or other paper, or uses any such signature knowing it to be forged and counterfeited;

(3) who, having charge, possession, custody, or control of any money, or other property of the United States or the state, furnished or intended for the armed forces of the United States or the state military forces, knowingly delivers to any person having authority to receive it, any amount thereof less than that for which he receives a certificate or receipt; or

(4) who, being authorized to make or deliver any paper certifying the receipt of any property of the United States or the state, furnished or intended for the armed forces of the United States or the state military forces, makes or delivers to any person such writing without having full knowledge of the truth of the statements therein contained and with intent to defraud the United States or the state; shall upon conviction, be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:233 - Article 133. Conduct unbecoming an officer and a gentleman

§233. Article 133. Conduct unbecoming an officer and a gentleman

Any commissioned officer who is convicted of conduct unbecoming an officer and a gentleman shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:234 - Article 134. General article

§234. Article 134. General article

Though not specifically mentioned in this code, all disorders and neglects to the prejudice of good order and discipline in the state military forces, and all conduct of a nature to bring discredit upon the state military forces, of which persons subject to this code may be guilty, shall be taken cognizance of by a general, special, or summary court-martial, according to the nature and degree of the offense, and shall be punished at the discretion of that court. However, cognizance may not be taken of, and jurisdiction may not be extended to, the crimes of jurisdiction of which is reserved to civil courts.

Acts 1974, No. 621, §1; Acts 1999, No. 284, §2.



RS 29:235 - Article 135. Courts of inquiry

SUBPART K. MISCELLANEOUS PROVISIONS

§235. Article 135. Courts of inquiry

A. Courts of inquiry to investigate any matter of concern to the state military forces may be convened by the governor whether or not the persons involved have requested such an inquiry.

B. A court of inquiry consists of three or more commissioned officers. For each court of inquiry the convening authority shall also appoint counsel for the court.

C. Any person subject to this code whose conduct is subject to inquiry shall be designated as a party. Any person subject to this code or employed by or for the state military forces, who has a direct interest in the subject of inquiry has the right to be designated as a party upon request to the court. Any person designated as a party shall be given due notice and has the right to be present, to be represented by counsel, to cross-examine witnesses, and to introduce evidence.

D. Members of a court of inquiry may be challenged by a party, but only for cause stated to the court.

E. The members, counsel, the reporter, and interpreters of courts of inquiry shall take an oath to faithfully perform their duties.

F. Witnesses may be summoned to appear and testify and be examined before courts of inquiry, as provided for courts-martial.

G. Courts of inquiry shall make findings of fact but may not express opinions or make recommendations unless required to do so by the convening authority.

H. Each court of inquiry shall keep a record of its proceedings, which shall be authenticated by the signatures of the president and counsel for the court and forwarded to the convening authority. If the record cannot be authenticated by the president, it shall be signed by a member in lieu of the president. If the record cannot be authenticated by the counsel for the court, it shall be signed by a member in lieu of the counsel.

Acts 1974, No. 621, §1.



RS 29:236 - Article 136. Authority to administer oaths

§236. Article 136. Authority to administer oaths

A. The following members of the state military forces may administer oaths for the purposes of military administration including military justice, and affidavits may be taken for those purposes before persons having the general powers of a notary public:

(1) The state judge advocate and all assistant state judge advocates.

(2) All summary courts-martial.

(3) All adjutants, assistant adjutants, acting adjutants, and personnel adjutants.

(4) All commanding officers of the naval militia.

(5) All staff judge advocates and legal officers, and acting or assistant staff judge advocates and legal officers.

(6) The president, military judge, trial counsel, and assistant trial counsel for all general and special courts-martial.

(7) The president and the counsel for the court of any court of inquiry.

(8) All officers designated to take a deposition.

(9) All persons detailed to conduct an investigation; and

(10) All other persons designated by state law or by regulations of the governor.

B. The signature without seal of any such person, together with the title of his office, is prima facie evidence of his authority.

Acts 1974, No. 621, §1.



RS 29:237 - Article 137. Articles to be explained

§237. Article 137. Articles to be explained

R.S. 29:2, 29:3, 29:7-29:15, 29:25, 29:27, 29:31, 29:37, 29:38, 29:55, 29:77 through 29:134, and 29:137 through 29:140 shall be carefully explained to every enlisted member at the time of his enlistment or transfer or induction into, or at the time of his order to duty in or with any of the state military forces or within thirty days thereafter. They shall be explained again at the time when he reenlists. A complete text of this code and of the regulations prescribed thereunder shall be made available to any member of the state military forces, upon his request, for his personal examination.

Acts 1974, No. 621, §1.



RS 29:238 - Article 138. Complaints of wrongs

§238. Article 138. Complaints of wrongs

Any member of the state military forces who believes himself wronged by his commanding officer, and who, upon due application to that commanding officer, is refused redress, may complain to any superior commissioned officer, who shall forward the complaint to the adjutant general. The adjutant general shall examine into the complaint and take proper measures for redressing the wrong complained of; and he shall, as soon as possible, send to the governor concerned a true statement of that complaint, with the proceedings had thereon.

Acts 1974, No. 621, §1.



RS 29:239 - Redress of injuries to property

§239. Article 139. Redress of injuries to property

A. Whenever complaint is made to any commanding officer that willful damage has been done to the property of any person or that his property has been wrongfully taken by members of the state military forces, he may, subject to such regulations as the governor may prescribe, convene a board to investigate the complaint. The board shall consist of from one to three commissioned officers and, for the purpose of that investigation, it has power to summon witnesses and examine them upon oath, to receive depositions or other documentary evidence, and to assess the damages sustained against the responsible parties. The assessment of damages made by the board is subject to the approval of the commanding officer, and in the amount approved by him shall be charged against the pay of the offenders. The order of the commanding officer directing charges herein authorized is conclusive, except as provided in Subsection C of this Section, on any disbursing officer for the payment by him to the injured parties of the damages so assessed and approved.

B. If the offenders cannot be ascertained, but the organization or detachment to which they belong is known, charges totaling the amount of damages assessed and approved may be made in such proportion as may be considered just upon the individual members thereof who are shown to have been present at the scene at the time the damages complained of were inflicted, as determined by the approved findings of the board.

C. Any person subject to this code who is accused of causing willful damage to property has the right to be represented by counsel, to summon witnesses in his behalf, and to cross-examine those appearing against him. He has the right of appeal to the next higher commander.

Acts 1974, No. 621, §1.



RS 29:240 - Article 140. Immunity for action of military courts

§240. Article 140. Immunity for action of military courts

No accused may bring an action or proceeding against the convening authority or a member of a military court or board convened under this code or person acting under its authority or reviewing its proceedings because of the approval, imposition, or execution of any sentence or the imposition or collection of a fine or penalty, or the execution of any process or mandate of a military court or board convened under this code.

Acts 1974, No. 621, §1.



RS 29:241 - Article 141. Delegation by the governor

§241. Article 141. Delegation by the governor

The governor may delegate any authority vested in him under this code, and may provide for the subdelegation of any such authority.

Acts 1974, No. 621, §1.



RS 29:242 - Article 142. Uniformity of interpretation

§242. Article 142. Uniformity of interpretation

This code shall be so construed as to effectuate its general purpose to make it uniform insofar as it does not expressly conflict with the Uniform Code of Military Justice, Chapter 47 of Title 10, United States Code.

Acts 1974, No. 621, §1.



RS 29:251 - VETERANS GENERALLY

CHAPTER 2. VETERANS GENERALLY

PART I. DEPARTMENT OF VETERANS' AFFAIRS

§251. Short title

This Part may be cited as the Louisiana veterans' affairs law.



RS 29:251.1 - Repealed by Acts 1990, No. 20, 2.

§251.1. Repealed by Acts 1990, No. 20, §2.



RS 29:251.2 - War periods; eligibility for certain veterans' benefits

§251.2. War periods; eligibility for certain veterans' benefits

A. Any law to the contrary notwithstanding, this state and its political subdivisions shall consider the following dates as wartime periods in which the United States of America was engaged in war activities, regardless of whether or not a formal declaration of war for any such period has been made by the United States Congress:

(1) April 6, 1917 through November 11, 1918, World War I.

(2) September 16, 1940 through July 25, 1947, World War II.

(3) June 27, 1950 through January 31, 1955, the Korean Conflict.

(4) July 1, 1958 through May 7, 1975, the Vietnam Era; however the period of July 1, 1958 through August 4, 1964, is considered a wartime period only for those who served within the area known as the Vietnam Theater.

(5) August 2, 1990 through the end of the Persian Gulf War as prescribed by the presidential proclamation or concurrent resolution of congress.

(6) Any period beginning on the date of any future declaration of war by the congress or on the date of any future authorization for the use of military force by presidential proclamation or concurrent resolution of congress under the War Powers Resolution and ending on a date prescribed by presidential proclamation or concurrent resolution of congress.

B. Any person who was honorably discharged, or who was discharged under honorable conditions, from the armed forces of the United States, and who served during any of the wartime periods as provided in Subsection A of this Section shall be eligible for any award, benefit, credit, or emolument of any nature whatsoever, including, the purchase of credit for military service in accordance with the laws governing the involved state or local retirement system, if any other person who served during any of the wartime periods is lawfully granted eligibility to participate in any such award, benefit, credit, or emolument.

Added by Acts 1981, No. 606, §1, eff. July 20, 1981; Acts 1990, No. 20, §1; Acts 1992, No. 597, §1, eff. July 2, 1992; Acts 1995, No. 1051, §1, eff. June 29, 1995; Acts 2005, No. 501, §2, eff. July 12, 2005.

NOTE: Acts 2005, No. 501, §3, provides that the provisions of Paragraph (A)(6) as amended by the Act have retroactive application to September 11, 2001.



RS 29:251.3 - War periods; eligibility for certain veterans' benefits

§251.3. War periods; eligibility for certain veterans' benefits

In accordance with Article X, Section 10(A)(2) of the Constitution of Louisiana, the state and city civil service departments shall accord a five-point preference in original appointment to each person who served honorably in the armed forces of the United States during the following dates of war periods and armed conflicts:

(1) June 27, 1950 through January 31, 1955, the Korean Conflict.

(2) July 1, 1958 through May 7, 1975, the Vietnam Era; however, the period of July 1, 1958 through August 4, 1964, is considered a wartime period only for those who served within the area known as the Vietnam Theater.

(3) August 2, 1990 through the end of the Persian Gulf War as prescribed by the presidential proclamation or concurrent resolution of congress; however, this period applies only to those persons in the armed forces who received the Southwest Asia Service Medal.

Acts 1995, No. 1051, §2.



RS 29:252 - Department of veterans affairs

§252. Department of veterans affairs

A. There is established in the state government a department of veterans affairs, the administrative head of which is the state director of the department of veterans affairs.

B. In the department there is established a veterans' affairs commission.

C. The legislature shall provide adequate appropriations to enable the department to carry out effectively the purposes of this Part.

D. The domicile of the department shall be in Baton Rouge, where suitable offices shall be provided.



RS 29:253 - Veterans' Affairs Commission

§253. Veterans' Affairs Commission

A. The Veterans' Affairs Commission shall be composed of nine members who are honorably discharged veterans, citizens of the United States of America and of this state, and qualified voters.

(1) The membership of the commission shall be determined as follows:

(a) Each nationally chartered veterans organization with a department organization within this state and participating in the Department of Veterans' Affairs shall be entitled to nominate members of their organization for consideration for appointment. State membership for such a veterans organization shall be determined as of June fifteenth in the year in which the appointment is to be made by filing a sworn statement of membership with the secretary of state. Such statement of membership shall be filed and sworn to by the chief executive officer of each veterans organization. For each position on the commission, each eligible veterans organization with:

(i) Up to ten thousand members, may nominate a maximum of three persons from among its membership; or

(ii) Above ten thousand members, may nominate an additional three members from among its membership for each additional ten thousand members or fraction thereof.

(b) The governor shall, from such nominees, make the necessary appointments. However, the governor shall not appoint more than two members to serve on the commission from one eligible veterans organization and one member appointed by the governor need not be from any eligible veterans organization but such member shall have the qualifications provided in Subsection A of this Section.

(2)(a) Each member shall serve a six-year term, except the members initially appointed as provided in Section 2 of Act 285 of the 2003 Regular Session shall be appointed for terms as provided in that Act.

(b) Each appointment by the governor shall be submitted to the Senate for confirmation.

(3) If required, nominations for appointment to fill vacancies occurring because of the death, resignation, or incapacity of a member shall be made within thirty days of the date of vacancy, and the governor shall make the appointment within thirty days after receiving the nominations. If nominations are not required, the governor shall make the appointment within thirty days after receiving notice of the vacancy. Appointments to fill vacancies shall be made for the remainder of the unexpired term.

(4) Nominations for appointment to fill vacancies resulting from the expiration of terms of office shall be made not less than thirty days prior to the expiration of term and the governor shall make the appointment within thirty days after receiving the nominations.

(5) In the event nominations are not made within the time specified the governor shall make the appointment from the membership of the organization entitled to submit nominations.

B. Each member of the commission shall be paid a per diem of seventy-five dollars for each day devoted to the work of the commission, but not more than one thousand five hundred dollars in any fiscal year. Each member also shall be entitled to reimbursement for necessary traveling expenses and other expenses in accordance with rules and regulations prescribed by the commissioner of administration pursuant to R.S. 39:231.

C. The commission shall elect one of its members as chairman. It shall maintain its principal office in Baton Rouge in space provided by state officials or in rented offices if suitable space is not available in state buildings. It shall maintain its records and its principal office in such space. It shall hold its regular meetings there, unless in the discretion of the chairman it is necessary or convenient in the performance of its duties to meet in some other city. At least one regular meeting shall be held in each quarter annual period. The commission shall not meet more than twelve days in any fiscal year, including any special meetings, which may be held at times and places specified by the call of the chairman. Written notice of the time and place of meetings shall be given by the director, who shall call meetings whenever requested by a majority of the commission. A majority constitutes a quorum for the transaction of business. No action will be taken by the commission without the concurrence of at least five members personally present and voting. Voting by proxy, by representation, or by mail is prohibited. The director shall act as secretary of the commission and shall keep adequate records and minutes of its business and official actions.

Amended by Acts 1950, No. 432, §1; Acts 1954, No. 262, §1; Acts 1960, No. 102, §1; Acts 1976, No. 143, §1; Acts 1977, No. 281, §1, eff. July 7, 1977; Acts 1978, No. 691, §1; Acts 1980, No. 722, §1, eff. July 29, 1980; Acts 1989, No. 48, §1; Acts 1989, No. 354, §1; Acts 1999, No. 268, §1, eff. July 1, 1999; Acts 2003, No. 285, §1, eff. June 10, 2003; Acts 2003, No. 774, §6.



RS 29:254 - Duties of the commission

§254. Duties of the commission

In addition to its other duties, the commission shall:

(1) Adopt, amend, and promulgate rules and regulations.

(2) Make and publish annual reports and whatever special reports it thinks desirable to the governor concerning the administration and general operation of the department.

(3) Establish departmental divisions, when and if necessary, and adopt rules and regulations governing their operation.

(4) Advise the director in problems concerning the welfare of veterans, fix the duties of the director, and determine what functions are necessary or desirable for him to perform in carrying out the purposes of this Part.

(5) Determine the general and administrative policies of the department.

(6) Establish, discontinue, or consolidate service offices throughout the state, and in connection therewith, adopt and amend rules and regulations governing the qualifications and appointment of service officers and the conduct and operation of the service offices.

Amended by Acts 1952, No. 127, §9.



RS 29:255 - Appointment of the director

§255. Appointment of the director

The position of the director of veterans' affairs as an officer of the state is established.

The director shall be appointed by the veterans' affairs commission to serve at its pleasure. At least three members of the commission shall concur in the appointment or removal of the director. The director shall be a veteran, a qualified voter, and a resident of the state for five years preceding his appointment. His salary shall be fixed by the commission.



RS 29:256 - Duties of the director

§256. Duties of the director

The director shall be the executive and administrative head of the department and shall direct and supervise all of its administrative and technical activities, subject, however, to the authority of the commission. In addition to his other duties, the director shall:

(1) Attend all meetings of the commission and act as its secretary and keep minutes of its proceedings.

(2) Appoint, with the consent of the commission and in accordance with the provisions of this Part, all parish service officers and whatever department employees, experts, and special assistants are necessary to carry out effectively the provisions of this Part.

(3) Investigate from time to time the operation and effect of this Part and of the rules, and report his findings and recommendations to the commission.



RS 29:257 - Departmental divisions

§257. Departmental divisions

Departmental divisions shall be administered by division chiefs, who shall be appointed by the director with the consent of the commission. Their duties shall be fixed by the rules and regulations of the commission.



RS 29:258 - Rules

§258. Rules

The director shall recommend to the commission the rules he considers necessary or desirable to carry out the provisions of this Part, and he may, from time to time, recommend amendments or additions thereto. The commission may approve, amend, or reject these recommendations in whole or in part, and may propose and adopt new rules or amendments on its own initiative.



RS 29:259 - Director; powers to qualify for federal aid

§259. Director; powers to qualify for federal aid

The director may make, with the consent of the commission, the regulations necessary to receive the benefits of all acts of the congress of the United States of America pertaining to veterans' affairs, particularly the Servicemen's Readjustment Act of 1944, and on behalf of the state, may make contracts with the United States of America for the purpose of receiving the benefits of the federal laws pertaining to aid and benefits for veterans.



RS 29:260 - Maintenance of service offices by parochial and municipal authorities

§260. Maintenance of service offices by parochial and municipal authorities

Police juries and municipal governing authorities may make appropriations out of funds not otherwise specifically allocated by law for the purpose of providing or assisting in providing for the maintenance and operation of service offices established by the commission, including those consolidated to serve more than one parish or municipality.



RS 29:261 - Establishment of service offices; rules; contributions by department

§261. Establishment of service offices; rules; contributions by department

A. With the approval of the commission, the director shall establish service offices in the several parishes or consolidate service offices to serve more than one parish and municipality when the parishes and municipalities affected contribute to the maintenance of these offices in accordance with the authority contained in R.S. 29:260.

B. The appointment of service officers and the operation of the offices shall be subject to the rules and regulations of the commission.

C. The department shall contribute not more than seventy-five percent of the expense of operation and maintenance of the service offices; provided, however, that no additional funds other than funds appropriated to such department by House Bill No. 160 of the 1979 Regular Session shall be appropriated or made available to the department by the legislature during the 1979-1980 fiscal year for the purposes of this Subsection.

Amended by Acts 1979, No. 531, §1.



RS 29:262 - Service offices; suitable office space

§262. Service offices; suitable office space

Police juries and municipal governing authorities shall provide office space, for the operation of veterans' service offices established pursuant to R.S. 29:261. However, the cost of providing such office space shall not be considered as any payment or contribution required of a police jury or municipal governing authority toward the expense of operation and maintenance of such service offices.

Added by Acts 1979, No. 531, §2.



RS 29:263 - Transfer of documents required by the Veterans Administration

§263. Transfer of documents required by the Veterans Administration

Whenever a copy of any document is required by the Veterans Administration to determine the eligibility of a person to participate in veterans' benefits administered by the Veterans Administration, the state official charged with the custody of any such document shall provide a certified copy thereof to the Department of Veterans Affairs upon its request, without any charge or cost whatsoever.

Added by Acts 1981, No. 286, §1; Acts 1987, No. 768, §1.



RS 29:281 - Firing squads

PART II. GENERAL PROVISIONS

§281. Firing squads

The adjutant general shall pay the expenses of firing squads rendering final military honors at funeral rites held in this state for any person who served with honor in the armed forces of the United States of America in time of war. Firing squads may be composed of active members of the national guard or of any recognized organization of veterans of any war of the United States of America.

He shall promulgate rules and regulations for rendering these honors and defraying the expenses.



RS 29:282 - Registry of graves

§282. Registry of graves

The adjutant general shall make and preserve a permanent registry, arranged by parishes, of the graves of all persons who serve or who have served in the armed forces of the United States of America in time of war and whose mortal remains rest in Louisiana.



RS 29:283 - Lists of those killed or dying in service

§283. Lists of those killed or dying in service

The adjutant general shall make and preserve a permanent registry of the names of all citizens of the state who were killed or who died in the service of the various military commands organized in this state, engaged in the War of 1812, the Mexican War, and the Civil War, whether in the service of the state, the United States of America, or the Confederate States of America. In addition, he shall preserve any incidental data that can be obtained.



RS 29:284 - Repealed by Acts 2003, No. 316, §2, eff. June 13, 2003.

§284. Repealed by Acts 2003, No. 316, §2, eff. June 13, 2003.



RS 29:285 - Emancipation of minor veterans for benefits under Servicemen's Readjustment Act of 1944

§285. Emancipation of minor veterans for benefits under Servicemen's Readjustment Act of 1944

Any minor eligible for benefits under the Servicemen's Readjustment Act of 1944,1 and any amendments thereto, is freed of the disability of minority and is authorized and empowered to make valid and binding contracts, to sign and execute deeds, to make and give promissory notes, mortgages, or other evidences of debt, or written obligations of any kind that are necessary in connection with any loan guaranteed in part or in full by the United States of America, or any instrumentality thereof, or for which there is a commitment or guaranty, or for which a conditional guaranty has been made under the law, or the amendments thereto, as fully as if the minor had attained the age of majority or had been fully emancipated.

138 U.S.C.A. §1801.



RS 29:286 - Acceptance of benefits ratifies actions

§286. Acceptance of benefits ratifies actions

The procurement or the acceptance of any loan guaranty in whole or in part by the United States of America, or any instrumentality thereof, under the provisions of the Servicemen's Readjustment Act of 1944,1 and any amendments thereto, on the security of any property purchased or acquired by such a minor shall be deemed a ratification of the purchase or acquisition and shall be valid and binding on the minor as fully and to the same extent as if he had fully ratified the contract after attaining the age of majority or after being emancipated in accordance with law.

138 U.S.C.A. §1801 et seq.



RS 29:287 - Limited construction

§287. Limited construction

R.S. 29:285 and 29:286 shall be construed solely as an enabling law for the purpose of permitting a minor eligible for benefits under the Servicemen's Readjustment Act of 19441 to obtain these benefits and the effect of these Sections is specifically restricted to that purpose.

138 U.S.C.A. §1801 et seq.



RS 29:288 - Educational benefits for children, spouses, and surviving spouses of veterans

§288. Educational benefits for children, spouses, and surviving spouses of veterans

Children, not less than sixteen nor more than twenty-five years of age, spouses, and surviving spouses, within ten years from the date of eligibility, of members of the armed forces of the United States of America who were killed in action or died in active service from other causes or who are missing in action or who are prisoners of war or who died as a result of a service-connected disability incurred during a wartime period defined in R.S. 29:251.2 and who for a period of not less than twelve months immediately preceding their entrance into service were residents of this state and children not less than sixteen nor more than twenty-five years of age of veterans rated ninety to one hundred percent service-connected disabled by the United States Department of Veterans Affairs by evaluation of the Rating Schedule and children not less than sixteen nor more than twenty-five years of age of veterans who have been determined by the department to be unemployable as a result of a service-connected disability may attend any state college or university, including institutions under the jurisdiction of the Board of Supervisors of Community and Technical Colleges, without having to pay tuition, matriculation, registration, laboratory, athletic, medical, and other school-imposed fees, including but not limited to nonresidency and other special fees if the veteran has been a resident of this state for a period of not less than twenty-four months immediately preceding the dependent's admission into a program of education.

Amended by Acts 1952, No. 562, §1; Acts 1970, No. 666, §1; Acts 1972, No. 131, §1; Acts 1973, No. 170, §1; Acts 1977, No. 636, §1; Acts 1990, No. 350, §1; Acts 1997, No. 1195, §1; Acts 1999, No. 1031, §1.



RS 29:289 - Limitations on educational benefits

§289. Limitations on educational benefits

The department of veterans affairs may expend from any funds available for that purpose whatever sums are necessary for the subsistence, maintenance, or other necessary expenses of beneficiaries under R.S. 29:288 during the period of their college or university training. The expenditures shall not exceed five hundred dollars per year for each beneficiary nor shall they be available to him for any period of more than four years to be completed in not more than five years.

Amended by Acts 1952, No. 562, §1; Acts 1956, No. 197, §1.



RS 29:290 - Rules governing eligibility for educational benefits

§290. Rules governing eligibility for educational benefits

The department of veterans affairs shall provide rules and regulations governing the standards of eligibility of applicants for benefits under R.S. 29:288. These standards shall conform to the entrance requirements of the several colleges and universities of this state.



RS 29:291 - Recordation of birth certificates of children born to armed forces members

§291. Recordation of birth certificates of children born to armed forces members

The clerks of court of the several parishes and the register of conveyances of the parish of Orleans shall maintain a special book to be provided by the parish in which they shall record and alphabetically index, upon request, the birth certificate of a child born outside the continental United States to any member of the armed services of the United States of America whose parents were residents of Louisiana at the time the child was born. The fee for recording shall not exceed one dollar. It shall not be necessary to retain the original certificate tendered for registration in the archives of the office.

A certified copy of the original birth record issued by proper registration authority in the city or country of birth, containing the name of the parents, name of child, race, place and date of birth and sex, shall be accepted in order to effect registry.

Added by Acts 1956, No. 136, §1. Amended by Acts 1958, No. 106, §1.



RS 29:292 - Honor guard for military funerals; organizations authorized to request services

§292. Honor guard for military funerals; organizations authorized to request services

A. The Reserve Officers Training Corps units at Louisiana State University, including branches at Chambers and New Orleans, and of colleges under the control of the state board of education are authorized and directed to provide an honor guard for military funerals. The designated unit shall consist of a bugler and not less than seven nor more than ten men who are trained in the procedure of conducting military burial services. The honor guard shall be under the direction of the commander of the Reserve Officers Training Corps or a person or persons appointed by him to command such unit. The unit shall serve a radius of seventy-five miles of the institution where the unit is located during the academic year and the students shall receive drill credit for the military funerals they attend.

B. The following congressionally approved organizations are authorized to request the services of this special unit through their duly elected post commander: American Legion, Veterans of Foreign Wars, American Veterans of World War II, Military Order of the Purple Heart, Disabled American Veterans and the Marine Corps League.

Acts 1960, No. 118, §1.



RS 29:293 - Viet Nam bonuses

§293. Vietnam bonuses

A. Bonuses shall be paid out of the avails of the tax on beer levied by the Legislature of Louisiana by Act No. 8 of the Regular Session held in the year 1948 to servicemen and ex-servicemen and servicewomen and ex-servicewomen who served on active duty in the armed forces of the United States in the Vietnam Theater at any time during the period between the first day of July, 1958 and such date as the government of the United States declares to be the termination of service for members of the armed forces to receive credit for the award of the Vietnam Service Medal, and who were citizens of Louisiana, when inducted into active service and certain relatives of such servicemen and servicewomen, such payments of bonuses to be in the amounts and subject to the conditions hereinafter set forth, as follows:

(1) To the widow of each serviceman as above defined who died while serving in the armed forces of the United States during said period or who dies at any time during said period after having served in the armed forces of the United States during said period as a result of injuries or wounds received or disease contracted by him while in the armed forces of the United States during said period, the sum of one thousand dollars, provided that no such bonus shall be paid to any widow who has remarried.

(2) To the children or child under the age of eighteen, if any, of each such serviceman or servicewoman, as above defined, who died while serving in the armed forces of the United States during said period or who died at any time during said period, after having served in the armed forces of the United States during said period, as the result of injuries or wounds received or disease contracted by him or her while in the armed forces of the United States during said period and who, if a serviceman, has no surviving unremarried widow, the sum of one thousand dollars, said sum, in the case of more than one such child, to be equally divided between them.

(3) To the surviving parents, or the surviving parent if there is only one surviving parent, of each such serviceman or servicewoman, as above defined, who died while serving in the armed forces of the United States during said period, or who died at any time during said period, after serving in the armed forces of the United States during said period, as a result of injuries or wounds received or disease contracted by him or her while in the armed forces of the United States during said period, and who has no surviving unremarried widow, if a serviceman, and no surviving children under the age of eighteen years, the sum of one thousand dollars.

(4) For the purposes of this Section the term "parent" shall include a legal parent, natural parent, adoptive parent, step-parent, foster parent, or any other person who stood in the relationship of parent to a person. In the event there are survivors in two or more of the classes stipulated, or if there are more than one set of parents in any one class, then the officer charged by law with the payment of the bonuses authorized herein shall investigate the facts and circumstances of parental control and responsibility and shall make payment of the bonus in the manner which, in his judgment, shall best serve the intent of this Section, and payment so made shall constitute a full release of the obligation of the state of Louisiana with respect to the matter, and no further or other claim by any person against the State Department of Veterans Affairs or the state shall be valid.

(5) If there is no surviving unremarried widow, and no surviving minor children under the age of eighteen years, and no surviving parent, then no bonus shall be paid. In addition, the one thousand dollar payment specified herein shall be reduced by any other amount paid under the provisions of this Section.

(6) To each such serviceman or servicewoman who served in the armed forces of the United States during said period in the Vietnam combat area, the sum of two hundred fifty dollars.

(7) No such bonus shall be paid to any serviceman or servicewoman who has been separated from the armed forces of the United States without an honorable discharge or an honorable separation therefrom nor to the survivors of such a serviceman or servicewoman.

B. No bonus as herein provided shall be paid to any serviceman or servicewoman, or to the widow or parent or child of any such serviceman or servicewoman unless a claim therefor is filed in writing with the director of the State Department of Veterans Affairs on or before five years after the close of the period of eligible service hereinbefore specified.

C. If any serviceman or servicewoman or relative herein entitled to a bonus or payment has received a bonus or gratuitous payment from any other state, territory or governmental authority, other than the government of the United States, prior to making application hereunder, then the amount of the bonus or gratuitous payment so received shall be deducted from the amount provided herein to be paid to each such person.

D. In the case of any bonus hereunder which may become due to a minor or to another person not sui juris, such bonus shall be paid to the tutor, curator, guardian or other legal representative of the minor or other person not sui juris for the use and benefit of the minor or other person not sui juris, if he has a tutor, curator, guardian or other legal representative, and if such minor or other person not sui juris has no tutor, curator, guardian or other legal representative, then such bonus shall be paid to the person found by the officer charged by law with the payment of such bonuses to be in charge of the minor or other person not sui juris, for the use and benefit of the minor or other person not sui juris.

E. The bonuses and payments provided herein shall be completely exempt from all liability for any debt, tax or obligation. This exemption cannot be waived. Such bonus or payment shall be nonassignable and shall not be subject to pledge or hypothecation in any manner whatsoever.

F. The State Department of Veterans Affairs shall have responsibility for the administration of this Section. The director of the department is designated as the officer charged by law with the payment of the bonuses authorized herein, and the director, with the approval of the Veterans' Affairs Commission, shall make such rules and regulations, not inconsistent herewith, as are necessary for the distribution of the bonuses and for the proper administration of this Section.

G. From and after July 1, 1968, and subject to all prior charges and prior dedications for the payment of the principal and interest and debt service requirements of outstanding bonds or other contractual obligations of the state or any of its agencies, the avails of the tax on beer levied by Act 8 of 1948 are hereby dedicated to the State Department of Veterans Affairs for the payment of bonuses hereinabove provided, but only in the amount necessary to pay the valid claims for bonuses by survivors of servicemen and servicewomen who have died as a result of injuries or wounds received or disease contracted while serving in the armed forces of the United States in the Viet Nam theater, and for the necessary costs for the distribution of the bonuses and the administration of this section. The State Department of Veterans Affairs shall estimate the amount necessary to pay such claims and administer this Section for the fiscal year beginning July 1, 1968 and include in its budget submittal that amount as a separate item; and the dedication hereinabove provided of the avails of the beer tax shall extend to the amount appropriated by the legislature for that purpose only. In each subsequent fiscal year the amount necessary for the bonuses referred to in this Paragraph and the costs of administration shall be estimated by that department and the dedication of the avails of the beer tax shall extend to the amount appropriated by the legislature for that purpose only, and the state treasurer shall cause the proceeds of said tax to be applied to the payment of the bonuses authorized to be paid under this Paragraph. The surplus or residue of the said tax in each year, after paying the bonuses authorized in this Paragraph, shall be transmitted to the state general fund, except as provided in Paragraph G of this Section; and any surplus remaining of the amount set aside for the purposes of this Paragraph at the end of each fiscal year shall be returned to the state general fund.

H. The State Department of Veterans Affairs is authorized to begin processing claims for the death benefits provided in this Paragraph only, from and after June 26, 1967.

I. From and after such date as the government of the United States declares to be the termination of service for members of the armed forces to receive credit for the award of the Viet Nam Service Medal, and subject to all prior charges and prior dedications for the payment of the principal and interest and debt service requirements of outstanding bonds or other contractual obligations of the state or any of its agencies, the avails of the tax levied on beer by the legislature of Louisiana by Act No. 8 of the Regular Session held in the year 1948, are hereby dedicated to the State Department of Veterans Affairs for the payment of the bonuses herein authorized, whether to veterans themselves, their dependents or other claimants as authorized herein, and for the necessary costs for the distribution of the bonuses and the administration of this Section, and the dedication of the tax as provided herein shall remain in effect until all valid claims for such bonuses which have been timely and properly filed are fully paid unless the legislature shall otherwise provide for the payment thereof.

J. Until all such valid claims for bonuses have been paid, unless the legislature shall otherwise provide for the payment thereof, then from and after the aforesaid date of termination of service for the Viet Nam Service Medal as set forth above, the officer charged by law with the collection of said tax shall pay into the state treasury each calendar month all proceeds of said tax collected during the preceding calendar month, and the state treasurer shall cause the proceeds of said tax to be applied to the payment of the bonuses herein authorized, after satisfying the payment of the principal and interest and debt service requirements of outstanding bonds or other contractual obligations of the state or any of its agencies for which the avails of said tax have been heretofore pledged or dedicated.

K. The surplus or residue of the said tax in each year, after paying the bonuses herein authorized, shall be transmitted to the state general fund.

L. Until all valid claims for bonuses as herein provided have been paid in full, unless the legislature shall otherwise provide for the payment thereof, the said tax shall not be abolished or reduced, and no laws shall be enacted which adversely affect the collection thereof.

Added by Acts 1967, No. 113, §1. Amended by Acts 1969, No. 123, §1; Acts 2004, No. 26, §11.



RS 29:294 - World War II Merchant Marine bonuses

§294. World War II Merchant Marine bonuses

A. Bonuses shall be paid out of funds appropriated by the legislature for this purpose to servicemen and ex-servicemen and servicewomen and ex-servicewomen who served on active duty in the Merchant Marine at any time during the period between September 16, 1940 through July 25, 1947, and who were citizens of Louisiana when inducted into active service and certain surviving spouses of such servicemen and servicewomen, such payments of bonuses to be in the amounts and subject to the conditions set forth as follows:

(1) To each such serviceman or servicewoman who served in the Merchant Marine during said period, the sum of two hundred fifty dollars.

(2) To the surviving spouse of each such serviceman or servicewoman who died while serving in the Merchant Marine during said period or who died at any time during said period after having served in the Merchant Marine during said period as a result of injuries or wounds received or disease contracted by him while in the Merchant Marine during said period, the sum of two hundred fifty dollars, provided that no such bonus shall be paid to any surviving spouse who has remarried.

B. If there is no surviving serviceman or servicewoman or surviving unremarried spouse, then no bonus shall be paid. In addition, the two hundred fifty dollar payment specified herein shall be reduced by any other amount paid under the provisions of this Section.

C. No such bonus shall be paid to any serviceman or servicewoman who has been separated from the Merchant Marine without an honorable discharge or an honorable separation therefrom nor to the surviving spouse of such a serviceman or servicewoman.

D. No bonus as herein provided shall be paid to any serviceman or servicewoman, or to the surviving spouse of any such serviceman or servicewoman, unless a claim therefor is filed in writing with the director of the state Department of Veterans Affairs on or before five years after July 1, 1994.

E. If any serviceman or servicewoman or surviving spouse herein entitled to a bonus or payment has received a bonus or gratuitous payment from any other state, territory, or governmental authority, other than the government of the United States, prior to making application hereunder, then the amount of the bonus or gratuitous payment so received shall be deducted from the amount provided herein to be paid to each such person.

F. The bonuses and payments provided herein shall be completely exempt from all liability for any debt, tax, or obligation. This exemption cannot be waived. Such bonus or payment shall be nonassignable and shall not be subject to pledge or hypothecation in any manner whatsoever.

G. The state Department of Veterans Affairs shall have responsibility for the administration of this Section. The director of the department is designated as the officer charged by law with the payment of the bonuses authorized herein, and the director, with the approval of the Veterans' Affairs Commission, shall make such rules and regulations, not inconsistent herewith, as are necessary for the distribution of the bonuses and for the proper administration of this Section.

H. The state Department of Veterans Affairs shall estimate the amount necessary to pay such claims and administer this Section and include that amount as a separate item in its budget request submitted for the 1994-1995 Fiscal Year, and for each fiscal year thereafter during the five-year time limit to make a claim for a bonus.

Acts 1993, No. 90, §1, eff. July 1, 1994.



RS 29:295 - Louisiana veterans cemeteries

§295. Louisiana veterans cemeteries

A. The Department of Veterans Affairs may construct and operate veterans cemeteries in Louisiana and may employ such personnel as are necessary for the proper management of the cemeteries. The department may acquire, by gift, purchase, or condemnation, lands necessary for the purposes of the cemeteries. Title to the properties shall be taken in the name of the state.

B. Any person who is eligible for burial in a national veterans cemetery as provided in 38 U.S.C. 2402 and 38 C.F.R. Section 1.620 is eligible for burial in a state veterans cemetery.

C. The department may charge a fee of seven hundred forty-five dollars for burials in a cemetery operated pursuant to this Section and may promulgate rules for the department to waive the fee, or any portion thereof, for financial hardship as defined and set forth in the rules promulgated by the department. The department may use the funds generated from the collection of burial fees to pay for costs associated with the operation of the cemeteries.

D. The department may accept for the state all gifts, grants, and bequests for the purposes of construction, maintenance, restoration, preservation, and rehabilitation of the veterans cemeteries constructed under this Section.

Acts 1999, No. 380, §1; Acts 2016, No. 154, §1.



RS 29:301 - Purpose

PART III. AGENT ORANGE DIRECTORY

§301. Purpose

The legislature finds a need for a program to compile information for the assessment of the effects of Agent Orange and other chemical defoliants or herbicides used in the Vietnam conflict and to provide assistance to persons who may be affected thereby.

Acts 1985, No. 878, §1, eff. Jan. 1, 1986; Acts 1995, No. 746, §1.



RS 29:302 - Definitions

§302. Definitions

For the purposes of this Part, the following shall apply:

(1) "Agent Orange" means the herbicide composed of tri-chlorophenoxyacetic acid and di-chlorophenoxyacetic acid.

(2) "Department" means the Department of Veterans' Affairs.

(3) "Director" means the director of veterans' affairs.

(4) "Directory" means the Agent Orange Directory.

(5) "Veteran" means a person who was a resident of the state of Louisiana at the time of his induction into the armed forces of the United States of America or is a resident of this state who served in the armed forces during the years 1958-1972 and who served in, or participated in military activities related to, the Vietnam conflict where exposure to Agent Orange and other chemical defoliants and herbicides may have occurred.

Acts 1985, No. 878, §1, eff. Jan. 1, 1986; Acts 1995, No. 746, §1.



RS 29:303 - Agent Orange Directory; creation

§303. Agent Orange Directory; creation

The Agent Orange Directory is hereby created within the Department of Veterans Affairs as more specifically provided in R.S. 29:304.

Acts 1985, No. 878, §1, eff. Jan. 1, 1986; Acts 1995, No. 746, §1.



RS 29:304 - Powers and duties of the department

§304. Powers and duties of the department

For the purposes of informing veterans and family members of persons who were exposed to Agent Orange and other chemical herbicides, defoliants, and other causative agents used in the Vietnam conflict, and compiling data on the health effects of this exposure, the department shall:

(1) Establish, promote, and maintain a public information program on chemical herbicides, defoliants, and other causative agents used in the Vietnam conflict in cooperation with the Veterans' Affairs Commission, and the state military department and in conjunction with the efforts through public media of those entities to contact family members of veterans who were exposed to herbicides containing dioxin. In implementing this public information component, the department shall utilize existing departmental staff and resources, including but not limited to the informational films prepared by the Veterans' Administration, whenever possible.

(2) Maintain a central repository containing information on the health effects of exposure to chemical herbicides, defoliants, and other causative agents, including Agent Orange used in the Vietnam conflict, and a catalog of existing scientific and medical literature on the health effects of such exposure.

Acts 1985, No. 878, §1, eff. Jan. 1, 1986; Acts 1995, No. 746, §1.



RS 29:305 - Department of Veterans Affairs; availability of research findings

§305. Department of Veterans Affairs; availability of research findings

The department shall make available upon request to Vietnam veterans and family members of Vietnam veterans the current research findings concerning exposure to chemical defoliants or herbicides or other causative agents, including Agent Orange used in the Vietnam conflict.

Acts 1985, No. 878, §1, eff. Jan. 1, 1986; Acts 1995, No. 746, §1.



RS 29:311 - Definitions

PART III-A. SERVICEMEMBERS CIVIL RELIEF AND CONSUMER RIGHTS

§311. Definitions

As used in this Part:

(1) "Active duty" means active duty pursuant to an executive order of the president of the United States, an act of the Congress of the United States, or the provisions of R.S. 29:7.

(2) "Motor vehicle" means any automobile, car, minivan, passenger van, sport utility vehicle, pickup truck, or other self-propelled vehicle not operated or driven on fixed rails or track.

(3) "Obligation" means any retail installment sales contract, other contract for the purchase of goods or services, or bond, bill, note, or other instrument of writing for the payment of money arising out of the contract or other transaction for the purchase of goods or services.

Acts 2005, No. 296, §1, eff. June 29, 2005.



RS 29:312 - Limits on creditor interest rates

§312. Limits on creditor interest rates

A. Notwithstanding any provision of law to the contrary, no creditor in connection with an obligation entered into on or after June 29, 2005, shall charge or collect from a person, or spouse of a person, who is on active duty interest or finance charges exceeding six percent per annum during the period that the person is deployed on active duty.

B. Notwithstanding any provision of law to the contrary, interest or finance charges in excess of six percent per annum that otherwise would be incurred but for the prohibition in Subsection A of this Section are forgiven.

C. The amount of any periodic payment due from a person, or spouse of a person, who is on active duty under the terms of the obligation shall be reduced by the amount of the interest and finance charges forgiven under Subsection B of this Section that is allocable to the period for which the periodic payment is made.

D. In order for an obligation to be subject to the interest and finance charges limitation of this Section, the person, or spouse of the person on active duty, shall provide the creditor with written notice and a copy of the military or gubernatorial orders calling the person to active duty and of any orders further extending active duty, not later than one hundred eighty days after the date of the person's termination of or release from active duty.

E. Upon receipt of the written notice and a copy of the orders referred to in Subsection D of this Section, the creditor shall treat the obligation in accordance with Subsection A of this Section, effective as of the date on which the person is on active duty.

F. A court may grant a creditor relief from the interest and finance charges limitation of this Section, if, in the opinion of the court, the ability of the person, or spouse of the person, on active duty to pay interest or finance charges with respect to the obligation at a rate in excess of six percent per annum is not materially affected by reason of the person's service on active duty.

Acts 2005, No. 296, §1, eff. June 29, 2005.



RS 29:313 - Termination of motor vehicle lease agreements

§313. Termination of motor vehicle lease agreements

A. Any person, or spouse of a person, who is on active duty as defined by this Part may terminate any motor vehicle lease if it is executed by or on behalf of the person who is on active duty.

B. Termination of the motor vehicle lease shall not be effective until:

(1) The person who is on active duty or the person's spouse gives the lessor by certified mail, return receipt requested, a notice of the intention to terminate the lease together with a copy of the military or gubernatorial orders calling the person to active duty; and

(2) The motor vehicle subject to the lease is returned to the custody or control of the lessor not later than fifteen days after the delivery of the written notice.

C. Lease amounts unpaid for the period preceding the effective date of the lease's termination shall be paid on a prorated basis. The lessor may not impose an early termination charge, but any taxes, costs of summons, and title or registration fees and any other obligation and liability of the lessee under the terms of the lease, including reasonable charges to the lessee for excess wear, use, and mileage, that are due and unpaid at the time of the lease's termination shall be paid by the lessee.

D. The lessor shall refund to the lessee lease amounts paid in advance for a period after the effective date of the lease's termination within thirty days of the effective date of the lease's termination.

E. Upon application by the lessor to a court before the effective date of the lease's termination, relief granted by this Section may be modified as justice and equity require.

Acts 2005, No. 296, §1, eff. June 29, 2005.



RS 29:314 - Termination of cellular phone contracts

§314. Termination of cellular phone contracts

A. Any person, or spouse of a person, who is on active duty as defined by this Part may terminate, without penalty, a cellular phone contract if it is executed by or on behalf of the person who is on active duty.

B. Termination of the cellular phone contract shall not be effective until:

(1) Thirty days after the person who is on active duty or the person's spouse gives notice by certified mail, return receipt requested, of the intention to terminate the cellular phone contract; and

(2) Unless the person who is on active duty owns the cellular phone, the cellular phone is returned to the custody or control of the cellular telephone company, or the person who is on active duty or the person's spouse agrees in writing to return the cellular phone as soon as practicable after the service is completed.

Acts 2005, No. 296, §1, eff. June 29, 2005.



RS 29:315 - Tenant and resident agreements

§315. Tenant and resident agreements

A. In an action for possession of residential premises of a tenant or manufactured home park resident who is on active duty as defined by this Part or of any member of the tenant's or resident's immediate family, if the tenant or resident entered into the rental agreement on or after June 29, 2005, the court may, on its own motion, and shall, upon motion made by or on behalf of the tenant or resident, do one of the following if the tenant's or resident's ability to pay the agreed rent is materially affected by their service on active duty:

(1) Stay the proceedings for a period of ninety days, unless, in the opinion of the court, justice and equity require a longer or shorter period of time.

(2) Adjust the obligation under the rental agreement to preserve the interest of all parties to it.

B. If a stay is granted under Subsection A of this Section, the court may grant the landlord or park operator such relief as equity may require.

C. This Section does not apply to landlords or park operators operating less than four residential premises.

Acts 2005, No. 296, §1, eff. June 29, 2005.



RS 29:316 - Life insurance agreements

§316. Life insurance agreements

A.(1) Except as provided in Paragraph (A)(2) of this Section, this Section shall apply to any individual life insurance policy insuring the life of an individual who is on active duty as defined by this Part, if the life insurance policy has been brought within and conforms to the provisions of the "Servicemembers Civil Relief Act", 117 Stat. 2835 (2003), 50 U.S.C. App. 541, et seq.

(2) This Section does not apply to any policy that was cancelled or that had lapsed for the nonpayment of premiums prior to the commencement of the insured's period of active duty service.

B. An individual life insurance policy described in Subsection A of this Section shall not lapse or be forfeited for the nonpayment of premiums or late fees or penalties assessed during the insured's period of active duty service or during the two-year period subsequent to the end of the insured's period of active duty.

C. This Section does not limit a life insurance company's enforcement of provisions in the insured's policy relating to naval or active duty service in time of war.

Acts 2005, No. 296, §1, eff. June 29, 2005.



RS 29:317 - Natural gas consumer agreements

§317. Natural gas consumer agreements

A. No provider of natural gas shall stop gas from entering the residential premises of any residential consumer who is on active duty for nonpayment for gas supplied to the premises.

B. Upon return of a residential consumer from active duty, the provider shall offer the residential consumer a period equal to at least the period of service on active duty to pay any arrearages incurred during the period of service. The provider shall inform the residential consumer that, if the period the company offers presents a hardship to the consumer, the consumer may request a longer period to pay the arrearages. If the provider is a public utility as defined in R.S. 45:1161, the consumer may request the assistance of the Public Service Commission to obtain a longer period. No late payment fees or interest shall be charged to the residential consumer during the period of active duty or the repayment period.

C. If a provider that is a public utility determines that amounts owed by a residential consumer who is on active duty are uncollectible, the provider may file an application with the Public Service Commission for approval of authority to recover the amounts. The recovery shall be through a rider on the base rates of customers of the provider or through other means as may be approved by the commission, provided that any amount approved to be recovered through a rider or other means shall not be considered by the commission in any subsequent rate determination.

Acts 2005, No. 296, §1, eff. June 29, 2005.



RS 29:318 - Electric power consumer agreements

§318. Electric power consumer agreements

A. No provider of electricity shall cease to provide electricity to the residential premises of any residential consumer who is on active duty for nonpayment of electricity provided to the premises.

B. Upon return of a residential consumer from active duty, the provider shall offer the consumer a period equal to at least the period of service on active duty to pay any arrearages incurred during the period of service. The provider shall inform the consumer that, if the period the provider offers presents a hardship to the consumer, the consumer may request a longer period to pay the arrearages. If the provider is a public utility as defined in R.S. 45:1161, the consumer may request the assistance of the Public Service Commission to obtain a longer period. No late payment fees or interest shall be charged to the residential consumer during the period of service or the repayment period.

C. If a provider that is a public utility determines that amounts owed by a residential consumer who is on active duty are uncollectible, the provider may file an application with the Public Service Commission for approval of authority to recover the amounts. The recovery shall be through a rider on the base rates of customers of the provider or through other means as may be approved by the commission, provided that any amount approved to be recovered through a rider or other means shall not be considered by the commission in any subsequent rate determination.

Acts 2005, No. 296, §1, eff. June 29, 2005.



RS 29:319 - Water supply and sewerage systems agreements

§319. Water supply and sewerage systems agreements

A. No provider of water or sewerage services shall stop such services to residential premises of any residential consumer who is on active duty as defined by this Part for nonpayment for water and/or sewerage services as supplied to the premises.

B. Upon return of a residential consumer from active duty, the provider shall offer the residential consumer a period equal to at least the period of service on active duty to pay any arrearages incurred during the period of that service. The provider shall inform the residential consumer that, if the period the company offers presents a hardship to the consumer, the consumer may request a longer period to pay the arrearages. If the provider is a water supplier or sewerage system as defined by R.S. 40:1141, the consumer may request the assistance of the Public Service Commission to obtain a longer period. No late payment fees or interest shall be charged to the residential consumer during the period of active duty or the repayment period.

C. If a provider that is a water supplier or sewerage system as defined by R.S. 40:1141 determines that amounts owed by a residential consumer who is on active duty are uncollectible, the provider may file an application with the Public Service Commission for approval of authority to recover the amounts. The recovery shall be through a rider on the base rates of customers of the provider or through other means as may be approved by the commission, provided that any amount approved to be recovered through a rider or other means shall not be considered by the commission in any subsequent rate determination.

Acts 2005, No. 296, §1, eff. June 29, 2005.



RS 29:320 - §§320 to 330. [Blank]

§320. §§320 to 330. [Blank]



RS 29:331 - Military Airborne Hazards and Open Burn Pit Registry; creation; duties and powers

PART III- B MILITARY AIRBORNE HAZARDS AND

OPEN BURN PIT REGISTRY

§331. Military Airborne Hazards and Open Burn Pit Registry; creation; duties and powers

For the purposes of outreach, education, and advocacy for Louisiana service members and veterans who have been exposed to open burn pit smoke or other airborne hazards during their service in Operation Iraqi Freedom, Operation Enduring Freedom, Operation New Dawn, the Gulf War 1990-1991, or other conflicts or theaters which may subsequently be identified, the secretary of the Department of Veterans Affairs shall:

(1) Monitor the most current published epidemiological studies and recommendations arising as a requirement of 38 U.S.C. §527, as well as any developments in the study and treatment of conditions associated with exposure to toxic airborne chemicals and fumes caused by open burn pits.

(2) Create a database of self-identifying service members and veterans who have been exposed to burn pits, that shall include the name, address, electronic address, phone number, location and period of service, and any other information as deemed necessary by the secretary of the Department of Veterans Affairs.

(3) Establish and maintain a public information program in order to educate and inform service members, veterans, and their families regarding:

(a) The most recent scientific developments on the health effects of exposure to open burn pit smoke or other airborne hazards.

(b) Availability of possible treatments for their conditions.

(c) Applying for service-connected disability compensation for any possible illnesses or conditions related to exposure to open burn pit smoke or other airborne hazards, including the current status on related presumptive conditions or diseases as designated by the United States Department of Veterans Affairs.

(d) Appealing an existing disability rating decision or requesting an upgrade in disability rating from the United States Department of Veterans Affairs.

Acts 2014, No. 312, §1.

NOTE: See Acts 2014, No. 312, §2, which provides that the Act shall be known as the "Staff Sergeant William Austin Daniel Military Airborne Hazards and Open Burn Pit Registry Act of 2014".



RS 29:332 - Repealed by Acts 1958, No. 247, §1.

§332. Repealed by Acts 1958, No. 247, §1.



RS 29:333 - Repealed by Acts 1958, No. 247, §1.

§333. Repealed by Acts 1958, No. 247, §1.



RS 29:334 - Repealed by Acts 1958, No. 247, §1.

§334. Repealed by Acts 1958, No. 247, §1.



RS 29:335 - Repealed by Acts 1958, No. 247, §1.

§335. Repealed by Acts 1958, No. 247, §1.



RS 29:351 - Definitions

PART IV. VETERANS' GUARDIANSHIP LAW

UNIFORM VETERANS' GUARDIANSHIP ACT

§351. Definitions

As used in this Part:

(1) "Person" means an individual, a partnership, a corporation, or an association.

(2) "Veterans administration" means the veterans administration, its predecessors, or successors.

(3) "Income" means moneys received from the veterans administration and revenue or profit from any property wholly or partially acquired therewith.

(4) "Estate" means income on hand and assets acquired partially or wholly with income.

(5) "Benefits" means all moneys paid or payable by the United States through the veterans administration.

(6) "Administrator" means the administrator of veterans' affairs of the United States or his successor.

(7) "Ward" means a beneficiary of the veterans administration.

(8) "Tutor" means any person acting as a fiduciary for a minor ward.

(9) "Curator" means any person acting as a fiduciary for an incompetent ward.



RS 29:352 - Administrator as party in interest

§352. Administrator as party in interest

The administrator shall be a party in interest in any proceeding for the appointment or removal of a fiduciary or for the removal of the disability of minority or mental incapacity of a ward, and in any suit or other proceeding affecting in any manner the administration by the fiduciary or the estate of any present or former ward whose estate includes assets derived in whole or in part from benefits heretofore or hereafter paid by the veterans administration. Not less than fifteen days prior to hearing in such matter, notice in writing of the time and place thereof shall be given by mail, unless waived in writing, to the office of the veterans administration having jurisdiction over the area in which any such suit or any such proceeding is pending.



RS 29:353 - Application

§353. Application

Whenever, pursuant to any law of the United States of America or regulation of the veterans administration, the administrator requires, prior to payment of benefits, that a tutor or curator be appointed for a ward, such appointment shall be made in the manner hereinafter provided in this Part.



RS 29:354 - Tutor or curator

§354. Tutor or curator

Except as hereinafter provided in this Part, it shall be unlawful for any person to accept appointment as tutor or curator of any ward if such proposed tutor or curator shall at that time be acting as tutor or curator for as many as five wards. In any case, upon presentation of a petition by an attorney of the veterans administration or other interested person, under this Section, alleging that a tutor or curator is acting in a fiduciary capacity for more than five wards and requesting his discharge for that reason, the court, upon proof substantiating the petition, shall require a final accounting forthwith from such tutor or curator and shall discharge such tutor or curator in the said case. The limitations of this Section shall not apply where the tutor or curator is a bank or trust company acting for the wards' estates only.

An individual may be tutor or curator of more than five wards if they are all members of the same family.



RS 29:355 - Appointment as tutor or curator; contents of petition

§355. Appointment as tutor or curator; contents of petition

A petition for the appointment of a tutor or curator may be filed in any court of competent jurisdiction by or on behalf of any person who under existing law is entitled to priority of appointment. If there be no person so entitled, or if the person so entitled shall neglect or refuse to file such a petition within thirty days after mailing of notice by the veterans administration to the last known address of such person indicating the necessity for the same, a petition for such appointment may be filed in any court of competent jurisdiction by or on behalf of any responsible person residing in this state, provided that the veterans administration may require the appointment of a bank or trust company most conveniently located to the ward's residence to act as tutor or curator which shall only have the care, custody and administration of the property of the ward in accordance with the laws relating to banks and trust companies. The petition for appointment shall set forth the name, age, place of residence of the ward, the names and places of residence of the nearest relative, if known, and the fact that such ward is entitled to receive moneys payable by or through the veterans administration and shall set forth the amount of moneys then due and the amount of probable future payments. The petition shall also set forth the name and address of the person or institution, if any, having actual custody of the ward. In the case of a mentally incompetent veteran or helpless child of a deceased or living veteran, the petition shall show that such ward has been rated incompetent on examination by the veterans administration in accordance with laws and regulations governing the veterans administration; and in the case of all other incompetent persons entitled to receive benefits from the veterans administration, the petition shall show that the appointment of a curator is a condition precedent to the payment of further benefits on behalf of such other incompetent ward.

Amended by Acts 1956, No. 557, §1.



RS 29:356 - Evidence of necessity for tutor

§356. Evidence of necessity for tutor

Where a petition is filed for the appointment of a tutor of a minor ward a certificate of the administrator or his representative, setting forth the age of such minor as shown by the records of the veterans administration and the fact that the appointment of a tutor is a condition precedent to the payment of any moneys due to the minor by the veterans administration, shall be prima facie evidence of the necessity for such appointment.



RS 29:357 - Evidence of necessity for curator

§357. Evidence of necessity for curator

Where a petition is filed for the appointment of a curator of a mentally incompetent veteran or helpless child of a deceased or living veteran, a certificate of the administrator or his representative, setting forth the fact that such person has been rated incompetent by the veterans administration on examination in accordance with the laws and regulations governing such veterans administration, and that the appointment of a curator is a condition precedent to the payment of any moneys due such person by the veterans administration, shall be prima facie evidence of the necessity for such appointment; and that where a petition is filed for the appointment of a curator for any other incompetent ward of the veterans administration, a certificate of the administrator or his representative, setting forth that the appointment of a curator for such other incompetent ward is a condition precedent to the payment of any moneys due such person by the veterans administration, shall be prima facie evidence of the necessity for such appointment.

Amended by Acts 1956, No. 557, §1.



RS 29:358 - Citation

§358. Citation

It shall not be necessary to cite the person for whom the curator is sought, and there shall be no pronouncement of interdiction in the case, but the said person shall at all times have the right to have the appointment revoked and an accounting made to him or her by the curator upon producing proof that he has been pronounced cured.



RS 29:359 - Tutor must be fit and proper person; filing of bond

§359. Tutor must be fit and proper person; filing of bond

Before making an appointment under the provisions of this Part, the court shall be satisfied that the tutor or curator whose appointment is sought is a fit and proper person to be appointed. Upon the appointment being made, the court may, at its discretion, if the tutor or curator be other than a bank or trust company, require that the tutor or curator execute and file a bond to be approved by the court in an amount not less than the sum then due and estimated to become payable during the ensuing year. The court shall have power from time to time to require the tutor or curator to file an additional bond. No bond shall be required if the tutor or curator be a bank or trust company.

When a bond is tendered by a tutor or curator with a personal surety, such surety shall file with the court a certificate under oath which shall describe the property owned, both real and personal, and that he is worth the sum named in the bond as the penalty thereof over and above all his debts and liabilities and exclusive of property exempt from execution.

Amended by Acts 1954, No. 484, §1.



RS 29:360 - Annual accounting by tutor or curator

§360. Annual accounting by tutor or curator

Every tutor or curator, who shall receive on account of his ward any moneys from the veterans administration, shall send annually in triplicate to the office of the veterans administration having jurisdiction over the area in which such court is located, on the anniversary date of the appointment, in addition to such other accounts as may be required by the court, a full, true and accurate account under oath of all moneys so received by him, of all disbursements thereof, and showing the balance thereof in his hands at the date of such account and how invested. If disapproved by the veterans administration, the said copy of each of such accounts shall be filed with the court by the tutor or curator. The court shall fix a time and place for the hearing on such account not less than fifteen days or more than thirty days from the date of filing same and notice thereof shall be given by the court to the aforementioned veterans administration office not less than ten days prior to the date fixed for the hearing. Notice of such hearing shall in like manner be given to the tutor or curator.



RS 29:361 - Penalty for failure to file account

§361. Penalty for failure to file account

If any tutor or curator shall fail to file any account of the moneys received by him from the veterans administration on account of his ward within thirty days after such account is required by either the court or the veterans administration, or shall fail to furnish the veterans administration a copy of his accounts as required by this Part, such failure shall be grounds for removal.



RS 29:362 - Compensation

§362. Compensation

Compensation payable to tutors or curators shall be based upon services rendered and they shall receive a minimum compensation of thirty-five dollars from the amount of monies received during the period covered by the account; provided however that if such monies received are more than three hundred and fifty dollars but less than five hundred dollars, the compensation of tutors and curators shall be ten per cent of the monies received in any one year; and provided also that if such monies are more than five hundred dollars, then the compensation shall be five per cent of the monies received in any one year, but not less than fifty dollars. In the event of extraordinary service rendered by such tutor or curator, the court may, upon petition and after hearing thereon, authorize additional compensation therefor payable from the estate of the ward. Notice of such petition and hearing shall be given the proper office of the veterans administration in the manner provided in the case of hearing on a fiduciary's account or other pleading. No commission or compensation shall be allowed on the monies or other assets received from a prior tutor or curator, nor upon the amount received from liquidation of loans, or other investments.

Amended by Acts 1958, No. 508, §1; Acts 1960, No. 519, §1.



RS 29:363 - Investment of funds by tutor or curator

§363. Investment of funds by tutor or curator

Any funds of the estate amounting to one hundred dollars or more in excess of three hundred dollars shall be invested in United States government bonds or securities, the principal and interest of which are guaranteed by the United States of America, bonds of the state of Louisiana or its municipalities, the principal and interest of which must be guaranteed by the state or its subdivisions, or in any other security approved by the court after having been recommended by the veterans administration.



RS 29:364 - Maintenance and support

§364. Maintenance and support

A tutor or curator shall not apply any portion of the income or the estate for the support or maintenance of any person other than the ward, his spouse, minor children, and dependent parents except upon petition to and prior order of the court after a hearing. A signed duplicate or certified copy of the said petition shall be furnished the proper office of the veterans administration and notice of hearing thereon shall be given the said office as provided in the case of hearing on a fiduciary's account or other pleading.



RS 29:365 - Purchase of property for home

§365. Purchase of property for home

Any curator or tutor appointed under this Part may purchase for his ward a home with the funds of the ward whenever the said purchase meets with the approval of the interested parties, the court of appointment, and the veterans administration, provided that sufficient time be given the veterans administration to investigate the property to be purchased.



RS 29:366 - No charge for copy of public records

§366. No charge for copy of public records

Whenever a copy of any public record is required by the veterans administration to be used in determining the eligibility of any person to participate in benefits made available by the veterans administration, the official charged with the custody of such public record shall without charge provide the applicant for such benefits or any person acting on his behalf or the representative of the veterans administration with a certified copy of such record.



RS 29:367 - Discharge of tutor or curator

§367. Discharge of tutor or curator

When a minor ward for whom a tutor has been appointed shall have attained the age of majority and has not been found incompetent, when any incompetent veteran or helpless child of a living or deceased veteran has been rated competent by the veterans administration, and when any other incompetent ward has been found on investigation made by the veterans administration to be capable of receiving and administering veterans administration benefits, a certificate of the administrator or his duly authorized representative to that effect shall be prima facie evidence that a tutor or curator is no longer required. The court, upon the tutor or curator filing satisfactory final account, may discharge such tutor or curator upon a petition filed for that purpose. Nothing contained in this Section shall be construed to prevent a ward from filing a petition for the discharge of his tutor or curator on the ground that the ward has been emancipated or has attained his majority or is competent, or the court from acting on its own motion in such cases.

Amended by Acts 1956, No. 557, §1.



RS 29:368 - Commitment to veterans administration or other agency of United States government

§368. Commitment to veterans administration or other agency of United States government

A. Whenever, in any proceeding under the laws of this state for the commitment of a person alleged to be of unsound mind or otherwise in need of confinement in a hospital or other institution for his proper care, it is determined after such adjudication of the status of such person as may be required by law that commitment to a hospital for mental disease or other institution is necessary for safekeeping or treatment and it appears that such person is eligible for care or treatment by the veterans administration or other agency of the United States of America, the court, upon receipt of a certificate from the veterans administration or such other agency showing that facilities are available and that such person is eligible for care or treatment therein, may commit such person to the said veterans administration or other agency. The person whose commitment is sought shall be personally served with notice of the pending commitment proceeding in the manner as provided by the law of this state, and nothing in this Part shall affect his right to appear and be heard in the proceedings. Upon commitment, such person, when admitted to any facility operated by any such agency within or without this state shall be subject to the rules and regulations of the veterans administration or other agency. The chief officer of any facility of the veterans administration or institution operated by any other agency of the United States of America to which the person is so committed shall with respect to such person be vested with the same powers as superintendents of state hospitals for mental diseases within this state with respect to retention of custody, transfer, parole, or discharge. Jurisdiction is retained in the committing or other appropriate court of this state at any time to inquire into the mental condition of the person so committed, and to determine the necessity for continuance of his restraint, and all commitments pursuant to this Part are so conditioned.

B. The judgment or order of commitment by a court of competent jurisdiction of another state or of the District of Columbia, committing a person to the veterans administration, or other agency of the United States government for care or treatment shall have the same force and effect as to the committed person while in this state as in the jurisdiction in which is situated the court entering the judgment or making the order. The courts of the committing state, or of the District of Columbia, shall be deemed to have retained jurisdiction of the person so committed for the purpose of inquiring into the mental condition of such person, and of determining the necessity for continuance of his restraint, as is provided in Subsection A of this Section with respect to persons committed by the courts of this state. Consent is hereby given to the application of the law of the committing state or district in respect to the authority of the chief officer of any facility of the veterans administration, or of any institution operated in this state by any other agency of the United States of America to retain custody, or transfer, parole, or discharge the committed person.

C. Upon receipt of a certificate of the veterans administration or such other agency of the United States of America that facilities are available for the care or treatment of any person heretofore committed to any hospital for the insane or other institution for the care or treatment of persons similarly afflicted and that such person is eligible for care or treatment, the superintendent of the institution may cause the transfer of such person to the veterans administration or other agency of the United States of America for care or treatment. Upon effecting any such transfer, the committing court or proper officer thereof shall be notified thereof by the transferring agency. No person shall be transferred to the veterans administration or other agency of the United States of America if he be confined pursuant to conviction of any felony or misdemeanor or if he has been acquitted of the charge solely on the ground of insanity, unless prior to transfer the court or other authority originally committing such person shall enter an order for such transfer after appropriate motion and hearing.

Any person transferred as provided in this Section shall be deemed to be committed to the veterans administration or other agency of the United States of America pursuant to the original commitment.



RS 29:369 - Court costs and attorney fees

§369. Court costs and attorney fees

A. The entire costs of court, including stenographer's fees, to be charged in these proceedings, shall be limited to the sum of five dollars in uncontested cases, which amount shall include the necessary certified copies to set up the case. The clerk of court may charge fifty cents for each subsequent certified copy of filing.

B. The fees of the attorney in uncontested cases shall be:

(1) For settling up a case, not over seventy-five dollars;

(2) For a motion and order, not over seventy-five dollars;

(3) For closing a case, not over seventy-five dollars.

Amended by Acts 1958, No. 508, §1; Acts 1986, No. 1026, §1.



RS 29:370 - Inventory

§370. Inventory

The court may, at its discretion, require the person seeking appointment to make a true and correct inventory and appraisement of the claim to be made. The fee of the notary taking the inventory is fixed at a sum not to exceed five dollars and the fee of the appraisers at a sum not to exceed four dollars for the two appraisers.



RS 29:371 - Intent of Part

§371. Intent of Part

This Part shall be liberally construed to secure the beneficial interests and purposes thereof and shall apply only to beneficiaries of the veterans administration.



RS 29:372 - Short title

§372. Short title

This Part may be cited as the "Uniform Veterans' Guardianship Law."



RS 29:373 - Liberal construction

§373. Liberal construction

This Part shall be so construed to make uniform the law of those states which enact it.



RS 29:374 - Administration of social security funds

§374. Administration of social security funds

A. Any tutor or curator appointed pursuant to the provisions of the Uniform Veterans' Guardianship Law may, with the consent of the social security administration, and upon application to and the approval of the district court having jurisdiction of such tutorship or curatorship, administer any social security funds to which its ward may be entitled, in accordance with the court order.

B. The administration of such funds shall be in accord with the terms of the Uniform Veterans' Guardianship Law except that said funds shall be kept separate and apart from the funds subject to the Uniform Veterans' Guardianship Law, separate annual accounts shall be filed in court with respect to them, and the compensation of the tutor or curator shall not exceed five per cent of the amount of moneys received during the period covered by the account.

C. The termination of the tutorship or curatorship under the Uniform Veterans' Guardianship Law shall also terminate the right to administer social security funds.

Added by Acts 1962, No. 497, §1.



RS 29:381 - Authority to operate and maintain; definition of war veterans

PART V. STATE VETERANS HOSPITALS AND CARE FACILITIES

§381. Authority to operate and maintain; definition of war veterans; eligibility of other veterans and nonveterans

The Department of Veterans Affairs is hereby authorized to operate and maintain health care facilities for war veterans with psychiatric and geriatric conditions, and other such veterans and nonveterans as deemed eligible under Title 38 of the United States Code. For the purpose of this Part, "war veterans" shall be construed to mean such ex-service persons as were discharged under other than dishonorable conditions, and who served in any branch of the armed forces of the United States during the period of any war in which the United States participated, including the Korean Conflict, or who performed such services after January 31, 1955, including the Vietnam era.

Acts 1965, No. 152, §1. Amended by Acts 1974, No. 294, §1; Acts 1974, No. 687, §1; Acts 1976, No. 300, §1; Acts 2004, No. 392, §1, eff. June 23, 2004; Acts 2009, No. 18, §1.



RS 29:382 - Title to property and facilities; contracts

§382. Title to property and facilities; contracts

Subject to the mutual agreement and consent of the Department of Veterans Affairs and the Louisiana Health and Human Resources Administration, such administration shall transfer the title to any lands, property, and facilities now owned by such administration to the Department of Veterans Affairs which may be deemed to be necessary for the effective implementation of the provisions of this Part. Any contracts entered into for the operation and maintenance of the property and facilities used in connection with the purposes of this Part shall be contracted for by the Department of Veterans Affairs and the department is authorized to contract for such operation and maintenance.

Acts 1965, No. 152, §2. Amended by Acts 1974, No. 294, §1; Acts 1974, No. 687, §1; Acts 1976, No. 300, §1.



RS 29:383 - Charges for care and maintenance

§383. Charges for care and maintenance

At the discretion of the department of veterans affairs, reasonable rates may be charged for maintenance and care to those veterans who are capable of paying for any or all of the use of the facilities. In determining whether or not a veteran is capable of paying for the use of the facilities, the department of veterans affairs shall establish by the adoption and promulgation of rules and regulations a charge system of taking into consideration the income and estate of the veteran receiving care.

Acts 1965, No. 152, §3.



RS 29:384 - Federal funds; self generated funds; miscellaneous

§384. Federal funds; self generated funds; miscellaneous

A. The Department of Veterans Affairs shall be the agency of this state to receive federal funds under Title 38, U.S. Code Annotated, Sections 641 through 644 and shall receive any such available funds from the Veterans' Administration of the United States or any other agency of the United States government authorized to pay federal funds to states for the care of veterans, or as provided under any other federal law or act of Congress providing funding to states for the care or support of disabled soldiers and sailors in state owned facilities. All funds received by the Department of Veterans Affairs from federal sources, shall be deposited with the state treasurer to the credit of the Department of Veterans Affairs and may be used as other means of financing to offset recurring expenses, acquisitions, and major repairs.

B. The Department of Veterans Affairs may receive from any source whatsoever, gifts, contributions, bequests, and individual reimbursements, and any other revenue. All such funds received by the Department of Veterans Affairs shall be deposited with the state treasurer in a revolving fund to the credit of the Department of Veterans Affairs and shall be used to offset recurring expenses, acquisitions, and major repairs.

C. At the request of the Department of Veterans Affairs, every officer and employee of any of the state departments, agencies, or boards shall furnish all information in their possession necessary to enable the Department of Veterans Affairs to properly carry out the provisions of this Part.

Added by Acts 1965, No. 152, §4. Amended by Acts 1974, No. 294, §1; Acts 1974, No. 687, §1; Acts 1976, No. 300, §1; Acts 1981, No. 507, §1.



RS 29:385 - Deposit of residents' funds; disbursements; interest

§385. Deposit of residents' funds; disbursements; interest

A. The Department of Veterans Affairs is authorized to be a depository for funds belonging to the residents of its healthcare facilities. The department may accept funds for deposit and shall issue receipts therefor and maintain the corpus of any such funds for the use and benefit of the resident in whose name the deposit is made. Any such funds held on deposit shall be considered as being on deposit with the Department of Veterans Affairs and no bond shall be required.

B. Disbursement of funds in a resident's account shall only be made on order of the resident with the following exceptions:

(1) When a resident has been judicially interdicted, disbursement of funds in his account shall only be made on order of the court having jurisdiction over him.

(2) When funds are deposited in a resident's account on his behalf by a governmental agency or other person with restrictions, disbursement of funds shall only be made as so authorized by such agency or person.

C. Interest earned on funds deposited with the Department of Veterans Affairs as provided in R.S. 29:385(A) and any private donations so designated shall be deposited in a resident's recreation and welfare fund and shall be expended by the department for the recreation and general welfare of all residents of its healthcare facilities. The Veterans' Affairs Commission shall establish by rule appropriate guidelines and policies with respect to the expenditure of such funds.

Added by Acts 1981, No. 285, §1; Acts 2004, No. 392, §1, eff. June 23, 2004.



RS 29:386 - Funeral arrangements; disposition of property

§386. Funeral arrangements; disposition of property

The Department of Veterans Affairs is authorized to enter into a legally binding agreement with any resident of its healthcare facilities with respect to funeral arrangements and burial expenses. Upon the death of a resident who has entered into such an agreement, the department shall attempt, by whatever means appropriate, to contact his immediate family. Upon burial, the department shall pay reasonable funeral expenses or the amount specifically agreed upon out of the resident's funds on deposit as provided in R.S. 29:385(A), and any funds remaining on deposit after the payment of such expenses shall be preserved by the department and shall be disbursed only according to law. If no claim on the resident's funds remaining on deposit is initiated within five years of the date of death of such resident, the funds shall revert to the Department of Veterans Affairs and shall be deposited in the residents' recreation and welfare fund.

Added by Acts 1981, No. 285, §1; Acts 2004, No. 392, §1, eff. June 23, 2004.



RS 29:391 - Operation of facilities

PART V-A. FACILITIES FOR VETERANS CONFINED IN

FACILITIES OF DIVISION OF HOSPITALS OF THE

HEALTH AND HUMAN RESOURCES ADMINISTRATION

§391. Operation of facilities

The Department of Veterans Affairs is authorized to establish and operate whatever facilities are necessary for the treatment and maintenance of Louisiana veterans with psychiatric and geriatric conditions. The Department of Veterans Affairs is hereby authorized to enter into contracts for the operation of such facilities.

Acts 1968, No. 648, §1. Amended by Acts 1974, No. 294, §1; Acts 1976, No. 300, §1.



RS 29:401 - Title

PART VI. MILITARY SERVICE RELIEF ACT

SUBPART A. GENERAL PROVISIONS

§401. Title

This Part may be cited as the "Military Service Relief Act".

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991.



RS 29:402 - Purpose

§402. Purpose

A. In order to provide for, strengthen, and expedite the national security under emergent conditions which threaten the peace and security of the United States and to enable those citizens of this state who perform service in the uniformed services to more successfully devote their entire energy to the security needs of the nation and state, provision is hereby made to provide reemployment rights and other benefits for persons who perform service in the uniformed services of the United States. It is herein declared to be the policy of the state of Louisiana that its citizens who serve their country and state and who leave their employment, homes, and education shall not be penalized nor economically disadvantaged because of their uniformed service.

B. The provisions of this Part shall be liberally construed for the benefit of those called to serve their country in the armed forces. The purpose of this Part is to prevent veterans from being disadvantaged and to prohibit discrimination against persons because of their uniformed service when they return to civilian life. It is the sense of the legislature that the state of Louisiana should be a model employer in carrying out the provisions of this Part.

C. The provisions of this Part are intended to be supplemental to any rights that persons called to military service have under any applicable federal statutes, particularly, the Servicemembers Civil Relief Act, 50 App. U.S.C. 501 et seq. and the Uniformed Services Employment and Reemployment Rights Act, 38 U.S.C. 4301 et seq., and under any other applicable laws of this state.

D. Nothing in this Part shall supersede, nullify, or diminish any federal or state law (including any local law or ordinance), contract, agreement, policy, plan, practice, or other matter that establishes a right or benefit that is more beneficial to, or is in addition to a right or benefit provided for such person in this Part.

E. This Part supersedes any local law or ordinance, contract, agreement, policy, plan, practice, or other matter that reduces, limits, or eliminates in any manner any right or benefit provided by this Part, including the establishment of additional prerequisites to the exercises of any such right or the receipt of any such benefit.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995.



RS 29:403 - Definitions

§403. Definitions

As used in this Part, the following terms shall have the definitions ascribed in this Section unless the context clearly requires otherwise:

(1) "Appointed official" means a person holding an appointive position or office with any department, board, commission, or agency of the state, or of any political subdivision or municipal corporation, when the office or position is established by the constitution or laws of this state.

(2) "Benefit, benefit of employment, rights and benefits" means any advantage, profit, privilege, gain, status, account, or interest other than wages or salary for work performed that accrues by reason of an employment contract or agreement or an employer policy, plan, or practice and includes rights and benefits under a pension plan, a health plan, an employee stock ownership plan, insurance coverage and awards, bonuses, severance pay, supplemental unemployment benefits, vacations, and the opportunity to select work hours or location of employment.

(3) "Compensation" means normal or regular base pay, but does not include overtime, per diem, differential pay, or any other allowance for other expense. "Compensation" for peace officers as defined in R.S. 40:2402(1) and firefighters shall also include state supplemental pay or extra compensation paid by the state as authorized and provided by law.

(4) "Disability" means a physical or mental impairment, which substantially limits one or more of the major life activities, or a record of such impairment. Major life activities include caring for one's self, walking, hearing, speaking, breathing, learning, performing manual tasks, and working.

(5) "Elected official" means a person holding an office in a governmental entity of the state or any of its political subdivisions which is filled by the vote of the appropriate electorate.

(6) "Employee" means any person employed by any private or public employer. Employee shall also include an elected or appointed official.

(7) "Employment" means a position as an employee with any private or public employer. For purposes of this Part, employment shall include commencement of employment, by any actions in furtherance of employment, once an offer has been extended by an employer and accepted by an employee. For purposes of this Part, service in the military service, greater than thirty days shall not be considered secondary employment.

(8) "Essential functions" means the fundamental job duties of the employment position the person with a disability held or desires.

(9) "Public retirement system" means any public retirement or pension system, fund, or plan maintained primarily for officers and employees of the state of Louisiana or of any political subdivision thereof, or any district, board, commission, or other agency of either, or of any other such public entity.

(10) "Reasonable efforts", in the case of actions required of an employer under this Part, means actions, including training provided by an employer, that do not place an undue hardship on the employer.

(11) "Service in the uniformed services" means the performance of duty on a voluntary or involuntary basis in a uniformed service under competent authority and includes active duty, active duty for training, initial active duty for training, inactive duty training, full-time national guard duty, and a period for which a person is absent from a position of employment for the purpose of an examination to determine the fitness of the person to perform any such duty. "Service in the uniformed services" also means service in the armed forces of the United States pursuant to authorization by the United States Congress or presidential proclamation pursuant to the War Powers Resolution (50 U.S.C. 1541 et seq.). "Service in the uniformed services" also means state active duty by members of the national guard who are activated pursuant to a call of the governor of this state or of any other state as provided for by law.

(12) "Undue hardship", in the case of actions taken by an employer, means actions requiring significant difficulty or expense, when considered in light of the nature and cost of the actions needed under this Part; the overall financial resources of the facility or facilities involved in the provision of the action; the number of persons employed at such facility; the effect on expenses and resources, or the impact otherwise of such action upon the operation of the facility; the overall financial resources of the employer; the overall size of the business of an employer with respect to the number of its employees; the number, type, and location of its facilities; and the type of operation or operations of the employer, including the composition, structure, and functions of the work force of such employer; the geographic separateness, administrative, or fiscal relationship of the facility or facilities in question to the employer.

(13) "Uniformed services" means the armed forces of the United States as defined by 10 U.S.C. 101(a)(4), including reserved components of the armed forces, the Army National Guard and the Air National Guard, the commissioned corps of the Public Health Service, and any other category of persons designated by the president in time of war or emergency.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1992, No. 872, §1, eff. July 8, 1992; Acts 1993, No. 45, §1, eff. May 24, 1993; Acts 1995, No. 716, §1, eff. June 21, 1995; Acts 1999, No. 227, §2; Acts 2001, 2nd Ex. Sess., No. 7, §1, eff. Oct. 16, 2001; Acts 2002, 1st Ex. Sess., No. 57, §1, eff. April 18, 2002; Acts 2014, No. 811, §15, eff. June 23, 2014.



RS 29:404 - Discrimination prohibited

SUBPART B. COMPENSATION

§404. Discrimination prohibited

A. A person who is a member of, applies to be a member of, performs, has performed, applies to perform, or has an obligation to perform service in a uniformed service shall not be denied initial employment, reemployment, retention in employment, promotion, or any benefit of employment by an employer on the basis of that membership, application for membership, performance of service, application for service, or obligation.

B. An employer shall be considered to have denied a person initial employment, reemployment, retention in employment, promotion, or a benefit of employment in violation of this Section if the person's membership, application for membership, service, application for service, or obligation for service in the uniformed services is a motivating factor in the employer's action, unless the employer can prove that the action would have been taken in the absence of such membership, application for membership, performance of service, application for service, or obligation.

C. An employer may not discriminate in employment against or take an adverse employment action against any person because such person has taken an action to endorse a protection afforded any person under this Part, has testified or otherwise made statement in or in connection with any proceeding under this Part, has assisted or otherwise participated in an investigation under this Part, or has exercised a right provided for in this Part. The prohibition provided for in this Subsection shall apply with respect to a person regardless of whether that person has performed service in the uniformed services and shall apply to any position of employment, including a position that is for a brief, nonrecurrent period and there is no reasonable expectation that such employment will continue indefinitely or for a significant period.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995.



RS 29:405 - Compensation

§405. Compensation

A.(1) Except as otherwise provided in this Subsection, any private or public employer in this state is hereby authorized to pay compensation to any employee who leaves employment to perform service in the uniformed services. If the employer elects to pay the compensation, it shall be paid on a uniform basis to all such employees of that employer.

(2) Notwithstanding the provision of any other law to the contrary, the payment of state supplemental pay or extra compensation paid by the state to any peace officer as defined in R.S. 40:2402(1) and provided for in R.S. 40:1667.1 and 1667.7 and R.S. 40:1457 and 2405 and to any firefighter as provided for in R.S. 40:1666.1 shall be continued to be paid to each employee and shall not be suspended or terminated during the period of time that the peace officer or firefighter is on active duty service in the uniformed services of the United States pursuant to a declaration of war, congressional authorization or presidential proclamation under the War Powers Resolution (50 U.S.C. 1541 et seq.), national emergency, or call of the governor as provided by law.

(3) After military leave with pay provided for in R.S. 42:394 has been exhausted, any state employee called to active duty service in the uniformed services of the United States pursuant to a declaration of war, congressional authorization, or presidential proclamation pursuant to the War Powers Resolution (50 U.S.C. 1541 et seq.), or national emergency whose military base pay is less than his state base pay shall be paid the difference between his military base pay and his state base pay in his regular position. The payment shall be made in the same frequency and manner as the employee's regular state pay. Any employee receiving the pay differential shall provide to his employer all such documentation appropriate to ensure that the amount of the payment is accurately calculated. Any employee who elected to use his annual leave during active service shall not be eligible for receipt of the pay differential, unless the leave was used between September 11, 2001, and June 13, 2003, in which case any employee who chooses to use the pay differential option shall have his leave balance recredited with a leave amount equal to the value of the pay differential the employee would have received had this Paragraph been in effect on September 11, 2001.

B. The payment of compensation subsequent to the employee's release from service in the uniformed services and upon reemployment with his former employer shall be governed by the provisions of R.S. 29:410.

C. The payment of compensation and benefits to elected officials shall be paid in accordance with the provisions of La. Const. Art. VI, §12 and La. Const. Art. X, §23.

Acts 1995, No. 716, §1, eff. June 21, 1995; Acts 2001, 2nd Ex. Sess., No. 5, §1; Acts 2003, No. 327, §1, eff. June 13, 2003; Acts 2014, No. 158, §§3 and 7.

NOTE: See Acts 2003, No. 327, §2 relative to applicability.



RS 29:406 - Leave status

SUBPART C. LEAVE STATUS

§406. Leave status

A. Any employee who leaves employment in order to perform service in the uniformed services shall be treated as being on military leave of absence during the period of service in the uniformed services, provided that he notifies the employer in writing of the intent to return to a position of employment in accordance with R.S. 29:410.

B. The employee, at his option, may use any amount or combination of his accrued annual leave, paid military leave, vacation, or compensatory leave standing to his credit during the period of service in the uniformed services.

C. The employee shall continue to accrue sick leave, annual leave, vacation leave, military leave, holiday pay, and any paid leave, offered by the employer, pursuant to the employer's stated leave of absence policy which would have accrued if continuously employed.

D. No employer may deduct from the compensation paid to an employee in service in the uniformed services any cost of replacing said employee during said employee's service in the uniformed services.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995; Acts 2005, No. 144, §1.



RS 29:407 - Life and health and accident insurance

SUBPART D. INSURANCE

§407. Life and health and accident insurance

A. The provisions of this Section shall be applicable to any group life insurance, group insurance, family group, blanket and franchise health and accident insurance, and health care services plan provided by any private or public employer in this state.

B. Any employee shall have the right to maintain the insurance or plan coverage enumerated in Subsection A by furnishing his employer with sums equal to that which would have been deducted from his compensation for such coverage. Upon timely receipt of the employee's contributions required by the insurance policy or plan provisions, the employer shall provide the applicable insurer or health maintenance organization with those contributions plus an amount equal to what the employer would have contributed during the period of service in the uniformed services. The employee shall notify his employer of his election to continue insurance or plan coverage at the time he enters service in the uniformed services.

C. Family members or dependent children of an employee who are covered by any insurance policy or plan enumerated in Subsection A herein who are subsequently called to service in the uniformed services shall continue to be considered family members or dependents under the provisions of the policy or plan without any lapse of coverage, provided that all required contributions are paid in accordance with the policy or plan provisions.

D. Any employee who leaves employment to perform service in the uniformed services and who reapplies for coverage, after release, as provided for in R.S. 29:406, shall be reinstated, including all of his family members and dependents previously covered, with the group insurance program or medical and health care coverage without any clause or restriction because of a preexisting condition and any eligible dependent covered under a plan or policy enumerated in Subsection A of this Section who is called to service in the uniformed services and whose coverage under a plan or policy is not maintained during such service, after release and upon application of the policyholder of the plan or policy, shall be reinstated with the group policy or plan without any clause or restriction because of a preexisting condition.

E. The provisions of this Section shall not be construed to invalidate the provision of any life insurance policy excluding or restricting coverage in the event of death as provided for in R.S. 22:170(B)(1) and (2).

F. The provisions of this Section shall not invalidate any legitimate exclusions to coverage of any policy or plan enumerated in Subsection A herein.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995; Acts 2003, No. 359, §1, eff. June 18, 2003.

NOTE: See Acts 2003, No. 359, §2.



RS 29:408 - Patient's Compensation Fund

§408. Patient's Compensation Fund

The Patient's Compensation Fund Oversight Board is authorized to waive or reduce the surcharges owed by an employee covered by this Part which are applicable to his period of service in the uniformed services, provided all such waivers or reductions are uniformly applied.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995.



RS 29:409 - Workers' compensation benefits; supplementary earnings benefits; voluntary suspension

SUBPART E. WORKERS' COMPENSATION BENEFITS

§409. Workers' compensation benefits; supplementary earnings benefits; voluntary suspension

A. Any employee receiving supplemental earnings benefits pursuant to the provisions of R.S. 23:1221(3) who is called to service in the uniformed services, and is found to be medically deployable militarily, and is subsequently deployed, shall, at his option, be allowed to suspend any such benefit payments for which he would otherwise be eligible during his period of service in the uniformed services.

B. The director of the office of workers' compensation of the Louisiana Workforce Commission shall, by rule, prescribe the method by which such employee may request the suspension of benefits.

C. During the period of such voluntary suspension, the provisions of R.S. 23:1221(3)(d)(i), if otherwise applicable, shall not apply to such individual.

D. The employee shall be restored to the same benefits he would have received had he not been called to service in the uniformed services, provided that he makes an application to resume such benefits after his release from service in the uniformed services or release from hospitalization incidental to his service in the uniformed services as provided for in R.S. 29:406.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1992, No. 447, §4; Acts 1995, No. 716, §1, eff. June 21, 1995; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 29:410 - Right of reinstatement to former employment

SUBPART F. REEMPLOYMENT RIGHTS

§410. Right of reinstatement to former employment

A. Any person who is absent from a position of employment by reason of service in the uniformed services shall be entitled to the reemployment rights and benefits and other employment benefits of this Part, within ten days , if all of the following conditions are met:

(1) The person (or an appropriate officer of the uniformed service in which such service is performed) has given advance written or verbal notice of such service to such person's employer.

(2) The cumulative length of the absence and of all previous absences from a position of employment with that employer by reason of service in the uniformed services does not exceed five years.

(3) Except as provided in Subsection F, the person notifies the employer in writing of the intent to return to a position of employment in accordance with the provisions of Subsection E.

B. No notice is required under Subsection A if the giving of such notice is precluded by military necessity or, under all of the relevant circumstances, the giving of such notice is otherwise impossible or unreasonable. A determination of military necessity for the purposes of this Subsection shall be made pursuant to regulations prescribed by the uniformed services and shall not be subject to judicial review.

C. Subsection A shall apply to a person who is absent from a position of employment by reason of service in the uniformed services if such person's cumulative period of service in the uniformed services, with respect to the employer relationship for which a person seeks reemployment, does not exceed five years, except that any such period of service shall not include any service:

(1) That is required, beyond five years, to complete an initial period of obligated service.

(2) During which such person was unable to obtain orders releasing such person from a period of service in the uniformed services before the expiration of such five-year period and such inability was through no fault of such person.

(3) Performed to fulfill additional training requirements determined to be necessary for professional development, or for completion of skill training or retraining.

(4) Performed by a member of a uniformed service who has been:

(a) Ordered to or retained on active duty in time of war or national or state emergency.

(b) Ordered to or retained on active duty (other than for training) under any provision of law during a war or during a national emergency declared by the president or the congress or emergency declared by the governor or the legislature.

(c) Ordered to active duty in support of a critical mission or requirement of the uniformed services.

D.(1) An employer is not required to reemploy a person under this Part if:

(a) The employer's circumstances have so changed as to make such reemployment impossible or unreasonable.

(b) Such employment would impose an undue hardship on the employer.

(c) The employment from which the person leaves to serve in the uniformed services is for a brief, nonrecurrent period and there is no reasonable expectation that such employment will continue indefinitely or for a significant period.

(2) The employer shall have the burden of proving the impossibility or unreasonableness, undue hardship, or the brief or nonrecurrent nature of the employment without a reasonable expectation of continuing indefinitely or for a significant period.

E.(1) Subject to Paragraph (2), a person referred to in Subsection A shall, upon the completion of a period of service in the uniformed services, notify the employer referred to in such Subsection of the person's intent to return to a position of employment with such employer as follows:

(a) In the case of a person whose period of service in the uniformed services was less than thirty-one days, by reporting to the employer in the following manner:

(i) Not later than the beginning of the first full regularly scheduled work period on the first full calendar day following the completion of the period of service and the expiration of eight hours after a period allowing for the safe transportation of the person from the place of that service to the person's residence.

(ii) As soon as possible after the expiration of the eight-hour period referred to in Item (i), if reporting within that period is impossible or unreasonable through no fault of the person.

(b) In the case of a person who is absent from a position of employment for a period of any length for the purposes of an examination to determine the person's fitness to perform service in the uniformed services, by reporting in the manner and time referred to in Subparagraph (a).

(c) In the case of a person whose period of service in the uniformed services was for more than thirty days but less than one hundred eighty-one days, by notifying the employer in writing of the intent to return to a position of employment with the employer not later than fourteen days after the completion of the period of service or if submitting such written notice within such period is impossible or unreasonable through no fault of the person, the next first full calendar day when submission of such written notice becomes possible.

(d) In the case of a person whose period of service in the uniformed services was for more than one hundred eighty days, by notifying the employer in writing of the intent to return to a position of employment with the employer not later than ninety days after the completion of the period of service.

(2)(a) A person who is hospitalized for, or convalescing from, an illness or injury incurred in, or aggravated during, the performance of service in the uniformed services shall, at the end of the period that is necessary for the person to recover from such illness or injury, report to the person's employer (in the case of a person described in Subparagraph (a) or (b) of Paragraph (1)) or submit written notice to such employer (in the case of a person described in Subparagraph (c) or (d) of such Paragraph). Except as provided in Subparagraph (b), such period of recovery may not exceed two years.

(b) Such two-year period shall be extended by the minimum time required to accommodate the circumstances beyond such person's control which make reporting within the period specified in Subparagraph (a) impossible or unreasonable.

(3) A person who fails to submit written notice of the intent to return to a position of employment within the appropriate period specified in this Subsection shall not automatically forfeit such person's entitlement to the rights and benefits referred to in Subsection A but shall be subject to the conduct rules, established policy, and general practices of the employer pertaining to explanations and discipline with respect to absence from scheduled work.

(4) Nothing in this Subsection E shall restrict an employer's right to condition reemployment on its policies and procedures applicable to employees returning from leave, provided such policies and procedures are not in conflict with this and the other provisions of the Military Service Relief Act.

F.(1) A person who submits written notice in accordance with Subparagraph (c) or (d) of Paragraph (E)(1) or Paragraph (E)(2) shall provide to the person's employer (upon the request of such employer) documentation to establish the following:

(a) The person's application is timely.

(b) The person has not exceeded the service limitations set forth in Paragraph A(2) (except as permitted under Subsection C).

(c) The person's entitlement to the benefits under this Section has not been terminated by reason of dishonorable discharge from service in the uniformed services.

(2) Documentation of any matter referred to in Paragraph (1) that satisfies regulations prescribed by the adjutant general shall satisfy the documentation requirements in such Paragraph.

(3)(a) Except as provided in Subparagraph (b), the failure of a person to provide documentation that satisfies regulations prescribed pursuant to Paragraph (2) shall not be a basis for denying reemployment in accordance with the provisions of this Part if the failure occurs because such documentation does not exist or is not readily available at the time of the request of the employer. If, after such reemployment, documentation becomes available that establishes that such person does not meet one or more of the requirements referred to in Subparagraphs (a), (b), and (c) of Paragraph (1), the employer of such person may terminate the employment of the person and the provision of any rights or benefits afforded the person under this Part.

(b) An employer who reemploys a person absent from a position of employment for more than ninety days may require that the person provide the employer with the documentation referred to in Subparagraph (a) before beginning to treat the person as not having incurred a break in service for pension purposes.

(4) An employer may not delay or attempt to defeat a reemployment obligation by demanding documentation that does not then exist or is not then readily available.

G. The right of a person to reemployment under this Part shall not entitle such person to retention, preference, or displacement rights over any person with a superior claim under the provisions of Title 5, United States Code, relating to veterans and other preference eligibles.

H. In any determination of a person's entitlement to protection under this Part, the timing, frequency, and duration of the person's training or service, or the nature of such training or service (including voluntary service) in the uniformed services, shall not be a basis for denying protection of this Part if the service does not exceed the limitations set forth in Subsection C and the notice requirements established in Paragraph A(1) and the notification requirements established in Subsection E are met.

I. Any employee who submits written notice of the intent to return to a position of employment in accordance with the provisions of this law, shall be entitled to complete any training program that was applicable to his former position of employment during his period of service in the uniformed services.

J. Any employee who is restored to or employed in a position in accordance with the provisions of this Section shall not be discharged from such position without cause within one year after such restoration or reemployment.

K. Notwithstanding any provision of law to the contrary, an employee shall be reinstated to his former position as a teacher immediately upon application and shall be entitled to receive that compensation which he would have received if he would have been employed on a nine-month basis and had prorated his salary over twelve months. The employee shall be reinstated prior to the end of the twelve-month period.

L. A person who is reemployed under this Part is entitled to the seniority and other rights and benefits determined by seniority that the person had on the date of the commencement of service in the uniformed services plus the additional seniority and rights and benefits that such person would have attained if the person had remained continuously employed.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1991, No. 663, §1, eff. July 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995; Acts 2005, No. 144, §1.



RS 29:411 - Retirement credit

SUBPART G. RETIREMENT SYSTEM AND PENSION

BENEFIT PLAN CREDIT

§411. Retirement credit

A. Any employee, who completes his service in the uniformed services and applies for reemployment upon release from service in the uniformed services or discharge from hospitalization incidental to his service in uniformed service, shall be entitled to receive creditable service for such period of service in the uniformed services toward vesting and computation of benefits in the retirement system, pension fund, or employee benefit plan applicable to his employment, as provided in this Subpart.

B. No employee shall receive more than a total of four years of military service credit in the retirement system, pension fund, or employee benefit plan applicable to his employment, pursuant to this Part.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995.



RS 29:412 - Contributions; payment during military service

§412. Contributions; payment during military service

Any employee may, at his option, pay the required employee contributions to the retirement system, pension fund, or employee benefit plan applicable to his employment, during his period of service in the uniformed services and if the payment of contributions is permitted by the Internal Revenue Code, if the plan is a qualified plan. The employee shall timely furnish his employer with sums equal to that which would have been deducted from his compensation for retirement system coverage, as required under the public retirement system or employee benefit plan. Upon such receipt, the employer shall remit the employee contributions to the applicable system or plan, including the employer contributions that would have been contributed on behalf of the employee. The employee shall notify his employer of his election to pay the required employee contributions to the applicable system or plan at the time he enters service in the uniformed services.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995.



RS 29:413 - Employee pension benefit plans

§413. Employee pension benefit plans

A. Every private employer in this state who maintains a defined benefit plan, as defined by 29 U.S.C. 1002(35), shall credit the employee with his period of service in the uniformed services towards retirement eligibility and vesting under the plan, including the computation of any retirement benefits due under the express terms of the plan, when the accrued benefits due under the plan are derived from employer contributions to the plan. If the defined benefit plan provides benefits derived from employer and employee contributions to the plan, the employee shall be credited with his period of service in the uniformed services towards retirement eligibility and vesting under the plan, including the computation of any retirement benefits due under the express terms of the plan, provided that the employer contributions and the mandatory contributions of the employee are made to the plan.

B. If any private employer maintains an individual account plan or a defined contribution plan, as defined by 29 U.S.C. 1002(34), the employee shall be credited with his period of service in the uniformed services towards retirement eligibility under the express terms of the plan, upon payment of the designated contributions to the plan and if such credit is permitted by the Internal Revenue Code, if the plan is a qualified plan.

C. An employee may be required to pay the employee cost, if any, of any funded benefit continued pursuant to this Section to the extent other employees on furlough or leave of absence are so required.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995.



RS 29:414 - Public retirement systems; payment of contributions; interest

§414. Public retirement systems; payment of contributions; interest

A. Any employee, who did not elect to make employee contributions pursuant to R.S. 29:412 to the public retirement system applicable to his employment during his period of service in the uniformed services, shall be entitled to receive credit for his service in the uniformed services toward establishing retirement eligibility and for computation of benefits, upon payment into the system an amount equal to the employee contributions that would have been paid had the employee continued in employment and not been called to service in the uniformed services, together with interest thereon at the valuation interest rate of the system or plan in effect at the time payment is made. The contributions shall be based on the salary, including any increases in compensation that the employee would have received had he remained in employment during the period of service in the uniformed services.

B. Upon payment by the employee of the employee contributions and interest as provided in Subsection A, the employer shall pay to the retirement system an amount equal to the employer contributions that the employer would have paid to the retirement system had the employee remained in service, together with interest thereon, at the valuation interest rate in effect at the time payment is made. The contributions shall be based on the salary the employee would have received during the period of service in the uniformed services, including any increases in compensation that the employee would have received had he remained in employment during the period of service in the uniformed services. The employer contributions and interest due to the system shall be paid within thirty days after the employee has paid all of the contributions due to the system or fund.

C. All employee contributions and interest due thereon made in payment for service in the uniformed services credit in accordance with Subsection A must be received by the system within four years of his reemployment.

D. Should the employee fail to make the required contributions within four years, or a time period authorized in accordance with Subsection E of this Section, service in the uniformed services shall be used only for determining eligibility for retirement benefits. Any unpaid actuarial cost to the retirement system shall be borne by the employers through reflection in the employer contribution rate established pursuant to R.S. 11:102 or 103, or as provided by the actuarial funding requirements and any other laws, rules, or regulations applicable to the public retirement system in which the employee receives credit under the provisions of this Subpart.

E. Notwithstanding Subsection D of this Section, if any employee fails to make the required contributions within four years of his reemployment, the retirement system, pension fund, or employee benefit plan may permit such employee to make such contributions within the time period allowable under the Uniformed Services Employment and Reemployment Rights Act of 1994 (USERRA)1.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995; Acts 2010, No. 1010, §1, eff. June 30, 2010.

138 U.S.C. 4301 et seq.



RS 29:415 - Payment of death and survivor benefits; public retirement

§415. Payment of death and survivor benefits; public retirement

A. The employee's period of service in the uniformed services shall be counted as creditable service in the public retirement system in which he was a member, for determining eligibility for death and survivor benefits and in the computation of benefits, provided that the following conditions are satisfied:

(1) The beneficiary of the death or survivor benefits shall provide payment of the unpaid portion of the contributions of the deceased member. The beneficiary may agree in writing to have the payment of the unpaid portion of the contributions of the deceased member deducted from the benefits over a period not to exceed four years. The beneficiary may pay, in the alternative, the actuarial cost of such additional credit in a lump sum prior to the distribution of benefits.

(2) If there is more than one beneficiary, a written agreement to pay the unpaid contributions of the deceased member shall be unanimous. In the event that a recipient is a minor child, the legal guardian of the minor child shall express consent for the minor child.

(3) The board of trustees of every public retirement system defined in R.S. 29:403, shall adopt a written policy covering all beneficiaries' and survivors' rights to pay the required contributions in order to have the employee's military service computed in the computation of any death or survivor benefits payable under the system.

B. If all of the conditions of Subsection A are satisfied, the employer shall pay the employer contributions in a manner consistent with this Subpart.

C. If the beneficiary of the death or survivor benefits of the deceased member elects not to pay the employee contributions due the system on account for such service in the uniformed services credit, the computation of death and survivor benefits shall be based on the actual service of the reservist in the system prior to his call to service in the uniformed services. The death or survivor benefits provided for herein shall be due and payable upon the death of the reservist.

D. If the application of any provision set forth in this Section results in an unpaid actuarial cost to the retirement system, it shall be borne by the employers through reflection in the employer rate established by the Public Retirement Systems Actuarial Committee.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995.



RS 29:415.1 - Inapplicability to deferred retirement option plans; public retirement

§415.1. Inapplicability to deferred retirement option plans; public retirement

The provisions of this Subpart are inapplicable with respect to employees who are participants in a deferred retirement option plan.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995.



RS 29:416 - State income taxes; collection deferred; interest; prescription

SUBPART H. TAXES AND OTHER ASSESSMENTS

§416. State income taxes; collection deferred; interest; prescription

The collection from any employee who performed service in the uniformed services of any tax on the income of such person, whether falling due prior to or during his period of service in the uniformed services, shall be deferred for a period extending not more than six months after his release from service in the uniformed services or discharge from hospitalization incidental to his service in the uniformed services if such person's ability to pay such tax is materially impaired by reason of such service. No interest on any amount of tax, collection of which is deferred for any period under this Section, and no penalty for nonpayment of such amount during such period, shall accrue for such period of deferment by reason of such nonpayment. The prescriptive period for the collection of such taxes shall be suspended for the period of service in the uniformed services of any individual the collection of whose tax is deferred under this Section, and for an additional period of nine months beginning with the day following his release from service in the uniformed services or discharge from hospitalization incidental to his service in the uniformed services.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995.



RS 29:417 - Exemptions from payment of reinstatement fees; motor vehicle

§417. Exemptions from payment of reinstatement fees; motor vehicle

The reinstatement fees imposed by R.S. 32:863(A)(3) shall not be assessed and collected against any person who performs service in the uniformed services whose compulsory liability insurance has been cancelled or terminated due to the failure by the person who performs service in the uniformed services to pay his premiums during his period of military service. However, the person who performs service in the uniformed services must comply with all other requirements of R.S. 32:863, as applicable, relative to the reinstatement of his motor vehicle registration.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995.



RS 29:418 - License validity; renewals; suspension of fees

§418. License validity; renewals; suspension of fees

The payment of any reinstatement or licensing fee or the application for renewal of any license imposed by the state or any public or governmental entity which the person who performs service in the uniformed services, as provided in 10 U.S.C. 101, or the National Guard, as provided in 10 U.S.C. 311, validly holds at the time he enters service in the uniformed services shall be suspended until one hundred eighty days after his release from service in the uniformed services or discharge from hospitalization incidental to his service in the uniformed services, provided that the person complies with all of the licensing requirements including the payment of fees before the expiration of one hundred eighty days after his release from service in the uniformed services or discharge from hospitalization incidental to his service in the uniformed services. Any license covered by this Section which the person validly held at the time he entered service in the uniformed services shall remain in force and effect until one hundred eighty days after his release from service in the uniformed services, provided that the licensing requirements are complied with, including the payment of any licensing and renewal fees owed.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995; Acts 2013, No. 5, §1.



RS 29:418.1 - Cellular phone and wireless service plan contracts; suspension or termination during service in the uniformed services

§418.1. Cellular phone and wireless service plan contracts; suspension or termination during service in the uniformed services

A. Any person who is called to service in the uniformed services and has a cellular phone and wireless service plan contract and is assigned to temporary duty or deployment in a location that makes the cellular phone inoperable, may, upon giving written notice to the plan carrier and with the consent of the plan carrier, terminate the contract without imposition of any termination or cancellation fee or suspend the service plan contract until thirty days after discharge from active military service without imposition of any activation fee. If the person elects to suspend the service plan contract during his military service, he shall notify the plan carrier within thirty days of the date of his discharge from active military service.

B. The provisions of this Section shall have both prospective and retroactive application.

Acts 2005, No. 185, §1.



RS 29:419 - Repealed by Acts 2013, No. 5, §3.

SUBPART I. PROFESSIONAL AND OCCUPATIONAL LICENSES

§419. Repealed by Acts 2013, No. 5, §3.



RS 29:420 - Academic penalties prohibited

SUBPART J. PROHIBITION AGAINST ACADEMIC PENALTIES

§420. Academic penalties prohibited

A.(1) No student member of any uniformed service of the United States shall have his postsecondary education, including but not limited to colleges and universities, unnecessarily disrupted because of his service in the uniformed services, in accordance with the Board of Regents' "Policy on Reservist and National Guard Mobilization/Activation for Louisiana Public Postsecondary Education Institutions", (Section II, 8.2). No student member of the uniformed services of the United States shall have his postsecondary education, including but not limited to postsecondary proprietary schools, vocational or technical or trade schools, or nonpublic colleges and universities licensed to do business within the state of Louisiana as provided by law, unnecessarily disrupted because of his service in the uniformed services.

(2)(a) Policies shall be developed jointly by the Board of Regents and the management boards of public postsecondary education to address academic matters of members of the uniformed services resulting from mobilization or activation to ensure that the pursuit of education is disrupted to the minimum extent possible and that no undue penalties are assessed due to a military call to service. The policies shall address the awarding of academic credits, grades, time frames for resumption of academic work, academic status upon reenrollment, scholarships, student grants and loans, student fees, assessments and tuition, and related matters relative to the disruption of academic pursuits due to the mobilization or activation of student members of the uniformed services.

(b) Proprietary schools and nonpublic colleges and universities licensed to do business in the state of Louisiana by the Board of Regents shall also adopt policies consistent to the maximum extent possible with the policies set forth in Subsection A of this Section.

B. The enforcement of this Section shall be reserved for the proper authority and the appropriate jurisdiction of the Board of Regents and the management boards of public postsecondary education or the successor of such boards, and the boards of trustees of the private colleges and universities in this state which award a baccalaureate or higher degree and which maintain and operate educational programs for which credits are given.

C. As used in this Section, "uniformed services of the United States" shall have the same meaning as defined in R.S. 29:403(11).

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995; Acts 2001, 2nd Ex. Sess., No. 9, §1, eff. Oct. 16, 2001.



RS 29:421 - District courts; jurisdiction; venue; preference docket

SUBPART K. GENERAL RELIEF

§421. District courts; jurisdiction; venue; preference docket

A. In the case of an action against the state, the district court in which the state or any of its political subdivisions exercises authority or conducts its business shall have jurisdiction to hear actions to enforce the provisions of this Part. In the case of a private employer, the appropriate district court is the district court for any district in which the person in the uniformed services is employed.

B. The district courts of the state shall have jurisdiction, upon the filing of a complaint, motion, petition, or other appropriate pleading by or on behalf of the person claiming a right or benefit under this Part:

(1) To require the employer to comply with the provisions of this Chapter.

(2) To require the employer to compensate the person for any loss of wages or benefits suffered by reason of such employer's failure to comply with the provisions of this Chapter.

(3) To require the employer to pay the person an amount equal to the amount of lost wages or benefits as liquidated damages, if the court determines that the employer's failure to comply with the provisions of this Chapter was willful.

(4) Any compensation under Paragraphs (1), (2), and (3) shall be in addition to and shall not diminish any of the other rights and benefits provided for in this Chapter.

C. All district and appellate courts shall give preference in scheduling such actions, upon the motion of any person in the uniformed services, or his attorney, who presents certification that the person has performed service in the uniformed services or is in service in the uniformed services.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995.



RS 29:422 - Enforcement of Servicemembers Civil Relief Act; Uniformed Services Employment and Reemployment Rights Act; notice requirements

§422. Enforcement of Servicemembers Civil Relief Act; Uniformed Services Employment and Reemployment Rights Act; notice requirements

A.(1) The provisions of the Servicemembers Civil Relief Act, (50 App. U.S.C. 501 et seq.) (SCRA) and the Uniformed Services Employment and Reemployment Rights Act (38 U.S.C. 4301 et seq.) (USERRA) are adopted and made a part of this Part, and all of the benefits, protections, and rights provided in SCRA and USERRA shall be applicable to all persons called to service in the uniformed services as defined in R.S. 29:403 and shall be enforceable pursuant to the provisions of this Section.

(2) The Louisiana Workforce Commission shall make available the following notice that every employer shall post in a conspicuous place in each employment establishment:

"If you are in the national guard, military reserves, or active in the military, you have certain protected employment and reemployment rights, freedom from discrimination rights, and civil relief rights under federal law 38 U.S.C. 4301 et seq. (USERRA) and 50 App. U.S.C. 501 et seq. (SCRA) and state law R.S. 29:401 et seq. (MSRA). If you feel that you have been discriminated against or denied such rights on account of your service in the uniformed services, contact the Employer Support Guard and Reserve Committee at 1-800-336-4590."

B. The district courts of this state shall have jurisdiction over proceedings involving the Servicemembers Civil Relief Act, and the Uniformed Services Employment and Reemployment Rights Act, which shall be governed by the rules applicable to ordinary proceedings.

C. The district and appellate courts shall give preference in scheduling such proceedings, upon the motion of any person in the uniformed services, or the person's attorney, who presents certification that the person has performed service in the uniformed services or is in service in the uniformed services.

D. Suits to enforce the provisions of this Part may be instituted in any court of competent jurisdiction and appropriate venue by the attorney general of Louisiana.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995; Acts 2002, 1st Ex. Sess., No. 57, §1, eff. April 18, 2002; Acts 2006, No. 603, §1; Acts 2008, No. 743, §7, eff. July 1, 2008.

NOTE: Section 2 of Acts 2002, 1st Ex. Sess., No. 57, provides that the Act shall have both retroactive and prospective application and shall also specifically be applicable to all persons called to service in the uniformed services as of September 11, 2001, and as now defined in R.S. 29:403.



RS 29:423 - Award of attorney fees

§423. Award of attorney fees

In any proceeding employed to enforce any of the provisions of the Military Service Relief Act, the court may award reasonable litigation expenses, including but not limited to the payment of reasonable attorney fees.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995.



RS 29:424 - Power of attorney

§424. Power of attorney

If any person who performed service in the uniformed services, as principal, executes a power of attorney designating an agent to act on his behalf, in conformity with the provisions of Civil Code Articles 2985 through 3034 or the Louisiana Military Powers of Attorney Act, R.S. 9:3861 et seq., such power of attorney is deemed legally sufficient and enforceable as to the powers granted the agent therein, and shall be honored by any person, corporation, or institution to whom the power of attorney is presented.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995.



RS 29:425 - Vacancies in elected office

§425. Vacancies in elected office

No vacancy in the office of an elected official shall be deemed to have occurred by reason of his absence when the official is called to service in the uniformed services as defined by R.S. 29:403(6). No change in the residence of an elected official is deemed to have occurred by reason of his service in the uniformed services.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995.



RS 29:426 - Administrative law judges; continuance

§426. Administrative law judges; continuance

An administrative law judge within the division of adminstrative law shall have the authority to continue an adjudication in any case when a party or subpoenaed necessary witness has been called to service in the uniformed services, including but not limited to a proceeding pursuant to R.S. 32:667.

Acts 2001, 2nd Ex. Sess., No. 7, §1, eff. Oct. 16, 2001.



RS 29:431 - CONFEDERATE VETERANS

CHAPTER 3. CONFEDERATE VETERANS

PART I. GENERAL PROVISIONS

§431. License tax, exemption from payment

Any honorably discharged Confederate veteran, or his wife or widow, may engage in business other than dealing in liquor, tobacco, deadly weapons, and gambling devices, without paying a license tax.

This Section applies only if the business is operated exclusively for the support of the veteran or his family and if the veteran, or his wife or widow, does not own taxable property in his own name in excess of two thousand dollars.



RS 29:432 - Camp Moore Confederate Cemetery

§432. Camp Moore Confederate Cemetery

There is established in the parish of Tangipahoa a state owned cemetery, called the "Camp Moore Confederate Cemetery."



RS 29:433 - Board of commissioners

§433. Board of commissioners

The governor shall appoint a board of commissioners consisting of five citizens of the state. They shall clear and fence the grounds, put the graves in order, place suitable markers thereon, and generally care for and keep the cemetery in order. Additionally the said board is authorized to accept on behalf of the state of Louisiana, any and all property, and lands by a donation or otherwise and clothed with administrative powers to administer all of the affairs of the said Camp Moore Confederate Cemetery, inclusive of the right and authority to erect the museum on the said grounds, or adjacent thereto, provided adequate funds are appropriated or made available to the said board for the said purpose, and adequate lands or property may be acquired by a donation or otherwise for said purpose.

The said board shall serve without compensation and shall hold office for a term of four years. They shall make bi-annual reports to the legislature.

Amended by Acts 1964, No. 295, §1.



RS 29:434 - President and secretary

§434. President and secretary

The board of commissioners shall elect biennially a president and a secretary from among its members.



RS 29:435 - Presence in cemetery prohibited after seven P.M.; penalties

§435. Presence in cemetery prohibited after seven P.M.; penalties

Any person intentionally present in the Camp Moore Confederate Cemetery between the hours of seven o'clock in the evening and five o'clock in the morning, shall by reason of such presence be guilty of a misdemeanor. Any person convicted of violating this Section shall be punished by a fine of one hundred dollars or by imprisonment for thirty days, or by both said fine and imprisonment.

Added by Acts 1960, No. 338, §1.



RS 29:461 - To 468 Redesignated as R.S. 11:1391 to 1397 by Acts 1991, No. 74, 1.

PART II. PENSIONS

§461. §§461 to 468 Redesignated as R.S. 11:1391 to 1397 by Acts 1991, No. 74, §1.



RS 29:511 - Establishment and location

PART III. SOLDIERS' HOME

§511. Establishment and location

There is established in New Orleans a home for the care of soldiers, called the "Soldiers' Home of the State of Louisiana (Camp Nicholls)."



RS 29:512 - Adjutant general; administration, control, and responsibility

§512. Adjutant general; administration, control, and responsibility

The adjutant general of Louisiana shall administer, control, and be responsible for the care of the institution and its residents, in accordance with the provisions of this Part.



RS 29:513 - Powers of adjutant general

§513. Powers of adjutant general

The adjutant general may make rules and regulations to govern the institution. He may enter into contracts for the rent, construction, and repair of buildings used by or belonging to the institution and for the purchase of land upon which to construct them.

He may appoint the superintendent, the matrons, the physicians, and the other officers and employees that he deems proper for good management. He may fix their compensation and may remove them at his discretion.

He may solicit contributions and may accept donations inter vivos or mortis causa for the institution. He may sue and be sued and otherwise appear in all actions pertaining to the institution.

In the event they should be no longer needed for the purposes set out in this Part, the adjutant general, with the approval of the governor, may use the facilities for any military purposes he determines in the administration of his office as adjutant general. However, they shall not be used as a hospital, home, or institution for persons with contagious diseases.



RS 29:514 - Qualifications for admission

§514. Qualifications for admission

Applicants for admission shall establish that they were in the armed forces of the Confederate States of America and enlisted from one of those states, that they have resided in Louisiana for five years prior to applying for admission, and that they are not provided for by the state.

They shall prove by proper vouchers that they served in the armed forces of the Confederate States of America until honorably discharged and were disabled in service or have become infirm by reason of sickness or old age. Whenever an applicant applies for admission without these vouchers, the superintendent shall receive him temporarily and until his application for permanent admission can be passed upon.



RS 29:515 - Wives and widows

§515. Wives and widows

The wives of the residents of the home and the widows of Confederate veterans who would have been qualified for admission shall be received into the home. Suitable quarters shall be provided for them either by setting aside part of the existing buildings or by erecting additional buildings.



RS 29:516 - Report to legislature

§516. Report to legislature

The adjutant general shall report to the legislature at each regular session the condition and affairs of the home, the amount of receipts and expenditures, the number of residents received into the home, and the number of deaths occurring therein.



RS 29:601 - STATE CIVIL DEFENSE AGENCY

CHAPTER 4. STATE CIVIL DEFENSE AGENCY

§601. REPEALED BY ACTS 1993, NO. 770, §1.



RS 29:602 - REPEALED BY ACTS 1993, NO. 770, 1.

§602. REPEALED BY ACTS 1993, NO. 770, §1.



RS 29:603 - REPEALED BY ACTS 1968, NO. 533, 5

§603. REPEALED BY ACTS 1968, NO. 533, §5



RS 29:604 - REPEALED BY ACTS 1993, NO. 770, 1.

§604. REPEALED BY ACTS 1993, NO. 770, §1.



RS 29:605 - REPEALED BY ACTS 1993, NO. 770, 1.

§605. REPEALED BY ACTS 1993, NO. 770, §1.



RS 29:606 - REPEALED BY ACTS 1993, NO. 770, 1.

§606. REPEALED BY ACTS 1993, NO. 770, §1.



RS 29:607 - REPEALED BY ACTS 1993, NO. 770, 1.

§607. REPEALED BY ACTS 1993, NO. 770, §1.



RS 29:608 - REPEALED BY ACTS 1993, NO. 770, 1.

§608. REPEALED BY ACTS 1993, NO. 770, §1.



RS 29:609 - REPEALED BY ACTS 1993, NO. 770, 1.

§609. REPEALED BY ACTS 1993, NO. 770, §1.



RS 29:610 - REPEALED BY ACTS 1993, NO. 770, 1.

§610. REPEALED BY ACTS 1993, NO. 770, §1.



RS 29:611 - REPEALED BY ACTS 1993, NO. 770, 1.

§611. REPEALED BY ACTS 1993, NO. 770, §1.



RS 29:612 - REPEALED BY ACTS 1993, NO. 770, 1.

§612. REPEALED BY ACTS 1993, NO. 770, §1.



RS 29:613 - REPEALED BY ACTS 1993, NO. 770, 1.

§613. REPEALED BY ACTS 1993, NO. 770, §1.



RS 29:614 - REPEALED BY ACTS 1993, NO. 770, 1.

§614. REPEALED BY ACTS 1993, NO. 770, §1.



RS 29:615 - REPEALED BY ACTS 1993, NO. 770, 1.

§615. REPEALED BY ACTS 1993, NO. 770, §1.



RS 29:616 - REPEALED BY ACTS 1993, NO. 770, 1.

§616. REPEALED BY ACTS 1993, NO. 770, §1.



RS 29:617 - REPEALED BY ACTS 1993, NO. 770, 1.

§617. REPEALED BY ACTS 1993, NO. 770, §1.



RS 29:650 - LOUISIANA WING, CIVIL AIR PATROL

CHAPTER 5. LOUISIANA WING, CIVIL AIR PATROL

§650. Quasi agency of the state; official search and rescue agency

The private organization known as the Louisiana Wing, Civil Air Patrol, is hereby declared to be a quasi agency of the state of Louisiana and is hereby officially designated as the official search and rescue organization thereof. The civil air patrol and its members may also provide services and assistance in response to disasters or emergencies pursuant to the Louisiana Disaster Act of 1974, R.S. 29:701 through 716*, in accordance with the authority set forth therein.

Added by Acts 1968, No. 333, §1; Acts 1993, No. 861, §1.

*NOTE: REPEALED BY ACTS 1993, NO. 800, §3, EFF. JUNE 22, 1993. SEE NOW R.S. 29:721 THROUGH 736.



RS 29:651 - Appropriations; fund; expenditures

§651. Appropriations; fund; expenditures

A. An annual appropriation shall be made to the division of administration which shall be kept in a fund to be used solely for purposes of financing the search and rescue operations of the Louisiana Wing, Civil Air Patrol and the maintenance of the equipment necessary therefor.

B. Only such amounts shall be expended from the fund as are necessary for the following purposes:

(1) The repair and overhaul of air craft and vehicles which are used by the civil air patrol in carrying out their search and rescue missions and the training therefor;

(2) The purchase of tires, fuel and lubricants for the air craft and vehicles;

(3) The execution of search and rescue missions and the necessary training therefor;

(4) Expenses of communication and the purchase and repair of radio and power equipment;

(5) Necessary office expenses, including office supplies, equipment and postage;

(6) Salaries of state civil service employees who are now or may be assigned to the civil air patrol for administrative purposes; provided, that no other salaries shall be payable from the fund.

C. No expenditures shall be made from the fund for uniforms or personal equipment of the members of the civil air patrol.

D. All expenditures made from the fund shall be made only on vouchers signed by the wing commander of the Louisiana Wing, Civil Air Patrol or the wing finance officer of the air patrol.

Added by Acts 1968, No. 333, §1.



RS 29:652 - Records

§652. Records

A. All papers, documents, contracts, legal agreements, correspondence, minutes of meetings and any other record whatsoever of the civil air patrol are hereby declared to be matters of public record, and shall be open to inspection by state officials and employees, members of the legislature and legislative staff personnel and the general public.

B. The officers, agents and employees of the civil air patrol are hereby authorized and directed to grant access to any record of the organization upon request.

C. The procedure for access to records under the authority of this section shall be in keeping with the general provisions for access to public records contained in Chapter 1 of Title 44.

Added by Acts 1968, No. 333, §1.



RS 29:653 - Code of Governmental Ethics; applicability

§653. Code of Governmental Ethics; applicability

All officers, directors and employees of the civil air patrol who are also elected officials of the state of Louisiana shall be subject to the provisions of the Code of Governmental Ethics with reference to actions taken in their capacities as such officers, directors, or employees of the civil air patrol. All other officers, directors, and employees of the air patrol shall be subject to the provisions of the Code of Governmental Ethics to the same extent as any state employees.

Added by Acts 1968, No. 333, §1; Acts 2010, No. 861, §12.



RS 29:654 - Books and records; audit

§654. Books and records; audit

All books and records of the civil air patrol shall be subject to audit and review by the legislative auditor to the same extent as all other state departments or agencies.

Added by Acts 1968, No. 333, §1.



RS 29:655 - Financial security for surviving spouses and children of civil air patrol personnel

§655. Financial security for surviving spouses and children of civil air patrol personnel

A. It is hereby declared to be the public policy of this state, under its police power, to provide for the financial security of surviving spouses and dependent children of civil air patrol personnel who suffer death as a result of injury sustained in the performance of official duties.

B. For the purposes of this Section, all civil air patrol personnel shall be deemed law enforcement officials of this state pursuant to Section 29 of Article X of the Constitution of 1974 and as such, entitled to any and all benefits thereby provided.

C. In any case in which a member of the civil air patrol suffers death as a result of injury sustained in the performance of his official duties, the legislature shall appropriate the sum of ten thousand dollars, which shall be paid to the surviving spouse of such member of the civil air patrol, and in addition thereto, should such member of the civil air patrol be survived by minor children, the legislature shall appropriate the sum of five thousand dollars for each of said children, which sum shall be paid to the duly appointed and qualified tutor or other legal representative of said child.

D. No such payment shall be made until a judgment of a court of competent jurisdiction has become final and such judgment has decreed that the member of the civil air patrol did suffer death as a result of injury sustained in the performance of his official duties and that the person killed was not covered by workers' compensation provided by the United States Air Force.

E. Suit shall be instituted by the attorney general against the legislative auditor in the district court of the parish in which the state capitol is situated in any case where it appears that such a member of the civil air patrol has suffered death in the circumstances provided by this Section and jurisdiction over such suit is hereby conferred on said court. Any judgment rendered by such court shall be subject to appeal as in other civil matters.

F. Such suit may be instituted under the laws applicable to declaratory judgments and any such suit shall be regarded as presenting a justiciable controversy between the attorney general and the legislative auditor.

Added by Acts 1974, No. 638, §1, eff. Jan. 1, 1975. Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 2004, No. 712, §1, eff. July 6, 2004.



RS 29:656 - Disaster emergency services; limitation of liability

§656. Disaster emergency services; limitation of liability

A. When providing disaster emergency services or assistance pursuant to R.S. 29:701 through 716*, no member of the civil air patrol who in good faith gratuitously renders emergency care, first aid, or rescue at the scene of an emergency, or moves a person receiving such care, first aid, or rescue to a hospital or other place of medical care shall be liable for any damages as a result of any act or omission in rendering the care or services or as a result of any act or failure to act to provide or arrange for further medical treatment or care for the person involved in the emergency. This Section shall not exempt a member from liability for damages caused by intentional or grossly negligent acts or omissions.

B. This limitation of liability is personal to the member rendering such care or service or furnishing such transportation and shall not inure to the benefit of any employer or other person legally responsible for the acts or omissions of such individual, nor shall it inure to the benefit of any insurer.

Acts 1993, No. 861, §1.

*NOTE: REPEALED BY ACTS 1993, NO. 800, §3, EFF. JUNE 22, 1993. SEE NOW R.S. 29:721 THROUGH 736.



RS 29:657 - Disaster emergency services; injuries sustained; benefits

§657. Disaster emergency services; injuries sustained; benefits

A. If a member of the civil air patrol is injured by accident or contracts a disease or illness while in the course of providing services or assistance during an official mission or emergency preparedness exercise and training pursuant to R.S. 29:721 through 736, the state shall provide or pay for the following:

(1) Necessary medical, surgical, and hospital services and medicines incurred as a result of the injury, disease, or illness.

(2) The repair or replacement of a prosthetic device which is damaged or destroyed in such an accident, including eyeglasses, artificial limbs, hearing aids, dentures, or any other prosthetic device.

(3) Actual travel expenses reasonably and necessarily incurred in obtaining the services or devices described in Paragraph (1) or (2).

B. The state shall have no other liability to the member for damages or other costs resulting from the injury, disease, or illness.

Acts 1993, No. 861, §1; Acts 2004, No. 712, §1, eff. July 6, 2004.



RS 29:701 - REPEALED BY ACTS 1993, NO. 800, 3, EFF. JUNE 22, 1993.

§701. REPEALED BY ACTS 1993, NO. 800, §3, EFF. JUNE 22, 1993.



RS 29:702 - REPEALED BY ACTS 1993, NO. 800, 3, EFF. JUNE 22, 1993.

§702. REPEALED BY ACTS 1993, NO. 800, §3, EFF. JUNE 22, 1993.



RS 29:703 - REPEALED BY ACTS 1993, NO. 800, 3, EFF. JUNE 22, 1993.

§703. REPEALED BY ACTS 1993, NO. 800, §3, EFF. JUNE 22, 1993.



RS 29:704 - REPEALED BY ACTS 1993, NO. 800, 3, EFF. JUNE 22, 1993.

§704. REPEALED BY ACTS 1993, NO. 800, §3, EFF. JUNE 22, 1993.



RS 29:705 - REPEALED BY ACTS 1993, NO. 800, 3, EFF. JUNE 22, 1993.

§705. REPEALED BY ACTS 1993, NO. 800, §3, EFF. JUNE 22, 1993.



RS 29:706 - REPEALED BY ACTS 1993, NO. 800, 3, EFF. JUNE 22, 1993.

§706. REPEALED BY ACTS 1993, NO. 800, §3, EFF. JUNE 22, 1993.



RS 29:707 - REPEALED BY ACTS 1993, NO. 800, 3, EFF. JUNE 22, 1993.

§707. REPEALED BY ACTS 1993, NO. 800, §3, EFF. JUNE 22, 1993.



RS 29:708 - REPEALED BY ACTS 1993, NO. 800, 3, EFF. JUNE 22, 1993.

§708. REPEALED BY ACTS 1993, NO. 800, §3, EFF. JUNE 22, 1993.



RS 29:709 - REPEALED BY ACTS 1993, NO. 800, 3, EFF. JUNE 22, 1993.

§709. REPEALED BY ACTS 1993, NO. 800, §3, EFF. JUNE 22, 1993.



RS 29:710 - REPEALED BY ACTS 1993, NO. 800, 3, EFF. JUNE 22, 1993.

§710. REPEALED BY ACTS 1993, NO. 800, §3, EFF. JUNE 22, 1993.



RS 29:711 - REPEALED BY ACTS 1993, NO. 800, 3, EFF. JUNE 22, 1993.

§711. REPEALED BY ACTS 1993, NO. 800, §3, EFF. JUNE 22, 1993.



RS 29:712 - REPEALED BY ACTS 1993, NO. 800, 3, EFF. JUNE 22, 1993.

§712. REPEALED BY ACTS 1993, NO. 800, §3, EFF. JUNE 22, 1993.



RS 29:713 - REPEALED BY ACTS 1993, NO. 800, 3, EFF. JUNE 22, 1993.

§713. REPEALED BY ACTS 1993, NO. 800, §3, EFF. JUNE 22, 1993.



RS 29:714 - REPEALED BY ACTS 1993, NO. 800, 3, EFF. JUNE 22, 1993.

§714. REPEALED BY ACTS 1993, NO. 800, §3, EFF. JUNE 22, 1993.



RS 29:715 - REPEALED BY ACTS 1993, NO. 800, 3, EFF. JUNE 22, 1993.

§715. REPEALED BY ACTS 1993, NO. 800, §3, EFF. JUNE 22, 1993.



RS 29:716 - REPEALED BY ACTS 1993, NO. 800, 3, EFF. JUNE 22, 1993.

§716. REPEALED BY ACTS 1993, NO. 800, §3, EFF. JUNE 22, 1993.



RS 29:721 - Short title

CHAPTER 6. THE LOUISIANA HOMELAND SECURITY AND

EMERGENCY ASSISTANCE AND DISASTER ACT

§721. Short title

This Chapter shall be cited as the "Louisiana Homeland Security and Emergency Assistance and Disaster Act".

Acts 1993, No. 800, §1, eff. June 22, 1993; Acts 2003, No. 40, §2, eff. May 23, 2003.



RS 29:722 - Purpose

§722. Purpose

A. Because of the existing possibility of the occurrence of emergencies and disasters of unprecedented size and destructiveness resulting from terrorist events, enemy attack, sabotage, or other hostile action, or from fire, flood, earthquake, or other natural or manmade causes, and in order to ensure that preparations of this state will be adequate to deal with such emergencies or disasters, and in order to detect, prevent, prepare for, investigate, respond to, or recover from these events, and generally to preserve the lives and property of the people of the state of Louisiana, it is hereby found and declared to be necessary:

(1) To create and provide for designation of the Governor's Office of Homeland Security and Emergency Preparedness as the state homeland security and emergency preparedness agency and to authorize the creation of local organizations for emergency preparedness in the political subdivisions of the state.

(2) To confer upon the governor and upon the parish presidents the emergency powers provided in this Chapter.

(3) That statewide and local plans for homeland security and emergency preparedness be prepared and approved without further delay and be maintained current to the maximum extent possible.

(4) To reduce vulnerability of people and communities of this state to damage, injury, and loss of life and property resulting from natural or man-made catastrophes, riots, acts of terrorism, or hostile military or paramilitary action.

(5) To prepare for prompt and efficient evacuation, rescue, care, and treatment of persons victimized or threatened by disasters or emergency.

(6) To provide a setting conducive to the rapid and orderly start of restoration and rehabilitation of persons and property affected by emergencies or disasters.

(7) To authorize and provide for cooperation in emergency or disaster prevention, mitigation, preparedness, response, and recovery.

(8) To authorize and provide for management systems embodied by coordination of activities relating to emergency or disaster prevention, mitigation, preparedness, response, and recovery by agencies and officers of this state, and similar state-local, interstate, and foreign activities in which the state and its political subdivisions may participate.

B. It is further declared to be the purpose of this Chapter and the policy of the state of Louisiana that all homeland security and emergency preparedness functions of the state be coordinated to the maximum extent possible with the comparable functions of the federal government, other states and localities, and private agencies of every type, to the end that the most effective preparation and use may be made of the resources and facilities available for dealing with any emergency or disaster that may occur.

C. It is further declared to be the purpose of this Chapter and the policy of the state of Louisiana that all homeland security and emergency preparedness functions of the state shall follow the principles outlined in the National Incident Management System (NIMS) or its successor.

Acts 1993, No. 800, §1, eff. June 22, 1993; Acts 2003, No. 40, §2, eff. May 23, 2003; Acts 2006, 1st Ex. Sess., No. 35, §1, eff. March 1, 2006; Acts 2006, No. 442, §§1, 3, eff. June 15, 2006.



RS 29:723 - Definitions

§723. Definitions

As used in this Chapter:

(1) "Designated emergency area" means the specific area, which shall be limited to the actual affected local area or parish or parishes or such areas as designated in an executive order or proclamation of the governor or parish president.

(2) "Disaster" means the result of a natural or man-made event which causes loss of life, injury, and property damage, including but not limited to natural disasters such as hurricane, tornado, storm, flood, high winds, and other weather related events, forest and marsh fires, and man-made disasters, including but not limited to nuclear power plant incidents, hazardous materials incidents, oil spills, explosion, civil disturbances, public calamity, acts of terrorism, hostile military action, and other events related thereto.

(3) "Emergency" means:

(a) The actual or threatened condition which has been or may be created by a disaster; or

(b)(i) Any natural or man-made event which results in an interruption in the delivery of utility services to any consumer of such services and which affects the safety, health, or welfare of a Louisiana resident; or

(ii) Any instance in which a utility's property is damaged and such damage creates a dangerous condition to the public.

(iii) Any national or state emergency, including acts of terrorism or a congressional authorization or presidential declaration pursuant to the War Powers Resolution (50 U.S.C. 1541 et seq.).

(4) "Emergency preparedness" means the mitigation of, preparation for, response to, and the recovery from emergencies or disasters. The term "emergency preparedness" shall be synonymous with "civil defense", "emergency management", and other related programs of similar name.

(5) "Essential workforce" or "critical workforce" means public safety officials, disaster response personnel, and other such employees of federal, state, and local governmental agencies, or contractors of such agencies and specific private sector employees, possessing important skills and training in emergency mitigation, preparedness, response, and recovery as designated by the parish homeland security and emergency preparedness agency or in the absence of such designation by the parish homeland security and emergency preparedness agency, such designation by the Governor's Office of Homeland Security and Emergency Preparedness. Businesses who deem private sector employees essential or critical for mitigation, preparedness, response, and recovery of private business assets and resources shall identify such employees and obtain the necessary designation and credentials for such employees to be classified essential or critical. In addition to identifying personnel to the parish homeland security and emergency preparedness agency, or in the absence thereof, to the Governor's Office of Homeland Security and Emergency Preparedness, a licensed private security company shall submit a list of their employees and their assignment to the Louisiana State Board of Private Security Examiners for any employee that the private security company wants to be designated and classified as essential or critical workforce.

(6) "Evacuation" means an operation whereby all or part of a particular population is temporarily relocated, whether individually or in an organized manner, from an area in which a disaster or emergency has been declared and is considered dangerous for health or safety of the public.

(a) "Voluntary evacuation" or "advisory evacuation" means an evacuation that may be ordered when a disaster or emergency has been declared and evacuation is recommended due to the potential for rapidly changing conditions to develop into a serious threat and all persons in designated evacuation areas are recommended to consider relocating to safer locations for their own safety.

(b)(i) "Mandatory evacuation" means an evacuation that may be ordered when a disaster or emergency has been declared and danger is imminent, conditions exist that seriously imperil or endanger the lives of those in a defined area, and government officials strongly urge and order all persons in designated evacuation areas to relocate to safer locations for their own safety. Personal discretion is not to be considered a deciding factor.

(ii) A mandatory evacuation order applies to the public in general. All nonessential persons are ordered to immediately leave the area via the described evacuation routes. Exceptions to a mandatory evacuation order are those persons designated as essential workforce or critical workforce. However, persons designated as essential workforce or critical workforce are expected to eventually seek adequate shelter prior to the onset of emergency conditions.

(c)(i) "Forced evacuation" means an evacuation that may be ordered as a last resort when a disaster or emergency has been declared and danger of loss of life is imminent, and conditions exist that critically imperil or endanger the lives of those in a defined area. During a forced evacuation, government officials may direct and compel all persons in designated evacuation areas to relocate to safer locations for their own safety.

(ii) A forced evacuation order shall apply to the public in general and may include personnel designated as essential workforce or critical workforce. Forced evacuations are designed for small geographic areas affected by a local emergency or disaster. When a parish president determines that the size of the population or geographic area to be evacuated during a forced evacuation exceeds the local government's resources and capabilities to enforce the evacuation, he may request the governor to issue a state-forced evacuation order. The governor may utilize the national guard, state police, public safety agencies, or available federal agencies to enforce the evacuation order.

(iii) No person who refuses to evacuate an evacuation area after a forced evacuation order has been issued shall have a cause of action for damages, death, or injury against the state or any political subdivision thereof, or other agencies, or the agents, employees, or representatives of any of them.

(7) "First responders" means the first arriving organized responders with the capability and mission to contain, mitigate, and resolve the emergency at hand.

(8) "Homeland" means the state of Louisiana, and where the context requires, means the parishes of the state of Louisiana, "the United States".1

(9) "Interoperability" means the ability of two or more systems or their components to exchange information and to use the information exchanged.

(10) "Interoperability for public safety" means the ability for emergency services and public safety agencies to talk to one another via communications systems and share information with one another accurately, on demand, in real time, when needed, and when authorized, regardless of the device used.

(11) "Local governmental subdivision" means a parish of the state of Louisiana.

(12) "Necessary designation and credentials" means appropriate credentials obtained from the parish homeland security and emergency preparedness agency or any regional cooperative of parish homeland security and emergency preparedness agencies. In the absence of any plan by a parish homeland security and emergency preparedness agency or regional cooperative, necessary designation and credentials means appropriate credentials obtained in accordance with the State of Louisiana Standard Operating Procedure Statewide Credentialing/Access Program.

(13) "Parish president" means the president of any parish, mayor-president, mayor of New Orleans (Orleans Parish), or police jury president.

(14) "State Unified Command Group" or "UCG" means the group which is established by executive order of the governor to bring senior officials within the governor's office and cabinet secretaries or their designees together with a common objective of effectively managing an incident and ensuring that regardless of the number of agencies or jurisdictions involved, all decisions will be based upon mutually agreed upon objectives with the governor as the unified commander.

(15) "Statewide communications interoperability plan for first responders" means a statewide shared communications system for first responders with the ability to transport and receive voice, data, image, and video information adopted by the interoperability subcommittee.

(16) "Statewide interoperability plan" means short-term and long-term statewide plans for interoperability for communications and information sharing needed during an emergency and adopted by the state Unified Command Group.

(17) "Terrorism" or "acts of terrorism" shall have the same meaning as provided in R.S. 14:128.1.

Acts 1993, No. 800, §1, eff. June 22, 1993; Acts 1998, 1st Ex. Sess., No. 57, §1, eff. April 29, 1998; Acts 2001, No. 8, 2nd Ex. Sess., §1, eff. Oct. 16, 2001; Acts 2003, No. 40, §2, eff. May 23, 2003; Acts 2008, No. 214, §1, eff. June 16, 2008; Acts 2008, No. 797, §1; Acts 2009, No. 512, §1.

1As appears in enrolled bill.



RS 29:724 - Powers of the governor

§724. Powers of the governor

A. The governor is responsible for meeting the dangers to the state and people presented by emergencies or disasters, and in order to effectuate the provisions of this Chapter, the governor may issue executive orders, proclamations, and regulations and amend or rescind them. Executive orders, proclamations, and regulations so issued shall have the force and effect of law.

B.(1) A disaster or emergency, or both, shall be declared by executive order or proclamation of the governor if he finds that a disaster or emergency has occurred or the threat thereof is imminent. The state of disaster or emergency shall continue until the governor finds that the threat of danger has passed or the disaster or emergency has been dealt with to the extent that the emergency conditions no longer exist and terminates the state of disaster or emergency by executive order or proclamation, but no state of disaster or emergency may continue for longer than thirty days unless renewed by the governor.

(2) The legislature, by petition signed by a majority of the surviving members of either house, may terminate a state of disaster or emergency at any time. This petition terminating the state of emergency or disaster may establish a period during which no other declaration of emergency or disaster may be issued. Thereupon, the governor shall issue an executive order or proclamation ending the state of disaster or emergency.

(3) All executive orders or proclamations issued under this Subsection shall indicate the nature of the disaster or emergency, the designated emergency area which is or may be affected, and the conditions which have brought it about or which make possible the termination of the state of disaster or emergency. An executive order or proclamation shall be disseminated promptly by means calculated to bring its contents to the attention of the general public and, unless the circumstances attendant upon the disaster or emergency prevent or impede it, promptly filed with the Governor's Office of Homeland Security and Emergency Preparedness and with the secretary of state.

(4) As soon as conditions allow, the governor may proclaim a reduction of the designated emergency area, or the termination of the state of emergency.

C. The declaration of an emergency or disaster by the governor shall:

(1) Activate the state's emergency response and recovery program under the command of the director of the Governor's Office of Homeland Security and Emergency Preparedness.

(2) Direct and compel the evacuation of all or part of the population from any stricken or threatened area within the state if he deems this action necessary for the preservation of life or other disaster mitigation, response, or recovery.

(3) Control ingress and egress to and from a disaster area, the movement of persons within the area, and the occupancy of premises therein.

D. In addition to any other powers conferred upon the governor by law, he may do any or all of the following:

(1) Suspend the provisions of any regulatory statute prescribing the procedures for conduct of state business, or the orders, rules, or regulations of any state agency, if strict compliance with the provisions of any statute, order, rule, or regulation would in any way prevent, hinder, or delay necessary action in coping with the emergency.

(2) Utilize all available resources of the state government and of each political subdivision of the state as reasonably necessary to cope with the disaster or emergency.

(3) Transfer the direction, personnel, or functions of state departments and agencies or units thereof for the purpose of performing or facilitating emergency services.

(4) Subject to any applicable requirements for compensation, commandeer or utilize any private property if he finds this necessary to cope with the disaster or emergency.

(5) Prescribe routes, modes of transportation, and destination in connection with evacuation.

(6) Suspend or limit the sale, dispensing, or transportation of alcoholic beverages, firearms, explosives, and combustibles.

(7) Make provision for the availability and use of temporary emergency housing.

E. In the event of an emergency declared by the governor pursuant to this Chapter, any person or representative of any firm, partnership, or corporation violating any order, rule, or regulation promulgated pursuant to this Chapter, shall be fined not more than five hundred dollars or confined in the parish jail for not more than six months, or both. No executive order, proclamation, or regulation shall create or define a crime or fix penalties.

F. No organization for homeland security and emergency preparedness established under this Chapter shall be employed directly or indirectly for political purposes.

G. Notwithstanding the provisions of this Section, except in an imminent life threatening situation nothing herein shall restrict any uniformed employee of a licensed private security company, acting within the scope of employment, from entering and remaining in an area where an emergency has been declared. The provisions of this Subsection shall apply if the licensed private security company submits a list of employees and their assignment to be allowed into the area, to the Louisiana State Board of Private Security Examiners, which shall forward the list to the chief law enforcement office of the parish and, if different, the agency in charge of the scene.

Acts 1993, No. 800, §1, eff. June 22, 1993; Acts 1999, No. 267, §2; Acts 2003, No. 40, §2, eff. May 23, 2003; Acts 2006, 1st Ex. Sess., No. 35, §1, eff. March 1, 2006; Acts 2006, No. 442, §3, eff. June 15, 2006; Acts 2009, No. 512, §1.



RS 29:725 - State emergency and disaster agency; powers of director

§725. State emergency and disaster agency; powers of director

A. The Governor's Office of Homeland Security and Emergency Preparedness is hereby established as a state agency within the office of the governor.

B. The governor shall designate the Governor's Office of Homeland Security and Emergency Preparedness as the state homeland security and emergency preparedness agency. The office shall be an independent agency in the office of the governor and, through its director, shall report directly to the governor. The office shall have authority for and shall be responsible for its own accounting and budget control, procurement and contract management, personnel management, and grants management and shall carry out these functions either directly or through authorized assignment to another state agency or department. The office shall have authority to enter into contracts and agreements necessary in carrying out its functions and responsibilities.

C.(1) There shall be a director of the Governor's Office of Homeland Security and Emergency Preparedness who shall be appointed by the governor, subject to Senate confirmation. He shall administer the state emergency preparedness agency as provided in this Chapter. The director shall serve at a salary fixed by the governor, which salary shall not exceed the amount approved for the position by the legislature.

(2) The director shall have had at least ten years of emergency management experience or equivalent experience in emergency operations.

D. The director may adopt and promulgate, pursuant to the Administrative Procedure Act, such rules and regulations as are necessary to implement his authority under the provisions of this Chapter and such authority as the governor shall delegate to him pursuant to the provisions of this Chapter.

E. The director shall appoint a deputy director, subject to senate confirmation, to administer the provisions of this Chapter. The deputy director shall have and may exercise such powers and duties of the director as the director shall delegate to him. The director may appoint such assistant deputy directors as may be necessary to carry out the functions of the office, including but not limited to homeland security, emergency preparedness, and recovery. Each assistant deputy director shall have and may exercise such powers and duties of the director or the deputy director as the director or deputy director shall delegate to him.

F. The director shall, in addition to other staff, appoint regional coordinators and may appoint assistant coordinators for each homeland security and emergency preparedness region throughout the state, as provided by R.S. 29:726(E)(21) to assist each of the parish offices of homeland security and emergency preparedness in the administration of the provisions of this Chapter.

G.(1) The director may employ such professional, technical, clerical, stenographic, and other personnel, and he shall fix their compensation and may make expenditures from available funds appropriated for the Governor's Office of Homeland Security and Emergency Preparedness or other funds made available to him for purposes of homeland security and emergency preparedness as may be necessary to carry out the purposes of this Chapter. During a gubernatorially declared disaster or emergency, the director shall have the authority to expend funds for emergency protective measures even if there is no budget authority of funds available. The director, the deputy director, and the assistant deputy directors, if appointed, shall be provided with the necessary and appropriate office space, furniture, equipment, supplies, stationery, and printing. The necessary mileage, office expenses, salaries of personnel, postage, telephone, and expressage shall be chargeable to any funds available for homeland security and emergency preparedness.

(2) All current and future employees of the Governor's Office of Homeland Security and Emergency Preparedness shall be subject to the laws, rules, and regulations governing employees in unclassified state service. Such employees shall remain in unclassified state service.

H. The director, subject to the direction and control of the governor, shall be the executive head of the state homeland security and emergency preparedness agency and as such shall be responsible to the governor for carrying out the programs for homeland security and emergency preparedness for the state of Louisiana. He shall coordinate the activities of all agencies and organizations for homeland security and emergency preparedness within the state and shall maintain liaison with and cooperate with homeland security and emergency preparedness agencies and organizations of other states and of the federal government. All state agencies and departments shall comply with directives from the Governor's Office of Homeland Security and Emergency Preparedness relating to emergency planning and operations.

I. The Governor's Office of Homeland Security and Emergency Preparedness shall operate pursuant to rules developed, adopted, and promulgated as provided for state agencies in the Administrative Procedure Act. Such rules shall be subject to the authority of the legislature to oversee their development as provided in such Act and for such purpose shall be submitted to the Senate Committee on Homeland Security and the House Committee on Homeland Security.

J. The director shall provide a working space for a liaison from each house of the legislature selected by the chairman of the Senate Committee on Homeland Security and selected by the chairman of the House Committee on Homeland Security, respectively, on the floor of the state emergency operations center with same access to areas and briefings given to the unified command group. He shall coordinate with the chairman of the Senate Committee on Homeland Security and the chairman of the House Committee on Homeland Security to include a role of support for the legislature within the Emergency Operations Plan (EOP) and to provide for an Emergency Support Function (ESF) for the legislature.

Acts 1993, No. 800, §1, eff. June 22, 1993; Acts 2003, No. 40, §2, eff. May 23, 2003; Acts 2006, 1st Ex. Sess., No. 35, §1, eff. March 1, 2006; Acts 2006, No. 442, §§1, 3, eff. June 15, 2006; Acts 2008, No. 122, §1.



RS 29:725.1 - Legal representative of office; state attorney general

§725.1. Legal representative of office; state attorney general

The attorney general shall be the legal advisor to the Governor's Office of Homeland Security and Emergency Preparedness and, except as otherwise provided by law, shall counsel and advise the office and shall represent it in any and all matters when called upon to do so.

Acts 2006, No. 442, §1, eff. June 15, 2006.



RS 29:725.2 - Confidentiality of certain records

§725.2. Confidentiality of certain records

A.(1) Notwithstanding any other provision of law to the contrary, records in the custody of the Governor's Office of Homeland Security and Emergency Preparedness containing certain security sensitive information which shall be the same type of information as described in R.S. 44:3.1 and 3.2 shall be deemed confidential.

(2) Such nondisclosure shall not apply to necessary use by duly authorized officers or employees of state, federal, or local government in carrying out their responsibilities as provided by applicable state law or applicable federal law.

B. The provisions of this Section shall not prevent any person from examining and copying any books, records, papers, accounts, or other documents of the Governor's Office of Homeland Security and Emergency Preparedness, except as provided in Subsection A of this Section. Such records shall not be subject to the provisions of R.S. 44:5.

C. If a public record is applied for during an imminent threat of a disaster or emergency or during a disaster or emergency, the office shall immediately notify the requestor as to the reasons why such record shall not be immediately available.

Acts 2006, No. 442, §1, eff. June 15, 2006.



RS 29:725.3 - Office of interoperability; legislative finding; declaration of intent

§725.3. Office of interoperability; legislative findings; declaration of intent

A combination of law enforcement, public safety leaders, health and emergency medical staff interests, technology and communication managers and technicians, vendors of communication systems, public officials, and state and federal agencies are all needed to address the complexities of communications interoperability in this state. The creation of the office of interoperability is not to identify a single solution, but to identify and implement interoperability solutions that are always available and can be accessed statewide. Solutions are needed for a secure and interoperable communications system accessible to public safety agencies and personnel, first responders, decision makers, and the public, allowing for clear and efficient exchange of voice, data, image, and video information during day-to-day operations, natural disasters, emergency response situations, and terrorist attacks.

Acts 2008, No. 797, §1.



RS 29:725.4 - Office of interoperability; creation and authority

§725.4. Office of interoperability; creation and authority

The office of interoperability is established within the Governor's Office of Homeland Security and Emergency Preparedness. The office shall have the authority to oversee, direct, and manage interoperability programs and efforts identified in the statewide interoperability plan and the statewide communications interoperability plan for first responders in coordination with local, state, and federal officials. The office shall address critical interoperability issues relating to public safety and emergency response, including communications, spectrum, networks, equipment, training, and other areas as needs are identified.

Acts 2008, No. 797, §1.



RS 29:725.5 - Assistant deputy director of interoperability

§725.5. Assistant deputy director of interoperability

A. The office of interoperability shall be headed by an assistant deputy director of interoperability who shall be in the unclassified service. The assistant deputy director may delegate authority to such designees or to any governmental body as the assistant deputy director may deem appropriate within the limitations of state and federal laws, rules, and regulations. The assistant deputy director of interoperability may promulgate rules and regulations to carry out the provisions of R.S. 29:725.1 through 725.5.

B. The assistant deputy director of interoperability shall work in conjunction with the state Unified Command Group and interoperability subcommittee to develop, implement, and maintain a secure interagency communication across jurisdictional and geographic boundaries to enable end users to access authorized information when and how they need it as identified in the statewide interoperability plan and statewide communications interoperability plan for first responders.

C. The assistant deputy director of interoperability shall perform the following functions:

(1) Serve as chairman of the interoperability subcommittee.

(2) Serve as the state liaison for interoperability.

(3) Administer the statewide interoperability plan and statewide communications interoperability plan for first responders in coordination with the chief information officer or his designee.

(4) Partner with local, state, and federal officials to achieve emergency response interoperability in every parish throughout the state.

(5) Leverage existing local, state, and federal efforts, including assets and resources, to ensure better coordination and accountability for activities including but not limited to research and development, testing and evaluation, standards, technical assistance, training, and funding for interoperability.

(6) Support the creation of interoperability standards.

(7) Submit recommendations to the legislature relative to any changes in state law necessary to remove barriers to achieving communications interoperability.

Acts 2008, No. 797, §1.



RS 29:725.6 - State Unified Command Group

§725.6. State Unified Command Group

A. The state Unified Command Group, herein referred to as "UCG", is hereby established and shall be composed of the members established by executive order of the governor. The UCG is the strategic decision making body for emergencies in the state with the governor serving as the unified commander. The complex array of traditional and emerging threats and hazards demands the application of a unified and coordinated approach to emergency incident management not only during emergencies but during day-to-day operations of state government.

B.(1) The UCG shall hold meetings quarterly other than during a state declared emergency and at such times as the chairman deems necessary, beginning September 2008.

(2) To the extent permitted by and in accordance with R.S. 44:1 et seq., each officer, board, commission, council, department, or agency of state government, and each political subdivision of the state shall make available all facts, records, information, and data requested by the UCG and cooperate with the UCG in carrying out the functions imposed by this Section.

(3) The roles, duties, and activities of the UCG shall include but are not limited to the following:

(a) Submitting recommendations to the legislature relative to any changes in state law necessary to remove barriers to achieving the goals of the UCG.

(b) Establishing a comprehensive statewide interoperability plan for short-term and long-term initiatives.

(c) Submitting a semi-annual report to the governor and entities involved in the statewide plan by January first and July first of each year which includes a copy of the current or revised statewide interoperability plan.

(d) Re-prioritizing initiatives in the statewide plan, as needed, to address immediate communication needs in cases of emergencies or disasters.

(e) Centralizing coordination among multiple agencies, including local, state, and federal.

(4) The UCG may adopt rules and procedures for its operation.

(5)(a) The UCG is authorized to apply for, contract for, receive, and expend for its purposes any appropriation or grant from the state, its political subdivisions, the federal government, or any other public or private source.

(b) The UCG shall allocate the funds according to the initiatives set forth in the statewide communications interoperability plan for first responders and statewide interoperability plan.

(c) The UCG shall have oversight in reviewing the spending of federal funds and additional sources of funding earmarked for interoperability to optimize the investment and resources needed in planning, implementing, and maintaining a statewide interoperability plan.

(6) There shall be three permanent subcommittees of the UCG as provided for in this Paragraph. In addition, the UCG may establish other subcommittees as it deems advisable and feasible. Except as provided in Subparagraph (a) of this Paragraph, only the UCG may take official action.

(a)(i) An "interoperability subcommittee" is hereby established and shall be composed of the following members:

(aa) Assistant deputy director of interoperability, or his designee.

(bb) Commissioner of the division of administration, or his designee.

(cc) Adjutant general of the Louisiana National Guard, or his designee.

(dd) President of the Louisiana Sheriffs Association, Inc., or his designee.

(ee) President of the Louisiana Association of Chiefs of Police, Inc., or his designee.

(ff) President of the Louisiana Fire Chiefs Association, or his designee.

(gg) Chair of the regional parish homeland security and emergency preparedness directors committee, or his designee.

(hh) The deputy secretary of the Department of Public Safety and Corrections, public safety services, or his designee.

(ii) Executive director of the Governor's Office of Indian Affairs, or his designee.

(jj) A representative of the Association of Public-Safety Communications Officials.

(kk) A representative of the Louisiana Ambulance Alliance.

(ll) One representative from each of the nine GOHSEP regions. The initial representatives shall be designated by the executive order. Thereafter, the representatives shall be designated pursuant to a selection procedure determined by the interoperability subcommittee.

(ii) The roles, duties, and activities of the subcommittee shall include but are not limited to:

(aa) Designing, constructing, and assisting in administering and maintaining a statewide communications interoperability plan for first responders with the ability to transport and receive voice, data, image and video information during day-to-day operations, natural disasters, emergency response situations, and terrorist attacks.

(bb) Leveraging the technical expertise of the committee and third-party resources to develop and approve procedural requirements and technical requirements to implement the statewide communications interoperability plan for first responders.

(cc) Coordinating interoperability issues with emergency alert services, 911 services, 211 services, integrated criminal justice systems, as well as identifying other systems which may need to be addressed by the committee.

(dd) Establishing advisory subcommittees for specific issues.

(ee) Submitting a semi-annual report to the governor and to the UCG by January first and July first of each year which includes a copy of the current or revised statewide communications interoperability plan for first responders.

(ff) Recommending additions or deletions to the UCG on the statewide interoperability plan, but shall have no authority to change the plan.

(iii) The chairman of the subcommittee shall be the assistant deputy director of interoperability. All remaining officers shall be elected by and from the membership of the subcommittee.

(iv) Members of the subcommittee shall be entitled to be reimbursed for actual expenses for travel consistent with allowances for state classified employees and approved by the chairman of the subcommittee, if funding is available.

(v) The subcommittee shall meet at regular intervals at the direction of the chairman.

(b)(i) A "first responders subcommittee" is hereby established and shall be composed of the following members:

(aa) President of the Louisiana Sheriffs Association, Inc., or his designee.

(bb) President of the Louisiana Association of Chiefs of Police, Inc., or his designee.

(cc) President of the Louisiana Fire Chiefs Association, or his designee.

(dd) Chair of the Regional Parish Homeland Security and Emergency Preparedness Directors Committee, or his designee.

(ee) State fire marshal, or his designee.

(ff) The deputy secretary of the Department of Public Safety and Corrections, public safety services, or his designee.

(gg) The director of the Governor's Office of Homeland Security and Emergency Preparedness, or his designee.

(ii) The roles, duties, and activities of the subcommittee shall include but are not limited to:

(aa) Planning and advising on issues identified by the Governor's Office of Homeland Security and Emergency Preparedness and the UCG regarding first responders.

(bb) Establishing advisory subcommittees for specific issues.

(cc) Submitting a semi-annual report to the governor and to the UCG by January first and July first of each year.

(iii) The chairman of the subcommittee shall be appointed by the director of the Governor's Office of Homeland Security and Emergency Preparedness. All remaining officers shall be elected by and from the membership of the subcommittee.

(iv) Members of the subcommittee shall be entitled to be reimbursed for actual expenses for travel consistent with allowances for state classified employees and approved by the chairman of the subcommittee, if funding is available.

(v) The subcommittee shall meet at regular intervals at the direction of the chairman.

(c)(i) A "regional parish OEP parish directors subcommittee" is hereby established and shall be composed of the following members:

(aa) Each regional parish office of emergency preparedness director, or his designee.

(bb) The director of the Governor's Office of Homeland Security and Emergency Preparedness, or his designee.

(ii) The roles, duties, and activities of the subcommittee shall include but are not limited to:

(aa) Planning and advising on strategic emergency management issues from a regional perspective.

(bb) Establishing advisory subcommittees for specific issues.

(cc) Submitting a semi-annual report to the governor and to the UCG by January first and July first of each year.

(iii) The chairman of the subcommittee and remaining officers shall be elected by and from the membership of the subcommittee on a rotational basis established by the subcommittee.

(iv) Members of the subcommittee shall be entitled to be reimbursed for actual expenses for travel consistent with allowances for state classified employees and approved by the chairman of the subcommittee, if funding is available.

(v) The subcommittee shall meet at regular intervals at the direction of the chairman.

(7) The UCG may recommend additions or deletions to the interoperability subcommittee on the statewide communications interoperability plan for first responders, but shall have no authority to change the system.

Acts 2008, No. 797, §1.



RS 29:726 - Governor's Office of Homeland Security and Emergency Preparedness; authority and responsibilities

§726. Governor's Office of Homeland Security and Emergency Preparedness; authority and responsibilities

A. The Governor's Office of Homeland Security and Emergency Preparedness, under the governor, shall be responsible for homeland security and emergency preparedness in the state. In order to perform the duties and functions required under this Chapter, the office may establish and maintain office of homeland security and emergency preparedness operations centers. The office may obtain immovable property for such operations centers by sale, transfer, grant, donation, lease, exchange, or any other means, including interagency transfers of property and cooperative endeavors.

B. The office shall prepare and maintain a homeland security and state emergency operations plan and keep it current, which plan may include any of the following:

(1) Prevention and minimization of injury and damage caused by disaster or emergency.

(2) Prompt and effective response to disaster or emergency.

(3) Emergency relief.

(4) Identification of areas particularly vulnerable to disasters or emergency.

(5) Recommendations for zoning, building, and other land use controls, safety measures for securing mobile homes or other nonpermanent or semipermanent structures, and other preventive and preparedness measures designed to eliminate or reduce disasters or their impact.

(6) Assistance to local officials in designing local emergency action plans.

(7) Authorization and procedures for the erection or other construction of temporary works designed to protect against or mitigate danger, damage, or loss from flood, conflagration, or other disaster.

(8) Preparation and distribution to the appropriate state and local officials of catalogs of federal, state, and private assistance programs.

(9) Organization of manpower and chains of command.

(10) Coordination of federal, state, and local homeland security, disaster or emergency activities.

(11) Coordination of the state operations plan with the homeland security and emergency plans of other state agencies, local government, and the federal government.

(12) All parish hazard plans, hurricane evacuation and shelter plans, hazard mitigation plans, homeland security and emergency response plans, and such other emergency plans as required.

(13) Other necessary matters.

(14) Prevention of terrorist attacks within this state and reduction of the vulnerability of the homeland to terrorism, minimize the loss of life, injury, and property damage in the state resulting from acts of terrorism, and the coordination of all state and local plans for securing the homeland.

(15) Coordination with the Department of Homeland Security of the United States of responsibilities, duties, activities, and programs as may be required under the federal Homeland Security Act of 2002 for securing the homeland.

C. The Governor's Office of Homeland Security and Emergency Preparedness shall take an integral part in the development and revision of local and interjurisdictional emergency plans prepared under this Chapter. To this end it shall employ or otherwise secure the services of professional and technical personnel capable of providing expert assistance to political subdivisions, their homeland security and emergency preparedness agencies, and interjurisdictional planning and homeland security and emergency preparedness agencies. These personnel shall consult with subdivisions and agencies on a regularly scheduled basis and shall make field examinations of the areas, circumstances, and conditions to which particular local and interjurisdictional disaster plans are intended to apply, and may suggest or require revisions.

D. In preparing and revising the state homeland security and emergency operations plan, the office shall seek the advice and assistance of local government, business, labor, industry, agriculture, civic and volunteer organizations, and community leaders. In advising local and interjurisdictional agencies, the office shall encourage them also to seek advice from these sources.

E. The office shall either directly or through authorized assignment to another state agency or department:

(1) Determine requirements of the state and its political subdivisions for food, clothing, and other necessities in the event of an emergency.

(2) Procure and pre-position supplies, medicines, materials, and equipment.

(3) Promulgate standards and requirements for local and interjurisdictional disaster plans.

(4) Periodically review local and interjurisdictional disaster plans.

(5) Provide for mobile support units.

(6) Assist political subdivisions, their homeland security and emergency preparedness agencies, and interjurisdictional homeland security and emergency preparedness agencies in establishing and operating training programs and programs of information.

(7) Make surveys of industries, resources, and facilities within the state, both public and private, as are necessary to carry out the purposes of this Chapter.

(8) Plan and make arrangements for the availability and use of any private facilities, services, and property and, if necessary and if in fact used, provide for payment for use under terms and conditions agreed upon.

(9) Establish a register of persons with types of training and skills important in homeland security and emergency mitigation, preparedness, response, and recovery.

(10) Establish a register of mobile and construction equipment and temporary housing available for use in a disaster emergency.

(11) Prepare, for issuance by the governor, executive orders, proclamations, and regulations as necessary or appropriate in coping with disasters or emergencies.

(12) Cooperate with the federal government and any public or private agency or entity in achieving any purpose of this Chapter and in implementing programs for disaster emergency mitigation, preparation, response, and recovery.

(13)(a) Include a proposed evacuation component in the homeland security and state emergency operations plan that includes specific regional and interregional planning provisions and promotes intergovernmental coordination of evacuation activities.

(b) The proposed evacuation component shall, at a minimum, include all of the following:

(i) Guidelines for lifting tolls on state highways.

(ii) Procedures for ensuring coordination pertaining to evacuees crossing parish lines.

(iii) Procedures for directing people caught on evacuation routes to safe shelter.

(iv) Establishment of strategies for ensuring sufficient, reasonably priced fueling locations along evacuation routes.

(v) Establishment of policies and strategies for emergency medical evacuations.

(14)(a) Include a proposed shelter component in the homeland security and state emergency operations plan that includes specific regional and interregional planning provisions and promotes coordination of shelter activities between the public, private, and nonprofit sectors.

(b) The proposed shelter component shall, at a minimum, include all of the following:

(i) Establishment of strategies to ensure the availability of adequate public shelter space in each area of the state.

(ii) Establishment of strategies for refuge-of-last-resort programs.

(iii) Establishment of strategies to assist local emergency management efforts to ensure that adequate staffing plans exist for all shelters, including medical and security personnel.

(iv) Provisions for a post-disaster communications system for public shelters.

(v) Establishment of model shelter guidelines for operations, registration, inventory, power generation capability, information management, and staffing.

(vi) Procedures setting forth police guidelines for sheltering people with special needs.

(c) Notwithstanding the provisions of R.S. 15:542 to the contrary and notwithstanding any other provision of law to the contrary, a proposed shelter component in the homeland security and state emergency operations plan effective during a declared state of emergency shall include the following requirements:

(i) That a registered sexual offender shall not knowingly be housed or sheltered in the same area with other evacuees.

(ii) That a registered sexual offender, if possible, shall be provided shelter or housing in an alternative shelter separate and apart from the general population of evacuees.

(d) Notwithstanding the provisions of R.S. 15:542 or any other provision of law to the contrary, a proposed shelter component in the homeland security and state emergency operations plan shall include after the termination of the declared state of emergency, the following requirements:

(i) That a registered sexual offender shall not knowingly be housed or sheltered in shelters, hotels, Federal Emergency Management Agency trailer parks, or any other housing funded by the Federal Emergency Management Agency where the general population of evacuees is staying.

(ii) That a registered sexual offender shall be provided shelter or housing in an alternative location separate and apart from the shelters, hotels, or Federal Emergency Management Agency trailer parks or any other housing funded by the Federal Emergency Management Agency where the general population of evacuees are staying.

(e) During and after termination of a declared state of emergency, any person, official, or personnel of a federal or state charitable organization or institution who becomes aware of the fact that there is a registered sex offender being housed in any shelter facility shall be required to notify and disclose to the sheriff of the parish and the chief of police of the municipality the identity of any registered sex offender housed, even in a separate area, in the shelter facility.

(f) During or after the termination of a declared state of emergency, any person, official, or personnel of a federal or state charitable organization or institution reporting in good faith the name of a registered sex offender housed in any of their shelter facilities shall be immune from any civil or criminal liability which might otherwise result by reason of such action.

(15)(a) Include a proposed post-disaster response and recovery component in the homeland security and state emergency operations plan that includes specific regional and interregional planning provisions and promotes intergovernmental coordination of post-disaster response and recovery activities.

(b) This proposed component shall provide for post-disaster response and recovery strategies according to whether a disaster or emergency is minor, major, or catastrophic.

(c) The proposed post-disaster response and recovery component shall, at a minimum, include all of the following:

(i) Establishment of the state's plan for post-disaster response and recovery.

(ii) Establishment of procedures for activating the state's plan.

(iii) Establishment of policies used to guide post-disaster response and recovery activities.

(iv) Description of the initial and continuous post-disaster response and recovery actions.

(v) Identification of the roles and responsibilities of each involved agency and organization.

(vi) Establishment of a comprehensive communications plan.

(vii) Establishment of procedures for monitoring mutual aid agreements.

(viii) Provision for rapid impact assessment teams.

(ix) Procedures to ensure the availability of an effective statewide urban search and rescue program coordinated with fire and emergency responders.

(x) Procedures to ensure the existence of a comprehensive statewide medical care and relief plan directed by the Louisiana Department of Health.

(xi) Establishment of systems for coordinating volunteers and accepting and distributing donated funds and goods.

(16)(a) Propose the assignment of lead and support responsibilities to state agencies and personnel for emergency support functions and other support activities.

(b) Work in coordination with parish governing authorities to facilitate parish evacuation plans.

(c) Provide assistance to parish offices of emergency preparedness in the preparation of parish emergency operations plans.

(d) Report biennially to the governor, president of the Senate, speaker of the House of Representatives, and the chairperson of both the House and Senate committees having jurisdiction over homeland security and emergency preparedness, no later than February first of every odd-numbered year on the status of the emergency management capabilities of the state and its political subdivisions along with the most recent copy of the emergency operations plan.

(e) Provide a proposed initial progress report to the House Committee on House and Governmental Affairs and the Senate Committee on Senate and Governmental Affairs by May 1, 2006.

(17) By May 31, 2006, promulgate standards and regulations in accordance with the Administrative Procedure Act for local governments when a mandatory evacuation has been ordered for the evacuation of people located in high-risk areas utilizing all available modes of transportation, including but not limited to school and municipal buses, government-owned vehicles, vehicles provided by volunteer agencies, trains, and ships in advance of the approach of the storm to public shelters located outside of the risk area with priority consideration being given to the special needs of the following classes of people:

(a) The people with specific special needs such as persons who are elderly and persons who are infirm.

(b) Tourists.

(c) Those who refuse to leave.

(d) Those without personal transportation.

(18) By May 31, 2006, promulgate standards and regulations in accordance with the Administrative Procedure Act for local governments when a mandatory evacuation has been ordered for the evacuation or safe housing of essential workers located in high-risk areas.

(19) Report to the House Committee on Municipal, Parochial and Cultural Affairs and the Senate Committee on Local and Municipal Affairs by May 31, 2006, on their compliance with the provisions of Paragraphs (17) and (18) of this Subsection.

(20)(a) In consultation with parish homeland security and emergency preparedness agency authorities, assist in the formulation of emergency operation plans for the humane evacuation, transport, and temporary sheltering of service animals and household pets in times of emergency or disaster.

(i) Require that persons with disabilities who utilize service animals, as defined in the Americans with Disabilities Act, are evacuated, transported, and sheltered with those service animals and inform all facilities that provide shelter to persons with disabilities who are accompanied by their service animals of their legal obligation to provide shelter to both the person with a disability and the service animal.

(ii)(aa) Assist in the identification of evacuation shelters and other state facilities that are designed and equipped to accept and temporarily house household pets and canine search and rescue teams.

(bb) Assist in the development of guidelines for such shelters which may include standards or criteria for admission to such shelters, health and safety standards, basic minimum animal care standards regarding nutrition, space, hygiene, and medical needs, protocols, and procedures for ensuring adequate sheltering, management, and veterinary staffing for such shelters.

(iii)(aa) Enable, wherever possible, pet and pet-owner evacuations for residents with disabilities, who are elderly, or who have special needs, and all other residents whenever such evacuations can be accomplished without endangering human life.

(bb) The office shall coordinate the establishment of an identification system to enable household pet owners who are separated from their household pets during an evacuation to locate and reclaim such household pets.

(iv) Allow household pets in cages or carriers that safely and securely confine such pets and are specifically designed for the containment and transport of such pets to utilize public transportation during an impending disaster, when doing so does not endanger human life. If such pets are not allowed to use public transportation, the primary agency designated under the provisions of R.S. 29:729(E)(13)(b)(i) and (ii) is authorized to provide separate transportation for these pets. The office shall, in consultation with the primary agency designated under the provisions of R.S. 29:729(E)(13)(b)(i) and (ii) and other appropriate agencies, assist in the development of plans to address the evacuation, transportation, and other needs of those household pets that are not evacuated or transported pursuant to this Item.

(v) Require animal shelters, humane societies, veterinary offices, boarding kennels, breeders, grooming facilities, hospitals, schools, animal testing facilities, and any other businesses or not-for-profit agencies that normally house household pets or service animals to create evacuation plans for such animals consistent with the provisions of this Paragraph. Such plans shall be made available to the public upon request and shall be filed annually with the Louisiana Department of Agriculture and Forestry, office of animal health and food safety, and with their respective parish office of homeland security and emergency preparedness.

(vi) Implement a public information program to provide guidance to household pet owners in formulating their own evacuation plans for their household pets and service animals, and inform such pet owners of the resources available to assist them in such evacuations.

(vii) Ensure the primary agency designated under the provisions of R.S. 29:729(E)(13)(b)(i) and (ii) is included in emergency preparedness exercises conducted or arranged through the state or parish government, and that animal rescue, evacuation and sheltering needs of residents with pets are made a part of those exercises.

(b) Coordinate the development and establishment of requirements for the authorization and training of volunteer workers to assist the primary agency designated under the provisions of R.S. 29:729(E)(13)(b)(i) and (ii) in carrying out the provisions of this Paragraph.

(c) For the purposes of this Paragraph, "household pet" shall mean any domesticated cat, dog, and other domesticated animal normally maintained on the property of the owner or person who cares for such domesticated animal.

(21) Establish homeland security and emergency preparedness regions throughout the state, which regions shall only be adopted by and shall be uniform throughout all state agencies and departments for homeland security and emergency preparedness purposes, including but not limited to planning, exercises, response, and recovery.

(22) Conduct meetings, hold hearings, and appoint statewide and regional advisory committees to assist in all matters consistent with the intent and purposes of this Chapter.

(23) Review annually the state emergency operations plan.

(24) Review annually the state continuity of government plan.

(25) Study the feasibility of pre-bidding of contracts to provide for disaster response services such as but not limited to transportation services for evacuation purposes, housing or temporary and long-term shelter for evacuees, provision of emergency food supplies, water and ice, and debris removal and enter into such contracts deemed to be in the best interest of the state to preserve and protect life, health, safety, and property of all citizens.

(26) Do other things necessary, incidental, or appropriate for the implementation of this Chapter.

F. The Governor's Office of Homeland Security and Emergency Preparedness shall ascertain what means exist for rapid communications in times of disaster or emergencies, shall consider the desirability of supplementing these communications resources or of integrating them into a comprehensive state or state-federal telecommunication or other communications system or its several parts, shall evaluate the possibility of multipurpose use thereof for general state and local governmental purposes, and shall make recommendations to the governor as appropriate.

Acts 1993, No. 800, §1, eff. June 22, 1993; Acts 1999, No. 577, §1, eff. June 30, 1999; Acts 2003, No. 40, §2, eff. May 23, 2003; Acts 2006, 1st Ex. Sess., No. 35, §§1, 8, eff. March 1, 2006; Acts 2006, 1st Ex. Sess., No. 36, §1; Acts 2006, 1st Ex. Sess., No. 39, §1; Acts 2006, No. 285, §2; Acts 2006, No. 442, §3, eff. June 15, 2006.; Acts 2006, No. 615, §1, eff. June 23, 2006; Acts 2006, No. 800, §1; Acts 2009, No. 24, §2, eff. June 12, 2009; Acts 2014, No. 811, §15, eff. June 23, 2014.



RS 29:726.1 - Nongovernmental participation in the state recovery from public emergencies and disasters; Louisiana Family Recovery Corps

§726.1. Nongovernmental participation in the state recovery from public emergencies and disasters; Louisiana Family Recovery Corps

A. The provisions of this Chapter detail state plans and responsibilities for the protection and assistance of Louisiana citizens with regard to potential and actual public disasters and emergencies. The legislature finds that the resources of nongovernmental nonprofit organizations can contribute greatly to the state's formalized framework for implementation of the requirements of this Chapter. Inclusion of the efforts of nongovernmental nonprofit organizations in the state's emergency preparedness, response, and recovery plans to the greatest extent practicable is encouraged.

B.(1) There exists in Louisiana a nongovernmental entity known as the "Louisiana Family Recovery Corps", hereinafter referred to as the "Recovery Corps", which was established in the aftermath of Hurricanes Katrina and Rita to provide and coordinate the services needed by Louisiana citizens displaced and affected by those disasters. In furtherance of the public purpose to provide a complete and efficient state recovery from emergencies and disasters, the state may utilize the resources of the Recovery Corps for coordination and delivery of public and nonpublic services for purposes of human recovery from disasters.

(2) The Recovery Corps may specifically assist the state effort by:

(a) Coordinating collaboration in execution of service delivery.

(b) Communicating the availability of all services related to disaster recovery.

(c) Creation of a registry of nongovernmental nonprofit providers of recovery-related services, and provision of data relating to that registry to state and local recovery agencies as deemed necessary by such agencies. Nongovernmental nonprofit providers of recovery-related services owned or operated by an elected official shall not be included in the registry.

(d) Provision of household establishment resources for displaced residents.

(e) Services relating to the emotional well-being of displaced residents.

(f) Transitioning displaced residents from temporary to more permanent living arrangements.

(g) Assisting in reestablishing social and community service infrastructures within heavily damaged areas.

(h) Assisting in repatriation of displaced residents.

(3) The legislature finds that the utilization of the resources of the Recovery Corps may be particularly beneficial with respect to the delivery of services in:

(a) Geographic areas that have suffered significant impact to the extent that pre-disaster service providers or services are no longer available, or unavailable at the necessary levels.

(b) Geographic areas that suffered a rise in service demands due to relocation of displaced residents to a new area to the extent that service capacity has or is being mitigated.

(c) Geographic areas that need specialized services for displaced residents to address specific human services service deficiencies in a localized area.

(4) Any participation by the Recovery Corps in the state's homeland security and emergency operations shall be focused on human services or post-disaster recovery.

Acts 2007, No. 313, §1.



RS 29:726.2 - Public evacuation shelters

§726.2. Public evacuation shelters

A. It is the intent of the legislature that this state not have a deficit of safe public evacuation shelter space in any region of the state by the year 2014 and thereafter.

B. The director of the parish office of homeland security and emergency preparedness may request the use of public facilities, including schools, postsecondary education facilities, and other facilities owned or leased by the state or local governments, but excluding hospitals or nursing homes, which are suitable for use as public evacuation shelters and which are not subject to an existing and contrary agreement for use during an emergency response. The director of the parish office of homeland security and emergency preparedness shall coordinate with the appropriate school board, university, community college, technical school, or local governing board when requesting the use of such facilities as public evacuation shelters.

C. Any public facility that is the recipient of retrofitting or hardening construction that is funded from monies appropriated by the state or federal government for purposes of being used as a shelter, shall make the facility available for use as a public evacuation shelter at the request of the director of the Governor's Office of Homeland Security and Emergency Preparedness. Public facilities shall include all schools, postsecondary education facilities, and other facilities owned or leased by the state or local governments, excluding hospitals or nursing homes, that meet the minimum standards for use as an emergency shelter.

D. The Governor's Office of Homeland Security and Emergency Preparedness shall select from an inventory list of those facilities recommended by the directors of the parish offices of homeland security and emergency preparedness for retrofitting those public facilities that, with reasonable hardening or retrofitting modifications, would accelerate the state and local efforts to reduce the deficit in shelter space.

E. As used in this Section:

(1) "Public facilities" means those facilities which have been or will be constructed with any funds appropriated by the state and applied towards the construction costs of the facility.

(2) "Suitable for use as an emergency shelter" means that a public facility intended to be utilized as a public evacuation shelter should meet minimum criteria for structural survivability and sufficiency of operational space using the structural requirements of American Red Cross Standard ARC 4496, "Guidelines for Hurricane Evacuation Shelter Selection," and based on guidance from the Federal Emergency Management Agency.

F. Notwithstanding any other provision of law to the contrary, nothing herein shall restrict or impair the rights and responsibilities of a parish or police jury president to respond to an emergency.

Acts 2009, No. 353, §1, eff. July 6, 2009.



RS 29:726.3 - Critical Incident Planning and Mapping System

§726.3. Critical Incident Planning and Mapping System

A. To the extent that sufficient funds are appropriated to implement the provisions of this Section, the Governor's Office of Homeland Security and Emergency Preparedness shall develop, operate, and maintain a statewide critical incident planning and mapping system for all public buildings, nonpublic schools, proprietary schools, and nonpublic colleges and universities in this state to assist first responders when responding to a disaster or emergency.

B. The Governor's Office of Homeland Security and Emergency Preparedness shall create, develop, or acquire a computer system and software that has the capability to do the following:

(1) Store critical information as provided in Subsection C of this Section.

(2) Provide access to the critical information contained in the system to all first responders.

C.(1) To the extent that sufficient funds are available to implement the provisions of this Section, the office of facility planning and control, division of administration, the governing authority of each local governmental subdivision, and the superintendent of each local school district, and the Recovery School District, shall provide available information for public buildings located in this state to the Governor's Office of Homeland Security and Emergency Preparedness for inclusion in the system. The available information should include the following critical information for public buildings located in this state:

(a) Building floor plans.

(b) Evacuation plans and other fire protection information relative to each state building.

(c) Any known hazards associated with the building.

(2) To the extent that sufficient funds are available to implement the provisions of this Section, each nonpublic school, proprietary school, and nonpublic college or university shall provide available information for their buildings located in this state to their local parish office of emergency preparedness, which shall be uploaded to the Virtual Louisiana System for inclusion in the system by the Governor's Office of Homeland Security and Emergency Preparedness. The available information shall include the following critical information for public buildings located in this state:

(a) Building floor plans.

(b) Evacuation plans and other fire protection information relative to each state building.

(c) Any known hazards associated with the building. For purposes of this Subsection, "known hazards" shall include any hazard that might compromise the physical structure of the building or its occupants, creating an emergency situation requiring a response from first responder organizations such as local fire, emergency medical services, or law enforcement. These hazards shall be made known to first responders in incidents, including but not limited to active shooter incidents, fires, mass casualty events, hazardous material events, or weather events such as flash flooding and tornados.

(3) The information required by the provisions of Paragraphs (1) and (2) of this Subsection shall be available to first responders to assist in the determination of the best approach when responding to an emergency or disaster, including but not limited to the determination of evacuation routes and strategies for evacuation, alarms, and other signals or means of notification, plans for sheltering in place, and training and strategies for the prevention of attacks involving violence.

D. The Governor's Office of Homeland Security and Emergency Preparedness shall adopt rules in accordance with the Administrative Procedure Act to implement the provisions of this Section. The rules shall provide for the following:

(1) The manner by which the critical information required by the provisions of Subsection C of this Section shall be transferred to the system from the office of facility planning and control, division of administration, the governing authority of local governmental subdivisions, school superintendents, nonpublic schools, proprietary schools, and nonpublic colleges and universities.

(2) The format by which those entities shall transfer critical information for inclusion in the system.

(3) The standards and conditions for the use of the system by first responders.

(4) The guidelines for the accessibility and confidentiality of information contained within the system.

(5) A list of the priorities for the distribution of any funds which may be available to the entities eligible to participate in the system.

(6) The guidelines for the training of persons on how to utilize the system.

E. The Governor's Office of Homeland Security and Emergency Preparedness shall take such actions as are necessary and appropriate to secure private, state, federal, or other public funds for the development, operation, and maintenance of the statewide critical incident mapping and planning system. The Governor's Office of Homeland Security and Emergency Preparedness may accept gifts, grants, and other contributions for the development, operation, and maintenance of the system.

F. Beginning on the first day of October 2011, the Governor's Office of Homeland Security and Emergency Preparedness shall provide to the legislature an annual report setting forth the progress of developing, operating, and maintaining the system.

G. For purposes of this Section:

(1) "Nonpublic college or university" means any private, postsecondary, academic degree-granting institution offering instruction and domiciled in this state and approved by the Board of Regents.

(2) "Nonpublic school" means any private elementary and secondary school in this state that meets a sustained curriculum or specialized course of study or quality comparable to that provided in public schools and operates a minimum session of not less than one hundred eighty days and is approved by the State Board of Elementary and Secondary Education. For purposes of this Section, "nonpublic school" shall exclude any home study program.

(3) "Political subdivision" means any parish, city, town, village, special district, or school district.

(4) "Proprietary school" means any business enterprise operated for a profit that is approved by the Board of Regents and maintains a physical building in this state where a course or courses of instruction or study are offered in a classroom.

(5) "Public building" means any building used or owned by the state or any political subdivision of the state and shall include any building used by any public elementary and secondary school, college, or university.

Acts 2011, No. 345, §1, eff. June 29, 2011; Acts 2013, No. 136, §1, eff. June 7, 2013.



RS 29:727 - Powers of the parish president; penalties for violations

§727. Powers of the parish president; penalties for violations

A. Each political subdivision within this state shall be within the jurisdiction of and served by the Governor's Office of Homeland Security and Emergency Preparedness for purposes of homeland security and emergency preparedness and by a parish homeland security and emergency preparedness agency responsible for emergency or disaster mitigation, preparedness, response, and recovery.

B. Each parish president is hereby authorized and directed to establish an office of homeland security and emergency preparedness for the respective parish.

C. Each parish president shall maintain a homeland security and emergency preparedness agency which, except as otherwise provided under this Chapter, has jurisdiction over and serves the entire parish.

D. A local disaster or emergency may be declared only by the parish president, except as otherwise provided in this Chapter. In that event, the state of emergency shall continue until the parish president finds that the threat of danger has been dealt with to the extent that emergency conditions no longer exist. The state of emergency may be terminated by executive order or proclamation, but no state of emergency may continue for longer than thirty days unless extended by the parish president. The state of emergency or disaster may be terminated by the governor, a petition signed by a majority of the surviving members of either house of the legislature, or a majority of the surviving members of the parish governing authority. The document terminating the state of emergency or disaster may establish a period during which no other declaration of emergency or disaster may be issued. All executive orders or proclamations issued under this Subsection shall indicate the nature of the emergency, the area or areas which are or may be affected, and the conditions which brought it about. Any order or proclamation declaring, continuing, or terminating a local disaster or emergency shall be given prompt and general publicity and shall be filed promptly with the office of emergency preparedness and the office of the clerk of court.

E. Notwithstanding any other provision of this Chapter, when the parish president declares a local disaster or emergency within such subdivision the parish president shall carry out the provisions of this Chapter. Nothing contained herein shall be construed to confer upon the parish president any authority to control or direct the activities of any state agency. When the disaster or emergency is beyond the capabilities of the local government, the parish president shall request assistance from the Governor's Office of Homeland Security and Emergency Preparedness. The declaration of a local emergency will serve to activate the response and recovery program of the local government.

F. In addition to any other powers conferred upon the parish president by the constitution, laws, or by a home rule charter or plan of government, such authority may do any or all of the following:

(1) Suspend the provisions of any regulatory ordinance prescribing the procedures for conduct of local business, or the orders, rules, or regulations of any local agency, if strict compliance with the provisions of any ordinance, order, rule, or regulation would in any way prevent, hinder, or delay necessary action in coping with the emergency.

(2) Utilize all available resources of the local government as reasonably necessary to cope with the local disaster or emergency.

(3) Transfer the direction, personnel, or functions of local departments and agencies or units thereof for the purpose of performing or facilitating emergency services.

(4) Subject to any applicable requirements for compensation, commandeer or utilize any private property if he finds this necessary to cope with the local disaster.

(5) Direct and compel the evacuation of all or part of the population from any stricken or threatened area within the boundaries of the parish if he deems this action necessary for mitigation, response, or recovery measures.

(6) Prescribe routes, modes of transportation, and destinations in connection with evacuation within the local government's jurisdiction.

(7) Control ingress and egress to and from the affected area, the movement of persons within the area, and the occupancy of premises therein.

(8) Suspend or limit the sale, dispensing, or transportation of alcoholic beverages, firearms, explosives, and combustibles.

G. In the event of an emergency declared by the parish president pursuant to this Chapter, any person or representative of any firm, partnership, or corporation violating any order, rule, or regulation promulgated pursuant to this Chapter, shall be fined not more than five hundred dollars, or confined in the parish jail for not more than six months, or both.

H. No organization for homeland security and emergency preparedness established under this Chapter shall be employed directly or indirectly for political purposes.

I.(1) Each parish or police jury president, through the parish director of homeland security and emergency preparedness appointed pursuant to R.S. 29:728, shall form a parish emergency management advisory committee, to offer advice and counsel to the parish or police jury president on homeland security and emergency management issues set forth in the report prepared in accordance with Paragraph (4) of this Subsection. The parish or police jury president may consider the advice and counsel from the committee on such matters as planning, development, prioritization, coordination, and implementation of homeland security and emergency management issues to include but not be limited to homeland security and emergency management mitigation, preparedness, response and recovery, grant requests, and the expenditure of grant funds.

(2) The parish or police jury president shall serve as the chairperson of the committee or shall designate the parish director of homeland security and emergency preparedness to serve as the chairperson. If the parish or police jury president serves as the chairperson, the parish director of homeland security and emergency preparedness shall serve as vice chairperson of the committee.

(3)(a) At a minimum, the committee shall consist of the following for each parish:

(i) A fire chief from the parish as a representative of all the fire chiefs in the parish.

(ii) A chief executive officer from one of the municipalities of the parish, as a representative of all chief executive officers of the municipalities of the parish.

(iii) A police chief from the parish as a representative of all the police chiefs of the parish.

(iv) The sheriff of the parish or his designee.

(v) A senior executive from the emergency medical services community within the parish.

(b) The representatives of the fire chiefs, municipal chief executive officers, police chiefs, and emergency medical services shall be appointed to the committee by those persons holding the same position within the parish.

(4) The committee shall meet no less than twice per year and shall submit a report to the director of the Governor's Office of Homeland Security and Emergency Preparedness on or before April first of each year, commencing on April 1, 2010. The annual report shall address those issues identified by the director in consultation with the regional parish office of emergency preparedness parish directors' subcommittee pursuant to R.S. 29:725.6(B)(6)(c) by January first of each year.

(5) The requirement of the parish or police jury president to form a parish emergency advisory committee may be satisfied through any existing committee formed within the parish for the purpose of addressing the issues of homeland security and emergency preparedness provided that such existing committee meets the membership requirement set forth in Paragraph (3) of this Subsection.

(6) Nothing herein shall restrict or impair the rights and responsibilities of a parish or police jury president to respond to an emergency.

(7) Nothing herein shall restrict or impair the rights and responsibilities of a committee created by a parish police jury and other local agencies and municipalities pursuant to a joint services agreement to develop and implement a plan in response to an emergency.

Acts 1993, No. 800, §1, eff. June 22, 1993; Acts 2001, No. 1148, §1, eff. June 29, 2001; Acts 2003, No. 40, §2, eff. May 23, 2003; Acts 2006, 1st Ex. Sess., No. 35, §§1, 8, eff. March 1, 2006; Acts 2006, No. 442, §3, eff. June 15, 2006; Acts 2009, No. 524, §1.



RS 29:728 - Parish homeland security and emergency preparedness agency

§728. Parish homeland security and emergency preparedness agency

A. Each parish office of homeland security and emergency preparedness thus created shall have a director who shall be appointed by the parish president of the parish establishing such organization and each director shall be commissioned by the director of the Governor's Office of Homeland Security and Emergency Preparedness. The parish director thus appointed and commissioned shall serve at the pleasure of the parish president.

B. Nothing in this Section shall be construed to prevent the parish president from serving as the director.

C. The director of the parish office of homeland security and emergency preparedness shall have direct responsibility for the organization, administration, and operation of such local organization for homeland security and emergency preparedness subject to the direction and control of the parish president under the general direction and control of the governor and the Governor's Office of Homeland Security and Emergency Preparedness.

D. The director of the parish office of homeland security and emergency preparedness shall take and subscribe to the following oath:

"I _____________________, do solemnly swear (or affirm) that I will support and defend the Constitution of the United States and the Constitution of the state of Louisiana, and the territory, institutions, and facilities thereof, both public and private, against all enemies, foreign and domestic; that I will bear true faith and allegiance to the same; and I take this obligation freely, without any mental reservations or purpose of evasion; and that I will well and faithfully discharge the duties on which I am about to enter and I do further swear (or affirm) that I do not advocate, nor am I a member of any political party or organization that advocates, the overthrow of the government of the United States or of this state by force or violence; and that during such time as I am a member of the ___________________________ (parish) office of homeland security and emergency preparedness, I will not advocate nor become a member of any political party or organization that advocates the overthrow of the government of the United States or of this state by force or violence."

E. The director may appoint an assistant director to administer the provisions of this Chapter. The assistant director shall have and may exercise such powers and duties of the director related thereto as the director shall delegate to him.

F. The parish president may authorize the director to employ such professional, technical, clerical, stenographic, and other personnel and he shall fix their compensation and may make expenditures from available funds appropriated or authorized by the state for purposes of homeland security and emergency preparedness as may be necessary to carry out the purposes of this Chapter. The director and the assistant director, if an assistant director is appointed, shall be provided with necessary and appropriate office space, furniture, equipment, supplies, stationery, and printing. The necessary mileage, office expenses, salaries of personnel, postage, telephone, and expressage shall be chargeable to any funds available for homeland security and emergency preparedness.

Acts 1993, No. 800, §1, eff. June 22, 1993; Acts 2003, No. 40, §2, eff. May 23, 2003; Acts 2006, 1st Ex. Sess., No. 35, §1, eff. March 1, 2006; Acts 2006, No. 442, §3, eff. June 15, 2006.



RS 29:729 - Parish homeland security and emergency preparedness agency authorities and responsibilities

§729. Parish homeland security and emergency preparedness agency authorities and responsibilities

A. The parish office of homeland security and emergency preparedness, under the parish president, shall be responsible for homeland security and emergency preparedness in the parish.

B. The parish office of homeland security and emergency preparedness shall prepare and maintain an all hazards emergency operations plan and keep it current, which plan may include any of the following:

(1) Prevention and minimization of injury and damage caused by disaster or emergency.

(2) Prompt and effective response to disaster or emergency.

(3) Emergency relief.

(4) Identification of areas particularly vulnerable to disasters or emergency.

(5) Recommendations for zoning, building, and other land use controls, safety measures for securing mobile homes or other nonpermanent or semipermanent structures, and other preventive and preparedness measures designed to eliminate or reduce disasters or their impact.

(6) Assistance to local officials in designing local homeland security and emergency action plans.

(7) Authorization and procedures for the erection or other construction of temporary works designed to protect against or mitigate danger, damage, or loss from flood, conflagration, or other disaster.

(8) Preparation and distribution to the appropriate state and local officials of catalogs of federal, state, and private assistance programs.

(9) Organization of manpower and chains of command.

(10) Coordination of federal, state, and local disaster or homeland security and emergency activities.

(11) Coordination of the state operations plan with the homeland security and emergency plans of other state agencies, local government, and the federal government.

(12) Other necessary matters.

C. The parish office of homeland security and emergency preparedness shall take an integral part in the development and revision of local and interjurisdictional homeland security and emergency plans prepared under this Chapter. To this end, it shall employ or otherwise secure the services of professional and technical personnel capable of providing expert assistance to political subdivisions, their homeland security and emergency preparedness agencies, and interjurisdictional planning and homeland security and emergency preparedness agencies. These personnel shall consult with subdivisions and agencies on a regularly scheduled basis and shall make field examinations of the areas, circumstances, and conditions to which particular local and interjurisdictional disaster plans are intended to apply, and may suggest or require revisions.

D. In preparing and revising the plan, the parish office of homeland security and emergency preparedness shall seek the advice and assistance of government, business, labor, industry, agriculture, civic, and volunteer organizations, and community leaders.

E. The parish office of homeland security and emergency preparedness shall:

(1) Determine requirements of the parish and its political subdivisions for food, clothing, and other necessities in the event of an emergency.

(2) Procure and pre-position supplies, medicines, materials, and equipment.

(3) Promulgate standards and requirements for local and interjurisdictional disaster plans.

(4) Periodically review local and interjurisdictional disaster plans.

(5) Provide for mobile support units.

(6) Assist political subdivisions, their homeland security and emergency preparedness agencies and interjurisdictional homeland security and emergency preparedness agencies, in establishing and operating training programs and programs of information.

(7) Make surveys of industries, resources, and facilities within the parish, both public and private, as are necessary to carry out the purposes of this Chapter.

(8) Plan and make arrangements for the availability and use of any private facilities, services, and property and, if necessary and if in fact used, provide for payment for use under terms and conditions agreed upon.

(9) Establish a register of persons with types of training and skills important in emergency mitigation, preparedness, response, and recovery.

(10) Establish a register of mobile and construction equipment and temporary housing available for use in a disaster emergency.

(11) Prepare, for issuance by the parish president, executive orders, proclamations, and regulations as necessary or appropriate in coping with disasters or emergencies.

(12) Cooperate with the state and federal government and any public or private agency or entity in achieving any purpose of this Chapter and in implementing programs for disaster emergency mitigation, preparation, response, and recovery.

(13)(a) In consultation with experts in the fields of animal sheltering, veterinary medicine, public health and safety, other professional and technical personnel deemed appropriate, and the state office of homeland security and emergency preparedness, formulate emergency operation plans for the humane evacuation, transport, and temporary sheltering of service animals and household pets in times of emergency or disaster that:

(i) Require that persons with disabilities who utilize service animals, as defined by the Americans with Disabilities Act, are evacuated, transported, and sheltered with those service animals and inform all facilities that provide shelter to persons with disabilities who are accompanied by their service animals of their legal obligation to provide shelter to both the person with a disability and the service animal.

(ii)(aa) Identify or establish, as the case may be, in conjunction with the state office of homeland security and emergency preparedness, evacuation shelters designed and equipped to accept and temporarily house household pets and canine search and rescue teams.

(bb) Develop guidelines for such shelters which may include standards or criteria for admission to such shelters, health and safety standards, basic minimum animal care standards regarding nutrition, space, hygiene, and medical needs, protocols, and procedures for ensuring adequate sheltering, management, and veterinary staffing for such shelters.

(iii)(aa) Enable, wherever possible, pet and pet-owner evacuations for residents with disabilities, who are elderly, or who have special needs, and all other residents whenever such evacuations can be accomplished without endangering human life.

(bb) The office shall establish an identification system to ensure that household pet owners who are separated from their household pets during an evacuation are provided with all information necessary to locate and reclaim such household pet.

(iv) Allow household pets in cages or carriers that safely and securely confine such pets and are specifically designed for the containment and transport of such pets to utilize public transportation during an impending disaster, when doing so does not endanger human life. If such pets are not allowed to use public transportation, the primary agency designated under the provisions of R.S. 29:729(E)(13)(b)(i) and (ii) is authorized to provide separate transportation for these pets. The office shall, in consultation with the primary agency designated under the provisions of R.S. 29:729(E)(13)(b)(i) and (ii) and other appropriate agencies, develop plans to address the evacuation, transportation, and other needs of those household pets that are not evacuated or transported pursuant to this Item.

(v) Establish protocols which require the parish designated animal control, animal sheltering, or animal care agency in each parish to develop a plan for evacuation of household pets.

(vi) Require that animal shelters, humane societies, veterinary offices, boarding kennels, breeders, grooming facilities, hospitals, schools, animal testing facilities, and any other businesses or not-for-profit agencies that normally house household pets or service animals, create evacuation plans for such animals consistent with the provisions of this Paragraph. Such plans shall be made available to the public upon request and shall be filed annually with the Louisiana Department of Agriculture and Forestry, office of animal health and food safety, and with their respective parish homeland security and emergency preparedness agency.

(vii) Implement a public information program to provide guidance to household pet owners in formulating their own evacuation plans for their household pets and service animals, inform such pet owners of the resources available to assist them in such evacuations.

(viii) Ensure the primary agency designated under the provisions of R.S. 29:729(E)(13)(b)(i) and (ii) is included in emergency preparedness exercises conducted or arranged through the state or parish government, and that animal rescue, evacuation and sheltering needs of residents with pets are made a part of those exercises.

(b)(i) In creating emergency operation plans pursuant to this Paragraph, the parish office of homeland security and emergency preparedness may delegate any or all of the evacuation, transportation, sheltering, or other functions delineated herein to the agency with authority over animal control or animal related issues in that parish which shall serve as the primary department or local entity, provided that such primary department or local entity may delegate any or all such functions to public or private agencies with expertise in the areas of animal control, animal sheltering, or animal care. Emergency operation plans created pursuant to this Paragraph shall be submitted to the state office of homeland security and emergency preparedness and to the Department of Agriculture and Forestry on an annual basis with the first of such plans to be submitted on or before August 1, 2006, and on or before March first of each year thereafter.

(ii) Any parish office of homeland security and emergency preparedness that chooses to designate a local parish department or local entity as the primary department or entity authorized to coordinate and provide for the evacuation, transportation, or sheltering of household pets and service animals shall provide written notification to the Department of Agriculture and Forestry and the state office of homeland security and emergency preparedness as to the primary department's or entity's physical location and contact information. The Department of Agriculture and Forestry and the state office of homeland security and emergency preparedness shall coordinate with such designated primary department or entity as to their duties relative to the evacuation, transportation, and sheltering of household pets and service animals.

(c) For the purposes of this Paragraph, "household pet" shall mean any domesticated cat, dog, and other domesticated animal normally maintained on the property of the owner or person who cares for such domesticated animal.

(14) Do other things necessary, incidental, or appropriate for the implementation of this Chapter.

Acts 1993, No. 800, §1, eff. June 22, 1993; Acts 2003, No. 40, §2, eff. May 23, 2003; Acts 2006, No. 615, §1, eff. June 23, 2006; Acts 2009, No. 24, §2, eff. June 12, 2009; Acts 2014, No. 811, §15, eff. June 23, 2014.



RS 29:730 - Interjurisdictional homeland security and emergency preparedness agency

§730. Interjurisdictional homeland security and emergency preparedness agency

A. The governing authorities of any two or more parishes may enter into agreements, under which they shall be authorized to establish regional organizations for homeland security and emergency preparedness. Such agreements shall include plans, programs, administration, personnel, unified operation, allotment of available equipment, and distribution of costs and funds.

B. Interjurisdictional homeland security and emergency preparedness agencies shall prepare and distribute to all appropriate officials, in written form, a clear and complete statement of the homeland security and emergency responsibilities of all local agencies and officials and of the disaster chain of command.

C. Political subdivisions not participating in interjurisdictional arrangements pursuant to this Chapter nevertheless shall be encouraged and assisted by the Governor's Office of Homeland Security and Emergency Preparedness to conclude suitable arrangements for furnishing mutual aid in coping with disasters. The arrangements shall include provisions of aid by persons and units in public employ.

D. No personal services may be compensated by the state or any subdivision or an agency thereof, except pursuant to statute or local ordinance.

E. Compensation for property shall be paid only if the property was commandeered or otherwise used in coping with a disaster emergency and its use, damage, or destruction was ordered by the governor or a member of the disaster emergency forces of this state.

F. Any person claiming compensation for the use, damages, loss, or destruction of property under this Chapter shall file a claim therefor with the authority which ordered the use or caused the loss or destruction of the property.

G. Unless the amount of compensation on account of property damaged, lost, or destroyed is agreed between the claimant and the authority which ordered the use or caused the damage, the amount of compensation shall be calculated in the same manner as compensation due for a taking of property pursuant to the condemnation laws of this state.

H. Nothing in this Section applies to or authorizes compensation for the destruction or damaging of standing timber or other property in order to provide a fire break, or to the release of waters or the breach of impoundments in order to reduce pressure or other danger from actual or threatened flood.

Acts 1993, No. 800, §1, eff. June 22, 1993; Acts 2003, No. 40, §2, eff. May 23, 2003; Acts 2006, 1st Ex. Sess., No. 35, §1, eff. March 1, 2006; Acts 2006, No. 442, §3, eff. June 15, 2006.



RS 29:730.1 - Interjurisdictional homeland security and emergency preparedness agency; providing assistance within another parish

§730.1. Interjurisdictional homeland security and emergency preparedness agency; providing assistance within another parish

A. In the event of an emergency or a disaster and upon the request of a parish president, a parish governing authority, or a parish homeland security and emergency preparedness agency, a parish president, a parish governing authority, or a parish homeland security and emergency preparedness agency may enter the jurisdiction of the requesting parish in order to furnish manpower, materials, equipment, or services. During the emergency or disaster, the personnel of the responding parish shall have the same power and authority as the equivalent personnel in the requesting parish. Manpower, materials, and equipment may be recalled at the discretion of the responding parish president, parish governing authority, or homeland security and parish emergency/disaster agency at any time.

B. The providing of assistance by one parish to another as authorized in this Section shall not give rise to liability by the responding or requesting parish to the other nor make any parish responsible for failure to respond to a request for assistance.

Acts 1999, No. 68, §1; Acts 2003, No. 40, §2, eff. May 23, 2003.



RS 29:730.2 - Municipality providing assistance within parish

§730.2. Municipality providing assistance within parish

In the event of an emergency or a disaster within the parish, each municipality in the parish shall provide available resources, including manpower, materials, equipment, and services, as determined reasonably necessary by the parish president to cope with the emergency or disaster.

Acts 2001, No. 1148, §1, eff. June 29, 2001.



RS 29:730.3 - Evacuations and curfews

§730.3. Evacuations and curfews

A. When in the judgment of the parish president it is deemed necessary, during a disaster or state of emergency, he may issue an evacuation order for all or part of the parish.

B. When in the judgment of the governor, it is deemed necessary during a disaster or state of emergency, he may order a forced evacuation order for one or more parishes or parts thereof if a forced evacuation is not issued by the parish president.

C.(1) A voluntary evacuation order may be issued when the threat to lives is not yet imminent but conditions exist or such circumstances may exist in the near future.

(2) Residents are advised to leave the area and relocate to safer locations for their own safety. Personal discretion is allowed, but remaining is not advised. Those with special evacuation needs or those with special transportation needs are particularly encouraged to leave as soon as possible after the order for the voluntary evacuation or advisory evacuation is issued.

(3) Business owners are advised to take whatever precautions they deem necessary for protecting equipment or inventory and are strongly urged to suspend normal business operations and to release nonessential employees to evacuate or prepare for issuance of mandatory evacuation orders. All private sector employees shall be deemed nonessential unless designated as essential workforce.

D.(1) A mandatory evacuation order may be issued when danger is imminent and conditions exist that seriously imperil or endanger the lives of those in a defined area.

(2) A person who refuses to comply with a mandatory evacuation order may remain in his home and not be forcibly removed from his home; however, all public services are suspended during a mandatory evacuation, and anyone failing to comply with a mandatory evacuation order may not be rescued or provided other lifesaving assistance. During a hurricane, a person failing to comply with evacuation orders may not be rescued or provided other lifesaving assistance after the onset of and during tropical storm winds or higher at the Louisiana coast.

(3) Exceptions to a mandatory evacuation are essential workforce or critical workforce. Any nonessential person found traveling through the area will be subject to arrest or escorted out of and not permitted to reenter the area.

E.(1) When a mandatory or forced evacuation is ordered, it shall be lifted, in whole or in part, only at such time as public services are available in the area and that area is opened for reentry as determined by the parish homeland security and emergency preparedness agency.

(2) Once out of the evacuation area, no unauthorized person, including residents, shall be permitted to return until conditions permit and the evacuation order is lifted, and the area opened for reentry, as determined by the parish homeland security and emergency preparedness agency.

(3) An unauthorized person found to be on the property of another or on a public street, place, or other public property shall be subject to arrest or forcible removal from the evacuation area.

F. During a declared disaster or state of emergency, the parish president may in the proclamation for evacuation or a separate proclamation impose a curfew prohibiting anyone who is not designated as essential workforce or critical workforce to be on a public street or place. The curfew may be for the entire parish or for certain areas of the parish, and the curfew may be for an unlimited period of time or may be for certain periods of time during each twenty-four-hour period. The proclamation shall specify the geographical area or areas and the period during each twenty-four-hour period to which the curfew applies. The proclamation imposing a curfew may regulate and close places of amusement and assembly, prohibit the sale and distribution of alcoholic beverages, and regulate and control, subject to the provisions of R.S. 29:738, the possession, storage, display, sale, transport, and use of firearms and other dangerous weapons and ammunition.

G. During a mandatory or forced evacuation, a twenty-four hour per day curfew shall automatically be imposed in the evacuation area prohibiting the presence on a public street or in a public place of anyone who is not designated as essential workforce or critical workforce until such curfew is lifted or amended by the parish homeland security and emergency preparedness agency.

H. Nothing in this Section shall prohibit the parish president from establishing a curfew or promulgating orders and regulations pursuant to the provisions of R.S. 14:329.6.

Acts 2008, No. 214, §1, eff. June 16, 2008.



RS 29:731 - Financing

§731. Financing

A. It is the intent of the legislature and declared to be the policy of the state that funds to meet disasters and emergencies shall always be available.

B. The disaster and emergency funding board is established, composed of the president of the Senate, the speaker of the House of Representatives, and the chairmen of the House Appropriations Committee and the Senate Finance Committee.

C. It is the intent of the legislature that the first recourse shall be to funds regularly appropriated to state agencies. If the governor finds that the demands placed upon these funds in coping with a particular disaster are unreasonably great, with the concurrence of the disaster and emergency funding board, he may make funds available by transferring and expending monies appropriated for other purposes or may borrow for a term not to exceed two years from the United States government or any other public or private source. Action pursuant to this Subsection shall be only with the concurrence of the disaster and emergency funding board.

D. Nothing contained in this Section shall be construed to limit the governor's authority to apply for, administer, and expend any grants, gifts, or payments in aid of homeland security, disaster prevention, preparedness, response, or recovery.

Acts 1993, No. 800, §1, eff. June 22, 1993; Acts 2003, No. 40, §2, eff. May 23, 2003.



RS 29:731.1 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§731.1. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 29:731.2 - Disaster assistance; identification

§731.2. Disaster assistance; identification

A. Any person who applies for or who is receiving disaster assistance from a state or local agency and who seeks to or is occupying space in an emergency shelter or emergency temporary residence, shall, if requested by a sheriff acting within his jurisdiction, produce credible, current, personal identification information.

B. Any person who applies for disaster assistance, by the fact of such application, shall be deemed to have consented to a request to provide personal identification information.

C.(1) Any state or local agency providing any form of disaster assistance to any person including but not limited to financial assistance, housing or shelter assistance, or emergency health care assistance in field hospitals or other structures used to provide emergency health service to evacuees, shall provide the personal identification information of such persons, if available, to the sheriff acting within his jurisdiction, upon general request by the sheriff.

(2) The provisions of Paragraph (1) of this Subsection shall not apply to any department or agency which is required, pursuant to a federal mandate and as a condition of receiving federal funding, to not release the identities to local law enforcement, but only to the extent of the federal mandate.

Acts 2006, No. 714, §1, eff. June 29, 2006.



RS 29:732 - Price gouging; prohibited

§732. Price gouging; prohibited

A. During a state of emergency as declared by the governor or as declared by the parish president, the prices charged or value received for goods and services sold within the designated emergency area may not exceed the prices ordinarily charged for comparable goods and services in the same market area at or immediately before the time of the state of emergency, unless the price by the seller is attributable to fluctuations in applicable commodity markets, fluctuations in applicable regional or national market trends, or to reasonable expenses and charges and attendant business risk incurred in procuring or selling the goods or services during the state of emergency. Notwithstanding any other provision of law to the contrary, it shall not be deemed a violation of this Section if the prices charged for goods and services sold within the designated emergency area by an individual in the same market area, at or immediately before the time of the emergency, have not changed except as allowed herein during a state of emergency declared in accordance with this Section.

B. The prohibition as provided for in Subsection A of this Section is effective for an initial period not to exceed thirty days pursuant to the initial declared state of emergency as referenced in R.S. 29:724, and shall be renewed only by specific reference in any subsequent proclamations renewing the declared state of emergency by the governor.

C. Each sale or offer for sale in violation of this Section constitutes a separate offense.

D. The penalties provided in R.S. 29:734 are in addition to civil remedies provided by law, including attorney fees.

E. Local governing authorities may adopt appropriate ordinances to implement the provisions of this Section.

F.(1) Notwithstanding any provision of this Section to the contrary, this Section shall apply to gasoline or diesel fuel of any grade or formula sold or offered for sale within the designated emergency area for ultimate use in the operation of motor vehicles, generators, power tools, or small engines.

(2) For purposes of this Subsection, the term "sale" shall include any transaction involving the transfer of gasoline or diesel fuel at the terminal until purchase by the ultimate consumer at a service station, convenience store or other fixed retail facility.

(3) The provisions of this Section shall also apply to the sale, or offer for sale, of gasoline or diesel fuel to the ultimate consumer from any facility other than a service station, convenience store, or other similar fixed facility, including sales in which such gasoline or diesel fuel is sold by any person from any container irrespective of type, form, or volume.

G. Nothing in this Section shall be construed so as to create a private cause of action in favor of any person damaged by a violation of this Section.

Acts 1993, No. 800, §1, eff. June 22, 1993; Acts 2005, No. 149, §1; Acts 2008, No. 756, §1; Acts 2009, No. 494, §2; Acts 2009, No. 512, §1; Acts 2010, No. 163, §1.



RS 29:733 - Interstate Emergency Preparedness and Disaster Compact

§733. Interstate Emergency Preparedness and Disaster Compact

A. This state enacts into law and enters into the Interstate Emergency Preparedness and Disaster Compact with all states, as defined therein, which states have enacted or shall hereafter enact the compact in the form substantially as follows:

B. The Interstate Emergency Preparedness and Disaster Compact, heretofore in force in this state by virtue of execution pursuant to this Chapter, is hereby confirmed and codified. The compact is and shall hereafter be in effect with any and all jurisdictions which have joined or which may hereafter legally join therein in the form substantially as contained in this Section, provided that such other jurisdiction or jurisdictions have signified their joinder with this state by enactment without limitation as to parties or in some other manner sufficient in law to make it clear that joinder has been effected with this state.

C. The contracting states solemnly agree:

Article 1. The purpose of this compact is to provide mutual aid among the states in meeting an emergency or disaster. The prompt, full, and effective utilization of the resources of the respective states, including such resources as may be available from the United States government or any other source, are essential to the safety, care, and welfare of the people thereof in the event of an emergency or disaster, and any other resources, including personnel, equipment, or supplies, shall be incorporated into a plan or plans of mutual aid to be developed among the emergency preparedness agencies or similar bodies of the states that are parties hereto. The directors of emergency preparedness of all party states shall constitute a committee to formulate plans to take all necessary steps for the implementation of this compact.

Article 2. It shall be the duty of each party state to formulate plans and programs for application within such state. There shall be frequent consultation between the representatives of the states and with the United States government and the free exchange of information and plans, including inventories of any materials and equipment available. In carrying out such plans and programs the party states shall, so far as possible, provide and follow uniform standards, practices, and rules and regulations.

Article 3. Any party state requested to render mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms hereof; provided that it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for such state. Each party state shall extend to the civil defense forces of any other party state, while operating within its state limits under the terms and conditions of this compact, the same powers (except that of arrest unless specifically authorized by the receiving state), duties, rights, privileges, and immunities as if they were performing their duties in the state in which normally employed or rendering services.

Article 4. Whenever any person holds a license, certificate, or other permit issued by any state evidencing the meeting of qualifications for professional, mechanical, or other skills, such person may render aid involving such skill in any party state to meet an emergency or disaster and such state shall give due recognition to such license, certificate, or other permit as if issued in the state in which aid is rendered.

Article 5. No party state or its officers or employees rendering aid in another state or in its own state pursuant to this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged, or on account of the maintenance or use of any equipment or supplies in connection therewith.

Article 6. Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two or more states may differ from that appropriate among other states party hereto, this instrument contains elements of a broad base common to all states, and nothing herein contained shall preclude any state from entering into supplementary agreements with another state or states. Such supplementary agreements may comprehend but shall not be limited to provisions for evacuation and reception of injured and other persons, and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel, equipment, and supplies.

Article 7. Each party state shall provide for the payment of compensation and death benefits to injured members of the response forces of that state and the representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within such state.

Article 8. Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for the cost incurred in connection with such request; however, any aiding party state may assume in whole or in part such loss, damage, expense, or other cost, or may loan such equipment or donate such services to the receiving party state without charge or cost, and any two or more party states may enter into supplementary agreements establishing a different allocation of costs as among those states. The United States government may relieve the party state receiving aid from any liability and reimburse the party state supplying forces for the compensation paid to and the transportation, subsistence, and maintenance expense of such forces during the time of the rendition of such aid or assistance outside the state and may also pay fair and reasonable compensation for the use or utilization of the supplies, materials, equipment, or facilities so utilized or consumed.

Article 9. Plans for the orderly evacuation and reception of the civilian population as the result of an emergency or disaster shall be worked out from time to time between representatives of the party states and the various local areas thereof. Such plans shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing, and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends, and the forwarding of such evacuees to other areas or the bringing in of additional materials and supplies, and all other relevant factors. Such plans shall provide that the party state receiving evacuees shall be reimbursed generally for the out-of-pocket expenses incurred in receiving and caring for such evacuees for expenditures for transportation, food, clothing, medicines and medical care, and like items. Such expenditures shall be reimbursed by the party state of which the evacuees are residents, or by the United States government under plans approved by it. After the termination of the emergency or disaster the party state of which the evacuees are residents shall assume the responsibility for the ultimate support or repatriation of such evacuees.

Article 10. This compact shall be available to any state, territory, or possession of the United States, and the District of Columbia. The term "state" may also include any neighboring foreign country or province or state thereof.

Article 11. The committee established pursuant to Article 1 of this compact may request the Federal Emergency Management Agency to act as an informational and coordinating body under this compact, and representatives of such agency of the United States government may attend meetings of such committee.

Article 12. This compact shall become operative immediately upon its ratification by any state as between it and any other state or states so ratifying and shall be subject to approval by congress unless prior congressional approval has been given. Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and emergency preparedness agency and other appropriate agencies of the United States government.

Article 13. This compact shall continue in force and remain binding on each party state until the legislature or the governor of such party state takes action to withdraw therefrom. Such action shall not be effective until thirty days after notice thereof has been sent by the governor of the party state desiring to withdraw to the governors of all other party states.

Article 14. This compact shall be constructed to effectuate the purposes stated in Article 1 hereof. If any provision of this compact is declared unconstitutional, or the applicability thereof to any person or circumstance is held invalid, the constitutionality of the remainder of this compact and the applicability of other persons and circumstances shall not be affected thereby.

Article 15.(a) This Article shall be in effect only as among those states which have enacted it into law or in which the governors have adopted it pursuant to constitutional or statutory authority sufficient to give it the force of law as part of this compact or any obligation undertaken by a state pursuant thereto, except that if its terms so provide, a supplementary agreement in implementation of this Article may modify, expand, or add to any such obligation as among the parties to the supplementary agreement.

(b) In addition to the occurrences, circumstances, and subject matter to which preceding Articles of this compact make it applicable, this compact and the authorizations, entitlement, and procedures thereof shall apply to:

(i) Searches for and rescue of persons who are lost, marooned, or otherwise in danger.

(ii) Action useful in coping with emergencies or disasters arising from any cause or designed to increase the capacity to cope with any such emergencies or disasters.

(iii) Incidents, or the imminence thereof, which endanger the health or safety of the public and which require the use of special equipment, trained personnel in larger numbers than are locally available in order to reduce, counteract, or remove the danger.

(iv) The giving and receiving of aid by subdivisions of party states.

(v) Exercises, drills or other training or practice activities designed to aid personnel to prepare for, cope with, or prevent any disaster or other emergency to which this compact applies.

(c) Except as expressly limited by this compact or a supplementary agreement in force pursuant thereto, any aid authorized by this compact or such supplementary agreement may be furnished by any agency of a party state, a subdivision of such state, or by a joint agency providing such aid shall be entitled to reimbursement therefor to the same extent and in the same manner as a state. The personnel of such joint agency, when rendering aid pursuant to this compact shall have the same rights, authority, and immunity as personnel of party states.

(d) Nothing in this Article shall be construed to exclude from the coverage of Articles 1-14 of this compact any matter which, in the absence of this Article, could reasonably be construed to be covered thereby.

Acts 1993, No. 800, §1, eff. June 22, 1993; Acts 1999, No. 598, §1.



RS 29:733.1 - Limitation of liability of owner or operator of facilities

§733.1. Limitation of liability of owner or operator of facilities

Any person or organization, public or private, owning or operating immovable property or other premises who voluntarily and without compensation grants a license or privilege or otherwise permits the designation by the state or local homeland security and emergency preparedness agency or use of the whole or any part of the immovable property or premises for the purpose of sheltering persons or household pets or service animals during an actual, impending, mock, or practice emergency, together with his successor in interest, if any, shall not be liable for the death of, or injury to, any person or household pets or service animals on or about such immovable property or premises during the actual, impending, mock, or practice emergency, or for loss of, or damage to, the property of such person, solely by reason or as a result of the license, privilege, designation, or use, unless the gross negligence or the willful and wanton misconduct of the person owning or operating the immovable property or premises or his successor in interest is the proximate cause of the death, injury, loss, or damage occurring during the sheltering period.

Acts 1999, No. 598, §1; Acts 2003, No. 40, §2, eff. May 23, 2003; Acts 2006, No. 615, §1, eff. June 23, 2006.



RS 29:734 - Violations; judicial relief; prima facie proof

§734. Violations; judicial relief; prima facie proof

A. Upon a violation of R.S. 29:732, the attorney general, district attorney, or parish attorney may bring the appropriate judicial action for an order enjoining or restraining commission or continuance of the alleged unlawful acts. In the event, the district court of proper venue is not operational due to the declared state of emergency, the action shall be brought in the Nineteenth Judicial District Court in the parish of East Baton Rouge or the operating judicial district court located closest in geographic distance thereto. In any such proceeding, the court may impose a civil penalty and, where appropriate, order restitution to aggrieved consumers.

B. In any proceeding instituted pursuant to this Section, the following shall constitute prima facie proof of a violation:

(1) Evidence that the amount charged represents a gross disparity between the price of the goods or services which were the subject of the transaction and their value, measured by the price at which such goods or services were sold or offered for sale by the merchant in the usual course of business immediately prior to the onset of the abnormal disruption of the market, and the amount charged by the merchant was not attributable to additional costs imposed by its suppliers.

(2) Evidence that the amount charged grossly exceeded the price at which the same or similar goods or services were readily obtainable by other consumers in the trade area and the amount charged by the merchant was not attributable to additional costs imposed by its suppliers.

C. In addition to the civil penalties provided herein, any person who violates the provisions of R.S. 29:732, which violation is deemed a violation also of R.S. 14:329.6, shall be subject to criminal penalties as provided in R.S. 14:329.7.

Acts 1993, No. 800, §1, eff. June 22, 1993; Acts 2006, No. 610, §1, eff. June 23, 2006.



RS 29:735 - Immunity of personnel

§735. Immunity of personnel

A.(1) Neither the state nor any political subdivision thereof, nor other agencies, nor, except in case of willful misconduct, the agents' employees or representatives of any of them engaged in any homeland security and emergency preparedness activities, while complying with or attempting to comply with this Chapter or any rule or regulation promulgated pursuant to the provisions of this Chapter shall be liable for the death of or any injury to persons or damage to property as a result of such activity.

(2) Additionally, no prisoner in the custody of the sheriff or law enforcement agency who was evacuated to another prison or jail during and immediately after Hurricane Katrina or Rita, and who was not released within the time required by the Code of Criminal Procedure or Title 15 of the Louisiana Revised Statutes of 1950, shall have a cause of action for damages against the sheriff or law enforcement agency for the failure to timely release the prisoner, if the failure was due to the effects of Hurricane Katrina or Rita and the lack of access to prison records and information specifying when the prisoner is to be released; however, the sheriff or law enforcement agency shall be liable for damages if within a reasonable length of time following Hurricane Katrina or Rita, the sheriff or law enforcement agency makes no attempt to ascertain when the prisoner is to be released and fails to release the prisoner from custody.

B. The provisions of this Section shall not affect the right of any person to receive benefits to which he would otherwise be entitled under this Chapter, or under the worker's compensation law, or under any pension law, nor the right of any such person to receive any benefits or compensation under any act of congress.

Acts 1993, No. 800, §1, eff. June 22, 1993; Acts 2003, No. 40, §2, eff. May 23, 2003; Acts 2005, 1st Ex. Sess., No. 46, §1, eff. Dec. 6, 2005.



RS 29:735.1 - Immunity of health care providers

§735.1. Immunity of health care providers

During a declared state of emergency anywhere in the state, any health care provider who in good faith voluntarily renders emergency care or first aid to assist persons injured as a result of the emergency whether the aid is rendered in the area subject to the declaration of emergency or elsewhere shall not be civilly liable for causing the death of, or injury to, any person or damage to any property except in the event of gross negligence or willful misconduct.

Acts 2006, No. 244, §1.



RS 29:735.2 - Health care providers; immunity; licensing

§735.2. Health care providers; immunity; licensing

A. Repealed by Acts 2009, No. 397, §2.

B. Health care providers from other states employed by a corporate entity for the sole purpose of providing health care services to workers of that company and their family members at the work site may offer services in good faith and within the reasonable scope of their skills, training, and ability during a declared state of emergency and in areas subject to the declared state of emergency. They shall possess a current professional license and be in good standing in their state and shall have in their personal possession a copy of their state license and photo identification. Health care providers who render services in accordance with this Section shall additionally present a copy of their state license and photo identification to the appropriate Louisiana licensing board as soon as they are able to electronically transmit the documents from the work site or within two weeks of beginning service.

C. Corporate entities shall be responsible for deploying licensed health care professionals in good standing in their respective state.

Acts 2006, No. 696, §1; Acts 2008, No. 480, §1; Acts 2009, No. 397, §2.



RS 29:735.3 - Immunity for evacuation or treatment

§735.3. Immunity for evacuation or treatment

A. During a declared state of emergency, medical personnel, who render or fail to render emergency care, health care services, or first aid, shall not be liable for any civil damages to a person as a result of an evacuation or treatment or failed evacuation or treatment conducted in accordance with disaster medicine protocol and at the direction of military or government authorities, unless the damage or injury is caused by willful and wanton misconduct.

B. As used in this Section:

(1) "Disaster medicine" means the art and science of patient care when the number of patients exceeds the normal medical capacities, facilities, and personnel.

(2) "Disaster medicine protocol" means the order of evacuation and treatment of persons by priority in accordance with recognized triage process applicable when disastrous conditions prevent evacuation or treatment of all patients.

(3) "During a declared state of emergency" means during the period of time set forth in a declaration of the governor in accordance with R.S. 29:724 or 766 and shall include the time period as set forth in the declaration and shall also be retroactive to the precipitating event requiring the declaration of disaster or public emergency.

(4) "Medical personnel" means an individual or person subject to the provisions of R.S. 37:1731, regardless of compensation.

Acts 2008, No. 538, §1, eff. June 30, 2008.



RS 29:735.3.1 - Immunity for volunteers

§735.3.1. Immunity for volunteers

A. During a declared state of emergency, any natural or juridical person, who gratuitously and voluntarily renders any disaster relief or recovery services in coordination with the state or its political subdivisions shall not be liable to the recipient thereof for any injury or death to a person or any damage to property resulting therefrom, except in the event of gross negligence or willful misconduct.

B. This Section shall not apply to unlicensed persons providing care, assistance, goods, or services for which a license is required.

Acts 2009, No. 295, §1.



RS 29:735.4 - Repealed by Acts 2011, No. 207, §3.

§735.4. Repealed by Acts 2011, No. 207, §3.



RS 29:735.5 - Immunity for evacuation, sheltering, or repopulation

§735.5. Immunity for evacuation, sheltering, or repopulation

A. Any health care provider or health care personnel who renders or fails to render health care services, first aid, ambulatory assistance or transportation anywhere in the state, shall not be liable for any civil damages to a person for any injury or death or psychological trauma suffered or alleged to have been suffered by such person in the course of and as a result of an evacuation, sheltering, transportation or repopulation of a health care provider facility or a failed evacuation, sheltering, transportation or repopulation of a health care provider facility or care delivery provided during an evacuation, sheltering, or repopulation of a health care provider facility, during a declared state of emergency, unless the damages are caused by gross negligence or willful and wanton misconduct.

B. As used in this Section:

(1) "Declared state of emergency" means the initial declaration of an emergency or disaster, and no more than one thirty-day renewal thereof, by the governor in accordance with R.S. 29:724 or 766 or by a parish president in accordance with R.S. 29:727 or by a military or governmental authority.

(2) "During a declared state of emergency" means during the time period as set forth in the initial declaration and shall also be retroactive to the precipitating event requiring the declaration of disaster or public emergency and for a period of thirty days following the end of the initial declared state of emergency.

(3) "Health care personnel" means and includes all employees and volunteers of a health care provider facility licensed under Louisiana law, a mobile medical unit, and the officers, directors, shareholders, partners, members or managers of legal entities, who own or operate a health care provider facility, or as a health care licensee, who participate and assist in the evacuation, sheltering, care delivery, transportation or repopulation of a health care provider facility.

(4) "Health care provider" shall have the same meanings as set forth in R.S. 40:1299.41(A)(10) or R.S. 29:762(4).

Acts 2009, No. 231, §1, eff. July 1, 2009.



RS 29:736 - Exclusion

§736. Exclusion

A. Nothing herein shall supersede the powers, duties, and authorities of the Department of Environmental Quality, as provided for by R.S. 30:2001 et seq. and regulations issued pursuant thereto.

B. Nothing herein shall supersede the powers, duties, and authority of the Department of Public Safety and Corrections, office of state police, as prescribed by R.S. 30:2376(B).

C. Notwithstanding any other provision of law to the contrary, nothing in this Chapter shall affect the exclusive authority of the Louisiana Oil Spill Coordinator regarding oil spill prevention, planning, response, removal, liability, and the limitations of liability provided for in the Oil Spill Prevention and Response Act, R.S. 30:2451 et seq.

D. Nothing in this Chapter shall be interpreted to diminish the rights guaranteed to all persons under the Declaration of Rights of the Louisiana Constitution or the Bill of Rights of the United States Constitution. This Chapter shall not violate Article II (Distribution of Powers), Article III (Legislative Branch), or Article V (Judicial Branch) of the Louisiana Constitution. The courts shall be open, and every person shall have an adequate remedy by due process of law and justice, administered without denial, partiality, or unreasonable delay, for injury to him in his person, property, reputation, or other rights. The orders of all courts shall have their full force and effect. The legislature may call itself into session at any time and shall exercise its powers and duties. Its ability to enact law, appropriate funds, and confirm appointees shall be in full force. The privileges and immunities of legislators shall be respected.

Acts 1993, No. 800, §1, eff. June 22, 1993.



RS 29:737 - Municipalities; authority to respond to emergencies

§737. Municipalities; authority to respond to emergencies

A. Subject to the provisions of R.S. 29:736, whenever a situation develops within or outside of a municipality which the chief executive officer of the municipality determines requires immediate action to preserve the public peace, property, health, or safety within the municipality or to provide for continued operation of municipal government, nothing in this Chapter shall diminish the authority of the chief executive officer of the municipality to undertake immediate emergency response measures within the municipality to preserve the public peace, property, health, or safety within the municipality or to provide for continued operation of the municipal government. Whenever the chief executive officer of the municipality undertakes immediate emergency response measures because of a disaster or emergency, he shall immediately notify the parish president and advise him of the nature of the disaster or emergency and the emergency response measures being undertaken.

B. As used in this Section, "emergency response measures" includes, but is not limited to, any or all of the following:

(1) Suspending the provisions of any municipal regulatory ordinance prescribing the procedures for conduct of local business, or the orders, rules, or regulations of any municipal agency, if strict compliance with the provisions of any ordinance, order, rule, or regulation would in any way prevent, hinder, or delay necessary action in coping with the emergency.

(2) Utilizing all available resources of the municipality as reasonably necessary to cope with the emergency.

(3) Transferring the direction, personnel, or functions of municipal departments and agencies or units thereof for the purpose of performing or facilitating emergency services.

(4) Directing and compelling the evacuation of all or part of the population from any stricken or threatened area within the municipality if he deems this action necessary.

(5) Prescribing routes, modes of transportation, and destinations in connection with evacuation within the municipality.

(6) Controlling ingress and egress to and from the affected area, the movement of persons within the area, and the occupancy of premises therein.

(7) Suspending or limiting the sale, dispensing, or transportation of alcoholic beverages, firearms, explosives, and combustibles.

C. The state of emergency shall continue until the mayor or chief executive officer finds that the threat of danger has been dealt with to the extent that emergency conditions no longer exist. The state of emergency may be terminated by executive order or proclamation, but no state of emergency may continue for longer than thirty days unless extended by the mayor or chief executive officer. The state of emergency or disaster may be terminated by the governor, parish president, a petition signed by a majority of the surviving members of either house of the legislature, a majority of the surviving members of the parish governing authority, or a majority of the surviving members of the municipal governing authority. The document terminating the state of emergency or disaster may establish a period during which no other declaration of emergency or disaster may be issued. All executive orders or proclamations issued under this Subsection shall indicate the nature of the emergency, the area or areas which are or may be affected, and the conditions which brought it about. Any order or proclamation declaring, continuing, or terminating a local disaster or emergency shall be given prompt and general publicity and shall be filed promptly with the Governor's Office of Homeland Security and Emergency Preparedness, the local office of homeland security and emergency preparedness, and the office of the clerk of court.

D. Notwithstanding any other provision of this Chapter, when the mayor or chief executive officer declares a local disaster or emergency within such subdivision the mayor or chief executive officer shall carry out the provisions of this Chapter. Nothing contained herein shall be construed to confer upon the mayor or chief executive officer any authority to control or direct the activities of any state or parish agency. When the disaster or emergency is beyond the capabilities of the local government, the mayor or chief executive officer shall request assistance from the Governor's Office of Homeland Security and Emergency Preparedness or the local office of homeland security and emergency preparedness. The declaration of a local emergency will serve to activate the response and recovery program of the local government.

E. No organization for homeland security and emergency preparedness established under this Chapter shall be employed directly or indirectly for political purposes.

Acts 2001, No. 1148, §1, eff. June 29, 2001; Acts 2003, No. 40, §2, eff. May 23, 2003; Acts 2006, 1st Ex. Sess., No. 35, §§1, 8, eff. March 1, 2006; Acts 2006, No. 442, §3, eff. June 15, 2006.



RS 29:738 - Emergency powers do not extend to confiscation or seizure of lawfully possessed or used firearms, weapons, or ammunition; exceptions

§738. Emergency powers do not extend to confiscation or seizure of lawfully possessed or used firearms, weapons, or ammunition; exceptions

A. Nothing in this Chapter shall authorize the seizure or confiscation of any firearm or ammunition from any individual who is lawfully carrying or possessing the firearm or ammunition except as provided in Subsection B of this Section.

B. A peace officer who is acting in the lawful discharge of the officer's official duties may disarm an individual if the officer reasonably believes it is immediately necessary for the protection of the officer or another individual. The peace officer shall return the firearm to the individual before discharging that individual unless the officer arrests that individual for engaging in criminal activity, or seizes the firearm as evidence pursuant to an investigation for the commission of a crime.

Acts 2006, No. 275, §2, eff. June 8, 2006.



RS 29:739 - Intrastate Mutual Aid Compact

§739. Intrastate Mutual Aid Compact

A. Declaration of Intent; purpose

This state enacts into law the Intrastate Mutual Aid Compact, which is hereby established. The compact is and shall hereafter be in effect for any and all parishes in this state. The Intrastate Mutual Aid Compact is a system of intrastate mutual aid between parishes in the state, to provide and promote mutual assistance among the parishes in the prevention of, response to, and recovery from, an emergency or disaster, as defined in R.S. 29:723, occurring in a parish, or any other event that exceeds a parish's capability or resources. The system shall also provide for mutual cooperation among the parishes in conducting disaster related exercises, testing, or other training activities outside actual emergency periods. This legislation does not mandate that a parish provide assistance when requested, nor does it preclude parishes from entering into supplemental agreements with other parishes pursuant to R.S. 29:730 and 730.1 and does not affect any other agreement to which a parish may currently be a party, or decide to be a party.

B. Immunity

The provisions of R.S. 29:735 shall apply to personnel responding to requests for assistance under this Act.

C. Definitions

As used in this Section, "first responder" refers to those individuals who in the early stages of an incident are responsible for the protection and preservation of life, property, evidence, and the environment, including emergency response providers as defined in Section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101), as well as emergency management, public health, clinical care, public works, and other skilled support personnel, such as equipment operators that provide immediate support services during prevention, response, and recovery operations consistent with Homeland Security Presidential Directive 8.

D. Establishment of an Intrastate Mutual Aid Subcommittee

(1) An Intrastate Mutual Aid Subcommittee is hereby established and shall be composed of the following members:

(a) President of the Louisiana Sheriffs' Association, Inc., or his designee.

(b) President of the Louisiana Association of Chiefs of Police, Inc., or his designee.

(c) President of the Louisiana Fire Chiefs Association, or his designee.

(d) Chair of the Regional Parish Homeland Security and Emergency Preparedness Directors Committee, or his designee.

(e) State fire marshal, or his designee.

(f) The deputy secretary of the Department of Public Safety and Corrections, public safety services, or his designee.

(g) The director of the Governor's Office of Homeland Security and Emergency Preparedness, or his designee.

(h) The president of the Police Jury Association of Louisiana, or his designee.

(i) The president of the Louisiana Municipal Association, or his designee.

(2) The chairman of the subcommittee shall be appointed by the director of the Governor's Office of Homeland Security and Emergency Preparedness. All remaining officers shall be elected by and from the membership of the subcommittee.

(3) Members of the subcommittee shall be entitled to be reimbursed for actual expenses for travel consistent with allowances for state classified employees approved by the chairman of the subcommittee, if funding is available.

(4) The subcommittee shall meet at regular intervals at the direction of the chairman.

(5) It shall be the subcommittee's responsibility to do the following:

(a) Review the progress and status of providing statewide mutual aid in times of disaster.

(b) Assist in developing methods to track and evaluate the activation of the mutual aid system.

(c) Examine issues facing participating parishes regarding the implementation of this compact.

(6) The subcommittee shall prepare an annual report on the condition and effectiveness of mutual aid in the state, make recommendations for correcting any deficiencies, and submit that report to the governor and the Joint House and Senate Select Committees on Homeland Security.

(7) The subcommittee shall make recommendations to the Governor's Office of Homeland Security and Emergency Preparedness on comprehensive guidelines and procedures including but not limited to the following:

(a) Projected or anticipated costs.

(b) Checklists for requesting and providing assistance.

(c) Recordkeeping for all parishes.

(d) Reimbursement procedures.

(e) Any necessary implementation elements such as forms for requests and other records documenting deployment and return of assets.

E. Implementations; limitations

(1) A parish may request assistance of any other parish in preventing, mitigating, responding to, and recovering from emergencies or disasters as defined in R.S. 29:723, in an event that exceeds a parish's capability or resources, or in concert with authorized drills or exercises. Requests for assistance shall be made through the Office of Emergency Preparedness of the requesting parish and directed to the Office of Emergency Preparedness of the responding parish. Requests shall be in writing and reported to the Governor's Office of Homeland Security and Emergency Preparedness as soon as is practicable. Nothing in this Section shall be interpreted to impair the authority of the parish president with regard to his powers during a declared emergency.

(2) The Governor's Office of Homeland Security and Emergency Preparedness may request assistance from any parish for the purpose of establishing a pre-positioned cache of resources in order to expedite requests in the wake of an anticipated disaster and may also request resources from any parish in order to help fill requests for assistance received from other states as part of a national mutual aid system.

(3) The Governor's Office of Homeland Security and Emergency Preparedness shall, in coordination with the Intrastate Mutual Aid Subcommittee, develop guidance and procedures governing the implementation of this Section in accordance with the Administrative Procedure Act.

(4) The obligation of the responding parish to provide assistance is subject to the following limitations:

(a) First responders of a responding parish shall remain subject to recall by their responding jurisdiction, will continue to utilize their customary skills and techniques, and standard operating procedures to include medical procedures and protocols, and other procedures and protocols, but shall be under the direction and control of the appropriate officials within the incident management system of the parish receiving the assistance.

(b) Assets and equipment of a responding parish shall remain subject to recall by their responding jurisdiction, but shall be under the direction and control of the appropriate officials within the incident management system of the parish receiving the assistance.

F. Reimbursements

A request for reimbursement shall be in accordance with procedures developed by the Intrastate Mutual Aid Subcommittee.

G. License; certificate; permit portability

If a person or entity holds a license, certificate, or other permit issued by a parish or the state evidencing qualification in a professional, mechanical, or other skill, and the assistance of that person or entity is requested by a parish, the person or entity shall be deemed to be licensed, certified, or permitted in the parish requesting assistance for the duration of the event and subject to any limitations and conditions the chief executive of the parish receiving the assistance may prescribe by executive order or otherwise.

H. Workers' Compensation

Personnel authorized by their employer to respond to an event who sustain injury or death in the course and scope of their employment remain entitled to all applicable benefits normally available pursuant to their employment even though they may be under the direction and control of another governmental entity.

Acts 2010, No. 1035, §1.



RS 29:741 - THE NATIONAL GUARD MUTUAL ASSISTANCE

CHAPTER 7. THE NATIONAL GUARD MUTUAL ASSISTANCE

COUNTER-DRUG ACTIVITIES COMPACT

§741. Adoption of compact

The state of Louisiana hereby adopts, as its substantive law, the applicable provisions contained in the National Guard Mutual Assistance Counter-Drug Activities Compact, thereby specifically authorizing the Louisiana National Guard to conduct those drug interdiction, counter-drug, and demand reduction activities within the state of Louisiana. The national guard of Louisiana may also enter into mutual assistance and support agreements with law enforcement agencies operating within this state for activities within this state.

Acts 1992, No. 207, §1, eff. June 10, 1992.



RS 29:742 - Text of compact

§742. Text of compact

The National Guard Mutual Assistance Counter-Drug Activities Compact is hereby enacted into law and entered into by this state with all other states legally joining therein, in the form substantially as follows:

ARTICLE I. PURPOSE

The purposes of this compact are to:

A. Provide for mutual assistance and support among the party states in the utilization of the national guard in drug interdiction, counter-drug, and demand reduction activities.

B. Permit the national guard of this state to enter into mutual assistance and support agreements, on the basis of need, with one or more law enforcement agencies operating within this state, for activities within this state, or with a national guard of one or more other states, whether the activities are within or without this state, in order to facilitate and coordinate efficient cooperative enforcement efforts directed toward drug interdiction, counter-drug activities, and demand reduction.

C. Permit the national guard of this state to act as a receiving and a responding state as defined within this compact and to ensure the prompt and effective delivery of national guard personnel, assets, and services to agencies or areas that are in need of increased support and presence.

D. Permit and encourage a high degree of flexibility in the deployment of national guard forces in the interest of efficiency.

E. Maximize the effectiveness of the national guard in those situations which call for its utilization under this compact.

F. Provide protection for the rights of national guard personnel when performing duty in other states in counter-drug activities.

G. Ensure uniformity of state laws in the area of national guard involvement in interstate counter-drug activities by incorporating those uniform laws within the compact.

ARTICLE II. ENTRY INTO FORCE AND WITHDRAWAL

A. This compact shall enter into force when enacted into law by any two states. Thereafter, this compact shall become effective as to any other state upon its enactment thereof.

B. Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of such withdrawal to the governors of all other party states.

ARTICLE III. MUTUAL ASSISTANCE AND SUPPORT

A. As used in this Article:

1. "Drug interdiction and counter-drug activities" means the use of national guard personnel, while not in federal service, in any law enforcement support activities that are intended to reduce the supply or use of illegal drugs in the United States. These activities include but are not limited to:

a. Providing information obtained during either the normal course of military training or operations or during counter-drug activities to federal, state, or local law enforcement officials that may be relevant to a violation of any federal or state law within the jurisdiction of such officials.

b. Making available any equipment (including associated supplies or spare parts), base facilities, or research facilities of the national guard to any federal, state, or local civilian law enforcement official for law enforcement purposes, in accordance with other applicable law or regulation.

c. Providing available national guard personnel to train federal, state, or local civilian law enforcement in the operation and maintenance of equipment, including equipment made available above, in accordance with other applicable law.

d. Providing available national guard personnel to operate and maintain equipment provided to federal, state, or local law enforcement officials pursuant to activities defined and referred to in this compact.

e. Operation and maintenance of equipment and facilities of the national guard or law enforcement agencies used for the purposes of drug interdiction and counter-drug activities.

f. Providing available national guard personnel to operate equipment for the detection, monitoring, and communication of the movement of air, land, and sea traffic, to facilitate communications in connection with law enforcement programs, to provide transportation for civilian law enforcement personnel, and to operate bases of operations for civilian law enforcement personnel.

g. Providing available national guard personnel, equipment, and support for administrative, interpretive, analytic, or other purposes.

h. Providing available national guard personnel and equipment to aid federal, state, and local officials and agencies otherwise involved in the prosecution or incarceration of individuals processed within the criminal justice system who have been arrested for criminal acts involving the use, distribution, or transportation of controlled substances, as defined in 21 U.S.C. 801 et seq. or otherwise by law, in accordance with other applicable law.

2. "Demand reduction" means providing available national guard personnel, equipment, support, and coordination to federal, state, local, and civic organizations, institutions, and agencies for the purposes of the prevention of drug abuse and the reduction in the demand for illegal drugs.

3. "Requesting state" means the state whose governor requested assistance in the area of counter-drug activities.

4. "Responding state" means the state furnishing assistance or requested to furnish assistance in the area of counter-drug activities.

5. "Law enforcement agency" means a lawfully established federal, state, or local public agency that is responsible for the prevention and detection of crime and the enforcement of penal, traffic, regulatory, game, immigration, postal, customs, or controlled substances laws.

6. "Official" means the appointed, elected, designated, or otherwise duly selected representative of an agency, institution, or organization authorized to conduct those activities for which support is requested.

7. "Mutual Assistance and Support Agreement" or "agreement" means an agreement between the national guard of this state and one or more law enforcement agencies or between the national guard of this state and the national guard of one or more other states, consistent with the purposes of this compact.

8. "State" means each of the several states of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a territory or possession of the United States.

9. "Party state" refers to a state that has lawfully enacted this compact.

B. Upon the request of a governor of a party state for assistance in the area of drug interdiction, counter-drug, and demand reduction activities, the governor of a responding state shall have authority under this compact to send without the borders of his or her state and place under the temporary operational control of the appropriate national guard or other military authorities of the requesting state, for the purposes of providing such requested assistance, all or any part of the national guard forces of his or her state as he or she may deem necessary, and the exercise of his or her discretion in this regard shall be conclusive.

C. The governor of a party state may, within his or her discretion, withhold the national guard forces of his or her state from such use and recall any forces or part or member thereof previously deployed in a requesting state.

D. The national guard of this state may engage in counter-drug activities and demand reduction.

E. The adjutant general of this state, in order to further the purposes of this compact, may enter into a mutual assistance and support agreement with one or more law enforcement agencies of this state, including federal law enforcement agencies operating within this state, or with the national guard of one or more other party states to provide personnel, assets, and services in the area of counter-drug activities and demand reduction, provided that all parties to the agreement are not specifically prohibited by law to perform those activities.

F. The agreement must set forth the powers, rights, and obligations of the parties to the agreement, where applicable, as follows:

1. Its duration.

2. The organization, composition, and nature of any separate legal entity created thereby.

3. The purpose of the agreement.

4. The manner of financing the agreement and establishing and maintaining its budget.

5. The method to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination.

6. Provision for administering the agreement, which may include creation of a joint board responsible for such administration.

7. The manner of acquiring, holding, and disposing of real and personal property used in this agreement, if necessary.

8. The minimum standards for national guard personnel implementing the provisions of this agreement.

9. The minimum insurance required of each party to the agreement, if necessary.

10. The chain of command or delegation of authority to be followed by national guard personnel acting under the provisions of the agreement.

11. The duties and authority that the national guard personnel of each party state may exercise.

12. Any other necessary and proper matters.

Agreements prepared under the provisions of this statute are exempt from any general law pertaining to intergovernmental agreements.

G. As a condition precedent to any agreement becoming effective under this Part, the agreement must be submitted to and receive the approval of the office of the attorney general of Louisiana. The attorney general of Louisiana may delegate his or her approval authority to the appropriate attorney for the Louisiana National Guard subject to those conditions which he or she decides are appropriate. This delegation must be in writing.

1. The attorney general, or his or her agent in the Louisiana National Guard as stated above, shall approve an agreement submitted to him or her under this Part unless he or she finds that it is not in proper form, does not meet the requirements set forth in this Part, or otherwise does not conform to the laws of Louisiana. If the attorney general disapproves an agreement, he or she shall provide a written explanation to the adjutant general of the national guard.

2. If the attorney general, or his or her authorized agent as stated above, does not disapprove an agreement within thirty days after its submission to him or her, it is considered approved by him or her.

H. Whenever national guard forces of any party state are engaged in the performance of duties in the area of drug interdiction, counter-drug, and demand reduction activities pursuant to orders, they shall not be held personally liable for any acts or omissions which occur during the performance of their duty.

ARTICLE IV. RESPONSIBILITIES

A. Nothing in this compact shall be construed as a waiver of any benefits, privileges, immunities, or rights otherwise provided for national guard personnel performing duty pursuant to Title 32 of the United States Code, nor shall anything in this compact be construed as a waiver of coverage provided for under the Federal Tort Claims Act. In the event that national guard personnel performing counter-drug activities do not receive rights, benefits, privileges, and immunities otherwise provided for national guard personnel as stated above, the following provisions shall apply:

1. Whenever national guard forces of any responding state are engaged in another state in carrying out the purposes of this compact, the members thereof so engaged shall have the same powers, duties, rights, privileges, and immunities as members of national guard forces of the requesting state. The requesting state shall save and hold members of the national guard forces of responding states harmless from civil liability, except as otherwise provided herein, for acts or omissions which occur in the performance of their duty while engaged in carrying out the purposes of this compact, whether responding forces are serving the requesting state within the borders of the responding state or are attached to the requesting state for purposes of operational control.

2. Subject to the provisions of Paragraphs (3), (4), and (5) of this Article, all liability that may arise under the laws of the requesting state or the responding state(s), on account of or in connection with a request for assistance or support shall be assumed and borne by the requesting state.

3. Any responding state rendering aid or assistance pursuant to this compact shall be reimbursed by the requesting state for any loss or damage to or expense incurred in the operation of any equipment answering a request for aid, and for the cost of the materials, transportation, and maintenance of national guard personnel and equipment incurred in connection with such request; however, nothing herein contained shall prevent any responding state from assuming such loss, damage, expense, or other cost.

4. Unless there is a written agreement to the contrary, each party shall provide, in the same amounts and manner as if they were on duty within their state, for pay and allowances of the personnel of its national guard units while engaged without the state pursuant to this compact and while going to and returning from such duty pursuant to this compact.

5. Each party state providing for the payment of compensation and death benefits to injured members and the representatives of deceased members of its national guard forces, in case such members sustain injuries or are killed within their own state, shall provide for the payment of compensation and death benefits in the same manner and on the same terms in the event such members sustain injury or are killed while rendering assistance or support pursuant to this compact. Such benefits and compensation shall be deemed items of expense reimbursable pursuant to Paragraph (3) of this Article.

B. Officers and enlisted personnel of the national guard performing duties subject to proper orders pursuant to this compact shall be subject to and governed by the provisions of their home state Code of Military Justice whether they are performing duties within or without their home state. In the event that any national guard member commits, or is suspected of committing, a criminal offense while performing duties pursuant to this compact without his or her home state, he or she may be returned immediately to his or her home state and the home state shall be responsible for any disciplinary action to be taken. However, nothing in this Section shall abrogate the general criminal jurisdiction of the state in which the offense occurred.

ARTICLE V. DELEGATION

Nothing in this compact shall be construed to prevent the governor of a party state from delegating any of his or her responsibilities or authority respecting the national guard, provided that such delegation is otherwise in accordance with law. For purposes of this compact, however, the governor shall not delegate the power to request assistance from another state.

ARTICLE VI. LIMITATIONS

Nothing in this compact shall:

A. Authorize or permit national guard units or personnel to be placed under the operational control of any person not having guard rank or status required by law for the command in question.

B. Deprive a properly convened court of jurisdiction over an offense or a defendant merely because of the fact that the national guard, while performing duties pursuant to this compact, was utilized in achieving an arrest or indictment.

ARTICLE VII. CONSTRUCTION AND SEVERABILITY

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the Constitution of the United States or of any state or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating herein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

Acts 1992, No. 207, §1, eff. June 10, 1992.



RS 29:751 - Repealed by Acts 2010, No. 497, §1.

CHAPTER 8. SOUTHERN REGIONAL HOMELAND SECURITY

AND EMERGENCY PREPAREDNESS MANAGEMENT

ASSISTANCE COMPACT

§751. Repealed by Acts 2010, No. 497, §1.



RS 29:760 - Short title

CHAPTER 9. LOUISIANA HEALTH EMERGENCY POWERS ACT

§760. Short title

This Chapter shall be cited as the "Louisiana Health Emergency Powers Act".

Acts 2003, No. 1206, §1.



RS 29:761 - Purpose

§761. Purpose

A. Because the government must do all that is reasonable and necessary to protect the health and safety of its citizens; because new and emerging dangers, including emergent and resurgent infectious diseases and incidents of civilian mass casualties, pose serious and immediate threats; because a renewed focus on the prevention, detection, management, and containment of public health emergencies is essential; and because emergency health threats, including those caused by bioterrorism, may require the exercise of extraordinary government powers and functions, the state must have the ability to respond, rapidly and effectively, to potential or actual public health emergencies. The purposes of this Chapter are:

(1) To require the development of a comprehensive plan that operates within the framework of the State Emergency Operations Plan and that provides for a coordinated, appropriate response in the event of a public health emergency.

(2) To suspend administrative policies and procedures to the extent the governor deems necessary within the parameters of the Louisiana Emergency Assistance and Disaster Act of 1993, as amended (R.S. 29:701 et seq.),1 and in the interest of providing for the following priorities in the context of a public health emergency:

(a) The protection of human life.

(b) Controlling the spread of human disease.

(c) Meeting the immediate emergency needs of the people of Louisiana, specifically medical services, shelter, food, water, and sanitation as outlined in Annex M of the State Emergency Operations Plan.

(d) Restoring and continuing operations of facilities and services essential to the health, safety, and welfare of the people of Louisiana.

(e) Preserving evidence for law enforcement investigations and prosecutions.

(3) To grant state and local officials the authority to provide care, treatment, and vaccination to persons who are ill or who have been exposed to contagious diseases, and to separate affected individuals from the population at large to interrupt disease transmission.

B. It is further declared to be the purpose of this Chapter and the policy of the state of Louisiana that all health emergency powers of the state be coordinated to the maximum extent possible with the comparable functions of the federal government, other states and localities, and private agencies of every type, to the end that the most effective preparation and use may be made of the resources and facilities available for dealing with any public health emergency or bioterrorism event that may occur.

Acts 2003, No. 1206, §1.

1See now the Lousiana Homeland Security and Emergency Assistance and Disaster Act (R.S. 29:721 et seq.)



RS 29:762 - Definitions

§762. Definitions

As used in this Chapter:

(1) "Bioterrorism" means the intentional use of any microorganism, virus, infectious substance, or biological product that may be engineered as a result of biotechnology, or any naturally occurring or bioengineered component of any such microorganism, virus, infectious substance, or biological product, to cause death, disease, or other biological malfunction in a human, an animal, a plant, or other living organism in order to influence the conduct of government or to intimidate or coerce a civilian population.

(2) "Chain of custody" means the methodology of tracking specimens for the purpose of maintaining control and accountability from initial collection to final disposition of the specimens and providing for accountability at each stage of collecting, handling, testing, storing, and transporting the specimens and reporting test results.

(3) "Contagious disease" means an infectious disease that can be transmitted from person to person.

(4) "Health care provider" means a clinic, person, corporation, facility, or institution which provides health care or professional services by a physician, dentist, registered or licensed practical nurse, pharmacist, optometrist, podiatrist, chiropractor, physical therapist, psychologist, or psychiatrist, and any officer, employee, or agent thereof acting in the course and scope of his service or employment.

(5) "Infectious disease" means a disease caused by a living organism or other pathogen, including a fungus, bacteria, parasite, protozoan, or virus. An infectious disease may, or may not, be transmissible from person to person, animal to person, or insect to person.

(6) "Infectious waste" means:

(a) "Biological waste", which includes blood and blood products, excretions, exudates, secretions, suctioning and other body fluids, and waste materials saturated with blood or body fluids.

(b) "Cultures and stocks", which includes etiologic agents and associated biologicals, including specimen cultures and dishes and devices used to transfer, inoculate, and mix cultures, wastes from production of biologicals and serums, and discarded live and attenuated vaccines.

(c) "Pathological waste", which includes biopsy materials and all human tissues, anatomical parts that emanate from surgery, obstetrical procedures, necropsy or autopsy and laboratory procedures, and animal carcasses exposed to pathogens in research and the bedding and other waste from such animals, but does not include teeth or formaldehyde or other preservative agents.

(d) "Sharps", which includes needles, I.V. tubing with needles attached, scalpel blades, lancets, breakable glass tubes, and syringes that have been removed from their original sterile containers.

(7) "Isolation" means the physical separation and confinement of an individual or groups of individuals who are infected or are reasonably believed to be infected with a contagious or possibly contagious disease from non-isolated individuals, to prevent or limit the transmission of the disease to non-isolated individuals.

(8) "Mental health support personnel" includes but is not limited to psychiatrists, psychologists, social workers, and volunteer crisis counseling groups.

(9) "Military Department, state of Louisiana" includes the Louisiana National Guard, the army national guard, the air national guard, or any other military force organized under the laws of this state.

(10) "Protected health information" means any information, whether oral, written, electronic, visual, or any other form, that relates to an individual's past, present, or future physical or mental health status, condition, treatment, service, products purchased, or provision of care, and that reveals the identity of the individual whose health care is the subject of the information, or where there is a reasonable basis to believe such information could be utilized (either alone or with other information that is, or should reasonably be known to be, available to predictable recipients of such information) to reveal the identity of that individual. "Protected health information" includes any health or medical information, document, or record designated as confidential by state or federal law.

(11) "Public health authority" means the secretary of the Louisiana Department of Health, or his designee, and the state health officer.

(12) A "public health emergency" means an occurrence or imminent threat of an illness or health condition that:

(a) Is believed to be caused by any of the following:

(i) Bioterrorism.

(ii) The appearance of a novel or previously controlled or eradicated infectious agent or biological toxin.

(iii) A disaster, including but not limited to natural disasters such as hurricane, tornado, storm, flood, high winds, and other weather related events, forest and marsh fires, and man-made disasters, including but not limited to nuclear power plant incidents or nuclear attack, hazardous materials incidents, accidental release or chemical attack, oil spills, explosion, civil disturbances, public calamity, hostile military action, and other events related thereto.

(b) Poses a high probability of any of the following harms:

(i) A large number of deaths in the affected population.

(ii) A large number of serious or long-term disabilities in the affected population.

(iii) Widespread exposure to an infectious or toxic agent that poses a significant risk of substantial future harm to a large number of people in the affected population.

(13) "Quarantine" means the physical separation and confinement of an individual or groups of individuals, who are or may have been exposed to a contagious or possibly contagious disease and who do not show signs or symptoms of a contagious disease, from non-quarantined individuals, to prevent or limit the transmission of the disease to non-quarantined individuals.

(14) "Specimens" include but are not limited to blood, sputum, urine, stool, other bodily fluids, wastes, tissues, and cultures necessary to perform required tests.

(15) "Tests" include but are not limited to any diagnostic or investigative analyses necessary to prevent the spread of disease or protect the public's health, safety, and welfare.

(16) "Trial court" means the state judicial district court for the district in which isolation or quarantine is to occur, or, in the case of a declaration that involves more than a single state judicial district, the Nineteenth Judicial District Court.

Acts 2003, No. 1206, §1.



RS 29:763 - Preparation of Bioterrorism Response Plan; Homeland Security Advisory Council

§763. Preparation of Bioterrorism Response Plan; Homeland Security Advisory Council

The Subcommittee on Chemical and Biological Terrorism of the Homeland Security Advisory Council, as established by the Governor's Office of Homeland Security and Emergency Preparedness, or its successor, shall have responsibility for the preparation and updating of Annex M of the State Emergency Operations Plan.

Acts 2003, No. 1206, §1; Acts 2006, 1st Ex. Sess., No. 35, §8, eff. March 1, 2006; Acts 2006, No. 442, §3, eff. June 15, 2006.



RS 29:764 - Public Health Emergency Plan

§764. Public Health Emergency Plan

A. Content. The Subcommittee on Chemical and Biological Terrorism of the Homeland Security Advisory Council shall, within twelve months of its appointment, deliver to the governor a plan for responding to a public health emergency, incorporating all applicable provisions of the State Operations Emergency Plan and including provisions or guidelines on the following:

(1) The organizational structure shall be established in accordance with the Louisiana Homeland Security and Emergency Assistance and Disaster Act, as amended (R.S. 29:721 et seq.), and shall utilize the command and control structure established under the state homeland security and emergency preparedness agency. The secretary of the Louisiana Department of Health or his designee shall be the principal advisor to the director and assistant directors of the Governor's Office of Homeland Security and Emergency Preparedness.

(2) Tailoring the disaster emergency plan to include the unique aspects relevant to a public health emergency or bioterrorism incident, including but not limited to:

(a) The location, procurement, storage, transportation, maintenance, and distribution of essential materials, including but not limited to medical supplies, drugs, vaccines, antidotes, food, shelter, clothing and beds.

(b) The continued, effective operation of the judicial system including, if deemed necessary, the identification and training of personnel to serve as emergency judges regarding matters of isolation and quarantine as described in this Chapter.

(c) The method of evacuating populations, and housing and feeding the evacuated populations.

(d) The identification and training of health care providers to diagnose and treat persons with infectious diseases.

(e) The vaccination of persons, in compliance with the provisions of this Chapter.

(f) The treatment of persons who have been exposed to or who are infected with diseases or health conditions that may be the cause of the public health emergency.

(g) Tracking the source and outcomes of infected persons.

(h) Provisions permitting persons for reasons of health, religion, or conscience to refuse medical examination or testing, vaccination, or medical treatment; provided, such persons may be subject to isolation or quarantine under the provisions of this Chapter.

(3) Ensuring that each municipality and parish within the state identifies the following:

(a) Sites where persons can be isolated or quarantined in compliance with the conditions and principles of this Chapter.

(b) Sites where medical supplies, food, and other essentials can be distributed to the population.

(c) Sites where public health and emergency workers can be housed and fed.

(d) Routes and means of transportation of people and materials.

(4) Protecting the citizens of the state regarding:

(a) Protection of individually identifiable health information to the extent possible within the context of the public health emergency.

(b) Intrusion upon basic liberties without just cause.

(c) Vaccination and treatment of those exposed to or infected with disease.

(d) Isolation and quarantine by the least restrictive means necessary to prevent the spread of a contagious or possibly contagious disease to others.

(5) Individuals may be subjected to temporary isolation without notice, but only when that meets the test of being the least restrictive means necessary.

(6) All actions regarding isolation and quarantine shall receive priority on the dockets of the specified state judicial district courts.

(7) Those in isolation or quarantine shall be entitled to adequate communication with family and counsel.

(8) Provisions relative to enlisting the support of in-state and out-of-state health care providers to assist in the inoculation, treatment, isolation, quarantine or other measures necessary to properly manage the public health emergency.

(9) Provide for the temporary appointment, licensing or credentialing of health care providers who are willing to assist in responding to the public health emergency.

B. The Governor's Office of Homeland Security and Emergency Preparedness shall distribute this plan to those who will be responsible for its implementation, other interested persons, and the public, and seek their review and comments.

C. The Homeland Security Advisory Council shall ensure that the plan be maintained current to the maximum extent possible.

Acts 2003, No. 1206, §1; Acts 2006, 1st Ex. Sess., No. 35, §§1, 8, eff. March 1, 2006; Acts 2006, No. 442, §3, eff. June 15, 2006.



RS 29:765 - Measures to detect and track public health emergencies

§765. Measures to detect and track public health emergencies

A. Reporting. Reporting shall be in accordance with directives and procedures established by the Governor's Office of Homeland Security and Emergency Preparedness in conjunction with the office of public health and shall include the following information:

(1) Illness or health condition.

(a) A health care provider, coroner, laboratory official, veterinarian, or medical examiner shall report all cases of persons or animals who harbor any illness or health condition that may be potential causes of a public health emergency.

(b) Reportable illnesses and health conditions include but are not limited to the diseases caused by the biological agents listed in 42 CFR §72, app. A (2000) or in the Louisiana State Sanitary Code, and any illnesses or health conditions identified by the Louisiana Department of Health, office of public health or the Homeland Security Advisory Council, as provided in regulations.

(2) Manner of reporting.

(a) The report shall be made immediately by telephone to the office of public health, infectious disease epidemiology section, as required by the Louisiana State Sanitary Code, and then electronically or in writing within twenty-four hours to the Governor's Office of Homeland Security and Emergency Preparedness, office of public health-infectious disease epidemiology section, or the state health officer. In all instances it is the responsibility of these agencies to insure that the secretary of the Louisiana Department of Health, the office of public health, the state health officer and the Governor's Office of Homeland Security and Emergency Preparedness are immediately notified of any report.

(b) The report shall include as much of the following information as is available:

(i) The specific illness or health condition that is the subject of the report.

(ii) The patient's name, date of birth, sex, occupation, and current home and work addresses.

(iii) The name and address of the health care provider, coroner, or medical examiner and of the reporting individual, if different.

(iv) Any other information needed to locate the patient for follow-up.

(c) For cases related to animal or insect bites, the suspected locating information of the biting animal or insect, and the name and address of any known owner, shall be reported.

(3) The Governor's Office of Homeland Security and Emergency Preparedness shall enforce the provisions of this Section in accordance with existing enforcement rules and regulations.

B. Tracking.

(1) The public health authority shall ascertain the existence of cases of an illness or health condition that may be potential causes of a public health emergency.

(2) The public health authority shall investigate all such cases for sources of infection and to ensure that they are subject to proper control measures.

(3) The public health authority shall define the distribution of the illness or health condition and shall have the authority to identify exposed individuals.

C. Information sharing.

(1) Whenever the public safety authority or other state or local government agency learns of a case of a reportable illness or health condition, an unusual cluster, or a suspicious event that it reasonably believes may be the cause of a public health emergency, it shall immediately notify the Governor's Office of Homeland Security and Emergency Preparedness and the office of public health.

(2) Whenever the public health authority learns of a case of a reportable illness or health condition, an unusual cluster, or a suspicious event that it reasonably believes has the potential to be caused by bioterrorism, it shall immediately notify the Governor's Office of Homeland Security and Emergency Preparedness, the secretary of the Louisiana Department of Health, the public safety authority, tribal authorities, and federal health and public safety authorities.

(3) Sharing of information on reportable illnesses, health conditions, unusual clusters, or suspicious events between public health and safety authorities shall be restricted to the information necessary for the treatment, control, investigation, and prevention of a public health emergency.

D.(1) As used in this Subsection, "reporting entity" includes a health care provider, coroner, laboratory official, veterinarian, medical examiner, public health authority, public safety authority, and other state or local government agency.

(2) A reporting entity shall submit protected health information in the custody of the entity to the Governor's Office of Homeland Security and Emergency Preparedness, the Military Department, state of Louisiana, office of public health, public health authority, governor, public safety authority, tribal authority, and federal health and public safety authorities as required in this Section, in order that they may perform their respective functions and duties as provided in this Chapter.

(3) Protected health information submitted pursuant to this Chapter to the Governor's Office of Homeland Security and Emergency Preparedness, Military Department, state of Louisiana, office of public health, public health authority, governor, public safety authority, tribal authority, and federal health and public safety authority shall be confidential and shall be disclosed only as provided in this Chapter or as otherwise required or authorized by state or federal law.

(4) The furnishing of protected health information or in accordance with this Section by any reporting entity shall not expose the entity to liability and shall not be considered a violation of any privileged or confidential relationship.

(5) Nothing in this Subsection shall prohibit the publishing of statistical compilations pertaining to potential causes of a public health emergency which do not identify individual cases, confidential sources of information, religious affiliations, or individual health care providers.

(6) Any person who intentionally discloses any protected health information to any third person, unless authorized or required by state or federal law, shall be subject to civil penalties as provided in R.S. 40:3.1(G) which shall be paid to the person whose record was unlawfully disclosed. Nothing in this Subsection shall prevent a person damaged by an unauthorized intentional disclosure from collecting civil damages to the extent of any actual damages suffered because of such a disclosure.

Acts 2003, No. 1206, §1; Acts 2006, 1st Ex. Sess., No. 35, §8, eff. March 1, 2006; Acts 2006, No. 442, §3, eff. June 15, 2006.



RS 29:766 - Declaration of a state of public health emergency

§766. Declaration of a state of public health emergency

A. Declaration.

A state of public health emergency may be declared by executive order or proclamation of the governor, following consultation with the public health authority, if he finds a public health emergency as defined in R.S. 29:762 has occurred or the threat thereof is imminent.

B. Content of declaration.

A state of public health emergency shall be declared by an executive order or proclamation that indicates the nature of the public health emergency, the area or areas which are or may be affected, and the conditions which have brought it about or which make possible the termination of the state of disaster or emergency. An executive order or proclamation shall be disseminated promptly by means reasonably calculated to bring its contents to the attention of the general public and, unless the circumstances attendant upon the public health emergency prevent or impede it, the executive order or proclamation shall be promptly filed with the Governor's Office of Homeland Security and Emergency Preparedness, with the Louisiana Department of Health, office of public health, and with the secretary of state.

C. Effect of the declaration.

The declaration of a state of public health emergency by the governor shall activate the state's emergency response and recovery program under the command of the director of the Governor's Office of Homeland Security and Emergency Preparedness.

D. Emergency powers.

During a state of public health emergency, in addition to any powers conferred upon the governor by law, he may do any or all of the following:

(1) Suspend the provisions of any regulatory statute prescribing procedures for the conducting of state business, or the orders, rules, or regulations of any state agency, if strict compliance with the provisions of any statute, order, rule, or regulation would in any way prevent, hinder, or delay necessary action in coping with the emergency.

(2) Utilize all available resources of the state government and of each political subdivision of the state as reasonably necessary to cope with the disaster or emergency.

(3) Transfer the direction, personnel, or functions of state departments and agencies or units thereof for the purpose of performing or facilitating emergency services.

(4) Subject to any applicable requirements for compensation, commandeer or utilize any private property if he finds this necessary to cope with the disaster or emergency.

(5) Direct and compel the evacuation of all or part of the population from any stricken or threatened area within the state if he deems this action necessary for the preservation of life or other disaster mitigation, response or recovery.

(6) Prescribe routes, modes of transportation, and destination in connection with evacuation.

(7) Control ingress and egress to and from a disaster area, the movement of persons within the area, and the occupancy of premises therein.

(8) Suspend or limit the sale, dispensing, or transportation of alcoholic beverages, firearms, explosives, and combustibles.

(9) Make provision for the availability and use of temporary emergency housing.

E. Coordination.

The Governor's Office of Homeland Security and Emergency Preparedness, through consultation with the secretary of the Louisiana Department of Health, shall coordinate all matters pertaining to the public health emergency response of the state. The Governor's Office of Homeland Security and Emergency Preparedness, through consultation with the secretary of the Louisiana Department of Health, shall have primary jurisdiction, responsibility and authority for:

(1) Planning and executing public health emergency assessment, mitigation, preparedness response, and recovery for the state.

(2) Coordinating public health emergency response between the state and local authorities.

(3) Collaborating with relevant federal government authorities, elected officials of other states, private organizations or companies.

(4) Coordinating recovery operations and mitigation initiatives subsequent to public health emergencies.

(5) Organizing public information activities regarding public health emergency response operations.

F. Identification.

(1) After the declaration of a state of public health emergency, special identification for all public health personnel working during the emergency shall be issued as soon as possible.

(2) The identification shall indicate the authority of the bearer to exercise public health functions and emergency powers during the state of public health emergency.

(3) Public health personnel shall wear the identification in plain view.

G. Providing for promulgation of rules and protocol for the evacuation or sheltering in place of nursing homes in the event of an oncoming hurricane.

(1) The Louisiana Department of Health, in consultation with the Governor's Office of Homeland Security and Emergency Preparedness, shall promulgate rules by April 1, 2007, pursuant to the Administrative Procedure Act, which provide criteria for evacuation of nursing homes or sheltering in place during a hurricane. In promulgating such rules, the Louisiana Department of Health shall consider distinct properties and characteristics of locales including but not limited to drainage, elevation and canals, site specific surveys of nursing homes, storm surge, and the forecasted severity of the hurricane. Nothing herein shall relieve a nursing home of the duties, responsibilities, and obligations set forth in R.S. 40:2009.25, or set forth in any law, standard, rule, or regulation.

(2) If a nursing home determines that it should evacuate, and the nursing home has residents with medically complex conditions who are unable to be transported for which the nursing home is unable to find satisfactory placement, the Louisiana Department of Health shall assist such nursing homes to arrange placement of those residents in nearby hospitals or assist the nursing homes with other arrangements for their safekeeping, including sheltering in place. In the event such space is not available, the Louisiana Department of Health shall transmit the request for assistance to the Federal Emergency Management Agency or its successor. For purposes of this Subsection, residents with medically complex conditions shall be defined as those residents who:

(a) Are receiving the following care and services:

(i) Tracheotomy or respirator care.

(ii) Stage III or IV decubitus ulcer care.

(iii) Kidney dialysis.

(iv) Intravenous therapy.

(v) Comatose care.

(vi) Other care and services as provided for in promulgated rules; and

(b) Are likely to significantly deteriorate during an evacuation.

(3) If a nursing home determines that it should evacuate and is unable to proceed to its sheltering host site required under R.S. 40:2009.25, the nursing home or the Louisiana Nursing Home Association shall notify the Department of Services in its capacity as Emergency Support Function 6 primary lead agency and request assistance in identifying available shelter sites that best meet the needs of the resident. The state shall attempt to assist the nursing home in locating shelter space to the best of its ability based on available shelter space and in lieu thereof shall transmit the request to the Federal Emergency Management Agency or its successor.

(4) If a nursing home determines that it should evacuate and encounters problems with obtaining transportation from its transportation service provider required under R.S. 40:2009.25, the nursing home shall notify its local or parish office of homeland security and emergency preparedness and ask for assistance with transportation. If the local or parish office of homeland security and emergency preparedness is unable to assist the nursing home in obtaining transportation, the local or parish office of homeland security and emergency preparedness shall notify the Governor's Office of Homeland Security and Emergency Preparedness which shall task the request to the appropriate emergency support function. The state shall attempt to secure transportation to the best of its ability based on available transportation assets and in lieu thereof shall transmit the request to the Federal Emergency Management Agency or its successor.

(5) Nursing homes required to participate in a mandatory evacuation as directed by the appropriate parish or state official or which act as host shelter sites shall submit their costs directly related to the evacuation and temporary sheltering of their residents to the Louisiana Department of Health. The Louisiana Department of Health shall seek reimbursement on behalf of the nursing homes from the Federal Emergency Management Agency or its successor to the extent such costs are reimbursable under the Stafford Act or the regulations promulgated thereunder. Nursing homes shall provide documentation of these costs to the Louisiana Department of Health. The state shall not be liable or otherwise responsible unless there has been a change to the state Medicaid plan approved by the Center for Medicare and Medicaid Services that provides for facility specific reimbursement for documented and allowable costs of evacuation or sheltering, for reimbursement to a nursing home for any cost incurred by the nursing home for evacuation and sheltering of the nursing home's residents. The secretary of the Louisiana Department of Health shall submit a Medicaid state plan amendment that provides for the facility specific reimbursement for documented and allowable costs of evacuation or sheltering of a Medicaid certified nursing home's residents to the Centers for Medicare and Medicaid Services no later than January 1, 2007. The state shall be reimbursed by any nursing home for all costs incurred by the state for the evacuation and sheltering of the nursing home's residents less any reimbursement received by the state from other sources for purposes of evacuating and sheltering said nursing home's residents.

(6) Nothing herein shall preclude a nursing home from giving notice of the impending evacuation to local next of kin who have previously stated that they would recover the nursing home resident and assume responsibility for their care in the event of an evacuation.

Acts 2003, No. 1206, §1; Acts 2006, 1st Ex. Sess., No. 35, §§1, 8, eff. March 1, 2006; Acts 2006, No. 442, §3, eff. June 15, 2006; Acts 2006, No. 540, §1, eff. June 22, 2006.



RS 29:767 - Enforcement of a declaration of public health emergency

§767. Enforcement of a declaration of public health emergency

The director of the Governor's Office of Homeland Security and Emergency Preparedness may, pursuant to the Administrative Procedure Act, adopt such rules and regulations as are necessary to implement his authority under the provisions of this Chapter and such authority as the governor shall designate to him pursuant to the provisions of this Chapter and the Louisiana Homeland Security and Emergency Assistance and Disaster Act, as amended (R.S. 29:721 et seq.).

Acts 2003, No. 1206, §1; Acts 2006, 1st Ex. Sess., No. 35, §1, eff. March 1, 2006; Acts 2006, No. 442, §3, eff. June 15, 2006.



RS 29:768 - Termination of declaration of public health emergency

§768. Termination of declaration of public health emergency

A. The state of public health emergency shall continue until the governor finds that the threat of danger has passed or the disaster or emergency has been dealt with to the extent that the emergency conditions no longer exist and terminates the state of public health or emergency by executive order or proclamation, but no state of public health emergency may continue for longer than thirty days unless renewed by the governor.

B. The legislature, in consultation with the public health authority, by a petition signed by a majority of the surviving members of either house, may terminate a state of public health emergency at any time. This petition terminating the public health emergency may establish a period during which no other declaration of public health emergency may be issued. Thereupon, the governor shall issue an executive order or proclamation ending the state of public health or emergency.

Acts 2003, No. 1206, §1.



RS 29:769 - Special powers during a state of public health emergency; control of property

§769. Special powers during a state of public health emergency; control of property

A. Emergency measures concerning facilities and materials. The Governor's Office of Homeland Security and Emergency Preparedness, in consultation with the secretary of the Louisiana Department of Health, and state, regional and local public health emergency agencies, may exercise, in accordance with such declaration of public health emergency and for such period as the state of public health emergency exists, the following powers over facilities and materials:

(1) To close, direct and compel evacuation of, or to decontaminate or cause to be decontaminated any facility of which there is a reasonable cause to believe that it may endanger the public health.

(2) To decontaminate or cause to be decontaminated, or destroy any material of which there is reasonable cause to believe that it may endanger the public health.

B. Access to and control of facilities and property. The Governor's Office of Homeland Security and Emergency Preparedness, in consultation with the secretary of the Louisiana Department of Health and state, regional and local public health emergency agencies, may exercise, in accordance with such declaration of public health emergency and for such period as the state of public health emergency exists, the following powers concerning facilities, materials, roads, and public areas.

(1) To procure, by appropriation or otherwise, construct, lease, transport, store, maintain, renovate, or distribute materials and facilities as may be reasonable and necessary to respond to the public health emergency, with the right to take immediate possession thereof. Such materials and facilities include but are not limited to:

(a) Communication devices.

(b) Carriers.

(c) Real estate.

(d) Fuels.

(e) Food and clothing.

(2) Provision of services or use of a health care facility. In accordance with Annex M of the State Emergency Operations Plan and the State Weapons of Mass Destruction Plan, health care facilities are to coordinate the medical care reasonable and necessary to respond to the declared public health emergency.

(3) In accordance with R.S. 40:10 and as may be reasonable and necessary to respond to a state of public health emergency, the state health officer may employ any means to control the use of food, fuel, clothing, and other commodities. The following meanings shall apply:

(a) "Any means" includes rationing, quotas, allocations, prohibitions of shipments, or other means.

(b) "Control" includes inspect, restrict or regulate.

(c) "Use" includes sale, dispensing, distribution and transportation.

C. Safe disposal of infectious waste. The public health authority may exercise, for such period as the state of public health emergency exists, the following powers regarding the safe disposal of infectious waste:

(1) To adopt and enforce measures to provide for safe disposal of infectious waste, as may be reasonable and necessary to respond to the public health emergency. Such measures may include but are not limited to:

(a) Collection.

(b) Storage.

(c) Handling.

(d) Destruction.

(e) Treatment.

(f) Transportation.

(g) Disposal of infectious waste.

(2) Control of facilities.

(a) To require any business or facility authorized to collect, store, handle, destroy, retreat, transport, and dispose of infectious waste, and any landfill business or other such property, to accept infectious waste, or provide services or the use of the business, facility, or property if such action is reasonable and necessary to respond to the public health emergency as a condition of licensure, authorization, or the ability to continue to do business in the state as such a business or facility.

(b) The use of the business, facility, or property may include transferring the management and supervision of such business, facility, or property to the public health authority for a limited or unlimited period of time, but shall not exceed the termination of the declaration of a state of public health emergency.

(3) Use of facilities. To appropriate or otherwise procure the following, as may be reasonable and necessary to respond to the public health emergency, with the right to take immediate possession of:

(a) Any business or facility authorized to collect, store, handle, destroy, treat, transport, or dispose of infectious waste.

(b) Any landfill business or other such property.

D. Safe disposal of human remains. The office of public health may, for such period as the state of public health emergency exists, exercise control over the disposal of human remains, as provided for in regulations promulgated in accordance with R.S. 49:950 et seq.

E. Temporary registration of health care professionals. Any board or commission placed within the Louisiana Department of Health by R.S. 36:259(E), (R), (EE), and (GG) may exercise during such period as the declared state of public health emergency exists, the power reasonably necessary to issue temporary registrations to health care providers licensed, certified, or registered in another jurisdiction of the United States whose licenses, certifications, or registrations are current and unrestricted and in good standing in such jurisdictions. The boards and commissions may promulgate rules creating an expedited emergency process for issuance of emergency temporary registrations. Such temporary registrations may be granted for a period of not more than sixty days at the discretion of the board or commission, with the possible extension of up to two additional sixty-day periods as determined appropriate and necessary by the board or commission. The temporary registrants shall register with the respective board or commission prior to providing professional services in this state. Rules promulgated pursuant to the provisions of this Section may, at the discretion of the board or commission, provide that the temporary registrants shall only be allowed to provide gratuitous services specified by the board or commission, or its designee for such purpose. Within thirty days after June 2, 2006, each such board or commission shall file an emergency plan with the department for processes related to registration of health care providers licensed, certified, or registered in another jurisdiction of the United States responding to the public health emergency.

Acts 2003, No. 1206, §1; Acts 2006, 1st Ex. Sess., No. 35, §8, eff. March 1, 2006; Acts 2006, No. 207, §1, eff. June 2, 2006; Acts 2006, No. 442, §3, eff. June 15, 2006.



RS 29:770 - Public information regarding a public health emergency

§770. Public information regarding a public health emergency

A. Dissemination of information.

(1) In addition to the information provided in the declaration of a state of public health emergency as set out in R.S. 29:766(B), the secretary of the Louisiana Department of Health or his designee shall inform the public how to protect themselves during a state of public health emergency, and what actions are being taken to control the emergency.

(2) Means of dissemination. The secretary of the Louisiana Department of Health or his designee shall provide information by all available and reasonable means calculated to bring the information promptly to the attention of the general public.

(3) Languages. If the secretary of the Louisiana Department of Health or his designee has reason to believe there are large numbers of people of the state who lack sufficient skills in English to understand the information, the public health authority shall make reasonable efforts to provide the information in the primary languages of those people as well as in English.

(4) Access. The provision of information shall be made in a manner accessible to individuals with disabilities.

B. Access to mental health support personnel.

(1) During a declaration of a state of public health emergency, the secretary of the Louisiana Department of Health or his designee shall provide information about and referrals to mental health support personnel to address psychological responses to the public health emergency.

(2) After a declaration of a state of public health emergency, the secretary of the Louisiana Department of Health or his designee shall provide information about and referrals to mental health support personnel to address psychological responses to the public health emergency.

Acts 2003, No. 1206, §1.



RS 29:771 - Miscellaneous

§771. Miscellaneous

A. Financing of the public health emergency shall be accomplished pursuant to R.S. 29:731.

B. Liability.

(1) State immunity. State immunity shall be determined in accordance with R.S. 29:735, which shall be applicable to this Chapter.

(2) Private liability.

(a) During a state of public health emergency, any person owning or controlling real estate or other premises who voluntarily and without compensation grants a license or privilege, or otherwise permits the designation or use of the whole or any part or parts of such real estate or premises for the purpose of sheltering persons, together with that person's successors in interest, if any, shall not be civilly liable for negligently causing the death of, or injury to, any person on or about such real estate or premises under such license, privilege, or other permission, or for negligently causing loss of, or damage to, the property of such person.

(b) During a state of public health emergency, any private person, firm or corporation and employees and agents of such person, firm or corporation in the performance of a contract with, and under the direction of the state or its political subdivisions under the provisions of this Chapter shall not be civilly liable for causing the death of, or injury to, any person or damage to any property except in the event of gross negligence or willful misconduct.

(c) During a state of public health emergency, any health care providers shall not be civilly liable for causing the death of, or, injury to, any person or damage to any property except in the event of gross negligence or willful misconduct.

(d) During a state of public health emergency, any private person, firm or corporation and employees and agents of such person, firm or corporation, who renders assistance or advice at the request of the state or its political subdivisions under the provisions of this Chapter shall not be civilly liable for causing the death of, or injury to, any person or damage to any property except in the event of gross negligence or willful misconduct.

(e) The immunities provided in this Subsection shall not apply to any private person, firm, or corporation or employees and agents of such person, firm, or corporation whose act or omission caused in whole or in part the public health emergency and who would otherwise be liable therefor.

C. Compensation

(1) Taking. Compensation for property shall be made only if private property is lawfully taken or appropriated by a public health authority for its temporary or permanent use during a state of public health emergency declared by the governor pursuant to this Chapter.

(2) Actions. Any action against the state with regard to the payment of compensation shall be brought in the courts of this state in accordance with existing court laws and rules, or any such rules that may be developed by the courts for use during a state of public health emergency.

(3) Amount. The amount of compensation shall be calculated in the same manner as compensation due for taking of property pursuant to non-emergency expropriation procedures, as provided in R.S. 48:441 through 460, except that the amount of compensation calculated for items obtained under R.S. 29:769, shall be limited to the costs incurred to produce the item.

Acts 2003, No. 1206, §1.



RS 29:772 - Exclusion

§772. Exclusion

R.S. 29:736 shall apply to this Chapter.

Acts 2003, No. 1206, §1.



RS 29:781 - Short title

CHAPTER 10. UNIFORM EMERGENCY VOLUNTEER

HEALTH PRACTITIONERS ACT

§781. Short title

This Chapter may be cited as the "Uniform Emergency Volunteer Health Practitioners Act".

Acts 2009, No. 397, §1.



RS 29:782 - Definitions

§782. Definitions

As used in this Chapter the following words, terms, and phrases shall have the meaning ascribed to them in this Section, unless the context clearly indicates a different meaning:

(1) "Affiliate" means a person that directly or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, another person.

(2) "Declared emergency" means an event or condition that constitutes an emergency as defined in R.S. 29:723 or 727(D), or a public health emergency as defined in R.S. 29:762, and which has been the subject of an emergency declaration. The services authorized by this Chapter may be continued for up to thirty days following termination of a public health emergency if the Louisiana Department of Health deems that the need for such services continues to exist.

(3) "Disaster preparedness or relief organization" means an entity that provides emergency preparedness services or disaster relief services that include health services provided by volunteer health practitioners, and that meets either of the following:

(a) Is designated or recognized as a provider of those services pursuant to a disaster response and recovery plan adopted by an agency of the federal government or by the Governor's Office of Homeland Security and Emergency Preparedness or the Louisiana Department of Health.

(b) Regularly plans and conducts its activities in coordination with an agency of the federal government or with the Governor's Office of Homeland Security and Emergency Preparedness or the Louisiana Department of Health.

(4) "Emergency declaration" means a declaration of emergency issued by the governor under the authority of R.S. 29:724 or R.S. 29:766 or by any other official under the authority of R.S. 29:727(D).

(5) "Emergency Management Assistance Compact" means the interstate compact approved by the United States Congress by Public Law No. 104-321, 110 Stat. 3877.

(6) "Entity" means a person other than an individual.

(7) "Health facility" means an entity licensed under the laws of this or another state to provide health services.

(8) "Health practitioner" means an individual licensed under the laws of this or another state to provide health services.

(9) "Health services" means the provision of treatment, care, advice or guidance, or other services, or supplies, related to the health or death of individuals or human populations, to the extent necessary to respond to a declared emergency, including:

(a) The following, concerning the physical or mental condition or functional status of an individual or affecting the structure or function of the body:

(i) Preventive, diagnostic, therapeutic, rehabilitative, maintenance, or palliative care.

(ii) Counseling, assessment, procedures, or other services.

(b) Sale or dispensing of a drug, a device, equipment, or another item to an individual in accordance with a prescription.

(c) Funeral, cremation, cemetery, or other mortuary services.

(10) "Host entity" means an entity operating in this state which uses volunteer health practitioners to respond to an emergency.

(11) "License" means authorization by a state to engage in health services that are unlawful without the authorization. The term includes authorization under the laws of this state to an individual to provide health services based upon a national certification issued by a public or private entity.

(12) "License in good standing" or "licensed and in good standing" means a current, unrestricted license or other authority issued by the professional licensing authority of another state to provide the health services sought or to be rendered in this state during a declared emergency.

(13) "Person" means an individual, corporation, business trust, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(14) "Secure registration card" means a secure form of identification which meets the following criteria:

(a) Is built on nationally recognized standards-based security features and enrollment vetting and issuance processes.

(b) Contains the name of the health practitioner and his license status and may contain other verified information.

(c) Has been issued or sponsored by a licensing authority of any state or by a disaster preparedness or relief organization in conjunction with a registration system that complies with R.S. 29:785.

(15) "Scope of practice" means the extent of the authorization to provide health services granted to a health practitioner by a license issued to the practitioner in the state in which the principal part of the practitioner's services are rendered, including any conditions imposed by the licensing authority.

(16) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(17) "State licensing authority" means a professional licensing board, agency, or commission with authority to license health practitioners in this state to provide the health services proposed to be provided by a volunteer health practitioner in response to a declared emergency, and which shall have administrative disciplinary jurisdictional authority over volunteer health practitioners with respect to their offering or provision of such health services in the state.

(18) "Volunteer health practitioner" means a health practitioner who provides health services in this state for a host entity, whether or not the practitioner receives compensation for those services so long as the person who receives the health services does not pay and is not asked to pay directly or indirectly for the health services. The term does not include a practitioner who receives compensation pursuant to a preexisting employment relationship with a host entity or affiliate which requires the practitioner to provide health services in this state, unless the practitioner is not a resident of this state and is employed by a disaster preparedness or relief organization providing services in this state while an emergency declaration is in effect. The term does not include a practitioner who only provides veterinary services.

Acts 2009, No. 397, §1.



RS 29:783 - Applicability to volunteer health practitioners

§783. Applicability to volunteer health practitioners

This Chapter applies to volunteer health practitioners registered with a registration system that complies with R.S. 29:785 and who provide health services in this state for a host entity while an emergency declaration is in effect.

Acts 2009, No. 397, §1.



RS 29:784 - Regulation of services during emergency

§784. Regulation of services during emergency

A. While an emergency declaration is in effect, the Louisiana Department of Health may limit, restrict, or otherwise regulate:

(1) The duration of practice by volunteer health practitioners.

(2) The geographical areas in which volunteer health practitioners may practice.

(3) The types of volunteer health practitioners who may practice.

(4) Any other matters necessary to coordinate effectively the provision of health services during the emergency.

B. An order issued pursuant to Subsection A of this Section may take effect immediately and shall be promulgated as an emergency rule as provided in R.S. 49:953.

C. A host entity that uses volunteer health practitioners to provide health services in this state shall:

(1) Consult and coordinate its activities with the Louisiana Department of Health, to the extent practical, to provide for the efficient and effective use of volunteer health practitioners.

(2) Verify the identity of the volunteer health practitioner.

(3) Confirm that the volunteer health practitioner is registered with a registration system that complies with R.S. 29:785.

(4) Confirm that the registration system has verified the accuracy of information concerning whether a health practitioner meets the requirements of R.S. 29:786.

(5) Confirm that the volunteer health practitioner has not had a license revoked, suspended, or placed under the terms, conditions, or restrictions in any state according to the National Practitioner Data Bank which shall be queried before the volunteer health practitioner is permitted to begin work or as soon thereafter as is possible under the circumstances.

(6) Notify the appropriate state licensing authority of any adverse action against the volunteer's privileges.

(7) Comply with any laws relating to the management of emergency health services.

D. A host entity is not required to use the services of a volunteer health practitioner even if the practitioner is registered with a registration system that indicates that the practitioner holds a license in good standing.

E. A secure registration card shall satisfy the requirements of Paragraphs (C)(2), (3), and (4) of this Section and may be used for verification of credentials by a host entity while an emergency declaration is in effect.

Acts 2009, No. 397, §1.



RS 29:785 - Volunteer health practitioner registration systems

§785. Volunteer health practitioner registration systems

A. To qualify as a volunteer health practitioner registration system, a system shall:

(1) Accept applications for the registration of volunteer health practitioners before or during an emergency.

(2) Include information about the license in good standing of health practitioners which is accessible by authorized persons.

(3) Be capable of verifying the accuracy of information concerning whether a health practitioner meets the requirements of R.S. 29:786.

(4) Meet one of the following conditions:

(a) Be an emergency system for advance registration of volunteer health care practitioners established by a state and funded through the Department of Health and Human Services under Section 3191 of the Public Health Services Act, 42 U.S.C. 247d-7b.

(b) Be a local unit consisting of trained and equipped emergency response, public health, and medical personnel formed pursuant to Section 2801 of the Public Health Services Act, 42 U.S.C. 300hh.

(c) Be operated by or under the direction of one of the following:

(i) A disaster preparedness or relief organization.

(ii) A state licensing authority.

(iii) A national or regional association of licensing boards or health practitioners.

(iv) A health facility that provides comprehensive inpatient and outpatient health care services, including but not limited to a tertiary care and teaching hospital.

(v) A governmental entity.

(d) Be designated by the Louisiana Department of Health as a registration system for purposes of this Chapter.

B. Upon request of the Governor's Office of Homeland Security and Emergency Preparedness, the Louisiana Department of Health, a state licensing authority, or a host entity in this state or a similarly authorized entity in another state, a registration system located in this state shall notify the entity of the identities of the volunteer health practitioners registered with it and whether the practitioners are licensed and in good standing.

Acts 2009, No. 397, §1.



RS 29:786 - Recognition of volunteer health practitioners licensed in other states

§786. Recognition of volunteer health practitioners licensed in other states

A. While an emergency declaration is in effect, a volunteer health practitioner, registered with a registration system that complies with R.S. 29:785 and licensed and in good standing in the state upon which the practitioner's registration is based, may practice in this state to the extent authorized by this Chapter as if the practitioner were licensed in this state.

B. A volunteer health practitioner qualified under Subsection A of this Section is not entitled to the protections of this Chapter and shall not be authorized to practice in this state if any license of the practitioner is suspended, revoked, or subject to an agency order limiting or restricting practice privileges, or has been voluntarily terminated under threat of sanction.

C. Each health practitioner who provides health services in this state pursuant to authority of the Emergency Management Assistance Compact shall register with a registration system that complies with R.S. 29:785 as a volunteer health practitioner authorized to provide health services in this state pursuant to the Emergency Management Assistance Compact.

Acts 2009, No. 397, §1.



RS 29:787 - No effect on credentialing and privileging

§787. No effect on credentialing and privileging

A. In this Section the following terms shall have the following meanings:

(1) "Credentialing" means obtaining, verifying, and assessing the qualifications of a health practitioner to provide treatment, care, or services in or for a health facility.

(2) "Privileging" means the authorizing by an appropriate authority of a health practitioner to provide specific treatment, care, or services at a health facility subject to limits based on factors that include license, education, training, experience, competence, health status, and specialized skill.

B. This Chapter does not affect credentialing or privileging standards of a health facility and does not preclude a health facility from waiving or modifying those standards while an emergency declaration is in effect.

Acts 2009, No. 397, §1.



RS 29:788 - Provision of volunteer health services; administrative sanctions

§788. Provision of volunteer health services; administrative sanctions

A. Subject to Subsections B and C of this Section, a volunteer health practitioner shall adhere to the scope of practice for a similarly licensed practitioner established by the licensing provisions, practice acts, or other laws of this state.

B. Except as otherwise provided in Subsection C of this Section, this Chapter does not authorize a volunteer health practitioner to provide services that are outside the practitioner's scope of practice, even if a similarly licensed practitioner in this state would be permitted to provide the services.

C. The Louisiana Department of Health, or a state licensing authority may modify or restrict the health services that volunteer health practitioners may provide pursuant to this Chapter. An order under this Subsection may take effect immediately, without prior notice or comment, and is not a rule within the meaning of R.S. 49:950 et seq.

D. A host entity may restrict the health services that a volunteer health practitioner may provide pursuant to this Chapter.

E. A volunteer health practitioner shall not be deemed to engage in unauthorized practice unless the practitioner has reason to know of any limitation, modification, or restriction under this Section or that a similarly licensed practitioner in this state would not be permitted to provide the services. A volunteer health practitioner shall be deemed to know of a limitation, modification, or restriction or that a similarly licensed practitioner in this state would not be permitted to provide a service if either of the following conditions is met:

(1) The practitioner knows the limitation, modification, or restriction exists or that a similarly licensed practitioner in this state would not be permitted to provide the service.

(2) From all the facts and circumstances known to the practitioner at the relevant time, a reasonable person would conclude that the limitation, modification, or restriction exists or that a similarly licensed practitioner in this state would not be permitted to provide the service.

F. In addition to the authority granted by the laws of this state other than this Chapter to regulate the conduct of health practitioners, a state licensing authority for due cause under its applicable laws and rules:

(1) May impose administrative sanctions upon a health practitioner licensed in this state for conduct outside of this state in response to an out-of-state emergency.

(2) May impose administrative sanctions upon a practitioner not licensed in this state for conduct in this state in response to an in-state emergency.

(3) Shall report any administrative sanctions imposed upon a practitioner licensed in another state to the appropriate licensing board or other disciplinary authority in any other state in which the practitioner is known to be licensed.

G. In determining whether to impose administrative sanctions under Subsection F of this Section, a state licensing authority shall consider the circumstances in which the conduct took place, including any exigent circumstances, and the practitioner's scope of practice, education, training, experience, and specialized skill.

H. Administrative sanctions may be determined and ordered by the president of a state licensing authority or by his designee.

I. Administrative sanctions may include but are not limited to the restriction, suspension, or revocation of authority to provide health services in this state.

J. Any administrative sanction imposed on the authority of a health practitioner to practice during a declared emergency under the provisions of this Chapter shall be carried out as provided in this Subsection.

(1) Registration to provide health services in this state during a declared emergency shall constitute and operate as an authorization and consent by a volunteer health practitioner to the following:

(i) Submission to the jurisdiction of the state licensing authority in all matters set forth in its practice act, rules and all applicable laws of this state.

(ii) To produce documents, records, and materials and appear before the state licensing authority or its designee upon request.

(iii) Immediately restrict or cease, desist, and withdraw from providing health services in this state upon notification by the state licensing authority of a restriction, suspension, or revocation of authority to provide such services.

(iv) Designate and appoint the voluntary health practitioner registration system providing notice of registration to the state licensing authority, or a host entity, hospital, or affiliate for or at which he or she may be providing services, to receive any notice of administrative sanction provided by a state licensing authority under the provisions of this Chapter or otherwise.

(2) Any notice under this Chapter, to be effective, may be provided orally, in writing, electronically, or by any other means practical under the circumstances, to either the health practitioner, volunteer health practitioner registration system providing notification of registration to the state licensing authority, a host entity, or a hospital or affiliate for or at which the health practitioner may be providing services.

(3) All rights to a hearing on administrative sanctions imposed by a state licensing authority shall be held in abeyance until no less than thirty days after the termination of the declared emergency.

(4) A health practitioner may request an explanation for administrative sanctions on his or her authority to practice or a hearing by the state licensing authority or both, following termination of the emergency declaration, or as otherwise may be provided by applicable emergency orders.

(5) In the event a hearing is not requested within sixty days following the date of termination of the emergency declaration, or as otherwise may be provided by applicable emergency orders, administrative sanctions imposed by the state licensing authority shall be deemed to constitute a final order or decision of such licensing authority.

Acts 2009, No. 397, §1.



RS 29:789 - Relation to other laws

§789. Relation to other laws

A. The provisions of this Chapter do not limit rights, privileges, or immunities provided to volunteer health practitioners by laws other than this Chapter. Except as otherwise provided in Subsection B of this Section, the provisions of this Chapter do not affect requirements for the use of health practitioners pursuant to the Emergency Management Assistance Compact.

B. The governor or the Governor's Office of Homeland Security and Emergency Preparedness, pursuant to the Emergency Management Assistance Compact, may incorporate into the emergency forces of this state volunteer health practitioners who are not officers or employees of this state, a political subdivision of this state, or a municipality or other local government within this state.

Acts 2009, No. 397, §1.



RS 29:790 - Regulatory authority

§790. Regulatory authority

The Louisiana Department of Health, and state licensing authorities may promulgate rules in accordance with the Administrative Procedure Act to implement this Chapter. In doing so, the Louisiana Department of Health and state licensing authorities shall also consult with and consider rules promulgated by similarly empowered agencies in other states to promote uniformity of application of this Chapter and make the emergency response systems in the various states reasonably compatible.

Acts 2009, No. 397, §1.



RS 29:791 - Limitations on civil liability for volunteer health practitioners; vicarious liability

§791. Limitations on civil liability for volunteer health practitioners; vicarious liability

A. Subject to Subsection C of this Section, a volunteer health practitioner who provides health services pursuant to this Chapter shall not be liable for damages for an act or omission of the practitioner in providing those services.

B. No person shall be vicariously liable for damages for an act or omission of a volunteer health practitioner if the practitioner is not liable for the damages under Subsection A of this Section.

C. This Section shall not limit the liability of a volunteer health practitioner for any of the following:

(1) Willful misconduct or wanton, grossly negligent, reckless, or criminal conduct.

(2) An intentional tort.

(3) A breach of contract.

(4) A claim asserted by a host entity or by an entity located in this or another state which employs or uses the services of the practitioner.

(5) An act or omission relating to the operation of a motor vehicle, vessel, aircraft, or other vehicle.

D. No person that, pursuant to this Chapter, operates, uses, or relies upon information provided by a volunteer health practitioner registration system shall be liable for damages for an act or omission relating to that operation, use, or reliance unless the act or omission is an intentional tort or is willful misconduct or wanton, grossly negligent, reckless, or criminal conduct.

E. In addition to the protections provided in Subsection A of this Section, a volunteer health practitioner who provides health services pursuant to this Chapter is entitled to all the rights, privileges, or immunities provided by other laws of this state.

F. The limitations on liability provided in this Section shall only be effective during the time period set forth in the initial declaration and shall be retroactive to the precipitating event requiring the declaration of disaster or public emergency and for a period of thirty days following the end of the initial declared state of emergency. However, if prior to the expiration of thirty days following the end of the initial declared state of emergency, the governor specifically declares that a public health emergency continues to exist as defined in R.S. 29:762, the limitations on liability shall continue to remain in effect during the time period established by the governor in a declaration issued pursuant to R.S. 29:766.

Acts 2009, No. 397, §1.



RS 29:792 - Uniformity of interpretation

§792. Uniformity of interpretation

This Chapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

Acts 2009, No. 397, §1.






TITLE 30 - Minerals, Oil, and Gas and Environmental Quality

RS 30:1 - TITLE 30 MINERALS, OIL, AND GAS AND

TITLE 30

MINERALS, OIL, AND GAS AND

ENVIRONMENTAL QUALITY

SUBTITLE I. MINERALS, OIL, AND GAS

CHAPTER 1. COMMISSIONER OF CONSERVATION

PART I. DEPARTMENT OF CONSERVATION

§1. Department established; appointment of commissioners; term; vacancies; jurisdiction; salary

A. There is established the state Department of Conservation, hereinafter referred to as the department. The department shall be directed and controlled by a commissioner of conservation, who shall be appointed by the governor, with the consent of the Senate, for a term of four years. In case of vacancy for any cause the governor shall, with consent of the Senate, fill the office by appointment for the unexpired term.

B. Notwithstanding the provisions of any other law to the contrary, the salary of the commissioner of conservation shall be fixed by the governor.

C. All natural resources of the state not within the jurisdiction of other state departments or agencies are within the jurisdiction of the department.

D. The disposal of any waste product into the subsurface by means of a disposal well and the regulation of all surface and storage waste facilities incidental to oil and gas exploration and production, shall be within the jurisdiction of the department.

Amended by Acts 1959, No. 100, §1; Acts 1965, No. 53, §3; Acts 1970, No. 20, §1; Acts 1975, No. 388, §1; Acts 1976, No. 116, §1; Acts 1976, No. 122, §1; Acts 1978, No. 681, §1, eff. July 12, 1978; Acts 1979, No. 379, §1.



RS 30:2 - Waste of oil or gas prohibited

§2. Waste of oil or gas prohibited

Waste of oil or gas as defined in this chapter is prohibited.



RS 30:3 - Definitions

§3. Definitions

Unless the context otherwise requires, the words defined in this Section have the following meaning when found in this Chapter:

(1) "Commissioner" means the Commissioner of Conservation of the State of Louisiana.

(2) "Field" means the general area which is underlaid or appears to be underlaid by at least one pool. It includes the underground reservoir or reservoirs containing crude petroleum oil or natural gas or both. The words "field" and "pool" mean the same thing when only one underground reservoir is involved; however, "field" unlike "pool", may relate to two or more pools.

(3) "Gas" means all natural gas, including casinghead gas, and all other hydrocarbons not defined as oil in Paragraph (7) of this Section.

(4) "Illegal gas" means gas which has been produced within the state from any well in excess of the amount allowed by any rule, regulation, or order of the commissioner, as distinguished from gas produced within the state not in excess of the amount so allowed by any rule, regulation, or order, which is "legal gas."

(5) "Illegal oil" means oil which has been produced within the state from any well in excess of the amount allowed by any rule, regulation, or order of the commissioner, as distinguished from oil produced within the state not in excess of the amount so allowed by any rule, regulation, or order, which is "legal oil."

(6) "Illegal product" means any product of oil or gas, any part of which was processed or derived, in whole or in part, from illegal oil or illegal gas or from any product thereof, as distinguished from "legal product," which is a product processed or derived to no extent from illegal oil or illegal gas.

(7) "Oil" means crude petroleum oil, and other hydrocarbons, regardless of gravity, which are produced at the well head in liquid form by ordinary production methods.

(8) "Owner" means the person, including operators and producers acting on behalf of the person, who has or had the right to drill into and to produce from a pool and to appropriate the production either for himself or for others.

(9) "Person" means any natural person, corporation, association, partnership, receiver, tutor, curator, executor, administrator, fiduciary, or representative of any kind.

(10) "Pool" means an underground reservoir containing a common accumulation of crude petroleum oil or natural gas or both. Each zone of a general structure which is completely separated from any other zone in the structure is covered by the term "pool" as used in this Chapter. However, to promote the development and production of marginally commercial sands, a zone may contain one or more common accumulations and the overall stratigraphic interval of the zone may be considered and treated as a pool for all purposes of this Chapter.

(11) "Producer" means the owner of a well capable of producing oil or gas or both.

(12) "Product" means any commodity made from oil or gas. It includes refined crude oil, crude tops, topped crude, processed crude petroleum, residue from crude petroleum, cracking stock, uncracked fuel oil, fuel oil, treated crude oil, residuum, gas oil, casinghead gasoline, natural gas gasoline, naphtha, distillate, gasoline, kerosene, benzine, wash oil, waste oil, blended gasoline, lubricating oil, blends or mixtures of oil with one or more liquid products or by-products derived from oil or gas, and blends or mixtures of two or more liquid products or by-products derived from oil or gas, whether hereinabove enumerated or not.

(13) "Solution mined cavern" means a cavity created within the salt stock by dissolution with water.

(14) "Solution mining injection well" means a well into which fluids, other than fluids associated with active drilling operations, are injected for extraction of minerals or energy.

(15) "Tender" means a permit or certificate of clearance for the transportation of oil, gas, or products, approved and issued or registered under the authority of the commissioner.

(16) "Waste", in addition to its ordinary meaning, means "physical waste" as that term is generally understood in the oil and gas industry. It includes:

(a) the inefficient, excessive, or improper use or dissipation of reservoir energy; and the location, spacing, drilling, equipping, operating, or producing of an oil or gas well in a manner which results, or tends to result, in reducing the quantity of oil or gas ultimately recoverable from a pool; and

(b) the inefficient storing of oil; the producing of oil or gas from a pool in excess of transportation or marketing facilities or of reasonable market demand; and the locating, spacing, drilling, equipping, operating, or producing of an oil or gas well in a manner causing, or tending to cause, unnecessary or excessive surface loss or destruction of oil or gas.

(c) The disposal, storage or injection of any waste product in the subsurface by means of a disposal well.

(17) "Waste product" means any liquid, sludge, effluent, semi-liquid or other substance resulting from any process, whether manufacturing or otherwise.

Amended by Acts 1976, No. 122, §2; Acts 1984, No. 768, §1; Acts 1993, No. 113, §1; Acts 2013, No. 368, §1.



RS 30:4 - Jurisdiction, duties, and powers of the assistant secretary; rules and regulations

§4. Jurisdiction, duties, and powers of the assistant secretary; rules and regulations

A. The commissioner has jurisdiction and authority over all persons and property necessary to enforce effectively the provisions of this Chapter and all other laws relating to the conservation of oil or gas.

B. The commissioner shall make such inquiries as he thinks proper to determine whether or not waste, over which he has jurisdiction, exists or is imminent. In the exercise of this power the commissioner has the authority to collect data; to make investigations and inspections; to examine properties, leases, papers, books, and records; to examine, survey, check, test, and gauge oil and gas wells, tanks, refineries, and modes of transportation; to hold hearings; to provide for the keeping of records and the making of reports; to require the submission of an emergency phone number by which the operator may be contacted in case of an emergency; and to take any action as reasonably appears to him to be necessary to enforce this Chapter.

C. The commissioner has authority to make, after notice and hearings as provided in this Chapter, any reasonable rules, regulations, and orders that are necessary from time to time in the proper administration and enforcement of this Chapter, including rules, regulations, or orders for the following purposes:

(1)(a)(i) To require the drilling, casing, and plugging of wells to be done in such a manner as to prevent the escape of oil or gas out of one stratum to another.

(ii) To prevent the intrusion of water into oil or gas strata.

(iii) To prevent the pollution of fresh water supplies by oil, gas, or salt water.

(iv) To require the plugging of each dry and abandoned well and the closure of associated pits, the removal of equipment, structures, and trash; and to otherwise require a general site cleanup of such dry and abandoned wells.

(v) To allow for transferrable plugging credits in lieu of the bond with security required by Subsection R of this Section in order to promote the plugging of orphaned oilfield sites and oilfield sites that have been inactive for at least five years. A plugging credit shall be issued for the plugging of orphaned oilfield sites and oilfield sites that have been inactive for at least five years, with the specific requirements and procedures for issuance, transfer, and acceptance of such credits to be developed by the commissioner. The regulations shall, at a minimum, provide criteria under which plugging credits may be earned, and require approval by the commissioner for the earning, using, banking, or selling of the plugging credits.

(b) Only an owner as defined in R.S. 30:3(8) shall be held or deemed responsible for the performance of any actions required by the commissioner.

(2) To require the making of reports showing the location of all oil and gas wells, and the filing of logs, electrical surveys, and other drilling records.

(3) To prevent wells from being drilled, operated, and produced in a manner to cause injury to neighboring leases or property.

(4) To prevent the drowning by water of any stratum or part thereof capable of producing oil or gas in paying quantities, and to prevent the premature and irregular encroachment of water which reduces, or tends to reduce, the total ultimate recovery of oil or gas from any pool.

(5) To require the operation of wells with efficient gas-oil ratios, and fix these ratios.

(6) To prevent blow outs, caving and seepage in the sense that conditions indicated by these terms are generally understood in the oil and gas business.

(7) To prevent fires.

(8) To identify the ownership of all oil or gas wells, producing leases, refineries, tanks, plants, structures, and all storage and transportation equipment and facilities.

(9) To regulate the shooting and chemical treatment of wells.

(10) To regulate secondary recovery methods, including the introduction of gas, air, water, or other substance into producing formations.

(11) To limit and prorate the production of oil or gas or both from any pool or field for the prevention of waste.

(12) To require, either generally or in or from particular areas, certificates of clearance or tenders in connection with the transportation of oil, gas, or any product.

(13) To regulate the spacing of wells and to establish drilling units, including temporary or tentative spacing rules and drilling units in new fields.

(14) To require interested persons to place uniform meters of a type approved by the commissioner wherever the commissioner designates on all pipelines, gathering systems, barge terminals, loading racks, refineries, or other places necessary or proper to prevent waste and the transportation of illegally produced oil or gas. These meters shall be under the supervision and control of the department of conservation. It shall be a violation of this Chapter, subject to the penalties provided in R.S. 30:18, for any person to refuse to attach or install a meter when ordered to do so by the commissioner, or in any way to tamper with the meters so as to produce a false or inaccurate reading, or to have any device through which the oil or gas can be passed around the meter, unless expressly authorized by written permit of the commissioner.

(15) To require that the product of all wells shall be separated into so many million cubic feet of gaseous hydrocarbons and barrels of liquid hydrocarbons, either or both, and accurately measured wherever separation takes place. Gaseous hydrocarbon measurement shall be corrected to ten ounces above atmospheric pressure. Liquid hydrocarbons shall be measured into barrels of forty-two gallons each. Both measurements shall be corrected to sixty degrees fahrenheit.

(16)(a) To regulate by rules, the drilling, casing, cementing, disposal interval, monitoring, plugging and permitting of disposal wells which are used to inject waste products in the subsurface and to regulate all surface and storage waste facilities incidental to oil and gas exploration and production, in such a manner as to prevent the escape of such waste product into a fresh groundwater aquifer or into oil or gas strata; may require the plugging of each abandoned well or each well which is of no further use and the closure of associated pits, the removal of equipment, structures, and trash, and other general site cleanup of such abandoned or unused well sites; and may require reasonable bond with security for the performance of the duty to plug each abandoned well or each well which is of no further use and to perform the site cleanup required by this Subparagraph. Only an owner as defined in R.S. 30:3(8) shall be held or deemed responsible for the performance of any actions required by the commissioner.

(b) Provided that before a permit to operate a new commercial operations' waste disposal well may be granted, a public hearing shall be held on the application for a permit, and shall fix the date, time, and place therefor. The operator or owner, prior to such public hearing, shall give public notice on three separate days within a period of thirty days prior to the public hearing, with at least five days between each publication of the notice, both in the official state journal and in the official journal of the parish in which the well is to be located, that application for a permit for a new commercial operations' waste disposal well has been made and that a public hearing on the matter will be held on the date and at the time and place which shall be stated in the public notice. The assistant secretary shall prescribe the form of the advertisement. In addition, the applicant for a permit shall place an advertisement in the same newspapers but not in the classified advertisement or public notice section of the newspapers, in a form which shall be not less than one-half page in size and printed in bold face type; which shall inform the public that application for a permit has been made for a new commercial operations' waste disposal well and that a public hearing, at which all interested persons are charged to be present and to present their views and which shall state the date, time, and place at which the meeting will be held. The content of both the public notice and the one-half page announcement or advertisement also shall include the name of the owner or operator; location of the proposed well, materials to be disposed in the well, a statement that comments may be sent to the assistant commissioner of the Office of Conservation prior to the public meeting, and the mailing address of the assistant secretary.

"Commercial operations" as defined in this Section pertains to those who dispose of waste materials off the site where produced by others. "Waste materials" is defined as any material, excluding drilling muds, produced waters and crude oil residues, for which no use or reuse is intended and which is to be discarded.

(c) To regulate the hours of operation of offsite treatment, storage and disposal facilities for waste material as defined in Subparagraph (b) of this Paragraph.

(17)(a) To regulate the construction design and operation of pipelines transmitting carbon dioxide to serve secondary and tertiary recovery projects for increasing the ultimate recovery of oil or gas, including the issuance of certificates of public convenience and necessity for pipelines serving such projects approved hereunder.

(b) No person shall exercise the right of expropriation under the laws of this state in connection with the construction or operation of such a carbon dioxide pipeline until the enhanced recovery project has been approved by the commissioner and a certificate of public convenience and necessity for the pipeline has been issued. If the enhanced recovery project is located in another state or jurisdiction, the commissioner's approval shall consist of confirmation that the applicable regulatory authority of that state or jurisdiction has approved or authorized the injection of carbon dioxide in association with such project.

D. The assistant secretary shall make, after notice and public hearing as provided in this Chapter, any reasonable rules, regulations, and orders that are necessary:

(1) To require that all pipelines, excluding field transmission, flow, and gathering lines; all wells; and associated structures, including any fittings, tie-overs, appliances, and equipment, which are constructed on state water bottoms pursuant to the grant of a right-of-way by the secretary of the Department of Natural Resources or the issuance of a lease by the State Mineral and Energy Board shall conform to the following provisions:

(a) The owner or operator of a pipeline constructed on a right-of-way granted on state water bottoms shall be responsible for burying the line to a depth consistent with regulations promulgated by the office of conservation and for maintaining it at said depth to the extent feasible and practical, as determined by the assistant secretary, taking into account the changes wrought by natural forces.

(b) Upon abandonment of a pipeline, well, or associated structure, the owner or operator thereof shall be responsible for removing any related object above the mudline which may unduly interfere with other uses of state waters or water bottoms, including navigation or fishing, or shall adequately mark it for the duration of the obstruction according to regulations of the United States Coast Guard and regulations promulgated by the assistant secretary. If necessary for environmental reasons or to prevent undue interference with other uses of state waters or water bottoms, the owner of an abandoned buried pipeline, well, or associated structure; an abandoned pipeline, well, or associated structure; or portions thereof shall cause removal of that which constitutes an obstruction or hazard to navigation or fishing, as determined necessary by the assistant secretary after a public hearing.

(c) If an inspection by the office of conservation discloses an exposed pipeline, the owner thereof shall be required to rebury the line at its original depth, to the extent feasible and practical, to remove the pipeline, or to install and maintain for the duration of the line adequate marking in accordance with rules and regulations of the United States Coast Guard, United States Corps of Engineers, and the office of conservation. The appropriate course for such remedial action shall be made by the commissioner after a public hearing taking into account environmental issues and other issues.

(d) If determined by the governor and the secretary of the Department of Natural Resources to be in the best interests of the state, the owner or operator of a pipeline, well, or associated structure shall not be required to have it removed but shall be required to adequately mark it for the duration of the obstruction according to regulations of the Coast Guard and of the assistant secretary.

(e) At regular intervals subsequent to the abandonment of any pipeline, well, or associated structure constructed on a right-of-way or lease established on state waterbottoms, the owner or operator of such facility shall cause and be responsible for inspection of that property if the assistant secretary requires it to ensure compliance with applicable rules and regulations of state and federal agencies. The assistant secretary shall require an inspection if he determines that the public interest requires that an inspection is necessary.

(f) A person shall not construct any pipeline, well, or associated structure on a right-of-way or lease established on state waterbottoms unless he has obtained a permit from the assistant secretary prior to the initiation of construction.

(g) An owner or operator of any pipeline, well, or associated structure constructed on state water bottoms pursuant to a right-of-way or lease shall report to the assistant secretary any activities, incidents, developments, or accidents creating an obstruction to navigation or fishing, and any permanent abandonments.

(2) To require that all field transmissions, flow, and gathering lines constructed on state water bottoms pursuant to the grant of a right-of-way by the secretary of the Department of Natural Resources or the issuance of a lease by the State Mineral and Energy Board shall meet all requirements of the United States Army Corps of Engineers for burial and shall be located, installed, marked, and maintained in a proper manner, to be approved by the assistant secretary, so as to minimize undue interference with persons making other uses of state waters or water bottoms, including mariners and fishermen.

(3) To require that all equipment, machinery, and materials associated with the construction, operation, maintenance, or abandonment of all pipelines, including field transmission, flow, and gathering lines; all wells; and all associated structures, which are constructed on state water bottoms pursuant to the grant of a right-of-way by the secretary of Department of Natural Resources or the issuance of a lease by the State Mineral and Energy Board shall conform to the following provisions:

(a)(i) The owner or operator of a pipeline, well, or associated structure constructed on a right-of-way or lease upon state waterbottoms shall cause and be responsible for inspection of that property if the assistant secretary requires it to determine whether any equipment, machinery, or material associated with activity on the lease or right-of-way, including sunken boats and barges, has been discarded or abandoned above the mudline. The assistant secretary shall require an inspection if he determines that the public interest requires that an inspection is necessary.

(ii) If the inspection reveals any equipment, machinery, or material above the mudline, the owner shall be responsible for its removal to avoid its constituting an obstruction which may unduly interfere with other uses, including navigation or fishing. However, the assistant secretary may by rule grant such exceptions or variances from this requirement if the location of the equipment, machinery, or material would cause removal to be extraordinarily onerous or impractical. Moreover, removal shall not be required if the governor and the secretary of the Department of Natural Resources determine that in the best interests of the state removal shall not be required. However, the owner shall be required to mark it for the duration of the obstruction according to regulations of the Coast Guard and the assistant secretary.

(b) The owner or operator of any pipeline, well, or associated structure shall promptly notify and report to the assistant secretary concerning any discarded or abandoned equipment, machinery, or materials, including sunken barges and boats, known to be remaining on state waterbottoms as a result of activities conducted pursuant to a state right-of-way or lease. He shall also report to the assistant secretary the removal of any such equipment, machinery, or materials.

(4) The provisions of this Subsection shall be limited in their scope and application to those leases and rights-of-way existing on state waterbottoms within the area delineated by the coastal zone of Louisiana as described in R.S. 49:213.4.

(5) To provide that the office of conservation shall conduct such inspections as the assistant secretary may deem necessary or appropriate in carrying out the provisions of this Subsection.

E. The commissioner shall make, after notice and public hearing as provided in this Chapter, any reasonable rules, regulations, and orders that are necessary to require that all other pipelines not covered by Subsection D of this Section, together with any fittings, tie-overs, appliances, and equipment, which are constructed in this state shall be buried, maintained, or removed from the right-of-way or lease according to the following provisions:

(1) Pipelines in active use and those not in active use but whose owner anticipates reuse shall be buried to a depth consistent with regulations promulgated by the office of conservation and shall be maintained during the course of the useful and active life of the lines at a depth determined by the commissioner to be substantially equivalent to the original depth of burial. The commissioner may by rule grant such exceptions or variances from this provision as may be necessary for pipelines buried under navigable streams or water bottoms as provided for in Subsection D of this Section.

(2) When a pipeline is abandoned, the commissioner shall make a preliminary investigation to determine if the line, or any portion thereof, constitutes an obstruction which may unduly interfere with other uses of state waters or water bottoms, or if allowed to remain in its present state will constitute such an obstruction. If the initial determination of the commissioner is that corrective action or removal of the pipeline, or any portion thereof, is necessary to eliminate or prevent the obstruction and if the owner of the pipeline does not agree with the commissioner's determination and to abide by it, the commissioner shall call a public hearing for the purpose of determining finally what action, if any, he will require the owner of the pipeline to take.

(3) Field transmission, flow and gathering lines shall be installed, located, marked, maintained, and removed after abandonment in a proper manner, to be approved by the commissioner, so as to minimize undue interference with persons, including mariners and fishermen, making other uses of state waters or water bottoms.

F. For the purposes of Subsection E, the word "pipeline" shall mean all intrastate pipelines used in the transportation of oil and gas, including by-products and waste therefrom, but shall not include field transmission, flow, and gathering lines, except as provided in Subsection (E)(3). The commissioner shall require each pipeline operator to employ in his periodic inspection of the line, which shall be not less than once each year, a procedure to determine the depth of cover over the line and to report such information to the commissioner; however, the commissioner may by rule grant such exceptions or variances from this requirement as may be necessary for pipelines buried or installed in locations where such a requirement would be extraordinarily onerous or impractical. The commissioner shall further require the owners of all pipelines in the state to notify the office of conservation of the abandonment of said pipeline or non-use of said pipeline for a period of six months or more.

G. The office of conservation of the Department of Natural Resources through the commissioner, shall implement the provisions of Subsections D, E, and F of this Section as to interstate pipelines insofar as those requirements may be consistent with the regulations for interstate pipelines adopted by the United States Department of Transportation. In such event, the office shall further implement the provisions of Subsections D, E, and F of this Section insofar as those requirements may be consistent with the regulations for interstate pipelines adopted by the United States Department of Energy.

H. Any pipeline owner required to construct a levee, dam, or weir in connection with a pipeline, shall maintain that levee, dam, or weir in a condition as near as practicable to its original condition, however, the commissioner may grant such exceptions or variances from this requirement if he determines that maintenance of the dam, levee, or weir no longer serves the purposes intended and will not serve to protect the environment of the area. The commissioner may require the owner to inspect the levee, dam, or weir on a periodic basis and to file reports of such inspections. The commissioner may order the removal or alteration of any such dam, levee, or weir when he determines that such action is necessary to avoid undue interference with persons making other uses of state waters or water bottoms.

I. The commissioner shall make, after notice and public hearing as provided in this Chapter, any reasonable rules, regulations, and orders that are necessary to control the offsite disposal at commercial facilities of drilling mud, saltwater and other related nonhazardous wastes generated by the drilling and production of oil and gas wells. Such regulations shall contain provisions identifying the waste materials to be regulated. Such regulations shall at a minimum require:

(1) Every person who intends to open and operate a new offsite commercial facility for the disposal of nonhazardous wastes produced in oil and gas drilling operations, shall file an application, with the office of conservation for a permit to conduct such operation.

(2) At least thirty days prior to filing such application with the office, the applicant shall publish a notice of intent to file the application, which notice shall contain sufficient information to identify the applicant, the proposed site at which disposal operations will occur, the nature and content of the waste streams to be disposed of, and the method of disposal to be used. Such notice shall be published on three separate days in the official journal of the parish in which the proposed facility will be located, and in the official journal of the state, not less than one quarter of a page in size and printed in boldface type.

(3) Upon notice to the applicant by the office of conservation that the application is complete, the applicant shall file with the local governing authority of the parish in which the proposed facility is to be located, six copies of the complete application.

(4) Upon acceptance of the application as complete, the office of conservation shall publish in the next available issue of the Louisiana Register, a notice of the filing and the location, date, and time of a public hearing to be held in the affected parish, which hearing shall not be less than thirty days from the date of notice in the Register. The applicant shall publish a substantially similar notice in the official journal of the parish affected on three separate days at least fifteen days prior to the date set by the office of conservation for such public hearing. Such notice shall be not less than one quarter page in size in boldface type.

(5) The public hearing shall be fact-finding in nature and shall not be subject to the procedural requirements of the Louisiana Administrative Procedure Act relative to rule making or adjudication, provided that the office of conservation shall allow any interested person to present testimony, facts or evidence related to the application, and shall make a record of the hearing.

(6) Standards applicable to generators of such waste materials.

(7) Criteria for the location, design and operation of commercial offsite disposal facilities.

(8) A manifest system for all wastes transported from site of generation to a commercial offsite disposal facility.

(9) The closure of all commercial offsite disposal facilities in a manner approved by the commissioner to insure protection of the public and the environment.

(10) Bonding to insure the adequate closure of any commercial offsite disposal facility.

(11) Evidence of financial responsibility acceptable to the commissioner for any liability for damages which may be caused by the escape or discharge of waste materials from a commercial offsite disposal facility.

(12) All existing commercial offsite disposal facilities to comply with the criteria in such regulations within a specified time.

J. Notwithstanding any other provisions of law to the contrary, the department shall require all abandoned well and platform locations on state water bottoms in the Gulf of Mexico and adjacent bays and inlets to be cleared of all related obstructions by the owner of such facilities and that such clearance be verified at the cost of such owner. The clearance and verification requirements and procedures shall be substantially the same, where applicable, as those required by the United States Department of the Interior Minerals Management Service for abandoned oil and gas structures in the Gulf of Mexico. Such clearance and verification requirements shall take into account the different characteristics of the water bodies from which the obstructions are to be removed. The department shall adopt rules to implement this Subsection no later than January 1, 1992. The provisions of this Subsection and the rules adopted pursuant thereto shall supersede any conflicting provision of law, particularly Subsections D, E, F, G, and H of this Section.

K. The commissioner shall not authorize or issue any permit which allows the use or withdrawal of three million gallons or more of ground water per day from the Chicot aquifer that shall be injected into the subsurface in a parish whose population is more than seventy thousand and less than seventy-five thousand.

L.(1) The commissioner shall make, after notice and hearings as provided in this Chapter, any reasonable rules, regulations, and orders that are necessary to require the operator of a well, which utilizes the application of fluids with force or pressure in order to create artificial fractures in the formation for the purpose of improving the capacity to produce hydrocarbons, to report no later than twenty days following the completion of hydraulic fracturing stimulation operations and in a manner determined by the commissioner the following:

(a) The type and volume of the hydraulic fracturing fluid.

(b) A list of additives used, including the specific trade name and the supplier of the additive.

(c) A list of ingredients contained in the hydraulic fracturing fluid, the associated CAS registry number, and the maximum concentration of each ingredient in percent by mass that is subject to the requirements of 29 Code of Federal Regulations §1910.1200(g)(2). Such rules, regulations, and orders shall provide for an ingredient that is subject to trade secret protection under the criteria set forth in 42 U.S.C. §11042(a)(2), and require the operator to provide the contact information of the entity claiming trade secret protection for a listed product and to report, at a minimum, in such cases the chemical family associated with such ingredient. An operator will not be responsible for reporting information that is not provided to the operator due to a claim of trade secret information.

(2) Nothing in this Subsection shall authorize any person to withhold information which is required to be disclosed by state or federal law.

(3) Any information provided pursuant to the provisions of this Subsection shall be subject to examination and reproduction as provided by the Public Records Law, R.S. 44:1 et seq, or any other applicable law.

(4) The provisions of this Subsection shall not apply to operations conducted solely for the purposes of sand control or reduction of near wellbore damage.

M. The commissioner shall make, after notice and hearing as provided in this Chapter, any reasonable rules, regulations, and orders that are necessary to control the drilling, operating, and plugging of solution mining injection wells, the permitting of such wells, and the resulting solution mined cavern. Such rules and regulations shall be adopted pursuant to the Administrative Procedure Act and shall provide for, but not be limited to the following:

(1) Submission of site assessments and updated site assessments to include a geological, geomechanical, and engineering assessment of stability of salt stock and overlying and surrounding sediment based on past, current, and planned well and cavern operations.

(2) Submission of the locations of caverns and proposed caverns in relation to other caverns, including solution caverns, disposal caverns, and storage caverns, and the periphery of the salt stock provided on maps and cross-section depictions based upon best available information and updated at least every five years.

(3) Notification by the operator to the office of conservation of a solution mining injection well inactivity or conclusion of mining operations.

(4) Setback distance locations for new caverns in relation to the periphery of salt stock.

(5) Enhanced monitoring plan implementation for any existing caverns within the mandatory setback distance locations.

(6) Permit requirements that include the following:

(a) Assistance to residents of areas deemed to be at immediate potential risk in the event of a sinkhole developing or other incident that requires an evacuation.

(b) Reimbursement to the state or any political subdivision of the state for reasonable and extraordinary costs incurred in responding to or mitigating a disaster or emergency due to a violation of this Subsection or any rule, regulation, or order promulgated or issued pursuant to this Subsection. Such costs shall be subject to approval by the director of the Governor's Office of Homeland Security and Emergency Preparedness prior to being submitted to the permitee for reimbursement. Such payments shall not be construed as an admission of responsibility or liability for the emergency or disaster. The Department of Natural Resources, office of conservation, is hereby authorized to adopt rules and regulations in accordance with the Administrative Procedure Act to collect reimbursement under this Section.

(c) Reimbursement to any person who owns noncommercial residential immovable property located within an area under a mandatory or forced evacuation pursuant to R.S. 29:721 et seq. for a period of more than one hundred eighty days, without interruption due to a violation of this Subsection, or any rule, regulation, or order promulgated or issued pursuant to this Subsection. The offer for reimbursement shall be for the replacement value of the property based on an appraisal by a qualified professional. The replacement value of the property shall be calculated based on the estimated value of the property prior to the time of the incident resulting in the declaration of the disaster or emergency. The reimbursement shall be made to the property owner within thirty days after notice by the property owner to the permittee indicating acceptance of the offer and showing proof of continuous ownership prior to and during an evacuation lasting more than one hundred eighty days, provided that the offer for reimbursement is accepted within thirty days of receipt, and transfers the immovable property free and clear of any liens, mortgages, or other encumbrances to the permittee.

(7) Criteria considered when deciding whether to approve the implementation of the closure plan for a solution mining injection well.

(8) Submission and maintenance of an updated post-closure plan to include subsidence monitoring, corrective action, and site remediation, as may be necessary following plugging and closure.

(9) Evidence of financial security to be maintained for closure and post-closure costs.

(10) Department protocols to ensure that production and well information from all oil and gas activity within the vicinity of a salt dome shall be considered during the permitting process for any solution mine permit.

N.(1) The Cross-Unit Well Study Commission is hereby created within the Department of Natural Resources, office of conservation. The commission shall study the legal implications of the prescription of nonuse in relation to the drilling of any well located closer than three hundred thirty feet from the property boundary of a drilling unit or lease.

(2) According to Statewide Order No. 29-E, LAC 43:XIX.1901 through 1909, wells drilled in search of oil to depths below three thousand feet subsea shall not be located closer than three hundred thirty feet from any property line nor closer than nine hundred feet from any other well completed in, drilling to, or for which a permit shall have been granted to drill to, the same pool. In addition, Statewide Order No. 29-E provides wells drilled in search of gas shall not be located closer than three hundred thirty feet to the property line nor closer than two thousand feet to any other well completed in, drilling to, or for which a permit shall have been granted to drill to, the same pool.

(3) The Legislature of Louisiana has become aware of the practice of granting exceptions to the above rules and allowing oil and gas operators to drill within the three hundred thirty feet property line and into the adjacent property. R.S. 31:16 provides that mineral rights are real rights and subject to either a prescription of nonuse for ten years or to special rules of law governing the term of their existence. One practical implication of allowing an exception to the three hundred thirty foot boundary rule is that the drilling of cross-unit wells could prevent the prescription of nonuse from running on the adjacent property. Officials of the Louisiana Oil and Gas Association and the Louisiana Mid-Continent Oil and Gas Association recognize that this practice impacts the rights of adjoining landowners in regards to the prescription of nonuse.

(4) The Cross-Unit Well Study Commission shall consist of members comprised as follows:

(a) The commissioner of conservation, who shall serve as the chairman.

(b) The director of the Louisiana Mineral Law Institute.

(c) Three persons appointed by the Louisiana Oil and Gas Association. Two of the three persons shall be attorneys who are licensed to practice law in Louisiana.

(d) Three persons appointed by the Louisiana Mid-Continent Oil and Gas Association. Two of the three persons shall be attorneys who are licensed to practice law in Louisiana.

(e) Two persons appointed by the director of the Louisiana Mineral Law Institute. Each person shall be an attorney who is licensed to practice law in Louisiana and has at least fifteen years of legal experience in the oil and gas industry.

(f) One person appointed by the Louisiana Chapter of the National Association of Royalty Owners.

(5) The chairman shall hold the first public meeting of the commission on or before September 1, 2014, at the headquarters of the Department of Natural Resources, office of conservation. After the first meeting, the commission shall hold monthly public meetings at the headquarters of the Department of Natural Resources, office of conservation.

(6) The chairman shall report the commission's findings and recommendations to the Senate Committee on Natural Resources and the House Committee on Natural Resources and Environment not later than March 16, 2015.

(7) The members shall serve without compensation except per diem or expense reimbursement to which they may be individually entitled as members of their respective organizations.

(8) The commission shall be subject to the open meetings and public records laws.

(9) The provisions of this Subsection shall be void on August 1, 2015, and thereafter.

O.(1) No permit to drill or operate a new solution-mined cavern, or expand or convert an existing solution-mined cavern in Iberia Parish may be issued until after a public hearing is held no earlier than August 15, 2015, on the application for the permit. The commissioner shall promulgate rules and regulations to provide for such public hearings and shall fix the date, time, and place therefor. The operator or owner, prior to such a public hearing, shall give public notice on three separate days within a period of thirty days prior to the public hearing, with at least five days between each publication notice, both in the official state journal and in the official journal of the parish in which the well is to be located.

(2) At least thirty days prior to such public hearing on a permit to expand or convert an existing solution-mined cavern or to drill and operate a new solution-mined cavern in Iberia Parish, the permit applicant shall submit a report to the commissioner of conservation, to Save Lake Peigneur, Inc., and to the governing authority of Iberia Parish. The report shall provide a baseline analysis of groundwater levels and salt content in the nearby groundwater wells that can be accessed for such analysis; a plan to monitor groundwater levels and salt water content for the duration of the activity for the creation of cavern storage should a permit be granted; a geologic analysis by a qualified third party geologist that examines the integrity of the salt dome; and the results of an analysis of testing that attempts to determine the source and composition of intermittent foaming or bubbling appearing in Lake Peigneur.

(3) No permit to expand or convert an existing solution-mined cavern or to drill and operate a new solution-mined cavern in Iberia Parish shall be issued prior to January 31, 2016.

(4) The provisions of this Subsection shall not apply to any activity or operation related to safety, maintenance, inspection, testing or regulatory compliance, when necessary, or when required by regulators.

P. The commissioner of conservation has the authority to promulgate rules and regulations under the Administrative Procedure Act to regulate the location, construction, operation, and maintenance of a liquefied natural gas facility within the state.

Q. The commissioner is authorized to develop and implement a program to expedite the processing of permits, modifications, licenses, registrations, or variances for permit applicants who may request such services. In addition to the fees charged pursuant to this Subtitle, a fee for an expedited permit shall be charged to each applicant equal to the cost of every overtime hour, or portion thereof, an employee or contractor works processing the expedited permit and an amount not exceeding twenty percent for administrative costs. The overtime rate shall not exceed the maximum per hour overtime salary, calculated at one and one half times the hourly wage and including associated related benefits, of a civil service employee of the office of conservation. The commissioner shall adopt rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Subsection. Such rules shall require a public notice be given when an expedited permit is requested.

R. The commissioner shall make, after notice and public hearings as provided in this Chapter, any rules, regulations, and orders that are necessary to require reasonable bond with security for the performance of the duty to plug each dry and abandoned well and the closure and to perform the site cleanup required by Item (C)(1)(a)(iv) of this Section. The rules, regulations, and orders may classify based on location of the well and shall provide for the following exceptions from the reasonable bond and security requirement:

(1) Wells exempt prior to September 1, 2015, that remain with the operator of record as of that date.

(2) Wells utilizing plugging credits pursuant to Item (C)(1)(a)(v) of this Section.

(3) Wells exempt pursuant to R.S. 30:4.3(C).

Acts 1976, No. 122, §3; Acts 1979, No. 378, §1; Acts 1979, No. 461, §1; Acts 1979, No. 674, §1; Acts 1980, No. 804, §1; Acts 1981, No. 760, §2; Acts 1983, No. 664, §1, eff. July 21, 1983; Acts 1985, No. 242, §1, eff. July 6, 1985; Acts 1990, No. 192, §1; Acts 1991, No. 957, §1; Acts 1999, No. 618, §1; Acts 2007, No. 428, §2, eff. July 11, 2007; Acts 2008, No. 241, §1; Acts 2009, No. 196, §2, eff. July 1, 2009; Acts 2012, No. 812, §1; Acts 2013, No. 220, §11, eff. June 11, 2013; Acts 2013, No. 368, §1; Acts 2014, No. 394, §1; Acts 2014, No. 691, §1; Acts 2014, No. 766, §1; Acts 2015, No. 332, §1; Acts 2015, No. 362, §1; Acts 2016, No. 526, §1, eff. June 13, 2016.



RS 30:4.1 - Underground injection control

§4.1. Underground injection control

A. The following definitions shall apply where used in this Section:

(1) "Commercial operations" as defined in this Section pertains to those who dispose of hazardous waste materials off the site where produced by others. "Hazardous Waste materials" is defined as any material so identified or designated under La. R.S. 30:2173, excluding drilling muds, produced waters and crude oil residues, for which no use or reuse is intended and which is to be discarded.

(2) "Disposal" means the discharge, deposit, injection, dumping, spilling, leaking, or placing of any hazardous waste into or on any land or water so that such waste, or any constituent thereof, may enter the environment or be emitted into the air or discharged into any waters, including ground waters.

(3) "Hazardous waste" means any waste, or combination of wastes, which because of its quantity, concentration, physical, chemical, or infectious characteristics may (a) cause or significantly contribute to an increase in mortality or an increase in serious irreversible or incapacitating reversible illness or (b) pose a substantial present or potential hazard to human health or the environment when improperly treated, stored, transported, disposed of, or otherwise managed. Such definition shall be applied only to those wastes identified and designated as such by the department under the provisions of La. R.S. 30:2173, consistent with applicable federal laws and regulations.

(4) "Person" means any natural person, corporation, association, partnership, receiver, tutor, curator, executor, administrator, fiduciary, or representative of any kind, including any governmental unit, whether federal, state, or local.

B. The assistant secretary of the office of conservation of the Department of Natural Resources, hereafter referred to as the "assistant secretary", shall have authority to make, after notice and hearings as provided in this Chapter, any reasonable rules, regulations, and orders that are necessary from time to time in the proper administration and enforcement of this Section including, but not limited to rules, regulations, or orders for the following purposes:

(1) To regulate, by rules, the drilling, casing, cementing, disposal interval, monitoring, plugging, and permitting of disposal wells which are used to inject hazardous waste products in the subsurface, and to regulate all surface and storage waste facilities incidental to oil and gas exploration and production, in such a manner as to prevent the escape of such hazardous waste product into a fresh groundwater aquifer or into oil or gas strata; may require the plugging of each abandoned well or each well which is of no further use and the closure of associated pits, the removal of equipment, structures, and trash, and the general site cleanup of such abandoned or unused well sites; and may require reasonable bond with security for the performance of the duty to plug each abandoned well or each well which is of no further use and to perform the site cleanup required by this Section. Only an owner as defined in R.S. 30:3(8) shall be held or deemed responsible for the performance of any actions required by the commissioner.

(2) To require by rule that before a permit to operate a new commercial operations' hazardous waste disposal well may be granted, a public hearing shall be held on the application for a permit, and shall fix the date, time, and place therefor. The operator or owner, prior to such public hearing, shall give public notice on three separate days within a period of thirty days prior to the public hearing, with at least five days between each publication of the notice, both in the official state journal and in the official journal of the parish in which the well is to be located, that application for a permit for a new commercial operations' hazardous waste disposal well has been made and that a public hearing on the matter will be held on the date and at the time and place which shall be stated in the public notice. The assistant secretary shall prescribe the form of the advertisement. In addition, the applicant for a permit shall place an advertisement in the same newspapers, but not in the classified advertisement or public notice section of the newspapers, in a form which shall be not less than one-half page in size and printed in bold face type; which shall inform the public that application for a permit has been made for a new commercial operations' hazardous waste disposal well and that a public hearing, at which all interested persons are charged to be present and to present their views and which shall state the date, time, and place at which the meeting will be held. The content of both the public notice and the one-half page announcement or advertisement also shall include the name of the owner or operator, location of the proposed well, materials to be disposed in the well, a statement that comments may be sent to the assistant commissioner of the Office of Conservation prior to the public meeting, and the mailing address of the assistant secretary.

C.(1) No person shall inject, pump, dispose, or in any manner allow the escape of any hazardous waste into any well or underground strata by way of an injection well without obtaining a permit from the assistant secretary or in violation of any permit issued by the assistant secretary; or violate any rule, regulation, or order of the assistant secretary issued under the authority of this Section.

(2) The assistant secretary shall not issue any new permit for a previously unpermitted Class I well for the disposal of hazardous waste as defined in the comprehensive state hazardous waste control program, provided for in R.S. 30:2175, which previously produced or was drilled for the purpose of producing oil or gas, whether oil or gas was actually produced therein. Where a new permit has been issued for such a Class I well for disposal of hazardous waste, the assistant secretary shall immediately proceed to revoke such permit, giving notice and upon request, an opportunity for the parties to be heard, and set a schedule for the abandonment and closure of the well, in accordance with rules and regulations of the office of conservation. No later than November 15, 1985, the assistant secretary shall order the cessation of injection and issue an order for closure which shall be completed within one hundred twenty days of the order.

D. Whenever the assistant secretary or an authorized representative of the assistant secretary determines that a violation of any requirement of this Section has occurred or is about to occur, the assistant secretary or the authorized representative of the assistant secretary shall either issue an order requiring compliance within a specified time period or shall commence a civil action for appropriate relief, including a temporary or permanent injunction.

E. Requirements of compliance orders. Any order issued under this Section shall state with reasonable specificity the nature of the violation and specify a time for compliance and, in the event of noncompliance, assess a civil penalty, if any, which the assistant secretary determines is reasonable, taking into account the seriousness of the violation and any good faith efforts to comply with the applicable requirements.

F. Penalties. (1) Except as otherwise provided by law, any person to whom a compliance order or a cease and desist order is issued and who fails to take corrective action within the time specified and said order or any person found by the assistant secretary to be in violation of any requirement of this Section, may be liable for a civil penalty, to be assessed by the assistant secretary or court, of not more than twenty-five thousand dollars for each day of the continued noncompliance or violation. The assistant secretary in order to enforce the provisions of this Section may suspend or revoke any permit, compliance order, license, or variance which has been issued to said person.

(2) No penalty shall be assessed until the person charged shall have been given notice and an opportunity for a hearing on such charge. In determining whether or not a civil penalty is to be assessed and in determining the amount of the penalty, or the amount agreed upon in compromise, the gravity of the violation and the demonstrated good faith of the person charged in attempting to achieve rapid compliance, after notification of a violation, shall be considered. In the event that the order with which the person failed to comply was an emergency cease and desist order, no penalty shall be assessed if it appears, upon later hearing, that said order was issued without reasonable cause.

G. Criminal penalties. Except as otherwise provided by law, any person who willfully or knowingly discharges, emits, or disposes of any hazardous wastes in contravention of any provisions of this Section or of the regulations, or permit or license terms and conditions in pursuance thereof, shall be fined not more than twenty-five thousand dollars per day of violation and costs of prosecution, or imprisoned for not more than one year, or both and in such instances the prosecution may be instituted by the district attorney having criminal jurisdiction. No district attorney nor the attorney general shall institute any criminal prosecution for a violation of any provision of this Section against any person while such person, with respect to the same violation, is: (1) under any order issued pursuant to this Section to enforce any provision of this Chapter, or (2) a defendant in any civil suit brought under the provisions of this Section, or (3) the subject of an action to assess and collect a civil penalty.

H. Civil Actions. The attorney general shall have charge of and shall prosecute all civil cases arising out of violation of any provision of this Section including the recovery of penalties.

I. Settlement of suits. Except as otherwise provided herein, the assistant secretary, with the concurrence of the attorney general, may settle or resolve as he may deem advantageous to the state any suits, disputes, or claims for any penalty under any provisions of this Section or the regulations or permit license terms and conditions applicable thereto.

J. Application. The provisions of this Section shall only apply to the underground injection of hazardous wastes as identified and designated under the provision of La. R.S. 30:1133.

K. The commissioner shall not authorize or issue any permit which allows the use or withdrawal of three million gallons or more of ground water per day from the Chicot aquifer that shall be injected into the subsurface in a parish whose population is more than seventy thousand and less than seventy-five thousand.

Acts 1981, No. 389, §1; Acts 1985, No. 609, §1, eff. July 16, 1985; Acts 1990, No. 192, §1; Acts 2008, No. 241, §1.



RS 30:4.2 - Effective enforcement of wildlife and fisheries laws

§4.2. Effective enforcement of wildlife and fisheries laws

The assistant secretary shall make, after notice and public hearing as provided in this Chapter, any reasonable rules, regulations, and orders which are necessary to prohibit the operators of oil and gas wells from performing any acts on lands subject to a drilling permit which may preclude agents of the Department of Wildlife and Fisheries from effectively enforcing any of the provisions of Title 56 of the Louisiana Revised Statutes of 1950. The assistant secretary shall revoke any permit granted to an operator and deny any application for a permit to drill any well by an operator found to be in violation of the rules provided for in this Section.

Acts 1985, No. 1015, §1, eff. July 24, 1985.



RS 30:4.3 - Financial Security

§4.3. Financial Security

A. As required by R.S. 30:4, an applicant for a permit to drill or to amend a permit to drill for change of operator shall provide financial security as provided in this Section in a form acceptable to the commissioner. For an application for a permit to drill, the security shall be provided within thirty days of the completion date or from the date the operator is notified that financial security is required. For an application to amend a permit to drill for a change of operator, the security shall be provided as required by this Section or by establishing a site-specific trust account in accordance with R.S. 30:88 prior to the operator change.

B.(1) Except as provided in Paragraph (2) of this Subsection, the amount of the financial security shall be provided for in rules and regulations promulgated by the commissioner in accordance with the Administrative Procedure Act. The amounts may be on an individual-well or multiple-well basis and may be categorized based on the well's location.

(2) For an individual well located on land of a depth equal to or less than three thousand feet, the financial security required shall be two dollars per foot. However, the commissioner may increase the financial security by rules and regulations promulgated after September 1, 2017, in accordance with the Administrative Procedure Act.

C. Financial security shall not be required for the following wells:

(1) Any well declared to be orphaned by the commissioner and subsequently transferred to another operator.

(2) Any well to be drilled by an operator who has an agreement with the office of conservation to plug a well that has been declared to be orphaned by the commissioner and that orphaned well is similar to the proposed well in terms of depth and location.

Acts 2016, No. 634, §1, eff. June 17, 2016.



RS 30:5 - Permission to convert gas into carbon black; recycling gas; unit operations

§5. Permission to convert gas into carbon black; recycling gas; unit operations

A. In order to prevent waste of natural gas, the commissioner may grant to bona fide applicants permits for the building and operation of plants and to burn natural gas into carbon black for the period of time fixed by the commissioner in the permit, not to exceed twenty-five years and subject to the provisions of the laws of the state and the rules and regulations of the department. It shall be a violation of this Chapter for any person to build or operate a new plant, for these purposes without the permit required by this Section.

B. In order to prevent waste and to avoid the drilling of unnecessary wells, the commissioner shall, after notice and upon hearing, and his determination of feasibility, require the re-cycling of gas in any pool or portion of a pool productive of gas from which condensate or distillate may be separated or natural gasoline extracted, and promulgate rules to unitize separate ownership and to regulate production of the gas and reintroduction of the gas into productive formations after separation of condensate or distillate, or extraction of natural gasoline, from the gas.

C.(1) Without any way modifying the authority granted to the assistant secretary of the office of conservation in R.S. 30:9(B) to establish a drilling unit or units for a pool and in addition to the authority conferred in Subsection B of this Section:

(a) The assistant secretary of the office of conservation upon the application of any interested party, also is authorized and empowered to enter an order requiring the unit operation of any pool or a combination of two pools in the same field, productive of oil or gas, or both, in connection with the institution and operation of systems of pressure maintenance by the injection of gas, water, or any other extraneous substance, or in connection with any program of secondary or tertiary recovery; and

(b) The assistant secretary of the office of conservation is further authorized and empowered to require the unit operation of a single pool in any situation where the ultimate recovery can be increased and waste and the drilling of unnecessary wells can be prevented by such a unit operation.

(2) In connection with such an order of unit operation, the assistant secretary of the office of conservation shall have the right to unitize, pool, and consolidate all separately owned tracts and other property ownerships. Any order for such a unit operation shall be issued only after notice and hearing and shall be based on findings that:

(a) The order is reasonably necessary for the prevention of waste and the drilling of unnecessary wells, and will appreciably increase the ultimate recovery of oil or gas from the affected pool or combination of two pools,

(b) The proposed unit operation is economically feasible,

(c) The order will provide for the allocation to each separate tract within the unit of a proportionate share of the unit production which shall insure the recovery by the owners of that tract of their just and equitable share of the recoverable oil or gas in the unitized pool or combination of two pools, and

(d) At least three-fourths of the owners and three-fourths of the royalty owners, as to a particular interest, as hereinafter defined, such three-fourths to be in interest as determined under (c) hereof, shall have approved the plan and terms of unit operation, such approval to be evidenced by a written contract or contracts covering the terms and operation of the unitization signed and executed by the three-fourths in interest of the owners and three-fourths in interest of the said royalty owners and filed with the assistant secretary of the office of conservation on or before the day set for the hearing.

(3) The order requiring the unit operation shall designate a unit operator and shall also make provision for the proportionate allocation to the owners (lessees or owners of unleased interests) of the costs and expenses of the unit operation, which allocation shall be in the same proportion that the separately owned tracts share in unit production. The cost of capital investment in wells and physical equipment and intangible drilling costs, in the absence of voluntary agreement among the owners to the contrary, shall be shared in like proportion; however, no such owner who has not consented to the unitization shall be required to contribute to the costs or expenses of the unit operation or to the cost of capital investment in wells and physical equipment and intangible drilling costs except out of the proceeds of production accruing to the interest of such owner out of production from such unit operation. However, no well costs credit allowable shall be adjusted on the basis of less than the average well costs within the unitized area. The order requiring unit operation shall not vary nor alter any of the terms of the above required written contract or contracts evidencing approval nor impose any terms or operations upon the non-signers of the contract or contracts more onerous than the terms and operations set out in the contract or contracts.

(4) Upon application and after notice and a public hearing and consideration of all available geological and engineering evidence, the Assistant Secretary of the Office of Conservation, to the extent required by such evidence, may revise any reservoirwide unit or units heretofore created by the Assistant Secretary of the Office of Conservation.

(5) For the purpose of calculating the above required three-fourths in interest of royalty owners, the term "royalty owner" shall mean any interested party other than the owner of an unleased interest or a mineral lessee or the owner of any interest created out of the interest of a mineral lessee, such as a net operating interest, overriding royalty, or production payment. Solely for the purpose of calculating the above required three-fourths in interest of owners and without expanding the definition of the term "owner" in R.S. 30:3(8), all interested parties owning interests entitling them to share in production from a proposed unit whose interests have been created out of that of a mineral lessee shall have their interests considered as if they were owners.

(6) No order of the commissioner entered pursuant hereto shall have the effect of enlarging, displacing, varying, altering, or in anywise whatsoever modifying or changing contracts in existence on the effective date of this Act concerning the unitization of any pool (reservoir) or pools (reservoirs) or field (as defined in the contract) for the production of oil or gas, or both.

D.(1) In order to prevent waste and increase the ultimate recovery of oil or gas, or both, the assistant secretary of the office of conservation, upon the application of any interested owner, and only after notice and a public hearing, is authorized to approve a cyclic injection project for the operation of a well by the method of enhanced recovery known as cyclic injection, without the formation of a unit under Subsection C of this Section or under any other provisions of this Chapter. No operator shall utilize cyclic injection without first securing the assistant secretary's approval pursuant to this Subsection. For the purposes of this Subsection, "cyclic injection" is hereby defined as a single-well process in which a production well is injected with a substance for the purpose of enhanced recovery. After a shut-in period, the well is returned to production. This procedure may be performed repeatedly on one or more wells in a reservoir.

(2) Prior to approving any cyclic injection project the assistant secretary must find that the project will not drain any area of the reservoir different from that being drained by the project well prior to initiation of the project, and that the project will not otherwise adversely affect other owners having rights in the same reservoir in which the applicant proposed to conduct cyclic injection. If the assistant secretary does not make these findings required in the preceding sentence, he shall not approve the cyclic injection project, and it shall not be conducted, unless:

(a) A unit encompassing the maximum area which may efficiently and economically be drained by one well utilizing cyclic injection is formed under other provisions of this Chapter, or

(b) A unit encompassing the entire reservoir is formed under Subsection C of this Section.

(3) The approval of a cyclic injection project shall not cause any change or alteration in the boundaries, tract participations or other aspects of any unit previously formed under this Chapter except to the extent the unit is superseded by a unit formed under Subsection C of this Section.

(4) No cyclic injection project approved under this Subsection shall qualify for exemption from severance tax under R.S. 47:633.4, unless:

(a) A unit is formed under Subsection C of this Section and

(b) The project employs one of the techniques enumerated in, and otherwise qualifies under, R.S. 47:633.4.

(5) Notwithstanding any other provision of law to the contrary, an owner, producer, or operator in the Caddo Pine Island Field in Caddo Parish shall be authorized to dispose or reinject produced saltwaters into the productive interval of the Nacotoch Formation without unitization of the entire reservoir; however, the consent of the other owners, producers, or operators operating within a one-fourth mile radius of such wells shall be obtained prior to the commencement of the disposal or injection of such saltwaters.

Amended by Acts 1960, No. 441, §1; Acts 1984, No. 768, §1; Acts 1987, No. 363, §1; Acts 1992, No. 1052, §1.



RS 30:5.1 - Deep pool order; ultra deep structure units; application; procedure; allocation of costs; rules and regulations

§5.1. Deep pool order; ultra deep structure units; application; procedure; allocation of costs; rules and regulations

A. The following shall be applicable to deep pool units:

(1) In order to prevent waste and to avoid the drilling of unnecessary wells, and to encourage the development of deep oil and gas pools in Louisiana, the commissioner of conservation is authorized, as provided in this Subsection, to establish a single unit to be served by one or more wells for a deep pool and to adopt a development plan for such deep unit.

(2) Without in any way modifying the authority granted to the commissioner in R.S. 30:9(B) to establish a drilling unit or units for a pool and in addition to the authority conferred in R.S. 30:5, the commissioner upon the application of any interested party may enter an order requiring the unit operation of any deep pool when such unit operation will promote the development of such deep pools, prevent waste, and avoid the drilling of unnecessary wells.

(3) In connection with such order, the commissioner shall have the right to establish a unit for a deep pool and to unitize, force pool, and consolidate all separately owned tracts and other property ownerships within such unit. Any order creating a unit for a deep pool shall be issued only after notice and public hearing and shall be based on findings that:

(a) The order is reasonably necessary to promote the development of a deep pool and for the prevention of waste and the drilling of unnecessary wells.

(b) The proposed unit operation is economically feasible.

(c) The geologic top of the deep pool was encountered in the initial well for the pool at a depth in excess of fifteen thousand feet true vertical depth.

(d) Sufficient evidence exists to reasonably establish the limits of the deep pool.

(e) The plan of development for the unit is reasonable. The plan shall be revised only if approved by the commissioner after notice and public hearing.

(4) The order shall provide for the initial allocation of unit production on a surface acreage basis to each separately owned tract within the unit.

(5) No order shall be issued by the commissioner unless interested parties have been provided a reasonable opportunity to review and evaluate all data submitted by the applicant to the commissioner to establish the limits of the deep pool, including seismic data.

(6) The order creating the unit shall designate a unit operator and shall also make provision for the proportionate allocation to the owners (lessees or owners of unleased interests) of the costs and expenses of the unit operation, which allocation shall be in the same proportion that the separately owned tracts share in unit production. The cost of capital investment in wells and physical equipment and intangible drilling costs, in the absence of voluntary agreement among the owners to the contrary, shall be shared in like proportion. However, no such owner who has not consented to the unitization shall be required to contribute to the costs or expenses of the unit operation or to the cost of capital investment in wells and physical equipment and intangible drilling costs except out of the proceeds of production accruing to the interest of such owner out of production from such unit operation. In the event of a dispute relative to the calculation of unit well costs or depreciated unit well costs, the commissioner shall determine the proper costs after notice to all interested owners and public hearing thereon.

(7) Upon application and after notice and public hearing and consideration of all available geological and engineering evidence, the commissioner, to the extent required by such evidence, may create, revise, or dissolve any unit provided for under this Subsection or modify any provision of any order issued hereunder. Any such order shall provide for the allocation of unit production on a just and equitable basis to each separately owned tract within the unit.

(8) The commissioner shall prescribe, issue, amend, and rescind such orders, rules, and regulations as he may find necessary or appropriate to carry out the provisions of this Subsection.

(9) While this Subsection authorizes the initial creation of a single unit to be served by one or more wells, nothing herein shall be construed as limiting the authority of the commissioner to approve the drilling of alternate unit wells on drilling units established pursuant to R.S. 30:9(B).

B. The following shall be applicable to ultra deep structure units:

(1) In order to prevent waste and to avoid the drilling of unnecessary wells, and to encourage the development of ultra deep oil and gas structures in Louisiana, the commissioner of conservation is authorized, as provided in this Subsection, to establish a single unit to be served by one or more wells for an ultra deep structure and to adopt a plan of development for such ultra deep structure unit. For purposes of this statute, a "structure" is defined as a unique geologic feature that potentially traps hydrocarbons in one or more pools or zones.

(2) Without in any way modifying the authority granted to the commissioner by R.S. 30:9(B) to establish a drilling unit or units for a pool and in addition to the authority conferred by R.S. 30:5 and 5.2, the commissioner, upon the application of any interested party, may enter an order requiring the unit operation of any ultra deep structure when such unit operation will promote the development of such ultra deep structure, prevent waste, and avoid the drilling of unnecessary wells.

(3) In connection with such order, the commissioner shall have the right to establish a unit no greater than nine thousand acres for an ultra deep structure and to unitize, force pool, and consolidate all separately owned tracts and other property ownerships within such unit. Any order creating a unit for an ultra deep structure shall be issued only after notice and public hearing and shall be based on findings that:

(a) The order is reasonably necessary to promote the development of an ultra deep structure and to prevent waste and the drilling of unnecessary wells.

(b) The proposed unit operation appears economically feasible.

(c) The stratigraphic top of the ultra deep structure unit is encountered or anticipated to be encountered in the initial well for the structure at a depth in excess of twenty-two thousand feet true vertical depth.

(d) Sufficient evidence exists to reasonably establish the limits of the ultra deep structure.

(e) The applicant has submitted a plan of development for the unit that is reasonable and contains the information listed under Paragraph (B)(4) of this Section. It is presumed that a reasonable plan of development will include at least one well for each three thousand acres contained in the unit.

(4) The plan of development shall include, at a minimum, the following:

(a) The applicant's estimate of the number of wells it intends to drill in the unit.

(b) The applicant's estimated time table for drilling and completing each unit well.

(c) The applicant's anticipated target depth for each such well.

(5) Upon application of any landowner or other interested party, or at the commissioner's discretion, the plan of development may be revised by the commissioner after notice and public hearing for good cause.

(6) The order creating a unit for an ultra deep structure shall provide for the initial allocation of unit production on a surface acreage basis to each separately owned tract within the unit and shall also specify the stratigraphic intervals to which the unit shall be limited.

(7) No order creating a unit for an ultra deep structure shall be issued by the commissioner unless interested parties have been provided a reasonable opportunity to review and evaluate all data, including seismic data, submitted by the applicant to the commissioner to establish the limits of the deep structure.

(8) An order creating the unit for an ultra deep structure shall designate a unit operator.

(9) The initial well and each subsequent well proposed or drilled pursuant to the plan of development shall be deemed a unit well. The provisions of R.S. 30:10(A)(2) shall be applicable to ultra deep structure units, including the applicable risk charge. In the event of a dispute relative to the calculation of unit well costs or depreciated unit well costs, the commissioner shall determine the proper costs after notice to all interested owners and public hearing thereon.

(10) Upon application by any landowner or other interested party, or at the commissioner's discretion, and after notice and public hearing and consideration of available geological, engineering, and other relevant evidence, the commissioner, to the extent required by such evidence, may by order create, revise, confirm, or dissolve any unit provided for under this Subsection or modify any provision of any order issued hereunder. Any such order shall provide for the allocation of unit production on a just and equitable basis to each separately owned tract within the unit. The applicant shall, in all cases, have the burden of proof that the existing unit or order should be revised, confirmed, dissolved, or amended in the manner proposed in the application. If the commissioner determines that the unit operator has not substantially complied with the plan of development, the unit operator shall be required to show cause why the unit should not be reduced in size.

(11) The provisions of Subsection A of this Section shall not be applicable to any unit well drilled in a unit established pursuant to this Subsection.

(12) The commissioner shall prescribe, issue, amend, and rescind such orders, rules, and regulations as he may find necessary or appropriate to carry out the provisions of this Subsection.

(13) While the provisions of this Subsection authorize the initial creation of a single unit to be served by one or more wells, nothing herein shall be construed as limiting the authority of the commissioner to approve the drilling of alternate unit wells on drilling units established pursuant to R.S. 30:9(B).

Acts 1999, No. 1094, §1; Acts 2012, No. 743, §1.



RS 30:5.2 - Coal seam natural gas producing areas order; application; procedure; allocation of costs; rules and regulations

§5.2. Coal seam natural gas producing areas order; application; procedure; allocation of costs; rules and regulations

A. In order to prevent waste and to avoid the drilling of unnecessary wells and to encourage the development of coal seam natural gas producing areas in Louisiana, the commissioner of conservation is authorized, as provided in this Section, to establish a single unit to be served by one or more wells for a coal seam natural gas producing area.

B. Without in any way modifying the authority granted to the commissioner in R.S. 30:9(B) to establish a drilling unit or units for a pool and in addition to the authority conferred in R.S. 30:5, the commissioner, upon the application of any interested party, may enter an order requiring the unit operation of any coal seam natural gas producing area when such unit operation will promote the development of such coal seam natural gas producing area, prevent waste, and avoid the drilling of unnecessary wells.

C. In connection with such order, the commissioner shall have the right to establish a unit for a coal seam natural gas producing area and to unitize, force pool, and consolidate all separately owned tracts and other property ownerships within such unit. Any order creating a unit for a coal seam natural gas producing area shall be issued only after notice and a public hearing and shall be based on findings that:

(1) The order is reasonably necessary to promote the development of a coal seam natural gas producing area and for the prevention of waste and the drilling of unnecessary wells.

(2) The proposed unit operation is economically feasible.

(3) Sufficient evidence exists to reasonably establish the limits of the coal seam natural gas producing area.

D. The order shall provide for the initial allocation of unit production on a surface acreage basis to each separately owned tract within the unit.

E. No order shall be issued by the commissioner unless interested parties have been provided a reasonable opportunity to review and evaluate all data submitted by the applicant to the commissioner to establish the limits of the coal seam natural gas producing area.

F. The order creating the unit shall designate a unit operator and shall also make provision for the proportionate allocation to the owners (lessees or owners of unleased interests) of the costs and expenses of the unit operation, which allocation shall be in the same proportion that the separately owned tracts share in unit production. The cost of capital investment in wells and physical equipment and intangible drilling costs, in the absence of voluntary agreement among the owners to the contrary, shall be shared in like proportion. However, no such owner who has not consented to the unitization shall be required to contribute to the costs or expenses of the unit operation or to the cost of capital investment in wells and physical equipment and intangible drilling costs except out of the proceeds of production accruing to the interest of such owner out of production from such unit operation. In the event of a dispute relative to the calculation of unit well costs or depreciated unit well costs, the commissioner shall determine the proper costs after notice to all interested owners and a public hearing thereon.

G. Upon application and after notice and a public hearing and consideration of all new available geological and engineering evidence, the commissioner, to the extent required by such evidence, may create, revise, or dissolve any unit provided for under this Section or modify any provision of any order issued pursuant to this Section. Any such order shall provide for the allocation of unit production on a just and equitable basis to each separately owned tract within the unit.

H. The commissioner shall prescribe, issue, amend, and rescind such orders, rules, and regulations as he may find necessary or appropriate to carry out the provisions of the Section.

Acts 2004, No. 892, §1.



RS 30:6 - Hearings; notice; rules of procedure; emergency; service of process; public records; request for hearings; orders and compliance orders

§6. Hearings; notice; rules of procedure; emergency; service of process; public records; request for hearings; orders and compliance orders

A. The commissioner shall prescribe the rules of order or procedure in hearings or other proceedings before him under this Chapter.

B. No rule, regulation, order, or change, renewal, or extension thereof, shall, in the absence of an emergency, be made by the commissioner under the provisions of this Chapter except after a public hearing upon at least ten days' notice given in the manner and form prescribed by him. This hearing shall be held at a time and place and in the manner prescribed by the commissioner. The commissioner, in his discretion, may designate a member of his staff to conduct public hearings on his behalf. Any person having an interest in the subject matter of the hearing shall be entitled to be heard. Whenever any application shall be made to the commissioner of conservation for creation, revision, or modification of any unit or units for production of oil or gas, or for adoption of any plan for spacing of wells or for cycling of gas, pressure maintenance or restoration, or other plan of secondary recovery, the applicant shall be required to file with the application two copies of a map of such unit or units or well spacing pattern or two explanations of such plan of cycling, pressure maintenance or restoration, or other secondary recovery program and at least thirty days' notice shall be given of the hearings to be held thereon, in the manner prescribed by the commissioner of conservation and a copy of such plat or explanation of program shall remain on file in the office of conservation in Baton Rouge and in the office of the district manager of the conservation district in which the property is located, and be open for public inspection, at least thirty days prior to such hearing.

C. If the commissioner finds an existing emergency which in his judgment requires the making, changing, renewal, or extension of a rule, regulation, or order without first having a hearing, the emergency rule, regulation, or order shall have the same validity as if a hearing had been held after due notice. The emergency rule, regulation, or order shall remain in force no longer than fifteen days from its effective date. In any event, it shall expire when the rule, regulation, or order made after notice and hearing with respect to the same subject matter becomes effective.

D. Should the commissioner elect to give notice by personal service, it may be made by any officer authorized to serve process or any agent of the commissioner in the same manner as is provided by law for the service of citation in civil actions in the district courts. Proof of the service by an agent shall be by the affidavit of the person making it.

E. All rules, regulations, and orders made by the commissioner shall be in writing and shall be entered in full by him in a book kept for that purpose. This book shall be a public record and shall be open for inspection at all times during reasonable office hours. A copy of a rule, regulation, or order, certified by the commissioner, shall be received in evidence in all courts of this state with the same effect as the original.

F. Any interested person has the right to have the commissioner call a hearing for the purpose of taking action in respect to a matter within the jurisdiction of the commissioner by making a request therefor in writing. Upon receiving the request the commissioner shall promptly call a hearing. After the hearing, and with all convenient speed and in any event within thirty days after the conclusion of the hearing the commissioner shall take whatever action he deems appropriate with regard to the subject matter. In the event of failure or refusal of the commissioner to issue an order within the period of thirty days, he may be compelled to do so by mandamus at the suit of any interested person.

G. Notwithstanding the provisions of Subsections B and C to the contrary, the commissioner, upon determining that a violation of this Chapter or the regulations adopted hereunder has occurred, may impose a civil penalty as provided in this Chapter. Additionally, upon determining that a violation of this Chapter or the regulations adopted hereunder has occurred, the commissioner may issue an order requiring compliance. Any such order issued shall state, with reasonable specificity, the nature of the violation, any cessation of activities or affirmative operations required to achieve compliance, and a time limit within which compliance with the order must be achieved. Noncompliance with any such order to comply shall constitute a violation of this Chapter, and the commissioner may impose a civil penalty for such violation. Any person subjected to a civil penalty shall have the right to a public hearing if requested in writing, which written request shall suspend the imposition of the penalty until final action is taken by the commissioner after hearing.

Acts 1954, No. 174, §1; Acts 1954, No. 489, §1; Acts 1982, No. 321, §1; Acts 1986, No. 514, §1, eff. July 2, 1986; Acts 1990, No. 598, §1.

NOTE: Acts 1997, No. 208, requires monthly hearings in Shreveport.



RS 30:6.1 - Declaration of emergency

§6.1. Declaration of emergency

A. Notwithstanding any other provision of this Title, upon receipt of evidence that there is an incident occurring or threatening to occur imminently at an oilfield site or other facility, structure, or pipeline under the commissioner's jurisdiction pursuant to R.S. 30:1 et seq., which is of such magnitude as to require immediate action to prevent substantial or irreparable damage to the environment or a serious threat to life or safety based on recognized criteria, standards or industry practices, the commissioner may declare in writing that an emergency exists.

B. Upon declaration of an emergency, the commissioner shall notify the operator of record. Notification shall be made by telephone at the emergency number on file in the commissioner's office, telegraph, facsimile, or personal appearance. If the operator cannot be contacted for notification within twenty-four hours or if the operator of record fails to begin abatement procedures within twenty-four hours after notice by the commissioner, the commissioner shall begin the emergency procedures provided for in this Section. Refusal on the part of the operator to begin abatement procedures after notification by the commissioner shall constitute a failure or refusal to comply with the provisions of this Title and rules, regulations, and orders issued thereunder.

C. When an emergency situation is declared, the commissioner is authorized to undertake the containment and abatement of the pollution source and pollutants and may retain personnel or contract for these purposes with persons who shall operate under his direction. All contracts let by the commissioner to respond to a declared emergency shall be exempt from the provisions of Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950 and the Louisiana Procurement Code. However, the commissioner may employ an informal bidding procedure by which bids are solicited from at least three bidders. He may order the operator of record or owner to undertake the containment, abatement, or cleanup of such pollution source and pollutants. Failure to comply with his order shall be a violation of this Title and shall be punishable as provided in this Title. The commissioner shall submit an annual report to the House Committee on Natural Resources and Environment and Senate Committee on Natural Resources listing the number and type of emergencies declared within the previous year.

D.(1) The commissioner may issue permits, variances, or other orders as necessary to respond to the emergency, which shall be effective immediately upon issuance, and any request for hearing, appeal, or request for review shall not suspend the implementation of the action ordered. The term of any such emergency action shall be limited to the time necessary to address the emergency conditions.

(2) An action for injunctive relief against any order issued pursuant to the declaration of an emergency shall be brought in the Nineteenth Judicial District Court for the Parish of East Baton Rouge. Exhaustion of administrative remedies is not a prerequisite to such action.

(3) The party bringing an action under this Subsection has the burden of demonstrating, by clear and convincing evidence, that granting injunctive relief shall not endanger or cause damage to the public health or the environment. If such injunctive relief is granted, the party bringing such an action shall provide an adequate bond.

E. In addition, when an emergency is declared, emergency response personnel or contractors shall be authorized to undertake necessary actions to contain and abate the pollution source and pollutants.

F. In responding to an emergency, the commissioner may utilize any funds allowable under federal law or state law or any funds which have been appropriated for such purposes, including but not limited to the Oilfield Site Restoration Fund pursuant to R.S. 30:80 et seq. Recovery of costs expended shall be in accordance with the statutes, rules, and regulations applicable to the source of funds.

Acts 1999, No. 618, §1; Acts 2001, No. 182, §1, eff. May 31, 2001; Acts 2008, No. 580, §2.



RS 30:7 - Orders fixing allowable productions; hearing to determine initial schedules; old fields, hearing unnecessary, summary hearing

§7. Orders fixing allowable productions; hearing to determine initial schedules; old fields, hearing unnecessary, summary hearing

A. An order fixing allowable production of oil or gas or making changes therein for any month or other period shall be issued by the commissioner on or before the twenty-third day of the month preceding the month for which the order is to be effective and it shall be promulgated by immediate publication in the official journal of the state.

B.(1) In the case of old fields or pools for which schedules of allowables had been previously issued, it shall not be necessary for the commissioner to have a hearing prior to the issuance of any subsequent order fixing or changing the schedule of allowables unless there is a written request for a hearing by an interested person. This provision permitting the issuance of a schedule of allowables for old fields without a hearing is an exception to the general rule requiring notice and hearing prior to the issuance of an order by the commissioner.

(2) In the event a schedule of allowables is promulgated without previous notice and hearing, an aggrieved producer of oil or gas may file with the commissioner at his office within seventy-two hours from the publication of the order, a sworn written statement, giving in detail the grounds of his complaint. Thereupon, the commissioner shall hold a hearing within forty-eight hours. At this hearing, oral or documentary evidence may be received by the commissioner in favor of and against the complaint. After the hearing, the commissioner shall summarily render a decision. If his decision is not made on or before the effective date of the order complained of, that order shall be suspended until a decision is rendered. During this period, the former order shall remain in force. This provision permitting a summary hearing shall be restricted to cases involving a complaint made against a schedule of allowables under the circumstances set forth in this Subsection B(2).



RS 30:8 - Subpoenas, and production of records; service; excuses for disobedience; enforcement of subpoenas

§8. Subpoenas, and production of records; service; excuses for disobedience; enforcement of subpoenas

A. The commissioner may subpoena witnesses and require their attendance and the giving of testimony before him. He may require the production of any books, papers, or records material to the questions lawfully before him.

(1) Subpoenas shall be served by any agent of the department of conservation, by the sheriff, or by any other officer authorized by law to serve process in this state.

(2) No person shall be excused from attending and testifying or producing books, papers, or records, or from obeying the subpoena of the commissioner or of a court of record on the ground that the testimony or evidence required of him may tend to incriminate him or subject him to penalty or forfeiture.

(3) Nothing contained in this Subsection shall be construed as requiring any person to produce books, papers, or records, or to testify in response to any inquiry not pertinent to some question lawfully before the commissioner or court for determination.

(4) No natural person shall be subjected to criminal prosecution or to any penalty or forfeiture on account of anything concerning which he may be required to testify or produce evidence before the commissioner or a court.

(5) No person testifying shall be exempt from prosecution and punishment for perjury.

B. In the case of failure or refusal of a person to comply with a subpoena issued by the commissioner, or in the case of the refusal of a witness to testify or answer as to a matter regarding which he may be lawfully interrogated, any district court on the application of the commissioner may, in term time or in vacation, issue an attachment for the person to compel him to comply with the subpoena and to attend before the commissioner with the desired documents and to give his testimony upon whatever matters are lawfully required.

The court may punish for contempt those disobeying its orders as in the case of disobedience of a subpoena issued by the court or refusal to testify therein.



RS 30:9 - Production from pool; drilling units; equitable share; rules and regulations

§9. Production from pool; drilling units; equitable share; rules and regulations

A. Whether or not the total production from a pool be limited or prorated, no rule, regulation, or order of the commissioner shall in terms or effect:

(1) Make it necessary for the producer from, or the owner of, a tract of land in the pool, in order that he may obtain the tract's just and equitable share of the production of the pool, as that share is set forth in this Section, to drill and operate any well or wells on the tract in addition to the well or wells that can without waste produce this share, or

(2) Occasion net drainage from a tract unless there be drilled and operated upon the tract a well or wells in addition to the well or wells thereon that can without waste produce the tract's just and equitable share of the production of the pool.

B. For the prevention of waste and to avoid the drilling of unnecessary wells, the commissioner shall establish a drilling unit or units for each pool, except for those pools which, prior to July 31, 1940, had been developed to an extent and where conditions exist making it impracticable or unreasonable to use a drilling unit at the present stage of development. A drilling unit, as contemplated herein, means the maximum area which may be efficiently and economically drained by the well or wells designated to serve the drilling unit as the unit well, substitute unit well, or alternate unit well. This unit shall constitute a developed area as long as a well is located thereon which is capable of producing oil or gas in paying quantities.

C. Each well permitted to be drilled upon a drilling unit hereafter established shall be drilled at the location designated by the commissioner of conservation, after public hearing, in the order creating the unit. The commissioner of conservation shall consider all available geological and engineering evidence and shall provide for the unit well to be located at the optimum position in the drilling unit for the most efficient and economic drainage of such unit with such exceptions as may be reasonably necessary where topographical conditions exist that would make such a location of the unit well unduly burdensome or where the designated unit well was drilled or commenced prior to the creation of the drilling unit; provided, however, the commissioner of conservation shall fix the well location for each drilling unit so that the producer thereof shall be allowed to produce no more than his just and equitable share of the oil and gas in the pool, as this share is set forth in this Section.

D. Subject to the reasonable necessities for the prevention of waste, and to reasonable adjustment because of structural position, a producer's just and equitable share of the oil and gas in the pool, also referred to as a tract's just and equitable share, is that part of the authorized production of the pool, whether it be the total which could be produced without any restriction on the amount of production, or whether it be an amount less than that which the pool could produce if no restriction on amount were imposed, which is substantially in the proportion that the quantity of recoverable oil and gas in the developed area of his tract or tracts in the pool bears to the recoverable oil and gas in the total developed area of the pool, in so far as these amounts can be practically ascertained. To that end, the rules, regulations, and orders of the commissioner shall be such as will prevent or minimize reasonably avoidable net drainage from each developed area, that is, drainage not equalized by counter drainage, and will give to each producer the opportunity to use his just and equitable share of the reservoir energy. In determining each producer's just and equitable share of the production authorized for the pool, the commissioner is authorized to give due consideration to the productivity of the well or wells located thereon, as determined by flow tests, bottom hole pressure tests, or any other practical method of testing wells and producing structures, and to consider other factors and geological and engineering tests and data as may be determined by the commissioner to be pertinent or relevant to ascertaining each producer's just and equitable share of the production and reservoir energy of the field or pool.

E. Repealed by Acts 1984, No. 768, §2.

Amended by Acts 1960, No. 442, §1; Acts 1980, No. 758, §1. Acts 1984, No. 768, §2; Acts 2015, No. 253, §1.



RS 30:9.1 - Termination of units; conditions; procedure; issuance of orders

§9.1. Termination of units; conditions; procedure; issuance of orders

A. Any unit or units established pursuant to the authority contained in this Chapter shall, unless sooner terminated, extended or otherwise modified by order of the commissioner, remain in full force and effect so long as:

(1) A well is producing from the pool for which the unit or units were established;

(2) A well is completed in the pool for which the unit or units were established and, although not producing, has been proved to be capable of producing; or

(3) Drilling, reworking, recompletion, plugging back or deepening operations are being conducted on a well to secure or restore production from the pool for which the unit or units were established.

B. If a period of one year and ninety days elapses without the occurrence of any of the conditions specified in Paragraph (1), (2), or (3) of Subsection A of this Section, upon application being made therefor, the commissioner may, by order issued after ten days legal notice, and without the necessity of a public hearing in the absence of objection, terminate all units within the pool.

C. In addition to termination of all units established for a pool pursuant to the provisions of Subsections A and B of this Section, the commissioner may, upon application and by order issued after ten days legal notice, and without the necessity of public hearing in the absence of objection, terminate any unit or units established pursuant to authority contained in this Chapter when, with respect to any unit requested to be terminated, he finds that, as of the date the application for unit termination is filed with the commissioner, each of the following items apply:

(1) A period of five years has elapsed without any production from the unit.

(2) There is no well located on the unit which is capable of producing from the pool for which the unit was established.

(3) A period of a year and ninety days has elapsed without any drilling, reworking, recompletion, plugging back, or deepening operations having been conducted on a well located on the unit in an attempt to obtain or restore production from the pool for which the unit was established.

(4) There is no unexpired drilling permit for the drilling of a new well on the unit to a depth which would penetrate the pool for which the unit was established.

D. The commissioner shall prescribe, issue, amend, and rescind such orders, rules and regulations as he may find necessary or appropriate to carry out the provisions of this Section. Among other things, such orders, rules, and regulations shall prescribe the form and substance of the application for unit termination, and all statements, declarations, and supporting evidence to be filed therewith.

E. The provisions of this Section are intended to and shall affect presently existing units.

F. Any order issued pursuant to this Section shall be filed for record as provided in R.S. 30:11.1.

G. Any future wells completed within the boundaries of any unit or units terminated pursuant to this Section shall, upon a new unit application being made to the commissioner, be entitled to a unit hearing as otherwise provided for by law as fully as though the original unit or units had never been created, and any such new unit or units shall not be limited in any way by the prior hearing or pre-existing unit or units.

H. No provision of this Section shall be construed so as to in any way limit the authority otherwise granted to the commissioner to terminate, extend, or otherwise grant to the commissioner to terminate, extend, or otherwise modify any unit or units.

Added by Acts 1975, No. 671, §1; Acts 2003, No. 505, §1.



RS 30:9.2 - Cross-unit well

§9.2. Cross-unit well

A. The following definitions shall apply where used in this Section:

(1) "Cross-unit person" means an interested owner, interested party, or represented party as defined in LAC 43:XIX, other than a mineral lessee.

(2) "Cross-unit well" means a well drilled horizontally and completed under multiple drilling units that is designated by the commissioner after notice and public hearing to serve as a unit well, substitute unit well, or alternate unit well for said units.

(3) "Short unit" means a unit in which the proposed well shall have less than five hundred feet of perforated lateral.

(4) "Timely objection" means an objection mailed to the commissioner and the applicant at least fifteen days prior to the application hearing.

B. The commissioner is authorized to permit the drilling of cross-unit wells as provided in this Section.

C. The commissioner shall not authorize or permit a cross-unit well that is proposed to have less than five hundred feet of perforated lateral in any unit to be served by the cross-unit well if one of the following occurs:

(1) The preapplication notice and hearing application do not expressly set forth the cross-unit person's right to object to the application.

(2) A timely objection is filed by a cross-unit person who owns an interest in a short unit and, on the date of the application hearing, the short unit either is not producing or is producing only from one or more horizontal laterals with a combined length of perforated lateral less than five hundred feet.

Acts 2015, No. 253, §1.



RS 30:10 - Agreements for drilling units; pooling interests; terms and conditions; expenses

§10. Agreements for drilling units; pooling interests; terms and conditions; expenses

A. When two or more separately owned tracts of land are embraced within a drilling unit which has been established by the commissioner as provided in R.S. 30:9(B), the owners may validly agree by separate contract to pool, drill, and produce their interests and to develop their lands as a drilling unit.

(1) Where the owners have not agreed by separate contract to pool, drill, and produce their interests, the commissioner shall require them to do so and to develop their lands as a drilling unit, if he finds it to be necessary to prevent waste or to avoid drilling unnecessary wells.

(a) All orders requiring pooling shall be made after notice and hearing. They shall be upon terms and conditions that are just and reasonable and that will afford the owner of each tract the opportunity to recover or receive his just and equitable share of the oil and gas in the pool without unnecessary expense. They shall prevent or minimize reasonable avoidable drainage from each developed tract which is not equalized by counter drainage.

(b) The portion of the production allocated to the owner of each tract included in a drilling unit formed by a pooling order shall, when produced be considered as if it had been produced from his tract by a well drilled thereon.

(2) In the event a drilling unit is formed by a pooling order by the commissioner and absent any agreement or contract between owners as provided in this Section, then the cost of development and operation of the pooled unit chargeable to the owners therein shall be determined and recovered as provided herein.

(a)(i) Any owner drilling, intending to drill, or who has drilled a unit well, a substitute unit well, an alternate unit well, or a cross-unit well on any drilling unit heretofore or hereafter created by the commissioner, may, by registered mail, return receipt requested, or other form of guaranteed delivery and notification method, not including electronic communication or mail, notify all other owners in the unit of the drilling or the intent to drill and give each owner an opportunity to elect to participate in the risk and expense of such well. Such notice shall contain:

(aa) An authorization for expenditure form (AFE), which shall include a detailed estimate or the actual amount of the cost of drilling, testing, completing, and equipping such well. The AFE shall be dated within one hundred twenty days of the date of the mailing of the notice.

(bb) The proposed or actual location of the well.

(cc) The proposed or actual objective depth of the well.

(dd) An estimate of ownership as a percentage of expected unit size or approximate percentage of well participation.

(ee) In the event that the well is being drilled or has been drilled at the time of the notice, then a copy of all available logs, core analysis, production data, and well test data from the well which has not been made public.

(ii) An election to participate must be exercised by mailing written notice thereof by registered mail, return receipt requested, or other form of guaranteed delivery and notification method, not including electronic communication or mail, to the owner drilling or intending to drill the proposed well within thirty days after receipt of the initial notice. Failure to give timely written notice of the election to participate shall be deemed to be an election not to participate and the owner shall be deemed a nonparticipating owner.

(iii) If the drilling of the proposed well is not commenced in accordance with the initial notice within ninety days after receipt of the initial notice, then the drilling owner shall send a supplemental notice in order for the provisions of this Subsection to apply.

(b)(i) Should a notified owner elect not to participate in the risk and expense of the unit well, substitute unit well, alternate unit well, or cross-unit well or should such owner elect to participate in the risk and expense of the proposed well but then fail to pay his share of the estimated drilling costs determined by the AFE timely or fail to pay his share of actual reasonable drilling, testing, completing, equipping, and operating expenses within sixty days of receipt of detailed invoices, then such owner shall be deemed a nonparticipating owner, and the drilling owner shall, in addition to any other available legal remedies to enforce collection of such expenses, be entitled to own and recover out of production from such well allocable to the tract under lease to the nonparticipating owner such tract's allocated share of the actual reasonable expenditures incurred in drilling, testing, completing, equipping, and operating the well, including a charge for supervision, together with a risk charge. For purposes of this Subparagraph, the payment of estimated drilling costs shall be deemed timely if received by the drilling owner within sixty days of the actual spudding of the well or the receipt by the notified owner of the notice required by this Subsection, whichever is later. The risk charge for a unit well, substitute unit well, or cross-unit well that will serve as the unit well or substitute well for the unit shall be two hundred percent of such tract's allocated share of the cost of drilling, testing, and completing the well, exclusive of amounts the drilling owner remits to the nonparticipating owner for the benefit of the nonparticipating owner's royalty and overriding royalty owner. The risk charge for an alternate unit well or cross-unit well that will serve as an alternate unit well for the unit shall be one hundred percent of such tract's allocated share of the cost of drilling, testing, and completing such well, exclusive of amounts the drilling owner remits to the nonparticipating owner for the benefit of the nonparticipating owner's royalty and overriding royalty owner.

(ii)(aa) During the recovery of the actual reasonable expenditures incurred in drilling, testing, completing, equipping, and operating the well, the charge for supervision, and the risk charge, the nonparticipating owner shall be entitled to receive from the drilling owner for the benefit of his lessor royalty owner that portion of production due to the lessor royalty owner under the terms of the contract or agreement creating the royalty between the royalty owner and the nonparticipating owner reflected of record at the time of the well proposal.

(bb) In addition, during the recovery set forth in Subitem (aa) of this Item, the nonparticipating owner shall receive from the drilling owner for the benefit of the overriding royalty owner the lesser of: (I) the nonparticipating owner's total percentage of actual overriding royalty burdens associated with the existing lease or leases which cover each tract attributed to the nonparticipating owner reflected of record at the time of the well proposal; or (II) the difference between the weighted average percentage of the total actual royalty and overriding royalty burdens of the drilling owner's leasehold within the unit and the nonparticipating owner's actual leasehold royalty burdens reflected of record at the time of the well proposal.

(cc) The share that is to be received by the nonparticipating owner on behalf of its lessor royalty owner and overriding royalty owner shall be reported by the drilling owner in accordance with Part 2-B of Chapter 13 of Title 31 of the Louisiana Revised Statutes of 1950.

(dd) Nothing in this Section shall relieve any lessee of its obligations to pay, from the commencement of production, any lessor royalty and overriding royalty due under the terms of his lease, and other agreements during the recovery of actual well costs and the risk charge, or shall relieve any lessee of his obligation to pay all royalty and overriding royalty due under the terms of his lease and other agreements after the recovery of the actual well costs and the risk charge. Except as provided in this Paragraph, the drilling owner's obligation to pay the royalty and the overriding royalty to the nonparticipating owner in no way creates an obligation, duty, or relationship between the drilling owner and any person to whom the nonparticipating owner is liable to, contractually or otherwise.

(ee) In the event of nonpayment by the nonparticipating owner of the royalty and overriding royalty due, the lessor royalty owner and overriding royalty owner shall provide written notice of such failure to the nonparticipating owner and drilling owner as a prerequisite to a judicial demand for damages. The lessor royalty owner and overriding royalty owner shall follow the same procedure and have the same remedies provided in Part 6 of Chapter 7 of Title 31 of the Louisiana Revised Statutes of 1950 or Part 2-A of Chapter 13 of Title 31 of the Louisiana Revised Statutes of 1950, respectively, against the nonparticipating owner and the drilling owner. If the drilling owner provides sufficient proof of payment of the royalties to the nonparticipating owner, then the lessor royalty owner and overriding royalty owner shall have no cause of action against the drilling owner for nonpayment.

(ff) In the event of nonpayment by the drilling owner of the royalty and overriding royalty due to the nonparticipating owner for the benefit of the lessor royalty owner and overriding royalty owner, and payment by the nonparticipating owner of the royalty and overriding royalty due, the nonparticipating owner shall provide written notice of such failure to pay to the drilling owner as a prerequisite to a judicial demand for damages. The drilling owner shall have thirty days after receipt of the required notice within which to pay the royalties due or to respond in writing by stating a reasonable cause for nonpayment. If the drilling owner fails to make payment of the royalties or fails to state a reasonable cause for nonpayment within this period, the court may award to the nonparticipating owner as damages double the amount of royalties due, interest on that sum from the date due, and a reasonable attorney fee regardless of the cause for the original failure to pay royalties. If the drilling owner provides sufficient proof of payment of the royalties to the nonparticipating owner, then the nonparticipating owner shall have no cause of action against the drilling owner for nonpayment.

(iii) Any owner not notified shall bear only his tract's allocated share of the actual reasonable expenditures incurred in drilling, testing, completing, equipping, and operating the unit well, including a charge for supervision, which share shall be subject to the same obligation and remedies and rights to own and recover out of production in favor of the drilling party or parties as provided in this Subsection. A participating owner shall deliver to the owner whom has not been notified the proceeds attributable to his royalty and overriding royalty burdens as described in this Section.

(c) Should a drilling unit be created by order of the commissioner around a well already drilled or drilling and including one or more tracts as to which the owner or owners thereof had not participated in the risk and expense of drilling such well, then the provisions of this Subsection for notice, election, and participation shall be applicable as if a well were being proposed by the owner who drilled or was drilling such well; however, the cost of drilling, testing, completing, equipping, and operating the well allocable to each tract included in the unit shall be reduced in the same proportion as the recoverable reserves in the unitized pool have been recovered by prior production, if any, in which said tract or tracts did not participate prior to determining the share of cost allocable to such tract or tracts.

(d)(i) Should a drilling unit be revised by order of the commissioner so as to include an additional tract or tracts, then the provisions of this Subsection for notice, election, and participation shall be applicable to such added tract or tracts and the owner thereof as if a well were being proposed by the owner who had drilled the well; however, the cost of drilling, testing, completing, equipping, and operating the unit well shall be reduced in the same proportion as the recoverable reserves in the unitized pool have been recovered by prior production, if any, in which said tract or tracts did not participate prior to determining the share of cost allocable to the subsequently included tract or tracts.

(ii) Should a drilling unit be revised by order of the commissioner as to exclude a tract or tracts, the cost of drilling, testing, completing, equipping, and operating the unit well shall be reduced in the same proportion as the recoverable reserves in the unitized pool have been recovered by prior production to determine the share of cost allocable to the subsequently excluded tract or tracts.

(e)(i) The provisions of Subparagraph (b) of this Paragraph with respect to the risk charge shall not apply to any unleased interest not subject to an oil, gas, and mineral lease.

(ii) Notwithstanding the provisions of Subparagraph (b) of this Paragraph, the royalty owner and overriding royalty owner shall receive that portion of production due to them under the terms of the contract creating the royalty.

(f) In the event of a dispute relative to the calculation of unit well costs or depreciated unit well costs, the commissioner shall determine the proper costs after notice to all interested owners and a public hearing thereon.

(g) Nothing contained herein shall have the effect of enlarging, displacing, varying, altering, or in any way whatsoever modifying or changing the rights and obligations of the parties thereto under any contract between or among owners having a tract or tracts in the unit.

(h) The owners in the unit to whom the notice provided for hereinabove may be sent, are the owners of record as of the date on which the notice is sent.

(i) Failure of the drilling owner to provide written notice as required by Subparagraph (a) of this Paragraph to an owner shall not affect the validity of the written notice properly provided to any other owner in the unit.

(3) If there is included in any unit created by the commissioner of conservation one or more unleased interests for which the party or parties entitled to market production therefrom have not made arrangements to separately dispose of the share of such production attributable to such tract, and the unit operator proceeds with the sale of unit production, then the unit operator shall pay to such party or parties such tract's pro rata share of the proceeds of the sale of production within one hundred eighty days of such sale.

B. Should the owners of separate tracts embraced within a drilling unit fail to agree upon the pooling of the tracts and the drilling of a well on the unit, and should it be established by final and unappealable judgment of court that the commissioner is without authority to require pooling as provided for in Subsection A, then, subject to all other applicable provisions of this Chapter, the owner of each tract embraced within the drilling unit may drill thereon. The allowable production therefrom shall be such proportion of the allowable for the full unit as the area of the separately owned tract bears to the full drilling unit.

Acts 1984, No. 345, §1 and §2, eff. Jan. 1, 1985; Acts 1991, No. 595, §1; Acts 2008, No. 115, §1; Acts 2012, No. 743, §1; Acts 2016, No. 524, §1, eff. June 13, 2016.



RS 30:10.1 - Authority of governor with advice of the commissioner of conservation to enter unitization agreements affecting the production from state and federal waterbottoms

§10.1. Authority of governor with advice of the commissioner of conservation to enter unitization agreements affecting the production from state and federal waterbottoms

A. Offshore Production Agreement. The governor or his designee is authorized to enter into an Offshore Production Agreement with the United States government concerning the procedures for joint conservation practices concerning minerals in common hydrocarbon bearing areas that underlie the federal and state boundary offshore of Louisiana.

B. Unit Agreement. (1) In accordance with the terms of such Offshore Production Agreement or any act of the United States Congress providing with respect thereto, the governor or his designee is authorized to enter into agreements for the unit operations of all or any portion or portions of any common potentially hydrocarbon bearing area underlying the federal and state boundary offshore if reasonably necessary to prevent waste, protect correlative rights, or avoid the drilling of unnecessary wells.

(2) The authority of the governor or his designee to enter into unit agreements under this Subsection shall extend to all affected state lands, whether leased or unleased at the time, and all persons having interests therein.

(3) Upon a determination by the governor that a common potentially hydrocarbon bearing area may underlie the federal and state boundary offshore, all or any portion or portions of which the governor has reason to believe may be appropriate for unit operations, the governor shall direct the commissioner of conservation to call a hearing for the purpose of receiving evidence from affected state or federal lessees or from any other interested persons. The commissioner shall, after a review of all testimony and evidence, transmit to the governor an advisory opinion containing such information and recommendations as may be requested by the governor. The advisory opinion shall be deemed confidential and shall be exempt from the provisions of R.S. 44:1 et seq., in accordance with the provisions of R.S. 44:4(8) and 4.1(B).

(4) After a final unit agreement by the state of Louisiana and the United States or by final decision of an arbitrator or court of competent jurisdiction, or otherwise, the commissioner shall, if directed by the governor, issue an order ratifying the terms of the agreement or final decision. In the event that a reservoir-wide unit is created, the commissioner is exempt from the requirements of R.S. 30:5(B) and (C) in issuing such order. Neither the agreement nor any order issued pursuant to it shall be subject to the provisions of R.S. 30:12.

(5) The commissioner shall have full authority to enforce the unit agreement and order in the same manner as any other order issued under the provisions of this Chapter, and to issue such additional rules, regulations, or orders as may be necessary to accomplish the purposes of this Section.

Acts 1988, No. 651, §1, eff. July 15, 1988; Acts 2010, No. 861, §13.



RS 30:11 - Allocation of allowable production

§11. Allocation of allowable production

A. Whenever the commissioner limits the total amount of oil or gas which may be produced, he shall allocate the allowable production among the fields. This allocation shall be made on a reasonable basis, giving, to each field with small wells of settled production, an amount which will prevent a general premature abandonment of the wells in the field.

B. The commissioner may limit the production of a pool to an amount less than that which the pool could produce if no restriction were imposed. This limitation may be imposed either as an incident to or without a limitation of the total amount of oil or gas which may be produced in this state. The commissioner shall prorate the allowable production among the producers in the pool on a reasonable basis so as to prevent or minimize avoidable drainage from each developed area which is not equalized by counter drainage, and so that each producer will have the opportunity to produce or receive his just and equitable share, subject to the reasonable necessities for the prevention of waste.

C. After the effective date of a rule, regulation, or order of the commissioner fixing the allowable production of oil or gas, or both, for a pool, no person shall produce from a well, lease, or property more than the allowable production which is applicable, nor shall the amount be produced in a different manner than that authorized.



RS 30:11.1 - Filing and recording of orders creating drilling or production units

§11.1. Filing and recording of orders creating drilling or production units

Within thirty days after the issuance thereof, the commissioner of conservation of the state of Louisiana shall cause to be filed and recorded in the conveyance records of the parish or parishes in which the immovable property affected thereby is situated certified copies of all orders and amendments thereof creating drilling or production units.

Acts 1952, No. 516, §1; Acts 1997, No. 231, §1, eff. June 16, 1997.



RS 30:12 - Court review and injunction; venue; procedure; burden of proof

§12. Court review and injunction; venue; procedure; burden of proof

A. (1) A person who is aggrieved by any law of this state with respect to conservation of oil or gas, or both, or by a provision of this Chapter, or by a rule, regulation, or order made by the assistant secretary of the office of conservation hereunder, or by an act done or threatened hereunder, and who has exhausted his administrative remedy, may obtain court review by a suit for injunction or judicial review against the assistant secretary as defendant.

(2) Suit for review shall be instituted in the district court of the parish in which the principal office of the assistant secretary is located and must be brought within sixty days of the administrative action that is the subject of the suit. In cases of judicial review of adjudication proceedings, the sixty days shall begin to run after mailing of notice of the final decision or order, or if a rehearing is requested within sixty days after the decision thereon.

B.(1) Judicial review of adjudication proceedings before the assistant secretary may be obtained whether or not the plaintiff has applied for a rehearing. A preliminary, procedural, or intermediate action or ruling by the assistant secretary is immediately reviewable if review of the final decision of the assistant secretary would not provide an adequate remedy and would inflict irreparable injury.

(2) Within thirty days after service of the petition or within further time allowed by the court, the assistant secretary shall transmit to the reviewing court the original or a certified copy of the entire record of the proceeding under review. By stipulation of all parties to the review proceedings, the record may be shortened. A party unreasonably refusing to stipulate to limit the record may be taxed by the court for the additional costs. The court may require or permit subsequent corrections or additions to the record.

(3) If, before the date set for hearing, application is made to the court for leave to present additional evidence, and it is shown to the satisfaction of the court that the additional evidence is material and that there were good reasons for failure to present it in the proceeding before the assistant secretary, the court may order that the additional evidence be taken before the assistant secretary upon conditions determined by the court. The assistant secretary may modify his findings and decision by reason of the additional evidence and shall file that evidence and any modifications, new findings, or decisions with the reviewing court.

(4) The review shall be conducted by the court without a jury and shall be confined to the record. In cases of alleged irregularities in procedure before the assistant secretary not shown in the record, proof thereon may be taken in the court. The court, upon request, shall hear oral argument and receive written briefs.

(5) The court may affirm the decision of the assistant secretary or remand the case for further proceedings. The court may reverse or modify the decision if substantial rights of the appellant have been prejudiced because the administrative findings, inferences, conclusions, or decisions are:

(a) In violation of constitutional or statutory provisions;

(b) In excess of the statutory authority of the agency;

(c) Made upon unlawful procedure;

(d) Affected by other error of law;

(e) Arbitrary or capricious, or characterized by abuse of discretion or clearly unwarranted exercise of discretion; or

(f) Manifestly erroneous in view of the reliable, probative, and, substantial evidence on the whole record. In the application of the rule, where the assistant secretary has the opportunity to judge the credibility of witnesses by first-hand observation of demeanor on the witness stand and the reviewing court does not, due regard shall be given to the assistant secretary's determination on credibility issues.

C.(1) Any suit for an injunction brought under this Section shall be tried summarily, and the attorney representing the assistant secretary may have the case set for trial after ten days' notice to the plaintiff or his attorney of record.

(2) The burden of proof shall be upon the plaintiff, and all pertinent evidence with respect to the validity or reasonableness of the order of the assistant secretary complained of shall be admissible. The law, the provision of this Chapter, or the rule, regulation, or order complained of shall be taken as prima facie valid. This presumption shall not be overcome in connection with any application for injunctive relief, including a temporary restraining order, by verified petition or affidavit of or in behalf of the applicant.

D. The right of appeal shall lie as hereinafter set forth in this Chapter.

Acts 1983, No. 409, §1.



RS 30:13 - Temporary restraining order or injunction; notice and hearing; bond

§13. Temporary restraining order or injunction; notice and hearing; bond

A. No temporary restraining order or injunction shall be granted against the commissioner of conservation, the attorney general, or any agent, employee, or representative of the commissioner restraining the commissioner, or any of his agents, employees, or representatives, or the attorney general, from enforcing a statute of this state relating to conservation of oil and gas, or any of the provisions of this Chapter, or any rule, regulation, or order made hereunder, except after due notice to the commissioner, and to all other defendants, and after a hearing. It shall be clearly shown to the court that the act done or threatened is without sanction of law, or that the provisions of this Chapter, or the rule, regulation, or order complained of, is invalid, and that, if enforced against the complaining party, will cause an irreparable injury. The nature and extent of the probable invalidity of the law, or provision of this Chapter, or of any rule, regulation, or order thereunder involved in the suit, shall be recited in the order or decree granting the temporary relief, as well as a clear statement of the probable damage relied upon by the court as justifying temporary injunctive relief.

B. No temporary injunction against the commissioner, or the department of conservation, or its agents, employees, or representatives, or the attorney general, shall become effective until the plaintiff shall execute a bond in an amount and upon such conditions as the court directs.



RS 30:14 - Suit by commissioner for violation of law; venue; relief obtainable

§14. Suit by commissioner for violation of law; venue; relief obtainable

Whenever it appears that a person is violating or is threatening to violate a law of this state with respect to the conservation of oil or gas, or both, or a provision of this Chapter, or a rule, regulation, or order made thereunder, the commissioner shall bring suit to restrain that person from continuing the violation or from carrying out the threat.

Venue shall be in the district court in the parish of the residence of any one of the defendants or in the parish where the violation is alleged to have occurred or is threatened.

In this suit, the commissioner may obtain injunctions, prohibitory and mandatory, including temporary restraining orders and preliminary injunctions, as the facts warrant, including, when appropriate, injunctions restraining a person from moving or disposing of illegal oil, illegal gas, or an illegal product. Any or all of these illegal commodities may, in the court's discretion, be ordered impounded or placed under the control of an agent appointed by the court.



RS 30:15 - Appeal

§15. Appeal

In proceedings brought under authority of, or for the purpose of contesting the validity of, a provision of this Chapter, or of an oil or gas conservation law of this state, or of a rule, regulation, or order issued thereunder, appeals may be taken in accordance with the general laws relating to appeals. In appeals from judgments or decrees in suits to contest the validity of a provision of this Chapter, or a rule or regulation of the commissioner hereunder, the appeals when docketed in the proper appellate court shall be placed on the preference docket of the court and may be advanced as the court directs.



RS 30:16 - Suit by party in interest upon commissioner's failure to sue

§16. Suit by party in interest upon commissioner's failure to sue

If the commissioner fails to bring suit within ten days to restrain a violation as provided in R.S. 30:14, any person in interest adversely affected by the violation who has notified the commissioner in writing of the violation or threat thereof and has requested the commissioner to sue, may bring suit to prevent any or further violations, in the district court of any parish in which the commissioner could have brought suit. If the court holds that injunctive relief should be granted, the commissioner shall be made a party and shall be substituted for the person who brought the suit and the injunction shall be issued as if the commissioner had at all times been the complaining party.



RS 30:17 - False reports or entries; penalty

§17. False reports or entries; penalty

No person shall for the purpose of evading this Chapter, or any rule, regulation or order made thereunder:

(1) Make or cause to be made any false entry or statement of fact in any report required to be made by this Chapter or by any rule, regulation or order made hereunder, or

(2) Make or cause to be made any false entry in an account, record, or memorandum kept by any person in connection with the provisions of this Chapter or of any rule, regulation, or order made thereunder, or

(3) Omit or cause to be omitted full, true, and correct entries in these accounts, records, or memoranda, of all facts and transactions pertaining to the interest or activities in the petroleum industry of a person, as may be required by the commissioner under authority given in this Chapter or by any rule, regulation or order made thereunder, or

(4) Remove out of the jurisdiction of the state, or destroy or mutilate, alter, or by any other means falsify any book, record, or other paper, pertaining to the transactions regulated by this Chapter or by any rule, regulation or order made thereunder.

Whoever violates this Section shall be fined not more than five thousand dollars, or imprisoned not more than six months, or both.



RS 30:18 - Penalties for violation of Chapter; venue

§18. Penalties for violation of Chapter; venue

A.(1) Whoever violates a provision of this Chapter, or a rule, regulation, or order of the commissioner made hereunder, shall be subject to a civil penalty of not more than five thousand dollars a day for each day of violation and for each act of violation.

(2) Whoever knowingly and willfully violates a provision of this Chapter, or a rule, regulation, or order of the commissioner made hereunder, shall be deemed guilty of a misdemeanor and, upon conviction by a court of competent jurisdiction, shall be fined not more than five thousand dollars for each day of violation and for each act of violation, if a penalty for the violation is not otherwise provided in this Chapter.

(3) Notwithstanding any provisions of this Section to the contrary, whoever violates the provisions of R.S. 30:4(C)(16) or the rules, regulations or orders of the commissioner made thereunder, and who is disposing or has disposed of hazardous wastes identified and designated as such by the department under the provisions of R.S. 30:2173 may be liable for a civil penalty of not more than twenty-five thousand dollars for each day of violation and for each act of violation.

(4) Whoever willfully and knowingly violates the provisions of R.S. 30:4(C)(16) or the rules, regulations and orders of the commissioner made thereunder in the disposal of hazardous wastes identified and designated as such by the department under the provisions of R.S. 30:2173 shall be fined not more than twenty-five thousand dollars per day of violation and costs of prosecution or imprisoned for not more than one year, or both, and in such instances the prosecution may be instituted by the district attorney having criminal jurisdiction.

(5) Any purchaser of oil and gas from any owner who violates a provision of this Chapter, or a rule, regulation, or order of the commissioner, may be ordered by the commissioner to hold in escrow any monies allocated to such owners. Monies allocated to royalty owners and overriding royalty owners shall not be affected by this Paragraph.

(6)(a)(i) Notwithstanding any provision of this Section to the contrary, any person found to be in violation of any provision of this Chapter related to the drilling or use of underground caverns for hydrocarbon storage or solution mining, or any requirement, rule, regulation, or order related thereto, may be liable for a civil penalty, to be assessed by the commissioner or the court, of not more than the cost to the state of any response action made necessary by such violation that is not voluntarily paid by the violator, and a penalty of not more than thirty-two thousand five hundred dollars for each day of violation. However, such person may be liable for an additional penalty of not more than one million dollars when any such violation is done intentionally, willfully, or knowingly and either results in a discharge or disposal that causes irreparable or severe damage to the environment or involves the discharge of a substance which endangers human life or health.

(ii) If the penalty assessed by the commissioner is upheld in full or in part, the commissioner shall be entitled to legal interest as provided in R.S. 9:3500 from the date of imposition of the penalty until paid.

(iii) Any person found to be in violation of any provision of this Chapter related to the drilling or use of underground caverns for hydrocarbon storage or solution mining, or any requirement, rule, regulation, or order related thereto, may be subject to the revocation or suspension of any permit, license, or variance that has been issued to the person related to the drilling or use of such underground caverns for hydrocarbon storage or solution mining.

(b) Any person to whom a compliance order or a cease and desist order is issued pursuant to this Chapter who fails to take corrective action within the time specified in said order shall be liable for a civil penalty to be assessed by the commissioner or the court of not more than fifty thousand dollars for each day of continued violation or noncompliance.

(c)(i) In determining whether or not a civil penalty is to be assessed and in determining the amount of the penalty or the amount agreed upon in compromise, the following factors shall be considered:

(aa) The history of previous violations or repeated noncompliance.

(bb) The nature and gravity of the violation.

(cc) The degree of culpability, recalcitrance, defiance, or indifference to regulations or orders.

(dd) The monetary benefits realized through noncompliance.

(ee) The degree of risk to human health or property caused by the violation.

(ff) Whether the noncompliance or violation and the surrounding circumstances were immediately reported to the commissioner and whether the violation or noncompliance was concealed or if there was an attempt to conceal by the person charged.

(gg) Whether the person charged has failed to mitigate or to make a reasonable attempt to mitigate the damages caused by his noncompliance or violation.

(hh) The costs of bringing and prosecuting an enforcement action, such as staff time, equipment use, hearing records, and expert assistance.

(ii) The commissioner may supplement such criteria by rule. In the event that the order with which the person failed to comply was an emergency cease and desist order, no penalty shall be assessed if it appears upon later hearing that said order was issued without reasonable cause.

(iii) The commissioner by rule may establish classifications or levels of violations and the appropriate enforcement response.

(d) After submission for a penalty determination at a hearing, the commissioner shall provide an opportunity for relevant and material public comment relative to any penalty that may be imposed.

(e) If the penalty assessed by the commissioner is upheld in full or in part, the commissioner shall be entitled to legal interest as provided in R.S. 9:3500 from the date of imposition of the penalty until paid. If any penalty assessed by the commissioner under the provisions of this Paragraph is vacated or reduced as the result of an appeal of the assessment, the court shall award to the respondent legal interest as provided in R.S. 9:3500 on the amount required to be refunded by the commissioner.

B. Whoever knowingly and willfully aids or abets a person in the violation of a law of this state relating to the conservation of oil or gas, or the violation of a provision of this Chapter, or any rule, regulation, or order made thereunder, shall be subject to the same penalties provided herein for the principal violator.

Acts 1981, No. 853, §1; Acts 1990, No. 606, §1; Acts 2013, No. 367, §1, eff. June 12, 2013.



RS 30:19 - Sale, etc. of illegal products prohibited

§19. Sale, etc. of illegal products prohibited

A. The sale, or acquisition, or the transportation, refining, processing, or handling in any other way, of illegal oil, illegal gas, or an illegal product is unlawful.

B. Unless and until the commissioner provides a method, by which a person may have an opportunity to determine whether a contemplated transaction or sale, or acquisition, or transportation, refining, processing, or handling in any other way, involves illegal oil, illegal gas, or illegal product, no penalty shall be imposed except under certain circumstances hereinafter stated. Penalties shall be imposed for the commission of each transaction prohibited in this Section when the transactor knows that illegal oil, illegal gas, or illegal product is involved or when he could have known by the exercise of reasonable diligence or from facts within his knowledge. However, regardless of lack of actual notice or knowledge, penalties as provided in this Chapter shall apply to any sale, or acquisition, and to the transportation, refining, processing, or handling in any other way, of illegal oil, illegal gas, or illegal product, where administrative provision is made for identifying the character of the commodity as to its legality. It likewise shall be a violation for which penalties shall be imposed for any person to sell, or acquire or to transport, refine, process, or handle in any other way, any oil, gas, or product without complying with all applicable rules, regulations, or orders of the commissioner relating thereto.



RS 30:20 - Illegal gas, etc., contraband; seizure and sale; procedure; disposition of proceeds

§20. Illegal gas, etc., contraband; seizure and sale; procedure; disposition of proceeds

A. In addition to other remedies and penalties, all illegal oil, illegal gas, or illegal products, shall, except under the circumstances stated herein, be contraband and shall be seized and sold, and the proceeds applied as herein provided. The sale shall not take place unless the court shall find, in the proceeding provided for in this Subsection, that the commodity is contraband. Whenever the commissioner believes that illegal oil, illegal gas, or illegal product is subject to seizure and sale, he shall, through the attorney general, bring a civil action in rem in the district court of the parish where the commodity is found. Or the action may be maintained in connection with any suit or reconventional demand for injunction or for penalty relating to any prohibited transaction involving the illegal oil, illegal gas, or illegal product. Any person in interest who shows himself to be adversely affected by the seizure and sale shall have the right to intervene in the suit to protect his rights.

B. The action referred to in Subsection A shall be strictly in rem and shall proceed in the name of the state as plaintiff against the illegal oil, illegal gas, or illegal product described in the petition, as defendant, and no bond shall be required of the plaintiff in connection therewith. Upon the filing of the petition, the clerk of the court shall issue a citation with a copy of the petition attached directed to the sheriff of the parish, or to any other officer or person the court authorizes to serve process. He shall cite all persons, without undertaking to name them, who may be interested to appear and answer within fifteen days after the issuance and service of the petition and citation. Service shall be made by posting a copy of the petition and citation upon the courthouse door of the parish where the commodity involved is alleged to be located and by posting another copy near the place where the commodity is alleged to be located. The posting of the petition and citation shall constitute constructive possession of the commodity by the state. Proof of service of citation, and the manner thereof, shall be made as is required by law.

C. Where it appears by a verified pleading on the part of the plaintiff, by affidavit, or by oral testimony, that grounds for the seizure and sale exist, the court shall issue an order of seizure. This order shall specifically describe the alleged contraband so that it may be identified with reasonable certainty. The order shall direct the sheriff to whom it is addressed to take into his custody, actual or constructive, the commodity described and to hold it subject to the orders of the court. The sheriff shall be responsible upon his official bond for proper execution of the order.

D. The court may direct the sheriff to deliver the custody of any contraband seized by him to a sequestrator who shall act as the agent of the court and shall give bond with surety as the court directs conditioned that he will faithfully conserve the contraband which comes into his custody and possession in accordance with the orders of the court. The court may appoint an agent of the commissioner as sequestrator.

E. Any person testing the validity of a seizure or sequestration, may obtain the release of oil, gas or other products upon furnishing bond issued by a corporate surety company qualified to do business in the state in an amount exceeding by one-half the current market value of the oil, gas, or other product under seizure or sequestration. The bond shall be in favor of the sheriff and shall be conditioned upon and shall remain in full force and effect until final determination of the validity of the seizure or sequestration.

F. Sales of contraband seized under the authority of this Chapter, and notices of these sales, shall be in accordance with the laws of this state relating to the sale and disposition of property seized under a writ of fieri facias.

G. The court may order that the commodity be sold in specified lots or portions, and at stated intervals, instead of being sold at one time. Title to the amount sold shall pass as of the date of that act which is found by the court to make the commodity contraband. The amount sold shall be treated as legal oil, legal gas, or legal product in the hands of the purchaser, but the purchaser and the commodity shall be subject to all applicable laws, rules, regulations, and orders with respect to the transportation, refining, processing, or handling in any other way, of the commodity purchased.

H. The proceeds of the sale of contraband shall be applied first to the payment of the cost of the action and the expenses incident to the sale after these expenses have been approved and allowed by the court. All funds then remaining shall be paid to the department of conservation for the purpose of carrying out the provisions of this Chapter.



RS 30:21 - Fees and charges of the commissioner of conservation; revisions; exceptions; collections; Oil and Gas Regulatory Fund; creation; amounts; requirements

§21. Fees and charges of the commissioner of conservation; revisions; exceptions; collections; Oil and Gas Regulatory Fund; creation; amounts; requirements

A. The commissioner of conservation of the office of conservation shall periodically review the fees collected by his office, and, in addition to other statutory authorization, may revise such fees pursuant to the rulemaking provisions of the Administrative Procedure Act.

B.(1)(a) There shall be an annual fee payable to the office of conservation, in a form and schedule prescribed by the office of conservation, by oil and gas operators on capable oil wells and capable gas wells based on a tiered system to establish parity on a dollar amount between the wells. The tiered system shall be established annually by rule on capable oil and capable gas production, including nonexempt wells reporting zero production during the annual base period, such that the amount generated does not exceed three million six hundred seventy-five thousand dollars for each fiscal year beginning with Fiscal Year 2015-2016. Incapable oil, stripper oil, incapable gas well gas, and incapable oil well gas shall be exempt from the fee. For the purposes of this Subsection, "capable oil" means crude oil and condensate not classified as incapable oil or stripper oil by the Department of Revenue. "Capable gas" means natural and casing head gas not classified as incapable gas well gas or incapable oil well gas by the Department of Revenue.

(b) There shall be an annual fee payable to the office of conservation, in a form and schedule prescribed by the office of conservation, on Class I wells in an amount not to exceed one million dollars for Fiscal Year 2015-2016 and thereafter.

(c) There shall be an annual regulatory fee payable to the office of conservation, in a form and schedule prescribed by the office of conservation, on Class II wells, Class III wells, storage wells, Type A facilities, and Type B facilities in an amount not to exceed two million one hundred eighty-seven thousand five hundred dollars for Fiscal Year 2015-2016 and thereafter. No fee shall be imposed on a Class II well of an operator who is also an operator of a stripper crude oil well or incapable gas well certified pursuant to R.S. 47:633 by the severance tax division of the Department of Revenue and located in the same field as such Class II well.

(d) There shall be an application fee payable to the office of conservation, in a form and schedule prescribed by the office of conservation, by industries under the jurisdiction of the office of conservation. In addition to any other fee that is on the schedule on July 1, 2015, the commissioner may collect the following fees:

(i)        Application for alternate unit well, exception                        $   504

to 29-E, exception to 29-B, severance tax relief,

downhole combinations, well product

reclassification, selective completion, pilot

projects, waiver of production test, or critical

date order

(ii)       Application for work permit - minerals                                 $   75

(iii)      Application to amend permit to drill - minerals                     $   50

(lease unit well, stripper, incapable, other)

(iv)      Operator registration                                                              $   105

(v)       Annual compliance review fee - class III                               $  2,000

solution mining cavern

(vi)      Annual compliance review fee - class II                                $  2,000

hydrocarbon storage and exploration and

production waste cavern

(vii)     Class II carbon dioxide enhanced                                          $  5,000

recovery project

(viii)    Community saltwater disposal system initial                         $   125

notification

(ix)      Application for work permit - injection or other                    $   125

(x)       Work permit to plug and abandon a well utilized                  $   500

for naturally occurring radioactive waste disposal

(xi)      Requests to modify well permit                                             $   300

(xii)     Class V permit waiver or exemption request                         $   250

(xiii)    Witnessed verification of mechanical                                    $   250

integrity tests

(xiv)    Repealed by Acts 2016, No. 277, §2.

(xv)     Request to transport exploration and                                      $   150

production waste to commercial facilities

or transfer stations

(xvi)    Repealed by Acts 2016, No. 277, §2.

(xvii)   Exploration and production waste                                          $   300

determination

(xviii)  Repealed by Acts 2016, No. 277, §2.

(xix)    Commercial facility application exclusive                             $  3,000

of an associated well

(xx)     Repealed by Acts 2016, No. 277, §2.

(xxi)    Repealed by Acts 2016, No. 277, §2.

(xxii)   Reuse material applications not associated with                    $   400

a commercial facility

(e) For the purposes of this Paragraph, exploration and production waste shall not include produced brine, produced water, or salvageable hydrocarbons bound for permitted salvage oil operators. There shall be a monthly fee payable to the office of conservation of two cents per barrel of exploration and production waste delivered, as reported on a form prescribed by the department to collect commercial facilities monthly report of waste receipts, from the original generator of the waste to the following facilities:

(i) Office of conservation permitted off-site commercial facilities.

(ii) Transfer stations permitted by the office of conservation for waste transfer to out-of-state treatment or disposal facilities.

(iii) Any other legally permitted Louisiana off-site waste storage, treatment, or disposal facilities also approved by the office of conservation for the receipt of exploration and production waste.

(2)(a) There is hereby established a special fund in the state treasury to be known as the Oil and Gas Regulatory Fund, hereafter referred to as the "fund". After deposit in the Bond Security and Redemption Fund and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state that become due and payable within each fiscal year, the treasurer shall pay into the fund an amount equal to the monies generated from collection of the fees provided for in this Title or Title 47 of the Louisiana Revised Statutes of 1950, the rules and regulations promulgated thereunder, any fines and civil penalties or any other provision of law relative to fees, fines, or civil penalties attributable to the office of conservation, and fifty percent of any annual assessment paid by an operator who chooses not to plug a well classified as inactive with the remainder being deposited into the Oilfield Site Restoration Fund.

(b) The monies credited to the fund shall be appropriated by the legislature and dedicated solely to the use of the office of conservation for the regulation of the oil and gas industry and other industries under the jurisdiction of the office of conservation and shall be used solely for the purposes of that program. Any monies remaining in the fund at the end of any fiscal year shall remain with the fund and shall not revert to the state general fund. All interest or earnings of the fund shall be credited to the fund. All fees and self-generated revenue remaining on deposit for the office of conservation at the end of any fiscal year shall be deposited into the fund. The amount appropriated from the fund to the office of conservation shall be subject to appropriation by the legislature.

(c) The provisions of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950 shall apply to the administration, collection, and enforcement of the fees imposed in this Section, and the penalties provided by that Subtitle shall apply to the person who fails to pay or report the fee. Proceeds from the fee, including any penalties collected in connection with the fee, shall be deposited into the fund.

C. Nothing contained herein shall authorize the charging of inspection fees for shut-in oil wells or temporarily abandoned oil wells in stripper fields.

Acts 1989, No. 227, §1, eff. June 26, 1989; Acts 1991, No. 778, §1, eff. July 1, 1991; Acts 1991, No. 811, §1; Acts 1997, No. 826, §1, eff. July 1, 1997; Acts 1998, 1st Ex. Sess., No. 47, §1, eff. April 24, 1998; Acts 2000, 1st Ex. Sess., No. 88, §1; Acts 2001, No. 260, §1; Acts 2002, 1st Ex. Sess., No. 97, §1, eff. July 1, 2002; Acts 2002, 1st Ex. Sess., No. 105, §1; Acts 2015, No. 362, §1; Acts 2016, No. 277, §§1, 2; Acts 2016, No. 582, §1, eff. June 17, 2016.



RS 30:21.1 - Repealed by Acts 1992, No. 984, 18.

§21.1. Repealed by Acts 1992, No. 984, §18.



RS 30:21.2 - Bohemia Spillway Cost Recovery

§21.2. Bohemia Spillway Cost Recovery

Upon the final disposition of each claim filed with the Department of Natural Resources pursuant to Act 233 of the 1984 Regular Session, the secretary shall condemn one or more of the parties to the claim to pay the actual cost of administering the claim and may apportion such cost among the parties. The funds received pursuant to this Section shall be deposited immediately into the state treasury.

Acts 1987, No. 644, §1, eff. July 9, 1987; Acts 1992, No. 984, §§9, 18.



RS 30:22 - Underground storage of natural gas, liquid hydrocarbons, and carbon dioxide

§22. Underground storage of natural gas, liquid hydrocarbons, and carbon dioxide

A. The underground storage of natural gas, liquid hydrocarbons, and carbon dioxide which promotes conservation of natural gas or liquid hydrocarbons, or which permits the building of large quantities of natural gas or liquid hydrocarbons in reserve for orderly withdrawal in periods of peak demand, making natural gas or liquid hydrocarbons more readily available to the consumer, or which provides more uniform withdrawal from various gas or oil fields, each is in the public interest and for a public purpose.

B. Prior to the use of any underground reservoir for the storage of natural gas and prior to the exercise of eminent domain by any person, firm, or corporation having such right under laws of the state of Louisiana, and as a condition precedent to such use or to the exercise of such rights of eminent domain, the commissioner, after public hearing pursuant to the provisions of R.S. 30:6, shall have found all of the following:

(1) That the underground reservoir sought to be used for the injection, storage, and withdrawal of natural gas is suitable and feasible for such use, provided no reservoir, any part of which is producing or is capable of producing oil in paying quantities, shall be subject to such use, unless all owners in such underground reservoir have agreed thereto, and no reservoir shall be subject to such use (a) unless the volumes of original reservoir gas and condensate content therein which are capable of being produced in paying quantities have all been produced; or (b) unless such reservoir has a greater value or utility as an underground reservoir for gas storage than for the production of the remaining volumes of original reservoir natural gas and condensate content, and at least three-fourths of the owners, in interest, exclusive of any "lessor" defined in R.S. 30:148.1, have consented to such use in writing.

(2) That the use of the underground reservoir for the storage of natural gas will not contaminate other formations containing fresh water, oil, gas, or other commercial mineral deposits.

(3) That the proposed storage will not endanger lives or property.

C. Prior to the use of any underground reservoir for the storage of liquid hydrocarbons or carbon dioxide, the commissioner, after public hearing pursuant to the provisions of R.S. 30:6, shall have found all of the following:

(1) That the underground reservoir sought to be used for the injection, storage, and withdrawal of liquid hydrocarbons or carbon dioxide is suitable and feasible for such use, provided no reservoir, any part of which is producing or is capable of producing oil in paying quantities, shall be subject to such use, unless all owners in such underground reservoir have agreed thereto, and no reservoir shall be subject to such use (a) unless the volumes of original reservoir gas and condensate content therein which are capable of being produced in paying quantities have all been produced; or (b) unless such reservoir has a greater value or utility as an underground reservoir for gas storage than for the production of the remaining volumes of original reservoir natural gas and condensate content, and at least three-fourths of the owners, in interest, exclusive of any "lessor" defined in R.S. 30:148.1, have consented to such use in writing.

(2) That the use of the underground reservoir for the storage of liquid hydrocarbons or carbon dioxide will not contaminate other formations containing fresh water, oil, gas, or other commercial mineral deposits.

(3) That the proposed storage will not endanger lives or property.

D. The commissioner shall determine with respect to any such underground reservoir proposed to be used as a storage reservoir, whether or not such reservoir is fully depleted of the original commercially recoverable natural gas, condensate, or liquid hydrocarbon content therein. If the commissioner finds that such reservoir has not been fully depleted, the commissioner shall determine the amount of the remaining commercially recoverable natural gas, condensate, or liquid hydrocarbon content of such reservoir.

E. The commissioner may issue any necessary order providing that all natural gas, liquid hydrocarbons, or carbon dioxide which has previously been reduced to possession and which is subsequently injected into an underground storage reservoir shall at all times be deemed the property of the injector, his successors and assigns; and in no event shall such gas, liquid hydrocarbons, or carbon dioxide be subject to the right of the owner of the surface of the lands or of any mineral interest therein under which such underground storage reservoir shall lie or be adjacent to or of any person other than the injector, his successors, and assigns to produce, take, reduce to possession, waste, or otherwise interfere with or exercise any control thereover, provided that the injector, his successors, and assigns shall have no right to gas or liquid hydrocarbons in any stratum or portion thereof not determined by the commissioner to constitute an approved underground storage reservoir. The commissioner shall issue such orders, rules, and regulations as may be necessary for the purpose of protecting any such underground storage reservoir, strata, or formations against pollution or against the escape of natural gas, liquid hydrocarbons, or carbon dioxide therefrom, including such necessary rules and regulations as may pertain to the drilling into or through such underground storage reservoir.

Added by Acts 1962, No. 190, §1; Acts 2008, No. 315, §1.



RS 30:23 - Underground storage of liquid or gaseous hydrocarbons or both

§23. Underground storage of liquid or gaseous hydrocarbons or both or carbon dioxide

A. The underground storage of liquid or gaseous hydrocarbons or carbon dioxide will permit the accumulation of large quantities of such liquid or gaseous hydrocarbons for orderly withdrawal in times of greater demand, it being deemed in the public interest to have a supply of such hydrocarbons readily available for consumption. The underground storage of carbon dioxide which provides more uniform withdrawal from various gas or oil fields is in the public interest and for a public purpose.

B. Except as to liquid or gas storage or carbon dioxide projects begun before the effective date of this Section, and prior to authorizing the use of any salt dome cavity for the storage of liquid or gaseous hydrocarbons or carbon dioxide, the assistant secretary, after public hearing pursuant to the provisions of R.S. 30:6, shall have found all of the following:

(1) That the area of the salt dome sought to be used for the injection, storage, and withdrawal of liquid or gaseous hydrocarbons or carbon dioxide is suitable and feasible for such use.

(2) That the use of the salt dome cavity for the storage of liquid or gaseous hydrocarbons or carbon dioxide will not contaminate other formations containing fresh water, oil, gas, or other commercial mineral deposits, except salt.

(3) That the proposed storage, including all surface pits and surface storage facilities incidental thereto which are used in connection with the salt dome cavity storage operation, will not endanger lives or property and is environmentally compatible with existing uses of the salt dome area.

(4) That temporary loss of jobs caused by the storage of liquid or gaseous hydrocarbons or carbon dioxide will be corrected by compensation, finding of new employment, or other provisions made for displaced labor.

(5) That due consideration has been given to the alternative sources of water for the leaching of cavities.

C. After having made the findings required in Subsection B of this Section, the commissioner shall transmit a copy of the application, together with his findings, to the natural resources committees of the Senate and House of Representatives. These committees, meeting jointly, shall consider the facts surrounding the application and the findings of the commissioner and may hold public hearings thereon. Based upon its deliberations, the committees, acting jointly, may submit a report and recommendations to the commissioner within fifteen days after receipt of the application. After consideration of any recommendations so made, the commissioner may issue all necessary orders providing that liquid or gaseous hydrocarbons or carbon dioxide, previously reduced to possession and which are subsequently injected and stored in a salt dome cavity, shall at all times be deemed the property of the injector, his successors, or assigns, subject to the provisions of any contract between the owner or owners of the solid mineral or land overlying the area affected as determined by the commissioner of conservation; and providing further that in no event shall the owner of the surface of the lands or water bottoms or of any mineral interest under or adjacent to which such salt dome cavity may lie, or any other person, be entitled to any right or claim in or to such liquid or gaseous hydrocarbons or carbon dioxide stored therein, including the right to produce, take, reduce to possession, waste, or otherwise interfere with or exercise any control thereover. The commissioner shall issue necessary orders, rules, and regulations for the protection from pollution of any salt dome cavity used for storage of liquid or gaseous hydrocarbons or carbon dioxide, or any adjacent strata or formation; and such rules and regulations as may be necessary pertaining to surface storage facilities for the protection of the environment, drilling into any salt dome for the creation of cavities, and equipping of same for the injection, storage, and withdrawal of liquid or gaseous hydrocarbons or carbon dioxide. Subject to the exception provided in Subsection B of this Section, the commissioner shall not allow the use of any salt dome in the state of Louisiana for the purposes mentioned herein until such time as he has prepared and promulgated the regulations required herein according to the Louisiana Administrative Procedure Act, R.S. 49:951 et seq. In addition, the commissioner shall issue necessary orders, rules, and regulations for the protection of the rights of owners of parts of the salt dome which are adjacent to any part thereof sought to be used for liquid or gaseous hydrocarbon or carbon dioxide storage.

D.(1) In furtherance of the development of comprehensive energy policy for the state, the secretary of the Department of Natural Resources shall determine the feasibility of initiating projects, by the state or by contract on behalf of the state, for the storage of emergency supplies of state-owned oil and gas or carbon dioxide. Such determination shall include consideration of the techniques, costs, quantities of oil and gas or carbon dioxide available for such purpose and priorities for allocation in time of emergency.

(2) Upon presentation of the findings and determination by the secretary to the committees on natural resources of the Senate and House of Representatives and approval by said committees of any such projects, the secretary shall authorize the commissioner of conservation to initiate such procedures as the commissioner deems necessary within the scope of his authority under Chapter 7 of this Title and the constraints of this Section to accomplish the purposes hereof.

Added by Acts 1976, No. 641, §1. Amended by Acts 1977, No. 223, §1; Acts 1979, No. 603, §1; Acts 2008, No. 315, §1.



RS 30: 23.1 - Recordation of notice of solution mined cavern

§23.1. Recordation of notice of solution mined cavern

A. The owner or operator of a solution mined cavern shall record the survey plat of the well location for the solution mining injection well in the mortgage and conveyance records of the parish in which the property is located. Such notice shall be made in a form approved by the commissioner and within the time specified by the commissioner. If an owner or operator fails or refuses to record such notice, the commissioner may, if he determines that the public interest requires, and after due notice and an opportunity for a hearing has been given to the owner and operator, cause such notice to be recorded. The clerk of court shall forward to the office of conservation a copy of each notice recorded by an owner or operator in accordance with this Subsection.

B. The failure of an owner to file, or ensure that the operator has filed, the required notice may constitute grounds for an action in redhibition under the applicable provisions of Civil Code Article 2520 et seq., unless the purchaser has actual or constructive knowledge that the property has been used for such purposes.

C. Any action brought pursuant to the provisions of this Section shall be commenced within one year from the date the purchaser first knows of the existence of the fact that gives rise to the action, but in any event within three years of the date upon which the purchaser acquired his ownership interest in the property. Venue shall be in any parish in which the property or any portion thereof is located.

Acts 2013, No. 369, §2.



RS 30:24 - Enforcement of well, structure, and pipeline rules, regulations, and orders

§24. Enforcement of well, structure, and pipeline rules, regulations, and orders

A. Whenever, on the basis of any information, the commissioner determines that any person is in violation of any rule or regulation promulgated pursuant to R.S. 30:4(D), he shall give written notice to the violator of his failure to comply with such rule or regulation. If such violation extends beyond the thirtieth day after notification, the commissioner after notice and hearing may issue an order requiring compliance within a specified time period or he may commence a civil action in the district court in the parish in which the violation occurred for appropriate relief.

B. If such violator fails to take corrective action within the time specified in the order, he shall be liable for a civil penalty, to be assessed by the commissioner, of not more than two hundred dollars for each day of continued non-compliance. No penalty shall be assessed until the person charged shall have been given notice and an opportunity for a hearing on such charge. In determining the amount of the penalty, or the amount agreed upon in compromise, the gravity of the violation, and the demonstrated good faith of the person charged in attempting to achieve rapid compliance after notification of a violation, shall be considered by the commissioner.

Added by Acts 1979, No. 674, §2.



RS 30:25 - Closure of production pits in the wetlands

§25. Closure of production pits in the wetlands

A.(1) In order to implement the provisions of Section 1 of Article IX of the Louisiana Constitution to protect, conserve, and replenish the natural resources of the state, the Legislature of Louisiana hereby declares that the use of production pits in oil and gas related activities is harmful to the wetland and marsh areas of the coastal zone of this state and therefore such pits shall be closed in accordance with this Section.

(2) Each production pit located within the inland tidal waters, lakes bounded by the Gulf of Mexico, and saltwater marshes shall be closed by January 1, 1993. The Department of Natural Resources through the office of conservation shall adopt rules to enforce the provisions of this Section and may issue compliance orders, cease and desist orders, and other such orders as are necessary to enforce the requirements of this Section and the rules of the department.

(3) The exemptions and exceptions for production pits located within the inland tidal waters, lakes bounded by the Gulf of Mexico, and saltwater marshes provided for by the rules of the Department of Natural Resources, office of conservation in Statewide Order No. 29-B, Section XV, Paragraph 2.2(K) and (M) are hereby declared null, void, and without effect. After June 30, 1989, no new production pits shall be constructed within the inland tidal waters, lakes bounded by the Gulf of Mexico, and saltwater marshes.

(4) For the purposes of this Section a "production pit" shall mean any pit, whether permanent or temporary, that has been or is utilized in oil and gas activities or in the operation of oil and gas related facilities; however, the term shall not include reserve pits, compressor station pits, pits associated with the storage of petroleum products and petroleum in saltdome caverns, and natural gas processing plant pits which collect and store process water and stormwater runoff.

(5) The commissioner of conservation may grant an extension of time within which to close production pits, not to exceed two years from January 1, 1993, provided that there is a clear showing that the production pit for which the extension is sought is being operated in such a manner so as to assure the protection of soil, surface water, wildlife, aquatic life, and vegetation. The department through the office of conservation in consultation with the Department of Environmental Quality shall adopt rules and regulations regarding the operating standards which must be followed in order to qualify for such extension of time to close said production pit in accordance with the provisions of this Section no later than April 1, 1990.

(6) The commissioner may grant an exemption from the closure requirements of this Section for any onshore terminal pit in existence on June 30, 1989, provided that there is a clear showing that such pit is being operated in such a manner so as to assure the protection of soil, surface water, wildlife, aquatic life, and vegetation. The commissioner in consultation with the Department of Environmental Quality shall adopt rules and regulations regarding the operating standards of such onshore terminal pits which must be followed in order to qualify for such exemption no later than April 1, 1990.

(7) No permit or approval from any agency, department, or authority other than the Department of Natural Resources office of conservation shall be required or sought in connection with any activity mandated by, arising out of, or resulting from the requirements of this Section.

B. The rules provided for by this Section shall be devised, drafted, and adopted in consultation with the Department of Environmental Quality. The rules shall:

(1) Provide for standards, testing, and requirements for the closure of production pits so as to assure the protection of soil, surface water, ground water aquifers, underground drinking water sources, wildlife, aquatic life, and vegetation.

(2) Require the submission of a closure plan for each pit by January 1, 1991.

(3) Require the testing of the sludge for the presence of radioisotopes.

(4) Provide for an exception for emergency pits and the standards for such pits.

(5) Provide for fees not to exceed the estimated cost of administering the provisions of this Section.

C. The operator of each production pit shall be liable for the proper closure of such pit in accordance with the provisions of this Section and the rules of the department and such liability shall not be transferable to any other person. Any person who violates the provisions of this Section or the rules of the department shall be subject to the following penalties:

(1) A civil fine of not less than five thousand dollars per day nor more than twenty-five thousand dollars per day for each day after January 1, 1993, for each production pit that has not been closed in accordance with the provisions of this Section or the rules of the department.

(2) Except as provided by Paragraph 1 of this Subsection, a civil fine of not more than twenty-five thousand dollars for each violation of the provisions of this Section, the rules of the department, or the orders of the secretary. For a continuing violation, each day of such violation shall be considered a separate violation.

D. Civil penalties may be imposed only by a ruling of the commissioner pursuant to an adjudicatory hearing held in accordance with the Administrative Procedure Act, R.S. 49:950 et seq. In determining the amount of the fine to be imposed upon a violator, the commissioner may consider the nature of the violation, the economic benefit of the violation to the violator, previous violations, any damage or harm caused by the violation, the degree of compliance, and whether the violator has acted in good faith.

E. The commissioner may institute civil proceedings in the Nineteenth Judicial District Court to enforce its rulings. In the event judgment is rendered in said court affirming the civil penalties assessed, the court shall also award to the department reasonable attorney fees and judicial interest on said civil penalties from the date of its assessment by the department until paid and all costs.

F. The commissioner may institute civil proceedings in the Nineteenth Judicial District Court seeking injunctive relief to restrain and prevent violations of the provisions of this Part or of the rules and regulations adopted under the provisions of this Part. If the court grants the injunctive relief sought by the department it shall also award reasonable attorney fees and costs to the department.

G. The requirements, rules, and penalties provided for by this Section shall be in addition to other requirements, rules, and penalties of the department and the Department of Environmental Quality.

H. No penalty shall be assessed nor any civil action commenced, as provided herein, without the person charged with said violation being given notice and an opportunity to be heard on such charge. The person charged may waive a hearing on the issue of whether or not a violation has occurred and his culpability for such violation and any other issue. When a hearing on the violation is waived, a decision may be rendered upon the uncontested facts. Any party against whom a fine or penalty is imposed may suspensively appeal said fine or penalty to the court having jurisdiction over actions of the agency imposing said fine or penalty. Any judgment obtained with regard to said fine or penalty shall be applied retroactively to the date of imposition of the fine or penalty. Fines or penalties, if appealed, shall not be payable until the judgment of the court becomes final.

I. Nothing in this Section shall apply to a landowner who granted a mineral lease on his property and, under the provision of that lease, the lessee or his assignee, sublessee, or employee constructed a pit on the property.

Acts 1989, No. 437, §1, eff. June 30, 1989; Acts 1990, No. 582, §1, eff. July 19, 1990.



RS 30:26 - Applications and notification of completeness

§26. Applications and notification of completeness

A. Notwithstanding any other law to the contrary, the secretary of the Department of Natural Resources and the commissioner of conservation shall, after notification by the department to the applicant that the application is complete, grant or deny all applications for all permits, licenses, registrations, or compliance in this or any other Title within sixty days. The notification of completeness shall be issued within fourteen days, exclusive of holidays, by the department. If the application is not complete the department shall notify the applicant in writing of the deficiencies which cause the application not to be complete. If the secretary or the commissioner does not grant the application, he shall provide written reasons for his decision to deny, and copies of the decision shall be provided to all parties. The secretary and the commissioner may delegate the power to grant permits, licenses, registrations, variances, or compliance schedules to an assistant.

B. If the secretary does not grant or deny the application within the time period provided for herein, the applicant may file a rule as provided for in R.S. 49:962.1.

Acts 1990, No. 996, §3; Acts 1991, No. 828, §1; Acts 1992, No. 815, §1.



RS 30:27 - Authorization to enter lands of another

§27. Authorization to enter lands of another

A. When the consent of a property owner has not been otherwise obtained, the issuance of a work order or compliance order by the commissioner of conservation or his agents shall constitute sufficient authorization for the operator, agents of the operator, or persons acting on behalf of the operator to enter the lands of another person, whether or not such operator or persons hold a valid lease regarding such property, for the purposes of conducting site assessments, site restoration, pit closure, plugging and abandonment operations, or any other matter covered by said work order or compliance order issued under the provisions of Title 30 of the Louisiana Revised Statutes of 1950, or regulations adopted thereunder. The entering of the lands of another under the provisions of this Section shall be subject to the following:

(1) The entry shall be limited to areas and times reasonably necessary to perform the operations authorized by this Section.

(2) Written notice shall be given by the department or operator of a proposed entry to the last record owner of the property at least three calendar days prior to the entry.

(3) The operations authorized by this Section shall not unreasonably interfere with other activities or improvements upon the property.

B. An entry in accordance with the provisions of this Section shall not constitute a trespass or unauthorized entry for the purposes of imposition of civil or criminal liability.

C. The holder of the work order or compliance order may file an action in a court of competent jurisdiction to obtain an injunction or other appropriate relief in order to comply with the provisions of the work order or compliance order.

D. Failure of the holder of the work order or compliance order to seek relief before a court of competent jurisdiction shall not affect that parties' duties and obligations under said Title 30 or the rules, regulations, and orders of the office of conservation, nor shall it constitute a defense to any civil penalty issued due to noncompliance with the orders of the commissioner of conservation.

E. Nothing herein shall be deemed to alter, create, or affect any contractual rights or other rights including any claim for damages, between any party or parties.

F. No party to whom a work order or compliance order is issued shall be deemed to be a public employee or an agent of the office of conservation.

G. The department may promulgate rules and regulations to implement the provisions of this Section.

Acts 1997, No. 230, §1.



RS 30:28 - Drilling permits; issuance; fees; location plat; notice and hearing; funds from drilling permit fees

§28. Drilling permits; issuance; fees; location plat; notice and hearing; funds from drilling permit fees

A. No well or test well may be drilled in search of minerals without first obtaining a permit from the commissioner of conservation, and the commissioner shall collect for each such well or test well a drilling permit fee. The commissioner shall periodically review the fees collected by his office for drilling permits and may revise such fees pursuant to the rulemaking provisions of the Administrative Procedure Act.

B.(1) A six-month permit shall be valid for one hundred eighty days from the date of issuance and if the well or test well is not drilled within one hundred eighty days after the permit is issued, it shall be void and a new permit must be obtained upon the payment of an additional drilling permit fee.

(2) A one-year permit shall be valid for one year from the date of issuance and if the well or test well is not drilled within one year after the permit is issued, it shall be void and a new permit must be obtained upon the payment of an additional drilling permit fee. The fee for a one-year permit shall be twice the fee for a six-month permit.

C. For each drilling permit that must be altered, amended, or changed after its initial issuance, the commissioner shall collect an amendment fee which shall be set pursuant to the Administrative Procedure Act, except for unit well nomenclature. An assignment or contract of sale that reflects an assumption of liability for oil and gas wells requires an amended permit. Any person who assumes such liability shall apply for an amended permit within thirty days of the assumption of liability.

D. The commissioner of conservation shall not issue a permit to drill a well or a test well pursuant to Subsection A, B, or C of this Section until the provisions of this Subsection have been satisfied:

(1) An applicant for a permit to drill an oil or gas well or test well shall submit with his application therefor a location plat, certified by a professional land surveyor, indicating the site of the proposed well in relation to the surrounding property within a radius of five hundred feet from the proposed drilling site.

(2) The commissioner of conservation shall review the location plat and make a determination as to whether any residential or commercial structure not owned by the applicant, his lessor, or other predecessor in interest is situated within a five hundred foot radius of the proposed drilling site.

(3) Upon a determination by the commissioner that a residential or commercial structure is located within five hundred feet of the proposed drilling site, he shall convey that information, together with written notice of a public hearing thereon, by means of an official notice delivered by first class mail, to any person owning a residential or commercial structure within a five hundred foot radius of the proposed site and to the local governing authority in whose jurisdiction the property is located.

(4) Any property owner or local governing authority so notified shall have the right within ten days of the mailing of such notice to request a public hearing concerning the issuance of such permit.

(5) The commissioner shall hold a public hearing, if one is requested, on the issues concerning the proposed drilling, affording residential and commercial property owners and local government representatives the opportunity to be heard in regard thereto.

(6) No permit for drilling a well or test well shall be issued by the commissioner until after the conclusion of the public hearing and after consideration by the commissioner of the comments and information presented at that hearing.

(7) If the commissioner, in his review of the location plat required by Paragraph (2) of this Subsection, determines that no residential or commercial structure not owned by the applicant, his lessor, or other predecessor in interest falls within five hundred feet of the proposed well site, he shall issue the permit required for such drilling in accordance with the provisions of Subsections A, B, C, and F of this Section and any rules and regulations issued thereunder.

(8) The provisions of this Subsection shall not apply to workover rigs.

E. Any permit issued to drill an oil or gas well or test well to a depth of less than ten thousand feet shall not be subject to the provisions of Subsection D of this Section.

F. The issuance of the permit by the commissioner of conservation shall be sufficient authorization to the holder of the permit to enter upon the property covered by the permit and to drill in search of minerals thereon. No other agency or political subdivision of the state shall have the authority, and they are hereby expressly forbidden, to prohibit or in any way interfere with the drilling of a well or test well in search of minerals by the holder of such a permit.

G. The commissioner shall promulgate rules, regulations, and orders necessary to require certification of water quality by the operator for surface water used in conjunction with oil and gas drilling operations before drilling begins which ensure ground water aquifer safety.

H. Subject to the provisions contained in Article VII, Section 9 of the Constitution of Louisiana, all funds collected under the provisions of this Section shall be paid by the office of conservation into the state treasury and shall be credited to the Bond Security and Redemption Fund.

I.(1) The commissioner, in accordance with the Administrative Procedure Act, shall promulgate rules, regulations, and orders necessary to require an operator, agent, or assigns, to provide a single notice to the surface owner of lands on which drilling operations are to be conducted. For the purposes of this Subsection, such notice shall be referred to as the "pre-entry notice". The rules, regulations, and orders to be promulgated pursuant to this Subsection shall include the following:

(a) The pre-entry notice shall be sent to the surface owner no less than thirty days prior to construction operations of a drilling location on the property by the operator for the purpose of commencing drilling operations on the well described in the pre-entry notice. Such notice shall be provided in the form required by the commissioner. No subsequent notice to the surface owner shall be required.

(b) The pre-entry notice shall include the following:

(i) The contact name, email address, and phone number for the operator.

(ii) The proposed well name and pad location including section, township, range, and surface plat of the pad location, if available.

(iii) A statement that operations will commence sometime later than thirty days after the date of the notice.

(c) No pre-entry notice shall be required to be given to a surface owner who has a contractual relationship with the operator.

(d) Upon application, the commissioner may, without notice or hearing, waive the pre-entry notice or reduce the thirty-day requirement for such notice in the event the thirty-day delay would result in the loss or termination of a mineral lease, or in the event of such other emergency circumstances as the commissioner may deem appropriate for such waiver.

(e) No pre-entry notice shall be required for preparatory activities such as inspection, surveying, or staking, provided that nothing herein and nothing in the rules promulgated under the provisions of this Subsection shall be construed as altering or reducing the doctrine of correlative rights or altering or reducing the operator's obligation to conduct his operations with due regard for the rights of the surface owner.

(f) No pre-entry notice shall be required to drill additional wells on an existing drilling pad on the property so long as the operator does not expand the drilling pad or access road.

(g) Such other matters as the commissioner may deem necessary or appropriate to implement the one time pre-entry notice required by this Subsection.

(2) A surface owner, for the purpose of this Subsection, shall mean the person or persons shown in the assessor's rolls of the parish as the owner of the surface rights for the land for which a pre-entry notification would be required.

(3) After receipt of the pre-entry notice, the surface owner shall make no alterations to a completed drilling location with the malicious intent to interfere with the drilling operations for which the owner received the pre-entry notice.

J. No later than thirty days after the issuance of an amended permit to transfer a well to another operator, the commissioner shall require that the operator identify on a form approved by the commissioner the surface owner of lands on which the well site is located. "Surface owner" shall mean the person shown in the assessor's rolls of the parish as the current owner of the surface rights for the land on which the well site is located.

Acts 1997, No. 294, §1; Acts 2009, No. 126, §1; Acts 2012, No. 795, §1; Acts 2016, No. 342, §1.



RS 30:28.1 - Avoiding disturbance of privately owned water well

§28.1. Avoiding disturbance of privately owned water well

A. An owner or operator of a permitted oil and gas well shall construct and maintain the drilling activity area in such a manner as to avoid disturbing the use of any privately owned active water well existing at the time of the application for the permit to drill.

B. An owner or operator of a permitted oil and gas well may negotiate with the owner of a privately owned active water well to relocate such water well. The owner or operator of a permitted oil and gas well shall pay for the relocation and plugging of the water well.

Acts 2010, No. 646, §1.



RS 30:29 - Remediation of oilfield sites and exploration and production sites

§29. Remediation of oilfield sites and exploration and production sites

A. The legislature hereby finds and declares that Article IX, Section 1 of the Constitution of Louisiana mandates that the natural resources and the environment of the state, including ground water, are to be protected, conserved, and replenished insofar as possible and consistent with the health, safety, and welfare of the people and further mandates that the legislature enact laws to implement this policy. It is the duty of the legislature to set forth procedures to ensure that damage to the environment is remediated to a standard that protects the public interest. To this end, this Section provides the procedure for judicial resolution of claims for environmental damage to property arising from activities subject to the jurisdiction of the Department of Natural Resources, office of conservation. The provisions of this Section shall be implemented upon receipt of timely notice as required by Paragraph (B)(1) of this Section. The provisions of this Section shall not be construed to impede or limit provisions under private contracts imposing remediation obligations in excess of the requirements of the department or limit the right of a party to a private contract to enforce any contract provision in a court of proper jurisdiction.

B.(1) Notwithstanding any law to the contrary, immediately upon the filing or amendment of any litigation or pleading making a judicial demand arising from or alleging environmental damage, the provisions of this Section shall apply and the party filing same shall provide timely notice to the state of Louisiana through the Department of Natural Resources, commissioner of conservation and the attorney general. The litigation shall be stayed with respect to any such judicial demand until thirty days after such notice is issued and return receipt is filed with the court.

(2) The department or the attorney general, in accordance with their areas of constitutional and statutory authority and regulations adopted pursuant thereto, shall have the right to intervene in such litigation in accordance with the Louisiana Code of Civil Procedure. Nothing in this Section shall diminish the authority of the department or the attorney general to independently bring any civil or administrative enforcement action. Nor shall anything in this Section preclude the department from independently responding in a timely manner to an inquiry or request by a landowner for investigation.

(3) Any judgment or order in any litigation to which this Section applies shall be without prejudice to any independent civil or administrative action by the department or the attorney general regarding any environmental damage alleged therein. No such judgment or order in such litigation may bar the department or the attorney general pursuant to R.S. 13:4231 et seq., or otherwise from pursuing any independent civil or administrative action regarding environmental damage alleged therein, regardless of whether the department or the attorney general has intervened.

(4) No judgment or order shall be rendered granting any relief in such litigation to which this Section applies, nor shall the litigation be dismissed, until timely notice is received by the state of Louisiana as set forth in this Subsection.

(5) Any party may subpoena, for purposes of deposition or trial, any employee, contractor, or representative of the department involved in the formulation of the feasible plan approved by the department under Subsection C of this Section, or an agency that reviews and provides comments under Subsection C of this Section. Discovery regarding the department's review, approval, or structuring of the feasible plan and of an agency that reviews and provides comments shall not be allowed until after the department submits its final feasible plan with reasons to the court pursuant to Subsection C of this Section. If a party subpoenas the records or testimony of the department or an agency for deposition or trial, the party issuing the subpoena shall pay the costs of the department or agency in responding to such subpoena.

(6) Within sixty days of being served with a petition or amended petition asserting an action, a defendant may request that the court conduct a preliminary hearing to determine whether there is good cause for maintaining the defendant as a party in the litigation. At the hearing, the parties may introduce evidence in affidavit or written form. The plaintiff shall have the initial burden to introduce evidence to support the allegations of environmental damage, following which the moving party shall have the burden to demonstrate the absence of a genuine issue of material fact that the moving party caused or is otherwise legally responsible for the alleged environmental damage. The rules governing summary judgments in the Code of Civil Procedure shall not apply to the preliminary hearing. Within fifteen days of the preliminary hearing, the court shall issue an order on any timely request for preliminary dismissal. A judgment of dismissal under this Paragraph shall be without prejudice, with all parties reserving the right to rejoin the dismissed defendant during the litigation upon discovery of evidence not reasonably available at the time of the hearing on the motion for preliminary dismissal. If not rejoined, a party dismissed under this Paragraph shall be entitled to a judgment of dismissal with prejudice following a final nonappealable judgment on the claims asserted by the party against whom the preliminary dismissal was granted and shall be entitled to recover from the party who asserted the claim an award of reasonable attorney fees and costs, as may be determined by the court. Any pleading rejoining any defendant previously dismissed under this Paragraph shall relate back to the filing of the original petition or any amendment thereto as provided in the Code of Civil Procedure Article 1153. The finding of the district court shall be without prejudice of any party to litigate the legal responsibility of any potentially responsible party, the allocation of responsibility among the potentially responsible parties, and any other issues incident to the finder of fact's determination of the party or parties who caused the damage or who are otherwise legally responsible for the alleged environmental damage. The procedure for a preliminary dismissal provided by this Paragraph shall be in addition to the pretrial rights and the remedies available to the parties under the Code of Civil Procedure, including the right to civil discovery.

(7)(a) The prescriptive period that applies to any claim covered by the provisions of this Section shall be suspended for a period of one year upon the mailing or physical delivery to the department of a notice of intent to investigate. A notice of intent to investigate shall include all of the following information:

(i) A description of the property alleged to have been damaged.

(ii) A description of the alleged environmental damage.

(iii) The general location of the alleged environmental damage on the property.

(iv) The name and address of all known owners of the property.

(v) The name and address of the current operator.

(b) The party issuing the notice of intent to investigate shall mail by certified mail return receipt requested to all persons identified in the notice a copy of the notice.

(c) If a party submits a notice of intent to investigate, any subsequent judicial demand by the party under the provisions of this Section shall identify on a map the location of any alleged environmental damage and include the results of any environmental testing performed on the property. Failure to include this information at the time of the filing of the judicial demand shall result in exclusion of the information.

C.(1) If at any time during the proceeding a party admits liability for environmental damage or the finder of fact determines that environmental damage exists and determines the party or parties who caused the damage or who are otherwise legally responsible therefor, the court shall order the party or parties who admit responsibility or whom the court finds legally responsible for the damage to develop a plan or submittal for the evaluation or remediation to applicable regulatory standards of the contamination that resulted in the environmental damage. The court shall order that the plan be developed and submitted to the department and the court within a time that the court determines is reasonable and shall allow the plaintiff or any other party at least thirty days from the date each plan or submittal was made to the department and the court to review the plan or submittal and provide to the department and the court a plan, comment, or input in response thereto. The department shall consider any plan, comment, or response provided timely by any party. The department shall submit to the court a schedule of estimated costs for review of the plans or submittals of the parties by the department and the court shall require the party admitting responsibility or the party found legally responsible by the court to deposit in the registry of the court sufficient funds to pay the cost of the department's review of the plans or submittals. Any plan or submittal shall include an estimation of cost to implement the plan.

(2)(a) Within sixty days from the last day on which any party may provide the department with a plan, comment, or response to a plan as provided in Paragraph (C)(1) of this Section, the department shall conduct a public hearing on the plan or plans submitted. When a public hearing is held following a limited admission pursuant to the Code of Civil Procedure Article 1563, then the department shall not conduct an additional public hearing pursuant to this Section for the same environmental damage. Within sixty days of the conclusion of the hearing, the department shall approve or structure a final plan, or if applicable, a preliminary plan pursuant to Subparagraph (C)(3)(b) of this Section, based on the evidence submitted which the department determines to be the most feasible plan to evaluate or remediate the environmental damage and protect the health, safety, and welfare of the people. The department shall issue written reasons for the plan it approves or structures. On motion of the department, for good cause shown, the court may grant the department additional time, not to exceed sixty days, within which to either conduct the hearing or approve a plan with reasons.

(b) Except as otherwise provided for in this Section, from the date the party or parties, who admit responsibility or whom the court finds legally responsible for the damage, submit a plan to the department until after the department has filed with the court the approved feasible plan for the evaluation or remediation of the environmental damage, no party to the litigation, either directly or indirectly, shall have ex parte communication with any employee, contractor, or representative of the department regarding the formation of the feasible plan or an agency providing comments to the department regarding the formation of the feasible plan. The feasible plan issued by the department shall contain a signed affidavit of compliance with this restriction. Any comments provided by an agency to the department shall also contain a signed affidavit of compliance with this restriction.

(c) In all cases in which a party makes a limited admission of liability under the provisions of the Code of Civil Procedure Article 1563, there shall be a rebuttable presumption that the plan approved or structured by the department, after consultation with the Department of Environmental Quality as appropriate, shall be the most feasible plan to evaluate or remediate to applicable regulatory standards the environmental damage for which responsibility is admitted. For cases tried by a jury, the court shall instruct the jury regarding this presumption if so requested by a party.

(3)(a) The department shall use and apply the applicable regulatory standards in approving or structuring a plan that the department determines to be the most feasible plan to evaluate or remediate the environmental damage.

(b)(i) If the department preliminarily approves or structures a preliminary plan that requires the application of regulatory standards of an agency other than the department or that provides an exception from the department's standards, within fifteen days of such preliminary structuring or approval, the department shall submit the plan to the Department of Agriculture and Forestry, the Department of Environmental Quality, and the Department of Natural Resources for review and comment. Within thirty days after the department's submission of the plan to all of the agencies, each agency may provide written comments regarding the plan. Each agency providing written comments shall submit a schedule of the agency's costs for review of the plan to the court for reimbursement by the responsible party. Failure of an agency to respond to the department shall not affect the validity of the plan approved by the department. The department and agency heads shall coordinate in order to establish protocol to ensure inter-agency communication regarding plan development, timely delivery of all proposed plans to the appropriate agency heads, and timely receipt of all agency comments back to the department.

(ii) Within thirty days after the receipt of any agency's written comments, the department shall file in the court record the final plan, with written reasons that the department determines to be the most feasible plan to evaluate or remediate the environmental damage under applicable regulatory standards, together with any comments submitted by an agency under Item (i) of this Subparagraph. Based on the findings of the department, the department may issue any compliance order it deems necessary to either the operator of record or, where applicable, a party found responsible or admitting responsibility for implementing the most feasible plan to evaluate or remediate the environmental damage under applicable regulatory standards. If a compliance order is issued against the responsible party who is not the current operator of record, the responsible party shall give the current operator of record notice of the compliance order within thirty days of the responsible party's receipt of the compliance order.

(4) The plan approved by the department for submission to the court shall not be considered to be an adjudication subject to appellate review pursuant to R.S. 49:964 or R.S. 30:12.

(5) The court shall adopt the plan approved by the department, unless a party proves by a preponderance of the evidence that another plan is a more feasible plan to adequately protect the environment and the public health, safety, and welfare. The court shall enter a judgment adopting a plan with written reasons assigned. Upon adoption of a plan, the court shall order the party or parties admitting responsibility or the party or parties found legally responsible by the court to fund the implementation of the plan.

(6)(a) Any judgment adopting a plan of evaluation or remediation pursuant to this Section and ordering the party or parties admitting responsibility or the party or parties found legally responsible by the court to deposit funds for the implementation thereof into the registry of the court pursuant to this Section shall be considered a final judgment pursuant to the Code of Civil Procedure Article 2081 et seq., for purposes of appeal.

(b) Any appeal under this Section shall be a de novo review and shall be heard with preference and on an expedited basis.

(c) The appellate court may affirm the trial court's adoption of a plan or may adopt a feasible plan in conformity with this Section and shall issue written reasons for its decision.

D.(1) Whether or not the department or the attorney general intervenes, and except as provided in Subsection H of this Section, all damages or payments in any civil action, including interest thereon, awarded for the evaluation or remediation of environmental damage shall be paid exclusively into the registry of the court in an interest-bearing account with the interest accruing to the account for clean up.

(2) The court may allow any funds to be paid into the registry of the court to be paid in increments as necessary to fund the evaluation or remediation and implementation of any plan or submittal adopted by the court. In any instance in which the court allows the funds to be paid in increments, whether or not an appeal is taken, the court shall require the posting of a bond for the implementation of the plan in such amount as provided by and in accordance with the procedures set forth for the posting of suspensive appeal bonds. Any such bond shall be valid through completion of the remediation.

(3) The court shall issue such orders as may be necessary to ensure that any such funds are actually expended in a manner consistent with the adopted plan for the evaluation or remediation of the environmental damage for which the award or payment is made.

(4) The court shall retain jurisdiction over the funds deposited and the party or parties admitting responsibility or the party or parties found legally responsible by the court until such time as the evaluation or remediation is completed. If the court finds the amount of the initial deposit insufficient to complete the evaluation or remediation, the court shall, on the motion of any party or on its own motion, order the party or parties admitting responsibility or found legally responsible by the court to deposit additional funds into the registry of the court. Upon completion of the evaluation or remediation, the court shall order any funds remaining in the registry of the court to be returned to the depositor. The department and the parties shall notify the court of the completion of any evaluation or remediation.

E.(1) In any civil action in which a party is responsible for damages or payments for the evaluation or remediation of environmental damage, a party providing evidence, in whole or in part, upon which the judgment is based shall be entitled to recover from the party or parties admitting responsibility or the party or parties found legally responsible by the court, in addition to any other amounts to which the party may be entitled, all costs attributable to producing that portion of the evidence that directly relates to the establishment of environmental damage, including, but not limited to, expert witness fees, environmental evaluation, investigation, and testing, the cost of developing a plan of remediation, and reasonable attorney fees incurred in the trial court and the department.

(2) In any civil action in which the department or the attorney general, or their employees, are parties or witnesses, provide evidence, or otherwise contribute to the determination of responsibility for evaluation or remediation, or the approval of a plan of remediation, the department or attorney general shall be entitled to recover from the party or parties admitting responsibility or the party or parties found legally responsible by the court all costs thereof, including but not limited to investigation, evaluation, and review costs; expert witness fees; and reasonable attorney fees.

F. The court and the department shall retain oversight to ensure compliance with the plan. The party or parties admitting responsibility or the party or parties found legally responsible by the court shall file progress reports periodically as the court or the department may require.

G. The provisions of this Section are intended to ensure evaluation or remediation of environmental damage. If the court finds that no environmental damage exists, the court may dismiss the department or attorney general from the litigation without prejudice.

H.(1) This Section shall not preclude an owner of land from pursuing a judicial remedy or receiving a judicial award for private claims suffered as a result of environmental damage, except as otherwise provided in this Section. Any award granted in connection with the judgment for additional remediation in excess of the requirements of the feasible plan adopted by the court is not required to be paid into the registry of the court.

(2) Damages that may be awarded in an action under this Section shall be governed by the provisions of Subsection M of this Section. This Section shall not be interpreted to create any cause of action or to impose additional implied obligations under the mineral code or arising out of a mineral lease.

I. For the purposes of this Section, the following terms shall have the following meanings:

(1) "Contamination" shall mean the introduction or presence of substances or contaminants into a usable groundwater aquifer, an underground source of drinking water (USDW) or soil in such quantities as to render them unsuitable for their reasonably intended purposes.

(2) "Environmental damage" shall mean any actual or potential impact, damage, or injury to environmental media caused by contamination resulting from activities associated with oilfield sites or exploration and production sites. Environmental media shall include but not be limited to soil, surface water, ground water, or sediment.

(3) "Evaluation or remediation" shall include but not be limited to investigation, testing, monitoring, containment, prevention, or abatement.

(4) "Feasible Plan" means the most reasonable plan which addresses environmental damage in conformity with the requirements of Article IX, Section 1 of the Constitution of Louisiana to protect the environment, public health, safety and welfare, and is in compliance with the specific relevant and applicable standards and regulations promulgated by a state agency in accordance with the Administrative Procedure Act in effect at the time of clean up to remediate contamination resulting from oilfield or exploration and production operations or waste.

(5) "Oilfield site"or "exploration and production (E&P) site" means any location or any portion thereof on which oil or gas exploration, development, or production activities have occurred, including wells, equipment, tanks, flow lines or impoundments used for the purposes of the drilling, workover, production, primary separation, disposal, transportation or storage of E&P wastes, crude oil and natural gas processing, transportation or storage of a common production stream of crude oil, natural gas, coal seam natural gas, or geothermal energy prior to a custody transfer or a sales point. In general, this definition would apply to all exploration and production operations located on the same lease, unit or field.

(6) "Timely notice" means written notice sent by certified mail, return receipt requested. Such notice shall include a copy of the petition and any other filing in such litigation.

J.(1) In the event that any settlement is reached in a case subject to the provisions of this Section, the settlement shall be subject to approval by the court. The department and the attorney general shall be given notice once the parties have reached a settlement in principle. The department shall then have no less than thirty days to review that settlement and comment to the court before the court certifies the settlement. If after a contradictory hearing the court requires remediation, the court shall not certify or approve any settlement until an amount of money sufficient to fund such remediation is deposited into the registry of the court. No funding of a settlement shall occur until the requirements of this Section have been satisfied. However, the court shall have the discretion to waive the requirements of this Section if the settlement reached is for a minimal amount and is not dispositive of the entire litigation.

(2) In the event a settlement is agreed to between the parties in a case in which the department or the attorney general has intervened, such agency shall be entitled to recover from the settling defendants all costs, including investigation, evaluation, and review costs; expert witness fees; and reasonable attorney fees.

K. The provisions of this Section shall not apply to a judicial demand that prior to the effective date of this Section has been resolved through compromise agreement and settlement of claims, or by judgment on the merits that has become final and definitive.

L. If pursuant to the terms of a contract the responsible party is entitled to indemnification against punitive damages arising out of the environmental damage that is subject to the provisions of this Section, the responsible party shall waive the right to enforce the contractual right to indemnification against such punitive damages caused by the responsible party's acts or omissions if the responsible party admits responsibility for the remediation of the environmental damage under applicable regulatory standards pursuant to the provisions of the Code of Civil Procedure Article 1563. Such waiver of the right to indemnification against punitive damages shall not apply to any other claims or damages.

M.(1) In an action governed by the provisions of this Section, damages may be awarded only for the following:

(a) The cost of funding the feasible plan adopted by the court.

(b) The cost of additional remediation only if required by an express contractual provision providing for remediation to original condition or to some other specific remediation standard.

(c) The cost of evaluating, correcting or repairing environmental damage upon a showing that such damage was caused by unreasonable or excessive operations based on rules, regulations, lease terms and implied lease obligations arising by operation of law, or standards applicable at the time of the activity complained of, provided that such damage is not duplicative of damages awarded under Paragraphs (1) or (2) of this Subsection.

(d) The cost of nonremediation damages.

(2) The provisions of this Subsection shall not be construed to alter the traditional burden of proof or to imply the existence or extent of damages in any action, nor shall it affect an award of reasonable attorney fees or costs under this Section.

Acts 2006, No. 312, §1, eff. June 8, 2006; Acts 2012, No. 779, §1; Acts 2014, No. 400, §1.

NOTE: See Acts 2014, No. 400, §3, regarding applicability.



RS 30:29.1 - Landowner notification of environmental testing

§29.1. Landowner notification of environmental testing

If the owner or operator of any oilfield site or exploration and production (E&P) site covered by the provisions of R.S. 30:29 performs any environmental testing on land owned by another person, results of such environmental testing shall be provided to the owner or owners of the land within ten days from receipt of such results by the owner or operator, regardless of whether or not suit has been filed by the owner or owners of the land. The operator or owner or owners of land or anyone acting on their behalf who perform any environmental testing on land that is an oilfield or exploration and production (E&P) site shall provide the results of such testing to the department within ten days of receipt.

Acts 2006, No. 312, §1, eff. June 8, 2006.



RS 30:29.2 - Alternative dispute resolution for disputes relating to remediation of oilfield sites and exploration and production sites

§29.2. Alternative dispute resolution for disputes relating to remediation of oilfield sites and exploration and production sites

A. This Section establishes procedures that apply to any dispute subject to the provisions of R.S. 30:29.

B. Within sixty days after the end of the stay of litigation required by R.S. 30:29(B)(1), the parties shall meet and confer in an effort to assess the dispute, narrow the issues, and reach agreements useful or convenient for the litigation of the action.

C. On any party's motion filed subsequent to the close of all discovery or five hundred fifty days after commencement of the action, whichever occurs first, the court shall enter an order compelling the parties to enter nonbinding mediation. The motion shall be served on all parties, but a contradictory hearing shall not be required.

D. If the court enters an order compelling mediation, the clerk of court shall mail or otherwise deliver a copy of the order to all parties.

E.(1) If the court has entered an order compelling mediation and the parties cannot agree within fifteen days after notice of the order to such matters as the date, time, and place of the mediation, the identity of the mediator, provisions for compensation of the mediator, or any other details regarding the conduct of the mediation, the parties shall so notify the court and, after contradictory hearing, the court may issue orders reasonably necessary to determine such matters and any other matters, except as provided in Subsection F of this Section, necessary or convenient to provide for the conduct of the mediation.

(2) A mediator appointed pursuant to this Section shall qualify as a mediator pursuant to R.S. 9:4106(A)(1)(a) or (2).

F. Responsibility for the mediator's fees and any expenses associated with the location of the mediation shall be based on the parties' agreement. In the absence of an agreement, the party moving for the mediation shall be responsible for payment of those fees and expenses.

G. At any mediation held pursuant to this Section, a representative of each party who has settlement authority or who is in direct contact with a person having settlement authority on behalf of the party shall be present. If a party fails to comply with this requirement, the court may, in its discretion and after contradictory hearing, order that party to pay costs and attorney fees associated with the mediation.

Acts 2015, No. 448, §1.

NOTE: Applicable to actions filed after 8/1/15 and those for which actual date had not been set prior to 8/1/15, for which trial is set to begin after 2/1/16, or trial is continued after 2/1/16.



RS 30:31 - Permitting gas well to go wild or burn prohibited; capping or plugging; notice

PART II. CLOSING OF WASTEFUL WELLS

§31. Permitting gas well to go wild or burn prohibited; capping or plugging; notice

No person shall negligently permit a natural gas well to become uncontrollable, or to wastefully burn. The owner, or person in possession of such a well shall prevent waste by escape or burning by securely closing the well by cap or plug or in any other fashion after five days written notice to do so. This notice may be given by any person with an interest in stopping the waste or, by a constable or justice of the peace of the parish wherein the well is located.



RS 30:32 - Failure of owner, etc., to comply with notice; closing by department of public works; expenses

§32. Failure of owner, etc., to comply with notice; closing by department of public works; expenses

A. When an owner, or person in possession of an uncontrollable, or wastefully burning well receives the notice provided in R.S. 30:31, he shall within five days thereafter commence in good faith to close the well so as to prevent the waste of natural gas. If he fails to do so, the governor, on the written complaint of any person having an interest, shall order the State Department of Public Works to take charge of the work and close the well.

B. To secure to the state the expense incurred by the department of public works, the well and sufficient ground adjacent thereto belonging to the owner or proprietor with all rents and revenues therefrom shall be retained by the state. When the owner pays in full this expense to the state less any rents or revenues received by the state from its possession of the well, the property shall be returned to him.

C. In the event the rents and revenues are insufficient to reimburse the state for the expense of closing the well, this expense shall operate as a privilege on all property of the owner of the well. The state shall proceed to enforce this privilege by suit as in other civil actions and judgment shall be executed in the manner provided by law. If the property seized and sold brings an excess over the expense of closing the well, this excess shall be paid to the owner.



RS 30:33 - Setting fire to well or permitting well to catch fire, prohibited; penalty

§33. Setting fire to well or permitting well to catch fire, prohibited; penalty

No person shall wilfully and intentionally set fire to a natural gas well, or negligently permit a natural gas well owned by him, or under his management, or in his possession to catch fire, or become uncontrollable, nor shall he negligently permit gas to wastefully escape or burn.

Whoever violates this Section shall be fined not less than five hundred dollars or imprisoned not less than three months or both.



RS 30:34 - Abandoning gas well without closing prohibited; penalty

§34. Abandoning gas well without closing prohibited; penalty

No person shall abandon a well in or adjacent to a natural gas field or an apparent natural gas field, without first placing a properly made plug both above and below the gas-producing sand, or otherwise sufficiently securing the well against the admission of water into the gas-producing sand.

Whoever violates this Section shall be fined not less than one hundred dollars nor more than one thousand dollars or imprisoned not less than thirty days nor more than four months, or both.



RS 30:41 - Production of gas in excess of market demands, proportionate production

PART III. COMMON PURCHASER LAW

§41. Production of gas in excess of market demands, proportionate production

In order to conserve the natural gas in the state, whenever the full production from any common source of supply of natural gas is in excess of the market demand, then any person having the right to produce gas from the common source of supply, may take therefrom only such proportion of the natural gas that may be marketed without waste, as the natural flow of the well or wells owned or controlled by the person bears to the total natural flow of the common source of supply having due regard to the acreage drained by each well, so as to prevent the person from securing an unfair proportion of the gas therefrom. The commissioner of conservation of Louisiana may by proper order, permit the taking of a greater amount whenever he deems it reasonable or equitable.



RS 30:42 - Right to purchase gas

§42. Right to purchase gas

Every person, engaged in the business of purchasing and selling natural gas in this state, shall be a common purchaser thereof, and shall purchase all of the natural gas which may be offered for sale which may be brought in pipes and connecting lines by the owner or proposed seller to its trunk lines, at the sellers' expense, or to its gathering lines, without discrimination in favor of one producer as against another, or in favor of any one source of supply as against another save as authorized by the commissioner of conservation after due notice and hearing. If a person is unable to purchase all the gas offered, then he shall purchase natural gas from each producer ratably, and each common purchaser of gas shall have the same right to purchase the production of a gas well that is not being utilized under the conditions of this Section. In the event the owner of the well refuses to sell, the common purchaser shall have the same rights of action against the owner as the seller has against the common purchaser who refuses to buy, and the seller refusing to sell shall be subject to the same penalties as are provided against the common purchaser who refuses to buy. This Section shall not affect in any way a municipal corporation engaged in buying and selling natural gas.



RS 30:43 - Discrimination by purchaser

§43. Discrimination by purchaser

No common purchaser shall discriminate between like grades and pressures of natural gas, or in favor of its own production or of production in which he may be directly or indirectly interested, either in whole or in part, but for the purpose of pro-rating the natural gas to be marketed, this production shall be treated in like manner as that of any other producer or person, and shall be taken only in the ratable proportion this production bears to the total production available for marketing.



RS 30:44 - Gas to be measured by meter

§44. Gas to be measured by meter

All gas produced from the deposits of this state when sold shall be measured by meter and the commissioner of conservation shall, upon notice and hearing, relieve any common purchaser from purchasing gas of an inferior quality or grade, and the commissioner shall from time to time make such regulations for delivery, metering and equitable purchase and taking as conditions may necessitate.



RS 30:45 - Commissioner of conservation to enforce Part

§45. Commissioner of conservation to enforce Part

The commissioner of conservation shall see that the provisions of this Part are fully and properly complied with and the district attorney in whose district a violation takes place shall, on application, bring suit if necessary to enforce the provisions of this Part. Any injunction which may be necessary shall be furnished without bond.



RS 30:46 - Penalty

§46. Penalty

Whoever violates the provisions of this Part shall be fined not less than fifty dollars nor more than five hundred dollars, or imprisoned for not more than thirty days, or both. Each day the violation continues shall constitute a separate offense.

Amended by Acts 1952, No. 132, §1.



RS 30:47 - Cubic foot of gas defined

§47. Cubic foot of gas defined

A. The term "cubic foot of gas" or "standard cubic foot of gas" means the volume of gas contained in one cubic foot of space at a standard pressure base and at a standard temperature base. The standard pressure base shall be 15.025 pounds per square inch absolute and the standard temperature base shall be sixty degrees Fahrenheit.

B. Whenever the conditions of pressure and temperature differ from the above standard, conversion of the volume from these conditions to the standard conditions shall be made in accordance with the Ideal Gas Laws with correction for deviation from Boyle's Law, which correction must be made unless the pressure at the point of measurement is two hundred pounds per square inch gauge, or less; all in accordance with methods and tables generally recognized by and commonly used in the natural gas industry.

C. For all purposes of computing standard cubic feet of gas under this Part the barometric pressure shall be assumed to be 14.7 pounds per square inch absolute at the place of measurement.

Acts 1992, No. 55, §2.



RS 30:48 - Average specific gravity; average flowing temperature; field rules

§48. Average specific gravity; average flowing temperature; field rules

A. The commissioner of conservation is hereby authorized and empowered, in the absence of the availability of satisfactory actual date based upon observed or recorded specific gravity and flowing temperature determinations, to determine the average specific gravity, and average flowing temperature of the gas at the point of measurement, as produced in each oil or gas field or pool in Louisiana, which after being so determined shall be used to calculate the standard cubic foot.

B. If for any reason the commissioner of conservation has not so determined such average specific gravity and average flowing temperature of the gas produced in any oil or gas field or pool in Louisiana, the average specific gravity shall be assumed to be six-tenths and the average flowing temperature shall be assumed to be sixty degrees Fahrenheit.

C. In the event that the commissioner of conservation finds the necessity therefor upon the request of any interested party, the commissioner of conservation shall give notice and hold a public hearing before making such determinations. Promptly upon such determination the commissioner of conservation shall make and publish such finding and promulgate such reasonable field rules as may be necessary to effectuate the provisions of this Part.

D. Any person, association of persons, or corporation shall be permitted to use the findings and field rules of the commissioner of conservation for all purposes under this Part, but if such findings or field rules are not so used in determining volumes under this Part, the volumes so otherwise determined shall be corrected to the basis of the "standard cubic foot of gas" as defined in R.S. 30:47. Nothing herein shall ever prevent the use of actual recorded values and actual test data where available, for all purposes under this Part, and the commissioner of conservation has been informed in writing of the intent so to use actual recorded values and actual test date.

Acts 1992, No. 55, §2.



RS 30:49 - Reporting volumes of gas production

§49. Reporting volumes of gas production

Any person required to report volumes of gas production under the laws of this state shall report such volumes in number of thousands of standard cubic feet calculated and determined under the provisions of this Part.

Acts 1992, No. 55, §2



RS 30:50 - Gas to be sold, purchased, and accounted for on basis of standard cubic foot of gas; penalties

§50. Gas to be sold, purchased, and accounted for on basis of standard cubic foot of gas; penalties

A. Each and every sale, and each and every purchase, delivery and receipt of gas by volume hereafter made in this state, for which any accounting for the price paid or received for the gas so sold, purchased, delivered, or received must be made to an oil and gas lease owner, royalty owner thereunder, or other mineral interest owner, shall be made and such gas shall be measured, calculated, purchased, delivered, and accounted for on the basis of a standard cubic foot of gas as defined in R.S. 30:47, and as determined under this Part.

B. Whenever the provisions of this Part operate to change the basis of measurement provided for in existing contracts, then the price for gas, including royalty gas, provided for in such contracts shall, if either the purchaser or seller so desires, be adjusted to compensate for the change in the method of measuring the volume of gas delivered thereunder. This provision is intended to protect parties to contracts now in existence, so that after August 21, 1992, the total amount of money paid for a volume of gas purchased, or required to be accounted for, under existing contracts shall remain unaffected by this Part.

C. Nothing in this Section shall affect or apply to purchases or sales made on any basis other than a volume basis.

D. Any person, association of persons, or corporation who, as purchaser thereof, shall knowingly fail or refuse to so measure, calculate, or account for any such gas so purchased, shall be subject to a penalty of not less than ten dollars nor more than five hundred dollars for each offense recoverable in the name of the state in the district court of the parish in which the state capital is located, and each day of such violation shall constitute a separate offense.

E. Nothing herein shall prevent any aggrieved party from maintaining a civil suit for damages in the parish or parishes in which the gas is produced.

Acts 1992, No. 55, §2.



RS 30:51 - Prescription of penalties

PART IV. PRESCRIPTION OF PENALTIES

§51. Prescription of penalties

Any suit by an official or agency responsible for the enforcement of a law, order, or regulation governing the production, transportation and marketing of oil and gas, or products thereof, to enforce in civil proceedings a penalty by means of a money judgment or a forfeiture of property, shall be instituted within three years after the violation shall have been made known to the attorney general. This Part shall not affect a suit heretofore filed or any violation occurring prior to its effective date.



RS 30:61 - Exploitation of natural resources by commissioner or employees prohibited

PART V. EXPLOITATION OF NATURAL RESOURCES

§61. Exploitation of natural resources by commissioner or employees prohibited

Neither the commissioner of conservation nor any salaried officer or employee of the department shall be or become:

(1) actively interested in the exploiting for personal gain of any natural resources in the state;

(2) employed by any person engaged in exploiting any natural resources of the state;

(3) an officer of or a member of the board of directors of any corporation engaging in the exploitation of natural resources of the state.

Violation of this Section shall constitute grounds for removal from office or dismissal from employment.



RS 30:62 - Forfeiture of all rights acquired in violation of R.S. 30:61

§62. Forfeiture of all rights acquired in violation of R.S. 30:61

Any violation of the provisions of R.S. 30:61 ipso facto operates as an immediate forfeiture to the state of all rights, property, money, or things of value acquired by the violation, from, upon, under or out of property privately owned or leased from any municipality or public board, body, commission, or agency of the state. The rights of the state respecting these forfeitures are imprescriptible.



RS 30:63 - Transfer of rights acquired in violation of R.S. 30:61 null

§63. Transfer of rights acquired in violation of R.S. 30:61 null

Any sale, lease, exchange, transfer, or assignment by any of the persons mentioned in R.S. 30:61 of any rights, property, or things of value acquired in violation of that Section is null and void ab initio.



RS 30:71 - Citation

PART VI. LOUISIANA ABANDONED OILFIELD

WASTE SITE LAW

§71. Citation

This Part may be cited as the "Louisiana Abandoned Oilfield Waste Site Law".

Acts 1986, No. 892, §1, eff. July 10, 1986.



RS 30:72 - Policy and purpose

§72. Policy and purpose

A. The legislature finds and declares that:

(1) Oilfield wastes in abandoned pits, ponds, lagoons, landfills, or other sites can pose a present and future hazard to the public health, safety, and welfare.

(2) State laws and regulations must comprehensively address those situations where the state must direct or participate in the cleanup, closure, or post-closure of abandoned oilfield waste sites through the exercise of its police powers or the expenditure of public monies, or both.

B. In order to eliminate any hazards associated with abandoned oilfield waste sites, it is in the public interest and within the police power of this state to provide for the control, prevention, abatement, and cleanup of abandoned oilfield waste sites through administrative or legal action and expenditures and to provide for the recovery of all monies expended.

Acts 1986, No. 892, §1, eff. July 10, 1986; Acts 1992, No. 984, §9.



RS 30:73 - Definitions

§73. Definitions

As used in this Part, the following terms shall have the meaning ascribed to them in this Section, unless the context or use clearly indicates otherwise:

(1) "Commissioner" means the commissioner of the office of conservation within the Department of Natural Resources or his authorized representatives from the injection and mining division of that office.

(2) Repealed by Acts 1992, No. 984, §18.

(3) "Oilfield wastes" or "wastes" means those fluids, sludges, elements, or compounds defined or identified as oilfield wastes or non-hazardous oilfield wastes pursuant to R.S. 30:4 et seq., and regulations thereunder.

(4) "Waste site" or "abandoned waste site" means a landfill, land treatment area, pit, pond, lagoon, or other surface feature that is not actively used for oil and gas operations, whether or not declared "abandoned" under this Part, and which contains oilfield wastes, including such surrounding property necessary to contain and impound the site and to secure the area from access by the general public. This definition includes any commercial facility that is or was legally permitted for waste storage, treatment, or disposal of nonhazardous oilfield wastes for a fee or other consideration.

Acts 1986, No. 892, §1, eff. July 10, 1986; Acts 1992, No. 984, §18; Acts 1993, No. 404, §1.



RS 30:74 - Abandoned oilfield waste sites; notification; clean up

§74. Abandoned oilfield waste sites; notification; clean up

A.(1) Whenever any responsible person, owner, or operator of any abandoned waste site obtains information that indicates that oilfield waste is spilling, discharging, or otherwise escaping into, or on any land or water without appropriate authorization or permit, or is being treated, stored, handled, or disposed of in a manner contrary to applicable regulations of the commissioner, such person shall notify the office of conservation in accordance with regulations to be adopted.

(2) Upon receipt of the information required to be provided in Paragraph A(1) of this Section, the commissioner may order any responsible owner, operator, or person to take samples, monitor, or take action at the abandoned waste site to ascertain the nature and extent of any waste or discharge, or hazard. The commissioner, upon failure or refusal by the responsible person, operator, or owner to comply with the orders, may undertake such activities and investigate the abandoned waste site, take samples to be analyzed, and may expend monies available for these purposes.

(3)(a) Prior to any sheriff's sale or public auction of any property related to the operation of oil and gas wells, the person seeking such sale shall notify the commissioner of such sale not less than thirty days prior to such sale. Such sale shall not occur unless the commissioner consents thereto in writing, and the sale shall include the wellbore unless specifically excluded from the sale. In the event the wellbore is not specifically excluded from the sale as provided herein, the sheriff or person seeking such a sale shall cause to be included in the notice of the sale and in the sale instrument a statement or notice that the purchaser shall be required to file the appropriate documents with the office of conservation to become operator of record of the subject well pursuant to the provisions of R.S. 30:204.

(b) The commissioner may, if he deems it appropriate to insure the proper plugging and abandonment of the wells and closure of the associated oilfield pits, retain a first lien and privilege on such property, which lien and privilege shall follow such property into the hands of third persons whether such persons are in good or bad faith. The commissioner shall record a notice of such lien with the clerk of court in the parish in which the property is located and in which the sale is to occur. The lien and privilege may be enforced against any person in possession of the property in the same manner as a lien provided under the Louisiana Oil Well Lien Act.

(4) Failure to notify the commissioner as provided in Paragraph (3) of this Subsection shall render the person seeking such a sale and the purchaser liable, in solido, to the office of conservation for the fair market value of the property at the time of such seizure and sale.

B. Any failure or refusal by an owner or operator or responsible person to undertake such action as ordered by the commissioner to take samples, monitor, contain, or clean up an abandoned oilfield waste site shall be a violation of this Chapter, and the commission, in order to prevent damage to public health, the environment, or an oil or gas strata, may immediately declare the site abandoned, notwithstanding the provisions of R.S. 30:75, and commence appropriate proceedings under this Chapter, including the recovery of penalties, revocation of any permit, closure of the site, or any combination thereof.

C. Nothing in this Part shall be construed to limit or revoke any power or authority of the secretary of the Department of Environmental Quality to protect the waters of the state or to control and clean up inactive or abandoned hazardous waste sites.

Acts 1986, No. 892, §1, eff. July 10, 1986; Acts 1990, No. 702, §1; Acts 1992, No. 984, §9; Acts 1997, No. 993, §1.



RS 30:75 - Abandoned oilfield waste sites; declaration

§75. Abandoned oilfield waste sites; declaration

A. A site may be declared to be an abandoned oilfield waste site by the commissioner upon a finding that the site:

(1) Has received for storage, treatment, or disposal or now contains or emits wastes that are identified, classified, or defined to be oilfield wastes in accordance with the regulations adopted under the provisions of this Chapter.

(2) Was not closed or maintained in accordance with the requirements of this Chapter and the regulations adopted hereunder.

(3) Constitutes or may constitute a danger or potential danger to the public health, the environment, or an oil or gas strata.

(4) Has no financially responsible owner or operator who can be located, or such person has failed or refused to undertake actions ordered by the commissioner under this Part.

B. For the purposes of this Part, "financially responsible person" or "responsible person" shall mean that the person has insurance, bonds, or assets sufficient to take action as necessary or as ordered by the commissioner to test, monitor, contain, control, close, and provide post-closure care for an abandoned oilfield waste site owned or operated, in whole or part, by that person.

C. Prior to declaring a waste site to be an abandoned oilfield waste site, the commissioner shall seek to notify every person who may own an interest therein that the waste site is to be declared abandoned, shall publish on three consecutive occasions in the official journal of the parish in which the waste site is located that is to be declared abandoned, and, if requested by any owner or operator, within ten days after notice, shall hold a fact-finding hearing prior to declaring the waste site abandoned.

D. Upon declaration that a waste site is an abandoned oilfield waste site, the commissioner may take such specific legal actions as he deems necessary, including the acquisition of easements and rights-of-way, conducting negotiations for property acquisition, and exercise of eminent domain as provided by R.S. 30:78 to secure such waste site or compel cleanup or containment consistent with regulations and guidelines established hereunder.

E. When a waste site has been declared an abandoned oilfield waste site, the commissioner is authorized to undertake the physical control, containment, pit cleanup, or closure of the abandoned waste site and may retain personnel for these purposes who shall operate under his direction.

Acts 1986, No. 892, §1, eff. July 10, 1986.



RS 30:76 - Oilfield waste site cleanup

§76. Oilfield waste site cleanup

Except as provided in R.S. 30:77 in any cases where monies are expended to conduct investigative, testing, control, pit, or other cleanup activities at a waste site, the commissioner shall institute a civil action to recover from any responsible person all such monies so expended. Any monies so recovered shall be paid into the state general fund.

Acts 1986, No. 892, §1, eff. July 10, 1986; Acts 1992, No. 984, §9.



RS 30:77 - Cooperative agreements

§77. Cooperative agreements

The commissioner may enter into a cooperative agreement and may disburse monies from the Fund to any person, private trust, association, committee, or other entity for the purpose of evaluation, investigation, testing, containment, and cleanup of specific abandoned oilfield waste sites without a formal declaration of abandonment and with waiver of recovery from parties to the agreement, if deemed in the public interest. Any party to such an agreement must be licensed according to law before negotiating or entering into such a contract. Cooperative agreements shall require reasonable contributions in cash or services in kind from private parties to the agreement and shall provide for reasonable supervision by the commissioner. Cooperative agreements shall be negotiated informally by the commissioner and shall not be subject to any other requirements of law for entering into contracts. Prior to the execution of such an agreement, it shall be reviewed by the commissioner of the division of administration, and on completion of the cleanup, the commissioner shall submit a report on the cleanup to the chairman of the Senate Natural Resources Committee and the chairman of the House Natural Resources and Environment Committee.

Acts 1986, No. 892, §1, eff. July 10, 1986; Acts 2008, No. 580, §2.



RS 30:78 - Easements, rights-of-way, eminent domain

§78. Easements, rights-of-way, eminent domain

A. When an oilfield waste site is declared to be abandoned, the commissioner, under the police powers of the state, may, for the duration of the cleanup operations and without compensation to the landowner, except for actual damages to property or person, claim a comprehensive easement over the waste site and all other areas sufficient to secure, contain, or clean up the same.

B. During the first one hundred eighty days following a declaration that a waste site is abandoned, the commissioner may claim and declare an emergency access route, which shall be held without compensation to the owner except for actual damages to property or person, under the police powers of the state, and the location of such may be across either public or private lands and shall be such as are deemed necessary and reasonable for the resolution and control of the waste site.

C. When the commissioner determines that a period greater than one hundred eighty days will be or is needed for purposes of cleanup control or monitoring of the waste site, he shall first attempt to acquire the necessary rights-of-way or easements by negotiating with the burdened landowner for the purchase or lease thereof, and where the rights-of-way or easements needed cannot be obtained through negotiations, he may exercise the right of eminent domain to obtain temporary or permanent passage.

D. The commissioner is hereby authorized and directed to seek to acquire such rights as are necessary to maintain control over such areas by negotiations with the owner of the lands affected. When such rights cannot be acquired through reasonable negotiations, the commissioner may exercise the right of eminent domain to the same extent and with the same limitations as is applicable for other public purposes set forth in R.S. 19:1 et seq.

E. All emergency easements and access routes are to be continued in effect until all rights sought under the eminent domain proceedings have been finally vested thereunder unto the state.

F. In all cases where the state acquires property rights either amicably or by eminent domain from any person against whom a claim has been asserted who owns or possesses rights in the abandoned waste site, payment of all monies for the acquisition shall be withheld until such time as that person's liability has been finally resolved. All funds withheld shall be utilized to offset the liabilities assessed.

G. Nothing in this Section shall be construed to deny or limit access to the waste site by the commissioner or his authorized agents for the purposes of carrying out the provisions of this Chapter and as otherwise provided by law.

Acts 1986, No. 892, §1, eff. July 10, 1986.



RS 30:79 - Recordation of notice of abandoned oilfield waste sites by landowner

§79. Recordation of notice of abandoned oilfield waste sites by landowner

A. In addition to the notice required under R.S. 30:74, any landowner who has notified the office of conservation that his property contains an abandoned oilfield waste site or who owns property which has been identified by the commissioner as an abandoned oilfield waste site pursuant to R.S. 30:75 shall cause notice of the identification of the location of the abandoned oilfield waste site to be recorded in the mortgage and conveyance records of the parish in which the property is located. Such notice shall be made in a form approved by the commissioner and within the time specified by the commissioner. If a landowner fails or refuses to record such notice, the commissioner may, if he determines that the public interest requires, and after due notice and an opportunity for a hearing has been given to a landowner, cause such notice to be recorded.

B.(1) If any person wishes to remove such notice, he shall notify the commissioner prior to requesting the removal from the clerk of court in the parish where the property is located. The request shall specify the facts supporting removal of the notice, including any evidence that the oilfield waste no longer poses a potential threat to health or the environment. Upon finding that the oilfield waste no longer poses a potential threat to health or the environment, the commissioner shall approve removal of the notice.

(2) If approval is granted by the commissioner, the request may be made by affidavit to the clerk of court for the removal of the notice and it shall be removed. Within ten days after removal, the clerk of court shall send a notice of the removal to the commissioner. If the commissioner objects to the removal of such notice, or fails to make a final determination upon the request within ninety days, the person desiring to have the notice removed may petition the court in the parish where the property is located for removal of the notice and after a contradictory hearing between the landowner, the clerk of court, and the commissioner or his designee, the court may grant such relief upon adequate proof by the petitioner that the property no longer contains the oilfield waste which may pose a potential threat to health or to the environment.

C. This Section shall not apply to any commercial operation which is operating under a permit issued by the commissioner until such time as such notice is required by an order of the commissioner, by a permit, or by rule or regulation applicable to such operation.

D. The failure of a landowner to file the required notice may constitute grounds for an action in redhibition under the applicable provisions of Civil Code Articles 2520 et seq., unless the purchaser has actual or constructive knowledge that the property has been used for such purposes.

E. Any action under this Section must be commenced within one year from the date the purchaser first knows of the existence of the fact which gives rise to the action, but in any event within three years of the date upon which the purchaser acquired his ownership interest in the property. Venue shall be in any parish in which the property or any portion thereof is located.

Acts 1991, No. 352, §1.



RS 30:80 - Citation

PART VII. LOUISIANA OILFIELD SITE RESTORATION LAW

§80. Citation

This Part may be cited as the "Louisiana Oilfield Site Restoration Law".

Acts 1993, No. 404, §2.



RS 30:81 - Policy and purpose

§81. Policy and purpose

A. The legislature finds and declares that:

(1) A present and future benefit to the environment, public health, safety, and welfare would be to clean up, close, and restore oilfield sites.

(2) State laws and regulations must comprehensively address those situations where proper and timely cleanup, closure, and restoration of orphaned oilfield sites must be assured.

B. It is in the public interest and within the police power of this state to establish an oilfield site restoration commission and an oilfield site restoration fund to provide for the proper and timely cleanup, closure, and restoration of oilfield sites, to be administered by the assistant secretary of the office of conservation within the Department of Natural Resources.

C. Nothing in this Part shall be deemed to alter or impair any rights and responsibilities established by contract between private parties.

Acts 1993, No. 404, §2.



RS 30:82 - Definitions

§82. Definitions

As used in this Part, the following terms shall have the meanings ascribed to them in this Section, unless the context or use clearly indicates otherwise:

(1) "Assistant secretary" means the assistant secretary of the office of conservation within the Department of Natural Resources or his authorized representatives.

(2) "Bonds" means revenue bonds, notes, certificates, or other evidences of indebtedness issued by an issuer pursuant to R.S. 30:83.1.

(3) "Commission" means the Oilfield Site Restoration Commission.

(4) "Department" means the Department of Natural Resources.

(5) "Fund" means the Oilfield Site Restoration Fund.

(6) "Issuer" means a public trust and public corporation organized and existing by, under, and pursuant to the provisions of R.S. 9:2341 through 2347, whose beneficiary is the state of Louisiana, and who is authorized to issue revenue bonds on behalf of the state of Louisiana.

(7) "Nonproducing oilfield site" means an oilfield site which is not a producing oilfield site and which has not been declared an orphaned oilfield site by the assistant secretary.

(8) "Oilfield site" or "exploration and production (E&P) site" means any oilfield site or exploration and production site as defined in R.S. 30:29(I)(5).

(9) "Orphaned oilfield site" means an oilfield site which has no continued useful purpose for the exploration, production, or development of oil or gas and which has been declared to be an orphaned oilfield site by the assistant secretary under R.S. 30:91.

(10) "Producing oilfield site" means an oilfield site which is associated with the production of oil or gas for at least six months of the preceding calendar year.

(11) "Responsible party" means the operator of record according to the office of conservation records, who last operated the property on which the oilfield site is located at the time the site is about to be abandoned, ceases operation, or becomes an unusable oilfield site, and that operator's partners and working interest owners of that oilfield site. A working interest owner is the owner of a mineral right who is under an obligation to share in the costs of drilling or producing a well on the oilfield site.

(12) "Revenues" means the revenues described in R.S. 30:83.1(A)(2).

(13) "Secretary" means the secretary of the Department of Natural Resources.

(14) "Site restoration" means any and all oilfield site restoration activities required of a responsible party of an oil or gas property by regulations adopted by the office of conservation pursuant to this Subtitle, including without limitation plugging of oil and gas wells, pit closure, site remediation, and removal of oilfield equipment.

(15) "Unusable oilfield site" means an oilfield site which has no continued useful purpose for the exploration, production, or development of oil or gas and for which a responsible party can be located.

Acts 1993, No. 404, §2; Acts 2006, No. 312, §1, eff. June 8, 2006; Acts 2016, No. 666, §1, eff. June 17, 2016.



RS 30:83 - Oilfield Site Restoration Commission; Department of Natural Resources

§83. Oilfield Site Restoration Commission; Department of Natural Resources

A. The Oilfield Site Restoration Commission is hereby created within the office of the secretary of the Department of Natural Resources. The commission shall have the power to sue and be sued and shall be domiciled in the parish of East Baton Rouge. Venue for any suit brought by or against the commission shall be in the Nineteenth Judicial District Court.

B. The commission shall consist of ten members comprised as follows:

(1) The secretary of the Department of Natural Resources, who shall serve as the chairman and the assistant secretary, who shall serve as vice chairman. The undersecretary of the department may serve as a proxy member of the board in the absence of the secretary with full authority to act for the secretary as a member of the board.

(2) One person appointed by the governor, who shall serve at the pleasure of the governor.

(3) One person appointed by the governor from a list of three persons submitted by the Louisiana Mid-Continent Oil and Gas Association for an initial term of four years.

(4) One person appointed by the governor from a list of three persons submitted by the Louisiana Mid-Continent Oil and Gas Association for an initial term of two years.

(5) One person appointed by the governor from a list of three persons submitted by the Louisiana Independent Oil and Gas Association who shall serve an initial term of four years.

(6) One person appointed by the governor from a list of three persons submitted by the Louisiana Independent Oil and Gas Association who shall serve an initial term of two years.

(7) One person appointed by the governor from a list of three persons submitted by the Louisiana Landowners Association who shall serve an initial term of three years.

(8) One person appointed by the governor from a list of three persons submitted by representatives of the Louisiana division of the Sierra Club, the Louisiana Wildlife Federation, and the Louisiana division of the Audubon Society, who shall serve an initial term of three years.

(9) One person appointed by the governor from a list of three persons submitted by the Nature Conservancy for an initial term of three years.

(10) The assistant secretary for the office of conservation or his designee shall serve as vice chairman of the commission. The assistant secretary shall not be counted to determine the number needed to constitute a quorum but shall be counted to establish a quorum. When the secretary is present, the assistant secretary shall not be a voting member.

C. Each person appointed by the governor shall be subject to confirmation by the Louisiana Senate. After the initial term, each successor shall be appointed in the same manner as the initial appointments and shall serve terms of four years.

D. A majority of the membership of the commission shall constitute a quorum for the transaction of business. The commission shall hold regular quarterly meetings and may meet more often as its business may require. Meetings of the commission shall take place at its domicile; however, no more than two meetings per year may be held at places in the state other than East Baton Rouge Parish.

E. The members of the commission shall receive no compensation from the commission nor shall the members of the commission receive any reimbursement for expenses associated with attendance at the meetings of the commission.

F. The powers of the commission shall be limited to the following:

(1) Approve and evaluate a priority list for site restoration annually.

(2) At the direction of the secretary, pledge the revenues available to fund authorized purposes and to secure the issuance of bonds to fund such purposes provided in R.S. 30:83.1, provided that annual debt service shall not be in excess of fifty percent of the pledged revenues estimated to be received in the calendar year the bonds are issued.

(3) Approve lists of contractors acceptable to conduct site assessment and site restoration.

(4) Repealed by Acts 1997, No. 994, §2.

(5) Review administration of site restoration activities and review the adequacy of site restoration assessments and reopen the funding needs and arrangements for site-specific trust accounts every four years. However, unless the oilfield site is transferred from one party to another after the adoption of a standard for evaluation, site-specific trust accounts established prior to the adoption of a standard for evaluation by the office of conservation, Department of Natural Resources shall not be reassessed if the operator of record provides to the office on an annual basis, utilizing the methodology in use at the time the site-specific trust account was established, proof that the security is adequate to ensure proper closure of the wells upon completion of activity.

(6) Provide general administration and management of the Oilfield Site Restoration Fund and all site-specific trust accounts. However, the commission shall have no authority to expend, disburse, or invest monies in the fund.

(7) Perform any function authorized by this Part or which is consistent with its purpose.

G. The records, documents, and meetings of the commission shall be subject to the same requirements and exceptions regarding access by the public as are the records, documents, and meetings of the State Mineral and Energy Board.

H. The Department of Natural Resources shall adopt rules and regulations, in accordance with the Administrative Procedure Act, to implement the provisions of this Part and to provide for procedures for site assessments and restoration.

I. Nothing in this Part shall be construed to authorize the commission to expend, disburse, or invest monies in the Oilfield Site Restoration Fund.

Acts 1993, No. 404, §2; Acts 1995, No. 297, §1, eff. July 1, 1995; Acts 1997, No. 994, §§1, 2; Acts 2001, No. 15, §1; Acts 2006, No. 145, §1; Acts 2006, No. 812, §1, eff. June 30, 2006; Acts 2008, No. 384, §1; Acts 2009, No. 196, §2, eff. July 1, 2009; Acts 2016, No. 666, §1, eff. June 17, 2016.



RS 30:83.1 - Authorization of bonds

§83.1. Authorization of bonds

A.(1) An issuer is authorized to issue bonds pursuant to the provisions of R.S. 9:2341 through 2347 for the benefit of the commission, at the direction of the secretary, to raise funds for authorized purposes in accordance with the provisions of this Section and the constitutional and statutory provisions governing the issuance of bonds by such entities.

(2) The bonds may be secured by an irrevocable pledge and dedication of revenues of the commission, at the direction of the secretary, which shall consist of all monies deposited in the fund pursuant to R.S. 30:86(D), collected, derived, or received from the oilfield site restoration fees and penalties imposed pursuant to R.S. 30:87 or any other lawfully available revenues, if any, to the extent appropriated, provided that annual debt service shall not be in excess of fifty percent of the pledged revenues estimated to be received in the calendar year the bonds are issued, but shall not include site-specific trust account monies as identified in R.S. 30:86(D)(6) and 88. The bonds of the issuer shall be revenue bonds payable solely from the above-described sources, to the extent appropriated and released from the state, and such pledge shall not constitute a pledge of the full faith and credit of the state.

(3) The bonds shall be entitled to priorities on the revenues pledged and dedicated pursuant to Paragraph (2) of this Subsection, subject to the prior pledge applicable to outstanding bonds, if any, as provided for in a loan agreement, trust indenture, or other instrument entered into with the issuer or otherwise in connection with the bonds.

B.(1) When any bonds have been issued and secured in accordance with the provisions of this Section, neither the commission, nor the department, nor the state, nor any other entity may act to impair any obligation or contract for the benefit of the holders of the bonds or discontinue or decrease any fee, penalties, or other revenue in anticipation of the collection of which the bonds have been issued until all of the bonds have been retired as to principal and interest or irrevocable provision otherwise made for their complete redemption and payment in principal, interest, and redemption premium, if any, and the complete payment of all amounts due under the trust agreement pursuant to which the bonds are issued.

(2) Any pledge of revenues for the security of the bonds shall be valid and binding from the time the pledge is made and shall be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding against all parties having claims of any kind in tort, contract, or otherwise against the state, the department, or the commission whether or not such parties have notice thereof. Any trust agreement by which a pledge is created need not be filed or recorded.

(3) The secretary or the undersecretary is hereby authorized on behalf of the commission to execute loan, reimbursement, investment, and bond purchase agreements, and all documents as may be necessary or desirable to carry out the provisions of this Section and is further authorized to take any and all further actions and execute and deliver all other documents as may be necessary in connection with the issuance of any bonds, notes, certificates, reimbursement obligations, or other evidences of indebtedness referred to in this Section. The provisions of R.S. 9:2347(J) shall not apply to bonds or any contractual obligation, including the pledge of state funds, to be undertaken or incurred in connection therewith.

(4) At the direction of the secretary, the commission is authorized to create funds or accounts for the deposit of the revenues or the proceeds of the bonds, including funds described above or other revenues and monies pledged in connection therewith or respect thereto.

(5) The department and, at the direction of the secretary, the commission are authorized to enter into any and all agreements or contracts, execute any and all instruments, and do and perform any and all acts necessary, convenient, or desirable for the issuance of the bonds or to carry out any power expressly given in this Section.

C. Notwithstanding any provision of law to the contrary, any revenues received by the commission pledged to the repayment of any bonds issued in accordance with this Section may be collected and disbursed as set forth in the documents providing for the issuance of the bonds or other related documents.

Acts 2016, No. 666, §1, eff. June 17, 2016.



RS 30:84 - Powers of the secretary

§84. Powers of the secretary

A. The powers of the secretary shall include without limitation the power to do the following:

(1) Make expenditures or commitments to make expenditures from the fund or disburse funds for the restoration of oilfield sites as he deems necessary and appropriate, including but not limited to disbursement of monies in the fund pursuant to R.S. 30:86(E)(2) to pay principal, interest, and related costs in connection with the issuance of bonds.

(2) Disburse and approve expenditures or release monies from site-specific trust accounts for restoration of oilfield sites at any time during the life of the oilfield site.

(3) Repealed by Acts 1997, No. 994, §2.

(4) Adopt and promulgate rules and regulations respecting the administration of this Part.

(5) Negotiate and execute contracts, upon such terms as he may agree upon, for legal, financial, engineering, construction, and other professional services necessary to meet the purpose of this Part.

(6) Perform such other specific functions as may be enumerated or envisioned by the provisions of this Part.

(7) The secretary shall maintain all oversight, supervisory, and fiscal responsibility imposed under the provisions of this Part which are not specifically conferred upon the commission.

B-C. Repealed by Acts 1997, No. 994, §2.

D. The powers provided for in this Section shall be in addition to and shall not limit the powers conferred on the secretary in other provisions of this Subtitle or by any other provisions of any state or federal law or regulation.

Acts 1993, No. 404, §2; Acts 1995, No. 297, §1, eff. July 1, 1995; Acts 1997, No. 994, §§1, 2; Acts 2008, No. 384, §1; Acts 2016, No. 666, §1, eff. June 17, 2016.



RS 30:85 - Powers of the assistant secretary

§85. Powers of the assistant secretary

A. The powers of the assistant secretary shall include without limitation the power to do the following, subject to the supervision of the secretary:

(1) Adopt and promulgate rules and regulations implementing the administration of this Part.

(2) Perform such specific functions as may be enumerated by the provisions of this Part.

(3) The assistant secretary shall perform all regulatory functions imposed by this Part.

(4) Modify funding requirements of site-specific trust accounts either upon recommendation of the commission, the secretary, or upon his own determination, based upon changes in operation, site conditions, or trust account status.

B. The assistant secretary, upon a finding of economic justification and with the concurrence of the commission, may authorize the closure and restoration of nonpriority orphaned oilfield sites by lots which are subject to bidding in large packages, the purpose being to economically decrease the total number of orphaned wells in the state of Louisiana, provided that such action does not reduce the number of priority sites that can be properly closed and restored in any fiscal year.

C. The aforementioned powers shall be in addition to and shall not limit the powers conferred on the assistant secretary in other provisions in this Title or any other pertinent provision of any state or federal law or regulation.

Acts 1993, No. 404, §2; Acts 1995, No. 297, §1, eff. July 1, 1995; Acts 1997, No. 994, §1.



RS 30:86 - Oilfield Site Restoration Fund

§86. Oilfield Site Restoration Fund

A. There is hereby established a fund in the custody of the state treasurer to be known as the Oilfield Site Restoration Fund, hereafter referred to as the "fund", into which the state treasurer shall, each fiscal year, deposit the revenues received from the collection of the monies enumerated in Subsection D of this Section, after those revenues have been deposited in the Bond Security and Redemption Fund. Out of the funds remaining in the Bond Security and Redemption Fund, after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state that become due and payable within each fiscal year, the treasurer shall pay into the Oilfield Site Restoration Trust Fund an amount equal to the revenues generated from collection of the fees provided for in Subsection D of this Section. Such funds shall constitute a special custodial trust fund which shall be administered by the secretary, who shall make disbursements from the fund solely in accordance with the purposes and uses authorized by this Part.

B. The funds received shall be placed in the special trust fund in the custody of the state treasurer to be used only in accordance with this Part and shall not be placed in the general fund. The funds provided to the commission pursuant to this Section shall at all times be and remain the property of the commission. The funds shall be used only for the purposes set forth in this Part and for no other governmental purposes. Except for the pledge of the revenues provided in R.S. 30:83.1, it is the intent of the legislature that this fund and its increments shall remain intact and inviolate. Any interest or earnings of the fund shall be credited only to the fund.

C. The treasurer of the state of Louisiana shall certify, to the secretary of the Department of Revenue, the date on which the balance in the fund equals or exceeds fourteen million dollars. The oilfield site restoration fees on oil and gas provided for in R.S. 30:87 shall not be collected or required to be paid on or after the first day of the second month following the certification, except that the secretary of the Department of Revenue shall resume collecting the fees on receipt of a certification from the treasurer that, based on the expenditures or commitments to expend monies, the fund has fallen below ten million dollars. The secretary of the Department of Revenue shall continue collecting the fees until collections are again suspended in the manner provided by this Section. The sums in the site-specific trust accounts within the fund and sums generated from the issuance of bonds pursuant to R.S. 30:83.1 shall not be counted to determine the balance of the fund for the purposes of this Subsection.

D. The following monies shall be placed into the Oilfield Site Restoration Fund:

(1) Those fees and penalties collected pursuant to R.S. 30:87.

(2) Private contributions.

(3) Interest earned on the funds deposited in the fund.

(4) Civil penalties or costs recovered from responsible parties for oilfield site restoration pursuant to R.S. 30:93 and 94.

(5) Any grants, donations, and sums allocated from any source, public or private, for the purposes of this Part.

(6) Site-specific trust accounts; however, the monies of such accounts shall not be used for any oilfield site other than that specified for each respective account.

(7) Fifty percent of any annual assessment paid by an operator who chooses not to plug a well classified as inactive with the remainder being deposited into the Oil and Gas Regulatory Fund.

E. The monies in the fund may be disbursed and expended pursuant to the authority and direction of the secretary or assistant secretary for the following purposes and uses:

(1) Any oilfield site assessment or restoration conducted by the Department of Natural Resources pursuant to this Part, and the payment of the principal, interest, and legal fees, credit enhancement fees, trustee fees, and other related costs of issuance or ongoing expenses in connection with issuance of bonds or other debt obligations on behalf of the commission, at the direction of the secretary, pursuant to R.S. 30:83.1 for the purpose of financing the costs of such oilfield site assessments and restorations.

(2) The administration of this Part by the Department of Natural Resources in an amount not to exceed nine hundred fifty thousand dollars each fiscal year.

(3) The payment of fees and costs associated with the administration of the fund, site-specific accounts, and any contract with a private legal entity pursuant to this Section.

(4) Any costs and fees associated with the recovery of site restoration costs and penalties pursuant to R.S. 30:93 and 94.

(5) Any costs associated with response to any emergency as provided in R.S. 30:6.1.

(6) Upon approval of the commission, up to five hundred thousand dollars per fiscal year for the office of conservation to act alone, or in conjunction with the voluntarily participating parties, for the assessment and restoration of commercial oilfield waste disposal facilities used for the storage, treatment, or disposal of non-hazardous oilfield waste for a fee or other consideration, which were abandoned, leaving no financially responsible owner, operator, or bonding company, in accordance with the plan of closure as required in the permit, or if the permit did not provide a plan of closure, a plan approved by the commission; however, a responsible person shall not be released from his duty or liability, if any, imposed by this Section.

F. In addition to the disbursements and expenditures authorized by Subsection E of this Section, not less than one million dollars or twenty percent of the amount appropriated to the fund, whichever is less, annually shall be used to plug orphaned wells drilled to a depth less than three thousand feet in the Shreveport District and the Monroe District of the office of conservation beginning Fiscal Year 2016-2017 and through the end of Fiscal Year 2018-2019. However, these monies are subject to being disbursed and expended for any costs associated with response to any emergency as provided in R.S. 30:6.1.

Acts 1993, No. 404, §2; Acts 1995, No. 297, §§1, 2, eff. July 1, 1995; Acts 1997, No. 994, §1; Acts 1999, No. 618, §1; Acts 1999, No. 1097, §1, eff. July 9, 1999; Acts 2004, No. 768, §1, eff. July 1, 2004; Acts 2008, No. 384, §1; Acts 2016, No. 582, §1, eff. June 17, 2016; Acts 2016, No. 666, §1, eff. June 17, 2016.



RS 30:87 - Oilfield site restoration fees

§87. Oilfield site restoration fees

A. There is hereby imposed on crude petroleum produced from producing wells in this state a fee on each barrel of oil and condensate. "Oil" and "condensate" shall mean the same such oil and condensate as is taxable under the provisions of Part I of Chapter 6 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950. The fee is in addition to any tax imposed pursuant to the Louisiana Revised Statutes of 1950, Title 47. The provisions of Chapters 17 and 18 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950 shall apply to the administration, collection, and enforcement of the fee imposed herein, and the penalties provided by that code shall apply to any person who fails to pay or report the fee. Collection of the fee shall be suspended in the manner provided by R.S. 30:86(C). Proceeds from the fee, including any penalties collected in connection with the fee, shall be deposited into the Oilfield Site Restoration Fund.

B. There is hereby imposed on gas produced from producing wells in this state a fee in the amount of three-tenths of one cent for each thousand cubic feet. "Gas" shall mean the same such gas as is taxable under the provisions of Part I of Chapter 6 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950. The fee is in addition to any tax imposed pursuant to the Louisiana Revised Statutes of 1950, Title 47. The provisions of the Louisiana Tax Code shall apply to the administration, collection, and enforcement of the fee, and the penalties provided by that code shall apply to any person who fails to pay or report the fee. Collection of the fee shall be suspended in the manner provided by R.S. 30:86(C). Proceeds from the fee, including any penalties collected in connection with the fee, shall be deposited into the Oilfield Site Restoration Fund.

C. Repealed by Acts 1997, No. 994, §2.

D. Notwithstanding Subsections A and B of this Section, the rate of the fees imposed by this Section on any well shall be in proportion to the amount of severance taxes being collected on the production of the well.

E. The fees provided for in Subsections A and B of this Section shall be borne by the responsible parties and not by the royalty and overriding royalty owner.

F. The site restoration fee shall be the following:

(1)(a) Full rate production: For crude oil and condensate, the fee shall be based on the oil price on July first of each year for the ensuing twelve months based upon the average New York Mercantile Exchange Price per barrel of crude oil per month on the close of business on June thirtieth for the prior twelve months. The amount of the fee for a well that produces crude oil and condensate shall be as follows:

(i) The fee shall be one and one-half cents per barrel on crude oil and condensate if the price of oil is at or below sixty dollars per barrel.

(ii) The fee shall be three cents per barrel on crude oil and condensate if the price of oil is above sixty dollars and at or below ninety dollars per barrel.

(iii) The fee shall be four and one-half cents per barrel on crude oil and condensate if the price of oil is above ninety dollars per barrel.

(b) For natural gas and casing head gas, the fee shall be three-tenths of one cent per thousand cubic feet.

(2) Reduced rate production such as stripper wells and incapable wells. The site restoration fee for each respective category of oil or gas hereunder shall be in the same proportion to the respective full rate production fees as the reduced rate severance tax to the full rate severance tax for each respective category.

G. Repealed by Acts 2004, No. 412, §2, eff. July 1, 2004.

Acts 1993, No. 404, §2; Acts 1997, No. 994, §§1, 2; Acts 2004, No. 412, §§1, 2, eff. July 1, 2004; Acts 2016, No. 666, §1, eff. June 17, 2016.



RS 30:88 - Oilfield site trust accounts

§88. Oilfield site trust accounts

A. If an oilfield site is transferred from one party to another, a site-specific trust account may be established to separately account for each such site for the purpose of providing a source of funds for site restoration of that oilfield site at such time in the future when restoration of that oilfield site is required. For purposes of this Part, a transfer shall be deemed to have been made once there is a change in ownership of any kind at an oilfield site. Once established, the site-specific trust account shall survive until completion of site restoration of the associated oilfield site.

B. In the event the parties to a transfer elect to establish a site-specific trust account under this Section, the assistant secretary shall require an oilfield site restoration assessment to be made to determine the site restoration requirements existing at the time of the transfer, or at the time the site-specific trust account is established. The oilfield site restoration assessment shall be conducted by approved site assessment contractors appearing on a list approved by the commission or acceptable to the commission. The oilfield site restoration assessment shall specifically detail site restoration needs and shall provide an estimate of the site restoration costs needed to restore the oilfield site based on the conditions existing at the time of transfer, or at the time the site-specific trust account is established.

C. The party or parties to the transfer shall, based upon the site restoration assessment, propose a funding schedule which will provide for the site-specific trust account. The funding schedule shall consider the uniqueness of each transfer, acquiring party, and oilfield site. Funding of the site-specific trust account shall include some contribution to the account at the time of transfer and at least quarterly payments to the account. Cash or bonds in a form and of a type acceptable to the assistant secretary, or any combination thereof, may also be considered for funding. The assistant secretary shall monitor each trust account to assure that it is being properly funded. The funds in each trust account shall remain the property of the commission.

D. The assistant secretary may approve the site-specific trust account for an oilfield site upon review of the assessment and the site-specific trust account that has been proposed for that oilfield site as provided in the regulations. Such approval shall not be unreasonably withheld.

E. When transfers of oilfield sites occur subsequent to the formation of site-specific trust accounts but prior to the end of their economic life, the assistant secretary and the acquiring party shall, in the manner provided for in this Section, again redetermine cost and agree upon a funding schedule. The balance of any site-specific trust account at the time of subsequent transfer shall remain with the oilfield site and shall be a factor in the redetermination.

F. Once the assistant secretary has approved the site-specific trust account, and the account is fully funded, the party transferring the oilfield site and all prior owners, operators, and working interest owners shall not thereafter be held liable by the state for any site restoration costs or actions associated with the transferred oilfield site. The party acquiring the oilfield site shall thereafter be the responsible party for the purposes of this Part.

G. The failure of a transferring party to make a good faith disclosure of all oilfield site conditions existing at the time of the transfer may render that party liable for the costs of restoration of such undisclosed conditions in excess of the balance of the site-specific trust fund.

H. Except as provided in Subsection E, the parties to a transfer may elect not to establish a site-specific trust account; however, in the absence of such account, the parties shall not be exempt from liability as set forth in Subsection F of this Section.

I. Subject to agreement between the assistant secretary, the seller and the purchaser of an oilfield site sold prior to August 15, 1993, a site-specific trust account can be established or transferred to the state.

J. For unusable oilfield sites, after site restoration has been completed and approved by the assistant secretary, funds from a site-specific trust account shall be disbursed as follows:

(1) The balance of the account existing in the site-specific trust account will be remitted to the responsible party.

(2) Such account shall thereafter be closed.

Acts 1993, No. 404, §2; Acts 1997, No. 994, §1; Acts 2001, No. 14, §1.



RS 30:88.1 - Oilfield site trust accounts for orphaned wells

§88.1. Oilfield site trust accounts for orphaned wells

A. Orphan wells. (1) For purposes of this Section, an orphan well shall mean an oil or gas well that is designated as part of an orphaned oilfield site as of August 1, 2016, and thereafter, and that has had no reported production for a period of greater than two years immediately prior to the production of oil, gas, or condensate to which this Section applies.

(2) After satisfying the provisions of Article VII, Sections 4, 9(B), 10-A, and 10.2 of the Constitution of Louisiana relative to the allocation and distribution of severance tax proceeds and as further provided in R.S. 47:645(B), the remaining portion of the monies credited to the state treasury derived from the severance tax levied on oil, gas, and condensate from an orphaned well as defined in this Subsection shall be credited to the associated site-specific trust account in accordance herein.

(3) Upon full funding of the associated site-specific trust account in accordance with a plan approved by the assistant secretary as provided in this Section, all monies remaining in the account shall be credited in full to the state treasury as provided by R.S. 47:645(B).

(4) When the conditions of this Subsection are met relative to the funding of the site-specific trust account, the assistant secretary shall not require additional financial security for the well associated with that site-specific trust account.

B. New production. In the event of new production from a formerly orphaned well, a site-specific trust account shall be established to separately account for each such site for the purpose of providing a source of funds for site restoration of that oilfield site at such time in the future when restoration of that oilfield site is required. Once established, the site-specific trust account shall remain in effect until completion of site restoration of the associated oilfield site.

C. Site restoration assessment. When establishing a site-specific trust account under this Section, the assistant secretary shall require an oilfield site restoration assessment to be made to determine the site restoration requirements existing at the time the site-specific trust account is established. The oilfield site restoration assessment shall be conducted by approved site assessment contractors appearing on a list approved by the commission or acceptable to the commission. The oilfield site restoration assessment shall specifically detail the site's restoration needs and shall provide an estimate of the restoration costs needed to restore the oilfield site based on the conditions existing at the time the site-specific trust account is established.

D. Trust account monitoring. The assistant secretary shall monitor each trust account to assure that it is being properly funded. The funds in each trust account shall remain the property of the commission. In the event that the site-specific trust account is not funded through the payment of the severance tax due the state for a period of greater than six months from the date of first production following designation of the well as part of an orphaned oilfield site, the assistant secretary shall require financial security in accordance with the office of conservation's rules and regulations.

E. Transfers of oilfield sites. When transfers of oilfield sites occur subsequent to the formation of site-specific trust accounts pursuant to this Section but prior to the end of the oilfield site's economic life, the assistant secretary and the acquiring party shall, in the manner provided in this Section, redetermine cost. The balance of any site-specific trust account at the time of transfer shall remain associated with the oilfield site and shall be a factor in the redetermination.

F. Good faith disclosure. The failure of a transferring party to make a good-faith disclosure of all oilfield site conditions existing at the time of the transfer may render that party liable for the costs of restoration of such undisclosed conditions in excess of the balance of the site-specific trust account.

G. Unusable oilfield sites. For unusable oilfield sites, after site restoration has been completed and approved by the assistant secretary, funds from a site-specific trust account shall be disbursed as follows:

(1) The balance of the funds existing in the site-specific trust account will be remitted to the state general fund (direct) or in the event the responsible party has personally funded the site-specific trust account, in whole or part, then to the responsible party in proportion to their percentage of funding with the remainder being remitted to the state general fund (direct).

(2) Such account shall thereafter be closed.

H. Rules, regulations, and orders. The assistant secretary shall make, after notice and public hearings as provided in this Chapter, any reasonable rules, regulations, and orders that are necessary to implement this Section.

Acts 2016, No. 583, §1, eff. June 17, 2016.



RS 30:89 - Non-orphan site restoration

§89. Non-orphan site restoration

A. After due notice and hearing and upon certification from the assistant secretary that a responsible party has failed to undertake site restoration of an unusable oilfield site, the secretary or assistant secretary is authorized to disburse such funds as are necessary for site restoration from the site-specific trust account.

B. The assistant secretary, upon notice and hearing, pursuant to rules adopted by the assistant secretary in accordance with the Administrative Procedure Act, may declare an oilfield site to be an unusable oilfield site. Upon failure of a responsible party to undertake site restoration as ordered by the assistant secretary, the secretary or assistant secretary is authorized to disburse such funds as are necessary for site restoration from the site-specific trust account.

C. For sites restored pursuant to Subsections A and B of this Section, after site restoration has been completed and approved by the assistant secretary, funds from the site-specific trust account will be disbursed as follows:

(1) The balance of the account existing in the site-specific trust account will be remitted to the responsible party. Such account shall thereafter be closed.

(2) If the funds in the site-specific trust account are depleted prior to the payment of all site restoration costs, the department is authorized to collect the remainder of site restoration costs from the responsible party or ensure that the responsible party completes the site restoration to the satisfaction of the assistant secretary.

(3) If the funds in the site-specific trust account are depleted prior to the payment of all site restoration costs, and if the assistant secretary declares that oilfield site to be an orphaned oilfield site, the Oilfield Site Restoration Fund shall contribute the balance of the restoration costs for that orphaned oilfield site.

D. If a responsible party fails or is unable to restore a site and there is no site-specific trust account, the assistant secretary shall declare the site orphaned in accordance with R.S. 30:91(B).

Acts 1993, No. 404, §2; Acts 1995, No. 297, §1, eff. July 1, 1995; Acts 1997, No. 994, §1.



RS 30:89.1 - Credits for judgments or compromises

§89.1. Credits for judgments or compromises

In the event an owner of a property interest in an oilfield site, or in other property affected by oil or gas exploration, development, or production activities on an oilfield site, obtains a final judgment from a court of competent jurisdiction, pursuant to the provisions of this Title or any other law or regulation or any obligation whatsoever, including but not limited to obligations imposed by contract or by law, or enters into a binding compromise, which judgment or compromise awards damages or other relief for injury to such property interest resulting from oil or gas exploration, development, or production activities on an oilfield site, including but not limited to damages equivalent to the costs of site assessment or restoration, or which judgment or compromise requires the performance of site assessment, restoration, or any other operations or activities on an oilfield site, in any action, judicial or administrative, by the state of Louisiana or any state agency to enforce any law or regulation with regard to the consequences of the same oil or gas exploration, development, or production activities on the same oilfield site, then solely to the extent that a judgment or compromise after June 30, 2006, is shown to have been satisfied or discharged by the actual performance of site restoration in accordance with the appropriate regulatory standards of the Department of Natural Resources, office of conservation at a minimum, or by actual site assessment, the party against whom such judgment was rendered, or who is obligated by such compromise, shall be given full credit against the obligation sought to be enforced by the state of Louisiana or any state agency, and such obligation shall be reduced proportionately, in amounts equal to the portion of such judgment or compromise paid, satisfied, or discharged or the costs of the performance of any site assessment, restoration, or other operations or activities required by such judgment or compromise.

Acts 1995, No. 297, §1, eff. July 1, 1995; Acts 2006, No. 312, §1, eff. June 8, 2006.



RS 30:90 - Commission's annual report to the legislature

§90. Commission's annual report to the legislature

A. The commission shall submit to the Senate Committee on Natural Resources, the House Committee on Natural Resources and Environment, and the Senate Committee on Environmental Quality before March first an annual report that reviews the extent to which the fund has enabled the commission to better protect the environment and enhance the income of the Oilfield Site Restoration Fund.

B. The commission shall generate a three-year plan which comprehensively addresses a balanced restoration of all oilfield sites in the state. The three-year plan shall include an inventory of all wells by classification, a timetable for implementation and completion of site restoration activities and set forth other goals and objectives of the commission. The commission will annually review the status of its three-year plan and shall generate successive three-year plans as needed.

C. The assistant secretary shall furnish the commission with semiannual reports that review the efforts of the assistant secretary to assure proper and timely cleanup, closure, and restoration of oilfield sites.

D. The assistant secretary's semiannual reports shall include:

(1) The number of wells plugged by the assistant secretary.

(2) The number of orphaned oilfield sites, including a breakdown of those which have been identified during the preceding year and those at which site restoration has been completed during the preceding year.

(3) The number of producing and nonproducing oilfield sites.

(4) The status of enforcement proceedings for all sites in violation of the assistant secretary's rules and the time period during which the sites have been in violation, including the status of the assistant secretary's attempts to recover reimbursement for restoration costs.

E. The commission's annual report to the legislature shall include:

(1) The number of wells plugged by the department.

(2) The number of orphaned oilfield sites, including a breakdown of those which have been identified during the preceding year and those at which site restoration has been completed during the preceding year.

(3) The number of producing and nonproducing oilfield sites.

(4) The status of enforcement proceedings for all sites in violation of the assistant secretary's rules and the time period during which the sites have been in violation, including the status of the assistant secretary's attempts to recover reimbursement for restoration costs.

(5) A report on the progress of the commission's three-year plan.

(6) A projection of the amount of oilfield cleanup funds needed for the next year for site restoration.

(7) The status of implementation of the provisions of this Part relating to possession and sale of equipment to recover site restoration costs.

Acts 1993, No. 404, §2; Acts 1996, 1st Ex. Sess., No. 36, §1, eff. May 7, 1996; Acts 2008, No. 580, §2.



RS 30:91 - Orphaned oilfield sites

§91. Orphaned oilfield sites

A. A site may be declared to be an orphaned oilfield site by the assistant secretary upon a finding that:

(1) No responsible party can be located, or such party has failed or is financially unable to undertake actions ordered by the assistant secretary; and

(2) The oilfield site either:

(a) Was not closed or maintained in accordance with all statutory requirements and the regulations adopted thereunder; or

(b) Constitutes or may constitute a danger or potential danger to the public health, the environment, or an oil or gas strata.

B.(1) Prior to declaring a site to be an orphaned oilfield site, the assistant secretary shall seek to notify the last operator of record, at his last known address contained in the department records, of the site that is to be declared orphaned and shall publish a notice in the Louisiana Register that the oilfield site is to be declared orphaned. Additionally, the assistant secretary shall seek to notify the surface owner of the site, at the address provided by the operator pursuant to R.S. 30:28(J), that the site is to be declared orphaned. Failure of the assistant secretary to notify the surface owner of the site shall not invalidate the decision to declare a site orphaned. If resolution of a factual dispute is requested by any owner or operator, the assistant secretary shall hold a fact-finding hearing prior to declaring the site orphaned and the assistant secretary shall make any fact determination necessary to resolve the dispute.

(2)(a) In the event that a site is being declared orphaned, the assistant secretary shall retain a first lien and privilege upon such property superior to any existing mortgages, privileges, or liens of any kind, type, or nature whatsoever. The assistant secretary shall record a notice of such lien with the clerk of court in the parish where the site is located. The assistant secretary shall notify all other lienholders of record who have acquired a privilege, lien, or mortgage upon the property contained within a well site, in writing by registered mail, return receipt requested, that he is declaring the site orphaned. If the salvage value of property at the site exceeds the cost of plugging and abandoning the well site in accordance with this Part, any excess funds shall be paid to other lienholders by rank. Any other excess funds from salvage shall be paid into the fund.

(b) In the event that a lienholder for any reason does not exercise his privilege against the property, he shall not lose his right to secure a money judgment against the owner or operator by whom he is owed a debt; however, all liens and privileges which existed upon the property shall be extinguished.

(c) In the event that lienholder is not properly notified as provided herein, any claim by the holder or holders against the commission, Department of Natural Resources, office of conservation, or the contractors for the value of the salvaged property shall be limited to the actual cash value of the salvaged property at the time of salvage.

(3) Sale or removal of property from an oilfield site which has been declared orphaned without the written consent of the assistant secretary is prohibited. The secretary shall have a claim against the person or persons who have sold or removed such property for the fair market value of the property sold or removed, and the lien and privilege provided herein shall follow such property into the hands of third persons whether such persons are in good or bad faith.

(4) Conducting operations on an oilfield site which has been declared orphaned without the written consent of the assistant secretary is prohibited.

C. For purposes of this Part, the owner of the property upon which an orphaned oilfield site is located shall not be responsible for site restoration unless the owner is also a responsible party as defined herein.

D. In the event that the commissioner declares an emergency as provided in R.S. 30:6.1, the provisions regarding notice to the operator as provided therein shall be applicable to declaring the site orphaned.

Acts 1993, No. 404, §2; Acts 1995, No. 297, §1, eff. July 1, 1995; Acts 1997, No. 994, §1; Acts 1999, No. 618, §1; Acts 2013, No. 220, §11, eff. June 11, 2013; Acts 2016, No. 342, §1.



RS 30:92 - Orphan site restoration

§92. Orphan site restoration

A. The assistant secretary is hereby authorized to conduct site restoration on any site declared to be an orphaned oilfield site. The secretary or assistant secretary may expend sums from the fund and enter into contracts for the purpose of site restoration.

B. Any contractor bidding for a contract to provide services for site restoration as provided in this Part shall take into account the salvage value of all equipment which shall be removed in the clean-up and restoration process and shall so stipulate and identify the value in his bid.

C. A contract for site assessment or site restoration shall require a cash bond, performance bond, or other equivalent surety instrument approved by the assistant secretary, and shall require a formal bid process. All contracts herein shall be exempt from the provisions of the Public Bid Law and the Procurement Code; however, before this exemption from the Public Bid Law and the Procurement Code can be effective the assistant secretary shall promulgate rules in accordance with the Administrative Procedure Act to set forth the procedures, which, to the extent practicable, shall be in substantial compliance with the Public Bid Law and shall require a formal bid process. A project which the assistant secretary has declared in writing to be an emergency may employ a written and thoroughly documented informal bidding procedure in which bids are solicited from at least three bidders. All such contracts shall be reviewed prior to execution by the assistant secretary and all informally bid contracts shall be reviewed by the secretary.

Acts 1993, No. 404, §2; Acts 1995, No. 297, §1, eff. July 1, 1995; Acts 1997, No. 994, §1.



RS 30:93 - Recovery of site restoration costs

§93. Recovery of site restoration costs

A. If the assistant secretary undertakes restoration of an orphaned oilfield site under this Part, the secretary shall seek to recover all costs incurred by the secretary,* assistant secretary, penalties, and other relief from any party who has operated or held a working interest in such site, or who is required by law, rules adopted by the department, or a valid order of the assistant secretary to control, clean up, close, or restore the oilfield sites in accordance with the following:

(1) All oilfield sites for which there is no site-specific trust fund shall be restored with monies provided by the fund. Except for the responsible party, the secretary shall not be authorized to recover restoration costs from parties which formerly operated or held a working interest in an orphaned oilfield site unless restoration costs for a particular orphaned oilfield site including support facilities exceed two hundred fifty thousand dollars. Recovery of costs under this Paragraph shall be from the parties in inverse chronological order from the date on which the oilfield site was declared orphaned.

(2) For each oilfield site which becomes orphaned and for which a site-specific trust fund has been created and is fully funded under the provisions of R.S. 30:88(F), recovery of costs shall be against only the responsible party, and the site shall be restored in the following manner:

(a) Using funds in the site-specific trust fund established for the specific site.

(b) Using funds collected from any responsible party in such site where the site-specific trust fund is insufficient.

(c) If funds collected under Subparagraphs (a) and (b) of this Paragraph are insufficient to fully restore said orphaned oilfield site, the fund shall provide funds necessary to make up any deficiency.

(3) If the oilfield site does not meet the provisions of R.S. 30:88(F) and restoration costs exceed two hundred fifty thousand dollars, recovery of costs shall be from the parties in inverse chronological order from the date on which the oilfield site has been declared orphaned, except that a party shall be exempt from liability for restoration of an orphaned oilfield site as provided for in this Part in which said party had an operating or working interest if, and only if, the party complies with all of the following:

(a) The party makes full and reasonable timely contribution to the Oilfield Site Restoration Fund.

(b) The party creates a site-specific trust account for the restoration of the oilfield site and is in compliance with the terms and conditions of the site-specific trust account.

(c) The party makes full disclosure in compliance with R.S. 30:88(G) in the transfer of an oilfield site.

(d) The party complies in full with any penalty assessment which has become final under this Part for any violation under this Part.

(e) The party is not determined to be an individual, partnership, corporation, or other entity which is an operator or working interest owner in an oilfield site determined to be orphaned.

(f) The party is not determined to be a partnership, corporation, or other entity for which a general partner, an owner of more than twenty-five percent ownership interest, or a trustee has held a position of ownership or control in another partnership, corporation, or other entity which is an operator or working interest owner in an oilfield site determined to be orphaned.

(g) The party complies with all reviews of site-specific trust accounts as set forth in this Part, including additional contributions thereto if deemed necessary.

B. The secretary may file suit in a court of competent jurisdiction in East Baton Rouge Parish to recover these costs. The secretary may settle or resolve any suits, disputes, or claims for any penalty under the provisions of this Part. Costs recovered under this Subsection shall be deposited into the Oilfield Site Restoration Fund.

Acts 1993, No. 404, §2; Acts 1995, No. 297, §1, eff. July 1, 1995; Acts 1997, No. 994, §§1, 2; Acts 2004, No. 225, §1.

*As appears in enrolled bill. Should be "the secretary or the assistant secretary,"



RS 30:94 - Penalties

§94. Penalties

A. Failure of a responsible party to comply with its obligation under this Part may cause that responsible party to lose all rights of an operator under this Subtitle in the state of Louisiana. The assistant secretary may cancel forthwith any allowables and deny any permits until restitution is received by cashier's check for costs incurred by the assistant secretary under this Part. Costs shall include without limitation restoration costs, legal expenses, and interest. The fund shall be reimbursed for any expenditures made on behalf of the oilfield site.

B.(1) The assistant secretary may withhold any permit application under this Subtitle to the following:

(a) Any individual, partnership, corporation, or other entity which has been found to have violated Statewide Order 29-B.

(b) Any partnership, corporation, or other entity for which a general partner, an owner of more than twenty-five percent ownership interest, or a trustee has, within the two years preceding the date on which the permit application is filed, held a position of ownership or control in another partnership, corporation, or other entity which has been found to have violated Statewide Order 29-B.

(2) An individual or entity has committed a violation of Statewide Order 29-B if any one of the following has occurred:

(a) On order finding the violation has been entered against the individual or entity, all appeals have been exhausted and the individual or entity is not in compliance or on a schedule for compliance with an order.

(b) The assistant secretary and the individual or entity have entered into an agreed order relating to the alleged violation and the individual or entity is not in compliance or on a schedule for compliance with such order.

(3) The assistant secretary shall not deny the permit application if:

(a) The conditions that constituted the violation have been corrected.

(b) All administrative, civil, and criminal penalties relating to the violation have been paid.

(c) All costs and expenses relating to the violation have been paid.

C. In addition to the foregoing, any person found by the assistant secretary to be in violation of any requirement of this Part, may be liable for a civil penalty, to be assessed by the assistant secretary or court, of not more than twenty-five thousand dollars for each day of the continued noncompliance.

D. No penalty shall be assessed until the person charged shall have been given notice and an opportunity for a hearing on such charge. In determining whether or not a civil penalty is to be assessed and in determining the amount of the penalty, or the amount agreed upon in compromise, the gravity of the violation and the demonstrated good faith of the person charged in attempting to achieve rapid compliance, after notification of a violation, shall be considered.

Acts 1993, No. 404, §2.



RS 30:95 - No inference of liability on the part of the state

§95. No inference of liability on the part of the state

A. Nothing in this Part shall establish or create any liability or responsibility on the part of the commission or the state of Louisiana to pay any costs associated with site restoration from any sources other than the fund created by R.S. 30:86 or the funds established in connection with the issuance of bonds on behalf of the commission, at the direction of the secretary, pursuant to R.S. 30:83.1 nor shall the commission or the state of Louisiana have any liability or responsibility to make any payments for costs associated with site restoration if the trust created herein is insufficient to do so.

B. The secretary, assistant secretary, the commission, or their agents, on proper identification, may enter the land of another for purposes of site assessment or restoration.

C. The commission, the secretary, and the assistant secretary, and their agents, are not liable for any damages arising from an act or omission if the act or omission is part of a good faith effort to carry out the purpose of this Part.

D. No party contracting with the Department of Natural Resources, office of conservation, or the commission under the provisions of this Part shall be deemed to be a public employee or an employee otherwise subject to the provisions of Parts I through IV of Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950.

Acts 1993, No. 404, §2; Acts 1997, No. 994, §1; Acts 2016, No. 666, §1, eff. June 17, 2016.



RS 30:96 - Nullification of Part

§96. Nullification of Part

This Part shall be null, void, and without effect upon the appropriation by the legislature of all or any portion of the monies in the Oilfield Site Restoration Fund for any use or purpose other than that provided for by this Part; provided however, upon the creation of a trust fund in the constitution of Louisiana for the purposes contained in this Part, the legislature may appropriate all of the monies in the Oilfield Site Restoration Fund to such constitutional trust fund.

Acts 1993, No. 404, §2.



RS 30:97 - Implementation; trust accounts

§97. Implementation; trust accounts

The provisions of this Part regarding the implementation of site-specific trust accounts shall not be implemented until the rules and regulations pertaining to such trust accounts are finally adopted.

Acts 1993, No. 404, §2.



RS 30:101 - Repealed by Acts 1974, No. 50, 3

§101. Repealed by Acts 1974, No. 50, §3



RS 30:101.1 - Citation

PART VIII. LOUISIANA UNDERWATER OBSTRUCTION

REMOVAL PROGRAM

§101.1. Citation

This Part may be cited as the "Louisiana Underwater Obstruction Removal Program".

Acts 1997, No. 666, §2.



RS 30:101.2 - Policy and purpose

§101.2. Policy and purpose

A. The legislature finds and declares that it is in the public interest and within the police power of this state to establish an underwater obstruction removal program and an underwater obstruction removal fund to provide for the proper and timely identification, inventory, and removal of underwater obstructions which are a hazard to navigation and commercial fishing in the state, to be administered by the assistant secretary of the office of conservation within the Department of Natural Resources.

B. Nothing in this Part shall be deemed to alter or impair any rights and responsibilities established by contract between private parties.

Acts 1997, No. 666, §2.



RS 30:101.3 - Definitions

§101.3. Definitions

As used in this Part, the following terms shall have the meanings ascribed to them in this Section, unless the context or use clearly indicates otherwise:

(1) "Assistant secretary" means the assistant secretary of the office of conservation within the Department of Natural Resources or his authorized representatives.

(2) "Department" means the Department of Natural Resources.

(3) "Fund" means the Underwater Obstruction Removal Fund.

(4) "Program" means the Underwater Obstruction Removal Program.

(5) "Secretary" means the secretary of the Department of Natural Resources or his authorized representatives.

(6) "Underwater obstruction" means any obstacle, whether natural or manmade, which impedes normal navigation and commercial fishing on the navigable waters of the state.

Acts 1997, No. 666, §2.



RS 30:101.4 - Underwater Obstruction Removal Program

§101.4. Underwater Obstruction Removal Program

A. The Underwater Obstruction Removal Program is hereby created within the office of the secretary of the Department of Natural Resources, and shall be administered by the assistant secretary of the office of conservation.

B. The assistant secretary shall adopt rules and regulations, in accordance with the Administrative Procedure Act, to implement the provisions of this Part and to provide for procedures for the identification, inventory, and removal of underwater obstructions to navigation and commercial fishing.

Acts 1997, No. 666, §2.



RS 30:101.5 - Powers of the secretary

§101.5. Powers of the secretary

A. The powers of the secretary shall include without limitation the power to do the following:

(1) Administer general oversight of expenditures or commitments to make expenditures from the fund for the identification, inventory, and removal of underwater obstructions as he deems necessary and appropriate.

(2) Maintain all supervisory and fiscal responsibility imposed under the provisions of this Part which are not specifically conferred upon the assistant secretary.

(3) Perform such other specific functions as may be enumerated or envisioned by the provisions of this Part.

B. The powers provided for in this Section shall be in addition to and shall not limit the powers conferred on the secretary in other provisions of this Title or by any other provisions of any state or federal law or regulation.

Acts 1997, No. 666, §2.



RS 30:101.6 - Powers of the assistant secretary

§101.6. Powers of the assistant secretary

A. The powers of the assistant secretary shall include without limitation the power to do the following:

(1) Negotiate and execute contracts, upon such terms as he may agree upon for underwater obstruction identification, inventory, and removal, and other services necessary to meet the purpose of this Part.

(2) Publish an annual list of underwater obstruction sites, to include an inventory of the type, size and depth of the obstruction, and any other relevant information which would aid navigation and commercial fishing in the vicinity of the obstruction.

(3) Prepare, evaluate, and approve an annual priority list for underwater obstruction removal.

(4) Prepare, evaluate, and approve a list of contractors acceptable to conduct obstruction removal.

(5) Administer and manage the Underwater Obstruction Removal Program for identification, inventory, and removal of underwater obstructions in the navigable coastal waters of the state.

(6) Administer and manage the Underwater Obstruction Removal Fund.

(7) Perform any function authorized or enumerated by this Part or which is consistent with its purpose.

B. The aforementioned powers shall be in addition to and shall not limit the powers conferred on the assistant secretary in other provisions in this Title or any other pertinent provision of any state or federal law or regulation.

Acts 1997, No. 666, §2.



RS 30:101.7 - Contracts; parties

§101.7. Contracts; parties

A. A contract for obstruction removal shall require a cash bond, performance bond, or other equivalent surety instrument approved by the assistant secretary, and shall require a formal bid process. A project which the assistant secretary has declared in writing to be an emergency may employ a written and thoroughly documented informal bidding procedure in which bids are received from at least three bidders. All such contracts shall be reviewed prior to execution by the secretary, and all informally bid contracts shall be reviewed by the commissioner of the division of administration.

B. No party contracting with the department under the provisions of this Part shall be deemed to be a public employee or an employee otherwise subject to the provisions of Chapter 15 of Parts I through IV of Title 42 of the Louisiana Revised Statutes of 1950.

Acts 1997, No. 666, §2.



RS 30:101.8 - Liability

§101.8. Liability

The secretary or the assistant secretary shall not be liable for any damages arising from an act or omission if the act or omission is part of a good faith effort to carry out the purpose of this Part.

Acts 1997, No. 666, §2.



RS 30:101.9 - Underwater Obstruction Removal Fund

§101.9. Underwater Obstruction Removal Fund

A. There is hereby established a fund in the custody of the state treasurer to be known as the Underwater Obstruction Removal Fund into which the state treasurer shall, each fiscal year, deposit the revenues received from the collection of the monies enumerated in Subsection C of this Section, after those revenues have been deposited in the Bond Security and Redemption Fund. Out of the funds remaining in the Bond Security and Redemption Fund, after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state that become due and payable within each fiscal year, the treasurer shall pay into the Underwater Obstruction Removal Trust Fund an amount equal to the revenues generated as provided for in Subsection C of this Section. Such funds shall constitute a special custodial trust fund which shall be administered by the secretary who shall make disbursements from the fund solely in accordance with the purposes and uses authorized by this Part.

B. The funds received shall be placed in the special trust fund in the custody of the state treasurer to be used only in accordance with this Part and shall not be placed in the general fund. The funds shall only be used for the purposes set forth in this Part and for no other governmental purposes, nor shall any portion hereof ever be available to borrow from by any branch of government. It is the intent of the legislature that this fund shall remain intact and inviolate. Any interest or earnings of the fund shall be credited only to the fund.

C. The following monies shall be placed into the Underwater Obstruction Removal Fund:

(1) Private contributions.

(2) Interest earned on the funds deposited in the fund.

(3) Any grants, donations, and sums allocated from any source, public or private, for the purposes of this Part.

(4) Any monies deposited into the fund pursuant to R.S. 56:700.2(A)(4).

D. The monies in the fund may be disbursed and expended pursuant to the authority and direction of the assistant secretary for the following purposes and uses:

(1) Any underwater obstruction identification, inventory, or removal conducted by the office of conservation pursuant to this Part.

(2) The administration of this Part by the office of conservation in an amount not to exceed two hundred thousand dollars in any fiscal year.

(3) The payment of fees and costs associated with the administration of the fund and any contract with a private legal entity pursuant to this Section.

(4) Any other expenditures determined necessary by the secretary to meet the purposes of this Part.

Acts 1997, No. 666, §2; Acts 1999, No. 599, §1, eff. July 1, 1999.



RS 30:101.10 - Assistant secretary's annual report to the legislature

§101.10. Assistant secretary's annual report to the legislature

A. The assistant secretary shall submit to the Senate Committee on Natural Resources and the House Committee on Natural Resources and Environment before March first an annual report that reviews the extent to which the program has enabled the assistant secretary to better protect the navigable waters and commercial fishing of the state and enhance the income of the fund.

B. The assistant secretary's annual reports shall include:

(1) The number and location of underwater obstructions which have been identified and inventoried, and a list of those obstructions which have been successfully removed during the preceding year, to include the cost of removal of each.

(2) The overall status of implementation of the provisions of this Part relating to identification, inventory, and removal of underwater obstructions.

Acts 1997, No. 666, §2; Acts 2008, No. 580, §2.



RS 30:101.11 - Repealed by Acts 2012, No. 70, §2, eff. May 11, 2012.

§101.11. Repealed by Acts 2012, No. 70, §2, eff. May 11, 2012.



RS 30:102 - LEASES AND CONTRACTS

CHAPTER 2. LEASES AND CONTRACTS

PART I. LEASES IN GENERAL

§102. Lessees to notify lessors of the termination of mineral leases

Within ninety days after the expiration of:

(1) Production under a mineral lease previously maintained by production and

(2) all other rights to maintain that lease,

the lessee or his assigns shall notify the lessor or his representative that the lease has terminated, unless such notification is already provided in the lease.

Acts 1984, No. 559, §1.



RS 30:103 - Operators to report to owners amount of oil or gas produced

§103. Operators to report to owners amount of oil or gas produced

Operators taking or producing oil or gas from lands who do not market through a pipeline company shall report monthly to each owner of an oil or gas interest in the lands. These monthly reports shall show the amount of oil or gas produced from the lands during the previous calendar month, the amount disposed of, and the amount which has not been disposed of. Reports shall be sent by certified mail to each owner of a royalty, oil or gas interest, who has furnished his name and address to the operator.

Acts 2001, No. 973, §1.



RS 30:103.1 - Operators and producers to report to owners of unleased oil and gas interests

§103.1. Operators and producers to report to owners of unleased oil and gas interests

A. Whenever there is included within a drilling unit, as authorized by the commissioner of conservation, lands producing oil or gas, or both, upon which the operator or producer has no valid oil, gas, or mineral lease, said operator or producer shall issue the following reports to the owners of said interests by a sworn, detailed, itemized statement:

(1) Within ninety calendar days from completion of the well, an initial report which shall contain the costs of drilling, completing, and equipping the unit well.

(2) After establishment of production from the unit well, quarterly reports which shall contain the following:

(a) The total amount of oil, gas, or other hydrocarbons produced from the lands during the previous quarter.

(b) The price received from any purchaser of unit production.

(c) Quarterly operating costs and expenses.

(d) Any additional funds expended to enhance or restore the production of the unit well.

B. No operator or producer shall be required under the provisions of this Section to report any information which is not known by such operator or producer at the time of a report. However, the operator or producer shall report the required information to the owner of the unleased interest within thirty days after such information is obtained by the operator or producer, or in the next quarterly report, whichever due date is later.

C. Reports shall be sent by certified mail to each owner of an unleased oil or gas interest who has requested such reports in writing, by certified mail addressed to the operator or producer. The written request shall contain the unleased interest owner's name and address. Initial reports shall be sent no later than ninety calendar days after the completion of the well. The operator or producer shall begin sending quarterly reports within ninety calendar days after receiving the written request, whichever is later, and shall continue sending quarterly reports until cessation of production.

D. Notwithstanding any other provision of this Section to the contrary, at the time a report is due pursuant to this Section, if the share of the total costs of drilling, completing, and equipping the unit well and all other unit costs allocable to an owner of an unleased interest is less than one thousand dollars, no report shall be required. However, during January of the next calendar year, the operator or producer shall report such costs to the owner.

Added by Acts 1950, No. 387, §1; Acts 2001, No. 973, §1.



RS 30:103.2 - Failure to report; penalty

§103.2. Failure to report; penalty

Whenever the operator or producer permits ninety calendar days to elapse from completion of the well and thirty additional calendar days to elapse from date of receipt of written notice by certified mail from the owner or owners of unleased oil and gas interests calling attention to failure to comply with the provisions of R.S. 30:103.1, such operator or producer shall forfeit his right to demand contribution from the owner or owners of the unleased oil and gas interests for the costs of the drilling operations of the well.

Added by Acts 1950, No. 387, §2; Acts 2001, No. 973, §1.



RS 30:104 - Failure to report punishable; fine

§104. Failure to report punishable; fine

Whoever fails to make the reports, required of him by R.S. 30:103 shall be fined not less than twenty-five dollars, nor more than one hundred dollars for each failure to report to any individual royalty or mineral owner.



RS 30:105 - To 107 Repealed by Acts 1974, No. 50, 3

§105. §§105 to 107 Repealed by Acts 1974, No. 50, §3



RS 30:108 - R.S. 30:105 to 30:106 not applicable to state lands

§108. R.S. 30:105 to 30:106 not applicable to state lands

R.S. 30:105 to 30:1061 shall not apply to minerals produced from lands belonging to the state.

1Repealed. See, now, R.S. 31:210.



RS 30:109 - Repealed by Acts 1993, No. 948, 7, eff. Jan. 1, 1994.

§109. Repealed by Acts 1993, No. 948, §7, eff. Jan. 1, 1994.



RS 30:110 - Repealed by Acts 1993, No. 948, 7, eff. Jan. 1, 1994.

§110. Repealed by Acts 1993, No. 948, §7, eff. Jan. 1, 1994.



RS 30:111 - Payment for materials furnished or used in drilling well; market price

§111. Payment for materials furnished or used in drilling well; market price

Owners of unleased mineral interests and lessees in any drilling unit authorized by the department of conservation of this state, shall not be liable or obligated to pay to the operator or producer for materials furnished or used in the drilling, completion, and production of any oil, gas, or mineral well drilled on said unit a sum in excess of the prevailing market price of such materials.

Acts 1950, No. 526, §1.



RS 30:112 - Mineral lessee's address, secretary of state as agent to receive notices

§112. Mineral lessee's address, secretary of state as agent to receive notices

A. A mineral lease shall include the lessee's complete address. The lessee shall be responsible for informing the lessor of any subsequent change in address.

B. If a certified letter addressed to the lessee by the lessor is returned as undeliverable and no forwarding address is known, the secretary of state shall be notified by the lessor that the secretary of state will subsequently serve as the lessee's agent and receive all notices concerning the lease until such time as the lessee supplies the lessor with a current address.

Acts 1984, No. 303, §1.



RS 30:121 - State Mineral and Energy Board created; composition and powers

SUBPART A. STATE

MINERAL AND ENERGY BOARD

§121. State Mineral and Energy Board created; composition and powers

A. The State Mineral and Energy Board, as created by Act. No. 93 of the 1936 Regular Session, is hereby continued. The board shall be composed of the governor and the secretary of the Department of Natural Resources, ex officio, and nine members appointed by the governor. Each appointment by the governor shall be submitted to the Senate for confirmation. Six members shall constitute a quorum.

B. Each appointed member shall serve a term concurrent with that of the governor making the appointment.

C. The governor shall be ex officio chairman or may designate the board to elect its chairman to serve for two years. The board shall be a body corporate with power to sue and be sued. The domicile of the board shall be in Baton Rouge and it shall possess in addition to the powers herein granted, all the usual powers incident to corporations. If the governor serves as ex officio chairman, in case of a tie, the vote of the governor shall determine the issue. If the governor has designated the board to elect its chairman, the chairman may vote only once on any motion. The deputy secretary or the undersecretary of the Department of Natural Resources may serve as a proxy member of the board in the absence of the secretary with full authority to act for the secretary as a member of the board.

D. The board shall administer the state's proprietary interest in minerals as herein provided. The governor may appoint to the board members engaged in the industry and related business activity which members and which board shall be subject to the provisions of R.S. 42:1101 through R.S. 42:1168.

Amended by Acts 1950, No. 59, §1; Acts 1956, No. 43, §1; Acts 1960, No. 453, §1; Acts 1962, No. 352, §1, emerg. eff. July 11, 1962; Acts 1977, No. 667, §1, eff. July 20, 1977; Acts 1978, No. 581, §1; Acts 1979, No. 649, §1; Acts 1980, No. 728, §1; Acts 2003, No. 774, §7; Acts 2006, No. 145, §1; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:122 - Compensation

§122. Compensation

The appointed members shall receive no salaries, but attending members shall receive seventy-five dollars for each day or part thereof while attending regular or called board meetings, committee meetings, or attending to official business of the board, plus actual expenses as provided for state employees.

Amended by Acts 1950, No. 59, §1; Acts 1955, No. 115, §1; Acts 1981, No. 514, §1.



RS 30:123 - Meetings

§123. Meetings

The board shall meet at the call of the governor and may meet at places other than its domicile.



RS 30:123.1 - Registration of prospective leaseholders

§123.1. Registration of prospective leaseholders

A. All prospective leaseholders of leases awarded by the State Mineral and Energy Board shall register with the office of mineral resources. Registration shall be in the form and content as prescribed by the office of mineral resources. At a minimum, the registration shall include the current physical address, telephone number, e-mail address, and facsimile number of the prospective leaseholder. In addition, the prospective leaseholder shall submit written documentation from the Louisiana secretary of state indicating that the prospective leaseholder is registered and in good standing with the secretary of state. For such purposes, a copy of the detailed record from the secretary of state web site evidencing that the company is in good standing shall suffice.

B. The registration with the office of mineral resources shall be renewed annually by January thirty-first each year by updating all information on the registration form on file at the office of mineral resources and by providing the required documentation of good standing from the Louisiana secretary of state.

C. If at any time during the period for which a given mineral lease is in full force and effect, the office of the mineral resources finds that any current record lessee of that lease is not properly registered with the office of mineral resources, the office of mineral resources shall notify the record lessee in writing by certified mail, return receipt requested, and request proper registration by a fixed date no more than thirty days after receipt of the notification. Should the record lessee, after being duly notified, fail to properly register by the date fixed in the notification, the State Mineral and Energy Board may levy liquidated damages against that lessee in the amount of one hundred dollars per day until the record lessee is properly registered with the office of mineral resources. The liquidated damage assessment may be waived, in whole or in part, by the State Mineral and Energy Board.

Acts 2008, No. 283, §1; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:124 - Board may lease public lands; fee

§124. Board may lease public lands; fee

A. The legislature finds that the state, through the Department of Natural Resources, should promote the generation and use of alternative energy sources, including but not limited to wind energy, geothermal energy, solar energy, and hydrokinetic energy, throughout the state to ensure the viability of the state's natural resources, to provide a continuing utility-scale clean energy source for the citizens and businesses of Louisiana, to support economic development through job retention and creation in Louisiana, and to promote a clean environment.

B. The State Mineral and Energy Board, hereinafter referred to as the "board", has authority to lease for the development and production of minerals, oil, gas, or alternative energy sources, any lands belonging to the state, or the title to which is in the public, including road beds, water bottoms, vacant state lands, and lands adjudicated to the state at tax sale. The board, in consultation with the Department of Transportation and Development, shall adopt rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Subpart.

C. As used in this Section, "alternative energy sources" means energy sources other than oil, gas, and other liquid, solid, or gaseous minerals. It shall include, but not be limited to, wind energy, geothermal energy, solar energy, and hydrokinetic energy. It shall not include the cultivation or harvesting of biomass fuels or the use of state land or water bottoms for facilities which utilize biomass fuel to produce energy.

D. No lease shall be granted for hydrokinetic energy development that is inconsistent with the terms of a preliminary permit, license, exemption, or other authorization issued by the Federal Energy Regulatory Commission pursuant to its authority under the Federal Power Act, 16 U.S.C. 791a, et seq.

E.(1)(a) No lease affecting the following lands shall be granted for alternative energy sources development on such lands without prior written approval of a port; harbor and terminal district; or port, harbor, and terminal district;

(i) Lands held in title by such port or district or held by lease or servitude by such port or district.

(ii) Public navigable waters that flow through any lands within the jurisdiction of such port or district. Approval pursuant to this Item shall not be unreasonably withheld unless such lease would be detrimental to the needs of commerce and navigation.

(b) No such port or district shall receive compensation for their approval; however, such port or district shall receive reimbursement from the lease applicant for actual expenses incurred for any studies or reports conducted in conjunction with their approval.

(2) After the port; harbor and terminal district; or port, harbor, and terminal district decides whether or not to grant approval, the board shall send a notice by certified mail to the lease applicant for alternative energy sources development. The notice shall include the following:

(a) The decision of such port or district to provide either prior written approval of the lease or to deny approval of such lease.

(b) If such port or district does not grant prior written approval, notice that the lease applicant has sixty days from receipt of the notice to request an administrative hearing with the division of administrative law pursuant to Chapter 13-B of Title 49 of the Louisiana Revised Statutes of 1950. The request for an administrative hearing shall be filed with the division of administrative law, with copies mailed to the board and such port or district.

(3) The port; harbor and terminal district; or port, harbor, and terminal district which does not grant prior written approval of a lease shall have the burden of proof, at the administrative hearing, that the lease is detrimental to the needs of commerce and navigation.

(4) The port; harbor and terminal district; or port, harbor, and terminal district shall contract with the division of administrative law to conduct the hearing. The administrative law judge may, in his discretion, assess the costs of the administrative hearing and reasonable attorney fees of the prevailing party against the losing party.

(5) Notwithstanding any provision of the law to the contrary, the lease applicant or the port; harbor and terminal district; or port, harbor, and terminal district may petition the district court for the parish of East Baton Rouge for judicial review of any final decision or order of the administrative law judge.

F. The board is further authorized to collect a fee for such leasing in the amount of ten percent of the total cash bonus paid at the lease sale. The fee shall be in addition to the total cash bonus paid.

Acts 2002, 1st Ex. Sess., No. 106, §1, eff. April 18, 2002; Acts 2009, No. 196, §2, eff. July 1, 2009; Acts 2010, No. 875, §1; Acts 2010, No. 930, §1; Acts 2012, No. 641, §1.



RS 30:125 - Application for lease; fee

§125. Application for lease; fee

A. All proposals for mineral leases under this Section and R.S. 30:126 shall be submitted to and examined by the assistant secretary of the office of mineral resources who shall transmit them to the board for its action. All proposals shall be submitted by application as provided herein in the form required by the office of mineral resources, giving the description of the land, including a map, and submission of four hundred dollars, payable to the office of mineral resources, to satisfy the cost of processing the application. The fee shall not be returned, even in the event of a bid.

B. Repealed by Acts 2008, No. 283, §2.

Acts 1989, No. 282, §1, eff. June 27, 1989; Acts 1992, No. 177, §1; Acts 1995, No. 92, §1, eff. July 1, 1995; Acts 2002, 1st Ex. Sess., No. 106, §1, eff. April 18, 2002; Acts 2005, No. 449, §1, eff. July 11, 2005; Acts 2007, No. 451, §1; Acts 2008, No. 283, §2.



RS 30:126 - Inspection; quantity of land; advertisements for bids; fees

§126. Inspection; quantity of land; advertisements for bids; fees

A. Upon receipt of an application accompanied by the nonrefundable fee, the State Mineral and Energy Board may cause an inspection of the land to be made, including geophysical and geological surveys. After receiving the report of the inspection, the board may offer for lease all or part of the lands described in the application. However, no lease shall contain more than five thousand acres. The board shall publish in the official journal of the state, and in the official journal of the parish where the lands are located, an advertisement which must appear in these journals not more than sixty days prior to the date for the opening of bids. The board may, at its discretion, publish other such advertisements. This advertisement shall contain a description of the land proposed to be leased, the time when and place where sealed bids shall be received and publicly opened, a statement that the bid may be for the whole or any particularly described portion of the land advertised, and any other information that the board may consider necessary, and the royalty to be demanded should the board deem it to be in the interest of the state to call for bids on the basis of a royalty fixed by it. If the lands are situated in two or more parishes, the advertisement shall appear in the official journals of all the parishes where the lands may be partly located. This advertisement and any other published by the board shall constitute judicial advertisement and legal notice within the contemplation of Chapter 5 of Title 43 of the Louisiana Revised Statutes of 1950. When requested to furnish proof of publication, the board may charge a fee of twenty dollars to furnish the proof of publication.

B.(1) The board may also cause notices to be sent to those whom it thinks would be interested in submitting bids. Upon the request of the board, the office of mineral resources shall prepare and mail the notice of publication. In addition, the board may make available, in whatever format it deems appropriate, maps showing tracts from past and present lease sales (G5 maps), proof of no conflict or overlap of tracts, and proof that tracts are within the three-mile limit of the Louisiana coastline.

(2) The office of mineral resources may charge the following fees for the following services:

(a) Yearly subscription for notice of publication - one hundred twenty dollars per year.

(b) Copies of maps of tracts north of the thirty-first parallel - ten dollars per month.

(c) Copies of maps of tracts south of the thirty-first parallel - twenty dollars per month.

(d) Proofs of no conflict or overlap - five dollars each.

(e) Proofs that tracts are within the three-mile limit of the Louisiana coastline - five dollars each.

(f) Subscription for any of the information listed in this Paragraph in electronic form - two hundred dollars per year.

(3) On its own motion and after complying with the provisions of R.S. 36:354(A)(2), or at the request of the secretary of the Department of Natural Resources, the board shall advertise for bids for a lease in the same manner as if an application had been made therefor.

Amended by Acts 1950, No. 388, §1; Acts 1958, No. 353, §1; Acts 1970, No. 582, §1; Acts 1975, No. 286, §1; Acts 1977, No. 667, §1, eff. July 20, 1977; Acts 1978, No. 583, §1; Acts 1985, No. 980, §1, eff. July 23, 1985; Acts 1992, No. 178, §1; Acts 1995, No. 92, §1, eff. July 1, 1995; Acts 2002, 1st Ex. Sess., No. 106, §1, eff. April 18, 2002; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:127 - Opening bids; minimum royalties; terms of lease; deposit

§127. Opening bids; minimum royalties; terms of lease; deposit

A. Only those bidders who are registered prospective leaseholders with the office of mineral resources, or those who register within two business days after the lease sale at which the bid is opened and prior to the conditional issuance of the lease, shall be allowed to obtain a mineral lease from the state of Louisiana. Any bidder who is not properly registered with the office of mineral resources at the time bids are opened, but whose bid is otherwise acceptable, shall have until the end of the second business day following the date on which the bid was conditionally accepted by the State Mineral and Energy Board to become properly registered with the office of mineral resources. If said bidder remains unregistered by the close of business of the second business day following the day the mineral lease sale at which the bid was conditionally accepted, the conditionally accepted bid shall be deemed rejected. The provisions of this Subsection shall also apply in cases where there is no more than one bid made by unregistered prospective leaseholders. Bids may be for the whole or any particularly described portion of land advertised. At the time and place mentioned in the advertisement for the consideration of bids, they shall be publicly opened. Bids received by the mineral board shall be opened at any state-owned buildings situated in the city in which the capitol is located. The mineral board has authority to accept the bid most advantageous to the state and may lease upon whatever terms it considers proper. However, the minimum royalties to be stipulated in any lease, other than a lease executed by or on behalf of a school board, shall be:

(1) One-eighth of all oil and gas produced and saved.

(2) One-eighth of the value per long ton of sulphur produced and saved which shall yield not less than two dollars per long ton.

(3) One-eighth of the value per ton for all potash produced and saved, which shall yield not less than ten cents per ton.

(4) Five percent of all lignite produced and saved.

(5) Five percent of the value per ton on a dry salt basis for all salt produced and saved, which shall yield not less than ten cents per ton.

(6) One-eighth of all other minerals produced and saved.

B. The minimum royalties to be stipulated in any lease executed by or on behalf of any school board shall be:

(1) One-sixth of all oil and gas produced and saved.

(2) One-sixth of the value per long ton of sulphur produced and saved which shall yield not less than two dollars per long ton.

(3) One-sixth of the value per ton for all potash produced and saved, which shall yield not less than ten cents per ton.

(4) Five percent of all lignite produced and saved.

(5) Five percent of the value per ton on a dry salt basis for all salt produced and saved, which shall yield not less than ten cents per ton.

(6) One-sixth of all other minerals produced and saved.

C. Each lease where ascertainable shall clearly describe the land leased by section, township, and range, or where authorized by the office of mineral resources, by points along the lease boundary delineated by Lambert X,Y coordinates connected by lines having distances and bearing, or in any other manner authorized by the office of mineral resources, and shall contain a provision permitting the state, at its option, to take in kind the portion due it as royalty of any minerals produced and saved from the leased premises. The office of mineral resources may collect a fee of five dollars each to furnish a proof of lease.

D. The board may reject any and all bids, or may lease a lesser quantity of property than advertised and withdraw the rest.

E. If all written bids are rejected, the board may immediately offer for competitive bidding a lease upon all or any designated part of the land advertised, upon terms appearing most advantageous to the state. This offering shall be subject to the board's right to reject any and all bids. No lease shall be for more than five thousand acres. Where a lease provides for delay rental, the annual rental shall not be for less than one-half the cash bonus. All lands shall be accurately described in a lease.

F. Deposit that may be required to be submitted with each bid shall be in the form of certified check, cashier's check, bank money order, or electronic funds transfer.

G. Any contract entered into for the lease of state lands for any purpose shall require that access by the public to public waterways through the state lands covered by the lease shall be maintained and preserved for the public by the lessee. The provisions of this Section shall not prohibit the secretary of the agency having control over the property from restricting access to public waterways if he determines that a danger to the public welfare exists. The provisions of this Section shall not apply in cases involving title disputes.

Amended by Acts 1965, No. 44, §1; Acts 1970, No. 599, §1, Acts 1973, No. 123, §1; Acts 1975, No. 688, §1; Acts 1976, 2nd Ex.Sess. No. 6, §1, eff. Oct. 14, 1976; Acts 1979, No. 292, §1, eff. July 10, 1979; Acts 1980, No. 216, §1; Acts 1982, No. 289, §1; Acts 1984, No. 302, §1; Acts 1999, No. 1142, §1; Acts 2002, 1st Ex. Sess., No. 106, §1, eff. April 18, 2002; Acts 2005, No. 449, §1, eff. July 11, 2005; Acts 2007, No. 451, §1; Acts 2009, No. 196, §2, eff. July 1, 2009; Acts 2014, No. 48, §1.



RS 30:127.1 - Tertiary recovery incentive

§127.1. Tertiary recovery incentive

A. It is recognized as essential to the continued growth and development of the mineral resources of the state of Louisiana and to the continued prosperity and welfare of the people of the state that tertiary recovery operations be encouraged. It is also recognized that tertiary recovery methods are experimental and more costly than traditional enhanced recovery operations, thus preventing recovery of oil in many fields because it is not economically feasible. It is the purpose of this Section to provide an economic incentive to producers to allow them to invest in tertiary recovery projects to enhance the state of Louisiana's crude oil production to the ultimate benefit of the state.

B.(1) In order to accomplish the purposes set forth in Subsection A of this Section, the State Mineral and Energy Board may enter into an agreement with the lessee under any present and future state mineral lease or leases, under which such lessee may be relieved from the payment of all or part of the royalty otherwise due to the state under the applicable mineral lease or leases in regard to production from the particular reservoir involved in a qualified tertiary recovery project, until such project has reached payout from the total production, "payout" to be defined by the board on a project-by-project basis based on:

(a) Investment costs, and

(b) Expenses peculiar to the tertiary recovery project, not to include charges attributable to primary and secondary operations on that reservoir.

(2) The board shall have sole discretion to waive payment of all of the state's royalty, part of the state's royalty, or none of the state's royalty, or even to increase the state's royalty after payout, and to impose such other conditions as the board may deem advantageous to the state. Such agreement may contain such other terms and conditions as the board deems to be in the best interest of the state.

(3) Once payout has been achieved, royalty shall be due on all future production within the qualified tertiary recovery project according to the terms and conditions of the affected state mineral lease or leases and any agreement effected under the authority hereof.

(4) Any agreement executed pursuant to this section shall not become effective unless three-fourths of the royalty owners in interest and three-fourths of the overriding royalty owners in interest within a tertiary recovery project, inclusive of the state's royalty interest, will relieve their lessees from the payment of all or part of the royalty otherwise due until payout.

C. For purposes of this Section, a "qualified tertiary recovery project" is an enhanced crude oil recovery project utilizing one of the following methods:

(1) Miscible fluid displacement.

(2) Steam drive injection.

(3) Micro emulsion, or micellar/emulsion flooding.

(4) In situ combustion.

(5) Polymer augmented waterflooding.

(6) Cyclic steam injection.

(7) Alkaline (or "caustic") flooding.

(8) Carbon dioxide augmented waterflooding.

(9) Immiscible carbon dioxide displacement.

(10) Specific variations of any of the above listed general techniques, as determined in any particular case by the assistant secretary of the office of conservation.

(11) Any other method approved by the assistant secretary of the office of conservation as constituting tertiary recovery within the contemplation of that term in the profession of petroleum engineering.

D. This section shall apply to tertiary recovery activities on any reservoir that is no longer capable of producing by methods other than tertiary. It shall also apply to reservoirs which are still capable of producing by primary and secondary methods after an amount of production has been recovered during a tertiary recovery project equal to that which would have been recovered by utilizing primary and secondary methods, which amount shall be determined by the assistant secretary of the office of conservation at the hearing required under Subsection B of this Section.

E. This Section shall not apply to reservoirs on which tertiary recovery operations are being conducted prior to the effective date of this Section.

F. Repealed by Acts 1986, No. 321, §1.

G. This section shall not apply to royalties in regard to production from a qualified tertiary recovery project to the extent such royalties must be remitted to the governing authority of the parish in which the severance or production occurs in accordance with Article VII, Section 4(E) of the Louisiana Constitution of 1974, as implemented by R.S. 30:145, 146 and 147.

H. This section shall not apply to lands or mineral interests owned or administered by any school board, levee board or district, or other political subdivision.

Added by Acts 1983, No. 644, §1. Acts 1986, No. 321, §1; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:128 - Transfers; approval by board; fees; penalties

§128. Transfers; approval by board; fees; penalties

A. No transfer or assignment in relation to any lease of minerals or mineral rights owned by the state shall be valid unless approved by the State Mineral and Energy Board. The mineral board may charge a fee of one hundred dollars to cover the cost of preparing and docketing transfers or assignments of leases of mineral or mineral rights. All parties to transfers or assignments in relation to any lease of mineral or mineral rights from the state shall be registered prospective leaseholders with the office of mineral resources. Transfers or assignments shall not be granted to prospective leaseholders that are not currently registered with the office of mineral resources.

B.(1) Failure to obtain approval of the board of any transfer or assignment of a lease within sixty days of execution of the transfer or assignment shall subject the transferor or assignor to a civil penalty of one hundred dollars per day beginning on the sixty-first day following the execution of the transfer or assignment. The penalty shall continue to accrue on a daily basis until the date on which the transfer or assignment is received by the office of mineral resources for submission to the board for approval or to a maximum amount of one thousand dollars.

(2) The penalties shall be paid into the Mineral and Energy Operation Fund on behalf of the board. The board may waive all or any part of the penalties provided in this Section.

C. A transfer for purposes of this Section shall not be deemed to occur by the granting of a mortgage in, collateral assignment of production from, or other security interest in a mineral lease or sublease or the transfer of an overriding royalty interest, production, payment, net profits interest, or similar interest in a mineral lease or sublease.

Acts 1993, No. 114, §1, eff. May 26, 1993; Acts 1995, No. 1087, §4; Acts 1999, No. 169, §1; Acts 2002, 1st Ex. Sess., No. 106, §1, eff. April 18, 2002; Acts 2005, No. 449, §1, eff. July 11, 2005; Acts 2009, No. 196, §2, eff. July 1, 2009.

NOTE: SEE ACTS 1993, NO. 114, §2.



RS 30:129 - Powers, duties, and authority of board; pooling agreements; operating units; fees

§129. Powers, duties, and authority of board; pooling agreements; operating units; fees

A. The board shall have full supervision of all mineral leases granted by the state, in order that it may determine that the terms of these leases are fully complied with, and it has general authority to take any action for the protection of the interests of the state. The board shall take all appropriate action, including the recovery of nonproducing leased acreage whenever possible, to assure that undeveloped or nonproducing state lands and water bottoms are reasonably and prudently explored, developed, and produced for the public good. It may institute actions to annul a lease upon any legal ground. The board has authority to enter into agreements or to amend a lease in whatever manner may most benefit the state. It may join in pooling and unitization agreements covering state lands and water bottoms, and mineral and royalty rights in, to, and under state lands and water bottoms either alone or in conjunction with any other lease, mineral, or royalty rights in and under any other property, so as to create, by the agreement, one or more pooled units. The board may agree in the event of production of minerals from any unit so created, that the state shall receive and accept on account of production, whether or not production is from any part of the state property within the unit, a share of unit production or proceeds proportionate to that part of the production or proceeds which the state is fairly entitled to receive under the unit agreement. In determining this proportionate part which the state may receive, the board may consider the surface acreage, the estimated original reserves in place, the estimated ultimate recovery, sand thickness, porosity, permeability as determined by approved engineering practices, and any other relevant factors. This proportionate share of unit production or proceeds shall be in lieu of all other royalties or other payments which would accrue to the state on account of production from, or attributable to, any part of the state property included in the unit. The office of mineral resources may collect a fee of five hundred dollars to cover the cost of docketing and advertising any instrument related to the administration of mineral leases under the provisions of this Part. In addition, the office may collect a fee of thirty-five dollars per hour for each hour or portion thereof spent in verification of claims, disputes, or questions pertaining to the terms, conditions, obligations, and duties expressed or implied in the state mineral lease.

B.(1)(a) "Operating unit" as herein used means that number of surface acres of land which, under regular or special rules of the commissioner of conservation or other authority having control in the premises, or by agreement of the lessors, lessees, and mineral and royalty owners, may be pooled and unitized for development and operation as a unit. An agreement creating an operating unit may provide for cycling, recycling, pressure maintenance, or repressuring in fields productive of oil, gas, and gas from which condensate, distillate, or other product may be separated or extracted.

(b) "Reworking operations" means the good faith downhole work performed on a well after its completion in a good faith effort to secure production where there has been none, restore production that has ceased, or increased production.

(c) "Commencement of operations for the drilling of a well" means actual spudding in of a well with drilling equipment adequate for the good faith drilling of a well to a depth that is reasonably calculated to establish oil and gas production affecting the lands where such well is commenced.

(2) The commencement of operations for the drilling of a well, the conducting of reworking operations, or production of minerals on any portion of a unit which embraces all or any part of the property covered by a contract of lease in effect on August 1, 1991 or thereafter shall have the same effect, under the terms of the lease as if it had occurred on the lands embraced by the lease.

(3) However, each contract of lease entered into by the board after August 1, 1991, shall contain a clause, commonly referred to as a "Pugh clause", which shall provide that the commencement of operations for the drilling of a well, the conducting of reworking operations, or production of minerals, on any portion of a unit which embraces all or any part of the property covered by such lease shall maintain the lease in effect under the terms of the lease only as to the part of the leased property embraced by the unit. The clause may provide that the acreage outside the unit(s) may be maintained by any means covered by the lease, but if by rental payments, then such payment may be reduced proportionately to the amount of acreage included in the unit as it bears to the total acreage in the lease, provided that the rental per acre on the outside acreage shall not be less than one-half of the cash payment paid for the lease per acre nor shall the lease on the non-unitized acreage be extended more than two years beyond the primary term.

Amended by Acts 1950, No. 46, §1. Acts 1986, No. 764, §1; Acts 1991, No. 786, §1, eff. July 19, 1991; Acts 1997, No. 229, §1; Acts 2002, 1st Ex. Sess., No. 106, §1, eff. April 18, 2002.



RS 30:129.1 - Public notice of approval of unitization, royalty or other agreements

§129.1. Public notice of approval of unitization, royalty or other agreements

The board shall give ten days public notice prior to exercise of its powers and duties in approving for execution unitization agreements, royalty agreements or agreements that could be assimilated to a conveyance involving minerals or mineral rights of the state, exclusive of agreements involving the state's royalty in kind entered into pursuant to R.S. 30:142, which royalty in kind agreements are already subject to advertisement and bidding as therein provided. The board shall give this notice by publication in either the official journal of the state or in the Louisiana Register created by R.S. 49:954.1(B) at the board's election. The notice shall be sufficient if it contains at least a digest or summary of the nature of the proposal, a general description of the state property interest affected thereby, and the time and place of the meeting at which such a proposal will be considered for execution, provided that a full copy of the instrument effecting the proposed agreement is otherwise made available for public inspection in the offices of the board during such notice period by any one desiring to examine the same. The notice provided herein shall constitute judicial advertisement and legal notice within the contemplation of Chapter 5 of Title 43 of the Louisiana Revised Statutes of 1950.

Added by Acts 1974, Ex.Sess., No. 12, §1, eff. Jan. 1, 1975.



RS 30:130 - Records; execution of division orders and other documents

§130. Records; execution of division orders and other documents

The office of mineral resources shall keep the records of the board, including all leases and all bids, proposals, assignments, or transfers pertaining to leases. The office of mineral resources shall be the official custodian of such records and shall certify the contents when appropriate. The office of mineral resources may set and collect a fee of one dollar per copy to cover the cost of certification of records. The board may authorize a member of the board or of the staff of the office of mineral resources to sign for the state all division orders or other documents which are necessary or customary with respect to the production and sale of oil, gas, or other minerals by lessors and royalty owners.

Amended by Acts 1950, No. 290, §1; Acts 1958, No. 353, §1; Acts 1977, No. 667, §1, eff. July 20, 1977; Acts 2002, 1st Ex. Sess., No. 106, §1, eff. April 18, 2002.



RS 30:131 - Surveys, reports and investigations

§131. Surveys, reports and investigations

The Department of Public Works, parish surveyors, State Highway Engineers, Louisiana State University and Agricultural and Mechanical College and any board, department or institution of the state and the governing authorities of political subdivisions shall make such surveys, reports and investigations, and furnish such records and information as may be required by the State Mineral and Energy Board for the purposes of determining boundaries, character, title, location and other matters relating to lands.

Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:132 - Attorney for the board

§132. Attorney for the board

The attorney general shall be the attorney for the board, but the board shall have authority to employ additional counsel and fix and pay the compensation for such additional counsel or counselors, subject, however, to the authority of the attorney general and the secretary of the Department of Natural Resources to approve such counsel whereupon the attorney general shall issue, under his power of appointment of assistants, a commission to such counsel as assistant attorney general. However, any contract for legal services which exceed two hundred fifty thousand dollars shall be subject to approval by the Joint Legislative Committee on the Budget.

Amended by Acts 1952, No. 384, §1; Acts 1962, No. 352, §1; Acts 1964, No. 312, §1; Acts 1995, No. 1293, §1, eff. July 1, 1995.



RS 30:133 - Repealed by Acts 1952, No. 491, 1

§133. Repealed by Acts 1952, No. 491, §1



RS 30:134 - Roads, etc.; payment to parishes; compromise of claims

§134. Roads, etc.; payment to parishes; compromise of claims

The provisions of this Subpart shall extend to the public roads, canals, and similar properties, the title to which is in either the state or the parishes. Where road beds belonging to the parishes are leased by the board, the leases shall provide for the payment of a royalty to the parish in which production occurs of at least one-sixteenth of the minerals produced, to be used by the police jury for public purposes. The governor, the attorney general and the executive counsel or any two of them, may settle and compromise with the parishes or other claimants, all matters relating to lands or rights referred to in this Section, upon terms and conditions any two of them decide. In connection with agreements these officers, or any two of them, may stipulate for the reconveyance of lands to the state and for payment of royalties and rentals and the division thereof between the state and the parishes or other claimants.



RS 30:135 - Secretary and other employees

§135. Secretary and other employees

The Department of Natural Resources, through the office of mineral resources shall provide the necessary staff functions to assist the board in its leasing, supervisory, and other activities and the assistant secretary thereof shall serve as secretary to the board.

Amended by Acts 1950, No. 291, §1; Acts 1977, No. 667, §1, eff. July 20, 1977.



RS 30:136 - Funds, disposition and appropriation of; penalties

§136. Funds, disposition and appropriation of; penalties

A.(1)(a) All bonuses, rentals, royalties, shut-in payments, or other sums payable to the state as the lessor under the terms of valid existing mineral leases entered into under this Subpart or previously granted by the state and under the supervision of the board or from leases hereafter granted shall be paid to the office of mineral resources, by check or electronic wire transfers only, and all such payments if made payable to the register of the state land office as previously required, may be endorsed and otherwise processed by the secretary of the Department of Natural Resources pursuant to his general authority in regard to the functions of that office as provided in R.S. 36:921 through R.S. 36:926. A payor of royalty whose total monthly payment is fifty thousand dollars or more shall pay the royalty payment by electronic wire transfer.

(b) The office of mineral resources shall maintain a log in which shall be noted the date, time, and payor of each payment and the nature thereof, whether check or electronic wire transfer, so that the board may determine whether such payment was correct, sufficient, and timely made. The board shall then transmit these payments by electronic transfer, or hand-carry these payments, on the day received, to the state treasurer. If the board cannot make such determination promptly, it shall nevertheless transmit these payments by electronic transfer, or hand-carry these payments, on the day received, to the state treasurer and request the treasurer to place such funds as are being reviewed by the board under this Section in a suspense account until such time as the board makes the determination herein required and notifies the state treasurer of the disposition to be made by them. If the payor attributable to a lease unit well (LUW) code changes between monthly payment dates without notification to the office of mineral resources of the change and with submission of the current mailing address, telephone number, and email address for the new payor prior to the next month's payment, the new payor shall be subject to a liquidated damage penalty of one thousand dollars. The State Mineral and Energy Board shall have authority to waive all or any part of said damages based on a consideration of all factors bearing on the issue.

(c) The immediate acceptance of such payments shall not prejudice either the right of the state as lessor or the rights of the state's lessee or lessees as provided under the terms of the validly existing mineral leases. A lessee, operator, or other person directly involved in developing, producing, transporting, purchasing, or selling oil, gas, or other minerals from state leases shall establish, maintain, and make available for inspection by office of mineral resources auditors any information that is reasonably relevant to the computation of royalties, and upon the request by any such auditor, the appropriate records, reports, or information shall be made available for duplication.

(2) Overpayments or underpayments of sums other than bonuses, rentals, or shut-in payments, may be corrected in the following manner: An underpayment will be made up at a later date upon proper notification by the board to the lessee, and overpayments may be offset, compensated for, or recovered from royalty thereafter accruing to the state of Louisiana as authorized under the provisions of R.S. 30:137 and R.S. 30:138. The board may adopt rules in accordance with the Administrative Procedure Act providing for the assessment of fees to recover the costs associated with the processing of requests submitted by lessees or royalty payors for the reimbursement of overpayments. The failure or delay of the board to take any action or perform any function with respect to any payment shall not affect the validity of any payment made or tendered.

(3) The board shall implement procedures requiring that all mineral leases executed by or for the state on or after July 26, 1990* include provisions requiring the timely payment of all bonuses, rentals, royalties, shut-in payments, or other sums payable to the state as lessor.

B.(1) Any form required by the Department of Natural Resources or the office of mineral resources to be filed in conjunction with the payment of any sum, other than bonuses, rentals, or shut-in payments, which has been incorrectly completed in any part, and which error results in the inability of any agency or subdivision thereof to carry out any of its statutory or regulatory duties in a timely manner, unless corrected in full prior to the payment due date, shall render the royalty pay or subject to a penalty of five percent of the total sum due or paid, not to exceed five hundred dollars, as liquidated damages. The whole or any part of the damages provided for in this Paragraph may be waived by the State Mineral and Energy Board and said damages shall, as with any and all liquidated damages assessed and collected by the State Mineral and Energy Board in accordance with any statutory or contractual provision, be deemed self-generated funds to be deposited into the Mineral and Energy Operation Fund.

(2) The failure to pay or the underpayment of all sums other than bonuses, rentals, or shut-in payments, for whatever cause, shall subject the lessee, his successor, or assigns, to a penalty of ten percent of the total sum due not to exceed one thousand dollars, which penalty shall be assessed, and owing on the day following the date payment was due, and shall be deemed liquidated damages. The whole or any part of the penalty set forth herein may be waived by the State Mineral and Energy Board.

(3) When notice is given of the incorrect completion of any required form, or demand for payment is made for failure to pay or underpayment, or sixty days has elapsed from the date payment was due with the correctly filled out form, an additional penalty of two percent of the total sum then due shall accrue beginning on the sixty-first day on each thirty-day period thereafter, or fraction thereof, up to a maximum of twenty-four percent in additional penalty. The penalty therein provided shall be in addition to interest at the legal rate compounded monthly. Both the penalty and interest shall accrue to principal and interest accumulated at the end of each thirty-day period, or fraction thereof, also without necessity of further notice and shall be in addition to all remedies available under law, including those prescribed in R.S. 31:137 through 141. In the event the State Mineral and Energy Board finds, subject to judicial review, that a substantial and justiciable controversy exists as to whether any such royalties are legally due, it shall defer the commencement of the accrual of the aforesaid penalty until the controversy is resolved by amicable agreement or by final decree of any court of competent jurisdiction. The whole or any part of the penalties set for hereinabove may be waived by the State Mineral and Energy Board.

C. Subject to legislative appropriation, the state treasurer shall set aside from payments transmitted to him under this Section the sum of fifteen thousand dollars and shall maintain this balance from such future payments and the board is authorized to withdraw from this fund and pay in the manner provided by law any expenses incurred under R.S. 30:126 for advertising of state-owned lands. The state treasurer shall then credit and disburse these funds as follows:

First: One-tenth of the royalties from mineral leases on state-owned land, lake, and river beds and other water bottoms belonging to the state or the title to which is in the public for mineral development, except properties comprising the Russell Sage Wildlife and Game Refuge, in accordance with the provisions of Paragraph E of Section 6 of Article VII of the Constitution, shall be remitted to the governing authority of the parish in which severance or production occurs.

Second: All remaining funds, after complying with dedications heretofore made and after the distributions herein provided, shall be credited to the Bond Security and Redemption Fund and disbursed by the state treasurer according to law.

D. Of revenues received in each fiscal year by the state through judgments or settlements, even if a civil action is not commenced, resulting from underpayment to the state of severance taxes, royalty payments, bonus payments, rentals, shut-in payments or other sums payable to the state as lessor under the terms of a valid mineral lease, an amount equal to the actual costs expended from the Mineral and Energy Operation Fund and any attorney fees incurred shall be deposited into the Mineral and Energy Operation Fund.

Acts 1950, No. 290, §2; Acts 1954, No. 17, §1; Acts 1958, No. 353, §1; Acts 1959, No. 127, §1; Acts 1959, H.C.R. No. 52; Acts 1962, No. 420, §1; Acts 1969, No. 39, §1; Acts 1977, No. 667, §1, eff. July 20, 1977; Acts 1983, 1st Ex. Sess., No. 24, §1; Acts 1988, No. 963, §1; Acts 1990, No. 1018, §1, eff. July 26, 1990; Acts 1993, No. 267, §1, eff. June 2, 1993; Acts 2005, No. 449, §1, eff. July 11, 2005; Acts 2006, No. 519, §1, eff. Jan. 1, 2007; Acts 2009, No. 196, §2, eff. July 1, 2009; Acts 2010, No. 773, §1.

*NOTE: Paragraph (A)(3) was enacted by Acts 1988, No. 963, and was eff. Sept. 9, 1988. The date "July 26, 1990" was inserted following the enactment of Acts 1990, No. 1018.



RS 30:136.1 - Proceeds from mineral royalties, leases, and bonuses; payment into the Bond Security and Redemption Fund; payment into the Louisiana Investment Fund for Enhancement (L.I.F.E.)

§136.1. Proceeds from mineral royalties, leases, and bonuses; payment into the Bond Security and Redemption Fund; payment into the Louisiana Investment Fund for Enhancement (L.I.F.E.)

A. The proceeds of all royalties from all mineral leases to be granted, as well as all mineral leases heretofore granted, by the state of Louisiana on state-owned land, lake and river beds, and other water bottoms belonging to the state remaining after complying with dedication of such revenues heretofore made and after deductions of any appropriations of such revenues made by law for the payment of the expenses of the State Mineral and Energy Board, shall be paid into the state treasury and shall be credited to the Bond Security and Redemption Fund.

B. The proceeds of all leases and bonuses, including annual delay rentals under said leases to be granted as well as all proceeds from mineral leases and delay rentals thereunder heretofore granted, by the state of Louisiana on state-owned land, lake and river beds, and other water bottoms belonging to the state remaining after complying with dedications of such revenues heretofore made and after deduction of any appropriations of such revenues made by law for the payment of the expenses of the State Mineral and Energy Board, shall be paid into the state treasury for credit to the Bond Security and Redemption Fund.

C. Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer, in each fiscal year, shall pay into the Louisiana Investment Fund for Enhancement that amount required to be deposited therein by R.S. 30:301 et seq.

D. After deposit to the Bond Security and Redemption Fund as required under the provisions of Article VII, Section 9(B) of the Constitution of Louisiana, an additional fifteen dollars per acre shall be collected from the mineral lessees and deposited into the Louisiana Wildlife and Fisheries Conservation Fund, and an additional fifteen dollars per acre shall be collected from the mineral lessees and deposited into the Oil and Gas Regulatory Fund created by R.S. 30:21. The funds deposited under the provisions of this Subsection shall be used to supplement funds available to the recipient agencies and shall not be used to supplant other funds available to those recipient agencies.

Added by Acts 1975, No. 511, §1. Amended by Acts 1976, No. 244, §1, eff. July 1, 1977; Acts 1979, No. 454, §1; Acts 1979, No. 577, §2; Acts 1979, No. 791, §2, eff. July 18, 1979; Acts 1981, Ex.Sess., No. 41, §1, eff. Nov. 23, 1981; Acts 1986, 1st Ex. Sess., No. 25, §1, eff. Dec. 24, 1986; Acts 1992, No. 984, §§9, 18; Acts 2000, 2d Ex. Sess., No. 8, §1; Acts 2005, No. 89, §1; Acts 2009, No. 196, §2, eff. July 1, 2009; Acts 2015, No. 362, §1.



RS 30:136.2 - Repealed by Acts 2001, No. 1182, 11, eff. July 1, 2001.

§136.2. Repealed by Acts 2001, No. 1182, §11, eff. July 1, 2001.



RS 30:136.3 - Mineral and Energy Operation Fund

§136.3. Mineral and Energy Operation Fund

A. There is hereby established in the state treasury a special fund to be known as the "Mineral and Energy Operation Fund", hereinafter referred to as the "fund".

B. Out of the funds remaining in the Bond Security and Redemption Fund, after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year as required by Article VII, Section 9(B) of the Constitution of Louisiana, the treasurer in each fiscal year shall pay into the fund revenues and amounts from the following sources:

(1) An amount equal to one million six hundred thousand dollars received by the state through the office of mineral resources from court-awarded judgments and settlements.

(2) All income received under the provisions of R.S. 30:212(D).

(3) All revenues received from fees levied under the provisions of Subpart A of Part II of Chapter 2 of Subtitle I of this Title, comprised of R.S. 30:121 through 144, both inclusive.

(4) Monies from any other source from which revenues are designated for deposit to the fund.

C. Monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund. Interest earned on investment of monies in the fund shall be credited to the state general fund.

D. The monies in the fund shall be appropriated by the legislature to the Department of Natural Resources to be used solely for the administration and regulation of minerals, ground water, and related energy activities.

E. In every year in which the department expends monies appropriated from this fund for the purposes of legal costs and expenses, the secretary of the department shall provide the legislature with an itemized report detailing such expenditures, which shall include the name of any person or corporation receiving any such monies. The report shall be provided to the House Committee on Appropriations and the Senate Committee on Finance no later than May first of each year.

Acts 1997, No. 673, §1; Acts 2000, 2d Ex. Sess., No. 8, §1; Acts 2001, No. 1182, §4, eff. July 1, 2001; Acts 2002, 1st Ex. Sess., No. 106, §1, eff. April 18, 2002; Acts 2003, No. 993, §1, eff. July 2, 2003; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:137 - Agreements to offset, compensate, and recover from future royalties

§137. Agreements to offset, compensate, and recover from future royalties

The State Mineral and Energy Board is hereby empowered to enter into agreements with lessees or other parties under state oil, gas and mineral leases or other agreement heretofore or hereafter issues to offset, compensate, and recover from royalty thereafter accruing to the state of Louisiana, amounts equal to any royalty or other payments (all herein called "royalty") which such lessees or other parties have paid to the state was, is, or may become lawfully entitled because of overpayment or action by the Federal Power Commission; provided, however, that with respect to any royalty based on amounts received by the lessee or other parties for sales of natural gas that may be subject to refund by order or directive of the Federal Power Commission, such agreements may require the immediate payment of such portion of such royalty that is determined to be proper by the State Mineral and Energy Board, such payment to be subject to the offsetting, compensation, and recovery provisions of R.S. 30:137 to 141.

Acts 1963, No. 13, §1; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:138 - Agreements to offset, etc., to be made against any payable royalty

§138. Agreements to offset, etc., to be made against any payable royalty

The agreements referred to in R.S. 30:137 may provide for such offset, compensation and recovery by such lessees or other parties to be made against any royalty payable to the state of Louisiana by such lessees or other parties.

Acts 1963, No. 13, §2.



RS 30:139 - Validation of agreements

§139. Validation of agreements

All agreements of the character contemplated by R.S. 30:137 which have heretofore been entered into by the State Mineral and Energy Board are hereby ratified, confirmed, and validated; however, such agreements may be modified or amended in accordance with the terms of R.S. 30:137 to 141.

Acts 1963, No. 13, §3; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:140 - Compliance with agreement as compliance with lease

§140. Compliance with agreement as compliance with lease

The compliance by any mineral lessee or other party with the provisions of any agreement executed pursuant to the provisions of R.S. 30:137 to 30:141, or ratified in R.S. 30:139, shall with respect to the subject matter of such agreement, be deemed a full compliance with the provisions of the mineral lease or other contract affected by said agreement.

Acts 1963, No. 13, §4.



RS 30:141 - Power of mineral board not derogated - Other rights and remedies not modified

§141. Power of mineral board not derogated - Other rights and remedies not modified

R.S. 30:137 to 141 are not intended in any way to derogate from or question the power and authority of the State Mineral and Energy Board to enter into any agreements of any type whatsoever pursuant to its power and authority heretofore expressly or impliedly granted by law; and the provisions hereof shall not modify in any way the right of any lessee or other party to invoke the rights and remedies available under existing laws.

Acts 1963, No. 13, §5; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:142 - Board as agency to receive, administer, and control royalties in-kind; contract authority

§142. Board as agency to receive, administer, and control royalties in-kind; contract authority

A. In addition to the powers and duties of the board as specified in R.S. 30:129 and other provisions of this Subpart, the board is hereby designated as the agency of the state of Louisiana authorized to exercise the option granted to the state by R.S. 30:127(C) to receive in kind the portion due to the state as royalty of any minerals produced and saved from leased premises and to receive, administer, and control royalties due in kind to the state of Louisiana. The board may adopt rules in accordance with the Administrative Procedure Act providing for the assessment of fees from the purchaser to recover the costs associated with the administration of the sale of in-kind royalties pursuant to this Section.

B. The board may contract under terms which it deems to be most advantageous to the state with persons, corporations, municipalities, other political subdivisions, associations, and partnerships engaged in the storage, transportation, refining, processing, distribution, sale and/or use of oil, natural gas, and other minerals, for the storage, transportation, refining, processing, distribution, sale and/or use of such royalties.

C. In the exercise of these powers and duties, the board is specifically authorized to negotiate such contracts with applicants desiring the acquisition and use of the in-kind natural gas royalties to satisfy and meet human needs, and public bidding shall not be required. For these purposes, the contract for the use of in-kind royalties shall not constitute nor be defined as a conveyance, lease, or royalty agreement of minerals or mineral rights.

D. Human needs for purposes of this Section are defined as those needs involving the public health, welfare, safety, and economic well-being for the following:

(1) Maintenance of gas and electrical services for residences, such as individual homes, apartments, and similarly occupied dwelling units, hospitals, nursing homes, dormitories, education facilities, hotels, motels, juvenile and adult correctional institutions, and publicly owned water, sewerage and storm drainage systems producing their own energy, which systems supply services to the aforesaid.

(2) Maintenance of agricultural operations and processing of agricultural products, including farming, ranching, dairy, water conservation and commercial fishing activities, operations of food processing plants, fertilizer manufacturing plants, businesses and facilities processing products for human consumption, and services directly related to the activities described in this Paragraph.

(3) Maintenance of commercial and industrial business activities utilizing less than three thousand Mcf of natural gas on a peak day.

(4) Maintenance of all public services including facilities and services provided by municipal, cooperative, or investor owned utilities required for customers who come under Paragraphs 2 and 3 of this Subsection or by any state or local government or authority, and including transportation facilities and services which serve the public at large.

(5)(a) Maintenance of depressed energy-intensive industry, the closure of which Louisiana facilities is threatened as a result of high energy costs and competition from comparable industries located outside of Louisiana to which energy is offered at significantly lower costs. The purpose of this Subpart is to encourage the retention of such depressed energy-intensive industries and the substantial number of jobs that they provide in Louisiana.

(b) An industry may qualify as a "depressed energy-intensive industry" if the Board of Commerce and Industry, after hearing conducted pursuant to the Administrative Procedure Act, certifies that the industry applying therefor meets each of the following requirements:

(i) The applicant industry verifies that the expense of electricity and natural gas utilized for facility power requirements and not for feedstock purposes to its Louisiana facility exceeds thirty-three percent of the total cost of the product or products manufactured at such facility.

(ii) The applicant industry verifies that the amount of electricity or natural gas consumed for facility power requirements and not for feedstock purposes at the facility is in excess of one billion Btu's in a peak hour per month and that the ratio of hourly peak demand is not in excess of three million Btu's per employee. For the purposes of this Subsubparagraph, one kilowatt hour of electrical energy is deemed equivalent to ten thousand Btu's and one thousand cubic feet of gas is deemed equivalent to one million Btu's.

(iii) The applicant industry verifies that its Louisiana facility has been substantially curtailed for a period of at least twelve months prior to June 1, 1984 resulting in the loss of direct employment at that single facility in excess of one thousand regular employees and that qualifying as a depressed energy-intensive industry for purchase of energy available to such qualifying industry would substantially aid in the reopening of or the preclusion of closure of such facility.

(iv) The accounting procedure for allocation of costs to the Louisiana facility of the applicant is certified by the Board of Commerce and Industry, and the applicant agrees that based upon that method of allocation, twenty-five percent of any net profit after taxation realized by that Louisiana facility on an annual fiscal basis subsequent to the receipt of energy available to certified depressed energy-intensive industries will be utilized for and dedicated to capital improvements to the Louisiana facility in question.

(c) The Department of Economic Development shall review the application of any industry wishing to qualify as a depressed energy-intensive industry to determine whether the requirements set forth above have been satisfied and shall make recommendations with respect thereto to the Board of Commerce and Industry. If the Board of Commerce and Industry concurs in the recommendation of the Department of Economic Development and concludes pursuant to hearing that applicant has made the appropriate verifications required by Subsection D hereinabove, the board shall notify the mineral board and the Public Service Commission. Upon certification to the mineral board, the depressed energy-intensive industry shall qualify for in-kind royalty gas pursuant to the provisions of this Section.

E.(1)(a) Upon receipt of a written proposal by an applicant to enter into a contract with the board authorized by Subsection C of this Section concerning the acquisition and use of available in-kind natural gas royalties and after publication of its intent to do so in the official journal of the state, the board may undertake arm's-length negotiations with the applicant resulting in terms which it deems to be most advantageous to the state and assuring that the applicant will use the in-kind royalties to satisfy and meet bona fide human needs, as defined herein. Under any such contract, the price at which any natural gas is to be sold shall be not less than the first of the month published price for the subject month for Henry Hub natural gas as reported in McGraw-Hill Companies' Platts Inside FERC's Gas Market Report or its successor, plus or minus the basis differential for the pipeline system into which the natural gas is delivered. However, for those leases for which an existing pricing mechanism provides a higher price than the above published price, the price the state receives for those specific leases shall not be less than the existing pricing mechanism. If the Inside FERC's Gas Market Report ceases to be published, the secretary of the Department of Natural Resources shall designate a substitute published source for the price data. If the above-referenced Henry Hub natural gas spot market price is discontinued, the secretary of the Department of Natural Resources shall designate a substitute reference price, to ensure a reasonably consistent pricing mechanism, until the legislature adopts a replacement.

(b) Sale of natural gas to a certified depressed energy-intensive industry shall be at a price which will enable that industry to restart and/or continue the operation of its Louisiana facility and that price, established by the board, may be less than the average price of purchases reported to the Public Service Commission by intrastate pipeline companies. If the board establishes a price for the sale of natural gas to a qualifying depressed energy-intensive industry below that of the average paid by intrastate pipelines, the contract establishing the price for sale to that applicant must include a provision for monthly adjustment of the price in accordance with a generally referenced market price for the specific product or products manufactured by the applicant at its Louisiana facility.

(2) The board shall publish in the official journal of the state an advertisement which will appear at least ten but not more than sixty days prior to the approval of the contract by the board. The board may publish other such advertisements in its discretion. The advertisements shall contain the terms of the contract to be executed including the name of the applicant, the source of the in-kind royalties, the consideration to be given for the in-kind royalties, and the general use intended for the in-kind royalties and any other information that the board may consider necessary. This advertisement and any others published by the board shall constitute a judicial advertisement and legal notice within the contemplation of Chapter 5 of Title 43 of the Louisiana Revised Statutes of 1950.

(3) Any proposed contract authorized by this Subsection which is negotiated and approved by the board shall be submitted to the governor and to the Senate Committee on Natural Resources and the House Committee on Natural Resources and Environment for their approval. The minutes of the board or of such a committee reciting its approval shall be official evidence of its approval. No such contract shall be valid unless it is approved by the board and by the Senate Committee on Natural Resources and the House Committee on Natural Resources and Environment and is signed by the chairman of the board and by the governor. The provisions of this Paragraph shall not apply to any such contract if the applicant is a state agency or a local governmental subdivision.

F. Except as otherwise provided in this Section, in the exercise of the powers and duties granted in this Section, the board shall publish in the official journal of the state an advertisement for a period of not less than fifteen days. This advertisement shall contain such information as may be necessary and desirable to solicit the most advantageous bids and the advertisement shall contain in addition thereto, the time when bids will be received and any other information the board may consider necessary. These advertisements need not appear more often than once a week. These advertisements shall constitute judicial advertisements and legal notices within the contemplation of Chapter 5 of Title 43 of the Louisiana Revised Statutes of 1950. The board may also cause notices to be sent to those whom it thinks may be interested in submitting bids. Bids received by the mineral board shall be opened and considered in the same manner and under the same restrictions as are applicable to the board in the leasing of the public domain. The board may reject any and all bids.

Acts 1972, No. 749, §1; Acts 1974, No. 151, §1; Acts 1975, No. 479, §1; Acts 1984, No. 201, §1 and §2; Acts 1986, No. 477, §1; Acts 1990, No. 1017, §1, eff. July 26, 1990; Acts 2001, No. 864, §2; Acts 2008, No. 580, §2.



RS 30:143 - Transfer of solid mineral leases, approval by board

§143. Transfer of solid mineral leases, approval by board

A. In addition to the provisions of R.S. 30:128, in the case of a proposed transfer, under the circumstances described in Subsection B hereof, of any lease or sublease entered into by or under the authority of or subject to the jurisdiction of the State Mineral and Energy Board which includes the development and production of solid minerals, the board shall determine whether to approve such proposed transfer pursuant to this Section and to such rules and regulations as may be issued hereunder.

B. The procedures set forth in this Section shall be followed only where the lease or sublease proposed to be transferred is either (i) one solely for the development and production of solid minerals or (ii) one under which solid minerals have been developed or produced at any time during the three years next preceding the proposed transfer. The procedures set forth in this Section shall be followed irrespective of the form of the proposed transfer, and shall be followed if the transfer is proposed to be effected by way of sale, assignment, or sublease or by the acquisition, directly or indirectly, whether by merger or otherwise, of the beneficial ownership of any class of equity securities of a corporate entity which is either (i) the lessee or sublessee of a lease solely for the development and production of solid minerals or (ii) the entity which has as its principal business the development and production of solid minerals, provided, however, that a transfer for purposes of this Section shall not be deemed to occur (i) by the giving of a mortgage or other security interest in a lease or sublease or (ii) by the acquisition of less than ten percent of any class of equity securities of a corporate entity or (iii) when the proposed transfer covers only minerals other than solid minerals.

C. When a transfer is proposed under the circumstances described in Subsection B hereof, the proposed transferee shall first make application on forms to be prescribed by the secretary of the Department of Natural Resources pursuant to regulation. Such regulations shall require at a minimum, detailed information concerning the competence and integrity of the proposed transferee, including its financial and performance capabilities, as these bear upon its ability to perform all obligations under the lease or sublease in such a manner as not to adversely affect the public interest of the state as respects its natural resources, including potential economic and physical waste and development of such resources, or both. All applications shall be accompanied by a fee of one hundred dollars and a bond to secure payment by the applicant of the actual costs of any investigation or hearing hereunder.

D.(1) Prior to any action by the board on any such application, the secretary of the Department of Natural Resources shall conduct a hearing on the application, which shall be conducted as expeditiously as practicable consistent with developing a full factual record. The seller, assignor, or sublessor of the lease or sublease or the corporate entity whose stock the transferee proposes to acquire under the circumstances described in Subsection B hereof shall be a necessary party to any hearing hereunder, and to any investigation or other proceedings had in connection therewith.

(2) In advance of any such hearing, the secretary of the Department of Natural Resources shall have the same powers as are conferred upon the commissioner of conservation by R.S. 30:909 to investigate, receive written statements, administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any books, papers, correspondence, memoranda, contracts, agreements, or other records or documents; and any party to any such hearing shall have the right to take the testimony of any witness and to compel any witness to appear and depose and to produce books, papers, correspondence, memoranda, contracts and agreements, or other records or documents, on the same terms as are contained in R.S. 30:909.

(3) Except as otherwise provided herein, the hearing required hereby shall be conducted in accordance with and pursuant to the provisions of Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950 and such regulations as the secretary of the Department of Resources may issue hereunder.

(4) Promptly after the conclusion of the hearing, the secretary of the Department of Natural Resources shall prepare written findings of fact and a recommended decision on the application. He shall transmit these to the State Mineral and Energy Board together with a certified copy of the hearing record. After giving due consideration to whether the evidence establishes that the proposed transferee is competent and otherwise qualified to perform all of the obligations under the lease or sublease in such a manner as not to adversely affect the public interest of the state as respects its natural resources, the State Mineral and Energy Board shall issue a written decision granting or denying the application in whole or in part or upon such conditions as it may deem appropriate.

(5) An appeal may be taken from any final order of the State Mineral and Energy Board under this Section only by a party to the hearing required herein in accordance with R.S. 49:964 and 965.

(6) Anything herein to the contrary notwithstanding, the secretary of the Department of Natural Resources may transmit a recommended decision to the State Mineral and Energy Board without first conducting an investigation or holding a hearing if (i) all necessary parties to the hearing file affidavits with the secretary of the Department of Natural Resources attesting their belief that there are no substantial issues requiring an investigation or hearing and (ii) the secretary independently determines that there are no substantial issues requiring an investigation or hearing.

E. The secretary of the Department of Natural Resources shall have authority to issue all necessary or appropriate regulations to implement this Section.

F. Whenever it appears to the State Mineral and Energy Board or the secretary of the Department of Natural Resources that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of this Section, the secretary of Department of Natural Resources may investigate and issue orders and notices. In addition to all other remedies, the State Mineral and Energy Board or the secretary of the Department of Natural Resources may bring an action in any court of competent jurisdiction in the name and on behalf of this state against any person or persons participating in or about to participate in a violation of this Section, to enforce compliance with this Section, or enjoin any action in violation of this Section.

G. No transfer in violation of any provision of this Section shall be valid.

H. Any person who wilfully violates this Section or who wilfully makes any false statement in an application, investigation or hearing conducted hereunder, may be imprisoned for a period not to exceed one year, or fined an amount not to exceed five thousand dollars, or both.

Added by Acts 1979, No. 296, §1, eff. July 10, 1979; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:144 - Sale of royalties in-kind to small refiners

§144. Sale of royalties in-kind to small refiners

A. On or before December 31, 1979, the secretary of the Department of Natural Resources shall submit to the State Mineral and Energy Board for implementation a regulatory program for the sale and/or processing of in-kind crude oil royalties to refiners in the state and procedures for the sale and/or processing, delivery, and use of royalty crude oil, which at a minimum include the following:

(1) Provisions to assure that the sale shall not be made to any Louisiana refiner who may not legally condition product sales upon the right of the State to exercise a right of first refusal to any product refined from royalty crude and to give first priority to Louisiana customers in the usual course of sale of end products. A "Louisiana refiner" shall be a Louisiana business entity having its principal place of business in the State of Louisiana.

(2) Provisions which assure a first priority of available supply to refiners with capability to refine typical South Louisiana light, sweet type crude, having a sulphur content of five-tenths or less, and refiners with facilities for the distillation of methanol or ethanol, suitable for blending with gasoline to produce a motor fuel, at least fifty percent of which methanol or ethanol is to be derived from agricultural products produced in Louisiana.

(3) Provisions which assure that qualified refiners have adequate facilities to receive crude by water, pipe, or truck and own or have contractual rights to adequate storage facilities to assure continuity of operations.

(4) Provisions which assure the disclosure of all information relevant to a determination that the refiner has a genuine need for a portion of the state's royalty crude.

(5) Provisions which limit the volume of royalty crude available to any one refiner to no more than seventy-five hundred barrels per day.

(6) Provisions which assure that to the extent permitted by state or federal law the state receives not less than the fair market value for the royalty crude.

(7) Provisions which condition any sales and/or processing upon the right of the state to exercise a right of first refusal to any product refined from royalty crude, and which also requires refiners to give first priority to Louisiana customers in the usual course of sale of end products.

(8) Provisions which prohibit the exchange or resale of any royalty crude without consent of the state and fix penalties of not less than ten thousand dollars per day of violation thereof.

(9) Provisions for the assessment of a fee of not more than twenty cents per barrel in the event of sales to cover costs of administration, and reasonable bond or other acceptable financial assurance which will guarantee good and faithful performance of obligation by small refiners.

(10) Such additional provisions as may be deemed necessary to protect the interests of the state and assure a fair and equitable allocation of the state's royalty crude supply.

(11) Provisions which assure that no gasoline or diesel end product from such crude shall be sold for the ultimate purpose of retail sale outside of the State of Louisiana.

B. Prior to submitting the program to the State Mineral and Energy Board for implementation, the secretary shall present the proposed program to the House Committee on Natural Resources and Environment and Senate Committee on Natural Resources, meeting jointly, for approval thereof. Within thirty days after receipt of the program from the secretary, the mineral board shall initiate rulemaking procedures thereon in compliance with R.S. 49:951 et seq.

C. Notwithstanding the provisions of R.S. 30:142F, public bidding shall not be required for the sale and/or processing of royalty crude oil pursuant to this Section, so long as price controls remain in effect; provided that in the event supplies of royalty crude remain available after allocation of the seventy-five hundred barrel per day maximum allowed under this Section to all interested refiners, the volumes so remaining shall be made available to the refiners pursuant to public bidding therefor, contingent upon interruption of delivery of such excess supply to accommodate any qualified refiner not receiving the maximum allocation permitted herein and capable of taking delivery of additional volumes which are available.

Added by Acts 1979, No. 592, §1; Acts 2008, No. 580, §2; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:145 - ALLOCATION OF ROYALTIES TO PARISHES

SUBPART A-1. ALLOCATION OF ROYALTIES TO PARISHES

§145. Distribution of mineral royalties to parishes

Effective January 1, 1975, and in accordance with the provisions of Article VII, Section 4(E) of the Louisiana Constitution of 1974, the state treasurer of the state of Louisiana is hereby authorized and directed to remit an amount equal to one-tenth of the royalties accruing to the state in each month from mineral leases on state owned lands, lake and river beds, and other water bottoms belonging to the state or the title to which is in the public for mineral development to the governing authority of the parish in which severance or production occurs. In the calendar year beginning January 1, 1975 and thereafter, the distribution of the aforesaid royalties to the parish shall be made by the state treasurer on the twentieth day after the last day of every third month. Notwithstanding the provisions of the preceding sentences, so long as any bonds issued by a parish payable from a pledge and dedication of moneys deposited in the Royalty Road Fund established by Article IV, Section 2, of the Louisiana Constitution of 1921 (the "Royalty Road Fund") or additional bonds hereafter issued on a parity therewith remain outstanding, or until irrevocable provision is made for their payment in principal and interest, the state treasurer, prior to remitting any such royalty payments directly to the parish in any calendar year shall make all payments required for debt servicing by the resolutions or other instruments providing for the issuance of such bonds in that calendar year.

Added by Acts 1975, 1st Ex.Sess., No. 29, §1, eff. Feb. 20, 1975.



RS 30:146 - Transfer of funds

§146. Transfer of funds

The state treasurer is hereby authorized and directed to transfer to the governing authority of the respective parishes in this state on or before March 31, 1975, those sums of money credited to said parishes and being held on deposit on December 31, 1974, in the Royalty Road Fund and moneys on account with the state treasurer on December 31, 1974, consisting of the unexpended and unencumbered proceeds from the sale of any bonds heretofore issued by a parish and which are secured by a pledge of moneys in the Royalty Road Fund, other than moneys in any funds dedicated to or held for the payment of any outstanding bonds or committed to the payment of any other contractual obligations. If the above funds are encumbered on December 31, 1974, and subsequently become unencumbered, the state treasurer shall transfer said funds to the parish for whose account they are held, to be used in the manner provided by law and in accordance with the requirements of any resolutions heretofore adopted in connection with the issuance and sale of such bonds.

Added by Acts 1975, 1st Ex.Sess., No. 29, §1, eff. Feb. 20, 1975.



RS 30:147 - Bonds of the parish

§147. Bonds of the parish

A. The governing authority of any parish, with the approval of the State Bond Commission, is hereby authorized to fund into bonds of said parish its portion of the royalties which are credited or distributed to it pursuant to the provisions of Article VII, Section 4(E) of the Louisiana Constitution of 1974 and this Subpart. The bonds may be issued for any lawful purpose of the parish, may be general or limited obligations of the parish issuing them and shall run for a period of not to exceed twenty years from the date of issuance of the bonds. Said bonds shall be issued pursuant to a resolution adopted by the parish governing authority and shall have such maturities and bear such interest as may be determined and fixed by the parish governing authority which, in no event, shall exceed eight per cent per annum. They shall be payable in principal and interest at such place or places and at such time or times as the governing authority prescribes. The bonds shall be callable on such terms and in such manner as the governing authority fixes and shall be issued in the denomination of one thousand dollars or an integral multiple thereof, as determined by the governing authority. They may be registered or payable to bearer, in the discretion of the governing authority. The bonds shall be sold to the highest bidder at public sale after advertisement by the governing authority one time at least seven days prior to the date fixed for the reception of bids in a newspaper published in the parish and in a newspaper of general circulation or other periodical containing a section devoted to municipal bond matters published in New Orleans, Chicago or New York, reserving to the governing authority the right to reject any and all bids.

B. So long as any of the bonds issued hereunder are outstanding, the minimum royalties to be stipulated in any mineral lease or leases of lands belonging to the state, or the title to which is in the state for mineral development, shall never be less than the minimum provided for on February 20, 1975, by R.S. 30:127, and the state shall not enter into any agreements for the lease or use of any state lands for mineral purposes under any stipulation for a less minimum royalty than that so provided. So long as any of the bonds issued hereunder are outstanding, the percentage of the royalties received by the state and hereinabove required to be credited or distributed to the parish pursuant to the provisions of the Louisiana Constitution of 1974 and this Subpart shall be collected, deposited and allocated as hereinabove required, such percentage shall not be reduced, and the moneys thus credited or distributed to said parish shall primarily be dedicated to the retirement of said bonds and the interest thereon and shall be so applied.

C. All bonds issued under authority of this Subpart shall be signed by the president and by the secretary of the parish governing authority issuing them, one of which signatures may be a facsimile, under the seal of the parish, and any interest coupons attached to said bonds shall be signed by the facsimile signatures of these officers. Any such bonds may be issued and delivered, notwithstanding that one or more of the officers signing such bonds or the officer or officers whose facsimile signature or signatures may be on the coupons shall have ceased to be such officer or officers at the time such bonds shall actually have been delivered.

D. The parish may authorize the issuance of refunding bonds of the parish for the purpose of refunding outstanding bonds issued pursuant to this Subpart. Such refunding bonds may either be sold and the proceeds applied to or deposited in escrow for the retirement of the outstanding bonds or may be delivered in exchange for the outstanding bonds. The refunding bonds shall be authorized in all respects as original bonds are herein required to be authorized, and the parish, in authorizing the refunding bonds, shall provide for the security of the bonds, the sources from which the bonds are to be paid and for the rights of the holders thereof in all respects as herein provided for other bonds issued under authority of this Subpart.

E. Any resolution authorizing the issuance of bonds under this Subpart shall be published one time in the official journal of the parish, as required by Subsection A of this section, with the resultant effect of incontestability as provided in Paragraph B of Section 35 of Article VI of the Louisiana Constitution of 1974. All bonds issued by virtue hereof shall be and are hereby declared to have the qualities of negotiable paper under the Law Merchant and shall not be invalid for any irregularity or defect in the proceedings for the issue and sale thereof, and shall be incontestable in the hands of bona fide purchasers or holders thereof. Said bonds and the income thereof shall be exempt from all taxation in the State of Louisiana. No proceedings in respect to the issuance of any such bonds shall be necessary, except such as are contemplated by this Subpart.

Added by Acts 1975, 1st Ex.Sess., No. 29, §1, eff. Feb. 20, 1975.



RS 30:148.1 - Lessor defined

SUBPART A-2. LEASES WITH RIGHT TO ERECT

STORAGE AND TRANSPORTATION FACILITIES

§148.1. Lessor defined

For the purposes of this Subpart the term "lessor" shall refer to and include the State Mineral and Energy Board, any school district, levee district, drainage district, municipal or parochial subdivision of this state, any penal or charitable institution, any state university or college, and any other unit or institution deriving its authority and powers from the sovereignty of the state.

Acts 1995, No. 88, §1, eff. June 12, 1995; Acts 2008, No. 315, §1; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:148.2 - Lands which may be leased

§148.2. Lands which may be leased

A. Any lessor may, through its governing authority, lease any lands of which the lessor has title, custody, or possession, and the State Mineral and Energy Board may lease lands, bodies of any lakes, bays or coves, sea, arms of the sea, or other navigable waters and beds thereof belonging to the state or the title to which is in the public:

(1) For the purpose of granting to the lessee the right to erect and use on the surface of the leased premises tanks and facilities for the receipt, storage, withdrawal, transportation, and shipment of oil, natural gas, liquid or liquified hydrocarbons, carbon dioxide, goods, wares, and merchandise, and for other purposes necessary or incidental thereto, including the construction of houses for employees, warehouses, pipelines, separation and dehydration facilities, pump stations, compressor stations, loading stations, wharves, and docks.

(2) For the purpose of injection, storage, transportation, shipment, and withdrawal of oil, natural gas, liquid hydrocarbons, or carbon dioxide in any underground reservoir lying beneath such lands or water bodies, and beds thereof, and for other purposes necessary or incidental thereto, including drilling of any wells for injection, storage, or withdrawal of such product stored in such underground reservoir and the construction of houses for employees, warehouses, pipelines, separation and dehydration facilities, compressor stations, pump stations, loading stations, wharves, and docks.

(3) For the purpose of making and using caverns in salt domes lying beneath such lands or water bodies, and beds thereof, for the injection, storage, transportation, shipment, and withdrawal of oil, natural gas, liquid hydrocarbons, or carbon dioxide and for other purposes necessary or incidental thereto, including drilling of any wells for making such caverns and for injecting, storing, and withdrawing of such product in such caverns and the construction and maintenance of facilities for housing employees, pipelines, separation and dehydration facilities, compressor stations, pump stations, loading stations, wharves, and docks.

B. In addition, where otherwise consistent with the provisions of this Subpart as applied to leased premises, the State Mineral and Energy Board may grant surface or subsurface agreements for the right to erect and use on unleased premises such facilities and equipment.

Acts 1995, No. 88, §1, eff. June 12, 1995; Acts 1997, No. 180, §1; Acts 2004, No. 104, §1, eff. May 28, 2004; Acts 2008, No. 315, §1; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:148.3 - Application for lease

§148.3. Application for lease

Any person, firm, or corporation desiring to lease any land or bodies of any lakes, bays or coves, sea, arms of the sea, or other navigable waters and beds thereof under the provisions of this Subpart shall present to the lessor a written application, together with a cash deposit of fifty dollars. The application shall set forth the name, current physical address, telephone number, e-mail address, and contact person of the applicant, a reasonably definite legal description of the location in the form required by the lessor, the amount of acreage that the applicant desires to lease, and a request that the acreage described therein be leased to the applicant under the provisions of this Subpart. The application shall be held confidential by the lessor until advertisement. Applications shall be mailed or delivered to the lessor at its official office or business domicile or submitted by such other means as may be authorized by the lessor. The deposit of fifty dollars shall be returned to the applicant if he makes an unsuccessful bid after a sum sufficient to pay the advertising costs have been deducted.

Acts 1995, No. 88, §1, eff. June 12, 1995; Acts 2008, No. 315, §1.



RS 30:148.4 - Advertisement

§148.4. Advertisement

A.(1) Upon receipt of application for the lease, accompanied by deposit, the lessor shall publish an advertisement in the official journal of the parish wherein the land and bodies of lakes, bays or coves, sea, arms of the sea, or other navigable waters and beds thereof are located. The advertisement must appear not more than sixty days prior to the date for the opening of bids and at least once a week during three consecutive weeks within those sixty days and shall set forth therein a legal description of the land or water bodies and beds thereof to be leased, the time when and the place where bids therefor will be received and publicly opened, whether the bid must be for the whole or may be for any particularly described portion of the land or water bodies and beds thereof advertised, any particular minimum consideration deemed by the lessor in its best interest, and such other requirements or information as the lessor may deem necessary. If the lands or bodies of lakes, bays or coves, sea, arms of the sea, or other navigable waters and beds thereof are situated in two or more parishes, the advertisement shall be published in the official journal for each of the parishes in which a part of such lands or water bodies may be located.

(2) In addition to Paragraph (1) of this Subsection, the applicant shall provide notice by regular or certified mail of the application for the lease to any residence or business located within one-half mile of the land and bodies of lakes, bays, or coves, sea, arms of the sea, or other navigable waters and beds to be leased.

B. Upon receipt of an application for a lease under the provisions of this Subpart, the lessor shall provide notification of such to the Department of Wildlife and Fisheries.

Acts 1995, No. 88, §1, eff. June 12, 1995; Acts 2008, No. 315, §1.



RS 30:148.5 - Submission and opening of bids; execution of leases

§148.5. Submission and opening of bids; execution of leases

A. Sealed bids shall be mailed or delivered to the lessor at the time and place designated in the advertisement and shall be held confidential by the lessor.

B. On the date and at the time and place advertised, the bids shall be publicly opened by the lessor. The lessor may accept the bid or bids submitted that are determined to be the most advantageous to the lessor and may execute any lease granted under such terms and conditions as it may deem proper in accordance with the provisions of this Subpart. The lessor, however, shall have the right to reject all bids in its sole discretion. All leases signed by the lessor or by the lessor's duly authorized representative shall be executed in as many copies as may be necessary to meet the following requirements: one copy shall be furnished to the lessee; one copy shall be furnished to the Department of Wildlife and Fisheries; one copy shall be recorded in the conveyance records of the parish or parishes wherein the land or water bodies lie; and one copy shall be retained in the records of the lessor.

Acts 1995, No. 88, §1, eff. June 12, 1995; Acts 2008, No. 315, §1.



RS 30:148.6 - Restrictions on area; term; consideration

§148.6. Restrictions on area; term; consideration

A. No lease shall cover an area larger than six hundred forty acres, provided, however, a lease for the underground storage of oil, natural gas, liquid hydrocarbons, or carbon dioxide in an underground reservoir shall be limited only by the extent of the underground storage reservoir beneath the lands or water bodies and beds leased. All leases shall be for a term which may be determined by the lessor and advertised as such, but not exceeding twenty-five years. A lease may also provide to lessees an option to renew and extend the lease, or for a renewal and extension subject to approval by the lessor, upon such terms and conditions as may be advertised and stipulated in the lease, so long as the total of any such options, or renewals or extension do not exceed an additional period of twenty-five years. The lease shall grant to the lessee the right to remove from the leased premises at any time during the life of the lease any and all property placed thereon by the lessee.

B. All leases executed under the provisions of this Subpart shall provide for reasonable consideration as set forth in the advertisement, which may include, among other consideration, any one or combination of the following: bonus, rental, or consideration for injection or withdrawal of stored product.

C. Any contract entered into for the lease of state lands for any purpose shall require that access by the public to public waterways through the state lands covered by the lease shall be maintained and preserved for the public by the lessee. The provisions of this Section shall not prohibit the secretary of the agency having control over the property from restricting access to public waterways if he determines that a danger to the public welfare exists. The provisions of this Section shall not apply in cases involving title disputes.

Acts 1995, No. 88, §1, eff. June 12, 1995; Acts 1999, No. 1142, §1; Acts 2008, No. 315, §1.



RS 30:148.7 - Supervision of leases

§148.7. Supervision of leases

The lessor shall have full supervision of leases to see that the terms and stipulations thereof are complied with and may take any appropriate action, and file any suit to protect the interest of the lessor, or annul any lease for sufficient cause.

Acts 1995, No. 88, §1, eff. June 12, 1995.



RS 30:148.8 - Oil, gas and mineral rights not affected; exceptions

§148.8. Oil, gas, and mineral rights not affected; exceptions

Nothing in this Subpart is intended to authorize the leasing of lands or bodies of lakes, bays or coves, sea, arms of the sea, or other navigable waters and beds thereof for the exploration and development of same for the production of oil, gas, sulphur, or other minerals, provided, however, such absence of authorization shall not be construed as prohibiting drilling for the purpose of injection, storage, or withdrawal of any stored oil, natural gas, liquid hydrocarbons, or carbon dioxide into or from any underground reservoirs or salt dome caverns, or the drilling of wells for the purpose of making caverns in salt domes covered by any lease granted pursuant to the provisions of this Subpart. Such absence of authorization shall not be construed to prohibit the production of any oil, natural gas, or liquid hydrocarbons which may remain in a partially depleted underground reservoir determined by the commissioner of conservation of the state of Louisiana to be suitable for use as an underground storage reservoir in accordance with the provisions of this Title.

Acts 1995, No. 88, §1, eff. June 12, 1995; Acts 2008, No. 315, §1.



RS 30:148.9 - Oil; natural gas; liquid hydrocarbons; carbon dioxide; lease for underground storage

§148.9. Oil; natural gas; liquid hydrocarbons; carbon dioxide; lease for underground storage

A. Any lease for the underground storage of oil, natural gas, liquid hydrocarbons, or carbon dioxide granted pursuant to the provisions of this Subpart shall be granted conditionally and shall not be final until the following conditions are met:

(1) Lessee shall request a public hearing with the commissioner of conservation within sixty days after the conditional award of such lease.

(2) After the public hearing is held, the lessee shall obtain an order from the commissioner of conservation finding that the proposed project is in the public interest.

B. Any lease granted hereunder shall be subject to the provisions of R.S. 30:18, 22, and 23, Statewide Order No. 29-M (LAC 43:XVII.Chapter 3), and Statewide Order No. 29-N-1 (LAC 43:XVII.Chapter 1), as applicable.

(1)-(3) Repealed by Acts 2008, No. 315, §2.

Acts 1995, No. 88, §1, eff. June 12, 1995; Acts 2008, No. 315, §§1, 2; Acts 2013, No. 367, §1, eff. June 12, 2013.



RS 30:150 - Louisiana Royalty Relief Dry Hole Credit Program; requirements; conditions; limitations; expiration

SUBPART A-3. LOUISIANA ROYALTY RELIEF

DRY HOLE CREDIT PROGRAM

§150. Louisiana Royalty Relief Dry Hole Credit Program; requirements; conditions; limitations; expiration

A. Notwithstanding any other provision of law to the contrary, the Department of Natural Resources may by rule provide a dry hole credit program as set forth in this Section for certain drilling in mineral leases on state-owned lands or state-owned water bottoms in the coastal zone, as defined in R.S. 49:214.24.

B. The requirements for the royalty relief dry hole credit are as follows:

(1) Drilling of a well qualified to earn a dry hole credit must have started on or after July 1, 2005.

(2) The well must be drilled on state-owned lands or state-owned water bottoms in the coastal zone, as defined in R.S. 49:214.24, pursuant to a mineral lease with the state.

(3) The well must be drilled to a depth of greater than 19,999 feet true vertical depth.

(4) The well must reach the target qualifying depth, be logged by suitable geophysical techniques for presentation to and verification by the office of mineral resources, and not be commercially productive of oil or gas.

(5) The geophysical well information for the dry hole is released to the office of mineral resources for public use.

(6) Other than state income tax credit, a state tax credit or royalty modification is not otherwise available or is not claimed for the well, or is surrendered and canceled retroactively to the beginning of such credit or royalty modification if a dry hole credit is claimed.

(7) The dry hole well records and reports shall at all times be open to inspection and audit by the Department of Natural Resources.

(8) The royalty relief dry hole credit is available and taken subject to, and in compliance with, the provisions of this Section.

(9) The royalty relief dry hole credit is applied for and obtained prior to June 30, 2009.

C.(1) The royalty relief dry hole credit shall be in the form of a deduction from future royalty payments due to the state on production derived from depths of greater than nineteen thousand nine hundred and ninety-nine feet true vertical depth from any new well drilled on state-owned lands or state-owned water bottoms in the coastal zone, as defined in R.S. 49:214.24, subsequent to the dry hole for which drilling commences on or after July 1, 2005. The deduction shall be the lesser of: (a) five billion cubic feet of natural gas production, or (b) fifty percent of the cost of the dry hole well. The cost of the dry hole well shall be calculated and determined in accordance with rules, methods and procedures adopted by the State Mineral and Energy Board. The royalty relief shall be prorated over a thirty-six month period, provided that the net royalty payments to the state shall not be less than the minimum required by R.S. 30:127. If application of the credit would result in payments less than that required by R.S. 30:127, the office of mineral resources may extend the royalty relief credit for an additional period of up to twenty-four months to allow full use of the credit, up to a total of sixty months.

(2) The dry hole shall be proportional to the state percentage of the unit of the producing well.

(3) If the dry hole was drilled on mixed interest property, the Mineral Board shall determine the proportion of the dry hole credit to be given.

D. If a dry hole credit is offered as provided in this Section, the Department of Natural Resources, office of mineral resources, shall certify qualification for the royalty relief dry hole credit, and provide forms and procedures relative to such certification. Application and obtaining certification as a well qualified to receive the royalty relief dry hole credit must be completed prior to drilling of the qualifying well.

E. No more than a maximum total of twenty wells shall be certified by the department under the program as qualifying for royalty relief dry hole credit. On and after June 30, 2009, no well shall be eligible or certified by the department as qualifying for royalty relief dry hole credit.

F. To utilize the royalty relief dry hole credit:

(1) Application shall be made to the office of mineral resources for approval to utilize the credit and designate the royalty obligation to which the credit will be applied.

(2) The applicant shall agree to fully compensate for the adverse impacts to coastal wetlands in an amount equal to at least one hundred twenty-five percent of the habitat value of the affected wetlands, calculated in accordance with an evaluation method adopted by the Department of Natural Resources.

(3) The royalty relief dry hole credit must be utilized within four years from the date the credit is issued by the office of mineral resources , except for extensions of the credit as authorized in Subsection C herein.

G. Regardless of when obtained, all royalty relief dry hole credits authorized by this Section shall expire on June 30, 2013.

H. The Department of Natural Resources shall promulgate and adopt rules in accordance with the Administrative Procedure Act to implement the provisions of this Section if a dry hole credit program is established.

I. The provisions of this Section shall expire and terminate on June 30, 2013.

J. The provisions of this Subpart shall be known and may be cited as the Developed Resources In Louisiana (DRIL) Act of 2005.

Acts 2005, No. 298, §1, eff. June 29, 2005; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:151 - Agency" defined

SUBPART B. LEASES BY STATE AGENCIES

§151. "Agency" defined

In this Subpart the term "agency" means a levee district, drainage district, road district, school district, school board, or other board, commission, parish, municipality, state university, state college, state penal or charitable institution or agency, unit or institution of the state or subdivision thereof.



RS 30:152 - Agency lands; school boards sixteenth section lands; leases authorized

§152. Agency lands; school boards sixteenth section lands; leases authorized

A. Every agency is authorized to lease its land for the development and production of minerals. School boards are authorized to lease sixteenth section lands for the development and production of minerals.

B. The provisions of R.S. 30:148.1 through 148.7 and R.S. 47:648.1 shall not authorize the breach of any term or condition of any state agency lease applying to lands or mineral interest owned or administered by any school board.

Acts 1940, No. 162, §2; Acts 1983, No. 493, §1; Acts 1988, No. 514, §1, eff. July 8, 1988.

{{NOTE: SEE ACTS 1988, NO. 514, §3 REGARDING ACT 613.}}



RS 30:153 - Agencies may lease or administer through State Mineral and Energy Board

§153. Agencies may lease or administer through State Mineral and Energy Board

A. Any agency may by resolution direct the State Mineral and Energy Board to lease its land in the manner provided in Subpart A of this Part. The bonus money, if any, received for the lease shall be transmitted by the State Mineral and Energy Board to the agency. After the execution of the original lease, all rights and authority in connection therewith shall be vested in the agency to the same extent as if the agency had itself leased the land.

B. Upon request, the State Mineral and Energy Board may administer and manage the leases of any levee district, state university, state college, state penal or charitable institution, or agency, unit, or institution of the state. If the State Mineral and Energy Board agrees to administer and manage such leases, the parties shall enter into a cooperative endeavor agreement to accomplish this purpose.

Amended by Acts 1950, No. 290, §3; Acts 2008, No. 93, §1; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:154 - Signing of papers and disposition of funds when agency leases own lands; deposit

§154. Signing of papers and disposition of funds when agency leases own lands; deposit

A. When an agency chooses not to avail itself of the provisions of R.S. 30:153 but leases its own lands, the agency shall sign all necessary or customary division orders or other documents incident to the production and sale of products under the lease.

B. When an agency leases its own lands it shall receive and receipt for all sums accruing to it and shall deposit these funds to its account.

C. In all cases where sixteenth section or school indemnity lands are leased, either by the State Mineral and Energy Board or the school board, all funds realized from these leases shall be paid to the school board of the parish where the lands are situated and credited to the current school fund of that parish, except that in the case of school indemnity lands, the lease shall be made by the State Mineral and Energy Board only and the funds credited to the parish school board entitled thereto.

D.(1) In all cases where title to land exclusive of sixteenth section or school indemnity lands has been acquired by a school board for the benefit of a particular school or school district by grant or purchase without the incurring of any obligation, including but not limited to bonded indebtedness, by the residents of such school district, funds realized from a lease of such lands by either the school board or the mineral board, shall be paid to the school board. The school board shall have the option of either crediting all or part of these funds to either a special account to be applied to the uses of the particular school or school system for whose benefit the grant or purchase was made, or of crediting all or any part of such funds to the general fund of the school board to be used for purposes for which such fund may be used.

(2) In all cases where the acquisition of such lands involves the incurring of an obligation, including but not limited to bonded indebtedness, by the residents of a particular school district, the board shall have the same option as provided in R.S. 30:154(D)(1); however, if no other funds, including the tax revenues of such district, are available to pay such obligation, then the school board shall use all funds from such leases necessary to pay the obligation incurred to acquire such lands.

(3) If the particular school or school district specified in the grant no longer exists, the funds shall be placed in the general fund of the school board.

E. Deposit that may be required to be submitted with each bid shall be in the form of certified check, cashier's check or bank money order.

Amended by Acts 1952, No. 353, §1; Acts 1973, No. 123, §1; Acts 1983, No. 219, §1, eff. June 24, 1983; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:155 - Alternative procedures

§155. Alternative procedures

If an agency does not avail itself of the provisions of R.S. 30:153, it may lease its lands for mineral purposes on its own motion, or on written application, by advertising and letting in the manner provided by this Subpart, subject however to approval of the State Mineral and Energy Board as provided in R.S. 30:158.

Amended by Acts 1975, No. 687, §1; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:156 - Procedure when agency leases its own lands

§156. Procedure when agency leases its own lands

A person desiring to lease from a state agency shall make application with deposit to the agency in the same manner as is set forth in R.S. 30:125 for application with deposit to the mineral board. The agency shall itself advertise, receive bids at its domicile, and lease in the same manner and subject to the same restrictions applicable to leases by the State Mineral and Energy Board under R.S. 30:126 and 127. The agency has the same powers over leases granted by it as are granted the State Mineral and Energy Board in R.S. 30:129.

Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:157 - Repealed by Acts 1950, No. 292, 1

§157. Repealed by Acts 1950, No. 292, §1



RS 30:158 - Approval of lease by board

§158. Approval of lease by board

No lease executed under the authority of this Subpart shall be valid unless the agency obtains its approval by the State Mineral and Energy Board. The authority of the State Mineral and Energy Board shall be ministerial with regard to whether or not the agency has correctly followed the procedural steps in granting the lease in question, and discretionary with regard to whether or not the terms of the agency lease are in the best interest of the agency and the public which it serves. A lease made under the provisions of this Subpart which is not approved by the State Mineral and Energy Board and countersigned by the duly authorized officer of that body is null and void.

Acts 2005, No. 449, §1, eff. July 11, 2005; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:159 - State banks in liquidation, leases subject to approval, how

§159. State banks in liquidation, leases subject to approval, how

All mineral leases entered into by state banks in liquidation shall be subject to the approval of the State Mineral and Energy Board and of the district court having jurisdiction of the liquidations.

Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:171 - State departments and agencies; permits to lessees for directional drilling; permits to erect structures, etc.

SUBPART C. LEASES BY STATE AGENCIES;

GENERAL PROVISIONS

§171. State departments and agencies; permits to lessees for directional drilling; permits to erect structures, etc.

Any department or agency of the state may grant on lands of which it has title, custody, or possession:

(1) A permit, lease, or servitude to engage in directional drilling in search of minerals underlying adjacent water bodies. Directional drilling is drilling deviating from the vertical plane.

(2) A permit, lease, or servitude to erect structures and enjoy all privileges on the lands necessary or convenient in the development and transporting of minerals underlying adjacent water bodies.

The five year limitation of R.S. 41:1217 shall not apply to these grants.

No grantee shall exercise any rights without first obtaining a valid mineral lease of the adjacent water bottoms.



RS 30:172 - Lessees may construct breakwaters, etc.

§172. Lessees may construct breakwaters, etc.

Any person holding or acquiring a lease from the state for the development and production of minerals from lands including water bottoms belonging to the state, shall be authorized, in the conduct of the operations under the lease, to build, install and exclusively control, upon the shores, banks or water bottoms covered by the lease, breakwaters, platforms, fills, islands, (through excavation, pumping process or otherwise) and other constructions and facilities that he may find necessary or convenient for the exploitation, production, storing, treating, processing, refining, conveying, transporting and marketing of minerals produced under such lease and under leases covering other lands in the vicinity. Should any island or fill be made within navigable waters, a permit shall first be secured from the Register of the State Land Office and approved by the commissioner of conservation.

Amended by Acts 1950, No. 74, §1.



RS 30:173 - Private rights not to be affected; United States government, permission of

§173. Private rights not to be affected; United States government, permission of

Existing private rights shall not be affected in any way by the rights granted in R.S. 30:171. Permission must be obtained from the United States government to construct works in navigable waters.



RS 30:174 - To 178 Repealed by Acts 1962, No. 9, 9.

§174. §§174 to 178 Repealed by Acts 1962, No. 9, §9.



RS 30:179.1 - To 179.7 Repealed by Acts 1964, No. 311, 6

§179.1. §§179.1 to 179.7 Repealed by Acts 1964, No. 311, §6



RS 30:179.8 - To 179.10 [Blank]

§179.8. §§179.8 to 179.10 [Blank]



RS 30:179.11 - Authorization to enter into agreements during controversy relating to submerged lands

§179.11. Authorization to enter into agreements during controversy relating to submerged lands

In regard to the controversy between the United States and the state of Louisiana as to whether any portion of any submerged land is owned and controlled by the state of Louisiana under the provisions of the Submerged Lands Act (43 U.S.C.A. §1301 et seq.) (Public Law 31, 83rd Congress; 67 Stat. 29), or whether such lands are owned and controlled by the United States under the provisions of the Outer Continental Shelf Lands Act (43 U.S.C.A. §1301 et seq) (Public Law 212, 83 Congress; 67 State. 462), or any amendment or revision thereof, the State Mineral and Energy Board is authorized, with the concurrence and approval of the Governor, to negotiate and enter into agreements for and on behalf of the state of Louisiana, with any lessee or future lessee of the state of Louisiana, to negotiate and enter into tentative agreements or stipulations with the United States, or any present or future grantee or lessee of the United States, respecting the ownership and boundaries of such lands and operations under any mineral lease on any other sums payable thereunder, including withdrawals from such deposits in escrow or impoundment, pending the settlement or adjudication of the controversy. Payments or deposits made pursuant to any such agreement shall be considered as being in compliance with the terms of the applicable lease. Upon the final settlement or adjudications of such controversy, all sums so impounded shall be paid to the parties entitled thereto. Any sums finally determined to be payable to the state of Louisiana shall be deposited with the proper state agency in accordance with the constitution and laws of this state.

Acts 1964, No. 311, §1; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:179.12 - Ratification by legislature of any final agreements or stipulations

§179.12. Ratification by legislature of any final agreements or stipulations

No final agreement or stipulation negotiated with the United States by the State Mineral and Energy Board with the concurrence and approval of the governor, respecting the ownership and boundary of such lands, which changes or modifies the historic seaward boundary of the state of Louisiana as established by Act 33 of 1954 (R.S. 49:1), or which leases to the United States any part of the bonuses, rents, royalties and other sums heretofore or hereafter deposited in escrow or impoundment under the provisions of the Interim Agreement of October 12, 1956, between the United State and the state of Louisiana, shall be binding on the state of Louisiana until such agreement or stipulation shall have been ratified by a majority vote of both Houses of the Louisiana Legislature.

Acts 1964, No. 311, §2; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:179.13 - Necessity for payment prior to ratification

§179.13. Necessity for payment prior to ratification

No agreement provided for in R.S. 30:179.11 shall be construed or considered as a ratification by the state of Louisiana of any mineral lease covered by such agreement unless the lessee shall, within ninety days after final settlement or adjudication of any such controversy, pay to the state of Louisiana, in addition to the funds deposited in escrow, any and all bonuses, rentals, royalties and other considerations due and payable under the terms of the said lease agreement and not theretofore paid to the state of Louisiana. The state of Louisiana, through the same authorities hereinabove set forth, shall, on receipt of such payments, enter into a ratification agreement with the said lessee or, at its option, execute a new lease agreement in favor of the lessee on the state form then currently in use, but containing the same expiration date, rental and royalty provisions and drilling obligations as those contained in the original lease contract; provided, that the terms and conditions of the lease and of the escrow agreement referred to in R.S. 30:179.11 have been fully complied with. Nothing herein contained shall prejudice the rights of the state in the event that the lessee shall fail to make payment of the bonuses, rentals, royalties and other considerations which may be due and payable to the state of Louisiana as provided in this Section.

Acts 1964, No. 311, §3.



RS 30:179.14 - Prior agreements not affected

§179.14. Prior agreements not affected

No provision of R.S. 30:179.11 to 30:179.14 shall be construed to impair any obligation of any agreement made and entered into within the authority and pursuant to the provisions either of Act 38 of 1956 or 352 of 1958, or Act 9 of 1962, and any such agreement made pursuant to and within the authority of any of said Acts is hereby ratified, validated and confirmed.

Acts 1964, No. 311, §4.



RS 30:181 - To 185 Repealed by Acts 1960, No. 358, 1, effective July 8, 1960

PART III. LEASES ON LAND OWNED IN INDIVISION

BY FIVE HUNDRED OR MORE PERSONS

§181. §§181 to 185 Repealed by Acts 1960, No. 358, §1, effective July 8, 1960



RS 30:186 - Distribution of funds

§186. Distribution of funds

A. Within a reasonable time after the receipt of any funds received under or on account of any such oil, gas or other mineral lease as rental, bonus, royalty or otherwise, the State Mineral and Energy Board shall deposit in the registry of the district court having jurisdiction in the parish wherein said property is situated in more than one parish, then in the registry of any district court having jurisdiction over any parish wherein a part of said immovable property is situated, all of the funds so received, less and except sums authorized to be deducted by the mineral board under R.S. 30:188, and shall thereafter be relieved of all liability for the payment of such funds upon complying with the requirements of R.S. 30:187.

B. Any such funds that the State Mineral and Energy Board presently possesses shall be deposited in the registry of the court as set out in Subsection A of this Section within a reasonable time after July 8, 1960.

Acts 1952, No. 513, §6. Amended by Acts 1960, No. 358, §1; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:187 - Judicial procedure

§187. Judicial procedure

The State Mineral and Energy Board shall present to the said district court having jurisdiction an application drawn in the usual form of a petition in a civil case and said petition shall contain (a) the name and domicile of the applicant (b) a full and complete account of how the applicant came into possession of the funds deposited and (c) the list of co-owners required and described in R.S. 30:185. However, applicant may add any list of owners which were not included in the original application on behalf of any claimant received by the applicant. It shall not be a prerequisite to the filing of this petition that a dispute exists over the ownership of the funds. The State Mineral and Energy Board shall not be obligated to make any investigation of title whatsoever beyond said list furnished pursuant to R.S. 30:185. The State Mineral and Energy Board shall pray for service on all persons listed in the petition as claiming or having an interest in the funds deposited and shall pray further that all such persons named in the petition shall be cited to answer and make such claims to the funds as they may desire; and further, that all persons claiming or having an interest in such funds as they may desire; and further, that all persons claiming or having an interest in such funds, whether named in the petition or not, shall be cited by publication to answer and make such claim to the funds as they may desire. The notice by publication herein referred to shall be made six times during the sixty days immediately following the filing of the petition in the official journal of the parish in which the suit is filed and in the state official journal six times during said sixty day period. All parties however cited, whether personally or by publication, shall appear and answer the petition no later than seventy-five days from the date of the filing of the petition. The court after a full hearing shall determine the ownership of the funds and in the event the court should determine that part of the funds are owned by persons unknown, or missing, then the court shall direct that such funds be delivered to the Collector of Revenue, State of Louisiana, except that in the parish of Orleans, said funds shall be delivered to the Public Administrator thereof.

Acts 1952, No. 513, §7. Amended by Acts 1960, No. 358, §1; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:188 - Distribution of funds and administration of leases

§188. Distribution of funds and administration of leases

A. The applicant depositing the money, namely, the State Mineral and Energy Board, shall not be required to pay any costs in the proceedings. All costs of all parties plaintiff, defendant, intervener, or otherwise, to the suit, shall be paid out of the funds deposited, with preference and priority over any and all persons. However, the successful litigant for the funds deposited may recover all costs which have been paid out of the funds deposited, from the other litigant or litigants who contested his right thereto.

B. At or after the conclusion of the proceedings instituted pursuant to R.S. 30:187, the State Mineral and Energy Board may, from time to time, employ any of the following procedures or combinations thereof, to effect the distribution of funds received by virtue of leases granted under R.S. 30:184, and for the administration of such leases:

(1) The State Mineral and Energy Board may distribute such funds and administer such leases itself, either through its personnel or through persons with whom it contracts for such distribution and administration.

(2) The State Mineral and Energy Board may create one or more trusts, naming one or more persons, firms, or corporations, as trustee or trustees, and transfer to such trustees any or all of its rights and duties under any or all such leases, for the benefit of the owners of the land or interests therein. The State Mineral and Energy Board may impose such terms and conditions in the trust as it deems desirable, and, to the extent applicable and not in conflict with such terms and conditions, the Louisiana Trust Code shall thereafter govern such trust. The term of the trust may be as long as any such leases are in force and effect, and the trustee or trustees shall be responsible for the distribution of such funds and administration of such leases.

(3) The State Mineral and Energy Board, upon written notice to the court in which proceedings provided for in R.S. 30:187 have been instituted, may cause such court to distribute the funds and administer the leases. The State Mineral and Energy Board shall deposit all funds received by it in the registry of such court and shall thereafter be relieved of all responsibilities therefor. The court, in such proceedings, may appoint such experts to assist it as may be necessary, and may appoint a person as master or receiver for the purpose of performing and supervising the actual work of such distribution and administration.

C. Any agency, entity or person charged with the responsibility for distribution of such funds and administration of the leases shall be entitled to deduct from any funds received by it under any such leases an amount equal to ten per cent (10%) thereof, to defray the costs and expenses of such distribution and administration. Any court, however, shall be entitled to deduct from such funds the actual amount of expenses incurred in such proceedings, or ten per cent (10%) of such funds, whichever amount is greater. No distribution shall be made by any such agency, entity, person or Court unless the amounts so deducted and on hand are sufficient to defray the cost of such distribution. Distribution may be made to owners quarterly, annually, or at such other intervals as may be deemed to be reasonable, giving consideration to the number of owners, the amount of income, and the costs of distribution. If at the termination of the leases there remains on hand any amount so deducted and not needed to defray the costs of distribution and administration, such amount shall be distributed to the owners.

D. If at any time the lands leased should become owned by fewer than one hundred persons or anytime after July 1, 2007, the agency, entity, person, or court then having the responsibility for such distribution and administration may execute an assignment or order transferring all rights, duties, and responsibilities under such leases to such co-owners as then certified by the trust and thereafter be relieved of all such rights, duties, and responsibilities with respect to such land and leases.

Acts 1952, No. 513, §8. Amended by Acts 1960, No. 358, §1; Acts 1963, No. 120, §1; Acts 1964, Ex.Sess., No. 4, §1; Acts 2007, No. 451, §1; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:201 - EXPLORATION AND PROSPECTING

CHAPTER 3. EXPLORATION AND PROSPECTING

§201. §§201 to 203 Repealed by Acts 1977, No. 185, §1, eff. July 5, 1977



RS 30:204 - Repealed by Acts 1997, No. 294, 2.

§204. Repealed by Acts 1997, No. 294, §2.



RS 30:205 - Repealed by Acts 1992, No. 984, 18.

§205. Repealed by Acts 1992, No. 984, §18.



RS 30:206 - Publication of survey

§206. Publication of survey

The results of the geological surveys shall be published by the Department of Natural Resources.

Acts 1983, No. 705, §2, eff. Sept. 1, 1983.



RS 30:207 - Office space to be furnished

§207. Office space to be furnished

The president of the Louisiana State University and the director of the school of geology shall furnish the State Department of Conservation with adequate office space to carry out the survey under R.S. 30:206.



RS 30:208 - Exploration of public lands

§208. Exploration of public lands

The State Mineral and Energy Board may explore and develop the mineral resources of lands belonging to the state which might lease under Subpart A of Part II of Chapter 2 of this Title.

Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:209 - State Mineral and Energy Board, authority of

§209. State Mineral and Energy Board, authority of

In order to carry out the provisions of R.S. 30:208, the State Mineral and Energy Board may:

(1) Conduct geological and geophysical surveys of any kind, or cause them to be conducted on its behalf under contracts granting exclusivity of operations to the contracted party, and further providing for acquisition of seismic data by the state.

(2) Equip, drill, and operate wells or mines for the production of minerals. If a party is found to be equipping, drilling, or operating wells or mines for the production of minerals and the office of mineral resources finds that it is in the best interest of the state, the office may allow that party to continue such activity under the oversight of the office. Further, the office may collect from that party, after deduction of reasonable costs of drilling, equipping, and operating wells, the value of production from those wells. Revenues collected under the provisions of this Paragraph shall be credited to the Mineral and Energy Operation Fund in the state treasury.

(3) Construct, operate, and maintain necessary or convenient facilities for saving, transporting, and marketing mineral production.

(4)(a) Enter into operating agreements whereby the state receives a share of revenues from the production of oil, gas, and other minerals after deduction of costs, in whole or in part, such as for drilling, testing, completion, equipping, or operating a well or wells, as may be agreed upon by the parties, and assumes all or a portion of the risk cost of development or production activity in those situations where the board determines it is in the best interest of the state, either in equity or in developmental productivity to do so, such as, but not limited to the following illustrations:

(i) Taking over an abandoned well with appropriate land area in an attempt to reestablish production rather than plug and abandon the well.

(ii) Reestablishing a reasonable prospective productive area around a well already drilled wherein the lease was lost through an oversight or technicality.

(iii) Establishing a contract on unleased state acreage within an established unit.

(iv) Establishing a contractual agreement on acreage where title is disputed and production from the disputed acreage is being settled.

(b) The office of mineral resources, on behalf of the mineral board, shall administer all operating agreements. After deposit of all production payments to the Bond Security and Redemption Fund, an amount equal to twenty-five percent of the production payments from any operating agreement entered into after August 15, 1997, shall be credited to the Mineral and Energy Operation Fund for appropriation to the Department of Natural Resources.

(c) Any costs for which the state is held liable shall be paid only from revenues received by the state through production payments.

(d) Those operating agreements entered into by the State Mineral and Energy Board prior to August 15, 1997, are hereby ratified as being in compliance herewith.

(e) Upon a two-thirds vote of the members of the State Mineral and Energy Board and after a public hearing conducted in the affected parish pursuant to R.S. 30:6, enter into operating agreements whereby the state receives a share of revenues from the storage of oil, natural gas, liquid or liquefied hydrocarbons, or carbon dioxide, in whole or in part, as may be agreed upon by the parties, and assumes all or a portion of the risk of the cost of the activity in those situations where the board determines it is in the best interest of the state either in equity or in the promotion of conservation to do so, such as but not limited to the following illustrations:

(i) Creating caverns in salt domes for the storage of hydrocarbons or carbon dioxide.

(ii) Establishing a hydrocarbon or carbon dioxide storage facility in an underground reservoir.

(iii) Taking over an abandoned surface or underground storage facility in order to maximize the useful life of the existing facility.

(iv) Establishing a contractual agreement for the operation of a carbon dioxide storage facility for the storage and distribution of carbon dioxide for secondary or tertiary recovery operations.

(v) Establishing a contractual agreement on unleased acreage or where title is disputed to promote utilization of the state's resources for storage.

(5) Do all other things which may appear to be necessary or desirable.

Acts 1997, No. 530, §1; Acts 2002, 1st Ex. Sess., No. 106, §1, eff. April 18, 2002; Acts 2003, No. 993, §1, eff. July 2, 2003; Acts 2008, No. 610, §1; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:209.1 - Acquisition of geological information

§209.1. Acquisition of geological information

A. The right of the State Mineral and Energy Board under R.S. 30:209 to conduct or contract for geophysical and geological surveys and other operations on lands which the board might lease for the state in order to carry out the provisions of R.S. 30:208, relative to exploration and development of mineral resources shall include the right to acquire and receive, either as owner in its own right or licensee, from the company acquiring and processing the data under the geophysical or geological surveys, and geophysical, geological, and engineering information and data acquired or processed from the surveys or operations conducted on any lands, whether public or private, for evaluation, administration, and development of the mineral resources of state-owned properties.

B.(1) Information and data acquired as authorized by Subsection A of this Section shall be confidential for all purposes consistent with the terms of acquisition and shall be made available only to the State Mineral and Energy Board, and the commissioner of conservation at the sole discretion of the board, who shall keep such information and data confidential and may use such information and data only in the lawful, official administration and development of publicly owned lands. Whoever knowingly and willfully violates the provisions of this Subsection shall be punished by the penalties provided by R.S. 30:213(B).

(2) Notwithstanding Paragraph (1), the owner of the information and data with the right to license may give permission, under any restrictions and limitations which the owner may deem necessary, to release such information and data for specific purposes proposed by the state. Any release pursuant to this Paragraph and in compliance with the restrictions and limitations set forth by the owner shall not be a violation of this Subsection.

Added by Acts 1975, No. 288, §1; Acts 1997, No. 531, §1; Acts 2006, No. 520, §1; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:210 - Permits to prospect on highway rights of way, and on other lands subject to non-highway rights of way, servitudes and easements; injunctive relief and attorneys' fees

§210. Permits to prospect on highway rights of way, and on other lands subject to non-highway rights of way, servitudes and easements; injunctive relief and attorneys' fees

A. No board, commission, agency or department of the state shall issue a permit to any person to prospect by means of torsion balance, seismograph explosions, mechanical device, or otherwise, for minerals, or for any other purpose, on any right of way, easement or servitude granted for highway purposes whether owned by the state or its agencies in fee simple, or otherwise, without requiring that the applicant furnish to the issuer in advance a complete list of all the owners of land abutting the right of way, easement or servitude on that side of the highway on which such prospecting is to occur, which area shall be expressly described in the permit, together with evidence of the furnishing to the abutting property owners of information concerning proposed operations and evidence of the consent of all such abutting property owners as provided in Subsection C.

B. No board, commission, agency or department of the state, nor any person holding a right of way, servitude or easement for non-highway purposes shall issue a permit to any person to prospect by means of torsion balance, seismograph explosions, mechanical device, or otherwise, for minerals, or for any other purposes, on land which the issuer does not own in fee simple without requiring that the applicant furnish to the issuer in advance evidence of the furnishing to the abutting property owners of information concerning proposed operations and evidence of the consent of the owner of the land in fee simple as provided in Subsection C.

C. Before any permit is issued under the provisions of Subsection A above, the applicant shall furnish to the issuer a complete list of abutting property owners, as required in this Section, evidence of the consent of the abutting property owners as provided in this Subsection C, and evidence that, prior to obtaining such consent, applicant has furnished to the abutting property owners a brochure, pamphlet or other writing setting out the name and address of the applicant and an explanation of the nature of the proposed operations to be made under the permit with respect to which consent is solicited, together with an affidavit sworn to by applicant, in the presence of a notary and two witnesses, confirming that applicant has complied with the requisites of Subsection A according to the best information available to applicant.

Before any permit is issued under the provisions of Subsection B above, applicant shall furnish to the issuer evidence of the consent of the owner of the property which is subject to the right of way, servitude or easement as provided in this Subsection C, and evidence that, prior to obtaining such consent, applicant has furnished to the abutting property owners a brochure, pamphlet or other writing setting out the name and address of the applicant and an explanation of the nature of the proposed operations to be made under the permit with respect to which consent is solicited, together with an affidavit sworn to by the applicant, or by a person duly authorized to act on behalf of said applicant, in the presence of a notary and two witnesses, confirming that the applicant has complied with the requirements of Subsection B according to the best information available to applicant.

The evidence of consent of abutting property owners and owners required in this Section may be in the form of a written consent by such owners or the applicant may confirm in the sworn affidavit prescribed in this Section that the consent of these landowners has been obtained verbally, which confirmation will be sufficient to satisfy the requirement of proof of consent of the property owners under Subsections A and B.

The issuer of permits under this Section shall not be required to verify or confirm the correctness of the documents furnished by the applicant.

Injunctive relief shall be available when violations of this Section occur, or when there is clear and convincing evidence that this Section will be violated. In the event that injunctive relief is granted, plaintiff shall be entitled to reasonable attorneys' fees and all costs of court, reserving unto plaintiff all rights to civil damages which he may be entitled to recover under the law.

Amended by Acts 1977, No. 639, §1; Acts 1978, No. 639, §1, eff. July 13, 1978.



RS 30:211 - Geophysical and geological survey, and public lands defined

§211. Geophysical and geological survey, and public lands defined

A. "Public lands" means lands belonging to the state or its agencies and which may be leased under Chapter 2 of this Title.

B. "Geophysical and geological survey" means magnetometer surveys, gravitymeter surveys, torsion balance surveys, seismograph surveys, using either the reflection or the refraction method, soil analysis surveys which tend to show the presence or absence of hydrocarbons, electrical surveys, using either the Eltran or some similar method and any method utilizing short wave radio.

Amended by Acts 1950, No. 316, §18.



RS 30:212 - Permits for surveys on public lands

§212. Permits for surveys on public lands

A. The State Mineral and Energy Board shall have exclusive authority to grant exclusive and nonexclusive permits to conduct geophysical and geological surveys of any kind on state-owned lands, including water bottoms. No person shall conduct a geophysical or geological survey on state-owned lands, including water bottoms, without obtaining a permit. These permits shall be granted pursuant to rules promulgated under the provisions of the Administrative Procedure Act by the Department of Natural Resources. No permit shall be granted covering lands over which the state has a mere servitude without consent of the owner of the abutting property.

B. Any person desiring a permit to conduct geophysical and geological surveys of any kind on state-owned lands, including water bottoms, shall submit an application in writing to the office of mineral resources.

C. Any application that includes prospective areas on lands, including water bottoms, under the jurisdiction of the Wildlife and Fisheries Commission, including wildlife management areas, wildlife refuges, public shooting grounds, or outdoor recreation areas, may be rejected by the secretary of the Department of Wildlife and Fisheries for ecological reasons and the rights of lessors and donors.

D. After deposit to the Bond Security and Redemption Fund as required under the provisions of Article VII, Section 9(B) of the Constitution of Louisiana, the following amounts shall be deposited as follows:

(1) An amount equal to the amount received from geophysical and geological survey on lands, including water bottoms, under the jurisdiction of the Wildlife and Fisheries Commission, including wildlife management areas, wildlife refuges, public shooting grounds, or outdoor recreation areas, shall be immediately deposited into the Louisiana Wildlife and Fisheries Conservation Fund established by Article VII, Section 10-A of the Constitution of Louisiana, or other funds as may be required by law, deed, or acts of donation.

(2) Of the amount received from nonexclusive geophysical and geological surveys conducted on all other state-owned lands and water bottoms, twenty percent shall be deposited into the Louisiana Wildlife and Fisheries Conservation Fund and the remainder deposited into the Mineral and Energy Operation Fund created by R.S. 30:136.3.

(3) Of the amount received from exclusive geophysical and geological surveys conducted on all other state-owned lands and water bottoms, five dollars per acre shall be deposited into the Louisiana Wildlife and Fisheries Conservation Fund and the remainder deposited into the Mineral and Energy Operation Fund created by R.S. 30:136.3.

Amended by Acts 1954, No. 175, §1; Acts 2000, 2d Ex. Sess., No. 8, §1; Acts 2003, No. 993, §1, eff. July 2, 2003; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:213 - Furnishing state information obtained under permits

§213. Furnishing state information obtained under permits

A.(1) For any permit issued prior to July 1, 2004, the holder of a permit to conduct geophysical and geological surveys shall furnish to the State Mineral and Energy Board or office of mineral resources maps showing the location of all shot points and detector or geophone setups located on the property and the dates on which they were used, together with the subsurface contours obtained as a result of the use of the points. Additionally, the permit holder shall deliver a copy of any and all seismic data acquired, including 3D, 2D, gravity, magnetic, and any other geophysical or geological data, in a format acceptable to the office of mineral resources. This information shall not extend to lands beyond the boundaries of the public property surveyed. This information shall be furnished to the office of mineral resources or the State Mineral and Energy Board within ninety days after completion of the final stacked and migration processing, but not more than six months after the completion of the survey. Except for the information included in a seismic permit, including the plat showing the geometric polygon of the area on which the seismic is to be shot, all other information, including maps, plots, and other data provided to the State Mineral and Energy Board hereunder shall be confidential and an exception to the provision of public records laws and shall not be released to any other agency or entity, or for any reason, including publication in a technical journal, absent a valid court order from a court of competent jurisdiction or absent written permission of, and under the strict limitations imposed by, the owner having authority to license said data.

(2) For any permit issued on or after July 1, 2004, the holder of a permit to conduct geophysical or geological surveys shall retain ownership of the data gathered and shall not be required to submit the data as required in Paragraph (1) of this Subsection. However, the State Mineral and Energy Board or the employees of the office of mineral resources shall be allowed to review the data. Except for the information included in a seismic permit, including the plat showing the geometric polygon of the area which the seismic is to be shot, all other information, including maps, plots, and other data reviewed by the State Mineral and Energy Board or the staff of the office of mineral resources hereunder shall be confidential and an exception to the provisions of public records laws and shall not be released to any other agency or entity, or for any reason, including publication in a technical journal, absent a valid court order from court of competent jurisdiction or absent written permission of, and under the strict limitations imposed by, the owner having authority to license said data.

B. Whoever knowingly and willfully violates the provisions of the Section or any rule or order of the State Mineral and Energy Board made thereunder shall be fined up to one hundred thousand dollars or imprisoned for not more than one year, or both.

Acts 2000, 2d Ex. Sess., No. 8, §1; Acts 2004, No. 578, §1, eff. July 1, 2004; Acts 2005, No. 449, §1, eff. July 11, 2005; Acts 2006, No. 520, §1; Acts 2009, No. 196, §2, eff. July 1, 2009; Acts 2010, No. 861, §13.



RS 30:214 - Permit for survey entailing use of public waters or bottoms

§214. Permit for survey entailing use of public waters or bottoms

Any person who makes or causes to be made a geophysical survey entailing the use of shot points in any lake, river, or stream bed or other bottoms, the title to which is in the public, shall obtain from the State Mineral and Energy Board a special permit therefor. This permit shall be granted under the rules and regulations which may from time to time be promulgated by the Department of Wildlife and Fisheries for the protection of oysters, fish, and wildlife.

Amended by Acts 1954, No. 175, §2; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:215 - Nonexclusive geophysical permits

§215. Nonexclusive geophysical permits

A. A nonexclusive permit to conduct seismic, geophysical, or geological surveying upon state-owned lands, including water bottoms, shall be valid for one year from the date of issuance. However, if operations commence within the year and are ceased due to unforeseen circumstances, the term may be extended for up to one year from the cessation of operations by the secretary of Department of Natural Resources. The permittee shall pay to the office of mineral resources at the time of application for the seismic permit a fee. Such fee shall be determined by the State Mineral and Energy Board at least every twelve months or as often as necessary. The fee shall be based upon market value but shall be no more than thirty dollars and no less than five dollars per acre.

B. The secretary of the Department of Wildlife and Fisheries may object to an application for a nonexclusive permit to conduct seismic, geophysical, or geological surveying on lands, including water bottoms, under the jurisdiction of the Wildlife and Fisheries Commission, including wildlife management areas, wildlife refuges, public shooting grounds, or outdoor recreation areas. Upon the secretary's objections, the application shall be presented for final determination to the State Mineral and Energy Board.

Acts 1983, No. 662, §1; Acts 2000, 2d Ex. Sess., No. 8, §1; Acts 2008, No. 283, §1; Acts 2009, No. 196, §2, eff. July 1, 2009; Acts 2013, No. 58, §1, eff. May 30, 2013.



RS 30:216 - Exclusive geophysical permits

§216. Exclusive geophysical permits

A. An exclusive geophysical permit entitles the holder to the exclusive right to conduct geophysical or geological surveys of any kind for the term and area specified in the permit.

B.(1) After receiving an application to conduct exclusive geological or geophysical survey, the office of mineral resources shall evaluate the prospective area of survey in order to set the minimum terms which shall then be recommended and presented to the State Mineral and Energy Board for approval or rejection.

(2) For applications that include lands, including water bottoms, under the jurisdiction of the Wildlife and Fisheries Commission, including wildlife management areas, wildlife refuges, public shooting grounds, or outdoor recreation areas, the office of mineral resources shall evaluate the prospective area of survey in order to set the minimum terms which shall then be recommended and presented to the secretary of the Department of Wildlife and Fisheries for approval or rejection. If the recommended minimum terms are rejected by the secretary of the Department of Wildlife and Fisheries, the office of mineral resources in cooperation and consultation with the Department of Wildlife and Fisheries shall immediately set minimum terms. If the office of mineral resources and the Department of Wildlife and Fisheries are unable to set minimum terms, the recommendations from both entities shall be presented for final determination to the State Mineral and Energy Board.

C.(1) Upon setting of the minimum terms, the board may offer by public bid a permit to conduct geophysical and geological surveys on all or a portion of the lands described in the application. The board shall publish in the official journal of the state, and in the official journal of the parish where the lands are located, an advertisement which must appear in these journals not more than sixty days and no less than thirty days prior to the date for the opening of bids. The board may publish other such advertisements in its discretion. The advertisement shall contain a description of the land proposed to be surveyed, the time and place sealed bids shall be received and publicly opened, a statement that the bid may be for the whole or any particularly described portion of the land advertised, and any other information that the board may consider necessary. If the lands are situated in two or more parishes, the advertisement shall appear in the official journals of all the parishes where the lands may be partly located. The advertisement and any other published by the board shall constitute judicial advertisement and legal notice within the provisions of Chapter 5 of Title 43 of the Louisiana Revised Statutes of 1950.

(2) The board may also cause notices to be sent to those whom the board determines would be interested in submitting bids. Upon the request of the board, the office of mineral resources shall prepare and mail the notice of publication. A reasonable fee adopted pursuant to the Administrative Procedure Act to cover the cost of preparing the mailing of the notice of publication may be charged by the office of mineral resources. On its own motion and after complying with the policies adopted pursuant to the provisions of R.S. 36:354(A)(2), or at the request of the secretary of the Department of Natural Resources, the board shall advertise for bids for a permit in the same manner as if an application had been made therefor.

(3) At the time and place mentioned in the advertisement for the consideration of bids, the bids shall be publicly opened. Bids received by the mineral board may be opened at any state-owned buildings situated in the city in which the capitol is located. The mineral board has authority to accept the bid most advantageous to the state and may grant a permit upon whatever terms the board considers proper. The board may reject any and all bids or may grant a permit of a lesser quantity of property than advertised and withdraw the remainder of the property.

(4) If all written bids to survey lands, including water bottoms, under the jurisdiction of the Wildlife and Fisheries Commission, including wildlife management areas, wildlife refuges, public shooting grounds, or outdoor recreation areas, are rejected, the State Mineral and Energy Board, with consultation and cooperation with the Department of Wildlife and Fisheries, may immediately offer for competitive bidding a permit upon all or any designated part of the land advertised, upon terms most advantageous to the state. On all other state-owned lands, including water bottoms, if all written bids are rejected, the board may immediately offer for competitive bidding a permit upon all or any designated part of the land advertised, upon terms appearing most advantageous to the state. These offerings shall be subject to the board's right to reject any and all bids.

Acts 2000, 2d Ex. Sess., No. 8, §1; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:217 - Unauthorized geological surveying on lands of another; registration requirements; penalties

§217. Unauthorized geological surveying on lands of another; registration requirements; penalties

A.(1) No person shall conduct geological surveys for oil, gas, or other minerals by means of a torsion balance, seismograph explosions, mechanical device, or any other method whatsoever, on any land, unless he has obtained the consent of either the owner or the party or parties authorized to execute geological surveys, leases, or permits as provided in the Louisiana Mineral Code.

(2) "Owner" as used herein shall not include a person or legal entity with only a surface or subsurface leasehold interest in the property.

(3) Whoever violates this Subsection shall be fined not less than five hundred dollars nor more than five thousand dollars or imprisoned for not less than thirty days nor more than six months, or both.

B.(1) Prior to entering onto any property, the person wishing to conduct geological surveys for oil, gas, or other minerals, by means of a torsion balance, seismograph explosions, mechanical device, or any other method whatsoever, shall file with the office of the clerk of court of either parish where such geological surveying is to be conducted, along with the necessary filing fees, written notification of his intention to conduct such exploration operations, which shall include the surveyor's name and address, the parish, and a map clearly designating the area to be surveyed and the identity of the assessed landowner of such property and the person or entity granting the permit to survey such property as well as the estimated time period of such operation.

(2) Upon receipt of such notification of intention, the clerk of court in each parish shall maintain copies of same in the regular oil and gas record books. If no oil and gas records are kept, such intentions shall be filed in the mortgage record books.

(3) A copy of this information, along with a certified copy of the filing, shall be transmitted by certified mail or hand delivered, by the person wishing to prospect for oil, gas, or other minerals, to the Department of Wildlife and Fisheries and to the assessed landowner.

(4) If the geological surveyor is a corporation, partnership or other form of legal entity, filing shall be in the name of the legal entity, and the names and addresses of the employees shall not be required.

(5) Whoever violates the filing requirements of this Subsection shall be fined not less than two hundred dollars nor more than one thousand dollars.

Amended by Acts 1977, No. 639, §2; Acts 1980, No. 435, §1; Acts 1983, No. 662, §1; Acts 1995, No. 296, §1.



RS 30:218 - Injunction not to lie in suits to restrain exploration for oil, etc., on state lands

§218. Injunction not to lie in suits to restrain exploration for oil, etc., on state lands

No injunction shall issue against lessees of the state or state employees to restrain exploration for minerals on state lands. In all cases plaintiff's remedy shall be judicial sequestration of the product of the exploration or its proceeds until the rights of all claimants are determined.



RS 30:219 - Release from sequestration

§219. Release from sequestration

The defendant may obtain release of the sequestered product or proceeds by giving bond. This bond shall be payable to the clerk of court and in an amount fixed by the judge as being the value of the product at the time of its release, with legal interest from final judgment.



RS 30:220 - Interlocutory decree for sale of sequestered oil

§220. Interlocutory decree for sale of sequestered oil

Prior to the release on bond, the judge may on application by either party after hearing, issue an interlocutory decree ordering the sheriff to sell the minerals at the highest market price then obtainable and to deposit the proceeds in a separate account in a bank to be designated by the court. The bank paying the highest rate of interest pending the litigation shall be selected by the judge.



RS 30:221 - Aerial photographs or mosaics; filing; copies; penalty

§221. Aerial photographs or mosaics; filing; copies; penalty

Any person who takes photographs from the air in this state for the purpose of making aerial maps or mosaics must file a list of these photographs or mosaics within thirty days after their completion with the State Department of Conservation. On request of the department a copy shall be furnished on the same scale as it is offered for sale to the public. The cost of these copies shall be borne by the department.

This Section does not apply to any federal agency or to any person making aerial photographs or mosaics for any federal agency.

Whoever violates this Section shall be fined not less than five hundred dollars nor more than one thousand dollars, or imprisoned for not less than thirty days nor more than six months, or both.



RS 30:251 - MEASUREMENT OF GASEOUS MINERAL

CHAPTER 4. MEASUREMENT OF GASEOUS MINERAL

HYDROCARBONS

§251. Manner of measuring

To insure the accuracy of all orifice-type meters used to measure the production of gaseous mineral hydrocarbons the differential pressure recording device of said meters shall be zeroed each chart changing date, the record thereof to be disclosed on the chart of each meter.

Acts 1958, No. 510, §1.



RS 30:252 - Testing, repairing and correcting of measuring equipment

§252. Testing, repairing and correcting of measuring equipment

All equipment used for the measuring of the production from the lease of gaseous mineral hydrocarbons sold or otherwise utilized off the lease shall be tested, and repaired and corrected, if necessary, not less than one time within each 6-month period.

Acts 1958, No. 510, §2.



RS 30:301 - LOUISIANA INVESTMENT FUND

CHAPTER 5. LOUISIANA INVESTMENT FUND

FOR ENHANCEMENT

§301. Policy and purpose

It is the determination of the legislature that the production of natural resources, more particularly oil and gas, will within the years to come, decline steadily, and that the revenues generated by these resources will decline as well, thereby decreasing the amount of funds which the state shall have to operate and carry out the functions which it has been assigned to accomplish. In order to preserve the benefits of these natural resources for future generations and to prevent the wasteful expenditures of revenues produced from these natural resources and to prevent in the future a situation wherein the citizens of the state will be unduly burdened with excessive taxes, it is the purpose of this Chapter, to provide the establishment of a trust fund into which the revenues from the oil and gas production of the state shall be deposited and shall remain, to be invested by the treasurer of the state as provided by law, and the interest thereon made available to the general fund to be used for the operation of the state.

Added by Acts 1979, No. 577, §1; Acts 1979, No. 791, §1, eff. July 18, 1979.



RS 30:302 - Louisiana Investment Fund for Enhancement (L.I.F.E.); established

§302. Louisiana Investment Fund for Enhancement (L.I.F.E.); established

There is hereby established a fund in the state treasury to be known as the Louisiana Investment Fund for Enhancement (L.I.F.E.), hereafter referred to as the "fund", into which the state treasurer shall each fiscal year, and beginning with the 1981-82 fiscal year, deposit from the revenues produced from the production of oil and gas within the state, after those revenues have been deposited in the Bond Security and Redemption Fund and remittance has been made to political subdivisions as required by Article VII, Section 4 of the Constitution of Louisiana, a portion of windfall revenues from oil and gas price deregulation. Such windfall revenues shall be those monies accruing to the state above a "base" which, for the purposes of this Chapter, is defined as the estimated level of collections from oil, gas, and other severance taxes and oil and gas production royalties in fiscal year 1980-81, those collections to be specified as one billion and eighty-five million dollars ($1,085,000,000) and comprised of:

(1) seven hundred sixty million dollars ($760,000,000) from oil, gas, and other severance taxes, and

(2) three hundred twenty-five million dollars ($325,000,000) from oil and gas royalty payments, excluding bonuses and rentals.

The above defined "base" shall be used to calculate the windfall revenues for fiscal year 1981-82. The treasurer shall determine each fiscal year subsequent to fiscal year 1981-82 a new "base" which shall be determined by multiplying the "base" for the previous fiscal year by the most recent annual change in the Consumer Price Index and then adding that product to the "base" for the previous year.

Added by Acts 1979, No. 577, §1; Acts 1979, No. 791, §1, eff. July 18, 1979. Amended by Acts 1980, No. 728, §3; Acts 1981, Ex.Sess., No. 41, §1, eff. Nov. 23, 1981.



RS 30:303 - Credits to the Louisiana Investment Fund for Enhancement

§303. Credits to the Louisiana Investment Fund for Enhancement

A. The secretary of the Department of Revenue and the assistant secretary of the office of mineral resources shall furnish the state treasurer with an itemized monthly report showing revenues collected from oil and gas production consisting of severance taxes and royalties respectively. On and after July 1, 1981, at any point during a fiscal year in which the state treasurer certifies that the total of collections from oil and gas severance taxes and royalties has reached the base for the current fiscal year, all subsequent oil and gas severance tax and royalty collections for that fiscal year shall be considered windfall revenues. Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within each fiscal year, the treasurer, prior to placing such funds in the state general fund, shall pay into the Louisiana Investment Fund for Enhancement an amount equal to fifty percent of the windfall revenues paid into the treasury. The remaining fifty percent of windfall revenues shall be paid into the state general fund.

B. Notwithstanding any other law to the contrary, the state treasurer is hereby authorized to invest monies on deposit in the Louisiana Investment Fund for Enhancement in the following:

(1) Direct obligations of, or obligations the principal and interest of which are unconditionally guaranteed by, the United States of America.

(2) Obligations issued by any of the following agencies or corporations of the United States of America: Federal Housing Administration, Farmers Home Administration, Export-Import Bank of the United States, Small Business Administration, Government National Mortgage Association, General Services Administration, Banks for Cooperatives, Federal Home Loan Banks, Federal Intermediate Credit Banks, Federal Land Banks, Federal Financing Bank, Maritime Administration, The Tennessee Valley Authority, International Bank of Reconstruction and Development, or the Federal Home Loan Mortgage Corporation, or any agency or instrumentality of the United States of America which shall be established for the purpose of acquiring the obligations of any of the foregoing or otherwise providing financing therefor.

(3) Deposit accounts, which may be represented by certificates of deposit, in any state bank, national banking association, and savings and loan association, which deposit accounts are secured by obligations described in (1) or (2).

(4) Repurchase agreements with state banks or national banking associations secured by obligations described in (1) or (2).

(5) Obligations of a state, a territory, Puerto Rico, or a possession of the United States, or any political subdivision, agency, or instrumentality of any of the foregoing, or of the District of Columbia which are fully secured by and payable from direct obligations of the United States of America.

Added by Acts 1979, No. 577, §1; Acts 1979, No. 791, §1, eff. July 18, 1979. Amended by Acts 1980, No. 728, §3; Acts 1981, Ex. Sess., No. 41, §1, eff. Nov. 23, 1981; Acts 1997, No. 658, §2.



RS 30:311 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

CHAPTER 5-A. COASTAL ENVIRONMENT

PROTECTION TRUST FUND

§311. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 30:312 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§312. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 30:313 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§313. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 30:313.1 - Repealed by Acts 1989, 2nd Ex. Sess., No. 6, 6, eff. July 14, 1989.

§313.1. Repealed by Acts 1989, 2nd Ex. Sess., No. 6, §6, eff. July 14, 1989.



RS 30:314 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§314. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 30:315 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§315. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 30:316 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§316. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 30:401 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

CHAPTER 6. MISCELLANEOUS PROVISIONS

PART I. LOUISIANA-MISSISSIPPI TANGIPAHOA RIVER

WATERWAY COMPACT

§401. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 30:402 - Repealed by Acts 1981, No. 873, 4, eff. Oct. 1, 1981

§402. §§402, 403 Repealed by Acts 1981, No. 873, §4, eff. Oct. 1, 1981



RS 30:411 - Failure to supply natural gas as result of compulsory reallocation or curtailment action; damages; service; exceptions

PART II. FAILURE TO SUPPLY NATURAL GAS

§411. Failure to supply natural gas as result of compulsory reallocation or curtailment action; damages; service; exceptions

A. In the event of failure to supply natural gas in Louisiana which is the direct result of compulsory reallocation or curtailment procedures, other than reallocation or curtailment procedures implemented pursuant to a statewide emergency declared by the governor in accordance with R.S. 30:571, or an emergency certified to the governor pursuant to R.S. 30:413, the former purchaser/recipient of the natural gas shall have a right and cause of action against the ultimate industrial user or users and/or the ultimate local distribution company to whom the natural gas was reallocated and who are knowing beneficiaries as a consequence of availing themselves of the use of such natural gas; provided that no ultimate local distribution company or ultimate industrial user or users shall be liable for damages as a knowing beneficiary under this Act by reason of the fact that such company or user is itself a victim of compulsory curtailment to a lesser extent than other users supplied by a common supplier under curtailment order.

B. Nonresident industrial users and local natural gas distribution companies not otherwise subject to the jurisdiction of the courts of Louisiana, which are knowing beneficiaries as recipients of natural gas previously committed by contract for delivery in Louisiana, which natural gas was made available to and utilized by such knowing beneficiaries as a result of compulsory reallocation or curtailment, not otherwise excepted pursuant to Subsection A of this Section, shall, as a consequence of acceptance of the use of the state's natural resources, transmission facilities, processing plants and right-of-ways, be deemed to additionally accept the appointment of the secretary of state of Louisiana or his successor in office, to be his true and lawful attorney for service of process, upon whom may be served all lawful process in any action or proceeding arising as a result of failure to supply natural gas in Louisiana as to which such knowing beneficiary is made defendant. Such service shall be of the same legal force and effect as if served upon such defendant personally.

C. The service of the process authorized by this Section shall be made by serving a copy of the citation on the secretary of state, and such service shall be sufficient service upon said defendant, provided that notice of such service, together with a copy of the citation are forthwith sent by registered mail by the plaintiff to the defendant, or are actually delivered to the defendant and defendant's return receipt, in case notice is sent by registered mail, or affidavit of the party delivering the citation, in case notice is made by actual delivery, is filed in the proceedings before judgment can be entered against said defendant. The court in which the action is pending may order such continuance as may be necessary to afford the defendant reasonable opportunity to defend the action.

Added by Acts 1977, No. 674, §1.



RS 30:412 - Measure of damages for failure to supply

§412. Measure of damages for failure to supply

When failure to supply natural gas pursuant to a contract is the result of compulsory reallocation or curtailment not otherwise excepted by this Part, the damages due to the former purchaser/recipient shall adhere to the following guidelines:

(1) The general rule is that damages are the amount of the loss the purchaser has sustained or the gain of which he has been deprived.

(2) Where applicable, the injured purchaser shall be entitled to recover the cost of alternate fuel based upon the cost of such alternate fuel suitably adjusted for loss of efficiency and increased maintenance costs.

(3) Where applicable, the injured purchaser shall be entitled to all reasonable costs of converting to any alternate fuel. This reimbursement for conversion shall cover charges for transportation, handling, storage, disposal, mechanical adjustments, and new equipment which the conversion necessitates.

(4) The injured purchaser shall be entitled to reimbursement of reasonable attorney's fees pursuant to any action hereunder.

Added by Acts 1977, No. 674, §1.



RS 30:413 - Certified emergencies; suspension of act

§413. Certified emergencies; suspension of act

A. Whenever there is a compulsory reallocation or curtailment of natural gas resulting in a failure to supply natural gas in Louisiana pursuant to a contract, the assistant secretary, on call of the governor, shall hold a public hearing for the purpose of determining whether, as a result of extreme shortages of natural gas an emergency condition exists within a locality, municipality, parish or region of the state or elsewhere within the United States.

B. In the event that such an emergency is determined to exist, the assistant secretary shall certify such fact to the governor, who shall immediately thereafter issue an official order to that effect.

C. Upon issuance of such order the effect of this Part shall be suspended and inapplicable as regards any action for damages otherwise available herein and arising as a result of compulsory reallocation or curtailment pursuant to the emergency hereinabove declared.

D. This Section shall not preclude a purchaser of natural gas in Louisiana from instituting legal proceedings otherwise available in the event of failure of a supplier to deliver natural gas pursuant to a gas sales agreement with that purchaser if curtailment or reallocation of natural gas results in whole or part from the negligence of the supplier.

Added by Acts 1977, No. 674, §1.



RS 30:414 - Reallocation hearings; powers and duties of the assistant secretary; reports to the governor

§414. Reallocation hearings; powers and duties of the assistant secretary; reports to the governor

A. Whenever there has been a failure to supply natural gas as a result of compulsory reallocation or curtailment procedures other than as provided for at R.S. 30:571 and R.S. 30:413, the assistant secretary shall call a public hearing pursuant to the Louisiana Administrative Procedure Act for the purpose of determining the reasons for the compulsory action, the sustained and impending harm to the health, safety and welfare of the citizens of the state as a result of the compulsory action, and the beneficiaries of the natural gas otherwise made available as a result of the compulsory action.

B. Evidence derived from the hearing shall be immediately made available to the governor for the purpose of determining the necessity of issuing emergency proclamations or orders, calling a special session of the legislature, or other action as may be necessary to protect the health, safety and welfare of the citizens of the state, or to prevent the physical and economical waste of natural resources of the state.

Added by Acts 1977, No. 674, §1.



RS 30:431 - Liquefied petroleum gas emergency; declaration; duration

PART III. LIQUEFIED PETROLEUM GAS EMERGENCY

§431. Liquefied petroleum gas emergency; declaration; duration

A. The governor of Louisiana is hereby authorized, for and on behalf of the state, to join with the governor of any other state in declaring a liquefied petroleum gas emergency. When the declaration is issued, trucks and operators carrying liquefied petroleum gas and meeting all certification, permit, and licensing requirements of the federal government and their home state shall be permitted to transport liquefied petroleum gas in and through Louisiana without obtaining any license, permit, or certification required by this state.

B. This exception and waiver of Louisiana licensing, permitting, and certification requirements regarding trucks and operators transporting liquefied petroleum gas shall be valid only during the period of the declared emergency.

Acts 1990, No. 240, §1.



RS 30:501 - NATURAL RESOURCES AND ENERGY ACT

CHAPTER 7. NATURAL RESOURCES AND ENERGY ACT

OF 1973

PART I. GENERAL PROVISIONS

§501. Citation

The provisions of this Chapter shall be known and may be cited as the Natural Resources and Energy Act of 1973.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:502 - Declaration of energy emergency; purpose of Chapter

§502. Declaration of energy emergency; purpose of Chapter

A. It is the determination of the legislature that existing and impending shortages of natural gas and other fossil fuels caused by inadequate domestic production, environmental constraints, impediments to the intrastate transportation of natural gas, and the unavailability of imports sufficient to satisfy domestic demand have caused, and will cause curtailment of vital public services, severe economic dislocations and hardships, including loss of jobs, closing of factories and businesses, and reduction of crop planting and harvesting, and, thus, there exists a serious threat to the health, safety and welfare of the residents of the state of Louisiana creating a statewide energy emergency, which is part of a nationwide energy emergency. These conditions require that the state of Louisiana provide for an agency to assume primary governmental responsibility for developing and enforcing emergency energy shortage contingency plans; to implement and administer delegations of authority in this area to the state by the federal government; for dealing with existing and anticipated dislocations, shortages, distribution and transportation difficulties; to protect, conserve and replenish the natural resources of the state, and to prohibit and prevent the waste, wasteful use and wasteful utilization of natural gas, and to prevent the use of natural gas in such a manner and in such quantities as to threaten the premature exhaustion, extinction and destruction of the supply of natural gas in the state; to enforce the mandatory conservation, allocation, rationing, and safe and efficient transportation of these hydrocarbons and provide for an increase in available supplies of the state's energy resources, particularly the production, and safe and efficient transportation and use of natural gas, utilizing wholly intrastate facilities, in order to minimize the adverse effect of such shortages on the economy and industrial capacity of the state. The state must insure that measures will be taken to meet these existing emergencies and to conform as nearly as practical with national commitments and national requirements governing the transportation, distribution, and use of energy resources, and particularly to assure the best utilization for the benefit of the public of such natural gas as remains within the control and direction of the state of Louisiana.

B. The purpose for which this Chapter is enacted is to protect and conserve the natural energy resources of the state, and prevent the physical and economic waste, wasteful use and wasteful utilization thereof, through the development and implementation of a comprehensive energy policy for the state of Louisiana which will regulate the use, end-use, production, transportation, conservation, sale and prices of the state's energy resources, improve the available transportation facilities for movement of intrastate natural gas between the different parts of the state, provide for the equitable distribution of energy supplies to the residents and the commercial and industrial users of these energy supplies; and insure the maintenance of the highest practical level of energy supplies commensurate with the general health, safety, welfare and prosperity of the state.

C. This Chapter is enacted under the police power of the state, the residuum of the state's power not delegated to the federal government by the Constitution of the United States and the authority of the legislature under the Constitution of Louisiana, including Paragraphs (C) and (D) of Section 1 of Article VI of the Constitution of Louisiana.

D. Notwithstanding anything herein to the contrary, this Chapter shall not apply to natural gas, not to exceed twenty five million cubic feet per day, owned or purchased by a person at or near the field where produced and transported by the purchaser through his own pipeline solely for his own consumption or to gas acquired, through an exchange of any portion of such gas, solely for his own consumption; provided that such gas may be made subject to the provisions of Part IV of this Chapter in cases where the commissioner finds that an extreme emergency exists impairing gas otherwise required for the priorities set forth in R.S. 30:572(1)(a), (b), (c), (d), and (e) which cannot be substantially otherwise provided for.

E. Notwithstanding anything herein to the contrary, Parts IV, V, VI, and VII of this Chapter and provisions of Part III relating to excess capacity shall not apply to synthetic gas which is produced from coal, lignite, or petroleum coke for use and consumption solely within the state of Louisiana, and the heat content of which synthetic gas does not exceed 800 BTUs per standard cubic foot. All other provisions of this Chapter, however, shall be applicable to such gas.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M. Amended by Acts 1980, No. 119, §1.



RS 30:503 - Definitions

§503. Definitions

As used in this Chapter, the following words and phrases have the meaning ascribed to them in this Section except as otherwise provided in this Chapter or unless a different meaning is plainly required by the context:

(1) "Assistant secretary" means the assistant secretary of the office of conservation of the Louisiana Department of Natural Resources.

(2) "Commissioner" means the commissioner of conservation of the state of Louisiana.

(3) "Common carrier gas pipeline" is one which transports intrastate natural gas exclusively for hire by others.

(4) "Excess capacity" of intrastate gas pipelines is defined as that part of the capability of a pipeline system to transport intrastate natural gas from point to point along its line in excess of the immediate needs of the pipeline company or its subsidiaries or its parent or the subsidiary companies of its parent. In determining excess capacity, the commissioner may disregard existing contracts for the transportation or sale of intrastate natural gas not then being performed or fulfilled. Excess capacity of intrastate pipelines may also be created as a result of intrastate natural gas delivery curtailment orders of the commissioner in the implementation of the allocation, rationing and conservation measures governing the end-use of intrastate natural gas provided for in this Chapter.

(5) "Gas" means any gas derived from or composed of hydrocarbons, including synthetic gas which is produced from coal, lignite, or petroleum coke and the heat content of which synthetic gas does not exceed 800 BTUs per standard cubic foot.

(6) "Intrastate natural gas" is defined as that gas produced, transported, and utilized wholly within the state of Louisiana, through the use of intrastate pipelines or of interstate pipelines where such use of interstate pipelines is or may hereafter be exempt from the control of the Federal Power Commission under the Natural Gas Act and/or rules and regulations promulgated by the Federal Power Commission thereunder; and gas, wherever produced, which is or may be transported into this state and delivered to an intrastate pipeline in this state to be used or consumed wholly within this state.

(7) "Intrastate natural gas transporter" is defined as any person owning or operating an intrastate pipeline.

(8) "Intrastate pipeline" is defined as a pipeline which is located and operated wholly within the state of Louisiana for the transportation of intrastate natural gas within the state of Louisiana, which does not extend beyond the boundaries of the state of Louisiana, and which is not merely a local branch of an interstate pipeline system.

(9) "Master meter system" means a pipeline system for distributing gas within but not limited to a definable area such as a mobile home park, housing project, apartment complex, or postsecondary education institution where the operator purchases metered gas from an outside source for resale through a gas pipeline system. The gas distribution pipeline system supplies the ultimate consumer who either purchases the gas directly through a meter or by other means, such as by rents.

(10) "Natural gas distribution system" means a company, municipality, or political subdivision that purchases or receives natural gas, and through its own intrastate pipeline system, distributes natural gas to end users in Louisiana such as residential, commercial, industrial, and wholesale customers, and shall include master meter systems.

(11) "Natural gas transmission pipeline" is defined as one which transports natural gas in or through the state of Louisiana.

(12) "Person" means any natural person, corporation, political subdivision, association, partnership, limited liability company, receiver, tutor, curator, executor, administrator, fiduciary, or representative of any kind.

(13) "School system" means a pipeline system for distributing natural gas to a public or nonpublic elementary or secondary school, including any nonpublic pre-kindergarten. Upon request for a revision of service by the governing authority of a school or person authorized by the governing authority to make such a request, the local distribution company providing natural gas service to the school shall, within a reasonable period of time and upon mutual agreement, install a meter at the building wall of each building of the school that utilizes natural gas. The gas piping from the outlet of the meter to the inside of the building shall be installed above ground and shall be maintained by the school in accordance with the requirements of the office of state fire marshal. The outside piping that is upstream of the meter to the outlet of the meter shall be owned and maintained by the local distribution company in accordance with minimum pipeline safety regulations. The pipeline system of a school that does not request a revision of service as described by this Paragraph shall be deemed a special class system, and subject to the requirements of such system.

(14) "Special class system" means a pipeline system for distributing gas to a federal, state, or local government facility or to a private facility performing a government function through which the operator receives or purchases gas from an outside source and distributes the gas through a pipeline system to more than one outlet beyond the meter or regulator, which ultimate outlet may, but need not be, individually metered or charged a fee for the gas. Any exemption from pipeline safety regulations granted to master meter systems applies to special class systems.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M. Amended by Acts 1977, No. 661, §1; Acts 1980, No. 108, §1; Acts 1985, No. 250, §2, eff. July 6, 1985; Acts 1988, No. 22, §1, eff. June 10, 1988; Acts 1992, No. 275, §1; Acts 1999, No. 358, §2, eff. June 16, 1999; Acts 2004, No. 224, §1.



RS 30:504 - Division of Natural Resources and Energy

§504. Division of Natural Resources and Energy

A. The commissioner shall establish in the State Department of Conservation a Division of Natural Resources and Energy through which he shall administer, enforce and carry out the powers, duties and functions transferred to him by Part II of this Chapter or otherwise vested in him by this Chapter.

B. All of the funds, property and other things, and persons and functions merged, consolidated and transferred by the provisions of Part II of this Chapter to the commissioner and/or the State Department of Conservation shall be in the Division of Natural Resources and Energy.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:521 - Merger and consolidation of agencies or functions

PART II. MERGER AND CONSOLIDATION OF AGENCIES

§521. Merger and consolidation of agencies or functions

A. In order to merge and consolidate into one agency, under authority of Section 32 of Article III of the Constitution of 1921, certain executive and administrative offices, boards, commissions and agencies of the state of Louisiana whose duties and functions are of a similar nature or character, the following named offices, boards, commissions and agencies are merged and consolidated into the State Department of Conservation:

(a) the natural gas committee or commission authorized by Act 395 of the 1972 Regular Session;1

(b) to (d). Repealed by Acts 1979, No. 449, §5, eff. Jan. 1, 1980.

B. Repealed by Acts 1979, No. 449, §5, eff. Jan. 1, 1980.

C. Except as otherwise provided herein, on and after April 1, 1974, the commissioner shall exercise those functions of the state, authorized by the state, or now or hereafter authorized by the constitution and laws to be exercised which relate to the administration, management and operation of the functions, programs and facilities of the offices, boards, commissions, and agencies hereby merged and consolidated, as well as the functions, powers, and duties transferred to the commissioner by Subsection B of this Section.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.

1R.S. 30:401 et seq.



RS 30:522 - Effect of transfer of functions

§522. Effect of transfer of functions

A. Under the transfer of functions provided for by this Part, any pending or unfinished business of any of said agencies shall be taken over and be completed by the commissioner with the same power and authority as the agencies from which the functions are transferred. The commissioner shall be the successor in every way to the agencies from which such functions are transferred, and every act done by the commissioner in the exercise of such functions shall be deemed to have the same force and effect under any provisions of the constitution and laws in effect on and after the effective date of this Part as if done by the agencies from which such functions are transferred.

B. Whenever any agency from which functions are transferred hereby is referred to or designated by the constitution or by any law or contract or other document, such reference or designation shall be deemed to apply to the commissioner. The legislature hereby specifically states that the provisions of this Part are in no way and to no extent intended to nor shall they be construed in any manner which will impair the contractual obligations of any agency heretofore existing, or of the state of Louisiana with respect to any such agencies. It is hereby specifically provided that all such obligations hereafter shall be deemed to be the obligations of the commissioner to the same extent as if originally made by the commissioner. In like manner, and in order to prevent any violation of the provisions, terms or conditions of any gift, donation, deed, will, trust, or other instrument or disposition by which property of any nature or description has been vested in any agency affected by this merger, consolidation and transfer, or diversion from the purposes for which such property was donated, deeded, devised or bequeathed or otherwise vested in any such agency, it is hereby specifically provided that each and every such instrument or disposition hereafter shall be deemed to have been vested in the commissioner in the same manner and to the same extent as if originally so done. In addition, the provisions of this Part shall not be construed or applied in such manner as to prevent full compliance by the state or any agency thereof with the requirements of any Act of the Congress of the United States or any regulation made thereunder by any officer or agency of the federal government by which federal aid or other federal assistance from the United States has been or is hereafter made available to this state or any subdivision or agency thereof, anything contained in this Part to the contrary notwithstanding, and such compliance hereafter shall be accomplished by the commissioner.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:523 - Transfer of records, money and equipment

§523. Transfer of records, money and equipment

All books, paper, records, money, choses in action and other property of every kind and description, movable and immovable, real and personal, heretofore possessed, controlled or used by any of the agencies affected by this Part, in the exercise of functions hereby transferred, are hereby transferred to the State Department of Conservation.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:524 - Commissioner or merged agencies as agency of state for accepting and expending federal funds and carrying out purposes of federal laws

§524. Commissioner or merged agencies as agency of state for accepting and expending federal funds and carrying out purposes of federal laws

The commissioner is designated as the sole agency of the state for accepting, administering and expending any and all federal funds awarded or allocated to the state of Louisiana for any purpose covered by any provision of this Chapter and for carrying out the purposes of any federal law concerning any matter covered by the provisions of this Chapter; however, each of said agencies shall remain in existence as agencies within the Division of Natural Resources and Energy of the Department of Conservation and to the full extent required by any federal law or regulation shall serve as the agency of the state to accept federal funds and administer them in connection with their programs and functions as provided by law prior to this merger and consolidation.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:525 - Transfer of employees

§525. Transfer of employees

All employees heretofore engaged in the performance of duties in any agency in the exercise of functions transferred by this Part to the commissioner shall be transferred with such functions to State Department of Conservation to the full extent necessary to carry out the purposes of this Chapter and shall, so far as practicable and necessary, continue to perform the duties heretofore performed, subject to the state civil service laws and regulations and the laws and regulations governing the state employees retirement system.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:526 - Orderly transfer

§526. Orderly transfer

In order to effect an orderly transfer of the agencies and functions affected by this Part the following procedure shall be effected, to-wit:

(1) Not later than January 1, 1974, the governing authorities of each of the agencies herein merged, consolidated and transferred shall transmit to the governor, the commissioner of administration and the commissioner such information necessary to effect plans for such consolidation, merger and transfer as may be prescribed by the commissioner of administration, including but not limited to the following: (a) a complete list of all personnel, their salaries and job description, (b) a complete inventory of all furniture, fixtures and equipment of every kind and description whatsoever; (c) all financial and bookkeeping records; (d) a summary of all floor space in state office buildings or otherwise then being utilized.

(2) There then shall be prepared and transmitted to the governor and commissioner of administration a "transition plan for consolidation" not later than February 15, 1974. This plan shall include a detailed procedure for the consolidation and merger of offices and functions, including the transfer and utilization of jobs, personnel, funds, office space and equipment, and such other information as the governor may require. Said plan shall be used by the commissioner in accordance with the provisions of this Chapter in effectuating and implementing the purposes of this Chapter.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:527 - Effective date of merger, consolidation and transfer of functions: appropriations

§527. Effective date of merger, consolidation and transfer of functions: appropriations

The merger, consolidation and transfer of functions provided for by this Part shall commence on March 1, 1974, and shall be completed on or before thirty days thereafter, and it is hereby specifically provided that when and as the merger, consolidation and transfer of functions is effectuated as to each of the boards, commissions, agencies, and entities affected by this Part, all funds then remaining to the credit of each from legislative appropriations, and any funds budgeted for or otherwise available to or for the benefit of any agency, institution, facility or program to carry out the functions herein consolidated, merged and transferred, shall follow the functions and activities herein transferred to the commissioner. Thereafter the disbursement of and the accountability for said funds shall be the responsibility of the commissioner.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:528 - Agencies created at same session

§528. Agencies created at same session

In the event that any other laws are enacted at this 1973 Extraordinary Session which create and provide for boards or other agencies charged with the functions of the administration, enforcement, management or operation of matters and facilities governed by this Chapter, each such board or agency and its functions are hereby merged, consolidated and transferred into the State Department of Conservation in the same manner and to the same extent as are the boards, commissions, agencies and offices enumerated in this Part, such merger, consolidation and transfer to be completed no later than April 1, 1974.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:541 - General power; assistant secretary, requirements

PART III. POWERS

§541. General power; assistant secretary, requirements

To accomplish the purposes of this Chapter, the assistant secretary is authorized to:

(1) Employ such officers, agents, employees, and professional personnel, including legal counsel, as he deems necessary for the performance of his powers and duties and prescribe the powers and duties and fix the compensation of such officers, agents, employees, and professional personnel.

(2) Contract, upon such terms as he may agree upon, for legal, financial, engineering, and other professional services necessary or expedient in the conduct of the affairs of the office of conservation under the provisions of this Chapter; however, counsel retained by the assistant secretary to represent the interests of the state before the congress and the federal energy agencies and to advise the assistant secretary regarding the same shall not be deemed to be a public employee within the meaning of Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950.

(3) Utilize the services of the other executive departments of the state upon mutually agreeable terms and conditions.

(4) Receive, by gift, grant, donation, or otherwise, any sum of money, aid, or assistance from any person or the United States, its agencies, the state of Louisiana, or any political subdivision thereof.

(5) Do any and all things necessary or proper for the development, regulation, and accomplishment of the purposes of this Chapter.

(6) Repealed by Acts 1979, No. 449, §5, eff. Jan. 1, 1980.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M. Amended by Acts 1977, No. 482, §1, eff. July 13, 1977; Acts 1985, No. 1015, §1, eff. July 24, 1985.



RS 30:542 - Administration and enforcement

§542. Administration and enforcement

A. Except as otherwise provided in this Chapter, the provisions of R.S. 30:6, 30:8, 30:13, and 30:15 shall apply to the administration and enforcement of this Chapter.

B. The legal counsel employed or retained by the commissioner, when authorized by the commissioner, shall be entitled to represent the state and the commissioner and to appear in the courts and before agencies of this state or the agencies and courts of the United States and of other states, to carry out the purposes of this Chapter.

C. Whenever it appears to the commissioner that any person has engaged, is engaged, or is about to engage in any acts or practices constituting a violation of this Chapter or of any regulation, rule or order issued hereunder, the commissioner may bring an action in the court having jurisdiction, to enjoin such acts or practices and to enforce compliance with this Chapter or any rule, regulation, or order thereunder, and upon a proper showing a temporary restraining order or a preliminary or permanent injunction shall be granted without bond. The relief sought may include a mandatory injunction commanding any person to comply with this Chapter or any such regulation, rule or order issued hereunder, and to make restitution of money received in violation of any such regulation, rule or order. The commissioner may transmit such evidence as may be available concerning such acts or practices or concerning apparent violations to the district attorney having jurisdiction over same who, in his discretion, may institute necessary criminal proceedings.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:543 - Suit by party in interest upon commissioner's failure to sue

§543. Suit by party in interest upon commissioner's failure to sue

If the commissioner fails to bring suit within ten days to restrain a violation as provided in Subsection C of R.S. 30:542 any person in interest adversely affected by the violation who has notified the commissioner in writing of the violation or threat thereof and has requested the commissioner to sue, may bring suit to prevent any or further violations, in the district court of any parish in which the commissioner could have brought suit. If the court holds that injunctive relief should be granted, the commissioner shall be made a party and shall be substituted for the person who brought the suit and the injunction shall be issued as if the commissioner had at all times been the complaining party.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:544 - Violation; penalties, civil and criminal

§544. Violation; penalties, civil and criminal

A.(1) Any person who shall be determined by the assistant secretary, after notice and an opportunity for a hearing, to have violated any provision of this Chapter or any rule, regulation, or order promulgated or issued under this Chapter shall be liable to the office of conservation for a civil penalty not to exceed ten thousand dollars for each violation for each day that the violation persists, except that the maximum civil penalty shall not exceed five hundred thousand dollars for any related series of violations.

(2) The amount of the penalty shall be assessed by the assistant secretary by written notice.

(3) In determining the amount of the penalty, the assistant secretary shall consider the nature, circumstances, and gravity of the violation and, with respect to the person found to have committed the violation, the degree of culpability, any history of prior violations, the effect on ability to continue to do business, any good faith in attempting to achieve compliance, ability to pay the penalty, and such other matters as justice may require.

B. The legal counsel employed or retained by the assistant secretary may recover the assessed civil penalty by bringing action against the person so assessed in the court having jurisdiction. The assistant secretary may compromise the civil penalty.

C. Any person who willfully and knowingly violates this Chapter or any rule, regulation, or order issued under this Chapter shall be deemed guilty of a misdemeanor, and, upon conviction, shall be subject for each offense to a fine of not more than twenty-five thousand dollars or imprisoned for not more than one year, or both, for each violation.

Acts 1990, No. 599, §1, eff. July 19, 1990.



RS 30:545 - Noncompliance not excused by contractual obligations

§545. Noncompliance not excused by contractual obligations

Noncompliance with the provisions of this Chapter, or with rules, regulations, or orders issued by the commissioner under this Chapter may not be excused on the basis of any private contractual obligation. No person who complies with the provisions of this Chapter or with the rules, regulations or orders of the commissioner issued under this Chapter shall be liable in damages either ex contractu or ex delicto by reason of such compliance.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:546 - General powers to control natural resources and energy

§546. General powers to control natural resources and energy

A. The assistant secretary of the office of conservation of the Department of Natural Resources shall have the powers and duties of:

(1) Developing a program for the equitable distribution of energy supplies in Louisiana.

(2) Preparing and implementing plans and procedures to carry out the policies and programs of all federal and state laws, rules, and regulations pertaining to the mandatory and voluntary conservation, allocation, rationing, and distribution of energy resources and supplies.

(3) Promulgating regulations for the mandatory allocation of the use and end-use of intrastate natural gas, and of such fossil fuels and other fuels as the state may be directed or requested by the federal government to allocate, ration, conserve, or otherwise control.

(4) Investigating and monitoring the users or end users of hydrocarbons or hydrocarbon products and the commodities produced, processed, or manufactured from hydrocarbons or hydrocarbon products produced or delivered in this state.

(5) Adopting and promulgating rules and regulations requiring the users or end users of hydrocarbons or hydrocarbon products to register with the assistant secretary and report on the use or end use of hydrocarbons or hydrocarbon products in the processing, production, or manufacture of commodities, goods, or services.

(6) Preparing and implementing a natural gas storage plan by which surplus intrastate natural gas and state royalty gas received under validly existing mineral leases granted by the state, is placed in storage, whether above or below the surface of the earth, to be used during periods of shortages or emergencies.

B. The commissioner shall have and exercise all necessary power and authority to supervise, govern, regulate and control the production, transportation, distribution, storage, sale, use and end-use of intrastate natural gas, including the power and authority to supervise, govern, regulate and control intrastate natural gas transporters and all aspects of sales of intrastate natural gas including direct sales to industrial users for fuel or for other uses; provided, however, the commissioner shall have no authority to regulate the sale prices of intrastate natural gas except as authorized by the provisions of this Chapter with respect to prices on reallocated gas and prices under contracts executed after the effective date of this Chapter.

C. The commissioner is empowered to take such actions, and promulgate such rules, regulations, and orders, as necessary to provide for the enforcement of the laws of the United States and regulations of appropriate federal agencies to the extent such enforcement, power, authority and responsibility is delegated to the state, for the mandatory allocation or rationing of natural gas, crude oil, residual fuel oil, refined petroleum products and other fuels.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M. Amended by Acts 1977, No. 482, §1, eff. July 13, 1977; Acts 1979, No. 617, §1.



RS 30:547 - Extraction of ethane and heavier hydrocarbons not prohibited; not regulated as natural gas

§547. Extraction of ethane and heavier hydrocarbons not prohibited; not regulated as natural gas

The commissioner shall not have the authority to prohibit the extraction of ethane and heavier hydrocarbons from natural gas, nor shall these hydrocarbons be regulated as intrastate natural gas under this Chapter.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:548 - Exercise of powers

§548. Exercise of powers

The assistant secretary of conservation shall exercise his powers so as to provide, under the priorities hereinafter set forth, to the maximum extent practicable, for:

(1) Protection of public health, safety, and welfare (including maintenance of hospitals, juvenile and adult correctional institutions, nursing homes, dormitories, hotels, motels, and residential heating, such as individual homes, apartments, and similar occupied dwelling units);

(2) Maintenance of agricultural operations, and the processing of agricultural products, including farming, ranching, dairy, water conservation and commercial fishing activities, and services directly related thereto, and maintenance of food processing plants, businesses and facilities processing products for human consumption;

(3) Operations and encouragement of exploration, production, processing, and refining efforts to attain maximum production or extraction of oil, intrastate natural gas and other hydrocarbons;

(4) Maintenance of all public services (including facilities and services provided by municipal, cooperative, or investor owned utilities or by any state or local government or authority, and including transportation facilities and services which serve the public at large);

(5) Maintenance of commercial and industrial, business, plant and facility operations, particularly to minimize economic dislocation of business, and industry, and employment therein;

(6) Preservation of an economically sound and competitive petroleum, petro-chemical and chemical industry;

(7) Assistance to private industry in obtaining the most efficient and safe transportation of intrastate natural gas from the sources of supply and reserves to the different parts of the state through intrastate pipelines, regardless of the ownership of the intrastate pipelines, to obtain maximum utilization of all existing intrastate pipelines within the state of Louisiana, the intent of this Chapter being to encourage, direct, mandate and enforce the use of excess capacity of intrastate pipelines to foster the movement of intrastate gas about the state of Louisiana.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M. Amended by Acts 1974, No. 501, §2; Acts 1977, No. 547, §1, eff. July 15, 1977.



RS 30:549 - Accounting

§549. Accounting

The commissioner shall be empowered to promulgate and enforce a uniform system of accounting by intrastate natural gas transporters, where deemed advisable by the commissioner, to assure that intrastate natural gas transporters accurately report the results of their operations thereby facilitating rate regulations in those instances where the commissioner is called upon to establish reasonable rates for the transportation and sale of gas.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:550 - Compilation and publication of information by commissioner

§550. Compilation and publication of information by commissioner

The commissioner shall be empowered to gather, analyze, maintain, and publish information on intrastate natural gas pipelines and producers, transporters, distributors, and users of intrastate natural gas and may serve as a clearinghouse to provide information to users of natural gas regarding the availability of supplies of natural gas.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M. Amended by Acts 1979, No. 539, §1.



RS 30:551 - Regulatory designation

§551. Regulatory designation

A. Pursuant to Section 2(A) of Article IX of the Louisiana Constitution of 1974, the assistant secretary shall be the authority to regulate natural gas and natural gas transporters and distribution companies as provided in this Chapter; provided, however, that the Louisiana Public Service Commission shall remain the authority to regulate the sale of natural gas moving by pipeline to local distributing systems for resale, and shall regulate resales by those distributing companies, for the purposes of fixing and regulating the rates and services charged and rendered by public utilities in such sale; except that those distribution companies or systems owned or operated by the governing authority of one or more political subdivisions or subject to regulation in accordance with the provisions of a home rule charter or plan of government shall be regulated, except as provided in Subsection B, hereof, by the owning or operating governing authority or as provided by such home rule charter or plan of government.

B. Notwithstanding the provisions of Subsection A of this Section, the assistant secretary shall be the authority to regulate persons engaged in the transportation of gas or who own or operate intrastate pipeline facilities for the transportation of gas. The assistant secretary shall establish by regulation minimum safety standards for pipeline facilities and the transportation of gas, and those regulations shall be consistent with the rules and regulations authorized by 49 USC 60101 et seq.

C. The assistant secretary, as permitted by 49 USC 60105, may certify annually to the United States Department of Transportation that the state, through the office of conservation, has regulatory jurisdiction over the safety standards and practices of intrastate pipelines and liquefied natural gas facilities not otherwise regulated by the Federal Energy Regulatory Commission and the transportation of gas and liquefied natural gas associated with those facilities.

D. Except as provided in 49 USC 60104(c), nothing in this Section authorizes the assistant secretary to adopt or enforce safety standards for interstate gas pipeline facilities or the transportation of gas associated with those facilities.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M. Amended by Acts 1978, No. 669, §1; Acts 1985, No. 250, §1, eff. July 6, 1985; Acts 2015, No. 332, §1.



RS 30:552 - Regulation by commissioner of gas transporter exempt from FPC

§552. Regulation by commissioner of gas transporter exempt from FPC

The commissioner shall have the power and authority to regulate the rates, services and facilities of any person certified as an intrastate natural gas transporter, and the commissioner, or his delegate, may certify to the Federal Power Commission that the commissioner has regulatory jurisdiction over the rates and services of such person and facilities and is exercising such jurisdiction, with the intent that such certificate shall constitute conclusive evidence of such regulatory power or jurisdiction as permitted by 15 U.S.C.A. Section 717(c).

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:553 - Excess capacity

§553. Excess capacity

A. The commissioner shall be empowered to investigate the need for using excess capacity of an intrastate pipeline and when appropriate, and if an intrastate natural gas transporter and a person owning an intrastate natural gas supply or reserve cannot by private contract agree upon arrangements for, and rates and charges for, the transportation of that person's intrastate natural gas, the commissioner may require an intrastate natural gas transporter to transport the intrastate natural gas of such person within the intrastate pipeline system from and to the points desired by that person, as long as the need therefor exists; provided however, that the transporter may terminate the contract or enforcement proceedings for use of its pipeline by that person upon giving the commissioner and that person ninety days notice that it will, in fact, have a specific need for the excess capacity of its pipeline, or a part thereof, to transport its own gas or the gas of its subsidiaries or of its parent or of a subsidiary of its parent, or to satisfy the requirements of its own transportation or sales contracts for which it then possesses adequate gas supplies to fulfill.

B. The commissioner shall be empowered to investigate the purported need of the transporter to so utilize its excess capacity and to disapprove the transporter's termination of the contract if, in fact, the transporter does not have a bona fide need for the excess capacity; or if, in the opinion of the commissioner, the public interest and the purposes of this Chapter would best be served by a continuation of the transportation of the gas of the other person user. It is deemed in the interest of the state to utilize the total maximum capacity of intrastate pipelines at all times for the movement of intrastate gas about the state of Louisiana with the transporter to receive adequate compensation as hereinafter provided for any such use of its pipeline.

C. The commissioner shall possess jurisdiction over all intrastate pipelines and all intrastate natural gas transporters and shall be empowered to require natural gas transporters to use and/or make available its excess capacity for transport of natural gas owned by others under the provisions of this Section.

D. Intrastate natural gas transporters which transport gas for others under the provisions of this Chapter shall be protected in their transporting of intrastate gas for the purposes of this Chapter from liability to their existing contract purchasers, as a result thereof, and shall not be liable to their contract purchasers under any circumstances from having utilized the excess capacity in their lines for the benefit of the public as defined in this Chapter. No natural gas contract purchaser will be entitled to claim losses, damages or compensation from a pipeline company as a result of the pipeline company having complied with the directions, mandates and orders of the commissioner.

The owner of intrastate natural gas transported under the provisions of this Section shall retain title thereto while the gas is in transit.

E. The commissioner shall be empowered to investigate and regulate the rates, charges and services for transport of intrastate natural gas in intrastate commerce on his own motion or upon the request of either a transporter or a person using or desiring to use the excess capacity of an intrastate pipeline. If a transporter and a person using or desiring to use the excess capacity of an intrastate pipeline cannot agree, then the commissioner may, after hearing or hearings involving interested parties, fix the rates and charges for the transportation of intrastate natural gas in intrastate pipelines on either a point to point basis within a pipeline or on a segment of a pipeline, with the rates to be fixed by the commissioner to be sufficient in amount to reimburse the transporter for the cost of furnishing the particular services in each instance, and to return to the transporter a reasonable profit for its services and use of its facilities, commensurate with the rates of return for similar services performed by the instant transporter and other transporters performing reasonably related and similar services in the state of Louisiana so far as deemed practicable under the circumstances; provided, that the total cost to the pipeline company of the pipeline company's entire intrastate pipeline system shall be considered in establishing the price for any transportation service performed, and also for establishing its cost for the transportation of its own gas for sale to others.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:554 - Certificates of transportation; expropriation

§554. Certificates of transportation; expropriation

A.(1) The commissioner shall issue a certificate of transportation to each person applying therefor if, after a public hearing, he determines that it is or will be in the present or future public interest to do so; however, if any person has previously been issued a certificate of transportation by the commissioner, that certificate continues to remain valid and in force.

(2) All such persons receiving a certificate of transportation from the commissioner shall possess the right of expropriation with authority to expropriate private property under the general state expropriation laws; and shall have the right to lay, maintain, and operate pipelines, together with telegraph and telephone lines necessary and incidental to the operation of these pipelines, over private property thus expropriated; and have the further right to lay, maintain, and operate pipelines along, across, over, and under any navigable stream or public highway, street, bridge, or other public place; and also have the authority, under the right of expropriation herein conferred, to cross railroads, street railways, and other pipelines, by expropriating property necessary for the crossing under the general expropriation laws of this state. The right to run along, across, over, or under any public road, bridge, or highway, as before provided for, may be exercised only upon condition that the traffic thereon is not interfered with, and that such road or highway is promptly restored to its former condition of usefulness, at the expense of the pipeline owner, the restoration to be subject also to the supervision and approval of the proper local authorities.

(3) Anything in this Chapter, or in any rule, regulation, or order issued by the commissioner under this Chapter to the contrary notwithstanding, accepting or acting pursuant to a certificate of transportation issued under this Section, compliance with the provisions of this Chapter, or with rules, regulations, or orders issued by the commissioner under this Chapter, or voluntarily performing any act or acts which could be required by the commissioner pursuant to this Chapter, or rules, regulations, or orders issued by the commissioner under this Chapter, shall not (a) cause any intrastate natural gas transporter to become, or be classified as, a common carrier or a public utility for any purpose whatsoever; (b) subject such intrastate natural gas transporter to any duties, obligations, or liabilities as a common carrier or public utility, under the constitution and laws of this state; or (c) increase the liability of any intrastate natural gas transporter for any taxes otherwise due to the state of Louisiana in the absence of any additions or amendments to any tax laws of this state.

B. In the exercise of the privilege herein conferred, owners or operators of such pipelines shall compensate the parish, municipality or road district, respectively, for any damage done to such public road, in the laying of pipelines, telegraph or telephone lines, along, under, over or across the same. Nothing in this Section shall be construed to grant any transporter the right to use any public street or alley of any parish, incorporated city, town or village, except by express permission from the parish, city or other governing authority.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M. Amended by Acts 1976, No. 115, §1; Acts 1979, No. 393, §1; Acts 1981 No. 497, §1; Acts 1981, HCR No. 208.



RS 30:555 - Construction, extension or abandonment of facilities; condemnation proceedings

§555. Construction, extension or abandonment of facilities; condemnation proceedings

A. The commissioner shall examine periodically the status of the intrastate natural gas pipeline system to determine whether supplies of natural gas can be delivered to Louisiana natural gas users; however, he shall hold a hearing upon application for such hearing by any user of natural gas in Louisiana. Whenever the commissioner, after notice and opportunity for hearings, finds such action necessary or desirable in the public interest and to accomplish the purposes of this Chapter, he may by order direct an intrastate natural gas transporter to extend or improve its transportation facilities, to establish physical connection of its transportation facilities with a gas field gathering system or with the pipeline facilities of another pipeline company reasonably commensurate in size and distance with the quantity of natural gas available for transportation therein. The commissioner may determine that the exercise of the authority granted in this Section is in the public interest if a user of gas located in the state, a majority of which users' employees are Louisiana residents, or which user produces goods or services for Louisiana residents, is or will be unable to secure adequate supplies of natural gas to maintain employment or production levels without benefit of the provisions of this Section. Provided, however, that the commissioner shall have no authority to compel the enlargement of transportation facilities for such purposes, or to compel such transporter to establish physical connection when to do so would impair its ability to render adequate service to its intrastate users, regardless of whether such service is then being rendered either directly or through another pipeline.

B. No intrastate natural gas transporter shall abandon all or any portion of its facilities subject to the jurisdiction of the commissioner, or any service rendered by means of such facilities, without the permission and approval of the commissioner first had and obtained, after a finding by the commissioner that the available supply of natural gas is depleted to the extent that the continuance of service is unwarranted, or that the public interest and energy needs permit such abandonment. The commissioner shall be authorized to deny abandonment based upon satisfactory evidence that a user of gas located in the state, a majority of which users' employees are Louisiana residents, or which user produces goods or services for Louisiana residents, including gas or electric service, is or will be unable to secure adequate supplies of natural gas to maintain employment, production, or service levels if abandonment is granted.

C. No person shall engage in the transportation of intrastate natural gas for others, subject to the jurisdiction of the commissioner, or undertake the construction or extension of any facilities therefor, or acquire or operate any such facilities or extensions thereof, unless there is in force with respect to such person an order of the commissioner authorizing such acts or operations unless exempt therefrom under the terms of this Chapter or waived by the commissioner under the authorities granted hereunder. Provided, however, that if any such person or predecessor in interest was bona fide engaged in transportation of natural gas, subject to the jurisdiction of the commissioner, prior to the effective date of this Chapter, over the route or routes or within the area for which application is made and has so operated since that time, the commissioner shall issue such order without requiring further proof that the public interest will be served by such operation, and without further proceedings, if application for such order is made to the commissioner within ninety days after passage of this Chapter. Pending the determination of any such application, the continuance of such operation shall be lawful.

In all other cases the application shall be decided in accordance with the procedures otherwise provided in this Chapter, and such order shall be issued or denied accordingly. Provided, however, that the commissioner may issue a temporary order in cases of emergency, to assure maintenance of adequate service or to serve particular customers, without notice or hearing, pending the determination of an application for a permanent order, and may by regulation exempt from the requirements of this Section temporary acts or operations for which the issuance of an order therefor will not be required in the public interest.

D. Applications for orders as provided for in Paragraphs A, B and C above shall be made in writing to the commissioner, be verified under oath, and shall be in such form, contain such information, and notice thereof shall be served upon such interested parties in such manner as the commissioner shall, by regulation, require.

E. Except in the cases governed by the provisions contained in Subsection C of this Section, an order shall be issued to any qualified applicant, therefor, authorizing the whole or any part of the operation, service, construction, extension, or acquisition covered by the application, if it is found that the applicant is able and willing properly to do the acts and to perform the service proposed and to conform to the provisions of this Chapter and the requirements, rules, and regulations of the commissioner thereunder, and that the proposed service, operation, construction, extension, or acquisition, to the extent authorized by the order, is or will be required by the present or future public interest; otherwise, such application shall be denied. The commissioner shall have the power to attach to the issuance of the certificate and to the exercise of the rights granted thereunder such reasonable terms and conditions as the public interest may require.

F. The commissioner, after a hearing had upon his own motion or upon application, may determine the service area to which each authorization under this Section is to be limited. Within such service area as determined by the commissioner an intrastate natural gas transporter may enlarge or extend its facilities for the purpose of supplying increased market demands in such service area without further authorization.

G. Nothing contained in this Section shall be construed as a limitation upon the power of the commissioner to issue an order for service of an area already being served by another transporter.

H. No person shall connect its system with, move gas into, or receive gas from another pipeline system, including other pipelines or pipeline systems owned by the company, without prior approval of the commissioner.

I. Orders issued by the commissioner pursuant to Subsections C and H of R.S. 30:555 prior to the effective date of R.S. 30:554(A), 555(C), 555(H) shall be valid if issued in compliance with R.S. 30:554(A), 555(C), 555(H).

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M. Amended by Acts 1976, No. 115, §§2, 3; Acts 1979, No. 549, §1; Acts 1979, No. 604, §1.



RS 30:556 - Lease and sublease of pipelines by commissioner

§556. Lease and sublease of pipelines by commissioner

To encourage the construction, expansion, improvement or betterment of intrastate natural gas pipelines, particularly pipelines and related facilities necessary, incidental or useful to the connection of existing intrastate natural gas pipeline systems with gas producing wells or gas fields, gas wells or gas fields capable of producing gas in commercial quantities, and to assist in the gathering of either private "in-kind" royalty or state-owned "in-kind" royalty, or both, the commissioner may lease from any person, firm, corporation, partnership or association, under the best terms and conditions as the commissioner may be able to prudently negotiate, a pipeline system or systems, or parts thereof, presently existing or hereinafter being built, including pipelines, pumps, storage and all other facilities, structures, and projects incidental, necessary or useful in the production, transportation, distribution and delivery of intrastate natural gas and hydrocarbons, which, in the judgment of the commissioner may provide necessary facilities to make available supplies of intrastate natural gas to the residents, commercial businesses, and/or industries of Louisiana. The commissioner may also sublease to any person any pipeline which he may so acquire, upon the best terms and conditions as the commissioner may be able to prudently negotiate, including a rental based upon a scheduled payment to be made for each 1000 cubic feet of gas transported through the subleased line in amounts determined by the commissioner to reasonably assure payment of the rental under the lease from the anticipated supply of gas to be transported during the term of the lease. The commissioner is not authorized to enter into a lease as authorized herein until he has first determined that no other pipeline is or will be available to transport the particular supply of intrastate natural gas in question to the residents, commercial businesses, and/or industries of Louisiana, for the reason that this special power of the commissioner is to be utilized only for the purpose of making available to the residents, commercial businesses and/or industries of Louisiana supplies of intrastate natural gas which might otherwise not be made available for production and distribution or which might otherwise not be available for input into the intrastate pipeline distribution or transportation systems within the state of Louisiana.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:557 - Construction and operation of pipelines by commissioner

§557. Construction and operation of pipelines by commissioner

A. The commissioner shall be empowered to plan, finance, construct in accordance with the provisions of R.S. 38:2211, develop, acquire, maintain and operate a pipeline system or systems, inclusive of pipelines, pumps, storage and all facilities, structures and properties incidental and necessary or useful in the transportation, distribution and delivery of natural gas and hydrocarbons from any and all points of production to points of consumption or to the points of distribution for consumption, within or without the state of Louisiana, inclusive of a pipeline system within the offshore area under the jurisdiction of the state, to facilitate the production, transportation, distribution and delivery of natural gas and hydrocarbons, including gas and hydrocarbons received as royalties "in-kind" by private land or mineral owners, under private leases, and by the state, pursuant to mineral leases by the state, its agencies and political subdivisions, and gas and hydrocarbons acquired by purchase or otherwise by the state from private land or mineral owners.

B. In order to provide for the financing, construction, development, maintenance and operation of said pipeline systems, the commissioner may lease or rent to others, after advertisement in accordance with the provisions of R.S. 30:142, the facilities constructed pursuant to the authority conferred herein, and all facilities, structures and properties necessary and incidental, to facilitate the production, transportation, distribution and delivery of natural gas and other hydrocarbons from point of production to point of consumption or to the point of distribution for consumption.

C. The commissioner may borrow funds not to exceed $50,000,000.00 for implementation of the purposes of this Section and mortgage and pledge any lease or leases granted by, assigned or subleased by the commissioner.

D. Anything herein to the contrary notwithstanding, the commissioner shall not exercise any of the rights or powers granted to him in Subsections A, B, and C of this Section, if private persons, firms, or corporations are performing the acts and services, or are constructing or have constructed the facilities to provide the services contemplated by this Section. Prior to exercising any of such rights or powers, the commissioner shall publish in the official journal of the state a notice describing the acts, facilities, or services contemplated by the commissioner, and any private persons, firms or corporations desiring to perform the acts or services or to construct the facilities to provide the services described in the notice, shall have a period of thirty days from the date of last publication of the notice within which to notify the commissioner of their intention to perform the acts or services or to construct the facilities to provide the services described in the notice. In the absence of such notification by a private person, firm or corporation, or if such person, firm or corporation, having given notice of intention to perform the acts or services or to construct the facilities to provide the services contemplated by the commissioner, fails to commence same within sixty days from the date of notification of the commissioner of such intention, the commissioner may proceed to perform the acts, construct the facilities or provide the services originally contemplated.

E. In exercising the rights and powers granted to him in this Section, the commissioner shall be vested with authority to:

(1) Acquire by expropriation any properties necessary or useful for the purposes of this Section, in accordance with the general expropriation laws of the state. The commissioner shall not have the authority to expropriate mineral leases, gas supplies, gas reserves, oil refineries, minerals, mineral rights or pipelines used in connection therewith. No person shall be granted a suspensive appeal from any judgment rendered by a district court in any expropriation action filed by the commissioner hereunder in which it is held that a requested expropriation be approved.

(2) Provide such light, water, police protection and other services for the facilities as he deems advisable.

(3) Establish and collect reasonable fees, rates, tariffs, or other charges for the use of all facilities administered by him and for all services rendered by him.

F. In the exercise of the powers, duties and functions granted to the commissioner in Subsection A hereof, with respect to the production, transportation, distribution and delivery of natural gas and hydrocarbons received as royalties "in-kind" by private land or mineral owners under private leases and by the state pursuant to mineral leases by the state, its agencies and political subdivisions, the commissioner shall allocate and/or ration all such natural gas and other hydrocarbons received as "in-kind" royalties in accordance with the priorities established in Paragraphs (a) through (i), inclusive, of R.S. 30:572 and, notwithstanding any other provisions of R.S. 30:572 or any other law to the contrary, the priorities established in said Paragraphs (a) through (i), without any change or modification thereof whatsoever, shall govern the allocation and/or rationing of natural gas and other hydrocarbons received as "in-kind" royalties unless the commissioner determines such priority use is impractical under the circumstances.

G. Within 90 days after December 8, 1973, the Commissioner of Conservation shall promulgate a set of rules and regulations for intrastate pipeline safety, using as a guideline those rules and regulations authorized by 49 U.S.C.A. §§1671 to 1684 inclusive as established by the United States Secretary of Transportation.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.; Acts 1981, HCR No. 208.



RS 30:558 - Bond issue for pipeline

§558. Bond issue for pipeline

A. In order to finance capital improvements authorized by R.S. 30:557, the commissioner shall have the power to borrow money not to exceed $50,000,000.00 and evidence the borrowing in the issuance and sale of bonds or other obligations of the State Department of Conservation, the principal and interest of which shall be payable solely out of revenues herein authorized to be dedicated and pledged for such payment.

B. The bonds or other obligations issued under authority of this Section shall be solely the obligations of the State Department of Conservation and shall recite on their face that they do not constitute obligations of the state of Louisiana or of any parish, municipality or other political subdivision of the state. The bonds or other obligations shall be authorized and issued by written authorization of the commissioner and shall be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privileges, be payable in such medium of payment and at such place or places, be subject to such terms of redemption and be entitled to such priorities on the revenues authorized by this Section to be pledged for the payment of principal and interest of such bonds or other obligations as such written authorization may provide. The bonds and the coupons, if any, attached thereto shall be executed in the form and manner provided by the commissioner's written authorization.

C. The bonds or other obligations issued under authority of this Section shall be sold by the State Bond Commission in accordance with R.S. 39:1403, except as otherwise provided herein, to the highest bidder on sealed proposals at public sale at not less than par and accrued interest, after publication of notice of sale at least seven days in advance of the date of sale in newspapers or financial journals published at such places as the State Bond Commission may determine, reserving to the State Bond Commission the right to reject any and all bids.

D. Any bonds or other obligations issued hereunder shall be payable from and be secured by the pledge of the revenues derived from the operation of the pipeline system or systems, as constructed, acquired, extended or improved with the proceeds of the bonds, subject only to prior payment of the reasonable and necessary expenses of operating and maintaining the system or systems. Any holder of the bonds or other obligations or of any of the coupons thereto attached may by appropriate legal action compel performance of all duties required of the commissioner in order to enforce payment of the bonds when due. If any bonds or other obligations issued hereunder are permitted to go into default as to principal or interest, any court of competent jurisdiction may, pursuant to the application of the holder of the bonds or other obligations, appoint a receiver for the system or systems who shall operate the system or systems and collect and distribute the revenues thereof pursuant to the provisions and requirements of the commissioner's written authorization for the bonds.

If more than one series of bonds or other obligations is issued hereunder payable from the revenues of the system or systems, priority of lien on such revenues shall depend on the time of the delivery of the bonds or other obligations each series enjoying a lien prior and superior to that enjoyed by any series of bonds or other obligations subsequently delivered, except that where provision is made in the proceedings authorizing any issue or series of bonds or other obligations for the issuance of additional bonds or other obligations in the future on a parity therewith pursuant to procedure or restrictions provided in such proceedings, additional bonds or other obligations may be issued in the future on a parity with such issue or series in the manner so provided in such proceedings.

E. All bonds or other obligations issued under the provisions of this Section shall constitute negotiable instruments within the meaning of the Louisiana Negotiable Instruments Law. The bonds or other obligations and the income thereof shall be exempt from all taxation within the state of Louisiana.

F. When the commissioner has issued bonds and pledged the revenues of the pipeline system or systems for the payment thereof as herein provided, the commissioner shall operate and maintain the system or systems and shall impose and collect fees and charges for the services furnished by the system or systems, including those furnished to the State Department of Conservation, in such amounts and at such rates as shall be fully sufficient at all times to (1) pay the expenses of operating and maintaining the system or systems, (2) provide a sinking fund sufficient to assure the prompt payment of principal of and interest on the bonds or other obligations as each falls due, (3) provide such reasonable fund for contingencies as may be required by the commissioner's written authorization for the bonds or other obligations, and (4) provide an adequate depreciation fund for repairs, extensions and improvements to the system or systems necessary to assure adequate and efficient service to the public. No board or commission other than the commissioner shall have authority to fix or supervise the making of such fees and charges, which shall be in amounts reasonably necessary for the purposes herein stated.

G. Any written authorization of the commissioner authorizing the issuance of bonds or other obligations shall be published at least three times in ten days in a newspaper published in the city of Baton Rouge. For a period of thirty days from the date of the publication, any person in interest may contest the legality of the written authorization of the commissioner and of the bonds or other obligations to be issued pursuant thereto and the provisions securing the bonds or other obligations, including the validity of any lease or other contract pledged to the payment thereof. After the expiration of thirty days no one shall have any right of action to contest the validity of the bonds or other obligations, the validity of the security pledged to the payment thereof or the provisions of the written authorization pursuant to which the bonds or other obligations were issued, and all the bonds or other obligations and all proceedings relating thereto shall be conclusively presumed to be legal, and no court shall thereafter have authority to inquire into such matters.

H. The commissioner may by written authorization authorize the issuance of bonds or other obligations for the purpose of refunding, extending and unifying the whole or any part of the principal, interest and redemption premiums on any outstanding bonds or other obligations issued under the authority of this Section. The refunding bonds or other obligations may either be sold and the proceeds applied to or deposited in escrow for the retirement of the outstanding bonds or other obligations, or may be delivered in exchange for the outstanding bonds or other obligations. The refunding bonds or other obligations shall be authorized in all respects as original bonds or other obligations are herein required to be authorized. The commissioner, in authorizing the refunding bonds or other obligations, shall provide for the security of the bonds or other obligations, the sources from which the bonds or other obligations are to be paid and for the rights of the holders thereof in all respects as herein provided for other bonds or other obligations issued under the authority of this Section. The commissioner may also provide that the refunding bonds or other obligations shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the bonds or other obligations refunded.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:559 - Registration and information required by the assistant secretary

§559. Registration and information required by the assistant secretary

A. The assistant secretary may prescribe rules and regulations requiring that all persons operating, managing, or otherwise administering natural gas transmission pipelines or natural gas transmission pipeline companies register with the assistant secretary.

B. It is declared that the business of transporting natural gas in or through the state of Louisiana is affected with a public interest and that state regulation of matters relating to the transportation of said natural gas is necessary in the public interest to conserve natural resources of the state and to prevent physical and economical waste.

C. Notwithstanding any other provision of this Chapter or any other law to the contrary, the assistant secretary may promulgate and enforce rules and regulations relative to natural gas transmission pipeline safety, including requirements for the performance of periodic hydrostatic pressure tests to confirm or revise maximum allowable operating pressures.

Added by Acts 1977, No. 661, §2.



RS 30:560 - Pipeline safety inspection fees

§560. Pipeline safety inspection fees

A. As used in this Section:

(1) "Distributor" means any person engaged in the transportation, distribution, or delivery of jurisdictional gas.

(2) "Jurisdictional gas" means natural gas, flammable gas, or gas which is toxic or corrosive.

B. There is hereby imposed upon all distributors of jurisdictional gas who own and operate any jurisdictional gas distribution system that comes under the supervision of the assistant secretary pursuant to R.S. 30:551(B) an annual safety and odorization inspection fee not to exceed one dollar per service line, or four hundred dollars per pipeline facility, whichever is greater. The commissioner shall annually review the fee amount and may revise it in accordance with the Administrative Procedure Act.

C. There is hereby imposed upon all distributors of jurisdictional gas who own or operate any jurisdictional gas gathering or transmission system that comes under the supervision of the assistant secretary pursuant to R.S. 30:551(B) an annual safety inspection fee not to exceed forty-four dollars and eighty cents per mile of pipeline used in a jurisdictional gas pipeline system, or eight hundred dollars per pipeline facility, whichever is greater. The commissioner shall annually review the fee amount and may revise it in accordance with the Administrative Procedure Act.

D. The annual inspection fees imposed by this Section are for the purpose of enforcing the natural gas pipeline safety standards and practice required by this Chapter and regulations promulgated thereunder. All fees collected by the commissioner shall be reasonably related to the services provided and shall be used by the office of conservation solely for the purposes of that program.

Acts 1985, No. 250, §2, eff. July 6, 1985; Acts 2000, 1st Ex. Sess., No. 86, §1; Acts 2003, No. 879, §1, eff. July 1, 2003; Acts 2004, No. 223, §1; Acts 2016, No. 435, §1.



RS 30:561 - Collection of inspection fees

§561. Collection of inspection fees

A. The annual fees imposed by R.S. 30:560 shall be paid to the office of conservation no later than January fifteenth of each year on forms to be prescribed by the commissioner of conservation.

B. If any person fails to pay the fees imposed by R.S. 30:560, the commissioner of conservation may proceed to enforce the collection thereof by utilizing the remedies and procedures set forth in Chapter 1 of this Subtitle, specifically including any authority to obtain and audit information and authority to impose interest and penalties.

C. All money received or collected by the commissioner of conservation under R.S. 30:560 and this Section shall be deposited immediately upon receipt in the state treasury and shall be credited to the Oil and Gas Regulatory Fund.

Acts 1985, No. 250, §2, eff. July 6, 1985; Acts 1992, No. 984, §9; Acts 1997, No. 658, §2; Acts 2003, No. 879, §1, eff. July 1, 2003.



RS 30:562 - Repealed by Acts 1992, No. 984, 18.

§562. Repealed by Acts 1992, No. 984, §18.



RS 30:571 - Establishment, promulgation and implementation of plan

PART IV. EMERGENCY GAS SHORTAGE ALLOCATION PLAN

§571. Establishment, promulgation and implementation of plan

The governor of Louisiana shall have the authority pursuant to the police powers granted him by the constitution of this state, from time to time to declare a state of emergency as a result of extreme shortages of existing intrastate natural gas for human needs pursuant to Paragraphs (a) through (e) of Subsection (1) of R.S. 30:572. In connection therewith, as soon as practicable, the commissioner shall establish and promulgate a plan for statewide emergency intrastate natural gas conservation, allocation or rationing, which shall be implemented and enforced by the commissioner under controls and enforcement procedures hereinafter provided. The plan shall remain in effect as implemented and changed from time to time by the commissioner, until the governor, by proclamation, shall declare that a state energy emergency no longer exists. The plan shall maintain, preserve and protect all vital services in the state depending upon intrastate natural gas and, to the extent deemed practicable by the commissioner, shall provide for the curtailment of unnecessary and lesser priority uses of intrastate natural gas.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:572 - Priorities

§572. Priorities

The allocation or rationing and conservation program under the plan provided for by this Part shall include the following:

(1) A priority system and plan to be implemented without delay, for conservation, allocation, and/or rationing of intrastate natural gas qualitatively and quantitatively among distributors and consumers. To the extent practicable, such priority allocation or rationing programs shall include, but not be limited to, measures to insure that available intrastate natural gas will be distributed on a priority basis to users within the state to avoid or minimize adverse impacts on the public health, welfare, and economic well-being of the state; provided, however, that unless the assistant secretary rules otherwise, in the event of a serious emergency and until hearings can be had as hereinafter provided for, the priorities of mandatory allocations and rationing shall, to the maximum extent practicable, be as follows:

(a) First priority shall be given to the protection of public health, safety, and welfare including maintenance of gas and electrical service for hospitals, juvenile and adult correctional institutions, nursing homes, dormitories, educational facilities, hotels, motels, and residences such as individual homes, apartments and similarly occupied dwelling units, publicly owned water, sewerage, and storm water drainage systems producing their own energy, which systems supply services to the aforesaid, and property owners who, through contract, lease, or otherwise, reserve unto themselves a share of the natural gas produced from their property to serve their needs. In order to ensure the protection of public health, safety, and the environment, the petroleum, petrochemical, and chemical industry that uses intrastate natural gas to operate facilities shall have a priority as long as the gas is used to the extent necessary to ensure the protection of public health, safety, and the environment.

(b) Second priority shall be given to the maintenance of agricultural operations, and the processing of agricultural products, including farming, ranching, dairy, water conservation and commercial fishing activities, and services directly related thereto, operations of food processing plants, businesses and facilities processing products for human consumption;

(c) Third priority shall be given to exploration, production, processing, and refining efforts to attain maximum production or extraction of oil, natural gas, other hydrocarbons, and minerals mined by the Frasch process;

(d) Fourth priority shall be given to the maintenance of commercial and industrial business activities utilizing less than 1 1/2 million cubic feet of gas on a peak day;

(e) Fifth priority shall be given to the maintenance of all public services, including facilities and services provided by municipal, cooperative, or investor-owned utilities required for customers who come under Paragraphs (b), (c) and (d) next above, or by any state or local government or authority, and including transportation facilities and services which serve the public at large. This priority shall not apply to those publicly owned water, sewer and storm water drainage systems referred to under Paragraph (a) next above, since those are of the first priority;

(f) Sixth priority shall be given to the preservation of an economically sound and competitive petroleum, petrochemical, and chemical industry, provided that, except in cases where the commissioner finds that an extreme emergency exists and the above priority needs cannot be substantially otherwise provided for, those industries requiring the use of intrastate natural gas for plant protection, feedstock or process needs, and public utilities generating electricity for sale to consumers listed above under Paragraphs (a), (b), (c), (d), and (e), which own or have acquired at the wellhead their own source of intrastate natural gas supply or which acquires such gas supply or any portion thereof from a wholly owned subsidiary company and which are using such supply in the operation of their own facilities, shall, as long as they continue to use said gas for plant protection, feedstock or process needs, or for generating electricity for sale to consumers listed above under Paragraphs (a), (b), (c), (d), and (e), have and be recognized as possessing first priority, above all others, for use of said gas. Industrial companies not owning intrastate natural gas reserves for their own use for plant protection, feedstock or process needs shall be subject to curtailment first, and those companies owning intrastate natural gas reserves for their own use or which acquires such gas supply or any portion thereof from a wholly owned subsidiary company for such purposes shall be subject to curtailment second; provided, further, that any person to whom those industries requiring the use of intrastate natural gas for plant protection, feedstock or process needs which own their own source of intrastate natural gas may have heretofore contracted to sell a portion of their own gas for plant protection, feedstock or process needs shall have a priority for the use of said gas for plant protection, feedstock or process needs equal to the priority accorded to their vendor by this Paragraph;

(g) Seventh priority shall be given to the maintenance of industrial requirements not specified in Paragraph (f) next above, except for boiler fuel;

(h) Subject to the priorities established in R.S. 30:572(1)(a) and (b), eighth priority shall be given to industrial plants, including electrical generating plants to the extent not provided for in Paragraph (e) above, having a present requirement for use of intrastate natural gas for boiler fuel not possessing present alternate fuel capabilities. Such plants may, however, be required by the commissioner to convert to alternate fuels within a reasonable time, considering all pertinent circumstances, or suffer curtailment by order of the commissioner of its use of intrastate natural gas. Provided that, if a plant shall have commenced reasonable preparations to so convert, it shall not be required to convert or suffer curtailment as a consequence thereof before July 1, 1975. The commissioner may require the industry affected to submit to him evidence as to why the industrial plant cannot convert to alternate fuels within the delay specified; and, if the user alleges otherwise, and if required by the commissioner, why the industrial plant cannot be operated on a profitable basis with the use of alternate fuels.

The commissioner may authorize the use of intrastate natural gas for use as boiler fuel if the industry demonstrates that it cannot convert to alternate fuel capability by reason of the fact that it is economically unfeasible, that the industrial plant would otherwise have to close, because it could not operate with a margin of profit considered reasonable in the particular industry, or that the cost of converting to alternate fuels is totally disproportionate to the existing investment in plant facilities. If the commissioner determines that for those reasons the industrial plant cannot reasonably be converted to the use of alternate fuel capabilities and remain in business, the commissioner may, if he determines that intrastate natural gas is available for such use, grant to that industry a higher priority of use than is herein provided;

(i) Ninth priority shall be given to industrial plants, including electrical generating plants to the extent not provided for in Paragraphs (e) and (h) above, having a present requirement for boiler fuel use, in those instances where alternate fuel capabilities now exist, or may be installed with relatively minimal cost and delay. Industries possessing existing alternate fuel capabilities or, if the commissioner determines that alternate fuel capability can be installed with relatively minimal cost or delay, may be curtailed in their gas supply by the commissioner, and directed by the commissioner to change from use of intrastate natural gas to use of alternate fuels within a limited time to be fixed by the commissioner considering all pertinent circumstances. The commissioner may, if he determines that intrastate natural gas is available for such use, and if the commissioner determines that it is economically unfeasible to operate a plant with alternate fuels, grant to the plant a higher priority of use.

Notwithstanding any other provision of this Chapter or any other law to the contrary, the commissioner shall have the authority to order the husbanding and storage of intrastate natural gas to the extent that he deems necessary to protect the public interest.

In the exercise of the powers, duties and functions granted to the commissioner in this Chapter, with respect to the production, transportation, distribution and delivery of natural gas and hydrocarbons received as royalties "in-kind" by private land or mineral owners under private leases and by the state pursuant to mineral leases by the state, its agencies and political subdivisions, the commissioner shall allocate and/or ration all such natural gas and other hydrocarbons received as "in-kind" royalties in accordance with the priorities established in Paragraphs (a) through (i), inclusive, of R.S. 30:572 and, notwithstanding any other provisions of R.S. 30:572 or any other law to the contrary the priorities established in said Paragraphs (a) through (i), without any change or modification thereof whatsoever, shall govern the allocation and/or rationing of natural gas and other hydrocarbons received as "in-kind" royalties unless the commissioner determines such priority in use is impractical under the circumstances.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M. Amended by Acts 1977, No. 576, §1; Acts 1977, No. 611, §1; Acts 2006, No. 295, §1, eff. June 8, 2006.



RS 30:573 - Application of priorities; exceptions

§573. Application of priorities; exceptions

The priorities of end-use deliveries set forth above shall be applied to the deliveries to all intrastate natural gas transporters during periods of curtailment on each transporter's system; except, however, that, upon a finding of extraordinary circumstances by the commissioner, exceptions to those priorities may be permitted.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:574 - Curtailment orders

§574. Curtailment orders

A. The commissioner is empowered to require intrastate natural gas transporters to curtail delivery of intrastate natural gas in conformance with the priorities for use of intrastate natural gas set forth in R.S. 30:572, and the commissioner shall be empowered to promulgate and enforce supply curtailment programs.

B. Notwithstanding the priorities for use of intrastate natural gas set forth in R.S. 30:572, the curtailment of deliveries of intrastate natural gas shall be accomplished by order by the commissioner whenever he determines that such curtailment is necessary in order to accomplish the purposes of this Chapter, provided that no such order for the curtailment, allocation, or redistribution of intrastate natural gas shall be issued by the commissioner unless and until the governor declares an extreme state of emergency pursuant to R.S. 30:571.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:575 - Curtailment of lower priority before curtailment of higher priority

§575. Curtailment of lower priority before curtailment of higher priority

The above list of priorities requires the full curtailment of the lower priority category volumes to be accomplished before curtailment of any higher priority volume is commenced, unless the commissioner finds exceptions to be in the public interest. Additionally, the above list required both the direct and indirect customers of a pipeline that use intrastate natural gas for similar purposes to be placed in the same category of priority.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:575.1 - Deliveries not to be reduced more than ten per cent

§575.1. Deliveries not to be reduced more than ten per cent

Any other provisions of this Chapter to the contrary notwithstanding, no daily allocation, curtailment or priority of intrastate natural gas shall result in a reduction of more than ten per cent of the maximum daily quantity of intrastate natural gas contracted to be delivered to a purchaser under any contract existing on the effective date of this Chapter, or to natural gas not in excess of 25,000,000 cubic feet of natural gas per day owned by a person at or near the field where produced and transported by said person through his own pipe line for his own consumption not in excess of 25,000,000 cubic feet of natural gas per day. This exception shall not apply to contracts for the purchase of gas hereafter executed. The price to be charged by the intrastate natural gas transporter to any person receiving reallocated natural gas shall be the arithmetic average of the price of intrastate natural gas delivered or deliverable pursuant to contracts entered into in the state of Louisiana within ninety days prior to such reallocation, and in the event that no such contract has been executed during that period, then the price shall be based upon similar contracts entered into within one hundred eighty days prior to such reallocation, but in no event shall such price be less than the price stipulated in such contract. Such allocation made pursuant to this Section shall be redistributed and only to those persons purchasing intrastate natural gas for use within priorities one through five as set forth in Paragraphs (a) through (e) inclusive of Subsection (1) of R.S. 30:572.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:575.2 - Amendments of existing contracts; effects

§575.2. Amendments of existing contracts; effects

If a contract for the sale of intrastate natural gas existing on December 8, 1973 is thereafter amended in any respect, such amendment or amendments shall not subject such contracts to any greater degree of curtailment than if such contracts had not been amended subsequent to December 8, 1973, unless the effect of such amendment or amendments is to increase the volume of intrastate natural gas contracted to be delivered to the purchaser under such contract. If any such amendment has the effect of increasing the volume of intrastate natural gas to be delivered to the purchaser under the contract, the provisions of R.S. 30:575.1 shall continue to apply to the volume of gas contracted for as of December 8, 1973, and shall continue to apply until the volume of gas contracted for as of December 8, 1973, has been delivered but shall not apply to the amount by which the volume of gas is increased over that volume.

Added by Acts 1974, No. 637, §2.



RS 30:576 - Change in priorities; hearings

§576. Change in priorities; hearings

The commissioner shall prescribe the rules of order or procedure in hearings or other proceedings to be held in relation to this emergency gas shortage allocation plan. No change in the above listed priorities for allocation or rationing shall be accomplished by the commissioner, in the absence of a serious immediate emergency, except after a public hearing upon at least ten days' notice given in the form and manner and at a time and place prescribed by the commissioner. The commissioner may in his discretion designate a member of his staff to conduct public hearings in his behalf. Any person having an interest in the subject matter of the hearing shall be entitled to be heard.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:577 - Change in priorities without hearing; emergency

§577. Change in priorities without hearing; emergency

A. If the commissioner finds an emergency to exist which in his judgment requires a change in the above priorities for allocation or rationing of intrastate natural gas, without first having a hearing, his emergency order providing for such a change shall remain in force no longer than thirty days from its effective date, unless the commissioner had been physically unable to hold or complete public hearings on the matter by reason of the pressure of multiple public hearings being sought in such matters, in which event, the emergency order shall remain in effect until such time as the commissioner can physically conduct a hearing on the problem. However, such hearing in any case must be held within a maximum period of 120 days or such order will automatically expire. In any event, the emergency order shall expire when a rule, regulation or order made after notice and hearing with respect to the same subject matter becomes effective.

B. Any interested person directly affected by any curtailment procedures, rules, regulations or orders of the commissioner relating to the emergency gas shortage allocation plan has the right to request the commissioner to call a hearing for the purpose of taking action in respect to such matter by making a request thereof in writing. Upon receiving the request, the commissioner shall as soon as the physical circumstances of the commissioner will permit, considering especially pending hearings and requests for hearings, call a hearing. After the hearing, and with all convenient speed, and in any event within thirty days after the conclusion of the hearing, the commissioner shall take whatever action he deems appropriate with regard to the subject matter. In the event of failure or refusal of the commissioner to issue an order within the period of thirty days, he may be compelled to do so by mandamus at the suit of any interested persons.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:578 - Results contrary to intent of plan; hardship cases

§578. Results contrary to intent of plan; hardship cases

A. If the results of some aspects of the emergency gas shortage allocation plan promulgated by the commissioner are contrary to its stated intent, the person affected may request the commissioner to grant an exception on the basis of unintended results.

B. Notwithstanding the procedures set forth above, the commissioner shall possess express authority to alter the emergency gas shortage allocation plan as to individual situations in order to alleviate exceptional hardship cases in the event of serious immediate emergencies.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:579 - Discrimination by suppliers prohibited

§579. Discrimination by suppliers prohibited

A. No supplier shall discriminate against any purchaser by failing to make allocations as described under the emergency gas shortage allocation plan, or under any rules, regulation or order issued pursuant thereto, or by imposing terms or conditions on sales upon any single purchaser other than those imposed upon all other purchasers at an equivalent level of trade, except as may be lawful and normal in general practice.

B. It is the intent of this Section that suppliers shall deal with the purchasers of intrastate natural gas supplies under the priority allocation plan provided for by this Part and as it may be changed from time to time by the commissioner. The emergency gas shortage allocation plan shall not be construed to require intrastate natural gas suppliers to sell to others who do not arrange proper credit or payment for products. However, a supplier may not require or impose discriminatorily more stringent credit terms or payment schedules on purchasers of intrastate natural gas supplies than the supplier's normal business practice during the first half of 1972.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:580 - Prohibitions; bonded indebtedness of political subdivisions

§580. Prohibitions; bonded indebtedness of political subdivisions

Notwithstanding any provision of law or this Chapter to the contrary, no existing contract, agreement or understanding for the delivery and sale of intrastate natural gas involving a parish, municipality or other political subdivision, shall be altered, amended or changed by any action, order or directive of the commissioner or any provision hereof if the effect thereof reduces or could reduce the allocation of natural gas to be delivered or sold thereby below the allocation necessary to generate sufficient revenues to pay the debt-service requirements of any bonds of a parish, municipality or other political subdivision.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:591 - Definition

PART V. NATURAL GAS PRICE REGULATION

§591. Definition

As used in this Part, unless otherwise clearly indicated, the following term has the meaning ascribed to it below:

(1) "Natural gas company" means a person engaged in the production or sale of intrastate natural gas.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973 at 9:55 A.M.



RS 30:592 - Necessity for regulation

§592. Necessity for regulation

A. It is declared that the business of selling intrastate natural gas is affected with a public interest, and that state regulation in matters relating to the sale of intrastate natural gas is necessary in the public interest to conserve the natural resources of the state and prevent the physical and economic waste, wasteful use and wasteful utilization thereof. It is further declared that the sale of intrastate natural gas at a price below the fair market value of such gas, especially as compared to the price of other fuels, is one of the primary causes of the present energy crisis in the state in that it has caused and is causing the physical and economic waste, wasteful use and wasteful utilization of intrastate natural gas.

B. The provisions of this Part shall only apply to contracts for the sale of intrastate natural gas executed and completed after December 8, 1973, except that in no case shall the provisions of this Part apply to the sale of intrastate natural gas at the wellhead.

C. If a contract for the sale of intrastate natural gas existing on December 8, 1973, is thereafter amended in any respect, such amendment or amendments shall not subject such contracts to the provisions of this Part to any greater extent than if such contracts had not been amended subsequent to December 8, 1973, unless the effect of such amendment or amendments is to increase the volume of intrastate natural gas to be delivered to the purchaser under such contract. If any such amendment has the effect of increasing the volume of intrastate natural gas to be delivered to the purchaser under the contract, the provisions of this Part shall not apply until the volume of gas contracted for as of December 8, 1973, has been delivered but the provisions of this Part shall apply to the amount by which the volume of gas is increased over that volume.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M. Amended by Acts 1974, No. 637, §1.



RS 30:593 - Sales direct to industrial users

§593. Sales direct to industrial users

The commissioner shall have the power and authority to supervise, govern, regulate and control minimum sales prices of intrastate natural gas direct to industrial users whether for fuel, or for utilization in any manufacturing process or otherwise.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:594 - Public utilities

§594. Public utilities

The provisions of this Part shall apply to purchase prices of intrastate natural gas in purchases by privately or publicly owned public utilities. The provisions of this Part shall apply to sale prices of intrastate natural gas in sales by privately or publicly owned public utilities direct to industrial users, but shall not apply to sales of such gas by such utilities to other users.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:595 - Exemption

§595. Exemption

The provisions of this Part shall not apply to any contract agreement or understanding that involves or affects less than one billion cubic feet of natural gas to be produced, transported, delivered or sold within a twelve month period; provided, that for good cause shown the commissioner may, if he considers it necessary to the accomplishment of the purposes of this Chapter, decrease the amount of gas which may be produced, transported, delivered or sold under this exemption; and, further provided that no such contract shall be exempt from the filing provisions of this Part.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:596 - Waiver of requirements

§596. Waiver of requirements

The commissioner may waive any requirement of this Part when upon reasonable cause shown he finds that the application of enforcement thereof will work an undue hardship on the person affected or will seriously impede the efficiency of his administration of this Part, and that the application or enforcement thereof is not necessary to the accomplishment of the purposes of this Chapter.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:597 - Notice filing

§597. Notice filing

Any provision of this Part to the contrary notwithstanding, as to any contract, agreement or understanding or proposed contract, agreement or understanding affecting the purchase or sale of natural gas, the parties thereto may furnish the commissioner with notice thereof, in a form and under conditions to be established by the commissioner, and unless the commissioner gives notice to the contrary to the parties thereto, within fifteen days after the receipt of such notice, the same shall be deemed to have been accepted by the commissioner without objection and to be in compliance with the provisions of this Part. If, however, the commissioner deems it advisable to consider the proposal further, the commissioner shall notify the parties accordingly and the matter shall thereafter be processed by the commissioner in accordance with the provisions of this Part.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:598 - Prices; schedules; suspension of new rates

§598. Prices; schedules; suspension of new rates

A. No prices charged, demanded, or received under future contracts by any natural gas company for or in connection with the sale of intrastate natural gas shall be less than the just and reasonable minimum price accepted by the commissioner under R.S. 30:597 or as determined by the commissioner under R.S. 30:599, and any other price not so accepted or determined is declared to be unlawful. All rules and regulations affecting or pertaining to such prices shall be just and reasonable.

B. Except as ordered by the commissioner to effectuate the purposes of this Chapter, no natural gas company shall, with respect to any sale of intrastate natural gas (1) make or grant any undue preference or advantage to any person or subject any person to any undue prejudice or disadvantage, or (2) maintain any prices or service, contrary to the purposes of this Chapter.

C. Under such rules and regulations as the commissioner may prescribe, every natural gas company shall file with the commissioner within such time (not less than ninety days after the effective date of this Chapter) and in such form as the commissioner may designate, schedules showing all prices for any sale of intrastate natural gas and the classifications, practices, and regulations affecting such prices, together with all contracts which in any manner affect or relate to such prices.

D. Unless the commissioner otherwise orders, no change shall be made by any natural gas company in any such price or in any rule, regulation, or contract relating thereto, except after thirty days' notice to the commissioner and to the public. Such notice shall be given by filing with the commissioner new schedules stating plainly the change or changes to be made in the schedule or schedules then in force and the time when the change or changes will go into effect. The commissioner, for good cause shown, may allow changes to take effect without requiring the thirty days' notice herein provided for by an order specifying the changes so to be made and the time when they shall take effect and the manner in which they shall be filed and published.

E. Whenever any such new schedule is filed, the commissioner shall have authority, either upon complaint of any party to a contract affected thereby, or upon his own initiative without complaint, at once, and if he so orders, without answer or formal pleading by the natural gas company, but upon reasonable notice, to enter upon a hearing concerning the lawfulness of such prices; and pending such hearing and the decision thereon, the commissioner, upon filing with such schedules and delivering to the natural gas company affected thereby a statement in writing of his reasons for such suspension, may suspend the operation of such schedule and defer the use of such prices, but not for a longer period than six months beyond the time when it would otherwise go into effect, and after full hearings, either completed before or after the price goes into effect, the commissioner may make such orders with reference thereto as would be proper in a proceeding initiated after it had become effective. If the proceeding has not been concluded and an order made at the expiration of the suspension period, on motion of the natural gas company making the filing, the proposed change of price shall go into effect, unless the commissioner shall by order further extend the delay. At any hearing involving a price sought to be changed, the burden of proof to show that the proposed change is lawful and is not contrary to the purposes of this Chapter, shall be upon the natural gas company, and the commissioner shall give to the hearing and decision of such questions preference over other questions pending before him and decide the same as speedily as possible.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:599 - Fixing prices

§599. Fixing prices

Whenever the commissioner, after a hearing had upon his own motion or upon complaint of any party to a contract, shall find that any price demanded, charged, or collected thereunder by any natural gas company in connection with any sale of intrastate natural gas is below the just and reasonable minimum price determined by the commissioner, considering the fair market value of intrastate natural gas of like kind, quality and character, to be necessary to prevent the physical and economic waste, wasteful use and wasteful utilization thereof, or that any rule, regulation, practice or contract affecting such price is unjust, unreasonable, unduly discriminatory, or preferential, or is otherwise contrary to the purposes of this Chapter, the commissioner shall determine the just and reasonable minimum price, rule, regulation, practice or contract which will effectuate the purposes of this Chapter, to be thereafter observed and in force, and shall fix the same by order. The commissioner shall have the power to order an increase in any price contained in the currently effective schedule of such natural gas company on file with the commissioner, but shall not have the power to decrease such price. Notwithstanding any other provision of this Part or any other law to the contrary, the commissioner shall have no authority to fix the minimum sales prices of intrastate natural gas on a statewide basis, but, rather, shall fix said prices on either a contract by contract basis or on a field by field basis in any instance at the discretion of the commissioner.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:600 - Periodic and special reports

§600. Periodic and special reports

A. Every natural gas company shall file with the commissioner such annual and other periodic or special reports as the commissioner may by rules and regulations or order prescribe as necessary or appropriate to assist the commissioner in the proper administration of this Part. The commissioner may prescribe the manner and form in which such reports shall be made.

B. It shall be unlawful for any natural gas company willfully to hinder, delay, or obstruct the making, filing, or keeping of any information, document, report, memorandum, record, or account required to be made, filed, or kept under this Part or any rule, regulation, or order hereunder.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:601 - Services, records, information from other agencies

§601. Services, records, information from other agencies

In carrying out the purposes of this Part, the commissioner shall, so far as practicable, avail himself of the services, records, reports, and information of the executive departments and other agencies of the government, and the governor may, from time to time, direct that such services and facilities be made available to the commissioner.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:602 - Complaints

§602. Complaints

Any party to a contract of sale complaining of anything done or omitted to be done by any natural gas company in contravention of the provisions of this Part may apply to the commissioner by petition, which shall briefly state the facts, whereupon a statement of the complaint thus made shall be forwarded by the commissioner to such natural gas company, which shall be called upon to satisfy the complaint or to answer the same in writing within a reasonable time to be specified by the commissioner.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:603 - Investigations by commissioner; attendance of witnesses; depositions

§603. Investigations by commissioner; attendance of witnesses; depositions

A. The commissioner may investigate any facts, conditions, practices, or matters which he may find necessary or proper in order to determine whether any person has violated or is about to violate any provision of this Part or any rule, regulation, or order thereunder, or to aid in the enforcement of the provisions of this Part or in prescribing rules or regulations hereunder, or in obtaining information to serve as a basis for recommending further legislation to the legislature. The commissioner may permit any person to file with him a statement in writing, under oath or otherwise, as he shall determine, as to any or all facts and circumstances concerning a matter which may be the subject of investigation.

B. For the purpose of any investigation or any other proceeding under this Part, the commissioner or any officer or employee of the State Department of Conservation designated by him is empowered to administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any books, papers, correspondence, memoranda, contracts, agreements, or other records which the commissioner finds relevant or material to the inquiry. Witnesses summoned by the commissioner to appear before him shall be paid the same fees and mileage that are paid witnesses in the courts of the state.

C. In case of contumacy by, or refusal to obey a subpoena issued to, any person, the commissioner may invoke the aid of any court of competent jurisdiction in requiring the attendance and testimony of witnesses and the production of books, papers, correspondence, memoranda, contracts, agreements, and other records. Such court may issue an order requiring such person to appear before the commissioner or officer or employee of the State Department of Conservation designated by the commissioner, there to produce records, if so ordered, or to give testimony touching the matter under investigation or in question; and any failure to obey such order of the court may be punished by such court as a contempt thereof. All process in any such case may be served in the judicial district whereof such person is an inhabitant or wherever he may be found or may be doing business. Any person who willfully shall fail or refuse to attend and testify or to answer any lawful inquiry or to produce books, papers, correspondence, memoranda, contracts, agreements, or other records, if in his or its power so to do, in obedience to the subpoena of the commissioner, shall be guilty of a misdemeanor and upon conviction shall be subject to a fine of not more than $1,000 or to imprisonment for a term of not more than one year, or both.

D. The testimony of any witness may be taken at the instance of a party, in any proceeding or investigation pending before the commissioner, by deposition at any time after the proceeding is at issue. The commissioner may also order testimony to be taken by deposition in any proceeding or investigation pending before him at any stage of such proceeding or investigation. Such depositions may be taken before any person authorized to administer oaths not being of counsel or attorney to either of the parties, nor interested in the proceeding or investigation. Reasonable notice must first be given in writing by the party or his attorney proposing to take such deposition to the opposite party or his attorney of record, as either may be nearest, which notice shall state the name of the witness and the time and place of the taking of his deposition. Any person may be compelled to appear and depose, and to produce documentary evidence, in the same manner as witnesses may be compelled to appear and testify and produce documentary evidence before the commissioner, as hereinbefore provided. Such testimony shall be reduced to writing by the person taking deposition, or under his direction, and shall, after it has been reduced to writing, be subscribed by the deponent.

E. If a witness whose testimony may be desired to be taken by deposition be in a foreign country, the deposition may be taken before an officer or person designated by the commissioner, or agreed upon by the parties by stipulation in writing to be filed with the commissioner. All depositions must be promptly filed with the commissioner.

F. Witnesses whose depositions are taken as authorized in this Part, and the person or officer taking the same, shall be entitled to the same fees as are paid for like services in the courts of the state.

G. No person shall be excused from attending and testifying or from producing books, papers, correspondence, memoranda, contracts, agreements, or other records and documents before the commissioner, or in obedience to the subpoena of the commissioner or any officer or employee of the State Department of Conservation designated by him, or in any cause or proceeding instituted by the commissioner, on the ground that the testimony or evidence, documentary or otherwise, required of him may tend to incriminate him or subject him to a penalty or forfeiture; but no individual shall be prosecuted or subject to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he is compelled to testify or produce evidence, documentary or otherwise, after having claimed his privilege against self-incrimination, except that such individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:604 - Hearings; rules of procedure

§604. Hearings; rules of procedure

A. Hearings under this Part may be held before the commissioner, or any officer or employee of the State Department of Conservation designated by him, and appropriate records thereof shall be kept.

B. All hearings, investigations, and proceedings under this Part shall be governed by rules of practice and procedure to be adopted by the commissioner, and in the conduct thereof the technical rules of evidence need not be applied. No informality in any hearing, investigation, or proceeding or in the manner of taking testimony shall invalidate any order, decision, rule or regulation issued under the authority of this Part.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:605 - Administrative powers of commissioner; rules, regulations, and orders

§605. Administrative powers of commissioner; rules, regulations, and orders

The commissioner shall have power to perform any and all acts, and to prescribe, issue, make, amend and rescind such orders, rules and regulations as he may find necessary or appropriate to carry out the provisions of this Part. Among other things, such rules and regulations may define accounting, technical, and trade terms used in this Part; and may prescribe the form or forms of all statements, declarations, applications, and reports to be filed with the commissioner, the information which they shall contain, and the time within which they shall be filed. Unless a different date is specified therein, rules and regulations of the commissioner shall be effective thirty days after publication in the manner which the commissioner shall prescribe. Orders of the commissioner shall be effective on the date and in the manner which the commissioner shall prescribe. For the purposes of its rules and regulations, the commissioner may classify persons and matters within his jurisdiction and prescribe different requirements for different classes of persons or matters. All rules and regulations of the commissioner shall be filed at the office of the commissioner and shall be kept open in convenient form for public inspection and examination during reasonable business hours.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:606 - Rehearings; court review of orders

§606. Rehearings; court review of orders

A. Any party to an intrastate natural gas sale contract aggrieved by an order issued by the commissioner in a proceeding under this Part may apply for a rehearing within thirty days after the issuance of such order. The application for rehearing shall set forth specifically the ground or grounds upon which such application is based. Upon such application the commissioner shall have power to grant or deny rehearing or to abrogate or modify his order without further hearing. Unless the commissioner acts upon the application for rehearing within thirty days after it is filed, such application may be deemed to have been denied. No proceeding to review any order of the commissioner shall be brought by any person unless such person shall have made application to the commissioner for a rehearing thereon. Until the record in a proceeding shall have been filed in a court under Subsection (B) of this Section, the commissioner may at any time, upon reasonable notice and in such manner as he shall deem proper, modify or set aside, in whole or in part, any finding or order made or issued by him under the provisions of this Part.

B. Any party to a proceeding under this Part aggrieved by an order issued by the commissioner in such proceeding may obtain a review of such order in the district court having jurisdiction, by filing in such court, within sixty days after the order of the commissioner upon the application for rehearing, or within sixty days following the period the application for rehearing may be deemed to have been denied because of the failure of the commissioner to act, a written petition praying that the order of the commissioner be modified or set aside in whole or in part. A copy of such petition shall forthwith be transmitted by the clerk of the court to the commissioner and thereupon the commissioner shall file with the court the record upon which the order complained of was entered. Upon the filing of such petition such court shall have jurisdiction to affirm, modify, or set aside such order in whole or in part. No objection to the order of the commissioner shall be considered by the court unless such objection shall have been urged before the commissioner in the application for rehearing unless there is reasonable ground for failure so to do. The finding of the commissioner as to facts, if supported by substantial evidence, shall be conclusive. If any party shall apply to the court for leave to adduce additional evidence, and shall show to the satisfaction of the court that such additional evidence is material and that there were reasonable grounds for failure to adduce such evidence in the proceedings before the commissioner, the court may order such additional evidence to be taken before the commissioner and to be adduced upon the hearing in such manner and upon terms and conditions as the court may deem proper. The commissioner may modify his findings as to the facts by reason of the additional evidence so taken, and he shall file with the court such modified or new findings, which if supported by substantial evidence, shall be conclusive, and his recommendation, if any, for the modification or setting aside of the original order. The judgment and decree of the court, affirming, modifying, or setting aside, in whole or in part, any such order of the commissioner, shall be final, subject to review by the appellate court under the laws relating to appeals and subject to review by the Supreme Court of Louisiana upon its writs of certiorari.

C. The filing of an application for rehearing under Subsection (A) of this Section shall not, unless specifically ordered by the commissioner, operate as a stay of the commissioner's order. The commencement of proceedings under Subsection (B) of this Section shall not, unless specifically ordered by the court, operate as a stay of the commissioner's order.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:607 - Repealed by Acts 1999, No. 8, 1, eff. May 13, 1999.

§607. Repealed by Acts 1999, No. 8, §1, eff. May 13, 1999.



RS 30:650 - Repealed by Acts 1997, Nos. 181, 1 and 1116, 2.

§650. Repealed by Acts 1997, Nos. 181, §1 and 1116, §2.



RS 30:651 - Repealed by Acts 1997, Nos. 181, 1 and 1116, 2.

§651. Repealed by Acts 1997, Nos. 181, §1 and 1116, §2.



RS 30:652 - Repealed by Acts 1997, Nos. 181, 1 and 1116, 2.

§652. Repealed by Acts 1997, Nos. 181, §1 and 1116, §2.



RS 30:653 - Repealed by Acts 1997, Nos. 181, 1 and 1116, 2.

§653. Repealed by Acts 1997, Nos. 181, §1 and 1116, §2.



RS 30:654 - Repealed by Acts 1997, Nos. 181, 1 and 1116, 2.

§654. Repealed by Acts 1997, Nos. 181, §1 and 1116, §2.



RS 30:655 - Repealed by Acts 1997, Nos. 181, 1 and 1116, 2.

§655. Repealed by Acts 1997, Nos. 181, §1 and 1116, §2.



RS 30:656 - Repealed by Acts 1997, Nos. 181, 1 and 1116, 2.

§656. Repealed by Acts 1997, Nos. 181, §1 and 1116, §2.



RS 30:657 - Repealed by Acts 1997, Nos. 181, 1 and 1116, 2.

§657. Repealed by Acts 1997, Nos. 181, §1 and 1116, §2.



RS 30:681 - Repealed by Acts 1977, No. 482, 2 eff. July 13, 1977

PART VI. LOUISIANA ENERGY COMMISSION

§681. Repealed by Acts 1977, No. 482, §2 eff. July 13, 1977



RS 30:681.1 - Legislative findings

SUBPART A. LOUISIANA GEOTHERMAL AND

GEOPRESSURE ENERGY RESEARCH AND

DEVELOPMENT ACT

§681.1. Legislative findings

The Legislature of Louisiana hereby finds that:

(1) The state of Louisiana and the nation are rapidly depleting their reserves of oil and natural gas upon which the United States as a whole is heavily dependent for its energy requirements.

(2) States and the federal government are beginning to study the feasibility of alternative energy supplies to supplement the declining oil and gas reserves.

(3) Preliminary studies by professional staffs at Louisiana universities and by private firms within the state indicate that Louisiana may have within its borders uniquely large reservoirs of superheated, highly pressurized water which may also be saturated with natural gas in solution.

(4) These reservoirs can be a potential source of commercial quantities of energy in the form of steam, hot water, and natural gas.

(5) Professional staffs at Louisiana State University have obtained a small grant from the federal Energy Research and Development Administration to begin studies to determine the location of commercial size reservoirs by utilizing the services of state geologists in the State Department of Conservation to examine and chart the massive numbers of well logs available.

(6) Parallel research efforts should be instituted simultaneously with the above mentioned study to tap known reservoirs to determine pressures, temperatures, and extent of gas saturation as well as numerous other scientific experiments necessary to provide an adequate basis from which to draw conclusions.

(7) Additionally, this potential energy resource opens a new area of legal consequences which must be examined and a determination made of the ramifications and effects of the development of this resource on private and public rights.

(8) By Act 16 of the 1973 Extraordinary Session,1 the Louisiana Legislature created the Louisiana Energy Commission and included in its duties the authorization to undertake or contract for studies and research regarding alternate fuel resources for the state; that the commissioner of conservation, by Act 16, is authorized to prepare all necessary studies on the sources of energy available to Louisiana and to conduct appropriate research in connection therewith; and that the State Department of Conservation is staffed and administratively capable of exercising this authority.

(9) This Act is intended to provide the framework and guidelines for the state, through the State Department of Conservation, to begin a concerted effort to exploit this potential geothermal and geopressure energy resource.

Added by Acts 1975, No. 735, §1.

1R.S. 30:681.



RS 30:681.2 - Definitions

§681.2. Definitions

For the purpose of this Subpart:

(1) "Geothermal resources" means:

(a) all products of geothermal processes, embracing indigenous steam, hot water, and hot brines;

(b) steam and other gases, hot water, and hot brines resulting from water, gas, or other fluids artificially introduced into geothermal formations;

(c) heat, dissolved natural gas, or other associated energy found in geothermal formations; and

(d) any byproduct derived from them.

(2) the term "department" means the State Department of Conservation of the state of Louisiana; and

(3) the term "commissioner" means the commissioner of conservation.

Added by Acts 1975, No. 735, §1.



RS 30:681.3 - State Department of Conservation; powers, duties

§681.3. State Department of Conservation; powers, duties

A. The State Department of Conservation shall be responsible for the effective management and coordination of a state geothermal and geopressure energy research and development program.

B. Such program shall include:

(1) the determination and evaluation of the resource base;

(2) research and development with respect to exploration, extraction, and utilization technologies, which shall include research toward development of reliable predictive methods and control techniques for the production of geothermal and geopressure resources from reservoirs or aquifers;

(3) determination of the environmental ramifications of the production of this energy resource; and

(4) examination of the legal, social, and economic consequences of development of this resource for the purpose of developing policy and providing a framework of policy alternatives for the commercial utilization of this resource.

Added by Acts 1975, No. 735, §1.



RS 30:681.4 - Participation by state, federal and private agencies; funds

§681.4. Participation by state, federal and private agencies; funds

A. The department is authorized to utilize the expertise, knowledge, equipment, and personnel available from other state agencies, from the federal government, or from the private sector in carrying out its responsibilities under this Subpart, either from a voluntary standpoint or under contract from funds made available therefor, and to that extent the commissioner is authorized to enter into contracts for services to be provided in connection with the goals of this program.

B. In addition to funds made available by the legislature the department is authorized to accept gifts, grants, and donations from whatever source available.

Added by Acts 1975, No. 735, §1.



RS 30:681.5 - Reports to legislature

§681.5. Reports to legislature

The department shall maintain accurate records of the progress of this program and shall make annual reports to the governor and the Joint Legislative Committee on Natural Resources as to such progress, discoveries, and needed legislation.

Added by Acts 1975, No. 735, §1.



RS 30:691 - Liquefied petroleum gas; defined

PART VII. LIQUEFIED PETROLEUM GAS

§691. Liquefied petroleum gas; defined

"Intrastate liquefied petroleum gas" is defined as those gases derived from petroleum or natural gas which are in a gaseous state at normal temperature and pressure and those maintained in the liquid state at normal atmospheric temperature by means of suitable pressure, exclusive of anhydrous ammonia, when such gas is produced, transported and utilized wholly within the state of Louisiana where the transportation thereof is exempt from federal regulation.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:692 - Application of Chapter

§692. Application of Chapter

Except as may otherwise specifically be provided in the constitution of this state, the provisions of this Chapter, including the powers, duties and functions of the commissioner and the Louisiana Energy Commission, shall apply to intrastate liquefied petroleum gas.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:701 - Short title

PART VIII. HAZARDOUS LIQUID PIPELINE LAW

§701. Short title

This Part shall be known and may be cited as the "Louisiana Hazardous Liquid Pipeline Law".

Acts 1987, No. 794, §1.



RS 30:702 - Definitions

§702. Definitions

As used in this Part, the following words and phrases have the meanings hereinafter ascribed to them:

(1) "Assistant secretary" means the assistant secretary of the office of conservation of the Department of Natural Resources.

(2) "Hazardous liquid" means:

(a) Petroleum or any petroleum product, except as specifically excluded in this Paragraph, and

(b) Any substance or material which is in liquid state, excluding liquefied natural gas and hydro-carbons incidental thereto, when transported by pipeline facilities and which, as determined by the assistant secretary by rule or regulation in accordance with R.S. 49:950 et seq., may pose an unreasonable risk to life or property when transported by pipeline facilities.

(3) "Intrastate pipeline facility" means pipeline facilities situated wholly within the boundaries of this state and which are used in the transportation of hazardous liquids in intrastate commerce.

(4) "Person" means any individual, firm, joint venture, partnership, corporation, association, any political subdivision of this state, municipality, cooperative association, or joint stock association, and includes any trustee, receiver, assignee or personal representative thereof.

(5) "Pipeline facility" means and shall include, without limitation, new and existing pipe, right of way, and any equipment, facility, or building used or intended for use in the transportation of hazardous liquids; but, rights of way as used in this Chapter does not authorize the assistant secretary to prescribe the location or the routing of any pipeline facility.

(6) "Transportation of hazardous liquids" means the movement of hazardous liquids by pipeline, or their storage incidental to such movement, in or affecting intrastate commerce; however, it shall not include any such movement through gathering lines in rural locations, onshore production, refining, or manufacturing facilities, or storage or in-plant piping systems associated with any of such facilities.

Acts 1987, No. 794, §1.



RS 30:703 - Regulatory designation

§703. Regulatory designation

A. The assistant secretary shall be the authority to regulate persons engaged in the transportation of hazardous liquids or who own or operate intrastate pipeline facilities for the transportation of hazardous liquids. The assistant secretary shall establish by regulation minimum safety standards for pipeline facilities and the transportation of hazardous liquids and shall be consistent with those rules and regulations authorized by 49 U.S.C. 60101 et seq.

B. The assistant secretary, as permitted by 49 U.S.C. 60101 et seq., may certify annually to the secretary of the United States Department of Transportation that the state, through the office of conservation, has regulatory jurisdiction over the safety standards and practice of intrastate pipeline facilities and the transportation of hazardous liquids associated with those facilities. The assistant secretary, as permitted by 49 U.S.C. 60101 et seq., may enter into an agency relationship with the United States Department of Transportation to enforce compliance with safety standards with respect to interstate pipeline facilities or the transportation of hazardous liquids associated with those facilities.

Acts 1987, No. 794, §1; Acts 2015, No. 332, §1.



RS 30:704 - Administration and enforcement

§704. Administration and enforcement

A. Except as otherwise provided in this Part, the provisions of R.S. 30:6, 30:8, 30:13, 30:15 and 30:21 shall apply to the administration and enforcement of this Part.

B. The assistant secretary may employ such officers, agents, employees, and professional personnel, including legal counsel, as he deems necessary for the performance of his powers and duties and prescribe the powers and duties and fix the compensation of such officers, employees, and professional personnel.

C. The legal counsel employed or retained by the assistant secretary, when authorized by the assistant secretary, shall be entitled to represent the state and the assistant secretary and to appear in the courts and before agencies of this state, the United States, and other states in order to carry out the purposes of this Part.

D. Whenever it appears to the assistant secretary that any person has engaged, is engaged, or is about to engage in any act or practice constituting a violation of this Part or of any regulation, rule, or order issued hereunder, the assistant secretary may bring an action in the court having jurisdiction, to enjoin such acts or practices and to enforce compliance with this Part or any rule, regulation, or order issued thereunder. Upon a proper showing a temporary restraining order or a preliminary or permanent injunction shall be granted without bond. The relief sought may include a mandatory injunction commanding any person to comply with this Part or any such regulation, rule, or order issued hereunder, and to make restitution of money received in violation of any such regulation, rule, or order. The assistant secretary may transmit such evidence as may be available concerning such acts or practice or concerning apparent violations to the district attorney having jurisdiction over same who, in his discretion, may institute appropriate criminal proceedings.

E. Upon application by any person engaged in the transportation of hazardous liquids or the operation of intrastate pipeline facilities, the assistant secretary shall, by order, after notice and opportunity for hearing and under such terms and conditions and to such extent as the assistant secretary may deem reasonable and proper, waive in whole or in part compliance with any standard established under this Part, if he determines that compliance with such standard works a substantial hardship on an owner or operator of pipeline facilities or is not in the public interest and a waiver of compliance with such standard is not inconsistent with pipeline safety, provided that such waiver shall not be effective until the requirements of 49 U.S.C.A. Section 2001 et seq. relative to such a waiver have first been satisfied.

Acts 1987, No. 794, §1.



RS 30:705 - Violation; penalties, civil and criminal

§705. Violation; penalties, civil and criminal

A.(1) Any person who shall be determined by the assistant secretary, after notice and an opportunity for a hearing, to have violated any provision of this Part or any final rule, final regulation promulgated or order issued under this Part shall be liable to the office of conservation for a civil penalty not to exceed ten thousand dollars for each violation for each day that the violation persists except that the maximum civil penalty shall not exceed five hundred thousand dollars for any related series of violations.

(2) The amount of the penalty shall be assessed by the assistant secretary by written notice.

(3) In determining the amount of the penalty, the assistant secretary shall consider the nature, circumstances, and gravity of the violation; and, with respect to the person found to have committed the violation, the degree of culpability, any history of prior violations, the effect on ability to continue to do business, any good faith in attempting to achieve compliance, ability to pay the penalty, and such other matters as justice may require.

B. The legal counsel employed or retained by the assistant secretary may recover the assessed civil penalty by bringing action against the person so assessed in the court having jurisdiction. The assistant secretary may compromise the civil penalty.

C. Any person who willfully and knowingly violates this Part or any rule, regulation, or order issued under this Part shall be deemed guilty of a misdemeanor; and, upon conviction, shall be subject for each offense to a fine of not more than twenty-five thousand dollars, or imprisoned for not more than one year, or both.

Acts 1987, No. 794, §1; Acts 1990, No. 599, §1, eff. July 19, 1990.



RS 30:706 - Fees

§706. Fees

In order to implement this Part, every person engaged in the transportation of hazardous liquids or who owns or operates intrastate pipeline facilities for the transportation of hazardous liquids shall be assessed an annual fee which shall not exceed forty-four dollars and eighty cents for each mile or fraction thereof of pipeline operated or eight hundred dollars per pipeline facility, whichever is greater. The commissioner shall annually review the fee amount and may revise it not to exceed forty-four dollars and eighty cents per mile in accordance with the Administrative Procedure Act. All fees collected by the commissioner shall be reasonably related to the services provided and shall be used by the office of conservation solely for the purposes of that program.

Acts 1987, No. 794, §1; Acts 2000, 1st Ex. Sess., No. 86, §1; Acts 2003, No. 711, §1, eff. June 27, 2003; Acts 2004, No. 222, §1; Acts 2016, No. 435, §1.



RS 30:707 - Collection of fees

§707. Collection of fees

A. The annual fees imposed by R.S. 30:706 shall be paid to the office of conservation no later than January fifteenth of each year on forms to be prescribed by the commissioner of conservation. If any person fails to pay the fees imposed by this Part, the commissioner of conservation may proceed to enforce the collection thereof by utilizing the remedies and procedures set forth in Chapter 1 of this Title, specifically including any authority to obtain and audit information and authority to impose interest and penalties.

B. All money received or collected by the commissioner of conservation under R.S. 30:706 and this Section shall be deposited immediately upon receipt in the state treasury and shall be credited to the Oil and Gas Regulatory Fund.

Acts 1987, No. 794, §1; Acts 1992, No. 984, §9; Acts 1997, No. 658, §2; Acts 2003, No. 711, §1, eff. June 27, 2003.



RS 30:721 - Definitions

PART IX. COAL OR LIGNITE SLURRY TRANSPORTATION

§721. Definitions

"Coal or lignite slurry transportation" is defined as the transportation through a pipeline in the state of Louisiana of coal, lignite or any mixture of substances which includes coal or lignite, in any form.

Added by Acts 1977, No. 561, §1.



RS 30:722 - Application

§722. Application

A. Except as may otherwise be specifically provided by the constitution of this state, the provisions of Parts I, II and III of this Chapter, including the powers, duties and functions of the assistant secretary, shall apply to coal or lignite slurry transportation.

B. The assistant secretary shall promulgate regulations governing the licensing and operation of slurry pipelines in this state and shall implement procedures necessary for the orderly and efficient administration of this Part, including assessment of reasonable fees to cover the costs of administration.

Added by Acts 1977, No. 561, §1.



RS 30:723 - Expropriation authority

§723. Expropriation authority

A. Subject to the provisions of R.S. 19:8, coal or lignite slurry pipeline owners or operators otherwise licensed and permitted to operate in Louisiana by order of the assistant secretary shall possess the right of expropriation with authority to expropriate private property under the general state expropriation laws, and shall have the right to lay, maintain, and operate pipelines, together with telegraph and telephone lines necessary and incidental to the operation of these pipelines, over private property thus expropriated, and have the further right to lay, maintain, and operate pipelines along, across, over and under any navigable stream or public highway, street, bridge, or other public place, and also have the authority, under the right of expropriation herein conferred, to cross railroads, street railways, and other pipelines, by expropriating property necessary for the crossing under the general expropriation laws of this state. The right to run along, across, over, or under any public road, bridge or highway, as before provided for, may be exercised only upon condition that the traffic thereon is not interfered with, and that such road or highway is promptly restored to its former condition of usefulness, at the expense of the pipeline owner, the restoration to be subject also to the supervision and approval of the proper local authorities.

B. In the exercise of the privilege herein conferred, owners or operators of such pipelines shall compensate the state, parish, municipality, or road district, respectively, for any damage done to such public road, in the laying of pipelines, telegraph, or telephone lines, along, under, over, or across the same. Nothing in this Section shall be construed to grant any transporter the right to use any public street or alley of any parish, incorporated city, town, or village, except by express permission from the parish, city or other governing authority.

C. With respect to private property, a servitude acquired by the use of eminent domain shall be limited to an area not to exceed during construction whatever space is engineeringly necessary for the construction of the pipeline in question; however in no event shall said working space width exceed one hundred fifty feet except where extra space is required for road crossings, stream crossings, canal crossings, pipeline crossings or the like, and the permanent right of way area after construction is completed shall be fifteen feet in width, being seven and one-half feet on each side of a center line, with right of ingress and egress to, from and along such permanent right of way area. Nothing in this Section shall be construed to grant to any transporter the right to expropriate any property, or any interest therein, for use as a pit for the discharge of coal or lignite slurry or for use as a pumping station.

D. In expropriation proceedings commenced pursuant to the authority herein conferred, the issue of public purpose and necessity for the proposed taking shall be a judicial question pursuant to Section 4 of Article I of the constitution of Louisiana.

E. In the event property is acquired for coal or lignite slurry pipeline construction through the use of eminent domain and subsequent thereto the party acquiring said rights fails to construct the pipeline due to inability to obtain the required state and/or federal permits for construction, then in that event said party shall have no right to the return of the funds paid to the landowner for the rights acquired, and said party shall have no right to use any such property acquired for any other purpose than that stated by the judgment of acquisition.

F. Nothing in this Part or under the general expropriation laws of this state shall be construed as permitting the expropriation of water or water rights for use in transportation of coal by pipeline. No Louisiana water from any source shall be used in connection with the transportation, maintenance or operation of a coal slurry pipeline within the state, except water used for drinking, toilet, bath, or other personal uses, unless the assistant secretary shall have determined, after public hearing, that such use will not be detrimental to the water supply of the area from which the water is sought to be extracted. In that event, nothing in this Part shall authorize expropriation of water or water rights.

In the event the assistant secretary shall have authorized use of water as provided herein, he shall annually thereafter, and so long as such use continues, review the use of such water in order to determine if such continued use will be detrimental to the water supply of the area from which the water is being extracted. Further, if the local governing body of the parish from which the water is being extracted shall make a formal motion to the assistant secretary suggesting that continued use of such water will be detrimental to the water supply of the area from which the water is being extracted, then in that event the assistant secretary shall immediately call a public hearing to determine whether such continued use will be detrimental to the water supply of such area.

G. Water used in the transportation of coal by pipeline to any point in Louisiana shall conform to regulations of the Stream Control Commission and the Department of Natural Resources prior to its discharge into rivers or streams or holding pits from which seepage can occur.

H. In the event the price for product or services is not regulated by a state or federal agency charged with that responsibility then when the owner or owners of any pipeline constructed pursuant to this act and deemed interstate in character shall enter into a contract to provide its product or service to any person, firm or corporation in the state of Louisiana, such contract shall provide for rates and charges for such product or service that are nondiscriminatory and offer no preference insofar as the said rates and charges for such product or service are determined and charged any other users of its product or service in any other state. The assistant secretary shall promulgate regulations to implement and enforce the provisions of this Subsection.

I. If, during construction, a coal or lignite slurry pipeline owner or operator or his employee, agent or contractor uses property of the landowner outside of the limits of the construction right of way expropriated from said landowner, the landowner shall be entitled to recover in civil action, damages from the coal or lignite slurry pipeline owner or operator in an amount not less than that determined by dividing the amount of the compensation awarded by the expropriation judgement by the number of square feet included in the property expropriated and multiplying that result by five times the number of square feet used by the coal or lignite slurry pipeline owner or operator outside of that portion of the property expropriated.

Added by Acts 1977, No. 561, §1.



RS 30:724 - Number of pipelines

§724. Number of pipelines

Unless otherwise specified in the original right of way agreement, only one pipeline shall be located on the right of way. Additional pipelines may be located thereon only with the written permission of the landowner.

Added by Acts 1977, No. 561, §1.



RS 30:731 - Definitions

PART X. REGULATION OF COMPRESSED NATURAL GAS

USED AS A VEHICULAR FUEL

§731. Definitions

As used in this Part, the following words and phrases shall have the meanings hereinafter ascribed to them:

(1) "Assistant secretary" means the assistant secretary of the office of conservation of the Department of Natural Resources.

(2) "Compressed natural gas" means natural gas designated for vehicular use that is under pressures exceeding twenty-four hundred pounds per square inch.

(3) "Compression and conversion equipment" means all equipment used in the compression, storage, transmission, and decompression of natural gas for the purpose of powering motor vehicles.

Acts 1990, No. 927, §1.

{{NOTE: SEE ACTS 1990, NO. 927, §3.}}



RS 30:732 - Regulation of compressed natural gas

§732. Regulation of compressed natural gas

The assistant secretary shall have the authority to regulate all activities related to the safety of compressed natural gas and shall establish by regulation minimum safety standards for compressed natural gas compression and conversion equipment including the installation and operation of such equipment. For vehicles equipped for and capable of using liquefied petroleum gas, each vehicle shall first be inspected for safety of operation by an inspector of the Louisiana Liquefied Petroleum Gas Commission.

Acts 1990, No. 927, §1.

{{NOTE: SEE ACTS 1990, NO. 927, §3.}}



RS 30:800 - GEOTHERMAL ENERGY RESOURCES

CHAPTER 8. GEOTHERMAL ENERGY RESOURCES

§800. Policy

It is declared to be the policy of Louisiana that:

(1) The rapid and orderly development of geothermal resources within the state of Louisiana is in the interest of the people of the state of Louisiana;

(2) In developing the state's geothermal resources, the primary purpose is to provide a dependable supply of electrical energy and process heat at reasonable rates for the people of the state of Louisiana;

(3) Maximum possible consideration shall be afforded to protection of the environment and to conservation of natural resources by all agencies and officials of the state of Louisiana involved in prescribing rules and regulations governing the development, production and distribution of geothermal energy in Louisiana.

Added by Acts 1975, No. 784, §1. Amended by Acts 1976, No. 134, §1.



RS 30:801 - Definitions

§801. Definitions

(1) "Geothermal resources" means:

(a) All products of geothermal processes, including both "hydropressured" reservoirs (normal or below normal pressure) and "geopressured" reservoirs (above normal), embracing indigenous steam, hot water, hot brines and hydropressured or geopressured waters or both excepting, however, waters produced incidental to oil or gas exploration or production, and potable water produced from residential, commercial, industrial, agricultural, or other wells where the heat pressure, or dissolved natural gas, or any combination thereof, are not extracted or used for energy purposes.

(b) Steam and other gasses, hot water, and hot brines resulting from water, gas or other fluids artificially introduced into geothermal, hydropressured or geopressured water formations, or any combination thereof.

(c) Heat, natural gas dissolved in formation water or which was dissolved in formation water and is produced at the geothermal, hydropressured or geopressured well bore, or any combination thereof, or other associated energy found in geothermal, hydropressured or geopressured water formations, or any combination thereof.

(d) Any by-product derived therefrom.

(2) "By-product" means any mineral or minerals, excluding oil and natural gas, which are found in solution or in association with a geothermal resource and which (a) have a value less than seventy-five percent of the value of the total geothermal resource, if utilized or not, because of quantity, quality, or technical difficulties in extraction and production or (b) are not of sufficient value to warrant extraction and production by themselves or (c) the production of which will waste the geothermal resource.

(3) "Geothermal lease" is a contract by which the lessee is granted the right for exploration, drilling, development, production and distribution of geothermal resources and byproducts.

(4) "Geothermal operation" includes the exploration for, drilling for, development of, production of and distribution of geothermal resources as defined in this Chapter.

Added by Acts 1975, No. 784, §1. Amended by Acts 1976, No. 134, §1; Acts 1980, No. 742, §1.



RS 30:802 - Regulation of exploration, drilling, production and subsurface disposal

§802. Regulation of exploration, drilling, production and subsurface disposal

Full regulatory authority over all geothermal exploration, drilling, development, and production as well as subsurface disposal of geothermal waters and/or waste is hereby vested in the state Department of Conservation. The provisions of the Louisiana Conservation Act R.S. 30:1, et seq., including particularly, but without limitation, R.S. 30:5 and R.S. 30:9 thereof, are hereby extended to all geothermal operations. The commissioner of conservation is further authorized to promulgate such additional rules and regulations relating specifically to geothermal operations that are deemed by him to be needed in the interest of conservation if they are not inconsistent with the provisions of this Chapter. All geothermal operations shall be exempt from the provisions of R.S. 38:3091 et seq.

Any disposal of any kind or nature made pursuant to this Chapter into any navigable or nonnavigable streams or waters shall be done under the supervision of the Stream Control Commission of the state.

Added by Acts 1975, No. 784, §1. Amended by Acts 1976, No. 134, §1.



RS 30:803 - Conservation and environmental protection

§803. Conservation and environmental protection

In all cases, a lessee under a geothermal lease or an owner shall conduct his exploration, drilling, development, production operations and disposal methods using all reasonable precautions to protect the environment and to prevent pollution of state waters, other environmental damages, or waste of geothermal resources.

Added by Acts 1975, No. 784, §1. Amended by Acts 1976, No. 134, §1.



RS 30:804 - Jurisdiction over state geothermal resources and products

§804. Jurisdiction over state geothermal resources and products

The State Mineral and Energy Board is hereby vested with exclusive authority to lease for the exploration, development, production and distribution of geothermal resources and the byproducts thereof any lands belonging to the state, or the title to which is in the public domain, including road beds, water bottoms, and lands adjudicated to the state at tax sale. To the extent applicable, the mineral board is also vested with the same powers of supervision and management of all geothermal leases granted by the state that are vested in the board under R.S. 30:129 with respect to leases granted for minerals, oil, and gas.

Added by Acts 1975, No. 784, §1. Amended by Acts 1976, No. 134, §1; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:805 - Leasing procedures

§805. Leasing procedures

Except as otherwise specifically provided herein, applications for state geothermal leases, the inspection of the lands, the quantity of land to be obtained in a single lease, the advertisement for bids, the bidding procedures and the board's authority to accept or reject bids all shall be governed by the provisions of R.S. 30:125 through R.S. 30:129 both inclusive.

Added by Acts 1975, No. 784, §1. Amended by Acts 1976, No. 134, §1.



RS 30:806 - Terms; rentals; royalties

§806. Terms; rentals; royalties

A. All state geothermal leases shall be granted for a maximum primary term of ten years and so long thereafter as geothermal operations are being conducted or geothermal resources are being produced or utilized in commercial quantities.

B. Where a state geothermal lease provides for delay rentals, the annual rental shall be for not less than one dollar per acre or one-half the cash bonus, whichever is greater.

C. Royalties on production obtained from a state geothermal lease shall be not less than the following:

(1) A royalty of not less than ten percent of the price received for all geothermal resources produced and saved or utilized.

(2) A royalty of not less than five percent of the value of any byproduct produced and saved or utilized.

D. The term rental or royalty obtained by the state from a geothermal lease shall not affect or limit the compensation negotiated by the owners of adjoining or nearby property which may be affected or exploited by the lessee.

Added by Acts 1975, No. 784, §1. Amended by Acts 1976, No. 134, §1.



RS 30:807 - Regulations of board

§807. Regulations of board

The mineral board is hereby authorized to incorporate such additional customary provisions in a state geothermal lease and to adopt such additional regulations governing the administration and management of such leases that are not inconsistent with the provisions of this Chapter.

Added by Acts 1975, No. 784, §1. Amended by Acts 1976, No. 134, §1.



RS 30:808 - Records; execution of documents; disposition and appropriation of funds

§808. Records; execution of documents; disposition and appropriation of funds

A. The maintenance of records, the execution of division orders and other documents and the handling and distribution of all bonuses, rentals, royalties, shut-in payments or other sums payable to the state under a geothermal lease shall be handled as provided for in R.S. 30:130 as now enacted or hereafter amended.

B. The allocations of all proceeds described in Subsection A of this Section shall be made as provided for in R.S. 30:136(B) as now enacted, or hereafter amended, and to the extent necessary, all remaining funds, after making appropriate deductions, are hereby dedicated and allocated in the same manner as provided by existing law for the dedication and allocation of oil and gas revenues.

Added by Acts 1975, No. 784, §1. Amended by Acts 1976, No. 134, §1.



RS 30:809 - Preservation of rights

§809. Preservation of rights

A. The respective rights of the lessees under oil, gas, and mineral leases and of the lessees under geothermal leases are intended to be compatible and to be exercised reasonably by one with due regard to the other. However, in the event of conflict, the rights of the lessee under any oil, gas, or mineral lease heretofore issued on lands as set forth in Section 804 hereof and in effect on September 12, 1975, shall not be diminished or limited by virtue of this Chapter or any provisions hereof.

B. With respect to those leases executed on and after January 1, 1991, the rights of the lessee under any oil, gas, or mineral lease shall govern the production of any oil, gas, or mineral which may be considered a geothermal resource; and, unless specifically excluded in the lease, the lessee shall not be required to obtain a geothermal lease.

C. The provisions of this Chapter are not intended and should not be construed to deny the legal right or remedy of any owner for the protection of his property interests that is otherwise available to such owner under the law.

Acts 1990, No. 684, §1.



RS 30:901 - SURFACE MINING AND RECLAMATION ACT

CHAPTER 9. SURFACE MINING AND RECLAMATION ACT

§901. Short title

This Chapter shall be known and may be cited as the "Louisiana Surface Mining and Reclamation Act."

Added by Acts 1976, No. 141, §1.



RS 30:902 - Declaration of policy

§902. Declaration of policy

The legislature finds and declares that:

A. The extraction of lignite and other forms of coal by surface mining operations is a basic and essential activity making an important contribution to the economic wellbeing of the state and nation.

B. Proper reclamation of surface mined lands is necessary to prevent unreasonable degradation of land and water resources that would be detrimental to the general welfare, health, safety, and property rights of the citizens of this state.

C. Surface mining takes place in diverse areas where the geologic, topographic, climatic, biological, and social conditions are significantly different and that reclamation operations and the specifications therefor must vary accordingly.

D. Regulation of surface mining is in the public interest and will benefit the public health, safety, welfare and economy of the state of Louisiana and will prevent the destruction or diminishing of the utility of land for commercial, industrial, residential, recreational, agricultural, and forestry purposes by preventing unreasonable erosion, landslides, floods, water pollution, destruction of fish and wildlife habitat and impairment of natural beauty, and will benefit governmental programs and efforts to conserve soil, water, and other natural resources.

E. Reclamation of surface mined land as provided by this Act will allow the mining of valuable lignite and other forms of coal in a manner designed for the protection and subsequent beneficial use of these lands.

F. The Congress of the United States has enacted Public Law 95-87,1 the "Surface Mining Control and Reclamation Act of 1977", which provides for the establishment of a nationwide program to regulate surface coal mining and reclamation and which vests exclusive authority in the Department of the Interior over the regulation of surface coal mining and reclamation within the United States.

G. Section 503 of Public Law 95-872 provides that each state may assume and retain exclusive jurisdiction over the regulation of surface coal mining and reclamation operations within such state by obtaining approval of a state program of regulation which demonstrates that the state has the capability of carrying out the provisions and meeting the purposes of Public Law 95-87.

H. Section 503 of Public Law 95-87 further provides that a state wishing to assume exclusive jurisdiction over the regulation of surface coal mining and reclamation operations within the state must have a state law which provides for the regulation of surface coal mining and reclamation operations in accordance with the requirements of Public Law 95-87.

I. The State of Louisiana, to accomplish the purposes for which the Louisiana Surface Mining and Reclamation Act was adopted, wishes to assume exclusive jurisdiction over the regulation of surface coal mining and reclamation operations within the state pursuant to Public Law 95-87.

Added by Acts 1976, No. 141, §1. Amended by Acts 1978, No. 406, §1.

130 U.S.C.A. §1201 et seq.

230 U.S.C.A. §1253.



RS 30:903 - Purposes

§903. Purposes

A. It is hereby declared to be the purpose of this Chapter to avoid the adverse effects to society and the environment resulting from unregulated surface mining operations, as defined herein; to assure that surface mining operations are not conducted where reclamation as required by this Chapter is not possible; to assure that surface mining operations are so conducted as to prevent unreasonable degradation to land and water resources; to assure that reclamation of all surface mined lands is accomplished as contemporaneously as practicable with the surface mining, recognizing that the extraction of lignite and other forms of coal by responsible mining operations is an essential and beneficial economic activity; to protect, conserve, and replenish the natural resources of the state; to prohibit and prevent the waste, wasteful use, and wasteful utilization of lignite and other forms of coal; and to prevent the use of lignite and other forms of coal in such a manner and in such quantities as to threaten the premature exhaustion, extinction, and destruction of the supply of lignite and other forms of coal in the state.

B. It is further declared to be the purpose of this Chapter to promote the reclamation of mined areas that were left without adequate reclamation prior to the enactment of the Surface Mining Control and Reclamation Act of 1977, 30 U.S.C. 1201, et seq., and that continue, in their unreclaimed condition, to substantially degrade the quality of the environment, to prevent or damage the beneficial use of land or water resources, or to endanger the health or safety of the public.

Added by Acts 1976, No. 141, §1. Acts 1983, No. 573, §1.



RS 30:904 - Definitions

§904. Definitions

(1) "Act" means the Louisiana Surface Mining and Reclamation Act.

(2) "Approximate original contour" means that surface configuration achieved by backfilling and grading of the mined area so that the reclaimed area, including any terracing or access roads, closely resembles the general surface configuration of the land prior to mining and blends into and complements the drainage pattern of the surrounding terrain, with all highwalls and spoil piles eliminated; water impoundments may be permitted where the Commissioner determines that they are in compliance with Section 815B(8) of this Chapter.

(3) "Coal" includes all forms of coal, including lignite.

(4) "Commissioner" means the Commissioner of Conservation of the State of Louisiana, or such other person or persons who may from time to time be designated by the Commissioner to administer and enforce the provisions of this Chapter.

(5) "Department of Natural Resources" and "department" means the Department of Natural Resources of the State of Louisiana.

(6) "Development operations" means all or any part of the process of removing, by power earth moving equipment, coal or overburden for the purpose of determining coal quality or quantity or coal mining feasibility; Provided, that if more than twenty-five thousand tons of coal or ten surface acres of overburden will be removed then such operations shall be considered coal mining operations.

(7) "Development operations permit" means the certification by the Commissioner that the named person may conduct the development operations described in the certification during the term of the development operations permit and in the manner established in the certification.

(8) Repealed by Acts 1985, No. 281, §2.

(9) "Exploration operations" means the drilling of test holes or core holes for the purpose of or related to the determining of the location, quantity or quality of a coal deposit under a permit to be issued by the commissioner and any other coal exploration operations that will substantially disturb the surface and are not otherwise covered by this Act.

(10) "Imminent danger to the health and safety of the public" means the existence of any condition or practice, or any violation of a permit or other requirement of this Chapter in a surface coal mining and reclamation operation, which condition, practice, or violation could reasonably be expected to cause substantial physical harm to persons outside the permit area before such condition, practice, or violation can be abated. A reasonable expectation of death or serious injury before abatement exists if a rational person, subjected to the same conditions or practices giving rise to the peril, would not expose himself or herself to the danger during the time necessary for abatement.

(11) "Operator" means any person, partnership, or corporation engaged in coal mining who removes or intends to remove more than two hundred and fifty tons of coal from the earth by surface coal mining methods within twelve consecutive calendar months in any one location.

(12) "Permit" means a permit to conduct surface coal mining and reclamation operations issued by the commissioner, but does not include exploration and development permits.

(13) "Permit applicant" or "applicant" means a person applying for a permit.

(14) "Permit area" means the area of land indicated on the approved map submitted by the operator with his application, which area of land shall be covered by the operator's bond as required by Section 909 of this Chapter and shall be readily identifiable by appropriate markers on the site.

(15) "Permittee" means a person holding a permit.

(16) "Person" means an individual, partnership, association, society, joint stock company, firm, company, corporation, or other business organization.

(17) The term "prime farmland" shall have the same meaning as that prescribed by the United States Secretary of Agriculture on the basis of such factors as moisture availability, temperature regime, chemical balance, permeability, surface layer composition, susceptibility to flooding, and erosion characteristics, and which historically have been used for intensive agricultural purposes, and as published in the Federal Register.

(18) "Public Law 95-87" means the Federal Surface Mining Control and Reclamation Act of 1977.*

(19) "Reclamation plan" means a plan submitted by an applicant for a permit which sets forth a plan for reclamation of the proposed surface coal mining operations pursuant to Section 908.

(20) "Secretary of Natural Resources" or "Secretary" means the Secretary of Natural Resources of the Department of Natural Resources of the State of Louisiana.

(21) "Secretary of the Interior" means the Secretary of the Interior of the Department of Interior of the United States.

(22) "Surface coal mining and reclamation operations" means surface mining operations and all activities necessary and incident to the reclamation of such operations after the date of enactment of this Chapter.

(23) "Surface coal mining operations" means

(a) Activities conducted on the surface of lands in connection with a surface coal mine, the products of which enter commerce or the operations of which directly or indirectly affect commerce. Such activities include excavation for the purpose of obtaining coal including such common methods as contour, strip, auger, mountaintop removal, box cut, open pit, and area mining, the uses of explosives and blasting, and in situ distillation or retorting, leaching or other chemical or physical processing, and the cleaning, concentrating, or other processing or preparation, loading of coal at or near the mine site: Provided, however, that such activities do not include the extraction of coal incidental to the extraction of other minerals where coal does not exceed 16 2/3 per centum of the tonnage of minerals removed for purposes of commercial use or sale or coal exploration or development subject to Section 912 of this Act, and

(b) The areas upon which such activities occur or where such activities disturb the natural land surface. Such areas shall also include any adjacent land the use of which is incidental to any such activities, all lands affected by the construction of new roads or the improvement or use of existing roads to gain access to the site of such activities and for haulage, and excavations, workings, impoundments, dams, ventilation shafts, entryways, refuse banks, dumps, stockpiles, overburden piles, spoil banks, culm banks, tailings, holes or depressions, repair areas, storage areas, processing areas, shipping areas and other areas upon which are sited structures, facilities, or other property or materials on the surface, resulting from or incident to such activities, and

(24) "Unwarranted failure to comply" means the failure of a permittee to prevent the occurrence of any violation of his permit or any requirement of this Chapter due to indifference, lack of diligence, or lock of reasonable care, or the failure to abate any violation of such permit or the Chapter due to indifference, lack of diligence, or lack of reasonable care.

Acts 1978, No. 406, §1. Acts 1983, No. 573, §1; Acts 1985, No. 281, §2.

*30 U.S.C.A. §1201 et seq.



RS 30:905 - Jurisdiction and powers; rules and regulations

§905. Jurisdiction and powers; rules and regulations

A. The Department of Natural Resources, Office of Conservation, or such persons as may be designated by the commissioner, is hereby designated as the official agency whose duty it is to administer the regulations and guidelines contained in this Chapter and to institute such other reasonable regulations and guidelines, after notice and public hearing, as may become necessary pursuant to this Chapter to protect state and private lands from unreasonable degradation by any operator engaged in surface coal mining operations. Exclusive jurisdiction over all aspects of surface coal mining and reclamation shall be vested in the Department of Natural Resources, Office of Conservation. The Secretary of Natural Resources shall be responsible for the policies of the State relating to the development of the State's lignite reserves, including the transportation and utilization thereof, and shall formulate plans and shall advise the Governor and the Legislature with respect to short and long term policies of the State concerning the development of the State's lignite reserves, including the transportation and utilization thereof, and the integration of the development of the State's lignite reserves into the development of the State's fuel sources. The secretary of the Department of Natural Resources in cooperation with the Commissioner of Conservation shall establish, for the purpose of avoiding duplication, a process for coordinating the review and issuance of permits for surface coal mining and reclamation operations with any other federal or state permit process applicable to the proposed operations.

B. The authority shall be vested in the commissioner, and such other persons as may be designated by the commissioner, to administer and enforce the provisions of this Chapter, and he shall seek the accomplishment of the purposes of this Chapter by all practicable and economically feasible methods and in so doing shall have the following duties and powers:

(1) To make those expenditures which he deems necessary to accomplish the purposes of this Chapter.

(2) To adopt, amend, and issue rules and regulations in accordance with the requirements of the Louisiana Administrative Procedure Act, except where the provisions of the Louisiana Administrative Procedure Act are in conflict with the provisions of this Chapter, in which case the provisions of this Chapter and the regulations issued by the commissioner pursuant to this Chapter shall govern, pertaining to surface coal mining and reclamation operations consistent with the general intent and purposes of this Chapter, including regulations consistent with regulations issued by the secretary of the Interior pursuant to the Surface Mining Control and Reclamation Act, as amended as required for the state to assume and retain exclusive jurisdiction over the regulation of surface coal mining and reclamation operations pursuant to Section 503 of the Surface Mining Control and Reclamation Act, as amended. The commissioner may issue regulations without public notice and hearing in the event regulations must be issued to ensure timely action by the state in the assumption or retention by the state of exclusive jurisdiction over the regulation of surface coal mining and reclamation operations pursuant to Section 503 of the Surface Mining Control and Reclamation Act, as amended.

(3) To issue permits pursuant to the provisions herein.

(4) To conduct hearings pursuant to the provisions herein.

(5) To issue or modify orders reasonably necessary or take such actions as are necessary to carry out the provisions of this Chapter and regulations adopted hereunder.

(6) To receive by gift, grant, donation or otherwise any sum of money, and/or assistance from any person or the United States, its agencies, the state of Louisiana or any political subdivision thereof for the enactment and enforcement of this Chapter and the mining and reclamation of land affected by surface coal mining operations.

(7) To employ such officers, agents, employees, and professional personnel, including legal counsel, as he deems necessary for the performance of his powers and duties and prescribe the powers and duties and fix the compensation of such officers, agents, employees, and professional personnel.

(8) To issue an order, ordering a cessation of surface coal mining and/or reclamation operations, or revoking the permit of an operator who has failed to comply with an order of the commissioner to take any action required by this Chapter or rules and regulations issued pursuant to this Chapter. In the event the permit is revoked, the operator's performance bond or cash or collateral securities shall be forfeited if it is determined that this is necessary to reclaim the area of land affected by the operator's surface coal mining operation.

(9) To contract, upon such terms as he may agree upon, for legal, financial, engineering and other professional services necessary to expedite the conduct of the affairs of the Department of Natural Resources, Office of Conservation, under the provisions of this Act.

(10) To enter into contracts with state boards, agencies and soil and water conservation districts having expertise for the purposes of obtaining professional and technical services necessary to implement the provisions of this Chapter.

(11) To exercise discretionary review pursuant to the provisions of this Chapter over all aspects of surface coal mining and reclamation operations performed within this State.

(12) To personally or through his authorized legal counsel represent the State in all matters involving or affecting the interest of the State and its residents relative to proceedings before any federal agencies, offices and congressional committees and in all judicial actions arising out of the proceedings of such agencies, offices and committees or in relation thereto and to appear in the courts and before agencies of this State or of other states in order to carry out the purposes of this Chapter.

(13) To commence and prosecute legal actions as authorized in this Act, including legal actions against the Secretary of the Interior and the Office of Surface Mining Reclamation and Enforcement as authorized by this Chapter.

(14) To take those steps necessary to enable the state to participate to the fullest extent practicable in the Abandoned Mine Reclamation Program provided in Title IV of the Surface Mining Control and Reclamation Act, as amended, 30 U.S.C. 1201 et seq.

C. A rule, regulation or order, or any amendment thereof, adopted by the commissioner may differ in its terms and provisions as between particular conditions, particular mining techniques, particular areas of the State or any other conditions that appear relevant and necessary so long as the action taken is consistent with the attainment of the general intent and purpose of this Chapter. In adopting rules, regulations and orders the commissioner shall give due recognition to the fact that although certain surface coal mining and reclamation operations may cause a need for particular regulatory control in one area of the State, such control may not be necessary or desirable for another area of the State due to the unique characteristics of each type of surface mining and the various economic and environmental factors relating to same, and the commissioner shall take into account, in this connection, all factors found by him to be proper and just, including the existing climatology, topography, vegetation and all other physical conditions, populations, mining and reclamation techniques, the economic and social impact of the proposed rule, regulation or order, and the fact that the rule, regulation or order and the degrees of conformance therewith which may be proper as to one area of the State may not be proper or practicable as to another area of the State.

Acts 1978, No. 406, §1. Amended by Acts 1980, No. 121, §1, eff. June 27, 1980. Acts 1983, No. 573, §1; Acts 2008, No. 278, §1.



RS 30:905.1 - Abandoned mine reclamation; fund participation

§905.1. Abandoned mine reclamation; fund participation

A. The commissioner is authorized to take all action necessary to ensure Louisiana's participation to the fullest extent practicable in the abandoned mines reclamation fund established by the Surface Mining Control and Reclamation Act, as amended, 30 U.S.C. 1201 et seq.; and the office of conservation of the Department of Natural Resources shall function as the state's agency for such participation. Pursuant to the Surface Mining Control and Reclamation Act, as amended, 30 U.S.C. 1201 et seq., the commissioner shall by rule establish priorities that meet the terms of the Surface Mining Control and Reclamation Act as amended, 30 U.S.C. 1201 et seq., and applicable federal regulations for the expenditure of those funds; designate the land and water eligible for reclamation or abatement expenditures; submit reclamation plans, annual projects, and applications to the appropriate authorities; undertake emergency reclamation projects pursuant to the terms of the Surface Mining Control and Reclamation Act, as amended, 30 U.S.C. 1201 et seq., and applicable federal regulations; and administer all money received for abandoned mine reclamation or related purposes.

B.(1) The following funds shall be deposited immediately upon receipt into the state treasury:

(a) Monies granted by the secretary of the United States Department of the Interior for purposes of this Chapter.

(b) Monies appropriated by the legislature for purposes of this Chapter.

(c) Monies donated from sources, including but not limited to persons, corporations, or associations, for purposes of this Chapter, except as provided in Article VII, Section 9(A)(1) of the Constitution of Louisiana.

(d) Monies recovered through liens filed against privately owned land under this Chapter.

(e) Fines collected from violations of this Chapter, or any rule, regulation, or order issued under this Chapter.

(2) After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited as required by this Subsection shall be credited to the office of conservation.

C. Appropriation of monies by the legislature from these funds shall be for expenditures on eligible lands and water with priority given first to addressing the impacts of past coal mining practices and then to the impacts of past solid mineral development.

D. Lands and water eligible for reclamation or drainage abatement expenditures under this Section are those which were mined, or which were affected by such mining, abandoned or left in an inadequate reclamation status, and for which there is no continuing reclamation responsibility under state or federal laws.

Added by Acts 1983, No. 573, §1; Acts 2008, No. 278, §1.



RS 30:905.2 - Reclamation Plan

§905.2. Reclamation Plan

A. The office of conservation will submit to the secretary of the Interior a state reclamation plan to carry out the purposes of this Section.

B. The state reclamation plan shall generally identify both coal and non-coal problem areas to be reclaimed, the purposes for which the reclamation is proposed, the relationship of the lands to be reclaimed and the proposed reclamation to surrounding areas, the specific criteria for ranking and identifying projects to be funded, and the legal authority and programmatic capability to perform this work in conformance with the provisions of this Chapter.

C. The office may submit an annual application for the support of the state program and implementation of specific reclamation projects to the secretary of the interior. These annual requests shall include such information as may be requested by the secretary.

D. The office may provide annual and other reports required by the secretary of the Interior to accompany the annual request for support required in Subsection C of this Section.

E. The costs for each proposed project under this Section shall include: actual construction costs, actual operation and maintenance costs of permanent facilities, planning and engineering costs, construction inspection costs, and other necessary administrative expenses.

Acts 1985, No. 281, §1; Acts 2008, No. 278, §§1, 3.



RS 30:905.3 - Implementation of the plan

§905.3. Implementation of the plan

A.(1) If the commissioner, after notice and hearing, makes a finding of fact that:

(a) Land or water resources have been adversely affected by past solid mineral development practices;

(b) The adverse effects are at a stage where, in the public interest, action to restore, reclaim, abate, control, or prevent should be taken;

(c) The owners of the land or water resources where entry must be made to restore, reclaim, abate, control, or prevent the adverse effects of past solid mineral development practices are not known or readily available, or the owners will not give permission for the state or its political subdivisions, their agents, employees, or contractors to enter upon the property to restore, reclaim, abate, control, or prevent the adverse effects of past solid mineral development practices.

(2) Then, upon giving notice by mail to the owners, if known, or if not known, by posting notice upon the premises and advertising once in a newspaper of general circulation, designated as the official journal by the governing authority, in the parish in which the land lies, the agents, employees, or contractors of the office shall have the right to enter the property adversely affected by past solid mineral development practices and any other property to have access to that property to do all things necessary or expedient to restore, reclaim, abate, control, or prevent the adverse effects. This entry shall be construed as an exercise of the police power for the protection of public health, safety, and general welfare and shall not be construed as an act of condemnation of property nor of trespass on it. The monies expended for this work and the benefits accruing to the premises so entered upon shall be chargeable against the land and shall mitigate or offset any claim in or any action brought by any owner of any interest in these premises for any alleged damages by virtue of the entry, but this provision is not intended to create new rights of action or eliminate existing immunities.

B. The agents, employees, or contractors of the office of conservation shall have the right to enter upon any property for the purpose of conducting studies or exploratory work to determine the existence of adverse effects of past solid mineral development practices and to determine the feasibility of restoration, reclamation, abatement, control, or prevention of these adverse effects. This entry shall be construed as an exercise of the police power for the protection of public health, safety, and general welfare and shall not be construed as an act of condemnation of property nor trespass on it.

C. The state may acquire any land by purchase, donation, or condemnation which is adversely affected by past solid mineral development practices if the commissioner, after notice and hearing, determines that acquisition of this land is necessary to successful reclamation and that:

(1) The acquired land, after restoration, reclamation, abatement, control, or prevention of the adverse effects of past solid mineral development practices, will serve recreation and historic purposes, conservation and reclamation purposes, or provide open space benefits; and

(2) Permanent facilities such as a treatment plant or a relocated stream channel will be constructed on the land for the restoration, reclamation, abatement, control, or prevention of the adverse effects of past solid mineral development practices; or

(3) Acquisitions of mineral refuse disposal sites and all mineral refuse on same will serve the purposes of this Chapter or that public ownership is desirable to meet emergency situations and prevent recurrences of the adverse effects of past solid mineral development practices.

D. Title to all lands acquired under this Section shall be in the name of the state. The price paid for land acquired under this Section shall reflect the market value of the land as adversely affected by past solid mineral development practices.

E.(1) Where land acquired under this Section is deemed to be suitable for industrial, commercial, residential, or recreational development the office of conservation, in conjunction with the secretary of natural resources, may sell this land by public sale under a system of competitive bidding, at not less than fair market value, and under such other regulations promulgated to insure that the land is put to proper use consistent with local and state land use plans.

(2) The state, when requested after appropriate public notice, shall hold a public hearing with the appropriate notice, in the parish or parishes or the appropriate political subdivisions of the state in which lands acquired under this Section are located. The hearing shall be held at a time which shall afford local citizens and governments the maximum opportunity to participate in the decision concerning the use or disposition of the lands after restoration, reclamation, abatement, control, or prevention of the adverse effects of past solid mineral development practices.

F. The state through the office of conservation and the secretary of natural resources may accept lands acquired and reclaimed by the secretary of the Interior pursuant to Section 407(h) of the Surface Mining Control and Reclamation Act as amended. In addition, the office may accept grants from the secretary to carry out the purposes of Section 407(h) of the Surface Mining Control and Reclamation Act as amended.

G.(1) Within six months after the completion of projects to restore, reclaim, abate, control, or prevent adverse effects of past solid mineral development practices on privately owned land, the office shall itemize the monies so expended and may file a statement of same in the office of the clerk of court of the parish in which the land lies, together with a notarized appraisal by an independent appraiser of the value of the land before the restoration, reclamation, abatement, control, or prevention of adverse effects of past solid mineral development practices if the monies so expended shall result in a significant increase in property value.

(2) This statement shall constitute a lien upon the land described in it. The lien shall not exceed the amount determined by the appraisal to be the increase in the market value of the land as a result of the restoration, reclamation, abatement, control, or prevention of the adverse effects of past solid mineral development practices.

(3) No lien shall be filed against the property of any person, in accordance with this Subsection who neither consented to nor participated in nor exercised control over the mining operation which necessitated the reclamation performed.

H. The landowner may proceed to petition within sixty days after the filing of the lien to determine the increase in the market value of the land as a result of the restoration, reclamation, abatement, control, or prevention of the adverse effects of past solid mineral development practices. The amount reported to be the increase in value of the premises shall constitute the amount of the lien and shall be recorded with the statement provided for in Subsection G of this Section. Any party aggrieved by the decision may appeal as provided by law.

I. The lien provided in this Section shall be recorded in the office of the clerk of court of the parish in which the land lies. The statement shall constitute a lien upon the land as of the date of the expenditure of the monies and shall have priority as a lien second only to the lien of real estate taxes imposed upon the land.

J.(1) The office may fill any voids, seal any abandoned tunnels, shafts, and entryways, and reclaim surface impacts of underground or surface mines which the office determines could endanger life and property, constitute a hazard to the public health and safety, or degrade the environment.

(2) The office may make expenditures and carry out the purposes of this Section without regard to the provisions of R.S. 30:905.1(D) only after all reclamation with respect to abandoned coal lands or coal development impacts has been met, except for those reclamation projects relating to the protection of the public health or safety.

(3) In those instances where mine waste piles are being reworked for conservation purposes, the incremental costs of disposing of the wastes from these operations by filling voids and sealing tunnels may be eligible for funding if the disposal of these wastes meets the purposes of this Section.

(4) The office may acquire by purchase, donation, easement, or otherwise such interests in land as it determines necessary to carry out the provisions of this Section.

K. Repealed by Acts 2008, No. 278, §2.

L.(1) The office may request the attorney general, who is hereby authorized to initiate, in addition to any other remedies provided for in this Chapter, in any court of competent jurisdiction, an action in equity for an injunction to restrain any interference with the exercise of the right to enter or to conduct any work provided in this Section.

(2) The office in conjunction with appropriate state agencies as determined in implementing regulations, may construct and operate a plant or plants for the control and treatment of water pollution resulting from mine drainage. The extent of this control and treatment of water pollution may be dependent upon the ultimate use of the water; but the above provisions of this Subsection shall not be deemed in any way to repeal or supersede any portion of the federal Water Pollution Control Act (33 U.S.C.A. 1151, et seq., as amended) and no control or treatment under this Section shall in any way be less than that required under the federal Water Pollution Control Act. The construction of a plant or plants may include major interceptors and other facilities appurtenant to the plant.

(3) The office may transfer funds to other appropriate state agencies, in order to carry out the reclamation activities authorized by this Chapter.

Acts 1985, No. 281, §1; Acts 2008, No. 278, §§1, 2, 3.



RS 30:905.4 - Exclusion and exemption of water resources

§905.4. Exclusion and exemption of water resources

A. Nothing in this Chapter shall be construed as affecting in any way the right of any person to enforce or protect, under applicable law, his interest in water resources affected by a surface coal mining operation.

B. The operator of a surface coal mine shall replace the water supply of an owner of interest in real property who obtains all or part of his supply of water for domestic, agricultural, industrial, or other legitimate use from an underground or surface source where this supply has been affected by contamination, diminution, or interruption proximately resulting from the surface coal mine operation.

Acts 1985, No. 281, §1; Acts 2008, No. 278, §3.



RS 30:906 - Mining permits

§906. Mining permits

A. No person shall engage in or carry out on lands within the State any surface coal mining operations unless such person has first obtained a permit issued by the commissioner pursuant to this Chapter.

B. All permits issued pursuant to the requirements of this Chapter shall be issued for a term not to exceed five years. If the applicant demonstrates that a specified longer term is reasonably needed to allow the applicant to obtain necessary financing for equipment and the opening of the operation and if the application is full and complete for such specified longer term, the commissioner may grant a permit for such longer term. A successor in interest to a permittee who applies for a new permit within thirty days of succeeding to such interest and who is able to obtain the bond coverage of the original permittee may continue surface coal mining and reclamation operations according to the approved mining and reclamation plan of the original permittee until such successor's application is granted or denied.

C. A permit shall terminate if the permittee has not commenced the surface coal mining operations covered by such permit within three years of the issuance of the permit: Provided, that the commissioner may grant reasonable extensions of time upon a showing that such extensions are necessary by reason of litigation precluding such commencement or threatening substantial economic loss to the permittee, or by reason of conditions beyond the control and without the fault or negligence of the permittee: Provided further, that with respect to coal to be mined for use in a synthetic fuel facility or specific major electric generating facility, the permittee shall be deemed to have commenced surface mining operations at such time as the construction of the synthetic fuel or generating facility is initiated.

D.(1) Any valid permit issued pursuant to this Chapter shall carry with it the right of successive renewal upon expiration with respect to areas within the boundaries of the existing permit. The holders of the permit may apply for renewal and such renewal shall be issued (provided that on application for renewal the burden shall be on the opponents of renewal), subsequent to fulfillment of the public notice requirements of Sections 913 and 914, unless it is established that and written findings by the commissioner are made that

(a) The terms and conditions of the existing permit are not being satisfactorily met.

(b) The present surface coal mining and reclamation operation is not in compliance with the environmental protection standards of this Chapter and regulations issued pursuant to this Chapter.

(c) The renewal requested substantially jeopardizes the operator's continuing responsibility on existing permit areas.

(d) The operator has not provided evidence that the performance bond in effect for such operation will continue in full force and effect for any renewal requested in such application as well as any additional bond the commissioner might require pursuant to Section 909, or

(e) Any additional revised or updated information required by the commissioner by regulation has not been provided. Prior to the approval of any renewal of permit the commissioner shall provide notice to the appropriate public authorities.

(2) If an application for renewal of a valid permit includes a proposal to extend the mining operations beyond the boundaries authorized in the existing permit, the portion of the application for renewal of a valid permit which addresses any new land areas shall be subject to the full standards applicable to new applications under this Chapter.

(3) Any permit renewal shall be for a term not to exceed the period of the original permit established by this Chapter. Application for permit renewal shall be made at least one hundred twenty days prior to the expiration of the valid permit. The commissioner shall issue regulations which provide for a procedure which will give the permittee sufficient time prior to the expiration of the present term of the permit to correct or commence to correct any condition which the commissioner finds will prevent issuance of a permit renewal.

E. No person shall conduct any underground or auger coal mining operations if such operations would be subject to Public Law 95-87 until the state has implemented a program regulating such operations pursuant to Public Law 95-87* or the Department of Interior has implemented a federal program regulating such operations. Any person desiring to conduct any such operations described shall notify the commissioner at least 36 months prior to the time such operations are planned to begin in order that the commissioner may initiate appropriate legislation and adopt such rules as are necessary to implement such program.

Acts 1978, No. 406, §1. Amended by Acts 1979, No. 553, §1; Acts 1980, No. 121, §2, eff. June 27, 1980.

*30 U.S.C.A. §1201 et seq.



RS 30:906.1 - Surface mining and reclamation fees

§906.1. Surface mining and reclamation fees

There is hereby imposed on all permittees under the supervision of the assistant secretary pursuant to Chapter 9 of this Title, Surface Mining and Reclamation Act, an annual regulatory fee of eight cents per ton on all coal and lignite mined in this state. This fee shall be used for the purpose of enforcing the Louisiana Surface Mining and Reclamation Act and regulations promulgated thereunder.

Acts 1986, No. 351, §1.



RS 30:906.2 - Collection of surface mining and reclamation regulatory fees

§906.2. Collection of surface mining and reclamation regulatory fees

A. The surface mining and reclamation regulatory fee shall be paid to the secretary of the Department of Revenue on a monthly basis and shall begin to accrue on July 1, 1986, and shall be paid using forms to be prescribed by the secretary of the Department of Revenue.

B. If any permittee fails to pay the surface mining and reclamation regulatory fee, the secretary of the Department of Revenue may proceed to enforce the collection thereof by utilizing the remedies and procedures set forth in Chapter 18 of Subtitle II of Title 47, specifically including any authority to obtain and audit information and impose interest and penalties.

Acts 1986, No. 351, §1; Acts 1997, No. 658, §2.



RS 30:906.3 - Department of Revenue; surface mining and reclamation fees

§906.3. Department of Revenue; surface mining and reclamation fees

A. Funds received by the Department of Revenue in the form of surface mining and reclamation fees shall be deposited immediately upon receipt to the state treasury.

B, C. Repealed by Acts 1992, No. 984, §18.

Acts 1986, No. 351, §1; Acts 1992, No. 984, §18; Acts 1997, No. 658, §2.



RS 30:907 - Application requirements

§907. Application requirements

A. Each application for a surface coal mining and reclamation permit pursuant to this Chapter shall be accompanied by a fee as determined by the commissioner, with such fee not to exceed the actual or anticipated cost of reviewing, administering and enforcing such permit.

B. The permit application shall be submitted in a manner satisfactory to the commissioner and shall contain, among other things:

(1) The names and addresses of:

(a) The permit applicant.

(b) Every legal owner of record of the property (surface and mineral), to be mined.

(c) The holders of record of any leasehold interest in the property.

(d) The purchaser of record of the property under a real estate contract.

(e) The operator if he is a person different than the applicant, and

(f) If any of these are business entities other than a single proprietor, the names and addresses of the principals, officers, and resident agent.

(2) The names and addresses of the owners of record of all surface and subsurface areas adjacent to any area of the permit area or within the permit area but on which, at the time of filing the permit application, the applicant does not have the legal right to enter and commence surface coal mining operations.

(3) A statement of any current or previous surface coal mining permits in the United States held by the applicant and the permit identification and each pending application.

(4) If the applicant is a partnership, corporation, association, or other business entity, the following where applicable: The names and addresses of every officer, partner, director, or person performing a function similar to a director, of the applicant, together with the name and address of any person owning of record ten percentum or more of any class of voting stock of the applicant, and a list of all names under which the applicant, partner, or principal shareholder previously operated a surface mining operation within the United States within the five year period preceding the date of submission of the application.

(5) A statement of whether the applicant, any subsidiary, affiliate, or persons controlled by or under common control with the applicant, has ever held a Federal or State mining permit which in the five year period prior to the date of submission of the application has been suspended or revoked or has had a mining bond or similar security deposit in lieu of bond forfeited and, if so, a brief description of the facts involved.

(6) A copy of the applicant's advertisement to be published in a newspaper of general circulation in the locality of the proposed site at least once a week for four successive weeks, which advertisement shall include the ownership and a description of the exact location and boundaries of the proposed site sufficient so that the proposed operation may be readily located by local residents, and the location of where the application is available for public inspection.

(7) A description of the type and method of coal mining operation that is proposed, the engineering techniques proposed, and the equipment proposed to be used; if applicable a description of the alternative type and method of coal mining and reclamation operation that is proposed in the event the applicant is unable to obtain the legal right to enter and commence surface coal mining operations on any tracts of land within the proposed permit area.

(8) The anticipated starting and termination dates of each phase of the mining operation and the number of acres of land to be affected.

(9) An accurate map or plan, to an appropriate scale, clearly showing the land to be affected as of the date of the application, the area of land within the permit area upon which the applicant has the legal right to enter and commence surface mining operations and a statement of those documents upon which the applicant bases his legal right to enter and commence surface mining operations on the area affected, and whether that right is the subject of pending court litigation: Provided, that nothing in this Chapter shall be construed as vesting in the commissioner the jurisdiction to adjudicate property title disputes.

(10) The names of the watershed and location of the surface stream or tributary into which surface and pit drainage may be discharged.

(11) A determination of the probable hydrologic consequences of the mining and reclamation operations both on and off the mine site with respect to the hydrologic regime, quantity and quality of water in surface and ground water systems including the dissolved and suspended solids under seasonal flow conditions and the collection of sufficient data for the mine site and surrounding areas so that an assessment can be made by the commissioner of the probable cumulative impacts of all anticipated mining in the area upon the hydrology of the area and particularly upon water availability: Provided, however, that this determination shall not be required until such time as hydrologic information on the general area prior to mining is made available from an appropriate Federal or State agency: Provided further, that the permit shall not be approved until such information is available and is incorporated into the application.

(12) When requested by the commissioner, the climatological factors that are peculiar to the locality of the land to be affected, including the average seasonal precipitation, the average direction and velocity of prevailing winds, and the seasonal temperature ranges.

(13) Accurate maps to an appropriate scale clearly showing:

(a) The land to be affected as of the date of the application and

(b) All types of information set forth on topographical maps of the United States Geological Survey of a scale of 1:24,000 or 1:25,000 or larger, including all manmade features and significant known archeological sites existing on the date of application. Such a map or plan shall among other things specified by the commissioner show all boundaries of the land to be affected, the boundary lines and name of present owners of record of all surface areas abutting the permit areas, and the location of all buildings within one thousand feet of the permit area.

(14) Cross section maps or plans of the land to be affected including the actual area to be mined, prepared by or under the direction of and certified by a qualified registered professional engineer, or professional geologist with assistance from experts in related fields such as land surveying and landscape architecture, showing pertinent elevation and location of test borings or core samplings and depicting the following information: the nature and depth of the various strata of overburden; the location of subsurface water if encountered, and its quality; the nature and thickness of any coal or rider seam above the coal seam to be mined; the nature of the stratum immediately beneath the coal seam to be mined; all mineral crops lines and the strike and dip of the coal to be mined within the area of land to be affected; existing or previous surface mining limits; the location and extent of known workings of any underground mines, including mine openings to the surface; the location of aquifers; the estimated elevation of the watertable; the location of spoil, waste, or refuge areas and top soil preservation areas; the location of all impoundments for waste or erosion control; any settling or water treatment facility; constructed or natural drainways and the location of any discharges to any surface body of water on the area of land to be affected or adjacent thereto; and profiles at appropriate cross sections of the anticipated final surface configuration that will be achieved pursuant to the operator's proposed reclamation plan.

(15) A statement of the result of test borings or core samplings from the permit area, including logs of the drill holes; the thickness of the coal seam found; an analysis of the chemical properties of such coal; the sulphur content of any coal seam; chemical analysis of potentially acid or toxic forming sections of the overburden; and chemical analysis of the stratum lying immediately underneath the coal to be mined, except that the provisions of this Paragraph (15) may be waived by the commissioner with respect to the specific application by a written determination that such requirements are unnecessary.

(16) For those lands in the permit application which a reconnaissance inspection suggests may be prime farmlands, a soil survey shall be made or obtained according to standards established by the secretary of agriculture in order to confirm the exact location of such prime farmlands, if any.

(17) A description of the nature of cultural, historical, and archaeological resources listed or eligible for listing on the National Register of Historic Places and known archaeological features within the proposed mine plan and adjacent areas. The description shall be based on all available information including but not limited to data of state and local archaeological, historical, and cultural preservation agencies. Each plan shall describe the measures to be used to prevent adverse impact to any publicly owned parks or any places listed on the National Register of Historic Places that may be adversely affected by the proposed operation. However, if joint agency approval is to be obtained or if there are valid existing rights in the public parks or historic places, the plan shall describe the measures to be used to minimize adverse impact to such public parks or historic places. The office of conservation may require the applicant to protect historic or archaeological properties listed on or eligible for listing on the National Register of Historic Places through appropriate mitigation and treatment measures. At the time of its issuance, a surface mining permit may require that appropriate mitigation and treatment be required to be taken after permit issuance, provided that the required measures are completed before the properties are affected by any mining operation.

(18) A description of fish and wildlife resource information for the permit area and adjacent area. The scope and level of detail for such information shall be determined by the office of conservation in consultation with state and federal agencies with responsibilities for fish and wildlife. Site specific resource information necessary to address the respective species or habitats shall be required when the permit area or adjacent area is likely to include listed or proposed endangered or threatened species of plants or animals or their critical habitats listed by the secretary of the Interior under the Endangered Species Act (16 U.S.C. 1531 et seq.), or those species or habitats protected by state statutes, habitats of unusually high value for fish and wildlife such as important streams, wetlands, riparian areas, cliffs supporting raptors, areas offering special shelter or protection, migration routes, or reproduction and wintering areas, or other species or habitats identified through agency consultation as requiring special protection under state or federal law.

(19) A description of how, to the extent possible using the best technology available, the operator will minimize disturbances and adverse impact on fish, wildlife, and related environmental values, including compliance with the Endangered Species Act (16 U.S.C. 1531 et seq.), during the surface coal mining and reclamation operations and how enhancement of these resources will be achieved where practicable. This description shall apply, at a minimum, to species and habitats identified in Paragraph (18) of this Subsection and include protective measures that will be used during the active mining phase of operation. Such measures may include the establishment of buffer zones, the selective location and special design of haul roads and power lines, the monitoring of surface water quality and quantity, and enhancement measures that will be used during the reclamation and post-mining phase of operation to develop aquatic and terrestrial habitats. Such measures may also include restoration of streams and other wetlands, retention of ponds and impoundments, establishment of vegetation for wildlife food and cover, and the replacement of perches and nest boxes. When the plan does not include enhancement measures, a statement shall be given explaining why enhancement is not practicable.

C.(1) If the commissioner finds that the probable total annual production at all locations of any coal surface mining operator will not exceed three hundred thousand tons, the determination of probable hydrologic consequences, including the engineering analyses and designs necessary for the determination, required by Paragraph B(11) of this Section, cross-section maps and plans required by Paragraph B(14) of this Section, the drilling and statement of the result of test borings or core samplings required by Paragraph B(15) of this Section, the collection of archaeological and historical information and related plans required by Paragraph B(17) of this Section, the collection of site-specific resources information required by Paragraph B(18) of this Section, the production of protection and enhancement plans for fish and wildlife habitats required by Paragraph B(19) of this Section, and information and plans for any other environmental values required by the office of conservation and this Chapter, and pre-blast surveys required by R.S. 30:915(B)(15) shall, upon the written request of the operator, be performed by a qualified public or private laboratory designated by the commissioner and the cost of the preparation of such determination and statement shall be assumed by the commissioner.

(2) Information pertaining to coal seams, test borings, core samplings, or soil samples as required by this Section shall be made available to any person with an interest which is or may be adversely affected. However, that information which pertains only to the analysis of the chemical and physical properties of the coal, except information regarding such mineral or elemental content which is potentially toxic in the environment, shall be kept confidential and not be made a matter of public record.

D. Each applicant for a permit shall be required to submit to the commissioner as part of the permit application a reclamation plan which shall meet the requirements of this Chapter and the regulations issued pursuant to this Chapter.

E. Each applicant for a permit shall file a copy of his application for public inspection with the clerk of court in each parish where the mining is proposed to occur, except for that information pertaining to the coal seam itself and that information which shall be kept confidential pursuant to this Chapter.

F. Each applicant for a permit shall submit to the commissioner as part of the permit application a certificate issued by an insurance company authorized to do business in Louisiana certifying that the applicant has a public liability insurance policy in force for the surface mining and reclamation operations for which such permit is sought, or evidence that the applicant has satisfied other state or federal self insurance requirements. Such policy shall provide for personal injury and property damage protection in an amount adequate to compensate any persons damaged as a result of surface coal mining and reclamation operations, including use of explosives, and entitled to compensation under the applicable provisions of State law. Such policy shall be maintained in full force and effect during the term of the permit, or any renewal, including the length of all reclamation operations.

G. Each applicant for a surface coal mining and reclamation permit shall submit to the commissioner as part of the permit application a blasting plan which shall outline the procedures and standards by which the operator will meet the provisions of Section 915B(15).

Acts 1978, No. 406, §1; Acts 1999, No. 1002, §1.



RS 30:908 - Reclamation plan requirements

§908. Reclamation plan requirements

A. Each reclamation plan submitted as part of a permit application under the provisions of this Chapter shall include, in the degree of detail necessary to demonstrate that reclamation required by this Chapter and the regulations issued pursuant to this Chapter can be accomplished, a statement of:

(1) The identification of the lands subject to surface coal mining operations over the estimated life of those operations and the size, sequence, and timing of the subareas for which it is anticipated that individual permits for mining will be sought.

(2) The condition of the land to be covered by the permit prior to any mining including:

(a) The uses existing at the time of the application, and if the land has a history of previous mining, the uses which preceded any mining, and

(b) The capability of the land prior to any mining to support a variety of uses giving consideration to soil and foundation characteristics, topography, and vegetative cover, and, if applicable, a soil survey prepared pursuant to Section 907B(16), and

(c) The productivity of the land prior to mining, including appropriate classification as prime farm lands, as well as the average yield of food, fiber, forage, or wood products from such lands obtained under high levels of management.

(3) The use which is proposed to be made of the land following reclamation, including a discussion of the utility and capacity of the reclaimed land to support a variety of alternative uses and the relationship of such use to existing land use policies and plans, and the comments of any owner of the surface and state and local governments or agencies thereof which would have to initiate, implement, approve or authorize the proposed use of the land following reclamation.

(4) A detailed description of how the proposed postmining land use is to be achieved and the necessary support activities which may be needed to achieve the proposed land use.

(5) The engineering techniques proposed to be used in mining and reclamation and a description of the major equipment proposed to be used; a plan for the control of surface water drainage and of water accumulation; a plan, where appropriate, for backfilling, soil stabilization, compacting, grading, and appropriate revegetation; a plan for soil reconstruction, replacement, and stabilization, pursuant to the performance standards in Section 915B(7)(a), (b), (c), and (d), for those food, forage, and forest lands identified in Section 915B(7); an estimate of the cost per acre of the reclamation, including a statement as to how the permittee plans to comply with each of the requirements set out in Section 915.

(6) The consideration which has been given to maximize the utilization and conservation of the solid fuel resource being recovered so that reaffecting the land in the future can be minimized.

(7) A detailed estimated timetable for the accomplishment of each major step in the reclamation plan.

(8) The consideration which has been given to making the surface mining and reclamation operations consistent with surface owner plans and applicable state and local land use plans and programs.

(9) The steps to be taken to comply with applicable air and water quality laws and regulations and any applicable health and safety standards.

(10) The consideration which has been given to developing the reclamation plan in a manner consistent with local physical, environmental and climatological conditions.

(11) All lands, interests in lands, or options on such interests held by the applicant or pending bids on interests in lands by the applicant, which lands are contiguous to the area to be covered by the permit.

(12) The results of test boring which the applicant has made at the area to be covered by the permit, or other equivalent information and data in a form satisfactory to the commissioner, including the location of subsurface water, and an analysis of the chemical properties including acid forming properties of the minerals and overburden: Provided, that information which pertains only to the analysis of the chemical and physical properties of the coal (excepting information regarding such mineral or elemental contents which is potentially toxic in the environment) shall be kept confidential and not made a matter of public record.

(13) A detailed description of the measures to be taken during the mining and reclamation process to assure the protection of:

(a) The quality of surface and ground water systems, both on site and off site, from adverse effects of the mining and reclamation process.

(b) The rights of present users to such water, and

(c) The quantity of surface and ground water systems, both on site and off site, from adverse effects of the mining and reclamation process or to provide alternative sources of water where such protection of quantity cannot be assured.

(14) Such other requirements as the regulatory authority shall prescribe by regulations.

B. Any information required by this Section which is not on public file pursuant to state law shall be held in confidence by the commissioner.

Acts 1978, No. 406, §1.



RS 30:909 - Performance bonds

§909. Performance bonds

A. After a surface coal mining and reclamation permit application has been approved but before such a permit is issued, the applicant shall file with the commissioner on a form prescribed and furnished by the commissioner a bond for performance payable, as appropriate, to the state, and conditioned upon faithful performance of all the requirements of this Act and the permit. The bond shall cover that area of land within the permit area upon which the operator will initiate and conduct surface coal mining and reclamation operations within the initial term of the permit. As succeeding increments of surface coal mining and reclamation operations are to be initiated and conducted within the permit area, the permittee shall file with the commissioner an additional bond or bonds to cover such increments in accordance with this section. The amount of the bond required for each bonded area shall depend upon the reclamation requirements of the approved permit; shall reflect the probable difficulty of reclamation giving consideration to such factors as topography, geology of the site, hydrology, and revegetation potential, and shall be determined by the commissioner. The amount of the bond shall be sufficient to assure the completion of the reclamation plan if the work had to be performed by the commissioner in the event of forfeiture and in no case shall the bond for the entire area under one permit be less than $10,000.

B. Liability under the bond shall be for the duration of the surface coal mining and reclamation operation and for a period coincident with the operator's responsibility for revegetation requirements in Section 915. The bond shall be executed by the operator and a corporate surety licensed to do business in the state, except that the operator may elect to deposit cash, negotiable bonds of the United States government or state, or negotiable certificates of deposit of any bank organized or transacting business in the State. The cash deposit or market value of such securities shall be equal to or greater than the amount of the bond required for the bonded area.

C. The commissioner may accept the bond of the applicant itself without separate surety when the applicant demonstrates to the satisfaction of the commissioner the existence of a suitable agent to receive service of process and a history of financial solvency and continuous operation sufficient for authorization to self-insure or bond such amount.

D. Cash or securities so deposited shall be deposited upon the same terms upon which surety bonds may be deposited. Such securities shall be security for the repayment of such negotiable certificate of deposit.

E. The amount of the bond or deposit required and the terms of each acceptance of the applicant's bond shall be adjusted by the commissioner from time to time as affected land acreages are increased or decreased or where the cost of future reclamation changes.

Acts 1978, No. 406, §1.



RS 30:910 - Permit approval or denial

§910. Permit approval or denial

A. Upon the basis of a complete mining application and reclamation plan or a revision or renewal thereof, as required by this Chapter, including public notification and an opportunity for a public hearing as required by Section 913, the commissioner shall grant, require modification of, or deny the application for a permit in a reasonable time set by the commissioner, and notify the applicant in writing. The applicant for a permit, or revision of a permit, shall have the burden of establishing that his application is in compliance with all the requirements of this Chapter and the regulations issued pursuant to this Chapter. Within ten days after the granting of a permit, the commissioner shall notify the police jury in the parishes, and the local governmental officials in any other local political subdivision, in which the area of land to be affected is located that a permit has been issued and shall describe the location of the land.

B. The permit or revision application shall be approved when, but only when, the application affirmatively demonstrates and the commissioner finds in writing on the basis of the information set forth in the application or from information otherwise available which will be documented in the approval, and made available to the applicant, that

(1) The permit application is accurate and complete and that all the requirements of this Chapter and the regulations issued pursuant to this Chapter have been complied with.

(2) The applicant has demonstrated that reclamation as required by this Chapter and the regulations issued pursuant to this Chapter can be accomplished under the reclamation plan contained in the permit application.

(3) The assessment of the probable cumulative impact of all anticipated mining in the area on the hydrologic balance specified in Section 907B has been made by the commissioner and the proposed operation thereof has been designed to prevent material damage to the hydrologic balance outside the permit area.

(4) The area proposed to be mined is not included within an area designated unsuitable for surface coal mining pursuant to Section 922 of this Chapter or is not within an area under study for such designation in an administrative proceeding commenced pursuant to Section 922A(4)(c) or Section 922B, unless in such an area as to which an administrative proceeding has commenced pursuant to Section 922A(4)(c) of this Chapter, the operator making the permit application demonstrates that, prior to January 1, 1977, he has made substantial legal and financial commitments in relation to the operation for which he is applying for a permit.

(5) In cases where the private mineral estate has been severed from the private surface estate, as to tracts within the permit area on which the applicant has the legal right to enter and commence surface mining operations, the applicant has submitted to the commissioner

(a) The written consent of the surface owner to the extraction of coal by surface mining methods; or

(b) A conveyance that expressly grants or reserves the right to extract the coal by surface mining methods; or

(c) If the conveyance does not expressly grant the right to extract coal by surface mining methods, the surface-subsurface legal relationship shall be determined in accordance with State law: Provided, that nothing in this Chapter shall be construed to authorize the commissioner to adjudicate property rights disputes.

C. The applicant shall file with his permit application a schedule listing any and all notices of violations of this Chapter and any applicable law, rule, or regulation of the state or the United States, or of any department or agency of the state or the United States, pertaining to air or water environmental protection incurred by the applicant in connection with any surface coal mining operation during the three-year period prior to the date of application. The schedule shall also indicate the final resolution of any such notice of violation. Where the schedule or other information available to the commissioner indicates that any surface coal mining operation owned or controlled by the applicant is currently in violation of this Chapter or such other laws referred to in this Subsection, the permit shall not be issued until the applicant submits proof that such violation has been corrected or is in the process of being corrected to the satisfaction of the regulatory authority, department, or agency which has jurisdiction over such violation, and no permit shall be issued to an applicant after a finding by the commissioner, after opportunity for hearing, that the applicant, or the operator specified in the application, controls or has controlled mining operations with a demonstrated pattern of willful violations of this Chapter or such other laws referred to in this Subsection of such nature and duration with such resulting irreparable damage to the environment as to indicate an intent not to comply with the provisions of this Chapter.

D.(1) In addition to finding the application in compliance with Subsection B of this Section, if the area proposed to be mined contains prime farmland pursuant to Section 907B(16), the commissioner shall, after consultation with the secretary of the Department of Agriculture, pursuant to the regulations issued pursuant to this Chapter, grant a permit to mine on prime farmland if the commissioner finds in writing that the operator has the technological capability to restore such mined area, within a reasonable time, to equivalent or higher levels of yield as non-mined prime farmland in the surrounding area under equivalent levels of management and can meet the soil reconstruction standards in Section 915B(7).

E. Approval of a permit or revision to a permit may not be denied for the reason that the applicant does not, at the time of filing of the application for a permit, have the legal right to enter and commence surface mining operations on all tracts of land within the permit area: Provided, that the applicant has demonstrated that the permit area can be mined in accordance with this Chapter and the regulations issued pursuant to this Chapter without mining of the tracts on which the applicant does not have the legal right to enter and commence surface mining operations: Provided further, that the permittee shall notify the commissioner when the permittee has obtained the legal right to enter and commence surface mining operations on such tracts.

F. A permit may contain only such conditions as are expressly provided for in regulations issued pursuant to this Chapter.

Acts 1978, No. 406, §1.



RS 30:911 - Revision of permits

§911. Revision of permits

A.(1) During the term of the permit the permittee may submit an application for a revision of the permit, together with a revised reclamation plan, to the commissioner.

(2) An application for a revision of a permit shall not be approved unless the commissioner finds that reclamation as required by this Chapter and the regulations issued pursuant to this Chapter can be accomplished under the revised reclamation plan. The revision shall be approved or disapproved within a period of time established by the commissioner. The commissioner shall establish guidelines for a determination of the scale or extent of a revision request for which all permit application information requirements and procedures, including notice and hearings, shall apply. Any revisions which propose significant alterations in the reclamation plan shall, at a minimum, be subject to notice and hearing requirements. Insignificant departures, as permitted by regulations issued pursuant to this Chapter, in a permitted mining and reclamation plan which will not adversely affect the environmental impact of the surface coal mining and reclamation operations shall not require the revision of a permit pursuant to this Section. Notice of all such insignificant departures in a mining and reclamation plan shall be submitted to the commissioner in the operator's next monthly report and the commissioner may, within thirty days after receipt of the operator's monthly report, require the operator to submit an application for a permit revision pursuant to this Section.

(3) Any extensions to the area covered by the permit except incidental boundary revisions must be made by application for another permit.

B. No transfer, assignment, or sale of the rights granted under any permit issued pursuant to this Chapter shall be made without the written approval of the commissioner; Provided, that the commissioner shall approve a transfer, assignment or sale to the parent or a subsidiary of the permittee, or to an affiliate of, or a person controlled by or under common control with, the permittee, if the permittee satisfies the commissioner that the transfer, assignment or sale will not jeopardize the accomplishment of the objectives of this Chapter.

C. The commissioner shall, within a time limit prescribed in the regulations issued pursuant to this Chapter, review outstanding permits and may require reasonable revision or modification of the permit provisions during the term of such permit: Provided, that such revision or modification shall be based upon a written finding and subject to notice and hearing requirements established by the regulations issued pursuant to this Chapter.

Acts 1978, No. 406, §1. Amended by Acts 1980, No. 121, §3, eff. June 27, 1980.



RS 30:912 - Coal exploration and development permits

§912. Coal exploration and development permits

A. Any person planning to conduct exploration operations as defined in this Chapter shall obtain an exploration permit from the commissioner prior to conducting such exploration operations. The commissioner shall adopt regulations controlling the issuance of such permits, and such regulations shall require at a minimum that:

(1) An application for an exploration permit include a description of the proposed exploration area and the period of the proposed exploration.

(2) All lands disturbed by exploration operations which substantially disturb the surface be reclaimed in accordance with the performance standards in Section 915 of Chapter 9. The term "land disturbed" shall include excavations, roads, drill holes, and the removal of necessary facilities and equipment.

(3) The exploration permittee properly plug all holes before abandonment and submit a report to the commissioner within six months after expiration of the permit stating and attesting further that each hole has been properly plugged when abandoned.

(4) The applicant submits an application fee of $50.00.

(5) The applicant submits such reasonable bond with security as the commissioner may require to assure performance of the required reclamation and plugging obligations, said bond to be released when the report required above has been submitted and the reclamation and plugging obligations have been satisfied.

Within thirty days after receipt of a complete application, application fee and bond the commissioner shall issue an exploration permit, with a term not to exceed one year. All logs and core analyses obtained by any person conducting exploration activities pursuant to this subsection shall be furnished to the commissioner within five years after expiration of the applicable exploration permits unless such data will be or is intended to be submitted as part of an application for a mining permit.

B. Any person planning to conduct development operations as defined in this Chapter shall obtain a development operations permit from the commissioner prior to conducting any development operations. The commissioner shall adopt regulations controlling the issuance of such permits, and such regulations shall require at a minimum that:

(1) An application for a development operations permit include a description of the area of the proposed development operations and the period of the proposed operations.

(2) All land disturbed by the development operations, including excavations, roads, drill holes and the removal of necessary facilities and equipment, be reclaimed in accordance with the performance standards in Section 915 of Chapter 9.

(3) An application contain a reclamation plan, including a description of the means to be used and an estimate of the cost of reclamation per acre.

(4) The applicant submit a $75 application fee and a reasonable bond with sufficient security to assure performance of the reclamation duties required by Chapter 9. The bond shall be released when the reclamation requirements have been completed.

Within thirty days after receipt of a complete application, application fee and bond the commissioner shall issue a development operations permit with a term not to exceed 18 months.

C. Any person who conducts any coal exploration and/or development activities which substantially disturb the natural land surface in violation of this section or regulations issued pursuant thereto shall be subject to the provisions of Section 918.

D. Coal exploration on Federal lands shall be governed by Section 4 of the Federal Coal Leasing Amendments Act of 1975 (90 Stat. 1085).1

Acts 1978, No. 406, §1.

130 U.S.C.A. §201(b).



RS 30:913 - Public notice and public hearings

§913. Public notice and public hearings

A. At the time of submission of an application for a surface coal mining and reclamation permit, or revision of an existing permit, pursuant to the provisions of this Chapter, the applicant shall submit to the commissioner a copy of his advertisement of the ownership, precise location, and boundaries of the land to be affected. At the time of submission such advertisement shall be placed by the applicant in a local newspaper of general circulation in the locality of the proposed surface mine at least once a week for four consecutive weeks. The commissioner shall notify various affected local governmental bodies, planning agencies, sewage and water treatment authorities and water companies in the locality in which the proposed surface mining will take place, notifying them of the operator's intention to surface mine a particularly described tract of land and indicating the application's permit number and where a copy of the proposed mining and reclamation plan may be inspected. These local bodies, agencies, authorities or companies may submit written comments within a reasonable period established by the commissioner on the mining application with respect to the effect of the proposed operation on the environment which are within their area of responsibility. Such comments shall immediately be transmitted to the applicant by the commissioner and shall be made available to the public at the same locations as are the mining applications.

B. Any person having an interest which is or may be adversely affected or the officer or head of any state, federal or local governmental agency or authority shall have the right to file written objections to the proposed initial or revised application for a permit for surface coal mining and reclamation operations with the commissioner within thirty days after the last publication of the above notice. Such objections shall immediately be transmitted to the applicant by the commissioner and shall be made available to the public. If written objections are filed and an informal conference requested, the commissioner shall then hold an informal conference in the locality of the proposed mining if requested within a reasonable time of the receipt of such objections or request. The date, time and location of such informal conference shall be advertised by the commissioner in a newspaper of general circulation in the locality of the proposed mining operation at least two weeks prior to the scheduled conference date. The commissioner may arrange with the applicant upon request by any party to the administrative proceeding access to the proposed mining area for the purpose of gathering information relevant to the proceeding. An electronic or stenographic record shall be made of the conference proceeding, unless waived by all parties. Such record shall be maintained and shall be accessible to the parties until final release of the applicant's performance bond. In the event all parties requesting the informal conference stipulate agreement prior to the requested informal conference and withdraw their request, such informal conference need not be held.

Acts 1978, No. 406, §1.



RS 30:914 - Decisions of commissioner and appeals

§914. Decisions of commissioner and appeals

A. If an informal conference has been held pursuant to Section 913B, the commissioner shall, within sixty days after such conference, issue and furnish the applicant for a permit and persons who are parties to the administrative proceedings with the written finding of the commissioner granting or denying the permit in whole or in part and stating the reasons therefor.

B. If there has been no informal conference held pursuant to Section 913B, the commissioner shall notify the applicant for a permit within a reasonable time as determined by the commissioner and set forth in regulations, taking into account the time needed for proper investigation of the site, the complexity of the permit application, and whether or not written objection to the application has been filed, but not later than sixty days after the last publication of the notice required in Section 913A, whether the application has been approved or disapproved in whole or in part.

C. If the application is approved, the permit shall be issued. If the application is disapproved, specific reasons therefor must be set forth in the notification. Within thirty days after the applicant is notified of the final decision of the commissioner on the permit application, the applicant or any person with an interest which is or may be adversely affected may request a hearing before the commissioner on the reasons for the final determination. The commissioner or his representative shall hold a hearing within thirty days of such request and provide notification to all interested parties at the time that the applicant is so notified. Such hearing shall be of record and adjudicatory in nature, and no person who presided at a conference under Section 913B shall either preside at the hearing or participate in the decision thereon or in any administrative appeal therefrom. Within thirty days after the hearing the commissioner shall issue and furnish the applicant, and all persons who participated in the hearing, with the written decision of the commissioner granting or denying the permit in whole or in part and stating the reasons therefor.

D. Where a hearing is requested pursuant to Subsection C, the commissioner may, under such conditions as he may prescribe, grant such temporary relief as he deems appropriate pending final determination of the proceedings if:

(1) All parties to the proceedings have been notified and given an opportunity to be heard on a request for temporary relief.

(2) The person requesting such relief shows that there is a substantial likelihood that he will prevail on the merits of the final determination of the proceeding, and

(3) Such relief will not adversely affect the public health or safety or cause significant imminent environmental harm to land, air, or water resources.

E. For the purpose of such hearing, the commissioner or his representative may administer oaths, subpoena witnesses or written or printed materials, compel attendance of the witnesses or production of the materials and take evidence including but not limited to site inspections of the land to be affected and other surface coal mining operations carried on by the applicant in the general vicinity of the proposed operation. A verbatim record of each public hearing required by this Chapter shall be made, and a transcript made available on the motion of any party or by order of the commissioner.

F. Any applicant or any person with an interest which is or may be adversely affected who has participated in the administrative proceedings as an objector, and who is aggrieved by the decision of the commissioner, or if the commissioner fails to act within the time limits specified in this Chapter, shall have the right to appeal in accordance with Section 926.

Acts 1978, No. 406, §1.



RS 30:915 - Environmental protection performance standards

§915. Environmental protection performance standards

A. Any permit issued pursuant to this Chapter to conduct surface coal mining operations shall require that such surface coal mining operations will meet all applicable performance standards of this Chapter and the regulations issued pursuant to this Chapter.

B. General performance standards shall be applicable to all surface coal mining and reclamation operations and shall require the operator as a minimum to:

(1) Conduct surface coal mining operations so as to maximize the utilization and conservation of the solid fuel resource being recovered so that reaffecting the land in the future through surface coal mining can be minimized.

(2) Restore the land affected to a condition capable of supporting the uses which it was capable of supporting prior to any mining, or higher or better uses of which there is reasonable likelihood, so long as such use or uses do not present any actual or probable hazard to public health or safety or pose any actual or probable threat of water diminution or pollution, and the permit applicant's declared proposed land use following reclamation is not deemed to be impractical or unreasonable, inconsistent with applicable land use policies and plans, involves unreasonable delay in implementation, or is violative of State, Federal or local law.

(3) Except as provided in Subsection C with respect to all surface coal mining operations backfill, compact (where advisable to insure stability or to prevent leaching of toxic materials), and grade in order to restore the approximate original contour of the land with all highwalls, spoil piles, and depressions eliminated, unless small depressions are needed in order to retain moisture to assist revegetation or as otherwise authorized pursuant to this Chapter: Provided, that in surface coal mining which is carried out at the same location over a substantial period of time where the operation transects the coal deposit, and the thickness of the coal deposits relative to the volume of the overburden is large and where the operator demonstrates that the overburden and other spoil and waste materials at a particular point in the permit area or otherwise available from the entire permit area is insufficient, giving due consideration to volumetric expansion, to restore the approximate original contour, the operator, at a minimum, shall backfill, grade, and compact, where advisable, using all available overburden and other spoil and waste materials to attain the lowest practicable grade but not more than the angle of repose, to provide adequate drainage and to cover all acid-forming and other toxic materials, in order to achieve an ecologically sound land use compatible with the surrounding region: Provided further, that in surface coal mining where the volume of overburden is large relative to the thickness of the coal deposit and where the operator demonstrates that due to volumetric expansion the amount of overburden and other spoil and waste materials removed in the course of the mining operation is more than sufficient to restore the approximate original contour, the operator shall, after restoring the approximate contour, backfill, grade, and compact (where advisable) the excess overburden and other spoil and waste materials to attain the lowest grade but not more than the angle of repose, and to cover all acid-forming and other toxic materials, in order to achieve an ecologically sound land use compatible with the surrounding region and that such overburden or spoil shall be shaped and graded in such a way as to prevent slides, erosion, and water pollution and is revegetated in accordance with the requirements of this Chapter.

(4) Stabilize and protect all surface areas including spoil piles affected by the surface coal mining and reclamation operation to effectively control erosion and attendant air and water pollution.

(5) Remove the topsoil from the land in a separate layer, replace it on the backfill area, or if not utilized immediately, segregate it in a separate pile from other spoil and when the topsoil is not replaced on a backfill area within a time short enough to avoid deterioration of the topsoil, maintain a successful cover by quick growing plant or other means thereafter so that the topsoil is preserved from wind and water erosion, remains free of any contamination by other acid or toxic material, and is in a usable condition for sustaining vegetation when restored during reclamation, except if topsoil is of insufficient quantity or of poor quality for sustaining vegetation, or if other strata can be shown to be more suitable for vegetation requirements, then the operator shall remove, segregate, and preserve in a like manner such other strata which is best able to support vegetation.

(6) Restore the topsoil or the best available subsoil which is best able to support vegetation.

(7) For all prime farmlands as identified in Section 907B(16) to be mined and reclaimed, specifications for soil removal, storage, replacement, and reconstruction shall be established by the commissioner, and the operator shall, as a minimum, be required to:

(a) Segregate the A horizon of the natural soil, except where it can be shown that other available soil materials will create a final soil having a greater productive capacity; and if not utilized immediately, stockpile this material separately from other spoil, and provide needed protection from wind and water erosion or contamination by other acid or toxic material.

(b) Segregate the B horizon of the natural soil, or underlying C horizons or other strata, or a combination of such horizons or other strata that are shown to be both texturally and chemically suitable for plant growth and that can be shown to be equally or more favorable for plant growth than the B horizon, in sufficient quantities to create in the regraded final soil a root zone of comparable depth and quality to that which existed in the natural soil; and if not utilized immediately, stockpile this material separately from other spoil, and provide needed protection from wind and water erosion or contamination by other acid or toxic material.

(c) Replace and regrade the root zone material described in (b) above with proper compaction and uniform depth over the regraded spoil material, and

(d) Redistribute and grade in a uniform manner the surface soil horizon described in Subparagraph (a).

(8) Create, if authorized in the approved mining and reclamation plan and permit, permanent impoundments of water on mining sites as part of reclamation activities only when it is adequately demonstrated that:

(a) The size of the impoundment is adequate for its intended purposes.

(b) The impoundment dam construction will be so designed as to achieve necessary stability with an adequate margin of safety compatible with that of structures constructed under United States Public Law 83-566 (16 U.S.C. 1006).

(c) The quality of impounded water will be suitable on a permanent basis for its intended use and that discharges from the impoundment will not degrade the water quality below water quality standards established pursuant to applicable Federal and State law in the receiving stream.

(d) The level of water will be reasonably stable.

(e) Final grading will provide adequate safety and access for proposed water users, and

(f) Such water impoundments will not result in the diminution of the quality or quantity of water utilized by adjacent or surrounding landowners for agricultural, industrial, recreational, or domestic uses.

(9) Conducting any augering operation associated with surface mining in a manner to maximize recoverability of mineral reserves remaining after the operation and reclamation are complete; and seal all auger holes with an impervious and noncombustible material in order to prevent drainage except where the commissioner determines that the resulting impoundment of water in such auger holes may create a hazard to the environment or the public health or safety: Provided, that the commissioner may prohibit augering if necessary to maximize the utilization, recoverability or conservation of the solid fuel resources or to protect against adverse water quality impacts.

(10) Minimize the disturbances to the prevailing hydrologic balance at the mine-site and in associated offsite areas and to the quality and quantity of water in surface and ground water systems both during and after surface coal mining operations and during reclamation by:

(a) Avoiding acid or other toxic mine drainage by such measures as, but not limited to:

(i) Preventing or removing water from contact with toxic producing deposits.

(ii) Treating drainage to reduce toxic content which adversely affects downstream water upon being released to water courses.

(iii) Casing, sealing, or otherwise managing boreholes, shafts and wells and keep acid or other toxic drainage from entering ground and surface waters.

(b)(i) Conducting surface coal mining operations so as to prevent, to the extent possible using the best technology currently available, additional contributions of suspended solids to streamflow, or runoff outside the permit area, but in no event shall contributions be in excess of requirements set by applicable State or Federal law.

(ii) Constructing any siltation structures pursuant to Subparagraph (b)(i) of this subsection prior to commencement of surface coal mining operations, such structures to be certified by a qualified registered engineer to be constructed as designed and as approved in the reclamation plan.

(c) Cleaning out and removing temporary or large settling ponds or other siltation structures from drainways after disturbed areas are revegetated and stabilized; and depositing the silt and debris at a site and in a manner approved by the regulatory authority.

(d) Restoring recharge capacity of the mined area to approximate premining conditions.

(e) Avoiding channel deepening or enlargement in operations requiring the discharge of water from mines.

(f) Such other actions as the Commissioner may prescribe.

(11) With respect to surface disposal of mine wastes, tailings, coal processing wastes, and other wastes in areas other than the mine working or excavations, stabilize all waste piles in designated areas through construction in compacted layers including the use of incombustible and impervious materials if necessary and assure the final contour of the waste pile will be compatible with natural surroundings and that the site can and will be stabilized and revegetated according to the provisions of this Chapter.

(12) Refrain from surface coal mining within five hundred feet from active and abandoned underground mines in order to prevent breakthroughs and to protect health or safety of miners: Provided, that the commissioner shall permit an operator to mine near, through or partially through an abandoned underground mine or closer to an active underground mine if (a) the nature, timing, and sequencing of the approximate coincidence of specific surface mine activities with specific underground mine activities are jointly approved by the regulatory authorities concerned with surface mine regulation and the health and safety of underground miners, and (b) such operations will result in improved resource recovery, abatement of water pollution, or elimination of hazards to the health and safety of the public.

(13) Design, locate, construct, operate, maintain, enlarge, modify, and remove or abandon, in accordance with the standards and criteria developed by the Secretary of the Interior pursuant to Section 515(f) of Public Law 95-87,* all existing and new coal mine waste piles consisting of mine wastes, tailings, coal processing wastes, or other liquid and solid wastes, and used either temporarily or permanently as dams or embankments.

(14) Insure that all debris, acid-forming materials, toxic materials, or materials constituting a fire hazard are treated or buried and compacted or otherwise disposed of in a manner designed to prevent contamination of ground or surface waters and that contingency plans are developed to prevent sustained combustion.

(15) Insure that explosives are used only in accordance with existing State and Federal law and the regulations issued by the Commissioner pursuant to this Chapter, which shall include provisions to:

(a) Provide adequate advance written notice to local governments and residents who might be affected by the use of such explosives by publication of the planned blasting schedule in a newspaper of general circulation in the locality and by mailing a copy of the proposed blasting schedule to every resident living within one-half mile of the proposed blasting site and by providing daily notice to resident/occupiers in such areas prior to any blasting.

(b) Maintain for a period of at least three years and make available for public inspection upon request a log detailing the location of the blasts, the pattern and depth of the drill holes, the amount of explosives used per hole, and the order and length of delay in the blasts.

(c) Limit the type of explosives and detonating equipment, the size, the timing and frequency of blasts based upon the physical conditions of the site so as to prevent (i) injury to persons, (ii) damage to public and private property outside the permit area, (iii) adverse impacts on any underground mine, and (iv) change in the course, channel, or availability of ground or surface water outside the permit area.

(d) Require the training, examination, and certification of persons engaging in or directly responsible for blasting or use of explosives in surface coal mining operations.

(e) Provide that upon the request of a resident or owner of a man-made dwelling or structure within one-half mile of any portion of the permitted area the applicant or permittee shall conduct a pre-blasting survey of such structures and submit the survey to the commissioner and a copy to the resident or owner making the request. The area of the survey shall be decided by the commissioner and shall include such provisions as the commissioner shall promulgate.

(16) Insure that all reclamation efforts proceed in an environmentally sound manner and as contemporaneously as practicable with the surface coal mining operations.

(17) Insure that the construction, maintenance, and postmining conditions of access roads into and across the site of operations will control or prevent erosion and siltation, pollution of water, damage to fish or wildlife or their habitat, or public or private property.

(18) Refrain from the construction of roads or other access ways up a stream bed or drainage channel or in such proximity to such channel so as to seriously alter the normal flow of water.

(19) Establish on the regraded areas, and all other lands affected, a diverse, effective, and permanent vegetative cover of the same seasonal variety native to the area of land to be affected and capable of self-regeneration and plant succession at least equal in extent of cover to the natural vegetation of the area; except, that introduced species may be used in the revegetation process where desirable and necessary to achieve the approved postmining land use plan; and provided that as to vines, the plan shall prohibit the planting of Kudzu, pueraria lobata, or any vine of the Kudzu family.

(20) Assume the responsibility for successful revegetation, as required by Paragraph (19) above, for a period of five full years after the last year of augmented seeding, fertilizing, irrigation, or other work in order to assure compliance with Paragraph (19) above: Provided, that when the commissioner approves a long-term intensive agricultural postmining land use, the applicable five year period of responsibility for revegetation shall commence at the date of initial planting of such long-term intensive agricultural postmining land use: Provided further, that when the commissioner issues a written finding approving a long-term, intensive, agricultural postmining land use as part of the mining and reclamation plan, the Commissioner may grant exception to the provisions of Paragraph (19) above.

(21) Protect offsite areas from slides or damage occurring during the surface coal mining and reclamation operations, and not deposit spoil material or locate any part of the operations or waste accumulations outside the permit area.

(22) Place all excess spoil material resulting from coal surface mining and reclamation activities in such a manner that:

(a) Spoil is transported and placed in a controlled manner in position for concurrent compaction and in such a way to assure mass stability and to prevent mass movement.

(b) The areas of disposal are within the bonded permit areas and all organic matter shall be removed immediately prior to spoil placement.

(c) Appropriate surface and internal drainage systems and diversion ditches are used so as to prevent spoil erosion and movement.

(d) The disposal area does not contain springs, natural water courses or wet weather seeps unless lateral drains are constructed from the wet areas to the main underdrains in such a manner that filtration of the water into the spoil pile will be prevented.

(e) If placed on a slope, the spoil is placed upon the most moderate slope among those upon which, in the judgment of the commissioner, the spoil could be placed in compliance with all the requirements of this Chapter, and shall be placed, where possible, upon, or above, a natural terrace, bench, or berm, if such placement provides additional stability and prevents mass movement.

(f) Where the toe of the spoil rests on a downslope, a rock toe buttress, of sufficient size to prevent mass movement, is constructed.

(g) The final configuration is compatible with the natural drainage pattern and surroundings and suitable for intended uses.

(h) Design of the spoil disposal area is certified by a qualified registered professional engineer in conformance with professional standards, and

(i) All other provisions of this Chapter are met.

(23) Meet such other criteria as are necessary to achieve reclamation in accordance with the purposes of this Chapter, taking into consideration the physical, climatological, and other characteristics of the site.

(24) To the extent possible, using the best technology currently available, minimize disturbances and adverse impacts of the operation on fish, wildlife, and related environmental values, and achieve enhancement of such resources where practicable.

(25) Provide for an undisturbed natural barrier beginning at the elevation of the lowest coal seam to be mined and extending from the outslope for such distance as the commissioner shall determine shall be retained in place as a barrier to slides and erosion.

C.(1) Where an applicant meets the requirements of Paragraphs (2) and (3) of this subsection a permit without regard to the requirement to restore to approximate original contour set forth in Subsection 915B(3) or 915D(2) and (3) of this Section may be granted for the surface mining of coal where the mining operation will remove an entire coal seam or seams running through the upper fraction of a mountain, ridge, or hill, except as provided in Subsection C(3)(a) hereof, by removing all of the overburden and creating a level plateau or a gently rolling contour with no highwalls remaining, and capable of supporting postmining uses in accord with the requirements of this Subsection.

(2) In cases where an industrial, commercial, agricultural, residential or public facility, including recreational facilities, use is proposed for the postmining use of the affected land, the Commissioner may grant a permit for a surface mining operation of the nature described in Subsection C(1) where:

(a) After consultation with the appropriate land use planning agencies, if any, the proposed postmining land use is deemed to constitute an equal or better economic or public use of the affected land, as compared with premining use.

(b) The applicant presents specific plans for the proposed postmining land use and appropriate assurances that such use will be:

(i) Compatible with adjacent land uses.

(ii) Obtainable according to data regarding expected need and market.

(iii) Assured of investment in necessary public facilities.

(iv) Supported by commitments from public agencies where appropriate.

(v) Practicable with respect to private financial capacity for completion of the proposed use.

(vi) Planned pursuant to a schedule attached to the reclamation plan so as to integrate the mining operation and reclamation with the postmining land use, and

(vii) Designed by a registered engineer in conformance with professional standards established to assure the stability, drainage, and configuration necessary for the intended use of the site.

(c) The proposed use would be consistent with adjacent land uses, and existing state and local land use plans and programs.

(d) The commissioner provides the police jury of the Parish in which the land is located and any state or Federal agency which the commissioner, in his discretion, determines to have an interest in the proposed use, an opportunity of not more than sixty days to review and comment on the proposed use.

(e) All other requirements of this Act will be met.

(3) In granting any permit pursuant to this subsection the Commissioner shall require that:

(a) The toe of the lowest coal seam and the overburden associated with it are retained in place as a barrier to slides and erosion.

(b) The reclaimed area is stable.

(c) The resulting plateau or rolling contour drains inward from the outslopes except at specified points.

(d) No damage will be done to natural watercourses.

(e) Spoil will be placed on the mountain top bench as is necessary to achieve the planned postmining land use: Provided, that all excess spoil material not retained on the mountaintop shall be placed in accordance with the provisions of Subsection B(22) of this Section.

(f) Insure stability of the spoil retained on the mountaintop and meet the other requirements of this Chapter.

(4) The commissioner shall promulgate specific regulations to govern the granting of permits in accord with the provisions of this subsection, and may impose such additional requirements as he deems to be necessary.

(5) All permits granted under the provisions of this Subsection shall be reviewed not more than three years from the date of issuance of the permit, unless the applicant affirmatively demonstrates that the proposed development is proceeding in accordance with the terms of the approved schedule and reclamation plan.

D. The following performance standards shall be applicable to steep-slope surface coal mining and shall be in addition to those general performance standards required by this Section: Provided, however, that the provisions of this Subsection D shall not apply to those situations in which an operator is mining on flat or gently rolling terrain, on which an occasional steep slope is encountered through which the mining operation is to proceed, leaving a plain or predominantly flat area or where an operator is in compliance with provisions of Subsection C hereof:

(1) Insure that when performing surface coal mining on steep slopes, no debris, abandoned or disabled equipment, spoil material, or waste mineral matter be placed on the downslope below the bench or mining cut: Provided, that spoil material in excess of that required for the reconstruction of the approximate original contour under the provisions of Paragraph 915B(3) or 915D(2) shall be permanently stored pursuant to Section 915B(22).

(2) Complete backfilling with spoil material shall be required to cover completely the highwall and return the site to the appropriate original contour, which material will maintain stability following mining and reclamation.

(3) The operator may not disturb land above the top of the highwall unless the commissioner finds that such disturbances will facilitate compliance with the environmental protection standards of this section: Provided, that the land disturbed above the highwall shall be limited to that amount necessary to facilitate said compliance.

(4) For the purposes of this Subsection D, the term "steep slope" is any slope above twenty degrees or such lesser slope as may be defined by the commissioner after consideration of soil, climate, and other characteristics of a region.

E.(1) The commissioner may permit variances for the purposes set forth in Paragraph (3) of this Subsection, provided that the watershed control of the area is improved; and further provided complete backfilling with spoil material shall be required to cover completely the highwall which material will maintain stability following mining and reclamation.

(2) Where an applicant meets the requirements of Paragraphs (3) and (4) of this subsection a variance from the requirement to restore to approximate original contour set forth in subsection 915D(2) of this Section may be granted for the surface mining of coal where the owner of the surface knowingly requests in writing, as a part of the permit application, that such a variance be granted so as to render the land, after reclamation, suitable for an industrial, commercial, residential, or public use, including recreational facilities, in accord with the further provisions of (3) and (4) of this Subsection.

(3)(a) After consultation with the appropriate land use planning agencies, if any, the potential use of the affected land is deemed to constitute an equal or better economic or public use.

(b) Is designed and certified by a qualified registered professional engineer in conformance with professional standards established to assure the stability, drainage, and configuration necessary for the intended use of the site, and

(c) After approval of the appropriate state environmental agencies, the watershed of the affected land is deemed to be improved.

(4) In granting a variance pursuant to this subsection the commissioner shall require that only such amount of spoil will be placed off the mine bench as is necessary to achieve the planned postmining land use, insure stability of the spoil retained on the bench, meet all other requirements of this Chapter, and all spoil placement off the mine bench must comply with subsection 915B(22).

(5) The commissioner shall promulgate specific regulations to govern the granting of variances in accord with the provisions of this subsection, and may impose such additional requirements as he deems to be necessary.

(6) All exceptions granted under the provisions of this Subsection shall be reviewed not more than three years from the date of issuance of the permit, unless the permittee affirmatively demonstrates that the proposed development is proceeding in accordance with the terms of the reclamation plan.

Added by Acts 1978, No. 406, §1.

*30 U.S.C.A. §1265(f).



RS 30:916 - Confidentiality

§916. Confidentiality

Information submitted to the office of conservation pursuant to R.S. 30:912 as confidential concerning trade secrets or privileged commercial or financial information which relates to competitive rights shall not be available for public examination.

Added by Acts 1978, No. 406, §1. Amended by Acts 1979, No. 553, §2.



RS 30:917 - Inspections and monitoring

§917. Inspections and monitoring

A. For the purpose of the administration and enforcement of any permit under this Chapter, or of determining whether any person is in violation of any requirement of this Chapter:

(1) The commissioner shall require any permittee to (a) establish and maintain appropriate records, (b) make monthly reports to the commissioner, (c) install, use, and maintain any necessary monitoring equipment or methods, (d) evaluate results in accordance with such methods, at such locations, intervals, and in such manner as the commissioner shall prescribe, and (e) provide such other information relative to surface coal mining and reclamation operations as the commissioner deems reasonable and necessary.

(2) For those surface coal mining and reclamation operations which remove or disturb strata that serve as aquifers which significantly insure the hydrologic balance of water use either on or off the mining site, the commissioner shall specify those:

(a) Monitoring sites to record the quantity and quality of surface drainage above and below the minesite as well as in the potential zone of influence.

(b) Monitoring sites to record level, amount, and samples of ground water and aquifers potentially affected by the mining and also directly below the lowermost, deepest, coal seam to be mined.

(c) Records of well logs and borehole data to be maintained, and

(d) Monitoring sites to record precipitation.

The monitoring data collection and analysis required by this section shall be conducted according to standards and procedures set forth by the commissioner in order to assure their reliability and validity, and

(3) The authorized representatives of the commissioner without advance notice and upon presentation of appropriate credentials (a) shall have the right of entry to, upon, or through any surface coal mining and reclamation operations or any premises in which any records required to be maintained under paragraph (1) of this subsection are located; and (b) may at reasonable times, and without delay, have access to and copy any records, inspect any monitoring equipment or method of operation required under this Chapter.

B. The inspections by the commissioner shall (1) occur on an irregular basis averaging not less than one partial inspection per month and one complete inspection per calendar quarter for the surface coal mining and reclamation operation covered by each permit; (2) occur without prior notice to the permittee or his agents or employees except for necessary onsite meetings with the permittee; and (3) include the filing of inspection reports adequate to enforce the requirements of and to carry out the terms and purposes of this Chapter.

C. Each permittee shall conspicuously maintain at the entrances to the surface coal mining and reclamation operations a clearly visible sign which sets forth the name, business address, and phone number of the permittee and the permit number of the surface coal mining and reclamation operations.

D. Each inspector, upon detection of each violation of any requirement of this Chapter or the regulations issued pursuant to this Chapter, shall forthwith inform the operator in writing, and shall report in writing any such violation to the commissioner.

E. Copies of any records, reports, inspection materials, or information obtained under this Chapter by the commissioner shall be made immediately available to the public at central and sufficient locations in the parish of the area of mining so that they are conveniently available to residents in the areas of mining.

F. After the State has assumed exclusive jurisdiction of surface coal mining operations as provided in section 503 of Public Law 95-87,1 and as long as the State retains such jurisdiction, then no employee of the Office of Conservation performing any function or duty under this Chapter shall have a direct or indirect financial interest in any surface coal mining operation. Whoever knowingly violates the provisions of this Subsection shall, upon conviction, be punished by a fine of not more than $2,500.00, or by imprisonment of not more than one year, or by both. The commissioner shall by regulation establish methods by which the provisions of this Subsection will be monitored and enforced by the commissioner, including appropriate provisions for the filing by such employees in the review of statements and supplements thereto concerning any financial interest which may be effected by this subsection. This Subsection shall not be given effect (1) if the Secretary of the Interior does not require the inclusion of similar provisions in state laws as a condition for approval by the Secretary of the Interior of state programs of regulation of surface coal mining and reclamation operations pursuant to Section 503 of Public Law 95-87 or (2) if any such requirement of the Secretary of the Interior is declared invalid by final decree of a court of competent jurisdiction: Provided, that if similar provisions are required by the Secretary of the Interior to be included in state laws, the Secretary of Natural Resources and the commissioner may commence and prosecute an action in the appropriate federal court to have the regulation requiring inclusion declared invalid.

G.(1) Any person who is or may be adversely affected by a surface coal mining operation may notify the commissioner or any representative of the commissioner responsible for conducting the inspection, in writing, of any violation of this Chapter which he has reason to believe exists at the surface mining site. The commissioner shall, by regulation, establish procedures for informal review of any refusal by a representative of the commissioner to issue a citation with respect to any such alleged violation. The commissioner shall furnish such persons requesting the review a written statement of the reasons for the commissioner's final disposition of the case.

(2) The commissioner shall also, by regulation, establish procedures to insure that adequate and complete inspections are made. Any such person may notify the commissioner of any failure to make such inspections, after which the commissioner shall determine whether adequate and complete inspections have been made. The commissioner shall furnish such persons a written statement of the reasons for the commissioner's determination that adequate and complete inspections have or have not been conducted.

Added by Acts 1978, No. 406, §1.

130 U.S.C.A. §1253.



RS 30:918 - Penalties

§918. Penalties

A. Any permittee who violates any permit condition or who violates any other provision of this Chapter, may be assessed a civil penalty by the commissioner, except that if such violation leads to the issuance of a cessation order under section 921, the civil penalty shall be assessed. Such penalty shall not exceed $5,000 for each violation. Each day of continuing violation may be deemed a separate violation for purposes of penalty assessments. In determining the amount of the penalty, consideration shall be given to the permittee's history of previous violations at the particular surface coal mining operation; the seriousness of the violation, including any irreparable harm to the environment and any hazard to the health or safety of the public; whether the permittee was negligent; and the demonstrated good faith of the permittee charged in attempting to achieve rapid compliance after notification of the violation.

B. A civil penalty shall be assessed by the commissioner only after the person charged with a violation described under Subsection A of this Section has been given an opportunity for a public hearing. Where such a public hearing has been held, the commissioner shall make findings of fact, and he shall issue a written decision as to the occurrence of the violation and the amount of the penalty which is warranted, incorporating, when appropriate, an order therein requiring that the penalty be paid. When appropriate, the commissioner shall consolidate such hearings with other proceedings under Section 921 of this Chapter. Any hearing under this Section shall be of record and shall be subject to the Louisiana Administrative Procedure Act, except where the provisions of the Administrative Procedures Act are in conflict with this Chapter and the regulations issued by the commissioner pursuant to the Chapter, in which case the provisions of this Chapter and the regulations issued hereunder shall govern. Where the person charged with such a violation fails to avail himself of the opportunity for a public hearing, a civil penalty shall be assessed by the commissioner after the commissioner has determined that a violation did occur, and the amount of the penalty which is warranted, and has issued an order requiring that the penalty be paid.

C. Upon the issuance of a notice or order charging that a violation of Chapter 9 has occurred, the commissioner shall inform the operator within thirty days of the proposed amount of said penalty. The person charged with the penalty shall then have thirty days to pay the proposed penalty in full or, if the person wishes to contest either the amount of the penalty or the fact of the violation, forward the proposed amount to the commissioner for placement in an escrow account. If through administrative or judicial review of the proposed penalty, it is determined that no violation occurred, or that the amount of the penalty should be reduced, the commissioner shall within thirty days remit the appropriate amount to the person, with interest at the rate of 6 percent per annum. Failure to forward the money to the commissioner within thirty days shall result in a waiver of all legal rights to contest the violation or the amount of the penalty.

D. Any person who willfully and knowingly violates a condition of a permit issued pursuant to this Chapter or fails or refuses to comply with any order issued under Section 921 or Section 926 of this Chapter, or any order incorporated in a final decision issued by the commissioner under this Chapter, except an order incorporated in a decision issued under Subsection B of this Section or Subsection C of Section 921 of this Chapter, shall, upon conviction, be punished by a fine of not more than ten thousand dollars, or by imprisonment for not more than one year, or both.

E. Whenever a corporate permittee violates a condition of a permit issued pursuant to this Chapter or fails or refuses to comply with any order issued under Section 921 of this Chapter, or any order incorporated in a final decision issued by the Commissioner under this Chapter except an order incorporated in a decision issued under Subsection B of this Section or Section 928 of this Chapter, any director, officer, or agent of such corporation who willfully and knowingly authorized, ordered, or carried out such violation, failure, or refusal shall be subject to the same civil penalties, fines, and imprisonment that may be imposed upon a person under subsections A and D of this Section.

F. Whoever knowingly makes any false statement, representation, or certification, or knowingly fails to make any statement, representation, or certification in any application, record, report, plant, or other document filed or required to be maintained pursuant to this Chapter or any regulation issued pursuant to this Chapter or any order or decision issued by the commissioner under this Chapter, shall, upon conviction, be punished by a fine of not more than $10,000, or by imprisonment for not more than one year or both.

G. Any operator who fails to correct a violation for which a citation has been issued under Section 921A within the period permitted for its correction, which period shall not end until the entry of a final order by the commissioner in the case of any review proceedings under Section 925 initiated by the operator wherein the commissioner orders, after an expedited hearing, the suspension of the abatement requirements of the citation after determining that the operator will suffer irreparable loss or damage from the application of those requirements, or until the entry of an order of the court, in the case of any review proceedings under Section 926 initiated by the operator wherein the court orders the suspension of the abatement requirements of the citation, shall be assessed a civil penalty of not less than $750 for each day during which such failure or violation continues.

H. The commissioner may commence and prosecute civil actions to recover civil penalties owed under this Chapter.

Added by Acts 1978, No. 406, §1. Amended by Acts 1980, No. 121, §4, eff. June 27, 1980.



RS 30:919 - Release of performance bonds or deposits

§919. Release of performance bonds or deposits

A. The permittee may file a request with the commissioner for the release of all or part of a performance bond or deposit. Within thirty days after any application for bond or deposit release has been filed with the commissioner, the operator shall submit a copy of an advertisement placed at least once a week for four successive weeks in a newspaper of general circulation in the locality of the surface coal mining operation. Such advertisement shall be considered part of any bond release application and shall contain a notification of the precise location of the land affected, the number of acres, the permit and the date approved, the amount of the bond filed and the portion sought to be released, and the type and appropriate dates of reclamation work performed, and a description of the results achieved as they relate to the operator's approved reclamation plan. In addition, as part of any bond release application, the applicant shall submit copies of letters which he has sent to adjoining property owners, local governmental bodies, planning agencies, and sewage and water treatment authorities, or water companies in the locality in which the surface coal mining and reclamation activities took place, notifying them of his intention to seek release from the bond.

B. Upon receipt of the notification and request, the commissioner shall within thirty days conduct an inspection and evaluation of the reclamation work involved. Such evaluation shall consider, among other things, the degree of difficulty to complete any remaining reclamation, whether pollution of surface and subsurface water is occurring, the probability of continuance of future occurrence of such pollution, and the estimated cost of abating such pollution. The commissioner shall notify the permittee in writing of its decision to release or not to release all or part of the performance bond or deposit within sixty days from the filing of the request, if no public hearing is held pursuant to Subsection F, and if there has been a public hearing held pursuant to Subsection F, within thirty days thereafter.

C. The commissioner shall release in whole or in part said bond or deposit if the commissioner is satisfied the reclamation covered by the bond or deposit or portion thereof has been accomplished as required by this Chapter according to the following schedule:

(1) When the operator completes the backfilling, regrading, and drainage control of a bonded area in accordance with his approved reclamation plan, the release of 60 per centum of the bond or collateral for the applicable permit area.

(2) After revegetation has been established on the regraded mined lands in accordance with the approved reclamation plan. When determining the amount of bond to be released after successful revegetation has been established, the commissioner shall retain that amount of bond for the revegetated area which would be sufficient for a third party to cover the cost of reestablishing revegetation for the period specified for operator responsibility in Section 915 of reestablishing revegetation. No part of the bond or deposit shall be released under this paragraph so long as the lands to which the release would be applicable are contributing suspended solids to streamflow or runoff outside the permit area in excess of the requirements set by Section 915B(10) or until soil productivity for prime farmlands has returned to equivalent levels of yield as nonmined land of the same soil type in the surrounding area under equivalent management practices as determined from the soil survey performed pursuant to Section 907B(16). Where a silt dam is to be retained as a permanent impoundment pursuant to Section 915B(8), the portion of bond may be released under this Paragraph so long as provisions for sound future maintenance by the operator or the landowner have been made with the commissioner.

(3) When the operator has completed successfully all surface coal mining and reclamation activities, the release of the remaining portion of the bond, but not before the expiration of the period specified for operator responsibility in Section 915: Provided, That no bond shall be fully released until all reclamation requirements of this Chapter are fully met.

D. If the commissioner disapproves the application for release of the bond or portion thereof, the commissioner shall notify the permittee, in writing, stating the reasons for disapproval and recommending corrective actions necessary to secure said release and allowing opportunity for a public hearing.

E. When any application for total or partial bond release is filed with the commissioner, the commissioner shall notify the municipality in which a surface coal mining operation is located by certified mail at least thirty days prior to the release of all or a portion of the bond.

F. Any person with a valid legal interest which might be adversely affected by release of the bond or the responsible officer or head of any State, Federal or local governmental agency which has jurisdiction by law or special expertise with respect to any environmental, social, or economic impact involved in the operation, or is authorized to develop and enforce environmental standards with respect to such operations, shall have the right to file written objections to the proposed release from bond to the commissioner within thirty days after the last publication of the above notice. If written objections are filed, and a hearing requested, the commissioner shall inform all the interested parties of the time and place of the hearing, and hold a public hearing in the locality of the surface coal mining operation proposed for bond release within thirty days of the request for such hearing. The date, time, and location of such public hearings shall be advertised by the commissioner in a newspaper of general circulation in the locality for two consecutive weeks, and the commissioner shall hold a public hearing in the locality of the surface coal mining operation proposed for bond release or at the State capital at the option of the objector, within thirty days of the request for such hearing.

G. Without prejudice to the rights of the objectors, the applicant, or the responsibilities of the commissioner pursuant to this section, the commissioner may establish an informal conference as provided in Section 913 to resolve such written objections.

H. For the purpose of such hearing the commissioner shall have the authority and is hereby empowered to administer oaths, subpoena witnesses, or written or printed materials, compel the attendance of witnesses, or production of the materials, and take evidence including but not limited to inspections of the land affected and other surface coal mining operations carried on by the applicant in the general vicinity. A verbatim record of each public hearing required by this Chapter shall be made, and a transcript made available on the motion of any party or by order of the commissioner.

Added by Acts 1978, No. 406, §1.



RS 30:920 - Citizen suits

§920. Citizen suits

A. After the state has assumed exclusive jurisdiction of surface coal mining operations as provided in Section 503 of Public Law 95-87,* and as long as the state retains such jurisdiction, then, except as provided in subsection B of this Section, and subject to the provisions of subsection G of this Section, any person having an interest which is or may be adversely affected may commence a civil action in a court of the state on his own behalf to compel compliance with this Chapter--

(1) Against the state or a state instrumentality or agency which is alleged to be in violation of the provisions of this Chapter or of any rule, regulation, order or permit issued pursuant to this Chapter, or against any other person who is alleged to be in violation of any rule, regulation, order or permit issued pursuant to this Chapter, or

(2) Against the commissioner where there is alleged a failure of the commissioner to perform any act or duty under this Chapter which is not discretionary with the commissioner.

B. No action may be commenced

(1) Under subsection A(1) of this Section

(a) Prior to sixty days after the plaintiff has given notice in writing of the violation (i) to the commissioner and (ii) to any alleged violator; or

(b) If the commissioner has commenced and is diligently prosecuting a civil action in a court of the state to require compliance with the provisions of this Chapter; but in any such action any such person shall have the right to intervene, or

(2) Under subsection A(2) of this Section prior to sixty days after the plaintiff has given notice in writing of such action to the commissioner in such manner as the commissioner shall by regulation prescribe, except that such action may be brought immediately after such notification in the case where the violation or order complained of constitutes an imminent threat to the health or safety of the plaintiff or would immediately affect a legal interest of the plaintiff.

C.(1) Any action respecting a violation of this Chapter or the regulations thereunder may be brought only in the judicial district in which the surface coal mining operation complained of is located.

(2) In such action under this Section, the commissioner, if not a party, may intervene as a matter of right.

D. The court, in issuing any final order in any action brought pursuant to Subsection A of this Section, may award costs of litigation, including attorney and expert witness fees, to any party whenever the court determines such award is appropriate. The court may, if a temporary restraining order or preliminary injunction is sought, require the filing of a bond or equivalent security in accordance with the Louisiana Code of Civil Procedure.

E. Nothing in this Section shall restrict any right which any person, or class of persons, may have under any statute or law to seek enforcement of any of the provisions of this Chapter and the regulations thereunder, or to seek any other relief, including relief against the commissioner.

F. Any person who is injured in his person or property through the violation by any operator of any rule, regulation, order, or permit issued pursuant to this Chapter may bring an action for damages, including reasonable attorney and expert witness fees, only in the judicial district in which the surface coal mining operation complained of is located. Nothing in this Subsection shall affect the rights established by or limits imposed under the State's Worker's Compensation laws.**

G. This Section shall not be given effect (1) if the Secretary of the Interior does not require the inclusion of similar provisions in state laws as a condition for approval by the Secretary of the Interior of state programs of regulation of surface coal mining and reclamation operations pursuant to Section 503 of Public Law 95-87* or (2) if any such requirement of the Secretary of the Interior is declared invalid by final decree of a court of competent jurisdiction: Provided, that if similar provisions are required by the Secretary of the Interior to be included in state laws, the Secretary of Natural Resources and the Commissioner may commence and prosecute an action in the appropriate Federal court to have the regulation requiring inclusion declared invalid.

Added by Acts 1978, No. 406, §1. Amended by Acts 1979, No. 553, §3; Acts 1983, 1st Ex.Sess., No. 1, §6.

*30 U.S.C.A. §1253

**R.S. 23:1021 et seq.



RS 30:921 - Enforcement

§921. Enforcement

A.(1) Whenever, on the basis of any information available to him, including receipt of information from any person, the commissioner has reason to believe that any person is in violation of any requirement of this Chapter or any permit condition required by this Chapter, the commissioner shall immediately order inspection of the surface coal mining operation at which the alleged violation is occurring unless the information available to the commissioner is a result of a previous inspection of such surface coal mining operation. When the inspection results from information provided to the commissioner by any person, the commissioner shall notify such person when the inspection is proposed to be carried out and such person shall be allowed to accompany the inspector during the inspection.

(2) When, on the basis of any inspection, the commissioner or his authorized representative determines that any condition or practices exist, or that any permittee is in violation of any requirement of this Chapter or any permit condition required by this Chapter, which condition, practice, or violation also creates an imminent danger to the health or safety of the public, or is causing, or can reasonably be expected to cause significant, imminent environmental harm to land, air, or water resources, the commissioner or his authorized representative shall immediately order a cessation of surface coal mining and reclamation operations or the portion thereof relevant to the condition, practice or violation. Such cessation order shall remain in effect until the commissioner or his authorized representative determines that the condition, practice, or violation has been abated, or until modified, vacated, or terminated by the commissioner or his authorized representative pursuant to subparagraph A(5) of this Section. Where the commissioner finds that the ordered cessation of surface coal mining and reclamation operations, or any portion thereof, will not completely abate the imminent danger to health or safety of the public or the significant imminent environmental harm to land, air, or water resources, the commissioner shall, in addition to the cessation order, impose affirmative obligations on the operator requiring him to take whatever steps the commissioner deems necessary to abate the imminent danger or the significant environmental harm.

(3) When, on the basis of an inspection, the commissioner or his authorized representative determines that any permittee is in violation of any requirement of this Chapter or any permit condition required by this Chapter, but such violation does not create an imminent danger to the health or safety of the public, or cannot be reasonably expected to cause significant, imminent environmental harm to land, air, or water resources, the commissioner or authorized representative shall issue a notice to the permittee or his agent fixing a reasonable time but not more than ninety days for the abatement of the violation and providing opportunity for public hearing.

If, upon expiration of the period of time as originally fixed or subsequently extended, for good cause shown and upon the written finding of the commissioner or his authorized representative, the commissioner or his authorized representative finds that the violation has not been abated, he shall immediately order a cessation of surface coal mining and reclamation operations or the portion thereof relevant to the violation. Such cessation order shall remain in effect until the commissioner or his authorized representative determines that the violation has been abated, or until modified, vacated, or terminated by the commissioner or his authorized representative pursuant to Subparagraph A(5) of this Section. In the order of cessation issued by the commissioner under this Subsection, the commissioner shall determine the steps necessary to abate the violation in the most expeditious manner possible, and shall include the necessary measures in the order.

(4) When, on the basis of an inspection, the commissioner or his authorized representative determines that a pattern of violations of any requirements of this Chapter or any permit conditions required by this Chapter exists or has existed, and if the commissioner or his authorized representative also finds that such violations are caused by the unwarranted failure of the permittee to comply with any requirements of this Chapter or any permit conditions, or that such violations are willfully caused by the permittee, the commissioner or his authorized representative shall forthwith issue an order to the permittee to show cause as to why the permit should not be suspended or revoked and shall provide opportunity for a public hearing. If a hearing is requested the commissioner shall inform all interested parties of the time and place of the hearing. Upon the permittee's failure to show cause as to why the permit should not be suspended or revoked, the commissioner or his authorized representative shall forthwith suspend or revoke the permit.

(5) Notices and orders issued pursuant to this Section shall set forth with reasonable specificity the nature of the violation and the remedial action required, the period of time established for abatement, and a reasonable description of the portion of the surface coal mining and reclamation operation to which the notice or order applies. Each notice or order issued under this section shall be given promptly to the permittee or his agent by the commissioner or his authorized representative who issues such notice or order, and all such notices and orders shall be in writing and shall be signed by such authorized representatives. Any notice or order issued pursuant to this section may be modified, vacated, or terminated by the commissioner or his authorized representative. Provided, that any notice or order issued pursuant to this Section which requires cessation of mining by the operator shall expire within thirty days of actual notice to the operator unless a public hearing is held at the site or within such reasonable proximity to the site that any viewings of the site can be conducted during the course of public hearing.

B. The commissioner may institute a civil action for relief, including a permanent or temporary injunction, restraining order, or any other appropriate order in the district court for the parish in which the surface coal mining and reclamation operation is located or in which the permittee thereof has his principal office, whenever such permittee or his agent (a) violates or fails or refuses to comply with any order or decision issued by the commissioner under this Chapter, or (b) interferes with, hinders, or delays the commissioner or his authorized representatives in carrying out the provisions of this Chapter, or (c) refuses to admit such authorized representative to the mine, or (d) refuses to permit inspection of the mine by such authorized representative, or (e) refuses to furnish any information or report requested by the commissioner in furtherance of the provisions of this Chapter, or (f) refuses to permit access to, and copying of, such records as the commissioner determines necessary in carrying out the provisions of this Chapter. Such court shall have jurisdiction to provide such relief as may be appropriate. Temporary restraining orders may be issued in accordance with the Louisiana Rules of Civil Procedure. Any relief granted by the court to enforce an order under clause (a) of this Section shall continue in effect until the completion or final termination of all proceedings for review of such order under this title, unless, prior thereto, the district court granting such relief sets it aside or modifies it.

C. Any person who shall, except as permitted by law, willfully resist, prevent, impede, or interfere with the commissioner of conservation or any of his agents in the performance of duties required by this Chapter or regulations thereunder shall be punished by a fine of not more than five thousand dollars or by imprisonment for not more than one year, or both.

Added by Acts 1978, No. 406, §1. Amended by Acts 1979, No. 553, §4.



RS 30:922 - Designating areas unsuitable for surface coal mining

§922. Designating areas unsuitable for surface coal mining

A.(1) The commissioner shall establish a planning process enabling objective decisions to be made based upon competent and scientifically sound data and information as to which, if any, land areas of the State are unsuitable for all or certain types of surface coal mining operations pursuant to the standards set forth in Paragraphs (2) and (3) of this Subsection, but such designation shall not prevent the mineral exploration pursuant to Chapter 9 of any area so designated.

(2) Upon petition pursuant to Subsection B of this Section, the commissioner shall designate an area as unsuitable for all or certain types of surface coal mining operations if the commissioner determines that reclamation pursuant to the requirements of this Chapter is not technologically and economically feasible.

(3) Upon petition pursuant to Subsection B of this Section, a surface area may be designated unsuitable for certain types of surface coal mining operations if such operations will

(a) Be incompatible with existing state or local land use plans or programs; or

(b) Affect fragile or historic lands in which such operations could result in significant damage to important historic, cultural, scientific, and esthetic values and natural systems; or

(c) Affect renewable resource lands in which such operations could result in a substantial loss or reduction of long-range productivity of water supply or of food or fiber products, and such lands to include aquifers and aquifer recharge areas; or

(d) Affect natural hazard lands in which such operations could substantially endanger life and property, such lands to include areas subject to frequent flooding and areas of unstable geology.

(4) The commissioner shall be responsible for surface coal mining lands review, and shall develop

(a) A data base and an inventory system which will permit proper evaluation of the capacity of different land areas of the State to support and permit reclamation of surface coal mining operations.

(b) A method or methods for implementing land use planning decisions concerning surface coal mining operations, and

(c) Proper notice, opportunities for public participation, including a public hearing prior to making any designation or redesignation, pursuant to this Section.

(5) Determinations of the unsuitability of land for surface coal mining, as provided for in this Section, shall be integrated as closely as possible with present and future land use planning and regulation processes at the federal, state, and local levels.

(6) The requirements of this Section shall not apply to lands on which surface coal mining operations are being conducted under a permit issued pursuant to this Chapter, or where substantial legal and financial commitments in such operation were in existence prior to January 4, 1977.

B. Any person having an interest which is or may be adversely affected shall have the right to petition the commissioner to have an area designated as unsuitable for surface coal mining operations, or to have such a designation terminated. Such a petition shall contain allegations of facts with supporting evidence which would tend to establish the allegations. Within ten months after receipt of the petition the commissioner shall hold a public hearing in the locality of the affected area, after appropriate notice and publication of the date, time, and location of such hearing. After a person having an interest which is or may be adversely affected has filed a petition and before the hearing, as required by this Subsection, any person may intervene by filing allegations of facts with supporting evidence which would tend to establish the allegations. Within sixty days after such hearing, the commissioner shall issue and furnish to the petitioner and any other party to the hearing, a written decision regarding the petition, and the reasons therefor. In the event that all the petitioners stipulate agreement prior to the requested hearing, and withdraw their request, such hearing need not be held.

C. Prior to designating any land areas as unsuitable for surface coal mining operations, the commissioner shall prepare a detailed statement on (i) the potential coal resources of the area, (ii) the demand for coal resources, and (iii) the impact of such designation on the environment, the economy, and the supply of coal.

D. After the enactment of this Chapter and subject to valid rights existing prior to August 3, 1977, no surface coal mining operations1 shall be permitted:

(1) On any lands within the boundaries of units of the National Park System, the National Wildlife Refuge Systems, the National System of Trails, the National Wilderness Preservation System, the Wild and Scenic Rivers System, including study rivers designated under Section 5(a) of the Wild and Scenic Rivers Act2 and National Recreation Areas designated by Act of Congress;

(2) On any Federal lands within the boundaries of any national forest, except as permitted by Section 522(e)(2) of Public Law 95-87;

(3) Which will adversely affect any publicly owned park or places included in the National Register of Historic Sites unless approved jointly by the commissioner and the federal, state, or local agency with jurisdiction over the park or the historic site.

(4) Within one hundred feet of the outside right-of-way line of any public road, except where mine access roads or haulage roads join such right-of-way line and except that the commissioner may permit such roads to be relocated or the area affected to lie within one hundred feet of such road, if after public notice and opportunity for public hearing in the locality a written finding is made that the interests of the public and the landowners affected thereby will be protected; or

(5) Within three hundred feet from any occupied dwelling, unless waived by the owner thereof, or within three hundred feet of any public building, school, church, community, or institutional building, public park, or within one hundred feet of a cemetery.

Added by Acts 1978, No. 406, §1. Amended by Acts 1980, No. 121, §5, eff. June 27, 1980.

116 U.S.C.A. §1276(a).

230 U.S.C.A. §1272(e)(2).



RS 30:923 - Federal lands

§923. Federal lands

The commissioner may elect to enter into a cooperative agreement with the Secretary of the Interior to provide for state regulation of surface coal mining and reclamation operations on federal lands within the state, in which event the provisions and requirements of Section 513(c) of Public Law 95-871 shall apply as applicable to Sections 913, 914, and 910 of this Chapter.

Added by Acts 1978, No. 406, §1.

130 U.S.C.A. §1263(c).



RS 30:924 - Public agencies, public utilities, and public corporations

§924. Public agencies, public utilities, and public corporations

Any agency, unit, or instrumentality of federal, state, or local government, including any publicly owned utility or publicly owned corporation of federal, state, or local government, which proposes to engage in surface coal mining operations shall comply with the provisions of this Chapter.

Added by Acts 1978, No. 406, §1.



RS 30:925 - Review by commissioner

§925. Review by commissioner

A.(1) A permittee issued a notice or order by the commissioner pursuant to the provisions of Subparagraphs A(2) and (3) of section 921 of this Chapter, or any person having an interest which is or may be adversely affected by such notice or order or by any modification, vacation, or termination of such notice or order, may apply to the commissioner for review of the notice or order within thirty days of receipt thereof or within thirty days of its modification, vacation, or termination. Upon receipt of such application, the commissioner shall cause such investigation to be made as he deems appropriate. Such investigation shall provide an opportunity for a public hearing, at the request of the applicant or the person having an interest which is or may be adversely affected, to enable the applicant or such person to present information relating to the issuance and continuance of such notice or order or the modification, vacation, or termination thereof. The filing of an application for review under this Subsection shall not operate as a stay of any order or notice.

(2) The permittee and other interested persons shall be given written notice of the time and place of the hearing at least five days prior thereto. Any such hearing shall be of record and shall be subject to the Louisiana Administrative Procedure Act except where the provisions of the Administrative Procedures Act are in conflict with the provisions of this Chapter and the regulations issued by the commissioner pursuant to this Chapter, in which case the provisions of this Chapter and the regulations issued by the commissioner hereunder shall govern.

B. Upon receiving the report of such investigation, the commissioner shall make findings of fact, and shall issue a written decision, incorporating therein an order vacating, affirming, modifying, or terminating the notice or order, or the modification, vacation, or termination of such notice or order complained of and incorporate his findings therein. Where the application for review concerns an order for cessation of surface coal mining and reclamation operations issued pursuant to the provisions of Subparagraph A(2) or A(3) of Section 921 of this Chapter, the commissioner shall issue the written decision within thirty days of the receipt of the application for review, unless temporary relief has been granted by the commissioner pursuant to Subparagraph C of this section or by the court pursuant to Subparagraph C of Section 926 of this Chapter.

C. Pending completion of the investigation and hearing required by this section, the applicant may file with the commissioner a written request that the commissioner grant temporary relief from any notice or order issued under Section 921 of this Chapter, together with a detailed statement giving reasons for granting such relief. The commissioner shall issue an order or decision granting or denying such relief expeditiously: Provided, that where the applicant requests relief from an order for cessation of coal mining and reclamation operations issued pursuant to Subparagraph A(2) or A(3) of Section 921 of this Chapter, the order or decision on such a request shall be issued within five days of its receipt. The commissioner may grant such relief, under such conditions as he may prescribe, if:

(1) A hearing has been held in the locality of the permit area on the request for temporary relief in which all parties were given an opportunity to be heard.

(2) The applicant shows that there is substantial likelihood that the findings of the commissioner will be favorable to him, and

(3) Such relief will not adversely affect the health or safety of the public or cause significant, imminent environmental harm to land, air, or water resources.

D. Following the issuance of an order to show cause as to why a permit should not be suspended or revoked pursuant to Section 921, the commissioner shall hold a public hearing after giving written notice of the time, place, and date thereof. Any such hearing shall be of record and shall be subject to the Louisiana Administrative Procedure Act, except where the provisions of the Administrative Procedure Act are in conflict with the provisions of this Chapter and the regulations issued by the commissioner pursuant to this Chapter, in which case the provisions of this Chapter and the regulations issued by the commissioner shall govern. Within sixty days following the public hearing, the commissioner shall issue and furnish to the permittee and all other parties to the hearing a written decision, and the reasons therefor, concerning suspension or revocation of the permit. If the commissioner revokes the permit, the permittee shall immediately cease surface coal mining operations on the permit area and shall complete reclamation within a period specified by the commissioner, or the commissioner shall declare as forfeited the performance bonds for the operation.

E. Whenever an order is issued under this Section, or as a result of any administrative proceeding under this Chapter, at the request of any person, a sum equal to the aggregate amount of all costs and expenses, including attorney fees, as determined by the commissioner to have been reasonably incurred by such person for or in connection with his participation in such proceedings, including any judicial review of agency actions, may be assessed against either party as the court, resulting from judicial review or the commissioner, resulting from administrative proceedings, deems proper.

Added by Acts 1978, No. 406, §1. Amended by Acts 1980, No. 121, §6, eff. June 27, 1980.



RS 30:926 - Judicial review

§926. Judicial review

A. Any person affected who is aggrieved by a rule, regulation, or order issued by the commissioner hereunder, or by an act done or threatened thereunder, and who has exhausted his administrative remedy, may obtain judicial review thereof in a suit instituted in the district court of the parish of East Baton Rouge or in the parish where the operations occur which give rise to the rule, regulation, order, or act. Such suit shall be filed within thirty days after the challenged rule, regulation, order, or other act is promulgated or taken and shall be tried summarily, in term or vacation. In such trials the validity of any rule, regulation, or order made or promulgated hereunder shall be deemed prima facie valid and the court shall be limited in its consideration to a review of the record of the proceedings before the commissioner and no new or additional evidence shall be received.

The reviewing court shall limit its consideration to the following:

(1) Whether the rule, regulation, order, or act is constitutional;

(2) Whether the commissioner lacked jurisdiction to adopt the rule, regulation, or order or do the act or whether the rule, regulation, order, or act exceeds the commissioner's jurisdiction.

(3) Whether the rule, regulation, order, or act was procured by fraud;

(4) Whether the rule, regulation, order, or act is reasonable;

(5) Whether the commissioner's decision to adopt the rule, regulation, or order or do the act is supported by substantial evidence.

B. A rule, regulation or order issued by the commissioner pursuant to this Chapter may only be reviewed judicially pursuant to this Section. The courts of the State shall have no jurisdiction to hear and determine actions contesting the validity of a rule, regulation or order issued by the commissioner except as provided in this Section.

C. In the case of a proceeding to review any order or decision issued by the commissioner under this Chapter, including an order or decision issued pursuant to Subparagraph C or D of Section 925 of this Chapter pertaining to any order issued under Subparagraph A(2), A(3), or A(4) of Section 921 of this Title for cessation of coal mining and reclamation operations, the court may, under such conditions as it may prescribe, grant such temporary relief as it deems appropriate pending final determination of the proceedings if:

(1) All parties to the proceedings have been notified and given an opportunity to be heard on a request for temporary relief.

(2) The person requesting such relief shows that there is a substantial likelihood that he will prevail on the merits of the final determination of the proceeding, and

(3) Such relief will not adversely affect the public health or safety or cause significant imminent environmental harm to land, air, or water resources.

D. The commencement of a proceeding under this section shall not, unless specifically ordered by the court, operate as a stay of the action, order, or decision of the commissioner.

Added by Acts 1978, No. 406, §1. Amended by Acts 1979, No. 553, §5.



RS 30:927 - Surface coal mining operations not subject to this Chapter

§927. Surface coal mining operations not subject to this Chapter

The provisions of this Chapter shall not apply to any of the following activities:

(1) The extraction of coal by a landowner for his own noncommercial use from land owned or leased by him.

(2) The extraction of coal incidental to the extraction of other minerals where coal does not exceed sixteen and two thirds percent of the total tonnage of coal and other minerals removed for purposes of commercial use or sale.

(3) The extraction of coal as an incidental part of Federal, State or local government-financed highway or other construction under regulations established by the commissioner.

Added by Acts 1978, No. 406, §1; Acts 1999, No. 1002, §1.



RS 30:928 - Employee protection

§928. Employee protection

A. After the state has assumed exclusive jurisdiction of surface coal mining operations as provided in section 503 of Public Law 95-87,1 and as long as the state retains such jurisdiction, then, no person shall discharge, or in any other way discriminate against, or cause to be fired or discriminated against, any employee or any authorized representative of employees by reason of the fact that such employee or representative has filed, instituted, or caused to be filed or instituted any proceeding under this Chapter, or has testified or is about to testify in any proceeding resulting from the administration or enforcement of the provisions of this Chapter.

B. Any employee or a representative of employees who believes that he has been fired or otherwise discriminated against by any person in violation of Subsection A of this Section may, within thirty days after such alleged violation occurs, apply to the commissioner for a review of such firing or alleged discrimination. A copy of the application shall be sent to the person or operator who will be the respondent. Upon receipt of such application, the commissioner shall cause such investigation to be made as he deems appropriate. Such investigation shall provide an opportunity for a public hearing at the request of any party to such review to enable the parties to present information relating to the alleged violation. The parties shall be given written notice of the time and place of the hearing at least five days prior to the hearing. Any such hearing shall be of record and shall be subject to the Louisiana Administrative Procedure Act. Upon receiving the report of such investigation the commissioner shall make findings of fact. If he finds that a violation did occur, he shall issue a decision incorporating therein his findings and an order requiring the party committing the violation to take such affirmative action to abate the violation as the commissioner deems appropriate, including, but not limited to, the rehiring or reinstatement of the employee or representative of employees to his former position with compensation. If he finds that there was no violation, he will issue a finding. Orders issued by the commissioner under this Subsection shall be subject to judicial review in the same manner as orders and decisions of the commissioner are subject to judicial review under this Chapter.

C. Whenever an order is issued under this Section to abate any violation, at the request of the applicant a sum equal to the aggregate amount of all costs and expenses (including attorneys' fees) to have been reasonably incurred by the applicant for, or in connection with, the institution and prosecution of such proceedings, shall be assessed against the persons committing the violation.

D. This Section shall not be given effect (1) if the Secretary of the Interior does not require the inclusion of similar provisions in state laws as a condition for approval by the Secretary of the Interior of state programs of regulation of surface coal mining and reclamation operations pursuant to Section 503 of Public Law 95-871 or (2) if any such requirement of the Secretary of the Interior is declared invalid by final decree of a court of competent jurisdiction: Provided, that if similar provisions are required by the Secretary of the Interior to be included in state laws, the Secretary of Natural Resources and the commissioner may commence and prosecute an action in the appropriate federal court to have the regulation requiring inclusion declared invalid.

Added by Acts 1978, No. 406, §1.

130 U.S.C.A. §1253.



RS 30:929 - Experimental practices

§929. Experimental practices

In order to encourage advances in mining and reclamation practices or to allow postmining land use for industrial, commercial, residential, or public use, including recreational facilities, the commissioner with approval by the Secretary of the Interior may authorize departures in individual cases on an experimental basis from the environmental protection performance standards promulgated under Section 915 of this Chapter. Such departures may be authorized if (i) the experimental practices are potentially more or at least as environmentally protective, during and after mining operations, as those required by promulgated standards; (ii) the mining operations approved for particular land use or other purposes are not larger or more numerous than necessary to determine the effectiveness and economic feasibility of the experimental practices; and (iii) the experimental practices do not reduce the protection afforded public health and safety below that provided by promulgated standards.

Added by Acts 1978, No. 406, §1. Amended by Acts 1980, No. 121, §7, eff. June 27, 1980.



RS 30:930 - Water rights and replacement

§930. Water rights and replacement

A. After the state has assumed exclusive jurisdiction of surface coal mining operations as provided in Section 503 of Public Law 95-87,1 and as long as the state retains such jurisdiction, then, nothing in this Act shall be construed as affecting in any way the right of any person to enforce or protect, under applicable law, his interest in water resources affected by a surface coal mining operation.

B. The operator of a surface coal mine shall replace the water supply of an owner of interest in real property who obtains all or part of his supply of water for domestic, agricultural, industrial or other legitimate use from an underground or surface source where such supply has been affected by contamination, diminution, or interruption proximately resulting from such surface coal mine operation.

C. This Section shall not be given effect (1) if the Secretary of the Interior does not require the inclusion of similar provisions in state laws as a condition for approval by the Secretary of the Interior of state programs of regulation of surface coal mining and reclamation operations pursuant to Section 503 of Public Law 95-871 or (2) if any such requirement of the Secretary of the Interior is declared invalid by final decree of a court of competent jurisdiction: Provided, that if similar provisions are required by the Secretary of the Interior to be included in state laws, the Secretary of Natural Resources and the commissioner may commence and prosecute an action in the appropriate Federal court to have the regulation requiring inclusion declared invalid.

Added by Acts 1978, No. 406, §1.

130 U.S.C.A. §1253.



RS 30:931 - Effective date; time of issuance of regulations

§931. Effective date; time of issuance of regulations

This Chapter shall be effective upon final approval of the State's program of regulations by the Secretary of the Interior pursuant to Section 503 of Public Law 95-87.1 Provided, that the commissioner shall, upon signing of this Chapter by the Governor of the State, immediately issue regulations pursuant to this Chapter as required to insure approval of the State program of regulations by the Secretary of the Interior. The regulations shall be effective upon the effective date of this Chapter.

Added by Acts 1978, No. 406, §1.

130 U.S.C.A. §1253.



RS 30:932 - Effect of amendments to public law 95-87

§932. Effect of amendments to public law 95-87

The commissioner shall have the right to grant variances to the requirements of this Chapter and the regulations issued pursuant to this Chapter in the issuance of any permit pursuant to this Chapter, or, upon application of a permittee, to amend an issued permit to allow such a variance, when such variances are permitted by an amendment to Public Law 95-871 subsequent to the enactment of this Chapter.

Added by Acts 1978, No. 406, §1.

130 U.S.C.A. §1201 et seq.



RS 30:951 - Findings and purpose

CHAPTER 9-A. INTERSTATE MINING COMPACT

§951. Findings and purpose

A. The Legislature of Louisiana finds and declares that:

(1) Within the state mining for solid minerals constitutes a significant aspect of the state's economy;

(2) In addition to the present salt mining, sulphur mining, and sand and gravel mining, the surface mining of lignite will soon commence in the state as a new industry;

(3) The Interstate Mining Compact was confected in 1966 to provide a forum for states having significant solid mineral mining to exchange ideas on mining technology, conservation, and reclamation practices and to generate consensus policies for use as desired by member states and for input at the congressional and federal regulatory level of government;

(4) Membership in the Compact by the state will provide the governor, as the representative of the state on the Interstate Mining Commission, direct input on significant solid mineral mining issues and policies and access to ideas and sources of information, not otherwise available, which may enable the state to initiate progressive or desired policies and mining control techniques that will enure to the benefit of the citizens of Louisiana and the mining industry.

B. The purposes of the Interstate Mining Compact are recognized to be to:

1. Advance the protection and restoration of land, water, and other resources affected by mining.

2. Assist in the reduction, elimination, or counteracting of pollution or deterioration of land, water, and air attributable to mining.

3. Encourage, with due recognition of relevant regional, physical, and other differences, programs in each of the party states which will achieve comparable results in protecting, conserving, and improving the usefulness of natural resources, to the end that the most desirable conduct of mining and related operations may be universally facilitated.

4. Assist the party states in their efforts to facilitate the use of land and other resources affected by mining, so that such use may be consistent with sound land use, public health, and public safety, and to this end to study and recommend, wherever desirable, techniques for the improvement, restoration, or protection of such land and other resources.

5. Assist in achieving and maintaining an efficient and productive mining industry and in increasing economic and other benefits attributable to mining.

Added by Acts 1979, No. 714, §1, eff. Sept. 1, 1979.



RS 30:952 - Membership

§952. Membership

Pursuant to the findings of the legislature and subject to the limitations hereinafter set forth, the Interstate Mining Compact is hereby enacted into law and the state through the office of the governor is authorized to join and participate in the Interstate Mining Compact through membership on the Interstate Mining Commission.

Added by Acts 1979, No. 714, §1, eff. Sept. 1, 1979.



RS 30:953 - Limitations

§953. Limitations

A. No provisions of the Interstate Mining Compact, nor any policies of the Interstate Mining Commission, shall be construed to limit, repeal, or supersede any law of the state of Louisiana.

B. The governor and the legislature, or agents of either, shall have the right to inspect the books and accounts of the Interstate Mining Commission at any reasonable time while the state is a member.

C. A copy of the bylaws of the Interstate Mining Commission shall be placed on file with the secretary of the Department of Natural Resources and be available for inspection at any reasonable time by the legislature or any interested citizen.

D. A report of the preceding year's activities of the Interstate Mining Commission shall be made to the governor and the legislature annually.

Added by Acts 1979, No. 714, §1, eff. Sept. 1, 1979.



RS 30:954 - Expenses

§954. Expenses

Dues and expenses incurred as a consequence of membership by the state in the Interstate Mining Compact shall be paid only pursuant to appropriations therefor by the legislature.

Added by Acts 1979, No. 714, §1, eff. Sept. 1, 1979.



RS 30:955 - General power of governor; withdrawal

§955. General power of governor; withdrawal

A. Within the limitations of this Chapter the governor shall be entitled to exercise all of the power of his office necessary in his judgment to maintain the state in good standing as a member and to participate fully therein.

B. After the governor has given one year's notice in writing to the governors of all other member states, the legislature, by appropriate repealing legislation, may withdraw the state from the Interstate Mining Compact.

Added by Acts 1979, No. 714, §1, eff. Sept. 1, 1979.



RS 30:961 - Cooperative endeavor agreements; withdrawal of surface water; intent

CHAPTER 9-B. SURFACE WATER MANAGEMENT

§961. Cooperative endeavor agreements; withdrawal of surface water; intent

A. As provided by this Chapter and except as otherwise provided by law, a person or entity may enter into a cooperative endeavor agreement to withdraw running surface water as described in this Chapter. The cooperative endeavor agreement shall prohibit the resale of withdrawn running surface water for a price greater than provided for in the agreement; however, a person or entity may receive compensation for the transportation, manufacturing, or processing of withdrawn running surface water. Unless otherwise provided by law, all cooperative endeavor agreements to withdraw running surface water, and any assignment of such agreement, shall be approved by the secretary as provided in this Chapter. No provision contained in this Chapter should be construed as a requirement for any person or entity to enter into any cooperative endeavor agreement to withdraw running surface water. This Chapter shall have no effect on the rights provided for in Civil Code Articles 657 and 658 or any rights held by riparian owners in accordance with the laws of this state. It is also the intent of the legislature that should any portion of this Chapter be found to be unconstitutional that the remaining parts shall continue in force and effect.

B. No agency or subdivision of the state otherwise authorized to enter into a cooperative endeavor agreement to withdraw running surface water, or assignment of such shall do so unless the agreement is in writing, provides for fair market value to the state, is in the public interest, and is contained on a uniform form developed and prescribed by the State Mineral and Energy Board and approved by the attorney general. Except when water is withdrawn from bodies of water managed by the Department of Wildlife and Fisheries and determined by the office of fisheries to be negatively impacted by invasive aquatic vegetation, fair market value to the state shall include but not be limited to the economic development, employment, and increased tax revenues created by the activities associated with the withdrawal of running surface water. No such cooperative endeavor agreement to withdraw running surface water shall be valid unless and until such agreement is approved by the secretary following the submission of an application for approval, which the secretary shall develop and prescribe. The secretary shall conduct the evaluation provided for in Subsection D of this Section and take action on the application within sixty days of the application being deemed complete. If the secretary denies the application, the secretary shall provide written reasons for the denial at the time of the denial.

C. Unless otherwise provided by law, the secretary is authorized to enter into any cooperative endeavor agreement to withdraw running surface water, provided that any such agreement complies with the prohibition against gratuitous donation of state property by ensuring that the state receives fair market value for any water removed, and the substance of the agreement is contained within a written cooperative endeavor agreement as provided for in Article VII, Section 14 of the Constitution of Louisiana.

D. The secretary shall evaluate each application for a cooperative endeavor agreement to withdraw running surface water and each such cooperative endeavor that he may enter to ensure that each is in the public interest. The secretary shall ensure the proposed agreement is based on best management practices and sound science, and is consistent with the required balancing of environmental and ecological impacts with the economic and social benefits found in Article IX, Section 1 of the Constitution of Louisiana. In his evaluation, the secretary shall also ensure that all cooperative endeavor agreements to withdraw running surface water, or assignments of such, adequately consider the potential and real effects of such contracted activity on the sustainability of the water body and on navigation. Any assignment of any such cooperative endeavor agreement to withdraw running surface water may be approved by the secretary in the same manner as an agreement as provided in this Section, unless otherwise provided for by law.

E.(1) A cooperative endeavor agreement to withdraw running surface water, or an assignment of such, entered into pursuant to the provisions of this Chapter shall have an initial term not to exceed two years. No new cooperative endeavor agreement shall be entered into for which an application was received by the department after December 31, 2018; however, except as otherwise provided in this Subsection, existing agreements may be renewed in two-year increments but shall terminate no later than December 31, 2020.

(2) A person or entity who has entered into a cooperative endeavor agreement to withdraw running surface waters or has obtained an assignment of such, may terminate such agreement after December 31, 2018. In order to be effective, the person or entity seeking to terminate shall provide written notice by certified mail to the secretary at least thirty days prior to termination.

F. The secretary may act to protect the natural resources of the state by reducing any withdrawal of water from the running surface waters of the state otherwise agreed to be withdrawn pursuant to an agreement entered into pursuant to this Chapter, or make other conditions, including the suspension or termination of such withdrawal of water when such an action is required to protect the resource and to maintain sustainability and environmental and ecological balance. If the secretary acts to reduce or suspend the volume of water agreed to be withdrawn, he shall do so in such a manner that the total necessary reductions are proportionally borne by all users of the running surface waters, subject to this Chapter, in the area for which a reduction is required. Prior to approval, the secretary shall ensure that each contract or agreement or assignment thereof that involved the withdrawal of the running surface waters of the state provides for the secretary's authority, without liability for damages, in this regard.

G.(1) The secretary, in deciding whether to approve or require changes in an application for a cooperative endeavor agreement to withdraw running surface water, or assignment of such, shall consider the various existing and potential users of the resource and shall give appropriate consideration and priority to the following users or uses in the following order of priority:

(a) Human consumption by means of a public water system or a private water system that provides domestic potable water service.

(b) Agricultural uses that provide sustenance to animals or irrigation to plants.

(c) Any commercial purpose or other industrial or mining activity.

(2) The secretary shall also consider the impact of any proposed contract, agreement, assignment, or use on resource planning. By way of illustration but not limitation, these would include any potential project or use that impacts:

(a) Stream or water flow energy.

(b) Sediment load and distribution.

(c) Navigation.

(d) Aquatic life.

(e) Other vegetation or wildlife.

(3) The management of cooperative endeavor agreements to withdraw running surface water shall be consistent with the comprehensive master plan for coastal restoration and protection as approved by the Coastal Protection and Restoration Authority Board and the legislature.

H. Approval of an application for a cooperative endeavor agreement to withdraw running surface water or assignment of such pursuant to this Chapter does not obviate the need for other permits or authorizations required by law for any proposed activity.

I. Any cooperative endeavor agreement approved or entered into by the secretary pursuant to the Section which provides for the withdrawal of running surface water for use outside the boundaries of the state of Louisiana shall require the approval of the House Committee on Natural Resources and Environment and the Senate Committee on Natural Resources. In determining whether to approve such agreement, the committees shall consider the reasonableness of the withdrawal, whether the withdrawal is contrary to the conservation and uses of the running surface water, and whether the withdrawal is detrimental to the environment or the public welfare.

J. The state shall be reimbursed at fair market value for all use or withdrawal of running surface water from bodies of water managed by the Department of Wildlife and Fisheries and determined by the office of fisheries to be negatively impacted by invasive aquatic vegetation. Fair market value as used in this Subsection shall be at a rate of not more than fifteen cents per thousand gallons, and shall not include the economic development, employment, and increased tax revenues created by the activities associated with the withdrawal of running surface water.

K. All monies collected by the state pursuant to this Chapter as a result of the use or withdrawal of surface water shall be deposited into the Aquatic Plant Control Fund as established in R.S. 56:10.1, and shall be used for the treatment of aquatic weed, preferably on the body of water from which revenues were generated.

Acts 2010, No. 955, §1, eff. July 2, 2010; Acts 2012, No. 261, §1; Acts 2014, No. 285, §1; Acts 2014, No. 556, §1; Acts 2016, No. 248, §1; Acts 2016, No. 430, §2.



RS 30:962 - Definitions

§962. Definitions

As used in this Chapter, the following words, terms, and phrases have the meanings ascribed to them in this Section, unless the context clearly indicates a different meaning:

(1) "Running surface waters" means the running waters of the state, including the waters of navigable water bodies and state owned lakes.

(2) "Secretary" means the secretary of the Department of Natural Resources, and his designees.

Acts 2010, No. 955, §1, eff. July 2, 2010.



RS 30:963 - Management by the Department of Natural Resources

§963. Management by the Department of Natural Resources

A. Except as otherwise provided by law, the Department of Natural Resources shall be the state agency charged with managing and monitoring the implementation of all cooperative endeavor agreements to withdraw running surface water or assignments thereof. The secretary shall have the authority to designate where within his agency the various functions of this Chapter are to be performed, to issue contracts or enter into agreements with other public entities when required in his opinion for the efficient administration of this Chapter, and to establish any necessary policy or promulgate, in accordance with the provisions of the Administrative Procedure Act, any regulations that in his opinion are necessary for the efficient implementation of this Chapter.

B. The secretary may negotiate and enter into a cooperative endeavor agreement to withdraw running surface water under terms which the secretary deems to be most advantageous to the state and which is consistent with the policies and regulations implemented pursuant to this Chapter.

C. Where there exists a governmental entity to manage, preserve, conserve, and protect running surface water that lacks the authority to enter into cooperative endeavor agreements to withdraw running surface water, such entities may provide, by resolution, their recommendations to the secretary of any requested terms of such contracts or agreements entered into by the secretary.

Acts 2010, No. 955, §1, eff. July 2, 2010.



RS 30:964 - Repealed by Acts 1993, No. 245, 1.

§964. Repealed by Acts 1993, No. 245, §1.



RS 30:965 - Repealed by Acts 1993, No. 245, 1.

§965. Repealed by Acts 1993, No. 245, §1.



RS 30:966 - Repealed by Acts 1993, No. 245, 1.

§966. Repealed by Acts 1993, No. 245, §1.



RS 30:967 - Repealed by Acts 1993, No. 245, 1.

§967. Repealed by Acts 1993, No. 245, §1.



RS 30:968 - Repealed by Acts 1993, No. 245, 1.

§968. Repealed by Acts 1993, No. 245, §1.



RS 30:969 - Repealed by Acts 1993, No. 245, 1.

§969. Repealed by Acts 1993, No. 245, §1.



RS 30:970 - Repealed by Acts 1993, No. 245, 1.

§970. Repealed by Acts 1993, No. 245, §1.



RS 30:971 - Repealed by Acts 1993, No. 245, 1.

§971. Repealed by Acts 1993, No. 245, §1.



RS 30:972 - Repealed by Acts 1993, No. 245, 1.

§972. Repealed by Acts 1993, No. 245, §1.



RS 30:973 - Repealed by Acts 1993, No. 245, 1.

§973. Repealed by Acts 1993, No. 245, §1.



RS 30:974 - Repealed by Acts 1993, No. 245, 1.

§974. Repealed by Acts 1993, No. 245, §1.



RS 30:975 - Repealed by Acts 1993, No. 245, 1.

§975. Repealed by Acts 1993, No. 245, §1.



RS 30:976 - Repealed by Acts 1993, No. 245, 1.

§976. Repealed by Acts 1993, No. 245, §1.



RS 30:977 - Repealed by Acts 1993, No. 245, 1.

§977. Repealed by Acts 1993, No. 245, §1.



RS 30:978 - Repealed by Acts 1993, No. 245, 1.

§978. Repealed by Acts 1993, No. 245, §1.



RS 30:979 - Repealed by Acts 1993, No. 245, 1.

§979. Repealed by Acts 1993, No. 245, §1.



RS 30:1001 - FIRST SALE OF NEW NATURAL GAS

CHAPTER 10. FIRST SALE OF NEW NATURAL GAS

§1001. Repealed by Acts 1978, No. 594, §3



RS 30:1002 - Repealed by Acts 1999, No. 8, 1, eff. May 13, 1999.

§1002. Repealed by Acts 1999, No. 8, §1, eff. May 13, 1999.



RS 30:1003 - Repealed by Acts 1999, No. 8, 1, eff. May 13, 1999.

§1003. Repealed by Acts 1999, No. 8, §1, eff. May 13, 1999.



RS 30:1004 - Repealed by Acts 1999, No. 8, 1, eff. May 13, 1999.

§1004. Repealed by Acts 1999, No. 8, §1, eff. May 13, 1999.



RS 30:1005 - Repealed by Acts 1999, No. 8, 1, eff. May 13, 1999.

§1005. Repealed by Acts 1999, No. 8, §1, eff. May 13, 1999.



RS 30:1006 - Repealed by Acts 1999, No. 8, 1, eff. May 13, 1999.

§1006. Repealed by Acts 1999, No. 8, §1, eff. May 13, 1999.



RS 30:1007 - Repealed by Acts 1999, No. 8, 1, eff. May 13, 1999.

§1007. Repealed by Acts 1999, No. 8, §1, eff. May 13, 1999.



RS 30:1008 - To 1010 Repealed by Acts 1978, No. 594, 3

§1008. §§1008 to 1010 Repealed by Acts 1978, No. 594, §3



RS 30:1011 - Repealed by Acts 1999, No. 8, 1, eff. May 13, 1999.

§1011. Repealed by Acts 1999, No. 8, §1, eff. May 13, 1999.



RS 30:1051 - ENVIRONMENTAL QUALITY

CHAPTER 11. ENVIRONMENTAL QUALITY

§1051. §§1051 to 1150 .96 redesignated as Subtitle II of Title 30 (R.S. 30:2001 to 2396)



RS 30:1101 - Short title

CHAPTER 11. LOUISIANA GEOLOGIC SEQUESTRATION

OF CARBON DIOXIDE ACT

§1101. Short title

This Chapter shall be known and may be cited as the "Louisiana Geologic Sequestration of Carbon Dioxide Act".

Acts 2009, No. 517, §2.



RS 30:1102 - Policy; jurisdiction

§1102. Policy; jurisdiction

A. It is declared to be in the public interest for a public purpose and the policy of Louisiana that:

(1) The geologic storage of carbon dioxide will benefit the citizens of the state and the state's environment by reducing greenhouse gas emissions.

(2) Carbon dioxide is a valuable commodity to the citizens of the state.

(3) Geologic storage of carbon dioxide may allow for the orderly withdrawal as appropriate or necessary, thereby allowing carbon dioxide to be available for commercial, industrial, or other uses, including the use of carbon dioxide for enhanced recovery of oil and gas.

(4) It is the public policy of Louisiana and the purpose of this Chapter to provide for a coordinated statewide program related to the storage of carbon dioxide and to also fulfill the state's primary responsibility for assuring compliance with the federal Safe Drinking Water Act, including any amendments thereto related to the underground injection of carbon dioxide.

B. The commissioner of conservation shall have jurisdiction and authority over all persons and property necessary to enforce effectively the provisions of this Chapter relating to the geologic storage of carbon dioxide and subsequent withdrawal of stored carbon dioxide.

Acts 2009, No. 517, §2.



RS 30:1103 - Definitions

§1103. Definitions

Unless the context otherwise requires, the words defined in this Section have the following meaning when found in this Chapter:

(1) "Carbon dioxide" means naturally occurring, geologically sourced, or anthropogenically sourced carbon dioxide including its derivatives and all mixtures, combinations, and phases, whether liquid or gaseous, stripped, segregated, or divided from any other fluid stream thereof.

(2) "Commissioner" has the same meaning as provided in R.S. 30:3(2).

(3) "Gas" has the same meaning as provided in R.S. 30:3(5).

(4) "Geologic storage" means the long-or short-term underground storage of carbon dioxide in a reservoir.

(5) "Office" means the office of conservation, Department of Natural Resources.

(6) "Oil" has the same meaning as provided in R.S. 30:3(4).

(7) "Person" means any natural person, corporation, association, partnership, limited liability company, or other entity, receiver, tutor, curator, executor, administrator, fiduciary, or representative of any kind.

(8) "Reservoir" means that portion of any underground geologic stratum, formation, aquifer, or cavity or void, whether natural or artificially created, including oil and gas reservoirs, salt domes or other saline formations, and coal and coalbed methane seams, suitable for or capable of being made suitable for the injection and storage of carbon dioxide therein.

(9) "Storage facility" means the underground reservoir, carbon dioxide injection wells, monitoring wells, underground equipment, and surface buildings and equipment utilized in the storage operation, including pipelines owned or operated by the storage operator used to transport the carbon dioxide from one or more capture facilities or sources to the storage and injection site. The underground reservoir component of the storage facility includes any necessary and reasonable aerial buffer and subsurface monitoring zones designated by the commissioner for the purpose of ensuring the safe and efficient operation of the storage facility for the storage of carbon dioxide and shall be chosen to protect against pollution, and escape or migration of carbon dioxide.

(10) "Storage operator" means the person authorized by the commissioner to operate a storage facility. A storage operator can, but need not be, the owner of carbon dioxide injected into a storage facility. Ownership of carbon dioxide and use of geologic storage is a matter of private contract between the storage operator and owner, shipper, or generator of carbon dioxide, as applicable.

(11) "Waste" in addition to its ordinary meaning, means "physical waste" as that term is generally understood in the storage industry.

Acts 2009, No. 517, §2.



RS 30:1104 - Duties and powers of the commissioner; rules and regulations; permits

§1104. Duties and powers of the commissioner; rules and regulations; permits

A. The office of conservation's actions under this Chapter shall be directed and controlled by the commissioner. The commissioner shall have authority to:

(1) Regulate the development and operation of storage facilities and pipelines transmitting carbon dioxide to storage facilities, including in accordance with the provisions of R.S. 30:1107, the issuance of certificates of public convenience and necessity for storage facilities and pipelines serving such projects approved hereunder.

(2) Make, after notice and hearings as provided in this Chapter, any reasonable rules, regulations, and orders that are necessary from time to time in the proper administration and enforcement of this Chapter, including rules, regulations, or orders for the following purposes:

(a) To require the drilling, casing, and plugging of wells to be done in such a manner as to prevent the escape of carbon dioxide out of one stratum to another.

(b) To prevent the intrusion of carbon dioxide into oil, gas, salt formation, or other commercial mineral strata.

(c) To prevent the pollution of fresh water supplies by oil, gas, salt water, or carbon dioxide.

(d) To require the plugging of each abandoned well and the closure of associated surface facilities, the removal of equipment, structures, and trash, and to otherwise require a general site cleanup of such abandoned wells.

(3) Make such inquiries as he deems proper to determine whether or not waste, over which he has jurisdiction, exists or is imminent. In the exercise of this power the commissioner has the authority to collect data; to make investigations and inspections; to examine properties, papers, books, and records; to examine, survey, check, test, and gauge injection, withdrawal and other wells used in connection with carbon storage; to examine, survey, check, test, and gauge tanks, and modes of transportation; to hold hearings; to provide for the keeping of records and the making of reports; to require the submission of an emergency phone number by which the operator may be contacted in case of an emergency; and to take any action as reasonably appears to him to be necessary to enforce this Chapter.

(4) Require the making of reports showing the location of all wells used in connection with a storage facility, and the filing of logs, electrical surveys, and other drilling records.

(5) Prevent wells from being drilled and operated in a manner which may cause injury to neighboring leases or property.

(6) Prevent blowouts, caving, and seepage in the sense that conditions indicated by these terms are generally understood in the storage business.

(7) Identify the ownership of all wells used in connection with a storage facility, tanks, plants, structures, and all other storage and transportation equipment and facilities.

(8) Nothing in this Chapter shall prevent an enhanced oil and gas recovery project utilizing injection of carbon dioxide as approved under R.S. 30:4.

(9) Approve conversion of an existing enhanced oil or gas recovery operation into a storage facility, if necessary, taking into consideration prior approvals of the commissioner regarding such enhanced oil recovery operations.

(10) Promulgate rules and regulations requiring interested persons to place monitoring equipment of a type approved by the commissioner on all storage facilities, and ancillary equipment necessary and proper to monitor, verify carbon dioxide injections, and to prevent waste. It shall be a violation of this Chapter for any person to refuse to attach or install a monitor within a reasonable period of time when ordered to do so by the commissioner, or in any way to tamper with the monitors so as to produce a false or inaccurate reading.

(11) Regulate by rules, the drilling, casing, cementing, injection interval, monitoring, plugging and permitting of injection, withdrawal and other wells which are used in connection with a storage facility and to regulate all surface facilities incidental to such storage operation.

(12) Require the plugging of each abandoned well or each well which is of no further use and the closure of associated surface facilities, the removal of equipment, structures, and trash, and other general site cleanup of such abandoned or unused well sites.

(13) Promulgate rules related to the setting and collection of fees and civil penalties pursuant to this Chapter.

B. Only a storage operator as defined in R.S. 30:1103(10) shall be held or deemed responsible for the performance of any actions required by the commissioner under this Chapter.

C. Prior to the use of any reservoir for the storage of carbon dioxide and prior to the exercise of eminent domain by any person, firm, or corporation having such right under laws of the state of Louisiana, and as a condition precedent to such use or to the exercise of such rights of eminent domain, the commissioner, after public hearing pursuant to the provisions of R.S. 30:6, held in the parish where the storage facility is to be located, shall have found all of the following:

(1) That the reservoir sought to be used for the injection, storage, and withdrawal of carbon dioxide is suitable and feasible for such use, provided no reservoir, any part of which is producing or is capable of producing oil, gas, condensate, or other commercial mineral in paying quantities, shall be subject to such use, unless all owners in such reservoir have agreed thereto. In addition, no reservoir shall be subject to such use unless either:

(a) The volumes of original reservoir, oil, gas, condensate, salt, or other commercial mineral therein which are capable of being produced in paying quantities have all been produced.

(b) Such reservoir has a greater value or utility as a reservoir for carbon dioxide storage than for the production of the remaining volumes of original reservoir oil, gas, condensate, or other commercial mineral, and at least three-fourths of the owners, in interest, exclusive of any "lessor" defined in R.S. 30:148.1, have consented to such use in writing.

(2) That the use of the reservoir for the storage of carbon dioxide will not contaminate other formations containing fresh water, oil, gas, or other commercial mineral deposits.

(3) That the proposed storage will not endanger human lives or cause a hazardous condition to property.

D. The commissioner shall determine with respect to any such reservoir proposed to be used as a storage reservoir, whether or not such reservoir is fully depleted of the original commercially recoverable natural gas, condensate, or other commercial mineral therein. If the commissioner finds that such reservoir has not been fully depleted, the commissioner shall determine the amount of the remaining commercially recoverable natural gas, condensate, or other commercial mineral of such reservoir.

E. The commissioner may issue any necessary order providing that all carbon dioxide which has previously been reduced to possession and which is subsequently injected into a storage reservoir shall at all times be deemed the property of the party that owns such carbon dioxide, whether at the time of injection or pursuant to a change of ownership by agreement while the carbon dioxide is located in the storage facility, his successors and assigns; and in no event shall such carbon dioxide be subject to the right of the owner of the surface of the lands or of any mineral interest therein under which such storage reservoir shall lie or be adjacent to or of any person other than the owner, his successors, and assigns to produce, take, reduce to possession, waste, or otherwise interfere with or exercise any control there over, provided that the owner, his successors, and assigns shall have no right to gas, liquid hydrocarbons, salt, or other commercially recoverable minerals in any stratum or portion thereof not determined by the commissioner to constitute an approved storage reservoir. The commissioner shall issue such orders, rules, and regulations as may be necessary for the purpose of protecting any such storage reservoir, strata, or formations against pollution or against the escape of carbon dioxide therefrom, including such necessary rules and regulations as may pertain to the drilling into or through such storage reservoir.

Acts 2009, No. 517, §2.



RS 30:1105 - Hearings; notice; rules of procedures; emergency; service of process; public records; request for hearings; orders and compliance orders

§1105. Hearings; notice; rules of procedures; emergency; service of process; public records; request for hearings; orders and compliance orders

A. All public hearings under this Part shall be conducted pursuant to the provisions of R.S. 30:6.

B. All rules, regulations, and orders made by the commissioner under this Chapter shall be in writing and shall be entered in full by him in a book kept for that purpose. This book shall be a public record and shall be open for inspection at all times during reasonable office hours and shall be available on the Department of Natural Resources website. A copy of a rule, regulation, or order, certified by the commissioner, shall be received in evidence in all courts of this state with the same effect as the original.

C. Any interested person has the right to have the commissioner call a hearing for the purpose of taking action in respect to a matter within the jurisdiction of the commissioner as provided in this Section by making a request therefor in writing and paying the hearing fee set by the commissioner, as provided by law for hearing conducted pursuant to R.S. 30:6. Upon receiving the request and payment of the required fees the commissioner shall promptly call a hearing. After the hearing and with all convenient speed and within thirty days after the conclusion of the hearing, the commissioner shall take whatever action he deems appropriate with regard to the subject matter.

Acts 2009, No. 517, §2.



RS 30:1106 - Underground injection control

§1106. Underground injection control

A. The commissioner shall have authority to perform any and all acts necessary to carry out the purposes and requirements of the federal Safe Drinking Water Act, as amended, relating to this state's participation in the underground injection control program established under that act with respect to the storage and sequestration of carbon dioxide. To that end, the commissioner is authorized and empowered to adopt, modify, repeal, and enforce procedural, interpretive, and administrative rules in accordance with the provisions of this Chapter.

B. Whenever the commissioner or an authorized representative of the commissioner determines that a violation of any requirement of this Chapter has occurred or is about to occur, the commissioner or his authorized representative shall either issue an order requiring compliance within a specified time period or shall commence a civil action for appropriate relief, including a temporary or permanent injunction.

C. Any compliance order issued under this Chapter shall state with reasonable specificity the nature of the violation and specify a time for compliance and, in the event of noncompliance, assess a civil penalty, if any, which the commissioner determines is reasonable, taking into account the seriousness of the violation and any good faith efforts to comply with the applicable requirements.

D.(1) Except as otherwise provided by law, any person to whom a compliance order is issued and who fails to take corrective action within the time specified in the order or any person found by the commissioner to be in violation of any requirement of this Section may be liable for a civil penalty to be assessed by the commissioner or court, of not more than five thousand dollars a day for each day of violation and for each act of violation. The commissioner in order to enforce the provisions of this Section may suspend or revoke any permit, compliance order, license, or variance that has been issued to said person in accordance with law.

(2) No penalty shall be assessed until the person charged has been given notice and an opportunity for a hearing on such charge. In determining whether or not a civil penalty is to be assessed and in determining the amount of the penalty, or the amount agreed upon in compromise, the gravity of the violation and the demonstrated good faith of the person charged in attempting to achieve rapid compliance, after notification of a violation, shall be considered.

E. The commissioner, or attorney general if requested by the commissioner, shall have charge of and shall prosecute all civil cases arising out of violation of any provision of this Section including the recovery of penalties.

F. Except as otherwise provided herein, the commissioner may settle or resolve as he may deem advantageous to the state any suits, disputes, or claims for any penalty under any provisions of this Section or the regulations or permit license terms and conditions applicable thereto.

Acts 2009, No. 517, §2.



RS 30:1107 - Certificates of public convenience and necessity; certificate of completion of injection operations

§1107. Certificates of public convenience and necessity; certificate of completion of injection operations

A. The commissioner shall issue a certificate of public convenience and necessity or a certificate of completion of injection operations to each person applying therefor if, after a public hearing pursuant to the provisions of R.S. 30.6, held in the parish where the storage facility is to be located, he determines that it is required by the present or future public convenience and necessity, and such decision is based upon the following criteria; (1) the proposed storage facility meets the requirements of R.S. 30:1104(C) and (2) the proposed storage facility meets the requirements of any rules adopted under this Chapter. However, if any person has previously been issued a certificate of public convenience and necessity or a certificate of completion of injection operations by the commissioner, that certificate continues to remain valid and in force.

B. The commissioner shall issue a certificate of completion of injection operations to the operator applying therefor, if after a public hearing pursuant to R.S. 30:6, it is determined that such operator has met all of the conditions required for such certificate, including the requirements of R.S. 30:1109.

C. Anything in this Chapter, or in any rule, regulation, or order issued by the commissioner under this Chapter to the contrary notwithstanding, accepting or acting pursuant to a certificate of public convenience and necessity or a certificate of completion of injection operations issued under this Chapter, compliance with the provisions of this Chapter, or with rules, regulations, or orders issued by the commissioner under this Chapter, or voluntarily performing any act or acts which could be required by the commissioner pursuant to this Chapter, or rules, regulations, or orders issued by the commissioner under this Chapter, shall not have the following consequences:

(1) Cause any storage operator or carbon dioxide transporter of carbon dioxide for storage to become, or be classified as, a common carrier or a public utility for any purpose whatsoever.

(2) Subject such storage operator or such carbon dioxide to storage transporter to any duties, obligations, or liabilities as a common carrier or public utility, under the constitution and laws of this state.

(3) Increase the liability of any storage operator or carbon dioxide for storage transporter for any taxes otherwise due to the state of Louisiana in the absence of any additions or amendments to any tax laws of this state.

Acts 2009, No. 517, §2.



RS 30:1108 - Eminent domain, expropriation

§1108. Eminent domain, expropriation

A.(1) Any storage operator is hereby authorized, after obtaining any permit and any certificate of public convenience and necessity from the commissioner required by this Chapter, to exercise the power of eminent domain and expropriate needed property to acquire surface and subsurface rights and property interests necessary or useful for the purpose of constructing, operating, or modifying a storage facility and the necessary infrastructure including the laying, maintaining, and operating pipelines for the transportation of carbon dioxide to a storage facility, together with telegraph and telephone lines necessary and incidental to the operation of these storage facilities and pipelines, over private property thus expropriated; and have the further right to construct and develop storage facilities and the necessary infrastructure, including the laying, maintaining, and operating of pipelines along, across, over, and under any navigable stream or public highway, street, bridge, or other public place; and also have the authority, under the right of expropriation herein conferred, to cross railroads, street railways, and other pipelines, by expropriating property necessary for the crossing under the general expropriation laws of this state. The right to run along, across, over, or under any public road, bridge, or highway, as before provided for, may be exercised only upon condition that the traffic thereon is not interfered with, and that such road or highway is promptly restored to its former condition of usefulness, at the expense of the storage facility and the pipeline owner if different from the storage operator, the restoration to be subject also to the supervision and approval of the proper local authorities.

(2) In the exercise of the privilege herein conferred, owners or operators of such storage facilities and pipelines shall compensate the parish, municipality, or road district, respectively, for any damage done to a public road, in the construction of storage facilities, and the laying of pipelines, telegraph or telephone lines, along, under, over, or across the road. Nothing in this Chapter shall be construed to grant any transporter the right to use any public street or alley of any parish, incorporated city, town, or village, except by express permission from the parish, city, or other governing authority.

B. The exercise of the right of eminent domain granted in this Chapter shall not prevent persons having the right to do so from drilling through the storage facility in such manner as shall comply with the rules of the commissioner issued for the purpose of protecting the storage facility against pollution or invasion and against the escape or migration of carbon dioxide. Furthermore, the right of eminent domain set out in this Section shall not prejudice the rights of the owners of the lands, minerals, or other rights or interests therein as to all other uses not acquired for the storage facility.

C. The eminent domain authority authorized under this Chapter shall be exercised pursuant to the procedures found in R.S. 19:2, and shall be in addition to any other power of eminent domain authorized by law.

D. The commissioner is neither a necessary nor indispensable party to an eminent domain proceeding, and if named as a party or third party has an absolute right to be dismissed from said action at the expense of the party who names the commissioner. The commissioner shall recover all costs reasonably incurred to be dismissed from the action, including attorney fees.

Acts 2009, No. 517, §2.



RS 30:1109 - Cessation of storage operations; liability release

§1109. Cessation of storage operations; liability release

A.(1) Ten years, or any other time frame established by rule, after cessation of injection into a storage facility, the commissioner shall issue a certificate of completion of injection operations, upon a showing by the storage operator that the reservoir is reasonably expected to retain mechanical integrity and the carbon dioxide will reasonably remain emplaced, at which time ownership to the remaining project including the stored carbon dioxide transfers to the state. Upon the issuance of the certificate of completion of injection operations, the storage operator, all generators of any injected carbon dioxide, all owners of carbon dioxide stored in the storage facility, and all owners otherwise having any interest in the storage facility, shall be released from any and all duties or obligations under this Chapter and any and all liability associated with or related to that storage facility which arises after the issuance of the certificate of completion of injection operations.

(2) Provided the provisions pertaining to site-specific trust accounts are not applicable, such release from liability will not apply to the owner or last operator of record of a storage facility if the Carbon Dioxide Geologic Storage Trust Fund has been depleted of funds such that it contains inadequate funds to address or remediate any duty, obligation, or liability that may arise after issuance of the certificate of completion of injection operations.

(3) Such release from liability will not apply to the owner or operator of a storage facility, carbon dioxide transmission pipeline, or the generator of the carbon dioxide being handled by either the facility or pipeline if it is demonstrated that any such owner, operator, or generator intentionally and knowingly concealed or intentionally and knowingly misrepresented material facts related to the mechanical integrity of the storage facility or the chemical composition of any injected carbon dioxide. In addition, upon the issuance of the certificate of completion of injection operations, any performance bonds posted by the operator shall be released and continued monitoring of the site, including remediation of any well leakage, shall become the principal responsibility of the Carbon Dioxide Geologic Storage Trust Fund.

(4) It is the intent of this Section that the state shall not assume or have any liability by the mere act of assuming ownership of a storage facility after issuance of a certificate of completion of injection operations.

B.(1) In any civil liability action against the owner or operator of a storage facility, carbon dioxide transmission pipeline, or the generator of the carbon dioxide being handled by either the facility or pipeline, the maximum amount recoverable as compensatory damages for noneconomic loss shall not exceed two hundred fifty thousand dollars per occurrence, except where the damages for noneconomic loss suffered by the plaintiff were for wrongful death; permanent and substantial physical deformity, loss of use of a limb or loss of a bodily organ system; or permanent physical or mental functional injury that permanently prevents the injured person from being able to independently care for himself or herself and perform life sustaining activities. In such cases, the maximum amount recoverable as compensatory damages for noneconomic loss shall not exceed five hundred thousand dollars per occurrence.

(2) If Paragraph (1) of this Subsection, or the application thereof to any person or circumstance, is finally determined by a court of law to be unconstitutional or otherwise invalid, the maximum amount recoverable as damages for noneconomic loss shall thereafter not exceed one million dollars per occurrence. This provision shall not supersede any contractual agreement with respect to liability between a plaintiff and an owner or operator of a storage facility, a carbon dioxide transmission pipeline, or the generator of the carbon dioxide.

C. Nothing in this Chapter shall establish or create any liability or responsibility on the part of the commissioner or the state to pay any costs associated with site restoration from any source other than the funds or trusts created by this Chapter, nor shall the commissioner or the state of Louisiana have any liability or responsibility to make any payments for costs associated with site restoration if the trusts created herein are insufficient to do so.

D. The commissioner or his agents, on proper identification, may enter the land of another for purposes of site assessment or restoration.

E. The commissioner and his agents are not liable for any damages arising from an act or omission if the act or omission is part of a good faith effort to carry out the purpose of this Chapter.

F. No party contracting with the Department of Natural Resources, office of conservation, or the commissioner under the provisions of this Chapter shall be deemed to be a public employee or an employee otherwise subject to the provisions of Parts I through IV of Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950.

Acts 2009, No. 517, §2.



RS 30:1110 - Carbon Dioxide Geologic Storage Trust Fund

§1110. Carbon Dioxide Geologic Storage Trust Fund

A.(1) There is hereby established a fund in the custody of the state treasurer to be known as the Carbon Dioxide Geologic Storage Trust Fund, hereinafter referred to as the "fund", which shall constitute a special custodial trust fund which shall be administered by the commissioner, who shall make disbursements from the fund solely in accordance with the purposes and uses authorized by this Chapter.

(2) After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay into the fund, an amount equal to the monies received by the state treasury pursuant to this Chapter. The monies in this fund shall be used solely as provided in this Section and only in the amount appropriated by the legislature. All unexpended and unencumbered monies remaining in this fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund and all returns of such investment shall be deposited to the fund. The funds received shall be placed in the special trust fund in the custody of the state treasurer to be used only in accordance with this Chapter and shall not be placed in the general fund. The funds provided to the commissioner pursuant to this Section shall at all times be and remain the property of the commissioner. The funds shall be used only for the purposes set forth in this Chapter and for no other governmental purposes, nor shall any branch of government be allowed to borrow any portion of the funds. It is the intent of the legislature that this fund and its increments shall remain intact and inviolate.

B. The following monies shall be placed into the fund:

(1) The fees, penalties, and bond forfeitures collected pursuant to this Chapter. All fees and self-generated revenue remaining on deposit for the office of conservation at the end of any fiscal year shall be deposited into the fund.

(2) Private contributions.

(3) Interest earned on the funds deposited in the fund.

(4) Civil penalties for violation of any rules or permit conditions imposed under this Chapter, or costs recovered from responsible parties for geologic storage facility closure or remediation pursuant to this Section and R.S. 30:1104, 1105, and 1106.

(5) Any grants, donations, and sums allocated from any source, public or private, for the purposes of this Chapter.

(6) Site-specific trust accounts; however, the monies of such accounts shall not be used for any geologic storage facility other than that specified for each respective account.

C. The commissioner is hereby authorized to levy on storage operators the following fees or costs for the purpose of funding the fund:

(1) A fee payable to the office of conservation, in a form and schedule prescribed by the office of conservation, for each ton of carbon dioxide injected for storage. This fee is to be determined based upon the following formula:

(a) F x 120 < M

(b) "F" is a per unit fee in dollars per ton set by the office of conservation.

(c) "120" is the minimum number of months over which a fee is to be collected.

(d) "M" is the Maximum Payment of five million dollars and is the total amount of fees to be collected before the payment of the fee can be suspended as provided in this Section.

(e) The fee cannot exceed five million dollars divided by one hundred twenty divided by the total tonnage of carbon dioxide to be injected, (($5,000,000/120)/ total injection tonnage of carbon dioxide).

(f) Once a storage operator has contributed five million dollars to the trust fund, the fee assessments to that storage operator under this Section shall cease until such time as funds begin to be expended for monitoring and caretaking of any completed storage facility. The treasurer of the state of Louisiana shall certify, to the commissioner, the date on which the balance in the fund for a storage operator equals or exceeds five million dollars. The fund fees shall not be collected or required to be paid on or after the first day of the second month following the certification, except that the commissioner shall resume collecting the fees on receipt of a certification from the treasurer that, based on the expenditures or commitments to expend monies, the fund has fallen below four million dollars for the storage operator. If at any time the balance in the trust fund exceeds an authorized amount determined by multiplying five million dollars by the number of active and completed storage facilities within the state, the collection of fees from the operators of storage facilities that have already contributed five million dollars to the trust fund will be suspended until such time as the balance in the trust fund falls below such authorized amount, at which time they will be reinstated.

(g) At the end of each fiscal year, the fee may be redetermined by the commissioner based upon the estimated cost of administering and enforcing this Chapter for the upcoming year divided by the tonnage of carbon dioxide expected to be injected during the upcoming year. The total fee assessed shall be sufficient to assure a balance in the fund not to exceed five million dollars for any active storage facility within the state at the beginning of each fiscal year. Any amount received that exceeds the annual balance required shall be deposited in the fund, but appropriate credits shall be given against future fees or fees associated with other storage facilities operated by the same storage operator.

(2) An annual regulatory fee for storage facilities that have not received a certificate of completion of injection operations payable to the office of conservation, in a form and schedule prescribed by the office of conservation, on the carbon dioxide storage facility in an amount not to exceed fifty thousand dollars for Fiscal Year 2010-2011 and thereafter. Such fee shall be based upon the annual projected costs to the office of conservation for oversight and regulation of such storage facilities.

(3) An application fee payable to the office of conservation, in a form and schedule prescribed by the office of conservation, by industries under the jurisdiction of the office of conservation. The commissioner may, by rule in accordance with the Administrative Procedure Act, increase any application fee to an amount not in excess of eight and one-half percent above the amount charged for the fee on July 1, 2010.

D. The provisions of the Louisiana Tax Code shall apply to the administration, collection, and enforcement of the fees imposed herein, and the penalties provided by that code shall apply to any person who fails to pay or report the fees. Proceeds from the fees, including any penalties and interest collected in connection with the fees, shall be deposited into the fund.

E. The fund shall be used solely for the following purposes:

(1) Operational and long-term inspecting, testing, and monitoring of the site, including remaining surface facilities and wells.

(2) Remediation of mechanical problems associated with remaining wells and surface infrastructure.

(3) Repairing mechanical leaks at the site.

(4) Plugging and abandoning remaining wells or conversion for use as observation wells.

(5)(a) Administration of this Chapter by the commissioner in an amount not to exceed seven hundred fifty thousand dollars each fiscal year.

(b) The Oil and Gas Regulatory Fund created by R.S. 30:21 may be used for the administration of this Chapter as authorized by this Paragraph until June 30, 2014. Any such payments from the Oil and Gas Regulatory Fund shall be repaid from the Carbon Dioxide Storage Trust Fund by June 30, 2018.

(6) Payment of fees and costs associated with the administration of the fund or site-specific accounts.

(7) Payment of fees and costs associated with the acquisition of appropriate insurance for future storage facility liability if it should become available, either commercially or through government funding.

F. The commissioner is authorized to enter into agreements and contracts and to expend money in the fund for the following purposes:

(1) To fund research and development in connection with carbon sequestration technology and methods.

(2) To monitor any remaining surface facilities and wells.

(3) To remediate mechanical problems associated with remaining wells or site infrastructure.

(4) To repair mechanical leaks at the storage facility.

(5) To contract with a private legal entity pursuant to this Chapter.

(6) To plug and abandon remaining wells except for those wells to be used as observation wells.

G. The commissioner shall keep accurate accounts of all receipts and disbursements related to the administration of the fund and site-specific trust funds and shall make a specific annual report addressing the administration of the funds to the Senate Committee on Natural Resources, the House Committee on Natural Resources and Environment, and the Senate Committee on Environmental Quality before March first.

H. Every five years the commissioner shall submit a report to the Senate Committee on Natural Resources, the House Committee on Natural Resources and Environment, and the Senate Committee on Environmental Quality before March first, that assesses the effectiveness of the fund and other related provisions in this Part and provides such other information as may be requested by the legislature to allow the legislature to assess the effectiveness of this Chapter.

Acts 2009, No. 517, §2.



RS 30:1111 - Site-specific trust accounts

§1111. Site-specific trust accounts

A. If a storage facility site is transferred from one party to another, not including a transfer to the state pursuant to R.S. 30:1109, a site-specific trust account may be established to separately account for each such site for the purpose of providing a source of funds for long-term maintenance, monitoring, and site closure or remediation of that storage facility site at such time in the future when closure or remediation of that storage facility site is required. For purposes of this Chapter, a transfer shall be deemed to have been made once there is a change in ownership of any kind at a storage facility site. Once established, the site-specific trust account shall survive until completion of site closure or remediation of the associated storage facility site.

B. In the event the parties to a transfer elect to establish a site-specific trust account under this Section, the commissioner shall require a storage facility long-term maintenance, monitoring, and site closure assessment to be made to determine the long-term maintenance, monitoring, and site closure requirements existing at the time of the transfer, or at the time the site-specific trust account is established. The storage facility long-term maintenance, monitoring, and site closure assessment shall be conducted by approved site assessment contractors appearing on a list approved by the commissioner or acceptable to the commissioner. The storage facility long-term maintenance, monitoring, and site closure assessment shall specifically detail the long-term maintenance, monitoring, and site closure needs and shall provide an estimate of the long-term maintenance, monitoring and site closure costs needed to maintain and restore the storage facility site based on the conditions existing at the time of transfer, or at the time the site-specific trust account is established.

C. The party or parties to the transfer shall, based upon the long-term maintenance and site restoration assessment, propose a funding schedule which will provide for the site-specific trust account. The funding schedule shall consider the uniqueness of each transfer, acquiring party, and storage facility site. Funding of the site-specific trust account shall include some contribution to the account at the time of transfer and at least quarterly payments to the account. Cash or bonds in a form and of a type acceptable to the commissioner, or any combination thereof, may also be considered for funding. The commissioner shall monitor each trust account to assure that it is being properly funded. The funds in each trust account shall remain the property of the commissioner.

D. The commissioner may approve the site-specific trust account for a storage facility site upon review of the assessment and the site-specific trust account that has been proposed for that storage facility site as provided in the regulations. Such approval shall not be unreasonably withheld.

E. When transfers of storage facility sites occur subsequent to the formation of site-specific trust accounts but prior to the end of their economic life, the commissioner and the acquiring party shall, in the manner provided for in this Section, again redetermine cost and agree upon a funding schedule. The balance of any site-specific trust account at the time of subsequent transfer shall remain with the storage facility site and shall be a factor in the redetermination.

F. Once the commissioner has approved the site-specific trust account, and the account is fully funded, the party transferring the storage facility site and all prior owners, operators, and working interest owners shall not thereafter be held liable by the state for any site closure costs or actions associated with the transferred storage facility site. The party acquiring the storage facility site shall thereafter be the responsible party for the purposes of this Part.

G. The failure of a transferring party to make a good faith disclosure of all material storage facility site conditions existing at the time of the transfer may render that party liable for the costs to address such undisclosed conditions to regulatory standards in excess of the balance of the site-specific trust fund.

H. Except as provided in Subsection E of this Section, the parties to a transfer may elect not to establish a site-specific trust account; however, in the absence of such account, the parties shall not be exempt from liability as set forth in Subsection F of this Section.

I. After site closure has been completed and approved by the commissioner, funds from a site-specific trust account shall be disbursed as follows:

(1) The balance of the account existing in the site-specific trust account will be remitted to the responsible party.

(2) Such account shall thereafter be closed.

J. The provisions of this Chapter regarding the implementation of site-specific trust accounts shall not be implemented until the rules and regulations pertaining to such trust accounts are finally adopted.

Acts 2009, No. 517, §2.



RS 30:1151 - RESEARCH AND DEVELOPMENT

CHAPTER 12. RESEARCH AND DEVELOPMENT

§1151. Definitions

As used in this Chapter:

(1) "Passive thermal system" means a system which utilizes the structural elements of a building and is not augmented by mechanical components to provide for collection, storage, and distribution of solar energy or coolness.

(2) "Semipassive thermal system" means a system which utilizes the structural elements of a building and is augmented by mechanical components to provide for collection, storage, distribution of solar energy or coolness.

(3) "Solar device" means the equipment associated with the collection, transfer, distribution, storage, and control of solar energy.

(4) "Solar system" means the integrated use of solar devices for the functions of collection, transfer, storage, and distribution of solar energy.

(5) "Standard" means a specification of design, performance, and procedure, or of the instrumentation, equipment, surrounding conditions, and skills required during the conduct of a procedure.

Added by Acts 1978, No. 542, §1.



RS 30:1152 - Development and coordination of program; priorities

§1152. Development and coordination of program; priorities

A. The secretary of the Department of Natural Resources or his designee, hereafter in this Chapter referred to as the "secretary," shall develop and coordinate a program of research and development in solar energy supply, consumption, and conservation and the technology of siting facilities and shall give priority to those forms of research and development which are of particular importance to the state, including, but not limited to, all of the following:

(1)(a) Expansion and accelerated development of alternative sources of energy, including geothermal and solar resources, including, but not limited to, participation in large-scale demonstrations of alternative energy systems sited in Louisiana in cooperation with federal agencies, regional compacts, other state governments, and other participants.

(b) For purposes of this Paragraph, "participation" shall be defined as any of the following: direct interest in a project; research and development to insure acceptable resolution of environmental and other impacts of alternative energy systems; research and development to improve siting and permitting methodology for alternative energy systems; experiments utilizing the alternative energy systems; and research and development of appropriate methods to insure the widespread utilization of economically useful alternative energy systems.

(c) "Large-scale demonstrations of alternative energy systems" are exemplified by the one hundred kilowatt to ten kilowatt range demonstrations of solar, wind, and geothermal systems contemplated by federal agencies, regional compacts, other state governments, and other participants.

(2) Improved methods of construction, design, and operation of solar energy facilities.

B. To accomplish the purposes of Paragraph A(1), an amount not more than one-half of the total state funds appropriated for the solar energy research and development program shall be allocated for large-scale demonstration of alternative energy systems.

Acts 1983, No. 705, §2, eff. Sept. 1, 1983.



RS 30:1153 - Technical assessment studies

§1153. Technical assessment studies

The secretary shall carry out technical assessment studies on all forms of solar energy and energy-related problems in order to influence federal research and development priorities and to be informed on future energy options and their impacts.

Acts 1983, No. 705, §2, eff. Sept. 1, 1983.



RS 30:1154 - Regulations governing solar devices

§1154. Regulations governing solar devices

A. The secretary shall develop and adopt, in cooperation with affected industry and consumer representatives and after one or more public hearings, regulations governing solar devices. The regulations shall be designed to encourage the development and use of solar energy and to provide maximum information to the public concerning solar devices. The regulations may include the following:

(1) Standards for testing, inspection, certification, sizing, and installation of solar devices;

(2) Provisions for the enforcement of the standards;

(3) Accreditation of laboratories to test and certify solar devices;

(4) Requirements for on-site inspection of solar devices, including specifying methods for inspection, to determine compliance or noncompliance with the standards;

(5) Requirements for submission of any data resulting from the testing and inspection of solar devices;

(6) Prohibitions on the sale of solar devices that do not meet minimum requirements for safety and durability as established by the secretary; and

(7) Dissemination of the results of the testing, inspection, and certification program to the public.

B. The secretary shall give due consideration to the effects of the regulations on the cost of purchasing, installing, operating, and maintaining solar devices, and shall reassess and amend the regulations as often as deemed necessary considering their effect upon the benefits and disadvantages to the widespread adoption of solar energy systems and the need to encourage creativity and innovative adaptations of solar energy.

C. Under no circumstances may the secretary preclude any person from developing, installing, or operating a solar device on his own property.

D. Any violation of any regulation adopted by the secretary pursuant to this Section may be enjoined in the manner prescribed by law.

Acts 1983, No. 705, §2, eff. Sept. 1, 1983.



RS 30:1155 - Mass market deployment of solar systems; preparation; thermal systems

§1155. Mass market deployment of solar systems; preparation; thermal systems

The secretary shall prepare for mass market deployment of solar systems by developing designs and specifications for prototype housing to utilize passive or semipassive thermal systems for heating or heating and cooling purposes.

Acts 1983, No. 705, §2, eff. Sept. 1, 1983.



RS 30:1156 - Manual of design types, costs, performance and evaluation procedures for certain thermal systems

§1156. Manual of design types, costs, performance and evaluation procedures for certain thermal systems

The secretary shall develop a manual of design types, costs, performance, and evaluation procedures for passive and semipassive thermal systems. The evaluation procedures shall be such as will facilitate the determination of the performance of different passive and semipassive designs in different regions of Louisiana. The secretary shall also procure thermal performance data from monitoring a number of existing passive or semipassive thermal systems in buildings in Louisiana to generate data for the manual.

Acts 1983, No. 705, §2, eff. Sept. 1, 1983.



RS 30:1157 - Conferences to coordinate adoption of regulations

§1157. Conferences to coordinate adoption of regulations

The secretary shall confer with officials of federal agencies, including the National Aeronautics and Space Administration, the National Bureau of Standards, the Energy Research and Development Administration, and the Department of Housing and Urban Development, to coordinate adoption of regulations pursuant to R.S. 30:1154 and 30:1155.

Acts 1983, No. 705, §2, eff. Sept. 1, 1983.



RS 30:1158 - Effective date of regulations

§1158. Effective date of regulations

The secretary may, in adopting regulations pursuant to this Chapter, specify the date when the regulations shall take effect. The secretary may specify different dates for different regulations.

Acts 1983, No. 705, §2, eff. Sept. 1, 1983.



RS 30:1159 - Contracts for materials and services

§1159. Contracts for materials and services

For purposes of carrying out the provisions of this Chapter, the secretary may, subject to departmental contract management, contract with any person for materials and services that cannot be performed by his staff or other state agencies and may apply for federal grants or any other funding.

Acts 1983, No. 705, §2, eff. Sept. 1, 1983.



RS 30:1201 - BUILDING ENERGY CONSERVATION

CHAPTER 13. BUILDING ENERGY CONSERVATION

§1201. Findings, policy, and purpose

A. The legislature finds that the development and implementation of laws, policies, programs, and procedures to conserve and improve efficiency in the use of energy will have an immediate and substantial effect in reducing the rate of growth of energy demands in this state and minimizing the adverse social and economic impact of the decline in the oil and gas reserves of the state, further the unique economic, climatic, and geographic conditions of this state are of paramount importance in the formulation and implementation of a state energy conservation program and state energy efficiency standards for buildings, and it is in the public interest and within the police power of the state to develop energy efficiency standards designed to reduce energy consumption in residential, commercial, and public buildings.

B. It is the policy of this state to develop a state energy conservation plan to reduce the total amount of energy consumed in this state by five percent or more from the projected energy consumption for this state in 1980.

C. The purpose of this Chapter is to develop thermal and lighting efficiency standards for residential, commercial, and public buildings in this state that are designed to meet the unique economic and environmental conditions and requirements of this state.

Added by Acts 1978, No. 715, §1.



RS 30:1202 - Definitions

§1202. Definitions

Except where the context clearly indicates otherwise, as used in this Chapter:

(1) "Building" means any structure which includes provisions for a heating or cooling system, or both, or for a hot water system.

(2) "Commercial building" means any building other than a residential building, including any building developed for industrial or public purposes.

(3) "Energy analyst" means a person who determines the thermal or lighting efficiency of a building which is to be constructed or renovated.

(4) "Energy auditor" means a person who conducts and certifies an energy audit to determine the thermal or lighting efficiency of a building.

(5) "Light commercial building" means any commercial building of less than five thousand square feet in gross floor area and three or less stories in height.

(6) "Public building" means any building which is open to the public during normal business hours.

(7) "Residential building" means any structure which is constructed and developed for residential occupancy.

(8) "Secretary" means the secretary of the Department of Natural Resources or his designee.

Added by Acts 1978, No. 715, §1. Acts 1983, No. 705, §2, eff. Sept. 1, 1983.



RS 30:1203 - Rule-making authority of the secretary

§1203. Rule-making authority of the secretary

A. The secretary is authorized to develop rules establishing minimum thermal efficiency standards for new residential and light commercial buildings, minimum thermal and lighting efficiency standards for new and renovated commercial buildings, minimum lighting efficiency standards for existing public buildings, procedures for the issuance of certificates certifying compliance with energy efficiency standards for buildings, and procedures for the examination and certification of energy auditors and energy analysts. The lighting and thermal efficiency standards shall allow a single design of a building based on total building performance, and the thermal efficiency standards for new residential shall describe acceptable building and construction practices.

B. The secretary shall devise such rules before August 1, 1979, in conformance with the Louisiana Administrative Procedure Act.

C. The secretary is authorized to employ, from funds appropriated or otherwise available to the department, technical consultants and other persons whose advice and assistance is deemed necessary to formulate such rules.

Added by Acts 1978, No. 715, §1.



RS 30:1204 - Repealed by Acts 1981, No. 873, 4, eff. Oct. 1, 1981

§1204. Repealed by Acts 1981, No. 873, §4, eff. Oct. 1, 1981



RS 30:1205 - Exemptions

§1205. Exemptions

The following buildings shall be exempt from the provisions of this Chapter: buildings owned or leased by the United States, buildings not heated or cooled by fuel, and buildings of significance in American history, architecture, archeology, or culture that are listed in the National Register or the State Register.

Added by Acts 1978, No. 715, §1.



RS 30:1301 - LOUISIANA GASOHOL ACT

CHAPTER 14. LOUISIANA GASOHOL ACT

§1301. Statement of purpose

In order to promote the use of renewable energy in Louisiana, it is hereby declared in the public interest to encourage participation of the private sector in the development of a production system for alcohol fuels, to reduce the reliance of the citizens of Louisiana and of the United States on foreign sources of energy; to continue Louisiana's role as a major producer of energy for the nation; to provide a clean, efficient, and renewable energy source; to assist in maintaining Louisiana's sugar cane industry as a viable producer of sugar; to encourage the utilization of sugar cane and other agricultural commodities for energy purposes.

Added by Acts 1979, No. 793, §1.



RS 30:1302 - Definitions

§1302. Definitions

The following terms shall have the following meanings, unless the context clearly indicates otherwise.

(1) "Alcohol" shall mean alcohol fuels distilled in Louisiana from agricultural commodities.

(2) "Gasohol" shall mean a new product composed of a blend of gasoline and not less than ten percent alcohol.

Added by Acts 1979, No. 793, §1.



RS 30:1303 - Incentives, consumption of gasohol by state vehicles

§1303. Incentives, consumption of gasohol by state vehicles

A. All existing industrial incentives are to be applied to projects consistent with the purposes of this Chapter.

B. All state-owned motor fuel supply stations shall supply gasohol for use by state vehicles whenever possible.

Added by Acts 1979, No. 793, §1.



RS 30:1304 - Enabling clause

§1304. Enabling clause

Any political subdivision of the state may make, extend, amend, adopt, and carry out plans to promote the purposes of this Chapter.

Added by Acts 1979, No. 793, §1.



RS 30:1351 - ENERGY IMPACTED AREA ASSISTANCE

CHAPTER 15. ENERGY IMPACTED AREA ASSISTANCE

ACT OF 1981

§1351. Short title

This Chapter may be cited as the Energy Impacted Area Assistance Act of 1981.

Added by Acts 1981, No. 824, §1, eff. Aug. 2, 1981.



RS 30:1352 - Statement of findings

§1352. Statement of findings

A. The legislature declares that there now exists in certain areas of Louisiana, where lignite and lignite-related developments are occurring, the need for adequate and safe water, sewer, educational facilities, police and fire protection, and other public services and facilities to serve the citizens of the affected governmental units. This need has arisen because of the impact of the development of the state's lignite resources and the consequent rapid growth without adequate planning or financial assistance.

B. The legislature finds and declares that problems associated with rapid growth cannot be dealt with by some governmental units because of their inadequate bonding capacity, the lag time between development and the generation of revenue, the financial burden placed upon the area's low-income citizens by high millage assessments required for financing of public projects, and because private financial sources consider such loans to such areas to be risky. It is further found that the United States government has provided programs through the Environmental Protection Agency, Department of Housing and Urban Development, the Farmers Home Administration, and similar other agencies of the federal government for public services and facilities development and construction, and that such programs are inadequate and do not anticipate or provide funding and assistance for problems arising from rapid lignite related development.

C. The legislature hereby finds and declares that to aid in remedying these conditions and to help alleviate the shortage of sanitary, safe, and adequate local government services, the state should provide financial assistance. A program should be created to review proposals and to designate priorities among the proposals submitted by various governmental units and make recommendations to the governor and legislature for approval and financing under the provisions of this Chapter. This financial assistance will alleviate many of the problems arising from the rapid growth in areas near the development of lignite resources.

Added by Acts 1981, No. 824, §1, eff. Aug. 2, 1981.



RS 30:1353 - Purpose

§1353. Purpose

The purpose of this Chapter is to provide financial assistance to eligible governmental units which must expand the availability of public facilities and services as a consequence of large scale lignite resource development.

Added by Acts 1981, No. 824, §1, eff. Aug. 2, 1981.



RS 30:1354 - Definitions

§1354. Definitions

As used in this Chapter, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) "Administrator" means the administrator provided for in R.S. 30:1355. The secretary or his designee shall be the administrator.

(2) "Eligible activities" means the providing of basic public services and facilities in energy impacted areas, including but not limited to, the providing of the following: publicly owned sewer and water systems, schools, hospitals, public buildings, libraries, waste disposal systems, fire and police protection, and jails.

(3) "Eligible applicant" means a governmental unit certified by the administrator to be substantially impacted by lignite resource development. Any applicant previously designated as an eligible applicant under Section 601 of the Powerplant and Industrial Fuel Use Act of 1978, Public Law 95-620, shall be an eligible applicant.

(4) "Energy impacted area" means a geographic area or political subdivision of the state which demonstrates actual or anticipated extraordinary expenditures caused by lignite resource development and growth incidental thereto. The parishes of Bienville, DeSoto, Natchitoches, Red River, and Sabine shall be deemed to be energy impacted areas. Additional energy impacted areas may be designated by the administrator.

(5) "Lignite resource development" means the mining of lignite and industries directly related to the processing of lignite, including, but not limited to, the generation of electricity from lignite or lignite products, lignite gasification, and lignite liquefaction.

(6) "Secretary" means the secretary of the Department of Natural Resources.

(7) "Governmental unit" means a parish, municipality, or political subdivision of the state or of local government having taxing authority

Added by Acts 1981, No. 824, §1, eff. Aug. 2, 1981. Acts 1983, No. 705, §2, eff. Sept. 1, 1983.



RS 30:1355 - Administrator; secretary, duties

§1355. Administrator; secretary, duties

A. The secretary or his designee shall administer the provisions of this Chapter and appoint necessary personnel, all in accordance with applicable civil service rules and regulations and departmental budgetary and personnel policies.

B. The administrator shall provide monies from funds appropriated therefor to eligible applicants in the form of loans and/or grants for the purpose of providing and maintaining public services and facilities within energy impacted areas where such services and facilities have been adversely affected by lignite resources development.

C. In addition, the administrator shall:

(1) Designate energy impacted areas and eligible applicants. Criteria for these designations shall be established not later than one hundred twenty days after the effective date of the Chapter, and copies thereof shall be made available on request.

(2) Establish rules governing the application for and disbursal of loans and/or grants to eligible applicants. These rules shall be promulgated not later than one hundred and eighty days after the effective date of this Chapter, and copies thereof shall be made available on request.

(3) Solicit and receive applications from eligible applicants for loans and/or grants.

(4) Develop a list of eligible projects and a recommended level of funding for each annually, and present this list, after review by the office of the governor, to the Senate Committee on Natural Resources and House Committee on Natural Resources and Environment for approval.

(5) Conduct or cause to be conducted investigations, studies, planning, and research in the assessment of impacts associated with lignite resource development.

(6) Provide necessary technical expertise to fulfill requests for information within the limitations established under the provisions of this Chapter.

(7) Coordinate closely with the secretary and local, state, and federal agencies with respect to lignite resource development.

D. The administrator is authorized to:

(1) Request information from appropriate state agencies to fulfill information requests.

(2) Coordinate with and request information from private industries engaged in lignite resources development in Louisiana in an effort to assess the level of lignite-associated impacts.

(3) Make and enter into all contracts and agreements necessary or incidental to the requirements of this Chapter.

(4) Provide technical assistance to local governmental units requesting information on lignite resources development.

(5) Conduct such activities or make such decisions as may be delegated or authorized by the secretary.

(6) Apply to any appropriate agency of the United States Government for participation in and receipt of aid from any program designed to assist areas of rapid growth resulting from energy resource development.

(7) Administer federal and other funds which are received, controlled or disbursed for the purpose of carrying out the provisions of this Chapter.

(8) Do any and all things necessary or convenient to carry out its purpose and exercise the powers granted under the provisions of this Chapter.

E. Repealed by Acts 1983, No. 705, §7.

Added by Acts 1981, No. 824, §1, eff. Aug. 2, 1981. Acts 1983, No. 705, §§2, 7, eff. Sept. 1, 1983; Acts 2008, No. 580, §2.



RS 30:1356 - Approval of rules, regulations, or guidelines

§1356. Approval of rules, regulations, or guidelines

Any rule, regulation, or guideline shall be proposed or adopted pursuant to the rulemaking procedures set forth in the Administrative Procedure Act and shall be subject to approval by the House Committee on Natural Resources and Environment and Senate Committee on Natural Resources. Such approval shall be presumed unless either committee submits objections in writing within fifteen days after receipt of the proposed rule, regulation, or guideline, provided that such written objections shall be subject to override by the governor within five days after receipt of the objections by the governor.

Added by Acts 1981, No. 824, §1, eff. Aug. 2, 1981; Acts 2008, No. 580, §2.



RS 30:1401 - FEDERAL OIL OVERCHARGE REFUND MONIES

CHAPTER 16. FEDERAL OIL OVERCHARGE REFUND MONIES

§1401. Statement of findings

A. The legislature finds that the state of Louisiana has received millions of dollars in federal oil overcharge refund monies as a result of violations, alleged and actual, of federal price controls and allocation laws. Further, the subject of oil overcharge refunds is complicated by the lack of uniformity of terms and conditions among the congressional directives, consent orders, remedial orders, settlements, and judgments awarding the refunds.

B. With the approval of the United States Department of Energy, the Louisiana Department of Natural Resources administers the federal oil overcharge monies due the state, as appropriated by the legislature. Early legislative input and recommendations on state expenditure plans will maximize efficient delivery of services and benefits to Louisiana's consumers, particularly those interest groups including low income persons, educational institutions, and hospitals, served by mandated federal programs.

C. The legislature finds and declares that in order to provide legislators with information as to expenditure restrictions and to encourage interaction among the Louisiana Department of Natural Resources, the legislature, and the United States Department of Energy, a special joint legislative committee on federal oil overcharge monies shall be created.

Acts 1987, No. 508, §1, eff. July 9, 1987.



RS 30:1402 - Joint legislative committee on federal oil overcharge monies

§1402. Joint legislative committee on federal oil overcharge monies

A. A joint legislative committee, the Joint Committee on Federal Oil Overcharge Monies, shall consist of twelve members including the president of the Senate; and a member of the Senate Natural Resources Committee, a member of the Senate Education Committee, a member of the Senate Health and Welfare Committee, a member of the Senate and Governmental Affairs Committee, and a member of the Senate Committee on Finance, all appointed by the president; the speaker of the House of Representatives; and a member of the House Natural Resources and Environment Committee, a member of the House Education Committee, a member of the House Committee on Health and Welfare, a member of the House and Governmental Affairs Committee, and a member of the House Committee on Appropriations, all appointed by the speaker. The joint committee shall be co-chaired by the president of the Senate and the speaker of the House.

B. The Joint Committee on Federal Oil Overcharge Monies shall review the oil overcharge refund program as a whole and provide legislative guidance to the Department of Natural Resources relative to the development of state plans to expend federal oil overcharge refund monies.

C. The members of the Joint Committee on Federal Oil Overcharge Monies shall receive the same per diem and travel allowance in the performance of their duties as is provided for them as members of the legislature.

D. In the conduct of its studies and proceedings, the Joint Committee on Federal Oil Overcharge Monies shall utilize the personnel and services of the staff of the Senate and House of Representatives. The Department of Natural Resources shall assist the committee in the performance of its duties and functions as the committee shall request.

Acts 1987, No. 508, §1, eff. July 9, 1987; Acts 2008, No. 580, §2.



RS 30:1403 - Segregation of federal oil overcharge refund monies

§1403. Segregation of federal oil overcharge refund monies

A. The legislature finds that since 1983 federal oil overcharge refund monies from a number of cases have been deposited to the Federal Energy Settlement Fund within the state treasury. The differing terms and conditions applied to these monies by congressional directives, consent orders, remedial orders, settlements, and judgments have made further segregation of the funds imperative.

B. The state treasurer will provide a separate fund within the state treasury for the deposit of refund monies from each individual oil overcharge case. All such refund monies allocated to the state shall be credited to this separate fund and disbursements from the fund shall be made by the legislature only in accordance with Article III, Section 16 of the Louisiana Constitution.

Acts 1987, No. 508, §1, eff. July 9, 1987.



RS 30:2000.1 - ATCHAFALAYA BASIN PROGRAM

CHAPTER 17. ATCHAFALAYA BASIN PROGRAM

§2000.1. Purpose

The provisions of this Chapter are intended to establish an Atchafalaya Basin Program within the Department of Natural Resources to serve as the authority on behalf of the state to work in partnership with the U.S. Army Corps of Engineers and other public entities, and coordinate state and local activities, in developing and implementing the federally sponsored and funded Atchafalaya Basin Floodway System, Louisiana Project.

Acts 1998, 1st Ex. Sess., No. 3, §1, eff. April 23, 1998.



RS 30:2000.2 - Definitions

§2000.2. Definitions

As used in this Chapter, the following terms shall have the meaning ascribed to them below:

(1) "Access project" means construction or renovation of a boat launch or a roadway that provides access to areas of the Atchafalaya Basin, or acquisition of a maximum of fifteen hundred acres, all in compliance with the provisions of the state or federal master plans.

(2) "Annual Basin plan" means the list of projects or stages of projects to be undertaken in any single fiscal year.

(3) "Atchafalaya Basin" means the area located within the guide levees of the Atchafalaya Basin and those areas directly adjacent to the levees bounded on the north by U.S. Highway 190 and on the south by Morgan City, and as defined in the Atchafalaya Basin Floodway System, Louisiana Project.

(4) "Atchafalaya Basin Floodway System, Louisiana Project" means the Atchafalaya Basin Floodway System, Louisiana Project and enacted by the 1982 Atchafalaya Basin Floodway System, U.S. Army Corps of Engineers Feasibility Study, Supplemental Appropriations Act of 1985, Public Law 99-88, as amended by the Water Resources Development Act of 1986, Public Law 99-662, the Energy and Water Development Appropriations Act of 1991, Public Law 101-514, the Energy and Water Development Appropriations Act of 1997, Public Law 104-206, the Water Resources Development Act of 2000, Public Law 106-541, and the Water Resources Development Act of 2007, Public Law 110-114.

(5) "Basin master plan" means the plan developed by the state in accordance with the federal Atchafalaya Basin Floodway System, Louisiana Project, pursuant to federal law, including the Supplemental Appropriations Act of 1985, Public Law 99-88, and the Water Resources Development Act of 1986, Public Law 99-662.

(6) "Board" means the Atchafalaya Basin Research and Promotion Board.

(7) "Department" means the Department of Natural Resources.

(8) "Program" means the Atchafalaya Basin Program.

(9) "Secretary" means the secretary of the Department of Natural Resources.

(10) "Water management project" means any project that facilitates improvements to water quality, interior circulation, water access, or improvements to general ecosystem function by means of sediment reduction, removal, or diversion.

(11) Repealed by Acts 2010, No. 743, §6B, eff. July 1, 2010.

Acts 1998, 1st Ex. Sess., No. 3, §1, eff. April 23,1998; Acts 2003, No. 1215, §1, eff. July 3, 2003; Acts 2008, No. 606, §1; Acts 2010, No. 743, §§6A, 6B, eff. July 1, 2010.



RS 30:2000.3 - Creation of program

§2000.3. Creation of program

A. The Atchafalaya Basin Program is hereby created as an agency within the office of the secretary of the Department of Natural Resources.

B. The program shall include the secretary, the Atchafalaya Basin Research and Promotion Board and staff for the boards and commissions in the program.

Acts 1998, 1st Ex. Sess., No. 3, §1, eff. April 23, 1998; Acts 2003, No. 1215, §1, eff. July 3, 2003; Acts 2010, No. 743, §6A, eff. July 1, 2010.



RS 30:2000.4 - Powers and duties

§2000.4. Powers and duties

A. The secretary, in consultation with the board as desired, shall:

(1) Develop, implement, and manage a comprehensive state master plan for the Atchafalaya Basin Floodway System, Louisiana Project.

(1.1) Present the annual Basin plan to the legislature each year for its review and approval.

(2) Coordinate state implementation of congressional mandates concerning the Atchafalaya Basin Floodway System, Louisiana Project.

(3) Serve as primary liaison on behalf of the state with the U.S. Army Corps of Engineers on the Atchafalaya Basin Floodway System, Louisiana Project, including representation of the state in state and federal partnerships, cost and share agreements, and other public and private cooperative endeavors.

(4) Represent the policy and consensus viewpoint of the state at the federal, regional, state, and local levels with respect to the Atchafalaya Basin Floodway System, Louisiana Project.

(5) Enter into partnerships, memoranda of understanding, and cooperative endeavors with state agencies and departments to implement the Basin master plan or annual Basin plan, including:

(a) Department of Wildlife and Fisheries: to operate and maintain wildlife management areas created by the Atchafalaya Basin Floodway System, Louisiana Project, and to plan and monitor projects to improve water quality and fish and wildlife production.

(b) Department of Culture, Recreation and Tourism: to operate and maintain tourist information centers and state parks funded by the Atchafalaya Basin Floodway System, Louisiana Project.

(c) Department of Agriculture and Forestry: to monitor environmental easements as required by the Atchafalaya Basin Floodway System, Louisiana Project.

(d) Office of state lands: to monitor and enforce timber harvesting and campsite development on state-owned lands in the basin as required by the Atchafalaya Basin Floodway System, Louisiana Project.

(e) Department of Transportation and Development, Department of Environmental Quality, and Louisiana Department of Health: to advise the program on departmental operations relating to the Atchafalaya Basin.

(6) Provide recommendations to the legislature and congress with respect to the implementation, management, and funding of the state master plan.

(7) Monitor and seek available federal and private funds and property consistent with the purposes of this Chapter, including funds from matching sources.

(8) Enter into agreements and cooperative endeavors consistent with the purposes of this Chapter.

(9) Conduct meetings, hold hearings, and promulgate rules as necessary and consistent with the purposes of this Chapter.

(10) Appoint advisory committees.

(11) Expend funds consistent with the purposes of this Chapter.

(12) Enter into memoranda of understanding and cooperative endeavors with state, local, and federal public entities consistent with the purposes of this Chapter.

(13) Utilize the services and personnel of state, local, and federal public entities upon mutually agreeable terms and conditions consistent with the purposes of this Chapter.

(14) Seek, accept, and use, in accordance with law, gifts, grants, bequests, and endowments, including real property, for purposes consistent with the powers and duties in this Chapter and take such actions as are necessary to comply with any conditions required for such acceptance.

(15) Administer and enforce the provisions of this Chapter relating to duties and activities of the program and boards, committees, and commissions within the program.

(16) Perform such other acts and duties as necessary to effectuate the purposes of this Chapter.

(17) Comply with the provisions of Part II and Part III of Chapter 1 of Subtitle 1 of Title 39 of the Louisiana Revised Statutes of 1950, relative to the operating and capital outlay budgets.

B. The secretary is authorized to:

(1) Acquire one thousand five hundred acres of land in the Atchafalaya Basin for recreation purposes, and to construct new recreation areas, facilities, and water management features.

(2) Conduct environmental easement monitoring.

(3) Operate and maintain public access features.

(4) Enter into cooperative endeavors or other agreements with federal, state, or local departments or agencies to implement the Basin master plan or annual Basin plan.

(5) Enter into a minimum of four cooperative endeavors or agreements with the United States Army Corps of Engineers for projects covering public access, environmental easements, water management, and recreation as provided in the state master plan and in the congressional authorization contained in Public Laws 99-88 of 1985 and 99-662 of 1986.

(6) Use any federal funds that are, or that may become, available as matching funds or on any other basis for any of the projects contained in the annual Basin plan or any other projects authorized for purposes of this Chapter, including federal funds from the Atchafalaya Basin Floodway System, Louisiana Project, Transportation Equity Act for the 21st Century (TEA-21) funds, and Section 204, Section 206, Section 235, and Section 1135 funds.

(7) Expend funds to implement the annual plan.

(8) Repealed by Acts 2008, No. 606, §2.

(9) In addition to funds appropriated for the program, use any other funds, goods, lands, or services donated or otherwise made available, including federal funds made available to the program.

(10) Enter into cooperative endeavors or agreements with designated local sponsors for the operation and maintenance of capital improvements under the recreation feature of the program.

(11) Negotiate and execute, on behalf of the state, project-specific or programmatic project cooperation agreements or similar agreements with the federal government for those projects that are part of the Atchafalaya Basin Floodway System, Louisiana Project. The executive director shall also be authorized to negotiate and execute such agreements.

Acts 1998, 1st Ex. Sess., No. 3, §1, eff. April 23, 1998; Acts 1999, No. 920, §1, eff. July 6, 1999; Acts 2003, No. 1215, §1, eff. July 3, 2003; Acts 2008, No. 606, §§1, 2.



RS 30:2000.5 - Atchafalaya Basin Research and Promotion Board; duties

§2000.5. Atchafalaya Basin Research and Promotion Board; duties

A. The Atchafalaya Basin Research and Promotion Board is hereby created within the Atchafalaya Basin Program. The board shall be domiciled in Baton Rouge.

B. The duties of the board shall include:

(1) Advise the secretary and the executive director relating to the program.

(2) Advise the secretary on who receives grants for research and education activities consistent with the duties and purposes of the program.

(3) Develop an annual Basin plan as provided in R.S. 30:2000.11 and present the plan to the secretary.

(4) Develop and adopt criteria which must be met prior to a project being included in an annual Basin plan.

(5) Hold public hearings on the annual Basin plan prior to adoption. The board shall hold a minimum of two public hearings on the annual plan each year with at least one hearing to be held at a location on the west side of the Atchafalaya Basin and at least one hearing to be held at a location on the east side of the Atchafalaya Basin. The board shall advertise in the official journal of the state the date, time, and location of the public hearings at least seven days prior to the hearings.

C. The board may promulgate rules in accordance with the Administrative Procedure Act in order to carry out its duties and shall conduct its meetings in accordance with R.S. 42:11 et seq., the open meetings law.

Acts 1998, 1st Ex. Sess., No. 3, §1, eff. April 23, 1998; Acts 2003, No. 1215, §1, eff. July 3, 2003; Acts 2008, No. 606, §1.



RS 30:2000.6 - Membership of board

§2000.6. Membership of board

A. The board shall consist of the following fourteen members:

(1) The governor or his designee within the office of the governor.

(2) The commissioner of the Department of Agriculture and Forestry or his designee within the department.

(3) The secretary of the Department of Culture, Recreation and Tourism or his designee within the department.

(4) The secretary of the Department of Environmental Quality or his designee within the department.

(5) The secretary of the Louisiana Department of Health or his designee within the department.

(6) The secretary of the Department of Natural Resources or his designee within the department.

(7) The secretary of the Department of Transportation and Development or his designee within the department.

(8) The secretary of the Department of Wildlife and Fisheries or his designee within the department.

(9) The director of the state land office or his designee within the office.

(10) A representative of the Atchafalaya Basin Levee Board, selected by the levee board.

(11) Two representatives chosen by the Louisiana Police Jury Association from a list of names submitted by the parish governing authorities of parishes which lie, all or part thereof, within the boundaries of the Atchafalaya Basin west of the Atchafalaya River.

(12) Two representatives chosen by the Louisiana Police Jury Association from a list of names submitted by the parish governing authorities of parishes which lie, all or part thereof, within the boundaries of the Atchafalaya Basin east of the Atchafalaya River.

B. Board members shall serve terms concurrent with the term of the secretary of the department or office represented. Members shall serve until their successors are appointed.

C. Vacancies shall be filled in the same manner as the original appointments for the unexpired portion of the term of office vacated.

D. A majority of the voting members of the board shall constitute a quorum for the transaction of business. All official actions of the board shall require the affirmative vote of a majority of the voting members of the board. Of the four representatives chosen by the Louisiana Police Jury Association under the provisions of Paragraphs (A)(11) and (12) of this Section, one shall be designated by the Louisiana Police Jury Association as a voting member of the board. The remaining three members chosen by the Louisiana Police Jury Association shall be nonvoting members.

E. The board shall meet quarterly and may hold additional meetings on the call of the chairman.

F. Members of the board shall not receive any salary for their duties as members. Members may receive a mileage allowance for mileage traveled in attending meetings. The mileage allowance shall be fixed by the board in an amount not to exceed the mileage rate for state employees.

Acts 1998, 1st Ex. Sess., No. 3, §1, eff. April 23, 1998; Acts 2012, No. 92, §1.



RS 30:2000.7 - Officers and employees of board

§2000.7. Officers and employees of board

A. The members of the board shall elect a chairman, a vice chairman, and such other officers as deemed necessary. All officers shall be members of the board.

B. The board shall employ a director and assistant director, who shall be appointed by the board subject to the approval of the secretary. The director and assistant director shall be in the unclassified service. The secretary may employ such other personnel of the board as he deems appropriate. All employees of the board shall be under the direction and supervision of the secretary.

Acts 1998, 1st Ex. Sess., No. 3, §1, eff. April 23, 1998.



RS 30:2000.8 - Repealed by Acts 2010, No. 743, §6B, eff. July 1, 2010.

§2000.8. Repealed by Acts 2010, No. 743, §6B, eff. July 1, 2010.



RS 30:2000.9 - Capital improvement program

§2000.9. Capital improvement program

A. The projects in the authorized capital improvement program for the program are those projects as enumerated or otherwise provided in this Section. Acquisition, development, and construction of such projects shall be based upon the findings and recommendations included in the state master plan and funding for such projects will be as provided in the comprehensive state capital budget. The program is granted, subject to annual appropriation by the legislature, flexibility to receive and expend federal funds or surplus state funds generated by expenditure of such federal funds, for any projects as provided in this Section.

B.(1) The capital improvement projects authorized for the program and the estimated cost of each such project are as follows:

Project

Location

Estimated Cost

Pelba Park

Butte LaRose exit

$1,069,458

(children's fishing pier,

trails, shop)

Visitors' Center

Butte LaRose exit

482,510

Boat Launch Upgrade

Various locations

2,894,667

Morgan City Complex:

Interpretive Center

Lake Palourde

2,781,680

Park Improvements

Lake Palourde

1,706,648

Bank Stabilization

Lake Palourde

1,000,000

St. Martinville Cultural Center,

Bridge, RV Center

St. Martinville

1,500,000

Lynch Gardens observation tower,

Bridge Center

Cypress Cove

687,040

Henderson Complex:

Elevated boardwalk

Henderson

1,838,460

Other features

Henderson

307,120

Land purchase 1,000 acres,

scenic area

Atchafalaya Basin

1,150,000

State Preservation Area

Lake Verret

3,000,000

Community Park

Stephensville

500,000

Primitive Campgrounds

3 sites in Basin

214,500

State Preservation Area

Catahoula

3,500,385

(only after approval by

the community)

Access Road Upgrade

Hwy. 105, 975, 70, 75

7,367,532

Estimated Total Cost

$30,000,000

(2) The proposed schedule of funding is as follows:

FY 99/00 - $3,530,500

FY 02/03 - $3,500,000

FY 05/06 - $3,000,000

FY 00/01 - $3,969,500

FY 03/04 - $3,500,000

FY 06/07 - $2,750,000

FY 01/02 - $4,000,000

FY 04/05 - $3,500,000

FY 07/08 - $2,250,000

(3) Projects are generally in order of priority. It is intended that those projects with local sponsor contracts will be implemented first. The boat launch project will be funded over the first four years.

C. Any project which is proposed for inclusion in an annual Basin plan but is not included in the Basin master plan nor is included in the Atchafalaya Basin Floodway System, Louisiana Project shall first be reviewed, studied, and analyzed by the board. Water management and water quality projects shall be reviewed as required by R.S. 30:2000.11. The board may consider the proposal, and if approved, the project shall be included in an annual plan for presentation to the legislature for its approval.

Acts 1999, No. 920, §1, eff. July 6, 1999; Acts 2008, No. 606, §1.



RS 30:2000.10 - Repealed by Acts 2008, No. 606, §2.

§2000.10. Repealed by Acts 2008, No. 606, §2.



RS 30:2000.11 - Annual Basin plan

§2000.11. Annual Basin plan

A. The board shall develop an annual Basin plan that includes all projects or stages of projects that will be proposed for funding or funded in any one fiscal year. The annual plan may include projects that are any of the following:

(1) A part of the Basin master plan.

(2) A part of the Atchafalaya Basin Floodway System, Louisiana Project.

(3) A water management or water quality project that meets the criteria developed by the board for inclusion in an annual plan and has been approved through the procedures adopted by the board for inclusion of a project in the annual plan, including public hearings.

(4) A project consistent with the mission statement contained in the Basin master plan.

(5) A project to be completed which was previously approved by the board.

B.(1) As a part of the procedures to be followed by the board in the development of an annual Basin plan, the secretary is hereby authorized to appoint a technical advisory group that shall review, evaluate, and approve all water management and water quality projects proposed for inclusion in an annual plan. The group shall determine if the project meets the criteria for inclusion as adopted by the board and make recommendations to the board. The technical advisory group shall consist of the following appointments:

(a) Two members from the Department of Wildlife and Fisheries, one of whom shall serve as the chair of the group.

(b) One member from the Department of Environmental Quality.

(c) One member from the Department of Agriculture and Forestry.

(d) One member from the Department of Natural Resources.

(e) One member from the U.S. Geological Survey.

(f) One member from the U.S. Fish and Wildlife Service.

(g) One member from the U.S. Army Corps of Engineers.

(h) One member from the LSU School of Renewable Natural Resources.

(2) The secretary shall submit all proposed appointments to the technical advisory group to the Atchafalaya Basin Program Oversight Committee of the legislature for approval. However, if the committee fails to take action on such proposed appointment within thirty days after receipt by the committee of notice of the proposed appointment, the appointment shall take effect and the member shall become a member of the technical advisory group.

C. Meetings of the technical advisory group shall be held in accordance with R.S. 42:11 et seq., the open meetings law, and the group shall allow for public input and comment into its deliberations. The date, time, and location of any meeting held to discuss projects for inclusion in the annual Basin plan shall be advertised in the official journal of the state at least seven days prior to the meeting. Any project recommended by the technical advisory group for inclusion in an annual plan shall first be certified by that group as a project that would result in significant water management or water quality improvements that will enhance the wildlife, fisheries, or forest resources of the Atchafalaya Basin.

D. After receipt of the recommendations on all water management and water quality projects approved by the technical advisory group and receipt of recommendations from the staff of the program, the board shall develop an annual Basin plan. The board shall hold public hearings on the proposed plan prior to the adoption of the annual plan. Information received during the public hearings may be used to amend the annual plan prior to presentation to the secretary. The board shall submit the final plan to the secretary.

E. The annual Basin plan shall be submitted to the Coastal Protection and Restoration Authority Board for their review and approval as consistent with the master plan for coastal protection and restoration for a sustainable coast prior to final adoption by the board.

F. Upon final adoption of the annual Basin plan by the board, the secretary shall submit the annual plan to the House Committee on Natural Resources and Environment and the Senate Committee on Natural Resources at least thirty days prior to the start of each regular session of the legislature. The committees shall take action on the annual plan on or before April fifteenth of each year. The committees may make recommendations concerning changes they deem necessary or appropriate to remedy any deficiencies in the plan. The plan shall then be presented for approval by the legislature, by resolution, adopted by a majority vote of the members of each house of the legislature.

Acts 2008, No. 606, §1; Acts 2012, No. 92, §1; Acts 2016, No. 430, §2.



RS 30:2000.12 - Atchafalaya Basin Conservation Fund

§2000.12. Atchafalaya Basin Conservation Fund

A. There is hereby created, as a special fund in the state treasury, the Atchafalaya Basin Conservation Fund, hereinafter referred to as the "fund". The source of monies for the fund shall be appropriations, donations, grants, and other monies which may become available for the purposes of the fund.

B. The monies in the fund shall be subject to appropriation and may be used only as provided in Subsection C of this Section. The monies in the fund shall be invested by the treasurer in the same manner as monies in the state general fund, and interest earnings shall be deposited in and credited to the fund. All unexpended or unencumbered monies remaining in the fund at the end of the fiscal year shall remain to the credit of the fund.

C.(1) Monies appropriated from the fund shall be used exclusively by the Department of Natural Resources to fund projects contained in the state or federal Basin master plans, an annual Basin plan, or to provide match for the Atchafalaya Basin Floodway System, Louisiana Project. Of the monies allocated in any one fiscal year, seventy-five percent shall be used for water management, water quality, or access projects, and the remaining twenty-five percent may be used to complete ongoing projects and for projects that are in accordance with the mission statement of the state master plan. The monies in the fund shall not be used to pay salaries or operating costs of the program or department.

(2) Of the monies received by the fund each year in accordance with the provisions of Article VII, Section 4(D)(4)(b) of the Constitution of Louisiana, a minimum of five percent shall be set aside until the total amount reaches ten million dollars. Such funds shall be used by the Department of Natural Resources for the purchase of land, or rights, or servitudes, specifically including conservation servitudes pursuant to R.S. 9:1271 et seq., from willing sellers to improve water quality, access, or other projects consistent with the Atchafalaya Basin Master Plan. Annual set-asides shall continue to be used to replenish funds used to make qualifying purchases, with such set-asides not to exceed ten million dollars. Any land, or right, or servitude thereof proposed to be purchased pursuant to the provisions of this Section shall be included in a Basin annual plan presented to the legislature, and no proposed contract made pursuant to the provisions of this Section shall be executed without such purchase having been included in an approved Basin annual plan. Willing sellers shall be permitted to avail themselves of the applicable provisions of R.S. 31:149, and R.S. 9:2795, for the sale of property, or any right or servitude thereof, made pursuant to this Section, specifically including the sale or lease of other rights, to the exclusion of the general public, upon the same parcel of land; however, the Department of Natural Resources shall not enter into an agreement pursuant to this Section unless such an agreement specifically provides that the assertion of such rights will not impact surface activities on such parcels, including coastal restoration and conservation projects constructed by or at the direction of the state. The secretary of the Department of Natural Resources shall seek from the United States Army Corps of Engineers, or its successor, credit towards any voluntary or mandatory funding matching requirement for the Atchafalaya Basin Floodway System, Louisiana Project equal to the value of the property, or right thereof, secured by any contract of sale executed pursuant to this Section.

D. Any credit provided toward the nonfederal share of the cost of a study or project authorized in an annual Basin plan may be applied toward the nonfederal share of the cost of any other study or project included in an annual Basin plan.

Acts 2008, No. 606, §1; Acts 2011, No. 348, §1.



RS 30:2001 - GENERAL

SUBTITLE II. ENVIRONMENTAL QUALITY

CHAPTER 1. GENERAL

§2001. Short title

This Subtitle shall be known and may be cited as the "Louisiana Environmental Quality Act."

Acts 1983, No. 97, §1, eff. Feb. 1, 1984.



RS 30:2002 - Findings and declaration of policy

§2002. Findings and declaration of policy

The legislature finds and declares that:

(1) The maintenance of a healthful and safe environment for the people of Louisiana is a matter of critical state concern.

(2) It is necessary and desirable for the protection of the public welfare and property of the people of Louisiana that there be maintained at all times, both now and in the future, clean air and water resources, preservation of the scenic beauty and ecological regimen of certain free flowing streams, and strictly enforced programs for the safe and sanitary disposal of solid waste, for the management of hazardous waste, for the control of hazards due to natural and man-made radiation, considering sound policies regarding employment and economic development in Louisiana.

(3) It is necessary and essential to the success of the regulatory program established in this Subtitle that the enforcement procedures include unannounced regular inspections of all facilities which may be regulated by this Subtitle or any facility in violation of this Subtitle.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984.



RS 30:2003 - Purposes

§2003. Purposes

A. The maintenance of a healthful and safe environment in Louisiana requires governmental regulation and control over the areas of water quality, air quality, solid and hazardous waste, scenic rivers and streams, and radiation.

B. In order to accomplish these goals most efficiently, it is necessary to provide for comprehensive policies on a statewide basis to unify, coordinate, and implement programs to provide for the most advantageous use of the resources of the state and to preserve, protect, and enhance the quality of the environment in Louisiana.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 2003, No. 933, §3.



RS 30:2004 - Definitions

§2004. Definitions

The following terms as used in this Subtitle, unless the context otherwise requires or unless redefined by a particular Chapter hereof, shall have the following meanings:

(1) Repealed by Acts 1997, No. 26, §1.

(2) "Department" means the Department of Environmental Quality.

(3) "Implementation plan" means any pollution control or other environmental regulatory plan prepared by a state agency in compliance with the terms of the Clean Air Act,* the Federal Water Pollution Control Act,** the Resource Conservation and Recovery Act,*** or other federal environmental legislation.

(4) "Secretary" means the secretary of the Department of Environmental Quality.

(5)-(6) Repealed by Acts 1997, No. 26, §1.

(7) "Variance" means a special authorization granted to a person for a limited period of time which allows that person a specified date for compliance with a requirement pursuant to the provisions of this Subtitle.

(8) "Person" means any individual, municipality, public or private corporation, partnership, firm, the United States Government, and any agent or subdivision thereof or any other juridical person, which shall include, but not be limited to, trusts, joint stock companies, associations, the state of Louisiana, political subdivisions of the state of Louisiana, commissions, and interstate bodies.

(9) "Natural resources committees" means the Natural Resources and Environment Committee of the House of Representatives and the Environmental Quality Committee of the Senate of the Louisiana Legislature.

(10) "Discharge" means the placing, releasing, spilling, percolating, draining, pumping, leaking, seeping, emitting, or other escaping of pollutants into the air, waters, subsurface water, or ground as the result of a prior act or omission; or the placing of pollutants into pits, drums, barrels, or similar containers under conditions and circumstances that leaking, seeping, draining, or escaping of the pollutants can be reasonably anticipated.

(11) "Response fund" means the Environmental Trust Fund created in R.S. 30:2015.

(12) "Abandoned site fund" shall mean the Hazardous Waste Site Cleanup Fund as created by R.S. 30:2205 and formerly known as the Abandoned Hazardous Waste Site Fund.

(13) "Pollution source" means the immediate site or location of a discharge or potential discharge, including such surrounding property necessary to secure or quarantine the area from access by the general public.

(14) "Facility" means a pollution source or any public or private property or facility where an activity is conducted which is required to be regulated under this Subtitle and which does or has the potential to do any of the following:

(a) Emit air contaminants into the atmosphere.

(b) Discharge pollutants into waters of the state.

(c) Use or control radioactive materials and waste.

(d) Transport, process, or dispose of solid wastes.

(e) Generate, transport, treat, store, or dispose of hazardous wastes.

(15) "Pollutant" means those elements or compounds defined or identified as hazardous, toxic, or noxious, or as hazardous, solid, or radioactive wastes under this Subtitle and regulations, or by the secretary, consistent with applicable laws and regulations. For the purposes of the Louisiana Pollutant Discharge Elimination System, as defined in R.S. 30:2073(6), "pollutant" means dredged spoil, solid waste, incinerator residue, filter backwash, sewage, garbage, sewage sludge, munitions, chemical wastes, biological materials, radioactive materials, except those regulated under the Atomic Energy Act of 1954, 42 U.S.C. 2011 et seq., as amended, heat, wrecked or discarded equipment, rock, sand, cellar dirt, and industrial, municipal, and agricultural waste discharged into water. For the purposes of the Louisiana Pollutant Discharge Elimination System, as defined in R.S. 30:2073(6), "pollutant" does not mean:

(a) Water, gas, waste, or other material which is injected into a well for disposal in accordance with a permit approved by the Department of Natural Resources or the Department of Environmental Quality.

(b) Water, gas, or other material which is injected into a well to facilitate production of oil or gas, or water derived in association with oil and gas production and disposed of in a well, if the well used either to facilitate production or for disposal purposes is approved by authority of the state in which the well is located, and if the state determines that the injection or disposal will not result in the degradation of ground or surface water resources.

(16) "Adjudication" means formal or informal proceedings for the formulation of a decision or order.

(17) "Aggrieved person" means a natural or juridical person who has a real and actual interest that is or may be adversely affected by a final action under this Subtitle.

(18) "Assistant secretary" means the assistant secretary to whom a given function or responsibility has been allocated by this Subtitle or delegated by the secretary.

(19) "Compliance order" means an order issued by the secretary or an assistant secretary requiring a respondent to comply with specified provisions of this Subtitle, a rule, or a permit within a specified period of time.

(20) "Respondent" means the person against whom an enforcement action is directed.

(21) "Violation" means a failure to comply with the requirements of this Subtitle, the rules issued under this Subtitle, and conditions of permits under this Subtitle.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980. Amended by Acts 1980, No. 194, §1; Acts 1981, No. 198, §1; Acts 1982, No. 655, §1; Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1983, No. 467, §1, eff. July 6, 1983; Acts 1984, No. 116, §1, eff. June 22, 1984; Acts 1989, No. 392, §1, eff. June 30, 1989; Acts 1991, No. 21, §1, eff. June 14, 1991; Acts 1995, No. 708, §1; Acts 1995, No. 947, §2, eff. Jan. 1, 1996; Acts 1997, No. 26, §1; Acts 2008, No. 580, §2.

*42 U.S.C.A. §7401 et seq.

**33 U.S.C.A. §1251 et seq.

***42 U.S.C.A. §6901 et seq.



RS 30:2005 - Repealed by Acts 2001, No. 1137, 1.

§2005. Repealed by Acts 2001, No. 1137, §1.



RS 30:2011 - Department of Environmental Quality created; duties; powers; structure

CHAPTER 2. DEPARTMENT OF ENVIRONMENTAL QUALITY

§2011. Department of Environmental Quality created; duties; powers; structure

A.(1) There is hereby created the Department of Environmental Quality which shall be the primary agency in the state concerned with environmental protection and regulation. The department shall have jurisdiction over matters affecting the regulation of the environment within the state, including but not limited to the regulation of air quality, noise pollution control, water pollution control, the regulation of solid waste disposal, the protection and preservation of the scenic rivers and streams of the state, the regulation and control of radiation, the management of hazardous waste, and the regulation of those programs which encourage, assist, and result in the reduction of wastes generated within Louisiana.

(2) However, the jurisdiction of the department relative to the regulation of noise pollution control shall not prevent local governments from adopting local noise pollution control ordinances which are at least as strict as state regulations pertaining to the regulation of noise pollution.

(3) The department is authorized and empowered to administer, maintain, and operate the Clean Water State Revolving Fund as created and provided in R.S. 30:2301 et seq. In connection with such administration, maintenance, and operation, the department is authorized to incur debt and issue bonds, notes, or other evidences of indebtedness, and is authorized to pledge the sums in, credited to, or payable to the Clean Water State Revolving Fund as security for the debt of other entities, and is authorized to arrange, provide for, and pay the cost of credit enhancement devices for its debt and the debt of other entities in order to provide funds in connection with the Clean Water State Revolving Fund Program. Any such evidence of indebtedness, guarantee, pledge, or credit enhancement device shall be authorized, executed, and delivered by the secretary or his designee in accordance with the provisions and subject to the limitations provided in R.S. 30:2011(D)(23) and 2301 et seq. for the Clean Water State Revolving Fund.

B. The department shall be headed by the secretary who shall be appointed by the governor with the consent of the Senate. The secretary shall serve at the pleasure of the governor and shall be paid a salary which shall be fixed by the governor as provided in R.S. 36:233.

C.(1) The department shall be divided into offices.

(a)(i) The executive office of the secretary shall provide for the general oversight and supervision of the department in addition to providing internal audits, technical advisors, and communications.

(ii) The executive office of the secretary shall also include a legal division which shall provide legal consultation and representation to the various offices of the department with regard to permitting, enforcement, grants, contracts, personnel, legislation, intergovernment agreements, or such other matters as may be necessary.

(b) The office of environmental assessment shall provide for environmental air quality assessment and water quality assessment, and shall administer underground storage tank service activities, all remediation services, and such duties as delegated by the secretary.            (c) The office of environmental compliance shall provide for surveillance of the regulated community, enforcement of the environmental laws, and the issuance of necessary licenses, registrations, exemptions, and certifications of radiation sources.

(d) The office of environmental services shall provide for environmental assistance and the issuance of necessary permits, licenses, registrations, variances, exemptions, and certifications, except as provided in Subparagraph (c) of this Paragraph.

(2) Each of the above offices except for the executive office of the secretary shall be under the immediate supervision and direction of an assistant secretary who shall be appointed by the governor with the consent of the Senate. The assistant secretary shall serve at the pleasure of the governor and shall be paid a salary which shall be fixed by the governor as provided in R.S. 36:237.

D. The secretary shall have the following powers and duties:

(1) To adopt, amend, or repeal all rules, regulations, and standards for the protection of the environment as is provided by this Subtitle. All rules and regulations shall be promulgated in accordance with the procedure set forth in R.S. 49:950 et seq. Prior to the adoption of any rule or regulation, the secretary shall hold a public hearing to receive comments and recommendations from all interested parties and the public.

(2) To grant or deny permits, licenses, registrations, variances, or compliance schedules as are provided for in this Subtitle. The secretary shall have the general power to require such conditions in individual instances as are necessary to assure compliance with applicable federal laws and regulations relating to this Subtitle. In those instances in which a permit or license is required prior to construction of a new or modified facility, the secretary may issue construction authorizations prior to issuance of a permit in appropriate circumstances where there is a positive human health or environmental benefit. The secretary may establish an escrow account, to be maintained in accordance with regulations adopted hereunder, which account shall be utilized by the secretary for receipt and disbursement of deposits supplied by any environmental quality permit applicant to defray specific costs of holding an adjudicatory hearing on that applicant's permit. The secretary shall promulgate regulations regarding such account and requiring such deposits.

(3) To delegate the power to grant or deny permits, licenses, registrations, variances, or compliance schedules to the appropriate assistant secretary. The authority to execute minor permit actions and to issue registrations, certifications, notices of deficiency, and notification of inclusion under a general permit or regulatory permit may be delegated by the secretary or the appropriate assistant secretary to an authorized representative, notwithstanding the provisions of R.S. 30:2050.26.

(4) To apply for and accept grants of money from the United States Environmental Protection Agency or other federal agencies for the purpose of making funds available to eligible recipients in this state for the planning, design, construction, and rehabilitation of wastewater treatment facilities or other eligible activities. The department may contract to receive such grants, agree to match the grant in whole or in part when required, and to comply with applicable federal laws and regulations in order to secure the grants. Money received through these grants and state matching funds shall be deposited into the Clean Water State Revolving Fund or used for appropriate administrative purposes.

(5) To hold meetings or hearings on his own motion or upon complaint for purposes of fact-finding, receiving public comments, conducting inquiries and investigations, or other purposes under this Subtitle, and, in connection therewith, to issue subpoenas in accordance with R.S. 30:2025(I) requiring the attendance of such witnesses and the production of such documents as are related to the meeting or hearing. The secretary shall hold no less than three public fact-finding hearings in the state to investigate issues concerning environmental equity in the administration of department programs with respect to resident populations who do not have the economic resources to participate in the environmental decisionmaking affecting their area. The secretary shall prepare and file a report to the legislature on the findings of such hearings, along with recommendations within sixty days of the final hearing.

(6) To issue such orders or determinations as may be necessary to effectuate the purpose of this Subtitle, to issue cease and desist orders as provided in R.S. 30:2025, and to delegate the power to issue such orders to the appropriate assistant secretary.

(7) To advise, consult, and cooperate with other agencies of the state, the federal government, other states, and interstate agencies and with affected groups, political subdivisions, interested agricultural, industrial, professional, and environmental groups and individuals in furtherance of the purposes of this Subtitle.

(8) To encourage, participate in, or conduct, studies, investigations, training programs, research, and demonstrations to further the purposes of this Subtitle.

(9) To collect and disseminate information on certain aspects of environmental protection and control; notwithstanding R.S. 43:31(A), such information may be disseminated by publication of bulletins, circulars, house organs, leaflets, newsletters, or reports. However, no advertisement shall be allowed in such publications.

(10) To receive and budget duly appropriated monies and to accept, receive, and administer grants or other funds or gifts from public and private agencies, including the federal government, to carry out the provisions and purposes of this Subtitle. The department may match federal grants in whole or in part when required and may agree to comply with applicable federal laws and regulations in order to secure the grants.

(11) To assume authority, when such authority is delegated, for the administration of the National Pollution Discharge Elimination System (NPDES) Permit Program and the Construction Grants Program, as well as any other such programs existing under the provisions of the Federal Water Pollution Control Act, as amended, or any other federal environmental legislation. Upon delegation of the Construction Grants Program to the state, the department shall utilize such Construction Grants funds as may be authorized by federal regulations to supplement costs of administering the program.

(12) To assume authority, when such authority is delegated, for the program administration and issuance of required permits of the New Source Review (NSR) that is directed at construction in Prevention of Significant Deterioration (PSD) areas, and to assume authority to implement and enforce the National Emission Standards for Hazardous Air Pollutants (NESHAPS) for stationary sources located in the state, as well as any other such programs existing under the provisions of the Clean Air Act of 1972, as amended.

(13) To conduct inspections and investigations and enter facilities as provided in R.S. 30:2012.

(14) To exercise all incidental powers necessary or proper to carry out the purposes of this Subtitle.

(15) To formulate contingency plans for environmental emergencies, including interagency agreements with state, local, and federal agencies and with private agencies and persons.

(16) To prepare and present to the United States Environmental Protection Agency a priority list for funding of treatment works under the Construction Grants Program and the criteria used to develop the priority list as required under both Section 106 and Section 303 of the Federal Water Pollution Control Act, as amended, and any other sections of that act requiring the ranking of applicants for grants for construction of treatment works. The criteria and any modifications thereof shall be submitted to the House Committee on Natural Resources and Environment and to the Senate Committee on Environmental Quality for their consideration.

(17) To assign certain duties to hearing officers.

(18)(a) To require the owners or operators of each facility subject to the provisions of this Subtitle to submit to the secretary the name of a facility environmental coordinator or the names of the members of the facility environmental committee.

(b) To require the owners or operators of each facility subject to the provisions of this Subtitle to notify the secretary of any change of the facility environmental coordinator or members of the facility environmental committee.

(c) To maintain a register on which the names and addresses of the facility environmental coordinators shall be listed by owner or operator represented.

(19) To make grants to colleges and universities within Louisiana for theoretical and practical research and development of alternative and environmentally sound methods and technologies for reducing, destroying, recycling, neutralizing, and, to the least extent possible, disposing of hazardous waste from those funds generated from the imposition of the fee provided for in R.S. 30:2014(C).

(20) To develop and implement a nonpoint source management and groundwater quality protection program and a conservation and management plan for estuaries, to receive federal funds for this purpose and provide matching state funds when required, and to comply with terms and conditions necessary to receive federal grants. The nonpoint source conservation and management plan, the groundwater protection plan, and the plan for estuaries shall be developed in coordination with, and with the concurrence of the appropriate state agencies, including but not limited to the Department of Natural Resources, the Department of Wildlife and Fisheries, the Department of Agriculture and Forestry, and the State Soil and Water Conservation Commission in those areas pertaining to their respective jurisdictions.

(21) To create the division of local programs and public participation with the following powers and duties:

(a) To prepare and implement a general plan to enhance public access to nonconfidential information in the department's files, consistent with R.S. 30:2030.

(b) To develop programs to assist local governments in developing and implementing local environmental programs consistent with the department's statewide programs that would assist the state in its planning and public participation efforts. Such programs shall include local governments. Such local governments shall be selected for inclusion in the programs based upon but not limited to the following criteria: necessity for planning for solid and hazardous waste management and capacity, necessity for planning for adequate sewage treatment, necessity for planning for and implementation of the beneficial reuse of sewage sludge, number of public buildings potentially requiring asbestos removal, and such other criteria as the secretary deems appropriate.

(c) To assist the local governments included in establishing guidelines for the environmental programs of parishes and cities consistent with the department's statewide programs.

(d) Nothing herein shall authorize the division of local programs and public participation to adopt or enforce any rule or regulation or enforce a statute, or require any political subdivision to comply with such rules, regulations, or statutes.

(e) The secretary shall provide a detailed report to the legislative oversight committees of the House Committee on Natural Resources and Environment and the Senate Committee on Environmental Quality on June first of each year. This report shall include specific activities, accomplishments, and recommendations on these programs. It shall include comments provided by individuals, organizations, private business, local governments, municipalities, or others affected by this Section.

(22)(a) To adopt and promulgate rules and regulations providing for certification of commercial laboratories providing chemical analysis, analytical results, or other appropriate test data to the department which is required as a part of any permit application, required by order of the agency, required to be included on any monitoring reports submitted to the agency, or otherwise required by the regulations adopted pursuant to this Subtitle. For the purpose of this Paragraph, "commercial laboratory" means a laboratory which performs analyses or tests for third parties for a fee or other compensation, except those commercial laboratories certified by the Louisiana Department of Health pursuant to R.S. 49:1001 et seq.

(b) Notwithstanding the provisions of R.S. 30:2014(D)(3) or R.S. 49:971(A), the secretary is hereby authorized to establish a fee schedule in accordance with Subparagraph (c) of this Paragraph for any application for accreditation by a commercial laboratory under the provisions of Subparagraph (a) of this Paragraph.

(c) The fee schedule authorized by Subparagraph (b) of this Paragraph shall not exceed the following amounts:

(i)              Accreditation application fee                               $ 726.00

payable every scope amendment

and every three-year renewal.

(ii)(aa)       Per major test category per                                   $ 363.00

matrix payable every year, or

(bb)           Minor conventional category                               $ 290.00

payable every year.

(iii)            Annual surveillance and evaluation                     $ 363.00

applicable to minor conventional

facilities and facilities applying for

only one category of accreditation.

(iv)(aa)      Proficiency samples biannually to be

purchased by the laboratory.

(bb)           Bioassay/biomonitoring annually to

be purchased by the laboratory.

(v)             Third party audit to be billed directly to

the laboratory.

(vi)            The accreditation fees for laboratories

receiving national accreditation will be

one and one-half times the regular fees.

(23) To authorize by executive order, the issuance, sale, execution, and delivery of bonds, notes, or other evidences of indebtedness of the department, obligations representing guarantees by the department of the debt of other entities, and the granting of pledges of the sums deposited in, credited to, or payable to the Clean Water State Revolving Fund as created and provided in R.S. 30:2301 et seq., including sums to be received pursuant to letters of credit, as security for the debts of other entities, subject to the approval of the State Bond Commission.

(24)(a) Notwithstanding any other provision of the law to the contrary, the secretary shall issue no permit that authorizes the construction or operation of any new or expanded commercial hazardous waste incineration facility of any type until rules and regulations are promulgated which govern the design, siting, construction, operation, emissions limitations, and the disposal methods of incineration facilities.

(b) The prohibition in this Paragraph shall not apply to the regulation or permitting of any such facility possessing a permit or an interim permit on July 24, 1991. Any interim permit issued to a commercial hazardous waste incineration facility by the secretary on or after July 24, 1991 shall expire within ninety days after the date of the promulgation of the regulations governing the design, siting, construction, operation, emissions limitations, and disposal methods of incineration facilities.

(c) In no event shall any such permit be issued without the following:

(i) Prior notification of legislators representing the area which includes the proposed site of the facility.

(ii) Prior public hearing in that area.

(d) If rules and regulations which govern the design, siting, construction, operation, emissions limitations, and disposal methods of commercial hazardous waste incineration facilities are not promulgated by April 1, 1992, the secretary shall issue or reissue any permit or interim permit previously issued to any commercial incineration facility under the existing rules and regulations.

(e) The provisions of this Paragraph shall not apply to the construction or operation of a medical waste incinerator which is permitted pursuant to the provisions of R.S. 30:2154(C) or 30:2180(D)(4).

(25) To promulgate rules and regulations providing for conducting requested reviews of environmental conditions of a specified tract of immovable property, including but not limited to requests for no further action letters. Such rules may provide for a fee for each request by the landowner or a party with an interest in a real estate transaction involving the specified property not to exceed the maximum per hour overtime salary, including associated-related benefits, of a civil service employee of the department per hour or portion thereof required to conduct the review plus reasonable indirect costs calculated as a percentage of the hourly fee. Such percentage shall be determined annually by agreement between the department and the United States Environmental Protection Agency for use on grants and contracts. However, the department shall require a requestor to pay a minimum fee not exceeding one thousand six hundred fifty dollars prior to conducting the review.

(26) Repealed by Acts 2016, No. 378, §3.

E. The department shall succeed to and perform all of the powers and duties of the office of science, technology, and environmental policy relating to the Resource Conservation and Recovery Act of 1976, serving as environmental advisor to the governor, and on other matters relating to the protection and improvement of environmental quality within the state of Louisiana.

F. The basic personnel and necessary scientific, technical, administrative, and operational services, including laboratory facilities as may be necessary to carry out the provisions of this Subtitle, shall be employed or provided by the department; however, the department may, by contract, secure such services as it may deem necessary from any other department, board, or agency of the state government, any educational institution, or the federal government; may arrange for compensation for such services; and may employ and compensate, within appropriations available therefor, such consultants and legal and technical assistance on a full or part-time basis as may be necessary to carry out the provisions of this Subtitle, and prescribe their duties.

G. The assistant secretaries shall have such powers and duties as are assigned to them by the secretary or by law.

Acts 1990, No. 594, §1, eff. July 18, 1990; Acts 1991, No. 21, §1, eff. June 14, 1991; Acts 1991, No. 846, §1, eff. July 23, 1991; Acts 1991, No. 993, §1, eff. July 24, 1991; Acts 1992, No. 984, §9; Acts 1993, No. 622, §1; Acts 1993, No. 767, §1; Acts 1995, No. 806, §1, eff. June 27, 1995; Acts 1995, No. 947, §2, eff. Jan. 1, 1996; Acts 1996, 1st Ex. Sess., No. 36, §1, eff. May 7, 1996; Acts 1997, No. 27, §1; Acts 1997, No. 480, §1, eff. June 30, 1997; Acts 1997, No. 1119, §1; Acts 1997, No. 1345, §1; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 2002, 1st Ex. Sess., No. 134, §1, eff. July 1, 2002 and §2, eff. July 1, 2003; Acts 2003, No. 67, §1, eff. May 28, 2003; Acts 2005, No. 21, §1; Acts 2006, No. 445, §§1, 2, eff. June 15, 2006; Acts 2006, No. 445, §3, eff. July 1, 2007; Acts 2006, No. 778, §1; Acts 2008, No. 580, §2; Acts 2008, No. 920, §3, eff. July 14, 2008; Acts 2010, No. 48, §§1, 2; Acts 2010, No. 49, §1; Acts 2010, No. 296, §1, eff. June 17, 2010; Acts 2016, No. 378, §§2, 3; Acts 2016, No. 451, §1.



RS 30:2011.1 - Toxics release inventory; annual report

§2011.1. Toxics release inventory; annual report

A. The department shall prepare and disseminate an annual toxics release inventory (TRI) report presenting data submitted by manufacturing facilities within the state reporting the releases and transfers during the previous calendar year of chemicals designated by the United States Environmental Protection Agency as toxic.

B. The annual TRI report shall be used by the department in its efforts to improve the quality of the environment and to provide summary information for the education of the public.

C. The annual TRI report shall include summary information as follows: background information on the federal requirements for annual TRI reporting, businesses required to report releases, the types of data which must be reported, explanations of the types of releases, amounts of releases by media, releases by parish, releases by facility for the highest volume manufacturers, and any other data and information reasonably necessary to enhance the public's understanding of the TRI information. The department shall also present such data in tabular and chart formats to facilitate its use and understanding.

D. The department shall not impose any new or additional fees upon the regulated community in order to prepare, publish, and disseminate the annual toxics release inventory report.

Acts 1995, No. 290, §1.



RS 30:2011.2 - Environmental justice

§2011.2. Environmental justice

A. The department shall examine and study the relationship between the emission of air pollutants and the discharge of wastes by facilities located in or near residential areas. The study shall determine the amount of such emissions and discharges in each residential area of the state. The study shall include permitted and unpermitted emissions and discharges. The study shall determine and set out any correlations that may exist between the emissions and discharges and residential areas.

B. The department shall deliver the report to the members of the House Committee on the Environment and to the members of the Senate Committee on Environmental Quality no later than February 1, 1998. The legislative committees are hereby authorized to meet to receive testimony with regard to the report.

C. The department shall not commence the study authorized in this Section until funds have been specifically approved for the study by the legislature. The department shall not divert existing funds or fees from other budgeted programs to fund this study but may provide in-kind services to match any federal grants received.

Acts 1997, No. 995, §1.



RS 30:2012 - Enforcement inspections

§2012. Enforcement inspections

A. The protection of the environment and public health requires timely and meaningful inspections of all facilities subject to the provisions of this Subtitle. Inspections of such facilities are essential to assure compliance with this Subtitle and the regulations issued pursuant thereto. The purpose of such inspections is to determine whether any of the following conditions exist:

(1) Environmental standards have been achieved.

(2) There is an emergency under the provisions of this Subtitle.

(3) There is a present or potential danger to the health or environment.

(4) A violation of the provisions of this Subtitle or rules, regulations, or orders issued pursuant thereto has occurred.

(5) Under the provisions of this Subtitle, there is an abandoned waste site.

B. Every permit shall as a matter of law be conditioned upon the right of the secretary or his representative to make an annual monitoring inspection and, when appropriate, an exigent inspection of the facility operating thereunder.

C.(1) In order to assure effective enforcement of the provisions of this Subtitle and the rules and regulations issued pursuant thereto, the inspections may be made without obtaining a warrant from the courts.

(2) When an inspection is authorized by this Section or by the regulations adopted pursuant hereto, the secretary or his authorized representative shall:

(a) Upon announcing the purpose of the inspection, have a reasonable right of entry to, upon, or through any premises of a permittee or of an industrial user of a publicly owned treatment works in which premises an effluent source is located. Any such right of entry shall be subject to the reasonable safety rules of the affected permittee or industrial user.

(b) At reasonable times, have access to and be entitled to copy at his expense, records required to be maintained under the permit, this Subtitle, or rules adopted pursuant thereto. Such inspections of records generally shall be made during normal working hours when the custodian of such records is available. The secretary shall allow a reasonable time to locate the records.

(c) Have access to and sample any discharges of any pollutants to state waters or to publicly owned treatment works resulting from the activities or operations of the permittee or an industrial user.

(d) Inspect any monitoring equipment, control equipment, and practices or operations regulated or required by law or by permit.

D.(1) Monitoring inspections of facilities operating with a permit issued pursuant to this Subtitle shall be conducted to assure compliance with this Subtitle and the regulations issued pursuant thereto. The secretary shall prepare, implement, and revise, as needed, a compliance monitoring strategy designed to achieve meaningful environmental results. Inspections shall be both intensive, designed to accomplish meaningful environmental results and routine to ensure a compliance presence in the field. The compliance monitoring strategy shall explicitly recognize that a variety of compliance monitoring tools including but not limited to self-certifications, deviation reports, stack testing reports, discharge monitoring reports, semiannual monitoring reports, and on-site inspections are available and should be used to evaluate compliance. The strategy must address inspection frequency and in doing so, the secretary shall consider the following:

(a) Facility compliance history.

(b) Location of facility.

(c) Potential environmental impact.

(d) Operational practices being steady state or seasonal.

(e) Any grant or funding commitments made by the department.

(f) Any other relevant environmental, health, or enforcement factors.

(2) The strategy shall provide for reasonable times during which inspections may be conducted.

E. Whenever there exists an imminent danger to the environment or health, an emergency under this Subtitle, an abandoned hazardous waste site, or a violation of this Subtitle or the rules or regulations issued pursuant thereto, the secretary may cause a special inspection to be made of the facility where such exigent conditions are reasonably believed to exist. While conducting the inspection the inspector shall inform the owner, operator, or any responsible person at the facility of the particular exigent condition believed to exist. The scope of the inspection shall be limited to those matters which are reasonably related to the exigent condition. However, this limitation shall not preclude the prosecution of any other violation discovered in the course of the investigation.

F. The secretary may institute a civil action to compel inspections under this Section and to obtain a permanent or temporary injunction, restraining order, or any other appropriate order. The venue of such an action shall be in East Baton Rouge Parish or in the parish in which the facility is located or has an office. The court shall enter, ex parte or after a hearing, an appropriate order or decree upon a showing that the owner or operator of the facility has acted to or is about to do any of the following:

(1) Interfere with the secretary or his authorized representative in carrying out the provisions of this Subtitle.

(2) Refuse to admit the secretary or his representative to a facility as necessary for the enforcement of the Subtitle.

(3) Refuse to furnish information requested by the secretary or his representative as necessary for the enforcement of this Subtitle.

(4) Refuse access to, or the copying of, such records as the secretary or his representative determines are necessary for the enforcement of this Subtitle or refuse to provide reasonable copies of such records within a reasonable time.

G. Any person who in any way impedes an inspection authorized under this Section shall be liable for the penalties provided in this Subtitle unless a court finds that the inspection was unconstitutional. In any such action involving a refusal to provide copies as provided in Subsection (F)(4) of this Section, the respondent shall have the burden of proving that the request to provide copies of records was unreasonable.

H. The secretary or his representative shall make inspections upon the presentation of identification and shall, to the extent practicable under the circumstances, observe the rules concerning safety, internal security, and fire protection of any facility inspected under this Section.

I. If the secretary or his representative obtains any samples, prior to leaving the premises, he shall give to the owner, operator, or agent in charge a receipt describing the sample obtained and, if requested and if practical, a portion of each sample equal in volume or weight to the portion retained. If any analysis is made of such samples, a copy of the results of such analysis shall be furnished promptly to the owner, operator, or agent in charge.

Acts 1982, No. 655, §1; Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1990, No. 141, §1; Acts 1993, No. 270, §1; Acts 2003, No. 217, §1.



RS 30:2012.1 - Monitoring equipment operation liability

§2012.1. Monitoring equipment operation liability

A. Any person who operates monitoring equipment or allows such equipment to be placed on his property, where such equipment is operated for the purpose of voluntarily providing monitoring data at the request of and on behalf of the department, shall not be liable to any third party for damages of any kind resulting from the data or information obtained from the operation of such monitoring equipment or from the failure to obtain such monitoring data.

B. The department shall not be liable for damages of any kind resulting from the operation of or failure to operate monitoring equipment owned by the department but placed or located on the property of another when the equipment is operated by anyone other than a department employee.

C. Nothing in this Section shall limit the liability of any person required by the department to report any data under any air, water, or waste permit issued to that person.

Acts 1999, No. 1333, §1.



RS 30:2013 - Environmental Control Commission authority; transfer to secretary

§2013. Environmental Control Commission authority; transfer to secretary

All powers and duties granted to the Environmental Control Commission prior to the effective date of this Section are hereby transferred to and shall be vested in the secretary. Where the term "commission" is used in this Subtitle, it shall mean the secretary of the Department of Environmental Quality.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984. Acts 1984, No. 795, §1, eff. July 13, 1984.



RS 30:2014 - Permits, licenses, registrations, variances, and monitoring fees

§2014. Permits, licenses, registrations, variances, and fees

A.(1) All permits, licenses, registrations, variances, and compliance schedules authorized by this Subtitle shall be granted by the secretary. The power to grant or deny permits, licenses, registrations, variances, or compliance schedules may be delegated by the secretary to the appropriate assistant secretary, subject to his continuing oversight. The authority to execute minor permit actions and to issue registrations, certifications, notices of deficiency, and notification of inclusion under a general permit or a regulatory permit may be delegated by the secretary or the appropriate assistant secretary to an authorized representative, notwithstanding the provisions of R.S. 30:2050.26.

(2) However, prior to the grant of any permit, license, registration, variance, or compliance schedule to any facility, the assistant secretary for the office of environmental services shall consider the history of violations and compliance for that facility. In considering the granting or denial of the permit, license, registration, or variance, due consideration shall be given to the violation and compliance history of that facility.

(3) Repealed by Acts 2009, No. 117, §1.

(4) The secretary shall act as the primary public trustee of the environment, and shall consider and follow the will and intent of the Constitution of Louisiana and Louisiana statutory law in making any determination relative to the granting or denying of permits, licenses, registrations, variances, or compliance schedules authorized by this Subtitle.

B. In order to provide for adequate permitting, monitoring, investigation, administration, and other activities required for the maintenance of a healthful and safe environment, an initial fee and an annual monitoring and maintenance fee shall be charged for all permits, licenses, registrations, or variances authorized by this Subtitle. These fees shall be determined, except as otherwise provided in this Subtitle relative to maximum amounts of fees, using a formula developed by rules to be based upon a cost equal to the cost of the annual maintenance, permitting, monitoring, investigation, administration, and other activities required therewith, including any effects the volume of emissions or effluents may have on such activities. Any such formula or fees shall be adopted by the department by rule in accordance with the Administrative Procedure Act, R.S. 49:950 et seq. Funds generated from these fees shall be deposited in the Environmental Trust Fund as provided in R.S. 30:2015.

C. Repealed by Acts 1997, No. 124, §2.

D.(1) The formulas used in determining the fees provided for in Subsection B of this Section shall be designed so as to discourage land disposal of hazardous waste and to encourage alternative and environmentally sound methods of reducing, destroying, recycling, neutralizing, and, to the least extent possible, disposing of hazardous waste. Such formulas shall be submitted to and approved by the legislative oversight committees prior to implementation thereof and shall be consistent with the policy and purposes provided for in the Louisiana Waste Reduction Law.

(2) Unless otherwise provided by law, the department is prohibited from adjusting, modifying, or otherwise changing the formula for any fee authorized under this Section in a manner that would increase the fee paid by any person by more than five percent of the relevant fee paid by such person in the previous fiscal year. However, this Paragraph shall not apply to fees imposed by the department for any underground storage tanks as provided in R.S. 30:2194.

(3) The department is prohibited from creating any new fees under this Subtitle.

(4)(a) In accordance with the provisions of Article VII, Section 2.1 of the Constitution of Louisiana, and notwithstanding any other provision of law, the Department of Environmental Quality may modify any fee that is in effect on June 30, 2002, is authorized by this Title, and is required to be deposited into the Environmental Trust Fund. Such a modification may increase the rate in effect on June 30, 2002, over the two-year fiscal period beginning July 1, 2002, as follows: the department may increase any such fee by a maximum of twenty percent, effective on or after July 1, 2002, and by a maximum of ten percent above the rate in effect on June 30, 2003, effective on or after July 1, 2003. Within ninety days of the promulgation and adoption of any regulation necessary to implement the fees herein, the Department of Environmental Quality shall submit a written report to the Joint Legislative Committee on the Budget for its approval which details the proposed use for the fee increase, efforts to decrease the processing time for permits, efforts to increase the number of inspections conducted at regulated facilities, enforcement activities, and efforts to increase the collection of fines imposed by the Department of Environmental Quality.

(b) Notwithstanding any other provision of law to the contrary, the Department of Environmental Quality may increase the following fees from the amounts in effect on March 14, 2015, is authorized by this Title or any rule or regulation promulgated pursuant thereto, and is required to be deposited into the Environmental Trust Fund as follows:

(i) Ground water fees provided for in Chapter 14 of Part 1 of Title 33 of the Louisiana Administrative Code may be increased by up to ten percent.

(ii) Air fees provided for in Part III of Title 33 of the Louisiana Administrative Code may be increased by up to ten percent. A minimum application fee of five hundred dollars and a minimum annual maintenance fee of two-hundred fifty dollars may be established. The maximum annual maintenance fee for natural gas compressors provided in LAC 33:III.223, Table 1, Categories 1430 through 1490 shall not exceed forty-one thousand six hundred twelve dollars for any one gas transmission permit. In addition, the secretary is hereby authorized to establish a fee schedule for the following:

(aa) An application fee for a new, modification, or renewal of an acid rain permit not to exceed five hundred dollars.

(bb) An application fee for the renewal with no modification of an operating permit not to exceed the minimum minor permit modification fee.

(cc) An annual fee charged for sources permitted pursuant to 40 CFR Part 70 and required to obtain a permit pursuant to Title V of the federal Clean Air Act not to exceed twenty percent of the total annual maintenance fees.

(iii) Hazardous waste fees provided in Part V of Title 33 of the Louisiana Administrative Code may be increased by up to twenty-five percent. In addition, the secretary is hereby authorized to establish a fee schedule for the following:

(aa) An annual maintenance fee for hazardous waste treatment, storage, and disposal facilities that are in post-closure not to exceed four thousand one hundred twenty-five dollars.

(bb) An application fee for hazardous waste transfer facilities not to exceed one thousand nine hundred dollars.

(cc) An application fee for used oil transfer facilities not to exceed one thousand three hundred dollars.

(dd) An application fee for an extension of the accumulation time by hazardous waste generators not to exceed five hundred dollars.

(iv)(aa) Solid waste fees provided in Part VII of Title 33 of the Louisiana Administrative Code may be increased by up to twenty-five percent.

(bb) Tonnage fees for non-industrial wastes provided for in LAC 33:VII.1505(B)(2)(b) may be applied for amounts exceeding twenty-five thousand tons.

(v) Water quality fees in Part IX of Title 33 of the Louisiana Administrative Code may be increased by up to ten percent. In addition the secretary is hereby authorized to establish a fee schedule for the following:

(aa) A general permit for oil and gas wells in the coastal and territorial seas provided for in LAC 33:IX.1309(N) charged annually based upon each application for coverage under the general permit not to exceed one thousand seven hundred fifty dollars.

(bb) A general permit for sewage sludge authorizations charged annually not to exceed six hundred dollars.

(cc) An annual fee for sewage sludge individual permits not to exceed two thousand dollars.

(vi)(aa) Underground storage tank fees provided for in Part XI of Title 33 of the Louisiana Administrative Code may be increased by up to ten percent.

(bb) The secretary is hereby authorized to establish a fee schedule for the amendment of registrations not to exceed sixty dollars.

(vii)(aa) Radiation protection fees in Part XV of Title 33 of the Louisiana Administrative Code may be increased by up to ten percent.

(bb) The secretary is hereby authorized to establish a fee schedule for a license renewal application fee not to exceed the new application fee.

(viii) Any increase authorized by this Subparagraph by a certain percentage shall be rounded up to the nearest dollar.

(c) Within ninety days of the promulgation and adoption of any regulation necessary to implement the fees authorized by Subparagraph (b) of this Paragraph, the department shall submit a written report to the Joint Legislative Committee on the Budget for its approval which details the proposed use for the fee increase, efforts to decrease the processing time for permits, efforts to increase the number of inspections conducted at regulated facilities, enforcement activities, and efforts to increase the collection of fines imposed by the department.

(5) Except as provided in R.S. 30:2155.1, the department shall collect from each facility permitted as a construction or demolition debris landfill, as part of the annual monitoring and maintenance fee, a fee not exceeding twenty-five cents per ton of construction or demolition debris deposited in the facility. The fee provided for in this Paragraph shall apply only to construction or demolition debris which is subject to a fee imposed by the facility. The secretary is authorized to promulgate rules and regulations to implement this Paragraph.

(6) The department may require a fee to process any request for a declaratory ruling not to exceed the maximum per-hour overtime salary, including associated-related benefits, of a civil service employee of the department per hour or portion thereof required to conduct the review plus reasonable indirect costs calculated as a percentage of the hourly fee. Such percentage shall be determined annually by agreement between the department and the United States Environmental Protection Agency for use on grants and contracts. However, the department may require a requestor to pay a minimum fee of one thousand five hundred dollars.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980. Amended by Acts 1982, No. 671, §1; Acts 1982, No. 805, §1; Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1983, No. 538, §1; Acts 1984, No. 795, §1, eff. July 13, 1984; Acts 1984, No. 803, §1; Acts 1986, No. 385, §1, eff. July 2, 1986; Acts 1986, No. 905, §1, eff. July 10, 1986; Acts 1986, No. 943, §2, eff. July 11, 1986; Acts 1987, No. 657, §1; Acts 1987, No. 748, §1; Acts 1988, No. 465, §1; Acts 1989, No. 392, §1, eff. June 30, 1989; Acts 1995, No. 191, §1, eff. June 9, 1995; Acts 1997, No. 124, §§1, 2; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 2001, No. 596, §1; Acts 2002, 1st Ex. Sess., No. 134, §1, eff. July 1, 2002; Acts 2006, No. 718, §1, eff. July 1, 2006; Acts 2009, No. 117, §1; Acts 2010, No. 49, §1; Acts 2016, No. 451, §1.



RS 30:2014.1 - Permit review; prohibition

§2014.1. Permit review; prohibition

A. No permit issued under the authority of this Subtitle, including the Louisiana Pollutant Discharge Elimination System, shall be reviewed for approval by any board, body, or person who receives or has received, during the previous two years, a significant portion of income directly or indirectly from the applicant. If any person receives or has received significant income from the applicant he shall recuse himself from the permit approval process for that permit.

B. As used in this Section, the following terms shall have the following meanings:

(1) "Applicant" does not include any department or agency of state government.

(2) "Board" or "body" includes any individual, including the secretary, who has or shares authority to approve all or portions of permits either in the first instance, as modified or reissued, or on appeal.

(3) "Income" includes retirement benefits, consulting fees, and stock dividends.

(4) "Significant portion of income" means ten percent or more of gross personal income for a calendar year, except that it means fifty percent or more of gross personal income for a calendar year if the recipient is over sixty years of age and is receiving that portion under retirement, pension, or similar arrangement.

(5) "Permit holders" does not include any department or agency of state government.

C. Income is not received directly or indirectly from applicants for a permit when it is derived from mutual fund payments or from other diversified investments for which the recipient does not know the identity of the primary source of income.

D. Any employee within the department who was convicted of a felony prior to his employment and did not disclose that conviction in his application for employment at the department is prohibited from being involved in the review or issuing of any permit, license, registration, variance, or compliance schedule authorized by this Subtitle.

E. In addition to all other terms and conditions specified in this Section, the following shall apply to all Louisiana Pollutant Discharge Elimination System (LPDES) permit applications received by the department for review:

(1) Persons who approve all or any portion of LPDES permit applications shall not have received, during the two years previous to such review, a significant portion of income, directly or indirectly, from any federal National Pollutant Discharge Elimination System (NPDES) or state LPDES permit holder or applicant.

(2) The recusal provided for in Subsection A of this Section is not permitted for LPDES permit applications. The approval of any portion of an LPDES permit application is prohibited by any person described in Paragraph (1) of this Subsection.

Acts 1993, No. 451, §1; Acts 1995, No. 602, §1.



RS 30:2014.2 - Permits; qualifications

§2014.2. Permits; qualifications

A. The secretary shall, by July 1, 1998, adopt rules which set out the qualifications and requirements for a person to be granted a permit or to acquire an ownership interest in a permit. The rules shall require a person seeking such permit or ownership interest to include a list of the states where the applicant has federal or state environmental permits identical to or of a similar nature to the permit for which application is being made.

B. The term "person" shall mean an individual, partnership, corporation, or other entity who owns a controlling interest in a company or who participates in the environmental management of the facility for an entity applying for a permit or an ownership interest in a permit.

Acts 1997, No. 1087, §1.



RS 30:2014.3 - Review of secretary's public trustee decisions

§2014.3. Review of secretary's public trustee decisions

A. This Section shall apply to the department and all permit applicants and shall apply only with respect to the public trustee issues, as provided in Article IX, Section 1 of the Constitution of Louisiana and by the Supreme Court of Louisiana in the case of Save Ourselves, Inc. v. Louisiana Environmental Control Commission, 452 So2d 1152 (La. 1984). Subsequent case law and laws interpreting said decisions and the rules and regulations adopted by the department in accordance with those decisions may be used to implement the public trustee issues, to be addressed by the secretary when making decisions with respect to permits, licenses, registrations, variances, or compliance schedules authorized by this Subtitle.

B. The applicant and any person who may become a party to an administrative or judicial proceeding to review the secretary's decision on an application must raise all reasonably ascertainable issues and submit all reasonably available evidence supporting his position on the permit application prior to the issuance of the final decision by the department so that the evidence may be made a part of the administrative record for the application.

C. No evidence shall be admissible by any party to an administrative or judicial proceeding to review the secretary's decision on the application that was not submitted to the department prior to issuance of a final decision or made a part of the administrative record for the application, unless good cause is shown for the failure to submit it. No issues shall be raised by any party that were not submitted to the department prior to issuance of a final decision or made a part of the administrative record for the application unless good cause is shown for the failure to submit them. Good cause includes the case where the party seeking to raise new issues or introduce new evidence shows that it could not reasonably have ascertained the issues or made the evidence available within the time established for public comment by the department, or that it could not have reasonably anticipated the relevance or materiality of the evidence or issues sought to be introduced.

Acts 1997, No. 1111, §1, eff. July 14, 1997.



RS 30:2014.4 - Transfer of permits; disclosure

§2014.4. Transfer of permits; disclosure

When a permit or license issued or under review by the Department of Environmental Quality for a commercial hazardous waste disposal facility is to be transferred to another person, the permittee, licensee, or holder of such permit or license shall disclose the identity of the person to whom the permit or license is to be transferred to the department so that the department can obtain the information required in R.S. 30:2014.2. The department shall then provide notice of the intended transfer of ownership of a permit or license for such facility to each member of the legislature in whose district the facility is located, in accordance with R.S. 30:2181.

Acts 2001, No. 596, §2.



RS 30:2014.5 - Expedited permitting program

§2014.5. Expedited permitting program

The secretary is authorized to develop and implement a program to expedite the processing of permits, modifications, licenses, registrations, or variances for environmental permit applicants who may request such services and the secretary shall adopt rules in accordance with the Administrative Procedure Act which shall include a notice that indicates such permit is an expedited permit.

Acts 2006, No. 586, §1.



RS 30:2014.6 - Null and void as of Jan. 1, 2009. See Acts 2006, No. 779, §3.

§2014.6. Null and void as of Jan. 1, 2009. See Acts 2006, No. 779, §3.



RS 30:2015 - Environmental Trust Fund

§2015. Environmental Trust Fund

A. In order to fulfill the constitutional mandate of Article IX of the Louisiana Constitution to protect, conserve and replenish the natural resources of the state, the legislature hereby declares that sufficient funds shall be available to the Department of Environmental Quality to fulfill that mandate. It is the intent of this Section to insure that all funds generated by the department are used to fulfill and carry out its powers, duties, and functions as provided by law.

B. There is hereby established a fund in the state treasury to be known as the "Environmental Trust Fund", hereafter referred to as the "trust fund", into which the state treasurer shall each fiscal year deposit the revenues received from those sources provided for by Subsection C of this Section and other sources as provided for by law after those revenues have been deposited in the Bond Security and Redemption Fund. Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state that become due and payable within each fiscal year, the treasurer, prior to placing such funds in the state general fund, shall pay into the trust fund an amount equal to the revenue generated from collection from those sources provided for by Subsection C of this Section and other sources as provided for by law. No expenditures shall be made from the trust fund unless first appropriated by the legislature. The monies in the trust fund shall be invested by the state treasurer in the same manner as monies in the state general fund. All interest earned on money from the fund and invested by the state treasurer shall be credited to the Environmental Trust Fund.

C. The Environmental Trust Fund shall consist of all revenues generated from the following sources:

(1) All fees assessed pursuant to the authority granted in R.S. 30:2014, R.S. 39:55.2, and any other provision of law authorizing the department to assess a fee. Such fees shall be used only for the purpose for which they were assessed.

(2) All sums in excess of that required to fully fund the Hazardous Waste Site Cleanup Fund recovered through judgments, settlements, or assessments of civil or criminal penalties, or under this Subtitle or any other applicable law for any violation of this Subtitle.

(3) Any donations, grants, and sums appropriated or allocated to the trust fund by the legislature.

(4) Reimbursements for funds expended by the department for any response activities conducted due to any pollution discharge or disposal, environmental emergency, or remedial action.

(5) Any grants or allocations made to the state of Louisiana from the United States government for any purpose provided by the grant or allocation.

(6) Reimbursement or a judgment awarding damages for restoration or damages to the state's natural resources.

(7) Any costs assessed as part of any administrative hearing or enforcement action or reimbursement of costs associated with the granting of any permit, license, variance, or registration.

D. The monies in the Environmental Trust Fund shall be used for the following purposes:

(1) To defray the cost to the state of permitting, monitoring, investigating, maintaining, and administering the programs provided for under the Louisiana Environmental Quality Act. All monies in the fund in excess of that amount necessary to administer such programs shall remain in the fund, to be invested by the treasurer, until such time as either state or federal funds become unavailable for these purposes. These excess funds shall be retained for the purpose of supplanting lost and reduced state environmental funding, or federal environmental funding presently granted to the state.

(2) To defray the costs of emergency response activities or to pollution discharges, the containment, control, and abatement of pollution sources and pollutants, to provide money or services as the state share of matching funds for federal grants, the costs of securing and quarantining pollution sources, including the acquisition of rights of way, and easements or title to pollution sources.

(3) To defray the cost of investigation, testing, containment, control, and cleanup of hazardous waste or solid waste sites, to provide money or services as the state share of matching funds for federal grants, and to defray the cost of securing and quarantining hazardous waste sites, including the acquisition of rights of use, servitudes, or title when necessary.

(4) To implement the Environmental Emergency Response Training Program established by R.S. 30:2035.

(5) For the identification and determination of hazardous wastes which are inappropriate for certain methods of land disposal as required in R.S. 30:2193.

(6) To insure adequate scientific, technical, and legal support of litigation seeking recovery of costs of response activities, penalties sought under this Subtitle, or environmental damages.

(7) To make grants to colleges and universities within Louisiana for the purpose of theoretical and practical research and development of alternative and environmentally sound methods and technologies for reducing, destroying, recycling, neutralizing, and, to the least extent possible, disposing of hazardous waste. Research and development of alternative methods and technologies for the purpose of waste reduction shall receive priority consideration from the secretary in the granting of any monies authorized by this Subsection.

(8) To make reimbursements to local political subdivisions or volunteer fire departments which incurred expenses in performing services approved by the secretary in response to a declared emergency.

E. In any cases where monies from the trust fund are expended, the attorney general shall institute a civil action to recover from the responsible persons all such monies expended from the trust fund. If the secretary requests that the attorney general institute a civil action to recover monies expended from the trust fund and the attorney general declines to institute such action or does not respond within sixty days of such request and agree to institute a civil action, an attorney from the department may, with the concurrence of the attorney general, institute a civil action to recover monies expended from the trust fund. Any monies so recovered shall be paid into the trust fund.

F. Upon a declaration of emergency, the secretary may enter into contracts providing for environmental emergency responses after informal negotiations without any other requirement of law; however, such contracts shall be subject to the prior written approval of the commissioner of the division of administration.

Acts 1989, No. 392, §1, eff. June 30, 1989; Acts 1995, No. 1160, §1; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 1999, No. 348, §1, eff. June 16, 1999.



RS 30:2015.1 - Purpose; remediation of usable ground water

§2015.1. Purpose; remediation of usable ground water

A. The legislature hereby finds and declares that Article IX, Section 1 of the Constitution of Louisiana mandates that the natural resources of the state, including water, are to be protected, conserved, and replenished insofar as possible and consistent with the health, safety, and welfare of the people and further mandates that the legislature enact laws to implement this policy.

B. Notwithstanding any law to the contrary, upon the filing of any litigation, action, or pleading by any plaintiff in the principal demand, or his otherwise making a judicial demand which includes a claim to recover damages for the evaluation and remediation of any contamination or pollution that is alleged to impact or threaten usable ground water, such plaintiff filing same shall provide written notice by certified mail, return receipt requested, which notice shall contain a certified copy of the petition in such litigation, to the state of Louisiana through the Department of Environmental Quality. To the extent that any such litigation or action seeks to recover for the evaluation and remediation of any contamination or pollution that is alleged to impact or threaten usable ground water, the Department of Environmental Quality, in accordance with its respective areas of constitutional and statutory authority and regulations adopted pursuant thereto, shall have the right to intervene in such litigation or action in accordance with the Louisiana Code of Civil Procedure. The department shall not have the right to independently assert a plea for damages to usable ground water beyond that stated by the plaintiff in the principal demand. However, nothing in this Section shall diminish the authority of the department from independently bringing any civil or administrative enforcement action. No judgment or order shall be rendered granting any relief in such litigation, nor shall the litigation be dismissed, without proof of notification to the state of Louisiana as set forth in this Subsection.

C.(1) If, prior to judgment on the merits, a party admits responsibility or the court makes a determination that contamination of usable ground water exists which poses a threat to the public health, and that evaluation or remediation is required to protect usable ground water and determines the responsible party, the court shall either order the responsible party or a court-appointed expert to develop a plan for evaluation or remediation of the contamination. The court shall also consider any plan submitted by the plaintiff. The court shall order the Department of Environmental Quality to respond to any plan submitted within sixty days from the date of submission.

(2) Within sixty days of the submission of a plan as provided in Paragraph(C)(1) of this Section, any other party may file written objections to or request modification of the plan or submit an alternative plan. If proposed modifications to the plan or an alternative plan is filed by any other party, the court shall order the Department of Environmental Quality to respond within sixty days from the date of submission.

(3) After hearing, the court shall adopt or structure a plan which the court determines to be the most feasible plan to evaluate and remediate the contamination and protect the usable ground water consistent with the health, safety, and welfare of the people. Upon adoption of the plan, the court shall order the responsible party to fund implementation of the plan and shall order the estimated cost of implementation deposited in the registry of the court.

(4) No plan shall be adopted by the court without the court having provided the Department of Environmental Quality an opportunity to provide input into the formulation of the plan and without the court having given consideration to any input provided by the department.

D. After a trial on the merits, if the court makes a determination that contamination exists which poses a threat to public health as to which evaluation or remediation is required to protect usable ground water and determines the party responsible, the court shall render judgment adopting the plan which the court determines is the most feasible plan to evaluate or remediate the contamination and protect the usable ground water consistent with the health, safety, and welfare of the people. To the extent the judgment requires the evaluation or remediation to protect usable ground water, the court shall order the responsible party to deposit the estimated cost to implement the plan in the registry of the court. The court shall order the Department of Environmental Quality to respond to any plan submitted within sixty days from the date of submission. No plan shall be adopted by the court without the court having provided the Department of Environmental Quality an opportunity to provide input into the formulation of the plan and without the court having given consideration to any input provided by the department.

E.(1) Whether or not the Department of Environmental Quality becomes a party, and except as provided in Subsection I of this Section, all damages or payments in any civil action, including interest thereon, awarded for the evaluation and remediation of contamination or pollution that impacts or threatens to impact usable ground water shall be paid exclusively into the registry of the court as provided in this Section.

(2) The district court may allow any funds to be paid into the registry of the court to be paid in increments as necessary to fund the evaluation and remediation. In any instance in which the court allows the funds to be paid in increments, whether or not an appeal is taken, the court shall require the posting of a bond for the implementation of the plan of remediation in such amount as provided by and in accordance with the procedures set forth for the posting of suspensive appeal bonds.

(3) The court shall issue such orders as may be necessary to ensure that any such amount is actually expended for the evaluation and remediation of the contamination of the usable ground water for which the award or payment is made.

(4) In all such cases, the district court shall retain jurisdiction over the funds deposited and the party cast in judgment until such time as the evaluation and remediation is completed. The court shall, on the motion of any party or on its own motion, order the party cast in judgment to deposit additional funds into the registry of the court, if the court finds the amount of the initial deposit insufficient to complete the the evaluation or remediation and, upon completion of the evaluation and remediation, shall order any funds remaining in the registry of the court to be returned to the depositor.

F.(1) In any civil action in which a party is adjudicated responsible for damages or payments for the evaluation and remediation of contamination or pollution that impacts or threatens to impact usable ground water, the party or parties providing evidence, in whole or in part, upon which the judgment is based shall be entitled to recover from the party cast in judgment, in addition to any other amounts to which they may be entitled, all costs, including expert witness fees and reasonable attorney fees attributable to producing that portion of evidence that directly relates to the claims of contamination or pollution that impacts or threatens to impact usable ground water.

(2) In any civil action in which the Department of Environmental Quality or its employees are parties or witnesses, provide evidence, or otherwise contribute to the determination of responsibility or evaluation or remediation, such agency shall be entitled to recover from the party cast in judgment all costs, including evaluation and review costs, expert witness fees, and reasonable attorney fees.

G. Any judgment adopting a plan of evaluation or remediation of usable ground water pursuant to this Section and ordering the responsible party to deposit funds for the implementation thereof into the registry of the court pursuant to this Section shall be considered a final judgment pursuant to the Code of Civil Procedure for purposes of appeal. The review or appeal of any judgment which consists in whole or in part of an order adopting a plan of evaluation or remediation of usable ground water shall be heard with preference and on an expedited basis.

H. The provisions of this Section are intended to ensure evaluation and remediation of usable ground water. When the court does not find contamination or pollution or a threat of contamination or pollution to usable ground water, the court may dismiss the Department of Environmental Quality from the litigation.

I. This Section shall not preclude an owner of land from an award for personal injury or damage suffered as a result of contamination that impacts or threatens usable ground water. This Section shall not preclude an owner of land from an award for damages to or for remediation of any other part of the surface or subsurface of his property and any award granted in connection therewith shall not be paid into the registry of the court, but shall be made directly to the owner of the land. This Section shall not preclude a judgment ordering damages for or implementation of additional remediation in excess of the requirements of the Department of Environmental Quality as may be required in accordance with the terms of an expressed or implied contractual provision. This Section shall not be interpreted to create any cause of action.

J. For the purposes of this Section, the following terms shall have the following meanings:

(1) "Usable ground water" shall mean any ground water defined as Groundwater Classification I or Groundwater Classification II under the terms of the Risk Evaluation Corrective Action Program (RECAP) regulations promulgated by the Louisiana Department of Environmental Quality and in effect on January 1, 2003.

(2) "Evaluation and remediation" shall include but not be limited to investigation, testing, monitoring, containment, prevention, or abatement.

K. The Department of Environmental Quality shall establish rules and procedures for the receipt, evaluation, and approval or modification of plans for evaluation or remediation. The rules established by the agency shall be based upon risk-based standards sufficient to protect human health and the environment.

L. This Section shall not apply to oilfield sites or exploration and production (E&P) sites regulated by the Department of Natural Resources, office of conservation. "Oilfield site"or "exploration and production (E&P) site" means any oilfield site or exploration and production site as defined in R.S. 30:29(I)(4).

Acts 2003, No. 1166, §1, eff. July 2, 2003; Acts 2006, No. 312, §1, eff. June 8, 2006.

NOTE: See Acts 2003, No. 1166, §2, relative to retroactivity.



RS 30:2016 - Public hearing; fact-finding; investigation; inquiry; rulemaking

§2016. Public hearing; fact-finding; investigation; inquiry; rulemaking

A. A public hearing for the purpose of fact-finding or establishing policy may be held at the discretion of the secretary. The hearing may be in the nature of an inquiry or an investigation, or for receiving public comments on a proposed rule, or a policy matter, or for other purposes.

B. A hearing which is an investigation or an inquiry shall be held in the parish in which the activity that gives rise to the hearing has occurred, is occurring, or may occur. Otherwise, a hearing may be held in any locality.

C. The secretary may issue subpoenas in accordance with R.S. 30:2025(I) requiring the attendance of witnesses and the production of such documents as are relevant to the objectives of the hearing.

D. Members of the public may present their oral statements, views, recommendations, opinions, and information at a hearing under this Section. They may file written statements and other documents such as charts, data, tabulations, and recommendations with the person conducting the hearing during the public hearing or after the hearing until the record of the hearing is closed.

E. The proceedings of the hearing shall be recorded and the verbatim transcript recording shall be filed in the record of the hearing. All written statements and other documents such as charts, data, tabulations, and recommendations filed with the person conducting the hearing shall be entered into the record of the hearing.

F. The person conducting the hearing shall prepare a report of the hearing and shall file the report in the record of the hearing.

Acts 1995, No. 947, §2, eff. Jan. 1, 1996.



RS 30:2017 - Public hearings; presiding officer; authority

§2017. Public hearings; presiding officer; authority

A. Subject to other provisions of this Section, the presiding officer at a public hearing shall have the authority to regulate the course of the proceeding, including the authority to begin and terminate the proceeding, to continue the hearing to another time or location, and to limit testimony which would be excessively cumulative or not related to the purpose of the hearing; however nothing herein shall be construed to prevent the right of any citizen to speak at a public hearing within the time limit set forth by the presiding officer.

B.(1) Regarding public hearings on permits for facilities, the presiding officer shall give preference for speaking up to one hour after the initial thirty-minute presentation of each hearing: first to those citizens who live within a two-mile radius of the location of the facility; second to those citizens who work within a two-mile radius of the location of the facility; and third to those citizens who live within the parish of the location of the facility. Thereafter, each hour of the hearing shall alternate between those who are in support of the proposed permit and those who are opposed to the proposed permit.

(2) Prior to the first hour of the hearing provided for in Paragraph (1) of this Subsection, the presiding officer shall provide for an introductory presentation of up to thirty minutes by the applicant to discuss and explain the proposed permit.

(3) Notwithstanding the provisions of this Subsection, the presiding officer at a public hearing may give preference to a public official to speak at any time during the public hearing. However, any time limit set by the presiding officer for citizen testimony shall apply to public officials.

Acts 1993, No. 557, §1; Acts 1997, No. 805, §1; Acts 2004, No. 72, §1.



RS 30:2018 - Environmental assessment hearings

§2018. Environmental assessment hearings

A. The applicant for a new permit or a major modification of an existing permit as defined in rules and regulations that would authorize the treatment, storage, or disposal of hazardous wastes, the disposal of solid wastes, or the discharge of water pollutants or air emissions in sufficient quantity or concentration to constitute a major source under the rules of the department shall submit an environmental assessment statement as a part of the permit application.

B. The environmental assessment statement provided for in this Section shall be used to satisfy the public trustee requirements of Article IX, Section 1 of the Constitution of Louisiana and shall address the following issues regarding the proposed permit activity:

(1) The potential and real adverse environmental effects of the proposed permit activities.

(2) A cost-benefit analysis of the environmental impact costs of the proposed activity balanced against the social and economic benefits of the activity which demonstrates that the latter outweighs the former.

(3) The alternatives to the proposed activity which would offer more protection to the environment without unduly curtailing non-environmental benefits.

C. The department may, and if requested, shall, conduct a public hearing on the environmental assessment statement in the parish where the facility is located. Any public hearing on the environmental assessment statement, whether requested or at the discretion of the department, may be combined with a public hearing on the proposed permit. If the facility is located in more than one parish, the department may conduct a single hearing to serve all the affected parishes in the vicinity of a centrally located facility. Simultaneously with the submission of the statement to the department, the applicant shall also submit copies of the statement to the local governmental authority and designated public library where the facility is located, at no cost to the local governmental authority or the designated public library.

D. If public hearings are conducted pursuant to this Section, they shall be controlled by R.S. 30:2017.

E. The following are not subject to this Section:

(1) An application for a minor modification, minor variance, or exemption from or administrative amendment to a permit, license, registration, variance, or compliance schedule authorized by this Subtitle.

(2) An application for a minor source of air emissions, hazardous wastes, or solid wastes, or for a facility or activity which is not a major facility for water discharges.

(3) An application for authority to commence construction, a groundwater certification, or any decision regarding remedial action, remediation, response, corrective action, or cleanup of soil, groundwater, or surface water related to the facility or such immovable property.

(4) An application for renewal or extension of existing permits, licenses, registrations, exemptions, variances, or compliance schedules, unless said renewal or extension encompasses changes that need to be addressed as major applications.

(5) Any rulemaking by the department.

F. The provisions of this Section shall not apply to permits applied for prior to September 15, 1997.

G. The department shall rely on its applicable rules and regulations to determine whether a source, facility, or modification is considered as major or minor for the purposes of this Section.

H. Nothing in this Section shall relieve permit applicants or the department from the public trustee requirements set forth in Article IX, Section 1 of the Constitution of Louisiana and by the Supreme Court of Louisiana in Save Ourselves v. Louisiana Environmental Control Commission, 452 So.2d 1152 (La. 1984). Subsequent case law and laws interpreting said decisions and the rules and regulations adopted by the department in accordance with those decisions may be used to implement these requirements.

Acts 1997, No. 1006, §1; Acts 2004, No. 72, §1.



RS 30:2019 - Promulgation of rules and regulations

§2019. Promulgation of rules and regulations

A. The procedure for the adoption, amendment, or repeal of any rule or regulation shall be in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

B. A rule or regulation or any amendment thereof may differ in its terms and provisions as between particular conditions, sources, and areas of the state.

C. Except for R.S. 49:953(B)(1), promulgation of rules or regulations requiring a permit, license, or compliance schedule of a previously unregulated industry or practice shall not be initiated prior to a public hearing being held. Such hearing shall be held in accordance with the Administrative Procedure Act.

D.(1)(a) Notwithstanding any other provision of this Subtitle to the contrary, this Subsection shall be complied with prior to or concurrent with the proposal of any rule.

(b) The secretary or his designee shall make a written determination, based on sound scientific information, that the environmental and public health benefits to be derived from the proposed rule outweigh the social and economic costs reasonably expected to result from the proposed rule. This written determination shall be submitted to the legislative fiscal office for its review. The written determination shall be submitted at the same time to the Joint Legislative Committee on the Budget for its approval. The written determination, at a minimum, shall include an assessment of the environmental and public health benefits to be derived from the proposed rule; the estimated economic cost to all persons directly affected by the proposed rule; and an explanation of the data, assumptions, and methods used in making the determination. These factors shall be identified to the maximum extent practical and, where feasible, quantified. A statement that the environmental and public health benefits to be derived from the proposed rule outweigh the social and economic costs reasonably expected to result from the proposed rule, which has been submitted for review to the legislative fiscal office, shall be included in any notice required under R.S. 49:953(A).

(2) Subparagraph (1)(b) of this Subsection shall not apply to any rule that meets any of the following criteria:

(a) Is required for compliance with a federal law or regulation.

(b) Is identical to a federal law or regulation applicable in Louisiana.

(c) Will cost the state and affected persons less than one million dollars, in the aggregate, to implement.

(d) Is an emergency rule under R.S. 49:953(B).

(3) For purposes of this Subsection, the term "identical" shall mean that the proposed rule has the same content and meaning as the corresponding federal law or regulation.

(4) Prior to proposal of any rule which meets an exception allowed in Paragraph (2) of this Subsection, the secretary or his designee shall certify for the public record that the proposed rule complies with any of the exceptions provided for in Paragraph (2) of this Subsection.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1987, No. 546, §1, eff. July 9, 1987; Acts 1991, No. 190, §1; Acts 1995, No. 600, §1, eff. June 18, 1995; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 2005, No. 21, §1.



RS 30:2019.1 - Promulgation of rules and regulations affecting agriculture

§2019.1. Promulgation of rules and regulations affecting agriculture

A. No rule, regulation, or permit fee shall be adopted, amended, or repealed which affects the agriculture industry, including both production and processing and their various operations and industries, prior to compliance with this Section.

B. The governor shall designate a person from the office of the governor to act as a liaison between the department and the agriculture industry, including both production and processing and their various operations and industries.

C.(1) The department shall inform the chancellor of the Louisiana State University Agricultural Center and the commissioner of agriculture and forestry of proposed rules, regulations, or permit fees and the reasons for such.

(2) The chancellor shall designate appropriate research, extension, or other personnel under his authority who shall provide documentation to the department and the governor's appointed liaison with respect to:

(a) The environmental effects of agricultural practices.

(b) The economic impact of the proposed rules, regulations, or fees.

(c) The acceptable and unacceptable risk levels associated with traditional and proposed agricultural practices.

(d) The alternative methods of achieving environmental goals.

(e) The probable effectiveness of any proposed rules, regulations, or fees.

(f) Any other information that should be considered.

D. The positions of the Department of Environmental Quality and the agriculture community, as supported by the chancellor and the commissioner of agriculture and forestry, shall be communicated to the governor through his designated liaison for his participation in implementing or limiting the implementation of any such rule, regulation, or practice change.

E. Unless an emergency is initially declared by the governor and action is taken as provided for in R.S. 49:953(B)(1), no rule, regulation, or permit fee may be adopted, amended, or repealed which affects the agriculture industry unless statements from the secretary of the department, the chancellor, and the commissioner of agriculture and forestry accompany the rule, regulation, or permit fee which outline their individual opinions on the issues of whether the rule, regulation, or permit fee is justified, practical, and worthy of implementation, and public hearings have been held in accordance with the Administrative Procedure Act. Such statements from the secretary of the department, the chancellor, and the commissioner of agriculture and forestry shall be provided to the appropriate legislative oversight committee by the respective official. The failure of an official to provide a statement shall constitute support for the rule, regulation, or permit fee.

Acts 1991, No. 860, §1, eff. July 23, 1991; Acts 1993, No. 173, §1.



RS 30:2020 - Implementation plans, rules, regulations, and orders unaffected

§2020. Implementation plans, rules, regulations, and orders unaffected

All implementation plans, rules, regulations, and orders in effect at the time of the enactment of this Subtitle and those implementation plans presently approved by the state and pending approval before the Environmental Protection Agency shall continue to be in effect unless amended or repealed.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984.



RS 30:2021 - Interstate compacts on environmental control; environmental impact statements

§2021. Interstate compacts on environmental control; environmental impact statements

A. The department shall represent the state of Louisiana in compacts on environmental control as is provided by this Subtitle and shall administer any such compacts.

B. Notwithstanding any state law to the contrary, the department shall serve as a clearinghouse for all statements of environmental impact to be prepared or reviewed by state agencies other than the Department of Transportation and Development in accordance with PL 91-190, The National Environmental Policy Act. The Department of Wildlife and Fisheries shall have the responsibility to review and comment on any environmental impact statements relative to fish and wildlife resources or their habitat and to review and comment on the discharge of the dredge and fill material into the waters of the state. The Louisiana Department of Health shall have the responsibility to review and comment on any environmental impact statements relative to public health.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980. Acts 1983, No. 97, §1, eff. Feb. 1, 1984.



RS 30:2022 - Permit applications and variance requests; notification

§2022. Permit applications and variance requests; notification

A.(1) Any person seeking a permit, license, registration, variance, or LPDES variance shall file a written application for such with the secretary. Excluding applications relative to medical and dental devices, the secretary shall promptly send a notice of the subject matter of each application to the governing authority of the parish affected by the application and any public interest group or individual within the affected parish who has requested notice in writing and provided a mailing address. The notice of a permit, license, or registration application shall be provided within thirty days after receipt of the application. The parish governing authority shall promptly notify each municipality within said parish affected by the application.

(2) The secretary shall promptly consider such application and take such action thereon as he deems appropriate in accordance with law. However, the failure by the secretary or the parish governing authority to give the notice required by this Section shall not affect the validity of the action taken on the application.

(3) For the purposes of this Subsection, "any public interest group within the affected parish" shall mean any association having not less than twenty-five members who reside in the parish in which the relevant facility is or will be located.

B. No later than April 20, 1991, the secretary shall promulgate rules and regulations establishing procedures for the processing and review of permit applications for new facilities and applications for substantial permit modifications, including but not limited to administrative completeness reviews, checklists of required information, and maximum processing times, and which shall specify:

(1) Procedures for administrative completeness review to determine whether an application contains the information required to substantively review the application. The administrative completeness review procedure shall not extend beyond sixty days from the date the application is submitted, except where additional time is required to correct information or deficiencies in the application.

(2) The final decision shall not extend beyond three hundred days from the date the application is submitted, except where additional time is required for the applicant to revise or supplement technical information or deficiencies in the application, or for adjudicatory or judicial proceedings under R.S. 30:2024, or for required review by the United States Environmental Protection Agency, or for consideration of comments received at a public hearing in the case of an extraordinary public response, however in no case shall the extension for consideration of comments exceed forty-five days.

(3) Applications undergoing technical review shall not be subject to rule changes which occur during the technical review unless such changes are made in accordance with R.S. 49:953(B)(1) or are required by federal law or regulation to be incorporated prior to permit issuance. However, such a rule change made prior to the issuance of the permit may constitute grounds for a modification of the final permit.

(4) The deadlines established by this Section may be extended upon mutual agreement of the secretary and the applicant.

C.(1)(a) Notwithstanding any other law to the contrary, the secretary shall, after notification by the department to the applicant that the application is complete, grant or deny all applications for permits, licenses, registrations, variances, or compliance schedules relating to oil and gas wells and pipelines within sixty days. The notification of completeness shall be issued within fourteen days, exclusive of holidays, by the department. If the application is not complete, the department shall notify the applicant in writing of the deficiencies which cause the application not to be complete.

(b) If the secretary does not grant the application, he shall provide written reasons for his decision to deny, and copies of the decision shall be provided to all parties.

(c) The secretary may delegate the power to grant or deny permits, licenses, registrations, variances, or compliance schedules to the appropriate assistant secretary. The authority to execute minor permit actions and to issue registrations, certifications, notices of deficiency, and notification of inclusion under a general permit may be delegated by the secretary or the appropriate assistant secretary to an authorized representative, notwithstanding the provisions of R.S. 30:2050.26.

(2) If the secretary does not grant or deny the application within the time period provided for herein, the applicant may file a rule as provided for in R.S. 49:962.1; however, the provisions of this Paragraph shall not apply to permit applications submitted under the Louisiana Pollutant Discharge Elimination System (LPDES) program.

D.(1) For purposes of this Subsection, the following terms shall have the meanings hereinafter ascribed to them, unless the context clearly indicates otherwise:

(a) "Database" means the department's Tools for Environmental Management and Protection Organizations (TEMPO) database system and any similar database system used by the department to generate permits.

(b) "Substantial permit modification" means a substantial permit modification as defined in LAC 33:I.1503.

(2) If requested by the permit applicant, the department shall provide the permit applicant a written summary of specific changes to the existing permit whenever the department prepares a draft database permit for the renewal, extension, or substantial permit modification of an existing hazardous waste permit, solid waste permit, LPDES permit, or air quality permit.

(3) If requested by the permit applicant, the department shall provide the permit applicant a reasonable opportunity to review a draft hazardous waste permit, solid waste permit, LPDES permit, and air quality permit before such draft permit is publicly noticed. Where the draft permit includes one or more revisions to an existing permit, the draft permit shall clearly identify each change made by the department to the existing permit.

(4) For minor permit modifications or revisions that do not require preparation of a draft permit and public notice, if requested by the permit applicant, the department shall provide the permit applicant a reasonable opportunity to review the proposed language of the permit modification or revision prior to issuance of the final permit modification or revision. If the department proposes minor permit modifications or revisions not requested by the permit applicant, the department shall provide the permit applicant a reasonable opportunity to review the proposed language of the permit modification or revision prior to issuance of the final permit modification or revision or shall reopen the permit in accordance with applicable law.

(5) The secretary shall adopt rules, in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., to implement the requirements of this Subsection.

Acts 1990, No. 686, §1; Acts 1990, No. 996, §1; Acts 1991, No. 828, §1; Acts 1993, No. 269, §1; Acts 1995, No. 601, §1; Acts 1995, No. 1007, §1; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 2006, No. 117, §1, eff. June 2, 2006; Acts 2010, No. 986, §1, eff. July 6, 2010.



RS 30:2022.1 - Permits; application; listing

§2022.1. Permits; application; listing

A. An applicant for a permit shall file an application in the manner and at the place specified by rule.

B. The secretary shall maintain, in a place accessible to the public, a list of all permit applications which have been filed and on which no permit action has become final. The list shall identify the applicant, the location of the activity described in the application, and the type of permit that the applicant seeks. However, the failure by the secretary to prepare or maintain the required list of permit applications shall not affect the validity of the actions taken on such permit applications.

Acts 1995, No. 815, §1.



RS 30:2023 - Existing permits, registrations, variances, and licenses

§2023. Existing permits, registrations, variances, and licenses

A.(1) Except as otherwise provided in this Subsection, all permits, registrations, variances, and licenses granted for any activity covered by this Chapter shall have, as a matter of law, a term of not more than ten years, unless otherwise specified by rule or regulation for all facilities of a particular class or category, or unless a period of greater than ten years was specified when the existing permit, registration, variance, or license was granted, or specified in the permit, registration, variance, or license. At the end of the term the department may in accordance with rules and regulations extend or reissue a permit, registration, variance, or license for another term of up to ten years.

(2) In addition, a permit for a solid waste landfill may be issued for a term that equals the estimated life of the landfill based on landfill capacity, but in no case shall such term exceed twenty years. At the end of the term, the department may, in accordance with rules and regulations, extend or reissue a permit, registration, variance, or license for such landfill for another term of up to twenty years. All permits issued to allow operation of a solid waste landfill shall include conditions requiring annual certification of compliance with the permit as required by regulations promulgated in accordance with R.S. 30:2154(B)(10).

B. The department may at any time:

(1) Revoke a permit, registration, variance, or license for cause in accordance with law, rule, or regulation.

(2) After notice to the permittee and an opportunity for a hearing, modify a permit for cause in accordance with rule or regulation.

C. At the end of the term of any permit, registration, variance, or license the provisions of R.S. 49:961(B) shall apply with regard to any request for an extension or renewal. No permit, registration, variance, or license shall be terminated pursuant to this Section if the department has taken no action to extend, modify, or revoke the grant of authority. The grant shall remain in effect until such action is taken.

Acts 1989, No. 472, §1; Acts 1993, No. 116, §1; Acts 2010, No. 982, §1.



RS 30:2024 - Finality of action; trial de novo

§2024. Finality of action; trial de novo

A. Any permit action shall be effective upon issuance unless a later date is specified therein. Such action shall be final and shall not be subject to further review unless, no later than thirty days after the notice of the action is served by certified mail or by hand upon the applicant, he files with the secretary a request for hearing.

B. Upon timely filing of the request, the secretary shall either grant or deny the request within thirty days. If the request for hearing is granted, the issues raised in the request shall be resolved by an adjudicatory hearing before a hearing officer. Any appeal from a final decision of the secretary shall be in accordance with the provisions of Chapter 2-A of this Subtitle.

C. If the secretary does not grant the hearing within the time provided for in Subsection B, the applicant shall, within thirty days thereafter, be entitled to file an application for de novo review of the secretary's action in the Nineteenth Judicial District Court for the parish of East Baton Rouge.

D. Notwithstanding the provisions of Subsection A of this Section, with respect to the effectiveness of a permit action, a final decision of the secretary which will result in the practical closing and elimination of a lawful business by either the denial or restriction of a permit shall become effective no sooner than one hundred twenty days after notice of the action is served upon the respondent. In such an instance the existing permit will continue in effect until such decision becomes effective.

Acts 1983, No. 97,§1, eff. Feb. 1, 1984. Acts 1984, No. 795, §1, eff. July 13, 1984; Acts 1984, No. 825, §1, eff. July 13, 1984; Acts 1990, No. 197, §1, eff. July 2, 1990; Acts 1991, No. 231, §1; Acts 1991, No. 846, §1, eff. July 23, 1991; Acts 1993, No. 567, §1, eff. June 10, 1993; Acts 1995, No. 947, §2, eff. Jan. 1, 1996; Acts 1995, No. 1208, §2, eff. June 29, 1995.



RS 30:2025 - Enforcement

§2025. Enforcement

A. General enforcement power.

Any civil action necessary to carry out the provisions of this Subtitle shall be brought by the secretary. In such suits, the secretary shall be represented by the attorney general. If the secretary requests that the attorney general bring a civil action to enforce a provision of this Subtitle and the attorney general declines to institute such action or does not respond to the secretary's request for representation within sixty days of such request and agree to institute a civil action, an attorney from the department may, with the concurrence of the attorney general, institute a civil action to carry out the provisions of this Subtitle.

B. Civil suit for damages.

(1)(a) The department may bring a civil action in the name of the state to recover any damages or penalties resulting from a violation of any requirement of this Subtitle or any rule, regulation, or order adopted thereunder. In such suits the department shall be represented by the attorney general and such actions shall be brought in a district court. Proper venue shall be any parish in which damage has occurred or any parish where the defendant resides, is domiciled, or has his principal place of business. The attorney general may file a suit for assessment of a penalty or collection of a penalty on those cases referred to him.

(b) If the court determines that a violation of this Subtitle has occurred, in assessing damages the court shall take into consideration the cost of restoring the affected area to its condition as it existed before the violation and its present market value and shall include therein the costs of all reasonable and necessary investigations made or caused to be made by the state in connection therewith.

(c) No civil proceedings brought under this Subsection shall limit or prevent any other actions or proceedings which are authorized by Subsections A, C, D, E, and G of this Section or by any other provision of this Subtitle which authorizes any action.

(d) If the secretary requests that the attorney general bring a civil action in the name of the state to recover any damages or penalties resulting from a violation of any requirement of this Subtitle or any rule, regulation, or order adopted thereunder or file a suit for assessment of a penalty or collection of a penalty on a case referred to him and the attorney general declines to bring a civil action or file a suit or does not respond to the secretary's request for representation within sixty days of such request and agree to institute a civil action or file suit, an attorney from the department may, with the concurrence of the attorney general, bring a civil action or file a suit to recover damages or penalties or assess or collect a penalty resulting from a violation of any requirement of this Subtitle or any rule, regulation, or order adopted thereunder.

(2) If a penalty is assessed against the violator under Subsection E of this Section, any amount paid by the violator shall be credited toward the amount for which he is held liable to the state in a judgment or settlement in any suit brought under this Subsection and which is based on the same violation or violations.

C. Compliance orders; emergency cease and desist orders.

(1) Upon a determination that a violation of this Subtitle is occurring or is about to occur which is endangering or causing damage to public health or the environment, the secretary may issue an emergency cease and desist order.

(2) Upon determining that a violation of any requirement of this Subtitle has occurred or is about to occur, notice may be given to the respondent of his failure to comply with such requirement or proceed pursuant to Paragraph (3) of this Subsection. If such violation extends beyond the thirtieth day after notification, the assistant secretary for the office of environmental compliance shall either issue an order requiring compliance within a specified time period, or the secretary shall commence a civil action for appropriate relief, including a temporary or permanent injunction.

(3) Upon determining that a violation of any requirement of this Subtitle has occurred or is about to occur, the assistant secretary for the office of environmental compliance shall issue an order requiring compliance within a specified time period, or the secretary shall commence a civil action for appropriate relief, including a temporary or permanent injunction.

D. Expedited enforcement program.

(1) The secretary may adopt rules and regulations establishing a program for expedited enforcement for minor violations of this Subtitle and regulations adopted pursuant to this Subtitle. Such citations may include the assessment of civil penalties and orders requiring compliance within a specified time period. The secretary may delegate the authority to operate such program to the appropriate personnel. Enforcement actions under this program will not be subject to the requirement for legal review under R.S. 30:2050.1(C). Citations issued pursuant to this Section are limited to minor or moderate violations not to exceed fifteen hundred dollars per violation or an aggregate total of three thousand dollars per violator.

(2) For the purpose of this program, the following shall apply:

(a) The department shall develop a plan for the implementation of a pilot program which shall provide that:

(i) Persons affected by the program shall have the option to proceed under any other applicable enforcement process, including legal review under R.S. 30:2050.1(C).

(ii) Enforcement actions shall not be considered a violation until either paid under this Subsection or considered a violation under any other applicable enforcement process.

(iii) The pilot program shall include one of the following programs administered by the department: water, air, solid waste, hazardous waste, radiation protection, or underground storage tanks.

(b) The department shall evaluate the pilot program and provide a report on such evaluation to the House Committee on Environment and the Senate Committee on Environmental Quality by March 1, 2004.

E. Civil penalties.

(1)(a) Any person found to be in violation of any requirement of this Subtitle may be liable for a civil penalty, to be assessed by the secretary, the assistant secretary of the office of environmental compliance, or the court, of not more than the cost to the state of any response action made necessary by such violation which is not voluntarily paid by the violator, and a penalty of not more than thirty-two thousand five hundred dollars for each day of violation. However, when any such violation is done intentionally, willfully, or knowingly, or results in a discharge or disposal which causes irreparable or severe damage to the environment or if the substance discharged is one which endangers human life or health, such person may be liable for an additional penalty of not more than one million dollars.

(b) If the penalty assessed by the department is upheld in full or in part, the department shall be entitled to legal interest as provided in R.S. 9:3500 from the date of imposition of the fine or penalty until paid.

(c) Any person found to be in violation of any requirement of this Subtitle may be subject to the revocation or suspension of any permit, license, or variance which has been issued to the person.

(2) Any person to whom a compliance order or a cease and desist order is issued pursuant to Subsection C of this Section who fails to take corrective action within the time specified in said order shall be liable for a civil penalty to be assessed by the secretary, the assistant secretary of the office of environmental compliance, or the court of not more than fifty thousand dollars for each day of continued violation or noncompliance.

(3)(a) In determining whether or not a civil penalty is to be assessed and in determining the amount of the penalty or the amount agreed upon in compromise, the following factors shall be considered:

(i) The history of previous violations or repeated noncompliance.

(ii) The nature and gravity of the violation.

(iii) The gross revenues generated by the respondent.

(iv) The degree of culpability, recalcitrance, defiance, or indifference to regulations or orders.

(v) The monetary benefits realized through noncompliance.

(vi) The degree of risk to human health or property caused by the violation.

(vii) Whether the noncompliance or violation and the surrounding circumstances were immediately reported to the department and whether the violation or noncompliance was concealed or there was an attempt to conceal by the person charged.

(viii) Whether the person charged has failed to mitigate or to make a reasonable attempt to mitigate the damages caused by his noncompliance or violation.

(ix) The costs of bringing and prosecuting an enforcement action, such as staff time, equipment use, hearing records, and expert assistance.

(b) The secretary may supplement such criteria by rule. In the event that the order with which the person failed to comply was an emergency cease and desist order, no penalty shall be assessed if it appears upon later hearing that said order was issued without reasonable cause.

(c) The secretary by rule may establish classifications or levels of violations and the appropriate enforcement response.

(4) Repealed by Acts 1995, No. 947, §3, eff. Jan. 1, 1996.

(5) After submission for a penalty determination at a hearing, the secretary or assistant secretary shall provide an opportunity for relevant and material public comment relative to any penalty which may be imposed.

(6) If the penalty assessed by the department is upheld in full or in part, the department shall be entitled to legal interest as provided in R.S. 9:3500 from the date of imposition of the fine or penalty until paid. If any penalty assessed by the department under the provisions of this Subtitle is vacated or reduced as the result of an appeal of the assessment, the court shall award to the respondent legal interest as provided in R.S. 9:3500 on the amount required to be refunded by the department.

F. Criminal penalties.

Except as otherwise provided by law:

(1)(a) Any person who willfully or knowingly discharges, emits, or disposes of any substance in contravention of any provision of this Subtitle, of the regulations, or of the permit or license terms and conditions in pursuance thereof, when the substance is one that endangers or that could endanger human life or health, shall be guilty of a felony and shall be fined not more than one million dollars or the cost of any cleanup made necessary by such violation and in addition may be fined not more than one hundred thousand dollars per violation, which may be assessed for each day the violation continues, and costs of prosecution, or imprisoned at hard labor for not more than ten years, or both, provided that a continuous violation extending beyond a single day shall be considered a single violation.

(b) However, the discharge of air contaminants into the air of this state in violation of the provisions of this Subtitle, of the regulations, or of the permit or license terms and conditions in pursuance thereof, by the incineration of cardboard by a retail or wholesale merchant or by his employee or agent shall not subject such person to the fine herein provided for, unless such incineration would violate an applicable requirement of the federal Clean Air Act (42 U.S.C. 7401 et seq.), as amended and the emission source meets any of the following:

(i) Emits or has the potential to emit, in the aggregate, ten tons per year or more of any toxic air pollutant listed by the department pursuant to R.S. 30:2060, or twenty-five tons per year or more of any combination of such toxic air pollutants.

(ii) Emits or has the potential to emit one hundred tons per year of any regulated air pollutant.

(iii) Is located in an ozone nonattainment area and emits or has the potential to emit one hundred tons per year or more of volatile organic compounds or oxides of nitrogen in areas classified as "marginal" or "moderate", fifty tons per year or more in areas classified as "serious", twenty-five tons per year or more in areas classified as "severe", and ten tons per year or more in areas classified as "extreme".

(2)(a) Any person who willfully or knowingly discharges, emits, or disposes of any substance in contravention of any provision of this Subtitle of the regulations, or of the permit or license terms and conditions in pursuance thereof, when the substance does not endanger or could not endanger human life or health, or who willfully or knowingly violates any fee or filing requirement, or who willfully or knowingly makes any false statement, representation, or certification in any form, application, record, label, manifest, report, plan, or other document filed or required to be maintained under this Subtitle, or under any permit, rule, or regulation issued under this Subtitle, or who willfully or knowingly falsifies, intentionally tampers with, or knowingly renders inaccurate any monitoring device or method required to be maintained under this Subtitle, or under any permit, rule, or regulation issued under this Subtitle, shall be guilty of a misdemeanor and may be fined not more than twenty-five thousand dollars per violation, which may be assessed for each day the violation continues, and costs of prosecution, or imprisoned for not more than one year, or both, provided that a continuous violation extending beyond a single day shall be considered a single violation. A finding that this Paragraph has been violated shall be a responsive verdict when the defendant has been charged with a violation of Paragraph (1) of this Subsection.

(b) For the purposes of this Section, a person shall not be considered to willfully or knowingly violate a fee requirement if a payment of the fee is made under protest in accordance with R.S. 30:2042.

(c) For the purposes of this Section, a person shall not be considered to willfully or knowingly violate a fee or filing requirement if such requirement was not complied with through excusable neglect.

(3) Repealed by Acts 1992, No. 1126, §2.

(4) Upon a determination that a criminal violation may have occurred, notification shall be given to the district attorney in whose jurisdiction such possible violation has occurred. The department shall provide the district attorney with any and all information necessary to evaluate the alleged violation for criminal prosecution. The criminal prosecution of such violations shall be at the direction of the district attorney. The department shall cooperate fully with the district attorney.

(5) The court may suspend the execution of a sentence imposed on any offender convicted under this Subtitle of illegally disposing of solid waste as defined under R.S. 30:2153, if the offender is placed on supervised probation for at least two years and, as a condition of probation, cleans up the site or removes the illegally disposed waste from the site to the satisfaction of the Department of Environmental Quality.

G. Civil actions.

(1) The attorney general shall have charge of and shall prosecute all civil cases arising out of violation of any provision of this Subtitle including the recovery of penalties. If the secretary requests that the attorney general take charge of and prosecute a civil case arising out of violation of any provision of this Subtitle and the attorney general declines to prosecute such civil case or does not respond to the secretary's request for representation within sixty days of such request and agrees to prosecute a civil case arising out of violation of any provision of this Subtitle, an attorney from the department may, with the concurrence of the attorney general, prosecute such civil case.

(2)(a) In all cases wherein the secretary has issued an order assessing a penalty or requiring specific compliance actions to be undertaken, which order has become final but where the penalty assessed has not been paid or the actions undertaken, the attorney general shall file an ex parte petition in the Nineteenth Judicial District Court, in accordance with Code of Civil Procedure Article 2782, attaching a certified copy of the order to the petition, seeking to make the order of the secretary a judgment of the district court and making the judgment executory for all purposes provided by law.

(b) If the secretary requests that the attorney general file an ex parte petition to make an order of the secretary a judgment of the district court and the attorney general declines to file such petition or does not respond to the secretary's request for representation within sixty days of such request and agree to file such petition, an attorney from the department may, with the concurrence of the attorney general, file a petition seeking to make such order of the secretary a judgment of the district court and making the judgment executory for all purposes provided by law.

(c) The district court shall grant the relief prayed for and issue a judgment without a trial de novo of the facts supporting the order. Upon good cause shown and upon the posting of a bond in favor of the state as the court may require, a person against whom a judgment is rendered requiring specific compliance actions to be undertaken may within ten days of service of the judgment seek an extension, modification, or suspension of the judgment by summary proceeding. The hearing shall be limited to the issue of whether or not compliance has taken place.

(3) Where the order of the secretary has been appealed to the court of appeal and the court of appeal has affirmed or modified the order without remanding same to the secretary, the petition shall seek execution of the decision of the court of appeal in the same manner as provided in Paragraph (2) of this Subsection.

H. Time for commencing proceedings.

Except as otherwise expressly provided within this Subsection, an action, suit, or proceeding by the state for the assessment or enforcement of any civil fine or penalty under the Louisiana Environmental Quality Act shall not be entertained unless commenced within five years from the date when the claim first accrued if, within the same period, the offender is found within the United States in order that proper service may be made thereon. For the purposes of this Subsection, a claim for a civil fine or penalty first accrued when the violation is first reported to the Department of Environmental Quality, in accordance with applicable laws and regulations.

I. Service of subpoenas; judicial enforcement.

(1) Subpoenas authorized under R.S. 30:2011(D) may be served by an employee of the department, by the sheriff of the parish where the witness resides or where he may be found, or by any other officer authorized by law to make service of process.

(2) In the case of a failure or refusal of a person to obey a subpoena issued under this Subtitle or in the case of a refusal of a witness to testify or answer as to a matter regarding which he may be lawfully interrogated, the district court of the district within which the public hearing is held or within which the person is found, resides, or transacts business, on the application of the secretary or an assistant secretary, may issue an order to the person requiring him to comply with the subpoena, to attend the hearing, to produce the desired documents or evidence, or to give his testimony with respect to the matter under consideration. Any failure to obey such orders of the court may be punished by the court as a contempt thereof.

J. Reporting.

(1) No later than January 1, 1990, the Department of Environmental Quality and the Department of Public Safety and Corrections shall jointly establish a uniform reporting procedure and facilities, and shall provide the necessary personnel to be available to receive reports containing the same information on a twenty-four hour per day, three hundred sixty-five day per year basis of all emergency releases and shall be responsible for dissemination of such reports to other state agencies or authorities.

(2) Any person who discharges, emits, or disposes of any substance in contravention of any provision of this Subtitle or the regulations or of any permit or license terms and conditions issued thereunder, upon learning of the discharge, emission, or disposal, shall immediately, or in accordance with regulations adopted under this Subtitle, provide notification in accordance with the uniform reporting procedures to be established pursuant to Paragraph (J)(1) above, to the proper authorities as to the nature and amount thereof and the circumstances surrounding same, provided that no additional notifications or reports shall be required for emergency releases except as specifically required by law or rules as provided by this Section.

(3) The secretaries of each department shall jointly adopt and promulgate a single set of rules and regulations establishing procedures for making such notification.

(4) Any failure to make this notification or any attempt to conceal or actual concealment of the actual discharge or emission or disposal shall be a violation of this Subtitle.

(5) Each day of failure to give notification required herein shall constitute a separate violation, and shall be in addition to any other violations of this Subtitle.

K. Recovery of used resources or expended funds. In any action brought pursuant to this Section, the National Guard or local governmental agency which in an emergency response situation used resources or expended funds for the protection of the health, safety, or welfare of its citizens, for prevention of damage, or for the cleanup or repair of damages caused by or as a result of a violation of this Subtitle, shall, with the concurrence or review of the department, have the right to recover such funds and the value of the resources used from the violator, where such funds or resources used are reasonably considered to be outside the scope of normal activities. Any such funds recovered from the violator shall be credited toward the amount that he is assessed or held liable for to the state under this Section. Any action to recover funds or resources expended by the National Guard or a local governmental agency shall be brought within sixty days of the completion of the emergency response situation.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980. Amended by Acts 1980, No. 194, §4; Acts 1980, No. 748, §3; Acts 1981, No. 521, §1; Acts 1982, No. 146, §1; Acts 1982, No. 265, §1; Acts 1982, No. 300, §1; Acts 1982, No. 322, §1; Acts 1982, No. 379, §1; Acts 1982, No. 671, §1; Acts 1982, No. 797, §1, eff. Aug. 4, 1982; Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1983, No. 236, §1; Acts 1983, No. 320, §1; Acts 1984, No. 824, §1, eff. July 13, 1984; Acts 1985, No. 246, §1; Acts 1986, No. 942, §1, eff. July 11, 1986; Acts 1987, No. 318, §1, eff. July 6, 1987; Acts 1988, No. 254, §1, eff. July 6, 1988; Acts 1989, No. 200, §1, eff. June 26, 1989; Acts 1989, No. 392, §3, eff. June 30, 1989; Acts 1989, No. 484, §1; Acts 1990, No. 249, §1; Acts 1990, No. 628, §1; Acts 1990, No. 988, §1; Acts 1992, No. 943, §1, eff. July 9, 1992; Acts 1992, No. 965, §1; Acts 1992, No. 1126, §§1, 2; Acts 1993, No. 118, §1; Acts 1993, No. 124, §1, eff. Jan. 1, 1994; Acts 1995, No. 947, §§2, 3, eff. Jan. 1, 1996; Acts 1995, No. 1160, §1; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 1999, No. 351, §1, eff. June 16, 1999; Acts 1999, No. 791, §1; Acts 2003, No. 1196, §1; Acts 2004, No. 17, §1, eff. May 12, 2004; Acts 2004, No. 52, §1.



RS 30:2026 - Citizen suits

§2026. Citizen suits

A.(1) Except as provided in Subsection (B) of this Section, any person having an interest, which is or may be adversely affected, may commence a civil action on his own behalf against any person whom he alleges to be in violation of this Subtitle or of the regulations promulgated hereunder. The action must be brought either in the district court in the parish in which the violation or alleged violation occurs or in the district court of the domicile of the alleged violator, and shall be afforded preferential hearing by the court.

(2) If, at the hearing on the order, it appears to the satisfaction of the court that a violation has occurred, or is occurring, the court may, in order to enforce the provisions of this Subtitle, assess a civil penalty not to exceed ten thousand dollars for each day of the continued noncompliance and the court may, if appropriate, issue a temporary or permanent injunction.

(3) The court in issuing any final order in any action brought pursuant to this Section, may award costs of court including reasonable attorneys and expert witness fees to the prevailing party. The court may also award actual damages to the prevailing plaintiff. The judgment of the court at the hearing, or subsequently on a petition for fixing the penalty if the violation is a continuing one, shall fix the total amount of penalty due, which shall be collectible under the same procedures as now fixed by law for the collection of money judgments and shall be awarded to and collected by the state of Louisiana and deposited into the state treasury.

B. No action under this Section shall be commenced under Subsection A:

(1) Prior to thirty days after the plaintiff has given written notice of the violation to the secretary and to any alleged violator by certified mail, return receipt requested.

(2) If the secretary or his legal counsel has commenced and is diligently prosecuting a civil or criminal action in a court of this state to require compliance with any standard, limitation, or order; however, in any such action any person having an interest which is or may be adversely affected may intervene as a matter of right.

(3) If the alleged violator is operating under a variance and is in compliance with the terms of such variance.

(4) Against any person while such person, with respect to the same violation is:

(a) Under any order issued pursuant to this Subtitle to enforce any provision of this Subtitle.

(b) A defendant in any civil suit brought under the provisions of R.S. 30:2025.

(c) The subject of an action to assess and collect a civil penalty pursuant to R.S. 30:2025(E).

C. Provided, however, that nothing herein shall be construed to limit or deny any person's right to injunctive or other extraordinary and ordinary relief under the Louisiana Code of Civil Procedure or otherwise under Louisiana law, other than this Section.

D. The enforcement, procedures, and remedies herein provided for shall be in addition to any such procedures and remedies authorized under the laws of this state.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980. Amended by Acts 1980, No. 194, §5; Acts 1980, No. 748, §4; Acts 1981, No. 702, §1, eff. July 23, 1981; Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1993, No. 344, §1; Acts 1993, No. 452, §1.



RS 30:2027 - Environmental violations reported by employees; reprisals prohibited

§2027. Environmental violations reported by employees; reprisals prohibited

A. No firm, business, private or public corporation, partnership, individual employer, or federal, state, or local governmental agency shall act in a retaliatory manner against an employee, acting in good faith, who does any of the following:

(1) Discloses, or threatens to disclose, to a supervisor or to a public body an activity, policy, practice of the employer, or another employer with whom there is a business relationship, that the employee reasonably believes is in violation of an environmental law, rule, or regulation.

(2) Provides information to, or testifies before any public body conducting an investigation, hearing, or inquiry into any environmental violation by the employer, or another employer with whom there is a business relationship, of an environmental law, rule, or regulation.

B.(1) Any employee against whom any action is taken as a result of acting under Subsection A of this Section may commence a civil action in a district court of the employee's parish of domicile, and shall recover from his employer triple damages resulting from the action taken against him and all costs of preparing, filing, prosecuting, appealing, or otherwise conducting a law suit, including attorney's fees, if the court finds that Subsection A of this Section has been violated. In addition, the employee shall be entitled to all other civil and criminal remedies available under any other state, federal, or local law.

(2)(a) The term "action is taken" shall include firing, layoff, lockout, loss of promotion, loss of raise, loss of present position, loss of job duties or responsibilities, imposition of onerous duties or responsibilities, or any other action or inaction the court finds was taken as a result of a report of an environmental violation.

(b) "Damages" to be tripled pursuant to Paragraph B(1) of this Section shall be for the period of the damage, but not to exceed three years, and shall include but not be limited to lost wages, lost anticipated wages due to a wage increase, or loss of anticipated wages which would have resulted from a lost promotion, and if the period of the damage exceeds three years, the employee shall thereafter be entitled to actual damages. In addition to the above, "damages" shall also include any property lost as a result of lost wages, lost benefits, and any physical or emotional damages resulting therefrom.

C. This Section shall have no application to any employee who, acting without direction from his employer or his agent, deliberately violates any provision of this Subtitle or of the regulations, or permit or license terms and conditions in pursuance thereof.

Added by Acts 1981, No. 280, §1; Acts 1991, No. 959, §1; Acts 1999, No. 1172, §1.



RS 30:2028 - Environmental training programs

§2028. Environmental training programs

The secretary may develop environmental training programs to further the provisions of this Subtitle and to cooperate with facilities to implement training programs for employees which assist in the understanding of the rules and regulations as it pertains to compliance and the reporting as required by all applicable provisions of such regulations.

Added by Acts 1983, No. 551, §1.



RS 30:2029 - Complainants bond; liability

§2029. Complainants bond; liability

A complaint alleging a violation of this Subtitle, filed as provided in R.S. 30:2026 hereof, shall have attached the personal bond of the complainant in the sum of one hundred dollars, conditioned upon the payment of costs of the hearing held on the complaint in the event the court determines a violation of this Subtitle has not occurred nor is occurring. No liability whatsoever shall be incurred by the complainant by reason of the filing of a complaint as provided in R.S. 30:2026 hereof, other than the payment of costs of the hearing as provided in R.S. 30:2026.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980. Amended by Acts 1980, No. 194, §5.



RS 30:2030 - Confidential information; restricted access via the Internet

§2030. Confidential information; restricted access via the Internet

A.(1) Department records and information obtained under this Subtitle, or by any rule, regulation, order, license, or permit term or condition adopted or issued hereunder, or by any investigation authorized thereby, shall be available to the public, unless nondisclosure is requested in writing, and such information is determined by the department to require confidentiality. Such information may be classified as confidential by the department if the secretary makes a written determination that confidentiality is necessary to:

(a) Prevent impairment of an ongoing investigation or prejudice to the final decision regarding a violation; or

(b) Protect trade secrets, proprietary secrets and information, and commercial or financial information.

(2) However, such nondisclosure shall not apply to necessary use by duly authorized officers or employees of state or federal government in carrying out their responsibilities under this Subtitle or applicable federal law, and air emission data or discharges to surface and ground waters and the location and identification of any buried waste materials shall be not construed as confidential information.

B. The department shall adopt such regulations as are necessary to effectively implement this Section in strict accordance with the provisions of the Administrative Procedure Act, R.S. 49:950 et seq.

C. Any employee of the department or any former employee of the department or any authorized contractor acting as a representative of the secretary or the department who is convicted of intentional disclosure or conspiracy to disclose trade secrets or other information which has been determined to be confidential pursuant to regulations applicable hereto is guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than one thousand dollars, imprisonment for up to one year, or both.

D.(1) The department shall restrict access to certain security sensitive information which shall be the same type of information as described in R.S. 44:3.1 for the purpose of preventing the distribution or dissemination of such information via the Internet by the department, its employees, or by an authorized contractor acting as a representative of the secretary or the department. Any information to which access is restricted shall not be distributed or disseminated via the Internet by the department or its employees, or an authorized contractor acting as a representative of the secretary or the department. The department shall adopt such rules and regulations in accordance with the Administrative Procedure Act as are necessary to fully describe the information to which access is restricted and to effectively implement this Subsection.

(2) Any employee of the department or any former employee of the department or any authorized contractor acting as a representative of the secretary or the department who is convicted of the intentional distribution or dissemination of any information via the Internet to which access has been restricted pursuant to the provisions of this Subsection is guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than one thousand dollars, imprisonment for up to one year, or both.

(3) Nothing in this Subsection shall be construed or interpreted in a manner to prevent or restrict the intradepartmental transfer or communication of information to be used in the performance of official duties.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980. Amended by Acts 1981, No. 702, §1, eff. July 23, 1981; Acts 1982, No. 323, §1; Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1986, No. 347, §1, eff. June 30, 1986; Acts 1993, No. 570, §1; Acts 2004, No. 636, §1, eff. July 5, 2004.



RS 30:2031 - Donations or assistance for pollution sources

§2031. Donations or assistance for pollution sources

A. It is declared to be the public policy of the state to expedite the investigation, testing, containment, cleanup, and abatement of pollution sources, and to that end the secretary is authorized to accept and receive grants, donations, or other forms of assistance from private sources which are provided to the state for those purposes and dedicated to a specific designated pollution source. Such grants, donations, or monetary assistance shall be deposited in accordance with R.S. 30:2015 and R.S. 30:2205, unless their terms and conditions require otherwise, as contemplated by Article VII, Section 9(A)(1) of the Constitution of Louisiana.

B. Any private monies received by the secretary under this Section conditioned upon their being escrowed or not being deposited in the state treasury shall be deposited in an interest-bearing account within the state. Such monies shall be expended by the secretary for services and activities at the designated pollution source consistent with this Section and the terms and conditions of their grant or donation and shall not be considered public funds under R.S. 39:1482.

C. The secretary shall be exempt from the provisions of R.S. 39:1481-1526 in the expenditure of private grants for procurement of services in accordance with the terms and conditions of such grants; however, the attorney general shall approve as to legal effect any contracts for services. The secretary shall incur no liability to any person in the expenditure of grants for procurement of services, except to the donor for acts or omissions in violation of the express terms and conditions of the grant or donation as accepted.

D. The grant, donation, or provision of assistance by any private source for the purposes contemplated by this Section shall not be construed as creating any liability or responsibility or presumption thereof for the designated pollution source against the donor or grantor. In the event that any penalties or damages are assessed against a donor or grantor on a designated pollution source, the secretary may take into consideration the amount donated in assessing penalties and damages.

E. Where any grant or donation is offered to the secretary as part of a proposed settlement of a suit or claim for penalties, acceptance shall be conditioned upon approval of the secretary in accordance with the provisions of R.S. 30:2050.25.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1989, No. 392, §1, eff. June 30, 1989; Acts 1995, No. 947, §2, eff. Jan. 1, 1996.



RS 30:2032 - Cooperative agreements

§2032. Cooperative agreements

The secretary may enter into a cooperative agreement and may disburse monies from the funds provided by R.S. 30:2034 and R.S. 30:2205 to a person, private trust, association, committee, or other entity for the purpose of evaluation, investigation, testing, containment, cleanup, or abatement of specific abandoned hazardous waste sites without a formal declaration and with waiver of recovery from parties to the agreement if deemed in the public interest. Any party to such an agreement must be licensed according to law before negotiating or entering into such a contract. Cooperative agreements shall require reasonable contributions in cash or services in kind from private parties to the agreement and shall provide for reasonable supervision by the secretary. Cooperative agreements shall be negotiated informally by the secretary and shall not be subject to any other requirements of law for entering into contracts. Prior to the execution of such an agreement, it shall be reviewed by the commissioner of the Division of Administration.

Added by Acts 1983, 1st Ex. Sess., No. 45, §1, eff. Jan. 19, 1983. Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1986, No. 319, §1.



RS 30:2033 - Declaration of emergency

§2033. Declaration of emergency

A. Notwithstanding any other provisions of this Subtitle, upon receipt of evidence that there is an incident occurring which is of such magnitude as to require immediate action to prevent irreparable damage to the environment or a serious threat to life or safety based on recognized criteria or standards or both, the secretary may declare that an emergency exists.

B. Upon declaration of an emergency, the secretary shall direct the attorney general to take such legal action as the secretary deems necessary. If the secretary directs the attorney general to take such legal action upon declaration of an emergency as the secretary deems necessary, and the attorney general declines to take such action or does not respond to the secretary's request within ten days of such request and agree to take such requested action, an attorney from the department may, with the concurrence of the attorney general, take such action.

C. When an emergency situation is declared, the secretary is authorized to undertake the containment and abatement of the pollution source and pollutants and may retain personnel for these purposes who shall operate under his direction. He may order the owner, operator, or person responsible for the pollution source to conduct testing, monitoring, and analysis to ascertain the nature and extent of such hazard or undertake the containment, abatement, or cleanup of such pollution source and pollutants. Failure to comply with his order shall be a violation of this Subtitle and shall be punishable as provided in R.S. 30:2025.

D.(1) The secretary may issue such permit, variances, or other orders as necessary to respond to the emergency, which shall be effective immediately upon issuance, and any appeal or request for review shall not suspend the implementation of the action ordered. The term of any such emergency action shall be limited to the time necessary to address the emergency conditions.

(2) An action for injunctive relief against any order issued pursuant to the declaration of an emergency shall be brought in the Nineteenth Judicial District Court for the parish of East Baton Rouge. Exhaustion of administrative remedies is not a prerequisite to such action.

(3) The party bringing an action under this Subsection has the burden of demonstrating, by clear and convincing evidence, that granting injunctive relief shall not endanger or cause damage to the public health or the environment.

E. In addition, when an emergency is declared, emergency response personnel trained in environmental emergency response as provided by R.S. 30:2035 shall be authorized to undertake necessary actions to contain and abate the pollution source and pollutants.

F. An emergency cease and desist order is governed by the provisions of R.S. 30:2050.8 and not by the provisions of this Section.

Added by Acts 1980, No. 194, §6. Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1983, No. 361, §1, eff. July 2, 1983; Acts 1983, No. 459, §1, eff. July 6, 1983; Acts 1995, No. 947, §2, eff. Jan. 1, 1996; Acts 1995, No. 1160, §1; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2034 - Repealed by Acts 1989, No. 392, 3, eff. June 30, 1989.

§2034. Repealed by Acts 1989, No. 392, §3, eff. June 30, 1989.



RS 30:2035 - Environmental Emergency Response Training Program

§2035. Environmental Emergency Response Training Program

A. The Environmental Emergency Response Training Program is hereby created for the purpose of providing or securing training designed to instruct emergency response personnel to quickly, efficiently, and effectively respond to and address environmental problems and emergencies occurring within the area of their jurisdiction and to assist in addressing, when necessary, environmental emergencies occurring regionally.

B.(1) The chief of each eligible agency including any municipality or parish may apply to the department for allocation of funds from the Environmental Trust Fund to provide or secure the training authorized by this Section.

(2) In order to encourage training programs to further the purposes of the Louisiana Environmental Quality Act, as provided in R.S. 30:2011(D)(8), the department may make allocations available only for those training programs which meet certain basic guidelines for emergency response training established by the Department of Public Safety and Corrections or the Department of Natural Resources in conjunction with the Peace Officers Standard Training (POST). At a minimum, such guidelines shall require that training provide instruction in emergency response situations peculiar or applicable to Louisiana.

(3) The guidelines required by this Subsection shall be adopted and promulgated by rule and regulation by the Department of Public Safety and Corrections on or before November 15, 1983.

Acts 1983, No. 361, §1, eff. July 2, 1983; Acts 1989, No. 392, §1, eff. June 30, 1989; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2036 - Easements, rights of way, eminent domain

§2036. Easements, rights of way, eminent domain

A. When an emergency is declared, the secretary, under the police powers of the state, may, for the duration of the emergency and without compensation to the landowner except for actual damages to property or person, claim a comprehensive easement over the pollution source and all other areas sufficient to secure, contain, clean up, or abate the same. During the existence of an emergency the secretary may also impose a quarantine upon such pollution source until he has determined that the emergency creating a hazard to the public or environment has been abated, contained, or otherwise determined no longer to be a hazard.

B. During the first one hundred eighty days of a declared emergency, the secretary is authorized to claim and declare an emergency access route, which shall be held without compensation to the owner except for actual damages to property or person, under the police powers of the state, and the location of such may be over and across either public or private lands and shall be such as are deemed necessary and reasonable for the resolution and control of said emergency.

C. When the secretary determines that a period greater than one hundred eighty days will be or is needed for purposes of abating, controlling, or monitoring the pollution source, he shall first attempt to acquire the necessary rights of way by negotiating with the burdened landowner for the purchase or lease thereof, and where the property needed cannot be obtained through negotiations, he may exercise the right of eminent domain to obtain temporary or permanent passage.

D. The secretary is hereby authorized and directed to seek to acquire such rights as are necessary to maintain control over such areas by negotiations with the owner of the lands affected. When such rights cannot be acquired through reasonable negotiations, the department is hereby empowered to exercise the right of eminent domain to the same extent and with the same limitations as is applicable to other public purposes set forth in R.S. 19:1 et seq.

E. All emergency easements and access routes are to be continued in effect during the term of the emergency until all rights sought under said eminent domain proceedings have been finally vested thereunder unto the state.

F. In all cases where the state acquires property rights either amicably or by eminent domain from any person against whom a claim has been asserted who owns or possesses rights in the declared pollution source, payment of all monies for said acquisition shall be withheld until such time as that person's liability has been finally resolved. All funds withheld shall be utilized to offset the liabilities assessed.

G. Nothing in this Section shall be construed to deny or limit access to the pollution source by the secretary or his authorized agents for the purposes of carrying out the provisions of this Subtitle and as provided in other applicable provisions of law.

Added by Acts 1980, No. 194, §6. Acts 1983, No. 97, §1, eff. Feb. 1, 1984.



RS 30:2037 - Repealed by Acts 1999, No. 303, 3, eff. June 14, 1999.

§2037. Repealed by Acts 1999, No. 303, §3, eff. June 14, 1999.



RS 30:2038 - Degradable or recyclable plastics; state agencies

§2038. Degradable or recyclable plastics; state agencies

A.(1) In order to enhance the beauty and quality of our environment; conserve and recycle our natural resources; prevent the spread of disease and the creation of nuisances; protect the public health, safety, and welfare; and provide a coordinated statewide solid waste resource recovery and management program, the legislature finds that inefficient and improper methods of managing solid waste create hazards to public health, cause pollution of air and water resources, constitute a waste of natural resources, have an adverse effect on land values, and create public nuisances. Problems of solid waste management have become a matter statewide in scope and necessitate state action to promote more efficient methods of solid waste collection and disposal. The economic and population growth of our state and the improvements in the standard of living enjoyed by our population have required increased industrial production together with related commercial and agricultural operations to meet our needs, which have resulted in a rising tide of unwanted and discarded materials. The failure or inability to economically recover material and energy resources from solid waste results in the unnecessary waste and depletion of our natural resources, and, therefore, maximum resource recovery from solid waste and maximum recycling and reuse of such resources must be considered goals of the state.

(2) It is declared to be the purpose of this Section to provide a program for state agencies to use degradable or recyclable plastics in the most economically feasible, cost-effective, and environmentally safe manner the storage, collection, transport, separation, processing, recycling, and disposal of solid waste in order to protect the public safety, health, and welfare and enhance the environment for the people of this state.

B. State agencies are hereby requested and authorized to use in their daily operations degradable or recyclable plastic materials in those instances when it is appropriate and economically feasible. Any such agency shall consult with the Department of Environmental Quality to determine the degradable or recyclable plastic materials available to be used.

C. The Department of Environmental Quality is hereby directed upon request by a state agency to assist in that agency's use of degradable or recyclable plastics where appropriate and economically feasible. The Department of Environmental Quality shall provide a plan for use of degradable or recyclable plastics to any state agency requesting assistance to convert to the use of degradable or recyclable plastics.

Acts 1989, No. 572, §1, eff. July 6, 1989.



RS 30:2039 - Recordation of notice of solid or hazardous waste site by landowner

§2039. Recordation of notice of solid or hazardous waste site by landowner

A. If a landowner has actual or constructive knowledge that his property:

(1) Has been used for the disposal of hazardous waste or as a solid waste landfill, except as provided in rules, and such wastes remain on the property, and if recording of the notice provided for herein is required by the Louisiana Solid Waste Regulations or the Louisiana Hazardous Waste Regulations; or

(2) Has been identified by the department as an inactive or abandoned solid waste landfill or hazardous waste site,

he shall cause notice of the identification of the location of the waste site to be recorded in the mortgage and conveyance records of the parish in which the property is located. Such notice shall be made in a form approved by the secretary and within the time specified by the secretary. If a landowner fails or refuses to record such notice, the secretary may, if he determines that the public interest requires, and after due notice and an opportunity for a hearing has been given to a landowner, cause such notice to be recorded. The clerk of court shall forward to the Department of Environmental Quality a copy of each notice recorded by a landowner in accordance with this Subsection.

B.(1) If any person wishes to remove such notice, he shall notify the secretary prior to requesting the removal from the clerk of court in the parish where the property is located. The request shall specify the facts supporting removal of the notice, including any evidence that the waste no longer poses a potential threat to health or the environment. Upon finding that the waste no longer poses a potential threat to health or the environment, the secretary shall approve removal of the notice.

(2) If approval is granted by the secretary, the request may be made by affidavit to the clerk of court for the removal of the notice and it shall be removed. Within ten days after removal, the clerk of court shall send a notice of the removal to the secretary. If the secretary objects to the removal of such notice, or fails to make a final determination upon the request within ninety days, the person desiring to have the notice removed may petition the court in the parish where the property is located for removal of the notice and after a contradictory hearing between the landowner, the clerk of court, and the secretary or his designee, the court may grant such relief upon adequate proof by the petitioner that the property no longer contains the waste which may pose a potential threat to health or to the environment.

C. This Section shall not apply to any facility which is operating under a permit issued by the department until such time as such notice is required by an order of the secretary, by a permit, or by rule or regulation applicable to such facility.

D. The failure of a landowner to file the required notice may constitute grounds for an action in redhibition under the applicable provisions of Civil Code Articles 2520 et seq., unless the purchaser has actual or constructive knowledge that the property has been used for such purposes.

E. Any action under this Section must be commenced within one year from the date the purchaser first knows of the existence of the fact which gives rise to the action, but in any event within three years of the date upon which the purchaser acquired his ownership interest in the property. Venue shall be in any parish in which the property or any portion thereof is located.

Acts 1990, No. 505, §§1, 2; Acts 1991, No. 851, §1.



RS 30:2040 - Siting disposal facilities in Rapides Parish

§2040. Siting disposal facilities in Rapides Parish

The secretary shall not authorize or permit within Rapides Parish any new commercial solid or hazardous waste disposal facility or new commercial solid waste or sanitary landfill within two miles of the corporate limits of any municipality or the nearest boundary line of any property on which is located a public elementary or secondary school or health care facility licensed by the state.

Acts 1990, No. 1037, §1.

{{NOTE: SEE ACTS 1990, NO. 1037, §2.}}



RS 30:2040.1 - Siting disposal facilities near Acadiana Regional Airport

§2040.1. Siting disposal facilities near Acadiana Regional Airport

The secretary shall not authorize or permit a residential or commercial solid waste disposal facility or a construction and demolition debris solid waste disposal facility within ten thousand feet of the Acadiana Regional Airport operations area if such facility will not be in compliance with local zoning ordinances. Such zoning ordinances shall comply with any United States Department of Transportation, Federal Aviation Administration order, regulation, circular, safety guideline, recommendation, or other official document pertaining to aviation safety and land use.

Acts 2010, No. 665, §1.



RS 30:2041 - Repealed by Acts 1997, No. 123, 2.

§2041. Repealed by Acts 1997, No. 123, §2.



RS 30:2042 - Payment under protest

§2042. Payment under protest

A. Any person protesting the payment of any amount found due by the secretary shall remit to the secretary the amount found to be due and at that time shall give the secretary notice of intention to file suit for the recovery of such fee, or the portions thereof which are protested.

B. Upon receipt of this notice, the amount remitted shall be placed in an escrow account and held by the secretary or his duly authorized representative for a period of thirty days. If suit is filed for recovery of the fee within the thirty-day period, the funds in the account shall be further held pending the outcome of the suit. If the person protesting the fee prevails, the secretary shall refund the amount to the claimant, with interest at the rate established pursuant to Civil Code Article 2924(B)(3) from the date the funds were received by the secretary to the date of such refund. Payments of interest authorized by this Subsection shall be made from funds derived from current collections of the fee to be refunded.

C. This Section shall afford a legal remedy and right of action in the Nineteenth Judicial District Court for full and complete adjudication of any and all questions arising in the enforcement of fees established under this Subtitle as to the legality of the fee or the method of enforcement thereof. In such action, service of process upon the secretary shall be sufficient service, and he shall be the sole necessary and proper party defendant in any such action.

Acts 1993, No. 118, §1.



RS 30:2043 - Public records; forms and methods; electronic signatures

§2043. Public records; forms and methods; electronic signatures

A. Notwithstanding any other provision of law to the contrary, any public record maintained by the department may be kept in any written, photographic, microfilm, or other similar form or method, or may be kept by any magnetic, electronic, optical, or similar form of data compilation which is approved for such use in a rule promulgated by the department. No such magnetic, electronic, optical, or similar form of data compilation shall be approved unless it provides reasonable safeguards against erasure or alteration.

B. The department may, at its discretion, cause any public record maintained by it or any part thereof to be microfilmed, or otherwise reproduced, in order to accomplish efficient storage and preservation of such records.

C. A certified copy of a public record maintained by the department shall be deemed to be an original for all purposes and shall be admissible in evidence in all courts or administrative agencies as if it were the original.

D. Subject to such guidelines and limitations as may be promulgated by the department, electronic signatures and the use of electronic documents are hereby authorized. In accordance with such regulations promulgated by the department, an electronic document shall be considered to be "in writing" for the purpose of this Subtitle and may be used to satisfy any requirement otherwise required by this Subtitle. An electronic document is any document in electronic, magnetic, optical or other format, except an audio recording, used to create, transfer, approve, or store the document for subsequent retrieval.

E. The department shall promulgate rules to regulate the use of electronic signatures and electronic documents. Such rules may include limitations upon the use of electronic documents and which documents may be signed electronically.

Acts 1999, No. 350, §1, eff. June 16, 1999; Acts 2001, No. 1032, §11.



RS 30:2050.1 - Enforcement; policies; list; legal review

CHAPTER 2-A. ENFORCEMENT PROCEDURE

AND JUDICIAL REVIEW

§2050.1. Enforcement; policies; list; legal review

A. The secretary shall establish policies and procedures to address violations of this Subtitle in a formal and consistent manner.

B.(1) The secretary shall maintain a list of all notices of violations, compliance orders, and penalty assessments issued in the preceding three months. The list shall be updated monthly.

(2)(a) On a periodic basis, the secretary shall mail a copy of the list, either separately or as part of a department publication, to persons who request that they be placed on the mailing list.

(b) The secretary shall publish a list of proposed beneficial environmental projects that have been agreed to by the department and the respondent, including those that are currently out for public comment, on the department's website. The list of proposed beneficial environmental projects shall reflect a cumulative year's record.

C. The chief legal officer shall review each proposed compliance order, penalty assessment, suspension of a permit, emergency cease and desist order, settlement or compromise, and other proposed final enforcement action for legal sufficiency.

D. A penalty assessment and a compliance order may be consolidated.

E. The failure of the secretary to perform the duties imposed by this Section shall not affect the validity of any enforcement action.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 2001, No. 1197, §1.



RS 30:2050.2 - Enforcement; compliance orders

§2050.2. Enforcement; compliance orders

A. When information indicates that a violation has occurred, is occurring, or is about to occur, the assistant secretary for the office of environmental compliance may issue a notice of violation or a compliance order within ten days after the completion of the investigation of the violation. Any notice of violation shall describe with reasonable specificity the nature of the violation and shall advise the respondent that further enforcement action may be taken if compliance is not promptly achieved. The assistant secretary shall notify the respondent of the issuance of the notice of violation or compliance order.

B. A compliance order shall:

(1) Describe with reasonable specificity the nature of the violation.

(2) Establish a time period for achieving compliance with the requirements of this Subtitle.

(3) Notify the respondent of the right to an adjudicatory hearing.

(4) Advise the respondent that civil penalties may be assessed for a violation.

C. The compliance order becomes a final enforcement action when the period of time for filing a request for an adjudicatory hearing lapses without a request being filed.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2050.3 - Enforcement; notice of violation; penalties

§2050.3. Enforcement; notice of violation; penalties

A. The secretary shall establish criteria for the assessment of reasonably consistent department-wide penalties based upon the factors enumerated in this Subtitle. If criteria for a particular violation are not established, the secretary or the assistant secretary for the office of environmental compliance shall exercise discretion in applying the factors enumerated in this Subtitle on the basis of available information.

B.(1) When the assistant secretary determines that a violation has occurred for which an assessment of a penalty is under consideration, the assistant secretary shall notify the respondent.

(2) The notice shall describe with reasonable specificity the nature of the violation and shall advise the respondent that the assessment of a penalty is under consideration.

(3) Written comments may be filed with the assistant secretary regarding the alleged violation and a possible penalty.

C.(1) The assistant secretary may issue a penalty assessment ten days after notice of the violation has been given to the respondent. The assistant secretary shall notify the respondent of the assessment.

(2) A notice of penalty shall:

(a) Describe, with reasonable specificity, the violation that gives rise to the penalty.

(b) Indicate the amount of the penalty.

(c) Notify the respondent of the right to an adjudicatory hearing.

D. The penalty assessment is a final enforcement action when the period of time for filing a request for an adjudicatory hearing lapses without a request being filed.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2050.4 - Enforcement; adjudicatory hearing; public comment

§2050.4. Enforcement; adjudicatory hearing; public comment

A. The respondent has the right to an adjudicatory hearing on a disputed issue of material fact or of law arising from a compliance order or a penalty assessment. This right may be exercised by filing a written request with the secretary.

B. An aggrieved person other than the respondent, may request in writing an adjudicatory hearing on a disputed issue of material fact or of law arising from the compliance order or penalty assessment. The secretary may grant the request when equity and justice require it.

C. When the request for an adjudicatory hearing raises an issue of law only, the secretary may limit the parties to the presentation of oral or written arguments. When the request for an adjudicatory hearing raises an issue of material fact, the scope of the hearing may be limited to the disputed issue of material fact.

D. A request for an adjudicatory hearing shall specify the provisions of the order or assessment on which the hearing is requested and shall briefly describe the basis for the request. The secretary may require the aggrieved person to supplement the specification or description.

E. A request for an adjudicatory hearing must be filed within thirty days after notice to the respondent of the compliance order or penalty assessment. Within thirty days after the filing of the request, the secretary shall notify the person requesting an adjudicatory hearing that the request has been granted or denied unless the secretary and the applicant have mutually agreed to enter into dispute resolution discussions in accordance with Subsection J of this Section.

F. The secretary may grant an untimely request for an adjudicatory hearing when the secretary determines that the untimeliness results from excusable neglect. The decision of the secretary to grant or to deny an untimely request is not subject to judicial review.

G.(1) If the secretary grants the hearing within the time provided for in Subsection E, the matter shall proceed pursuant to the applicable rules of the department and the Administrative Procedure Act.

(2) If the secretary denies the hearing within the time provided for in Subsection E, an applicant appealing the decision of the secretary shall, within thirty days from the date of notice of the denial, file an application for de novo review of the secretary's denial in the Nineteenth Judicial District Court for the parish of East Baton Rouge.

(3) If within the time provided for in Subsection E, the secretary has not granted or denied the hearing, or if the secretary and the applicant have not mutually agreed, in writing, to engage in dispute resolution discussions, then this inaction by the secretary shall be deemed to be a denial of the applicant's request for hearing and the applicant seeking de novo review of the secretary's decision shall, within thirty days after the expiration of the time period provided in Subsection E, file an application for de novo review of the secretary's denial in the Nineteenth Judicial District Court for the parish of East Baton Rouge.

H.(1) When a request for an adjudicatory hearing relates only to a provision of the compliance order or the penalty assessment, the secretary may order compliance or may assess a penalty as to those provisions on which a hearing is not requested.

(2) An action by the secretary under this Subsection is a final enforcement action.

I. Prior to the adjudicatory hearing, written public comments regarding the proposed compliance order or penalty assessment may be filed with the assistant secretary for the office of environmental compliance. The assistant secretary shall make the public comments available to the parties to the adjudicatory hearing.

J.(1) If the secretary and the applicant mutually agree to enter into dispute resolution discussions, they shall execute a written agreement prior to the expiration of the time provided for in Subsection E. The secretary and the applicant shall mutually select, or may extend, the expiration date for conducting the dispute resolution discussions, provided however that the time period does not exceed one year from the date the parties first execute a written agreement.

(2) All disputes that are resolved shall be reduced to writing. Either party may withdraw from the resolution process by sending a written notice of withdrawal, certified mail, return receipt requested, to the other party. If the dispute is not resolved within the time period agreed upon, within the one-year maximum, or by the date of the withdrawal of either party, the secretary shall, within thirty days, notify the person requesting an adjudicatory hearing that the request has been granted or denied.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 2001, No. 1197, §1.



RS 30:2050.5 - Enforcement; final action

§2050.5. Enforcement; final action

A. The obligations imposed by an order or assessment are enforceable when the order or assessment becomes a final enforcement action.

B. The obligations imposed by a compliance order concerning a community sewer system are enforceable when notice thereof is given to the respondent in accordance with R.S. 30:2050.23. When an adjudicatory hearing on such compliance order has been requested and granted pursuant to R.S. 30:2050.4, such compliance order, or any portions thereof, may be stayed by an administrative law judge in the Division of Administrative Law, Department of Civil Service, pending the outcome of the adjudicatory hearing. When de novo review of a community sewer system compliance order has been applied for and granted by the Nineteenth Judicial District Court pursuant to R.S. 30:2050.4(G), such compliance order, or any portion thereof, may be stayed by a judge of said court, pending the outcome of the de novo review. Such a stay may be issued only upon a showing that failure to comply with the community sewer system compliance order will result in no risk of harm to human health or the environment.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996; Acts 1997, No. 16, §1; Acts 1999, No. 1007, §1.



RS 30:2050.6 - Enforcement; informal procedures

§2050.6. Enforcement; informal procedures

A. The secretary may establish informal procedures for compliance orders and penalty assessments by rules adopted in accordance with the Administrative Procedure Act. The rules shall specify those types of compliance orders and penalty assessments for which an informal proceeding is adequate to protect the public interest. Informal procedures may be employed only with the consent of the respondent.

B. Rules issued under this Section shall, at a minimum, provide for each of the following:

(1) An affidavit or other document to establish that a violation occurred.

(2) Notice to the respondent of the evidence relied upon to establish the violation.

(3) An opportunity for the respondent to present oral, documentary, and physical evidence in opposition to the order or assessment.

(4) An opportunity for members of the public to file written comments regarding the contested order or assessment and to attend the informal hearing if one is held.

(5) Inclusion of the final enforcement action on the public list.

C. An informal proceeding is not governed by the procedures of this Chapter for adjudicatory hearings or the adjudication provisions of the Administrative Procedure Act.

D. A compliance order or penalty assessment issued upon conclusion of an informal proceeding is a final enforcement action.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996.



RS 30:2050.7 - Enforcement; settlement or compromise

§2050.7. Enforcement; settlement or compromise

A. Except as otherwise provided herein, the secretary, with the concurrence of the attorney general, may settle or resolve as deemed advantageous to the state any suits, disputes, or claims for any penalty under any provision of this Subtitle or the regulations or permit terms and conditions applicable thereto. The concurrence of the attorney general is not required for the secretary to settle or resolve (1) a suit, dispute, or claim in regard to a compliance order or (2) any part of a suit, dispute, or claim insofar as it regards a compliance order.

B. Before signing a settlement or compromise, the secretary shall invite and receive written public comment on the proposed settlement agreement or compromise during the forty-five days following notice to the attorney general.

C. The secretary shall give notice of the proposed settlement or compromise to a person who has requested notice of the proposed settlement or compromise and shall require the respondent to publish a notice of the settlement or compromise in the official journal of the parish governing authority for the parish in which the violation that gives rise to the order or assessment occurred. The secretary may also require the respondent to publish the notice of the settlement or compromise in any other newspaper of general circulation in the area where the violation that gives rise to the order or assessment occurred.

D. The secretary may hold a public hearing regarding a proposed settlement or compromise when either of the following conditions is satisfied:

(1) A written request for a public hearing has been filed by twenty-five persons, by a governmental subdivision or agency, or by an association having not less than twenty-five members who reside in the parish in which the facility is located.

(2) The secretary finds a significant degree of public interest in the settlement or compromise.

E.(1) Notwithstanding the provisions of R.S. 30:2205, the secretary may enter into settlements of civil penalty assessments which allow the respondent to perform beneficial environmental projects or provide for the payment of a cash penalty to the state, or both. Such settlements shall be considered a civil penalty for tax purposes.

(2)(a) Settlements provided for under this Section shall be submitted to the attorney general for his approval or rejection. The settlement shall be accompanied by the underlying enforcement action, a description of any beneficial environmental project which is an element of such settlement, and a justification for the settlement. Approval or rejection by the attorney general of any settlement shall be in writing with a detailed written reason for rejection.

(b) Reasons for rejection shall be failure of the department to follow and adhere to the Louisiana Environmental Quality Act, the regulations promulgated thereunder, or any other constitutional, statutory, or regulatory provisions.

(c) The attorney general shall make any request for additional information concerning the terms and condition of the settlement within thirty days of receiving the request for approval or rejection. Within thirty days of a request for additional information by the attorney general, the department shall provide its responses to such request.

(d) The secretary may execute the proposed settlement without the approval of the attorney general if the attorney general does not give written notice to the secretary of his rejection of the settlement within ninety days after receiving the proposed settlement.

(3) The secretary shall adopt and promulgate rules and regulations in accordance with the provisions of the Administrative Procedure Act to implement a program for allowing the performance of beneficial environmental projects. Such rules and regulations shall define the parameters of beneficial environmental projects, consistent with federal law, regulations, and policies and shall include environmental mitigation as an aspect of all such authorized projects. The secretary shall prepare and submit to the Senate Committee on Environmental Quality and the House Committee on Natural Resources and Environment no later than March first an annual report on any beneficial environmental projects allowed by the secretary as part of any settlements of civil penalty assessments.

(4) Notwithstanding the provisions of R.S. 30:2015, 2031, and 2205, the secretary may enter into settlements of any suits, disputes, or claims for any penalties that require the payment of money by the respondent to the Central States Air Resources Agencies Association (CENSARA) or the Southern Environmental Enforcement Network (SEEN). Any such settlements shall require that CENSARA or SEEN utilize such money only for specified studies or other projects directly benefitting the state of Louisiana. Any such payment shall be considered a civil penalty for tax purposes.

F. Any settlement of civil penalty assessments which allows the respondent to perform beneficial environmental projects as provided in Subsection E of this Section and that result from enforcement actions occurring at facilities owned or operated by a port commission shall consider giving preference to those beneficial environmental projects that directly impact facilities owned or operated by the affected port commission provided that the port is not responsible for the violation.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996; Acts 1999, No. 1184, §1, eff. July 9, 1999; Acts 2001, No. 252, §1; Acts 2003, No. 165, §1; Acts 2008, No. 580, §2.



RS 30:2050.8 - Enforcement; cease and desist orders

§2050.8. Enforcement; cease and desist orders

A. When a violation that is endangering or causing significant damage to public health or the environment is occurring or is about to occur, the secretary may issue a cease and desist order to protect public health or the environment.

B. A cease and desist order shall:

(1) Describe with specificity the activity occurring at the facility or the site that is endangering or causing significant damage to public health or the environment.

(2) Identify the specific threat to public health or the environment that the activity presents.

(3) Specify the measures that the owner or operator of the facility or the site is directed to undertake immediately in order to abate or to eliminate the danger or the damage to public health or the environment.

C. A cease and desist order is effective upon the signing of the order. The respondent shall comply with the order immediately upon receiving knowledge of the order.

D. A cease and desist order expires in fifteen days, unless terminated earlier by the Nineteenth Judicial District Court.

E. The secretary may file an action in a district court for injunctive relief at the expiration of the cease and desist order. The secretary must establish that a violation is occurring or is about to occur and that the violation is endangering or causing significant damage to public health or the environment. Security is not required. All other provisions of law relative to injunctive relief apply.

F.(1) An action for injunctive relief against a cease and desist order shall be brought in the Nineteenth Judicial District Court. Exhaustion of administrative remedies is not a prerequisite to judicial review.

(2) The party bringing an action under this Subsection has the burden of demonstrating, by clear and convincing evidence, that the activity specified in the cease and desist order is not endangering or causing significant damage to public health or the environment.

G. A cease and desist order is not subject to administrative review.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996; Acts 1999, No. 1184, §1, eff. July 9, 1999.



RS 30:2050.9 - Enforcement; abandonment

§2050.9. Enforcement; abandonment

A compliance order or a penalty assessment is abandoned when the department fails to take any steps to obtain final enforcement action for a period of two years after the issuance of an order or an assessment.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996.



RS 30:2050.10 - Declaratory rulings

§2050.10. Declaratory rulings

A. The secretary shall adopt procedures for the issuance of declaratory rulings on significant matters. The rules must provide for:

(1) The form, content, and filing of a petition for a declaratory ruling.

(2) The procedural rights of the person seeking a declaratory ruling.

(3) The disposition of the petition.

(4) A fee, to be paid by the petitioner, sufficient to defray the expenses of issuing the ruling.

(5) Concurrence as to legal sufficiency by the chief legal officer.

(6) A requirement that the secretary shall maintain, in a place accessible to the public, a list of all petitions for declaratory rulings that have been filed. The list shall identify the petitioner, the matter to be decided and, when applicable, the location of the activity or facility which is the subject of the petition.

(7) The right of intervention by aggrieved persons.

B. A person having a real and actual interest in the matter for which a declaratory ruling is sought may petition the secretary for a declaratory ruling. The secretary may issue a declaratory ruling as to the applicability of a statute or rule to facts established by affidavit.

C. The secretary shall decide within sixty days after the filing of a petition whether a declaratory ruling will be issued. If the secretary determines that a declaratory ruling should not be issued, the petitioner may then proceed under the provisions of the Administrative Procedure Act authorizing an action for a declaratory judgment to determine the validity or applicability of a rule or under the provisions of the Code of Civil Procedure authorizing an action for a declaratory judgment.

D. The secretary shall maintain, in a place accessible to the public, a list of petitions for declaratory rulings and of declaratory rulings, and an index to the list.

E. The secretary shall notify the petitioner, an intervenor, and a person who requested notice and provided an address.

F. A declaratory ruling is a final agency action.

G. The secretary may prospectively reverse or modify the declaratory ruling after notice to the petitioner in accordance with rules governing such proceedings.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2050.11 - Adjudicatory hearings, in general; intervention; withdrawal; public hearing

§2050.11. Adjudicatory hearings, in general; intervention; withdrawal; public hearing

A. An adjudicatory hearing shall be conducted in accordance with the procedures prescribed in the Administrative Procedure Act.

B. An aggrieved person has the right to intervene as a party in an adjudicatory hearing when the intervention is unlikely to unduly broaden the issues or to unduly impede the resolution of the matter under consideration.

C.(1) An applicant, a respondent, or other aggrieved person may withdraw a request for an adjudicatory hearing at any time.

(2) If all requests are withdrawn, the preliminary permit decision, compliance order, or penalty assessment becomes a final permit or enforcement action.

D. When a public hearing is held in conjunction with an adjudicatory hearing, the former shall precede the latter.

E. The record of the public hearing held in conjunction with an adjudicatory hearing shall be made available to the parties to the adjudicatory hearing.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996.



RS 30:2050.12 - Public hearing; location; public comment; transcript

§2050.12. Public hearing; location; public comment; transcript

A. A public hearing may be held in conjunction with an adjudicatory hearing. It shall be conducted in an orderly and expeditious manner.

B. A hearing held under this Section shall be held in the parish in which the activity that gives rise to the hearing has occurred, is occurring, or may occur.

C. Members of the public may present their oral statements, views, recommendations, opinions, and information at a hearing under this Section. They may file written statements and other documents such as charts, data, tabulations, and recommendations with the person conducting the hearing during the public hearing or after the hearing until the record of the hearing is closed.

D. The proceedings of the hearing shall be recorded and either a copy of the recording or a verbatim transcript recording shall be filed in the record of the hearing. All written statements, and other documents such as charts, data, tabulations, and recommendations filed with the person conducting the hearing shall be entered into the record of the hearing.

E. The presiding officer shall prepare a summary or report of the hearing and file it in the record of the hearing.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996.



RS 30:2050.13 - Hearing officers; employment

§2050.13. Hearing officers; employment

The secretary may employ one or more hearing officers to perform such duties relative to adjudications as the secretary assigns to them. A hearing officer shall be a full-time employee in the classified service of the state.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996.



RS 30:2050.14 - Hearing officers; qualifications; ethical standards

§2050.14. Hearing officers; qualifications; ethical standards

A. A hearing officer for an adjudicatory hearing shall:

(1) Have a general knowledge of the contaminants, wastes, and other materials whose interactions with the environment are regulated by this Subtitle.

(2) Have a general knowledge of the provisions of this Subtitle and of the rules issued under this Subtitle.

(3) Be licensed and admitted to practice law by the Supreme Court of the state of Louisiana and have been actively engaged in the practice of law in this state for a minimum of five years.

(4) Hold no public office of or employment by the state or any political subdivision of the state, or any local governmental entity, except an institution of higher education.

B. A hearing officer shall comply with the Code of Governmental Ethics. The secretary may prescribe provisions of the Code of Judicial Conduct or other relevant ethical standards that apply to hearing officers.

C. The secretary shall adopt rules supplementary to the rules of the State Civil Service Commission to instill public confidence that the department's administrative direction regarding matters such as appointment, classification, promotion, pay, tenure, discipline, removal, hours of duty, travel, parking space, office space and equipment, office procedures, staff assistance, organizational structure, and performance evaluation is not used to influence the decision or recommendation of a hearing officer.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996.



RS 30:2050.15 - Hearing officers; powers; contemptuous conduct

§2050.15. Hearing officers; powers; contemptuous conduct

A. A hearing officer for an adjudicatory hearing shall have the power to:

(1) Administer oaths and affirmations.

(2) Receive acknowledgments and affidavits.

(3) Order depositions be taken.

(4) Hold conferences for the settlement or simplification of a matter.

(5) Issue subpoenas requiring the attendance and giving of testimony by witnesses and the production of documentary and other physical evidence.

(6) Dispose of interlocutory matters.

(7) Conduct and regulate the course of an adjudicatory hearing, rule on offers of proof, receive admissible evidence, make findings of fact and conclusions of law, make recommendations, issue orders, and render decisions.

(8) Conduct public hearings held in conjunction with an adjudicatory hearing.

(9) Exercise any other power conferred by the Administrative Procedure Act.

(10) Exercise any other power conferred by law.

B.(1) When a party, the representative of a party, or a witness in an adjudicatory hearing refuses to comply with an order of the hearing officer or acts contemptuously toward the hearing officer, the secretary or a party may apply by summary process to the district court for an appropriate order.

(2) The hearing officer may certify the acts that constitute refusal to obey an order or contemptuous conduct to the attorney general who shall apply on behalf of the hearing officer by summary process to the district court for an appropriate order.

(3) The court shall preferentially hear an application and enter such order as the court deems proper.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996.



RS 30:2050.16 - Hearing officers; orders, recommendations, decisions

§2050.16. Hearing officers; orders, recommendations, decisions

A. A hearing officer shall file orders issued and recommendations or decisions rendered by the hearing officer at the conclusion of the hearing in the record of adjudication and with the secretary. The hearing officer shall give notice to each party or the party's counsel of record of such order, recommendation, or decision.

B. An order or decision of a hearing officer becomes final thirty days after the last notice is given, without a request for administrative review being filed. However, the secretary may reserve the right to make the final decision.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996.



RS 30:2050.17 - Hearing officers; administrative review by secretary

§2050.17. Hearing officers; administrative review by secretary

A. A party may only seek review of an order, decision, or ruling of a hearing officer by requesting an administrative review by the secretary. Judicial review of specified interlocutory orders or rulings is governed by R.S. 30:2050.18.

B. A request for administrative review shall specify the grounds upon which review is requested.

C. Upon timely filing of a request for administrative review, the secretary shall either grant or deny the request within thirty days. The secretary may deny the request or grant the request on one or more of the specified grounds. If the request for administrative review is granted, the secretary shall establish a reasonable briefing schedule considering the exigency of the circumstances.

D. When the secretary denies the request for administrative review, the order, decision, or ruling is final.

E. When the request for administrative review is granted, the secretary may take any of the following actions:

(1) Render an order, decision, or ruling as is supportable by the record.

(2) Remand the matter for a new hearing to receive additional evidence.

(3) Remand the matter with other instructions.

F. The secretary shall render an order, decision, or ruling no later than sixty days after the request for administrative review is granted, except in a matter of such complexity that the secretary determines an additional sixty days is necessary for the review.

G. Motions to reconsider a final order, decision, or ruling of the secretary shall be filed within ten days after notice of the final order, decision, or ruling. Every such motion must set forth the matters claimed to have been erroneously decided and the nature of the alleged errors. Motions for reconsiderations shall be directed to, and decided by, the secretary and filed with the hearings division.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996.



RS 30:2050.18 - Hearing officers; interlocutory order or ruling; judicial review

§2050.18. Hearing officers; interlocutory order or ruling; judicial review

A.(1) Upon request of a party, the hearing officer may certify an interlocutory order or ruling for direct review by the Nineteenth Judicial District Court when both of the following conditions are satisfied:

(a) The issue involves an important procedural or evidentiary matter on which a substantial difference of opinion exists.

(b) Immediate judicial review will materially advance the conclusion of the proceeding or judicial review after the final order or decision would be inadequate.

(2) An application for judicial review of a certified interlocutory order or ruling must be filed with the court within five days of the certification.

(3) An application for judicial review of the hearing officer's refusal to certify an interlocutory order or decision must also be filed with the court within five days after notice of the refusal. The court may decide the issue sought to be reviewed if it determines that the decision of the hearing officer to refuse to certify the interlocutory order or ruling is not supported and sustainable by a preponderance of evidence as determined by the reviewing court. In the application of this rule, the court shall make its own determination and conclusions of fact by a preponderance of evidence based upon its own evaluation of the record reviewed in its entirety upon judicial review. In the application of the rule, where the agency has the opportunity to judge the credibility of witnesses by first-hand observation of demeanor on the witness stand and the reviewing court does not, due regard shall be given to the agency's determination of credibility issues.

(4) The court shall preferentially consider and decide an interlocutory order or ruling certified for review or an application for review of a hearing officer's refusal to certify an interlocutory order or ruling.

B. For good cause, a hearing officer may stay the hearing when an application for judicial review of an interlocutory order or ruling has been filed with the court.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996; Acts 1996, 1st Ex. Sess., No. 41, §1, eff. May 7, 1996; Acts 1996, 1st Ex. Sess., No. 86, §1.

NOTE: SEE ACTS 1996, 1ST EX. SESS., NO. 41, §2; RE: PROCEDURAL LAW.



RS 30:2050.19 - Order or decision of the secretary

§2050.19. Order or decision of the secretary

A final order or decision of the secretary regarding a permit, compliance order, or penalty assessment shall designate those portions of the record of adjudication on which the secretary relied and shall include findings of fact and conclusions of law.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996.



RS 30:2050.20 - Record of decision

§2050.20. Record of decision

For matters not handled by the division of administrative law, within the Department of State Civil Service, the secretary shall adopt rules requiring that the record of a decision be assembled in a uniform and consistent order.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996; Acts 1997, No. 17, §1.



RS 30:2050.21 - Judicial review; appeal

§2050.21. Judicial review; appeal

A. An aggrieved person may appeal devolutively a final permit action, a final enforcement action, or a declaratory ruling only to the Nineteenth Judicial District Court. A petition for review must be filed in the district court within thirty days after notice of the action or ruling being appealed has been given. The district court shall grant the petition for review.

B. The district court shall promulgate rules of procedure to be followed in taking and lodging appeals.

C. The department shall not be required to file an answer to the petition for review.

D. In matters not submitted to the division of administrative law, Department of Civil Service, the department shall transmit to the reviewing court the original or a certified copy of the entire record of the decision or action under review within sixty days after service of the petition on the department, or within further time allowed by the court. By stipulation of all parties to the review proceedings, the record may be shortened. A party unreasonably refusing to stipulate to limit the record may be taxed by the court for the additional costs. The court may require or permit subsequent corrections or additions to the record.

E. If, before the date set for hearing, application is made to the court for leave to present additional information, and it is shown to the satisfaction of the court that the additional information is material and that there was good cause for failure to present it in the proceedings before the department, the court may order that the additional information be taken before the department upon conditions determined by the court. The department may modify its findings and decision by reason of the additional information and shall file that information and any modifications, new findings, or decisions with the reviewing court.

F. The provisions of R.S. 49:964(F) and (G), including the standard of review, shall apply to appeals provided in this Section.

G. Judicial review, appeals, and other proceedings for injunctive relief regarding environmental permits needed for construction or operation of new facilities or modification of existing facilities, shall be decided by the court summarily and by preference. In no case shall the date for a final decision on the merits of such review or appeals extend beyond the ninetieth day after receipt by the court of the record for adjudication. The court in its discretion may issue further orders consistent with the Code of Civil Procedure to carry out the summary mandate of such reviews or appeals.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996; Acts 1996, 1st Ex. Sess., No. 41, §1, eff. May 7, 1996; Acts 1997, No. 857, §1, eff. July 10, 1997; Acts 1997, No. 1143, §1; Acts 2013, No. 108, §1, eff. June 5, 2013.

NOTE: SEE ACTS 1996, 1ST EX. SESS., NO. 41, §2; RE: PROCEDURAL LAW.



RS 30:2050.22 - Judicial review; appeal; stays

§2050.22. Judicial review; appeal; stays

A. A respondent may also appeal a penalty assessment suspensively.

B. The filing of an appeal does not stay a compliance order, a final permit action, or a declaratory ruling. However, the secretary may grant, or the court may order, a stay with appropriate terms. The court may order a stay of a final permit action only after notice to the department and the permittee and an opportunity for a hearing on the requested stay.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996; Acts 1996, 1st Ex. Sess., No. 41, §1, eff. May 7, 1996; Acts 2013, No. 108, §1, eff. June 5, 2013.

NOTE: SEE ACTS 1996, 1ST EX. SESS., NO. 41, §2; RE: PROCEDURAL LAW.



RS 30:2050.23 - Notice

§2050.23. Notice

A.(1) Notice to an applicant for a permit, a respondent, a petitioner for a declaratory ruling, or a party to an adjudicatory hearing shall be given by certified mail return receipt requested.

(2) Notice to other persons shall be given by ordinary mail.

(3) In all cases, notice may be given by delivery.

B. When a party is represented by an attorney or has appointed an agent for service of process, notice may be given to the attorney or the agent.

C.(1) Notice to an applicant for a permit, a respondent who is a party, an intervenor, a petitioner for a declaratory ruling, or a person who submits a written comment shall be given at the address in the application, the request for a hearing, the request for an intervention, the petition, or the comment.

(2) Notice to a respondent prior to becoming a party may be given at the address of the respondent's agent for service of process, or an address filed by the respondent with the secretary of state or with the department.

D. Notice given by certified mail return receipt requested is effective when delivered or tendered if delivery is refused. Notice given by ordinary mail is effective when mailed. Notice given by delivery is effective when delivered or tendered if delivery is refused.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996.



RS 30:2050.24 - Subpoenas and witnesses; fees; expenses; notice

§2050.24. Subpoenas and witnesses; fees; expenses; notice

A. The secretary shall establish fees to be paid by the party for whom a subpoena is issued. The fees shall be sufficient to defray fees and expenses due a witness in a civil proceeding and to reimburse the department for administrative costs of issuing and serving subpoenas.

B. Notice of a subpoena may be given by certified mail return receipt requested or by other means authorized by law.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996.



RS 30:2050.25 - Powers of the secretary

§2050.25. Powers of the secretary

A. The secretary shall adopt rules of procedure implementing the provisions of this Chapter and the applicable provisions of the Administrative Procedure Act.

B. The secretary may act personally regarding matters on which this Subtitle authorizes an assistant secretary to act.

C. A delegation by the secretary of authority to a hearing officer, a deputy secretary, or an assistant secretary shall be in writing and maintained in a designated place in the department. A delegation is effective until revoked in writing.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996.



RS 30:2050.26 - Duties of assistant secretary

§2050.26. Duties of assistant secretary

The assistant secretaries may not delegate the duties assigned to them by this Subtitle which require the exercise of deliberative discretion.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996.



RS 30:2050.27 - Computation of time

§2050.27. Computation of time

The computation of a time period allowed or prescribed in this Chapter is governed by Code of Civil Procedure Article 5059.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996.



RS 30:2050.28 - Applicability of the Administrative Procedure Act

§2050.28. Applicability of the Administrative Procedure Act

The provisions of this Chapter are supplementary to those of the Administrative Procedure Act and are applicable specifically to the subject matter of agency proceedings within the department and judicial review by appeal of those agency proceedings. In the event of conflict between the provisions of this Chapter and those of the Administrative Procedure Act or other laws, the provisions of this Chapter shall prevail. If this Chapter does not expressly or impliedly provide for a particular situation, the Administrative Procedure Act or other laws are applicable.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996.



RS 30:2050.29 - Mandamus

§2050.29. Mandamus

Except for those situations in which R.S. 30:2024(C) and R.S. 30:2050.4(G) apply, whenever this Chapter specifies a deadline for the secretary or authorized assistant secretary to act on a particular matter and the secretary or authorized assistant secretary fails to act by such deadline, then any adversely affected party has the right to a writ of mandamus from the Nineteenth Judicial District Court for the parish of East Baton Rouge, directing the secretary or authorized assistant secretary to act within a period of time to be specified by the court, and if the adversely affected party prevails, the court shall award court costs and attorney fees.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996; Acts 1997, No. 116, §1.



RS 30:2050.30 - Bond; exception

§2050.30. Bond; exception

No bond shall be required for appeals of actions to the Nineteenth Judicial District Court as provided in this Chapter.

Acts 1996, 1st Ex. Sess., No. 41, §1, eff. May 7, 1996.

NOTE: SEE ACTS 1996, 1ST EX. SESS., NO. 41, §2; RE: PROCEDURAL LAW.



RS 30:2050.31 - Appeals; district court decisions

§2050.31. Appeals; district court decisions

Any party aggrieved by a final judgment or interlocutory order or ruling of the Nineteenth Judicial District Court may appeal or seek review thereof, as the case may be, to the Court of Appeal, First Circuit.

Acts 1996, 1st Ex. Sess., No. 41, §1, eff. May 7, 1996.

NOTE: SEE ACTS 1996, 1ST EX. SESS., NO. 41, §2; RE: PROCEDURAL LAW.



RS 30:2051 - LOUISIANA AIR CONTROL LAW

CHAPTER 3. LOUISIANA AIR CONTROL LAW

§2051. Citation

This Chapter shall be known and may be cited as the "Louisiana Air Control Law."

Acts 1979, No. 449, §1, eff. Jan. 1, 1980.



RS 30:2052 - Policy; purpose

§2052. Policy; purpose

The legislature finds and declares that the purity of the air in the environment is a matter of vital concern to the welfare of the people of the state and to promote an environment free from pollution that jeopardizes the health and welfare of the citizens of the state, consistent with sound policies for employment and industrial development, it is necessary to establish an efficient method for the regulation and control of discharge of contaminants into the air resources of the state. The legislature further finds and declares the policy of the state of Louisiana to promote an environment free from noise that endangers the health or welfare of its people.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980. Acts 1984, No. 254, §1; Acts 2006, No. 445, §1, eff. June 15, 2006, and §3, eff. July 1, 2007.



RS 30:2053 - Definitions

§2053. Definitions

As used in this Chapter, the following terms shall have the meanings ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Air contaminant" means particulate matter, dust, fumes, gas, mist, smoke, or vapor, or any combination thereof produced by other than natural processes.

(2) Repealed by Acts 1999, No. 348, §2, eff. June 16, 1999.

(3)(a) "Toxic air pollutant" means an air pollutant which, based on scientifically accepted data, is known to cause or can reasonably be anticipated to cause either directly or indirectly through ambient concentrations, exposure levels, bioaccumulation levels, or deposition levels, adverse effects in humans, including but not limited to:

(i) Cancer;

(ii) Mutagenic, teratogenic, or neurotoxic effects;

(iii) Reproductive dysfunction;

(iv) Acute health effects; and

(v) Chronic health effects.

(b) This definition includes all air pollutants which are identified and listed pursuant to these criteria under R.S. 30:2060. This definition shall also include but not be limited to all substances listed as hazardous air pollutants under rules and regulations of the department in effect on June 1, 1989, and those designated as such under Section 112 of the Federal Clean Air Act. This definition does not include those pollutants for which National Ambient Air Quality Standards have been established under Section 108 of the Federal Clean Air Act, with the exception of lead compounds. This definition does not include elemental lead or those pollutants chosen solely for their contribution to the formation of pollutants regulated under the National Ambient Air Quality Standards.

(4) "Emergency emission" is the discharge into the atmosphere of Louisiana of a toxic air pollutant the rate of which is in excess of that allowed by permit or license and which could not have been avoided by taking measures to prevent the discharge.

(5) "Noise" means the intensity, duration, and the character of sounds from all sources.

(6) "Local governmental entity" means any parish, municipal, or local political subdivision.

(7) "Person" means an individual, proprietorship, corporation, club, or other legal entity.

(8) "Sport shooting range" or "range" means an area designed and operated primarily for: persons using or discharging rifles, shotguns, pistols, revolvers, or black powder weapons; archery; air rifles; silhouettes; skeet ranges; trap ranges; or any other similar sport shooting, if such area is designed and constructed in accordance with the then current publication of the National Rifle Association of America, or its successor, entitled "The Range Manual".

(9) "Substantial change in use" means the current primary use of the facility no longer represents the activity previously engaged in at the site.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980. Amended by Acts 1982, No. 468, §1; Acts 1984, No. 254, §1; Acts 1989, No. 184, §1, eff. June 23, 1989; Acts 1993, No. 171, §1; Acts 1997, No. 891, §1; Acts 1999, No. 348, §2, eff. June 16, 1999; Acts 2006, No. 445, §2, eff. June 15, 2006; Acts 2006, No. 445, §3, eff. July 1, 2007.



RS 30:2054 - Air quality control; secretary of environmental quality; powers and duties

§2054. Air quality control; secretary of environmental quality; powers and duties

A. The secretary shall have the following powers and duties with respect to air quality control:

(1) To prepare and develop a general plan for the proper control of the air resources in the state of Louisiana including the compilation and maintenance of an ongoing comprehensive air emissions inventory.

(2) To make investigations upon receipt of information concerning an alleged violation of this Chapter or any rule or regulation promulgated hereunder and to issue any appropriate orders in accordance with R.S. 30:2025. This Paragraph shall in no way detract from the power of the office to make investigations and inquiries upon its own motion.

(3) To prepare and develop a general plan for the proper control of noise in the state of Louisiana.

B. The secretary shall have the following powers and duties:

(1) To adopt and promulgate rules and regulations consistent with applicable state and federal law and the general intent and purposes of this Chapter for the maintenance of air quality within the state of Louisiana.

(2)(a) To develop permitting procedures and regulations conforming to applicable state and federal laws, and to require and issue permits, licenses, variances, or compliance schedules for all sources of air contaminants within the state of Louisiana and when the secretary deems it advisable to delegate the power to issue or deny such permits, licenses, variances, or compliance schedules to the appropriate assistant secretary subject to his continuing oversight. The authority to execute minor permit actions, to issue registrations, certifications, notices of deficiency, and notification of inclusion under a general permit or a regulatory permit may be delegated by the secretary or the appropriate assistant secretary to an authorized representative, notwithstanding the provisions of R.S. 30:2050.26.

(b) Nothing in this law shall be deemed to grant to the secretary any jurisdiction or authority to make any rule, regulation, recommendations, or determination with respect to any of the following:

(i) Air conditions existing solely within the property boundaries of commercial and industrial plants, works, or shops.

(ii) Relations between employers and employees with respect to or arising out of any air condition.

(iii) Burning of agricultural by-products in the field in connection with the planting, harvesting, or processing of agricultural products.

(iv) Controlled burning of cotton gin agricultural wastes in connection with cotton gin operations.

(v) Controlled burning in connection with timber stand management.

(vi) Controlled burning of pastureland or marshland in connection with trapping or livestock production.

(vii) Imposition of a motor vehicle fuels program respecting any characteristic, other than Reid vapor pressure, or component of a fuel or fuel additive not specifically required by federal law and specifically authorized by this Subtitle.

(viii) Confiscation of emission reduction credits or imposition of additional emission reductions from industrial sources to compensate for restrictions in vehicle inspection and maintenance or motor vehicle fuels programs, unless no other reasonable or practical alternatives exist to bring about timely attainment of the ozone ambient air standard.

(ix) Permitting regulations, with respect to air quality, requiring authorization to construct or operate any source for which facility-wide potential emissions are less than five tons per year for each of any regulated air pollutant as defined by the Clean Air Act, 42 U.S.C. 7401 et seq., less than fifteen tons per year emitted of all such defined pollutants combined, and less than the minimum emission rate for each toxic air pollutant established pursuant to R.S. 30:2060, unless such source is required to obtain a permit pursuant to the Clean Air Act, 42 U.S.C. 7661 et seq. Notwithstanding the provisions of this Item, the secretary may adopt, promulgate, and enforce standards, limitations, and other regulations applicable to sources which are not required to obtain a permit. The standards or regulations shall not include any requirement for approval by the department. The standards or regulations may include the requirement to determine, document, and maintain records to demonstrate the potential or actual emissions of the facility. For purposes of this Item, "potential emissions" shall mean the emissions the facility is capable of emitting considering all control measures in place, utilized, and properly maintained and historical practices, including hours of operation and number of employees at the facility.

(x) Controlled burning, after written notice to the local fire department and sheriff's office, of agriculture materials, including crates, used in connection with the storage or transportation of sweet potatoes.

(3) To adopt and promulgate regulations necessary in establishing and administering an air pollution emission reduction credit banking system for the state as an inducement for Louisiana industries to reduce emissions of air pollutants. Such regulations shall at a minimum provide:

(a) For the administration of the banking system.

(b) Criteria under which emission reduction credits may be earned.

(c) Geographical limitations or emission offset areas for which emission offsets may be earned.

(d) Criteria for the use, banking, or sale of banked emissions.

(e) For the approval of the department for the earning, use, banking, or sale of banked emissions.

(f) Requirements for the maintenance and submission of records concerning emission levels, amounts of emission offsets, and banked emissions.

(g) The implementation of the banking system to allow credit for all emission offsets meeting the criteria established pursuant to Subparagraph (b) which have been accomplished subsequent to December 21, 1976.

(h) Appropriate recognition of the efficacy of permits issued prior to the promulgation of final regulations and reductions of emissions made in compliance with said permits.

(i) For the establishment of a schedule requiring banked air emissions of permitted facilities and credits to be discounted or decreased over time in nonattainment areas so as to comply with state and federal regulations which require improvement in air quality within nonattainment areas. Banked air emissions of permitted facilities and credits shall be discounted from a base year at a rate so as to effect decreases in banked air emissions consistent with state and federal law relative to nonattainment areas.

(j) In the absence of regulations, the secretary shall have the authority to create emissions credits by permit and shall authorize the transfer of credits by permit actions.

(4) The present air law and air regulations shall remain in effect until the final promulgation of new regulations is completed in accordance with the provision of this Section and the Administrative Procedure Act; R.S. 49:950 et seq.

(5) To adopt and promulgate regulations establishing a noxious odor control and abatement program for the state of Louisiana. The odor control and abatement program authorized by this Paragraph shall not apply to odors caused by agricultural, fiber, timber, poultry, seafood, or fisheries production or by byproducts created by agricultural, fiber, timber, poultry, seafood, or fisheries production unless such odors are detected in concentrations or intensities above that normally detected from these processes or byproducts when using applicable air pollution control devices. Nothing in this provision shall be construed as precluding a private litigant's right to sue for abatement of odors.

(6) To adopt and promulgate rules and regulations implementing a comprehensive toxic air pollutant emission control program in accordance with R.S. 30:2060.

(7) To adopt and promulgate rules and regulations establishing and implementing a comprehensive program for the control and abatement of environmental noise pollution. The regulations shall be consistent with applicable federal laws, rules, and regulations and, at a minimum, shall provide for the following:

(a) Criteria and standards for noise control and abatement.

(b) Levels of noise appropriate to defined areas under various conditions.

(8) To establish and implement a program for the control and abatement of motor vehicle emissions in accordance with R.S. 30:2060 and other applicable state and federal laws, particularly the Clean Air Act as amended, but not to exceed the requirements provided in such act unless specifically authorized. Such program shall be applicable only in parishes and municipalities as necessary to comply with the requirements of the federal Clean Air Act or regulations promulgated by the United States Environmental Protection Agency. If such program includes the periodic inspection of motor vehicles, the frequency of performing such inspections shall be as allowed by federal law or regulations or by agreements with federal agencies. During each calendar year, the secretary may exempt vehicles of that model year and vehicles from prior model years from on-board diagnostic (OBD II) testing. The fees due the department for this program pursuant to R.S. 32:1306(C)(3) shall be deposited into the Environmental Trust Fund. The inspection and maintenance of motor vehicles as required by this Paragraph shall begin on January 1, 2000.

(9)(a) To develop regulatory permits for certain air emissions provided the conditions in Subparagraph (b) are satisfied.

(b)(i) A regulatory permit cannot be used for any facility which is a new major stationary source or for any major modification of an existing source as defined in applicable rules and regulations and which is subject to the New Source Review (NSR) requirements of the Federal Clean Air Act.

(ii) Use of a regulatory permit may be precluded by specific permit conditions contained within a Federal Clean Air Act Part 70 Operating Permit.

(iii) A regulatory permit may not authorize the maintenance of a nuisance or a danger to public health or safety. All emissions control equipment shall be maintained in good condition and operated properly.

(iv) A regulatory permit shall not preclude the secretary from exercising all powers and duties as set forth in R. S. 30:2011(D), including but not limited to, the authority to conduct inspections and investigations and enter facilities as provided in R.S. 30:2012, and to sample or monitor, for the purpose of assuring compliance with a regulatory permit or as otherwise authorized by the Louisiana Environmental Quality Act, Federal Clean Air Act, or regulations adopted thereunder, any substances or parameters at any location.

(v) A regulatory permit shall require compliance with all applicable provisions of the Louisiana Air Quality Regulations and the Federal Clean Air Act. Violation of the terms or conditions of a regulatory permit constitutes a violation of such regulation or Act.

(vi) A regulatory permit shall, as appropriate, prescribe emission limitations, any necessary control requirements, other enforceable conditions, and associated monitoring, recordkeeping, and reporting provisions necessary for the protection of public health and the environment.

(vii) A regulatory permit shall require any person seeking such permit to submit a written notification and any fee authorized by this Subtitle and applicable regulations to the secretary. Submission of a written notification and any fee authorized by this Subtitle and applicable regulations shall be in lieu of submission of a permit application. The written notification shall be signed and certified in accordance with LAC 33:III governing permit application submittal. Any person who submits a written notification and any fee authorized by this Subtitle and applicable regulations shall be authorized to operate under the regulatory permit for which the notification was submitted when notified by the department that the notification was complete.

(viii) All regulatory permits promulgated by the secretary shall establish notification procedures, permit terms, and confirmation of notification by the department and shall be promulgated in accordance with the procedures provided in R.S. 30:2019.

(ix) No later than January 1, 2007, the secretary shall consider which activities are appropriate for coverage under a regulatory permit and publish an initial list of such activities.

(10) To develop rules and regulations providing for an expedited review process for permit applications with minor air emissions.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980; Acts 1980, No. 194, §7; Acts 1981, No. 626, §1; Acts 1981, No. 915, §1; Acts 1982, No. 468, §1; Acts 1982, No. 783, §1; Acts 1983, No. 34, §1; Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1983, No. 538, §1; Acts 1984, No. 117, §1, eff. June 22, 1984; Acts 1984, No. 254, §1; Acts 1984, No. 316, §1, eff. July 2, 1984; Acts 1989, No. 184, §1, eff. June 23, 1989; Acts 1990, No. 245, §1; Acts 1991, No. 872, §1; Acts 1991, No. 873, §1; Acts 1993, No. 570, §3; Acts 1995, No. 393, §1, eff. June 16, 1995; Acts 1995, No. 457, §1; Acts 1995, No. 1216, §1; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 1999, No. 348, §1, eff. June 16, 1999; Acts 1999, No. 468, §1, eff. June 18, 1999; Acts 1999, No. 576, §1, eff. June 30, 1999; Acts 2003, No. 918, §1; Acts 2004, No. 584, §1, eff. July 1, 2004; Acts 2006, No. 115, §1; Acts 2006, No. 445, §2, eff. June 15, 2006; Acts 2006, No. 445, §3, eff. July 1, 2007; Acts 2008, No. 547, §1; Acts 2010, No. 49, §1; Acts 2010, No. 393, §1; Acts 2012, No. 637, §1.



RS 30:2055 - Permits; licenses

§2055. Permits; licenses

No person shall conduct any activity which results in the discharge of air contaminants without the appropriate permit or license as required under the regulations of the secretary adopted pursuant to this Chapter.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1999, No. 348, §1, eff. June 16, 1999.



RS 30:2055.1 - Sport shooting range; regulation; noise pollution; nuisance

§2055.1. Sport shooting range; regulation; noise pollution; nuisance

A.(1) Notwithstanding any other provision of law to the contrary, a person who operates or uses a sport shooting range in this state shall not be subject to civil liability or criminal prosecution in any matter relating to noise or noise pollution resulting from the operation or use of the range if the range was established, constructed, or operated prior to the implementation of any noise control laws, ordinances, rules, or regulations, or if the range is in compliance with any noise control laws, ordinances, rules, or regulations that applied to the range and its operation at the time of establishment, construction, or initial operation of the range.

(2) Rules or regulations adopted by a state or local department or agency for limiting levels of noise in terms of decibel level which may occur in the outdoor atmosphere shall not apply to a sport shooting range exempted from liability under this Section.

(3) A municipal noise control ordinance may not require or be applied so as to require a sport shooting range to limit or eliminate shooting activities that have occurred on a regular basis at the range prior to the enactment date of the ordinance.

B.(1) Except as provided in this Section, a person may not maintain a nuisance action for noise against a shooting range located in the vicinity of that person's property if the shooting range was established, constructed, or operated as of the date the person acquired the property. If there is a substantial change in use of the range after the person acquires the property, the person may maintain a nuisance action if the action is brought within three years of the date of a substantial change in use.

(2) A person who owns property in the vicinity of a shooting range that was established, constructed, or operated after the person acquired the property may maintain a nuisance action for noise against that shooting range only if the action is brought within five years after establishment of the range or three years after a substantial change in use of the range.

(3) If there has been no shooting activity at a range for a period of two years, resumption of shooting is considered establishment of a new shooting range for purposes of this Section.

C.(1) Except as otherwise provided in this Section, this Section does not prohibit a unit of local government from regulating the location and construction of a sport shooting range after the effective date of this Section.

(2) Nothing in this Section limits the ability of a local unit of government to regulate noise produced as a result of a substantial change in the use of the range.

D. The provisions of R.S. 30:2053(6), (7), (8), and (9) and 2055.1 contained herein shall not alter or otherwise affect lawsuits filed prior to August 15, 1997.

Acts 1997, No. 891, §1.



RS 30:2055.2 - Odor nuisance ordinances

§2055.2. Odor nuisance ordinances

A. The governing authority of the city of Shreveport shall have the power to enact ordinances to control and abate odor nuisances. Such ordinances shall provide that no person shall cause or allow the emission of odorous air contaminants from any single source that result in detectable odors.

B. The provisions of this Section shall be applicable only to control and abatement of emission of odorous air contaminants by a rendering plant located within the corporate limits of the municipality. For purposes of this Section, "rendering plant" shall mean an establishment primarily engaged in converting waste animal tissue into stable, value-added materials. Rendering can refer generally to any processing of animal byproducts into more useful material, or more narrowly to the rendering of whole animal fatty tissue into purified fats like lard or suet.

Acts 2007, No. 340, §1, eff. July 9, 2007; Acts 2011, 1st Ex. Sess., No. 25, §1.



RS 30:2056 - Variances

§2056. Variances

A. The secretary may grant individual variances beyond the limitations prescribed under this Chapter. Such variances may be granted upon presentation of adequate proof that compliance with any provision of this Chapter, with any rule or regulation thereunder, or with any final order or determination of the secretary will result in the practical closing and elimination of any lawful business, occupation, or activity without sufficient corresponding benefit or advantage to the people of the state.

B. In determining under what conditions and to what extent a variance from this Chapter or rule or regulation hereunder may be granted, the secretary shall give due recognition to the progress which the person requesting such variance shall have made in controlling or preventing any condition which may have existed as defined by R.S. 30:2053(2). In such case the secretary shall grant such variance conditioned upon such person effecting a partial abatement over a period of time which it shall consider reasonable under the circumstances, or the secretary in conformity with the intent and purpose of this Chapter to protect health and property may prescribe other and different requirements with which the person who receives such variance shall comply.

C. Any variance granted pursuant to the provisions of this Section shall be granted for such period of time, not to exceed one year, as shall be specified by the secretary at the time of the granting of such variance. Any variance may be granted by the secretary under the condition that the person who receives it shall make such periodic reports as to the progress which such person shall have made toward compliance with any rule or regulation as to which a variance has been granted.

D. Upon the failure of the secretary to take action within sixty days after receipt of a petition for variance pursuant to this Section, or upon the failure of the secretary to enter a final order or determination within sixty days after the final argument regarding such a variance petition in any hearing under this Subtitle, then for all purposes the person affected has a right to a writ of mandamus pursuant to the provisions of Code of Civil Procedure Article 3861 et seq., in the Nineteenth Judicial District Court directing the secretary to make a decision on the variance request within a specified time period.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1991, No. 260, §1; Acts 1993, No. 570, §2.



RS 30:2057 - Prohibitions; exceptions

§2057. Prohibitions; exceptions

A. No person shall:

(1) Discharge air contaminants or noise pollution into the air of this state in violation of regulations of the secretary or the terms of any permit, license, or variance issued hereunder.

(2) Violate any rule or regulation adopted by the secretary under this Chapter.

B. The provisions of this Chapter shall not apply in the following instances:

(1) To persons who burn agricultural by-products in the field in connection with the planting, harvesting, or processing of agricultural products.

(2) To controlled burning of cotton gin agricultural wastes in connection with cotton gin operations.

(3) To controlled burning in connection with timber stand management.

(4) To controlled burning of pastureland or marshland in connection with trapping or livestock production.

(5)(a) To the burning of trees, brush, grass, or other vegetable matter in any parish having a population of ninety thousand or less provided the location of the burning is not within the territorial limits of a city or town or is not adjacent to a city or town in such proximity that the ambient air of the city or town will be affected by smoke from the burning.

(b) The provisions of Subparagraph (a) of this Paragraph notwithstanding, the governing authority of any municipality having a population of five thousand or less may burn trees, brush, grass, or other vegetable matter on property that it owns or leases within the corporate limits of such municipality, provided that all of the following occur:

(i) The burning does not occur within five hundred feet of an occupied house or residence.

(ii) The municipality enacts an ordinance to prohibit burning of trees, brush, grass, or other vegetable matter within its corporate limits.

(iii) The municipality enacts an ordinance to provide for the collection and burning of trees, brush, grass, or other vegetable matter at a controlled site.

(c) Notwithstanding any provision of this Section or any other law to the contrary, in a parish having a population of ninety thousand persons or fewer according to the most recent federal decennial census, an ordinance may prohibit any person from burning trees, brush, grass, or other vegetable matter and otherwise regulate burning of flammable material when the fire danger rating for the area is high, as defined by rules adopted by the Department of Agriculture and Forestry as required by R.S. 33:1236(31)(b)(iii), or is predicted to be at such level, and for a reasonable time period thereafter. An ordinance adopted pursuant to this Subparagraph shall not apply to prescribed burns by the Department of Agriculture and Forestry, by those trained and certified by the Department of Agriculture and Forestry, or by those who conduct prescribed burning as a "generally accepted agriculture practice" as defined by the Louisiana Right to Farm Law (R.S. 3:3601 et seq.).

(6) To the burning of trees, branches, limbs, or other wood as a bonfire that is specifically authorized by ordinance in the parishes of St. James, St. John the Baptist, or St. Charles.

C.(1) Nothing in this Subtitle or in the rules or regulations adopted pursuant thereto shall prohibit a private property owner from burning yard waste on his own property, for noncommercial purposes, in parishes with a population of three hundred thousand or less, provided that the property owner attends the burning of yard waste at all times. The provisions of this Subsection shall not apply in the parish of East Baton Rouge.

(2) "Yard waste" as used in this Subsection means leaves, grass, twigs, branches, and vines.

(3) The provisions of this Subsection shall not prohibit a political subdivision from enacting ordinances or rules prohibiting or otherwise regulating the burning of yard waste.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980; Acts 1983, No. 34, §1; Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1984, No. 254, §1; Acts 1984, No. 316, §1, eff. July 2, 1984; Acts 1997, No. 276, §1; Acts 1997, No. 1275, §2; Acts 2001, No. 525, §1; Acts 2006, No. 376, §2, eff. June 15, 2006.



RS 30:2058 - Air quality regions; redesignation

§2058. Air quality regions; redesignation

No state or local department, agency, or member of the executive branch of the state shall enter into any agreement or compact purporting to bind the state or any region thereof to federal enactments or regulatory devices under the Clean Air Act of 1972, (42 U.S.C. 7401 et seq.) as amended, or any other related enactment, which does or may allow or provide for the federal government unilaterally to redesignate or reclassify any area of the state for the purpose of altering existing ambient air standards without having first satisfied the following minimum procedures:

(1) Submitted the proposed agreement or compact to the House Committee on Natural Resources and Environment and the Senate Committee on Environmental Quality for review and comment for a period not to exceed thirty days;

(2) Held at least one public hearing, after announcement in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., in each affected parish;

(3) Made available for public inspection and comment at least thirty days prior to holding such public meeting, the reasons for the proposed redesignation:

(4) Informed all local government agencies in the parishes affected of the details of such proposal by providing a copy of the proposal and a map locating the area or areas under consideration for redesignation, at least thirty days prior to the public hearing scheduled to be held in their respective parishes.

Added by Acts 1980, No. 367, §1; Acts 1996, 1st Ex. Sess., No. 36, §1, eff. May 7, 1996; Acts 2008, No. 580, §2.



RS 30:2059 - Hazardous air pollutant emission control program

§2059. Hazardous air pollutant emission control program

As a part of the implementation of comprehensive ambient air monitoring, the secretary may designate Southern University Agricultural and Mechanical College in Baton Rouge, McNeese State University at Lake Charles, and Southeastern Louisiana University at Hammond as ambient air monitoring facilities certified by the Department of Environmental Quality for monitoring, identifying, and quantifying concentrations of hazardous air pollutants, including air toxics and ozone, or organic compounds under evaluation for designation as hazardous air pollutants. The universities may monitor, identify, and quantify concentrations of hazardous air pollutants on a twenty-four-hour-per-day, seven-day-per-week basis. The department may provide to the universities technical expertise, monitoring equipment, and financial assistance as necessary to ensure compliance with the provisions of this Section.

Acts 1989, No. 184, §2; Acts 1989, No. 786, §1; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2060 - Toxic air pollutant emission control program

§2060. Toxic air pollutant emission control program

A.(1) Not later than December 31, 1989, the secretary shall develop and publish a list of not more than one hundred toxic air pollutants pursuant to the criteria contained in R.S. 30:2053(3). Pollutants on this list shall be ranked or classified according to level of concern based on such criteria as emission levels, human health effects, population exposure, and persistence or accumulation in the environment.

(2) The secretary shall, from time to time, but not less than every three years review and revise the list established by Paragraph (1) of this Subsection, adding pollutants which present, or may present, a threat of adverse human health effects and deleting substances if the secretary has determined that the substances no longer meet the definition of "toxic air pollutant" as defined in R.S. 30:2053(3).

(3) Any person may petition the secretary to modify the list established by Paragraph (1) of this Subsection by adding or deleting a substance. Within six months after receipt of a petition, the secretary shall either grant the petition or publish a statement of the reasons for not granting the petition.

(4) A proposed list shall be published and public hearings held in accordance with the Administrative Procedure Act prior to final publication and promulgation.

B. Not later than July 1, 1990, the secretary shall propose initial rules and regulations identifying toxic air pollutants as defined in R.S. 30:2053(3), designating those toxic air pollutants which shall be subject to the provisions of this Section and establishing a schedule for the development of ambient air concentration standards, emission standards, and/or technical control standards for those toxic pollutants. The secretary may grant credits to facilities undertaking voluntary reductions that exceed the regulatory requirements pursuant to R.S. 30:2054(B)(3) and rules and regulations to be promulgated thereunder.

C. It shall be a goal of the toxic air pollutant control program established by this Section and consequent promulgation of rules and regulations that the total amount of statewide emissions of toxic air pollutants be reduced by fifty percent from 1987 levels by December 31, 1996. In its efforts to achieve this goal, the department shall place emphasis on those sources of emissions representing the greatest risk to human health.

D. Facilities or sources which are found to be in noncompliance at the time of adoption and promulgation of the applicable rules and regulations developed pursuant to the provisions of this Section shall submit a plan for achieving compliance. Compliance shall be required as expeditiously as practicable within a time frame determined necessary by the secretary.

E. In order to facilitate the identification and quantification of toxic air pollutants and the compilation and maintenance of the comprehensive air emissions inventory required in R.S. 30:2054(A)(1), the department shall require facilities which emit or discharge toxic air pollutants, or substances under evaluation for such designation, to provide to the office the identity and quantities of such air contaminants emitted. Such information shall be made readily available to the public by the department in an easily accessible form.

F. To further develop information concerning sources of and levels of exposure to toxic air pollutants, the department shall conduct continuous or periodic monitoring of toxic air pollutants at locations and times deemed necessary by the office. Information developed as a result of the monitoring efforts shall be made readily available to the public by the department in an easily accessible form.

G. Not later than April 30, 1990, the department shall publish a report summarizing baseline 1987 toxic air pollutant emission levels. The department shall conduct studies for the purpose of estimating emissions of toxic air pollutants from industrial, area, and mobile sources. This report shall be published and submitted for public comment and review for a period of not less than thirty days. In April of each year thereafter, the department shall publish a report summarizing changes in emission levels from the previously reported year and from the 1987 baseline levels, and documenting measures taken and progress made toward reducing toxic air pollutant emission levels.

H.(1) For any discharge of a toxic air pollutant into the atmosphere of Louisiana, the rate or quantity of which is in excess of that allowed by permit, license, compliance schedule, or variance or, for upset events, that exceed the reportable quantity established by regulation, the owner or operator of the source from which such discharge occurs shall immediately notify the department by telephone, and shall submit a written report within seven days containing:

(a) Information on the source, nature, and cause of the discharge.

(b) The date and time of the discharge.

(c) The approximate total loss during the discharge.

(d) The method used for determining the loss.

(e) The action taken to prevent the discharge.

(f) The measures adopted to prevent future discharges.

(g) Any other information deemed necessary by the secretary.

(2) Upon notification required by Paragraph (1) of this Subsection, the department shall conduct an investigation of the incident to determine the nature, cause, and preventability of the emission. It shall be the burden of the emitting facility at the time of the investigation to prove that the discharge was indeed an emergency emission.

(3) For an emission which the department determines to have been preventable, the secretary shall initiate appropriate enforcement proceedings under this Subtitle.

I. The secretary shall establish and maintain records of all emissions which he determines to have been preventable and to have been emergency emission releases, and shall further maintain such records as necessary to reflect the accumulation of emergency emissions by any individual facility. The secretary shall utilize such records in enforcement proceedings under this Subtitle.

J. Repealed by Acts 1995, No. 947, §3, eff. Jan. 1, 1996.

K. The secretary shall have the authority to levy and collect fees sufficient to fund the toxic air pollutant emission control program as established under this Section and supporting ambient air monitoring efforts.

L. There shall be no discharge of a toxic air pollutant into the atmosphere of Louisiana except that allowed by permit, license, variance, or compliance schedule or in accordance with the rules and regulations adopted pursuant to this Section.

M. All regulations promulgated under R.S. 30:2059 as in effect prior to June 23, 1989 shall remain in force, as promulgated, unless modified in accordance with this Chapter.

N.(1)(a) The regulations adopted pursuant to this Section shall provide for and delineate "major" and "minor" sources of air toxic emissions.

(b) A "major source" shall be defined as any stationary source of air pollutants, including all emission points and units of such source located within a contiguous area and under common control, which emits or has the potential to emit, in the aggregate, ten tons per year or more of any toxic air pollutant or twenty-five tons per year or more of any combination of toxic air pollutants. For purposes of this Section, the secretary may establish by rule or regulation, if required to administer any programs required or delegated to the state under the federal Clean Air Act, a lesser quantity, or in the case of radionuclides, different criteria, for a major source, other than that specified in this Paragraph, on the basis of the potency of the air pollutant, persistence, potential for bioaccumulation, other characteristics of the air pollutant, or other relevant factors.

(c) A "minor source" shall be defined as any stationary source which is not a major source.

(2) The department shall provide technical assistance to affected sources and serve to coordinate among similar sources the determination of maximum achievable control technology as shall be defined and required in regulations adopted pursuant to this Section. By regulation, the secretary may define and require generally available control technology for minor sources instead of requiring maximum achievable control technology where such is consistent with a reasonable level of protection of human health. In locations where there is no reasonable expectation of a threat posed to human health, appropriate volatile organic compound controls specified in regulations adopted pursuant to R.S. 30:2051 et seq., may be considered maximum achievable control technology for certain sources of emissions of toxic air pollutants which are also volatile organic compounds. If for any major source a department approved compliance plan establishes a maximum achievable control technology determination or compliance schedule which conflicts with or is significantly different from an applicable maximum achievable control technology (MACT) standard or schedule proposed, promulgated, or under development by the Environmental Protection Agency, such sources shall be allowed to voluntarily submit compliance plan revisions to reflect the federal MACT standard or schedule. The department shall review any such plan revisions in accordance with procedures established for compliance plan review and approval pursuant to regulations adopted under this Section. Notwithstanding any provision of this Subsection to the contrary, major sources who elect to submit revisions shall attain compliance in accordance with the department approved revised compliance plan and revised schedule. When the provisions and requirements contained in the department approved compliance plans are incorporated into permits issued by the department, those provisions and requirements shall be enforced through the permit and no longer enforced through the compliance plan.

(3) Submittal of any compliance plan and schedule pursuant to this Section and rules adopted hereunder pertaining to a major source shall be no later than one year from promulgation of such rules. Major sources shall attain compliance as expeditiously as practicable but no later than three years from the date of department approval of the compliance plans. In appropriate circumstances up to an additional year may be allowed for compliance. However, under no circumstance shall the compliance period extend beyond six years from the promulgation of such rules.

(4) Not later than July 1, 1992, the secretary shall develop and publish a list of minor source categories which the secretary determines may reasonably be expected to pose a threat to human health. At least every three years, the secretary shall review and revise the list as deemed appropriate. The list shall include those categories and subcategories listed pursuant to Title III, Section 112(c)(3) of the federal Clean Air Act Amendments for sources which operate in Louisiana. Except under circumstances which may reasonably be expected to pose a threat to human health, for purposes of listing source categories under this Paragraph, minor sources shall not be aggregated.

(5) Not later than December 31, 1993, the secretary shall propose minor source category rules and regulations governing the initial list published pursuant to Paragraph (4). Upon promulgation of minor source category rules and regulations, affected sources shall have up to twenty-four months to attain compliance. Under appropriate circumstances up to an additional year may be allowed for compliance.

(6) For purposes of this Section a small business stationary source means a minor source having one hundred or fewer employees. To assist small businesses affected by regulations adopted pursuant to this Section, the department shall establish a small business stationary source technical and environmental compliance assistance program. This program shall at a minimum include the following:

(a) Adequate mechanisms for developing, collecting, and coordinating information concerning compliance methods and technologies for small business stationary sources, and programs to encourage lawful cooperation among such sources and other persons to further compliance with this Section.

(b) Adequate mechanisms for assisting small business stationary sources with pollution prevention and accidental release detection and prevention, including providing information concerning alternative technologies, process changes, products, and methods of operation which help reduce air pollution.

(c) A compliance assistance program which assists small business stationary sources in determining applicable requirements and in receiving any permits required under this Section in a timely and efficient manner.

(d) Adequate mechanisms for informing small business stationary sources of their obligations under this Section, including mechanisms for providing a list of qualified contractors, or, at the option of the secretary, for providing audits of the operations of such sources to determine compliance with this Section.

(7) Except under circumstances which may reasonably be expected to pose a threat to human health, whether or not such units are in a contiguous area or under common control, in determining the applicability of emission standards or technical control standards the secretary shall not aggregate:

(a) Emissions from any oil or gas exploration or production well and its associated equipment.

(b) Emissions from any pipeline compressor or pump station.

(c) Emissions from other similar units.

(8) For the storage of ammonia fertilizer on farms for subsequent application to agricultural crops, the requirements of this Section shall be no more stringent than existing requirements under the federal Superfund Amendments and Reauthorization Act of 1986 and subsequent amendments.

(9) The department shall conduct public meetings in at least seven major metropolitan areas of this state to present the regulations developed pursuant to this Section for public comment.

(10) The department shall present the proposed regulations at a joint meeting of the Senate Committee on Environmental Quality and House Committee on Natural Resources and Environment for review and comment prior to the formal oversight hearing. Following this joint informational meeting, the department shall present the regulations to the Senate Committee on Environmental Quality and the House Committee on Natural Resources and Environment pursuant to R.S. 49:950 et seq. if meetings are scheduled. Thereafter, the department may adopt the regulations in accordance with the Administrative Procedure Act notwithstanding the twelve-month limitation in R.S. 49:968(H)(1).

O.(1)(a) An affected source's compliance with an applicable standard promulgated by the United States Environmental Protection Agency (EPA) in 40 CFR Parts 61 or 63, shall constitute compliance by the affected source with this Section and the rules and regulations adopted by the department under this Section. Determination of the standard for affected sources not subject to a federal standard shall be made by the department through the permitting process using the existing determination method. For purposes of this Subsection, "affected source" means the collection of equipment, activities, or both within a single contiguous area and under common control that is further defined by the applicable standard.

(b) The provisions of Subparagraph (a) of this Paragraph shall not apply to rules regarding the regulation and control of asbestos promulgated by the department pursuant to R.S. 30:2054.

(2)(a) Affected sources shall be subject to ambient air standards promulgated pursuant to this Section outside their property boundaries, except that such ambient air standards shall not apply to roads, railroads, or water bodies where activities are transient in nature and long-term exposure to emissions is not reasonably anticipated.

(b) Ambient air standards shall not apply to industrial properties adjacent to or impacted by emissions from affected sources, provided the affected source shall demonstrate that worker protection standards enacted pursuant to the federal Occupational Safety and Health Act as permissible exposure limits are not exceeded on the impacted property because of toxic air pollutant emissions from the affected source.

(3) Affected sources shall be subject to annual emissions reporting requirements for toxic air pollutants promulgated pursuant to this Section.

(4) Affected sources shall continue to be subject to applicable fees required by the department regulations.

(5) The department shall adopt rules, in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., to implement the requirements of this Subsection.

Acts 1989, No. 184, §1, eff. June 23, 1989; Acts 1990, No. 245, §1; Acts 1991, No. 635, §1; Acts 1992, No. 967, §1; Acts 1992, No. 1127, §1; Acts 1995, No. 845, §1, eff. June 27, 1995; Acts 1995, No. 947, §3, eff. Jan. 1, 1996; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 1999, No. 780, §1; Acts 2008, No. 580, §2; Acts 2010, No. 103, §1.



RS 30:2060.1 - The Louisiana Carbon Dioxide Emission Fossil Fuel-Fired Electrical Generating Units Control Act

§2060.1. The Louisiana Carbon Dioxide Emission Fossil Fuel-Fired Electrical Generating Units Control Act

A. In developing a plan for the implementation of any guidelines for greenhouse gas emissions that the United States Environmental Protection Agency may issue under Section 111(d) of the Clean Air Act, the Department of Environmental Quality, in collaboration with and input from the Public Service Commission, may establish standards of performance for carbon dioxide emissions from existing fossil fuel-fired electric generating units. Each standard of performance shall be:

(1) Set for each category of existing fossil fuel-fired electric generating units based on the type of fuel burned by those generating units as provided in Subsection B of this Section.

(2) Adjusted on a case-by-case basis as provided in Subsection C of this Section.

(3) Implemented as provided in Subsection D of this Section.

B. Except as provided for in Subsection C of this Section, the standards of performance established for existing fossil fuel-fired electric generating units shall be based on the following:

(1) The best system of emission reduction that, taking into account the cost of achieving such reduction and any non-air quality health and environmental impact and energy requirements, has been adequately demonstrated for fossil fuel-fired electric generating units that are subject to the standards of performance.

(2) Reductions in emissions of carbon dioxide that can reasonably be achieved through measures undertaken at each fossil fuel-fired electric generating unit.

(3) Efficiency improvements and other measures that can be undertaken at each fossil fuel-fired electric generating unit to reduce carbon dioxide emissions from the unit without switching to other fuels, co-firing with other fuels, or limiting the utilization of the unit.

C. In establishing standards of performance for each category of existing fossil fuel-fired electric generating units, the department shall consider in all cases whether to adopt less stringent standards or longer compliance schedules for such individual units than those provided for in the applicable federal rules or guidelines based on the following:

(1) Consumer impacts, including any disproportionate impacts of energy price increases on lower income populations.

(2) Unreasonable cost of reducing emissions resulting from plant age, location, or basic process design.

(3) Physical difficulties with or impossibility of implementing emission reduction measures.

(4) The absolute cost of applying the performance standard to the unit.

(5) The expected remaining useful life of the unit.

(6) The economic impacts of closing the unit, including expected job losses, if the unit is unable to comply with the performance standard.

(7) The need to maintain the reliability of the electric grid.

(8) Any other factors specific to the unit that should be considered by the department in establishing reasonable performance standards or reasonable compliance schedules.

D.(1) The department may implement, to the maximum extent permissible, the standards of performance authorized by Subsection A of this Section through the regulatory mechanisms that provide flexibility in complying with such standards, including the averaging of emissions, emissions trading, or other alternative implementation measures that are determined to further the interests of Louisiana and its citizens.

(2) The department's plan for establishing and implementing standards of performance for existing fossil fuel-fired electric generating units shall be consistent with the provisions of this Section and may include alternative compliance options for meeting such standards to the extent that those compliance options:

(a) Comply with a guidance document promulgated by the United States Environmental Protection Agency pursuant to Section 111(d) of the Clean Air Act and 40 CFR Part 60, Subpart B.

(b) Are based on measures that can be implemented by the owners or operators of existing fossil fuel-fired electric generating units.

(c) Are authorized by and consistent with all applicable provisions of state law.

E. This Section shall be known and may be cited as the "Louisiana Carbon Dioxide Emission Fossil Fuel-Fired Electrical Generating Units Control Act".

Acts 2014, No. 726, §1.



RS 30:2061 - Small Business Stationary Source Technical and Environmental Compliance Assistance Program

§2061. Small Business Stationary Source Technical and Environmental Compliance Assistance Program

In accordance with the provisions of 42 U.S.C. §7661f (Section 507 of the Federal Clean Air Act), the state shall establish a Small Business Stationary Source Technical and Environmental Compliance Assistance Program, for the purpose of helping small business owners who may not have the financial or technical ability to comply with the requirements of the Federal Clean Air Act. The state shall name an office that shall serve as an ombudsman for small business, create the Small Business Stationary Source Technical and Environmental Compliance Assistance Program, and create a Louisiana Small Business Compliance Advisory Panel, to oversee the program and ensure that the program complies with the provisions of the Federal Clean Air Act.

Acts 1992, No. 1037, §1.



RS 30:2062 - Louisiana Small Business Compliance Advisory Panel

§2062. Louisiana Small Business Compliance Advisory Panel

A. There is hereby established and created a statewide advisory panel to be known as the Louisiana Small Business Compliance Advisory Panel. The panel shall be a body politic and corporate constituting a public instrumentality of the state established and created for the performance of an essential public and governmental function. The panel shall be a function and responsibility of the Department of Environmental Quality.

B. The panel shall have the power to:

(1) Render advisory opinions to the Department of Environmental Quality on the effectiveness of the Small Business Stationary Source Technical and Environmental Compliance Assistance Program, with regard to any difficulties encountered, and the degree and severity of enforcement, including the effectiveness of the small business ombudsman, and any rules and regulations adopted by the department that may affect small business.

(2) Prepare periodic reports to the Environmental Protection Agency on the compliance status of the Small Business Stationary Source Technical and Environmental Compliance Assistance Program following the intent of the provisions of the Paperwork Reduction Act, the Regulatory Flexibility Act, and the Equal Access to Justice Act.

(3) Review information for small business stationary sources to assure such information is understandable to the layperson.

(4) Have the Small Business Stationary Source Technical and Environmental Compliance Program serve as the secretariat for the development and dissemination of such reports and advisory opinions.

C. The panel shall be comprised of eight members, seven of whom shall be selected as follows:

(1) Two members who are not owners or representatives of owners of small business stationary sources to represent the general public, to be designated by the governor.

(2) One member representing the Department of Environmental Quality, to be designated by the secretary thereof.

(3) Two members who are owners or representatives of owners of small business stationary sources, to be designated by the speaker of the House of Representatives.

(4) Two members who are owners or representatives of owners of small business stationary sources, to be designated by the president of the Senate.

(5) The secretary of the Department of Economic Development, ex officio, shall serve in a nonvoting capacity.

D. Each appointment shall be submitted to the Senate for confirmation and shall serve for a term of no more than four years, to run concurrently with that of the governor.

E. For purposes of conducting business of the panel, four members shall be a quorum.

F. All meetings of the panel shall be held in accordance with R.S. 42:11 et seq.

G. The panel shall continue until its existence shall be ended by law. Upon the termination of the existence of the panel, all of its rights and properties shall pass to and vest in the state.

Acts 1992, No. 1037, §1.



RS 30:2063 - Prevention of accidental releases

§2063. Prevention of accidental releases

A. As used in this Section:

(1) The term "accidental release" means an unanticipated emission of a regulated substance into the ambient air from a stationary source.

(2) The term "regulated substance" means a substance listed under Subsection E of this Section.

(3) The term "stationary source" means any buildings, structures, equipment, installations, or substance emitting stationary activities:

(a) Which belong to the same industrial group.

(b) Which are located on one or more of contiguous properties.

(c) Which are under the control of the same person, or persons under common control.

(d) From which an accidental release may occur.

B.(1) In addition to such other regulations, authorized or required by this Chapter, it shall be the objective of the regulations and programs authorized under this Section to prevent the accidental release to the air and to minimize the consequences of any such release of any regulated substance listed pursuant to Subsection E of this Section which in the case of an accidental release is known to cause or may reasonably be anticipated to cause death, injury, or serious adverse effects to human health or to the environment.

(2) It is the intent of the legislature that the regulations adopted pursuant to this Section shall be as consistent as possible with the requirements of the U.S. Environmental Protection Agency accident prevention regulations which are proposed or adopted pursuant to the federal Clean Air Act.

C. The owners and operators of stationary sources producing, processing, handling, or storing such substances have a general duty in the same manner and to the same extent as Section 654 of Title 29 of the United States Code to identify hazards which may result from such releases using appropriate hazard assessment techniques, to design and maintain a safe facility and to minimize the consequences of accidental releases which do occur. For the purposes of this Subsection, the provisions of R.S. 30:2026 shall not be available to any person or otherwise be construed to be applicable to this Subsection. Nothing in this Section shall be interpreted, construed, implied, or applied to create any liability or basis for suit for compensation for bodily injury or any other injury or property damages to any person which may result from accidental releases of such substances.

D. In exercising any authority under this Section, the secretary shall not be deemed to be exercising statutory authority to prescribe or enforce standards or regulations affecting occupational safety and health. Nothing in this Section shall be deemed to grant to the secretary any jurisdiction or authority to make any rule, regulation, recommendations, or determination, to enter any order with respect to air conditions existing solely within the property boundaries of commercial and industrial plants, works, or shops, or to affect relations between employers and employees with respect to or arising out of any air condition.

E. The secretary shall establish by rule, and may periodically revise, a list of regulated substances. The list may contain but is not limited to any substance listed by the United States Environmental Protection Agency pursuant to Section 112(r) of the Clean Air Act [42 U.S.C.A. §7412(r)], provided that the secretary shall not include any air pollutant for which a national primary ambient air quality standard has been established pursuant to Section 109 of the Clean Air Act [42 U.S.C. §7409], on such list. No substance, practice, process, or activity regulated under Subchapter VI of 42 U.S.C. Chapter 85, or that is subject to Section 112(q)(2) of the Clean Air Act [42 U.S.C. §7412(q)(2)], shall be subject to regulations under this Section. In listing substances, the secretary shall consider each of the following criteria:

(1) The toxicity, reactivity, volatility, dispersibility, combustibility, explosivity, or flammability of the substance.

(2) The severity of any acute adverse health effects associated with accidental releases of the substance.

(3) The likelihood of accidental releases of the substance.

(4) The potential magnitude of human exposure to accidental releases of the substance.

F.(1) At the time any substance is listed pursuant to Subsection E of this Section, the secretary shall establish a threshold quantity for the substance, considering the toxicity, reactivity, volatility, dispersibility, combustibility, or flammability of the substance and the amount of the substance which, as a result of an accidental release, is known to cause or may reasonably be anticipated to cause death, injury, or serious adverse effects to human health or to the environment. If a threshold quantity is established or proposed by the U.S. EPA pursuant to Section 112(r) of the Clean Air Act [42 U.S.C. §7412(r)], the threshold quantity adopted by the secretary shall be not less than the U.S. EPA threshold quantity. The secretary is authorized to establish a greater threshold quantity for, or to exempt entirely, any substance or any facility including but is not limited to any substance that is a nutrient used in agriculture when held by a farmer.

(2) Regulations establishing the list and the threshold quantities shall include an explanation of the basis for establishing the list and the threshold quantities. The regulations shall also identify and explain any additional requirements imposed that are not specifically required by the U.S. Environmental Protection Agency accident prevention regulations which are proposed or adopted pursuant to the federal Clean Air Act. The term "threshold quantity" as used in this Section shall be applicable solely for the purposes of the accident prevention regulations provided for in this Section.

G. In order to prevent accidental releases of regulated substances, the secretary is authorized to adopt and promulgate regulations governing release prevention, detection, and correction requirements.

H.(1) No later than November 20, 1993, the secretary shall propose reasonable regulations to provide, to the greatest extent practicable, for the prevention and detection of accidental releases of regulated substances and for response to such releases by the owners or operators of the sources of such releases. Where appropriate in the development of such regulations the secretary shall review and consider any regulations under development and/or promulgated by the U.S. Environmental Protection Agency under Section 112(r) of the 1990 amendments to the Clean Air Act.

(2) In order to protect human health and the environment, the regulations under this Subsection shall require the owner or operator of stationary sources at which a regulated substance is present in more than a threshold quantity to prepare and implement a risk management plan to detect and prevent an accidental release of such substances from the stationary source, to minimize any release, and to provide a prompt emergency response to any such release which does occur.

(3) The owner or operator of each stationary source covered by Paragraph (2) of this Subsection shall register the risk management plan prepared pursuant to this Subsection with the secretary in accordance with rules promulgated by the secretary. The risk management plans prepared pursuant to this Subsection shall be available to the public, subject to the confidentiality provisions of R.S. 30:2030. The emergency response portion of the risk management plan shall also be submitted to the local agency or entity having responsibility for planning for or responding to accidental releases which may occur at such source and to any governmental agency which requests the emergency response portion.

(4) The secretary shall establish by rule an auditing system to review regularly and, if necessary, require revision in risk management plans to assure that the plans comply with this Subsection. Each such plan shall be updated periodically as required by the secretary by rule.

(5) Any regulations promulgated pursuant to this Subsection shall be, to the maximum extent practicable, consistent with the recommendations and standards established by commonly accepted and applicable engineering and professional codes, including but not limited to the American Society of Mechanical Engineers (ASME), the American National Standards Institute (ANSI), or the American Society of Testing Materials (ASTM).

(6) The secretary shall take into consideration the concerns of small business in proposing regulations under this Subsection.

(7) Notwithstanding any of the provisions of this Chapter or of this Subsection to the contrary, no stationary source shall be required to apply for, or operate pursuant to, a permit issued under such Chapter solely because such source is subject to regulations or requirements under this Subsection.

I. After the effective date of any regulation or requirement imposed, authorized, or required by this Section, it shall be unlawful for any person to operate any stationary source subject to such regulation or requirement in violation of such regulation or requirement. Each regulation or requirement under this Section shall be treated as a standard in effect for purposes of R.S. 30:2025 and other enforcement provisions of Subtitle II of Title 30.

J. The regulations authorized pursuant to this Section may provide for the registration of each process covered by the regulations. In accordance with the provisions of Article VII, Section 2.1 of the Constitution of Louisiana and R.S. 30:2014, the department is authorized to increase fees to cover the operating expenses of the department for the continued implementation of the accidental release prevention program. The fee increase shall be implemented by increasing, on an average of four and one-half percent, existing fees assessed by the department pursuant to its fee schedules under the air quality control program. The fee schedule shall be based on industrial groups that reflect the degree that these are to be regulated under the accidental release prevention program.

K.(1) Storers of liquefied petroleum gas whose facilities are permitted through or inspected by the Louisiana Liquefied Petroleum Gas Commission of the Department of Public Safety and Corrections shall not be required to pay any additional fees on liquefied petroleum gas, pursuant to this Section.

(2) Storers of liquefied petroleum gas who use such gas as a fuel in an agricultural process shall not be required to pay any additional fees on liquefied petroleum gas pursuant to this Section.

(3) The Department of Environmental Quality shall not regulate the storers of liquefied petroleum gas provided for in this Subsection, for purposes of the chemical accident prevention program, at those facilities in which the presence of liquefied petroleum gas is the sole reason for the inclusion of the facility in the chemical accident prevention program.

Acts 1992, No. 1127, §1; Acts 1997, No. 885, §1; Acts 1999, No. 839, §1.



RS 30:2064 - Louisiana Automobile Retirement Act

§2064. Louisiana Automobile Retirement Act

A.(1) The provisions of this Section shall be known as, and may be cited as, the "Louisiana Automobile Retirement Act".

(2) As used in this Section, the following words shall have the following meanings ascribed to them:

(a) "Motor vehicle" means any car, truck, or van manufactured prior to 1972. Motor vehicle does not include motorcycles, off-road vehicles, antique cars, collector vintage cars, classic cars, or any other collector vehicle.

(b) "Department" means the Louisiana Department of Environmental Quality acting through the appropriate office as designated by the secretary.

(c) "Program" means the program for purchasing and disposing of certain motor vehicles which is established in this Section.

B. The purpose of this Section is to promote clean air in Louisiana by encouraging the voluntary retirement of motor vehicles which were manufactured prior to 1972 and which therefore are not subject to federal emissions standards.

C. The provisions of this Section shall be administered by the department.

D. The department may adopt administrative rules to implement the provisions of this Section. The rules shall be adopted in accordance with the Administrative Procedure Act.

E. In accordance with rules adopted pursuant to Subsection D, the department shall:

(1) Use the funds which are available under the provisions of Subsection G to purchase motor vehicles which were manufactured prior to 1972 provided such motor vehicles are operable and are registered with the Louisiana Department of Public Safety and Corrections.

(2) Establish a schedule of prices which the department will pay for the motor vehicles which the department purchases through the program. The maximum price which the department may pay for a motor vehicle shall be seven hundred dollars.

F. In accordance with rules adopted pursuant to Subsection D, the department shall dispose of motor vehicles purchased through the program. The rules shall provide:

(1) The department may sell the motor vehicles for the purpose of being crushed or shredded and the materials recycled. Sales shall be at public auction to the highest responsible bidder. Antique and collector car clubs who submit the name and address of their club on a self-addressed, stamped envelope to the department shall be notified in writing at least ninety days prior to any public auction of the date, place, and time of the auction.

(2) The department may dispose of the motor vehicles in accordance with rules adopted under the provisions of Subsection D.

G.(1) The department may seek and accept donations from any source, public or private, to provide funds for the program.

(2) State funds shall not be expended or appropriated for the program. The program shall be operated entirely from self-generated revenues and from donations made to the program as provided in this Subsection.

Acts 1992, No. 670, §1; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2065 - Fees

§2065. Fees

In accordance with the provisions of Article VII, Section 2.1 of the Constitution of Louisiana and R.S. 30:2014, for Fiscal Year 1997-1998, the Department of Environmental Quality is authorized to increase any fee listed in the current fee schedules provided for under the department's air quality control program rules and regulations. The fees may be increased by a maximum of eight percent.

Acts 1997, No. 884, §1.



RS 30:2066 - Fees; severe and extreme ozone nonattainment areas

§2066. Fees; severe and extreme ozone nonattainment areas

A. The following terms shall have the following meanings for the purposes of this Section:

(1) "Annual adjustment" shall mean an annual increase by the percentage by which the Consumer Price Index, as published by the United States Department of Labor for all urban consumers or its successor publication, for the year immediately prior to the year in which the fee is being imposed exceeds the Consumer Price Index for the calendar year 1989.

(2) "Baseline amount" shall mean the amount computed, in accordance with such guidance as the administrator of the United States Environmental Protection Agency may provide, as the lower amount within the year of either the actual volatile organic compound (VOC) or Nitrogen Oxides (NOx) emissions or the VOC or NOx emissions allowed under the permit applicable to the source, or if no permit has been issued for that year, the amount of VOC or NOx emissions allowed under the implementation plan. Such guidance by the administrator may include the calculation of the baseline amount based upon average actuals or average allowables.

B. In accordance with the provisions of Article VII, Section 2.1 of the Constitution of Louisiana, the Department of Environmental Quality is authorized to adopt, promulgate, implement, and collect a fee, in addition to any other fee, to be paid by major stationary sources of VOC and NOx emissions located in severe or extreme ozone nonattainment areas that have failed to attain the one-hour national primary ambient air quality standard for ozone by the year 2005. The fee shall be no more than five thousand dollars or an amount determined by the department to be consistent with applicable federal requirements, whichever is less, plus annual adjustment, per ton of VOC and NOx emitted in excess of eighty percent of the baseline amount by the source during the calendar year. The fee shall be paid for each calendar year beginning after 2005 for which a fee is to be collected pursuant to this Section, until the area is classified as an attainment area for the one-hour national primary ambient air quality standard for ozone or such fee is no longer required by Section 185 of the Clean Air Act Amendments of 1990 (42 U.S.C. 7511d). To the extent consistent with applicable federal requirements, when imposing the fee authorized by this Section, the department may use such baseline or baselines as the department deems necessary and appropriate.

C. The fee authorized in this Section shall not apply to the following:

(1) Emissions emitted during any year that is treated as an "Extension Year" under Section 181(a)(5) of the Clean Air Act Amendments of 1990 (42 U.S.C. 7511(a)(5)).

(2) Areas with a total population under two hundred thousand that failed to attain the standard by the year 2005, if the area can demonstrate, consistent with guidance by the Administrator of the United States Environmental Protection Agency, that attainment in the area is prevented because of ozone or ozone precursors transported from other areas and if the area has met all requirements and implemented all applicable measures under the Clean Air Act Amendments of 1990.

D. Notwithstanding any provision in this Section to the contrary, to the extent that the United States Congress, the United States Environmental Protection Agency, or a court with appropriate jurisdiction takes action that eliminates, reduces, or otherwise modifies the fee required by Section 185 of the Clean Air Act Amendments of 1990 (42 U.S.C. 7511d) or the manner in which such fee is implemented or collected, the department shall take such actions as appropriate to immediately adopt, promulgate, and implement such regulations as necessary to ensure that a minimum of such fee is collected pursuant to this Section but not greater than five thousand dollars per ton as required by Section 185 of the Clean Air Act Amendments of 1990 (42 U.S.C. 7511d) or any new federal statute or binding federal requirement on the same subject. To the extent applicable judicial decisions or federal laws, regulations, policies, guidance, or directives provide flexibility or alternatives with respect to the imposition of the fee required by Section 185 of the Clean Air Act Amendments of 1990 (42 U.S.C. 7511d), the department may adopt, promulgate, and implement such regulations and take such other actions as consistent therewith, including modifying the manner in which the fee authorized by this Section is implemented and collected, otherwise ameliorating the impact of such fee or imposing alternative requirements in lieu of, or in addition to, such fee.

Acts 2003, No. 441, §1; Acts 2008, No. 588, §1, eff. June 30, 2008.



RS 30:2071 - LOUISIANA WATER CONTROL LAW

CHAPTER 4. LOUISIANA WATER CONTROL LAW

§2071. Citation

This Chapter shall be known and may be cited as the "Louisiana Water Control Law."

Acts 1979, No. 449, §1, eff. Jan. 1, 1980.



RS 30:2072 - Policy; purpose

§2072. Policy; purpose

The legislature finds and declares that the waters of the state of Louisiana are among the state's most important natural resources and their continued protection and safeguard is of vital concern to the citizens of this state. To insure the proper protection and maintenance of the state's waters, it is necessary to adopt a system to control and regulate the discharge of waste materials, pollutants, and other substances into the waters of the state.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980.



RS 30:2073 - Definitions

§2073. Definitions

As used in this Chapter, the following terms shall have the meaning ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Louisiana Pollutant Discharge Elimination System (LPDES)" means those portions of the Louisiana Environmental Quality Act and the Louisiana Water Control Law and all regulations promulgated under their authority which are deemed equivalent to the National Pollutant Discharge Elimination System (NPDES) under the Federal Water Pollution Control Act, otherwise known as the Clean Water Act, and for which Louisiana is the delegated authority. The LPDES specifically includes but is not limited to authority to issue all permits provided for under Sections 402 and 405 of the Federal Water Pollution Control Act, as well as the general permits program, the storm water discharge program, the pretreatment program, and the sewage sludge program.

(2) "LPDES variance" means any mechanism or provision which allows modification to or waiver of permit conditions of state regulatory requirements applicable to discharges of substances to waters of the state or to treatment works but does not include those variances which under federal law may only be granted by the Environmental Protection Agency.

(3) "Treatment works" means any plant or other works which accomplishes the treating, stabilizing, or holding of wastes.

(4) "Untreated wastes" means wastes which have not been treated in treatment works.

(5) "Wastes" means any material for which no use or reuse is intended and which is to be discarded.

(6) "Water pollution", except for the purposes of the Louisiana Pollution Discharge Elimination System, means the introduction into waters of the state by any means, including but not limited to dredge and fill operations, of any substance in concentrations which tend to degrade the chemical, physical, biological, or radiological integrity of such waters, including but not limited to the discharge of brine from salt domes which are located on the coastline of Louisiana and the Gulf of Mexico into any waters off said coastline and extending therefrom three miles into the Gulf of Mexico. For the purposes of the Louisiana Pollutant Discharge Elimination System, as defined herein, "water pollution" includes but is not limited to any addition of any pollutant or combination of pollutants to waters of the state from any source, or any addition of any pollutant or combination of pollutants to the waters of the contiguous zone or the Gulf of Mexico from any source other than a vessel or other floating craft which is being used as a means of transportation. For the purposes of the Louisiana Pollutant Discharge Elimination System, as defined in this Paragraph, the definition of "water pollution" further includes but is not limited to additions of pollutants into waters of the state from surface runoff, which is collected or channelled by man; discharges through pipes, sewers, or other conveyances owned by the state, a municipality, or other person which do not lead to a treatment works; and discharges through pipes, sewers, or other conveyances, leading into privately owned treatment works. This term does not include an addition of pollutants by an indirect discharger to a publicly owned treatment works.

(7) "Waters of the state" means both the surface and underground waters within the state of Louisiana including all rivers, streams, lakes, groundwaters, and all other water courses and waters within the confines of the state, and all bordering waters and the Gulf of Mexico. However, for purposes of the Louisiana Pollutant Discharge Elimination System, "waters of the state" means all surface waters within the state of Louisiana and, on the coastline of Louisiana and the Gulf of Mexico, all surface waters extending therefrom three miles into the Gulf of Mexico. For purposes of the Louisiana Pollutant Discharge Elimination System, this includes all surface waters which are subject to the ebb and flow of the tide, lakes, rivers, streams (including intermittent streams), mudflats, sandflats, wetlands, sloughs, prairie potholes, wet meadows, playa lakes, natural ponds, impoundments of waters within the state of Louisiana otherwise defined as "waters of the United States" in 40 CFR 122.2, and tributaries of all such waters. "Waters of the state" does not include waste treatment systems, including treatment ponds or lagoons designed to meet the requirements of the Clean Water Act, 33 U.S.C. 1251 et seq.

(8) "Bordering waters", as used in Paragraph (7) of this Section, means any waters of the state as otherwise defined, any part of which is located within the confines of the state, and any waters which touch the coastline of Louisiana as it borders on the Gulf of Mexico, and includes the waters of the Gulf of Mexico.

(9) "Public sanitary sewerage system" means a privately or publicly owned system intended to provide for the collection, conveyance, or treatment of waste water and other sewage for the public or such facilities owned by the public, if the system has at least fifteen service connections or regularly serves an average of at least twenty-five individuals daily at least sixty days out of the year. The term includes:

(a) Any collection, conveyance, treatment, storage, or discharge facilities under the control of the operator of the system and used primarily in connection with the system.

(b) Any collection or pretreatment storage facilities not under such control which are used primarily in connection with the system.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980; Acts 1984, No. 317, §1, eff. July 2, 1984; Acts 1993, No. 172, §1; Acts 1993, No. 174, §1; Acts 1995, No. 708, §1; Acts 1997, No. 480, §1, eff. June 30, 1997; Acts 1997, No. 1119, §1; Acts 1997, No. 1461, §1.



RS 30:2074 - Water quality control; secretary of environmental quality; powers and duties

§2074. Water quality control; secretary of environmental quality; powers and duties

A. The department shall have the following powers and duties with respect to water quality control:

(1) To prepare and develop a general plan for the proper protection and control of the waters of the state.

(2) To make investigations on its own motion or upon the complaint of any person and by appropriate order to control, regulate, or restrain the discharge of any waste material or polluting substance discharged or sought to be discharged into any waters of the state in accordance with the provisions of R.S. 30:2025.

(3) To process all applications for certifications which applicants for federal or state licenses or permits are required to provide to the appropriate agency. In connection with the issuance of such certificates, one notice of each application for a certification under this Paragraph must either be published in the official journal of the state or issued as a joint notice by the agency requiring the certification. In the event the secretary determines that there is significant public interest in the proposed activity, he shall cause notice to be published in a newspaper of general circulation in the affected area. The cost of publication of public notice shall be borne by the applicant. The notice shall provide that comments concerning the application may be filed with the department in accordance with regulations developed to implement this Chapter. After the time provided for public comment, the department shall act upon the application and take such action as it deems appropriate. If, as a condition to certification, the secretary proposes any alterations to the federal or state license or permit, as drafted, or proposes to deny the certification, the secretary shall promptly notify the applicant of the proposed alterations or denial, and shall provide the applicant an opportunity for a hearing in connection with such proposed alterations or proposed denial in accordance with R.S. 30:2024(A). Conditional certifications and certification denials shall be considered permit actions for all purposes.

(4) To administer the Clean Water State Revolving Fund as established in R.S. 30:2302. The department is also authorized to enter into contracts and other agreements in connection with the operation of the Clean Water State Revolving Fund to the extent necessary or convenient for the implementation of the Clean Water State Revolving Fund Program.

B. The secretary shall have the following powers and duties:

(1) To establish such standards, guidelines, or criteria as he deems necessary or appropriate to prohibit, control, or abate any of the following:

(a) Water pollution.

(b) Discharges into publicly owned treatment works in accordance with Sections 307 and 402 of the Federal Water Pollution Control Act.

(c) Use and disposal of sewage sludge in accordance with Section 405 of the Federal Water Pollution Control Act.

(2) To ascertain and determine, for record and for use in making regulations, what volume of water actually flows in any stream, as well as the high and low water marks of waters of the state affected by the waste disposal or pollution of any person.

(3) To adopt and promulgate rules and regulations consistent with the general intent and purposes of this Chapter to prevent water pollution, including but not limited to the following:

(a) Regulations requiring compliance by users of publicly owned treatment works in accordance with Sections 307 and 402 of the Federal Water Pollution Control Act.

(b) Regulations requiring compliance with pretreatment standards and requirements in accordance with Sections 307 and 402 of the Federal Water Pollution Control Act.

(c) Regulations requiring the treatment of wastes in treatment works.

(d) Regulations prohibiting the unpermitted discharge of untreated or improperly treated wastes.

(e) Regulations prohibiting improper sewage sludge use or disposal, including but not limited to general requirements, pollutant limits, management practices, operational standards, and monitoring, recordkeeping, transporting, and reporting requirements for the final use or disposal of sewage sludge, when such use or disposal is by land application, surface disposal, disposal in a permitted landfill, or incineration, in accordance with Section 405 of the Federal Water Pollution Control Act or state water quality and sewage sludge and biosolids use or disposal standards.

(f) Regulations requiring the training and the certification of generators and preparers of sewage sludge for the final use or disposal of sewage sludge, when such use or disposal is by land application, surface disposal, disposal in a permitted landfill, or incineration, in accordance with Section 405 of the Federal Water Pollution Control Act or state water quality and sewage sludge and biosolids use or disposal standards.

(4) To develop permitting procedures and to require and issue permits, variances, LPDES variances, licenses, or compliance schedules for all waste water discharges, discharges of waste, or sources of water pollution to the surface waters of the state, and to require of and issue LPDES permits to any person who prepares sewage sludge, applies sewage sludge to the land, or fires sewage sludge in a sewage sludge incinerator, or to the owner or operator of a sewage sludge surface disposal site and, when the secretary deems it advisable, to delegate the power to issue or deny such permits, variances, LPDES variances, licenses, or compliance schedules to the appropriate assistant secretary subject to his continuing oversight. The authority to execute minor permit actions and to issue registrations, certifications, notices of deficiency, and notification of inclusion under a general permit may be delegated by the secretary or the appropriate assistant secretary to an authorized representative, notwithstanding the provisions of R.S. 30:2050.26. Nothing in this Subsection shall preclude the secretary from issuing compliance schedules or taking enforcement action to address unauthorized pollution of ground waters of the state.

(5) To adopt and promulgate rules and regulations to provide for the cleanup and remediation of any pollution of waters of the state.

(6) To apply for and accept grants of money from the United States Environmental Protection Agency or other federal agencies for the purpose of making funds available to political subdivisions in the state for the planning, design, construction and rehabilitation of wastewater treatment facilities and other related activities.

(7) To establish such standards, guidelines, or criteria by rule as he deems necessary to prevent the discharge from water crafts, other than vessels engaged in commercial fishing and licensed pursuant to R.S. 56:304 et seq., of trash, garbage, and untreated or improperly treated sewage or sewage sludge in an amount, manner, or area which would further degrade the quality of anchorage waters or certain immediately adjacent waters within Louisiana. The standards herein authorized and required shall provide at a minimum for:

(a) Water crafts to which such standards shall apply.

(b) Reporting requirements of water craft owners or operators necessary to effectuate the intent of this Paragraph, including technical information related to onboard waste containment or treatment equipment.

(c) Requirements of evidence of any service contracts or other arrangements necessary to properly remove and dispose of such wastes.

(d) Specific standards for garbage lighterage and pump out services which remove these wastes.

(e) Requirements of evidence that a water craft has emptied its holding tanks outside Louisiana waters.

(8) To adopt and promulgate rules and regulations for the administration of the Municipal Facilities Revolving Loan Fund, provided such rules and regulations shall not take effect unless approved by the House of Representatives Ways and Means Committee and the Senate Revenue and Fiscal Affairs Committee.

(9) To adopt and promulgate regulations necessary to establish and administer a point source to point source effluent reduction credit banking system for the state's watersheds where Total Maximum Daily Load limitations are in place. Such regulations shall include, at a minimum, the following:

(a) Provision for the administration of the banking system.

(b) Limit trading of credits to trading within the same watershed in which the credits are earned.

(c) Credits shall be pollutant specific, and credits may only be traded for that pollutant on days when constituent testing is conducted, unless other creditable pollutants are approved by the department.

(d) Require participants in the system to monitor water quality by means including but not limited to electronic determination of constituents based upon laboratory data for constituents contained in a participant's permit or by flow proportion composite sample taken no fewer than five times per week.

(e) Participants in the system shall not use credits earned by another participant for more than twenty months in any twenty-four month period.

(10) To develop regulatory permits for certain water discharges provided the following conditions are satisfied:

(a) A regulatory permit cannot be used for any facility which is a new major facility or for any major modification of an existing facility as defined in applicable rules and regulations.

(b) Use of a regulatory permit may be precluded by specific permit conditions contained within a Louisiana pollutant discharge elimination system permit.

(c) A regulatory permit shall not preclude the secretary from exercising all powers and duties as set forth in R.S. 30:2011(D), including but not limited to the authority to conduct inspections and investigations and enter facilities as provided in R.S. 30:2012, and to sample or monitor, for the purposes of assuring compliance with a regulatory permit or as otherwise authorized by this Subtitle, federal Water Pollution Control Act, or regulations adopted thereunder, any substances or pollutants at any location.

(d) A regulatory permit shall require compliance with all applicable provisions of the department's rules and regulations and the federal Water Pollution Control Act. Violation of the terms and conditions of a regulatory permit constitutes a violation of such regulation or Act.

(e) A regulatory permit shall prescribe, as appropriate, discharge limitations, any necessary control requirements, other enforceable conditions, and associated monitoring, record keeping, and reporting provisions necessary for the protection of public health and the environment.

(f) A regulatory permit shall require any person seeking such permit to submit a written notification and any fee authorized by this Subtitle and applicable regulations to the secretary. Submission of a written notification and any fee authorized by this Subtitle and applicable regulations shall be in lieu of submission of a permit application. The written notification shall be signed and certified in accordance with LAC 33:IX governing permit application submittal. Any person who submits a written notification and any fee authorized by this Subtitle and applicable regulations shall be authorized to operate under the regulatory permit for which the notification was submitted when notified by the department that the notification was complete.

(g) All regulatory permits promulgated by the secretary shall establish notification procedures, permit terms, and confirmation of notification by the department and shall be promulgated in accordance with the procedures provided in R.S. 30:2019.

(h) No later than January 1, 2007, the secretary shall consider which activities are appropriate for coverage under a regulatory permit and publish an initial list of such activities.

(11) To register and license transporters or haulers of sewage sludge and biosolids and transporters or haulers of sewage sludge mixed with grease pumped or removed from a food service facility.

C. The office of the secretary shall, in conjunction and coordination with the Department of Natural Resources, conduct a risk analysis of the discharge of produced waters, excluding cavern leach waters, from oil and gas activities onto the ground and into the surface waters in the coastal wetlands of this state. The analysis shall examine the environmental risks and economic impact of allowing such discharges in the coastal wetlands and the economic impact on the oil and gas industry if such discharges are prohibited. The analysis shall be completed and delivered to the committees on natural resources of the House of Representatives and Senate no later than April 1, 1988.

D.(1) Any information submitted to the Department of Environmental Quality, pursuant to the Louisiana Water Control Law or regulations promulgated under its authority, may be claimed as confidential in accordance with R.S. 30:2030 by the person submitting the information, except information which falls within any category listed in Paragraph (7) of this Subsection.

(2) Any such claim must be asserted at the time of submission in the manner prescribed by the application form or instructions or, in the case of other submissions, in accordance with the following:

(a) By stamping the word "CONFIDENTIAL" on each page containing such information.

(b) By submitting a written request for nondisclosure which shall specify the basis for requesting nondisclosure as provided in R.S. 30:2030.

(3) All materials clearly labeled "CONFIDENTIAL" which are submitted to the department with a written request for nondisclosure shall be afforded confidentiality pending a determination whether to grant the request. The determination shall be made within twenty-one working days from the date the request is received by the department.

(4) Confidentiality will not be afforded to any materials submitted which fall within any category of information listed in Paragraph (7) of this Subsection.

(5) If no claim is made at the time of submission, the department may make the information available to the public without further notice. If a claim is asserted, the information will be treated in accordance with the procedures specified above.

(6) If the secretary determines that any material received should not be afforded confidentiality, he shall issue a written denial of the request for nondisclosure to the requestor. No written denial of the request is necessary when the material submitted as confidential falls within any category of information listed in Paragraph (7) of this Subsection.

(7) No claim of confidentiality will be accepted and all claims of confidentiality will be denied for the following categories of information for all NPDES, LPDES, or other water discharge permit applicants or permittees:

(a) Name.

(b) Address.

(c) Effluent or discharge data.

(d) Contents of permit applications.

(e) All information required by the permit application whether accompanying it, attached to it, or submitted separately.

(f) Permits.

(8) All information obtained under the Louisiana Environmental Quality Act, R.S. 30:2001 et seq., or by regulations issued under its authority, or by any order, license, or permit term or condition adopted or issued by the Act, shall be available to the public, unless nondisclosure is requested and granted in accordance with R.S. 30:2030. No information listed in said Paragraph (7) may be claimed or determined to be confidential.

(9) Any employee of the department or any former employee of the department or any authorized contractor acting as a representative of the secretary of the department who is convicted of intentional disclosure or conspiracy to disclose trade secrets or other information which has been determined to be confidential pursuant to this Subsection is guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than one thousand dollars, imprisonment for up to one year, or both.

E. No later than October 1, 1995, the secretary shall adopt rules and regulations to govern the discharge from commercial facilities of liquid wastes that contain methanol alcohol. The rules and regulations shall require pre-treatment of such waste before entering any sewer system, septic tank, or any surface waters of the state. The provisions of this Subsection shall not apply to veterinarians and hospitals. The rules adopted pursuant to this Subsection shall not be applicable to industrial facilities required to obtain permits for discharge of liquid wastes from Louisiana Department of Environmental Quality, the United States Environmental Protection Agency, or the Louisiana Department of Natural Resources.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1984, No. 317, §1, eff. July 2, 1984; Acts 1984, No. 319, §1, eff. July 2, 1984; Acts 1986, No. 349, §1, eff. June 30, 1986; Acts 1987, No. 833, §1; Acts 1987, No. 940, §1, eff. July 20, 1987; Acts 1988, No. 964, §1, eff. July 27, 1988; Acts 1990, No. 244, §1; Acts 1991, No. 226, §1, eff. July 2, 1991; Acts 1991, No. 236, §1; Acts 1993, No. 117, §1; Acts 1993, No. 767, §1; Acts 1995, No. 699, §1; Acts 1995, No. 1189, §1; Acts 1997, No. 480, §1, eff. June 30, 1997; Acts 1997, No. 1119, §1; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 2003, No. 67, §1, eff. May 28, 2003; Acts 2003, No. 382, §1; Acts 2006, No. 115, §1; Acts 2008, No. 56, §1, eff. July 1, 2009; Acts 2010, No. 296, §1, eff. June 17, 2010.



RS 30:2075 - Permits, variances, and licenses

§2075. Permits, variances, and licenses

No person shall conduct any activity which results in the discharge of any substance into the waters of the state without the appropriate permit, variance, or license required under the regulations of the department adopted pursuant to this Chapter.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980; Acts 1991, No. 236, §1; Acts 1999, No. 348, §1, eff. June 16, 1999.



RS 30:2075.1 - Permits and licenses; surcharge

§2075.1. Permits and licenses; surcharge

A. The legislature finds and declares that discharges of substances into the waters of the state have damaged and endangered the Louisiana molluscan shellfish industry and have increased the costs of molluscan regulation and sanitation in the state, and that it is in the best interests of the state to impose a surcharge on discharges permitted or licensed pursuant to R.S. 30:2075.

B. A surcharge at a flat rate of twenty percent of the department imposed permit fee, with a maximum of one hundred fifty dollars, shall be added to the fee for each water discharge permit issued pursuant to R.S. 30:2075 for discharges in the Atchafalaya, Terrebonne, Barataria, Lake Pontchartrain, and Mississippi River water quality management basins as defined by the department Water Quality Management Basin Plans.

C. The proceeds of the surcharge authorized in Subsection B of this Section shall be deposited into the Oyster Sanitation Fund, established in R.S. 40:5.10.

D. Nothing in this Section shall be construed to modify the rules adopted pursuant to this Subtitle.

Acts 1993, No. 911, §1, eff. June 23, 1993.



RS 30:2075.2 - Sewage treatment facility; privately owned; surety required; nonfunctional system

§2075.2. Sewage treatment facility; privately owned; surety required; nonfunctional system

A.(1) Any applicant for, or prospective transferee of, a permit for the discharge of effluent from any privately owned sewage treatment facility regulated by the Public Service Commission shall be required to provide and maintain a bond or other acceptable financial security instrument. Any applicant, prospective transferee, or permittee may apply to the secretary of the Department of Environmental Quality for approval of a single financial security instrument, having a maximum amount of two hundred fifty thousand dollars, to satisfy the requirements of this Section for all such permits held or to be held. In determining whether to approve the application for a single financial security instrument, the secretary may consider the assets, debts, and compliance history of the applicant, the condition and capacity of the facilities to be covered by such security, and any other factor that may impact the applicant's ability to operate and maintain the facilities. Any such bond or other instrument shall be payable to the Department of Environmental Quality and shall be conditioned upon substantial compliance with the requirements of the Louisiana Water Control Law and any permit issued or enforced under that law. Any bond shall be executed by the permittee and a corporate surety licensed to do business in the state. The purpose of the bond or other financial security shall be the protection of public health, welfare, and the environment. The department shall promulgate rules and regulations to implement this Section.

(2) The secretary or his designee may enter an order requiring forfeiture of all or part of the bond or other financial security, if he determines that:

(a) The continued operation or lack of operation and maintenance of the facility covered by this Section represents a threat to public health, welfare, or the environment because the permittee is unable or unwilling to adequately operate and maintain the facility or the facility has been actually or effectively abandoned by the permittee. Evidence justifying such a determination includes but is not limited to:

(i) The discharge of pollutants exceeding limitations imposed by applicable permits.

(ii) Failure to utilize or maintain adequate disinfection facilities.

(iii) Failure to correct overflows or backups from the collection system.

(iv) A declaration of a public health emergency by the state health officer.

(v) A determination by the Public Service Commission that the permittee is financially unable to properly operate or maintain the system.

(b) Reasonable and practical efforts under the circumstances have been made to obtain corrective actions from the permittee.

(c) It does not appear that corrective actions can or will be taken within an appropriate time as determined by the secretary.

(3) The proceeds of any forfeiture shall be used by the secretary, or by any receiver appointed by a court under R.S. 30:2075.3, to address or correct the deficiencies at the facility or to maintain and operate the system. The proceeds shall be in addition to any other funds appropriated to the department and may be expended under the authority of this Section without additional action by the legislature. Use of such proceeds under this Section shall not be subject to R.S. 38:2181 et seq.

(4) Review of any decision of the secretary under this Section shall be exclusively by appeal to the Nineteenth Judicial District Court, under R.S. 30:2050.21. The decision of the secretary shall not be stayed pending the appeal.

(5) This Subsection shall be applicable to the following actions, when taken after July 1, 1999, or upon the effective date of the rules promulgated under Paragraph (1), whichever occurs earlier:

(a) Issuance of a new discharge permit.

(b) Renewal of an existing discharge permit.

(c) Modification of an existing discharge permit.

(d) Transfer of an existing discharge permit to a different permittee.

(6)(a) After a permittee has provided a bond or other acceptable financial security instrument under this Section and has maintained the financial security for not less than seven years, the permittee may petition the secretary for a waiver or reduction of the financial security. The secretary may, in his discretion, grant the petition, if:

(i) The facility has been in substantial compliance with the required permits under the Louisiana Water Control Law for not less than seven years.

(ii) The permittee provides the secretary with a letter from the Louisiana Public Service Commission stating that the permittee is in good standing and that the commission has no objection to the waiver or reduction of the financial security.

(b) The secretary may, in his discretion, issue, renew, modify, or transfer a permit without the required financial security being provided by the permittee, if:

(i) The permittee has made a reasonable, good faith effort to obtain the required financial security, but has been unable to do so.

(ii) The issuance, renewal, modification, or transfer of the permit is necessary to ensure uninterrupted sewage treatment or is otherwise necessary to protect human health or the environment.

(iii) The permittee provides the secretary with a letter from the Louisiana Public Service Commission stating that the permittee is in good standing and that the commission has no objection to the issuance, renewal, modification, or transfer.

(c) In no case shall a discharge be allowed by permit to continue for more than six months without the required bond or other financial security being provided by the permittee as required by this Section, unless the permittee has petitioned for and has been granted a release from the requirement to provide and maintain such financial security as provided in Subsection A.

B. If the treatment facility is to be acquired by a homeowners' association, by act of sale or donation, for operation and maintenance, the original permittee must submit the legal name of the association, with one person as "environmental contact" for any matter relating to the treatment plant. The permittee shall also include the current mailing address and telephone number for the environmental contact, which shall be submitted to the department at least sixty days prior to legal transfer of the facility.

C. No person shall be evicted from his residence and no business entity shall be evicted from its place of business for disconnecting such premises from a nonfunctional community sewage treatment system to prevent loss of life, personal injury, or severe property damage; however, any action undertaken by a person shall be taken in such a manner so as to insure that sewage from his residence or business is properly treated in a waste water treatment system approved by the appropriate state agencies.

D. Repealed by Acts 1999, No. 399, §2.

Acts 1993, No. 1029, §1; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 1999, No. 399, §§1, 2; Acts 2000, 1st Ex. Sess., No. 93, §1; Acts 2004, No. 667, §1, eff. July 5, 2004.



RS 30:2075.3 - Receivership for sewerage systems

§2075.3. Receivership for sewerage systems

A.(1) In any civil action brought against the owner or operator of a public sanitary sewerage system to enforce the requirements of this Subtitle or rules promulgated pursuant thereto, the court may, on its own motion or upon application of the secretary, appoint a receiver to collect the assets of the public sanitary sewerage system, collect any records relating to the current operation and users of the public sanitary sewerage system, operate and maintain the public sanitary sewerage system, and to otherwise assist the court in adjudicating the issues before the court. Application by the secretary shall not be subject to any bond requirement.

(2) The court shall place the public sanitary sewerage system in receivership upon finding any of the following:

(a) The system has been abandoned by the operator and no provisions have been made for the continued operation of the system by a qualified operator, or for providing the sewerage system's users with another system to collect, convey, or treat sewerage emanating from the users' facilities.

(b) Service by the system to its users has ceased, or cessation of such service is imminent.

(c) The operator of the system has failed or refused to comply with an emergency order issued pursuant to R.S. 30:2025(C)(1) or R.S. 30:2050.8 within twenty-four hours of notice of such order.

(d) Such other circumstances that indicate that receivership is necessary to ensure uninterrupted sewage treatment or protection of public health or the environment.

(e) The operator of the system has failed to provide or maintain a bond or other financial security, when required by R.S. 30:2075.2.

(3)(a) The court may, on ex parte application of the secretary, pending trial, do the following:

(i) Appoint a temporary receiver with the same bond requirements as for a receiver.

(ii) Enjoin the owner and the operator of the system, and their agents, officers, or assigns, from interfering with the takeover of the system and its operation by the temporary receiver.

(iii) Order the owner and the operator of the system to provide to the temporary receiver the names and addresses of the system's customer, and the rates approved by the Public Service Commission.

(iv) Order and direct customers of the system to make payments for using the system directly to the temporary receiver.

(b) The court may continue the above orders upon the appointment of a receiver.

(4) The temporary receiver and the receiver shall have the powers set forth in R.S. 12:152(B) applied mutatis mutandis to the operation and business of the public sanitary sewerage system that is the subject of the receivership.

(5) The receiver, if a private person, shall execute a bond to assure the proper performance of the receiver's duties in an amount to be set by the court.

(6) The receiver, if a political subdivision that currently owns or operates a sanitary sewerage system, or if a local governmental subdivision, may be appointed by the court without any bond requirement.

(7) The receiver shall maintain separate financial records showing the income and expenses of the system and provide the court and the system's owner or operator with same and an accurate statement of the condition of the system periodically as required by the court. The court may require an independent audit of such financial statements.

(8) The receiver shall carry out the orders specified and directed by the court until discharged.

(9) The court may dissolve the receivership upon a showing of good cause by the defendant, the receiver, or the secretary.

Acts 1997, No. 1461, §1; Acts 1999, No. 348, §1, eff. June 16, 1999; Acts 1999, No. 399, §1.



RS 30:2076 - Prohibitions

§2076. Prohibitions

A.(1) No person shall discharge or allow to be discharged into any waters of the state:

(a) Any waste or any other substance of any kind that will tend to cause water pollution in violation of any rule, order, or regulation; or

(b) Any substance, the discharge of which violates any term, condition, or limit imposed by a permit.

(2) The provisions of this Chapter shall not apply to any unintentional nonpoint-source discharge resulting from or in connection with the production of raw agricultural, horticultural, or aquacultural products.

(3) No person shall violate any rule or regulation adopted under this Chapter or the terms of any permit or order issued under authority of this Subtitle.

(4) No person shall cause or allow to be discharged within Louisiana any trash, garbage, sewage, or sewage sludge in contravention of any rules or regulations adopted pursuant thereto and authorized by R.S. 30:2074(B)(7).

B. No person engaged in a logging operation shall discharge or leave, or allow to be discharged and left, in any of the navigable waters of the state any trees or treetop. For the purpose of this Subsection, the term "treetop" shall be defined as that topmost portion of a tree trunk, with limbs attached, measuring in excess of three inches at the base of the treetop stem.

C. No person shall discharge brine from salt domes which are located on the coastline of Louisiana and the Gulf of Mexico into any waters off said coastline and extending therefrom three miles or more into the Gulf of Mexico when it becomes evident to the department that said discharge is damaging or threatens to damage the aquatic life in the waters of the state. The department may require that any brine disposal be monitored in accordance with rules and regulations.

D. Any person who discharges, emits, or disposes of any substance into the waters of the state in contravention of any provision of this Chapter or of the regulations or of the terms and conditions of a permit or license issued thereunder, upon learning of the discharge, emission, or disposal, shall immediately, or in accordance with regulations adopted under this Subtitle, notify the department as to the nature and amount of the discharge and the circumstances surrounding the discharge. The secretary shall adopt and promulgate rules and regulations establishing procedures for making such notification. Any failure to make this notification or any attempt to conceal or actual concealment of the discharge, emission, or disposal shall be a violation of this Chapter. Each day of failure to give the notification required herein shall constitute a separate violation and shall be in addition to any other violations of this Subtitle.

E. Repealed by Acts 1990, No. 988, §2.

F. No person shall discharge into any underground waters of the state any hazardous waste as defined in R.S. 30:2173(2). The provisions of this Subsection are not intended to impair the implementation or administration of those programs authorized by R.S. 30:4(C)(16), R.S. 30:4.1, R.S. 30:2071, and R.S. 30:2180(A)(6), as long as permitted injections are conducted in strict adherence to the terms and conditions of a valid permit issued thereunder or under the rules and regulations adopted thereunder.

G.(1) The legislature of Louisiana hereby finds that a significant portion of the phosphate fertilizer and wet-process phosphoric acid manufacturing industry is located in the state of Louisiana, that the manufacture of wet-process phosphoric acid results in the generation of byproduct waste gypsum, and heretofore such gypsum has been disposed of by impoundment on land or by discharge into the Mississippi River. The Mississippi River is a valuable natural resource that must be protected against unnecessary degradation in order to protect and preserve the public health and welfare, drinking water quality, and major sectors of the economy including tourism and seafood industries, and the environment.

(2) No person shall discharge byproduct waste gypsum from the production of phosphate fertilizer or wet-process phosphoric acid into the Mississippi River. This prohibition shall not apply to authorized discharges of wastewaters or rainfall runoff containing dissolved gypsum or suspended gypsum when such discharge is in compliance with state and federal permits and the discharge is not for the primary purpose of disposing of byproduct waste gypsum.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1984, No. 190, §1; Acts 1984, No. 317, §1, eff. July 2, 1984; Acts 1984, No. 824, §1, eff. July 13, 1984; Acts 1987, No. 833, §1; Acts 1987, No. 913, §1, eff. July 20, 1987; Acts 1990, No. 988, §2; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2076.1 - Civil enforcement

§2076.1. Civil enforcement

A. Whenever, on the basis of any information available to him, the secretary finds that an owner or operator of any source is introducing a pollutant into a treatment works in violation of the Louisiana Pollutant Discharge Elimination System, the secretary may notify the owner or operator of such treatment works of such violation. If the owner or operator of the treatment works does not commence appropriate enforcement action within thirty days of the date of such notification, the secretary may commence a civil action for appropriate relief, including but not limited to a permanent or temporary injunction against the owner or operator of such treatment works.

B. In any such civil action the secretary shall join the owner or operator of such source as a party to the action. Such action shall be brought in the Nineteenth Judicial District Court for the parish of East Baton Rouge. The court shall have jurisdiction to restrain such violation and to require the owner or operator of the treatment works and the owner or operator of the source to take such action as may be necessary to come into compliance with the Louisiana Pollutant Discharge Elimination System.

C. Nothing in this Section shall be construed to limit or prohibit any other authority the department may have under the Louisiana Environmental Quality Act.

Acts 1993, No. 175, §1.



RS 30:2076.2 - Criminal penalties for violation of the Louisiana Pollutant Discharge Elimination System

§2076.2. Criminal penalties for violation of the Louisiana Pollutant Discharge Elimination System

A. Negligent violations.

(1) Any person who negligently violates any provision of the Louisiana Pollutant Discharge Elimination System, or any order issued by the secretary under the Louisiana Pollutant Discharge Elimination System, or any permit condition or limitation implementing any of such provisions in a permit issued under the Louisiana Pollutant Discharge Elimination System by the secretary, or any requirement imposed in a pretreatment program approved under the Louisiana Pollutant Discharge Elimination System; or

(2) Any person who negligently introduces into public sewer systems or into publicly owned treatment works any pollutant or hazardous substance which such person knew or reasonably should have known could cause personal injury or property damage or, other than in compliance with all applicable federal, state, or local requirements or permits, which causes such treatment works to violate any effluent limitation or condition in any permit issued to the treatment works under the Louisiana Pollutant Discharge Elimination System by the department;

(3) Shall, upon conviction, be subject to a fine of not less than two thousand five hundred dollars nor more than twenty-five thousand dollars per day of violation or imprisonment for not more than one year, or both. If a conviction of a person is for a violation committed after a first conviction of such person under this Subsection, he shall be subject to a fine of not more than fifty thousand dollars per day of violation, or imprisonment for not more than two years, with or without hard labor, or both.

B. Knowing violations.

(1) Any person who knowingly violates any provision of the Louisiana Pollutant Discharge Elimination System or any permit condition or limitation implementing any of such provisions in a permit issued under the Louisiana Pollutant Discharge Elimination System or any requirement imposed in a pretreatment program approved under the Louisiana Pollutant Discharge Elimination System; or

(2) Any person who knowingly introduces into public sewer systems or into a publicly owned treatment works any pollutant or hazardous substance which such person knew or reasonably should have known could cause personal injury or property damage, or other than in compliance with all applicable federal, state, or local requirements or permits, which causes such treatment work to violate any effluent limitation or condition in a permit issued to the treatment works under the Louisiana Pollutant Discharge Elimination System;

(3) Shall, upon conviction, be subject to a fine of not less than five thousand dollars nor more than fifty thousand dollars per day of violation, or imprisonment for not more than three years, with or without hard labor, or both. If a conviction of a person is for a violation committed after a first conviction of such person under this Subsection, he shall be subject to a fine of not more than one hundred thousand dollars per day of violation, or imprisonment for not more than six years, with or without hard labor, or both.

C. Knowing endangerment.

(1) Any person who knowingly violates any provision of the Louisiana Pollutant Discharge Elimination System or any order issued by the secretary under the Louisiana Pollutant Discharge Elimination System or any permit condition or limitation implementing any of such provisions in a permit issued under the Louisiana Pollutant Discharge Elimination System by the secretary, and who knows at that time that he thereby places another person in imminent danger of death or serious bodily injury, shall, upon conviction, be subject to a fine of not more than two hundred fifty thousand dollars or imprisonment for not more than fifteen years, with or without hard labor, or both. A juridical person shall, upon conviction of violating this Paragraph, be subject to a fine of not more than one million dollars. If a conviction of a person is for a violation committed after a first conviction of such person under this Paragraph, he shall be subject to a fine of up to five hundred thousand dollars or imprisonment for up to thirty years at hard labor, or both.

(2) For the purpose of Paragraph (1) of this Subsection:

(a) In determining whether a defendant who is an individual knew that his conduct placed another person in imminent danger of death or serious bodily injury, the following shall apply:

(i) The person is responsible only for actual awareness or actual belief that he possessed; and

(ii) Knowledge possessed by a person other than the defendant but not by the defendant himself may not be attributed to the defendant.

(iii) In proving the defendant's possession of actual knowledge, circumstantial evidence may be used, including evidence that the defendant took affirmative steps to shield himself from relevant information. The knowledge necessary for culpability of a natural person is actual knowledge which may be established by direct or circumstantial evidence, but not constructive or vicarious knowledge. Knowledge that the defendant should have had, could have had, or would have had under various circumstances does not suffice if he did not actually have the requisite knowledge about the danger at the time he acted.

(b) It is an affirmative defense to prosecution that the conduct charged was consented to by the person endangered and that the danger and conduct charged were reasonable foreseeable hazards of:

(i) An occupation, a business, or a profession; or

(ii) Medical treatment or medical or scientific experimentation conducted by professionally approved methods and such other person had been made aware of the risks involved prior to giving consent; and

(iii) Such defense may be established under this Subparagraph by a preponderance of the evidence.

(c) The term "organization" means a legal entity, other than a government, established or organized for any purpose, and such term includes a corporation, company, association, firm, partnership, joint stock company, foundation, institution, trust, society, union, or any other association of persons.

(d) The term "serious bodily injury" means bodily injury which involves a substantial risk of death, unconsciousness, extreme physical pain, protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty.

D. False Statements. Any person who knowingly makes any false material statement, representation, or certification in any application, record, report, plan, or other document filed or required to be maintained under the Louisiana Pollutant Discharge Elimination System or who knowingly falsifies, tampers with, or renders inaccurate any monitoring device or method required to be maintained under the Louisiana Pollutant Discharge Elimination System shall, upon conviction, be subject to a fine of not more than ten thousand dollars or imprisonment for not more than two years, with or without hard labor, or both. If a conviction of a person is for a violation committed after a first conviction of such person under this Subsection, he shall be subject to a fine of not more than twenty thousand dollars per day of violation, or imprisonment for not more than four years, with or without hard labor, or both.

E. Treatment of single operational upset. For purposes of this Section, a single operational upset which leads to simultaneous violations of more than one pollutant parameter shall be treated as a single violation.

F. Responsible corporate officer as "person". For the purposes of this Section, the term "person" means an individual, corporation, partnership, association, state, municipality, commission, political subdivision of a state, any interstate body, or any responsible corporate officer.

G. Hazardous substance defined. For the purpose of this Section, the term "hazardous substance" means any of the following:

(1) Any substance designated pursuant to Section 311(b)(2)(A) of the Clean Water Act (33 U.S.C. §1321(b)(2)(A)).

(2) Any element, compound, mixture, solution, or substance designated pursuant to Section 102 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. §9602).

(3) Any hazardous waste having the characteristics identified under or listed pursuant to Section 3001 of the Solid Waste Disposal Act (42 U.S.C. §6921), but not including any waste the regulation of which under the Solid Waste Disposal Act (42 U.S.C. §6901 et seq.) has been suspended by Act of Congress.

(4) Any toxic pollutant listed under Section 307(a) of the Clean Water Act (33 U.S.C. §1317(a)).

(5) Any imminently hazardous chemical substance or mixture with respect to which the administrator has taken action pursuant to Section 7 of the Toxic Substances Control Act (15 U.S.C. §2606).

H. Notice to district attorney. Upon a determination that a criminal violation may have occurred under this Section, notification shall be given to the district attorney in whose jurisdiction such possible violation has occurred. The secretary shall provide the district attorney with any and all information necessary to evaluate the alleged violation for criminal prosecution. The criminal prosecution of such violations shall be at the direction of the district attorney. The secretary shall cooperate fully with the district attorney.

I. Negligently defined. For purposes of this Section, the term "negligently" has the meaning specified under R.S. 14:12 with respect to the definition of criminal negligence.

Acts 1993, No. 268, §1; Acts 2005, No. 299, §1.



RS 30:2077 - Remediation of pollution

§2077. Remediation of pollution

Any person who allows, suffers, permits, or causes the unpermitted pollution of the waters of the state in contravention of any provision of this Subtitle, any regulations adopted hereunder, or the terms and conditions of any permit, license, or order issued hereunder upon obtaining knowledge of such shall notify the secretary and if necessary take prompt remedial action pursuant to appropriate regulations adopted under this Subtitle or as ordered by the secretary or by an authorized assistant secretary. The goal of such regulations or orders, to the extent economically and technologically reasonable, is to eliminate those releases that may reasonably pose a threat to human health or the environment and to remediate contaminated media, taking into consideration current and expected uses.

Acts 1984, No. 319, §1, eff. July 2, 1984; Acts 1991, No. 666, §1, eff. July 17, 1991.



RS 30:2078 - Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.

§2078. Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.



RS 30:2079 - Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.

§2079. Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.



RS 30:2080 - Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.

§2080. Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.



RS 30:2081 - Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.

§2081. Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.



RS 30:2082 - Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.

§2082. Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.



RS 30:2083 - Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.

§2083. Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.



RS 30:2084 - Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.

§2084. Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.



RS 30:2085 - Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.

§2085. Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.



RS 30:2086 - Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.

§2086. Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.



RS 30:2087 - Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.

§2087. Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.



RS 30:2088 - Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.

§2088. Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.



RS 30:2089 - Fees

§2089. Fees

A. The legislature finds that in order to provide for the development of Total Maximum Daily Load (TMDL) determinations and as otherwise may be necessary to protect the waters of the state of Louisiana, it is necessary for the Department of Environmental Quality to increase the fees assessed by the department for the purpose of this Chapter as set forth below.

B. In accordance with the provisions of Article VII, Section 2.1 of the Constitution of Louisiana, the department may increase by seven and one-half percent any fee associated with this Chapter and authorized by this Subtitle. The effective date of such increase shall not be before July 1, 1998. The department may further increase by seven and one-half percent any fee associated with this Chapter and authorized by this Subtitle, and such additional increase shall not be effective before July 1, 1999.

Acts 1997, No. 1254, §1, eff. July 15, 1997; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2091 - MISSISSIPPI RIVER INTERSTATE

CHAPTER 5. MISSISSIPPI RIVER INTERSTATE

POLLUTION PHASE-OUT COMPACT

§2091. Mississippi River Interstate Pollution Phase-Out Compact

The legislature having found that the control and abatement of pollution on the Mississippi River is an interstate problem, the governor of the state is hereby authorized and directed to execute a compact on behalf of the State of Louisiana with the United States, and the states mentioned in Article I of the Mississippi River Interstate Pollution Phase-Out Compact, who may by their legislative bodies authorize a compact in a form substantially as follows:

A COMPACT

ARTICLE I. FINDINGS AND POLICY

Whereas, the growth of population, development, and land and water use of the Mississippi River Basin has resulted in serious pollution of interstate waters flowing past the boundaries of two or more states; and

Whereas, such pollution constitutes a menace to the health, welfare, and economic prosperity of the people living in such areas; and

Whereas, the abatement of existing pollution and control of future pollution in interstate waters of the Mississippi River Basin area are of prime importance to the people and can best be accomplished through the cooperation of the states bordering on the river and the federal government, in the establishment of a cooperative federal-interstate agency to work with the states in the field of pollution abatement along the river.

Now, therefore, the states of Louisiana, Mississippi, Arkansas, Tennessee, Missouri, Kentucky, Illinois, Iowa, Wisconsin, and Minnesota, and the United States, do agree and are bound as follows:

ARTICLE II. DEFINITIONS

(1) "Waste" includes any chemical, industrial, municipal, or agricultural material for which no use or reuse is intended and which is to be discarded.

(2) "Pollution" means any man-made alteration of water, resulting from the discharge of substances including but not limited to dredge or fill material, spoil, solid waste, incinerator residue, sewage, garbage, sewage sludge, munitions, biological material, radioactive material, heat, wrecked or discarded equipment, rock, sand, and cellar dirt.

(3) "Signator" shall mean any state which enters into this compact and is a party thereto.

(4) "Waste reduction" shall mean in-plant practices that reduce, avoid, or eliminate the generation of hazardous or nonhazardous waste so as to reduce the risks to health and the environment.

(a) When recycling is environmentally acceptable and is an integral part of the waste generating industrial process or operation, such as a closed-loop application which returns potential waste as it is generated for reuse within the process, it shall be considered waste reduction. Recycling is not considered waste reduction if waste exits a process, exits as a separate identity, undergoes significant handling, or is transported from the waste-generating location.

(b) Actions that reduce waste volume by concentrating the hazardous content of a waste or that reduce hazard level by diluting the hazardous content are not considered waste reduction.

(c) Actions that change the chemical composition and the concentrations of the components of the waste, but do not change the degree of hazard of the waste are not considered waste reduction.

(5) "Waste management" shall mean any of the various methods or means of reducing waste which are applied after the waste is generated or outside of the location where waste is generated.

ARTICLE III. APPLICABILITY

It is agreed among the signatories that the provisions of this compact shall apply to the Mississippi River System, from its headwaters to its mouth at the Head of Passes, and laterally between its ordinary high water marks and its major tributaries consisting of the Missouri, Ohio, Obion, Hatchie, Tennessee, St. Francis, White, Arkansas, Yazoo, Big Black, and Homochitto Rivers. This compact shall not apply to the river's other tributaries or adjacent waters unless it is specifically found by the commission that pollution of those waters hinders accomplishment of the primary purposes hereof and that existing laws, as written or implemented, are inadequate to fulfill those purposes.

ARTICLE IV. PURPOSES

The primary purposes of this compact are:

(1) To reduce and then eliminate river pollution by January 1, 1998.

(2) To encourage alternatives to discharging wastes and pollutants into the river.

(3) To maintain the biological and chemical integrity of the water in the Mississippi River System in a manner as to insure that such water is healthful for drinking purposes and is suitable for agricultural, aquacultural, and recreational use.

(4) To collect and share information with other signatories relative to technologies, methods, incentives, or regulatory concessions which can further improve the water quality in the Mississippi River.

(5) To establish a waste registry for the collection and dissemination of waste information for the purpose of waste exchanges with other signatories for productive reuse.

ARTICLE V. THE COMMISSION

There is hereby created the Mississippi River Interstate Pollution Control Commission or "commission", which shall be a body corporate and politic, having powers, duties, and jurisdiction enumerated herein and such other additional powers as may be conferred upon it by the act or acts of signatories concurred in by the others.

ARTICLE VI. COMMISSIONERS

The commission shall consist of one commissioner from each signatory state, and one commissioner appointed on behalf of the United States. The commissioners shall be chosen in the manner and for the terms provided by the jurisdiction from which they are appointed. The appointing authority of each party state shall notify the commission in writing of the identity of its member and any alternate. An alternate may act on behalf of the member only in the absence of such member. Each state is responsible for the expenses of its member of the commission.

ARTICLE VII. COMMISSION BUSINESS

The commission shall annually elect from its members a chairperson, a vice chairperson and a secretary-treasurer, and shall appoint and at its pleasure remove or discharge officers. It may appoint and employ such clerical and professional personnel as may be necessary, and at its pleasure it may remove or discharge such employees. It shall adopt a seal and suitable bylaws and shall promulgate rules and regulations for its management and control. It may maintain and lease an office for the transaction of its business and may meet at any time or place within the signatory states or in Washington, D.C. Meetings with due notice to all commissioners shall constitute a quorum for the transaction of its business. The commission shall keep accurate records of accounts, which are subject to state audits, and make annual reports on receipts and disbursements to the respective governors. The commission shall not pledge the credit of any signatory.

ARTICLE VIII. COMMISSION AUTHORITY AND

RESPONSIBILITY

In addition to authority conferred on the commission by other provisions of the compact, the commission shall have authority:

(1) To establish chemical and bacteriological guidelines for classifications of water use, and to review signatories laws pursuant to such guidelines for the purpose of making recommendations relative to integrating the signatories water use.

(2) To review and make recommendations relative to uniform collection and dissemination of data from the signatories' discharge reductions credit programs.

(3) To establish a waste registry and exchange to act as an interstate clearinghouse of information on waste availability.

(4) To develop, prepare, and implement a comprehensive, cohesive water quality management plan for the purpose of reducing and subsequently eliminating the discharge of waste into the Mississippi River by January 1, 1998. Such plan shall be submitted to the signatories and shall be ratified by each state through its respective legislature. The plan shall become effective and binding for each state at the time its legislature ratifies and governor signs agreement with the plan.

ARTICLE IX. WATER QUALITY STANDARDS

It is recognized, owing to such variable factors as location, size, character, and flow, and the many uses of the waters subject to the terms of this compact, that no single standard of pollutant or waste treatment and no single standard of quality of receiving waters is practical. The commission shall establish reasonable chemical and bacteriological guidelines for water quality satisfactory for various river classifications of use, considering the interstate impacts of downstream pollution. It is agreed that each signatory state shall classify, submit the existing classification of, or reclassify, the portions of the river that flow through its borders, to the commission for its review and recommendation. It is agreed that the signatory states through their appropriate health and water pollution control or other appropriate agencies shall establish or reestablish standards for the treatment of wastes, and other pollutants discharged into the river, subject to commission review and recommendation, and provide an inventory of pollution sources. The commission may from time to time recommend such changes in classifications and standards as may be required by changed conditions, uniformity, or to meet the primary purposes of this compact.

ARTICLE X. DISCHARGE REDUCTION CREDITS

It is agreed by the signatory states through their state water pollution control or other appropriate agencies, that a number of pollution sources may be treated as a single source, to provide industries, agricultural interests and municipalities with incentives to reduce discharges into the river. In this way, a single source may obtain a net discharge reduction by improving treatment technology over new facilities to offset discharges from existing, older facilities to which new technology is not adaptable. The respective states shall, therefore, promulgate regulations for review and recommendations by the commission which shall, at a minimum, provide: criteria and a system under which discharge credits for net discharge reductions may be earned; geographic limitations or pollution source areas along the river in which discharge credits may be earned; criteria for the use, banking, or sale of banked net discharge reductions by the dischargers; and requirements for retaining records for, and reporting on, discharge levels and banked net discharge reductions.

ARTICLE XI. RESEARCH AND SHARED FINDINGS

A. It is agreed that the signatory states through their health, air pollution control, water pollution control, solid waste management and recovery, and hazardous waste control, or other appropriate agencies, shall study alternatives to the discharge of wastes and pollutants into the river, and within one year of their signing of this compact, submit their findings and proposed state rulemaking to the commission for review. The commission shall review and integrate signatories' rules for the purpose of making recommendations relative to modifying such rules as necessary to develop a comprehensive, cohesive water quality management plan for the Mississippi River.

B. It is agreed that signatory states allow the commission to act as a liaison to institutions of higher education in each member state for the purpose of establishing a consortium of academic institutions to work jointly and to share independent findings relative to generic research on waste reduction, waste management and alternative regulatory strategies appropriate for improving the water quality of the Mississippi River. The commission shall petition the United States Government for funding of any projects or research which the commission deems to be of value to the compact's purpose of reducing and eventually eliminating water pollution of the Mississippi River.

ARTICLE XII. INTERSTATE WASTE REGISTRY AND EXCHANGE

A. In addition to authority conferred upon the commission by other provisions of the compact, the commission shall have authority to establish and maintain a waste registry and exchange for the purpose of acting as an interstate clearinghouse of information on waste availability, to manage or arrange the transfer of materials between industries to divert waste material from disposal to alternative productive use, and to provide for material conservation, productive efficiency, and environmental protection.

B. Each of the signatory states agree that it will provide information as necessary for the commission to effectuate its authority to establish and maintain such a waste registry and exchange.

C. In addition to other authority conferred upon the commission by the compact, the commission shall have the authority to establish such standards as necessary to effectuate the purposes of this Article. Any standards established by the commission pursuant to this Article shall reflect a policy of state self-sufficiency in managing and disposing of waste generated within each state, and to that end the commission shall endeavor to maintain a reasonable interstate balance of trade in the transfer of waste between signatories.

ARTICLE XIII. JURISDICTION, SUPPLEMENTARY

AGREEMENTS, AND ENFORCEMENT

A. Nothing in this compact shall be construed to repeal or prevent the enactment of any legislation or the enforcement of any requirement by any signatory party imposing any additional conditions and restrictions to further lessen or prevent the pollution of waters within its jurisdiction or to take action with respect to interstate water pollution nuisance.

B. Jurisdiction of Signatories Reserved. Nothing in this compact or in any supplementary agreement thereunder shall be construed to restrict, relinquish or be in derogation of, any power or authority constitutionally possessed by any signatory within its jurisdiction, except as specifically limited by this compact or a supplementary agreement.

C. Complementary Legislation by Signatories. Signatories may enact such additional legislation as may be deemed appropriate to enable its officers and governmental agencies to accomplish effectively the purposes of this compact and supplementary agreements recognized or entered into under the terms of this Article.

D. Legal Rights of Signatories. Nothing in this compact shall impair the exercise by any signatory of its legal rights or remedies established by the United States Constitution or any other laws of this nation.

E. Supplementary Agreements. Any two or more signatories may enter into supplementary agreements for joint, coordinated or mutual environmental management activities relating to the reduction and subsequent phase-out of interstate pollution of the Mississippi River and for establishment of common or joint regulation, management, services, agencies, or facilities for such purposes or may designate an appropriate agency to act as their joint agency in regard thereto. No supplementary agreement shall be valid to the extent that it conflicts with the purposes of this compact and the creation of a joint agency by supplementary agreement shall not affect the privileges, powers, responsibilities, or duties under this compact of signatories participating therein as embodied in this compact.

F. Execution of Supplementary Agreements and Effective Date. The governor is authorized to enter into supplementary agreements for the state and his official signature shall render the agreement immediately binding upon the state;

Provided that:

(1) The legislature of any signatory entering into such a supplementary agreement shall at its next legislative session by concurrent resolution bring the supplementary agreement before it and by appropriate legislative action approve, reverse, modify, or condition the agreement of that state.

(2) Nothing in this agreement shall be construed to limit the right of Congress by act of law expressly enacted for that purpose to disapprove or condition such a supplementary agreement.

ARTICLE XIV. COMPACT COMPLIANCE

Each of the signatory states agree that it will prohibit the pollution of the river waters within its jurisdiction in accordance with this compact and that it has or will enact suitable legislation to accomplish the obligations and duties set forth herein.

ARTICLE XV. ADMINISTRATIVE EXPENSES

The signatory states agree to appropriate annually for the salaries, office, and other administrative expenses such sum or sums as shall be recommended by the commission in an annual budget and approved by the governors of the signatory states subject to their budget processes. Each signatory state shall bear its pro rata share of the commission's total expenditures. This obligation is judicially enforceable, and sovereign immunity is waived with respect to it. The United States' actual costs of participation will be reimbursed by the commission, based upon a quarterly expense report submitted to and approved by the commission.

ARTICLE XVI. CONSTRUCTION, AMENDMENT,

EFFECTIVE DATE, WITHDRAWAL

A. Construction. It is the intent of the signatories that no provision of this compact or supplementary agreement entered into hereunder shall be construed as invalidating any provision of law of any signatory and that nothing in this compact shall be construed to modify or qualify the authority of any signatory to enact or enforce environmental protection legislation within its jurisdiction and not inconsistent with any provision of this compact or a supplementary agreement entered into pursuant hereto.

B. Amendments. Amendments to this compact may be initiated by legislative action of any signatory and become effective when concurred in by all signatories and approved by Congress.

C. Effective Date. This compact shall become binding on a state when enacted by it into law and such state shall thereafter become a signatory and party hereto with any and all states legally joining herein.

D. Withdrawal from the Compact. A state may withdraw from this compact by authority of an act of its legislature one year after it notifies all signatories in writing of an intention to withdraw from the compact. Provided, withdrawal from the compact affects obligations of a signatory imposed on it by supplementary agreements to which it may be a party only to the extent and in accordance with the terms of such supplementary agreements.

Acts 1987, No. 866, §1.

{{NOTE: SEE ACTS 1987, NO. 866, §2, REGARDING THE EFFECT OF THE COMPACT ON LOUISIANA.}}



RS 30:2092 - Compact funding

§2092. Compact funding

The legislature shall appropriate funds as required by Article XV of the Mississippi River Interstate Pollution Phase-Out Compact, R.S. 30:2091.

Acts 1987, No. 866, §1.



RS 30:2093 - Member of compact for Louisiana; secretary of the Department of Environmental Quality

§2093. Member of compact for Louisiana; secretary of the Department of Environmental Quality

A. The secretary of the Department of Environmental Quality shall serve ex officio as Louisiana's voting member on the Mississippi River Interstate Pollution Control Commission. The secretary may designate another official of the Department of Environmental Quality to serve as an alternate member of the Mississippi River Interstate Pollution Control Commission if, as, and when the secretary deems necessary.

B. The secretary shall consult with and seek advice from the secretary of the Louisiana Department of Health and the secretary of the Department of Wildlife and Fisheries and the Department of Agriculture and Forestry relative to agreements in the compact to be concurred in or recommended by Louisiana.

Acts 1987, No. 866, §1.



RS 30:2101 - LOUISIANA NUCLEAR ENERGY AND

CHAPTER 6. LOUISIANA NUCLEAR ENERGY AND

RADIATION CONTROL LAW

§2101. Citation

This Chapter shall be known and may be cited as the "Louisiana Nuclear Energy and Radiation Control Law."

Acts 1979, No. 449, §1, eff. Jan. 1, 1980.



RS 30:2102 - Policy; purpose

§2102. Policy; purpose

The legislature finds and declares that the supervision and control of the development and operation of nuclear energy and radiation emitting processes and facilities are of vital concern to the welfare of the citizens of the state of Louisiana, as well as to the protection of the environmental resources within the state. To insure the safety and welfare of the people and environmental resources of Louisiana in this regard, it is necessary to provide for an efficient system to regulate and control the development and utilization of all sources of radiation within the state of Louisiana.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980.



RS 30:2103 - Definitions

§2103. Definitions

As used in this Chapter, the following terms shall have the meaning ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Byproduct material" means:

(a) Any radioactive material, except special nuclear material, yielded in or made radioactive by exposure to the radiation incident to the process of producing or utilizing special nuclear material.

(b) The tailings or wastes produced by the extraction or concentration of uranium or thorium from any ore processed primarily for its source material content.

(2) "Emergency" means any condition existing outside of the bounds of nuclear operating sites owned or licensed by a federal agency, and any condition existing within or outside of the jurisdictional confines of a facility licensed or registered by the department and arising from the presence of byproduct material, source material, special nuclear material, or any other radioactive material, or source of radiation, which is endangering or could reasonably be expected to endanger the health and safety of the public or to contaminate the environment.

(3) "High-level waste" means that waste resulting from the reprocessing of spent fuel rods or unreprocessed spent fuel rods.

(4) "Licensee" means any person who is licensed by the department in accordance with this Chapter and regulations promulgated by the secretary.

(5) "Licenses" means general licenses and specific licenses.

(a) "General license" means a license effective pursuant to regulations promulgated by the secretary without the filing of an application to transfer, acquire, own, possess, or use quantities of, or devices or equipment utilizing, byproduct, source, or special nuclear materials, technologically enhanced natural radioactive material, or other radioactive material occurring naturally or produced artificially.

(b) "Specific license" means a license issued after application to the department to use, manufacture, produce, transfer, receive, acquire, own, or possess quantities of, or devices or equipment utilizing, byproduct, source, or special nuclear materials, technologically enhanced natural radioactive material, or other radioactive material occurring naturally or produced artificially.

(6) "Low-level radioactive waste" means, as provided in the Low-Level Radioactive Waste Policy Act (P.L. 96-573), radioactive waste not classified as high-level radioactive waste, transuranic waste, spent nuclear fuel, or byproduct material as defined in Section 11(e)(2) of the Atomic Energy Act of 1954, as amended through 1978, 42 U.S.C. 2014(e)(2).

(7) "Naturally occurring radioactive waste material" or "NORM waste" means solid, liquid, or gaseous material or a combination of materials, excluding source material, special nuclear material, and byproduct material that has the following characteristics or qualities:

(a) Spontaneously emits radiation in its natural physical state.

(b) Is discarded or unwanted.

(c) Is not exempt by any department rule adopted pursuant to R.S. 30:2105(C).

(8) "Person" means any individual, corporation, partnership, firm, association, trust, estate, public or private institution, group, agency, political subdivision of this state, any other state or political subdivision or agency thereof, and any legal successor, representative, agent, or agency of the foregoing, other than the United States Nuclear Regulatory Commission or federal government agencies licensed by the United States Nuclear Regulatory Commission.

(9) "Radiation" means any electromagnetic or ionizing radiation including gamma rays and x-rays, alpha and beta particles, high-speed electrons, neutrons, protons, and other nuclear particles, but does not include sound waves.

(10) "Radioactive material" means any material, whether solid, liquid, or gas, which emits radiation spontaneously.

(11) "Radioactive waste" means radioactive material, other than exploration and production waste as defined in LAC 43:XIX.129.M.1 that is contaminated with NORM waste or special wastes as described in R.S. 30:2193(C)(6) that has either of the following characteristics or qualities:

(a) Is discarded or unwanted and is not exempt by any department rule adopted pursuant to R.S. 30:2105(C).

(b) Would require processing before it could have a beneficial reuse.

(12) "Registration" means the identification of any material or device capable of emitting radiation, together with such other information as the owner of such material or device is required to furnish by rules and regulations adopted pursuant to the provisions of this Chapter.

(13) "Source material" means uranium or thorium, or any combination thereof, in any physical or chemical form, or ores which contain by weight one-twentieth of one percent or more of uranium, thorium, or any combination thereof, but source material does not include special nuclear material.

(14) "Source of radiation" means any radioactive material or any device or equipment emitting or capable of producing radiation.

(15) "Special nuclear material" means either of the following:

(a) Plutonium, uranium 233, uranium enriched in the isotope 233 or in the isotope 235, and any other material which the United States Nuclear Regulatory Commission, pursuant to the provisions of Section 51 of the Atomic Energy Act of 1954, as amended, determines to be special nuclear material, but does not include source material.

(b) Any material artificially enriched by any of the foregoing, but does not include source material.

(16) "Technologically enhanced natural radioactive material" or "TENR" means natural sources of radiation which would not normally appear without some technological activity not expressly designed to produce radiation.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980. Amended by Acts 1980, No. 194, §9; Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1984, No. 497, §1, eff. July 6, 1984; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 1999, No. 1374, §1, eff. July 12, 1999.



RS 30:2104 - Radiation protection; secretary of environmental quality; powers and duties

§2104. Radiation protection; secretary of environmental quality; powers and duties

A. The department shall have the following powers and duties:

(1) To prepare and develop a general plan for the proper control of nuclear energy and all sources of radiation within the state of Louisiana, including by-product, source, and special nuclear material; technologically enhanced natural radioactive material; and other naturally occurring and artificially produced radionuclides.

(2) To make investigations upon its own motion or upon the complaint of any person and by appropriate order to control or regulate any source of radiation within the state.

(3) To establish programs to promote an orderly regulatory pattern within this state, to establish a system of reciprocity between this state and other states and between the federal government and this state, and to facilitate intergovernmental cooperation with respect to the use and regulation of sources of radiation, to the end that duplication of regulation may be minimized.

(4) Unless otherwise specifically prohibited, to enter into agreements with the federal government or any agency thereof to assume regulatory authority over any area not exclusively reserved to the federal government under federal law.

(5) To formulate, establish, and implement comprehensive policies for the control of radiation and to develop and conduct programs for the evaluation, determination, and amelioration of hazards associated with the use of sources of radiation.

(6) To issue, modify, or revoke orders prohibiting or abating the discharge of radioactive material or waste into the ground, air, or waters of the state in accordance with the provisions of this Chapter and rules and regulations adopted hereunder by the secretary.

(7) To require the submission of plans, specifications, and reports for new construction and material alterations on the design and protective shielding of installations for radioactive material and other sources of radiation and systems for the disposal of radioactive waste materials, and for the determination of any hazard from radiation and to approve or disapprove such plans and specifications.

(8) To render opinions to interested persons concerning such plans and specifications on the design and shielding for radiation sources as may be submitted, either before or after construction, for the purpose of determining the possible radiation hazard.

(9) To make inspections of radiation sources, shielding, and immediate surroundings for the determination of any possible radiation hazard, and to provide the owner, user, or operator thereof with a report of any known or suspected deficiencies.

(10) To review developments in the nuclear energy and radiation fields, including research and applications in such general areas as commerce and industry, medicine and public health, agriculture, civil defense, engineering, insurance, education, and other areas.

(11) To formulate, establish, and implement policies and programs which are advantageous to the general population, commerce, industry, medicine, occupational and public welfare and safety and agriculture of the state.

(12) To assist in promoting general public education concerning nuclear energy and other forms of radiation.

(13) To conduct environmental radiation surveillance and monitoring programs throughout the state and in the vicinity of nuclear production and utilization facilities, including those facilities employing technologically enhanced natural radioactive material.

(14) To develop and implement a statewide radiological emergency preparedness plan and coordinate the development of specific emergency plans for nuclear power facilities, including planned protective actions for the population and the establishment of appropriate boundaries for which planning for nuclear emergencies will be undertaken; to respond to any emergency which involves possible or actual release of radioactive material; to coordinate decontamination efforts; to issue relocation and evacuation recommendations; and to otherwise protect the public welfare and safety in any manner deemed necessary and appropriate.

(15) To exercise all incidental powers necessary or proper to carry out the purposes of this Chapter.

B. The secretary shall have the following powers and duties:

(1) To adopt and promulgate rules and regulations consistent with the general intent and purposes of this Chapter for the control and regulation of nuclear energy and all radiation sources within the state of Louisiana.

(2) To develop permitting procedures and to require registration and to issue permits, licenses, and registrations for all sources of radiation within the state and to delegate the authority to issue or deny permits and licenses to the appropriate assistant secretary. The authority to execute minor permit actions and to issue registrations, certifications, notices of deficiency, and notification of inclusion under a general permit may be delegated by the secretary or the appropriate assistant secretary to an authorized representative, notwithstanding the provisions of R.S. 30:2050.26.

(3) To adopt and promulgate rules and regulations for the handling, use, storage, shielding, transportation, and disposal of all sources of radiation within the state.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980; Acts 1980, No. 194, §10; Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1984, No. 117, §1, eff. June 22, 1984; Acts 1990, No. 245, §1; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2105 - Permits, licenses, and registrations

§2105. Permits, licenses, and registrations

A. The secretary shall provide by rules or regulations for general or specific licensing of each person to receive, transfer, transport, produce, manufacture, acquire, own, possess, or use byproduct, source, and special nuclear materials in quantities not sufficient to form a critical mass; technologically enhanced natural radioactive material; other naturally occurring and artificially produced radionuclides; or devices or equipment utilizing such materials. Such rules or regulations shall provide for amendment, suspension, or revocation of licenses and shall also provide that:

(1) Each application for a specific license shall be in writing and shall state such information as the secretary may, by rule or regulation, determine to be necessary to decide the technical, insurance, and financial qualifications or any other qualifications of the applicant as the secretary may deem reasonable and necessary to protect occupational and public welfare and safety. The secretary may, at any time after the filing of the application and before the expiration of the license, require further written statements and shall make such inspections as the secretary may deem necessary in order to determine whether the license should be granted or denied or whether the license should be modified, suspended, or revoked. All applications and statements shall be signed by the applicant or licensee. The secretary may require any applications or statements to be made under oath or affirmation.

(2) Each license shall be in such form and contain such terms and conditions as the secretary may, by rule or regulations, prescribe.

(3) No license issued under the authority of this Subtitle and no right to possess or utilize sources of radiation granted by any license shall be assigned or in any manner disposed of.

(4) The terms and conditions of all licenses shall be subject to amendment, revision, or modification by rules, regulations, or orders issued by the secretary in accordance with provisions of this Subtitle.

B. The secretary shall require registration or licensing of other sources of radiation which he deems to constitute a risk to occupational and public welfare and safety.

C. The secretary is authorized to exempt certain sources of radiation or kinds of users from the licensing or registration requirements set forth in this Section when the secretary makes a finding that the exemption of such sources of radiation or kinds of uses or users will not constitute a significant risk to occupational and public welfare and safety.

D. Rules and regulations promulgated pursuant to this Subtitle may provide for recognition of any other state or federal license as the secretary shall deem desirable, subject to such registration requirements as the secretary may prescribe.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984.



RS 30:2106 - Nuclear power facilities; emergency planning; findings; and fees

§2106. Nuclear power facilities; emergency planning; findings; and fees

A. The legislature finds and declares that:

(1) The operation of nuclear power facilities in or adjacent to the state raises the possibility of adverse health or environmental effects which could result from radiological incidents or accidents at such facilities.

(2) To ensure the safety and welfare of the people and environmental resources of Louisiana, it is necessary to conduct environmental radiation surveillance and monitoring programs in the vicinity of nuclear power facilities and to develop, implement and maintain radiological emergency preparedness plans involving such facilities.

(3) It is appropriate that the nuclear power facilities bear the costs associated with such surveillance and monitoring programs and radiological emergency preparedness plans.

B.(1) Every person who is licensed by the United States Nuclear Regulatory Commission to construct or operate a nuclear power facility for the production of electricity shall pay an annual fee for each nuclear power facility which is located within this state or has a Plume Exposure Pathway Emergency Planning Zone, of which any part is located within this state.

(2) These fees shall be used to cover the costs of developing, maintaining, and implementing state radiological emergency preparedness plans and radiation surveillance and monitoring programs involving such facilities determined by the secretary to be necessary to ensure the safety and welfare of the people and environmental resources of the state.

(3) These fees shall be determined by the secretary using a formula developed by rules to be based upon a cost not to exceed the annual costs of radiological emergency preparedness and surveillance and monitoring activities required therewith. Such formula shall be submitted to and approved by the House Committee on Natural Resources and Environment and the Senate Committee on Environmental Quality prior to the implementation thereof.

C. The secretary is authorized to adopt and promulgate rules and regulations consistent with the general intent and purposes of this Section and R.S. 30:2104(A)(13) and (14).

Acts 1984, No. 497, §1, eff. July 6, 1984; Acts 1991, No. 21, §1, eff. June 14, 1991; Acts 1996, 1st Ex. Sess., No. 36, §1, eff. May 7, 1996; Acts 2008, No. 580, §2.



RS 30:2107 - Records; authority of department

§2107. Records; authority of department

A. The department shall require each person who possesses or uses one or more sources of radiation to maintain records relating to the receipt, storage, transfer, or disposal thereof and such other records as the department may require, subject to such exemption as may be provided by rules and regulations adopted pursuant to this Chapter.

B. The department shall require each person who possesses or uses one or more sources of radiation to maintain appropriate records showing the radiation exposure of all individuals for whom personnel monitoring is required by rules and regulations promulgated by the secretary. All cases of exposure in excess of that permitted by regulations shall be immediately reported to the department as required by regulations. Any person possessing or using one or more sources of radiation shall furnish to each employee for whom personnel monitoring is required a copy of such employee's personal exposure record annually upon request, at any time such employee has received an exposure in excess of permissible limits, and upon termination of employment.

C. The possessor or user of one or more sources of radiation shall likewise be required to display conspicuously, or to otherwise make available to employees in the licensed or registered establishment, the conditions of his license or registration certificate, and a "Notice to Employees" which fully sets forth his responsibilities to the employees as a possessor or user of sources of radiation. This "notice" shall include, as a minimum, the employer's responsibility as a possessor or user of sources of radiation, the responsibility of workers at the facility, and any posting requirements prescribed by law or regulation. In addition, this notice shall inform employees that each individual employee's radiation history is available upon request, and the possessor or user shall keep such documents on file and available for employee examination upon request.

D. Copies of all records required by this Section to be either posted or kept on file by a possessor or user of one or more sources of radiation shall be made available to the department upon request.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980. Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2108 - Impounding of materials by the department

§2108. Impounding of materials by the department

In the event of emergency, the department may impound or order the impounding of any sources of radiation in the possession of any person who is not equipped to comply with or fails to comply with the provisions of this Chapter or any rules or regulations issued hereunder.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2109 - Nuclear power facilities; emergency planning; findings

§2109. Nuclear power facilities; emergency planning; findings

A. The legislature finds and declares that it is necessary that the secretary of environmental quality be empowered upon a declaration of a state of disaster emergency, as provided for in Subsection C of this Section, and which is related to a source of radiation, to enter into contracts and agreements necessary to perform duties assigned under any radiological response plan and to expend funds from the Environmental Trust Fund for such purposes, according to the provisions of R.S. 30:2015.

B. The governor may call upon the attorney general as necessary to obtain an injunction to enforce an evacuation order issued pursuant to any declaration of a disaster emergency pursuant to and in accordance with R.S. 29:724 or 727 and which is related to a source of radiation. Should the attorney general decline to obtain an injunction to enforce an evacuation order as provided in this Section, or if the attorney general does not respond to the governor's request within twenty-four hours of such request and agree to seek such an injunction, an attorney from the department may, with the concurrence of the attorney general, seek an injunction to enforce an evacuation order issued in accordance with this Section.

C. Upon a declaration of a state of disaster emergency pursuant to and in accordance with R.S. 29:705 or R.S. 29:706 related to a source of radiation, the secretary of the Department of Environmental Quality is authorized to enter into any contracts or agreements necessary to perform any duty or function required of the secretary in any radiological response plan. The secretary is authorized to expend funds from the Environmental Trust Fund in the performance of such duties in accordance with the provisions of R.S. 30:2015.

D. Nothing contained in this Section shall be construed to affect any area preempted by federal law or regulations.

Acts 1984, No. 825, §1, eff. July 13, 1984; Acts 1989, No. 392, §1, eff. June 30, 1989; Acts 1995, No. 1160, §1; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 1999, No. 348, §1, eff. June 16, 1999.



RS 30:2110 - Inspection agreements and training programs by the department; approval of governor

§2110. Inspection agreements and training programs by the department; approval of governor

A. Subject to the approval of the governor, the department may enter into an agreement or agreements with the federal government, other states, or interstate agencies whereby this state will perform, on a cooperative basis, with the federal government, other states, or interstate agencies, inspections or other functions relating to control of sources of radiation.

B. The department may institute training programs for the purpose of qualifying personnel to carry out the provisions of this Chapter and may make said personnel available for participation in any program or programs of the federal government, other states, or interstate agencies in furtherance of the purposes of this Chapter.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2111 - Federal-state agreements by governor; effect on licenses or permits

§2111. Federal-state agreements by governor; effect on licenses or permits

A. The governor, on behalf of this state, may enter into agreements with the federal government providing for discontinuance of certain of the federal government's responsibilities with respect to byproduct, source, and special nuclear materials in quantities not sufficient to form a critical mass, and all other responsibilities not reserved to the federal government under the Atomic Energy Act of 1954, as amended (42 U.S.C. §2011 et seq.), and the assumption thereof by this state.

B. The governor, on behalf of this state, may enter into agreements with other states in order to establish a system of reciprocity between this state and other states which will facilitate interstate cooperation in accomplishing the purposes of this Chapter.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980.



RS 30:2112 - Tort claims

§2112. Tort claims

In any and all tort claims against any person which arise while that person is rendering assistance during an emergency at the request of any authorized representative of the department or pursuant to an agreement for mutual state radiological assistance as provided for in this Chapter, such person shall be treated as if he were an employee of this state.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2113 - Transportation; regulations

§2113. Transportation; regulations

A. The secretary may adopt, promulgate, amend, and repeal rules and regulations governing the transportation of radioactive materials in Louisiana which, in the judgment of the secretary, shall promote the public safety or welfare and protect the environment, as may be necessary to carry out the provisions of this Chapter.

B. In adopting rules and regulations for transportation of radioactive materials in Louisiana, such may include, but shall not be limited to, provisions for the use of signs designating radioactive material cargo, for the packaging, marking, loading, and handling of radioactive materials and the precautions necessary to determine whether the material, when offered, is in proper condition for transport, and may include designation of routes in this state which are to be used for the transportation of radioactive material.

C. Such rules and regulations shall not include the carrier vehicle or its equipment or the licensing of packages, nor shall they apply to the handling of transportation of radioactive material within the confines of a facility licensed or owned by a federal agency.

D. Notwithstanding any law, order, or regulation to the contrary, no high-level radioactive wastes, including spent fuel rods from nuclear reactors, nor any radioactive waste generated outside of the United States or its territories, except such waste generated by the United States Armed Forces, shall be transported into the state for disposal or storage in this state or elsewhere.

E. Whoever violates the provisions of this Subsection D shall be punished by a fine of no more than ten thousand dollars, or imprisonment for no more than two years, or both, and vehicles or equipment used in connection with the violation shall be seized and disposed of in accordance with law.

F. The secretary may adopt rules and regulations governing the transportation of radioactive material which are compatible with those established by the United States Nuclear Regulatory Commission, the United States Federal Aviation Agency, the United States Department of Transportation, the United States Coast Guard, the United States Post Office, or any federal agency which is a successor to any of the foregoing agencies, as such federal rules may be amended from time to time.

G. The secretary may enter into agreements with the respective federal agencies designed to avoid duplication of effort or conflict in enforcement and inspection activities so that rules and regulations adopted by the secretary pursuant to this Section may be enforced within their respective jurisdiction by any authorized representatives of the department, other state agencies, and federal agencies according to mutual understandings between such agencies of their respective responsibilities and authorities.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980; Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 2008, No. 96, §1.



RS 30:2114 - Posting of bond

§2114. Posting of bond

A. The department shall require the posting of a bond by licensees to provide funds in the event of abandonment, default, or other inability of the licensee to meet the requirements of the department.

B. A bond deemed acceptable in Louisiana shall be a bond issued by a fidelity or surety company authorized to do business in Louisiana, a personal bond secured by such collateral as the department deems satisfactory, a cash bond, or a letter of credit.

C. The department is authorized to exempt classes of licensees from the requirements of this Section when a finding is made that such exemption will not result in a significant risk to the public welfare and safety.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2115 - Perpetual care payments

§2115. Perpetual care payments

A. The department may require a licensee to pay funds to the state on a quarterly basis, when it is deemed there is a reasonable probability that the licensed facility may eventually cease to operate although still containing, or have associated with the facility property, licensable radioactive material which will require maintenance, surveillance, or other care on a continuing and perpetual basis.

B. In order to provide for the proper care and surveillance of facilities subject to Subsection A of this Section, the department may acquire by gift or transfer from another government agency or private person, any and all lands, buildings, and grounds necessary to fulfill the purposes of this Section.

C. The department may, by lease or license with any person, provide for the operation of a site or facility subject to this Section for the purpose of carrying out the provisions of this Chapter. Any lessee or licensee operating under the provisions of this Subsection shall be subject to R.S. 30:2114.

D. The payments required by Subsection A of this Section shall be established at such rate that interest on the sum of all funds reasonably anticipated as payable shall provide an annual amount equal to the anticipated reasonable costs necessary to maintain, monitor, and otherwise supervise and care for the lands and facilities as required in the interest of public safety and welfare. In arriving at the rate of funds to be deposited, the department shall consider the nature of the licensed material, size and type of facility, the potential for contamination or injury, cost of disposal or reclamation of the facility, estimated future receipts, and estimated future expenses of maintenance, monitoring, and supervision.

E. Recognizing the uncertainty of the existence of a person in perpetuity, and the necessity of reposing ultimate responsibility to protect health and safety in a solvent government without regard to the existence of any particular agency or department thereof, all lands, buildings, and grounds acquired by the state under Subsection B of this Section shall be owned by the state and dedicated in perpetuity to the purposes stated in Subsection B. All radioactive material received at such facility and located therein at time of acquisition of ownership by the state shall become the property of the state and may be disposed of in a manner which is in the best interest of the state.

F. In the event a person, licensed by any governmental agency other than the state of Louisiana, desires to transfer a facility to the state for the purpose of administering or providing perpetual care, that person shall make a lump sum perpetual care payment. The amount of such payment shall be determined by the department taking into consideration the factors stated in Subsection D of this Section.

G. All bonds forfeited to the state under this Chapter and all perpetual care payments under this Section shall be paid into the state treasury and shall be credited to the Bond Security and Redemption Fund.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980; Acts 1992, No. 984, §9; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2116 - Naturally occurring radioactive material

§2116. Naturally occurring radioactive material

On and after July 1, 1995, the secretary, upon receipt of an application for any commercial facility seeking a specific license for the treatment, storage, or disposal of naturally occurring radioactive material shall promptly notify the governing authority of any parish affected by the application and any public interest group or individual within the affected parish who has requested notice in writing and provided a mailing address. The parish governing authority shall promptly notify each municipality within said parish affected by the application. The secretary shall promptly consider such application and take such action thereon as he deems appropriate in accordance with law; however, the failure by the secretary or the parish governing authority to give the notice required by this Section shall not affect the validity of the action taken on the application. For the purposes of this Subsection, "any public interest group within the affected parish" shall mean any association having not less than twenty-five members who reside in the parish in which the relevant facility is or will be located.

Acts 1995, No. 1055, §1.



RS 30:2117 - Radioactive waste disposal; prohibition of disposal of radioactive wastes in salt domes; salt dome usage

§2117. Radioactive waste disposal; prohibition of disposal of radioactive wastes in salt domes; salt dome usage

A. The secretary shall promulgate and adopt rules and regulations governing the disposal of radioactive wastes and NORM waste in Louisiana except for radioactive waste resulting from military weapons or high-level waste resulting from nuclear-generated electricity. All commercial disposal operations of high-level or low-level radioactive wastes as defined in R.S. 30:2103 on land not owned by the state or the federal government, and all disposals of radioactive waste or NORM waste as defined in R.S. 30:2103 not in compliance with the rules and regulations adopted by the secretary pursuant to the provisions of this Chapter are prohibited.

B. Notwithstanding any law, order, or regulation to the contrary, no salt dome within the jurisdiction of the state of Louisiana shall be utilized as a temporary or permanent disposal site for radioactive waste or other radioactive material of any nature by any person.

C. Whoever violates any provision of this Section, upon conviction thereof, shall be punished by a fine of one thousand dollars for each day upon which the violation occurred or by imprisonment not to exceed six months, or both, and shall be ordered by the court to immediately remove the radioactive waste or other radioactive material from the salt dome.

D. Except as provided in Subsection F of this Section, on and after January 1, 1980, no tests designed to determine the suitability of salt domes or other geologic structures in Louisiana for disposal of radioactive wastes shall be authorized, approved, undertaken, or continued by any person, firm, corporation, or public body unless the local government of the parish or parishes in which such tests would occur, the House Committee on Natural Resources and Environment and the Senate Committee on Environmental Quality of the Louisiana Legislature, and the secretary have first all given their written approval for such tests.

E. Results of all prior studies conducted to determine the feasibility of using Louisiana salt domes or other geologic structures within the state for disposal of radioactive wastes shall be made available to the House Committee on Natural Resources and Environment and the Senate Committee on Environmental Quality.

F. The United States Department of Energy, without complying with Subsection D, hereof, may conduct testing of the Vacherie and Rayburn salt domes pursuant to the February 27, 1978 agreement between the state of Louisiana and the Department of Energy, subject to the stipulation that the federal government will not construct any nuclear waste repository in Louisiana, if the state objects. In the event the United States government nullifies or abrogates the February 27, 1978 agreement through executive or congressional action, however, the provisions of Subsection D of this Section shall apply to all tests by the United States, or its agents, designed to determine the suitability of salt domes or other geologic structures for disposal of radioactive wastes.

G. The department, the House Committee on Natural Resources and Environment, and the Senate Committee on Environmental Quality shall be notified in writing of any negotiations, agreements, or contracts for the use or purchase of Louisiana salt domes or other geologic structures for any purpose, other than the Strategic Petroleum Reserve Program, by the United States government, and the governor of the state of Louisiana or his designee is hereby authorized to exercise on behalf of the state of Louisiana the right of veto of storage of nuclear waste in this state, by taking appropriate executive action, including initiation of judicial action against the United States to enforce such veto right of the state of Louisiana, and to take any other action he may deem appropriate and necessary to preserve and protect the rights of the state of Louisiana under the February 27, 1978, agreement with the United States Department of Energy.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980. Amended by Acts 1982, No. 794, §1; Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1991, No. 21, §1, eff. June 14, 1991; Acts 1996, 1st Ex. Sess., No. 36, §1, eff. May 7, 1996; Acts 1999, No. 1374, §1, eff. July 12, 1999; Acts 2008, No. 580, §2; Acts 2010, No. 861, §13.



RS 30:2118 - Preemption

§2118. Preemption

With the exception of Section 2117 and Section 2111(A) of this Chapter, none of the provisions of this Chapter shall be applicable to any activity which is regulated by the United States government or which is otherwise subject to federal law.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980.



RS 30:2119 - Prohibitions

§2119. Prohibitions

No person shall use, store, transport, or dispose of any source of radiation in violation of this Subtitle, the regulations of the secretary, or a permit, license, or order issued by the secretary.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984.



RS 30:2131 - CENTRAL INTERSTATE LOW-LEVEL

CHAPTER 7. CENTRAL INTERSTATE LOW-LEVEL

RADIOACTIVE WASTE COMPACT

§2131. Central Interstate Low-Level Radioactive Waste Compact; adoption

The Central Interstate Low-Level Radioactive Waste Compact is hereby enacted into law as follows:

CENTRAL INTERSTATE LOW-LEVEL

RADIOACTIVE WASTE COMPACT

ARTICLE I. POLICY AND PURPOSE

The party states recognize that each state is responsible for the management of its nonfederal low-level radioactive wastes. They also recognize that the Congress, by enacting the Low-Level Radioactive Waste Policy Act (P.L. 96-573), has authorized and encouraged states to enter into compacts for the efficient management of wastes. It is the policy of the party states to cooperate in the protection of the health, safety, and welfare of their citizens and the environment, and to provide for and encourage the economical management of low-level radioactive wastes. It is the purpose of this compact to provide the framework for such a cooperative effort; to promote the health, safety, and welfare of the citizens and the environment of the region; to limit the number of facilities needed to effectively and efficiently manage low-level radioactive wastes and to encourage the reduction of the generation thereof; and to distribute the costs, benefits, and obligations among the party states. It is the policy of the party states that activities conducted by the Commission are the formation of public policies and are therefore public business.

ARTICLE II. DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

a. "Commission" means the Central Interstate Low-Level Radioactive Waste Compact Commission;

b. "Disposal" means the isolation and final disposition of waste;

c. "Decommissioning" means the measures taken at the end of a facility's operating life to assure the continued protection of the public from any residual radioactivity or other potential hazards present at the facility;

d. "Extended care" means the continued observation of a facility after closure for the purpose of detecting a need for maintenance, ensuring environmental safety, and determining compliance with applicable licensure and regulatory requirements and includes undertaking any action or cleanup necessary to protect public health and the environment;

e. "Facility" means any site, location, structure, or property used or to be used for the management of waste;

f. "Generator" means any person who, in the course of or as an incident to manufacturing, power generation, processing, medical diagnosis and treatment, biomedical research, other industrial or commercial activity, other research or mining in a party state, produces or processes waste. "Generator" does not include any person who receives waste generated outside the region for subsequent shipment to a regional facility;

g. "Host state" means any party state in which a regional facility is situated or is being developed;

h. "Institutional control" means those activities carried out by the host state to physically control access to the disposal site following transfer of the license to the owner of the disposal site. These activities include, but are not limited to, environmental monitoring, periodic surveillance, minor custodial care, and other necessary activities at the site as determined by the host state and administration of funds to cover the costs for these activities. The period of institutional control will be determined by the host state but may not be less than one hundred years following transfer of the license to the owner of the disposal site;

i. "Low-level radioactive waste" or "waste" means, as defined in the Low-Level Radioactive Waste Policy Act (P.L. 96-573), radioactive waste not classified as: high-level radioactive waste, transuranic waste, spent nuclear fuel, or byproduct material as defined in Section 11 e.2 of the Atomic Energy Act of 1954, as amended through 1978;

j. "Management of waste" means the storage, treatment or disposal of waste;

k. "Notification of each party state" means transmittal of written notice to the governor, presiding officer of each legislative body, and any other persons designated by the party state's Commission member to receive such notice;

l. "Party state" means any state which is a signatory party to this compact;

m. "Person" means any individual, corporation, business enterprise or other legal entity, either public or private;

n. "Region" means the area of the party states;

o. "Regional facility" means a facility which is located within the region and which has been approved by the Commission for the benefit of the party states;

p. "Site" means any property which is owned or leased by a generator and is contiguous to or divided only by a public or private way from the source of generation;

q. "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, or any other territorial possession of the United States;

r. "Storage" means the holding of waste for treatment or disposal; and

s. "Treatment" means any method, technique, or process, including storage for radioactive decay, designed to change the physical, chemical, or biological characteristics or composition of any waste in order to render such waste safer for transport or management, amenable for recovery, convertible to another usable material, or reduced in volume.

ARTICLE III. RIGHTS AND OBLIGATIONS

a. There shall be provided within the region one or more regional facilities which together provide sufficient capacity to manage all wastes generated within the region. It shall be the duty of regional facilities to accept compatible wastes generated in and from party states, and meeting the requirements of this Act, and each party state shall have the right to have the wastes generated within its borders managed at such facility.

b. To the extent authorized by federal law and host state law, a host state shall regulate and license any regional facility within its borders and ensure the extended care of such facility.

c. Rates shall be charged to any user of the regional facility, set by the operator of a regional facility, and shall be fair and reasonable and be subject to the approval of the host state. Such approval shall be based upon criteria established by the Commission.

d. A host state may establish fees which shall be charged to any user of a regional facility and which shall be in addition to the rates approved pursuant to Section c of this Article, for any regional facility within its borders. Any fees proposed by the host state shall be subject to a one hundred twenty day prior notice to the Commission with an opportunity to provide comments to the host state. Such fees shall be fair and reasonable, and shall provide the host state with sufficient revenue to cover all anticipated present and future costs associated with any regional facility and a reasonable reserve for future contingencies which are not covered by rates established in Section c of this Article including, but not limited to:

(1) The licensure, operation, monitoring, inspection, maintenance, decommissioning, closure, institutional control, and extended care of a regional facility;

(2) Response, removal, or remedial action or cleanup deemed appropriate and required by the host state as a result of a release of radioactive or hazardous materials from such regional facility;

(3) Premiums for property and third party liability insurance;

(4) Protection of the public health and safety, and the environment;

(5) Compensation and incentives to the host community;

(6) Any amount due from a judgment or settlement involving a property or third party liability claim for medical expenses and all other damages incurred as a result of personal injury or death and damages or losses to real or personal property or the environment; and

(7) Cost of defending or pursuing liability claims against any party or state.

The fees established pursuant to this Section (d) of this Article may include incentives for source and volume reduction and may be based on the hazard of the waste. Notwithstanding anything to the contrary in this compact, or in any state constitution, statute, or regulation, to the extent that such fees are insufficient to pay for any costs associated with a regional facility, including all costs under Section (d) of this Article, all party states and any other state or states whose generators use the regional facility, shall share liability for all such costs. However, there shall be no recovery from the states under Section (d) of this Article until all available funds, payments, or in-kind services have been exhausted including:

(i) Designated low-level radioactive waste funds managed by the host state;

(ii) Payable proceeds of insurance or surety policies applicable to a regional facility;

(iii) Proceeds of reasonable collection efforts against the regional facility operator or operators; and

(iv) Payments from or in-kind services by generators.

In the event any regional facility operator files or has filed against it a bankruptcy proceeding, then for purposes of determining whether or not reasonable collection efforts have been undertaken, the filing of such proceedings, if not dismissed within sixty days of filing, shall be considered exhaustion of reasonable collection efforts with respect to such party. Recovery from the states under Section (d) of Article III upon satisfaction of the exhaustion of available funds, payments, or in-kind services shall not preclude any state from further recovery of its costs from a facility operator, insurer, or generator. During the period of time that such reasonable collection efforts or exhaustion of available funds, payments, or in-kind services occur, any applicable statutes of limitation with respect to claims against any other parties or states will be deemed tolled and will not run. All costs or liabilities shared by a state shall be shared proportionately by comparing the volume of the waste received at a regional facility from the generators of each state with the total volume of the waste received at a regional facility from all generators.

e. To the extent authorized by federal law, each party state is responsible for enforcing any applicable federal and state laws and regulations pertaining to the packaging and transportation of waste generated within or passing through its borders and shall adopt practices that will ensure that waste shipments originating within its borders and destined for a regional facility will conform to applicable packaging and transportation laws and regulations.

f. Each party state has the right to rely on the good faith performance of each other party state.

g. Unless authorized by the Commission, it shall be unlawful after January 1, 1986, for any person:

(1) To deposit at a regional facility, waste not generated within the region;

(2) To accept, at a regional facility, waste not generated within the region;

(3) To export from the region, waste which is generated within the region; and

(4) To transport waste from the site at which it is generated except to a regional facility.

ARTICLE IV. THE COMMISSION

a. There is hereby established the Central Interstate Low-Level Radioactive Waste Compact Commission. The Commission shall consist of one voting member from each party state, except that each host state shall have two at-large voting members and one nonvoting member from the county in which the facility is located. All members shall be appointed according to the laws of each state. The appointing authority of each party state shall notify the Commission in writing of the identity of its member and any alternates. An alternate may act on behalf of the member only in the absence of such member or members. Each state is responsible for the expenses of its members of the Commission.

b. Except for the nonvoting member, each Commission member shall be entitled to one vote. Unless otherwise provided herein, no action of the Commission shall be binding unless a majority of the total voting membership casts its vote in the affirmative.

c. The Commission shall elect from among its membership a chairman. The Commission shall adopt and publish, in convenient form, bylaws and policies which are not inconsistent with this compact.

d. The Commission shall meet at least once a year and shall also meet upon the call of the chairman, by petition of a majority of the membership or upon the call of a host state member. All meetings of the Commission shall be open to the public with reasonable advance publicized notice given and such meetings shall be subject to those exceptions provided for in the open meetings laws of the host state. The Commission shall adopt bylaws that are consistent in scope and principle with the open meetings law of the host state or, if there is no host state, the open meetings law of the state in which the Commission headquarters are located.

e. The Commission may initiate any proceedings or appear as an intervenor or party in interest before any court of law, or any federal, state, or local agency, board, or commission that has jurisdiction over any matter arising under or relating to the terms and provisions of this compact. The Commission shall determine in which proceedings it shall intervene or otherwise appear, and may arrange for such expert testimony, reports, evidence, or other participation in such proceedings as may be necessary to represent its views.

f. The Commission may establish such committees as it deems necessary for the purpose of advising the Commission on any and all matters pertaining to the management of waste.

g. The Commission may employ and compensate a staff limited only to those persons necessary to carry out its duties and functions. The Commission may also contract with and designate any person to perform necessary functions to assist the Commission. Unless otherwise required by acceptance of a federal grant, the staff shall serve at the Commission's pleasure irrespective of the civil service, personnel, or other merit laws of any of the party states or the federal government and shall be compensated from funds of the Commission.

h. Funding for the Commission shall be as follows:

(1) The Commission shall set and approve its first annual budget as soon as practicable after its initial meeting. Party states shall equally contribute to the Commission budget on an annual basis an amount not to exceed twenty-five thousand dollars until surcharges are available for that purpose. Host states shall begin imposition of the surcharges provided for in this Section as soon as practicable and shall remit to the Commission funds resulting from collection of such surcharges within sixty days of their receipt; and

(2) Each state hosting a regional facility shall annually levy surcharges on all users of such facilities, based on the volume and characteristics of wastes received at such facilities, the total of which:

(a) Shall be sufficient to cover the annual budget of the Commission; and

(b) Shall be paid to the Commission, provided, however, that each host state collecting such surcharges may retain a portion of the collection sufficient to cover the administrative costs of collection, and that the remainder be sufficient only to cover the approved annual budget of the Commission.

i. The Commission shall keep accurate accounts of all receipts and disbursements. An independent certified public accountant shall annually audit all receipts and disbursements of Commission funds and submit an audit report to the Commission. Such audit report shall be made a part of the annual report of the Commission required by this Article.

j. The Commission may accept for any of its purposes and functions any and all donations, grants of money, equipment, supplies, materials and services, conditional or otherwise from any person, and may receive, utilize and dispose of same. The nature, amount, and conditions, if any, attendant upon any donation or grant accepted pursuant to this Section, together with the identity of the donor, grantor, or lender, shall be detailed in the annual report of the Commission.

k.(1) Except as otherwise provided herein, nothing in this compact shall be construed to alter the incidence of liability of any kind for any act, omission, course of conduct, or on account of any casual or other relationships. Generators, transporters of waste, owners and operators of facilities shall be liable for their acts, omissions, conduct, or relationships in accordance with all laws relating thereto.

(2) The Commission herein established is a legal entity separate and distinct from the party states and shall be so liable for its actions. Liabilities of the Commission shall not be deemed liabilities of the party states. Members of the Commission shall not be personally liable for actions taken by them in their official capacity.

l. Any person or party state aggrieved by a final decision of the Commission may obtain judicial review of such decisions in the United States District Court in the district wherein the Commission maintains its headquarters by filing in such court a petition for review within sixty days after the Commission's final decision. Proceedings thereafter shall be in accordance with the rules of procedure applicable in such court.

m. The Commission shall:

(1) Receive and approve the application of a nonparty state to become a party state in accordance with Article VII;

(2) Submit an annual report to, and otherwise communicate with, the governors and the presiding officers of the legislative bodies of the party states regarding the activities of the Commission;

(3) Hear and negotiate disputes which may arise between the party states regarding this compact;

(4) Require of and obtain from the party states, and nonparty states seeking to become party states, data and information necessary to the implementation of Commission and party states responsibilities;

(5) Approve the development and operation of regional facilities in accordance with Article V;

(6) Notwithstanding any other provision of this compact, have the authority to enter into agreements with any person for the importation of waste into the region and for the right of access to facilities outside the region for waste generated within the region. Such authorization to import or export waste requires the approval of the Commission, including the affirmative vote of any host state which may be affected;

(7) Revoke the membership of a party state in accordance with Articles V and VII;

(8) Require all party states and other persons to perform their duties and obligations arising under this compact by an appropriate action in any forum designated in Article IV(e); and

(9) Take such action as may be necessary to perform its duties and functions as provided in this compact.

n. All files, records, and data of the Commission shall be open to reasonable public inspection, regardless of physical form, subject to those exceptions listed within the public records law of the host state. The Commission shall adopt bylaws relating to the availability of files, records, and data of the Commission that are consistent in scope and principle with the public records law of the host state or, if there is no host state, the public records law of the state in which the Commission headquarters is located.

o. All decisions of the Commission regarding public meetings and public records issues shall be reviewable solely in a United States District Court of a host state or if there is no host state then in the state in which the Compact Commission headquarters is located.

ARTICLE V. DEVELOPMENT AND OPERATION OF

REGIONAL FACILITIES

a. Following the collection of sufficient data and information from the states, the Commission shall allow each party state the opportunity to volunteer as a host for a regional facility.

b. If no state volunteers or if no proposal identified by a volunteer state is deemed acceptable by the Commission, based on the criteria in Section c of this Article, then the Commission shall publicly seek applicants for the development and operation of regional facilities.

c. The Commission shall review and consider each applicant's proposal based upon the following criteria:

(1) The capability of the applicant to obtain a license from the applicable authority;

(2) The economic efficiency of each proposed regional facility, including the total estimated disposal and treatment costs per cubic foot of waste;

(3) Financial assurances;

(4) Accessibility to all party states; and

(5) Such other criteria as shall be determined by the Commission to be necessary for the selection of the best proposal, based on the health, safety and welfare of the citizens in the region and the party states.

d. The Commission shall make a preliminary selection of the proposal or proposals considered most likely to meet the criteria enumerated in Section c and the needs of the region.

e. Following notification of each party state of the results of the preliminary selection process, the Commission shall:

(1) Authorize any person whose proposal has been selected to pursue licensure of the regional facility or facilities in accordance with the proposal originally submitted to the Commission or as modified with the approval of the Commission; and

(2) Require the appropriate state or states or the U.S. Nuclear Regulatory Commission to process all applications for permits and licenses required for the development and operation of any regional facility or facilities within a reasonable period from the time that a completed application is submitted.

f. The preliminary selection or selections made by the Commission pursuant to this Article shall become final and receive the Commission's approval as a regional facility upon the issuance of a license by the licensing authority. If a proposed regional facility fails to become licensed, the Commission shall make another selection pursuant to the procedures identified in this Article.

g. The Commission may by a two-thirds affirmative vote of its membership, revoke the membership of any party state which, after notice and hearing, shall be found to have arbitrarily or capriciously denied or delayed the issuance of a license or permit to any person authorized by the Commission to apply for such license or permit. Revocation shall be in the same manner as provided for in Section e of Article VII.

ARTICLE VI. OTHER LAWS AND REGULATIONS

a. Nothing in this compact shall be construed to:

(1) Abrogate or limit the applicability of any act of Congress, or diminish or otherwise impair the jurisdiction of any federal agency expressly conferred thereon by the Congress;

(2) Prevent the application of any law which is not otherwise inconsistent with this compact;

(3) Prohibit or otherwise restrict the management of waste on the site where it is generated if such is otherwise lawful;

(4) Affect any judicial or administrative proceeding pending on the effective date of this compact;

(5) Alter the relations between, and the respective internal responsibilities of, the government of a party state and its subdivisions; and

(6) Affect the generation or management of waste generated by the federal government or federal research and development activities.

b. No party state shall pass or enforce any law or regulation which is inconsistent with this compact.

c. All laws and regulations or parts thereof of any party state which are inconsistent with this compact are hereby declared null and void for purposes of this compact. Any legal right, obligation, violation, or penalty arising under such laws or regulations prior to enactment of this compact shall not be affected.

d. No law or regulation of a party state or of any subdivision or instrumentality thereof may be applied so as to restrict or make more costly or inconvenient access to any regional facility by the generators of another party state than for the generators of the state where the facility is situated.

ARTICLE VII. ELIGIBLE PARTIES, WITHDRAWAL,

REVOCATION, ENTRY INTO FORCE, TERMINATION

a. This compact shall have as initially eligible parties the states of Arkansas, Iowa, Kansas, Louisiana, Minnesota, Missouri, Nebraska, North Dakota, Oklahoma, and South Dakota. Such initial eligibility shall terminate on January 1, 1984.

b. Any state may petition the Commission for eligibility. A petitioning state shall become eligible for membership in the compact upon the unanimous approval of the Commission.

c. An eligible state shall become a member of the compact and shall be bound by it after such state has enacted the compact into law. In no event shall the compact take effect in any state until it has been entered into force as provided for in Section (f) of this Article.

d. Any party state may withdraw from this compact by enacting a statute repealing the same. Unless permitted earlier by unanimous approval of the Commission, such withdrawal shall take effect five years after the governor of the withdrawing state has given notice in writing of such withdrawal to each governor of the party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

e. Any party state which fails to comply with the terms of this compact or fulfill its obligations hereunder may, after notice and hearing, have its privileges suspended or its membership in the compact revoked by the Commission. Revocation shall take effect one year from the date such party state receives written notice from the Commission of its action. The Commission may require such party state to pay to the Commission, for a period not to exceed five years from the date of notice of revocation, an amount determined by the Commission based on the anticipated fees which the generators of such party state would have paid to each regional facility and an amount equal to that which such party state would have contributed in accordance with Section (d) of Article III in the event of insufficient revenues. The Commission shall use such funds to ensure the continued availability of safe and economical waste management facilities for all remaining party states. Such state shall also pay an amount equal to that which such party state would have contributed to the annual budget of the Commission if such party state would have remained a member of the compact. All legal rights established under this compact of any party state which has its membership revoked shall cease upon the effective date of revocation; however, any legal obligations of such party state arising prior to the effective date of revocation shall not cease until they have been fulfilled. Written notice of revocation of any state's membership in the compact shall be transmitted immediately following the vote of the Commission, by the chairman to the governor of the affected party state, all other governors of the party states, and the Congress of the United States.

f. This compact shall become effective after enactment by at least three eligible states and after consent has been given to it by the Congress. The Congress shall have the opportunity to withdraw such consent every five years. Failure of the Congress to withdraw its consent affirmatively shall have the effect of renewing consent for an additional five-year period. The consent given to this compact by the Congress shall extend to any future admittance of new party states under Sections (b) and (c) of this Article and to the power to ban the exportation of waste pursuant to Article III.

g. The withdrawal of a party state from this compact under Section (d) of this Article or the revocation of a state's membership in this compact under Section (e) of this Article shall not affect the applicability of this compact to the remaining party states.

h. This compact shall be terminated when all party states have withdrawn pursuant to Section (d) of this Article.

ARTICLE VIII. PENALTIES

a. Each party state, consistent with its own law, shall prescribe and enforce penalties against any person for violation of any provision of this compact.

b. Each party state acknowledges that the receipt by a regional facility of waste packaged or transported in violation of applicable laws and regulations can result in sanctions which may include suspension or revocation of the violator's right of access to the regional facility.

ARTICLE IX. SEVERABILITY AND CONSTRUCTION

The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared by a court of competent jurisdiction to be contrary to the Constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If any provision of this compact shall be held contrary to the Constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as to all severable matters. The provisions of this compact shall be liberally construed to give effect to the purpose thereof.

Added by Acts 1982, No. 791, §1; Acts 1991, No. 133, §1, eff. June 30, 1991.



RS 30:2132 - Member of compact for Louisiana; secretary of the Department of Environmental Quality

§2132. Member of compact for Louisiana; secretary of the Department of Environmental Quality

The secretary of the Department of Environmental Quality shall serve ex officio as Louisiana's voting member on the Central Interstate Low-Level Radioactive Waste Commission. The secretary may designate another official of the Department of Environmental Quality to serve as an alternate member of the Central Interstate Low-Level Radioactive Waste Commission if, as, and when the secretary deems necessary.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984.



RS 30:2133 - Disposal rates at compact regional facilities; approval by secretary

§2133. Disposal rates at compact regional facilities; approval by secretary

Pursuant to the provisions of Article III, Section c. of the Central Interstate Low-Level Radioactive Waste Compact, the secretary is authorized to approve fair and reasonable rates to be charged any user by the operator of any Central Interstate Low-Level Radioactive Waste Compact regional facility located within Louisiana. Such approval shall be based upon criteria established by the Central Interstate Low-Level Radioactive Waste Commission. The secretary shall adopt and promulgate rules and regulations, consistent with the provisions of said Article III, Section c. of the compact, establishing procedures for approving such rates and setting criteria by which proposed rates shall be judged fair and reasonable. No operator of such a regional facility shall charge or alter such rates without the prior approval of the secretary.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984.



RS 30:2134 - Compact funding

§2134. Compact funding

The legislature shall appropriate funds as required by Article III, Section d. and Article IV, Section h. of the Central Interstate Low-Level Radioactive Waste Compact (R.S. 30:2131).

Added by Acts 1982, No. 791, §1.



RS 30:2151 - LOUISIANA SOLID WASTE MANAGEMENT

CHAPTER 8. LOUISIANA SOLID WASTE MANAGEMENT

AND RESOURCE RECOVERY LAW

§2151. Citation

This Chapter shall be known and may be cited as the "Louisiana Solid Waste Management and Resource Recovery Law."

Acts 1979, No. 449, §1, eff. Jan. 1, 1980.



RS 30:2152 - Policy; purpose

§2152. Policy; purpose

The legislature finds and declares that the disposal and utilization of solid waste is a matter of vital concern to all citizens of this state, and that the safety and welfare of the people of Louisiana require efficient and reasonable regulation of solid waste disposal practices as well as a coordinated statewide resource recovery and management program.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980.



RS 30:2153 - Definitions

§2153. Definitions

As used in this Chapter, the following terms shall have the meaning ascribed to them in this Section, unless the context clearly indicates otherwise:

(1)(a) "Solid waste" means any garbage, refuse, sludge from a waste treatment plant, water supply treatment plant, or air pollution control facility, and other discarded material, including solid, liquid, semi-solid, or contained gaseous material resulting from industrial, commercial, mining, and agricultural operations, and from community activities, but does not include or mean solid or dissolved material in domestic sewage or solid or dissolved materials in irrigation return flows or industrial discharges which are point sources subject to permits under R.S. 30:2074, or source, special nuclear, or byproduct material as defined by the Atomic Energy Act of 1954, as amended (42 U.S.C. Section 2011 et seq.), or hazardous waste subject to permits under R.S. 30:2171 et seq.

(b) The definition of solid waste shall not include any of the following:

(i) Uncontaminated scrap metal materials which are purchased for resale to be recycled or reused and are not destined for disposal.

(ii) Wastewaters in tanks, sumps, and existing ditches as defined by rule, upstream or downstream of designated internal or final state or federal wastewater discharge points which require no further treatment to meet applicable state or federal permit limits.

(iii) Wastewaters in tanks, sumps, and existing ditches as defined by rule, which only require pH adjustment to meet applicable pH permit limits or solids settling to meet total suspended solids permit limits.

(iv) Automotive fluff which results from the shredding of automobiles by a scrap metal recycling facility authorized under the laws of the state of Louisiana and from which metals have been recovered to the maximum extent practicable by the scrap metal recycling facility.

(2) "Resource management" means the process by which solid waste is collected, transported, stored, separated, processed, or disposed of in any other way, according to an orderly, purposeful, and planned program.

(3) "Resource recovery" means the process by which materials, excluding those under control of the Nuclear Regulatory Commission, which still have useful physical or chemical properties after serving a specific purpose are reused or recycled for the same or other purposes, including uses as an energy source.

(4) "Resource recovery and management facility" means any solid waste disposal area or other facility, the purpose of which is resource recovery or the disposal, recycling, processing, or storage of solid waste, excluding any "processing, treatment, or disposal facility" as defined in R.S. 30:2173.

(5) "Solid waste disposal facility" means any land area or structure or combination of land areas and structures, used for storing, salvaging, processing, reducing, incinerating, or disposing of solid wastes, excluding any "processing, treatment, or disposal facility" as defined in R.S. 30:2173 and any facility where solid waste management activities are limited to transferring solid waste from collection vehicles to other vehicles for transport without processing.

(6) "Sanitary landfilling" means an engineered method of disposing of nonhazardous solid waste on land in a manner that protects the environment.

(7) "Sanitary landfill" means a controlled area of land upon which nonhazardous solid waste is deposited in such a manner that protects the environment with no on-site burning of wastes, and so located, contoured, and drained that it will not constitute a source of water pollution.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980; Acts 1991, No. 379, §1; Acts 1993, No. 555, §1, eff. June 10, 1993; Acts 1997, No. 96, §1; Acts 2010, No. 152, §1.



RS 30:2154 - Powers; duties; restrictions; prohibitions; penalties

§2154. Powers; duties; restrictions; prohibitions; penalties

A. The department is hereby directed:

(1) To prepare and develop a general solid waste management plan which shall encourage the maximum practicable use of resource recovery procedures.

(2) To promote the planning and application of recycling and resource recovery systems which preserve and enhance the quality of the air, water, and other natural resources of the state.

(3) By appropriate order to control and regulate pollution of the environment caused by solid waste disposal practices.

(4) To develop rules, regulations, and standards for the disposal of sewage sludge in sludge lagoons, dedicated land farms, surface disposal facilities, composting facilities, or processing facilities when the sewage sludge is admixed with other wastes regulated pursuant to this Chapter.

(5) To provide for the disposal of incinerator ash derived from the thermal treatment of sewage sludge.

B. The secretary is hereby directed:

(1)(a) To adopt and promulgate rules, regulations, and standards for the transportation, processing, resource recovery, and disposal of solid wastes consistent with the general solid waste management plan adopted by the department. Such rules and regulations shall include but not be limited to the disposal site location, construction, operation, compliance deadlines, siting of stations for the off-loading and trans-loading of treated solid waste and sewage sludges destined for disposal, and maintenance of the disposal process as necessary to implement the purpose and intent of this Chapter.

(b) However, such rules and regulations shall not include any of the following:

(i) Wastewaters in tanks, sumps, and existing ditches as defined by rule, upstream or downstream of designated internal or final state or federal wastewater discharge points which require no further treatment to meet applicable state or federal permit limits.

(ii) Wastewaters in tanks, sumps, and existing ditches as defined by rule, which require only pH adjustment to meet applicable pH permit limits or solids settling to meet total suspended solids permit limits.

(2)(a) To adopt by regulation a system for the registration and permitting of all solid waste disposal facilities within the state and to delegate the authority to issue or deny registrations, permits, and licenses to the appropriate assistant secretary when such delegation is deemed appropriate by the secretary. The authority to execute minor permit actions and to issue registrations, certifications, notices of deficiency, and notification of inclusion under a general permit or a regulatory permit may be delegated by the secretary or the appropriate assistant secretary to an authorized representative, notwithstanding the provisions of R.S. 30:2050.26.

(b) It shall be unlawful for any person registered, licensed, or permitted as a commercial solid waste disposal facility under the system authorized pursuant to this Section and duly promulgated by the secretary, to receive solid waste from the cleanup of a site listed on the National Priorities List by the United States Environmental Protection Agency at a commercial solid waste facility without notifying the secretary thirty days prior to the arrival of such waste.

(c) Any person who operates a permitted commercial solid waste facility in this state shall publish in the official journal of the parish in which the facility is located not less than thirty days prior to commencement of disposal a notice of the pending disposal of any nonhazardous waste generated from the remediation of sites listed on the National Priorities List by the United States Environmental Protection Agency.

(d) The system adopted by the secretary as provided in Subparagraph (2)(a) of this Paragraph shall include a requirement that a permittee or licensee of a commercial solid waste facility notify the secretary, on a form provided by the secretary, of the arrival of any shipment of waste for disposal, treatment, or processing, at the permittee's or licensee's facility if the waste from a single event or one-time removal that exceeds twenty-thousand cubic yards and is from the remediation of a Superfund site listed on the National Priorities List by the United States Environmental Protection Agency. The notice shall describe the amounts and kind of substances contained in the wastes, their origin, and the method and identification of their transportation. The notice shall be received by the secretary thirty days prior to the arrival of the waste at the facility. The secretary shall forward a copy of such notice to the local governing authority where the shipment is destined.

(e) Violations of this Paragraph may be subject to a fine of up to five hundred dollars per violation.

(f) The provisions of Subparagraphs (2)(b), (d), and (e) of this Paragraph shall become effective January 1, 1993, and shall affect the disposal of solid wastes from a Superfund site at any commercial solid waste facility on or after thirty days from that date.

(g) The effects of this Subparagraph shall become null and void on January 1, 2012. Notwithstanding any provision of law to the contrary, the secretary shall not register or permit a solid waste disposal facility in St. Helena Parish, except those facilities disposing or processing non-industrial waste or wood waste or facilities disposing or processing industrial waste generated and disposed on site. Notwithstanding any provision of this Subparagraph, if the parish of St. Helena sites and permits its own solid waste disposal facility, such parish shall receive and dispose of any and all residential, commercial, and industrial solid waste produced in the parish.

(h)(i) In addition to any other rule or regulation promulgated pursuant to this Chapter, no solid waste landfill or any other solid waste disposal facility which receives residential or commercial solid waste shall store, process, or dispose of such waste within three hundred feet from the inside of the facility's property line where such property line is adjacent to a structure currently being used as a church. In order for this Subparagraph to apply, the church shall have been utilized as such prior to the department's receipt of the facility's permit application. The department may promulgate rules and regulations providing for a waiver of the provisions of this Subparagraph upon the consent from all landowners having an ownership interest in property otherwise subject to this Subparagraph.

(ii) The provisions of this Subparagraph shall not apply to any landfill or disposal facility existing prior to April 1, 2010, to any portion of such facility that has been closed or that has ceased operations, or to future expansions of the permitted disposal area of any such facility.

(3) To adopt regulations to require that all presently existing solid waste disposal facilities be upgraded to operate as sanitary landfills within five years from the effective date of regulations under this Chapter and that all solid waste disposal facilities constructed after the effective date of this Chapter shall be sanitary landfills or utilize any other environmentally sound technique.

(4) Facilities for the disposal of solid waste shall register with the department when the regulations promulgated by the secretary under Paragraph (2) of this Subsection become effective and shall apply for a permit in accordance with the requirements of such regulations. State permits granted to solid waste disposal facilities prior to the effective date of the regulations under Paragraph (2) shall continue in effect until the issuance or denial of a new permit under such regulations.

(5) To adopt and promulgate rules, regulations, and standards for the processing, resource recovery, and use for agricultural, horticultural, or silvicultural purposes, of those solid wastes except sewage sludges which are capable of beneficial agricultural, horticultural, or silvicultural use and which will not pose a threat to the environment or to human health or safety. The secretary shall adopt and promulgate rules, regulations, and standards which provide for all of the following:

(a) Procedure and criteria for selecting solid waste application sites, including providing the opportunity for public comment and public hearing as provided in R.S. 49:950 et seq.

(b) Requirements for solid waste treatment and processing before such solid waste is applied.

(c) Methods and minimum frequency for analyzing solid waste, and soil to which solid waste is applied.

(d) Records that a solid waste applicator must keep.

(e) Restrictions on public access to and cropping of land on which solid waste has been applied.

(f) Any other requirement necessary to protect surface water, groundwater, public health, and soil productivity from any adverse effects resulting from solid waste application.

(g) Any other rules or regulations reasonably necessary to implement the purposes as provided herein.

(6) Repealed by Acts 2001, No. 524, §2.

(7) To adopt and promulgate rules, regulations, and standards for the advance notification of those local governing authorities whose jurisdiction may be affected by the siting of stations for the off-loading and trans-loading of treated solid waste and sewage sludges destined for disposal.

(8)(a) To prohibit the disposal of solid waste, except as exempted by regulation, on the site of disposal without written authorization by the Department of Environmental Quality and notice by the department to the local governing authority and the public as provided in this Paragraph. Such authorization shall contain the types of items authorized for the on-site disposal. Any such closure shall require delivery by the department of written notice of the authorization to the parish governing authority and municipal governing authority, if applicable, in which the solid waste is to be disposed at least fifteen days prior to the closure, and publication, at the expense of the person granted the authorization, of the notice of authorization in the official journal of the parish in which the waste is to be disposed at least fifteen days prior to the disposal.

(b) This Paragraph shall not apply to closure at a solid waste disposal facility operating pursuant to a permit or an order of the department or a solid waste management facility regulated pursuant to Chapter 8 or 18 of this Subtitle. This Paragraph shall not apply to maintenance of public utility rights of way.

(9)(a) To develop regulatory permits for certain waste processing or disposal facilities provided the following conditions are satisfied:

(i) A regulatory permit shall not preclude the secretary from exercising all powers and duties as set forth in R.S. 30:2011(D), including but not limited to the authority to conduct inspections and investigations and enter facilities as provided in R.S. 30:2012, and to sample, monitor, or assess, for the purposes of assuring compliance with a regulatory permit or as otherwise authorized by this Subtitle or regulations adopted thereunder, any substances, pollutants, equipment, or facility at any location covered under the regulatory permit.

(ii) A regulatory permit shall require compliance with all applicable provisions of the department's rules and regulations, any applicable sections of the federal Resource Conservation and Recovery Act, and all Federal Aviation Administration safety guidelines, rules, regulations, or recommendations. Violation of the terms and conditions of a regulatory permit may constitute a violation of such regulation or act.

(iii) A regulatory permit may not authorize the operation or maintenance of a nuisance or a danger to public health or safety. All equipment maintained at the facility shall be maintained in good condition and shall be operated properly.

(iv) A regulatory permit shall, as appropriate, prescribe operational controls, equipment requirements, personnel requirements, testing requirements, and any other enforceable conditions. A regulatory permit shall also prescribe any necessary monitoring, recordkeeping, and reporting provisions necessary for the protection of public health and the environment.

(v) A regulatory permit may require any person seeking such permit to submit a written notification and any fee authorized by this Subtitle and applicable regulations to the secretary. Where required, submission of a written notification and any fee authorized by this Subtitle and applicable regulations shall be in lieu of submission of a permit application. The written notification shall be signed and certified in accordance with LAC 33:VII governing permit application submittal. Any person who submits a written notification and any fee authorized by this Subtitle and applicable regulations shall be authorized to operate under the regulatory permit for which the notification was submitted when notified by the department that the notification was complete.

(vi) All regulatory permits promulgated by the secretary shall establish notification procedures, permit terms, and confirmation of notification by the department and shall be promulgated in accordance with the procedures provided in R.S. 30:2019.

(b) Regulatory permits for landfill facilities and land farm facilities are prohibited except for those facilities that may be authorized under a regulatory permit pertaining to emergency debris sites.

(c) Regulatory permits may authorize emergency debris management sites and activities.

(10) To adopt rules and regulations requiring annual certifications of compliance for all solid waste disposal and processing facilities permitted under the regulations adopted pursuant to this Section. The regulations adopted for annual certifications of compliance shall specify any general compliance conditions such as capacity and total amounts of waste generated, processed, or disposed that shall be certified annually and shall also provide for annual certification of permit conditions for which annual compliance certification is required based on the specific permit issued.

(11)(a) To promulgate regulations, prior to July 1, 2011, for all applicants specifying emergency response requirements that shall include the preparation of an emergency response plan for any applicant seeking a permit to process or dispose of solid waste and shall provide that the requirement for an emergency response plan is satisfied by the applicant's demonstration that it has the ability to meet the response requirements of the applicable sections of the National Fire Protection Association.

(b) All potential applicants who seek to obtain a permit to process or dispose of solid waste shall be required to file an emergency response plan, in compliance with the promulgated regulations, as a special structures plan review with the state fire marshal. No application for a permit to process or dispose of solid waste shall be filed with nor accepted by the department prior to the applicant obtaining approval of the emergency response plan from the state fire marshal's office. The requirements of this Subparagraph shall not apply if the applicant has demonstrated its ability to meet the response requirements of the applicable sections of the National Fire Protection Association.

C.(1) Notwithstanding any other provision of the law to the contrary, the secretary shall not issue any permit or promulgate any rule or regulation which would allow the construction or operation of a medical waste incinerator disposal facility of any type in this state until such rules and regulations are specifically authorized by law.

(2) The prohibition in this Subsection shall not apply to the regulation or permitting of any such facility possessing a permit or interim permit on April 16, 1990 nor to an application which was pending and had not been denied prior to July 1, 1990.

(3) In no event shall any such permit be issued without prior notification of legislators representing the area which includes the proposed site of the facility and prior public hearing in that area.

(4) The department shall promulgate necessary rules and regulations for the permitting of medical waste incinerator disposal facilities within one hundred eighty days after being specifically authorized by law.

D. The secretary shall adopt rules and regulations no later than December 1, 1995, to govern the disposal of oil and gas industry wood board road waste, if by burning, by the use of an air curtain process. Until such rules are adopted, the department shall extend any existing permits, variances, or exemptions annually for such operations, provided that the recipient has complied with the requirements of such permits, variances, or exemptions and has paid the fees required by the department.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1985, No. 318, §1; Acts 1990, No. 716, §1, eff. July 20, 1990; Acts 1990, No. 1010, §1, eff. July 26, 1990; Acts 1990, No. 1074, §1, eff. July 26, 1990; Acts 1992, No. 919, §1; Acts 1993, No. 555, §1, eff. June 10, 1993; Acts 1995, No. 706, §1; Acts 1997, No. 27, §1; Acts 1997, No. 123, §1; Acts 1997, No. 1119, §1; Acts 1999, No. 303, §1; Acts 2001, No. 524, §2; Acts 2004, No. 150, §1, eff. June 10, 2004; Acts 2010, No. 153, §1; Acts 2010, No. 862, §1, eff. July 1, 2010; Acts 2010, No. 982, §1; Acts 2010, No. 983, §1.



RS 30:2155 - Prohibitions

§2155. Prohibitions

No person shall dispose of solid waste in violation of this Subtitle, the regulations of the secretary, or a permit or order issued by the secretary.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984.



RS 30:2155.1 - Solid waste disposal fees; exemptions

§2155.1. Solid waste disposal fees; exemptions

On and after January 1, 1995, all small businesses that dispose of less than one hundred tons of solid waste per year and all nonprofit, civic, and fraternal organizations shall be exempt from the payment of solid waste disposal fees assessed by state law. Any fees collected shall be reimbursed to the payees no later than September 1, 1995.

Acts 1995, No. 1135, §1.



RS 30:2156 - Limitations on responsibility of landowners for removal of solid waste

§2156. Limitations on responsibility of landowners for removal of solid waste

No landowner shall be held responsible, by an order of the secretary or the courts, for removal or the cost of removal of solid waste which has been disposed of on his land by the act of a third party without his knowledge or consent or by a fortuitous event. The burden of proof shall rest with the landowner. The provisions of this Section shall not apply to any land located within the corporate limits of a municipality.

Acts 1988, No. 950, §1, eff. July 27, 1988.



RS 30:2157 - Emergency response standards

§2157. Emergency response standards

NOTE: §2157 repealed by Acts 2010, No. 862, §2, eff. upon promulgation of rules and regulations by DEQ.

A. Except as provided in R.S. 30:2157.1, prior to the issuance of the permit, an applicant for a solid waste disposal facility shall review and consider the ability of the local emergency response agencies and medical care facilities to respond to a hazardous material incident at the facility subject to the permit.

B. The applicant shall obtain certification from the local fire department as to whether or not that department has the ability to meet the response requirements of Section 472 of the Life Safety Code of the National Fire Protection Association. The applicant shall obtain certification from the local emergency medical services agency as to whether or not that agency has the ability to meet the response requirements of Section 473 of the Life Safety Code of the National Fire Protection Association. The applicant shall obtain certification from the local hospital as to whether they are able to accept and treat patients who are contaminated with hazardous materials.

C. In the event any such agency or hospital cannot certify that it is able to meet the requirements referenced in Subsection B of this Section, the applicant shall identify in the permit application the closest fire department, emergency medical service and hospital that can provide the services listed in Subsection B above. The department shall review and consider these agencies and hospitals to be the emergency response agencies and medical care facilities to respond to a hazardous material incident at the facility as a condition of the permit.

D. The requirements of this Section shall not apply if the applicant has the ability to meet the response requirements of Section 472 of the Life Safety Code of the National Fire Protection Association.

Acts 1997, No. 345, §1, eff. June 20, 1997; Acts 2003, No. 1176, §1, eff. July 3, 2003; Acts 2010, No. 862, §2.



RS 30:2157.1 - Type 2 and type 3 emergency response standards

§2157.1. Type 2 and type 3 emergency response standards

NOTE: §2157.1 repealed by Acts 2010, No. 862, §2, eff. upon promulgation of rules and regulations by DEQ.

A. Prior to the issuance of the permit, an applicant for a type 2 or type 3 solid waste disposal facility shall review and consider the ability of the local emergency response agencies and medical care facilities to respond to a hazardous material incident at the facility subject to the permit.

B. The secretary shall promulgate rules designed to develop meaningful, understandable and concise emergency response standards for type 2 and type 3 solid waste facilities.

C. The applicant shall obtain certification from the local fire department as to whether or not that department has the ability to meet the response requirements as set forth in emergency response regulations promulgated by the secretary. The applicant shall obtain certification from the local emergency medical services agency as to whether or not that agency has the ability to meet the response requirements as set forth in emergency response regulations promulgated by the secretary. The applicant shall obtain certification from the local hospital as to whether it is able to accept and treat patients who are contaminated with hazardous materials.

D. In the event any such agency or hospital cannot certify that it is able to meet the requirements referenced in Subsection C of this Section, the applicant shall identify in the permit application the closest fire department, emergency medical service and hospital that can provide the services listed in Subsection C of this Section. The department shall review and consider these agencies and hospitals to be the emergency response agencies and medical care facilities to respond to a hazardous material incident at the facility as a condition of the permit.

E. The provisions of this Section shall not apply to a type 1 facility which is also a type 2 or type 3 facility.

Acts 2003, No. 1176, §1, eff. July 3, 2003; Acts 2010, No. 862, §2.



RS 30:2158 - Sanitary landfills; regional establishment; planning

§2158. Sanitary landfills; regional establishment; planning

A.(1) The department shall, in cooperation with parish and municipal governing authorities, develop a plan for the orderly establishment of regional sanitary landfills.

(2) Such plan shall be based on consideration of the following:

(a) Regional need for solid waste disposal.

(b) Available sites which will minimize hazards to the environment and which are consistent with the overall plan established pursuant to R.S. 30:2154(A)(1), including preventing the contamination of groundwater through migration. For any permit application filed after July 1, 2003, for a new sanitary landfill site, or for an expansion of an existing landfill site, such migration may be prevented through the use of innovative technologies. The department shall consider the use of innovative technologies such as horizontally or vertically positioned high density polyethylene or any other synthetic material that is as chemically resistant and that is as impermeable for preventing contamination of groundwater.

(c) Ability of those who would be served by such regional sites to finance and manage such facilities.

(d) Minimizing the amount of waste which cannot be recycled.

(e) The concerns of local governments, private industry, and environmental groups.

(f) The potential for eliminating the proliferation of alternate sites by the establishment of such a regional system.

(g) Ensuring adequate competition within any region developed or implemented pursuant to such plan.

(3) The secretary shall develop and adopt certain siting criteria for regional commercial solid waste disposal facilities by rules and regulations by January 1, 1991.

(4) A notice of any expansion of the areas to be serviced by a regional sanitary landfill shall be given to the local governing authority of the parish in which the landfill is located by the secretary. Upon request by the local governing authority, a public hearing shall be held to review the appropriateness of such changes.

B. The plan required by this Section shall be prepared and submitted to the natural resource committees of the Senate and House of Representatives for their review and input no later than March 15, 1991.

Acts 1990, No. 1001, §1; Acts 1997, No. 27, §1; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 2001, No. 524, §1; Acts 2003, No. 280, §1.



RS 30:2159 - Landfill siting near airports

§2159. Landfill siting near airports

In parishes with populations of at least seventy thousand persons and less than seventy-five thousand persons according to the latest decennial figures, the Department of Environmental Quality may recognize and adhere to all Federal Aviation Administration safety guidelines, rules, regulations, or recommendations before issuing any permit for a solid waste facility located within five thousand feet of any main runway of an airport and that may interfere with or endanger air traffic safety.

Acts 2008, No. 526, §1, eff. June 30, 2008.



RS 30:2159.1 - Landfill siting near airports

§2159.1. Landfill siting near airports

A. In parishes with populations of at least seventy thousand persons and less than seventy-five thousand persons according to the latest decennial figures, no person shall construct, establish, or expand a residential or commercial solid waste facility used for disposing, processing, or transporting solid waste, nor construct, establish, or expand a construction and demolition debris solid waste facility adjacent to such residential or commercial solid waste facility, within five thousand feet of an airport serving piston-powered aircraft or within ten thousand feet of an airport serving turbine-powered aircraft. The distance shall be measured from the point of the property line of the solid waste facility closest to the runway, taxiway, apron, or aircraft parking area of the airport, whichever is closest to the facility's property line.

B. This Section shall not apply to an enclosed processing or non-processing transfer station.

Acts 2008, No. 546, §1, eff. July 1, 2008.



RS 30:2160 - Bauxite waste impoundments

§2160. Bauxite waste impoundments

The secretary, his designee, or the appropriate assistant secretary may exempt from the regulations provided in this Chapter liners and final covers for surface impoundments which receive spent bauxite and related waste resulting from production of alumina, whether generated on-site or at a separate industrial site in this state owned and operated by the same generator.

Acts 1993, No. 556, §1, eff. June 10, 1993; Acts 1997, No. 27, §1; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2161 - Waste to energy management authority; contractual provisions

§2161. Waste to energy management authority; contractual provisions

A. Any waste management authority, district, or organization created by law prior to January 1, 1993, which is authorized to convert solid waste to energy may make and enter into contracts with the federal or any state government or with any political subdivision or person within the state of Louisiana providing for or relating to the acquisition, construction, management, operation, and maintenance of any project in this state or the furnishing of services by or to any project in this state or in connection with the services of any project in this state owned, operated, or controlled by the other contracting party. Such contracts may provide for the payment by the other contracting party to the authority of a fee dependent on the amount of waste recycled, composted, collected, processed, or disposed.

B. Any waste management authority created by law prior to January 1, 1993, shall not engage in any project involving the conversion of waste to fuel, steam, electricity, or energy through burning or any type of incineration, until the lapse of three years from the establishment of the authority. However, within this time frame, the authority may establish a plan to acquire, construct, operate, finance, or otherwise provide for projects that are comprised of waste reduction, reuse, recycling, composting, compacting, or land disposal technologies. If such a plan for projects is established, an additional two years shall be allowed for its implementation before the authority shall engage in any project involving incineration or conversion of waste to fuel, steam, electricity, or energy, or through burning or any type of incineration.

C. Any local or parish government which enters into an agreement to join any waste management authority, district, or organization created by law prior to January 1, 1993, which is authorized to convert solid waste to energy or to incinerate waste must do so by ordinance, duly advertised, and with a public hearing. To borrow money, incur debt, or to issue bonds, a waste management authority must have consent and approval of the State Bond Commission in accordance with provisions of R.S. 39:1410.60 et seq. and any such other local approving agency as required by law.

D. Repealed by Acts 2001, No. 524, §2.

Acts 1993, No. 974, §1; Acts 2001, No. 524, §2.



RS 30:2162 - Solid waste capacity

§2162. Solid waste capacity

A.(1) Not later than January 1, 2007, and at least every two years thereafter, the secretary of the Department of Environmental Quality shall evaluate the volume and types of solid waste managed in Louisiana, which shall include solid waste that is reduced, generated, transported, recycled, processed, incinerated, treated, stored, or disposed.

(2) In performing such evaluations, the secretary shall determine the permitted capacity that is available to safely manage the solid waste. After each such determination, the secretary shall submit a report to the House Committee on Natural Resources and Environment and the Senate Committee on Environmental Quality and shall make such determination available to the public through public notification and the department mail list.

B.(1) The secretary shall ensure that sufficient available permitted capacity exists to safely and efficiently manage solid waste resulting from a declared emergency originating from an in-state emergencies.

(2) Permitted capacity shall be considered along with other relevant factors in the permitting of solid waste.

Acts 2006, No. 829, §1; Acts 2008, No. 580, §2.



RS 30:2171 - HAZARDOUS WASTE CONTROL LAW

CHAPTER 9. HAZARDOUS WASTE CONTROL LAW

§2171. Citation

This Chapter may be cited as the "Louisiana Hazardous Waste Control Law."

Acts 1979, No. 449, §1, eff. Jan. 1, 1980.



RS 30:2172 - Policy and purpose

§2172. Policy and purpose

A. The legislature finds and declares that:

(1) The manufacture, refinement, processing, and treatment of petroleum, natural gas, raw chemicals, ores, and other natural and synthetic products is a basic and essential activity making a significant contribution to the economy of this state.

(2) This activity often produces byproducts and wastes of a character and in quantities that pose substantial present and potential danger to the health and safety of the citizens of this state and to the integrity of the environment unless such wastes and byproducts are transported, treated, stored, and disposed of in a prudent and responsible manner.

(3) Present state laws and regulations applicable thereto are inadequate to assure that necessary safeguards and practices are adhered to on a continuing basis in matters pertaining to the transportation, treatment, storage, and disposal of such hazardous wastes, which has resulted in substantial abuse of the environment, damage to private and public property and unnecessary endangerment of the health and safety of the citizens of this state.

B. In order to diminish the risks to which the citizens and environment of this state are being exposed it is in the public interest, and within the police power of the state, to establish a framework for the regulation, monitoring, and control of the generators, transportation, treatment, storage, and disposal of such hazardous wastes, and it is the declared purpose of this Chapter to authorize the development, implementation, and enforcement of a comprehensive state hazardous waste control program.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980.



RS 30:2173 - Definitions

§2173. Definitions

As used in this Chapter, the following terms shall have the meaning ascribed to them in this Section, unless the context of use clearly indicates otherwise:

(1) "Disposal" means the discharge, deposit, injection, dumping, spilling, leaking, or placing of any hazardous waste into or on any land or water so that such waste, or any constituent thereof, may enter the environment or be emitted into the air or discharged into any waters, including ground waters.

(2) "Hazardous waste" means any waste, or combination of wastes, which because of its quantity, concentration, physical, or chemical characteristics may cause or significantly contribute to an increase in mortality or an increase in serious irreversible or incapacitating reversible illness, or pose a substantial present or potential hazard to human health or the environment when improperly treated, stored, transported, disposed of, or otherwise managed. Such definition shall be applied only to those wastes identified and designated as such by the department, consistent with applicable federal laws and regulations.

(3) "Manifest" means the system and forms used for identifying the quantity, composition, origin, routing, and destination of hazardous wastes during its transportation from the point of generation to any point of disposal, treatment, or storage.

(4) "Storage" means the containment of hazardous waste on a temporary basis, for such time as may be permitted by regulations, in such a manner as not to constitute disposal of such hazardous waste.

(5) "Treatment" means any method, technique, or process, including neutralization, designed to change the physical, chemical, or biological character or composition of any hazardous waste so as to neutralize such waste or render it nonhazardous, safer for transport, amenable for recovery or storage, or reduced in volume. The term includes any activity or processing designed to change the physical form or chemical composition of hazardous waste to render it nonhazardous.

(6) "Transportation" means the movement of hazardous wastes from the point of generation or storage to the point of treatment, storage, or disposal by any means of commercial or private transport. The term does not apply to the movement of hazardous wastes on the premises of a hazardous waste generator or on the premises of a permitted hazardous waste treatment, storage, or disposal facility.

(7) "Processing, treatment, or disposal facility" means any facility or location where any treatment, incineration, processing, or deposition of hazardous waste occurs or is contained.

(8) "Waste" means any garbage, refuse, sludge from a waste treatment plant, water supply treatment plant, or air pollution control facility, and other discarded material, including solid, liquid, semisolid, or contained gaseous material resulting from industrial, commercial, mining, or agricultural operations, and from community activities, but does not include solid or dissolved material in domestic sewage, or solid or dissolved materials in irrigation return flows or industrial discharges which are point sources subject to permits under R.S. 30:2074, or source, special nuclear, or byproduct material as defined by R.S. 30:2103.

(9) "Abandoned site fund" shall mean the Abandoned Hazardous Waste Site Fund as created by Section 2205 of this Subtitle.

(10) "Pollution source" means the site or location of a discharge or potential discharge, including such surrounding property necessary to secure or quarantine the area from access by the general public.

(11) "Reusable material" means any waste material which is destined for reuse or reprocessing, but which because of quantity, concentration, or physical or chemical characteristics may:

(a) Cause or significantly contribute to an increase in mortality or an increase in serious irreversible or incapacitating reversible illness; or

(b) Pose a substantial present or potential hazard to human health or the environment when improperly treated, stored, transported, disposed of, or otherwise managed and which have been designated by the department as requiring special handling and tracking due to their hazardous characteristics and the danger caused by improper handling.

(12) "Transfer facility" means any transportation-related facility designed and constructed to be used exclusively for the handling of regulated hazardous wastes including loading docks, parking areas, storage areas, and other similar areas where shipments of hazardous waste are held during the normal course of transportation.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980; Acts 1980, No. 194, §12; Acts 1982, No. 800, §1, eff. Aug. 4, 1982; Acts 1984, No. 826, §1, eff. July 13, 1984; Acts 1985, No. 669, §1; Acts 1990, No. 1012, §1.



RS 30:2174 - Administration; interim authority

§2174. Administration; interim authority

A. Except as may be otherwise specifically provided in this Chapter, the department shall have exclusive jurisdiction for the development, implementation, and enforcement of a comprehensive state hazardous waste control program consistent with the provisions of this Chapter and applicable federal laws and regulations.

B. The department may accept, operate under, and enforce all interim authority for hazardous waste control in the state, as such interim authority may become necessary or advisable pursuant to Public Law 94-580* and the regulations applicable thereto.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980.

*42 U.S.C.A. §6901 et seq.



RS 30:2175 - Hazardous waste control program; time frame

§2175. Hazardous waste control program; time frame

On or before October 21, 1980, the commission shall promulgate regulations implementing a comprehensive state hazardous waste control program. The commission shall hold not less than three public hearings for the purpose of receiving public input on the development of the regulations. Such regulations shall be promulgated after public hearing thereon in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., and shall be consistent with the mandates of 42 USCA §6901 et seq. and the minimum criteria hereinafter set forth.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980; Acts 1987, No. 607, §1, eff. July 9, 1987.



RS 30:2176 - Repealed by Acts 1989, No. 776, 2, eff. July 9, 1989.

§2176. §§2176, 2177 Repealed by Acts 1989, No. 776, §2, eff. July 9, 1989.



RS 30:2178 - Authority of the secretary to assess location

§2178. Authority of the secretary to assess location

A. The secretary shall prior to the issuance of any permit for a commercial hazardous waste treatment, storage, or disposal facility, assess the impact of the location of the facility on the citizens in the surrounding area, the local infrastructure, and on the environment. He shall adopt rules and regulations consistent with this Section establishing criteria for making this determination and prior to any determination on the permit issue a report summarizing his findings. He shall also request from the local governmental subdivision a report detailing the impact of the facility on the local infrastructure including but not limited to roads and transportation systems, schools, medical institutions, police and fire departments, and such other matters as the local government may determine will be impacted by the facility.

B.(1) The secretary may determine an additional fee schedule applicable to commercial hazardous waste facilities not to exceed five percent of the hazardous waste permit application fee by rule in accordance with the Administrative Procedure Act. A portion of this additional permit application fee shall be allocated to the local governmental subdivision for the preparation of an infrastructure assessment report as determined by the secretary. When siting a commercial facility, the secretary shall determine whether the local governmental subdivision should be compensated for any reasonable and necessary cost for preparation of the infrastructure report. The purpose of the report shall be to adequately assess the capability of the local communities to effectively manage and monitor the ongoing operations of the proposed commercial facility and to respond to emergencies which may potentially threaten the health, safety, or welfare of the communities or any of their inhabitants. The report may propose alternate siting for the facility and propose actions to mitigate any infrastructure deficiencies found by the report.

(2) With regard to the siting area of the proposed commercial facility, the report prepared by the secretary shall include a determination of whether or not:

(a) The area is environmentally sensitive. An area may be deemed environmentally sensitive for the following nonexclusive reasons:

(i) The area is a wetland or immediately adjacent to a wetland.

(ii) The area is in close proximity to any wildlife management area or wildlife preserve.

(iii) The area is, or is adjacent to, any aquifer recharge zone.

(b) The facility or proposed commercial facility poses undue health risks because of potential human exposure. A facility or proposed facility may be deemed to pose undue health risks for the following nonexclusive reasons:

(i) Proximity of the facility or proposed commercial facility to schools or day care centers.

(ii) Proximity of the facility or proposed commercial facility to hospitals or nursing homes.

(iii) Proximity of the facility or proposed commercial facility to any facility or structure used to store or contain any foodstuffs for human or animal consumption.

(iv) Proximity of the facility or proposed commercial facility to public buildings or entertainment facilities.

(v) Proximity to a residential area.

(vi) Proximity to a prison.

(vii) The number and density of existing hazardous waste disposal facilities, solid waste disposal facilities, and inactive and abandoned hazardous waste sites in the area.

(viii) The number and density of existing industrial facilities that discharge hazardous or toxic substances into the air or water.

(ix) The existence of any community health problem that may be aggravated by the operation of a commercial hazardous waste disposal facility.

(c) Siting of the facility in the area may reasonably be determined to preclude the economic development of the area by businesses or industries because of undue risk associated with establishing such operations of such entities adjacent to said facility.

C. The secretary shall consider the local infrastructure report and may deny an application for a commercial hazardous waste disposal permit if he finds that the proposed siting area is environmentally sensitive, the facility or proposed facility poses undue health risks, the siting of the facility may preclude economic development of the area by businesses or industries, or the facility or proposed facility fails to meet the criteria established by the rules and regulations adopted pursuant to this Section.

Acts 1989, No. 776, §1, eff. July 9, 1989.

{{NOTE: SEE ACTS 1989, NO. 776, §3.}}



RS 30:2179 - Hazardous waste management assessment

§2179. Hazardous waste management assessment

A.(1) Not later than January 1, 2007, the secretary of the Department of Environmental Quality shall evaluate the volume and types of hazardous waste managed in Louisiana, which shall include hazardous waste reduced, generated, transported, managed, recycled, disposed of, or otherwise handled in the state.

(2) Not later than July 1, 2007, the secretary shall determine the available permitted capacity for management of hazardous waste.

B.(1) The secretary shall consider pending applications for the expansion or modification of existing hazardous waste facilities and approved construction of new hazardous waste facilities when evaluating available permitted capacity.

(2) The secretary shall consider available permitted capacity as it relates to the management of hazardous waste resulting from an emergency situation before issuing an additional hazardous waste permit.

C. A fifteen percent limitation above the total permitted capacity shall be applied on an aggregate basis and shall not be applied individually to a certain facility. The fifteen percent limitation shall not be applicable during a response to a natural disaster impacting the state where such limitation could significantly impede or prevent the protection of human health and the environment. Upon completing an evaluation and determination of permitted hazardous waste capacity, the fifteen percent limitation may be revised. The secretary shall provide notice to the House Committee on Natural Resources and Environment and the Senate Committee on Environmental Quality and public notice and shall receive and consider comments of any revision of the fifteen percent limitation provision.

Acts 1987, No. 875, §1; Acts 1993, No. 556, §1, eff. June 10, 1993; Acts 2006, No. 112, §1; Acts 2008, No. 580, §2.



RS 30:2180 - General powers and duties of the secretary

§2180. General powers and duties of the secretary

A. In addition to any other authority or responsibility vested in him by this Chapter, the secretary shall have the following powers:

(1) From time to time to adopt, amend, or repeal the standards and regulations authorized by this Chapter in accordance with the Administrative Procedure Act.

(2) To issue, continue in effect, revoke, modify, or deny in accordance with regulations, hazardous waste transporter licenses and hazardous waste treatment, storage, and disposal facility permits and schedules of compliance, and when the secretary deems it advisable, to delegate the power to issue or deny such permits, licenses, variances, or compliance schedules to the appropriate assistant secretary, subject to his continuing oversight. The authority to execute minor permit actions and to issue registrations, certifications, notices of deficiency, and notification of inclusion under a general permit may be delegated by the secretary or the appropriate assistant secretary to an authorized representative, notwithstanding the provisions of R.S. 30:2050.26.

(3) To exercise all incidental powers necessary to assure that the state program is consistent with any federal laws or regulations applicable thereto.

(4) To determine and set reasonable schedules of compliance with performance guidelines for the conformance of transportation equipment and treatment, storage, and disposal facilities with the operating standards and rules and regulations of the secretary.

(5) To adopt rules and regulations relative to tracking and regulating the generation, transportation, or disposition of reuseable material.

(6) To regulate all surface and waste storage facilities incidental to hazardous waste injection wells, in such a manner as to prevent the escape of the waste into any area surrounding the surface facility.

(7) To regulate all hazardous waste transfer facilities in such a manner as to prevent the escape of waste into any area surrounding the transfer facilities.

(8) To adopt rules and regulations which set forth standards applicable to persons who produce, burn for purposes of energy recovery, distribute, or market fuel containing hazardous waste. This Subparagraph shall not apply to petroleum refinery wastes containing oil which are converted into petroleum coke at the same facility at which such wastes were generated, unless the resulting coke product would exceed one or more characteristics by which a substance would be identified as a hazardous waste. Regulations adopted pursuant to this Subparagraph, applicable to petroleum refinery and production wastes which result from normal petroleum refining, production and transportation practices, and which are classified as recyclable materials by the United States Environmental Protection Agency, shall be consistent with federal regulations applicable thereto.

B. The department is hereby directed to formulate plans and procedures for testing, sampling, analysis, containment, control, and abatement of sites which it suspects have been abandoned or which are declared abandoned under the provisions of R.S. 30:2204.

C. In order to achieve and maintain uniform and comprehensive statewide regulation in conformity with the provisions of this Chapter, the state shall have exclusive jurisdiction over the generation, transportation, or disposal of hazardous wastes, and no subordinate political subdivision of this state shall enact, pass, or otherwise approve any ordinance or other regulatory measure regulating or purporting to regulate any activity pertaining to the generation, transportation, or disposal of hazardous wastes. Nothing contained herein shall be construed to deny such local body authority over the siting of facilities pursuant to any general land use planning, zoning, or solid waste disposal ordinances.

D.(1) The secretary shall promulgate rules in accordance with the Administrative Procedure Act to regulate the transportation, incineration, cleanup, remediation, and disposal of infectious waste.

(2) The rules adopted pursuant to this Subsection shall provide for the following:

(a) The designation of waste categories and a determination of which waste categories are considered to be infectious waste.

(b) The separation of infectious waste at the point of origin for management and treatment purposes.

(c) The use of distinctive containers or plastic bags with the universal biological hazard symbol, as appropriate. The packaging and method of packaging for infectious waste are to be appropriate for the different types of wastes and are to maintain their integrity during storage and transportation.

(d) The storage of infectious waste for a minimal amount of time in a clearly marked limited access area free of rodents and vermin.

(e) The transportation and handling of infectious waste in a manner that avoids rupture of the packaging and any leaking of the waste from the packaging or the transporter.

(f) The treatment of infectious waste by steam sterilization, incineration, thermal inactivation, chemical disinfection, irradiation sterilization, or any other method, technique, or process designed to change the biological character or composition of the waste and the use of biological indicators to monitor the treatment. The rules shall not, however, require that incinerators used for the disposal of infectious waste have a temperature range capability greater than sixteen hundred to two thousand degrees Fahrenheit and a gas phase retention time in the secondary chamber greater than one and one-half seconds.

(g) The disposal of infectious waste that has been treated in an appropriate manner and in accordance with law, including the rendering of body parts unrecognizable before land disposal.

(h) Permits and permit fees in order to effectuate the provisions of this Subsection.

(i) The cleanup or remediation of any infectious waste that spills or discharges as a result of an accident, incident, or improper disposal in violation of this Subtitle. The department shall be entitled to recover the reasonable cost of cleanup or remediation from the transporter of the infectious waste or any other person who is responsible for such spills or discharges. The generator of the infectious medical waste shall be responsible for any costs incurred by the department for any spills or discharges where the transporter was not licensed or permitted by the Louisiana Department of Health as required by law and the regulations.

(3) Repealed by Acts 1990, No. 1012, §2.

(4)(a) Notwithstanding any other provision of the law to the contrary, the secretary shall not issue any permit or promulgate any rules and regulations which would allow the construction or operation of any medical waste incinerator disposal facility of any type in this state until such rules and regulations are specifically authorized by law.

(b) The prohibition in this Subsection shall not apply to the regulation or permitting of any such facility possessing a permit or interim permit on April 1, 1990, nor to an application which was pending and had not been denied prior to July 1, 1990.

(c) In no event shall any such permit be issued without prior notification of legislators representing the area which includes the proposed site of the facility and prior public hearing in that area.

(d) The department shall promulgate necessary rules and regulations for the permitting of medical waste incinerator disposal facilities within one hundred eighty days after being specifically authorized by law.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1984, No. 795, §1, eff. July 13, 1984; Acts 1985, No. 669, §1; Acts 1986, No. 781, §1, eff. July 10, 1986; Acts 1987, No. 615, §1, eff. July 9, 1987; Acts 1988, No. 962, §1, eff. July 27, 1988; Acts 1989, No. 233, §1, eff. June 26, 1989; Acts 1989, No. 583, §1, eff. July 6, 1989; Acts 1990, No. 1006, §1, eff. July 26, 1990; Acts 1990, No. 1012, §§1, 2; Acts 1991, No. 21, §1, eff. June 14, 1991; Acts 1996, 1st Ex. Sess., No. 36, §1, eff. May 7, 1996; Acts 1997, No. 27, §1; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 2001, No. 820, §1.



RS 30:2181 - Notice to legislators

§2181. Notice to legislators

The assistant secretary for the office of environmental services shall send a list of the applications for hazardous waste permits and a list of the hazardous waste permits that have been granted to each member of the legislative committees on natural resources and the environment in the Louisiana House of Representatives and the Louisiana Senate, and to each member of the legislature in whose district a facility that has applied for or been granted a hazardous waste permit is located. The lists shall be mailed monthly to their district offices and shall include the nature of the permit, the dates of application or granting, the person or company affected, and the parish of the location of the facility subject to the permit. However, the failure of the assistant secretary to provide the list required by this Section shall not affect the validity of the action taken on the applications or permits.

Acts 1997, No. 979, §1, eff. July 10, 1997; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2182 - Repealed by Acts 1999, No. 303, 3, eff. June 14, 1999.

§2182. Repealed by Acts 1999, No. 303, §3, eff. June 14, 1999.



RS 30:2183 - Notice; permits and licenses; enforcement; violations; penalties; notification

§2183. Notice; permits and licenses; enforcement; violations; penalties; notification

A. No later than ninety days after the effective date of the regulations authorized by this Chapter, every person not otherwise exempt who generates, transports, or desires to transport in the state any hazardous waste or who owns, operates, or desires to own or operate a treatment, storage, transfer, or disposal facility which handles hazardous wastes within the state shall file with the secretary or commission a notification stating the nature and location of the activity conducted or desired to be conducted and, if required by regulations, a request for an application for any necessary licenses, permits, schedules of compliance, or performance guidelines. Transfer facilities which are part of facilities that generate, transport, or dispose of hazardous waste which have already notified or applied for any necessary permits, where the notice or application describes the transfer facility adequately, shall not be required to file an additional notification or permit application to assure compliance with this Section.

B. It shall be unlawful to initiate or continue the generation, transportation, treatment, storage, or disposal of hazardous wastes after the time period provided in Subsection A of this Section except in compliance with the notice requirements thereof.

C. Upon receipt of the notices required in Subsection A of this Section or as soon as practicable thereafter, the secretary shall initiate the procedures as required by this Chapter and the regulations applicable thereto for the issuance or denial of permits and licenses and the establishment of schedules of compliance and performance guidelines for facilities and equipment.

D. All facilities which have interim status shall comply with all applicable operating standards and shall comply with all regulatory requirements regarding the application for standard permits for such facilities. It shall be unlawful for any person who has received a request for submission of an application for a standard permit from the secretary or commission to initiate or continue the treatment, storage, or disposal of hazardous waste under interim status, unless such person submits an application in accordance with applicable regulations within the time required by the secretary or commission for such submission. The interim status of any facility which fails to comply with this Subsection shall be subject to revocation by the secretary or commission. The interim status of any existing facility shall not exceed two years beyond the effective date of this Subsection unless extended by order of the secretary.

E. Upon the issuance of a license or permit or the establishment of a schedule of compliance or performance guidelines, it shall be unlawful to transport, treat, store, or dispose of hazardous wastes except in accordance with the terms and conditions thereof and the regulations applicable thereto.

F. Except as provided in Subsection G of this Section, enforcement of this Chapter and the rules and regulations promulgated hereunder shall be in accordance with R.S. 30:2025.

G.(1) Any person who willfully or knowingly discharges, emits, or disposes of any substance in contravention of any provision of this Chapter or any regulations or of any permit or license terms and conditions adopted in pursuance thereof, or any person who otherwise knowingly violates any provision of this Chapter, shall, upon conviction be subject to a fine of not more than one hundred thousand dollars per day of violation and costs of prosecution, or imprisonment at hard labor for not more than ten years, or both. The time limit for instituting prosecution under this Paragraph for cases involving the willful or knowing disposal of a hazardous waste, as provided in Louisiana Code of Criminal Procedure Art. 572, shall commence upon discovery of the disposal of the hazardous waste. The determination of whether the conduct was willful or knowing shall be determined under the law in existence at the time of the disposal.

(2) Any person who knowingly transports, treats, stores, disposes of, or exports any substance in contravention of any provisions of this Chapter or the regulations or of any permit or license terms and conditions adopted in pursuance thereof, or any person who otherwise knowingly violates any provisions of this Chapter, in such manner that he knows, or should have known, at that time that he thereby places another person in imminent danger of death or serious bodily injury, shall, upon conviction, be subject to a fine of not more than two hundred fifty thousand dollars per day of violation and costs of prosecution, or imprisonment at hard labor for not more than fifteen years, or both.

(3) Any person who knowingly omits any material information or knowingly and intentionally makes any false statement, representation, or certification in any application, record, label, manifest, report, plan, or other document filed or required to be maintained under this Chapter, or under any permit, rule, or regulation issued under this Chapter, or who falsifies, tampers with, or knowingly renders inaccurate any monitoring device or method to be maintained under this Chapter, or under any permit, rule, or regulation issued under this Chapter, shall upon conviction be punished by a fine of not more than twenty-five thousand dollars or imprisonment for not more than six months, or both.

H. No person shall tamper with or cause to be tampered with any hazardous waste container or the contents thereof, shall discharge or cause to be discharged the contents of said container between the point of origin and point of destination listed in the manifest, or shall discharge or cause to be discharged the contents of said container at any location other than that for which it is permitted unless ordered to do so by the Department of Environmental Quality or otherwise allowed by this Subtitle and rules or regulations promulgated thereunder. Any person willfully violating this Subsection shall be subject to the civil and criminal penalties provided by this Chapter.

I. Whenever the owner or operator of any active site or other facility obtains information indicating that hazardous waste is leaching, spilling, discharging, or otherwise moving in, into, within, or on any land or water, such person shall notify the department in accordance with regulations to be adopted. This notification requirement shall apply to leaching, spilling, discharging, or moving of hazardous waste occurring hereafter although the hazardous waste was heretofore present at the site or facility.

J. No person shall operate an incinerator at a commercial facility that accepts hazardous waste or hazardous waste products for a fee, or a recycling process at a commercial facility which recycles hazardous waste to produce aggregates and that accepts hazardous waste or hazardous waste products for a fee, in a manner which increases the volume of the hazardous waste or hazardous waste products received.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980. Amended by Acts 1980, No. 194, §14; Acts 1981, No. 246, §1; Acts 1982, No. 146, §1; Acts 1982, No. 797, §1, eff. Aug. 4, 1982; Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1983, No. 459, §2, eff. July 6, 1983; Acts 1984, No. 669, §1; Acts 1985, No. 337, §1; Acts 1985, No. 669, §1; Acts 1988, No. 730, §1; Acts 1990, No. 988, §1; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 2008, No. 186, §1.



RS 30:2183.1 - Commercial hazardous waste recycling and incineration facilities; standards and criteria for operation; permits and licenses

§2183.1. Commercial hazardous waste recycling and incineration facilities; standards and criteria for operation; permits and licenses

A. Each commercial hazardous waste incineration facility that accepts hazardous waste or hazardous waste products for a fee, and each commercial recycling or resource recovery facility which recycles hazardous waste to produce aggregates and that accepts hazardous wastes or hazardous waste products for a fee, shall be strictly subject to the Louisiana Hazardous Waste Control Law and any rule or regulation adopted thereunder and any permit, license, or schedule of compliance required thereunder.

B. The secretary shall establish, by rule, within one hundred and eighty days from September 9, 1988, requirements and operating standards for all commercial hazardous waste incineration facilities that accept hazardous waste or hazardous waste products for a fee, and for all commercial recycling and resource recovery facilities which recycle hazardous waste to produce aggregates and that accept hazardous waste or hazardous waste products for a fee. The rules shall be established for each category of facility under the Louisiana Hazardous Waste Control Law. The standards and requirements shall include, but shall not be limited to:

(1) Permit procedures for such facilities.

(2) Air emission standards based on the best demonstrated available technology, minimum destruction and removal efficiency for hazardous constituents no less restrictive than national performance standards, trial burn requirements, stack emission monitoring requirements, and automatic feed cutoff systems and procedures.

(3) Analysis of all hazardous waste and hazardous waste products prior to incineration, recycling, or use, including the definition, classification, or identification of those products or residuals produced by such commercial facilities which are waste or hazardous waste.

(4) Inspection requirements for all equipment at such commercial facilities.

(5) Discharge restrictions and standards on wastewaters produced as a result of treatment or processing of hazardous waste or hazardous waste products by such commercial facilities.

(6) Auditing procedures and requirements for the sale of any recycled products or residuals produced by such commercial facilities.

Acts 1988, No. 730, §1.



RS 30:2183.2 - Permitting in ozone nonattainment parishes

§2183.2. Permitting in ozone nonattainment parishes

The department shall not issue or grant any permit for the operation of any new, commercial hazardous waste incinerator whose primary business activity involves accepting hazardous wastes or hazardous waste products for a fee, as defined by the department as of July 10, 1997, in any parish that is on the nonattainment list for ozone standards and classified as "serious" or worse by the United States Environmental Protection Agency as of January 1, 1997. This Section shall not apply to temporary, mobile incinerators authorized by the department.

Acts 1997, No. 942, §1, eff. July 10, 1997.



RS 30:2184 - Commercial hazardous waste recycling and resource recovery facilities; standards

§2184. Commercial hazardous waste recycling and resource recovery facilities; standards

A. Without exception and irrespective of any limiting provision thereof, commercial recycling and resource recovery facilities, including any facility heretofore determined to be a recycling or resource recovery facility, which accept hazardous waste or hazardous waste products for a fee and which as a part of their process subjects hazardous wastes or hazardous waste products to combustion to accomplish recovery or recycling of materials or energy, shall be strictly subject to the provisions of the Louisiana Hazardous Waste Control Law and any rule or regulation adopted thereunder or any permit, license, order, or schedule of compliance required thereunder. The purpose of this Section is to extend the Louisiana Hazardous Waste Control Law to provide specifically for the inclusion of all commercial recycling and resource recovery facilities, including any facility heretofore determined to be a recycling or resource recovery facility, which accept hazardous waste or hazardous waste products for a fee and which as a part of their process subjects hazardous wastes or hazardous waste products to combustion to accomplish recovery or recycling of materials or energy.

B. The secretary shall, within one hundred and eighty days of July 19, 1988, amend the rules and regulations promulgated under the Louisiana Hazardous Waste Control Law or any permit, license, order, or schedule of compliance, as necessary, to establish standards for commercial recycling and resource recovery facilities, including any facility heretofore determined to be a recycler or resource recovery facility, which accept hazardous waste or hazardous waste products for a fee and which as a part of their process subjects hazardous wastes or hazardous waste products to combustion to accomplish recovery or recycling of materials or energy. These standards can be no less restrictive than general facility standards for hazardous waste treatment, storage, and disposal facilities, including requirements concerning emergency procedures, waste analysis, manifest of hazardous wastes, inspection procedures, closure, and financial assurance and shall apply irrespective to the purpose of burning, whether for energy recovery, materials recovery, destruction, or some other purpose. Additionally, any rules or regulations promulgated pursuant to this Section shall, at a minimum:

(1) Require the development of a detailed trial burn plan by such facilities. The secretary shall designate those Principal Organic Hazardous Constituents (POHCs) in waste or waste products that are to be accepted by the facilities, are considered the most difficult to destroy, and are present in significant concentrations; and shall specify one or more of these hazardous constituents to be monitored during the trial burn. A trial burn conducted in compliance with this Section and under the supervision of the secretary after July 1, 1988, and which meets all the requirements herein provided shall be deemed in compliance herewith. The following, at a minimum, must be monitored during the trial burn:

(a) The exhaust gas must be analyzed for emissions of each POHC and for emissions of oxygen and hydrogen chloride.

(b) The destruction and removal efficiency (DRE) must be computed for each POHC.

(c) The emission of particulates and carbon monoxide must be quantified.

(d) The fugitive emissions from the boiler or furnace must be identified.

(2) Require a permit for the operation of the facility which assures, at a minimum, a destruction and removal efficiency of 99.99 percent; and that specifications be set for:

(a) Continuous monitoring of combustion temperature.

(b) Continuous monitoring of carbon monoxide concentration.

(c) Combustion gas velocity.

(d) Fugitive emissions.

(e) Automatic waste feed cut-off.

(3) Define, classify, or otherwise identify those products produced by a facility subject to such rules and regulations which are waste or hazardous waste.

(4) Establish requirements for the manifest of any products produced by such facilities or the materials from which such products are processed which are defined, classified, or otherwise identified as hazardous waste pursuant to Paragraph (3); and establish auditing requirements and procedures for the sale of any recycled products or residuals produced by such facilities, including receipts or official state or federal tax documents, as necessary to verify any such transactions.

(5) Establish restrictions and standards on the discharge of any wastewaters.

Acts 1987, No. 907, §1; Acts 1988, No. 874, §1, eff. July 19, 1988.



RS 30:2185 - Hazardous waste cooperatives

§2185. Hazardous waste cooperatives

A. The secretary may license facilities, which are owned and operated by intrastate hazardous waste cooperatives for handling, transfer, storage, treatment, or disposal of hazardous waste in accordance with requirements of law and the regulations promulgated by the department.

B. Intrastate hazardous waste cooperatives consist of individual businesses, industries, associations, and allied businesses and industries located in the state of Louisiana which generate hazardous waste in the state of Louisiana of a similar nature and quality so as to be compatible for efficient, combined handling, transfer, storage, treatment, or disposal, except that no cooperative may admit to membership, any person, business, corporation, or association that is engaged for a fee or other consideration, in the business of waste transportation, treatment, disposal, or transfer.

C. Any facility owned or operated by or on behalf of such cooperative shall not accept hazardous waste except from those members of the cooperative. No such cooperative shall accept any waste generated outside of the state of Louisiana or generated by a nonmember of such cooperative. Such facility shall not, for the purposes of this Subtitle, be a commercial facility; however, such facility shall not be subject to any less standards and requirements than those provided for the operation of any similar commercial facility, provided however that prior to licensing of any such cooperative facility a public hearing shall be conducted in conformity with the same laws and regulations governing similar such commercial waste facilities.

D. No such cooperative shall begin accepting any waste without having signed its cooperative agreement with the Department of Environmental Quality. No such cooperative shall receive any waste from new or additional members of such cooperative without having first notified the Department of Environmental Quality thirty days prior to the acceptance of such waste.

E. The secretary shall adopt rules in accordance with the Administrative Procedure Act to provide for:

(1) The requirements, licensing, procedure, and designation of intrastate hazardous waste cooperatives.

(2) The licensing of facilities owned or operated by or on behalf of any such cooperatives.

(3) Licensing fees.

Acts 1987, No. 881, §1.



RS 30:2186 - Identification of hazardous wastes; exemptions

§2186. Identification of hazardous wastes; exemptions

A.(1) The secretary shall develop, consistent with federal regulations, objective criteria for identifying characteristics of hazardous wastes and for listing the hazardous wastes which shall be subject to the provisions of this Chapter.

(2) The secretary shall promulgate rules and regulations for the review and determination of environmental media, such as soil, sediments, or surface or ground water, as hazardous waste. Such rules and regulations shall provide for the department to collect a fee not to exceed three thousand dollars per such review and determination.

B. Radioactive products and byproducts regulated by the United States Nuclear Regulatory Commission or any successor thereto shall be exempted from the provisions of this Chapter and the regulations applicable thereto. Individual homeowners and farmers who generate only small quantities of hazardous wastes and any person the department determines generates only small quantities of hazardous waste on an infrequent basis shall be exempt.

C. Nothing in this Chapter shall be construed to prohibit the office of public safety services, with the approval of the secretary in accordance with regulations adopted pursuant to this Chapter, in cases of emergency, from disposing of hazardous wastes which may be explosive in nature where said disposal is necessary to relieve an imminent threat to public safety.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980; Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1985, No. 336, §1, eff. July 9, 1985; Acts 2006, No. 778, §1.



RS 30:2187 - Monitoring of drinking water wells which provide public water supplies located near commercial hazardous waste facilities

§2187. Monitoring of drinking water wells which provide public water supplies located near commercial hazardous waste facilities

A. The secretary shall adopt and promulgate rules and regulations to ensure that drinking wells which provide public water supplies within a two-mile radius of all commercial hazardous waste disposal facilities shall be sampled and tested in the following manner:

(1) The secretary shall establish a test area around each such disposal facility. Such test area shall consist of a circle with a two-mile radius with the disposal facility at its center.

(2) The secretary shall divide each such test area into four quadrants of equal size by bisecting the test area twice with lines which are at right angles to each other.

(3) The secretary shall select, at random, one drinking well which provides public water supplies in each quadrant and shall sample and test the water from such well. Such selection, sampling, and testing shall be conducted every six months. The secretary shall not select any one such well in a quadrant for retesting until all such wells in that quadrant have been tested, unless there exists some need or reason to retest such well.

(4) The purpose of such sampling and testing shall be to insure that the drinking water wells which provide public water supplies located near said disposal facilities are not contaminated with toxic or hazardous pollutants which may be stored, treated, or disposed of at said disposal facility.

B. The secretary may additionally require that the cost of said sampling shall be done at the expense of the disposal facility.

Added by Acts 1983, No. 718, §1; Acts 1999, No. 348, §1, eff. June 16, 1999.



RS 30:2188 - Generators

§2188. Generators

A. The secretary shall promulgate such standards applicable to generators of hazardous waste subject to the provisions of this Chapter as may be necessary to protect public health and the environment. Such standards shall, at a minimum, include requirements for:

(1) Record keeping practices that accurately identify quantities and constituents of hazardous waste, as designated by the secretary, and the disposition of such wastes.

(2) Labeling practices for containers used for storage, transport, or disposal of such hazardous wastes as will accurately identify such waste.

(3) Use of appropriate containers for such hazardous waste.

(4) Furnishing of information on the general chemical composition of such hazardous waste to persons transporting, treating, storing, or disposing of such waste.

(5) Use of a manifest system to assure that all such hazardous waste generated is designated for treatment, storage, or disposal in treatment, storage, or disposal facilities, other than facilities on the premises where the waste is generated, for which a permit has been issued by the secretary.

(6) Identification of all generators of hazardous wastes located within the state and all generators of hazardous wastes located outside of the state which ship such hazardous wastes into the state for treatment, storage, or disposal.

(7) Such other standards and criteria as are necessary to administer this Chapter or to comply with federal laws and regulations.

B. Generators of hazardous waste shall dispose of such wastes in accordance with one of the following methods, which shall be more fully set forth in regulations:

(1) A generator may reprocess and reuse such wastes or may contract with other persons to reprocess and reuse such wastes in a manner consistent with this Chapter or rules or regulations promulgated hereunder.

(2) A generator may dispose of such wastes at its own private site provided such site is operated under a valid permit issued by the secretary and in compliance with performance standards promulgated by the secretary.

(3) A generator may dispose of such wastes at a privately operated disposal site provided such site is operated under a valid permit issued by the secretary or, if out of state, approved by such state's designated authority.

(4) A generator may contract with a private transporter to transport such wastes provided that the transporter is operating under a valid license issued by the secretary.

(5) A generator may dispose of such wastes at a public site operated under a valid permit from the secretary, or if out of state, approved by such state's designated authority.

C. The secretary shall promulgate regulations requiring registration of generators of hazardous waste. Such registration shall, as a matter of law, be conditioned upon the right of the secretary or his representative to make inspections for the purpose of enforcing any regulations applicable to hazardous waste generators.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984. Acts 1984, No. 824, §1, eff. July 13, 1984; Acts 1993, No. 270, §1.



RS 30:2189 - Transporters

§2189. Transporters

A. The Department of Public Safety is authorized and directed to promulgate regulations and oversee compliance therewith governing the transportation of hazardous wastes by any means of commercial or private transport. The Department of Environmental Quality shall advise and cooperate in the promulgation of regulations pursuant to this Section.

B. Such regulations at a minimum shall require:

(1) Record keeping sufficient to determine the types and quantities of hazardous wastes transported in the state, the generator source, the treatment, storage, or disposal site to which such wastes have been transported, and periodic reports thereon.

(2) Adherence to the manifest system otherwise authorized by this Chapter.

(3) Transportation equipment standards which will assure the safe handling and transport of hazardous waste.

(4) Permitting or licensing procedures for transporters by the Federal Environmental Protection Agency which, when coupled with the manifest system, will require identification of the transporters. Political subdivisions which operate such transportation systems with their own personnel shall not be required to provide a surety bond, certificate of public liability insurance, or other financial assurance, but shall be liable for any such damages.

(5) Consistency and uniformity of standards as applied to interstate and intrastate transporters.

(6) Such other regulations as are deemed necessary to effectively administer this Chapter and to comply with federal law.

C. The use of any equipment, including, without limitation, containers and holding tanks, used to transport or store hazardous waste is expressly prohibited from being used to transport or store any item, product, or commodity intended for human or animal consumption unless the equipment has been properly decontaminated.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980; Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1984, No. 419, §1; Acts 1986, No. 891, §1.



RS 30:2190 - Hazardous wastes from foreign nations; findings; prohibitions

§2190. Hazardous wastes from foreign nations; findings; prohibitions

A. The legislature finds and declares that:

(1) The laws of the United States require testing, manifesting, and safe transportation of hazardous wastes to insure proper identification and handling from generation to ultimate disposal. These laws are not applicable to hazardous wastes generated in foreign nations until such wastes are actually in this country.

(2) The laws of foreign nations are inadequate to insure that hazardous wastes sought to be exported to the United States do not contain unknown or unauthorized pollutants and that such wastes are not released into the environment due to inadequate containment, labeling, or handling during transport.

(3) The only practical method for insuring that the environment and the health of the citizens of this state are not endangered by the importation of hazardous wastes generated in foreign nations is to prohibit the introduction or receipt of such wastes into this state for the purpose of treatment, storage, or disposal.

B. It shall be unlawful for any person to transport or cause or allow to be transported into this state, for the purpose of treatment, storage, or disposal, any hazardous waste generated outside the United States and its territories.

C. It shall be unlawful for any person to receive for treatment, storage, or disposal in this state any hazardous waste generated outside the United States or its territories.

D. This Section shall not apply to any hazardous waste generated outside of the United States and its territories which must be disposed of in accordance with the provisions of Public Law 96-478 adopted by the United States Congress and known as the Act to Prevent Pollution from Ships. This Section shall only apply to hazardous waste which is imported into this state directly from a foreign nation.

E. Notwithstanding any other provision of law, the importation of spent petroleum catalysts from foreign countries for purposes of recycling utilizing processes which produce no hazardous wastes, is not prohibited.

Acts 1983, No. 694, §1, eff. July 21, 1983; Acts 1984, No. 826, §1, eff. July 13, 1984; Acts 1987, No. 506, §1.



RS 30:2191 - Importation of hazardous waste from foreign countries; prohibition

§2191. Importation of hazardous waste from foreign countries; prohibition

A. The commission or the assistant secretary shall deny hazardous waste transporter licenses and hazardous waste treatment, storage, and disposal facility permits to all persons who propose to transport into and dispose of in Louisiana hazardous waste generated in a country other than the United States.

B. The provisions of this Section shall not apply to the disposal or storage of any hazardous or solid waste which must be disposed of according to the provisions of Public Law 96-478, adopted by the United States Congress and known as the Marine Pollution Protocol Law.

C. The commission shall revoke the permit of any permitted hazardous waste facility which hereafter disposes of hazardous waste generated in a country other than the United States. This power shall be in addition to other powers and remedies available to the Commission under this Subtitle.

D. The provisions of this Section shall not apply to spent petroleum catalysts from foreign countries imported for purposes of recycling utilizing processes which produce no hazardous wastes.

Acts 1983, No. 260, §1, eff. June 30, 1983; Acts 1987, No. 506, §2.



RS 30:2191.1 - Hazardous Waste Importation and Exportation Report

§2191.1. Hazardous Waste Importation and Exportation Report

The secretary shall file an annual Hazardous Waste Importation and Exportation Report with the president of the Senate, the speaker of the House of Representatives, the Senate Committee on Environmental Quality, and the House Committee on Natural Resources and Environment regarding the amount of hazardous waste imported into or exported from Louisiana for treatment, storage, or disposal during each twelve-month period, or such other annual period determined appropriate by the secretary. In preparing the report, the secretary shall utilize information concerning the total quantity of each hazardous waste, by units of weight in tons, or, if the weight is unknown, by the volume and estimated weight, as is acquired by the department from original manifests filed with the department by hazardous waste facilities pursuant to rules and regulations of the secretary, and may use such other information as the secretary deems appropriate.

Acts 1992, No. 337, §1; Acts 2008, No. 580, §2.



RS 30:2192 - Treatment, storage, and disposal facilities

§2192. Treatment, storage, and disposal facilities

A. The secretary, with the advice and cooperation of the Louisiana Department of Health and the Department of Wildlife and Fisheries, shall promulgate regulations providing for the identification and regulation of all hazardous waste treatment, storage, and disposal facilities.

B. The regulations at a minimum shall require:

(1) Licensing or permit procedures for the operation of every such facility which treats, stores, or disposes of hazardous wastes.

(2) Design, construction, and operational standards which will assure safe treatment, storage, and disposal without substantial risk to the environment, water supplies, air, and human health, and in connection therewith, require the submission of plans, designs, engineering reports, geological, hydrological, and other relevant data incidental to the determination of the suitability of an existing or a proposed facility for the treatment, storage, and disposal of hazardous wastes.

(3) Adequate record keeping to reflect the types and quantities of hazardous wastes treated, stored, or disposed of, and the manner of treatment, storage, and disposal, together with periodic reports thereon.

(4) A surety bond in favor of the state, a certificate of public liability insurance, payments into the Environmental Trust Fund, other financial assurance, or any combination thereof, sufficient to assure financial responsibility for damages resulting from accidents or negligence, when corrective action is required or as specified in the permit, and to assure closure and post-closure care, said assurance to be consistent with the degree and duration of risks associated with the treatment, storage, or disposal of the type of hazardous waste handled.

(5) Repealed by Acts 1989, No. 392, §3, eff. June 30, 1989.

(6) Classification of facilities as necessary for the acceptance of only particular categories of hazardous wastes.

(7) Such other regulations as are deemed necessary to effectively administer this Chapter and to comply with federal law.

C. The secretary of the Department of Environmental Quality shall not grant a permit or license for any commercial hazardous waste incinerator facility in the parish of St. Helena.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980. Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1984, No. 826, §1, eff. July 13, 1984; Acts 1986, No. 423, §1, eff. July 2, 1986; Acts 1987, No. 226, §1, eff. July 2, 1987; Acts 1989, No. 392, §§1, 3, eff. June 30, 1989.



RS 30:2193 - Land disposal of hazardous waste; restrictions; prohibition

§2193. Land disposal of hazardous waste; restrictions; prohibition

A. It is the determination of the legislature that Louisiana is particularly ill-suited both hydrologically and climatically to hazardous waste land disposal methods and past land disposal methods, siting criteria, and maintenance procedures have, despite the degree of stringency, been inadequate to insure the health of the citizens of the state and in maintaining the integrity of the environment generally and water resources specifically. It is further determined that eventual releases of hazardous constituents from land disposal facilities are highly probable if land disposal methods continue to be relied upon and that there presently exists alternatives which may be used to destroy, reduce, or lessen the toxicity of or lessen the leaching potential of hazardous wastes. In order to preclude further environmental damage and endangerment to the citizens of the state, it is the purpose of this Section to provide for restrictions and incentives designed to encourage alternative methods of hazardous waste disposal, destruction, and reduction; to lessen the possibility of hazardous waste releases from existing land disposal sites; and to provide for the eventual prohibition of land disposal of hazardous waste.

B. As used in this Section, the following terms shall have the meaning ascribed to them in this Subsection, unless the context clearly indicates otherwise:

(1) "Containment system" means a system designed to contain hazardous waste or materials within the confines of a hazardous waste disposal, storage, or treatment facility and operating within and according to the limits and conditions of its permit.

(2) "Encapsulation" means the pressing or bonding together and completely enclosing within a coating or jacket of inert material so as to prevent leaching potential from a department approved hazardous waste containment system.

(3) "Land disposal" means placement in or on the land and includes, but is not limited to, placement in a landfill, surface impoundment, waste pile, injection well, land treatment facility, salt-dome formation, salt-bed formation, underground mine or cave, or placement in a concrete vault or bunker intended for disposal purposes.

(4) "Stabilization or Solidification" means the modification of wastes in a manner which ensures that the hazardous constituents are maintained in their least soluble form.

C. The secretary shall promulgate rules and regulations which:

(1) Identify generic categories of hazardous wastes that are inappropriate for land disposal and selected recycling, treatment, and destruction technologies applicable to waste streams in each category.

(2) Identify the waste constituents that present the greatest risks when disposed of in the land.

(3) Set target dates for the prohibition of land disposal of those wastes identified in Paragraph (2) based on:

(a) The risks involved.

(b) The availability of alternative facilities and methods within the state.

(4) Use the following general characteristics to determine which wastes pose the greatest risk to public health and environment when disposed of in the land:

(a) Toxicity.

(b) Persistence in the environment.

(c) Ability to bioaccumulate.

(d) Mobility in a land disposal environment.

(5) Provide for emergency variances.

(6) Provide for an exception from the application of this Section for special wastes which include:

(a) Spent bauxite (red mud) resulting from production of alumina.

(b) Byproduct gypsum and related wastes resulting from the production of phosphoric acid, phosphate fertilizers, and hydrofluoric acid.

(c) Coal residue (bottom ash and slag, fly ash, and flue-gas emission control waste) after use as a boiler fuel.

(d) Cement kiln dust.

(e) Industrial waste water in a NPDES treatment train when that train includes ponds, impoundments, or similar facilities.

(7) Prohibit the storage of hazardous waste that has been banned from land disposal unless such storage is solely for the purpose of the accumulation of such quantities of hazardous waste as are necessary to facilitate proper recovery, treatment, or disposal by appropriate means.

D.(1) Not later than January 1, 1986, the secretary shall determine what economically and technically feasible and environmentally sound alternatives are available in the state for processing, treating, destroying, recycling, reducing, or neutralizing the hazardous waste as identified in Subsection C.

(2) Between January 1, 1986, and June 1, 1992, any hazardous waste for which there is no alternative disposal, destruction, reduction, or recycling method in the state shall be land disposed only after stabilization, solidification, containment, encapsulation, or approved land treatment techniques in a manner and with a material sufficient to prevent the leaching potential of such wastes except that the secretary may, upon a showing that no other reasonable alternative exists, permit the injection of hazardous waste in an injection well. The burden of proof shall rest with the generators of such hazardous waste that they cannot meet the requirements of this Subsection, and the secretary shall determine the sufficiency and adequacy of such proof and evidence presented by generators.

E.(1) Effective June 1, 1992, and thereafter, the land disposal of hazardous waste shall be prohibited, except as provided in this Subsection and by regulations promulgated by the secretary pursuant to Subsection C of this Section.

(2) Any person seeking an exemption from the prohibition on the land disposal of hazardous waste shall file a written request for such exemption with the secretary. The secretary, after considering reasonable economic and environmental alternatives, may allow the land disposal of certain hazardous waste if in his determination:

(a) The best available technology cannot further reduce the toxicity, corrosiveness, virulent or infectious character, or volume of the hazardous waste.

(b) The waste cannot be further reduced through production modifications.

(c) The waste or specific constituents of the waste cannot be reclaimed and reused.

(d) The waste can be permanently confined within a department-approved hazardous waste containment system.

(e) The land disposal of the hazardous waste does not and will not endanger public health or the environment.

(f) No reasonable alternative exists to the injection of hazardous waste in an injection well.

(3) The burden of proof that the conditions of Paragraph (2) of this Subsection have been met shall rest with the person requesting the exemption.

(4) Hazardous waste or residues thereof which have been treated to the level of or by a method specified in regulations promulgated under Subsection C of this Section shall not be subject to any prohibition promulgated under this Subsection, and may be disposed of in a land disposal facility which meets the requirement of this Subtitle.

(5) Hazardous waste or residues thereof which have been granted a case-by-case extension, emergency variance, or variance pursuant to the regulations promulgated under Subsection C are not prohibited and may be disposed of in a land disposal facility which meets the requirements of this Subtitle.

(6) Newly listed hazardous waste or residues thereof which have no treatment standard are not prohibited and may be disposed of in a land disposal facility which meets the requirements of this Subtitle until standards are established pursuant to the regulations promulgated under Subsection C.

F. Any person found by the secretary to be in violation of any requirement or provision of this Section may be liable for a civil penalty of one hundred thousand dollars for each separate violation.

G. This Section shall not apply to the land disposal of hazardous waste by injection well provided that:

(1) Such land disposal has been exempted by the United States Environmental Protection Agency from land disposal prohibitions contained in the Resource Conservation and Recovery Act, 42 U.S.C. 6901 et seq.

(2) A permit has been issued for such injection well by the Louisiana office of conservation pursuant to Chapter 1 of Subtitle I of this Title and of the Safe Drinking Water Act, 42 U.S.C. 300(f) et seq.

(3) The secretary determines that there are no economically reasonable and environmentally sound alternatives to the injection of such hazardous waste.

Acts 1984, No. 803, §1; Acts 1986, No. 422, §1, eff. July 2, 1986; Acts 1987, No. 852, §1; Acts 1989, No. 485, §1; Acts 1990, No. 649, §1; Acts 1990, No. 979, §1, eff. July 25, 1990; Acts 1997, No. 548, §1, eff. July 3, 1997.



RS 30:2194 - Underground storage tanks; registration

§2194. Underground storage tanks; registration

A. It is the determination of the legislature that regulated substances contained in underground storage tanks pose a present and future hazard to the public health, safety, and welfare of the citizens of the state of Louisiana, and consequently, there is a need to have all such facilities register with the state.

B. As used in R.S. 30:2194 through 2195.11, the following terms shall have the meaning ascribed to them in this Subsection, unless the context clearly indicates otherwise:

(1)(a) "Bulk facility" means a facility, including pipeline terminals, refinery terminals, motor fuel distribution terminals, rail and barge terminals, and associated tanks, connected or separate, from which motor fuels are withdrawn from bulk and delivered into a cargo tank or a barge used to transport these materials.

(b) "Bulk facility" shall also mean a broker, reseller, or other person that does not sell motor fuels to any person other than another bulk facility and has registered and obtained a certificate from the department.

(2) "Cargo tank" means an assembly that is used for transporting, hauling, or delivering liquids and that consists of a tank having one or more compartments mounted on a wagon, truck, trailer, railcar, or wheels.

(3) "Date of release" means the specific date in which evidence indicates that a release (leak) is occurring or has occurred. If a tank is taken out-of-service, the date of release is the last date of operation. If no specific date is determined, the "date of release" is the date the release is reported to the department.

(4) "Eligible participant" means any owner of an underground storage tank who has registered a newly installed or operating tank with the department prior to the date of a release, has paid the annual tank registration fees along with any late payment fees, has met the financial responsibility requirements imposed by R.S. 30:2195.9, and has met the noncompliance financial responsibility amounts imposed by R.S. 30:2195.10.

(5) "Motor fuel underground storage tank" means an underground storage tank used only to contain an accumulation of motor fuels.

(6) "Motor fuels" shall be defined as all grades of gasoline including but not limited to gasohol, No. 1 diesel, No. 2 diesel, kerosene, and all aviation fuels. This term shall include new and used motor oil that is used for lubricating engines of motor vehicles. "Motor fuels" may include, as determined by the secretary, any product, petroleum or petroleum blend, biofuel or any new fuel that may emerge for the propulsion of motor vehicles. However, liquid petroleum (LP) gas, compressed natural gas (CNG), and liquefied natural gas (LNG) shall not be included in this definition of motor fuels.

(7) "Operating tank" means a tank that is actively receiving and dispensing motor fuels, including a tank which actively receives used motor oil.

(8) "Regulated substance" means:

(a) Any substance defined in Section 101(14) of the Comprehensive Environmental Response, Compensation and Liability Act (CERCLA) of 1980, but not including any substance regulated as a hazardous waste under the hazardous waste regulations of the department.

(b) Petroleum, including crude oil or any fraction thereof which is liquid at standard conditions of temperature and pressure, 60° Fahrenheit and 14.7 pounds per square inch absolute.

(c) Any motor fuels as determined by the secretary.

(9) "Response action" means any technical services activity or specialized services activity, including but not limited to assessment, planning, design, engineering, construction, operation of recovery system, or ancillary services which are carried out in response to any discharge or release or threatened release of motor fuels into the groundwater, surface waters, or soils.

(10) "Response action contractor" means a person who has been approved by the department and is carrying out any response action, excluding a person retained or hired by such person to provide specialized services relating to a response action. When emergency conditions exist as a result of a release from a motor fuel underground storage tank, this term shall also include any person performing department-approved emergency response actions during the first seventy-two hours following the release.

(11) "Specialized services" means activities associated with the preparation of a reimbursement application, laboratory analysis, or any construction activity, construction of trenches, excavations, installing monitoring wells, conducting borings, heavy equipment work, surveying, plumbing, and electrical work, which is carried out by a response action contractor or a subcontractor hired or retained by a response action contractor in response to a discharge or release or threatened release of motor fuels into the groundwater, surface waters, or soils.

(12) "Technical services" means activities performed by a response action contractor, including but not limited to oversight of all assessment field activities, all reporting, planning, development of corrective action plans, designing remedial activities, performance of groundwater monitoring, discharge monitoring, performance of operation and maintenance of remedial systems, and oversight of specialized services performed by a subcontractor.

(13) "Third-party claim" means any civil action brought or asserted by any person against the secretary of the department and any owner of any underground storage tank for damages to person or property when damages are the direct result of the contamination of surface water, groundwater, or soils by motor fuels released during operation of storage tanks as provided for in R.S. 30:2194 through 2195.11. The term "damages to person" shall be limited to damages arising directly out of the ingestion or inhalation of petroleum constituents from water well contamination or inhalation of petroleum constituents seeping into homes or buildings, and the term "damages to property" shall be limited to the unreimbursed costs of a response action and the amount by which real property is proven to be permanently devalued as a result of the release.

(14) "Underground storage tank" means any one or combination of tanks and their attendant product piping which is used to contain an accumulation of regulated substances and the volume of which is ten percent or more beneath the surface of the ground. Such term may be further defined by regulations adopted under this Subtitle.

(15) "Withdrawal from bulk" means the removal of a motor fuel from a bulk facility storage tank directly into a cargo tank or a barge to be transported to another location other than another bulk facility and deposited into an underground storage tank for distribution, direct consumption, or sale in this state.

(16) Repealed by Acts 2004, No. 692, §4, eff. July 6, 2004.

C. The secretary shall promulgate regulations requiring the registration of all underground storage tanks with a capacity in excess of one hundred ten gallons which contain regulated substances. The secretary may adopt rules and regulations to require the registration of certain underground storage tanks; establish requirements for ensuring sound underground storage tank management for preventing, controlling, remediating, and abating actual or potential contamination of surface water, groundwater, or soils; establish requirements for reporting of known releases and for taking corrective action in response to known releases from underground storage tank systems; establish a field citation program with penalty imposing authority; and establish a certification program for persons installing, repairing, or closing underground storage tank systems. For the purpose of this Section, "underground storage tank" shall not include a:

(1) Farm or residential tank of one thousand one hundred gallons or less capacity used for storing motor fuel for noncommercial purposes.

(2) Tank used for storing heating oil for consumptive use on the premises where stored.

(3) Septic tank.

(4) Pipeline facility, including gathering lines:

(a) Regulated under the Natural Gas Pipeline Safety Act of 1968, 49 U.S.C.A. 1671 et seq.;

(b) Regulated under the Hazardous Liquid Pipeline Safety Act of 1979, 49 U.S.C.A. 2001 et seq.; or

(c) Which is an intrastate pipeline facility regulated under state laws comparable to the provisions of law referred to in Subparagraph (a) or (b) above.

(5) Surface impoundment, pit, pond, or lagoon.

(6) Storm water or waste water collection system.

(7) Flow-through process tank.

(8) Liquid trap or associate gathering lines directly related to oil or gas production and gathering operations.

(9) Storage tank situated in an underground area such as a basement, cellar, mineworking drift, shaft, or tunnel if the storage tank is situated upon or above the surface of the floor.

D. The secretary shall have the authority to issue, deny, suspend, or revoke certifications for underground storage tank workers. Issuance, denial, suspension, or revocation of these certifications shall be conducted in accordance with the regulations established by the department. An appeal of any action taken by the secretary pursuant to this Subsection shall be conducted in accordance with R.S. 30:2024.

E. Registration of underground storage tanks as required by Subsection C of this Section and issuance of certificates as referenced in Subsection D of this Section and R.S. 30:2195.3(A)(4) shall not be subject to the provisions of R.S. 30:2022 and 2023.

Acts 1985, No. 493, §1, eff. July 12, 1985; Acts 1986, No. 421, §1, eff. July 2, 1986; Acts 1988, No. 767, §1, eff. July 15, 1988; Acts 1989, No. 513, §1; Acts 1990, No. 1014, §1, eff. Sept. 1, 1990; Acts 1991, No. 223, §1; Acts 1991, No. 890, §1; Acts 1995, No. 336, §1, eff. June 16, 1995; Acts 1999, No. 567, §1, eff. June 30, 1999; Acts 1999, No. 589, §1, eff. June 30, 1999; Acts 2001, No. 550, §1; Acts 2004, No. 692, §§1, 4, eff. July 6, 2004; Acts 2016, No. 521, §1.



RS 30:2194.1 - Prohibitions

§2194.1. Prohibitions

No person shall place or dispense a regulated substance into an underground storage tank that has not been registered with the Louisiana Department of Environmental Quality and that does not have a current registration certificate.

Acts 1995, No. 336, §1, eff. June 16, 1995; Acts 2016, No. 521, §1.



RS 30:2195 - Motor Fuels Underground Storage Tank Trust Fund

§2195. Motor Fuels Underground Storage Tank Trust Fund

A. The legislature hereby finds and declares that the preservation of its groundwater is a matter of highest urgency and priority, as these waters provide a primary source of potable water in this state and that the leakage of motor fuels from underground storage tanks within the state poses threats of damage to the environment of this state, to citizens of the state, and to interests deriving livelihood from this state. It further finds and declares that such hazards have occurred in the past, are now occurring, and will continue to occur, and that remediation of contamination of surface water, groundwater, or soils should be conducted with all due haste, and to the extent possible those persons who have owned such storage tanks should bear the costs of such remediation, and that such remediation should be done under the supervision and regulation of the department. The legislature also declares that taxpayers' funds should, to the greatest extent possible, not be used for the payment of the cost of such remediation, that the state should be encouraged where possible to use assistance from private sources for the payment of these costs, that where private sources cannot obtain insurance or other means of financial assurances to pay for said remediation that a state private contractor agreement between the state and the private legal entity administered by the secretary of the department can best provide assurance of financial responsibility for remediation of leaking motor fuel underground storage tanks.

B. There is hereby established a special custodial trust fund in the state treasury to be known as the Motor Fuel Underground Storage Tank Trust Fund, hereafter referred to as the "Tank Trust Fund", into which the state treasurer shall, each fiscal year, deposit the revenues received from the collection of the fees as established in R.S. 30:2195.3(A)(1)(a) and (B). The secretary is authorized pursuant to Article VII, Section 9(A) of the Constitution of Louisiana and R.S. 30:2031 to enter into an agreement with a private legal entity to receive and administer the Tank Trust Fund for the purpose of providing financial responsibility for underground motor fuel storage tanks. On an annual basis, all owners of registered tanks shall remit to the department a tank registration fee of sixty dollars for each tank. The revenue from the tank registration fees shall be deposited directly into the Environmental Trust Fund as provided by R.S. 30:2015 and utilized for underground storage tank activities only, and any deviation from the aforesaid shall be documented and reported to the House Committee on Natural Resources and Environment and the Senate Committee on Environmental Quality. Revenues received from annual maintenance and monitoring fees, other than those established in R.S. 30:2195.3(B), shall be deposited into the Environmental Trust Fund. The department shall promulgate rules and regulations for the implementation of this Section in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

C. Monies so deposited in the Environmental Trust Fund shall be used to defray the cost to the state of administering the underground storage tank program and the cost of investigation, testing, containment, control, and cleanup of releases from underground storage tanks containing regulated substances. Only monies recovered pursuant to R.S. 30:2195.2(A)(2) and deposited in the Tank Trust Fund may be used for the loans authorized by R.S. 30:2195.12(E). These monies shall also be used to provide money or services as the state share of matching funds for federal grants involving underground storage tanks. At the end of each fiscal year, all monies that were deposited into the Environmental Trust Fund from the fees established in R.S. 30:2195.3(A)(1)(a) and (B) which remain unspent, including all accrued interest, shall be transferred to the Tank Trust Fund.

D. The funds placed in the Tank Trust Fund shall only be used in accordance with the terms and conditions of R.S. 30:2194 through 2195.9 and shall not be placed in the general fund but shall be subject to the appropriation process of the legislature. The monies in the Tank Trust Fund shall be invested by the state treasurer in the same manner as monies in the state general fund.

E. Annually, the department shall prepare a report for the House Committee on Natural Resources and Environment and the Senate Committee on Environmental Quality of all disbursements of monies from the Tank Trust Fund and the Environmental Trust Fund. The report shall include all loans made from the Tank Trust Fund, the number of sites actively seeking reimbursement from the Tank Trust Fund as of June thirtieth of each year, the number of sites deemed eligible for the Tank Trust Fund during the previous fiscal year, and the number of sites that have been granted "No Further Action", and the department has received the last application for reimbursement during the previous fiscal year. Regarding disbursements from the Tank Trust Fund as provided by R.S. 30:2195.2, the report shall include a list of all reimbursements, all pending reimbursements, the date the application was made for reimbursement, and the date reimbursement was made by the department. The report shall be delivered to the respective legislative committees no later than March first of each year.

F.(1) All interest monies earned by the Motor Fuels Underground Storage Tank Trust Fund and all monies received from payments that are the result of cost recovery efforts shall be used for the closure of abandoned motor fuel underground storage tanks, assessment and remediation of property contaminated by abandoned motor fuel underground storage tanks, and the loans authorized by R.S. 30:2195.12(E).

(2) The state shall have a lien or privilege against immovable property for the costs incurred for closure of abandoned motor fuel underground storage tanks and for costs incurred associated with the assessment and remediation of property contaminated by an abandoned motor fuel underground storage tank. Following the expenditure of funds by the state of Louisiana through the department, such lien or privilege may be perfected against such property by filing a notice of lien containing the name of the current record owner and the legal description of the immovable property in the mortgage records of the parish in which the immovable property is located. Except as otherwise provided in this Paragraph, the lien of the state, through the Department of Environmental Quality, shall have priority in rank over all other privileges, liens, encumbrances, or other security interest affecting the property. As to all privileges, liens, encumbrances, or other security interests affecting the property that are filed or otherwise perfected before the filing of the notice of lien of the state authorized by this Section, such prior recorded security interests shall have priority over the state lien, but only to the extent of the fair market value that the property had prior to closure, assessment, or remedial action by the state, and prior recorded security interests shall be subordinate to the state lien for any amount in excess of the fair market value of the property prior to such closure, assessment, or remediation.

(3) A tank may be declared to be an abandoned motor fuel underground storage tank by the secretary upon a finding that all of the following apply to the site:

(a) It has received motor fuels in an underground storage tank.

(b) The motor fuel underground storage tank was not closed or the site was not assessed or remediated in accordance with the requirements of this Subtitle and the regulations adopted hereunder.

(c) It constitutes or may constitute a danger or potential danger to the public health or the environment.

(d) It has no financially responsible owner or operator who can be located, or such person has failed or refused to undertake action ordered by the secretary pursuant to R.S. 30:2194 and the regulations adopted thereunder.

(e) The release at the site is not eligible for the Motor Fuels Underground Storage Tank Trust Fund or the secretary has determined that action by the department is the most timely and efficient way to address conditions at the site.

Acts 1985, No. 493, §1, eff. July 12, 1985; Acts 1995, No. 336, §1, eff. June 16, 1995; Acts 1997, No. 27, §1; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 1999, No. 348, §1, eff. June 16, 1999; Acts 2001, No. 1121, §1; Acts 2002, 1st Ex. Sess., No. 134, §1, eff. July 1, 2002; Acts 2004, No. 692, §1, eff. July 6, 2004; Acts 2008, No. 580, §2; Acts 2016, No. 451, §1; Acts 2016, No. 521, §1.



RS 30:2195.1 - Repealed by Acts 1995, No. 336, 2, eff. June 16, 1995.

§2195.1. Repealed by Acts 1995, No. 336, §2, eff. June 16, 1995.



RS 30:2195.2 - Uses of the Tank Trust Fund

§2195.2. Uses of the Tank Trust Fund

A. The department shall administer the Tank Trust Fund and shall make disbursements from the fund for all necessary and appropriate expenditures. Pursuant to the authorization in R.S. 30:2195, the secretary of the Department of Environmental Quality shall use the Tank Trust Fund as follows:

(1) Whenever in the secretary's determination incidence of surface water, groundwater, or soils contamination resulting from the storage of motor fuels may pose a threat to the environment or the public health, safety, and welfare and the owner of the motor fuel underground storage tank has been found to be an eligible participant, the department shall obligate monies available in the Tank Trust Fund to provide for the following response actions:

(a) Investigation and assessment of sites shown to be contaminated by a release into the surface water, groundwater, or soils from a motor fuel underground storage tank.

(b) Interim replacement and permanent restoration of potable water supply where it has been demonstrated that the supply was contaminated by a leak from a motor fuel underground storage tank.

(c)(i) To remediate sites contaminated by a leak from a motor fuel underground storage tank to the extent necessary to return the site to the use and occupancy in effect at the time the release occurred. Remediation may consist of cleanup of affected soil, groundwater, and inland surface waters, using cost-effective methods that are technologically feasible and reliable, while ensuring adequate protection of the public health, safety, and welfare and minimizing environmental damage, in accordance with the site selection and cleanup criteria established by the department. Notwithstanding any provision of R.S. 30:2194 through 2195.11 to the contrary, any remediation work contracted for on or after August 1, 1995, shall be paid by the department to the response action contractor who performed the department-approved assessment or remediation work upon the presentation of proper invoices for the work.

(ii) The monies expended from the Tank Trust Fund for any of the above approved costs shall be spent only up to such sums as that which is necessary to satisfy federal petroleum underground storage tank financial responsibility requirements (40 CFR 280.93) or one million five hundred thousand dollars, whichever is greater. This amount shall include any third-party claim arising from the release of motor fuels from a motor fuel underground storage tank.

(2) Whenever costs have been incurred by the department for taking response actions with respect to the release of motor fuels from an underground storage tank or the department has expended funds from the Tank Trust Fund for response costs or third-party liability claims, the owner of the motor fuel underground storage tank shall be liable to the department for such costs only if the owner was not an eligible participant on the date of discharge of the motor fuels which necessitates the cleanup; otherwise liability is limited to the provisions contained in R.S. 30:2195.9 and 2195.10. The expenditure of funds to reimburse any party for costs otherwise authorized by this Subsection shall be expressly prohibited if the costs were incurred as the result of a release of motor fuels, excluding new and used motor oil, which occurred prior to July 15, 1988. For new and used motor oil releases, the expenditure of funds to reimburse any party for costs otherwise authorized by this Subsection shall be expressly prohibited for any costs relating to a release which occurred prior to September 6, 1991, unless such release is determined by the secretary to have been from an abandoned motor fuel underground storage tank. Nothing contained herein shall be construed so as to authorize the expenditure from the Tank Trust Fund on behalf of any owner of an underground storage tank who is not an eligible participant at the time of the release for any third-party liability.

(3) In the event funds have been expended by the secretary on behalf of an owner who was not an eligible participant, and the Tank Trust Fund is entitled to reimbursement of those funds so expended, the secretary shall use any and all administrative and judicial remedies, including the filing of a lien with the same ranking as that provided in R.S. 30:2195(F)(2), which may be necessary for recovery of the expended funds plus legal interest from the date of payment by the secretary and all costs associated with the recovery of the funds. The secretary may expend the recovered funds for any use authorized under this Section.

(4) The Environmental Trust Fund may be used to reimburse or pay for any costs associated with the review of applications for reimbursement from the trust, legal fees associated with the collection of costs from parties who are not eligible participants, audits of the Tank Trust Fund and bulk operators, and accounting and reporting of the uses of the trust. The Environmental Trust Fund will also reimburse the Department of Environmental Quality for costs associated with administering the underground storage tank program in accordance with R.S. 30:2195(C) up to the amount appropriated pursuant to R.S. 30:2195(B).

(5) The Tank Trust Fund may be used to make payments to a third party who brings a third-party claim against the secretary of the department and any owner of a motor fuel underground storage tank because of damages sustained by a release into the groundwater, surface waters, or soils and who obtains a final judgment in said action enforceable in this state against the owner and the secretary if and only if it has been satisfactorily demonstrated that the owner was an eligible participant at the time that the release occurred as defined in R.S. 30:2194(B)(3). The indemnification limit of the trust with respect to satisfaction of third-party claims shall be that which is necessary to satisfy federal petroleum underground storage tank financial responsibility requirements.

B.(1) Nothing herein shall be construed to authorize the expenditure from the Tank Trust Fund for response actions and third party claims for the following facilities:

(a) Motor fuel underground storage tanks owned by state and federal governmental entities whose debts and liabilities are the debts and liabilities of a state or the United States.

(b) Any motor fuel underground storage tank excluded or deferred from regulation under 40 CFR 280.10, with the exception of an underground storage tank that stores fuel solely for use by emergency power generators.

(c) Repealed by Acts 2001, No. 550, §2.

(2) Nothing herein shall be construed to authorize or require the department to obligate funds for payment of costs which may be associated with but are not integral to site rehabilitation, such as the cost of retrofitting, replacing leaking motor fuel underground storage tanks and attendant piping, or unapproved purchases of equipment needed in assisting cleanup operations.

Acts 1988, No. 767, §2, eff. July 15, 1988; Acts 1989, No. 513, §1; Acts 1990, No. 1014, §1, eff. Sept. 1, 1990; Acts 1991, No. 890, §1; Acts 1995, No. 336, §1, eff. June 16, 1995; Acts 1997, No. 27, §1; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 2001, No. 550, §§1 and 2; Acts 2004, No. 692, §1, eff. July 6, 2004; Acts 2006, No. 447, §1; Acts 2015, No. 277, §1; Acts 2016, No. 521, §1.



RS 30:2195.3 - Source of funding; limitations on disbursements from the Tank Trust Fund; limit on amount in Tank Trust Fund

§2195.3. Source of funding; limitations on disbursements from the Tank Trust Fund; limit on amount in Tank Trust Fund

A.(1)(a) A fee is imposed on the first sale or delivery of a motor fuel upon withdrawal from bulk of that fuel. This fee shall not, however, apply to new or used motor oil. Each operator of a bulk facility on withdrawal from bulk of a motor fuel shall either retain or collect from the person who ordered the fuel a fee in an amount determined as follows:

(i) Seventy-two dollars for each separate withdrawal of nine thousand gallons.

(ii) For withdrawals either greater or smaller than nine thousand gallons, the fee shall be adjusted by the cent-per-gallon conversion equivalent calculated according to the fee established in Item (A)(1)(a)(i) of this Section.

(b) However, those persons ordering the withdrawal of motor fuel from a bulk facility into a cargo tank which is directly transported and completely unloaded into either tanks exempted from registration requirements as provided by R.S. 30:2194(C), those underground storage tanks exempted from taxation pursuant to R.S. 47:715 and 720, or those underground storage tanks identified in R.S. 30:2195.2(B)(1)(a) and (b) shall not be required to pay the fees established by this Paragraph. These fees shall also not apply to exchanges between registered and certified bulk facilities.

(2) The fee required under this Section shall be computed on the net (60 degrees fahrenheit) amount of a motor fuel delivered into a cargo tank.

(3) Any person who imports motor fuel in a cargo tank or a barge destined for delivery into an underground storage tank, shall pay to the secretary a fee on a number of gallons imported, computed as provided by Paragraph (A)(1) of this Section. If a bulk facility operator imports motor fuel in a cargo tank or a barge, the bulk facility operator is not required to pay the fee on that imported motor fuel if the motor fuel is delivered to a bulk facility from which the motor fuel will be withdrawn from bulk.

(4) Within thirty days of beginning operation of a bulk facility, each operator of a bulk facility and each person covered by Paragraph (3) of this Subsection shall file an application with the secretary for a certificate to deliver motor fuels into a cargo tank destined for delivery into underground storage tanks, regardless of whether these tanks are exempted from the registration requirements of R.S. 30:2194(C). All applications shall be filed utilizing a form approved by the secretary. A certificate issued by the secretary under this Subsection is valid on and after the date of its issuance and until the certificate is surrendered by the holder or cancelled by the secretary.

(5) Fees required by this Section shall not apply to a delivery of motor fuel destined for export from this state.

(6) All invoices or transaction statements issued by operators of bulk facilities for the transfer of motor fuels into a cargo tank shall clearly indicate whether or not the transaction was a withdrawal from bulk as defined by R.S. 30:2194. All records documenting transfers to and from bulk facilities shall be maintained for four years and be available for inspection by the department upon request.

(7) Each operator of a bulk facility shall list, as a separate line item on each invoice, the amount of the fees due under this Section, and file the report with the secretary and remit the amount of fees required to be collected or paid during the preceding month. The report and any fees required shall be deemed received if postmarked on or before the twenty-fifth day of the month following the end of each calendar month, and shall be filed on a form approved by the secretary. Filing of the report and remittance of the fee is required of each operator of a bulk facility, regardless of whether the certificate specified in Paragraph (4) of this Subsection is sought or obtained. Fees not received in a timely manner will be subject to a late penalty of an additional five percent per month of the calculated fee that is not remitted. Late penalty charges shall not exceed fifteen percent of the fee that is not remitted for a particular month. Failure to pay the fee in accordance with this Section within ninety days after the due date shall constitute a violation and shall subject the person to applicable enforcement actions under the Louisiana Environmental Quality Act, including but not limited to revocation or suspension of the applicable permit, license, registration, or variance.

(8) All invoices, reports, and any other records required under this Section as well as rules adopted by the secretary pursuant to this Section, or copies thereof, shall be retained for a period of four years after the date on which the document is prepared.

(9) Repealed by Acts 1995, No. 336, §2, eff. June 16, 1995.

(10) Fees imposed by Subparagraph (A)(1)(a) of this Section shall not be collected or required to be paid on or after the first day of the second month following a determination that has been made by the board that the unobligated balance in the Tank Trust Fund equals or exceeds forty million dollars. If the board determines that the unobligated balance in the Tank Trust Fund falls below ten million dollars, the fee shall be reinstated effective on the first day of the second month following this determination. For these purposes, the unobligated balance in the Tank Trust Fund shall be determined by subtracting from the cash balance in the Tank Trust Fund at the end of each month the sum of the total estimates made by the board of eligible payment requests pending review and the outstanding balance of the estimated costs to be incurred associated with investigations, corrective action plans, and activities authorized under this Section.

(11) A bulk facility operator may retain an amount not to exceed one percent of the monthly fee collected pursuant to Paragraph (1) of this Subsection by that operator as compensation for collecting and remitting the fee. One percent of the fee can be retained by the bulk facility operator if the report and fee are remitted to the secretary in the time frame specified in Paragraph (7) of this Subsection.

B. All owners of motor fuel underground storage tanks storing new or used motor oil shall pay to the secretary a fee not to exceed two hundred seventy-five dollars per eligible underground motor fuel storage tank per year. Late fees shall be established by the department by rule in accordance with the Administrative Procedure Act. Failure to pay the prescribed fee as provided herein, within ninety days after the due date, shall constitute a violation and shall subject the person to applicable enforcement actions under the Louisiana Environmental Quality Act, including but not limited to revocation or suspension of the applicable permit, license, registration, or variance.

C. The secretary shall not make any disbursements from the Tank Trust Fund to any person who has not complied with and paid the fee assessment as required by Subsection B of this Section.

Acts 1988, No. 767, §2, eff. July 15, 1988; Acts 1989, No. 513, §1; Acts 1990, No. 1014, §§1, 2, eff. Sept. 1, 1990; Acts 1991, No. 890, §1; Acts 1993, No. 176, §1; Acts 1995, No. 336, §§1, 2, eff. June 16, 1995; Acts 1999, No. 348, §1, eff. June 16, 1999; Acts 1999, No. 349, §1, eff. June 16, 1999; Acts 2001, No. 550, §1; Acts 2004, No. 692, §1, eff. July 6, 2004; Acts 2016, No. 521, §1.



RS 30:2195.4 - Procedures for disbursements from the Tank Trust Fund

§2195.4. Procedures for disbursements from the Tank Trust Fund

A. Monies held in the Tank Trust Fund established hereunder shall be disbursed by the secretary in the following manner:

(1) Payments shall be made in reasonable amounts to motor fuel underground storage tank owners for reimbursement of payment to approved response action contractors for response actions taken when authorized by the secretary or his designee only after the amounts required by R.S. 30:2195.9 and 2195.10 have been paid by the underground motor fuels storage tank owner or those authorized to act for the owner. The secretary may substitute a lien with the same ranking as that authorized by R.S. 30:2195(F)(2) for the amount required by R.S. 30:2195.9 and 2195.10, but such lien shall not be substituted on behalf of an owner or operator who continues to operate the system. An underground motor fuel storage tank owner who is an eligible participant and a response action contractor will not be reimbursed for response actions, excluding emergency response actions performed during the first seventy-two hours following a release, performed at his own site. Underground motor fuel storage tank owners will not be reimbursed for response actions, excluding emergency response actions performed during the first seventy-two hours following a release, performed by a response action contractor who is known to have performed actions which contributed to or resulted in the release.

(2) The owner or the owner's authorized agent and response action contractor shall file a sworn application with the department indicating fair and reasonable value of the cost of site assessment and remediation, subject to those regulations and limitations as set by the department. Proof of payment of the financial responsibility amounts required by R.S. 30:2195.9 and 2195.10, or a certified copy of the lien authorized in this Section, shall be provided with the initial application for reimbursement.

(3)(a) Except in cases of emergency, no disbursement from the Tank Trust Fund may be made by the secretary until such time that the secretary obtains verification that the owner applicant is an eligible participant in compliance with the law.

(b) No disbursements from the Motor Fuels Underground Storage Tank Trust Fund may be made by the secretary when the application for reimbursement is filed with the department more than two years after the date that the response action work is performed.

(c) Initial assessments shall be initiated within two years from the receipt of a request for assessment made by the secretary to be eligible for disbursement from the Tank Trust Fund.

(d) When the department's action results in a reimbursement application not being submitted within two years of the date the work was performed, the applicant will have ninety days from the date the issue is resolved to submit the reimbursement application.

B.(1) Payments shall be made to third parties who bring suit against the secretary in his official capacity as representative of the Tank Trust Fund and the owner of an underground motor fuel storage tank, who is an eligible participant as stated in R.S. 30:2194(B)(3), and such third party obtains a final judgment for a third-party claim which is enforceable in this state.

(2) The attorney general of the state of Louisiana is hereby responsible to appear in said suit for and in behalf of the secretary as representative of the Tank Trust Fund. The secretary, as representative of the Tank Trust Fund, is a necessary party in any suit that is brought by any third party which would allow that third party to collect from this trust, and must be made a party to the initial proceedings. Payment shall be made to the third party claimant if and only if the judgment is against the secretary and an owner who was an eligible participant on the date the incident occurred which gave rise to the claim.

(3) The costs of defending these suits by the attorney general or those assistants employed by the secretary, or appointed by the attorney general to assist, shall be recovered from the Tank Trust Fund. In the event the Tank Trust Fund is insufficient to make payments at the time the claim is filed, such claims shall be paid in the order of filing at such time as monies are paid into the Tank Trust Fund. Neither the amount of money in this trust, the method of collecting the Tank Trust Fund, nor any of the particulars involved in setting up this trust shall be admissible as evidence in any trial where suit is brought when the judgment rendered could affect the trust.

(4) If the attorney general declines to appear in a suit for and on behalf of the secretary as representative of the trust, or does not respond to the secretary's request for representation within sixty days of such request and agree to appear on behalf of the secretary, an attorney from the department may, with the concurrence of the attorney general, appear in said suit for and on behalf of the secretary as representative of the trust.

C.(1) For any month during which the collection of fees assessed pursuant to R.S. 30:2195.3 is suspended, the treasurer shall transfer an amount equal to twenty percent of the average monthly fee amount collected according to the schedule specified in R.S. 30:2195.3(A)(1) from the trust into the Environmental Trust Fund for use as provided by R.S. 30:2195.3(A)(9).

(2) If the secretary determines that the funds deposited on a monthly basis into the Environmental Trust Fund pursuant to R.S. 30:2195(B) are insufficient relative to the legislatively approved fiscal appropriation for the department during a given year, the secretary may order the treasurer to transfer from the Tank Trust Fund to the Environmental Trust Fund only that amount necessary to reach the authorized ceiling.

Acts 1988, No. 767, §2, eff. July 15, 1988; Acts 1989, No. 513, §1; Acts 1990, No. 1014, §1, eff. Sept. 1, 1990; Acts 1995, No. 336, §1, eff. June 16, 1995; Acts 1995, No. 1160, §1; Acts 1997, No. 27, §1; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 1999, No. 602, §1, eff. June 30, 1999; Acts 2004, No. 692, §1, eff. July 6, 2004; Acts 2006, No. 447, §1; Acts 2016, No. 521, §1.



RS 30:2195.5 - Audits

§2195.5. Audits

An annual independent audit of the Tank Trust Fund shall be conducted. Such funds as are necessary to perform the audit shall be authorized from the Tank Trust Fund. The secretary shall authorize funding from the Environmental Trust Fund, R.S. 30:2015, for the purpose of auditing bulk operators regarding the remittance of motor fuel delivery fees.

Acts 1988, No. 767, §2, eff. July 15, 1988; Acts 1995, No. 336, §1, eff. June 16, 1995.



RS 30:2195.6 - Ownership of Tank Trust Fund

§2195.6. Ownership of Tank Trust Fund

The Tank Trust Fund shall be used only for the purposes set forth in R.S. 30:2194 through 2195.11 and for no other governmental purposes, nor shall any portion thereof ever be available to borrow from by any branch of government; it being the intent of the legislature that this trust and its increments shall remain intact and inviolate. Any interest or earnings of the trust shall be credited only to the Tank Trust Fund.

Acts 1988, No. 767, §2, eff. July 15, 1988; Acts 1995, No. 336, §1, eff. June 16, 1995; Acts 2004, No. 692, §1, eff. July 6, 2004.



RS 30:2195.7 - No inference of liability on the part of the state

§2195.7. No inference of liability on the part of the state

Nothing in R.S. 30:2194 through 2195.11 shall establish or create any liability or responsibility on the part of the department or the state of Louisiana to pay any cleanup cost or third-party claims from any source other than the Tank Trust Fund created by R.S. 30:2195, nor shall the department or the state of Louisiana have any liability or responsibility to make any payments for cleanup costs or third-party claims if the Tank Trust Fund created herein is insufficient to do so.

Acts 1988, No. 767, §2, eff. July 15, 1988; Acts 1995, No. 336, §1, eff. June 16, 1995; Acts 2004, No. 692, §1, eff. July 6, 2004.



RS 30:2195.8 - Advisory board

§2195.8. Advisory board

A. There shall be a Motor Fuels Underground Storage Tank Trust Fund Advisory Board, hereinafter referred to as the "board," to advise the secretary with regard to implementation of the Tank Trust Fund including investment of the trust, issuance of loans, changing of the trust ceiling if after a reasonable time this would be deemed appropriate and with regard to the minimum level of funding. The board shall annually review the "Louisiana Motor Fuels Underground Storage Tank Trust Fund Cost Control Guidance Document" and may make recommendations for changes. Prior to the promulgation of any proposed underground storage tank regulations, the department shall provide proposed changes to the board for review. The board shall also determine the role of the Tank Trust Fund in establishing financial responsibility as required by federal or state law, except that such requirement shall not exceed those established by the U.S. Environmental Protection Agency. The board shall additionally examine claims made and loss experience, make recommendations to the secretary regarding minimum levels of financial responsibility for underground storage tank owners, and the necessity for and contents of rules and regulations issued under the Environmental Quality Act in similar matters. The board may recommend standards for the qualification of response action contractors as defined herein. The board may recommend at any time that response action contractors be added to or deleted from the list. The board shall also have the authority to review applications for disbursements from the Tank Trust Fund.

B. The board shall consist of the secretary of the Department of Environmental Quality or his designee and seven members, as follows:

(1) Four members appointed by the president of the Louisiana Oil Marketers and Convenience Store Association.

(2) One member appointed by the Mid-Continent Oil and Gas Association.

(3) Two members appointed by the secretary who represent the response action contractor community.

C. The board shall meet at least four times each year and each member, or his designee, shall have one vote concerning any matter coming before the board. The board shall elect its own chairman. The secretary shall provide notice of regularly held board meetings thirty days prior to the meeting. The board may meet at any other time upon twenty-four hour notice from the secretary, his designee, or any two of the board's members.

D.(1) Each member of the board, except the secretary or his designee, shall be appointed for a three-year term except as provided in Paragraph (2) of this Subsection.

(2) Two members shall serve an initial term of one year, two shall serve an initial term of two years, and three shall serve an initial term of three years as determined by lot at the first meeting of the advisory board after January 1, 2005.

E. When a vacancy on the board occurs prior to the expiration of a term, the successor shall be appointed for the remainder of the unexpired term.

F. No member of the board shall be appointed for more than two consecutive terms.

Acts 1988, No. 767, §2, eff. July 15, 1988; Acts 1995, No. 336, §1, eff. June 16, 1995; Acts 2001, No. 550, §1; Acts 2004, No. 692, §2, eff. Jan. 1, 2005; Acts 2016, No. 521, §1.



RS 30:2195.9 - Financial responsibility

§2195.9. Financial responsibility

A. The financial responsibility requirements for taking response actions and third-party judgments by motor fuel underground storage tank owners who are eligible participants in the Tank Trust Fund are hereby established as follows:

(1) Ten thousand dollars per occurrence for cleanup and an additional ten thousand dollars per occurrence for third-party judgments for the period following July 15, 1988 through the year 1989.

(2) Fifteen thousand dollars per occurrence for cleanup and an additional fifteen thousand dollars per occurrence for third-party judgments for the period from January 1, 1990 through July 14, 1992.

(3) For the period from July 15, 1992 through June 15, 1995:

(a) Five thousand dollars per occurrence for cleanup and an additional five thousand dollars for third-party judgments for owners with one to twelve tanks in Louisiana.

(b) Ten thousand dollars per occurrence for cleanup and an additional ten thousand dollars for third-party judgments for owners with thirteen to ninety-nine tanks in Louisiana.

(c) Fifteen thousand dollars per occurrence for cleanup and an additional fifteen thousand dollars for third-party judgments for owners with one hundred or more tanks in Louisiana.

(4) Five thousand dollars per occurrence for cleanup and an additional five thousand dollars per occurrence for third-party judgments, beginning on June 16, 1995, and continuing through December 31, 2001.

(5) Thereafter the advisory board shall review the financial responsibility requirements on an annual basis and may recommend to the secretary adjusting the requirements. The secretary shall determine and set the financial responsibility requirements annually.

(6) A lien filed by the department with the same ranking and privilege as that authorized by R.S. 30:2195(F)(2) may be substituted for the financial responsibility requirement of this Section, but in no case shall the lien be substituted on behalf of an owner or operator who continues to operate the system. The department shall promulgate regulations to provide for the use of this lien that ensures the fiscal stability of the fund. Such regulations shall provide that the use of the funds in the Tank Trust Fund in any fiscal year on sites for which the lien authorized by this Section has been used to substitute for the financial responsibility amount shall not exceed twenty percent of the amounts collected in the previous fiscal year. The secretary is authorized to exceed the twenty percent limitation contained in this Paragraph upon recommendation of the Motor Fuels Underground Storage Tank Trust Fund Advisory Board. Upon recommendation of the board to exceed the twenty percent limitation as provided for in this Paragraph, the secretary shall send written notice to the Senate Committee on Environmental Quality and the House Committee on Natural Resources and Environment listing the project name, project location, and the amount of the project that exceeds the twenty percent limitation.

B. Financial responsibility required by the United States Environmental Protection Agency may be established by any one or combination of the following: insurance, participation in the Tank Trust Fund, guarantee, surety bond, letter of credit, or qualification as a self-insurer. A person may qualify as a self-insurer by showing tangible net worth in the amount established by the U.S. Environmental Protection Agency.

Acts 1988, No. 767, §2, eff. July 15, 1988; Acts 1995, No. 336, §1, eff. June 16, 1995; Acts 2001, No. 550, §1; Acts 2004, No. 692, §1, eff. July 6, 2004; Acts 2006, No. 447, §1; Acts 2008, No. 580, §2; Acts 2016, No. 521, §1.



RS 30:2195.10 - Financial responsibility for noncompliance

§2195.10. Financial responsibility for noncompliance

A. Releases at sites that have been determined eligible for funds from the Motor Fuels Underground Storage Tank Trust Fund prior to July 6, 2004 are not subject to the financial responsibility amounts for noncompliance specified in this Section.

B. After August 1, 2006, for sites that are determined to be noncompliant with regulations promulgated by the department providing for release reporting, release detection installation operating recordkeeping, release detection reporting, spill and overfill operating requirements, cathodic protection construction, cathodic protection operation maintenance recordkeeping or proper assessing at closure or change in service, the financial responsibility amount is ten thousand dollars.

C. The secretary or his designee may exclude from coverage by the Tank Trust Fund any underground storage tank system whose owner or operator has been found to have consistently failed to comply with the requirements enumerated in Subsection B of this Section as determined by the secretary after consultation with the board. Notwithstanding any provision to the contrary, the secretary or his designee may prohibit the delivery of fuel to any underground storage tank excluded from coverage under this provision until such time as the owner operator secures financial assurance that satisfies the federal petroleum underground storage tank financial responsibility requirements.

D. Annually the advisory board shall review the financial responsibility requirements for noncompliance and may recommend adjustments to the requirements to the secretary. The secretary shall determine and set the financial responsibility amounts for noncompliance annually. Adjustments to the financial responsibility for noncompliance shall be no less than the amounts currently established by law.

Acts 1988, No. 767, §2, eff. July 15, 1988; Acts 2004, No. 692, §1, eff. July 6, 2004; Acts 2006, No. 447, §1; Acts 2016, No. 521, §1.



RS 30:2195.11 - Voluntary cleanup; private contracts; exemptions

§2195.11. Voluntary cleanup; private contracts; exemptions

Nothing in R.S. 30:2194 through this Section shall be deemed to prohibit a person from conducting site rehabilitation and remediation through approved response action contractors. Voluntary rehabilitation of contaminated sites shall be encouraged by the department provided that such rehabilitation and remediation is conducted in a manner and to a level of completion which will protect the public health, safety, and welfare and will minimize damage to the environment. To accomplish this purpose, the department shall promulgate rules and regulations for the approval and compensation of response action contractors. Response action contracts shall not be construed as state contracts, and said contracts shall be exempt from the public bid laws as provided in R.S. 30:2031.

Acts 2004, No. 692, §1, eff. July 6, 2004.



RS 30:2195.12 - Alternate generated power capacity for motor fuel dispensing facilities; and other uses of the Tank Trust Fund

§2195.12. Alternate generated power capacity for motor fuel dispensing facilities; and other uses of the Tank Trust Fund

A. As used in this Section, the following terms and phrases shall have the following meanings unless the context clearly indicates otherwise:

(1) "Completely rebuilt motor fuel retail outlet" means a newly constructed outlet built after the previous outlet on the same site has been completely razed.

(2) "Retail outlet" means a facility, including land and improvements, where motor fuel is offered for sale, at retail, to the motoring public.

(3) "Sale" or "sell" means any transfer, gift, sale, offer for sale, or advertisement for sale in any manner or by any means whatsoever, including any transfer of motor fuel from a person to itself or an affiliate at another level of distribution, but does not include product exchanges at the wholesale level or distribution.

B. A newly constructed or completely rebuilt motor fuel retail outlet for which a certificate of occupancy is issued on or after October 1, 2009, shall be prewired with an appropriate transfer switch, and capable of operating all fuel pumps, dispensing equipment, life safety systems, and payment-acceptance equipment using an alternate generated power source. Installation of appropriate wiring and transfer switches shall be performed by a certified electrical contractor. Local building inspectors shall include this equipment and operations check in the normal inspection process before issuing a certificate of occupancy. Each retail outlet that is subject to this Subsection shall retain a copy of the certificate of occupancy on-site or at its corporate headquarters. In addition, each retail outlet shall keep a written statement attesting to the periodic testing of ensured operational capability of the equipment in accordance with the manufacturer's specifications. The required documents shall be made available, upon request, to the Governor's Office of Homeland Security and Emergency Preparedness and the parish office of homeland security and emergency preparedness for the parish in which the outlet is located.

C. The provisions of this Section shall apply to newly constructed or completely rebuilt motor fuel retail outlets in the areas of the state located within the boundaries of the parishes of Beauregard, Allen, Evangeline, St. Landry, Pointe Coupee, West Feliciana, East Feliciana, St. Helena, Tangipahoa, and Washington and all parishes located south thereof.

D.(1) The provisions of this Section shall apply to any self-service, full-service, or combination self-service and full-service motor fuel retail outlet regardless of whether the retail outlet is located on the grounds of, or is owned by, another retail business establishment that does not engage in the business of selling motor fuel.

(2) The provisions of this Section shall not apply to automobile dealers, persons who operate a fleet of motor vehicles, or persons who sell motor fuel exclusively to a fleet of motor vehicles.

E. The secretary may authorize use of any monies obtained in cost recovery actions or from interest on the Tank Trust Fund enumerated in R.S. 30:2195 to provide for loans necessary to nonpublic persons or entities, for upgrading or improving underground storage tanks to a standard dictated or recommended by federal or state environmental laws, regulations, or directives. The secretary shall promulgate regulations to govern the making and administration of such loans.

Acts 2009, No. 527, §1, eff. July 10, 2009; Acts 2016, No. 521, §1.



RS 30:2196 - Manifest system

§2196. Manifest system

Within its comprehensive hazardous waste control program, the secretary shall require the use of a manifest system for the orderly tracking of hazardous wastes from the generation site to the site of treatment, storage, and disposal. The system shall at a minimum require the designation of the generator, each transporter, the disposal facility, and the type and quantity of waste involved. The secretary may establish additional criteria to accommodate the manifest system to internal record keeping and to facilitate the monitoring of hazardous wastes activity within the state. Any requirements of the secretary shall be consistent with regulations promulgated by the Department of Public Safety which govern the transportation of hazardous wastes.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984.



RS 30:2197 - Payment of tax on disposal of hazardous waste

§2197. Payment of tax on disposal of hazardous waste

Every person subject to the provisions of this Chapter, except those persons disposing of special waste as defined in the rules and regulations adopted pursuant to this Chapter, may be liable for the payment of the tax imposed by R.S. 47:821 et seq.

Added by Acts 1984, 1st Ex. Sess., No. 8, §2, eff. July 1, 1984.



RS 30:2198 - Hazardous Waste Protection Fund

§2198. Hazardous Waste Protection Fund

A. There is hereby established a Hazardous Waste Protection Fund, hereinafter referred to as the "Protection Fund", to which shall be deposited all bonds forfeited to the state under this Chapter and all hazardous waste protection payments under Section 2192(B)(4) of this Chapter, after being deposited into the state treasury and credited to the Bond Security and Redemption Fund, as provided by laws of this state and the constitution. After a sufficient amount is allocated from the Bond Security and Redemption Fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay into the Protection Fund an amount equal to the total amount of the bonds forfeited to the state under this Chapter and all the payments made as hazardous waste protection payments, under Section 2192(B)(4) of this Chapter. The Protection Fund shall additionally consist of sums appropriated specifically to it by the legislature for maintenance and custody of closed sites, for emergencies caused by closed sites, and to assure financial responsibility for damages caused by closed sites.

B. Any grants or allocations made to the state of Louisiana from the United States government for the purposes of protecting the public from hazards associated with closed sites shall be paid by the treasurer directly into the Hazardous Waste Protection Fund.

C. The secretary shall provide by rule or regulations for the Protection Fund to consist of sums sufficient to assure financial responsibility for closed hazardous waste facilities, and shall provide for the procedures for assessing said payments to the protection fund.

D. The secretary shall administer the Protection Fund and shall make disbursements from the protection fund for all necessary and appropriate expenditures. Disbursements shall be made upon sufficient proof of services rendered and materials or equipment used or expended.

E. The monies in the Protection Fund shall be used only in cases where the site has been permitted under this Subtitle and has been closed in accordance with the rules and regulations of the secretary pertaining to closure of hazardous waste facilities, for the following purposes:

(1) Emergency responses to hazardous waste accidents;

(2) The maintenance and custody of hazardous wastes and hazardous waste facilities;

(3) To assure financial responsibility in the event of damages resulting from accidents and negligence; and

(4) To provide money or services as the state share of matching funds for federal grants.

F. Interest earned through investments of the fund capital may be utilized to finance research concerning hazardous waste management, disposal, and resource recovery from hazardous waste.

G. In any case where monies in the Hazardous Waste Protection Fund are expended because of damages resulting from a violation of this Subtitle, the secretary shall institute a civil action under Section 2025(B) of this Subtitle to recover from the responsible person as damages, all such monies expended from the Protection Fund.

Acts 1979, No. 449, §1, eff. June 1, 1980. Amended by Acts 1980, No. 194, §15; Acts 1983, No. 97, §1, eff. Feb. 1, 1984.



RS 30:2199 - Applications; comments; local government

§2199. Applications; comments; local government

A. The secretary shall furnish a copy of each permit or license application to the Department of Wildlife and Fisheries, the office of engineering within the Department of Transportation and Development, the Louisiana Department of Health, the Department of Justice, and the local governing authorities of any municipality and parish within whose territorial jurisdiction the facility or activity is or will be located. The permittee shall file with the secretary two extra copies of each application, with one copy to be provided to the first intervener and the other copy to be used by the office to allow for public access and inspection of the application.

B. No facility shall be granted a permit or license if the location thereof violates a parish or municipal land use or zoning ordinance applicable to its siting in effect at the time of the original permit or license application.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980. Amended by Acts 1980, No. 748, §2; Acts 1982, No. 802, §1, eff. Jan. 1, 1983. Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 2012, No. 753, §2.



RS 30:2200 - Subsurface injection

§2200. Subsurface injection

Nothing herein shall limit the power of the assistant secretary of the office of conservation to issue permits and make regulations relative to the subsurface injection of waste products and oil and gas field salt water in compliance with Chapter 1 of Title 30 of the Louisiana Revised Statutes of 1950 and the subsurface injection of hazardous wastes in compliance with the Safe Drinking Water Act, 42 USC §300(F) et seq., and the Resource Conservation and Recovery Act of 1976, 42 USC §6901 et seq.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984. Acts 1984, No. 795, §1, eff. July 13, 1984.



RS 30:2201 - Repealed by Acts 1999, No. 348, 2, eff. June 16, 1999.

§2201. Repealed by Acts 1999, No. 348, §2, eff. June 16, 1999.



RS 30:2202 - Prohibitions

§2202. Prohibitions

A. No person shall initiate or continue the generation, transportation, treatment, storage, or disposal of hazardous waste except as in compliance with the provisions of this Subtitle.

B. No person shall violate any rule or regulation adopted by the secretary under this Subtitle.

C. Notwithstanding any law, order, or regulation to the contrary, no person shall dispose of hazardous waste by injection into a Class I underground injection well when the well head or any portion of the casing is within the banks or boundaries of a lake, stream, or other surface water body within the jurisdiction of the state of Louisiana, whether man-made or occurring naturally, whether on a temporary or permanent basis.

D. No person shall treat, store, or dispose of hazardous waste in salt domes or sulphur mines within and under the jurisdiction of this state. However, nothing in this Section shall in any way limit the authority of the federal government with regard to petroleum storage activities in the state.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980; Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1983, No. 375, §1; Acts 1985, No. 448, §1, eff. July 1, 1985.



RS 30:2203 - Remediation; evidence; prohibitions

§2203. Remediation; evidence; prohibitions

A. Any person who causes, suffers, allows, or permits hazardous waste to be transported, generated, treated, stored, or disposed in such manner that it enters any groundwaters of the state upon obtaining knowledge of such shall notify the secretary and if necessary take prompt remedial action pursuant to regulations adopted under this Subtitle or as ordered by the secretary or by the appropriate assistant secretary.

B. The pollution of any waters of the state beneath or adjacent to any site to or from which hazardous waste has been transported or where hazardous waste has been treated, stored, or disposed, intentionally or accidentally, shall be presumed to be evidence of pollution from such site unless evidence is shown to rebut it, and the secretary may issue such orders in accordance with R.S. 30:2025 as may be necessary to contain, abate, control, and cleanup the pollution and may suspend, revoke, or terminate the operating authority of the site in addition to any other action provided by this Subtitle.

C. This Section shall not apply to discharges into waters of the state in accordance with state or federal licenses or permits issued under the authority of this Subtitle or the regulations promulgated hereunder.

Acts 1984, No. 319, §1, eff. July 2, 1984; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2204 - Hazardous waste sites; cleanup

§2204. Hazardous waste sites; cleanup

A.(1) Whenever any owner, operator, or responsible person of any site obtains information that indicates hazardous waste or hazardous waste constituents are leaching, spilling, discharging, or otherwise moving in, into, within, or on any land, subsurface strata, water, or air, such person shall notify the department in accordance with regulations to be adopted. This notification requirement shall apply to leaching, spilling, discharging, or moving of hazardous waste or hazardous waste constituents occurring hereafter although the hazardous waste or hazardous waste constituents were heretofore present at the site.

(2) Upon receipt of the information required to be provided in Paragraph A(1) of this Section, the secretary may order any owner, operator, or responsible person to test, monitor, and analyze to ascertain the nature and extent of any hazard and require such owner, operator, or responsible person to contain, abate, or clean up the site, or the secretary may undertake such activities and order an investigation of the site, take samples to be analyzed by the department, or may expend monies from the Hazardous Waste Site Cleanup Fund for these purposes. Any person ordered by the secretary to undertake certain actions as provided herein on property outside a facility's boundary shall either obtain permission from the owner of the property to perform such required actions or, if unable to obtain the owner's permission, request the secretary to order access to the property for the purpose of performing such required actions. In those cases where the secretary orders any owner, operator, or responsible person to test, monitor, and analyze to ascertain the nature and extent of such hazard, the order shall require the person to whom such order is issued to submit to the secretary within thirty days from the issuance of such order a proposal for carrying out the required monitoring, testing, and analysis.

(3) The goal of such regulations is to eliminate those releases that may reasonably pose a threat to human health or the environment and to remediate contaminated media, taking into consideration current and expected uses.

B. Any failure or refusal by an owner or operator or responsible person to undertake such action as ordered by the secretary to test, monitor, analyze, contain, abate, or clean up a hazardous waste site shall be a violation of this Subtitle, and the secretary, in order to prevent damage to the public health and environment, may immediately declare the site abandoned, notwithstanding the provisions of R.S. 30:2225 or commence appropriate action or initiate proceedings under R.S. 30:2025, including the recovery of penalties, revocation of any permit, closure of the site, or any combination thereof.

C. A "hazardous waste site" as used in this Section includes the entire contaminated area and may extend beyond a facility's boundary.

D. Repealed by Acts 1992, No. 669, §2.

Added by Acts 1980, No. 194, §17. Amended by Acts 1981, No. 702, §2, eff. July 23, 1981; Acts 1982, No. 799, §1, eff. Aug. 4, 1982; Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1983, No. 459, §1, eff. July 6, 1983; Acts 1984, No. 674, §1; Acts 1986, No. 329, §1, eff. June 30, 1986; Acts 1991, No. 666, §1, eff. July 17, 1991; Acts 1992, No. 122, §1; Acts 1992, No. 669, §2; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2204.1 - Limitations on responsibility of landowners for removal of hazardous waste

§2204.1. Limitations on responsibility of landowners for removal of hazardous waste

No landowner shall be held responsible, by an order of the secretary or the courts, for removal or the cost of removal of hazardous waste which has been disposed of on his land by the act of a third party without his knowledge or reasonable belief thereof or consent or by a fortuitous event. The burden of proof by clear and convincing evidence shall rest with the landowner. The provisions of this Section shall not apply to any landowner engaged in the production, transportation, or disposal of solid or liquid waste with regard to the involvement of any specific property in any such operation.

Acts 1993, No. 930, §1, eff. June 25, 1993.



RS 30:2205 - Hazardous Waste Site Cleanup Fund

§2205. Hazardous Waste Site Cleanup Fund

A.(1) All sums recovered through judgments, settlements, assessments of civil or criminal penalties, funds recovered by suit or settlement from potentially responsible parties for active or abandoned site remediation or cleanup, or otherwise under this Subtitle, or other applicable law, each fiscal year for violation of this Subtitle, shall be paid into the state treasury and shall be credited to the Bond Security and Redemption Fund. After a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer, prior to placing such remaining funds in the state general fund, shall pay into a special fund, which is hereby created in the state treasury and designated as the "Hazardous Waste Site Cleanup Fund", all of those funds generated by the hazardous waste tax under the provisions of Chapter 7-A of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950 and the sums recovered through all judgments, settlements, assessments of civil or criminal penalties, fees and oversight costs received from potentially responsible parties for the department's work in overseeing of assessment and remediation at inactive or abandoned sites, funds recovered by suit or settlement from potentially responsible parties for active or abandoned site remediation or cleanup, or otherwise, for violation of this Subtitle, except as provided in R.S. 30:2025 and 2198; however, the balance in the fund shall not exceed six million dollars at any time and upon the accumulation of six million dollars in the fund, the treasurer shall pay all remaining sums provided for in this Subsection into the Environmental Trust Fund, R.S. 30:2015.

(2) The Hazardous Waste Site Cleanup Fund, hereinafter referred to as the "Site Cleanup Fund", shall additionally consist of all funds designated to that fund and received by donation, grant, gift, or otherwise from any source and sums appropriated specifically to it by the legislature and any other allocations made directly to it, including reimbursements for restoration of the environment damaged by a hazardous waste site.

B. Any grants or allocations made to the state of Louisiana from the United States government for the purposes of investigation, analysis, containment, or cleanup of hazardous waste sites shall be paid directly into the Site Cleanup Fund to be used for that purpose.

C. The secretary shall administer the Site Cleanup Fund and shall make disbursements from the fund for all necessary and appropriate expenditures, including the operating expenses of the inactive and abandoned sites activities. Disbursements shall be made upon sufficient proof of services rendered and materials or equipment used or expended. For both the design and conduct of remedial actions, including cleanup at hazardous waste sites, the secretary shall select an appropriate action based on cost effectiveness that also meets the requirement that any exposure or potential exposure to hazardous wastes present at the site is reduced to such level as not to pose any significant threat to public health or the environment.

D. The monies in the Site Cleanup Fund shall be used to defray the cost of investigation, testing, containment, control, and cleanup of hazardous waste sites, to provide money or services as the state share of matching funds for federal grants, to defray the cost of securing and quarantining hazardous waste sites, including the acquisition of rights-of-way, easements, or title when necessary, and to pay the operating expenses of the inactive and abandoned sites activities. In addition, the monies in the fund may be used to defray assessment, cleanup, and associated costs of nonhazardous waste sites determined to be priority sites by the secretary in accordance with rules and regulations promulgated by the department. Interest earned through investment of the fund capital shall be credited to the Hazardous Waste Site Cleanup Fund.

E. In cases where monies from the Site Cleanup Fund are expended, the attorney general may institute a civil action to recover from the responsible persons all such monies expended from the Site Cleanup Fund. If the secretary requests that the attorney general institute a civil action to recover monies expended from the Site Cleanup Fund, and the attorney general declines to institute such action or does not respond within sixty days of such request agreeing to institute a civil action, an attorney from the department may, with the concurrence of the attorney general, institute a civil action to recover monies expended from the fund. Any monies recovered shall be paid into the Hazardous Waste Site Cleanup Fund.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1983, No. 467, §1, eff. July 6, 1983; Acts 1984, No. 674, §1; Acts 1985, No. 331, §1, eff. July 9, 1985; Acts 1986, No. 941, §1, eff. July 11, 1986; Acts 1986, No. 943, §2, eff. July 11, 1986; Acts 1987, No. 799, §§2, 3, eff. July 20, 1987; Acts 1989, No. 392, §1, eff. June 30, 1989; H.C.R. No. 8, 1989 2nd Ex. Sess.; Acts 1990, No. 974, §1, eff. July 1, 1990; Acts 1995, No. 689, §1; Acts 1997, No. 27, §1; Acts 1997, No. 755, §1, eff. July 1, 1998; Acts 1999, No. 505, §1, eff. June 29, 1999; Acts 2002, 1st Ex. Sess., No. 93, §1, eff. April 18, 2002.

{{NOTE: ACTS 1990, NO. 974, §4, TERMINATED ON SEPT. 7, 1990. SEE ACTS 1990, NO. 1001, §2.}}



RS 30:2206 - Contracting for hazardous waste site cleanup

§2206. Contracting for hazardous waste site cleanup

A. Whenever a hazardous waste site must be permanently closed, isolated, cleaned up, or otherwise rendered safe and there is no responsible party other than the state to perform the work, the secretary, in the name and on behalf of the state, may enter into contracts with a responsible person or corporation to provide the necessary services and materials. Contracting for such cleanup shall be based on priorities to be determined by the department. Any party to such an agreement must be licensed according to law before negotiating or entering into such a contract.

B. If the secretary cannot reach an agreement for the contract with a party to perform the work without inclusion within the contract of a hold-harmless clause, the secretary is hereby authorized to include such a clause, which shall be binding upon the state of Louisiana. The hold-harmless clause may obligate the state to hold harmless the party performing the work for property damages and personal injuries arising from the performance of the contract although the party may be found to be negligent in the performance of the contract. However, this agreement to hold the contractor harmless may only cover acts of ordinary negligence and shall not cover damages resulting from intentional acts or acts of gross negligence.

C. Contracts pursuant to this Section shall be negotiated informally by the secretary and shall not be subject to any other requirements of law for entering into public contracts. Prior to the execution of such contract it shall be reviewed by the secretary of the department and the commissioner of the Division of Administration.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984. Acts 1986, No. 319, §1.



RS 30:2221 - INACTIVE AND ABANDONED

CHAPTER 10. INACTIVE AND ABANDONED

HAZARDOUS WASTE SITES

§2221. Citation

This Chapter, consisting of Sections 2221 through 2226 of Title 30, may be cited as the "Louisiana Inactive and Abandoned Hazardous Waste Site Law."

Added by Acts 1983, No. 547, §2, eff. July 14, 1983.



RS 30:2222 - Policy and purpose; duties

§2222. Policy and purpose; duties

A. The Legislature finds and declares that:

(1) Hazardous wastes in inactive or abandoned pits, ponds, lagoons, landfills, or other pollution sources pose a present and future hazard to the public health, safety, and welfare.

(2) State laws and regulations must comprehensively address those situations where the state must direct or participate in the clean-up, closure, or post-closure of inactive and abandoned hazardous waste sites through the exercise of its police powers and the expenditure of public monies or both.

B. In order to eliminate the hazards associated with inactive and abandoned hazardous waste sites, it is in the public interest and within the police power of this state to establish an inactive and abandoned hazardous waste site program and to establish a Hazardous Waste Site Cleanup Fund to provide for the control, prevention, abatement, and cleanup of inactive and abandoned hazardous waste sites through administrative or legal action and expenditures from the Hazardous Waste Site Cleanup Fund and to provide for the recovery of all monies so expended therefrom.

C. The secretary shall assign the duties, responsibilities, and authority provided for by this Chapter as appropriate within the department.

Acts 1983, No. 547, §2, eff. July 14, 1983; Acts 1989, No. 232, §1, eff. June 26, 1989; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2223 - Definitions

§2223. Definitions

As used in this Chapter, the following terms shall have the meaning ascribed to them in this Section, unless the context or use clearly indicates otherwise:

(1) "Hazardous wastes" or "wastes" means those elements or compounds defined or identified as hazardous wastes pursuant to the Louisiana Hazardous Waste Control Law, La. R.S. 30:2171 et seq., and regulations thereunder.

(2) "Waste site" means a landfill, pit, pond, lagoon, or other pollution source that contains hazardous wastes, including such surrounding property necessary to contain and impound the site and to secure or quarantine the area from access by the general public.

(3) "Office" means the office or offices within the Department of Environmental Quality to which the secretary has assigned the duties, responsibilities, and authority provided for by this Chapter.

(4) "Hazardous Waste Site Cleanup Fund" means the fund established by Act 194 of 1980 as provided for in R.S. 30:2205.

Acts 1983, No. 547, §2, eff. July 14, 1983; Acts 1989, No. 232, §1, eff. June 26, 1989; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2224 - Contingency plans; agency coordination

§2224. Contingency plans; agency coordination

A. In administering this Chapter, the department shall:

(1) Develop contingency plans and adopt guidelines for the containment, closure, and post-closure maintenance of inactive and abandoned hazardous waste sites; and

(2) Develop and periodically revise cooperative agreements with the state Departments of Wildlife and Fisheries, Public Safety and Corrections, the Military Department, the United States Environmental Protection Agency, United States Coast Guard, and all other appropriate local, state, and federal agencies, whereby personnel, equipment, and materials in possession or under control of these departments and agencies may be diverted and utilized to address inactive or abandoned hazardous waste sites under the following, nonexclusive conditions:

(a) Personnel, equipment, and materials may be diverted only with the approval of the heads of the respective state departments and agencies, or their designated representative, or by order of the governor;

(b) All expenses and costs of use or acquisition of equipment and materials and their replacement, costs of sampling and testing, or other expenses that result directly from responding to an inactive or abandoned hazardous waste site, shall be paid by responsible persons or from the Hazardous Waste Site Cleanup Fund; and

(c) Subsequent to activities in response to waste sites, a full report of all expenditures and significant actions shall be prepared and submitted to the governor and secretary by the heads of all state agencies and departments involved in the activities.

B. The secretary or his representative shall coordinate the state response to a waste site with any on-scene coordinator designated by federal law. Nothing in this Chapter, however, shall prevent the department from responding independently to an inactive or abandoned waste site where no on-scene coordinator is present or no action is being taken by the federal government. In all appropriate cases the secretary shall seek reimbursement from the designated agencies of the federal government for all costs incurred in addressing inactive or abandoned hazardous waste sites including but not limited to costs of personnel, equipment, use of equipment, and supplies.

C. The secretary or his representative shall be the state contact and coordinator for all negotiations and site responses under the Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C. 9601 et seq.

Added by Acts 1983, No. 547, §2, eff. July 14, 1983; Acts 1999, No. 193, §1, eff. June 9, 1999; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2225 - Abandoned hazardous waste sites

§2225. Abandoned hazardous waste sites

A. A site may be declared to be an abandoned hazardous waste site by the secretary upon a finding that the site:

(1) Has received for storage, treatment, or disposal or now contains or emits wastes that are identified, classified, or defined to be hazardous wastes in accordance with the regulations adopted under the provisions of this Subtitle.

(2) Was not closed in accordance with the requirements of this Subtitle and the regulations adopted hereunder.

(3) Constitutes or may constitute a danger or potential danger to the public health and the environment.

(4) Has no financially responsible owner or operator who can be located, or such person has failed or refused to undertake actions ordered by the secretary pursuant to R.S. 30:2204(A) or (B).

B. For the purposes of this Chapter and Chapter 9, "financially responsible person" or "responsible person" shall mean that the person has insurance, bonds, or assets sufficient to take action as necessary or as ordered by the secretary to protect the health and welfare of the citizens or to protect the environment.

C. Prior to declaring a site to be an abandoned hazardous waste site, the secretary shall seek to notify every person who may own an interest therein that the site is to be declared abandoned, shall publish on three consecutive occasions in the official journal of the parish that the site is to be declared abandoned, and, if requested by any owner within ten days after notice, shall hold a hearing prior to declaring the site abandoned.

D.(1) Upon declaration that a site is an abandoned hazardous waste site, the secretary shall notify the attorney general of such declaration and shall request the attorney general to take such specific legal actions as deemed necessary, including the acquisition of emergency easements and rights of way, conducting negotiations for property acquisition, and exercise of eminent domain as provided by R.S. 30:2036 to secure such site or compel cleanup or containment consistent with regulations and guidelines established by the secretary.

(2) If the secretary requests the attorney general to take legal actions in accordance with the provisions of this Subsection and if the attorney general declines to take such action or does not respond to the secretary's request for representation within sixty days of such request and agree to take such legal actions, an attorney from the department may, with the concurrence of the attorney general, take legal actions as deemed necessary in accordance with the provisions of this Subsection.

E.(1) When a site has been declared an abandoned hazardous waste site, the secretary is authorized to undertake the physical control, containment and cleanup, or closure of the abandoned hazardous waste site and may retain personnel for these purposes who shall operate under his direction.

(2) In all cases in which the secretary proposes to treat, store, or dispose of hazardous wastes at the abandoned hazardous waste site, he shall prepare a closure plan setting forth how the site will be closed. The secretary shall provide an opportunity for the public to submit comments about the plan. The secretary shall provide adequate notice to the public of any public hearings on the closure plan by placing a notice in the general circulation newspaper of the parish in which the hearing is to be held. If the secretary determines that immediate action is required to secure the site or dispose of any waste in order to protect the health or safety of persons affected by the site or its contents or to protect the environment, he may take such action prior to submission of the plan and may subsequently submit a plan detailing emergency actions taken and those actions which he will be taking in the future.

(3) The secretary shall have authority to implement the closure plan and to take all actions including erecting fences, signs, gates, levees, and monitoring devices as are reasonably necessary to secure the site and prevent unauthorized or inadvertent entry.

F.(1) The secretary, by recording the declaration of abandonment in the mortgage records of the parish where the property is located, may create a lien against property declared to be abandoned to the extent of the expenditures by the state necessary to remedy the problem or to the extent of the appraised value after said expenditures, whichever is less. The secretary may provide in the declaration that the lien is limited to certain portions of property declared to be abandoned and may provide that a lien shall not be recorded against property of a person that the department finds was in no way responsible for the spill or accident causing the damage requiring the expenditure of money from the fund. The filing of a sworn statement of the amount expended perfects the lien retroactively to the date of the recordation of the declaration.

(2) Subsequent to a declaration of abandonment, a person whose property has been declared to be abandoned and against which a lien has been created thereby may apply to the secretary or file an action in the district court to require that the clerk erase the lien from the records if the secretary or the court finds that the spill was in no way caused by any action or negligence on the part of the person who is the owner of the property subject to the lien or may file an action to have the debt reduced to the appraised value of the property.

Acts 1984, No. 674, §1; Acts 1995, No. 1160, §1; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 1999, No. 348, §1, eff. June 16, 1999.



RS 30:2226 - Hazardous Waste Assessment Report; requirements; submission

§2226. Hazardous Waste Assessment Report; requirements; submission

A. The secretary is hereby authorized and mandated to develop a comprehensive evaluation of hazardous waste in Louisiana, and to issue such evaluation in the form of a report as provided for herein. The department shall assist the secretary in the development and ongoing update of the report.

B. Prior to January 31, 1986, the secretary shall present a report as authorized in Subsection A of this Section to the Senate Committee on Natural Resources and House Committee on Natural Resources and Environment. The report shall, at a minimum, provide the following information:

(1) An inventory of the known hazardous waste sites in Louisiana, including:

(a) The types of wastes as determined by the secretary to be present in the waste sites.

(b) An estimate of the amount of each type of waste in a waste site as may be reasonably determined by the secretary.

(c) The actual methods used to reduce, recycle, neutralize, or dispose of the various amounts of hazardous waste.

(d) An enumeration of those facilities operating under a valid permit within the state and of those facilities deemed abandoned or inactive.

(2) An assessment of Louisiana's hazardous waste disposal capacity, which at a minimum shall include:

(a) A compilation of available hazardous waste data indicative of the volume of hazardous waste generated in Louisiana heretofore.

(b) An estimate of anticipated hazardous waste generation from the date the report is to be presented to five years from that date.

(c) A determination by the secretary as to Louisiana's ability to properly manage the volume of waste generated and disposed of in Louisiana given the number and capacity of permitted facilities within the state.

(d) A recommendation by the secretary as regards the necessity to:

(i) Further reduce the generation of hazardous waste within Louisiana.

(ii) Increase the number of permitted facilities and/or increase the handling and disposal capacity of existing facilities.

(3) An assessment of the potential environmental and public health risks associated with known and presently permitted facilities, which at a minimum shall include:

(a) A separate assessment of each known hazardous waste facility to determine the enforcement history and risk potential of said facility, including any actual or threatened water, air, and land pollution.

(b) Any recommendations by the secretary to reduce the potential for environmental and public health risks.

(4) An assessment of available funding for the clean up of hazardous waste in Louisiana, including:

(a) Anticipated availability of federal, state, regional, local, or other sources of funding which might be used to clean up hazardous waste sites in Louisiana.

(b) Amount of funds generated through the imposition of fees on the regulated community, including:

(i) The percentage of expenditures by the department which have been funded by the imposition of fees on the regulated community.

(ii) Any anticipated changes in such fees imposed.

(c) An estimate of the total funds needed to clean up Louisiana's hazardous waste sites.

(d) Any action the secretary anticipates taking to insure adequate funding for the clean up of hazardous waste sites in Louisiana.

C. The secretary shall establish a five-year plan for the clean up of hazardous waste sites. Such plan shall include at a minimum:

(1) A determination by the secretary of that percentage of hazardous waste sites in Louisiana which should be immediately cleaned up and which can be cleaned up with present funding.

(2) Any recommendations by the secretary to secure additional funding as necessary to clean up any remaining sites which should be immediately addressed but for which there is inadequate funding.

(3) A timetable developed for the purpose of establishing the rate of expected clean up of the state's hazardous waste sites.

D. The secretary shall evaluate and include in his report all those grants made for theoretical and practical research and development of alternative technologies for destroying, reducing, recycling, neutralizing, and disposing of hazardous waste pursuant to R.S. 30:2011(G)(19).

E. Following the initial report required to be presented prior to January 31, 1986, the secretary shall report any updates on a semiannual basis to the Senate Committee on Environmental Quality and the House Committee on Natural Resources and Environment which shall reflect any new technological or regulatory developments, anticipated fee changes, newly available funds from any source, any grants made by the secretary for research, and the effect of any of the aforementioned phenomena on the secretary's five-year plan as herein required.

F. The secretary shall make all necessary investigations and shall obtain all information from any person as necessary to carry out the requirements and purposes of this Section.

G. All reports, plans, presentations, and information provided for herein shall be public record.

H.(1) The secretary shall promulgate rules and regulations implementing a comprehensive state inactive and abandoned hazardous waste site cleanup program. Such rules and regulations shall be promulgated after public hearing thereon in accordance with the Administrative Procedure Act, R.S. 49:950 et seq. The purpose of the program shall be to identify each inactive and abandoned hazardous waste site in the state, and to implement procedures for cleanup of those sites, and to carry out a program of research, evaluation, testing, development, and demonstration of alternative or innovative technologies which may be utilized in response actions to achieve more permanent protection of human health and the environment. The department shall consider the use of innovative technologies, such as horizontally or vertically positioned high density polyethylene for preventing contamination of groundwater from migration of substances from inactive and abandoned sites.

(2) The secretary shall provide a written report to the legislature prior to March 1, 1989 which shall contain a list of all inactive and abandoned hazardous waste sites in the state, and a proposed time frame for the cleanup of each site. Each site cleanup shall be completed within the minimum time feasible. The Department of Environmental Quality shall provide an initial timetable for such cleanup proposed as provided in R.S. 30:2226(C) within six months of discovery of the site, and shall update this timetable annually until cleanup is completed.

Acts 1985, No. 361, §1; Acts 1988, No. 874, §1, eff. July 19, 1988; Acts 1990, No. 998, §1; Acts 1991, No. 21, §1, eff. June 14, 1991; Acts 1996, 1st Ex. Sess., No. 36, §1, eff. May 7, 1996; Acts 1997, No. 27, §1; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 2003, No. 280, §1; Acts 2008, No. 580, §2.



RS 30:2241 - TAXATION OF DISPOSAL AND STORAGE

CHAPTER 11. TAXATION OF DISPOSAL AND STORAGE

OF HAZARDOUS WASTE

§2241. Definitions

A. The terms used in this Chapter shall be defined as provided in R.S. 30:2004 and R.S. 30:2173, with R.S. 30:2173 governing in any case of conflict between them, unless another definition is specifically provided or a definition is specifically modified herein.

B. For the purposes of this Chapter the following terms shall be defined as follows:

(1) "Accurate and complete manifest records" means records that conform to the requirements of the Department of Environmental Quality or its predecessors for the reporting of generation, handling, or disposing of hazardous waste in effect at the time the records were created.

(2) "Contributor's list" means that list prepared by the Department of Environmental Quality indicating known and ongoing generators and disposers of hazardous wastes.

(3) "Contribution report" is the report prepared by a generator or disposer under the provisions of this Chapter that calculates the estimate of dry weight tons of hazardous waste, for which the generator or disposer is responsible under this Chapter, disposed in such manner as to incur tax liability under this Chapter.

(4) "Dispose" means the discharge, deposit, injection, dumping, or placing of any hazardous waste into or on any land or into water so that any of the hazardous waste so disposed becomes part of the surrounding or underlying land.

(5) "Disposer" means any person who disposes or who receives for disposal the hazardous waste of a generator.

(6) "Dry weight ton" means a ton of hazardous waste excluding the weight of the water and for underground injection shall include no more than one percent of the inorganic solids contained in the hazardous waste.

(7) "Generator of hazardous waste" means any person whose act or process produces hazardous waste or whose act first causes a hazardous waste to become subject to regulation by the department.

(8) "Hazardous waste" means a substance identified and listed as a hazardous waste in the Louisiana Hazardous Waste Regulations of the Department of Environmental Quality in effect on the effective date of this Chapter; except that the term "hazardous waste" shall not include special waste as defined in this Chapter.

(9) "Special waste" means and includes the following:

(a) Spent bauxite (red mud) resulting from production of alumina.

(b) Byproduct gypsum and related wastes resulting from the production of phosphoric acid, phosphate fertilizers, and hydrofluoric acid.

(c) Coal residue (bottom ash and slag, fly ash, and flue-gas emission control waste) after use as a boiler fuel.

(d) Cement kiln dust.

(e) Industrial waste water in a NPDES treatment train when that train includes ponds, impoundments, or similar facilities.

(10) "Tax" means the amount of tax due under this Chapter, and any amount of interest due under this Chapter, unless the intention to give it a more limited meaning is disclosed by the context.

(11) "Taxpayer" means any person liable to pay any tax or file any return under this Chapter, regardless of whether such person has paid any tax or filed the required return.

Acts 1984, 1st Ex. Sess., No. 8, §1, eff. March 27, 1984.



RS 30:2242 - Imposition

§2242. Imposition

There is hereby levied a one time tax upon the hazardous waste content, as of July 1, 1984, of land in Louisiana, as determined in this Chapter.

Acts 1984, 1st Ex. Sess., No. 8, §1, eff. March 27, 1984. Acts 1984, No. 108, §1, eff. June 15, 1984.



RS 30:2243 - Rate

§2243. Rate

The one time tax levied in this Chapter shall be levied upon the hazardous waste content of land in Louisiana at the rate of two dollars a dry weight ton of hazardous waste content. The one time tax shall be determined and shall be due at the time and in the manner provided in this Chapter.

Acts 1984, 1st Ex. Sess., No. 8, §1, eff. March 27, 1984.



RS 30:2244 - Tax collectible from disposers and generators

§2244. Tax collectible from disposers and generators

The one time tax levied in this Chapter shall be collectible from and shall be paid by the generators or disposers who have contributed to the hazardous waste content of land in Louisiana to the extent of their contribution to such hazardous waste content as determined in this Chapter.

Acts 1984, 1st. Ex. Sess., No. 8, §1, eff. March 27, 1984.



RS 30:2245 - Contribution report of disposers and generators

§2245. Contribution report of disposers and generators

A. By October 1, 1984, all disposers and generators of hazardous waste in Louisiana shall determine the extent of their contribution to the hazardous waste content of land in Louisiana. That determination shall be made by the following:

(1) Adding the total dry weight tons of hazardous waste disposed or generated at the site by the disposer or generator or their predecessor at the same site for the years 1981, 1982, 1983, and the first six months of 1984 as shown on the complete and accurate manifest records of the disposer or generator and their predecessor of those years.

(2) Subtracting, at the discretion of the disposer or generator, that portion of the sum of the total dry weight tons added in R.S. 30:2245(A)(1) and (2) where the complete and accurate manifest records for those years indicate that the hazardous waste was received by the disposer or generator from another disposer or generator with an EPA Identification Number on the Existing Contributor's List to be furnished by the secretary to all disposers and generators.

(3) Subtracting, at the discretion of the disposer or generator, that portion of the sum of the total dry weight tons added in R.S. 30:2245(A)(1) and (2) where the complete and accurate manifest records for those years indicate that the hazardous waste was delivered by the disposer or generator to a disposer who did not dispose of the hazardous waste in Louisiana.

(4) Subtracting, at the discretion of the disposer or generator, that portion of the total dry weight tons added in R.S. 30:2245(A)(1) and (2) where the complete and accurate manifest records for those years indicate that hazardous waste was removed from the land.

B.(1) If a disposer or generator does not have complete and accurate manifest records for 1981, 1982, 1983, and the first six months of 1984 or any portion thereof, the secretary may allow the disposer or generator to project the total dry weight tons of hazardous waste disposed or generated at a site by the disposer or generator or their predecessors at the same site from available records if the secretary finds the following:

(a) There are good and sufficient reasons for the absence of such records.

(b) There are sufficient, accurate manifest records upon which the projection may be based.

(2) If a disposer or generator does not have complete and accurate records of manifests for 1981, 1982, 1983, and the first six months of 1984 or any portion thereof, and the secretary finds that there are not good and sufficient reasons for the absence or that there are not sufficient accurate manifest records upon which a projection may be based, the secretary shall make a projection of the dry weight tons of hazardous waste disposed or generated at the site by the disposer or generator or their predecessors using in his discretion any or all of the following:

(a) Any records of the disposer or generator or of a third party which are available to the secretary.

(b) Any records, files, documents, or studies available to the secretary.

(c) An estimate of the disposal or generation rate of a facility of a similar size for a similar period.

(d) On-site inspection and analysis including monitoring disposals or generation of hazardous waste for test periods.

(e) Any combination of the above or any method the secretary believes will be reasonably calculated to achieve an accurate estimate of the amount of hazardous waste disposed or generated at the site for 1981, 1982, 1983, and the first six months of 1984.

(3) The secretary may make any appropriate adjustments to the projections made under this Subsection B which are reasonable and necessary to make an accurate projection, including subtracting a projection of the amount of hazardous waste which has been removed from the land for the years 1981, 1982, 1983, and the first six months of 1984.

(4) If written notice of the lack of sufficient records is received from a disposer or generator by the secretary before August 1, 1984, any projection shall include a projected deduction for dry weight tons of hazardous waste received at a site by the disposer or generator or their predecessors at the same site from another disposer or generator on the Existing Contributor's List, or for any dry weight tons of hazardous waste delivered to disposers who did not dispose of the hazardous waste in Louisiana. In no case shall such a deduction be allowed or ordered if the secretary has not received the written notice provided for in this Subsection.

C. A taxpayer shall be allowed to provide to the secretary complete and accurate manifests and other appropriate records to indicate that his business declined or was economically damaged during any particular year, which information shall be considered by the secretary in determining the amount of the tax.

D. The result of the calculations in this Section shall be deemed to be the extent of the disposer's or generator's contribution to the hazardous waste content of land in Louisiana, subject to the adjustments allowed in R.S. 30:2248. The contribution report along with any work papers, listings of manifests, or other records required by the secretary, shall be filed with the secretary by October 1, 1984.

Acts 1984, 1st. Ex. Sess., No. 8, §1, eff. March 27, 1984. Acts 1984, No. 108, §1, eff. June 15, 1984.



RS 30:2246 - Failure to file contribution report timely; false reports

§2246. Failure to file contribution report timely; false reports

A. Unless an extension is granted in writing by the secretary as provided for in R.S. 30:2247, contribution reports are due from all disposers and generators for hazardous waste in Louisiana by October 1, 1984.

B. Upon the failure of a disposer or generator to file the contribution report by October 1, 1984, or upon the timely filing of an incorrect report with the circumstances indicating negligence or intentional disregard of the requirements of this Chapter or the requirements and rules and regulations of the secretary in preparing the incorrect report, the secretary shall:

(1) Make an estimate from the best sources available to the secretary of the dry weight tons of hazardous waste generated or disposed in Louisiana by the disposer or generator or their predecessors at the same site, which estimate shall be deemed to be the extent of the disposer's or generator's contribution to the hazardous waste content of the land in Louisiana; provided that no adjustments provided in R.S. 30:2248 shall be allowed to any estimate made under this Subsection.

(2) Add a penalty of twenty-five percent of the tax determined to be due under this Chapter, which penalty shall be collected and enforced by the secretary of the Department of Revenue as part of the assessment and tax debt created by this Chapter against the generator or disposer, their successors, or any persons who are directors and officers of the generator or disposer on October 1, 1984.

C. In addition to the actions described above, if the facts and circumstances indicate that the contribution report was not filed by October 1, 1984 or was grossly incorrect intentionally, the secretary shall add a penalty of fifty percent.

D. If any assessment has already been issued under this Chapter by the secretary of revenue, that assessment shall be increased by the amount of any estimate and penalty levied herein, which tax shall be due from the date levied.

E. The intentional failure to file a return or the intentional filing of a grossly incorrect report by the individual or officer submitting it shall be punishable by imprisonment at hard labor for up to one year.

Acts 1984, 1st. Ex. Sess., No. 8, §1, eff. March 27, 1984; Acts 1984, No. 104, §1; Acts 1997, No. 658, §2.



RS 30:2247 - Extension of time to file Contribution Report

§2247. Extension of time to file Contribution Report

Upon timely written application therefor, the secretary may grant an extension of time in which to file the contribution report not in excess of sixty days.

Acts 1984, 1st Ex. Sess., No. 8, §1, eff. March 27, 1984.



RS 30:2248 - Modification of contribution report

§2248. Modification of contribution report

A. If a disposer or generator has timely filed the contribution report required in R.S. 30:2245 and if he has complete and accurate records for 1981, 1982, 1983, and the first six months of 1984, the secretary may, upon the filing by the disposer or generator of a detailed request with supporting documentation on or before October 1, 1984, consider and allow modifications of the contribution reports if the disposer or generator shows, to the satisfaction of the secretary according to standards included in the rules and regulations promulgated by the secretary, that the contribution report does not accurately reflect the extent of his contribution to the hazardous waste content of land, provided that this Subsection shall not allow an adjustment to reduce a disposer's or generator's contribution because of disposal or generation by a predecessor at the same site.

B. The secretary may make any reasonable and necessary modifications or adjustments to the contribution report which will increase the contribution of hazardous waste attributable to any disposer or generator if the secretary determines that the increase will more accurately reflect the extent of the disposer's or generator's contribution to the hazardous waste content of land in Louisiana based on the disposal or generation of hazardous waste by the disposer or generator or his predecessor at the same site.

C.(1) After all adjustments provided for in this Chapter, the total amount of dry weight tons contributed by any disposer or generator to the hazardous waste content of Louisiana lands shall be reduced by the total amount of dry weight tons of hazardous wastes generated or disposed because of an order by the secretary, the secretary of the Department of Natural Resources, or a court, ordering the cleanup of any abandoned waste site where the parties held responsible for the waste at the site are bearing the cost of the cleanup.

(2) A disposer or generator liable for the tax under this Chapter may be given a credit against his tax liability for any voluntary removal of hazardous waste from a site if there is proper documentation as to the removal and the amount removed which documentation must be approved by the secretary. If the removal occurs after the tax has been paid the taxpayer may receive a refund in the amount of the credit, upon showing of the proper documentation as required by the secretary. The credit shall be calculated by deducting the total dry weight tons removed from the total dry weight tons in the contribution report upon which the tax is based.

D. Whenever there is a contest between the secretary and a disposer or generator as to whether any adjustment or modification should be allowed to a contribution report which is timely filed, there shall be a rebuttable presumption that the original contribution report provided for in R.S. 30:2245 is correct.

Acts 1984, 1st Ex. Sess., No. 8, §1, eff. March 27, 1984. Acts 1984, No. 108, §1, eff. June 15, 1984.



RS 30:2249 - Disposition of tax

§2249. Disposition of tax

The secretary shall determine the tax imposed on each disposer or generator according to the rate set forth in R.S. 30:2243 as applied to the disposer's or generator's contribution to the dry weight tons of hazardous waste content of land as provided in each contribution report, as adjusted; except that the tax based on any estimate made or the penalty levied under R.S. 30:2246 shall be determined as provided in that Section.

Acts 1984, 1st Ex. Sess., No. 8, §1, eff. March 27, 1984.



RS 30:2250 - Notice of determination of tax imposed

§2250. Notice of determination of tax imposed

Upon determining the tax imposed on each disposer or generator of hazardous waste in Louisiana, the secretary shall mail a written notice of such determination to each disposer or generator and to the secretary of the Department of Revenue, setting out the amount of tax imposed on the disposer or generator, the fact that the notice is being mailed to the Department of Revenue, and the fact that the amount of tax in the written notice will be due on January 1, 1985, and that the secretary of the Department of Revenue will proceed to collect the tax on that date.

Acts 1984, 1st Ex. Sess., No. 8, §1, eff. March 27, 1984; Acts 1997, No. 658, §2.



RS 30:2251 - Payment of tax

§2251. Payment of tax

The tax determined to be due under this Chapter shall be due January 1, 1985, and payable on January 1, 1985.

Acts 1984, 1st Ex. Sess., No. 8, §1, eff. March 27, 1984.



RS 30:2252 - Collection

§2252. Collection

Upon receipt of the written notice provided for in R.S. 30:2250 by the secretary of the Department of Revenue of the amount of tax determined to be imposed and due under this Chapter, said secretary shall proceed to collect and enforce the tax in accordance with the provisions of Chapter 18 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950. In addition to the authority given to the secretary of the Department of Revenue, said secretary shall have any additional authority conferred by this Chapter, and shall specifically have the authority to audit and investigate all books and records of taxpayers under this Chapter and any reports and records of the Department of Environmental Quality and to impose interest and penalties as provided in that Chapter.

Acts 1984, 1st Ex. Sess., No. 8, §1, eff. March 27, 1984; Acts 1997, No. 658, §2.



RS 30:2253 - Delinquency penalty

§2253. Delinquency penalty

Failure to pay the tax due to the secretary of the Department of Revenue on January 1, 1985, shall result in the imposition of a penalty of twenty-five percent of the tax due hereunder in addition to interest as provided by Chapter 18 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

Acts 1984, 1st Ex. Sess., No. 8, §1, eff. March 27, 1984; Acts 1997, No. 658, §2.



RS 30:2271 - LIABILITY FOR HAZARDOUS

CHAPTER 12. LIABILITY FOR HAZARDOUS

SUBSTANCE REMEDIAL ACTION

PART I. GENERAL PROVISIONS

§2271. Findings and purpose

A. The legislature hereby finds and declares the following:

(1) Hazardous chemicals and substances have been disposed of in Louisiana for many years in a manner that, although possibly legal at the time, was careless and inappropriate and created conditions which are extremely dangerous and may cause long-term health and environmental problems for the people of this state.

(2) Hazardous substances are produced and transported on a regular basis around this state and there have been numerous recent discharges resulting from accidents which have caused extensive damage to the citizens of the state and have caused the state to expend large sums to respond to these incidents.

(3) Those persons generating these substances knew or were in a position to know of the hazardous and dangerous nature of the substances which they were producing and knew or should have known that improper disposal could have long-term health risks and could cause irreversible environmental damage.

(4) The state cannot and should not bear the costs associated with a private profit making venture.

B. The purpose of this Chapter is to encourage prompt notification to the department of any hazardous substance discharge or disposal, to identify locations at which a discharge or disposal of a hazardous substance may have occurred at any time in the past, to provide a mechanism to the department to insure that the costs of remedial actions are borne by those who contributed to the discharge or disposal, and to allow the department to respond as quickly as possible to hazardous substance discharges while retaining the right to institute legal actions against those responsible for remedial costs.

Acts 1984, No. 791, §1; Acts 1995, No. 1092, §2, eff. July 1, 1996.



RS 30:2272 - Definitions

§2272. Definitions

As used in this Chapter, the following terms shall have the meaning ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Bona fide prospective purchaser" shall have the meaning ascribed to such term in 42 U.S.C. 9601(40).

(2)(a) "Contractual relationship" includes but is not limited to land contracts, deeds, easements, leases, or other instruments transferring title or possession, unless the real property on which the facility concerned is located was acquired by the defendant after the disposal or placement of the hazardous substance on, in, or at the facility, and one or more of the circumstances described in Item (i), (ii), or (iii) is also established by the defendant by a preponderance of the evidence:

(i) At the time the defendant acquired the facility, the defendant did not know and had no reason to know that any hazardous substance which is the subject of the release or threatened release was disposed of on, in, or at the facility.

(ii) The defendant is a government entity which acquired the facility by escheat, or through any other involuntary transfer or acquisition, or through the exercise of eminent domain authority by purchase or condemnation.

(iii) The defendant acquired the facility by inheritance or bequest.

(iv) In addition to establishing one or more of the circumstances described in Item (i), (ii), or (iii) of this Subparagraph, the defendant must establish that the defendant has satisfied the requirements of R.S. 30:2277(3)(a) and (b), provides full cooperation, assistance, and facility access to the persons that are authorized to conduct response actions at the facility, including the cooperation and access necessary for the installation, integrity, operation, and maintenance of any complete or partial response action at the facility, is in compliance with any land use restrictions established or relied on in connection with the response action at a facility, and does not impede the effectiveness or integrity of any institutional control employed at the facility in connection with a response action.

(b) To establish that the defendant had no reason to know of the matter described in Item (a)(i) of this Paragraph, the defendant must demonstrate to a court that on or before the date on which the defendant acquired the facility, the defendant carried out all appropriate inquiries into the previous ownership and uses of the facility in accordance with generally accepted good commercial and customary standards and practices; and the defendant took reasonable steps to stop any continuing release; prevent any threatened future release; and prevent or limit any human, environmental, or natural resource exposure to any previously released hazardous substance. For purposes of satisfying the requirement to carry out all appropriate inquiries, the standards, practices, criteria, and site inspection and title search responsibilities otherwise applicable to a defendant under 42 U.S.C. 9601(35)(B) shall apply.

(c) Nothing in this Paragraph shall diminish the liability of any previous owner or operator of such facility who would otherwise be liable under this Chapter. Notwithstanding the provision of this Paragraph, if the defendant obtained actual knowledge of the release or threatened release of a hazardous substance at such facility when the defendant owned the real property and then subsequently transferred ownership of the property to another person without disclosing such knowledge, such defendant shall be treated as liable under this Chapter, and no defense under R.S. 30:2277 shall be available to such defendant.

(d) Nothing in this Paragraph shall affect the liability under this Chapter of a defendant who, by any act or omission, caused or contributed to the release or threatened release of a hazardous substance which is the subject of the action relating to the facility.

(3) "Discharge" means discharge as defined in R.S. 30:2004.

(4) "Disposal" means disposal as defined in R.S. 30:2173.

(5) "Facility" means facility as defined in R.S. 30:2004.

(6)(a) "Hazardous substance" means any gaseous, liquid, or solid material which because of its quantity, concentration, or physical, chemical, or biological composition when released into the environment poses a substantial present or potential hazard to human health, the environment, or property, and which material is identified or designated as being hazardous by rules and regulations adopted and promulgated by the secretaries of the Department of Environmental Quality or of the Department of Public Safety and Corrections, regardless of whether it is intended for use, reuse, or is to be discarded.

(b) The secretary, in finding that a material is hazardous, shall consider the following factors with respect to each material:

(i) Actual or relative potential for harm to human health, the environment, or property.

(ii) Scientific evidence of its potential for harm based upon quantity, concentration, or chemical or biological composition.

(iii) State of current scientific knowledge regarding the material.

(iv) Its history and current pattern of harm.

(v) Actual or potential volatility when combined with other common substances likely to be encountered when disposed of, stored, or transported.

(vi) Actual or relative potential for harm to human health if allowed to escape its containment.

(c) The term does not include petroleum, including crude oil or any fraction thereof which is not otherwise specifically listed or designated as a hazardous substance under this Subsection, and the term does not include natural gas, natural gas liquids, liquified natural gas, or synthetic gas usable for fuel (or mixtures of natural gas and such synthetic gas).

(7) "Hazardous waste" means hazardous waste as defined in R.S. 30:2173.

(8) "Nonparticipating party" means a person who refuses to comply with the demand of the secretary, or fails to respond to the demand, or against whom a suit has been filed by the secretary.

(9) "Owner or operator" means any person owning or operating a facility.

(10) "Participating party" means a person who undertakes remedial action after receiving a demand from the secretary in compliance with the demand and as approved by the secretary.

(11) "Pollution source" means pollution source as defined in R.S. 30:2004 and R.S. 30:2173.

(12)(a) "Remedial cost" means after the discharge or disposal of a hazardous substance the cost of:

(i) Removing, confining, or storing any hazardous substance; constructing barriers, securing the site, encapsulating in clay or other impermeable material;

(ii) Cleaning up a contamination, recycling, or reuse of a hazardous substance;

(iii) Diversion, destruction, or segregation of reactive or other wastes;

(iv) Dredging or excavating a site;

(v) Repairing or replacing leaking containers;

(vi) Collection of leachate and runoff;

(vii) Onsite treatment or incineration of a substance;

(viii) Provision of alternative water supplies;

(ix) Monitoring, testing, or analyzing;

(x) Employing legal, engineering, chemical, biological, architectural, or other professional consultants or personnel;

(xi) Investigation, initiation, or prosecution of lawsuits to final judgment;

(xii) Transporting and disposing of waste from the site; or

(xiii) Any other action the secretary deems necessary to restore the site or remove the hazardous substance.

(b) Remedial costs as used herein shall include only such costs as are reasonable after consideration of the cost effectiveness of such action, the extent of remediation, and alternative methods of treatment or disposal.

Acts 1984, No. 791, §1; Acts 1988, No. 624, §1; Acts 2003, No. 1127, §1, eff. July 2, 2003.



RS 30:2272.1 - Minimum remediation standards

§2272.1. Minimum remediation standards

A.(1) The Department of Environmental Quality shall adopt minimum remediation standards for soil, groundwater, and surface water quality necessary for the remediation of contamination of immovable property. The standards shall be developed with input at all major points from an advisory group or task force appointed by the governor, balanced for thoroughness and fairness, composed of representatives of industry, business, state and local agencies with related jurisdiction, universities, environmental organizations, and other citizens. The remediation standards shall be developed to ensure that the potential for harm to public health and safety and to the environment is minimized to acceptable levels, taking into consideration the location, the surroundings, the intended use of the property, the potential exposure to the discharge, and the surrounding ambient conditions, whether naturally occurring or man-made. The standards shall be adopted as a rule in accordance with the Administrative Procedure Act.

(2) Until the minimum remediation standards for the protection of public health and safety as described herein are adopted, the department shall not approve any voluntary remedial action plan under Part II of this Chapter.

B. In developing minimum remediation standards the department shall:

(1) Base the standards on generally accepted and peer reviewed scientific evidence or methodologies to the extent practical.

(2) Base the standards upon reasonable assumptions of exposure scenarios as to amounts of contaminants to which humans or other receptors will be exposed, when and where those exposures will occur, and the amount of that exposure.

(3) Avoid the use of redundant conservative assumptions. The department shall avoid to the maximum extent reasonable the use of redundant conservative assumptions by the use of parameters that provide an adequate margin of safety and which avoid the use of unrealistic conservative exposure parameters and which guidelines make use of the guidance and regulations for exposure assessment developed by the United States Environmental Protection Agency pursuant to the "Comprehensive Environmental Response, Compensation, and Liability Act of 1980", 42 U.S.C. 9601 et seq. and other statutory authorities as applicable.

(4) Where feasible, establish the remediation standards as numeric or narrative standards setting forth acceptable levels or concentrations for particular contaminants.

Acts 1995, No. 1092, §1, eff. July 1, 1996.



RS 30:2273 - Persons who must comply with requirements of this Chapter

§2273. Persons who must comply with requirements of this Chapter

The following persons or entities must comply with and are subject to the provisions of this Chapter:

(1) The owner, operator, or lessee of any pollution source or facility.

(2) Any person who has directly transported or directly contracted for the transportation of a hazardous substance or hazardous waste to a pollution source or facility.

(3) Any person who generated a hazardous waste which was eventually transported, stored, disposed of or discharged at a pollution source or facility.

(4) Any other person who disposed of or discharged a hazardous substance at a pollution source or facility.

Acts 1984, No. 791, §1; Acts 1990, No. 681, §1, eff. July 20, 1990; Acts 1991, No. 773, §1.



RS 30:2274 - Notification and demand of secretary

§2274. Notification and demand of secretary

A. After the secretary has determined that a discharge or disposal has occurred which may present an imminent and substantial endangerment to health or the environment, he shall attempt to notify each person known to have disposed of, transported to, or allowed the discharge or disposal at a pollution source or facility that they are to provide him with all information on hazardous substances disposed of or discharged at the site including:

(1) The types of substances and their chemical name or makeup if known.

(2) The volumes of such substances disposed of or discharged.

(3) The locations of disposal or discharge of any known pollution source or facility.

(4) Dates of disposal and amounts on each date.

(5) Person providing transportation of hazardous substances.

(6) Name of owner or operator at the site at the time of disposal or discharge.

B. Any person who willfully fails to provide the information to the secretary as required by this Section shall be liable for a penalty of up to twenty-five thousand dollars for each day that the required information is not received after the date on which it is due and shall not be allowed to avail himself of the defenses provided in R.S. 30:2277.

C. The secretary shall promulgate rules and regulations no later than January 1, 1989, for requiring from all persons who have or may have generated, transported, disposed of or discharged, or contracted for the transportation, disposal, or discharge of a hazardous substance which was discharged or disposed of at any pollution source or facility the types of information in accordance with Subsection A of this Section and any other such information as the secretary deems necessary. The secretary is authorized to do a general survey of all generators of hazardous waste in the state with regard to their past or present methods of disposal of hazardous wastes in accordance with Subsection A of this Section.

D. Notwithstanding the provisions of Subsection A of this Section, if the secretary, pursuant to his investigation, determines that it is not feasible for him to notify every potentially responsible person at the site of a pollution source or facility, he may limit his notice to those persons he deems most responsible based on the volume of hazardous substances disposed of or discharged, the toxicity of substances disposed of or discharged, failure to exercise due diligence in the handling, maintenance, or disposal at the site, knowledge of the risk associated with the discharge or disposal at the site, and other such criteria as the secretary may deem necessary.

Acts 1984, No. 791, §1; Acts 1988, No. 624, §1; Acts 1988, No. 965, §1, eff. July 27, 1988.



RS 30:2275 - Demand by secretary; remedial action

§2275. Demand by secretary; remedial action

A. When the secretary determines that a discharge or disposal of a hazardous substance has occurred or is about to occur which may present an imminent and substantial endangerment to health or the environment, he shall make a written demand on every owner, generator, transporter, disposer, operator, or other responsible person who has participated in the disposal or discharge of a hazardous substance at the site to undertake remedial actions at the site in accordance with a plan approved by the secretary or pay to the secretary the cost of the remedial action to be taken by the secretary.

B. The order for remedial action shall prescribe a reasonable time for reply. If, after the time limit provided in the written demand, the secretary has received no reply or has received a refusal to comply with the demand, he shall institute a suit in the district court of proper venue demanding that the defendants bear the remedial costs at the site or asking the court to issue an order that the site be closed or any other order necessary to abate, contain, or remove the hazard.

C. If a person fails to respond to a demand to undertake remedial action, the secretary may take all actions authorized by this Subtitle prior to filing suit for recovery.

D. Notwithstanding the provisions of Subsection A of this Section, if the secretary, pursuant to his investigation, determines that it is not feasible for him to make demand on every potentially responsible person at the site of a pollution source or facility, he may limit his demand to those persons he deems most responsible based on the volume of hazardous substances disposed of or discharged, the toxicity of substances disposed of or discharged, failure to exercise due diligence in the handling, maintenance, or disposal at the site, knowledge of the risk associated with the discharge or disposal at the site, and other such criteria as the secretary may deem necessary.

E. Notwithstanding any other provision of law in this Subtitle, in any order pursuant to this Section requiring an owner, operator, or responsible person to test, monitor, and analyze to ascertain the nature and extent of any pollution source or requiring any owner, operator, or responsible person to contain, abate, or clean up the site, the secretary may waive any permits which might otherwise be required under this Subtitle. No such waiver shall be deemed to authorize any discharge or emission which would endanger the environment or public health.

Acts 1984, No. 791, §1; Acts 1986, No. 306, §1, eff. June 30, 1986; Acts 1988, No. 253, §1, eff. July 6, 1988; Acts 1988, No. 624, §1.



RS 30:2276 - Finding of liability by the court

§2276. Finding of liability by the court

A. The court shall find the defendant liable to the state for the costs of remedial action taken because of an actual or potential discharge or disposal which may present an imminent and substantial endangerment to health or the environment at a pollution source or facility, if the court finds that the defendant performed any of the following:

(1) Was a generator who generated a hazardous substance which was disposed of or discharged at the pollution source or facility.

(2) Was a transporter who transported a hazardous substance which was disposed of or discharged at the pollution source or facility.

(3) Was a disposer who disposed of or discharged a hazardous substance or hazardous waste at the pollution source or facility.

(4) Contracted with a person for transportation or disposal at the pollution source or facility.

(5) Is or was the owner or operator of the pollution source or facility subsequent to the disposal of hazardous waste.

B. The court does not have to find that the defendant was negligent, knew that the hazardous substance was being improperly disposed of, or that the activity was illegal at the time of disposal.

C. The defendant shall be responsible for his proportionate contribution to the remedial costs as defined in this Chapter.

D. The liability of the defendants shall be limited to those costs which can be calculated by the court upon presentation of evidence.

E. After an administrative determination of the cleanup cost, legal interest shall run on such amount. In addition thereto the court shall hold a nonparticipating party liable for a penalty of three times that party's share of the remedial cost if the court determines that the failure of the nonparticipating party to respond to the administrative determination or court proceeding was without sufficient cause. Nothing in this Section shall be construed to relieve the imposition of solidary liability otherwise provided for in this Chapter. The court may order any penalties provided by this Subtitle or as provided in this Chapter.

F. All persons who have generated a hazardous substance disposed of at the site, transported a hazardous substance to the pollution source or facility, contracted to have a hazardous substance transported to the pollution source or facility, or disposed of a hazardous substance at the pollution source or facility shall be presumed to be liable in solido by the court for the cleanup of the site unless a party shows by a preponderance of the evidence that the costs of remediation should be apportioned and there is a reasonable basis for determining the amount of the contribution of each party to the discharge or disposal, however, any party shall have the right to establish his proportionate contribution to the site and his liability shall be limited to his degree of contribution.

G.(1) In furtherance of the purpose of R.S. 30:2275, those participating parties who, after an initial demand is made by the secretary under R.S. 30:2275, agree to clean up the pollution source or facility may, without the institution of a suit by the secretary under R.S. 30:2275, sue and recover from any other nonparticipating party who shall be liable for twice their portion of the remedial costs. The plan for remedial action of the pollution source or facility shall be subject to approval by the secretary upon request by the participating parties. The secretary shall act as expeditiously as possible in approving the plan proposed by the participating parties. Prior to any suit by a participating party for recovery of their portion of the remedial costs, the participating party shall make a written demand on any nonparticipating party they intend to sue requesting payment of that portion the nonparticipating party would be liable for if he participated.

(2) In the event the United States Environmental Protection Agency is the lead governmental agency with regard to a remedial action at a pollution source or facility containing a hazardous substance as defined by R.S. 30:2272(4), and an initial demand for remediation is made to a party, then if said party agrees to clean up the pollution source or facility he may, without the institution of a suit by the secretary or the United States Environmental Protection Agency, sue and recover from any other responsible party who has received a demand but refused to participate, which responsible party shall be liable for twice their portion of the remedial costs. Prior to any suit by a party who has agreed to participate in the remedial action for recovery of their portion of the remedial costs, said party shall make a written demand on any responsible party, who has refused to participate, that they intend to sue requesting payment of that portion of the remedial costs that the party would be liable for if he had participated.

(3) In furtherance of the purpose of this Chapter, a person who has incurred remedial costs in responding to a discharge or disposal of a substance covered by this Chapter, without the need for an initial demand by the secretary, may sue and recover such remedial costs as defined in R.S. 30:2272(9) from any person found by a court to have performed any of the activities listed in Subsection A if the plan for remedial action was approved by the secretary in advance or, if an emergency, the secretary was notified without unreasonable delay and the secretary accepts the plan thereafter. An action by a person other than the secretary shall not be barred by the failure of the secretary to demand participation in the remediation. Such action shall be barred if the plaintiff does not make written demand on the defendant by certified mail, return receipt requested, at least sixty days prior to initiation of suit based on the cause of action provided in this Subsection.

H.(1) No action shall be commenced under this Chapter unless it is commenced within ten years from the date of the discovery of the disposal or discharge for which remedial action must be undertaken or three years from the date the secretary issues an order requiring remedial action to be undertaken, whichever comes later.

(2) Notwithstanding any other provision of the law to the contrary, however, any action arising under this Chapter which is not prescribed on September 1, 1991, may be commenced within ten years from September 1, 1991.

I. Nothing in this Chapter shall bar a cause of action that an owner or operator or any other person subject to liability under this Section or a guarantor has or would have by reason of indemnification, subrogation, or otherwise against any person.

Acts 1984, No. 791, §1; Acts 1986, No. 306, §1, eff. June 30, 1986; Acts 1988, No. 624, §1; Acts 1990, No. 1020, §1; Acts 1991, No. 249, §1, eff. Sept. 1, 1991; Acts 1993, No. 986, §1, eff. June 25, 1993.



RS 30:2277 - Defenses

§2277. Defenses

Any of the following shall be a defense to an action prosecuted by the state under the provisions of this Chapter:

(1) The discharge or disposal was caused by an act of God.

(2) The discharge or disposal was caused by an act of war.

(3) The discharge or disposal was caused by an act or omission of a third person other than an employee or agent of the defendant or one whose act or omission occurs in connection with a contractual relationship, existing directly or indirectly, with the defendant, except where the sole contractual arrangement arises from a published tariff and acceptance for carriage by a common carrier by rail, and if the defendant establishes that he:

(a) Exercised due care with respect to the hazardous substance concerned, taking into consideration the characteristics of such substance, in light of all relevant facts and circumstances.

(b) Took precautions against foreseeable acts or omissions of any such third party and the consequences that could foreseeably result from such acts or omissions.

(4) The owner or operator of the pollution source or facility acquired ownership or control of such property through a giving in payment or through a foreclosure proceeding of a security interest held by the person on that property or holds legal title to or otherwise manages any such property for purposes of administering an estate or trust of which such property is a part, except where such owner or operator:

(a) Has caused a discharge or disposed of a hazardous substance covered by this Chapter; or

(b) Knows at the time the security interest is perfected that the property contains a hazardous substance covered by this Chapter.

(5) The potential liability for a release or threatened release is based solely on a bona fide prospective purchaser's being considered to be an owner or operator of a facility, as long as the bona fide prospective purchaser does not impede the performance of a response action or natural resource restoration. However, the relevant property may be otherwise subject to a lien pursuant to R.S. 30:2281 or 2225(F).

Acts 1984, No. 791, §1; Acts 1991, No. 773, §1; Acts 2003, No. 1127, §1, eff. July 2, 2003.



RS 30:2278 - Indemnification agreements

§2278. Indemnification agreements

No indemnification, hold harmless, or similar agreement or conveyance shall be effective to transfer from the owner or operator of any facility or from any person who may be liable for a discharge or disposal to any other person the liability imposed under this Chapter. Nothing in this Chapter shall bar any agreement to insure a party to such agreement for any liability under this Section.

Acts 1984, No. 791, §1.



RS 30:2279 - Other laws

§2279. Other laws

The provisions of this Chapter shall apply to all persons defined herein regardless of whether or not that person is liable for payment of any taxes, cleanup costs, or other costs under any federal statute or enactment which purports to require a party to clean up a hazardous waste site including the Comprehensive Environmental Response, Compensation, and Liability Act.

Acts 1984, No. 791, §1.



RS 30:2280 - Rules and regulations

§2280. Rules and regulations

The secretary shall implement the provisions of this Chapter through appropriate rules and regulations including a general requirement providing an opportunity for a public meeting and if requested a public comment period of no more than sixty days duration prior to the approval of a plan for remedial investigation and selection of a remedy, and a requirement as to the records which must be kept and disclosed to the department and the intervals and times at which additional notifications regarding continuous or regular disposal must be made.

Acts 1984, No. 791, §1; Acts 1991, No. 224, §1; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2281 - Privilege; cost of remediation

§2281. Privilege; cost of remediation

Consistent with the findings of R.S. 30:2271, the legislature hereby finds that it is in the best interest of this state and a part of the exercise of its police powers that this state have a lien or privilege against immovable property for the recovery of remedial cost incurred in discharging its responsibility pursuant to this Chapter. Following the expenditure of funds by the state of Louisiana through the department, such lien or privilege may be perfected against such property by filing a notice of lien containing the name of the current record owner and the legal description of the immovable property in the mortgage records of the parish in which the immovable property is located. Except as provided below, the lien of the state of Louisiana through the Department of Environmental Quality shall have priority in rank over all other privileges, liens, encumbrances, or other security interests affecting the property. As to all privileges, liens, encumbrances, or other security interests affecting the property that are filed or otherwise perfected before the filing of the notice of lien of the state authorized by this Section, such prior recorded security interests shall have priority over the state lien but only to the extent of the fair market value that the property had prior to remedial action by the state, and prior recorded security interests shall be subordinate to the state lien for any amount in excess of such pre-remediation fair market value.

Acts 1990, No. 681, §1, eff. July 20, 1990; Acts 1991, No. 773, §1; Acts 2001, No. 1047, §1.

{{NOTE: SEE ACTS 1990, NO. 681, §2.}}



RS 30:2282 - Capitol lakes

§2282. Capitol lakes

A. The legislature recognizes that the lakes, which may be* located in the state capital city adjacent to the capitol building and the governor's mansion, are classified as an inactive and abandoned hazardous waste site by the Department of Environmental Quality. The legislature finds and declares that it is inappropriate for such a waste site to be located at the center of state government and that it is desirable to have the lakes cleaned up and made into an attractive area where families can engage in recreational activities. Further, the legislature finds that allowing the sediments in the lakes to remain contaminated with hazardous waste will make it prohibitive to perform any works in the lakes such as dredging for drainage purposes and adding enhancements such as fishing piers. The legislature declares that the cleanup and removal of the contaminants in the sediments in the lakes is a priority of the state and that the Department of Environmental Quality should move expeditiously to require the cleanup to commence immediately.

B. Any remediation agreement, order, or judgment by any authority to clean up or remediate any lakes that are classified as hazardous waste sites and are located in the state capital city adjacent to the governor's mansion or the grounds of the state capitol building, hereinafter referred to as "the lakes", shall provide for the cleanup or remediation of the hazardous substances in the sediments of the lakes to the extent that human health and the environment is protected, taking into consideration all reasonably anticipated future uses of the lakes, including but not limited to dredging and recreational use.

C. Not later than January 1, 1998, the department shall complete phase 1 remedial investigation to characterize the water and sediment depths and aquatic species and identify and delineate the contaminate concentrations in the sediment and the selected biota. The department shall negotiate with any and all parties that are responsible pursuant to this Subtitle to conduct further remedial action as appropriate or to pay the costs of any remedial action to be taken by the department. Should the department not enter into an agreement with any responsible party to conduct further remedial action, if required, it shall institute such legal proceedings authorized pursuant to this Subtitle by June 1, 1999, to require the responsible parties to bear the remedial costs incurred or to be incurred by the department. Nothing herein shall be construed to limit or restrict any remedy or cause of action the department may have against any person.

D. Each month the department shall deliver a status report of the activities of the department regarding actions related to the remediation of the lakes to the office of the governor, the House and Senate environment committees, the speaker of the House, the president of the Senate, and to the senator and representative in whose district the lakes lie.

Acts 1997, No. 1337, §1, eff. July 15, 1997.

*As appears in enrolled bill.



RS 30:2283 - Reporting requirements

§2283. Reporting requirements

A. Whenever any owner, operator, or responsible person of any site obtains information that indicates hazardous waste, hazardous waste constituents, or hazardous substances as defined in R.S. 30:2272 are leaching, spilling, discharging, or otherwise moving in, into, within, or on any land, subsurface strata, water, or air, such person shall report this information to the department in accordance with regulations to be adopted. This reporting requirement shall apply to leaching, spilling, discharging, or moving of hazardous waste or hazardous waste constituents occurring hereafter although the hazardous waste or hazardous waste constituents were heretofore present at the site, and shall also apply to hazardous substances.

B. When any incident giving rise to an obligation to report to the department has previously been reported pursuant to other provisions of law, there is no duty by any additional persons to report such incident pursuant to this Section.

Acts 1999, No. 383, §1, eff. June 16, 1999.



RS 30:2285 - Findings and purpose

PART II. VOLUNTARY INVESTIGATION AND

REMEDIAL ACTION

§2285. Findings and purpose

A. The legislature hereby finds that there are numerous former commercial and industrial sites that are contaminated with hazardous pollutants and that these sites are idle and unproductive because they have not been remediated. It is found that the owners of land with hazardous waste sites are reluctant to initiate or be involved in the remediation of these sites because of their potential present and future liability. Further, it is found that many such sites would be remediated and returned to productive use if those landowners who voluntarily clean up such sites were granted certain limitations on their liability as a result of such remediation activities.

B. It is the purpose of this Part to implement the policy of Article IX, Section 1 of the Constitution of Louisiana to protect, conserve, and replenish the environment by affording limitations of liability for the voluntary cleanup of contaminated sites.

Acts 1995, No. 1092, §1, eff. July 1, 1996.



RS 30:2285.1 - Voluntary remedial actions; liability exemption

§2285.1. Voluntary remedial actions; liability exemption

A.(1) Subject to the provisions of this Part, any person who is not otherwise a responsible person under Part I of this Chapter shall not be liable under Part I for the discharge or disposal or threatened discharge or disposal of the hazardous substance or waste if the person undertakes and completes a remedial action to remove or remedy discharges or disposals and threatened discharges or disposals of hazardous substances and wastes at an identified area of immovable property in accordance with a voluntary remedial action plan approved in advance by the secretary following public notice and the opportunity for a public hearing in the affected community to inform the residents about the plan. The public notice shall appear in the local newspaper of general circulation in the parish where the property is located. The notice shall be at least four by six inches in size.

(2) In addition, persons owning immovable property contiguous to the property subject to the voluntary remedial action plan shall receive notice of the plan prior to approval by the secretary, by means of certified mail to the person or persons listed as the owner on the assessor's rolls for the parish in which the property is located and as of the date that the remediation plan is submitted.

B. The exemption from liability provided under this Section also applies to discharges or disposals or threatened discharges or disposals of hazardous substances and hazardous wastes at the identified property that are not required to be removed or remedied by the approved voluntary remedial action plan if the requirements of R.S. 30:2286 are met.

C. No provision of this Part shall exempt any person who undertakes or completes a voluntary remedial action plan from any liability which he would otherwise have under any federal rule or regulation.

D. Nothing in this Part shall affect the liability of any person with respect to damage caused to third parties.

Acts 1995, No. 1092, §1, eff. July 1, 1996; Acts 1999, No. 352, §1, eff. June 16, 1999.



RS 30:2285.2 - Responsible landowner

§2285.2. Responsible landowner

A "responsible person" or "responsible landowner" is a person who is responsible under the provisions of this Chapter for the discharge or disposal or the threatened discharge or disposal of a hazardous substance or hazardous waste on or in immovable property. However, an owner of immovable property or a person who has an interest therein is not a responsible person for the purposes of this Part only, unless that person:

(1) Was engaged in the business of generating, transporting, storing, treating, or disposing of a hazardous substance or hazardous waste on or in the property, or knowingly permitted others to engage in such a business on the property;

(2) Knowingly permitted any person to make regular use of the property for disposal of waste;

(3) Knowingly permitted any person to use the property for disposal of a hazardous substance;

(4) Knew or reasonably should have known that a hazardous substance was located in or on the property at the time right, title, or interest in the property was first acquired by the person and engaged in conduct associating that person with the discharge or disposal; or

(5) Took action which significantly contributed to the discharge or disposal after that person knew or reasonably should have known that a hazardous substance was located in or on the property.

Acts 1995, No. 1092, §1, eff. July 1, 1996.



RS 30:2286 - Partial remedial action plans

§2286. Partial remedial action plans

A. The secretary may approve a voluntary remedial action plan submitted under this Part that does not require removal or remedy of all discharges or disposals and threatened discharges or disposals of hazardous substances and hazardous wastes at an identified area of immovable property if the secretary determines that all of the following criteria have been met:

(1) If reuse or development of the property is proposed, the voluntary remedial action plan provides for all remedial actions necessary to allow for the proposed reuse or development of the immovable property in a manner that does not pose a significant threat to public health, safety, and welfare and the environment.

(2) The remedial actions and the activities associated with any reuse or development proposed for the property will not aggravate or contribute to discharges or disposals or threatened discharges or disposals that are not required to be removed or remedied under the voluntary remedial action plan, and will not interfere with or substantially increase the cost of future remedial actions to address the remaining discharges or disposals or threatened discharges or disposals.

(3) The owner of the property agrees to cooperate with the secretary or other persons acting at the direction of the secretary in taking remedial actions necessary to investigate or address remaining discharges or disposals or threatened discharges or disposals, and to avoid any action that interferes with the remedial actions.

B. Under Paragraph A(3) of this Section, an owner shall be required to agree to any or all of the following terms necessary to carry out remedial actions to address remaining discharges or disposals or threatened discharges or disposals:

(1) To provide access to the property to the secretary and the secretary's authorized representatives.

(2) To allow the secretary, or persons acting at the direction of the secretary, to undertake activities at the property including placement of borings, wells, equipment, and structures on the property.

(3) To grant rights-of-way, servitudes, or other interests in the property to the agency for any of the purposes provided in Paragraph (1) or (2) of this Subsection.

C. An agreement under Paragraph A(3) of this Section shall be binding upon the successors and assigns of the owner. The owner shall record the agreement, or a memorandum approved by the secretary that summarizes the agreement, with the clerk of court of the parish where the property is located.

D.(1) The owners of land subject to a partial remediation pursuant to this Section shall impose use restrictions on the future use of the property as may be determined by the secretary to be necessary to prevent a significant threat to public health, safety, and welfare and to the environment. No land may be partially remediated under this Section unless such restrictions are imposed and recorded as provided herein.

(2) The secretary shall determine the use restrictions required by this Subsection and may conduct public hearings for the purpose of determining the reasonableness and appropriateness of such restrictions in the parish where the land is located. The use restrictions or a notice thereof shall be recorded with the clerk of court in the official records of each parish in which the land is located. The use restrictions may not be modified or cancelled or removed from the official records unless so authorized by the secretary.

(3) The secretary shall not authorize such modification, cancellation, or removal unless the land is further remediated to remove or remedy the remaining discharges or disposals and the remaining threatened discharges or disposals of hazardous substances and wastes in accordance with the requirements of the secretary. In order to determine whether to authorize such modification, cancellation, or removal, the secretary shall conduct at least one public hearing in the parish in which the property is located at least thirty and not more than sixty days prior to making the determination.

Acts 1995, No. 1092, §1, eff. July 1, 1996.



RS 30:2286.1 - Submission and approval of voluntary remedial action plans

§2286.1. Submission and approval of voluntary remedial action plans

A. Remedial Investigation Work Plan

(1) A person shall submit a plan for voluntary remedial investigation. The voluntary remedial investigation plan shall include a work plan that shall conform to the site investigation requirements of the department's Risk Evaluation/Corrective Action Program (RECAP) established pursuant to R.S. 30:2272.1, and such other requirements as established by rule. Any site investigation must be performed pursuant to a work plan reviewed and approved by the department.

(2) Within ninety days of receipt of the remedial investigation work plan, the department shall review the plan and either approve such plan or provide written notices of deficiencies in the investigation work plan.

(3) The secretary may waive the requirements for a separate remedial investigation work plan if the applicant incorporates a satisfactory investigative report with the voluntary remedial action plan submitted pursuant to department regulations.

B. In order to receive immunity from liability pursuant to R.S. 30:2285.1, after approval of the voluntary investigation report by the department, unless waived by the secretary pursuant to Paragraph (3) of Subsection A of this Section, an applicant shall submit a voluntary remedial action plan for approval by the secretary. The voluntary remedial action plan shall include an investigative report that describes the methods and results of the investigation of the discharges or disposals and threatened discharges or disposals at the identified area of immovable property. The secretary shall not approve the voluntary remedial action plan unless the secretary determines in writing that the nature and extent of the discharges or disposals and threatened discharges or disposals at the identified area of immovable property have been adequately identified and evaluated in the investigative report.

C. Remedial actions required in a voluntary remedial action plan under this Part shall meet the same standards for protection of public health, safety, and welfare and the environment that apply to remedial actions taken pursuant to Part I of this Chapter.

D. When the secretary approves a voluntary remedial action plan, the secretary may include in the approval an acknowledgment that, upon certification of completion of the remedial actions, the person submitting the plan will receive the exemption from liability provided under this Part.

Acts 1995, No. 1092, §1, eff. July 1, 1996; Acts 2006, No. 645, §1.



RS 30:2287 - Performance liability

§2287. Performance liability

Persons specified in R.S. 30:2288 or R.S. 30:2288.1(C) shall not be liable for aggravating or contributing to any discharge or disposal or threatened discharge or disposal identified in an approved voluntary remedial action plan for the purpose of R.S. 30:2289(1) as a result of their performance of the remedial actions required in accordance with the plan and the direction of the secretary. Nothing in this Part relieves a person of any liability for failure to perform the work required by the voluntary remedial action plan in a workman-like manner and in accordance with generally accepted standards of performance and operation applicable to such remedial work.

Acts 1995, No. 1092, §1, eff. July 1, 1996.



RS 30:2287.1 - Certification of completion

§2287.1. Certification of completion

A. Remedial actions taken under an approved voluntary remedial action plan are not completed until the secretary certifies completion in writing.

B. Certification of completion of remedial actions taken under a voluntary remedial action plan that does not require removal or remedy of all discharges or disposals and threatened discharges or disposals is subject to compliance by the owner, and the owner's successors and assigns, with the terms of the agreement and the use restrictions established under R.S. 30:2286.

Acts 1995, No. 1092, §1, eff. July 1, 1996.



RS 30:2288 - Persons exempt from liability

§2288. Persons exempt from liability

A. In addition to the person who undertakes and completes remedial actions, and subject to the provisions of R.S. 30:2289, the exemption from liability provided by this Part applies to the following persons when the secretary issues the certificate of completion of remedial actions:

(1) The owner of the identified property, if the owner is not responsible for any discharge or disposal or threatened discharge or disposal identified in the approved voluntary remedial action plan.

(2) A person who acquires or develops the identified property.

(3) A successor or assign of any person to whom the liability exemption applies.

B. Any person who provides financing for the implementation of a remedial action plan or for the development of the identified immovable property in accordance with the applicable use restrictions after completion and acceptance of said plan, shall not be liable for any damages, costs, or penalties under this Chapter unless such person is considered to be a responsible person under the provisions of Part I of this Chapter.

Acts 1995, No. 1092, §1, eff. July 1, 1996.



RS 30:2288.1 - Voluntary remedial actions by responsible persons

§2288.1. Voluntary remedial actions by responsible persons

A. Notwithstanding R.S. 30:2286.1(A), a responsible person who undertakes and completes an approved remedial action plan shall be exempt from liability under Part I of this Chapter if the remedial actions are undertaken and completed in accordance with this Section.

B. The remedial actions shall be undertaken and completed in accordance with a voluntary remedial action plan approved as provided in R.S. 30:2286.1. Notwithstanding R.S. 30:2286, a voluntary remedial action plan submitted by a responsible person shall require the remedy or removal of all discharges or disposals and threatened discharges or disposals at the identified area of immovable property. The identified area of immovable property must correspond to the boundaries of a parcel that is either separately platted or is the entire parcel.

C. Subject to the provisions of R.S. 30:2289, when the secretary issues a certificate of completion for remedial actions completed at an identified area of immovable property in accordance with this Section, the exemption from liability under this Part applies to:

(1) A person who acquires the identified immovable property after approval of the voluntary remedial action plan.

(2) A successor or assign of a person to whom the liability exemption applies under this Subsection.

D. Any person who provides financing for the implementation of a remedial action plan or for the development of the identified immovable property in accordance with the applicable use restrictions after completion and acceptance of said plan, shall not be liable for any damages, costs, or penalties under this Chapter unless such person is considered to be a responsible person under the provisions of Part I of this Chapter.

Acts 1995, No. 1092, §1, eff. July 1, 1996.



RS 30:2289 - Persons not exempt from liability

§2289. Persons not exempt from liability

The exemption from liability provided by this Part does not apply to:

(1) A person who aggravates or contributes to a discharge or disposal or threatened discharge or disposal that was not remedied under an approved voluntary remedial action plan.

(2) A person who was a responsible person under Part I of this Chapter for a discharge or disposal or threatened discharge or disposal identified in the approved voluntary remedial action plan before taking an action that would have made the person subject to the exemptions under R.S. 30:2288 or R.S. 30:2288.1.

(3) A person who obtains approval of a voluntary remedial action plan for purposes of this Part by fraud or misrepresentation, or by knowingly failing to disclose material information, or who knows that approval was so obtained before taking an action that would have made the person subject to the exemptions from liability under R.S. 30:2288 or R.S. 30:2288.1.

Acts 1995, No. 1092, §1, eff. July 1, 1996.



RS 30:2289.1 - Requests for review, investigation, and oversight; fees

§2289.1. Requests for review, investigation, and oversight; fees

A. The secretary may, upon request, assist a person in determining whether immovable property has been the site of a discharge or disposal or a threatened discharge or disposal of a hazardous substance or hazardous waste. The secretary may also assist in, or supervise, the development and implementation of reasonable and necessary remedial actions. Assistance may include review of department records and files, and review and approval of a requestor's investigation plans and reports and remedial action plans and implementation.

B. The person requesting assistance under this Section shall pay the department for the department's cost, as determined by the secretary, of providing assistance. Money received by the department for assistance under this Section shall be deposited into the site cleanup fund and used solely to implement the provisions of this Part.

C. A person who investigates a discharge or disposal or a threatened discharge or disposal in accordance with an investigation plan approved by the secretary under this Section, does not become a responsible person for the purposes of R.S. 30:2285.2(4) by reason of undertaking or completing such investigation.

D. The department is hereby authorized to charge and collect a participation fee not to exceed six hundred sixty dollars per application for approval of an investigation plan, and a fee not to exceed six hundred sixty dollars per application for approval of a remedial action plan. The department shall promulgate rules and regulations to provide for reimbursement to the state of the actual direct costs associated with oversight of activities conducted pursuant to this Part, such as review, supervision, investigation, and monitoring. The department may charge and collect only for reasonable and appropriate oversight of activities conducted pursuant to this Part. When the department holds a public hearing, the applicant shall be responsible for the actual costs of the public hearing, including but not limited to building rental, security, court reporter, and hearing officer.

Acts 1995, No. 1092, §1, eff. July 1, 1996; Acts 1999, No. 1296, §1, eff. July 12, 1999 ; Acts 2002, 1st Ex. Sess., No. 134, §1, eff. July 1, 2002 and §2, eff. July 1, 2003.



RS 30:2290 - Other rights and authorities; rules

§2290. Other rights and authorities; rules

A. Nothing in this Part affects the authority of the department or the secretary to exercise any powers or duties under this Chapter or other law with respect to any discharge or disposal or threatened discharge or disposal, or affects the right of the department, the secretary, or any other person to seek any relief available under this Chapter against any party who is not subject to the liability exemption provided under this Part.

B. The secretary is authorized to adopt rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Part. However, the secretary shall not be authorized to adopt any rules or regulations that may subject any person to any additional violations under this Chapter.

Acts 1995, No. 1092, §1, eff. July 1, 1996.



RS 30:2291 - LOUISIANA WASTE REDUCTION LAW

CHAPTER 13. LOUISIANA WASTE REDUCTION LAW

§2291. Citation

This Chapter shall be known and may be cited as the "Louisiana Waste Reduction Law".

Acts 1987, No. 657, §2.



RS 30:2292 - Policy; purpose; primacy of waste reduction

§2292. Policy; purpose; primacy of waste reduction

A. The legislature finds and declares that the handling, storage, and disposal of hazardous and solid waste is posing an ever increasing economic burden and environmental risk to the citizens of this state; that the past efforts taken by the state and federal government to control pollution from waste after such waste has been generated have often resulted in wastes being transferred from one medium to another; that generation of certain amounts of waste can accumulate to environmentally unacceptable levels when postpollution controlled discharges from many generators enter the environment; that waste management and treatment activities are and can be beneficial, but that all waste treatment and recycling facilities pose some environmental risk and thus require effective regulation, and that the most certain means of preventing environmental risk is through waste reduction; that waste reduction may be used as a tool to improve industrial efficiency, growth, and international competitiveness; and that establishing a comprehensive, omnimedia approach to reducing wastes going into the air, land, and water is essential.

B. To insure that proper emphasis is given to waste reduction as a policy of this state and as a primary goal of the Department of Environmental Quality, the legislature does hereby direct the secretary of the Department of Environmental Quality to establish waste reduction as an issue of primacy for the department. The secretary shall assert and reflect the primacy of waste reduction in policies and determinations made pursuant to fulfilling his authority and duty under the Louisiana Environmental Quality Act.

Acts 1987, No. 657, §2.



RS 30:2293 - Definitions

§2293. Definitions

As used in this Chapter, the following terms shall have the meanings ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Omnimedia" refers to all manners in which and all sources from which a pollutant escapes into the environment, and for the purposes of this Chapter shall encompass any emission, effluent, or discharge which escapes into the air, water, or land, whether permitted or not.

(2) "Waste" means all nonproduct outputs from all environmental media, even though they may be within permitted or licensed limits.

(3) "Waste management" means any of the various methods or means of reducing waste which are applied after the waste is generated or is outside of the location where waste is generated.

(4) "Waste reduction" means in-plant practices that reduce, avoid, or eliminate the generation of hazardous or solid waste so as to reduce the risks to human health and the environment.

(a) When recycling is environmentally acceptable and is an integral part of the waste generating industrial process or operation, such as a closed-loop application which returns potential waste as it is generated for reuse within the process, it shall be considered waste reduction. Recycling is not considered waste reduction if waste exits a process, exists as a separate identity, undergoes significant handling, or is transported from the waste generating location.

(b) Actions that reduce waste volume by concentrating the hazardous content of a waste or that reduce hazard level by diluting the hazardous content are not considered waste reduction.

(c) Actions that change the chemical composition and the concentrations of the components of the waste, but do not change the degree of hazard of the waste are not considered waste reduction.

Acts 1987, No. 657, §2.



RS 30:2294 - Secretary of environmental quality; powers and duties

§2294. Secretary of environmental quality; powers and duties

The secretary shall have the following powers and duties:

(1) To prepare and develop a general plan for the comprehensive, omnimedia, reduction of hazardous and nonhazardous waste generation in Louisiana.

(2) To develop disaggregated percent waste reduction data, derived from production-based waste generation data pursuant to R.S. 30:2295, that accurately measure and depict reduction of waste. The data herein developed shall be compiled and maintained within the department as a source library and bibliography.

(3) To redevelop the existing department fee schedule to encourage the reduction of waste generation in Louisiana.

(4) To provide technical assistance to generators of waste, to act as a clearinghouse for information concerning waste reduction, and to identify sources of outside assistance including other state programs, universities, and professional consultants.

(5) To consider, analyze, and determine the advisability and manner of granting regulatory and fee concessions that reward actual and significant waste reduction. Any concession granted pursuant to this Paragraph shall result in an overall net improvement in environmental protection.

(6) To adopt and promulgate rules and regulations consistent with applicable state and federal law and the general intent and purposes of this Chapter for the reduction of the amount of waste generation in Louisiana, or for any programs or activities authorized by this Chapter.

(7) To develop any necessary procedures and regulations conforming to applicable state and federal laws to amend existing permits, licenses, variances, or compliance schedules necessary for the proper administration and control of programs authorized under the provisions of this Chapter.

(8) To apply for and accept grants of money from the United States Environmental Protection Agency or other federal agencies for the purpose of obtaining funds for implementation, administration, and documentation of activities conducted under the authority of the Louisiana Waste Reduction Law, R.S. 30:2291 et seq.

(9) To make grants from the Alternative Technologies Research and Development Trust Fund to colleges and universities within Louisiana for generic research relative to waste reduction technologies, processes, or materials that can be transferred to and shared with other waste generators in the state.

Acts 1987, No. 657, §2.



RS 30:2295 - Waste reduction history; planning report

§2295. Waste reduction history; planning report

A. Each year, every generator of waste in Louisiana subject to the laws under the Louisiana Environmental Quality Act or any rules or regulations promulgated pursuant thereto shall provide a report to the Department of Environmental Quality relative to the history and progress of such generator in waste reduction efforts.

B. Any report required herein shall use data sufficient in substance and form to convey an accurate analysis of any waste reduction heretofore accomplished or to be accomplished at some time in the future. The data shall be given on a production output basis as necessary to give the final waste reduction percentage based on waste generation and production data, not based solely on changes in the absolute amounts of waste generated.

C. Any data or information provided by generators for the purposes provided herein shall be subject to confidentiality as provided in R.S. 30:2030.

Acts 1987, No. 657, §2; Acts 1990, No. 588, §1.



RS 30:2301 - Definitions

CHAPTER 14. CLEAN WATER STATE REVOLVING FUND

§2301. Definitions

As used in this Chapter, the following terms shall have the following meanings:

(1) "Clean Water State Revolving Fund" or "CWSRF" means the water pollution control revolving loan fund previously established by Act No. 349 of the 1986 Regular Session of the Legislature, as amended, and formerly known as the "Municipal Facilities Revolving Loan Fund".

(2) "Department" means the Department of Environmental Quality.

(3) "Eligible recipient" means a political subdivision, public trust, agency or commission of the state, or a private entity, to the extent permitted by the federal act or federal regulations.

(4) "Federal act" means the Clean Water Act of 1972, as amended by the Water Quality Act of 1987, specifically Subchapter VI, Chapter 26 of Title 33 of the United States Code, and any amendments thereto relating to water pollution control revolving loan funds established by the respective states, including the CWSRF.

(5) "Federal regulations" means Part 35, Title 40 of the Code of Federal Regulations (40 CFR 35.3100, et seq.) relating to water pollution control revolving loan funds established by the respective states, including the CWSRF.

Acts 2010, No. 296, §1, eff. June 17, 2010.



RS 30:2302 - Clean Water State Revolving Fund; established

§2302. Clean Water State Revolving Fund; established

A. The Clean Water State Revolving Fund is hereby established and shall be maintained and operated by the department. Grants from the federal government allotted to the state for the capitalization of the CWSRF, and state funds when required, or otherwise made available, shall be deposited directly in or credited to the account of the CWSRF in compliance with the terms of the federal or state grant. The CWSRF shall provide assistance to eligible recipients for any activities of the CWSRF as may be permitted by the federal act or federal regulations and by this Chapter.

B. The department is authorized to enter into contracts and other agreements in connection with the operation of the CWSRF including but not limited to credit enhancement devices, guarantees, pledges, interest rate swap agreements, contracts and agreements with federal agencies, political subdivisions, public trusts, agencies or commissions of the state, and other parties to the extent necessary or convenient for the implementation of the CWSRF. The department shall maintain full authority for the operation of the CWSRF in accordance with applicable federal and state law.

Acts 2010, No. 296, §1, eff. June 17, 2010.



RS 30:2303 - Clean Water State Revolving Fund; authorized activities

§2303. Clean Water State Revolving Fund; authorized activities

A. Money in or credited to the account of or to be received by the CWSRF, including sums to be received pursuant to letters of credit or from any other source, shall be expended, committed, or pledged, in a manner consistent with terms and conditions of the grants and other sources of such deposits, credits, and letters of credit, and of all applicable federal and state law and may be used:

(1) To make loans to eligible recipients, or to purchase debt obligations using federal funds or funds on deposit in, credited to, or to be received by the CWSRF, including from the proceeds of letters of credit, at or below market interest rates for a period not to exceed thirty years from the completion of the construction of a project approved by the department.

(2) To offer and to make or enter into loan guarantees for eligible recipients.

(3) To provide payments to reduce interest on loans and loan guarantees to eligible recipients.

(4) To provide additional subsidization to eligible recipients in the form of bond interest subsidies, forgiveness of principal, negative interest loans or grants, or any combination of these.

(5) To provide bond guarantees to eligible recipients.

(6) To provide assistance to eligible recipients with respect to the nonfederal share of the costs of a project.

(7) To finance the cost of facility planning and the preparation of plans, specifications, and estimates for construction of projects for eligible recipients as may be approved by the department.

(8) To provide financial assistance to eligible recipients for the construction and rehabilitation of a project on the state priority list.

(9) To secure principal, interest, and premium if any, on bonds or other evidence of indebtedness issued by the department, or any agency, commission, authority, or public corporation of the state, by any public trust or by any other entity having the authority to issue debt for or on behalf of the state, or any political subdivision of the state if the proceeds of such bonds are deposited in the CWSRF, if the proceeds of such bonds are used to pay for a project approved by the department, or if the proceeds of such bonds are used to refund any obligation the proceeds of which are used to pay for an approved project to the extent provided and allowed by the terms of the federal grant.

(10) To make, enter into, or provide for loan guarantees for similar revolving funds established by instrumentalities, public trusts or agencies of the state, political subdivisions, or intermunicipal or interstate agencies.

(11) To purchase or refinance, at or below market rates, debt incurred by political subdivisions for wastewater treatment projects, where such debt obligations were incurred after March 7, 1985.

(12) To improve credit market access by guaranteeing, arranging, or purchasing bond insurance or other credit enhancement devices for debt obligations issued by the department, or any eligible recipient issued for a purpose authorized by this Section.

(13) To provide any other assistance or to fund any other programs which the federal government authorizes by law, regulation, or the terms of any grants.

(14) To fund the administrative expenses of the department related to the CWSRF.

(15) To provide for any other expenditure consistent with the federal grant program and state law, including grants.

B. Money not currently needed for the operation of the Clean Water State Revolving Fund or otherwise dedicated may be invested in an interest-bearing account. All such interest earned on investments shall be credited to the Clean Water State Revolving Fund.

Acts 2010, No. 296, §1, eff. June 17, 2010.



RS 30:2304 - Clean Water State Revolving Fund; political subdivisions and public trusts; loans

§2304. Clean Water State Revolving Fund; political subdivisions and public trusts; loans

A. Notwithstanding any provisions of law to the contrary, and in addition to the authority to borrow money or incur debt under any other provisions of law, any political subdivision or public trust is hereby authorized to borrow money from and incur debt payable to the CWSRF in accordance with the provisions hereof and subject to the approval of the State Bond Commission. This Section shall not be deemed to be the exclusive authority under which political subdivisions or public trusts may borrow money from or incur indebtedness to the CWSRF.

B. All bonds, notes, or other evidence of indebtedness of any political subdivisions and public trusts issued to represent an obligation to repay a CWSRF loan shall be authorized and issued pursuant to a resolution or ordinance of the governing authority of such entity, which shall prescribe the form and details thereof, including the terms, security for, manner of execution, repayment schedule, and redemption features thereof and such resolution or ordinance may provide that an officer of such entity may execute in connection with such obligation any related contract including but not limited to a credit enhancement device, indenture of trust, loan agreement, pledge agreement, or other agreement or contract needed to accomplish the purposes for which said indebtedness is given. Any such resolution or ordinance shall set forth the maximum principal amount, the maximum interest rate, the maximum redemption premium, if any, and the maximum term of such indebtedness.

C. Notwithstanding any other provision of law to the contrary, any political subdivision, or public trust upon entering into a loan from the CWSRF under this Section may dedicate and pledge a portion of any revenues it has available to it including but not limited to revenues from the general revenue fund, sales taxes, user fees, assessments, parcel fees, or property taxes of the political subdivision for a term not exceeding thirty years for repayment of the principal of, interest on, and any premium, administrative fee, or other fee or cost imposed by the department in connection with such loan; provided that any loan made solely for the purpose of financing the cost of facility planning and the preparation of plans, specifications, and estimates for construction of projects approved by the department shall have a term not to exceed five years from the date thereof.

D. Any evidence of indebtedness authorized pursuant to the provisions of this Chapter shall bear a rate or rates of interest that shall not exceed the rate or rates set forth in the resolution or ordinance authorizing and providing for the issuance thereof. Any such rate or rates of interest may be at fixed, variable, or adjustable rates.

E. Bonds, notes, or other evidence of indebtedness of a political subdivision shall be sold at a private, negotiated sale to the CWSRF at such price or prices, including premiums and discounts as shall be authorized in the resolution or ordinance of the borrower and agreed to by the department. The general laws of the state governing fully registered securities of public entities shall be applicable to the bonds, notes, or other evidence of indebtedness issued pursuant to this Section.

F. All resolutions or ordinances authorizing the issuance of bonds, notes, or other evidence of indebtedness of a political subdivision hereunder shall be published once in the official journal of the borrower. It shall not be necessary to publish exhibits to such resolution or ordinance, but such exhibits shall be made available for public inspection at the offices of the governing authority of the borrower at reasonable times and such fact must be stated in the publication. For a period of thirty days after the date of such publication, any persons in interest may contest the legality of the resolution or ordinance authorizing such evidence of indebtedness and any provisions thereof made for the security and payment thereof. After such thirty-day period no one shall have any cause or right of action to contest the regularity, formality, legality, or effectiveness of said resolution or ordinance and the provisions thereof or of the bonds, notes, or other evidence of indebtedness authorized thereby for any cause whatsoever. If no suit, action, or proceeding is begun contesting the validity of the bonds, notes, or other evidence of indebtedness authorized pursuant to such resolution or ordinance within the thirty days prescribed in this Subsection, the authority to issue the bonds, notes, or other evidence of indebtedness, or to provide for the payment thereof, and the legality thereof, and all of the provisions of the resolution or ordinance and such evidence of indebtedness shall be conclusively presumed, and no court shall have authority or jurisdiction to inquire into any such matter.

G. Bonds, notes, or other evidence of indebtedness of a political subdivision issued under the authority of this Section shall be exempt from all taxation for state, parish, municipal, or other purposes. Such bonds, notes, or other evidence of indebtedness shall be legal and authorized investments for banks, savings banks, insurance companies, any other financial institution, tutors of minors, curators of interdicts, trustees, and other fiduciaries. Such bonds, notes, or other evidence of indebtedness may be used for deposit with any officer, board, or political subdivision of the state, in any case where, by present or future laws, deposit of security is required for state funds.

H. The department may by suit, action, mandamus, or other proceedings, protect and enforce any covenant relating to and the security provided in connection with any indebtedness issued pursuant to this Section, and may by suit, action, mandamus, or other proceedings enforce and compel performance of all of the duties required to be performed by the governing body and officials of any borrower hereunder and in any proceedings authorizing the issuance of such bonds or other evidences of indebtedness.

Acts 2010, No. 296, §1, eff. June 17, 2010.



RS 30:2305 - Authority of the department; incur debt; issue and undertake guarantees of debt of other entities

§2305. Authority of the department; incur debt; issue and undertake guarantees of debt of other entities

A. The department is hereby authorized to issue, incur, and deliver debt evidenced by bonds, notes, or other evidences of indebtedness, payable from or secured by sums deposited in, credited to, or to be received in, including sums received pursuant to letters of credit, by the department in the CWSRF.

B. The department is further authorized to undertake and to issue and deliver evidences of its guarantee of the debt of other entities and is authorized to enter and execute pledges of the sums deposited in, credited to, or to be received in the CWSRF, including payments pursuant to letters of credit, to secure the debt of other entities. Such bonds, notes, or other evidences of indebtedness, such guarantees, and such pledges issued and delivered pursuant to the authority hereof shall constitute special and limited obligations of the department, and shall not be secured by the full faith and credit of the state, any source of revenue of the state other than those sums on deposit in, credited to, or to be received in the CWSRF, including payments to be made pursuant to letters of credit. It is hereby found and determined that such bonds, notes, or other evidences of indebtedness, guarantees, and pledges shall constitute revenue bonds, debts, or obligations within the meaning of Article VII, Section 6(C) of the Constitution of Louisiana and shall not constitute the incurring of state debt thereunder.

C. Withdrawals from the CWSRF to pay debt service on any bond, note, or other evidence of indebtedness, obligation of guarantee of any debt, or pledge to secure any debt does not constitute and shall not be subject to annual appropriation by the legislature as provided by Article III, Section 16 of the Constitution of Louisiana.

D. The department is hereby authorized to issue, execute, and deliver refunding bonds, notes, or other evidences of indebtedness for the purpose of refunding, readjusting, restructuring, refinancing, extending, or unifying in whole or any part of its outstanding obligations, and the department is also authorized to issue short-term revenue notes for the purposes of anticipating any revenues to be received by the department in connection with the CWSRF.

Acts 2010, No. 296, §1, eff. June 17, 2010.



RS 30:2306 - Manner of authorizing, issuing, executing, and delivering debt or guarantees of debt of other entities

§2306. Manner of authorizing, issuing, executing, and delivering debt or guarantees of debt of other entities

A. All bonds, notes, or other evidences of indebtedness, guarantees of the debt of other entities or pledges of assets to the payment of debts of other entities shall be authorized and issued pursuant to an executive order issued by the secretary of the department, and such executive order shall include a statement as to the maximum principal amount of any such obligation, guarantee, or pledge, the maximum interest rate to be incurred or borne by such obligation or guaranteed by such obligation, the maximum redemption premium, if any, and the maximum term in years for such evidence of indebtedness, obligation, guarantee, or pledge, and such executive order shall prescribe the form, anticipated terms, security, manner of execution, redemption features, and method of fixing the final details thereof. Such executive order may provide that the secretary or his designee shall execute in connection with any such obligation any other related contract including but not limited to credit enhancement devices, indentures of trust, pledge agreements, loan agreements, or any other ancillary agreements or contracts needed to accomplish the purposes for which said evidence of indebtedness, guarantee, or pledge is given in substantially the form attached to said executive order but which final indenture, guarantee, pledge, or other contract or agreement may contain such changes, additions, and deletions as shall, in the sole opinion of the designated officer of the department executing any such contract, be determined to be appropriate under the circumstances. The bonds, notes, other evidences of indebtedness, and obligations issued under the provisions of this Section shall be subject to the general laws of the state regarding defeasance and fully registered securities of public entities.

B. Bonds, notes, or other evidences of indebtedness of the department may bear, and the department may guarantee or pledge the assets of the CWSRF to the payment of debt of other entities that bear, a rate or rates of interest at fixed, variable, or adjustable rates. Any such obligation may be noninterest bearing in the form of capital appreciation obligations.

C. Bonds, notes, or other evidences of indebtedness of the department shall be sold by the State Bond Commission at either public or private sale and may be sold at such price or prices, including premiums and discounts, as may be determined to be in the best interest of the department by the secretary, with the approval of the State Bond Commission. If any such evidences of indebtedness are to be sold at a public sale, a notice of the sale shall be published in accordance with the provisions of R.S. 39:1426 and shall be awarded to the best bidder therefor by the State Bond Commission, but the State Bond Commission may reject any and all bids received.

D. The department may, in connection with the sale of any bonds, notes, or other evidences of indebtedness, use municipal bond insurance, bank guarantees, surety bonds, letters of credit, interest rate swap agreements, and other devices to enhance the credit quality of any such obligations, the cost of which may be paid from the proceeds of the bonds, notes, or other evidences of indebtedness or other lawfully available funds. Such credit enhancement devices may be entered into prior to, at the time of, or subsequent to, the issuance of any such obligations.

E. All executive orders of the secretary authorizing the issuance of bonds, notes, or other evidences of indebtedness of the department shall be published once in the official journal of the state. It shall not be necessary to publish exhibits to any such executive order, but such exhibits shall be made available for public inspection at the offices of the secretary of the department at reasonable times and such fact must be stated in the publication. For a period of thirty days after the date of such publication any persons in interest may contest the legality of the executive order and any provisions thereof made for the security and payment of any such bonds, notes, or other obligations, guarantees, or pledges. After such thirty-day period, no one shall have any cause or right of action to contest the regularity, formality, legality, or effectiveness of said executive order and the provisions thereof or of the bonds, notes, or other evidence of indebtedness authorized thereby or any guarantee or pledge authorized thereby for any cause whatsoever. If no suit, action, or proceeding is begun contesting the validity of the bonds, notes, or other obligations authorized pursuant to such executive order within the thirty days herein prescribed, the authority to issue the bonds, notes, or other obligations, to enter into the guarantee, or to make the pledge to provide for the payment thereof, and the legality thereof, and of all the provisions of the executive order shall be conclusively presumed, and no court shall have authority or jurisdiction to inquire into any such matter.

F. Bonds, notes, or other evidences of indebtedness issued under the authority of this Section or Chapter 32 of Title 40 of the Louisiana Revised Statutes of 1950, shall be exempt from all taxation for state, parish, municipal, or other purposes. Such bonds, notes, or other evidences of indebtedness may be used for deposit with any officer, board, or other political subdivision of the state, in any case where, by present or future laws, deposit of security is required for state funds.

G. Notwithstanding the provisions of this Chapter, the department shall not directly issue any bonds, notes, or other evidences of indebtedness except to any commission, authority, or public corporation of the state, any public trust, political subdivision of the state, or any other entity having the authority to issue debt for or on behalf of the state, or any other political subdivision of the state.

Acts 2010, No. 296, §1, eff. June 17, 2010.



RS 30:2307 - Repealed by Acts 2001, No. 524, 2.

§2307. Repealed by Acts 2001, No. 524, §2.



RS 30:2308 - Repealed by Acts 2001, No. 524, 2.

§2308. Repealed by Acts 2001, No. 524, §2.



RS 30:2309 - Repealed by Acts 2001, No. 524, 2.

§2309. Repealed by Acts 2001, No. 524, §2.



RS 30:2310 - Repealed by Acts 2001, No. 524, 2.

§2310. Repealed by Acts 2001, No. 524, §2.



RS 30:2311 - Repealed by Acts 2001, No. 524, 2.

§2311. Repealed by Acts 2001, No. 524, §2.



RS 30:2312 - Repealed by Acts 2001, No. 524, 2.

§2312. Repealed by Acts 2001, No. 524, §2.



RS 30:2313 - Repealed by Acts 2001, No. 524, 2.

§2313. Repealed by Acts 2001, No. 524, §2.



RS 30:2314 - Repealed by Acts 2001, No. 524, 2.

§2314. Repealed by Acts 2001, No. 524, §2.



RS 30:2315 - Repealed by Acts 2001, No. 524, 2.

§2315. Repealed by Acts 2001, No. 524, §2.



RS 30:2316 - Repealed by Acts 2001, No. 524, 2.

§2316. Repealed by Acts 2001, No. 524, §2.



RS 30:2317 - Repealed by Acts 2001, No. 524, 2.

§2317. Repealed by Acts 2001, No. 524, §2.



RS 30:2318 - Repealed by Acts 2001, No. 524, 2.

§2318. Repealed by Acts 2001, No. 524, §2.



RS 30:2319 - Repealed by Acts 2001, No. 524, 2.

§2319. Repealed by Acts 2001, No. 524, §2.



RS 30:2320 - Repealed by Acts 2001, No. 524, 2.

§2320. Repealed by Acts 2001, No. 524, §2.



RS 30:2321 - Repealed by Acts 2001, No. 524, 2.

§2321. Repealed by Acts 2001, No. 524, §2.



RS 30:2322 - Repealed by Acts 2001, No. 524, 2.

§2322. Repealed by Acts 2001, No. 524, §2.



RS 30:2323 - Repealed by Acts 2001, No. 524, 2.

§2323. Repealed by Acts 2001, No. 524, §2.



RS 30:2324 - Repealed by Acts 2001, No. 524, 2.

§2324. Repealed by Acts 2001, No. 524, §2.



RS 30:2325 - Repealed by Acts 2001, No. 524, 2.

§2325. Repealed by Acts 2001, No. 524, §2.



RS 30:2326 - Repealed by Acts 2001, No. 524, 2.

§2326. Repealed by Acts 2001, No. 524, §2.



RS 30:2331 - Repealed by Acts 1997, No. 1116, 2.

§2331. Repealed by Acts 1997, No. 1116, §2.



RS 30:2331.1 - Repealed by Acts 1997, No. 1116, 2.

§2331.1. Repealed by Acts 1997, No. 1116, §2.



RS 30:2331.2 - Repealed by Acts 1997, No. 1116, 2.

§2331.2. Repealed by Acts 1997, No. 1116, §2.



RS 30:2331.3 - Repealed by Acts 1997, No. 1116, 2.

§2331.3. Repealed by Acts 1997, No. 1116, §2.



RS 30:2331.4 - Repealed by Acts 1997, No. 1116, 2.

§2331.4. Repealed by Acts 1997, No. 1116, §2.



RS 30:2331.5 - Repealed by Acts 1997, No. 1116, 2.

§2331.5. Repealed by Acts 1997, No. 1116, §2.



RS 30:2331.6 - Repealed by Acts 1997, No. 1116, 2.

§2331.6. Repealed by Acts 1997, No. 1116, §2.



RS 30:2331.7 - Repealed by Acts 1997, No. 1116, 2.

§2331.7. Repealed by Acts 1997, No. 1116, §2.



RS 30:2331.8 - Repealed by Acts 1997, No. 1116, 2.

§2331.8. Repealed by Acts 1997, No. 1116, §2.



RS 30:2331.9 - Repealed by Acts 1997, No. 1116, 2.

§2331.9. Repealed by Acts 1997, No. 1116, §2.



RS 30:2331.10 - Repealed by Acts 1997, No. 1116, 2.

§2331.10. Repealed by Acts 1997, No. 1116, §2.



RS 30:2331.11 - Repealed by Acts 1997, No. 1116, 2.

§2331.11. Repealed by Acts 1997, No. 1116, §2.



RS 30:2331.12 - Repealed by Acts 1997, No. 1116, 2.

§2331.12. Repealed by Acts 1997, No. 1116, §2.



RS 30:2331.13 - Repealed by Acts 1997, No. 1116, 2.

§2331.13. Repealed by Acts 1997, No. 1116, §2.



RS 30:2331.14 - Repealed by Acts 1997, No. 1116, 2.

§2331.14. Repealed by Acts 1997, No. 1116, §2.



RS 30:2331.15 - Repealed by Acts 1997, No. 1116, 2.

§2331.15. Repealed by Acts 1997, No. 1116, §2.



RS 30:2331.16 - Repealed by Acts 1997, No. 1116, 2.

§2331.16. Repealed by Acts 1997, No. 1116, §2.



RS 30:2331.17 - Repealed by Acts 1997, No. 1116, 2.

§2331.17. Repealed by Acts 1997, No. 1116, §2.



RS 30:2341 - LOUISIANA SCHOOL ASBESTOS

CHAPTER 15. LOUISIANA SCHOOL ASBESTOS

ABATEMENT ACT

§2341. Short title

This Chapter shall be known and may be cited as the "Louisiana School Asbestos Abatement Act".

Acts 1985, No. 394, §1, eff. July 10, 1985.



RS 30:2342 - Findings and declaration of policy

§2342. Findings and declaration of policy

A. The legislature finds and declares that:

(1) Asbestos-containing materials were used in elementary and secondary schools within the state for fireproofing, soundproofing, thermal insulation, decorative, and other purposes.

(2) Asbestos and asbestiform materials are potentially hazardous to the public health.

(3) Asbestos-containing materials in a friable condition can cause building airborne exposures to far exceed background ambient levels and then pose a potential health hazard.

(4) In view of the fact that the state of Louisiana has compulsory attendance laws for children of school age and these children must be educated in a safe and healthy environment, the presence and condition of friable asbestos-containing materials is of concern to the legislature.

B. Therefore, the legislature enacts this Chapter to provide for the identification and abatement of those friable-containing materials in schools that may pose an unreasonable risk to students and school personnel.

Acts 1985, No. 394, §1, eff. July 10, 1985.



RS 30:2343 - Definitions

§2343. Definitions

As used in this Chapter:

(1) "Abatement" means maintenance and repair, encapsulation, enclosure, or removal of friable asbestos-containing materials in school buildings.

(2) "Asbestos" means the asbestiform varieties of: chyrsotile (serpentine); crocidolite (riebeckite); amosite (cummingtonite-grunerite); anthophyllite; tremolite; and actinolite.

(3) "Asbestos-containing material" means any material which contains more than one percent asbestos by weight.

(4) "Department" means the Department of Environmental Quality.

(5) "Encapsulation" means coating, binding, or resurfacing asbestos-containing materials with a sealant to prevent the release of asbestos fibers.

(6) "Friable material" means any material applied onto ceilings, walls, structural members, piping, ductwork, or any other part of a building structure which, when dry, may be crumbled, pulverized, or reduced to powder by hand pressure.

(7) "Enclosure" means the erection of airtight and impact-resistant barriers to prevent the release of asbestos fibers into the air circulating in a building.

(8) "Removal" means the removal or stripping of friable asbestos-containing materials in a building.

(9) "Repair" means patching or other work on asbestos-containing materials to eliminate damaged conditions that make fiber release more likely.

(10) "School" means any public or private day or residential school that provides elementary, secondary, college, or post graduate education as determined under state law, or any school of any agency of the United States.

(11) "School building" means:

(a) Structures used for instruction, including classrooms, laboratories, libraries, research facilities, and administrative facilities.

(b) School eating facilities and kitchens.

(c) Gymnasiums or other facilities used for athletic or recreational activities, or for courses in physical education.

(d) Dormitories or other living areas or residential schools.

(e) Maintenance, storage, or utility facilities essential to the operation of the facilities described in this Paragraph.

Acts 1985, No. 394, §1, eff. July 10, 1985.



RS 30:2344 - Rules and regulations

§2344. Rules and regulations

A. The secretary shall promulgate all rules and regulations necessary for the implementation of the provisions of this Chapter no later than December 31, 1985. The secretary shall seek the input of local educational agencies in the development of the rules and regulations.

B. The department shall promulgate specific rules and regulations governing:

(1) Procedures and requirements for certification of contractors involved in asbestos abatement activities.

(2) Objective standards to determine levels of airborne asbestos fiber concentration in school buildings above which requirements for priority abatement will be triggered.

(3) Air monitoring requirements for asbestos concentrations due to friable asbestos-containing materials in schools.

(4) Any other activities authorized by this Chapter.

(5) With respect to local education agencies, any rules or regulations by the department regarding the training of maintenance and custodial staff who may work in a building that contains asbestos-containing building material shall not exceed or be more stringent than regulations promulgated by the United States Environmental Protection Agency.

C. In acting on rules and regulations, the department shall take into consideration the following:

(1) The department shall set exposure levels taking into account technologically and economically feasible monitoring methods and control procedures.

(2) The department shall base rules and regulations upon the best and most current scientific and medical data.

(3) Without endangering the public health, the department shall give due consideration to uniform rules and definitions of other states and of the United States.

D. Abatement activities shall be commenced as soon as rules and regulations concerning abatement are promulgated by the Department of Environmental Quality, in accordance with the Administrative Procedure Act.

E. The building owner shall select the method of abatement to be used from those set forth in R.S. 30:2343(1) or as provided in the rules and regulations adopted pursuant to this Chapter. Any method selected must be used in the manner that such rules and regulations require.

F. No school, which has commenced abatement work at a particular site prior to the effective date of regulations or standards adopted or imposed pursuant to this Chapter, shall be required to conduct a different type of abatement at the same site unless levels of airborne asbestos fibers exceed an abatement action level established by the regulations adopted pursuant to this Chapter which are applicable to all school buildings.

Acts 1985, No. 394, §1, eff. July 10, 1985; Acts 1986, No. 1069, §1; Acts 1992, No. 608, §1; Acts 2010, No. 295, §1.



RS 30:2345 - Repealed by Acts 2010, No. 295, §2.

§2345. Repealed by Acts 2010, No. 295, §2.



RS 30:2346 - Prohibitions

§2346. Prohibitions

No person shall violate any rule or regulation adopted under this Chapter.

Acts 1989, No. 750, §1.



RS 30:2351 - Findings and purpose

CHAPTER 15-A. LEAD HAZARD REDUCTION, LICENSURE

AND CERTIFICATION

PART I. GENERAL PROVISIONS

§2351. Findings and purpose

A. The legislature finds that lead poisoning is a significant health hazard to the citizens of the state. Lead poisoning particularly is a hazard to children, who typically are exposed to lead through environmental sources such as lead-based paint in housing and lead-contaminated dust and soil. It is the policy of the state to protect the health and welfare of its citizens through reduction of lead in the environment.

B. The legislature further finds that improper abatement of lead hazards within the state constitutes a serious threat to the public health and safety and to the environment.

C. The legislature further finds that the handling of lead-containing substances by inadequately trained employers, employees, and other persons subjects the citizens of the state to the risk of further release of lead into the environment.

D. The legislature therefore finds that the public health and safety, as well as the environmental concerns of the state, best will be protected when all employers and employees who handle lead-containing substances are thoroughly trained and knowledgeable with regard to safe methods of handling and disposing of such materials.

E. The legislature further finds that it is the policy of this state to encourage public awareness of the hazards associated with lead in the environment and to increase public awareness of state and federal regulations designed to correct hazardous conditions caused by lead.

F. The legislature further finds that the health and safety of the citizens of this state are promoted by encouraging citizens and employees engaged in lead-abatement activities to notify appropriate state authorities of any violations of laws, regulations, guidelines, or generally accepted procedures relating to safe handling of lead-containing substances.

G. The legislature therefore finds that it is the policy of this state to facilitate the confidential reporting to the government of hazards involving improper handling of lead-containing substances, and further to protect from reprisals those employees who report such hazards to state officials.

Acts 1993, No. 224, §1.



RS 30:2351.1 - Definitions

§2351.1. Definitions

As used in this Chapter, unless the context indicates otherwise, the following terms have the following meanings:

(1) "Abatement" means any set of measures as determined by the secretary designed to permanently eliminate lead hazards including:

(a) The removal of lead-based paint and lead-contaminated dust, the permanent containment or encapsulation of lead-based paint, the replacement of lead-painted surfaces or fixtures, and the removal or covering of lead-contaminated soil.

(b) All preparation, cleanup, disposal, and post-abatement clearance testing activities associated with such measures.

(2) "Accredited training provider" means a person certified by the secretary pursuant to this Chapter to provide training in lead hazard reduction activities.

(3) "Business entity" means a partnership, firm, association, corporation, sole proprietorship, or other business concern.

(4) "Certificate" means:

(a) With regard to a person engaged in a lead hazard reduction activity, a document issued by the secretary, or under the authority of the secretary, affirming that the person successfully has completed the training and other requirements for lead hazard reduction activities.

(b) With regard to a training provider, a document issued by the secretary affirming that the training provider meets the standards for accreditation under this Chapter.

(5) "Certified" means, with regard to a person engaged in a lead hazard reduction activity, that the person successfully has completed the training and other requirements for engaging in lead hazard reduction activities established by the secretary.

(6) "Child-occupied facility" means a building or portion of a building or common area, other than the child's principal residence, constructed prior to 1978, and meeting one of the following:

(a) Is visited regularly by the same child, who is six years of age or younger, on at least two different days within any week, provided that each day's visit lasts at least three hours, that the combined weekly visits last at least six hours, and that the combined annual visits last at least sixty hours. Examples of child-occupied facilities include but are not limited to public and non-public elementary schools, day care centers, parks, playgrounds and community centers.

(b) Has been determined by the department, in conjunction with the state health officer, to be a significant risk because of its contribution to lead poisoning or lead exposure to children who are six years of age or younger.

(c) Is a child-occupied unit and common area in a multi-use building.

(7) "Department" means the Department of Environmental Quality.

(8) "Discriminatory action" means an action taken by an employer that adversely affects an employee with respect to any terms or conditions of employment or opportunity for promotion. The term includes but is not limited to dismissal, layoff, suspension, demotion, transfer of job or location, reduction in wages, change in hours of work, or reprimand.

(9) "Employee" means a person currently employed, laid off, terminated with reemployment rights, or on leave of absence who is permitted, required, or directed to engage in any employment by an employer in consideration of direct or indirect gain or profit.

(10) "Fund" means the "Lead Hazard Reduction Fund" created pursuant to this Chapter.

(11) "Inspection" means:

(a) A surface-by-surface investigation to determine the presence of lead hazards.

(b) The provision of a report explaining the results of the investigation.

(12) "Inspector" means a person certified pursuant to the provisions of this Chapter who conducts inspections.

(13) "Lead-contaminated waste" means any discarded material resulting from an abatement activity that fails the toxicity characteristic determined by the secretary due to the presence of lead or any material that is a mixture of discarded material resulting from an abatement activity and some other material.

(14) "Lead contractor" means any person employing workers engaged in lead hazard reduction activities and a self-employed individual who engages in lead hazard reduction activities.

(15) "Lead hazard" means any condition that causes exposure to lead from lead-contaminated dust, lead-contaminated soil, or lead-contaminated paint that is deteriorated or present in accessible surfaces, friction surfaces, or impact surfaces that would result in adverse human health effects as established by the secretary; and shall include lead-based paint as defined by the Residential Lead-Based Paint Hazard Reduction Act of 1992.

(16) "Lead hazard reduction activities" means the assessment of lead hazards, and the planning, implementation, and inspection of abatement activities, as determined by the secretary; and shall include lead-based paint activities as defined by the Residential Lead-Based Paint Hazard Reduction Act of 1992.

(17) "Lead hazard reduction planner" means a person certified pursuant to this Chapter who plans abatement activities.

(18) "Lead project supervisor" means a person employed by a lead contractor to supervise workers engaged in abatement activities.

(19) "License" means an authorization issued by the State Licensing Board for Contractors that allows a person to engage in certain lead hazard reduction activities.

(20) "Person" means any individual, business entity, governmental body, or other public or private entity including, to the extent not preempted by state or federal law or regulation, the federal government and its agencies.

(21) "Public entity" means the state, any of its political subdivisions, or any agency or instrumentality of either.

(22) "Secretary" means the secretary of the Department of Environmental Quality.

(23) "Worker" means a person who conducts lead hazard reduction activities pursuant to the provisions of this Chapter.

Acts 1993, No. 224, §1; Acts 1995, No. 1085, §§1, 2; Acts 2012, No. 733, §1; Acts 2012, No. 736, §1.



RS 30:2351.2 - Requirement of licensure or certification

§2351.2. Requirement of licensure or certification

No person may perform any lead hazard reduction activities in the state, unless licensed pursuant to R.S. 30:2351.4 or certified pursuant to R.S. 30:2351.6.

Acts 1993, No. 224, §1.



RS 30:2351.3 - Licensing and certification categories

§2351.3. Licensing and certification categories

A. The secretary shall develop criteria and procedures for licensing or certifying persons engaged in any lead hazard reduction activities covered by this Chapter.

B. Categories of certification shall include:

(1) Lead hazard reduction planner.

(2) Inspector.

(3) Lead project supervisor.

(4) Worker.

C. The secretary may determine additional categories or subcategories of certification as deemed appropriate.

D. Lead contractors shall be licensed pursuant to the provisions of R.S. 30:2351.4.

Acts 1993, No. 224, §1; Acts 1995, No. 1085, §1.



RS 30:2351.4 - Standards for licensure

§2351.4. Standards for licensure

A. Licenses shall be issued by the State Licensing Board for Contractors to applicants meeting standards established by the department and by the board. The criteria established for licensure shall include at a minimum the requirements established by this Section.

B. To qualify for a license as a lead contractor, an applicant shall certify to the secretary that:

(1) Each employee or agent within its employ who will handle lead-contaminated waste or will be responsible for a lead hazard reduction activity:

(a) Is familiar with all applicable state and federal standards for lead hazard reduction activities.

(b) Has successfully completed a course of instruction for his particular category, which has been certified pursuant to R.S. 30:2351.9, and is capable of complying with all applicable standards of the state, the United States Environmental Protection Agency, the United States Occupational Safety and Health Administration, and other federal agencies that regulate lead hazard reduction activities.

(c) Is certified pursuant to this Chapter.

(2) It has access to at least one disposal site approved by the department that is sufficient for the deposit of all lead-contaminated waste that it will generate during the term of the license.

(3) It possesses a work plan that prevents the contamination or recontamination of the environment and protects the public health from the hazards of exposure to lead.

(4) It possesses evidence of certification under R.S. 30:2351.6 of all workers who will engage in abatement activities, and all lead project supervisors.

(5) It possesses a worker protection and medical surveillance program consistent with this Chapter, and with requirements established by the division of administration if the contractor is a public entity, or a worker protection program consistent with the requirements of the United States Occupational Safety and Health Administration if the contractor is a business entity.

C-E. Repealed by Acts 1995, No. 1085, §2.

Acts 1993, No. 224, §1; Acts 1995, No. 1085, §§1, 2.



RS 30:2351.5 - License renewal

§2351.5. License renewal

A. Each license issued pursuant to R.S. 30:2351.4 shall expire December thirty-first of the year in which it is issued in accordance with R.S. 37:2156. Licensees may apply to the State Licensing Board for Contractors for the renewal of a license. No renewal may be granted if the application is received more than two years following expiration of the previously issued license.

B. To qualify for renewal of a license, the applicant shall submit to the secretary:

(1) The appropriate fee as prescribed in R.S. 30:2351.59.

(2) Evidence of completion of any continuing education or training that may be required by rules promulgated by the secretary.

(3) A signed statement disclosing any violations of standards governing lead hazard reduction activities for which the applicant may have been cited by a state or federal regulatory agency. If no citations were received during the previous year, that fact shall be stated. The disclosure shall include evidence that all penalties and fees assessed to the applicant are paid in full.

(4) Any other documentation deemed necessary by the secretary.

C. To qualify for renewal of a license, the applicant shall submit to the State Licensing Board for Contractors those fees or documentation required by the board.

Acts 1993, No. 224, §1; Acts 1995, No. 1085, §1.



RS 30:2351.6 - Standards for certification

§2351.6. Standards for certification

A. Workers and lead project supervisors shall be certified. To qualify for certification, an applicant shall have completed a training course for the respective classification, conducted by an accredited training provider, that has been approved by the secretary as appropriate. In addition to completing an approved training course, lead project supervisors shall have participated or observed at least one abatement project as a requirement for initial certification.

B. Workers and lead project supervisors who successfully complete an approved training course shall be certified, with a certificate issued either by the secretary, or the accredited training provider, as authorized by the secretary.

C. Certified workers and lead project supervisors who successfully complete annual refresher training pursuant to R.S. 30:2351.7 shall be recertified, with a certificate issued either by the secretary, or the accredited training provider, as authorized by the secretary.

D. All persons engaged in the design and planning of abatement projects shall be certified as lead hazard reduction planners. To qualify for certification, an applicant must show to the department satisfactory evidence of the following:

(1) The applicant successfully has completed a training course approved by the secretary as appropriate for a person responsible for planning abatement activities.

(2) The applicant has passed an examination administered by the secretary for this category.

(3) The applicant has participated in or observed at least one abatement activity in addition to the training required in this Section.

(4) The applicant has met any additional requirements deemed necessary by the secretary.

E. All persons engaged in inspection activities shall be certified as inspectors. To qualify for certification, an applicant shall show to the secretary satisfactory evidence of the following:

(1) The applicant has satisfactorily completed a training course approved by the secretary as appropriate for an inspector.

(2) The applicant has passed an examination administered by the secretary for this category.

(3) The applicant has participated in or observed at least one abatement activity in addition to the training required in this Section.

(4) The applicant has met any additional requirements deemed necessary by the secretary.

F. The secretary shall determine appropriate standards for certification for additional categories or subcategories of certification established pursuant to R.S. 30:2351.3 and shall issue certificates to persons meeting those standards.

G. To qualify for certification and for the renewal of certification, applicants shall submit the appropriate fee as prescribed in R.S. 30:2351.59.

Acts 1993, No. 224, §1; Acts 1995, No. 1085, §1.



RS 30:2351.7 - Refresher training

§2351.7. Refresher training

A. In order to qualify for annual renewal of a license or certificate, an applicant shall successfully complete a refresher training course approved by the secretary for the particular category of license or certificate, and provided by an accredited training provider.

B. Refresher courses approved by the secretary shall be of a length determined by the secretary which is no less stringent than any minimum standards established under federal law or regulation and shall include instruction in current federal and state regulatory developments, as well as state-of-the-art procedures for conducting lead hazard reduction activities.

C. The date for completing the required refresher training shall be the anniversary of the completion of the initial training for the license or certification category.

Acts 1993, No. 224, §1; Acts 1995, No. 1085, §1.



RS 30:2351.8 - Accreditation of training providers

§2351.8. Accreditation of training providers

A. The secretary shall establish standards for accreditation of training providers under this Chapter, including provisions for training program quality control. The secretary shall issue a certificate of accreditation to training providers that meet the secretary's accreditation standard and pay the accreditation fee provided in R.S. 30:2351.59. The certificate of accreditation shall identify specifically the categories for which the training provider is accredited.

B. Training providers shall be accredited for all categories for which they qualify.

Acts 1993, No. 224, §1.



RS 30:2351.9 - Approval of training courses

§2351.9. Approval of training courses

A. The secretary shall develop rules establishing criteria and procedures for the approval of training course curricula, and examinations that shall ensure the qualifications of applicants for licensure or certification as required in this Chapter.

B. To facilitate overall development of work force skills and career paths in the lead hazard reduction industry, and to promote efficiency in training, the training criteria developed by the secretary shall utilize, to the maximum extent possible, a "tiered" approach under which training criteria for higher-skilled licensure or certification categories, such as lead project supervisors, and expand upon the criteria established for lower-skilled categories, such as workers.

C. To qualify for approval, a training course shall contain a combination of class instruction, practical application, and public health procedures of a length and content that, to the satisfaction of the secretary, shall ensure adequate training for the level and type of responsibility for each named certification category.

D. All courses certified under this Section shall be conducted by instructors whose training and experience is determined by the secretary to be appropriate for the subject matter being taught and the level of licensure category for which the course is designed.

E. An approved initial course for any category of person engaged in lead hazard reduction activities shall include all of the following, but not be limited to:

(1) Worker health and safety instruction no less stringent than that required under applicable federal regulations.

(2) Instruction in the importance of safe work practices in promoting public health, and the importance of proper decontamination procedures in eliminating the risk of contaminating the workers' home environment.

(3) Instruction in the workers' rights and obligations under federal and state law.

F. In addition to developing criteria for classroom instruction pursuant to this Section, the secretary shall develop minimum criteria for hands-on training or on-site instruction.

G. Minimum criteria for the length of initial classroom, hands-on or on-site instruction, which is no less stringent than any minimum standards established under federal law or regulation, shall be determined by the secretary.

H. The criteria for approval of training courses shall include minimum trainee competency and proficiency requirements, evidenced through both written examinations and minimum skills demonstration examinations.

I. Upon successful completion of an approved initial training course or approved refresher training course, the trainee shall be issued a certificate by the secretary, or the accredited training provider under the authority of the secretary.

Acts 1993, No. 224, §1; Acts 1995, No. 1085, §1.



RS 30:2351.10 - Renewal of training provider accreditation

§2351.10. Renewal of training provider accreditation

A. Each certificate of accreditation issued to a training provider under this Part shall expire one year after the date of issue. Certificate holders may apply to the secretary for the renewal of a certificate. No renewal may be granted if the application is received more than two years following expiration of the previously issued certificate.

B. To qualify for renewal of a certificate, the applicant shall submit all of the following:

(1) The appropriate fee as prescribed in R.S. 30:2351.59.

(2) A signed statement disclosing any violations of standards governing training programs for lead hazard reduction activities for which the applicant may have been cited by a state or federal regulatory agency. If no citations were received during the previous year, that fact shall be stated. The disclosure shall include evidence that all penalties and fees assessed to the applicant are paid in full.

(3) Any other documentation deemed necessary by the secretary.

Acts 1993, No. 224, §1.



RS 30:2351.11 - Reciprocity agreements

§2351.11. Reciprocity agreements

The secretary shall develop reciprocity agreements with other states when those states have established licensing and certification requirements that are at least as stringent as those set forth in this Chapter.

Acts 1993, No. 224, §1.



RS 30:2351.12 - Applicability to public entities, homeowners, and industrial facilities

§2351.12. Applicability to public entities, homeowners, and industrial facilities

A. The provisions of this Chapter shall apply to public entities when performing lead hazard reduction activities with employees. A public entity will not be required to be licensed as a lead contractor. However, employees participating in lead abatement activities shall be certified in the appropriate categories. A public entity shall not be required to pay permit fees as established in R.S. 30:2351.23. Employees shall comply with all other requirements of R.S. 30:2351.21 through 2351.23. Public entities shall not be exempt from fees charged for the disposal of lead-contaminated debris.

B. The provisions of this Chapter shall not apply to individual homeowners who perform lead hazard reduction activities in or on a residential property owned and occupied by the homeowner at the time the activity is performed.

C. The provisions of this Chapter shall not apply to lead hazard reduction activities or to persons performing such activities when such activities are performed wholly within an industrial facility and are performed by persons who are subject to the training requirements of the Occupational Safety and Health Administration's Hazard Communication Standard. The secretary may establish, by regulation, exemptions from or alternatives to the lead certification and licensure requirements of this Chapter.

Acts 1993, No. 224, §1; Acts 1995, No. 1085, §1.



RS 30:2351.21 - Standards of conduct

PART II. CONDUCT OF LEAD HAZARD REDUCTION ACTIVITIES

§2351.21. Standards of conduct

The secretary shall promulgate rules that establish standards of acceptable professional conduct for licensees and certificate holders engaged in lead hazard reduction activities, as well as specific acts and omissions that constitute grounds for the reprimand of any licensee or certificate holder, the suspension or revocation of a license or certificate, or the denial of the renewal of a license or certificate.

Acts 1993, No. 224, §1.



RS 30:2351.22 - Conformance with building codes

§2351.22. Conformance with building codes

All modifications to facilities or structures and to their component systems that may occur in conjunction with an abatement activity shall be designed in accordance with applicable state and municipal building codes.

Acts 1993, No. 224, §1.



RS 30:2351.23 - Permits and notifications

§2351.23. Permits and notifications

A. A lead contractor may commence an abatement activity only after obtaining a permit for the project from the secretary.

B. Contractors with ongoing abatement activities involving continuous or intermittent actions at a single site may apply for an annual permit rather than for a project permit each time an abatement activity commences.

C. The secretary shall establish, by regulation, the requirements for obtaining a permit. The requirements shall include all of the following, but not be limited to:

(1) Use of certified workers.

(2) Use of certified lead project supervisors.

(3) Use of appropriate equipment and materials.

D. Permit applications shall include but not be limited to all of the following information:

(1) Name and address of the contractor responsible for the abatement activity.

(2) Name and address of the lead-contaminated waste transporter.

(3) Name and address of the lead-contaminated waste disposal facility.

(4) Name and address of the property owner.

(5) Location of the abatement activity.

(6) Description of the abatement activity, including the amount and location of lead-contaminated waste materials.

(7) Description of the procedures and equipment that will be used to perform the abatement activity.

(8) Repealed by Acts 1995, No. 1085, §2.

(9) Scheduled starting and completion dates.

E. The secretary may issue a permit after determining that the applicant has met the requirements established by the secretary. In addition, the secretary may impose upon a permit any additional terms and conditions deemed necessary to ensure compliance with the provisions of this Chapter or regulations promulgated under it.

F. After a permit has been issued, the applicant shall notify the secretary, in advance, of any material changes in the abatement activity not accounted for in the permit application and shall submit an amended permit application before project completion.

G. The secretary, upon finding that a person has failed to comply with the provisions of this Chapter or regulations promulgated under it, shall deny, suspend, or revoke a permit until the applicant is found to be in compliance with this Chapter.

H. The secretary shall establish a schedule of fees for obtaining permits pursuant to this Part. Fees collected pursuant to this Chapter shall be deposited into the Lead Hazard Reduction Fund provided for in R.S. 30:2351.41.

Acts 1993, No. 224, §1; Acts 1995, No. 1085, §§1, 2.



RS 30:2351.25 - Enforcement

§2351.25. Enforcement

A. No person shall cause, suffer, permit, or allow a lead hazard reduction activity to be performed in violation of a provision of this Chapter or regulations promulgated under it. In addition, no person shall cause, suffer, permit, or allow the performance of any acts or operations in violation of any orders issued by the secretary pursuant to this Chapter and regulations promulgated under it.

B. The secretary shall have the power to issue an order requiring compliance with this Chapter or regulations promulgated under it. An order shall be served personally or by certified mail at the last known address of the persons violating the provisions of this Chapter or regulations promulgated pursuant thereto. In cases of a violation of lead hazard reduction activity standards, a copy of the order shall also be served personally or by certified mail at the last known address upon the registered property owner and shall be posted on the premises.

C. Where the secretary determines that a hazardous condition exists due to the failure to comply with the provisions of this Chapter and regulations promulgated under it, the secretary, in addition to invoking other sanctions available, may invoke any of the following remedies:

(1) Issue an order to immediately correct the hazardous condition and to cease any other abatement activities until the condition is corrected.

(2) Remove any workers, except those needed to abate the hazard, from the project work area until the condition is corrected in order to prevent further project activity.

(3) Evacuate appropriate portions of the site and vicinity until the condition is corrected.

(4) Certify the existence of a nuisance per se, and abate and remove the violation or contract for its cleanup and removal, charge the cost of the cleanup and removal to the person responsible for the hazardous condition, and collect the cost by lien or any other means as may be authorized by law.

(5) Apply to an appropriate court for relief by injunction or restraining order against any person responsible for the hazardous condition.

D. In addition to the sanctions or remedial orders provided in this Section, a person who either fails to comply with the requirements of this Chapter and regulations promulgated under it, or fails to obey an order issued by the secretary, may be subject to any of the following penalties:

(1) Suspension or revocation, or both, of permits issued under the provisions of this Chapter.

(2) Imposition of a civil administrative penalty of not more than one thousand dollars for the first offense, not more than five thousand dollars for the second offense, and not more than ten thousand dollars for the third and each subsequent offense.

(3) Imprisonment for a period of up to ninety days.

(4) Suspension or revocation of licenses issued under the provisions of this Chapter.

(5) Issuance of an order to cease any lead-contaminated waste project activity immediately.

(6) Initiation of legal action or proceedings in a court of competent jurisdiction.

E. Each day a violation continues to exist shall constitute an additional, separate, and distinct violation for which a separate penalty shall be imposed.

Acts 1993, No. 224, §1.



RS 30:2351.26 - Appeals and hearings

§2351.26. Appeals and hearings

A. Any person aggrieved by an order, decision, or other sanction imposed by the secretary may file an appeal with the secretary within five days after receipt of notice of the order, decision, or sanction. A hearing shall be held promptly on each appeal filed.

B. While an appeal is pending, compliance with a decision, order, or sanction shall not be required unless the secretary has determined and certified in writing that the violation was intentional or that there exists a hazardous condition that requires immediate compliance with the secretary's order so as to eliminate a public health hazard.

Acts 1993, No. 224, §1.



RS 30:2351.27 - Use of accredited sampling laboratories

§2351.27. Use of accredited sampling laboratories

A. When analyzing lead in paint films, persons engaged in lead hazard reduction activities may use nondestructive testing procedures utilizing lead detection instruments approved by the appropriate federal agency or agencies. When laboratory testing is used to analyze lead paint films, soils, or dust, the laboratory must be an environmental testing laboratory that is part of an accreditation program recognized by the United States Environmental Protection Agency, or approved pursuant to rules promulgated by the secretary.

B. The secretary may enter into cooperative agreements with the U.S. Environmental Protection Agency to provide joint oversight for laboratories that offer lead analysis services.

C. The analysis of lead in human specimens may only be performed by laboratories accredited to analyze the levels of lead in blood under the provisions of the Clinical Laboratory Improvement Amendments of 1988, PL 100-578 and the Clinical Laboratory Personnel Law, R.S. 37:1311 et seq.

Acts 1993, No. 224, §1; Acts 1995, No. 1085, §1.



RS 30:2351.28 - Data collection program

§2351.28. Data collection program

A. The secretary may establish a program for the collection and analysis of data on lead hazard detection and lead hazard reduction activities in the state, and on the certification, accreditation, and enforcement activities of the department.

B. The owner of any licensed day care center, preschool, or public or non-public elementary school facility that qualifies as a child-occupied facility and first placed in operation after August 1, 2012, shall have an inspector conduct an inspection of the facility and grounds for the presence of lead hazards. No inspection shall be required if the facility or its grounds has been inspected or has been the subject of lead abatement or remediation since 1978. If a portion of the facility or its grounds has not been inspected or been the subject of lead abatement or remediation since 1978, then those portions of the facility or its grounds shall be subject to the provisions of this Section. The owner or operator of the facility shall maintain documentation that the inspection or lead abatement or remediation activities were conducted in accordance with applicable requirements. If a lead hazard is found to be present, the inspector and the owner shall report those findings to the state health officer and the secretary. The state health officer shall compile the results and report the findings to the legislature in the annual Louisiana Health Report Card.

C. The secretary may enter into agreements with the Louisiana Department of Health to implement this Section.

Acts 1993, No. 224, §1; Acts 2012, No. 733, §1.



RS 30:2351.29 - Medical surveillance; preservation of records

§2351.29. Medical surveillance; preservation of records

A. The state health officer shall develop standards for a medical surveillance program for all individuals engaged in lead hazard reduction activities, which shall be consistent with those required under applicable federal law and regulations.

B. Lead contractors shall institute a medical surveillance program for all employees who are or will be exposed to lead-containing substances. All medical surveillance records shall be maintained for the duration of employment plus thirty years. Lead contractors may utilize the services of competent organizations such as industry trade associations and employee associations to maintain the records as required by this Section.

C. Whenever a lead contractor ceases to operate and there is no successor entity to receive and retain the records for the prescribed period, the lead contractor shall notify the secretary at least ninety days prior to disposal and, upon request, transmit the records to the secretary.

D. Repealed by Acts 1995, No. 1085, §2.

Acts 1993, No. 224, §1; Acts 1995, No. 1085, §§1, 2.



RS 30:2351.41 - Lead Hazard Reduction Fund

PART III. LEAD HAZARD REDUCTION FUND

§2351.41. Lead Hazard Reduction Fund

A. There is hereby created within the state treasury the Lead Hazard Reduction Fund. Funds received under this Part shall be deposited into the state treasury.

B. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited as required by Subsection A of this Section shall be credited to a special fund hereby created in the state treasury to be known as the "Lead Hazard Reduction Fund". The monies in this fund shall be used solely as provided in Subsection C of this Section. All unexpended and unencumbered monies in this fund at the end of the fiscal year shall remain in the fund. The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to the fund.

C. The monies in the Lead Hazard Reduction Fund shall be used solely for the purpose of funding the programs and activities provided for in this Chapter, as determined by the secretary.

Acts 1993, No. 224, §1; Acts 1995, No. 1085, §1.



RS 30:2351.51 - Public education

PART IV. MISCELLANEOUS PROVISIONS

§2351.51. Public education

A. The secretary shall in connection with other state agencies conduct a program of public education on lead hazards. This program shall include but not be limited to the distribution of educational materials to the general public and to persons living in the vicinity of sites known to pose a lead exposure hazard.

B. Educational programs and materials developed or authorized by the secretary, the state health officer, or other agencies may include but not be limited to the types of lead containing materials, the health effects of lead exposure, the recognition of lead hazards, proper lead control methods, procedures for reporting hazardous conditions pursuant to R.S. 30:2351.54, and the requirements of this Chapter.

C. The secretary also shall make available lists of all licensed contractors and accredited training programs.

D. The secretary shall also make available technical information regarding proper lead control methods, standards for conducting lead hazard reduction activities, and other requirements of this Chapter to property owners and contractors, supervisors, and workers.

E. All state and local agencies engaged in lead hazard reduction activities shall publish on their Internet website the lead hazard or clearance standards related to the activities performed. The standards shall match, follow, and adapt to the minimum lead levels established by the United States Environmental Protection Agency.

Acts 1993, No. 224, §1; Acts 1995, No. 1085, §1; Acts 2012, No. 734, §1.



RS 30:2351.52 - Reporting of lead exposure

§2351.52. Reporting of lead exposure

A. Any health care provider, as defined by the state health officer, shall report to the state health officer the identity of persons whose blood test results are positive for the presence of lead and who are engaged in lead hazard reduction activities. The results of those tests shall also be reported. The state health officer shall define results which are positive for the presence of lead. Reports required under this Section shall be submitted within five business days of the receipt of the test results, in a format approved by the state health officer.

B. A lead contractor shall report immediately to the state health officer, with a copy to the secretary of the Department of Environmental Quality, those employees of his firm having positive blood test results for the presence of lead, as defined by the state health officer, and who are engaged in lead hazard reduction activities.

C. In implementing this Section, the state health officer may enter into agreements with other departments of the state to receive, compile, analyze, or retain reports of lead exposure.

D, E. Repealed by Acts 1995, No. 1085, §2.

Acts 1993, No. 224, §1; Acts 1995, No. 1085, §§1, 2.



RS 30:2351.53 - Reporting of lead hazards at child-occupied facilities

§2351.53. Reporting of lead hazards at child-occupied facilities

A. The secretary shall notify the State Board of Elementary and Secondary Education and the Department of Children and Family Services that notification of lead hazards, lead abatement activities, or any lead testing performed which exceeds applicable standards in any licensed day care center, preschool, or public or non-public elementary school facility first placed into operation after August 1, 2012, that qualifies as a child-occupied facility is required by this Chapter.

B. For a child-occupied facility subject to this Section, the owner and the inspector shall jointly provide notification in writing to the secretary and the state health officer within ninety days of receipt of reports of lead hazards, lead abatement activities, or any lead testing performed which exceeds applicable standards. A copy of the notification shall be displayed in a prominent location at the child-occupied facility subject to this Section.

C. A child-occupied facility subject to this Section shall provide notification to all parents or legal guardians of each child enrolled at the facility of lead abatement activities, lead testing which exceeds applicable standards or lead hazard reduction activities performed at the facility or on its grounds. The notification shall be made by written or electronic means, such as email or posting on the facility's website.

D. The notification required in this Section shall not be required if a facility or its grounds has been inspected or has been the subject to lead abatement or remediation prior to August 1, 2012. If a portion of the facility or its grounds has not been inspected or been the subject of lead abatement or remediation prior to August 1, 2012, then that portion of the facility or its grounds shall be subject to the provisions of this Section. The owner or operator of the facility shall maintain documentation that the inspection, lead abatement or remediation activities were conducted in accordance with applicable requirements.

Acts 2012, No. 736, §1.



RS 30:2351.54 - Reporting of hazardous conditions

§2351.54. Reporting of hazardous conditions

A. The secretary shall receive reports of hazardous conditions relating to lead from the public or employees. All such reports shall be recorded. The secretary shall investigate all reports that are reasonably based in fact. Reports shall be received whether submitted in writing, by telephone call, or through other means.

B. In implementing this Section, the secretary shall make appropriate arrangements to insure that the public or employees may report hazardous conditions by telephone without incurring long-distance telephone charges.

C. The identity of any person making a report or statement as part of an investigation by the department shall be confidential and shall not be disclosed in any manner to anyone other than state officials without the prior consent of the person making the report or statement.

Acts 1993, No. 224, §1; Acts 1995, No. 1085, §1.



RS 30:2351.55 - Discriminatory and retaliatory actions

§2351.55. Discriminatory and retaliatory actions

A. A person may not discriminate or take retaliatory action against a person who exercises in good faith a right established by this Chapter or a regulation promulgated under it.

B. A person claiming to be aggrieved by a discriminatory or retaliatory action may commence an action under the terms and provisions of R.S. 30:2027.

C-E. Repealed by Acts 1995, No. 1085, §2.

Acts 1993, No. 224, §1; Acts 1995, No. 1085, §§1, 2.



RS 30:2351.56 - Relationship to federal law

§2351.56. Relationship to federal law

A. Regulations promulgated pursuant to this Chapter shall be no less stringent than any minimum standards established under federal law or regulations.

B. If a provision of this Chapter conflicts with a federal law pertaining to lead hazard reduction activities, the provision shall not apply to the extent that it is preempted by the federal law.

Acts 1993, No. 224, §1.



RS 30:2351.57 - Promulgation of regulations

§2351.57. Promulgation of regulations

The secretaries of the Departments of Environmental Quality, and Health and Hospitals shall promulgate all regulations necessary to implement their respective responsibilities under this Chapter.

Acts 1993, No. 224, §1.



RS 30:2351.58 - Interim procedures

§2351.58. Interim procedures

In developing a program to implement this Chapter, the secretary may provide for interim licensing and certification procedures to ensure a transition period of not less than one hundred eighty days before the application of the requirements established in this Chapter.

Acts 1993, No. 224, §1.



RS 30:2351.59 - Fees

§2351.59. Fees

A. In accordance with the provisions of Article VII, Section 2.1 of the Constitution of Louisiana and R.S. 30:2014, the department is authorized to adopt and promulgate rules to establish the fees for licensure, certification, and training organization accreditation categories and notifications as provided for in this Section.

B. Licensure, certification, and accreditation fees shall be paid annually. Notification fees are assessed for each lead abatement project. Fees shall be paid upon application to the secretary and deposited into the Lead Hazard Reduction Fund, R.S. 30:2351.41.

C.(1) License and certification fees shall be paid as follows:

(a) License evaluation fee of five hundred fifty dollars shall be paid by lead contractors.

(b) Certification fees shall be paid for the following disciplines:

(i) Lead project supervisor                            $ 275.00

(ii) Lead project designer                              $ 550.00

(iii) Risk assessor                                          $ 275.00

(iv) Lead inspector                                        $ 165.00

(v) Lead worker                                             $ 55.00

(c) Emergency processing for licensure and certification fees shall be one and one-half times the regular processing fee.

(d) The secretary is authorized to establish subcategories within any category.

(e) A person applying for licensure under more than one category shall pay only the fee for the highest category.

(f) No fees shall be assessed to public entities or employees of public entities for certification.

(2) Accreditation fees for training organizations shall be paid as follows:

(a) In-state training organizations (Louisiana domiciliaries):

(i) Application processing fee                       $ 550.00

(ii) Processing fee per instructor                   $ 55.00

(iii) Emergency processing                           1.5 times the regular fees

(b) Out-of-state training organizations (non-Louisiana domiciliaries):

(i) Application processing fee                       $ 825.00

(ii) Processing fee per instructor                   $ 110.00

(iii) Emergency processing                           1.5 times the regular fees

(3) Notification fees will be due upon application as follows:

(a) For the lead abatement of a building or other structure, the fee shall be based upon the projected lead-based painted areas to be abated in the abatement project. Areas of lead-contaminated soil associated with the abatement process will be included in the projected square footage for the building or structure as follows:

(i)        2000 square feet and under                $ 220.00

(ii)       Each additional increment of 2000

square feet or portion thereof                                     $ 110.00

(iii)      Revisions to notification fees             $ 55.00

(b)       For the lead abatement of soil only, the fee shall be based upon the projected acreage of the abatement project as follows:

(i)        Half acre or less                                  $ 220.00

(ii)       Each additional half acre or

portion thereof                                                            $ 110.00

(iii)      Revisions to notification fees             $ 55.00

(c)       Emergency notification processing fees will be one and one- half times the regular fees.

Acts 1993, No. 224, §1; Acts 1995, No. 1085, §1; Acts 1997, No. 1253, §1; Acts 2016, No. 451, §1.



RS 30:2351.60 - Repealed by Acts 1997, No. 1253, 2.

§2351.60. Repealed by Acts 1997, No. 1253, §2.



RS 30:2361 - HAZARDOUS MATERIAL INFORMATION

CHAPTER 16. HAZARDOUS MATERIALS INFORMATION

DEVELOPMENT, PREPAREDNESS, AND

RESPONSE ACT

§2361. Citation

This Chapter shall be known and may be cited as the "Hazardous Materials Information Development, Preparedness, and Response Act" and may be referred to as the "Right-to-Know" Law.

Acts 1985, No. 435, §1, eff. July 11, 1985; Acts 1997, No. 1046, §1.



RS 30:2362 - Declaration of policy and purpose

§2362. Declaration of policy and purpose

A. The legislature hereby adopts as a policy that the citizens of this state have the right and responsibility to know about and protect themselves from the risks and effects of hazardous materials in their environment. Inherent in the public's right to know is the public's need to know that state and local agencies have the information to both respond to their inquiries and to protect them by:

(1) Providing information to physicians for emergency medical diagnosis.

(2) Adequately preparing for disasters.

(3) Centralizing, and coordinating regional, and local long-range planning concerning the environmental hazards in various localities.

(4) Developing information on chronic health risks which may appear as the result of the presence of hazardous materials.

B. The purpose of this Chapter, therefore, is to create a comprehensive information system containing specific data regarding the presence and location of hazardous materials in Louisiana. Such information should be compiled in a way which permits the data to be shared with the public and among involved state agencies and local governing authorities.

C. The legislature recognizes that among the state agencies presently collecting, disseminating, and analyzing data there exists much of the technical capability, determination, and expertise to develop, implement, manage, and expand such an information system. The legislature therefore mandates and supports a cooperative effort of all involved agencies to work through an interagency advisory commission, and a single state supervisory agency to create a comprehensive information system, implement comprehensive state and local planning, and as soon as practical and feasible, make this crucial information available to the public through designated local repositories at a minimum of additional cost to owners or operators, the state, or local government.

Acts 1985, No. 435, §1, eff. July 11, 1985; Acts 1987, No. 347, §1.



RS 30:2363 - Definitions

§2363. Definitions

The following terms as used in this Chapter shall have the following meanings:

(1) "Commission" means the Emergency Response Commission appointed by the governor to implement the mandates of the Superfund Amendments and Reauthorization Act passed by the United States Congress in 1986. This commission is created within the Department of Public Safety and Corrections, public safety services.

(2) "Department" means the Department of Public Safety and Corrections.

(3) "Deputy secretary" means the deputy secretary for the office of public safety services in the Department of Public Safety and Corrections.

(4) "Electronic Notification" means a process approved by the department for reporting required notifications.

(5) "Environment" includes water, air, and land and the interrelationship which exists among and between water, air, and land and all living things.

(6) "Extremely hazardous substance" (EHS) means a hazardous substance listed by the United States Environmental Protection Agency in 40 CFR Part 355, Appendix A (the list of Extremely Hazardous Substances and Their Threshold Planning Quantities) and subject to the emergency planning, release reporting, MSDS filing, and inventory filing requirements of SARA Title III.

(7) "Facility" means the physical premises used by the owner or operator in which the hazardous materials are manufactured, used, or stored. A natural gas pipeline shall not be classified as a compressed natural gas facility.

(8) "Hazardous material" means any substance deemed a hazardous material or a hazardous substance and included on a list adopted by rule by the deputy secretary to include those materials deemed hazardous under the Comprehensive Environmental Response Compensation Liability Act (CERCLA), the Superfund Amendments and Reauthorization Act (SARA, Title III U.S.C.), and certain substances included in the U.S. Department of Transportation regulations as found in 49 CFR Part 172.101. Hazardous material also means any substance designated by the deputy secretary by rule on recommendation of the commission which meets criteria established for adding other materials to the list. This term shall mean and include hazardous substances.

(9) "Hospitalization" means the admission into a hospital as a patient for an overnight stay or emergency treatment at a hospital to the extent that the owner or operator requested such treatment or becomes aware of such treatment within twenty-four hours of the initiation of the relevant release.

(10) "Immediately" means a reasonable period of time after identifying the nature, quantity, and potential off-site impact of a release considering the exigency of the circumstances.

(11) "Inventory form" means the reporting form adopted by the department, and completed by owners and operators, which contains certain requested information on hazardous materials and which is used in developing the information system mandated by this Chapter.

(12) "Local governing authority" means the police jury, parish council, the mayor's office of the city of New Orleans or the city-parish of East Baton Rouge or other primary governmental body of a parish.

(13) "Owner or operator" means any person, partnership, or corporation in the state including, unless otherwise stated, the state and local government, or any of its agencies, authorities, departments, bureaus, or instrumentalities engaged in business or research operations which use, manufacture, emit, or store a hazardous material at a facility.

(14) "Reasonably be expected to affect the public safety beyond the boundaries of the facility" means fire, explosion, incident, accident, or cleanup within a facility that may reasonably impact public safety beyond the facility, including but not limited to an impact of such nature as to require shelter-in-place orders, evacuations, immediate response by emergency responders, or off-site road closures. The term shall not include facility drills, internal facility announcements, internal facility alarms and sirens, or internal facility response activities such as rolling facility fire trucks or ambulances, and movement of facility personnel in personal protective equipment.

(15) "Release" means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing into the environment (including the abandonment or discarding of barrels, containers, and other closed receptacles) of any hazardous material or substance. However, the term release as used in this Paragraph shall not include federal or state permitted releases.

(16) "Reportable release" means a release of a regulated hazardous material or substance which causes any injury requiring hospitalization or any fatality, results in a fire or explosion which could reasonably be expected to affect the public safety beyond the boundaries of the facility, or exceeds the reportable quantity when that reportable quantity, as defined pursuant to rules promulgated by the deputy secretary, could be reasonably expected to escape beyond the site of the facility. A reportable release as defined herein shall be based upon the quantity of hazardous material or substance discharged continuously, intermittently, or as a one-time discharge, within any continuous twenty-four hour period.

(17) "Repository" means the local entity designated pursuant to R.S. 30:2368 to house and record information on hazardous materials received from the department, regulated facilities, and other state agencies for public dissemination and inspection.

(18) "Retail gas station" means a retail facility engaged in selling gasoline or diesel fuel primarily to the public, for use in land-based motor vehicles.

(19) "Small business" means a single business establishment employing not more than nine full-time employees and having not more than two million dollars in average annual gross receipts. Any business employing more than nine persons shall not be considered a small business regardless of the average annual gross receipts. Any business with average annual gross receipts of over two million dollars shall not be considered a small business regardless of the number of employees.

(20) "Trade secret" means any confidential formula, pattern, process, device, information, or compilation of information, including chemical name or other unique identifier, that is used in an employer's business, and that gives the employer an opportunity to obtain an advantage over competitors who do not know or use it.

Acts 1985, No. 435, §1, eff. July 11, 1985; Acts 1987, No. 347, §1; Acts 1992, No. 666, §§1, 2; Acts 1997, No. 1046, §1; Acts 1999, No. 424, §1, eff. June 18, 1999; Acts 1999, No. 771, §1; Acts 1999, No. 1166, §1, eff. July 9, 1999; Acts 2008, No. 550, §1, eff. June 30, 2008; Acts 2014, No. 311, §1.



RS 30:2364 - Emergency Response Commission

§2364. Emergency Response Commission

The Hazardous Material Information Development, Preparedness, and Response Advisory Board is hereby abolished and in its place the Emergency Response Commission, which is appointed by the governor, is hereby established and will assume the advisory function of the board. The secretary of the Louisiana Department of Environmental Quality or his designee shall also serve as a member of the Emergency Response Commission. This commission shall function under the supervision and authority of the deputy secretary, Department of Public Safety and Corrections, public safety services, office of the state police, and shall also be responsible for the following:

(1) Establishing emergency planning districts.

(2) Appointing local emergency planning committees.

(3) Supervising and coordinating the activities of the local emergency planning committees.

(4) Providing the administrator of the United States Environmental Protection Agency with information concerning notification received on certain releases of hazardous materials and substances.

(5) Designating, as necessary, additional facilities to be covered under this Chapter.

(6) Recommending a standardized inventory form to be used in gathering the required information under this Chapter and providing for alternative reporting procedures to reduce duplication of reporting.

(7) Recommending, as necessary, additional substances which should be defined as hazardous materials based on location, toxicology, known short and long term health effects, and other characteristics.

(8) Acting as the centralized advisory body for coordinating the state and federal activities concerning community "Right-to-Know" legislation with regard to hazardous materials and substances.

(9) Establishing procedures for receiving and processing requests from the public for information.

(10) Reviewing local emergency planning committee (LEPC) emergency response plans and making recommendations to the LEPC on revisions of the plan that may be necessary to ensure the coordination of such plan with emergency response plans of other emergency planning districts.

Acts 1985, No. 435, §1, eff. July 11, 1985; Acts 1987, No. 347, §1; Acts 1997, No. 1046, §1.



RS 30:2365 - Responsibilities of the department

§2365. Responsibilities of the department

A. The deputy secretary shall:

(1) Develop rules and regulations governing criteria for defining a substance as a hazardous material and for the development, implementation, compilation, supervision, and management of the information system for hazardous materials.

(2) Make reasonable efforts to insure that owners and operators are aware of reporting requirements under this Chapter.

(3) Develop a rule for alternative reporting requirements for businesses as provided for in R.S. 30:2370.

(4) Supervise the dissemination of data to repositories and train repository personnel to provide information to the public. If the sheriff's office is not designated as the repository, the sheriff in each parish shall have access to the data compiled under this law through the local emergency planning committee and/or local fire departments in the respective parish.

(5) Apply for, accept, and expend money through the appropriate budgetary process from federal sources for the further development, implementation, and dissemination of information to agencies, to emergency response personnel, and to the public.

(6) Develop a centralized inventory reporting and notification system allowing for the standardization of reporting on the state, parish, and local government levels. The department, working in conjunction with other state agencies and parish government planning agencies, including local emergency planning committees and local response agencies, will identify the standard content of reporting and develop a centralized state inventory reporting and notification system that can be used by all government agencies.

(7) Develop a means to assist all parishes in developing comprehensive hazardous material emergency response plans which reflect local governments' primary responsibility for the protection of local citizens.

B. The department shall, whenever practical and feasible, consult with the commission in developing rules and regulations for the implementation of this Chapter.

C. The inventory form adopted under this Chapter shall replace, to the extent feasible and practical, all other reporting presently required for reporting the manufacture, use, storage, or release of all hazardous materials to state governmental agencies.

Acts 1985, No. 435, §1, eff. July 11, 1985; Acts 1987, No. 347, §1; Acts 1992, No. 984, §18; Acts 1997, No. 1046, §1.



RS 30:2366 - Responsibilities of cooperating departments

§2366. Responsibilities of cooperating departments

A. The Department of Agriculture and the Department of Environmental Quality shall consult with the deputy secretary regarding implementation of this Chapter. They shall, whenever practical and feasible, coordinate reporting efforts and requirements with the department through representation on the commission and through any established or created methods of cooperation and coordination among agencies covered by this Chapter.

B. The department shall forward information it develops or receives regarding long-term toxic effects of hazardous materials to the Louisiana Department of Health, which shall coordinate such information with the Louisiana Regional Poison Control Center.

C. The department shall communicate these laws and regulations to all state departments. The department shall coordinate its efforts in developing an electronic or telephonic notification system with all departments of state government. All departments of the state shall adjust the reporting requirements to allow for the development of the electronic or telephonic notification system for emergency release notifications. The Department of Environmental Quality shall also adjust its requirements for the prompt reporting of a release that does not cause an emergency condition, but is nonetheless reported to the department because it is in excess of an applicable reportable quantity.

D.(1) Upon development of the electronic or telephonic notification system for emergency release notifications, proper notification to the department of a release shall satisfy all emergency reporting obligations of the person making the notification, including all emergency reporting obligations of such person to the Department of Environmental Quality, other state agencies, and local response agencies.

(2) Upon development of the  electronic or telephonic notification system for emergency release notifications, proper notification to the department of a release that is in excess of an applicable reportable quantity but does not cause an emergency condition shall satisfy all prompt reporting obligations, under LAC 33:I.3917(A), of the person making the notification, provided, however, that this provision shall not apply to the reporting of any release of radionuclides in excess of a reportable quantity determined in accordance with LAC 33:I.3929.

Acts 1985, No. 435, §1, eff. July 11, 1985; Acts 1987, No. 347, §1; Acts 1997, No. 1046, §1; Acts 2008, No. 81, §1, eff. June 5, 2008; Acts 2014, No. 311, §1.



RS 30:2367 - Alternative compilation of data through certain agencies

§2367. Alternative compilation of data through certain agencies

A. Repealed by Acts 1992, No. 535, §1.

B.(1) Those manufacturers, storers, and users of liquified petroleum gas who make reports, pay fees, and are permitted through the Liquified Petroleum Gas Commission of the Department of Public Safety and Corrections shall not be required to pay additional fees for reporting under this Chapter.

(2) The deputy secretary of public safety services shall consult with the chairman of the Liquefied Petroleum Gas Commission and the Louisiana Liquefied Petroleum Gas Association to develop the necessary guidelines for incorporating reporting procedures and forms into inventory reports required by this Chapter or develop alternate reporting procedures under R.S. 30:2370(A)(2). Further, the deputy secretary and the chairman of the Louisiana Liquefied Petroleum Gas Commission shall develop a mechanism for sharing and including such data in the information management system developed under this Chapter.

(3) The administrative costs, as determined by the deputy secretary, of including information regarding liquified petroleum gas shall be paid by the Liquified Petroleum Gas Commission through fees presently paid to the commission by manufacturers, users, and storers of liquified petroleum gas.

(4) Nothing in this Subsection shall be intended to nullify an owner's or operator's obligation to report in compliance with rules promulgated under this Subsection.

Acts 1985, No. 435, §1, eff. July 11, 1985; Acts 1987, No. 347, §1; Acts 1992, No. 535, §1; Acts 1997, No. 1046, §1.



RS 30:2368 - Designated repositories

§2368. Designated repositories

A. The Emergency Response Commission shall designate the following as repositories for information gathered under this Chapter. The repositories shall be:

(1) The local emergency planning committee, as designated by the commission.

(2) The local fire department.

(3) The Department of Public Safety and Corrections, office of state police, hazardous substance control section, acting for the Emergency Response Commission.

B.(1) Each repository designated pursuant to Subsection A of this Section shall provide information gathered under this Chapter to any person upon request during reasonable office hours and may charge such person a reasonable amount for copying charges and other administrative costs. The charges for the said costs shall be the same as the charges authorized for copies of public records as provided for in R.S. 44:32.

(2) In addition, the repository may refer public requests for information regarding specific medical, toxic, and health effects to the Louisiana Regional Poison Control Center.

C. The department shall, whenever practical and feasible, enhance the capability of local governing authorities and repositories to maintain and update public information, train personnel in repository management, and to develop other capabilities to assist in their compliance with this Chapter.

D. Each local governing authority may adopt an ordinance to impose fees or charges on owners or operators whose facilities are located within the parish and who are subject to the reporting requirements of the Superfund Amendments and Reauthorization Act of 1986, Title III, 42 U.S.C. 11022. The amount of the fee or charge imposed pursuant to this Subsection shall provide anticipated proceeds not to exceed the anticipated costs for performing the services required in this Section, and the Superfund Amendments and Reauthorization Act of 1986, Title III, 42 U.S.C. 11022, including those initial costs necessary to establish a system for storage, updating, and dissemination of the information herein required to be made available to the public. In no case shall the fees or charges imposed on any one person by the local governing authority exceed one dollar per page, fifty dollars per inventory report, or three hundred dollars per report including but not limited to reporting multiple facilities in one parish. In no case shall charges imposed on small businesses, as defined in this Chapter, exceed fifteen dollars per inventory report.

Acts 1985, No. 435, §1, eff. July 11, 1985; Acts 1987, No. 347, §1; Acts 1988, No. 753, §1, eff. July 15, 1988; Acts 1992, No. 541, §1; Acts 1997, No. 1046, §1.



RS 30:2369 - Responsibilities of owners and operators

§2369. Responsibilities of owners and operators

A. Owners or operators shall be responsible for filing inventory forms for all hazardous materials manufactured, used, or stored at their facilities and for immediately reporting releases of certain hazardous materials in certain reportable quantities to be established by rule as provided for in R.S. 30:2373(B) and (C)(2).

B.(1) Owners or operators shall have the responsibility to obtain inventory forms and submit them to the Emergency Response Commission by way of the Department of Public Safety and Corrections, office of state police, Right-to-Know unit by March 1, 1988, and by March first of each year thereafter.

(2) This does not relieve the owner or operator from having to file inventory forms or make emergency release notification to other agencies, e.g., local fire departments or local planning committees, as may be required by federal law.

C. Repealed by Acts 1992, No. 565, §2.

D. Owners or operators shall post signs at their facilities, subject to a rule adopted by the deputy secretary, indicating that a hazardous material reported pursuant to the provisions of this Chapter is present on the premises. The deputy secretary shall develop, adopt, and disseminate rules and regulations which provide for such posting.

E.(1) Owners or operators who manufacture, use, store, or release a hazardous material at their facility shall so notify their present employees and each new employee within a reasonable time of his beginning employment. Such notification shall be made by posting a notice in a place in the facility where it is easily accessible to employees.

(2) Whenever the owner or operator has information regarding the toxic effects of a hazardous material manufactured, used, stored, or released at the facility, he shall so advise his employees, and make the information available to them on request for their examination only on the premises.

(3) Louisiana manufacturers, distributors, and packagers of hazardous materials and mixtures manufactured, blended, packaged, mixed, or distributed within Louisiana for those materials listed under the Superfund Amendments Reauthorization Act (SARA) Title III, Sections 302, 304, 311, and 312, or Louisiana's Right-to-Know Law, R.S. 30:2361 et seq., shall incorporate on the hazardous material's material safety data sheet or supply a separate statement with the verbiage "This material may be regulated by Louisiana's Right-to-Know Law, R.S. 30:2361 et seq." for identifying the hazardous materials as regulated by the state of Louisiana or the Superfund Amendments Reauthorization Act (SARA) Title III, Sections 302, 304, 311, and 312, or use language of similar nature. This Paragraph shall be effective only upon the promulgation by the deputy secretary of rules and regulations setting forth the criteria for the notice required herein. The deputy secretary may exempt from this requirement materials and mixtures with generic material safety data sheets used nationally or internationally.

Acts 1985, No. 435, §1, eff. July 11, 1985; Acts 1987, No. 347, §1; Acts 1992, No. 565, §§1, 2; Acts 1997, No. 1046, §1; Acts 1999, No. 424, §1, eff. June 18, 1999.



RS 30:2370 - Extraordinary circumstances; deputy secretary's discretion to permit alternative reporting procedures; residential and retail use; exemptions

§2370. Extraordinary circumstances; deputy secretary's discretion to permit alternative reporting procedures; residential and retail use; exemptions

A. The deputy secretary shall establish alternative reporting procedures for certain owners or operators. Such alternative reporting procedures shall only be established when the deputy secretary determines that the nature of the owner's or operator's enterprise is such that the collection or compilation of data under procedures required under R.S. 30:2369 would be difficult to report by the owner or operator and of marginal informational value to agencies or persons requesting or using the data. Alternative reporting procedures shall be available under the following circumstances:

(1) The nature of the owner's or operator's business is such that any hazardous material present at a facility would be present for a short period of time. Such businesses shall include but not be limited to building construction industries or wharf and dock facilities, where an inventory of any hazardous material would be present for only short periods of time; or

(2) Emergency response personnel are likely to be able to predict the nature and volume of hazardous materials present at the facilities without recourse to the information provided by the inventory form. Such facilities may include premises whose only structures are electrical transmission and distribution equipment or clearly marked storage tanks for liquified petroleum gas.

(3) The nature of the business is related to waste disposal and reclamation, in which the hazardous materials are collected in such a manner that the identity of each substance may not be individually identified under established reporting procedures.

(4) In the determination of the secretary, alternative reporting procedures would further the purposes of this Chapter.

B. Any alternate reporting requirement adopted pursuant to Subsection A of this Section shall define each of the following as precisely as possible:

(1) The nature of the activities which may be conducted at the facility.

(2) The identity of the hazardous materials which may be present at the facility.

(3) The maximum quantity of each such hazardous material which may be present at the facility.

C. The deputy secretary shall define and provide by rule for exemptions for "small quantities" of hazardous materials which need not be reported under this Chapter by certain categories of owners or operators. The definition of small quantities shall be based on the degree of hazard such quantities might potentially present in certain situations, either to emergency response personnel, the owner or operator, his personnel or property, or to the surrounding community. Such categories of owners or operators shall include, but not be limited to:

(1) Residential users.

(2) Owners or operators of hotels, motels, restaurants, apartment buildings, or office buildings which use only small quantities of air conditioning and cleaning supplies and do not exceed the small quantities exemption for any other hazardous material.

(3) Owners or operators of retail sales establishments which sell consumer products or food stuffs packaged for distribution to, and intended for use by, the general public, and who have storage areas or storerooms in such establishments which are separated from shelf or display areas but maintained within the physical confines of such retail establishments.

D. The exemptions provided for in Subsection C shall not apply to hazardous materials placed in a separate warehouse. However, owners or operators maintaining such a warehouse facility shall be required to make only one report under this Chapter, regardless of the number of warehouses, storerooms, and storage areas retained by the owner or operator.

E. The following substances shall not be required to be reported for purposes of inventory reporting:

(1) Repealed by Acts 1997, No. 1046, §2.

(2) Any food, food additive, color additive, drug, or cosmetic regulated by the Food and Drug Administration.

(3) Any substance present as a solid in any manufactured item to the extent exposure to the substance does not occur under normal conditions of use.

(4) Any substance to the extent it is used for personal, family, or household purposes, or is present in the same form and concentration as a product packaged for distribution and use by the general public.

(5) Any substance to the extent it is used in a research laboratory or a hospital or other medical facility under the direct supervision of a technically qualified individual. This would not include substances stored in a separate warehouse or storage room.

(6) Any substance to the extent it is used in routine agricultural operations or is fertilizer held for sale by a retailer to the ultimate customer.

(7) Hazardous materials required to be reported to the Nuclear Regulatory Commission by utilization facilities licensed under 10 C.F.R. 50 and R.S. 40:1299.100.

(8) Gasoline, all grades combined, that has been stored in tanks having a capacity of less than seventy-five thousand gallons, entirely underground, at a retail gas station that has been in compliance at all times during the preceding calendar year with all applicable underground storage tank requirements as provided in R.S. 30:2194. This exemption shall be effective March 1, 2001, for calendar year 2000 reporting. Notwithstanding the provisions of this Section, copies of any reports submitted by retail gas stations to the Department of Environmental Quality as required by this Chapter shall be provided by the Department of Environmental Quality to any local emergency planning committee and the Department of Public Safety and Corrections, office of state police.

(9) Diesel fuel, all grades combined, that has been stored in tanks with a capacity of less than one hundred thousand gallons, entirely underground, at a retail gas station that has been in compliance at all times during the preceding calendar year with all applicable underground storage tank requirements as provided in R.S. 30:2194. This exemption shall be effective March 1, 2001, for calendar year 2000 reporting. Notwithstanding the provisions of this Section, copies of any reports submitted by retail gas stations to the Department of Environmental Quality as required by this Chapter shall be provided by the Department of Environmental Quality to any local emergency planning committee and the Department of Public Safety and Corrections, office of state police.

F. Small businesses as defined under this Chapter shall be required to report inventories or releases of hazardous substances regulated under this Chapter with the exception being that they shall pay a reduced fee in accordance with R.S. 30:2374.

G. The provisions of this Chapter shall not apply to retail establishments as defined by R.S. 47:301(4)(b) and (11), cosmetology salons, and barber salons.

H. The following nonexclusive list of facilities shall qualify, when otherwise required to report under this Chapter, for the alternate reporting procedures established under this Section:

(1) Oil and gas exploration and production facilities.

(2) Natural gas, crude oil, and hydrocarbon product pipelines.

(3) Hydrocarbon storage facilities other than at petroleum refineries.

(4) Gasoline service stations.

(5) Electrical transmission and distribution equipment.

(6) Transportation related industries.

Acts 1985, No. 435, §1, eff. July 11, 1985; Acts 1987, No. 347, §1; Acts 1992, No. 566, §1; Acts 1997, No. 1046, §§1, 2; Acts 1999, No. 771, §1; Acts 1999, No. 1166, §1, eff. July 9, 1999.



RS 30:2371 - Trade secret protection

§2371. Trade secret protection

With regard to trade secret protection and the information disclosure requirements of this Chapter, the state of Louisiana, through the Department of Public Safety and Corrections, hereby adopts as its own the trade secret provisions as found in Title III of the Superfund Amendments and Reauthorization Act, 42 U.S.C. 11042. All petitions for trade secret protection must be filed with the administrator of the United States Environmental Protection Agency.

Acts 1985, No. 435, §1, eff. July 11, 1985; Acts 1987, No. 347, §1; Acts 1997, No. 1046, §1.



RS 30:2372 - Trade secrets; emergency treatment disclosure

§2372. Trade secrets; emergency treatment disclosure

A. With regard to trade secret information needed for medical diagnosis or treatment of a person exposed to a hazardous material, the state of Louisiana, through the Department of Public Safety and Corrections, hereby adopts as its own the trade secret provisions as found in Title III of the Superfund Amendments and Reauthorization Act, 42 U.S.C. 11042.

B. Nothing in this Section shall be construed so as to interfere with the duty of a physician to report actual or potential public health problems to the proper authorities.

Acts 1985, No. 435, §1, eff. July 11, 1985; Acts 1997, No. 1046, §1.



RS 30:2373 - Failure to report; penalties

§2373. Failure to report; penalties

A. All owners and operators shall be required to report the information required under R.S. 30:2369 of this Chapter regarding the manufacture, storage, or use of hazardous materials by no later than March 1, 1988, and by March first of each year thereafter.

B.(1) Owners and operators shall immediately notify the department of any reportable releases, other than a federally or state permitted release or application of a pesticide or fertilizer, of a hazardous material or substance listed pursuant to this Chapter exceeding the reportable quantity when that reportable quantity could be reasonably expected to escape the site of the facility, as soon as the owner or operator has knowledge of such release. Failure to do so shall subject owners and operators to civil penalties as provided in Subsection C of this Section. Notwithstanding any provision of law to the contrary, natural gas from distribution lines shall have a reportable release of one thousand pounds or more.

(2) Any reportable release of any hazardous material regulated by this Chapter which causes any injury requiring hospitalization or any fatality or any release which results in a fire or explosion which could reasonably be expected to affect the public safety beyond the boundaries of the facility shall be reported immediately to the department.

(3) Any incident, accident, or cleanup within a facility, which could reasonably be expected to affect public safety beyond the boundaries of the facility or where the owner or operator knows a protective action beyond the boundaries of the facility has been initiated, shall be reported immediately to the department.

(4) Any release or incident that occurs within the boundaries of a facility and may be subject to reporting under this Section shall not be reportable by the owner or operator of the facility, or the employees, non-commercial carriers, contractors, or consultants of such owner or operator pursuant to the provisions of Chapter 12 of Title 32 of the Louisiana Revised Statutes of 1950, unless such release or incident involves a railcar that is in transportation and the owner or operator of the facility is required to report the release or incident under 49 C.F.R. 171.15.

(5) The department shall not subject an owner or operator to a civil penalty as provided in Subsection C based on any incident or release that was not required to be reported under this Section and that was reported by the owner or operator as a courtesy.

(6) The secretary may develop rules and regulations to implement and clarify the reporting requirements of this Subsection and to address changes in federal regulations.

(7) The Department of Environmental Quality shall make available to the public for examination any information contained in reports required pursuant to R.S. 30:2025(J), 2060(H), and 2076(D).

C.(1) For owners and operators who knowingly fail to file an inventory form on hazardous materials as required by this Chapter by March 1, 1988, and by March first of each year thereafter, the department may levy a civil penalty which shall not exceed twenty-five thousand dollars per hazardous material not reported. Small businesses who have an omission from the inventory reporting forms shall receive a warning only for their first offense.

(2) The department may also levy a civil penalty not to exceed twenty-five thousand dollars per violation for failure to timely report nonpermitted releases pursuant to R.S. 30:2373(B).

(3) For owners and operators who knowingly fail to report a reportable release of a hazardous material regulated by this Chapter, the department may assess a civil penalty not to exceed twenty-five thousand dollars per violation per day.

(4) The department shall consider, in determining whether to assess a fine, the financial situation of owners and operators of small businesses as well as any willfulness in failing to comply with the provisions of this Chapter. Such fines shall be deposited in the Right-to-Know Fund pursuant to R.S. 30:2380.

D.(1) Any person who handles, stores, or otherwise maintains a hazardous material regulated by this Chapter in a negligent or unreasonable manner without regard for the hazards of the material and causes a significant impact to public health and safety as a result of a reportable release of a hazardous material shall be in violation of this Subsection.

(2) For any person, owner, operator, or facility that violates this Subsection, the department may levy a civil penalty not to exceed ten thousand dollars per violation.

E.(1) No person shall intentionally handle, store, or otherwise maintain any hazardous material regulated by this Chapter in a manner which endangers human life.

(2) Any person, owner, operator, or facility that willfully violates this Subsection may be assessed a civil penalty by the department not to exceed twenty-five thousand dollars per violation per day or upon first conviction shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both. Upon second or subsequent conviction of a violation of R.S. 30:2373(E)(1), said person, owner, operator, or facility shall be fined not less than five hundred dollars nor more than ten thousand dollars or imprisoned with or without hard labor for not less than six months nor more than ten years.

F.(1) Any owner or operator who causes a reportable release that requires a significant emergency response by the department or is in violation of Subsection D of this Section shall reimburse the department for reasonable and extraordinary costs of emergency response, including actions taken by the department to mitigate such reportable release.

(2) Reimbursement to the department pursuant to Paragraph (1) of this Subsection shall preclude reimbursement for the same incident to the department from other response funds, including but not limited to the Hazardous Waste Protection Fund, R.S. 30:2198, the Motor Fuels Underground Storage Tank Trust Fund, R.S. 30:2195, et seq., and the Oil Spill Contingency Fund, R.S. 30:2483, et seq.

(3) An owner or operator of a small business shall not be responsible for the emergency response costs of the department in excess of twenty-five thousand dollars.

G.(1) Notwithstanding the provisions of R.S. 30:2380 to the contrary, the department may enter into settlements of civil penalty assessments that allow the respondent to perform beneficial emergency planning, preparedness, and response projects or provide for the payment of a cash penalty to the state, or both. Such settlements shall be considered a civil penalty for tax purposes.

(2)(a) Any settlement provided for in this Section that allows the respondent to perform a beneficial emergency planning, preparedness, and response project shall be submitted to the attorney general for his approval or rejection. The settlement shall be accompanied by the underlying enforcement action, a description of the beneficial emergency planning, preparedness, and response project that is an element of such settlement, and a justification for the settlement. Approval or rejection by the attorney general of any settlement shall be in writing and include, if rejected, a detailed written reason for rejection.

(b) Reasons for rejection shall be failure of the department to follow and adhere to the Right-to-Know Law, the regulations promulgated thereunder, or any other constitutional, statutory, or regulatory provisions.

(c) The attorney general shall make any request for additional information concerning the terms and condition of the settlement within thirty days of receiving the request for approval or rejection. Within thirty days of a request for additional information by the attorney general, the department shall provide its responses to such request.

(d) The department may execute the proposed settlement without the approval of the attorney general if the attorney general does not give written notice to the department of his rejection of the settlement within ninety days after receiving the proposed settlement.

(3) For purposes of this Subsection, a "beneficial emergency planning, preparedness, and response project" means a project that the respondent is not otherwise legally required to perform but that the respondent agrees to undertake as a component of a settlement of a civil penalty assessment under this Subsection; and a project that provides assistance or a benefit to a responsible state or local emergency planning, preparedness, or response entity. Beneficial emergency planning, preparedness, and response projects shall enable such entity to further fulfill its obligations to collect information to assess the dangers of hazardous materials present in a response situation, to develop emergency plans or procedures, to train emergency response personnel, and shall allow the respondent or state or local entity to better respond to emergency situations, including threats to communities from hurricanes or other natural disasters. Such projects may include providing computers and software, communication systems, chemical emission detection and inactivation equipment, and hazardous materials equipment and training.

Acts 1985, No. 435, §1, eff. July 11, 1985; Acts 1987, No. 347, §1; Acts 1992, No. 665, §§1, 2; Acts 1992, No. 984, §9; Acts 1995, No. 850, §1; Acts 1997, No. 1046, §1; Acts 1999, No. 355, §1, eff. June 16, 1999; Acts 2001, No. 1087, §1; Acts 2008, No. 550, §1, eff. June 30, 2008; Acts 2009, No. 235, §1; Acts 2012, No. 853, §1; Acts 2014, No. 799, §1, eff. June 19, 2014.



RS 30:2374 - Fees

§2374. Fees

A. An annual fee shall be submitted with the inventory form by each owner or operator required to report under this Chapter. The fee shall be assessed in proportion to the number of hazardous materials manufactured, used, or stored on site.

B.(1) The fees for facilities not meeting the definition of "small business" in R.S. 30:2363 shall be assessed as follows:

Number of Hazardous Materials

Amount of

Present at Facility

Fees Charged

01 to 25

$ 65.00

26 to 75

$ 85.00

76 to 100

$170.00

Over 100

$255.00

(2) Any facility required to pay a fee pursuant to this Section and any retail gas station exempt from reporting pursuant to R.S. 30:2370 shall not be required to pay an additional fee to the local emergency planning committee other than the fees already imposed by the local emergency planning committee for the collection of information required by this Chapter.

(3) In the case of owners or operators reporting facilities with numbers of hazardous materials referenced above at multiple locations throughout the state, no owner or operator shall be assessed total fees in excess of two thousand dollars.

(4) The fee per facility for small businesses as defined in this Chapter shall not exceed twenty-five dollars.

Acts 1985, No. 435, §1, eff. July 11, 1985; Acts 1987, No. 347, §1; Acts 1992, No. 540, §1; Acts 1992, No. 984, §9; Acts 1997, No. 1046, §1; Acts 1999, No. 771, §1; Acts 1999, No. 1166, §1, eff. July 9, 1999; Acts 2001, No. 1087, §1; Acts 2003, No. 331, §1; Acts 2008, No. 884, §1.



RS 30:2375 - Access to facilities for emergency response

§2375. Access to facilities for emergency response

A. When there has been a release subject to the reporting requirements of R.S. 30:2373(B), the owners and operators of the facility where the release occurred shall, upon the request or demand, allow access to the facility by the designated local emergency response agency without delay; however, each representative of the designated local emergency response agency seeking access to the facility shall be certified or qualified in the handling of hazardous materials by an appropriate governmental agency and qualified in dealing with the particular emergency and the equipment and/or the facility involved. The parish governing authority shall designate one local emergency response agency which shall have access to facilities within the parish pursuant to this Section. The owner or operator of a facility where a release has occurred may delay access to the facility for a reasonable period of time, to the extent necessary in order to secure the facility, insure immediate safety, preserve property, or verify the authority of those persons seeking access to the facility pursuant to this Section.

B. An owner or operator who fails to comply with the requirements of this Section shall be subject to a civil fine of five thousand dollars.

C. The fine provided for in this Subsection shall be due, in the aggregate, to the agencies denied access in violation of this Section and may be levied by the district court of the parish in which the violations occurred.

D. Each representative of a state or local emergency response agency provided access to a facility under this Section shall be under the strict supervision of facility personnel and shall not take any direct action to respond to the release unless specifically authorized to do so by such facility personnel.

E. None of the provisions of this Section shall prohibit or hinder the Transportation and Environmental Safety Section of the Office of State Police from coordinating an emergency response as authorized in R.S. 30:2376.

Acts 1995, No. 1037, §1.



RS 30:2376 - Monitoring and enforcement

§2376. Monitoring and enforcement

A. The deputy secretary or his designees shall have the right to reasonably monitor owners or operators to ensure their compliance with this Chapter. They shall have the right to enter and inspect any facility in which they have reasonable cause to believe hazardous material, the reporting of which is required by this Chapter, is manufactured, stored, used, or released and which has not been reported, and to require the report of the presence of such hazardous material as required by this Chapter.

B. The deputy secretary may conduct investigations, make reports, conduct hearings, and conduct, directly or indirectly, the research, development, demonstration, or training activities necessary to undertake his responsibilities and exercise his authority under Subsection A of this Section. The deputy secretary, through the office of state police, hazardous materials unit, shall act as coordinator of emergency response activities arising as a result of releases of materials regulated under this Chapter.

C. Nothing in this Chapter shall be intended to diminish any sheriff's responsibility with regard to his authority to address emergency response needs in his parish.

Acts 1985, No. 435, §1, eff. July 11, 1985; Acts 1987, No. 347, §1; Acts 1997, No. 1046, §1.



RS 30:2377 - Reports

§2377. Reports

The Department of Public Safety and Corrections, in consultation with the commission, shall make an annual report by April first to the Senate Committee on Environmental Quality, the House Committee on Natural Resources and Environment, and the governor regarding:

(1) The progress made in developing, implementing, compiling, disseminating, and coordinating the information system.

(2) The level of reporting by owners and operators.

(3) Additional recommendations for legislation and other recommendations to facilitate compliance with the provisions of this Chapter.

(4) The problems experienced by owners and operators and state and local government and agencies in complying with this Chapter.

(5) Reporting forms and procedures used by governmental agencies to require the reporting of the manufacture, use, storage, or release of hazardous materials which should be replaced by the inventory form.

Acts 1985, No. 435, §1, eff. July 11, 1985; Acts 1987, No. 347, §1; Acts 1991, No. 21, §1, eff. June 14, 1991; Acts 1997, No. 1046, §1; Acts 2008, No. 580, §2.



RS 30:2378 - Administrative procedures

§2378. Administrative procedures

A. All proceedings conducted under this Chapter and all rules and regulations adopted pursuant to this Chapter shall be conducted or adopted in accordance with the Administrative Procedure Act and the Open Meetings Law.

B. All legislative oversight jurisdiction for the implementation of this Chapter, including the promulgation of rules and regulations, shall be placed with the Senate Committee on Environmental Quality and the House Committee on Natural Resources and Environment.

Acts 1985, No. 435, §1, eff. July 11, 1985; Acts 1991, No. 21, §1, eff. June 14, 1991; Acts 1997, No. 1046, §1; Acts 2008, No. 580, §2.



RS 30:2379 - Preemption

§2379. Preemption

A. No local governing authority, municipality, parish, or other local governmental entity may enact, adopt, or enforce an ordinance, law, or regulation relative to hazardous materials reporting or any other provisions of this Chapter, except as otherwise specifically authorized by state law. However, if reporting requirements to agencies in the federal government under federal law conflict with reporting requirements under this Chapter, the affected entities shall file those reports. This Chapter shall have prospective effect only.

B. The commission and the department shall, where practical and feasible, incorporate local purposes into the state information system and provide local access to such information, subject to the qualifications provided for in R.S. 30:2368(B)(1).

Acts 1989, No. 505, §1; Acts 1997, No. 1046, §1.



RS 30:2380 - Right-to-Know Fund

§2380. Right-to-Know Fund

A. Subject to the exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, all monies collected under R.S. 30:2373 shall be paid into the state treasury and shall be credited to the Bond Security and Redemption Fund. Out of the funds remaining in the Bond Security and Redemption Fund, after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within a fiscal year, the treasurer shall, prior to placing such remaining funds in the state general fund, pay into a special fund, which is hereby created in the state treasury and designated as the "Right-to-Know Fund", hereinafter referred to as the fund, an amount equal to all monies collected under R.S. 30:2373. The fund balance shall not exceed two million dollars. Any monies in excess of that amount shall revert to the general fund.

B. Monies in the fund shall be paid to the deputy secretary on his warrant and shall be used to develop the Louisiana Chemical Network (LCN), a statewide centralized inventory and release reporting system. This centralized reporting system is intended to eliminate duplication in reporting requirements, develop centralized data management, and provide processed data to all parishes via the local emergency planning committees (LEPCs). The department shall have the responsibility to develop a centralized data distribution system and provide the local emergency planning committees with the necessary equipment, software, and training to support its application. The monies in the fund shall be dedicated to equipment acquisition and personnel training for LEPCs and for the department to properly staff the centralized data management functions. The deputy secretary shall adopt the necessary rules and regulations to administer this system.

Acts 1997, No. 1046, §1.



RS 30:2391 - Short title

CHAPTER 17. LOUISIANA RECLAIMED WATER LAW

§2391. Short title

This Chapter shall be known and may be cited as the "Louisiana Reclaimed Water Law".

Acts 2003, No. 985, §1.



RS 30:2392 - Purpose

§2392. Purpose

The legislature hereby finds and declares that the use of potable water for nonpotable uses, including but not limited to cemeteries, golf courses, parks, highway landscaped areas, and industrial uses, is a waste of our most precious natural resource, which is an essential element for life. There is a need for a reliable source of water for uses that should not draw from the supply of potable water. With the proper investment and development of the necessary infrastructure, the creation of dependable reclaimed water resources will meet nonpotable needs and relieve stress on potable water resources. A drought-proof supply of water will assist industry and encourage economic development. In furtherance of the legislature's constitutional mandate to protect the natural resources of the state as provided in Article IX, Section 1 of the Constitution of Louisiana, there is hereby established the Louisiana Reclaimed Water Law.

Acts 2003, No. 985, §1.



RS 30:2393 - Definitions

§2393. Definitions

The following terms shall have the following meanings for the purposes of this Chapter:

(1) "Available reclaimed water source" means reclaimed water that meets all of the following requirements:

(a)(i) The source of reclaimed water is of sufficient quality for the proposed beneficial use considering all relevant factors including but not limited to safety, effects of the beneficial use based on specific constituents in the reclaimed water source, and effects on state and federal water discharge permits. The quality of the reclaimed water shall meet all applicable state and federal water quality standards and the following standards at the discharge from the producer's plant site:

BOD5 ≤ 5 mg/L

TSS ≤ 5 mg/L

NH³-N ≤ 2 mg/L

TN ≤ 10 mg/L

Chlorine residual ≥ 2 mg/L

(ii) The reclaimed water producer must keep verifiable records of water quality as determined by effluent testing seven days per week. Such tests must be either flow proportional composite sampling or electronic testing with laboratory verification.

(b) The use of reclaimed water will not adversely affect downstream water quality and will not be injurious to wildlife, fish, or plant life.

(c) The reclaimed water must be furnished to the user at a cost that is equal to or less than the cost of potable water, in accordance with R.S. 30:2396.

(2) "Beneficial uses" means the technologically feasible uses of reclaimed water for domestic, municipal, industrial, agricultural, recreational, or therapeutic purposes.

(3) "Reclaimed water" means water that, as a result of treatment of waste, is suitable for a direct beneficial use or a controlled use and that is therefore considered a valuable resource.

(4) "Reclaimed water producer" means any public or private entity that produces, transmits, or distributes reclaimed water.

Acts 2003, No. 985, §1.



RS 30:2394 - Use of potable groundwater; prohibition

§2394. Use of potable groundwater; prohibition

A. No public or private entity shall use groundwater of quality suitable for potable domestic use to irrigate the grassy non-developed areas of cemeteries, golf courses built and completed on and after August 15, 2003, parks, and highway landscaped areas, if there exists an available reclaimed water source as defined in R.S. 30:2393(1).

B. Public or private entities that use a source of potable water for cooling tower applications and industrial purposes or to irrigate the grassy areas of golf courses built and completed before August 15, 2003, shall examine the use of reclaimed water, if an available reclaimed water source exists as defined in R.S. 30:2393(1), and may use the reclaimed water for those purposes and applications.

C. Public or private entities that use a source of potable water to irrigate crops not intended for human consumption are encouraged, but not mandated, to use reclaimed water.

D. Public or private entities which grow, package, or produce food for human consumption are specifically excluded from this Chapter.

Acts 2003, No. 985, §1.



RS 30:2395 - Identification of uses and customers

§2395. Identification of uses and customers

A. Reclaimed water producers and potential customers may cooperate in joint technical, economic, and environmental studies to develop available reclaimed water sources.

B. Reclaimed water producers may identify potential customers for an available reclaimed water source. A reclaimed water producer that has identified a potential customer may, in writing, request that the customer enter into an agreement for the producer to provide reclaimed water.

C. Current users of potable groundwater for nonpotable uses may identify reclaimed water producers. Such a user that has identified a potential reclaimed water producer with an available reclaimed water source may, in writing, request that the reclaimed water producer enter into an agreement to supply reclaimed water.

Acts 2003, No. 985, §1.



RS 30:2396 - Costs

§2396. Costs

The producers of reclaimed water shall not sell water to customers at a price over the following amounts which shall include the cost to the reclaimed water producer for physical facilities to produce and transport the reclaimed water:

(1) For customers currently purchasing potable water from a third party, the cost for reclaimed water shall not exceed the price per gallon, including the cost of piping or transporting the reclaimed water, that the customer paid to the third-party potable provider.

(2) For customers who currently self-produce and use water from a potable water source, the cost for reclaimed water, including any and all fees, shall not exceed the customer's cost of producing water.

Acts 2003, No. 985, §1.



RS 30:2397 - Distribution of revenue

§2397. Distribution of revenue

The state treasurer shall each fiscal year deposit the revenues generated under the provisions of this Chapter, from taxes applicable to the sale of reclaimed water, or other sources as provided for by law into the Bond Security and Redemption Fund. Out of the funds from such sources remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall deposit an amount equal to one-quarter of the revenues generated from the reclaimed water program into the Clean Water State Revolving Fund, enacted in R.S. 30:2301 et seq., which shall be used for making grants to local governments to finance primary waste treatment facilities; one-quarter into the Coastal Resources Trust Fund, created in R.S. 49:214.40, and the remainder shall be used by the Department of Natural Resources for the protection of groundwater resources. Use of these funds shall be subject to an appropriation by the legislature.

Acts 2003, No. 985, §1; Acts 2010, No. 296, §1, eff. June 17, 2010.



RS 30:2398 - Capital improvements

§2398. Capital improvements

Any capital improvements made under this Chapter shall qualify for any tax deductions as provided by law.

Acts 2003, No. 985, §1.



RS 30:2399 - Design of reclaimed water system

§2399. Design of reclaimed water system

A. Reclaimed water systems shall be designed with the goal of preventing the contamination of potable water.

B. All transmission and distribution piping for a reclaimed water system shall comply with the requirements of Part XII (Water Supply) and Part XIV (Plumbing) of the Louisiana State Sanitary Code relative to color-coding, nonpotable water identification, complete separation from potable water systems, separation distances from potable water piping when run in parallel, separation distance requirements when crossing potable water line, and such other necessary items.

Acts 2003, No. 985, §1.



RS 30:2411 - Legislative findings; purpose; intent; application

CHAPTER 18. SOLID WASTE RECYCLING AND

REDUCTION LAW

§2411. Legislative findings; purpose; intent; application

A.(1) The legislature finds that removal of certain materials from the solid waste stream going into landfills currently being utilized for the disposal of solid waste in Louisiana is necessary in order to protect our environment, prevent nuisances, protect the public health, safety, and welfare, extend the usable life of the facilities, aid in the conservation and recovery of valuable resources, and to conserve energy by efficient reuse of these products, thereby benefiting all citizens of the state.

(2) The legislature further finds that the identification of markets and distribution networks for recyclable or recycled materials is a necessary prerequisite to the orderly development of statewide recycling programs.

(3) The legislature further finds that the state must demonstrate its commitment to proper solid waste management by establishing source separation and recycling programs, and by encouraging market development through the purchase of recycled products by the state government.

B. It is declared to be the purpose of this Chapter to:

(1) Establish a goal of reducing the solid waste stream through waste reduction, reuse, and recycling by thirty percent by December 31, 2006.

(2) Encourage the development of solid waste reduction and recycling as a management procedure at all solid waste facilities in the state and to promote recovery of recyclable materials so as to preserve and enhance the quality of air, water, and land resources.

(3) Encourage the development of the state's recycling industry, thereby conserving the natural resources and energy through reuse.

(4) Require state agencies to procure recycled goods to the maximum extent possible.

(5) Encourage political subdivisions to develop recycling programs allowing each subdivision flexibility to choose the type of program most advantageous to each.

(6) Develop and implement effective public education programs concerning recycling in order to encourage recycling so as to preserve and enhance the natural beauty of the land, waters, and air of the state.

(7) Encourage the expansion of businesses located in Louisiana and to whatever extent possible, to look favorably on Louisiana businesses in the recycling industry, which industry includes, but is not limited to those businesses that manufacture, distribute, or act as brokers for recycled products.

C. It is the intent of the legislature, whenever economically feasible and as markets allow, to continually expand the policies of the state to require utilization of recycled resources in the daily operations of the state.

D. The provisions of this Chapter shall only apply to waste that is nonhazardous under the provisions of this Subtitle and the rules adopted pursuant thereto.

Acts 1989, No. 185, §1, eff. Sept. 1, 1989; Acts 1995, No. 1297, §1; Acts 2006, No. 829, §1.

{{NOTE: SEE §§2 AND 3 OF ACTS 1989, NO. 185.}}



RS 30:2412 - Definitions

§2412. Definitions

As used in this Chapter, unless the context clearly indicates otherwise, the term:

(1) "Division" means the division of administration in the office of the governor.

(2) "Fraudulent taking" means the value gained from acts committed by an offender in violation of R.S. 30:2418(M)(1).

(3) "Label" means a molded imprint or raised symbol on or near the bottom of a plastic product.

(4) "Lubricating oil" includes but is not limited to any oil intended for use in an internal combustion engine, crankcase, transmission, gearbox, or differential of an automobile, bus, truck, vessel, airplane, train, heavy equipment, or machinery powered by an internal combustion engine.

(5) "Medium truck tire" means a tire weighing one hundred pounds or more and normally used on semitrailers, truck-tractor, semitrailer combinations or other like vehicles used primarily to commercially transport persons or property on the roads of this state or any other vehicle regularly used on the roads of this state.

(6) "Motor vehicle" means an automobile, motorcycle, all-terrain vehicle, and utility terrain vehicle that is operated either on-road or off-road, truck, trailer, semitrailer, truck-tractor and semitrailer combination, or any other vehicle operated in this state, and propelled by power other than muscular power; but the term does not include bicycles and mopeds.

(7) "Motor vehicle dealer" means any person that sells or leases new motor vehicles that are required to be registered in or are intended for use in the state of Louisiana.

(8) "Off-road tire" means a tire weighing one hundred pounds or more and that is normally used on off-road vehicles.

(9) "Off-road vehicle" means construction, farming, industrial, mining, and other vehicles not normally operated on the roads of this state. This term does not include vehicles propelled solely by muscular power.

(10) "Oil recycling" means to prepare used oil for reuse as a petroleum product by rerefining, reclaiming, reprocessing, or other means or to use used oil in a manner that substitutes for a petroleum product made from new oil, specifically including the use of used oil as a fuel oil, provided the used oil meets all applicable rules and regulations.

(11) "Passenger/light truck/small farm service tire" means a tire weighing less than one hundred pounds and normally used on automobiles, motorcycles, all-terrain vehicles, and utility terrain vehicles that are operated either on-road or off-road, pickup trucks, sport utility vehicles, front steer tractors, and farm implement service vehicles.

(12) "Pelletized paper waste" means pellets produced from discarded waste paper that has been diverted or removed from solid waste which is not marketable for recycling and which is wetted, extruded, shredded, or formulated into compact pellets of various sizes for use as supplemental fuel in a permitted boiler. The production of pellets for use as supplemental fuel in a permitted boiler may be used by a solid waste management facility or local governmental subdivision as credit toward attaining its waste reduction goal pursuant to R.S. 30:2413.

(13) "Person" means an individual, trust, firm, joint stock company, corporation (including a government corporation), partnership, association, state, municipality, commission, political subdivision of a state, an interstate body, or the federal government or any agency of the federal government.

(14) "Plastic bottle" means a plastic container that has a neck that is smaller than the body of the container, accepts a screw-type, snap cap, or other closure and has a capacity of sixteen fluid ounces or more, but less than five gallons.

(15) "Post-consumer recovered fiber" means fiber beyond the papermaking process, excluding pulp substitutes, which has been altered by the use of inks, adhesives, wet strength, resins, coating, plastics, toners, asphalt, hot melt, wax, and other like materials.

(16) "Processed" means any method or activity that alters whole waste tires so that they are no longer whole; such as, cutting, slicing, chipping, shredding, distilling, freezing, or other processes as determined by the administrative authority. At a minimum, a tire is considered processed only if its volume has been reduced by more than half.

(17) "Program eligible waste tires" means those waste tires generated within Louisiana.

(18) "Reclaiming" means the use of methods, other than those used in rerefining, to purify used oil primarily to remove insoluble contaminants, making the oil suitable for further use; which may include settling, heating, dehydration, filtration, distillation, or centrifuging.

(19) "Recovered materials" means those materials which have known recycling potential, can be feasibly recycled, and have been diverted or removed from the solid waste stream for sale, use, or reuse, by separation, collection, or processing.

(21) "Recyclable material" means those materials which are capable of being recycled and which would otherwise be processed or disposed of as nonhazardous solid waste.

(22) "Recycled content" means materials that contain a percentage of post-consumer materials as determined by the department in the products or materials to be procured, including but not limited to paper, aluminum, glass, and composted materials.

(23) "Recycled paper product" means all paper and woodpulp products which contain the recommended minimum content standards specified in the guidelines as adopted by the Environmental Protection Agency under the Resource Conservation and Recovery Act of 1976 (Public Law 94-580, 42 U.S.C. 6901 et seq.), as amended, and which are specified in the rules and regulations promulgated by the secretary of the Department of Environmental Quality pursuant to R.S. 30:2415.4, except that high grade bleach printing and writing papers defined in such guidelines, rules, and regulations shall contain a minimum of fifty percent recovered paper or twenty percent recovered post-consumer fiber by fiber weight.

(24) "Recycling" means any process by which nonhazardous solid waste, or materials which would otherwise become solid waste, are collected, separated, or processed and reused or returned to use in the form of raw materials or products.

(25) "Rerefining" means the use of refining processes on used oil to produce high-quality base stocks for lubricants or other petroleum products. Rerefining processes may include distillation, hydrotreating, or treatments employing acid, caustic, solvent, clay, or other chemicals, or other physical treatments other than those used in reclaiming.

(26) "Rigid plastic container" means any formed or molded container, other than a bottle, intended for single use, composed predominantly of plastic resin, and having a relatively inflexible finite shape or form with a capacity of eight ounces or more but less than five gallons.

(27) "Sale of a motor vehicle" means any sale or lease of a new motor vehicle that would be required to be registered in or intended for use in the state of Louisiana.

(28) "Solid waste" means any garbage, refuse, sludge, and other discarded material, including those in a solid, liquid, or semisolid state resulting from residential, community, or commercial activities. As used in this Chapter, the term "solid waste" shall not include mining, agricultural, special and industrial wastes, or hazardous and infectious wastes. It also does not include or mean solid or dissolved material in domestic sewage or solid or dissolved materials in irrigation return flows or industrial discharges which are point sources subject to permits under R.S. 30:2074, or source, special nuclear, or byproduct material as defined by the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.), as amended, or hazardous waste subject to permits under R.S. 30:2171 et seq. The definition of solid waste shall not include recovered materials or uncontaminated scrap metal materials which are purchased for resale to be recycled or reused and are not destined for disposal.

(29) "Solid waste management facility" means any solid waste disposal area, volume reduction plant, transfer station, or other facility the purpose of which is resource recovery or the disposal, recycling, processing, or storage of solid waste and which is owned or operated by or receives solid waste from a parish or municipality. This does not include those facilities which collect, process, remanufacture, or ship recovered materials unless such facilities are engaged in the management of solid waste.

(30) "Tire" means a continuous solid or pneumatic rubber covering encircling the wheel of a motor vehicle or off-road vehicle, including the spare tire of such vehicles.

(31) "Used oil" means any oil, whether refined from crude oil or synthetic oil, that has been used and as a result of such use, is contaminated by physical or chemical impurities.

(32) "Used oil collection facility" means automotive service facilities, governmentally sponsored collection facilities, or other facilities, which in the course of business accept for disposal of five gallons or less of used oil from the general public, all as is more fully set forth by rule, and which store used oil in tanks or containers approved by the department.

(33) "Used oil recycling facility" means any facility that accepts more than ten thousand gallons of used oil annually for oil recycling purposes.

(34) "Waste tire" means a whole tire that is no longer suitable for its original purpose because of wear, damage, or defect.

(35) "Waste tire collection center" means a site where used tires are collected from the public prior to being offered for recycling.

(36) "Waste tire generation" means the replacement of an unserviceable tire with a serviceable tire. The sorting, collection, exchange, trade, or transportation of a waste tire is not waste tire generation.

(37) "Waste tire material" means recovered material produced from whole waste tires which have been processed, unless abandoned or otherwise improperly disposed of in a manner that subjects the material to solid waste regulations.

(38) "Waste tire processing facility" means a site where equipment is used to cut, burn, or otherwise alter whole waste tires so that they are no longer whole.

(39) "White goods" means inoperative and discarded refrigerators, ranges, water heaters, freezers, microwave ovens, and other similar domestic and commercial large appliances.

Acts 1989, No. 185, §1, eff. Sept. 1, 1989; Acts 1991, No. 379, §1; Acts 1991, No. 964, §§1 and 2; Acts 1992, No. 924, §1; Acts 1995, No. 1297, §1; Acts 1999, No. 1015, §1, eff. July 9, 1999; Acts 2001, No. 623, §1; Acts 2002, 1st Ex. Sess., No. 101, §1, eff. April 18, 2002; Acts 2006, No. 829, §§1 and 2; Acts 2015, No. 427, §1; Acts 2016, No. 633, §1, eff. Oct. 1, 2016.



RS 30:2413 - Powers and duties of the secretary; fees; local government

§2413. Powers and duties of the secretary; fees; local government

A. The secretary shall have the following powers and duties:

(1) To provide technical assistance to parishes, municipalities, and other persons, and coordinate with appropriate federal agencies, and private organizations in carrying out the provisions of this Subchapter.

(2) To adopt rules and regulations to encourage reduction, recycling, and resource recovery of solid waste as a source of raw materials to be utilized in the production of goods in the state and to carry out the purposes of this Chapter.

(3) To assist in and encourage, to the maximum extent possible, the development within the state of industries and commercial enterprises which are based upon resource recovery, recycling, and reuse of solid waste.

(4) To promote research on alternative, economically feasible, cost-effective, and environmentally safe solid waste management and encourage public input during the research process.

(5) To serve as an information source of recycling businesses operating in the state and assist in matching recovered materials with markets. Such information as may be compiled shall be made available to local governments to assist with their solid waste management activities.

(6) To award grants to local governments through a mechanism to be established by rule for solid waste recycling and recovery programs.

(7) To promote public education and public awareness of the necessity of initiating waste reduction and recycling programs as an integral part of all solid waste management programs in the state.

(8) To adopt, by rules, such fees as may be necessary to administer this Chapter. Such rules shall be adopted in accordance with the Administrative Procedure Act; however, any legislative oversight hearings shall be held before a joint oversight subcommittee of the House Committee on Natural Resources and Environment and the Senate Committee on Environmental Quality.

(9)(a) The secretary shall collect and compile information and data, to be provided by the parishes and municipalities, on resource recovery and recycling programs operated by such parishes and municipalities.

(b) The department shall report annually to the House Committee on Natural Resources and Environment and the Senate Committee on Environmental Quality its findings and conclusions on the status of resource recovery and recycling programs in the parishes and municipalities.

(10) To establish a recycling council composed of representatives from municipal, local, and state government, industry, business, solid waste management, academia, and organizations involved in recycling to delineate needs and to address solid waste management issues.

B. The secretary may require each parish, in conjunction with its major municipalities, to submit a plan for attaining a twenty-five percent waste reduction goal by December 31, 1992. The plans shall be reviewed annually by each parish and revisions or modifications submitted to the department along with an annual progress report. The initial plan should include proposed educational programs, recycling programs and incentives, review of recycled products markets and back-up markets being utilized, a review of existing recycling programs that are both public and private, and any contingency measures as appropriate.

C. Local governmental subdivisions are hereby authorized to pass through any fee imposed pursuant to this Chapter to any person provided any collection and disposal services regarding solid waste by a local governmental subdivision. However, such authorization shall not include deposits, fees, or assessments on any disposal beverage containers by any political subdivision or authority within the state of Louisiana.

D. In developing and implementing recycling programs, parishes and municipalities shall give consideration to the collection, marketing, and disposition of recyclable materials by persons engaged in the business of recycling on September 1, 1989, whether or not the persons were operating for profit. Parishes and municipalities are encouraged to use for-profit and nonprofit organizations in fulfilling their responsibilities under this Chapter.

Acts 1989, No. 185, §1, eff. Sept. 1, 1989; Acts 1991, No. 21, §1, eff. June 14, 1991; Acts 1996, 1st Ex. Sess., No. 36, §1, eff. May 7, 1996; Acts 2001, No. 562, §1, eff. June 22, 2001; Acts 2006, No. 829, §1; Acts 2008, No. 580, §2.



RS 30:2413.1 - Debris management plan

§2413.1. Debris management plan

A. The legislature finds that hurricanes Katrina and Rita caused devastation throughout south Louisiana resulting in the generation of debris heretofore unanticipated. While the state has made progress in preparing a debris management plan, the legislature finds and declares that a plan for future events is vital to the protection and welfare of the people of the state of Louisiana. The legislature further finds and declares that a comprehensive management plan for debris generated by natural disasters within the state of Louisiana should be prepared in advance to facilitate a reasonable, efficient, and prompt recovery from natural disasters that will be protective of human health and the environment.

B. The secretary of the Department of Environmental Quality shall develop and implement a comprehensive debris management plan for debris generated by state and federally declared disasters and debris generated from the rebuilding efforts resulting from these disasters. The management plan shall be to reuse and recycle material and to divert debris from disposal in landfills to the maximum extent practical, efficient, and expeditious in a manner that is protective of human health and the environment. The plan shall be consistent with state and federal law and shall not supersede any ordinance adopted by a local governing authority. In developing such plan, the secretary shall utilize the following debris management practices in order of priority, to the extent they are appropriate, practical, efficient, timely, and have available funding:

(1) Recycling and composting.

(2) Weight reduction.

(3) Volume reduction.

(4) Incineration or co-generation.

(5) Land disposal.

C. Of the total green and woody debris intended for final disposal in a landfill, fifty percent shall be reduced by weight and fifty percent by volume prior to transport to a landfill. Green and woody debris may be used in coastal restoration projects, as compost, or as fuel. Green and woody debris shall not be disposed of in a landfill as the first option; however, such debris may be used as a component of the cover system for a landfill or a means for providing erosion control.

D. The comprehensive debris management plan shall utilize the most environmentally beneficial management techniques consistent with the health, safety, and welfare of the citizens of the state, to the extent funding is available, and shall promote the efficient and expeditious management of the debris. The plan shall place restrictions on open burning and shall require that any burning shall utilize equipment to reduce emissions of particulate matter if the department and respective local governing authority deem the use of equipment necessary to protect public health and the environment.

E. The goal of the comprehensive debris management plan shall be to reuse and recycle material, including the removal of aluminum from debris, in an environmentally beneficial manner and to divert debris from disposal in landfills to the maximum extent practical and efficient which is protective of human health and the environment. In complying with this goal, the plan shall require that uncontaminated wood debris generated from construction be segregated and reduced in weight and volume prior to transport to a landfill. In diverting debris from disposal in landfills, the plan shall require that recyclables and hazardous waste be segregated for beneficial environmental use or reduced in weight prior to transport to a landfill.

F. Such plan shall be submitted to the Senate Committee on Environmental Quality and the House Committee on Environment no later than July 1, 2006.

Acts 2006, No. 662, §1.



RS 30:2414 - Exemptions

§2414. Exemptions

The following wastes or activities are exempt from the requirements of this Chapter:

(1) Recovered materials, except used oils, if a majority of the recovered materials at a facility are demonstrated to be sold, used, or reused within twelve months.

(2) Recovered materials, except used oils, or the products or byproducts of operations that process recovered materials which are not discharged, deposited, injected, dumped, spilled, leaked, or placed into or upon any land or water so that such products or byproducts or any constituent thereof may enter lands or be emitted into the air or discharged into the waters, including groundwaters, or otherwise enter the environment or pose a threat to public health and safety or the environment.

(3) Recovered materials which are hazardous wastes and have not been recovered from solid wastes and which are defined as hazardous wastes under applicable state or federal regulations.

(4) Those wastes exempt under the Louisiana Solid Waste Management and Resource Recovery Law and the Louisiana Solid Waste Rules and Regulations.

Acts 1989, No. 185, §1, eff. Sept. 1, 1989; Acts 1991, No. 964, §1.



RS 30:2415 - Procurement by public bodies of material with recycled content; reduction in solid waste

§2415. Procurement by public bodies of material with recycled content; reduction in solid waste

A. The division of administration, in coordination with the department, shall adopt rules to require the use and purchase of goods with recycled content by all state agencies and political subdivisions. The rules shall, at a minimum, include the Environmental Protection Agency's comprehensive guideline for procurement of products containing recovered materials. Such rules shall also allow flexibility for the consideration of product performance, price, availability, content of recovered materials, remanufactured products, and no cost manufacturer take back programs.

B. Each state agency shall adopt a policy which encourages to the maximum extent possible the utilization of products with recycled contents.

C. The division of administration shall develop rules to allow up to a five percent differential in price for the purchase of products with recycled content, provided that such products are manufactured in Louisiana. These rules shall be reviewed annually by the division and department and a written report with data and recommendations submitted to the legislature annually.

D. The division shall establish a schedule to ensure a continued use of products with recycled content by establishing goals for state procurement of specified products. Such numeric goals shall be established by the division by January 1, 2007, and shall be directed toward the utilization of the maximum amount of goods and products with recycled content. In no case shall these goals be less than five percent of total applicable goods and purchases per year over a five-year period.

E. The Department of Transportation and Development shall, by January 1, 2007, initiate rulemaking to ensure the use of the maximum amount of recycled materials in highway construction and maintenance. The rules shall, at a minimum, include the Environmental Protection Agency's comprehensive guideline for procurement of products containing recovered materials.

F. State agencies in Louisiana and all others using state general funds shall encourage the purchase of paper and paper products, tissue and paper towels, which shall contain the recommended minimum content standards as provided in R.S. 30:2412.

G. The commissioner of administration shall monitor the goals for minimum uses by the state of recycled paper products, pursuant to R.S. 30:2415.1. A goal of an increase in the total state procurement shall be established that will result in an increase of five percent annually, until such time as a minimum goal of fifty percent of the total purchased is reached within ten years. A minimum of twenty percent of this total shall consist of high-grade white paper.

H. Each department of the executive branch, the legislature, and the judicial branch of state government shall adopt a program to reduce solid waste, including but not limited to adopting paperless office programs. Likewise each branch of state government shall adopt a recycling program with emphasis on single stream recycling so as to increase compliance.

Acts 1989, No. 185, §1, eff. Sept. 1, 1989; Acts 1995, No. 1297, §1; Acts 2006, No. 829, §1; Acts 2010, No. 852, §1, eff. June 30, 2010.



RS 30:2415.1 - Preference for recycled paper products

§2415.1. Preference for recycled paper products

The division shall give preference by rules to the purchase of recycled paper products as defined pursuant to R.S. 30:2412.

Acts 1995, No. 1297, §1.



RS 30:2416 - Compost standards and applications

§2416. Compost standards and applications

A. Within six months after September 1, 1989, the department shall initiate rulemaking to prescribe allowable uses and application rates of compost sold as a product, and to establish the requirements necessary to produce hygienically safe compost products for various applications.

B. The rules shall classify the compost according to the following categories:

(1) The types of waste composted, including at least one category containing only yard trash.

(2) The maturity of the compost, including at least three categories for degree of decomposition for fresh, semimature, and mature compost.

(3) Categories based on levels of organic and inorganic constituents in the compost.

C. These rules shall establish methods for measuring:

(1) Compost maturity.

(2) Particle size.

(3) Moisture content.

(4) Average levels of organic and inorganic constituents, including heavy metals, for such classes of compost as the department establishes, and the analytical methods to determine those levels.

D. The rules shall also prescribe:

(1) The total quantity of organic and inorganic constituents, including heavy metals, allowed to be applied through the addition of compost to the soil per acre per year.

(2) The allowable uses of compost based on maturity and type of compost.

E. If compost is produced that does not meet the criteria prescribed by the department for agricultural and other uses, the compost must be reprocessed or disposed of in a manner approved by the department, unless a different application is specifically permitted by the department.

F. The department shall work with the Louisiana Department of Agriculture and Forestry in developing the standards and in seeking ways to promote the use and development of markets for composted materials.

G. The provisions of this Section shall not apply to compost produced by an individual for his own use.

Acts 1989, No. 185, §1, eff. Sept. 1, 1989.



RS 30:2417 - Used oil; collection; recycling and reuse; disposal

§2417. Used oil; collection; recycling and reuse; disposal

A. It is the intent of the legislature to reduce the amount of illegally disposed used oil by providing incentives to increase the number of used oil collection facilities for used oil recovery, and consequently recover more of this valuable natural resource and concurrently enhance the state's environment. On or before January 1, 1992, the secretary shall promulgate regulations and guidelines for a used oil recycling program to promote and encourage the proper collection and reuse of used oil. The regulations and guidelines shall provide for but not be limited to:

(1) Awarding grants, subsidies, and loans to municipalities, parishes, and other political subdivisions to establish and provide continuous operation of collecting services and facilities for used oil.

(2) Establishing and maintaining a used oil information program.

(3) Maintaining an "800+" telephone information program to inform the public of used oil collection locations.

(4) Encouraging the voluntary establishment of used oil collection and recycling programs by public interest groups, automotive service facilities, and others, and providing technical assistance to such program organizers.

(5) Regulating mixtures of used oil and hazardous waste as used oil if the hazardous waste contained in the mixture is so classified solely due to the waste's characteristic of ignitability, such as mineral spirits, provided that the mixture does not exhibit the characteristic of ignitability pursuant to such rules and regulations.

(6), (7) Repealed by Acts 2006, No. 829, §2.

B, C. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

D. The secretary shall develop guidelines to award grants, subsidies, and low interest loans to local government to encourage the establishment and maintenance of programs and facilities to reduce the improper disposal of used oil, which may include the following in the order of priority to be supported:

(1) Establishing publicly operated used oil collection facilities at landfills and other public places.

(2) Curbside pickup of used oil containers by a local government or its designee.

(3) Retrofitting solid waste equipment to promote curbside pickup or disposal of used oil at designated collection facilities.

(4) Providing containers and other materials and supplies that the public can use to store in an environmentally safe manner used oil for pickup or delivery to a collection facility.

E. The following activities are prohibited:

(1) No person may knowingly collect, transport, store, recycle, use, or dispose of used oil in any manner which endangers the public health or welfare.

(2) No person may knowingly discharge or cause to be discharged used oil into sewers, drainage systems, septic tanks, or any waters or lands of the state.

(3) After July 1, 1991, no person may knowingly mix or commingle used oil with solid waste that is to be disposed of in landfills or directly knowingly dispose of used oil in solid waste landfills within the state of Louisiana unless specifically approved by the department.

(4) Repealed by Acts 2006, No. 829, §2.

(5) Used oil shall not be used for road oiling, dust control, weed abatement, or other similar uses that have the potential to release used oil into the environment.

F. The department shall develop incentives for the reuse, recycling, and marketing of used oil. Such incentives may include a program to encourage individuals who change their own oil to return used oil to a used oil collection facility.

G. As of July 1, 1992, no person shall knowingly dispose of used oil in any manner other than at a permitted used oil collection facility, unless specifically approved by the department. Exempt from this requirement are entities which only burn used oil generated by the burner, provided such burning is done in compliance with applicable rules of the Louisiana Department of Environmental Quality.

H. Nothing herein shall be construed to prohibit the collection, transportation, or disposal of used oil mixed or commingled with solid waste by any person engaged in the collection, transportation, and/or disposal of solid waste, unless it can be demonstrated that such person knew that such used oil had been mixed or commingled with the solid waste collected, transported, or disposed of and unless it can be demonstrated that it is economically and environmentally feasible to remove and recover such used oil from the solid waste collected, transported, or disposed of.

I. When purchasing lubricating oils, every person acting as purchasing agent for any agency, board, commission, or department of the state shall give preference to rerefined oil which meets manufacturer's warranty, provided the cost of rerefined oil does not exceed by more than five percent the cost of other oils, and so long as the product contains at least twenty-five percent rerefined oil.

J. For the purposes of this Section, the owner or operator of a used oil collection facility which accepts used oil from the public may presume that a quantity of no more than five gallons of used oil accepted from any member of the public is not mixed with a hazardous substance, provided that such owner or operator acts in good faith and provided that the recycled or used oil:

(1) Has been removed from the engine of a light duty motor vehicle, farm equipment, or a household appliance by the owner of such vehicle, equipment, or appliance.

(2) Is presented by such owner to the dealer for collection, accumulation, and delivery to an oil recycling facility.

(3) The owner or operator is not knowingly accepting used oil which has been mixed with any listed or characteristic hazardous waste or hazardous substance.

K. No person, including the state of Louisiana or any political subdivision thereof, may recover under R.S. 30:2276 from a permitted used oil collection facility for any response costs or damages resulting from a release or threatened release of any collected used oil if such used oil:

(1) Is not knowingly mixed with any other hazardous substance.

(2) Is stored, treated, transported, or otherwise managed in compliance with:

(a) The regulatory standards established by the secretary hereunder.

(b) The terms and conditions of the collection facility's permit.

L. The limitation of liability provided for in Subsection K of this Section shall not relieve a permitted used oil collection facility from the responsibility of responding to and taking appropriate remedial action in response to a discharge at the used oil collection facility.

M. No person shall dispose of used refined motor oil by discharge into municipal sewers, municipal drainage systems, surface or groundwaters, watercourses, or marine waters.

N. Notwithstanding any other provision of law to the contrary, the regulations and guidelines promulgated pursuant to this Section shall require all used oil collection centers, transfer facilities, and transporters as defined in LAC 33:V.4001, which are or will be located in a parish with a population of between nine thousand eight hundred seventy and nine thousand eight hundred ninety people based on the 1990 federal census, to obtain licenses or permits authorizing such centers, facilities, and transporters to handle used oil in compliance with this Section, if any such centers, facilities, and transporters are also conducting processing as defined in LAC 33:V.4001. Such processing includes but is not limited to physical separation of water from the used oil. Nothing in this Subsection shall apply to businesses that primarily engage in oil changes. Further, nothing in this Subsection shall apply to any center, facility, or transporter that is validly permitted or licensed and that began operations prior to January 1, 1999.

Acts 1989, No. 185, §1, eff. Sept. 1, 1989; Acts 1991, No. 964, §1; Acts 1992, No. 537, §1; Acts 1997, No. 658, §2; Acts 1999, No. 1296, §1, eff. July 12, 1999; Acts 2006, No. 829, §1, 2; Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 30:2418 - Waste tires

§2418. Waste tires

A. The owner or operator of a waste tire collection center shall provide the department with a notification of the site's location, size, and the approximate number of waste tires that are accumulated at the site.

B. It is unlawful for any person to dispose knowingly and intentionally of waste tires in the state, unless the waste tires are disposed of for processing, or collected for processing, at a permitted solid waste disposal facility, a permitted waste tire processing facility, or a waste tire collection center.

C. Waste tires that are not subjected to processing or recycling may not be deposited knowingly and intentionally in a landfill as a method of ultimate disposal. However, notwithstanding any other law or rule to the contrary, waste tires that have been prepared for disposal by cutting, separating, shredding, or other means in accordance with the rules or standards of the department may be disposed of in a landfill.

D. The department shall by rule encourage the voluntary establishment of waste tire collection centers at all retail outlets that are engaged in the sale of tires. Such centers shall be open to the public and programs to encourage the return of waste tires to collection centers shall be undertaken by the department.

E. Nothing herein shall be construed to prohibit the collection, transportation, or disposal of waste tires mixed or commingled with solid waste by any person engaged in the collection, transportation, or disposal of solid waste, unless it can be demonstrated that such person knew that such waste tires had been mixed or commingled with the solid waste collected, transported, and/or disposed and unless it can be demonstrated that it is economically and environmentally feasible to remove and recover such waste tires from the solid waste collected, transported, and/or disposed.

F. An owner or operator of a waste tire collection center may store waste tires for up to one year provided that such storage is solely for the purpose of accumulation of such quantities of waste tires as are necessary to facilitate proper recovery, processing, or disposal.

G. There is hereby established a fund in the state treasury to be known as the "Waste Tire Management Fund". Any fees collected, pursuant to the secretary's rules and regulations, on the sale of tires, and any other appropriations, gifts, grants, or other monies received by the Department of Environmental Quality for the credit of the Waste Tire Management Fund, shall be remitted to the state treasury and credited to the Bond Security and Redemption Fund, as provided by the laws of this state and the Constitution of Louisiana. After a sufficient amount is allocated from the Bond Security and Redemption Fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay into the Waste Tire Management Fund an amount equal to the total amount previously deposited into the treasury. All interest earned on money from this fund and invested by the state treasurer shall be credited to the fund. The monies of the fund shall be administered by the secretary solely for the purposes of solving the state's waste tire problem. No monies from the fund shall be used to provide payments to waste tire processors for processing tires that are generated in Louisiana when those tires are processed in any other state.

H. The secretary shall promulgate rules, regulations, and guidelines for the administration and enforcement of the waste tire program provided for in this Chapter, which shall be subject to legislative review and approval by the Senate Committee on Environmental Quality and the House Committee on Natural Resources and Environment. The rules, regulations, and guidelines shall provide for but not be limited to:

(1) Establishing standards, requirements, and permitting procedures for waste tire transporters, collection sites, and processors. Requirements shall include proof of commercial liability insurance in a sufficient amount and other evidence of financial responsibility as determined by the secretary. For waste tire transporters, financial responsibility shall include a surety bond in a minimum amount of ten thousand dollars, as determined by the secretary.

(2) Encouraging local governing authorities to establish advisory councils to advise the secretary regarding waste tire clean up.

(3) Providing technical assistance and incentives to encourage market research and development projects.

(4) Providing incentives and assistance for those persons who collect and remit the fee imposed on the sale of tires.

(5) Providing incentives and assistance for collection and transportation of waste tires including, but not limited to, incentives and assistance for local governing authorities which shall be given the highest priority. Subject to Paragraph (7) of this Subsection, this Paragraph shall not prohibit local governing authorities from splitting, slicing, shredding, or baling tires as part of the disposal process or other beneficial use.

(6) Establishing a procedure for accepting voluntary payments from tire retailers to defray the costs of transporting and recycling tires collected at those facilities.

(7) Providing incentives and assistance to waste tire processing facilities, but only if such facilities use, consume, or process the tires so that they may be reused as a raw material, product, or fuel source. No incentives shall be provided to persons who transport waste tires generated in Louisiana and process those tires in any other state.

(8) Remediating environmental and public health problems caused by such waste tires.

(9) Establishing a procedure and criteria for local governing authorities to apply for and receive funds to remediate waste tire problems in their respective jurisdictions. Payment of funds to local governing authorities for waste remediation tire problems shall commence May 1, 1993.

(10) Establishing standards and requirements for expedited approval of customary end-market uses including but are not limited to those recognized by the Environmental Protection Agency, the Rubber Manufacturers Association, or previously approved by the department. Such standards and requirements shall not include disposal as an end market use of eligible waste tire material. No such standard or requirement shall contravene Subsection C or E of this Section.

I.(1) The fee on tires authorized to be levied pursuant to R.S. 30:2413(A)(8) shall not exceed two dollars per passenger/light truck/small farm service tire, five dollars per medium truck tire, and ten dollars per off-road tire. The secretary may provide for exemptions from the fees levied on the sale of tires pursuant to this Chapter in the regulations provided for in Subsection H of this Section for the sale of tires sold at wholesale and certain tires which are de minimis in nature, including but not limited to lawn mower tires, bicycle tires, and golf cart tires. After June 1, 2004, the secretary may provide for the exemption of certain tire sales from the fee which tires were not previously exempted only through the department's rulemaking authority, including legislative oversight as provided in R.S. 30:2413(A)(8).

(2) A permitted waste tire processing facility shall be paid a minimum of seven and a half cents per pound of waste tire material that is recycled or that reaches end market uses or per pound of whole waste tires that are recycled or that reaches end market uses. This payment shall be made to the facility on or before the twelfth day of the month following the submission of the request for payment and shall be conditioned on the facility providing to the department any documentation, including but not limited to manifests, statements, or certified scale-weight tickets, required by law or by rules and regulations promulgated by the department.

(3)(a) In the event the balance of the fund is insufficient to meet the obligations to waste tire processors provided for in Paragraph (2) of this Subsection, the department, after meeting all payments required by law, shall pay any undisputed obligations in a pro rata share to waste tire processors having a standard permit when the request for payment was submitted. Any remaining undisputed obligations which would have been paid to waste tire processors but for the insufficiency of the Waste Tire Management Fund shall be paid from future surplus funds in the Waste Tire Management Fund as provided in Subparagraph (b) of this Paragraph. However, beginning August 1, 2013, such payments shall be applied in priority from the earliest incurred undisputed obligation to the most current undisputed obligation.

(b) In the event the fund has a surplus after meeting all obligations of the fund for the month, including any payments required by law, such surplus shall be distributed in a pro rata share to those waste tire processors having a standard permit when the request for payment was submitted and for whom there are unpaid obligations of the fund, excluding any disputed amounts. Such surplus shall be processed for payment by the department within fifteen days after the end of the month in which the surplus arose.

(c) For purposes of this Section, "undisputed obligations" means those waste tire material payments which should have been paid by the department to a waste tire processor since January 1, 2003, but which have not been paid due to the insufficiency of the Waste Tire Management Fund.

(4) If litigation relating to fund payments in dispute prior to March 1, 2004, is resolved through final judgment or settlement, the secretary shall pay from the fund the portion of such final judgment or settlement which represents previously disputed fund payments within one hundred eighty days of the judgment or settlement. This Subsection shall not be construed to limit or condition the right of the judgment creditor or obligee under the settlement agreement to obtain payment in satisfaction of the judgment or settlement from any source authorized by law.

J. The secretary or his designee shall submit an annual report to the president of the Senate, the speaker of the House of Representatives, the Senate Committee on Environmental Quality, and to the House Committee on Natural Resources and Environment and appear before a joint meeting of the House Committee on Natural Resources and Environment and the Senate Committee on Environmental Quality during each regular session to present the report detailing the progress of the waste tire program for the preceding year, the current balance of the Waste Tire Management Fund, and the forecast for the fund in the following year.

K.(1) Except as provided in Paragraph (2) of this Subsection, the governing authority of each parish or municipality is hereby authorized to govern the siting of waste tire collection, processing, storage, and depository facilities within their respective jurisdictions. The department shall not issue any permit allowing the establishment of a waste tire collection, processing, storage, or depository facility unless the governing authority of the parish or municipality in which the proposed facility is to be located is first notified by the department of the proposed permit.

(2) The permit application submitted to the department shall be accompanied by a letter of compliance and certification of premises and buildings from the state fire marshal. The applicant shall post a bond in accordance with the requirements of the department sufficient to cover the costs of removal of tires from the site in the event operations cease.

(3) Copies of the permit applications to the department shall be made available to the public at the local governmental office. The department shall hold a public hearing within sixty days of submission of an application. The applicant shall cause the notice of the hearing to be published in the official journal of the parish or municipality on two separate days preceding the hearing. The last day of publication of such notice shall be at least ten days prior to the hearing. The applicant shall post a notice of the hearing at least two weeks prior to the hearing in the courthouse, government center, and all the libraries. A public comment period of at least thirty days shall be allowed following the public hearing.

L. The secretary shall promulgate rules and regulations providing incentives, including but not limited to financial rewards, for the reporting of the unauthorized disposal of waste tires.

M.(1) No person shall, with the intent to defraud, prepare, submit, tender, sign, make an entry upon, or certify any invoice, report, manifest, request for payment, claim, or other document in connection with the origin, transportation, storage, transfer, assignment, sale, or disposal of waste tires, as defined by R.S. 30:2412.

(2) Penalties for a violation of Paragraph (1) of this Subsection shall be based on the value of the fraudulent taking. When the fraudulent taking results from a number of distinct acts by the offender, the aggregate amount of the payments, subsidies, credits, other disbursements, or things of value obtained shall determine the grade of the offense. Penalties shall be as follows:

(a) If the fraudulent taking amounts to a value of five hundred dollars or more, the offender shall be imprisoned, with or without hard labor, for not more than ten years, or may be fined not more than three thousand dollars, or both.

(b) When the fraudulent taking amounts to a value of three hundred dollars or more, but less than five hundred dollars, the offender shall be imprisoned, with or without hard labor, for not more than two years, or may be fined not more than two thousand dollars, or both.

(c) When the fraudulent taking amounts to less than three hundred dollars the offender shall be imprisoned for not more than six months, or may be fined not more than five hundred dollars, or both. However, if such a conviction is the offender's third or subsequent conviction for violations of this Subsection, the offender shall be imprisoned, with or without hard labor, for not more than two years, or may be fined not more than two thousand dollars, or both.

(3) A waste tire processor shall not request or receive payments from the Waste Tire Management Fund for any waste tires unless the waste tires are generated and processed in Louisiana, the generator and transporter have signed a statement swearing under penalty of law that the tires were not generated outside the state of Louisiana and are Louisiana-eligible tires, and the processor has signed a statement swearing under penalty of law that he has no knowledge contrary to the representations of the generator and transporter. The department shall provide a standard form to be used by generators, transporters, and processors to comply with this Paragraph.

(4) In addition to any other penalties provided for in this Subsection, any person convicted of violating Paragraph (1) of this Subsection may be barred from participating in the program, including requesting and receiving payments or reimbursements from the Waste Tire Management Fund, and any license or registration issued by the department that is required to participate in the program may be ordered to be surrendered. Participants shall include collectors, generators, processors, and transporters. Any such person convicted may be forever barred from employment with or from contracting with any license holder under this Section. Any sentence imposed which includes the suspension or barring under this Paragraph shall be suspended until after rendition of a final conviction from which no appeal may be taken.

(5) Nothing in this Subsection shall preclude the department from promulgating rules and regulations providing for the revocation of licenses or registrations through the Administrative Procedure Act.

N. The secretary shall promulgate rules to make payments to processors on the basis of weight or tire count. Payments to a waste tire processor, or any portion thereof, shall not be temporarily or permanently withheld or terminated prior to written notification by the department of the reasons for such withholding or termination to the processor by certified mail. Any such disputed funds shall be immediately placed in escrow pending final resolution of the matter.

O.(1) Failure by any person to timely remit fees collected that are imposed in this Section shall cause the fees to become immediately delinquent, and the secretary has the authority, on motion in a court of competent jurisdiction, to take a rule to show cause in not less than two nor more than ten days, exclusive of holidays, why such person should not be ordered to cease from further pursuit of business. This rule may be tried in chambers and shall always be tried by preference. If the rule is made absolute, the order rendered thereon shall be considered a judgment in favor of the state, prohibiting the person from the further pursuit of said business until he has paid the delinquent fees and any fines, interest, penalties, and other costs in connection with the fees, and every violation of the injunction shall be considered as a contempt of court and punished according to law.

(2) The provisions of Paragraph (1) of this Subsection shall not apply if the person has entered into an installment agreement for the payment of the delinquent fees with the department and is in compliance with the terms of the agreement.

(3) Proceeds from the collection of the fees and any fines, penalties, interest, and costs collected in connection with the fees shall be deposited into the Waste Tire Management Fund to be used to administer the waste tire program authorized by this Section.

(4) The collection procedure provided for in this Subsection shall be in addition to any other collection procedure available to the department.

(5) In addition to the authority and collection procedure provided for in this Subsection, the secretary has the authority to impose upon any person failing to timely remit fees imposed by this Section, a delinquent fee of ten percent of the unpaid fee or twenty-five dollars, whichever is greater. A delinquent fee of twenty-five dollars may also be imposed upon any person failing to timely submit a monthly waste tire fee report required by any rule or regulation promulgated pursuant to this Section. Proceeds from the collection of the fees authorized by this Paragraph shall be used for special waste tire projects as determined by the secretary. Any such proceeds remaining at the end of the fiscal year that have not been used for special projects shall be deposited in the Waste Tire Management Fund.

Acts 1989, No. 185, §1, eff. Sept. 1, 1989; Acts 1992, No. 664, §1, eff. July 2, 1992; Acts 1993, No. 79, §1; Acts 1993, No. 158, §1; Acts 1996, 1st Ex. Sess., No. 36, §1, eff. May 7, 1996; Acts 1999, No. 1015, §1, eff. July 9, 1999; Acts 1999, No. 1049, §1; Acts 2001, No. 623, §1; Acts 2002, 1st Ex. Sess., No. 101, §1, eff. April 18, 2002; Acts 2003, No. 582, §1, eff. June 27, 2003; Acts 2003, No. 789, §1; Acts 2004, No. 846, §1; Acts 2006, No. 821, §1, eff. July 5, 2006, and §2, eff. July 1, 2008; Acts 2008, No. 580, §2; Acts 2010, No. 852, §1, eff. June 30, 2010; Acts 2012, No. 817, §1; Acts 2013, No. 323, §1; Acts 2015, No. 427, §1; Acts 2016, No. 633, §1, eff. Oct. 1, 2016.

NOTE: Section 2 of Act. No. 323 of the 2013 R.S. requires the Dept. of Environmental Quality to implement Section 1 of the Act through rulemaking and to submit the report required pursuant to R.S. 49:968(A) by December 31, 2013.

NOTE: See Section 3 of Act No. 323 of the 2013 R.S. for the required study and report by the Waste Tire Program Task Force.

NOTE: See Section 2 of Act No. 427 of the 2015 R.S. which extends the authority of the Waste Tire Program Task Force (created by Section 3 of Act No. 323 of the 2013 R.S.), requires annual reporting by the Task Force, and provides relative to the membership of the Task Force.

NOTE: See Sections 3 and 4 of Act No. 427 of the 2015 R.S. relative to the rules, regulations, and guidelines of the Department of Environmental Quality.



RS 30:2419 - Lead acid batteries; land disposal prohibition; scrap and scrap metal recycling, prohibited items

§2419. Lead acid batteries; land disposal prohibition; scrap and scrap metal recycling, prohibited items

A.(1) No person may place knowingly and intentionally a lead acid battery in mixed solid waste, or discard or otherwise knowingly and intentionally dispose of a lead acid battery except by delivery to an automotive battery retailer or wholesaler, to a collection or recycling facility authorized under the laws of Louisiana to collect and recycle lead acid batteries, or to a secondary lead smelter permitted by the Environmental Protection Agency.

(2) No person may knowingly and intentionally deliver scrap to a scrap metal collection and recycling facility authorized under the laws of this state if such scrap contains any lead-acid or nickel cadmium battery, microwave oven, fluorescent light, capacitors exceeding one inch in length, width, or height, hazardous waste as defined by the Louisiana Environmental Quality Act, R.S. 30:2001 et seq., radioactive materials regulated by the Louisiana Nuclear Energy and Radiation Control Law, R.S. 30:2101 et seq., and regulations promulgated pursuant thereto, or refrigerants containing chlorofluorocarbons (CFC's).

(3) Any person delivering any scrap, including but not limited to automobiles or automotive parts, to a scrap metal collection and recycling facility must submit to the scrap metal collection and recycling facility a certification signed by a duly authorized representative that all lead-acid or nickel cadmium batteries, microwave ovens, fluorescent lights, capacitors exceeding one inch in length, width, or height, hazardous waste as defined by the Louisiana Environmental Quality Act, R.S. 30:2001 et seq., radioactive materials regulated by the Louisiana Nuclear Energy and Radiation Control Law, R.S. 30:2101 et seq., and regulations promulgated pursuant thereto, or refrigerants containing chlorofluorocarbons (CFC's) have been removed from and are not included with the scrap delivered.

B. No automotive battery retailer shall dispose of a used lead acid battery except by delivery to an agent of a battery wholesaler, to a battery manufacturer for delivery to a secondary lead smelter, or to a collection or recycling facility authorized under the laws of Louisiana to collect and recycle lead acid batteries.

C. Each item improperly placed, delivered, or disposed of in violation of this Section shall constitute a separate violation.

D. Nothing herein shall be construed to prohibit the collection, transportation, or disposal of lead acid batteries mixed or commingled with solid waste by any person engaged in the collection, transportation, and/or disposal of solid waste, unless it can be demonstrated that such person knew that such lead acid batteries had been mixed or commingled with the solid waste collected, transported, and/or disposed and unless it can be demonstrated that it is economically and environmentally feasible to remove and recover such lead acid batteries from the solid waste collected, transported, and/or disposed.

Acts 1989, No. 185, §1, eff. Sept. 1, 1989; Acts 1997, No. 95, §1; Acts 2010, No. 410, §1.



RS 30:2420 - Lead acid batteries; collection for recycling

§2420. Lead acid batteries; collection for recycling

A. Any person selling lead acid batteries at retail or offering lead acid batteries for retail sale in the state shall:

(1) Accept, at the point of transfer, in a quantity at least equal to the number of new batteries purchased, used lead acid batteries from customers, if offered by customers.

(2) Post written notice which must be at least eight and one-half inches by eleven inches in size and must contain the universal recycling symbol and the following language: "It is illegal to discard a motor vehicle battery or other lead acid battery. Recycle your used batteries. State law requires us to accept used motor vehicle batteries or other lead acid batteries for recycling, in exchange for new batteries purchased."

B. Any person selling new lead acid batteries at wholesale shall accept, at the point of transfer, in a quantity at least equal to the number of new batteries purchased, used lead acid batteries from customers, if offered by customers.

Acts 1989, No. 185, §1, eff. Sept. 1, 1989; Acts 2006, No. 829, §1.



RS 30:2421 - White goods; disposal prohibited; collection for recycling

§2421. White goods; disposal prohibited; collection for recycling

A. After July 1, 1990, no person may knowingly and intentionally place, discard, or otherwise knowingly and intentionally dispose of white goods except in a collection or recycling facility in accordance with the rules and regulations of the department. However, any person engaged in the collection, transportation, and/or disposal of white goods pursuant to a contract with a parish or municipality on the effective date of this Chapter may continue to dispose of said white goods collected, transported, or presented for disposal during the term of said contract and any extension authorized under such contracts.

B. The department shall establish by rule a procedure to require that all persons engaged in the retail sale of products that will meet the definition of white goods once the product becomes inoperable or discarded post written notice at the point of sale informing the purchaser of the options and preferred methods for disposal of the used items.

C. Nothing herein shall be construed to prohibit the collection, transportation, or disposal of white goods mixed or commingled with solid waste by any person engaged in the collection, transportation, and/or disposal of solid waste, unless it can be demonstrated that such person knew that such white goods had been mixed or commingled with the solid waste collected, transported, and/or disposed and unless it can be demonstrated that it is economically and environmentally feasible to remove and recover such white goods from the solid waste collected, transported, and/or disposed.

Acts 1989, No. 185, §1, eff. Sept. 1, 1989; Acts 2006, No. 829, §1.



RS 30:2422 - Containers and packaging

§2422. Containers and packaging

A. The secretary shall adopt rules and regulations to set goals to phase out the disposal of materials which have known recycling potential, which can be feasibly recycled, or have been diverted or removed from the solid waste stream for sale, use, or reuse, by separation, collection, or processing. Such rules shall include the provisions for establishment of a list of recyclable materials. No rules and regulations adopted by the secretary shall apply to any materials prior to their entering into the solid waste stream.

B. The department shall, at least annually, review the list of recyclable items. This review shall consider the available recycling technologies, markets, cost, and any other factors as deemed to be appropriate when compiling and reviewing the list of recyclable items.

C. The secretary may require each solid waste management facility to provide for a drop-off location for source separated recyclable materials if deemed necessary to meet the purposes and goals of this Chapter.

D. On or after January 1, 1991, no person shall knowingly and intentionally distribute, sell, or offer for sale in this state any plastic bottle sixteen ounces or larger, or rigid plastic containers eight ounces or larger unless the product is labeled with a code indicating the plastic resin used to produce the bottle or container. Rigid plastic bottles or rigid plastic containers with labels and basecups of a different material shall be coded by their basic material. The code shall conform to the code developed by the Society of the Plastics Industry.

E. On or after January 1, 1991, no container shall knowingly and intentionally be sold or offered for sale in this state that is connected to other containers by a separate holding device constructed of plastic rings unless such rings are composed of such material which is capable of being recycled or degraded in one hundred twenty days or less.

Acts 1989, No. 185, §1, eff. Sept. 1, 1989.



RS 30:2423 - Publicly owned aluminum materials; prohibitions; penalties

§2423. Publicly owned aluminum materials; prohibitions; penalties

A. No person engaged in the business of recycling may purchase or have in his possession aluminum materials consisting of official highway signs or signals that provide traffic information, control, or directions or highway guard rails unless such purchase or possession is accompanied by an act of sale from the public entity which owns such materials.

B. Any person found to be in violation of this Section may be liable for a civil penalty, to be assessed by the secretary, the assistant secretary for the office of environmental compliance, or the court, of not more than five hundred dollars.

Acts 1990, No. 682, §1; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2451 - OIL SPILL PREVENTION AND RESPONSE ACT

CHAPTER 19. OIL SPILL PREVENTION AND RESPONSE ACT

PART I. GENERAL PROVISIONS

§2451. Title

This Chapter may be cited as the "Oil Spill Prevention and Response Act".

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2452 - Legislative findings

§2452. Legislative findings

A. Louisiana is subject to greater exposure to a major oil spill disaster than any other state. This is the result of the large volumes of stored oil, numerous production platforms and miles of pipelines, large numbers of inland barges, and heavy tanker traffic, including the Louisiana Offshore Oil Port which receives fifteen percent of the oil imported into the United States. This exposure, coupled with the limited adequate highway access to the coast and remote inland areas for rapid transport of oil spill equipment and few areas suitable for staging facilities, creates great potential for a major oil spill event and its consequences in a state which has twenty-six percent of the nation's commercial fisheries, has the nation's highest marine recreational fishery catches, leads the nation in fur production and the world in alligator production, and has more overwintering waterfowl than any other state. Commercial and recreational marine fisheries are concentrated within a few miles inshore and offshore of the coastline where oil from a major coastal spill would concentrate.

B. Added to the high exposure and inaccessibility of large portions of the coast and inland areas is the vulnerability of Louisiana's nearshore and wetland environments. The numerous shallow interconnecting waterways and gentle slope of the coastal areas would allow deep penetration of oil into the state's estuaries. The vast expanses of Louisiana's soft unconsolidated marshes lying just a few inches above sea level would, in the event of an oil spill, soak up large amounts of oil.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991; Acts 1995, No. 740, §1.



RS 30:2453 - Legislative intent

§2453. Legislative intent

A. The legislature finds and declares that the release of oil into the environment presents a real and substantial threat to the public health and welfare, to the environment, the wildlife and aquatic life, and to the economy of the state. Further, the legislature declares that the purpose of this Chapter is to assist the legislature in fulfilling its duties to protect, conserve, and replenish the natural resources of this state in accordance with Article IX, Section 1 of the Constitution of Louisiana.

B. The legislature declares that it is the intent of this Chapter to support and complement the Oil Pollution Act of 1990 (P.L. 101-380) and other federal law, specifically those provisions relating to the national contingency plan for cleanup of oil spills and discharges, including provisions relating to the responsibilities of state agencies designated as natural resources trustees. The legislature intends this Chapter to be interpreted and implemented in a manner consistent with federal law.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2454 - Definitions

§2454. Definitions

In this Chapter:

(1) "Barrel" means forty-two United States gallons at sixty degrees Fahrenheit.

(2) "Coastal waters" means the waters and bed of the Gulf of Mexico within the jurisdiction of the state of Louisiana, including the arms of the Gulf of Mexico subject to tidal influence, estuaries, and any other waters within the state if such other waters are navigated by vessels with a capacity to carry ten thousand gallons or more of oil as fuel or cargo.

(3) "Coordinator" means the Louisiana oil spill coordinator.

(4) "Crude oil" means any naturally occurring liquid hydrocarbon at atmospheric temperature and pressure coming from the earth, including condensate.

(5) "Damages" means and includes any of the following:

(a) Natural resources - damages for injury to, destruction of, or loss of natural resources as defined in this Section, include the reasonable and any direct, documented cost to assess, restore, rehabilitate, or replace injured natural resources, or to mitigate further injury, and their diminution in value after such restoration, rehabilitation, replacement, or mitigation, which shall be recoverable by the state of Louisiana.

(b) Immovable or corporeal movable property - damages for injury to, or economic loss resulting from destruction of, immovable or corporeal movable property, which shall be recoverable by a person who owns or leases that property. For purposes of this Chapter, "immovable property" shall have the same meaning as "immovables" as provided in Civil Code Article 462. For purposes of this Chapter, "corporeal movable property" shall have the same meaning as "corporeal movables" as provided in Civil Code Article 471.

(c) Revenues - damages equal to the net loss of taxes, royalties, rents, fees, or net profit share due to the injury, destruction, or loss of immovable or corporeal movable property, or natural resources, which shall be recoverable by the state of Louisiana.

(d) Public services - damages for net costs of providing increased or additional public services during or after removal activities, including protection from fire, safety, or health hazards, caused by a discharge of oil, recoverable by the state of Louisiana or any of its political subdivisions.

(e), (f) Repealed by Acts 1995, No. 740, §2.

(6) "Deepwater port" is a facility licensed in accordance with the Deepwater Port Act of 1974 (33 U.S.C. 1501-1524).

(7) "Discharge of oil" means an intentional or unintentional act or omission by which harmful quantities of oil are spilled, leaked, pumped, poured, emitted, or dumped into or on coastal waters of the state or at any other place where, unless controlled or removed, they may drain, seep, run, or otherwise enter coastal waters of the state.

(8) "Discharge cleanup organization" means any group or cooperative, incorporated or unincorporated, of owners or operators of vessels or terminal facilities and any other persons who may elect to join, organized for the purpose of abating, containing, removing, or cleaning up pollution from discharges of oil or rescuing and rehabilitating wildlife or other natural resources through cooperative efforts and shared equipment, personnel, or facilities. Any third-party cleanup contractor, industry cooperative, volunteer organization, or local government shall be recognized as a discharge cleanup organization, provided the coordinator properly certifies the organization.

(9) "Emergency" means an emergency declared by the governor in accordance with state law.

(10) "Facility" means any structure, group of structures, equipment, or device other than a vessel which is used for one or more of the following purposes: exploration for, drilling for, producing, storing, handling, transferring, processing, or transporting oil. This term includes any motor vehicle, rolling stock, or pipeline used for one or more of these purposes.

(11) "Federal fund" means the federal Oil Spill Liability Trust Fund.

(12) "Fund" means the Oil Spill Contingency Fund.

(13) "Harmful quantity" means that quantity of oil the discharge of which is determined by the coordinator to be harmful to the environment or public health or welfare or may reasonably be anticipated to present an imminent and substantial danger to the public health or welfare.

(14) "Hotline" means the emergency telephone number established in accordance with the provisions of this Chapter to respond to a threatened or unauthorized discharge of oil.

(15) "Marine terminal" means any terminal facility within the state of Louisiana used for transferring crude oil to or from vessels.

(16) "National contingency plan" means the plan prepared and published, as revised from time to time, under the Federal Water Pollution Control Act (33 U.S.C. §§1321 et seq.) and the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§9601 et seq.).

(17) "Natural resources" means all land, fish, shellfish, fowl, wildlife, biota, vegetation, air, water, groundwater supplies, and other similar resources owned, managed, held in trust, regulated, or otherwise controlled by the state.

(18) "Oil" means oil of any kind or in any form, including but not limited to crude oil, petroleum, fuel oil, sludge, oil refuse, and oil mixed with wastes other than dredged spoil, but does not include petroleum, including crude oil or any fraction thereof, which is specifically listed or designated as a hazardous substance under Subparagraphs (A) through (F) of Section 101(14) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§9601 et seq.) and which is subject to the provisions of that Act.

(19) "Oil spill" shall have the same meaning as "discharge of oil" as defined in this Section.

(20) "Owner" or "operator" means:

(a) Any person owning, operating, or chartering by demise a vessel; or

(b)(i) Any person owning a terminal facility, excluding a political subdivision of the state that as owner transfers possession and the right to use a terminal facility to another person by lease, assignment, or permit; or

(ii) A person operating a terminal facility by lease, contract, or other form of agreement.

(21) "Person in charge" means the person on the scene who is directly responsible for a terminal facility or vessel when a threatened or unauthorized discharge of oil occurs or a particular duty arises under this Chapter.

(22) "Person responsible", "responsible person", or "responsible party" means:

(a) The owner or operator of a vessel or terminal facility from which an unauthorized discharge of oil emanates or threatens to emanate.

(b) In the case of an abandoned vessel or terminal facility, the person who would have been the responsible person immediately prior to the abandonment.

(c) Any other person, but not including a person or entity who is rendering care, assistance, or advice in response to a discharge or threatened discharge of another person, who causes, allows, or permits an unauthorized discharge of oil or threatened unauthorized discharge of oil.

(23) "Plan" means the state oil spill contingency plan.

(24) "Pollution" means the presence of harmful quantities of oil in waters of the state or in or on adjacent shorelines, estuaries, tidal flats, beaches, or marshes.

NOTE: Paragraphs (25) through (31) redesignated by La. State Law Institute, eff. July 1, 2014. See Acts 2013, No. 394, §1.

(25) "Removal costs" means, with respect to an actual or threatened discharge of oil, all costs incurred in an attempt to prevent, abate, contain, and remove pollution from the discharge, including costs of removing vessels or structures under this Chapter, and costs of any reasonable measures to prevent or limit damage to the public health, safety, or welfare, public or private property, or natural resources.

(26) "Tank vessel" means a vessel that is constructed or adapted to carry, or that carries, oil or hazardous material in bulk as cargo or cargo residue, and that:

(a) Is a vessel of the United States.

(b) Operates on the navigable waters.

(c) Transfers oil or hazardous material in a place subject to the jurisdiction of the state of Louisiana.

(27) "Terminal facility" means any waterfront or offshore pipeline, structure, equipment, or device used for the purposes of drilling for, pumping, storing, handling, or transferring oil and operating where a discharge from the facility could threaten waters of the state, including but not limited to any such facility owned or operated by a public utility or a governmental or quasi-governmental body.

(28) "Unauthorized discharge of oil" means any actual or threatened discharge of oil not authorized by a federal or state permit.

(29) "Vessel" includes every description of watercraft or other contrivance used or capable of being used as a means of transportation on water, whether self-propelled or otherwise, including barges.

(30) "Comprehensive assessment method" means a method including sampling, modeling, and other appropriate scientific procedures to make a reasonable and rational determination of injury and cost-effective restoration alternatives to natural resources resulting from an unauthorized discharge of oil.

(31) "Negotiated assessment" means a restoration plan agreed upon by the coordinator, in consultation and agreement with any other state trustees, and the responsible party.

NOTE: Paragraphs (25) through (31) as redesignated by La. State Law Institute, eff. July 1, 2014.

(25) "Refinery" means a facility located within the state of Louisiana where crude oil is converted into a finished or higher grade product.

(26) "Removal costs" means, with respect to an actual or threatened discharge of oil, all costs incurred in an attempt to prevent, abate, contain, and remove pollution from the discharge, including costs of removing vessels or structures under this Chapter, and costs of any reasonable measures to prevent or limit damage to the public health, safety, or welfare, public or private property, or natural resources.

(27) "Tank vessel" means a vessel that is constructed or adapted to carry, or that carries, oil or hazardous material in bulk as cargo or cargo residue, and that:

(a) Is a vessel of the United States.

(b) Operates on the navigable waters.

(c) Transfers oil or hazardous material in a place subject to the jurisdiction of the state of Louisiana.

(28) "Terminal facility" means any waterfront or offshore pipeline, structure, equipment, or device used for the purposes of drilling for, pumping, storing, handling, or transferring oil and operating where a discharge from the facility could threaten waters of the state, including but not limited to any such facility owned or operated by a public utility or a governmental or quasi-governmental body.

(29) "Unauthorized discharge of oil" means any actual or threatened discharge of oil not authorized by a federal or state permit.

(30) "Vessel" includes every description of watercraft or other contrivance used or capable of being used as a means of transportation on water, whether self-propelled or otherwise, including barges.

(31) "Comprehensive assessment method" means a method including sampling, modeling, and other appropriate scientific procedures to make a reasonable and rational determination of injury and cost-effective restoration alternatives to natural resources resulting from an unauthorized discharge of oil.

(32) "Negotiated assessment" means a restoration plan agreed upon by the coordinator, in consultation and agreement with any other state trustees, and the responsible party.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991; Acts 1995, No. 740, §§1, 2; Acts 2013, No. 394, §1, eff. July 1, 2014.



RS 30:2455 - Office of the Louisiana oil spill coordinator

PART II. ADMINISTRATION

§2455. Office of the Louisiana oil spill coordinator

The office of the Louisiana oil spill coordinator is hereby created within the Department of Public Safety and Corrections, public safety services, and shall exercise the powers and duties set forth in this Chapter or otherwise provided by law. The office shall be administered by the coordinator who shall be appointed by the governor, subject to Senate confirmation. The initial coordinator shall not perform any official duties prior to confirmation.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991; Acts 2009, No. 409, §2, eff. July 1, 2009.



RS 30:2456 - General powers and duties of the coordinator

§2456. General powers and duties of the coordinator

A. The coordinator, under the direction and control of the deputy secretary for public safety services, shall:

(1) Develop a statewide oil spill prevention and response plan, taking into account the rules being developed by the federal government in accordance with the federal Oil Pollution Act of 1990 (P.L. 101-380) and similar plans being developed by other states.

(2) Provide a coordinated response effort from all appropriate state agencies in the event of an unauthorized or threatened discharge of oil affecting or potentially affecting the land, coastal waters, or any other waters of Louisiana.

(3) Coordinate the operational implementation and maintenance of the oil spill prevention program as provided in this Chapter.

(4) Administer a fund to provide for funding these activities.

(5) Provide clear delineation for state coordinated response efforts in relation to jurisdictional authorities and use of state and federal funds for removal costs under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§ 9601 et seq.), Water Pollution Control Act (33 U.S.C. §§ 321 et seq.), and the Oil Pollution Act of 1990 (P.L. 101-380).

B. The coordinator, in consultation with the interagency council, as provided in this Chapter, shall adopt and promulgate rules necessary and convenient to the administration of this Chapter in accordance with the Louisiana Administrative Procedure Act.

C. The coordinator shall by rule establish procedures under the Louisiana Administrative Procedure Act for all hearings required by this Chapter. The coordinator is hereby authorized to administer oaths, receive evidence, issue subpoenas to compel attendance of witnesses and production of evidence related to hearings, and make findings of fact and decisions with respect to administering this Chapter.

D.(1) The coordinator may contract with any public agency or private person or other entity, including entering into cooperative agreements with the federal government, acquire and dispose of nonresponse related real or personal property, delegate responsibility for implementing the requirements of this Chapter, and perform any other act within or without the boundaries of this state necessary to administer this Chapter.

(2) The coordinator may enter into any contracts for the purchase of goods or for services in accordance with the Louisiana Procurement Code and in consultation with the interagency council, including the emergency procurement procedures provided in R.S. 39:1598.

(3) Contracts entered into by the coordinator for legally sensitive services provided by scientists, including but not limited to biologists, geologists, ecologists, and chemists; economists; sociologists; modeling experts; statisticians; cultural resource experts; or other such practitioners to assist the state in the assessment and quantification of damages pursuant to the provisions of the Oil Pollution Act of 1990 (OPA), 33 U.S.C. 2701, et seq., the Oil Spill Prevention and Response Act of 1991 (OSPRA), R.S. 30:2451 et seq., or regulations promulgated pursuant to either, shall be deemed professional services contracts pursuant to Chapter 17 of Subtitle III of Title 39 of the Louisiana Revised Statutes of 1950, R.S. 39:1481, et seq., and regulations promulgated pursuant thereto.

E.(1) If the coordinator finds it necessary to enter property to conduct a vessel or terminal-facility audit, inspection, or drill authorized under this Chapter or to respond to an actual or threatened unauthorized discharge, the coordinator or his authorized agents, employees, contractors, or subcontractors, may enter the property after making a reasonable effort to obtain consent to enter the property.

(2) The coordinator and his authorized agents, employees, contractors, and subcontractors shall also have the power to enter upon any lands, waters, and premises in the state for the purpose of conducting assessment activities and studies, including surveys and sampling efforts, authorized under this Chapter. Such entry shall not be deemed a civil or criminal trespass, a temporary construction servitude, nor an entry under any eminent domain proceedings which may be then pending. Except for instances in which the coordinator deems it necessary to immediately enter lands, waters, or premises to prevent the loss of ephemeral information, the coordinator shall provide prior written notice of five days to resident owners and fifteen days to nonresident owners to the last recorded property owner as reflected in the parish assessment rolls. Written notice shall consist of notice by certified mail to the last known address of the owner as shown in the current assessment records. The coordinator shall indemnify the property owner for any loss or injury resultant from entry upon the property and shall make reimbursement for any actual damages resulting to lands, waters, and premises as a result of these activities.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991; Acts 1995, No. 740, §1; Acts 2009, No. 409, §2, eff. July 1, 2009; Acts 2012, No. 832, §1; Acts 2014, No. 864, §§4 and 5.



RS 30:2457 - Regulatory authority; coordinator

§2457. Regulatory authority; coordinator

A. The coordinator shall from time to time adopt, amend, repeal, and enforce reasonable regulations not in conflict with federal law or regulations, including but not limited to those relating to the following matters regarding the threatened or actual unauthorized discharge of oil:

(1) Standards and requirements for discharge prevention programs and response capabilities of terminal facilities and vessels.

(2) Standards, procedures, and methods consistent with federal law or regulations for designating persons in charge and reporting threatened or actual unauthorized discharges and violations of this Chapter.

(3) Standards, procedures, methods, means, and equipment to be used in the abatement, containment, and removal of pollution.

(4) Development and implementation of criteria and plans of response to unauthorized discharges of various degrees and kinds, including realistically foreseeable worst-case scenarios consistent with federal regulations.

(5) Requirements for complete and thorough audits of vessel contingency and response plans covered by this Chapter.

(6) Requirements for complete and thorough inspections of terminal facilities covered by this Chapter.

(7) Certification of discharge cleanup organizations.

(8) Requirements for the safety and operation of vessels, motor vehicles, motorized equipment, and other equipment involved in the transfer of oil at terminal facilities and the approach and departure from terminal facilities.

(9) Requirements that required containment equipment be on hand, maintained, and deployed by trained personnel.

(10) Standards for reporting material changes in discharge prevention and response plans and response capability for purposes of terminal facility certificate reviews.

(11) Such other rules and regulations consistent with this Chapter and appropriate or necessary to carry out the intent of this Chapter, consistent with federal law or regulations.

B. The coordinator may establish as a prerequisite for certification of any discharge cleanup organization, other than the Marine Spill Response Corporation and any discharge cleanup organization operated for profit or that has multi-state response jurisdiction, that the organization maintain on its governing body a minimum of two representatives from local governments within the area served by the organization.

C.(1) Any rule, regulation, guideline, or plan authorized by this Chapter, excluding Part VI, shall be proposed or adopted pursuant to the rulemaking procedures set forth in the Administrative Procedure Act and shall be subject to approval by the House Committee on Natural Resources and Environment, Senate Committee on Natural Resources, and the Senate Committee on Environmental Quality.

(2) Any rule or regulation authorized to be adopted or promulgated in Part VI shall be subject to approval by the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs. Such approval shall be presumed unless either committee submits objections or notification of a hearing in writing to the coordinator within fifteen days after receipt of the proposed rule, regulation, or guideline. Such written objections or disapproval shall be subject to override by the governor within five days after receipt of the objections or notice of disapproval by the governor.

(3) The coordinator shall submit an annual budget to the Joint Legislative Committee on the Budget for the approval of a majority of members of the committee. The budget shall show all proposed expenditures by the office from the fund or otherwise.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991; Acts 1995, No. 740, §1; Acts 1996, 1st Ex. Sess., No. 36, §1, eff. May 7, 1996; Acts 2008, No. 580, §2.



RS 30:2458 - Interagency council

§2458. Interagency council

A. The coordinator shall convene at least twice annually and as deemed necessary and serve as chairperson to a cooperative council, the interagency council, composed of the following:

(1) Four people, who are not legislators, one selected by each of the following.

(a) The chairman of the Senate Committee on Natural Resources.

(b) The chairman of the Senate Committee on Environmental Quality.

(c) The chairman of the House Committee on Natural Resources and Environment.

(d) The chairman of the House Committee on Appropriations.

(2) The secretary of the Department of Wildlife and Fisheries or his designee.

(3) The secretary of the Department of Public Safety and Corrections or his designee.

(4) The secretary of the Department of Natural Resources or his designee.

(5) The secretary of the Department of Environmental Quality or his designee.

(6) The attorney general or his designee, who shall serve as a nonvoting member.

(7) The executive assistant for coastal activities in the office of the governor.

(8) The executive assistant for environmental affairs in the office of the governor.

(9) An assistant director of the Governor's Office of Homeland Security and Emergency Preparedness designated by the director of the office, or the director if there is no assistant director.

(10) The Louisiana oil spill coordinator.

B. The council shall consider matters relating to the coordination of state prevention, response, and cleanup operations related to unauthorized discharges of oil, including but not limited to:

(1) Assisting the coordinator in the development of a statewide oil spill prevention and contingency plan.

(2) Assisting the coordinator in preparing an annual work plan, identifying state agency needs which must be met in order to comply with the state oil spill contingency plan.

(3) Developing recommendations for additional legislation.

(4) Assisting the coordinator in preparing a budget necessary to implement the provisions of this Chapter.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991; Acts 1995, No. 740, §1; Acts 2003, No. 40, §3, eff. May 23, 2003; Acts 2006, 1st Ex. Sess., No. 35, §2, eff. March 1, 2006; Acts 2006, No. 442, §3, eff. June 15, 2006; Acts 2008, No. 580, §2.

NOTE: See Section 4 of Act No. 394 of 2013 R.S. for the required study and report by the Oil Spill Interagency Council, eff. 6/18/13.



RS 30:2459 - State oil spill contingency plan

PART III. STATE OIL SPILL CONTINGENCY PLAN

§2459. State oil spill contingency plan

A. The coordinator shall develop and distribute to the public a state oil spill contingency plan of response for actual or threatened unauthorized discharges of oil and clean up of pollution from such discharges. In addition, the Department of Environmental Quality, in cooperation with the coordinator, shall recommend provisions of the plan relating to unauthorized discharges of oil. The Department of Wildlife and Fisheries, in cooperation with the coordinator, shall recommend provisions of the plan providing for protection, rescue, and rehabilitation of aquatic life and wildlife and appropriate habitats on which they depend under its jurisdiction. The executive director of the Coastal Protection and Restoration Authority, in cooperation with the coordinator, shall recommend provisions of the plan for providing for the protection and restoration of the coastal areas of the state. The Department of Natural Resources, in cooperation with the coordinator, shall recommend provisions of the plan providing for protection and rehabilitation of appropriate resources under its jurisdiction. The Department of Public Safety and Corrections, in cooperation with the coordinator, shall recommend provisions of the plan providing for emergency response coordination to protect life and property, excluding prevention, abatement, containment, and removal of pollution from an unauthorized discharge.

B. In promulgating the plan, the coordinator shall provide for clear designation of responsibilities and jurisdiction and avoid unnecessary duplication and expense. In promulgating the plan, the coordinator shall also provide for participation by local political subdivisions contiguous to coastal waters.

C. The plan shall be fully operational and implemented not later than one year after the latest effective date of the area and regional contingency plans designated for Louisiana pursuant to federal law and implemented by the United States Coast Guard and Environmental Protection Agency.

D. Prior to adopting the state oil spill contingency plan, the coordinator shall adopt a fully delineated inland boundary for coastal waters as defined in this Chapter, which boundary shall be based upon data provided by, including but not limited to the United States Army Corps of Engineers, United States Department of the Interior, the Coastal Protection and Restoration Authority, the Louisiana Department of Natural Resources, and the oil and gas industry. The coordinator shall be authorized to amend the boundary by rule as conditions may warrant. The boundary, as adopted, shall be clearly marked on large scale maps or charts, official copies of which shall be available for public inspection in the Coastal Protection and Restoration Authority, the office of coastal management in the Department of Natural Resources, in each agency comprising the interagency council, and in the parish seat of each parish located within the boundary.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991; Acts 1995, No. 740, §1; Acts 2010, No. 734, §1; Acts 2016, No. 430, §2.



RS 30:2460 - Contingency plan provisions

§2460. Contingency plan provisions

A. The plan shall include all of the following:

(1) Detailed emergency operating procedures for initiating actions in response to unauthorized discharges.

(2) A response command structure and state response team.

(3) An inventory of public and private equipment and its location and a list of available sources of supplies necessary for response.

(4) A table of organizations with the names, addresses, and telephone numbers of all persons and agencies responsible for implementing each phase of the plan and provisions for notification to such persons and agencies in the event of an unauthorized discharge.

(5) Plans for practice drills for the response command structure and the state response team.

(6) Establishment of a single state hotline for reporting incidents that will satisfy all state notification requirements under this Chapter and R.S. 32:1501 et seq., R.S. 30:2025(J), and R.S. 30:2361 et seq.

(7) Provisions for notifying the Department of Environmental Quality under the state oil spill contingency plan.

(8) Plans for volunteer coordination and training.

(9) Use of both proven and innovative prevention and response methods and technologies.

(10) The circumstances under which an unauthorized discharge may be declared to be a state of emergency under applicable law.

(11) The circumstances under which the unauthorized discharge may be declared to be abated and pollution may be declared to be satisfactorily removed.

(12) Designation of environmental and other priority zones to determine the sequence and methods of response and cleanup.

(13) Procedures for disposal of removed oil or hazardous substances.

(14) Procedures established in cooperation with the Department of Environmental Quality, Department of Wildlife and Fisheries, the Coastal Protection and Restoration Authority, and Department of Natural Resources for assessment of natural resources damages and plans for mitigation of damage to and restoration, protection, rehabilitation, or replacement of damaged natural resources. Pursuant to R.S. 49:214.1 et seq., the Coastal Protection and Restoration Authority is responsible for integrated coastal protection in the coastal area of the state, therefore, the Coastal Protection and Restoration Authority and the Coastal Protection and Restoration Authority Board shall assist the coordinator in a primary role in assessing natural resource damages in the coastal area.

(15) Any plan developed by the coordinator pursuant to this Chapter shall include appropriate local governmental authorities and shall provide for the participation and involvement of the appropriate local governmental authorities that may be affected by or involved in the prevention, response, and removal of an oil spill.

(16) Any other matter necessary or appropriate to carry out response activities, including but not limited to preapproval of the use of dispersants.

B.(1) The coordinator shall promulgate rules and a state contingency plan that, to the greatest extent practicable, conform to the national contingency plan and rules promulgated under federal law.

(2) The coordinator may impose requirements under such rules and the state oil spill contingency plan that are in addition to or vary materially from federal requirements if the state interests served by the requirements substantially outweigh the burdens imposed on those subject to the requirements.

C. The plan shall be filed with all state agencies participating in response operations and federal officials responsible for federal discharge response within waters of the state, and local political subdivisions deemed appropriate by the coordinator.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991; Acts 2010, No. 734, §1; Acts 2016, No. 430, §2.



RS 30:2461 - Coordinator; notification

PART IV. OIL SPILL PREVENTION AND RESPONSE

§2461. Coordinator; notification

On notification of an actual or threatened unauthorized discharge of oil, the coordinator shall take immediate action to assess the discharge and prevent, abate, or contain any pollution from the discharge.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2462 - Administration of oil spill response and cleanup

§2462. Administration of oil spill response and cleanup

A. The coordinator, in consultation with the Department of Environmental Quality, is authorized to administer this Chapter and direct all state discharge response and cleanup operations resulting from unauthorized discharges of oil or threatened unauthorized discharges of oil in coastal waters, the land, or any other waters of Louisiana as directed by the governor or upon a declaration of emergency as declared by the governor. The Department of Environmental Quality, under the direction and control of the coordinator, is the lead technical agency of the state for response to actual or threatened unauthorized discharges of oil and for cleanup of pollution from unauthorized discharges of oil.

B. All persons and all other officers, agencies, and subdivisions of the state shall carry out response and cleanup operations related to unauthorized discharges of oil subject to the authority granted to the coordinator under this Chapter.

C. In the event of an unauthorized discharge of oil nothing in this Chapter shall preclude the Department of Environmental Quality from, at the earliest time practicable, assuming response and cleanup duties for the discharge of oil pursuant to R.S. 30:2001 et seq., provided, however, the coordinator is notified within twenty-four hours.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991; Acts 1995, No. 740, §1.



RS 30:2463 - Notification and response

§2463. Notification and response

A. Any person responsible for an unauthorized discharge of oil or the person in charge of any vessel or a terminal facility from or at which an unauthorized discharge of oil has occurred, as soon as that person has knowledge of the discharge, shall:

(1) Immediately notify the hotline of the discharge.

(2) Undertake all reasonable actions to abate, contain, and remove pollution from the discharge.

B. If the persons responsible or in charge are unknown or appear to the coordinator to be unwilling or unable to abate, contain, and remove pollution from an unauthorized discharge of oil in an adequate manner, the coordinator may abate, contain, and remove pollution from the discharge and may contract with and appoint agents who shall operate under the direction of the coordinator to abate, contain, or remove pollution from the discharge.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2464 - Response coordination

§2464. Response coordination

A. In responding to actual or threatened unauthorized discharges of oil, the coordinator shall appoint a state-designated on-scene coordinator to act in the coordinator's absence in the event that the coordinator is unable to be physically present at the scene of the discharge.

B. If the unauthorized discharge of oil is subject to the national contingency plan, in responding to the discharge the coordinator or the state-designated on-scene coordinator shall act in accordance with the national contingency plan as is practicable under the circumstances and cooperate with the federal on-scene coordinator or other federal agency or official exercising authority under the national contingency plan.

C. The coordinator or the state-designated on-scene coordinator may act independently to the extent no federal on-scene coordinator or authorized agency or official of the federal government has assumed federal authority to oversee, coordinate, and direct response and cleanup operations.

D. The coordinator or the state-designated on-scene coordinator may act to protect any interests of the state that are not covered by the national contingency plan, and are consistent with the state or national contingency plans.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2465 - Assistance and compensation

§2465. Assistance and compensation

A. Subject to the coordinator's authority as authorized by this Chapter to determine otherwise, any person or discharge cleanup organization may assist in abating, containing, or removing pollution from any unauthorized discharge of oil.

B. Any person or discharge cleanup organization that renders assistance in abating, containing, or removing pollution from any unauthorized discharge of oil may receive compensation from the fund for removal costs, provided the coordinator approves compensation prior to the assistance being rendered. Prior approval for compensation may be provided for in the state oil spill contingency plan. The coordinator, on petition and for good cause shown, may waive the prior approval prerequisite.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2466 - Qualified immunity for response actions

§2466. Qualified immunity for response actions

A. No action or omission taken by any person, including any discharge cleanup organization, to abate, contain, remove, clean up, or otherwise respond to pollution from a threatened or actual unauthorized discharge of oil or refined petroleum product, or to otherwise render care, assistance, or advice, whether such action or omission is taken voluntarily, or pursuant to or consistent with the national contingency plan or state oil spill contingency plan, or pursuant to or consistent with a response plan required under this Chapter, or pursuant to or consistent with the request of an authorized federal or state official, or pursuant to or consistent with the request of the responsible person, shall be construed as an admission of responsibility or liability for the discharge.

B. Notwithstanding any other provision of law, and except for the responsible person, no person, including any discharge cleanup organization, that voluntarily, pursuant to or consistent with the national contingency plan or the state oil spill contingency plan, or pursuant to or consistent with any response plan required under this Chapter, or pursuant to or consistent with the request or direction of an authorized federal or state official, or pursuant to or consistent with the request of the potentially responsible person, renders care, assistance, or advice in abating, containing, removing, cleaning up, or otherwise responding to pollution from an unauthorized discharge or threat of discharge of oil or refined petroleum products is liable for removal costs, damages, or civil penalties, whether under this Chapter or other laws of this state, resulting from acts or omissions committed in rendering such care, assistance, or advice. This Section shall not apply to actions for personal injury or wrongful death or for acts or omissions of gross negligence or willful misconduct. A party responsible for the initial discharge is liable for any removal costs or damages for which another person is relieved under this Subsection.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2467 - Equipment and personnel

§2467. Equipment and personnel

The coordinator may contract with any private person or entity for the use of equipment and personnel at places the coordinator determines may be necessary for response and prevention operations, in accordance with the state oil spill contingency plan. The coordinator may contract with any public agency, via interagency transfer of funds, to conduct baseline environmental, wetlands, water quality, habitat, wildlife, and natural resources assessments, or for any other matter deemed necessary to comply with the state and national oil spill contingency plans.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2468 - Refusal to cooperate

§2468. Refusal to cooperate

A. If a responsible person, or a person or discharge cleanup organization under the control of a responsible person, participating in operations to abate, contain, and remove pollution from any unauthorized discharge of oil, reasonably believes that any directions or orders given by the coordinator or the coordinator's designee under this Chapter will unreasonably endanger public safety or natural resources or conflict with directions or orders of the federal on-scene coordinator, the party may refuse to comply with the direction or orders.

B. The party shall state at the time of refusal the reasons for his failure to comply. The party shall give the coordinator written notice of the reason or the reasons for the refusal within forty-eight hours of the refusal.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2469 - Derelict vessels and structures

§2469. Derelict vessels and structures

A. A person may not leave, abandon, or maintain any structure or vessel involved in an actual or threatened unauthorized discharge of oil in coastal waters or on public or private lands or at a public or private port or dock, in a wrecked, derelict, or substantially dismantled condition, without the consent of the coordinator.

B. The coordinator shall locate, identify, mark, and analyze the contents of any abandoned or derelict vessels or structures found within the state. If the vessel or structure contains oil or oil based materials he shall establish a priority for removal of those vessels and structures on the basis of highest risk to human health and safety, the environment, and wildlife habitat. The coordinator shall compile a computerized list of all vessels or structures indicating the location, identity, and contents of each.

C. The coordinator may remove any vessel or structure described in Subsection A of this Section and may recover the costs of removal from the owner or operator of the vessel or structure. In the event that the owner or operator cannot be located, the coordinator may use the monies in the fund up to one million dollars in any fiscal year for the removal of any vessel or structure described in Subsection A of this Section.

D. The Department of Environmental Quality may petition the coordinator for the removal of any vessel or structure as described in Subsection A of this Section and the coordinator shall either comply or submit the matter to the interagency council for review.

E. The office of conservation in the Department of Natural Resources may petition the coordinator to abate an unauthorized discharge or the threat of a discharge from a facility or structure which the secretary certifies to be involved in an actual discharge or poses a threat of a discharge and for which the secretary certifies that the office of conservation cannot immediately locate a viable responsible party. Upon approval of the department's petition the coordinator shall reimburse the office of conservation for all expenses incurred, within the limits of provisions of this Section, and he shall seek reimbursement for the fund as provided elsewhere in this Chapter. The coordinator shall use monies in the fund for this purpose, which shall not exceed two million dollars in any fiscal year.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991; Acts 1992, No. 426, §1; Acts 1995, No. 740, §1.



RS 30:2469.1 - Repealed by Acts 1995, No. 740, 2.

§2469.1. Repealed by Acts 1995, No. 740, §2.



RS 30:2470 - Registration of terminal facilities

§2470. Registration of terminal facilities

A. A person may not operate or cause to be operated a terminal facility without a discharge prevention and response certificate issued pursuant to rules promulgated under this Chapter; however, such facility may be operated without a certificate for those purposes that do not involve the transfer or storage of oil.

B.(1) As a condition precedent to the issuance or renewal of a certificate, the coordinator shall require satisfactory evidence that:

(a) The applicant has implemented a discharge prevention and response plan consistent with state and federal plans and regulations for prevention of unauthorized discharges of oil and abatement, containment, and removal of pollution when such discharge occurs.

(b) The applicant can provide, directly or through membership or contract with a discharge cleanup organization, all required equipment and personnel to prevent, abate, contain, and remove pollution from an unauthorized discharge of oil as provided in the plan.

(2) A terminal facility response plan that complies with requirements under federal law and regulations for a terminal facility response plan satisfies the requirements of Subparagraph (1)(a) of this Subsection.

C. Notwithstanding other provisions of this Chapter, the owner of a facility shall qualify for a certificate if all persons leasing or operating the facility have received a certificate.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2471 - General terms

§2471. General terms

A. Discharge prevention and response certificates are valid for a period of five years. The coordinator by rule shall require each registrant to report annually on the status of its discharge prevention and response plan and response capability.

B. The coordinator may review a certificate at any time there is a material change affecting the terminal facility's discharge prevention and response plan or response capability.

C. Certificates shall be issued subject to such terms and conditions as the coordinator may determine are reasonably necessary to carry out the purposes of this Chapter.

D. Certificates issued to any terminal facility shall take into account the vessels used to transport oil to or from the facility.

E. The coordinator, by rule, shall establish and require payment of a reasonable fee for processing applications for certificates. This fee is in addition to the fee levied under R.S. 30:2485 and must be reasonably related to the administrative costs of verifying data submitted pursuant to obtaining the certificates and reasonable inspections.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2472 - Information

§2472. Information

Each applicant for a discharge prevention and response certificate shall submit information, in a form satisfactory to the coordinator, describing all of the following:

(1) The barrel or other measurement capacity of the terminal facility.

(2) The dimensions and barrel capacity of the largest vessel docking at or providing service from the terminal facility.

(3) The storage and transfer capacities and average daily throughput of the terminal facility.

(4) The types of oil stored, handled, or transferred at the terminal facility.

(5) Information related to implementation of the applicant's discharge prevention and response plan, including:

(a) All response equipment including but not limited to vehicles, vessels, pumps, skimmers, booms, bioremediation supplies and application devices, dispersants, chemicals, and communication devices to which the terminal facility has access, as well as the estimated time required to deploy the equipment after an unauthorized discharge.

(b) Personnel available to deploy and operate the response equipment, as well as the estimated time required to deploy the personnel after an unauthorized discharge.

(c) The measures employed to prevent unauthorized discharges.

(d) The terms of agreement and operation plan of any discharge cleanup organization to which the owner or operator of the terminal facility belongs.

(6) The source, nature of, and conditions of financial responsibility for removal costs and damages.

(7) Any other information necessary or appropriate to the review of a registrant's discharge prevention and response capabilities.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2473 - Issuance

§2473. Issuance

Upon compliance with the applicable provisions of this Chapter and upon payment of the certificate application fee, the coordinator shall issue the applicant a discharge prevention and response certificate covering the terminal facility.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2474 - Suspension

§2474. Suspension

If the coordinator determines that a registrant does not have a suitable or adequate discharge prevention and response plan or that the registrant's preventive measures or containment and cleanup capabilities are inadequate, the coordinator may, after an adjudicatory hearing pursuant to the regulatory authority provided in Part II of this Chapter, suspend the registrant's certificate until such time as the registrant complies with the requirements of this Chapter.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2475 - Contingency plans for vessels and facilities

§2475. Contingency plans for vessels and facilities

Every owner or operator covered by this Chapter shall provide to the coordinator the tank vessel and facility response plans as provided in Section 4202(a)(5) of the Oil Pollution Act of 1990 (P.L. 101-380).

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2476 - Entry into port

§2476. Entry into port

In conjunction with the United States Coast Guard and prior to being granted entry into any port in this state, the person in charge of a vessel subject to the provisions of this Chapter may be required to report or show to the coordinator:

(1) Any unauthorized discharges from the vessel since leaving the last port.

(2) Any mechanical or operational problem on the vessel creating the possibility of an unauthorized discharge.

(3) Any denial of entry into any port during the current voyage of the vessel.

(4) That the vessel has a discharge prevention and response plan and the personnel and equipment to implement it as required under this Chapter.

(5) That the vessel has evidence of financial responsibility as required under this Chapter.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2477 - Audits, inspections, and drills

§2477. Audits, inspections, and drills

The coordinator, in conjunction with the United States Coast Guard, may subject a vessel covered by this Chapter as a condition to being granted entry into any port in this state, or a terminal facility to an announced or unannounced audit, inspection, or drill to determine the discharge prevention and response capabilities of the terminal facility or vessels.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2478 - Financial responsibility

PART V. LIABILITY OF PERSONS RESPONSIBLE

§2478. Financial responsibility

A. Each owner or operator of a tank vessel with a capacity to carry ten thousand gallons or more of oil as fuel or cargo subject to the provisions of this Chapter operating within coastal waters or a terminal facility shall maintain and furnish evidence of their financial responsibility for costs and damages from unauthorized discharges of oil in accordance with the Oil Pollution Act of 1990 (P.L. 101-380).

B. If a tank vessel with a capacity to carry ten thousand gallons or more of oil as fuel or cargo covered by this Chapter or terminal facility is not required under federal law to establish and maintain evidence of financial responsibility, the owner or operator of that vessel or terminal facility shall establish and maintain evidence in a form prescribed by rules promulgated under this Chapter that such registrant or vessel has the ability to meet liability that may be incurred under this Chapter.

C. After an unauthorized discharge of oil, a vessel shall remain in the jurisdiction of the coordinator until the owner, operator, or person in charge has shown the coordinator evidence of financial responsibility. The coordinator may not detain the vessel longer than twelve hours after proving financial responsibility.

D. In addition to any other remedy or enforcement provision, the coordinator may suspend a registrant's discharge prevention and response certificate or may deny a vessel entry into any port in waters of the state for failure to comply with this Section.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2479 - Limitation of liability

§2479. Limitation of liability

A. The total of the liability of a responsible party for all damages and removal costs shall not exceed the following:

(1) For a tank vessel, the greater of:

(a) One thousand two hundred dollars per gross ton; or

(b)(i) In the case of a vessel greater than three thousand gross tons, ten million dollars.

(ii) In the case of a vessel of three thousand gross tons or less, two million dollars.

(2) For any other vessel, six hundred dollars per gross ton or five hundred thousand dollars, whichever is greater.

(3) For an offshore facility except a deepwater port, the total of all removal costs plus seventy-five million dollars.

(4)(i) For any onshore facility or a deepwater port, three hundred fifty million dollars; provided that, for onshore facilities, where the president of the United States, in accordance with Section 1004(d)(1) of the Oil Pollution Act of 1990 (P.L. 101-380), has established a limitation of less than three hundred fifty million dollars, the limitation of liability provided under this Paragraph shall be the limitation of liability established by the president of the United States.

(ii) Provided that for a deepwater port, where the secretary designated by Section 1004(d)(2)(C) of the Oil Pollution Act of 1990 (P.L. 101-380) has established a limitation of less than three hundred fifty million dollars, in accordance with Section 1004(d)(2)(C) of the Oil Pollution Act of 1990 (P.L. 101-380), the limitation of liability under this Paragraph shall be the limitation of liability established by the secretary.

B.(1) For the purposes of determining the responsible party and applying this Chapter, and except as provided in Paragraph (2) of this Subsection, a mobile offshore drilling unit which is being used as an offshore facility is deemed to be a tank vessel with respect to the discharge, or substantial threat of discharge, of oil on or above the surface of the water.

(2) To the extent that removal costs and damages from any incident described in Paragraph (1) of this Subsection exceed the amount for which a responsible party is liable, as that amount may be limited under R.S. 30:2479(A)(1), the mobile offshore drilling unit is deemed to be an offshore facility. For the purposes of applying R.S. 30:2479(A)(3) the amount specified by that provision shall be reduced by the amount for which the responsible party is liable under R.S. 30:2479(A)(1).

C.(1) The limits of liability provided for in this Section do not apply if the incident was primarily caused by gross negligence or willful misconduct of, or the violation of an applicable federal, state, or local safety, construction, or operating regulation by the responsible party, an agent or employee of the responsible party, or a person acting pursuant to a contractual relationship with the responsible party, except where the sole contractual arrangement arises in connection with carriage by a common carrier by rail.

(2) The limits of liability provided for in this Section do not apply if the responsible party fails or refuses:

(a) To report the incident as required by law and the responsible party knows or has reason to know of the incident; or

(b) To provide all reasonable cooperation and assistance requested by a responsible state or federal official in connection with removal activities.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2480 - Natural resource damages

§2480. Natural resource damages

A. In any action to recover natural resources damages, the coordinator, in consultation with any other state trustees, shall make the determination whether to assess natural resource damages and the amount of damages according to the procedures and plans contained in the state oil spill contingency plan, and such determination shall create a rebuttable presumption of the amount of such damages.

B. The coordinator may establish the rebuttable presumption by submitting to the court a written report of the damages computed or state funds expended according to the state plan. The written report shall be admissible in evidence, but the facts surrounding the cause of the unauthorized discharge of oil as set out in the report shall be subject to de novo review.

C.(1) The coordinator, in consultation with the state trustees, shall develop an inventory that identifies and catalogs the physical locations, the seasonal variations in location, and the current condition of natural resources; provides for data collection related to coastal processes, abandoned pits, facilities, sumps, reservoirs and oil spills; and identifies the recreational and commercial use areas that are most likely to suffer injury from an unauthorized discharge of oil. The inventory shall be completed by June 30, 1999, and shall be incorporated into the state oil spill contingency plan after public review and comment.

(2)(a) The physical locations surveyed for the inventory of natural resources shall consist of coastal waters as defined in this Chapter and depicted on the official state inland boundary map for coastal waters.

(b) The inventory shall initially concentrate on areas exhibiting a high probability for oil spills.

(3) The current condition of selected natural resources inventoried and cataloged shall be determined by, at a minimum, a baseline sampling and analysis of current levels of constituent substances selected after considering the types of oil most frequently transported through and stored near coastal waters.

(4)(a) The inventory shall consist of Phase I and Phase II. In Phase I of the inventory, the coordinator shall define and coordinate the formulation of the Oil Spill Technical Assistance Program which shall consist of a management and implementation plan for coastal waters as defined in this Chapter. The management and implementation plan shall provide for data gathering techniques, monitoring protocols, maintaining the state inland coastal waters boundary map and data management during the actual inventory and during any response and natural resources damages assessment phase of an unauthorized discharge of oil. The coordinator shall solicit input from the state trustees and other interested parties. Phase I shall be completed by June 30, 1999.

(b) Phase II of the inventory shall consist of the coordinator retaining a manager and program staff within the office of the coordinator for the Oil Spill Technical Assistance Program. In Phase II the coordinator, in consultation with the trustees, shall conduct and maintain an environmental baseline inventory. The environmental baseline inventory shall be developed and maintained in such a manner that it will provide the coordinator with the technical data regarding the coastal waters before, during and after an unauthorized discharge of oil. This data shall also be available to the trustees, other agencies of the state and to the potentially responsible party within twenty-four hours after being collected.

(5) The coordinator shall adopt administrative procedures and protocols for the assessment of natural resource damages from an unauthorized discharge of oil in accordance with the Louisiana Administrative Procedure Act. As developed with the trustees and other interested parties, the procedures and protocols shall require the trustees to assess natural resource damages by considering the unique characteristics of the spill incident and the location of the natural resources affected. These procedures and protocols shall be incorporated by reference in the state oil spill contingency plan by December 31, 1997.

(6) The administrative procedures and protocols shall include provisions which address the following:

(a) Notification by the coordinator to all trustees in the event of an unauthorized discharge of oil.

(b) Coordination with and among trustees, spill response agencies, potentially responsible parties, experts in science and economics, and the public.

(c) Participation in all stages of the assessment process by the potentially responsible party, as is consistent with trustee responsibilities.

(7) The administrative procedures and protocols shall also require the trustees to do the following:

(a) Assist the on-scene coordinator, during spill response activities and prior to the time that the state on-scene coordinator determines that the cleanup is complete, in predicting the impact of the oil and in devising the most effective methods of protection for the natural resources at risk.

(b) Identify appropriate sampling and data collection techniques to efficiently determine the impact on natural resources of the unauthorized discharge of oil.

(c) Initiate, within twenty-four hours after approval for access to the site by the on-scene coordinator, an actual field investigation which may include sampling and data collection; the protocols shall require that the responsible party and the trustees be given, on request, split samples and copies of each other's photographs and videos utilized in assessing the impact of the unauthorized discharge of oil.

(d) Establish plans, including alternatives that are cost-effective and efficient, including natural recovery, to satisfy the goal of restoring, rehabilitating, replacing, and/or acquiring the equivalent of the injured natural resources.

(8)(a) The administrative procedures and protocols shall also include the following types of assessments procedures and deadlines for their completion:

(i) An expedited assessment procedure which may be used in situations in which the spill has limited observable mortality and restoration activities can be speedily initiated and/or in which the quantity of oil discharge does not exceed one thousand gallons; the purpose of utilizing the expedited assessment procedure is to allow prompt initiation of restoration, rehabilitation, replacement, and/or acquisition of an equivalent natural resource without lengthy analysis of the impact on affected natural resources; this procedure shall, at a minimum, require that the trustees consider the following items:

(aa) The quantity and quality of oil discharged;

(bb) The time period during which coastal waters are affected by the oil and the physical extent of the impact;

(cc) The condition of the natural resources prior to the unauthorized discharge of oil; and

(dd) The actual costs of restoring, rehabilitating, and/or acquiring the equivalent of the injured natural resources;

(ii) A comprehensive assessment procedure for use in situations in which expedited or negotiated assessment procedures are not appropriate; and

(iii) Any other assessment method agreed upon between the responsible person and the trustees, consistent with their public trust duties.

(b) The coordinator, in consultation with the trustees, shall determine, within sixty days of the determination by the on-scene coordinator that the cleanup is complete, whether:

(i) Action to restore, rehabilitate, or acquire an equivalent natural resource is required;

(ii) An expedited assessment which may include early commencement of restoration, rehabilitation, replacement, and/or acquisition activities, may be required; and

(iii) A comprehensive assessment is necessary.

(9) At any time the coordinator, in consultation and with the agreement of the state trustees, deems appropriate, the coordinator may enter into a negotiated assessment.

D. The trustees may petition the coordinator for a longer period of time to make the determinations under Subsection C of this Section by showing that the full impact of the discharge on the affected natural resources cannot be determined in sixty days.

E. The coordinator shall complete the comprehensive assessment procedure within twenty months of the date of the determination by the state on-scene coordinator that the cleanup is complete. The trustees may petition the coordinator for a longer period of time to complete the assessment by showing that the full impact of the discharge on the affected natural resources cannot be determined in twenty months.

F. Any assessment generated by the coordinator shall use the protocols and the procedures implemented pursuant to this Chapter and shall be reasonable and have a rational connection to the costs of conducting the assessment and of restoring, rehabilitating, replacing and/or acquiring the equivalent of the injured natural resources. The coordinator shall ensure that the cost of any restoration, rehabilitation, replacement, or acquisition project shall not be disproportionate to the value of the natural resource before the injury. The coordinator shall utilize the most cost-effective method to achieve restoration, rehabilitation, replacement, or acquisition of an equivalent resource. Furthermore, the coordinator shall take into account the quality of the actions undertaken by the responsible party in response to the spill incident, including but not limited to containment and removal actions and protection and preservation of natural resources.

G. The potentially responsible party shall make full payment or initiate restoration, rehabilitation, replacement, or mitigation of damages to natural resources within sixty days of the completion of the assessment by the coordinator or, if mediation pursuant to this Subsection is conducted, within sixty days of the conclusion of the mediation. To facilitate an expedited recovery of funds for natural resource restoration and to assist the coordinator and the responsible party in the settlement of disputed natural resource damage assessments at their discretion and at any time, all disputed natural resource damage assessments shall be referred to mediation as a prerequisite to the jurisdiction of any court. Results of the mediation and any settlement offers tendered during the mediation shall be treated as settlement negotiations for the purposes of admissibility in a court of law. Either the coordinator or the potentially responsible person may initiate the mediation process, after an assessment has been issued, by giving written notice to the coordinator within forty-five days of the date all assessment documents are received, who shall in turn give written notice to all parties. One mediator shall be chosen by the coordinator and one mediator shall be chosen by the responsible parties. Within forty-five days of the receipt of the assessment from the trustees, the mediators shall be designated. The mediation shall end no later than one hundred thirty-five days after the receipt of the assessment from the coordinator.

H. For the purposes of this Section, mediation shall consist of a minimum of three meetings whereby the mediators seek to facilitate a consensus decision by trustees and the potentially responsible party concerning all aspects of the assessment.

I. Any assessment issued by the coordinator shall be subject to a public hearing, if requested, and a comment period of no less than thirty calendar days.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991; Acts 1995, No. 740, §1; Acts 1997, No. 882, §1; Acts 2001, No. 649, §1, eff. June 22, 2001.



RS 30:2480.1 - Regional Restoration Planning Program

§2480.1. Regional Restoration Planning Program

A. To assist in making the natural resource damage assessment process more efficient, the Regional Restoration Planning Program, encompassing the entire geographic area of the state, is established in the office of the oil spill coordinator. The office of the oil spill coordinator shall develop and implement the program in coordination with the state natural resource trustees.

B. The office of the oil spill coordinator is authorized to employ additional staff members to implement, administer, and manage the program.

Acts 2001, No. 649, §1, eff. June 22, 2001.



RS 30:2480.2 - Natural Resource Restoration Trust Fund

§2480.2. Natural Resource Restoration Trust Fund

A. To fulfill the constitutional mandate of Article IX, Section 1 of the Constitution of Louisiana to protect, conserve, and replenish the natural resources of the state, the legislature hereby establishes the Natural Resource Restoration Trust Fund in order for the office of the oil spill coordinator to carry out the duties charged in R.S. 30:2480 and 2480.1.

B. Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from the fund to pay all obligations secured by the full faith and credit of the state that become due and payable within the fiscal year, the treasurer in each fiscal year shall pay into the Natural Resource Restoration Trust Fund an amount equal to the amount of all restoration monies received by the office of the oil spill coordinator from natural resource damage assessments. The monies in this fund shall be used solely as provided in this Section and only in the amounts appropriated by the legislature. All unexpended and unencumbered monies in this fund at the end of the fiscal year shall remain in the fund. The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall remain in the fund. The amounts placed in the fund shall be separate from the Oil Spill Contingency Fund and not counted toward the limitations established for in R.S. 30:2486. Any federal monies placed in the fund shall be administered in accordance with federal requirements for such monies.

Acts 2001, No. 649, §1, eff. June 22, 2001.



RS 30:2481 - Defenses

§2481. Defenses

A person shall not be liable under the provisions of this Chapter if the discharge resulted solely from any of the following:

(1) An act of God, war, or terrorism.

(2) An act of government, either state, federal, or local.

(3) An unforeseeable occurrence exclusively occasioned by the violence of nature without the interference of any human act or omission.

(4) The willful misconduct or a negligent act or omission of a third party, other than an employee or agent of the person responsible or a third party whose conduct occurs in connection with a contractual relationship with the responsible person, unless the responsible person failed to exercise due care and take precautions against foreseeable conduct of the third party.

(5) Any combinations of Paragraphs (1), (2), and (3).

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2482 - Claims against third parties

§2482. Claims against third parties

If a responsible person alleges a defense under R.S. 30:2481 the responsible person shall pay all removal costs and damages; however, the responsible person shall be subrogated to any rights or cause of action belonging to those to whom such payment is made.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2483 - Oil Spill Contingency Fund

PART VI. OIL SPILL CONTINGENCY FUND

§2483. Oil Spill Contingency Fund

A. "Secretary" as used in this Part shall mean the secretary of the Department of Revenue.

B. In order to fulfill the constitutional mandate of Article IX, Section 1 of the Constitution of Louisiana to protect, conserve, and replenish the natural resources of the state, the legislature hereby declares that sufficient funds shall be made available to the Oil Spill Contingency Fund, in order for prevention of and response to unauthorized discharges of oil.

C. The purpose of the fund is to immediately provide available funds for response to all threatened or actual unauthorized discharges of oil, for clean up of pollution from unauthorized discharges of oil, natural resources damages, damages sustained by any state agency or political subdivision, and removal costs from threatened, unauthorized discharges of oil.

D. All fees, taxes, penalties, judgments, reimbursements, charges, and federal funds collected pursuant to the provisions of this Chapter, except as provided by R.S. 30:2480.2, shall be deposited immediately upon receipt into the state treasury.

NOTE: Subsection E, eff. until July 1, 2014. See Acts 2013, No. 394, §1.

E. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited, as required in Subsection D hereof, and monies appropriated by the legislature shall be credited to a special fund hereby created in the state treasury to be known as the "Oil Spill Contingency Fund". The monies in this fund shall be used solely as provided in this Section and only in the amounts appropriated by the legislature. All unexpended and unencumbered monies in this fund at the end of the fiscal year shall remain in the fund. The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall remain in the fund. Except as otherwise provided in this Section, the balance of the fund shall not exceed thirty million dollars, exclusive of all fees, other than all fees collected pursuant to R.S. 30:2485 and 2486, penalties, judgments, reimbursements, charges, interest, and federal funds collected pursuant to the provisions of this Chapter. As authorized by Article VII, Section 10.7(C) of the Constitution of Louisiana, the amount of monies in the fund shall not be limited to thirty million dollars during a declared state of emergency or disaster caused by an unauthorized discharge of oil.

NOTE: Subsection E as amended by Acts 2013, No. 394, §1, eff. July 1, 2014.

E. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited, as required in Subsection D of this Section, and monies appropriated by the legislature shall be credited to a special fund hereby created in the state treasury to be known as the "Oil Spill Contingency Fund". The monies in this fund shall be used solely as provided in this Part and only in the amounts appropriated by the legislature. All unexpended and unencumbered monies in this fund at the end of the fiscal year shall remain in the fund. The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall remain in the fund.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991; Acts 1997, No. 658, §2; Acts 2001, No. 649, §1, eff. June 22, 2001; Acts 2010, No. 962, §1, eff. July 6, 2010; Acts 2013, No. 394, §1, eff. July 1, 2014.



RS 30:2484 - Uses of fund

§2484. Uses of fund

A. Money in the fund may be disbursed for the following purposes and no others:

(1) Administrative and personnel expenses of the office of the coordinator, excluding those of the oil spill technical assistance program.

(2) Removal costs related to abatement and containment of actual or threatened unauthorized discharges of oil incidental to unauthorized discharges of hazardous substances.

(3) Removal costs and damages related to actual or threatened unauthorized discharges of oil as provided in this Chapter.

(4) Protection, assessment, restoration, rehabilitation, or replacement of or mitigation of damage to natural resources damaged by an unauthorized discharge of oil as provided in this Chapter.

(5) Grants, with the approval of the interagency council, for interagency contracts as provided in R.S. 30:2495, including grants specifically for the purposes of research, testing, and development of discharge and blowout prevention and training using full scale well service training.

(6) The Oil Spill Technical Assistance Program established in R.S. 30:2480(C)(4).

(7) Operating costs and contracts for response and prevention as provided in this Chapter.

(8) Other costs and damages authorized by this Chapter.

B. Any state agency or political subdivision seeking an appropriation from the fund or proposing expenditures utilizing money from the fund must notify the coordinator in writing before submitting the appropriation request to the legislature.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991; Acts 1992, No. 426, §1; Acts 1995, No. 740, §1; Acts 1997, No. 882, §1; Acts 2000, 1st Ex. Sess., No. 103, §1; Acts 2001, No. 649, §1, eff. June 22, 2001; Acts 2003, No. 1082, §1, eff. July 2, 2003; Acts 2010, No. 962, §1, eff. July 6, 2010; Acts 2013, No. 394, §1, eff. July 1, 2014.



RS 30:2485 - Oil spill contingency fee

§2485. Oil spill contingency fee

NOTE: §2485 eff. until July 1, 2014. See Acts 2013, No. 394, §1.

A. There is hereby imposed a fee on every person owning crude oil in a vessel at the time such crude oil is transferred to or from a vessel at a marine terminal within the state of Louisiana. This fee is in addition to all taxes or other fees levied on crude oil.

B. The operator of the marine terminal shall collect the fee from the owner of the crude oil and remit the fee to the secretary. The fee shall be imposed only once on the same crude oil. The fee shall be paid quarterly by the last day of the month following the calendar quarter in which liability for the fee is incurred. Fees collected during a quarter must be remitted to the state even if the fee is suspended during that quarter. For the expenses of collecting this fee, the operator is authorized to withhold one and one-half percent of the fees collected during each quarter provided that the amount due was not delinquent at the time of payment.

C. The fee levied by this Part shall be subject to the provisions of Chapter 18 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950. The coordinator in conjunction with the secretary shall adopt rules for the collection and administration of the fee provided for in this Section.

NOTE: §2485 as amended by Acts 2013, No. 394, §1, eff. July 1, 2014.

A. There is hereby imposed a fee of one-quarter of one cent per barrel on every person owning crude oil received by a refinery for storage or processing. The person charged with the fee shall be the last owner of the crude oil prior to its transfer to the refinery or storage facility. This fee shall be in addition to all taxes or other fees levied on crude oil and the monies collected shall be placed in the Oil Spill Contingency Fund as provided in R.S. 30:2483.

B. The operator of the refinery shall collect the fee from the owner of the crude oil and remit the fee to the secretary. The fee shall be imposed only once on the same crude oil. The fee shall be paid quarterly by the last day of the month following the calendar quarter in which liability for the fee is incurred. For the expenses of collecting this fee, the operator of the refinery is authorized to withhold one and one-half percent of the fees due during each quarter provided that the amount due was not delinquent at the time of payment.

C. Notwithstanding the provisions of Subsection A of this Section, the fee shall be levied at the rate of one-half cent per barrel if the coordinator certifies to the secretary of the Department of Revenue a written finding that the balance in the fund is less than five million dollars and that an unauthorized discharge of oil in excess of one hundred thousand gallons has occurred within the previous twelve months as certified by the coordinator. In addition, the fee shall be levied at the rate of one-half cent per barrel if the coordinator certifies in writing to the secretary of the Department of Revenue that the balance in the fund is less than five million dollars due to expenditures from the fund under the authority of R.S. 30:2484(A)(1) or (2) or (3) or (4) or (7) so long as the expenditures under the authority of R.S. 30:2484(A)(1) and (7) are for costs and contracts exclusive of administrative costs of the office of the coordinator.

D. In the event of a certification to the secretary under Subsection C of this Section, the secretary shall collect the fee at the rate of one-half cent per barrel until the balance in the fund reaches seven million dollars. The state treasurer shall certify to the secretary the date on which the balance in the fund equals seven million dollars. Upon such certification to the secretary, the fee shall revert to the standard fee delineated in R.S. 30:2485(A).

E. The fee levied by this Part shall be subject to the provisions of Chapter 18 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950. The coordinator in conjunction with the secretary shall adopt rules for the collection and administration of the fee provided for in this Section.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991; Acts 2013, No. 394, §1, eff. July 1, 2014.

NOTE: Section 3 of Act No. 394 of the 2013 R.S. provides "Notwithstanding any other provision of law to the contrary, the fee levied by the provisions of R.S. 30:2485 shall be levied at the rate of one-half cent per barrel until December 31, 2015." eff. 7/1/14



RS 30:2486 - Determination of fee

§2486. Determination of fee

NOTE: §2486 eff. until July 1, 2014. See Acts 2013, No. 394, §2.

A. Except as otherwise provided in this Section, the rate of the fee shall be two cents per barrel of crude oil until the state treasurer certifies that the balance in the fund has reached seven million dollars. The state treasurer shall certify to the secretary of the Department of Revenue the date on which the balance in the fund equals seven million dollars. The fee shall not be collected or required to be paid on or after the first day of the second month following the treasurer's certification to the secretary.

B. If the balance in the fund falls below five million dollars, the treasurer shall certify such fact to the secretary of the Department of Revenue. On receiving the state treasurer's certification, the secretary of the Department of Revenue shall resume collecting the fee until suspended in the manner provided in Subsection A of this Section.

C. Notwithstanding the provisions of Subsection A or B of this Section, the fee shall be levied at the rate of four cents per barrel if the state treasurer certifies to the secretary of the Department of Revenue a written finding of the following facts:

(1) The balance in the fund is less than five million dollars.

(2) An unauthorized discharge of oil in excess of one hundred thousand gallons has occurred within the previous thirty days as certified by the coordinator.

(3) Expenditures from the fund for damages and removal costs are reasonably expected by the coordinator and interagency council to deplete the fund by more than fifty percent of the balance of the fund, and certification of this expectation and the estimated damages and removal costs have been submitted to the state treasurer.

D. In the event of a certification to the secretary under Subsection C of this Section, the secretary shall collect the fee at the rate of four cents per barrel until the balance in the fund reaches seven million dollars. The state treasurer shall certify to the secretary the date on which the balance in the fund equals seven million dollars. The fee shall not be collected or required to be paid on or after the first day of the second month following the state treasurer's certification to the secretary.

E. For the purposes of this Section, the balance of the fund shall be determined by the cash balance of the fund at the end of each month or on the date of a finding under Subsection C of this Section.

F. Notwithstanding any other provision of law to the contrary, the amount of monies in the fund shall not be limited to seven million dollars during a declared state of emergency or disaster caused by an unauthorized discharge of oil.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991; Acts 1995, No. 740, §1; Acts 1997, No. 658, §2; Acts 2003, No. 1082, §1, eff. July 2, 2003; Acts 2010, No. 962, §1, eff. July 6, 2010; Acts 2013, No. 394, §2, eff. July 1, 2014.



RS 30:2487 - Administration of fee

§2487. Administration of fee

NOTE: §2487 eff. until July 1, 2014. See Acts 2013, No. 394, §2.

A. The state treasurer shall notify the coordinator when the balance of the fund reaches seven million dollars or falls below five million dollars as specified in R.S. 30:2486, whereupon the coordinator shall publish the finding in the Louisiana Register. In the event of any suspension or other reinstatement of the fee, and upon notice thereof, the coordinator shall publish the suspension or reinstatement in the Louisiana Register at least thirty days prior to the scheduled effective date of the suspension or reinstatement.

B. In the event of a declaration of emergency or as provided in R.S. 30:2486(B) and (C), the secretary shall reinstate the fee in accordance with rules promulgated for that purpose.

C. The fee levied under this Part shall be due and collected beginning on the first day of the first month beginning sixty days after the effective date of this Chapter.

D. If refunds are determined to be due, they shall be paid only from the fund.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991; Acts 1995, No. 740, §1; Acts 2003, No. 1082, §1, eff. July 2, 2003; Acts 2013, No. 394, §2, eff. July 1, 2014.



RS 30:2488 - Liability of the fund

§2488. Liability of the fund

A. The coordinator shall prescribe appropriate forms and requirements and by rule shall establish procedures for filing claims for compensation from the fund and for removal costs reimbursements to other state agencies from the fund.

B. The fund shall not be liable to any person for damage to equipment resulting from an oil spill discharge and which are compensable under the Fisherman's Gear Compensation Fund.

C. The fund shall be liable for the following removal costs and damages, provided that such are not recoverable under the federal Oil Pollution Act of 1990 (P.L. 101-380) and the claimant has exhausted all federal remedies:

(1) All proven, reasonable damages and removal costs incurred by state agencies or local governing authorities, authorized by this Chapter from a threatened or unauthorized discharge of oil.

(2) All natural resources damages from an unauthorized discharge of oil.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2489 - Reimbursement of fund

§2489. Reimbursement of fund

A. The coordinator shall diligently pursue reimbursement to the fund of any sum expended or paid from the fund in accordance with the state and national oil spill contingency plans.

B. The coordinator shall recover for the use of the fund, either from persons responsible for the unauthorized discharge or otherwise liable, or from the federal Oil Spill Liability Trust Fund, all sums owed to or expended from the fund. The coordinator, on behalf of the state of Louisiana and the trustees, shall seek reimbursement from the federal fund for damages to natural resources in excess of the liability limits prescribed by this Chapter. If that request is denied or additional money is required following receipt of the federal money, the coordinator has the authority to pay the requested reimbursement from the fund for a period of two years from the date the federal fund grants or denies the request for reimbursement.

C. In any action to recover such sums, the coordinator shall submit to the court a written report of the amounts paid from or owed by the fund to claimants. The amounts paid from or owed by the fund to the claimants stated in the report shall create a rebuttable presumption of the amount of the fund's damages. The written report shall be admissible in evidence.

D. The coordinator shall ensure that there will be no double recovery of damages or response costs.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991; Acts 1995, No. 740, §1.



RS 30:2490 - Awards exceeding fund

§2490. Awards exceeding fund

A. In the event that the awards against the fund exceed the existing balance of the fund, the claimant or claimants shall be paid from the future income of the fund. Each claimant or claimants applying for reimbursement shall receive a pro rata share of all money available in the fund until the total amount of awards is paid.

B. The coordinator by rule may make exceptions to Subsection A of this Section in cases of hardship. Amounts collected by the fund from the prosecution of actions shall be used to satisfy the claims as to which such prosecutions relate to the extent unsatisfied.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2491 - Exclusive remedies

PART VII. REMEDIES AND ENFORCEMENT

§2491. Exclusive remedies

A. When applicable, the limitations of liability and immunities provided in this Chapter shall be exclusive and shall supersede any other liability provisions provided by any other applicable state law. The provisions of this Chapter shall supersede, but not repeal, any conflicting laws of this state. Any conflicting applicable federal law shall take precedence over this Chapter.

B. Notwithstanding any other provision of this law, nothing herein shall be construed to preclude the Department of Wildlife and Fisheries from bringing a civil suit to recover penalties for the value of each fish, wild bird, wild quadruped, and other wildlife and aquatic life unlawfully killed, caught, taken, possessed, or injured pursuant to R.S. 56:40.1 et seq.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2492 - Enforcement

§2492. Enforcement

Any violation of the provisions of this Chapter shall be subject to the enforcement, penalty, procedural, and adjudicatory provisions of this Subtitle. In addition to other factors required to be considered by the secretary in such proceedings, the coordinator shall submit his report regarding a violation of this Chapter to the secretary, and the secretary shall give due consideration to the report.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2493 - Federal funds

PART VIII. MISCELLANEOUS PROVISIONS

§2493. Federal funds

A. In implementing this Chapter, the coordinator to the greatest extent practicable shall employ federal funds unless federal funds will not be available in an adequate period of time.

B. All federal funds received by the state relating to removal costs for threatened or unauthorized discharges of oil under this Chapter shall be deposited in the fund.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2494 - Interstate compacts

§2494. Interstate compacts

The coordinator may enter into agreements with other states consistent with and to further the purposes of this Chapter and may recommend legislation establishing interstate compacts consistent with federal law. The coordinator may also participate in initiatives to develop multistate and international standards and cooperation on unauthorized discharge prevention and response.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2495 - Institutions of higher education

§2495. Institutions of higher education

The coordinator by interagency contract may provide grants to state institutions of higher education for research, testing, and development of discharge prevention and response technology, discharge response training, wildlife and natural resources protection, rescue, and rehabilitation, development of computer models to predict the movements and impacts of discharges, and other purposes consistent with and in furtherance of the purposes of this Chapter. Contracts or agreements relating to wildlife, aquatic resources, and habitats under the jurisdiction of the Department of Wildlife and Fisheries shall be made in coordination with that department. Contracts or agreements relating to wetlands and coastal resources under the jurisdiction of the Department of Natural Resources shall be made in coordination with that department. To the greatest extent possible, contracts shall be coordinated with studies being done by other state agencies, the federal government, or private industry to minimize duplication of efforts.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991; Acts 1995, No. 740, §1.



RS 30:2496 - Exclusive authority

§2496. Exclusive authority

The provisions of this Chapter shall be the exclusive authority on oil spill prevention, response, removal, and the limitations of liability.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991; Acts 1995, No. 740, §1.



RS 30:2501 - LOUISIANA ENVIRONMENTAL EDUCATION ACT

CHAPTER 20. LOUISIANA ENVIRONMENTAL EDUCATION ACT

§2501. Title

This Chapter may be cited as the "Louisiana Environmental Education Act".

Acts 1993, No. 450, §1.



RS 30:2502 - Legislative findings

§2502. Legislative findings

A. It is in the public interest that a comprehensive and balanced environmental education initiative be undertaken that will result in environmentally literate citizens who will effectively and constructively solve existing environmental problems, prevent new ones, and maintain a sustainable environment for future generations. The appropriate audiences for environmental education include formal education, business, government, nonprofit organizations, and citizens.

B. Characteristics of an environmentally literate citizenry must include:

(1) An understanding of the right of every person to own, control, use, enjoy, and dispose of private property, subject only to reasonable regulation.

(2) An understanding that the Louisiana Constitution requires the use of a balancing process in environmental protection decisions in which environmental costs and benefits must be given full and careful consideration along with economic, social, and other factors.

(3) Ecological literacy, including a basic understanding of ecological principles and concepts and their application, the cause and effect relationship between human health and the environment, and the economics of that relationship.

(4) Civic literacy, including a basic understanding of the decisionmaking processes of governments, business, and other social, political, and economic institutions impinging upon environmental issues.

(5) Mathematical, technological, and scientific literacy, including an understanding of the basic concepts of mathematics and science to evaluate environmental problems and make sound decisions regarding their resolution.

(6) Personal and social action skills, including developing and using skills such as problem solving, risk analysis, and integrating diverse perspectives to understand and contribute to decisionmaking processes.

(7) Attitudes, including the expression of care for other humans, present and future, and for other components of the environment. These attitudes also affect understanding of ecology and civic responsibility.

(8) Motivation for action, including the commitment to act for a healthy environment based on one's attitudes, knowledge, and skills.

C. The legislature declares that it is the intent of this Chapter to create a balanced statewide environmental education program for the purpose of identifying the needs and setting priorities for environmental education within the state.

Acts 1993, No. 450, §1.



RS 30:2503 - Louisiana Environmental Education Commission; creation; membership; duties

§2503. Louisiana Environmental Education Commission; creation; membership; duties

A.(1) There is hereby created, within the Department of Wildlife and Fisheries, the Louisiana Environmental Education Commission, hereinafter referred to as the "commission".

(2) The commission shall consist of the secretary of the Department of Wildlife and Fisheries or his designee, the state superintendent of education or his designee, the secretary of the Department of Environmental Quality or his designee, the secretary of the Department of Natural Resources or his designee, the secretary of the Louisiana Department of Health or his designee, the commissioner of the Department of Agriculture and Forestry or his designee, the chancellor of the Louisiana State University Agricultural Center or his designee, the chancellor of Southern University Agricultural and Mechanical College or his designee, and the following members appointed by the governor:

(a) One member of the Board of Regents or his designee.

(b) Two members representing environmental advocacy organizations.

(c) Two members representing the industrial community.

(d) One member representing the small business community.

(e) One member representing local governments.

(f) One member of the Board of Elementary and Secondary Education.

(g) One member who is a professional environmental scientist.

(h) Seven environmental educators, one from each congressional district and the remaining environmental educator or educators from the state at large, to be recommended by the president of the Louisiana Environmental Educators Association.

(i) One member of the Louisiana Science Teachers' Association.

(j) The secretary of the Department of Culture, Recreation and Tourism or his designee.

B. The initial term of the members of the commission shall be staggered in one, two, or three-year increments. After the initial term, all future terms shall be for three years. Annually, in December of each year, the commission shall elect a chairman and vice chairman whose terms shall commence on the following January first and end on December thirty-first.

C. The commission shall:

(1) Develop, review, approve, and transmit a plan for environmental education to the governor, the legislature, and the public.

(2) Advise and assist the secretary of the Department of Wildlife and Fisheries, the governor, the legislature, the secretary of the Department of Environmental Quality, and other state agencies, including university extension services, conservation and environmental organizations, community action groups, and nature and environmental centers on policies and practices needed to provide environmental education.

(3) Serve as a forum for the discussion and study of problems that affect the environment and environmental education.

(4) Assist and obtain information from various sources to coordinate the environmental education programs of federal and state agencies.

Acts 1993, No. 450, §1; Acts 1995, No. 322, §1; Acts 2001, No. 615, §1; Acts 2008, No. 544, §1, eff. July 1, 2008; Acts 2012, No. 803, §8.



RS 30:2504 - Repealed by Acts 2011, No. 265, §6, eff. July 1, 2011.

§2504. Repealed by Acts 2011, No. 265, §6, eff. July 1, 2011.



RS 30:2505 - Grant program

§2505. Grant program

A. The commission shall investigate establishing a program for the award of grants annually to nonprofit organizations and public agencies for the development, dissemination, and assessment of environmental education programs.

B. Identification of funding sources shall be an integral part of any grants program recommended by the commission.

C. Proposals shall address the needs and priorities identified by the commission.

D. The commission shall adopt rules establishing the specific criteria and guidelines for the grant program.

Acts 1995, No. 322, §1.



RS 30:2506 - Curriculum framework

§2506. Curriculum framework

A. The commission shall work with the Department of Education to develop a curriculum framework for establishing environmental education programs in all public and private elementary and secondary schools. The program shall integrate environmental concepts and skills into regular curricula, which include:

(1) Basic ecological relationships including field experiences.

(2) Issue investigation, analysis, evaluation, problem solving, prediction, and action skills that enable the student to understand concepts such as the interrelationships and interdependence of natural and human systems.

(3) The values and behaviors of individuals, institutions, and nations regarding environmental problems.

(4) Alternative responses to environmental issues and their consequences.

B. The commission shall work with the Department of Education to implement an environmental education program in grades K through twelve.

Acts 1995, No. 322, §1; Acts 2011, No. 265, §1, eff. July 1, 2011.



RS 30:2507 - Pre-service teacher education

§2507. Pre-service teacher education

A. The commission shall work with members of teacher education institutions, colleges and universities, and the Board of Regents to develop guidelines for incorporating environmental education into teacher education requirements.

B. Pre-service teacher education should consist of the following components:

(1) Definition of the environmental education competencies that teacher candidates are expected to acquire.

(2) Definition of the acceptable approaches that can be used to develop the competencies.

(3) A time line for implementing the required pre-service education programs at colleges and universities.

Acts 1995, No. 322, §1; Acts 2011, No. 265, §1, eff. July 1, 2011.



RS 30:2508 - Professional development

§2508. Professional development

In-service teachers should develop the same environmental education competencies specified for pre-service teachers as follows:

(1) School districts shall be encouraged to develop environmental staff development plans and seek matching funds for implementation of these plans from the state grants program.

(2) The Department of Natural Resources, the Department of Environmental Quality, the Department of Wildlife and Fisheries, the Louisiana Department of Health, the office of state parks within the Department of Culture, Recreation and Tourism, the Department of Agriculture and Forestry, and the Department of Education shall develop and publicize environmental education teacher in-service or professional internships related to their mission and shall be encouraged to develop such programs if they do not exist.

Acts 1995, No. 322, §1.



RS 30:2509 - Postsecondary environmental education

§2509. Postsecondary environmental education

Universities, colleges, and vocational institutions shall implement programs that encourage environmental literacy and provide opportunities for environmental stewardship among the student population.

Acts 1995, No. 322, §1.



RS 30:2510 - Non-formal education

§2510. Non-formal education

A. Non-formal education refers to education conducted outside of traditional formal education systems.

B. All state agencies conducting non-formal environmental education programs shall:

(1) Identify target audiences and programs.

(2) Promote coordination and communications between the agencies conducting environmental education activities.

(3) Conduct a periodic review of non-formal environmental education offered by the department throughout the state.

(4) Maintain an inventory of its environmental education materials, programs, and resources.

(5) Prepare a periodic report to the commission outlining environmental education programs, activities, and needs.

C. The commission shall prepare and maintain a perpetual inventory on all non-formal education programs.

Acts 1995, No. 322, §1.



RS 30:2511 - Repealed by Acts 2011, No. 265, §6, eff. July 1, 2011.

§2511. Repealed by Acts 2011, No. 265, §6, eff. July 1, 2011.



RS 30:2521 - STATEWIDE BEAUTIFICATION

CHAPTER 21. STATEWIDE BEAUTIFICATION

PART I. LOUISIANA LITTER REDUCTION AND

PUBLIC ACTION COMMISSION

§2521. Declaration of policy and public purpose

Recognizing that the need for the control and reduction of litter is an integral part of a statewide beautification program to enhance the tourist, recreational, and economic development of the state, there is hereby created the Louisiana Litter Reduction and Public Action Commission and the litter reduction and public action section within the Department of Environmental Quality.

Acts 1986, 1st Ex. Sess., No. 32, §1; Acts 1989, No. 687, §1; Acts 1992, No. 655, §1; Acts 1995, No. 1019, §§1, 9; Acts 1997, No. 27, §1; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2522 - Definitions

§2522. Definitions

As used in this Part, the following words have the meanings ascribed to them unless the context requires otherwise:

(1) "Commission" means the Louisiana Litter Reduction and Public Action Commission.

(2) "Department" means the Department of Environmental Quality.

(3) "Dispose" means to throw, discard, place, deposit, discharge, burn, dump, drop, eject, or allow the escape of a substance.

(4) "Litter" means all waste material except as provided and defined in R.S. 30:2173(2), including but not limited to disposable packages, containers, sand, gravel, rubbish, cans, bottles, refuse, garbage, trash, cigarettes, cigarette butts, cigars, cigarillos, cigar or cigarillo tips, debris, dead animals, furniture or appliances, automotive parts including but not limited to tires and engines, trailers, boats and boating accessories, tools and equipment, and building materials, roofing nails, or other discarded materials of any kind and description. While being used for or distributed in accordance with their intended uses, litter shall not include political pamphlets, handbills, religious tracts and newspapers, and other similar printed materials, the unsolicited distribution of which is protected by the Constitution of the United States or the Constitution of Louisiana. Litter shall not include agricultural products that are being transported from the harvest or collection site to a processing or market site if reasonable measures are taken to prevent the agricultural product from leaving the transporting vehicle. Litter shall also not include recyclable cardboard being transported in compressed bundles to processing facilities. "Agricultural product" as used in this definition means all crops, livestock, poultry, and forestry, and all aquacultural, floracultural, horticultural, silvicultural, and viticultural products.

(5) "Local governing authority" means the governing authority of the parish or the governing authority of the municipality in which the littering offense was committed.

(6) "Public or private property" means the right-of-way of any road or highway, levee, any body of water or watercourse or the shores or beaches thereof, any park, playground, building, refuge, or conservation or recreation area, and residential or farm properties, timberlands, or forests.

(7) "Section" means the litter reduction and public action section located within and acting through the Department of Environmental Quality.

Acts 1986, 1st Ex. Sess., No. 32, §1; Acts 1989, No. 687, §1; Acts 1989, No. 768, §3; Acts 1992, No. 655, §1; Acts 1995, No. 1019, §§1, 9; Acts 1997, No. 27, §1; Acts 1998, 1st Ex. Sess., No. 148, §3; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 2003, No. 950, §3, eff. Jan. 1, 2004; Acts 2006, No. 234, §1; Acts 2014, No. 100, §1.



RS 30:2523 - Repealed by Acts 2001, No. 1137, 1.

§2523. Repealed by Acts 2001, No. 1137, §1.



RS 30:2524 - Donations and grants; Louisiana Litter Abatement Grant Program

§2524. Donations and grants; Louisiana Litter Abatement Grant Program

A. The section is hereby authorized to accept, administer, and make use of federal, state, and any local and private appropriations, any public and private grants and donations, and, when it is deemed appropriate and feasible, to accept nonmonetary funding in the form of services or equipment for use in connection with any of the programs or purposes of this Part.

B.(1) The Louisiana Litter Abatement Grant Program is hereby created within the section for the purpose of supporting community-based litter abatement programs.

(2) Grants through the program shall be made available to local governments and nonprofit organizations. Funding through the grant program shall be subject to the availability of funds and shall be awarded on a comparative basis to be determined by the section.

(3) The monies awarded through the grants shall be used to further the administration and execution of the Keep Louisiana Beautiful Program. Allowable uses of grant funding shall include but not be limited to the following:

(a) Keep America Beautiful fees.

(b) Keep America Beautiful pre-certification training, education curriculums, and workshops.

(c) Law enforcement seminars.

(d) Litter surveys.

(e) Projects, services, activities, and operational costs of litter abatement programs.

(f) Materials and services for program development and training.

(g) Direct expenditures for materials that can facilitate litter reduction, recycling, waste reduction, reuse, and general solid waste management programs.

(h) Minimal advertising, public relations, and promotional materials necessary for publicity and promotion of program activities.

(i) Salary of the program coordinator.

(4) Each successful applicant shall supplement grant funds with a twenty-five percent match from other sources. All matching funds must be available to the program after the date of the grant award, and funds spent prior to the grant award shall not be considered in fulfillment of the match requirement.

(5) The department, in cooperation with the section, shall promulgate rules and regulations to implement this Subsection which shall include but not be limited to program submission and program administration requirements.

Acts 1986, 1st Ex. Sess., No. 32, §1; Acts 1989, No. 687, §1; Acts 1995, No. 1019, §§1, 9; Acts 1997, No. 694, §1.



RS 30:2525 - Litter reduction and public action section; staff; powers and duties; cooperation; funding

§2525. Litter reduction and public action section; staff; powers and duties; cooperation; funding

A. The section shall perform and have responsibilities for the function of the state relative to litter control and education awareness as provided for in this Chapter.

B. The section shall maintain staff necessary to effectuate this Chapter properly. Insofar as funds are appropriated, staff shall be employed by the director of the section under the direction and control of the secretary and in accordance with policies of the department.

C. The section shall implement the provisions of this Part, including the following:

(1) Develop and implement publicity, educational, and motivational campaigns to build and sustain public awareness of litter and of the unacceptability of littering and to create a litterless ethic.

(2) Serve as the coordinating agency between the various government and private organizations seeking to aid in litter control and reduction and recycling efforts.

(3) Assist local governments in the adoption and revision of ordinances aimed at litter control and reduction.

(4) Encourage, organize, and coordinate voluntary campaigns seeking to focus the attention of the public on programs to control and reduce litter and increase public awareness.

(5) Provide encouragement of and increased funds for litter cleanup and collection, litter prevention, and cleanup equipment.

(6) Provide for strict enforcement of laws to control and reduce litter and littering.

(7) Promote litter abatement and control and encourage recycling.

(8) Promote public awareness and education.

(9) Design a logo or symbol as provided in R.S. 30:2527 and establish an insignia for litter receptacles.

(10) Serve as the coordinating agency among various local governments, industries, and other organizations which aid in the anti-litter effort.

(11) Cooperate with local governments to accomplish coordination of local anti-litter efforts.

(12) Encourage, organize, and coordinate all voluntary local anti-litter campaigns seeking to focus the attention and participation of the public on the laws of this state enacted to control and remove litter and to provide for the recycling of trash materials.

(13) Investigate the availability of and apply for funds from any private or public source to be used for the purposes of this Part.

(14) Exchange information directly with judges, district and municipal attorneys, Louisiana state police, and local law enforcement officers on enforcement mechanics and offer technical assistance.

(15) Award grants and provide financial assistance on a local level in accordance with rules adopted pursuant to this Part in order to achieve the purposes of this Part and award certificates of achievement for litter abatement.

(16) Establish a method whereby summer employment of persons for litter cleanup may be obtained.

(17) Develop plans, investigate methods, and monitor effectiveness of this Part and of techniques in the control of litter and develop, encourage, and coordinate litter control within the state.

(18) Report annually by April first of each year to the House Committee on Natural Resources and Environment and the Senate Committee on Environmental Quality giving details regarding the success of the section's efforts to comply with the above duties or any other duties required of it by law.

(19) Serve as the authority which approves and disburses financial assistance to any local government or nonprofit organization which, in written application, seeks such assistance to implement a local litter prevention or abatement program.

Acts 1986, 1st Ex. Sess., No. 32, §1; Acts 1989, No. 687, §1; Acts 1992, No. 655, §1; Acts 1995, No. 1019, §§1, 9; Acts 1997, No. 694, §1; Acts 2008, No. 580, §2.



RS 30:2526 - Notice to public required

§2526. Notice to public required

The section shall cause the prohibitions and penalties provided by this Part to be posted along the public highways of this state in all publicly owned campgrounds and trailer parks; at all entrances to state parks, forestlands, and recreational areas; and at all publicly owned beaches and roadside parks. In addition, each state department in charge of a facility shall post the prohibitions provided by this Part in places where persons are likely to be informed of the existence and content of this Part and the penalties for the violation of its provisions.

Acts 1986, 1st Ex. Sess., No. 32, §1; Acts 1989, No. 687, §1; Acts 1995, No. 1019, §§1, 9.



RS 30:2527 - Use of anti-litter symbol; distribution; placement

§2527. Use of anti-litter symbol; distribution; placement

The section shall adopt by rule a uniform, distinctive logo or symbol to mark litter receptacles for wide and extensive distribution throughout the public places of this state. All litter receptacles shall be designed to attract attention and to encourage the depositing of litter therein; however, no provision of this Part shall be construed to require a specified size, shape, capacity, color, or type of receptacle.

Acts 1986, 1st Ex. Sess., No. 32, §1; Acts 1989, No. 687, §1; Acts 1995, No. 1019, §1.



RS 30:2528 - Litter bags; distribution and design

§2528. Litter bags; distribution and design

The section may adopt a design for and the department may produce a litter bag bearing the statewide logo or symbol established pursuant to R.S. 30:2527 and a statement of the penalties prescribed for littering in this state. Such litter bags may be distributed by the office of motor vehicles of the Department of Public Safety and Corrections at no charge to the owner of every licensed motor vehicle in this state at the time and place of license renewal. The Department of Wildlife and Fisheries may make such litter bags available to the owners of watercraft in this state. The Department of Culture, Recreation and Tourism may provide such litter bags at no charge at points of entry into this state and at visitor centers to the operators of incoming vehicles or watercraft.

Acts 1986, 1st Ex. Sess., No. 32, §1; Acts 1989, No. 687, §1; Acts 1995, No. 1019, §§1, 9.



RS 30:2529 - Removal of litter; responsibility

§2529. Removal of litter; responsibility

The duty to remove litter from receptacles placed at publicly-owned parks, beaches, campgrounds, trailer parks, roadside parks, and other property shall remain with those state and local agencies performing litter removal within their respective jurisdictions. The duty to remove litter from litter receptacles placed on private property which is used by the public shall remain with the owner.

Acts 1986, 1st Ex. Sess., No. 32, §1; Acts 1995, No. 1019, §9.

{{NOTE: SEE ACTS 1986, 1ST EX. SESS., NO. 32, §§3-7.}}



RS 30:2530 - Anti-litter campaign; industrial and civic cooperation requested

§2530. Anti-litter campaign; industrial and civic cooperation requested

In order to aid in the statewide anti-litter campaign authorized by this Part, the commission and the section shall solicit the assistance and active cooperation of industry and private civic organizations which are active in anti-litter efforts with the commission and the section or a local government as approved under authority of this Part so that additional effect may be given to the campaign to eradicate litter within the state.

Acts 1986, 1st Ex. Sess., No. 32, §1; Acts 1989, No. 687, §1; Acts 1992, No. 655, §1; Acts 1995, No. 1019, §§1, 9.



RS 30:2531 - Intentional littering prohibited; criminal penalties; simple littering prohibited; civil penalties; special court costs

§2531. Intentional littering prohibited; criminal penalties; simple littering prohibited; civil penalties; special court costs

A. Intentional littering. (1) No person shall intentionally dispose or permit the disposal of litter upon any public place in the state, upon private property in this state not owned by him, upon property located in rural areas in this state not owned by him, or in or on the waters of this state, whether from a vehicle or otherwise, including but not limited to any public highway, public right-of-way, public park, beach, campground, forest land, recreational area, trailer park, highway, road, street, or alley, except when such property is designated by the state or by any of its agencies or political subdivisions for the disposal of such litter and such person is authorized to use such property for such purpose.

(2) Whoever violates the provisions of this Subsection shall:

(a) Upon first conviction, be fined five hundred dollars and sentenced to serve eight hours of community service in a litter abatement work program as approved by the court.

(b) Upon second conviction, be fined one thousand dollars and sentenced to serve sixteen hours of community service in a litter abatement work program as approved by the court.

(c) Upon third or subsequent conviction, be fined two thousand five hundred dollars, have his motor vehicle driver's license suspended for one year, and be sentenced to serve eighty hours of community service in a litter abatement work program as approved by the court, or all or any combination of the penalties provided by this Subparagraph.

(3) Whoever violates the provisions of this Subsection by the intentional disposal or permitting the disposal of cigarettes, cigarette butts, cigars, cigarillos, or cigar or cigarillo tips from a motor vehicle shall:

(a) Upon first conviction, be fined three hundred dollars and sentenced to serve eight hours of community service in a litter abatement work program as approved by the court.

(b) Upon second conviction, be fined seven hundred dollars and sentenced to serve sixteen hours of community service in a litter abatement work program as approved by the court.

(c) Upon third or subsequent conviction, be fined one thousand five hundred dollars, have his motor vehicle driver's license suspended for one year, and be sentenced to serve eighty hours of community service in a litter abatement work program as approved by the court, or all or any combination of the penalties provided by this Subparagraph.

B. Simple littering. (1) No person shall dispose of, or create a condition that the person knew or should have known was likely to result in the disposal of, litter upon any public place in this state, upon private property in this state not owned by him, upon property located in a rural area in this state not owned by him, or in or on the waters of this state, whether from a vehicle or otherwise, including but not limited to any public highway, public right-of-way, public park, beach, campground, forest land, recreational area, trailer park, highway, road, street, or alley.

(2) Persons found liable under the provisions of this Subsection shall be assessed the following civil penalties and costs:

(a) For a first violation, such person shall either be fined one hundred fifty dollars or given the option to perform eight hours of community service in a litter abatement work program in lieu of the assessed one hundred fifty dollar fine.

(b) For a second and each subsequent violation, such person shall either be fined one thousand dollars or be given the option to perform sixteen hours of community service in a litter abatement work program in lieu of the one thousand dollar fine.

C. Whoever violates the provisions of this Section shall pay special court costs of one hundred dollars in lieu of other costs of court and the special court costs shall be disbursed as follows:

(1) Twenty dollars shall be paid to the judicial expense fund for that judicial district, or to the justice of the peace or the city court, as the case may be.

(2) Twenty dollars shall be paid to the office of the district attorney, to the constable, or to the municipal prosecuting attorney, as the case may be.

(3) Ten dollars shall be paid to the clerk of the district court, or to the justice of the peace or the city court, as the case may be.

(4) Twenty-five dollars shall be paid to the state treasury for credit to the Keep Louisiana Beautiful Fund.

(5) Twenty-five dollars shall be paid to the law enforcement agency that issued the citation.

D.(1) If the litter is disposed from a motor vehicle, boat, or conveyance, except a bus or large passenger vehicle or a school bus, all as defined in R.S. 32:1, there shall be an inference that the driver of the conveyance disposed of the litter. If such litter was possessed by a specific person immediately before the act of disposing, there shall be an inference that the possessor committed the act of disposing.

(2) When litter disposed in violation of this Section is discovered to contain any article or articles, including but not limited to letters, bills, publications, or other writings, which display the name of a person or in any other manner indicate that the article belongs or belonged to such person, there shall be an inference that such person has violated this Section.

E. The person shall be cited for the offense by means of a citation, summons, or other means provided by law.

F. A person may be found guilty or held liable and fined under this Section although the commission of the offense did not occur in the presence of a law enforcement officer if the evidence presented to the court establishes that the defendant has committed the offense.

G. For the purposes of this Section, each occurrence shall constitute a separate violation.

H. In addition to penalties otherwise provided, a person convicted or held liable under this Section shall:

(1) Repair or restore property damaged by or pay damages for any damage arising out of the violation of this Section.

(2) Pay all reasonable investigative expenses and costs to the investigative agency or agencies.

I. Notwithstanding any provision to the contrary, this Section shall not apply to any activity by persons owning or operating duly licensed commercial vehicles engaged in the collection and transportation of solid waste, construction, or demolition debris or wood waste, as such terms are defined by the rules and regulations of the Department of Environmental Quality, occurring in the course of servicing scheduled pickup routes pursuant to commercial or local government contracts or en route to an authorized pickup station, transfer station, or disposal facility. To qualify for the exemption provided for in this Subsection, the commercial vehicle shall be covered at all times, except during loading and unloading, in a manner that prevents rain from reaching the waste, prevents waste from falling or blowing from the vehicle, and ensures that leachate from the waste is not discharged from the vehicle during transportation.

Acts 1998, 1st Ex. Sess., No. 148, §3; Acts 2003, No. 950, §3, eff. Jan. 1, 2004; Acts 2007, No. 233, §1; Acts 2014, No. 100, §1; Acts 2015, No. 368, §1.



RS 30:2531.1 - Gross littering prohibited; criminal penalties; indemnification

§2531.1. Gross littering prohibited; criminal penalties; indemnification

A. No person shall intentionally dispose or permit the disposal of any household or office furniture or appliances, automotive parts, including but not limited to tires and engines, trailers, boats and boating accessories, tools and equipment, building materials, roofing nails, and bags or boxes of household or office garbage or refuse upon any public place in the state, upon private property in this state not owned by him, upon property located in rural areas in this state not owned by him, or in or on the waters of this state, whether from a vehicle or otherwise, including but not limited to any public highway, public right-of-way, public park, beach, campground, forest land, recreational area, trailer park, highway, road, street, or alley, except when such property is designated by the state or by any of its agencies or political subdivisions for the disposal of such items and such person is authorized to use such property for such purpose.

B.(1) If the litter listed in Subsection A is disposed of from a motor vehicle, boat, or conveyance, except a bus or large passenger vehicle or a school bus, all as defined by R.S. 32:1, there shall be an inference that the driver of the conveyance disposed of the litter. If such litter was possessed by a specific person immediately before the act of disposing, there shall be an inference that the possessor committed the act of disposing.

(2) When litter disposed in violation of this Section is discovered to contain any article or articles, including but not limited to letters, bills, publications, or other writings, which display the name of a person or in any other manner indicate that the article belongs or belonged to such person, there shall be an inference that such person has violated this Section.

C. The person shall be cited for the offense by means of a citation, summons, or other means provided by law.

D.(1) Whoever violates the provisions of this Section shall, upon first conviction, be fined not less than one thousand dollars nor more than two thousand dollars and sentenced to serve eight hours of community service in a litter abatement work program as approved by the court.

(2) Upon second conviction, an offender shall be fined not less than two thousand dollars nor more than five thousand dollars and sentenced to serve twenty-four hours of community service in a litter abatement work program as approved by the court.

(3) Upon third or subsequent conviction, an offender shall be fined not less than three thousand dollars nor more than ten thousand dollars, have his motor vehicle driver's license suspended for one year, be imprisoned for not more than thirty days, or sentenced to serve not less than forty-eight and not more than one hundred hours in a litter abatement work program as approved by the court, or all or any combination of the aforementioned penalties.

(4) The judge may require an individual convicted of a violation of this Section to remove litter from state highways, public rights-of-way, public playgrounds, public parks, or other appropriate locations for any prescribed period of time in lieu of the penalties prescribed in this Section.

E. A person may be found guilty and fined under this Section although the commission of the offense did not occur in the presence of a law enforcement officer if the evidence presented to the court establishes that the defendant has committed the offense.

F. For the purposes of this Section, each occurrence shall constitute a separate violation.

G. In addition to penalties otherwise provided, a person convicted under this Section shall:

(1) Repair or restore property damaged by or pay damages for any damage arising out of the violation of this Section.

(2) Pay all reasonable investigative expenses and costs to the investigative agency or agencies.

Acts 1998, 1st Ex. Sess., No. 148, §3; Acts 2006, No. 234, §1; Acts 2015, No. 368, §1.



RS 30:2531.2 - Repealed by Acts 2003, No. 950, §4, eff. Jan. 1, 2004.

§2531.2. Repealed by Acts 2003, No. 950, §4, eff. Jan. 1, 2004.



RS 30:2531.3 - Commercial littering prohibited; civil penalties; indemnification; special court costs

§2531.3. Commercial littering prohibited; civil penalties; indemnification; special court costs

A. No person shall dispose or permit the disposal of litter resulting from industrial, commercial, mining, or agricultural operations in which the person has a financial interest upon any public place in the state, upon private property in this state not owned by him, upon property located in rural areas in this state not owned by him, or in or on the waters of this state, whether from a vehicle or otherwise, including but not limited to any public highway, public right-of-way, public park, beach, campground, forest land, recreational area, trailer park, highway, road, street, or alley, except when such property is designated by the state or by any of its agencies or political subdivisions for the disposal of such items and such person is authorized to use such property for such purpose.

B. No person shall operate any truck or other vehicle on any highway in such a manner or condition that litter resulting from industrial, commercial, mining, or agricultural operations in which the person is involved can blow or fall out of such vehicle or that mud from its tires can fall upon the roadway.

C.(1) If the litter is disposed of from a motor vehicle, boat, or conveyance, except a bus or large passenger vehicle or a school bus, all as defined by R.S. 32:1, there shall be an inference that the driver of the conveyance disposed of the litter. If such litter was possessed by a specific person immediately before the act of disposing, there shall be a permissive rebuttable presumption that the possessor committed the act of disposing.

(2) When litter disposed in violation of this Section is discovered to contain any article or articles, including but not limited to letters, bills, publications, or other writings, which display the name of a person or in any other manner indicate that the article belongs or belonged to such person, there shall be a permissive rebuttable presumption that such person has violated this Section.

(3) Any industrial, commercial, mining, or agricultural operation in the city of Donaldsonville shall construct and maintain fences or walls to enclose or contain litter generated by its operations. Failure to construct or maintain an enclosure shall constitute a separate violation of this Paragraph for each day that the enclosure is not built or maintained.

D. A person shall be jointly and severally liable for the actions of its agents, officers, and directors for any violation of this Section by any agent, officer, or director in the course and scope of his employment or duties.

E. The person shall be cited for the offense by means of a citation, summons, or other means provided by law.

F. Any person found liable under the provisions of this Section shall:

(1)(a) For a violation of Paragraph (C)(3) of this Section, pay a civil penalty of five hundred dollars.

(b) For any other violation, pay a civil penalty of two hundred dollars.

(2) Repair or restore property damaged by or pay damages for any damage arising out of the violation of this Section.

(3) Pay all reasonable investigative expenses and costs to the investigative agency or agencies.

(4) Pay for the cleanup of the litter unlawfully discarded by the defendant.

G. Any person found liable under the provisions of this Section shall pay special court costs of fifty dollars in lieu of other costs of court which shall be disbursed as follows:

(1) Twenty dollars shall be paid to the judicial expense fund for that judicial district, or to the justice of the peace or the city court, as the case may be.

(2) Twenty dollars shall be paid to the office of the district attorney, or to the constable or to the municipal prosecuting attorney, as the case may be.

(3) Ten dollars shall be paid to the clerk of the district court, or to the justice of the peace or the city court, as the case may be.

H. A person may be held liable and fined under this Section although the commission of the offense did not occur in the presence of a law enforcement officer if the evidence presented to the court establishes that the defendant has committed the offense.

I. For the purposes of this Section each occurrence shall constitute a separate violation.

Acts 1998, 1st Ex. Sess., No. 148, §3; Acts 2001, No. 865, §1; Acts 2015, No. 368, §1.



RS 30:2531.4 - Community service litter abatement work program; establishment; limited liability

§2531.4. Community service litter abatement work program; establishment; limited liability

A.(1) A "court-approved community service litter abatement program" means a community service litter abatement program that has been approved by the court having jurisdiction over the violation being prosecuted.

(2) Court-approved community service litter abatement work programs may be established in each parish under the administration of the sheriff or parish governing authority. Such program shall supervise* persons ordered to perform community service work collecting or removing litter. The establishing authority shall establish regulations deemed necessary for the management, supervision, and discipline of persons in the program. The program shall provide for the collection and removal of litter from public highways, rights-of-way, parks, roads, beaches, recreational areas, and other public areas within the sheriff's or the parish governing authority's jurisdiction.

B.(1) A community service litter abatement work program may be established by each municipality. The community service litter abatement work program shall be court approved in those municipalities that have a city court; otherwise, the program shall be established by ordinance adopted by the municipality. Such program shall supervise* persons ordered to perform community service work collecting and removing litter within its jurisdiction. The municipality shall establish regulations by ordinance it deems necessary for the management, supervision, and discipline of persons in the program. The program shall provide for the collection and removal of litter from public areas within the jurisdiction.

(2) A municipality may enter into a contractual arrangement with the sheriff or the parish governing authority for any or all services associated with this program.

C. A person who participates in a community service litter abatement work program established pursuant to this Section shall have no cause of action for damages against the entity conducting the program or supervising his participation therein, nor against any employee or agent of such entity, for any injury or loss suffered by him during or arising out of his participation in the program, unless the injury or loss was caused by the intentional or grossly negligent act or omission of the entity or its employee or agent. The entity shall not be liable for any injury caused by the individual participating in the program unless the gross negligence or intentional act of the entity or its employee or agent was a substantial factor in causing the injury. No provision hereof shall negate the requirement to provide an offender with necessary medical treatment as statutorily required.

Acts 1998, 1st Ex. Sess., No. 148, §3.

*As appears in enrolled bill.



RS 30:2531.5 - Legal enforcement; penalties; payment by mail or credit card

§2531.5. Legal enforcement; penalties; payment by mail or credit card

A. All criminal violations under the provisions of this Part shall be prosecuted by the district attorney of the judicial district in which the violation occurred.

B. Civil violations under the provisions of this Part shall be prosecuted by the district attorney of the judicial district in which the violation occurred, the prosecuting attorney for a municipality having a city court within the municipality in which the violation occurred, or the constable, if filed in justice of the peace court.

C. Each governing authority on whose behalf citations are issued for alleged violations of the provisions of R.S. 30:2531 through 2531.3 shall establish a procedure by which alleged offenders may plead guilty to the alleged offense and pay the fine by mail; however, if the offender fails to pay the fine by mail in advance of adjudication and fails to appear at the time and date indicated on the citation, the court may impose an additional fine or penalty in an amount not to exceed the amount of the fine or penalty for the original violation. Further, the court may suspend the driver's license of the offender until such fines are paid. In addition, each governing authority shall establish a procedure allowing for payment of the fine by credit card as it may designate. However, the procedure shall not limit such payments to payment by credit card.

D. An action brought pursuant to R.S. 30:2531(B) or 2531.3 shall be tried as a summary proceeding pursuant to Code of Civil Procedure Article 2591 et seq.

E. Any suspension of a motor vehicle driver's license as a result of violation of any provision of R.S. 30:2531 through 2531.3 shall be referred to the Department of Public Safety and Corrections and shall be handled in compliance with the provisions of R.S. 32:414 or any other provision of law or rule or regulation of the department relative to the suspension of driving privileges. Any cost of administering the suspension of driver's licenses under the provisions of R.S. 30:2531 through 2531.3 shall be payable from the receipts of penalties assessed pursuant to this Section.

F. Whenever the driver's license of a person has been suspended pursuant to the provisions of this Chapter, the judicial officer of the court exercising jurisdiction shall immediately forward to the Department of Public Safety and Corrections notice of the time period of the suspension with information necessary for identification of the person. The Department of Public Safety and Corrections shall immediately notify the person of the suspension of his operator's license and the imposition of a fifty-dollar fee. The Department of Public Safety and Corrections shall also notify the person that upon expiration of the time period of suspension, and upon payment of an additional fifty dollars to the department, the operator's license of the person shall be renewed or reissued.

Acts 1998, 1st Ex. Sess., No. 148, §3; Acts 2003, No. 950, §3, eff. Jan. 1, 2004; Acts 2014, No. 432, §1.



RS 30:2531.6 - Citations; unlawful acts; records; failure to pay or appear; procedures

§2531.6. Citations; unlawful acts; records; failure to pay or appear; procedures

A.(1) Whenever any person has allegedly violated any provision of R.S. 30:2531 through 2531.3, a law enforcement officer shall take the person's name, address, and driver's license number, and if the violation occurs from a motor vehicle, the license number of the motor vehicle, and shall issue a citation or summons or otherwise notify him in writing that he must appear in court at a time and place to be specified in such citation or summons.

(2) If applicable, the citation or summons shall indicate that the alleged violator may admit liability and, in lieu of appearing in court, make the payment of the applicable fines, penalties, and costs to the appropriate court by mail or credit card. The law enforcement officer shall provide, in writing, the date by which the payment must be received and the name and phone number of the court having jurisdiction over the alleged offense. The citation or summons shall instruct the alleged violator to contact the court to obtain the amounts of the applicable fines, penalties, and costs and advise him that if he has violated R.S. 30:2531 he must pay special court costs of one hundred dollars, but for violations of R.S. 30:2531(B) he has the option to perform community service in a court-approved litter abatement work program in lieu of paying a fine.

B. Each law enforcement officer upon issuing a citation or summons to an alleged violator of any provision of R.S. 30:2531 through 2531.3 shall deposit the original citation or summons or a copy of same with a court having jurisdiction over the alleged offense.

C. Upon the deposit of the original citation or summons or a copy of same with a court having jurisdiction over the alleged offense, the original citation or summons or a copy of same shall be disposed of only by trial in a court of proper jurisdiction or any other official action by a judge of the court, including payment of the appropriate fines, penalties, and costs to that court by the person to whom such citation or summons has been issued.

D. It shall be unlawful for any law enforcement officer or any other officer or public employee to dispose of a litter citation or summons or copies thereof or of the record of the issuance of the citation or summons in a manner other than as required herein.

E. The chief administrative officer of each law enforcement agency in the state shall require all officers under his supervision to return to him a copy of every litter citation or summons which was issued by the officer for the violation of a litter law or ordinance, and in addition shall require the return of all copies of every litter citation or summons which has been spoiled or upon which an entry has been made without having issued the citation or summons to the alleged offender.

F. The chief administrative officer shall also maintain or cause to be maintained in connection with every litter citation or summons issued by an officer under his supervision a record of the disposition of the charge by the court in which the original or a copy of the litter citation or summons was deposited.

G. Nothing herein shall be construed as prohibiting or interfering with the authority of a district attorney or other prosecuting attorney to dismiss a litter citation or summons or litter charge by entry of a nolle prosequi.

H. Whenever an alleged offender fails to appear before the judicial officer at the place and time specified in a citation or summons, the judicial officer of the court exercising jurisdiction shall immediately forward to the Department of Public Safety and Corrections notice of the failure to appear, with information necessary for identification of the alleged offender, and another date and time for the alleged offender to appear before the judicial officer. Thereupon, unless the original charges have been disposed of, the Department of Public Safety and Corrections shall immediately notify the alleged offender that:

(1) The judicial officer has taken judicial notice of his failure to appear at the hearing on the date and time listed on the original citation or summons and has found him in contempt of court and his failure to appear could subject him to additional penalties or fines.

(2) He must appear before the judicial officer on a specified date and time to answer the charges for his original violation and his contempt of court.

(3) His failure to appear at this second hearing could subject him to another charge of contempt of court along with the punishment of serving time in jail.

Acts 1998, 1st Ex. Sess., No. 148, §3; Acts 2003, No. 950, §3, eff. Jan. 1, 2004.



RS 30:2531.7 - Rules and regulations

§2531.7. Rules and regulations

The deputy secretary of the Department of Public Safety and Corrections, office of public safety services, shall promulgate rules and regulations to provide for a uniform citation document which shall be used for issuing citations for violations of this Part.

Acts 1998, 1st Ex. Sess., No. 148, §3.



RS 30:2531.8 - Duties of law enforcement officers

§2531.8. Duties of law enforcement officers

It shall be the duty of all law enforcement officers of this state to enforce the provisions of this Part.

Acts 1998, 1st Ex. Sess., No. 148, §3.



RS 30:2531.9 - Application of other laws

§2531.9. Application of other laws

A. Nothing in this Part shall limit the authority of any state agency to enforce any other laws, rules, or regulations relating to waste or the management of solid, biomedical, or hazardous waste.

B. Nothing in this Part shall be construed to affect any ordinance of any political subdivision of the state of Louisiana in effect on June 16, 1998, or to prohibit any political subdivision of the state from adopting ordinances aimed at litter control and reduction. Parish governing authorities may enact such ordinances as further provided in R.S. 33:1236(54).

C. Nothing in this Part shall be deemed to supersede, amend, or delete the provisions of R.S. 30:2545 and 2546.

D. Any occurrence in violation of this Part and otherwise regulated by any other Chapter of this Subtitle may be prosecuted under this Part. However, no person shall be prosecuted for an occurrence in violation of this Part if the person is being prosecuted for the same occurrence under any other Chapter of this Subtitle.

Acts 1998, 1st Ex. Sess., No. 148, §3.



RS 30:2532 - Collection and distribution of fines; litter abatement and education account

§2532. Collection and distribution of fines; litter abatement and education account

A. All fines collected under the provisions of this Part shall be payable as follows:

(1) Twenty-five percent shall be paid to the law enforcement agency issuing the citation.

(2)(a) Fifty percent shall be paid to the law enforcement agency issuing the citation that shall transfer the funds to the retirement system of such law enforcement agency prior to the close of the fiscal year in which the fine was collected. The funds shall be applied to the oldest outstanding positive amortization base of the retirement system without reamortization of such base until all such bases are liquidated.

(b) Upon liquidation of all positive amortization bases for the applicable retirement system, the amount remitted shall be added to the general funds of the retirement system until a new positive amortization base is created. Upon creation of a new positive amortization base, the fines collection shall be distributed in the manner prescribed in Subparagraph (a) of this Paragraph.

(3)(a) Fifteen percent shall be paid to the sheriff of the parish, the parish governing authority, or the municipality where the violation occurred if a community service litter abatement program has been established pursuant to R.S. 30:2531.4.

(b) When the law is enforced by a justice of the peace court, then fifteen percent shall be paid to the parish governing authority for reimbursement of expenses of the justice of the peace court.

(4) Five percent shall be paid to the office of the district attorney of the judicial district where the violations occurred, or if prosecuted in a justice of the peace court or a city court, then to the parish governing authority for reimbursement of expenses of the constable or to the municipality, as the case may be.

(5) The remainder shall be paid to the state treasury for credit to the litter abatement and education account.

B.(1) All other monies received under the provisions of this Part shall be paid into the state treasury on or before the twenty-fifth day of each month following their collection and, in accordance with Article VII, Section 9 of the Constitution of Louisiana, shall be credited to the Bond Security and Redemption Fund. Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated therefrom to pay all obligations secured by the full faith and credit of the state which become due and payable within each fiscal year, the treasurer shall pay an amount equal to the total amount of such funds collected or received under the provisions of this Part paid into the treasury into a special fund which is hereby created in the state treasury and designated as the litter abatement and education account.

(2) The funds received from donations and local and private appropriations shall be used for expenses above and beyond the normal operating expenses of the section and shall not be considered by the division of administration when making annual budgets for the operating expenses of the section.

C., D. Repealed by Acts 2011, No. 265, §6, eff. July 1, 2011.

Acts 1986, 1st Ex. Sess., No. 32, §1; Acts 1987, No. 235, §1; Acts 1988, No. 692, §1; Acts 1989, No. 687, §1; Acts 1989, No. 768, §3; Acts 1992, No. 361, §§1 and 2, eff. July 1, 1992; Acts 1992, No. 362, §1; Acts 1992, No. 655, §1; Acts 1992, No. 984, §8; Acts 1993, No. 579, §3; Acts 1995, No. 1019, §§1, 9; Acts 1998, 1st Ex. Sess., No. 148, §3; Acts 2011, No. 265, §§1, 6, eff. July 1, 2011; Acts 2015, No. 368, §1.



RS 30:2533 - Litter violations bureau

§2533. Litter violations bureau

A. Each court, except justice of the peace courts, may establish a litter violations bureau and provide for the operation and administration thereof, including any or all of the following:

(1) The fixing of a schedule of fines and costs for the various litter offenses within the limits of such penalties as are set by law.

(2) Providing that any person charged with such an offense may plead guilty before an officer designated by the court.

B. Nothing in this Part shall be construed to affect any ordinance of any political subdivision of the state of Louisiana in effect on the effective date of this Part or to prohibit any political subdivision of the state from adopting ordinances aimed at litter control and reduction. Parish governing authorities may enact such ordinances as further provided in R.S. 33:1236(54).

Acts 1986, 1st Ex. Sess., No. 32, §1; Acts 1989, No. 250, §1; Acts 1989, No. 296, §2; Acts 1995, No. 1019, §9.



RS 30:2534 - Repealed by Acts 2008, No. 89, §2, eff. June 5, 2008.

§2534. Repealed by Acts 2008, No. 89, §2, eff. June 5, 2008.



RS 30:2535 - Litter receptacle; placement and use; logo; penalties

§2535. Litter receptacle; placement and use; logo; penalties

A. Any owner or person in control of any property which is held out to the public as a place for parking consisting of fifteen or more parking spaces shall be responsible for the procurement, placement, and maintenance of litter receptacles. The section shall be authorized to adopt and promulgate reasonable rules and regulations to implement this Section for the purpose of abating litter throughout the state, including placement, minimum standards, and removal.

B. A "litter receptacle" means a container of not less than fifteen gallons constructed, appropriately marked, and placed for use as a temporary depository for litter. Any containers, commonly referred to as "dumpsters", and any garbage receptacle for deposit of litter for single or multi-family residences may be used and shall in no way be governed by this Section.

C. A litter receptacle shall be required at any parking lot consisting of thirty or more parking spaces operated for public use.

D. All such receptacles may bear a logo designed by the section and made available to the public without cost.

E. Any person who violates the provisions of this Section shall be subject to the penalties prescribed in R.S. 30:2531(A).

Acts 1987, No. 936, §1; Acts 1989, No. 687, §1; Acts 1995, No. 1019, §§1, 9; Acts 2003, No. 950, §3, eff. Jan. 1, 2004.



RS 30:2536 - Beautification and litter clearing by prisoners

§2536. Beautification and litter clearing by prisoners

A. Any prisoner who has been sentenced to imprisonment in the parish prison for a period of less than one year may be set to work collecting litter on the parish roads under the supervision of the sheriff, or his designee, at the request of the governing authority of the parish. Such prisoners may be utilized by municipalities within the parish by mutual agreement between the sheriff and the governing authority of the municipality.

B. It shall be the duty of such prisoners to pick up and collect litter, trash, and other miscellaneous items that are unsightly to the public that have accumulated on the parish roads, municipal streets, and state highways.

C. Work performed by the prisoner pursuant to this Section shall be credited towards reduction of the prisoner's sentence in the following manner: for each ten-hour day worked on the road collecting litter by the prisoner, his sentence shall be reduced by one day.

D. The Department of Transportation and Development may provide one truck to each parish of sufficient size and design to hold and haul away the litter, trash, and other miscellaneous items as collected by such prisoners, and one employee capable of driving the truck provided upon request of the sheriff. However, the department shall use trucks owned by the department and shall not purchase additional trucks for the purpose of this Section. Any parish or municipality utilizing prisoners may furnish any transportation or trucks required in the utilization of prisoner labor.

E. A prisoner, who participates in a litter abatement or collection program pursuant to this Section, shall have no cause of action for damages against the sheriff conducting the program or supervising his participation therein, nor against his employee or agent, for any injury or loss suffered by him during or arising out of his participation in the program, if such injury or loss is a direct result of the lack of supervision or act or omission of the sheriff or his employee or agent, unless the injury or loss was caused by the intentional or grossly negligent act or omission of the sheriff or his employee or agent. The sheriff shall not be liable for any injury caused by the prisoner, unless the gross negligence or intentional act of the sheriff or his employee or agent was a substantial factor in causing the injury. No provision hereof shall negate the requirement to provide a prisoner with necessary medical treatment as statutorily required.

Acts 1987, No. 936, §1; Acts 1995, No. 1019, §9; Acts 1997, No. 656, §2.



RS 30:2537 - Adopt-a-beach program

§2537. Adopt-a-beach program

In order to fulfill the obligations and responsibilities assigned to it under R.S. 30:2521, the section shall develop a program to be known as "adopt-a-beach", whereby an industry or a private civic organization may adopt one mile of Louisiana beach for the sole purpose of controlling litter along that section of beach. Included in the responsibilities of any industry or private civic organization which chooses to participate in the program shall be the following:

(1) Development of a functional plan to influence and encourage the public to improve the appearance of the adopted section of beach.

(2) A general clean up of the area at least twice a year.

(3) Assistance to the section in securing media coverage for the program.

Acts 1988, No. 410, §1; Acts 1989, No. 687, §1; Acts 1995, No. 1019, §§1, 9.



RS 30:2538 - Trash bash program

§2538. Trash bash program

In order to fulfill the obligations and responsibilities assigned to it under R.S. 30:2521, the section shall develop a program known as "trash bash program", whereby an annual coordinated cleanup shall be conducted during the spring Easter weekend encouraging local groups to clean streets, alleys, public areas, adopted roads and beaches, and state and parish highways in surrounding areas. Beautification programs shall be conducted along with the trash bash program at schools, public buildings and grounds, median areas, entrances to subdivisions, commercial areas, and other similar areas. Graffiti removal and excess signage removal programs shall be held simultaneously.

Acts 1992, No. 655, §1; Acts 1995, No. 1019, §§1, 9.



RS 30:2539 - Beach sweep program

§2539. Beach sweep program

In order to fulfill the obligations and responsibilities assigned to it under R.S. 30:2521, the section shall develop a program known as "beach sweep program" whereby an annual coordinated cleanup shall be conducted of the state's seventy-six miles of beaches. The beach sweep program shall be conducted in September along with the other gulf states, and shall consist of removing debris and trash while conducting data collection to ascertain sources of marine debris.

Acts 1992, No. 655, §1; Acts 1995, No. 1019, §§1, 9.



RS 30:2540 - Inland water cleanup

§2540. Inland water cleanup

In order to fulfill the obligations and responsibilities assigned to it under R.S. 30:2521, the section shall develop a program known as "inland water cleanup" whereby a waterway cleanup shall be conducted annually by local groups to clean rivers, bayous, lakes, streams, and other waterways encouraging beautification through proper waste disposal and handling and placement of litter receptacles at parking lots and dock sites bordering waterway entrances and exits.

Acts 1992, No. 655, §1; Acts 1995, No. 1019, §§1, 9.



RS 30:2541 - Boaters' and fishermen's pledge

§2541. Boaters' and fishermen's pledge

In order to fulfill the obligations and responsibilities assigned to it under R.S. 30:2521, the section shall develop a program known as "boaters' and fishermen's pledge" whereby the program shall be conducted asking sportsmen to sign a commitment to bring trash and debris generated in their vehicle or boat back home or to proper disposal receptacles.

Acts 1992, No. 655, §1; Acts 1995, No. 1019, §§1, 9.



RS 30:2542 - Great Louisiana people's pledge

§2542. Great Louisiana people's pledge

In order to fulfill the obligations and responsibilities assigned to it under R.S. 30:2521, the section shall develop a program known as "great Louisiana people's pledge" whereby the program shall be conducted asking citizens to sign a pledge to prevent litter from blowing onto highways, into streams or waterways, and practice proper waste disposal of trash and debris generated from their home, business, vehicle, or water vessel.

Acts 1992, No. 655, §1; Acts 1995, No. 1019, §§1, 9.



RS 30:2543 - People against littering

§2543. People against littering

In order to fulfill the obligations and responsibilities assigned to it under R.S. 30:2521, the section shall develop a program known as "people against littering" whereby a program shall be conducted for local litter watch committees to encourage the issuing of litter tickets, monitor the number of litter tickets given locally, the payment and prosecution with local authorities, and encourage the use of prisoners for litter detail within the community and on state and parish roads.

Acts 1992, No. 655, §1; Acts 1995, No. 1019, §1.



RS 30:2544 - Litter-free zones; temporary signs, handbills, flyers and notices; notice to remove; penalties

§2544. Litter-free zones; temporary signs, handbills, flyers and notices; notice to remove; penalties

A. The public rights-of-way of all state, parish, and municipal roads, highways, and streets are hereby declared litter-free zones. No person shall dispose of litter, as both terms are defined in R.S. 30:2522(3) and (6), in a litter-free zone.

B. Each local governing authority should make a reasonable effort to recycle any recyclable litter collected in litter-free zones and shall use the proceeds from the sale of recyclable litter solely for the purposes of litter abatement in drug-free zones.

C. For the purposes of this Section, littering shall also be defined to include the posting, erecting, or displaying on any surface, pole, or stanchion of temporary signs, handbills, flyers, and notices, including but not limited to political campaign signs. However, no person shall be held in violation of any provision of this Section unless:

(1) The owner of a temporary sign, handbill, flyer, or notice fails to remove such item within thirty days after receiving notice, by certified mail, indicating the location or locations of such item and directing the immediate removal thereof.

(2) In the case of political signs, the candidate for political office, who is deemed to be the owner of the sign, fails to remove the sign within thirty days following the general election for the office which the sign was posted.

D. Whoever violates the provisions of this Section shall be fined in accordance with the provisions of R.S. 30:2531(A); however, for purposes of Subsection C of this Section no fine shall be assessed unless the owner has been properly notified as required by that Subsection.

E. Nothing in this Section shall be construed to abrogate or affect any ordinance of any political subdivision of the state which may be more restrictive than the provisions of this Section.

Acts 1989, No. 768, §3; Acts 1992, No. 361, §2, eff. July 1, 1992; Acts 1995, No. 844, §1; Acts 1995, No. 1019, §9; Acts 1998, 1st Ex. Sess., No. 148, §3; Acts 2003, No. 950, §3, eff. Jan. 1, 2004.



RS 30:2545 - Beaches; glass container prohibition

§2545. Beaches; glass container prohibition

A. No person shall use or carry a glass water or beverage container upon a beach in this state, nor shall any person throw, drop, deposit, discard, or otherwise dispose of such a glass container on a beach.

B. For the purposes of this Section:

(1) "Beach" means any area constituting the shore of the Gulf of Mexico within the boundaries of the state of Louisiana or Lake Pontchartrain which is operated as or held out to the public as an area of recreation associated with the respective body of water.

(2) "Beverage" means any drink, whether liquid or frozen including, but not limited to, soda pop, ale, beer, wine, fruit punch, milk, shakes, floats, whiskey, or any mixture or combination which includes these products.

(3) "Glass container" means any glass object used to hold water or a beverage, which is typically used to drink, sip, or eat the beverage from, and which is typically designed to hold between one and sixteen four-ounce servings.

C. An offender may be cited for the offense by means of a ticket, summons, or other means provided by law. Whoever violates a provision of this Section shall, upon conviction, be fined not less than one hundred nor more than five hundred dollars.

Acts 1990, No. 949, §1; Acts 1995, No. 1019, §9.



RS 30:2546 - Littering of waters; definitions; penalties; disposal facilities

§2546. Littering of waters; definitions; penalties; disposal facilities

A. It shall be unlawful for an operator, passenger, crew member, or any person on board any vessel to intentionally discharge, discard, and permanently abandon into the waters of the state any type of finished plastic products, including but not limited to synthetic ropes, fishing nets, and garbage bags, or to intentionally discharge, discard, and permanently abandon other garbage, including but not limited to paper products, glass, metal, dunnage, lining, and packing materials.

B. As used in this Section, "vessel" means any boat, barge, or other vehicle operating in the waters of the state, including all commercial and recreational watercraft.

C. Any person who violates the provisions of this Section shall be fined not less than fifty dollars nor more than two hundred dollars for each violation; subsequent to notification of such violation, each twenty-four hour day the condition remains uncorrected shall constitute a separate violation.

D. The commission shall require, by regulation, that all marinas and all other access areas used by vessels have proper disposal facilities on site. The commission shall establish the requirements for such disposal reception facilities.

Acts 1992, No. 487, §1; Acts 1995, No. 1019, §9.



RS 30:2547 - Adopt-a-byway program

§2547. Adopt-a-byway program

A. In order to fulfill the obligations and responsibilities assigned to it under R.S. 30:2521, the section shall develop a program to be known as "adopt-a-byway", whereby an organization which owns, uses, or leases property adjacent to a parish maintained road may adopt a section of such road for the sole purpose of controlling litter along that section. Included in the responsibilities of any organization which chooses to participate in the program shall be the following:

(1) Development of a functional plan to influence and encourage the public to improve the appearance of the adopted section of the road.

(2) A general cleanup of the area at least twice a year.

(3) Assistance to the section in securing media coverage for the program.

B. Any parish or municipality which develops an "adopt-a-byway" program shall coordinate the adoption of rules governing the program with the section.

C. Any parish or municipality which develops an "adopt-a-byway" program may use funds received from the collection of fines provided for under the provisions of R.S. 30:2532(A) to place a sign upon a portion of a road identifying the organization which has adopted such portion of the road.

Acts 1995, No. 923, §1; Acts 1995, No. 1019, §9; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2548 - Adopt a Water Body program

§2548. Adopt a Water Body program

A. In order to fulfill the obligations and responsibilities assigned to it under R.S. 30:2521, the section shall develop a program to be known as "Adopt a Water Body", whereby a business or a private civic organization may adopt a portion of a public bayou, stream, creek, river, or lake for the sole purpose of controlling litter. Included in the responsibilities of any business or private civic organization which chooses to participate in the program shall be the following:

(1) Development of a functional plan to influence and encourage the public to improve the appearance of the adopted portion of a public water body.

(2) A general cleanup of the area at least twice a year.

(3) Assistance to the section in securing media coverage for the program.

B. Any organization which adopts a portion of a public bayou, stream, creek, river, or lake may place a sign identifying the organization on an interstate highway or state highway within two hundred feet of the adopted water body upon approval of the Department of Transportation and Development. Such a sign may also be placed on the bank of the adopted water body with the approval of the riparian landowner.

C. The Department of Transportation and Development may promulgate rules and regulations to implement the provisions of this Section regarding the placement, construction, and maintenance of the signs provided for in this Section.

Acts 2007, No. 149, §1.



RS 30:2551 - Brownfields Cleanup Revolving Loan Fund; purpose

PART II. BROWNFIELDS CLEANUP AND REDEVELOPMENT

§2551. Brownfields Cleanup Revolving Loan Fund; purpose

A. The legislature finds and declares that the cleanup, redevelopment, and reuse of brownfields sites in the state should be encouraged and facilitated for the benefit of the state's citizens by way of economic development, health, and aesthetics. The legislature further finds and declares that providing loans for cleanup of brownfields sites will result in benefits to the public by reducing risk to public health and the environment.

B.(1) In furtherance of that purpose, there is hereby established a fund in the state treasury to be known as the "Brownfields Cleanup Revolving Loan Fund" hereafter referred to as the "fund", which shall be maintained and operated by the Department of Environmental Quality. Grants from the federal government or its agencies allotted to the state for the capitalization of the fund and state funds when available shall be deposited directly in or credited to the account of the fund in compliance with the terms of the federal or state grant or state appropriation.

(2) Money in, credited to the account of, or to be received by the fund shall be expended in a manner consistent with terms and conditions of the grants and other sources of said deposits and credits and of all applicable federal and state legislation and may be used:

(a) To make loans from the fund at or below market interest rates.

(b) To provide assistance to a political subdivision, public trust, quasi governmental organization, or eligible nonprofit or private entity to remediate eligible brownfields' properties, except as provided in Subsection C of this Section.

(c) To fund other brownfields-related programs authorized by the terms of the grants and appropriations.

(d) To fund other programmatic activities of the department to develop and operate the revolving loan program.

(e) To provide for any other expenditure consistent with the federal grant program and state law.

(3) Money not currently needed for the operation of the fund or otherwise dedicated may be invested in an interest bearing account. All such interest earned on investments shall be credited to the fund.

C. Responsible persons shall not be eligible to apply for or receive loans pursuant to this Part.

D. The fund shall be administered by the department, which is authorized to enter into contracts and other agreements in connection with the operation of the fund. The department shall maintain full authority for the operation of the fund in accordance with applicable federal and state law.

E. Prior to making a loan, the department shall determine that the applicant has the ability to repay the loan. Further, the department may require security for loans made pursuant to this Part.

F. The secretary is authorized to adopt rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Part. These rules shall include but not be limited to:

(1) Eligibility requirements of the entity or person and properties.

(2) Criteria for ranking and selecting applicants.

(3) Procedures for making and repaying loans.

(4) Requirement of security for loans to eligible non-profits and private entities.

(5) Establishment of procedures for interest rates on loans.

G. As used in this Part, the following terms shall have the meaning ascribed to them in this Subsection, unless the context clearly indicates otherwise:

(1) "Brownfields site" means real property, the expansion, redevelopment, or reuse of which may be complicated by the presence or potential presence of a hazardous substance, pollutant, or contaminant.

(2) "Loan" means a loan of money from the Brownfields Cleanup Revolving Loan Fund.

(3) "Nonprofit organization" means any corporation, trust, association, cooperative, or other organization that is operated primarily for scientific, educational, service, charitable, or similar purpose in the public interest; is not organized principally for profit; and uses net proceeds to maintain, improve, or expand the operation of the organization.

(4) "Responsible person" means responsible person or responsible owner as those terms are defined in R.S. 30:2285.2.

H. The department shall provide an annual report of all loans made, a status of loan repayments, and a report of monies expended from the fund to the House Committee on Natural Resources and Environment and the Senate Committee on Environmental Quality.

Acts 2004, No. 655, §1; Acts 2008, No. 580, §2.



RS 30:2552 - Brownfields Cleanup Revolving Loan Fund Program; authority to make loans and grants; incur debt; tax exemption

§2552. Brownfields Cleanup Revolving Loan Fund Program; authority to make loans and grants; incur debt; tax exemption

A. Any political subdivision, public trust, quasi governmental organization, or eligible nonprofit or private entity, except as provided in R.S. 30:2551(C), is hereby authorized to make loans from and incur debt payable to the department in accordance with the provisions of this Section. The making of a loan from the Brownfields Cleanup Revolving Loan Fund and the issuance of debt evidencing such loan by any political subdivision, eligible nonprofit organization, or eligible private entity shall be approved by the State Bond Commission. This Section shall not be deemed to be the exclusive authority under which a political subdivision, eligible nonprofit organization, or eligible private entity may borrow money from or incur indebtedness to the department. The department shall aggressively pursue leveraging of all funds to the maximum amount allowable by law.

B. All bonds, notes, or other evidence of indebtedness of any political subdivision, public trust, quasi governmental organization, or eligible nonprofit or private entity issued to represent a loan from the department or the fund shall be authorized and issued pursuant to a resolution of the governing authority of such entity, which resolution shall prescribe the form and details thereof, including the terms, security for, manner of execution, repayment schedule, and redemption features thereof, and such resolution may provide that an officer of such entity may execute in connection with such obligation any related contract, including but not limited to a credit enhancement device, indenture of trust, loan agreement, pledge agreement, or other agreement or contract needed to accomplish the purposes for which said evidence of indebtedness is given, in substantially the form attached to said resolution, but which final executed credit enhancement device, indenture of trust, loan agreement, pledge, or other contract or agreement may contain such changes, additions, and deletions as shall in the sole opinion of the executing officer be appropriate under the circumstances. Any such resolution shall include a statement as to the maximum principal amount of any such obligation, the maximum interest rate to be incurred or borne by said obligation or guaranteed by said obligation, the maximum redemption premium, if any, and the maximum term in years for such obligation, guarantee, or pledge.

C. Notwithstanding any other provision of law to the contrary, a political subdivision, public trust, quasi governmental organization, or eligible nonprofit entity, upon entering into a loan in accordance with the fund as provided in R.S. 30:2551, may dedicate and pledge a portion of any revenues it has available to it, including but not limited to revenues from the general revenue fund, sales taxes, assessments, or property taxes of the political subdivision, for a term not exceeding twenty years from the date of project completion for repayment of the principal of, interest on, and any premium, administrative fee, or other fee, or cost imposed by the department in connection with such loan.

D.(1) Bonds, notes, or other evidence of indebtedness of any political subdivision, quasi governmental organization, or public trust shall be sold at a private, negotiated sale to the department at such price or prices, including premiums and discounts, as shall be authorized in the resolution of the political subdivision, quasi governmental organization, or public trust authorizing the issuance of any such obligation and agreed to by the department. The general laws of the state governing fully registered securities of public entities shall be applicable to the bonds, notes, or other evidence of indebtedness issued pursuant to this Section.

(2) All resolutions authorizing the issuance of bonds, notes, or other evidence of indebtedness pursuant to this Section shall be published once in the official journal of the political subdivision, quasi governmental organization, or public trust incurring said debt. It shall not be necessary to publish exhibits to any such resolution, but such exhibits shall be made available for public inspection at the offices of the governing authority of the political subdivision, quasi governmental organization, or public trust at reasonable times, and such fact must be stated in the publication within the official journal. For a period of thirty days after the date of such publication any persons in interest may contest the legality of the resolution authorizing such evidence of indebtedness and any provisions thereof made for the security and payment thereof. After such thirty-day period no one shall have any cause or right of action to contest the regularity, formality, legality, or effectiveness of said resolution and the provisions thereof or of the bonds, notes, or other evidence of indebtedness authorized thereby for any cause whatsoever. If no suit, action, or proceeding is begun contesting the validity of the bonds, notes, or other evidence of indebtedness authorized pursuant to such resolution within the thirty days prescribed by this Subsection, the authority to issue the bonds, notes, or other evidence of indebtedness, or to provide for the payment thereof, and the legality thereof, and all of the provisions of the resolution and such evidence of indebtedness shall be conclusively presumed, and no court shall have authority or jurisdiction to inquire into any such matter.

E. Bonds, notes, or other evidence of indebtedness issued under the authority of this Section shall be exempt from all taxation for state, parish, municipal, or other purposes. Such bonds, notes, or other evidence of indebtedness shall be legal and authorized investments for banks, savings banks, insurance companies, any other financial institution, tutors of minors, curators of interdicts, trustees, and other fiduciaries. Such bonds, notes, or other evidence of indebtedness may be used for deposit with any officer, board, or political subdivision of the state, in any case where, by law, deposit of security is required for state funds.

Acts 2004, No. 655, §1.



RS 30:2561 - LOUISIANA ENVIRONMENTAL

CHAPTER 22. LOUISIANA ENVIRONMENTAL

REGULATORY INNOVATIONS PROGRAMS

§2561. Citation

This Chapter shall be known and may be cited as the "Louisiana Environmental Regulatory Innovations Programs Act".

Acts 1997, No. 992, §1.



RS 30:2562 - Policy; purpose

§2562. Policy; purpose

A. The legislature finds and declares that the improvement of the environment of the state of Louisiana is a matter of vital concern to all citizens of this state, and recognizes that existing environmental law plays a critical role in protecting the environment.

B. The legislature further finds and declares that environmental protection could be enhanced by authorizing innovative advances in environmental regulatory methods.

C. The legislature further finds that present laws and regulations applicable thereto do not provide the authority needed to comply with federal programs that offer industry regulatory flexibility in exchange for superior environmental performances.

Acts 1997, No. 992, §1.



RS 30:2563 - Definitions

§2563. Definitions

As used in this Chapter, the following terms shall have the meaning ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Final project agreement" means the final document agreed upon between the secretary and a program participant that specifically states the terms and duration of the proposed project. The final project agreement is an enforceable document.

(2) "Regulatory flexibility" means that a qualified participant in a regulatory innovations program may be exempted by the secretary from regulations promulgated by the department under this Chapter consistent with federal law and regulation.

(3) "Superior environmental performance" means:

(a) A significant decrease of pollution to levels lower than the levels currently being achieved by the subject facility under applicable law or regulation, where these lower levels are better than required by applicable law and regulation; or

(b) Improved social or economic benefits, as determined by the secretary, to the state while achieving protection to the environment equal to the protection currently being achieved by the subject facility under applicable law and regulation, provided that all requirements under current applicable law and regulation are being achieved by the facility.

Acts 1997, No. 992, §1.



RS 30:2564 - Louisiana Environmental Regulatory Innovations Programs

§2564. Louisiana Environmental Regulatory Innovations Programs

A. The department shall establish and implement environmental regulatory innovations programs. The programs shall provide regulatory flexibility for participants in these programs. Participation in such programs shall be strictly voluntary, and the department shall not require participation in such programs.

B. The Louisiana Environmental Regulatory Innovations Programs shall include but are not limited to the excellence and leadership program.

C. Minimum criteria for participation in any of the Louisiana Environmental Regulatory Innovations Programs are:

(1) The demonstration project must provide superior environmental performance:

(a) Without increasing negative impacts on the environment, the local community, or worker health and safety.

(b) Without transferring the pollution impacts into a product.

(2) The pollution reduction goals of the demonstration project must be verifiable.

(3) The participant agrees to make available to the public in a format approved by the department all information he submits to the department about the demonstration project, except information that is declared confidential under R.S. 30:2030.

(4) The demonstration project must include stakeholder participation.

(5) The participant agrees to provide an annual written report to the department containing but not limited to pollution reduction data, economic benefits, and paperwork and other administrative tasks that do not directly benefit the environment.

(6) The project is consistent with federal law and regulation.

D. The secretary shall determine the number of environmental regulatory innovations programs and the number of projects to be conducted under the programs each fiscal year.

E. On or before June 30, 1999, and on a quarterly basis thereafter, the secretary shall report to the legislature on implementation of these innovative programs, their environmental results, the level of stakeholder support, and the costs and benefits.

F. The secretary shall give notice of the final project agreement to a person who has requested notice of the agreement. The program participant must publish a notice of the final project agreement in the official journal of the parish governing authority for the parish in which the project will occur.

Acts 1997, No. 992, §1.



RS 30:2565 - Excellence and Leadership Program

§2565. Excellence and Leadership Program

A. The Excellence and Leadership Program shall allow regulatory flexibility to participants who agree to conduct a demonstration project that provides superior environmental performance.

B. In addition to meeting the minimum requirements in R.S. 30:2564 for participating in the Louisiana Environmental Regulatory Innovations Programs, any participant in this program shall also demonstrate that:

(1) A stakeholder group is involved in the demonstration project.

(2) The demonstration project reduces paperwork or financial costs.

(3) The demonstration project is transferable to other members of the regulated community.

(4) The demonstration project should not unduly shift the risk burden to citizens or communities.

(5) The pollution goals of the demonstration project are verifiable and enforceable.

(6) The project is consistent with federal laws and regulations.

Acts 1997, No. 992, §1.



RS 30:2566 - Regulations

§2566. Regulations

On or before January 30, 1998, the secretary shall promulgate regulations, pursuant to the provisions of the Administrative Procedure Act, for the administration of the Louisiana Environmental Regulatory Innovations Programs including the Excellence and Leadership Program. The regulations shall provide for but are not limited to:

(1) Developing regulatory flexibility for participants in the Excellence and Leadership Program.

(2) Encouraging facility owners and operators to assess the pollution they emit or cause, directly and indirectly, to the air, water, and land.

(3) Encouraging facility owners and operators to innovate, set measurable and verifiable goals, and implement effective pollution prevention, or other pollution reduction strategies for their facilities, while complying with verifiable and enforceable pollution limits.

(4) Encouraging superior environmental performance and continuous improvement toward sustainable levels of resource usage and minimization of pollution discharges.

(5) Establishing a priority system for the selection of demonstration projects.

(6) Reducing the time and money spent by the department and facility owners and operators on paperwork and other administrative tasks that do not benefit the environment.

(7) Increasing public participation and requiring stakeholder participation in the development of innovative environmental regulatory methods and in monitoring the environmental performance of projects under this Chapter.

(8) Encouraging groups of facilities and communities to work together to reduce pollution to levels lower than levels required by applicable law.

Acts 1997, No. 992, §1.



RS 30:2571 - Citation

CHAPTER 23. LOUISIANA MERCURY RISK REDUCTION ACT

§2571. Citation

This Chapter shall be known and may be cited as the "Louisiana Mercury Risk Reduction Act."

Acts 2006, No. 126, §1, eff. June 2, 2006.



RS 30:2572 - Legislative declaration; control of mercury releases

§2572. Legislative declaration; control of mercury releases

A. The legislature finds and declares that the control of mercury releases to the environment is essential for the reduction of human health risks. Mercury in the environment represents a persistent and growing problem for the citizens of the state. Mercury is a persistent and toxic pollutant that bioaccumulates in the environment. Mercury contamination in fish is resulting in increasing issuance of fish consumption advisories to abate a significant public health threat. Studies across the nation have documented that exposure to the elevated levels of mercury in the environment has resulted in harm to fish-consuming wildlife. There are many sources of mercury in the environment, many of which have existing regulatory means for control. However, landfilling of municipal and other solid waste with mercury-containing products, devices and substances is a largely uncontrolled source of mercury to the environment. Removal of mercury-containing products from the waste stream is an effective way to reduce mercury.

B. Accidental mercury spills, breakages, and releases have occurred throughout Louisiana and the nation, resulting in costly cleanups and mercury exposures to humans, and often children, who represent one of the most sensitive portions of the population. Nationally, health care facilities, educational and research institutions, and businesses have also experienced significant employee exposures and incurred significant costs due to accidental mercury releases.

C. The intent of this Chapter is to achieve significant reductions in environmental mercury by encouraging the establishment of effective state and local waste reduction, recycling, and management programs while encouraging non-mercury alternatives.

D. The secretary of the Louisiana Department of Environmental Quality is hereby authorized to implement, by rules enacted pursuant to the Louisiana Administrative Procedure Act, any and all regulations necessary to carry out the provisions in this Chapter. The secretary may apply for grants, accept donations, or seek appropriations from the state general fund to carry out the provisions in this Chapter. The department shall not use existing fees collected for another purpose to carry out the provisions of this Chapter.

Acts 2006, No. 126, §1, eff. June 2, 2006.



RS 30:2573 - Definitions

§2573. Definitions

A. As used in this Chapter, unless the context clearly indicates otherwise, the term:

(1) "Fabricated mercury-added product" means a product that consists of a combination of individual components that combine to make a single unit, including but not limited to mercury-added measuring devices, lamps, and switches.

(2) "Formulated mercury-added product" means a chemical product, including but not limited to laboratory chemicals, cleaning products, cosmetics, pharmaceuticals, and coating materials, that are sold as a consistent mixture of chemicals.

(3) "Health care facility" means any hospital, nursing home, extended care facility, long-term care facility, clinical or medical laboratory, state or private health or mental institution, clinic, physician's office, or health maintenance organization.

(4) "Manufacturer" means any person, firm, association, partnership, corporation, governmental entity, organization, combination, or joint venture which produces a mercury-added product or an importer or domestic distributor of a mercury-added product produced in a foreign country. In the case of a multi-component mercury-added product, the manufacturer is the last manufacturer to produce or assemble the product. If the multi-component product is produced in a foreign country, the manufacturer is the importer or domestic distributor.

(5) "Mercury-added novelty" means a mercury-added product intended mainly for personal or household enjoyment or adornment. Mercury-added novelties include, but are not limited to, items intended for use as practical jokes, figurines, adornments, toys, games, cards, ornaments, yard statues and figures, candles, jewelry, holiday decorations, items of apparel including footwear, or similar products.

(6) "Mercury-added product" means a product, commodity, chemical, or a product with a component that contains mercury or a mercury compound intentionally added to the product, commodity, chemical, or component in order to provide a specific characteristic, appearance, or quality or to perform a specific function or for any other reason. These products include formulated mercury-added products and fabricated mercury-added products.

(7) "Mercury fever thermometer" means a mercury-added product that is used for measuring body temperature.

B. The mere presence of mercury as a contaminate does not of itself make a product a mercury-added product.

C. Notwithstanding any other provision of this Chapter, dental amalgam, amalgam dispose caps, capsulated dental amalgam, or elemental mercury intended to be used for dental amalgam is not included in the definition of mercury-added product when dispensed by a qualified health care provider. Manufacturers of dental amalgam, amalgam dispose caps, capsulated dental amalgam and/or components of these items, and elemental mercury intended to be used for dental amalgam are subject to this Section.

Acts 2006, No. 126, §1, eff. June 2, 2006.



RS 30:2574 - Notifications

§2574. Notifications

A. Effective January 1, 2007, no mercury-added product shall be offered for final sale or use or distributed for promotional purposes in Louisiana without prior notification in writing by the manufacturer of the product to the Department of Environmental Quality in accordance with the requirements of this Section. The notification to the department shall at a minimum include:

(1) A brief description of the product to be offered for sale, use, or distribution.

(2) The amount of and purpose for mercury in each unit of the product.

(3) The total amount of mercury contained in all products manufactured by the manufacturer.

(4) The name and address of the manufacturer, and the name, address and phone number of a contact at the manufacturer.

(5) For purposes of complying with this Section, the manufacturer may submit to the Department of Environmental Quality copies of reports sent by the manufacturer to the Interstate Mercury Education and Reduction Clearinghouse (IMERC). At a minimum, copies of the reports shall contain the information listed in Paragraphs (1) through (4) of this Subsection. Any changes in the information contained in these reports shall be reported to the Department of Environmental Quality when those changes are reported to IMERC.

B. Any mercury-added product for which federal law governs notice in a manner that preempts state authority shall be exempt from the requirements of this Section.

C. With the approval of the Department of Environmental Quality, the manufacturer may supply the information required above for a product category rather than an individual product. The manufacturer shall update and revise the information in the notification whenever there is significant change in the information or when requested by the Department of Environmental Quality. The Department of Environmental Quality may define and adopt specific regulations in accordance with Louisiana Administrative Procedure Act for the content and submission of the required notification.

D. Public disclosure of confidential business information submitted to the Department of Environmental Quality pursuant to this Section shall be governed by the requirements of R.S. 30:2030. Notwithstanding the requirements of R.S. 30:2030, the state may provide the Interstate Mercury Education and Reduction Clearinghouse with copies of such information and the Department of Environmental Quality and the Interstate Mercury Education and Reduction Clearinghouse may compile or publish analyses or summaries of such information provided that the analyses or summaries do not identify any manufacturer or reveal any confidential information.

Acts 2006, No. 126, §1, eff. June 2, 2006.



RS 30:2575 - Restrictions on the sale of certain mercury-added products

§2575. Restrictions on the sale of certain mercury-added products

A. On and after July 1, 2007, no mercury-added novelty shall be offered for final sale or use or distributed for promotional purposes in Louisiana. Manufacturers that produce and sell mercury-added novelties shall notify retailers about the provisions of this product ban and how to dispose of the remaining inventory properly. Novelties for which the only added mercury comes from a removable mercury-added lamp or mercury-added button cell battery are exempt from this Subsection if the manufacturer of the mercury-added lamp or mercury-added button cell battery has complied with the applicable provisions of R.S. 30:2574, 2577, 2578, 2579, and 2581.

B. On and after January 1, 2007, no person shall sell or supply mercury fever thermometers to consumers and patients, except by prescription. The manufacturers of mercury fever thermometers shall, in addition to providing notice of mercury content and instructions on proper disposal, supply clear instructions on the careful handling of the thermometer to avoid breakage and on proper cleanup should a breakage occur. Mercury fever thermometer manufacturers shall also comply with R.S. 30:2574, 2576, 2577, 2579, and 2581.

C. On and after January 1, 2007, no school in Louisiana shall use or purchase for use in a primary or secondary classroom, bulk elemental or chemical mercury or mercury compounds. Manufacturers that produce and sell such materials shall notify retailers about the provisions of this ban and how to dispose of the remaining inventory properly. Other mercury-added products that are used by schools are not subject to this prohibition.

D. On and after July 1, 2007, no mercury dairy or natural gas manometers shall be offered for final sale or use or distributed for promotional purposes in Louisiana. Manufacturers that produce and sell mercury dairy or natural gas manometers shall notify retailers about the provisions of this product ban and how to dispose of the remaining inventory properly. The Department of Environmental Quality in consultation with the Louisiana Department of Agriculture and Forestry and the Louisiana Department of Natural Resources shall examine the feasibility of implementing a collection and replacement program for dairy and natural gas manometers, respectively, including technical and monetary assistance to operations that once contained mercury manometers.

Acts 2006, No. 126, §1, eff. June 2, 2006.



RS 30:2576 - Exemptions and phase outs

§2576. Exemptions and phase outs

A. No mercury-added product shall be offered for final sale or use or distributed for promotional purposes in Louisiana if the mercury content of the product exceeds:

(1) 1 gram (1,000 milligrams) for mercury-added fabricated products or 250 parts per million (ppm) for mercury-added formulated products, on and after July 1, 2008.

(2) 100 milligrams for mercury-added fabricated products or 50 parts per million (ppm) for mercury-added formulated products, effective July 1, 2010.

(3) 10 milligrams for mercury-added fabricated products or 10 parts per million (ppm) for mercury-added formulated products, effective July 1, 2012.

B. For a product that contains one or more mercury-added products as a component, this Section is applicable to each component part or parts and not to the entire product.

C. For a product that contains more than one mercury-added product as a component, the phase out limits specified in Subsection A of this Section shall apply to each component and not the sum of the mercury in all of the components. For a newly manufactured automobile containing mercury-added displays and lighting, the phase out limits would apply to each component separately, and not the combined total of mercury in all of the components.

D. Fluorescent lamps shall be exempt from the requirements of Subsection A of this Section. On and after July 1, 2014, the mercury content of fluorescent bulbs must either not exceed 10 milligrams or the manufacturer must comply with the exemption requirements pursuant to Subsection F of this Section.

E. A mercury-added product shall be exempt from the limits on total mercury content set forth in Subsection A of this Section, if the level of mercury or mercury compounds contained in the product are required in order to comply with federal or state health, safety, or homeland security requirements. In order to claim exemption under this Section the manufacturer must notify, in writing, the Department of Environmental Quality and provide the legal justification for the claim of exemption.

F. The department shall promulgate regulations that provide for manufacturers to apply for exemptions from this Subsection. Such rules shall provide that manufacturers of a mercury-added product may apply to the Louisiana Department of Environmental Quality for an exemption from the limits on total mercury content set forth in Subsection A of this Section for a product or category of products. Applications for exemptions must document the basis for the requested exemption or renewal of exemption; describe how the manufacturer will ensure that a system exists for the proper collection, transportation, and processing of the products at the end of their useful life; and document the readiness of all necessary parties to perform as intended in the planned system. The Department of Environmental Quality may grant with modifications or conditions an exemption for a product or category of products if it finds that a system exists for the proper collection, transportation, and processing of the mercury-added product. Such a system may include direct return of a waste product to the manufacturer or an industry or trade group that supports a collection and recycling system, or other similar private and public sector efforts and it considers each of the following criteria:

(1) Use of the product is beneficial to the environment or protective of public health or protective of public safety.

(2) There is no technically feasible alternative to the use of mercury in the product.

(3) There is no comparable non-mercury-added product available at reasonable cost.

G. Prior to issuing an exemption the Department of Environmental Quality shall consult with neighboring states and regional organizations to promote consistency. The state shall avoid to the extent feasible inconsistencies in the implementation of this Section. Upon reapplication by the manufacturer and findings by the Department of Environmental Quality of continued eligibility under the criteria of this Subsection and of compliance by the manufacturer with the conditions of its original approval, an exemption may be renewed one or more times and each renewal may be for a period of no longer than two years.

Acts 2006, No. 126, §1, eff. June 2, 2006.



RS 30:2577 - Labeling of mercury-added products

§2577. Labeling of mercury-added products

A. No mercury-added product manufactured on and after July 1, 2008, shall be offered for final sale or use or distributed for promotional purposes in Louisiana unless both the product and its packaging are labeled in accordance with this Section, any adopted rules, or the terms of any approved alternative labeling or notification granted under R.S. 30:2579. A retailer may not be found in violation of this Subsection if the retailer lacked knowledge that the product contained mercury.

B. Where a mercury-added product is a component of another product, the product containing the component and the component must both be labeled. The label on a product containing a mercury-added component shall identify the component with sufficient detail so that it may be readily located for removal.

C. All labels must be clearly visible prior to sale and must inform the purchaser, using words or symbols, that mercury is present in the product and that the product should not be disposed of or placed in a waste stream destined for disposal until the mercury is removed and reused, recycled, or otherwise managed to ensure that the mercury in the product does not become mixed with other solid waste or wastewater.

D. Labels affixed to the product shall be constructed of materials that are sufficiently durable to remain legible for the useful life of the product.

E. On and after July 1, 2008, any person offering a mercury-added product for final sale or use or promotional purposes to an address in Louisiana shall clearly advise the purchaser or recipient at the point of sale that the product contains mercury. This requirement shall apply to all transactions where the purchaser or recipient is unable to view the labels on the package or the product prior to purchase or receipt, including but not limited to catalogue, telephone, and Internet sales.

F. Responsibility for product and package labels required by this Section shall be on the manufacturer and not on the wholesaler or retailer unless the wholesaler or retailer agrees with the manufacturer to accept responsibility in conjunction with implementation of an alternative to the labeling requirements of this Section approved under R.S. 30:2578. In the case of a multi-component product the responsible manufacturer is the last manufacturer to produce or assemble the product or, if the multi-component product is produced in a foreign country, the responsible manufacturer is the importer or domestic distributor.

Acts 2006, No. 126, §1, eff. June 2, 2006.



RS 30:2578 - Labeling for specific products

§2578. Labeling for specific products

Notwithstanding the requirements of R.S. 30:2577, labeling of appliances which are sold in a store where the appliance is on display shall meet all requirements of this Chapter except that no package labeling is required. Labeling of fever thermometers and button cell batteries shall meet all requirements of this Section, except that no product labeling is required. Labeling of newly manufactured motor vehicles shall meet all requirements of this Section except that the mercury-added components are not required to be labeled. A doorpost label shall list the mercury-added components that may be present in the vehicle.

Acts 2006, No. 126, §1, eff. June 2, 2006.



RS 30:2579 - Alternative methods of public notification

§2579. Alternative methods of public notification

A. A manufacturer may apply to the Department of Environmental Quality for an alternative to the requirements of this Section where strict compliance with the requirements is not feasible or the proposed alternative would be at least as effective in providing pre-sale notification of mercury content and in providing instructions on proper disposal or federal law governs labeling in a manner that preempts state authority.

B. Applications for an alternative to the requirements under this Section must document the justification for the requested alternative; describe how the alternative ensures that purchasers or recipients of mercury-added products are made aware of mercury content prior to purchase or receipt; describe how a person discarding the product will be made aware of the need for proper handling to ensure that it does not become part of solid waste or wastewater; document the readiness of all necessary parties to implement the proposed alternative; and describe the performance measures to be utilized by the manufacturer to demonstrate that the alternative is providing effective pre-sale notification and pre-disposal notification.

C. The Department of Environmental Quality may grant, deny, modify, or condition a request for an alternative to the requirements of this Section and approval of such alternative. The grant of the application for the alternative method of public notification shall be for a period of no more than two years and may, upon continued eligibility under the criteria of this Section and compliance with the conditions of its prior approval, be renewed for two-year intervals. Prior to approving an alternative, the Department of Environmental Quality shall consult with neighboring states, provinces and regional organizations to ensure that its labeling requirements are consistent with those of other governments in the region.

Acts 2006, No. 126, §1, eff. June 2, 2006.



RS 30:2580 - Disposal ban and proper management of mercury in scrap metal facilities

§2580. Disposal ban and proper management of mercury in scrap metal facilities

A. On and after January 1, 2007, mercury shall not be discharged to water, wastewater treatment, and wastewater disposal systems except when it is done in compliance with applicable local, state, and federal requirements.

B. No person shall crush a motor vehicle unless the person has made a reasonable effort to remove or verify that the mercury contained within convenience lighting switches and antilock braking system components have been removed. Obtaining a certification by a duly authorized representative of the person delivering the scrap that the mercury contained within convenience lighting switches and antilock braking system components required to be removed have been removed and are not included with the scrap delivered, and conducting a visual inspection as practicable of the scrap delivered shall constitute verification that the mercury contained within convenience lighting switches and antilock braking system components have been removed.

C. No person shall shred an appliance unless the person has made a reasonable effort to remove or verify that the component mercury-added products have been removed. Obtaining a certification by a duly authorized representative of the person delivering the scrap that mercury-added products required to be removed have been removed and are not included with the scrap delivered and conducting a visual inspection as practicable of the scrap delivered shall constitute verification that all of the component mercury-added products have been removed.

Acts 2006, No. 126, §1, eff. June 2, 2006.



RS 30:2581 - Collection of mercury-added products

§2581. Collection of mercury-added products

A. On and after July 1, 2007, no mercury-added product containing more than ten milligrams of mercury shall be offered for final sale or use or distribution for promotional purposes in Louisiana unless the manufacturer either on its own or in concert with other persons has submitted a plan for a convenient and accessible collection system for such products when the consumer is finished with them and such a plan has received approval of the Department of Environmental Quality. The manufacturer of any automobile subject to the removal of the mercury contained within convenience lighting switches and antilock braking system components as provided in R.S. 30:2580(B) shall either on its own or in concert with other persons, submit a plan effective until January 1, 2017 for a convenient and accessible collection system for the mercury contained within convenience lighting switches and antilock braking system components when removed from end-of-life vehicles. Where a mercury-added product is a component of another product, the collection system shall provide for removal and collection of the mercury-added component. The department shall promulgate regulations that provide for the requirements of the collection plan. Those regulations shall provide that the collection system plan shall include all of the following elements:

(1) A public education program to inform the public about the purpose of the collection program and how to participate in it.

(2) A targeted capture rate for the mercury-added products or components.

(3) A plan for implementing the collection system.

(4) Documentation of the willingness of all necessary parties to implement the proposed collection system.

(5) A description of the performance measures to be utilized and reported by the manufacturer to demonstrate that the collection system is meeting capture rate targets and other measures of program effectiveness as required by the Department of Environmental Quality.

(6) A description of additional or alternative actions that will be implemented to improve the collection system and its operation in the event that the program targets are not met.

B. In developing a collection system plan, manufacturers are encouraged to utilize or expand on existing collection and recycling infrastructure.

C. Within a year of the Louisiana Department of Environmental Quality approval of the collection system plan, the manufacturer or entity that submitted the plan on behalf of the manufacturer shall ensure that a convenient and accessible recovery system for the users of those products is in full operation. Two years following the implementation of the collection system plan required under this Section and biennially thereafter, the manufacturer or entity that submitted the plan on behalf of the manufacturer shall submit a report on the effectiveness of the collection system. The report shall include an estimate of the amount of mercury that was collected, the capture rate for the mercury-added products or components, the results of the other performance measures included in the manufacturer's collection system plan, and such other information as the Department of Environmental Quality may require. Such reports shall be made available to the public by the Department of Environmental Quality.

D. Mercury-added formulated products intended to be totally consumed in use, such as reagents, cosmetics, pharmaceuticals, and other laboratory chemicals, shall be exempt from the requirements of this Section.

E. Manufacturers of mercury-added products may apply for an exemption from the collection requirements of this Section by forwarding an exemption request to the Louisiana Department of Environmental Quality. In considering the request, the secretary shall consider the amount of mercury in the mercury-added product, the total of the mercury-added product sold in Louisiana, the total amount of mercury-added product disposed of in Louisiana, the feasibility of a collection system, and the overall risk to human health and the environment posed by the mercury-added product. The secretary shall promulgate rules for the implementation of this Section.

Acts 2006, No. 126, §1, eff. June 2, 2006.



RS 30:2582 - Disclosure for mercury-containing formulated products used in health care facilities

§2582. Disclosure for mercury-containing formulated products used in health care facilities

On and after July 1, 2007, the manufacturers of formulated mercury-added products that are offered for sale or use to a health care facility in Louisiana shall provide both the Department of Environmental Quality and the recipient health care facility a notice of the mercury content of the product, down to a 1 part per million level. The notice shall report the result of an analysis performed for mercury on the specific batch or lot of that product offered for sale. The batch or lot number of the product shall be clearly identified on the product and on the notice.

Acts 2006, No. 126, §1, eff. June 2, 2006.



RS 30:2583 - Limitations on the use of elemental mercury

§2583. Limitations on the use of elemental mercury

A. On and after July 1, 2007, no person shall offer for sale or distribute for promotional purposes or provide elemental mercury without providing a Material Safety Data Sheet, as defined in 42 U.S.C. 11049, and the seller, distributor, or provider shall require the purchaser or recipient at the time of receipt of any elemental mercury to sign a statement attesting the purchaser or recipient:

(1) Will use the mercury only for medical, dental, research or manufacturing purposes.

(2) Understands mercury is toxic and the purchaser will store, use, and otherwise handle exposure to such mercury in accordance with regulations promulgated by the department pursuant to the provisions of this Section. For qualified health care providers, those regulations shall incorporate best management practices in accordance with guidelines of the American Dental Association, the American Medical Association, and other nationally recognized professional health care organizations.

(3) Will dispose of the elemental mercury in accordance with state, federal, and local law and regulation.

B. The department shall promulgate regulations providing for the appropriate manner of disposal of mercury used for medical and dental purposes.

C. To facilitate compliance with the disposal ban, the Department of Environmental Quality may prepare and publish best management practice guidelines for dental offices and laboratories.

Acts 2006, No. 126, §1, eff. June 2, 2006.



RS 30:2584 - Existing inventories

§2584. Existing inventories

A. Mercury-added products with a code or date of manufacture indicating the products were manufactured prior to June 2, 2006, or that are meant to service products manufactured prior to June 2, 2006, are exempt from the provisions of R.S. 30:2575, 2576, 2578, 2581, and 2583 if there are no reasonable non-mercury alternatives. If the mercury-added product has a date of manufacture or the manufacturer can provide documentation that the product in question was manufactured prior to June 2, 2006, or the product is a service part for a product manufactured prior to June 2, 2006, it is exempt from the provisions of R.S. 30:2575, 2576, 2578, 2581, and 2583 if there are no reasonable non-mercury alternatives. Situations that are beyond the control of the manufacturer, such as old stock being held by retailers, shall be addressed on a case-by-case basis.

B. Medical equipment containing mercury-added products currently being used in a heath care facility and manufactured prior to June 2, 2006, may remain in service until replaced or refurbished. In the event a mercury-added product being used in a health care facility is refurbished, medical equipment containing a mercury-added product shall be refurbished with a non-mercury containing component, unless there is no reasonable non-mercury alternative or the mercury containing component has been exempted by the provisions of R.S. 30:2576.

Acts 2006, No. 126, §1, eff. June 2, 2006.



RS 30:2585 - Public education and outreach

§2585. Public education and outreach

A. The Department of Environmental Quality shall, as funds are available, implement a comprehensive public education, outreach, and assistance program for households, hazardous waste generators, local and regional solid waste management agencies, small businesses, health care facilities, scrap metal facilities, dismantlers, institutions, schools, and other interested groups in concert with other relevant state agencies. Public education, outreach, and assistance programs should focus on the hazards of mercury; the requirements and obligations of individuals and manufacturers, and voluntary efforts that individuals, institutions, and businesses can undertake to help further reduce mercury in the environment. The Department of Environmental Quality shall cooperate with manufacturers of mercury-added products and other affected businesses in the development and implementation of public education and technical assistance programs.

B. The Department of Environmental Quality may develop an awards program to recognize the accomplishments of manufacturers, municipalities, solid waste management facilities, solid waste recycling facilities, household hazardous waste collection facilities, citizens, or others who go beyond the minimum requirements in this legislation and excel at reducing or eliminating mercury in air emissions, solid waste, and wastewater discharges.

Acts 2006, No. 126, §1, eff. June 2, 2006.



RS 30:2586 - State procurement preferences for low or non-mercury-added products

§2586. State procurement preferences for low or non-mercury-added products

Notwithstanding any law to the contrary or any rule or regulation promulgated pursuant thereto, for the procurement of equipment, supplies, and other products, all state agencies shall by July 1, 2007, revise their policies, rules, and procedures to implement the purposes of this Act. In purchasing decisions, state agencies shall give priority and preference to the purchase of equipment, supplies, and other products that contain no mercury-added compounds or components, unless there is no economically feasible non-mercury-added alternative that performs a similar function. In circumstances where a non-mercury-added product is not available, preference shall be given to the purchase of products that contain the least amount of mercury-added to the product necessary for the required performance. The division of administration is authorized to give a price preference of up to twenty percent for products that contain no mercury or less mercury than comparable mercury containing products. The procurement agent shall specify non-mercury or reduced mercury-added products, as applicable, in procurement bid documents. State dental insurance contracts negotiated after the effective date of this Act shall provide equal coverage for non-mercury fillings and dental amalgam fillings at no additional expense to the state employee.

Acts 2006, No. 126, §1, eff. June 2, 2006.



RS 30:2587 - Water and wastewater system use prohibition

§2587. Water and wastewater system use prohibition

A. On and after August 1, 2006, no person shall install a mercury switch or mercury containing device in any drinking water system or waste water system including, but not limited to level indicators, float switches, pump control, and pressure sensing systems.

B. On and after July 1, 2009, all mercury devices shall be removed from drinking water systems or wastewater systems where the installed switch may release mercury into the water, if damaged, broken or otherwise malfunctions. Mercury-added devices external to drinking water and wastewater systems are exempted from this provision.

C. Owners and operators of drinking water and wastewater management facilities shall implement the following mechanisms:

(1) Posting of signs at the facility providing notice of the prohibition of the introduction of mercury-added products at the facility.

(2) Development of written purchasing procedure to prohibit the purchasing of mercury or mercury containing products that will risk the introduction of mercury into drinking or waste waters.

Acts 2006, No. 126, §1, eff. June 2, 2006.



RS 30:2588 - Enforcement

§2588. Enforcement

A violation of any of the provisions of this Chapter or of any rule or regulation promulgated pursuant thereto shall be punishable as provided in R.S. 30:2025 and any other law providing for the protection of human health and the environment.

Acts 2006, No. 126, §1, eff. June 2, 2006.






TITLE 31 - Mineral Code

RS 31:1 - TITLE 31 MINERAL CODE

TITLE 31

MINERAL CODE

CHAPTER 1. PRELIMINARY PROVISIONS

§1. Title and form of citation

This Chapter shall be known as the Louisiana Mineral Code. The provisions hereunder may be referred to or cited either as Articles of the Mineral Code or as Sections of the Revised Statutes. Thus Article 30 of the Louisiana Mineral Code may also be referred to or cited as R.S. 31:30.

Whenever reference is made herein to an Article of the Mineral Code, the same shall also relate to the corresponding Section of the Revised Statutes.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:2 - Relation to Civil Code

§2. Relation to Civil Code

The provisions of this Code are supplementary to those of the Louisiana Civil Code and are applicable specifically to the subject matter of mineral law. In the event of conflict between the provisions of this Code and those of the Civil Code or other laws the provisions of this Code shall prevail. If this Code does not expressly or impliedly provide for a particular situation, the Civil Code or other laws are applicable.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:3 - Freedom of contract and limitations thereon

§3. Freedom of contract and limitations thereon

Unless expressly or impliedly prohibited from doing so, individuals may renounce or modify what is established in their favor by the provisions of this Code if the renunciation or modification does not affect the rights of others and is not contrary to the public good.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:4 - THE LANDOWNER'S

CHAPTER 2. THE LANDOWNER'S

RIGHTS IN MINERALS

PART 1. OWNERSHIP AS INCLUDING MINERALS OR

RIGHTS THERETO

§4. Substances to which Code applicable

The provisions of this Code are applicable to all forms of minerals, including oil and gas. They are also applicable to rights to explore for or mine or remove from land the soil itself, gravel, shells, subterranean water, or other substances occurring naturally in or as a part of the soil or geological formations on or underlying the land.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:5 - Ownership of solid minerals

§5. Ownership of solid minerals

Ownership of land includes all minerals occurring naturally in a solid state. Solid minerals are insusceptible of ownership apart from the land until reduced to possession.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:6 - Right to search for fugitive minerals; elements of ownership of land

§6. Right to search for fugitive minerals; elements of ownership of land

Ownership of land does not include ownership of oil, gas, and other minerals occurring naturally in liquid or gaseous form, or of any elements or compounds in solution, emulsion, or association with such minerals. The landowner has the exclusive right to explore and develop his property for the production of such minerals and to reduce them to possession and ownership.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:7 - REDUCTION OF MINERALS TO POSSESSION

PART 2. REDUCTION OF MINERALS TO POSSESSION

§7. When minerals reduced to possession

Minerals are reduced to possession when they are under physical control that permits delivery to another.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:8 - RIGHTS OF LANDOWNERS TO EXPLORE FOR AND

PART 3. RIGHTS OF LANDOWNERS TO EXPLORE FOR AND

PRODUCE MINERALS AND LIMITATIONS THEREON

§8. Landowner's right of enjoyment for mineral extraction

A landowner may use and enjoy his property in the most unlimited manner for the purpose of discovering and producing minerals, provided it is not prohibited by law. He may reduce to possession and ownership all of the minerals occurring naturally in a liquid or gaseous state that can be obtained by operations on or beneath his land even though his operations may cause their migration from beneath the land of another.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:9 - Correlative rights of owners of common reservoir or deposit

§9. Correlative rights of owners of common reservoir or deposit

Landowners and others with rights in a common reservoir or deposit of minerals have correlative rights and duties with respect to one another in the development and production of the common source of minerals.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:10 - Liability to others with interests in common reservoir or deposit

§10. Liability to others with interests in common reservoir or deposit

A person with rights in a common reservoir or deposit of minerals may not make works, operate, or otherwise use his rights so as to deprive another intentionally or negligently of the liberty of enjoying his rights, or that may intentionally or negligently cause damage to him. This Article and Article 9 shall not affect the right of a landowner to extract liquid or gaseous minerals in accordance with the principle of Article 8.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:11 - Correlative rights of landowner and owner of a mineral right and between owners of mineral rights

§11. Correlative rights of landowner and owner of a mineral right and between owners of mineral rights

A. The owner of land burdened by a mineral right or rights and the owner of a mineral right must exercise their respective rights with reasonable regard for those of the other. Similarly the owners of separate mineral rights in the same land must exercise their respective rights with reasonable regard for the rights of other owners.

B.(1) A reservation of mineral rights in an instrument transferring ownership of land must include mention of surface rights in the exercise of the mineral rights reserved, if not otherwise expressly provided by the parties.

(2) In the absence of particular provisions in the instrument regulating the extent, location and nature of the rights of the mineral owner to conduct operations on the property, the requirements of this Subsection are satisfied by inclusion of the following language in the reservation of mineral rights: "The transferor (Seller) shall exercise the mineral rights herein reserved with reasonable regard to the rights of the landowner, and shall use only so much of the land, including the surface, as is reasonably necessary to conduct his operations. Such exercise of mineral rights shall be subject to the provisions of Articles 11 and 22 of the Louisiana Mineral Code. The transferee (Buyer) recognizes that by virtue of the mineral reservation herein made, the mineral owner shall have the right to use so much of the land, including the surface, as is reasonably necessary to explore for, mine and produce the minerals."

Acts 1974, No. 50, §1, eff. Jan. 1, 1975. Amended by Acts 1982, No. 780, §1; Acts 2006, No. 446, §1.



RS 31:12 - PROTECTION OF THE LANDOWNER'S RIGHTS

PART 4. PROTECTION OF THE LANDOWNER'S RIGHTS

IN MINERALS

§12. Protection of landowner's interest in minerals

Except as provided in Article 14, the owner of land may protect his rights in minerals against trespass, damage, and other wrongful acts of interference by all means available for the protection of ownership.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:13 - Damages for removal of solid minerals

§13. Damages for removal of solid minerals

A landowner may recover damages for the unauthorized removal from his land by any means of minerals occurring naturally in a solid state.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:14 - Drainage of fugitive minerals; exclusion of liability; exceptions

§14. Drainage of fugitive minerals; exclusion of liability; exceptions

A landowner has no right against another who causes drainage of liquid or gaseous minerals from beneath his property if the drainage results from drilling or mining operations on other lands. This does not affect his right to relief for negligent or intentional waste under Articles 9 and 10, or against another who may be contractually obligated to protect his property from drainage.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:15 - CREATION OF MINERAL RIGHTS

PART 5. CREATION OF MINERAL RIGHTS

BY THE LANDOWNER

§15. Right of landowner to convey, reserve, or lease right to explore and develop

A landowner may convey, reserve, or lease his right to explore and develop his land for production of minerals and to reduce them to possession.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:16 - Basic mineral rights; status as real rights

§16. Basic mineral rights; status as real rights

The basic mineral rights that may be created by a landowner are the mineral servitude, the mineral royalty, and the mineral lease. This enumeration does not exclude the creation of other mineral rights by a landowner. Mineral rights are real rights and are subject either to the prescription of nonuse for ten years or to special rules of law governing the term of their existence.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:17 - Rescission for lesion beyond moiety unavailable

§17. Rescission for lesion beyond moiety unavailable

A sale of a mineral right is not subject to rescission for lesion beyond moiety.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:18 - THE NATURE OF MINERAL RIGHTS AND

CHAPTER 3. THE NATURE OF MINERAL RIGHTS AND

THE CAPACITY, AUTHORITY, AND FORMALITIES

NECESSARY TO THEIR CREATION

§18. Nature of mineral rights

A mineral right is an incorporeal immovable. It is alienable and heritable. The situs of a mineral right is the parish or parishes in which the land burdened is located. All sales, contracts, and judgments affecting mineral rights are subject to the laws of registry.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:19 - Capacity to create mineral rights

§19. Capacity to create mineral rights

Capacity to create a mineral right is established by the laws governing capacity to alienate immovables.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:20 - Authority to create mineral rights

§20. Authority to create mineral rights

The authority of a tutor, curator, succession representative, or trustee to create a mineral right on property subject to his administration is governed by the laws applicable to each.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:21 - THE MINERAL SERVITUDE

CHAPTER 4. THE MINERAL SERVITUDE

PART 1. THE NATURE OF THE MINERAL SERVITUDE

§21. Nature of mineral servitude

A mineral servitude is the right of enjoyment of land belonging to another for the purpose of exploring for and producing minerals and reducing them to possession and ownership.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:22 - Certain rights and obligations of mineral servitude owner

§22. Certain rights and obligations of mineral servitude owner

The owner of a mineral servitude is under no obligation to exercise it. If he does, he is entitled to use only so much of the land as is reasonably necessary to conduct his operations. He is obligated, insofar as practicable, to restore the surface to its original condition at the earliest reasonable time.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:23 - Right of servitude owner to operate; protection thereof

§23. Right of servitude owner to operate; protection thereof

The owner of a mineral servitude may conduct his operations with the freedom and subject to the restrictions that apply to a landowner. He may protect his right against interference or damage by all of the means available to a landowner.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:24 - WHO MAY CREATE MINERAL SERVITUDES

PART 2. WHO MAY CREATE MINERAL SERVITUDES

§24. Right of landowner to create mineral servitude

Except as provided in Article 25, a mineral servitude may be created only by a landowner who owns the right to explore for and produce minerals when the servitude is created.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:25 - Right of conditional landowner to create mineral servitude

§25. Right of conditional landowner to create mineral servitude

A mineral servitude may be created by a landowner whose title terminates at a particular time or upon the occurrence of a certain condition but it is extinguished at the specified time or on occurrence of the condition divesting the title.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:26 - Usufructuary may not create mineral servitude

§26. Usufructuary may not create mineral servitude

A usufructuary cannot establish a mineral servitude on the estate of which he has the usufruct even for the period of his usufruct.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:27 - MODES OF EXTINCTION OF MINERAL SERVITUDES

PART 3. MODES OF EXTINCTION OF MINERAL SERVITUDES

§27. Extinction of mineral servitudes

A mineral servitude is extinguished by:

(1) prescription resulting from nonuse for ten years;

(2) confusion;

(3) renunciation of the servitude on the part of him to whom it is due, or the express remission of his right;

(4) expiration of the time for which the servitude was granted, or the happening of the dissolving condition attached to the servitude; or

(5) extinction of the right of him who established the servitude.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:28 - COMMENCEMENT OF PRESCRIPTION

PART 4. COMMENCEMENT OF PRESCRIPTION

SUBPART A. GENERAL PRINCIPLES

§28. Commencement of prescription of nonuse

Prescription of nonuse of a mineral servitude commences from the date on which it is created.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:29 - How prescription of nonuse is interrupted

SUBPART B. INTERRUPTION OF THE PRESCRIPTION

OF NONUSE

§29. How prescription of nonuse is interrupted

The prescription of nonuse running against a mineral servitude is interrupted by good faith operations for the discovery and production of minerals. By good faith is meant that the operations must be

(1) commenced with reasonable expectation of discovering and producing minerals in paying quantities at a particular point or depth,

(2) continued at the site chosen to that point or depth, and

(3) conducted in such a manner that they constitute a single operation although actual drilling or mining is not conducted at all times.

Acts 1974, No. 50, §29, eff. Jan. 1, 1975.



RS 31:30 - Date on which prescription interrupted and commenced anew

§30. Date on which prescription interrupted and commenced anew

An interruption takes place on the date actual drilling or mining operations are commenced on the land burdened by the servitude or, as provided in Article 33, on a conventional or compulsory unit including all or a portion thereof. Preparations for the commencement of actual drilling or mining operations, such as geological or geophysical exploration, surveying, clearing of a site, and the hauling and erection of materials and structures necessary to conduct operations do not interrupt prescription. Prescription commences anew from the last day on which actual drilling or mining operations are conducted.

Acts 1974, No. 50, §30, eff. Jan. 1, 1975.



RS 31:31 - Operations beyond prescriptive date; effect as interruption

§31. Operations beyond prescriptive date; effect as interruption

Actual drilling or mining operations commenced within the prescriptive period interrupt prescription although the operations are not completed until after the date on which prescription would have accrued.

Acts 1974, No. 50, §31, eff. Jan. 1, 1975.



RS 31:32 - Interruption by additional operations

§32. Interruption by additional operations

When prescription has commenced anew following the cessation of drilling or mining operations, it may later be interrupted by a good faith attempt to complete the well or mine or place it in production conducted in accordance with the general principles stated in Articles 29 through 31.

Acts 1974, No. 50, §32, eff. Jan. 1, 1975.



RS 31:33 - Unit operations; effect as interruption of prescription

§33. Unit operations; effect as interruption of prescription

Operations conducted on land other than that burdened by a mineral servitude and constituting part of a conventional or compulsory unit that includes only a part of the land burdened by the servitude will, if otherwise sufficient to interrupt prescription according to Articles 29 through 32, interrupt prescription only as to that portion of the tract burdened by the servitude included in the unit provided such operations are for the discovery and production of minerals from the unitized sand or sands.

Acts 1974, No. 50, §33, eff. Jan. 1, 1975.



RS 31:34 - Shut-in well; testing as interruption of prescription

§34. Shut-in well; testing as interruption of prescription

When there exists on a tract of land burdened by a mineral servitude, or on a conventional or compulsory unit that includes all or part thereof, a shut-in well proved through testing by surface production to be capable of producing minerals in paying quantities, prescription is interrupted on the date production is obtained by such testing. If only a part of the tract burdened by the servitude is included in such a unit and the unit well is on land other than that burdened by the servitude, the interruption of prescription extends only to that portion of the tract burdened by the servitude included in the unit. Prescription commences anew from the date on which the well is shut in after testing.

Acts 1974, No. 50, §34, eff. Jan. 1, 1975.



RS 31:35 - Unitization with tested shut-in well as interruption of prescription

§35. Unitization with tested shut-in well as interruption of prescription

If the land, or part thereof, burdened by a mineral servitude is included in a conventional or compulsory unit on which there is a well located on other land within the unit capable of producing in paying quantities, as required by Article 34, and shut in at the time the unit is created, prescription is interrupted on and commences anew from the effective date of the order or act creating the unit.

Acts 1974, No. 50, §35, eff. Jan. 1, 1975.



RS 31:36 - Production as interruption of prescription

§36. Production as interruption of prescription

Prescription of nonuse is interrupted by the production of any mineral covered by the act creating the servitude. The interruption occurs on the date on which actual production begins and prescription commences anew from the date of cessation of actual production.

Acts 1974, No. 50, §36, eff. Jan. 1, 1975.



RS 31:37 - Unit production as interruption of prescription

§37. Unit production as interruption of prescription

Production from a conventional or compulsory unit embracing all or part of the tract burdened by a mineral servitude interrupts prescription, but if the unit well is on land other than that burdened by the servitude, the interruption extends only to that portion of the servitude tract included in the unit.

Acts 1974, No. 50, §37, eff. Jan. 1, 1975.



RS 31:38 - Good faith production for beneficial purpose required

§38. Good faith production for beneficial purpose required

To interrupt prescription it is not necessary that minerals be produced in paying quantities. It is necessary only that minerals actually be produced in good faith with the intent of saving or otherwise using them for some beneficial purpose.

Acts 1974, No. 50, §38, eff. Jan. 1, 1975.



RS 31:39 - Attempt to restore or secure new production as interruption of prescription

§39. Attempt to restore or secure new production as interruption of prescription

After production has ceased and prescription has commenced anew, it may be interrupted by good faith operation conducted in accordance with the general principles of Articles 29 through 31 to restore production or to secure new production from the same well or mine, whether from the same geological formation or one different from that previously producing.

Acts 1974, No. 50, §39, eff. Jan. 1, 1975.



RS 31:40 - Interruption applicable to all minerals and modes of use

§40. Interruption applicable to all minerals and modes of use

An interruption of prescription applies to all types of minerals covered by the act creating the servitude and to all modes of its use.

Acts 1974, No. 50, §40, eff. Jan. 1, 1975.



RS 31:41 - Commencement of prescription anew following attempt to restore or secure new production

§41. Commencement of prescription anew following attempt to restore or secure new production

When prescription is interrupted, it commences anew from the last day on which operations are conducted in good faith to secure or restore production in paying quantities with reasonable expectation of success.

Acts 1974, No. 50, §41, eff. Jan. 1, 1975.



RS 31:42 - By whom a mineral servitude may be used

SUBPART C. BY WHOM A USE MAY BE MADE

§42. By whom a mineral servitude may be used

Except as provided in Articles 44 through 52, use of a mineral servitude must be by the owner of the servitude, his representative or employee, or some other person acting on his behalf.

Acts 1974, No. 50, §42, eff. Jan. 1, 1975.



RS 31:43 - When a person is acting on behalf of servitude owner

§43. When a person is acting on behalf of servitude owner

A person is acting on behalf of the servitude owner only when there is a legal relationship between him and the servitude owner, such as co-ownership or agency, or when there is clear and convincing evidence that he intended to act for the servitude owner. Silence or inaction by the servitude owner will not suffice to establish that a person is acting on behalf of the servitude owner.

Acts 1974, No. 50, §43, eff. Jan. 1, 1975.



RS 31:44 - Adoption of operations by another

§44. Adoption of operations by another

A mineral servitude owner may adopt operations or production by a person other than those designated by Article 42 if his servitude includes the right to conduct operations of the kind involved.

Acts 1974, No. 50, §44, eff. Jan. 1, 1975.



RS 31:45 - Time within which adoption must be made

§45. Time within which adoption must be made

An adoption must be made within three years of the servitude owner's knowledge of such operations or production and in any event prior to the date on which his rights would otherwise prescribe. This limitation does not affect the prescription applicable to any action that the servitude owner may have against another for the wrongful appropriation of his rights of exploration or of production belonging to him.

Acts 1974, No. 50, §45, eff. Jan. 1, 1975.



RS 31:46 - Procedure for adoption

§46. Procedure for adoption

Adoption of the operations of another is accomplished when the servitude owner files for registry in the conveyance records of the situs of his servitude an instrument describing the land subject to the servitude, identifying the operations, specifying the date on which the operations commenced, and expressing the intent to adopt them as his own.

Acts 1974, No. 50, §46, eff. Jan. 1, 1975.



RS 31:47 - Compulsory unit operations; adoption unnecessary

§47. Compulsory unit operations; adoption unnecessary

When drilling or mining operations or actual production otherwise sufficient to interrupt prescription takes place on a compulsory unit including all or a part of the land burdened by a mineral servitude, an interruption of prescription takes place without formal adoption by the owner of the servitude.

Acts 1974, No. 50, §47, eff. Jan. 1, 1975.



RS 31:48 - Obligation of servitude owner to pay costs

§48. Obligation of servitude owner to pay costs

Except as provided in this Article, upon filing for registry of the instrument required by Article 46, the servitude owner becomes obligated to pay his proportionate share of the reasonable, actual costs of development and operation of the well or mine. He is not obligated to do so if the operations adopted were conducted by a possessor in legal or moral bad faith and resulted in production to which the servitude owner is entitled.

Acts 1974, No. 50, §48, eff. Jan. 1, 1975.



RS 31:49 - Unsuccessful operations; waiver of damages when adopted

§49. Unsuccessful operations; waiver of damages when adopted

If the operations adopted were unsuccessful, the servitude owner is not only obligated to pay costs as required by Article 48, he also waives any right to damages against the party conducting the operations.

Acts 1974, No. 50, §49, eff. Jan. 1, 1975.



RS 31:50 - Adoption a matter of right

§50. Adoption a matter of right

The servitude owner may adopt the operations of another as a matter of right. Consent of the party conducting them is not required.

Acts 1974, No. 50, §50, eff. Jan. 1, 1975.



RS 31:51 - Adoption when servitude under lease

§51. Adoption when servitude under lease

The owner of a mineral servitude may adopt the operations of another even though his rights are under lease and his lessee is unwilling to share in the costs of development and operation. If the operations have resulted in production to which the servitude owner is entitled and the servitude owner's lessee refuses to participate in the operations after production is first obtained, the lessee is not entitled to participate in production from the operations except by express agreement with the mineral servitude owner. In the absence of agreement, the mineral lease, if otherwise maintained according to its terms, remains in force except as to the well or wells or mine or mines as to which the servitude owner has asserted his claim and in which the lessee has refused to participate.

Acts 1974, No. 50, §51, eff. Jan. 1, 1975.



RS 31:52 - Right to claim production in absence of adoption

§52. Right to claim production in absence of adoption

Although the servitude owner fails to adopt operations by another, he may claim the proportion of production allocable to his interest which was obtained prior to the lapse of three years from his knowledge of the operations resulting in production or the date on which his servitude prescribed, whichever occurs first. If he does so, he is obligated to pay his proportionate share of the cost of development and operation accrued prior to the date on which his servitude prescribed unless the person conducting the operations was in legal or moral bad faith.

Acts 1974, No. 50, §52, eff. Jan. 1, 1975.



RS 31:53 - Adoption possible only as specifically provided

§53. Adoption possible only as specifically provided

Articles 44 through 52 provide the only means by which the prescription of nonuse may be interrupted by operations conducted by persons other than those designated in Article 42.

Acts 1974, No. 50, §53, eff. Jan. 1, 1975.



RS 31:54 - Interruption of prescription by acknowledgment; formal requirements

SUBPART D. INTERRUPTION OF PRESCRIPTION BY

ACKNOWLEDGMENT

§54. Interruption of prescription by acknowledgment; formal requirements

The prescription of nonuse may be interrupted by a gratuitous or onerous acknowledgment by the owner of the land burdened by a mineral servitude. An acknowledgment must be in writing, and, to affect third parties, must be filed for registry.

Acts 1974, No. 50, §54, eff. Jan. 1, 1975.



RS 31:55 - Express intent required

§55. Express intent required

An acknowledgment must express the intent of the landowner to interrupt prescription and clearly identify the party making it and the mineral servitude or servitudes acknowledged.

Acts 1974, No. 50, §55, eff. Jan. 1, 1975.



RS 31:56 - Contractual extension of servitude; requirements

SUBPART E. CONTRACTUAL EXTENSION OF PRESCRIPTION

§56. Contractual extension of servitude; requirements

A landowner may extend a mineral servitude beyond the prescriptive date for a period less than that which would result from an interruption by an acknowledgment. The extension must meet all of the requirements for an acknowledgment and must specify the period for which the servitude is extended.

Acts 1974, No. 50, §56, eff. Jan. 1, 1975.



RS 31:57 - Extended servitude subject to rules of prescription

§57. Extended servitude subject to rules of prescription

An extended mineral servitude is subject to the rules relating to interruption of prescription.

Acts 1974, No. 50, §57, eff. Jan. 1, 1975.



RS 31:58 - Prescription not affected by minority or other disability

SUBPART F. SUSPENSION OF PRESCRIPTION

§58. Prescription not affected by minority or other disability

The prescription of nonuse is not suspended by the minority or other legal disability of the owner of a mineral servitude.

Acts 1974, No. 50, §58, eff. Jan. 1, 1975.



RS 31:59 - Suspension of prescription by obstacle

§59. Suspension of prescription by obstacle

If the owner of a mineral servitude is prevented from using it by an obstacle that he can neither prevent nor remove, the prescription of nonuse does not run as long as the obstacle remains.

Acts 1974, No. 50, §59, eff. Jan. 1, 1975.



RS 31:60 - Suspension effective as to all minerals

§60. Suspension effective as to all minerals

An obstacle to drilling or mining operations or to production of any mineral covered by an act creating a mineral servitude suspends the running of prescription as to all minerals covered by the act.

Acts 1974, No. 50, §60, eff. Jan. 1, 1975.



RS 31:61 - Compulsory unitization order not an obstacle; establishment of mining plan is an obstacle

§61. Compulsory unitization order not an obstacle; establishment of mining plan is an obstacle

A. Issuance of a compulsory unitization order establishing a unit that includes all or part of a tract burdened by a mineral servitude does not constitute an obstacle to its use.

B. The inclusion of land burdened by a servitude that includes the right to develop lignite or coal in a mining plan to conduct surface lignite or other forms of coal mining and reclamation operations is an obstacle to the use of that servitude with respect to all land included in the mining plan provided the following requirements are satisfied:

(1) Lignite or another form of coal susceptible of being mined has been discovered as a result of acts committed on the land or due to acts providing a reasonable basis of proof of the discovery of the mineral.

(2) A mining plan for the ultimate production of lignite or other forms of coal, together with a permit issued by the appropriate government official, is filed in the conveyance records of the parish or parishes in which the land burdened by the servitude is located.

(3) The mining plan along with any amendments thereto, provides for the ultimate production of the lignite or other forms of coal from the land burdened by the servitude.

(4) Actual mining operations have begun on land included in the plan, although such operations are not being conducted on the land burdened by the servitude.

Prescription shall begin to run again when reclamation operations on the land burdened by the servitude are complete, the land burdened by the servitude is deleted from the mining plan, or there is no longer in effect a permit for lignite or other form of coal mining and reclamation as to any land included in the mining plan, whichever is sooner.

Acts 1974, No. 50, §61, eff. Jan. 1, 1975. Amended by Acts 1982, No. 780, §1.



RS 31:62 - INDIVISIBILITY OF THE MINERAL SERVITUDE

PART 5. INDIVISIBILITY OF THE MINERAL SERVITUDE

§62. Mineral servitude indivisible except as specifically provided

Except as provided in Articles 63 through 71, the rights and obligations of the owner of a mineral servitude are indivisible.

Acts 1974, No. 50, §62, eff. Jan. 1, 1975.



RS 31:63 - Presumption arising from separate description of tracts forming continuous body of land

§63. Presumption arising from separate description of tracts forming continuous body of land

A single mineral servitude is created by an act that affects a continuous body of land although individual tracts or parcels within the whole are separately described.

Acts 1974, No. 50, §63, eff. Jan. 1, 1975.



RS 31:64 - Presumption when servitudes created on noncontiguous tracts

§64. Presumption when servitudes created on noncontiguous tracts

An act creating mineral servitudes on noncontiguous tracts of land creates as many mineral servitudes as there are tracts unless the act provides for more.

Acts 1974, No. 50, §64, eff. Jan. 1, 1975.



RS 31:65 - Division of servient estate not division of servitude

§65. Division of servient estate not division of servitude

The division of a tract burdened by a mineral servitude does not divide the servitude.

Acts 1974, No. 50, §65, eff. Jan. 1, 1975.



RS 31:66 - Right of owners of contiguous tracts to create single servitude

§66. Right of owners of contiguous tracts to create single servitude

The owners of several contiguous tracts of land may establish a single mineral servitude in favor of one or more of them or of a third party.

Acts 1974, No. 50, §66, eff. Jan. 1, 1975.



RS 31:67 - Right of co-owners to create single servitude in partition of land

§67. Right of co-owners to create single servitude in partition of land

Co-owners of land constituting a continuous whole may partition it and reserve a single mineral servitude in favor of one or more of them.

Acts 1974, No. 50, §67, eff. Jan. 1, 1975.



RS 31:68 - Effect of limitation of servitude rights to specified horizons or levels

§68. Effect of limitation of servitude rights to specified horizons or levels

A single mineral servitude is established on a continuous tract of land notwithstanding that certain horizons or levels are excluded or the right to share in production varies as to different portions of the tract or different levels or horizons.

Acts 1974, No. 50, §68, eff. Jan. 1, 1975.



RS 31:69 - Effect of partial conveyances of servitude rights

§69. Effect of partial conveyances of servitude rights

The conveyance or reservation by a mineral servitude owner of a portion of his rights does not divide the mineral servitude but creates only a co-ownership, except that if a person other than the servitude owner acquires all of the rights granted by the act creating the servitude in a specific geographical area, the servitude is divided.

Acts 1974, No. 50, §69, eff. Jan. 1, 1975.



RS 31:70 - Effect of contracts for use or development of portion of servitude

§70. Effect of contracts for use or development of portion of servitude

Execution of a lease or other contract for use or development of a portion of a tract burdened by a mineral servitude does not divide the servitude.

Acts 1974, No. 50, §70, eff. Jan. 1, 1975.



RS 31:71 - Partial unitization not a division

§71. Partial unitization not a division

Unitization of a portion of a tract burdened by a mineral servitude does not divide the servitude.

Acts 1974, No. 50, §71, eff. Jan. 1, 1975.



RS 31:72 - CONVENTIONAL ALTERATION OF THE

PART 6. CONVENTIONAL ALTERATION OF THE

LEGAL INCIDENTS OF CREATION OF A MINERAL SERVITUDE

§72. Parties free to contract except as specifically limited

Parties to an act creating a mineral servitude may alter the applicable legal rules subject to the limitations provided in Articles 73 through 79.

Acts 1974, No. 50, §72, eff. Jan. 1, 1975.



RS 31:73 - Single servitude may not exist on noncontiguous tracts

§73. Single servitude may not exist on noncontiguous tracts

A single mineral servitude may not be created on two or more noncontiguous tracts of land.

Acts 1974, No. 50, §73, eff. Jan. 1, 1975.



RS 31:74 - Right to fix term or shorten prescriptive period; effect of stipulation for prescriptive period greater than ten years

§74. Right to fix term or shorten prescriptive period; effect of stipulation for prescriptive period greater than ten years

Parties may either fix the term of a mineral servitude or shorten the applicable period of prescription of nonuse or both. If a period of prescription greater than ten years is stipulated, the period is reduced to ten years.

Acts 1974, No. 50, §74, eff. Jan. 1, 1975.



RS 31:75 - Right to contract regarding rules of use

§75. Right to contract regarding rules of use

The rules of use regarding interruption of prescription on a mineral servitude may be restricted by agreement but may not be made less burdensome, except that parties may agree expressly and in writing, either in the act creating a servitude or otherwise, that an interruption of prescription resulting from unit operations or production shall extend to the entirety of the tract burdened by the servitude tract regardless of the location of the well or of whether all or only part of the tract is included in the unit.

Acts 1974, No. 50, §75, eff. Jan. 1, 1975.



RS 31:76 - TRANSACTIONS INVOLVING OUTSTANDING

PART 7. TRANSACTIONS INVOLVING OUTSTANDING

MINERAL SERVITUDES

§76. Expectancy of extinction not an article of commerce

The expectancy of a landowner in the extinction of an outstanding mineral servitude cannot be conveyed or reserved directly or indirectly.

Acts 1974, No. 50, §76, eff. Jan. 1, 1975.



RS 31:77 - Application of after-acquired title doctrine

§77. Application of after-acquired title doctrine

If a party purports to acquire a mineral servitude from a landowner when the right purportedly acquired is outstanding in another and the landowner either subsequently acquires the outstanding right or is the owner of the land at the time it is extinguished, the after-acquired title doctrine operates to vest the right in the party who purported to acquire it to the full extent of his title.

Acts 1974, No. 50, §77, eff. Jan. 1, 1975.



RS 31:78 - Prescription when after-acquired title doctrine applies; acquisition of outstanding servitude

§78. Prescription when after-acquired title doctrine applies; acquisition of outstanding servitude

If the landowner who purported to create the mineral servitude acquires the previously outstanding mineral servitude, after having alienated the land, the party in whose favor the doctrine operates has ten years from the date of the transaction by which he purported to acquire or the remaining period of the rights acquired by his grantor in which to exercise his rights, whichever period is greater.

Acts 1974, No. 50, §78, eff. Jan. 1, 1975.



RS 31:79 - Prescription when after-acquired title doctrine applies; extinction of outstanding servitude

§79. Prescription when after-acquired title doctrine applies; extinction of outstanding servitude

If the landowner who purported to create the servitude remains the owner of the land at the time of the extinction of the previously outstanding rights, the party in whose favor the doctrine operates has whatever time remains between the date of vesting of title in him and ten years from the date of the transaction by which he purported to acquired in which to exercise his rights.

Acts 1974, No. 50, §79, eff. Jan. 1, 1975.



RS 31:80 - THE MINERAL ROYALTY

CHAPTER 5. THE MINERAL ROYALTY

PART 1. THE NATURE OF THE MINERAL ROYALTY

§80. Nature of mineral royalty

A mineral royalty is the right to participate in production of minerals from land owned by another or land subject to a mineral servitude owned by another. Unless expressly qualified by the parties, a royalty is a right to share in gross production free of mining or drilling and production costs.

Acts 1974, No. 50, §80, eff. Jan. 1, 1975.



RS 31:81 - Executive and operating rights not included

§81. Executive and operating rights not included

The owner of a mineral royalty has no executive rights; nor does he have the right to conduct operations to explore for or produce minerals.

Acts 1974, No. 50, §81, eff. Jan. 1, 1975.



RS 31:82 - WHO MAY CREATE A MINERAL ROYALTY

PART 2. WHO MAY CREATE A MINERAL ROYALTY

§82. Who may create mineral royalty

A mineral royalty may be created either by a landowner who owns mineral rights or by the owner of a mineral servitude.

Acts 1974, No. 50, §82, eff. Jan. 1, 1975.



RS 31:83 - Creation of mineral royalty by conditional owner

§83. Creation of mineral royalty by conditional owner

A mineral royalty may be created by one whose title terminates at a particular time or upon the occurrence of a certain condition, but it is extinguished at the specified time or on occurrence of the condition divesting the title.

Acts 1974, No. 50, §83, eff. Jan. 1, 1975.



RS 31:84 - Creation of mineral royalty by usufructuary

§84. Creation of mineral royalty by usufructuary

A usufructuary of land whose usufruct includes mineral rights, or the usufructuary of a mineral servitude, may establish a mineral royalty for the period of his usufruct.

Acts 1974, No. 50, §84, eff. Jan. 1, 1975.



RS 31:85 - MODES OF EXTINCTION OF THE MINERAL ROYALTY

PART 3. MODES OF EXTINCTION OF THE MINERAL ROYALTY

§85. Extinction of mineral royalties

A mineral royalty is extinguished by:

(1) prescription resulting from nonuse for ten years;

(2) confusion with the title out of which it was created;

(3) renunciation of the royalty right on the part of him to whom it is due, or the express remission of his right;

(4) expiration of the time for which the royalty right was granted or happening of the dissolving condition attached to the mineral royalty; or

(5) extinction of the right of him who established the mineral royalty, except that the extinction of a mineral servitude by inheritance or by any act of the servitude owner does not extinguish a royalty burdening the servitude unless the royalty owner is a party to the act or otherwise consents expressly and in writing to become bound by it.

Acts 1974, No. 50, §85, eff. Jan. 1, 1975.



RS 31:86 - COMMENCEMENT OF PRESCRIPTION

PART 4. COMMENCEMENT OF PRESCRIPTION

SUBPART A. GENERAL PRINCIPLES

§86. Commencement of prescription of nonuse

Prescription of nonuse of a mineral royalty commences from the date on which it is created.

Acts 1974, No. 50, §86, eff. Jan. 1, 1975.



RS 31:87 - Production as interruption of prescription; commencement of prescription anew

SUBPART B. INTERRUPTION OF PRESCRIPTION BY USE

§87. Production as interruption of prescription; commencement of prescription anew

Prescription of nonuse running against a mineral royalty is interrupted by the production of any mineral covered by the act creating the royalty. Prescription is interrupted on the date on which actual production begins and commences anew from the date of cessation of actual production.

Acts 1974, No. 50, §87, eff. Jan. 1, 1975.



RS 31:88 - Saved production sufficient to interrupt prescription

§88. Saved production sufficient to interrupt prescription

To interrupt prescription it is not necessary that minerals be produced in paying quantities but only that they actually be produced and saved.

Acts 1974, No. 50, §88, eff. Jan. 1, 1975.



RS 31:89 - Unit production as an interruption of prescription

§89. Unit production as an interruption of prescription

Production from a conventional or compulsory unit including all or part of the tract burdened by a mineral royalty interrupts prescription, but if the unit well is on land other than that burdened by the royalty, the interruption extends only to that portion of the tract included in the unit.

Acts 1974, No. 50, §89, eff. Jan. 1, 1975.



RS 31:90 - Tested shut-in well as interruption of prescription

§90. Tested shut-in well as interruption of prescription

When there exists on a tract of land burdened by a mineral royalty, or on a conventional or compulsory unit that includes all or part thereof, a shut-in well proved through testing by surface production to be capable of producing minerals in paying quantities, prescription is interrupted on the date production is obtained by such testing. If only a part of the tract burdened by the royalty is included in a unit and the unit well is on land other than that burdened by the royalty, the interruption of prescription extends only to that portion of the tract burdened by the royalty included in the unit. Prescription commences anew from the date on which the well is shut in after such testing.

Acts 1974, No. 50, §90, eff. Jan. 1, 1975. Amended by Acts 1975, No. 589, §1, eff. July 17, 1975.



RS 31:91 - Unitization with tested shut-in well; effect as interruption of prescription

§91. Unitization with tested shut-in well; effect as interruption of prescription

If the land or part thereof, burdened by a mineral royalty is included in a conventional or compulsory unit on which there is a well shut in prior to the creation of the unit, located on other land within the unit, and capable of producing in paying quantities as required by Article 90, prescription is interrupted on and commences anew from the effective date of the order or act creating the unit.

Acts 1974, No. 50, §91, eff. Jan. 1, 1975.



RS 31:92 - Interruption applicable to all minerals

§92. Interruption applicable to all minerals

An interruption of prescription applies to all types of minerals covered by the act creating the mineral royalty.

Acts 1974, No. 50, §92, eff. Jan. 1, 1975.



RS 31:93 - Application of rules concerning acknowledgment and extension of prescription

SUBPART C. ACKNOWLEDGMENT AND CONTRACTUAL

EXTENSION OF MINERAL ROYALTIES

§93. Application of rules concerning acknowledgment and extension of prescription

Subject to the special rules provided in Articles 94 through 96, the rules applicable to acknowledgments and extensions of prescription running against mineral servitudes are applicable to mineral royalties.

Acts 1974, No. 50, §93, eff. Jan. 1, 1975.



RS 31:94 - Acknowledgment by servitude owner of previously created mineral royalty

§94. Acknowledgment by servitude owner of previously created mineral royalty

When a mineral royalty is created by a landowner who has subsequently created a mineral servitude, the owner of the mineral servitude may acknowledge the previously created royalty for the purpose of interrupting prescription.

Acts 1974, No. 50, §94, eff. Jan. 1, 1975.



RS 31:95 - Limited effect of acknowledgment of previously created royalty

§95. Limited effect of acknowledgment of previously created royalty

When an acknowledgment is made by either the owner of a mineral servitude who takes title subsequent to the creation of a mineral royalty by the landowner or by a co-owner of a mineral servitude who acquires his interest subject to a mineral royalty, the acknowledgment is effective only as to that proportion of the royalty which the interest of the acknowledging party bears to the whole of the mineral rights from which the royalty was originally created.

Acts 1974, No. 50, §95, eff. Jan. 1, 1975.



RS 31:96 - Previously created royalty; dependency on mineral servitude when acknowledged

§96. Previously created royalty; dependency on mineral servitude when acknowledged

When for the purpose of interrupting prescription the owner of a mineral servitude acknowledges a mineral royalty previously created by the landowner, the royalty thereafter depends upon the continued existence of the servitude.

Acts 1974, No. 50, §96, eff. Jan. 1, 1975.



RS 31:97 - Prescription not affected by minority or other disability

SUBPART D. SUSPENSION OF PRESCRIPTION

§97. Prescription not affected by minority or other disability

The prescription of nonuse is not suspended by the minority or other legal disability of the owner of a mineral royalty.

Acts 1974, No. 50, §97, eff. Jan. 1, 1975.



RS 31:98 - Suspension of prescription by obstacle

§98. Suspension of prescription by obstacle

An obstacle to actual production of minerals that would be sufficient to suspend the prescription of nonuse if the owner of a mineral royalty were the owner of a mineral servitude suspends the prescription of nonuse running against the royalty until the obstacle is removed.

Acts 1974, No. 50, §98, eff. Jan. 1, 1975.



RS 31:99 - Obstacle to production from servitude suspends prescription as to dependent royalty

§99. Obstacle to production from servitude suspends prescription as to dependent royalty

An obstacle to the actual production of minerals that suspends the prescription of nonuse running against a mineral servitude burdened by a mineral royalty also suspends the prescription of nonuse running against the royalty.

Acts 1974, No. 50, §99, eff. Jan. 1, 1975.



RS 31:100 - Suspension effective as to all minerals

§100. Suspension effective as to all minerals

An obstacle to production of any mineral covered by an act creating a mineral royalty suspends the running of prescription as to all minerals covered by the act.

Acts 1974, No. 50, §100, eff. Jan. 1, 1975.



RS 31:101 - INDIVISIBILITY OF THE MINERAL ROYALTY

PART 5. INDIVISIBILITY OF THE MINERAL ROYALTY

§101. Mineral royalty indivisible except as specifically provided

Subject to the exceptions provided in Articles 63 through 71 applicable to mineral servitudes, the rights and obligations of the owner of a mineral royalty are indivisible.

Acts 1974, No. 50, §101, eff. Jan. 1, 1975.



RS 31:102 - Rule regarding effect of partial conveyance; applicability to mineral royalty

§102. Rule regarding effect of partial conveyance; applicability to mineral royalty

Article 69 is applicable as between the owner of land or of a mineral servitude and the owner of a mineral royalty burdening either.

Acts 1974, No. 50, §102, eff. Jan. 1, 1975.



RS 31:103 - CONVENTIONAL ALTERATION OF THE

PART 6. CONVENTIONAL ALTERATION OF THE

LEGAL INCIDENTS OF CREATION OF A MINERAL ROYALTY

§103. Freedom of contract; application of rules to mineral royalty

Articles 72 through 75 regarding conventional alteration of the legal incidents of creation of mineral servitudes are applicable to mineral royalties.

Acts 1974, No. 50, §103, eff. Jan. 1, 1975.



RS 31:104 - TRANSACTIONS INVOLVING OUTSTANDING

PART 7. TRANSACTIONS INVOLVING OUTSTANDING

MINERAL ROYALTIES

§104. Rules applicable to transactions involving outstanding servitudes; applicability to mineral royalties

Articles 76 through 79 concerning transactions involving outstanding mineral servitudes are applicable to mineral royalties, including those created by a mineral servitude owner.

Acts 1974, No. 50, §104, eff. Jan. 1, 1975.



RS 31:105 - EXECUTIVE RIGHTS

CHAPTER 6. EXECUTIVE RIGHTS

§105. Nature of executive right

The executive right is the exclusive right to grant mineral leases of specified land or mineral rights. Unless restricted by contract it includes the right to retain bonuses and rentals. The owner of the executive right may lease the land or mineral rights over which he has power to the same extent and on such terms and conditions as if he were the owner of a mineral servitude.

Acts 1974, No. 50, §105, eff. Jan. 1, 1975.



RS 31:106 - Executive right a mineral right

§106. Executive right a mineral right

The executive right is a mineral right. It may exist independently or as a part of another form of mineral right, such as a mineral servitude.

Acts 1974, No. 50, §106, eff. Jan. 1, 1975.



RS 31:107 - Interruption of prescription accruing against executive right

§107. Interruption of prescription accruing against executive right

The prescription of nonuse of an executive right existing independently is interrupted by an act or event that would be sufficient to interrupt prescription accruing against a mineral servitude.

Acts 1974, No. 50, §107, eff. Jan. 1, 1975.



RS 31:108 - Nature of executive and nonexecutive interests

§108. Nature of executive and nonexecutive interests

An executive interest is a mineral right that includes an executive right. Nonexecutive interests are those that do not include the executive right, such as the mineral royalty, a landowner's interest in minerals the executive right to which has been granted to another, or a mineral servitude the executive right to which has been granted to another.

Acts 1974, No. 50, §108, eff. Jan. 1, 1975.



RS 31:109 - Obligation of owner of executive interest

§109. Obligation of owner of executive interest

The owner of an executive interest is not obligated to grant a mineral lease, but in doing so, he must act in good faith and in the same manner as a reasonably prudent landowner or mineral servitude owner whose interest is not burdened by a nonexecutive interest.

Acts 1974, No. 50, §109, eff. Jan. 1, 1975.



RS 31:110 - Lease in violation of obligation valid; right of nonexecutive to damages

§110. Lease in violation of obligation valid; right of nonexecutive to damages

A mineral lease granted in violation of the standard of conduct required by Article 109 is not invalid for that reason, but the owner of a nonexecutive interest may recover any damages sustained by him by a personal action against the owner of the executive right. The action prescribes one year from the date on which the lease is filed for registry.

Acts 1974, No. 50, §110, eff. Jan. 1, 1975.



RS 31:111 - Effect of certain transactions involving executive right

§111. Effect of certain transactions involving executive right

A mineral servitude from which the executive right has been separated is not thereby transformed into a mineral royalty. The creation of a mineral royalty accompanied by a grant of the executive right does not change the royalty right into a mineral servitude.

Acts 1974, No. 50, §111, eff. Jan. 1, 1975.



RS 31:112 - Right of nonexecutive to operate

§112. Right of nonexecutive to operate

When the executive right is separated from a mineral servitude or ownership of the land, the land or servitude owner has the right, with the consent of the owner of the executive right, to conduct drilling or mining operations on the land.

Acts 1974, No. 50, §112, eff. Jan. 1, 1975.



RS 31:113 - Executive right as appendage of another mineral right

§113. Executive right as appendage of another mineral right

When a mineral right is created and is accompanied by an executive right on the subject land or mineral right, the executive right is an appendage of the mineral right that it accompanies and is extinguished with it.

Acts 1974, No. 50, §113, eff. Jan. 1, 1975.



RS 31:114 - THE MINERAL LEASE

CHAPTER 7. THE MINERAL LEASE

PART 1. THE NATURE OF THE MINERAL LEASE

§114. Nature of mineral lease; creation on noncontiguous tracts; effect of unit operations

A mineral lease is a contract by which the lessee is granted the right to explore for and produce minerals. A single lease may be created on two or more noncontiguous tracts of land, and operations on the land burdened by the lease or land unitized therewith sufficient to maintain the lease according to its terms will continue it in force as to the entirety of the land burdened.

Acts 1974, No. 50, §114, eff. Jan. 1, 1975.



RS 31:115 - Requirement of term; limitation of continuation without drilling or mining operations or production

§115. Requirement of term; limitation of continuation without drilling or mining operations or production

A. The interest of a mineral lessee is not subject to the prescription of nonuse, but the lease must have a term. Except as provided in this Article, a lease shall not be continued for a period of more than ten years without drilling or mining operations or production. Except as provided in this Article, if a mineral lease permits continuance for a period greater than ten years without drilling or mining operations or production, the period is reduced to ten years.

B. A lease granting the right to explore for and produce solid minerals, except lignite or other forms of coal, may provide for continuation for a period greater than ten years by the payment of rent at least annually if at the time it is extended beyond ten years a hard mineral susceptible of production in paying quantities has been discovered on the land leased, if the lessee has commenced actual mining operations on neighboring land for production of the mineral discovered, and if the plan of development for such mining operations includes the ultimate production of the discovered mineral from the land leased. Such a lease may be maintained by such payments only as long as the operations are continued with the diligence of a reasonably prudent operator without cessation for more than six calendar months but in no event may the lease be maintained by such payments for longer than twenty years.

C.(1) Any lease, granting the right to explore for and produce lignite or another form of coal, which is included within a mining plan and upon which no actual operations have begun, may provide for an extension beyond the initial ten year term for a period of thirty years by the payment of rent, an advance royalty payment or any other form of periodic payment to the lessor, provided the following requirements are satisfied:

(a) Lignite or another form of coal susceptible of being mined has been discovered as a result of acts committed on the land or due to acts providing a reasonable basis of proof of the discovery of the mineral.

(b) A mining plan for the ultimate production of lignite or other forms of coal, together with a permit issued by the commissioner of conservation, is filed in the conveyance records of the parish or parishes in which the leased land is located.

(c) The mining plan, along with any amendments thereto, provides for the ultimate production of the lignite or other forms of coal from the land leased.

(d) Actual mining operations have begun on land included in the plan, although such operations are not being conducted on the lease being extended.

(2) The mining plan may authorize removal of lignite or other forms of coal from different seams, beds or other deposits and from noncontiguous tracts of land, provided such operations are so integrated as to constitute a single mining plan.

(3) A lease granting the right to explore for and produce lignite or other forms of coal may be extended by payments pursuant to this Subsection as long as mining operations under the plan continue with the diligence of a reasonably prudent operator without cessation for more than five years.

(4) The lease granting the right to explore for and produce lignite or other forms of coal may not be extended for a period greater than forty years unless there have been actual mining operations or production on the land leased or on land unitized therewith.

D. Parties may not contract contrary to the provisions of this Article except to the extent of providing for time periods less than those provided herein or otherwise to increase the obligations of the lessee.

Acts 1974, No. 50, §115, eff. Jan. 1, 1975. Amended by Acts 1976, No. 129, §1; Acts 1980, No. 122, §1; Acts 1982, No. 780, §1.



RS 31:116 - WHO MAY GRANT MINERAL LEASES

PART 2. WHO MAY GRANT MINERAL LEASES

§116. Who may grant a mineral lease

A mineral lease may be granted by a person having an executive interest in the mineral rights on the property leased.

Acts 1974, No. 50, §116, eff. Jan. 1, 1975.



RS 31:117 - Granting of mineral lease by owner under conditional title

§117. Granting of mineral lease by owner under conditional title

A mineral lease may be granted by the owner of an executive interest whose title is extinguished at a particular time or upon the occurrence of a certain condition, but it terminates at the specified time or on occurrence of the condition divesting the title.

Acts 1974, No. 50, §117, eff. Jan. 1, 1975.



RS 31:118 - Right of usufructuaries to lease

§118. Right of usufructuaries to lease

A usufructuary of land may grant a mineral lease on the estate of which he has the usufruct if his usufruct includes mineral rights susceptible to leasing, but any such lease is extinguished with the termination of the usufruct. A usufructuary of a mineral servitude or other executive interest may grant a mineral lease that extends beyond the term of the usufruct and binds the naked owner of the servitude.

Acts 1974, No. 50, §118, eff. Jan. 1, 1975.



RS 31:119 - THE OBLIGATIONS OF THE LESSOR

PART 3. THE OBLIGATIONS OF THE LESSOR

§119. Obligations of lessor

A mineral lessor is bound to deliver the premises that he has leased for use by the lessee, to refrain from disturbing the lessee's possession, and to perform the contract in good faith.

Acts 1974, No. 50, §119, eff. Jan. 1, 1975.



RS 31:120 - Lessor's warranty and limitation of liability for breach thereof

§120. Lessor's warranty and limitation of liability for breach thereof

A mineral lessor impliedly warrants title to the interest leased unless such warranty is expressly excluded or limited. The liability of the lessor for breach of warranty is limited to recovery of money paid or other property or its value given to the lessor for execution or maintenance of the lease and any royalties delivered on production from the lease.

Acts 1974, No. 50, §120, eff. Jan. 1, 1975.



RS 31:121 - Right of lessee to lease from adverse claimants

§121. Right of lessee to lease from adverse claimants

A mineral lessee may take leases from persons claiming the leased land or mineral rights or interests therein adversely to his lessor.

Acts 1974, No. 50, §121, eff. Jan. 1, 1975.



RS 31:122 - THE OBLIGATIONS OF THE LESSEE

PART 4. THE OBLIGATIONS OF THE LESSEE

§122. Lessee's obligation to act as reasonably prudent operator

A mineral lessee is not under a fiduciary obligation to his lessor, but he is bound to perform the contract in good faith and to develop and operate the property leased as a reasonably prudent operator for the mutual benefit of himself and his lessor. Parties may stipulate what shall constitute reasonably prudent conduct on the part of the lessee.

Acts 1974, No. 50, §122, eff. Jan. 1, 1975.



RS 31:123 - Rent and the obligation to make timely payment thereof

§123. Rent and the obligation to make timely payment thereof

Payments to the lessor for the maintenance of a mineral lease without drilling or mining operations or production or for the maintenance of a lease during the presence on the lease or any land unitized therewith of a well capable of production in paying quantities, and royalties paid to the lessor on production are rent. A mineral lessee is obligated to make timely payment of rent according to the terms of the contract or the custom of the mining industry in question if the contract is silent.

Acts 1974, No. 50, §123, eff. Jan. 1, 1975.



RS 31:124 - Production in paying quantities required; definition

§124. Production in paying quantities required; definition

When a mineral lease is being maintained by production of oil or gas, the production must be in paying quantities. It is considered to be in paying quantities when production allocable to the total original right of the lessee to share in production under the lease is sufficient to induce a reasonably prudent operator to continue production in an effort to secure a return on his investment or to minimize any loss.

As to all other minerals, it is sufficient if a reasonably prudent operator would continue production considering the particular circumstances in the light of the nature and customs of the industry involved. In appropriate cases, such as the mining of lignite, a court may consider the total amount of production allocable to the mining plan or project of which a particular lease is a part, rather than merely the amount of production from that lease.

Acts 1974, No. 50, §124, eff. Jan. 1, 1975. Amended by Acts 1976, No. 129, §1.



RS 31:125 - Amount of royalties relevant to reasonableness of lessee's expectation

§125. Amount of royalties relevant to reasonableness of lessee's expectation

In applying Article 124, the amount of the royalties being paid may be considered only insofar as it may show the reasonableness of the lessee's expectation in continuing production. The amount need not be a serious or adequate equivalent for continuance of the lease as compared with the amount of the bonus, rentals, or other sums paid to the lessor.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:126 - TRANSACTIONS INVOLVING THE LESSEE'S INTEREST

PART 5. TRANSACTIONS INVOLVING THE LESSEE'S INTEREST

§126. Interests created out of lessee's interest dependent thereon and not prescriptible

An interest created out of the mineral lessee's interest is dependent on the continued existence of the lease and is not subject to the prescription of nonuse.

Acts 1974, No. 50, §126, eff. Jan. 1, 1975.



RS 31:127 - Lessee's right to assign or sublease

§127. Lessee's right to assign or sublease

The lessee's interest in a mineral lease may be assigned or subleased in whole or in part.

Acts 1974, No. 50, §127, eff. Jan. 1, 1975.



RS 31:128 - Responsibility of assignee or sublessee to original lessor

§128. Responsibility of assignee or sublessee to original lessor

To the extent of the interest acquired, an assignee or sublessee acquires the rights and powers of the lessee and becomes responsible directly to the original lessor for performance of the lessee's obligations.

Acts 1974, No. 50, §128, eff. Jan. 1, 1975.



RS 31:129 - Assignor or sublessor not relieved of obligations or liabilities unless discharged

§129. Assignor or sublessor not relieved of obligations or liabilities unless discharged

An assignor or sublessor is not relieved of his obligations or liabilities under a mineral lease unless the lessor has discharged him expressly and in writing.

Acts 1974, No. 50, §129, eff. Jan. 1, 1975.



RS 31:130 - Lease not divided by partial assignment or sublease

§130. Lease not divided by partial assignment or sublease

A partial assignment or partial sublease does not divide a mineral lease.

Acts 1974, No. 50, §130, eff. Jan. 1, 1975.



RS 31:131 - Lessor must accept performance by assignee or sublessee

§131. Lessor must accept performance by assignee or sublessee

A mineral lessor must accept performance by an assignee or sublessee whether or not the assignment or sublease is filed for registry.

Acts 1974, No. 50, §131, eff. Jan. 1, 1975.



RS 31:132 - Demands by lessor; effect on assignee or sublessee

§132. Demands by lessor; effect on assignee or sublessee

An assignee or sublessee is bound by any notice or demand by the lessor on the lessee unless the lessor has been given written notice of the assignment or sublease and the assignment or sublease has been filed for registry. If filing and notice have taken place, any subsequent notice or demand by the lessor must be made on the assignee or sublessee.

Acts 1974, No. 50, §132, eff. Jan. 1, 1975.



RS 31:133 - TERMINATION AND REMEDIES FOR VIOLATION

PART 6. TERMINATION AND REMEDIES FOR VIOLATION

§133. Termination of mineral lease

A mineral lease terminates at the expiration of the agreed term or upon the occurrence of an express resolutory condition.

Acts 1974, No. 50, §133, eff. Jan. 1, 1975.



RS 31:134 - Right to relief for violation

§134. Right to relief for violation

If a mineral lease is violated, an aggrieved party is entitled to any appropriate relief provided by law.

Acts 1974, No. 50, §134, eff. Jan. 1, 1975.



RS 31:135 - Rules of default applicable except as specified

§135. Rules of default applicable except as specified

The provisions of the Louisiana Civil Code concerning putting in default are applicable to mineral leases subject to the following modifications.

Acts 1974, No. 50, §135, eff. Jan. 1, 1975.



RS 31:136 - Written notice; requirement and effect on claims for damages or dissolution of lease

§136. Written notice; requirement and effect on claims for damages or dissolution of lease

If a mineral lessor seeks relief from his lessee arising from drainage of the property leased or from any other claim that the lessee has failed to develop and operate the property leased as a prudent operator, he must give his lessee written notice of the asserted breach to perform and allow a reasonable time for performance by the lessee as a prerequisite to a judicial demand for damages or dissolution of the lease. If a lessee is found to have had actual or constructive knowledge of drainage and is held responsible for consequent damages, the damages may be computed from the time a reasonably prudent operator would have protected the leased premises from drainage. In other cases where notice is required by this Article damages may be computed only from the time the written notice was received by the lessee.

Acts 1974, No. 50, §136, eff. Jan. 1, 1975; Acts 1995, No. 1116, §1.



RS 31:137 - Nonpayment of royalties; notice prerequisite to judicial demand

§137. Nonpayment of royalties; notice prerequisite to judicial demand

If a mineral lessor seeks relief for the failure of his lessee to make timely or proper payment of royalties, he must give his lessee written notice of such failure as a prerequisite to a judicial demand for damages or dissolution of the lease.

Acts 1974, No. 50, §137, eff. Jan. 1, 1975.



RS 31:138 - Required response of lessee to notice

§138. Required response of lessee to notice

The lessee shall have thirty days after receipt of the required notice within which to pay the royalties due or to respond by stating in writing a reasonable cause for nonpayment. The payment or nonpayment of the royalties or stating or failing to state a reasonable cause for nonpayment within this period has the following effect on the remedies of dissolution and damages.

Acts 1974, No. 50, §138, eff. Jan. 1, 1975.



RS 31:138.1 - Division order; precedence of lease; penalties for failure to pay royalties due

§138.1. Division order; precedence of lease; penalties for failure to pay royalties due

A. For the purposes of this Article, a "division order" is an instrument setting forth the proportional ownership in oil or gas, or the value thereof, which division order is prepared after examination of title and which is executed by the owners of the production or other persons having authority to act on behalf of the owners thereof.

B. A division order may not alter or amend the terms of the oil and gas lease. A division order that varies the terms of the oil and gas lease is invalid to the extent of the variance, and the terms of the oil and gas lease take precedence.

C. The execution of a division order is not a condition precedent to receiving payment from a lessee. The lessee shall not withhold royalty payments because his lessor has not executed a division order.

D. If the lessee fails to pay royalties solely because his lessor has not executed a division order as defined in this Article, the court shall award as damages double the amount of royalties due, legal interest on that sum from the date due, and reasonable attorney's fees. However, if the lessor fails to supply the name, address, and tax identification number upon written request of the lessee, the lessee's failure to pay royalties shall be deemed reasonable.

Acts 1992, No. 1110, §1.



RS 31:139 - Effect of payment in response to notice

§139. Effect of payment in response to notice

If the lessee pays the royalties due in response to the required notice, the remedy of dissolution shall be unavailable unless it be found that the original failure to pay was fraudulent. The court may award as damages double the amount of royalties due, interest on that sum from the date due, and a reasonable attorney's fee, provided the original failure to pay royalties was either fraudulent or willful and without reasonable grounds. In all other cases, such as mere oversight or neglect, damages shall be limited to interest on the royalties computed from the date due, and a reasonable attorney's fee if such interest is not paid within thirty days of written demand therefor.

Acts 1974, No. 50, §139, eff. Jan. 1, 1975.



RS 31:140 - Effect of nonpayment in response to notice or failure to state cause therefor

§140. Effect of nonpayment in response to notice or failure to state cause therefor

If the lessee fails to pay royalties due or fails to inform the lessor of a reasonable cause for failure to pay in response to the required notice, the court may award as damages double the amount of royalties due, interest on that sum from the date due, and a reasonable attorney's fee regardless of the cause for the original failure to pay royalties. The court may also dissolve the lease in its discretion.

Acts 1974, No. 50, §140, eff. Jan. 1, 1975.



RS 31:141 - Dissolution not a favored remedy

§141. Dissolution not a favored remedy

In a case where notice of failure to pay royalties is required, dissolution should be granted only if the conduct of the lessee, either in failing to pay originally or in failing to pay in response to the required notice, is such that the remedy of damages is inadequate to do justice.

Acts 1974, No. 50, §141, eff. Jan. 1, 1975.



RS 31:142 - Dissolution may be partial or entire

§142. Dissolution may be partial or entire

A mineral lease may be dissolved partially or in its entirety. A decree of partial dissolution may be made applicable to a specified portion of land, to a particular stratum or strata, or to a particular mineral or minerals.

Acts 1974, No. 50, §142, eff. Jan. 1, 1975.



RS 31:143 - Summary eviction not applicable

§143. Summary eviction not applicable

A mineral lessee cannot be evicted by summary process.

Acts 1974, No. 50, §143, eff. Jan. 1, 1975.



RS 31:144 - LEASES INVOLVING OUTSTANDING MINERAL RIGHTS

PART 7. LEASES INVOLVING OUTSTANDING MINERAL RIGHTS

§144. After-acquired title clause may bind lessor and successors in title

A mineral lease may provide that a mineral right that terminates during the existence of the lease and becomes owned by the lessor or his successor in title shall be subject to the lease. If the lease is filed for registry, the provision is binding on all subsequent owners of the land or mineral rights leased.

Acts 1974, No. 50, §144, eff. Jan. 1, 1975.



RS 31:145 - After-acquired title doctrine; applicability in absence of special clause

§145. After-acquired title doctrine; applicability in absence of special clause

If, in the absence of an express provision of the kind contemplated by the preceding Article, a party purports to grant a mineral lease on land or mineral rights that he does not own, any title thereto he subsequently acquires inures to the benefit of the lessee. Successors in title of the original lessor are not bound under this Article unless they agree expressly and in writing to become so bound.

Acts 1974, No. 50, §145, eff. Jan. 1, 1975.



RS 31:146 - THE LESSOR'S PRIVILEGE

PART 8. THE LESSOR'S PRIVILEGE

§146. Lessor's privilege

The lessor of a mineral lease has, for the payment of his rent, and other obligations of the lease, a right of pledge on all equipment, machinery, and other property of the lessee on or attached to the property leased. The right also extends to property of others on or attached to the property leased by their express or implied consent in connection with or contemplation of operations on the lease or land unitized therewith.

Acts 1974, No. 50, §146, eff. Jan. 1, 1975.



RS 31:147 - Right to seize property on premises or within fifteen days of removal

§147. Right to seize property on premises or within fifteen days of removal

The mineral lessor may seize the property subject to his privilege before the lessee removes it from the leased premises, or within fifteen days after it has been removed by the lessee without the consent of the lessor, if it continues to be the property of the lessee, and can be identified.

Acts 1974, No. 50, §147, eff. Jan. 1, 1975.



RS 31:148 - Manner of enforcement

§148. Manner of enforcement

The mineral lessor may enforce his right of pledge in the same manner as the right of pledge accorded other lessors.

Acts 1974, No. 50, §148, eff. Jan. 1, 1975.



RS 31:149 - Mineral rights reserved from acquisitions of land by governments or agencies thereof imprescriptible; prescription period in acquisitions for economic development

CHAPTER 8. MINERAL RIGHTS IN LAND ACQUIRED

OR EXPROPRIATED BY GOVERNMENTS OR

GOVERNMENTAL AGENCIES

§149. Mineral rights reserved from acquisitions of land by governments or agencies thereof imprescriptible; prescription period in acquisitions for economic development

A. "Acquiring authority" for the purposes of this Section means (1) the United States, the state of Louisiana, and a subdivision, department, or agency of either the United States or the state of Louisiana; (2) any legal entity with authority to expropriate or condemn, except an electric public utility acquiring land without expropriation. An electric public utility acquiring land through expropriation shall be considered as an acquiring authority; and (3) a nonprofit entity, recognized under Sections 501(c)(3) and 170 of the Internal Revenue Code as being organized and operated as a public charitable organization, that is certified by the secretary of the Department of Natural Resources to be a state or national land conservation organization. The certification shall be in writing and shall be a public record. Such certification shall not for that reason alone be construed to authorize the nonprofit entity to exercise expropriation powers. With respect to certifications occurring on and after August 1, 2004, an entity's certification shall require approval by official action of both the Senate Committee on Natural Resources and the House Committee on Natural Resources and Environment.

B. When land is acquired from any person by an acquiring authority through act of sale, exchange, donation, or other contract, or by condemnation, appropriation, or expropriation, and a mineral right subject to the prescription of nonuse is reserved in the instrument or judgment by which the land is acquired, prescription of the mineral right is interrupted as long as title to the land remains with the acquiring authority, or any successor that is also an acquiring authority. The instrument or judgment shall reflect the intent to reserve or exclude the mineral rights from the acquisition and their imprescriptibility as authorized under the provisions of this Section and shall be recorded in the conveyance records of the parish in which the land is located.

C. If part of the land subject to the mineral right as set forth in Subsection B is divested by the acquiring authority to another who is not an acquiring authority, the mineral right is not divided. However, prescription of the mineral right as to the land divested shall commence and accrue unless it is interrupted by use of the mineral right.

D. If a mineral right subject to prescription has already been established over land at the time it is acquired by an acquiring authority, the mineral right shall continue to be subject to the prescription of nonuse to the same extent as if the acquiring authority had not acquired the land. Upon the prescription or other extinction of such mineral right, the transferor of the land shall without further action or agreement become vested with a mineral right identical to that extinguished, if (1) the instrument or judgment by which the land was acquired expressly reserves or purports to reserve the mineral right to the transferor, whether or not the transferor then actually owns the mineral right that is reserved, and (2) the land is still owned by an acquiring authority at the time of extinguishment.

E. Rights or interests in land originally acquired by an acquiring authority through expropriation and subject to a mineral reservation shall not be transferred by the same or subsequent acquiring authority to another who is not an acquiring authority, unless an exception is provided in R.S. 41:1338 or prior to the transfer:

(1) The acquiring authority first offers to sell or transfer the same right or interest back to the person or entity, or his heirs or successors, from whom such right or interest was originally acquired, if such person or entity still retains the mineral rights reserved.

(2) The offer shall be in writing and shall be based upon the fair market value of the right or interest.

(3) The offer shall be delivered by certified mail, return receipt requested, to the last known address of the grantor. The grantor shall have thirty calendar days from the date of receipt to accept or reject the offer in writing. Failure to respond timely shall create a presumption of rejection of the offer.

(4) If the last known address of the grantor cannot be determined, or if there has been no written response from the grantor to the acquiring authority accepting or rejecting the offer after thirty calendar days from date of receipt, the acquiring authority may institute a civil action by summary proceeding to show cause why the offer should not be considered rejected. A grantor whose last known address cannot be determined shall be treated as an absentee defendant.

F. The provisions of Subsection E shall not apply to any property acquired or disposed of by the Department of Transportation and Development pursuant to Part XII or Part XVIII of Chapter 1 of Title 48 of the Louisiana Revised Statutes of 1950.

G. The provisions of this Chapter shall not apply to:

(1) A transfer to an acquiring authority arising from the nonpayment of ad valorem taxes, or by enforcement of privileges, mortgages, judgments or other obligations for money.

(2) A transfer in which the acquiring authority neither expressly reserves or excludes nor conveys to the transferor a mineral right otherwise subject to prescription.

(3) A transfer to an acquiring authority of land with an existing mineral right subject to prescription in which the instrument or judgment transferring the land does not expressly purport to reserve the mineral right to the transferor or otherwise exclude the mineral right from the acquisition.

(4) Any lands or mineral rights that are the subject of agreements made pursuant to R.S. 41:1702.

H.(1) Notwithstanding any provision of law to the contrary, when land within the Atchafalaya Basin Floodway is acquired from any person by an acquiring authority by conventional deed, donation, or other contract or by condemnation or expropriation proceedings and by the act of acquisition, order, or judgment, a mineral right otherwise subject to the prescription of nonuse is reserved, the prescription of nonuse shall thereafter not run against the right whether the title to the land remains in the acquiring authority, or is subsequently transferred to a third person, public or private.

(2) For purposes of this Subsection, "Atchafalaya Basin Floodway" means that area bounded by U.S. Highway 190 on the north, U.S. Highway 90 on the south, the East Atchafalaya Basin Protection levee on the east, and the West Atchafalaya Basin Protection levee on the west.

I. When land is acquired from any person by an acquiring authority or other person, through act of sale, exchange, donation, or other contract, as part of an economic development project pursuant to a cooperative endeavor agreement between the acquiring authority and the state through the Department of Economic Development, as evidenced in a certification by the secretary of the Department of Economic Development attached to the instrument by which the land is acquired, and a mineral right subject to the prescription of nonuse is reserved in the instrument by which the land is acquired, the prescription of nonuse shall be for a period of twenty years from the date of acquisition whether the title to the land remains in the acquiring authority or is subsequently transferred to a third person, public or private.

Acts 1990, No. 37, §1; Acts 1991, No. 745, §1; Acts 2004, No. 919, §1, eff. Aug. 1, 2004; Acts 2008, No. 580, §3; Acts 2013, No. 91, §1, eff. June 4, 2013; Acts 2014, No. 473, §1; Acts 2016, No. 60, §1.



RS 31:149.1 - Repealed by Acts 2004, No. 919, §2, eff. August 1, 2004.

§149.1. Repealed by Acts 2004, No. 919, §2, eff. August 1, 2004.



RS 31:149.2 - Repealed by Acts 2004, No. 919, §2, eff. August 1, 2004.

§149.2. Repealed by Acts 2004, No. 919, §2, eff. August 1, 2004.



RS 31:149.3 - Repealed by Acts 2004, No. 919, §2, eff. August 1, 2004.

§149.3. Repealed by Acts 2004, No. 919, §2, eff. August 1, 2004.



RS 31:150 - Repealed by Acts 2004, No. 919, §2, eff. August 1, 2004.

§150. Repealed by Acts 2004, No. 919, §2, eff. August 1, 2004.



RS 31:151 - Repealed by Acts 2004, No. 919, §2, eff. August 1, 2004.

§151. Repealed by Acts 2004, No. 919, §2, eff. August 1, 2004.



RS 31:152 - Repealed by Acts 2004, No. 919, §2, eff. August 1, 2004.

§152. Repealed by Acts 2004, No. 919, §2, eff. August 1, 2004.



RS 31:153 - POSSESSION AND ACQUISITIVE PRESCRIPTION

CHAPTER 9. POSSESSION AND ACQUISITIVE PRESCRIPTION

PART 1. POSSESSION OF MINERAL RIGHTS

§153. How mineral rights are possessed

Mineral rights are possessed by their use or exercise according to their nature.

Acts 1974, No. 50, §153, eff. Jan. 1, 1975.



RS 31:154 - POSSESSION OF LAND AS INCLUDING

PART 2. POSSESSION OF LAND AS INCLUDING

MINERAL RIGHTS

§154. Possession under title as including mineral rights

One who establishes corporeal possession of land as owner under an act translative of title is in possession of the rights in minerals inherent in perfect ownership of land except to the extent mineral rights are reserved in the act or the act is expressly made subject to outstanding mineral rights. This Article does not apply to a mineral lessee of the possessor or any of his ancestors.

Acts 1974, No. 50, §154, eff. Jan. 1, 1975.



RS 31:155 - Possession without title as including mineral rights

§155. Possession without title as including mineral rights

A possessor of land as owner without title possesses the mineral rights inherent in perfect ownership of land.

Acts 1974, No. 50, §155, eff. Jan. 1, 1975.



RS 31:156 - INTERRUPTION OF POSSESSION OF MINERAL RIGHTS

PART 3. INTERRUPTION OF POSSESSION OF MINERAL RIGHTS

BY POSSESSION OF LAND

§156. Interruption of possession by use or exercise of mineral rights

Possession of mineral rights under Article 154 or 155 is lost by adverse use or exercise of them according to their nature. Loss of possession occurs although the production or operations constituting the adverse use or exercise are not on the land being possessed. It is sufficient that the production or operations constitute a use of the mineral rights according to the title of the owner thereof. In the case of a mineral lease, the use or exercise must be such that it would interrupt the liberative prescription of nonuse if the lessee had been the owner of a mineral servitude.

Acts 1974, No. 50, §156, eff. Jan. 1, 1975.



RS 31:157 - Interruption of possession by acknowledgment

§157. Interruption of possession by acknowledgment

If a person possessing mineral rights under Article 154 or 155 acknowledges the title to mineral rights of the person against whom he is possessing, his possession of the mineral rights ceases on the date of the acknowledgment.

Acts 1974, No. 50, §157, eff. Jan. 1, 1975.



RS 31:158 - Interruption of possession by judicial demand

§158. Interruption of possession by judicial demand

If a person possessing mineral rights under Article 154 or 155 is made a party defendant in any action involving the possession or ownership of the mineral rights by the owner thereof, his possession of the mineral rights ceases on the date on which the action was filed in a court of competent jurisdiction or on the date of service of citation upon the possessor if the action is not filed in a court of competent jurisdiction. If the action is abandoned, voluntarily dismissed, or not prosecuted at the trial, it is considered that possession never ceased.

Acts 1974, No. 50, §158, eff. Jan. 1, 1975.



RS 31:159 - THE EFFECT OF ACQUISITIVE PRESCRIPTION

PART 4. THE EFFECT OF ACQUISITIVE PRESCRIPTION

ON MINERAL RIGHTS

§159. Mineral rights not established by acquisitive prescription

Mineral rights may not be established by acquisitive prescription.

Acts 1974, No. 50, §159, eff. Jan. 1, 1975.



RS 31:160 - Perfection of title by prescription as including mineral rights

§160. Perfection of title by prescription as including mineral rights

When title to land is perfected by a possessor on the basis of acquisitive prescription, the title includes mineral rights to the extent that his possession included mineral rights for the required prescriptive period.

Acts 1974, No. 50, §160, eff. Jan. 1, 1975.



RS 31:161 - Interruption of acquisitive prescription

§161. Interruption of acquisitive prescription

Acquisitive prescription affecting mineral rights under Article 160 is interrupted by an act or event that results in the loss or cessation of or ouster from possession under Articles 156 through 158.

Acts 1974, No. 50, §161, eff. Jan. 1, 1975.



RS 31:162 - Suspension of acquisitive prescription

§162. Suspension of acquisitive prescription

A cause that suspends the running of the prescription of nonuse applicable to mineral rights has no effect on the accrual of acquisitive prescription in favor of one possessing the surface of the land as owner insofar as his possession may include mineral rights. However, if an obstacle to use of a mineral right is created by an adverse possessor, the accrual of acquisitive prescription as to the right is suspended in the same manner as the prescription of nonuse.

Acts 1974, No. 50, §162, eff. Jan. 1, 1975.



RS 31:163 - Acquisitive prescription; unavailability to mineral servitude owner

§163. Acquisitive prescription; unavailability to mineral servitude owner

The owner of a mineral servitude cannot by any form of possession perfect an acquisitive title against the owner of a mineral royalty burdening his servitude.

Acts 1974, No. 50, §163, eff. Jan. 1, 1975.



RS 31:164 - CO-OWNERSHIP

CHAPTER 10. CO-OWNERSHIP

PART 1. CREATION OF MINERAL RIGHTS BY

CO-OWNERS OF LAND

§164. Creation of mineral servitude by co-owner of land

A co-owner of land may create a mineral servitude out of his undivided interest in the land, and prescription commences from the date of its creation. One who acquires a mineral servitude from a co-owner of land may not exercise his right without the consent of co-owners owning at least an undivided eighty percent interest in the land, provided that he has made every effort to contact such co-owners and, if contacted, has offered to contract with them on substantially the same basis that he has contracted with another co-owner. A co-owner of the land who does not consent to the exercise of such rights has no liability for the costs of development and operations, except out of his share of production.

Acts 1974, No. 50, §164, eff. Jan. 1, 1975; Acts 1986, No. 1047, §1; Acts 1988, No. 647, §1.



RS 31:165 - Creation of mineral royalty by co-owner of land

§165. Creation of mineral royalty by co-owner of land

A co-owner of land may create a mineral royalty out of his undivided interest in the land, and the prescription of nonuse commences from the date of its creation. The consent of the co-owner of the party creating the royalty right is not necessary to entitle the royalty owner to receive his proportionate part of production.

Acts 1974, No. 50, §165, eff. Jan. 1, 1975.



RS 31:166 - Granting of mineral lease by co-owner of land

§166. Granting of mineral lease by co-owner of land

A co-owner of land may grant a valid mineral lease or a valid lease or permit for geological surveys, by means of a torsion balance, seismographic explosions, mechanical device, or any other method as to his undivided interest in the land but the lessee or permittee may not exercise his rights thereunder without consent of co-owners owning at least an undivided eighty percent interest in the land, provided that he has made every effort to contact such co-owners and, if contacted, has offered to contract with them on substantially the same basis that he has contracted with another co-owner. A co-owner of the land who does not consent to the exercise of such rights has no liability for the costs of development and operations or other costs, except out of his share of production.

Acts 1974, No. 50, §166, eff. Jan. 1, 1975; Acts 1986, No. 1047, §1; Acts 1988, No. 647, §1; Acts 1995, No. 479, §1, eff. June 17, 1995.



RS 31:167 - Mineral right owner may not compel partition of land

§167. Mineral right owner may not compel partition of land

The owner of a mineral right acquired from a co-owner of land cannot compel partition of the land.

Acts 1974, No. 50, §167, eff. Jan. 1, 1975.



RS 31:168 - CO-OWNERSHIP OF MINERAL RIGHTS

PART 2. CO-OWNERSHIP OF MINERAL RIGHTS

SUBPART A. WHEN CO-OWNERSHIP EXISTS

§168. Mineral rights susceptible of undivided ownership

Mineral rights are susceptible of ownership in indivision.

Acts 1974, No. 50, §168, eff. Jan. 1, 1975.



RS 31:169 - Those who are not co-owners of mineral rights

§169. Those who are not co-owners of mineral rights

Co-ownership does not exist between the owner of a mineral right and the owner of the land subject to the right or between the owners of separate mineral rights.

Acts 1974, No. 50, §169, eff. Jan. 1, 1975.



RS 31:170 - Right of co-owner of mineral servitude to create mineral royalties

SUBPART B. CREATION OF DEPENDENT MINERAL RIGHTS BY

CO-OWNERS OF MINERAL RIGHTS

§170. Right of co-owner of mineral servitude to create mineral royalties

A co-owner of a mineral servitude may create a mineral royalty out of his undivided interest in the servitude and prescription of nonuse commences from the date of its creation. The consent of the co-owner of the party creating the royalty is not necessary to entitle the royalty owner to receive his proportionate part of production.

Acts 1974, No. 50, §170, eff. Jan. 1, 1975.



RS 31:171 - Right of co-owner of mineral lease to create dependent rights

§171. Right of co-owner of mineral lease to create dependent rights

A co-owner of the lessee's interest in a mineral lease may create a dependent right such as an overriding royalty, production payment, net profits interest, or other non-operating interest out of his undivided interest without the consent of his co-owner. He may also transfer all or part of his undivided interest.

Acts 1974, No. 50, §171, eff. Jan. 1, 1975.



RS 31:172 - Mineral servitudes and royalties subject to partition

SUBPART C. PARTITION OF MINERAL RIGHTS WHICH ARE THE

SUBJECT OF CO-OWNERSHIP

§172. Mineral servitudes and royalties subject to partition

Mineral servitudes and royalties are subject to partition.

Acts 1974, No. 50, §172, eff. Jan. 1, 1975.



RS 31:173 - Mineral lessee's interest subject to partition; susceptibility of dependent rights to partition

§173. Mineral lessee's interest subject to partition; susceptibility of dependent rights to partition

Co-owners of the lessee's interest in a mineral lease may compel partition of their rights. Co-owners of a dependent right created by fewer than all of the co-owners of the lessee's interest cannot be compelled to partition their right.

Acts 1974, No. 50, §173, eff. Jan. 1, 1975.



RS 31:174 - Use by one co-owner inures to benefit of all

SUBPART D. RIGHTS AND CONSEQUENCES ARISING

FROM CO-OWNERSHIP OF MINERAL RIGHTS

§174. Use by one co-owner inures to benefit of all

A use or possession of a mineral right inures to the benefit of all co-owners of the right.

Acts 1974, No. 50, §174, eff. Jan. 1, 1975.



RS 31:175 - Co-owner of mineral servitude may not operate independently

§175. Co-owner of mineral servitude may not operate independently

A co-owner of a mineral servitude may not conduct operations on the property subject to the servitude without the consent of co-owners owning at least an undivided eighty percent interest in the servitude, provided that he has made every effort to contact such co-owners and, if contacted, has offered to contract with them on substantially the same basis that he has contracted with another co-owner. Operations as used in this Section shall include geological surveys, by means of a torsion balance, seismographic explosions, mechanical device, or any other method. A co-owner of the servitude who does not consent to such operations has no liability for the costs of development and operations except out of his share of production.

Acts 1974, No. 50, §175, eff. Jan. 1, 1975; Acts 1986, No. 1047, §1; Acts 1988, No. 647, §1; Acts 1995, No. 479, §1, eff. June 17, 1995.



RS 31:176 - Co-owner of mineral servitude may act to prevent waste or destruction or extinction of servitude

§176. Co-owner of mineral servitude may act to prevent waste or destruction or extinction of servitude

A co-owner of a mineral servitude may act to prevent waste or the destruction or extinction of the servitude, but he cannot impose upon his co-owner liability for any costs of development or operation or other costs except out of production. He may lease or otherwise contract regarding the full ownership of the servitude but must act at all times in good faith and as a reasonably prudent mineral servitude owner whose interest is not subject to co-ownership.

Acts 1974, No. 50, §176, eff. Jan. 1, 1975.



RS 31:177 - Co-owner of mineral lease may not operate independently except to prevent waste, destruction, or termination

§177. Co-owner of mineral lease may not operate independently except to prevent waste, destruction, or termination

A co-owner of the lessee's interest in a mineral lease may not independently conduct operations or, except as provided in this article and Article 171, deal with the interest without the consent of his co-owner. He may act to prevent waste, destruction, or termination of the lease and to protect the interest of all, but cannot impose upon his co-owner liability for any costs or expenses except out of production. In so acting he must act in good faith and must deal with the interest of the remaining owner or owners in the manner of a reasonably prudent lessee whose interest is not subject to co-ownership.

Acts 1974, No. 50, §177, eff. Jan. 1, 1975.



RS 31:178 - PARTITION OF LAND AND ITS EFFECT ON

PART 3. PARTITION OF LAND AND ITS EFFECT ON

MINERAL RIGHTS

§178. When land burdened by mineral right may be judicially partitioned in kind

If land burdened by a mineral right or rights created by fewer than all of the co-owners of the land is judicially partitioned, a partition in kind may not be ordered unless it can be accomplished in such fashion that the allocation of tracts to the co-owners assures that both surface and mineral values of each tract are in the same proportion to the total value of the surface and the mineral rights respectively as each co-owner's interest bears to the whole of the surface and mineral rights respectively and that partition in kind will not significantly impair the ability of any owner subject to the partition to develop the minerals on his own tract.

Acts 1974, No. 50, §178, eff. Jan. 1, 1975. Amended by Acts 1982, No. 780, §1.



RS 31:179 - Mineral right owner as party to partition of land

§179. Mineral right owner as party to partition of land

If the owner of a mineral right or interest therein is not made a party to an action for partition of the land subject to his right or interest, the partition is not invalid, but the right or interest therein is not extinguished or otherwise affected.

Acts 1990, No. 971, §1.



RS 31:180 - Appraisal of land to be partitioned required

§180. Appraisal of land to be partitioned required

If the owner of a mineral right or interest therein is made a party to an action for partition of the land subject to his right and it is determined that the partition is to be by licitation, the court shall appoint two appraisers who shall separately value the interest in the land or the mineral rights of each party to the action who is or may be entitled to participate in the proceeds of the sale.

Acts 1974, No. 50, §180, eff. Jan. 1, 1975.



RS 31:181 - Service of appraisal required

§181. Service of appraisal required

A copy of the appraisal shall be served upon each party to the action together with a notice that the appraisal may be homologated after the expiration of fifteen days from the date of service.

Acts 1974, No. 50, §181, eff. Jan. 1, 1975.



RS 31:182 - Opposition to appraisal permitted

§182. Opposition to appraisal permitted

An opposition to the appraisal may be filed by any party to the action at any time before homologation and shall be tried as a summary proceeding.

Acts 1974, No. 50, §182, eff. Jan. 1, 1975.



RS 31:183 - Distribution of proceeds of partition sale

§183. Distribution of proceeds of partition sale

When the owner of a mineral right or interest therein is entitled to participate in the proceeds of the licitation, the court shall order that the proceeds be distributed in the proportion that the homologated value of the interest of each party who is entitled to participate in the sale bears to the total homologated value of all of the interests of all of the parties.

Acts 1974, No. 50, §183, eff. Jan. 1, 1975.



RS 31:184 - Effect of failure to appraise mineral right or interest therein

§184. Effect of failure to appraise mineral right or interest therein

If an appraisal of any mineral right or interest therein is not made as herein required, the partition is not invalid, but the right or any interest therein is not extinguished or otherwise affected.

Acts 1974, No. 50, §184, eff. Jan. 1, 1975.



RS 31:185 - Owner of appraised mineral right entitled to participate in proceeds of sale

§185. Owner of appraised mineral right entitled to participate in proceeds of sale

Except as provided in Articles 186 and 187, the owner of a mineral right or an interest therein appraised in accordance with these articles is entitled to participate proportionally in the proceeds of the licitation, and his interest is extinguished by the sale.

Acts 1974, No. 50, §185, eff. Jan. 1, 1975.



RS 31:186 - Owner of right derived from all co-owners of land unaffected by licitation

§186. Owner of right derived from all co-owners of land unaffected by licitation

If the rights of an owner of a mineral right or rights or interest or interests therein derive from all of the co-owners of the land, whether by single or separate acts, his rights are unaffected by the licitation, and he has no interest in the proceeds of the sale.

Acts 1974, No. 50, §186, eff. Jan. 1, 1975.



RS 31:187 - Mineral right created by party acquiring land not affected by sale

§187. Mineral right created by party acquiring land not affected by sale

If the whole of the land is adjudicated to the party who created a mineral right or to his successor, the right is not extinguished or otherwise affected and the mineral right owner has no interest in the proceeds of the sale. In such cases, the party to whom the land is adjudicated is entitled to a credit on the total purchase price equal to the proportionate value of the mineral right or interest therein.

Acts 1974, No. 50, §187, eff. Jan. 1, 1975.



RS 31:188 - RIGHTS OF USUFRUCTUARIES IN MINERALS

CHAPTER 11. RIGHTS OF USUFRUCTUARIES IN MINERALS

§188. Mineral rights not included in usufruct of land except as specifically provided

Except as specially provided in Articles 189 through 191, the usufruct of land does not include the landowner's rights in minerals.

Acts 1974, No. 50, §188, eff. Jan. 1, 1975.



RS 31:189 - Conventional usufruct may include enjoyment of mineral rights

§189. Conventional usufruct may include enjoyment of mineral rights

A conventional usufruct, including one created by a donation inter vivos or mortis causa, may by express provision include the use and enjoyment of all or a specified portion of the landowner's rights in minerals.

Acts 1974, No. 50, §189, eff. Jan. 1, 1975.



RS 31:190 - Usufructuary of land entitled to enjoyment of mines or quarries worked; exception

§190. Usufructuary of land entitled to enjoyment of mines or quarries worked; exception

A. If a usufruct of land is that of parents during marriage, or any other legal usufruct, or if there is no provision including the use and enjoyment of mineral rights in a conventional usufruct, the usufructuary is entitled to the use and enjoyment of the landowner's rights in minerals as to mines or quarries actually worked at the time the usufruct was created.

B. If a usufruct of land is that of a surviving spouse, whether legal or conventional, and there is no contrary provision in the instrument creating the usufruct, the usufructuary is entitled to the use and enjoyment of the landowner's rights in minerals, whether or not mines or quarries were actually worked at the time the usufruct was created. However, the rights to which the usufructuary is thus entitled shall not include the right to execute a mineral lease without the consent of the naked owner.

Acts 1974, No. 50, §190, eff. Jan. 1, 1975; Acts 1986, No. 245, §1.



RS 31:191 - When oil and gas wells and lignite operations considered open mines

§191. When oil and gas wells and lignite operations considered open mines

A. As applied to oil and gas, the principle stated in Article 190 means that if at the time a usufruct is created minerals are being produced from the land or other land unitized therewith, or if there is present on the land or other land unitized therewith, a well shown by surface production test to be capable of producing in paying quantities, the usufructuary is entitled to the use and enjoyment of the landowner's rights in minerals as to all pools penetrated by the well or wells in question.

B. As applied to lignite or another form of coal, the principle stated in Article 190 means that if at the time a usufruct is created the land has been included in a mining plan, the usufructuary is entitled to the use and enjoyment of the landowner's rights in minerals as to all seams proposed to be developed in the mining plan provided the following requirements are satisfied:

(1) Lignite or another form of coal has been discovered as a result of acts committed on the land or due to acts providing a reasonable basis of proof of the discovery of the mineral.

(2) A mining plan for the ultimate production of lignite or other forms of coal, together with a permit issued by the responsible government official, is filed in the conveyance records of the parish or parishes in which the land is located.

(3) Actual mining operations have begun on land included in the plan, although such operations need not be conducted on the land subject to the usufruct.

Acts 1974, No. 50, §191, eff. Jan. 1, 1975. Amended by Acts 1982, No. 780, §1.



RS 31:192 - When usufructuary of land entitled to grant lease

§192. When usufructuary of land entitled to grant lease

If the land subject to the usufruct, or any part thereof is subject to a lease granted by the landowner prior to the creation of the usufruct, the usufructuary is entitled only to royalties on actual or constructive production allocable to him under Article 191. If such a lease terminates, or if the land or any part thereof is not under lease at the time the usufruct is created, the usufructuary's right of use and enjoyment includes the right to execute leases as to any rights to which he is entitled under Article 190 and, accordingly, to retain bonuses, rentals, or other payments, or the proportionate part thereof, allocable to payments, or the proportionate part thereof, allocable to his interest under Article 191. Such a lease executed by the usufructuary may not extend beyond the period of his usufruct.

Acts 1974, No. 50, §192, eff. Jan. 1, 1975.



RS 31:193 - Nature of usufruct of a mineral right

§193. Nature of usufruct of a mineral right

One who has the usufruct of a mineral right, as distinguished from the usufruct of land, is entitled to all of the benefits of use and enjoyment that would accrue to him if he were the owner of the right. He may, therefore, use the right according to its nature for the duration of his usufruct.

Acts 1974, No. 50, §193, eff. Jan. 1, 1975. Amended by Acts 1975, No. 589, §2, eff. July 17, 1975.



RS 31:194 - Usufructuary not obligated to account to naked owner

§194. Usufructuary not obligated to account to naked owner

A usufructuary of land benefitting under Article 190 or 191 or a usufructuary of a mineral right is not obligated to account to the naked owner of the land or of the mineral right for production or the value thereof or any other income to which he is entitled.

Acts 1974, No. 50, §194, eff. Jan. 1, 1975. Amended by Acts 1975, No. 589, §2, eff. July 17, 1975.



RS 31:195 - Right of naked owner of land to enjoyment of minerals

§195. Right of naked owner of land to enjoyment of minerals

If a usufruct of land does not include mineral rights, the naked owner of the land has all of the rights in minerals that he would have if the land were not subject to the usufruct. The rights may not be exercised in coal or lignite which is to be produced through surface mining techniques without first obtaining the consent of the usufructuary. If the usufructuary is entitled to the benefits provided in Article 190 and 191, the rights of the landowner are subject thereto.

Acts 1974, No. 50, §195, eff. Jan. 1, 1975. Amended by Acts 1982, No. 780, §1.



RS 31:196 - Obligations of naked owner arising from enjoyment of rights in minerals

§196. Obligations of naked owner arising from enjoyment of rights in minerals

In enjoying the right recognized by Article 195, the naked owner is entitled to use only so much of the surface of the land as is reasonably necessary for his operations, but he is responsible to the usufructuary or those holding rights under him for the value of such use and for all damages caused by the naked owner's mining activities or operations. If the activities or operations are conducted by one to whom the naked owner has granted a mineral right, the naked owner and his grantee are liable in solido for damages suffered by the usufructuary or those holding rights under him.

Acts 1974, No. 50, §196, eff. Jan. 1, 1975.



RS 31:197 - SECURED RIGHTS IN MINERAL RIGHTS

CHAPTER 12. SECURED RIGHTS IN MINERAL RIGHTS

PART 1. PLEDGE OF MINERAL RIGHTS

§197. Repealed by Acts 1990, No. 1079, §8, eff. Sept. 1, 1990.



RS 31:198 - Repealed by Acts 1990, No. 1079, 8, eff. Sept. 1, 1990.

§198. Repealed by Acts 1990, No. 1079, §8, eff. Sept. 1, 1990.



RS 31:198.1 - Repealed by Acts 1990, No. 1079, 8, eff. Sept. 1, 1990.

§198.1. Repealed by Acts 1990, No. 1079, §8, eff. Sept. 1, 1990.



RS 31:199 - Repealed by Acts 1990, No. 1079, 8, eff. Sept. 1, 1990.

§199. Repealed by Acts 1990, No. 1079, §8, eff. Sept. 1, 1990.



RS 31:200 - Repealed by Acts 1990, No. 1079, 8, eff. Sept. 1, 1990.

§200. Repealed by Acts 1990, No. 1079, §8, eff. Sept. 1, 1990.



RS 31:201 - Repealed by Acts 1990, No. 1079, 8, eff. Sept. 1, 1990.

§201. Repealed by Acts 1990, No. 1079, §8, eff. Sept. 1, 1990.



RS 31:202 - Repealed by Acts 1990, No. 1079, 8, eff. Sept. 1, 1990.

§202. Repealed by Acts 1990, No. 1079, §8, eff. Sept. 1, 1990.



RS 31:203 - MORTGAGE OF MINERAL RIGHTS

PART 2. MORTGAGE OF MINERAL RIGHTS

§203. Mineral rights susceptible of mortgage; effect of mortgage

A mineral right is susceptible of mortgage to the same extent and with the same effect, and subject to the same provisions of rank, inscription, reinscription, extinguishment, transfer, and enforcement as is prescribed by law for mortgages of immovables under Article 3286 of the Civil Code. Unless expressly excluded by the terms of the act creating it, a mortgage entered into prior to the time Chapter 9 of the Louisiana Commercial Laws becomes effective attaches to the interest of the mortgagor in all corporeal movables placed on the land, or on a unit including all or part of the land, and dedicated to the use and exploitation of the mineral right. The interest of the mortgagor in movables placed on a unit including all or part of the land affected by the mineral right is subject to such a mortgage only to the extent of the interest in the unit attributable to the mineral right mortgaged. Movables only temporarily or transiently on the premises for purposes such as drilling, reworking, servicing, or testing a well or mine located thereon shall not be deemed dedicated to the use or exploitation of the mineral right. The movables shall remain movable and be subject to separate mortgage or encumbrance under Chapter 9 of the Louisiana Commercial Laws as permitted by law with the rank and priority so provided.

Acts 1974, No. 50, §203, eff. Jan. 1, 1975; Acts 1989, No. 137, §10, eff. Sept. 1, 1989; Acts 1991, No. 652, §3, eff. Jan. 1, 1992.

{{NOTE: SEE ACTS 1989, NO. 137, §§20 AND 21.}}



RS 31:204 - Mortgage may include pledge; effect of pledge

§204. Mortgage may include pledge; effect of pledge

A. A mortgage of mineral rights entered into prior to the time Chapter 9 of the Louisiana Commercial Laws becomes effective may also provide for the pledge of minerals subsequently produced to the extent of the mortgagor's interest therein or of the proceeds accruing from the sale or other disposition thereof. Delivery of the minerals or proceeds is unnecessary and, upon execution of such an act of mortgage containing the pledge, the pledgee is possessed of them and is entitled to receive all amounts accruing to them. Such a pledge entered into prior to the time Chapter 9 of the Louisiana Commercial Laws becomes effective is effective as to third persons when the act of mortgage containing the pledge is properly filed for registry. A person who pays, delivers, or accounts to a pledgor, under a contract or agreement in existence at the time the act of mortgage is filed for registry, for minerals produced, or proceeds from the sale thereof, or royalties, rentals, or other sums which the pledgee is entitled to receive under the pledge, may make the payments or deliver or account for such minerals to the pledgor without liability to the pledgee until such person has been delivered a certified copy of the act of pledge or until he has acknowledged in writing to the pledgee notice of the pledge. The privilege enjoyed by the pledgee shall attach to all minerals severed or the proceeds thereof in the hands of the pledgor as long as they can be identified. The pledgor shall promptly account to the pledgee for them unless excused from doing so by the act of pledge. The pledge stipulated in the act of mortgage of mineral rights is extinguished when the mortgage is extinguished.

B. Pledges of minerals produced or the proceeds from the sale or other disposition thereof entered into after Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.) becomes effective are effective between the parties and as to third parties as provided in Chapter 9.

Acts 1974, No. 50, §204, eff. Jan. 1, 1975; Acts 1989, No. 137, §10, eff. Sept. 1, 1989.

{{NOTE: SEE ACTS 1989, NO. 137, §§20 AND 21.}}



RS 31:205 - GENERAL PROVISIONS

PART 3. GENERAL PROVISIONS

§205. When transfer, assignment, or termination of mortgage or pledge effective against parties dealing with mortgagee or pledgee

Notwithstanding any other knowledge or notice, no transfer, assignment, or termination of the right of a mortgagee or pledgee under a mortgage or pledge permitted by these articles shall be binding upon any person dealing with the mortgagee or pledgee until thirty days after there has actually been delivered to him a certified or duplicate original copy of the act evidencing the transfer or assignment or proper evidence of the cancellation of the mortgage or pledge from the mortgage records. Any payments made to the mortgagee or pledgee whose rights have been transferred or terminated shall discharge the person paying them in the amount thereof. The mortgagee or pledgee shall hold any amounts so paid for the account of the person properly entitled to receive them.

Acts 1974, No. 50, §205, eff. Jan. 1, 1975.



RS 31:206 - MISCELLANEOUS PROVISIONS

CHAPTER 13. MISCELLANEOUS PROVISIONS

PART I. DEMAND FOR AUTHORIZATION TO CANCEL

EXTINGUISHED MINERAL RIGHT FROM PUBLIC RECORDS

§206. Obligation of owner of expired mineral right to furnish recordable act evidencing extinction or expiration of right; mineral lease

A. Except as provided in Paragraph B of this Article, when a mineral right is extinguished by the accrual of liberative prescription, expiration of its term, or otherwise, the former owner shall, within thirty days after written demand by the person in whose favor the right has been extinguished or terminated, furnish him with a recordable act evidencing the extinction or expiration of the right.

B. When a mineral lease is extinguished prior to the expiration of its primary term, the former lessee shall, within ninety days after the extinguishment, record an act evidencing the extinction or expiration of the lease in the official records of all parishes wherein the lease is recorded.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975. Amended by Acts 1981, No. 612, §1; Acts 1982, No. 358, §1, eff. July 18, 1982.



RS 31:207 - Effect of failure to furnish act evidencing extinction or expiration of right; mineral lease

§207. Effect of failure to furnish act evidencing extinction or expiration of right; mineral lease

If the former owner of the extinguished or expired mineral right fails to furnish the required act within thirty days of receipt of the demand or if the former lessee of a mineral lease fails to record the required act within ninety days of its extinguishment prior to the expiration of its primary term, he is liable to the person in whose favor the right or the lease has been extinguished or expired for all damages resulting therefrom and for a reasonable attorney's fee incurred in bringing suit.

Amended by Acts 1981, No. 612, §1; Acts 1982, No. 358, §1, eff. July 18, 1982.



RS 31:208 - Effect of good faith dispute as to extinction or expiration of right

§208. Effect of good faith dispute as to extinction or expiration of right

The former owner of a mineral right other than a mineral lease is not liable for damages or attorney's fees under Article 207 if there is a good faith dispute as to whether prescription has accrued, the term of the right has expired, or it has been otherwise extinguished.

Acts 1974, No. 50, §208, eff. Jan. 1, 1975.



RS 31:209 - Applicability to demand for dissolution of mineral lease

§209. Applicability to demand for dissolution of mineral lease

The right to secure damages and attorney's fees under Article 207 is applicable also to a demand for dissolution of a mineral lease for failure to comply with its obligations.

Acts 1974, No. 50, §209, eff. Jan. 1, 1975.



RS 31:210 - PROTECTION OF PURCHASERS OF PRODUCTION;

PART 2. PROTECTION OF PURCHASERS OF PRODUCTION;

COMPELLING PAYMENT FOR PRODUCTION

§210. When purchaser protected in paying party in interest under lease for minerals produced

A purchaser of minerals produced from a recorded lease granted by the last record owner holding under an instrument translative of title to the land or mineral rights leased is fully protected in making payment to any party in interest under the lease unless and until a suit is filed testing title to the land or mineral rights embraced in the lease and the purchaser receives notification of it by registered mail. The purchaser is not entitled to this protection unless he has filed for registry in the conveyance records of the parish in which the land subject to the lease is located notice that the minerals produced have been and will be purchased by him.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:210.1 - Interest on purchase payment of production

§210.1. Interest on purchase payment of production

A. When mineral production has been delivered under a purchase contract but the purchaser is delaying payment for the production, pending receipt of proof of clear title or a valid division order or both, interest at the legal rate over the time period of the delay shall be paid by the purchaser on all money held for more than thirty days after payment would be due after delivery under the purchase contract. The interest earning period shall be from the date payment is due under the contract to the day disbursement is made.

B. The provisions of this section shall not apply to payments due to any person who is afforded a remedy under R.S. 31:137 through 31:142 or under R.S. 31:212.21 through 212.23 for nonpayment or delayed payment of sums due.

Added by Acts 1982, No. 534, §1.



RS 31:210.2 - Declaration of interest; when third party purchasers of oil may withhold payment

§210.2. Declaration of interest; when third party purchasers of oil may withhold payment

A. For purposes of this Article, "declaration of interest" means a signed statement by a party claiming an interest in mineral production, including the authority to sell production belonging to others, and containing the name, address, and taxpayer identification number, a description of the property from which the oil and condensate are produced, and a certification and representation of the claimant's fractional or decimal interest in the production.

B. Until receipt of a declaration of interest, a third party purchaser of oil and condensate is fully protected and may withhold payment for the production.

C.(1) Any party claiming an interest in oil and condensate production must notify a third party purchaser by registered mail.

(2) If the third party purchaser has received a declaration of interest from the claimant, the third party purchaser shall pay the claimant any amounts due for the production within sixty days.

(3) If the third party purchaser fails to pay a claimant who has provided a declaration of interest or fails to inform the claimant of reasonable cause for nonpayment within sixty days of receipt of the notice of interest, the court may impose damages in an amount not to exceed fifty percent of the amount due, plus legal interest on the amount due on the date the required notice was received and reasonable attorney's fees and court costs.

(4) If reasonable cause for nonpayment exists or the third party purchaser has not received a declaration of interest from the claimant, the third party purchaser shall deposit any payments due into an interest-bearing account.

(5) The provisions of this Article shall not apply to payments due to a mineral lessor or any person who is afforded a remedy under Articles 137 through 142 for nonpayment or delayed payment of sums due, except where such persons elect to contract directly with the third party purchaser for the sale of his share of production.

(6) The withholding of payments by a third party purchaser pursuant to this Article shall not constitute reasonable cause for nonpayment of royalty pursuant to Article 138.

D. A third party purchaser of oil and condensate may suspend payment without incurring any interest or penalties to any payee if the aggregate twelve-month accumulation of proceeds totals twenty-five dollars or less.

E. Notwithstanding any other provision of this Code, this Article affords protection to a third party purchaser.

Acts 1992, No. 155, §1, eff. June 5, 1992.



RS 31:211 - Availability of mandamus for nonpayment of sums due for production

§211. Availability of mandamus for nonpayment of sums due for production

A purchaser of production under Article 210, a purchaser of production under any division order, or a purchaser of production from a lease under which the lessee's royalty obligation to the lessor has been satisfied by the delivery of production to the purchaser may be compelled by writ of mandamus issued by a court of competent jurisdiction to pay sums due for production purchased by him.

Acts 1974, No. 50, §211, eff. Jan. 1, 1975.



RS 31:212 - Right to attorney's fee incurred in securing writ

§212. Right to attorney's fee incurred in securing writ

A party obtaining a properly issued writ of mandamus under Article 211 shall be entitled to reasonable attorney's fees incurred in securing the writ.

Acts 1974, No. 50, §212, eff. Jan. 1, 1975.



RS 31:212.1 - Sales relative to minerals after they are severed are subject to the laws of registry

§212.1. Sales relative to minerals after they are severed are subject to the laws of registry

Contracts by a landowner or owner of a mineral right disposing of minerals after they are severed, if filed for registry in the conveyance records at the situs of the land or mineral right from which produced, are subject to the laws of registry.

Added by Acts 1979, No. 269, §2. Acts 1993, No. 948, §5, eff. Jan. 1, 1994.



RS 31:212.21 - Nonpayment of production payment or royalties; notice prerequisite to judicial demand

PART 2-A. PRODUCTION PAYMENTS AND ROYALTY

PAYMENTS TO OTHER THAN MINERAL LESSOR;

REMEDIES OF OBLIGEE

§212.21. Nonpayment of production payment or royalties; notice prerequisite to judicial demand

If the owner of a mineral production payment or a royalty owner other than a mineral lessor seeks relief for the failure of a mineral lessee to make timely or proper payment of royalties or the production payment, he must give his obligor written notice of such failure as a prerequisite to a judicial demand for damages.

Added by Acts 1982, No. 249, §1.



RS 31:212.22 - Required response of obligor to notice

§212.22. Required response of obligor to notice

The obligor shall have thirty days after receipt of the required notice within which to pay the royalties or production payments due or to respond by stating in writing a reasonable cause for nonpayment. The payment or nonpayment of the sums due or stating or failing to state a reasonable cause for nonpayment within this period has the following effect.

Added by Acts 1982, No. 249, §1.



RS 31:212.23 - Effects of payment or nonpayment with or without stating reasonable cause therefor; division order

§212.23. Effects of payment or nonpayment with or without stating reasonable cause therefor; division order

A. If the obligor pays the royalties or production payments due plus the legal interest applicable from the date payment was due, the owner shall have no further claim with respect to those payments.

B. If the obligor fails to pay within the thirty days from notice but states a reasonable cause for nonpayment, then damages shall be limited to legal interest on the amounts due from the date due.

C. If the obligor fails to pay and fails to state a reasonable cause for failure to pay in response to the notice, the court may award as damages double the amount due, legal interest on that sum from the date due, and a reasonable attorney's fee regardless of the cause for the original failure to pay.

D. Repealed by Acts 1992, No. 1110, §2.

Acts 1982, No. 249, §1; Acts 1990, No. 986, §1; Acts 1992, No. 1110, §2.



RS 31:212.31 - Payment information to interest owners

PART 2-B. GENERAL PROVISIONS RELATING TO PAYMENT

§212.31. Payment information to interest owners

A. As used in this Article:

(1) "Check stub" means the financial record attached to a check.

(2) "Division order" means a contract of sale to the purchaser of oil or gas directing the purchaser to make payment for the value of the products taken in the proportions set out in the division order, which division order is prepared by the purchaser on the basis of the ownership shown in the title opinion prepared after examination of the abstracts and which is executed by the operator, the royalty owners, and the other persons having an interest in the production.

(3) "Interest owner" means a person owning a royalty interest or a working interest in an oil or gas well or unit.

B. Whenever payment is made for oil or gas production to an interest owner, whether pursuant to a division order, lease, servitude, or other agreement, all of the following information shall be included on the check stub or on an attachment to the form of payment, unless the information is otherwise provided on a regular basis:

(1) Lease identification number, if any, or reference to appropriate agreement with identification of the well or unit from which production is attributed.

(2) Month and year of sales or purchases included in the payment.

(3) Total barrels of crude oil or MCF of gas purchased.

(4) Owner's final realizable price per barrel or MCF.

(5) Total amount of severance and other production taxes, with the exception of windfall profit tax.

(6) Net value of total sales from the property after taxes are deducted.

(7) Interest owner's interest, expressed as a decimal fraction, in production from (1) above.

(8) Interest owner's share of the total value of sales prior to any tax deductions.

(9) Interest owner's share of the sales value less his share of the production and severance taxes, as applicable.

Added by Acts 1983, No. 660, §1, eff. Jan. 1, 1984.



RS 31:212.32 - Accumulation of proceeds from production

§212.32. Accumulation of proceeds from production

A. Unless otherwise requested, proceeds from production of oil and gas may be accumulated and remitted to the persons entitled thereto annually for the twelve months accumulation of proceeds totaling less than one hundred dollars.

B. Proceeds totaling less than one hundred dollars but more than twenty-five dollars shall be remitted monthly if requested in writing by the person entitled to the proceeds. Amounts less than ten dollars shall be remitted annually if requested in writing by the person entitled to the proceeds.

C. Before proceeds may be accumulated, the payor shall provide notice to the person entitled to such proceeds that there is an option to be paid monthly when the accumulated proceeds exceed ten dollars. Such notice to the person shall also provide directions for requesting monthly payment, and constitutes notice to all heirs, successors, representatives, and assigns of the person.

D. Notwithstanding any other provision of this Section to the contrary, all accumulated proceeds shall be paid to the owner thereof when production ceases or upon relinquishment or transfer of the payment responsibility.

Acts 1995, No. 1116, §2.



RS 31:213 - DEFINITIONS

PART 3. DEFINITIONS

§213. Definitions

Unless otherwise defined by express agreement, the following terms used in this Code shall have the following meanings:

(1) "Bonus" means money or other property given for the execution of a mineral lease, except interests in production from or attributable to property on which the lease is given.

(2) "Mining Plan" means that plan for development of lignite or other form of coal filed with the appropriate government official in connection with an application for a surface mining permit to conduct operations within some portion of the mining plan. The mining plan indicates the area ultimately to be mined or used for mining operations, and an area of land may be included in a mining plan even though a surface mining permit for operations is limited to a portion of the land in the mining plan or to a specified period of time shorter than the time necessary for full implementation of the mining plan. For purposes of filings under Articles 61, 115, and 191, a mining plan shall consist of a description of the land covered by the filing with the appropriate government official or a plat showing the same. If that official shall disapprove of inclusion of land in the mining plan under his authority under the Surface Mining and Reclamation Act or successor legislation, then the filing of the mining plan will have no effect under Articles 61, 115, and 191 with respect to the land disapproved. If he shall require under his authority under the Surface Mining and Reclamation Act or successor legislation the amendment of a mining plan to include land not included in a previous filing, then the amendment of the mining plan shall have the same effect from the date of the amendment under Articles 61, 115, and 191 as though such additional land had been included in the mining plan. When used in this definition, "appropriate government official" means the commissioner of conservation or other state or federal official who issues permits to conduct surface mining of lignite or other forms of coal within the state of Louisiana.

(3) "Pool" means an underground reservoir containing a common accumulation of crude petroleum or gas or both. Each zone of a general structure that is completely separated from any other zone in the structure is covered by the term "pool."

(4) "Rental" means money or other property given to maintain a mineral lease in the absence of drilling or mining operations or production of minerals. "Rental" does not include payments classified by a lease as constructive production.

(5) "Royalty," as used in connection with mineral leases, means any interest in production, or its value, from or attributable to land subject to a mineral lease, that is deliverable or payable to the lessor or others entitled to share therein. Such interests in production or its value are "royalty," whether created by the lease or by separate instrument, if they comprise a part of the negotiated agreement resulting in execution of the lease. "Royalty" also includes sums payable to the lessor that are classified by the lease as constructive production.

(6) "Unit" means an area of land, deposit, or deposits of minerals, stratum or strata, or pool or pools, or a part or parts thereof, as to which parties with interests therein are bound to share minerals produced on a specified basis and as to which those having the right to conduct drilling or mining operations therein are bound to share investment and operating costs on a specified basis. A unit may be formed by convention or by order of an agency of the state or federal government empowered to do so. A unit formed by order of a governmental agency is termed a "compulsory unit."

(7)(a) "Actual mining operations", as used in connection with the mining of lignite or other forms of coal, means good faith operations to obtain or establish the production of lignite or other forms of coal.

(b) Such operations shall be deemed to have commenced with the good faith initiation of any of the following or other similar types of activity: the removal of existing improvements, construction of railroad spurs, conveyor or transportation facilities for lignite and other forms of coal, and haul roads, construction of electric power lines, relocation of existing pipelines, construction of sedimentation ponds, on-site erection of major equipment for removal or transportation of lignite and other forms of coal and overburden, construction and installation of de-watering facilities, construction of office, shop, or other facilities, the removal of overburden, and other such necessary operations conducted to obtain or utilize lignite or other forms of coal.

(c) The initiation of any of the above or similar activities shall constitute a commencement of actual mining operations when conducted by or under the authority of:

(i) The party mining or commencing the mining of lignite or other forms of coal;

(ii) An affiliated synthetic fuel facility; or

(iii) An affiliated specific major electric generating facility.

Acts 1974, No. 50, §213, eff. Jan. 1, 1975. Amended by Acts 1982, No. 780, §1; Acts 1983, No. 203, §1.



RS 31:214 - APPLICATION OF CODE

PART 4. APPLICATION OF CODE

§214. Applicability of Code to existing rights

The provisions of this Code shall apply to all mineral rights, including those existing on the effective date hereof; but no provision may be applied to divest already vested rights or to impair the obligation of contracts.

Acts 1974, No. 50, §214, eff. Jan. 1, 1975.



RS 31:215 - OPERATING AGREEMENTS

PART 5. OPERATING AGREEMENTS

§215. Contracts; partnership status

A written contract for the joint exploration, development, or operation of mineral rights does not create a partnership unless the contract expressly so provides.

Added by Acts 1980, No. 150, §2, eff. Jan. 1, 1981.



RS 31:216 - Filing

§216. Filing

An agreement entered into by or among the owners of mineral rights for the joint exploration, development, operation or production of minerals thereunder shall be binding upon third persons when the agreement is filed for registry in the conveyance records of the parish or parishes where the lands affected by the mineral rights are located.

Added by Acts 1974, No. 545, §1, eff. Jan. 1, 1975; Acts 2005, No. 169, §7, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.



RS 31:217 - Declaration in lieu of agreement

§217. Declaration in lieu of agreement

In lieu of filing an agreement as provided in R.S. 31:216, the parties thereto may file a declaration signed by them, or signed by any person designated in the agreement as the general operator or agent of the parties, describing the lands affected by the mineral rights that are the subject of the agreement, stating in general terms the nature or import of the agreement, and stating where the agreement may be found. The recording officer of the parish in which the declaration is filed may copy into his records only the declaration, without the exhibit attached thereto. The declaration when so filed shall serve as full and complete notice of the agreement to the same extent as if the original agreement had been filed and recorded. The recording officer shall charge only the fees for filing and recording the declaration.

Added by Acts 1974, No. 545, §1, eff. Jan. 1, 1975; Acts 1985, No. 325, §1; Acts 2005, No. 169, §7, eff. July 1, 2006 ; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.






TITLE 32 - Motor Vehicles and Traffic Regulation

RS 32:1 - Definitions

TITLE 32

MOTOR VEHICLES AND TRAFFIC REGULATION

CHAPTER 1. LOUISIANA HIGHWAY REGULATORY ACT

PART I. DEFINITIONS AND GENERAL AUTHORITY

§1. Definitions

When used in this Chapter, the following words and phrases have the meanings ascribed to them in this Section, unless the context clearly indicates a different meaning:

(1) "Authorized emergency vehicle" means a vehicle of a fire department, a vehicle of the weights and standards police force, a police vehicle or bicycle, a privately owned vehicle belonging to members of an organized volunteer fire department or fire district when so designated or authorized by the fire chief of that fire department or fire district, an industrial-owned vehicle assigned to members of a fire department or fire district when so designated or authorized by the fire chief of that fire department or fire district, a vehicle parked or stopped by elevator repair or construction personnel while responding to an elevator emergency, such ambulances and emergency medical response vehicles certified by the Louisiana Department of Health that are operated by certified ambulance services, and emergency vehicles of municipal departments or public service corporations as are designated or authorized by the secretary of the Department of Transportation and Development or by the chief of police of any incorporated municipality. For purposes of this Section, elevator repair shall be limited to those elevators that move people.

(1.1)(a) "Autocycle" means a three-wheeled motorcycle on which the driver and all passengers ride in either a completely enclosed seating area or in a side-by-side seating area that is equipped with a rollbar or roll cage, safety belts for all occupants, and is designed to be controlled with a steering wheel and pedals.

(b) For purposes of this Paragraph, "rollbar" or "roll cage" shall mean supports that will bear the vehicle's weight and are so designed as to protect the occupants when the vehicle is resting on the supports.

(1.2)(a) "Autonomous technology" means technology installed on a motor vehicle that has the capability to drive the vehicle on which the technology is installed in high-or full-automation mode, without any supervision by a human operator, with specific driving mode performance by the automated driving system of all aspects of the dynamic driving task that can be managed by a human driver, including the ability to automatically bring the motor vehicle into a minimal-risk condition in the event of a critical vehicle or system failure, or other emergency event.

(b) For purposes of this Paragraph, the following terms shall have the meanings ascribed to them in this Subparagraph:

(i) "Driving mode" means a type of driving scenario with characteristic dynamic driving task requirements including but not limited to expressway merging, high-speed cruising, low-speed traffic jam, or closed-campus operations.

(ii) "Dynamic driving task" means the operational and tactical aspects of the driving task, but not the strategic aspect of the driving task.

(iii) "Operational" means steering, braking, accelerating, or monitoring the vehicle and roadway.

(iv) "Strategic" means determining destinations and waypoints.

(v) "Tactical" means and includes but is not limited to responding to events or determining when to change lanes, turn, or use signals.

(2) "Axle" means the common axis of rotation of one or more wheels whether power-driven or freely rotating, and whether in one or more segments, and regardless of the number of wheels carried thereon.

(3) "Axle group" means an assemblage of two or more consecutive axles considered together in determining their combined load effect on a highway.

(4) "Bicycle" means every device upon which any person may ride, propelled exclusively by human power, and having one or more wheels.

(4.1) "Bicycle facility" means any physical facility provided for the exclusive or semi-exclusive use of bicycles. This includes but is not limited to unmarked shared roadways, marked shared roadways, bicycle lanes, shared use trails, and end of trip facilities.

(4.2) "Bicycle lane" means the part of the roadway adjacent to the travel lane, designated by official signs or markings for the preferential or exclusive use by bicycles and electric mobility aid users.

(4.3) "Bicycle parking" means any facility for the storage of bicycles to protect against theft and damage.

(4.4) "Bicycle path or trail" means a public way separated by open space, grade, or other physical barrier from motor traffic, either within the highway right-of-way or within an independent right-of-way, that is designated for use by persons riding bicycles.

(5) "Bus" or "large passenger vehicle" means every motor propelled vehicle designed for carrying more than ten persons other than a taxicab constructed and designed for transporting persons for commercial purposes.

(6) "Business district" means the territory contiguous to and including a highway when within any six hundred feet along such highway there are buildings in use for business or industrial purposes, including but not limited to hotels, banks, or office buildings, railroad stations and public buildings which occupy at least three hundred feet frontage on one side or three hundred feet collectively on both sides of the highway.

(7) "Cargo" means the items or freight to be moved, including items placed on or in a vehicle, towed by a vehicle, or a vehicle itself.

(8) "Chauffeur" means every person who is employed by another for the principal purpose of driving a motor vehicle, and every person who drives a school bus transporting school children or any motor vehicle when in use for the transportation of persons or property for compensation.

(9) "Combination of vehicles" means every group of two or more vehicles howsoever joined together which are drawn or propelled by a single motor vehicle.

(10) "Commissioner" means the deputy secretary of the Department of Public Safety and Corrections, public safety services.

(11) "Connecting mechanism" means an arrangement of parts interconnecting two or more consecutive axles to the frame of a vehicle in such a manner as to equalize the load between axles.

(12) "Controlled-access highway" means every highway, street, or roadway in respect to which owners or occupants of abutting lands and other persons have no legal right of access to or from the same except at such points only and in such manner as may be determined by the public authority having jurisdiction over such highway, street, or roadway.

(13) "Crosswalk" means: (a) That part of a roadway at an intersection included within the connections of the lateral lines of the sidewalks, shoulders, or a combination thereof on opposite sides of the highway measured from the curbs or, in absence of curbs, from the edges of the traversable roadway or if there is neither a sidewalk nor shoulder, a crosswalk is the portion of the roadway at an intersection that would be included within the prolongation of the lateral lines of the sidewalk, shoulder, or both on the opposite side of the street if there were a sidewalk or shoulder.

(b) Any portion of a roadway at an intersection or elsewhere distinctly indicated for pedestrian crossing by lines or other markings on the surface.

(14) "Department" means the Department of Transportation and Development.

(15) "Divided highway" means any highway divided into roadways by a median, physical barrier, or clearly indicated dividing section so constructed as to impede vehicular traffic.

(16) "Driver" means every person who drives or is in actual physical control of a vehicle.

(17) "Dummy axle" means a single axle attached independently to the frame of a vehicle and so designed and placed as to indicate the appearance of and to carry a uniformly distributed load of a normal tandem axle.

(18) "Explosives" means any chemical compound or mechanical mixture that is commonly used or intended for the purpose of producing an explosion and which contains any oxidizing and combustive units or other ingredients in such proportions, quantities, or packing that an ignition by fire, by friction, by concussion, by percussion, or by detonator of any part of the compound or mixture may cause such a sudden generation of highly heated gases that the resultant gaseous pressures are capable of producing destructive effects on contiguous objects or of destroying life or limb.

(19) "Farm tractor" means every motor vehicle designed and used primarily as a farm implement, for drawing plows, mowing machines, and other implements of husbandry.

(20) "Flammable liquid" means any liquid which has a flash point of seventy degrees F., or less, as determined by a tagliabue or equivalent closed-cup test device.

(21) "Freight-carrying vehicle" means every motor vehicle designed for and used primarily as a carrier of freight transported for commercial purposes, which vehicle is licensed for six thousand pounds or more. This shall not include pick-up or panel trucks unless they are so heavily loaded with such freight as to exceed six thousand pounds gross weight and shall never include any passenger-carrying vehicle.

(22) "Gross weight" means the weight of a vehicle and/or combination of vehicles without load on all axles including the steering axle plus the weight of any load thereon.

(23) "Height" means the total vertical dimension of any vehicle above the ground surface including any load and load-holding devices thereon.

(24) "High pressure pneumatic tire" means a pneumatic tire designed for use and used when inflated with air to one hundred twenty pounds per square inch pressure or more.

(25) "Highway" means the entire width between the boundary lines of every way or place of whatever nature publicly maintained and open to the use of the public for the purpose of vehicular travel, including bridges, causeways, tunnels and ferries; synonymous with the word "street".

(26)(a) "Intersection" means: The area embraced within the prolongation or connection of the lateral curb lines, or, if none, then the lateral boundary lines of the roadways of two highways which join one another at, or approximately at, right angles, or the area within which vehicles traveling upon different highways joining at any other angle may come in conflict.

(b) Where a highway includes two highways thirty feet or more apart, then every crossing of each highway of such divided highway by an intersecting highway shall be regarded as a separate intersection. In the event such intersecting highway also includes two highways thirty feet or more apart, then every crossing of two highways of such highways shall be regarded as a separate intersection.

(c) The junction of an alley or driveway with a street or highway shall not constitute an intersection unless the roadway or highway at said junction is controlled by a traffic control device.

(d)(i) Where a highway includes a stop line, yield line, or crosswalk that has not been designated on the roadway within the median between the separate intersections, the two intersections and the roadway median between them shall be considered as one intersection.

(ii) Where a highway with a stop line, yield line, or crosswalk is designated on the roadway on the intersection approach, the area within the crosswalk or beyond the designated stop line or yield line shall be part of the intersection.

(iii) Where a crosswalk is designated on a roadway on the departure from the intersection, the intersection shall include the area extending to the far side of such crosswalk.

(27) "Interstate highway" means a fully controlled access highway which is a part of the National System of Interstate and Defense Highways.

(28) "Laned roadway or highway" means a roadway or highway which is divided into two or more clearly marked lanes for vehicular traffic.

(29) "Length" means the total longitudinal dimension of a single vehicle, a trailer, or a semi-trailer. Length of a trailer or semi-trailer is measured from the front of the cargo-carrying unit to its rear and includes load-holding devices thereon.

(30) "Light trailer" means every vehicle of the trailer or semi-trailer type having a loaded gross weight of not more than five hundred pounds.

(31) "Load" means a weight or quantity of anything resting upon something else regarded as its support.

(32) "Local municipal authority" means every council, commission, or other board given authority by the constitution and laws of this state to govern the affairs of a municipality.

(33) "Local parish authority" means every police jury, commission, council, or other board given authority by the constitution and laws of this state to govern the affairs of a parish of this state.

(34) "Low pressure pneumatic tire" means a pneumatic tire designed for use and used when inflated with air to less than one hundred twenty pounds per square inch pressure.

(35) "Metal tire" means every tire, the surface of which is in contact with the highway, is wholly or partly of metal or other hard, nonresilient material.

(36) "Mobile home" means: (a) a trailer or semitrailer which is designed, constructed and equipped as a dwelling place, living abode, or sleeping place, either permanently or temporarily, and is equipped for use as a conveyance on highways; or, (b) a trailer or semitrailer whose chassis and exterior shell is designed and constructed for use as a mobile home, as defined in (a), but which is used instead permanently or temporarily for the advertising, sales, display, or promotion of merchandise or services, or for any other commercial purpose except the transportation of property for hire or the transportation of property for distribution by a private carrier.

(36.1) "Mobility aid" means a device used by individuals to ambulate independently and that is human or electric powered and used in- or outdoors.

(37) "Motor carrier" means any person owning, controlling, managing, operating, or causing to be used or operated any commercial motor vehicle used in the transportation of persons or property over the public highways of this state, whether as a transportation agency or howsoever utilizing said public facilities.

(38) "Motorcycle" means every motor vehicle having a seat or saddle for the use of the rider and designed to travel on not more than three wheels in contact with the ground, but excluding a tractor and excluding a motorized bicycle.

(39) "Motor driven cycle" means every motorcycle, including every motor scooter, with a motor of not to exceed five horsepower.

(40) "Motor vehicle" means every vehicle which is self-propelled, and every vehicle which is propelled by electric power obtained from overhead trolley wires, but not operated upon rails, but excluding a motorized bicycle. "Motor vehicle" shall also include a "low-speed vehicle" which is a four-wheeled, electric-powered vehicle with a maximum speed of not less than twenty miles per hour but not more than twenty-five miles per hour and is equipped with the minimum motor vehicle equipment appropriate for vehicle safety as required in 49 C.F.R. 571.500.

(41) "Motorized bicycle" means a pedal bicycle which may be propelled by human power or helper motor, or by both, with a motor rated no more than one and one-half brake horsepower, a cylinder capacity not exceeding fifty cubic centimeters, an automatic transmission, and which produces a maximum design speed of no more than twenty-five miles per hour on a flat surface.

(42) "Multiple-lane highway" means any highway with two or more clearly marked lanes for traffic in each direction.

(43) "Municipality" means an incorporated village, town, or city created under the authority of the constitution or laws of this state.

(44) "Operator" means every person, other than a chauffeur, who drives or is in actual physical control of a motor vehicle upon a highway or who is exercising control over or steering a vehicle being towed by a motor vehicle.

(45) "Owner" means a person who holds a legal title to a vehicle or in the event a vehicle is the subject of an agreement for the conditional sale, lease, or transfer of possession thereof with the right of purchase upon the performance of the conditions stated in the agreement, with the right of immediate possession in the vendee, lessee, possessor, or in the event such similar transaction is had by means of mortgage and the mortgagor of a vehicle is entitled to possession, then the conditional vendee, lessee, possessor, or mortgagor shall be deemed the owner for the purposes of this Chapter.

(46) "Park" or "parking" means the standing of a vehicle, whether occupied or not, otherwise than temporarily for the purpose of and while actually engaged in loading or unloading merchandise or passengers.

(46.1) "Parking area" means an area used by the public as a means of access to and egress from, and for the free parking of motor vehicles by patrons of a shopping center, business, factory, hospital, institution, or similar building or location.

(46.2) "Passenger car" means any passenger car required to be equipped with safety belts by Federal Motor Vehicle Standard No. 208 (49 CFR 571.208).

(47) "Pavement structure" means the combination of subbase, base course, and surface course placed on an earth subgrade to support the traffic load and distribute it to the roadbed.

(48) "Pedestrian" means any person afoot or utilizing a mobility aid.

(49) "Pneumatic tire" means every tire of rubber or other resilient material which depends upon compressed air for support of a load.

(50) "Police officer" means every officer authorized to direct or regulate traffic or to make arrests for violations of traffic regulations.

(51) "Private road or driveway" means every way or place in private ownership and used for vehicular travel by the owner and those having express or implied permission from the owner, but not by other persons.

(51a) "Quadrum axle" means any four consecutive axles whose centers are more than forty inches but not more than ninety-six inches apart, and are designed to equalize the load between axles.

(52) "Railroad" means a carrier of persons or property upon cars, other than streetcars, operated upon stationary rails.

(53) "Railroad sign or signal" means any sign, signal, or device erected by authority of a public body or official or by a railroad and intended to give notice of the presence of railroad tracks or the approach of a railroad train.

(54) "Railroad train" means a steam or diesel engine, electric or other motor, with or without cars coupled thereto, operated upon rails, except streetcars.

(55) "Regular operation" means movement over highways of vehicles, combinations of vehicles, and loads thereon, subject to the limitations contained in this Chapter governing maximum weights and dimensions for motor vehicles and loads thereon.

(56) "Residence district" means the territory contiguous to a highway not comprising a business district, when the frontage on such a highway for a distance of three hundred feet or more is mainly occupied by dwellings or by dwellings and buildings in use for business.

(57) "Right of way" means the privilege of the immediate use of the highway.

(58) "Road tractor" means every motor vehicle designed, constructed, or used either by itself or for drawing other vehicles used in the construction and maintenance of roads, highways, or streets, and not so constructed as to carry any load thereon, either independently or as a part of the weight of a vehicle or load so drawn.

(59) "Roadway" means that portion of a highway improved, designed, or ordinarily used for vehicular traffic, exclusive of the berm or shoulder. A divided highway has two or more roadways.

(60) "Rotary traffic island" means any circular area of ground, surrounded by a highway or roadway which is designed to prevent the crossing of traffic on four or more otherwise intersecting highways, in order to require all traffic approaching it to proceed for some distance around a portion of the island before entering one of the intersecting highways and to prevent left hand turns onto such otherwise intersecting highways.

(61) "Safety zone" means the area or space officially set apart within a highway for the exclusive use of pedestrians and which is protected or is so marked or indicated by adequate signs as to be plainly visible at all times while set apart as a safety zone.

(62) "School bus" means every motor vehicle that complies with the color, equipment, and identification requirements set forth in this Chapter and is used to transport children to and from school or in connection with school activities, but not including buses operated by common carriers in urban transportation of school children.

(a) "Type I school bus" means any school bus designed to carry more than sixteen pupils at one time.

(b) "Type II school bus" means any school bus designed to carry sixteen or less pupils at one time.

(62.1) "Seat belt" means the manual restraint system installed by the manufacturer as required by Federal Motor Vehicle Standard No. 208 which became effective January 1, 1968.

(63) "Secretary" means the secretary of the Department of Transportation and Development or his delegated or authorized representative.

(64) "Semitrailer" means every single vehicle without motive power designed for carrying property and passengers and so designed in conjunction and used with a motor vehicle that some part of its own weight and that of its own load rests or is carried by another vehicle and having one or more load-carrying axles.

(64.1) "Shared use trail" means a public way separated by open space, grade, or other physical barrier from motor traffic, either within the highway right-of-way or within an independent right-of-way, that is designated for use by pedestrians, mobility aid users, and persons riding bicycles.

(65) "Shoulder" means the portion of the highway contiguous with the roadway for accommodation of stopped vehicles, for emergency use, pedestrian use, mobility aid use, bicycle use, and for lateral support of base and surface.

(66) "Sidewalk" means that portion of a highway between the curb lines, or the lateral lines of a highway, and the adjacent property lines, intended for the use of pedestrians.

(67) "Single axle" means an assembly of two or more wheels, whose centers are in one transverse vertical plane or may be included between two parallel transverse vertical planes forty inches apart extending across the full width of the vehicle.

(68) "Single axle weight" means the total weight transmitted to the road by a single axle.

(69) "Special permit" means a written authorization to move or operate on a highway a vehicle or combination of vehicles with indivisible load of size and/or weight exceeding the limits prescribed for vehicles in regular operation.

(70) "Special permit applicant" means an individual, firm, partnership, corporation, or association making application for a special permit to transport a vehicle, combination of vehicles, and/or load which is oversize or overweight and under whose authority and responsibility such vehicle or load is transported.

(71) "Stand" or "standing" means the halting of a vehicle, whether occupied or not, otherwise than temporarily for the purpose of and while actually engaged in receiving or discharging passengers.

(72) "State maintained highway" means any highway in this state which is contained in the state highway system as defined by law or which is maintained by the department.

(73) "Steering axle" means the axle of a motor vehicle or combination of vehicles by which the same is guided or steered.

(74) "Stop" means, when required, the complete cessation from movement.

(75) "Stop" or "stopping" means, when prohibited, any halting, even momentarily of a vehicle, whether occupied or not, except when necessary to avoid conflict with other traffic or in compliance with the directions of a police officer, weights and standards police officer, or traffic control sign or signal.

(76) "Street" means the entire width between the boundary lines of every way or place of whatever nature publicly maintained and open to the use of the public for the purpose of vehicular travel, including bridges, causeways, tunnels, and ferries; synonymous with the word "highway".

(77) "Tandem axle" means any two consecutive axles whose centers are more than forty inches but not more than ninety-six inches apart, and are designed to equalize the load between axles.

(78) "Tandem axle weight" means the total weight transmitted to the road by a tandem axle.

(79) "Tandem truck" means every motor propelled single vehicle designed for the conveyance of property or things for hauling purposes and having one front or steering axle and two rear or load carrying axles, even though one of the load carrying axles is not permanently affixed to the frame of the vehicle and may be removed.

(80) "Through highway" means every highway or portion thereof on which vehicular traffic is given preferential right of way, and at the entrances to which vehicular traffic from intersecting highways is required by law to yield the right of way to vehicles on such through highway in obedience to either a stop sign or a yield sign, when such signs are erected as provided in this Chapter.

(81) "Traffic" means pedestrians, ridden or herded animals, vehicles, and other conveyances either singly or together while using any highway for purposes of travel.

(82) "Traffic control device" means all signs, signals, markings, and devices, not inconsistent with this Chapter, placed or erected by authority of a public body or official having jurisdiction, for the purpose of regulating, warning, or guiding traffic.

(83) "Traffic control signal" means a type of highway traffic signal, manually, electrically or mechanically operated, by which traffic is alternately directed to stop and permitted to proceed.

(84) "Trailer" means every single vehicle without motive power designed for carrying property or passengers wholly on its own structure, drawn by a motor vehicle which carries no part of the weight and load of the trailer on its own wheels and having two or more load carrying axles.

(85) "Tridum axle" means any three consecutive axles whose centers are more than forty inches but not more than ninety-six inches apart, and are designed to equalize the load between axles.

(86) "Tridum axle weight" means the total weight transmitted to the road by a tridum axle.

(87) "Truck" means every motor propelled single vehicle for the conveyance of property or things for hauling purposes and having one front steering axle and one rear or load carrying axle.

(88) "Truck-tractor" means every motor vehicle designed and used primarily for drawing other vehicles and not so constructed as to carry a load other than a part of the weight of the vehicle and load drawn.

(89) "Turning path" means the path of a designated point on a vehicle making a specified turn.

(90) "Turning track width" means the radial distance between the turning paths of the outside of the outer front tire and the outside of the rear tire which is nearest the center of the turn.

(91) "Urban district" means the territory contiguous to and including any street which is built up with structures devoted to business, industry, or dwelling houses situated at intervals of less than one hundred feet for a distance of a quarter of a mile or more.

(92) "Vehicle" means every device by which persons or things may be transported upon a public highway or bridge, except devices moved by human power or used exclusively upon stationary rails or tracks. A bicycle or a ridden animal shall be a vehicle, and a trailer or semitrailer shall be a separate vehicle.

(93) Repealed by Acts 2010, No. 320, §2, eff. July 1, 2010.

(93.1) "Weights and standards police officer" means an employee of the Department of Public Safety and Corrections, public safety services, authorized to enforce the provisions of R.S. 32:380 through 388.1, R.S. 32:390, R.S. 47:718, Chapter 4 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, the access laws and regulations relative to controlled access highways, and certain other specified statutes and regulations determined by the deputy secretary of the Department of Public Safety and Corrections, public safety services, or by the Department of Transportation and Development.

(94) "Width" means the total outside transverse dimension of a vehicle including any load or load holding devices thereon but excluding approved safety devices and tire bulge due to load.

Acts 1995, No. 301, §1, eff. June 15, 1995; Acts 1995, No. 733, §1; Acts 1997, No. 297, §1; Acts 1997, No. 1186, §1; Acts 2003, No. 986, §1; Acts 2008, No. 429, §1, eff. June 21, 2008; Acts 2010, No. 275, §1, eff. June 17, 2010; Acts 2010, No. 320, §§1, 2, eff. July 1, 2010; Acts 2010, No. 618, §2; Acts 2011, No. 98, §1; Acts 2011, No. 244, §1; Acts 2013, No. 81, §1, eff. Jan. 1, 2014; Acts 2016, No. 318, §1; Acts 2016, No. 326, §1.



RS 32:2 - Authority of Department of Transportation and Development

§2. Authority of Department of Transportation and Development

A.(1) The department, as an exercise of the police power of this state, shall supervise and regulate all traffic on all highways within the state highway system and shall have the authority in its discretion to supervise and regulate all traffic on all highways within this state; promulgate rules and regulations not inconsistent with this Chapter and the general laws relative to highways and their construction, maintenance, and use, and the operation of vehicles and pedestrians thereon; and investigate the highways by utilizing surveys, traffic counts, etc., and effect methods and practices thereto, as in its judgment and experience it deems advisable.

(2) All rules and regulations promulgated by the department shall be adopted in accordance with the provisions of the Administrative Procedure Act.

(3) All orders issued by the department relative to the determination of a maximum or minimum speed limit on a highway or weight limit on a bridge shall be published on the official website of the department. Any such order issued by the department shall become effective upon the erection of signs on the affected highway or bridge.

B, C. Repealed by Acts 2010, No. 320, §2, July 1, 2010.

D. The department shall have sole authority over the issuance of special permits as set forth in R.S. 32:387. The commissioner may facilitate the issuance of permits by the department's truck permit office to place a vehicle or load in compliance with law.

E. The commissioner shall provide the personnel and equipment required to fully implement the provisions of the Louisiana Truck Center, Part VI-B of Chapter 1 of Title 32 of the Louisiana Revised Statutes, as it relates to the assessment and collection of fees and taxes of this department. Any money made available and received from the Federal Highway Administration, or from any other entity for the purpose of maintaining, improving, or upgrading the stationary or mobile scales shall be used solely for such purpose. The commissioner shall be responsible for maintenance of the buildings and grounds and the stationary scales at stationary scale locations. The department shall be responsible for the maintenance of the roadways and parking lots at the stationary scale locations.

Amended by Acts 1968, No. 340, §1; Acts 1977, No. 113, §1, eff. June 22, 1977; Acts 1978, No. 35, §1, eff. May 31, 1978; Acts 1982, No. 459, §1, eff. July 21, 1982.; Acts 1997, No. 273, §1; Acts 1997, No. 1186, §1; Acts 2010, No. 320, §§1, 2, eff. July 1, 2010; Acts 2012, No. 496, §1, eff. June 5, 2012.



RS 32:3 - Authority of Department of Public Safety and Corrections

§3. Authority of Department of Public Safety and Corrections

A. The Department of Public Safety and Corrections shall enforce the provisions of this Chapter and the commissioner's regulations adopted pursuant thereto on all highways of this state within its jurisdiction and shall exercise such other power and authority as is specifically set forth in this Chapter or other laws of this state.

B. All rules and regulations promulgated by the commissioner relative to weight enforcement, payment, and collection of procedures shall be adopted in accordance with the provisions of the Administrative Procedure Act. Such rules and regulations shall be referenced to the sections of law which they interpret or apply.

C. The Weights and Standards Police Force is hereby created within the Department of Public Safety and Corrections, public safety services. It may enforce the provisions of R.S. 32:380 through 388.1, R.S. 32:390, R.S. 47:718, Chapter 4 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, the access laws and regulations relative to controlled access highways, and certain other specified statutes and regulations determined by the deputy secretary of the Department of Public Safety and Corrections, public safety services. Members of the Weights and Standards Police Force may be authorized to carry weapons and to make arrests in the enforcement of these laws and regulations and may have the same authority and powers conferred by law upon other law enforcement officers of the Department of Public Safety and Corrections upon being duly commissioned as a peace officer by the deputy secretary of the Department of Public Safety and Corrections, public safety services; however, no member of the Weights and Standards Police Force shall be authorized to carry a weapon until the member has received P.O.S.T. certification training and has been duly commissioned as a peace officer by the deputy secretary of the Department of Public Safety and Corrections, public safety services.

D. The secretary of the Department of Public Safety and Corrections shall provide the personnel and equipment required to fully implement the provisions of R.S. 32:390.23 as it relates to the permit and licensing activities of the department.

Acts 1962, No. 310, §1; Acts 1997, No. 273, §1; Acts 1997, No. 1186, §1; Acts 2010, No. 320, §1, eff. July 1, 2010.



RS 32:4 - Authority of departments to summon witnesses

§4. Authority of departments to summon witnesses

In administering laws and regulations relative to motor vehicles the secretary and the commissioner may summon witnesses in behalf of the state and may administer oaths and take testimony. They also may cause depositions to be taken and may order the production of books, papers, and documents. The fees for attendance and travel of witnesses shall be the same as for witnesses before the district courts and shall be paid by the state in the same manner as any other expenditure by the departments.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:5 - Authority of other law enforcement officers; parade marshals in Calcasieu Parish and Lake Charles; traffic control officers in the city of New Orleans

§5. Authority of other law enforcement officers; parade marshals in Calcasieu Parish and Lake Charles; traffic control officers in the city of New Orleans

A. All law enforcement officers of this state or of any political subdivision thereof invested by law with authority to direct, control, or regulate traffic are authorized to enforce the provisions of this Chapter and regulations of the department and the commissioner adopted pursuant hereto, within their respective territorial jurisdictions, except as otherwise provided by law or this Chapter.

B. The governing authorities of the city of Lake Charles and Calcasieu Parish may employ parade marshals who shall have the authority to direct, control, and regulate traffic for parade events only. However, such parade marshals shall not have the authority to issue traffic citations.

C. The superintendent of police in the city of New Orleans may contract with or employ traffic control officers who shall have the authority to direct, control, and regulate traffic within the city of New Orleans. However, no such officer shall have the authority to issue traffic citations. The New Orleans Police Department shall establish a training program for any such traffic control officers.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977; Acts 2004, No. 136, §1; Acts 2016, No. 247, §1.



RS 32:6 - Authority of Department of Public Safety and Corrections to serve notices and subpoenas; procedure

§6. Authority of Department of Public Safety and Corrections to serve notices and subpoenas; procedure

A. In administering laws and regulations under Title 32, unless otherwise provided, the Department of Public Safety and Corrections may serve notices and subpoenas by domiciliary service, personal service, or United States mail as provided in Subsection B of this Section. Personal service is made when a process server tenders the notice or subpoena to the addressee. Domiciliary service is made when a process server leaves the notice or subpoena at the dwelling house or usual abode of the addressee with a person of suitable age and discretion residing therein as a member of the domiciliary establishment of the addressee.

B.(1) The department may serve all notices and subpoenas by mailing the same in the United States Post Office, by either certified mail, return receipt requested, or first-class mail to the addressee at the address most recently furnished to the department.

(2) Service by first-class mail shall include a request that the enclosed return form be signed by the addressee and mailed to the department. If a signed return is not received by the department within fifteen days after mailing, the notice or subpoena shall be served by domiciliary or personal service as provided in Subsection A of this Section.

(3) Service by mail shall be considered personal service if the certified return receipt or the return form is signed by the addressee. Service by mail shall be considered domiciliary service if the certified return receipt or the return form is signed by anyone other than the addressee.

C. The department may make service of notices or subpoenas on law enforcement officers through the law enforcement officer's ranking officers or their designated representative, which, upon service thereof, shall have the same legal effect as if domiciliary service had been made upon the law enforcement officer named therein. This service shall be made at the appropriate troop, region, or departmental headquarters of the law enforcement agency. Service may consist of individual notices or subpoenas or may consist of lists which include the officer's name and badge number, case title, and date of commanded appearance. Such lists may be served by the department by means of electronic transfer to printing devices located at the troop, region, or departmental headquarters. The ranking officer, or his designated representative, shall sign for such notices or subpoenas or indicate receipt by electronic verification code, and shall be required to notify the law enforcement officer named therein of receipt of the subpoenas or list. This type of service shall be known as departmental service on law enforcement officers, and shall not be construed to replace domiciliary or personal service on them but shall be an additional method of service.

D. For purposes of this Section:

(1) "Addressee" means the individual to whom the subpoena is directed.

(2) "Process server" means any person otherwise authorized by law to serve process, and shall also mean a chief process server or one of his deputies, which chief process server and as many deputy process servers as necessary shall be appointed by the department.

(3) "Subpoena" includes a subpoena issued for the attendance of an individual and a subpoena duces tecum.

Acts 1990, No. 319, §1.



RS 32:7 - Authority to operate joint weight enforcement scales with contiguous states; joint enforcement of laws

§7. Authority to operate joint weight enforcement scales with contiguous states; joint enforcement of laws

A. The agency of the state which exercises authority over the state's stationary weight enforcement scale facilities may enter into interstate agreements with contiguous states through appropriate officials, departments, or agencies to jointly provide for the location, construction, staffing, and operation of scale facilities for the purpose of weighing vehicles and enforcement of the laws, rules, and regulations of this state and the laws, rules, and regulations of the contiguous state, its appropriate agencies, or departments.

B. The interstate agreement may authorize employees of either state to weigh vehicles under the jurisdiction of either state, issue permits, collect fees, taxes, interests, and penalties imposed by the laws, rules, or regulations of either state, its agencies, or departments, and enforce the laws, rules, and regulations of either state.

C.(1) As part of an interstate agreement, the agency of this state may appoint employees of a contiguous state as duly authorized and empowered enforcement officers of that agency for the enforcement of tax, weight, size and load, equipment, safety, and all other state laws, rules, and regulations relating to vehicles entering into, exiting, or traveling upon the highways of this state and may allow employees of this state to accept similar positions or appointments with any contiguous state or appropriate agency or department of such state and to enforce the laws, rules, and regulations of such state, its agencies, and departments.

(2) Any employee of a contiguous state which enters into an interstate agreement pursuant to this Section shall not be considered an employee of this state, and as such, shall not be compensated by this state or entitled to any employment benefits either directly or indirectly from this state. Neither this state nor its officers, agents, or employees shall be subject to civil or criminal liability for the actions or inactions of such persons.

(3) Employees of this state who accept appointments from a contiguous state shall not be considered an employee of that state, compensated by that state, or entitled to any employment rights from that state.

D. The agency of this state shall promulgate all rules and regulations necessary to implement the provisions of this Section in accordance with the Administrative Procedure Act.

E. For purposes of this Section, "agency of this state" shall mean either the Department of Transportation and Development or the Department of Public Safety and Corrections, based upon the authority granted to that department by this Chapter.

F. Any interstate agreement entered into pursuant to this Section shall be subject to oversight by the Joint Committee on Transportation, Highways and Public Works.

Acts 1998, 1st Ex. Sess., No. 37, §1, eff. April 24, 1998.



RS 32:8 - Final delinquent debt; office of motor vehicles

§8. Final delinquent debt; office of motor vehicles

A. For purposes of this Section, the following words shall have the following meanings unless the context clearly indicates otherwise:

(1) "Debt" means any legally collectible liquidated sum due and owed to the Department of Public Safety and Corrections, office of motor vehicles, pursuant to R.S. 32:57.1, 863, or 863.1.

(2) "Delinquent debt" means a debt that is sixty days or more past due.

(3) "Final debt" means the amount due is no longer negotiable and that the debtor has no further right of administrative and judicial review.

(4) "Office of motor vehicles" means the Department of Public Safety and Corrections, office of motor vehicles.

B. The office of motor vehicles shall refer a final delinquent debt for which a debtor has not entered into an installment agreement for payment to the office of debt recovery as provided in R.S. 47:1676. Final delinquent debt referrals shall include data and information in the required format necessary to institute collection procedures. All delinquent debts shall be authenticated by the office of motor vehicles prior to being referred to the office of debt recovery. Once the delinquent debt becomes final, and prior to referral to the office of debt recovery, the office of motor vehicles shall notify the debtor in writing that failure to pay the debt in full within sixty days shall subject the debt to the maximum amount owed together with the additional fee collected by the office of debt recovery provided for in R.S. 47:1676. Such notice shall also inform the debtor that he may qualify to pay sums due by installment agreement, if eligible, and shall include instructions on how to inquire with the office of motor vehicles to determine eligibility and terms.

C. The office of motor vehicles may promulgate rules and regulations in accordance with the Administrative Procedure Act necessary to implement the provisions of this Section, including rules for referring final delinquent debt.

Acts 2015, No. 414, §1; Acts 2016, 1st E.S., No. 11, §1, eff. March 9, 2016; Acts 2016, No. 397, §1, eff. June 8, 2016.



RS 32:21 - Uniform application

PART II. UNIFORM APPLICABILITY OF CHAPTER;

POWER OF LOCAL AUTHORITIES

SUBPART A. UNIFORMITY OF APPLICATION

§21. Uniform application

The provisions of this Chapter and the regulations of the department adopted pursuant thereto shall govern the operation of vehicles and pedestrians upon all highways within this state and other areas specifically set forth; provided, however, that local authorities may adopt local traffic regulations in accordance with the provisions of R.S. 32:41, 32:42.

Acts 1962, No. 310, §1.



RS 32:22 - Persons riding animals or driving animal-drawn vehicles; application of part

§22. Persons riding animals or driving animal-drawn vehicles; application of part

Every person riding an animal or driving any animal-drawn vehicle upon a roadway shall be granted all of the rights and be subject to all of the duties applicable to the driver of a vehicle by this Chapter, except those provisions which by their very nature can have no application.

Acts 1962, No. 310, §1.



RS 32:23 - Persons and vehicles working on highways; exceptions

§23. Persons and vehicles working on highways; exceptions

Unless specifically made applicable, the provisions of this Chapter shall not apply to persons, teams, motor vehicles and other equipment while actually engaged in work upon a highway, but shall apply to such persons, teams, motor vehicles and other equipment when traveling to or from such work.

Acts 1962, No. 310, §1.



RS 32:24 - Emergency vehicles; exceptions

§24. Emergency vehicles; exceptions

A. The driver or rider of an authorized emergency vehicle, when responding to an emergency call, or when in the pursuit of an actual or suspected violator of the law, or when responding to, but not upon returning from, a fire alarm, may exercise the privileges set forth in this Section, but subject to the conditions herein stated.

B. The driver or rider of an authorized emergency vehicle may do any of the following:

(1) Park or stand, irrespective of the provisions of this Chapter.

(2) Proceed past a red or stop signal or stop sign, but only after slowing down or stopping as may be necessary for safe operation.

(3) Exceed the maximum speed limits so long as he does not endanger life or property.

(4) Disregard regulations governing the direction of movement or turning in specified directions.

C. The exceptions herein granted to an authorized emergency vehicle shall apply only when such vehicle or bicycle is making use of audible or visual signals, including the use of a peace officer cycle rider's whistle, sufficient to warn motorists of their approach, except that a police vehicle need not be equipped with or display a red light visible from in front of the vehicle.

D. The foregoing provisions shall not relieve the driver or rider of an authorized vehicle from the duty to drive or ride with due regard for the safety of all persons, nor shall such provisions protect the driver or rider from the consequences of his reckless disregard for the safety of others.

Acts 1962, No. 310, §1. Amended by Acts 1980, No. 160, §1; Acts 2011, No. 98, §1.



RS 32:25 - Rights of owners of real property

§25. Rights of owners of real property

Nothing in this Chapter shall be construed to prevent the owner of real property used by the public for purposes of vehicular travel by permission of the owner, and not as a matter of right, from prohibiting such use, or from requiring other or different or additional conditions than those specified in this Chapter, or otherwise regulating such use as may seem best to such owner.

Acts 1962, No. 310, §1.



RS 32:41 - Power of local municipal authorities

SUBPART B. POWERS OF LOCAL AUTHORITIES

§41. Power of local municipal authorities

A. Except as otherwise provided by law, this Chapter shall not be deemed to prevent local municipal authorities, with respect to highways other than state maintained highways within their corporate limits, from adopting ordinances:

(1) Regulating the standing or parking of vehicles;

(2) Enforcing the provisions of this Chapter, regulations of the department and of the commissioner and local regulations adopted pursuant hereto, by means of police officers or by the use of traffic-control devices approved by the department;

(3) Regulating or prohibiting processions or assemblages on the highways;

(4) Designating particular highways as one-way highways, or through highways;

(5) Designating no passing zones;

(6) Designating routes for freight carrying vehicles;

(7) Requiring the registration and licensing of bicycles, including the requirement of a registration fee;

(8) Directing the flow of traffic by designating the places and direction in which turning movements may be made or prohibited;

(9) Establishing speed limits and speed zones, provided that no speed shall be permitted which is in excess of the specific maximum speed limits established by this Chapter;

(10) Restricting traffic on limited access highways, or, temporarily reducing the permissible weight of vehicles which may be operated thereon, on other highways, when, because of deterioration, rain, snow, other climatic conditions, or the making of repairs, the highway will be seriously damaged or destroyed unless the use of vehicles thereon is prohibited or permissible weight reduced;

(11) Erecting stop signs at particularly dangerous railroad crossings;

(12) Requiring pedestrians to comply strictly with the directions of any official traffic-control signal and prohibiting pedestrians from crossing any roadway within a business district or any designated highways except in a crosswalk;

(13) Directing the installation of speed bumps.

(14) Creating additional regulations controlling traffic upon nonstate maintained highways within their corporate limits under their general police power so long as such regulations do not modify, or conflict with, the provisions of this Chapter or regulations of the department and the commissioner adopted pursuant hereto.

B. No ordinance or regulation enacted under paragraphs (4), (5), (6) or (10) of Subsection A of this Section shall be effective until signs giving notice of such local traffic regulations are posted upon or at the entrances to the highway or part thereof affected, as may be most appropriate.

C. Local municipal authorities also may adopt ordinances regulating traffic on state maintained highways within their corporate limits, so long as such ordinances do not establish regulations different from, or in addition to, the provisions of this Chapter and the regulations of the department and the commissioner adopted pursuant thereto. In addition, local municipal authorities may adopt ordinances which supplement the provisions of this Chapter and regulations of the department and commissioner adopted pursuant thereto but only after such ordinances have been approved in writing by the department. However, the municipal ordinance may provide for such penalties as are consistent with the authority granted by the local municipal charter or state statute under which the municipal government operates and the penalties imposed need not necessarily be consistent with the penalties provided by Section 57 of this Title.

Furthermore, local municipal authorities may adopt by reference, all or any of the provisions of this Chapter and/or regulations of the department and commissioner adopted pursuant hereto with respect to any highways within their corporate limits.

D. Upon request of either the owner or the person in charge of the general operation and control of a parking area, local municipal authorities may adopt local ordinances to:

(1) Order stop signs, yield signs, or other traffic control devices erected at specified entrance or exit locations to a parking area or at an intersection in the parking area.

(2) Regulate traffic in the parking area, including regulation by means of traffic control signals.

(3) Prohibit or regulate the turning of vehicles or specified types of vehicles at intersections or other designated locations in the parking area.

(4) Regulate the crossing of a roadway in the parking area by pedestrians.

(5) Designate a separate roadway, drive, or lane in the parking area for one-way traffic.

(6) Prohibit, regulate, restrict, or limit the stopping, standing, or parking of vehicles in specified areas of the parking area.

(7) Designate safety zones, loading zones, and other restricted areas in the parking area.

(8) Provide for the removal and storage of vehicles parked or abandoned in the parking area during snowstorms, floods, fires, or other public emergencies, or found unattended in the parking area, if the vehicles constitute an obstruction to traffic or if stopping, standing, or parking is prohibited, and for the payment of reasonable charges for the removal and storage by the owner or the operator of the vehicle.

(9) Adopt additional reasonable rules with respect to traffic and parking in a parking area as local conditions may require for the safety and convenience of the public or users of the parking area.

E. When requested by the owner of a private road located within its corporate limits, a municipal governing authority may adopt ordinances regulating matters enumerated in Paragraphs (A)(2) and (9) of this Section on the private road. Any law enforcement agency with jurisdiction in the municipality may enforce compliance with an ordinance adopted pursuant to this Subsection.

Acts 1962, No. 310, §1. Amended by Acts 1963, No. 33, §1; Acts 1977, No. 113, §1, eff. June 22, 1977; Acts 1978, No. 433, §1; Acts 2007, No. 187, §1; Acts 2010, No. 85, §1.



RS 32:42 - Power of local parish authorities

§42. Power of local parish authorities

A. Local parish authorities or lake commissions shall, with respect to highways other than state maintained highways and with respect to public roads within their territorial limits, but outside corporate limits of any municipality therein, have henceforth, power to adopt ordinances regulating the matters enumerated in R.S. 32:41.

B. With respect to private roads when requested by the owner within recognized subdivisions within their territorial limits but outside the corporate limits of any municipality therein, local parish authorities shall henceforth have power to adopt ordinances regulating matters enumerated in R.S. 32:41(A)(9) and provides for stop signs at certain intersections.

C. Local parish authorities shall with respect to parking areas located outside the corporate limits of any municipality have, henceforth, the power to adopt ordinances regulating the matters enumerated in R.S. 32:41(D).

Acts 1962, No. 310, §1. Amended by Acts 1966, No. 217, §1; Acts 1974, No. 412, §1; Acts 1975, No. 637, §1; Acts 1978, No. 433, §1.



RS 32:43 - Automated speed enforcement devices; prohibition

§43. Automated speed enforcement devices; prohibition

A.(1) Local municipal authorities or local parish authorities shall not install or utilize automated speed enforcement devices to regulate traffic on interstate roadways within their corporate or territorial limits.

(2) The provisions of this Section shall not apply to highway construction zones, where work is being performed by the Department of Transportation and Development or a private contractor under contract with the Department of Transportation and Development, where construction workers are present. However, the exemption provided by this Paragraph shall not apply to local municipal authorities and local parish authorities.

B. For the purposes of this Section, the term "automated speed enforcement device" means an unmanned or handheld camera or optical device installed to work in conjunction with a traffic control signal or radar speed detection equipment, or both, and designed to collect photographic evidence of alleged traffic violations for the issuance of traffic citations by recording images that depict the license plate or other identifying feature of a motor vehicle not in compliance with instruction of a traffic control signal or posted traffic sign.

C. Effective January 1, 2015, local municipal authorities or local parish authorities shall not impose or collect any civil or criminal fine, fee, or penalty as a result of an image produced by an automated speed enforcement device in violation of this Section.

Acts 2014, No. 95, §1, eff. May 16, 2014.



RS 32:44 - Required notification for red light cameras

§44. Required notification for red light cameras

A. Local municipal authorities or local parish authorities shall post signs, indicating that a red light camera is present, within five hundred feet of each red light camera, in such a manner as to be clearly visible to traffic approaching the red light camera.

B.(1) Failure of a municipal or parish authority to comply with Subsection A of this Section shall prohibit the use of any photographic or video images collected by the red light camera to impose or collect any civil or criminal fine, fee, or penalty by or on behalf of the municipal or parish authority.

(2) In any proceeding to collect a civil or criminal fine, fee, or penalty by or on behalf of a municipal or parish authority, a rebuttable presumption shall exist that signs were posted in accordance with Subsection A of this Section.

C. For the purposes of this Section, "red light camera" means a device installed at an intersection designed to collect photographic or video evidence of alleged traffic violations by recording images that depict the license plate or other identifying feature of a motor vehicle that is not operated in compliance with instruction of a traffic control signal or a posted traffic sign.

Acts 2016, No. 348, §1.



RS 32:51 - Vehicle license required

PART III. GENERAL PROHIBITIONS, PENALTIES

§51. Vehicle license required

No person shall operate, or permit to be operated, any motor vehicle upon the highways of this state unless it is registered with the commissioner, the license tax is paid thereon, and it is operated in accordance with the provisions of this Chapter and other laws of this state.

Acts 1962, No. 310, §1.



RS 32:52 - Driver must be licensed

§52. Driver must be licensed

No person shall drive or operate any vehicle upon any highway within this state unless and until he has been issued a license to so do as required by the laws of this state nor shall any person permit or allow any other person to drive or operate any vehicle owned or controlled by him upon highways of this state unless and until such other person has been issued a license to so do as required by the laws of this state.

Acts 1962, No. 310, §1.



RS 32:53 - Proper equipment required on vehicles; display of plate

§53. Proper equipment required on vehicles; display of plate

A.(1) No person shall drive or move, nor cause or knowingly permit any vehicle owned or controlled by him to be driven or moved, on any highway of this state, at any time, any vehicle or combination of vehicles which is in such unsafe condition as to endanger any person or property, or which does not contain those parts or is not at all times equipped with such lamps and other equipment, in proper condition and adjustment, as required in this Chapter, or which is constructed or equipped in any manner in violation of this Chapter, and no person shall do any act forbidden or fail to perform any act required under this Chapter.

(2) The permanent registration license plate assigned to a trailer, semitrailer, motorcycle, or other motor vehicle shall be attached to the rear thereof. Notwithstanding the foregoing, the permanent registration license plate assigned to any truck having a gross vehicle weight in excess of ten thousand pounds or to any dump truck may be attached to either the front or rear thereof. For the purposes of this Section, dump truck means any truck with a bed that raises to dump a load. The permanent registration license plate shall be so displayed during the current registration year, except as otherwise provided herein.

(3) Every permanent registration license plate shall at all times be securely fastened to the vehicle to which it is assigned, so as to prevent the plate from swinging, and at a height not less than twelve inches from the ground, measuring from the bottom of such plate, in a place and position to be clearly visible, and shall be maintained free from foreign materials and in a condition to be clearly legible.

(4) The provisions of this Section shall not be construed to prohibit placing a permanent registration license plate on a rear fender as long as it is facing to the rear of the vehicle.

B. Nothing contained in this Chapter shall be construed to prohibit the use of additional parts and accessories on any vehicle not inconsistent with the provisions of this Chapter.

C. The provisions of this Chapter with respect to equipment on vehicles shall not apply to implements of husbandry, nor to vehicles used solely in building highways when they are temporarily upon the highways, except as herein made applicable. These exceptions shall not exclude any vehicle or combination of vehicles not used primarily for this purpose, or ordinary commercial vehicles upon which are placed removable machinery for such purposes, or vehicles designed for the purpose of evading the limitations of this Chapter.

D. No person shall drive a vehicle upon highways within this state, or permit or allow any vehicle owned by him or under his control to be driven on said highways, unless and until such vehicle bears an inspection tag showing it to have been inspected and approved as required by the provisions of R.S. 32:1301-32:1310, if such vehicle is required to be so inspected.

Acts 1962, No. 310, §1; Acts 2014, No. 148, §1.



RS 32:54 - Size, weight and load of vehicles limited

§54. Size, weight and load of vehicles limited

A. No person shall drive or move any vehicle, nor cause or knowingly permit any vehicle owned or controlled by him to be driven or moved, on any highway of this state when such vehicle is of a size or weight exceeding the limitations stated in this Chapter or otherwise in violation of this Chapter, and the maximum size and weight of vehicles herein specified shall be lawful throughout the state.

B. The provisions of this Chapter governing size, weight and load shall not apply to fire apparatus, vehicles and machinery used solely in the building of highways while actually temporarily engaged in work upon a highway, to implements of husbandry, including farm tractors temporarily moved upon a highway, or to a vehicle operated under the terms of a special permit issued as herein provided, or to trolley coaches or motor buses operated under a franchise or indeterminate permit wholly within the corporate limits of a municipality having a population of one hundred thousand or more inhabitants.

C. These exceptions shall not include any vehicle or combinations of vehicles not used primarily for such purposes, nor ordinary commercial vehicles upon which are placed removable machinery for such purposes, nor vehicles designed for the purpose of evading the limitations of this Part.

Acts 1962, No. 310, §1.



RS 32:55 - Exclusion of vehicles from highways; notice required

§55. Exclusion of vehicles from highways; notice required

No person shall operate, or knowingly permit to be operated, a motor vehicle over any highway of this state from which it is by proper authority excluded, provided notice of such exclusion is conspicuously posted at the entrance to such highway.

Acts 1962, No. 310, §1.



RS 32:56 - Obedience to police officers, weights and standards police officers, and traffic signs

§56. Obedience to police officers, weights and standards police officers, and traffic signs

A. No person shall fail or refuse to comply with any lawful order or direction of any police officer or weights and standards police officer invested by law with authority to direct, control, or regulate traffic.

B. No person shall fail or refuse to comply with the instruction or direction of any traffic control device which has been erected under authority of this Chapter or other law of this state.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:57 - Penalties; alternatives to citation

§57. Penalties; alternatives to citation

A. The first violation of the provisions of this Chapter or any regulation of the department, secretary, and commissioner made pursuant thereto shall be punished by a fine of not more than one hundred seventy-five dollars or by imprisonment for not more than thirty days, or both, unless otherwise specifically provided. A subsequent violation shall be punished by a fine of not more than five hundred dollars or by imprisonment for not more than ninety days, or both.

B. If the violator is other than an individual, there shall be no imprisonment but a double fine imposed.

C.(1) Each governing authority on whose behalf citations are issued for alleged violations of the provisions of this Chapter shall establish a procedure by which alleged offenders may promise, in writing, to appear in court to answer the charge or charges. The written promise to appear shall be accepted in lieu of posting bond or depositing a driver's license.

(2) Each city, parish, and district court for traffic offenses within their respective jurisdictions may also establish a procedure by court rule by which certain traffic offenses, as determined by the court, constitute one-time-appearance violations. Alleged offenders who are charged with a one-time-appearance violation and who have not paid the fine prior to the date and time for appearance as indicated on the citation shall be presumed to plead not guilty. The alleged offender shall then, at the date and time indicated on the citation, appear in court, be arraigned and proceed to trial. If the trial is not held on the date indicated on the citation and no continuance has been granted, then the charges against the alleged offender may be dismissed.

D. Each governing authority on whose behalf citations are issued for alleged violations of the provisions of this Chapter shall establish a procedure by which alleged offenders may plead guilty or nolo contendere to the alleged offense and pay the fine by mail. However, if the offender fails to pay the fine by mail in advance of adjudication and fails to appear at the time and date indicated on the citation, the court may impose an additional penalty in an amount not to exceed the amount of the fine for the original violation unless the fine was paid by certified mail and the postmark indicates that the payment was mailed on or before the date indicated on the citation. In addition, each governing authority shall establish a procedure allowing for payment of the fine by credit card as it may designate. However, the procedure shall not limit such payments to payment by credit card.

E. The provisions of Subsections C and D of this Section shall not apply to citations alleging that the operator of the motor vehicle was:

(1) Operating the motor vehicle under the influence of alcohol or controlled substances.

(2) Exceeding the speed limit by fifteen miles per hour or more.

(3) Exceeding the speed limit in a school zone.

(4) Driving with a suspended license.

(5) Drag racing.

(6) Cited for failure to maintain compulsory security.

F. The provisions of Subsections C and D of this Section shall not apply when the operator was involved in an accident in which a person was injured, nor shall those provisions apply when an operator is alleged to have committed the same offense twice within a period of one hour.

G.(1) Notwithstanding any provision of law to the contrary, any person who is found guilty, pleads guilty, or pleads nolo contendere to any motor vehicle offense when the citation was issued for a violation on the Huey P. Long Bridge or the Lake Pontchartrain Causeway Bridge or approaches to and from such bridges by police employed by the Greater New Orleans Expressway Commission shall pay an additional cost of five dollars.

(2) All proceeds generated by this additional cost shall be deposited into the state treasury.

H. If a person operating a motor vehicle exceeds the speed limit on the portion of a highway which is under active construction and construction workers are on site, or which is in the process of being repaired and construction workers are on site, the fine shall be twice the standard fine imposed.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977; Acts 1983, No. 583, §1; Acts 1995, No. 1036, §1; Acts 1997, No. 775, §1; Acts 1997, No. 1011, §2; Acts 1997, No. 1145, §1; Acts 2003, No. 1032, §1; Acts 2008, No. 168, §1; Acts 2012, No. 834, §5, eff. July 1, 2012.



RS 32:57.1 - Failure to honor written promise to appear; penalty; disposition of fines

§57.1. Failure to honor written promise to appear; penalty; disposition of fines

A. Whenever an arrested person who was released on his written promise to appear before a magistrate at the place and time specified in a summons described in R.S. 32:391(B) fails to honor his written promise to appear, the magistrate or judge of the court exercising jurisdiction shall immediately forward to the Department of Public Safety and Corrections notice of the failure to appear, with information necessary for identification of the arrested person. Thereupon, unless the original charges have been disposed of, the Department of Public Safety and Corrections shall immediately notify the arrested person of suspension of his operator's license and the imposition of a fifty-dollar fee, regardless of the disposition of the original charge. The Department of Public Safety and Corrections likewise shall inform the arrested person that his operator's license cannot be renewed or reissued until the forwarding court exercising jurisdiction certifies that he had honored the appearance promise or paid an appropriate fine for the offense as determined by the forwarding court exercising jurisdiction.

B. Whenever the arrested person makes an appearance as required by Subsection A hereof or pays an appropriate fine for the offense committed, as determined by the court, the prosecuting authority shall immediately notify the Department of Public Safety and Corrections thereof. Upon such notification and payment of an additional fifty dollars to the department, the operator's license of the arrested person shall be renewed or reissued for the purpose of this Section. Twelve dollars and fifty cents of the additional fine imposed by this Section shall be paid to the court exercising jurisdiction, to be deposited in that court's criminal court fund and to be used in the same manner as the other sums deposited in said fund.

C. If after sixty calendar days from the date of the notification issued by the Department of Public Safety and Corrections as required in Subsection A of this Section the arrested person has failed to comply, the fees provided for in this Section shall be considered final delinquent debt.

Added by Acts 1978, No. 301, §2. Amended by Acts 1980, No. 779, §1; Acts 1984, No. 763, §1; Acts 1988, No. 180, §1; Acts 1995, No. 114, §1; Acts 2003, No. 966, §1; Acts 2015, No. 414, §1.



RS 32:57.2 - Fee for expenses incurred for renewal or reissuance of suspended operator's license; office of the prosecuting authority

§57.2. Fee for expenses incurred for renewal or reissuance of suspended operator's license; office of the prosecuting authority

Each person seeking renewal or reissuance of a suspended driver's license, as provided in R.S. 32:57.1, shall pay to the office of the prosecuting authority an additional fee of twenty-five dollars to defray the administrative costs incurred by the office of the prosecuting authority in handling such renewal or reissuance of the suspended driver's license.

Acts 2003, No. 966, §1.



RS 32:58 - Careless operation

§58. Careless operation

A. Any person operating a motor vehicle on the public roads of this state shall drive in a careful and prudent manner, so as not to endanger the life, limb, or property of any person. Failure to drive in such a manner shall constitute careless operation.

B. If the careless operation of the motor vehicle directly or proximately causes the death of a human being, when the operator fails to maintain control of the vehicle because of falling asleep, in addition to any penalties provided in this Title, the person shall also be ordered to serve court-approved community service for not more than two hundred fifty hours and the department may suspend the operator's license for a period of two years.

Added by Acts 1972, No. 567, §1; Acts 1992, No. 364, §1; Acts 2014, No. 650, §1.



RS 32:61 - Maximum speed limit

PART IV. TRAFFIC REGULATIONS

SUBPART A. SPEED RESTRICTIONS

§61. Maximum speed limit

A. No person shall operate a vehicle on any highway of this state in excess of fifty-five miles per hour, unless a lower maximum speed is posted on the highway, except as follows:

(1) No person shall operate a vehicle on any interstate or controlled access highway of this state in excess of seventy miles per hour.

(2) No person shall operate a vehicle on any multi-lane divided highway of this state which has partial or no control of access in excess of sixty-five miles per hour.

(3) A person may operate a vehicle in excess of any maximum speed set forth in this Chapter within a speed zone established by the department as provided in R.S. 32:63(C).

B. The Department of Transportation and Development shall develop criteria to determine which portions of a highway warrant a speed limit lower than the speed limits established by this Section. The criteria shall be based on an engineering study which shall consider, but not necessarily be limited to, the design speed of the road, the road geometry, the use of land surrounding the road, and the accident history of the road.

Amended by Acts 1964, No. 369, §1; Acts 1974, No. 521, §1; Acts 1977, No. 113, §1, eff. June 22, 1977; Acts 1982, No. 191, §1, eff. Jan. 1, 1983; Acts 1997, No. 1204, §1; Acts 2010, No. 81, §1.



RS 32:62 - Repealed by Acts 2010, No. 81, §2.

§62. Repealed by Acts 2010, No. 81, §2.



RS 32:63 - Establishing of speed zones

§63. Establishing of speed zones

A. Whenever the department shall determine upon the basis of an engineering and traffic investigation that any maximum speed set forth in this Chapter is greater or less than is reasonable or safe under the conditions found to exist upon any highway of this state, or any part thereof, the department may determine and declare a reasonable and safe maximum speed limit thereat, which, when appropriate signs giving notice thereof are erected, shall be effective at all times or at such specific times as may be determined by the department.

B. Whenever the department determines on the basis of an engineering and traffic investigation that slow speeds on any highway of this state, or part thereof, consistently impede the normal and reasonable movement of traffic, the department may determine and declare a minimum speed limit thereat, below which no person shall drive a vehicle except when necessary for safe operation or in compliance with law. Minimum speeds so determined shall become effective upon the erection of signs giving notice thereof.

C. The department may establish a speed zone and may determine and declare a speed in excess of any maximum speed set forth in this Chapter within such speed zone on any highway of this state, whenever the department shall determine on the basis of an engineering and traffic investigation that such speed is reasonable and safe. The department shall erect appropriate signs giving notice thereof.

Acts 1962, No. 310, §1; Acts 2010, No. 81, §1.



RS 32:63.1 - Repealed by Acts 2010, No. 146, §1.

§63.1. Repealed by Acts 2010, No. 146, §1.



RS 32:64 - General speed law

§64. General speed law

A. No person shall drive a vehicle on the highway within this state at a speed greater than is reasonable and prudent under the conditions and potential hazards then existing, having due regard for the traffic on, and the surface and width of, the highway, and the condition of the weather, and in no event at a speed in excess of the maximum speeds established by this Chapter or regulation of the department made pursuant thereto.

B. Except when a special hazard exists that requires lower speed for compliance with paragraph A of this section, no person shall operate or drive a motor vehicle upon the highways of this state at such a slow speed as to impede the normal and reasonable movement of traffic.

C. Rolling roadblocks shall be prohibited from operating on all Interstate highways in the state.

Acts 1962, No. 310, §1. Amended by Acts 1982, No. 191, §1, eff. Jan. 1, 1983.



RS 32:65 - Drag racing and racing on public roads and certain property; exemptions

§65. Drag racing and racing on public roads and certain property; exemptions

A. No person shall drive any vehicle in any race, speed competition or contest, drag race or acceleration contest, test of physical endurance, exhibition of speed or acceleration, or for the purpose of making a speed record upon the public roads in this state or upon any publicly-owned or privately-owned property to which the public's access is not prohibited, and no person shall in any manner participate in any such race, speed competition, drag race, test of physical endurance, exhibition, or attempt to make a speed record.

B. For the purposes of this Section, "drag race" means the operation of two or more vehicles from a point side by side at accelerating speeds in a competitive attempt to outdistance each other, or the operation of one or more vehicles over a common selected course, from the same point to the same point, for the purpose of comparing the relative speeds or power of acceleration of such vehicle or vehicles within a certain distance or time limit.

C. For the purposes of this Section, "race" means the use of one or more vehicles in an attempt to outgain, outdistance, or prevent another vehicle from passing, or to test the physical stamina or endurance of drivers.

D. Any person convicted of violating the provisions of this Section shall be punished as follows:

(1) If there is no serious personal injury involved, the person shall be subject to the penalties as provided in R.S. 32:57.

(2)(a) If, during the course of commission of the violation, a serious bodily injury or death occurs which is in any way connected to the violation, the penalty shall be a fine of not less than five hundred or more than two thousand dollars or imprisonment, with or without hard labor for not less than one year or more than five years, or both.

(b) For the purposes of this Paragraph, "serious bodily injury" means bodily injury which involves unconsciousness; protracted and obvious disfigurement; protracted loss or impairment of the function of a bodily member, organ, or mental faculty; or a substantial risk of death.

E. The prohibitions contained in this Section shall not apply to events sanctioned by local governing authorities.

Added by Acts 1972, No. 247, §1. Acts 1987, No. 419, §1; Acts 2007, No. 128, §1.



RS 32:71 - Driving on right side of road; exceptions

SUBPART B. DRIVING ON THE RIGHT SIDE,

OVERTAKING AND PASSING, ETC.

§71. Driving on right side of road; exceptions

A. Upon all roadways of sufficient width a vehicle shall be driven upon the right half of the roadway, except as follows:

(1) When overtaking and passing another vehicle proceeding in the same direction under the rules governing such movement, including passing lanes;

(2) When the right half of a roadway is closed to traffic while under construction or repair;

(3) Upon a roadway designated and signposted for one-way traffic.

B.(1)(a) Upon all multilane highways, no vehicle shall be driven in the left-hand lane except when directed otherwise, preparing for a left turn at an intersection or private road or driveway, overtaking or passing another vehicle proceeding in the same direction, or when right-hand lanes are congested; however, no vehicle being driven in the left lane except when directed otherwise or preparing for a left turn at an intersection, private road, or driveway shall impede any other vehicle that is traveling in the same lane and behind that vehicle.

(b) Upon all multilane highways, no vehicle traveling in the left-hand lane shall be driven at a speed slower than any vehicle traveling to its right on the same roadway.

(c) Upon all multilane highways any vehicle proceeding at less than the normal speed of traffic at the time and place and under the circumstances then existing, shall be driven in the right-hand lane then available for traffic except when preparing for a left turn at an intersection or into a private road or driveway, or passing or overtaking a vehicle proceeding in the same direction, if passing on the left side of it. Nothing herein contained shall be construed to authorize driving any vehicle in the left lane so as to prohibit, impede, or block passage of an overtaking vehicle in such lane and in such event the vehicle in the left lane prohibiting, impeding, or blocking passage of an overtaking vehicle shall expeditiously merge into the right lane of traffic.

(d) The provisions of this Subsection shall not apply during a declared state of emergency when contraflow has been activated.

(2) In addition to the requirement of Paragraph 1 hereof, any vehicle proceeding on a multilane highway at a speed slower than ten miles per hour less than the posted maximum speed limit shall be driven in the right hand lane then available for traffic, or as close as practicable to the right hand curb or edge of the roadway, except when overtaking and passing a vehicle proceeding in the same direction or when preparing for a left turn at an intersection or into a private road or driveway. Persons in violation of this Paragraph shall be punished by a fine of not more than one hundred dollars, or by imprisonment for not more than thirty days, or both.

C. The Department of Public Safety and Corrections, office of motor vehicles, is directed to include a summary of this Section in any instructional publication for drivers.

D. The Department of Transportation and Development is directed to place signs on multilane highways, in an effort to make motorists aware of the provisions provided for in this Section.

E. The Louisiana Highway Safety Commission and the Department of Transportation and Development are directed to cooperatively develop and engage a public awareness campaign to notify motorists of the provisions of this Section.

Acts 1962, No. 310, §1. Amended by Acts 1970, No. 608, §1; Acts 1975, No. 290, §1; Acts 1988, No. 246, §1; Acts 2009, No. 190, §1.



RS 32:72 - Passing vehicles proceeding in opposite directions

§72. Passing vehicles proceeding in opposite directions

Drivers of vehicles proceeding in opposite directions shall pass each other to the right, and upon roadways having width for not more than one line of traffic in each direction each driver shall give to the other at least one-half of the main traveled portion of the roadway as nearly as possible.

Acts 1962, No. 310, §1.



RS 32:73 - Passing a vehicle on the left

§73. Passing a vehicle on the left

The following rules shall govern the overtaking and passing of vehicles proceeding in the same direction, subject to those limitations, exceptions, and special rules hereinafter stated:

(1) Except when overtaking and passing on the right is permitted, the driver of a vehicle overtaking another vehicle proceeding in the same direction shall pass to the left thereof at a safe distance, and shall not again drive to the right side of the roadway until safely clear of the overtaken vehicle.

(2) Except when overtaking and passing on the right is permitted, the driver of an overtaken vehicle shall give way to the right in favor of the overtaking vehicle on audible signal, and shall not increase the speed of his vehicle until completely passed by the overtaking vehicle.

Acts 1962, No. 310, §1.



RS 32:73.1 - Rolling roadblocks prohibited on certain multiple-lane highways; definitions; penalties

§73.1. Rolling roadblocks prohibited on certain multiple-lane highways; definitions; penalties

A. For purposes of this Section, the term "multiple-lane highway" shall have the meaning provided in R.S. 32:1(42), but shall only include a multiple-lane highway outside the city limits with a posted speed limit of fifty-five miles per hour or more.

B. A vehicle which remains in the passing lane of a multiple-lane highway as defined in Subsection A of this Section traveling at the same speed as the vehicle in the right lane and impedes the flow of traffic shall be deemed a "rolling roadblock" which shall be prohibited. The provisions of this Subsection shall not apply to vehicles stopped at a traffic signal or traveling at a slower rate due to traffic congestion as long as the vehicle is not causing traffic congestion.

C. Violations of this Section shall be punishable as provided in R.S. 32:57.

Acts 2004, No. 467, §1.



RS 32:74 - When passing on the right is permitted

§74. When passing on the right is permitted

A. The driver of a vehicle may overtake and pass upon the right of another vehicle only under the following conditions:

(1) When the vehicle overtaken is making or about to make a left turn;

(2) Upon a one-way street, or upon a highway on which traffic is restricted to one direction of movement, where the highway is free from obstructions and of sufficient width for two or more lines of moving vehicles;

(3) Upon multiple-lane highways.

B. The driver of a vehicle may overtake and pass another vehicle upon the right only under conditions permitting such movement in safety. In no event shall such movement be made by driving off the pavement or main traveled portion of the highway.

C. This Section does not prohibit the use of a bicycle in a bicycle lane or on a shoulder.

Acts 1962, No. 310, §1; Acts 2011, No. 244, §1.



RS 32:75 - Limitations on passing on the left

§75. Limitations on passing on the left

No vehicle shall be driven to the left side of the center of the highway in overtaking and passing another vehicle proceeding in the same direction unless such left side is clearly visible and is free of oncoming traffic for a sufficient distance ahead to permit such overtaking and passing to be completely made without interfering with the safe operation of any vehicle approaching from the opposite direction or any vehicle overtaken. In every event the overtaking vehicle must return to the right-hand side of the roadway before coming within one hundred feet of any vehicle approaching from the opposite direction.

Acts 1962, No. 310, §1.



RS 32:76 - Further limitations on passing on the left

§76. Further limitations on passing on the left

A. No vehicle shall at any time be driven to the left side of the highway under the following conditions:

(1) when approaching the crest of a grade or upon a curve in the highway, where the driver's view is obstructed within such distance as to create a hazard in the event another vehicle might approach from the opposite direction;

(2) when approaching within one hundred feet of or traversing any intersection or railroad grade crossing;

(3) when the view is obstructed upon approaching within one hundred feet of any bridge, viaduct, or tunnel.

B. The foregoing limitations shall not apply upon a one-way roadway or a multiple lane highway nor to the driver of a vehicle turning left into or from an alley, private road or driveway.

Acts 1962, No. 310, §1. Amended by Acts 1972, No. 163, §1.



RS 32:76.1 - Limitations on passing bicycles

§76.1. Limitations on passing bicycles

A. This Section shall be known as the Colin Goodier Protection Act.

B. The operator of a motor vehicle, when overtaking and passing a bicycle proceeding in the same direction on the roadway, shall exercise due care while the motor vehicle is passing the bicycle and shall leave a safe distance between the motor vehicle and the bicycle of not less than three feet and shall maintain such clearance until safely past the overtaken bicycle. An operator of a motor vehicle may pass a bicycle traveling in the same direction in a no-passing zone only when it is safe to do so.

C. The Department of Public Safety and Corrections, office of motor vehicles, is directed to include a summary of this Section in any instructional publication for drivers.

D. The Department of Transportation and Development is directed to place signs in areas frequently used by bicyclists in an effort to make motorists aware of the need to share the road with bicyclists.

E. The Louisiana Highway Safety Commission is directed to engage in a public awareness campaign to notify motorists and bicyclists of the provisions of this Section.

F. Any person who violates this Section shall be fined not more than two hundred fifty dollars.

Acts 2009, No. 147, §1; Acts 2010, No. 618, §1.



RS 32:77 - No passing zones

§77. No passing zones

A. The Department is hereby authorized to determine those portions of any highway where overtaking and passing or driving to the left of the roadway would be especially hazardous, and shall by appropriate signs or markings on the roadway indicate the beginning and end of such zones, and when such signs and markings are in place and are clearly visible to an ordinary observant person, every driver shall obey the directions thereof.

B. Where signs or markings are in place to define a no-passing zone as set forth in paragraph A, no driver shall at any time drive on the left side of the roadway within such zone, or on the left side of any pavement striping, designated to mark such no-passing zone, throughout its length.

Acts 1962, No. 310, §1.



RS 32:77.1 - School zones; no passing zones

§77.1. School zones; no passing zones

A. The driver of a vehicle upon a two-lane highway or street shall not overtake and pass another vehicle during posted hours within a school zone.

B. Any person who violates this Section shall be subject to the following penalties:

(1) Upon conviction for a first offense, the person shall be issued a written warning.

(2) Upon conviction for a second offense, the person shall be fined one hundred dollars.

(3) Upon conviction for a third offense, the person shall be fined two hundred fifty dollars.

Acts 2008, No. 757, §1, eff. June 1, 2009; Acts 2009, No. 224, §7, eff. June 1, 2009.



RS 32:78 - One-way roadways and rotary traffic islands

§78. One-way roadways and rotary traffic islands

A. The Department may designate any highway or any separate roadway for one-way traffic and shall erect appropriate signs giving notice thereof.

B. Upon a roadway designated and signposted for one-way traffic a vehicle shall be driven only in the direction designated, and a vehicle shall be driven as nearly as practicable entirely within a single line of traffic and shall not be moved from such line of traffic until the driver has first ascertained that such movement can be made with safety.

C. A vehicle passing around a rotary traffic island shall be driven only to the right of such island.

Acts 1962, No. 310, §1.



RS 32:79 - Driving on roadway laned for traffic

§79. Driving on roadway laned for traffic

Whenever any roadway has been divided into two or more clearly marked lanes for traffic, the following rules, in addition to all others consistent herewith, shall apply.

(1) A vehicle shall be driven as nearly as practicable entirely within a single lane and shall not be moved from such lane until the driver has first ascertained that such movement can be made with safety.

(2) The department may erect signs directing slow moving traffic to use a designated lane or designating those lanes to be used by traffic moving in a particular direction, and drivers of vehicles shall obey the directions of such signs.

Acts 1962, No. 310, §1.



RS 32:80 - Overtaking and passing school buses

§80. Overtaking and passing school buses

A.(1) The driver of a vehicle upon a highway meeting or overtaking from any direction any school bus that has stopped for the purpose of receiving or discharging any school children shall stop the vehicle not less than thirty feet from the school bus before reaching such school bus when there are in operation on said school bus visual signals as required by R.S. 32:318, and said driver shall not proceed until such bus resumes motion or the visual signals are no longer activated.

(2) The driver of any school bus is authorized to notify the appropriate law enforcement authority of any violation of this Subsection within twenty-four hours of the violation. This notification shall be in writing on a form provided to the bus driver by the school board, shall be signed by the school bus driver, under penalty of criminal prosecution, in the presence of two witnesses, and it shall include the license plate number and color of the vehicle. The notice may be sent to the appropriate law enforcement agency by mail, fax, or electronically. If mailed, the notice shall be deemed timely if postmarked the day after the violation.

(3) The appropriate authority may issue a citation to the owner or, in the case of a leased vehicle, the lessee of the vehicle involved, on the basis of this information. The owner or lessee shall not be cited if the vehicle is stolen, or if another driver is cited for the violation.

(4)(a) Any person who is found guilty of or pleads guilty or nolo contendere to a violation of the provisions of this Subsection shall be subject to the following penalties:

(i) If the violation does not result in the injury, serious bodily injury, or death of another person, the offender shall be fined not less than one hundred dollars nor more than five hundred dollars or imprisoned for not more than six months, or both, in accordance with the provisions of R.S. 32:398.2 and shall have his driver's license suspended in accordance with the provisions of R.S. 32:414(A)(2).

(ii) If the violation results in the injury of another person, the offender shall be fined not less than two hundred dollars nor more than five hundred dollars and may be subjected to a driver's license suspension for a period up to ninety days, or both.

(iii) If the violation results in the serious bodily injury of another person, the offender shall be fined not less than five hundred dollars nor more than one thousand dollars and may be subjected to a driver's license suspension of a period up to one hundred eighty days, or both.

(iv) If the violation results in the death of another person, the offender shall be fined not less than one thousand dollars nor more than five thousand dollars and may be subjected to a driver's license suspension for the greater of a period up to three hundred sixty days or as provided in R.S. 32:414(A)(2), or both.

(b) In addition to the fines and penalties set forth in Items (a)(ii), (iii), and (iv) of this Paragraph, whoever is responsible for these violations shall be subject to the following penalties:

(i) If the violation results in the injury of another person, the offender may be imprisoned for not more than six months.

(ii) If the violation results in serious bodily injury of another person as defined in Subparagraph (c) of this Paragraph, the offender may be subjected to imprisonment up to six months.

(iii) If the violation results in the death of another person, the offender may be subject to imprisonment up to twelve months.

(c) For purposes of this Paragraph, "serious bodily injury" shall mean a bodily injury which involves unconsciousness, extreme physical pain, or protracted and obvious disfigurement, protracted loss or impairment of the function of a bodily member, organ, or mental faculty, or a substantial risk of death.

B.(1) Every school bus used for the transportation of school children shall bear upon the front and rear thereof the words "SCHOOL BUS" in black letters not less than eight inches in height placed as high as possible without impairment of visibility, and no other lettering shall be visible from the front or rear except the words "emergency exit" shall be painted in black letters at least two inches in height and approximately located near such exit.

(2)(a) In addition, every school bus shall be equipped with visual signs and signals as required in R.S. 32:318. Such signs and signals shall be activated by the driver of said school bus under and only under one of the following conditions:

(i) Such vehicle is stopped or is about to stop on the roadway for the purpose of receiving or discharging school children.

(ii) Though not receiving or discharging school children, the bus is stopped or is about to stop because it meets or is following another bus that has such signs and signals activated.

(b) The driver of any school bus equipped only with signal lamps as provided in R.S. 32:318(B)(1) shall activate such lamps at least one hundred feet, but not more than five hundred feet, before every stop for which activation is required and upon stopping shall exhibit the semaphore sign or signs provided for in R.S. 32:318(B)(2) and upon resuming motion shall deactivate both the lamps and the semaphore sign or signs. The driver of any school bus equipped with signal lamps as provided in R.S. 32:318(B)(4) shall activate the yellow (amber) lights at least one hundred feet, but not more than five hundred feet, before every stop for which activation is required, shall deactivate these lamps upon stopping, shall exhibit the red flashing lamps and semaphore sign or signs while stopped, and upon resuming motion shall deactivate both the lamps and the semaphore sign or signs.

C.(1) The driver of a vehicle upon a highway with separate roadways need not stop upon meeting or passing a school bus which is on a different roadway or when upon a controlled access highway and the school bus is stopped in a loading zone which is a part of or adjacent to such highway and where pedestrians are not permitted to cross the roadway.

(2) A highway with one lane in each direction and with a dedicated two-way left-turn lane shall not be considered a divided highway with separate roadways for purposes of this Section.

D. When, if, and on the date that the Department of Transportation and Development develops, adopts, and promulgates guidelines to establish school bus loading zones pursuant to Senate Concurrent Resolution No. 9 of the 1983 Regular Session of the Louisiana Legislature, the requirements of Subsection A of this Section regarding a vehicle stopping on a highway when meeting or overtaking a school bus and regarding the driver of a school bus activating the visual signs and signals shall be effective when a school bus stops on the shoulder of a highway for the purpose of receiving or discharging any school children as provided in the guidelines.

Acts 1962, No. 310, §1. Amended by Acts 1974, No. 342, §1; Acts 1976, No. 383, §1; Acts 1977, No. 262, §1, eff. July 7, 1977; Acts 1982, No. 140, §1; Acts 1983, No. 503, §1; Acts 1983, No. 568, §1, eff. May 1, 1984; Acts 1984, No. 626, §1; Acts 1986, No. 393, §1; Acts 1986, No. 720, §1; Acts 1986, No. 125, §1; Acts 1987, No. 709, §1; Acts 2004, No. 208, §1; Acts 2007, No. 60, §1; Acts 2012, No. 259, §1; Acts 2016, No. 535, §1.



RS 32:81 - Following vehicles

§81. Following vehicles

A. The driver of a motor vehicle shall not follow another vehicle more closely than is reasonable and prudent, having due regard for the speed of such vehicle and the traffic upon and the condition of the highway.

B. The driver of a motor truck, when traveling upon a highway outside a business or residential district, shall not follow another motor truck within four hundred feet, but this shall not be so construed as to prevent one motor truck from overtaking and passing another.

C. Motor vehicles being driven upon any roadway outside of a business or residence district in a caravan or motorcade, whether or not towing other vehicles, shall be so operated as to allow sufficient space between each such vehicle or combination of vehicles so as to enable any other vehicle to enter and occupy such space without danger. This provision shall not apply to a funeral procession.

Acts 1962, No. 310, §1.



RS 32:82 - Driving on divided highways

§82. Driving on divided highways

A.(1) Whenever any highway has been divided into two roadways by a median, physical barrier, or clearly indicated dividing section so constructed as to impede vehicular traffic, every vehicle shall be driven only upon the right hand roadway and no vehicle shall be driven over, across, or within the median, barrier, or section, except through an improved opening or at a crossover or intersection established under authority of this Chapter.

(2) No vehicle, other than an authorized vehicle, shall be driven through or use an improved opening or crossover on any interstate highway. For the purposes of this Paragraph, "authorized vehicle" means "authorized emergency vehicles", as defined in R.S. 32:1, and towing and recovery vehicles operating under the direction of a law enforcement agency.

B. No vehicle shall cross the painted continuous centerline of any multiple lane highway, except for the purpose of making a turn.

Acts 1962, No. 310, §1; Acts 1997, No. 186, §1; Acts 2015, No. 115, §1.



RS 32:83 - Driving on highways with two-way left-turn lanes and dedicated left-turn lanes

§83. Driving on highways with two-way left-turn lanes and dedicated left-turn lanes

A.(1) The department may designate two-way left-turn lanes along segments of highways and may designate dedicated left-turn lanes on highways at intersections.

(2) A highway with two or more lanes in each direction and with a designated two-way left-turn lane shall be considered a divided highway with separate roadways.

(3) A two-way left-turn lane is a lane near the center of the highway for use by vehicles making left turns in both directions to and from connections on both sides of the highway. At an intersection, the department may designate the two-way left-turn lane as a dedicated left-turn lane.

B.(1) A vehicle shall not be driven in a two-way left-turn lane for more than two hundred feet while making a left turn from a highway or when making a u-turn.

(2) A vehicle shall not be driven in a two-way left-turn lane for more than two hundred feet while making a left turn onto a highway and merging into the adjacent lanes of travel.

(3) A vehicle shall not be driven in a two-way left-turn lane for more than two hundred feet to reach a dedicated left-turn lane at an intersection.

C. A vehicle in a dedicated left-turn lane at an intersection shall turn at the intersection only as designated by posted pavement marking, signing, or traffic signal indication.

D. Vehicles shall not be driven across dedicated left-turn lanes at intersections or across areas delineated with pavement markings consisting of solid lines and filled in with diagonal striping. A vehicle may be driven across a two-way left-turn lane.

Acts 2012, No. 520, §1.



RS 32:101 - Required position and method of turning at intersections

SUBPART C. TURNING, STARTING AND STOPPING

AND SIGNALS THEREFOR

§101. Required position and method of turning at intersections

A. The driver of a vehicle intending to turn at an intersection shall proceed as follows:

(1) Right turns. Both the approach for a right turn and a right turn shall be made as close as practicable to the right-hand curb or edge of the roadway.

(2) Left turns on two-way roadways. At any intersection where traffic is permitted to move in both directions on each roadway entering the intersection, an approach for a left turn shall be made in that portion of the right half of the roadway nearest the center line thereof and by passing to the right of such center line where it enters the intersection and after entering the intersection the left turn shall be made so as to leave the intersection to the right of the center line of the roadway being entered. Whenever practicable the left turn shall be made in that portion of the intersection to the left of the center of the intersection.

(3) Left turns on other than two-way roadways. At any intersection where traffic is restricted to one direction on one or more of the roadways, the driver of a vehicle intending to turn left at any such intersection shall approach the intersection in the extreme left-hand lane lawfully available to traffic moving in the direction of travel of such vehicle and after entering the intersection the left turn shall be made so as to leave the intersection in the safest lane lawfully available to traffic moving in such direction upon the roadway being entered.

B. The department may modify the foregoing methods of turning at intersections on highways of the state by signs directing the course to be followed by vehicles at those intersections, and no driver shall fail to follow such directions.

C. No person shall drive any vehicle through or over private property, including, but not limited to, any corner parking or driveway facility, from a highway solely for the purposes of entering another highway.

Acts 1962, No. 310, §1. Acts 1985, No. 953, §1.



RS 32:102 - Turning on curve or crest of grade prohibited

§102. Turning on curve or crest of grade prohibited

No vehicle shall be turned so as to proceed in the opposite direction upon any curve, or upon the approach to or near the crest of a grade, where such vehicle cannot be seen by the driver of any other vehicle approaching from either direction within five hundred feet.

Acts 1962, No. 310, §1.



RS 32:103 - Moving parked vehicles

§103. Moving parked vehicles

No person shall move a vehicle which is stopped, standing, or parked unless and until such movement can be made with reasonable safety.

Acts 1962, No. 310, §1.



RS 32:104 - Turning movements and required signals

§104. Turning movements and required signals

A. No person shall turn a vehicle at an intersection unless the vehicle is in proper position upon the roadway as required in R.S. 32:101, or turn a vehicle to enter a private road or driveway, or otherwise turn a vehicle from a direct course or move right or left upon a roadway unless and until such movement can be made with reasonable safety.

B. Whenever a person intends to make a right or left turn which will take his vehicle from the highway it is then traveling, he shall give a signal of such intention in the manner described hereafter and such signal shall be given continuously during not less than the last one hundred (100) feet traveled by the vehicle before turning.

C. No person shall stop or suddenly decrease the speed of a vehicle without first giving an appropriate signal in the manner provided herein to the driver of any vehicle immediately to the rear when there is opportunity to give such signal.

D. The signals provided for in R.S. 32:105(B) shall be used to indicate an intention to turn, change lanes or start from a parked position and shall not be flashed on one side only on a parked or disabled vehicle, or flashed as a courtesy or "do pass" signal to operators of other vehicles approaching from the rear.

Acts 1962, No. 310, §1. Amended by Acts 1963, No. 33, §2; Acts 1970, No. 538, §1.



RS 32:105 - Signals by hand and arm or signal lamps

§105. Signals by hand and arm or signal lamps

A. Any stop or turn signal when required herein shall be given either by means of the hand and arm as provided in R.S. 32:106 or by signal lamps, except as otherwise provided in Paragraph B.

B. Any motor vehicle in use on a highway shall be equipped with, and the required signal shall be given by, signal lamps when the vehicle is so constructed, loaded or operated as to prevent the hand and arm signal from being visible, both to the front and to the rear.

Acts 1962, No. 310, §1. Amended by Acts 1970, No. 538, §2.



RS 32:106 - Methods of giving hand and arm signals

§106. Methods of giving hand and arm signals

A. All signals herein required to be given by hand and arm shall be given from the left side of the vehicle in the following manner, and such signals shall indicate as follows:

(1) Left turn--hand and arm extended horizontally, with the hand open and the back of the hand to the rear.

(2) Right turn--hand and arm extended upward at an angle of forty-five degrees from shoulder or elbow, with the hand open and the back of the hand to the rear. A bicyclist may also extend the right hand and arm horizontally with the hand open and back of the hand to the rear.

(3) Stop or decrease speed--start--hand and arm extended downward at an angle of forty-five degrees from shoulder or elbow, with the hand open and the back of the hand to the rear.

(4) Pulling from curb or side of highway--same as for left turn.

B. A bicyclist is not required to continuously give the signals required by Subsection A of this Section if the hand or arm is needed to control the bicycle.

Acts 1962, No. 310, §1; Acts 2010, No. 618, §1.



RS 32:121 - Vehicle approaching or entering intersection

SUBPART D. RIGHT OF WAY

§121. Vehicle approaching or entering intersection

A. When two vehicles approach or enter an intersection from different highways at approximately the same time, the driver of the vehicle on the left, shall yield the right of way to the vehicle on the right.

B. The right of way rule declared in Subsection A is modified at through highways and otherwise as hereinafter stated in this part.

Acts 1962, No. 310, §1. Amended by Acts 1972, No. 422, §1.



RS 32:122 - Vehicle turning left at intersection

§122. Vehicle turning left at intersection

The driver of a vehicle within an intersection intending to turn to the left shall yield the right of way to all vehicles approaching from the opposite direction which are within the intersection or so close thereto as to constitute an immediate hazard.

Acts 1962, No. 310, §1.



RS 32:123 - Stop signs and yield signs; penalties for violations

§123. Stop signs and yield signs; penalties for violations

A. Preferential right of way at an intersection may be indicated by stop signs or yield signs.

B. Except when directed to proceed by a police officer or traffic-control signal, every driver and operator of a vehicle approaching a stop intersection indicated by a stop sign shall stop before entering the crosswalk on the near side at a clearly marked stop line, but if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering the intersection. After having stopped, the driver shall yield the right-of-way to all vehicles which have entered the intersection from another highway or which are approaching so closely on said highway as to constitute an immediate hazard.

C. At a four-way stop intersection, the driver of the first vehicle to stop at the intersection shall be the first to proceed. If two or more vehicles reach the four-way stop intersection at the same time, the driver of the vehicle on the left shall yield the right-of-way to the vehicle on the right.

D. The driver or operator of a vehicle approaching a yield sign shall slow down to a speed reasonable for the existing conditions, or shall stop if necessary, before entering the crosswalk on the near side of the intersection or, in the event there is no crosswalk, at a clearly marked stop line, but if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway. Having slowed or stopped in this manner, the driver shall yield the right-of-way to any pedestrian legally crossing the roadway on which he is driving, and to any vehicle in the intersection or approaching on another highway so closely as to constitute an immediate hazard.

E.(1) Any person who is found guilty of or pleads guilty or nolo contendere to a violation of the provisions of this Section shall be subject to the following penalties:

(a) If the violation results in the injury of another person, the offender shall be fined not less than two hundred dollars nor more than five hundred dollars and may be subjected to a driver's license suspension for a period up to ninety days, or both.

(b) If the violation results in the serious bodily injury of another person, the offender shall be fined not less than five hundred dollars nor more than one thousand dollars and may be subjected to a driver's license suspension for a period up to one hundred eighty days, or both.

(c) If the violation results in the death of another person, the offender shall be fined not less than one thousand dollars nor more than five thousand dollars and may be subjected to a driver's license suspension for a period up to three hundred sixty days, or both.

(d) In addition to the fines and penalties set forth in Subparagraphs (a), (b), and (c) of this Paragraph, whoever is responsible for these violations shall be subject to the following penalties:

(i) If the violation results in serious bodily injury of another person as defined in Paragraph (2) of this Subsection, the offender may be subjected to imprisonment up to six months.

(ii) If the violation results in the death of another person, the offender may be subject to imprisonment up to twelve months.

(2) For purposes of this Section, "serious bodily injury" shall mean a bodily injury which involves unconsciousness, extreme physical pain, or protracted and obvious disfigurement, protracted loss or impairment of the function of a bodily member, organ, or mental faculty, or a substantial risk of death.

Acts 1962, No. 310, §1; Acts 1999, No. 1145, §1; Acts 2006, No. 195, §1; Acts 2010, No. 981, §1; Acts 2012, No. 811, §9, eff. July 1, 2012.



RS 32:124 - Vehicle entering highway from private road, driveway, alley or building

§124. Vehicle entering highway from private road, driveway, alley or building

The driver of a vehicle about to enter or cross a highway from a private road, driveway, alley or building, shall stop such vehicle immediately prior to driving onto a sidewalk or onto the sidewalk area extending across any alleyway or driveway, and shall yield the right of way to any pedestrian as may be necessary to avoid collision, and shall yield the right of way to all approaching vehicles so close as to constitute an immediate hazard.

Acts 1962, No. 310, §1.



RS 32:125 - Procedure on approach of an authorized emergency vehicle; passing a parked emergency vehicle

§125. Procedure on approach of an authorized emergency vehicle; passing a parked emergency vehicle

A. Upon the immediate approach of an authorized emergency vehicle making use of audible or visual signals, or of a police vehicle properly and lawfully making use of an audible signal only, the driver of every other vehicle shall yield the right-of-way and shall immediately drive to a position parallel to, and as close as possible to, the right-hand edge or curb of the highway clear of any intersection, and shall stop and remain in such position until the authorized emergency vehicle has passed, except when otherwise directed by a police officer.

B. When any vehicle making use of any visual signals as authorized by law, including the display of alternately flashing amber or yellow warning lights, is parked on or near the highway, the driver of every other vehicle shall:

(1) When driving on an interstate highway or other highway with two or more lanes traveling in the same direction, yield the right-of-way by making a lane change into a lane not adjacent to the parked vehicle, if possible with due regard to safety and traffic conditions. If a lane change is not possible, the driver shall slow to a reasonably safe speed.

(2) Maintain a safe speed for road conditions, if unable or unsafe to change lanes, or driving on a two-lane road or highway.

C. This Section shall not operate to relieve the driver of an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons using the highway.

D. Any person who violates the provisions of this Section shall, upon conviction, be subject to a fine not to exceed two hundred dollars.

Acts 1962, No. 310, §1. Amended by Acts 1980, No. 160, §1; Acts 2001, No. 583, §1; Acts 2008, No. 429, §1, eff. June 21, 2008; Acts 2008, No. 746, §1.



RS 32:126 - Cattle crossings

§126. Cattle crossings

A. All traffic on state highways shall stop and yield the right of way to cattle which are crossing the highway when all of the following apply:

(1) The cattle are crossing from one portion of property owned or leased by a person to another portion of property owned or leased by that person when such portions of the property are divided by the highway.

(2) A flagman is directing traffic.

(3) A cattle crossing sign is posted by the Department of Transportation and Development at the request of the person who owns or leases such property.

B. The Department of Transportation and Development shall adopt rules to determine where such cattle crossing signs shall be placed in accordance with the provisions of this Section.

C. The provisions of this Section are not intended and shall not be construed to impose any liability on the state of Louisiana for any actions taken by the state under the provisions of this Section.

Acts 1991, No. 364, §1.



RS 32:127 - Golf cart and all-terrain vehicle crossings

§127. Golf cart and all-terrain vehicle crossings

A. Any law to the contrary notwithstanding, golf carts and all-terrain vehicles are authorized to cross Louisiana Highway 1 on marked or designated paths or crossings for such vehicles within the town limits of Grand Isle between sunrise and sunset.

B. A valid driver's license shall be a prerequisite for operating a golf cart or all-terrain vehicle when crossing Louisiana Highway 1 in the town of Grand Isle.

C. Crossing signs may be posted by the Department of Transportation and Development at the request of the governing authority of the town of Grand Isle.

D. The Department of Transportation and Development, with the consultation and advice of the governing authority of the town of Grand Isle, shall formulate guidelines to determine where such crossing signs shall be placed in accordance with the provisions of this Section.

E. For the purposes of this Section, the provisions of R.S. 32:53(D), R.S. 32:235(C), R.S. 32:261, and Chapter 5 of this Title shall not apply and golf carts and all-terrain vehicles shall not be considered a vehicle for purposes of defining "equipment" as referenced in Part V of Chapter 1 of this Title.

Acts 2009, No. 110, §1.



RS 32:127.1 - Golf cart crossings

§127.1. Golf cart crossings

A. Notwithstanding any law to the contrary, upon final approval of the Department of Transportation and Development, golf carts are authorized to cross United States Highway 90 and Louisiana Highway 99 on marked or designated paths or crossings for such vehicles within the town limits of Welsh between sunrise and sunset. The department shall consult with the governing authority of the town of Welsh to determine which intersection or intersections of United States Highway 90 and intersection or intersections of Louisiana Highway 99 within the town limits of Welsh would provide the most convenient and safest location for golf cart crossings.

B. A valid driver's license shall be a prerequisite for operating a golf cart when crossing United States Highway 90 and Louisiana Highway 99 in the town of Welsh.

C. Crossing signs may be posted by the Department of Transportation and Development at the request of the governing authority of the town of Welsh.

D. The Department of Transportation and Development, with the consultation and advice of the governing authority of the town of Welsh, shall formulate guidelines to determine where such crossing signs shall be placed in accordance with the provisions of this Section.

E. For the purposes of this Section, the provisions of R.S. 32:53(D), 235(C), 261, and Chapter 5 of this Title shall not apply, and golf carts shall not be considered a vehicle for purposes of defining "equipment" as referenced in Part V of Chapter 1 of this Title.

Acts 2011, No. 233, §1.



RS 32:127.2 - Golf carts; Palmetto Island State Park

§127.2. Golf carts; Palmetto Island State Park

A. Notwithstanding any law, rule, or regulation to the contrary, a golf cart may be operated between sunrise and sunset on the roadways within the boundaries of Palmetto Island State Park by any operator who is in possession of a valid driver's license and liability insurance.

B. For the purposes of this Section, the provisions of R.S. 32:53(D), 261, and Chapter 5 of this Title shall not apply, and golf carts shall not be considered a vehicle for purposes of defining "equipment" as referenced in Part V of Chapter 1 of this Title.

Acts 2012, No. 661, §1.



RS 32:127.3 - Golf carts; Lake Fausse Pointe State Park

§127.3. Golf carts; Lake Fausse Pointe State Park

A. Notwithstanding any law, rule, or regulation to the contrary, a golf cart may be operated between sunrise and sunset on the roadways within the boundaries of Lake Fausse Pointe State Park by any operator who is in possession of a valid driver's license and liability insurance.

B. For the purposes of this Section, the provisions of R.S. 32:53(D), 261, and Chapter 5 of this Title shall not apply, and golf carts shall not be considered a vehicle for purposes of defining "equipment" as referenced in Part V of Chapter 1 of this Title.

C. For the purposes of this Section, "golf cart" means a vehicle that was originally intended for use off-road on golf courses and other green spaces and that has a maximum speed of twenty-five miles per hour.

Acts 2016, No. 260, §1.



RS 32:141 - Stopping, standing, or parking outside business or residence districts

SUBPART E. PARKING, STANDING AND STOPPING

§141. Stopping, standing, or parking outside business or residence districts

A. Upon any highway outside of a business or residence district, no person shall stop, park, or leave standing any vehicle, whether attended or unattended, upon the paved or main traveled part of the highway when it is practicable to stop, park or so leave such vehicle off such part of said highway, but in every event an unobstructed width of the highway opposite a standing vehicle shall be left for the free passage of other vehicles and a clear view of such stopped vehicles shall be available from a distance of two hundred feet in each direction upon such highway.

B. The provisions of this Section shall not apply to the driver of any vehicle which is disabled while on the main traveled portion of a highway so that it is impossible to avoid stopping and temporarily leaving the vehicle in that position. However, the driver shall remove the vehicle as soon as possible, and until it is removed it is his responsibility to protect traffic.

C. The driver of any vehicle left parked, attended or unattended, on any highway, between sunset and sunrise, shall display appropriate signal lights thereon, sufficient to warn approaching traffic of its presence. If the vehicle is not removed from the highway within twenty-four hours, the provisions of R.S. 32:473.1(B) shall apply.

D. In the event of a motor vehicle accident, if the driver is not prevented by injury and the vehicle is not disabled by the accident, or the accident has not resulted in serious injury or death of any person, the driver shall remove the vehicle from the travel lane of the highway to the nearest safe shoulder. Compliance with the provisions of this Subsection shall in no way be interpreted as a violation of requirements to remain at the scene of an accident as provided for in the Highway Regulatory Act or by R.S. 32:414.*

Acts 1962, No. 310, §1; Acts 1995, No. 1133, §1; Acts 2001, No. 401, §1; Acts 2008, No. 429, §1, eff. June 21, 2008.

*As appears in enrolled bill.



RS 32:142 - Officers authorized to remove illegally stopped vehicles

§142. Officers authorized to remove illegally stopped vehicles

A. Whenever any police officer finds a vehicle standing upon a highway in violation of any of the provisions of R.S. 32:141, he is hereby authorized to move such vehicle, or require the driver or other person in charge of the vehicle to move it to a position off the paved or main traveled part of the highway.

B. Whenever any police officer finds a vehicle unattended upon any bridge or causeway or in any tunnel where such vehicle constitutes an obstruction to traffic, the officer is hereby authorized to provide for the removal of the vehicle to the nearest garage or other place of safety.

C. Whenever any police officer finds a vehicle unattended upon any portion of the Crescent City Connection, whether on the traffic lane or shoulder, the officer is hereby authorized to provide for the immediate removal of the vehicle to the nearest garage or other place of safety.

Acts 1962, No. 310, §1; Acts 1997, No. 209, §1, eff. June 16, 1997.



RS 32:143 - Stopping, standing or parking prohibited in specified places

§143. Stopping, standing or parking prohibited in specified places

A. No person shall stand, or park a vehicle, except when necessary to avoid conflict with other traffic, or in compliance with law or the directions of a police officer or traffic control device, in any of the following places:

(1) On a sidewalk;

(2) In front of a public or private driveway;

(3) Within an intersection;

(4) Within fifteen feet of a fire hydrant;

(5) On a crosswalk;

(6) Within twenty feet of a crosswalk at an intersection;

(7) Within twenty feet upon the approach to any flashing beacon stop sign, or traffic control signal located at the side of a roadway;

(8) Between a safety zone and the adjacent curb, or within twenty feet of points on the curb immediately opposite the ends of a safety zone;

(9) Within fifty feet of the nearest rail of a railroad crossing;

(10) Within twenty feet of the driveway entrance to any fire station, and on the side of a street opposite the entrance to any fire station within seventy-five feet of said entrance, when properly posted;

(11) Alongside or opposite any street excavation or obstruction when stopping, standing, or parking would obstruct traffic;

(12) On the roadway side of any vehicle stopped or parked at the edge or curb of a street;

(13) Upon any bridge or other elevated structure upon a highway or within a highway tunnel;

(14) At any place where official signs prohibit such;

(15) Any place where parking will obscure or obstruct visibility of any traffic control device.

B. No person shall move a vehicle not lawfully under his control into any such prohibited area or away from a curb such a distance as is unlawful.

Acts 1962, No. 310, §1; Acts 2012, No. 811, §9, eff. July 1, 2012.



RS 32:143.1 - Blocking of private driveways, highways and department rights of way, penalties

§143.1. Blocking of private driveways, highways and department rights of way, penalties

A. No person shall park any vehicle along a highway or department right of way in any residential area so as to block private driveways.

B. Whenever any law enforcement officer finds such an unlawfully parked vehicle as described in Subsection A above, he may move the vehicle, or require the driver or other person in charge of the vehicle to move it to a legally permissible position away from the private driveway.

C.(1) The owner or operator of any vehicle parked in violation of Subsection A above may, within twenty days after the date when a ticket giving notice of such violation was attached to such vehicle, pay to the chief of police, sheriff, or other chief law enforcement officer, in full satisfaction of such violation, the sum of one dollar plus any towing charges for moving the vehicle.

(2) The owner or operator of any vehicle parked in violation of Subsection A above, who fails to pay the chief of police, sheriff or other chief law enforcement officer the sum of one dollar plus towing charges, as provided herein, shall upon conviction thereof, be fined, according to the discretion of the court, not less than two dollars and fifty cents nor more than twenty dollars plus any towing charges.

Added by Acts 1974, No. 138, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:143.2 - Private driveways, highways, and public rights-of-way; sporting activities; penalties

§143.2. Private driveways, highways, and public rights-of-way; sporting activities; penalties

A. No person, unless properly permitted, shall block any private driveway, state or local highway, or public right-of-way while in the course of participating in any sporting activity when such activity obstructs the flow of traffic or is a hazard to public safety.

B. Any person who violates the provisions of this Section, or if the offender is a minor, any parent, guardian, or person with legal responsibility for such minor, shall, upon conviction, be subject to a fine not to exceed twenty-five dollars, including all costs of court.

C. Repealed by Acts 2005, No. 361, §1, eff. July 1, 2005.

Acts 2004, No. 818, §1; Acts 2005, No. 361, §1, eff. July 1, 2005.



RS 32:144 - Additional parking regulations

§144. Additional parking regulations

A. Except as otherwise provided in this section, every vehicle standing or parked on a highway where there are adjacent curbs shall be so standing or parked with the right-hand wheels of such vehicle parallel to and within eighteen inches of the right-hand curb.

B. The department may place signs prohibiting or restricting the stopping, standing or parking of vehicles on any highway where in its opinion such stopping, standing or parking is dangerous to those using the highway, or where such would unduly interfere with the free movement of traffic thereon. Such signs shall be official signs, and no person shall stop, stand, or park any vehicle in violation of the restrictions stated on such signs.

Acts 1962, No. 310, §1.



RS 32:145 - Unattended motor vehicles

§145. Unattended motor vehicles

No person driving or in charge of any motor vehicle shall permit it to stand unattended without first stopping the motor, locking the ignition, removing the key, and effectively setting the brake thereon, and, when standing upon any grade, turning the front wheels to the curb or side of the highway.

Acts 1962, No. 310, §1.



RS 32:146 - Prohibited parking; leased or rented motor vehicles

§146. Prohibited parking; leased or rented motor vehicles

A. Whenever a leased or rented motor vehicle, identified as provided in Subsection B of this Section, is parked in violation of any state law, local ordinance, or regulation, and a citation is issued at a time when the driver is not present to receive the citation, prior to any proceedings on the citation, the governing authority under whose jurisdiction the citation is issued shall request an affidavit from the registered owner attesting to the name, address, and driver's license number of the person to whom the vehicle was leased or rented at the time the citation was issued.

B. The owner of each leased or rented motor vehicle may place an identification tag attached to the inside of the bottom right side of the windshield of such vehicle. The identification tag shall state that the vehicle is rented or leased and shall list the name and address of the registered owner. All such information shall be clearly visible from the outside of the vehicle. The Department of Public Safety shall approve the forms for the identification tags.

C. Upon the request to furnish the affidavit pursuant to Subsection (A) of this Section, the owner shall within seven days after the receipt of the request, mail or deliver to the requesting authority an affidavit attesting to the name, address, and driver's license number of the person to whom the vehicle was rented or leased. The affidavit shall create the presumption that the person to whom the vehicle was leased or rented was the driver who parked the vehicle in violation of the law, ordinance or regulation, and the requesting authority shall notify the driver of his responsibility for the violation.

D. Whenever a leased or rented motor vehicle is not identified as provided in Subsection B of this Section or when the requested owner of a properly identified leased or rented vehicle fails to furnish the affidavit, the presumption created under Subsection C of this Section shall not apply and the citation shall be treated as any other regular parking citation.

E. This Section shall supercede any conflicting provisions of R.S. 32:41 and 32:42 and any local ordinance or regulation adopted pursuant thereto or pursuant to any other authority.

Added by Acts 1983, No. 102, §1.



RS 32:151 - Open roads agreement

SUBPART E-1. OPEN ROADS LAW

§151. Open roads agreement

A. The Department of Transportation and Development, in partnership with the Department of Public Safety and Corrections, office of state police, shall develop and adopt an open roads agreement which requires only that portion of any state roadway which is necessary for the safe management and clearance of a traffic incident shall be closed. The agreement shall set forth performance standards for the response and clearance of traffic incidents and include a post-action review process to ensure that long delays in opening all lanes will be evaluated, reported, and used to improve the delivery of traffic incident management services.

B. Each agency responding to the incident shall implement training and policy enhancements to ensure that all employees are knowledgeable about the open roads agreement adopted pursuant to this Section.

C. The agreement shall be provided to each parish and municipal governing authority which may, at its discretion, adopt such agreement for the management of any incident on a local roadway. Each governing authority shall be encouraged to adopt such agreement to ensure safe and consistent management of incidents on local and state roadways throughout the state.

D. The open roads agreement required by this Section shall be completed and implemented no later than January 1, 2009.

Acts 2008, No. 429, §1, eff. June 21, 2008.



RS 32:152 - Police Officer Standards and Training (POST) certified course for Traffic Incident Management

§152. Police Officer Standards and Training (POST) certified course for Traffic Incident Management

A. Every law enforcement officer in the state shall be trained in a traffic incident management POST-certified course to be taught at a POST-certified academy. Any training shall include the basic process to follow for Unified Command as contained in The National Incident Management System Law of 2004. The training shall also include a summary of the open roads agreement and Louisiana laws pertaining to traffic incident management. Such training program shall be developed by January 1, 2009, and be offered as a course of training to all classes after January 1, 2009.

B. The training program shall also be offered to all other entities that respond to emergencies on Louisiana roadways.

Acts 2008, No. 429, §1, eff. June 21, 2008.



RS 32:153 - Instant Tow Dispatch Pilot Program; Expedited Towing Pilot Program

§153. Instant Tow Dispatch Pilot Program; Expedited Towing Pilot Program

A. The Legislature of Louisiana hereby expresses its intention to alleviate extended delays associated with motor vehicle accidents on Louisiana's multilane highways. A coordinated interagency open roads policy will contribute to timely deliveries, safe travel, and improved safe movement of goods and persons along critical multilane highways.

B. In order to achieve improved traffic incident management practices that will decrease the impact of all types of incidents on Louisiana's multilane highways, the Department of Transportation and Development and the Department of Public Safety and Corrections, office of state police, shall coordinate with the Louisiana Motor Transport Association, the Towing and Recovery Professionals of Louisiana, and the appropriate municipal and parochial law enforcement associations to develop an Instant Tow Dispatch Pilot Program for passenger vehicles and an Expedited Towing Pilot Program for freight-carrying vehicles, provided for in Subsections C and D of this Section.

C.(1) The Instant Tow Dispatch Pilot Program shall develop and implement a plan to reduce the time required to arrive and remove disabled or damaged vehicles. This program shall be developed by the creation of a pilot program in two areas of the state with high density interstate highway traffic. The Department of Transportation and Development is authorized to make "dry run" payments, in an amount to be determined by such department, for tows that are dispatched to the scene of an incident and are not used, provided that the "dry run" is documented by the appropriate Department of Transportation and Development or Department of Public Safety and Corrections, office of state police, dispatch center. The Department of Transportation and Development and the Department of Public Safety and Corrections, office of state police, along with the other associations provided for in Subsection B of this Section shall:

(a) Determine the numbers of incidents tows are used and the time required to complete restoration of traffic.

(b) Document the results of the pilot program.

(c) Submit a written report to the Senate and House committees on transportation, highways, and public works no later than March 1, 2010. Such report shall document proposals for suggested legislation that will alleviate extended delays associated with motor vehicle accidents on Louisiana's multilane highways.

(2) The Expedited Towing Pilot Program shall develop and implement a plan identifying procedures that will reduce interstate highway blockage time and provide for a more effective incident response performance that will mitigate resulting traffic congestion, as well as efficiently preserving commercial goods. This program shall be developed by the creation of a pilot program in two areas of the state with high density interstate highway traffic that are at a greater risk of incidents involving freight-carrying vehicles. The Department of Transportation and Development and the Department of Public Safety and Corrections, along with the other associations provided for in Subsection B of this Section shall:

(a) Determine the number of freight-carrying vehicle incident tows that are used and the time required to complete restoration of traffic.

(b) Document loss of any freight.

(c) Document the results of the pilot program.

(d) Submit a written report to the Senate and House committees on transportation, highways, and public works no later than March 1, 2010. Such report shall document proposals for suggested legislation that will alleviate extended delays associated with freight-carrying vehicle incidents on Louisiana's multilane highways.

D. Prior to implementation of the Instant Tow Dispatch Pilot Program and the Expedited Towing Pilot Program as required in Subsection C of this Section, the participating entities shall develop procedures which they propose will be followed in each of the programs. Such procedures shall be approved by the House and Senate transportation, highways, and public works committees prior to implementation of such programs.

Acts 2008, No. 429, §1, eff. June 21, 2008.



RS 32:154 - Removal of bodies

§154. Removal of bodies

Notwithstanding any other law to the contrary, particularly but not limited to R.S. 13:5712(B) or 5713(B)(3) when a death occurs in which a moving conveyance is involved, the body of the deceased person shall not be disturbed from the position in which it is found by any person without authorization from the coroner, or his designee, except the investigating law enforcement agency may disturb the body in order to obtain the identification of the deceased, preserve the body from loss or destruction, or maintain the flow of traffic on a highway or railroad.

Acts 2009, No. 408, §1; Acts 2010, No. 885, §1, eff. July 2, 2010.



RS 32:155 - Authority to remove vehicles and cargo

§155. Authority to remove vehicles and cargo

A. As a result of a motor vehicle crash or incident, any police officer or any person acting at the officer's direction or request may, without the consent of the owner, immediately remove or have removed any vehicle, cargo, or other movable property that has been damaged or spilled upon the roadway or shoulder of the roadway which constitutes a hazard or obstructs traffic when such removal will improve public health or safety and reduce crash- or incident-related traffic congestion and delay.

B. When a motor vehicle crash or traffic incident occurs during peak traffic hours, any police officer or any person acting at the officer's direction or request shall take immediate action and give priority to opening all roadway lanes to traffic so as to relieve traffic congestion and minimize delay to the motoring public provided such action does not impair the protection of public safety. For purposes of this Section, peak traffic hours shall be considered 7:00 a.m. to 9:00 a.m. and 4:00 p.m. to 6:00 p.m. on weekdays.

C. No liability shall attach to any police officer or to any person acting under the officer's direction or request for damages to a vehicle, cargo, or other movable property, that may result from the exercise or failure to exercise any authority granted under this Section in the absence of gross negligence.

D. The provisions of this Section apply only to roadways in this state included in the state and federal highway system.

Acts 2014, No. 781, §1.



RS 32:168 - Equipment of locomotive with bell and whistle or horn, sounding of signals

SUBPART F. RAILROAD GRADE CROSSINGS

§168. Equipment of locomotive with bell and whistle or horn, sounding of signals

A. Every railroad company or person owning and operating a railroad in this state shall equip each locomotive engine with a bell and a whistle or horn which, under normal conditions, can be heard at a distance of not less than one quarter of a mile.

B. Except as specifically exempted by law, any person controlling the motion of an engine on any railroad shall commence sounding the audible signal when such engine is approaching and not less than one quarter of a mile from the place where such railroad crosses any highway. Such sounding shall be prolonged either continuously or by blasts of the whistle or horn to be sounded in the manner provided by the Uniform Code of Railroad Operating Rules until the engine has crossed the roadway, unless the distance from that crossing to the start of the movement or the distance between the crossings is less than one quarter of a mile, in which event such warning signals shall be so sounded for the lesser distance. In cases of emergency said whistles or horn may be sounded in repeated short blasts.

C. The provisions of this Section shall not apply to the Kansas City Southern railroad line which runs parallel to Perkins Road in the city of Baton Rouge, Louisiana.

Added by Acts 1982, No. 669, §1; Acts 1998, 1st Ex. Sess., No. 83, §1, eff. March 1, 1999; Acts 1998, 1st Ex. Sess., No. 121, §2.



RS 32:169 - Cross buck, stop and warning signs, traffic control devices

§169. Cross buck, stop and warning signs, traffic control devices

A. Any person, firm, or corporation controlling any railroad track which intersects a public road or street at grade crossings, except those contained in the maintenance system of the department, shall erect and maintain a "Railroad Cross Buck" sign at the crossings above referred to which shall be white with the "Railroad Crossing" in black letters. The sign shall be reflectorized. If there are two or more tracks, same shall be indicated on an auxiliary sign of inverted "T" shape mounted below the cross buck. This sign shall be erected on the right hand side of the roadway of such approach to the crossing not more than fifty feet nor less than fifteen feet from the nearest rail and not less than six feet or more than twelve feet from the edge of the roadway. The sign shall be ten feet above the level of the highway and said sign shall be constructed in accordance with the standards of the department.

B. The person, firm, or corporation controlling any railroad track hereinabove referred to may, with written approval of the chief engineer of the department or his designated representative, erect stop signs at any grade crossings of railroads on highways not contained in the state maintenance system. Said signs shall be octagonal in shape, shall have a red background, and carry the word "stop" in white letters all in accordance with the standards of the department. Said signs shall be located not less than fifteen feet nor more than fifty feet from the nearest rail and shall be erected on the right hand side of the highway of each approach to the crossing and not less than six feet nor more than twelve feet from the edge of the roadway. Where "stop" signs are erected the said railroad shall also erect and maintain a railroad advance warning sign on the right side of the road not less than one hundred feet nor more than three hundred feet from the nearest rail of said crossing measured along the highway, said sign shall be a yellow disk thirty-six inches in diameter carrying a ninety degree cross buck x and the letters R.R. in black in accordance with the standards of the department. When such signs are erected, the driver of any vehicle shall stop within fifty feet but not less than fifteen feet from the nearest rail of such railroad and shall proceed only upon the exercising of due care and being sure that it is safe to proceed.

C. All cross buck and warning signs provided for herein shall be installed by the person, firm or corporation controlling the railroad as the present signs are replaced.

D. Subsections A and B of this Section do not apply to grade crossings of any roadway which is contained in the state maintained highway system.

E.(1) A railroad company shall install a traffic control device or devices at a public railroad grade crossing pursuant to an agreement with the Department of Transportation and Development. Whenever the department determines that a particular traffic control device needs to be installed at a public highway railroad grade crossing, the railroad company shall cooperate with the department in the installation of such device or devices. In the case of a federally funded grade crossing project, the railroad company shall enter into an agreement with the department for the installation or upgrade of such traffic control device. A railroad company shall not be required to provide the non-federal share of costs involved in federally funded grade crossing improvement projects.

(2)(a) The Department of Transportation and Development, in cooperation with each parish superintendent of transportation, shall identify all public highway railroad grade crossings located on state highways within one-half mile of any public or private elementary or secondary school. The department shall further identify such grade crossings that have active warning devices in place, whether such active warning devices include lights only or lights and cross-arms, and also identify the grade crossings that are scheduled to have active warning devices installed, and the grade crossings that do not have active warning devices in place.

(b) The survey shall be completed no later than February 1, 2003. A report of the survey shall be submitted to the Senate Committee on Transportation, Highways and Public Works and the House Committee on Transportation, Highways and Public Works no later than March 1, 2003. Beginning in 2004, the department shall file an annual report with the committees no later than March first of each year. The report shall contain but not be limited to the following information: the number of grade crossings located within one-half mile of any public or private elementary or secondary school; the number of affected grade crossings that have active warning devices in place; whether such active warning devices include lights only or lights and cross-arms; the number of affected grade crossings scheduled to have active warning devices installed; the expected dates of installation of active warning devices for those affected grade crossings; and the number of affected grade crossings that do not have active warning devices in place.

(c) After all grade crossings located within one-half mile of any public or private elementary or secondary school have been identified and the initial report has been filed, the department shall prioritize the affected grade crossings according to standards of the industry as set forth in the Railroad Grade Crossing Handbook. The department is authorized to use at least twenty-five percent of all federal or state funds available to the department for grade crossing upgrades to upgrade such affected grade crossings, each year, until all such affected grade crossings have been upgraded with active warning devices, including lights and cross-arms provided that such use complies with all other state and federal laws and regulations.

(3) A railroad company may install a traffic control device or make other improvements or modifications at a railroad grade crossing at its own expense under the following conditions:

(a) When such crossing upgrade, improvement, or modification will improve the safety of the traveling public, train crew members, or train passengers.

(b) When such crossing upgrade, improvement, or modification is needed due to the presence of hazardous conditions or certain operation factors or a combination of both.

(c) When such crossing upgrade, improvement, or modification is incidental to a railroad improvement project relating to track structures or train control systems.

(4) Any upgrade, improvement, or modification performed by a railroad company under the provisions of this Subsection shall comply with all conditions and requirements in the Manual on Uniform Traffic Control Devices.

F. Nothing in this Section shall relieve a railroad company of its responsibility to maintain safe crossings.

G. In any civil action to recover damages arising from or out of a railroad grade crossing accident, the survey and initial or annual reports of railroad grade crossings prepared pursuant to Subsection E of this Section shall not be considered as comparative negligence and shall not be discoverable or admissible as evidence in any civil trial.

Added by Acts 1982, No. 669, §1; Acts 1998, 1st Ex. Sess., No. 122, §1; Acts 2002, 1st Ex. Sess., No. 156, §1, eff. April 25, 2002; Acts 2006, No. 11, §2.



RS 32:170 - Exemptions; Old Metairie railroad corridor; elimination of railroad liability

§170. Exemptions; Old Metairie railroad corridor; elimination of railroad liability

A. The provisions of R.S. 32:168 and R.S. 32:169 shall not apply to crossings of public roads by house tracks, switch tracks, industry tracks, and plantation tracks, since the intention is that such provisions apply only to tracks over which trains are operated at high speed; also such provisions do not modify or repeal any parochial or municipal ordinance relating to signs or signals at public railroad crossings.

B.(1) The provisions of R.S. 32:168 requiring the sounding of a bell, whistle, or horn by a locomotive engine when it approaches a street or highway crossing shall not apply to crossings in the Old Metairie railroad corridor in Jefferson Parish between Airline Highway and the 17th Street Canal when train activated flashing light signals and gates are installed and operating at those crossings, and such soundings in the corridor are hereby prohibited except in cases of emergency.

(2) After train activated flashing light signals and gates are installed and operating at crossings in the Old Metairie railroad corridor in Jefferson Parish between Airline Highway and the 17th Street Canal, a railroad company or its employees shall not be liable to any person or other entity for civil damages for injury or death of persons or damage to property which occur due to failure of an oncoming train to sound an audible warning approaching or at such crossings.

Added by Acts 1982, No. 669, §1; Acts 1990, No. 983, §1.



RS 32:171 - Obedience to signal indicating approach to train; reporting violations; penalties

§171. Obedience to signal indicating approach to train; reporting violations; penalties

A. Whenever any person driving a motor vehicle approaches a railroad grade crossing under any of the circumstances stated in this Section, the driver of such vehicle shall stop within fifty feet but not less than fifteen feet from the nearest rail of such railroad, and shall not proceed until he can do so safely. The foregoing requirements shall apply when:

(1) A clearly visible electric or mechanical signal device gives warning of the immediate approach of a railroad train.

(2) A crossing gate is lowered or when a human flagman gives or continues to give a signal of the approach or passage of a railroad train.

(3) A railroad train approaching within approximately nine hundred feet of the highway crossing emits a signal in accordance with R.S. 32:168, and such railroad train, by reason of its speed or nearness to such crossing, is an immediate hazard.

(4) An approaching railroad train is plainly visible and is in hazardous proximity to such crossing.

(5) A stop sign is erected at the approach to a railroad grade crossing.

B. No person shall stop a motor vehicle upon any railroad crossing.

C. No person shall drive any vehicle through, around, or under any crossing gate or barrier at a railroad crossing while such gate or barrier is closed or is being opened or closed when an approaching railroad train is plainly visible and is in hazardous proximity to such crossing.

D. No person shall drive any vehicle across any railroad crossing while the signal devices are flashing when an approaching railroad train is plainly visible and is in hazardous proximity to such crossing.

E. At any railroad grade crossing provided with railroad cross buck signs, without automatic, electric, or mechanical signal devices, crossing gates, or a human flagman giving a signal of the approach or passage of a train, the driver of a vehicle shall in obedience to the railroad cross buck sign, yield the right of way and slow down to a speed reasonable for the existing conditions and shall stop, if required for safety, at a clearly marked stopped line or, if no line, within fifty feet but not less than fifteen feet from the nearest rail of the railroad and shall not proceed until he or she can do so safely. If a driver is involved in a collision at a railroad crossing or interferes with the movement of a train after driving past the railroad cross buck sign, the collision or interference is prima facie evidence of the driver's failure to yield the right of way.

F. Any person who violates any provision of this Section shall be fined as follows:

(1) On first offense the fine shall be not more than two hundred dollars or imprisonment for not more than thirty days, or both. In addition, the person in violation shall be required to attend an Operation Lifesaver Course to be given by a certified Operation Lifesaver presenter within one hundred eighty days after adjudication of the citation. It shall be the responsibility of the violator to notify the appropriate court of the successful completion of the Operation Lifesaver Course. Twenty-five dollars of each fine imposed pursuant to the provisions of this Paragraph shall be collected by the court and shall immediately be forwarded to the state treasurer for deposit in the state treasury.

(2) On second and each subsequent offense, the fine shall not be more than five hundred dollars or imprisonment for not more than ninety days, or both. In addition, the person in violation shall be required to attend a one-day safe driver's course designed by Operation Lifesaver within one hundred eighty days after adjudication of the citation. It shall be the responsibility of the violator to notify the appropriate court of the successful completion of the Operation Lifesaver Course. Twenty-five dollars of each fine imposed pursuant to the provisions of this Paragraph shall be collected by the court and shall immediately be forwarded to the state treasurer for deposit in the state treasury.

(3) Any person who violates any provision of this Section by racing a train to a railroad crossing and thereby causes immediate danger to any railroad crew member, the general public, or damage to any property in the immediate vicinity of the crossing shall be fined not more than one thousand dollars. In addition, the person in violation shall be required to attend a one-day safe driver's course designed by Operation Lifesaver within one hundred eighty days after the adjudication of the citation. It shall be the responsibility of the violator to notify the appropriate court of jurisdiction of the successful completion of the Operation Lifesaver Program.

(4) If a violator fails to attend any safe driving courses pursuant to this Subsection, the department shall suspend such violator's driving privileges for a period of thirty days.

G. The governing authority of a municipality may enter into a cooperative endeavor agreement authorizing certified railroad law enforcement officers to assist in the enforcement of state laws and local ordinances pertaining to railroad grade crossings within its municipal limits.

H. The operator, engineer, or conductor of any train is authorized to notify the appropriate law enforcement authority of any railroad grade crossing violation within thirty-six hours of the violation. The operator, engineer, or conductor shall report such violations by affidavit which shall contain the color, license number, and any other identifiable information from the vehicle involved in the violation. In addition to the affidavit, the law enforcement officer may rely upon other evidence of a grade crossing violation including photographic or video evidence. A law enforcement officer may issue a citation to the owner or driver of the vehicle, or in the case of a leased vehicle, the lessee or driver of the leased vehicle, on the basis of the information contained in the affidavit or photographic or video evidence. The owner or lessee shall not be cited if the vehicle had been stolen.

Acts 1962, No. 310, §1. Amended by Acts 1982, No. 669, §1; Acts 1998, 1st Ex. Sess., No. 122, §1; Acts 2001, No. 352, §1; Acts 2001, No. 569, §1; Acts 2005, No. 477, §1; Acts 2012, No. 834, §5, eff. July 1, 2012.



RS 32:172 - All vehicles must stop at certain railroad grade crossings

§172. All vehicles must stop at certain railroad grade crossings

A.(1) The department shall determine highway grade crossings of railroads on state maintained highways or roads which are of particular danger to public safety and shall erect stop signs thereat.

(2) The department shall also make a preliminary determination of highway grade crossings of railroads on non-state maintained public highways or roads which are of particular danger to public safety which shall be made available to parishes and municipalities. The governing authorities of such parishes and municipalities may erect stop signs at such crossings.

(3) The department shall promulgate rules and regulations, not later than December 15, 1998, which set forth criteria to determine those crossings which are particularly dangerous, to include but not be limited to crossings where multiple collisions have occurred, crossings which are high-profile crossings, and crossings with reduced sight distance or visibility. When such stop signs are erected, the driver of any vehicle shall stop within fifty feet, but not less than fifteen feet, from the nearest rail of such railroad and shall proceed only upon exercising due care.

B. The opinions and final report of the department promulgated or published pursuant to this Section shall not be subject to any discovery or production nor be admissible evidence in any judicial proceeding in this state.

C. A decision of the department relative to the placement of a stop sign at a crossing which possesses any other warning device shall not be considered as presumptive or conclusive evidence of fault on the part of the state or its agents or any political subdivision or its agents.

D. Nothing in this Section shall relieve the railroad of its responsibility to maintain safe crossings and operate its trains in a safe manner.

Acts 1962, No. 310, §1; Acts 1998, 1st Ex. Sess., No. 121, §1.



RS 32:173 - Repealed by Acts 2008, No. 614, §2.

§173. Repealed by Acts 2008, No. 614, §2.



RS 32:173.1 - Railroad grade crossings; stopping required

§173.1. Railroad grade crossings; stopping required

A. All buses transporting passengers and all commercial motor vehicles who are required to abide by 49 CFR Part 392.10, as amended, relative to methods by which a commercial motor vehicle carrying certain materials and buses transporting passengers, shall stop at railroad grade crossings within fifty feet of, and not closer than fifteen feet to, the tracks; thereafter, the driver shall listen and look in each direction along the tracks for an approaching train and ascertain that no train is approaching. When it is safe to do so, the driver may drive the commercial motor vehicle or bus across the tracks in a gear that permits the commercial motor vehicle to complete the crossing without a change of gears.

B. Notwithstanding any provision of law to the contrary, the driver of any motor vehicle carrying passengers for hire, or of any school bus whether carrying any school child or not, before crossing at grade any track or tracks of a railroad, shall stop such vehicle within fifty feet, but not less than fifteen feet, from the nearest rail of such railroad and while so stopped shall listen and look in both directions along such track for any approaching train, and for signals indicating the approach of a train, except as hereinafter provided, and shall not proceed until he can do so safely. After stopping as required herein and upon proceeding, when it is safe to do so, the driver of any said vehicle shall cross only in such gear of the vehicle that there will be no necessity for changing gears while traversing such crossing, and the driver shall not shift gears while crossing the track or tracks.

C. The driver of any school bus, in addition to the requirements of Subsection B of this Section, after coming to a complete stop, shall open the door of the school bus and shall leave it open while ascertaining that no train or other vehicle is approaching on the railroad track from either side and until immediately prior to proceeding over the railroad crossing.

Acts 2008, No. 614, §1.



RS 32:174 - Moving heavy equipment at railroad grade crossings

§174. Moving heavy equipment at railroad grade crossings

A. No person shall operate or move any crawler-type tractor, steam shovel, derrick, roller, or any equipment or structure having a normal operating speed of ten or less miles per hour or a vertical body or load clearance of less than one-half inch per foot of the distance between any two adjacent axles or in any event of less than nine inches, measured above the level surface of a roadway, upon or across any tracks at a railroad grade crossing without first complying with this Section.

B. Notice of any such intended crossing shall be given to a station agent of such railroad and a reasonable time be given to such railroad to provide proper protection at such crossing.

C. Before making any such crossing the person operating or moving any such vehicle or equipment shall first stop the same not less than fifteen feet nor more than fifty feet from the nearest rail of such railroad and while so stopped shall listen and look in both directions, and shall not proceed until the crossing can be made safely.

D. No such crossing shall be made when warning is given by automatic signal or crossing gates or a flagman or otherwise of the immediate approach of a railroad train or car. If a flagman is provided by the railroad, movement over the crossing shall be under his direction.

Acts 1962, No. 310, §1.



RS 32:175 - Vehicles must yield at railroad grade crossings; exceptions; penalties for violations

§175. Vehicles must yield at railroad grade crossings; exceptions; penalties for violations

A. The driver or operator of a vehicle approaching a rail-highway grade crossing identified by the presence of a railroad cross buck sign shall slow down to a speed reasonable for the existing conditions, or shall stop if necessary, before entering the crosswalk on the near side of the intersection or, in the event there is no crosswalk, at a clearly marked stop line, or if none, then at the point nearest the intersecting rail of such railroad where the driver or operator has a clear view of any approaching train. The driver or operator shall listen and look in both directions along such track for any approaching train and for signals indicating the approach of a train. Having slowed or stopped in this manner, the driver or operator shall yield the right-of-way to any approaching train and then shall proceed only upon exercising due care and upon being sure that it is safe to proceed.

B. The driver or operator of a vehicle need not yield at any such rail-highway grade crossing where a police officer or traffic-control signal directs traffic to proceed.

C. Any person who violates any provision of this Section shall be fined as follows:

(1) On first offense, the fine shall be not more than two hundred dollars or imprisonment for not more than thirty days, or both. In addition, the person in violation shall be required to attend an Operation Lifesaver Course to be given by a certified Operation Lifesaver presenter within one hundred eighty days after adjudication of the citation. It shall be the responsibility of the offender to notify the appropriate court of the successful completion of the Operation Lifesaver Course.

(2) On second and subsequent offenses, the fine shall be not more than five hundred dollars or imprisonment for not more than ninety days, or both. In addition, the person in violation shall be required to attend a one-day safe driver's course designed by Operation Lifesaver within one hundred eighty days after adjudication of the citation. It shall be the responsibility of the offender to notify the appropriate court of the successful completion of the Operation Lifesaver Course.

(3) If an offender fails to attend any safe driving course as required in this Subsection, the department shall suspend such offender's driving privileges for a period of thirty days.

(4) No less than twenty-five dollars of each fine imposed pursuant to the provisions of this Section shall be collected by the court and shall immediately be forwarded to the state treasurer for deposit in the state treasury.

D. The provisions of this Section do not relieve drivers or operators of the responsibility to comply with the provisions of R.S. 32:171 and 173.

Acts 1990, No. 143, §1; Acts 2005, No. 477, §1; Acts 2012, No. 811, §9, eff. July 1, 2012; Acts 2012, No. 834, §5, eff. July 1, 2012.



RS 32:176 - Required notification of recording devices carried on railroad trains

§176. Required notification of recording devices carried on railroad trains

Immediately following a railroad crossing accident, the engineer or a responsible member of the crew, if the engineer is unable to provide the information, shall inform the law enforcement officer investigating such accident if the train possesses an event recorder which records and preserves any information which is relevant to the accident or may be of assistance in the investigation of the accident. Upon request of the law enforcement officer, the railroad or its representative shall provide, in a timely manner, any such information contained on the event recorder whose release is not prohibited by federal law, rule, or regulation.

Acts 1998, 1st Ex. Sess., No. 87, §1.



RS 32:190 - Safety helmets

SUBPART G. OPERATION OF MOTORCYCLES,

MOTOR-DRIVEN CYCLES AND BICYCLES

§190. Safety helmets

A. No person shall operate or ride upon any motorcycle, motor-driven cycle, or motorized bicycle unless the person is equipped with and is wearing on the head a safety helmet of the type and design manufactured for use by operators of such vehicles, which shall be secured properly with a chin strap while the vehicle is in motion. All such safety helmets shall consist of lining, padding, visor, and chin strap and shall meet such other specifications as shall be established by the commissioner.

B. It shall be unlawful to manufacture, sell, or distribute any protective helmet for use by the operator of a motorcycle, motor driven cycle, or motorized bicycle, or for use by the passenger thereon, unless such protective helmet is of a type and specification approved by the commissioner who shall publish a notice of such approval.

C. Notwithstanding the provisions of this Section, the police authorities of a village, town, city, or parish may issue a permit exempting members of organizations sponsoring, conducting, or participating in parades or other public exhibitions from the provisions of this Section while such members are actually participating in a parade or other public exhibition.

D. This Section does not apply to a person operating or riding in an autocycle if the vehicle is equipped with supports that meet or exceed the standards for a safety helmet or a rollbar or roll cage. As used in this Subsection, "rollbar" or "roll cage" shall mean supports that will bear the vehicle's weight and are so designed as to protect the occupants when the vehicle is resting on the supports.

E. It shall be unlawful to manufacture, sell, or distribute any protective helmet for use by the operator of a motorcycle, motor driven cycle, or motorized bicycle, or for use by the passenger thereon, unless the manufacturer of the protective helmet obtains and maintains liability insurance of not less than one hundred thousand dollars for each occurrence of liability of the manufacturer for fault in the design, materials, or workmanship of the protective helmet. In addition to any other penalty provided in this Section, the commissioner may prohibit the movement, sale, or distribution of any protective helmet if the manufacturer is not covered by insurance as required by this Subsection.

F. Any person who violates any provision of this Section shall upon conviction be fined fifty dollars which shall include all costs of court. Notwithstanding any contrary provision of law, no other cost or fee shall be assessed against any person for a violation of this Section.

Added by Acts 1968, No. 273, §1. Amended by Acts 1976, No. 671, §1; Acts 1977, No. 113, §1, eff. June 22, 1977; Acts 1981, No. 517, §1, eff. Jan. 1, 1982; Acts 1986, No. 53, §1; Acts 1986, No. 531, §1; Acts 1989, No. 278, §1; Acts 1989, No. 520, §1; Acts 1999, No. 404, §1; Acts 2004, No. 742, §1; Acts 2013, No. 81, §1, eff. Jan. 1, 2014; Acts 2016, No. 326, §1.



RS 32:190.1 - Eye protective devices to be worn by motorcyclist; windshield on motorcycle

§190.1. Eye protective devices to be worn by motorcyclist; windshield on motorcycle

A. No person shall operate a motorcycle or motor driven cycle unless the person is wearing an eye protective device of a type approved for such use by the secretary, except when the motorcycle or motor driven cycle is equipped with a windshield of sufficient height to afford adequate eye protection that meets the requirements of R.S. 32:358.

B. The secretary shall approve only goggles, face shields, or safety glasses which will meet performance specifications established by him.

C. Eye protective devices used at night shall not be tinted.

D. This Section shall not apply to persons riding within an enclosed cab.

Added by Acts 1970, No. 538, §3. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977; Acts 1984, No. 808, §1.



RS 32:191 - Riding on motorcycles

§191. Riding on motorcycles

A. A person operating a motorcycle shall ride only upon the permanent and regular seat attached thereto. Such operator shall not carry any other person or child nor shall any other person or child ride on a motorcycle unless such motorcycle is designed to carry more than one person, in which event a passenger may ride upon the permanent and regular seat if designed for two persons, or upon another seat firmly attached to the rear or side on the motorcycle.

B. A person shall ride upon a motorcycle only while sitting astride the seat, facing forward, with not more than one leg on each side of the motorcycle.

C. No person shall operate a motorcycle while carrying any package, bundle, or other article which prevents him from keeping both hands on the handlebars.

D. No operator shall carry any person or child nor shall any person or child ride in a position that will interfere with the operation or control of the motorcycle or the view of the operator.

E. No operator shall carry or transport an infant or child on a motorcycle who is required to be restrained in a rear-facing child safety seat or a forward-facing child safety seat according to the provisions of R.S. 32:295. A child at least five years of age or older is only authorized to be a passenger on a motorcycle if such child is properly seated on the motorcycle and such child is wearing a safety helmet in accordance with the provisions of R.S. 32:190.

Acts 1962, No. 310, §1. Amended by Acts 1968, No. 273, §2; Acts 1970, No. 538, §4; Acts 2006, No. 98, §1.



RS 32:191.1 - Operating motorcycles on roadways laned for traffic

§191.1. Operating motorcycles on roadways laned for traffic

A. All motorcycles are entitled to full use of a lane and no motor vehicle shall be driven in such manner as to deprive any motorcycle of the full use of a lane. This Subsection shall not apply to motorcycles operated two abreast in a single lane.

B. The operator of a motorcycle shall not overtake and pass in the same lane occupied by the vehicle being overtaken.

C. No person shall operate a motorcycle between lanes of traffic or between adjacent lines or rows of vehicles.

D. Motorcycles shall not be operated more than two abreast in a single lane.

E. Subsections (B) and (C) shall not apply to police officers in the performance of their official duties.

Added by Acts 1970, No. 538, §5; Acts 1999, No. 631, §1.



RS 32:191.2 - Clinging to other vehicles

§191.2. Clinging to other vehicles

No person riding upon a motorcycle shall attach himself or the motorcycle to any other vehicle (or streetcar) on a roadway.

Added by Acts 1970, No. 538, §5.



RS 32:191.3 - Footrests and handlebars

§191.3. Footrests and handlebars

A. Any motorcycle carrying a passenger, other than in a sidecar or enclosed cab, shall be equipped with footrests for such passenger.

B. No person shall operate any motorcycle with handlebars that require the hands of the operator to be above the operator's shoulder height when the operator is sitting astride the seat and the operator's hands are on the handlebar grips.

Added by Acts 1970, No. 538, §5; Acts 2012, No. 473, §1.



RS 32:192 - Riding on motor-driven cycles

§192. Riding on motor-driven cycles

Not more than one person shall be allowed to ride upon a motor-driven cycle.

Acts 1962, No. 310, §1.



RS 32:193 - Operation of bicycles; general provision

§193. Operation of bicycles; general provision

The regulations applicable to bicycles shall apply whenever a bicycle is operated upon any highway or upon any path set aside for the exclusive use of bicycles, subject to those exceptions stated hereafter.

Acts 1962, No. 310, §1.



RS 32:194 - Traffic laws apply to persons riding bicycles

§194. Traffic laws apply to persons riding bicycles

Every person riding a bicycle upon a highway of this state shall be granted all of the rights and shall be subject to all the duties applicable to the driver of a vehicle by this Chapter, except as to special regulations in this Part, including special regulations applying to peace officers utilizing bicycles in furtherance of their official duties, and except as to those provisions of this Chapter which by their very nature can have no application.

Acts 1962, No. 310, §1; Acts 2011, No. 98, §1.



RS 32:195 - Riding on bicycles

§195. Riding on bicycles

A. A person propelling a bicycle shall not ride other than upon or astride a permanent or regular seat attached thereto.

B. No bicycle shall be used to carry more persons at one time than the number for which it is designed and equipped.

C. A person operating a bicycle shall at all times keep at least one hand upon the handle bars thereof.

Acts 1962 No. 310, §1.



RS 32:196 - Clinging to vehicles

§196. Clinging to vehicles

No person riding upon any bicycle, skates, skateboard or any other nonmotorized rideable device shall attach himself or the device to any vehicle upon a highway.

Acts 1962, No. 310, §1; Acts 2004, No. 572, §1.



RS 32:197 - Riding on roadways and bicycle paths

§197. Riding on roadways and bicycle paths

A. Every person operating a bicycle upon a roadway shall ride as near to the right side of the roadway as practicable, exercising due care when passing a standing vehicle or one proceeding in the same direction, except under any of the following circumstances:

(1) When overtaking and passing another bicycle or vehicle proceeding in the same direction.

(2) When preparing for a left turn at an intersection or into a private road or driveway.

(3) When reasonably necessary to avoid fixed or moving objects, vehicles, bicycles, pedestrians, animals, surface hazards, or substandard width lane or any other conditions that make it unsafe to continue along the right-hand curb or edge of the roadway. For purposes of this Paragraph, a "substandard width lane" is a lane that is too narrow for a bicycle and a vehicle to travel safely side by side within the lane.

(4) When approaching a place where a right turn is authorized.

B. Repealed by Acts 2011, No. 244, §3.

C. Persons riding bicycles upon a roadway shall not ride more than two abreast except on paths or parts of roadways set aside for the exclusive use of bicycles.

D. Persons riding bicycles shall be allowed to operate on the shoulder of a roadway.

E. Any person operating a bicycle upon a roadway or a highway, where there are two or more marked traffic lanes and traffic travels in only one direction, may ride as near the left-hand curb or shoulder of that roadway as practicable when preparing for a left turn.

Acts 1962, No. 310, §1; Acts 2010, No. 618, §§2, 4; Acts 2010, No. 813, §1; Acts 2011, No. 244, §3.



RS 32:198 - Operating motorized bicycles

§198. Operating motorized bicycles

A motorized bicycle shall only be operated upon the roadway of the highways of this state by a person fifteen years of age or older who possesses a valid Louisiana driver's license and shall not be operated upon sidewalks or interstate highways.

Added by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:199 - Bicycle helmets; restraining seats

§199. Bicycle helmets; restraining seats

A. The following words and phrases when used in this Section shall have the meaning assigned to them:

(1) "Approved helmet" means a bicycle helmet that meets or exceeds the following minimum bicycle helmet safety standards:

(a) A bicycle helmet that was manufactured prior to March, 1999, shall meet or exceed the minimum bicycle helmet safety standards set by the American National Standards Institute or the Snell Memorial Foundation.

(b) A bicycle helmet that was manufactured after March, 1999, shall meet or exceed the minimum bicycle helmet safety standards set by the Consumer Product Safety Commission.

(2) "Bicycle" means a human-powered vehicle with two tandem wheels designed to transport, by pedaling, one or more persons.

(3) "Operator" means a person who travels on a bicycle seated on a saddle seat from which that person is intended to and can pedal the bicycle.

(4) "Passenger" means any person who travels on a bicycle in any manner except as an operator.

(5) "Restraining seat" means a seat separate from the saddle seat of the operator of the bicycle that is fastened securely to the frame of the bicycle and is adequately equipped to restrain the passenger in such seat and protect such passenger from the moving parts of the bicycle.

B. With regard to any bicycle used on a public roadway, public bicycle path, or other public right-of-way, no parent, guardian, or person with legal responsibility for the safety and welfare of a child shall knowingly allow any of the following:

(1) Such child under the age of twelve to operate or ride as a passenger on a bicycle without wearing an approved helmet of good fit fastened securely upon the head with the straps of the helmet.

(2) Such child who weighs less than forty pounds or is less than forty inches in height to be a passenger on a bicycle without being properly seated in and adequately secured to a restraining seat.

C. Notice shall be provided in accordance with the following provisions:

(1) A person regularly engaged in the business of selling or renting bicycles shall post a sign stating the following: "Louisiana law requires a bicycle operator or passenger under the age of twelve years to wear a bicycle helmet when riding a bicycle. Louisiana law also requires a passenger who weighs less than forty pounds or is less than forty inches in height to be properly seated in and adequately secured to a restraining seat."

(2) The sign must be at least twenty-four inches in length and twelve inches in width. The lettering on the sign must be at least one inch in height. The sign must be posted conspicuously so that it is clearly visible to all persons buying or renting bicycles.

D. The issuance of a citation for a violation of this Section shall not be prima facie evidence of negligence. The comparative negligence statutes of Louisiana shall apply in these cases as in all other cases of negligence.

E. The Louisiana Highway Safety Commission shall provide funds to the Louisiana Safe Kids Coalition to be used for the purchase of bicycle helmets. These helmets shall be distributed by the Louisiana Safe Kids Coalition to indigent persons in furtherance of the provisions of this Section.

F. The provisions of R.S. 32:57 shall not apply to a violation of this Section. No civil penalties or court costs shall be assessed for any violation of this Section.

Acts 2001, No. 447, §1, eff. March 1, 2002.



RS 32:200 - Operation of motor scooters on sidewalks

§200. Operation of motor scooters on sidewalks

A. Any parish or municipal governing authority may authorize the operation of motor scooters at a speed not to exceed twenty miles per hour by persons eight years old or older between sunrise and sunset on any sidewalk under its jurisdiction.

B. With regard to any motor scooter used pursuant to Subsection A of this Section, no parent, guardian, or person with legal responsibility for the safety and welfare of a child shall knowingly allow such child under the age of eighteen to operate or ride as a passenger on a motor scooter without wearing an approved helmet of good fit fastened securely upon the head with the straps of the helmet.

C. Notice shall be provided in accordance with the following provisions:

(1) A person regularly engaged in the business of selling or renting motor scooters shall post a sign stating the following: "Louisiana law requires a motor scooter operator or passenger under the age of eighteen years to wear a helmet when riding a motor scooter."

(2) The sign must be at least twenty-four inches in length and twelve inches in width. The lettering on the sign must be at least one inch in height. The sign must be posted conspicuously so that it is clearly visible to all persons buying or renting motor scooters.

D. The issuance of a citation for a violation of this Section shall not be prima facie evidence of negligence. The comparative negligence statutes of Louisiana shall apply in these cases as in all other cases of negligence.

Acts 2004, No. 805, §1.



RS 32:201 - Harassment of bicyclists prohibited; penalties

§201. Harassment of bicyclists prohibited; penalties

A. It shall be unlawful to harass, taunt, or maliciously throw objects at or in the direction of any person riding a bicycle.

B. Any person who violates this Section shall be fined not less than two hundred dollars or imprisoned for not more than thirty days.

Acts 2009, No. 147, §1.



RS 32:202 - Louisiana Bicycle and Pedestrian Safety Fund

§202. Louisiana Bicycle and Pedestrian Safety Fund

A. There is hereby created, as a special fund in the state treasury, the Louisiana Bicycle and Pedestrian Safety Fund, hereinafter referred to as the "fund". The source of monies for the fund shall be that portion of the monies derived from fees imposed and dedicated to the fund pursuant to the provisions of R.S. 47:463.148, and grants, gifts, and donations and any other monies received by the state for the purposes of bicycle and pedestrian safety and which are appropriated to the fund.

B. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, relative to the Bond Security and Redemption Fund, an amount equal to that deposited into the state treasury from the foregoing sources shall be deposited in and credited to the fund. The monies in the fund shall be invested by the treasurer in the same manner as the state general fund, and interest earnings shall be deposited into the fund. All unexpended and unencumbered monies remaining in the fund at the end of each fiscal year shall remain in the fund.

C. Monies in the fund shall be subject to annual appropriation by the legislature for use by the Department of Transportation and Development. The monies in the fund shall be allocated and disbursed by the secretary of the Department of Transportation and Development and used solely for bicycle and pedestrian safety.

Acts 2010, No. 840, §1.



RS 32:203 - Motor vehicles operating in bicycle lanes

§203. Motor vehicles operating in bicycle lanes

A. No person shall operate a motor vehicle in a bicycle lane except as follows:

(1) To prepare for a turn within a distance of two hundred feet from the intersection.

(2) To enter or leave the roadway onto an alley, private road, or driveway.

(3) To enter or leave a parking space when parking is permitted adjacent to the bicycle lane.

B. Any person operating a motor vehicle upon a bicycle lane in accordance with Subsection A of this Section shall yield the right-of-way to all bicycles and electric mobility aids within the bicycle lane.

C. This Section shall not prohibit the use of a motorized bicycle in a bicycle lane when the operator travels at no speed greater than what is reasonable or prudent, has due regard for visibility, traffic conditions, and the condition of the roadway surface of the bicycle lane and in a manner which does not endanger the safety of bicyclists.

D. In case of an emergency, the driver of a motor vehicle may lawfully operate the vehicle in a bicycle lane in accordance with the normal standards of prudent conduct to protect himself and others from harm. When the emergency ends, the motor vehicle shall not be operated in the bicycle lane.

Acts 2010, No. 618, §2.



RS 32:206 - Electric mobility aids

SUBPART G-1. ELECTRIC MOBILITY AIDS

§206. Electric mobility aids

A. A person with a mobility impairment operating an electric mobility aid shall have the same rights as an able-bodied pedestrian to use streets, sidewalks, and walkways. In addition, an electric mobility aid may be operated on the following roadways during daylight hours only:

(1) A road or street where the posted speed limit is twenty-five miles per hour or less or where suitable sidewalks or bicycle paths are not available.

(2) A marked bicycle path or designated bicycle lane.

(3) Within any residential subdivision.

(4) Any street or roadway when necessary to cross or as a reasonable accommodation under the Americans with Disabilities Act, 42 U.S.C. 12131, et seq., because of physical barriers, such as a lack of curb cuts or sidewalks, to other means of access by persons using mobility aids.

B. An electric mobility aid shall not be considered a vehicle for purposes of defining "equipment" as referenced in Part V of Chapter 1 of this Title.

C. A valid driver's license shall not be prerequisite to operating an electric mobility aid.

D. Electric mobility aids shall not be required to register and be insured in accordance with R.S. 32:51.

E. As used in this Section, an "electric mobility aid" shall mean a mobility aid, usable indoors and designed for and used by individuals and which is prescribed by a physician for a medical condition that affects the user's ability to ambulate independently. To qualify as an electric mobility aid, a mobility aid must not be capable of exceeding a speed of twenty miles per hour on a paved surface when operating under its own power.

F. A parish, municipality or the Department of Transportation and Development may prohibit or regulate the operation of an electric mobility aid on any road, sidewalk, street, or bicycle path under its jurisdiction if the governing body of the parish, municipality, or the Department of Transportation and Development determines that such a prohibition or regulation is necessary and in the interest of safety.

Acts 2004, No. 451, §1, eff. June 24, 2004.



RS 32:211 - Pedestrians subject to traffic regulations

SUBPART H. PEDESTRIANS' RIGHTS AND DUTIES

§211. Pedestrians subject to traffic regulations

Pedestrians shall be subject to traffic-control signals at intersections as provided in R.S. 32:233 unless otherwise required by local ordinance, but at all other places pedestrians shall be accorded the privileges and shall be subject to the restrictions stated in this Part.

Acts 1962, No. 310, §1.



RS 32:212 - Pedestrians right-of-way in crosswalks

§212. Pedestrians right-of-way in crosswalks

A. When traffic-control signals are not in place or not in operation, the driver of a vehicle shall stop and yield the right-of-way, to a pedestrian crossing the roadway within a crosswalk when the pedestrian is upon the roadway upon which the vehicle is traveling or the roadway onto which the vehicle is turning.

B. No pedestrian shall suddenly leave a curb or other place of safety and walk or run into the path of a vehicle which is so close that it is impossible for the driver to yield.

C. Whenever any vehicle is stopped at a marked crosswalk or at any unmarked crosswalk at an intersection to permit a pedestrian to cross the roadway, the driver of any other vehicle approaching from the rear shall not overtake and pass such stopped vehicle.

D. Subsection A of this Section shall not apply where the pedestrian is crossing a roadway at a point where a pedestrian tunnel or overhead pedestrian crossing has been provided.

Acts 1962, No. 310, §1; Acts 2011, No. 244, §1.



RS 32:213 - Crossing at other than crosswalks

§213. Crossing at other than crosswalks

A. Every pedestrian crossing a roadway at any point other than within a marked crosswalk or within an unmarked crosswalk at an intersection shall yield the right-of-way to all vehicles upon the roadway.

B. Between adjacent intersections at which traffic-control signals are in operation pedestrians shall not cross at any place except in a marked crosswalk.

Acts 1962, No. 310, §1; Acts 2012, No. 811, §9, eff. July 1, 2012.



RS 32:214 - Drivers to exercise due care

§214. Drivers to exercise due care

Notwithstanding the foregoing provisions of this Part, every driver of a vehicle shall exercise due care to avoid colliding with any pedestrian upon any roadway and shall give warning by sounding the horn when necessary and shall exercise proper precaution upon observing any child or any confused or incapacitated person upon a highway.

Acts 1962, No. 310, §1.



RS 32:215 - Pedestrians to use right half of crosswalks

§215. Pedestrians to use right half of crosswalks

Pedestrians shall move, whenever practicable, upon the right half of crosswalks.

Acts 1962, No. 310, §1; Acts 2012, No. 811, §9, eff. July 1, 2012.



RS 32:216 - Pedestrians on highways or interstate highways

§216. Pedestrians on highways or interstate highways

A. Where sidewalks are provided, it shall be unlawful for any pedestrian to walk along and upon an adjacent highway.

B. Where sidewalks are not provided, any pedestrian walking along and upon a highway shall, when practicable, walk only on the left side of the highway or its shoulder, facing traffic which may approach from the opposite direction.

C. It shall be unlawful for any pedestrian to cross an interstate highway, except in the case of an emergency.

D. Upon conviction of a violation of this Section, a court may order, in lieu of the penalty provisions provided in R.S. 32:57, that the offender perform three eight-hour days of court-approved community service activities, at least half of which shall consist of participation in a litter abatement or collection program.

Acts 1962, No. 310, §1; Acts 2001, No. 585, §1.



RS 32:217 - Blind and incapacitated pedestrians; use of canes; persons in wheelchairs; vehicles

§217. Blind and incapacitated pedestrians; use of canes; persons in wheelchairs; vehicles

A. It is unlawful for any person, unless totally or partially blind or otherwise incapacitated, while on any public street or highway, to carry in a raised or extended position a cane or walking stick which is metallic or white in color or white tipped with red.

B. Whenever a pedestrian guided by a guide dog, or carrying in a raised or extended position a cane or walking stick which is metallic or white in color, or white tipped with red, or a pedestrian who requires a wheelchair or motorized wheelchair for transportation is crossing or attempting to cross a public street or highway, at or near an intersection or crosswalk, the driver of every vehicle approaching the intersection or crosswalk shall take such precautions as may be necessary to avoid injuring or endangering such pedestrian, and if injury or danger to such pedestrian can be avoided only by bringing his vehicle to a full stop, he shall bring his vehicle to a full stop.

C. Nothing contained in this Section shall be construed to deprive any totally or partially blind or otherwise incapacitated person, not carrying such a cane or walking stick or not being guided by a dog, of the rights and privileges conferred by law upon pedestrians crossing streets or highways, nor shall the failure of such totally or partially blind or otherwise incapacitated person to carry a cane or walking stick, or to be guided by a guide dog upon the streets, highways or sidewalks of this state, be held to constitute nor be evidence of contributory negligence.

Acts 1962, No. 310, §1; Acts 2004, No. 242, §1.



RS 32:218 - Pedestrians soliciting rides or business

§218. Pedestrians soliciting rides or business

A. No person shall stand on a public roadway for the purpose of soliciting a ride, employment, or business from the occupant of any vehicle.

B. Subject to the permission of the municipality or parish governing authority in which the roadway is located, a member of a professional firefighters association or other nonprofit organization shall not be prohibited by this Section nor any other provision of state law from standing on a public roadway for the purpose of soliciting contributions, as a member of such association, on behalf of bona fide charitable organizations.

Acts 1962, No. 310, §1; Acts 1999, No. 1132, §1, eff. July 1, 1999.



RS 32:219 - Pedestrians right-of-way on sidewalks

§219. Pedestrians right-of-way on sidewalks

The driver of a motor vehicle emerging from or entering an alley, private road or driveway, or building shall yield the right-of-way to any pedestrian approaching on any sidewalk extending across such alley, road or driveway, or building entrance.

Added by Acts 1972, No. 141, §1.



RS 32:231 - Obedience to and required traffic-control devices

SUBPART I. SIGNS, MARKERS AND SIGNALS

§231. Obedience to and required traffic-control devices

A. The driver of any vehicle shall obey the instructions of any official traffic-control device applicable thereto placed in accordance with the provisions of this Chapter, unless otherwise directed by a traffic or police officer, subject to the exceptions granted the driver of an authorized emergency vehicle in this Chapter.

B. No provision of this Chapter for which signs are required shall be enforced against an alleged violator if at the time and place of the alleged violation an official sign is not in a position and where it can be seen by an ordinarily observant person. Whenever a particular Section does not state that signs are required, such Section shall be effective even though no signs are erected or in place.

Acts 1962, No. 310, §1.



RS 32:232 - Traffic-control signals

§232. Traffic-control signals

Whenever traffic is controlled by traffic-control signals exhibiting different colored lights, or colored lighted arrows, successively one at a time or in combination, only the colors green, red, and yellow shall be used, except for special pedestrian signals carrying a word legend, and said lights shall indicate and apply to drivers of vehicles and pedestrians as follows:

(1) GREEN indication:

(a) Vehicular traffic facing a circular green signal may proceed straight through or turn right or left unless a sign at such place prohibits either such turn. But vehicular traffic, including vehicles turning right or left, shall stop and yield the right-of-way to other vehicles and to pedestrians lawfully within the intersection or an adjacent crosswalk at the time such signal is exhibited.

(b) Vehicular traffic facing a green arrow signal, shown alone or in combination with another indication, may cautiously enter the intersection only to make the movement indicated by such arrow, or such other movement as is permitted by other indications shown at the same time. Such vehicular traffic shall stop and yield the right-of-way to pedestrians lawfully within an adjacent crosswalk and to other traffic lawfully using the intersection.

(c) Unless otherwise directed by a pedestrian control signal as provided in R.S. 32:233, pedestrians facing any green signal, except when the sole green signal is a turn arrow, may proceed across the roadway within any marked or unmarked crosswalk.

(2) Steady YELLOW indication:

(a) Vehicular traffic facing a steady yellow signal alone is thereby warned that the related green signal is being terminated or that a red signal will be exhibited immediately thereafter and such vehicular traffic shall not enter the intersection when the red signal is exhibited.

(b) Unless otherwise directed by a pedestrian control signal as provided in R.S. 32:233 a pedestrian facing a steady yellow signal is thereby advised that there is insufficient time to cross the roadway before a red signal is exhibited and no pedestrian shall then start to cross the roadway.

(3) Steady RED indication:

(a) Vehicular traffic facing a steady circular red signal alone shall stop at a clearly marked stop line, or if none, then before entering the crosswalk on the near side of the intersection, or if none, then before entering the intersection, and shall remain standing until an indication to proceed is shown except as provided in Subparagraph (c) of this Paragraph.

(b) Vehicular traffic facing a steady red arrow signal shall not enter the intersection to make the movement indicated by the arrow and, unless entering the intersection to make a movement permitted by another signal, shall stop at a clearly marked stop line, or if none, then before entering the crosswalk on the near side of the intersection, or if none, then before entering the intersection, and shall remain standing until an indication permitting the movement indicated by such red arrow is shown except as provided in Subparagraph (c) of this Paragraph.

(c) Except when a sign prohibits a turn, vehicular traffic facing any steady red signal may cautiously enter the intersection to turn right, or to turn left from a one-way street into a one-way street, or to U-turn at a signalized U-turn after stopping as required by Subparagraph (a) or Subparagraph (b) of this Paragraph. Such vehicular traffic shall yield the right-of-way to pedestrians lawfully within an adjacent crosswalk and to other traffic lawfully using the intersection.

(d) Unless otherwise directed by a pedestrian-control signal as provided in R.S. 32:233, a pedestrian facing a steady circular red or red arrow signal shall not enter the roadway.

(4) Flashing YELLOW indication. When a flashing yellow arrow indication is activated, vehicular traffic, on an approach to an intersection, facing a flashing yellow arrow signal indication, displayed alone or in combination with another signal indication, is permitted to cautiously enter the intersection only to make the movement indicated by such arrow. In addition, vehicular traffic facing a flashing yellow arrow, turning left or making a U-turn to the left shall yield the right-of-way to other vehicles approaching from the opposite direction. Such vehicular traffic, including vehicles making a U-turn, shall yield the right-of-way to pedestrians lawfully within the associated crosswalk, and to other vehicles lawfully within the intersection.

(5) In the event an official traffic-control signal is erected and maintained at a place other than an intersection, the provisions of this Section shall be applicable except as to those provisions which by their nature can have no application. Any stop required shall be made at a sign or marking on the pavement indicating where the stop shall be made, but in the absence of any such sign or marking, the stop shall be made at the signal.

Acts 1962, No. 310, §1. Amended by Acts 1976, No. 152, §1; Acts 1978, No. 551, §1; Acts 2011, No. 244, §1; Acts 2013, No. 43, §1, eff. May 29, 2013.



RS 32:232.1 - Vehicle approaching intersection in which traffic lights are inoperative

§232.1. Vehicle approaching intersection in which traffic lights are inoperative

A. Unless otherwise directed by a law enforcement officer, when a traffic control signal is not functioning at an intersection, and the signal lights are completely dark, the intersection shall revert to an all-way stop and traffic shall proceed in accordance with the provisions of R.S. 32:121(A).

B. Unless otherwise directed by a law enforcement officer, when a traffic control signal is flashing yellow, it shall be treated as a "caution" sign in accordance with the provisions of R.S. 32:234.

C. Unless otherwise directed by a law enforcement officer, when a traffic control signal is flashing red, it shall be treated as a stop sign in accordance with the provisions of R.S. 32:234.

Acts 1999, No. 1145, §1; Acts 2010, No. 259, §1, eff. June 17, 2010.



RS 32:233 - Pedestrian-control signals

§233. Pedestrian-control signals

Whenever special pedestrian-control signals exhibiting the words "Walk" or "Don't Walk" are in place, such signals shall indicate as follows:

(1) Flashing or Steady WALK--A pedestrian facing the signal may proceed across the roadway in the direction of the signal and shall be given the right-of-way by a driver of a vehicle.

(2) Flashing or Steady DON'T WALK--No pedestrian shall start to cross the roadway in the direction of the signal, but a pedestrian who has partially completed his crossing on the "Walk" signal shall proceed to a sidewalk or safety island while the "Don't Walk" signal is showing.

Acts 1962, No. 310, §1. Amended by Acts 1978, No. 551, §1.



RS 32:234 - Flashing signals

§234. Flashing signals

A. Whenever an illuminated flashing red or yellow signal is used in a traffic sign or signal, it shall require obedience by vehicular traffic as follows:

(1) FLASHING RED (STOP SIGNAL)--When a red lens is illuminated with rapid intermittent flashes, drivers of vehicles shall stop before entering the nearest crosswalk at an intersection or at a limit line when marked, or, if none, then before entering the intersection, and the right to proceed shall be subject to the rules applicable after making a stop at a stop sign.

(2) FLASHING YELLOW OR AMBER (CAUTION SIGNAL)--When a yellow lens is illuminated with rapid intermittent flashes, drivers of vehicles may proceed through or past such signal only with caution.

B. This Section shall not apply at railroad grade crossings. Conduct of drivers of vehicles approaching railroad grade crossing shall be governed by the rules set forth in R.S. 32:171 through 32:174.

Acts 1962, No. 310, §1; Acts 2012, No. 811, §9, eff. July 1, 2012.



RS 32:235 - Uniform highway marking system

§235. Uniform highway marking system

A.(1) The department shall adopt a manual and specifications for a uniform system of traffic control devices consistent with the provisions of this Chapter for use upon highways within this state. Such uniform system shall correlate with and so far as possible conform to the system then current as approved by the United States Department of Transportation, Federal Highway Administration, Manual on Uniform Traffic Control Devices (MUTCD), except that the department shall develop a supplement to the manual with all symbol-based or bilingual signs that display terms in both English and Louisiana French, subject to approval by the United States Department of Transportation, Federal Highway Administration, which permits parish governing authorities to adopt such supplement, request that signs along state and federal highways within their boundaries be bilingual, and display terms in both English and Louisiana French. In developing the supplement, the department shall adhere to the following:

(2) The department shall coordinate with the Council for the Development of French in Louisiana pursuant to R.S. 25:651 et seq., prior to application for approval from the United States Department of Transportation, Federal Highway Administration.

(3) The supplement shall provide a process by which a parish governing authority may formally adopt the supplement. In the event the United States Department of Transportation, Federal Highway Administration does not approve the bilingual supplement, it shall be returned to the governing authority of the parish which requested approval of a bilingual supplement. The parish governing authority may only proceed with local adoption of the supplement as it was submitted to the United States Department of Transportation, Federal Highway Administration but shall not erect any bilingual sign on any state or federal highway within the parish; signs installed on parish roads shall be at the expense of the parish.

(4) The department may deviate from the system and erect advisory signs only to post advisory weight limits on state bridges where a state bridge is scheduled for replacement or strengthening within three years from the date of approval by the chief engineer of the department's weight rating evaluation of any state bridge. In addition, the department may deviate from the criteria contained in said system for location of traffic signals to the extent that additional weighted consideration shall be given to pedestrian and vehicular traffic volumes associated with schools which are located on state highways.

(5) The department shall require that any signage on public highways which indicates maximum or minimum speed limits in kilometers also indicate such speed limits in miles per hour.

B. Local municipal and parish authorities in their respective jurisdictions shall place and maintain such traffic control devices upon highways under their jurisdiction as they may deem necessary to indicate and to carry out the provisions of this Chapter, regulations of the department and commissioner adopted pursuant hereto, and local traffic ordinances adopted pursuant to the authority granted by R.S. 32:41 and R.S. 32:42. All such traffic control devices hereafter erected shall conform to the department's manual or specifications. If any such device hereafter erected by a political subdivision of this state fails to conform to the manual or specifications, payment of any funds allocated to that political subdivision shall be withheld by the department until the standards established by the department are complied with.

C. No local municipal or parish authority shall place or maintain any traffic control device upon any state maintained highway without having first obtained the written approval of the department.

D. Wherever any highway crosses the boundaries of and enters into the state of Louisiana, the department may erect appropriate signs giving notice of the maximum speed limits authorized by law for each type of vehicle upon the highways of this state.

E. Proof that any state, parochial or municipal authority was at the time of any incident complained of in compliance with the provisions of the department's traffic control devices manual shall be prima facie evidence of discharge by such authority of its obligations to the motoring public.

Acts 1962, No. 310, §1. Amended by Acts 1968, No. 182, §1; Acts 1968, No. 273, §3; Acts 1977, No. 113, §1, eff. June 22, 1977; Acts 1977, No. 211, §1, eff. July 7, 1977; Acts 1978, No. 35, §1, eff. May 31, 1978; Acts 1995, No. 282, §1; Acts 1995, No. 1125, §1; Acts 2014, No. 263, §2.



RS 32:236 - Privately owned signs on public rights of way prohibited; exceptions; authority of municipalities and department of highways; advertising on convenience facilities at public transit stops

§236. Privately owned signs on public rights of way prohibited; exceptions; authority of municipalities and department of highways; advertising on convenience facilities at public transit stops

A. No person, contractor, or public service corporation shall erect or maintain any sign of any nature or a traffic control device or any thing resembling a traffic control device within the right-of-way of any highway or street, without having official permission to install or maintain same in the public right-of-way under the provisions of R.S. 48:344 and R.S. 48:381, except the governing authority maintaining the highway or street.

B. Contractors may place such signs and warning devices and permit holders may place such temporary signs and warning devices as are authorized to warn the traveling public of dangers arising from the work being done within the right-of-way. The department may place such directional, regulatory, and warning signs, signals and barricades, or other traffic control devices as are desirable in its judgment to guide, inform, regulate, and warn the traveling public.

C. A public body, such as a parish or municipal governing authority maintaining a highway or street, may authorize and adopt rules to regulate advertising on convenience facilities such as benches, shelters, and kiosks, located within the public rights of way at designated stops of a public transit system, as designated or contracted for by the governing authority.

Acts 1962, No. 310, §1. Amended by Acts 1964, No. 299, §1; Acts 1977, No. 113, §1, eff. June 22, 1977; Acts 1990, No. 220, §1; Acts 1992, No. 732, §1.



RS 32:237 - Barricades, signs, and signals; prohibition against tampering with, removing, possessing, and violating instructions; exceptions

§237. Barricades, signs, and signals; prohibition against tampering with, removing, possessing, and violating instructions; exceptions

A.(1) No one shall in any way tamper with, move, damage, or destroy any barricade, sign, or signal placed upon any highway by the department or by any contractor or subcontractor doing highway construction or repair work under or by authority of the department; nor shall any person disobey the instructions, signals, warnings, or markings of any warning signs, signals, or barricades so placed upon any highway under construction or repair; nor shall any person disobey the instructions, signals, or warnings of any flagman; nor shall any person drive around or through any barricade or fences placed upon any closed highway by the department or any contractor or subcontractor doing highway construction or repair work under or by authority of the department unless at the time otherwise directed by a police officer.

(2) No individual shall without proper authority:

(a) Sell or purchase any official sign or signal of the department, or

(b) Remove or possess such sign or signal without the intention of returning the sign or signal to its original location.

B. Persons violating this Section shall be prima facie at fault and responsible for any damage to persons or property resulting from the said violation. Nothing contained in this Section shall be construed to affect the liability of any other persons for failure to properly maintain warnings and markings of construction work.

C. The provisions of this Section shall not apply to the employees of the department or of any contractor or subcontractor or other person whose proper and lawful duties require them to go upon any portion of a highway which is under construction or in the process of being repaired, nor shall the presence of such persons, or that of machinery being operated by them, upon any portion of a highway, which is under construction or in the process of being repaired, be deemed negligent.

D. Nothing contained in this Section shall be construed to prevent or interfere with peaceful picketing by a labor organization.

E. Every person convicted of a violation of this Section shall be punished by a fine of not less than one hundred dollars nor more than five hundred dollars or by imprisonment for not more than thirty days or by both such fine and imprisonment.

Acts 1962, No. 310, §1. Amended by Acts 1975, No. 256, §1; Acts 1984, No. 809, §1; Acts 1989, No. 122, §1, eff. June 22, 1989; Acts 1997, No. 1145, §1.



RS 32:238 - Directional signs

§238. Directional signs

A. The governing authority of any parish, municipality, or school board may request the Department of Transportation and Development to place directional signs on the rights of way of the streets and highways which are within the state highway system and which are within the territorial jurisdiction of the governing authority making the request.

B. As used in this Section, a "directional sign" is a sign which serves the public purpose of directing vehicular traffic to or identifying streets, highways, buildings, facilities, or other entities or locations which are of interest to the public. Entities or locations which are of interest to the public include but are not limited to governmental buildings, churches, libraries, public or private schools, hospitals, historic districts, seasonal attractions, and tourist attractions.

C. The request for directional signs shall be in writing, shall be in the form of a resolution unanimously passed by the governing authority making the request, and shall state the information which is to appear on the sign, the name and general location of the entity to which the public is to be directed, and the general location at which the sign is to be located.

D. The Department of Transportation and Development shall erect and maintain each sign requested under this Section in accordance with federal regulations.

E. The Department of Transportation and Development shall adopt administrative rules to implement the provisions of this Section as authorized by and in accordance with state law and federal regulations.

F. Any signing requested shall be paid for in advance, sign cost only, by the requestor or public body making such request.

Acts 1990, No. 976, §1; Acts 1999, No. 222, §1.



RS 32:251 - Permission for operation; crossing railroad grade crossings; markings

SUBPART J. VEHICLES TRANSPORTING EXPLOSIVES

OR INFLAMMABLES

§251. Permission for operation; crossing railroad grade crossings; markings

A. The owner or operator of a vehicle transporting flammable liquids shall not, except where he is protected by a flagman then on duty, cross any railroad without coming to a full stop, before reaching it, in such manner and for such time as to make certain that no train or other facility is approaching, as provided in R.S. 32:173. If the vehicle is transporting explosives, the operator shall proceed across the tracks only under the protection of a competent flagman furnished by the owner or himself. Under no circumstances whatever shall any vehicle transporting explosives carry as part of its load any other commodity or thing.

B. The commissioner is authorized to adopt regulations concerning the markings and identification of vehicles transporting explosives and flammable liquids.

Acts 1962, No. 310, §1. Amended by Acts 1970, No. 413, §1; Acts 1977, No. 113, §1, eff. June 22, 1977; Acts 1989, No. 330, §1.



RS 32:252 - Equipment and inspection

§252. Equipment and inspection

A. A motor vehicle, when used in transporting explosives, shall be equipped with a minimum of one fire extinguisher having a rating of at least 10-BC, completely filled and in working condition, and placed at a convenient point on the motor vehicle.

B. REPEALED BY ACTS 1989, NO. 330, §2.

Acts 1962, No. 310, §1. Amended by Acts 1979, No. 588, §1; Acts 1989, No. 330, §2.



RS 32:253 - Commissioner; transportation of explosives

§253. Commissioner; transportation of explosives

The commissioner is hereby authorized and directed to promulgate such additional regulations as to the transportation of explosives by vehicles upon the highways of this state as he shall deem advisable for the protection of the public.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:261 - Authority to prohibit use of road

SUBPART K. REGULATION OF CERTAIN HIGHWAYS

AND ESTABLISHMENT OF THROUGH HIGHWAYS

§261. Authority to prohibit use of road

The department may prohibit the operation of vehicles upon any highway of this state or impose restrictions as to the weight of vehicles to be operated upon any highway whenever any such highway, because of its substandard condition or because of deterioration, rain, snow, or other climatic conditions, or construction thereof, or because of traffic conditions thereon, will be seriously damaged or destroyed, or the public endangered by the use of vehicles thereon unless such use is prohibited or the permissible weights thereof reduced.

Acts 1962, No. 310, §1.



RS 32:262 - Controlled access highways

§262. Controlled access highways

A. The department may establish certain highways as controlled access highways and prohibit the entrance to, or exit from, such highways except at designated points.

B. When signs are erected giving notice thereof, no person shall drive a vehicle onto or from any controlled access highway except at such entrances and exits as have been designated by the department.

Acts 1962, No. 310, §1.



RS 32:263 - Special restrictions on use of Louisiana Interstate highways

§263. Special restrictions on use of Louisiana Interstate highways

A. No person owning live stock, as defined in R.S. 3:2802, or having same under his care and control, shall knowingly, willfully or negligently permit such live stock to go upon any Louisiana interstate highway.

B. No person shall drive, or permit to be driven on any Louisiana interstate highway, any farm tractor, road tractor or other vehicle which is normally operated at a speed of less than 20 miles per hour.

C. The use of any Louisiana interstate highway by pedestrians, bicycles, or other non-motorized vehicles is prohibited.

Acts 1962, No. 310, §1. Amended by Acts 1964, No. 87, §1.



RS 32:264 - Authority to regulate traffic through tunnels

§264. Authority to regulate traffic through tunnels

A. The department may provide regulations to govern the use of all tunnels, including regulations excluding undesirable types of traffic or loads. No over-weight or over-sized permits may be granted for passage through a tunnel.

B. Regulations adopted pursuant to this Section shall be posted in a conspicuous place near each vehicular entrance to the tunnel.

Acts 1962, No. 310, §1.



RS 32:265 - Designating through highways

§265. Designating through highways

The department may designate through highways in the manner set forth in this Chapter, and when so designated, vehicles traveling thereon shall have the right of way over vehicles approaching or entering such highways.

Acts 1962, No. 310, §1.



RS 32:266 - Enforcement of speed limit on certain highways; disposition of fines

§266. Enforcement of speed limit on certain highways; disposition of fines

A. For purposes of this Section, the following words and phrases shall have the following meanings:

(1) "Interstate highway" means a fully controlled access highway which is part of the National System of Interstate and Defense Highways.

(2) "Local law enforcement body" means any law enforcement body seated in a jurisdiction that is not governed by a home rule charter and has the authority to write civil or criminal traffic citations within that area and all the agents or contractors thereof.

B.(1) After deposit to the Bond Security and Redemption Fund as required under the provisions of Article VII, Section 9(B) of the Constitution of Louisiana, all fines or penalties collected by or on behalf of a local law enforcement body for citations issued for exceeding the posted speed limit by less than ten miles per hour on an interstate highway, shall be forwarded to the state treasurer and credited to a special fund which is hereby created in the state treasury and designated as the "Louisiana Highway Safety Fund."

(2) The monies in the Louisiana Highway Safety Fund shall be used solely to fund the costs to purchase and install permanent radar speed displays on interstate highways and only in the amounts appropriated each year to the Department of Transportation and Development by the legislature. Any surplus monies and interest remaining to the credit of the fund on June thirtieth of each year after all such appropriations of the preceding fiscal year have been made shall remain to the credit of the fund, and no part thereof shall revert to the state general fund.

Acts 2009, No. 188, §1; Acts 2010, No. 806, §1, eff. July 1, 2010.



RS 32:281 - Limitations on backing

SUBPART L. MISCELLANEOUS PROVISIONS

§281. Limitations on backing

A. The driver of a vehicle shall not back the same unless such movement can be made with reasonable safety and without interfering with other traffic.

B. The driver of a vehicle shall not back the same upon any shoulder or roadway of any controlled-access highway except as a result of an emergency caused by an accident or breakdown of a motor vehicle.

Acts 1962, No. 310, §1. Amended by Acts 1970, No. 538, §6.



RS 32:282 - Obstruction to driver's view or driving mechanism

§282. Obstruction to driver's view or driving mechanism

A. No person shall drive a vehicle when it is so loaded, or when there are in the front seat such a number of persons, exceeding three, as to obstruct the view of the driver to the front sides or rear of the vehicle or as to interfere with the driver's control over the driving mechanism of the vehicle.

B. No passenger in a vehicle shall ride in such a position as to interfere with the view of the driver to the front, sides or rear of the vehicle or to interfere with his control over the driving mechanism of the vehicle.

C. No person shall drive any vehicle with any nontransparent material upon the windshield, side wings, side or rear windows, other than a certificate or other paper required to be so displayed by law, or permitted by regulation of the secretary of public safety.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:283 - Improper opening or leaving open of vehicle doors

§283. Improper opening or leaving open of vehicle doors

A. No person shall open any door of a motor vehicle located on a highway without first taking due precaution to ensure that his act shall not interfere with the movement of traffic or endanger any other person or vehicle.

B. No person shall leave open any door of a motor vehicle located on a highway for a period of time longer than necessary to load or unload passengers.

Acts 1962, No. 310, §1; Acts 2010, No. 618, §2.



RS 32:284 - Riding in house trailers, on fenders, on running board or on rear racks prohibited; open pickup trucks; utility trailers

§284. Riding in house trailers, on fenders, on running board or on rear racks prohibited; open pickup trucks; utility trailers

A. No person or persons shall occupy a house trailer while it is being moved upon a highway of this state.

B. No person shall be allowed to ride on running boards, fenders, tail gates, or rear racks of motor vehicles while moving upon a highway of this state, provided, that this section shall not apply to emergency and public sanitation vehicles.

C. No person or persons under the age of twelve years shall be permitted to be a passenger in the open bed of a truck with a gross weight of six thousand pounds or less, commonly referred to as a pickup truck, or in a utility trailer while moving upon a highway of this state. The provisions of this Subsection shall not apply to a pickup truck traveling not more than fifteen miles per hour while participating in an authorized parade in a controlled situation. The provisions of this Section shall be inapplicable in an emergency situation if the child is accompanied within the truck bed by an adult.

D. No person shall be permitted to be a passenger in the open bed of a truck with a gross weight of six thousand pounds or less, commonly referred to as a pickup truck, while the truck is moving upon an interstate highway of this state. The provisions of this Subsection shall be inapplicable in an emergency situation.

Acts 1962, No. 310, §1; Acts 1988, No. 573, §1; Acts 1997, No. 245, §1; Acts 2008, No. 612, §1.



RS 32:285 - Coasting prohibited

§285. Coasting prohibited

The driver of any motor vehicle when traveling upon a downgrade shall not coast with the gears of such vehicle in neutral or with the clutch disengaged.

Acts 1962, No. 310, §1.



RS 32:286 - Following authorized emergency vehicles prohibited

§286. Following authorized emergency vehicles prohibited

The driver of any vehicle other than one on official business shall not follow any authorized emergency vehicle traveling in response to an official call of duty closer than five hundred feet or drive into or park such vehicle within the block where such vehicle has stopped in answer to an official call.

Acts 1962, No. 310, §1.



RS 32:287 - Crossing fire hoses

§287. Crossing fire hoses

No vehicle shall be driven over any unprotected hose of a fire department when laid on any highway, private driveway or streetcar track without the consent of the fire department official in command.

Acts 1962, No. 310, §1.



RS 32:288 - Driving through safety zone prohibited

§288. Driving through safety zone prohibited

No vehicle shall at any time be driven through or within a safety zone.

Acts 1962, No. 310, §1.



RS 32:289 - Cellular radio telecommunication device use by operators of school buses prohibited; penalties

§289. Cellular radio telecommunication device use by operators of school buses prohibited; penalties

A. No person shall engage in a call on a cellular radio telecommunication device while driving a school bus.

B. For purposes of this Section, "cellular radio telecommunication device" shall mean a device capable of sending or receiving telephone communications without an access line for service and which requires the operator to dial numbers manually or by voice recognition. It does not include citizens band radios or citizens band radio hybrids.

C. This Section does not apply to the use of a cellular telecommunication device for the purpose of communicating with any of the following regarding an emergency situation:

(1) An emergency system response operator, 911 public safety communications dispatcher, or school administrator.

(2) A hospital or emergency room.

(3) A physician's office or health clinic.

(4) An ambulance or fire department rescue service.

(5) A fire department, fire protection district, or volunteer fire department.

(6) A law enforcement agency.

D. A violation of this Section shall be a misdemeanor, and upon conviction, punished by imprisonment for not more than ninety days, or by a fine not exceeding five hundred dollars, or both, in the discretion of the court.

Acts 2008, No. 355, §1.



RS 32:289.1 - Cellular telephone use; certain drivers prohibited; exceptions; penalties

§289.1. Cellular telephone use; certain drivers prohibited; exceptions; penalties

A. Except in a driver emergency and as provided in Subsection B of this Section, any person, regardless of age, issued a first driver's license from this state shall be prohibited from using a cellular telephone for any purpose while operating a motor vehicle for a period of one year commencing from the date of issuance of his first driver's license. The date of the original issuance shall be indicated on the reverse of the license. However, this prohibition shall not apply to any person who was previously licensed to drive in another jurisdiction.

B. The provisions of this Section shall not apply in any of the following circumstances:

(1) A person contacting a public safety entity.

(2) A person in a parked motor vehicle.

(3) Emergency response personnel while in the performance of their duty, including firefighters, emergency medical service personnel, and law enforcement or peace officers.

(4) The use of citizens band radios, citizens band radio hybrids, commercial two-way radio communication devices, or electronic communication devices with a push-to-talk function.

C. A first offense violation of the provisions of this Section shall be punished by a fine of one hundred dollars or by sentence of sixteen hours of community service, or both. For each subsequent offense, the offender shall be punished by a fine of two hundred fifty dollars or by sentence of twenty-four hours of community service, or both.

D. Any violation of this Section shall constitute a non-moving violation and shall be a secondary offense and a driver may be cited only if stopped for a moving violation.

E. If the person is involved in an accident at the time of the violation, then the law enforcement officer investigating the accident shall indicate on the written accident report that the person was using a wireless telecommunications device and such person shall be subject to a fine equal to double the amount of the standard fine imposed in this Section.

Acts 2008, No. 667, §1, eff. April 1, 2010; Acts 2009 No. 224, §5, eff. June 1, 2009.



RS 32:290 - Driving across ditches; requirements

§290. Driving across ditches; requirements

No operator of any truck, tractor, bus, haywagon, or other heavy vehicle shall drive it across any ditch along the highways of this state without first constructing, at his own expense, a bridge over a ditch in such a way as not to in any way retard the drainage.

Acts 1962, No. 310, §1.



RS 32:291 - Liability for damage to highway or structure

§291. Liability for damage to highway or structure

A. Any person driving any vehicle, object or contrivance upon any highway or highway structure shall be liable for all damages which said highway or structure may sustain as a result of any illegal operation, driving or moving of such vehicle, object or contrivance, or as a result of operating, driving or moving any vehicle, object or contrivance weighing in excess of the maximum weight permitted in this Chapter even if authorized by a special permit issued as provided in R.S. 32:388.

B. Whenever such driver is not the owner of such vehicle, object or contrivance but is so operating, driving or moving the same with the express or implied permission of said owner, then said owner and driver shall be jointly and severally liable for any such damage.

Acts 1962, No. 310, §1.



RS 32:291.1 - Roadway hazard cleanup

§291.1. Roadway hazard cleanup

A. Whenever a motor vehicle crash or incident results in a roadway hazard that requires an extraordinary commitment of public safety resources by the responding agencies to cleanup or remove the hazard, the vehicle owner or operator who is issued a citation for a traffic violation at the scene of the crash or incident shall reimburse the responding agencies for the extraordinary cost of the cleanup.

B. However, if a court subsequently finds that the owner or operator who received a citation was not legally responsible or was only partially responsible for the crash or incident, he shall be reimbursed by the responding agency for any money he has expended on the cost of the cleanup or removal which is a percentage of such cost equal to the percentage of the crash or incident for which he was not held legally responsible. The party who was found legally responsible for the crash or incident shall then pay the responding agency for the cost of the cleanup or removal which is a percentage of such cost equal to the percentage of the crash or incident for which he was held legally responsible.

C. Nothing in this Section shall require a tow truck owner, operator, or employee to follow a directive or order that is unsafe or beyond the operational standard or capacity of any equipment being used in cleanup or in removing the roadway hazard. If a tow truck owner or operator refuses to follow a directive or order because of an unsafe condition, no adverse action by a law enforcement agency shall be taken against such owner or operator including removal from any rotation list.

Acts 1999, No. 1138, §1; Acts 2008, No. 429, §1, eff. June 21, 2008.



RS 32:292 - Hunting or discharge of firearms, when prohibited

§292. Hunting or discharge of firearms, when prohibited

Hunting or the discharge of firearms on public roads or highways located in this state is hereby prohibited except by law enforcement officers when in the performance of their duties.

Whoever violates this Section shall be fined not more than fifty dollars or imprisoned for not more than thirty days or both.

Added by Acts 1968, No. 503, §1.



RS 32:292.1 - Transportation and storage of firearms in privately owned motor vehicles

§292.1. Transportation and storage of firearms in privately owned motor vehicles

A. Except as provided in Subsection D of this Section, a person who lawfully possesses a firearm may transport or store such firearm in a locked, privately-owned motor vehicle in any parking lot, parking garage, or other designated parking area.

B. No property owner, tenant, public or private employer, or business entity or their agent or employee shall be liable in any civil action for damages resulting from or arising out of an occurrence involving a firearm transported or stored pursuant to this Section, other than for a violation of Subsection C of this Section.

C. No property owner, tenant, public or private employer, or business entity shall prohibit any person from transporting or storing a firearm pursuant to Subsection A of this Section. However, nothing in this Section shall prohibit an employer or business entity from adopting policies specifying that firearms stored in locked, privately-owned motor vehicles on property controlled by an employer or business entity be hidden from plain view or within a locked case or container within the vehicle.

D. This Section shall not apply to:

(1) Any property where the possession of firearms is prohibited under state or federal law.

(2) Any vehicle owned or leased by a public or private employer or business entity and used by an employee in the course of his employment, except for those employees who are required to transport or store a firearm in the official discharge of their duties.

(3) Any vehicle on property controlled by a public or private employer or business entity if access is restricted or limited through the use of a fence, gate, security station, signage, or other means of restricting or limiting general public access onto the parking area, and if one of the following conditions applies:

(a) The employer or business entity provides facilities for the temporary storage of unloaded firearms.

(b) The employer or business entity provides an alternative parking area reasonably close to the main parking area in which employees and other persons may transport or store firearms in locked, privately-owned motor vehicles.

Acts 2008, No. 684, §1.



RS 32:293 - Prohibiting standing of school children under certain circumstances; limiting number of children transported at one time

§293. Prohibiting standing of school children under certain circumstances; limiting number of children transported at one time

A. Repealed by Acts 1997, No. 620, §2.

B. It shall be unlawful for the driver or operator of any school bus while transporting school children to permit any child to stand in said bus while same is in motion if there is seating space available for the use of such child.

C. It shall be unlawful for anyone responsible for the transportation of school children on school buses, including drivers or operators of buses, transportation supervisors, school superintendents, and members of parish and city school boards to permit a number of children exceeding the number of seats available on a bus to be transported at one time on such bus.

Added by Acts 1968, Ex.Sess., No. 44, §1; Acts 1997, No. 620, §§1, 2.



RS 32:294 - Mississippi River Bridge crossings prohibited

§294. Mississippi River Bridge crossings prohibited

A. No motor vehicle or combination of motor vehicles other than vehicles operated by a public utility requiring a special overlength, overheight, or overwidth permit issued by the secretary of the department, as provided for in R.S. 32:387, shall enter upon or cross over any bridge which spans the Mississippi River or, within a distance of two miles of such bridge, park within seventy-five feet of the highway approaching such bridge, in the parishes of Orleans or Jefferson, between hours of six-thirty a.m. and nine a.m. and between the hours of three-thirty p.m. and six p.m. from Monday through Friday of each week, except on legal state holidays; however, this provision shall not apply to any such bridge spanning said river between the parishes of East Baton Rouge and West Baton Rouge.

B. Whoever violates the provisions of this Section shall be guilty of a misdemeanor and shall be fined fifty dollars or imprisoned for not more than ten days, or both. For any subsequent violations the penalty provided herein shall be doubled.

Added by Acts 1978, No. 59, §1; Acts 2011, 1st Ex. Sess., No. 9, §1.



RS 32:295 - Child passenger restraint system

§295. Child passenger restraint system

A. Except as provided in Subsections C, D, and E of this Section, every driver in this state who transports a child or children under the age of thirteen years in a motor vehicle which is equipped with safety belts shall have the child properly secured as follows:

(1) A child younger than six years of age or weighing sixty pounds or less shall be restrained in a child restraint system as provided for in this Subsection that complies with standards of the United States Department of Transportation and is secured in the vehicle in accordance with the instructions of the manufacturer of the child restraint system and the passenger seating position is equipped with a safety belt system that allows sufficient space for installation. The child restraint system required for a child younger than six years of age or weighing sixty pounds or less is, in descending order of protectiveness, as follows:

(a) A child who is younger than one year of age or weighs less than twenty pounds shall be restrained in a rear-facing child safety seat.

(b) A child who is at least one year of age but younger than four years of age or who weighs at least twenty pounds but less than forty pounds shall be restrained in a forward-facing child safety seat.

(c) A child who is at least four years of age but younger than six years of age or1 who weighs at least forty pounds but not more than sixty pounds shall be restrained in a child booster seat. The requirements of this Subparagraph shall not apply in any seating position where there is only a lap belt available and the child weighs more than forty pounds.

(2) A child who is at least six years of age or weighs more than sixty pounds shall be restrained with the motor vehicle's safety belt adjusted and fastened around the child's body or in an appropriately fitting child booster seat in accordance with the instructions of the manufacturer of the safety belt or child booster seat.

(3) A child who because of age or weight can be placed in more than one category shall be placed in the more protective category.

B.(1) The term "motor vehicle" as used in this Section shall not mean the following: bicycle; farm tractor; motorcycle or motor-driven cycle; truck of manufacturer's rating carrying capacity of over two thousand pounds; ambulance or other emergency vehicle; school bus as defined in R.S. 32:1(62)(a) and (b); church bus, private bus, or recreational vehicle which has a passenger capacity of over ten persons; or commercial truck, van, or taxi.

(2) The term "child restraint system" as used in this Section shall mean a lap belt, a shoulder harness, or an age- or size-appropriate child safety seat as required by this Section.

(3) The term "child booster seat" as used in this Section means a child passenger restraint system that meets the Federal Motor Vehicle Safety Standards set forth in 49 C.F.R. 571.213 and is designed to elevate a child to properly sit in a federally approved safety belt system.

C. When the vehicle is equipped with a passenger side air bag supplemental restraint system and the air bag system is activated, the driver of a vehicle transporting a child who is younger than six years of age or weighs less than sixty pounds shall transport the child in the rear seat positions in the vehicle, if rear seats are available.

D. When the number of children under the age of thirteen in the motor vehicle exceeds the number of age- or size-appropriate passenger restraint systems and seat belts available in the motor vehicle, the unrestrained children shall be seated in a rear seat, if rear seats are available.

E. The provisions of this Section shall not apply when one of the following conditions exists:

(1) The motor vehicle is being used as an ambulance or other emergency vehicle.

(2) An emergency exists which threatens the life of any person operating a motor vehicle to whom this Section otherwise would apply or the life of any child who otherwise would be required to be restrained under this Section.

(3) Any child who would otherwise be required to be restrained under this Section who is physically unable because of medical reasons to use a child passenger safety system or safety belt.

F. In no event shall failure to wear a child passenger safety seat system be considered as comparative negligence, nor shall such failure be admissible as evidence in the trial of any civil action with regard to negligence, nor shall such failure be considered a moving violation.

G. Any operator of a motor vehicle stopped for a violation of this Section and against whom enforcement action has been taken shall not be guilty of a subsequent violation of this Section until after twenty-four hours have elapsed from the date and time of the violation as indicated on the traffic ticket.

H. A violation of this Section involving failure to secure a child in any type of child restraint system shall be a primary offense. However, failure to secure a child in the age- or size-appropriate restraint, as specified by Subsection A of this Section, shall be a secondary offense and a driver may be cited only if stopped for a moving violation.

I.(1) Notwithstanding any other provisions of law to the contrary and except as provided by Paragraph (2) of this Subsection, any person who violates this Section shall upon conviction be fined one hundred dollars for a first offense, not less than two hundred fifty dollars and not more than five hundred dollars for a second offense, and five hundred dollars plus all costs of court for a third or subsequent offense.

(2) Any person who violates this Section but whose violation is limited to failure to utilize an age- or size-appropriate child restraint system to secure an otherwise restrained child shall not be fined more than one hundred dollars including fees and court costs.

J. The Department of Public Safety and Corrections shall initiate an educational program designed to encourage compliance with the child passenger restraint system requirements of this Section.

Acts 1984, No. 156, §1; Acts 1997, No. 1037, §1, eff. July 1, 1997; Acts 2003, No. 1238, §1, eff. Jan. 1, 2004; Acts 2008, No. 300, §1, eff. June 1, 2009; Acts 2009, No. 224, §1, eff. June 1, 2009.

1As appears in enrolled bill ("or" should be "and")



RS 32:295.1 - Safety belt use; tags indicating exemption

§295.1. Safety belt use; tags indicating exemption

A.(1) Each driver of a passenger car, van, sports utility vehicle, or truck having a gross weight of ten thousand pounds or less, commonly referred to as a pickup truck, in this state shall have a safety belt properly fastened about his or her body at all times when the vehicle is in forward motion. The provisions of this Section shall not apply to those cars, vans, sports utility vehicles, or pickups manufactured prior to January 1, 1981.

(2) A person operating or riding in an autocycle shall wear seatbelts while in forward motion.

(3) Each driver of a passenger car, van, sports utility vehicle, or truck having a gross weight of ten thousand pounds or less, commonly referred to as a pickup truck, shall not transport more persons than there are safety belts available in the vehicle.

B. Except as provided by R.S. 32:295 for children under the age of thirteen or as otherwise provided by law, each occupant of a passenger car, van, sports utility vehicle, or truck having a gross weight of ten thousand pounds or less, commonly referred to as a pickup truck, in this state shall have a safety belt properly fastened about his or her body at all times when the vehicle is in forward motion.

C. This Section shall not apply to the following:

(1) A motor vehicle operated by a rural letter carrier of the United States Postal Service while performing his or her duties as a rural letter carrier, to a farm vehicle being operated within five miles of the place of its principal use, to a motor vehicle being operated by a newspaper delivery person while he or she is engaged in the distribution of regularly published newspapers.

(2) A motor vehicle operated by a utility worker, including any water, gas, or electric meter reader, in the course of his employment which requires the person to emerge from and re-enter a passenger vehicle at frequent intervals. However, while engaged in such work, such utility worker shall not drive or travel in such vehicle at a speed exceeding 20 miles per hour.

D.(1) This Section shall not apply to an occupant of a passenger car or operator with a physically or mentally disabling condition whose physical or mental disability would prevent appropriate restraint in the safety belt; however, the condition shall be duly certified by a physician who shall state the nature of the disability, as well as the reason such restraint is inappropriate.

(2)(a) On the application of any person with a mental or physical disability whose impairment is permanent and prevents use of a seat belt, the commissioner shall issue a special tag for the benefit of the applicant which indicates such condition. The fee for the tag shall be five dollars. In lieu of issuance of the special tag, the commissioner shall indicate on the face of the applicant's driver's license, as provided in R.S. 32:403.2 and 410, that the applicant is not required to use a seat belt.

(b) Each application shall be accompanied by a physician's statement certifying that the applicant is permanently disabled and that such disability prevents the applicant's use of a seat belt.

(3)(a) On application of any person with a mental or physical disability whose impairment prevents use of a seat belt, but is not permanent, the commissioner shall issue a special temporary tag for the benefit of the applicant which indicates such condition. The fee for the temporary tag shall be five dollars.

(b) Each application for a temporary tag shall be accompanied by a physician's statement certifying that the applicant is temporarily disabled and certifying a period of time for which the disability will prevent the applicant's use of a seat belt.

(c) Any individual who has been issued a temporary tag under the provisions of this Section and who desires to extend the time period for which the tag is valid shall provide to the office of motor vehicles a physician's statement certifying that the applicant continues to have a disability which prevents the applicant's use of a seat belt and certifying a period of time for which the tag should be renewed. Failure to provide recertification statements shall result in the suspension of such privilege.

(4) No individual to whom a tag has been issued shall do any of the following:

(a) Display or permit the display of the tag on any motor vehicle in which he is not a passenger.

(b) Refuse to return or surrender the tag when required.

(5)(a) If a tag is lost, destroyed, or mutilated, the individual to whom the card was issued may obtain a duplicate by doing all of the following:

(i) Furnish suitable proof of the loss, destruction, or mutilation to the secretary.

(ii) Complete an application as required by this Section for the issuance of an original tag.

(iii) Pay a fee of five dollars for reissuance.

(b) Any individual who loses a tag and, after obtaining a duplicate, finds the original, shall immediately surrender the original tag to the commissioner or to any field office of the office of motor vehicles and shall not display the original tag on any vehicle.

(6) Any individual who is not impaired as provided in this Section and who willfully and falsely represents himself as having the conditions to obtain a special tag authorized by this Section shall be fined not less than one hundred dollars nor more than two hundred fifty dollars, or shall be imprisoned for not more than thirty days, or both, and on subsequent offenses, shall be fined not less than two hundred fifty dollars nor more than five hundred dollars, or shall be imprisoned for not more than ninety days, or both.

(7) Any individual who utilizes a tag authorized by this Section which was not legally issued to him and who is not transporting the individual to whom the tag was issued shall be fined not less than fifty dollars nor more than two hundred fifty dollars or shall be imprisoned for not more than thirty days, or both, and on second and subsequent offenses, shall be fined not less than one hundred dollars nor more than five hundred dollars, or shall be imprisoned for not more than sixty days, or both.

(8) Any individual to whom a tag is issued under the provisions of this Section and who allows his tag to be used by an individual not entitled to the use of such tag shall have his tag suspended for six months and shall be fined not less than fifty dollars nor more than two hundred fifty dollars, or shall be imprisoned for not more than thirty days for the first offense, or both. On the second and subsequent offenses, said suspension shall be for one year, and the individual shall be fined not less than two hundred fifty dollars nor more than five hundred dollars, in addition to suspension of said privileges, or shall be imprisoned not more than thirty days, or both.

(9) Any physician who willfully and falsely certifies that an individual is impaired in order to allow that person to obtain the special tag authorized in this Section shall be fined one thousand dollars, or shall be imprisoned for not more than ninety days, or both.

(10) The commissioner shall promulgate rules and regulations in accordance with the Administrative Procedure Act for the implementation of the provisions of this Section. The commissioner shall determine the design, color, and placement of the tag issued under the provisions of this Section, provided that such design, color, and placement is easily discernable to law enforcement officers as designating individuals who are exempted from seat belt usage and provided that the tag includes a photograph of the person entitled to the tag.

E. In any action to recover damages arising out of the ownership, common maintenance, or operation of a motor vehicle, failure to wear a safety belt in violation of this Section shall not be considered evidence of comparative negligence. Failure to wear a safety belt in violation of this Section shall not be admitted to mitigate damages.

F. Probable cause for violation of this Section shall be based solely upon a law enforcement officer's clear and unobstructed view of a person not restrained as required by this Section. A law enforcement officer may not search or inspect a motor vehicle, its contents, the driver, or a passenger solely because of a violation of this Section.

G.(1) Any person who violates this Section shall be subject to the following penalties:

(a) Upon conviction of a first offense, the fine shall be fifty dollars which shall include all costs of court.

(b) Upon conviction of a second offense, the fine shall be seventy-five dollars which shall include all costs of court.

(c) Upon conviction of a third offense and any subsequent offense, the fine shall be seventy-five dollars plus all costs of court.

(2) Any person who violates the provisions of this Section in Orleans Parish shall have an additional twenty dollar penalty assessed for each violation. The funds collected pursuant to the provisions of this Paragraph shall be deposited in the indigent defender fund pursuant to the provisions of R.S. 15:571.11(A)(1)(d).

(3) Notwithstanding any contrary provision of law, no other cost or fee shall be assessed against any person for a violation of this Section.

H. The Department of Public Safety and Corrections shall initiate an educational program designed to encourage compliance with the safety belt usage requirements of this Section.

I. Repealed by Acts 1997, No. 383, §1, and Acts 1997, No. 511, §1.

Acts 1985, No. 377, §1, eff. July 1, 1986; Acts 1986, No. 53, §1; Acts 1988, No. 759, §1, eff. Aug. 1, 1988; Acts 1992, No. 1084, §1; Acts 1995, No. 643, §1, eff. Sept. 1, 1995; Acts 1997, No. 383, §1; Acts 1997, No. 511, §1; Acts 1997, No. 1085, §1; Acts 1997, No. 1261, §1; Acts 1999, No. 926, §1; Acts 1999, No. 1344, §1; Acts 2001, No. 603, §1; Acts 2006, No. 318, §1, eff. June 13, 2006; Acts 2009, No. 166, §1; Acts 2012, No. 244, §1; Acts 2012, No. 413, §2; Acts 2014, No. 811, §16, eff. June 23, 2014; Acts 2016, No. 445, §1.



RS 32:295.2 - Wearing of headphones; prohibitions; exceptions

§295.2. Wearing of headphones; prohibitions; exceptions

A. The wearing of headphones by any operator of a motor vehicle is hereby prohibited. For purposes of this Section, "headphones" shall mean a headset, headphone, or listening device other than a hearing aid or instrument for the improvement of defective human hearing which covers both ears or which is inserted into both ears. Any headset, headphone, or other listening device which covers or which is inserted into only one ear may be used at any time.

B. The provisions of this Section shall not apply to:

(1) Any law enforcement officer or emergency vehicle operator equipped with any communication device necessary in performing his assigned duties.

(2) Any person operating a motorcycle who is using a headset that is installed in a helmet and worn so as to prevent the speakers from making direct contact with the user's ears so that the user can hear surrounding sounds.

C. The Department of Public Safety and Corrections, office of motor vehicles, shall adopt rules and regulations in accordance with the Administrative Procedure Act to establish standards and specifications for headset equipment, the use of which is permitted under this Section. The department shall inspect and review all such devices submitted to it and shall publish a list by name and type of approved equipment.

D. No vehicle, contents of a vehicle, or driver in a vehicle shall be inspected, stopped, detained, or searched solely because of a violation of or to determine compliance with this Section.

E. The operation of a vehicle in violation of the provisions of this Section shall not be considered a moving violation as provided for under the provisions of Title 32 of the Louisiana Revised Statutes of 1950.

F. Whoever violates the provisions of this Section shall be fined twenty-five dollars in addition to court costs.

Acts 1995, No. 619, §1.



RS 32:295.3 - Leaving children unattended and unsupervised in motor vehicles; prohibition; penalties

§295.3. Leaving children unattended and unsupervised in motor vehicles; prohibition; penalties

A. It is unlawful for any driver or operator to leave a child or children under the age of six years unattended and unsupervised in a motor vehicle.

B.(1) The term "unattended" as used in this Section means a child who has been left in a motor vehicle when the driver or operator of the vehicle is more than ten feet from the vehicle and unable to continuously observe the child.

(2) The term "unsupervised" as used in this Section means an unattended child when a person ten years of age or older is not physically present in the motor vehicle.

C.(1) A law enforcement officer who observes a child left unattended and unsupervised for a period in excess of ten minutes in violation of the provisions of this Section shall use whatever means are reasonably necessary to protect the child and remove the child from the motor vehicle.

(2) If the child is removed from the immediate area by a law enforcement officer pursuant to the provisions of this Section, the law enforcement officer shall place notification on the motor vehicle. The law enforcement officer shall hold the child until the parent or guardian returns.

D. Whoever violates this Section shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both. For each second or subsequent offense, the defendant shall be subject to imprisonment, with or without hard labor, of not less than one year nor more than two years and a fine of not less than one thousand dollars nor more than two thousand dollars, or both.

E. Any law enforcement officer acting in good faith pursuant to the provisions of this Section shall have immunity from any civil liability that otherwise might be incurred or imposed.

Acts 2003, No. 1032, §3; Acts 2005, No. 30, §1.



RS 32:295.3.1 - Child safety alarms in motor vehicles used to transport children; day care facilities; quality care rating system

§295.3.1. Child safety alarms in motor vehicles used to transport children; day care facilities; quality care rating system

A. Day care centers as defined in R.S. 46:1403 may have a child safety alarm installed in any vehicle owned or operated by the day care center that is used to transport children to or from the day care center. The installation of the child safety alarm shall be completed by a person or business that is approved by the manufacturer of the child safety alarm.

B. An owner or director of a day care center who elects to have a child safety alarm installed in a vehicle owned or operated by the day care center shall ensure that the child safety alarm is properly maintained and in good working order each time the vehicle is used for transporting children to or from a day care center.

C. For the purposes of this Section, the following definitions shall apply:

(1) "Child safety alarm" shall mean an ignition-based alarm system that voice prompts the driver of certain vehicles owned or operated by a day care center to inspect the vehicle for children before exiting the vehicle.

(2) "Vehicle" shall mean a vehicle owned or operated by the day care center, its owner, operator, or employees that is used to transport children to and from the day care center and that has a seating capacity of six or more passengers in addition to the driver.

D. The Department of Children and Family Services shall promulgate rules and procedures, no later than May 31, 2012, relative to the installation of child safety alarms in vehicles owned or operated by a day care center owner, operator, or employee that are used to transport children to or from day care centers.

Acts 2011, No. 200, §1.



RS 32:295.4 - Guidelines for seat belt, motor vehicle inspection, and motor vehicle liability security checkpoints; law enforcement agencies

§295.4. Guidelines for seat belt, motor vehicle inspection, and motor vehicle liability security checkpoints; law enforcement agencies

All law enforcement agencies involved in traffic enforcement shall establish guidelines for the operation of seat belt checkpoints, motor vehicle inspection checkpoints, or proof of compulsory motor vehicle liability security checkpoints. Such guidelines shall include but not be limited to the following provisions:

(1) The location, time, and duration for seat belt, motor vehicle inspection, or compulsory motor vehicle liability security checkpoints shall be established in written form by supervisory or other administrative personnel of the law enforcement agency rather than the field officers implementing the checkpoint.

(2) For purposes of motor vehicle inspections, the location of the checkpoint shall not be less than five hundred feet from an intersection between a state and federal highway.

(3) Provision for advance warning to the approaching motorists with signs, flares, and other indications to warn motorists of an impending stop and to provide indication of its official nature as a police checkpoint.

(4) Provisions to ensure detention of motorists for a minimal length of time.

(5) The use of systematic, nonrandom criteria for stopping motorists.

(6) Provisions prohibiting the establishment of checkpoints where the only vehicles subject to or targeted for inspection are motorcycles, as defined in R.S. 32:1.

Acts 2003, No. 374, §1; Acts 2014, No. 439, §1; Acts 2014, No. 301, §1; Acts 2014, No. 439, §1.



RS 32:296 - Stopping, parking, or standing upon the highway shoulder; driving upon the highway shoulder

§296. Stopping, parking, or standing upon the highway shoulder; driving upon the highway shoulder

A. No person shall stop, park, or leave standing any unattended vehicle on any state highway shoulder, unless such stopping, parking, or standing is made necessary by an emergency, except:

(1) In those areas designated as parking areas by the Department of Transportation and Development, or

(2) By any public utility personnel or public utility equipment engaged in the operation of the utility business, public vehicles owned by public bodies which are engaged in the conduct of official business, or privately owned vehicles which are engaged in services authorized by the local governing authority.

(3) Persons riding bicycles shall be allowed to operate on the shoulder of a roadway.

B. In case of an emergency, the driver of a vehicle may lawfully operate the vehicle on any state highway shoulder in accordance with the normal standards of prudent conduct to protect himself and others from harm. When the emergency ends, the vehicle shall not be operated on the state highway shoulder.

C. If the vehicle is not removed from the highway within twenty-four hours, the provisions of R.S. 32:473.1(B) shall apply.

Acts 1984, No. 928, §1, Acts 1997, No. 117, §1; Acts 2008, No. 429, §1, eff. June 21, 2008; Acts 2010, No. 618, §2.



RS 32:297 - Low rider vehicles

§297. Low rider vehicles

It shall be lawful to operate "low rider" vehicles on the streets and highways in this state, if the vehicle meets the following requirements:

(1) The vehicle complies with the minimum and maximum requirements for height of headlights.

(2) The vehicle has operational shock absorbers and springs and has at least three inches of suspension travel.

(3) The vehicle has at least four inches of ground clearance measured from the frame with the vehicle on a level surface.

(4) The vehicle complies with the general requirements for motor vehicles.

Acts 1989, No. 358, §1, eff. June 28, 1989.



RS 32:297.1 - Repealed by Acts 2010, No. 563, §2; Acts 2010, No. 761, §2.

§297.1. Repealed by Acts 2010, No. 563, §2; Acts 2010, No. 761, §2.



RS 32:298 - Farm equipment on highway shoulders

§298. Farm equipment on highway shoulders

A. Except as otherwise prohibited by law, to allow for unrestricted flow of traffic, farm tractors and other types of farm equipment may operate on the shoulders of any publicly maintained highway with improved asphalt or concrete shoulders except an interstate highway. However, any farm equipment operating on the shoulders of a publicly maintained highway with improved asphalt on concrete shoulders except an interstate highway shall have in use hazard warning signals as provided in R.S. 32:320.1, or shall have displayed a slow-moving vehicle emblem as provided in R.S. 32:377 or any other hazard warning device which has been approved by the commissioner, or any combination thereof.

B. Notwithstanding R.S. 32:402 or any law to the contrary, no driver's license shall be required by a person who operates farm equipment on the shoulder of a highway, provided that the person is at least twelve years of age and the operation of such equipment is in compliance with Subsection A of this Section.

Acts 1992, No. 251, §1; Acts 1993, No. 414, §1; Acts 2007, No. 127, §1, eff. June 25, 2007.



RS 32:299 - Off-road vehicles; authorization for use on the shoulders of certain public roads and highways; authorization for use on certain public property

§299. Off-road vehicles; authorization for use on the shoulders of certain public roads and highways; authorization for use on certain public property

A.(1) Off-road vehicles, including but not limited to three-wheelers, four-wheelers, or other all-terrain vehicles which are not specifically designated for road use may travel on the shoulders of all public roads and highways except interstate highways in the manner provided for in this Section solely for the purposes of farm-related activities within a five-mile radius of a farmer's farm, provided that the operator possesses a valid Class "E" driver's license. The owner or operator of the off-road vehicle shall carry a copy of the motor vehicle registration, upon his person or on the off-road vehicle, to prove he owns at least one motor vehicle which is registered as a vehicle engaged in the business of actual farming under the provisions of R.S. 47:462. As an alternative to the ownership of the motor vehicle, the operator of the off-road vehicle may carry a sworn affidavit attesting that he is engaged in the business of actual farming under the provisions of R.S. 47:462. Any agricultural consultant as defined in R.S. 3:3202 may also operate off-road vehicles for the purposes of farm-related activities within a five-mile radius of a farmer's farm.

(2) Off-road vehicles may travel on the shoulders of all public roads or highways, except interstate highways, during each day starting thirty minutes after sunrise and ending thirty minutes before sunset. Incidental crossing of public roads or highways shall be authorized.

(3) Off-road vehicles may be operated by university or college employees, law enforcement officers, and certified emergency technician-paramedics in the course and scope of their employment while on streets within the boundaries of state-owned colleges and universities. Incidental crossings of public roads or highways are authorized.

B. The provisions of this Section do not relieve drivers or operators of the responsibility to comply with all the other applicable provisions of R.S. 32:298 and 301. However, the provisions of R.S. 32:190 shall not apply to this Section.

C. Operators of off-road vehicles shall provide, upon demand, proof that the off-road vehicle is covered by valid liability insurance and other proof required in this Section.

D. The provisions of this Section shall not apply to roads and highways in Orleans Parish.

Acts 1998, 1st Ex. Sess., No. 98, §1, eff. May 5, 1998; Acts 2001, No. 518, §1; Acts 2010, No. 236, §1.



RS 32:299.1 - Off-road vehicles

§299.1. Off-road vehicles

Each coroner shall report to the Consumer Product Safety Commission by April first of each year all deaths of persons under the age of sixteen years related to off-road vehicles that such coroner has investigated for the prior calendar year.

Acts 2008, No. 563, §1.



RS 32:299.2 - Off-road vehicles; mini-trucks

§299.2. Off-road vehicles; mini-trucks

A. A mini-truck may be operated upon a highway of this state where the posted speed limit is fifty-five miles per hour or less except an interstate or controlled access highway or a multi-lane divided highway which has partial or no control of access.

B. Subject to Subsection A of this Section, a mini-truck operated upon a highway of this state shall be equipped with head lamps, front and rear turn signal lamps, tail lamps, stop lamps, an exterior mirror mounted on the driver's side of the vehicle and either an exterior mirror mounted on the passenger's side of the vehicle or an interior mirror, a parking brake, a windshield wiper, speedometer, odometer, braking for each wheel, a seat belt assembly installed at each designated seating position, and a vehicle identification number.

C. Any mini-truck operated upon a highway of this state shall register as an off-road vehicle and shall display a decal issued by the office of motor vehicles. The office of motor vehicles may require presentation of a notarized translation of a mini-truck title presented in a foreign language, if necessary. The translation shall be provided at the expense of the applicant.

D. No mini-truck shall be operated upon a highway of this state by an unlicensed driver.

E. Any mini-truck operated upon a highway of this state shall have liability insurance with the same minimum limits as required by the provisions of R.S. 32:900(B).

F. As used in this Section, "mini-truck" shall mean any four-wheeled, reduced dimension truck that may not have a National Highway Safety Administration classification, with a top speed of sixty-five miles per hour, equipped with a truck bed or compartment for hauling, and having an enclosed passenger cab.

G. The Department of Public Safety and Corrections, office of motor vehicles, shall adopt rules and regulations in accordance with the Administrative Procedure Act, subject to oversight by the House and Senate committees on transportation, highways, and public works, as necessary to implement the provisions of this Section.

H.(1) Nothing contained in this Section shall be construed to prohibit the Department of Transportation and Development from prohibiting the operation of any mini-truck upon any state highway under its jurisdiction if the department determines that such prohibition is necessary for the safety of the motoring public.

(2) Nothing contained in this Section shall be construed to prohibit parish or municipal governments from prohibiting the operation of any mini-truck upon any parish or municipal road or highway under its jurisdiction if such parish or municipal government determines that such prohibition is necessary for the safety of the motoring public.

Acts 2010, No. 563, §1; Acts 2010, No. 761, §1.



RS 32:299.3 - Off-road vehicles; utility terrain vehicles

§299.3. Off-road vehicles; utility terrain vehicles

A.(1) For purposes of this Section, "utility terrain vehicle" shall mean any recreational motor vehicle designed for and capable of travel over designated roads, traveling on four or more tires with a maximum tire width of twenty-seven inches, a maximum wheel cleat or lug of three-fourths of an inch, a minimum width of fifty inches but not exceeding seventy-four inches, a minimum weight of at least seven hundred pounds but not exceeding two thousand pounds, and a minimum wheelbase of sixty-one inches but not exceeding one hundred ten inches. "Utility terrain vehicle" shall include those vehicles not equipped with a certification label as required by 49 CFR Part 567.4.

(2) "Utility terrain vehicle" does not include golf carts, vehicles specially designed to carry a disabled person, or vehicles otherwise registered under R.S. 32:299. A "utility terrain vehicle" or "UTV" also means a recreational off-highway vehicle or ROV.

B. Notwithstanding the provisions in R.S. 32:299, the operation of a utility terrain vehicle upon the public roads or streets of this state is prohibited, except as follows:

(1) A utility terrain vehicle may be operated only upon a parish road that has been designated by a parish or a municipal street that has been designated by a municipality for use by a utility terrain vehicle. Upon a designation that a utility terrain vehicle may be operated on a designated road or street, the responsible governmental entity shall post appropriate signage indicating that the operation is authorized.

(2) A utility terrain vehicle may cross any divided highway, highway, roadway, or street with a posted speed limit in excess of thirty-five miles per hour at an intersection.

C. A utility terrain vehicle operated on any roadway or street shall be equipped with the minimum motor vehicle equipment appropriate for motor vehicle safety including, headlamps, front and rear turn signal lamps, tail lamps, stop lamps, reflex reflectors, including one on each side as far to the rear as practicable and one red reflector on the rear of the vehicle, an exterior mirror mounted on the driver's side of the vehicle and either an exterior mirror mounted on the passenger's side of the vehicle or an interior mirror, a parking brake, an adequate windshield, a windshield wiper, speedometer, odometer, braking for each wheel, a seat belt assembly installed at each designated seating position, and a vehicle identification or serial number.

D. Any utility terrain vehicle operated upon a parish road or municipal street shall be registered with the state of Louisiana through the Department of Public Safety and Corrections, office of motor vehicles, as an off-road vehicle and shall display a decal issued by the office of motor vehicles.

E. A person operating a utility terrain vehicle shall be at least twenty-one years of age and possess a valid driver's license.

F. Any utility terrain vehicle operated upon a highway of this state shall have liability insurance with the same minimum limits as required by the provisions of R.S. 32:900(B).

G.(1) No person shall be a passenger in the open bed of a utility terrain vehicle while traveling upon a parish road or municipal street. The provisions of this Subsection shall not apply in an emergency situation.

(2) The number of persons permitted to travel in a utility terrain vehicle is limited to the number of available seat belts.

H. Nothing contained in this Section shall be construed to prevent parish or municipal governments from prohibiting the operation of any utility terrain vehicle on any parish road or municipal street under its jurisdiction if the parish or municipal government determines that the prohibition is necessary for the safety of the motoring public.

I. The Department of Public Safety and Corrections, public safety services, shall promulgate rules and regulations in accordance with the Administrative Procedure Act, subject to oversight by the House and Senate committees on transportation, highways, and public works, as necessary to implement the provisions of this Section. The rules and regulations shall become effective no later than January 15, 2016.

Acts 2015, No. 122, §1.



RS 32:299.4 - Golf carts; safety equipment requirements; exemptions; registration

§299.4. Golf carts; safety equipment requirements; exemptions; registration

A. "Golf cart" means an electric four-wheeled vehicle originally intended for use off-road on golf courses and other green spaces whose maximum speed is twenty-five miles per hour.

B. The operation of a golf cart upon the public roads or streets of this state is prohibited, except as otherwise provided in this Subsection:

(1) A golf cart may be operated only upon a parish road that has been designated by a parish or a municipal street that has been designated by a municipality for use by a golf cart. Upon a designation that a golf cart may be operated on a designated road or street, the responsible governmental entity shall post appropriate signage indicating that such operation is authorized.

(2) A golf cart may be used to cross a part of a state highway where a golf course is constructed on both sides of the state highway if the Department of Transportation and Development has issued a permit for the crossing.

C. A golf cart operated on a parish road or municipal street shall be equipped with efficient brakes, a reliable steering apparatus, safe tires, a rearview mirror, and red reflectorized warning devices in both the front and rear of the vehicle. Such golf cart shall also be equipped with headlamps, front and rear turn signal lamps, tail lamps, and brake lamps.

D. Any golf cart operated upon a parish road or municipal street shall be registered with the state of Louisiana through the Department of Public Safety and Corrections, office of motor vehicles, as an off-road vehicle and shall display a decal issued by the office of motor vehicles.

E. No person shall operate a golf cart upon a parish road or municipal street without a valid driver's license.

F. Any golf cart operated upon a parish road or municipal street shall have liability insurance with the same minimum limits as required by the provisions of R.S. 32:900(B).

G.(1) A parish or municipal government may enact an ordinance relating to golf cart operation and require equipment which is more extensive than those enumerated in this Section. Upon enactment of such ordinance, the parish or municipal government shall post appropriate signage or otherwise inform residents that such an ordinance exists and that it will be enforced within the parish or municipal government's jurisdictional territory.

(2) Notwithstanding any provision of law to the contrary, any parish or municipal ordinance that was in effect prior to January 1, 2015, shall be exempt from the requirements of this Section.

(3) Nothing contained in this Section shall be construed to prohibit parish or municipal governments from prohibiting the operation of any golf cart on any parish road or municipal street under its jurisdiction if such parish or municipal government determines that such prohibition is necessary for the safety of the motoring public.

H. The Department of Public Safety and Corrections, public safety services, shall promulgate rules and regulations in accordance with the Administrative Procedure Act, subject to oversight by the House and Senate committees on transportation, highways and public works, as necessary to implement the provisions of this Section. Such rules and regulations shall become effective no later than January 15, 2016.

Acts 2015, No. 308, §1.



RS 32:300 - Possession of alcoholic beverages in motor vehicles

§300. Possession of alcoholic beverages in motor vehicles

A. It shall be unlawful for the operator of a motor vehicle or the passenger in or on a motor vehicle, while the motor vehicle is operated on a public highway or right-of-way, to possess an open alcoholic beverage container, or to consume an alcoholic beverage, in the passenger area of a motor vehicle.

B. For purposes of this Section, the following words have the following meanings ascribed to them:

(1) "Alcoholic beverage" means any of the following:

(a) Beer, ale, porter, stout, and other similar fermented beverages, including sake or similar products, of any name or description containing one-half of one percent or more of alcohol by volume, brewed or produced from malt, wholly or in part, or from any substitute therefor.

(b) Wine of not less than one-half of one percent of alcohol by volume.

(c) Distilled spirits which is that substance known as ethyl alcohol, ethanol, or spirits of wine in any form, including all dilutions and mixtures thereof from whatever source or by whatever process produced.

(2) "Motor vehicle" means a vehicle driven or drawn by mechanical power and manufactured primarily for use on public highways, but does not include a vehicle operated exclusively on a rail or rails.

(3)(a) "Open alcoholic beverage container" means any bottle, can, or other receptacle that contains any amount of alcoholic beverage and to which any of the following is applicable:

(i) It is open or has a broken seal.

(ii) Its contents have been partially removed.

(b) "Open alcoholic beverage container" shall not mean any bottle, can, or other receptacle that contains a frozen alcoholic beverage unless the lid is removed, a straw protrudes therefrom, or the contents of the receptacle have been partially removed.

(4) "Passenger area" means the area designed to seat the driver and passengers while the motor vehicle is in operation and any area that is readily accessible to the driver or a passenger while in their seating positions, including the glove compartment. It shall not mean a locked glove compartment or behind the last upright seat, or any area not normally occupied by the driver or a passenger in a motor vehicle that is not equipped with a trunk.

(5) "Public highway or right-of-way" means the entire width between and immediately adjacent to the boundary lines of publicly maintained highways or roads when any part thereof is open to the use of the public.

C. Notwithstanding R.S. 32:391 and 411, whoever violates the provisions of this Section shall not be taken into custody by the arresting officer, but instead shall be required either to deposit his driver's license with the arresting officer or give his written promise to appear. Furthermore, a violation of the provisions of this Section shall not be included in the records kept by the commissioner required in R.S. 32:393.1.

D. (1) Whoever violates the provisions of this Section shall be fined not more than one hundred dollars. Court costs shall be assessed in addition to the fine authorized by this Subsection.

(2) For purposes of enforcement, the observance of a glass, cup, or other container that, on its face, does not indicate that the container contains an alcoholic beverage, shall not, absent other circumstances, constitute probable cause for a law enforcement officer to stop and question a person.

E. This Section shall preempt the authority of a municipal or parish governing authority to enact any code or ordinance regulating the possession of alcoholic beverages in motor vehicles. However, the local governing authority of a local governmental subdivision with a population of over fifty thousand as of the most recent federal decennial census may enact a code or ordinance that does not conflict with the substantive provisions of this Section, and such local code or ordinance may provide for the imposition and collection of fines and court costs for violations thereof for amounts in excess of the amounts provided in this Section. The preemption contained in this Subsection is solely for the purpose of providing for a uniform open container prohibition in motor vehicles throughout the state, and nothing in this Section shall be construed to further preempt the authority of a local government to provide for any other type of alcohol beverage regulation within its jurisdiction.

F. The provisions of this Section shall not apply to the following persons or in the following areas:

(1) Any person operating or occupying a motor vehicle who, as a condition of his employment and while acting in the course and scope of such employment, is required to carry open alcoholic beverage containers, provided that the operator or passenger does not consume the alcoholic beverages.

(2) Any paid fare passenger on a common or contract carrier vehicle, as defined in R.S. 45:162.

(3) Any paid fare passenger on a public carrier vehicle, as defined in R.S. 45:200.2.

(4) Any passenger in a courtesy vehicle which is operated as a courtesy vehicle.

(5) Any passenger of a self-contained motor home which is in excess of twenty-one feet in length.

(6) Possession of an open container of alcoholic beverage in the trunk of a motor vehicle.

(7) If the motor vehicle is not equipped with a trunk, possession of an open container or alcoholic beverages in any of the following areas:

(a) In a locked glove or utility compartment.

(b) In an area of the vehicle not normally occupied by, and not readily accessible, to the driver or passengers.

(8) Passengers and krewe members riding on a parade float.

(9) Any passenger in a privately owned limousine the driver of which possesses a Class D commercial driver's license.

Added by Acts 2000, 1st Ex. Sess., No. 97, §1. Amended by Acts 2004, No. 15, §1.



RS 32:300.1 - Low-speed vehicles; safety equipment requirements; exemptions; registration; safety inspections

§300.1. Low-speed vehicles; safety equipment requirements; exemptions; registration; safety inspections

A. A low-speed vehicle may be operated on any divided highway, highway, roadway, or street where the posted speed limit is thirty-five miles per hour or less and may cross any divided highway, highway, roadway, or street with a posted speed limit in excess of thirty-five miles per hour at an intersection or may traverse any divided highway, highway, roadway, or street with a posted speed limit of not more than forty-five miles per hour for a distance not exceeding one quarter mile as a means of conveyance in connecting from one divided highway, highway, roadway, or street where the posted speed limit is no more than thirty-five miles per hour to another divided highway, highway, roadway, or street where the posted speed limit is no more than thirty-five miles per hour.

B. A low-speed vehicle operated upon any divided highway, highway, roadway, or street shall be equipped with the minimum motor vehicle equipment appropriate for motor vehicle safety as provided in 49 C.F.R. 571.500. This equipment shall include headlamps, front and rear turn signal lamps, taillamps, stop lamps, reflex reflectors, including one on each side as far to the rear as practicable, and one red reflector on the rear of the vehicle, an exterior mirror mounted on the driver's side of the vehicle and either an exterior mirror mounted on the passenger's side of the vehicle or an interior mirror, a parking brake, a windshield that conforms to the American National Standard Institute's "Safety Code for Safety Glazing Materials for Glazing Motor Vehicles Operating on Land Highways", a windshield wiper, speedometer, odometer, braking for each wheel, a seat belt assembly installed at each designated seating position, and a vehicle identification number.

C.(1) Any low-speed vehicle operated upon any divided highway, highway, roadway, or street shall be registered with the state of Louisiana, office of motor vehicles, in the same manner as motor vehicles intended for personal use; such low-speed vehicles shall be issued a license plate and shall be required to pay an annual registration license fee to be collected by the office of motor vehicles every two years in accordance with the procedures and schedule of fees provided for in R.S. 47:463.

(2) Any low-speed vehicle operated on any divided highway, highway, roadway, or street shall be required to comply with the provisions of R.S. 32:861 and 862 relative to required compulsory motor vehicle liability security.

D. No low-speed vehicle shall be operated by an unlicensed driver.

E. All low-speed vehicles shall be required to comply with the provisions of R.S. 32:1301 et seq.; however, low-speed vehicles shall not be subject to emissions requirements.

F.(1) Nothing contained in this Section shall be construed to prohibit the Department of Transportation and Development from prohibiting the operation of any low-speed vehicle on any state highway under its jurisdiction if the department determines that such prohibition is necessary for the safety of the motoring public.

(2) Nothing contained in this Section shall be construed to prohibit parish or municipal governments from prohibiting the operation of any low-speed vehicle on any parish or municipal road or highway under its jurisdiction if such parish or municipal government determines that such prohibition is necessary for the safety of the motoring public.

Acts 2003, No. 986, §1; Acts 2008, No. 746, §1.



RS 32:300.2 - Electric personal assistive mobility devices; operation; exceptions

§300.2. Electric personal assistive mobility devices; operation; exceptions

A. Electric personal assistive mobility devices shall be authorized to operate on sidewalks, bicycle paths, and highways with posted speed limits of twenty-five miles per hour or less, except that any parish or municipal governing authority may limit or prohibit the operation of such devices on any sidewalk, bicycle path, or highway under its jurisdiction if such a prohibition or regulation is necessary and in the interest of safety.

B. For purposes of this Section, the term "electric personal assistive mobility device" shall mean a self-balancing two-, non-tandem wheeled device designed to transport only one person at a time, with an electric propulsion system which limits the maximum speed of the device to not more than twenty miles per hour. An electric personal assistive mobility device shall not be considered a motor scooter, an electric scooter, a vehicle, or a motor vehicle.

Acts 2004, No. 551, §1; Acts 2004, No. 805, §1; Acts 2010, No. 618, §2.



RS 32:300.3 - Funeral processions

§300.3. Funeral processions

A. As used in this Section, the term "funeral procession" shall mean two or more vehicles accompanying a deceased person or cremated human remains during daylight hours.

B. Except for an authorized emergency or law enforcement vehicle making use of audible or visual signals, or when directed otherwise by a law enforcement officer, pedestrians and operators of all motor vehicles shall yield the right-of-way to each vehicle participating in a funeral procession. However, the operator of a motor vehicle may pass a funeral procession which is traveling in the right lane of a divided highway, multiple-lane highway, or interstate. If the procession has a police escort, whenever the lead vehicle in a funeral procession lawfully enters an intersection, the remainder of the vehicles in the procession may continue to follow through the intersection notwithstanding any signals from traffic control devices. A motor vehicle participating in a funeral procession shall not leave the procession while it is traveling unless specifically permitted to do so by a law enforcement officer or by making a right turn out of the procession. No motor vehicle which leaves a funeral procession shall be permitted to rejoin the procession. The operator of each vehicle participating in a funeral procession shall exercise due care to avoid colliding with any other vehicle or pedestrian upon the roadway.

C. No person shall operate a vehicle in a funeral procession unless the headlights of such vehicle are lighted and its emergency lights are flashing.

D. This Section shall not create a cause of action or substantive legal rights against any funeral home, its director, or any of its employees or agents, or any law enforcement agency or officer. Furthermore, a funeral home, its director, or any of its employees or agents, or any law enforcement agency or officer shall not be held liable for a violation of this Section if the operator of a motor vehicle fails to exercise due care while participating in a funeral procession.

E. Whoever violates the provisions of this Section shall be assessed a penalty of one hundred dollars for each violation.

Acts 2006, No. 751, §1, eff. June 30, 2006; Acts 2010, No. 257, §1.



RS 32:300.4 - Smoking in motor vehicles prohibited; penalties

§300.4. Smoking in motor vehicles prohibited; penalties

A. It shall be unlawful for the operator or any passenger in a motor vehicle to smoke cigarettes, pipes, or cigars in a motor vehicle, passenger van, or pick-up truck, when a child who is required to be restrained in a rear-facing child safety seat, a forward-facing child safety seat, a booster seat, or a motor vehicle's safety belt as required in R.S. 32:295 is also present in such vehicle, regardless of whether windows of the motor vehicle are down. For purposes of this Section, the term "smoke" shall mean inhaling, exhaling, burning, or carrying any lighted cigarette, cigar, pipe, weed, plant, or other combustible substance in any manner or in any form.

B. Whoever violates the provisions of this Section shall be fined one hundred fifty dollars per offense, or at the discretion of the judge, may be sentenced to no less than twenty-four hours of community service.

C. Probable cause for a violation of this Section shall be based solely upon a law enforcement officer's clear and unobstructed view of a person smoking as prohibited by this Section. Violation of this Section shall be considered a primary offense, and any law enforcement officer may stop a motor vehicle solely because of a violation of this Section; however, a law enforcement officer may not search or inspect a motor vehicle, its contents, the driver, or a passenger solely because of a violation of this Section.

D. A violation of this Section shall be considered a nonmoving violation, and a citation issued by a law enforcement officer for such violation shall not be included on the driver's operating record.

Acts 2006, No. 838, §1.



RS 32:300.5 - Use of certain wireless telecommunications devices for text messaging and social networking prohibited

§300.5. Use of certain wireless telecommunications devices for text messaging and social networking prohibited

A.(1) Except as provided in Subsection B of this Section, no person shall operate any motor vehicle upon any public road or highway of this state while using a wireless telecommunications device to write, send, or read a text-based communication. For purposes of this Section, a person shall not be deemed to be writing, reading, or sending a text message if the person reads, selects, or enters a telephone number or name in a wireless telecommunications device for the purpose of making a telephone call.

(2) No person shall operate any motor vehicle upon any public road or highway of this state while using a wireless telecommunications device to access, read, or post to a social networking site.

(3)(a) "Wireless telecommunications device" means a cellular telephone, a text-messaging device, a personal digital assistant, a stand alone computer, or any other substantially similar wireless device that is readily removable from the vehicle and is used to write, send, or read text or data through manual input. A "wireless telecommunications device" shall not include any device or component that is permanently affixed to a motor vehicle. It does not include citizens band radios, citizens band radio hybrids, commercial two-way radio communication devices, two-way radio transmitters or receivers used by licensees of the Federal Communication Commission in the Amateur Radio Service, or electronic communication devices with a push-to-talk function.

(b) "Write, send, or read a text-based communication" means using a wireless telecommunications device to manually communicate with any person by using a text-based communication referred to as a text message, instant message, or electronic mail.

(c) "Access, read, or post to a social networking site" means using a wireless telecommunications device to access, read, or post on such device to any web-based service that allows individuals to construct a profile within a bounded system, articulate a list of other users with whom they share a connection, and communicate with other members of the site.

B. The provisions of Paragraph (A)(1) of this Section shall not apply to the following:

(1) Any law enforcement officer, firefighter, or operator of an authorized emergency vehicle while engaged in the actual performance of his official duties.

(2) An operator of a moving motor vehicle using a wireless telecommunications device to:

(a) Report illegal activity.

(b) Summon medical or other emergency help.

(c) Prevent injury to a person or property.

(d) Relay information between a transit or for-hire operator and that operator's dispatcher, in which the device is permanently affixed to the vehicle.

(e) Navigate using a global positioning system.

(3) A physician or other health care provider using a wireless telecommunications device to communicate with a hospital, health clinic or the office of the physician, or to otherwise provide for the health care of an individual or medical emergency through a text-based communication.

C.(1) The first violation of the provisions of this Section shall be punishable by a fine of not more than five hundred dollars.

(2) Each subsequent violation shall be punishable by a fine of not more than one thousand dollars.

(3) If the person is involved in a crash at the time of violation, then the fine shall be equal to double the amount of the standard fine imposed in this Subsection and the law enforcement officer investigating the crash shall indicate on the written accident form that the person was using a wireless telecommunications device at the time of the crash.

(4) Any violation of this Section shall constitute a moving violation.

Acts 2008, No. 665, §1, eff. July 1, 2008; Acts 2010, No. 203, §1; Acts 2013, No. 62, §1; Acts 2016, No. 472, §2, eff. June 13, 2016.



RS 32:300.6 - Use of wireless telecommunications devices by certain drivers prohibited; exceptions

§300.6. Use of wireless telecommunications devices by certain drivers prohibited; exceptions

A.(1)(a) Except in a driver emergency and as provided in Subsection B of this Section, no person who holds a Class "E" learner's license or intermediate license shall operate a motor vehicle on any public road or highway of this state while using any wireless telecommunications device to engage in a call, unless the wireless telecommunications device is a hands-free wireless telephone.

(b) "Engage in a call" means talking or listening on a wireless telecommunications device.

(c) "Hands-free wireless telephone" means a wireless telecommunications device that has an internal feature or function, or that is equipped with an attachment or addition, whether or not permanently part of such telephone, by which a user engages in a conversation without the use of either hand, provided, however, this definition shall not preclude the use of either hand to activate, deactivate, or initiate a function of the telephone.

(2) Any violation of this Section shall constitute a moving violation. A law enforcement officer shall enforce the provisions of this Section only as a secondary action when the officer detains a driver for an alleged violation of another provision of this Chapter.

B. The provisions of this Section shall not apply to a person holding a Class "E" learner's license or intermediate license who uses a wireless telecommunications device to do any of the following:

(1) Report a traffic crash, medical emergency, or serious road hazard.

(2) Report a situation in which the person believes his or her personal safety is in jeopardy.

(3) Report or avert the perpetration or potential perpetration of a criminal act against the driver or another person.

(4) Engage in a call while the motor vehicle is lawfully parked.

C.(1) A first violation of the provisions of this Section shall be punishable by a fine of not more than five hundred dollars.

(2) Each subsequent violation shall be punishable by a fine of not more than one thousand dollars.

(3) If the person is involved in a crash at the time of violation, then the fine shall be equal to double the amount of the standard fine imposed in this Subsection and the law enforcement officer investigating the crash shall indicate on the written accident form that the person was using a wireless telecommunications device at the time of the crash.

Acts 2008, No. 665, §1, eff. July 1, 2008; Acts 2016, No. 472, §2, eff. June 13, 2016.



RS 32:300.7 - Use of certain wireless telecommunications devices by minors while driving prohibited; exceptions

§300.7. Use of certain wireless telecommunications devices by minors while driving prohibited; exceptions

A. As used in this Section, the following terms shall have the meanings ascribed to them as follows:

(1) "Engage in a call" means talking or listening on a cellular telephone.

(2) "Wireless telecommunications device" means any type of instrument, device, or machine that is capable of transmitting or receiving telephonic, electronic, radio, text, or data communications, including but not limited to a cellular telephone, a text-messaging device, a personal digital assistant, a computer, or any other similar wireless device that is designed to engage in a call or communicate text or data. It does not include citizens band radios, citizens band radio hybrids, commercial two-way radio communication devices, or electronic communication devices with a push-to-talk function.

(3) "Write, send or read a text-based communication" means to use a wireless telecommunications device to communicate by using a text-based communication referred to as a text message, instant message, or electronic mail.

B. Except in a driver emergency as provided in Subsection C of this Section, no person who is seventeen years of age or younger shall operate a motor vehicle on any public road or highway in this state while using any wireless telecommunications device to engage in a call or write, send or read a text-based communication. Such device shall not include citizens band radios, citizens band radio hybrids, commercial two-way radio communication devices, or electronic communication devices with a push-to-talk function.

C. The provisions of this Section shall not apply to a person who uses a wireless telecommunications device to do any of the following:

(1) Report a traffic crash, medical emergency, or serious road hazard.

(2) Report a situation in which the person believes his personal safety is in jeopardy.

(3) Report or avert the perpetration or potential perpetration of a criminal act against the driver or another person.

(4) Engage in a call or write, send or read a text-based communication while the motor vehicle is lawfully parked.

D. Any violation of this Section shall constitute a moving violation.

E.(1)(a) A first violation of the provisions of this Section shall be punishable by a fine of not more than two hundred fifty dollars.

(b) Each subsequent violation shall be punishable by a fine of not more than five hundred dollars and a suspension of driver's license for a sixty-day period.

(c) If the person is involved in a crash at the time of violation, then the law enforcement officer investigating the crash shall indicate on the written accident report that the person was using a wireless telecommunications device and the fine shall be equal to double the amount of the standard fine imposed in this Subsection.

(2) It shall be an affirmative defense against an alleged violation for the person to produce documentary or other evidence that the wireless telecommunications device that is the basis of the alleged violation was used for emergency purposes as provided in Subsection C of this Section.

Acts 2008, No. 666, §1, eff. July 1, 2008; Acts 2010, No. 203, §1; Acts 2016, No. 472, §2, eff. June 13, 2016.



RS 32:300.8 - Use of wireless telecommunications devices in school zones prohibited; exceptions

§300.8. Use of wireless telecommunications devices in school zones prohibited; exceptions

A. As used in this Section, the following terms shall have the meanings ascribed to them in this Section, unless the context clearly indicates a different meaning:

(1) "Access, read, or post to a social networking site" means using a wireless telecommunications device to access, read, or post on such device to any web-based service that allows individuals to construct a profile within a bounded system, articulate a list of other users with whom they share a connection, and communicate with other members of the site.

(2) "Engage in a call" means talking or listening on a wireless telecommunications device.

(3) "Wireless telecommunications device" means a cellular telephone, a text-messaging device, a personal digital assistant, a stand-alone computer, or any other substantially similar wireless device that is readily removable from the vehicle and is used to write, send, or read text or data through manual input. A "wireless telecommunications device" shall not include any device or component that is permanently affixed to a motor vehicle. It does not include a hands-free wireless telephone, an electronic communication device used hands-free, citizens band radios, citizens band radio hybrids, commercial two-way radio communications devices, two-way radio transmitters or receivers used by licensees of the Federal Communication Commission in the Amateur Radio Service, or electronic communication devices with a push-to-talk function.

(4) "Write, send, or read a text-based communication" means using a wireless telecommunications device to manually communicate with any person by using a text-based communication including but not limited to a text message, instant message, or electronic mail.

B. Except as provided in Subsection C of this Section, no person shall operate any wireless telecommunications device while operating a motor vehicle upon any public road or highway during the posted hours within a school zone on such public road or highway. Operating a wireless telecommunications device shall include:

(1) Engaging in a call.

(2) Writing, sending, or reading a text-based communication.

(3) Accessing, reading, or posting to a social networking site.

C. The provisions of Subsection B of this Section shall not apply to a person who uses a wireless telecommunications device and does any of the following:

(1) Reports a traffic collision, medical emergency, or serious road hazard.

(2) Reports a situation in which the person believes his personal safety is in jeopardy.

(3) Reports or averts the perpetration or potential perpetration of a criminal act against the driver or another person.

(4) Operates a wireless telecommunications device while the motor vehicle is lawfully parked.

(5) Uses a wireless telecommunications device in an official capacity as an operator of an authorized emergency vehicle.

D.(1) Any violation of this Section shall constitute a moving violation.

(2)(a) The first violation of the provisions of this Section shall be punishable by a fine of not more than five hundred dollars.

(b) Each subsequent violation shall be punishable by a fine of not more than one thousand dollars and a suspension of driver's license for a sixty-day period.

(c) If a person is involved in a collision at the time of the violation, then the fine shall be equal to double the amount of the standard fine imposed in this Subsection and the law enforcement officer investigating the collision shall indicate on the written accident report that the person was using a wireless telecommunications device at the time of the collision.

(3) It shall be an affirmative defense against an alleged violation for the person to produce documentary or other evidence that the wireless telecommunications device that is the basis of the alleged violation was used for emergency purposes as provided in Subsection C of this Section.

E. The provisions of this Section shall only apply within a school zone upon a public road or highway during posted hours when signs are located in a visible manner in each direction that indicate the use of a hand-held wireless communications device is prohibited while operating a motor vehicle.

Acts 2014, No. 410, §1; Acts 2016, No. 472, §2, eff. June 13, 2016.



RS 32:301 - When lighted lamps are required

PART V. EQUIPMENT OF VEHICLES

SUBPART A. LAMPS AND OTHER LIGHTING EQUIPMENT

§301. When lighted lamps are required

A. Every vehicle upon a highway within this state shall display lighted lamps and illuminating devices as hereinafter respectively required for different classes of vehicles subject to exception with respect to parked vehicles at any of the following times:

(1) At any time between sunset and sunrise.

(2) When, due to insufficient light or unfavorable atmospheric conditions, persons and vehicles on the highway are not clearly discernable at a distance of five hundred feet ahead.

(3) When moisture in the air or precipitation necessitates the continuous use of windshield wipers.

(4) While driving in a tunnel.

B. Any person found in violation of Subsection A of this Section may be fined not more than twenty-five dollars. No court costs shall be assessed in addition to the fine authorized by this Section. Violations of the provisions of this Section shall not be considered moving violations.

Acts 1962, No. 310, §1; Acts 1997, No. 381, §1; Acts 1998, 1st Ex. Sess., No. 118, §1, eff. May 5, 1998; Acts 2012, No. 379, §1.



RS 32:302 - Visibility distance and mounted height of lamps

§302. Visibility distance and mounted height of lamps

A. Whenever requirement is hereinafter declared as to distance from which certain lamps and devices shall render objects visible or within which distance such lamps or devices shall be visible, said provisions shall apply during the times stated in R.S. 32:301, in respect to a vehicle without load when upon a straight, level, unlighted highway under normal atmospheric conditions unless a different time or condition is expressly stated.

B. Whenever requirement is hereinafter declared as to the mounted height of lamps or devices it shall mean from the center of such lamp or device to the level ground upon which the vehicle stands when such vehicle is without a load.

Acts 1962, No. 310, §1.



RS 32:303 - Headlamps on motor vehicles; motorcycles and motordriven cycles

§303. Headlamps on motor vehicles; motorcycles and motordriven cycles

A. Every motor vehicle other than a motorcycle or motordriven cycle shall be equipped with at least two headlamps with at least one on each side of the front of the motor vehicle, which headlamps shall comply with the requirements and limitations set forth in this Chapter.

B. Every motorcycle and every motor-driven cycle shall be equipped with at least one and not more than two headlamps which shall comply with the requirements and limitations of this Chapter.

C. Every headlamp upon every motor vehicle, including every motorcycle and motordriven cycle, shall be located at a height, measured from the center of the headlamp, of not more than 54 inches nor less than 24 inches to be measured as set forth in R.S. 32:302.

D.(1) Every headlamp described in this Section shall emit a white light only, including light emitted by white high intensity discharge forward lighting.

(2) No motor vehicle shall be equipped with headlamps that are off-road colored lights. The provisions of this Subparagraph shall not apply to white emitting lights.

Acts 1962, No. 310, §1. Amended by Acts 1974, No. 166, §1; Acts 1999, No. 646, §1.



RS 32:304 - Tail lamps

§304. Tail lamps

A. Every motor vehicle, trailer, semi-trailer and pole trailer and any other vehicle which is being drawn at the end of a train of vehicles, shall be equipped with at least one tail lamp mounted on the rear, which, when lighted as required in R.S. 32:301, shall emit a red light plainly visible from a distance of one thousand feet to the rear, provided that in the case of a train of vehicles only the tail lamps on the rearmost vehicle need actually be seen from the distance specified. Every vehicle or trailer listed in this Subsection, other than a motorcycle or motor driven cycle registered in this state and manufactured or assembled after December 31, 1962, shall be equipped with at least two tail lamps mounted on the rear, on the same level and as widely spaced laterally as practicable, which, when lighted as herein required, shall comply with the provisions of this Section.

B. Every tail lamp upon every vehicle shall be located at a height of not more than seventy-two inches nor less than fifteen inches measured as provided in R.S. 32:302.

C. Either a tail lamp or a separate lamp shall be so constructed and placed as to illuminate with a white light the rear registration plate and render it clearly legible from a distance of fifty feet to the rear. Any tail lamp or tail lamps, together with any separate lamp for illuminating the rear registration plate, shall be so wired as to be lighted whenever the head lamps or auxiliary driving lamps are lighted.

Acts 1962, No. 310, §1. Amended by Acts 1974, No. 140, §1; Acts 2005, No. 129, §1, eff. June 22, 2005.



RS 32:305 - New motor vehicles to be equipped with reflectors

§305. New motor vehicles to be equipped with reflectors

A. Every new motor vehicle hereafter sold and operated upon a highway of this state other than a truck tractor shall carry on the rear, either as a part of the tail lamps or separately, two red reflectors, except that every motorcycle and every motor-driven cycle shall carry at least one reflector, meeting the requirements of this section, and except that vehicles of the type mentioned in R.S. 32:308 shall be equipped with reflectors as required in those Sections applicable thereto.

B. Every such reflector shall be mounted on the vehicle at a height of not less than 20 inches nor more than 60 inches measured as set forth in R.S. 32:302, and shall be of such size and characteristics and so mounted as to be visible at night from all distances within 350 feet to 100 feet from such vehicle when directly in front of lawful upper beams of head lamps, except that visibility from a greater distance is hereinafter required of reflectors on certain types of vehicles.

Acts 1962, No. 310, §1.



RS 32:306 - Stop lamps and turn signals required on new motor vehicles

§306. Stop lamps and turn signals required on new motor vehicles

A. No person shall sell or offer for sale or operate on the highways of this state any motor vehicle manufactured or assembled after December 31, 1962, unless it is equipped with at least two stop lamps meeting the requirements of R.S. 32:319, except that a motorcycle, motor-driven cycle, or truck tractor manufactured or assembled after said date shall be equipped with at least one stop lamp meeting the requirements of said R.S. 32:319.

B. No person shall sell or offer for sale or operate on the highways of this state any motor vehicle, trailer, or semitrailer manufactured or assembled after December 31, 1962, unless it is equipped with electrical turn signals meeting the requirements of R.S. 32:319. This Subsection shall not apply to any motorcycle or motor-driven cycle.

Acts 1962, No. 310, §1; Acts 2004, No. 531, §1.



RS 32:307 - Application of succeeding sections

§307. Application of succeeding sections

Those sections of this chapter which follow immediately, including R.S. 32:308, 32:309, 32:310, 32:311, 32:311.1, and 32:312, relating to clearance lamps, marker lamps and reflectors, shall apply as stated in said sections to vehicles of the types therein enumerated, namely; buses, trucks, truck tractors, motor homes, motor vehicles with mounted truck camper, and trailers, semitrailers and pole trailers, respectively, when operated upon any highway within this state and said vehicles shall be equipped as required and all lamp equipment required shall be lighted at the times mentioned in R.S. 32:301. For purposes of the sections enumerated herein, a truck camper, when mounted upon a motor vehicle, shall be considered part of the permanent structure of that motor vehicle.

Acts 1962, No. 310, §1. Amended by Acts 1974, No. 290, §1.



RS 32:308 - Additional equipment required on buses, trucks, truck tractors, trailers, semi-trailers and pole trailers

§308. Additional equipment required on buses, trucks, truck tractors, trailers, semi-trailers and pole trailers

In addition to other equipment required in this chapter, the following vehicles shall be equipped as herein stated under the conditions stated in R.S. 32:301.

A. Buses, trucks, motor homes, and motor vehicles with mounted truck camper, eighty or more inches in width shall meet equipment requirements as follows:

(1) On the front: two clearance lamps, one at each side, and all such vehicles manufactured or assembled after December 31, 1972 shall have three identification lamps meeting the specification of Subsection F of this section.

(2) On the rear: two clearance lamps, one at each side, and all such vehicles assembled or manufactured after December 31, 1972 shall have three identification lamps meeting the specifications of Subsection F of this section.

(3) On each side: two side marker lamps and two reflectors one of each at or near the rear and at or near the front.

B. Trailers and semi-trailers eighty inches or more in width, except boat trailers, shall meet equipment requirements as follows:

(1) On the front: two clearance lamps, one at each side.

(2) On the rear: two clearance lamps, one at each side, and all such vehicles manufactured or assembled after December 31, 1972, three identification lamps meeting the specifications of Subsection F of this section.

(3) On each side: two side marker lamps and two reflectors one of each at or near the front and at or near the rear.

C. Truck tractors shall meet equipment requirements as follows:

(1) On the front: two cab clearance lamps, one at each side, and on vehicles manufactured or assembled after December 31, 1972, three identification lamps meeting the specifications of Subsection F of this section.

(2) On each side: two amber side marker lamps and two amber reflectors, one of each at or near the front and at or near the rear.

D. Trailers, semi-trailers and pole trailers thirty feet or more in length shall have one amber side marker lamp and one amber reflector, centrally located with respect to the length of the trailer, on each side. Pole trailers shall also have on each side, at the rearmost support for the load, one combination marker lamp showing amber to the front and red to the rear and side, mounted to indicate maximum width of the pole trailer.

E. Boat trailers eighty inches or more in width shall meet equipment requirements as follows:

(1) On each side: two side marker lamps and two reflectors, one of each at or near the front and at or near the rear, and at or near the midpoint, one clearance lamp performing the function of both a front and rear clearance lamp.

(2) On the rear of boat trailers manufactured or assembled after December 31, 1972, shall be three identification lamps meeting the specifications of Subsection F of this section.

F. Whenever required or permitted by this chapter, identification lamps shall be mounted as close as practicable to the top of the vehicle, and grouped in a horizontal row, one on the vertical center line and one on each side of the vertical center line with lamp centers spaced not less than six inches or more than twelve inches apart; provided, however, that where the cab of a vehicle is not more than forty-two inches wide at the front roof line, a single identification lamp at the center of the cab shall be deemed to comply with the requirements for front identification lamps.

Acts 1962, No. 310, §1. Amended by Acts 1974, No. 291, §1.



RS 32:309 - Color of clearance lamps, identification lamps, side marker lamps, backup lamps and reflectors

§309. Color of clearance lamps, identification lamps, side marker lamps, backup lamps and reflectors

A. Front clearance lamps, identification lamps and those marker lamps and reflectors on the front or on the side near the front of a vehicle shall display or reflect an amber color.

B. Rear clearance lamps, identification lamps and those marker lamps and reflectors mounted on the rear or on the sides near the rear of a vehicle shall display or reflect a red color.

C. All lighting devices and reflectors mounted on the rear of any vehicle shall display or reflect a red color, except the stop light, which must be red, or other signal device, which may be red, amber or yellow, and except that the light illuminating the license plate shall be white and the light emitted by a backup lamp shall be white.

Acts 1962, No. 310, §1. Amended by Acts 1974, No. 292, §1.



RS 32:310 - Mounting of reflectors, clearance lamps and side marker lamps

§310. Mounting of reflectors, clearance lamps and side marker lamps

A. Reflectors, when required by R.S. 32:308, shall be mounted at a height not less than 15 inches and not higher than 60 inches above the ground on which the vehicle stands, except that if the highest part of the permanent structure of the vehicle is less than 15 inches the reflector at such point shall be mounted as high as that part of the permanent structure will permit.

The rear reflectors on a pole trailer may be mounted on each side of the bolster or load.

The two red reflectors of a truck tractor may be mounted on the back of the cab at a minimum height of not less than four inches above the height of the rear tires.

Any required red reflector on the rear of the vehicle may be incorporated with the tail lamp, but such reflector shall meet all the other reflector requirements of this chapter.

B. Clearance lamps shall, so far as is practicable, be mounted on the permanent structure of the vehicle in such a manner as to indicate the extreme height and width of the vehicle. Provided, that when rear identification lamps are required and are mounted as high as it is practicable, rear clearance lamps may be mounted at optional height and when the mounting of front clearance lamps results in such lamps failing to indicate the extreme width of the trailer, such lamps may be mounted at optional height but must indicate, as near as practicable, the extreme width of the trailer. Clearance lamps on truck tractors shall be located so as to indicate the extreme width of the truck tractor cab. Clearance lamps and side marker lamps may be mounted in combination provided illumination is given as required herein with reference to both.

Acts 1962, No. 310, §1. Amended by Acts 1974, No. 293, §1.



RS 32:311 - Visibility of reflectors, clearance lamps, and marker lamps

§311. Visibility of reflectors, clearance lamps, and marker lamps

A. Every reflector upon any vehicle referred to in R.S. 32:308 shall be of such size and characteristics and so maintained as to be readily visible at nighttime from all distances within 600 feet to 100 feet from the vehicle when directly in front of lawful lower beams of headlamps, except that the visibility for reflectors on vehicles manufactured or assembled prior to January 1, 1970, shall be measured in front of lawful upper beams of headlamps. Reflectors required to be mounted on the sides of the vehicle shall reflect the required color of light to the sides, and those mounted on the rear shall reflect a red color to the rear.

B. Front and rear clearance lamps and identification lamps shall be capable of being seen and distinguished under normal atmospheric conditions at the times lights are required in R.S. 32:301 at all distances between 500 feet and 50 feet from the front and rear, respectively, of the vehicle on which mounted.

C. Side marker lamps shall be capable of being seen and distinguished under normal atmospheric conditions at the times lights are required in R.S. 32:301 at all distances between 500 feet and 50 feet from the side of the vehicle on which mounted.

Acts 1962, No. 310, §1. Amended by Acts 1974, No. 396, §1.



RS 32:311.1 - Equipment combinations

§311.1. Equipment combinations

Two or more lamps, reflective devices, or items of associated equipment may be combined if the requirements of each lamp, reflective device, and item of associated equipment are met, except that no clearance lamp may be combined optically with any tail lamp or identification lamp.

Added by Acts 1974, No. 395, §1.



RS 32:312 - Obstructed lights not required

§312. Obstructed lights not required

Whenever motor and other vehicles are operated in combination during the time that lights are required, any lamp, except tail lamps, need not be lighted which, by reason of its location on a vehicle of the combination, would be obscured by another vehicle of the combination, but this shall not affect the requirement that lighted clearance lamps be displayed on the front of the foremost vehicle required to have clearance lamps, nor that all lights required on the rear of the rearmost vehicle of any combination shall be lighted.

Acts 1962, No. 310, §1.



RS 32:313 - Lamp or flag on projecting load

§313. Lamp or flag on projecting load

Whenever the load upon any vehicle extends to the rear four feet or more beyond the bed or body of such vehicle there shall be displayed at the extreme rear end of the load, at the time specified in R.S. 32:301, a red light or lantern plainly visible from a distance of at least 500 feet to the sides and rear. The red light or lantern required under this Section shall be in addition to the red rear light required upon every vehicle. At any other time there shall be displayed at the extreme rear end of such load a red flag or cloth not less than 12 inches square and so hung that the entire area is visible to the driver of a vehicle approaching from the rear.

Acts 1962, No. 310, §1.



RS 32:314 - Lamps on parked vehicles

§314. Lamps on parked vehicles

A. Every vehicle shall be equipped with one or more lamps which, when lighted, shall display a white or amber light visible from a distance of 1,000 feet to the front of the vehicle, and a red light visible from a distance of 1,000 feet to the rear of the vehicle. The location of said lamp or lamps shall always be such that at least one lamp or combination of lamps meeting the requirements of this section is installed as near as practicable to the side of the vehicle which is closest to passing traffic.

B. Whenever a vehicle is lawfully parked upon a street or highway during the hours between a half hour after sunset and a half hour before sunrise and in the event there is sufficient light to reveal persons and vehicles within a distance of 1,000 feet upon such street or highway, no lights need be displayed upon such parked vehicle.

C. Whenever a vehicle is parked or stopped upon a roadway or shoulder adjacent thereto, whether attended or unattended, during the hours between a half hour after sunset and a half hour before sunrise and there is insufficient light to reveal any person or object within a distance of 1,000 feet upon such highway, such vehicle so parked or stopped shall be equipped with and shall display lamps meeting the requirements of Subsection A.

D. Any lighted head lamps upon a parked vehicle shall be depressed or dimmed.

E. When the parking lamps are activated, the tail lamps, license plate lamps, and side marker lamps shall also be activated.

F. The foregoing provisions shall not apply to motorcycles or motor driven cycles.

Acts 1962, No. 310, §1. Amended by Acts 1974, No. 227, §1.



RS 32:315 - Lamps on farm tractors, farm equipment and implements of husbandry

§315. Lamps on farm tractors, farm equipment and implements of husbandry

A. Every farm tractor and every self-propelled farm equipment unit of husbandry not equipped with an electric lighting system shall at all times mentioned in R.S. 32:301 be equipped with at least one lamp displaying a white light visible when lighted from a distance of not less than 500 feet to the front of such vehicle and shall also be equipped with at least one lamp displaying a red light visible when lighted from a distance of not less than 500 feet to the rear of such vehicle.

B. Every self-propelled unit of farm equipment not equipped with an electric lighting system shall at all times mentioned in R.S. 32:301, in addition to the lamps required in Sub-section A, be equipped with two reflectors visible from all distances within 600 feet to 100 feet to the rear when directly in front of lawful upper beams of head lamps.

C. Every combination of farm tractor and towed unit of farm equipment or implement of husbandry not equipped with an electric lighting system at all times mentioned in R.S. 32:301 shall be equipped with the following lamps:

(1) At least one lamp mounted to indicate as nearly as practicable the extreme left projection of said combination and displaying a white light visible when lighted from a distance of not less than 500 feet to the front of said combination, and

(2) Two lamps each displaying a red light visible when lighted from a distance of not less than 500 feet to the rear thereof and two red reflectors visible from all distances within 600 feet to 100 feet to the rear thereof when illuminated by the upper beams of head lamps.

D. Every farm tractor and every self-propelled unit of farm equipment or implement of husbandry equipped with an electric lighting system shall at all times mentioned in R.S. 32:301 be equipped with two single beam or multiple beam head lamps meeting the requirements of R.S. 32:323 or 32:321 respectively or, as an alternative, R.S. 32:325, and at least one red lamp visible when lighted from a distance of not less than 500 feet to the rear provided, that every such self propelled unit of farm equipment other than a farm tractor shall have two such red lamps or, as an alternative, one such red lamp and two red reflectors visible from all distances within 600 feet to 100 feet when directly in front of lawful upper beams of head lamps.

E. Every combination of farm tractor and towed farm equipment or towed implement of husbandry equipped with an electric lighting system shall at all times mentioned in R.S. 32:301 be equipped with lamps as follows:

(1) The farm tractor element of every such combination shall be equipped as required in Sub-section D of this Section.

(2) The towed unit of farm equipment or implement of husbandry element of such combination shall be equipped with two red lamps visible when lighted from a distance of not less than 500 feet to the rear or, as an alternative, two red reflectors visible to the rear directly in front of lawful upper beams of head lamps.

(3) Said combinations shall also be equipped with a lamp displaying a white or amber light, or any shade of color between white and amber, visible when lighted from a distance of not less than 500 feet to the front and a lamp displaying a red light visible when lighted from a distance of not less than 500 feet to the rear.

F. The lamps and reflectors required in this Section shall be so positioned as to show from front and rear as nearly as practicable the extreme projection of the vehicle carrying them on the side of the roadway used in passing such vehicle. If a farm tractor, or a unit of farm equipment, whether self-propelled or towed, is equipped with two or more lamps or reflectors visible from the front or two or more lamps or reflectors visible from the rear, such lamps or reflectors shall be so positioned that the extreme projections both to the left and to the right of said vehicle shall be indicated as nearly as practicable.

Acts 1962, No. 310, §1.



RS 32:315.1 - Reflecting tape on trailers hauling sugarcane

§315.1. Reflecting tape on trailers hauling sugarcane

Every trailer hauling sugarcane shall be marked with reflecting tape affixed to its rear and sides. The department shall adopt rules governing the placement of and standards for the tape and may require other reflective devices on trailers hauling sugarcane for the safety of motorists.

Acts 2001, No. 239, §1.



RS 32:316 - Lamps on other vehicles and equipment

§316. Lamps on other vehicles and equipment

A. Every vehicle, including animal drawn vehicles and vehicles referred to in R.S. 32:53, not specifically required by the provisions of this article to be equipped with lamps or other lighting devices, shall at all times specified in R.S. 32:301 be equipped with at least one lamp displaying a white light visible from a distance of not less than 1,000 feet to the front of said vehicle, and shall also be equipped with two lamps displaying red light visible from a distance of not less than 1,000 feet to the rear of said vehicle, or as an alternative, one lamp displaying a red light visible from a distance of not less than 1,000 feet to the rear and two red reflectors visible from a distance of 100 to 600 feet to the rear when illuminated by lawful lower beams of head lamps.

B. After January 1, 1975, every animal drawn vehicle shall at all times be equipped with a slow-moving vehicle emblem complying with the provisions of R.S. 32:377.

Acts 1962, No. 310, §1. Amended by Acts 1974, No. 228, §1.



RS 32:317 - Spotlights and auxiliary lamps

§317. Spotlights and auxiliary lamps

A.(1) A spotlight shall be authorized only on motor vehicles which meet one of the following conditions:

(a) The vehicle is a publicly owned emergency vehicle.

(b) The vehicle is operated by a public service corporation as approved by the secretary of the Department of Public Safety.

(c) The spotlight is for use within a municipality where such use is specifically permitted by special ordinance and such use shall be restricted to such municipalities.

(d) The vehicle is owned and operated by a farmer. A spotlight authorized by this Subparagraph:

(i) Shall only be mounted on the back panel of the cab of a pickup truck,

(ii) Shall not rotate more than 180 degrees at the rear of the cab,

(iii) Shall not face the front of the vehicle at any time,

(iv) Shall be used solely for agricultural purposes, and

(v) Shall not be operated on any state or local highway.

(2) When use of a spotlight is permitted, every such illuminated spotlight shall be operated upon approaching another vehicle so that no part of the high intensity portion of the beam will be directed to the left of the prolongation of the extreme left side of the vehicle nor more than one hundred feet ahead of the vehicle.

B. Any motor vehicle may be equipped with not more than two fog lamps mounted on the front of the vehicle at a height of not less than 12 inches nor more than 30 inches above the level surface upon which the vehicle stands and so aimed that when the vehicle is not loaded none of the high intensity portion of the light to the left of the center of the vehicle shall at a distance of 25 feet ahead project higher than a level of 4 inches below the level of the center of the lamp from which it comes. Lighted fog lamps meeting the above requirements may be used with lower head lamp beams as specified in R.S. 32:321.

C. Any motor vehicle may be equipped with not more than two auxiliary passing lamps mounted on the front of the vehicle at a height not less than 24 inches nor more than 42 inches above the level surface upon which the vehicle stands. The provisions of R.S. 32:321 shall apply to any combination of head lamps and auxiliary passing lamps.

D. Any motor vehicle may be equipped with not more than two auxiliary driving lamps mounted on the front of the vehicle at a height not less than 16 inches nor more than 42 inches above the level surface upon which the vehicle stands. The provisions of R.S. 32:321 shall apply to any combination of head lamps and auxiliary driving lamps.

Acts 1962, No. 310, §1; Acts 1982, No. 225, §1. Acts 1984, No. 74, §1.



RS 32:318 - Audible and visual signals on certain vehicles

§318. Audible and visual signals on certain vehicles

A. Every authorized emergency vehicle, except privately owned vehicles belonging to members of an organized volunteer fire department or fire district shall, in addition to any other equipment and distinctive markings required by this Chapter, be equipped with a siren, exhaust whistle, or bell capable of giving an audible signal.

B. Every type I school bus purchased new after the effective date of this Subsection used for the transportation of school children shall, in addition to any other equipment and distinctive markings required by this Chapter, be equipped with the following signal lights and devices:

(1) Every type I school bus purchased new after the effective date of this Subsection shall be equipped with signal lamps mounted as high and as widely spaced laterally as practicable, which shall be capable of displaying to the front two alternately flashing red lights located at the same level and to the rear two alternately flashing red lights located at the same level, and these lights shall have sufficient intensity to be visible at five hundred feet in normal sunlight.

(2) Every type I school bus purchased new after the effective date of this Subsection shall be equipped with two semaphore signs mounted on the left side of the bus, one as near the front of the cab of the bus as practicable and one as near the rear of the body of the bus as practicable, said semaphore signs to be not less than eighteen inches in diameter, painted red, with the word "Stop" on each side thereof in white letters not less than six inches in height. Each semaphore sign shall be a standard octagonal sign containing two flashing red lamps which are visible from both sides of the extended sign. These signs shall be constructed so as to fold back against the side of the bus when at rest and capable of being extended perpendicular to the side of the bus with controls operated by the driver.

(3) Every type II school bus purchased new after the effective date of this Subsection shall be equipped with at least one semaphore sign which shall comply with the requirements in R.S. 32:318(B)(2).

(4) Every school bus purchased new after the effective date of this Subsection shall, in addition to the lights required by Subsection B(1), be equipped with yellow signal lamps mounted near each of the four red lamps and at the same level but closer to the vertical center line of the bus, which shall display two alternately flashing yellow lights to the front and two alternately flashing yellow lights to the rear, and these lights shall be visible at five hundred feet in normal sunlight. These lights shall be displayed by the school bus driver at least one hundred feet, but not more than five hundred feet, before (but not during) every stop at which the alternately flashing red lights required by Subsection B(1) shall be activated.

C. Every authorized emergency vehicle shall, in addition to any equipment and distinctive markings required by this Chapter, be equipped with signal lamps mounted as high and as widely spaced laterally as practicable, which shall be capable of displaying to the front two alternately flashing red lights located at the same level and to the rear two alternately flashing red lights located at the same level, and these lights shall have sufficient intensity to be visible at five hundred feet in normal sunlight. In lieu of the alternately flashing red lights in the front, an authorized emergency vehicle may be equipped with a large revolving red light on the roof which is discernible in all directions and which shall also have sufficient intensity to be visible at five hundred feet in normal sunlight. In lieu of the large revolving red light on the roof, authorized emergency vehicles of organized fire companies only shall be equipped with a large revolving alternating red and white light on the roof encased in a clear dome, which is discernible in all directions and which shall also have sufficient intensity to be visible at five hundred feet in normal sunlight.

D. A police vehicle when used as an authorized emergency vehicle may, but need not, be equipped with alternately flashing red lights specified herein.

E. The use of the signal equipment described herein shall impose upon drivers of other vehicles the obligation to yield the right of way and to stop as prescribed in R.S. 32:80 and 32:125.

F.(1) In lieu of the alternating flashing red lights in the front of the vehicle, or of the large revolving red light on the roof of the vehicle, all law enforcement officers are hereby authorized to equip, operate, and use motor vehicles with blue colored electric emergency lights in the exercise of their official duties. These lights shall have sufficient intensity to be visible at five hundred feet in normal sunlight.

(2) All persons other than law enforcement officers on official duty are prohibited from equipping, operating, or using motor vehicles with blue colored electric lights thereon.

G.(1) Notwithstanding any other provision of law to the contrary, privately owned motor vehicles belonging to members of the emergency medical team as designated by the commander of the United States Army Community Hospital at Fort Polk may be equipped with a large flashing red light which shall have sufficient intensity to be visible at five hundred feet in normal sunlight.

(2) The commander shall submit the name and motor vehicle license number of each member of the emergency medical team to the secretary of the Department of Public Safety and the secretary of the Department of Transportation and Development.

(3) The secretary of the Department of Public Safety shall issue, after review and recommendation of the secretary of the Department of Transportation and Development, to each team member a letter of authorization for the use of the light whenever the member is en route to the hospital in an emergency as declared by the hospital commander.

(4) The letter of authorization shall be located within the vehicle for which it has been issued. The provisions of R.S. 32:24 shall extend to the driver of any vehicle issued the letter of authorization under this Subsection.

H. Notwithstanding any provision of law to the contrary, all publicly-owned fire department vehicles and publicly-owned ambulances may use blue-colored electric lights. The lights shall be on the rear of the vehicle and shall not exceed fifty percent of the visual lights.

Acts 1962, No. 310, §1. Amended by Acts 1966, No. 147, §1; Acts 1966, No. 225, §1; Acts 1966, No. 373, §1; Acts 1977, No. 262, §1, eff. July 7, 1977; Acts 1980, No. 160, §1; Acts 1983, No. 100, §1; Acts 2010, No. 592, §1; Acts 2010, No. 861, §14; Acts 2014, No. 518, §1.



RS 32:319 - Signal lamps and signal devices

§319. Signal lamps and signal devices

A. Any vehicle may be equipped and when required under this chapter, shall be equipped with a stop lamp or lamps on the rear of the vehicle which shall display a red light, visible from a distance of not less than 300 feet to the rear in normal sunlight, and which shall be actuated upon application of the service (foot) brake, and which may, but need not be, incorporated with one or more other rear lamps.

B. Any vehicle may be equipped and when required under R.S. 32:306(B) shall be equipped with electric turn signals which shall indicate an intention to turn by flashing lights showing to the front and rear of a vehicle or on a combination of vehicles, on the side of the vehicle or combination toward which the turn is to be made. The lamps showing to the front shall be mounted on the same level and as widely spaced laterally as practicable and, when signaling, shall emit amber light, provided that on any vehicle manufactured prior to January 1, 1969, the lamps showing to the front may emit white or amber light, or any shade of light between white and amber. The lamps showing to the rear shall be mounted on the same level and as widely spaced laterally as practicable, and, when signaling, shall emit a red or amber light, or any shade of color between red and amber. Turn signal lamps on vehicles 80 inches or more in overall width shall be visible from a distance of not less than 500 feet to the front and rear in normal sunlight. Turn signal lamps on vehicles less than 80 inches wide shall be visible at a distance of not less than 300 feet to the front and rear in normal sunlight. Turn signal lamps may, but need not be, incorporated in other lamps on the vehicle.

C. A truck-tractor need not be equipped with turn signal lamps mounted on the rear provided the turn signal lamps mounted at or near the front are double-faced and so located as to be visible both to the front and to the rear from a distance of not less than 500 feet in normal sunlight.

Acts 1962, No. 310, §1. Amended by Acts 1974, No. 229, §1.



RS 32:320 - Additional lighting equipment

§320. Additional lighting equipment

A. Any motor vehicle may be equipped with not more than two side or fender lamps which shall emit an amber or white light without glare.

B. Any motor vehicle may be equipped with not more than one running board courtesy lamp on each side thereof which shall emit a white or amber light without glare.

C. Any motor vehicle may be equipped with not more than two backup lamps either separately or in combination with other lamps, but any such backup lamp shall not be lighted when the motor vehicle is in forward motion.

Backup lights are required on all passenger vehicles manufactured after January 1, 1969. The backup lamp shall be illuminated when the ignition switch is energized and reverse gear is engaged. Backup lamps shall not be lighted when the vehicle is in forward motion. Backup lamps shall be mounted on the rear so that the center of the lens, or at least one lamp is visible from any eye point elevation from at least six feet to two feet above the horizontal plane on which the vehicle is standing; and from any position in the area, rearward of a verticle plane perpendicular to the longitudinal axis of the vehicle, six feet to the rear of the vehicle and extending three feet beyond each side of the vehicle. Maximum candlepower is 300 cp total.

D. Any vehicle eighty inches or more in overall width, if not otherwise required by R.S. 32:308, may be equipped with not more than three identification lamps showing to the front which shall emit an amber light without glare and not more than three identification lamps showing to the rear which shall emit a red light without glare. Such lamps shall be mounted as specified in Subsection (F) of R.S. 32:308.

E. Any vehicle may be equipped with one or more side marker lamps and any such lamp may be flashed in conjunction with turn or vehicular hazard warning signals. Side marker lamps located toward the front of a vehicle shall be amber and side marker lamps located toward the rear shall be red.

Acts 1962, No. 310, §1. Amended by Acts 1974, No. 226, §1.



RS 32:320.1 - Vehicular hazard warning signals

§320.1. Vehicular hazard warning signals

A. Any vehicle may be equipped with lamps for the purpose of warning the operators of other vehicles of the presence of a vehicular traffic hazard requiring the exercise of unusual care in approaching, overtaking or passing.

B. Every vehicle other than a motorcycle or motor-driven cycle registered in this state and manufactured or assembled after December 31, 1972, shall be equipped with vehicular hazard warning signal lamps meeting the requirements of this section.

C. Vehicular hazard warning signal lamps used to display such warning to the front shall be mounted at the same level and as widely spaced laterally as practicable and shall display simultaneously flashing amber lights, provided that on any vehicle manufactured prior to January 1, 1975, the lamps showing to the front may display simultaneously flashing white or amber lights, or any shade of color between white and amber. The lamps used to display such warning to the rear shall be mounted at the same level and as widely spaced laterally as practicable, and shall show simultaneously flashing amber or red lights, or any shade of color between amber and red. These warning lights shall be visible from a distance of not less than 500 feet in normal sunlight on vehicles 80 inches or more in overall width and 300 feet in normal sunlight on vehicles less than 80 inches in overall width.

Added by Acts 1974, No. 225, §1.



RS 32:321 - Multiple beam road lighting equipment

§321. Multiple beam road lighting equipment

Except as hereinafter provided, the head lamps or the auxiliary driving lamps or the auxiliary passing lamp or combinations thereof on motor vehicles other than motorcycles or motor-driven cycles shall be so arranged that the driver may control the selection between the distributions of light projected to different elevations, subject to the following requirements and limitations:

(1) There shall be an uppermost distribution of light, or composite beam, so aimed and of such intensity as to reveal persons and vehicles at a distance of at least 500 feet ahead for all conditions of loading.

(2) There shall be a lowermost distribution of light, or composite beam, so aimed and of such intensity to reveal persons and vehicles at a distance of at least 150 feet ahead; and on a straight level road under any condition of loading none of the high intensity portion of the beam shall be directed to strike the eye of an approaching driver.

(3) Every new motor vehicle, other than a motorcycle or motor-driven cycle, registered in this state after January 1, 1955, which has multiple beam road lighting equipment shall be equipped with a beam indicator, which shall be lighted whenever the uppermost distribution of light from the head lamps is in use, and shall not otherwise be lighted. Said indicator shall be so designed and located that when lighted it will be readily visible without glare to the driver of the vehicle so equipped.

Acts 1962, No. 310, §1.



RS 32:322 - Use of multiple beam road lighting equipment

§322. Use of multiple beam road lighting equipment

A. Whenever a motor vehicle is being operated on a roadway or shoulder adjacent thereto during the times specified in R.S. 32:301, the driver shall use a distribution of light or composite beam, directed high enough and of sufficient intensity to reveal persons and vehicles at safe distance in advance of the vehicle subject to the following requirements and limitations.

B. Whenever a driver of a vehicle approaches an oncoming vehicle within 500 feet, such driver shall use a distribution of light, or composite beam, so aimed that the glaring rays are not projected into the eyes of the oncoming driver. The lowermost distribution of light, or composite beam, specified in R.S. 32:321, shall be dimmed to avoid glare at all times, regardless of road contour and loading.

C. Whenever the driver of a vehicle follows another vehicle within 200 feet to the rear, except when engaged in the act of overtaking or passing, such driver shall use a distribution of light permissible under this Chapter other than the uppermost distribution of light specified in R.S. 32:321(1).

D. Whenever the driver of a vehicle approaches an oncoming vehicle within five hundred feet or follows another vehicle two hundred feet to the rear, such driver shall not use any fog lamps or other auxiliary driving or passing lamps, except during periods of inclement weather or fog.

Acts 1962, No. 310, §1; Acts 1988, No. 598, §1.



RS 32:323 - Single-beam road-lighting equipment

§323. Single-beam road-lighting equipment

Head lamps arranged to provide a single distribution of light shall be permitted on motor vehicles manufactured and sold prior to January 1, 1955 in lieu of multiple beam road lighting equipment herein specified if the single distribution of light complies with the following requirements and limitations:

(1) The head lamps shall be so aimed that when the vehicle is not loaded none of the high intensity portion of the light shall at a distance of 25 feet ahead project higher than a level of 5 inches below the level of the center of the lamp from which it comes, and in no case higher than 42 inches above the level on which the vehicle stands at a distance of 75 feet ahead.

(2) The intensity shall be sufficient to reveal persons and vehicles at a distance of at least 200 feet.

Acts 1962, No. 310, §1.



RS 32:324 - Lighting equipment on motor-driven cycles

§324. Lighting equipment on motor-driven cycles

The head lamp or head lamps upon every motor-driven cycle may be of the single-beam or multiple-beam type but in either event shall comply with the requirements and limitations as follows:

(1) Every said head lamp or head lamps on a motor-driven cycle shall be of sufficient intensity to reveal a person or a vehicle at a distance of not less than 100 feet when the motor-driven cycle is operated at any speed less than 25 miles per hour and at a distance of not less than 200 feet when the motor-driven cycle is operated at a speed of 25 or more miles per hour, and at a distance of not less than 300 feet when the motor-driven cycle is operated at a speed of 35 or more miles per hour.

(2) In the event the motor-driven cycle is equipped with a multiple beam head lamp or head lamps the upper beam shall meet the minimum requirements set forth above and shall not exceed the limitations set forth in R.S. 32:321(1), and the lowermost beam shall meet the requirements applicable to a lowermost distribution of light as set forth in R.S. 32:321(2).

(3) In the event the motor-driven cycle is equipped with a single beam lamp or lamps, said lamp or lamps shall be so aimed that when the vehicle is loaded none of the high intensity portion of light, at a distance of 25 feet ahead, shall project higher than the level of the center of the lamp from which it comes.

Acts 1962, No. 310, §1.



RS 32:325 - Alternate road-lighting equipment

§325. Alternate road-lighting equipment

Any motor vehicle may be operated under the conditions specified in R.S. 32:301 when equipped with two lighted lamps upon the front thereof capable of revealing persons and objects 75 feet ahead in lieu of lamps required in R.S 32:321 or 32:323, provided, however, that at no time shall it be operated at a speed in excess of 20 miles per hour but only on such highways, or parts thereof, that such slow speeds are permitted.

Acts 1962, No. 310, §1.



RS 32:326 - Number of driving lamps required or permitted; parking lights

§326. Number of driving lamps required or permitted; parking lights

A. At all times specified in R.S. 32:301, at least two lighted lamps shall be displayed, one on each side at the front of every motor vehicle other than a motorcycle or motor-driven cycle, except when such vehicle is parked subject to regulations governing lights on parked vehicles.

B. Whenever a motor vehicle equipped with head lamps as herein required is also equipped with any auxiliary lamps or any other lamp on the front thereof projecting a beam of intensity greater than 300 candlepower, not more than a total of four of any such lamps on the front of a vehicle shall be lighted at any one time when upon a highway of this state.

C. No moving vehicle upon any public highway within this state shall be operated with only the parking lights for illumination.

Acts 1962, No. 310, §1. Amended by Acts 1964, No. 331, §1.



RS 32:327 - Special restrictions on lamps

§327. Special restrictions on lamps

A. Any lighted lamp or illuminating device upon a motor vehicle, other than head lamps, spotlamps, auxiliary lamps, flashing turn signals, emergency vehicle warning lamps and school bus warning lamps, which project a beam of light of an intensity greater than 300 candlepower shall be so directed that no part of the high intensity portion of the beam will strike the level of the roadway on which the vehicle stands at a distance of seventy-five feet from the vehicle.

B. No person shall drive or move any vehicular equipment upon any highway of this state with any lamp or device thereon displaying a red or green light visible from directly in front of the center thereof. This section shall not apply to any vehicle upon which a red or green light visible from the front is expressly authorized or required by this Chapter or by regulation of the department.

C. Flashing lights are prohibited except on authorized emergency vehicles, school buses, or on any vehicle as a means of indicating a right or left turn, or the presence of a vehicular traffic hazard requiring unusual care in approaching, overtaking or passing.

D. No person shall sell a dashboard, hood, vehicle front grill, or vehicle roof mounted emergency light that emits a blue or red glow, or that emits a glow in any combination of the colors red, white, and blue, to any person who is not a peace officer, a firefighter, or a person employed in the performance of emergency or public utility services. No person shall possess such an emergency light except peace officers, firefighters, public utility, and emergency personnel. However, vehicles which are owned and operated by members of nonprofit corporations as provided in R.S. 12:201 et seq. and which are tax exempt in accordance with Section 501(c) of the Internal Revenue Code, for exhibition in shows, parades, tours, and other special events and not for general transportation may be equipped with alternately flashing red lights and these lights may have sufficient intensity to be visible at five hundred feet in normal sunlight, provided that such use shall only be allowed when the vehicle is participating in exhibitions, shows, parades, tours, and other special events, and not for general transportation. The secretary by rule shall establish the criteria to be used in determining which persons, other than members of such nonprofit corporations, qualify to purchase or possess emergency lights as described in this Subsection.

Acts 1962, No. 310, §1; Acts 1993, No. 858, §1; Acts 1995, No. 56, §1.



RS 32:328 - Special lighting equipment on school buses

§328. Special lighting equipment on school buses

A. The commissioner is hereby authorized to adopt standards and specifications applicable to lighting equipment on and special warning devices to be carried by school buses consistent with the provisions of this Chapter, but supplemental thereto. Such standards and specifications shall correlate with and, so far as possible, conform to the specifications then current as approved by the Society of Automotive Engineers.

B. It shall be unlawful to operate any flashing warning signal light on any school bus except when said school bus is stopped or is in the act of coming to a complete stop on a highway for the purpose of permitting school children to board or alight from said school bus, and also, except when any such school bus is stopped or coming to a complete stop on a highway at a crossing of a railroad.

Acts 1962, No. 310, §1. Amended by Acts 1966, No. 216, §1; Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:329 - Repealed by Acts 2011, No. 244, §3.

§329. Repealed by Acts 2011, No. 244, §3.



RS 32:329.1 - Bicycles; front lamps; rear lamps; side and rear reflectors

§329.1. Bicycles; front lamps; rear lamps; side and rear reflectors

A. Any bicycle when in use at the times specified in R.S. 32:301 shall be equipped with the following:

(1) A lamp mounted on the front that shall emit a white light visible from a distance of at least five hundred feet to the front. A generator-powered lamp that emits light only when the bicycle is moving may be used to meet this requirement.

(2) A lamp mounted on the rear that shall emit either a flashing or steady red light visible from a distance of five hundred feet to the rear.

(3) A red reflector mounted on the rear and a reflector on each side facing outward at a right angle to the bicycle frame that shall be visible from all distances from one hundred feet to six hundred feet to the rear when directly in front of lawful lower beams of head lamps on a motor vehicle.

B. A bicycle or its operator may be equipped with lights or reflectors in addition to those required by Subsection A of this Section, except that red lamps and red reflectors shall not be used on the front of the bicycle and white lamps and white reflectors shall not be used on the rear of the bicycle.

C. A lamp or lamps worn by the operator of a bicycle shall comply with the requirements of Subsection A of this Section, if the lamp or lamps can be seen at the distances specified.

D. No person shall operate any bicycle on a state highway, parish road, or city street at a time specified in R.S. 32:301 unless such bicycle is equipped with lamps and reflectors to comply with Subsection A of this Section. Whoever violates this Section shall be subject to a fine of not more than twenty-five dollars which shall include all costs of court.

E. No retailer, distributor, wholesaler, or manufacturer in this state shall sell or offer for sale any bicycle unless such bicycle is equipped with lamps and reflectors as required by Subsection A of this Section.

F. This Section shall not apply to operators of bicycles or bicycles while the operator or bicycle is engaged in sanctioned competition races or to bicycles while utilized by peace officers in furtherance of their official duties.

Acts 2011, No. 98, §1; Acts 2011, No. 244, §1.



RS 32:330 - Selling or using lamps or equipment

§330. Selling or using lamps or equipment

A. No person shall have for sale, sell, or offer for sale for use upon or as part of the equipment of a motor vehicle, trailer, or semitrailer, or for use upon any such vehicle any head lamp, auxiliary or fog lamp, rear lamp, signal lamp, or reflector, which reflector is required hereunder, or parts of any of the foregoing which tend to change the original design or performance, unless of a type which has been submitted to the commissioner and approved by him. This Section shall not apply to equipment in actual use on August 1, 1962, or replacement parts therefor.

B. No person shall have for sale, sell, or offer for sale for use upon or as a part of a motor vehicle, trailer, or semitrailer any lamp or device mentioned in this Section which has been approved by the commissioner unless such lamp or device bears thereon the trademark or name under which it is approved so as to be legible when installed.

C. No person shall use upon any motor vehicle, trailer, or semitrailer any lamps mentioned in this Section unless said lamps mentioned in this Section are equipped with bulbs of a rated candlepower and are mounted and adjusted so as to focus and aim in accordance with instructions of the commissioner.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:331 - Authority of commissioner with reference to lighting devices

§331. Authority of commissioner with reference to lighting devices

A. The commissioner is hereby authorized to approve or disapprove lighting devices and to issue and enforce regulations establishing standards and specifications for the approval of such lighting devices, their installation, aiming, and readjusting. Such regulations shall correlate with and, so far as practicable, conform to the then current standards and specifications of the Society of Automotive Engineers applicable to such equipment.

B. The commissioner is hereby required to approve or disapprove any lighting device of a type on which approval is specifically required in this Chapter, within a reasonable time after such device has been submitted.

C. The commissioner is further authorized to set up the procedure which will be followed when any device is submitted for approval and to charge fees for the approval or disapproval of those lighting devices submitted. The fee shall not exceed twenty-five dollars for each type of lamp or lighting device submitted.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:332 - Adjustment certificate

§332. Adjustment certificate

A. The commissioner is authorized to designate, instruct, and supervise official stations for adjusting head lamps and auxiliary driving lamps to conform to the provisions of this Chapter.

B. When head lamps and auxiliary driving lamps have been adjusted in conformity with the instructions issued by the Department of Public Safety, a certificate of adjustment shall be issued by the Department of Public Safety to the driver of the motor vehicle on forms issued in duplicate and showing the date of issue, registration number of the motor vehicle, owner's name, make, and official designation of the adjusting station.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:333 - Certain lights around license plates prohibited

§333. Certain lights around license plates prohibited

A. Except for antique automobiles, the use of neon lights around license plates, or the use of any other lights which obscure the clear view of motor vehicle license plates, for motor vehicles is prohibited.

B. Whoever violates the provisions of this Section shall be fined not more than one thousand dollars, or imprisoned not more than six months, or both.

Acts 1994, 3rd Ex. Sess., No. 106, §1, eff. July 7, 1994.



RS 32:334 - Installation or use of certain lamps prohibited

§334. Installation or use of certain lamps prohibited

A. No person shall install upon or as part of the equipment of a motor vehicle, any head lamp, auxiliary or fog lamp, rear lamp, signal lamp, or reflector, or parts of any of the foregoing, which tend to change the original design or performance, unless the lamp or parts of the lamp is in compliance with Federal Motor Vehicle Safety Standard No. 108, as adopted by the National Highway Traffic Safety Administration.

B. No person shall operate a motor vehicle that is equipped with any head lamp, auxiliary or fog lamp, rear lamp, signal lamp, or reflector, or parts of any of the foregoing, which tend to change the original design or performance, unless the lamp or parts of the lamp is in compliance with Federal Motor Vehicle Safety Standard No. 108, as adopted by the National Highway Traffic Safety Administration.

C. An official inspection station shall be prohibited from issuing an official certificate of inspection to the driver of a motor vehicle that is in violation of this Section.

D.(1) A first violation of the provisions of Subsection A or B of this Section shall be punishable by a fine of fifty dollars.

(2) Each subsequent violation shall be punishable by a fine of an additional twenty-five dollars to the original fine.

Acts 2011, No. 202, §1.



RS 32:341 - Brake equipment required

SUBPART B. BRAKES

§341. Brake equipment required

A. Every motor vehicle, other than a motorcycle or motor-driven cycle, when operated upon a highway of this state, shall be equipped with brakes adequate to control the movement of and to stop and hold such vehicle, including two separate means of applying the brakes, each of which shall be effective to apply the brakes to at least two wheels. If these two separate means of applying the brakes are connected in any way, they shall be so constructed that the failure of any one part of the operating mechanism shall not leave the motor vehicle without brakes on at least two wheels.

B. Every motorcycle and every motor-driven cycle, when operated upon a highway of this state, shall be equipped with at least one brake, which may be operated by hand or foot.

C. Every trailer or semi-trailer of a gross weight of 3,000 pounds or more, when operated upon a highway of this state, shall be equipped with brakes adequate to control the movement of and to stop and hold such vehicle and so designed as to be applied by the driver of the towing motor vehicle from its cab, and said brakes shall be so designed and connected that in case of an accidental breakaway of the towed vehicle the brakes shall be automatically applied.

D. Every motor vehicle, trailer or semi-trailer manufactured or assembled after December 31, 1962, and thereafter sold in this state and operated upon the highways of this state shall be equipped with brakes upon all wheels of every such vehicle, except that no motorcycle, motor-driven cycle, or semi-trailer of less than 1,500 pounds gross weight, need be equipped with brakes.

E. Parking brakes--adequacy--Every such vehicle and combination of vehicles, except motorcycles and motor-driven cycles, shall be equipped with parking brakes adequate to hold the vehicle on any grade on which it is operated, under all conditions of loading, on a surface free from snow, ice, or loose material. The parking brakes shall be capable of being applied in conformance with the foregoing requirements by the driver's muscular effort or by spring action or by equivalent means. Their operation may be assisted by the service brakes or other source of power provided that failure of the service brake actuation system or other power assisting mechanism will not prevent the parking brakes from being applied in conformance with the foregoing requirements. The parking brakes shall be so designed that when once applied they shall remain applied with the required effectiveness despite exhaustion of any source of energy or leakage of any kind. The same brake drums, brake shoes and lining assemblies, brake shoe anchors and mechanical brake shoe actuation mechanism normally associated with the wheel brake assemblies may be used for both the service brakes and the parking brakes. If the means of applying the parking brakes and the service brakes are connected in any way, they shall be so constructed that failure of any one part shall not leave the vehicle without operative brakes.

F. The brake shoes operating within or upon the drums on the vehicle wheels of any motor vehicle may be used for both service and hand operation.

G. All sport, boat, or any other nonagricultural trailers and semi-trailers of less than 3000 pounds gross weight need not be equipped with brakes.

H. Every trailer or semi-trailer of between three thousand and one and five thousand pounds gross weight need only have brakes on a single axle.

I. Vehicles carrying forest products in their natural state shall not be required to have a brake on the drag axle if the wheels of the axle touch the ground only when the vehicle is loaded; however, this provision does not apply to trailers or trucks with more than two axles.

Acts 1962, No. 310, §1. Amended by Acts 1964, No. 185, §1; Acts 1972, No. 145, §1; Acts 1972, No. 176, §1; Acts 1972, No. 503, §1; Acts 1982, No. 145, §1.



RS 32:341.1 - Exemptions; farm vehicles and equipment

§341.1. Exemptions; farm vehicles and equipment

A. Any farm trailer, farm semi-trailer, rubber-tired farm wagon or cart, drawn rubber-tired farm equipment, or implement of husbandry manufactured or assembled prior to January 1, 1973 and operated or moved only incidentally on the highways of this state shall be exempt from the braking requirements imposed by the State of Louisiana, including more particularly but not exclusively those requirements set forth in this subpart, provided its gross weight does not exceed ten thousand pounds or when the speed of such vehicle does not exceed thirty miles per hour. The exemption for farm vehicles described herein shall apply only to those vehicles used exclusively in transporting farm produce, livestock, farm supplies and implements of husbandry.

B. All farm trailers or farm semi-trailers of a gross weight exceeding three thousand pounds manufactured or assembled after January 1, 1973, and used on the highways of this state shall be required to meet the braking requirements imposed by the state of Louisiana. Any rubber-tired farm wagon or cart, drawn rubber-tired farm equipment, or implement of husbandry, manufactured or assembled after January 1, 1973, and designed primarily for field use, and operated or moved only incidentally on the highways of this state, shall continue to be exempt from the braking requirements imposed by the state of Louisiana, including more particularly but not exclusively those requirements set forth in this subpart, provided its gross weight does not exceed ten thousand pounds or the speed of such vehicle does not exceed thirty miles per hour. The provisions of this paragraph shall be applicable only to vehicles used exclusively in transporting farm produce, livestock, farm supplies and implements of husbandry.

Added by Acts 1972, No. 17, §1.



RS 32:342 - Performance ability of brakes

§342. Performance ability of brakes

A. Every motor vehicle or combination of vehicles, at all times and under all conditions of loading, upon application of the service (foot) brake, shall be capable of:

(1) Developing a braking force that is not less than the percentage of its gross weight tabulated herein for its classification;

(2) Decelerating in a stop from not more than 20 miles per hour at not less than the feet per second tabulated herein for its classification; and

(3) Stopping from a speed of 20 miles per hour in not more than the distance tabulated herein for its classification, such distance to be measured from the point at which movement of the service brake pedal or control begins.

B. Test for deceleration and stopping distance shall be made on a substantially level (not to exceed plus or minus one per cent grade), smooth, hard surface that is free from loose material.

CLASSIFICATION TABLE FOR APPLICATION

Classification of vehicles and combinations

Braking force as a percentage of gross vehicle or combination wt.

Deceleration in feet per second

Brake system application and braking distance in feet per second

I

II

III

IV

(1)

Passenger

vehicles, not including buses

(2)

Single-unit

vehicles with a manufacturer's gross weight rating of less than 10,000 pounds

(3)

Single-unit, 2 axle

vehicles with a manufacturer's gross vehicles weight rating of 10,000 lbs. or more, and buses not having a manufacturer's gross vehicle weight rating

(4)

All other vehicles

and combinations with a manufac- turer's gross vehicle weight rating of 10,000 or more lbs.

52.8%

43.5%

43.5%

43.5%

17

14

14

14

25

30

40

50

Acts 1962, No. 310, §1; Acts 2014, No. 438, §1.



RS 32:343 - Condition of brakes

§343. Condition of brakes

All brakes and component parts thereof shall be maintained in good condition and in good working order. The brakes shall be so adjusted as to operate as equally as practicable with respect to the wheels on opposite sides of the vehicle.

Acts 1962, No. 310, §1.



RS 32:344 - Brakes after engine failure

§344. Brakes after engine failure

All motor vehicles shall be so equipped as to permit application of the brakes at least once for the purpose of bringing the vehicle to a stop within the legal stopping distance after the engine has become inoperative.

Acts 1962, No. 310, §1.



RS 32:345 - Brakes on motor driven cycles

§345. Brakes on motor driven cycles

A. The commissioner is hereby authorized to require an inspection of the brake on any motor driven cycle and to disapprove any such brake which he finds will not comply with the performance ability standard set forth in R.S. 32:342, or which in his opinion is not so designed or constructed as to insure reasonable and reliable performance in actual use.

B. The commissioner may refuse to register or may suspend or revoke the registration of any vehicle referred to in this Section when he determines that the brake thereon does not comply with the provisions of this Chapter.

C. No person shall operate on any highway of this state any vehicle referred to in this Section if the commissioner has disapproved the brake equipment upon such vehicle or type of vehicle.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:346 - Brakes on bicycles

§346. Brakes on bicycles

Every bicycle shall be equipped with a brake which will enable the operator to make the braked wheels skid on dry, level, clean pavement.

Acts 1962, No. 310, §1.



RS 32:351 - Horns and warning devices

SUBPART C. OTHER EQUIPMENT

§351. Horns and warning devices

A.(1) Every motor vehicle when operated upon a highway of this state shall be equipped with a horn in good working order and capable of emitting sound audible under normal conditions from a distance of not less than two hundred feet, but no horn or other warning device shall emit an unreasonably loud or harsh sound or a whistle. The driver of a motor vehicle shall, when reasonably necessary to ensure safe operation, give audible warning with his horn, but shall not otherwise use such horn when upon a highway of this state.

(2) Persons with mobility impairments, while operating a motor vehicle upon any state or local highway of this state, may utilize the horn of such vehicle if the nature of the operator's physical impairment requires use of the horn in a situation other than one required to ensure safe operation of the motor vehicle and the operator is operating a motor vehicle with a mobility impairment license plate or the operator has been issued a mobility impairment hang tag.

B. No vehicle shall be equipped with nor shall any person use upon a vehicle any siren, whistle or bell, except as otherwise permitted in this Section.

C. It is permissible but not required that any commercial vehicle be equipped with a theft alarm signal device which is so arranged that it cannot be used by the driver as an ordinary warning signal.

D. Any authorized emergency vehicle may be equipped with a siren, whistle, or bell capable of emitting sound audible under normal conditions from a distance of not less than five hundred feet and of a type approved by the commissioner, but such siren shall not be used except when such vehicle is operated in response to an emergency call or in the immediate pursuit of an actual or suspected violator of the law, in which events the driver of the vehicle shall sound the siren when reasonably necessary to warn pedestrians and other drivers of the approach thereof. However, motor vehicles which are owned and operated by members of nonprofit corporations as provided in R.S. 12:201 et seq. and which are tax exempt in accordance with Section 501(c) of the Internal Revenue Code, for exhibition in shows, parades, tours, and other special uses and not for general transportation may be equipped with a siren, whistle, or bell capable of emitting sound audible under normal conditions from a distance of up to five hundred feet but such sound equipment shall not be used except when such vehicle is participating in shows, parades, tours, and other special events.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977; Acts 1995, No. 56, §1; Acts 2006, No. 488, §1; Acts 2014, No. 811, §16, eff. July 23, 2014.



RS 32:352 - Mufflers; requirements; prevention of excessive noise, fumes and smoke

§352. Mufflers; requirements; prevention of excessive noise, fumes and smoke

A. Every motor vehicle shall at all times be equipped with a muffler in good working order and in constant operation to prevent excessive or unusual noise.

B. No person shall use a muffler cut-out, bypass or similar device upon a motor vehicle on a highway of this state.

C. The engine and power mechanism of every motor vehicle shall be so equipped and adjusted as to prevent the escape of excessive fumes or smoke.

Acts 1962, No. 310, §1.



RS 32:353 - Modification of exhaust systems

§353. Modification of exhaust systems

No person shall modify the exhaust system of a motor vehicle in a manner which will amplify or increase the noise emitted by the motor of such vehicle, above that emitted by the muffler originally installed on the vehicle and the original muffler shall comply with all of the requirements of R.S. 32:352.

Acts 1962, No. 310, §1.



RS 32:354 - Mirrors

§354. Mirrors

A. After January 1, 1975, every motor vehicle manufactured or assembled after December 31, 1972, of a type subject to registration in this state shall be equipped with a mirror mounted on the left side of the vehicle and so located as to reflect to the driver a view of the highway for a distance of at least two hundred feet to the rear of the vehicle.

B. Every motor vehicle of a type subject to registration in this state, except a motorcycle or motor driven cycle, shall be equipped with an additional mirror mounted either inside the vehicle approximately in the center or outside the vehicle on the right side and so located as to reflect to the driver a view of the highway for a distance of at least two hundred feet to the rear of the vehicle. When the required view from the inside mirror is obstructed, an outside mirror on the right side of the vehicle shall be required.

C. All mirrors required by this section shall be maintained in good condition at all times.

D. In addition to the mirrors required in Subsections A and B of this Section, every school bus shall be equipped with a mirror on the right side of the vehicle and so located as to reflect to the driver a view of the highway for a distance of at least two hundred feet to the rear of the vehicle.

E. Every school bus shall be equipped with a mirror of a type and so located as to give the seated driver a view of the area immediately in front of the front bumper, provided, however, that any Type II school bus constructed in such a way that the seated driver has a view of the area immediately in front of the front bumper need not be equipped with the mirror otherwise required by this Subsection.

F. Notwithstanding any provision of this Section or any other provision of law to the contrary, motor vehicles which are used by rural mail carriers in the performance of their duties shall not be required to be equipped with a mirror on the passenger side of the vehicle.

G. In addition to the mirrors required in Subsections A and B of this Section, every delivery van which is part of an official state motor vehicle fleet shall be equipped with a mirror of a type and so located as to give the seated driver a view of the area immediately in the rear of the rear bumper.

Acts 1962, No. 310, §1. Amended by Acts 1968, No. 273, §4; Acts 1974, No. 21, §1; Acts 1976, No. 383, §1; Acts 1993, No. 97, §1; Acts 1997, No. 187, §1.



RS 32:355 - Fire extinguishers

§355. Fire extinguishers

Every motor vehicle engaged in the transportation of passengers for hire on the highways shall be equipped with at least one quart of chemical type fire extinguisher, in good condition and conveniently located for immediate use.

Acts 1962, No. 310, §1.



RS 32:356 - Windshields must be equipped with wiping and washing systems

§356. Windshields must be equipped with wiping and washing systems

A. The windshield on every motor vehicle, other than motorcycles or motor driven cycles, shall be equipped with a device for cleaning rain, snow or other moisture from the windshield, which device shall be so constructed as to be controlled or operated by the driver of the vehicle. In addition, every such motor vehicle manufactured or assembled after December 31, 1972, shall be equipped with a two-speed, power driven windshield wiping and washing system which will adequately clean rain, snow or other moisture from the windshield regardless of engine load and speed and so constructed as to be controlled and operated by the driver of the vehicle.

B. Every windshield wiping system upon a motor vehicle shall be maintained in good working order. The windshield washing system upon a vehicle that is not more than six years old from the date of manufacture or assembly shall be maintained in good working order.

Acts 1962, No. 310, §1. Amended by Acts 1974, No. 22, §1; Acts 1992, No. 129, §1.



RS 32:357 - Windshields required

§357. Windshields required

Every passenger vehicle, other than a motorcycle, and every motor truck or truck tractor, and every authorized emergency vehicle shall be equipped with an adequate windshield.

Acts 1962, No. 310, §1.



RS 32:358 - Motorcycle windshields

§358. Motorcycle windshields

The glazing material used as a windshield on motorcycles shall be of either approved safety glass or clear plastic which need not be of an approved type.

Acts 1962, No. 310, §1.



RS 32:359 - Safety glass required

§359. Safety glass required

No person shall sell or operate any new motor vehicle as specified herein, nor shall any motor vehicle be registered thereafter unless such vehicle is equipped with safety glazing materials of a type approved by the director of public safety wherever glazing materials are used in doors, windows and windshields. The foregoing provisions shall apply to all passenger type motor vehicles, including passenger buses and school buses, but in respect to trucks, including truck tractors, the requirements as to safety glazing material shall apply to all glazing material used in doors, windows and windshields in the driver's compartments of such vehicles.

Acts 1962, No. 310, §1.



RS 32:360 - Safety glass defined

§360. Safety glass defined

The term "safety glass" as used in this Chapter shall mean glass so treated or combined with other materials as to reduce, in comparison with ordinary sheet glass or plate glass, the likelihood of injuries to persons by objects from external sources or by glass, when the glass is cracked or broken.

Acts 1962, No. 310, §1.



RS 32:361 - Approved types of safety glass

§361. Approved types of safety glass

The commissioner shall approve and maintain a list of the approved types of safety glass, conforming to recognized specifications for safety glass, as defined in this Chapter, and the Department of Public Safety shall not issue a license for or relicense any motor vehicle subject to the provisions of this Chapter, unless such motor vehicle is equipped, as herein provided, with such approved type of glass.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:361.1 - View outward or inward through windshield or windows; obscuring prohibited

§361.1. View outward or inward through windshield or windows; obscuring prohibited

A. As used in this Section and regulations applicable thereto, the following terms shall have the following meanings, unless the context of use clearly indicates otherwise:

(1) "Sun screening device" means a film material or device that is designed to be used in conjunction with motor vehicle safety glazing materials for reducing the effects of the sun.

(2) "Light transmission" means the ratio of the amount of total light to pass through the product or material, including any glazing material, to the amount of total light falling on the product or material and the glazing.

(3) "Luminous reflectance" means the ratio of the amount of total light that is reflected outward by the product or material to the amount of total light falling on the product or material.

(4) "Manufacturer" means a person who engages in the manufacture or assembly of a vehicle sun screening device, or who fabricates, laminates, or tempers a safety glazing material, incorporating, during the manufacturing process, the capacity to reflect or reduce the transmission of light.

(5) "Installer" means any person or company who affixes, places, fastens, or secures any sun screening device to any windshield or window of a motor vehicle in Louisiana.

(6) "Seller" means any person or company who transfers in the contract of sale any sun screening device for windshields or windows of motor vehicles in Louisiana.

(7) "Distributor" means any person or company who markets, delivers, or distributes any sun screening device for motor vehicles in Louisiana.

B. Except as provided by R.S. 32:361.1(C), no person may operate a motor vehicle with any object or material placed on or affixed to the front windshield or to front side windows of the vehicle so as to obstruct or reduce the driver's clear view through the front windshield or front side windows, nor place on or affix to the front windshield or the front side windows of a motor vehicle, any transparent material if the material alters the color or reduces the light transmission of the windshield or front side windows.

C. The provisions of this Section do not apply to any of the following:

(1) A sun screening device when used in conjunction with automotive safety glazing materials on the front side window, with a light transmission of at least forty percent, all tolerances included, side window behind the driver with a light transmission of at least twenty-five percent, all tolerances included, and rearmost windows with a light transmission of at least twelve percent, all tolerances included. All sun screening devices shall not have a luminous reflectance of more than twenty percent.

(2) A transparent material, not red or amber in color, affixed to the topmost portion of the windshield not to extend more than five inches down from the top.

(3) An adjustable nontransparent sun visor mounted forward of the side windows and not attached to the glass.

(4) Publicly owned law enforcement vehicles other than those vehicles owned or used by the Department of Wildlife and Fisheries.

D.(1) Each manufacturer shall certify to the Department of Public Safety and Corrections, office of motor vehicles, by independent test laboratory data, that a sun screening device marketed in this state is in compliance with the luminous reflectance and transmittance requirements of this Section.

(2) Each installer shall provide a label not to exceed one and one-half square inches in size, with a means for the permanent and legible installation between the sun screening material and each glazing surface to which it is applied, which contains the installer's name and city where the business is located.

(3) The person placing the material on the glazing surface shall affix the label to the lower right corner of the driver's side window.

(4) The light transmittance requirement of this Section does not apply to windows behind the driver on trucks, busses, trailers, motor homes, multipurpose passenger vehicles, and all windows on vehicles used for law enforcement purposes and tinted in accordance with the provisions of this Section.

E. Except as provided in Subsections G and H of this Section, anyone who operates a motor vehicle registered in this state in violation of the provisions of this Section shall be fined not more than one hundred fifty dollars for a first offense, not more than two hundred fifty dollars for a second offense, and not more than three hundred fifty dollars for a third or subsequent offense.

F. Except as provided in Subsections G and H of this Section, anyone who violates the provisions of this, or any rules or regulations applicable thereto shall be fined in accordance with the provisions of R.S. 32:57.

G. Any seller, installer, manufacturer, or distributor of a sun screening device who violates the provisions of this Section shall be fined one thousand dollars for a first offense, two thousand dollars for a second offense, and shall be prohibited from conducting any business specified in this Section upon conviction for a third or subsequent offense.

H. The provisions of this Section shall apply to all vehicles manufactured on or after January 1, 1994, unless exempted in accordance with R.S. 32:361.1.

I. All vehicles that have windows tinted on or before December 31, 1993, in compliance with then existing provisions of law are exempt from the provisions of this Section, provided that a certificate is obtained by the owner, operator, or licensee certifying that the tinting was done prior to January 1, 1994. The office of motor vehicles shall adopt rules, regulations, and a form for proof of prior tinting in accordance with provisions of this Subsection. The certificate must be present in the vehicle at all times when being operated and presented upon demand by a law enforcement officer.

J. The provisions of this Section apply to any other vehicles not included in Subsections H and I of this Section on and after January 1, 1994.

Acts 1983, No. 209, §1; Acts 1986, No. 525, §1; Acts 1989, No. 275, §1, Acts 1989, No. 663, §1; Acts 1992, No. 201, §1; Acts 1993, No. 519, §1; Acts 2006, No. 459, §1.



RS 32:361.2 - Medical exemption

§361.2. Medical exemption

A.(1) The provisions of R.S. 32:361.1 do not apply to a motor vehicle registered in this state where the registered owner, spouse or family member operating or authorized to operate the motor vehicle has an affidavit signed by an optometrist or physician, including but not limited to an ophthalmologist or dermatologist licensed to practice in this state stating that such person has a physical or medical condition involving the effects of the sun that makes it necessary to equip the motor vehicle with sun screening material which would be of a light transmission or luminous reflectance in violation of R.S. 32:361.1. A copy of the affidavit shall be kept in the motor vehicle at all times.

(2) The affidavit, prepared by the office of state police, shall list the World Health Organization International Classification of Disease ICD-9-CM recognized conditions that would qualify an individual for a medical exemption under this Section. Included on the affidavit shall be a section for the optometrist or physician, including but not limited to an ophthalmologist or dermatologist licensed to practice in this state, to describe a medical condition that is not listed on the affidavit as a condition requiring a medical exemption under this Section. The office of state police may seek the opinion of the Louisiana Medical Advisory Board on whether to grant a medical exemption. A copy of this affidavit shall be kept in the vehicle at all times.

(a) If the optometrist or physician, including but not limited to an ophthalmologist or dermatologist licensed to practice in this state, finds photophobia as the medical condition requiring the medical exemption provided for in this Section, the optometrist or physician shall write in the appropriate section why a correct pair of sunglasses will not provide the necessary protection, and why the window tint will not affect the person's ability to drive at night.

(b) An individual seeking the medical exemption shall sign a notarized release authorizing the release to the department of all medical records dealing with the exemption.

(3)(a) Any medical exemption granted shall be due to a diagnosed condition made only by an optometrist or physician, including but not limited to an ophthalmologist or dermatologist licensed to practice in this state, and such condition shall be verifiable in the World Health Organization International Classification of Disease ICD-9-CM as a recognized condition that would warrant an exemption pursuant to this Section.

(b) The secretary or his designated representative shall conduct a case-by-case review of grants and denials and shall make such changes as he deems necessary based on evidence presented to him by a person seeking an exemption.

(c) Any exemption granted under the provisions of this Section shall be subject to review every three years unless deemed otherwise by the department.

(d)(i) Persons convicted of violent crimes or drug offenses shall not be eligible for a medical exemption. Therefore, at the time of applying for the exemption, the applicant shall provide written consent on a form approved by the Louisiana Bureau of Criminal Identification and Information authorizing the bureau to release any information contained in the applicant's criminal history record and identification files to the office of state police for verification that the applicant has not been convicted of a violent crime or drug offense.

(ii) Applicants shall submit a full set of fingerprints and the department shall authorize the bureau to conduct a state and federal criminal history record check, which shall include a check of National Criminal History Records from the Federal Bureau of Investigations Criminal Justice Information Services Division.

(e) Any exemption issued shall be subject to administrative review and possible cancellation as a result of a documented event involving a threat to police officer safety.

B.(1) The affidavit shall include a description of the vehicle and shall be in the possession of the person so afflicted, or the person's legal representative, at all times while being transported in the motor vehicle or be kept within the described vehicle.

(2) If a vehicle is traded or sold that is covered by an exemption, then the person accepting the vehicle to be transferred shall be responsible for removing the tint, unless the new owner has applied for and received an exemption.

C. Any medical exemption issued prior to January 1, 2005 shall expire one year from the date of issuance.

D. Any exemption granted pursuant to this Section shall not apply to the area below the top six inches of a motor vehicle windshield unless specifically authorized by the optometrist or physician granting or requesting the medical exemption provided for in this Section for a patient who is diagnosed with a light-sensitive porphyria.

E. The Department of Public Safety and Corrections shall issue a decal for each vehicle covered by an exemption issued pursuant to this Section. The decal shall be prominently displayed on the vehicle at all times and shall indicate that the vehicle has tinted windows because an occupant has a medical issue warranting an exemption under this Section.

Acts 1983, No. 158, §1; Acts 1993, No. 519, §1; Acts 2004, No. 463, §1, eff. Jan. 1, 2005; Acts 2005, No. 238, §2; Acts 2008, No. 91, §1; Acts 2009, No. 175, §1; Acts 2009, No. 371, §1; Acts 2014, No. 433, §1.



RS 32:361.3 - Security exemption

§361.3. Security exemption

A. The provisions of R.S. 32:361.1 shall not apply to any motor vehicle registered in this state when the operator of the vehicle possesses an affidavit on a form issued by the Department of Public Safety and Corrections stating that valid security reasons exist which make it necessary to equip the motor vehicle with sun screening material which would be of a light transmission or luminous reflectance in violation of R.S. 32:361.1. The affidavit shall include a description of the vehicle and be kept within the described vehicle. Additionally, at the time of applying for the exemption, the applicant shall provide written consent on a form approved by the Louisiana Bureau of Criminal Identification and Information authorizing the bureau to release any information contained in the applicant's criminal history record and identification files to the office of state police for verification that the applicant has not been convicted of a violent crime or drug offense. The department shall adopt rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Section.

B. Any vehicle owned, leased, operated, or otherwise controlled by a governmental or law enforcement agency to conduct official business shall qualify for the security exemption provided for in this Section without the necessity of applying for the exemption or providing written consent for release of criminal history record and identification files for the operator of such vehicle.

C. Any exemption granted pursuant to this Section shall not apply to the area below the top six inches of a motor vehicle windshield.

Acts 1993, No. 519, §1; Acts 2005, No. 238, §2; Acts 2008, No. 91, §1.



RS 32:362 - Restrictions as to tire equipment

§362. Restrictions as to tire equipment

A. Every solid rubber tire on a vehicle moved on any highway of this state shall have rubber on its entire traction surface at least one inch thick above the edge of the flange of the entire periphery of the rim of the wheel.

B. No tire on a vehicle moved on a highway shall have on its periphery any protuberances of any material, other than rubber, which projects beyond the thread of the traction surface of the tire, except that it shall be permissible to:

(1) Use farm machinery with tires having protuberances which will not injure the highways; and

(2) Use tire chains of reasonable proportions upon any vehicle, when required for safety because of conditions tending to cause a vehicle to slide or skid.

C. The department may issue emergency permission authorizing the operation upon the highways of traction engines or tractors having movable tracks with transverse corrugations upon their periphery, or farm tractors or other farm machinery or instruments of husbandry.

D. No person shall operate or move on any highway of this state any motor vehicle, trailer, or semi-trailer having any metal tire in contact with the highway.

E. It shall be unlawful for any person to sell, offer to sell or trade, or knowingly use any motor vehicle tire not in compliance with Sub-section A of this Section; or to sell, offer to sell, or trade, or knowingly use any motor vehicle tire the original tread of which has been worn, and which without additional treading being added, has been grooved so as to give the appearance of a new tire or a tire which has been recapped. Any person violating the provisions of this Sub-section upon conviction, shall be punished by a fine of fifty dollars or thirty days in jail for the first offense and, a fine of two hundred fifty dollars or three months in jail, or both, for a second offense, and for a third or subsequent offense, shall be fined five hundred dollars and shall be imprisoned for six months in jail.

Acts 1962, No. 310, §1. Amended by Acts 1964, No. 512, §1.



RS 32:363 - Fuel tank caps

§363. Fuel tank caps

No motor vehicle shall be driven or moved upon any highway of this state if the filling spout for the fuel tank is closed or partially closed with a plug of wood, rags or other combustible materials.

Acts 1962, No. 310, §1.



RS 32:364 - Fenders and mudguards

§364. Fenders and mudguards

A. Every motor vehicle, other than a motorcycle or motor-driven cycle, when operated upon a highway of this state, shall be equipped with fenders, covers, or such devices, including flaps or splash aprons, or fender flares to effectively minimize the spray or splash of water or mud or loose material on the highways to the rear of the vehicle unless the body of the vehicle or attachments thereto afford such protection. The width of such fenders, covers, or other devices shall be at least the width of the tires of the motor vehicle.

B. This Section does not apply to those vehicles exempt from registrations, nor to any other vehicle having an unladen weight of under one thousand five hundred pounds, nor to those vehicles which were not supplied with the equipment required in Subsection A of this Section at the time of manufacture, nor to trucks and farm vehicles handling and hauling agricultural and forestry products.

Acts 1962, No. 310, §1. Amended by Acts 1968, No. 399, §1; Acts 1999, No. 1121, §1; Acts 2003, No. 236, §1.



RS 32:365 - Television

§365. Television

A.(1) Except as provided in this Section, no person shall drive a motor vehicle which is equipped with a television receiver, screen, or other means of visually receiving a television broadcast or a video signal that produces entertainment or business applications where the moving images are visible to the driver while the motor vehicle is in motion. Additionally, no retailer shall install a television receiver, screen, or other means of receiving a visual television broadcast or video signal that produces entertainment or business applications, in a motor vehicle at any point which would make the moving images visible to the driver while the motor vehicle is in motion. The provisions of this Paragraph shall also apply to "digital versatile disc" or "digital video disc" players which are also commonly known as DVD players.

(2) The provisions of Paragraph (1) of this Subsection shall not apply to the following equipment when installed in a motor vehicle:

(a) A vehicle information display.

(b) A navigation or global positioning display.

(c) A mapping display.

(d) A visual display used to monitor the area immediately around a motor vehicle for the purpose of maneuvering the vehicle.

(e) A television receiver, video monitor, television or video screen that produces entertainment or business applications, or any other similar means of visually displaying a television broadcast or video signal, if that equipment has a device that, when the motor vehicle is being driven, disables the equipment for all uses except as a visual display as described in Subparagraphs (a) through (d) of this Paragraph.

(3) The provisions of Paragraph (1) of this Subsection shall not apply to a self-contained motor home which is in excess of twenty-one feet in length.

B. Law enforcement officers of the state or any political subdivision thereof shall be authorized to operate video recording equipment and monitors in their law enforcement vehicles while in the performance of their duties. However, this provision shall not be construed to allow law enforcement officers to record vehicles in violation of traffic safety laws with citations for such violations to be mailed to the alleged violator at a later date.

Acts 1962, No. 310, §1; Acts 1992, No. 834, §1; Acts 2003, No. 1171, §1; Acts 2006, No. 751, §1, eff. June 30, 2006; Acts 2007, No. 45, §1, eff. June 18, 2007; Acts 2011, No. 174, §1.



RS 32:366 - Required equipment of tow cars

§366. Required equipment of tow cars

Tow cars shall be equipped with the following:

(1) One or more brooms, and the driver of the tow car engaged to remove a disabled vehicle from the scene of an accident shall remove all glass and debris deposited upon the roadway by the disabled vehicle which is to be towed.

(2) A shovel, and whenever practical the tow car driver engaged to remove any disabled vehicle shall spread dirt upon that portion of the roadway where oil or grease has been deposited by such disabled vehicle.

(3) A fire extinguisher of at least two quart capacity of a type capable of extinguishing a fire of flammable liquid.

Acts 1962, No. 310, §1.



RS 32:367 - Certain vehicles to carry flares or other warning devices

§367. Certain vehicles to carry flares or other warning devices

A. No person shall operate any freight carrying vehicle, passenger bus, truck-tractor, or any motor vehicle towing a mobile home or other vehicle, upon any highway of this state at any time between sunset and sunrise, unless there is carried in such vehicle the following equipment, except as provided in Subsection B:

(1) At least three flares, three red electric lanterns, or three portable red emergency reflectors, each of which shall be capable of being seen and distinguished at a distance of not less than six hundred feet under normal atmospheric conditions at night time.

No flare, fuses, electric lantern, or cloth warning flag shall be used for the purpose of compliance with the requirements of this Subsection unless such equipment is of a type which has been submitted to the secretary of public safety and been approved by him.

No portable reflector unit shall be used for the purpose of compliance with the requirements of this Subsection unless it is so designed and constructed as to include two reflecting elements, one above the other, each of which shall be capable of reflecting red light clearly visible, from all distances within six hundred feet to one hundred feet under normal atmospheric conditions at night, when directly in front of lawful upper beams of headlamps, and unless it is of a type which has been submitted to the commissioner and been approved by him.

(2) At least three red burning fuses, unless red electric lanterns or red portable emergency reflectors are carried.

(3) At least two red cloth flags not less than twelve inches square, with standards to support such flags.

B. No person shall operate, at the time and under conditions stated in Sub-section A, any motor vehicle used for the transportation of explosives, any cargo tank truck used for the transportation of flammable liquids or compressed gases, or any motor vehicle using compressed gas as a fuel, unless there is carried in such vehicle three red electric lanterns or three red emergency reflectors meeting the requirements of Sub-section A of this section, and there shall not be carried in any such vehicle any flares, fuses or signals produced by flame.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:368 - Display of warning devices when vehicle disabled

§368. Display of warning devices when vehicle disabled

A. Whenever any freight carrying vehicle, passenger bus, truck tractor, trailer, semi-trailer, or any motor vehicle pulling a house trailer or other vehicle, is disabled upon the traveled portion of any highway of this state, or the shoulder thereof, at any time when lighted lamps are required on vehicles, the driver of such vehicle shall display the following warning devices upon the highway during the time the vehicle is so disabled on the highway except as provided in Subsection B of this Section:

(1) A lighted fuse, a lighted red electric lantern or a portable red emergency reflector shall be immediately placed at the traffic side of the vehicle in the direction of the nearest approaching traffic.

(2) As soon thereafter as possible, but in any event within the burning period of the fuse (15 minutes), the driver shall place three liquid burning flares (put torches), or three lighted red electric lanterns or three portable red emergency reflectors on the traveled portion of the highway in the following order:

(a) One, approximately 100 feet from the disabled vehicle in the center of the lane occupied by such vehicle and toward traffic approaching in that lane.

(b) One, approximately 100 feet in the opposite direction from the disabled vehicle and in the center of the traffic lane occupied by such vehicle.

(c) One at the traffic side of the disabled vehicle approximately 10 feet rearward or forward thereof in the direction of the nearest approaching traffic.

B. Whenever any vehicle referred to in this Section is disabled within 500 feet of a curve, hillcrest or other obstruction to view, the warning signal in that direction shall be placed as to afford ample warning to other users of the highway, but in no case less than 100 feet nor more than 500 feet from the disabled vehicle.

C. Whenever any vehicle of a type referred to in this Section is disabled upon any roadway of a divided highway of the state during the time that lights are required, the appropriate warning devices prescribed in Sub-sections A and E of this Section shall be placed as follows:

(1) One at a distance of approximately 200 feet from the vehicle in the center of the lane occupied by the stopped vehicle and in the direction of traffic approaching in that lane;

(2) One at a distance of approximately 100 feet from the vehicle in the center of the lane occupied by the vehicle and in the direction of traffic approaching in that lane;

(3) One at the traffic side of the vehicle and approximately 10 feet from the vehicle in the direction of the nearest approaching traffic.

D. Whenever any vehicle of a type referred to in this Section is disabled upon the traveled portion of a highway of this state or the shoulder thereof, outside of any municipality, at any time when the display of fuses, flares, red electric lanterns or portable red emergency reflectors is not required, the driver of the vehicle shall display two red flags upon the roadway in the lane of traffic occupied by the disabled vehicle, one at a distance of approximately 100 feet in advance of the vehicle, and one at a distance of approximately 100 feet to the rear of the vehicle.

E. Whenever any motor vehicle used in the transportation of explosives, any cargo tank truck used for the transportation of any flammable liquid or compressed flammable gas, or any motor vehicle using compressed gas as a fuel, is disabled upon a highway of this state at any time or place mentioned in Sub-section A of this Section, the driver of such vehicle shall immediately display the following warning devices:

(1) One red electric lantern or portable red emergency reflector placed on the roadway at the traffic side of the vehicle; and

(2) Two red electric lanterns or portable red reflectors, one placed approximately 100 feet to the front and one placed approximately 100 feet to the rear of the disabled vehicle in the center of the traffic lane occupied by such vehicle.

Flares, fuses or signals produced by flame shall not be used as warning devices for disabled vehicles of the type mentioned in this Sub-section.

F. The flares, fuses, red electric lanterns, portable red emergency reflectors and flags to be displayed as required in this Section shall conform with the requirements of R.S. 32:367 applicable thereto.

Acts 1962, No. 310, §1.



RS 32:369 - Red flags, use in parking certain vehicles

§369. Red flags, use in parking certain vehicles

Between sunrise and sunset, buses, cars for hire having a capacity for over ten passengers, cars or trucks used as wreckers or for other towing purposes, freight carrying vehicles and combinations thereof, shall be equipped with two red flags, one to be placed 100 feet behind and the other 100 feet ahead of said parked vehicles and in such a position as to be visible to all approaching traffic during the daylight hours.

Acts 1962, No. 310, §1.



RS 32:370 - Warning devices must be approved by commissioner prior to sale or use thereof

§370. Warning devices must be approved by commissioner prior to sale or use thereof

No person shall sell or offer for sale, either separately or as a part of the equipment of a motor vehicle, or use upon a motor vehicle on the highways in this state any warning device mentioned in this Chapter, unless such device has been submitted to the commissioner and been approved by him.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:371 - Enforcement of Part

§371. Enforcement of Part

The commissioner shall have charge of the enforcement of this Part and, in this respect, shall see that every motor vehicle is equipped with the flares, flags, or warning devices provided for, and he shall have the power to make and publish regulations and requirements with reference to the types of flares, flags, or warning devices to be carried as equipment by motor vehicles.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:372 - Warning devices, submission to commissioner; fee

§372. Warning devices, submission to commissioner; fee

Any person desiring approval of a warning device shall submit to the commissioner two sets of each type of the device for which approval is desired, together with a fee of twenty-five dollars. This fee shall be used in making proper tests of the devices submitted and in issuing certificates of approval therefor in accordance with the requirements for oil burning flares or reflectors or similar devices as adopted by him.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:373 - Removal of warning device

§373. Removal of warning device

No person shall willfully remove any warning device placed upon the highways under the provisions of R.S. 32:367 through R.S. 32:369 before the driver is ready to proceed upon the highway.

Acts 1962, No. 310, §1.



RS 32:374 - Violation of regulations of commissioner

§374. Violation of regulations of commissioner

No person shall violate any rule, regulation, or requirement adopted by the commissioner under the provisions of this Chapter.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:375 - Air conditioning equipment

§375. Air conditioning equipment

A. Mechanical vapor compression refrigeration equipment which is used to cool the driver or passenger compartment of any motor vehicle shall be manufactured, installed and maintained with due regard for the safety of the occupants of the vehicle and the public, and shall not contain any refrigerant which is toxic to persons or which is flammable.

B. The commissioner may adopt and enforce safety requirements, regulations, and specifications consistent with the requirements of this Section applicable to such equipment, which shall correlate with and, so far as possible, conform to the current recommended practice or standard application to such equipment approved by the Society of Automotive Engineers.

C. No person shall have for sale, offer for sale, sell or equip any motor vehicle with any equipment unless it complies with the requirements of this Section.

D. No person shall operate on any highway of this state any motor vehicle equipped with any air conditioning equipment unless said equipment complies with the requirements of this Section.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:376 - Special lights for certain department vehicles

§376. Special lights for certain department vehicles

The department is authorized to install on vehicles used by it incidental to the painting of stripes on highways, two fixed white lights, directed to the rear, which lights may be illuminated while the vehicles are in use upon the highway.

Added by Acts 1963, No. 33, §3. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977; Acts 2006, No. 11, §2.



RS 32:377 - Slow moving vehicle, identification

§377. Slow moving vehicle, identification

Every motor vehicle, combination of motor vehicle and towed equipment, every self-propelled unit of equipment, self-propelled implement of husbandry, or towed implement of husbandry normally operating at speeds not in excess of twenty-five miles per hour on public streets and roads at all times shall be equipped with a slow moving vehicle emblem as follows:

(1) Where the towed unit or any load thereon obscures the slow moving vehicle emblem on the towing unit, the towed unit shall be equipped with a slow moving vehicle emblem.

(2) Where the slow moving vehicle emblem on the towing unit is not obscured by the towed unit or its load, then either or both may be equipped with the required emblem, but it shall be sufficient if either has it.

(3) The emblem required shall comply with current standards and specifications as established by the American Society of Automotive Engineers and approved by the commissioner.

Added by Acts 1972, No. 142, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:378 - School bus body, hood, bumpers; color of paint; back-up audible alarms

§378. School bus body, hood, bumpers; color of paint; back-up audible alarms

A. Every school bus shall be painted national school bus glossy yellow except that the hood shall be painted the same color or lusterless black and its roof may be painted white. Bumpers shall be painted glossy black, except that for increased night visibility they may be covered with a retroflective material.

B. Any school bus acquired for any purpose other than transporting children to and from school shall be painted a color other than national school bus glossy yellow and all lights, signals, and other devices and any lettering identifying the vehicle as a school bus shall be removed.

C. Nothing contained in this Section shall prohibit a yellow school bus owned by a church from being used for other church related purposes.

D. Every new school bus ordered or purchased after August 15, 1993, and every used bus not in service as a school bus on that date, but put into service as a school bus thereafter, shall be equipped with an automatic back-up audible alarm which sounds on backing and which is capable of emitting sound audible under normal conditions from a distance of not less than one hundred feet. The alarm shall also be capable of operating automatically when the vehicle is in neutral or a forward gear but rolls backward.

Acts 1983, No. 700, §1; Acts 1990, No. 652, §2; Acts 1993, No. 493, §1, eff. Oct. 1, 1993.



RS 32:378.1 - Display of patently obscene words, photographs, and depictions

§378.1. Display of patently obscene words, photographs, and depictions

A. No person owning or operating a Louisiana registered motor vehicle on any of the public streets in this state shall affix to any part of such motor vehicle any sticker, decal, emblem, or other device containing patently obscene words, photographs, or depictions that are displayed to members of the public not occupying such vehicle. For the purposes of this Section, "obscene" shall have the meaning of "obscenity" as contained in R.S. 14:106.

B. Any person who violates the provisions of R.S. 32:378.1, upon conviction, may be penalized by a fine not to exceed one hundred dollars.

Acts 1989, No. 649, §1, eff. July 7, 1989.



RS 32:378.2 - Ignition interlock devices; condition of probation for certain DWI offenders; restricted license

§378.2. Ignition interlock devices; condition of probation for certain DWI offenders; restricted license

A. In addition to any other provisions of law and except as otherwise provided in Subsection I of this Section, the court may require that any person who is placed on probation as provided in R.S. 14:98(B), and the court shall require that any person who is placed on probation as provided by R.S. 14:98(C) not operate a motor vehicle during the period of probation unless the vehicle is equipped with a functioning ignition interlock device as provided in this Section.

B.(1) Any person who has had his driver's license suspended, revoked, or canceled under any of the following conditions shall, upon proof to the Department of Public Safety and Corrections that his motor vehicle has been equipped with a functioning ignition interlock device as provided in this Section, be issued a restricted driver's license:

(a)(i) Upon first or second conviction, or entry of a plea of guilty or nolo contendere and sentence thereupon or the forfeiture of bail, for the offense of operating a motor vehicle while under the influence of alcoholic beverages.

(ii) However, if the offender had a blood alcohol concentration of 0.20 percent or more by weight based on grams of alcohol per one hundred cubic centimeters of blood the following restrictions shall apply:

(aa) Upon first offense, if the offender had a blood alcohol concentration of 0.20 percent or greater, he shall be issued a restricted driver's license during the entire period of the two-year driver's license suspension imposed under the provisions of R.S. 14:98(K)(1) and shall be required to have a functioning ignition interlock device installed on his vehicle during the first twelve-month period of the suspension.

(bb) Upon second offense, if the offender has a blood alcohol concentration of 0.20 percent or greater, he shall be eligible for a restricted driver's license for the period of suspension as imposed under the provisions of R.S. 14:98(K)(2)(b). The offender may be issued a restricted license during the entire four years on his suspension and shall be required to have a functioning ignition interlock device installed on his vehicle during the first three years of the four-year suspension.

(b) For the offense of driving while under suspension if the suspension was the result of a conviction, or entry of a plea of guilty or nolo contendere and sentence thereupon or the forfeiture of bail, for a first or second offense of operating a motor vehicle while under the influence of alcoholic beverages.

(c) For the refusal to submit to a chemical test for the purpose of determining the alcoholic content of his blood when arrested for a first or second offense arising out of acts alleged to have been committed while the person was driving or in actual physical control of a motor vehicle while believed to be under the influence of alcoholic beverages.

(d) For submitting to a chemical test to determine the alcohol content of blood where the test results showed over 0.08 percent by weight of alcohol in the blood, or where the results showed under 0.08 percent by weight of alcohol in the blood but the person was nevertheless convicted for a first or second offense of a law or ordinance which prohibits operating a vehicle while intoxicated.

(2) The restricted license shall be designated as such by a large red "R" and shall be effective for the remaining period of suspension or as long as the functioning ignition interlock device is in place, whichever period is longer.

(3) The department shall designate in writing, and upon application of the person, amend as necessary, the routes over which and the times during which the restricted licensee shall be permitted to operate designated motor vehicles in order to earn his livelihood, which written restrictions shall be attached to the restricted license and kept with it at all times.

(4) Any person granted a restricted driver's license under the provisions of this Subsection who tampers with, circumvents the operation of, or removes the ignition interlock device during the period for which the restricted license is granted shall have his driving privileges suspended for a period of time not to exceed one year and may be punished by imprisonment of twenty days, such punishment to be in addition to other penalties provided by law for related offenses.

C. No person whose driving privilege has been restricted under a condition of probation as provided in this Section shall:

(1) Rent, lease, or borrow a motor vehicle unless that vehicle is equipped with a functioning ignition interlock device.

(2) Request or solicit any other person to blow into an ignition interlock device or to start a motor vehicle equipped with the device for the purpose of providing the person so restricted with an operable motor vehicle.

D. No person shall blow into an ignition interlock device or start a motor vehicle equipped with the device for the purpose of providing an operable motor vehicle to another person whose driving privilege is restricted.

E. No person shall tamper with or circumvent the operation of an ignition interlock device.

F. Any person convicted of a violation of this Section shall be punished by imprisonment for not more than six months or a fine of not more than five hundred dollars, or both.

G. If the court imposes the use of an ignition interlock device as a term of probation on a person whose driving privilege is not suspended or revoked, the court shall require the person to provide proof of compliance to the court or the probation officer within thirty days. If the person fails to provide proof of installation within that period, absent a finding by the court of good cause for that failure which is entered into the court record, the court shall revoke the person's probation.

H. The person whose driving privilege is restricted pursuant to this Section shall have the system monitored by the manufacturer, at the manufacturer's expense, for proper use at least bi-monthly, and more frequently as the court may order, on the operation of each interlocking ignition device in the person's vehicles. A report of such monitoring shall be issued by the manufacturer to the court and the department within fourteen days after the system is monitored. However, the report issued to the department shall be in an electronic format specified by the department.

I. If a person is required to operate a motor vehicle in the course and scope of his employment which does not have an approved ignition interlock device, and if the vehicle is owned by the employer, the court may allow the person who is prohibited from operating a motor vehicle without such a device to operate the employer's vehicle while actually in the course and scope of employment, if the employer has been notified by the person that the person's driving privilege has been restricted and if the person has proof of that notification and evidence of court approval in his possession or the notice, or a facsimile copy thereof, is with this vehicle. The exemption provided by this Subsection shall not apply to any motor vehicle owned by a business entity which is all or partly owned or controlled by a person otherwise subject to this Subsection.

J.(1) The secretary of the Department of Public Safety and Corrections shall certify, or cause to be certified, ignition interlock devices required by this Section, and publish a list of approved devices. All reasonable costs of certification shall be borne by the manufacturer. The manufacturer of the system shall be responsible for the installation or the training of installers, and shall educate users and service and maintain the system.

(2) The secretary shall formulate and promulgate a set of standards for the proper use of ignition interlock devices in full compliance with this Section. The standards shall include, but not be limited to, requirements that the devices or systems:

(a) Do not impede the safe operation of the vehicle.

(b) Have features that make circumventing difficult and that do not interfere with the normal use of the vehicle.

(c) Correlate well with established measures of alcohol impairment.

(d) Work accurately and reliably in an unsupervised environment.

(e) Resist tampering and give evidence if tampering is attempted.

(f) Are difficult to circumvent, and require premeditation to do so.

(g) Minimize inconvenience to a sober user.

(h) Require a proper, deep lung breath sample or other accurate measure of blood alcohol content equivalence.

(i) Operate reliably over the range of automobile environments.

(j) Are manufactured by a party who will provide product liability insurance.

K. The Department of Public Safety and Corrections may, in its discretion, and consistent with this Section, adopt in whole or relevant part, the guidelines, rules, regulations, studies, or independent laboratory tests performed on and relied upon in the certification or approval of ignition interlock devices by other states, their agencies or commissions.

L. The secretary shall design and adopt by regulation a warning label which shall be affixed to each ignition interlock device upon installation. The label shall contain a warning that any person tampering, circumventing, or otherwise misusing the device is guilty of a misdemeanor and may be subject to civil liability.

M. As used in this Section, "ignition interlock device" means a constant monitoring device that prevents a motor vehicle from being started at any time without first determining the equivalent blood alcohol level of the operator through the taking of a breath sample for testing. The system shall be calibrated so that the motor vehicle may not be started if the blood alcohol level of the operator, as measured by the test, reaches a level established by the court, consistent with the rules promulgated by the Department of Public Safety and Corrections.

Acts 1992, No. 352, §2, Subsections A-I eff. Jan. 1, 1993, Subsections J-M eff. June 17, 1992; Acts 1995, No. 516, §1; Acts 1995, No. 695, §1; Acts 1997, No. 581, §2; Acts 1997, No. 1184, §1; Acts 2000, 1st Ex. Sess., No. 91, §§1, 2; Acts 2001, No. 781, §4, eff. Sept. 30, 2003; Acts 2003, No. 535, §3; Acts 2011, No. 192, §1.

NOTE: Section 6 of Acts 2001, No. 781, provides that the provisions of the Act shall become null and of no effect if and when Section 351 of P.L. 106-346 regarding the withholding of federal highway funds for failure to enact a 0.08 percent blood alcohol level is repealed or invalidated for any reason.



RS 32:378.3 - Installation of sound amplification systems to exterior of vehicle; prohibited

§378.3. Installation of sound amplification systems to exterior of vehicle; prohibited

A. Sound amplification systems shall not be installed on the exterior of a chassis of a vehicle, including but not limited to vehicle grill or undercarriage, or used in such a manner as to emit sound outside of a vehicle.

B. Vehicle horns shall not be wired in order to make a sound other than the sound made by the manufactured installed horn.

C. Every person convicted of a violation of this Section shall be punishable by a fine of not less than five hundred dollars. No less than twenty-five dollars of each fine imposed pursuant to the provisions of this Section shall be collected by the court and shall immediately be forwarded to the state treasurer for deposit in the state treasury. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, the remainder shall be appropriated to the Louisiana Commission for the Deaf.

D. The provisions of this Section shall not apply to emergency response vehicles, recreational vehicles, vehicles while in a parade, vehicles towing trailers, or vehicles used solely for commercial purposes.

Acts 2009, No. 124, §1.



RS 32:379 - Applicability; regulations in excess of R.S. 32:380 through R.S. 32:386 prohibited

PART VI. SIZE, WEIGHT, AND LOAD OF VEHICLE

§379. Applicability; regulations in excess of R.S. 32:380 through R.S. 32:386 prohibited

A. The provisions of this Part governing width, height, length, tire pressure, weight, and load shall apply to vehicles in regular operation, as defined in R.S. 32:1. Vehicles operated under the terms of special permits are covered in R.S. 32:387.

B. The department shall not enact any regulation to allow any vehicle to travel the highways of this state in excess of the limits or requirements provided in R.S. 32:380 through R.S. 32:386, both inclusive.

Added by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:380 - Width; projecting loads on vehicles

SUBPART A. SIZE, WIDTH, HEIGHT, LENGTH, WEIGHT

AND LOAD OF VEHICLES IN REGULAR OPERATION

§380. Width; projecting loads on vehicles

A. The width of any vehicle shall not exceed one hundred two inches, exclusive of safety devices.

B. The load on any vehicle shall not project more than twelve inches beyond the width of its body.

C. The width of a farm tractor shall not exceed nine feet.

D. The secretary shall designate the qualifying highway system to which the foregoing width limitations shall apply.

E. Repealed by Acts 2003, No. 347, §2.

Added by Acts 1977, No. 113, §1, eff. June 22, 1977. Acts 1983, No. 416, §1; Acts 1990, No. 51, §1; Acts 1990, No. 896, §1; Acts 2003, No. 347, §§1 and 2.



RS 32:381 - Height

§381. Height

A.(1) The height of any vehicle and its load shall not exceed thirteen feet, six inches, except that the height of any vehicle and its load which operates exclusively on the interstate highway system shall not exceed fourteen feet, provided that vehicles operating on the interstate highway system shall have reasonable access, within one road mile from the interstate highway to terminals and facilities for food, fuel, repairs, and rest, unless prohibited for specific safety reasons on individual routes.

(2) The operator of a vehicle that is higher than thirteen feet six inches shall ensure that the vehicle will pass through each vertical clearance of a structure in its path without touching the structure.

(3) Any damage to a bridge, underpass, or similar structure caused by the height of a vehicle shall be the responsibility of the owner of the vehicle.

B. Nothing in this Section shall be interpreted to require the state or any subdivision thereof or any person, firm, or corporation in this state to raise, alter, construct, or reconstruct any overpass, wire, pole, trestle, or other structure to provide such clearance.

Acts 1962, No. 310, §1. Acts 1977, No. 113, §1, eff. June 22, 1977; Acts 1977, No. 141, §1; Acts 1983, No. 416, §2; Acts 2004, No. 571, §1.



RS 32:382 - Length; special length limits

§382. Length; special length limits

A. Length

(1) The length of a single vehicle shall not exceed forty-five feet. The length of a trailing unit on any single vehicle shall not exceed thirty feet. The length of the semitrailer portion of a tractor-semitrailer combination shall not exceed fifty-nine feet and six inches. The length of the semitrailer or trailer portion of a tractor-semitrailer-trailer combination shall not exceed thirty feet. The length of the trailer portions of a tractor-trailer-trailer combination shall not exceed thirty feet. The length of the semitrailer portions of a tractor-semitrailer-semitrailer combination shall not exceed thirty feet.

(2)(a) The load carried by a combination of vehicles transporting timber poles and piling shall not exceed sixty-five feet plus one foot additional tolerance in length. The load carried by a combination of vehicles transporting forest products in their natural or treated state shall not exceed sixty-five feet plus one foot additional tolerance in length. Said combinations transporting poles and piling or forest products in their natural or treated state shall operate only during daylight hours and shall display a red flag or cloth not less than one foot square at the rear of the load. A combination of vehicles transporting forest products in their natural state shall be equipped with stationary vertical retaining poles on the driver's side of the trailer portion.

(b) No combination of vehicles shall consist of more than two vehicles, except as provided in R.S. 32:384(C) and R.S. 32:382(A)(3) and except that combinations of truck-tractor and two trailers; truck-tractor and two semi-trailers; or truck-tractor, semi-trailer, and trailer are permitted.

(c) The combination of vehicles consisting of three vehicles excepted in this Section by Subsection A(2)(b) shall be permitted to operate over all highways within the Interstate System and other highways designated by the secretary.

(d) No combination of vehicles operated on any parish road under the jurisdiction of the police jury shall consist of more than two vehicles, except as provided in R.S. 32:382(A)(3).

(3)(a) A vehicle having no more than two axles may tow any combination of two vehicles, provided the combination of vehicles does not exceed sixty-five feet.

(b) A vehicle having no more than two axles and owned and/or operated by a manufacturer or dealer of boats may tow two boat trailers.

B. Special length limits

(1) Subject to the provisions of R.S. 32:380, R.S. 32:381, and Subsection A of this Section, the load upon any single vehicle or upon the front vehicle of a combination of vehicles shall not project more than four feet beyond the foremost part of said vehicle, and the load upon any single vehicle or upon the rear vehicle of a combination of vehicles shall not project more than eight feet beyond the rear of the bed or body of said vehicle, except that the load upon the rear vehicle of a combination of vehicles transporting poles and piling shall not project more than fifteen feet beyond the rear of the bed or rear tire of said vehicle, whichever is further from the cab, and the load upon the rear vehicle of a combination of vehicles transporting forest products in their natural state shall not project more than twenty feet beyond the rear of the bed or rear tire of said vehicle, whichever is further from the cab, and said load or loads must maintain a two foot clearance above the pavement structure, and provided further said combination of vehicles transporting forest products in their natural state with a rear projecting load in excess of fifteen feet shall operate only during daylight hours and shall display a red flag or cloth not less than one foot square at the rear of its projected load. A combination of vehicles transporting forest products in their natural state shall be equipped with stationary vertical retaining poles on the driver's side of the trailer portion.

(2) Equipment that is permanently attached to and cannot be readily removed from a vehicle shall not constitute load and the provisions of Subsection B(1) of this Section shall not apply to such vehicles if the following conditions exist:

(a) The vehicle meets requisite state safety standards to be and is licensed for use on state highways; and

(b) That portion of such equipment which extends in front of the foremost part of said vehicle has a minimum vertical clearance above the surface of the highway of six feet.

(c) The provisions of this Section shall not apply to vehicles collecting garbage, rubbish, refuse, or recyclable materials which are equipped with front-end loading attachments and containers provided that the vehicles are actively engaged in the collection of garbage, rubbish, refuse, or recyclable materials.

(3) Sportsmen coaches or vehicles obviously used solely for recreational purposes and registered therefor may tow a combination of no more than two vehicles and shall not exceed seventy feet in total length.

C. The combinations of vehicles consisting of three vehicles excepted in this Section by Subsection A(2)(b) shall have reasonable access, not to exceed ten miles, between the interstate system or other highways designated by the secretary and terminals and facilities for food, fuel, repairs, and rest, unless otherwise prohibited. Household goods carriers shall have unrestricted access for loading and unloading purposes only, unless otherwise prohibited.

D. The secretary shall designate the qualifying highway system to which the foregoing length limitations shall apply.

E. The foregoing regulations of tractor-semi-trailer combinations shall not prohibit the operation, replacement, or reasonable business expansion of those types or lengths of vehicles which are in actual and lawful use on or before July 2, 1983.

F. All vehicles of legal length on the interstate system and other designated systems but which are not of legal length off of the interstate system and other designated systems shall have reasonable access, not to exceed ten miles, between the interstate system or other highways designated by the secretary and terminals and facilities for food, fuel, repairs, and rest, unless otherwise prohibited. Household goods carriers shall have unrestricted access for loading and unloading purposes only, unless otherwise prohibited.

Acts 1977, No. 113, §1, eff. June 22, 1977. Amended by Acts 1978, No. 35, §1, eff. May 31, 1978; Acts 1979, No. 87, §1, eff. June 29, 1979; Acts 1982, No. 410, §1; Acts 1982, No. 438, §1; Acts 1983, No. 416, §1; Acts 1984, No. 948, §1; Acts 1985, No. 260, §1, eff. July 6, 1985; Acts 1985, No. 960, §1; Acts 1987, No. 405, §1; Acts 1988, No. 663, §1; Acts 1990, No. 51, §1; Acts 1995, No. 1185, §1; Acts 1997, No. 764, §1; Acts 1997, No. 940, §1.



RS 32:383 - Loads on vehicles; care required thereto; penalties; definition

§383. Loads on vehicles; care required thereto; penalties; definition

A.(1) The load on a vehicle shall not drop, sift, leak, or otherwise escape therefrom, except that sand may be dropped on a highway to secure traction or a liquid substance may be dropped on a highway to clean or maintain such highway.

(2) Any load of garbage, refuse, sludge, and other discarded material being transported by a commercial hauler shall be covered while being transported in such a manner as to prevent the load from spilling or dropping from the vehicle.

(3) Any violation of Paragraph (2) of this Subsection for failure to cover any load of garbage, refuse, sludge, and other discarded material shall be punishable by a fine of not more than five hundred dollars or by imprisonment for not more than six months, or both.

(4) The penalty provisions of Paragraph (3) of this Subsection shall not apply when the load was properly covered and subsequently became uncovered as the result of an accident or circumstances beyond the control of the operator of the vehicle.

B.(1) The load on any vehicle shall be securely fastened so as to prevent the covering or load from becoming loose, detached, or in any manner a hazard to other users of the highway.

(2) Freight containers, as defined in 49 CFR 171.8, used in both the waterborne transport of cargo and in the overland transport of cargo shall be properly secured so as to prevent the container from becoming loose, detached, or in any manner a hazard to other users of the highway.

(3) Any violation of Paragraph (2) of this Subsection shall be punishable by a fine of not more than five hundred dollars or by imprisonment for not more than six months, or both.

(4) The penalty provisions of R.S. 32:383(B)(3) shall not apply when the freight container was properly secured and subsequently became loose or detached as the result of an accident or circumstances beyond the control of the operator of the vehicle.

C. "Loose material" means dirt, sand, gravel, nails, or other material that is capable of blowing or spilling from a vehicle as a result of movement or exposure to air, wind currents, or weather, but shall not include agricultural products in their natural state or wood chips.

Acts 1977, No. 113, §1, eff. June 22, 1977. Amended by Acts 1982, No. 257, §1; Acts 1985, No. 936, §1; Acts 1990, No. 928, §1; Acts 2006, No. 302, §1.



RS 32:383.1 - Loads of loose materials on vehicles; care required thereto; penalties

§383.1. Loads of loose materials on vehicles; care required thereto; penalties

A. Any load of loose material as defined in R.S. 32:383(C) being transported by a commercial hauler, or in a vehicle purchased by the state or any political subdivision of this state after August 15, 1999, shall be covered in such a manner as to prevent the load from blowing, spilling, or dropping from the vehicle. However, a load of dirt or sand shall be exempt from the provisions of this Section if the load is being transported within a municipality with a population of not less than ten thousand five hundred nor more than eleven thousand two hundred in a parish with a population of no less than thirty-one thousand two hundred fifty nor no more than thirty-two thousand five hundred all according to the latest decennial census, and the speed of the vehicle transporting the load does not exceed twenty-five miles per hour.

B. Any violation of this Section for failure to cover a load of loose material while being transported shall be punishable by a fine of not less than one hundred dollars or more than two hundred dollars.

Acts 1991, No. 555, §1; Acts 1995, No. 544, §1; Acts 1999, No. 258, §1; Acts 2001, No. 787, §1; Acts 2001, No. 1205, §1.



RS 32:384 - Trailers and towed vehicles

§384. Trailers and towed vehicles

A. The drawbar or connection between two vehicles, when one is towing the other, shall be of sufficient strength to pull all weight towed thereby and shall not exceed fifteen feet from one vehicle to the other, except that the drawbar or connection may exceed fifteen feet between any two vehicles transporting poles, pipes, machinery, or other objects of a structural nature which cannot be readily dismembered.

B. When the connection between a vehicle and a towed vehicle is a chain, rope, or cable, a red flag or cloth not less than one foot square shall be displayed upon such connection between sunrise and sunset, and a red light, plainly visible under ordinary atmospheric conditions for a distance of at least five hundred feet, shall be displayed upon such connection between sunset and sunrise.

C. Truck-tractors may be transported by a drawbar, pintle connection, or by the triple saddle mount method of transportation, consisting of a combination of four truck-tractors where the front axle of one truck-tractor is mounted on the fifth wheel of the lead truck-tractor, the front axle of the third truck-tractor is mounted on the fifth wheel of the second truck-tractor, and the front axle of the fourth truck-tractor is mounted on the fifth wheel of the third truck-tractor; and with the rear wheels of the second, third, and fourth truck-tractors trailing on the ground behind the operating motor unit, provided that:

(1) The combination of vehicles shall be equipped with necessary lights and signals in accordance with Louisiana law and Bureau of Motor Carrier Safety, United States Department of Transportation, Federal Highway Administration Safety Rules and Regulations;

(2) The rear wheels of the second, third, and fourth truck-tractors of the combination shall be equipped with adequate splash guards or mud flaps; and,

(3) It shall be unlawful to operate this combination of vehicles in excess of fifty-five miles per hour.

D. Every trailer and semitrailer with a loaded gross weight capacity of up to six thousand pounds shall be equipped with safety chains or other safety device approved in accordance with Subsection E. The safety chains or other approved safety device shall be securely attached to the towing vehicle when the trailer or semitrailer is in motion and shall be of sufficient strength to hold the trailer behind the towing vehicle in case the connection between the two vehicles detaches.

E.(1) The Department of Public Safety and Corrections, office of state police, shall have the authority to approve safety devices other than safety chains to be used when towing trailers or semitrailers. The approval of a safety device shall be in writing. Any such device shall be inspected by the office of state police before written approval is given. The following criteria shall be considered in making the determination of whether or not to approve such safety device as an alternative to safety chains:

(a) The physical characteristics of the device, including but not limited to the material or materials used in constructing the device.

(b) The method by which the device is attached to the trailer or semitrailer.

(c) The overall strength of the device.

(2) The office of state police shall promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Subsection, including but not limited to the procedure for accepting and processing applications for approval of alternative safety devices.

Acts 1977, No. 113, §1, eff. June 22, 1977. Acts 1984, No. 315, §1; Acts 1997, No. 940, §1; Acts 1999, No. 512, §1.



RS 32:385 - Farm vehicles and equipment; exemptions

§385. Farm vehicles and equipment; exemptions

A.(1)(a) Farm and agricultural vehicles and equipment, except draglines and bulldozers, being operated or transported for bona fide agricultural purposes or the transportation of farm vehicles and equipment to be used for normal farm purposes by persons transporting such farm equipment or machinery, for distances not to exceed fifty miles from the point of origin, and fertilizer tending units shall be exempt from the requirements of R.S. 32:380 through 382 and, additionally, farm equipment shall be exempt from the requirements of R.S. 32:384.

(b) Trailers and semi-trailers with a gross vehicle weight rating of not more than twelve thousand pounds, when owned and used by a retail business in this state and designed and used exclusively for the purposes of pick-up or delivery of new, used, or repaired farm equipment for distances not to exceed fifty miles from the point of origin, shall be exempt from the requirements of R.S. 32:380.

(2) Vehicles being operated to transport timber cutting or logging equipment from one job site to another and the equipment being transported, when the trailer upon which the equipment is towed and the equipment are owned or leased by the same person, shall be exempt from the requirements of R.S. 32:380, 381, and 382.

(3) Such farm vehicles and vehicles transporting cutting or logging equipment may use any public highways other than those designated as part of the national system of interstate and defense highways during the period from thirty minutes after sunrise until thirty minutes before sunset without obtaining a special permit from the secretary, as provided in R.S. 32:387, or from any other agency or department of the state or political subdivisions, provided that such machinery or equipment being shipped by persons to be used for normal farm purposes shall be equipped with front and rear reflector lights and with a blinking hazard light clearly visible from the front and rear.

B. The provisions of R.S. 32:380, 381, and 382, relative to limitations on the width, height, and length of motor vehicles shall not apply to trucks which transport seed cotton modules or cotton from the field to the gin, or cotton seed from the gin to the mill, if the owner or operators of such trucks obtain an annual permit to be issued by the secretary for an annual fee of five dollars, according to rules and regulations to be promulgated by the secretary.

C. Notwithstanding any other provisions of law to the contrary, Part 393.86 of the Federal Motor Carrier Safety Regulations and state law as they pertain to the requirements of bumpers or devices serving similar purposes shall not apply to any vehicle transporting seed cotton modules if such vehicle was manufactured prior to September 1, 1991.

Acts 1991, No. 306, §1; Acts 1991, No. 307, §1; Acts 1991, No. 445, §1; Acts 1997, No. 113, §1; Acts 1999, No. 786, §1.

{{NOTE: SEE ACTS 1991, NO. 445, §2 FOR EFFECTIVE DATE OF SUBSECTION C.}}



RS 32:385.1 - Recreational vehicles; exemptions

§385.1. Recreational vehicles; exemptions

Recreational vehicles as defined in R.S. 32:771 and truck campers may exceed the maximum width provided in R.S. 32:380 if such excess width is attributable to an appurtenance that extends no more than six inches beyond the body of the vehicle.

Acts 2001, No. 1207, §1.



RS 32:386 - Weight

§386. Weight

A. The total gross weight of any vehicle or combination of vehicles shall not exceed eighty thousand pounds, and no vehicle or combination of vehicles shall exceed its licensed gross weight.

B. No tire mounted on any axle attached to any vehicle or combination of vehicles shall impose a greater weight on the surface of a highway than six hundred fifty pounds per inch width of tire.

C. The total gross weight of any single axle attached to any vehicle and equipped with low pressure pneumatic tires shall not exceed twenty thousand pounds.

D. The total gross weight of any tandem axle or tandem steering axle attached to any vehicle and equipped with low pressure pneumatic tires shall not exceed thirty-four thousand pounds. However on any vehicle carrying forest products in their natural state, the weight limitation shall be thirty-seven thousand pounds per tandem axle and equipped with low pressure pneumatic tires except on the Interstate system.

E.(1)The total gross weight of any tridum axle attached to any vehicle and equipped with low pressure pneumatic tires shall not exceed forty-two thousand pounds.

(2) The total gross weight of any quadrum axle attached to any vehicle and equipped with low pressure pneumatic tires shall not exceed fifty thousand pounds.

F. The total gross weight of any single axle or any single steering axle attached to any vehicle and equipped with high pressure pneumatic, solid rubber or cushion tires shall not exceed eighteen thousand pounds.

G. The total gross weight of any tandem axle or any tandem steering axle attached to any vehicle and equipped with high pressure pneumatic, solid rubber or cushion tires shall not exceed thirty-two thousand pounds.

H.(1) For vehicles using the Interstate system, the overall maximum gross weight, including enforcement tolerances, on a group of two or more consecutive axles, shall be produced by application of the following formula:

W = 500(LN/(N - 1) + 12N + 36)

where W equals overall gross weight on any group of two or more consecutive axles to the nearest five hundred pounds, L equals distance in feet between the extreme of any group of two or more consecutive axles, and N equals number of axles in group under consideration, except that two consecutive sets of tandem axles may carry a gross load of thirty-four thousand pounds each provided the overall distance between the first and last axles of the consecutive sets of tandem axles is thirty-six feet or more. The overall gross weight shall not exceed eighty thousand pounds, including all enforcement tolerances, except for those vehicles and loads which cannot be easily dismantled or divided and which have been issued special permits.

(2) In accordance with 23 U.S.C.A. 127, certain vehicles carrying certain commodities shall be exempt from application of the formula. The exemptions shall include the following:

Vehicles with Type Two axle configuration (three axle combination with one single axle and one set of tandem axles); or Type Six axle configuration (five axle combination with one single axle and two sets of tandem axles); or a vehicle with Type Eight axle configuration (six axle combination with one single axle, one tandem axle, and one tridem axle); or vehicles with Type Ten axle configuration (double bottom); or Type Eighteen axle configuration (four axle combination with one single axle and one set of tridem axles) carrying any of the following bulk commodities thereof: forest products in their natural state, lumber, sand, gravel, agricultural products in their natural state, loose or mixed concrete (including asphaltic or Portland cement), or bulk liquid commodities.

(3) All vehicles which are rendered economically useless by application of the bridge formula which are legal and operational on the effective date of this Subsection shall remain legal for a period of five years from the effective date of this Subsection. The trucking industry is hereby granted a phase-in period to extend for a period of five years from the effective date of this Subsection, within which time it shall adjust, modify, or replace equipment to comply with the provisions of this Subsection.

I. Notwithstanding the provisions of Subsection (A) of this Section and subject to the provisions of Subsections B, C, D, and E of this Section, the total gross weight of any combination of vehicles which has a tridum axle or a quadrum axle shall not exceed eighty-eight thousand pounds while operating on any state-maintained highway except the Interstate System and shall not exceed eighty-three thousand four hundred pounds while operating on the Interstate System within this state.

J. When by reason of the condition of the weather or other emergency, or the physical condition of any highway or its recent construction, or the making of repairs thereto, the secretary deems it necessary, then for such time as is reasonably necessary to remedy the situation, he may prohibit the use of such highway or specify lesser gross weights than those fixed in this Section, pursuant to the recommendations of the chief engineer of the department, in order to protect the public highways and the persons and property of the traveling public from unnecessary damage. Notice of such restrictions, prohibitions, or weight reductions shall be given by the secretary by posters at the terminal of the highway. However, failure to post such notice shall under no circumstances make either the state or the department liable for damages which may result because of such failure.

K. Vehicles and combinations of vehicles shall be loaded in such manner that the axle limitations set forth in Subsections C, D, E, F, and G of this Section are not exceeded. However, while operating on any state-maintained highway except the Interstate System, the provisions of Subsections C, D, E, F, and G of this Section shall not be deemed to have been violated unless the axle weight exceeds by more than two thousand pounds Subsections C and F of this section or more than three thousand pounds Subsections D, E, and G of this Section. This Subsection shall in no way be construed to allow the total gross weight in any vehicle or combination of vehicles to exceed the gross weight limits set forth in Subsection A or I of this Section.

L.(1) Notwithstanding any provision of law to the contrary, a vehicle that is operated by an engine fueled primarily by compressed or liquified natural gas may exceed the gross vehicle weight limits and any axle weight limits imposed by this Section by an amount, not to exceed a maximum of two thousand pounds, that is equal to the difference between the weight of the vehicle attributable to the natural gas tank and fueling system carried by the vehicle and the weight of a comparable diesel tank and fueling system.

(2) The weight exception provided in this Subsection shall apply to all state roads and interstate highways per the exemption expressly permitted by 23 U.S.C. 127, as amended by Section 1410 of the Fixing America's Surface Transportation Act of 2015.

Acts 1977, No. 113, §1, eff. June 22, 1977. Amended by Acts 1978, No. 35, §1, eff. May 31, 1978; Acts 1982, No. 196, §1; Acts 1987, No. 686, §1; Acts 2016, No. 279, §1.

{{NOTE: SEE ACTS 1987, NO. 686, §2 FOR RULEMAKING AUTHORITY.}}



RS 32:386.1 - Blanket oversize yearly permit; fees

§386.1. Blanket oversize yearly permit; fees

Notwithstanding any other provision of law to the contrary, the Department of Transportation and Development shall establish a blanket oversize yearly permit for vehicles the width of which does not exceed twelve feet, the height of which does not exceed fourteen feet and four inches, a length not to exceed ninety feet, and the front and rear overhang of which does not exceed twenty-five feet. The fee for this yearly permit shall be five hundred dollars. The secretary shall promulgate rules and regulations to provide for the implementation of this Section.

Acts 1997, No. 292, §1; Acts 2014, No. 49, §1.



RS 32:387 - Special permits

SUBPART B. SPECIAL PERMITS

§387. Special permits

A. No vehicle or combination of vehicles that does not meet the requirements of R.S. 32:380 through 386 shall use the public highways of this state without first obtaining a special permit from the department in addition to any other special permit which may be required from any other agency or department of the state or a political subdivision, and the special permit herein provided for shall be issued at the discretion of the secretary. If a permit issued pursuant to Subsection B of this Section authorizes a vehicle to operate on interstate highways, the secretary may allow the vehicle to operate on interstate highways at night if requested by the owner or operator.

B.(1) The secretary may issue a special permit for the operation of vehicles or combination thereof having dimensions or weights in excess of the limits imposed by R.S. 32:380 through 386 if the shipment is not readily divided, broken, or dismantled, or the operation of such vehicles is otherwise prohibited by law, however, if the parts which have been divided, broken or dismantled from the shipment weight in the aggregate of five hundred pounds, or less, then the shipment shall be considered as indivisible. Provided further, however, that the secretary may issue special overwidth permits for vehicles transporting pipe. In the exercise of his discretion, the secretary shall consider the following factors, as well as any other circumstances existing in the particular case:

(a) There is a vital and exceptional economic necessity therefor;

(b) The existence of a real necessity of transportation by public roads; or,

(c) The secretary considers the best interest of the state requires the issuance of the permit.

(2) Subject to the provisions of Paragraphs (3) and (4) of this Subsection, the secretary may issue special permits to permit movement along the interstate highway system within Louisiana of vehicles and loads up to sixteen feet in width. The request for a permit may be denied, if the secretary determines that the vehicle or load traveling along the proposed route would endanger the public due to construction, highway conditions, or traffic along the proposed route. Any vehicle traveling under a special permit issued pursuant to the provisions of this Paragraph shall not exceed a speed of fifty-five miles per hour.

(3)(a) When an application for a special permit is made, the secretary may require the special permit applicant to supply any information the secretary deems necessary for the protection of the interests of the state, the state highway system, and the public.

(b) Due to concurrent authority between the Department of Transportation and Development and the Department of Public Safety and Corrections for the enforcement of weight, size, and measurement laws and regulations, the secretary shall provide computer terminal access to information pertaining to all special permits to the Department of Public Safety and Corrections. All costs related to the acquisition of such access shall be incurred by the Department of Public Safety and Corrections.

(c) Due to concurrent authority between the Department of Transportation and Development and the Department of Public Safety and Corrections for the enforcement of weight, size, and measurement laws and regulations, the secretary of the Department of Public Safety and Corrections shall provide computer access to information pertaining to all special permits to the Department of Transportation and Development. All costs related to the acquisition of such access shall be incurred by the Department of Transportation and Development.

(4) The secretary may impose conditions upon the issuance of a special permit and may impose requirements upon its use, including but not restricted to the use of additional axles, so as to require that the axle weight conform as closely as possible to the weights provided in R.S. 32:386; the routing over the highways of the shipment under the special permit; the date, time of day, and speed limit; the furnishing of a bond with good and solvent surety to protect the state, the department, and all political corporations and subdivisions of the state from all liability and damage resulting from the use of such permit; the accompaniment of the vehicle and shipment by a proper escort, all at the expense of the permittee; and such other conditions or requirements as the secretary deems necessary and proper. When state police vehicles are required as a proper escort, there shall be a charge for the use thereof, and the secretary of the Department of Public Safety shall determine the fees charged for the use of the state police vehicles so used. Such charge shall be based on the mileage of the escort with a minimum charge of twenty-five dollars. Any fees charged in excess of twenty-five dollars shall be adopted pursuant to R.S. 49:951, et seq.

(5) An overweight special permit shall be issued for the gross weight of the vehicle or combination of vehicles.

(6) The secretary may issue special permits to those vehicles transporting hay due to a disaster or emergency, including but not limited to severe and extended drought conditions. The secretary may promulgate the rules and regulations in accordance with the Administrative Procedure Act as may be necessary to implement the provisions of this Paragraph.

C.(1) The secretary may issue an annual special permit for the operation of those vehicles which are of such a particular design that they do not comply with R.S. 32:386. This type of annual special permit shall be issued only if:

(a) The vehicles are nonload carrying, primarily operate off the road and only occasionally use the state maintained highway system, or,

(b) The vehicle is a waste disposal truck that was in actual use in this state as of January 1, 1977, and,

(c) Such vehicles are mounted with a minimum size 10.00 tire or such size tire as is required by the secretary.

The secretary may establish and collect a reasonable fee for this annual special permit.

(2)(a) In addition, subject to the provisions of Paragraphs (3), (4), (5), and (6) of Subsection B of this Section, the secretary may issue special permits he finds essential and in the best interest of the state by reason of an emergency situation, unusual circumstances, natural catastrophes, or disasters affecting the transportation on the highways of the state of farm products in their natural state or forest products in their natural state. The weight limitations of any special farm or forest product permit so issued shall not exceed those set forth in R.S. 32:386(D), (E), (F), and (G); the gross weight of any combination of vehicles shall not exceed one hundred thousand pounds; and the length of any vehicle or combination of vehicles shall not exceed seventy-five feet. Each such special farm or forest product permit shall be issued for designated routes.

(b) The secretary may establish and collect reasonable fees for each special farm or forest product permit issued. Permit fees shall be uniform for each classification of vehicle and the purpose for which issued.

(3)(a) In addition, upon application of the owner or operator of any vehicle or combination of vehicles transporting farm and forest products in their natural state, transporting seed cotton modules, transporting cotton seed from the gin to the mill, transporting raw sugar from the mill to the refinery, or transporting brewer's grain, the secretary shall issue special harvest season permits within forty-eight hours of application and payment of fee for the transportation of farm and forest products in their natural state, for the transportation of seed cotton modules, for the transportation of cotton seed from the gin to the mill, for the transportation of raw sugar from the mill to the refinery, or for the transportation of brewer's grain on any state-maintained highway except the interstate system for a total gross weight of eighty-six thousand six hundred pounds for any vehicle or combination of vehicles provided:

(i) The total weight of any single axle shall not exceed twenty-two thousand pounds.

(ii) The total gross weight of any tandem axle shall not exceed thirty-seven thousand pounds, except as provided for vehicles carrying forest products in their natural state in R.S. 32:386(K).

(b) Under the same special harvest season permit, the owners and operators shall be authorized to transport farm and forest products in their natural state, to transport seed cotton modules, to transport cotton seed from the gin to the mill, to transport raw sugar from the mill to the refinery, or to transport brewer's grain on the interstate system for a total gross weight of eighty-three thousand four hundred pounds for any vehicle or combination of vehicles provided:

(i) The total gross weight of any single axle shall not exceed twenty thousand pounds.

(ii) The total gross weight of any tandem axle shall not exceed thirty-five thousand two hundred pounds.

(c) The provisions of Paragraphs (B)(1), (2), and (3) of this Section and R.S. 32:388(D) shall not apply to special harvest season permits.

(d) The secretary shall collect a one-time fee of ten dollars for each harvest year for the issuance of the special harvest season permits.

(e) In addition, upon application of the owner or operator of any vehicle or combination of vehicles which has a minimum of eighteen wheels and which is engaged in the transfer of commercial and household trash, garbage, refuse waste, or recyclable waste material loaded exclusively from Department of Environmental Quality authorized pickup stations, or transfer stations, or both, and upon payment of a fee of ten dollars, the secretary shall issue a special permit authorizing the vehicle or combination of vehicles to operate on any state-maintained highway except the interstate system at a total gross weight of eighty-six thousand six hundred pounds. The permit shall be valid for one year. Except as otherwise provided in this Subparagraph, all of the provisions of this Paragraph shall apply to permits issued under the provisions of this Subparagraph and to vehicles or combinations of vehicles for which permits are issued under the provisions of this Subparagraph.

(f)(i) In addition, upon application of the owner or operator of any vehicle or combination of vehicles which has a minimum of eighteen wheels, used to transfer commercial and household trash, garbage, refuse, or recyclable waste material loaded exclusively from the Department of Environmental Quality authorized pickup stations, or transfer stations, or both, and upon payment of a fee of one thousand dollars, the secretary shall issue a special permit authorizing the vehicle or combination of vehicles to operate at the maximum axle weights provided under the Department of Transportation and Development's regulations for overweight permit loads, on any state-maintained highway except the interstate system. The permit shall be valid for one year. Except as otherwise provided in this Subparagraph, all of the provisions of this Paragraph shall apply to permits issued under the provisions of this Subparagraph and to vehicles or combinations of vehicles for which permits are issued under the provisions of this Subparagraph.

(ii) In addition, upon application of the owner or operator of any vehicle or combination of vehicles which has a minimum of eighteen wheels used to transfer bundled or bailed recyclable waste paper products and upon payment of a fee of one thousand dollars, the secretary shall issue a special permit authorizing the vehicle or combination of vehicles to operate at the maximum axle weights provided under the Department of Transportation and Development's regulations for overweight permit loads on any state-maintained highway except the interstate system. Such vehicles or the loads thereon shall not exceed a width of ten feet. The permit shall be valid for one year. Except as otherwise provided in this Subparagraph, all the provisions of this Paragraph shall apply to permits issued under the provisions of this Subparagraph and to vehicle or combinations of vehicles for which permits are issued under the provisions of this Subparagraph. The provisions of this Item shall include the equipment necessary for the loading or unloading of the load.

(g) In addition, upon application of the owner or operator of any truck fitted with a compactor body which is engaged in the collecting and hauling of solid waste including residential solid waste, agricultural waste, commercial solid waste, construction or demolition debris, garbage, industrial solid waste, trash, white goods, woodwaste, and yard trash as defined by the Department of Environmental Quality's rules and regulations, and upon payment of a fee of fifty dollars, the secretary of the Department of Transportation and Development shall issue a special permit authorizing said single vehicles with tandem axles to operate on any state-maintained highway including the interstate system at a total gross weight not to exceed sixty-eight thousand pounds provided the federal government does not raise any objections to such permitted weight limitations and the secretary shall issue a special permit authorizing said single vehicles which have tridum axles to operate on any state-maintained highway including the interstate system at a total gross weight not to exceed eighty thousand pounds provided the federal government does not raise any objection to such permitted weight limitation. The permit shall be valid for one year. Except as otherwise provided herein, all of the provisions of this Paragraph shall apply to permits issued under the provisions herein and to said trucks for which permits are issued hereunder. Nothing herein shall preempt municipal or parish ordinances regulating weight limits on municipal or parish streets or roads.

(4) The secretary may issue an annual special overwidth permit for the operation of vehicles transporting pulpwood and plywood bolts not to exceed nine feet and forest management equipment except general construction equipment such as bulldozers, draglines, and graders, not to exceed ten feet. The secretary shall collect an annual fee of ten dollars for each pulpwood, plywood bolt, or forest management equipment special permit. This Paragraph does not apply to the operation of vehicles on the interstate system.

(5) The secretary may issue a special overwidth permit for the transportation of privately owned pleasure craft together with its accompanying trailer when the width does not exceed ten feet. The permit shall be valid for a period of thirty days from the date of issuance. The secretary shall collect a fee of ten dollars for each permit issued. This permit shall not be issued to companies or individuals engaged in the business of buying, selling, or transporting pleasure craft. The permit shall not apply to the operation on the interstate system or to other highways which may be designated by the secretary. The secretary may promulgate rules and regulations in accordance with the Administrative Procedure Act as may be necessary to effectuate these provisions.

(6) The secretary may issue special permits to those vehicles transporting commodities between a port facility located outside the state of Louisiana on the Mississippi River and a manufacturing facility located within the state of Louisiana where the vehicle must enter the state via a bridge crossing the Mississippi River and transport commodities to a manufacturing facility located within the same parish as the bridge. The special permit issued shall provide for size and weight limitations and shall specify the roads or highways over which the vehicle may operate. The secretary may promulgate rules and regulations in accordance with the Administrative Procedure Act as may be necessary to effectuate the provisions of this Paragraph.

D. Neither the state nor the department shall incur any liability of any nature whatsoever to any permittee or any other person arising from the use of a special permit. Every special permit is issued upon the condition that the permittee accepts and uses it at his own risk, even though the directions and instructions of the secretary and particularly such instructions and requirements as those relating to routing, are faithfully complied with.

E.(1)(a) The secretary shall charge fees for special permits as provided in Subsection H of this Section for special permit applicants, if each permittee provides the department a surety bond or cash deposit in the minimum amount of one thousand dollars or any amount in excess thereof fixed by the secretary to guarantee payment of said account. To facilitate the use of such credit accounts, the department shall provide a sufficient number of Louisiana inbound wide area telephone service lines for use by the trucking industry.

(b) All of such special permit fees collected by the secretary shall be paid into the state treasury on or before the twenty-fifth day of each month following their collection and, in accordance with Article VII, Section 9 of the Constitution of Louisiana, shall be credited to the Bond Security and Redemption Fund. After compliance with the requirements of the Bond Security and Redemption Fund, the treasurer shall deposit an amount equal to all fees collected pursuant to special permits into the Transportation Trust Fund.

(2) The department shall keep a set of books showing from whom every dollar is received and for what purpose and to whom every dollar is paid and for what purpose. It also shall keep in its file vouchers and receipts for all monies paid out.

F. Any special permit shall be carried with the vehicle using the same and shall be available at all times for inspection by the proper authorities.

G. The secretary may adopt rules and regulations necessary to carry out the purpose of this Section relating to the issuance of special permits.

H. Special permit fees.

(1)(a) Except as provided for mobile homes in Subparagraph (b) of this Paragraph, the fee for each overwidth, overheight, or overlength permit shall be ten dollars per trip or ten dollars per operating day for trips lasting more than one calendar day provided such vehicle or combination of vehicles is not also overweight; provided, however, that the fee for trailers or semitrailers hauling loads of the same product which exceed the legal limit shall be ten dollars per operating day provided such vehicles or combination of vehicles is also not overweight. Overwidth, overheight, and overlength permits may be issued on a monthly basis for a fee of ten dollars per operating day, except equipment used in an unloaded condition by companies engaged in the business of moving buildings may obtain one permit per company per month for a fee of fifteen dollars.

(b) The permit fee for the transporting of each overwidth, overheight, or overlength mobile home shall be a total of ten dollars per permit, provided the vehicle is not overweight, and each permit shall be issued for a consecutive seventy-two hour period.

(c) Single-trip permits issued to facilitate the movement of sealed ocean containers shall not require the specific identification of the vehicle carrying the permitted container. The single-trip permit shall be issued based upon the specific container and seal number.

(2) Fees for an overweight permit shall be as set forth in the following schedules:

(a) This schedule is for three types of vehicles:

(i) Vehicles and combinations of vehicles which do not exceed the legal gross weight, but which exceed the legal axle weight on one to three single or individual axles or on tandem, tridum, or quadrum axles, including the steering axles.

(ii) Vehicles or combinations of vehicles which have two or three single or individual axles total and which exceed both their legal gross weight and legal axle weight.

(iii) Off-road equipment with two to four single or individual axles, or tandem, or tridum axles.

PERMIT FEE DOLLARS

EXCESS WEIGHT                                      DISTANCE IN MILES

POUNDS                  0-50          51-100           101-150       151-200     OVER 200

0-10,000              $ 20.00        $ 30.00           $ 35.00        $ 45.00         $ 55.00

10,001-20,000                  35.00            65.00               90.00          115.00           140.00

20,001-30,000                  55.00          100.00             140.00          185.00           230.00

30,001-40,000                  70.00          135.00             195.00          255.00           315.00

40,001-50,000                  90.00          170.00             245.00          325.00           405.00

50,001-60,000                105.00          205.00             300.00          395.00           490.00

Over 60,000--$10.00 permit fee plus $0.07 per ton-mile will be charged

(b) This schedule is for combinations of vehicles with four single or individual axles including the steering axle.

FOUR AXLES, INCLUDING STEERING AXLE:

PERMIT FEE DOLLARS

GROSS WEIGHT                                 DISTANCE IN MILES

POUNDS             0-50           51-100        101-150         151-200      OVER 200

66,001-80,000           $20.00           $35.00        $ 45.00         $ 60.00         $ 70.00

80,001-90,000             45.00             75.00          110.00           145.00           175.00

(c)(i) This schedule is for combinations of vehicles with five or more single or individual axles, or tandem, or tridum axles, including the steering axle, where the gross weight exceeds eighty thousand pounds.

FIVE OR MORE AXLES INCLUDING STEERING AXLE

WHERE GROSS WEIGHT EXCEEDS 80,000 POUNDS

PERMIT FEE DOLLARS

GROSS WEIGHT                                DISTANCE IN MILES

POUNDS                0-50          51-100       101-150         151-200        OVER 200

80,001-100,000         $ 30.00         $ 45.00       $ 65.00          $ 80.00           $ 100.00

100,001-108,000           50.00            95.00        135.00           180.00              220.00

108,001-120,000           70.00          130.00        190.00           250.00              310.00

120,001-132,000           90.00          170.00        250.00           330.00              415.00

132,001-152,000         120.00          225.00        335.00           445.00              555.00

152,001-172,000         155.00          295.00        440.00           585.00              730.00

172,001-192,000         190.00          365.00        545.00           725.00              905.00

192,001-212,000         225.00          435.00        650.00           865.00            1080.00

212,001-232,000         260.00          505.00        755.00         1005.00            1250.00

232,001-254,000         295.00          575.00        860.00         1145.00            1420.00

(ii) Notwithstanding any other provision of law to the contrary, any combination vehicle with a gross weight greater than 212,000 pounds, but not in excess of 254,000 pounds shall be authorized a maximum tandem axle weight of forty-five thousand pounds and a maximum steering axle weight of thirteen thousand pounds, provided the spread between axle groups is a minimum of twelve feet and the spread between tires in a group is a minimum of four feet.

(iii) Loads exceeding 232,001 pounds, but not greater than 254,000 pounds shall be allowed statewide movement on the Department of Transportation and Development selected and approved routes, the majority of which are interstate highways only; however, those portions of their route from the load's origin to the National Highway System and that portion from the National Highway System to its destination shall be subject to the structural evaluation provided for in this Subparagraph.

(iv) OVER 254,000 -- $10.00 permit fee, plus $0.50 per ton-mile of weight in excess of 80,000 pounds, plus a fee for structural evaluation based on the following schedule:

(aa) $125.00 -- for evaluation of treated timber, concrete slab, and precast concrete slab bridge.

(bb) $850.00 -- for evaluation of truss, continuous span, and movable bridges and for all Mississippi River structures.

(cc) $500.00 -- for all other structures.

(3) A permit granted under the provisions of Paragraph (2) of this Subsection shall include the operation of vehicles or combination of vehicles having both dimensions and weights in excess of the limits imposed in Subpart A of this Part, without the payment of any fee other than that imposed in the schedules above set forth in Paragraph (2) of this Subsection.

I. All vehicles or combinations of vehicles utilizing a balance type utility trailer or a fifth-wheel type utility trailer engaged in the transportation of utility poles shall be deemed to have a special permit by operation of law and may use the public highways of this state for the transportation of utility poles by a utility, its representative, or its contractor for the normal operation of its facilities to provide service to the area it serves. Such vehicles or combinations of vehicles shall be subject to the restriction that no load consisting of such poles shall extend more than thirty-five feet past the rear of the vehicle or combination of vehicles carrying the load, and the load shall maintain a minimum clearance of one and one-half feet above the ground. These restrictions shall be deemed to be in lieu of those set forth in R.S. 32:382.

J. Notwithstanding other provisions of this Subpart or other provisions of law to the contrary, vehicles hauling prepackaged products in international trade originating from or destined to an intermodal facility, which are containerized in such a manner as to make subdivision thereof impractical, shall be authorized special container permits. For the purposes of this Subsection, the contents of a sealed container being used in international trade in conjunction with a maritime shipment shall be considered indivisible. The special container permits shall be subject to the following provisions:

(1)(a) Upon application of the owner or operator of any vehicle transporting intermodal containers, within a fifty-mile radius of a statutorily defined port or harbor district, the secretary shall issue a Class I Ocean Container Permit for the transportation of such containers with the gross vehicle weight limitation not to exceed eighty thousand pounds and the axle weight not to exceed forty thousand pounds per tandem axle group. Additionally, provided there are no objections raised by the Federal Highway Administration, any vehicle transporting intermodal containers with an open-top or flat rack with a gross vehicle weight not to exceed eighty thousand pounds and axle weight not to exceed forty thousand pounds per tandem axle group shall be eligible for the Class I Ocean Container Permit. The applicant shall indicate on the application the vehicle identification number of the vehicle for which the permit shall be issued. The annual fee for the permit shall be fifty dollars per vehicle. If the vehicle for which the permit issued is no longer usable to the owner or operator, the permit may be transferred to a replacement vehicle. However, such transfer shall be authorized only one time during the year for which the permit is in effect. All fines and penalties assessed against a vehicle hauling containerized prepackaged products in international trade for failing to provide proof to any law enforcement or weight enforcement officer that the cargo originated from or is destined to an intermodal facility shall be waived by the Department of Transportation and Development upon submission to the department of satisfactory proof that the cargo originated from or was destined to an intermodal facility.

(b) For the purposes of this permit a vehicle is deemed to be in international trade if the bill of lading contains, but is not limited to any one of the following references: a port facility, a booking number, a vessel name, a voyage number, a foreign port of discharge, or a steamship line.

(c) The provisions of this Paragraph limiting the transportation of sealed intermodal containers within a fifty-mile radius of a statutorily defined port or harbor district shall not apply to vehicles transporting such containers within a fifty-mile radius of the Interstate Ten Twin Span Bridge, until such time as the Interstate Ten Twin Span Bridge is opened to owners or operators of any vehicle transporting sealed intermodal containers.

(2)(a) Upon application of the owner or operator of any vehicle transporting sealed intermodal containers within a fifty-mile radius of a statutorily defined port or harbor district, the secretary shall issue a Class II Ocean Container Permit for the transportation of such containers with the gross vehicle weight limitation not to exceed ninety-five thousand pounds and the axle weight not to exceed twenty thousand pounds per axle provided the rear axle set is in tridem. The applicant shall indicate on the application the vehicle identification number of the vehicle for which the permit shall be issued. The annual fee for the permit shall be five hundred dollars per vehicle. If the vehicle for which the permit is issued is no longer usable by the owner or operator, the permit may be transferred to the replacement vehicle. However, such transfer shall be authorized only one time during the year for which the permit is in effect.

(b) The provisions of this Paragraph limiting the transportation of sealed intermodal containers within a fifty-mile radius of a statutorily defined port or harbor district shall not apply to vehicles transporting such containers within a fifty-mile radius of the Interstate Ten Twin Span Bridge, until such time as the Interstate Ten Twin Span Bridge is opened to owners or operators of any vehicle transporting sealed intermodal containers.

(3)(a) Upon application of the owner or operator of any vehicle transporting a liquid bulk container within a fifty-mile radius of a statutorily defined port or harbor district, the secretary shall issue a Liquid Bulk Container Permit with the gross vehicle weight limitation not to exceed ninety-five thousand pounds and the axle weight not to exceed twenty thousand pounds per axle provided the rear axle set is in tridem. Each vehicle issued such a permit shall be equipped with a standard intermodal drop-frame chassis with twist locks to secure the liquid bulk container on the chassis. The applicant shall indicate on the application the VIN number for the power unit of the vehicle for which the permit shall be issued. The annual fee for the permit shall be two hundred dollars per vehicle. If the vehicle for which the permit is issued is no longer usable by the owner or operator, the permit may be transferred to a replacement vehicle. However, such transfer shall be authorized only one time during the year for which the permit is in effect.

(b) The provisions of this Paragraph limiting the transportation of sealed intermodal containers within a fifty-mile radius of a statutorily defined port or harbor district shall not apply to vehicles transporting such containers within a fifty-mile radius of the Interstate Ten Twin Span Bridge, until such time as the Interstate Ten Twin Span Bridge is opened to owners or operators of any vehicle transporting sealed intermodal containers.

K. The secretary may promulgate rules and regulations in accordance with the Administrative Procedure Act as are necessary to enforce the provisions of this Section.

L. Notwithstanding any other provision of law to the contrary, the governor may delegate authority to the secretary to waive the requirements of the rules and regulations promulgated by the department relative to the issuance of special permits for purposes of disaster, emergency, or emergency preparedness. For the purposes of this Subsection, "disaster", "emergency", or "emergency preparedness" are defined as provided in R.S. 29:723.

Acts 1991, No. 445, §1; Acts 1991, No. 839, §1; Acts 1992, No. 186, §1; Acts 1992, No. 243, §1; Acts 1992, No. 734, §1; Acts 1992, No. 984, §10; Acts 1993, No. 13, §1; Acts 1993, No. 340, §1; Acts 1993, No. 371, §1; Acts 1995, No. 228, §1; Acts 1995, No. 254, §1; Acts 1995, No. 474, §1, eff. June 17, 1995; Acts 1997, No. 86, §1, eff. June 11, 1997; Acts 1997, No. 432, §1; Acts 1997, No. 1342, §1, eff. July 15, 1997; Acts 1999, No. 300, §1; Acts 1999, No. 436, §1; Acts 1999, No. 786, §1; Acts 2003, No. 1219, §1, eff. July 1, 2003; Acts 2004, No. 302, §1, eff. June 18, 2004; Acts 2004, No. 527, §1; Acts 2008, No. 708, §1; Acts 2009, No. 46, §1; Acts 2009, No. 189, §1; Acts 2011, No. 162, §1; Acts 2013, No. 47, §1, eff. May 29, 2013; Acts 2016, No. 441, §1.



RS 32:387.1 - Escort vehicles; permit to operate required

§387.1. Escort vehicles; permit to operate required

A. Notwithstanding any contrary provision of R.S. 32:388 and except for those vehicles provided for in R.S. 32:385, or any rule or regulation adopted under authority thereof, or of any other provision of law or rule or regulation, all motor vehicles excluding motorcycles, shall be proper escorts in accordance with the provisions of R.S. 32:388 and any other laws and rules or regulations providing with respect to motor vehicles and traffic regulation, for the moving of house trailers on the roads, streets and highways of this state.

B.(1) Each company which operates an escort service in this state and which is domiciled in another state shall register annually with the secretary in accordance with rules and regulations adopted by the secretary. The oversight review of the rules and regulations adopted under this Section shall be conducted by the House and Senate Committees on Transportation, Highways and Public Works. The secretary shall establish a permit fee sufficient to cover the costs of the service. The fee shall not be less than ten dollars.

(2) Each application for registration shall be accompanied by each of the following:

(a) The name and address of the agent for service of process. The agent shall reside in and shall be domiciled in this state.

(b) Proof that each vehicle operated in this state by the applicant is insured in the same amount as is required for escort companies which are domiciled in this state.

(c) Proof that each driver of an escort vehicle has a valid operator's license issued by a state or territory of the United States.

(d) Such other information as the secretary by rule may require.

C. The secretary may revoke, suspend, or refuse to issue a registration for any violation of Subsection B hereof.

D. Whoever violates Subsection B hereof shall be fined one hundred dollars for each offense.

Added by Acts 1977, No. 433, §1. Acts 1986, No. 575, §1.

{{NOTE: THE CITE OF R.S. 32:388 IN 32:387.1 REFERS TO R.S. 32:388 AS IT EXISTED PRIOR TO THE 1977 REGULAR SESSION.}}



RS 32:387.2 - Repealed by Acts 2011, No. 162, §2.

§387.2. Repealed by Acts 2011, No. 162, §2.



RS 32:387.3 - Repealed by Acts 2011, No. 162, §2.

§387.3. Repealed by Acts 2011, No. 162, §2.



RS 32:387.4 - Equipment destined to or from any oil or gas facility or petrochemical complex; Interstate highways

§387.4. Equipment destined to or from any oil or gas facility or petrochemical complex; Interstate highways

A. Notwithstanding any other provision of law to the contrary, the secretary may issue special permits for the movement of equipment destined to or from any oil or gas facility and/or petrochemical complex on Interstate highways located in this state. Vehicles transporting such equipment on Interstate highways shall not exceed a speed of forty-five miles per hour and shall be accompanied by a state police escort.

B. The provisions of R.S. 32:387 which are not in conflict herewith are applicable to the issuance of special permits under this Section.

C. The secretary may refuse to issue a special permit under this Section whenever, because of construction or the condition of the highway or because of traffic conditions thereon, the public would be endangered by the use sought to be permitted.

Acts 1992, No. 219, §1.



RS 32:387.5 - Special permits; authorization to travel on portions of Interstate 49

§387.5. Special permits; authorization to travel on portions of Interstate 49

Notwithstanding any other provisions of the law to the contrary, and provided the federal government does not raise any objection to such permitted weight limitations, Interstate 49 from its northern intersection with U.S. Highway No. 167 near Meeker in Rapides Parish to its southern intersection with U.S. Highway No. 167 near Washington in St. Landry Parish is hereby deemed as an alternate route for U.S. Highway No. 167. Any vehicle traveling under a special permit issued under the provisions of this Subpart, the conditions of which permit travel on U.S. Highway No. 167, is hereby authorized to travel Interstate 49 under the same conditions and restrictions as those applicable to its permit to travel on U.S. Highway No. 167.

Acts 1995, No. 254, §1.



RS 32:387.6 - Special permits; trucks hauling cotton modules

§387.6. Special permits; trucks hauling cotton modules

Notwithstanding any other provision of law to the contrary, the secretary shall issue annual special permits to persons who operate trucks which haul cotton modules and are in compliance with the provisions of the Federal Motor Carrier Safety Regulations. These permits shall be issued in accordance with the following provisions:

(1) The permits shall be issued at the truck permit office of the Department of Transportation and Development.

(2) The fee for the permits shall be fifty dollars per permit per year.

(3) The permit shall authorize the operation of a three-axle vehicle at a gross weight of sixty-eight thousand pounds; with a tandem axle not to exceed forty-eight thousand pounds; and a single axle not to exceed twenty thousand pounds. These permits shall allow travel on any state-maintained highway with the exception of interstates.

(4) The secretary may impose a civil penalty of up to five cents per pound for each violation of the limit established in this Subsection. The secretary, by rule, shall establish procedures for enforcing the provisions of this Subsection, including a procedure by which persons accused of violations may contest those accusations.

Acts 1995, No. 790, §1.



RS 32:387.7 - Special permits; vehicles hauling sugarcane

§387.7. Special permits; vehicles hauling sugarcane

A. Notwithstanding any other provision of law to the contrary and provided that there are no objections raised by the federal government, the secretary shall issue annual special permits to persons who own or operate vehicles which haul sugarcane. Such permits may be issued to either the pulling unit or the trailer contained in the combination which shall have a minimum of eighteen wheels. These permits shall be issued in accordance with the following provisions:

(1) The permits shall be issued at the truck permit office of the Department of Transportation and Development.

(2) The fee for the permits shall be one hundred dollars per permit per year.

(3) The permit shall authorize the operation of the vehicle combination at a gross weight not to exceed one hundred thousand pounds.

(4)(a) The secretary may impose a civil penalty of up to five cents per pound for each violation of the one hundred thousand pound limit.

(b) Beginning August 1, 2005, a first violation of the one hundred thousand pound limit shall result in the civil penalty imposed in accordance with the provisions of this Section and a warning that a second violation shall result in the penalty and the forfeiture of the permittee's eligibility to apply for and receive an annual special permit for the following year. A second violation of the one hundred thousand pound limit shall result in the penalty and the forfeiture of the permittee's eligibility to apply for and receive an annual special permit for the following year. A third violation shall result in the penalty and the permanent revocation of the permittee's eligibility to apply for and receive an annual special permit.

(c) Any owner or operator who has a civil penalty levied against him for a violation of the permitted weight limit of this Section shall be entitled to appeal the penalty in accordance with the provisions of R.S. 32:389.

(d) The Department of Transportation and Development, in cooperation with the Department of Public Safety and Corrections, office of state police, shall promulgate rules and regulations as are necessary, in accordance with the Administrative Procedure Act, to implement the provisions of this Section, subject to oversight by the House and Senate Transportation, Highways and Public Works Committees. The office of state police shall be responsible for promulgating rules and regulations regarding enforcement procedures.

(5) The permit shall be specific to the vehicle that is indicated by the permit applicant upon application.

B. Beginning August 1, 2012, the secretary shall not issue an annual special permit pursuant to the provisions of this Section to any owner or operator of a vehicle hauling sugarcane who has not added an additional single axle on the sugarcane trailer for a total of six axles for the vehicle and trailer combination. The provisions of this Subsection shall not prohibit the secretary from issuing an annual special permit to any owner or operator of a vehicle hauling sugarcane pursuant to the provisions of any other Section.

Acts 1995, No. 584, §1; Acts 2003, No. 1219, §1, eff. July 1, 2003; Acts 2004, No. 300, §1, eff. June 18, 2004; Acts 2005, No. 330, §1; Acts 2007, No. 365, §1, eff. July 10, 2007; Acts 2012, No. 462, §1.



RS 32:387.8 - Vehicles requiring steering axle permit; interstate highways

§387.8. Vehicles requiring steering axle permit; interstate highways

All vehicles requiring a steering axle permit to travel on state highways shall also be entitled to travel on interstate highways without an additional permit, provided the single axle vehicles requiring such permit do not exceed twenty-four thousand pounds in weight.

Acts 1997, No. 176, §1.



RS 32:387.9 - Special permit; vehicles hauling agronomic or horticultural crops

§387.9. Special permit; vehicles hauling agronomic or horticultural crops

Notwithstanding any other provision of law to the contrary, the secretary shall issue annual special permits to persons who operate vehicles hauling agronomic or horticultural crops in their natural state. Such permits may be issued to either the pulling unit or the trailer contained in the combination which shall have a minimum of eighteen wheels. These permits shall be issued in accordance with the following provisions:

(1) The permits shall be issued at the truck permit office of the Department of Transportation and Development.

(2) The fee for the permits shall be one hundred dollars per permit per year.

(3) The permit shall authorize the operation of the vehicle combination at a gross weight not to exceed one hundred thousand pounds.

(4) The secretary may impose a civil penalty of up to five cents per pound for each violation of the limit established in this Section. The secretary, by rule, shall establish procedures for enforcing the provisions of this Section, including a procedure by which persons accused of violations may contest those accusations.

(5) Vehicles permitted under the provisions of this Section shall be prohibited from traveling on the interstate system.

(6) The permit shall be specific to the vehicle that is indicated by the permit applicant upon application.

Acts 1997, No. 420, §1; Acts 2004, No. 300, §1, eff. June 18, 2004.



RS 32:387.9.1 - Special permits; vehicles hauling agronomic or horticultural crops; authorization to travel upon segment of Interstate 49 as alternate route to US 71 and US 167

§387.9.1. Special permits; vehicles hauling agronomic or horticultural crops; authorization to travel upon segment of Interstate 49 as alternate route to US 71 and US 167

Notwithstanding any other provision of law to the contrary, and provided the federal government does not raise any objection to such permitted weight limit, any vehicle issued an annual special permit pursuant to the provisions of R.S. 32:387.9 may travel upon that segment of Interstate 49 between its interchange with US 71 and US 167 (MacArthur Drive) south of the city of Alexandria and its interchange with Rapides Station Road north of the city of Alexandria as an alternate route to US 71 and US 167.

Acts 2010, No. 847, §1.



RS 32:387.10 - Special permit; vehicles transporting timber cutting or logging equipment

§387.10. Special permit; vehicles transporting timber cutting or logging equipment

A. Notwithstanding any other provision of law to the contrary, whenever a vehicle is being operated to transport two, but not more than two, pieces of timber cutting or logging equipment from one job site to another, the secretary shall issue an annual special overweight permit to the person who operates the vehicle. The permit shall be issued in accordance with the following provisions:

(1) The permit shall be issued at the truck permit office of the Department of Transportation and Development.

(2) The fee for the permit shall be one hundred dollars per permit per year.

(3) The permit shall authorize the operation of the truck, trailer and load thereon to operate at the maximum axle weights provided for overweight permit loads, with a gross vehicle weight not to exceed one hundred five thousand pounds. The maximum width on such truck, trailer, and the load thereon shall not exceed fourteen feet.

B. The special permit shall not authorize the operation of the vehicle on the interstate system of the state.

C. The special permit authorizes operation of the vehicle during daylight hours and prohibits such operation during heavy rain or when visibility is less than five hundred feet.

Acts 1997, No. 1193, §1; Acts 2006, No. 299, §1.



RS 32:387.11 - Semiannual critical off-road equipment permit; authorization

§387.11. Semiannual critical off-road equipment permit; authorization

A. Notwithstanding any other provision of law to the contrary, the secretary shall promulgate rules and regulations in accordance with the Administrative Procedure Act as may be necessary to provide for a semiannual critical off-road equipment permit. Critical off-road equipment as defined in the manual entitled "Louisiana Regulations for Trucks, Vehicles and Loads" are either vehicles or combinations of vehicles with booster units, or vehicles not designated as noncritical off-road equipment, or those vehicles classified as critical off-road equipment by the department.

B. The fee for a semiannual critical off-road equipment permit shall be based on the following formula:

# of lbs. over weight
x $.07/ton x # of miles in 6 mos. + $25(adm. fee)

2000

Acts 1999, No. 786, §1.



RS 32:387.12 - Annual noncritical off-road equipment permit; authorization

§387.12. Annual noncritical off-road equipment permit; authorization

A. Notwithstanding any other provision of law to the contrary, the secretary shall promulgate rules and regulations in accordance with the Administrative Procedure Act as may be necessary to provide for an annual noncritical off-road equipment permit. "Noncritical off-road equipment" means either vehicles or combinations of vehicles without booster units, or vehicles with a single-single, single-tandem, single-triple, or tandem-tandem axle configuration in which no single axle is in excess of thirty thousand pounds nor tandem or triple axles in excess of fifty-four thousand pounds, as defined in the manual entitled "Louisiana Regulations for Trucks, Vehicles and Loads", or those vehicles classified as noncritical off-road equipment by the department.

B. The fee for a noncritical off-road equipment permit shall be one thousand dollars per permit per year.

C. Notwithstanding any provision of law to the contrary and provided that there are no objections raised by the federal government, noncritical off-road equipment that has been issued a valid annual noncritical off-road equipment permit may be allowed to tow a two-axle motor vehicle as long as the towed vehicle does not exceed ten thousand pounds gross vehicle weight, and the combination of the off-road equipment and the towed vehicle does not exceed an overall length of sixty-five feet. Counterweights are allowed to be carried on the off-road equipment when carried in a functional position.

Acts 1999, No. 786, §1; Acts 2009, No. 285, §1; Acts 2013, No. 130, §1.



RS 32:387.13 - Repealed by Acts 2011, No. 162, §2.

§387.13. Repealed by Acts 2011, No. 162, §2.



RS 32:387.14 - Special permit; heavy equipment

§387.14. Special permit; heavy equipment

In addition to the special permits issued on an annual basis or a per trip basis as provided for in this Part, the secretary is hereby authorized to issue annual special permits to transporters of heavy equipment. The secretary shall promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Section, including but not limited to the fee for such annual permit, which shall not exceed two thousand five hundred dollars, and the size and weight authorized under the permit, which shall not exceed size and weight restrictions for transporters of heavy equipment under this Part.

Acts 2000, 1st Ex. Sess., No. 121, §1, eff. April 19, 2000.



RS 32:387.15 - Repealed by Acts 2011, No. 162, §2.

§387.15. Repealed by Acts 2011, No. 162, §2.



RS 32:387.16 - Special permit; sealed containerized cargo for export; containerboard, kraft liner, and roll pulp; limitations

§387.16. Special permit; sealed containerized cargo for export; containerboard, kraft liner, and roll pulp; limitations

A. Provided there are no objections raised by the Federal Highway Administration, the secretary may issue special annual permits for one-way hauls from Pineville, Louisiana to New Orleans, Louisiana of sealed containerized cargo intended for exportation. This special annual permit shall be limited to sealed containerized cargo which contains containerboard, kraft liner, or roll pulp. These permits shall be issued in accordance with the following provisions:

(1) The permits shall be issued at the truck permit office of the Department of Transportation and Development.

(2) The fee for the permit shall be seven hundred fifty dollars per year.

(3) The permit shall authorize the operation of a vehicle or combination of vehicles with not more than five axles at a total gross vehicle weight not to exceed ninety thousand pounds; and a tandem axle weight not to exceed forty thousand pounds.

B. The secretary may impose a civil penalty of up to five cents per pound for each violation of the limit established in this Section. The secretary may promulgate rules and regulations in accordance with the Administrative Procedure Act as are necessary to enforce the provisions of this Section.

Acts 2003, No. 1219, §1, eff. July 1, 2003.



RS 32:387.17 - Special permit; containerized cargo intended for export; rules and regulations; ports in Ouachita Parish

§387.17. Special permit; containerized cargo intended for export; rules and regulations; ports in Ouachita Parish

A. Provided there are no written objections raised by the Federal Highway Administration, the secretary of the Department of Transportation and Development may issue special annual permits for sealed containerized cargo in international trade intended for exportation within a fifty mile radius of the Port of Ouachita. These special permits shall be issued in accordance with the following provisions:

(1) The permit shall be issued at the truck permit office of the Department of Transportation and Development.

(2) The fee for the permit shall be seven hundred fifty dollars annually.

(3) The permit shall authorize the operation of a vehicle or combination of vehicles with a total gross vehicle weight not to exceed ninety thousand pounds and a tandem axle weight not to exceed forty thousand pounds.

(4) The secretary may impose a civil penalty of up to five cents per pound for each violation of the weight limit established by this Section.

(5) The authority of the secretary to issue this special permit shall terminate effective July 1, 2012.

B. The secretary may promulgate rules and regulations in accordance with the Administrative Procedure Act as are necessary to enforce the provisions of this Section.

Acts 2004, No. 907, §1, eff. July 12, 2004; Acts 2005, No. 287, §1, eff. June 29, 2005; Acts 2008, No. 179, §1, eff. June 21, 2008.



RS 32:387.18 - Repealed by Acts 2011, No. 162, §2.

§387.18. Repealed by Acts 2011, No. 162, §2.



RS 32:387.19 - Special permit; bagged rice for export; rules and regulations; Port of Lake Charles

§387.19. Special permit; bagged rice for export; rules and regulations; Port of Lake Charles

A. Provided there are no written objections raised by the Federal Highway Administration, the secretary of the Department of Transportation and Development may issue special annual permits for one-way hauls of bagged rice for export within a sixty-mile radius of the Port of Lake Charles. These special permits shall be issued at the truck permit office of the Department of Transportation and Development.

(1) The permit shall be issued at the truck permit office of the Department of Transportation and Development.

(2) The fee for the permit shall be five hundred dollars annually.

(3) The permit may authorize the operation of a vehicle or combination of vehicles with a total gross vehicle weight not to exceed ninety-five thousand pounds. No tandem axle set equipped with low pressure pneumatic tires shall exceed thirty-four thousand pounds on the interstate system or thirty-seven thousand pounds off the interstate system. No tridum axle set equipped with low pressure pneumatic tires shall exceed forty-two thousand pounds on the interstate system or forty-five thousand pounds off the interstate system.

(4) The secretary may impose a civil penalty of up to five cents per pound for each violation of the weight limit established by this Section.

B. The secretary may promulgate rules and regulations in accordance with the Administrative Procedure Act as are necessary to enforce the provision of this Section.

Acts 2010, No. 847, §1.



RS 32:388 - Penalties; payments

SUBPART C. PENALTIES

§388. Penalties; payments

A.(1) Whoever owns or drives any vehicle or combination of vehicles in violation of any rule, regulation, directive, or requirement of the secretary adopted pursuant to R.S. 32:380 through 385 or in violation of R.S. 32:380 through 385 shall be assessed a penalty of one hundred dollars for each violation.

(2) All commercial vehicles rated one ton or greater, except automobiles, private passenger pickup trucks, private passenger vans, recreational vehicles, buses, utility vehicles convoying to or from emergency service restoration due to a natural disaster, and tow trucks unless the tow truck has a gross vehicle weight rating in excess of twenty-six thousand pounds or is hauling or carrying a vehicle not exempt from the provisions of this Section, shall be required to stop at a stationary weight enforcement scale location.

(3) Each vehicle that is required to stop at a weight enforcement scale location and which fails to stop shall be assessed the following penalty:

(a) Vehicles with a gross vehicle weight rating of less than twenty-six thousand pounds shall be penalized one hundred dollars for failure to stop at a weight scale. This penalty shall be in addition to any other penalties which may be assessed for other violations.

(b) Vehicles with a gross vehicle weight rating of twenty-six thousand pounds or more shall be penalized five hundred dollars for failure to stop at a weight scale. This penalty shall be in addition to any other penalties which may be assessed for other violations.

(4) Any vehicle which inadvertently bypasses weight scales and returns to the scales voluntarily without the assistance of law enforcement shall not be assessed any penalty for bypassing the scale.

B.(1)(a) Except as provided in Subparagraphs (b) and (c), whoever owns or operates any vehicle or combination of vehicles in violation of any rule, regulation, directive, or requirement adopted under R.S. 32:386 or in violation of R.S. 32:386 shall be required to reduce the load to the maximum permissible gross weight and shall be assessed a penalty on such weight which exceeds the maximum permissible gross weight as defined by R.S. 32:386 or maximum allowable axle weights, whichever results in the higher fine, in accordance with the following schedule:

OVERWEIGHT                                        PENALTY

POUNDS

1 to 999$10.00 minimum

1,000 to 1,9991¢ per pound in excess of legal limit

2,000 to 2,9992¢ per pound in excess of legal limit

3,000 to 3,9993¢ per pound in excess of legal limit

4,000 to 4,9994¢ per pound in excess of legal limit

5,000 to 5,9995¢ per pound in excess of legal limit

6,000 to 6,9996¢ per pound in excess of legal limit

7,000 to 7,9997¢ per pound in excess of legal limit

8,000 to 8,9998¢ per pound in excess of legal limit

9,000 to 9,9999¢ per pound in excess of legal limit

10,000 to 10,99910¢ per pound in excess of legal limit

11,000 and over11¢ per pound in excess of legal limit

(b)(i) Any truck hauling concrete or construction aggregates shall not be assessed a penalty for weight which exceeds the maximum allowable axle weights, if such truck does not also exceed the maximum permissible gross weight as provided in R.S. 32:386 and such truck is not operating on the interstate system.

(ii) Any truck hauling hot mix asphalt which is performing work pursuant to a contract with the state or the governing authority of a parish or municipality shall not be assessed a penalty for weight which exceeds the maximum allowable axle weights, if such truck does not also exceed the maximum permissible gross weight as provided in R.S. 32:386 and such truck is not operating on the interstate system.

(iii) Any truck fitted with a compactor body which is engaged in the collecting and hauling of solid waste including residential solid waste, agricultural waste, commercial solid waste, construction or demolition debris, garbage, industrial solid waste, trash, white goods, woodwaste, and yard trash, as defined in the rules and regulations of the Department of Environmental Quality, shall not be assessed a penalty for weight which exceeds the maximum allowable axle weights if such truck does not also exceed the maximum permissible gross weight as provided in R.S. 32:386 and 387 and such truck is not operating on the interstate system. Such truck shall not be assessed a penalty for exceeding its maximum permissible gross weight, as determined by law or pursuant to issuance of a special permit, if the waste is wet and the location from which the waste was collected had received measurable precipitation, as recorded by National Weather Service recognized observation stations, within twenty-four hours prior to collection provided the total excess weight is ten percent or less of the truck's maximum permissible gross weight and such truck is not operating on the interstate system. If the total excess weight is greater than ten percent of the truck's maximum permissible gross weight, as determined by law or pursuant to issuance of a special permit, the assessed penalty shall be calculated only on the excess weight which is above the ten percent allowance for water weight.

(iv) Effective from August 1, 2012, through July 31, 2018, no truck hauling ready-mixed concrete shall be assessed a penalty for exceeding its maximum permissible gross weight, as determined by law, provided the total excess weight is ten percent or less of such truck's maximum permissible gross weight, such truck contains a certificate evidencing its most recent mixer chip-out of build-up occurred within the previous ninety days, such truck does not exceed the posted load while crossing a posted bridge, such truck is not operating on the interstate system, and no tire on such truck exceeds its tire weight rating. If such truck's total excess weight is greater than ten percent of its maximum permissible gross weight, as determined by law, such truck shall be assessed a penalty calculated on the total amount by which the truck's weight exceeds its maximum permissible gross weight, as determined by law. For the purposes of this Item, a "ready-mixed concrete truck" is defined as a vehicle designed exclusively to transport or manufacture ready-mixed concrete and includes a concrete pump truck engaged in hauling ready-mixed concrete.

(c) Prior to assessment of a penalty for weight which exceeds the maximum allowable axle weights, the owner or operator is authorized to shift the load to reduce or eliminate such excess axle weight penalties as long as no part of the shipment is removed.

(2) Whoever owns or drives any vehicle or combination of vehicles with a gross weight in excess of its licensed weight but less than or equal to its legal maximum gross weight may be assessed a penalty of one hundred dollars and shall be required to increase its license to the weight being carried not to exceed the legal maximum.

(3) The owner or driver of a vehicle or combination of vehicles in violation of the bridge formula axle spacing requirements of R.S. 32:386(H) shall be fined fifty dollars for each violation.

(4)(a) Whoever owns any business entity engaged in the sale or shipment of construction aggregates requiring a weigh master, not including asphalt, or transfer sales or shipment from rail, barge, or ship to wholesale stockpiles or inventories within a five-mile radius of the point where the shipment was transferred, who violates, or whose driver or contract driver violates any rule, regulation, directive, or requirement adopted under R.S. 32:386 or violates R.S. 32:386 shall also be assessed a separate penalty for each violation in accordance with the schedule set forth in Paragraph B(1) of this Section. However, notwithstanding any other provision of this Chapter or any law to the contrary, any such business, or weigh master thereof, who releases a vehicle that is within the maximum permissible gross weight limitations for travel on a state highway shall not be assessed any penalty when said vehicle is found in violation of gross maximum weight limitations while traveling on any interstate highway. For purposes of enforcing this Subsection, any weights and standards or state policeman having reason to believe that such owner is in violation of R.S. 32:386 is authorized to enter and go upon, without formal warrant, any vehicle, stand, place, building, or premises, for the purpose of inspecting only the shipping ticket or tickets issued in connection with the particular load found in violation of R.S. 32:386 by any weights and standards or state policeman in order to determine whether such sales at the origin of shipment contain the amounts represented and are offered for sale or sold in a manner in accordance with law. The discovery of an overweight vehicle after proper weighing shall constitute "reason to believe" for purposes of this Subsection.

(b) When used in this Paragraph, "construction aggregates" means any of the following:

(i) Sand.

(ii) Gravel.

(iii) Crushed stone.

(iv) Reef shell.

(v) Clam shell.

(vi) Sand-clam shell mixture.

(vii) Sand-reef shell mixture.

(viii) Sand clay gravel.

(ix) Clam-reef shell mixture.

(x) Crushed concrete.

(xi) Expanded clay.

(xii) Calcium sulfate hemihydrate.

(xiii) Asphalt.

C.(1) Whoever owns or drives any vehicle or combination of vehicles in violation of any rule, regulation, directive, or requirement of the secretary adopted pursuant to R.S. 32:387 or in violation of the terms and conditions of any special permit issued under R.S. 32:387 shall be assessed a penalty of one hundred dollars.

(2) Whoever owns or drives a vehicle or combination of vehicles in violation of an overweight special permit shall be assessed a penalty for each pound of gross weight in excess of the special permit weight in accordance with the following schedule and may increase the permissible gross weight authorized by the special permit if he shall satisfy any special conditions imposed by the secretary or otherwise shall reduce his load to the maximum weight allowed under his special permit:

Pounds Over Permit

Gross Weight                                           Penalty

0 to 3,000                                           2¢ per pound

3,001 to 5,000                                    3¢ per pound

5,001 to 10,000                                  4¢ per pound

10,001 and over                                  $100 plus 5¢ per pound

(3) Nothing contained in this Subsection shall authorize the commissioner or any weights and standards or state policeman to assess any penalty provided for herein for both the failure to possess a required special permit and for operating a vehicle in violation of R.S. 32:386 when arising out of the same activity, and to this extent the penalties provided for in this Subsection shall not be cumulative in nature.

D. Whoever owns or drives any vehicle or combination of vehicles in violation of R.S. 32:387(F) shall be assessed a penalty of twenty-five dollars.

E. Whoever owns or drives a vehicle or combination of vehicles without a proper escort when such escort is required by a special permit shall be assessed a penalty of one hundred dollars, and the vehicle or combination of vehicles shall be impounded until a proper escort is secured by the permittee.

F. Payments for penalties imposed by the Department of Public Safety and Corrections, public safety services, shall be remitted to the Transportation Trust Fund. However, any payments for citations for weight limit violations on parish roads in a parish shall be paid to the public works department of said parish.

G.(1) All such penalties collected by the commissioner shall be paid into the state treasury on or before the twenty-fifth day of each month following their collection and, in accordance with Article VII, Section 9 of the Constitution of Louisiana, shall be credited to the Bond Security and Redemption Fund. However, after a sufficient amount of the penalties collected by the commissioner is allocated from the fund to pay all obligations secured by the full faith and credit of the state within any fiscal year, the treasurer shall pay an amount equal to the fees paid into the Bond Security and Redemption Fund pursuant to this Paragraph into the Transportation Trust Fund created under Article VII, Section 27 of the Constitution of Louisiana.

(2) The Department of Public Safety and Corrections, public safety services, shall keep a set of books showing from whom every dollar is paid and for what purpose. It also shall keep in its file vouchers or receipts for all monies paid out.

Acts 1992, No. 902, §1; Acts 1992, No. 984, §10; Acts 1993, No. 847, §1; Acts 1997, No. 1186, §1; Acts 1999, No. 685, §1, eff. July 1, 1999; Acts 2000, 1st Ex. Sess., No. 121, §1, eff. April 19, 2000; Acts 2001, No. 1201, §1; Acts 2003, No. 1219, §1, eff. July 1, 2003; Acts 2005, No. 426, §1, eff. July 1, 2005; Acts 2010, No. 320, §1, eff. July 1, 2010; Acts 2012, No. 723, §1; Acts 2014, No. 291, §1; Acts 2016, No. 371, §1.



RS 32:388.1 - Penalties; multiple violations

§388.1. Penalties; multiple violations

Whoever owns or drives any vehicle or combination of vehicles in violation of two or more of the provisions of this Part at any one time shall be assessed the greater or the greatest of the penalties, in the full amount of the penalty. The commissioner is hereby authorized to promulgate rules and regulations to provide that in addition to assessment of the greater or greatest penalty, the owner or driver shall be assessed a penalty not to exceed ten dollars for each other violation committed at the same time; however, such rules and regulations shall only be promulgated provided the Federal Highway Administration initiates official sanctions which would result in the loss of National Highway System apportionment or other federal funds should such penalties for multiple violations not be provided.

Added by Acts 1977, No. 677, §1. Acts 1993, No. 692, §1, eff. June 21, 1993; Acts 2010, No. 320, §1, eff. July 1, 2010.



RS 32:389 - Weights and standards police; enforcement procedure; payment and collection procedures; administrative review

SUBPART D. ENFORCEMENT, PAYMENT AND

COLLECTION PROCEDURES

§389. Weights and standards police; enforcement procedure; payment and collection procedures; administrative review

A. The weights and standards police force and the state police shall have concurrent authority to enforce the provisions of R.S. 32:380 through 388.1 and R.S. 32:390.

B. Any weights and standards police officer having reason to believe that any vehicle or combination of vehicles exceeds or is in violation of the provisions of R.S. 32:380 through R.S. 32:386 or R.S. 32:388.1 through R.S. 32:390, or the terms and conditions of a special permit issued under R.S. 32:387 or regulations of either the Department of Transportation and Development or the Department of Public Safety and Correction, public safety services, adopted pursuant to this Part, is authorized to stop such vehicle or combination of vehicles and to inspect, measure, or weigh such vehicle, either by means of portable or stationary scales, or to require that such vehicle be driven to the nearest available location equipped with facilities to inspect, measure, or weigh such vehicle.

(1) Any state policeman having reason to believe that any vehicle or combination of vehicles exceeds or is in violation of the provisions of R.S. 32:380 through R.S. 32:386 or R.S. 32:388.1 through R.S. 32:390, or the terms and conditions of a special permit issued under R.S. 32:387 or regulations adopted pursuant to this Part is authorized to stop such vehicle or combination of vehicles and to inspect or measure such vehicle or to require that such vehicle be driven to the nearest available location equipped with facilities to inspect or measure such vehicle, provided that any state policeman having reason to believe that any vehicle or combination of vehicles exceeds or is in violation of the provisions of R.S. 32:386, any overweight special permit as provided in R.S. 32:387, or the regulations adopted pursuant thereto, may escort such vehicle to the nearest permanent or portable scale operated by the weights and standards police force, where a weights and standards police officer shall weigh such vehicle and if such vehicle is overweight, is in violation of an overweight special permit, or the department's or secretary's regulations adopted pursuant thereto, shall issue a violation ticket in accordance with Subsection C of this Section.

C.(1) Whenever any carrier, common carrier, contract carrier, private carrier, transport vehicle, or driver is found in violation of any provision of this Chapter, the commissioner shall send the responsible party a "Notice of Violation, Proposed Finding and Proposed Civil Penalty", hereafter referred to as a "notice of violation", within thirty calendar days of the violation.

(2)(a) Each notice of violation shall clearly indicate if a monetary penalty is assessed for the violation or if the notice of violation is only a warning. When a monetary penalty is assessed, each notice of violation shall be sent to the responsible party by certificate of mailing. Such notice of violation shall also contain notice that the responsible party shall have forty-five calendar days from the date of issuance of the notice of violation to either pay the monetary penalty for the violation or to request, in writing, an administrative hearing to review the notice of violation. When the amount of the civil penalty is negotiated between the commissioner and the responsible party, the commissioner shall send written notification to the responsible party of the amount of the negotiated civil penalty within thirty calendar days of the date of the final negotiation. Such payment shall be made by certified check, money order, or credit card. If made by credit card, the payment shall be deemed received by the commissioner when tendered and an approval code is obtained from the credit card company or credit card processor.

(b) The commissioner shall adopt rules and regulations in accordance with the Administrative Procedure Act, subject to oversight by the House and Senate committees on transportation, highways and public works as are necessary regarding the administrative hearing, including but not limited to rules and regulations regarding notification and the procedure for requesting a hearing provided such rules shall not conflict with the provisions of R.S. 32:388.1.

(3) If the commissioner fails to issue the notice of violation to the responsible party within thirty calendar days of the violation in accordance with the provisions of this Section, the violation shall be dismissed. However, the commissioner shall be granted an additional sixty calendar days to send the responsible party a notice of violation in accordance with the provisions of this Section if he experiences a data system failure caused by either an act of God or an intentional act of sabotage.

(4) Any appeal of the findings of the administrative law judge shall be filed in a state district court with proper venue over the matter.

D.(1) If a carrier is determined to be the responsible party for a notice of violation by the commissioner and, if such carrier fails to pay the assessed penalty within forty-five calendar days of issuance of the notice of violation, or in the case of an administrative hearing, the responsible party fails to pay the assessed fine within thirty calendar days of receiving a notice of final judgment from the administrative law judge, the outstanding penalty amount shall be posted on the commissioner's official web site. The outstanding penalty amount for such responsible party shall continue to appear on the web site until all fines and fees are paid in full. The commissioner shall transmit the vehicle identification number of the offending vehicle for which the notice of violation was written to the office of motor vehicles. The office of motor vehicles shall not renew the registration of the offending vehicle until all fines and fees associated with the notice of violation have been paid in full. Within seven calendar days of receiving documentation from the responsible party that all fines and fees have been paid in full, the commissioner shall remove the posting of the notice of violation from his web site. Additionally, upon payment of all fines and fees associated with the notice of violation, the office of motor vehicles shall immediately authorize renewal of the vehicle's registration. Such payment shall be made by certified check, money order, or credit card. If made by credit card, the payment shall be deemed received by the commissioner when tendered and an approval code is obtained from the credit card company or credit card processor.

(2) If the driver of a motor vehicle is found to be the responsible party for a notice of violation by the commissioner, the driver shall be responsible for the payment of all fines and fees associated with issuance of the notice of violation. Such payment shall be made by certified check, money order, or credit card. If made by credit card, the payment shall be deemed received by the commissioner when tendered and an approval code is obtained from the credit card company or credit card processor. If the commissioner fails to receive payment within forty-five calendar days of issuance of the notice of violation, or in the case of an administrative hearing, the responsible party fails to pay the assessed penalty within thirty calendar days of receiving a notice of final judgment from the administrative law judge, the commissioner shall transmit the driver's license number to the office of motor vehicles. Upon receipt of the driver's license number, the office of motor vehicles shall immediately notify the driver, by first class mail, that his driver's license shall be suspended thirty calendar days after the date of mailing the notice unless all fines and fees associated with the notice of violation or final judgment from the administrative law judge are paid in full together with notice of the imposition of a fifty-dollar fee by the office of motor vehicles to cover its administrative costs. The driver's license shall remain suspended until all fines and fees associated with the notice of violation or final judgment from the administrative law judge and the fifty-dollar fee for the office of motor vehicles are paid in full. Upon payment of all fines and fees, the office of motor vehicles shall immediately authorize the reinstatement of the driver's license.

(3) Motor carriers shall not be responsible for driver violations.

E.(1) The commissioner and any law enforcement officer working for the commissioner shall be prohibited from seizing a motor vehicle or the registration license plate of a motor vehicle for failing to pay a fine for a notice of violation.

(2) In the event a motor vehicle for which a notice of violation has been issued is subsequently sold, the new owner of such vehicle shall not be responsible for any outstanding fines or fees associated with a notice of violation. The new owner of the motor vehicle shall present proper documentation to the commissioner evidencing the lawful transfer of ownership.

F. During a state of emergency declared by the governor, the commissioner shall be granted an additional sixty calendar days to send the responsible party a notice of violation in accordance with the provisions of this Section. Such extension of time shall terminate not later than sixty days from the date the state of emergency ends.

G. Notwithstanding the provisions of this Section, any member of the armed forces, who is in uniform or presents an order for duty and who is operating a military vehicle in the line of duty in violation of any provision of R.S. 32:380 through R.S. 32:387, or any regulation adopted pursuant thereto, shall not be required to pay the penalty assessed, nor shall such member be required to surrender his Louisiana driver's license. However, the owner of the vehicle or the federal government shall pay the penalty within thirty days.

H. The failure of any vehicle or combination of vehicles to stop at a weigh facility may be excused if stopping the vehicle or combination of vehicles creates a serious traffic hazard. The commissioner shall promulgate rules under the provisions of the Administrative Procedure Act to implement the provisions of this Subsection. Such rules shall define "serious traffic hazard" and shall authorize the use of green traffic signal lights to allow vehicles to pass the weigh facility at such times as vehicles have accumulated on the entrance ramp to the weigh facility to the extent that the vehicles present a traffic hazard. Rules previously adopted by the department shall remain in full force and effect until such time as the commissioner promulgates rules pursuant to this Subsection. Rules adopted hereunder shall be subject to oversight by the House and Senate committees on transportation, highways and public works.

Acts 1977, No. 113, §1, eff. June 22, 1977. Amended by Acts 1978, No. 35, §1, eff. May 31, 1978; Acts 1979, No. 463, §1; Acts 1995, No. 429, §1; Acts 1995, No. 1024, §1; Acts 1997, No. 1186, §1; Acts 2001, No. 1201, §1; Acts 2004, No. 287, §1; Acts 2006, No. 841, §1, eff. Jan. 1, 2007; Acts 2010, No. 320, §1, eff. July 1, 2010.



RS 32:390 - Weigh-In-Motion (WIM) System

PART VI-A. WEIGH-IN-MOTION PHOTO

ENFORCEMENT SYSTEM

§390. Weigh-In-Motion (WIM) System

A. A program incorporating a Weigh-In-Motion (WIM) System and an Enforcement Camera System (ECS) shall be established throughout the state of Louisiana, when sufficient funds are available for the program.

B. The Weigh-In-Motion (WIM) System shall provide integrated functions of traffic management, weight enforcement, and data collection for a weigh station bypass monitoring system, which shall include an Enforcement Camera System (ECS).

C. All trucks attempting to bypass weigh station facilities using certain off-ramp bypass routes will be screened and monitored by a Weigh-In-Motion (WIM) Photo Enforcement System. Trucks which do not exit to the weigh station shall be weighed and classified by a highly accurate Weigh-In-Motion (WIM) Photo Enforcement System. As trucks traverse the Weigh-In-Motion (WIM) site a camera will capture an image of the truck and match it with the truck's weight. Its images shall be captured and stored by the Roadside Weigh-In-Motion (WIM) Electronics and shall be transmitted to the central office station computer via a communication modem. At the central office, a station computer with monitor will display the image of the violating truck, with the truck's gross weight indicated on the screen. This image can then be printed in the central office and used for enforcement purposes.

D. When it is determined that a truck is in violation, the driver shall stop at the weigh station within twenty-four hours of the violation.

E. Whoever violates the provisions of this Part shall be subject to the penalties provided in R.S. 32:388.

Acts 1997, No. 1071, §1; Acts 1999, No. 365, §1, eff. June 16, 1999; Acts 2012, No. 130, §1.



RS 32:390.21 - Louisiana Truck Center; creation; purpose

PART VI-B. LOUISIANA TRUCK CENTER

§390.21. Louisiana Truck Center; creation; purpose

A. Within the Department of Public Safety and Corrections there shall be established and is hereby created the Louisiana Truck Center, hereinafter referred to as the "truck center". The purpose of this truck center shall be to serve as the headquarters and central location for motor carriers in obtaining all permits and for payment of any fees or charges required to engage in the motor carrier trade in the state of Louisiana.

B.(1) For the purposes of this Section, "permit" means any license, certificate, registration, permit, or any other form of authorization required by a state agency to engage in the motor carrier trade in the state of Louisiana.

(2) However, the provisions of this Part shall not apply to any permit or other form of authorization which requires the approval of the Public Service Commission after notification and public hearings.

C. The truck center shall provide centralized services to assist motor carriers in identifying and securing all appropriate permits required to operate a motor carrier business in the state. The goal of the truck center shall be to enable interested parties to secure permits and information regarding such permits at a single location.

Acts 1997, No. 273, §1.



RS 32:390.22 - Services and assistance

§390.22. Services and assistance

A. The truck center shall serve as a centralized licensing and information center.

B. The truck center shall have the responsibility of developing, implementing, managing, and operating a system of:

(1) Assisting the trucking interests by providing both general and specific information on permitting and by furnishing permit application forms pertaining to their specific businesses.

(2) Compiling a list of all state permits and categorizing the required permits into a comprehensive handbook that is readily available to persons interested in establishing a motor carrier trade.

(3) Providing an applicant with on-site contacts with the proper state agency representative responsible for processing and reviewing the respective permit application.

(4) Assisting the applicant in the following:

(a) Clarification of licensing requirements and standards.

(b) Preparation of applications and forms.

(c) Determination of the status of an application during the review process, including the resolution of disputes.

(d) General coordination of the various aspects of the permitting or licensing process.

(5) Coordinating federal, state, and local permit review actions to the extent practicable.

(6) Allow trucking interests to procure and pay for needed authorizations at a one-stop site.

Acts 1997, No. 273, §1.



RS 32:390.23 - Agency representatives

§390.23. Agency representatives

A. Located within the truck center shall be representatives of the following agencies:

(1) The Public Service Commission.

(2) The Department of Public Safety and Corrections, public safety services.

(3) The Department of Revenue.

(4) The Department of Transportation and Development.

B. All state agencies involved in the regulation and licensing of motor carriers shall provide at their own expense all personnel and equipment necessary for the following:

(1) The issuance of all permits, licenses, certificates, or other authorizations.

(2) The provision of both general and specific information as may be required by the respective state agency to adequately provide the services as set out in this Part.

Acts 1997, No. 273, §1; Acts 2010, No. 320, §1, eff. July 1, 2010.



RS 32:390.24 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§390.24. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 32:391 - Appearance upon arrest

PART VII. PROCEDURE AND REPORTS

§391. Appearance upon arrest

A. Whenever any person is arrested for a violation of any provision of this Chapter or any regulation of the department or of the secretary of the Department of Public Safety and Corrections adopted pursuant thereto, except as otherwise provided in this Section, the arresting officer shall take his name, address, the license number of his motor vehicle, and the number of his operator's license, and shall issue a summons or otherwise notify him in writing to appear at a time and place to be specified in such summons and notice. The arresting officer's original or electronic signature shall be affixed to the summons. The time shall be at least five days after arrest, unless the person arrested demands an earlier hearing. If the person arrested demands an earlier hearing, he shall have a right to an immediate hearing or a hearing within twenty-four hours, at a convenient hour, to be before a magistrate within the parish where the offense was committed. Except as otherwise provided in this Section, the person arrested shall have the option of remaining in custody pending his furnishing bail as fixed by a magistrate or depositing his operator's license with the arresting officer, as provided in R.S. 32:411.

B. If the person arrested holds a Louisiana operator's license and gives his written promise to appear at the time and place stated, the officer may release him from custody or take him immediately before a magistrate, but shall not require the person arrested to deposit his operator's license. Any such person refusing to give the written promise to appear shall be taken immediately by the arresting officer before the nearest or most accessible magistrate having jurisdiction. Any person who willfully violates his written promise to appear shall be punished as provided in R.S. 32:57.1, regardless of the disposition of the charge upon which he was arrested originally. The arresting officer shall fully inform the arrested person of the consequences of failing to honor a written promise to appear pursuant to R.S. 32:57.1.

C. Notwithstanding any other provision of law to the contrary, in Orleans Parish, if the person arrested holds a Louisiana operator's license and gives his written promise to appear at the time and place stated, the officer shall release him from custody, and shall not require the person arrested to deposit his operator's license. Any such person refusing to give the written promise to appear shall be taken immediately by the arresting officer before the nearest or most accessible magistrate having jurisdiction. Any person who willfully violates his written promise to appear shall be punished as provided in R.S. 32:57.1, regardless of the disposition of the charge upon which he was arrested originally. The arresting officer shall fully inform the arrested person of the consequences of failing to honor a written promise to appear pursuant to R.S. 32:57.1.

D. This Section does not apply to any person charged with an offense involving or contributing to an accident resulting in injury or death to any person, or to any person charged with driving while under the influence of intoxicants or narcotics, or to any person whom the arresting officer has good cause to believe has committed any felony or misdemeanor, and in any of these cases the arresting officer shall immediately take the person arrested before the nearest or most accessible magistrate having jurisdiction.

E. This Section does not apply to any person owning or operating a vehicle or combination of vehicles found in violation of R.S. 32:380 through R.S. 32:387.

Acts 1962, No. 310, §1. Amended by Acts 1975, No. 821, §1; Acts 1976, No. 230, §1; Acts 1977, No. 113, §1; Acts 1978, No. 301, §1; Acts 2008, No. 175, §1; Acts 2008, No. 422, §1, eff. June 21, 2008; Acts 2011, 1st Ex. Sess., No. 9, §1.



RS 32:392 - Impounding of vehicles; prohibitions

§392. Impounding of vehicles; prohibitions

A.(1) Upon discovery of any vehicle operated in violation of this Chapter, the vehicle shall not be impounded but shall be directed to and followed by the weights and standards police officer or state policeman to the nearest appropriate place suitable for unloading to its licensed gross weight or maximum size requirements as provided in this Chapter and storage of said product to preserve it for its intended use in commerce and in either case shall be detained or unloaded at the expense and responsibility of the owner or driver. The commissioner shall not detain or impound any vehicle issued a violation ticket for any violation of the provisions of R.S. 32:380 through 387 prior to the final disposition of the violation ticket.

(2) When used in this Subsection, the phrase "minor traffic violation" shall mean any violation of the Highway Regulatory Act as provided for in this Title. However, R.S. 32:380 through 387 are exempted from this definition.

(a) "Perishable products" means products which are subject to lose their commercial value or decay in a short period of time, including but not limited to agricultural or seafood products and concrete.

(b) "Products once loaded which become indivisible" means products divisible by nature, but which become indivisible once loaded upon a vehicle because the required manner or method of unloading would be such that the entire load or portion of the load required to be unloaded could not be preserved for its intended use in commerce, or which endangers the public safety, including but not limited to forest products in their natural state.

B. A vehicle impounded for violations of the provisions of this Chapter other than R.S. 32:380 through R.S. 32:387 shall be detained until released by any court or committing magistrate having jurisdiction over the offense. The court or committing magistrate having jurisdiction over an offense involving a vehicle shall not order or allow the release of the vehicle prior to the full satisfaction of all penalties or charges assessed on account of the offense, except upon the execution of an appearance bond in the maximum amount of such penalties and charges, with good and solvent surety approved by the court or committing magistrate.

C. Repealed by Acts 2001, No. 1201, §2.

Acts 1962, No. 310, §1. Amended by Acts 1975, No. 120, §1; Acts 1976, No. 178, §1; Acts 1977, No. 113, §1, eff. June 22, 1977; Acts 1995, No. 527, §1; Acts 2001, No. 1201, §§1 and 2; Acts 2010, No. 320, §1, eff. July 1, 2010.



RS 32:392.1 - Repealed by Acts 2012, No. 512, §1.

§392.1. Repealed by Acts 2012, No. 512, §1.



RS 32:393 - Persons charged with traffic violations; time for disposition, licenses, reports, and records to be sent to Department of Public Safety and Corrections; fee charged; record of unpaid traffic fines and parking fines

§393. Persons charged with traffic violations; time for disposition, licenses, reports, and records to be sent to Department of Public Safety and Corrections; fee charged; record of unpaid traffic fines and parking fines

A. Whenever any person is charged with a violation of any provision of this Chapter or regulation of the department disposition thereof shall be made as soon as feasibly possible.

B.(1) Whenever any person is convicted of an offense for which this Chapter makes mandatory the revocation of the license of such person, the court in which such conviction is had must require the surrender of the license then held by the person convicted and must thereupon forward the same, together with a record of the conviction, to the commissioner.

(2) Whenever the driver's license of any person is mandatorily suspended under the provisions of R.S. 32:414, the court in which the conviction is had or in which bail is forfeited shall attach the license to a record of the conviction or bail forfeiture and shall forward both to the Department of Public Safety and Corrections, public safety services.

C.(1)(a) Every court in this state shall keep a full report of every case in which a person is charged with violation of any provision of this Chapter or any regulation of the department or the commissioner adopted pursuant thereto, or any law of this state or of any municipal or parish governing authority lawfully established for regulating the operation of motor vehicles on highways.

(b) If such person is convicted and sentenced thereupon, or his bail is forfeited as a result of a final judgment of forfeiture, or other final disposition be made, an abstract of the report, all parking convictions only excepted, shall be sent by the court or the district attorney, as the case may be, to the commissioner as follows:

(i) Not later than thirty days after the date of such person's conviction and sentencing thereupon, forfeiture of his bail and final judgment of forfeiture, or the final disposition of his case, if such person holds a Class "D" or "E" driver's license, or both.

(ii) In an electronic format not later than ten days after the date of such person's conviction and sentencing thereupon, forfeiture of his bail and final judgment of forfeiture, or the final disposition of his case, if such person holds a commercial driver's license or commercial driver's license permit, or both.

(iii) This report shall not be a court record.

(iv) A conviction shall be reported to the department regardless of whether the provisions of either Article 893 or 894 of the Code of Criminal Procedure are invoked.

(2) No state agency or political subdivision, nor any law enforcement agency of either, nor any officer, official, or employee thereof, shall transfer, disseminate, distribute, or otherwise communicate a record or other compilation of an individual's unpaid fines for parking violations to any credit bureau, credit information agency or bureau, or a subsidiary entity operating such a business in this state, or to a collection agency or firm. No such state agency or political subdivision, nor law enforcement agency of either, nor any officer, official, or employee thereof, shall confect, enter into, or maintain a contract or agreement to provide such a record or compilation to any credit bureau, credit information agency or bureau, or subsidiary entity, or to a collection agency or firm. State agencies, departments, political subdivisions, and any law enforcement agency may enter into a written contract with any consumer reporting agency to assist the state agency, department, political subdivision, or law enforcement agency in obtaining the most current information on an individual with an unpaid traffic fine. The state agency, department, political subdivision, or law enforcement agency shall not be provided with any information from the consumer reporting agency other than the individual's name, social security number, if available, present and previous address, phone number, and present and previous place of employment. No additional or financial information of the individual shall be provided to any state agency, department, political subdivision, or law enforcement agency unless the individual consents to the release of such information.

(3) Failure of an individual to pay fines for traffic violations shall not be reported to any consumer reporting agency and shall not appear on any consumer report for the individual unless one hundred twenty days have passed from the final disposition of the traffic fine. Final disposition shall be defined in this Paragraph as a final conviction, not capable of appeal or review, and not subject to dismissal.

D. Abstracts required by this Section shall be made on forms prepared by the commissioner and may include all necessary information as to the parties to the case, the nature of the offense, the date of hearing, the plea, the judgment, the amount of the fine or forfeiture, as the case may be, or the final disposition. When the nature of the offense is specified as speeding, the abstract shall also include a statement of the miles per hour in excess of the speed limit that the person charged was alleged to have been traveling. Every such abstract shall be certified by the judge or the clerk of such court as a true abstract of the records of the court. If the abstract is sent by the district attorney, it shall be certified by him as a true abstract of the final disposition of the case as contained or found in the files of his office.

E. Certified copies of the judgment also shall be forwarded to the commissioner upon the conviction of any person of any felony in the commission of which a vehicle was used. The commissioner shall keep these records in his office, and they shall be open to public inspection during reasonable business hours.

F.(1) For each conviction or forfeiture of bail as outlined above, a fee of two dollars shall be added to the fine of the person convicted, except in Orleans Parish where for each such conviction or forfeiture of bail a fee of ten dollars shall be added to the fine of the person convicted. This fee shall be retained by the respective court to cover the cost of preparing and submitting the abstract of the report to the commissioner.

(2) In addition to the two dollar fee provided for in Subsection F of this Section, the City Court of Bossier City is hereby authorized to collect an additional fee of one dollar for each conviction or forfeiture of bail which shall be added to the fine of the person convicted.

G. Whenever a certified statement of revocation or suspension of a driver's license from the Department of Public Safety is offered in evidence in any court of competent jurisdiction, it shall be received in evidence by such court as prima facie proof of its contents, provided that the party against whom the certificate is sought to be used may summon and examine those making the said certificate as witnesses under cross-examination.

H. Whenever any person is charged with a violation of any provision of this Chapter or regulation of the department, and the law enforcement officer issuing the citation has reason to believe that there exists a medical condition which constitutes cause for revocation or suspension under the provisions of R.S. 32:414(E), notification of such medical condition shall be made to the medical/conviction unit of the office of motor vehicles of the Department of Public Safety and Corrections at the same time and in the same manner as notification of the violation, provided that the law enforcement officer first consults with his superior officer as to his specific observations and such superior officer concurs with the issuing officer's belief.

I. Notwithstanding any provision of law to the contrary, the record of a conviction for a traffic violation which is based solely on evidence from a traffic camera shall not be forwarded to the Department of Public Safety and Corrections and no record of such conviction shall be made part of any person's driving record.

Acts 1962, No. 310, §1. Amended by Acts 1966, No. 278, §1; Acts 1966, No. 443, §1; Acts 1977, No. 113, §1, eff. June 22, 1977; Acts 1978, No. 509, §1; Acts 1979, No. 687, §1, eff. July 19, 1979; Acts 1980, No. 167, §1; Acts 1983, No. 212, §1; Acts 1985, No. 798, §1; Acts 1986, No. 45, §1, eff. June 13, 1986; Acts 1988, No. 76, §1; Acts 1989, No. 643, §1; Acts 1991, No. 289, §9; Acts 1991, No. 901, §1; Acts 1997, No. 1280, §1; Acts 1997, No. 1288, §1; Acts 1997, No. 1343, §1; Acts 2001, No. 256, §1; Acts 2008, No. 435, §1; Acts 2009, No. 366, §1; Acts 2011, 1st Ex. Sess., No. 9, §1; Acts 2013, No. 253, §1.



RS 32:393.1 - Records of convictions; extracts; fees

§393.1. Records of convictions; extracts; fees

A. The commissioner shall prepare and maintain records of the convictions of any person for the violation of traffic offenses which the courts of this state or federal court and magistrates have forwarded to the Department of Public Safety. Extract copies of such records shall be available through the Baton Rouge office and at least two offices in every district.

B. The commissioner shall furnish an extract copy of license records required to be kept by Subsection A hereof to state, parish, municipal, and court officials of this state for official use only, without charge.

C. The commissioner shall charge a fee of five dollars for furnishing extract copies from the Baton Rouge office of license records required to be kept by Subsection A to other persons, firms, or corporations for uses other than official. The fee for extract copies furnished from local field offices shall be ten dollars.

D. All fees collected by the department's local field offices shall be paid into the state treasury on or before the twenty-fifth day of each month following their collection and, in accordance with Article VII, Section 9 of the Constitution of Louisiana shall be credited to the Bond Security and Redemption Fund.

E. REPEALED BY ACTS 1983, 1ST EX. SESS., N0. 33, §6, EFF. JAN. 19, 1983.

Acts 1963, No. 83, §1. Amended by Acts 1974, No. 508, §1; Acts 1977, No. 113, §1, eff. June 22, 1977; Acts 1977, No. 421, §1; Acts 1980, No. 167, §1; Acts 1983, 1st Ex. Sess., No. 33, §§2, 6, eff. Jan. 19, 1983; Acts 1983, No. 231, §1; Acts 1986, No. 1060, §1; Acts 1992, No. 984, §10.

{{NOTE: SEE ACTS 1986, NO. 1060, §2.}}



RS 32:393.2 - Reports; diplomatic immunities and privileges; U.S. Department of State; deadlines

§393.2. Reports; diplomatic immunities and privileges; U.S. Department of State; deadlines

A. Whenever any driver who displays a driver's license issued by the United States Department of State or who otherwise claims immunities or privileges under Title 22, Chapter 6 of the United States Code, is stopped by a law enforcement officer who has probable cause to believe that the driver has committed a violation of any provision of this Chapter or when any such driver has been involved in a motor vehicle accident, the law enforcement officer shall record the driver's name, address, motor vehicle license number, operator license number, and all other relevant information contained on the driver's license or identification card issued by the United States Department of State. If the driver has been stopped, the officer shall forward such information, with a copy of the traffic citation, if applicable, to the Department of Public Safety and Corrections within seven calendar days after the traffic stop. If the driver is involved in a motor vehicle accident, the law enforcement officer shall forward such information with a copy of the written report of the accident investigation to the Department of Public Safety and Corrections within forty-eight hours after completion of the accident investigation.

B. The Department of Public Safety and Corrections shall receive all information, including copies of citations and accident reports, required under the provisions of this Section and shall forward such information and copies of reports and citations to the Bureau of Diplomatic Security, Office of Foreign Missions, of the United States Department of State within seven calendar days following receipt of such information.

C. The provisions of this Section shall not be construed to prohibit or limit the application of any criminal law or motor vehicle regulation to an individual who has or claims immunities or privileges under Title 22, Chapter 6 of the United States Code.

Acts 2001, No. 37, §1.



RS 32:394 - Flagrant violations; courts to give details on request of department

§394. Flagrant violations; courts to give details on request of department

The courts shall, upon the request of the commissioner or his agents, furnish to the secretary the details of all particularly flagrant cases which may be heard before them. They may make recommendations to the commissioner as to the suspension or revocation of the licenses and the certificates of registration of the defendant in such cases as they deem necessary.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:395 - Police officers not impeded by this chapter

§395. Police officers not impeded by this chapter

Except as otherwise provided by law or by this Chapter, authorized agents of the commissioner shall not be impeded from exercising the functions of their office or performing their duties in the enforcement of this Chapter, the regulations of the department or of the commissioner adopted pursuant hereto, or any other law of this state within the scope of their authority upon any highway, whether or not the highway is located in whole or in part within the corporate limits of any incorporated municipality of whatsoever population or within any parish of this state. However, in doing so, they shall observe the traffic and police regulations of such municipalities and parishes and, whatever practicably possible, shall cooperate with the police departments of such municipalities or parish officials who shall aid and assist them in the enforcement of this Chapter.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:396 - Commissioner to publish records

§396. Commissioner to publish records

As often as practicable, but at least once each month, the commissioner shall either publish or post upon public bulletin boards in each of his offices, a record of stolen and recovered motor vehicles and of suspensions and revocations of operators' and chauffeurs' licenses. He also shall furnish copies of such records to the police departments and sheriffs' offices throughout the state.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:397 - Commissioner to furnish forms and receive accident reports

§397. Commissioner to furnish forms and receive accident reports

A. The commissioner shall prepare, and may supply to police and sheriff offices and other suitable agencies, forms for accident reports calling for sufficiently detailed information to disclose, with reference to a highway accident, the cause, the conditions then existing, the persons and vehicles involved, the names of the liability carriers and policy numbers for the vehicles, and the name, address, and telephone number of the insurance agents who procured the liability policies providing coverage for the vehicles.

B. The commissioner shall receive accident reports required to be made by law and shall tabulate and analyze such reports and publish, annually or at more frequent intervals, statistical information based thereon as to the number, cause, and location of highway accidents.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977; Acts 1980, No. 676, §1; Acts 1995, No. 527, §1.



RS 32:397.1 - Accident reports; citizens right to privacy

§397.1. Accident reports; citizens right to privacy

A. The Legislature of Louisiana hereby finds that the provisions of Title 44 of the Louisiana Revised Statutes of 1950, relating to public records, were enacted to serve the public purpose of providing the citizens of this state with access to information which affects the citizens of the state. The Legislature of Louisiana further finds that the salutory purpose which underlies the provisions of Title 44 has become subverted by certain businesses which use information which appears in the public record solely because a citizen had the misfortune to become involved in a traffic accident as a means of aggressively soliciting that citizen for the commercial gain of that business. The legislature further finds that this aggressive commercial solicitation violates the provisions of Article I, Section 5 of the Constitution of Louisiana, which establishes the right of the citizens of this state to be free from unreasonable invasions of privacy.

B. The Legislature of Louisiana hereby declares that the provisions of this Section are enacted for the purpose of implementing the right to privacy found in Article I, Section 5 of the Constitution of Louisiana, by establishing a procedure by which citizens who are involved in traffic accidents can prohibit commercial solicitation connected with that accident.

C. The office of motor vehicles shall establish a form which shall be made available, at cost, to all law enforcement agencies. The form shall provide each person who is involved in a traffic accident with a method of stating that the person does not wish to be solicited by specific commercial businesses. The businesses shall include but shall not be limited to attorneys, health care providers, motor vehicle repair businesses, and insurance businesses. The form shall allow the person who was involved in the accident to state that the person does not wish to be solicited by specific businesses or does not wish to be solicited by any businesses.

D. Each law enforcement officer who investigates and writes up a traffic accident shall furnish a form provided for in this Section to each person whose name appears in the accident report.

E. Each such form which is returned to the law enforcement officer shall be filed with the accident report.

F. Upon filing, the form shall become public record, and under the "public records doctrine" shall become binding on all businesses which are listed on the form.

G. When a form has been executed by a person who was involved in a traffic accident, and the form has been filed with an accident report, the solicitation of that citizen by a business with regard to any commercial activity which is reasonably related to the accident which is the subject of the report, in contravention of the statement on the form, is hereby declared to be an unreasonable invasion of privacy as denounced by the provisions of Article I, Section 5 of the Constitution of Louisiana, and is hereby prohibited.

H. Whoever violates the prohibition of Subsection G of this Section shall be fined not more than one thousand dollars, or imprisoned for not more than six months, or both.

I. In addition to the criminal penalties of Subsection H of this Section, a violation of the prohibition of Subsection G of this Section may be considered a violation of the ethical requirements of any profession or business which is regulated by a governing body which is created or recognized by law, and may subject the violator to sanctions by that governing body, including suspension or revocation of any license, permit, certificate, or similar document held by the offender.

J. The provisions of this Section shall not prohibit the sale of police accident reports or other driving record information to consumers of on-line driving records under written contracts with the Department of Public Safety and Corrections. The department shall include a clause in all such contracts which precludes the release of information in contravention of this Section.

Acts 1993, No. 924, §1.



RS 32:398 - Accident reports; when and to whom made; information aid; fees for copies; fees for accident photographs

§398. Accident reports; when and to whom made; information aid; fees for copies; fees for accident photographs

A. The driver of a vehicle involved in an accident resulting in injury to or death of any person or property damage in excess of five hundred dollars shall:

(1) Immediately, by the quickest means of communication, give notice of the accident to the local police department if the accident occurs within an incorporated city or town or, if the accident occurs outside of an incorporated city or town, to the nearest sheriff's office or state police station.

(2) Give his name, address, and the registration number of the vehicle he was driving and, upon request and if available, exhibit his license or permit to drive to any person injured in such accident or to the driver or occupant of or person attending any vehicle or other property damaged in the accident.

(3) Give such information and, upon request, exhibit such license or permit to any police officer at the scene of the accident or who is investigating the accident.

(4) If the accident occurs in a geographical area under order of evacuation by a competent authority or is under a declared state of emergency, comply with the provisions of Paragraphs (1) and (2) herein within seventy-two hours after the occurrence of the accident.

B. The driver of any vehicle involved in an accident resulting in injury to or death of any person or total property damage to an apparent extent of one hundred dollars or more shall, within twenty-four hours after the accident, forward a written report of the accident to the Department of Public Safety and Corrections. Any person who violates the provisions of this Subsection may be imprisoned for not more than sixty days or fined not more than one hundred dollars, or both.

C. The Department of Public Safety and Corrections may require the driver of a vehicle involved in an accident, which is required to be reported by this Section, to provide a supplemental report when the original report is insufficient in the opinion of the department and may require witnesses of an accident to render reports.

D. It shall be the duty of the state police or the sheriff's office to investigate all accidents required to be reported by this Section when the accident occurs outside the corporate limits of a city or town, and it shall be the duty of the police department of each city or town to investigate all accidents required to be reported by this Section when the accidents occur within the corporate limits of the city or town. Every law enforcement officer who investigates an accident, as required by this Subsection, shall instruct the driver of each vehicle involved in the accident to report the following to all parties suffering injury or property damage as an apparent result of the accident:

(1) The name and address of the owner and the driver of the vehicle.

(2) The license number of the vehicle.

(3) The name of the liability carrier for the vehicle, the name, address, and telephone number of the insurance agent who procured the liability policy providing coverage for the vehicle.

E.(1) Every law enforcement officer who investigates an accident shall initial the accident report form to show that the officer has complied with the provisions of Subsection D of this Section, and shall indicate on the accident report form whether the investigation is made at the scene of the accident or by subsequent investigation and interviews.

(2) Within forty-eight hours after completing the investigation, the investigating law enforcement officer shall forward a written report of the accident to the Department of Public Safety and Corrections. However, if the accident occurred within the corporate limits of a city or town, the enforcement office shall forward a written report of the accident to the police department of the city or town and a duplicate report to the Department of Public Safety and Corrections within forty-eight hours after completing the investigation.

F. The state police, any local police department, or any sheriff's office shall provide copies of crash reports to any interested person upon request and may charge a fee, not to exceed the sum of five dollars per report that does not exceed two pages, and seven dollars and fifty cents per report that exceeds two pages.

G. The state police, any local police department, or any sheriff's office shall provide copies of photographs of accidents or other photographs required of the investigating agency, video tapes, audio tapes, and any extraordinary-sized documents, or documents stored on electronic media, to any interested person upon request and may charge a reasonable fee for such copies.

H. Every person holding the office of coroner in this state, or, in the event of a vacancy in the office, the person performing the duties of coroner, shall report to the Department of Public Safety and Corrections and to the Louisiana Highway Safety Commission the death of any person as a result of a collision involving a motor vehicle, and the circumstances of the collision within sixty days following such death. Such reports shall be made on forms supplied or approved by the department as provided for in Subsection I of this Section.

I. The Department of Public Safety and Corrections shall prepare and, upon request, shall supply to police, coroners, sheriffs, and other suitable agencies or individuals, forms for accident reports, calling for sufficient detailed information to disclose, with reference to a highway accident, the cause, conditions then existing, and the persons and vehicles involved. All accident reports required by this Section shall be made on forms supplied or approved by the Department of Public Safety and Corrections. Each accident report form supplied or approved by the department shall contain directions to the investigating officer to instruct the parties to the accidents to exchange information as required in Subsection D of this Section and shall contain a place for the investigating officer to initial the report to indicate that he has given those instructions.

J. The Department of Public Safety and Corrections shall receive accident reports required to be made by this Section and may tabulate and analyze such reports and publish annually, or at more frequent intervals, statistical information based thereon as to the number, cause, and location of highway accidents. Based upon its findings after analysis, the department may conduct further necessary detailed research to determine more fully the cause and control of highway accidents. It may further conduct experimental field tests within areas in the state from time to time to prove the practicality of various ideas advanced in traffic control and accident prevention.

K.(1)(a) The reports required by this Section, and the information contained in the reports, shall be confidential, shall be exempt from the provisions of R.S. 44:1 et seq., and shall be made available only: to the parties to the accident, parents or guardians of a minor who is a party to the accident, and insurers of any party which is the subject of the report; to the succession representatives of those parties, or to the attorneys of the parties or succession representatives; or to a news-gathering organization that requests documents related to the accident. Upon request, accident reports shall be made available to the above-enumerated persons within seven working days following the completion of the accident investigation. For the purposes of this Subsection: "news-gathering organization" means any of the following:

(i) A newspaper, or news publication, printed or electronic, of current news and intelligence of varied, broad, and general public interest, having been published for a minimum of one year and that can provide documentation of membership in a statewide or national press association, as represented by an employee thereof who can provide documentation of his employment with the newspaper, wire service, or news publication.

(ii) A radio broadcast station, television broadcast station, cable television operator, or wire service as represented by an employee thereof who can provide documentation of his employment.

(b) In Orleans Parish, the local police department may charge a reasonable fee, not to exceed the sum of twenty dollars, to provide copies of accident reports. State departments and agencies shall not be required to pay such fee.

(2) All persons and their agents are prohibited from screening accident reports if the person or his agent does not represent any of the persons involved in a particular accident, the report for which could reasonably be expected to be available. However, this limitation shall not prevent any person from requesting particular reports regardless of whether the person represents any party in the accident.

(3) The information in the reports may be tabulated and included in the statistical information published under the provisions of Subsection J of this Section.

(4) Nothing in this Section shall prohibit the sale of police accident reports or other driving record information to consumers of on-line driving records under written contract for purchase of records with the Department of Public Safety and Corrections.

(5) The information in the reports may be used by the office of motor vehicles for the purpose of maintaining operating records.

L. Whenever any person is involved in an accident resulting in injury to or death of any person, or property damage in excess of five hundred dollars and the law enforcement officer investigating the accident has reason to believe that there exists a medical condition which constitutes cause for revocation or suspension under the provisions of R.S. 32:414(E), notification of such medical condition shall be made to the medical/conviction unit of the office of motor vehicles of the Department of Public Safety and Corrections, provided that the law enforcement officer first consults with his superior officer as to his specific observations and such superior officer concurs with the issuing officer's belief.

M.(1) All police, state or local, shall immediately contact the Department of Transportation and Development district office when called to the scene of an accident where that department's property has been damaged in an amount which is estimated to exceed five hundred dollars.

(2) All police, state or local, shall forward copies of accident reports which indicate damage to property of the Department of Transportation and Development in an amount which is estimated to exceed five hundred dollars to the department's headquarters maintenance division within six days of the date of the accident without cost to the department.

Acts 1962, No. 310, §1. Amended by Acts 1970, No. 538, §7; Acts 1976, No. 414, §1; Acts 1980, No. 706, §1, eff. Jan. 1, 1981; Acts 1981, No. 913, §1, eff. Aug. 2, 1981; Acts 1982, No. 333, §1; Acts 1983, No. 133, §1; Acts 1984, No. 898, §1; Acts 1986, No. 348, §1; Acts 1988, No. 347, §1; Acts 1990, No. 960, §1; Acts 1992, No. 878, §1; Acts 1993, No. 538, §1; Acts 1995, No. 527, §1; Acts 1995, No. 1071, §1; Acts 1997, No. 112, §1; Acts 1997, No. 1036, §1, eff. July 1, 1997; Acts 1997, No. 1288, §1; Acts 1997, No. 1442, §1; Acts 1999, No. 310, §1; Acts 1999, No. 340, §1; Acts 2001, No. 1032, §12; Acts 2003, No. 508, §1; Acts 2011, 1st Ex. Sess., No. 9, §1; Acts 2011, No. 280, §1; Acts 2016, No. 104, §1.



RS 32:398.1 - Traffic citations; form; issuance

PART VII-A. UNIFORM TRAFFIC CITATIONS

§398.1. Traffic citations; form; issuance

A. All traffic enforcement agencies in this state shall provide traffic citations in appropriate form containing notices to appear, which shall be issued through one of the following manners:

(1) Books with citations in quadruplicate and meeting the requirements of this Part and approved by the commissioner.

(2) Electronic tickets or e-tickets meeting the requirements of this Part and approved by the commissioner. For the purposes of this Section, an "electronic ticket" or "e-ticket" means a ticket that is electronically generated and transmitted.

B. The chief administrative officer of each traffic-enforcement agency shall issue these books, maintain a record of each book and each citation contained therein issued to all individual members of the traffic enforcement agency and shall require and retain a receipt for each book issued.

C. The issuance of warning citations for violations of the motor vehicle laws of this state is hereby specifically prohibited. However, nothing herein shall prohibit a peace officer from issuing a violation ticket which compels or instructs the motorist to comply with administrative or other legal requirements of Title 32 or Title 47 of the Louisiana Revised Statutes of 1950.

Added by Acts 1968, No. 273, §5. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977; Acts 1997, No. 759, §1, eff. July 10, 1997; Acts 2008, No. 175, §1.



RS 32:398.2 - Disposition of traffic citations; unlawful acts; records

§398.2. Disposition of traffic citations; unlawful acts; records

A. Each traffic enforcement officer upon issuing a traffic citation to an alleged violator of any provision of the motor vehicle laws of this state or of any traffic ordinance of any city or town shall deposit the original citation or a copy of such traffic citation with a court having jurisdiction over the alleged offense or with the appropriate traffic violations bureau. However, a citation for a violation of R.S. 32:80(A) shall be deposited only with a court and not with a traffic violations bureau.

B. Upon the deposit of the original citation or a copy of the traffic citation with a court having jurisdiction over the alleged offense or with the traffic violations bureau as set forth herein, the original citation or copy of such traffic citation shall be disposed of only by trial in the court of proper jurisdiction or any other official action by a judge of the court, including forfeiture of the bail, or by the deposit of sufficient bail with the traffic violations bureau or payment of a fine to said bureau by the person to whom such traffic citation has been issued. However, a citation or its copy alleging a violation of R.S. 32:80(A) shall be disposed of only by trial or acceptance of a plea in open court.

C. It shall be unlawful for any traffic enforcement officer or any other officer or public employee to dispose of a traffic citation or copies thereof or of the record of the issuance of the citation in a manner other than as required herein.

D. The chief administrative officer of each traffic enforcement agency in the state shall require all traffic officers under his supervision to return to him a copy of every traffic citation which was issued by the officer for the violation of a traffic law or ordinance, and in addition shall require the return of all copies of every traffic citation which has been spoiled or upon which an entry has been made without having issued the citation to the alleged violator.

E. The chief administrative officer shall also maintain or cause to be maintained in connection with every traffic citation issued by an officer under his supervision a record of the disposition of the charge by the court or its traffic violations bureau in which the original or a copy of the traffic citation was deposited.

F. Nothing herein shall be construed as prohibiting or interfering with the authority of a district attorney or other prosecuting attorney to dismiss a traffic citation or charge by entry of a nolle prosequi.

Added by Acts 1968, No. 273, §5. Acts 1984, No. 626, §1.



RS 32:398.3 - Illegal cancellation of traffic citation; penalty; audit of citation records; publication

§398.3. Illegal cancellation of traffic citation; penalty; audit of citation records; publication

A. Any person who cancels or solicits the cancellation of any traffic citation, in any manner other than as provided in this Part, shall be guilty of a misdemeanor, and shall, upon conviction, be fined not more than five hundred dollars or imprisoned for not more than six months or both.

B. Each record of traffic citations required in this Part shall be audited quarterly by the appropriate fiscal officer of the governmental agency to which the traffic enforcement agency is responsible.

Added by Acts 1968, No. 273, §5.



RS 32:398.4 - When copy of citation shall be deemed a lawful complaint

§398.4. When copy of citation shall be deemed a lawful complaint

In the event the citation form provided for in this Part is sworn to and includes the necessary information required under the general laws of this state with respect to a complaint which charges commission of the offense alleged in said citation to have been committed, then such citation, when filed with a court of proper jurisdiction, shall be deemed to be a lawful complaint for the purpose of prosecution under this Part.

Added by Acts 1968, No. 273, §5.



RS 32:398.5 - Applicability

§398.5. Applicability

The provisions of this Part are to be considered as supplementing any and all other provisions of law relating to the same subject matter or which can be given full force and effect in accomplishing the purposes set forth in this Part and which are not in direct conflict with any of the provisions of this Part.

Added by Acts 1968, No. 273, §5.



RS 32:398.10 - Collection and reporting of statistical information relating to traffic stops

PART VII-B. REPORTING OF STATISTICS RELATED

TO TRAFFIC CITATIONS

§398.10. Collection and reporting of statistical information relating to traffic stops

A. All law enforcement officers defined as a peace officer in R.S. 40:2402 shall record and retain the following information:

(1) The number of persons stopped for traffic violations.

(2) Characteristics of race, gender, age, and state of residence of such persons, provided the identification of such characteristics shall be based on the observation and perception of the law enforcement officer responsible for reporting the stop and the information shall not be required to be provided by the person stopped.

(3) The nature of the alleged traffic violation that resulted in the stop.

(4) Whether a warrant or citation was issued, an arrest made, or a search conducted as a result of the stop.

(5) If a search was conducted, the type of search and the legal basis for that search, and whether contraband was discovered and property was seized.

(6) The number of persons stopped for violations of R.S. 32:300.5 and 300.6.

(7) The number of violations of R.S. 32:300.7.

(8) The number of violations of R.S. 32:289.1.

B. Any law enforcement officer who in good faith records traffic stop information pursuant to the requirements of this Section shall not be held civilly liable for the act of recording such information.

C. Law enforcement agencies shall submit the information required by Subsection A of this Section for all traffic citations issued by their law enforcement officers on a quarterly basis to the Department of Public Safety and Corrections.

D. The secretary of the Department of Public Safety and Corrections shall collect statistical information regarding the age, sex, race, and state of residence of motorists issued traffic citations by Louisiana law enforcement agents and shall provide a report of this information annually to the governor and members of the legislature on or before May first of every year.

E. The provisions of this Section shall be inapplicable to any law enforcement agency or department that has adopted a written policy against racial profiling.

F. Each state or local law enforcement agency or department covered by this Section shall require every law enforcement officer within their respective agency or department to view the video on racial profiling produced by the Department of Public Safety and Corrections, public safety services.

Acts 2001, No. 645, §1; Acts 2008, No. 665, §1, eff. July 1, 2008; Acts 2008, No. 666, §1, eff. July 1, 2008; Acts 2008, No. 667, §1, eff. Apr. 1, 2010; Acts 2009, No. 224, §5, eff. June 1, 2009.



RS 32:399 - Citation

PART VIII. METHOD OF CITATION

§399. Citation

Chapter I of Title 32 of the Louisiana Revised Statutes as amended and revised shall be known as the Louisiana Highway Regulatory Act. The provisions hereinafter may be referred to or cited either as Sections of the Highway Regulatory Act or as Sections of the Revised Statutes. Thus Section 5 of the Highway Regulatory Act may also be referred to or cited as R.S. 32:5.

Whenever reference is made herein to a Section of the Highway Regulatory Act, the same shall also relate to the corresponding Section of the Revised Statutes.

Acts 1962, No. 310, §1.



RS 32:401 - Definitions

CHAPTER 2. DRIVER'S LICENSE LAW

§401. Definitions

The following words and phrases when used in this Chapter shall have the meaning herein assigned unless the context clearly indicates otherwise:

(1) "Agricultural movements" means the operation of a motor vehicle or combination of vehicles by a farmer to transport agricultural products, farm machinery, and farm supplies; or agricultural crop production fertilizers, agricultural chemicals, or agricultural related fuels, found to be hazardous under the provisions of the Hazardous Materials Transportation Act which requires the motor vehicle to bear a placard under the provisions of the Hazardous Materials Regulations (99 CFR Part 172, Subpart F); to and from a farm within one hundred fifty air miles of the owner's or operator's farm, and which is not used in the operation of a common or contract carrier or used to transport passengers or property for hire.

(2)(a) "Autocycle" means a three-wheeled motorcycle on which the driver and all passengers ride in either a completely enclosed seating area or in a side-by-side seating area that is equipped with a rollbar or roll cage, safety belts for all occupants, and is designed to be controlled with a steering wheel and pedals.

(b) For purposes of this Paragraph, "rollbar" or "roll cage" shall mean supports that will bear the vehicle's weight and are so designed as to protect the occupants when the vehicle is resting on the supports.

(3) "Cancellation" means that a driver's license is annulled because of some error or defect or because the licensee is no longer entitled to such license, but the cancellation of a license is without prejudice and application for a new license may be made at any time after such cancellation.

(4) "Commerce" means transportation for the purpose of compensation, remuneration, employment, trade, or payment of any thing of value.

(5) "Commercial driver's license" means a driver's license to operate a commercial motor vehicle.

(6) "Commercial motor vehicle" means a motor vehicle or combination of motor vehicles used in commerce to transport passengers or property if the motor vehicle meets one of the following requirements:

(a) Has a gross combination weight rating of twenty-six thousand one or more pounds inclusive of a towed unit with a gross vehicle weight rating of more than ten thousand pounds.

(b) Has a gross vehicle weight rating of twenty-six thousand one or more pounds.

(c) Is designed to transport sixteen or more passengers, including the driver.

(d) Is of any size and is used in the transportation of materials found to be hazardous under the provisions of the Hazardous Materials Transportation Act which requires the motor vehicle to bear a placard under the provision of the Hazardous Materials Regulations (CFR 49 Part 172, Subpart F). This shall not include hazardous materials used in agricultural movements as defined in this Chapter.

(7) "Convicted" or "conviction" includes the entry of a plea of guilty or nolo contendere to an offense; the forfeiture of bail of any person charged with an offense; and the adjudication of a person as a delinquent for the commission of an offense pursuant to juvenile proceedings.

(8) "Department" means the Department of Public Safety and Corrections.

(9) "Driver rehabilitation specialist" means an individual who provides comprehensive services in clinical evaluation of physical functioning, visual/perceptual/cognitive screening, as it pertains to the driving test, and wheelchair/seating assessment, driving assessment, vehicle modification prescription, and driver education; possesses at a minimum an undergraduate degree in a rehabilitation, education, health, safety, physical, occupational, kinesio, or recreational therapy, or related profession or an equivalent of eight years experience in driver rehabilitation/education; and has a minimum of one year of experience in the area of driver evaluation and training for persons with disabilities or possesses current recognition from the Association for Driver Rehabilitation Specialists (ADED) as a driver rehabilitation specialist.

(10) "Driver's license division" means the driver's license division of the Department of Public Safety and Corrections.

(11) "Drug offense" means any criminal offense which includes:

(a) The possession, distribution, manufacture, cultivation, sale, transfer, or the attempt or conspiracy to possess, distribute, manufacture, cultivate, sell, or transfer any substance the possession of which is prohibited under the Controlled Dangerous Substances Law, or

(b) The operation of a motor vehicle under the influence of such a substance.

(12) "Farmer" means any person who operates a farm or is directly involved in the cultivation of land, crops, or livestock which are owned by that person, or are under the direct control of that person.

(13) "Gross vehicle weight rating" (GVWR) means that value specified by the manufacturer as the maximum loaded weight of a single or combination (articulated) vehicle. The gross vehicle weight rating of a combination (articulated) vehicle, commonly referred to as the "gross combination weight rating" (GVWR), is the gross vehicle weight rating of the power unit plus the gross vehicle weight rating of the towed unit or units. In the absence of a value specified for the towed unit or units by the manufacturer, the gross vehicle weight rating of a combination (articulated) vehicle is the gross vehicle weight rating of the power unit plus the total weight of the towed unit or units, including their loads.

(14) "License" or "driver's license" means any license secured from the Department of Public Safety and Corrections, in accordance with this Chapter to operate a motor vehicle on the highways of this state.

(15) "License fee" means the privilege, tax, or fee imposed by this Chapter.

(16) "Light vehicle" means any motor vehicle or combination of motor vehicles used to transport passengers or property if the motor vehicle has a gross combination weight rating of less than twenty-six thousand and one pounds inclusive of a towed unit with a gross vehicle weight rating of ten thousand pounds or less; or has a gross vehicle weight rating of less than twenty-six thousand and one pounds; or is designed to carry fewer than sixteen passengers, including the driver, and is not used in the transportation of materials found to be hazardous under the provisions of the Hazardous Materials Transportation Act, or a state law or regulation, which requires the vehicle to bear a placard under the provision of the Federal Hazardous Materials Regulations or under state law or regulation.

(17) "Motorcycle" means every motor vehicle having a seat or saddle for the use of the rider and designed to travel on not more than three wheels in contact with the ground, but excluding a tractor and a motorized bicycle.

(18) "Motor-driven cycle" means every motorcycle, including every motor scooter, with a motor of not to exceed five horsepower.

(19) "Motorized bicycle" means a pedal bicycle which may be propelled by human power or helper motor, or by both, with a motor rated no more than one and one-half horsepower, a cylinder capacity not exceeding fifty cubic centimeters, an automatic transmission, and which produces a maximum design speed of no more than twenty-five miles per hour on a flat surface.

(20) "Motor vehicle" means and includes automobiles, trucks, truck-tractors, trailers, semitrailers, and motorcycles, propelled by steam, gasoline, electricity, or any other source of energy other than muscular power, except farm implements temporarily operated or moved on a highway or vehicles operated only on rails or tracks constructed therefor.

(21) "Power cycle" means every motor vehicle propelled by an engine developing not more than five brake horse power, designed to travel on not more than three wheels, at a speed under thirty-five miles per hour, and equipped with brakes adequate to stop such vehicle upon a reasonably clean, dry, level surface within forty-five feet from the spot where the brakes were first applied when the vehicle is travelling at twenty miles per hour.

(22) "Revocation" means that the driver's license to drive a motor vehicle on the highways is terminated and shall not be renewed, except that an application for a new license may be presented and acted upon by the department after the expiration of at least one year after revocation.

(23) "Suspension" means that the driver's license to drive a motor vehicle on the highways is temporarily withdrawn during the period of such suspension.

(24) "Transportation of passengers for hire or fee" means the movement of passengers by motor vehicle for direct monetary payment to a taxicab, limousine service, livery, and/or any common carrier of passengers.

Amended by Acts 1958, No. 40, §1; Acts 1981, No. 482, §2; Acts 1989, No. 293, §1, eff. June 27, 1989; Acts 1992, No. 277, §1, eff. June 11, 1992; Acts 1992, No. 629, §1; Acts 1993, No. 218, §1; Acts 1993, No. 382, §1; Acts 1995, No. 694, §1; Acts 2013, No. 81, §1, eff. Jan. 1, 2014; Acts 2014, No. 811, §16, eff. June 23, 2014; Acts 2016, No. 326, §1.



RS 32:402 - All drivers must secure license; exception; emergency vehicle exception; military personnel exceptions; emergency command post vehicle exception; law enforcement officer exception; violations

§402. All drivers must secure license; exception; emergency vehicle exception; military personnel exceptions; emergency command post vehicle exception; law enforcement officer exception; violations

A. Every person who operates a motor vehicle which is designated as being in either Class "A", "B", "C", "D", or "E" under R.S. 32:408, before driving or operating any such motor vehicle on any public street, road, or highway of this state, shall secure from the department, or a public license tag agent authorized to issue drivers' licenses as provided in Paragraph (B)(2) of this Section, an appropriately classified driver's license with all necessary endorsements.

B.(1)(a)(i) It shall be unlawful for any person to drive a motor vehicle on any public street, road, or highway of this state unless he has been issued a license by the department, or by a public license tag agent, authorized to issue drivers' licenses as provided in this Subsection, or a license issued by another state or foreign government and recognized by the department, in accordance with the provisions of this Chapter.

(ii) The provisions of Item (i) of this Subparagraph shall not apply in the following circumstances:

(aa) When an agent, a properly licensed and contracted third-party tester, or employee of the office of motor vehicles is administering an on-road driving skills test required to obtain a Class "D" or "E" driver's license as provided in R.S. 32:408 or to convert a Class "E" learner's license to a Class "E" intermediate license as provided in R.S. 32:407.

(bb) When an unlicensed minor is participating in a driver education course or a prelicensing training course approved and certified by the Department of Public Safety and Corrections, public safety services.

(cc) When an unlicensed minor who is at least fourteen years of age is driving with a parent or guardian in the vehicle who holds a valid driver's license and is providing driving instruction to the minor child, provided that the minor is not driving on a public street, road or highway.

(b) It shall also be unlawful for any person to apply for or obtain more than one valid license.

(c) Penalties for convictions of Subparagraph (a) of this Paragraph are as follows:

(i) Repealed by Acts 2008, No. 645, §1, eff. June 1, 2009.

(ii) If the unlicensed person is involved in a collision which results in the serious bodily injury or death of another person, the person shall be subject to a fine of not less than five hundred dollars and not more than one thousand dollars, or imprisonment for up to six months, or both. However, nothing in this Item shall be construed to prevent an unlicensed person from being charged with vehicular homicide in violation of R.S. 14:32.1 or negligent homicide in violation of R.S. 14:32 if the collision results in the death of another person, or from being charged with negligent injury, if the collision results in the serious injury of another person. For purposes of this Item, "serious bodily injury" means a bodily injury which involves unconsciousness, protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty, or a substantial risk of death.

(iii) If the court finds that at the time of the violation of Subparagraph (a) of this Paragraph the unlicensed driver was driving a vehicle for which a Class "D" or Class "E" driver's license is required, he may be fined up to five hundred dollars or imprisoned for not more than six months, or both.

(iv) If the court finds that if at the time of the violation of Subparagraph (a) of this Paragraph, the unlicensed driver was driving a vehicle for which a Class "A", "B", or "C" driver's license is required, he may be fined up to five thousand dollars or imprisoned for not more than six months, or both.

(v) If the court finds that if at the same time of the violation of Subparagraph (a) of this Paragraph, the unlicensed driver was driving and engaging in conduct that results in a conviction for a second or subsequent offense violation of R.S. 14:98, the offender shall be fined not less than three hundred dollars nor more than five hundred dollars and imprisoned not less than seven days nor more than six months. At least seven days of such imprisonment shall be without benefit of probation, parole, or suspension of sentence and shall be consecutive to any sentence imposed for the violation of R.S. 14:98. In addition, the person may be subject to a civil penalty of up to one thousand two hundred fifty dollars.

(vi) If the court finds that if at the same time the violation of Subparagraph (a) of this Paragraph the unlicensed driver was driving a vehicle for which a Class "A", Class "B", or Class "C" driver's license is required and engaging in conduct that results in a conviction for a second or subsequent offense violation of R.S. 14:98, the unlicensed driver shall be fined not less than three hundred dollars nor more than five thousand dollars and imprisoned for not less than seven days nor more than six months. At least seven days of such imprisonment shall be without benefit of probation, parole, or suspension of the sentence and shall be consecutive to any sentence imposed for the violation of R.S. 14:98. In addition, the person may be subject to a civil fine of up to two thousand five hundred dollars.

(2)(a) The department is hereby authorized to contract with or enter into agreements with a public license tag agent for the issuance of Class "D" or "E" drivers' licenses, provided such public license tag agent complies with all provisions of state and federal laws regarding the issuance of drivers' licenses, and complies with all policies and procedures adopted by the department regarding the issuance of drivers' licenses. The department may contract with or enter into agreements with a public license tag agent or certify or license such agent to issue drivers' licenses. The department shall by rule establish minimum qualifications for public license tag agents authorized to issue drivers' licenses and prescribe the procedures to be used.

(b) Public license tag agents must use the same technology utilized by the department for issuance of licenses to ensure that licenses issued by such agents are identical to licenses issued by the department. These requirements and conditions shall be included in any contract or agreement between the department and a public license tag agent and shall be a part of any license, certificate, or permit issued to a public license tag agent.

(3) The department shall by rule establish a system to regulate public license tag agents issuing drivers' licenses, and these regulations shall have the full force and effect of law. The department shall promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Section.

(4) In addition to any other applicable sanction, improper issuance of a driver's license by a public license tag agent shall subject such agent to the penalties imposed by this Chapter, a civil penalty of not more than five thousand dollars per violation, revocation, or suspension of the privilege to issue drivers' licenses, or any or all of the above sanctions.

C.(1) Notwithstanding any provision of this Section or any other law to the contrary, the only driver's license required of a full-time, regularly paid operator of an emergency medical vehicle or firefighting equipment employed by the Louisiana Department of Agriculture and Forestry, or a municipality, parish, fire protection district, or other political subdivision of the state, or civilian employees of the United States military who are required to operate emergency vehicles, shall be a Class "E" driver's license when operating such vehicle or equipment in the course and scope of his employment. The emergency vehicle or firefighting equipment shall be equipped with audible and visual signals as required by Federal Motor Carrier Safety Administration rules.

(2) Notwithstanding any provision of this Section or any other law to the contrary, the only driver's license required of a driver for an industrial mutual aid response team or a volunteer operator of an emergency medical vehicle or firefighting equipment shall be a Class "E" driver's license when operating such vehicle or equipment.

(3) Notwithstanding any other state law, and subject to the approval of the United States Department of Defense, active or reserve members of the United States military and active or reserve members of the National Guard shall be authorized to operate commercial motor vehicles or buses with a Class "E" driver's license when operating such vehicles or buses in the course and scope of military duties during a gubernatorially declared state of emergency.

(4) Notwithstanding any provision of this Section or any other law to the contrary, the only driver's license required of an operator of an emergency command post vehicle which would otherwise meet the definition of a commercial motor vehicle, and who is employed by the Governor's Office of Homeland Security and Emergency Preparedness or a parish office of emergency preparedness, shall be a Class "E" driver's license when operating such vehicle in the course and scope of his employment. Such vehicle shall be equipped with audible and visual signals as required by Federal Motor Carrier Safety Administration rules.

(5) Notwithstanding any provision of this Section or any other law to the contrary, the only driver's license required of an operator of an emergency command post vehicle or other law enforcement equipment which would otherwise meet the definition of a commercial motor vehicle, and who is employed as a law enforcement officer, shall be a Class "E" driver's license when operating such vehicle or equipment in the course and scope of his employment. Such vehicle or equipment shall be equipped with audible and visual signals as required by Federal Motor Carrier Safety Administration rules.

D.(1) Upon the written request of a licensed physician for driver assessment, the secretary may authorize a driver rehabilitation specialist as defined in this Chapter to issue a temporary Class "E" driving permit for the purpose of driver assessment and training to an individual who is not licensed to drive under the provisions of this Chapter or who has an expired license provided such license is not currently under suspension or revocation. If a license has been suspended or revoked, the temporary medical assessment permit may only be issued upon receipt of special authorization from the department.

(2) The temporary permit shall be issued for a total time period of six weeks; however, such period of time shall begin on the first date of evaluation which shall be indicated on the permit and signed by the driver rehabilitation specialist. The temporary permit shall only be issued to those who are sixteen years of age or older.

(3) The temporary permit shall be valid only during the individual's participation in an actual in-car evaluation process during which time the evaluator shall be present.

(4) The department shall promulgate rules and regulations necessary to the administration and enforcement of this Subsection, to include but not be limited to the design of the application and the permit.

E. No person who holds a valid state driver's license shall be deemed to be in violation of this Section because such license is not in his immediate physical possession.

F.(1) The exceptions provided for in Subsection C of this Section shall only apply to drivers licensed by the state of Louisiana and drivers licensed by a state with which Louisiana has a reciprocity agreement.

(2) The exceptions in Subparagraphs (C)(1), (2), (4), and (5) of this Section shall only apply to the operation of commercial motor vehicles for which the particular exception applies when those commercial motor vehicles are equipped with audible and visual signals and the operation of the commercial motor vehicle is necessary for the preservation of life or property or in the execution of emergency governmental functions.

Amended by Acts 1954, No. 165, §1; Acts 1968, No. 273, §6; Acts 1985, No. 385, §1; Acts 1989, No. 293, §1, eff. June 27, 1989; Acts 1991, No. 313, §1; Acts 1992, No. 192, §1; Acts 1992, No. 271, §1; Acts 1993, No. 218, §1; Acts 1995, No. 1221, §1; Acts 1997, No. 37, §1; Acts 1999, No. 458, §1; Acts 2001, No. 1205, §1; Acts 2003, No. 694, §1; Acts 2006, No. 430, §1; Acts 2006, No. 650, §2; Acts 2007, No. 127, §1, eff. June 25, 2007; Acts 2008, No. 645, §§1, 2, eff. June 1, 2009; Acts 2009, No. 137, §2, eff. June 28, 2009; Acts 2009, No. 224, §4, eff. June 1, 2009; Acts 2011, No. 294, §2; Acts 2011, No. 307, §1; Acts 2011, No. 311, §1, eff. June 28, 2011; Acts 2015, No. 27, §1, eff. May 29, 2015.



RS 32:402.1 - Driver education; required

§402.1. Driver education; required

A. No application for a license for the operation of a motor vehicle shall be received from any person making application for the first time unless there is also submitted with the application, on a form approved by the secretary of the Department of Public Safety and Corrections, public safety services, written evidence of the successful completion by the applicant of one of the following:

(1)(a) A "driver education course" for any person under the age of eighteen, which shall consist of not less than eight hours of actual driving instruction and thirty hours of classroom instruction. A person shall not be allowed to receive more than four hours of actual driving instruction on any single calendar day. The Department of Public Safety and Corrections, public safety services, shall establish rules and regulations to administer and define the requirements of the course. The rules and regulations established by the Department of Public Safety and Corrections, public safety services, shall provide for instruction relative to trailer safety and to the economic effects of littering. Oversight review of these rules shall be conducted by the House and Senate committees on transportation, highways and public works in accordance with the Administrative Procedure Act.

(b) Upon completion of the required supervised driving practice pursuant to R.S. 32:405.1 and 407, a properly licensed and contracted third-party tester may administer the on-road driving skills test to the student. Upon successful completion, such third-party tester shall provide the student with a department approved certificate of successful completion in a sealed envelope to be delivered to the department.

(2) A "prelicensing training course" from any person eighteen years or older if a driver education course is not completed. The prelicensing training course shall consist of a minimum of six hours of classroom instruction and a minimum of eight hours of actual driving instruction. A person shall not be allowed to receive more than four hours of actual driving instruction on any single calendar day. The Department of Public Safety and Corrections, public safety services, shall establish rules and regulations to administer and define the requirements of the course. Oversight review of these rules shall be conducted by the House and Senate committees on transportation, highways and public works in accordance with the Administrative Procedure Act. The rules shall provide for:

(a) Licensing or contractual requirements for third-party training schools and high school instructors.

(b) Course content and presentation, including content relative to trailer safety and to the economic effects of littering.

(c) Instructor qualifications and certification.

(d) Classroom size and facilities.

(e) Certificates of completion.

(f) Required records and reporting.

(g) Penalties for noncompliance of the mandatory instructional and driving requirements and penalties for the falsification of documents and certificates.

(h) Repealed by Acts 2011, No. 294, §6.

(3)(a), (b) Repealed by Acts 2011, No. 294, §6.

(c) The Department of Public Safety and Corrections, public safety services, shall establish the portion of the "driver education course" or "prelicensing training course" relative to the economic effects of littering in conjunction with Keep Louisiana Beautiful, Inc.

B, C. Repealed by Acts 2011, No. 294, §6.

D. No person under the age of fifteen shall be allowed to enroll or participate in the driving experience portion of any driver education course or driver training program. A person, no sooner than ninety days prior to his fifteenth birthday and who is in, at a minimum, grade eight, shall be permitted to participate in the classroom instruction component of a driver education course or driving program.

E.(1) Any person who is at least of age to participate in the classroom instruction portion of a driver education course, driver training program, or a prelicensing training course shall apply to the department for a Class "E" temporary instructional permit prior to enrolling in any driver education course, driver training program, or prelicensing training course. The application for a Class "E" temporary instructional permit shall be in accordance with R.S. 32:409.1 and 410. The fee for a Class "E" temporary instructional permit shall be the same as the fee for a Class "E" driver's license.

(2) A person shall be required to possess a Class "E" temporary instructional permit in order to enroll in any driver education course, driver training program, or prelicensing training course.

(3) A person with a Class "E" temporary instructional permit required by this Subsection is permitted to operate a motor vehicle on the public highways and streets of this state only when the permit holder is accompanied by an instructor of driver education and traffic safety, and while actually operating a motor vehicle during the behind-the-wheel instruction or during the administration of the skills test.

(4) The holder of a Class "E" temporary instructional permit required by this Subsection shall be in possession of the permit during the period of its validity and such permit shall be presented for examination when so requested by any law enforcement officer or representative of the department.

(5) Upon successful completion of a driver education course, driver training program, or prelicensing training course and the knowledge test, a person shall surrender a Class "E" temporary instructional permit issued pursuant to this Subsection to the department and apply for the issuance of an age-appropriate learner's license. The department shall not charge a fee for a learner's license issued in connection with the surrender of a Class "E" temporary instructional permit.

(6) The Class "E" temporary instructional permit issued pursuant to this Subsection shall not be required for any person to enroll in a driver education course, driver training program, or prelicensing course administered in conjunction with a National Guard Youth Challenge Program. A person enrolled in a driver education course, driver training program, or prelicensing course administered in conjunction with a National Guard Youth Challenge Program may operate a motor vehicle on the public highways of this state without a Class "E" temporary instructional permit provided that such person is accompanied by an instructor of driver education and safety.

Added by Acts 1968, No. 273, §7. Acts 1992, No. 246, §1, eff. July 1, 1993; Acts 1992, No. 382, §1, eff. July 1, 1993; Acts 1992, No. 1009, §1, eff. July 1, 1993; Acts 1993, No. 225, §1, eff. July 1, 1993; Acts 1997, No. 725, §1, eff. Jan. 1, 1998; Acts 1998, 1st Ex. Sess., No. 80, §2; Acts 2003, No. 312, §2; Acts 2004, No. 216, §2; Acts 2004, No. 439, §1; Acts 2008, No. 768, §2, eff. Jan. 1, 2009; Acts 2009, No. 275, §2, eff. Jan. 1, 2010; Acts 2010, No. 227, §1; Acts 2011, No. 294, §§2, 6; Acts 2011, No. 307, §1; Acts 2011, No. 317, §3, eff. Jan. 1, 2012; Acts 2012, No. 475, §1; Acts 2015, No. 369, §1; Acts 2016, No. 317, §1; Acts 2016, No. 336, §1.



RS 32:402.2 - Repealed by Acts 2011, No. 294, §6.

§402.2. Repealed by Acts 2011, No. 294, §6.



RS 32:402.3 - Motorcycle Safety, Awareness, and Operator Training Program; fund

§402.3. Motorcycle Safety, Awareness, and Operator Training Program; fund

A. The Department of Public Safety and Corrections shall establish and operate a Motorcycle Safety, Awareness, and Operator Training Program, hereinafter referred to as the "program", on a statewide basis. The program shall consist of motorcycle operator training and campaigns to promote participation, motorcycle safety, and motorcycle awareness. For the purposes of this Section, the word "motorcycle" shall have the meaning as provided for in R.S. 32:401(18) and the word "deputy secretary" shall mean the deputy secretary of the Department of Public Safety and Corrections.

B. The purposes of the program shall be to:

(1) Educate motorcycle operators in the safe operation of motorcycles.

(2) Provide for the certification of motorcycle operator education and training instructors and the training of law enforcement personnel in the proper operation of motorcycles.

(3) Develop campaigns to promote participation in the program, motorcycle safety, and motorcycle awareness.

C. Participation in the program shall be voluntary for any person who meets the qualifications of the Department of Public Safety and Corrections to apply for a motorcycle operator's endorsement. Those persons who satisfactorily complete the program shall receive a motorcycle operator's endorsement without the necessity of taking a written knowledge test or an operator's skill test.

D. The Department of Public Safety and Corrections shall adopt rules and regulations in accordance with the provisions of R.S. 49:950 et seq. as are necessary and proper to provide for the conduct and operation of the program. Oversight review of the rules and regulations shall be conducted by the Senate Committee on Transportation, Highways and Public Works and the House Committee on Transportation, Highways and Public Works meeting jointly.

E. The deputy secretary is hereby authorized to purchase for cash, or by lease/purchase agreement, all the necessary equipment, training aids, devices, and all related materials required to conduct and operate the program with funds appropriated for those purposes.

F. The deputy secretary shall include the program as a line-item expenditure in his annual budget.

G. The deputy secretary may levy and collect a per person charge of not more than twenty-five dollars to participate in the program; however, no such charge shall be applicable to any commissioned law enforcement officer within the state.

H. Notwithstanding the provisions of any other law to the contrary, the proprietor of the motorcycle training school shall not be required to provide a motorcycle or motorcycles to be used by students who are taking a test at the conclusion of the course.

I. The Motorcycle Safety, Awareness, and Operator Training Program Fund, provided for in R.S. 32:412(C)(2) shall continue to fund the operator training, instructor training, and motorcycle safety and awareness programs under the operation of the Department of Public Safety and Corrections.

Acts 2009, No. 138, §1; Acts 2012, No. 348, §1.



RS 32:403 - Application; fee; duration of license

§403. Application; fee; duration of license

Each application shall be accompanied by the proper license fee, and the license when issued shall be valid for the period prescribed in R.S. 32:412 unless revoked, cancelled, or suspended. Application for license shall be made to the department on a form and in a manner prescribed by the department. No license shall be issued until the application has been approved by the driver's license division. No fee shall be collected from any child who is in foster care, as defined in Article 603 of the Louisiana Children's Code.

Acts 2009, No. 349, §1, eff. July 1, 2009.



RS 32:403.1 - Application of persons sixty years of age or above

§403.1. Application of persons sixty years of age or above

Every person, sixty years of age or above, applying for a license under the provisions of this Chapter shall attach to his application a detailed report from a duly licensed physician or optometrist indicating his visual ability and a detailed medical report from a duly licensed physician indicating his physical condition and specifying any defects in connection therewith which might impair the applicant's ability to exercise ordinary and reasonable control in the operation of a motor vehicle. The provisions of this Section shall not apply to persons applying for a renewal license except for those persons subject to R.S. 32:403.4. However, it shall not be a breach of duty to the public or the individual if the department inadvertently fails to require a report from such applicant or if the department issues a license under the mistaken belief that such applicant is capable of driving safely.

Added by Acts 1968, No. 273, §8. Acts 1989, No. 293, §1, eff. June 27, 1989.



RS 32:403.2 - Application of persons with physical disability or mental disability

§403.2. Application of persons with physical disability or mental disability

Every person with a physical or mental disability applying for a license under the provisions of this Chapter for the first time shall attach to his application a detailed medical report, or a report from an optometrist if it is a visual defect, from a duly licensed physician indicating the severity of his disability and the limitations imposed thereby which might impair the applicant's ability to exercise ordinary and reasonable control in the operation of a motor vehicle. The department may waive the furnishing of the report by any person applying for a renewal license under the provisions of this Chapter, except for a person subject to the provisions of R.S. 32:403.4.

Added by Acts 1968, No. 273, §9. Acts 1989, No. 293, §1, eff. June 27, 1989; Acts 2014, No. 811, §16, eff. June 23, 2014.



RS 32:403.3 - Identification stickers for the deaf and hard of hearing; license label

§403.3. Identification stickers for the deaf and hard of hearing; license label

A. The office of motor vehicles of the Department of Public Safety and Corrections is hereby authorized to issue an identification sticker or decal which shall be the international symbol of deafness at no cost for use by deaf and hard of hearing persons who are granted a driver's license. Every deaf or hard of hearing person applying for a driver's license with an identification decal or sticker shall attach to the application a statement indicating a hearing loss attested by one of the following: a medical physician, audiologist, or speech pathologist. The sticker or decal is to be offered at the time the driver's license is issued and shall be prepared so that it may at the option of the user be applied to the windshield and viewed from the outside of the vehicle or on the license plate, or both. The same sticker or decal identifying the licensee as deaf or hard of hearing shall be offered and imprinted on the back of the driver's license under the lamination.

B. In addition to the identification sticker or decal provided for in Subsection A of this Section, the office of motor vehicles of the Department of Public Safety and Corrections shall create a flag code to be placed on the registration of a motor vehicle which shall indicate that the driver of the vehicle is deaf or hard of hearing. Upon the initial application for or renewal of the registration of a motor vehicle, the flag will be placed on the registration at the driver's request at no additional cost, provided he produces a statement indicating a hearing loss attested by one of the following: a medical physician, audiologist, or speech pathologist. The secretary shall adopt rules and regulations in accordance with the Administrative Procedure Act as are necessary to implement the provisions of this Subsection.

Added by Acts 1980, No. 154, §1. Acts 1993, No. 231, §1; Acts 2014, No. 514, §1.



RS 32:403.4 - Medical evaluation report required of persons driving a commercial motor vehicle

§403.4. Medical evaluation report required of persons driving a commercial motor vehicle

A.(1) A person applying for a Class "A", "B", or "C" commercial driver's license shall not have any physical or mental disability affecting the ability to exercise ordinary and reasonable control in the operation of a commercial motor vehicle. Such person, unless exempted by the office of motor vehicles or by a rule or regulation, shall provide a current medical examiner's certificate, on a form approved by the office of motor vehicles, prepared by a duly licensed medical examiner, certifying that he is capable of exercising ordinary and reasonable control in the operation of a commercial motor vehicle. Such person shall submit a valid medical examiner's certificate at every renewal and shall carry a current medical examiner's certificate on his person at all times when driving a commercial motor vehicle requiring either a Class "A", "B", or "C" commercial driver's license as defined herein.

(2) A person applying for a commercial driver's license shall certify one of the following:

(a) Non-excepted interstate. That he operates or expects to operate in interstate commerce, is subject to and meets the qualification requirements of 49 Part CFR 391, and is required to obtain a medical examiner's certificate as required by 49 CFR 391.45.

(b) Excepted interstate. That he operates or expects to operate in interstate commerce, but engages exclusively in transportation or operations that are exempted from the qualification requirements of 49 CFR Part 391 pursuant to 49 CFR 390.3(f), 391.2, 391.68, or 398.3, and is therefore not required to obtain a medical examiner's certificate by 49 CFR 391.45.

(c) Non-excepted intrastate. That he operates only in intrastate commerce and therefore is subject to state driver qualification requirements.

(d) Excepted intrastate. That he operates in intrastate commerce but engages exclusively in transportation or operations excepted from state driver qualification requirements.

B. "Medical examiner" means a person who is licensed, certified, or registered to perform physical examinations.

Acts 1989, No. 293, §1, eff. June 27, 1989; Acts 1995, No. 1086, §1; Acts 2012, No. 408, §1.



RS 32:403.5 - Application of persons using bioptic telescopic lenses

§403.5. Application of persons using bioptic telescopic lenses

A. A person using bioptic telescopic lenses shall be eligible for a driver's license if he meets all of the following requirements:

(1) Demonstrates a visual acuity of at least 20/200 in one or both eyes and a field of one hundred ten degrees horizontal vision without or with corrective carrier lenses, or if he has vision in one eye only, demonstrates a field of at least forty degrees temporal and thirty degrees nasal horizontal vision.

(2) Demonstrates a visual acuity of at least 20/60 in one or both eyes with the bioptic telescopic lenses and without the use of field expanders.

(3) Meets all other criteria for licensure.

(4) Submits, with the license application, a report of examination by an ophthalmologist or optometrist on a form prescribed by the office of motor vehicles. Such report shall certify that no ocular diagnosis or prognosis currently exists or is likely to occur during the period of issuance of the license which would cause deterioration of visual acuity or visual field to levels below the minimum standards provided for in this Section.

(5) Presents proof to the office of motor vehicles of completion of at least thirty hours of behind-the-wheel training from a driver education or prelicensing training course which has instructors with advanced education and practice in teaching individuals who use bioptic lenses, all as approved by the Department of Public Safety and Corrections.

(6) Successfully passes a comprehensive driver's skills test which tests the applicant's driving skills over a route specifically designed to test the applicant's competency using a bioptic telescopic device.

B. A person using bioptic telescopic lenses shall be eligible for a learner's license issued under R.S. 32:422, if he first meets the requirements of Subsection A of this Section.

C. A person using bioptic telescopic lenses shall be subject to the following restrictions:

(1) He shall only be eligible for a Class "E" driver's license, and he shall not be permitted to operate a motorcycle or motor scooter.

(2) His driver's license shall permit the operation of a motor vehicle only during the period beginning one-half hour after sunrise and ending one-half hour before sunset.

(3) He shall be prohibited from driving during adverse weather conditions which significantly reduce the visibility of the roadway, other traffic, and traffic control devices.

D. Notwithstanding the provisions of Paragraph (C)(2) of this Section, a person using bioptic telescopic lenses may be licensed to drive a motor vehicle between one-half hour before sunrise and one-half hour after sunset if he meets all of the following requirements:

(1) Demonstrates a visual acuity of at least 20/40 in one or both eyes with the bioptic telescopic lenses and without the use of field expanders.

(2) Has been licensed under Subsection C of this Section for at least one year.

(3) Passes a skills test taken at night over a route which is specifically designed to test the applicant's competency using a bioptic telescopic device.

(4) Drives for twelve months without any at-fault accidents and without any license suspensions or revocations.

Acts 2004, No. 881, §1.



RS 32:404 - Operation of motor vehicles by nonresidents, students, and military personnel and dependents; reciprocity agreements with foreign countries

§404. Operation of motor vehicles by nonresidents, students, and military personnel and dependents; reciprocity agreements with foreign countries

A. A nonresident or a nonresident minor, who has been licensed to drive or operate a motor vehicle under the laws of his home state and who has in his immediate possession a valid license issued to him by his home state, shall be permitted to drive a motor vehicle in this state without examination or license for a period not to exceed ninety days. The department is authorized to promulgate rules and regulations covering the case of any person whose home state does not require a license, and they shall have the full force and effect of law.

B. A student attending a Louisiana school but who is domiciled in another state, and who has in his immediate possession both a valid license issued to him by his home state and a current student identification card, shall be permitted to drive a motor vehicle in this state without examination or Louisiana license during his enrollment as a student and for not more than ninety days thereafter.

C.(1) A person on active duty with the armed forces of the United States and stationed within Louisiana who is domiciled in another state and who has in his immediate possession both a valid license issued to him by his home state and a current military identification card, hereafter in this Section referred to as a person on active duty, may drive a motor vehicle in this state without examination or Louisiana license during the period of residency in Louisiana and for not more than ninety days thereafter.

(2) A resident dependent of any person on active duty with the armed forces of the United States and stationed within Louisiana but who is domiciled in another state and who has in his immediate possession both a valid license issued to him by his home state and a current military dependent identification card, hereafter in this Section referred to as a military dependent, shall be permitted to drive a motor vehicle in this state without examination or Louisiana license during the period of residency with the supporting member of the armed forces while stationed in Louisiana and for not more than ninety days thereafter.

D. A nonresident, a student, a person on active duty, or a military dependent who has in his immediate possession a license not valid in his home state, but which has not been revoked or suspended, may be issued a temporary license for a period not to exceed ten days for the purpose of allowing such person a period of time sufficient to acquire a valid license in his home state. Only one temporary license shall be issued to the same individual within the twelve-month period immediately following the issue of a temporary license.

E. Except as provided herein, each nonresident, student, person on active duty, or military dependent must meet all the requirements set forth in Chapter 2 of this Title except as to residence.

F. The deputy secretary of public safety services of the Department of Public Safety and Corrections is hereby authorized to promulgate rules and regulations as may be necessary to enter into reciprocity agreements with foreign countries. The rules shall specify that the driver's license standards of a foreign country shall be comparable to those of this state. The rules shall also require foreign drivers, who are operating a motor vehicle in Louisiana under such a reciprocity agreement, to comply with the compulsory motor vehicle liability security laws of this state.

Amended by Acts 1954, No. 165, §2; Acts 1978, No. 311, §1; Acts 1989, No. 268, §1, eff. June 27, 1989; Acts 1997, No. 265, §1; Acts 2001, No. 49, §1.



RS 32:404.1 - Commercial driver's license applicant; domiciliary of state requirement; time limits; reciprocity

§404.1. Commercial driver's license applicant; domiciliary of state requirement; time limits; reciprocity

An applicant for a commercial driver's license must be a domiciliary of this state, unless applying for a nonresident commercial driver's license. A person domiciled in and holding a valid commercial driver's license from another jurisdiction meeting the standards contained in 49 Code of Federal Regulations Part 383, shall not be required to obtain a Louisiana driver's license while operating in this state. However, a holder of a commercial driver's license who has been a resident of this state for thirty days or longer shall be considered a domiciliary of this state for purposes of this Chapter and shall obtain a Louisiana commercial driver's license within the time period specified in R.S. 32:404. An applicant for a Louisiana commercial driver's license shall surrender any driver's license from this or any other state or any jurisdiction meeting the requirements contained in 49 Code of Federal Regulations Part 383. A driver holding a commercial driver's license from any other jurisdiction shall apply for a Louisiana commercial driver's license within no more than thirty days after establishing a domicile in this state.

Acts 1989, No. 293, §1, eff. June 27, 1989.



RS 32:405 - Application must be verified

§405. Application must be verified

Every application shall be verified by the applicant, and by any other person required by this Chapter to sign such application, before a person authorized to administer oaths. The officers and employees of the drivers' license division are authorized to administer oaths without fee, and notaries public or other officers shall not charge in excess of twenty-five cents for the administration of such oath.



RS 32:405.1 - Age requirements

§405.1. Age requirements

Subject to R.S. 32:407, a Class "E" driver's license or a Class "D" chauffeur's license shall be granted to a person seventeen years of age or above. Class "A", "B", or "C" licenses shall be granted only to persons eighteen years of age or above. Notwithstanding any provision to the contrary, an eighteen year old or older or parent or guardian of a seventeen year old first time applicant for a Class "E" license shall provide a signed statement to the department attesting that the applicant has completed a minimum of fifty hours of supervised driving practice with a licensed parent, guardian, or adult at least age twenty-one or older. However, if the first time applicant for a Class "E" license is seventeen years of age and emancipated, the applicant shall provide the attestation for himself, provided that the applicant has the necessary identifying information and documents. At least fifteen of these hours must be nighttime driving. However, hazardous materials endorsements shall be issued only to persons twenty-one years of age or above. The age limitations are subject to the minimum age requirements set forth in the Commercial Motor Vehicle Safety Act of 1986 and the regulations promulgated thereunder relative to licensing of carriers in interstate commerce.

Acts 1989, No. 293, §1, eff. June 27, 1989; Acts 1992, No. 382, §1, eff. July 1, 1993; Acts 1993, No. 382, §1, eff. July 1, 1993; Acts 1995, No. 692, §1; Acts 1997, No. 725, §1, eff. Jan. 1, 1998; Acts 2010, No. 1039, §1, eff. Jan. 1, 2011; Acts 2012, No. 750, §1.



RS 32:406 - Licensee must give notice of change of address

§406. Licensee must give notice of change of address

Whenever any person after applying for or receiving license shall move permanently from the address or place of residence named in the application he shall, within ten days thereafter, notify the driver's license division, in writing, of such change and of his new address.



RS 32:407 - Application of minors; revocation; applications of persons less than twenty-one years of age

§407. Application of minors; revocation; applications of persons less than twenty-one years of age

A.(1) The application of any minor applying for operating privileges shall not be granted, unless it is signed by either the father or mother of the applicant, who has legal custody of the applicant, otherwise, by the tutor or other person having custody of him. However, only the domiciliary parent may sign if joint custody has been awarded. A license issued to a minor shall be issued upon compliance with the other provisions of this Chapter.

(2)(a) Upon completion of a driver's education course approved by the Department of Public Safety and Corrections, public safety services, and upon passing a visual examination and a road knowledge test, including rules of the road, signs, and signals, sharing the road with motorcycles and tractor/trailer trucks, knowledge of distracted driving issues, knowledge of trailer safety, and not less than two questions relative to railroad and highway grade railroad safety, an applicant at least fifteen years of age, but less than seventeen years of age, applying for the first time may be issued a Class "E" learner's license. The license may be issued for a four-year period at the same fee as a Class "E" driver's license and must be maintained for at least one hundred eighty days, unless prior to such time the driver reaches seventeen years of age, prior to being converted to a Class "E" intermediate driver's license. The Class "E" learner's license shall authorize the holder to drive while being accompanied by a licensed parent, guardian, adult at least age twenty-one or older, or licensed sibling at least age eighteen or older.

(b) Any applicant at least sixteen years of age, but less than seventeen years of age, moving into Louisiana from another state shall be eligible for the issuance of a Class "E" intermediate driver's license provided such applicant meets all other requirements for licensure in Louisiana and furnishes the department with proof of successful completion of an equivalent driver's education course and proof of issuance of a learner's license for a minimum of one hundred eighty days, unless prior to such time the driver reaches seventeen years of age, from the state of previous residence.

(3) The Class "E" learner's license may be converted to a Class "E" intermediate license upon the applicant being at least sixteen years of age and meeting the following conditions:

(a) The applicant's parent or legal guardian shall provide a signed statement to the department attesting that the applicant has completed a minimum of fifty hours of supervised driving practice with a licensed parent, guardian, or adult at least age twenty-one or older. At least fifteen of these hours must be nighttime driving.

(b) The applicant shall pass an on-road driving skills test. An applicant may satisfy this requirement by one of the following means:

(i) The applicant passes the test administered by an employee of the department.

(ii) The applicant provides a certificate to the department from an agent or properly licensed and contracted third-party tester as provided in this Chapter.

(c) The applicant shall have held the Class "E" learner's license for at least one hundred eighty days if he is not seventeen years of age while remaining accident free, except where the licensee was not at fault, and receiving no convictions for moving violations or violations of the seat belt or curfew laws of this state or any law pertaining to drug or alcohol use.

(4) The intermediate license shall restrict those under the age of seventeen from driving between 11:00 p.m. and 5:00 a.m. unless otherwise accompanied by a licensed parent or guardian, a licensed adult at least twenty-one years of age, or a licensed sibling at least eighteen years of age. In addition to a licensed parent, sibling, or guardian, there may be other members of the licensee's immediate family in the vehicle. Unless accompanied by a licensed parent, guardian, or adult at least age twenty-one or older, an intermediate licensee may not between the hours of 6:00 p.m. and 5:00 a.m. transport more than one passenger that is under twenty-one years of age and not a member of the intermediate licensee's immediate family. When the intermediate licensee is accompanied by a driver's education instructor, there may be one or more fellow driver's education students in the vehicle. The intermediate licensee shall not place the vehicle in motion until every occupant of the vehicle has been restrained by a properly fastened seat belt or other occupant restraint system unless such person is not required to be restrained pursuant to R.S. 32:295.1.

(5) Upon completing the Class "E" intermediate licensing stage, and upon demonstrating that the licensee has remained accident free, except in cases where the licensee was not at fault, has received no convictions for moving violations, and has received no convictions for violations of the seat belt or curfew laws of this state or any laws pertaining to drug or alcohol use for twelve consecutive months after being issued his intermediate license, an applicant may be issued full Class "E" driving privileges.

(6) The department may establish rules and regulations to extend the term of the intermediate license if an applicant's license has been suspended, the applicant has been placed on probation by a court due to a driving violation, or the applicant has violated any of the provisions of Paragraph (5) of this Subsection. The term of the extension of the intermediate license shall be for no less than thirty days nor more than one hundred eighty days from the end of any suspension or probation period, or from the date he would otherwise have been eligible to apply for a Class "E" permanent license in the case of a violation of Paragraph (5) of this Subsection. The applicant shall attend and successfully complete either an approved driver education course or prelicensing training course established under contract or license with the Department of Public Safety and Corrections, public safety services, regardless of any prior completion of such course, as a condition of reinstatement of the license suspended pursuant to this Paragraph. The licensee shall have the right to an administrative hearing to appeal the determination of the department to extend the applicant's intermediate license. The provisions of this Paragraph shall apply to any licensee who has not attained the age of eighteen.

B. Notwithstanding any provision of law to the contrary, the department may deny the application or revoke the license of a minor upon the forwarding of a written request to the department by the parent, tutor, or other person having legal custody who has not signed the application for a license.

C. The department may promulgate rules and regulations for the enforcement and administration of this Section.

D. Beginning January 1, 2000, and thereafter, licenses issued pursuant to this Section to applicants less than twenty-one years of age shall contain a highly visible distinctive color to clearly indicate that the license has been issued to an applicant less than twenty-one years of age. The Department of Public Safety and Corrections, office of motor vehicles, shall promulgate rules and regulations no later than December 1, 1999, in accordance with the Administrative Procedure Act to implement the provisions of this Section, including but not limited to the choice of color and placement on the license.

E. Repealed by Acts 2010, No. 1039, §2, eff. Jan. 1, 2011.

F. Any person under eighteen years of age shall be subject to the requirements of R.S. 32:431.1.

Amended by Acts 1976, No. 48, §1; Acts 1982, No. 64, §1; Acts 1984, No. 457, §1, eff. Jan. 1, 1985; Acts 1986, No. 95, §1; Acts 1986, No. 558, §1; Acts 1989, No. 293, §1, eff. June 27, 1989; Acts 1989, No. 641, §1; Acts 1990, No. 962, §1, eff. July 25, 1990; Acts 1992, No. 382, §1, eff. July 1, 1993; Acts 1993, No. 382, §1, eff. July 1, 1993; Acts 1997, No. 725, §1, eff. Jan. 1, 1998; Acts 1998, 1st Ex. Sess., No. 80, §2; Acts 1999, No. 434, §1, eff. June 18, 1999; Acts 1999, No. 556, §1; Acts 1999, No. 1095, §1; Acts 2001, No. 427, §1; Acts 2001, No. 945, §1; Acts 2003, No. 732, §2, eff. Jan. 1, 2004; Acts 2004, No. 216, §2; Acts 2004, No. 600, §1; Acts 2008, No. 688, §2, eff. June 1, 2009; Acts 2008, No. 768, §2, eff. Jan. 1, 2009; Acts 2009, No. 224, §6; Acts 2010, No. 1039, §§1, 2, eff. Jan. 1, 2011; Acts 2011, No. 294, §2; Acts 2011, No. 307, §1; Acts 2013, No. 62, §1; Acts 2016, No. 336, §1.

NOTE: See Acts 2004, No. 600, §2, relative to application.



RS 32:408 - Examination of applicants required; classes of licenses

§408. Examination of applicants required; classes of licenses

A.(1) Except as otherwise provided, every applicant must pass a written knowledge and skills test for a motor vehicle representative of the type of motor vehicle he operates or expects to operate, or provide evidence on a form approved by the department that he has successfully passed the written knowledge test and a driving or skills test administered by an authorized third party. In addition to the specialized knowledge and skills tests, each such examination shall include: a test of the applicant's eyesight; his ability to understand highway signs regulating, warning, and directing traffic; his knowledge of railroad and highway grade crossing safety; his knowledge of sharing the road with motorcycles and tractor/trailer trucks; his knowledge of the economic effects of littering; his knowledge of distracted driving issues; his knowledge of trailer safety; and his knowledge of all relevant traffic regulations.

(2) All tests shall be constructed in such a way as to determine if the applicant possesses the required knowledge and skills for the group of motor vehicles that will be operated. The department shall develop specifications for tests for each vehicle group and endorsement, which shall be at least as stringent as the standards established by the Federal Highway Administration in 49 Code of Federal Regulations Part 383. The department shall determine specific methods for scoring the knowledge and skills tests. The department shall develop standardized scoring sheets for the skills tests, as well as standardized driving instructions for the applicant. Knowledge and skills tests shall be based solely on information contained in the driver's manual. Each test shall have administrative procedures, designed to achieve inter-examiner reliability, that are sufficient to ensure fair pass/fail rates. The knowledge tests may be given in oral, written, or automated form. A simulator or off-road course may be used for skills testing as long as such testing is combined with actual on-the-road testing. If the applicant does not obey traffic laws or causes an accident during the test, he shall automatically fail the test.

(3) Each knowledge test for a Group "D" or "E" vehicle shall contain at least thirty-two items, exclusive of the number of items testing airbrake knowledge. Not less than two of the thirty-two items shall be relative to railroad and highway grade crossing safety. Not less than two of the thirty-two items shall be relative to the economic effects of littering. For each endorsement, the knowledge test and the airbrake component of the basic knowledge test shall contain a number of questions that are sufficient to test the applicant's knowledge of the required subject matter with validity and reliability. The applicant for a Class "A", "B", "C", "D", or "E" license shall correctly answer at least eighty percent of the questions on each knowledge test in order to achieve a passing score on such knowledge test. To achieve a passing score on the skills test, an applicant for a Class "A", "B", "C", "D", or "E" license shall demonstrate that he can successfully perform all of the required skills. If an applicant for a Class "A", "B", or "C" commercial driver's license scores less than eighty percent on the airbrake component of the basic knowledge test, the driver shall fail the airbrake component and, if the driver is issued a driver's license, an airbrake restriction shall be indicated on the commercial driver's license. If an applicant for a Class "A", "B", or "C" commercial driver's license performs the skills test in a vehicle not equipped with air brakes, the driver shall have omitted the airbrake component of the skills test and, if the driver is issued a driver's license, the airbrake restriction shall be indicated on the license.

(4)(a) The knowledge and skills tests for all applicants may be administered by the department or the department may elect to authorize a third party, including another state, an employer, a public license tag agent, a private training facility or other private institution, driver education course provider, or a department, agency, or instrumentality of state or local government, to administer knowledge and skills tests to applicants for Class "D" or "E" drivers' licenses and to administer skills tests to applicants for a Class "A", "B", or "C" commercial driver's license. The department may contract with or enter into agreements with such third parties or certify or license them to perform the testing. However, the department shall ensure that examiners are qualified to administer the tests on the basis of training or other experience. The department shall establish minimum qualifications for persons administering driver's license tests and prescribe the procedures to be used, including procedures which ensure confidentiality of tests. The tests given by the third party shall be the same as those that would otherwise be given by the department.

(b) All third-party examiners shall meet the same qualifications and training as state examiners to the extent necessary to conduct knowledge and skills tests in compliance with this Subsection. Department employees shall at least every two years take the tests actually administered by the third party as if the employee were a test applicant, or the department shall test a sample of drivers who were examined by the third party to compare pass/fail results. These requirements and conditions shall be included in any third-party contract or agreement and shall be a part of any license, certificate, or permit issued to such third parties. The department shall devise a system to regulate such third parties and the regulations shall have the full force and effect of law.

(c) The department shall submit any such third party contract or agreement to the commissioner of the division of administration for his approval.

(d) The third party shall provide proof of testing in a manner prescribed by the department.

(e) The Federal Highway Administration, or its representative, and the department, or its representative, may conduct random examinations, inspections, and audits without prior notice. The department, or its representative, shall conduct a random inspection at least annually.

(f) The department shall set the cost of any license, permit, or certificate to test applicants and may set any maximum fee that such third parties may charge applicants.

(g) In addition to any other applicable sanction, improper issuance of proof of successful completion of the knowledge and skills tests shall subject the third party to the penalties imposed by this Chapter, up to a five thousand dollar civil penalty per violation, or revocation or suspension of the privilege to test applicants, or both.

(5) Notwithstanding any other provision to the contrary, the skills test required for Classes "A", "B", and "C" commercial driver's licenses shall be waived for an applicant who meets one of the following requirements:

(a) Certifies that, during the two-year period immediately prior to applying for a commercial driver's license, he has not had any of the following:

(i) More than one license, except for a military license.

(ii) Any license suspended, revoked, or cancelled.

(iii) Any convictions for any type of motor vehicle for the disqualifying offenses contained in Federal Motor Carrier Safety Administration Regulations.

(iv) More than one conviction for any type of motor vehicle for serious traffic violations contained in Federal Motor Carrier Safety Administration Regulations.

(v) Any conviction for a violation of military, state, or local law relating to motor vehicle traffic control, other than a parking violation, arising in connection with any traffic accident, and has no record of an accident in which he or she was at fault.

(b) Provides evidence and certifies that he is or was any of the following:

(i) Regularly employed within the last ninety days in a military position requiring operation of a commercial motor vehicle.

(ii) Exempted from the commercial driver's license requirements in 383.3(c) of the Federal Motor Carrier Safety Administration Regulations.

(iii) Operating a vehicle representative of the commercial motor vehicle the driver applicant operates or expects to operate, for at least the two years immediately preceding discharge from the military.

(6) At the discretion of the department, the driving skills tests may be waived for a driver who is licensed prior to the institution of the new testing program and substituted with either an applicant's driving record and previous passage of an acceptable skills test, or an applicant's record in combination with at least two years of driving experience in a vehicle representative of the vehicle he operates or expects to operate.

(7) In addition to the exemptions granted in Subsection (A)(6) of this Section, the department may exempt the drivers of the vehicles listed in Subsection (A)(8) of this Section from the retest requirements.

(8) The department may permit drivers possessing a valid Class "D" or "E" license issued pursuant to this Chapter to operate the following vehicles without a commercial driver's license, subject to the following limitations:

(a) A vehicle designed for personal use unless used for commercial purposes or used to transport hazardous materials required to be placarded.

(b) A farm vehicle which is controlled and operated by a farmer, including operation by employees or family members, is used to transport agricultural products, farm machinery, or farm supplies, to or from a farm, is not used in the operations of a common or contract motor carrier, and is used within one hundred fifty miles of the farmer's farm. In order to qualify for this exemption, an applicant shall meet the following criteria:

(i) An applicant with one to two years of driving experience shall demonstrate a satisfactory operating record for his entire driving history. An applicant with more than two years of driving experience shall demonstrate a satisfactory operating record for the two most recent years of his driving history. An applicant who has not previously been issued a driver's license shall not be eligible for this exemption.

(ii) For purposes of this Subparagraph, "satisfactory operating record" shall mean that an applicant has not had more than one license, has not had any license suspended, revoked, or canceled, has not had any conviction for a driving offense which requires disqualification as provided for in R.S. 32:414.2, has not had any conviction of a serious traffic violation as provided for in R.S. 32:414.2, and has not had any conviction of a state or local law relating to traffic control, other than a violation arising in connection with a traffic accident, and has no record of an accident in which the applicant was at fault.

(9) The department is authorized to promulgate rules and regulations necessary to administer and enforce this Subsection, in accordance with the Administrative Procedure Act, subject to oversight by the Joint Legislative Committee on Transportation, Highways, and Public Works. The department may delegate the duties and authority imposed by this Subsection.

(10) Provision shall be made for examination in the parish wherein an applicant resides, except for commercial driver skill and knowledge testing. The department shall locate testing centers for driver skill and knowledge testing in locations convenient to applicants.

(11) One of the motor vehicle field offices established within a parish shall be located in the parish seat. If an existing office is not in the parish seat, an additional office shall be located in the parish seat.

B.(1) There shall be three general types of drivers' licenses:

(a) The "Commercial Driver's License" (Classes "A", "B", and "C").

(b) The "Chauffeur's License" (Class "D").

(c) The "Personal Vehicle Driver's License" (Class "E").

(2) A commercial driver's license shall be required when a vehicle is used in commerce as defined in this Chapter, and is a commercial motor vehicle as defined in this Chapter. A farmer shall not need a commercial driver's license when operating a motor vehicle as provided for in Subparagraph (e) of this Paragraph. The department may elect to or, if required by the Federal Highway Administration, shall change the weight and passenger limits expressed herein to conform to regulations by the Federal Highway Administration. The department shall do so by regulations promulgated in accordance with the Administrative Procedure Act subject to oversight by the Joint Legislative Committee on Transportation, Highways and Public Works. A commercial learner's permit issued to an individual of this state or another jurisdiction, in accordance with rules and regulations of the Federal Motor Carrier Safety Administration, when carried with a valid driver's license issued by the same state or jurisdiction, authorizes the permittee to operate a class of commercial motor vehicle when accompanied by a holder of a valid commercial driver's license for purposes of behind-the-wheel training. When issued to the holder of a commercial driver's license, a commercial learner's permit serves as authorization to take part in behind-the-wheel training in a commercial motor vehicle for which the driver is not licensed to drive. The different classes of drivers' licenses to be issued shall be as follows:

(a)(i) Class "A" "Commercial Driver's License" - "Combination Vehicle".

Permits the operation of all vehicles within Classes "B", "C", "D", and "E", with any appropriate endorsements, and any combination of vehicles with a gross combination weight rating of twenty-six thousand and one or more pounds, provided that the gross vehicle weight rating of the vehicle or vehicles being towed is in excess of ten thousand pounds. This class of vehicles does not include the operation of motorcycles and motor scooters except as an endorsement to the basic license.

(ii) Restriction. An individual who takes a skills test for a Class "A" Commercial Driver's License in a motor vehicle other than a tractor-trailer combination, sometimes referred to as an "eighteen wheeler", shall be issued a license with a restriction prohibiting the operation of a tractor-trailer combination. This restriction shall be lifted only if the individual successfully completes a skills test in a tractor-trailer combination. For purposes of this Item, a power unit with a gross vehicle weight rating of less than twenty-six thousand one pounds shall not qualify as the tractor portion of a tractor-trailer combination. An individual who takes a skills test for a Class "A" commercial driver's license in a motor vehicle with the power unit and towed unit connected with a pintel hook or other non-fifth wheel connection, shall be issued a license with a restriction prohibiting the operation of a tractor-trailer combination connected by a fifth wheel that requires a Class "A" commercial driver's license.

(b) Class "B" Commercial Driver's License - "Heavy Straight Vehicle".

Permits the operation of any vehicle within Classes "C", "D", and "E", with any appropriate endorsements, plus any single vehicle with a gross vehicle weight rating of twenty-six thousand and one or more pounds, or any such vehicle towing a vehicle not in excess of ten thousand pounds gross vehicle weight rating. A "straight vehicle" is defined for the purpose of this class as being one that does not bend or have any moveable joint in its frame between the driver's seat and the cargo or passenger compartment. This class does not include the operation of motorcycles and motor scooters except as an endorsement to the basic license.

(c) Class "C" Commercial Driver's License - "Light Vehicle".

Permits the operation of any vehicle within Classes "D" and "E", with any appropriate endorsements, plus any single vehicle less than twenty-six thousand and one pounds gross vehicle weight rating, or any such vehicle towing a vehicle not in excess of ten thousand pounds gross vehicle weight rating. This group includes vehicles designed to transport sixteen or more passengers including the driver and which are not within the definition of a Group "A" or "B" vehicle, and vehicles used in the transportation of materials found to be hazardous for purposes of the Federal Hazardous Materials Transportation Act, 49 United States Code 1801 et seq. or under state law or regulation and which require the motor vehicle to be placarded under the Federal Hazardous Materials Regulations (49 Code of Federal Regulations Part 172, Subpart F) or under state law or regulation. This class does not include the operation of motorcycles and motor scooters except as an endorsement to the basic license.

(d) Class "D" Chauffeur's License.

Permits the operation of all vehicles included in Class "E" plus any single motor vehicle used in commerce to transport passengers or property if the motor vehicle has a gross vehicle weight rating of ten thousand one or more pounds but less than twenty-six thousand one pounds, or any combination of vehicles used in commerce to transport passengers or property if the motor vehicle has a combined gross vehicle weight rating of ten thousand one or more pounds but less than twenty-six thousand one pounds inclusive of a towed unit with a gross vehicle weight rating of more than ten thousand pounds; or any vehicle designed or utilized for the transportation of passengers for hire or fee; and not utilized in the transportation of materials found to be hazardous under the provisions of the Hazardous Materials Transportation Act which requires the vehicle to bear a placard under the provision of Hazardous Materials Regulations (49 CFR Part 172, Subpart F).

(e) Class "E" Driver's License - "Personal Vehicle".

Permits the operation of any single motor vehicle under ten thousand one pounds gross vehicle weight rating or any such vehicle towing a vehicle not in excess of ten thousand pounds gross vehicle weight rating; any personal use of recreational vehicle or combination of vehicles; or any vehicle which is not within the definition of Group "A", "B", "C", or "D" and not utilized in the transportation of materials found to be hazardous under the provision of the Hazardous Materials Transportation Act which requires the vehicle to bear a placard under provisions of the Hazardous Materials Regulations (49 CFR Part 172, Subpart F). This class of vehicles does not include the operation of motorcycles and motor scooters except as an endorsement to the basic license.

(3) The department shall issue endorsements for commercial drivers' licenses if applicants for such endorsements pass the appropriate knowledge and skills tests necessary for issuance of the endorsement and if the applicant passes any requisite security assessment for issuance of a particular endorsement. However, if an applicant for an endorsement is eligible for a waiver of the test requirements pursuant to any applicable federal waiver program implemented by the department at the time the applicant applies for the endorsement, the department shall issue the endorsement to the applicant. A federal waiver program may be implemented at the department's discretion. The following endorsements shall be available to the classes of commercial drivers' licenses:

(a) "T" - double/triple trailers. This endorsement shall not be construed so as to allow operation of triple trailer combinations in this state.

(b) "P" - passenger vehicle.

(c) "N" - tank vehicle.

(d) "H" - hazardous materials. This endorsement may be issued only if the department receives a "Determination of No Security Threat" from the Transportation Security Administration. This endorsement shall be denied or revoked if the Transportation Security Administration issues a "Determination of a Threat" assessment.

(e) "X" - combination tank vehicle and hazardous materials.

(f) "S"-school bus. This endorsement shall be denied or canceled if the applicant is disqualified in accordance with R.S. 32:414.2(E).

(g) Any other endorsement required by the department as long as it is fully explained on the license.

(4) There shall be the following restrictions possible to the classes of commercial driver's license:

(a) "L" - airbrake restriction.

(b) Any other restriction required by the department as long as it is fully explained on the license.

(c) Repealed by Acts 2008, No. 160, §2.

(5) The department may elect to issue a "nonresident commercial driver's license" to a person domiciled in a foreign country if the Federal Highway Administrator has determined that the commercial motor vehicle testing and licensing standards in the foreign domicile do not meet the standards contained in 49 Code of Federal Regulations Part 383. If the department elects to issue nonresident commercial drivers' licenses, the procedures for issuance and the notification to the Commercial Driver's License Information System shall be the same as those pertaining to any other commercial driver's license. Prior to issuing any nonresident commercial driver's license, the department shall establish enforcement procedures for disqualifying the holder of a nonresident commercial driver's license and for withdrawing, suspending, canceling, or revoking the nonresident commercial driver's license under the same conditions applicable to a commercial driver's license issued to a resident of this state. The department may set the fees to be charged for such license and the duration of such license by regulation in accordance with the Administrative Procedure Act subject to oversight by the Joint Legislative Committee on Transportation, Highways and Public Works.

(6)(a) Notwithstanding any other provision of law to the contrary, the department shall issue a temporary driver's permit to an applicant who is a foreign national who has been present in the state for thirty or more days and who is employed in the agricultural industry; provided, however, that any person's status for the purposes of this Paragraph shall be determined regardless of immigration status.

(b) Such applicant shall provide an individual taxpayer identification number issued to the applicant by the Internal Revenue Service, proof of Louisiana residency, and any other forms of identification required by the department. Proof of residency shall include but not be limited to paid receipts for utility bills and bank statements.

(c)(i) A temporary driver's permit shall be readily distinguishable from all other permits and licenses issued by the department. Such permit shall expire one year from the date of issuance and may be renewed annually if the driver remains qualified pursuant to this Paragraph. Renewal of the permit shall be made in person.

(ii) The temporary permit shall be considered a license to drive and shall not be considered a form of identification.

(d) The department may set the fees to be charged for such permit by regulation in accordance with the Administrative Procedure Act, subject to oversight by the Joint Legislative Committee on Transportation, Highways and Public Works.

(7)(a) Commercial driver applicants not meeting the physical standards as set forth in 49 CFR 391.41(b)(10), pertaining to vision requirements, may apply to the department for an intrastate driver waiver. Minimum vision requirements for such waiver are as follows:

(i) Distant visual acuity of at least 20/40 (Snellen) or better in at least one eye with or without corrective lenses.

(ii) Field of vision of at least seventy degrees in one direction and thirty-five in the other direction of the horizontal meridian of the applicant's better eye.

(iii) The ability to distinguish colors of signals and devices showing standard red, green, and amber as demonstrated by ishihara color plates or their equivalent.

(b) The applicant for the waiver shall supply the department with the following information when requesting the waiver:

(i) A copy of the medical examination performed pursuant to 49 CFR 391.43.

(ii) A copy of any medical certificate issued as a result of a medical examination completed pursuant to 49 CFR 391.43.

(iii) A medical evaluation completed by an optometrist certified by the Louisiana State Board of Optometry Examiners to treat diseases and disorders of the eye and its adnexa or an ophthalmologist certified by the American Board of Ophthalmology. If the visual impairment is a progressive disorder, a medical evaluation completed by an optometrist certified by the Louisiana State Board of Optometry Examiners to treat diseases and disorders of the eye and its adnexa or an ophthalmologist certified by the American Board of Ophthalmology as required in this Item shall be supplied to the department every six months for the duration of the waiver.

(iv) A copy of the driver applicant's road test and certificate issued pursuant to 49 CFR 391.31(b) through (g).

(v) A copy of the driver applicant's previous waiver of certain physical defects, when applicable.

(vi) The class of vehicle to be used by the applicant, if granted a waiver. To qualify for the waiver, the applicant shall have had two years commercial driving experience within the five years immediately preceding the application date for the class of vehicle indicated. This driving experience shall be verified by a notarized statement provided by the applicant's current or previous employers or by himself, if self-employed.

(vii) Evidence, on a form approved by the department, that the applicant has successfully passed a skills test administered by an authorized third party for the class of vehicle to be used by the applicant, if granted a waiver. The skills test shall be administered following the diagnosis which prevents the applicant from failing to meet the physical standards set forth in 49 CFR 391.41(b)(10), pertaining to vision requirements. The skills test required by this Item shall be required only upon the initial application for a waiver issued pursuant to this Paragraph.

(c) The department shall issue an intrastate driver waiver to an applicant if it finds that he meets the minimum vision requirements as stated by Subparagraph (a) and Items (b)(i) through (iii) of this Paragraph, and granting the waiver would likely achieve a level of safety that is equivalent to, or greater than, the level that would be achieved absent such waiver.

(d) Applicants granted a waiver shall drive only within the territorial limits of Louisiana.

(e) Applicants who are issued a waiver are prohibited from transporting passengers for hire, manifested hazardous wastes, or hazardous material required to be placarded. In addition, applicants who are issued a waiver pursuant to this Paragraph are prohibited from driving commercial motor vehicles for public utilities that are regulated by the Louisiana Public Service Commission or the city council of the city of New Orleans.

(f) Waivers granted pursuant to this Paragraph shall be valid for the duration of the applicant's commercial driver's license. An applicant desiring a waiver pursuant to this Paragraph shall reapply for the waiver each time he renews his commercial driver's license. The skills test required by Item (b)(vii) of this Paragraph shall be required only upon the initial application for a waiver issued pursuant to this Paragraph.

(g) Nothing in this Paragraph shall be construed to relieve a commercial driver of any of his responsibilities required by state or federal law, rule, or regulation.

(h) The Department of Public Safety and Corrections, office of motor vehicles, may, in accordance with the Administrative Procedure Act, promulgate rules and regulations for the efficient implementation and enforcement of this Paragraph.

(8) Results of skills tests of applicants for Class "A", "B", or "C" driver's licenses shall be submitted to the department electronically. The department may promulgate rules in accordance with the Administrative Procedure Act to implement the requirement set forth in this Paragraph.

C.(1) Motorcycles, motor driven cycles, and motorized bicycles shall not be given a separate class, as such, but their use shall be provided for by making an endorsement on one of the basic classes outlined in this Section. Such an endorsement shall be made only after the applicant has taken and successfully passed tests specifically designed for the operation of such vehicles. No written knowledge test or operator's skill test shall be required if an applicant has successfully completed the Motorcycle Safety, Awareness, and Operator Training Program provided in R.S. 32:402.3.

(2) The provisions of this Subsection shall not apply to motorcycles, motor driven cycles, and motorized bicycles under five horsepower. Their operation shall not require a license or endorsement.

(3) The provisions of Paragraph (1) of this Subsection shall not apply to autocycles as defined by R.S. 32:401. As such, the operation of an autocycle shall not require a special endorsement but shall require only that the operator hold a valid driver's license.

D. Authorized emergency vehicles shall not be given a special class, as such, but their lawful operation shall be provided for by an appropriate special endorsement on a class "E" license indicating the group or groups of motor vehicles the driver is authorized to operate.

E. The license or special certificate of each applicant shall be endorsed appropriately with respect to his qualifications to operate said vehicles. Any applicable restriction shall be noted on the driver's license or special certificate.

F.(1) The department shall make provisions for testing noncommercial driver's license or special certificate applicants in languages other than English and for testing deaf applicants. However, this shall not be construed to require the department to furnish an interpreter. Except as required by 49 CFR Part 383.133, a skills test for a commercial driver's license shall be conducted in English without the use of interpreters.

(2) Notwithstanding Subsection (G)(1) of this Section, a driver, unless exempted by the department by rule or regulations, who transports hazardous materials required to be placarded or who is otherwise subject to the English literacy requirement of 49 CFR Part 391, shall be able to read and speak the English language sufficiently to converse with the general public, to understand highway traffic signs and signals in the English language, to respond to official inquiries, and to make entries on reports and records.

G. The deputy secretary of public safety services shall adopt and promulgate any rules and regulations relative to motor carrier operator qualifications, including minimum qualifications of operators of motor rules and regulations in accordance with the Administrative Procedure Act. Oversight review shall be conducted by the Joint Legislative Committee on Transportation, Highways, and Public Works. All rules and regulations adopted by the deputy secretary relative to motor carrier vehicle operator qualifications shall be consistent with the regulations of the United States Department of Transportation contained in Title 46 and Title 49 of the Code of Federal Regulations relative to motor carrier safety and the transportation of hazardous materials.

H.(1) Information on how to obtain a driver's license and endorsements shall be included in manuals made available by the office of motor vehicles to applicants at a cost to be established by regulation. The information provided to the applicant shall include:

(a) Information on the requirements and qualifications for obtaining a driver's license.

(b) The procedures for issuance of a driver's license.

(c) Information on third party testing.

(d) Information on the experience substitute for the skills tests.

(e) Information on any exemptions to the retest requirements.

(f) Any special test specification modifications for certain drivers.

(g) Information on the vehicle groups and endorsements.

(h) The substance of the knowledge and skills which drivers must have for the different vehicle groups and endorsements, including information on railroad and highway grade crossing signage and safety procedures.

(i) Information on the airbrake restriction.

(j) Details of testing procedures, including the purpose of the test, how to respond, any time limits for taking the test, and any other special procedures determined by the department.

(k) Directions on taking the tests.

(l) Information on the implied consent provision to be tested for alcohol or drugs.

(m) Information on the criminal and civil penalties imposed on drivers of commercial motor vehicles, including the disqualifications offenses.

(2) A supply of guides shall be furnished to libraries and schools in each parish and shall be available for use in the library or school at no cost to the applicant.

(3) Details on testing and other requirements established by the department shall be included in driver examiner manuals and made available to examiners and third party testers at a cost to be established by regulation. The information made available to the examiner shall include:

(a) Information on driver application procedures.

(b) Information on third party testing.

(c) Information on the procedures for issuance of the driver's license.

(d) Information on the experience substitute for the skills tests.

(e) Information on any exemption to the retest requirement.

(f) Details on the information which must be given to the applicant, including information on the implied consent provision to be tested for alcohol or drugs, the criminal and civil penalties faced by persons who operate commercial motor vehicles, and on the disqualification offenses.

(g) Details on how to conduct the tests.

(h) Scoring procedures and minimum passing scores.

(i) Information for selecting driving test routes.

(j) A list of skills to be tested.

(k) Instructions on where and how the skills will be tested.

(l) How performance of the skills will be scored.

(m) Criteria for automatic failures of the skills test.

(4) Information on any special procedures for applying for any other special endorsement, any special qualifications required of such persons, and any special knowledge or skills drivers are required to possess shall be included in a manual or manuals, unless such information is included in the driver's manual, and shall be made available to the applicant at a cost to be established by regulation. However, a supply of guides shall be furnished to libraries and schools in each parish, where they shall be available for use at no cost to the applicant.

Amended by Acts 1954, No. 165, §3; Acts 1968, No. 273, §10; Acts 1974, No. 348, §1; Acts 1979, No. 598, §1; Acts 1983, No. 461, §1; Acts 1984, No. 947, §§1, 2; Acts 1985, No. 111, §1, eff. June 29, 1985; Acts 1985, No. 494, §1; Acts 1987, No. 351, §1, eff. July 6, 1987; Acts 1989, No. 293, §§1, 2, eff. June 27, 1989; Acts 1992, No. 629, §1. Acts 1993, No. 34, §1, eff. May 18, 1993; Acts 1993, No. 382, §§1, 2; Acts 1995, No. 801, §1; Acts 1998, 1st Ex. Sess., No. 80, §2; Acts 1999, No. 244, §1; Acts 1999, No. 458, §1; Acts 2001, No. 600, §1; Acts 2003, No. 213, §1; Acts 2003, No. 397, §1, eff. Jan. 1, 2004; Acts 2003, No. 473, §1; Acts 2003, No. 986, §1; Acts 2004, No. 216, §2; Acts 2004, No. 387, §1; Acts 2006, No. 97, §1; Acts 2006, No. 719, §1; Acts 2008, No. 160, §§1, 2; Acts 2009, No. 11, §1, eff. June 9, 2009; Acts 2011, No. 193, §1; Acts 2011, No. 257, §1; Acts 2011, No. 294, §2; Acts 2011, No. 317, §3, eff. Jan. 1, 2012; Acts 2012, No. 348, §1; Acts 2012, No. 377, §1; Acts 2012, No. 455, §2; Acts 2013, No. 62, §1; Acts 2013, No. 81, §1, eff. Jan. 1, 2014; Acts 2014, No. 351, §1; Acts 2016, No. 326, §1; Acts 2016, No. 336, §1; Acts 2016, No. 440, §1.



RS 32:408.1 - Third-party testing; proof of testing

§408.1. Third-party testing; proof of testing

A. The Department of Public Safety and Corrections, public safety services, may contract with or license another state, an employer, a private driver training facility, driver education course provider, or other private institution, or a department, agency, or instrumentality of a local government to administer the skills tests as specified herein if all of the following conditions are met:

(1) The tests given by the third party are the same as those which would otherwise be given by the department.

(2) The third party has a contract or license with the department to administer skills tests for Class "D" or "E" driver's licenses containing, at a minimum, provisions which:

(a) Allow the Department of Public Safety and Corrections, public safety services, or its representative to conduct random examinations, inspections, and audits without prior notice;

(b) Require the Department of Public Safety and Corrections, public safety services, to conduct onsite inspections at least annually;

(c) Require that all third-party examiners meet the same qualification and training standards as Department of Public Safety and Corrections, public safety services, examiners to the extent necessary to conduct skills tests in compliance herein;

(d) Require that, at least on an annual basis, designated Department of Public Safety and Corrections, public safety services, employees take the tests actually administered by the third party as if said employee were a test applicant, or that the Department of Public Safety and Corrections, public safety services, test a sample of drivers who were examined by the third party to compare pass/fail results; and

(e) Reserve unto the Department of Public Safety and Corrections, public safety services, the right to take prompt and appropriate remedial action against the third-party testers in the event that the third party fails to comply with state or federal standards for the commercial driver's license testing program or with any other terms of the third-party contract.

(3) The third party has a contract or license with the department to administer skills tests for Class "A", "B", or "C" driver's licenses which, at minimum, complies with 49 CFR 383.75. In addition, the third-party tester must initiate and maintain a surety bond in the amount of ten thousand dollars.

B. A driver applicant who takes and passes driving tests administered by an authorized third party shall provide evidence to the state licensing agency that he has successfully passed the driving tests administered by the third party on a form approved by the department.

C.(1) Any third party or Department of Public Safety and Corrections, public safety services, employee authorized under the provisions of this Chapter to administer tests to applicants for commercial driver's licenses shall not falsify information regarding test results or applicant qualification or in any way participate in, aid, or abet the fraudulent testing or issuance to an applicant of a commercial driver's license or endorsement. Any person who violates this Paragraph shall be liable under this Chapter for civil penalties of not less than five hundred nor more than five thousand dollars per act. Furthermore, the Department of Public Safety and Corrections, public safety services, may establish procedures to void all transactions and any licenses issued as a result of such falsification or fraud, such procedures to be established pursuant to the Administrative Procedure Act. Any authorized third-party tester suffering a sanction under the provisions of this Chapter shall forfeit his authorized third-party-testing status and contract and shall not qualify for such status henceforth.

(2) A third-party tester or third-party examiner with whom the Department of Public Safety and Corrections, public safety services, has a contract or to whom has issued a license shall administer the skills test for a commercial driver's license or an endorsement on a commercial driver's license in accordance with state and federal statutes and regulations and policies adopted by the Department of Public Safety and Corrections, public safety services, in accordance with such statutes and regulations.

D. A person or business shall not operate, advertise, or hold oneself or itself out as a third-party tester or a third-party examiner unless such person or business has a current contract with the Department of Public Safety and Corrections, public safety services, to operate as a third-party tester or a third-party examiner or is currently licensed by the Department of Public Safety and Corrections, public safety services, to operate as a third-party tester or a third-party examiner.

E. The principal of the third-party examiner or tester who has or is seeking a contract with the Department of Public Safety and Corrections, public safety services, to administer commercial driving examinations and tests shall consent to, pass, and pay the costs of an annual background check.

F.(1) The Department of Public Safety and Corrections, public safety services, may issue a cease and desist order to any person or business operating in violation of this Section. Any such cease and desist order shall be served either by regular mail with a proof of mailing issued by the United States Postal Service, or by hand delivery by a representative of the department. If the cease and desist order is served by mail with proof of mailing, it shall be deemed delivered on the seventh calendar day after the date affixed by the post office on the certificate or proof of mailing. The presumption of delivery in this Subsection shall not apply if the postal service returns the cease and desist order as undeliverable.

(2) If the person or business subject to the cease and desist order in this Section cannot be served, or does not comply with the cease and desist order, the Department of Public Safety and Corrections, public safety services, may file a petition for injunctive relief as provided in the Code of Civil Procedure in district court. There shall be no suspensive appeal or stay of an order or judgment of the district court granting the Department of Public Safety and Corrections, public safety services, a preliminary or permanent injunction.

(3) The Department of Public Safety and Corrections, public safety services, may promulgate rules in accordance with the Administrative Procedure Act to implement the provisions of this Subsection.

Acts 1989, No. 293, §1, eff. June 27, 1989; Acts 2011, No. 294, §2; Acts 2012, No. 455, §2; Acts 2012, No. 751, §1; Acts 2016, No. 293, §1.



RS 32:408.2 - Third party testing; limitation of liability

§408.2. Third party testing; limitation of liability

The third party tester, its agents, or its employees shall not be liable for any and all claims, losses, damages, costs, and other proceedings made, sustained, brought, or prosecuted in any manner based upon, occasioned by, or attributable to any injury, infringement, or damage arising from, or claimed to have arisen from, acts committed by a driver who has been given a written knowledge test or a skills test by such third party tester provided the test was administered in accordance with Louisiana rules, regulations, and laws.

Acts 1990, No. 994, §1; Acts 1999, No. 458, §1.



RS 32:409 - Filing of applications; use of abbreviations; release of information

§409. Filing of applications; use of abbreviations; release of information

A. The driver's license division shall file every application approved by it and arrange them alphabetically under the name of the applicant, including only applications granted, and shall assign to each applicant a distinguishing number. The driver's license division shall also maintain an alphabetical file containing the names of all persons whose licenses have been suspended, cancelled, or revoked by it or by a court of competent jurisdiction and the reasons therefor. For purposes of the driver's license law the department may, by regulation, require the use of an abbreviated form of an excessively lengthy name.

B. Upon written request, the department may provide information contained in these files to any interested party for a reasonable fee. These fees shall be adopted pursuant to R.S. 49:950 et seq.

C.(1) Any law enforcement officer or officer of court shall be given the option of exempting his name and the name of any member of his immediate family from release to interested parties except a law enforcement officer acting within the scope of his duties or pursuant to a court order. If a law enforcement officer or officer of the court requests the exemption, it shall be in effect until the officer or family member requests that it be changed. The office of motor vehicles shall promulgate rules and regulations as are necessary in accordance with the Administrative Procedure Act and shall provide forms to implement the provisions of this Subsection. As used in this Section, the following words shall have the following meaning, unless the context clearly indicates otherwise:

(a) "Court officer" shall mean any active or retired justice of the peace, or judge or justice from a city, parish, state, or federal court located in this state. Court officer shall also mean any district attorney, assistant district attorney, investigator, or city prosecutor in this state. Court officer shall also include any administrative law judge or the director of the division of administrative law as provided in Chapter 13-B of Title 49 of the Louisiana Revised Statutes of 1950.

(b) "Immediate family member" shall mean the spouse, child, or parent of a law enforcement or court officer or any other adult who lives in the same residence as a law enforcement or court officer.

(c) "Law enforcement officer" shall mean any active duty or retired city, parish, or state law enforcement officer, peace officer, sheriff, probation and parole officers, marshals or deputies, wildlife enforcement agents, state correctional officers, and any commissioned agent of the Louisiana Department of Public Safety and Corrections.

(2) In accordance with the provisions of 18 U.S.C. 2721, the office of motor vehicles may only release the personal information of a party who elects to exempt his name from release in accordance with the provisions of this Section for one of the following reasons:

(a) It is requested or demanded by a law enforcement officer within the scope of his duties or pursuant to a court order.

(b) Matters of motor vehicle or driver safety and theft.

(c) Motor vehicle emissions.

(d) Motor vehicle product alterations, recalls, or advisories.

(e) Performance monitoring of motor vehicles and dealers by motor vehicle manufacturers.

(f) Removal of non-owner records from the original owner records of motor vehicle manufacturers to carry out the purposes of titles I and IV of the Anti-Car Theft Act of 1992, the Automobile Information Disclosure Act (15 U.S.C. 1231 et seq.), the Clean Air Act (42 U.S.C. 7401 et seq.), and Chapters 301, 305, and 321-331 of Title 49 of the United States Code.

(3) A party who elects to exempt his name from release in accordance with the provisions of this Subsection may sign a waiver authorizing the office of motor vehicles to release his personal information to a specified third party.

Amended by Acts 1978, No. 311, §2. Acts 1986, No. 69, §1; Acts 2006, No. 416, §1.



RS 32:409.1 - Application or special certificate applications; penalties for false information

§409.1. Application or special certificate applications; penalties for false information

A.(1) If the department does not develop alternate means of ensuring that the applicant meets the requirements of the certifications listed below, the department shall require applicants for a driver's license to make the following certifications:

(a) An applicant for a commercial driver's license who operates or expects to operate in interstate or foreign commerce or who is otherwise subject to 49 CFR Part 391, shall certify that he meets the qualification requirements contained in 49 CFR Part 391, including twenty-one year age requirement, English literacy requirement, special knowledge and skills, reporting violations, and employment history.

(b) An applicant for a commercial driver's license who operates or expects to operate entirely in intrastate commerce and who is not otherwise subject to 49 CFR Part 391 shall certify that he is not subject to such provisions.

(c) An applicant shall certify and the department shall verify that the motor vehicle in which he will take or has taken the driving or skills test is representative of the type of motor vehicle he operates or expects to operate.

(d) An applicant shall certify that his driver's license is not suspended, revoked, or cancelled; that he is not disqualified from operating a motor vehicle; and that he has not otherwise lost the privilege to drive.

(e) An applicant for a commercial driver's license shall certify he does not have a driver's license from more than one state or jurisdiction. Additionally, an applicant for a commercial driver's license shall provide the department with a list of all states in which the applicant was licensed to operate any type of motor vehicle during the last ten years.

(f) Any other certification required by the department.

(2) An applicant for a driver's license shall provide the following information:

(a) Full name.

(b) Current mailing address.

(c) Current residential address. However, law enforcement officers, court officers, and members of their immediate families as defined in R.S. 32:409(C) shall be given the option of providing their official work address or post office box address instead of a residential address. If a person exercises such option, then the person shall not be eligible for voter registration at the driver's license facility as provided for in R.S. 18:114.

(d) Identifying information including:

(i) Date of birth (month, day, and year).

(ii) Sex.

(iii) Height.

(iv) Weight.

(v) Eye and hair color.

(vi) Social security number. Any alien individual residing in Louisiana who does not possess and is ineligible to obtain a social security number shall not be required to furnish a social security number for issuance of a Class "E" driver's license. However, prior to the issuance of a Class "E" driver's license, in addition to other required documentation, the department shall require the alien individual to present a document demonstrating lawful presence in the United States in a status in which the alien individual may be ineligible to obtain a social security number. The list of acceptable documents demonstrating lawful presence shall be determined by the department. The department shall maintain confidentiality of an applicant's social security number. The department shall not deny any person a driver's license or a renewal if that person has not obtained a government-issued social security number based on Section 7 of Pub. L. 93-579 Section (a)(1).

(vii) Signature or a mark attested to by at least one witness if the applicant cannot make a signature.

(viii) Any other information required by the department.

(ix) Proof of Louisiana residency. Proof of residency shall include but not be limited to paid receipts for utility bills and bank statements.

(x) One primary and two secondary documents of identification or two primary documents of identification from a list of acceptable documents determined by the department. However, such documentation shall include at least one of the following:

(aa) Certified copy of a birth certificate, original certificate of birth, or birth registration card or certificate issued by a state or county bureau of vital statistics with raised agency seal.

(bb) Certification of birth abroad issued by the United States Department of State.

(cc) Certificate of citizenship.

(dd) Current United States military identification card or draft record or military dependent identification card.

(ee) United States Coast Guard Merchant Mariner card.

(ff) Passport. Foreign passports must be appropriately stamped and accompanied by proper immigration documents that permit the applicant to maintain a legal presence in the United States for at least one hundred eighty calendar days; except, however, such passports and immigration documents of applications who are employed in the agricultural industry must permit the applicant to maintain a legal presence in the United States for at least sixty calendar days, and such passports and immigration documents of applicants who are attempting to renew a driver's license must permit the applicant to maintain a legal presence in the United States for at least thirty calendar days.

(gg) Permanent resident alien card issued after July 1, 1997.

(hh) Native American tribal document.

(ii) In cases where none of the above is available, some document of equal significance considered by the secretary of the department or his designee to assure sufficient proof of identity.

(3) An applicant falling within the provisions of R.S. 32:403.1, 403.2, or 403.4 shall provide a medical report and all applicants shall pass a vision test.

(4) An applicant for a driver's license shall pass a knowledge test for the type of motor vehicle he operates or expects to operate and, except as otherwise provided herein, the department has authority to waive said skills test. Every applicant shall pass a driving or skills test taken in a motor vehicle which is representative of the type of motor vehicle the applicant operates or expects to operate, or provide evidence on a form approved by the department that he has successfully passed a driving or skills test administered by an authorized third party in such a representative vehicle.

(5) An applicant for a commercial driver's license or a chauffeur's license shall surrender any driver's license issued by this or any other state or jurisdiction. An applicant for a Class "E", "Personal Vehicle" driver's license, shall surrender any driver's license issued by this or any other state or jurisdiction, unless such state or jurisdiction requires him to have a local driver's license.

(6) The department shall initiate and complete a check of the applicant's driving record to ensure that the person is not subject to any disqualifications, suspensions, revocations, or cancellations and that the driver does not have a driver's license from more than one state. The record check for a commercial driver's license shall include:

(a) A check of the applicant's driving record as maintained by his current state of licensure and a check of any state in which the applicant was licensed to operate any motor vehicle during the last ten years, if any.

(b) A check with the Commercial Driver's License Information System (CDLIS) to determine if the applicant has a commercial driver's license, if the applicant's license has been suspended, revoked, or cancelled, or if the applicant has been disqualified from operating a commercial motor vehicle.

(c) A check with the National Driver Register (NDR), if it is determined to be operational by the Federal Highway Administrator, to determine if the applicant:

(i) Has been disqualified from operating a motor vehicle other than a commercial motor vehicle.

(ii) Has had a license other than a commercial driver's license suspended, revoked, or cancelled for cause in the three year period ending on the date of application.

(iii) Has been convicted of any of the offenses contained in 49 U.S.C.A. 30304(a)(3). The department may perform a similar record check for all applicants of a Class "D" chauffeur's license or a Class "E" personal vehicle driver's license. The department shall give full weight and consideration to such information in deciding whether to issue a driver's license to such applicant. The department shall not issue a driver's license to an applicant who is disqualified from operating a motor vehicle, whose driver's license has been suspended, revoked, or canceled, or who has otherwise lost the privilege to drive in another state or jurisdiction, except for the limited exception provided in R.S. 32:404. However, inadvertent issuance of a driver's license to such an applicant shall not be considered a breach of duty on the part of the department to the public or the individual.

(7) The department shall inform all applicants for a commercial driver's license, subject to R.S. 32:414.2, of the implied consent provision to be tested for alcohol, controlled substances, or for any other substance which may impair his ability to safely drive and of the resultant exposures and penalties. The department shall also inform such an applicant that he may be subject to stiffer criminal and civil penalties for offenses involving a commercial motor vehicle or a commercial driver's license. However, inadvertent failure of the department to so inform the applicant shall not be a breach of duty on the part of the department to the public or to the applicant and shall not constitute a defense in a subsequent criminal or civil action against the applicant.

(8) The department shall not knowingly issue a commercial driver's license, a commercial special license or permit, or a provisional or temporary license, any of which would permit a person to drive a commercial motor vehicle during a period in which the person is disqualified from operating a commercial motor vehicle, the person's noncommercial driving privilege has been revoked, suspended, or canceled, or any driver's license held by a person is suspended, revoked, or canceled by this state or any other state where the person is licensed for a violation of any state or local law related to traffic control other than parking violations.

B. Prior to renewing a driver's license, the department shall require the certifications specified in Paragraph (A)(1); complete a check of the applicant's record as specified in Paragraph (A)(6); request and receive updates of the information specified in Paragraph (A)(2); require the applicant to pass the test for a hazardous materials endorsement if he wishes to retain the endorsement; require the applicant to furnish a current medical report and pass a vision test as specified in Paragraph (A)(3); require the applicant to be tested with respect to his qualifications at least every four years, provided, however, that the department may waive the actual demonstration of the applicant's ability to operate the vehicle; and, any other requirement of the department established by rule or regulation.

C. Prior to issuing an upgrade of a driver's license or issuing a special certificate, the department shall require the applicant to provide the certifications specified in Paragraph (A)(1), complete a check of the applicant's record as specified in Paragraph (A)(6), request and receive updates of the information specified in Paragraph (A)(2), and require the applicant to pass the tests related to the new vehicle group or endorsements or special certificate. The department shall require a medical report or vision test as specified in Paragraph (A)(3) and any other requirement established by rule or regulation.

D. When applying to transfer a driver's license from a previous state of domicile to this state, an applicant shall apply for a driver's license from this state within no more than thirty days after establishing a domicile in this state. Prior to issuing a driver's license to a person who wishes to transfer his driver's license from another state, the department shall require the applicant to provide the certifications specified in Paragraph (A)(1), complete a check of the applicant's record as specified in Paragraph (A)(6), and request updates of the information specified in Paragraph (A)(2). If the applicant wishes to retain a hazardous materials endorsement, the department shall ensure that the applicant has, within two years preceding the transfer, either passed the test for such endorsement or successfully completed a hazardous materials test or training given by a third party deemed by the department to cover the same knowledge base as the state-administered test. The department shall further require the applicant to submit a medical report and to take a vision test as specified in Paragraph (A)(3), to obtain the driver's license issued by the applicant's previous state of domicile, to require the applicant to submit to a knowledge or skills test if the department so provides by rule or regulation, and to meet any other requirements of the department established by rule or regulation.

E. If the department determines, in its check of an applicant's license status and record prior to issuing a driver's license, or at any time after the driver's license is issued, that the applicant has falsified information specified in Paragraph (A)(2) or any of the certifications specified in Paragraph (A)(1), the department shall, within thirty days after discovering the falsification, suspend, revoke, or cancel the person's driver's license or his pending application. The provisions of this Subsection shall be in addition to any other penalties imposed by this Chapter.

Acts 1989, No. 293, §1, eff. June 27, 1989; Acts 1992, No. 1009, §2; Acts 1993, No. 382, §1; Acts 1995, No. 801, §1; Acts 1997, No. 111, §1, eff. June 12, 1997; Acts 1997, No. 274, §1; Acts 1997, No. 864, §§1, 2; Acts 1998, 1st Ex. Sess., No. 8, §2, eff. April 24, 1998; Acts 1999, No. 968, §1; Acts 2002, 1st Ex. Sess., No. 46, §2; Acts 2003, No. 395, §1, eff. Jan. 1, 2004; Acts 2003, No. 396, §1, eff. Jan. 1, 2004; Acts 2006, No. 416, §1; Acts 2007, No. 112, §1; Acts 2010, No. 319, §1, eff. June 18, 2010; Acts 2014, No. 765, §2, eff. June 19, 2014; Acts 2016, No. 496, §1, eff. June 14, 2016; Acts 2016, No. 505, §1, eff. June 14, 2016.



RS 32:410 - Form of license; photograph, signature of licensee, anatomical gift statement, declaration of life-sustaining procedures, and additional information on license

§410. Form of license; photograph, signature of licensee, anatomical gift statement, declaration of life-sustaining procedures, and additional information on license

A.(1) Every application for a driver's license and the license issued as a result of such application shall contain the photograph of the applicant or licensee, as the case may be. At the time of renewal of a license, the expired or expiring license shall be surrendered to the office of motor vehicles of the Department of Public Safety and Corrections.

(2) The Department of Public Safety and Corrections shall use such process or processes in the issuance of licenses that prohibit as nearly as possible the ability to alter or reproduce a license or to superimpose a photograph on such license without ready detection. All licenses and photo attachments shall be processed in color.

(3)(a) Every license issued shall bear thereon:

(i) The distinguishing number assigned to the applicant and shall contain the name of the state.

(ii) The applicant's full legal name. For the purposes of this Item, an applicant's full legal name shall be defined in compliance with the Real ID Act, if implemented. If and until such time as the Real ID Act is implemented, the applicant's full legal name shall be defined as the given name or names that appear on an official birth certificate together with the surname as it appears on the official birth certificate, unless the surname is changed in accordance with R.S. 9:292. No other name shall be permitted to be used unless the applicant provides proof of name change granted by a district court in accordance with the law. Should the Real ID Act be implemented, the full legal name shall be defined as stated by the Real ID Act. The department shall promulgate rules and regulations as are necessary to implement the provisions of this Item.

(iii) The applicant's mailing address and residential address, if different from the mailing address. The residential address provided for issuance of a driver's license for any law enforcement officer, court officer, or member of his immediate family as defined in R.S. 32:409(C) shall be the residential address which appears on the driver's license.

(iv) The dates of issuance and expiration.

(v) The group or groups of motor vehicles the applicant is authorized to operate.

(vi) The endorsements for which the driver has qualified.

(vii) Any applicable restrictions to which the applicant is subject.

(viii) Other information to identify the applicant including date of birth (month, day, and year), sex, height, weight, and eye and hair color. An applicant's license may bear his social security number at his option.

(ix) Parish of residence code number. The parish code shall be consistent with the numerical code as designated by the secretary of state.

(b) Every applicant for a license shall write his usual signature with pen and ink in the space provided for that purpose on the license issued to him immediately upon receipt of such license, and such license shall not be valid until so signed, except in the case of a person who cannot write his or her name, and in such case he may make his mark in the presence of one attesting witness and any other information requested by the department.

(c) Every license issued shall bear thereon the words "DON'T DRINK AND DRIVE; DON'T LITTER LOUISIANA".

(d) The magnetic strip on the back of the license shall contain only the information required in Subparagraph (a) of this Paragraph. No other personal information of any kind shall be contained on the magnetic strip. In no case shall information not included on the face of the driver's license, including the Social Security number, be included on the magnetic strip.

(4) Every commercial driver's license must contain a prominent statement that the license is a "Commercial Driver's License" or "CDL". The word "nonresident" shall be added to the face of a nonresident commercial driver's license. The word "nonresident" shall be conspicuously and unmistakenly displayed but may be noncontiguous with the words "Commercial Driver's License" or "CDL". Additionally, every commercial driver's license must state: "Holder of this license must be twenty-one years of age or older to utilize the privileges of this license in interstate commerce pursuant to 49 Code of Federal Regulations 391.11."

(5) Beginning January 1, 2007, the office of motor vehicles of the Department of Public Safety and Corrections shall provide for a method by which an applicant has the option of including emergency contact information in the operating record of the driver's license to which law enforcement and emergency personnel will have access.

(6)(a) Beginning July 1, 2013, the office of motor vehicles of the Department of Public Safety and Corrections shall provide a method by which an applicant may choose to include a special endorsement code on his driver's license to indicate whether the applicant has been issued any of the following:

(i) A lifetime hunting or fishing license issued pursuant to R.S. 56:649.1 et seq.

(ii) A certificate of completion of firearm and hunter education issued pursuant to R.S. 56:699.5.

(iii) A certificate of completion of boating safety education issued pursuant to R.S. 34:851.36.

(b) Inclusion of a special endorsement code pursuant to Subparagraph (a) of this Paragraph on his driver's license shall be solely at the option of the applicant. If applicant opts to include any such endorsement code, possession of his driver's license which displays such endorsement code shall satisfy any requirement to possess and exhibit such license and certificate.

B.(1)(a) The Department of Public Safety and Corrections shall give the widest possible dissemination to the anatomical donation program relating to eyes, kidneys, entire bodies, etc., and shall make whatever provisions are feasible and desirable, through its drivers licensing examining offices, to enable persons desiring to make such anatomical donations to confirm their desires and intentions through the use of suitable documents to be maintained and issued in all driver's license examining offices. Additionally the license issued by the department shall contain an indication thereon whether or not the named applicant has elected to make an anatomical gift pursuant to the provisions of this Chapter or R.S. 17:2351 et seq., said indication to be by placing an "X" in the appropriate box marked "Yes" or "No" under or adjacent to the term "anatomical gift".

(b) The following information shall be made available free of charge to applicants for a driver's license on a form to be promulgated by the department and maintained on file with the department:

(i) An anatomical gift statement indicating the organs donated for the purpose of transplantation or transplantation research;

(ii) A space for indicating any limitation or special wish of the donor; and

(iii) The signature of the donor and the witnesses to the signature of the donor.

(c) If the applicant elects not to execute an anatomical gift statement at the time of application, the statement shall remain blank when presented to the licensee so it can be executed by the licensee at any time after the license is issued. No other form or statement shall be required for the purpose of providing for the donation of organs.

(2) The applicant shall be asked at the time of application if he would like to be an organ donor and informed that the gift may be made either to a named donee or without the naming of a donee and the effect thereof as provided in R.S. 17:2354(D).

(3) An anatomical gift made pursuant to this Subsection may be revoked as provided in R.S. 17:2351 et seq.

(4) The state or any of its agencies, departments, or political subdivisions shall not be liable in damages or otherwise for any removal or use of any anatomical gift made pursuant to this Subsection.

(5) The attending physician, and the hospital where an anatomical gift is made or was to be made, shall not be liable for the removal, use, or the failure to remove or use any anatomical gift made pursuant to this Subsection.

(6) Except as otherwise provided in this Subsection, the document of donation and the donation shall be made pursuant to R.S. 17:2351 et seq.

(7) The department shall furnish upon request, written information to each applicant for a driver's license or renewal thereof at the time of the application, stating that if such applicant has executed a document of gift pursuant to the Anatomical Gift Act, and if the document has been deposited in any hospital, registry office, or depository that accepts such documents for safekeeping or for facilitation of procedures after death, he may authorize the department to include on an organ donor card a notification disclosing that a document has been executed including the file number for the document. When so authorized by the applicant, the department shall in such manner and form as it determines include on the donor card a notification disclosing that a document has been executed, and disclosing the place where the document is deposited including the file number for the document, in order to provide the widest possible dissemination of the information.

C.(1)(a) The Department of Public Safety and Corrections shall give the widest possible dissemination to the declarations concerning life-sustaining procedures under the provisions of R.S. 40:1151 et seq., and shall make whatever provisions are feasible and desirable, through its driver's licensing examining offices, to enable persons desiring to make such declarations to confirm their desires and intentions through the use of suitable documents to be maintained and issued in all driver's license examining offices. Additionally, the license issued by the department shall contain an indication thereon whether or not the named applicant has elected to make such a declaration, said indication to be by placing an "X" in the appropriate box marked "Yes" or "No" under or adjacent to the term "living will".

(b) If the applicant elects not to execute a declaration concerning life-sustaining procedures at the time of application, the statement shall remain blank when presented to the licensee so it can be executed by the licensee at any time after the license is issued.

(2) The applicant shall be asked at the time of application if he would like to make a declaration concerning life-sustaining procedures or a living will.

(3) The state or any of its agencies, departments, or political subdivisions shall not be liable in damages or otherwise for any declaration made pursuant to this Subsection.

D.(1) Upon request, the license holder's blood type shall be exhibited on the back of the driver's license regardless of its class. No additional fee shall be charged to include such designation. The deputy secretary of the Department of Public Safety and Corrections, public safety services, shall promulgate, in accordance with the Administrative Procedure Act, rules and regulations necessary to implement the provisions of this Subsection.

(2) No action taken by any person, whether private citizen or public officer or employee, with regard to any driver's license displaying a blood type, shall create a warranty of the reliability or accuracy of the document or electronic image, or create any liability on the part of the state, or on the part of any department, office, or agency of the state, or on the part of any officer, employee, or agent of the state.

E.(1) The department shall provide for the option of the issuance of drivers' licenses that are either compliant or not compliant with the standards of the REAL ID Act of 2005, P. L. 109-13, and federal rules adopted pursuant thereto as of January 1, 2016, hereinafter collectively referred to as REAL ID, in the manner set forth in this Subsection.

(2) Any person applying for a driver's license pursuant to the provisions of this Chapter may elect to apply for a driver's license that complies with the standards of REAL ID. If that person is eligible for a driver's license to be issued pursuant to the provisions of this Chapter and meets all requirements of the United States Department of Homeland Security for a REAL ID compliant credential, that person shall be issued a driver's license which bears a United States Department of Homeland Security approved security marking reflecting that such credential meets REAL ID standards. A person who is issued a REAL ID compliant driver's license shall not be issued a REAL ID compliant special identification card.

(3) Any person applying for a driver's license pursuant to the provisions of this Chapter, who elects not to apply for a driver's license that complies with REAL ID standards, and who is otherwise eligible to be issued a driver's license pursuant to the provisions of this Chapter, shall be issued a driver's license which indicates the driver's license is not in compliance with REAL ID. If the person has elected not to apply for a REAL ID compliant driver's license, the department shall not require the applicant to comply with any REAL ID requirements that were not required by the state as of January 1, 2016, or require the applicant to submit to a facial image capture in connection with such application prior to determining if such applicant is eligible to be issued a driver's license pursuant to the provisions of this Chapter. If the person has elected not to apply for a REAL ID compliant driver's license, the department shall not copy, scan, maintain, or share a copy of the applicant's documents proving his identity. This includes but is not limited to the applicant's birth certificate, social security card, or United States issued passport.

(4)(a) Each applicant for a driver's license shall be informed that he is not required by law to be issued a REAL ID compliant driver's license and may be issued a driver's license which is not REAL ID compliant. The applicant shall be required to indicate on his driver's license application whether he is applying for a REAL ID compliant driver's license or a driver's license that is not REAL ID compliant. Additionally, each applicant shall indicate receipt of the printed document required by Subparagraph (b) of this Paragraph on the application for a driver's license.

(b) The department shall provide each applicant for a driver's license a printed document that includes the following information:

(i) The documents that an applicant is required to provide to obtain a REAL ID compliant driver's license, and the documents an applicant is required to provide to obtain a driver's license that is not REAL ID compliant.

(ii) The purposes for which a REAL ID compliant driver's license may be utilized, and the purposes for which a driver's license that is not REAL ID compliant may be utilized.

(iii) The electronic technology incorporated into a REAL ID compliant driver's license, and the electronic technology incorporated into a driver's license that is not REAL ID compliant.

(5) Compliance with REAL ID referenced in this Subsection shall be limited to those standards in effect as of January 1, 2016. Any subsequent changes or additions to federal laws or rules for implementation of REAL ID shall be implemented by the state only if such changes are approved by the legislature by a favorable vote of a majority of the elected members of each house.

(6) Any eligible person electing to obtain a driver's license which bears a United States Department of Homeland Security approved security marking reflecting that such credential meets REAL ID standards prior to the renewal date of his driver's license may be issued such driver's license at the cost of a duplicate license.

(7) Upon the request of any applicant for a driver's license, the department shall record and retain the applicant's name, date of birth, certificate numbers, date filed, and issuing agency in lieu of retaining an image or copy of the applicant's birth certificate.

(8) The department shall not participate in any programs that exchange or allow the access of facial biometric data of Louisiana citizens obtained in the issuance or renewal of a Louisiana driver's license to the agencies, governments, or contractors of other states or nations without a warrant or a court order issued for access to that data.

F.(1) Upon request of any person, any personal identifying source documents or photographs of such person obtained by the department or a contractor in the process of a person applying for or renewing a driver's license between July 7, 2008, and June 14, 2016, that were not required by state law to be captured by the department or a contractor as of July 7, 2008, shall be disposed of as follows:

(a) Personal identifying source documents shall be removed and purged from department and contractor databases and systems.

(b) All photographs of persons obtained by the department which are in the possession of a contractor shall be purged from the database or system of that contractor.

(2) As used in this Subsection, the following terms shall mean and include:

(a) "Contractor" shall mean and include any contractor of the department, any affiliate or subsidiary of such contractor, and any subcontractor of such contractor or any affiliate or subsidiary of such subcontractor.

(b) "Personal identifying source documents" shall mean and include any document provided by any person to prove his identity or residence. It shall include all copies, scans, or digital images of such documents.

(c) "Photographs" shall mean and include any captured image, digital or otherwise, of a person's face. It shall include all copies, scans, or digital images of such image.

Acts 1983, No. 205, §1; Acts 1989, No. 293, §1, eff. June 27, 1989; Acts 1990, No. 866, §1; Acts 1990, No. 934, §1; Acts 1995, No. 554, §1; Acts 1997, No. 864, §1; Acts 1997, No. 934, §1; Acts 1998, 1st Ex. Sess., No. 8, §2, eff. April 24, 1998; Acts 1999, No. 940, §1; Acts 2006, No. 416, §1; Acts 2006, No. 444, §1; Acts 2008, No. 594, §1, eff. June 1, 2009; Acts 2009, No. 224, §3, eff. June 1, 2009; Acts 2010, No. 151, §1, eff. June 8, 2010; Acts 2012, No. 543, §1; Acts 2015, No. 369, §1; Acts 2016, No. 496, §1, eff. June 14, 2016; Acts 2016, No. 505, §1, eff. June 14, 2016.



RS 32:410.1 - Novelty or unofficial credentials; prohibited

§410.1. Novelty or unofficial credentials; prohibited

A. It shall be unlawful for any person to manufacture, advertise for sale, sell, or possess any fictitious or facsimile credential that is intended to simulate a valid credential issued by any state, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, any foreign country or government, a United States government-issued credential, or a United States passport or foreign government visa.

B. For purposes of this Section, a valid credential shall include but is not limited to any driver's license, driver permit, temporary license, restricted or hardship license, government-issued identification card, school-issued identification card, vehicle registration certificate, or vehicle license plate.

C. The following language shall appear on every item that can be interpreted as a novelty credential in a size or font equal in size to the largest print appearing anywhere on the novelty item: "This document is a novelty item and cannot be used for any official purposes or as a lawful means of identification or for the operation of a motor vehicle on any public highway or street".

D. The Department of Public Safety and Corrections, office of motor vehicles, may issue a cease and desist order to any person or business who manufactures, advertises for sale, sells, or possesses any credential, including any novelty or unofficial credential, which is not in compliance with this Section. Any such cease and desist order may be served by regular mail with a proof of mailing issued by the United States Postal Service, or hand delivered by a representative of the department. If the cease and desist order is served by mail with proof of mailing, it shall be deemed delivered on the seventh calendar day after the date affixed on the certificate or proof of mailing. The presumption of delivery in this Subsection shall not apply if the cease and desist order is returned as undeliverable.

E. If the person or business subject to the cease and desist order cannot be served or does not comply with the cease and desist order, the department may file a petition for injunctive relief as provided in the Code of Civil Procedure for injunctions in the district court. There shall be no suspensive appeal or stay of an order or judgment of the district court granting the department a preliminary or permanent injunction.

F. The department may promulgate rules it determines necessary to aid in the implementation and enforcement of this Section.

Acts 2014, No. 262, §1.



RS 32:410.2 - International driver's license

§410.2. International driver's license

A.(1) "International driving permit or driver's license" means a driving permit or driver's license that conforms to the provisions of the Convention on Road Traffic of 1949 and is presented with a valid driving permit or valid driver's license from the holder's country of residence.

(2) As defined in Paragraph (1) of this Subsection, an international driving permit or driver's license in this state shall be valid only as a non-commercial driver's license, shall not be valid and used in lieu of a learner's permit, commercial learner's permit, or commercial driver's license, and shall not be valid if the holder's driving privileges are suspended or revoked in this state or any other state.

B. It shall be unlawful for any person to issue an international driver's license in this state for use in this state or in any other state or territory of the United States.

C. The Department of Public Safety and Corrections, office of motor vehicles, may issue a cease and desist order to any person or business issuing an international driver's license in violation of this Section. Any such cease and desist order may be served by regular mail with a proof of mailing issued by the United States Postal Service, or hand delivered by a representative of the department. If the cease and desist order is served by mail with proof of mailing, it shall be deemed delivered on the seventh calendar day after the date affixed on the certificate or proof of mailing. The presumption of delivery in this Subsection shall not apply if the cease and desist order is returned as undeliverable.

D. If the person or business subject to the cease and desist order cannot be served or does not comply with the cease and desist order, the department may file a petition for injunctive relief as provided in the Code of Civil Procedure for injunctions in the district court. There shall be no suspensive appeal or stay of an order or judgment of the district court granting the department a preliminary or permanent injunction.

E. The department may promulgate rules and regulations necessary to implement and enforce the provisions of this Section.

Acts 2014, No. 562, §1.



RS 32:411 - Deposit of license in lieu of security upon arrest; receipt; licensee to have license or receipt in immediate possession; notification to vehicle owner; surrender of license; issuance of temporary permits

§411. Deposit of license in lieu of security upon arrest; receipt; licensee to have license or receipt in immediate possession; notification to vehicle owner; surrender of license; issuance of temporary permits

A. Except as is otherwise specifically provided in this Section, the deposit of a driver's license in connection with the issuance of a citation alleging the commission of a traffic offense is prohibited.

B.(1) An arresting officer may retain the driver's license of an operator of a motor vehicle when that operator has been issued a citation alleging that the operator was:

(a) Operating the motor vehicle under the influence of alcohol or controlled substances.

(b) Exceeding the speed limit by twenty-five miles per hour or more.

(c) Exceeding the speed limit in a school zone.

(d) Driving with a suspended license.

(e) Drag racing.

(f) Cited for failure to maintain compulsory security.

(2) An arresting officer may retain the driver's license of an operator when the operator was involved in an accident in which a person was injured, or when an operator:

(a) Is alleged to have committed the same offense twice within a period of one hour.

(b) Is alleged by the investigating law enforcement officer to have a medical condition which could result in suspension or revocation of his driver's license under the provisions of R.S. 32:414(E), provided that the arresting officer first consults with his superior officer as to his specific observations and such superior officer concurs with the issuing officer's belief.

(3) In each instance listed in this Subsection, the provisions of Subsections C through H of this Section shall apply.

C. Whenever any person lawfully possessed of a driver's license issued to him by either:

(1) The Department of Public Safety and Corrections; or

(2) The appropriate agency of another state if such person resides in this state and either:

(a) Is on active duty with the armed forces of the United States or is a dependent of any person described in this Subparagraph; or

(b) Is enrolled in a Louisiana college or university is arrested and charged with a violation of the Louisiana Highway Regulatory Act or any municipal or parish ordinance regulating traffic in any municipality or in any parish he shall have the option of depositing his driver's license with the arresting officer in lieu of bail.

(3) The arresting officer shall immediately forward any license so deposited to the sheriff, district attorney, or city court clerk of the parish in which the charge is filed, except in the parish of Orleans, where the license shall be forwarded to the clerk of the traffic court. Additionally, any person described in Paragraph (2) of this Subsection must also furnish satisfactory proof of his residency in this state by either providing the arresting officer with a copy of orders assigning him, or the person whose dependent he is, to an area inside Louisiana or with a valid student identification card issued by a Louisiana college or university.

(4) This Subsection does not apply when the arresting officer has probable cause to believe that the person charged has committed an offense as defined in Title 14 of the Louisiana Revised Statutes of 1950. The arresting officer shall take these persons forthwith before the nearest or most accessible magistrate having jurisdiction.

D. Whenever any person as described in Subsection C of this Section deposits his driver's license as provided in said Subsection, the arresting officer shall issue said person a receipt for said license upon a form approved or provided by the Department of Public Safety and Corrections, and thereafter said person shall be permitted to operate a motor vehicle upon the public highways of this state during the pendency of the case in which the license was deposited.

E. The district attorney, sheriff, or clerk of a court accepting the license as provided in Subsection C of this Section, shall forward as soon as practicable to the Department of Public Safety and Corrections, the license of a driver deposited in lieu of bail if the driver fails to appear in answer to the charge filed against him. The department shall not return, reissue, or renew the license until authorized to do so by the forwarding court.

F.(1) The licensee shall have his license, or a digitized driver's license as provided in this Section, in his immediate possession at all times when driving a motor vehicle and shall display it upon demand of any officer or agent of the department or any police officer of the state, parish, or municipality, except that where the licensee has previously deposited his license as provided in Subsection C of this Section, and has received a receipt, as provided in Subsection D of this Section, the licensee shall display the receipt upon demand of any officer or agent of the department or any police officer of the state, parish, or municipality, the same to serve as a substitute for the license until the license is returned to the licensee. However, when an officer or agent of the department or any police officer of the state, or any parish or municipality has reasonable grounds to believe a person has committed an offense of driving without a valid driver's license in his possession, the police officer shall make every practical attempt based on identifying information provided by the person to confirm that the person has been issued a valid driver's license. If the police officer determines that the person has been issued a valid driver's license that is not under revocation, suspension, or cancellation, but that the license is not in his possession, the peace officer shall issue a written summons to the offender in accordance with law, commanding him to appear and answer the charge.

(2) The provisions of this Subsection shall in no way limit the peace officer from issuing a citation for operating a motor vehicle without physical possession of a valid driver's license.

(3)(a) For the purposes of this Subsection, a digitized driver's license shall mean a data file available on any mobile device which has connectivity to the internet through an application that allows the mobile device to download the data file from the department or an authorized representative of the department, contains all of the data elements visible on the face and back of the license, and also displays the current status of the license. For the purposes of this Subparagraph, "current status" shall include but is not limited to valid, expired, cancelled, suspended, disqualified, hardship, or interlock hardship status.

(b) A digital copy, photograph, or image of a driver's license which is not downloaded through the application on a mobile device shall not be a valid digitized driver's license as provided by this Section.

(c) A person shall not be issued a citation for driving a motor vehicle without a physical driver's license in his possession if he presents a digitized driver's license to a law enforcement officer in connection with a traffic stop or checkpoint in Louisiana. However, in connection with requests for identification not associated with traffic stops or checkpoints in Louisiana, a person may be required to produce a physical driver's license to a law enforcement officer, a representative of a state or federal department or agency, or a private entity when so requested and be subject to all the applicable laws and consequences for failure to produce such license.

(d) The department shall promulgate such rules as are necessary to implement a digitized driver's license. No digitized driver's license shall be valid until the department has adopted such rules.

(e) The display of a digitized driver's license shall not serve as consent or authorization for a law enforcement officer, or any other person, to search, view, or access any other data or application on the mobile device. If a person presents their mobile device to a law enforcement officer for purposes of displaying their digitized driver's license, the law enforcement officer shall promptly return the mobile device to the person once he has had an opportunity to verify the identity and license status of the person.

(f) The fee to install the application to display a digitized driver's license as defined in Subparagraph (a) of this Paragraph shall not exceed six dollars.

G. When a person is arrested or issued a summons for a violation of R.S. 14:98 or 98.1, the arresting officer shall determine whether the person is the owner of the vehicle used. If the person is not the owner, the arresting officer, his agency of employment, or the Department of Public Safety and Corrections shall take all reasonable measures to identify and locate the registered owner and notify him of the arrest or summons. Such notification may be oral or written. A record shall be kept of whether or not such notification was given.

H.(1) When a fine is levied against a person convicted of any offense as described in Subsection C and the defendant is granted an extension of time to pay the fine, the judge of the court having jurisdiction may order the driver's license to be surrendered to the sheriff or official of the court collecting fines for a period of time not to exceed one hundred eighty days. If, after expiration of one hundred eighty days, the defendant has not paid the fine, the sheriff or official of the court designated to collect fines shall forward the license to the Department of Public Safety and Corrections.

(2) Upon receipt of a surrendered driver's license, the sheriff or court official responsible for collection of such fines shall issue a temporary permit for a period not to exceed one hundred eighty days or for a period of time set forth by the judge having jurisdiction. The Department of Public Safety and Corrections shall devise such temporary permits and provide for a procedure for distributing such permits, all by the promulgation of rules and regulations according to the Administrative Procedure Act. After final promulgation of such rules and regulations, or after six months from August 15, 1995, whichever occurs first, the temporary permits shall be distributed to the courts or other agencies responsible for the collection of the fines and court costs for such violations.

(3) The department shall not return, reissue, or renew a driver's license in its possession pursuant to this Section until payment of the fine and any additional administrative cost, fee, or penalty required by the judge having the jurisdiction and any other cost, fee, or penalty required by the department.

Amended by Acts 1958, No. 512, §1; Acts 1960, No. 591, §1; Acts 1966, No. 64, §1; Acts 1970, No. 490, §1; Acts 1972, No. 59, §1; Acts 1975, No. 497, §1; Acts 1976, No. 185, §1; Acts 1976, No. 520, §1; Acts 1979, No. 699, §1; Acts 1982, No. 294, §1; Acts 1987, No. 586, §1, eff. July 15, 1987 and Jan. 1, 1988; Acts 1989, No. 293, §1, eff. June 27, 1989; Acts 1993, No. 600, §1; Acts 1995, No. 1036, §1; Acts 1997, No. 807, §1; Acts 1997, No. 1288, §1; Acts 1997, No. 1296, §3, eff. July 15, 1997; Acts 2016, No. 625, §1.



RS 32:411.1 - Licensee to have license in immediate possession; notification to vehicle owner; surrender of license; issuance of temporary permits

§411.1. Licensee to have license in immediate possession; notification to vehicle owner; surrender of license; issuance of temporary permits

A.(1) Any person lawfully possessed of a driver's license issued to him by either the Department of Public Safety and Corrections or the appropriate agency of another state if such person resides in this state shall have such license in his immediate possession at all times when driving a motor vehicle and shall display it upon demand of any officer or agent of the department or any police officer of the state, parish, or municipality.

(2) However if the person is on active duty with the armed forces of the United States or is a dependent thereof, or is enrolled in a Louisiana college or university and is charged with a violation of the Louisiana Highway Regulatory Act or any municipal or parish ordinance regulating traffic in any municipality or in any parish the provisions of C.Cr.P. Article 211.4 shall apply.

(3) Additionally, any person described in Paragraph (2) of this Subsection shall also furnish, upon demand, satisfactory proof of his residency in this state by either providing the arresting officer with a copy of orders assigning him, or the person whose dependent he is, to an area inside Louisiana or with a valid student identification card issued by a Louisiana college or university.

(4) Whenever any person who resides in this state is arrested and charged with a violation of the Louisiana Highway Regulatory Act or any municipal or parish ordinance regulating traffic in any parish or municipality such person shall be released on his own recognizance upon signing the promise to appear section of the traffic citation. This shall only apply to such persons who are not wanted for failure to appear in connection with other traffic citations or for whom a warrant has been issued for any other reason. If the offender fails to pay the fine by mail in advance of adjudication and fails to appear at the time and date indicated on the citation, the court may impose an additional penalty in an amount not to exceed the amount of the fine for the original violation.

B. When the arresting officer has probable cause to believe that the person charged has committed an offense as defined in Title 14 of the Louisiana Revised Statutes of 1950 he shall take such person forthwith before the nearest or most accessible magistrate having jurisdiction.

C.(1) When an officer or agent of the department or any police officer of the state, or any parish or municipality has reasonable grounds to believe a person has committed an offense of driving without a valid driver's license in his possession, the police officer shall make every practical attempt based on identifying information provided by the person to confirm that the person has been issued a valid driver's license. If the police officer determines that the person has been issued a valid driver's license which is neither under revocation, suspension, or cancellation, but that the license is not in his possession, the peace officer shall issue a written summons to the offender in accordance with law, commanding him to appear and answer the charge.

(2) The provisions of this Subsection shall in no way limit the peace officer from issuing a citation for operating a motor vehicle without physical possession of a valid driver's license.

D. When a person is arrested or issued a summons for a violation of R.S. 14:98 or 98.1, the arresting officer shall determine whether the person is the owner of the vehicle used. If the person is not the owner, the arresting officer, his agency of employment, or the Department of Public Safety and Corrections shall take all reasonable measures to identify and locate the registered owner and notify him of the arrest or summons. Such notification may be oral or written. A record shall be kept of whether or not such notification was given.

E.(1) When a fine is levied against a person convicted of any violation of the Louisiana Highway Regulatory Act or any municipal or parish ordinance regulating traffic in any municipality or in any parish and the defendant is granted an extension of time to pay the fine, the judge of the court having jurisdiction may order the driver's license to be surrendered to the sheriff or official of the court collecting fines for a period of time not to exceed one hundred eighty days. If, after expiration of one hundred eighty days, the defendant has not paid the fine, the sheriff or official of the court designated to collect fines shall forward the license to the Department of Public Safety and Corrections.

(2)(a) Upon receipt of a surrendered driver's license, the sheriff or court official responsible for collection of such fines shall issue a temporary permit for a period not to exceed one hundred eighty days or for a period of time set forth by the judge having jurisdiction. The Department of Public Safety and Corrections shall devise such temporary permits and provide for a procedure for distributing such permits, all by the promulgation of rules and regulations according to the Administrative Procedure Act. After final promulgation of such rules and regulations the temporary permits shall be distributed to the courts or other agencies responsible for the collection of the fines and court costs for such violations.

(b) The sheriff or court official responsible for issuing temporary permits pursuant to the provisions of this Subsection may prepare and issue such permits electronically to any defendant granted an extension of time to pay a fine for a violation of the Louisiana Highway Regulatory Act or any municipal or parish ordinance regulating traffic. In cases where temporary permits are issued electronically, the sheriff or court official shall sign the electronic permit in an appropriate place and shall maintain possession of the defendant's driver's license until the fine and all fees, costs, and penalties are paid in full or the expiration of one hundred eighty days, whichever is sooner.

(3) The department shall not return, reissue, or renew a driver's license in its possession pursuant to this Subsection until payment of the fine and any additional administrative cost, fee, or penalty required by the judge having the jurisdiction and any other cost, fee, or penalty required by the department.

Acts 1995, No. 995, §1; Acts 1997, No. 1296, §3, eff. July 15, 1997; Acts 2005, No. 50, §1, eff. June 16, 2005.



RS 32:412 - Amount of fees; credit or refund; duration of license; veteran designation; university logo; "I'm a Cajun" designation; disbursement of funds; renewal by mail or electronic commerce of Class "D" or "E" drivers' licenses; disposition of certain fees; exception

§412. Amount of fees; credit or refund; duration of license; veteran designation; disabled veteran designation; university logo; "I'm a Cajun" designation; disbursement of funds; renewal by mail or electronic commerce of Class "D" or "E" drivers' licenses; disposition of certain fees; exception

A.(1) Every applicant for a Class "D" driver's license, or for a renewal of a Class "D" driver's license, except those bona fide residents of the city of New Orleans, shall pay for such basic license a fee of forty-two dollars and seventy-five cents. Eleven dollars and fifteen cents of the fee shall be paid to the Louisiana State Police Retirement System Fund. One dollar and fifty cents of the fee shall be forwarded by the department to the litter abatement and education account which is created with the Conservation Fund through the provisions of R.S. 56:10(B)(15).

(2) The fee for Class "D" driver's licenses, or renewal of a Class "D" driver's license, issued to bona fide residents of the city of New Orleans shall be fifty-four dollars, fifteen dollars of which shall be payable by the department to the board of trustees of the police pension fund of the city of New Orleans. One dollar and eighty-four cents of the fee shall be paid to the Louisiana State Police Retirement System Fund. One dollar and fifty cents of the fee shall be forwarded by the department to the litter abatement and education account which is created within the Conservation Fund through the provisions of R.S. 56:10(B)(15).

(3) There shall be a fee of seven dollars and fifty cents for an emergency vehicle endorsement for any vehicle group.

(4)(a) A Class "D" driver's license shall expire on the anniversary of the birthday of the applicant which is nearest to a period of six years subsequent to the issuing of the license, unless suspended, revoked, or canceled prior to that time.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, the department may issue the license for a period of less than six years in circumstances of medical limitation, limitation on lawful presence, or other special restrictions. When the department issues a license to a properly documented alien student or nonresident alien, the license shall both:

(i) Expire on the date on which the alien's documents which demonstrate lawful presence expire, if sooner than the date specified in Subparagraph (a) of this Paragraph.

(ii) Contain a restriction code which declares that the license holder is an alien student or a nonresident alien.

(5) Every applicant for a Class "E" driver's license, or for a renewal of a Class "E" driver's license, except those bona fide residents of the city of New Orleans, shall pay for such basic license a fee of twenty dollars and twenty-five cents, which shall be the cost of such basic license. Five dollars and sixty-three cents of the fee shall be paid to the Louisiana State Police Retirement System Fund. One dollar and fifty cents of the fee shall be forwarded by the department to the litter abatement and education account which is created within the Conservation Fund through the provisions of R.S. 56:10(B)(15).

(6) The fee for a Class "E" driver's license, or renewal of a Class "E" driver's license, issued to bona fide residents of the city of New Orleans shall be twenty dollars and twenty-five cents, three dollars and seventy-five cents of which fee shall be paid by the department to the board of trustees of the police pension funds of the city of New Orleans. Three dollars and seventy-five cents of the fee shall be paid to the Louisiana State Police Retirement System Fund. One dollar and fifty cents of the fee shall be forwarded by the department to the litter abatement and education account which is created within the Conservation Fund through the provisions of R.S. 56:10(B)(15).

(7)(a) A Class "E" driver's license shall expire on the anniversary of the birthday of the applicant which is nearest to a period of six years subsequent to the issuing of the license, unless suspended, revoked, or canceled.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, the department may issue the license for a period of less than six years in circumstances of medical limitation, limitation on lawful presence, or other special restrictions. When the department issues a license to a properly documented alien student or nonresident alien, the license shall both:

(i) Expire on the date on which the alien's immigration documents expire, if sooner than the date specified in Subparagraph (a) of this Paragraph.

(ii) Contain a restriction code which declares that the license holder is an alien student or a nonresident alien.

B.(1) Every applicant for a Class "A", "B", or "C" commercial driver's license, or for a renewal of a basic Class "A", "B", or "C" commercial driver's license, except for those bona fide residents of the city of New Orleans, shall pay for such basic license a fee of sixty-one dollars and fifty cents. Sixteen dollars and twenty cents of the fee shall be paid to the Louisiana State Police Retirement System Fund. One dollar and fifty cents of the fee shall be forwarded by the department to the litter abatement and education account which is created within the Conservation Fund through the provisions of R.S. 56:10(B)(15).

(2) The fee for a basic Class "A", "B", or "C" commercial driver's license, or for the renewal of a basic Class "A", "B", or "C" commercial driver's license, issued to bona fide residents of the city of New Orleans shall be seventy-six dollars and fifty cents, fifteen dollars of which fee shall be paid by the department to the board of trustees of the police pension fund of the city of New Orleans. Fifteen dollars of the fee shall be paid to the Louisiana State Police Retirement System Fund. One dollar and fifty cents of the fee shall be forwarded by the department to the litter abatement and education account which is created with the Conservation Fund through the provisions of R.S. 56:10(B)(15).

(3) In addition to the basic fee, there shall be a skills test fee of not more than sixty dollars for commercial drivers' licenses in Class "A", "B", or "C". This fee shall be charged by the department or by a third party tester, whichever administers the test. The department may increase the maximum amount of this fee to reflect increased costs. The increased maximum fee shall be established by rule adopted in accordance with the Administrative Procedure Act, subject to oversight by the House of Representatives and Senate Committees on Transportation, Highways and Public Works. If the department elects to administer skills tests for commercial drivers' licenses in Class "A", "B", or "C", the department may charge fees for those tests. The amount of those fees shall be established in accordance with the provisions of this Paragraph. If an applicant for a commercial driver's license in Class "A", "B", or "C" has successfully completed a skills test administered by a third party, the department shall not charge a skills test fee.

(4) The application fee shall be fifteen dollars which is nonrefundable.

(5) There shall be a fee of seven dollars and fifty cents for each endorsement to the basic licenses listed in R.S. 32:408(B).

(6) Repealed by Acts 1995, No. 151, §2.

(7)(a)(i) A Class "C" commercial driver's license not carrying an endorsement permitting the transportation of material found to be hazardous for purposes of the Federal Hazardous Material Transportation Act, 49 U.S.C. 5101 et seq. or under state law or regulation shall expire on the anniversary of the birthday of the applicant which is nearest to a date of six years subsequent to the issuing of the license, unless revoked, canceled, or suspended prior to that time.

(ii) Notwithstanding the provisions of Item (i) of this Subparagraph, the department may issue the license for a period of less than six years in circumstances of medical limitations, limitation on lawful presence, or other special restrictions. When the department issues a license to a properly documented alien student or nonresident alien, the license shall both:

(aa) Expire on the date on which the alien's immigration documents expire, if sooner than the date specified in Item (i) of this Subparagraph.

(bb) Contain a restriction code which declares that the license holder is an alien student or a nonresident alien.

(b)(i) A Class "C" commercial driver's license carrying an endorsement permitting the transportation of materials found to be hazardous for purposes of the Federal Hazardous Material Transportation Act, 49 U.S.C. 5101 et seq. or under state law or regulation shall expire on the anniversary of the birthday of the applicant which is nearest to a date of six years subsequent to the issuing of the license, unless revoked, canceled, or suspended prior to that time.

(ii) Notwithstanding the provisions of Item (i) of this Subparagraph, the department may issue the license for a period of less than six years in circumstances of medical limitation, limitation on lawful presence, or other special restrictions. When the department issues a license to a properly documented alien student or nonresident alien, the license shall both:

(aa) Expire on the date on which the alien's immigration documents expire, if sooner than the date specified in Item (i) of this Subparagraph.

(bb) Contain a restriction code which declares that the license holder is an alien student or a nonresident alien.

(c)(i) A Class "B" commercial driver's license shall expire on the anniversary of the birthday of the applicant which is nearest to a date of six years subsequent to the issuing of the license, unless revoked, canceled, or suspended prior to that time.

(ii) Notwithstanding the provisions of Item (i) of this Subparagraph, the department may issue the license for a period of less than six years in circumstances of medical limitation, limitation on lawful presence, or other special restrictions. When the department issues a license to a properly documented alien student or nonresident alien, the license shall both:

(aa) Expire on the date on which the alien's immigration documents expire, if sooner than the date specified in Item (i) of this Subparagraph.

(bb) Contain a restriction code which declares that the license holder is an alien student or a nonresident alien.

(d)(i) A Class "A" commercial driver's license shall expire on the anniversary of the birthday of the applicant which is nearest to a date of six years subsequent to the issuing of the license, unless revoked, canceled, or suspended prior to that time.

(ii) Notwithstanding the provisions of Item (i) of this Subparagraph, the department may issue the license for a period of less than six years in circumstances of medical limitation, limitation on lawful presence, or other special restrictions. When the department issues a license to a properly documented alien student or nonresident alien, the license shall both:

(aa) Expire on the date on which the alien's immigration documents expire, if sooner than the date specified in Item (i) of this Subparagraph.

(bb) Contain a restriction code which declares that the license holder is an alien student or a nonresident alien.

(e)(i)(aa) Every applicant seventy years of age or older for a Class "E" driver's license, or for the renewal of a Class "E" driver's license, except those bona fide residents of the city of New Orleans, shall pay for such basic license a fee of six dollars and seventy-five cents, which shall be the cost of the license. The license shall expire on the anniversary of the birthday of the applicant which is nearest to a date of six years subsequent to the issuing of the license, unless revoked, canceled, or suspended.

(bb) Notwithstanding the provisions of Subitem (aa) of this Item, the department may issue the license for a period of less than six years in circumstances of medical limitation, limitation on lawful presence, or other special restrictions. When the department issues a license to a properly documented alien student or nonresident alien, the license shall both:

(I) Expire on the date on which the alien's immigration documents expire, if sooner than the date specified in Subitem (aa) of this Item.

(II) Contain a restriction code which declares that the license holder is an alien student or a nonresident alien.

(cc) Seventy-five cents of the fee shall be paid to the office of state police. Two dollars and seventy-five cents of the fee shall be paid to the Louisiana State Police Retirement System Fund. One dollar and fifty cents of the fee shall be forwarded by the department to the litter abatement and education account which is created within the Conservation Fund through the provisions of R.S. 56:10(B)(15).

(dd)(I) Every applicant seventy years of age or older for a Class "D" driver's license, or for the renewal of a Class "D" driver's license, except those bona fide residents of the city of New Orleans, shall pay for such basic license a fee of twenty-two dollars and thirteen cents, which shall be the cost of the license. The license shall expire on the anniversary of the birthday of the applicant which is nearest to the date of six years subsequent to the issuing of the license, unless revoked, canceled, or suspended.

(II) Notwithstanding the provisions of Subsubitem (I) of this Subitem, the department may issue the license for a period of less than six years in circumstances of medical limitation, limitation on lawful presence, or other special restriction. When the department issues a license to a properly documented alien student or nonresident alien, the license shall both expire on the date for which the alien's immigration documents expire, if sooner than the date specified in Subsubitem (I) of this Subitem, and contain a restriction code which declares that the license holder is an alien student or a nonresident alien.

(ee) Five dollars and fifty-six cents of the fee shall be paid to the Louisiana State Police Pension and Retirement System Fund. One dollar and fifty cents of the fee shall be forwarded by the department to the litter abatement and education account which is created within the Conservation Fund through the provisions of R.S. 56:10(B)(15).

(ii)(aa) Every applicant seventy years of age or older for a Class "E" driver's license, or for the renewal of a Class "E" driver's license, issued to bona fide residents of the city of New Orleans, shall pay for such basic license a fee of six dollars and seventy-five cents, which shall be the cost of the license. This license shall expire on the anniversary of the birthday of the applicant which is nearest to a date of six years subsequent to the issuing of the license, unless revoked, canceled, or suspended.

(bb) Notwithstanding the provisions of Subitem (aa) of this Item, the department may issue the license for a period of less than six years in circumstances of medical limitation, limitation on lawful presence, or other special restriction. When the department issues a license to a properly documented alien student or nonresident alien, that license shall both expire on the date for which the alien's immigration documents expire, if sooner than the date specified in Subitem (aa) of this Item, and contain a restriction code which declares that the license holder is an alien student or a nonresident alien.

(cc) One dollar and fifty cents of the fee shall be paid to the Board of Trustees of the Police Pension Fund of the city of New Orleans. One dollar and fifty cents of the fee shall be paid to the State Police Pension and Retirement Fund. One dollar and fifty cents of the fee shall be forwarded by the department to the litter abatement and education account which is created within the Conservation Fund through the provisions of R.S. 56:10(B)(15).

(dd)(I) Every applicant seventy years of age or older for a Class "D" driver's license, or for the renewal of a Class "D" driver's license, issued to bona fide residents of the city of New Orleans, shall pay for such basic license a fee of twenty-seven dollars and seventy-five cents, which shall be the cost of the license. This license shall expire on the anniversary of the birthday of the applicant which is nearest to the date of six years subsequent to the issuing of the license, unless revoked, canceled, or suspended.

(II) Notwithstanding the provisions of Subsubitem (I) of this Subitem, the department may issue the license for a period of less than six years in circumstances of medical limitation, limitation on lawful presence, or other special restriction. When the department issues a license to a properly documented alien student or nonresident alien, the license shall both expire on the date for which the alien's immigration documents expire, if sooner than the date specified in Subsubitem (I) of this Subitem, and contain a restriction code which declares that the license holder is an alien student or a nonresident alien.

(ee) Seven dollars and fifty cents of the fee shall be payable by the department to the board of trustees of the police pension fund of the city of New Orleans. Ninety-two cents of the fee shall be paid to the State Police Pension and Retirement Fund. One dollar and fifty cents of the fee shall be forwarded by the department to the litter abatement and education account which is created within the Conservation Fund through the provisions of R.S. 56:10(B)(15).

(8) Persons who hold certain specified licenses issued by the office of motor vehicles and who apply for other specified licenses issued by the office of motor vehicles shall receive credit for the unexpired portion of the first license. The credit shall be computed in accordance with the provisions of Paragraph (9) of this Subsection. As used in this Paragraph, the phrase "prior provisions of law" means provisions of law in effect prior to the effectiveness of Act No. 293 of the 1989 Regular Session of the Legislature (the "Commercial Drivers License Law"). The three circumstances in which credit shall be given are as follows:

(a) When a person who holds a Class "B", "C", or "D" license issued under prior provisions of law applies for a Class "A", "B", or "C" commercial driver's license issued under current provisions of law.

(b) When a person who holds a Class "B", "C", or "D" license issued under current provisions of law applies for a commercial driver's license of a higher class.

(c) When a person who holds a Class "A" driver's license issued under prior provisions of law or a Class "E" personal vehicle driver's license issued under current provisions of law applies for any commercial driver's license or chauffeur's license.

(9) The credit shall be computed on a basis under which each month from the date of the issuance of the existing license to the date of the expiration of the license shall be given an equal monetary value. The applicant shall be given credit toward the fee for the license for which the applicant has applied based on the monetary value of the remaining months of validity of the existing license. In computing the credit, only whole months shall be used.

C.(1) The addition of a motorcycle or motor scooter endorsement to a basic license will require, besides the specific examination for such vehicles, the payment of an additional fee of twelve dollars. If the motorcycle endorsement is to any license which is valid for less than six years, the fee for the endorsement will be six dollars.

(2) Notwithstanding any provisions of law to the contrary and subject to the exceptions contained in Article VII, Section 9(A) of the Constitution of Louisiana, the amount of seven dollars and fifty cents from the fee for a motorcycle or motor scooter endorsement to a basic license, or the amount of three dollars from the fee if the motorcycle endorsement for any person is to a license that is valid for only less than six years shall be credited to the Bond Security and Redemption Fund. After a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal years, the treasurer shall pay an amount equal to the fees paid into the Bond Security and Redemption Fund pursuant to this Paragraph into a special fund which is hereby created in the state treasury and designated as the "Motorcycle Safety, Awareness, and Operator Training Program Fund", hereinafter referred to as the "fund". The monies credited to the fund shall be used solely for operator training, instructor training, and motorcycle safety and awareness programs. Any unexpended and unencumbered monies remaining to the credit of the fund on June thirtieth of each year, after all appropriations of the preceding fiscal year have been made, shall revert to the state general fund. The monies in the fund shall be expended solely from year to year as appropriated by the legislature for the purposes of motorcycle safety and awareness and operator training. Any amounts earned through investment of the monies in the fund shall revert to the state general fund.

D.(1) Upon application and payment of the fee imposed by this Chapter and subject to the requirements of R.S. 32:408, a license shall be renewable on or before its expiration. An application for renewal may be made at any time within one hundred eighty days prior to expiration unless the renewal is otherwise restricted by the department.

(2) Each person who is less than seventy years of age and who applies for the renewal of a license which expired more than ten days prior to the date of the application shall pay a late fee of fifteen dollars. The late fee shall not affect the criminal penalties imposed by R.S. 32:402 and 427.

(3) A Class "D" or "E" operator's license may be renewed by mail or electronic commerce, except as follows:

(a) No renewal by mail or electronic commerce shall be granted to any person who is seventy years of age or older.

(b) No renewal by mail or electronic commerce shall be granted if the license was renewed by mail or electronic commerce at the last occurrence of its expiration.

(c) No renewal by mail or electronic commerce shall be granted if the previously issued license has been expired for more than twelve months, or has been suspended, revoked, canceled, or lost, or if it is in the possession of a law enforcement agency as a result of an accusation that the driver has violated a traffic law. A Class "D" or "E" driver's license may be renewed by mail or electronic commerce if the license has been expired for a period of twelve months or less and the applicant is otherwise eligible to renew the license by mail or electronic commerce. An applicant for renewal by mail or electronic commerce of an expired Class "D" or "E" driver's license shall pay a special late fee of ten dollars. There shall be no grace period for imposition of the special late fee.

(d) The department may establish rules and regulations to grant or deny renewal by mail in cases where a Louisiana resident is temporarily domiciled out of state or out of country, or temporarily residing, employed, or attending school in another state or foreign country, even if the resident does not meet the qualification criteria under this Section.

(e) No renewal by mail or electronic commerce shall be granted to alien students or nonresident aliens.

(f) Notwithstanding Subparagraphs (a) and (b) of this Paragraph, a renewal by mail may be granted to a person seventy years of age or older who is medically diagnosed with a disability that precludes that person from renewing their license in person.

(4) The renewal by mail or electronic commerce shall include the following:

(a) A statement from the applicant that he has not experienced any loss of consciousness other than normal sleep and has no current physical or mental condition which would impair his ability to operate a motor vehicle safely.

(b) Repealed by Acts 1995, No. 1015, §2.

(c) A statement from the applicant indicating that all motor vehicles owned by the applicant are covered by liability insurance or security and said coverage will be maintained until such time as a vehicle is no longer utilized on the highways of this state, or until a vehicle is transferred to another.

(d) If the person seeking the renewal is seventy years of age or older, a sworn affidavit by a physician certifying that the person possesses all cognitive functions reasonably necessary to be a prudent driver.

(5) Upon receipt of the required statements by the department and upon renewal of the license, the state shall not be liable for any property damages, injuries, or deaths that may arise from an applicant's involvement in an accident where said accident can be attributed to the applicant's medical condition that may have existed which rendered him incapable of operating a motor vehicle safely.

(6) When a license is renewed by mail or electronic commerce, the secretary shall issue a new license which indicates the new expiration date.

(7) The secretary of the department, in accordance with the Administrative Procedure Act, shall promulgate rules and regulations as are necessary to implement the provisions of Paragraphs (3), (4), (5), and (6) of this Subsection.

(8) The ten-dollar special late fee for the renewal of an expired Class "D" or "E" driver's license by mail or electronic commerce shall be forwarded to the state treasurer for deposit into the Office of Motor Vehicles Customer Service and Technology Fund created pursuant to the provisions of R.S. 32:429.2.

E. If the failure to make timely application is attributable to the fact that the applicant has had no occasion to operate a motor vehicle since the expiration date, then the additional fee shall be waived upon the filing of an affidavit by the applicant to evidence this fact.

F.(1) The Louisiana driver's license, regardless of its class, issued to any person who serves in the Peace Corps or the armed forces of the United States stationed outside the state of Louisiana, and his dependents who are residing with him, if such license has not been revoked or suspended, shall be considered valid during the period of service in the armed forces or the Peace Corps and for a period of sixty days after discharge from such service. Any person to whom this Subsection applies shall be exempt from any late fees provided the person makes an application for renewal within sixty days of the date in which the applicant, or the person upon whom the applicant is dependent, is discharged from the armed forces or terminates his service with the Peace Corps.

(2) Any person to whom this Subsection applies, while operating a motor vehicle, shall carry upon his person the last license issued to him and conclusive evidence that he is a member of the United States armed forces or the Peace Corps, and if discharged from the armed forces, a copy of such discharge or proof of his last date of service with the Peace Corps. The dependent of a person in such service shall carry upon his person the last license issued to him and copies of conclusive evidence that the person upon whom they are dependent is a member of the armed forces or the Peace Corps, and if such person has been discharged or has terminated his position with the Peace Corps, a copy of such discharge or proof of his last date of service with the Peace Corps, respectively.

(3) As used in this Subsection, the term "dependent" means a spouse or minor child.

G. It shall be unlawful for any person to drive a motor vehicle on any public street, road, or highway of this state with an expired driver's license.

H. Each person who takes a test a second or subsequent time, whether written or driving, which is administered by the office of motor vehicles in connection with an application for the issuance or renewal of a driver's license shall pay a testing fee. The fee shall not be refundable. The office of motor vehicles shall establish the fee by rule adopted in accordance with the Administrative Procedure Act. The amount of the fee shall not exceed ten dollars. The fees collected under the provisions of this Subsection shall be deposited immediately upon receipt into the state treasury.

(2),(3). Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

(I)(1) The Louisiana driver's license, regardless of its class, issued to any person who is required to register as a sex offender pursuant to R.S. 15:542 and R.S. 15:542.1 shall contain a restriction code which declares that the license holder is a sex offender. The secretary of the Department of Public Safety and Corrections shall comply with the provisions of this Subsection and the driver's license shall include the words "sex offender" which shall be orange in color.

(2) Any person to whom this Subsection applies shall carry upon his person the last driver's license issued to him.

(3) The department shall issue a license required pursuant to this Subsection for a period of one year. When the department issues a license pursuant to this Subsection the license shall be valid for a period of one year from the date of issuance.

(4) Any person to whom this Subsection applies shall personally appear at a motor vehicle field office to renew his driver's license every year, in addition to the yearly reregistration pursuant to R.S. 15:542 et seq. Reregistration shall include the submission of current information to the department and the verification of registration information, including the street address and telephone number of the registrant; name, street address and telephone number of the registrant's employer, and any other registration information that may need to be verified. Upon successful completion of reregistration, the bureau shall electronically transmit this fact to the office of motor vehicles which may then proceed to renew the driver's license. In order to reimburse the office of motor vehicles for the cost of a yearly issuance, the regular renewal fee shall be collected at each renewal pursuant to this Subsection.

(5) The provisions of this Subsection shall apply to all registered sex offenders regardless of the date of conviction.

J. Notwithstanding any law to the contrary, any child who is in foster care, as defined in Article 603 of the Louisiana Children's Code, may obtain a driver's license without charge.

K. Upon request, the word "Veteran" shall be exhibited in the color black below the person's photograph on the driver's license regardless of its class, upon presentation of a copy of the person's DD Form 214, issued by the United States Department of Defense, or equivalent, as established by administrative rule. No additional fee shall be charged to include such designation. The deputy secretary of the Department of Public Safety and Corrections, public safety services, shall comply with the provisions of this Subsection. The deputy secretary of the Department of Public Safety and Corrections, public safety services, shall establish rules and regulations as are necessary to implement the provisions of this Subsection.

L.(1) Upon request and payment of an additional fee, the designation "I'm a Cajun" shall be exhibited in the color black below the person's photograph on the driver's license regardless of its class. The deputy secretary of the Department of Public Safety and Corrections, public safety services, shall comply with the provisions of this Subsection.

(2) The department shall collect an annual fee of five dollars for inclusion of the designation "I'm a Cajun" on any class of driver's license, which fee shall be disbursed in accordance with Paragraph (3) of this Subsection. This fee shall be in addition to the payment of any driver's license fee.

(3) The monies received from the additional fee shall be disbursed quarterly by the department to the Council for the Development of French in Louisiana. The monies received from the additional five-dollar fee shall be disbursed solely to fund scholarships for the "La Fondation Louisiane for the Escadrille Louisiane" scholarship program of the Council for the Development of French in Louisiana.

(4) The deputy secretary of the Department of Public Safety and Corrections, public safety services, shall establish such rules and regulations as are necessary to implement the provisions of this Subsection.

M.(1) Upon request and payment of a university logo fee, if any, as established by any Louisiana university for the use and display of its logo, the logo of the university shall be exhibited in color on the driver's license regardless of its class. The deputy secretary of the Department of Public Safety and Corrections, public safety services, shall comply with the provisions of this Subsection.

(2) The department shall collect such university logo fee, if any, which shall be disbursed in accordance with Paragraph (3) of this Subsection. This university logo fee shall be in addition to the payment of any other driver's license fee.

(3) Any monies received from such university logo fees shall be disbursed quarterly by the department to the foundation of the university.

(4) The deputy secretary of the Department of Public Safety and Corrections, public safety services, shall establish such rules and regulations as are necessary to implement the provisions of this Subsection.

(5) Any implementation costs shall be incurred by the foundation of the university participating in the university logo program.

N. Upon request, the words "100% DAV" shall be exhibited in the color black below the person's photograph on the driver's license regardless of its class, upon presentation of a copy of the person's DD Form 214, issued by the United States Department of Defense or equivalent, and presentation of one hundred percent disabled veteran status as determined by the United States Department of Veterans Affairs, as established by administrative rule. No additional fee shall be charged to include such designation. The deputy secretary of the Department of Public Safety and Corrections, public safety services, shall comply with the provisions of this Subsection. The deputy secretary of the Department of Public Safety and Corrections, public safety services, shall establish rules and regulations as are necessary to implement the provisions of this Subsection.

Acts 1991, No. 351, §1; Acts 1991, No. 389, §1; Acts 1991, No. 936, §1, eff. July 24, 1991; Acts 1993, No. 227, §1; Acts 1993, No. 348, §1; Acts 1993, No. 382, §1; Acts 1993, No. 578, §1; Acts 1993, No. 1027, §1, eff. June 27, 1993; Acts 1995, No. 151, §§1, 2; Acts 1995, No. 1015, §§1, 2; Acts 1997, No. 786, §1; Acts 2000, 1st Ex. Sess., No. 6, §1, eff. April 12, 2000; Acts 2001, No. 602, §1; Acts 2002, 1st Ex. Sess., No. 46, §2; Acts 2003, No. 417, §1; Acts 2003, No. 527, §2; Acts 2004, No. 363, §1, eff. Aug. 15, 2007; Acts 2006, No. 663, §2; Acts 2007, No. 190, §1; Acts 2009, No. 349, §1, eff. July 1, 2009; Acts 2011, 1st Ex. Sess., No. 9, §1; Acts 2011, No. 265, §§2, 6, eff. July 1, 2011; Acts 2012, No. 356, §1; Acts 2012, No. 398, §1; Acts 2012, No. 834, §§5, 13, eff. July 1, 2012; Acts 2013, No. 55, §1, eff. Jan. 1, 2014; Acts 2014, No. 451, §1, eff. Jan. 1, 2015; Acts 2014, No. 765, §1, eff. July 1, 2015; Acts 2014, No. 807, §1, eff. July 1, 2015; Acts 2015, No. 369, §1; Acts 2016, No. 394, §1; Acts 2016, No. 625, §1.



RS 32:412.1 - Handling charges

§412.1. Handling charges

NOTE: Subsection (A)(intro. para.) and (1) eff. until July 1, 2015. See Acts 2014, No. 807, §1.

A. Except as provided for in Subsection D of this Section, the office of motor vehicles shall collect, in addition to any fee authorized by law, a handling charge of eight dollars for each of the following transactions:

(1) Class D and Class E drivers' licenses:

(a) New applications.

(b) Renewals.

(c) Duplicates.

(d) Valid without photo.

NOTE: Subsection (A)(intro. para.) and (1) as amended by Acts 2014, No. 807, §1, eff. July 1, 2015.

A. Except as provided for in Subsection E of this Section, the office of motor vehicles shall collect, in addition to any fee authorized by law, a handling charge of eight dollars for each of the following transactions:

(1) Repealed by Acts 2014, No. 765, §3, and No. 807, §2, eff. July 1, 2015.

(2) Identification cards:

(a) New applications.

(b) Renewals.

(c) Duplicates.

(3) Vehicle titling and registration:

(a) New vehicle or out-of-state title.

(b) Transfer of ownership.

(c) Record and cancel mortgage.

(d) Lost plate and sticker.

(e) Conversion of license plate.

(f) Duplicate title.

(g) Letter of authorization to operate an unregistered vehicle.

(h) Motor vehicle inspection sticker and rejection stickers.

(i) Motor vehicle inspection station permits.

(j) Duplicate motor vehicle inspection station permits.

(k) Motor vehicle inspection station signs.

(l) Motor vehicle inspection mechanic inspection license.

(m) Duplicate motor vehicle inspection mechanic inspection license.

(n) Sheriff's certificate of chattel mortgages.

(o) Recordation of floor plans.

(p) Dealer temporary marker.

(q) Agriculture permits.

(r) Refunds - driver's license and vehicle registration.

(s) Certified copies.

(t) Claims against dealer bonds.

(u) Titles, certificates, or similar documents for salvaged vehicles.

(v) Department of Transportation and Development ticket assessments.

(w) Nonresident cab cards.

(x) Reciprocity cab cards.

(y) Records created by R.S. 9:1149.4(D).

NOTE: Subsections (B), (C), and (D) eff. until July 1, 2015. See Acts 2014 No. 765, §1, and No. 807, §1.

B. Additional handling charges of eight dollars may be established by the office of motor vehicles upon transactions not specifically named in Subsection A of this Section in accordance with procedures in the Administrative Procedure Act.

C. Two dollars and fifty cents of the fee charged for any handling fee charged or collected shall be forwarded to the state treasurer for deposit into the Office of Motor Vehicles Customer Service and Technology Fund created pursuant to the provisions of R.S. 32:429.2.

D. A child who is in foster care, as defined in Article 603 of the Louisiana Children's Code, shall not be required to pay the handling fee or other charge in order to obtain a driver's license or identification card.

NOTE: Subsections (B), (C), and (D) as amended by Acts 2014, No. 765, §1, eff. July 1, 2015, and No. 807, §1, eff. July 1, 2015.

B. Except as provided in Subsection E of this Section, the office of motor vehicles shall collect, in addition to any fee authorized by law, a handling charge of twelve dollars for each of the following Class D and E driver's license transactions.

(1) New applications.

(2) Renewals.

(3) Duplicates.

(4) Valid without photo.

C. Additional handling charges of eight dollars may be established by the office of motor vehicles upon transactions not specifically named in Subsections A and B of this Section in accordance with procedures in the Administrative Procedure Act.

D. Three dollars and seventy-five cents on Class "D" and "E" driver's license transactions, and two dollars and fifty cents of the fee charged for all other handling fees charged or collected shall be forwarded to the state treasurer for deposit in to the Office of Motor Vehicles Customer Service and Technology Fund created pursuant to the provisions of R.S. 32:429.2.

NOTE: Subsection E eff. July 1, 2015. See Acts 2014, No. 765, §1, eff. July 1, 2015, and No. 807, §1, eff. July 1, 2015.

E. A child who is in foster care, as defined in Article 603 of the Louisiana Children's Code, shall not be required to pay the handling fee or other charge in order to obtain a driver's license or identification card.

Acts 1990, No. 291, §1; Acts 2000, 1st Ex. Sess., No. 1, §1, eff. April 10, 2000; Acts 2008, No. 924, §2, eff. Jan. 1, 2009; Acts 2009, No. 349, §1, eff. July 1, 2009; Acts 2014, No. 765, §§1, 3, eff. July 1, 2015; Acts 2014, No. 807, §§1, 2, eff. July 1, 2015.



RS 32:412.2 - Disabled veteran exemption

§412.2. Disabled veteran exemption

A. A veteran of service in the United States Armed Forces shall be exempt from the payment of fees under this Chapter for the issuance of a driver's license or a special identification card, issued pursuant to R.S. 40:1321, if the veteran meets all of the following qualifications:

(1) Was honorably discharged.

(2) Has a service-related disability of at least fifty percent.

(3) Receives compensation from the United States government because of such disability.

(4) Is not subject to the registration requirements of Chapter 3-B of Title 15 of the Louisiana Revised Statutes of 1950.

B. The provisions of this Section shall not apply to the fee imposed by R.S. 32:668(B)(1)(a)(i).

C. The department shall adopt rules relative to the proof of entitlement to such exemption and any other rules as may be necessary to implement the provisions of this Section.

Acts 2007, No. 123, §1; Acts 2010, No. 402, §1; Acts 2012, No. 95, §1.



RS 32:412.3 - Office of Motor Vehicles Driver's License Escrow Fund; Office of Motor Vehicles Handling Fee Escrow Fund

§412.3. Office of Motor Vehicles Driver's License Escrow Fund; Office of Motor Vehicles Handling Fee Escrow Fund

A. There is hereby created, as special funds in the state treasury, the Office of Motor Vehicles Driver's License Escrow Fund, and the Office of Motor Vehicles Handling Fee Escrow Fund.

B.(1) After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay an amount equal to one third of the monies received by the state treasury pursuant to the provisions of R.S. 32:412 into the Office of Motor Vehicles Driver's License Escrow Fund. The monies in this fund shall be used solely as provided in Subsection D of this Section. All unexpended and unencumbered monies in this fund at the end of the fiscal year shall remain in the fund to cover under collections in any subsequent fiscal year. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund and shall be deposited into the state general fund.

(2) The calculation required under the provisions of Subsection D of this Section shall be made prior to the distribution to the board of trustees of the police pension funds of the city of New Orleans, the Louisiana State Police Retirement System Fund, and the Conservation Fund under the provisions of R.S. 56:10(B)(15).

C. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay an amount equal to one third of the monies received by the state treasury pursuant to the provisions of R.S. 32:412.1 into the Office of Motor Vehicles Handling Fee Escrow Fund. The monies in this fund shall be used solely as provided in Subsection E of this Section. All unexpended and unencumbered monies in this fund at the end of the fiscal year shall remain in the fund to cover under collections in any subsequent fiscal year. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund and shall be deposited into the state general fund.

D. Of the monies placed in escrow in the Office of Motor Vehicles Driver's License Escrow Fund, one-half shall be appropriated in Fiscal Years 2020, 2026, and 2032 and one-half shall be appropriated in Fiscal Years 2021, 2027, and 2033.

E.(1) Of the monies placed in escrow in the Office of Motor Vehicles Handling Fee Escrow Fund, one-half shall be appropriated in Fiscal Years 2020, 2026, and 2032 and one-half shall be appropriated in Fiscal Years 2021, 2027, and 2033.

(2) Of the monies appropriated under the provisions of this Subsection, sixty-eight and seventy-five one-hundredths percent of the funds shall be allocated to self-generated revenue and thirty-one and twenty-five one-hundredths percent of the funds shall be allocated to the Office of Motor Vehicles Customer Service and Technology Fund.

Acts 2014, No. 765, §1, eff. July 1, 2015; Acts 2014, No. 807, §1, eff. July 1, 2015.



RS 32:413 - Loss or destruction of licenses

§413. Loss or destruction of licenses

A. If any license shall be lost or destroyed, the person to whom it was issued shall submit satisfactory proof to the office of motor vehicles of such loss or destruction and shall apply for, within ten days after such loss or destruction, a duplicate license.

B. For each duplicate license so issued there shall be collected the sum of five dollars, except no fee shall be charged to a child who is in foster care, as defined in Article 603 of the Louisiana Children's Code. However, if the original license was stolen as evidenced by a police report, there shall be no collection of this charge or handling charge as provided in R.S. 32:412.1.

C. If any license which was issued to a Louisiana domiciliary or resident who is temporarily out of state, or who is a domiciliary or resident who is an active member of the Armed Forces, or who is a domiciliary resident dependent of a member of the active Armed Forces, in lieu thereof has been lost or destroyed, the person to whom the license was issued, or a person who has power of attorney for the person to whom the license was issued, may submit satisfactory proof to the office of motor vehicles of such loss or destruction and may apply for a duplicate license.

Amended by Acts 1958, No. 68, §1; Acts 1982, No. 334, §1; Acts 1984, No. 629, §1; Acts 1989, No. 293, §1, eff. June 27, 1989; Acts 1993, No. 464, §1; Acts 2004, No. 314, §1; Acts 2009, No. 349, §1, eff. July 1, 2009.



RS 32:414 - Suspension, revocation, renewal, and cancellation of licenses; judicial review

§414. Suspension, revocation, renewal, and cancellation of licenses; judicial review

A.(1)(a) The department shall suspend the license of any person for a period of twelve months upon receiving, from any district, city, or municipal court, of this state or of any other state, having traffic jurisdiction, or from any federal court or magistrate having traffic jurisdiction, satisfactory evidence of the conviction or of the entry of a plea of guilty or nolo contendere and sentence thereupon or of the forfeiture of bail of any such person charged with the first offense for vehicular negligent injuring, R.S. 14:39.1, or for operating a motor vehicle while under the influence of beverages of high alcoholic content, of low alcoholic content, of narcotic drugs, or of central nervous system stimulants, regardless of whether or not the person was sentenced pursuant to Code of Criminal Procedure Article 893 or 894. The department shall promptly investigate an allegation made by such licensee that the suspension of his driving privileges will deprive him or his family of the necessities of life, or will prevent him from earning a livelihood. If the department so finds, it may reinstate the license of such licensee; however, such suspension and reinstatement shall be considered as a first suspension and grant of restricted driving privileges for the purposes of R.S. 32:415.1, and the driving privileges of the licensee shall be restricted as provided in R.S. 32:415.1 for a period of twelve months from the date of conviction or the entry of a plea of guilty or nolo contendere and sentence thereupon or of the forfeiture of bail. Notice of the restriction shall be attached to the license.

(b) Any licensee who has had his driver's license suspended for operating a motor vehicle while under the influence of alcoholic beverages under the provisions of this Subsection shall, upon proof to the Department of Public Safety and Corrections that his motor vehicle has been equipped with a functioning ignition interlock device, be issued a restricted driver's license. In the event that the department fails or refuses to issue the restricted driver's license, the district court for the parish in which the licensee resides may issue an order directing the department to issue the restricted license either by ex parte order or after contradictory hearing.

(c) Notwithstanding the provisions of Subparagraphs (a) and (b) of this Paragraph, upon first or second conviction, or a plea of guilty or nolo contendere and sentence thereupon or forfeiture of bail of any person charged with the offense of driving while intoxicated when the offender had a blood alcohol concentration of 0.20 percent or more by weight based on grams of alcohol per one hundred cubic centimeters of blood, the following restrictions on suspension and issuance of a restricted driver's license shall apply:

(i) Upon first offense, if the offender had a blood alcohol concentration of 0.20 percent or greater, his driver's license shall be suspended for two years and he shall be issued a restricted driver's license for the entire period of the suspension after he has provided proof to the department that his motor vehicle is equipped with a functioning ignition interlock device. A functioning ignition interlock device shall remain installed on his vehicle during the first twelve-month period of the suspension of his driver's license.

(ii) Upon second offense, if the offender has a blood alcohol concentration of 0.20 percent or greater, his driver's license shall be suspended for four years. The offender shall be eligible for a restricted license after a period of forty-five days of suspension for the remainder of the four-year period of suspension after he has provided proof to the department that his motor vehicle is equipped with a functioning ignition interlock device. A functioning ignition interlock device shall remain installed on his vehicle during the first three-year period of the four-year period of the suspension of his driver's license.

(2) The department shall suspend the license of any person for a period of thirty days upon a first conviction; sixty days upon a second conviction; and, one year upon a third conviction for violation of R.S. 32:80(A)(1) relative to a failure to stop or passing a school bus which is stopped for loading or unloading children.

(3)(a) The department shall forthwith suspend the license of any person thirty days upon third violation, and sixty days upon fourth and any subsequent violation of R.S. 30:2531(A) or 2531.1 relative to litter violations.

(b) When a person in violation of the provisions of R.S. 30:2531(A) or 2531.1 has failed to pay any penalty assessed in any previous violation of such Sections, his driver's license shall be suspended sixty days upon third violation and one hundred twenty days upon fourth and subsequent violation.

(c) The department shall promptly investigate an allegation made by such licensee that the suspension of his driving privileges will deprive him or his family of the necessities of life or will prevent him from earning a livelihood. If the department so finds, it may reinstate the license of such licensee; however, such suspension and reinstatement shall be considered as a first suspension and grant of restricted driving privileges for the purposes of R.S. 32:415.1. However, nothing contained in this Paragraph (3) shall be construed as limiting or prohibiting a district court from granting a hardship or restricted driver's license for the full period of the suspension.

B. The department shall forthwith suspend the license of any person, for a period of twenty-four months, upon receiving satisfactory evidence of the conviction or of the entry of a plea of guilty and sentence thereupon or of the forfeiture of bail of any such person charged with any of the following crimes:

(1) Manslaughter, vehicular homicide, third degree feticide, as provided in R.S. 14:32.8(A)(2), or negligent homicide resulting from the operation of a motor vehicle.

(2)(a) Conviction or the entry of a plea of guilty and sentence thereupon, or of the forfeiture of bail of any such person on the second offense for vehicular negligent injuring or for operating or being in actual physical control of a motor vehicle while under the influence of intoxicating beverages, of central nervous system stimulants or depressants, or of narcotic drugs or any other drug or substance to a degree which renders him incapable of safely operating a motor vehicle, when any or all of the offenses were the result of violations of a state law, a municipal ordinance, a federal law, or any combination of them; however, any offense for vehicular negligent injuring or for operating or being in actual physical control of a motor vehicle while under the influence of alcoholic beverages which was committed more than ten years prior to the commission of a subsequent such offense of operating or being in actual physical control of a motor vehicle while under the influence of alcoholic beverages shall not be considered in determining the number of such offenses of operating or controlling a motor vehicle while under the influence of alcoholic beverages which the person has committed.

(b) Any licensee who has had his license suspended for operating a motor vehicle while under the influence of alcoholic beverages under the provisions of this Subsection shall be eligible to apply for a restricted driver's license after a period of forty-five days, upon proof that his motor vehicle has been equipped with a functioning ignition interlock device. In the event that the department fails or refuses to issue the restricted driver's license the district court for the parish in which the licensee resides may issue an order directing the department to issue the restricted license by ex parte order or after contradictory hearing.

(3) Any felony in the commission of which a motor vehicle is used.

(4) Failure to stop and render aid as required under the laws of this state in the event of a motor vehicle accident resulting in the death or personal injury of another.

(5) Conviction or forfeiture of bail upon three charges of reckless driving committed within a period of twelve months.

C. The department shall forthwith suspend the license of any person upon receipt of evidence satisfactory to the department of such person's violation of any of the provisions of R.S. 32:414.1 constituting an unlawful use of a driver's license. The suspension for a first violation shall be for a period of ninety days. The suspension for a second or subsequent violation shall be for a period of twelve months. On a first offense violation, the department is hereby authorized to issue a hardship driver's license to any person who has violated the provisions of R.S. 32:414.1.

D.(1)(a) The department shall suspend the license of any person for a period of thirty-six months upon receiving satisfactory evidence of conviction, plea of guilty, or plea of nolo contendere, and sentence thereon, or of the forfeiture of bail of any such person as determined by any court of jurisdiction as set forth in this Section, with regard to a third or subsequent offense for vehicular negligent injuring or for operating a motor vehicle while under the influence of beverages of alcoholic content, of narcotic drugs, or of central nervous system stimulants. Third or subsequent offenses for purposes of this Subsection does not refer to the criminal charge but rather to the number of offenses resulting in conviction, guilty pleas, nolo contendere pleas, or bond forfeitures within five years from date of first offense to the date of third offense.

(b) Any licensee who has had his license suspended for operating a motor vehicle while under the influence of alcoholic beverages under the provisions of this Subsection shall be eligible to apply for a restricted driver's license after a period of twelve months upon proof that his motor vehicle has been equipped with a functioning ignition interlock device. The ignition interlock device shall remain on the motor vehicle for not less than six months from the date the restricted driver's license is granted. In the event that the department fails or refuses to issue the restricted driver's license, the district court for the parish in which the licensee resides may issue an order directing the department to issue the restricted license either by ex parte order or after contradictory hearing.

(c) Any licensee who is enrolled in a driving while intoxicated court or probation program or sobriety court probation program certified by the Louisiana Supreme Court Drug Court Office or the Louisiana Highway Safety Commission as part of a drug division probation program as provided in R.S. 13:5304 and who is in good standing with the presiding judge may, not less than forty-five days following suspension of his license and upon order of the presiding judge to the department, be issued an ignition interlock restricted license sufficient to maintain livelihood or allow the licensee to maintain the necessities of life or to attend chemical dependency treatment sessions or meetings. The presiding judge may revoke the restricted license, by order to the department, upon receiving satisfactory evidence of violation of any restriction placed upon the licensee.

(2) Upon termination of the twenty-four month suspension set forth in this Subsection, the person whose license has been suspended shall be reinstated, provided no other suspension of license is outstanding and upon satisfaction of any financial responsibility law requirements and upon payment of a reinstatement fee as required by this Section.

E. The department may conduct an investigation to determine whether the license shall be suspended, cancelled, or revoked upon a showing by its records or other sufficient evidence that the licensee:

(1) Has committed an offense for which mandatory revocation of license is required.

(2) Has been involved as a driver in any accident resulting in the death or personal injury of another or serious property damage.

(3) Has been convicted of or has forfeited bail for traffic offenses involving movement of vehicles with such frequency as to indicate a disrespect for traffic laws and a disregard for the safety of others.

(4) Is a habitually reckless or negligent driver of a motor vehicle.

(5) Is incompetent to drive a motor vehicle.

(6) Has permitted an unlawful or fraudulent use of such license.

(7) Has committed an offense in another state or federal jurisdiction which if committed in this state would be grounds for suspension or revocation.

(8) Is afflicted with such mental or physical infirmities or disabilities as would constitute grounds for refusal of a license.

F.(1) Upon the conclusion of such investigation, the person holding such investigation shall prepare findings based upon the evidence received and considered. If the findings are to the effect that the person referred to herein is incompetent or is unfit to operate a motor vehicle upon any grounds upon which license may be refused as stated in this Chapter, the department upon a review of such findings shall have authority to forthwith revoke the license of such person, or if the findings are to the effect that the person therein referred to has by reason of negligence or reckless driving endangered life, limb, or property or has thereby caused loss of life or injury to person or property, the department upon a review of such findings shall have power to suspend the license of such person for a period not to exceed six months or may revoke such license and in either event shall require that such license be surrendered to the department.

(2) For cause satisfactory to the department, it is hereby authorized to suspend, cancel, or revoke the license of any person for a period of not more than one year.

(3) Any person whose license has been suspended, cancelled, or revoked by the department shall be notified of such suspension, cancellation, or revocation in writing by the department. This notice shall be sent by certified mail to the last address furnished by such person, and the person within five days shall return his or her license to the department. The notice shall also advise such person that he or she may obtain a special identification card from the driver's license division of the Department of Public Safety and Corrections pursuant to R.S. 40:1321.

(4) The failure on the part of any person to comply with this provision shall be punishable as herein provided. Any person denied a license or whose license has been suspended, cancelled, or revoked shall have the right to file an application within thirty days thereafter for a hearing before the district court of the parish in which the applicant resides. That court is vested with jurisdiction to set the matter for hearing in open court upon ten days' written notice to the department and thereupon to determine whether the person is entitled to a license or is subject to suspension, cancellation, or revocation of license under the provisions of this Chapter. Appeal from the decision of the district court may be taken to any court of competent appellate jurisdiction.

G. Any period of suspension or revocation under this Chapter shall begin upon receipt by the department of the operator's license or proof of its loss, upon the expiration of the operator's license, or thirty days after the date the notice of suspension is mailed to the licensee by the department, whichever occurs first.

H. Except as provided in Subsections I and J of this Section, upon the expiration of the period of the suspension or revocation of any license, the department shall return the license to the licensee or in its discretion may issue him a new license but only after a reinstatement fee of sixty dollars has been paid to the department and the requirements of R.S. 32:896 relative to proof of financial responsibility have been satisfied. Ten dollars of this fee shall be appropriated annually by the legislature for emergency medical services (EMS) needs and expenses. The collecting agency shall make a monthly report of the EMS funds collected under this provision to the state treasurer. The legislature shall appropriate the total as follows: fifty percent to the Louisiana Department of Health for the operation of emergency medical services, forty-five percent to the governing authority of the parish or municipality of origin to be used for the governing authority's emergency medical services and public safety needs, and five percent to the Department of Public Safety and Corrections for expenses incurred in the administration of these fees.

I.(1) The reinstatement fee for a license of a person who has been convicted of or forfeited bond on or entered a plea of guilty or nolo contendere to a charge of operating a motor vehicle while under the influence of beverages of high alcoholic content, of low alcoholic content, of narcotic drugs, or of central nervous system stimulants shall be one hundred dollars if one conviction appears listed on his record prior to application for reinstatement; two hundred dollars if two such convictions appear on his record prior to application for reinstatement; and three hundred dollars for each conviction on his record after the second conviction prior to application for reinstatement, and the requirements of R.S. 32:896 relative to proof of financial responsibility have been satisfied.

(2) After deposit in the Bond Security and Redemption Fund under the provisions of Article VII, Section 9 of the Constitution of Louisiana, an amount equal to forty dollars of each reinstatement fee for a single conviction and ninety dollars of each reinstatement fee for two or more convictions is hereby dedicated to the Department of Public Safety and Corrections, public safety services, for traffic control and DWI programs and shall be appropriated by the legislature each year for that purpose.

(3) Ten dollars of the fee levied under the provisions of this Subsection shall be paid into the state general fund to be appropriated annually by the legislature for emergency medical services (EMS) needs and expenses. The collecting agency shall make a monthly report of the EMS funds collected under this provision to the state treasurer. The legislature shall appropriate the total as follows: fifty percent to the Louisiana Department of Health for the operation of emergency medical services, forty-five percent to the governing authority of the parish or municipality of origin to be used for the governing authority's emergency medical services and public safety needs, and five percent to the Department of Public Safety and Corrections for expenses incurred in the administration of these fees.

J. If the suspension or revocation was due to mental or physical infirmities or disabilities, when such physical infirmities or disabilities are not the result of alcohol or drug abuse, upon the expiration of the period of the revocation of the license, the department shall return the license to the licensee or in its discretion may issue him a new license but only after a reinstatement fee in an amount equal to the issuance fees provided in R.S. 32:412 has been paid to the department.

K.(1) When any person's driver's license has been seized, suspended, or revoked, and the seizure, suspension, or revocation is connected to a charge or charges of violation of a criminal law, and the charge or charges do not result in a conviction, plea of guilty, or bond forfeiture, the person charged shall not be required to pay any reinstatement fee if at the time for reinstatement of driver's license, it can be shown that the criminal charges have been dismissed or that there has been a permanent refusal to charge a crime by the appropriate prosecutor or there has been an acquittal. If however, at the time for reinstatement, the licensee has pending against him criminal charges arising from the arrest which led to his suspension or revocation of driver's license, the reinstatement fee shall be collected. Upon subsequent proof of final dismissal or acquittal, other than under Articles 893 or 894 of the Code of Criminal Procedure, the licensee shall be entitled to a reimbursement of the reinstatement fee previously paid. In no event shall exemption from this reinstatement fee or reimbursement of a reinstatement fee affect the validity of the underlying suspension or revocation.

(2) If a licensee qualifies for the exemption from the reinstatement fee or for a reimbursement of the reinstatement fee as provided in Paragraph (1), the licensee shall receive credit for the unexpired portion of the license which was seized, and shall be exempt from the payment of, or shall receive reimbursement for the payment of, the duplicate license fee and the handling fee with regard to the license which was seized.

(3) Reinstatement under this provision does not apply to the commercial driver's license (CDL) disqualification of the license.

L. The department shall forthwith suspend the license of any person, for a period of ninety days, upon receiving satisfactory evidence of conviction, plea of guilty, or nolo contendere of any person charged with a violation of R.S. 14:333, if the court has ordered, as part of the sentence, the suspension of such person's driving privileges.

M. Repealed by Acts 2008, No. 555, §1.

N. The department may suspend the driving and motor vehicle registration privileges of any person who pays taxes or fees to the office of motor vehicles with a check which is subsequently dishonored for insufficient funds, if the person fails to redeem the check within thirty days after the date notice of suspension is mailed to the licensee by the department. The period of suspension shall begin thirty days after the date the notice of suspension is mailed to the licensee by the department. Any license so suspended shall remain suspended until all pending assessments against the person, including a reinstatement fee provided for in Subsection H of this Section, have been paid in cash. No economic hardship license shall be issued when a person's driving and motor vehicle registration privileges have been suspended under the provisions of this Subsection.

O. The department shall suspend the driver's license of any person upon receiving satisfactory evidence of conviction, plea of guilty, or nolo contendere of any person charged with a violation of R.S. 14:67.17.

P. The department shall suspend the driver's license of any person, for a period of six months, if it has received satisfactory evidence of conviction, plea of guilty, or nolo contendere of any person charged with a violation of R.S. 14:100(C)(2).

Q. In accordance with Article 885.1 of the Code of Criminal Procedure, the department shall suspend the driving privileges of the person upon receiving notification from the court and sending the required notice to the person informing him of the suspension.

R.(1) The secretary of the Department of Public Safety and Corrections shall suspend and deny the renewal of a taxpayer's driver's license when notified by the Department of Revenue that the department has an assessment or judgment against the individual that has become final and nonappealable.

(2) The reinstatement and renewal of a taxpayer's driver's license shall be denied until such time as the individual has paid or made arrangements to pay the delinquent tax, interest, penalty, and all costs and the Department of Revenue notifies the Department of Public Safety and Corrections, office of motor vehicles, of the payment or arrangement to pay.

(3) The Department of Public Safety and Corrections, office of motor vehicles, shall issue an economic hardship license, for a period of one year or until such time as the individual has paid or made payment arrangements as described in Paragraph (2) of this Subsection, whichever occurs first, when an individual's driver's license is suspended and has not been renewed under the provisions of this Section.

S.(1) The department shall suspend the driver's license of any person upon receiving a court order mandating such a suspension for a violation of R.S. 14:93.12.

(2) The department shall suspend the driver's license of any person upon receiving a court order mandating such a suspension for a violation of R.S. 14:93.13.

T.(1) Upon notification of the first or second conviction under R.S. 32:295, the department shall send written notification to the driver that the driver has thirty days from the mailing of the notice to provide the department with a notarized affidavit stating he has acquired an approved age- or size-appropriate child restraint system where applicable. Should the driver fail to provide the department with the affidavit within thirty days of the date of the mailing of the notice, the department shall suspend the license until such time that the affidavit is produced and the driver has complied with all other requirements of reinstatement as provided by law and department regulation.

(2) The department shall suspend the license of any person for a period of one hundred eighty days upon notification of the third or subsequent conviction under R.S. 32:295. Reinstatement of licenses suspended pursuant to this Paragraph shall not occur until the end of the one-hundred-eighty-day suspension period, and the person has provided the department with a notarized affidavit stating he has acquired an approved age- or size-appropriate child restraint system where applicable and complied with all other requirements of reinstatement as provided by law and department regulation.

(3) Any person whose license is suspended for a second or subsequent conviction of R.S. 32:295 shall not be eligible to apply for or receive a hardship license.

U. The department shall deny or suspend the driver's permit or license of any person, until his eighteenth birthday, who fails or refuses to present appropriate documentation that the person has complied with R.S. 32:431.1 regarding mandatory school attendance or if the department receives written notification pursuant to that provision that the person is a dropout or is habitually absent or tardy.

V.(1) The department shall suspend the license of a person for the same period of time as provided in Subparagraphs (A)(1)(a), (B)(2)(a), and (D)(1)(a) of this Section for the conviction or the entry of a plea of guilty and sentence thereupon, or the forfeiture of bail of any such person charged with vehicular negligent injuring committed while operating a watercraft or for operating a watercraft while under the influence of beverages of high alcoholic content, of low alcoholic content, of narcotic drugs, or of central nervous system stimulants.

(2) Any suspension or revocation of license due to the conviction or the entry of a plea of guilty or nolo contendere and sentence thereupon or the forfeiture of bail on the charge of vehicular negligent injuring or for operating a motor vehicle while under the influence of beverages of high alcoholic content, of low alcoholic content, of narcotic drugs, or of central nervous system stimulants as provided for in this Section shall also prohibit the operation or physical control of a watercraft upon the waterways of this state during the time period of such suspension or revocation.

W. The department may suspend the license of any person for a period of two years upon receiving satisfactory evidence of a conviction, plea of guilty, or plea of nolo contendere for a violation of R.S. 32:58 when the operator fails to maintain control of the vehicle because of falling asleep and when such operation directly or proximately causes the death of a human being.

Acts 1992, No. 327, §2; Acts 1992, No. 605, §1; Acts 1992, No. 831, §1; Acts 1992, No. 941, §1; Acts 1992, No. 947, §2; Acts 1993, No. 842, §1; Acts 1994, 3rd Ex. Sess., No. 20, §2; Acts 1995, No. 198, §1, eff. June 14, 1995; Acts 1995, No. 516, §1; Acts 1995, No. 520, §2; Acts 1995, No. 797, §1; Acts 1997, No. 1184, §1; Acts 1997, No. 1296, §3, eff. July 15, 1997; Acts 1997, No. 1455, §1; Acts 1998, 1st Ex. Sess., No. 148, §4; Acts 1999, No. 778, §1; Acts 2000, 1st Ex. Sess., No. 91, §1; Acts 2001, No. 812, §2; Acts 2001, No. 878, §1; Acts 2003, No. 188, §1; Acts 2003, No. 364, §2; Acts 2003, No. 453, §1, eff. Jan. 1, 2004; Acts 2003, No. 535, §3; Acts 2003, No. 950, §2, eff. Jan. 1, 2004; Acts 2005, No. 165, §2; Acts 2007, No. 413, §1; Acts 2008, No. 300, §1, eff. June 1, 2009; Acts 2008, No. 555, §1; Acts 2008, No. 688, §2, eff. June 1, 2009; Acts 2009, No. 224, §1, eff. June 1, 2009; Acts 2009, No. 513, §1; Acts 2010, No. 403, §1; Acts 2010, No. 409, §1; Acts 2010, No. 963, §1; Acts 2012, No. 455, §2; Acts 2012, No. 470, §1, eff. June 1, 2012; Acts 2012, No. 663, §1, eff. June 7, 2012; Acts 2014, No. 58, §1; Acts 2014, No. 458, §1; Acts 2014, No. 650, §1; Acts 2016, No. 607, §1.



RS 32:414.1 - Unlawful use of license

§414.1. Unlawful use of license

It shall be unlawful for any person:

1. To display or cause or permit to be displayed or have in his possession any cancelled, revoked, suspended, or fictitious operator's or chauffeur's license, or an operator's or chauffeur's license which has been intentionally altered, or has been caused to be altered, by such person;

2. To lend his operator's or chauffeur's license to any other person or knowingly permit the use thereof by another;

3. To display or represent as one's own any operator's or chauffeur's license not issued to him;

4. To fail or refuse to surrender to the department upon its lawful demand any operator's or chauffeur's license which has been suspended, revoked or cancelled;

5. To use a false or fictitious name in any application for an operator's or chauffeur's license or to knowingly make a false statement or to knowingly conceal a material fact or otherwise commit a fraud in any such application, or to commit perjury by making any false affidavit, or knowingly swearing or affirming falsely to any matter or thing required by the terms of this Chapter to be sworn to or affirmed;

6. To permit any unlawful use of an operator's or chauffeur's license issued to him; or

7. To do any act forbidden or fail to perform any act required by this Chapter.

Added by Acts 1968, No. 598, §1. Acts 1987, No. 575, §1.



RS 32:414.2 - Commercial motor vehicle drivers and drivers with a commercial learner's permit; disqualification; issuance of Class "D" or "E" license; alcohol content in breath and blood; implied consent

§414.2. Commercial motor vehicle drivers and drivers with a commercial learner's permit; disqualification; issuance of Class "D" or "E" license; alcohol content in breath and blood; implied consent

A.(1)(a) Notwithstanding any other law to the contrary, a person shall be disqualified from driving a commercial motor vehicle for committing any offense specified in this Section. The disqualification offenses apply to violations occurring in this or any other state or in any foreign jurisdiction complying with the requirements of the Federal Motor Carrier Safety Administration for commercial motor vehicles. The department shall suspend, revoke, or cancel the commercial driving privileges of a person who is disqualified to drive pursuant to this Section. If the Federal Motor Carrier Safety Administration so provides, the department may establish procedures by which a driver with a lifetime disqualification under Paragraph (2) of this Subsection may apply to have the disqualification reduced to a period of not less than ten years and be eligible for reinstatement of commercial driving privileges. Any subsequent offense specified in Paragraph (2) of this Subsection shall disqualify the individual from commercial driving privileges for life. Such individual shall not be eligible for reinstatement. If a driver is suspended or revoked from operating a Class "D" or "E" motor vehicle, he shall also be disqualified from operating a commercial motor vehicle.

(b)(i) There shall be no economic hardship license to operate a commercial motor vehicle. Upon receipt of a conviction of an offense which requires disqualification of commercial driving privileges, the department shall disqualify the individual from commercial driving privileges. A disqualification shall be imposed even if the conviction is set aside or dismissed pursuant to any provision of the Code of Criminal Procedure unless the conviction is set aside or dismissed because of an appeal of the conviction. The disqualification shall become part of the individual's official operating record.

(ii) Whenever a person has been disqualified from driving a commercial motor vehicle, such person shall be issued a Class "D" or "E" driver's license upon expiration of any license suspension, revocation, or cancellation resulting from the disqualifying offense and provided his Class "D" or "E" driving privileges are otherwise valid. The license shall be valid for the duration of the disqualification of his commercial motor vehicle privileges. When the license becomes invalid, the licensee shall apply for a renewal of the license if he desires to retain his Class "D" or "E" driving privileges. The license shall not be issued until the licensee's commercial driver's license has been surrendered to the office of motor vehicles. The driving record shall reflect the class of license previously held. When the licensee's privilege to operate a commercial motor vehicle has been restored, his commercial driver's license shall be returned to him if it has not expired during the duration of the disqualification. If the commercial driver's license has expired, the licensee shall report to a driver's license office for renewal of the commercial driver's license.

(iii) The department shall promulgate rules and regulations necessary to the administration and enforcement of this Subparagraph.

(c) As used in this Section:

(i) "Alcohol concentration" shall mean the concentration of alcohol in a person's blood, breath, or urine, or other bodily substance. When expressed as a percentage, alcohol concentration means the numbers of grams of alcohol per one hundred milliliters of blood, the number of grams of alcohol per two hundred ten liters of breath, the number of grams of alcohol per sixty-seven milliliters of urine, or their equivalents.

(ii) "Commercial driver's license" shall mean a commercial driver's license, a commercial learner's permit, or both, held by a person even if the holder of a commercial learner's permit holds a commercial driver's license for a class lower than the class for which he holds a commercial learner's permit.

(d) For the purposes of this Section, when operating a commercial motor vehicle, "serious traffic violation" means conviction of any of the following:

(i) Excessive speeding, involving any single offense for any speed of fifteen miles per hour or more above the posted speed limit.

(ii) Reckless driving, as defined by state or local law or regulation, including, but not limited to, offenses of driving a commercial motor vehicle in willful or wanton disregard for the safety of persons or property.

(iii) Improper or erratic traffic lane changes.

(iv) Following the vehicle ahead too closely.

(v) Except as otherwise provided in this Section, a violation arising in connection with a fatal accident or of a state or local law relating to motor vehicle traffic control, other than a parking violation. Serious traffic violations shall not include vehicle weight and defect violations.

(vi) Driving a commercial motor vehicle without first obtaining a commercial driver's license.

(vii) Driving a commercial motor vehicle without a commercial driver's license in the driver's possession.

(viii) Driving a commercial motor vehicle without the proper class of commercial driver's license.

(ix) Driving a commercial motor vehicle without possessing the proper endorsement for the vehicle being operated or for the passengers or cargo being transported.

(x) Texting while driving.

(xi) Use of a handheld mobile telephone while driving a commercial motor vehicle. For purposes of this Item, "driving" shall include all times that a commercial motor vehicle is being operated on the highway, including while the vehicle is stationary on the highway due to traffic, a traffic control device, or other momentary delays, but shall not include times when the vehicle is pulled to the side of, or off of, a highway, and is halted in a location where the vehicle can remain safely stationary.

(e) For the purposes of this Section, when operating a commercial motor vehicle, "railroad grade crossing violation" shall mean a conviction for any of the following:

(i) Failure to slow down and check that the railroad grade crossing is clear from an approaching train if the driver is not required to stop at such crossing according to the provisions of this Chapter.

(ii) Failure to stop before a railroad grade crossing when there is an approaching train if the driver is not otherwise required to stop at such crossing according to the provisions of this Chapter.

(iii) Failure to stop before traversing a railroad grade crossing if the driver is required to stop at such crossing according to the provisions of this Chapter.

(iv) Failure to completely traverse a railroad grade crossing without stopping.

(v) Failure to obey a traffic control device or the directions of an enforcement official at a railroad grade crossing.

(vi) Failure to negotiate a railroad grade crossing due to insufficient undercarriage clearance.

(2) Any person shall be disqualified for life from operating a commercial motor vehicle for:

(a) Use of a commercial motor vehicle or noncommercial motor vehicle by a commercial driver's license holder in the commission of a felony involving the manufacture, distribution, or dispensing of a controlled substance or possession with intent to manufacture, distribute, or dispense a controlled substance, and the commercial driver's license holder shall not be eligible for the ten-year reinstatement. For purposes of this Subparagraph, "felony" shall be defined as an offense under state or federal law that is punishable by death or imprisonment for a term exceeding one year.

(b) Use of a commercial motor vehicle or noncommercial motor vehicle by a commercial driver's license holder in the commission of more than one felony arising out of different crime episodes. For purposes of this Subparagraph, "felony" shall be defined as an offense under state or federal law that is punishable by death or imprisonment for a term exceeding one year.

(c)(i) A second reported submission to a chemical test in connection with an arrest for the offense of operating under the influence of alcohol, operating with an alcohol concentration of 0.08 percent or more, or operating while under the influence of a controlled substance while operating a commercial motor vehicle or noncommercial motor vehicle by a commercial driver's license holder. A disqualification pursuant to this Item for which a timely administrative hearing request has not been received or a disqualification pursuant to this Item which has been affirmed after an administrative hearing shall be considered a conviction for purposes of compliance with federal motor carrier rules.

(ii) A second reported submission to a chemical test by a commercial driver's license holder in connection with a traffic stop where the driver was found to have been driving under the influence of alcohol with an alcohol concentration of at least 0.04 percent but under an alcohol concentration of 0.08 percent while operating a commercial motor vehicle. A disqualification pursuant to this Item for which a timely administrative hearing request has not been received or a disqualification pursuant to this Item which has been affirmed after an administrative hearing shall be considered a conviction for purposes of compliance with federal motor carrier rules.

(iii) A second reported conviction of operating under the influence of alcohol, or operating while under the influence of a controlled substance while operating a commercial motor vehicle or noncommercial motor vehicle by a commercial driver's license holder.

(d) A second offense of leaving the scene of an accident in a commercial motor vehicle or noncommercial motor vehicle by a commercial driver's license holder.

(e) A second offense of refusal to submit to an alcohol concentration or drug test, while operating a commercial motor vehicle or noncommercial motor vehicle by a commercial driver's license holder.

(f) Two or more of any combination of the offenses listed in Paragraph (A)(4), which arise from different episodes.

(g) A second offense of operating a commercial motor vehicle when, as a result of prior violations committed while operating a commercial motor vehicle, the driver's commercial driver's license is suspended, revoked, canceled, or disqualified.

(h) A second offense of causing a fatality through the negligent operation of a commercial motor vehicle, including but not limited to the offenses of manslaughter, negligent homicide, and vehicular homicide.

(3) Any person shall be disqualified from operating a commercial motor vehicle for a minimum period of three years for any of the offenses listed in Paragraph (A)(4), while transporting hazardous materials required to be placarded, or any other disqualification established by the department by regulation.

(4) Except as provided in Subparagraph (2)(a) of this Subsection for lifetime disqualification, and in Paragraph (3) of this Subsection for three years disqualification for offenses committed while transporting hazardous materials, any person shall be disqualified from operating a commercial motor vehicle for a minimum period of one year for:

(a)(i) A first reported submission to a chemical test in connection with an arrest of a commercial driver's license holder, while operating a commercial motor vehicle or a noncommercial motor vehicle, of operating under the influence of alcohol, operating with an alcohol concentration of 0.08 percent or more, or operating under the influence of a controlled dangerous substance. A disqualification pursuant to this Item for which a timely administrative hearing request has not been received or a disqualification pursuant to this Item which has been affirmed after an administrative hearing shall be considered a conviction for purposes of compliance with federal motor carrier rules.

(ii) A first reported submission to a chemical test by a commercial driver's license holder in connection with an investigation of driving under the influence of alcohol with an alcohol concentration of at least 0.04 percent but under an alcohol concentration of 0.08 percent while operating a commercial motor vehicle. A disqualification pursuant to this Item for which a timely administrative hearing request has not been received or a disqualification pursuant to this Item which has been affirmed after an administrative hearing shall be considered a conviction for purposes of compliance with federal motor carrier rules.

(iii) A first reported conviction of a commercial driver's license holder, while operating a commercial motor vehicle or a noncommercial motor vehicle, or operating under the influence of a controlled dangerous substance.

(b) Using a commercial motor vehicle or noncommercial motor vehicle by a commercial driver's license holder in the commission of a felony not described in Subparagraph (A)(2)(a) of this Section.

(c) A first offense of leaving the scene of an accident in a commercial motor vehicle or noncommercial motor vehicle by a commercial driver's license holder.

(d) A first offense of refusal to submit to an alcohol concentration or drug test, while operating a commercial motor vehicle or noncommercial motor vehicle by a commercial driver's license holder.

(e) A first offense of operating a commercial motor vehicle when, as a result of prior violations committed while operating a commercial motor vehicle, the driver's commercial driver's license is suspended, revoked, canceled, or disqualified.

(f) A first offense of causing a fatality through the negligent operation of a commercial motor vehicle, including but not limited to the offenses of manslaughter, negligent homicide, and vehicular homicide.

(5) Any person shall be disqualified from operating a commercial motor vehicle for a period of not less than sixty days if convicted of two serious traffic violations or convicted of one railroad grade crossing violation, or not less than one hundred twenty days if convicted of three serious traffic violations or two railroad grade crossing violations, arising from separate incidents occurring within a three-year period. Any person shall be disqualified from operating a commercial motor vehicle for a period of not less than one year if convicted of three railroad grade crossing violations arising from separate incidents occurring within a three-year period.

(6) For purposes of Paragraph (A)(5) of this Subsection, any person who commits a serious traffic offense as defined in Paragraph (A)(1), including driving under the influence of alcohol or a controlled substance with an alcohol concentration of 0.04 percent or more, while operating a Class "A", "B", or "C" motor vehicle, shall be subject to the reporting, suspension, revocation, or enhancement penalties provided for in this Section and R.S. 32:1471 et seq.

(7)(a) In accordance with the provisions of this Subsection and the reporting requirements of the Federal Motor Carrier Safety Administration, if the department disqualifies the driving privileges of a person licensed in another jurisdiction, the department shall notify the licensing entity of the jurisdiction in which the person is licensed of the person's disqualification of nonresident driving privileges in Louisiana. The notice shall include the disqualification and the violation that caused the disqualification.

(b) Any notice of disqualification the department receives from another jurisdiction shall be included in a person's official operating record in accordance with the reporting requirements of the Federal Motor Carrier Safety Administration.

(8)(a) The department may report to the Federal Motor Carrier Safety Administration any driver operating a commercial motor vehicle whose driving may constitute an imminent hazard. An imminent hazard shall be defined as the existence of a condition which presents a substantial likelihood that death, serious illness, severe personal injury, or substantial endangerment to health, property, or the environment will occur before the reasonably foreseeable completion date of a formal proceeding commenced to lessen the risk of death, illness, injury, or endangerment.

(b) Any disqualification imposed on a driver, licensed in Louisiana, whose driving is determined by the Federal Motor Carrier Administration to constitute an imminent hazard shall become part of the individual's official operating record.

(c) A driver disqualified under other provisions of this Section who is simultaneously disqualified under the provisions of this Paragraph shall serve the disqualification periods concurrently.

(9)(a) The operating record of a commercial motor vehicle driver shall include those offenses where an individual has pled guilty and been sentenced thereupon, forfeited bond resulting in a final judgment of forfeiture, or been found guilty in a final disposition by a court of competent jurisdiction of violating a law in the operation of a motor vehicle, regulatory actions in which an individual has been adjudged at fault, and any accident in which the driving privileges of the person are suspended for failure to provide liability security or proof of financial security. "Final disposition" for purposes of this Paragraph shall mean a final conviction, not capable of appeal or review, and not subject to dismissal. "Conviction" for purposes of this Section shall include an unvacated adjudication of guilt or a determination in a court of original jurisdiction or by an authorized administrative tribunal that a person has violated or failed to comply with the law; an unvacated forfeiture of bail or collateral deposited to secure the person's appearance in court; a plea of guilty or nolo contendere accepted by a court; the payment of a fine or court costs; or a violation of a condition of release without bail, regardless of whether the penalty is rebated, suspended, or probated. A conviction shall occur regardless of whether a person is referred to a remedial or pretrial diversion program as an alternative to the imposition of a penalty, fine, or other sanction.

(b) Any law enforcement officer who cites the operator of a commercial motor vehicle for a moving violation on a Department of Public Safety and Corrections motor carrier safety inspection report shall issue the operator of the commercial motor vehicle a ticket in compliance with R.S. 32:398.1 and dispose of such ticket as provided for in R.S. 32:398.2. A citation for a moving violation issued by the Department of Public Safety and Corrections on a motor carrier safety inspection report shall not result in a fine, civil penalty, or fee.

B.(1)(a) Notwithstanding any other law to the contrary or Subsection A of this Section, an operator of a commercial motor vehicle shall not have any measured alcohol concentration or any detected presence of alcohol or a controlled dangerous substance while operating or taking part in operating, or in physical control of, a commercial motor vehicle.

(b) For purposes of this Subsection, an out-of-service order means a declaration by an authorized enforcement officer of a federal, state, Canadian, Mexican, or local jurisdiction, declaring that a commercial motor vehicle driver, a commercial motor vehicle, or a motor carrier operation is out-of-service pursuant to 49 C.F.R. 386.72, 392.5, 395.13, or 396.9, or other compatible laws, or pursuant to the North American Uniform Out-of-Service criteria.

(c) Violation of this Subsection or refusal to submit to an alcohol concentration or drug test shall subject the person to a minimum twenty-four-hour out-of-service period.

(2) Any driver who is found in violation of an out-of-service order while driving a commercial motor vehicle shall be subject to the following penalties:

(a) Upon a first conviction, the driver shall be subject to disqualification for a period of not less than one hundred eighty days nor more than one year. Any driver who is found in violation twice within a ten-year period shall be subject to disqualification for not less than two years nor more than five years. If a driver is found in violation three or more separate times within a ten-year period, the driver shall be subject to disqualification for not less than three years nor more than five years.

(b) Upon a first conviction, if the driver was transporting hazardous materials required to be placarded under the Hazardous Materials Transportation Act (49 App. U.S.C.A. 1801-1813) or a vehicle designed to transport more than fifteen persons, the driver shall be subject to disqualification for a period of not less than one hundred eighty days nor more than two years. If a driver is found in violation two or more separate times within a ten-year period while transporting hazardous materials or while operating a vehicle designed to transport more than fifteen persons, the driver shall be subject to disqualification for not less than three years nor more than five years.

C.(1) The act of operating a commercial motor vehicle shall constitute implied consent to be tested for any trace of alcohol, or controlled substances.

(2) The procedures for testing commercial motor vehicle operators for alcohol or controlled substances, and for reporting the results shall, with any appropriate modifications, be the same as for other drivers. The department may enact special provisions by regulation to take into account the unique requirements imposed by this Section. An officer need only have a reasonable belief that such a driver is under the influence of alcohol or drugs which may impair the driver's ability to safely drive to place him out-of-service. If a person operating a commercial motor vehicle refuses to submit to an alcohol concentration or drug test, the officer shall inform him that he may be disqualified from driving for the time periods specified in this Section and may be subject to stiffer criminal and civil penalties.

D.(1) Except as otherwise provided in this Section, the department shall notify, in accordance with the reporting requirement of the Federal Motor Carrier Safety Administration, the licensing entity of another jurisdiction when any driver licensed by that jurisdiction is convicted in Louisiana of a traffic control violation, other than a parking violation, under either of the following circumstances:

(a) Regardless of the type of vehicle in which the violation occurred, the person convicted holds a commercial driver's license.

(b) Regardless of the type of license the person convicted holds, the violation occurred in a commercial motor vehicle.

(2) Licensing entities in other jurisdictions shall notify, in accordance with the reporting requirement of the Federal Motor Carrier Safety Administration, the department when a person holding a Louisiana driver's license is convicted of a traffic control violation, other than a parking violation, under either of the circumstances described in Paragraph (1) of this Subsection. When the department receives notice as provided for in this Paragraph, the conviction shall become part of the driver's official operating record.

E.(1) Unless a longer suspension or disqualification period is provided for in Subsections A through D of this Section, a commercial driver's license applicant or holder shall be disqualified from operating a school bus for a period of ten years for the following:

(a) Conviction of driving under the influence of alcohol or a controlled substance while operating a commercial motor vehicle or noncommercial motor vehicle.

(b) Refusal to submit to a chemical test for the purpose of determining the alcoholic content of his blood when arrested for an offense arising out of acts alleged to have been committed while the driver was driving or in actual physical control of a commercial motor vehicle or noncommercial motor vehicle while believed to be under the influence of alcoholic beverages or a controlled substance.

(2) Upon application of the driver, the department may reinstate the "S" endorsement if the driver meets all of the following conditions:

(a) The driver is not convicted of driving under the influence of alcohol or a controlled substance while operating a commercial motor vehicle or noncommercial motor vehicle for a period of five years after conviction of the disqualifying offense or refusal.

(b) The driver has not refused to submit to a chemical test for the purpose of determining the alcoholic content of his blood when arrested for an offense arising out of acts alleged to have been committed while the driver was driving or in actual physical control of a commercial motor vehicle or noncommercial motor vehicle while believed to be under the influence of alcoholic beverages or a controlled substance for a period of five years after the disqualifying offense or refusal.

(c) The driver has successfully completed medical treatment or medically approved group therapy or special education courses for or about the disease of alcoholism, alcohol abuse, or drug abuse, in a suitable public or private institution or program approved by the appropriate state authority following the disqualifying offense or refusal.

Acts 1989, No. 293, §1, eff. June 27, 1989; Acts 1990, No. 931, §1; Acts 1993, No. 382, §§1, 2; Acts 1995, No. 286, §1; Acts 1995, No. 693, §1; Acts 1997, No. 264, §1; Acts 1999, No. 462, §1; Acts 1999, No. 583, §1; Acts 2002, 1st Ex. Sess., No. 131, §1; Acts 2003, No. 394, §1, eff. Jan. 1, 2004; Acts 2003, No. 402, §1, eff. Jan. 1, 2004; Acts 2003, No. 403, §1, eff. Jan. 1, 2004; Acts 2003, No. 406, §1, eff. Jan. 1, 2004; Acts 2003, No. 408, §1, eff. Jan. 1, 2004; Acts 2003, No. 418, §1, eff. Jan. 1, 2004; Acts 2003, No. 580, §1, eff. Jan. 1, 2004; Acts 2004, No. 542, §1; Acts 2007, No. 61, §§1 and 2; Acts 2008, No. 302, §1; Acts 2008, No. 836, §1; Acts 2010, No. 401, §1; Acts 2011, No. 193, §1; Acts 2012, No. 203, §1; Acts 2013, No. 253, §1; Acts 2013, No. 386, §1.



RS 32:414.3 - Commercial motor vehicle drivers; employer responsibilities

§414.3. Commercial motor vehicle drivers; employer responsibilities

A. For purposes of this Section and R.S. 32:414.4 "employee" means an operator of a commercial motor vehicle, including an independent contractor while in the course of operating a commercial motor vehicle, who is employed by an employer.

B. For purposes of this Section and R.S. 32:414.4, "employer" means any person, including the United States, a state, or a political subdivision of a state, who owns or leases a commercial motor vehicle, or assigns employees to operate a commercial motor vehicle.

Acts 1989, No. 293, §1, eff. June 27, 1989.



RS 32:414.4 - Commercial motor vehicle operator; notification requirements

§414.4. Commercial motor vehicle operator; notification requirements

A.(1) Any driver of a commercial motor vehicle who violates a state or local law or a law of a foreign jurisdiction meeting the requirements of 49 Code of Federal Regulations Part 383 relating to motor vehicle traffic control, other than a parking violation, in any other state, or such foreign jurisdiction, shall notify the department, in the manner specified by the secretary (unless exempted by the department by rule or regulation), of such violation within thirty days after the date he is adjudicated guilty in a court of competent jurisdiction, enters a plea of nolo contendere or guilty, suffers a forfeiture in connection with any such violations, or suffers a conviction as defined herein. The department may waive this requirement if permitted by the Federal Highway Administration.

(2) The driver of a commercial motor vehicle who drives for hire or compensation or who operates a commercial motor vehicle as a part of his employment, even if such operation is only occasional and who violates a state or local law relating to motor vehicle traffic control other than a parking violation, in any other state, shall notify his employer, in the manner specified by the department and the employer, of such violation within thirty days after he is adjudicated guilty in a court of competent jurisdiction, enters a plea of nolo contendere, or suffers a forfeiture in connection with any such violation. The department or the employer may require the driver to report violations of foreign law relating to motor vehicle traffic control, other than a parking violation. A violation includes an administrative action.

B. A driver of a commercial motor vehicle who drives for hire or who operates a commercial motor vehicle as part of his employment, even if such operation is only occasional; whose driver's license is suspended, revoked, or cancelled by any state; who loses the privilege to drive in any state for any period; or who is disqualified from driving for any period, including out-of-service orders, shall notify his employer in the manner specified by the department before the end of the next business day following the day the driver received notice of the fact. A nonresident commercial driver shall report any such suspension, revocations, or cancellation by any foreign jurisdiction. An employer or the department shall require the driver to report such actions taken by foreign authorities.

C. A driver applying for employment as a commercial motor vehicle operator or who operates a commercial motor vehicle in the course and scope of his employment, even if such operation is only occasional, shall notify his prospective employer of any previous employment. This information shall include a list of names and addresses of the driver's previous employers for which he drove a commercial motor vehicle, the dates the applicant drove for such employer, and the reason for leaving the employment. The applicant shall certify that such information is true and correct. The department or the employer may require the applicant to furnish additional information.

Acts 1989, No. 293, §1, eff. June 27, 1989.



RS 32:414.5 - Information falsified by aliens; cancellation of drivers' licenses and special identification cards

§414.5. Information falsified by aliens; cancellation of drivers' licenses and special identification cards

A. The driver's license or special identification card of an alien student or nonresident alien shall be canceled if the alien has falsified any information required in R.S. 32:409.1 for the purposes of obtaining a driver's license or a special identification card from the office of motor vehicles. The secretary shall notify the person who is the subject of the notice at that person's last known address.

B. When a law enforcement officer places a person under arrest and seizes the driver's license or the special identification card in accordance with R.S. 14:100.13(B), the driver's license or special identification card shall be surrendered to the office of motor vehicles for cancellation.

Acts 2002, 1st Ex. Sess., No. 46, §2.



RS 32:415 - Operating vehicle while license is suspended; offenses in other states; record of offenses given other states

§415. Operating vehicle while license is suspended; offenses in other states; record of offenses given other states

A. It shall be unlawful for any person to operate a motor vehicle upon any public highway of this state during the period of suspension, revocation or cancellation of any license which may have been issued to him by this state or by any other state.

B.(1) Any period of suspension or revocation shall automatically be extended for a period of one year from the date the licensee would otherwise have been entitled to apply for a new license upon his conviction for any offense involving the operation of a motor vehicle committed during such period. No driver shall use a license issued to him in another state or the privilege of a nonresident to drive a motor vehicle in this state, upon receiving notice of his conviction, or of the entry of a plea of guilty and sentence thereupon, or of the forfeiture of bail in another state of federal jurisdiction for any offense, which if committed in this state, would be grounds for suspension or revocation of the license.

(2) The court may order a licensee who violates the provisions of Subsection A of this Section to have an ignition interlock device installed on any vehicle in which the licensee operates when the license was suspended, revoked, or canceled pursuant to the implied consent law in accordance with the provisions of R.S. 32:661 et seq. or for a violation of any of the following:

(a) R.S. 14:98.

(b) R.S. 14:32.1.

(c) R.S. 14:39.1.

(d) R.S. 14:39.2.

(e) A parish or municipal ordinance that prohibits the operation of a motor vehicle while under the influence of alcohol or drugs.

(3) If the provisions of Paragraph (1) of this Subsection are ordered by a court, the court shall order that the ignition interlock device remain installed for a period of time not less than the remaining period of suspension, revocation, or cancellation.

C.(1) A person with a Class "D" or Class "E" driver's license who violates the provisions of Subsection A of this Section may be fined up to five hundred dollars or imprisoned for not more than six months, or both and may be subject to a civil penalty of up to one thousand two hundred fifty dollars.

(2) A person with a Class "A", "B", or "C" driver's license who violates the provisions of Subsection A of this Section may be fined up to five thousand dollars or imprisoned for not more than six months or both and may be subject to a civil penalty of up to two thousand five hundred dollars.

D.(1) If the court finds that the defendant violated Subsection A at the time of conduct resulting in a conviction for a second or subsequent offense violation of R.S. 14:98, the offender shall be fined not less than three hundred dollars nor more than five hundred dollars and imprisoned for not less than seven days nor more than six months. At least seven days of such imprisonment shall be without benefit of probation, parole, or suspension of sentence and shall be consecutive to any sentence imposed for the violation of R.S. 14:98. In addition the person may be subject to a civil penalty of up to one thousand two hundred fifty dollars.

(2) If the person is operating a Group "A", "B", or "C" vehicle, and the court finds that the defendant violated Subsection A of this Section, at the time of conduct resulting in a conviction for a second or subsequent offense in violation of R.S. 14:98, the offender shall be fined not less than three hundred dollars nor more than five thousand dollars and imprisoned for not less than seven days nor more than six months. At least seven days of such imprisonment shall be without benefit of probation, parole, or suspension of sentence and shall be consecutive to any sentence imposed for the violation of R.S. 14:98. In addition, the person may be subject to a civil fine of up to two thousand five hundred dollars.

Amended by Acts 1954, No. 165, §6; Acts 1968, No. 273, §12; Acts 1968, No. 599, §1; Acts 1974, No. 508, §1; Acts 1982, No. 556, §1; Acts 1984, No. 457, §1, eff. Jan. 1, 1985; Acts 1986, No. 680, §1; Acts 1989, No. 293, §1, eff. June 27, 1989; Acts 1993, No. 382, §1; Acts 2004, No. 905, §1.

NOTE: SEE ACTS 1984, NO. 457, §3.



RS 32:415.1 - Economic and medical hardship appeal of driver's license suspension

§415.1. Economic and medical hardship appeal of driver's license suspension

A.(1) Except as provided in R.S. 32:378.2(A), 414, 415(B)(2), and Paragraph (3) of this Subsection, upon suspension, revocation, or cancellation of a person's driver's license for the first time only as provided for under R.S. 32:414 and 415, the person, after initial notice from the department, shall have the right to apply to the department for a restricted license. In the event that the department fails or refuses to issue the restricted license, the person shall have the right to file a petition for a restricted driver's license in the district court of the parish in which the applicant is domiciled. Such application or petition for a restricted license shall allege that revocation of his driving privileges will deprive him or his family of the necessities of life, will prevent him from earning a livelihood, or prevent him from obtaining proper medical treatment if disabled. The district court is vested with jurisdiction to set the matter for contradictory hearing in open court upon ten days written notice to the department, and thereupon to determine whether the allegations of hardship have merit. Upon determination by the department or the court that the lack of a license would deprive the person or his family of the necessities of life or prevent the licensee from obtaining proper medical treatment if disabled, the department may grant or the court may order that the person be granted, by the department, a restricted license to enable the person to continue to support his family or to obtain such medical treatment as provided for in this Section. The restrictions of said license shall be determined by the department or the court and shall include the following:

(a) Licensee shall be permitted to operate a motor vehicle only on such streets or watercraft on the waterways of the state as would enable him to earn his livelihood or for treatment of his debilitative condition as provided for in Subparagraph (e) of this Paragraph.

(b) Such operation is restricted to such times during which he is involved in earning a livelihood or for treatment of his debilitative condition as provided for in Subparagraph (e) of this Paragraph.

(c) During the period of suspension, licensee shall be responsible for applying to the court in the event that either earning his livelihood or treatment of his debilitative condition as provided for in Subparagraph (e) of this Paragraph necessitates a change in the original restrictions proposed by the department or the court.

(d) Any other restrictions that the court determines to be necessary and proper.

(e) If the licensee is disabled and such disability is a physical impairment that substantially limits one or more of the major life activities of the licensee, such licensee shall be permitted to operate a motor vehicle only on such streets and at such times as would enable him to obtain medical treatment for his debilitative condition.

(f) In addition to any other restrictions determined necessary and proper by the department or the court, a license ordered issued and restricted under this Section must include the requirement of installation and maintenance of an ignition interlock device upon a motor vehicle to be used by the licensee during the course of the term of the restricted license, when the suspension of driving privileges arises from operating a vehicle under the influence of alcoholic beverages.

(2) Notwithstanding the restrictions contained in Paragraph (1) of this Subsection, in any case in which the applicant for a restricted driver's license has had his driver's license suspended, revoked, or cancelled upon conviction or entry of plea of guilty and sentence thereupon, or the forfeiture of bail if the offense involved constituted operating or being in actual physical control of a motor vehicle while under the influence of intoxicating beverages, the court may additionally order that the applicant's restricted license include permission to operate a motor vehicle on such streets as would enable him to go to and from meetings of Alcoholics Anonymous and to go to and from approved group therapy or special education courses for or about the disease of alcoholism, alcohol abuse or drug abuse, in a suitable public or private institution or program approved by the appropriate state authority; provided however, that the receipt of such a restricted license may be conditioned upon (1) a medical evaluation and a recommendation that the convicted person is pathologically addicted to alcohol and/or a habitual alcoholic or other drug offender and (2) on the condition that such convicted individual submit to medical treatment and/or medically approved group therapy or special education courses for or about the disease of alcoholism, alcohol abuse or drug abuse, in a suitable public or private institution or program approved by the appropriate state authority; and the provisions of this Paragraph shall apply only to persons never previously convicted of operating or being in actual physical control of a motor vehicle while under the influence of intoxicating beverages.

(3) Any person whose driver's license is suspended, revoked, or cancelled for a first or subsequent violation of R.S. 32:415 may apply to the department or petition the district court for a restricted license as provided for in this Section if the original suspension, revocation, or cancellation of the driver's license resulted from a violation of R.S. 32:57.1.

B. A copy of the order shall be sent to the department along with a copy of the conviction notice. A copy of the order containing the restrictions shall be attached to the license of the person convicted and must be in possession of the person whenever he is operating a motor vehicle or watercraft. A restricted license shall be issued by the department and designated by a large red R printed on the face of the license. The term of the restrictions shall be the same as the term of the original suspension, cancellation, or revocation.

C. A violation of the restrictions or a subsequent conviction of any offense involving the operation of a motor vehicle or watercraft during the term of the restricted license shall result in the extension of the period of suspension, revocation, or cancellation for one year from the date upon which the licensee would otherwise have been able to apply for new license and shall also constitute contempt of court. Suspension, revocation, or cancellation that results from such a violation shall not be subject to appeal as set forth in this Section. Except as provided in R.S. 32:378.2(B), restricted driving privileges for this Section may be allowed to a person only once.

D. The provisions of this Section shall apply to Class "D" and Class "E" licenses.

Added by Acts 1976, No. 618, §2. Amended by Acts 1977, No. 243, §1, eff. July 7, 1977; Acts 1982, No. 822, §2; Acts 1991, No. 936, §1, eff. July 24, 1991; Acts 1995, No. 516, §1; Acts 2001, No. 398, §1; Acts 2004, No. 905, §1; Acts 2007, No. 413, §1; Acts 2009, No. 513, §1; Acts 2011, No. 35, §1; Acts 2013, No. 213, §1.



RS 32:415.2 - Operating vehicle while under suspension or revocation; removal of license plate

§415.2. Operating vehicle while under suspension or revocation; removal of license plate

A.(1) When a law enforcement officer stops a motor vehicle at an administrative violations checkpoint, or in connection with an alleged violation of the law, or when a law enforcement officer investigates an accident, or for any other reason, the law enforcement officer shall determine if the driver's license of the operator of a motor vehicle registered in this state is suspended or revoked. The law enforcement officer shall further determine if the operator is the registered owner of the motor vehicle stopped, involved in the accident, or otherwise subject to any investigation for any other reason as contemplated by this Section.

(2)(a) If the law enforcement officer determines the driver's license of the operator of a motor vehicle registered in this state is suspended or revoked at the time of the stop, pursuant to any provision of this Title or any court order, and such motor vehicle registered in this state is registered in the name of the operator in the department's vehicle registration records, the law enforcement officer shall remove the license plate from the motor vehicle, and the operator of the motor vehicle shall be issued a notice of suspension or revocation of his driving privileges on a form to be promulgated by the department.

(b) A copy of the notice of suspension or revocation of driving privileges shall be attached to the motor vehicle license plate and both shall be delivered to an office of motor vehicles, in the parish or municipality where the violation occurred, within three calendar days after the notice of suspension or revocation of driving privileges was served on the person violating this Section. Upon receipt of such notification, the department shall revoke the registration of such motor vehicle after verifying that the operator of the motor vehicle is also the registered owner of the vehicle. The office of motor vehicles shall store any license plate removed pursuant to this Section at the office to which it was delivered for ten business days after receipt.

(c) The notice of the suspension or revocation of driving privileges shall serve as notice of judicial review rights. Any action for judicial review of the suspension or revocation of driving privileges shall be in the same manner and under the same conditions as provided in R.S. 32:414.

(d) An operator of a motor vehicle who has a revoked or suspended driver's license shall have ten business days from the date that the notice of suspension or revocation of driving privileges was issued, to comply with all laws and regulations, including payments of fees and penalties due, to have his driving privileges reinstated. If the operator of the motor vehicle does not or cannot comply with all of the reinstatement requirements for all of the suspensions and revocations of his driving privileges within ten business days of the receipt of the notice of driver's license suspension or revocation, the office of motor vehicles shall destroy the seized license plate.

(e) The department shall promptly investigate an allegation made by such operator of a motor vehicle that the removal of the vehicle's license plate and the suspension or revocation of his driving privileges will deprive him or his family of the necessities of life, or will prevent him or his family from earning a livelihood. If the department so finds, it may issue a hardship license plate to be placed on the motor vehicle. The office of motor vehicles may establish rules and regulations necessary to implement the provisions of this Subsection.

B. Prior to reinstatement of registration and license plate privileges, any operator who cannot prove, within ten business days after the offense, that his driver's license was not suspended or revoked at the time of the offense shall pay a reinstatement fee of ten dollars to the Department of Public Safety and Corrections to offset the costs of administering this Section. The reinstatement fee required in this Subsection shall be in addition to any other reinstatement requirements imposed for each pending suspension or revocation on the operator's driving record at the time of reinstatement.

C.(1) If the operator and owner of the motor vehicle was properly licensed in this state at the time notice was issued, any valid license plate shall be returned within forty-eight hours of providing proof he was properly licensed, exclusive of legal holidays, to the owner of the motor vehicle at no cost.

(2)(a) Any law enforcement officer who removes a license plate pursuant to the provisions of this Section shall issue a temporary sticker, denoting its use in lieu of an official license plate, to be attached to the rear end of the motor vehicle. The sticker shall bear the date upon which it was issued in written or stamped numerals or letters not less than three inches in height. The temporary sticker shall be valid for a period of ten business days for an operator with a valid driver's license to operate the motor vehicle on the public streets and highways. After the expiration of the ten-day period, the vehicle shall not be operated on the public streets and highways until the motor vehicle is registered in accordance with this Section. Nothing in this Section shall prohibit the sale, transfer, or other reassignment of the motor vehicle, except that if the department determines the sale, transfer, or other reassignment was done to avoid compliance with this Section, the department may refuse to re-register the vehicle until the operator complies with the requirements of this Section.

(b) The temporary stickers required by this Paragraph shall be designed and produced by the Department of Public Safety and Corrections, public safety services, and the department shall supply such stickers, at no cost, to law enforcement agencies authorized by law to enforce traffic laws.

(c) Upon expiration of the sticker, the motor vehicle shall not be driven until the owner or lessee has complied with the requirements of this Section. In the event the motor vehicle is being driven after the expiration of the temporary sticker provided for in this Paragraph, the motor vehicle shall be impounded.

D.(1) The Department of Public Safety and Corrections, public safety services, shall promulgate rules and regulations for implementation of the provisions of this Section. Once the department has published the notice of intent to adopt the permanent rules in the Louisiana Register, and the period for public comment has expired, the department is authorized to adopt the proposed rule as an emergency rule to expedite the enforcement of this Section subject to legislative oversight as provided in R.S. 49:968 and 953.

(2) To this end, no license plate shall be taken or destroyed pursuant to the authority granted by this Section until such rules are properly promulgated in accordance with law.

(3) The limitation provided in Paragraph (2) of this Subsection shall not be construed as to otherwise limit the enforcement of laws relative to operating a motor vehicle without a valid driver's license.

E. Nothing in this Section shall be construed or interpreted as authorizing any action under this Section if the operator is not also the registered owner of the vehicle as is reflected in the vehicle registration records of the department.

Acts 2014, No. 802, §1.



RS 32:415.3 - Ex-offender provisional driver's license

§415.3. Ex-offender provisional driver's license

A.(1) Notwithstanding any provision of law to the contrary, the department shall issue a provisional Class "E" driver's license to a person who is released from incarceration after serving a minimum of one year and whose Class "E" driver's license will be or is suspended, revoked, or cancelled for any reason upon his release. The license issued pursuant to this Section shall be valid for one year from the date of issuance.

(2) The provisions of this Section shall apply only to Class "E" driver's licenses and shall not apply to any other class of driver's licenses.

(3) The provisions of this Section shall not apply in the following circumstances:

(a) When a person's Class "E" driver's license has been suspended, revoked, or cancelled pursuant to a report of conviction received pursuant to Article III of the Driver License Compact.

(b) When a person was imprisoned for vehicular homicide, a third or subsequent violation of R.S. 14:98, or a third or subsequent violation of any other law or ordinance that prohibits operating a vehicle while intoxicated.

(4) A person may be issued only one provisional Class "E" driver's license in his lifetime pursuant to this Section.

B. A provisional Class "E" driver's license shall be issued pursuant to this Section upon the submission of proof of release from incarceration for a violation not included in Paragraph (A)(3) of this Section and the collection of the standard fees and handling charges for the issuance of driver's licenses as required by R.S. 32:412 and 412.1. The department shall defer payment of all other fees, penalties, and charges authorized by this Title that are incurred prior to or during the term of incarceration and owed by the applicant to the department.

C.(1) The holder of a provisional license issued pursuant to this Section shall have one year from the date of issuance to clear his driving record of any suspensions, revocations, or cancellations so that he may be eligible for a regular Class "E" driver's license.

(2) The holder of a provisional license issued pursuant to this Section and all state entities or political subdivisions to whom such holder may owe an obligation or debt shall notify the department upon satisfaction of such obligation or debt.

(3) If the holder of a provisional license issued pursuant to this Section qualifies for full and unrestricted Class "E" driving privileges at the end of the term of the provisional license, the department shall issue the holder a Class "E" driver's license upon the collection of the standard fees and handling charges for the issuance of the driver's license as required by R.S. 32:412 and 412.1. The department shall collect all other fees, penalties, and charges authorized by this Title that are incurred prior to or during the applicant's incarceration and owed by the applicant to the department prior to the issuance of a Class "E" driver's license pursuant to this Paragraph.

(4) The department shall reimpose all suspensions, revocations, or cancellations of driving privileges for the balance of any suspension, revocation, or cancellation period after the expiration of the one-year provisional driver's license if the holder has not come into compliance with requirements of this Title within one year following the issuance of such provisional license. Additionally, at that time, any block on the issuance of a driver's license shall be reset if the holder of a provisional driver's license issued pursuant to this Section has not come into full compliance with the requirements of this Title.

D.(1) The department may revoke the provisional license issued pursuant to this Section if the holder commits any of the following:

(a) A new offense.

(b) An act or omission that causes the community supervision, mandatory supervision, or parole of the holder of a provisional license to be revoked.

(2) A probation or parole department or division shall notify the department if the community supervision of the holder of a provisional license is revoked.

(3) A court shall notify the department if the holder of the provisional license is charged with a new offense.

(4) If the department revokes a provisional license pursuant to this Section, the holder shall not be entitled to receive another provisional license.

E. The department may promulgate rules and regulations in accordance with the Administrative Procedure Act as necessary to implement this Section, including but not limited to eligibility criteria for a provisional license, proof of insurance, and proof of employment, if applicable.

Acts 2015, No. 407, §1.



RS 32:416 - Unlawful operation by persons under the age of seventeen; parents responsible

§416. Unlawful operation by persons under the age of seventeen; parents responsible

No person shall cause or knowingly permit his child or ward, under the age of seventeen years, to drive a motor vehicle or a power cycle upon any public road or highway unless such child or ward is licensed by the state to do so. However, the provisions of this Section shall not apply to a minor who is participating in a driver education course or a prelicensing training course approved and certified by the Department of Public Safety and Corrections, public safety services.

Acts 1992, No. 382, §1, eff. July 1, 1993; Acts 1997, No. 725, §1, eff. Jan. 1, 1998; Acts 2006, No. 650, §2; Acts 2007, No. 127, §1, eff. June 25, 2007; Acts 2011, No. 294, §2.



RS 32:416.1 - Unlawful operation by persons less than seventeen years of age; operation of motor vehicles and power cycles between certain hours prohibited

§416.1. Unlawful operation by persons less than seventeen years of age; operation of motor vehicles and power cycles between certain hours prohibited

It shall be unlawful for any person who is less than seventeen years of age to drive a motor vehicle or a power cycle upon any highway, street, public road, or public thoroughfare at any time between 11 p.m. and 5 a.m. except when accompanied by a parent, tutor, or any other person twenty-one years of age or older, having custody of the minor.

Added by Acts 1968, No. 273, §13. Amended by Acts 1974, No. 266, §1; Acts 1981, No. 775, §1; Acts 1997, No. 725, §1, eff. Jan. 1, 1998.



RS 32:417 - Allowing unlicensed person under the age of seventeen to drive

§417. Allowing unlicensed person under the age of seventeen to drive

A. It shall be unlawful for any person to cause or knowingly permit a minor child under the age of seventeen to drive a motor vehicle or a power cycle upon any public road or highway in this state unless such child shall have first obtained a license to drive a motor vehicle or a power cycle. However, the provisions of this Subsection shall not apply to a minor who is participating in a driver education course or a prelicensing training course approved and certified by the Department of Public Safety and Corrections, public safety services.

B. It shall be unlawful for any person knowingly to rent for hire a motor vehicle to be operated by any person who does not have a current license or, in the case of a non-resident who has not been licensed to drive a motor vehicle under the laws of his resident state, if the laws of his resident state so require.

C. It shall be unlawful for any person or entity to employ any person as a driver of a motor vehicle if said person being employed does not have a current, valid license issued by the department in accordance with the provisions of this Chapter.

D. Any person who causes or who knowingly permits an unlicensed minor under the age of seventeen to drive a motor vehicle or power cycle on a public road or highway and the owner of a vehicle who knowingly gives or furnishes a motor vehicle or power cycle to an unlicensed minor under the age of seventeen shall be jointly and severally liable for damages caused by the negligence or wilfull misconduct of the minor driving the vehicle.

E. The following penalties shall be imposed for a violation of this Section:

(1) The person shall be fined not less than one hundred dollars and not more than five hundred dollars for each offense, or imprisoned for not more than six months, or both.

(2) However, if an unlicensed minor under the age of seventeen is involved in a collision which results in the serious bodily injury or death of another person, the person shall be subject to the penalties provided for in R.S. 14:92.2(B)(3). For purposes of this Paragraph, "serious bodily injury" means a bodily injury which involves unconsciousness, protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty, or a substantial risk of death.

Amended by Acts 1954, No. 165, §6A; Acts 1992, No. 382, §1, eff. July 1, 1993; Acts 1997, No. 725, §1, eff. Jan. 1, 1998; Acts 2006, No. 650, §2; Acts 2007, No. 127, §1, eff. June 25, 2007; Acts 2011, No. 294, §2.



RS 32:418 - Selective Service registration; age restrictions

§418. Selective Service registration; age restrictions

A.(1) Any United States male citizen or immigrant who is eighteen years of age or older, but less than twenty-six years of age, shall be registered if he is not already registered, in compliance with the requirements of Section 3 of the "Military Selective Service Act", 50 U.S.C. 451 et seq., when applying to receive or renew an instruction permit, driver's license, commercial driver's license, or identification card.

(2) Any United States male citizen or immigrant who is fifteen years of age, but less than eighteen years of age, shall provide personal information to the office of motor vehicles when applying to receive or renew an instruction permit, driver's license, commercial driver's license, or identification card, for registration with the Selective Service. Upon the applicant attaining eighteen years of age, the applicant shall automatically be registered with the Selective Service.

B. The office of motor vehicles shall forward to the Selective Service System, in an electronic format, the necessary personal information required for registration of any person identified in Subsection A of this Section after receiving the application to issue or renew an instruction permit, driver's license, commercial driver's license, or identification card.

C. The office of motor vehicles shall include the following statement on an application for a permit, license, or card as described in Subsection A of this Section: "By submitting this application, I am consenting to registration with the federal Selective Service System, if so required. If under 18 years of age, I understand that I will be registered when I attain 18 years of age as required by federal law."

D. The office of motor vehicles shall not issue or renew an instruction permit, driver's license, commercial driver's license, or identification card to any person who refuses to provide personal information for registration with the Selective Service in accordance with the provisions of this Section.

Acts 2001, No. 699, §1, eff. Jan. 1, 2002; Acts 2003, No. 373, §1, eff. July 1, 2003.



RS 32:419 - Department may for cause refuse to license applicant; judicial review

§419. Department may for cause refuse to license applicant; judicial review

The department is hereby authorized to refuse to issue a license under this Chapter to any person for any cause satisfactory to said department, but the applicant for said license in such case shall have a right of action in the same manner as is provided for in R.S. 32:414 of this Chapter.



RS 32:420 - Exemptions

§420. Exemptions

A. No person shall be required to obtain a license for the purpose of operating implements of husbandry temporarily on the highways.

B. A license shall not be required of the members of the armed forces of the United States in the operation of noncommercial motor vehicles belonging to such agency when they have operators' licenses issued by such agency and are on official duty for the United States.

C. A commercial driver's license shall not be required of a member of the armed forces of the United States in the operation of a commercial motor vehicle for military purposes, regardless of the ownership of the vehicle.

D. A previously valid Louisiana commercial driver's license issued to a member of the armed forces of the United States which expires during the enlistment of the holder shall be valid for Class "E" operation only when used for nonmilitary purposes and while the holder is still a full-time member of said armed forces and for not more than sixty days thereafter.

Acts 1989, No. 293, §1, eff. June 27, 1989; Acts 2004, No. 425, §1.



RS 32:421 - False swearing; obtaining two licenses; unlawful

§421. False swearing; obtaining two licenses; unlawful

Every person making application for a license under the provisions of this Chapter shall give and furnish such information as may be required by the department. The giving or furnishing of false, erroneous, or incorrect information shall be deemed a violation of this Chapter. It shall be unlawful to apply for or obtain more than one valid license. In addition to the other penalties imposed by this Chapter, if the department determines, in its check of an applicant's license status and record prior to issuing a driver's license, or at any time after the driver's license is issued, that the applicant has falsified information, the department shall, and within no more than thirty days of discovering the falsification, suspend, revoke, or cancel the person's driver's license for up to sixty days or shall cancel his pending application and may prohibit his reapplication for up to sixty days.

Acts 1989, No. 293, §1, eff. June 27, 1989.



RS 32:422 - Learner's license; driving school instruction permit; special restrictions on motorcycles

§422. Learner's license; driving school instruction permit; special restrictions on motorcycles

A. Any person who is at least seventeen years of age may apply to the department for a learner's license to drive motor vehicles or power cycles, provided such person has completed a driving course in accordance with R.S. 32:402.1. The department may, in its discretion, after the applicant has successfully passed all parts of the examination, other than the driving test, issue to the applicant a learner's license at the regular fee of a Class "E" driver's license, which shall entitle the applicant while having such license in his immediate possession to drive a motor vehicle upon public highways when accompanied by a licensed parent or guardian, by a licensed adult at least twenty-one years of age, or by a licensed sibling at least eighteen years of age. In addition to a licensed parent, sibling, guardian, or adult, there may be other members of the licensee's immediate family in the vehicle, and when accompanied by a driver's education instructor, there may be one or more fellow driver's education students in the vehicle. It shall be unlawful for any other person to accompany the beginner and licensed driver, except in the event the applicant is operating a motorcycle. Any person under the age of seventeen who has a valid learner's license and is operating a motorcycle is restricted to a distance of three miles from the applicant's residence, unless a parent, tutor, or other person having custody is temporarily staying or residing at another location, where the applicant would be restricted to within three miles of that location. Any person seventeen years of age or older being issued a learner's license may apply for a regular Class "E" license thirty days after the issuance of a learner's license, or at any time after the issuance of the learner's license provided the applicant provides proof that the applicant has completed an approved thirty-six hour driver education course, and there shall not be any additional fee for the regular license.

B. Repealed by Acts 2016, No. 317, §2.

Amended by Acts 1954, No. 165, §8; Acts 1992, No. 382, §1, eff. July 1, 1993; Acts 1994, 3rd Ex. Sess., No. 119, §1, eff. July 7, 1994; Acts 1995, No. 163, §1, eff. June 12, 1995; Acts 1995, No. 1247, §1; Acts 1997, No. 725, §1, eff. Jan. 1, 1998; Acts 2001, No. 427, §1; Acts 2011, No. 294, §2; Acts 2016, No. 317, §2.



RS 32:422.1 - Repealed

§422.1. Repealed by Acts 2016, No. 317, §2.



RS 32:422.2 - The Louisiana Advisory Council on Driver Education

§422.2. The Louisiana Advisory Council on Driver Education

A. The Louisiana Advisory Council on Driver Education, referred to in this Section as the "council", is hereby created to provide input and guidance to the Department of Public Safety and Corrections on matters pertaining to rules, regulations, and standards for licensure of defensive driving courses as provided in Chapter 29 of Part I of Title 55 of the Louisiana Administrative Code.

B. The council shall be composed of five voting members and two non-voting ex officio members appointed by the commissioner of the office of motor vehicles. The membership shall consist of:

(1) One current officer of the Driving School Association of Louisiana appointed from a list of three persons nominated by the president of the Driving School Association of Louisiana.

(2) Two owners of licensed and approved commercial driving schools in Louisiana with current membership in the Driving School Association of Louisiana appointed from a list of four persons nominated by the president of the Driving School Association of Louisiana.

(3) Two secondary education professionals from the Department of Education, who are driver's education instructors, appointed from a list of four persons nominated by the superintendent of the Department of Education.

(4) One representative of the office of motor vehicles, licensing and certification division, appointed from a list of three persons nominated by the commissioner of the office of motor vehicles.

(5) One representative of the Louisiana Highway Safety Commission appointed from a list of three persons nominated by the executive director of the Louisiana Highway Safety Commission.

C. Members listed in Paragraphs (1) through (3) of Subsection B of this Section shall be voting members. If a voting member is unable to attend a meeting, he may designate a person to serve as a proxy for voting purposes, if such act is executed in writing, signed by the member, and filed with the secretary at or before the meeting.

D. Members shall be appointed to serve an initial two-year term on the council and may be eligible to be reappointed to serve an additional two-year term.

E. A member shall be automatically removed from the advisory council if he has more than one unexcused absence during any twelve-month period. An absence is excused for purposes of this Subsection when the cause is one which a reasonably prudent person would deem to take precedence over fulfillment of a solemn public duty or if the absence is known in advance by the member and he notifies the chairman of his absence not less than twenty-four hours in advance of the scheduled meeting. If a member designates a person to serve as a proxy as provided in Subsection C of this Section, he shall still notify the chairman of his absence.

F. A quorum shall consist of a simple majority of the active voting members or their proxies if the bylaws so provide.

G. Whenever a vacancy occurs in a council seat, whether by death, resignation, or automatic removal, such vacant seat shall no longer be counted as an active voting member in determining a quorum until a successor has been appointed by the commissioner of the office of motor vehicles in the same manner as the original appointment to fill the unexpired term.

H. Officers of the council shall include a chairman, vice chairman, and secretary.

I. All meetings shall be quarterly and conducted in accordance with the requirements of the state's Open Meetings Law. Procedural matters shall be conducted in accordance with the latest edition of Robert's Rules of Order. Meetings shall be held at the office of motor vehicles in Baton Rouge.

J. Members of the council shall serve without compensation and reimbursement of expenses other than compensation and reimbursement provided for by their employers.

Acts 2014, No. 426, §1, eff. Jan. 1, 2015.



RS 32:423 - Restricted license

§423. Restricted license

A. The department upon issuing a Class "A", "B", "C", "D", and "E" license shall have authority whenever good cause appears to impose restrictions suitable to the licensee's driving ability with respect to the type of, or special mechanical control devices required on, a motor vehicle which the licensee may operate or such other restrictions applicable to the licensee as the department may determine to be appropriate to assure the safe operation of a motor vehicle by the licensee.

B. The department may either issue a special restricted license, or may set forth such restrictions upon the usual license form.

C. The department may, upon receiving satisfactory evidence of any violation of the restrictions of such license suspend or revoke the same, but the licensee shall be entitled to a hearing as upon a suspension or revocation under this Chapter.

D. No person shall operate a motor vehicle in violation of the restrictions imposed in the license issued to him.

Acts 1989, No. 293, §1, eff. June 27, 1989.



RS 32:424 - Department may compel examination of suspected incompetents; prohibited disclosure of information; exceptions

§424. Department may compel examination of suspected incompetents; prohibited disclosure of information; exceptions

A.(1) The department, having good cause to believe that a licensed driver or chauffeur is incompetent or otherwise not qualified to be licensed, may upon written notice of at least ten days to the licensee require him to submit to one, any combination of, or all of the following:

(a) Knowledge test.

(b) Skills test.

(c) Medical examination.

(2) Upon the conclusion of such test, or tests, or examination, or examinations, the department shall take action as may be appropriate, including permitting the licensee to retain the license or suspending, revoking, or restricting the license. Refusal or neglect of the licensee to submit to any test or examination required pursuant to this Subsection shall be grounds for suspension or revocation of his license.

B. Medical information contained on the medical examination form provided by the department shall not be disclosed to any third party without the written consent of or a written waiver from the individual whose record is being reviewed or unless pursuant to an order of a court of competent jurisdiction. The written consent shall be signed and dated by the individual whose record is being reviewed. All written waivers shall clearly identify the person whose medical information is sought to be released and to whom the medical information shall be released. A written waiver shall be valid for a single specific request for medical information and shall not be valid for multiple or ongoing requests.

C. Any person who knowingly violates a confidentiality provision of this Section, who knowingly permits or encourages the unauthorized use of a report, or who intentionally files a false report to the department regarding a driver's qualifications shall be liable for damages resulting from such action. The licensed driver or chauffeur may seek an order from a court of competent jurisdiction for the release of the name of the individual who reported the licensed driver or the chauffeur to the department for investigation.

Acts 2001, No. 48, §1; Acts 2012, No. 746, §1.



RS 32:425 - REPEALED BY ACTS 1989, NO. 293, 2, EFF. JUNE 27, 1989.

§425. REPEALED BY ACTS 1989, NO. 293, §2, EFF. JUNE 27, 1989.



RS 32:426 - Disposition of fees; surplus funds

§426. Disposition of fees; surplus funds

A.(1) The license fees collected under this Chapter shall be used by the Department of Public Safety and Corrections for the operation of said department and for the furtherance of highway safety education, except those funds payable to the board of trustees for certain police funds and the division of state police or to other specially dedicated funds.

(2) All other fees collected under this Chapter, except for specially dedicated funds, shall be used by the office of motor vehicles for the operation of said department and the furtherance of highway safety education.

(3) All civil penalties collected pursuant to this Chapter shall be used by the department for the operation of said agency except for those civil penalties payable to specially dedicated funds.

B. Any surplus in the fees and civil penalties allocated for use by the office of motor vehicles and the office of state police or the department under the provisions of this Chapter shall be paid into the general fund at the end of each biennium after July 1, 1991.

C. The general provision that dedicated funds shall be expended before appropriated funds shall not apply to expenditures made by these agencies of the fees and civil penalties collected under this Chapter.

Amended by Acts 1954, No. 165, §9; Acts 1989, No. 293, §1, eff. June 27, 1989.



RS 32:427 - Penalty

§427. Penalty

A.(1) Violation of a provision of this Chapter, or of a regulation promulgated thereunder, except as otherwise provided in this Chapter, while operating a Class "D" or Class "E" vehicle or involving a Class "D" or "E" license or application for a Class "D" or "E" license, shall subject the person to criminal penalties of a fine of not less than ten nor more than five hundred dollars or imprisonment for up to six months, or both, and civil penalties of up to a one thousand two hundred fifty-dollar fine.

(2) Violation of a provision of this Chapter, or of a regulation promulgated thereunder, while operating a commercial motor vehicle or involving a commercial driver's license shall subject the person to criminal penalties of a fine of not less than ten nor more than five thousand dollars or imprisonment for up to six months, or both and civil penalties of up to a two thousand five hundred dollar fine.

(3) Any commercial motor vehicle driver who is convicted of a violation of an out-of-service order as provided in this Chapter shall be subject to a civil penalty of not less than one thousand one hundred dollars nor more than two thousand seven hundred fifty dollars for each occurrence. Any employer who is convicted of violation of an out-of-service order shall be subject to a civil penalty of not less than two thousand five hundred dollars nor more than ten thousand dollars for each occurrence.

(4) Any employer convicted of knowingly requiring, permitting, or authorizing a driver to operate a commercial motor vehicle in violation of any federal, state, or local law or regulation regarding railroad grade crossings shall be subject to a civil penalty of not more than ten thousand dollars for each occurrence.

(5) Any employer convicted of knowingly requiring, permitting, or authorizing a driver to operate a commercial motor vehicle in the United States during any period in which the driver has a suspended, revoked, or canceled commercial driver's license, has lost the right to operate a commercial motor vehicle, has been disqualified from operating a commercial motor vehicle, has more than one commercial driver's license, or during a period in which the driver, the commercial motor vehicle, or the motor carrier operation is subject to an out-of-service order shall be subject to a civil penalty of not less than two thousand seven hundred fifty dollars nor more than eleven thousand dollars for each occurrence.

B.(1) For purposes of this Chapter and particularly R.S. 32:414.2, "conviction" means an unvacated adjudication of guilt or a determination that a person has violated or failed to comply with the law in a court of original jurisdiction or by an authorized administrative tribunal, an unvacated forfeiture of bail or collateral deposited to secure the person's appearance in court, a plea of guilty or nolo contendere accepted by the court, the payment of a fine or court costs, or a violation of a condition of release without bail, regardless of whether or not the penalty is rebated, suspended, or probated. A conviction will occur even if a person is referred to a remedial program as a substitute for the imposition of a penalty, fine, or other sanction.

(2) The assistant secretary of the office of motor vehicles shall notify any person found to be in violation of a civil penalty imposed by this Chapter of the penalty or disqualification to drive levied after due process either by mail or in person. Upon passage of thirty days without receipt of fine, the assistant secretary of the office of motor vehicles may order the removal of the offending vehicle's license tag if the registration is from Louisiana. For vehicles not registered within the state, any vehicle owned by the person or company may be seized. For offenses by the driver or operator, the driver's or operator's license shall be suspended. Upon receipt of the fine, the license tags, vehicle, or driver's license shall be returned.

(3) The amount of any civil penalty or duration of a disqualification to drive, or suspension, revocation, or cancellation imposed under this Chapter shall be determined by taking into account the nature, circumstances, extent, and gravity of the violation committed and, with respect to the violator, the degree of culpability, history of prior offenses, ability to pay, effect on the ability to continue to do business, and any other matters as justice and public safety may require. In each case, the assessment shall be calculated to induce further compliance.

Amended by Acts 1954, No. 165, §10; Acts 1989, No. 293, §1, eff. June 27, 1989; Acts 1993, No. 382, §1; Acts 1995, No. 693, §1; Acts 2002, 1st Ex. Sess., No. 131, §1; Acts 2003, No. 411, §1, eff. Jan. 1, 2004; Acts 2006, No. 650, §2; Acts 2008, No. 88, §1.



RS 32:428 - Failure to enforce requirement

§428. Failure to enforce requirement

Notwithstanding the testing, licensing, and reporting requirements herein, it shall not be a breach of duty to the public or any individual if the department inadvertently fails to enforce said requirements or waives same pursuant to the authority granted herein.

Acts 1989, No. 293, §1, eff. June 27, 1989.



RS 32:429 - Office of motor vehicles field offices; authorization of fees

§429. Office of motor vehicles field offices; authorization of fees

NOTE: Subsection A of this Section eff. until July 1, 2015. See Acts 2014, No. 765, §1, and No. 807, §1.

A.(1) The governing authority of any local governmental subdivision is hereby authorized to levy, by resolution, a fee for each service or transaction carried out as an operation of an office of motor vehicles field office that is not fully funded by the state. Except as provided in Paragraph (2) of this Subsection, the fee shall not exceed three dollars per service or transaction and shall be used solely to defray the cost of operations of that local field office, including but not limited to facility rental, utilities, and maintenance. The fee shall not be charged for the procurement or renewal of a motor vehicle registration license.

(2) The fee provided for in Paragraph (1) of this Subsection may be levied in an amount not to exceed four dollars by the local governing authority of Orleans Parish.

NOTE: Subsection A of this Section as amended by Acts 2014, No. 765, §1, and No. 807, §1, eff. July 1, 2015.

A.(1) The governing authority of any local governmental subdivision is hereby authorized to levy, by resolution, a fee for each service or transaction carried out as an operation of an office of motor vehicles field office that is not fully funded by the state. Except as provided in Paragraph (2) of this Subsection, the fee shall not exceed four dollars and fifty cents per service or transaction and shall be used solely to defray the cost of operations of that local field office, including but not limited to facility rental, utilities, and maintenance. The fee shall not be charged for the procurement or renewal of a motor vehicle registration license.

(2) The fee provided for in Paragraph (1) of this Subsection may be levied in an amount not to exceed six dollars by the local governing authority of the parishes of Orleans and Jefferson.

B. Any fee levied under the authority of Subsection A of this Section shall be considered nonstate funds and shall be collected by the motor vehicle commissioner on behalf of the governing authority of any local governmental subdivision pursuant to an agreement to be executed by and between the motor vehicle commissioner and the governing authority of any local governmental subdivision. Any such fees collected by the motor vehicle commissioner shall be deposited in the state treasury in the Escrow Fund and held for the account of the governing authority of any local governmental subdivision levying such fee. The office of the motor vehicle commissioner shall distribute any such fees to the appropriate governing authorities of local governmental subdivisions.

C. Any fee levied under the authority of Subsection A of this Section shall not be applicable to driver's licenses or identification cards issued to a child who is in foster care as defined in Article 603 of the Louisiana Children's Code.

Acts 1989, No. 519, §1, eff. July 3, 1989; Acts 1990, No. 275, §1, eff. July 5, 1990; Acts 2001, No. 38, §1; Acts 2005, No. 419, §1, eff. July 11, 2005; Acts 2009, No. 349, §1, eff. July 1, 2009; Acts 2011, 1st Ex. Sess., No. 9, §1; Acts 2014, No. 765, §1, eff. July 1, 2015; Acts 2014, No. 807, §1, eff. July 1, 2015.



RS 32:429.1 - Toll-free hotline

§429.1. Toll-free hotline

The Department of Public Safety and Corrections shall establish a toll-free hotline to assist citizens in obtaining accurate and complete information relative to drivers' licenses and vehicle registration. This hotline shall be answered by a person, not an answering device, and shall operate during regular Department of Public Safety and Corrections business hours.

Acts 1999, No. 1193, §1.



RS 32:429.2 - Office of Motor Vehicles Customer Service and Technology Fund; uses of the monies

§429.2. Office of Motor Vehicles Customer Service and Technology Fund; uses of the monies

A. There is hereby created, as a special fund in the state treasury, the Office of Motor Vehicles Customer Service and Technology Fund.

B. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay an amount equal to the monies received by the state treasury pursuant to the provisions of R.S. 32:412.1(C), 707.2(C)(4), and 728(10) into the Office of Motor Vehicles Customer Service and Technology Fund. The monies in this fund shall be used solely as provided in Subsection C of this Section and only in the amounts appropriated by the legislature. All unexpended and unencumbered monies in this fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund and shall be deposited into the state general fund.

C. Subject to an annual appropriation by the legislature, the monies in the Office of Motor Vehicles Customer Service and Technology Fund shall be used solely for the following:

(1) For the expenses of the office of motor vehicles for the initiation and implementation of customer service programs and for the acquisition and implementation of updated and new technology.

(2) All funds remaining shall be utilized for criminal compliance and traffic enforcement by public safety services, but only after compliance with Paragraph (1) of this Subsection.

Acts 2000, 1st Ex. Sess., No. 1, §1, eff. April 10, 2000; Acts 2011, No. 288, §1.



RS 32:429.3 - Collection and reporting of statistical information relating to migration of residents

§429.3. Collection and reporting of statistical information relating to migration of residents

The Department of Public Safety and Corrections, office of motor vehicles, shall collect statistical information regarding the gender and age of residents moving from parish to parish and residents moving into and out of Louisiana. The office of motor vehicles shall provide a report of this information, sorted by age, by gender, by parish, and by state, to the governor, the lieutenant governor, and the secretaries of each state department annually on or before January first of each year.

Acts 2003, No. 66, §1, eff. May 28, 2003.



RS 32:429.4 - Installment agreement; outstanding penalties, fines, and fees owed to the office of motor vehicles

§429.4. Installment agreement; outstanding penalties, fines, and fees owed to the office of motor vehicles

A. Installment agreements and eligibility. (1)(a) All outstanding penalties, fines, and fees owed to the Department of Public Safety and Corrections, office of motor vehicles, hereinafter referred to as the "office of motor vehicles", shall be paid no later than the date allowed by law. However, the office of motor vehicles shall enter into installment agreements, as authorized by this Section, with eligible persons for payment of their outstanding fines, penalties, and fees owed to the office of motor vehicles. All notices of any outstanding fines, penalties, and fees owed to the office of motor vehicles shall inform the debtor that he may qualify to pay sums due by installment agreement, if eligible, and shall include instructions on how to inquire with the office of motor vehicles to determine eligibility and terms.

(b) An installment agreement shall not be used to pay sales or use taxes or related penalties and interest, vehicle registration license taxes, or titling fees when submitting a transaction to title or register a motor vehicle. However, if the office of motor vehicles has previously sent a notice to the debtor that the payment made on a motor vehicle title or registration transaction was dishonored by a bank processing the transaction, the office of motor vehicles may accept an installment agreement to collect that dishonored payment in addition to any outstanding fees, penalties, or interest that may be added to the total due to the dishonored payment.

(2) A debtor who owes the office of motor vehicles two hundred fifty dollars or more in outstanding fines, penalties, or fees, or any combination thereof, is eligible to pay such amounts by means of an installment agreement with the office of motor vehicles, should all of the following conditions be met:

(a) All conditions of reinstatement other than payment of outstanding fines, penalties, and fees owed to the office of motor vehicles have been satisfied.

(b) A request for an installment agreement is made as required by and within the time provided for in the notice from the office of motor vehicles informing the debtor of any outstanding fines, penalties, and fees owed to the office of motor vehicles.

(3) Upon termination of an installment agreement executed pursuant to this Section, all outstanding amounts due under the installment agreement shall be final debt as defined by R.S. 32:8 or R.S. 47:1676. Any installment agreement entered into pursuant to this Section shall constitute a waiver by the debtor of any right to administrative or judicial review regarding sums due under an installment agreement. Any notices provided to a debtor who enters into an installment agreement pursuant to this Section shall constitute satisfaction of the notice requirements of R.S. 32:8 and R.S. 47:1676.

(4) Any installment agreement entered into by the office of motor vehicles and a debtor shall be in writing and signed by both parties. The office of motor vehicles shall develop an official form to be utilized for installment agreements authorized by this Section. Installment agreements not on this form shall be invalid.

B. Installment agreement payment schedule. Any installment agreement shall require a debtor to provide fixed and equal monthly payments in the following amounts, with the first payment due upon the execution of the agreement:

(1) If the debtor owes two hundred fifty dollars, the debtor shall pay six equal monthly installments.

(2) If the debtor owes from two hundred fifty-one dollars to seven hundred fifty dollars, the debtor shall pay twelve equal monthly installments.

(3) If the debtor owes from seven hundred fifty-one dollars to one thousand five hundred dollars, the debtor shall pay twenty-four equal monthly installments.

(4) If the debtor owes from one thousand five hundred one dollars to two thousand five hundred dollars, the debtor shall pay thirty-six equal monthly installments.

(5) If the debtor owes from two thousand five hundred one dollars to four thousand nine hundred ninety-nine dollars, the debtor shall pay forty-eight equal monthly installments.

(6) If the debtor owes five thousand or more, the debtor shall pay up to sixty monthly installment payments. However, the commissioner of the office of motor vehicles may grant longer payment terms for amounts of five thousand dollars or more owed based on proof of income indicating a debtor's financial limitations to pay within sixty months.

C. Payments. (1) All installment agreement payments shall be made through an electronic automated transaction initiated by the office of motor vehicles or a third party on behalf of the office of motor vehicles. Such installment agreement payments may be made by bank draft, electronic funds transfer, or credit or debit card, including but not limited to reloadable prepaid credit or debit cards. All debtors shall provide necessary information for installment payments to be paid by bank draft, electronic funds transfer, or credit or debit cards.

(2) The debtor shall be issued a statement or receipt indicating the amount paid and the amount outstanding under the installment agreement each time an installment agreement payment is made.

(3) Prepayment of sums due on an installment agreement may be made without the imposition of a penalty.

D. Suspension of installment agreement. The commissioner of the office of motor vehicles may suspend an installment agreement executed pursuant to this Section for up to sixty days following a request by the debtor based upon good cause. Good cause shall be determined by the commissioner. During the term of the suspension of the installment agreement, no payments shall be accepted on the installment agreement. Payments shall resume upon the day following the last day of the suspension period. Any suspension of an installment agreement pursuant to this Subsection shall extend the term of the installment agreement by the length of any suspension. A debtor's driving privileges shall remain active during the suspension period unless otherwise blocked, revoked, or suspended.

E. Termination of installment agreement upon failure to make payment. (1) If any installment payment is not paid on or before the date fixed for its payment, the entire amount unpaid pursuant to the installment agreement shall be paid by the debtor within a sixty-day period from the date of notice and demand from the commissioner of the office of motor vehicles. The notice shall further advise the debtor that his driver's license shall be suspended upon the expiration of the sixty-day period if the payments due pursuant to the installment agreement are not made current within that sixty-day period or the agreement is not reinstated by the commissioner of the office of motor vehicles within that sixty-day period. This notice shall be known as "Notice of Installment Agreement Termination and Demand".

(2) The Notice of Installment Agreement Termination and Demand shall satisfy all notice requirements of R.S. 32:8 and R.S. 47:1676. In the event an installment agreement includes payment of delinquent or final debt as defined by R.S. 32:8, such notice shall include all information required by R.S. 32:8. In the event that an installment agreement includes payment of delinquent or final debt as defined by R.S. 47:1676, such notice shall include all information required by R.S. 47:1676. The notice required by this Paragraph shall satisfy the notice requirements of R.S. 32:8 and R.S. 47:1676.

(3) Upon request of the debtor within the sixty-day period from the date of the notice and demand required in Paragraph (1) of this Subsection and approval of the commissioner of the office of motor vehicles, the office of motor vehicles may reinstate the installment agreement after payment of the missed installment.

(4) If no request for reinstatement of an installment agreement is made within sixty days of the notice and demand required by Paragraph (1) of this Subsection, or if the commissioner of the office of motor vehicles rejects a request to reinstate an installment agreement, the installment agreement shall be terminated and any remaining sums due under the installment agreement shall be delinquent and final debt as defined by R.S. 32:8 or R.S. 47:1676 for which the following shall apply:

(a) For sums due which are not debt as defined by R.S. 32:8, the office of motor vehicles may refer any unpaid balance due under the installment agreement for collection by the appropriate office pursuant to R.S. 47:1676 and this Section.

(b) For sums due which are debt as defined by R.S. 32:8, the office of motor vehicles shall refer any unpaid balance due under the installment agreement to the Department of Revenue, office of debt recovery, for collection as provided in R.S. 32:8 and R.S. 47:1676.

F. Driving privileges and vehicle registration. (1) A debtor's Class "E" driving privileges and motor vehicle or truck registration privileges shall be reinstated when an installment agreement is executed by the debtor and the office of motor vehicles. All blocks on the debtor's license record shall be removed at that time. The office of motor vehicles may include the applicable fee for reinstatement of driving privileges in the total to be owed pursuant to an installment agreement entered into pursuant to this Section.

(2) If a debtor fails to timely make an installment payment and no request for reinstatement of the installment agreement is made following the commissioner's sending the Notice of Installment Agreement Termination and Demand, or the commissioner of the office of motor vehicles rejects a request to reinstate an installment agreement, the debtor's driving privileges and motor vehicle or truck registration privileges shall be suspended. The provisions of R.S. 32:414 shall apply with regard to judicial review of the suspension and reinstatement of the suspension.

G. Administration of installment agreements. (1) The Department of Public Safety and Corrections, public safety services, may authorize a third party, including but not limited to the Department of Revenue, office of debt recovery, to administer installment agreements executed pursuant to this Section. Such authorized third party may collect payments due pursuant to installment agreements executed pursuant to this Section. Any such authorized third party shall be an authorized agent of the Department of Public Safety and Corrections, public safety services, and may collect the following fees for each transaction completed pursuant to this Section:

(a) A fee not to exceed three dollars for each payment made pursuant to an installment agreement.

(b) Fees authorized by R.S. 40:1322.

(c) Fees authorized pursuant to R.S. 49:316.1.

(2) The provisions of R.S. 47:1576.2 shall not apply to services provided by the Department of Revenue, office of debt recovery, pursuant to this Subsection.

(3) For purposes of this Section, the office of motor vehicles and the office of debt recovery shall not be considered a collection agency as defined in R.S. 9:3534.1.

H. Rules. The office of motor vehicles and the Department of Revenue, office of debt recovery, may adopt rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Section.

Acts 2016, No. 397, §1, eff. June 8, 2016.



RS 32:430 - Suspension, revocation, and denial of driving privileges; hardship license; insurance rates

CHAPTER 2-A. DENIAL OF DRIVING PRIVILEGES

§430. Suspension, revocation, and denial of driving privileges; hardship license; insurance rates

A.(1) Whenever any person who has not yet attained the age of nineteen, but who is not younger than thirteen years of age, is convicted of any crime, offense, violation, or infraction involving the possession, use, or abuse of alcohol or one or more controlled dangerous substances, is convicted of any provision of R.S. 40:966 through 970 of the Uniform Controlled Dangerous Substances Law, is convicted of any provision of the Louisiana Racketeering Act, or is adjudicated delinquent for the commission of such offense, the court in which the person was so convicted or adjudicated delinquent shall prepare and send to the Department of Public Safety and Corrections, within ten days of the conviction or adjudication, an order of denial of driving privileges for not less than ninety days but not more than one year for the person convicted or adjudicated delinquent, or until he has reached the age of eighteen years, whichever is longer. If the person convicted or adjudicated delinquent is older than eighteen years, the order of denial shall be for not less than ninety days nor more than one year.

(2) Whenever any person who has attained the age of nineteen is convicted of any crime, offense, violation, or infraction involving the possession, use, or abuse of one or more controlled dangerous substances, the court in which the person was convicted shall prepare and send to the Department of Public Safety and Corrections, within ten days of the conviction, an order of denial of driving privileges for not less than ninety days but not more than one year for the person convicted.

(3) Whenever a person nineteen years of age or older is convicted of any felony offense involving a possession violation of any provision of R.S. 40:966 through 970 of the Uniform Controlled Dangerous Substances Law, or a violation of the Louisiana Racketeering Act, the court in which the person is so convicted shall prepare and send to the Department of Public Safety and Corrections, within ten days of the conviction, an order of denial of driving privileges for the person so convicted.

B. In addition to any other authority to suspend driving privileges, the department shall suspend all driving privileges or the right to apply for driving privileges of any person upon receipt of an order of denial of driving privileges under this Section.

C. The suspension of driving privileges shall be imposed without hearing. Driving privileges, or the right to apply for driving privileges, of the person shall be suspended as provided in the following Paragraphs:

(1) Upon receipt of the first order denying driving privileges to a person under Paragraph A(1) of this Section, the department shall suspend the driving privileges of that person for not less than ninety days nor more than one year, or until the person whose driving privileges were suspended reaches eighteen years of age, whichever is longer. If he is older than eighteen years, his driving privileges shall be suspended for not less than ninety days nor more than one year.

(2) Upon receipt of a second or subsequent order denying driving privileges to a person under Subsection A(1) of this Section, the department shall suspend the driving privileges of that person for one year or until the person whose driving privileges were suspended reaches nineteen years of age, whichever is longer.

(3) Upon receipt of an order denying driving privileges to a person under Subsection A(2) of this Section, the department shall suspend the driving privileges of that person for not less than ninety days nor more than one year.

D. If the department receives notice from a court that it has withdrawn an order issued under this Section, the department shall immediately reinstate any driving privileges that have been suspended under this Section because of the issuance of the order.

E. The court, in addition to any other authority granted under this Section, may issue an order which authorizes the department to issue a restricted driver's license after the first thirty days of the suspension period upon a demonstration to the court's satisfaction that a hardship would result from being unable to commute to either school or to work. The restrictions of said license shall be determined by the court.

F.(1) Notwithstanding any restrictions imposed, in any case in which the applicant for a restricted driver's license has had his driver's license suspended, revoked, or cancelled upon conviction or entry of plea of guilty and sentence thereupon, or the forfeiture of bail if the offense involved constituted operating or being in actual physical control of a motor vehicle while under the influence of intoxicating beverages, or if the offense involved possession, in violation of R.S. 40:966 through R.S. 40:970, of any controlled dangerous substance listed in Schedules I, II, III, IV, or V of the Uniform Controlled Dangerous Substances Law, or any drug offense as defined in R.S. 32:401(20), the court may, after the first thirty days of the suspension period, additionally order that the applicant's restricted license include permission to operate a motor vehicle on such streets as would enable him to go to and from meetings of Alcoholics Anonymous and to go to and from approved group therapy or special education courses for or about the disease of alcoholism, alcohol abuse, or drug abuse, in a suitable public or private institution or program approved by the appropriate state authority.

(2) The receipt of such a restricted license may be conditioned upon:

(a) A medical evaluation and a recommendation that the convicted person is pathologically addicted to alcohol and/or is a habitual alcoholic or other drug offender.

(b) On the condition that such convicted individual submit to medical treatment and/or medically approved group therapy or special education courses for or about the disease of alcoholism, alcohol abuse, or drug abuse, in a suitable public or private institution or program approved by the appropriate state authority.

G. The provisions of Subsection F shall apply only to persons never previously convicted of any offense listed in Subsection A of this Section. The provisions of Subsection F shall apply to Class "D" and Class "E" licenses.

H. A copy of an order issued under Subsections F and G of this Section shall be sent to the department along with a copy of the conviction or adjudication notice. A copy of the order containing the restrictions shall be attached to the license of the person convicted or adjudicated and shall be in the possession of the person whenever he is operating a motor vehicle. A restricted license shall be issued by the department and designated by a large red "R" printed on the face of the license. The term of the restrictions shall be the same as the term of the original suspension, cancellation, or revocation.

I. A violation of the restrictions or a subsequent conviction or adjudication of delinquency for the offenses stated in this Section during the term of the restricted license shall result in the extension of the period of suspension for one year from the date upon which the licensee would otherwise have been able to apply for a new license and shall also constitute contempt of court. A suspension which results from such a violation, conviction, or adjudication of delinquency shall not be subject to appeal as set forth in this Section. The restricted driving privileges authorized by Subsections F and G of this Section may be allowed to a person only once.

J. Any person whose license has been suspended by the department shall be notified of such suspension in writing by the department. This notice shall be sent by certified mail to the last address furnished by such person, and the person shall return his or her license to the department within five days of receiving the notice. The notice shall also advise such person that he or she may obtain a special identification card from the driver's license division of the Department of Public Safety and Corrections pursuant to R.S. 40:1321.

K. Any period of suspension under this Chapter shall begin upon receipt by the department of the operator's license or proof of its loss, upon expiration of the operator's license, or thirty days after the date the notice of suspension is mailed to the licensee by the department, whichever occurs first.

L. Upon the expiration of the period of the suspension of any license, the department shall return the license to the licensee or in its discretion may issue him a new license, but only after a reinstatement fee of sixty dollars has been paid to the department and the requirements of R.S. 32:896 relative to proof of financial responsibility have been satisfied. Monies derived from this reinstatement fee shall be disbursed as set out in R.S. 32:414(G)(1)(b).

M. No insurer issuing a policy of automobile insurance covering property damages, personal injury, or accidental death shall increase any rate or premium charges for insurance coverage because of any suspension of a license under the provisions of this Section, unless the crime, offense, violation, or infraction is directly related to the operation of a motor vehicle. The provisions of this Subsection shall not be construed to prohibit the increase of any automobile insurance rate or premium, pursuant to a rate increase which is approved by the commissioner of insurance, for a class of insurance of which the person whose license has been suspended pursuant to this Section is or becomes a member.

N.(1) When any person's driver's license has been seized, suspended, or revoked, and the seizure, suspension, or revocation is connected to a charge or charges of violation of a criminal law, and the charge or charges do not result in a conviction, plea of guilty, or bond forfeiture, the person charged shall not be required to pay any reinstatement fee if at the time for reinstatement of driver's license, it can be shown that the criminal charges have been dismissed or that there has been a permanent refusal to charge a crime by the appropriate prosecutor or there has been an acquittal. If however, at the time for reinstatement, the licensee has pending against him criminal charges arising from the arrest which led to his suspension or revocation of driver's license, the reinstatement fee shall be collected. Upon subsequent proof of final dismissal or acquittal, other than under Articles 893 or 894 of the Code of Criminal Procedure, the licensee shall be entitled to a reimbursement of the reinstatement fee previously paid. In no event shall exemption from this reinstatement fee or reimbursement of a reinstatement fee affect the validity of the underlying suspension or revocation.

(2) If a licensee qualifies for the exemption from the reinstatement fee or for a reimbursement of the reinstatement fee as provided in Paragraph (1), the licensee shall receive credit for the unexpired portion of the license which was seized, and shall be exempt from the payment of, or shall receive reimbursement for the payment of, the duplicate license fee and the handling fee with regard to the license which was seized.

Acts 1988, No. 536, §§1, 2, eff. Jan. 1, 1989; Acts 1989, No. 42, §1; Acts 1989, No. 376, §1; Acts 1989, No. 432, §1; Acts 1991, No. 936, §1, eff. July 24, 1991; Acts 1992, No. 277, §1, eff. June 11, 1992; Acts 1992, No. 605, §1, Acts 1992, No. 1096, §1; Acts 1995, No. 520, §2; Acts 2001, No. 878, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008.



RS 32:431 - Driving is a privilege; expulsion or suspension from school, cause for suspension of license

§431. Driving is a privilege; expulsion or suspension from school, cause for suspension of license

A.(1) As used in this Section, "disciplinary action" means an expulsion or suspension from school for ten or more consecutive school days or an assignment to an alternative educational setting for ten or more consecutive school days in accordance with any policy of the school or of the local public school board, limited to expulsions, suspensions, and assignments to alternative educational settings for infractions involving the sale or possession of drugs, alcohol, or any other illegal substance, the possession of a firearm, or an infraction involving assault or battery on a member of the school faculty or staff. The governing authority of any public elementary or secondary school shall promulgate rules and regulations to implement the provisions of this Section.

(2) As used in this Section, "license" or "driver's license" shall include a Class "E" learner's license and intermediate license as provided for in R.S. 32:407.

B.(1) In addition to any other authority to deny driving privileges, upon receipt of written notification from a principal or headmaster at a public or private school pursuant to R.S. 17:416.1(D), the Department of Public Safety and Corrections shall take the following action with respect to the student if he is an unemancipated minor between fifteen years of age and eighteen years of age:

(a) If the student has a driver's license, the department shall suspend the driver's license for a period of one year beginning as provided for in Subsection C of this Section.

(b) If the student has not obtained a driver's license, or if he applies for a different driver's license, any license which he obtains during the period of one year beginning as provided for in Subsection C of this Section shall be immediately suspended for the duration of such one-year period.

(2) The written notice from the principal or headmaster at a public or private school required in this Subsection shall include a copy of the student's disciplinary documentation and the full name, address, date of birth, social security number, and license number, if available, of the student and the name, address, and telephone number of the student's parents, guardian, or custodial parent.

C.(1)(a) Within fifteen days of receipt of written notice from the principal or headmaster, the department shall send notice of the following by certified mail to the last known address of any student who is subjected to such disciplinary action and the student's parents, guardian, or custodial parent:

(i) That any license he holds will be suspended on the thirtieth day following the date the notice was sent by the department and that the license shall be returned to the office of motor vehicles within five days of its suspension.

(ii) That if he does not hold a license, any license he may obtain during one year from the thirtieth day of the date the notice was mailed shall be immediately suspended for the remainder of such year.

(b) The notice shall also advise that a special identification card may be obtained from the office of motor vehicles pursuant to R.S. 40:1321. The notice shall also include a notice of the student's right to request a hearing or a hardship license as provided for in Subsections D and F of this Section.

(2)(a) Any period of suspension under this Section shall begin upon the occurrence of the first of the following:

(i) The receipt by the department of the driver's license.

(ii) Thirty days after the date the notice of suspension is mailed to the student by the department as provided in Paragraph (1) of this Subsection, or the receipt of a written notice of the disposition of an application for hardship driving privileges if it was applied for prior to the beginning of the suspension pursuant to Subsection D of this Section, whichever occurs last.

(b) A license suspension shall not extend beyond the student's eighteenth birthday. At the conclusion of the suspension, the department, in its discretion, may return the license to the student or issue the student a new license, once a reinstatement fee of sixty dollars has been paid to the department.

D. Prior to or after the start of the suspension period, a student may apply to the Department of Public Safety and Corrections for provisional student or family hardship driving privileges upon presentation of appropriate documentation as determined by the office of motor vehicles. Upon approval, a student may receive provisional driving privileges in order to drive to and from school, work, a drug or alcohol treatment counseling program, or a mental health treatment program, as appropriate, when no other transportation is available. Such driving privileges shall not exceed those granted by the license that was suspended.

E. Any student whose license is suspended pursuant to this Section may otherwise be eligible for reapplication or reinstatement if, after six months from the date of denial or suspension, the principal notifies the department in writing that the student has displayed exemplary student behavior at school, has not violated any school policies or been found guilty of any misconduct pursuant to R.S. 17:416 or any policy of the school or of the local public school board, and no further disciplinary measures have been taken.

F. Within fifteen days of the date of the notice required by Subsection C of this Section the student may request an administrative hearing pursuant to the Administrative Procedure Act. The hearing request shall be made in writing to the Department of Public Safety and Corrections, office of motor vehicles, and the hearing shall be held by the Division of Administrative Law pursuant to Chapter 13-B of Title 49 of the Louisiana Revised Statutes of 1950. The department shall promptly forward the hearing request to the Division of Administrative Law, and the hearing shall be held within thirty days of receipt by the department of the hearing request or as soon as practicable, unless continued at the request of the student. At the request of the student, the hearing may be limited to a review of the written record. The sole issue at the hearing shall be whether the provisions of this Section have been met. The reasons for disciplinary action or the propriety of disciplinary action shall not be an issue at the hearing. The license shall not be suspended until completion of the administrative hearing. Failure of the student or his representative to make an appearance at the time and place noticed for the hearing shall constitute a withdrawal of the hearing request and result in the suspension provided for in this Section.

G. No insurer issuing a policy of automobile insurance covering property damages, personal injury, or accidental death shall increase any rate or premium charges for insurance coverage because of any suspension of a license under the provisions of this Section. The provisions of this Subsection shall not be construed to prohibit the increase of any automobile insurance rate or premium, pursuant to a rate increase which is approved by the commissioner of insurance, for a class of insurance of which the person whose license has been suspended pursuant to this Section.

H. The Department of Public Safety and Corrections shall promulgate all necessary rules and guidelines for the implementation of this Section in accordance with the Administrative Procedure Act as are necessary.

Acts 2003, No. 732, §2, eff. Jan. 1, 2004; Acts 2007, No. 459, §4, eff. Jan. 1, 2008.



RS 32:431.1 - School attendance as condition of driving privileges; authorized local policy

§431.1. School attendance as condition of driving privileges; authorized local policy

A. Definitions. As used in this Section, the following terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) "Appropriate authority" means any of the following persons:

(a) A school principal or headmaster or his designee.

(b) In the case of a home school program, the parent.

(c) The adult education supervisor of the adult education program or his designee.

(2) "Department" means the Department of Public Safety and Corrections.

(3)(a) "Dropout" means a person, fifteen years of age or older but less than eighteen years old, who was enrolled in a school and withdrew or who was enrolled at the end of the previous school year and is not enrolled on October first of the following school year or who has more than ten consecutive days of unexcused absences from school or fifteen days total unexcused absences during a single semester.

(b) "Dropout" does not mean a person who:

(i) Is temporarily absent due to illness, suspension, or expulsion.

(ii) Is attending or has graduated or completed another educational program approved by the State Board of Elementary and Secondary Education.

(iii) Transferred to a nonpublic school, a correctional institution, or an approved home school program or moved out of state.

(4) "Habitually absent or tardy" is when either condition continues to exist after all reasonable efforts by a principal or other appropriate authority have failed to correct the condition after the fifth unexcused absence or fifth unexcused occurrence of being tardy within any month or if a pattern of five absences a month is established or as otherwise provided in R.S. 17:233.

(5) "Minor" means an unemancipated child who is at least fifteen years of age but less than eighteen years of age.

(6) "School" means a school as defined in R.S. 17:236, or any other secondary or non-secondary level course or adult education program with a general education course leading to a Louisiana high school equivalency diploma.

(7) "School board" means a city, parish or other local public school board, the state agency operating or governing a secondary school, or the governing body of an independent public school or of a nonpublic school.

B. Required school attendance. (1) No minor may be issued a driver's license or learner's permit for the operation of a motor vehicle unless, at the time of application, documentation is presented to the department that the minor has:

(a) Received a high school diploma or a high school equivalency diploma.

(b) Enrolled and is attending a school as defined herein.

(c) Enrolled and is attending a course leading to a high school equivalency diploma.

(d) Completed the required minimum units of credit for high school graduation and all other graduation requirements as mandated by the State Board of Elementary and Secondary Education but has failed to pass the high school graduation exit exam.

(e) Received a special education certificate of achievement certifying that the student has completed high school.

(f) Enrolled in and is participating in a home school program.

(g) Requested and received a decision by the appropriate authority that the minor is unable to attend any school or program due to circumstances beyond the control of the minor and deemed acceptable as provided in this Section.

(2) Any minor who has been determined by the appropriate authority to be a dropout or habitually absent or tardy shall be subject to a denial or suspension of a driver's license or learner's permit as provided in this Section.

C. Obligations of the department. (1)(a) In addition to any other authority to deny driving privileges, the department shall not issue a driver's license or learner's permit to any minor who fails to present appropriate documentation upon application for a driver's license or learner's permit in compliance with Subsection B of this Section, and shall deny a driver's license or learner's permit or suspend the driver's license or learner's permit of any minor as to whom the department receives written notification from a school board that the minor is a dropout or habitually absent or tardy pursuant to the policy adopted by a school board. Such denial or suspension shall remain effective until such time as the minor reaches the age of eighteen or otherwise complies with the provisions of this Section, whichever occurs first.

(b) Any license denial or suspension shall not extend beyond the minor's eighteenth birthday. At the conclusion of the suspension or upon receiving documentation of compliance with Subsection B of this Section, the department shall return the license to the minor or issue a new license.

(2) The department shall promulgate all necessary rules and guidelines for the implementation of this Section in accordance with the Administrative Procedure Act as are necessary which shall include but shall not be limited to a procedure for providing written notification of the intention to notify the department of a license suspension and the specification of the forms which may be required for the purpose of documenting and reporting as provided in this Section.

D. Authority of the school board. (1) The Recovery School District and any school board may adopt and institute a policy and procedure for providing written notification to the department of any minor who is determined by the school board to be a dropout or habitually absent or tardy for the purpose of driver's license denial or suspension. Only if the Recovery School District or a school board elects to adopt such a policy and procedure may any student who is determined to be a dropout or habitually absent or tardy be reported by the school board to the department.

(2) The Recovery School District or any school board which adopts such a policy shall promulgate rules to implement such policy which shall include provisions providing for written notification to students and their parents or legal guardians of the policy and for providing a means for students, parents, or legal guardians to dispute a determination of the student's status as a dropout or as habitually absent or tardy.

E. Documentation of school attendance. (1) Upon the request of any minor who is enrolled and attending a school and who is eligible to apply for a license, the appropriate authority shall provide to him documentation of his compliance with Subsection B of this Section.

(2) The minor shall present such documentation of his compliance to the office of motor vehicles upon application for or renewal of a driver's permit or license to operate a motor vehicle.

(3) Documentation of the minor's compliance with Subsection B of this Section shall be provided on a form developed by the Department of Education and made available to all school boards, home school providers, and adult education supervisors upon request to the Department of Education. Such documentation of the minor's compliance with Subsection B of this Section shall be valid for a period of ninety days from the date of issuance.

F. Reinstatement. Any minor whose license is denied or suspended pursuant to this Section may otherwise be eligible for reapplication or reinstatement of driving privileges if the appropriate documentation is submitted to the department showing that the minor is in compliance with the requirements of Subsection B of this Section.

G. Notification and Appeal. (1) An appropriate authority shall provide written notification to any minor whom he has determined to be a dropout or habitually absent or tardy and his parent or legal guardian that he intends to subject the minor to license denial or suspension. The written notification shall advise the minor of his right to seek a hearing by the school board of such determination or to make a request to the school board to obtain a hardship waiver as provided in Subsection H of this Section within fifteen days of the mailing of the notification. The appropriate authority shall also send a copy of such notification to the school board.

(2) If the school board is notified of a request for a hearing or a request for a hardship license within fifteen days after the date of mailing the written notification, the board shall hold a hearing to make a determination upon such request. If no such request is received by the board, or if the board determines after a hearing that such student is a dropout or is habitually absent or tardy and is not entitled to a hardship waiver as provided for in Subsection H of this Section, then the school board shall provide written notification to the department that the minor's license should be suspended or denied.

H. Hardship waiver. (1) The school board may waive the requirements of this Section for any minor for whom a personal, family, or economic hardship requires the minor to have a driver's license for his own, or his family's, employment or medical care as provided in R.S. 17:226. The minor or his parent or legal guardian may present other evidence that indicates compliance with the requirements of this Section at the waiver hearing.

(2) The school board shall notify the department of the outcome of the minor's hardship waiver hearing within twenty-four hours after conducting the hearing.

(3) Upon a determination by the school board that a hardship waiver is warranted, the department shall issue a hardship license for provisional driving privileges to the minor upon presentation of such documentation and proof of financial responsibility as determined by the department. Such driving privileges shall not exceed those granted by the license that was suspended.

Acts 2008, No. 688, §2, eff. June 1, 2009; Acts 2009, No. 224, §6; Acts 2014, No. 817, §1.



RS 32:432 - Suspension or denial of driving privileges; failure to pay child support

§432. Suspension or denial of driving privileges; failure to pay child support or individual income tax

A. Regardless of the requirements for the issuance or renewal of a license to operate a motor vehicle on the highways of this state, or suspension or revocation thereof, all drivers' licenses issued pursuant to this Chapter are also subject to the provisions of R.S. 9:315.30 et seq., suspension of license for nonpayment of child support, and the provisions of R.S. 47:296.2, suspension and denial of renewal of drivers' licenses, and any rules and regulations adopted to administer R.S. 47:296.2.

B. The Department of Public Safety and Corrections, office of motor vehicles, shall adopt rules and regulations in accordance with the provisions of the Administrative Procedure Act to effectuate the orderly and expeditious suspension and reissuance of drivers' licenses in accordance with R.S. 9:315.30 et seq.

C. The secretary of the Department of Public Safety and Corrections, office of motor vehicles, in cooperation with the secretary of the Department of Revenue, shall adopt rules and regulations as are necessary, in accordance with the provisions of the Administrative Procedure Act, to effectuate the orderly and expeditious suspension and denial of renewal and reissuance of drivers' licenses, in accordance with R.S. 47:296.2.

Acts 1995, No. 1078, §2, eff. Jan. 1, 1996; Acts 2003, No. 453, §1, eff. Jan. 1, 2004.



RS 32:441 - MISCELLANEOUS PROVISIONS

CHAPTER 3. MISCELLANEOUS PROVISIONS

PART I. MOTOR VEHICLES OF HISTORIC

OR SPECIAL INTEREST

§441. Declaration of purpose

This Part is enacted in recognition of the importance of constructive leisure pursuits by Louisiana citizens, for the purpose of encouraging responsible participation in the hobby of collecting, preserving, restoring, operating and maintaining motor vehicles of historic or special interest. Further, the legislature of Louisiana, recognizing that the current pattern of resource recycling leads to an ever shortening period of existence for vehicles of historic or special interest, enacts this Part to ensure the preservation of our American heritage as it relates to the motor vehicle manufacturing industry. The legislature further recognizes that a vehicle representative of this heritage, being held by a hobbyist, finds significance as a motor vehicle of historic or special interest through a personal relevance to the life of the collector holding it and, or, through a general relevance as an example-artifact of the transportation history of Louisiana.

Added by Acts 1975, No. 641, §1.



RS 32:442 - Definitions

§442. Definitions

As used in this Part, the following words and phrases have the meaning ascribed to them in this Section, unless the context requires otherwise:

(1) "Collector" means the owner of one or more motor vehicles of historic or special interest who collects, purchases, acquires, trades, or disposes of such motor vehicles or the parts thereof for his own use in order to preserve, restore, and maintain such a motor vehicle for hobby purposes.

(2) "Commissioner" means the director of public safety as provided in R.S. 47:451(5).

(3) "Parts car" means a motor vehicle of historic or special interest which is generally in inoperable condition and which is owned by a collector to furnish parts that are usually not obtainable from normal sources, thus enabling a collector to preserve, restore or maintain a motor vehicle of historic or special interest.

(4) "Motor vehicle of historic or special interest" means a motor vehicle, including a motorcycle as defined in R.S. 32:1(38), of any age which, because of its significances, is being collected, preserved, restored, operated, or maintained by a hobbyist as a leisure pursuit.

Added by Acts 1975, No. 641, §1. Amended by Acts 1979, No. 168, §1.



RS 32:443 - Storage on collector's property

§443. Storage on collector's property

A collector may store unlicensed, operable or inoperable motor vehicles of historic or special interest or parts cars on his property provided such vehicles and parts cars and the storage area are maintained in such a manner that they do not constitute a health, safety or fire hazard.

Added by Acts 1975, No. 641, §1.



RS 32:444 - Equipment requirements

§444. Equipment requirements

Any other provision of law, particularly Part V of Chapter 1 of this Title, to the contrary notwithstanding, unless the presence of equipment on a motor vehicle was a prior condition to the sale, to the offering for sale or to the operation of a motor vehicle on the highways of this state at the time the motor vehicle was manufactured for sale or use, the absence of equipment now or hereafter required by law from motor vehicles of historic or special interest shall not be construed as prohibiting the sale, the offering for sale or the legal operation on the highways of this state of any motor vehicle of historic or special interest. Notwithstanding the provisions of Chapter 7 of this Title, any motor vehicle of historic or special interest manufactured prior to the date on which emission control devices were standard equipment on that particular make or model of motor vehicle shall be exempt from all state and local requirements relative to the inspection and use of such emission control devices. Any safety equipment that was manufactured as part of such vehicle's original equipment shall be maintained in proper operating condition whenever the vehicle is operated on the highways of this state.

Added by Acts 1975, No. 641, §1.



RS 32:445 - Sale or trade; not contingent upon vehicle being in operating condition

§445. Sale or trade; not contingent upon vehicle being in operating condition

The sale or trade and subsequent legal transfer of a motor vehicle of historic or special interest or parts car shall not be contingent upon any condition that would require the vehicle or parts car to be in operating condition at the time of sale or transfer of ownership.

Added by Acts 1975, No. 641, §1.



RS 32:446 - Abandoned or stored motor vehicles of historic or special interest

§446. Abandoned or stored motor vehicles of historic or special interest

Notwithstanding any provision of law relating to abandoned or stored motor vehicles to the contrary, no motor vehicle of historic or special interest or parts car which, because of its age, would be eligible for the special license plates issued by the commissioner to the owner of such vehicles shall be considered as an abandoned or an unclaimed, stored motor vehicle unless and until the provisions herein have been complied with. If no action has been taken by the last known owner or by others entitled to ownership of the motor vehicle so that such abandoned or unclaimed, stored motor vehicle may be reclaimed, the municipality, parish or department of public safety, whichever intends to provide for the disposal of such vehicle, shall notify by certified letter or by other suitable means the nearest club or chapter of any national organization which has as its purpose the restoration of motor vehicles of historic or special interest of its intention to dispose of such motor vehicle. Such notice shall allow adequate time for such club or chapter, or any individual member thereof, to buy or bid for such motor vehicle.

Added by Acts 1975, No. 641, §1.



RS 32:447 - Rules and regulations

§447. Rules and regulations

The commissioner shall adopt rules and regulations not inconsistent with this Part in order to fully effectuate the purpose and intent hereof.

Added by Acts 1975, No. 641, §1.



RS 32:451 - Declaration of purpose

PART II. STREET RODS AND STREET CRUISERS

§451. Declaration of purpose

This Part is enacted for the purpose of enhancing the recreational and leisure pursuits of Louisiana citizens by facilitating participation in the hobby of collecting, preserving, modifying, operating, and maintaining street rods and street cruisers and thus providing the following: preservation of modified antique motor vehicles known as street rods or of other vehicles known as street cruisers; recognition for the automobile hobbyist in Louisiana; promotion of vehicle safety through self-policing; additional revenue to the state through sales tax paid upon the purchase of such vehicles and parts therefor; and family-oriented recreation for Louisiana citizens.

Added by Acts 1980, No. 587, §1. Acts 1992, No. 189, §1, eff. June 8, 1992.



RS 32:452 - Street rod; definition

§452. Street rod; definition

As used in this Part, the phrase "street rod" means any antique automobile or truck produced in 1948 or earlier, which is an automobile or truck that is recognized as a street rod by the National Street Rod Association, and which has undergone some type of modernizing, to include modernizing of engine, transmission, drivetrain, interior refinements, and any other modifications the builder desires, which vehicle is to be driven to events under its own power and to be used as a safe, nonracing vehicle for total family enjoyment.

Added by Acts 1980, No. 587, §1. Acts 1987, No. 512, §1.



RS 32:453 - Licensing requirements; exemptions

§453. Licensing requirements; exemptions

No vehicle which has been registered and licensed as a street rod pursuant to this Section and to R.S. 47:463.12 shall be subject to the regular motor vehicle licensing requirements.

Added by Acts 1980, No. 587, §1.



RS 32:454 - Rules and regulations

§454. Rules and regulations

The secretary of the Department of Public Safety and Corrections shall adopt rules and regulations not inconsistent with this Part in order to fully effectuate the purpose and intent hereof. Oversight review of the secretary's rules and regulations shall be conducted by the Joint Legislative Committee on Transportation, Highways, and Public Works.

Added by Acts 1980, No. 587, §1. Acts 1987, No. 512, §1.



RS 32:455 - Street cruiser; definition

§455. Street cruiser; definition

As used in this Part, the phrase "street cruiser" means any automobile or truck twenty-five years or older, and which has undergone some type of modernizing, to include modernizing of the engine, transmission, drive train, and interior refinements, and any other modifications the builder desires, which vehicle is to be driven to events under its own power and to be used as a safe, nonracing vehicle for total family enjoyment.

Acts 1992, No. 189, §1, eff. June 8, 1992.



RS 32:456 - Registration; licensing

§456. Registration; licensing

No vehicle which has been registered and licensed as a street cruiser pursuant to this Part and R.S. 47:463.33 shall be subject to the regular motor vehicle licensing requirements.

Acts 1992, No. 189, §1, eff. June 8, 1992.



RS 32:457 - Authorized rules

§457. Authorized rules

The secretary of the Department of Public Safety and Corrections shall adopt rules not inconsistent with this Part in order to fully effectuate the purpose and intent hereof.

Acts 1992, No. 189, §1, eff. June 8, 1992.



RS 32:471 - Definitions

PART III. PARKING MOTOR VEHICLES

§471. Definitions

The following words and phrases, when used in this Chapter, shall have the meanings herein assigned unless the context clearly indicates otherwise:

(1) "Abandoned motor vehicle" means a motor vehicle that is inoperable and is left unattended on public property for more than twenty-four hours, or is inoperable and left unattended on the shoulder or right-of-way of an interstate or a four-lane highway for more than twenty-four hours, or a motor vehicle that has remained illegally on public property for a period of more than twenty-four hours, or a motor vehicle that has remained on private property without the consent of the owner or person in control of the property for more than three days.

(2) "Department" means the Louisiana Department of Public Safety and Corrections.

(3) "Policing authority" or "authority" means, with respect to the city of New Orleans, the police board of the city of New Orleans and in all other municipalities and parishes means the police department, sheriff or such other authority as is vested with police authority. All costs or fees arising from seizures in said city shall be transmitted to the city treasurer, to be deposited in the general fund.

Amended by Acts 1970, No. 362, §1; Acts 1995, No. 1072, §1; Acts 2008, No. 429, §1, eff. June 21, 2008.



RS 32:472 - Parking motor vehicles; seizure of; payment of costs

§472. Parking motor vehicles; seizure of; payment of costs

If any motor vehicle, in any municipality in this state, is seized or otherwise held by any policeman or other officer employed by said municipality for illegal parking, stationing or abandoning of such motor vehicle or for the violation of any traffic ordinance or regulation of the municipality, the owner shall be entitled to regain possession thereof upon payment of such costs as may be fixed by the policing authority of the municipality for the violation. The costs so fixed shall cover all charges for removing the vehicle to the place of holding and all other costs incurred during the period of holding.

Amended by Acts 1970, No. 362, §1.



RS 32:473 - Seized vehicles; penalties for illegal parking and for the impounding and detention of vehicles illegally parked

§473. Seized vehicles; penalties for illegal parking and for the impounding and detention of vehicles illegally parked

A. All municipalities may adopt ordinances imposing fines, imprisonment, or other penalties on any person for parking, stationing, or abandoning any automobile or other vehicle on the municipal streets in violation of any municipal ordinance or other regulatory law, and such municipalities may further charge for the impounding and detention of vehicles illegally parked in loading, reserved or otherwise restricted zones, no parking areas, or public carrier stands, but the total of such charges, including the charge for its removal from the street where it may have been situated, and all other charges during the period of storage, shall not exceed thirty dollars.

B. The limitations in this Section shall not apply to the parish of Orleans.

Amended by Acts 1952, No. 375, §1; Acts 1960, No. 160, §1; Acts 1968, No. 463, §§1, 4; Acts 1978, No. 227, §1, eff. June 29, 1978.



RS 32:473.1 - Abandoned vehicle; removal

§473.1. Abandoned vehicle; removal

A. Whenever any motor vehicle is found to be abandoned by any law enforcement officer, such officer shall post a notice on the windshield of the vehicle directing that the vehicle be removed from said location within twenty-four hours. Additionally, the notice shall direct that the failure to remove the vehicle shall result in the vehicle's being removed by the municipality or parish, as the case may be, or by a tow truck operator acting on behalf of the municipality or parish.

B. If the abandoned motor vehicle is not removed within twenty-four hours from the date of the posting of the notice, the motor vehicle shall be removed and disposed of by the municipality or parish or by a tow truck operator authorized to act on behalf of the municipality or parish.

C. The parish, municipality, or tow truck operator shall store and may dispose of the vehicle pursuant to the Louisiana Towing and Storage Act. The municipality or parish shall have no civil or criminal liability pursuant to any provision of law for any act or omission of its own under the provisions of this Section or for the acts or omissions committed by the tow truck operator.

D. Removal of an abandoned motor vehicle in accordance with this Section by a tow truck operator shall not be considered a rotation call by the appropriate law enforcement agency as set forth in R.S. 32:1735(C). The tow truck operator shall not lose its place in the rotation call list for the recovery of an abandoned motor vehicle in accordance with this Section. Law enforcement agencies shall maintain records of the number of abandoned motor vehicles removed.

Acts 1999, No. 459, §1; Acts 2008, No. 429, §1, eff. June 21, 2008; Acts 2008, No. 710, §1; Acts 2010, No. 902, §1.



RS 32:474 - Authority to take possession of abandoned motor vehicles

§474. Authority to take possession of abandoned motor vehicles

The department or any municipality or any parochial authority may take into custody any motor vehicle found abandoned on public or private property. The department or any municipality or parochial authority may employ its own personnel, equipment and facilities or may employ persons, equipment and facilities for the purpose of removing, preserving and storing abandoned motor vehicles.

Added by Acts 1970, No. 362, §2.



RS 32:475 - Repealed by Acts 2008, No. 429, §2, eff. June 21, 2008.

§475. Repealed by Acts 2008, No. 429, §2, eff. June 21, 2008.



RS 32:476 - Abandoned motor vehicles; sale by municipalities and parochial authorities; procedure

§476. Abandoned motor vehicles; sale by municipalities and parochial authorities; procedure

A. Whenever any motor vehicle belonging to a known or unknown person has been seized or is otherwise held by any municipality or any parochial authority for illegal parking, stationing, or abandoning of such motor vehicle on the public streets, ways, roads, and highways within the state, and the same has not been claimed for a period of three months or more, then the motor vehicle shall be considered as having been abandoned to the municipality or parochial authority and the municipality or parochial authority may dispose of such motor vehicle and collect the costs and charges of removing and storing said vehicle in the following manner:

(1) The municipality or parochial authority shall send a registered or certified letter, return receipt requested, to the owner of said vehicle, within ten days of the date the vehicle was seized. Said governing authority shall send a second letter to the vehicle owner upon the expiration of the three-month period provided for in this Section. Any such letter shall be sent to the owner of the vehicle at his last known address informing him that the municipality or parochial authority is holding said vehicle. The owner shall also be informed in such letter that the vehicle shall be sold to the highest bidder unless said owner, on or before the date of sale, claims the vehicle and pays to the municipality or parochial authority all costs and charges imposed by the municipality or parochial authority for the removal and detention of the vehicle. A copy of the letters shall also be sent to any person or firm known to be the holder of a mortgage on said vehicle.

(2) Before the sale of any such vehicles, the municipality or parochial authority shall have them appraised by a competent appraiser and shall publish a notice of the proposed sale of said vehicle or vehicles in the official journal of the municipality or parish not less than three times within a ten-day period prior to the date of said sale. The published notice shall contain a complete list of the vehicles to be sold, the date and place of said sale, and notification that said vehicles will be sold either individually or in globo to the highest bidder therefor, all in the discretion of the municipality or parochial authority.

(3) All funds received from the sale of a motor vehicle under the provisions hereof shall be set aside and placed in a separate account established therefor by the municipality or parochial authority. If, within one year following the date of the sale, the owner or lienholders of any of said vehicles shall present sufficient proof to the municipality or parochial authority of his ownership or lien, the said owner or lienholder shall be entitled to the amount received for his individual vehicle less his pro rata share of the costs and expenses of the sale, as well as all charges and costs due and owing for removal and storage of said vehicle. Any funds not claimed within one year following the date of sale shall be deposited to the general fund of the municipality or parish.

B. Parishes and municipalities are authorized to adopt local ordinances defining derelict or junk vehicles and adopting procedures for the towing away and selling of the same and shall not be required to comply with Subsection A hereof as to derelict or junk vehicles.

Added by Acts 1962, No. 389, §§1, 2. Amended by Acts 1964, No. 157; Acts 1972, No. 343, §1; Acts 1992, No. 1040, §1.



RS 32:481 - Repealed by Acts 1954, No. 568, 1

PART IV. PASSING SCHOOL VEHICLES

§481. Repealed by Acts 1954, No. 568, §1



RS 32:491 - Repealed by Acts 1962, No. 310, III (3)

PART V. BICYCLES, TRICYCLES, ETC.

§491. Repealed by Acts 1962, No. 310, §III (§3)



RS 32:501 - Motor trucks, etc., with lugs, not to be used on hard-surfaced roads; exceptions

PART VI. STEEL TIRES, CLEATS OR LUGS

§501. Motor trucks, etc., with lugs, not to be used on hard-surfaced roads; exceptions

No motor truck or trailer with steel tires, or tractors with cleats or lugs on the wheels shall be operated over any public road in the state which has been hard-surfaced with any kind of material, or improved, in any manner by public funds, proceeds of bond issues, or with revenues of the state highway department, or of the United States. Nothing contained in this Section shall prevent the use of trucks or trailers equipped with steel tires by persons engaged in farming or agricultural pursuits when transporting their products to and from plantations abutting any improved highway of this state, or to persons operating under certificates of permission by the police jury of the parish, or of the municipal authorities of the city or town in which they may be operating.



RS 32:502 - Repealed by Acts 1954, No. 543, 1

§502. Repealed by Acts 1954, No. 543, §1



RS 32:503 - Penalty

§503. Penalty

Whoever violates R.S. 32:501 and 32:502 shall be fined not less than two hundred and fifty dollars nor more than five hundred dollars, or imprisoned in the parish jail for not less than thirty nor more than ninety days, or both.



RS 32:511 - To 513 Repealed by Acts 1950, No. 434, 1

PART VII. DEALERS IN USED OR SECOND HAND

VEHICLES BROUGHT INTO STATE

§511. §§511 to 513 Repealed by Acts 1950, No. 434, §1



RS 32:521 - REPEALED BY ACTS 1989, NO. 522, 2.

PART VIII. STORED MOTOR VEHICLES

§521. REPEALED BY ACTS 1989, NO. 522, §2.



RS 32:522 - REPEALED BY ACTS 1989, NO. 522, 2.

§522. REPEALED BY ACTS 1989, NO. 522, §2.



RS 32:523 - Record of sales proceedings to be kept for year

§523. Record of sales proceedings to be kept for year

The person obtaining the sale of a motor vehicle under R.S. 32:521 shall keep a record of all proceedings of all sales made thereunder for a period of one year after the sale.



RS 32:524 - Parish of Orleans, list of motor vehicles held in storage to be furnished public administrator; administration as vacant estates

§524. Parish of Orleans, list of motor vehicles held in storage to be furnished public administrator; administration as vacant estates

In the parish of Orleans all persons shall on the first day of September and March of each year furnish the public administrator of the parish of Orleans with a list of all motor vehicles held by them in storage together with a description thereof and the name of the last owner and the storage and cost due. The public administrator of the parish of Orleans shall then proceed to take them into his possession and administrate them as vacant estates and as estates of unknown owners.



RS 32:525 - REPEALED BY ACTS 1989, NO. 522, 2.

§525. REPEALED BY ACTS 1989, NO. 522, §2.



RS 32:531 - Garage or oil businesses, petition for location; consent of property owners

PART IX. GARAGES AND OIL STATIONS

§531. Garage or oil businesses, petition for location; consent of property owners

Any person desiring to conduct a garage or oil business in this state, prior to the issuance to him of any permit by either state, town, parish, or municipal authorities, shall, when such business is to be located in any incorporated city, town, or village, address a petition to the city council or board of aldermen, or when it is to be located without such limits, to the police jury of the parish in which it is to be located, stating the name of the owner, its exact location, and must be accompanied with the written assent of a majority of the property owners within three hundred feet, to be measured along the street or road fronts, of the proposed location.



RS 32:532 - Restrictions as to location

§532. Restrictions as to location

No town council, board of aldermen, or police jury shall grant any permit for the conducting of such a business within three hundred feet of any bridge over a river on any state highway, when in their discretion the conducting of such a business so located is dangerous to public safety.



RS 32:533 - Application of Part

§533. Application of Part

This Part shall not become effective in any city, town, village or parish, until an ordinance of the governing authority adopting it has been passed and has been published in the official journal of the parish for at least thirty days.



RS 32:534 - Construction of Part; zoning

§534. Construction of Part; zoning

This Part shall in no way conflict with R.S. 33:4721 through 33:4730. However, if zoning ordinances are now in operation in any municipality allowing the erection and operation of filling stations in zoned areas, such municipality is prohibited from enacting any ordinance regulating the hour of their closing, and other zoning laws.



RS 32:535 - Return of parts to customer; exceptions

§535. Return of parts to customer; exceptions

A. Unless the customer stipulates otherwise, it shall be the duty of any repairman employed by a customer to repair a motor vehicle to offer to return all replaced parts upon completion of the work if such parts are not required to be returned to the manufacturer or distributor pursuant to a warranty agreement. If such parts are required to be returned to the manufacturer or distributor, the repairman, at the time the work is authorized, shall offer to, or if requested by the customer, display the parts upon completion of the work. However, the repairman shall not be required to display a part when there is no charge for the replacement part. If the customer accepts the repairman's offer to either return or display replaced parts as provided in this Section, it shall be the duty of the repairman to return or display such parts. The provisions of this Section shall not apply to the replacement of parts on the exterior or interior of the vehicle the damage to which is apparent to the customer upon examination.

B. Anyone who violates this Section shall be fined not more than one hundred dollars and assessed all costs of court.

Acts 1995, No. 1122, §1.



RS 32:535.1 - Required invoice

§535.1. Required invoice

A. It shall be the duty of any repairman employed by a customer to repair a motor vehicle to provide the customer with an invoice containing the following information:

(1) A description of all work done including any warranty work.

(2) An itemization of all parts supplied.

(3) A clear statement of what new original or nonoriginal manufacturer parts, or used, rebuilt, or reconditioned parts have been supplied or that a part of a component system that has been supplied is composed of new original or nonoriginal manufacturer parts, or used, rebuilt, or reconditioned parts.

(4) A description of the vehicle identification number, make, model, and mileage.

B. The repairman shall provide the customer with a copy of the invoice and shall retain a copy for his records.

C. Anyone who violates the provisions of this Section shall be fined not more than one hundred dollars.

Acts 1997, No. 496, §1.



RS 32:601 - Public liability, bodily injury, and property damage insurance

PART X. PUBLIC LIABILITY CONTRACTS BY SCHOOL

BOARDS AND OTHER PUBLIC BODIES

§601. Public liability, bodily injury, and property damage insurance

Parish school boards, levee boards, and other public bodies be and they are hereby authorized, in their discretion, to enter into and consummate contracts for public liability and/or bodily injury insurance, and property damage insurance, covering the operation, use or maintenance of motor vehicles owned and operated by such boards.

Acts 1950, No. 35, §1.



RS 32:602 - Tort liability

§602. Tort liability

The action of any such parish school board, levee board, or other public body in contracting for such insurance shall not be construed by the courts as a waiver of the governmental immunity of such boards or bodies from liability for torts committed by its agents or employees.

Acts 1950, No. 35, §2.



RS 32:603 - Contract provisions

§603. Contract provisions

All such contracts of insurance shall contain a clause whereby the insurance companies issuing said insurance shall not assert as a defense to any suit against them, the governmental immunity of such school board, levee board or other public body.

Acts 1950, No. 35, §3.



RS 32:604 - Actions; parties

§604. Actions; parties

Any suit by an injured party under such a contract of insurance shall be against the insurance company alone and the parish school board that is insured shall not be made a party to the suit.

Acts 1950, No. 35, §4.



RS 32:621 - Definitions

PART XI. BRAKE FLUID

§621. Definitions

The following definitions shall apply for purposes of this Part:

(1) "Brake fluid" means the fluid intended for use as the liquid medium through which force is transmitted in the hydraulic brake system of a vehicle operated upon the highways.

(2) "Department" means the Department of Public Safety.

(3) "Person" includes any individual, firm, corporation, partnership or association.

(4) "Labeling" includes all written, printed, or graphic representations, in any form whatsoever, imprinted upon or affixed to any container of brake fluid or accompanying any brake fluid.

(5) "Container" means any receptacle in which brake fluid is immediately contained when sold, but does not mean a carton or wrapping in which a number of such receptacles are shipped or stored or a tank car or truck.

(6) "Permit period" means the period set by the department validating the permit.

Acts 1958, No. 279, §1.



RS 32:622 - Manufacture, sale or distribution of brake fluid; registration; permits

§622. Manufacture, sale or distribution of brake fluid; registration; permits

It shall be unlawful to manufacture or distribute any brake fluid for sale in this state unless such brake fluid has first been registered as required by this Part. No person shall manufacture, or distribute any brake fluid for sale in this state unless he has first applied to the department for the registration of such brake fluid to be handled by applicant and has received a written permit authorizing the sale, use, manufacture, or distribution of such brake fluid for sale in this state during the period and under the conditions stated in R.S. 32:623.

Acts 1958, No. 279, §2.



RS 32:623 - Application for registration; forms; contents; issuance of permit; renewal

§623. Application for registration; forms; contents; issuance of permit; renewal

Application for registration of each brand of brake fluid shall be made on forms to be supplied by the department. Each form shall include space for the name and address of the applicant, the brand name of the brake fluid and for certification that the brake fluid to be sold under such brand name conforms to the specifications established by the department for brake fluids. Upon receipt and approval of the application the department shall issue to the applicant a permit authorizing the manufacture or wholesale and retail sale and distribution of the brake fluid in this state during the permit period specified in the permit. Permits shall be renewed at the discretion of the department, provided, such renewals shall not be required more frequently than once every two years.

Acts 1958, No. 279, §3.



RS 32:624 - Cancellation, refusal to issue, or refusal to renew permit; grounds; procedure; powers of department

§624. Cancellation, refusal to issue, or refusal to renew permit; grounds; procedure; powers of department

The department may cancel, refuse to issue, or refuse to renew any permit, if it finds, after due notice and a hearing, that the brake fluid is adulterated or misbranded, or that the registrant has failed to comply with the provisions of this Part or the rules and regulations of the department. The proceedings shall be conducted in accordance with rules and regulations to be promulgated by the department.

Acts 1958, No. 279, §279, §4.



RS 32:625 - When brake fluid adulterated; specifications; amendment of specifications

§625. When brake fluid adulterated; specifications; amendment of specifications

Any brake fluid is adulterated if its quality or characteristics fall below the specifications for brake fluid established by the department as minimum standards.

The department shall establish specifications for brake fluid which shall promote the public safety in the operation of automotive vehicles and may amend such specifications by regulation, after a hearing, but in no event shall the specifications for brake fluid fall below the minimum standard specifications established by the Society of Automotive Engineers for hydraulic brake fluid, heavy duty type. Hydraulic brake fluid which meets or exceeds the standard of specifications established by the Society of Automotive Engineers for heavy duty brake fluid shall prima facie be deemed to meet the requirements of this section.

Acts 1958, No. 279, §5.



RS 32:626 - When brake fluid deemed misbranded; words and letters to be in legible type

§626. When brake fluid deemed misbranded; words and letters to be in legible type

Brake fluid shall be deemed to be misbranded if:

(1) The container does not bear a label on which is printed the name and place of business of the manufacturer, packer, or distributor, the words "Brake Fluid", and, if required by regulation established by the department, the type of classification.

(2) The container does not bear an accurate statement of the quantity of the contents in terms of liquid measure.

(3) The labeling on the container is false or misleading in any particular. The words and letters required by this Section shall appear on the label in legible type and the fact that same meets or exceeds SAE specifications shall be stated.

Acts 1958, No. 279, §6.



RS 32:627 - Enforcement; inspection; access to premises; authority to open boxes, cartons and other containers

§627. Enforcement; inspection; access to premises; authority to open boxes, cartons and other containers

The department and its duly authorized agents shall enforce the provisions of this Part and may sample, inspect, analyze and test any brake fluid manufactured, used, packed, sold or distributed within this state. The department, through its agents, shall have free access by all legal means during business hours to all premises, buildings, vehicles, cars, and vessels used in the manufacture, packing, storage, sale or transportation of brake fluid, and may by legal means open any box, carton, parcel or container of brake fluid and take therefrom samples for analysis or for evidence.

Acts 1958, No. 279, §7.



RS 32:628 - Promulgation and enforcement of rules and regulations

§628. Promulgation and enforcement of rules and regulations

The department shall have authority to promulgate and enforce such rules and regulations as are necessary to carry out the provisions of this Part.

Acts 1958, No. 279, §8.



RS 32:629 - Fees

§629. Fees

The department shall collect from the applicant seeking a permit to manufacture or distribute brake fluid as defined in this Part, a fee of $50.00 for each permit or renewal which fee shall be used by the department to administer the provisions of this Part.

Acts 1958, No. 279, §9.



RS 32:630 - Violations; penalties

§630. Violations; penalties

It is unlawful to manufacture, sell or distribute any brake fluid which is adulterated or misbranded, or which is not registered, or which is without a valid permit as required by this Part. Violation of any provision of this Part is a misdemeanor. The first offense shall be punishable by a fine of not more than $1,000.00 and the permanent cancellation of the offender's permit.

Acts 1958, No. 279, §10.



RS 32:641 - Parishwide schedule of fines, penalties and costs; written pleas of guilty; payment; exceptions

PART XII. TRAFFIC VIOLATIONS

§641. Parishwide schedule of fines, penalties and costs; written pleas of guilty; payment; exceptions

A. The judges of any judicial district, the parish of Orleans excepted, with the consent of the district attorney, may adopt a parishwide schedule of fines, penalties and costs for violations of the traffic laws and regulations of the state of Louisiana or any parish under their jurisdiction, within the limits of such penalties as are set by law, and such schedules shall be applicable as provided hereafter.

B. Any person apprehended for or charged with the violation of a law or regulation contained in such schedule may enter a written plea of guilty to the same by signing a declaration to that effect, which declaration shall specify the issue charged and the time and place thereof, and deposit with the sheriff of the parish a sum of money corresponding to the schedule of fines and costs for the violation of the particular traffic offense charged. The said declaration shall authorize the sheriff to pay the amount of such fine, penalty and costs from money deposited in escrow for that purpose with the sheriff. Such declarations and the deposit of money in escrow shall be executed and transferred only in the courthouse, parish jail or such other place as is designated by the judges, and within such time limits as is set by the judges.

C. The judge or district attorney may refuse to accept such written plea of guilty in any case and in the event of refusal, the written plea of guilty shall not be admissible in evidence for any reason whatsoever.

D. This Section does not apply to any person charged with any offense under Title 14 of the Louisiana Revised Statutes of 1950, except reckless operation of a motor vehicle where no accident is involved.

E. For traffic offenses, the fines for which are scheduled under the provisions of this Section, clerks of the judicial district courts shall not be required to keep and transcribe minutes for proceedings involving offenders who plead guilty and pay fines before their scheduled trial, thereby waiving their court appearance. This provision may be modified by rule of court.

Acts 1962, No. 472, §§1, 2. Acts 1985, No. 179, §1.



RS 32:651 - Emblem or name of owner to appear on equipment; penalties

PART XIII. HEAVY EQUIPMENT

§651. Emblem or name of owner to appear on equipment; penalties

A. Every owner of any heavy equipment, except those coming within the provisions of R.S. 47:478, which weighs in excess of three tons and is capable of transporting itself or being transported on the highways of this state shall have inscribed, painted, stenciled, or affixed by means of magnetic plastic signs, decals or other secured signs conspicuously thereon the emblem or name of such owner in letters not less than two and one-half inches in height and not less than one-quarter inch in width. Nothing contained herein shall apply to watercraft or farming equipment.

B. Whoever violates the provisions of this section shall be punished by a fine of not more than two hundred dollars or be imprisoned for not more than six months, or both.

Acts 1962, No. 486, §§1, 2. Amended by Acts 1970, No. 301, §1.



RS 32:661 - Operating a vehicle under the influence of alcoholic beverages or illegal substance or controlled dangerous substances; implied consent to chemical tests; administering of test and presumptions; effect of refusal to submit to tests; informing person of co

PART XIV. TESTS FOR SUSPECTED DRUNKEN DRIVERS

§661. Operating a vehicle under the influence of alcoholic beverages or illegal substance or controlled dangerous substances; implied consent to chemical tests; administering of test and presumptions

A.(1) Any person, regardless of age, who operates a motor vehicle upon the public highways of this state shall be deemed to have given consent, subject to the provisions of R.S. 32:662, to a chemical test or tests of his blood, breath, urine, or other bodily substance for the purpose of determining the alcoholic content of his blood, and the presence of any abused substance or controlled dangerous substance as set forth in R.S. 40:964 in his blood if arrested for any offense arising out of acts alleged to have been committed while the person was driving or in actual physical control of a motor vehicle while believed to be under the influence of alcoholic beverages or any abused substance or controlled dangerous substance as set forth in R.S. 40:964.

(2)(a) The test or tests shall be administered at the direction of a law enforcement officer having reasonable grounds to believe the person, regardless of age, to have been driving or in actual physical control of a motor vehicle upon the public highways of this state while under the influence of either alcoholic beverages or any abused substance or controlled dangerous substance as set forth in R.S. 40:964. The law enforcement agency by which such officer is employed shall designate in writing and under what conditions which of the aforesaid tests shall be administered.

(b) In the case of all traffic fatalities, the coroner, or his designee, shall perform or cause to be performed a toxicology screen on the victim or victims of all traffic fatalities for determining evidence of any alcoholic content of the blood and the presence of any abused substance or controlled dangerous substance as set forth in R.S. 40:964 which shall include the extracting of all bodily substance samples necessary for such toxicology screen. The coroner, or his designee, shall be responsible for ensuring the body is not removed from his custody until such time as the bodily substance samples are extracted. The coroner's report shall be made available to the investigating law enforcement agency and may be admissible in any court of competent jurisdiction as evidence of the alcoholic content of the blood and the presence of any abused substance or controlled dangerous substance as set forth in R.S. 40:964 at the time of the fatality. The coroner, or his designee, shall determine, by the most current and accepted scientific method available, whether the presence of alcoholic content in the blood of the deceased is the result of pre-death ingestion of alcoholic beverages or the postmortem synthesis of ethanol. Nothing herein shall be construed to limit the authority of the investigating law enforcement agency from conducting an investigation of the accident scene concurrently with the coroner or his designee.

(3) If the person is under twenty-one years of age, the test or tests shall be administered at the direction of a law enforcement officer having reasonable grounds to believe the person to have been driving or in actual physical control of a motor vehicle upon the public highways of this state after having consumed alcoholic beverages. The law enforcement agency by which the officer is employed shall designate in writing and under what conditions which of the tests shall be administered.

B. Any person who is dead, unconscious or otherwise in a condition rendering him incapable of refusal shall be deemed not to have withdrawn the consent provided by Subsection A of this section, and the test or tests may be administered subject to the provisions of R.S. 32:662.

C.(1) When a law enforcement officer requests that a person submit to a chemical test as provided for above, he shall first read to the person a standardized form approved by the Department of Public Safety and Corrections. The department is authorized to use such language in the form as it, in its sole discretion, deems proper, provided that the form does inform the person of the following:

(a) His constitutional rights under Miranda v. Arizona.

(b) That his driving privileges can be suspended for refusing to submit to the chemical test.

(c) That his driving privileges can be suspended if he submits to the chemical test and such test results show a blood alcohol level of 0.08 percent or above or, if he is under the age of twenty-one years, a blood alcohol level of 0.02 percent or above.

(d) That his driving privileges can be suspended if he submits to the chemical test and the test results show a positive reading indicating the presence of any controlled dangerous substance listed in R.S. 40:964.

(e) The name and employing agency of all law enforcement officers involved in the stop, detention, investigation, or arrest of the person.

(f) That refusal to submit to a chemical test after an arrest for an offense of driving while intoxicated if he has refused to submit to such test on two previous and separate occasions of any previous such violation is a crime under the provisions of R.S. 14:98.2 and the penalties for such crime are the same as the penalties for first conviction of driving while intoxicated.

(2) In addition, the arresting officer shall, after reading said form, request the arrested person to sign the form. If the person is unable or unwilling to sign, the officer shall certify that the arrestee was advised of the information contained in the form and that the person was unable to sign or refused to sign.

Added by Acts 1968, No. 273, §14. Amended by Acts 1972, No. 534, §2; Acts 1983, No. 632, §1, eff. Jan. 1, 1984; Acts 1984, No. 409, §1; Acts 1985, No. 382, §1, eff. July 10, 1985; Acts 1987, No. 338, §1; Acts 1994, 3rd Ex. Sess., No. 20, §2; Acts 1997, No. 1296, §3, eff. July 15, 1997; Acts 1997, No. 1297, §1, eff. July 15, 1997; Acts 1999, No. 1354, §1; Acts 2001, No. 781, §4, eff. Sept. 30, 2003; Acts 2003, No. 543, §2; Acts 2004, No. 318, §1.

NOTE: Section 6 of Acts 2001, No. 781, provides that the provisions of the Act shall become null and of no effect if and when Section 351 of P.L. 106-346 regarding the withholding of federal highway funds for failure to enact a 0.08 percent blood alcohol level is repealed or invalidated for any reason.



RS 32:661.1 - Operating a watercraft under the influence of alcoholic beverages or controlled dangerous substances; implied consent to chemical tests; administering of test and presumptions

§661.1. Operating a watercraft under the influence of alcoholic beverages or controlled dangerous substances; implied consent to chemical tests; administering of test and presumptions

A.(1) Any person, regardless of age, who operates a motor powered watercraft upon the public navigable waterways of this state shall be deemed to have given consent, subject to the provisions of R.S. 32:662, to a chemical test or tests of his blood, breath, urine, or other bodily substance for the purpose of determining the alcoholic content of his blood and the presence of any abused substance or controlled dangerous substance as set forth in R.S. 40:964 in his blood if arrested for any offense arising out of acts alleged to have been committed while the person was driving or in actual physical control of a motor powered watercraft, while believed to be under the influence of alcoholic beverages or any abused substance or controlled dangerous substance as set forth in R.S. 40:964.

(2) The test or tests shall be administered at the direction of a law enforcement officer having reasonable grounds to believe the person, regardless of age, to have been driving or in actual physical control of a motor powered watercraft upon the public navigable waterways of this state, while under the influence of either alcoholic beverages or any abused substance or controlled dangerous substance as set forth in R.S. 40:964. The law enforcement agency by which such officer is employed shall designate which of the aforesaid tests shall be administered.

B. Any person who is dead, unconscious, or otherwise in a condition rendering him incapable of refusal or who has been involved in an accident involving bodily injury or death shall be deemed not to have withdrawn the consent provided by Subsection A of this Section, and the test or tests may be administered subject to the provisions of R.S. 32:662.

C.(1) When a law enforcement officer requests that a person submit to a chemical test as provided for in this Section, he shall first read to the person a standardized form approved by the Department of Public Safety and Corrections. The department is authorized to use such language in the form as it, in its sole discretion, deems proper, provided that the form does inform the person of the following:

(a) His constitutional rights under Miranda v. Arizona and subsequent applicable jurisprudence.

(b) That his driving privileges can be suspended for refusing to submit to the chemical test.

(c) That his driving privileges can be suspended if he submits to the chemical test and such test results show a blood alcohol level of 0.08 percent or above or, if he is under the age of twenty-one years, a blood alcohol level of 0.02 percent or above.

(d) The name and employing agency of all law enforcement officers involved in the stop, detention, investigation, or arrest of the person.

(2) In addition, the law enforcement officer, after reading the form, shall request the arrested person to sign the form. If the person is unable or unwilling to sign, the officer shall certify that the arrestee was advised of the information contained in the form and that the person was unable to sign or refused to sign.

D. For purposes of this Section, "public navigable waterways" means any waters within the territorial limits of this state and the marginal sea adjacent to the state and the high seas when navigated as a part of a journey or ride to or from the shore of this state but shall not include privately owned water bodies with no ingress or egress to public waters.

Added by Acts 1983, No. 631, §1. Acts 1987, No. 338, §1; Acts 1989, No. 661, §1, eff. July 7, 1989; Acts 1994, 3rd Ex. Sess., No. 20, §2; Acts 1997, No. 1296, §3, eff. July 15, 1997; Acts 1997, No. 1297, §1, eff. July 15, 1997; Acts 2001, No. 781, §4, eff. Sept. 30, 2003; Acts 2004, No. 752, §1.

NOTE: Section 6 of Acts 2001, No. 781, provides that the provisions of the Act shall become null and of no effect if and when Section 351 of P.L. 106-346 regarding the withholding of federal highway funds for failure to enact a 0.08 percent blood alcohol level is repealed or invalidated for any reason.



RS 32:661.2 - Operation of a locomotive engine under the influence of alcoholic beverages or controlled dangerous substances; implied consent to chemical tests; administering of test and presumptions

§661.2. Operation of a locomotive engine under the influence of alcoholic beverages or controlled dangerous substances; implied consent to chemical tests; administering of test and presumptions

A.(1) Any person who operates a locomotive engine upon the railroad tracks of this state shall be deemed to have given consent, subject to the provisions of R.S. 32:662, to a chemical test or tests of his blood, breath, urine, or other bodily substance for the purpose of determining the alcoholic content of his blood and the presence of any abused or illegal controlled dangerous substance as set forth in R.S. 40:964 in his blood if he is involved in a collision at a railroad crossing at any roadway of this state alleged to have occurred when he was driving or in actual physical control of the locomotive engine while believed to be under the influence of an alcoholic beverage or any abused or illegal controlled dangerous substance as set forth in R.S. 40:964.

(2) The test or tests shall be administered at the direction of the law enforcement officer having reasonable grounds to believe the person to have been operating or in physical control of the locomotive engine while under the influence of either an alcoholic beverage or any abused or illegal controlled dangerous substance as set forth in R.S. 40:964. The law enforcement agency by which such officer is employed shall designate which of the aforesaid tests shall be administered.

B. Any person who is dead, unconscious, or otherwise in a condition rendering him incapable of refusal or who has been involved in a railroad crossing collision involving bodily injury or death shall be deemed not to have withdrawn the consent provided by Subsection A of this Section, and the test or tests may be administered subject to the provisions of R.S. 32:662.

C.(1) When a law enforcement officer requests that a person submit to a chemical test as provided for in this Section, he shall first read to the person a standardized form approved by the Department of Public Safety and Corrections. The department is authorized to use such language in the form as it, in its sole discretion, deems proper, provided that the form does inform the person of the following:

(a) His constitutional rights under Miranda v. Arizona and subsequent applicable jurisprudence.

(b) The consequences of his refusal to submit to the chemical test.

(c) The name and employing agency of all law enforcement officers involved in the detention, investigation, or arrest of the person.

(2) In addition, the law enforcement officer, after reading the form, shall request the arrested person to sign the form. If the person is unable or unwilling to sign, the officer shall certify that the arrestee was advised of the information contained in the form and that the person was unable to sign or refused to sign.

D. If a person refuses the request of the law enforcement officer to submit to a chemical test offered pursuant to the provisions of this Section, a test shall not be given without a court order. A written report shall be forwarded by the enforcement officer to the United States Department of Transportation. The report shall state that the officer had reasonable grounds to believe that the person had committed a crime pursuant to the provisions of R.S. 14:98 and that the person had refused to submit to the test upon the request of the peace officer and had been advised of the consequences of the refusal.

Acts 1998, 1st Ex. Sess., No. 81, §1.



RS 32:662 - Administering chemical tests; use of results as evidence

§662. Administering chemical tests; use of results as evidence

A. The chemical test or tests as provided for by this Part shall be subject to the following rules and shall be administered as provided for hereafter:

(1) Upon the trial of any criminal action or proceeding arising out of acts alleged to have been committed by any person while driving or in actual physical control of a vehicle while under the influence of alcoholic beverages the amount of alcohol in the person's blood at the time alleged as shown by chemical analysis of the person's blood, urine, breath, or other bodily substance shall give rise to the following presumptions:

(a) Except as provided in Subparagraph (d), if the person had a blood alcohol concentration at that time 0.05 percent or less by weight, it shall be presumed that the person was not under the influence of alcoholic beverages.

(b) Except as provided in Subparagraph (d), if the person had a blood alcohol concentration at that time in excess of 0.05 percent but less than 0.08 percent by weight, such fact shall not give rise to any presumption that the person was or was not under the influence of alcoholic beverages, but such fact may be considered with other competent evidence in determining whether the person was under the influence of alcoholic beverages.

(c) If the person had a blood alcohol concentration at that time of 0.08 percent or more by weight, it shall be presumed that the person was under the influence of alcoholic beverages.

(d) If the person was under the age of twenty-one years at the time of the test and had a blood alcohol concentration at that time of 0.02 percent or more by weight, it shall be presumed that the person was under the influence of alcoholic beverages.

(2) The blood alcohol concentration or level shall be based upon grams of alcohol per one hundred cubic centimeters of blood. Individuals measured through breath shall be afforded the timely option of the administration of a blood test for alcohol content.

B. The provisions of Subsection A of this Section shall not be construed as limiting the introduction of any other competent evidence bearing upon the question whether the person was under the influence of alcoholic beverages or any abused substance or controlled dangerous substance as set forth in R.S. 40:964.

C. Except as provided in Paragraph A(2) of this Section, this Section has no application to a civil action or proceeding.

Added by Acts 1968, No. 273, §14. Amended by Acts 1970, No. 538, §8; Acts 1987, No. 338, §1; Acts 1994, 3rd Ex. Sess., No. 20, §2; Acts 1997, No. 1296, §3, eff. July 15, 1997; Acts 1997, No. 1297, §1, eff. July 15, 1997; Acts 2001, No. 781, §4, eff. Sept. 30, 2003.

NOTE: Section 6 of Acts 2001, No. 781, provides that the provisions of the Act shall become null and of no effect if and when Section 351 of P.L. 106-346 regarding the withholding of federal highway funds for failure to enact a 0.08 percent blood alcohol level is repealed or invalidated for any reason.



RS 32:662.1 - Admissibility

§662.1. Admissibility

In all criminal cases where intoxication is an issue, any certificate or writing made in accordance with the provisions of R.S. 32:663, including but not limited to intoxilyzer instrument recertification forms, and other certificates or writings made with respect to the chemical analyses of a person's blood, urine, breath, or other bodily substance, shall be admissible as evidence.

Acts 2004, No. 798, §1; Acts 2012, No. 262, §1.



RS 32:663 - Approval of testing methods by Department of Public Safety and Corrections

§663. Approval of testing methods by Department of Public Safety and Corrections

A.(1) Chemical analyses of the person's blood, urine, breath, or other bodily substance, to be considered valid under the provisions of this Part, shall have been performed according to methods approved and promulgated by the Department of Public Safety and Corrections and performed by an individual or laboratory possessing a valid permit issued by said department for the purposes set forth in this Part. The Department of Public Safety and Corrections is authorized to approve satisfactory techniques or methods, to ascertain the qualifications and competence of individuals or laboratories to conduct such analyses, and to issue permits which shall be subject to termination or revocation at the discretion of the department in accordance with regulations approved and promulgated by the department pursuant to the Administrative Procedure Act.

(2) Chemical analyses of a person's blood, urine, breath, or other bodily substance may be conducted by an out-of-state individual or laboratory provided that the chemical analyses are performed in accordance with the methods approved and promulgated by the Department of Public Safety and Corrections or are performed by an individual or laboratory possessing a valid permit. Such analyses shall be considered valid under the provisions of this Part and admissible and competent evidence in the courts of this state and in administrative law hearings if performed in accordance with the methods approved and promulgated by the Department of Public Safety and Corrections or are performed by an individual or laboratory possessing a valid permit.

B. The Department of Public Safety and Corrections may use an individual's or a laboratory's certification by one or more of the following professional organizations in its determination of the qualifications and competence of individuals as required by Subsection A of this Section prior to the issuance of a permit. The certification by the following professional organizations may be considered in issuing such permits:

(1) College of American Pathologists (CAP).

(2) American Board of Forensic Toxicology (ABFT).

(3) Forensic Quality Services (FQS).

(4) American Society of Crime Laboratory Directors/Laboratory Accreditation Board (ASCLD/LAB).

(5) American Association for Laboratory Accreditation (A2LA).

C. Issuance of a permit to such a certified individual or laboratory makes all laboratory forensic test results conducted on a person's blood, urine, or other bodily substance by such individual or laboratory valid under the provisions of this Part, and admissible and competent evidence of intoxication in any court of law or administrative hearing.

Added by Acts 1968, No. 273, §14. Amended by Acts 1977, No. 533, §1; Acts 1999, No. 1212, §1; Acts 2008, No. 492, §1, eff. June 25, 2008; Acts 2008, No. 536, §1, eff. June 30, 2008; Acts 2009, No. 183, §1; Acts 2015, No. 111, §1, eff. July 1, 2015.



RS 32:664 - Persons authorized to administer test

§664. Persons authorized to administer test

A. When a person submits to a blood test at the request of a law enforcement officer under the provisions of this Part, only a physician, physician assistant, registered nurse, licensed practical nurse, emergency medical technician, chemist, nurse practitioner, or other qualified technician may withdraw blood for the purpose of determining the alcoholic content or presence of any abused or illegal controlled dangerous substances therein. No law enforcement officer who is not otherwise qualified as a physician, physician assistant, registered nurse, licensed practical nurse, emergency medical technician, chemist, nurse practitioner, or other qualified technician may withdraw blood for the purpose of determining, or of having determined, the alcoholic content or presence of any abused or illegal controlled dangerous substances therein. This limitation shall not apply to the taking of breath specimens. Only procedures approved and promulgated by the Department of Public Safety and Corrections may be used in the analysis of blood, urine, breath, or other bodily substance.

B. After submitting to the chemical test, the person tested may have a physician, physician assistant, chemist, registered nurse, licensed practical nurse, emergency medical technician, nurse practitioner, or other qualified technician of his own choosing administer a chemical test or tests in addition to any administered at the direction of a law enforcement officer. The cost of any such additional test shall be at the expense of the tested person. After being advised of this right as provided in R.S. 32:661(C), he shall be given the opportunity to telephone and request a qualified person to administer such test. The failure or inability of the person to obtain an additional test shall not preclude the admission of evidence relating to the test or tests taken at the direction of a law enforcement officer, unless the person was denied rights guaranteed to him by law.

C. No person who administers any such test upon the request of a law enforcement officer as herein defined, no hospital in or with which such person is employed or otherwise associated or in which such test is administered, and no other person, firm, or corporation by whom or which such person is employed or is in any way associated, shall be in any wise criminally liable for the administration of such test, or civilly liable in damages to the person tested.

D. Notwithstanding the provisions of R.S. 37:961 et seq, a licensed practical nurse shall only withdraw blood as provided by Subsections A and B of this Section, pursuant to a subpoena or court order.

Added by Acts 1968, No. 273, §14. Amended by Acts 1972, No. 534, §1; Acts 1986, No. 263, §1; Acts 1987, No. 338, §1; Acts 1987, No. 767, §1; Acts 1990, No. 68, §1; Acts 1999, No. 888, §1; Acts 1999, No. 1212, §1; Acts 2007, No. 96, §1; Acts 2014, No. 551, §1.



RS 32:665 - Furnishing of information to person tested

§665. Furnishing of information to person tested

Upon the request of the person who submits to a chemical test or tests at the request of a law enforcement officer, results concerning the test or tests shall be made available to him or his attorney.

Added by Acts 1968, No. 273, §14. Acts 1984, No. 409, §1.



RS 32:666 - Refusal to submit to chemical test; submission to chemical tests; exception; effects of

§666. Refusal to submit to chemical test; submission to chemical tests; exception; effects of

A.(1)(a)(i) When a law enforcement officer has probable cause to believe that a person has violated R.S. 14:98, 98.1, or any other law or ordinance that prohibits operating a vehicle while intoxicated, that person may not refuse to submit to a chemical test or tests if he has refused to submit to such test or tests on two previous and separate occasions of any previous such violation or in any case wherein a fatality has occurred or a person has sustained serious bodily injury in a crash involving a motor vehicle, aircraft, watercraft, vessel, or other means of conveyance. Serious bodily injury means bodily injury which involves unconsciousness, protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty, or a substantial risk of death. The law enforcement officer shall direct that a chemical test or tests be conducted of a person's blood, urine, or other bodily substance, or perform a chemical test of such person's breath, for the purpose of determining the alcoholic content of his blood and the presence of any abused substance or controlled substance as set forth in R.S. 40:964 in his blood in such circumstances. The officer may direct a person to submit to a breath test, and if indicated, an additional blood test for the purpose of testing for the presence of alcohol, abused substances, and controlled dangerous substances. A refusal of any such test or tests shall result in the suspension of driving privileges as provided by the provisions of this Part. A physician, physician assistant, registered nurse, licensed practical nurse, emergency medical technician, chemist, nurse practitioner, or other qualified technician shall perform a chemical test in accordance with the provisions of R.S. 32:664 when directed to do so by a law enforcement officer.

(ii) As used in this Section "law enforcement officer" shall include but not be limited to any commissioned local or state police officer, wildlife enforcement agent, sheriff, deputy sheriff, marshal, deputy marshal, or state park warden.

(b) The law enforcement officer shall inform the person who is required to submit to such testing of the consequences of a refusal to submit to any testing as required by this Paragraph.

(c) Any person who refuses to submit to a chemical test as required by the provisions of this Paragraph shall be fined not less than three hundred dollars nor more than one thousand dollars and imprisoned for not less than ten days nor more than six months. Imposition or execution of sentence shall not be suspended unless:

(i) The offender is placed on probation with a minimum condition that he serve two days in jail and participate in a court-approved substance abuse program and participate in a court-approved driver improvement program; or

(ii) The offender is placed on probation with a minimum condition that he perform four eight-hour days of court-approved community service activities, at least half of which shall consist of participation in a litter abatement or collection program, participate in a court-approved substance abuse program, and participate in a court-approved driver improvement program. An offender who participates in a litter abatement or collection program pursuant to this Subparagraph shall have no cause of action for damages against the entity conducting the program or supervising his participation therein, including a municipality, parish, sheriff, or other entity, nor against any official, employee, or agent of such entity, for any injury or loss suffered by him during or arising out of his participation in the program, if such injury or loss is a direct result of the lack of supervision or act or omission of the supervisor, unless the injury or loss was caused by the intentional or grossly negligent act or omission of the entity or its official, employee, or agent.

(2) In all cases other than those in Paragraph (1) of this Subsection, a person under arrest for a violation of R.S. 14:98, 98.1, or other law or ordinance that prohibits operating a vehicle while intoxicated may refuse to submit to such chemical test or tests, after being advised of the consequences of such refusal as provided for in R.S. 32:661(C), subject to the following:

(a) His license shall be seized under the circumstances provided in R.S. 32:667.

(b) If he is a resident without a license or permit to operate a motor vehicle in this state, the department shall deny the issuance of a license or permit to such person for a period of six months after the date of the alleged violation.

(c) Evidence of his refusal shall be admissible in any criminal action or proceeding arising out of acts alleged to have been committed while the person, regardless of age, was driving or in actual physical control of a motor vehicle upon the public highways of this state while under the influence of alcoholic beverages or any abused substance or controlled dangerous substance as set forth in R.S. 40:964. Additionally, evidence of his refusal shall be admissible in any criminal action or proceeding arising out of acts alleged to have been committed while the person under twenty-one years of age was driving or in actual physical control of a motor vehicle upon the public highways of this state after having consumed alcoholic beverages. However, such evidence shall not be admissible in a civil action or proceeding other than to suspend, revoke, or cancel his driving privileges.

(3) In all cases where a person is under arrest for a violation of R.S. 14:98, 98.1, or other law or ordinance that prohibits operating a vehicle while intoxicated who refuses to submit to a chemical test or tests if he has refused to submit to a chemical test on two previous and separate occasions of any previous such violation shall be advised that the consequences of such refusal shall be subject to criminal penalties under the provisions of R.S. 14:98.2.

B. In each instance that a person submits or refuses to submit to a chemical test, after being advised of the consequences of such refusal or submission as provided for in R.S. 32:661(C), the officer shall submit a report in a form approved by the secretary. The officer shall certify that he had reasonable grounds to believe that the arrested person had been driving or was in actual physical control of a motor vehicle upon the public highways of this state while under the influence of alcoholic beverages or any abused or illegal controlled dangerous substance as set forth in R.S. 40:964, that he had followed the procedure in informing such person of his rights under R.S. 32:661(C), and that such person had submitted to the test or refused to submit to the test upon the request of the officer. In the case of a submission to the test, the officer shall provide complete information regarding the test as may be available at the time the certified report is completed.

C. In cases where electronic signatures are used, the officer shall affix his electronic signature to the report in the manner approved by the Department of Public Safety and Corrections.

D. Notwithstanding the provisions of R.S. 37:961 et seq, a licensed practical nurse shall only withdraw blood as provided by Item (A)(1)(a)(i) of this Section, pursuant to a subpoena or court order.

Acts 1983, No. 632, §1, eff. Jan. 1, 1984. Acts 1985, No. 194, §1, eff. July 6, 1985; Acts 1985, No. 816, §1; Acts 1987, No. 338, §1; Acts 1992, No. 671, §1; Acts 1993, No. 987, §1; Acts 1997, No. 1296, §3, eff. July 15, 1997; Acts 1997, No. 1297, §1, eff. July 15, 1997; Acts 1999, No. 1146, §1; Acts 2001, No. 808, §1; Acts 2003, No. 533, §1; Acts 2003, No. 543, §2; Acts 2004, No. 218, §1; Acts 2007, No. 413, §1; Acts 2008, No. 240, §1; Acts 2012, No. 592, §1; Acts 2014, No. 551, §1.



RS 32:667 - Seizure of license; circumstances; temporary license

§667. Seizure of license; circumstances; temporary license

A. When a law enforcement officer places a person under arrest for a violation of R.S. 14:98, R.S. 14:98.1, or a violation of a parish or municipal ordinance that prohibits operating a vehicle while intoxicated, and the person either refuses to submit to an approved chemical test for intoxication, or submits to such test and such test results show a blood alcohol level of 0.08 percent or above by weight or, if the person is under the age of twenty-one years, a blood alcohol level of 0.02 percent or above by weight, the following procedures shall apply:

(1) The officer shall seize the driver's license of the person under arrest and shall issue in its place a temporary receipt of license on a form approved by the Department of Public Safety and Corrections. Such temporary receipt shall authorize the person to whom it has been issued to operate a motor vehicle upon the public highways of this state for a period not to exceed thirty days from the date of arrest or as otherwise provided herein.

(2) The temporary receipt shall also provide and serve as notice to the person that he has not more than thirty days from the date of arrest to make written request to the Department of Public Safety and Corrections for an administrative hearing in accordance with the provisions of R.S. 32:668.

(3) In a case where a person submits to an approved chemical test for intoxication, but the results of the test are not immediately available, the law enforcement officer shall comply with Paragraphs (1) and (2) of this Subsection, and the person shall have thirty days from the date of arrest to make written request for an administrative hearing. If after thirty days from the date of arrest the test results have not been received or if the person was twenty-one years of age or older on the date of arrest and the test results show a blood alcohol level of less than 0.08 percent by weight, then no hearing shall be held and the license shall be returned without the payment of a reinstatement fee. If the person was under the age of twenty-one years on the date of arrest and the test results show a blood alcohol level of less than 0.02 percent by weight, then no hearing shall be held and the license shall be returned without the payment of a reinstatement fee.

(4) If the vehicle is operable and a passenger in the vehicle who is not under the influence of alcohol has a valid driver's license, the officer shall allow the passenger to take control of the vehicle and shall not order or procure towing services for the vehicle. If the vehicle does not create a hazard or obstruction to traffic and the motoring public, and if there is no passenger in the vehicle who possesses a valid driver's license and who is not under the influence of alcohol, the officer, before ordering or procuring towing services, shall allow the arrestee a reasonable time and opportunity to contact another person to take possession or control of the vehicle on behalf of the arrestee. Reasonable time to notify and take possession of the vehicle shall be in the sole discretion of the officer. However, the law enforcement agency, the law enforcement officer, the state, and the political subdivision shall not be liable for damages, injuries, or deaths occasioned by the vehicle not being towed immediately or by another person taking possession or control of the vehicle on behalf of the arrestee. If a law enforcement officer violates the provisions of this Paragraph, his employing agency rather than the arrestee shall be responsible for the payment of any towing charges incurred.

B. If such written request is not made by the end of the thirty-day period, the person's license shall be suspended as follows:

(1)(a) Repealed by Acts 2009, No. 288, §2, eff. September 1, 2009.

(b) On or after September 30, 2003, if the person submitted to the test and the test results show a blood alcohol level of 0.08 percent or above by weight, his driving privileges shall be suspended for ninety days from the date of suspension on first offense violation, without eligibility for a hardship license for the first thirty days, and for three hundred sixty-five days from the date of suspension, without eligibility for a hardship license, on second and subsequent violations occurring within five years of the first offense. If the person was under the age of twenty-one years on the date of the test and the test results show a blood alcohol level of 0.02 percent or above by weight, his driving privileges shall be suspended for one hundred eighty days from the date of suspension.

(c) If the person submitted to the test and the test results show a blood alcohol level of 0.20 percent or above by weight, his driving privileges shall be suspended for two years from the date of suspension on first offense violation and for four years from the date of suspension for second offense violation.

(2) If the person refused to submit to the test, his driving privileges shall be suspended as follows:

(a) Except as otherwise provided in this Paragraph, one year from the date of suspension on a refusal.

(b) One year, without benefit of eligibility for a hardship license, in the event that a fatality occurred or a person sustained serious bodily injury as a result of an accident and the person's intoxication is determined by a trier of fact to be the contributing factor of the fatality or serious bodily injury.

(c)(i) Two years from the date of suspension on the second and subsequent refusal occurring within ten years of the date of a refusal to submit to the test.

(ii) Two years from the date of suspension on the second and subsequent refusal occurring within ten years of the date of a refusal to submit to the test, without the benefit of eligibility for a hardship license in the event that a fatality occurred or a person sustained serious bodily injury as a result of an accident and the person's intoxication is determined by a trier of fact to be the contributing factor of the fatality or serious bodily injury.

(3)(a) However, any licensee who has had his license suspended for a first or second offense of operating a motor vehicle while under the influence of alcoholic beverages under the provisions of this Subsection and who either refused to submit to the test or who submitted to the test and the test showed a blood alcohol level of less than 0.20 percent shall, upon proof to the Department of Public Safety and Corrections that his motor vehicle has been equipped with a functioning ignition interlock device, be immediately eligible for and shall be granted a restricted license. In the event that the department fails or refuses to issue the restricted driver's license, the district court for the parish in which the licensee resides may issue an order directing the department to issue the restricted license either by ex parte order or after contradictory hearing.

(b) If the person submitted to the test as a result of a first violation and the test results show a blood alcohol level of 0.20 percent or above by weight, he shall be eligible for a hardship license during the entire period of the imposed two-year suspension after he has provided proof that his motor vehicle has been equipped with an ignition interlock device. A functioning ignition interlock device shall remain installed on his motor vehicle during the first twelve-month period of his driver's license suspension.

(c) If the person submitted to the test as a result of a second violation and the test results show a blood alcohol level of 0.20 percent or above by weight, he shall be eligible for a hardship license during the entire four-year period of the suspension after he has provided proof that his motor vehicle has been equipped with an ignition interlock device. A functioning ignition interlock device shall remain installed on his motor vehicle during the first three-years of the four-year period of his driver's license suspension.

(4) Repealed by Acts 2009, No. 288, §2, eff. September 1, 2009.

(5) For the purposes of this Section, driving privileges shall include, but not be limited to, the operation or physical control of a watercraft upon the waterways of this state. Any suspension or revocation of driving privileges provided for in this Section shall also prohibit the operation or physical control of a watercraft upon the waterways of this state during the time period of the suspension or revocation.

C. The department shall develop a uniform statewide form for temporary receipt of licenses which shall be used by all state and local law enforcement officials. The form shall be issued in duplicate to the person arrested to provide a means for him to request an administrative hearing.

D.(1) Upon receipt of a request for an administrative hearing, the Department of Public Safety and Corrections shall issue a document extending the temporary license, which shall remain in effect until the completion of administrative suspension, revocation, or cancellation proceedings. The Department of Public Safety and Corrections shall forward the record of the case to the division of administrative law for a hearing within sixty days of the receipt of the written request for an administrative hearing.

(2) Oversight review of rules and regulations promulgated by the secretary under the provisions of this Part shall be conducted by the House Committee on Transportation, Highways and Public Works and the Senate Committee on Transportation, Highways and Public Works.

E. The division of administrative law shall provide for a hearing to determine suspension or revocation of driving privileges. A continuance may be granted for good cause shown.

F. When a license has been suspended under the provisions of this Section and the person is also convicted of or pleads guilty to an offense arising out of the same occurrence, any suspension of license imposed for such offense shall run concurrently with the suspension provided by this Section and the total period of suspension shall not exceed the longer of the two periods.

G. Notwithstanding the provisions of any other law, any person whose license has been suspended under the provisions of this Section, shall, after completion of the period of suspension, be required to pay a reinstatement fee of fifty dollars to the department for the return of his license.

H.(1) When any person's driver's license has been seized, suspended, or revoked, and the seizure, suspension, or revocation is connected to a charge or charges of violation of a criminal law, and the charge or charges do not result in a conviction, plea of guilty, or bond forfeiture, the person charged shall have his license immediately reinstated and shall not be required to pay any reinstatement fee if at the time for reinstatement of driver's license, it can be shown that the criminal charges have been dismissed or that there has been a permanent refusal to charge a crime by the appropriate prosecutor or there has been an acquittal. If, however, at the time for reinstatement, the licensee has pending against him criminal charges arising from the arrest which led to his suspension or revocation of driver's license, the reinstatement fee shall be collected. Upon subsequent proof of final dismissal or acquittal, other than under Article 893 or 894 of the Code of Criminal Procedure, the licensee shall be entitled to a reimbursement of the reinstatement fee previously paid. In no event shall exemption from this reinstatement fee or reimbursement of a reinstatement fee affect the validity of the underlying suspension or revocation.

(2) If a licensee qualifies for the exemption from the reinstatement fee or for a reimbursement of the reinstatement fee as provided in Paragraph (1) of this Subsection, the licensee shall receive credit for the unexpired portion of the license which was seized, and shall be exempt from the payment of, or shall receive reimbursement for the payment of, the duplicate license fee and the handling fee with regard to the license which was seized.

(3) Paragraph (1) of this Subsection shall not apply to a person who refuses to submit to an approved chemical test upon a second or subsequent arrest for R.S. 14:98 or 98.1, or a parish or municipal ordinance that prohibits driving a motor vehicle while intoxicated. However, this Paragraph shall not apply if the second or subsequent arrest occurs more than ten years after the prior arrest.

I.(1) In addition to any other provision of law, an ignition interlock device shall be installed in any motor vehicle operated by any of the following persons whose driver's license has been suspended in connection with the following circumstances as a condition of the reinstatement of such person's driver's license:

(a) Any person who has refused to submit to an approved chemical test for intoxication, after being requested to do so, for a second arrest of R.S. 14:98 or 98.1 or a parish or municipal ordinance that prohibits operating a vehicle while intoxicated and whose driver's license has been suspended in accordance with law.

(b) Any person who has submitted to an approved chemical test for intoxication where the results indicate a blood alcohol level of 0.08 percent or above and whose driver's license has been suspended in accordance with the law for an arrest occurring within ten years of the first arrest.

(c) Any person who is arrested for a violation of R.S. 14:98, R.S. 14:98.1, or a parish or municipal ordinance that prohibits operating a vehicle while intoxicated and is involved, as a driver, in a traffic crash which involves moderate bodily injury or serious bodily injury as defined in R.S. 32:666(A).

(d) Any person who is arrested for a violation of R.S. 14:98, R.S. 14:98.1, or a parish or municipal ordinance that prohibits operating a vehicle while intoxicated and a minor child twelve years of age or younger was a passenger in the motor vehicle at the time of the commission of the offense.

(2) As to any person enumerated in Paragraph (1) of this Subsection, the ignition interlock device shall remain on the motor vehicle for a period of not less than six months. The ignition interlock device may be installed either prior to the reinstatement of the driver's license, if the person has lawfully obtained a restricted driver's license, or as a condition of the reinstatement of the driver's license. When the driver's license is suspended as described in this Subsection, the ignition interlock device shall remain on the motor vehicle for the same period as the suspension, with credit for time when the interlock device was installed and functioning as part of a restricted driver's license.

(3) The provisions of this Subsection shall not abrogate any other provision of law regarding the installation and maintenance of ignition interlock devices.

(4) When an ignition interlock device is required as a condition of reinstatement, the office of motor vehicles shall designate a restriction code and place such code on the license of a driver who is required to have an ignition interlock installed and maintained as a condition of reinstatement.

J. Upon notice to the department that a driver has prematurely removed or disabled, or caused to be prematurely removed or disabled, an ignition interlock device required as condition of reinstatement pursuant to Subsection I of this Section, the department shall mail notice to the driver that his license is suspended until such time as the department receives sufficient proof that the driver has had the ignition interlock device properly reinstalled and paid all applicable reinstatement fees. Upon reinstatement, the driver shall receive credit only for the time period when the ignition interlock device was installed and functioning.

Acts 1983, No. 632, §1, eff. Jan. 1, 1984. Acts 1984, No. 409, §1; Acts 1985, No. 194, §1, eff. July 6, 1985; Acts 1985, No. 816, §1; Acts 1985, No. 572, §1; Acts 1990, No. 932, §1; Acts 1992, No. 605, §1; Acts 1993, No. 17, §1, eff. May 18, 1993; Acts 1993, No. 453, §1; Acts 1994, 3rd Ex. Sess., No. 20, §2; Acts 1995, No. 516, §1; Acts 1995, No. 520, §2; Acts 1995, No. 1070, §1; Acts 1997, No. 1184, §1; Acts 1997, No. 1296, §3, eff. July 15, 1997; Acts 1997, No. 1297, §1, eff. July 15, 1997; Acts 1999, No. 1212, §1; Acts 2000, 1st Ex. Sess., No. 91, §1; Acts 2001, No. 781, §4, eff. Sept. 30, 2003; Acts 2001, No. 808, §1; Acts 2003, No. 535, §3; Acts 2003, No. 800, §2; Acts 2007, No. 413, §1; Acts 2008, No. 647, §1; Acts 2009, No. 288, §§1, 2, eff. Sept. 1, 2009; Acts 2009, No. 513, §1; Acts 2010, No. 405, §1, eff. Jan. 1, 2011; Acts 2010, No. 844, §1; Acts 2012, No. 663, §1, eff. June 7, 2012; Acts 2013, No. 388, §3, eff. June 18, 2013; Acts 2014, No. 58, §1.

NOTE: Section 6 of Acts 2001, No. 781, provides that the provisions of the Act shall become null and of no effect if and when Section 351 of P.L. 106-346 regarding the withholding of federal highway funds for failure to enact a 0.08 percent blood alcohol level is repealed or invalidated for any reason.



RS 32:667.1 - Seizure of license upon arrest for vehicular homicide; issuance of temporary license; suspension

§667.1. Seizure of license upon arrest for vehicular homicide; issuance of temporary license; suspension

A. When a law enforcement officer places a person under arrest for a violation of R.S. 14:32.1 (vehicular homicide), the following procedure shall apply:

(1) The officer shall seize the driver's license of a person under arrest and shall issue in its place a temporary receipt of license on a form approved by the Department of Public Safety and Corrections. The temporary receipt shall authorize the person to whom it has been issued to operate a motor vehicle upon the public highways of this state for a period not to exceed thirty days from the date of arrest or until the hearing can be conducted as provided for in this Section, whichever occurs first.

(2) The temporary receipt shall also serve as notice to the person under arrest that he has fifteen days from the date of arrest to make a written request to the court for a contradictory hearing in accordance with the provisions of this Section.

B. If a written request is not made within the fifteen-day period, the person's license shall be suspended for one year, without benefit of eligibility for a hardship license.

C.(1) Upon receipt of a request for a contradictory hearing, the court shall issue a document extending the temporary license, which shall remain in effect until the completion of the suspension proceedings.

(2) The court shall conduct a contradictory hearing to determine whether a chemical test has been performed of the blood, urine, or other bodily substance of the person arrested and whether the test indicates the presence of alcohol, an abused substance, a controlled dangerous substance as set forth in R.S. 40:964, or any other substance which causes impairment. The scope of the hearing shall be limited to the issues provided for in this Paragraph.

(3) If the court determines that the test provided for in Paragraph (2) of this Subsection indicates the presence of alcohol, an abused substance, a controlled dangerous substance or any other substance which causes impairment, then the court shall suspend the driver's license of any person arrested for a violation of R.S. 14:32.1 (vehicular homicide) for one year, without benefit of a hardship license.

D.(1) If the person is convicted of the crime of vehicular homicide, his license shall be suspended for a period of two years following his release from incarceration with credit for the time in which the license was suspended prior to conviction.

(2) If the charge of vehicular homicide does not result in a conviction, plea of guilty, or bond forfeiture, the person charged shall have his license immediately reinstated and shall not be required to pay any reinstatement fee if, at the time for reinstatement of driver's license, it can be shown that the criminal charges have been dismissed, there has been a permanent refusal to charge a crime by the appropriate prosecutor, or there has been an acquittal.

E. The court shall notify the Department of Public Safety and Corrections when it has suspended a license or taken any other action pursuant to the provisions of this Section.

Acts 2011, No. 298, §1.



RS 32:668 - Procedure following revocation or denial of license; hearing; court review; review of final order; restricted licenses

§668. Procedure following revocation or denial of license; hearing; court review; review of final order; restricted licenses

A. Upon suspending the license or permit to drive or nonresident operating privilege of any person or upon determining that the issuance of a license or permit shall be denied to the person, the Department of Public Safety and Corrections shall immediately notify the person in writing and upon his request shall afford him an opportunity for a hearing based upon the department's records or other evidence admitted at the hearing, and in the same manner and under the same conditions as is provided in R.S. 32:414 for notification and hearings in the case of suspension of licenses, except that no law enforcement officer shall be compelled by such person to appear or testify at such hearing and there shall be a rebuttable presumption that any inconsistencies in evidence submitted by the department and admitted at the hearing shall be strictly construed in favor of the person regarding the revocation, suspension, or denial of license. The scope of such a hearing for the purposes of this Part shall be limited to the following issues:

(1) Whether a law enforcement officer had reasonable grounds to believe the person, regardless of age, had been driving or was in actual physical control of a motor vehicle upon the public highways of this state, or had been driving or was in actual physical control of a motor-powered watercraft upon the public navigable waterways of this state, while under the influence of either alcoholic beverages or any abused substance or controlled dangerous substance as set forth in R.S. 40:964.

(2) Whether the person was placed under arrest.

(3) Whether he was advised by the officer as provided in R.S. 32:661.

(4) Whether he voluntarily submitted to an approved chemical test and whether the test resulted in a blood alcohol reading of 0.08 percent or above by weight, or of 0.02 percent or above if he was under the age of twenty-one years on the date of the test.

(5) Whether he refused to submit to the test upon the request of the officer.

(6) Such additional matters as may relate to the legal rights of the person, including compliance with regulations promulgated by the Department of Public Safety and Corrections and rights afforded to the person by law or jurisprudence.

B.(1)(a) In a case of first refusal or first submission to a test for intoxication and when there has been no prior suspension of the driver's license, if suspension is otherwise proper, upon a showing of proof satisfactory to the department that the suspension of driving privileges would prevent the person from earning a livelihood, the department may:

(i) Require the licensee to surrender his regular license and issue in its stead at a cost to the person of fifty dollars plus the cost of the license a special restricted operator's license designated as such by a large red R printed on the face of the license, to be effective for the remaining period of suspension.

(ii) Designate in writing, and upon application of the person to amend as necessary, the routes over which and the times during which the restricted licensee shall be permitted to operate designated motor vehicles in order to earn his livelihood, which written restrictions shall be attached to the restricted license and kept with it at all times.

(b) No person who has refused a chemical test for intoxication is eligible for a restricted license for the first ninety days of the suspension. When a person submits to a chemical test and the results show a blood alcohol level of 0.08 percent or above by weight, or of 0.02 percent or above if the person was under the age of twenty-one years on the date of the test, he is not eligible for a restricted license for the first thirty days of the suspension.

(c) However, any licensee who has had his license suspended for a first or second offense of operating a motor vehicle while under the influence of alcoholic beverages under the provisions of this Subsection, shall, upon proof of need to the Department of Public Safety and Corrections, be immediately eligible for and shall be issued an ignition interlock restricted license sufficient to maintain livelihood or allow the licensee to maintain the necessities of life. In the event that the department fails or refuses to issue the restricted driver's license, the district court for the parish in which the licensee resides may issue an order directing the department to issue the ignition interlock restricted license either by ex parte order or after contradictory hearing.

(2) However, the department shall immediately cancel and seize the restricted license upon receiving satisfactory evidence of violation of the restrictions, and no person shall have driving privileges of any kind for a period of six months from the receipt by the department of the cancelled restricted license.

C.(1) After a person has exhausted his remedies with the department, he shall have the right to file a petition in the appropriate court for a review of the final order of suspension or denial by the Department of Public Safety and Corrections in the same manner and under the same conditions as is provided in R.S. 32:414 in the cases of suspension, revocation, and cancellation of licenses. The court in its review of the final order of suspension or denial by the Department of Public Safety and Corrections may exercise any action it deems necessary under the law including ordering the department to grant the person restricted non-commercial driving privileges where appropriate as provided in Subsection B of this Section.

(2) Upon filing a petition for review, the licensee shall serve the Department of Public Safety and Corrections with a copy of the petition and summons. Upon receipt of a copy of the petition for review, the department shall issue the licensee driving privileges, which shall be valid until the decision on the petition for review is final. The court on its own motion, or on the motion of either party, may modify or vacate such driving privileges upon a showing of good cause.

Acts 1983, No. 632, §1, eff. Jan. 1, 1984. Acts 1984, No. 409, §1; Acts 1985, No. 194, §1, eff. July 6, 1985; Acts 1985, No. 816, §1; Acts 1985, No. 572, §1; Acts 1990, No. 932, §1; Acts 1992, No. 605, §1; Acts 1993, No. 17, §1, eff. May 18, 1993; Acts 1993, No. 453, §1; Acts 1994, 3rd Ex. Sess., No. 20, §2; Acts 1995, No. 516, §1; Acts 1995, No. 520, §2; Acts 1995, No. 1070, §1; Acts 1997, No. 1184, §1; Acts 1997, No. 1296, §3, eff. July 15, 1997; Acts 1997, No. 1297, §1, eff. July 15, 1997; Acts 1999, No. 1146, §1; Acts 1999, No. 1212, §1; Acts 2000, 1st Ex. Sess., No. 91, §1; Acts 2001, No. 781, §4, eff. Sept. 30, 2003; Acts 2001, No. 886, §1; Acts 2007, No. 413, §1; Acts 2009, No. 287, §1; Acts 2012, No. 559, §1; Acts 2013, No. 388, §3, eff. June 18, 2013; Acts 2016, No. 366, §1.

NOTE: Section 6 of Acts 2001, No. 781, provides that the provisions of the Act shall become null and of no effect if and when Section 351 of P.L. 106-346 regarding the withholding of federal highway funds for failure to enact a 0.08 percent blood alcohol level is repealed or invalidated for any reason.



RS 32:668.1 - Procedure following revocation or denial of license; discovery

§668.1. Procedure following revocation or denial of license; discovery

Notwithstanding any provision to the contrary, prehearing discovery, in conjunction with the administrative hearing provided for in R.S. 32:668, shall not include depositions of law enforcement witnesses.

Acts 2009, No. 287, §1.



RS 32:669 - Suspension of nonresident's operating privilege; notification to state of residence

§669. Suspension of nonresident's operating privilege; notification to state of residence

A. When a nonresident driver refuses to take an approved chemical test as provided for in R.S. 32:666, the arresting officer or agency shall notify the department, which shall give information, in writing, to the motor vehicle administrator of the state of the person's residence and of any state in which he has a license.

B. When it has been finally determined that a nonresident's privilege to operate a motor vehicle in this state has been suspended, the Department of Public Safety shall give information in writing of the action taken to the motor vehicle administrator of the state of the person's residence and of any state in which he has a license.

Acts 1983, No. 632, §1, eff. Jan. 1, 1984.



RS 32:670 - Test results for persons under the age of twenty-one; exclusion from official driving record

§670. Test results for persons under the age of twenty-one; exclusion from official driving record

The submission to a chemical test by any person under the age of twenty-one which indicates a blood alcohol level of at least 0.02 but less than 0.08 percent shall not be included on his official driving record. However, this provision shall not prohibit the use of those results for administrative purposes or for obtaining a conviction, or the use of a conviction obtained based on those results for any purpose allowed by law.

Acts 1999, No. 927, §1; Acts 2001, No. 781, §4, eff. Sept. 30, 2003.

NOTE: Section 6 of Acts 2001, No. 781, provides that the provisions of the Act shall become null and of no effect if and when Section 351 of P.L. 106-346 regarding the withholding of federal highway funds for failure to enact a 0.08 percent blood alcohol level is repealed or invalidated for any reason.



RS 32:671 - Responsibilities of the Department of Public Safety and Corrections, office of state police; interstate highways

PART XV. RESPONSIBILITIES OF DEPARTMENT OF PUBLIC

SAFETY AND CORRECTIONS, OFFICE OF STATE POLICE

§671. Responsibilities of the Department of Public Safety and Corrections, office of state police; interstate highways

The Department of Public Safety and Corrections, office of state police, shall use its best efforts to respond to calls placed by motorists from call boxes located along Interstate 10 as it crosses the Atchafalaya River Basin between the West Atchafalaya Basin Protection Levee and the East Atchafalaya Basin Protection Levee, or to relay the calls to the appropriate law enforcement agency.

Acts 1993, No. 122, §1.



RS 32:681 - Postaccident drug testing; accidents involving fatalities, required

PART XVI. POSTACCIDENT DRUG TESTING

§681. Postaccident drug testing; accidents involving fatalities, required

A. The operator of any motor vehicle which is involved in a collision or the operator of any watercraft involved in a collision, crash, or other casualty in which a fatality occurs shall be deemed to have given consent to, and shall be administered, a chemical test or tests of his blood, urine, or other bodily substance for the purpose of determining the presence of any abused substance or controlled dangerous substance as set forth in R.S. 40:964 or any other impairing substance.

B. The test or tests shall be administered at the direction of a law enforcement officer having reasonable grounds to believe the person to have been driving or in actual physical control of a motor vehicle upon the public highways of this state which is involved in a collision or to have been operating or in physical control of a watercraft on the waterways of this state involved in a collision, crash, or other casualty in which a fatality occurs. The law enforcement agency by which such officer is employed shall designate in writing under what conditions the tests shall be administered.

C. In the case of all traffic or boating fatalities, the coroner, or his designee, shall perform or cause to be performed a toxicology screen on the victim or victims of all traffic fatalities for determining evidence of the presence of any abused substance or controlled dangerous substance as set forth in R.S. 40:964 or any other impairing substance which shall include the extracting of all bodily substance samples necessary for such toxicology screen. The coroner, or his designee, shall be responsible for ensuring the body is not removed from his custody until such time as the bodily substance samples are extracted. The coroner's report shall be made available to the investigating law enforcement agency and may be admissible in any court of competent jurisdiction as evidence of the presence of any abused substance or controlled dangerous substance as set forth in R.S. 40:964 or any other impairing substance at the time of the fatality. Nothing herein shall be construed to limit the authority of the investigating law enforcement agency from conducting an investigation of the accident scene concurrently with the coroner or his designee.

D. Any chemical test or tests of a person's blood, urine, or other bodily substance for the purpose of determining the presence of any abused substance or controlled dangerous substance as set forth in R.S. 40:964 or any other impairing substance shall be administered in the same manner and subject to the provisions of Part XIV of this Chapter.

Acts 2006, No. 523, §1; Acts 2009, No. 5, §1.



RS 32:701 - VEHICLE CERTIFICATE OF TITLE LAW

CHAPTER 4. VEHICLE CERTIFICATE OF TITLE LAW

§701. Short title

This Chapter shall be known and designated as the Vehicle Certificate of Title Law.

Acts 1950, No. 342, §1.



RS 32:702 - Definitions

§702. Definitions

As used in this Chapter:

(1) "Antique vehicle" shall mean a vehicle twenty-five years old or older.

(2) "Auto hulk" means any material which is or may have been a motor vehicle, with or without all component parts, which is not self-propelled nor capable of carrying persons or property upon a public highway and which material is in such condition that its highest or primary value is its sale or transfer as parts or scrap metal.

(3) "Auto title company" means any person, firm, association, or corporation which is engaged primarily in the transfer and recordation of sales, leases, or mortgages of vehicles including but not limited to mobile homes, trailers, and motor vehicles. The term "auto title company" also means any person, firm, association, or corporation which has been licensed in accordance with the provisions of R.S. 32:735 et seq. An auto title company shall not mean an insurance company transferring titles to wrecked vehicles, or a licensed motor vehicle dealer, lending institution, financial institution regulated by state or federal authorities, notary, attorney, or individual applicant unless it or he is doing business as an auto title company.

(4) "Certificate of destruction" means a type of certificate of title issued by the office of motor vehicles for a "water-damaged vehicle" other than an antique vehicle or a vehicle in excess of twenty thousand pounds gross vehicle weight rating (GVWR), whose power train, computer, or electrical system has been damaged by flooding as the result of a gubernatorially declared disaster or emergency and that is a "total loss" as defined in this Section. The certificate of destruction shall be reassignable a maximum of two times prior to dismantling or destruction of the vehicle.

(5) "Commissioner" shall mean the director of public safety as provided for in Section 1301 of Title 40 of the Louisiana Revised Statutes of 1950, who, in addition to all other powers granted and duties imposed by law, shall have all powers granted and perform such duties as are imposed on the commissioner by this chapter.

Any duly authorized representative of the commissioner when acting under his authority and direction, shall have the same power as is conferred on the commissioner by this Chapter.

(6) "Dealer" shall mean any person engaged in the business of buying, selling or exchanging motor vehicles which are subject to license under Chapter 4 of the Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

The term dealer shall also mean any person engaged in the business of buying, selling or exchanging used parts or used accessories of motor vehicles.

Any person who buys, sells, or deals in ten or more motor vehicles in any twelve month period shall be prima facie presumed to be engaged in such business.

The term "Dealer" does not include: public officers while performing their official duties; receivers, trustees, administrators, executors, guardians or other persons appointed by or acting under the judgment or order of any court; banks, finance companies or other loan agencies that acquire motor vehicles as an incident to their regular business; motor vehicle rental and leasing companies that sell motor vehicles to motor vehicle dealers licensed under this Section; and bona fide fleet purchasers of motor vehicles.

(7) "Floor plan loan" shall mean any loan made to a licensed vehicle dealer and secured by a chattel mortgage entered into prior to the effective date1 of Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.) which constitute a part of the dealer's stock in trade, and which may change in specifics, held for sale in the ordinary course of business.

(8) "Manufacturer" means any person regularly engaged in the business of manufacturing or assembling new motor vehicles, either within or without this state.

(9) "Manufacturer's certificate" means a certificate on a form to be prescribed by the commissioner, and furnished by the manufacturer, showing the original transfer of a new vehicle from the manufacturer to the original purchaser, and each subsequent transfer between distributor and dealer, dealer and dealer, and dealer to owner, through and including the transfer to the title applicant.

(10) "Person" shall mean any individual, firm, corporation, partnership or association.

(11) "Salesman" shall mean any person who for a compensation or valuable consideration is employed or engaged either directly or indirectly by a "dealer" to sell or offer to sell, buy or offer to buy, exchange or offer to exchange, or negotiate the purchase or sale or exchange, or assist in negotiating the purchase or sale or exchange, either as a whole or partial vocation, of motor vehicles which are subject to license under Chapter 4 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

(12) "Salvage title" shall mean a certificate used to evidence the declaration in an insurance settlement that a motor vehicle is a "total loss" motor vehicle as provided in this Chapter, to be prescribed and distributed by the office of motor vehicles, to an insurance company, its authorized agent, or the owner of a "total loss" motor vehicle.

(13) "Total loss" means a motor vehicle which has sustained damages equivalent to seventy-five percent or more of the market value as determined by the most current National Automobile Dealers Association Handbook. However, a motor vehicle that sustains cosmetic damages caused by hail equivalent to seventy-five percent or more of its market value as a result of costs for repairs to items such as windshields, windows, and rear glass, exterior paint and paint materials, and body damage such as dents shall not be deemed a "total loss" and salvaged; however, such vehicles shall be issued a branded title indicating the vehicle has sustained hail damage.

(14) "User" shall mean any person who acquires a vehicle for purposes other than resale and is required to register same under the provisions of the Louisiana Vehicle Registration License Tax Law, Chapter 4 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

(15) "Vehicle" shall include those devices sometimes referred to as mobile homes as defined in R.S. 9:1149.2(3), whether or not they may be required to be registered or licensed under other laws, and except as otherwise expressly provided herein, the provisions of this Chapter shall apply to the sale and mortgaging thereof. Neither the inclusion or exclusion of any property in or from the definition of vehicle for purposes of this Chapter, nor any other provision in this Chapter, is intended to affect in any way the status, as determined under other laws, of such property for purposes of ad valorem property taxation, or for any other taxes presently levied, or for the purposes of insurance classification.

(16) "Water-damaged vehicle" means any vehicle whose power train, computer, or electrical system has been damaged by flooding and that is a "total loss" as defined in this Section.

Acts 1950, No. 342, §2 to 5. Amended by Acts 1952, No. 121, §1; Acts 1956, No. 585, §1; Acts 1968, No. 107, §1; Acts 1972, No. 96, §1, eff. Jan. 1, 1973; Acts 1972, No. 771, §1; Acts 1975, No. 409, §1; Acts 1978, No. 631, §1; Acts 1984, No. 707, §1; Acts 1985, No. 594, §1, eff. July 13, 1985; Acts 1985, No. 964, §1; Acts 1988, No. 561, §1; Acts 1989, No. 137, §11, eff. Sept. 1, 1989; Acts 1989, No. 262, §2; Acts 1989, No. 674, §1; HCR No. 84, 1989 R.S., eff. June 19, 1989; Acts 1990, No. 964, §1; Acts 1993, No. 737, §1; Acts 1993, No. 1005, §1; Acts 1999, No. 645, §1; Acts 2001, No. 1007, §1; Acts 2005, 1st Ex. Sess., No. 42, §1, eff. Dec. 6, 2005; Acts 2008, No. 586, §1; Acts 2009, No. 435, §1, eff. July 1, 2010.

1January 1, 1990.



RS 32:703 - Offices of commissioner

§703. Offices of commissioner

The vehicle commissioner shall maintain an office in the State Capitol at Baton Rouge and such other places in this state as he shall deem necessary, to properly carry out the provisions of this Chapter. The custodian of the capitol building shall provide therein adequate quarters for the offices and records of the vehicle commissioner.

Acts 1950, No. 342, §6.



RS 32:703.1 - Repealed by Acts 1997, No. 1116, 2.

§703.1. Repealed by Acts 1997, No. 1116, §2.



RS 32:704 - Applicability

§704. Applicability

A. The provisions of this Chapter shall apply to the sale and chattel mortgaging of and the granting of a security interest on vehicles of the sort and kind required to be registered and licensed under the provisions of Chapter 4 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, and prior to the time Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.) becomes effective,1 to the chattel mortgaging of vehicles by dealers to secure floor plan loans, except that there is specifically excluded from the provisions of this Chapter the sale, but not the chattel mortgaging of or the granting of a security interest on a new vehicle prior to the first sale of such new vehicle to a user, as defined herein. Such exclusion, however, does not exempt from the provisions of this Chapter such first sale made to a user as defined herein. Floor plan loans entered into after Chapter 9 of the Louisiana Commercial Laws becomes effective may be secured as provided therein.

B. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.

C. The Department of Public Safety and Corrections shall promulgate rules and regulations to govern this Chapter pursuant to R.S. 49:950 et seq.

Acts 1950, No. 342, §7. Amended by Acts 1952, No. 140, §1; Acts 1972, No. 771, §2; Acts 1989, No. 137, §11, eff. Sept. 1, 1989; Acts 1990, No. 964, §1; Acts 2001, No. 128, §18, eff. July 1, 2001.

1January 1, 1990.



RS 32:705 - Delivery of certificate to purchaser of vehicle

§705. Delivery of certificate to purchaser of vehicle

A. No person shall sell a vehicle without delivery to the purchaser thereof, whether such purchaser be a dealer or otherwise, a certificate of title issued under this Chapter in the name of the seller with such signed endorsement of sale and assignment thereon as may be necessary to show title in the purchaser; provided:

(1) A bonded dealer shall provide the purchaser the certificate of title within twenty days.

(2) A dealer who is reselling a vehicle that he purchased for stock purposes from an owner who, at the time of such purchase, delivered to the dealer an existing certificate of title issued under this Chapter in the name of such owner, properly endorsed, may, in lieu of applying for and obtaining a new certificate of title in his own, the dealer's, name, and delivering the same to the purchaser, instead execute a resale and reassignment of such existing certificate of title, with warranty of title.

(3) A dealer who is reselling a vehicle that he purchased for stock purposes, and for which no certificate of title exists under this Chapter shall, in lieu of applying for and obtaining a certificate of title in his own, the dealer's, name, and delivering same to the purchaser, note the fact of nonexistence and the reasons therefor, including name and address of the party, whether factory, distributor, or other person, from whom the vehicle was obtained, on a form to be prescribed and furnished by the commissioner, and deliver said form duly signed to such purchaser at the time of sale; however, as to vehicles of the model year 1957 or any later model year, the dealer shall, if the vehicle is of the model year current at the time, in lieu of furnishing said form, deliver to such purchaser at the time of sale a "manufacturer's certificate" duly endorsed to the applicant.

(4) A dealer who is selling a vehicle that was consigned to him for sale by the registered owner may, in lieu of applying for and obtaining a new certificate of title in the dealer's own name, and delivering the same to the purchaser, execute a sale and reassignment of such existing certificate of title, with warranty of title if:

(a) There is a written agreement between the dealer and the consignor, executed on a form provided or approved by the commissioner, as to the terms and conditions of the consignment.

(b) Pursuant to the consignment agreement, the consignor has assigned title to the dealer.

(c) There are no liens or encumbrances affecting the vehicle except those about which the purchaser is actually and specifically informed.

B. For purposes of this Section, an "endorsement" means one of the following:

(1) The signature of the seller in the presence of a notary who shall subscribe his name thereon.

(2) The signature of the seller in the presence of two witnesses who shall subscribe their names thereon, which signature shall be acknowledged by a subscribing witness in substantially the following manner:

ACKNOWLEDGMENT OF WITNESS

State of Louisiana

Parish of ___________

Before me, personally came and appeared the undersigned, who, after being duly sworn, said that he subscribed his name to the certificate of title as a witness to the signature(s) of seller(s) and he saw seller(s) sign his name as his voluntary act and deed.

__________________________                                  _____________________________

(Witness)                                                        Notary Public

(3) The signature of the seller if the certificate of title or other document transferring ownership to an insurance company is for a motor vehicle which has been declared a total loss by that insurance company.

C. All new certificates of title issued by the Department of Public Safety and Corrections, office of motor vehicles, shall include thereon language not inconsistent with the provisions of Subsection B hereof.

D.(1) For purposes of this Section, an "endorsement" shall also mean a written statement signed by an authorized person acting on behalf of the Louisiana Used Motor Vehicle Commission that the certificate of title was obtained by the commission from a used motor vehicle dealer, or a floor plan financier or other similar holder of a security interest relative to a used motor vehicle, pursuant to the commission's authority in R.S. 32:783(F)(8). Such written statement required by this Paragraph shall state the reason the commission was unable to obtain the endorsement defined in Subsection B of this Section. In lieu of the written statement, the office of motor vehicles and the commission may establish a system for the electronic submission of the statement directly to the office of motor vehicles.

(2) Nothing in this Paragraph shall exempt the rightful owner or bona fide retail purchaser from paying any sales or use taxes that may be due pursuant to R.S. 47:303(B).

(3) In the event the previously issued title indicates that a lien was recorded with the office of motor vehicles, the rightful owner or bona fide retail purchaser shall submit proof that demand to release the lien was made on the lienholder of record by certified mail at the address indicated on that vehicle record, and that thirty days after receipt, the office of motor vehicles is authorized to cancel the lien unless the lienholder sends an objection in writing to both the office of motor vehicles and the owner or purchaser making the demand.

Acts 1983, No. 177, §1; Acts 1983, No. 186, §1; Acts 1987, No. 353, §1, eff. July 6, 1987; Acts 1992, No. 1082, §1, eff. July 1, 1993; Acts 2016, No. 288, §1; Acts 2016, No. 456, §1.



RS 32:705.1 - Acts of donation; titled motor vehicles

§705.1. Acts of donation; titled motor vehicles

The donation of a titled motor vehicle by manual gift as provided by Civil Code Article 1543 and documented by delivery of the motor vehicle's previously issued certificate of title that is executed by the donor-owner may be submitted to the office of motor vehicles in connection with a motor vehicle transaction by a Louisiana Motor Vehicle Commission licensee. The office of motor vehicles shall promulgate rules and regulations for implementation of the provisions of this Section.

Acts 2014, No. 660, §1.



RS 32:706 - Marketable title

§706. Marketable title

A. On and after December 15, 1950, except as provided in R.S. 32:705 and 32:712, no person buying a vehicle from the owner thereof, whether such owner be a dealer or otherwise, hereafter shall acquire a marketable title in or to the vehicle until the purchaser shall have obtained a certificate of title to the vehicle; however, neither the foregoing nor any other provisions of this Vehicle Certificate of Title Law shall be construed to have the effect of delaying, suspending or preventing the negotiation of a note secured by a chattel mortgage or security interest on a vehicle from being complete until the purchaser shall have obtained a certificate of title to the vehicle, the actual intention and effect of this Section being that such a chattel mortgage or security interest filed before September 1, 1990, shall be complete and effective as to all persons from the time of its execution by the parties if the mortgage or security agreement or a financing statement in the form approved by the commissioner is received and such receipt is validated by the office of the commissioner within fifteen days after such date of execution.

B. In the case of an authentic act of mortgage, the time of execution shall be the date of execution before a notary public or other duly authorized officer and, if by duly acknowledged private act of mortgage, the date of signing by the parties shall be the time of execution.

C. Until September 1, 1990, if the chattel mortgage, security agreement, or financing statement is not received and such receipt is not validated by the office of the commissioner within fifteen days after such date of execution it shall be complete and effective as to all persons from the date of notation of the chattel mortgage or security interest on the face of the certificate of title for such vehicle by the commissioner.

D. Notwithstanding the foregoing provisions, any security interest affecting a titled motor vehicle under a security agreement or financing statement filed hereunder on or after September 1, 1990, shall be complete and effective as to all persons and shall take its rank and priority as provided in Chapter 9 of the Louisiana Commercial Laws, R.S. 10:9-101 et seq. A financing statement is filed when received provided the receipt is subsequently validated by the secretary of the department.

E. The transfer of ownership of vehicles shall be governed by the following provisions:

(1) Except as otherwise provided in this Subsection, no person shall sell, exchange, donate, or otherwise transfer any ownership interest in any vehicle unless a title to that vehicle has been issued in that person's name.

(2) The provisions of this Section shall not apply to circumstances in which the title to a vehicle has been issued in the name of a person who is deceased. The provisions of R.S. 32:707.1 shall continue to apply to those circumstances.

(3) The provisions of this Section shall not apply to licensed new or used motor vehicle dealers, and supervised financial organizations or licensed lenders as defined in R.S. 9:3516, when they acquire or dispose of such vehicles in connection with enforcement of any security interest held therein.

(4) Whoever violates the provisions of this Subsection shall be fined not more than one thousand dollars, or imprisoned for not more than six months, or both.

(5) Each person to whom an ownership interest in a vehicle is transferred in violation of the provisions of this Subsection shall be entitled to rescind the contract of transfer, shall be entitled to the return of any consideration paid or delivered by that person as part of the contract of transfer, and shall be entitled to reimbursement for any taxes and fees paid by that person in connection with the transfer of ownership of the vehicle. In addition, should the person to whom an ownership interest in a vehicle is transferred in violation of the provisions of this Subsection be forced to file a civil action in order to enforce the remedies provided by this Subsection, that person shall be entitled to reasonable attorney fees.

Acts 1950, No. 342, §9. Amended by Acts 1954, No. 228, §1; Acts 1960, No. 265, §1; Acts 1972, No. 771, §3; Acts 1989, No. 137, §11, eff. Sept. 1, 1989; Acts 1990, No. 1079, §5, eff. Sept. 1, 1990; Acts 1995, No. 791, §1; Acts 2004, No. 303, §3.



RS 32:706.1 - Disclosure by persons who transfer ownership of vehicles with salvage or reconstructed titles, assembled title, or certificate of destruction; penalties

§706.1. Disclosure by persons who transfer ownership of vehicles with salvage or reconstructed titles, assembled title, or certificate of destruction; penalties

A. Each person who sells, exchanges, donates, or otherwise transfers any interest in any vehicle for which a salvage title, certificate of destruction, assembled title, or a reconstructed title has been issued shall disclose the existence of that title to the prospective purchaser, recipient in exchange, recipient by donation, or recipient by other act of transfer. The disclosure shall be made by a conspicuous written document and shall be made prior to the completion of the sale, exchange, donation, or other act of transfer.

B. If any person sells, exchanges, donates, or otherwise transfers any interest in any vehicle for which a salvage title, certificate of destruction, assembled title, or a reconstructed title has been issued and does not make the disclosures required by this Section, the person to whom the interest in that vehicle was transferred may demand the rescission of the sale, exchange, donation, or other act of transfer and, in that event, shall be entitled to recover the price or other consideration for the transaction and any fees or taxes paid to any governmental agency in connection with that transaction.

C. Whoever knowingly violates the provisions of this Section shall be guilty of a misdemeanor and, upon conviction, shall be punished by imprisonment of not more than six months or by a fine not less than five hundred dollars nor more than five thousand dollars, or both. In addition, the violator shall be sentenced to not less than eighty hours of community service.

Acts 1995, No. 848, §1; Acts 2005, 1st Ex. Sess., No. 42, §1, eff. Dec. 6, 2005; Acts 2009, No. 435, §1, eff. July 1, 2010.



RS 32:706.2 - Requirements for vehicle identification number inspections

§706.2. Requirements for vehicle identification number inspections

A.(1) Any physical inspection of a vehicle for the purpose of vehicle identification number verification shall be by a Peace Officer Standards and Training (P.O.S.T.) certified law enforcement officer, who has been trained and certified by the Department of Public Safety and Corrections, office of state police, to inspect motor vehicles.

(2) No peace officer shall conduct a physical inspection of a vehicle in which he has a fiduciary interest or an ownership interest, or is in the process of acquiring an interest through a company or entity in which he has a fiduciary interest.

B. The deputy secretary of public safety services of the Department of Public Safety and Corrections shall have authority to promulgate rules and regulations regarding physical inspection certificates. The deputy secretary shall revoke the certification of any peace officer who fails to satisfy any of the requirements as promulgated.

Acts 2009, No. 435, §1, eff. July 1, 2010; Acts 2012, No. 403, §1; Acts 2014, No. 19, §1.



RS 32:707 - Application for certificates of title; exception; salvage title; antique vehicles; reconstructed title

§707. Application for certificates of title; exception; salvage title; antique vehicles; reconstructed title

A. Any purchaser of a vehicle, other than a mobile home, as defined by R.S. 9:1149.2(3), shall file an application for a new certificate of title within five days after the delivery of a previously issued certificate of title for such vehicle, or within five days of the delivery of the vehicle, if a certificate of title has not been previously issued. However, dealers need not apply for certificates of title for any vehicle acquired for stock purposes, if upon reselling such vehicle, the dealer complies with the requirements of R.S. 32:705. A purchaser of a mobile home, as defined by R.S. 9:1149.2(3), shall apply for a new certificate of title on or before the twentieth day of the month following the month of delivery of the home.

B.(1) Application for a certificate of title shall be made upon a form to be prescribed by the secretary of the Department of Public Safety and Corrections and shall be filed with the secretary of the Department of Public Safety and Corrections. Such application shall include the full legal name and license number of the individual applicant as it appears on his official driver's license or identification card. Additionally, all applications shall be accompanied by the fee prescribed in this Chapter, except where the secretary of the Department of Public Safety and Corrections has received an authorization from the secretary of the Department of Revenue under the provisions of R.S. 47:303(B)(5). If a certificate of title has previously been issued for such vehicle in this state, such application shall be accompanied by said certificate of title duly endorsed with the sale and assignment or duly endorsed with sale and assignment and resale and reassignment, unless otherwise provided for in this Chapter.

(2) For the purposes of this Subsection, an applicant's full legal name shall be defined in compliance with the Real ID Act, if implemented. If and until such time as the Real ID Act is implemented, the applicant's full legal name shall be defined as the given name or names that appear on an official birth certificate together with the surname as it appears on the official birth certificate unless the surname is changed in accordance with R.S. 9:292. No other name shall be permitted to be used unless the applicant provides proof of name change granted by a district court in accordance with the law. Should the Real ID Act be implemented, the full legal name shall be defined as stated by the Real ID Act. The department shall promulgate rules and regulations as are necessary to implement the provisions of this Paragraph.

C. For the purposes of this Chapter, the commissioner or his aides and assistants, shall be qualified to take the acknowledgments herein required, for which no charge shall be made.

D.(1) If a certificate of title has not previously been issued for such vehicle in this state, said application, unless otherwise provided for in this Chapter, shall be accompanied by:

(a) A proper bill of sale, or sworn statement of ownership, or a duly certified copy thereof, or such other evidence of ownership as the commissioner may in his discretion require; or

(b) By a certificate of title, bill of sale or other evidence of ownership required by the law of another state from which such vehicle was brought into this state;

(2) As to vehicles of the model year 1957 or any later model year, if the vehicle is of the model year current at the time, and the application is not accompanied by a certificate of title issued under the law of another state, the application must, in addition to the foregoing, also be accompanied by a "manufacturer's certificate" as herein defined.

(3) Applications for a certificate of title for motor vehicles as defined in R.S. 32:1252(1), except a chassis cab purchased by truck equipment installers who are considered final stage manufacturers by the National Highway Traffic Safety Administration and the United States Department of Transportation, for the purpose of installing heavy duty mechanized truck mounted machinery and subsequent resale only, which are required to be accompanied by a manufacturer's certificate by this Subsection, shall also be accompanied by a final and proper bill of sale to the applicant from a motor vehicle dealer licensed by the Louisiana Motor Vehicle Commission to sell that brand of motor vehicle. The provisions of this Subsection shall apply only to sellers doing business and/or domiciled in this state.

E. Upon application for certificate of title of a vehicle previously titled or registered outside of this state, the application shall show on its face such fact and the time and place of the last issuance of certificate of title, or registration, of such vehicle outside this state, and the name and address of the governmental officer, agency, or authority making such registration, together with such further information relative to its previous registration as may reasonably be required by the commissioner, including the time and place of original registration, if known, and if different from such last foreign registration. The applicant shall surrender to the commissioner all unexpired seals, certificates, registration cards, or other evidence of foreign registration pertaining to the vehicles. The certificate of title issued by the commissioner for a vehicle previously registered outside the state shall give the name of the state or country in which such vehicle was last previously registered outside this state. An application for a certificate of title, other than a certificate of destruction, of a vehicle previously titled or registered outside of this state shall be denied by the secretary of the Department of Public Safety and Corrections if the vehicle is water damaged as provided in R.S. 32:702.

F. Where in the course of interstate operation of a vehicle registered in another state it is desirable to retain registration of said vehicle, in such other state, such applicant need not surrender but shall exhibit said evidences of such foreign registration and the commissioner, upon a proper showing, shall register said vehicle in this state but shall not issue a certificate of title for such vehicle.

G. The commissioner shall retain the evidence of title presented by every applicant and on which the certificate of title is issued. The commissioner shall use reasonable diligence in ascertaining whether or not the facts in said application are true by checking the application and documents accompanying same with the records of vehicles in his office, and, if satisfied that the applicant is the owner of such vehicle and that the application is in the proper form, he shall issue a certificate of title over his signature, but not otherwise.

H. The purchaser of a used vehicle from a private individual, for a period of sixty days, shall be protected from citations for failure to have a current license tag during the interval between the date of purchase and the receipt of title, provided proof of application can be shown.

I.(1)(a) When, as the result of an insurance settlement, a motor vehicle is declared to be a "total loss", as defined in R.S. 32:702, the insurance company, its authorized agent, or the vehicle owner shall, within thirty days from the settlement of the property damages claim, send the certificate of title, properly endorsed, to the office of motor vehicles along with an application for a salvage title in the name of the insurance company, or its authorized agent, or the vehicle owner.

(b) If an insurance company or its authorized agent is unable to obtain the certificate of title from the owner or lienholder within thirty days from the settlement of the property damages claim, the insurance company or its authorized agent may submit an application for a salvage title and signed under penalty of perjury, which application shall be accompanied by all of the following:

(i) Evidence acceptable to the office of motor vehicles that the insurance company has made at least two written attempts to the titled owner or lienholder of the motor vehicle by certified mail, return receipt requested, or by use of a delivery service with a tracking system, to obtain the endorsed certificate of title.

(ii) Evidence acceptable to the office of motor vehicles that the insurance company has made payment of a claim involving the motor vehicle.

(iii) The fee applicable to the issuance of a salvage title.

(iv) A release of lien executed by each current holder of a security interest in the motor vehicle.

(c) Upon receipt of an application for a salvage title pursuant to Subparagraph (I)(1)(a) or (b) of this Section, the office of motor vehicles shall issue a salvage title for the vehicle.

(d) The office of motor vehicles may promulgate rules and regulations for the administration of this Subsection pursuant to the Administrative Procedure Act.

(e) The insurance company or agent shall notify the office of motor vehicles within thirty days of settlement of the property damage claim and the owner retained salvage value, when the owner of the vehicle is allowed to retain the salvage after the vehicle has been declared a total loss.

(f) Upon receipt of the salvage title, the insurance company, its authorized agent, or the vehicle owner may proceed to dismantle the vehicle, sell it, or rebuild and restore it to operation. A rebuilder of a salvaged title motor vehicle may upon completion of rebuilding the vehicle demonstrate the rebuilt motor vehicle to a prospective purchaser without applying for a reconstructed vehicle title. Except for the purposes of this demonstration, no rebuilt and restored vehicle shall be operated upon any public street, roadway, or highway until it is registered with the office of motor vehicles, and a reconstructed vehicle title is issued. No such vehicle issued a reconstructed title shall be operated as a motor carrier of passengers pursuant to R.S. 45:164(A) or as a public carrier vehicle as defined in R.S. 45:200.2(2).

(2) After receiving a vehicle for dismantling, the dismantler shall notify the department within ten days upon the form provided by the Department of Public Safety and Corrections, office of motor vehicles. The dismantler shall surrender the salvage title to the office of motor vehicles and retain a copy of the salvage title for five years following dismantling. The vehicle may be sold, assigned, or donated by endorsing the permit to dismantle and delivering it along with the vehicle to the new owner; however, dealers, salvage pools, and dismantlers shall keep a register of such transfers.

J.(1) Any owner who reconstructs or restores a vehicle without salvage title to operating condition prior to being issued a reconstructed title under this Chapter or the laws of another state or who recovers a stolen motor vehicle shall make application to the Department of Public Safety and Corrections, office of motor vehicles, for a certificate of title and an inspection of the vehicle prior to the registration or sale of the vehicle. Each application for title and inspection shall be accompanied by the following:

(a) The outstanding salvage title previously issued for the salvage vehicle.

(b) Bills of sale evidencing acquisition of all major component parts used to restore the vehicle, listing the manufacturer's vehicle identification number of the vehicle from which the parts were removed, if such part contained or should contain the manufacturer's vehicle identification number.

(c) A sworn statement in the form prescribed by the Department of Public Safety and Corrections, office of motor vehicles, which states that:

(i) The identification numbers of the restored vehicle and its parts have not been removed, destroyed, falsified, altered, or defaced.

(ii) The salvage title document attached to the application has not been forged, falsified, altered, or counterfeited.

(iii) All information contained on the application and its attachments is true and correct to the knowledge of the owner.

(2) The vehicle identification number of every vehicle for which an application is submitted shall be inspected by an inspector at a location designated by the department.

(3) In addition, some or all of the vehicles presented for the inspection may be selected for inspection of the vehicle's major component parts which have been repaired or replaced as part of the rebuilding process to determine that the vehicle information contained in the application and supporting documents is true and correct.

(4) The selection of vehicles to undergo the major component part inspection shall be on a random basis, in accordance with criteria and procedures established by the Department of Public Safety and Corrections by regulations, which may be changed from time to time as that department deems necessary.

(5) The inspector may examine the identification number of each part that has been repaired or replaced as part of the rebuilding process in addition to the vehicle identification number, and may compare those numbers to the vehicle identification numbers and identification numbers of parts entered into any state, regional, or national computer network that records the identification numbers of stolen motor vehicles and the identification numbers of stolen parts.

(6) Nothing in this Section shall establish a presumption that a part has been removed, falsified, altered, defaced, destroyed, or tampered with by a person submitting a vehicle inspection, if the part fails to contain a required identification label. The major component inspection shall not be for the purpose of checking road worthiness or the safety condition of the vehicle. No liability shall be imposed on the Department of Public Safety and Corrections, the state of Louisiana, or its agents or employees with respect to any act or omission related to said inspection.

(7) Upon satisfactory inspection and a receipt of all required documents and applicable fees, the commissioner shall issue a new certificate of title in the name of the owner which shall contain the notation "RECONSTRUCTED" on the face of the certificate of title.

K. The office of motor vehicles, may assess civil penalties of up to one thousand dollars per violation in accordance with the Administrative Procedure Act to anyone who has sold or dismantled a total loss vehicle in violation of this Section.

L. The office of motor vehicles shall issue a certificate of title for antique, classic, or vintage vehicles as defined in this Chapter when there is no current record of ownership to base the issuance of a new title on, provided:

(1) The applicant has provided to the office of motor vehicles a statement from the state police auto theft division obtained by a local law enforcement agency confirming that based upon a check by photo or rub of a vehicle body identification plate the vehicle is not listed as stolen.

(2) The sales tax based upon purchase price is paid.

(3) The applicant has provided a statement attesting to his membership in an organized automobile club.

M.(1) Notwithstanding any provision of law to the contrary, the office of motor vehicles shall issue to a person in good faith possession of a vehicle a certificate of title for the vehicle even if there is no bill of sale and no current record of ownership upon which to base the issuance of a new title, provided:

(a) The vehicle is twenty-five years old or older.

(b) The vehicle has not had its registration renewed in this state or any other state for a period of three years immediately prior to the application for the title.

(c) The applicant has submitted the sworn affidavit or affidavits of two people who shall attest on their own personal knowledge that the vehicle has been abandoned for three or more years.

(d) The applicant has provided to the office of motor vehicles a statement from the state police auto theft division obtained by a local law enforcement agency confirming that, based upon a check by photo or rub of a vehicle body identification plate, the vehicle is not listed as stolen.

(e) The person is not otherwise subject to the provisions of Chapter 4-A of this Title.

(2) The applicant for the title shall apply to the office of motor vehicles for registration. No title shall be issued for one year, during which time the applicant may have the vehicle in his possession, but shall not have official title to the vehicle. If, at the end of one year, no one has proven ownership of the vehicle, the applicant shall be issued a certificate of title.

N. No vehicle with a reconstructed title shall be issued a license plate to operate as a motor carrier of passengers pursuant to R.S. 45:164(A) or as a public carrier vehicle as defined in R.S. 45:200.2(2).

O. A vehicle whose power train, computer, or electrical system has sustained water damage, but does not meet the criteria for a salvaged vehicle or a certificate of destruction, shall be issued a branded title indicating the vehicle has sustained water damage. The department shall promulgate rules as are necessary to implement and enforce this Subsection.

Acts 1950, No. 342, §10. Amended by Acts 1952, No. 121, §1; Acts 1956, No. 585, §3; Acts 1979, No. 138, §1; Acts 1981, No. 201, §1, eff. July 11, 1981; Acts 1984, No. 707, §1; Acts 1984, No. 823, §1; Acts 1985, No. 594, §1, eff. July 13, 1985; Acts 1988, No. 561, §1; Acts 1989, No. 417, §1; Acts 1989, No. 674, §1; Acts 1989, No. 480, §1; Acts 1990, No. 823, §1; Acts 1990, No. 1079, §5, eff. Sept. 1, 1990; Acts 1992, No. 273, §1; Acts 1993, No. 20, §1, eff. May 18, 1993; Acts 1997, No. 272, §1, eff. July 1, 1997; Acts 1997, No. 658, §2; Acts 1997, No. 872, §1, eff. July 10, 1997; Acts 1999, No. 645, §1; Acts 2005, 1st Ex. Sess., No. 42, §1, eff. Dec. 6, 2005; Acts 2008, No. 594, §1, eff. June 1, 2009; Acts 2009, No. 224, §3, eff. June 1, 2009; Acts 2009, No. 435, §1, eff. July 1, 2010; Acts 2010, No. 151, §1, eff. June 8, 2010; Acts 2011, No. 288, §1; Acts 2012, No. 566, §1, eff. Oct. 15, 2012; Acts 2014, No. 464, §1.



RS 32:707.1 - Deceased persons; titles to vehicles

§707.1. Deceased persons; titles to vehicles

A. The office of motor vehicles shall establish a procedure by which surviving spouses, heirs, and legatees of deceased persons may obtain title to a vehicle or vehicles which is, or are, titled in the name of the deceased person.

B. The procedure established under the provisions of this Section shall contain but shall not be limited to the following provisions:

(1) Any person who has an ownership interest in a vehicle which is titled in the name of a deceased person may apply for a title to the vehicle.

(2) The applicant shall attach to the application a copy of the death certificate of the deceased person, or other proof of death acceptable to the office of motor vehicles.

(3) The applicant shall attach to the application either a copy of the will, if any, which was executed by the deceased person or a notarized statement summarizing the disposition of vehicles contained in the will.

(4) The applicant shall attach to the application the title and the registration certificate of the vehicle, if available. If the title or registration certificate is not available, the applicant shall include a declaration of that fact in the affidavit executed by the applicant under Paragraph (5) of this Subsection.

(5) The applicant and each other person who has an ownership interest in the vehicle shall execute an affidavit which shall contain:

(a) A declaration establishing the relationship of each affiant to the deceased person.

(b) A declaration of each affiant's knowledge, or lack of knowledge, of a will executed by the deceased person.

(c) A declaration by each affiant, other than the applicant, by which the affiant donates, sells, or otherwise transfers to the applicant all ownership interest which the affiant has in the vehicle.

(6) The affidavits required by Paragraph (5) above may be executed in one or more documents. The affidavits shall be attached to the application.

(7) The office of motor vehicles may require applicants and other persons who have an ownership interest in the vehicle to provide specific information, or to make specific declarations, or to submit copies of specific documents in connection with applications for titles under the provisions of this Section. The information, declarations, or documents of this Paragraph shall be limited to information, declarations, and documents which are necessary to insure the integrity of the title to the vehicle.

C. The office of motor vehicles shall adopt administrative rules to implement the provisions of this Section. The rules shall be adopted in accordance with the provisions of the Administrative Procedure Act.

Acts 1992, No. 992, §1, eff. July 9, 1992.



RS 32:707.2 - Electronic media system for lien recordation and title information; fees; required bond; confidentiality of information; rules and regulations

§707.2. Electronic media system for lien recordation and title information; fees; required bond; confidentiality of information; rules and regulations

A. The department shall develop and implement on a statewide basis no later than January 1, 2010, a computer system which will permit the electronic recording of information concerning the perfection and release of vehicle security interests without submitting or receiving paper title documents. The department may allow the submission of vehicle title information for new, transferred, and corrected certificates of title, including the perfection and release of security interests, through electronic media in a cost-effective manner in lieu of the submission and maintenance of paper documents otherwise required by this Chapter.

B.(1) The department is hereby authorized to contract with public license tag agents for the purpose of administering a system which will provide for the recording of vehicle title information and security interest notification without issuance of a paper title.

(2) The department is hereby authorized to promulgate rules and regulations in accordance with the Administrative Procedure Act, to provide for certain limited exceptions to the electronic recordation requirements set forth by this Section, for individuals and lienholders that are not normally engaged in the business or practice of financing vehicles.

C.(1) An approved public license tag agent operating a secured host computer system interfacing with the computer system of the Department of Public Safety and Corrections, office of motor vehicles, and the computer system of a lending institution or other sales finance company shall be bonded in an amount specified by the department. The public license tag agent is hereby authorized to charge a fee to customers utilizing this electronic media system.

(2) Each federally insured depository institution that originates more than two hundred fifty motor vehicle transactions per year, and each finance company, lending institution, or other lender shall designate a public tag agent with which such bank, finance company, lending institution, or other lender shall interface its computer system for the purpose of receiving electronic confirmation from the department, of the receipt and the filing of the security interest on the subject motor vehicle. Each federally insured depository institution that originates more than two hundred fifty motor vehicle transactions per year, and each finance company, lending institution, or other lender shall also designate such public tag agent when transmitting a release or satisfaction of its lien.

(3) Any request to convert an electronic lien and title record to a paper document shall be forwarded to the department by the federally insured depository institution, finance company, lending institution, or other lender through its interface with its designated public tag agent. Upon receipt of the appropriate title and handling fees, the department shall provide the requested paper title.

(4) Any request to convert an existing paper title to an electronic title shall be forwarded to the department by the federally insured depository institution, finance company, lending institution, or other lender through its interface with its designated public tag agent. Upon receipt of such a request, the department shall convert the paper to an electronic title at a charge to the lender not to exceed one dollar and fifty cents per title. This charge shall be forwarded to the state treasurer for deposit into the Office of Motor Vehicles Customer Service and Technology Fund. The public tag agent fee shall not exceed three dollars per title conversion request. The provisions of R.S. 32:412.1 and 728 shall not apply to this Paragraph.

D. Notwithstanding any other law to the contrary, a written or printed report of an electronic media transaction or recording required under the provisions of this Section, if certified as true and correct by the department, shall serve as evidence of any signature, acknowledgment, or information which was provided to or by the department through electronic means, and the certification shall be admissible in any legal proceeding as evidence of the facts stated therein.

E. All information received by the department or a public license tag agent in connection with an electronic lien recordation or title information shall remain confidential as specified by the department.

F. The department shall promulgate rules and regulations in accordance with the Administrative Procedure Act as are necessary to implement the provisions of this Section, including but not limited to rules and regulations regarding the setting of fees in accordance with R.S. 47:532.1(C), the amount of bond required for public license tag agents operating a secured host computer system, and the confidentiality of information.

G.(1) The department is authorized to form a task force to develop and implement the system required by this Section. The members of this task force shall be appointed by the secretary and shall include representatives from the department, the commercial banking industry, sales finance companies, credit unions, savings institutions, and the vehicle dealership industry.

(2)(a) The task force shall research methods whereby the department, lending institutions and sales finance companies may exchange and maintain information concerning the perfection and release of vehicle security interests without submitting or receiving a paper title document. Further, the task force shall develop methods whereby lending institutions and sales finance companies may submit, through a variety of electronic media, updated information pertaining to the title record, including the addition, assignment or release of vehicle security interests.

(b) No later than January 1, 2009, the task force shall develop and implement a pilot program to implement the requirements set forth by this Section.

H. The procedures referred to in this Section shall be referred to as electronic lien and title services or E.L.T. services.

Acts 1999, No. 1276, §1; Acts 2008, No. 689, §1; Acts 2010, No. 65, §2, eff. June 1, 2010; Acts 2011, No. 288, §1.



RS 32:707.3 - Certificates of destruction; application requirements; restrictions on sale; disassembly requirement; department rules; penalties

§707.3. Certificates of destruction; application requirements; restrictions on sale; disassembly requirement; department rules; penalties

A. When, as a result of an insurance settlement, a motor vehicle is determined to be water damaged, as defined in this Chapter, the insurance company that acquires ownership of the vehicle shall, within thirty days from the settlement of the property damages claim, send the certificate of title to the office of motor vehicles along with an application for a certificate of destruction. This period may be extended by rule or regulation promulgated by the Department of Public Safety and Corrections pursuant to the Administrative Procedure Act. If the insurance company or its authorized agent is unable to obtain the certificate of title from the owner or lienholder within thirty days from the settlement of such property damage claim, the insurance company or its authorized agent may submit an application for a certificate of destruction for such water damaged vehicle signed under penalty of perjury. Such application shall be accompanied by evidence acceptable to the office of motor vehicles that the insurance company has made at least two written attempts to the titled owner or lienholder of the motor vehicle by certified mail, return receipt requested, or by use of a delivery service with a tracking system, to obtain the endorsed certificate of title; evidence that the insurance company has made payment of a property damage claim involving such motor vehicle; and a release of lien executed by each current holder of a security interest in the motor vehicle.

B.(1) Each application for a certificate of destruction shall be accompanied by the fee required for an original certificate of title.

(2) Upon receiving an application for a certificate of destruction, the office of motor vehicles shall issue a certificate of destruction that is conspicuously labeled with such designation and that contains the same information as other certificates of title issued under this Chapter.

C.(1) Notwithstanding any other law to the contrary, no motor vehicle for which a certificate of destruction has been issued shall be later issued a salvage or reconstructed title or otherwise titled or registered by the office of motor vehicles for use on the roads or highways of this state.

(2) Notwithstanding any other law to the contrary, no motor vehicle which has been issued a certificate of destruction shall be resold as a retail unit, and such vehicle shall be dismantled, sold for any usable parts, or crushed.

D.(1) Notwithstanding R.S. 32:717, 759.1(B), or any other law to the contrary, a person who purchases or acquires a vehicle for which a certificate of destruction has been issued shall not be required to apply for or acquire a permit to dismantle. The certificate of destruction itself shall be sufficient for the vehicle to be dismantled, crushed, or scrapped by a person licensed under Chapter 4-A of this Title.

(2) When the water-damaged vehicle has been crushed or scrapped as provided above, the owner shall surrender the certificate of destruction to the office of motor vehicles with the word "recycled" written or stamped across its face, and no certificate of title of any type shall be issued again for such vehicle.

E. The Department of Public Safety and Corrections may adopt rules and regulations necessary to carry out the provisions of this Section.

F. Whoever violates any provision of this Section shall be guilty of a misdemeanor and upon conviction shall for each offense be punished by imprisonment of not more than six months or by fine not less than five hundred dollars nor more than five thousand dollars, or both.

Acts 2005, 1st Ex. Sess., No. 42, §1, eff. Dec. 6, 2005; Acts 2011, No. 288, §1.



RS 32:707.4 - Alternate procedure to title trailers

§707.4. Alternate procedure to title trailers

A. Every owner of a trailer, light-trailer, boat trailer, farm trailer, travel trailer, and mobile home, as defined according to R.S. 47:451, which has not been previously titled or licensed in another state, and for which no record exists with the department, shall be eligible to receive a certificate of title and register the trailer with the Department of Public Safety and Corrections if the following conditions are met:

(1) The individual applicant shall sign a Hold Harmless Affidavit, on a form approved by the department, in the presence of a commissioned notary public of this state.

(2) The individual applicant shall sign a sworn affidavit describing in full detail the act translative of ownership by which the individual applicant claims to have acquired ownership of the trailer in question, list any individuals involved in the acquisition of the trailer, and the purchase price of the trailer. This affidavit shall include the full description of the trailer, make, model, and vehicle identification number, and the affiant shall sign the affidavit in the presence of a commissioned notary public of this state.

(3) The individual applicant shall sign a motor vehicle application issued by the Department of Public Safety and Corrections, office of motor vehicles.

(4) In the event the individual applicant cannot provide documentation proving ownership of the trailer, either a bill of sale or receipt, the individual applicant must obtain two sworn affidavits from individuals who shall have personal knowledge of the manner in which the individual applicant acquired the ownership of the trailer in question. The affiant shall sign and date the affidavit, which shall include the full description of the trailer, make, model, and vehicle identification number, in the presence of a commissioned notary public of this state.

(5) The owner of the trailer shall obtain a physical inspection of the trailer conducted by a Louisiana P.O.S.T.-certified law enforcement officer as provided for in R.S. 47:477.

(6) The owner of the trailer shall obtain a NCIC Check issued by a Louisiana P.O.S.T.-certified law enforcement officer or motor vehicle officer.

B. Upon meeting the requirements of Paragraphs (A)(1) through (6) of this Section, the individual applicant shall present to the department the documentation required in Paragraphs (A)(1) through (6) of this Section together with any fees or taxes that may be due.

C. Upon the submission of the above referenced documentation to the department, the owner of the trailer shall be eligible to receive a Louisiana registration of the trailer and vehicle license plate for the trailer in conjunction to R.S. 47:462. The department shall not issue a certificate of title for the trailer until the completion of one year from the date of registration in which a motor vehicle officer must conduct a NCIC Check. With the verification from NCIC, the motor vehicle office shall print a Louisiana motor vehicle title for the trailer and mail the title to the stated registered owner.

D. The department shall promulgate any rules and regulations as are necessary to implement the provisions of this Section.

E. The issuance of a title pursuant to this Section shall not preclude another person from judicially asserting their ownership to the trailer in question.

Acts 2008, No. 594, §1.



RS 32:707.5 - Assembled vehicles

§707.5. Assembled vehicles

A. An assembled motor vehicle is a vehicle which has been assembled by a person other than the manufacturer with major component parts from dismantled motor vehicles and may include new parts.

B. Major component parts are:

(1) Engine with or without accessories.

(2) Transmission.

(3) Nose: that portion of the body from the front to the firewall when acquired or transferred as a complete unit.

(4) Frame: that portion of a vehicle upon which other components are affixed, such as the engine, body, or transmission.

(5) Body: that portion of a vehicle that determines its shape and appearance and is attached to the frame.

(6) Door.

(7) Rear Clip: two or more of the following, all dismantled from the same vehicle:

(a) Quarter panel or fender.

(b) Floor panel assembly.

(c) Trunk lid or gate.

(8) Cowl: that portion of the vehicle housing the firewall, windshield, and instrument panel.

C.(1) An assembler shall obtain receipts for all parts used to build an assembled vehicle. In the case of used parts from a dismantled motor vehicle, in addition to a receipt, the seller of parts from a dismantled motor vehicle shall provide the assembler with a copy of the front and back of the permit to dismantle for the vehicle from which the used part was obtained or a receipt from a licensed automotive dismantler and parts recycler certifying that the vehicle from which the part was removed was reported to the office of motor vehicles in accordance with R.S. 32:718. In the case of a frame of the dismantled vehicle, the seller of the used frame shall endorse the permit to dismantle and deliver it to the assembler at the time the frame is sold.

(2) In the event the used parts come from a dismantled motor vehicle issued a salvage title prior to January 1, 2010, the seller of the used parts shall write "dismantled" across the face of the salvage title, and provide the assembler with a copy of the front and back of the title, or the original salvage title as the case may be, together with a signed statement of the seller, stating the date the motor vehicle was dismantled and the name of the dismantler, in lieu of providing a copy or original permit to dismantle required in Paragraph (1) of this Subsection.

(3) If a new component incorporated into the assembled motor vehicle was sold with a manufacturer's statement, certificate of origin, or similar document, the seller shall provide the original document with any necessary endorsements to the assembler.

D. Prior to applying for a title or registration from the Department of Public Safety and Corrections, the assembler shall:

(1) Obtain a physical inspection of the assembled vehicle by a Peace Officer Standards and Training (P.O.S.T.) certified law enforcement officer who has been trained and certified by the Department of Public Safety and Corrections, office of state police, to inspect motor vehicles.

(2) Submit a sworn statement attesting that the assembled motor vehicle meets all National Highway Traffic Safety Administration standards for safety, bumpers, and theft prevention in effect on the date the assembly of the vehicle was completed. The provisions of this Paragraph shall not apply to an assembled vehicle built to appear as an antique vehicle, a street rod, or other specialty vehicle.

(3) Obtain a motor vehicle inspection sticker or statement from a licensed Louisiana motor vehicle inspection station indicating that the vehicle meets all safety requirements. An inspection station is expressly authorized to inspect an untitled assembled vehicle when presented for inspection by the assembler.

(4) Be assigned a vehicle identification number by the Department of Public Safety and Corrections, office of state police. The assigned number shall not be the vehicle identification number from a previously issued salvaged title or permit to dismantle and shall not be a number which would appear to have been assigned to the vehicle by a manufacturer.

E. The assembler shall submit all documentation for component parts as described in Subsection C of this Section with the application for assembled title.

F. Upon application for title and registration, and after payment of all applicable fees and taxes, the Department of Public Safety and Corrections shall issue a certificate of title with the words "ASSEMBLED VEHICLE" printed on the face of the title. The record of the title shall also indicate the vehicle is assembled. Any subsequent certificate of title issued on this vehicle shall bear the words "ASSEMBLED VEHICLE". The model year shall be the year the motor vehicle was inspected as indicated on the date of the physical inspection required by Paragraph (D)(1) of this Section. The make of the vehicle shall be "assembled".

G. The Department of Public Safety and Corrections may promulgate, in accordance with the Administrative Procedure Act, all rules necessary to implement this Section, including rules regarding the required documentation to be submitted with an application for an assembled title.

H. An assembled vehicle shall not be issued a "reconstructed" branded title. However, in a case where a motor vehicle titled as assembled was involved in a crash and was determined to be a total loss in accordance with R.S. 32:707(I), the title for the motor vehicle shall be branded "ASSEMBLED-SALVAGE". If the vehicle is subsequently rebuilt in accordance with R.S. 32:707(J), the title for motor vehicle shall be branded "ASSEMBLED-RECONSTRUCTED".

I. If the only major component changed on a pickup truck is the cab the titling shall be governed by R.S. 32:707(J).

Acts 2009, No. 435, §1, eff. July 1, 2010; Acts 2014, No. 19, §1.



RS 32:707.6 - Expedited title procedure; rules and regulations

§707.6. Expedited title procedure; rules and regulations

A. The Department of Public Safety and Corrections, office of motor vehicles, shall establish an expedited processing procedure for the receipt of applications and the issuance of certificates of titles for motor vehicles. Any designated agent, lienholder, or owner requesting the issuance of such document, at his option, shall receive such expedited processing upon payment of the fee authorized by R.S. 32:728(10).

B. When expedited title processing is requested through the expedited title procedure or by application, the applicable fees are paid, and all documents and information necessary for the certificate of title applied for are received, the title shall be issued and directed to the public tag agent for pick-up by an authorized party within twenty-four hours of the time of receipt of the initial request, excluding weekends and holidays.

C. The Department of Public Safety and Corrections, office of motor vehicles, shall promulgate rules and regulations in accordance with the Administrative Procedure Act as are necessary to implement the provisions of this Section, including but not limited to rules and regulations setting fees in accordance with R.S. 47:532.1.

Acts 2011, No. 288, §1.



RS 32:708 - Issuance of certificates; satisfaction of lien or security interest; security measures

§708. Issuance of certificates; satisfaction of lien or security interest; security measures

A. The commissioner, when issuing a certificate of title or a corrected certificate, shall maintain sufficient records and information in his possession to produce a duplicate copy of the certificate of title or the corrected certificate of title. Where there are no liens shown on the title certificate, such certificate shall be signed by the motor vehicle commissioner and forwarded to the applicant. When a lien is shown in the certificate, the certificate of title, which shall be signed by the motor vehicle commissioner, shall be forwarded to the lien holder of first rank who shall retain it until the full amount of such mortgage is liquidated. The first lien holder shall then deliver the title with proper release of the lien executed in the title to the registered owner if no other lien exists, or to the next ranking lien holder as shown in the files of the commissioner.

B.(1) Upon the final discharge of any chattel mortgage or security interest, the owner or any lien holder may present the certificate of title with the fee prescribed by law, if not prepaid, to the commissioner and request that the commissioner note on the face of the certificate of title and his records a cancellation of notation of said lien so endorsed as satisfied by the holder thereof on the face of the certificate of title. The commissioner shall comply with such request, if the satisfaction appears genuine.

(2) When the certificate of title endorsed to evidence satisfaction of a lien noted thereon has been lost or stolen, the commissioner may issue a duplicate certificate of title noted on its face to show cancellation of notice of lien so endorsed, only when all the following conditions have been satisfied:

(a) The owner establishes to the satisfaction of the commissioner on a form satisfactory to him, that he is unable to obtain a duplicate certificate of title endorsed by the lien holder as provided in Paragraph (1) of this Subsection, due to the fact that the lien holder is no longer in existence.

(b) The secured party of record has filed a termination statement as provided by R.S. 10:9-513.

C. The commissioner, when issuing a certificate of title, or a duplicate certificate, for a motor vehicle shall use security procedures, processes, and materials in the preparation and issuance of each certificate of title to prevent, to the greatest extent possible, the ability of a person to alter, counterfeit, duplicate, or modify the certificate of title. The commissioner shall charge an additional fee of fifty cents per certificate of title or duplicate certificate to cover the cost of security measures.

Acts 1950, No. 342, §11. Amended by Acts 1952, No. 121, §1; Acts 1972, No. 771, §4; Acts 1976, No. 162, §1; Acts 1989, No. 137, §11, eff. Sept. 1, 1989; Acts 1990, No. 917, §1; Acts 1990, No. 1079, §5, eff. Sept. 1, 1990; Acts 1995, No. 1201, §4, eff. June 29, 1995; Acts 2001, No. 128, §12, eff. July 1, 2001.



RS 32:708.1 - Issuance of certificates; satisfaction of child support privilege or security interest; security measures

§708.1. Issuance of certificates; satisfaction of child support privilege or security interest; security measures

A. A judgment creditor who has obtained a final, nonappealable judgment ordering the payment of past due child support which has remained unpaid at least sixty days after it has become final may file the judgment with the office of motor vehicles to create a privilege over any motor vehicle titled in the name of the judgment debtor at the time the judgment is filed with the office of motor vehicles.

B. The privilege on the titled motor vehicle shall be created by filing with the office of motor vehicles the appropriate documentation as required by this Section, together with the appropriate fees charged for titles and security interests, so long as such receipt subsequently is validated by the commissioner of the office of motor vehicles. Any filing which fails to comply with this Section shall be rejected by the office of motor vehicles and shall not result in the creation of a privilege.

C. The following documents shall be required to be filed to create a privilege over a titled motor vehicle:

(1) A completed application signed by the judgment creditor or the judgment creditor's attorney on a form approved by the office of motor vehicles. The form shall contain information that the office of motor vehicles may deem necessary to process the transaction.

(2) A certified copy of the final, nonappealable judgment ordering the payment of past due child support.

(3) A statement verified and signed by the creditor or the creditor's attorney attesting to the following facts:

(a) That the judgment is final, that no appeal was taken, or if an appeal was taken, the judgment was affirmed on appeal and all delays for review of the judgment have expired.

(b) That more than sixty days have elapsed since the judgment became final and it remains unpaid.

(4) The previously issued certificate of title of the motor vehicle on which the lien is to be recorded.

D. The court, as part of its judgment of awarding past due child support, may order the judgment debtor to surrender the certificate of title to the judgment creditor. The failure to surrender the certificate of title shall be enforced by the court. If the certificate of title is held by an existing lienholder, the court shall order the lienholder to submit the certificate of title to the commissioner of the office of motor vehicles in order that the privilege shall be added to the certificate of title. The certificate of title shall then be returned to the ranking lienholder in accordance with R.S. 32:708.

Acts 2006, No. 772, §2.



RS 32:709 - Numbers assigned; indices; files

§709. Numbers assigned; indices; files

The commissioner shall assign a number for each certificate of title and shall maintain in his office indices for such certificates of title. The commissioner shall not be required to retain on file any bill of sale or duplicate thereof covering any vehicle for a period longer than seven years after the date of the filing thereof and thereafter the same may be destroyed.

Acts 1950, No. 342, §12.



RS 32:710 - Security interests; priority; notation on certificate

§710. Security interests; priority; notation on certificate

A. A security interest covering a titled motor vehicle subject to this Chapter shall be perfected as of the time the financing statement is received by the Department of Public Safety and Corrections, so long as such receipt subsequently is validated by the secretary of the Department of Public Safety and Corrections.

B. The secretary shall, upon the request of any person, issue a certification whenever the financing statement is delivered to his office. Such certification receipt may include one or more security agreement applications.

C. Security interests affecting titled motor vehicles, perfected by filing with the Department of Public Safety and Corrections, office of motor vehicles shall take priority in accordance with Chapter 9 of the Louisiana Commercial Laws.

D. The holders of a security interest on motor vehicles, who expressly or impliedly consent to such vehicles being placed on sale by the owners thereof in the state of Louisiana, in the ordinary course of business, shall be precluded from asserting the said security interest created by it against bona fide retail purchasers in actual good faith of said vehicles. Holders of such security interest shall be deemed to have impliedly consented to sales of the property free and clear of such security interest to bona fide retail purchasers in actual good faith whenever the debtor is a dealer duly licensed to sell the type of vehicles covered by the floor plan mortgage. Such consent may not be negated or withheld by any express provision in the security agreement when the debtor holds such an occupational license. For purposes of this Section, a bona fide retail purchaser in actual good faith shall be deemed to be any person, firm, partnership or corporation purchasing a vehicle, for individual or business use and not for resale from a licensed dealer, who does not in fact know of a security interest existing on the property purchased; however, the holders of security interests on vehicles who expressly or impliedly consent to such vehicles being placed on sale by the owner thereof in the ordinary course of business shall not be precluded from asserting said security interests created by it against group or bulk purchases whether said purchase is in good faith or not.

E. The holder of a security interest covering a vehicle, upon presentation of a multiple original or certified copy of a multiple original, or photographic copy of the debtor's security agreement or financing statement, together with any respective certificate of title issued in this state or, if no certificate of title exists on such vehicle in this state, together with a proper application for certificate of title pursuant to the provisions of this Chapter, and the fee prescribed by law, may have a notation of such security interest made on the face of such certificate of title in the order in which it was filed. The commissioner shall enter said notation over his signature and seal of office, and he also shall note such security interest and the date receipt thereof was validated, on the duplicate of said certificate in his file. The commissioner also shall indicate by appropriate notation on the instrument itself the fact that such security interest has been noted on the certificate of title.

F. When such security interest is discharged, the requirements of R.S. 32:708 shall be complied with.

Acts 1950, No. 342, §13. Amended by Acts 1952, No. 121, §1; Acts 1954, No. 480, §1; Acts 1960, No. 33, §1; Acts 1960, No. 265, §2; Acts 1972, No. 771, §5; Acts 1975, No. 747, §1; Acts 1978, No. 519, §1; Acts 1978, No. 728, §2, eff. Jan. 1, 1979; Acts 1979, No. 210, §1; Acts 1981, No. 306, §2; Acts 1983, No. 419, §1; Acts 1985, No. 964, §1; Acts 1986, No. 193, §1; Acts 1989, No. 137, §11, eff. Sept. 1, 1989; Acts 1990, No. 1079, §5, eff. Sept. 1, 1990; Acts 2001, No. 128, §12, eff. July 1, 2001; Acts 2004, No. 303, §3.



RS 32:711 - Sale subject to mortgage or security interest; act of sale and assignment of certificate; corrected certificate

§711. Sale subject to mortgage or security interest; act of sale and assignment of certificate; corrected certificate

A. In the event the certificate of title is held by a lien holder and sale is contemplated subject to the existing chattel mortgage or security interest and it is impractical for the owner to produce and deliver the certificate of title at the time possession is delivered to the purchaser, then the owner shall make and deliver to the purchaser at the time of delivery of the vehicle an act of sale of such vehicle and assignment of the certificate of title, subject to all existing chattel mortgages and security interests, on a form to be prescribed and furnished by the commissioner. The purchaser shall within five days of the transaction forward the act of sale and assignment to the commissioner accompanied by the fee prescribed by this Chapter and also accompanied by an application for a certificate of title as hereafter set forth.

B. Upon receipt of the act of sale and assignment and the application, the commissioner shall notify all lien holders in writing of the sale and request the holder of the certificate of title to surrender it, and shall issue in lieu thereof a corrected certificate of title in the name of the new owner and deliver it to the first ranking mortgage holder or owner. The corrected certificate of title shall show on its face all existing chattel mortgages or security interests. It shall be the duty of any holder of a certificate of title, on request of the commissioner, to return same, within five days, in order that correction might be made thereon; provided however, the provisions of this Section shall not be construed as impairing any rights which a mortgage or lien holder may have by virtue of a chattel which existed prior to December 15, 1950.

Acts 1950, No. 342, §14. Amended by Acts 1952, No. 121, §1; Acts 1989, No. 137, §11, eff. Sept. 1, 1989.



RS 32:712 - Ownership of vehicle passing otherwise than by voluntary transfer

§712. Ownership of vehicle passing otherwise than by voluntary transfer

On and after December 15, 1950, whenever the ownership of any vehicle shall pass otherwise than by voluntary transfer, the new owner shall obtain a certificate of title therefor upon presentation of an application for certificate of title and payment of the fee prescribed by this Chapter, accompanied by the prior certificate, if possible, and accompanied by such instruments or documents of authority, or certified copies thereof, as may be required by law to evidence or effect a transfer of title in movables in such case. If the applicant obtains possession of a vehicle in accordance with the provisions of R.S. 6:965 et seq., he must present a certified copy of the order entitling him to take possession of the vehicle and an affidavit of possession verifying that he has, in fact, obtained possession of the vehicle in accordance with the terms of the judgment. The commissioner, when satisfied of the genuineness of regularity of such transfer, shall issue a certificate of title to the person entitled thereto. Such certificate of title shall contain a statement of any chattel mortgages of record in the office of the commissioner, unless such application is accompanied by proper evidence of their satisfaction or extinction.

Acts 1950, No. 342, §15; Acts 1992, No. 235, §3, eff. Jan. 1, 1993; Acts 1993, No. 927, §2.



RS 32:713 - Lost or destroyed certificate

§713. Lost or destroyed certificate

In the event of a lost or destroyed certificate of title, application shall be made to the commissioner by the owner of said vehicle in whose name the original title was issued or by the perfected lienholder holding said title for collateral for a certified copy of same upon a prescribed form duly sworn to by the owner or perfected lienholder and accompanied by a fee prescribed by this Chapter. Thereupon the commissioner shall issue a certified copy of said certificate of title to the person or perfected lienholder entitled to receive the certificate of title under the provisions of this Chapter. Said certified copy and all subsequent certificates of title issued in the chain of title originated by said certified copy shall be plainly marked across their face "duplicate copy", and any subsequent purchaser of said vehicle in the chain of title originating through such certified copy shall acquire only such rights in such vehicle as the original holder of said certified copy himself had. Any purchaser of such vehicle may at the time of such purchase require the seller of same to indemnify him and all subsequent purchasers of said vehicle against any loss which he or they may suffer by reason of any claim or claims presented upon the original certificate. In the event of the recovery of the original certificate of title by said owner or perfected lienholder, the party, shall forthwith surrender same to the commissioner for cancellation or a statement of destruction from the perfected lienholder stating the original title has been destroyed.

Acts 1950, No. 342, §16. Amended by Acts 1959, No. 121, §1; Acts 2011, No. 288, §1.



RS 32:714 - Repealed by Acts 1976, No. 572, 1

§714. Repealed by Acts 1976, No. 572, §1



RS 32:715 - Change of engine in vehicle

§715. Change of engine in vehicle

The commissioner is authorized to adopt and enforce such registration rules and regulations with respect to the change or substitution of one engine or motor in place of another in any vehicle as may be deemed necessary and consistent with the purposes of this Chapter.

Acts 1950, No. 342, §18.



RS 32:716 - Dismantling registered vehicle

§716. Dismantling registered vehicle

Any owner dismantling or wrecking any registered vehicle shall immediately forward to the commissioner the certificate of title or permit to sell, registration card, and the registration plate or plates last issued for such vehicle, whether such plates and documents were issued by the vehicle commissioner of this state or of any other state.

Acts 1950, No. 342, §19; Acts 1987, No. 406, §1.



RS 32:717 - Sale of motor vehicle as scrap

§717. Sale of motor vehicle as scrap

A. Any owner who sells a motor vehicle as scrap to be dismantled or destroyed shall assign a certificate of title thereto to the purchaser, whether the certificate was issued by the vehicle commissioner of this state or any other state, and the purchaser shall deliver the certificate of title to the commissioner with an application for a permit to dismantle such vehicle. The commissioner shall thereupon issue to the purchaser a permit to dismantle the vehicle, which shall authorize the purchaser to possess or transport the motor vehicle or to transfer ownership thereto by an endorsement upon the permit. A certificate of title shall not again be issued for the motor vehicle in the event it is scrapped, dismantled, or destroyed.

B. Notwithstanding Subsection A of this Section, the commissioner may issue, without the delivery of the certificate of title, a permit to dismantle any vehicle which is more than fifteen years old and has not had its registration renewed in this state or any other state for a period of three years immediately prior to the application for a permit to dismantle the vehicle.

Acts 1950, No. 342, §20. Amended by Acts 1981, No. 485, §1; Acts 1991, No. 883, §1; Acts 2012, No. 250, §1.



RS 32:718 - Sale of an auto hulk as scrap to a scrap metal processor or a licensed automotive dismantler and parts recycler

§718. Sale of an auto hulk as scrap to a scrap metal processor or a licensed automotive dismantler and parts recycler

A. Notwithstanding any law to the contrary, in lieu of a title, any owner who sells an auto hulk as scrap to be dismantled or processed for recycling shall provide the secondary metal processor or licensed automotive dismantler and parts recycler with a signed and dated affidavit stating that he is the owner of the vehicle or part or has the right to sell or transfer the vehicle or part.

B. Every secondary metal processor or licensed automotive dismantler and parts recycler shall maintain the signed and dated affidavit, along with the name and address of the person delivering, selling, or transferring the auto hulk, photographic or electronic copy of the seller's valid driver's license or a valid identification card issued by the seller's current state of residence, the tag number and state of issue of the vehicle delivering the auto hulk, and the vehicle identification number of the auto hulk. This information shall be kept in a registry or book or in electronic format for a period of two years at the secondary metal processor's or the licensed automotive dismantler and parts recycler's place of business and shall be made available for inspection by any peace officer, law enforcement official, or office of motor vehicles official at any time during customary business hours.

C. Every secondary metal processor or licensed automotive dismantler and parts recycler shall submit an electronic report to the office of motor vehicles of the vehicle identification number of each auto hulk received from a seller. The report shall be in a form approved by the office of motor vehicles and shall be submitted within seventy-two hours of the purchase of the auto hulk.

D. The provisions of this Section are applicable to auto hulks in lieu of the provisions of R.S. 32:717 and 807.

Acts 2008, No. 586, §1; Acts 2009, No. 435, §1, eff. July 1, 2010.



RS 32:719 - §§719 to 720.1 Repealed by Acts 1984, No. 773, §4, eff. Sept. 1, 1984.

§719. §§719 to 720.1 Repealed by Acts 1984, No. 773, §4, eff. Sept. 1, 1984.



RS 32:721 - Stolen vehicles; report of theft and recovery

§721. Stolen vehicles; report of theft and recovery

The Department of Public Safety and every sheriff, chief of police, or peace officer upon receiving reliable information that any vehicle registered hereunder has been stolen shall immediately or not later than one week after receiving such information report such theft to the commissioner, unless prior thereto information has been received of the recovery of such vehicle. Any said officer upon receiving information that any vehicle, which he has previously reported as stolen, has been recovered, shall immediately report the fact of such recovery to the local sheriff's office or police department and to the commissioner.

Acts 1950, No. 342, §24.



RS 32:722 - Stolen or embezzled vehicles; liens and encumbrances

§722. Stolen or embezzled vehicles; liens and encumbrances

The owner, or person having a lien or encumbrance upon a registered vehicle which has been stolen or embezzled, may notify the commissioner of such theft or embezzlement, but, in the event of an embezzlement, may make such report only after having procured the issuance of a warrant for the arrest of the person charged with such embezzlement. Every owner or other person who has given such notice must notify the commissioner of a recovery of such vehicle.

Acts 1950, No. 342 §25.



RS 32:723 - Stolen or embezzled vehicles; suspension of registration; lists

§723. Stolen or embezzled vehicles; suspension of registration; lists

A. The commissioner upon receiving a report of a stolen or embezzled vehicle as hereinbefore provided shall file and appropriately index the same and shall immediately suspend the registration of the vehicle so reported and shall not transfer the registration of the same until such time as it is notified in writing that such vehicle has been recovered.

B. The commissioner shall at least once each week compile and maintain at his headquarters office a list of all vehicles which have been stolen or embezzled or recovered as reported to it during the preceding week and such lists shall be open to inspection by any peace officer or other person interested in any such vehicle.

Acts 1950, No. 342, §26.



RS 32:724 - Transfer and possession of stolen vehicles

§724. Transfer and possession of stolen vehicles

Any person who, with intent to procure or pass title to a vehicle which he knows or has reason to believe has been stolen or unlawfully taken, received, or transfers possession of the same from one to another, or who has in his possession any vehicle which he knows or has reason to believe has been stolen or unlawfully taken, and who is not an officer of the law engaged at the time in the performance of his duty as such officer, is guilty of a felony.

Acts 1950, No. 342, §27.



RS 32:725 - Concealing or misrepresenting identity of motor vehicle or engine

§725. Concealing or misrepresenting identity of motor vehicle or engine

Any person who knowingly buys, receives, disposes of, sells, offers for sale, or has in his possession any motor vehicle, or engine removed from a motor vehicle, from which the manufacturer's serial or engine number or other distinguishing number or identification mark or number placed thereon under assignment from the commissioner has been removed, defaced, covered, altered, or destroyed for the purpose of concealing or misrepresenting the identity of said motor vehicle or engine is guilty of a misdemeanor.

Acts 1950, No. 342, §28.



RS 32:726 - Destruction or alteration of distinguishing number or mark

§726. Destruction or alteration of distinguishing number or mark

A. No person shall with fraudulent intent deface, destroy or alter the manufacturer's serial or engine number or other distinguishing number or identification mark of a motor vehicle nor shall any person place or stamp any serial, engine, or other number or mark upon a motor vehicle, except one assigned thereto by the commissioner. Any violation of this provision is a misdemeanor.

B. This section shall not prohibit the restoration by an owner of an original serial, engine, or other number or mark when such restoration is made under permit issued by the commissioner, nor prevent any manufacturer from placing in the ordinary course of business numbers or marks upon motor vehicles or parts thereof.

Acts 1950, No. 342, §29.



RS 32:726.1 - Tampering with or altering odometers prohibited; penalties

§726.1. Tampering with or altering odometers prohibited; penalties

A. No person shall knowingly tamper with, adjust, alter, change, set back, disconnect or fail to connect the odometer of any motor vehicle, or cause any of the foregoing to occur to an odometer of a motor vehicle, so as to reflect a lower mileage than the true mileage driven by the motor vehicle.

B. No person shall with intent to defraud operate a motor vehicle on any street or highway knowing that the odometer of the motor vehicle is disconnected or nonfunctional.

C. No person shall advertise for sale, sell, use or install on any part of a motor vehicle or on any odometer in a motor vehicle any device which causes the odometer to register any mileage other than the true mileage.

D. In the event any odometer is repaired or replaced, the reading of the repaired or replaced odometer shall be set at the reading of the odometer repaired or replaced immediately prior to repair or replacement, and the adjustment shall not be deemed a violation of any provision of this section. If the odometer cannot be repaired or replaced a written notice shall be posted on the vehicle that the odometer has been reset at zero, the date of the repair and the mileage indicated at the time of repair.

E. No certificate of title shall be issued for a motor vehicle which was equipped with an odometer by the manufacturer unless the statement required in Subsection F of this section has been furnished by the transferor. However, a certificate of title may be issued for a motor vehicle to a person who moves into this state if such person acquired ownership of the motor vehicle prior to moving to this state.

F. Except where a transfer is made by operation of law the transferor of any motor vehicle which was equipped with an odometer by the manufacturer, shall provide to the buyer a statement signed by the transferor which shall set forth the mileage on the odometer at the time of transfer and which shall state that to the transferor's best knowledge and belief it is the true mileage. If the transferor has knowledge that the mileage shown on the odometer is not the true mileage traveled by the motor vehicle, he shall so indicate on the statement and he shall state the true mileage to his best knowledge and belief. The mileage disclosed on such statement shall be included in the application for certificate of title and the new certificate issued in the name of the buyer shall have the mileage recorded on the face thereof.

G. A transferee of a motor vehicle reassigning the certificate of title to such motor vehicle pursuant to the provisions of the Certificate of Title Law shall not be guilty of a violation of this section if such transferee has in his possession the statement signed by his transferor as required by Subsection F of this section and if he has no knowledge that the odometer does not reflect the true mileage of such motor vehicle.

H.(1) Any person, except a new or used car dealer, who violates the provisions of this Section shall be guilty of a misdemeanor and shall be punished by a fine not to exceed five hundred dollars or by imprisonment not to exceed ninety days or both. On each subsequent conviction, the offender shall be fined not more than fifty thousand dollars, or imprisoned for not more than one year, or both.

(2) A new or used car dealer who violates the provisions of this Section shall be fined not more than fifty thousand dollars, or imprisoned for not more than one year, or both.

(3) A new or used car dealer who violates the provisions of this Section shall be subject to a civil penalty of not more than one thousand dollars.

Added by Acts 1972, No. 564, §1, eff. Jan. 1, 1973. Amended by Acts 1977, No. 371, §1; Acts 1995, No. 1048, §1.



RS 32:727 - Rules and regulations; forms; cancellation of certificates; copies of and reports as to records

§727. Rules and regulations; forms; cancellation of certificates; copies of and reports as to records

A. The commissioner may adopt such reasonable rules and regulations as he may deem necessary to insure uniform and orderly operation of this Chapter.

B. The commissioner shall provide and furnish the forms required by this Chapter. The commissioner shall keep on hand a sufficient supply of blank forms, which, except certificate of title and memorandum certificate forms, shall be furnished and distributed without charge to all persons residing within the state.

C. If it appears that a certificate of title has been improperly issued, the commissioner shall have the power, and it shall be his duty, to cancel same. Upon cancellation of any certificate of title, the commissioner shall notify the person to whom such certificate of title was issued as well as any chattel mortgage holders appearing thereon of said cancellation and shall demand the surrender of such certificate of title, but said cancellation shall not affect the validity of any chattel mortgage noted thereon. The holder of such certificate of title shall return same to the commissioner forthwith.

D. The commissioner is authorized upon application of any person and payment of the proper fees, to search the records of the bureau and make reports thereof, and to make photographic copies of the bureau records and attestations thereof.

E. The commissioner shall charge two dollars a page for photographic copies of records and attestations thereof, under the signature and seal of the commissioner. Such copy or copies shall be taken as prima facie evidence of the facts therein stated, in any court of the state of Louisiana. The commissioner shall furnish without charge to the Department of Public Safety, sheriffs, or chiefs of police, information on any title.

Acts 1950, No. 342, §30. Amended by Acts 1977, No. 416, §1, eff. July 1, 1977.



RS 32:728 - Fees

§728. Fees

Unless required to be waived pursuant to R.S. 32:1729, the commissioner shall charge the following fees and no others:

(1) Each certificate of title-- sixty-eight dollars and fifty cents.

(2) Each certified copy of a certificate of title--fifteen dollars.

(3) Each memorandum certificate--one dollar; provided, that if the application for a memorandum certificate is made at the time of application for a certificate of title, the commissioner shall charge only the three dollar and fifty cent fee for the certificate of title and no fee shall be required for the memorandum certificate.

(4) Each certified copy of memorandum certificate--one dollar.

(5) Each notation of a security interest, whether a chattel mortgage, other security agreement, or other financing statement evidencing such security interest is filed, on a vehicle certificate of title--five dollars.

(6) Each cancellation of a notation of any chattel mortgage or security interest on a certificate of title or a cancellation of a floor plan mortgage--five dollars.

(7) Each permit to sell or duplicate permit to sell a motor vehicle--fifteen dollars.

(8) Each salvage title-- sixty-eight dollars and fifty cents.

(9) The fees authorized under R.S. 10:9-525 et seq.

(10) Each certificate of title issued pursuant to a procedure established by R.S. 32:707.6 – ten dollars in addition to the eighteen dollars and fifty cents charged for each certificate of title as authorized pursuant to Paragraph (1) of this Section. The additional ten dollars shall be forwarded to the state treasurer for deposit into the Office of Motor Vehicles Customer Service and Technology Fund.

(11) The fees authorized by R.S. 32:707.2(C)(4).

Acts 1991, No. 377, §6, eff. Jan. 1, 1992; Acts 1991, No. 483, §1; Acts 1992, No. 272, §1; Acts 2001, No. 128, §12, eff. July 1, 2001; Acts 2011, No. 288, §1; Acts 2015, No. 110, §1, eff. July 1, 2015.



RS 32:729 - Necessity for certificate

§729. Necessity for certificate

After July 1, 1951, no owner of any vehicle registered and licensed under the Louisiana Vehicle Registration License Tax Law, Chapter 4 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950 shall operate any such vehicle upon any public road, highway or bridge in this state, without first applying for a certificate of title therefor, nor shall he so operate any such vehicle upon which the certificate of title has been cancelled; nor shall any other person operate such vehicle upon any public road, highway or bridge in this state, knowing or having reason to believe that the owner has failed to obtain a certificate of title therefor, or that same has been cancelled.

Provided, however, that the commissioner is hereby vested with discretion to grant extension of such general compliance date, upon reasonable grounds, for a reasonable period not exceeding three months, and may thereafter grant a further extension, upon reasonable grounds, not exceeding two months.

Acts 1950, No. 342, §32.



RS 32:730 - Alteration and forgery; false name, address, or statement; other fraud

§730. Alteration and forgery; false name, address, or statement; other fraud

Whoever alters or forges any certificate of title to a vehicle, or any endorsement or sale and assignment thereof, or resale or reassignment thereof, or any cancellation of any chattel mortgage on a vehicle is guilty of forgery and punishable as provided by law. Whoever holds or uses such certificate or endorsement of sale and assignment or cancellation knowing the same to have been altered or forged; or whoever uses a false or fictitious name or gives a false or fictitious address or makes any false statement in any application or affidavit required under the provisions of this Chapter, or in a bill of sale or sworn statement of ownership or otherwise commits a fraud in any application, shall, upon conviction thereof be punished by imprisonment not exceeding four years, or by fine not exceeding five thousand dollars, or both, in the discretion of the court.

Acts 1950, No. 342, §33.



RS 32:731 - Violations; penalty

§731. Violations; penalty

Whoever shall, except as otherwise provided for in this Chapter, purport to sell or transfer a vehicle without delivery to the purchaser or transferee thereof a certificate of title thereto duly endorsed and assigned to such purchaser as provided in this Chapter; or, being the owner thereof, shall operate on any public road, highway or bridge in this state a vehicle for which a certificate of title is required by the provisions of this Chapter without such certificate having been applied for in accordance with the provisions of this Chapter, or upon which the certificate of title has been cancelled; or any person other than the owner thereof who shall operate on any public road, highway or bridge in this state a vehicle for which a certificate of title is required by the provisions of this Chapter, knowing or having reason to believe that the owner has failed to obtain a certificate of title therefor, or that same has been cancelled; or whoever shall fail to surrender any certificate of title or memorandum certificate upon cancellation of the same by the commissioner and notice thereof as prescribed in this Chapter; or whoever fails to surrender the certificate of title to the commissioner as provided in this Chapter in case of the destruction or dismantling or change of a vehicle in such respect that it is not the vehicle described in the certificate of title; or whoever shall violate any of the other provisions of this Chapter, or any lawful rule or regulation promulgated pursuant to the provisions of this Chapter shall be guilty of a misdemeanor, and upon conviction, shall for each offense be punished by imprisonment for not more than ninety days, or by fine not exceeding five hundred dollars, or both, in the discretion of the court.

Acts 1950, No. 342, §34.



RS 32:732 - Additional penalties

§732. Additional penalties

A. Unless another penalty is in this Chapter or by the laws of this state provided, every person convicted of a misdemeanor for the violation of any provisions of this Chapter shall be punished by a fine of not more than five hundred dollars or by imprisonment for not more than six months, or by both such fine and imprisonment.

B. Any person who is convicted of a violation of any of the provisions of this Chapter herein or by the laws of this state declared to constitute a felony shall be punished by imprisonment for not less than one year nor more than five years, or by a fine of not less than five hundred dollars nor more than five thousand dollars, or by both such fine and imprisonment.

Acts 1950, No. 342, §35.



RS 32:733 - REPEALED BY ACTS 1992, NO. 984, 18.

§733. REPEALED BY ACTS 1992, NO. 984, §18.



RS 32:734 - Signature to documents

§734. Signature to documents

Whenever the commissioner is required to sign any document under this Chapter he may, at his discretion, perform the act of signing in person or by duly authorized agent, and may use or cause to be used a signature machine for the purpose of affixing his signature to such documents.

Acts 1950, No. 342, §37.



RS 32:735 - Auto title companies; licensing; regulation; fees, suspension, and revocation; domicile; surety bonds; expiration and renewal dates

§735. Auto title companies; licensing; regulation; fees, suspension, and revocation; domicile; surety bonds; expiration and renewal dates

A. Except as otherwise provided by law, only auto title companies, as defined by R.S. 32:702, who have confected a contract with the Department of Public Safety and Corrections, office of motor vehicles, shall be allowed to issue temporary registrations as provided in R.S. 47:519.2. Eligibility to contract under the provisions of this Section shall be limited to those persons of good moral character, who maintain an office within the state, have executed a good and sufficient surety bond that meets the requirements of R.S. 32:736, and have paid the annual fee required by Subsection C of this Section.

B. The department shall promulgate such rules as are necessary to implement this Section. Such rules may include guidelines for eligibility to contract with the department, criteria for the suspension, revocation, or cancellation of a contract, or any other matter the department deems necessary for the proper oversight of auto title companies.

C. A biennial fee of four hundred dollars shall be collected from a person seeking to contract with the department prior to the person commencing to act as an auto title company as provided in this Section. The contract and bond shall be valid for additional locations when such locations are under the same ownership, management, and control as that of the authorized auto title company. However, for the initial contract request and for each subsequent contract request, the auto title company shall pay an additional one hundred dollars for each additional location.

D. Every contract between the department and an authorized auto title company authorized by this Section shall expire as of the first day of June two years following the year in which such license was issued and may be automatically renewed by the Department of Public Safety and Corrections, office of motor vehicles.

E. Each contract perfected pursuant to this Section shall be renewed biennially at least sixty days in advance of the expiration date of the contract by submitting to the office of motor vehicles an application for renewal upon a form supplied by that office, together with the renewal fee and the surety bond for the renewal period.

Acts 1992, No. 626, §2; Acts 1993, No. 463, §1; Acts 1993, No. 737, §1; Acts 1993, No. 1005, §1; Acts 2006, No. 409, §1; Acts 2016, No. 606, §1.



RS 32:736 - Surety bond required; amount and conditions of surety bond; filing of bond

§736. Surety bond required; amount and conditions of surety bond; filing of bond

A. Each auto title company shall execute a good and sufficient surety bond with a surety company qualified to do business in Louisiana as surety, in the sum of one hundred thousand dollars should the auto title company have only one location in this state and in a sum of one hundred twenty-five thousand dollars should the auto title company have more than one location in this state, if such surety bond is available for purchase. Such bond shall name the Department of Public Safety and Corrections, office of motor vehicles as obligee and shall be subject to the condition that, if the auto title company shall, throughout the entire term of the bond, timely file with the office of motor vehicles all applications delivered to the auto title company for filing, and timely remit all fees and taxes collected, the obligation shall be void. If the company fails to meet the conditions of the bond, the obligation of the surety shall remain in full force and effect.

B. The surety bond furnished as required in this Section shall be delivered to and filed with the office of motor vehicles.

Acts 1993, No. 737, §1; Acts 2016, No. 606, §1.



RS 32:737 - Causes for nonissuance, suspension, revocation, cancellation, or restrictions; reinstatement

§737. Causes for suspension, revocation, cancellation, or restrictions; reinstatement

A. The office of motor vehicles may suspend, revoke, cancel, or impose other restrictions on any contract confected under this Chapter for the following causes:

(1) Failure to remit taxes and fees collected from applicants for title transfers.

(2) Operating as an auto title company without a contract for each location, with an expired contract, or without a valid surety bond on file with the office of motor vehicles.

(3) Issuance of more than one temporary registration (T-Marker) to a title applicant, or issuing a T-Marker without first collecting all taxes and fees.

(4) Operating from an unapproved location.

(5) Changing the ownership of the auto title company and not reporting in writing to the office of motor vehicles within thirty days from the date of such change.

(6) Changing the officers or directors of the auto title company and not reporting in writing to the office of motor vehicles within thirty days from the date of such change.

(7) Being a principal or accessory to the alteration of documents relevant to a registration or titling transaction that results in a material injury to the public records or a shortfall in the collection of taxes owed.

(8) The forwarding to the office of motor vehicles by an auto title company of a document relevant to a registration or titling transaction that results in a material injury to the public records, or a shortfall in the collection of taxes owed when the auto title company had knowledge of facts causing such injury or shortfall, and failed to disclose same to the office of motor vehicles.

(9) Conviction of, or entry of a plea of guilty or nolo contendere to, any felony or conviction of, or entry of a plea of guilty or nolo contendere to, any criminal charge an element of which is fraud.

(10) Fraud, deceit, or perjury in obtaining any contract perfected under this Chapter.

(11) Failure to maintain at all times during the term of the contract all qualifications required by this Chapter or by rule adopted by the department.

(12) Any other cause the department may establish through the adoption of a rule.

B. Any person whose contract has been suspended, canceled, or revoked during the effective term of the contract may request an administrative hearing to review the department's action. A request for administrative review shall stay the action of the department.

C. Any contract suspended, revoked, canceled, or otherwise restricted by the office of motor vehicles may be reinstated by the office of motor vehicles.

Acts 1993, No. 737, §1; Acts 2006, No. 409, §1.



RS 32:738 - Cease and desist order; injunctive relief

§738. Cease and desist order; injunctive relief

A. In addition to or in lieu of the administrative sanctions provided in this Chapter, and any criminal sanctions otherwise provided by law, the office of motor vehicles is empowered to issue an order to any person engaged in any activity, conduct, or practice constituting a violation of any provision of this Chapter, directing such person to cease and desist from such activity, conduct, or practice. Such order shall be issued in the name of the state of Louisiana under the official seal of the Department of Public Safety and Corrections, office of motor vehicles.

B. If the person to whom the office of motor vehicles directs a cease and desist order does not cease and desist the proscribed activity, conduct, or practice within ten days from service of such cease and desist order by certified mail, the office of motor vehicles may cause to issue a writ of injunction enjoining such person from engaging in any activity, conduct, or practice proscribed by this Chapter. Such proceeding shall be brought in the district court having civil jurisdiction in any parish in which such person resides, or is domiciled or has his principal place of business. If the person whose license is to be suspended, revoked, canceled, or otherwise restricted is a nonresident and is not domiciled within the state, such proceeding may be brought in the Nineteenth Judicial District Court for the parish of East Baton Rouge.

C. Upon a proper showing by the office of motor vehicles that such person has engaged or is engaged in any activity, conduct, or practice proscribed by this Chapter, the court shall issue a temporary restraining order restraining the person from engaging in unlawful activity, conduct, or practices pending the hearing on a preliminary injunction, and in due course a permanent injunction shall issue after hearing, commanding the cessation of the unlawful activity, conduct, or practice complained of, all without the necessity of the office of motor vehicles having to give bond as usually required in such cases.

D. The trial of the proceeding by injunction shall be a summary proceeding, and shall be by the judge alone without a jury.

Acts 1993, No. 737, §1.



RS 32:751 - Repealed by Acts 2006, No. 440, §2.

CHAPTER 4-A. AUTOMOTIVE DISMANTLERS AND

PARTS RECYCLERS; MOTOR VEHICLE CRUSHERS;

AND SCRAPPED MOTOR VEHICLE DEALERS

§751. Repealed by Acts 2006, No. 440, §2.



RS 32:752 - Repealed by Acts 2006, No. 440, §2.

§752. Repealed by Acts 2006, No. 440, §2.



RS 32:753 - Repealed by Acts 2006, No. 440, §2.

§753. Repealed by Acts 2006, No. 440, §2.



RS 32:754 - Repealed by Acts 2006, No. 440, §2.

§754. Repealed by Acts 2006, No. 440, §2.



RS 32:755 - Repealed by Acts 1997, No. 1388, 2.

§755. Repealed by Acts 1997, No. 1388, §2.



RS 32:756 - Repealed by Acts 2006, No. 440, §2.

§756. Repealed by Acts 2006, No. 440, §2.



RS 32:757 - Repealed by Acts 2006, No. 440, §2.

§757. Repealed by Acts 2006, No. 440, §2.



RS 32:758 - Repealed by Acts 2006, No. 440, §2.

§758. Repealed by Acts 2006, No. 440, §2.



RS 32:759 - Repealed by Acts 2006, No. 440, §2.

§759. Repealed by Acts 2006, No. 440, §2.



RS 32:759.1 - Repealed by Acts 2006, No. 440, §2.

§759.1. Repealed by Acts 2006, No. 440, §2.



RS 32:760 - Repealed by Acts 2006, No. 440, §2.

§760. Repealed by Acts 2006, No. 440, §2.



RS 32:761 - Repealed by Acts 2006, No. 440, §2.

§761. Repealed by Acts 2006, No. 440, §2.



RS 32:762 - Repealed by Acts 2006, No. 440, §2.

§762. Repealed by Acts 2006, No. 440, §2.



RS 32:763 - Repealed by Acts 2006, No. 440, §2.

§763. Repealed by Acts 2006, No. 440, §2.



RS 32:764 - Repealed by Acts 2006, No. 440, §2.

§764. Repealed by Acts 2006, No. 440, §2.



RS 32:765 - Repealed by Acts 2006, No. 440, §2.

§765. Repealed by Acts 2006, No. 440, §2.



RS 32:766 - Repealed by Acts 2006, No. 440, §2.

§766. Repealed by Acts 2006, No. 440, §2.



RS 32:771 - Repealed by Acts 2006, No. 440, §2.

CHAPTER 4-B. USED MOTOR VEHICLE DEALERS AND

MARINE PRODUCT DEALERS

§771. Repealed by Acts 2006, No. 440, §2.



RS 32:772 - Repealed by Acts 2006, No. 440, §2.

§772. Repealed by Acts 2006, No. 440, §2.



RS 32:773 - Repealed by Acts 2006, No. 440, §2.

§773. Repealed by Acts 2006, No. 440, §2.



RS 32:773.1 - Repealed by Acts 2006, No. 440, §2.

§773.1. Repealed by Acts 2006, No. 440, §2.



RS 32:773.2 - Repealed by Acts 2006, No. 440, §2.

§773.2. Repealed by Acts 2006, No. 440, §2.



RS 32:774 - Repealed by Acts 2006, No. 440, §2.

§774. Repealed by Acts 2006, No. 440, §2.



RS 32:774.1 - Repealed by Acts 2006, No. 440, §2.

§774.1. Repealed by Acts 2006, No. 440, §2.



RS 32:774.2 - Repealed by Acts 2006, No. 440, §2.

§774.2. Repealed by Acts 2006, No. 440, §2.



RS 32:774.3 - Repealed by Acts 2006, No. 440, §2.

§774.3. Repealed by Acts 2006, No. 440, §2.



RS 32:775 - Repealed by Acts 2006, No. 440, §2.

§775. Repealed by Acts 2006, No. 440, §2.



RS 32:776 - Repealed by Acts 2006, No. 440, §2.

§776. Repealed by Acts 2006, No. 440, §2.



RS 32:777 - Repealed by Acts 2006, No. 440, §2.

§777. Repealed by Acts 2006, No. 440, §2.



RS 32:778 - Repealed by Acts 2006, No. 440, §2.

§778. Repealed by Acts 2006, No. 440, §2.



RS 32:779 - Repealed by Acts 2006, No. 440, §2.

§779. Repealed by Acts 2006, No. 440, §2.



RS 32:780 - Repealed by Acts 2006, No. 440, §2.

§780. Repealed by Acts 2006, No. 440, §2.



RS 32:781 - Definitions

CHAPTER 4-C. LOUISIANA

USED MOTOR VEHICLE COMMISSION

PART I. DEFINITIONS AND GENERAL PROVISIONS

§781. Definitions

As used in this Chapter:

(1) Repealed by Acts 2015, No. 119, §2.

(2) "Commission" means the Louisiana Used Motor Vehicle Commission or its designee.

(3) "Dismantler and parts recycler" means a person, firm, or corporation engaged in whole or in part in the business of acquiring and dismantling, disassembling, or repairing wrecked, abandoned, or repairable motor vehicles or selling the usable parts thereof, or selling such wrecked, abandoned, or repairable motor vehicles as a unit of wholesale, or selling such repaired motor vehicles as a unit at wholesale. For purposes of this Chapter, a person, firm, or corporation shall be presumed to be engaging in the business of a dismantler and parts recycler if such person, firm, or corporation possesses ten or more inoperable motor vehicles for more than thirty days, except when such inoperable motor vehicles are being held:

(a) By a licensed tow truck owner or operator.

(b) By a scrap metal processor to recycle the scrap metal.

(c) By a bona fide repair business awaiting repairs.

(4) "Dismantler and parts recycler sales representative" shall include anyone who, for compensation of any kind, sells or brokers any used motor vehicle or any usable part of a used motor vehicle.

(5) "Motor vehicle" means any motor-driven car, van, or truck required to be registered pursuant to the Vehicle Registration License Tax Law, R.S. 47:451 et seq., or any vehicle manufactured for off-road use and issued a manufacturer's statement or certificate of origin, as required by the Louisiana Motor Vehicle Commission, that cannot be issued a registration certificate and license to operate on the public roads of this state because, at the time of manufacture, the vehicle does not meet the safety requirements prescribed by R.S. 32:1301 through 1310 which is used or is designed to be used, for the transporting of passengers or goods for public, private, commercial, or for-hire purposes including but not limited to motor homes, motorcycles, all-terrain vehicles, recreational vehicles, travel trailers, boat trailers, ambulances, buses, fire trucks, conversion vehicles, wreckers, semitrailers, hearses, and marine products, as any of the terms are defined in R.S. 32:1252.

(6) "Motor vehicle crusher" means any person, firm, limited liability corporation, or corporation engaged in whole or in part in the business of purchasing and crushing or compacting motor vehicles and selling the crushed or compacted vehicle for scrap.

(7) "Place of business" means the place owned or leased and regularly occupied by a person, partnership, corporation, limited liability company, or other entity licensed under the provisions of this Chapter for the principal purpose of auctioning, renting, or selling used motor vehicles, crushing or compacting used motor vehicles and selling the crushed or compacted vehicle for scrap, or engaging in the business of a dismantler and parts recycler, where the products for sale are displayed and offered for sale, and where the books and records required for the conduct of the business are maintained and kept.

(7.1) "Public or retail motor vehicle auction" means the act of any person, partnership, corporation, limited liability company, or other entity engaging in, for a commission, compensation, or other consideration, the business of providing vehicle auction services at an established place of business which is not open exclusively to motor vehicle dealers, dismantlers, and parts recyclers.

(8) "Salvage pool or salvage disposal sale" means a scheduled sale at auction or by private bid of wrecked or repairable motor vehicles by insurance companies, or by used motor vehicle dealers, or automotive dismantlers and parts recyclers licensed by the commission.

(9) "Scrap metal processor" means any person or entity engaged in the business of obtaining and storing scrap metal, as defined by R.S. 37:1962, whose origin included abandoned, wrecked, or junked motor vehicles for recycling.

(10) "Ultimate purchaser" means the first person or corporate entity, other than a dealer purchasing in his capacity as a dealer, who in good faith purchases a new motor vehicle for purposes other than resale. "Ultimate purchaser" shall not include a person who purchases a vehicle for purposes of altering or remanufacturing the motor vehicle for future resale.

(11) "Used fire truck" means any motorized vehicle, the legal title of which has been transferred by a manufacturer, distributor, or dealer to an ultimate purchaser, utilized by a fire department in transporting firefighters or equipment to fires and emergency calls and supports extinguishing operations such as water, pumps, ladders, special service apparatus, hoses, foam, air, lights, rescue equipment, and utility equipment.

(12) "Used motor vehicle" means a motor vehicle, which has been previously titled to an ultimate purchaser as defined in R.S. 32:1252.

(13)(a)(i) "Used motor vehicle dealer" means any person, partnership, corporation, limited liability company, or other entity who, for a commission or with intent to make a profit or gain of money or other thing of value, buys, sells, brokers, exchanges, rents with option to purchase, auctions at retail or public, offers, or attempts to negotiate a sale or exchange of an interest in used motor vehicles and who is engaged wholly or in part in the business of buying and selling used motor vehicles, whether such motor vehicles are owned by such person and whether the motor vehicles are sold from a dealership location or via any form of advertising, including but not limited to the Internet. A person shall be presumed to be engaged in the business of selling used motor vehicles if he sells five or more used motor vehicles in any twelve-month period which vehicles are not registered to and insured by members of the individual's household, immediate family members, or legal entities in which the individual has an ownership interest or which employ the individual. An entity shall be presumed to be engaged in the business of selling used motor vehicles if the entity sells five or more used motor vehicles which are not registered to and insured by the entity or by an entity affiliated with the entity receiving anything of value.

(ii) The term shall also include anyone not licensed under Chapter 6 of Title 32 of the Louisiana Revised Statutes of 1950 who sells used motor vehicles and who rents on a daily basis used motor vehicles.

(b) "Used motor vehicle dealer" shall not include any of the following:

(i) Receivers, trustees, administrators, executors, guardians, or other persons appointed by or acting under the judgment or order of any court.

(ii) Public officers while performing their official duties.

(iii) Employees of persons enumerated in the definition of "used motor vehicle dealer" when engaged in the specific performance of their duties as such employees.

(iv) Mortgagees or secured parties as to sales of motor vehicles constituting collateral on a mortgage or security agreement.

(v) Insurance companies.

(vi) Auctioneers or auction houses who are not engaged in the auction of used motor vehicles as the principal part of their business, including but not limited to the following auctions: estate auctions, bankruptcy auctions, farm equipment auctions, or government auctions.

(14) "Used motor vehicle salesperson" shall include anyone who is actively engaged in the sale, offering for sale, or negotiations to sell a used motor vehicle, including those engaged in management or finance and insurance, and who for compensation of any kind operates as a broker or is compensated for any referral of a prospective buyer to a used motor vehicle dealer. "Compensation" for purposes of this Chapter means any thing of value including money, merchandise, rebates on purchases, trading stamps, or any other thing of value.

(15) "Used wrecker" means a truck, the legal title of which has been transferred, by a manufacturer, distributor, or dealer to an ultimate purchaser, with a hoist and towing apparatus used in towing wrecked or disabled vehicles.

(16) "Water-damaged vehicle" means any motor vehicle whose power train, computer, or electrical system has been damaged by flooding.

(17) "Wholesale motor vehicle auction" means the act of any person, partnership, corporation, limited liability company, or other entity engaging in, for a commission, compensation, or other consideration, the business of providing wholesale vehicle auction services at an established place of business which is open exclusively to licensed motor vehicle dealers, dismantlers, and parts recyclers.

Acts 2006, No. 440, §1; Acts 2007, No. 446, §1; Acts 2009, No. 403, §§1, 2, eff. July 7, 2009; Acts 2010, No. 987, §1; Acts 2012, No. 136, §1; Acts 2013, No. 204, §1; Acts 2014, No. 423, §1; Acts 2015, No. 119, §§1, 2.



RS 32:782 - Jurisdiction and authority of commission

§782. Jurisdiction and authority of commission

The provisions of this Chapter shall not apply to any person, partnership, corporation, limited liability company, or other entity that is licensed or regulated by the Louisiana Motor Vehicle Commission. If any provision of this Chapter conflicts with any provision of Chapter 6 of this Title, the provisions of Chapter 6 of this Title shall prevail.

Acts 2006, No. 440, §1; Acts 2009, No. 403, §1, eff. July 7, 2009.



RS 32:783 - Used Motor Vehicle Commission; appointment and qualification; terms of office; powers and duties

§783. Used Motor Vehicle Commission; appointment and qualification; terms of office; powers and duties

A. There is hereby created the Louisiana Used Motor Vehicle Commission within the office of the governor to be composed of ten members all appointed by the governor with the confirmation of the Senate. Five members shall be licensed used motor vehicle dealers, one selected from each public service commission district. One member shall be a licensed automotive dismantler or parts recycler, three members shall be consumers selected from the state at large, and one member shall be a person licensed to conduct used motor vehicle auctions or salvage pool auctions. The chairman shall be designated by the governor.

B.(1) The terms of the chairman and commissioners shall be coterminous with that of the governor making the appointment and until his successor is appointed and is qualified. The term of office of any member shall automatically expire if the member moves out of the public service commission district from which he was appointed. In the event of death, resignation, removal, or automatic expiration of term of any person serving on the commission, the vacancy shall be filled for the unexpired portion of the term in the manner of original appointment.

(2) The commission shall meet at Baton Rouge and complete its organization immediately after the entire membership has been appointed and qualified.

(3) The chairman and each member of the commission shall take and subscribe to the oath of office required of public officers.

C.(1) The chairman and members of the commission shall receive seventy-five dollars for each and every day actually and necessarily spent in attending the meetings of the commission, including any commission committee meetings, and shall be reimbursed for subsistence and traveling expenses incurred in the performance of their duties hereunder as provided by the commissioner of the division of administration.

(2) Such meeting payments shall not exceed the sum of eighteen hundred dollars per annum to any one person.

D.(1) The commission shall appoint a qualified person to serve as executive director who shall have had sufficient management and organizational experience in the automotive industry to direct the functions of the commission. The commission shall fix his salary and shall define and prescribe his duties.

(2) The executive director shall be in charge of the commission's office and shall devote such time as necessary to fulfill the duties thereof, and before entering upon his duties he shall take and subscribe to the oath of office.

(3) The commission may employ such clerical, technical, legal, and other help and incur such expenses as may be necessary for the proper discharge of its duties under this Chapter.

(4) The commission shall maintain its office and transact its business in Baton Rouge and is authorized to adopt and use a seal.

E.(1) The commission is hereby vested with the powers and duties necessary and proper to enable it to fully and effectively carry out and enforce the provisions and objectives of this Chapter and is hereby authorized and empowered to make and enforce all reasonable rules and regulations and to adopt and prescribe all forms necessary to accomplish said purpose. The enumeration of any power or authority herein shall not be construed to deny, impair, disparage, or limit any others necessary to the attainment thereof. All rules and regulations shall be adopted in accordance with the provisions of the Administrative Procedure Act. Oversight review shall be conducted by the House Committee on Commerce and the Senate Committee on Transportation, Highways and Public Works.

(2) The commission shall have the full power and authority to purchase, acquire, develop, expand, sell, lease, maintain, mortgage, borrow funds, or otherwise contract with respect to immovable property and improvements thereon as it may deem necessary or appropriate to accomplish the provisions of this Chapter. Additionally, the commission shall have the authority to borrow funds with the approval of the State Bond Commission and to expend funds of the commission for the acquisition of immovable property and improvements thereon. In the event that the commission sells immovable property and improvements thereon, the revenue derived from the sale shall be retained by the commission and shall not be subject to reversion to the state general fund.

F. The commission's powers and duties shall include but are not limited to the following:

(1) Licensing used motor vehicle dealers and salespersons, motor vehicle crushers, dealers of used parts and accessories, and dismantlers and parts recyclers.

(2) Inspecting used motor vehicle dealers, motor vehicle crushers, dealers of used parts and accessories locations, and dismantlers and parts recyclers locations to ensure that they are in an approved location, meet local zoning or other municipal requirements, and have sufficient facilities which shall include but not be limited to a business sign, a listed and usable telephone number, and a sales office.

(3) Requiring all dealer sales to have a condition of sale, such as warranty disclaimer, implied or written warranty, or a service contract. If a sale of a used motor vehicle is "as-is" and with a waiver of all warranties, the bill of sale shall include a notice which clearly and unambiguously states that the terms of the sale are "as-is" and with a waiver of all warranties, including any claim for redhibition or reduction of or return of the purchase price. The customer shall acknowledge the terms of the sale. An acknowledgment of the terms of the sale via acceptance of an electronic notice at any time prior to or as part of the transaction shall constitute compliance with this Section. If a used motor vehicle dealer complies with the provisions of the Section, the purchaser shall not be entitled to a return of the purchase price, a reduction in the purchase price, or a repair of the vehicle without payment of the cost of the repair.

(4) Working with consumers and dealers to hear complaints on used vehicles and parts and to establish a Used Car Consumer Action Panel to hear complaints on a condition of sale, implied and written warranties, and service complaints.

(5) Requiring all dismantlers, motor vehicle crushers, dealers of used parts and accessories, recyclers, and dealers to maintain their records for a period of three years and to keep their records, vehicles, and places of business open to inspection by any peace officer or agent of the Department of Public Safety and Corrections or of the commission during reasonable hours. Such records shall include bills of sale, financing or mortgage records, and monthly sales reports.

(6) Holding and conducting hearings on violations of this Chapter, mandatory repurchase disputes, imposing civil penalties, cease and desist orders, and revocation or suspension of licenses.

(7) Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.

(8)(a) Taking possession of certificates of title and further distributing those titles to the rightful owners pursuant to R.S. 32:705 from:

(i) A used motor vehicle dealer who has failed or refused to provide a certificate of title to his customer or to the rightful owners pursuant to R.S. 32:705.

(ii) A floor plan financier or other similar holder of a security interest relative to a used motor vehicle who has failed or refused to provide a certificate of title to a bona fide retail purchaser in actual good faith in accordance with R.S. 32:710(D).

(b)(i) The executive director of the commission is empowered to take any and all actions necessary to obtain and deliver a certificate of title to a retail purchaser in actual good faith including instituting or participating in any legal action to obtain a certificate of title and endorsing a certificate of title on behalf of any used motor vehicle dealer who either refuses or is unavailable to sign or endorse the certificate of title.

(ii) If the commission institutes or participates in legal action to obtain a certificate of title for delivery to a retail purchaser in actual good faith, the commission is entitled to an award of reasonable attorney fees and court costs to be paid by the individual or entity responsible for delivery of the certificate of title.

(9) Issuing, serving, and enforcing a subpoena or subpoena duces tecum pursuant to any hearing or lawful investigation into the suspected misconduct of any licensee.

(10) Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.

G. All fees and charges under the provisions of this Chapter shall be collected and received by the executive director of the commission and shall be disbursed by him at the direction of the commission in administering and enforcing the provisions of this Chapter.

H. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

I. The commission shall, in addition to the powers herein conferred, be constituted a body politic or political corporation, invested with the powers inherent in corporations. It may sue and be sued under the style of the Louisiana Used Motor Vehicle Commission, and all process against the corporation shall be served on the chairman or executive director, and all suits on behalf of the commission shall be brought by the chairman or his designee. The domicile for the purpose of being sued shall be in East Baton Rouge Parish. Service of process shall be made upon the chairman or upon the executive director of the commission in person. No member of the board shall be held liable as an individual in any suit against the board.

Acts 2006, No. 440, §1; Acts 2007, No. 446, §1; Acts 2009, No. 403, §§1, 2, eff. July 7, 2009; Acts 2010, No. 987, §1; Acts 2012, No. 834, §§5, 13, eff. July 1, 2012; Acts 2016, No. 288, §1.



RS 32:784 - Dealers, dismantlers, and auctions to be licensed; exception

§784. Dealers, dismantlers, and auctions to be licensed; exception

A. No person, firm, or corporation, unless licensed by the commission under the provisions of this Chapter, shall carry on or conduct the business of:

(1) A used motor vehicle dealer.

(2) A dealer in used parts or used accessories of motor vehicles.

(3) A dismantler and parts recycler.

(4) Public or retail motor vehicle auctions, wholesale motor vehicle auctions, or salvage pools that deal in used motor vehicles.

(5) A rent-to-own dealer as defined in R.S. 32:793(A)(6) or renting on a daily basis used motor vehicles as authorized by R.S. 32:781(13)(a)(ii).

(6) A used motor vehicle salesperson for any dealer licensed pursuant to this Chapter.

(7),(8) Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.

B. Any motor vehicle dealer, not licensed under the provisions of Chapter 6 of this Title, who rents on a daily basis motor vehicles not of the current year or immediate prior year models, that have been titled previously to an ultimate purchaser, shall be subject to the regulation of the Louisiana Used Motor Vehicle Commission.

C. No person, partnership, corporation, limited liability company, or other entity, unless licensed by the commission as a used car dealer, shall engage in the business as a "broker", "purchasing company", "sales agent", or similar title for the procurement of prospective purchasers for used motor vehicles.

D. No person, partnership, corporation, limited liability company, or other entity licensed by the Louisiana Used Motor Vehicle Commission shall display any used motor vehicle at any place other than at a facility licensed by the commission, unless an off-premises permit authorizing the display of such used motor vehicle at the location has been issued by the commission. The commission may issue one off-premises permit to a dealer in any ninety-day period in accordance with rules and regulations authorizing the display of up to five vehicles at an event within thirty-five miles of the dealer's place of business for a period of up to three days.

E. A public or retail motor vehicle auction shall not be required to obtain an off-premises permit to auction, via an Internet site, a used motor vehicle for a third party which is in the possession of the third party.

Acts 2006, No. 440, §1; Acts 2007, No. 446, §1; Acts 2008, No. 220, §10, eff. June 14, 2008; Acts 2009, No. 403, §§1, 2, eff. July 7, 2009; Acts 2010, No. 987, §1; Acts 2013, No. 204, §1.



RS 32:785 - Procedures for denial, suspension, or revocation of license; notice; hearings; appeals; abandonment of business

§785. Procedures for denial, suspension, or revocation of license; notice; hearings; appeals; abandonment of business

A.(1) The executive director shall notify in writing each applicant for licensure of the action taken by the commission on the application.

(2) Any applicant who has been denied a license shall be notified of the grounds for denial as set forth in R.S. 32:792(A).

(3) Within thirty days from receipt of the denial, an applicant whose application has been denied may request in writing a review of the denial by the commission.

(4) The commission shall hear all denials with reasonable promptness upon reasonable notice to the applicant.

(5) Any applicant who requests a review of the denial of his application shall provide either written or oral support for his application. Without such support, the request for review shall be denied.

(6) Following the review, the commission shall either affirm or reverse the denial.

(7) The commission's decision to affirm the denial shall be final when rendered. The applicant may appeal the decision as provided in Subsection C of this Section.

B.(1) Any licensee charged with violating the provisions of this Chapter shall be entitled to a hearing on the alleged violation.

(2)(a) The commission shall serve the licensee with written notice of the hearing at least twenty calendar days prior to conducting the hearing on the alleged violation.

(b) The commission shall serve the notice of the hearing on the licensee by certified or registered mail to the address for the licensee as provided on the licensee's application, by personal physical service on the licensee, or if a dealer, by service on any one of its employees or by posting notice at the entrance of the licensed premises where the alleged violation occurred.

(c) The notice shall contain the time and place of the hearing, the alleged violations, the facts in support of the alleged violations, the possible penalty, and the licensee's rights at the hearing.

(d) A copy of the notice shall be mailed by certified or registered mail to the surety on the licensee's bond at the address of the surety as written on the bond.

(e) If the licensee is a salesperson, a copy of the notice shall be mailed by certified or registered mail to the licensed dealer.

(f) If the issues alleging a possible violation were first presented to the commission by a complaint filed with the commission, a copy of the notice shall be mailed to the complainant by United States mail.

(3) Any party to a hearing shall have the right to compel the attendance of witnesses by requesting the issuance of subpoenas. The commission shall issue any subpoena requested in writing no later than ten days prior to the hearing. The party requesting a subpoena be issued shall pay all witness fees in accordance with R.S. 13:3661, as well as the estimated cost to be incurred in the delivery of the subpoenas. The commission may compel the attendance of its own witnesses by the issuance of subpoenas.

(4) The commission shall consider any pleading filed by the licensee no later than five days prior to the hearing.

(5) The commission shall determine whether the licensee has violated any of the provisions of this Chapter, any statutes related to the registration of motor vehicles, including the use of temporary license plates and the collection of sales and use tax, and any rules and regulations promulgated by the commission.

(6)(a) The commission may impose sanctions including the imposition of restrictions on any license, the revocation or suspension of any license, the imposition of civil fines, the imposition of restitution or injunction, the assessment of all costs of the hearing including commission attorney fees, witness fees and travel expenses and per diem of commissioners, and the requirement that the licensee attend a four-hour educational seminar within three months of the hearing decision. The commission may also enter into stipulations.

(b) The commission findings and orders shall be reduced to writing and served on the licensee in any manner consistent with the service provided for in Subparagraph (B)(2)(b) of this Section.

(c) The commission decisions revoking or suspending a license or enjoining a licensee shall be final and enforceable when rendered.

(d) The commission decisions imposing a civil penalty shall become payable thirty days from the date the order is served on the licensee.

C.(1) Appeals of any decision denying a license or revoking or suspending a license shall not constitute a stay of the decision of the commission.

(2) Appeals of any decision of the commission shall be heard in accordance with the Administrative Procedure Act.

D.(1) When the licensed premises of a used motor vehicle dealer are abandoned, the license of the dealer and any salespersons shall be revoked without a hearing if a request or application for a hearing on the revocation is not made within five business days following the posting of a notice on the front door of the business that the license will be revoked for abandonment.

(2) Licensed premises shall be considered abandoned if any one of the following exists:

(a) There are no salespersons or dealer on the premises during the posted business hours for a period of more than one week without notice to the commission.

(b) The business telephone, as provided on the dealer's license application, is disconnected or no longer in service.

(c) The business sign has been removed.

Acts 2006, No. 440, §1; Acts 2009, No. 403, §1, eff. July 7, 2009; Acts 2013, No. 204, §1.



RS 32:786 - Injunctions; cease and desist orders

§786. Injunctions; cease and desist orders

A. The commission is hereby authorized without cost, bond, or deposit to institute injunctive actions in courts of competent jurisdiction in the name of the state on the relation of the commission to enforce the provisions of this Chapter.

B. Any licensee or other person who violates or threatens to violate any provision of this Chapter or rule or regulation promulgated thereunder may be enjoined from committing or continuing the violation or engaging in any business for which a license has been issued under this Chapter. In addition to any other proper venue, the parish of East Baton Rouge shall constitute a proper venue for the institution by the commission of judicial actions authorized under this Chapter.

C. All costs, including reasonable attorney fees set by the court incurred by the commission, shall be borne by the person or licensee who has been so enjoined.

D.(1) If it appears to the commission at any time that a person is violating the provisions of this Chapter or any rule or order of the commission issued pursuant to this Chapter, it shall notify the person engaged in such conduct to appear and show cause why a cease and desist order should not be issued prohibiting the proscribed conduct. An interlocutory cease and desist order may be granted with or without bond or other undertaking if one or all of the following conditions exist:

(a) Such an order is necessary to the performance of the duties delegated to the commission by this Chapter or is otherwise necessary or convenient to maintaining the status quo between two or more adverse parties before the commission.

(b) A party before the commission is entitled to relief demanded of the commission, and all or part of the relief requires the restraint of some act prejudicial to the party.

(c) A person is performing or is about to perform or is procuring or allowing the performance of an act relating to the subject of a contested case pending before the commission, and the act would tend to render the commission's order in that case ineffectual.

(d) Substantial injury to the rights of a person subject to the commission's jurisdiction is threatened irrespective of any remedy at law.

(2) Interlocutory cease and desist orders shall remain in effect until vacated or until incorporated into a final commission order. Permanent cease and desist orders may be issued without regard to the enumerations in Paragraph (1) of this Subsection, but only in accordance with the provisions of this Chapter pertaining to the issuance of final commission orders.

(3) Appeal of any interlocutory cease and desist order shall be made to the commission prior to seeking judicial review under the provisions of this Chapter. Appeal of a permanent cease and desist order shall be conducted pursuant to the provisions of this Chapter pertaining to judicial review of final orders.

Acts 2006, No. 440, §1.



RS 32:787 - Criminal penalties

§787. Criminal penalties

Any person, firm, association, corporation, limited liability company, or trust which is required to be licensed under the provisions of this Chapter, committing a violation of this Chapter shall, upon conviction, be fined not less than five hundred dollars nor more than one thousand dollars, and each day that a person, firm, association, corporation, or trust violates this Chapter shall constitute a separate offense.

Acts 2006, No. 440, §1; Acts 2009, No. 403, §1, eff. July 7, 2009.



RS 32:788 - Civil penalties

§788. Civil penalties

A. If the commission shall determine that any applicant is not qualified to receive a license, a license shall not be granted to said applicant, and if the commission shall determine that any licensee is guilty of a violation of any of the provisions of this Chapter or the rules and regulations of the commission, his or its license may be suspended or revoked or a civil penalty may be imposed by the commission. The commission may also impose a civil penalty against any person, firm, association, corporation, limited liability company, or trust which is determined by the commission to have violated any of the provisions of this Chapter or the rules and regulations of the commission.

B.(1) No civil penalty imposed for the violation of the provisions of this Chapter or the rules and regulations of the commission shall exceed two thousand dollars for each day such violation continues.

(2) On a second or subsequent violation, no civil penalty imposed shall exceed three thousand dollars for each day such second or subsequent violation continues. In order to constitute a second or subsequent violation there must occur a lapse of at least one day following the first or previous violation.

C. Any civil penalty imposed by the commission may, in the discretion of the commission, be suspended in whole or in part.

D. Upon the failure of any person, firm, association, corporation, limited liability company, or trust to timely pay any civil penalty imposed by the commission when due, the commission shall be entitled to recover by suit or otherwise, from such party all costs of collection, including court costs, deposition, and other discovery costs, and reasonable attorney fees incurred by the commission in collecting such civil penalty.

Acts 2006, No. 440, §1; Acts 2012, No. 136, §1.



RS 32:789 - Sale of used water-damaged vehicles

§789. Sale of used water-damaged vehicles

A. No used motor vehicle dealer, nor any person or entity, shall sell, transfer, or convey any used motor vehicle to any person without notifying the buyer or receiver of the vehicle in writing of the extent of any water damage from flooding which occurred to the vehicle prior to the transaction.

B. If a sale, transfer, or conveyance of a used motor vehicle occurs in violation of Subsection A of this Section, the person receiving ownership and title to the vehicle who is not otherwise aware of the damage at the time of the transaction may bring an action to set aside the transaction within one year from the date of the transaction and receive all monies or other property given as consideration for the vehicle less a reasonable assessment for miles driven.

Acts 2006, No. 440, §1; Acts 2009, No. 403, §1, eff. July 7, 2009.



RS 32:790 - Black market sales; prohibition

§790. Black market sales; prohibition

A. No person shall sell used motor vehicles by using fraudulent practices, such as forgery or providing a false or fraudulent name on a certificate of title, to escape the licensing requirements and the payment of license fees provided for in Parts II and IV of this Chapter and to escape the payment of state and local sales and use tax.

B. Any person who violates this Section shall be liable for a fine of up to three thousand dollars.

C. The Used Motor Vehicle Commission shall have the responsibility to enforce the provisions of this Section.

Acts 2006, No. 440, §1; Acts 2009, No. 403, §1, eff. July 7, 2009; Acts 2013, No. 204, §1.



RS 32:791 - Application for license; fee; educational seminar; bond requirements; liability insurance; salesperson's license; location of business

PART II. USED MOTOR VEHICLE DEALERS

§791. Application for license; fee; educational seminar; bond requirements; liability insurance; salesperson's license; location of business

A.(1) It shall be unlawful and shall constitute a misdemeanor for any person, firm, association, corporation, limited liability company, or trust to engage in business as, or serve in the capacity of, or act as a used motor vehicle dealer, rental dealer, or used motor vehicle salesperson in this state without first obtaining a license therefor as provided in this Section.

(2) Any person, firm, association, corporation, limited liability company, or trust engaging, acting, or serving in more than one of the foregoing capacities or having more than one place where the business is carried on or conducted shall be required to obtain and hold a current license for each capacity or location in which he, it, or they shall engage in such business provided that all used motor vehicle dealers shall have at least one licensed salesperson per location.

(3) Any person, firm, association, corporation, limited liability company, or trust which violates Paragraph (1) of this Subsection or Subparagraph (B)(4)(e) of this Section shall be fined not less than three hundred dollars nor more than one thousand dollars or imprisoned for not more than ninety days, or both.

B.(1) Applications for licensure as a used motor vehicle dealer shall be signed by the applicant, shall be on forms prescribed by the commission and furnished to such applicants, and shall contain such information as the commission deems necessary to enable it to fully determine the qualifications and eligibility of the several applicants to receive the license or licenses.

(2) The commission shall require in such application, or otherwise, information relating to:

(a) The applicant's financial standing.

(b) The applicant's business integrity.

(c) Whether the applicant has an established place of business and is engaged in the pursuit, avocation, or business for which each license is applied for.

(d) Whether the applicant is able to properly conduct the business for which each license is applied for.

(e) Such other pertinent information consistent with the safeguarding of the public interest and the public welfare.

(f) The name of the applicant.

(g) The street address of applicant's principal place of business and each additional place of business.

(h) The type of business organization of applicant.

(3)(a) All applications for license or licenses shall be accompanied by the appropriate fee or fees in accordance with the schedule provided in this Section. In the event any application is denied and the license applied for is not issued, the entire license fee shall be returned to the applicant.

(b)(i) Every application for the issuance of a used motor vehicle dealer's license shall be accompanied by, or supported by, such evidence as the commission shall prescribe, documenting that the dealership's general manager, office manager, title clerk, or other responsible representative of the dealership has attended a four-hour educational seminar or has registered to attend such seminar within sixty days after issuance of the license. The failure to attend the seminar shall be considered a violation of this Part. The educational seminar shall include but is not limited to the dealer requirements of this Part and the rules promulgated to implement, enforce, and administer this Part. Additionally, the seminar materials shall include a presentation of the requirements of the Department of Public Safety and Corrections, office of motor vehicles, the Department of Revenue, and such other information that will promote good business practices. Such educational seminar requirement shall not include written or oral exams.

(ii) The educational seminar shall be designed to develop and present educational programs that enhance the knowledge and competence of used motor vehicle dealers, their salespersons, and service personnel for the benefit of the public. The commission may approve any nonprofit corporation organized for the purpose of representing licensees of this commission to administer the educational seminar program and may approve any for-profit corporation, association, or other entity that is associated with the used car industry to conduct the seminar and certify completion of the required attendance. However, the commission shall investigate the qualifications of and shall have the authority to approve or deny approval of all entities that desire to conduct an educational seminar for motor vehicle dealer applicants and motor vehicle dealers.

(iii) The commission shall approve a uniform document used to certify completion of the seminar and all materials used in conducting the seminar. The commission shall approve all fees charged for materials and attendance to the seminar.

(iv) The commission shall promulgate rules to implement this educational seminar program.

(4)(a) All bonds shall be for the license period and shall be nontransferable.

(b) Any dealer who submits a renewal application after the expiration date of an existing license shall be subject to a late penalty of one hundred dollars in addition to any penalty, fine, or cost assessed for operating without a license which shall be paid to the commission.

(c) Any dealer having a previous annual license shall be presumed to be a renewal applicant.

(d) Any dealer changing the name of the dealership, the dealership's address, the ownership of the dealership, or opening any additional place of business shall notify the commission within ten days of such change or be in violation of this Part.

(e) Any dealership ceasing to maintain its business shall surrender the dealership license to the commission within ten days and any failure to do so shall constitute a misdemeanor. Violations of this Subparagraph shall be punished as provided in Paragraph (A)(3) of this Section.

(f) The commission is authorized to adopt rules to implement the provisions of this Section.

(5) The office of motor vehicles of the Department of Public Safety and Corrections shall be notified not to accept dealers' titles until such time as licenses have been issued.

C. A used motor vehicle salesperson's license shall permit the licensee to engage in the activities of a used motor vehicle salesperson. Salespersons shall not be allowed to sell vehicles unless applications and fees are on file with the commission and the motor vehicle salesperson's or temporary salesperson's license has been issued. No person shall hold more than one salesperson's license at a time.

D. The schedule of license fees to be charged and received by the commission for the licenses issued hereunder shall be as follows:

(1) For each used motor vehicle dealer's license, a maximum of two hundred dollars.

(2) For a used motor vehicle dealer's license and for each place of business in addition to the principal place of business, one hundred dollars.

(3) For each used motor vehicle salesperson's license, no more than twenty-five dollars.

E. The license issued to each used motor vehicle dealer shall specify the location of the place of business. If the business location is changed, the commission shall be notified immediately of the change and the commission may endorse the change of location on the license without charge. The license of each dealer shall be posted in a conspicuous place in the dealer's place or places of business.

F. Every used motor vehicle salesperson shall have his license upon his person when engaged in his business and shall display same upon request. The name of the employer of the salesperson shall be stated on the license.

G.(1) Every applicant for licensure or renewal of a license as a used motor vehicle dealer shall show proof of responsibility by depositing with the commission a continuing bond in the amount of fifty thousand dollars. All bonds shall be with a commercial surety authorized to do business in the state and approved by the commission.

(2) The bond shall be for the license period and a new bond or a proper continuation certificate shall be delivered to the commission at the beginning of each license period; however, the aggregate liability of the surety in any calendar year shall in no event exceed fifty thousand dollars.

(3) The bond shall be made payable to the state of Louisiana through the commission for the following purposes:

(a) The proper disposition of taxes, license fees, tags, or certificates of title.

(b) Indemnification to any purchaser of a used motor vehicle who suffers any loss, damage, or expense due to the failure of the dealer to comply with any law relating to the registration of a used motor vehicle, the payment of sales tax, and obtaining a license tag or certificate of registration, including but not limited to the failure of the licensee to deliver a certificate of title or remit any tax, license, or registration fee.

(c) Restitution imposed by the commission in accordance with R.S. 32:785(B)(6).

(d) Unpaid penalties, fines, and hearing costs imposed by the commission not to exceed twenty-five thousand dollars.

(e) Attorney fees or court costs assessed pursuant to R.S. 32:783.

H. The bond required by this Section shall be maintained throughout the period of licensure. Should the bond be canceled for any reason, the dealer's license shall be revoked as of the date of cancellation unless a new bond is furnished prior to such date.

I. All used motor vehicle dealers are required to furnish and keep in force a garage liability policy which would provide coverage for all vehicles offered for sale or used in any other capacity in demonstrating or utilizing the streets and roadways in accordance with the financial responsibility laws of this state. Should the garage liability insurance coverage be allowed to lapse or be canceled for any reason, the dealer license shall be revoked as of the date of cancellation unless proof of a new policy of insurance is furnished prior to such date.

J. Applicants for licensure pursuant to this Part, other than a used motor vehicle dealer's license shall submit such evidence as the commission shall prescribe, documenting that either the applicant or his general manager, office manager, title clerk, or other responsible representative of the applicant has attended a four-hour educational seminar or has registered to attend such seminar within sixty days after issuance of the license.

Acts 2006, No. 440, §1; Acts 2008, No. 206, §1; Acts 2010, No. 987, §1; Acts 2016, No. 288, §1.



RS 32:792 - Denial, revocation, or suspension of license; grounds; unauthorized acts

§792. Denial, revocation, or suspension of license; grounds; unauthorized acts

A. Except as otherwise provided in this Section, the commission may deny an application for a license issued pursuant to the provisions of this Chapter for any of the following reasons:

(1) On satisfactory proof of unfitness of the applicant under the standards established by this Part or in rules or regulations adopted and promulgated by the commission.

(2) Being convicted of a felony crime.

(3) Any material false statement made by the applicant on any application for licensure under the provisions of this Part.

(4) Where the applicant has, under a previous license, committed a violation of any law or rule or regulation adopted and promulgated by the commission.

(5) Where the applicant is an immediate family member of, the former employee of, or a former business associate of a dealer whose license was previously revoked or suspended by the commission, and the applicant intends to operate the same or substantially the same business as operated by the revoked licensee, or the revoked licensee will be participating in the business with the applicant. As used in this Paragraph, "immediate family" shall have the meaning ascribed in R.S. 42:1102(13).

B. The commission may revoke or suspend a license, issue a fine or penalty, or enjoin a used motor vehicle dealer, dealer in used parts or used accessories of motor vehicles, used motor vehicle auctioneer, or salesperson for any of the following conduct:

(1) A change of condition after the license has been granted resulting in failure to maintain the qualifications for licensure, including but not limited to:

(a) Failure to keep an established place of business.

(b) Failure to furnish or keep in force garage liability insurance on any vehicle, except for trailers, offered for sale and otherwise required under the financial responsibility laws of this state.

(c) Failure to furnish or keep in force any bond required under this Part.

(d) Repealed by Acts 2014, No. 423, §2.

(2) Committing a fraudulent act in selling, purchasing, or dealing in used motor vehicles or misrepresenting the terms and conditions of a sale, purchase, or contract for sale or purchase of a used motor vehicle or any interest including an option to purchase.

(3) Engaging in his business in such a manner as to cause injury to the public or those with whom he is dealing.

(4) Knowingly engaging in tampering with, adjusting, altering, changing, setting back, disconnecting, or failing to connect the odometer of any motor vehicle, or causing any of the foregoing to occur to an odometer of a used motor vehicle, so as to reflect a lower mileage than the true mileage driven by the used motor vehicle. The foregoing shall be applicable to any motor vehicle whether sold wholesale or retail or whether or not the foregoing occurred within or outside the state of Louisiana.

(5) Employing unlicensed salespersons or other unlicensed persons in connection with the sale of used motor vehicles.

(6) Not operating from the address shown on his license if this change has not been reported to the commission in either an application for an additional location, or not restricting the location of the display of motor vehicles exclusively to the address shown on his license, except pursuant to a permit for an approved off-site display.

(7) Parking vehicles on any public roadway or right-of-way for the purpose of displaying vehicles for sale.

(8) Failing to deliver any certificate of title to a consumer within the time limitations prescribed in R.S. 32:705.

(9) Failing to submit any monthly sales report to Motor Vehicle Audit by the twentieth day of the following month.

(10) Failing to remit sales tax where the tax has been collected by the dealer.

(11) Leaving the certificate of title open or unassigned to the dealer.

(12) Issuing temporary license plates or temporary dealer's plates in violation of the law.

(13) Failing to maintain records for a period of up to three years.

(14) Repossessing a vehicle in any manner other than what is allowed by law.

(15) Requiring a consumer to sign and execute a voluntary surrender or other similar document at the time of the sale of a used motor vehicle.

(16) Violating any provision of this Chapter, any rule or regulation adopted by the commission, or any provision of law relating to the proper disposition of certificates of title or permits to dismantle in connection with the purchase or sale of any used motor vehicle.

(17) Use of false, misleading, or unsubstantiated advertising in connection with his business. For the purpose of this Paragraph, false, misleading, or unsubstantiated advertising in connection with the sale of a used motor vehicle shall include but not be limited to the following:

(a) Making any unsubstantiated claim regarding the dealership, such as being the "largest" or "biggest" dealer, or being the "number one dealer" in an area.

(b) Advertising that notes will not have to be paid by the customer for a certain period of time, unless the dealer can substantiate the delay in payment and unless the delay is offered to all customers without restriction or limitation.

(c) Advertising a loan interest rate without including all restrictions or limitations in the same size lettering.

(d) Advertising guaranteed credit approval without including all restrictions or limitations and any required credit rating in the same size lettering.

(e) Advertising a monthly note without restriction or limitation and without reference to an approved credit rating in the same size lettering.

(f) Advertising a guaranteed amount for trade-ins.

(g) Advertising a price other than the full cash price for which the vehicle will be sold, except for tax, title, and license, which must be referenced.

(h) Advertising a price without providing a complete and accurate description of the vehicle, including make, model, year, and any identification and serial number of the vehicle.

(i) Performing a "bait and switch" in which the dealer does not have the vehicle advertised for sale and has not had the vehicle within a reasonable time from the advertisement.

(j) Use of the words "certified", "certification", or other similar terms without having proof of a certification process approved by the commission.

(k) Advertising a down payment without including all restrictions or limitations in the same size lettering.

(18) Failing to comply with R.S. 32:705.

C. Repealed by Acts 2015, No. 119, §2.

D. The commission shall not deny an application for a used motor vehicle dealership based upon consideration of an existing or anticipated economic or competitive effect on other licenses in the surrounding community or territory.

E. In the performance of its duties under this Section, the commission shall have the authority to obtain from the Department of Public Safety and Corrections and other governmental agencies information relating to the criminal records of applicants for licenses under this Part.

Acts 2006, No. 440, §1; Acts 2007, No. 446, §1; Acts 2010, No. 987, §1; Acts 2012, No. 136, §1; Acts 2013, No. 204, §1; Acts 2014, No. 423, §§1, 2; Acts 2015, No. 119, §§1, 2; Acts 2016, No. 288, §1.



RS 32:793 - Rent with option-to-purchase program

§793. Rent with option-to-purchase program

A. As used in this Section:

(1) "Consummation" means the time a renter becomes contractually obligated on a vehicle rental purchase agreement.

(2) "Default" means the failure of a rental consumer to bring the rental account current within five days after the rental payment is due or the failure of the rental consumer to maintain minimum insurance required pursuant to a rental purchase agreement.

(3) "Processing fee" means those administrative fees that a rental dealer may charge to a rental consumer to initiate a rental purchase agreement, however designated.

(4) "Rental consumer" means a natural person who rents with an option-to-purchase a used motor vehicle under a vehicle rent with option-to-purchase agreement.

(5) "Rental purchase agreement" means a vehicle rent with option-to-purchase agreement for the rent of a used motor vehicle by a rental dealer in favor of a rental consumer, for personal, family, or household purposes for a period of not less than twelve months.

(6) "Rent-to-own dealer" means a used motor vehicle dealer who rents used motor vehicles under a rental purchase agreement.

B. All rental purchase agreements are required:

(1) To be made in clear and conspicuous language.

(2) To be in writing, a copy of which shall be delivered to the rental consumer.

(3) To have a condition report which sets forth in detail the physical condition and appearance of the vehicle prior to rental which shall be completed and signed by both the rental consumer and an authorized representative of the rental dealer and promptly delivered to the rental consumer.

(4) To have provisions substantially equivalent to the following:

(a) A provision indicating the description of the vehicle rented, particularly to the year, make, model, vehicle identification number, color, and odometer reading.

(b) A provision itemizing all costs relative to detail, delivery, or destination of the vehicle, which shall not exceed the sum of one hundred fifty dollars.

(c) An itemization of the processing fee charged by the rental dealer, if any, which shall not exceed the sum of one hundred fifty dollars.

(d) A provision indicating the amount of the security deposit required by the rental dealer and the conditions under which the said security deposit shall be refundable or nonrefundable; however, no security deposit shall exceed the rental dealer's documented cost of the vehicle.

(e) A provision that the rental dealer cannot add repair costs to the rental purchase agreement. Further, that the rental dealer shall warrant the power train of the motor vehicle for any defects which existed at the time of sale for a period of thirty days or one thousand miles, whichever is the lesser.

(f) A provision offering to the rental consumer the right to secure a warranty, if one is available, for the used motor vehicle and the price of such warranty, and the cost of any deductible under the warranty.

(g) A provision setting the total amount of payments due, the number of total periodic payments, and the amount of each such periodic payment.

(h) A provision indicating whether the title transfer and licensing fees are included in the payments charged at consummation by the rental dealer or are to be considered additional charges.

(i) A provision indicating whether a late payment is due from the rental consumer after a certain date selected for periodic payment, the amount of which payment shall not exceed the sum of fifty dollars or ten percent of the monthly payment price, whichever is less.

(j) A provision indicating whether a reinstatement fee shall be required in the event that the rental consumer fails to make timely rental payments and desires to reinstate the rental purchase agreement, which reinstatement fee shall not exceed the sum of fifty dollars plus any legitimate recovery fees or expenses.

(k) A provision indicating whether the rental consumer is liable for loss or damage to the rental property and, if so, the maximum amount for which the rental consumer may be liable.

(l) A provision containing the rights of the rental consumer to terminate the rental purchase agreement and the consequences of such termination, if any.

(m) A provision regarding the maintenance and repair of the rental during the rental term and whether the rental consumer is responsible for such repairs absent the purchase of a warranty.

(n) A provision indicating whether the rental consumer is required to secure automobile liability insurance from a licensed insurance agent in the state of Louisiana, and the minimum limits required by the rental dealer for both bodily injury and property damage, which in any event shall not be less than minimum limits required by state law.

(o) A provision that when a rental consumer is in default on his rental purchase agreement, the rental dealer will mail a notice of default to the rental consumer, provided there is proof of mailing giving the consumer five days to bring the account current.

(p) A provision that when the rental consumer returns the vehicle that the dealer shall do a condition report at the time of the vehicle's return which sets forth the physical condition and appearance of the vehicle and which shall be completed and signed by an authorized representative of the rental dealer and the rental consumer and promptly delivered to the rental consumer.

C. A rental purchase agreement may not contain a provision:

(1) Requiring a confession of judgment.

(2) Authorizing a rental dealer or an agent of the rental dealer to commit a breach of the peace in the repossession of rental property or to take repossession of the rental property in any manner other than what is permitted in R.S. 14:220.

D. Every rental dealer shall maintain a contingent automobile liability policy of insurance with minimum limits of one hundred thousand dollars per occurrence, three hundred thousand dollars aggregate, and fifty thousand dollars in property damage. It shall not be sufficient for any rental dealer to share in a policy of insurance, which could, under any circumstance, create a limit of less than that set forth herein. Such policy may be surplus lines insurance as defined in R.S. 22:46.

E. A used motor vehicle dealer shall not rent with an option to purchase a used motor vehicle that has a recorded lien on file. The lien shall be removed through the office of motor vehicles prior to placing the used motor vehicle in the rental program. A used motor vehicle dealer shall only rent with an option-to-purchase vehicle which shall be properly titled in the name of the used motor vehicle dealer.

Acts 2006, No. 440, §1; Acts 2012, No. 136, §1; Acts 2014, No. 430, §1.



RS 32:794 - Wholesale motor vehicle auctions; unlawful acts

§794. Wholesale motor vehicle auctions; unlawful acts

A. It shall be unlawful and constitute a violation of this Chapter for any wholesale motor vehicle auction to:

(1) Fail to comply with the licensing requirements of this Chapter.

(2) Fail to comply with any provision of this Chapter, any provision relating to the proper disposition of license tags or registrations, transfers of title, or payment of sales taxes in connection with the purchase or sale of any new or used motor vehicle, or with any rule or regulation adopted and promulgated by the commission pursuant to the authority vested in it by this Chapter.

(3) Permit any person other than a licensed dealer or a person who holds a current authorization to bid for a licensed dealer, to bid, offer to bid, participate in the bid process, purchase, or offer to purchase a used motor vehicle placed up for bid at the auction.

(4) Accept cash for a sale from anyone other than a licensed dealer or his agent.

(5) Permit any person other than a mechanic or technical expert to accompany a licensed dealer to inspect used motor vehicles prior to the vehicle being placed up for bid at the auction.

(6) Fail to disclose that a sale took place off the block or out of the auction ring by providing red-stamped verification on the auction bill of sale or invoice, with the lettering on the stamp to be no less than half-inch print size.

(7) Fail to implement, within six months, following the effective date of this Section, an audio video recording system which will properly verify sales occurring in the lanes at the auction and fail to maintain those video recordings for at least thirty days following the sale.

(8) Fail to use an industry-recognized damage classification system for all vehicles sold at auction.

(9) Engage in fraudulent activity in the auction process.

B. Any violation of this Section shall constitute grounds for suspension, revocation, or refusal to issue or renew any license or permit issued by the commission.

C. Any licensee who violates any of the provisions of this Section may be subject to an injunction under R.S. 32:786 and fines and penalties provided in R.S. 32:788.

Acts 2010, No. 987, §1; Acts 2013, No. 204, §1.



RS 32:795 - Repealed by Acts 2014, No. 423, §2.

§795. Repealed by Acts 2014, No. 423, §2.



RS 32:796 - Deposit and down payment disclosure and delivery of vehicle pending the sale

§796. Deposit and down payment disclosure and delivery of vehicle pending the sale

A. In every transaction between a used motor vehicle dealer and a customer in which the customer provides a deposit on a used motor vehicle, the used motor vehicle dealer is required to provide a statement that the deposit given is on an agreement to purchase, and not an actual sale. The agreement shall clearly state that no transaction has actually occurred, that no sales documents have been completed, and that the deposit is merely intended as a hold on a vehicle.

B. In every transaction between a used motor vehicle dealer and a customer in which the customer provides a down payment for the purchase of a used motor vehicle, the used motor vehicle dealer is required to provide, either on the bill of sale, or by separate agreement, a statement that the sale is conditioned upon certain identifiable events, such as financing or obtaining state-mandated compulsory automobile insurance.

C. In every transaction between a used motor vehicle dealer and a customer in which the customer provides either a down payment or a deposit for the purchase of a used motor vehicle, the used motor vehicle dealer shall complete a disclosure statement containing the terms and conditions of the transaction, including but not limited to the following:

(1) The amount of the deposit or down payment.

(2) Whether the money given is either a deposit or down payment.

(3) Terms and conditions for return or forfeiture of the customer's deposit or down payment.

(4) A time limit in which to complete the transaction not to exceed twenty days.

(5) A complete description of the motor vehicle to be sold including the make, model, year, and any identification and serial numbers.

(6) The price of the vehicle and a description of the vehicle including the make, model, year, identification, and serial number and its condition.

(7) The amount of the trade-in allowance and a description of the trade-in vehicle including the make, model, year, identification, and serial number and its condition.

D. If the dealer allows the customer to take delivery on a vehicle which is the subject of either a deposit or a down payment, a pre-delivery sale disclosure statement from the dealer and the customer shall include the following:

(1) A condition report which clearly identifies any noticeable damage to the vehicle before it is released to the customer.

(2) A statement that if the dealer withdraws from the agreement to purchase, the customer will be responsible only for damages beyond normal wear and tear occurring during the customer's use of the vehicle, the amount of which may be deducted from the deposit or down payment.

(3) A statement that if the customer withdraws from the agreement to purchase, the customer shall be responsible not only for damages occurring during the customer's use of the vehicle but also for usage of the vehicle at a day rate not to exceed twenty-five dollars per day and thirty-five cents per mile, which may be deducted from the deposit or down payment. A customer shall be considered as having withdrawn from the agreement if the customer intentionally provided false or fraudulent information to the dealer in connection with the transaction.

(4) A statement that if the customer either withdraws from the agreement to purchase or fails to return the vehicle at the expiration of the term of the agreement, the dealer may seek repossession of the vehicle by any lawful means.

(5) A statement that if the dealer withdraws from the agreement to purchase that the dealer must give written notice, by certified or registered mail, to the customer at least five days prior to taking repossession of the vehicle which may be done by any lawful means, and only upon return of the deposit in accordance with this Section.

E. It shall be unlawful and constitute a violation of this Chapter for any used motor vehicle dealer to fail to follow any of the provisions of this Section.

Acts 2014, No. 423, §1; Acts 2016, No. 288, §1.



RS 32:801 - Definition

PART III. DISMANTLERS AND PARTS RECYCLERS; MOTOR VEHICLE

CRUSHERS; AND SCRAPPED MOTOR VEHICLE DEALERS

§801. Definition

As used in this Part only:

"Motor vehicle" means every automobile, motor home, motorcycle, all-terrain vehicle, recreational vehicle trailer, boat trailer, semitrailer, truck, truck-tractor, and any other device which is self-propelled and drawn, in, upon, or by which any person or property is or may be transported or drawn either upon or off a public highway, except such as is moved by animal power, or is used exclusively upon stationary rails or tracks, or is an implement of husbandry.

Acts 2006, No. 440, §1.



RS 32:802 - License required; application; fee; duration

§802. License required; application; fee; duration

A. It shall be unlawful and shall constitute a misdemeanor for any person, firm, association, corporation, or trust to engage in business in whole or in part as, or serve in the capacity of, or act as an automotive dismantler and parts recycler, automotive dismantler and parts recycler salesperson, or motor vehicle crusher in this state without first obtaining a license therefor from the Louisiana Used Motor Vehicle Commission.

B. Any person, firm, association, corporation, or trust engaging, acting, or serving in more than one of the capacities or having more than one place where the business is carried on or conducted shall be required to obtain and hold a current license for each thereof in which he, it, or they shall engage.

C. Every person, firm, or corporation desiring to engage in the business of a dismantler and parts recycler, dismantler and parts recycler salesperson, or motor vehicle crusher shall apply in writing, on a form to be prescribed by the commission, which form shall contain:

(1) The name of the applicant.

(2) The street address of applicant's principal place of business.

(3) The type of business organization of applicant.

(4) The applicant's financial standing.

(5) The applicant's business integrity.

(6) Whether the applicant has an established place of business and is engaged in the pursuit, avocation, or business for which a license or licenses are applied.

(7) Whether the applicant is able to properly conduct the business for which a license or licenses are applied.

(8) Such additional information as may be required by the commission.

D. In addition to the items required to be submitted by applicants for licensure pursuant to this Section, applicants shall also submit such evidence as the commission shall prescribe, documenting that either the applicant or his general manager, office manager, title clerk, or other responsible representative of the applicant has attended a four-hour educational seminar or has registered to attend such seminar within sixty days after issuance of the license.

E. Every application for license as a dismantler and parts recycler, dismantler and parts recycler salesperson, or motor vehicle crusher shall be accompanied by the following fee:

(1) A maximum of two hundred dollars for an applicant's established place of business.

(2) One hundred dollars for each place of business in addition to the principal place of business.

F. All licenses issued under the provisions of this Part shall expire on the date indicated on the license and shall be nontransferable.

G. All applications for renewal of licenses hereunder shall be submitted on or before sixty days prior to the expiration date indicated on the license. If application has not been made for renewal of licenses, such licenses shall expire on the expiration date indicated on the license, and it shall be a violation of this Part for any person to represent himself and act thereafter in the capacity and business for which he was formerly licensed hereunder.

H. Any licensee who submits a renewal application after the expiration date of an existing license shall be subject to a late penalty of one hundred dollars and shall be presumed to be a renewal applicant.

I. Any licensee changing the name of the business, the business address, the ownership of the business, or opening any additional place of business shall notify the commission within ten days of such change or be in violation of this Part.

J. Any licensee ceasing to maintain its business shall surrender the license to the commission within ten days and any failure to do so shall constitute a misdemeanor criminal violation and also subject the licensee to civil penalties as defined in this Chapter.

K. The commission is authorized to adopt rules to implement the provisions of this Section.

Acts 2006, No. 440, §1; Acts 2009, No. 403, §1, eff. July 7, 2009; Acts 2010, No. 987, §1.



RS 32:803 - Other licenses not required

§803. Other licenses not required

A licensed dismantler and parts recycler shall not be required to obtain a separate license as a used motor vehicle dealer, an automobile accessory dealer, an automobile garage or shop, or a storage garage or yard to engage in the business of a dismantler and parts recycler as set forth herein.

Acts 2006, No. 440, §1.



RS 32:804 - Denial, revocation, or suspension of license; grounds; violations

§804. Denial, revocation, or suspension of license; grounds; violations

A. Except as otherwise provided in this Section, the commission may deny an application for a license or revoke, or suspend, or cancel a license after it has been granted for any of the following reasons:

(1) On satisfactory proof of unfitness of the applicant or the licensee, as the case may be, under the standards established by this Part.

(2) For fraudulent practices or any material misstatement made by an applicant in any application for license under the provisions of this Part.

(3) For any willful failure to comply with any provisions of this Part, any provision relating to the proper disposition of certificates of title or permits to dismantle in connection with the purchase or sale of any motor vehicle, or with any rule or regulation adopted and promulgated by the commission under authority vested in it by this Part.

(4) Change of condition after license is granted resulting in failure to maintain the qualifications for licensure.

(5) Continued or flagrant violation of any of the rules or regulations of the commission.

(6) Being a dismantler and parts recycler, dismantler and parts recycler salesperson, or motor vehicle crusher who:

(a) Resorts to or uses any false or misleading advertising in connection with his business.

(b) Has committed any unlawful act which resulted in the revocation of any similar license in another state.

(c) Has been convicted of a crime involving moral turpitude.

(d) Has committed a fraudulent act in selling, purchasing, or otherwise dealing in motor vehicles or motor vehicle parts, or has misrepresented the terms and conditions of a sale, purchase, or contract for sale or purchase of used motor vehicle parts, motor vehicles, or any interest therein including an option to purchase such motor vehicles.

(e) Has engaged in his business under a past or present license issued pursuant to this Part or in any other course of conduct in such a manner as to cause injury to the public or to those with whom he is dealing.

(f) Has failed to meet or maintain the conditions and requirements necessary to qualify for the issuance of a license.

(g) Has failed or refused to furnish and keep in force any bond required under this Part.

(h) Has knowingly engaged in tampering with, adjusting, altering, changing, setting back, disconnecting, or failing to connect the odometer of any motor vehicle, or causing any of the foregoing to occur in an odometer of a motor vehicle, so as to reflect a lower mileage than the true mileage driven by the motor vehicle. The foregoing shall be applicable to any motor vehicle whether sold wholesale or retail or whether or not the foregoing occurred within or outside of the state of Louisiana.

(7) Being a dismantler and parts recycler or crusher who:

(a) Does not have an established place of business.

(b) Is not operating from the address shown on his license if this change has not been reported to the commission.

(c) Employs unlicensed salespersons or other unlicensed persons in connection with the sales of used motor vehicle parts.

B. The commission shall not deny an application for a license or revoke or suspend a license based upon consideration of an existing or anticipated economic or competitive effect on other licensees in the surrounding community or territory.

C. Each of the aforementioned grounds for suspension, revocation, cancellation, or denial of issuance or renewal of license shall also constitute a violation of this Part, unless the person involved has been tried and acquitted of the offense constituting such grounds.

D. The suspension, revocation, cancellation, or refusal to issue or renew a license or the imposition of any other penalty by the commission shall be in addition to any penalty which might be imposed upon any licensee upon a conviction at law for any violation of this Part.

E. In the performance of its duties under this Section the commission shall have the authority to obtain from the Department of Public Safety and Corrections and other governmental agencies information relating to the criminal records of applicants for licensure under this Part.

Acts 2006, No. 440, §1.



RS 32:805 - Requirement to keep records

§805. Requirement to keep records

A. Every used motor vehicle dealer, dismantler and parts recycler, motor vehicle crusher, and scrap metal processor shall keep a register of all purchases and sales of motor vehicles for three years from the date of purchase or sale indicating the make, model, year, body style, vehicle identification number, odometer reading, and name and address of the purchaser and sellers, provided that any person, firm, or corporation purchasing a motor vehicle from a licensee of this commission is exempted from the requirement of keeping records on such purchases as are required in this Section. Scrap metal processors shall provide the information concerning the vehicle purchased, as required in this Section, only to the extent the information is readily available or ascertainable from the motor vehicle itself, as determined by the scrap metal processor.

B. Such registers and any vehicles or parts of vehicles still in the possession of the used motor vehicle dealer or dismantler and parts recycler, motor vehicle crusher, and scrap metal processor shall be made available for inspection to identified representatives of the commission and to identified law enforcement officers of the state, parish, and municipality during reasonable business hours on business days.

Acts 2006, No. 440, §1.



RS 32:806 - Transfer of motor vehicle certificate of title to or from a dismantler and parts recycler

§806. Transfer of motor vehicle certificate of title to or from a dismantler and parts recycler

In all transfers of motor vehicles at wholesale as authorized herein, a dismantler and parts recycler, duly licensed hereunder, shall have the authority to transfer the certificates of title to such motor vehicles as a dealer under the Louisiana Certificate of Title Law.

Acts 2006, No. 440, §1.



RS 32:807 - Transfers of scrapped motor vehicles

§807. Transfers of scrapped motor vehicles

A. Unless transferred by a dismantler and parts recycler or motor vehicle crusher licensed by this commission, all transfers of motor vehicles shall be accompanied by the delivery of possession of the certificate of title, a permit to sell, or the permit to dismantle the motor vehicle, as required under R.S. 32:716 or 717, whichever is applicable, by the transferor to the transferee thereof.

B. No motor vehicle crusher or scrap metal processor acquiring a motor vehicle from any person, firm, or corporation who is not licensed under the provisions of this Part as a dismantler and parts recycler or as a motor vehicle crusher shall crush, compact, demolish, shred, or otherwise recycle for scrap such motor vehicle until after applying with the Department of Public Safety and Corrections, office of motor vehicles, for a permit to dismantle the motor vehicle for scrap in accordance with the applicable provisions and procedures set forth in R.S. 32:716 or 717, unless a permit to dismantle or a permit to sell such motor vehicle has previously been issued to the seller and transferred to the purchaser of the motor vehicle.

C. A scrap metal processor, upon receiving a copy of the license from a used motor vehicle dealer, dismantler and parts recycler, or motor vehicle crusher, shall be authorized to rely on the validity of said license for the term of said license unless and until the scrap metal processor receives actual written notice from the commission that said license has been revoked, suspended, or canceled.

Acts 2006, No. 440, §1.



RS 32:808 - Salvage pools; record keepers

§808. Salvage pools; record keepers

A.(1) The owner, manager, or person in charge of a salvage pool or salvage disposal sale shall keep a register of all sales of motor vehicles for three years from the date of sale, showing the make, model, year, body style, vehicle identification number, odometer reading, and the name and address of the seller and buyer.

(2) The register shall be made available for inspection by identified law enforcement officers of the state, parish, or municipality or agents of the commission at the salvage pool or salvage disposal sale business location during regular business hours on business days.

B. In the event a bid card is not required in order to purchase a vehicle, a transaction fee of five dollars shall be collected and remitted monthly, electronically or otherwise, and transmitted to the commission by the owner or operator of the salvage pool in connection with the sale of each vehicle.

Acts 2006, No. 440, §1; Acts 2007, No. 257, §§1 and 2; Acts 2007, No. 446, §1; Acts 2010, No. 861, §14.



RS 32:809 - Repealed by Acts 2007, No. 257, §2.

§809. Repealed by Acts 2007, No. 257, §2.



RS 32:811 - Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.

PART IV. DEALERS AND MANUFACTURERS

OF RECREATIONAL PRODUCTS

SUBPART A. GENERAL PROVISIONS APPLICABLE

TO ALL RECREATIONAL PRODUCTS DEALERS

AND MANUFACTURERS

§811. Repealed by Acts 2009, No. 403, §2, eff. July 7, 2009.



RS 32:812 - Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.

§812. Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.



RS 32:813 - Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.

§813. Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.



RS 32:814 - Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.

§814. Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.



RS 32:815 - Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.

§815. Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.



RS 32:816 - Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.

§816. Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.



RS 32:817 - Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.

§817. Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.



RS 32:818 - Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.

§818. Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.



RS 32:819 - Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.

§819. Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.



RS 32:820 - Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.

§820. Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.



RS 32:821 - Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.

§821. Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.



RS 32:822 - Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.

§822. Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.



RS 32:851 - Definitions

CHAPTER 5. MOTOR VEHICLE SAFETY RESPONSIBILITY LAW

PART I. GENERAL PROVISIONS

§851. Definitions

The following words and phrases, when used in this Chapter, shall, for the purposes of this Chapter, have the meanings respectively ascribed to them in this Section, except in those instances where the context clearly indicates a different meaning:

(1) "Commissioner" means the Department of Public Safety and Corrections.

(2) "Judgment" means any judgment which shall have become final by expiration without appeal of the time within which a suspensive appeal might have been perfected or by final affirmation on appeal, rendered by a court of competent jurisdiction of any state or of the United States, upon a cause of action arising out of the ownership, maintenance, or use of any motor vehicle, for damages, including damages for care and loss of services, because of bodily injury to or death of any person, or for damages because of injury to or destruction of property including the loss of use thereof, or upon a cause of action on an agreement of settlement for such damages.

(3) "License" means any license, temporary instruction permit, or temporary license issued under the laws of this state pertaining to the licensing of persons to operate motor vehicles.

(4) "Mobile electronic device" means any small handheld computing or communications device that has a display screen with touch input or a miniature keyboard.

(5) "Motor vehicle" means every self-propelled vehicle (except traction engines, road rollers, farm tractors, tractor cranes, power shovels, and well drillers) and every vehicle which is propelled by electric power obtained from overhead wires but not operated upon rails.

(6) " Nonresident" means every person who is not a resident of this state but does not include persons dwelling outside of this state whose occupation or business requires them to spend one-half or more of their working hours in this state in pursuance of their business or employment.

(7) "Nonresident's operating privileges" means the privileges conferred upon a nonresident by the laws of this state pertaining to the operation by him of a motor vehicle, or the use of a motor vehicle owned by him, in this state.

(8) "Operator" means every person who is in actual physical control of a motor vehicle.

(9) "Owner" means every person who holds the legal title to a motor vehicle or in the event a motor vehicle is the subject of an agreement for the conditional sale, lease, or transfer of the possession, however, thereof, with the right of purchase upon performance of the condition stated in the agreement and with an immediate right of possession vested in the conditional vendee, lessee, possessor, or in the event such or similar transaction is had by means of a mortgage, and the mortgagor of a vehicle is entitled to possession, then such conditional vendee, lessee, possessor, or mortgagor shall be deemed the owner for the purpose of this Chapter.

(10) "Person" means every natural person, firm, co-partnership, association, or corporation.

(11) "Proof of financial responsibility" means proof of ability to respond in damages for liability, on account of accidents occurring subsequent to the effective date of the proof, arising out of the ownership, maintenance, or use of a motor vehicle in the amounts specified in R.S. 32:872 in reference to the acceptable limits of a policy or bond.

(12) "Registration" includes a registration certificate or certificates and registration plates issued under the laws of this state pertaining to the registration of motor vehicles.

(13) "State" means any state, territory, or possession of the United States, the District of Columbia, or any province of the Dominion of Canada.

Acts 1952, No. 52, §1; Acts 1984, No. 237, §1; Acts 2012, No. 824, §1.



RS 32:852 - Commissioner to administer law; hearings; notice to injured parties; appeal to court

§852. Commissioner to administer law; hearings; notice to injured parties; appeal to court

A. The commissioner shall administer and enforce the provisions of this Chapter and may make rules and regulations necessary for its administration and shall provide for hearings upon request of persons aggrieved by orders or acts of the commissioner under the provisions of this Chapter.

B. Any other provision of law to the contrary notwithstanding, whenever a person is involved in an accident and as a result thereof, whether directly or indirectly, the director of public safety is requested or required to hold an administrative hearing to determine whether or not that person's driver's license or driving privilege is to be suspended, cancelled, or revoked, the director shall, in addition, notify each party who suffered personal injury or property damage in such accident of the hearing. Such notification shall be made by regular or first class mail to the last known address of the party. The notification shall state therein that the hearing will be held, for what purpose the hearing will be held, that the party to whom the notification is made may attend the hearing, and that the hearing shall in addition be held for the purpose of determining whether or not compensation has been made for damages.

C. Any order or act of the commissioner, under the provisions of this Chapter, shall be subject to review by appeal to the district court of the parish of East Baton Rouge or by appeal to the district court of the domicile of appellant, provided an appeal is filed in the district court within thirty days from the effective dates of the order or act of the commissioner, at the instance of any party in interest. The court shall determine whether the filing of the appeal shall operate as a stay of any such order or decision of the commissioner. The court may, in disposing of the issue before it, modify, affirm or reverse the order or decision of the commissioner in whole or in part.

D. The deputy secretary for the office of public safety services shall annually include in his budget a provision for the expenditure of funds to improve the enforcement of the Motor Vehicle Safety Responsibility Law. Ten days prior to the beginning of each regular session of the legislature, he shall submit a written report to each house of the legislature on the effectiveness of the law and his enforcement efforts, for amending the law, and for additional authority or financial assistance he requires to enforce the law effectively.

E. Notwithstanding any other provision of the law to the contrary, no fine, fee, or other monetary sanction shall be imposed for failure to respond to any notice required as provided in this Chapter as it provides for notices of suspension or revocation of driving privileges or motor vehicle registration privileges unless the notice was transmitted by certified or registered mail, return receipt requested.

Acts 1952, No. 52, §2. Amended by Acts 1975, No. 626, §1. Acts 1984, No. 212, §2, eff. July. 1, 1985; Acts 1991, No. 1020, §1; Acts 1992, No. 984, §10.



RS 32:853 - Commissioner to furnish operating records; other information; fees; withdrawal of forms or information

§853. Commissioner to furnish operating records; other information; fees; withdrawal of forms or information

A.(1)(a) The commissioner shall, upon request, furnish any person a certified abstract of the operating record of any person subject to the provisions of this Chapter. The operating record of an individual driver shall include only those offenses where an individual has pled guilty and been sentenced thereupon, forfeited bond resulting in a final judgment of forfeiture, or been found guilty by a court of competent jurisdiction of violating a law in the operation of a motor vehicle, or civil actions in which an individual has been adjudged at fault, and any accident in which the driving privileges of the person are suspended for failure to provide liability security or proof of financial security.

(b) On accidents occurring after December 31, 1984, it shall be noted on the record whether or not such person was issued a citation, or whether an individual has pled guilty, forfeited bond, or been found guilty by a court of competent jurisdiction of violating a law in the operation of a motor vehicle, or civil actions in which an individual has been adjudged at fault.

(c) The operating record of a person shall not include those arrests for a first or second violation of any state, local, parish, city, municipal, or other government ordinance, statute, or legal provision making criminal the operating of a motor vehicle while intoxicated or under the influence of alcoholic beverages, including but not limited to R.S. 14:98, nor shall it include any record of any civil sanction imposed, including the suspension of a license, as a result of such an arrest when any of the following occurs:

(i) The person submitted to an approved chemical test and the test resulted in a blood alcohol reading of less than 0.08 percent by weight, or of less than 0.02 percent by weight, if the person was under the age of twenty-one years on the date of the test, and the person is found not guilty.

(ii) The person was found not guilty whether or not he submitted to a test.

(iii) The person was convicted or entered a plea, and the court, clerk, or district attorney subsequently reports that the person achieved a final dismissal under the provisions of Code of Criminal Procedure Article 894. Unless and until such notice is received, the department shall add a conviction entered under Article 894 to the person's operating record and suspend or revoke the license in accordance with law after issuance of proper notice to the person.

(d) The operating record shall not include those arrests or convictions for a first or second violation of R.S. 14:98.1, if at least two years have elapsed since the date of conviction and the offender has not been convicted of an additional offense for violation of R.S. 14:98 or 98.1. If he has been convicted of one or more of these additional offenses during the two-year period, then the earlier offense shall remain on his record for a period of four years from the date of that conviction.

(e) The operating record of an individual shall not include citations for violation of any statute or ordinance requiring use of a seatbelt or wearing a motorcycle helmet.

(2) The commissioner shall also, upon request, advise as to whether any person subject to the provisions of this Chapter has complied with the requirements concerning the deposit of security, and, if so, shall designate the manner of compliance, the nature and amount of security deposited, or the name and address of the liability insurance company insuring such person.

(3)(a) No insurance company shall use the certified abstract of the operating record to increase an insured's premium without complying with the following conditions:

(i) Furnish a copy of the abstract to the insured.

(ii) Determine that the insured is over fifty percent at fault in any accident shown on the abstract.

(iii) Provide to the insured a notice in writing that the insured has a right to appeal the determination of fault by requesting a hearing before the Department of Public Safety and Corrections. The notice shall contain the procedure for requesting the hearing and the address to which the request is to be transmitted.

(b) Should the insured not agree that the insured is over fifty percent at fault, the insured may appeal the matter to the Department of Public Safety and Corrections for determination. The department shall provide notice of the hearing to the insured, to the insurance company of the insured, and to each person who suffered personal injury or property damage as a result of the accident. The notice shall be transmitted by first class mail to the last known address of the person.

(c) The Department of Public Safety and Corrections shall notify the insured and insurance company of their findings. If the Department of Public Safety and Corrections finds the insured not over fifty percent at fault in the accident, the insurance company shall remove any additional premium charged to the insured for that accident.

(4) Whenever it is determined that the person is not over 50% at fault, the department shall note such finding on the person's operating record.

(5) No insurance company shall increase an insured's premium for an accident in which he was not over 50% at fault.

(6)(a) The provisions of this Subsection shall not apply to accidents involving publicly owned emergency vehicles operated by any public safety or law enforcement officer, whether fulltime, parttime, or volunteer, including but not limited to firefighters in the employ of any municipality, parish or fire protection district; deputy sheriffs; municipal police officers; officers of the Louisiana State Police; officers of the enforcement division of the Department of Wildlife and Fisheries; and emergency medical vehicle operators with respect to accidents in which these persons are involved while engaged in the operation of a publicly owned emergency vehicle in the course and scope of their employment.

(b) No accident involving the operation of a publicly owned emergency vehicle by any of the persons described in this Paragraph shall be included on the individual officer's operating record nor shall any insurance company increase the premium on that person's privately owned vehicle because of that accident.

B. The commissioner shall be entitled to charge and collect a fee of sixteen dollars for each copy of a certified abstract and for each copy of any information furnished upon request of any person from the files of the financial responsibility division of the Department of Public Safety and Corrections. Notwithstanding any other fees as stipulated herein, the fee for furnishing motor vehicle reports that are derived from computer generated requests shall not exceed sixteen dollars for records from all sources.

C. When any person files a form, or furnishes information, which is provided for under this Chapter, and the person was not at that time required by law to file the form or furnish the information, that person may request that the form, and all of the information contained in the form, and any other information furnished by him be withdrawn from the files maintained by the commissioner. If the commissioner determines that the law as it existed at that time did not require the form to be filed, or the information to be submitted, he shall return the form to the person who filed it and shall delete from the files of the commissioner any information concerning the form and any other information furnished by that person.

Acts 1991, No. 980, §1; Acts 1992, No. 984, §18; Acts 1994, 3rd Ex. Sess., No. 20, §2; Acts 1997, No. 1296, §3, eff. July 15, 1997; Acts 1997, No. 1343, §1; Acts 2001, No. 456, §1; Acts 2001, No. 781, §4, eff. Sept. 30, 2003; Acts 2005, No. 507, §1; Acts 2009, No. 366, §1; Acts 2014, No. 458, §1; Acts 2015, No. 111, §1, July 1, 2015.

NOTE: Section 6 of Acts 2001, No. 781, provides that the provisions of the Act shall become null and of no effect if and when Section 351 of P.L. 106-346 regarding the withholding of federal highway funds for failure to enact a 0.08 percent blood alcohol level is repealed or invalidated for any reason.



RS 32:854 - Chapter supplemental to motor vehicle laws

§854. Chapter supplemental to motor vehicle laws

This Chapter shall in no respect be considered as a repeal of the state motor vehicle laws but shall be construed as supplemental thereto.

Acts 1952, No. 52, §36.



RS 32:855 - Past application of Chapter

§855. Past application of Chapter

This Chapter shall not apply with respect to any accident, or judgment arising therefrom, or violation of the motor vehicle laws of this state, occurring prior to the effective date of this Chapter.

Acts 1952, No. 52, §37.



RS 32:856 - Chapter not to prevent other process

§856. Chapter not to prevent other process

Nothing in this Chapter shall be construed as preventing the plaintiff in any action at law from relying for relief upon the other processes provided by law.

Acts 1952, No. 52, §38.



RS 32:857 - Uniformity of interpretation

§857. Uniformity of interpretation

This Chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the laws of those states which enact it.

Acts 1952, No. 52, §39.



RS 32:858 - Short title

§858. Short title

This Chapter may be cited as the Motor Vehicle Safety Responsibility Law.

Acts 1952, No. 52, §41.



RS 32:861 - Security required

PART I-A. COMPULSORY MOTOR VEHICLE

LIABILITY SECURITY

§861. Security required

A.(1) Every self-propelled motor vehicle registered in this state except those motor vehicles used as agricultural or forest vehicles during seasons when they are not used on the highway, those used primarily for exhibit or kept primarily for use in parades, exhibits, or shows, and lease-bound mobile rig haulers as defined in Subsection D of this Section, shall be covered by an automobile liability policy with liability limits as defined by R.S. 32:900(B)(2) or 900(M), or a binder for same, or by a motor vehicle liability bond as defined by Subsection B of this Section, or by a certificate of the state treasurer stating that cash or securities have been deposited or securitized with said treasurer as provided by Subsection C of this Section, or by a certificate of self-insurance as provided by R.S. 32:1042.

(2)(a) It shall be the duty of the registered owner of a motor vehicle to maintain the security hereinabove required. Failure to maintain said security shall subject the registered owner to the sanctions hereinafter provided in Sections 863, 864, and 865 of this Part.

(b) For the period August 15, 2006, through August 14, 2007, the provisions of this Part shall not apply to water-damaged vehicles as defined by R.S. 32:702, regardless of whether the vehicle is a total loss, if and only if, the registered owner of the water-damaged vehicle applies for a certificate of destruction in accordance with procedures established by the secretary. Such applications shall be processed in a manner similar to that outlined in R.S. 32:707.3.

(3) If the owner or lessee wishes to discontinue the use of a vehicle registered in his name, he shall surrender the vehicle's license plate to the secretary within ten calendar days of cancellation or, prior to the cancellation, he shall notify the secretary by written statement containing the date of cancellation of liability security on the vehicle, that the vehicle is no longer in use and the intended period of nonuse, and shall have the agent who previously issued the policy of insurance on the vehicle submit an affidavit that the insurance on the vehicle will be cancelled during the period of time that the vehicle will not be in use.

B. "Motor vehicle liability bond" means a bond conditioned:

(1) That the obligor shall, within thirty days after the rendition thereof, satisfy:

(a)(i) All judgments rendered against him or against any person responsible for the operation of the obligor's motor vehicle with his express or implied consent in actions to recover damages for property damage or for bodily injuries, including death at any time resulting therefrom, and

(ii) Judgments rendered as aforesaid for consequential damages consisting of expenses incurred by a husband, wife, parent, or tutor for medical, nursing, hospital, or surgical services in connection with or on account of such bodily injuries or death sustained during the term of the bond by any person, and

(b) Arising out of the ownership, operation, maintenance, control, or use upon the highways and roads of the state of such motor vehicle,

(2) To the amount or limit of:

(a) Not less than twenty-five thousand dollars for damages to the property of others, and

(b) Not less than fifteen thousand dollars on account of injury to or death of any one person, and

(c) Subject to such limits as respects injury to or death of one person, of not less than thirty thousand dollars on account of any one accident resulting in injury to or death of more than one person.

C.(1)(a) The applicant for registration may, in lieu of procuring a motor vehicle liability bond or policy, deposit with the state treasurer cash in the amount of fifty-five thousand dollars, or otherwise pledge, assign, or securitize, to the satisfaction of the state treasurer on such forms and documents as he shall require, which shall constitute a lien thereon in favor of the treasurer for the liabilities set forth in this Section and authorize him to sell same pursuant to Subparagraph (c) of this Paragraph, bonds, stocks, securities, or other evidences of indebtedness satisfactory to said treasurer of a market value of not less than fifty-five thousand dollars as security for the payment by such applicant or by any person responsible for the operation of such applicant's motor vehicle with his express or implied consent of all judgments rendered against such applicant or against such person in actions to recover damages to property or for bodily injuries, including death at any time resulting therefrom, and judgments rendered as aforesaid for consequential damages consisting of expenses incurred by a husband, wife, parent, or tutor for medical, nursing, hospital, or surgical services in connection with or on account of such bodily injuries or death sustained during the term of registration by any person and arising out of the ownership, operation, maintenance, control, or use upon the highways and roads of the state of such motor vehicle to the amount or limit of at least twenty-five thousand dollars on account of any such judgment for damages to property or to the amount of fifteen thousand dollars for bodily injury or death to any one person or to the amount of thirty thousand dollars for bodily injury or death to more than one person.

(b) Upon presentation to the state treasurer by an officer qualified to serve civil process of an execution issued on any such judgment against the registrant or other person responsible as aforesaid, the treasurer shall pay, out of the cash deposited by the registrant as herein provided, the amount of the execution, including costs and interest, up to but not in excess of twenty-five thousand dollars for damages to property or fifteen thousand dollars to any one person for damages for bodily injury or death or thirty thousand dollars for bodily injury or death to more than one person.

(c) If the registrant has deposited, or otherwise pledged, assigned, or securitized pursuant to Subparagraph (a) of this Paragraph, bonds, stocks, securities, or other evidences of indebtedness, the state treasurer shall, on presentation of an execution as aforesaid, cause the securities, or such part thereof as may be necessary to satisfy the judgment, to be sold at public auction giving the registrant three days' notice in writing of the time and place of the sale. From the proceeds of the sale the state treasurer shall, after paying the expenses thereof, satisfy the execution as hereinbefore provided when a cash deposit has been made.

(d) Any sale by or payment upon an execution by the state treasurer in accordance with the provisions of this Section shall discharge him from all official and personal liability whatever to the registrant to the extent of such payment.

(e) The state treasurer shall deposit any cash received under the provisions of this Section in a savings bank or savings department of a trust company or of a national bank within the state.

(f) The depositor shall be entitled to the interest accruing on his deposit and to the income payable on the securities deposited. He may from time to time change such securities with the approval of the state treasurer.

(g) The state treasurer, whenever for any reason the amount of such deposit falls below the amount required by this Section, shall require, at the option of the registrant, the deposit of additional cash or securities up to the amount required by this Section or a motor vehicle liability bond or policy as provided in this Chapter.

(h) Money or securities deposited with the state treasurer under the provisions of this Section shall not be subject to attachment or execution except as provided in this Section.

(2) The state treasurer shall give to the applicant for registration a receipt on a form prescribed by the treasurer for the amount of cash or securities deposited, or pledged, assigned, or securitized by him with the treasurer under this Chapter. The state treasurer shall retain such cash or securities deposited or securitized as aforesaid and shall not deliver or release the lien on the same or the balance thereof to the registrant on his order until the expiration of the time within which actions, the payment of judgments in which are secured by such deposit, may be brought against the registrant or the person responsible for the operation of the registrant's motor vehicle with his express or implied consent, nor in any case if a written notice is filed with the state treasurer stating that such an action has been brought against the registrant or other person responsible as aforesaid, until payment is made as provided in this Subsection or satisfactory evidence is presented to the treasurer that final disposition of the action has been made.

D. "Lease-bound mobile rig hauler" as used in this Chapter means a winch or crew truck in excess of twenty-six thousand pounds which meets the following description:

(1) The hauler is operated on the highways of Louisiana only for the purpose of hauling mobile workover rigs or any accessories for a mobile workover rig within a ten-mile radius of the operator's oil and gas lease.

(2) The haulers are covered under a general liability policy, issued by an insurance company authorized to do business in the state, with liability coverage and limits equal to or greater than those defined in R.S. 32:900(B)(2), and such proof of the coverage is provided to the secretary as he may, by rule, require.

E.(1) The owners of motor vehicles registered in other states or jurisdictions that require liability security shall maintain the security and proof thereof as required by their respective state or jurisdiction while the vehicle is operated in this state.

(2) Failure to comply with the requirements of this Subsection shall subject the owner and the operator to the sanctions which are provided in R.S. 32:57 and limitations on recovery of damages provided for in this Part. Owners and operators of any motor vehicle in violation of this Subsection shall be subject to limitation of recovery as provided for in R.S. 32:866.

(3) The commissioner may adopt regulations to provide for the implementation of the provisions of this Subsection.

Added by Acts 1977, No. 115, §1, eff. July 1, 1978. Amended by Acts 1981, No. 926, §1, eff. Jan. 1, 1982; Acts 1984, No. 237, §1; Acts 1985, No. 229, §1; Acts 1987, No. 616, §1, eff. July 9, 1987; Acts 1992, No. 830, §1, eff. July 8, 1992; Acts 1995, No. 301, §1, eff. June 15, 1995; Acts 2001, No. 227, §1; Acts 2001, No. 883, §1; Acts 2001, No. 1032, §12; Acts 2001, No. 1069, §1; Acts 2006, No. 692, §1; Acts 2008, No. 921, §1, eff. Jan. 1, 2010; Acts 2011, No. 370, §2.



RS 32:861.1 - Security required; exemption for active duty overseas

§861.1. Security required; exemption for active duty overseas

A. The registered owner of a motor vehicle who is a member of the armed services is exempt from the provisions of Chapter 5 of this Title, while on active duty overseas, provided the owner notifies the commissioner that he wishes to discontinue the use of a vehicle registered in his name by notarized affidavit within fifteen business days of cancellation of liability security on the vehicle. Such affidavit shall set forth the date upon which the vehicle will no longer be in use, the intended period of nonuse, and site storage address of the vehicle. The owner shall attach a copy of his orders to active duty overseas to his notarized affidavit.

B. This exemption terminates on the final date of nonuse as set forth in the affidavit or upon a subsequent report of liability security on the vehicle to the office of motor vehicles, whichever occurs first.

Acts 2010, No. 330, §1.



RS 32:862 - Proof of compliance

§862. Proof of compliance

A. As used in this Section, the phrase "proof of compliance" means proof of compliance with the requirements of the Motor Vehicle Safety Responsibility Law, R.S. 32:851 et seq., and the rules adopted under that law.

B.(1) The commissioner shall adopt rules to implement the provisions of this Section. The rules shall provide that documentation of insurance or other security shall be required for proof of compliance. The rules shall require that the original, a photocopy, or an image displayed on a mobile electronic device, of one of the following documents be produced as documentation of insurance: an insurance card; an insurance policy; or the declarations page of the insurance policy showing coverages. The rules shall require insurance and security companies to issue cards or similar documents, or an image of the card or similar documents capable of being displayed on a mobile electronic device, which indicate the existence of insurance or security coverage, may establish the form for the cards or similar documents, and may establish the form for the written declarations required by this Section.

(2) The provisions of this Subsection with regard to the documentation of insurance requirements shall not apply to new and used automobile dealers as defined by law. However, the rules shall provide for the use of affidavits to prove compliance when registration is sought by a licensed new or used motor vehicle dealer on behalf of a customer.

(3) The provisions of this Subsection shall not apply to renewals of registration by mail.

C. Each person who applies for the registration of a motor vehicle, or who applies for the renewal of a registration of a motor vehicle, or who applies for a motor vehicle inspection certificate shall provide proof of compliance and shall declare in writing that the applicant will remain in compliance during the time for which the registration, the renewal of registration, or the certificate is issued.

D. Each adult person who applies for a driver's license shall:

(1) Provide proof of compliance and declare in writing that the applicant will remain in compliance during the time for which the license is issued; or

(2) Declare in writing that the applicant does not own a motor vehicle which is currently registered or licensed in this state or any other state or in any territory.

E. When a minor person applies for a driver's license, the parent or guardian who has custody of the minor applicant shall:

(1) Provide proof of compliance for both the minor applicant and the parent or guardian, and declare in writing that the minor applicant and the parent or guardian will remain in compliance during the time for which the license is issued; or

(2) Declare in writing that the parent or guardian does not own a motor vehicle which is currently registered or licensed in this state or in any other state or in any territory.

F. As used in Subsections D and E of this Section, an application for a driver's license includes an initial application, an application for renewal, and an application for reissue to change the address of the applicant, to change any other information concerning the applicant, or to change the endorsements held by the applicant.

G. The prohibited actions and penalties for violations thereof are as follows:

(1) No person shall provide false or fraudulent information, documentation, or images or make false or fraudulent representations in connection with any application for the registration of a motor vehicle, or for a renewal of a registration of a motor vehicle, or for a motor vehicle inspection certificate, or for a driver's license.

(2) No person shall make a false declaration or execute a false affidavit in response to the requirements of this Section.

(3) No person shall alter or counterfeit any card or similar document, or produce or use a false or fraudulent image on a mobile electronic device, to show proof of compliance.

(4) Whoever violates the provisions of this Subsection shall be fined not less than seventy-five dollars, nor more than one thousand dollars, and shall be required to perform not less than forty hours nor more than two hundred hours of community service.

(5) When the commissioner finds that any person has violated the provisions of this Subsection, the commissioner may suspend, revoke, or cancel the driver's license held by the offender and may suspend, revoke, or cancel the registration of each motor vehicle owned by the offender.

H. No action taken by any person, whether private citizen or public officer or employee, with regard to any license, registration, or inspection certificate, or with regard to any document or electronic image which indicates compliance with this Part, shall create a presumption of the existence of insurance coverage, or be construed by any court as a warranty of the reliability or accuracy of the document or electronic image, or create any liability on the part of the state, or on the part of any department, office, or agency of the state, or on the part of any officer, employee, or agent of the state.

I. The display of an image of the insurance card on a mobile electronic device shall not serve as consent for a law enforcement officer, or any other person, to access other contents of the mobile electronic device in any manner other than to verify the image of the insurance card.

J.(1) A court of competent jurisdiction may require a person to produce a paper copy of the insurance identification card in any hearing or trial or in connection with discovery.

(2) The commissioner may require a person to produce a paper copy of the insurance identification card in connection with any inquiry or transaction conducted by, or on behalf of, the commissioner.

Added by Acts 1977, No. 115, §1, eff. July 1, 1978. Amended by Acts 1978, No. 544, §1; Acts 1980, No. 510, §1; Acts 1980, No. 621, §1; Acts 1986, No. 801, §1; Acts 1986, No. 901, §1; Acts 1990, No. 25, §1; Acts 1995, No. 423, §1; Acts 1995, No. 756, §1; Acts 2012, No. 824, §1; Acts 2014, No. 641, §1, eff. July 1, 2014.



RS 32:863 - Sanctions for false declaration; reinstatement fees; revocation of registration; review

§863. Sanctions for false declaration; reinstatement fees; revocation of registration; review

A.(1) Except as provided in this Section, when the secretary determines that a vehicle is not covered by security as required by this Chapter or that the owner or lessee has allowed the required security to lapse, he shall revoke the registration of the vehicle, impound the vehicle, and cancel the vehicle's license plate.

(2) Should the secretary determine that any person, whether in his application for registration of a motor vehicle or in his application for a motor vehicle inspection or otherwise, has submitted false information that the motor vehicle was covered by the security required by Section 861 of this Part, the secretary shall impose upon the owner or owner's lessee the sanctions set forth in Subsection (A)(1), but for a longer minimum period, as set forth hereinafter.

(3)(a) Sanctions for a violation of Paragraph (1) of this Subsection shall be imposed until proof of required liability security is provided to the secretary and all reinstatement fees are paid. Sanctions for a violation of Paragraph (2) of this Subsection shall be imposed for a period of not less than twelve months nor more than eighteen months. However, in no event shall these sanctions be removed until such time as proof of the required security is provided to the secretary along with all appropriate fees required by law, including a reinstatement fee of one hundred dollars per violation of Paragraph (1) of this Subsection if the vehicle was not covered by the required security for a period of one to thirty days, two hundred fifty dollars if the vehicle was not covered by required security for a period of thirty-one to ninety days, and five hundred dollars if the vehicle was not covered by required security for a period in excess of ninety days. No reinstatement fee shall be imposed by the secretary if the vehicle was not covered by required security for a period of ten days or less and the insured surrenders the vehicle's license plate to the secretary within ten days. The reinstatement fees for violations of Paragraph (2) of this Subsection shall be as follows: two hundred fifty dollars for a first violation, five hundred dollars for a second violation, and one thousand dollars for a third or subsequent violation. The reinstatement fee shall not be owed for an alleged violation of Paragraph (2) of this Subsection when proof of the required security is provided to the secretary within sixty days of the date of the notice. If at the time of reinstatement, a person has multiple violations and is within sixty days of the notice, the total amount of fees to be paid shall not exceed eight hundred fifty dollars, for violations of Paragraph (1) of this Subsection, one thousand seventy-five dollars for violations of Paragraph (2) of this Subsection. At no time shall the total amount of fees, including administrative fees, exceed two hundred fifty dollars for persons sixty-five years or older. After sixty days of the date of the notice, all fees shall be considered final delinquent debt and therefore owed, and the eight hundred fifty dollar limit for persons under sixty-five years shall no longer apply.

(b) Revenues from the reinstatement fees imposed by this Paragraph shall be used as follows:

(i) Notwithstanding any other provision of this Chapter to the contrary, except for R.S. 32:868, and after satisfying the requirements of the Bond Security and Redemption Fund, thirty-six percent of the revenues from the reinstatement fees shall be used as provided by law for the construction, maintenance, and operating expenses of new capital immovables and related movables.

(ii) In addition, fourteen percent of the revenues from the reinstatement fees shall be dedicated for obtaining equipment and related supplies to be used in connection with the issuance of validation stickers.

(iii) In addition, twenty-six percent of the revenues from reinstatement fees shall be dedicated to increase the salaries of all full-time employees of the Department of Public Safety and Corrections, office of motor vehicles. Specifically, such monies derived from the reinstatement fees shall be used exclusively to fund the salary increases associated with the job reclassification and pay study submitted by the office of motor vehicles to the State Civil Service Commission on October 19, 1998, and approved by the Department of Civil Service effective December 31, 1998. Any use of the fees allocated by this Item for salary purposes other than those specified herein, including the use for annual merit increases, is expressly prohibited.

(c) Upon completion of the construction of the new capital immovables and related movables described in this Paragraph, forty percent of the revenue from reinstatement fees imposed by this Paragraph shall be deposited in the state general fund. However, fifteen percent of such revenues shall be reserved for maintenance and operating expenses of the complex.

(4) Fees shall be paid to the secretary, who shall remit them to the state treasurer to be credited to the Bond Security and Redemption Fund as provided in R.S. 32:853(B)(2).

B. The sanctions of Paragraph (A)(1) of this Section shall not be imposed, and any fine, fee, or other monetary sanction which has been remitted to the secretary pursuant to the sanctions of this Section, specifically including any reinstatement fee paid pursuant to Paragraph (A)(3) of this Section and any fee paid pursuant to Paragraph (D)(5) of this Section, shall be promptly refunded by the secretary to the person who paid it, if the owner or lessee furnishes any of the following within sixty days of the notice:

(1) An original, a photocopy, or an image of the card that is displayed on a mobile electronic device of a Louisiana auto insurance identification card showing that the required security is in effect on the vehicle and has been continuous without lapse or an original or photocopy of any written communication from an insurer either to the insured or to the secretary stating that the required security is in effect on the vehicle and has been continuous without lapse, any one of which shall constitute sufficient evidence that the required security on the vehicle has not lapsed.

(2) If such evidence is not furnished by the owner or lessee, any other evidence satisfactory to the secretary, that each of the following conditions are met:

(a) The vehicle was at the time in question in fact covered by the required security.

(b) The vehicle is currently covered by security as required by R.S. 32:861 and that the required security has been continuous without lapse.

(c) The vehicle was not involved in an accident during the period when it was not covered by security as required by R.S. 32:861.

(3) Documentation satisfactory to the department that the vehicle was damaged as a result of a natural disaster which is the subject of a state of emergency declared by the governor and was treated as debris and removed, provided such natural disaster occurred prior to the reported cancellation of liability insurance.

C. If the person applies for a registration during the same period for which the surrendered plate would have been valid, credit shall be applied toward the purchase of a new plate. The credit shall be equal to the amount paid for the most recent registration of the motor vehicle multiplied by a fraction, the numerator of which is the unused months of said registration and the denominator of which is the number of months for which said registration was issued.

D.(1) When the secretary seeks to impose the sanctions required in this Section, he shall send written notice to the owner, lessee, or other person against whom sanctions are intended at the last address furnished to the department. Notwithstanding the provisions of R.S. 32:852(E), such notice may be sent by first class mail. A notice of noncompliance, issued by a law enforcement officer under the provisions of R.S. 32:863.1(C)(1), shall serve as notice to the owner, lessee, or other person. Prior to imposition of such sanctions, a hearing may be requested within ten days from the date of notice. Sanctions shall not be imposed until all rights for appeal have expired or been exhausted.

(2) At the hearing, the commissioner shall consider the correctness of his initial determination with regard to petitioner's violation of any provision of Subsection A or B of this Section. Should the commissioner find that his initial determination with regard to such a violation was correct, the revocation ordered by him shall be maintained and given effect. The commissioner shall rescind an ordered revocation only if he finds that petitioner violated no provision of Subsection A or B of this Section, and that the initial determination made by the commissioner was incorrect.

(3) Repealed by Acts 2001, No. 883, §2.

(4) Within ten days after a person has exhausted his remedies with the commissioner, he shall have the right to file a petition in the district court in the parish of his domicile for a review of the final order of revocation. The court may exercise any action it deems appropriate.

(5) The department may promulgate rules and regulations necessary to offset the administrative cost of this Section not to exceed twenty-five dollars.

E. When a person's motor vehicle registration is suspended or revoked according to the provisions of this Section, it shall remain suspended or revoked and the person shall be prohibited from renewing his driver's license, obtaining a duplicate driver's license, renewing his motor vehicle registration, or obtaining reissuance of his motor vehicle registration until the reinstatement requirements of this Section are satisfied.

Added by Acts 1977, No. 115, §1, eff. July 1, 1978. Amended by Acts 1979, No. 538, §1; Acts 1981, No. 743, §1; Acts 1983, No. 282, §1; Acts 1984, No. 212, §1, eff. July 1, 1985; Acts 1985, No. 866, §1; H.C.R. No. 186, 1986 R.S., eff. June 30, 1986; Acts 1987, No. 616, §1, eff. July 9, 1987; Acts 1987, No. 553, §1; Acts 1988, No. 269, §1; Acts 1991, No. 391, §1; Acts 1992, No. 984, §18; Acts 1994, 3rd Ex. Sess., No. 119, §1, eff. July 7, 1994; Acts 1998, 1st Ex. Sess., No. 159, §1; Acts 1999, No. 157, §1, eff. June 30, 1999; Acts 2001, No. 371, §1; Acts 2001, No. 883, §§1 and 2; Acts 2001, No. 916, §1; Acts 2001, No. 1109, §1; Acts 2003, No. 405, §1, eff. June 18, 2003; Acts 2003, No. 611, §1; Acts 2006, No. 406, §1; Acts 2011, No. 370, §2; Acts 2012, No. 824, §1; Acts 2014, No. 639, §1, eff. Feb. 1, 2014; Acts 2014, No. 641, §1, eff. July 1, 2014; Acts 2015, No. 414, §1.



RS 32:863.1 - Evidence of compulsory motor vehicle liability security contained in vehicle; enforcement; penalty; fees

§863.1. Evidence of compulsory motor vehicle liability security contained in vehicle; enforcement; penalty; fees

A. Except as provided in R.S. 32:863.1.1, no owner or lessee of a self-propelled motor vehicle registered in this state, except a motor vehicle used primarily for exhibit or kept primarily for use in parades, exhibits, or shows, or agricultural or forest use vehicles during seasons when they are not used on the highways, shall operate or allow the operation of such vehicle upon any public road, street, or highway in this state unless there is contained within the vehicle one of the following documents evidencing that the motor vehicle is in compliance with R.S. 32:861 relative to compulsory motor vehicle liability security:

(1) A certificate of insurance. "Certificate" means the written evidence of motor vehicle liability insurance as defined in R.S. 32:900 that is in the form of one of the following:

(a) An insurance identification card, a photocopy of the card, or an image of the card displayed on a mobile electronic device, issued by an insurer to its insured which shall contain the following information:

(i) The name and address of the insurance company.

(ii) The insurance policy number.

(iii) A description of the motor vehicle insured under the policy.

(iv) The effective date and the expiration date of the policy.

(v) The name of any person who is excluded from coverage as authorized by R.S. 32:900(L).

(b) A motor vehicle liability insurance policy or a duplicate original thereof.

(c) A motor vehicle liability insurance policy binder or a duplicate original thereof.

(2) A duplicate original of a motor vehicle liability bond which complies with the requirements for a motor vehicle liability bond set forth in R.S. 32:861(B).

(3) A certificate of the state treasurer stating that cash or securities have been deposited with said treasurer as provided for under the provisions of R.S. 32:861(C).

(4) A certificate of self-insurance issued by the secretary under the provisions of R.S. 32:1042 qualifying the owner of the vehicle as a self-insurer.

B.(1) When a law enforcement officer stops a vehicle at an administrative violations checkpoint, or in connection with an alleged violation of the law, or for any other reason, or when a law enforcement officer investigates an accident, the law enforcement officer shall determine if the owner or lessee of each vehicle is in compliance with the provisions of this Section which require evidence of liability insurance or other security to be contained in the vehicle.

(2) When a law enforcement officer makes a compliance determination as required by Paragraph (1) of this Subsection, the officer shall also determine if the owner or lessee of each vehicle is compliant with the requirements of R.S. 32:861 by electronically verifying, as applicable by means within his capacity, that the documents evidencing compliance are current.

(3) If the owner or lessee is not in compliance with the provisions of this Part, the law enforcement officer shall take the actions specified in this Section.

C.(1)(a) If the operator of a motor vehicle is unable to show compliance with the provisions of this Part by displaying the required document when requested to do so, the motor vehicle shall be impounded and the operator shall be issued a notice of noncompliance with the provisions of this Part on a form to be provided by the department. Notwithstanding the provisions of R.S. 32:852(E), such notice may be sent by first class mail. A copy of the notice of noncompliance shall be provided to the towing or storage company and a copy shall be forwarded to the office of motor vehicles within three calendar days after the notice of noncompliance was served. The notice of noncompliance shall serve as notice of administrative hearings rights. In addition, the law enforcement officer shall remove the license plate from the vehicle if the vehicle is registered in Louisiana. The law enforcement officer shall deliver the vehicle license plate to the chief of the agency which employs the officer, or to a person in that agency designated to receive such license plates. In those cases in which a motor vehicle is not impounded, a copy of the notice of noncompliance shall be attached to the vehicle license plate and both shall be delivered to the nearest office of motor vehicles within three calendar days after the notice of noncompliance was served.

(b) The owner of the vehicle shall have three calendar days, excluding Saturdays, Sundays, and legal holidays, from the date that the notice of noncompliance was issued to present to the office of motor vehicles proof of insurance coverage or security in effect at the time of the issuance of the notice of noncompliance. If the vehicle was properly insured at the time the notice was issued, any valid license plate shall be returned within forty-eight hours, exclusive of legal holidays, to the owner of the vehicle at no cost to the owner. However, if, within sixty days from the date the notice of noncompliance is issued, the owner fails to provide proof of the fact that the vehicle was properly insured at the time the notice of noncompliance was issued, the chief administrative officer of the office of motor vehicles shall destroy, or shall cause to be destroyed, the license plate removed from that owner's vehicle and shall notify the secretary that the owner of the vehicle is not in compliance with the compulsory liability law. Upon receipt of such notification, the secretary shall revoke the registration of such vehicle. Sixty days after the date of issuance of the notice of noncompliance, the fees imposed in this Section shall be owed even if the owner subsequently provides proof the motor vehicle was insured, and all such fees shall be considered final delinquent debt.

(c) For a first offense there shall be a reinstatement fee of one hundred dollars, for a second offense there shall be a reinstatement fee of two hundred fifty dollars, and for any subsequent offense there shall be a reinstatement fee of five hundred dollars. The reinstatement fee contained herein shall be in addition to other appropriate registration fees allowed by law and reinstatement shall depend upon proof of compliance with the compulsory liability law.

(2) In those cases in which the motor vehicle is not impounded, any law enforcement officer who removes and takes a license plate pursuant to the provisions of this Section shall issue for attachment to the rear end of the vehicle, a temporary sticker denoting its use in lieu of an official license plate. The sticker shall bear the date upon which it was issued in written or stamped numerals or letters not less than three inches in height. This temporary sticker shall only be effective for a period of three calendar days beginning from the day on which the license plate is taken.

(3) The temporary stickers required by Paragraph (2) of this Subsection shall be designed and produced by the Department of Public Safety and Corrections, and the department shall supply such stickers, at no cost, to all law enforcement agencies authorized by law to enforce traffic laws.

(4) The Department of Public Safety and Corrections shall formulate and promulgate rules and regulations for the implementation of the provisions of this Section. To this end, no license shall be taken or destroyed pursuant to the authority granted in Paragraph (1) of this Subsection until such rules are properly promulgated in accordance with law. However, this limitation shall not be construed so as to otherwise limit the enforcement of laws relative to operating a vehicle without proper insurance or security.

(5)(a) The administrative hearing shall be limited to a review of the issue of whether the vehicle was covered by a valid policy of insurance at the time of the alleged violation. The records of the department on the particular violation shall be prima facie proof of the violation, and the owner or operator shall have the burden of proving that the vehicle was covered by a valid policy of insurance or was self-insured pursuant to this Chapter at the time of the violation. The owner or operator may subpoena any witness to appear at the hearing, including the officer issuing the violation, to establish that the owner or operator was in compliance with the law at the time of the alleged violation. A request for a hearing shall not stay the sanctions required by this Part. If it is determined at the administrative hearing that the vehicle was covered by a valid policy of insurance or was self-insured pursuant to this Chapter at the time of the violation, but that such proof was not presented to the law enforcement officer at the time the vehicle was impounded, then the vehicle owner shall be required to pay the storage and wrecker fees of the person or company who impounded and towed the subject vehicle.

(b) The department or other agency that conducts the hearings shall promulgate such rules and regulations as are necessary to implement the requirements of this Section. Any action for judicial review of the decision from the administrative hearing shall be in the same manner and under the same conditions as provided in R.S. 32:414. No court shall issue an injunction, stay or other process preventing the enforcement of the sanctions required by this Part pending the hearing provided for in this Part, except as provided by R.S. 49:964.

(6) The impounded vehicle shall remain impounded and the registration shall remain suspended until such time as proof of valid insurance is given to the Department of Public Safety and Corrections. Notwithstanding any other provision of law to the contrary, in no event shall a car be released from impoundment until such time as proof, in writing, has been presented from the Department of Public Safety and Corrections that all penalties, fees, fines and requirements of this Section have been met.

(7) In those instances when there is a passenger in the motor vehicle under the age of twelve or when the driver or a passenger in the motor vehicle has a disability or when considering the location and the time of day of the stop, the law enforcement officer perceives that there would be a threat to the public safety or to the occupants in the motor vehicle, such law enforcement officer enforcing the provision of this Section may in lieu of the impoundment provisions of this Section, seize the license plate and issue a temporary sticker valid for three calendar days. Upon expiration of the sticker, the vehicle shall not be driven until the owner has complied with the requirements of this Section. In the event the vehicle is being driven after the expiration of the temporary sticker provided for herein, the vehicle shall be immediately impounded pursuant to the provisions of this Section.

D. Prior to reinstatement of registration and license plate privileges to any individual who cannot prove the required insurance coverage or security in effect at the time of the offense within three calendar days after the offense, the Department of Public Safety and Corrections shall collect a reinstatement fee of ten dollars to offset the costs of administering this Section. This ten-dollar fee shall be in addition to any other fines, fees, or penalties owed prior to reinstatement of privileges.

E. The legislature hereby declares that the presence of a current license plate on a motor vehicle has become one indication that the motor vehicle is covered by liability security. The legislature further declares that the provisions of R.S. 47:505(B) which require owners of motor vehicles to surrender the license plates of motor vehicles when the lawful use of the motor vehicle by the owner has terminated has become an integral part of the enforcement of the laws requiring all motor vehicles to be covered by liability security. In order to inform the public of the requirements of R.S. 47:505(B) and to facilitate the enforcement of the laws requiring motor vehicle liability security, the office of motor vehicles shall provide notice of the requirements of R.S. 47:505(B) to each person to whom a motor vehicle registration is delivered or transmitted.

F. In the case where the driver is a minor child, the owner of the vehicle shall be responsible under this Section. If the owner of the vehicle is the minor child, the parents of the minor child shall be jointly subject to the provisions of this Section along with the minor child, unless the minor has been adjudicated emancipated, or is in the sole custody of another or only one parent under the law. If the minor is in the sole custody of another or only one parent under the law, the person or parent in whose sole custody the child has been placed will be jointly responsible with the minor child under this Section.

G. The only acceptable means of proof of a valid and current policy of insurance shall be one of the following:

(1) The insurance identification card, a photocopy of the card, or an image of the card that is displayed on a mobile electronic device, declaration page, or policy issued by the insurer.

(2) In the case of a self-insured vehicle as provided in R.S. 32:851 et seq., the certificate of self-insurance issued by the Department of Public Safety and Corrections.

(3) The records of the Department of Public Safety and Corrections, if such records reflect that the motor vehicle is covered by a valid and current policy of liability insurance.

(4) The law enforcement officer making the stop has a reasonable belief that the motor vehicle is covered by a valid and current policy of liability insurance.

H. Repealed by Acts 1999, No. 330, §1.

I.(1) Every owner or lessee of a self-propelled motor vehicle registered in another state which is involved in a traffic accident or collision in Louisiana shall provide one of the documents comparable to those listed in Subsection A evidencing that the motor vehicle is covered by a valid policy of automobile insurance. If the operator of the motor vehicle is unable to show such proof, a notice of noncompliance shall be issued.

(2) If the operator of the motor vehicle is issued a notice of noncompliance, the owner of the vehicle shall have thirty working days from the date that the notice of noncompliance was issued to present to the office of motor vehicles proof that insurance coverage was in effect at the time of the issuance of the notice of noncompliance or proof that insurance coverage was not required by the state in which the vehicle was registered.

(3) If the owner fails to provide the proof required in Paragraph (2) of this Subsection, there shall be a fine of one hundred dollars for a first offense, a fine of two hundred fifty dollars for a second offense, and a fine of five hundred dollars for any subsequent offense.

Acts 1984, No. 212, §1, eff. July 1, 1985; Acts 1987, No. 616, §§1, 2, eff. July 9, 1987; Acts 1992, No. 805, §1; Acts 1993, No. 100, §1, eff. May 26, 1993; Acts 1993, No. 259, §1; Acts 1994, 3rd Ex. Sess., No. 119, §1, eff. July 7, 1994; Acts 1995, No. 209, §1; Acts 1995, No. 423, §1; Acts 1995, No. 759, §1; Acts 1997, No. 835, §1, eff. July 10, 1997; Acts 1997, No. 1486, §1, eff. Jan. 1, 1998; Acts 1999, No. 330, §1; Acts 1999, No. 1347, §1; Acts 2001, No. 916, §1; Acts 2012, No. 824, §1; Acts 2014, No. 641, §1, eff. July 1, 2014; Acts 2014, No. 649, §1, eff. July 1, 2014; Acts 2014, No. 811, §16, eff. June 23, 2014; Acts 2015, No. 414, §1; Acts 2016, No. 197, §1.

{{NOTE: SEE ACTS 1984, NO. 212, §4.}}



RS 32:863.1.1 - Evidence of compulsory motor vehicle liability security not contained in a motor vehicle; prohibition of citation resulting in a penalty or fee

§863.1.1. Evidence of compulsory motor vehicle liability security not contained in a motor vehicle; prohibition of citation resulting in a penalty or fee

Notwithstanding any other provision of law to the contrary, at the time any law enforcement officer stops a vehicle at an administrative violations checkpoint, or in connection with an alleged violation of the law, or for any other reason, or when a law enforcement officer investigates an accident and the owner or operator fails to have a document that evidences compulsory motor vehicle liability security contained in the motor vehicle, and the law enforcement officer is able to verify electronically that the owner or operator has current motor vehicle liability security covering the vehicle at the time of the traffic stop, the law enforcement officer shall be prohibited from issuing a citation resulting in a penalty, fine, or fee for failure to have a document that evidences proof of compulsory motor vehicle liability security contained in the motor vehicle.

Acts 2016, No. 197, §1.



RS 32:863.2 - Notification of the cancellation or issuance of security; penalties; database development

§863.2. Notification of the cancellation or issuance of security; penalties; database development

A.(1) All entities providing security in compliance with R.S. 32:861 et seq., hereinafter referred to as "security providers", whether admitted or nonadmitted (surplus line underwriter) insurance companies providing automobile liability policies, or sales representatives or agents of surety companies issuing motor vehicle liability bonds, or the state treasurer holding deposits, shall notify the secretary of the effective dates of each liability policy, liability bond, deposit, or other security within fifteen business days from the date that notice of such policy, bond, deposit, or other security was issued by the security provider.

(2) Except as otherwise provided for motor carriers in R.S. 32:900(M), in addition, all such security providers shall notify the secretary when any policy, bond, deposit, or other item of security is terminated, withdrawn, canceled, lapsed, or otherwise made ineffective within fifteen business days from the date that notice of the security becoming ineffective was issued by the security provider.

(3) Beginning January 1, 1990, the information required by this Section shall be in the form required by the secretary, who may require by regulation such information as the driver's license number of the owner or lessee of the vehicle and of the named insureds, together with the complete vehicle identification number and a description of each vehicle.

(4) The information required by this Section shall be in the form required by the secretary, who may require by regulation such information as the driver's license number of the owner or lessee of the vehicle and of the named insureds, together with the complete vehicle identification number and description of each vehicle.

(5) If any cancellation of a motor vehicle liability policy occurs at the request of the insured, the insurer is not obligated to cancel such policy earlier than ten days prior to actual receipt by the insurer of such request.

(6) If any cancellation of a motor vehicle liability insurance policy occurs as a result of the rescission or other cancellation of the sale of the motor vehicle on which the policy is issued, the insurer shall notify the secretary of the cancellation and the circumstances of the cancellation, and the insured shall not be liable for any penalty or fee imposed for failure to maintain the security required by law.

B. When a security provider does not provide the deputy secretary of public safety services of the Department of Public Safety and Corrections with the information required by this Section within the time limits set forth in this Section, the insurance company, sales representative or agent, state treasurer, or other provider shall pay a late fee of not more than fifty dollars per policy, bond, or deposit, or other security item concerning which information is not supplied. If the security provider has reported this information for a policy, bond, deposit, or other security item for a commercial motor vehicle in an untimely manner, the deputy secretary shall impose the late fee unless the deputy secretary determines that the security provider made a good faith effort to comply with these requirements but the delay was caused by circumstances outside the security provider's control. All fees collected under this Subsection shall be deposited in the Bond Security and Redemption Fund as provided in R.S. 32:853(B)(2).

C. The secretary shall keep a record of the information received from security providers concerning coverage of vehicles and persons by security required by R.S. 32:861, which information may be stored through automated electronic data processing means. After the department has complete vehicle liability security records, upon written request including the driver's license number for each person, the vehicle identification number for each vehicle, and the payment of a fee of fifteen dollars for each vehicle owned by a person about which inquiry is made, the secretary shall forward to the inquiring party such vehicle and driver liability security information as is contained in the records of the department. If the department's search of its records fails to show the existence of any liability insurance or other security as of the date about which inquiry is made, an official of the department will issue a sworn, notarized affidavit to that effect. Such an affidavit shall be prima facie evidence that on the date in question, the person or vehicle about which inquiry was made did not have in effect a policy of liability insurance or other security as required by law. The fee collected pursuant to this Section shall be remitted by the secretary to the state treasurer to be credited to the Bond Security and Redemption Fund as provided in R.S. 32:853(B)(2).

D. Notwithstanding any provision of law to the contrary, when there is a question of fact as to the existence of liability insurance coverage on a motor vehicle, and the owner of that motor vehicle has in fact maintained that coverage without lapse, and the question results from a mistake made by an insurance company or agent, or by any other entity, the owner of the motor vehicle shall not be required to pay any reinstatement fee in connection with any actions taken based on that question of coverage. If a reinstatement fee is imposed by the state, the reinstatement fee shall be paid by the agent, company, or other entity which made the mistake.

E.(1) Prior to taking any administrative action based on the receipt of a notice of cancellation of insurance or other security, the secretary shall notify the person who is the subject of the notice at his last known driver's license address, of cancellation of the receipt of that notice. The notice of receipt of a notice of cancellation shall be in writing. The notice shall inform the subject that he has ten calendar days from the date of the notice in which he may surrender the license plates of the vehicle in order to avoid the fees prescribed by R.S. 32:863(A)(3)(a). The person to whom the notice is addressed shall have thirty days to respond to the notice. The response may be made by mail.

(2) If the person to whom the notice is addressed is able to show that the insurance or other security was canceled for a legitimate reason, the secretary shall take no administrative action against that person. Legitimate reasons for cancellation of insurance or other security shall include but shall not be limited to the transfer of ownership of the vehicle or the surrender of the license plate of the formerly insured vehicle. If the vehicle is sold within ten calendar days after the date liability security on the vehicle was cancelled or its license plate is surrendered within ten calendar days of the date of notice sent pursuant to Paragraph (1) of this Subsection, no administrative action shall be taken. The transfer of ownership of the vehicle may be established by presenting to the secretary a copy of the title transfer or a copy of the act of sale, donation, exchange, surrender to a salvage yard, or other transaction.

(3) If the original of the document presented as proof of transfer of ownership has not been notarized, the authenticity of the document may be established by an affidavit executed by the person to whom the notice is addressed in which that person recites the circumstances of the transfer of ownership of the vehicle and attests to the truthfulness and accuracy of the document presented as proof of transfer of ownership.

F.(1) The secretary shall formulate criteria to develop and initiate a request for proposals to procure and implement a real-time system to quickly and accurately identify and verify the existence of motor vehicle insurance or other security required in compliance with the Motor Vehicle Safety Responsibility Law using advanced telecommunications and computer technology.

(2) The criteria established by the secretary shall be developed only after consulting with an advisory group consisting of the commissioner of insurance or his designee, the superintendent of state police or his designee, the executive director of the Louisiana Highway Safety Commission or his designee, and five additional members, one representing the American Insurance Association, one representing the Property Casualty Insurance Association of America, one selected from a list of names submitted by the three insurers with the largest market share of automobile insurance in Louisiana, one from the Louisiana Association of Fire and Casualty Companies, and one from the Louisiana Independent Agents Association.

(3) The request for proposal shall require participants to develop a system that allows real-time access to state and local law enforcement officials allowing them to obtain the status of the existence of motor vehicle insurance or other security required in this state as provided in the Motor Vehicle Safety Responsibility Law.

(4) The system developed pursuant to this Subsection may initially be implemented by the secretary as a six-month pilot program to be developed and implemented statewide upon expiration of the six-month period.

(5) The secretary shall require such information as may be necessary from automobile insurers or their representatives and the state treasurer as is needed to assist the contractor in developing the system as such relates to the cancellation or issuance of motor vehicle liability security or deposit of sufficient security with the state treasurer in order to operate a motor vehicle in this state.

(6) The secretary shall promulgate rules and regulations to implement the provisions of this Subsection.

Acts 1984, No. 212, §1, eff. July 1, 1985; Acts 1987, No. 160, §1; Acts 1987, No. 616, §1, eff. July 9, 1987; Acts 1995, No. 183, §1; Acts 1995, No. 301, §1, eff. June 15, 1995; Acts 1995, No. 423, §1; Acts 1997, No. 1077, §1; Acts 1997, No. 1476, §4, eff. Sept. 6, 1998; Acts 1999, No. 74, §1; Acts 2001, No. 883, §1; Acts 2008, No. 851, §1, eff. July 9, 2008; Acts 2011, No. 370, §2; Acts 2012, No. 749, §1.

NOTE: See Acts 1997, No. 1476, §5(D)(2). The rate reduction day was the date on which the judgment in the lawsuit became final, May 8, 1998. Sections 2 through 4 became effective 120 days thereafter, Sept. 6, 1998.



RS 32:864 - Criminal sanctions for false declaration

§864. Criminal sanctions for false declaration

Any person, firm or corporation which violates R.S. 32:863(A)(2) shall be guilty of a misdemeanor and upon conviction shall be fined not less than five hundred dollars, nor more than one thousand dollars, or imprisoned for a period of not more than thirty days.

Added by Acts 1977, No. 115, §1, eff. July 1, 1978. Acts 1987, No. 616, §1, eff. July 9, 1987; Acts 2014, No. 641, §1, eff. July 1, 2014.



RS 32:865 - Criminal sanctions for operating motor vehicle not covered by security

§865. Criminal sanctions for operating motor vehicle not covered by security

A. Any person knowingly operating a motor vehicle and any owner allowing a motor vehicle to be operated, when such motor vehicle is not covered by the security required under R.S. 32:861 shall, upon conviction, be fined not less than five hundred dollars, nor more than one thousand dollars.

B.(1) If the vehicle is in any manner involved in an accident within this state, when such motor vehicle is not covered by the security required under R.S. 32:861, the owner thereof shall, upon conviction, be fined not less than five hundred dollars, nor more than one thousand dollars, shall have the registration of the vehicle revoked for a period of one hundred eighty days, and shall have his driving privileges suspended for a period of one hundred eighty days.

(2) Notwithstanding Paragraph (1) of this Subsection and except as provided in Paragraph (3) of this Subsection, any person operating a motor vehicle when that person knows the vehicle is not covered by the security required under R.S. 32:861, and any owner allowing a motor vehicle to be operated which is in any way involved in an accident within this state in which any person is killed or injured or in which damage to the property of any one person in excess of five hundred dollars is sustained, when such motor vehicle is not covered by the security required under R.S. 32:861, the owner thereof knows or has been notified by the department of the absence of the required security, and at least thirty days has elapsed after such knowledge has been acquired or notification received by the owner, shall, upon conviction, be fined not less than one thousand dollars, nor more than ten thousand dollars, shall have the registration of his vehicle revoked for a period of twelve months, shall have his driving privileges suspended for a period of twelve months, and shall be required to perform not less than forty hours nor more than two hundred hours of community service. After deposit in the Bond Security and Redemption Fund, an amount equal to all fines collected under the provisions of this Paragraph shall be credited to the Crime Victims Reparations Fund, R.S. 46:1816.

(3) The criminal sanction provisions of Paragraph (2) of this Subsection shall not apply:

(a) To the operator or the owner of a motor vehicle involved in an accident wherein no injury or damage was caused to the person or property of any one other than such operator or owner or the immediate family members of such operator or owner.

(b) To the owner of a motor vehicle if at the time of the accident the vehicle was being operated without his permission, express or implied, or was parked by a person who had been operating such motor vehicle without such permission.

(c) To the operator or the owner of a motor vehicle involved in a collision with another vehicle, in which the operator of the other vehicle is found guilty of or pleads guilty to a charge of operating a vehicle while intoxicated, negligent injuring, vehicular negligent injuring, vehicular homicide, or negligent homicide.

(4) Any such owner or operator described in Paragraph (1) or (2) of this Subsection shall be able to use the procedures described in R.S. 32:415.1 to obtain a temporary driver's license, registration, and plate, upon showing undue economic or personal hardship that would result from the suspension of his driving privileges.

Acts 1985, No. 891, §1; Acts 1992, No. 1060, §1; Acts 2014, No. 641, §1, eff. July 1, 2014.



RS 32:865.1 - Criminal sanctions for operating school bus not covered by security

§865.1. Criminal sanctions for operating school bus not covered by security

A. Any school bus driver knowingly operating a school bus and any owner of a school bus allowing it to be operated when such school bus is not covered by the security required by R.S. 32:861 shall, upon conviction, be fined not less than five hundred dollars nor more than one thousand dollars.

B. If a school bus is involved in an accident within this state, and it is not covered by the security required by R.S. 32:861, the owner thereof shall, upon conviction, be fined not less than five hundred dollars nor more than one thousand dollars and shall have the registration of the vehicle revoked for a period of sixty days. The school bus driver who was operating the vehicle with the knowledge that it was not insured shall have his commercial driver's license privileges disqualified for a period of one year.

C. The provisions of this Section shall apply only to a school bus that is privately owned.

Acts 2014, No. 559, §1.



RS 32:866 - Compulsory motor vehicle liability security; failure to comply; limitation of damages

§866. Compulsory motor vehicle liability security; failure to comply; limitation of damages

A.(1) There shall be no recovery for the first fifteen thousand dollars of bodily injury and no recovery for the first twenty-five thousand dollars of property damage based on any cause or right of action arising out of a motor vehicle accident, for such injury or damages occasioned by an owner or operator of a motor vehicle involved in such accident who fails to own or maintain compulsory motor vehicle liability security.

(2) For purposes of this Section, the meaning of "bodily injury" and "property damage" is governed by the applicable motor vehicle liability insurance policy or, in the event of security other than an insurance policy, the meaning of such terms is that which is commonly ascribed thereto.

(3)(a) The limitation of recovery provisions of this Subsection do not apply if the driver of the other vehicle:

(i) Is cited for a violation of R.S. 14:98 as a result of the accident and is subsequently convicted of or pleads nolo contendere to such offense.

(ii) Intentionally causes the accident.

(iii) Flees from the scene of the accident.

(iv) At the time of the accident, is in furtherance of the commission of a felony offense under the law.

(b) The limitation of recovery provisions of this Subsection do not apply if at the time of the accident, the other vehicle is not being operated and the vehicle is not in violation of the provisions of Chapter 1 of this Title.

B. Each person who is involved in an accident in which the other motor vehicle was not covered by compulsory motor vehicle liability security and who is found to be liable for damages to the owner or operator of the other motor vehicle may assert as an affirmative defense the limitation of recovery provisions of Subsection A of this Section.

C. If the owner of a motor vehicle, who fails to own or maintain compulsory motor vehicle liability security, institutes an action to recover damages in any amount, regardless of whether such owner or operator is at fault, and is awarded an amount equal to or less than the minimum amount of compulsory motor vehicle liability security, then such owner or operator shall be assessed and held liable for all court costs incurred by all parties to the action.

D. Each person who applies for a driver's license, registers a motor vehicle, or operates or owns a motor vehicle in this state is deemed to have given his consent to be subject to and governed by the provisions of this Section. All persons who apply for the issuance or renewal of a driver's license, motor vehicle title, or motor vehicle registration shall sign a declaration on a form developed by the Department of Public Safety and Corrections pursuant to rule and regulation that the person acknowledges and gives consent to the requirements and provisions of this Section and that the person will comply with all provisions of this Section and the Motor Vehicle Safety Responsibility Law. Proof of whether the person obtained or signed such declaration is irrelevant to the application of this Section.

E. Nothing in this Section shall preclude a passenger in a vehicle from asserting a claim to recover damages for injury, death, or loss which he occasioned, in whole or in part, by the negligence of another person arising out of the operation or use of a motor vehicle. This Subsection shall not apply to a passenger who is also the owner of the uninsured motor vehicle involved in the accident.

F.(1) Notwithstanding any provision of law to the contrary, no insurer shall lose any rights of subrogation for claims paid under the applicable insurance policy for the recovery of any sum in excess of the first fifteen thousand dollars of bodily injury and the first twenty-five thousand dollars of property damages.

(2) In claims where no suit is filed, the claimant's insurer shall have all rights to recover any amount paid by the claimant's insurer on behalf of the insured for the recovery of any sum in excess of the first fifteen thousand dollars of bodily injury and the first twenty-five thousand dollars of property damages.

G.(1) Except for newly acquired vehicles added to a policy subject to the policy terms, the issuance, change, or adjustment of any motor vehicle liability security or insurance policy subsequent to a motor vehicle accident, without proof of coverage having been bound prior to such motor vehicle accident, shall not effectuate any of the following:

(a) The recovery for injury or damages that are otherwise prohibited under this Section.

(b) The defeat of any affirmative defense otherwise allowed under this Section.

(c) The avoidance of liability for court costs otherwise required under this Section.

(2) Reinstatement provisions of a policy during the premium payment grace period specified in the policy shall not be invalidated by the provisions of this Section.

H. The provisions of this Part shall not apply to any vehicle which is legally parked at the time of the accident.

Acts 1997, No. 1476, §4, eff. Sept. 6, 1998; Acts 1999, No. 1085, §1, eff. Jan. 1, 2000; Acts 2003, No. 532, §1; Acts 2008, No. 921, §1, eff. Jan. 1, 2010; Acts 2014, No. 149, §1.

NOTE: See Acts 1997, No. 1476, §5(D)(2). The rate reduction day was the date on which the judgment in the lawsuit became final, May 8, 1998. Sections 2 through 4 became effective 120 days thereafter, Sept. 6, 1998.



RS 32:867 - Private parking lots

§867. Private parking lots

A. The provisions of this Part shall apply to the operation of a motor vehicle in any privately owned parking lot that is utilized for commercial or retail activities.

B. The provisions of this Part shall not apply to the operation of a motor vehicle on private land on which activities related to agriculture, as is defined in R.S. 3:263(2), are performed provided that the motor vehicle used in the activity is not operated on a public road or highway of the state of Louisiana.

C. The provisions of this Part shall not apply to any legally parked vehicle.

Acts 2005, No. 265, §1.



RS 32:868 - Funding of real-time system to verify motor vehicle insurance; Insurance Verification System Fund; creation

§868. Funding of real-time system to verify motor vehicle insurance; Insurance Verification System Fund; creation

A. Of the reinstatement fees assessed in R.S. 32:863(A)(3)(a), an amount of seventy-five dollars from each reinstatement fee levied for lack of required security up to thirty days, one hundred fifty dollars from each reinstatement fee levied for lack of required security between thirty-one days and ninety days, and three hundred dollars from each reinstatement fee levied for lack of security for in excess of ninety days, and of the reinstatement fees assessed in R.S. 32:863.1(C)(1)(c) and (I)(3) an amount of fifty dollars from each first offense and one hundred dollars from each second offense, shall be, after first having been credited to the Bond Security and Redemption Fund as required by Article VII, Section 9(B) of the Louisiana Constitution, deposited into the Insurance Verification System Fund.

B. There is hereby created in the state treasury the Insurance Verification System Fund, hereinafter referred to as the "fund". Monies in the fund shall be invested in the same manner as monies in the state general fund. Interest earned on investment of monies in the fund shall be deposited in and credited to the fund. The monies in this fund shall be used solely as provided for in this Section and only in the amounts appropriated by the legislature. Unexpended and unencumbered monies in the fund shall remain in the fund. Monies in the fund shall be used in amounts appropriated by the legislature as follows:

(1) For Fiscal Year 2014-2015, monies in the fund shall be used as follows:

(a) First, to fully fund the creation and maintenance of the real-time system to verify motor vehicle insurance authorized by R.S. 32:863.2(F).

(b) The next forty-two million dollars shall be dedicated to the Department of Public Safety and Corrections, office of state police.

(c) The remainder of deposits shall be used for public safety and law enforcement purposes.

(2) For Fiscal Year 2015-2016 and each fiscal year thereafter, monies in the fund shall be used as follows:

(a) First, to fully fund the annual maintenance of the real-time system to verify motor vehicle insurance authorized by R.S. 32:863.2(F).

(b) Next, the amount needed to fund the increase in the costs of salaries and related benefits associated with the pay plan adopted by the State Police Commission, not to exceed forty-two million dollars per year, shall be dedicated to the Department of Public Safety and Corrections, office of state police.

(c) In the event House Bill No. 562 of the 2014 Regular Session of the Legislature is enacted into law, the next seven million dollars per year shall be used to fund the housing of parolees who are detained in sheriffs' jails pending their revocation hearing as provided in R.S. 15:824(B)(1)(e)(ii).

(d) The next one million dollars per year shall be used to provide additional funding to district attorneys and assistant district attorneys, specifically to fund additional assistant district attorneys beginning in 2015.

(e) The remainder of monies in the fund shall be used for public safety and law enforcement purposes.

(3) Funds from the Insurance Verification System Fund shall not be used to pay any costs associated with the implementation of a system for the issuance of REAL ID compliant drivers' licenses and special identification cards.

Acts 2014, No. 641, §1, eff. July 1, 2014; Acts 2015, No. 121, §1, eff. July 1, 2015.

NOTE: HB No. 562 of the 2014 R.S. was enacted as Act 652 of the 2014 R.S.



RS 32:871 - Report required following accident; availability

PART II. SECURITY FOLLOWING ACCIDENT

§871. Report required following accident; availability

A. The operator of every motor vehicle which is in any manner involved in an accident within this state, in which any person is killed or injured or in which damage to the property of any one person, including himself, may report, in writing, to the commissioner a claim for property damages and damages for physical injury sustained as a result of such accident. Such report, the form of which shall be prescribed by the commissioner, shall declare in writing that the motor vehicle is covered by security as required by this Chapter, including the name of the insurance company, policy number, effective dates of the policy, and the amount of said security, listing the liability limits as well as bodily injury and property damage limits if also maintained, and such other information as the commissioner may require to enable him to determine whether the requirements for the deposit of security under R.S. 32:872 are applicable by reason of the existence of insurance or other exceptions specified in this Chapter. The commissioner may rely upon the accuracy of the information unless and until he has reason to believe that the information is erroneous. If such operator is physically incapable of making such report, the owner of the motor vehicle involved in such accident, may make such report. The operator or the owner shall furnish such additional relevant information as the commissioner shall require.

B. The Department of Public Safety and Corrections shall keep a record of information concerning insurance coverage or security declared pursuant to Subsection A. Upon the written request of and the payment of a fifteen dollar fee by any interested person, the Department of Public Safety and Corrections shall forward this information as to insurance coverage or security as required by this Chapter.

C. In such case that the Department of Public Safety does not have a record of the requested information, the department shall direct a written inquiry as to insurance coverage or security as required by this Chapter by registered or certified mail to the owner or operator, or both, of a motor vehicle involved in any accident in this state. After the lapse of fifteen days, the department shall provide an affidavit to said interested person as to the response or lack thereof received from said owner or operator, or both.

D. In the event that the damage described in Subsection A of this Section is to property owned by the state, then the report authorized by Subsection A shall be submitted if the amount of damage exceeds fifty dollars.

Acts 1952, No. 52, §4. Amended by Acts 1962, No. 495, §1; Acts 1967, No. 24, §1; Acts 1967, No. 106, §1; Acts 1970, No. 623, §1; Acts 1980, No. 510, §2; Acts 1980, No. 621, §2; Acts 1981, No. 483, §1; Acts 1985, No. 496, §1; Acts 1986, No. 516, §1; Acts 2001, No. 456, §1; Acts 2012, No. 221, §1.



RS 32:872 - Security and proof of financial responsibility required unless evidence of insurance; when security determined; suspension; exception

§872. Security and proof of financial responsibility required unless evidence of insurance; when security determined; suspension; exception

A. If, twenty days after the receipt of a report of a motor vehicle accident within this state which has resulted in bodily injury or death, or damage to property of any one person the secretary does not have on file evidence satisfactory to him that the person who would otherwise be required to file security and give proof of financial responsibility under Subsection B of this Section has been released from liability, or has been finally adjudicated not to be liable, or has executed a duly acknowledged written agreement providing for the payment of an agreed amount in installments with respect to all claims for injuries or damages resulting from the accident, the secretary shall determine the amount of security which shall be sufficient in his judgment to satisfy any judgment or judgments for damages resulting from such accidents as may be recovered against each operator or owner.

B. The commissioner shall suspend the license and all registrations of each operator and owner of a motor vehicle in any manner involved in such accident, and if such operator is a nonresident, the privilege of operating a motor vehicle within this state, and, if such owner is a nonresident, the privilege of the use within this state of any motor vehicle owned by him, unless such operator or owner, or both, shall deposit security in the sum determined by the commissioner. Notice of such a suspension shall be sent by the commissioner to such operator and owner not less than ten days prior to the effective date of such suspension and shall state the amount required as security. The notice shall also advise such owner or operator that he or she may obtain a special identification card from the drivers license division of the Department of Public Safety pursuant to R.S. 40:1321. Where erroneous information is given the commissioner with respect to the matter set forth in Paragraphs (1), (2), or (3) of Subsection C of this Section, he shall take appropriate action as hereinbefore provided within sixty days after receipt by him of correct information with respect to said matters.

C. This Section shall not apply under the conditions stated in R.S. 32:873, nor:

(1) To such operator or owner if such owner had in effect at the time of such accident an automobile liability policy with respect to the motor vehicle involved in such accident.

(2) To such operator, if not the owner of such motor vehicle, if there was in effect at the time of such accident an automobile liability policy with respect to his operation of motor vehicles not owned by him.

(3) To such operator or owner if the liability of such operator or owner for damages resulting from such accident is, in the judgment of the commissioner, covered by any other form of liability insurance policy.

(4) To any person qualifying as a self-insurer under R.S. 32:1042 or to any person operating a motor vehicle for such self-insurer.

(5) To any operator of a "lease-bound mobile rig hauler" as provided for in R.S. 32:861(D).

D.(1) No such policy shall be effective under this Section unless issued by an insurance company authorized to do business in the state of Louisiana, except that if such motor vehicle was not registered in this state or was a motor vehicle which was registered elsewhere than in this state at the effective date of the policy, or the most recent renewal thereof, such policy shall not be effective under this Section unless the insurance company, if not authorized to do business in this state, shall execute a power of attorney authorizing the commissioner to accept service on its behalf of notice of process in any action upon such policy arising out of such accident.

(2) However, every such policy is subject, if the accident has resulted in bodily injury or death, to a limit, exclusive of interest and costs, of not less than ten thousand dollars because of bodily injury to or death of one person in any one accident and, subject to the limit for one person, to a limit of not less than twenty thousand dollars because of bodily injury to or death of two or more persons in any one accident and, if the accident has resulted in injury to or destruction of property, to a limit of not less than ten thousand dollars because of injury to or destruction of property of others in any one accident.

Acts 1952, No. 52, §5. Amended by Acts 1962, No. 495, §1; Acts 1967, No. 24, §1; Acts 1967, No. 106, §1; Acts 1970, No. 623, §1; Acts 1968, No. 600, §1; Acts 1978, No. 308, §1; Acts 1981, No. 237, §1; Acts 1984, No. 237, §1; Acts 1986, No. 516, §1; Acts 1992, No. 830, §1, eff. July 8, 1992; Acts 2001, No. 456, §1; Acts 2012, No. 221, §1.



RS 32:873 - Further exceptions to requirements of security

§873. Further exceptions to requirements of security

The requirements as to security and suspension in R.S. 32:872 shall not apply:

(1) To the operator or the owner of a motor vehicle involved in an accident wherein no injury or damage was caused to the person or property of any one other than such operator or owner;

(2) To the operator or the owner of a motor vehicle legally parked at the time of the accident;

(3) To the owner of a motor vehicle if at the time of the accident the vehicle was being operated without his permission, express or implied, or was parked by a person who had been operating such motor vehicle without such permission;

(4) To the operator or the owner of a motor vehicle involved in a collision with another vehicle, the operator of which other vehicle is found guilty of or pleads guilty to a charge of drunk driving, negligent injury or negligent homicide;

(5) To any person who would otherwise be required to file security, when the adverse party has been charged with negligent homicide; provided however, that this exemption shall not apply if and when the adverse party so charged has been tried and found not guilty; nor

(6) If, prior to the date that the commissioner would otherwise suspend license and registration or non-resident's operating privilege under R.S. 32:872, there is filed with the commissioner evidence satisfactory to him that the person who would otherwise have to file security has been released from liability or been finally adjudicated not to be liable or has executed a duly acknowledged written agreement providing for the payment of an agreed amount in installments, with respect to all claims for injuries or damages resulting from the accident.

However, notwithstanding any of the provisions of this Chapter, the commissioner shall never suspend any registration of any owner of a motor vehicle involved in any accident where under the law of this state such owner is not legally liable for damages arising from such accident.

Acts 1952, No. 52, §6. Amended by Acts 1958, No. 115, §1; Acts 1958, No. 322, §1.



RS 32:874 - Duration of suspension, revocation, or withdrawal; reinstatement fees

§874. Duration of suspension, revocation, or withdrawal; reinstatement fees

A. The license and registration and nonresident's operating privilege suspended as provided in R.S. 32:872 shall remain so suspended and shall not be renewed nor shall any such license or registration be issued to such person until:

(1) Such person shall deposit or there shall be deposited on his behalf, the security required under R.S. 32:872; or

(2) One year shall have elapsed following the date of the accident and evidence satisfactory to the commissioner has been filed with him that during such period no action for damages arising out of the accident has been instituted; or

(3) Evidence satisfactory to the commissioner has been filed with him of a release from liability, or a final adjudication of nonliability, or a duly acknowledged written agreement, in accordance with Paragraph (6) of R.S. 32:873, provided however, in the event that there shall be any default in the payment of any installment under any duly acknowledged written agreement, then, upon written notice of such default, the commissioner shall forthwith suspend the license and registration or nonresident's operating privilege of such person defaulting which shall not be restored unless and until:

(a) Such person deposits and thereafter maintains security as required under R.S. 32:872 in such amount as the commissioner may then determine, or

(b) One year shall have elapsed following the date when such security was required and during such period no action upon such agreement has been instituted in a court in this state.

B.(1)(a) Any person whose license has been suspended, revoked, or withdrawn under any provision of this Chapter shall, after complying with the requirements of this Chapter, be required to pay a reinstatement fee or to show proof, in the instance in which the loss of license was predicated on failure to file the necessary reports that adequate insurance coverage existed, that in fact such coverage did timely exist, before such license may be reinstated and the license shall remain withdrawn and shall not be renewed, nor shall any such license be issued to such person, until payment of this reinstatement fee has been made or the proof shown. Upon receipt of said fee or proof, such license shall be reinstated provided all other requirements have been met.

(b) For a first offense there shall be a reinstatement fee of twenty-five dollars, for a second offense there shall be a reinstatement fee of one hundred dollars, and for any subsequent offense there shall be a reinstatement fee of two hundred dollars, provided the offenses occurred within a five-year period. The first offense occurring after five years from the prior first offense shall be deemed to be a first offense. The reinstatement fee contained herein shall be in addition to other appropriate registration fees allowed by law and reinstatement shall depend upon proof of compliance with the compulsory liability law.

(2) Proof of coverage in this Section shall include an original or photocopy of a Louisiana auto insurance identification card, or an image of the card that is displayed on a mobile electronic device, showing that the required security is in effect on the vehicle and has been continuous without lapse or an original or photocopy of any written communication from an insurer either to the insured or to the secretary stating that the required security is in effect on the vehicle and has been continuous without lapse. The original or photocopy of the insurance card, or an image of the card that is displayed on a mobile electronic device, or the written communication specified above shall constitute sufficient proof of coverage in this Section and, upon receipt of any of these documents, the license shall be reinstated provided all other requirements have been met. No reinstatement fee shall be charged when proof of coverage is provided, and any reinstatement fee which has been paid shall be refunded.

C. The commissioner may require a person to produce a paper copy of the insurance identification card in connection with any inquiry or transaction conducted by, or on behalf of, the commissioner.

D. Repealed by Acts 2001, No. 456, §2.

Acts 1952, No. 52, §7. Amended by Acts 1962, No. 495, §1; Acts 1967, No. 106, §1; Acts 1968, No. 601, §1; Acts 1976, No. 229, §1; Acts 1977, No. 419, §1, eff. July 1, 1977; Acts 1980, No. 273, §1; Acts 1983, 1st Ex. Sess., No. 33, §2, eff. Jan. 19, 1983; Acts 1986, No. 1060, §1; Acts 1988, No. 269, §1; Acts 1992, No. 984, §18; Acts 1998, 1st Ex. Sess., No. 40, §1; Acts 2001, No. 456, §§1 and 2; Acts 2012, No. 824, §1.



RS 32:875 - Application to unlicensed drivers and unregistered motor vehicles

§875. Application to unlicensed drivers and unregistered motor vehicles

In case the operator or the owner of a motor vehicle involved in an accident within this state has no license or registration, or is a nonresident, he shall not be allowed a license or registration until he has complied with the requirements of this Chapter to the same extent that would be necessary if, at the time of the accident, he had held a license and registration.

Acts 1952, No. 52 §8; Acts 2001, No. 456, §1.



RS 32:876 - Form and amount of security

§876. Form and amount of security

A. The security required under this Part shall be in such form and in such amount as the commissioner may require but in no case in excess of the limits specified in R.S. 32:872 in reference to the acceptable limits of a policy. The person depositing security shall specify in writing the person or persons on whose behalf the deposit is made, and at any time while such deposit is in the custody of the commissioner or state treasurer, the person depositing it may in writing amend the specification of the person or persons on whose behalf the deposit is made to include an additional person or persons; however, any single deposit of security shall be applicable only on behalf of persons required to furnish security because of the same accident.

B. The commissioner may reduce the amount of security ordered in any case if, in his judgment, the amount ordered is excessive. In case the security originally ordered has been deposited, the excess deposited over the reduced amount ordered shall be returned to the depositor or his personal representative forthwith, notwithstanding the provisions of R.S. 32:877.

Acts 1952, No. 52 §9. Amended by Acts 1978, No. 308, §2; Acts 2001, No. 456, §1.



RS 32:877 - Custody, distribution and return of security

§877. Custody, distribution and return of security

Cash security deposited in compliance with the requirements of this Part shall be deposited by the commissioner in an escrow account of the Department of Public Safety and Corrections. Such deposits shall be applicable to the payment of a judgment or judgments rendered against the person or persons on whose behalf the deposit was made, for damages arising out of the accident in question in an action at law, begun not later than one year after the date of such accident, or within one year after the date of deposit of any security under R.S. 32:874(A)(3). Deposits of security in cash or negotiable securities shall be applicable also to the payment in settlement, agreed to by the depositor, of a claim or claims arising out of such accident. Such deposit of cash or negotiable securities or any balance thereof shall be returned to the depositor or his personal representative when evidence satisfactory to the commissioner has been filed with him that there has been a full release from liability, or a final adjudication of nonliability, or a duly acknowledged agreement in accordance with R.S. 32:873(6), or whenever, after the expiration of one year from the date of the accident, or from the date of deposit of any security under R.S. 32:874(A)(3), the commissioner shall be given reasonable evidence that there is no such action pending and no judgment rendered in such action left unpaid.

Acts 1952, No. 52, §10. Amended by Acts 1968, No. 602, §1; Acts 2001, No. 456, §1.



RS 32:878 - Matters not to be evidence in civil suits

§878. Matters not to be evidence in civil suits

Neither the report required by R.S. 32:871, the action taken by the commissioner pursuant to this Part, the findings, if any, of the commissioner upon which such action is based, nor the security filed as provided in this Part shall be referred to in any way, nor be any evidence of the negligence of due care of either party, at the trial of any action at law to recover damages.

Acts 1952, No. 52, §11.



RS 32:879 - Registration after suspension of inoperable vehicle

§879. Registration after suspension of inoperable vehicle

A. Any owner of a vehicle that is no longer in use or operable and the registration for which has been suspended, revoked, or withdrawn under any provision of this Chapter because of the accident, after complying with the requirements of this Chapter, shall be allowed to apply to register another vehicle when he furnishes to the commissioner one of the following:

(1) A copy of any sale, transfer, or assignment of the vehicle that is no longer in use or operable.

(2) The registration plate and registration certificate for the vehicle that is no longer in use or operable.

B. In the event the owner has no copy of the sale, transfer, or assignment or a registration plate and registration certificate for the vehicle, the owner may furnish the commissioner a written statement indicating the vehicle with the suspended registration is no longer in use. The affidavit shall be in the form required by the commissioner.

Acts 1984, No. 600, §1; Acts 2001, No. 456, §1.



RS 32:880 - Nonresident drivers; accidents

§880. Nonresident drivers; accidents

A. Whenever a nonresident driver is involved in an accident in this state and is issued a traffic citation in connection with that accident, the nonresident driver shall comply with one of the following items:

(1) Show proof of liability insurance coverage as required by law.

(2) Show proof of coverage as a self-insurer or under a self-insurance plan from the state in which he is a resident.

(3) Post a bond in an amount sufficient to cover the damage caused in the accident.

(4) Deposit his driver's license with the law enforcement agency that investigates the accident.

B. As used in this Section, the phrase "nonresident driver" means a person who operates a motor vehicle in this state and who has a foreign driver's license, or a foreign registration for the motor vehicle, or both.

C.(1) No proof of coverage as a self-insurer or under a self-insurance plan from the state in which the nonresident driver is a resident shall be valid or in compliance with the provisions of this Section unless the self-insurer or plan agrees to be subject to the following provisions regarding settlement of a claim for damages:

(a) The self-insurer or plan shall pay the amount of any claim due a claimant within thirty days after receipt of satisfactory proof of loss from the claimant or any party in interest.

(b) The self-insurer or plan shall pay the amount of any third-party property damage claim and any reasonable medical expense claim due any bona fide third-party claimant within thirty days after written agreement of settlement of the claim from the third-party claimant.

(2) Failure to make a payment within thirty days after receipt of satisfactory proof of loss as provided in Subparagraph (1)(a) of this Subsection or within thirty days after written agreement of settlement as provided in Subparagraph (1)(b) of this Subsection when the failure is found to be arbitrary, capricious, or without probable cause, shall subject the self-insurer or self-insurance plan to a penalty, in addition to the amount of the loss or settlement agreement, of fifty percent damages on the amount due or one thousand dollars, whichever is greater, payable to the respective claimant or, if a partial payment or tender has been made, fifty percent damages on the difference between the amount paid or tendered and the amount found to be due, as well as reasonable attorney fees and costs.

(3)(a) The self-insurer or self-insurance plan owes a duty of good faith and fair dealing to the injured claimant and has an affirmative duty to adjust any claim fairly and promptly and to make a reasonable effort to settle any claim with a claimant.

(b) Any self-insurer or self-insurance plan that breaches these duties shall be liable for any damages sustained as a result of the breach.

(c) Any one of the following acts, if knowingly committed or performed by a self-insurer or self-insurance plan, constitutes a breach of the insurer's duties imposed in Subparagraph (a) of this Paragraph:

(i) Misrepresenting pertinent facts or insurance policy provisions relating to any coverages at issue.

(ii) Failing to pay a settlement within thirty days after an agreement is reduced to writing.

(iii) Denying coverage or attempting to settle a claim on the basis of an application that the self-insurer or self-insurance plan knows was altered without notice to, or knowledge or consent of, the claimant.

(iv) Misleading a claimant as to the applicable prescriptive period.

(v) Failing to pay the amount of any claim due a claimant within sixty days after receipt of satisfactory proof of loss from the claimant when the failure is arbitrary, capricious, or without probable cause.

(4) In addition to any general or special damages to which a claimant is entitled for breach of the imposed duty pursuant to Subparagraph (3)(a) of this Subsection, the claimant may be awarded penalties assessed against the self-insurer or self-insurance plan in an amount not to exceed two times the damages sustained or five thousand dollars, whichever is greater.

Acts 1990, No. 93, §1; Acts 2014, No. 500, §1.



RS 32:891 - Courts to report non-payment of judgments and convictions

PART III. PROOF OF FINANCIAL RESPONSIBILITY

§891. Courts to report non-payment of judgments and convictions

Whenever any person fails within sixty days to satisfy any final judgment, upon the written request of the judgment creditor or his attorney, it shall be the duty of the clerk of the court, or of the judge of a court which has no clerk, in which any such judgment is rendered within this state, to forward to the commissioner immediately after the expiration of said sixty days, a certified copy of such judgment.

If the defendant named in any certified copy of a judgment reported to the commissioner is a non-resident, the commissioner shall transmit a certified copy of the judgment to the official in charge of the issuance of licenses and registration certificates of the state of which the defendant is a resident.

Acts 1952, No. 52, §12.



RS 32:892 - Suspension for non-payment of judgment; exceptions

§892. Suspension for non-payment of judgment; exceptions

A. The commissioner, upon the receipt of a certified copy of a final judgment shall forthwith suspend the license and registration and any non-resident's operating privilege of any person against whom such judgment was rendered, except as hereinafter otherwise provided in this Section and in R.S. 32:895.

B. If the judgment creditor consents in writing, in such form as the commissioner may prescribe, that the judgment debtor be allowed license and registration or non-resident's operating privilege, the same may be allowed by the commissioner, in his discretion, for six months from the date of such consent and thereafter until such consent is revoked in writing, notwithstanding default in the payment of such judgment, or of any installments thereof prescribed in R.S. 32:895 provided the judgment debtor furnished proof of financial responsibility.

C. However, notwithstanding any provisions of this Part, satisfaction of any judgment or the giving of future proof shall not be required of a judgment debtor whose insurance company became insolvent subsequent to the accident from which the judgment arose. Furnishing of acceptable written proof of such insolvency shall rest with such judgment debtor.

Acts 1952, No. 52, §13. Amended by Acts 1968, No. 603, §1.



RS 32:893 - Suspension to continue until judgments paid and proof given

§893. Suspension to continue until judgments paid and proof given

Such license, registration and non-resident's operating privilege shall remain so suspended and shall not be renewed, nor shall any such license or registration be thereafter issued in the name of such person, including any such person not previously licensed, unless and until every such judgment is stayed, satisfied in full or to the extent hereinafter provided and until the said person gives proof of financial responsibility subject to the exemption stated in R.S. 32:892 and 32:895.

A discharge in bankruptcy following the rendering of any such judgment shall not relieve the judgment debtor from any of the requirements of this Part.

Acts 1952, No. 52, §14.



RS 32:894 - Payments sufficient to satisfy requirements

§894. Payments sufficient to satisfy requirements

NOTE: Subsection A eff. until Jan. 1, 2010. See Acts 2008, No. 921, §1.

A. Judgments herein referred to shall, for the purpose of this Chapter only, be deemed satisfied:

(1) When ten thousand dollars has been credited upon any judgment or judgments rendered in excess of that amount because of bodily injury to or death of one person as the result of any one accident.

(2) When, subject to such limit of ten thousand dollars because of bodily injury to or death of one person, the sum of twenty thousand dollars has been credited upon any judgment, or judgments, rendered in excess of that amount because of bodily injury to or death of two or more persons as the result of any one accident.

(3) When ten thousand dollars has been credited upon any judgment or judgments rendered in excess of that amount because of injury to or destruction of property of others as a result of any one accident.

NOTE: Subsection A as amended by Acts 2008, No. 921, §1, eff. Jan. 1, 2010.

A. Judgments herein referred to shall, for the purpose of this Chapter only, be deemed satisfied:

(1) When fifteen thousand dollars has been credited upon any judgment or judgments rendered in excess of that amount because of bodily injury to or death of one person as the result of any one accident.

(2) When, subject to such limit of fifteen thousand dollars because of bodily injury to or death of one person, the sum of thirty thousand dollars has been credited upon any judgment, or judgments, rendered in excess of that amount because of bodily injury to or death of two or more persons as the result of any one accident.

(3) When twenty-five thousand dollars has been credited upon any judgment or judgments rendered in excess of that amount because of injury to or destruction of property of others as a result of any one accident.

B. Payments made in settlement of any claims because of bodily injury, death, or property damage arising from a motor vehicle accident shall be credited in reduction of the amounts provided for in this Section.

Acts 1952, No. 52, §15. Acts 1984, No. 237, §1; Acts 2008, No. 921, §1, eff. Jan. 1, 2010.



RS 32:895 - Installment payment of judgments; default

§895. Installment payment of judgments; default

A. A judgment debtor upon due notice to the judgment creditor may apply to the court in which such judgment was rendered for the privilege of paying such judgment in installments and the court, in its discretion and without prejudice to any other legal remedies which the judgment creditor may have, may so order and fix the amounts and times of payment of the installments.

B. The commissioner shall not suspend a license, registration or a non-resident's operating privilege, and shall restore any license, registration or non-resident's operating privilege suspended following nonpayment of a judgment, when the judgment debtor gives proof of financial responsibility and obtains such an order permitting the payment of such judgment in installments, and while the payment of any said installment is not a default.

C. In the event the judgment debtor fails to pay any installment as specified by such order, then upon notice of such default, the commissioner shall forthwith suspend the license, registration or non-resident's operating privilege of the judgment debtor until such judgment is satisfied, as provided in this Chapter.

Acts 1952, No. 52, §16.



RS 32:896 - Proof required upon certain convictions

§896. Proof required upon certain convictions

A. When the director under Section 414(A) or 414(B)(2) of this Title suspends the license or nonresident operating privilege of any person upon receipt of evidence of conviction, entry of guilty plea, or forfeiture of bond of any person charged with operating a motor vehicle while under the influence of intoxicating beverages or narcotic drugs or stimulants of the central nervous system, or under Section 667 of this Title for refusal to submit to chemical tests of blood, breath, urine, or other bodily substance for determining the alcoholic content of his blood, no license shall be reinstated or reissued to the person unless such person previously has given or immediately gives and thereafter maintains proof of financial responsibility with respect to all motor vehicles registered by him and shall show financial responsibility individually as a non-owner for a period of three years.

B. If a person is not licensed, but by final order or judgment is convicted of or forfeits any bail or collateral deposited to secure an appearance for trial for any offense requiring the suspension or revocation of license, or for operating a motor vehicle upon the highways without being licensed to do so, or for operating an unregistered motor vehicle upon the highways, no license shall be thereafter issued to such person until he shall give and thereafter maintain proof of financial responsibility, when required.

C. Repealed by Acts 1982, No. 822, §3.

Acts 1952, No. 52, §17. Amended by Acts 1966, No. 464, §1; Acts 1968, No. 273, §15; Acts 1976, No. 594, §1; Acts 1979, No. 221, §1; Acts 1979, No. 348, §1.



RS 32:897 - Alternate methods of giving proof

§897. Alternate methods of giving proof

Proof of financial responsibility when required under this Chapter with respect to a motor vehicle or with respect to a person who is not the owner of a motor vehicle may be given by filing:

(1) A certificate of insurance as provided in R.S. 32:898 or 32:899, or

(2) A bond as provided in R.S. 32:903 or

(3) A certificate of deposit of money or securities as provided in R.S. 32:904 or

(4) A certificate of self-insurance, as provided in R.S. 32:1042, supplemented by an agreement by the self-insurer that, with respect to accidents occurring while the certificate is in force, he will pay the same judgments and in the same amounts that an insurer would have been obligated to pay under an owner's motor vehicle liability policy if it had been issued such a policy to said self-insurer.

No motor vehicle shall be or continue to be registered in the name of any person required to file proof of financial responsibility unless such proof shall be furnished for such motor vehicle.

Acts 1952, No. 52, §18.



RS 32:898 - Certificate of insurance as proof

§898. Certificate of insurance as proof

A. Proof of financial responsibility shall be furnished by filing with the commissioner an electronic certificate of any insurance carrier duly authorized to do business in this state certifying that there is in effect a motor vehicle liability policy for the benefit of the person required to furnish proof of financial responsibility. Such electronic certificate shall give the effective date of such motor vehicle liability policy, which date shall be the same as the effective date of the certificate, and shall designate by explicit description or by appropriate reference all motor vehicles covered thereby, unless the policy is issued to a person who is not the owner of a motor vehicle.

B. No motor vehicle shall be or continue to be registered in the name of any person required to file proof of financial responsibility unless such motor vehicle is so designated in such a certificate.

Acts 1952, No. 52, §19; Acts 2012, No. 368, §1.



RS 32:899 - Certificate furnished by non-resident as proof

§899. Certificate furnished by non-resident as proof

A. The non-resident owner of a motor vehicle not registered in this state may give proof of financial responsibility by filing with the commissioner a written certificate or certificates of an insurance carrier authorized to transact business in the state in which the motor vehicle or motor vehicles described in such certificates is registered, or if such non-resident does not own a motor vehicle, then in the state in which the insured resides, provided such certificate otherwise conforms to the provisions of this Chapter, and the commissioner shall accept the same upon condition that said insurance carrier complies with the following provisions with respect to the policies so certified:

(1) Said insurance carrier shall execute a power of attorney authorizing the commissioner to accept service on its behalf of notice or process in any action arising out of a motor vehicle accident in this state; and

(2) Said insurance carrier shall agree in writing that such policies shall be deemed to conform with the laws of this state relating to the terms of motor vehicle liability policies issued herein.

B. If any insurance carrier not authorized to transact business in this state, which has qualified to furnish proof of financial responsibility, defaults in any said undertakings or agreements, the commissioner shall not thereafter accept as proof any certificate of said carrier whether theretofore filed or thereafter tendered as proof, so long as such default continues.

Acts 1952, No. 52, §20.



RS 32:900 - Motor Vehicle Liability Policy" defined

§900. "Motor Vehicle Liability Policy" defined

A. A "Motor Vehicle Liability Policy" as said term is used in this Chapter, shall mean an owner's or an operator's policy of liability insurance, certified as provided in R.S. 32:898 or 32:899 as proof of financial responsibility, and issued except as otherwise provided in R.S. 32:899, by an insurance carrier duly authorized to transact business in this state, to or for the benefit of the person named therein as insured.

B. Such owner's policy of liability insurance:

(1) Shall designate by explicit description or by appropriate reference all motor vehicles with respect to which coverage is thereby to be granted; and

(2) Shall insure the person named therein and any other person, as insured, using any such motor vehicle or motor vehicles with the express or implied permission of such named insured against loss from the liability imposed by law for damages arising out of the ownership, maintenance, or use of such motor vehicle or motor vehicles within the United States of America or the Dominion of Canada, subject to limits exclusive of interest and costs with respect to each such motor vehicle as follows:

(a) Fifteen thousand dollars because of bodily injury to or death of one person in any one accident, and

(b) Subject to said limit for one person, thirty thousand dollars because of bodily injury to or death of two or more persons in any one accident, and

(c) Twenty-five thousand dollars because of damage to or destruction of property of others in any one accident.

(d) An owner may exclude a named person as an insured under a commercial policy if the owner obtains and maintains in force another policy of motor vehicle insurance which provides coverage for the person so excluded which is equal to that coverage provided in the policy for which the person was excluded. The alternative coverage is required for both primary and excess insurance.

C. Such operator's policy of liability insurance shall insure the person named as insured therein against loss from the liability imposed upon him by law for damages arising out of the use by him of any motor vehicle not owned by him, within the same territorial limits and subject to the same limits of liability as are set forth above with respect to an owner's policy of liability insurance.

D. Such motor vehicle liability policy shall state the name and address of the named insured, the coverage afforded by the policy, the premium charged therefor, the policy period and the limits of liability, and shall contain an agreement or be endorsed that insurance is provided thereunder in accordance with the coverage defined in this Chapter as respects bodily injury and death or property damage, or both, and is subject to all the provisions of this Chapter.

E. Such motor vehicle liability policy need not insure any liability under any worker's compensation law nor any liability on account of bodily injury to or death of an employee of the insured while engaged in the employment, other than domestic, of the insured, or while engaged in the operation, maintenance or repair of any such motor vehicle nor any liability for damage to property owned by, rented to, in charge of or transported by the insured.

F. Every motor vehicle liability policy shall be subject to the following provisions which need not be contained therein:

(1) The liability of the insurance carrier with respect to the insurance required by this Chapter shall become absolute whenever injury or damage covered by said motor vehicle liability policy occurs; said policy may not be cancelled or annulled as to such liability by an agreement between the insurance carrier and the insured after the occurrence of the injury or damage; no statement made by the insured or on his behalf and no violation of said policy shall defeat or void said policy;

(2) The satisfaction by the insured of a judgment for such injury or damage shall not be a condition precedent to the right or duty of the insurance carrier to make payment on account of such injury or damage;

(3) The insurance carrier shall have the right to settle any claim covered by the policy, and if such settlement is made in good faith, the amount thereof shall be deductible from the limits of liability specified in paragraph (2) of Sub-section B of this Section:

(4) The policy, the written application therefor, if any, and any rider or endorsement which does not conflict with the provisions of the Chapter shall constitute the entire contract between the parties.

G. Any policy which grants the coverage required for a motor vehicle liability policy may also grant any lawful coverage in excess of or in addition to the coverage specified for a motor vehicle liability policy and such excess or additional coverage shall not be subject to the provisions of this Chapter. With respect to a policy which grants such excess or additional coverage the term "motor vehicle liability policy" shall apply only to that part of the coverage which is required by this Section.

H. Any motor vehicle liability policy may provide that the insured shall reimburse the insurance carrier for any payment the insurance carrier would not have been obligated to make under the terms of the policy except for the provisions of this Chapter.

I. Any motor vehicle liability policy may provide for the prorating of the insurance thereunder with other valid and collectible insurance.

J. The requirements for a motor vehicle liability policy may be fulfilled by the policies of one or more insurance carriers which policies together meet such requirements.

K. Any binder issued pending the issuance of a motor vehicle liability policy shall be deemed to fulfill the requirements for such a policy.

L.(1) Notwithstanding the provisions of Paragraph (B)(2) of this Section, an insurer and an insured may by written agreement exclude from coverage the named insured and the spouse of the named insured. The insurer and an insured may also exclude from coverage any other named person who is a resident of the same household as the named insured at the time that the written agreement is entered into, and the exclusion shall be effective, regardless of whether the excluded person continues to remain a resident of the same household subsequent to the execution of the written agreement. It shall not be necessary for the person being excluded from coverage to execute or be a party to the written agreement. For the purposes of this Subsection, the term "named insured" means the applicant for the policy of insurance issued by the insurer.

(2) The form signed by the insured or his legal representative which excludes a named person from coverage shall remain valid for the life of the policy and shall not require the completion of a new driver exclusion form when a renewal, reinstatement, substitute, or amended policy is issued to the same named insured by the same insurer or any of its affiliates. Any changes to an existing policy, including but not limited to the addition of vehicles or insured drivers to said policy, regardless of whether these changes create new coverage, do not create a new policy and do not require the completion of a new agreement excluding a named person from coverage. For the purpose of this Subsection, a new policy shall mean an original contract of insurance which an insured enters into through the completion of an application on the form required by the insurer.

M.(1) Except for those tow trucks carrying liability coverage under the provisions of R.S. 32:1717, for those motor vehicles owned or operated by persons engaged in the business of actual farming and used primarily, but not exclusively, in carrying farm produce from farm to market or returning therefrom carrying goods and merchandise back to the farms, individually or cooperatively, where such carrying is not primarily for hire, or for motor vehicles being used for the transportation of forest products in their natural state, every motor carrier as defined in R.S. 32:1(37) shall be covered by a liability policy. Public liability and property damage insurance on motor carriers operating a vehicle that has a gross vehicle weight or gross combined weight rating in excess of twenty thousand pounds shall have the following liability limits:

(a) Those vehicles with a gross vehicle weight of more than twenty thousand pounds, but not more than fifty thousand pounds shall have:

(i) Twenty-five thousand dollars because of bodily injury or death of one person in any one accident, and

(ii) Subject to said limit for one person, fifty thousand dollars because of bodily injury to or death of two or more persons in any one accident, and

(iii) Twenty-five thousand dollars because of damage to or destruction of property of others in any one accident.

(b) Those vehicles with a gross vehicle weight of more than fifty thousand pounds shall provide a combined minimum single coverage limit of three hundred thousand dollars or the equivalent coverage of one hundred thousand dollars for injury or death to any one person, with a required minimum of not less than three hundred thousand dollars per occurrence, and twenty-five thousand dollars property damage.

(2) If, however, the motor carrier has qualified with the United States Department of Transportation (Interstate Commerce Commission) as a self-insurer, as authorized by 49 U.S.C. 10927, or has qualified for self-insurance under the provisions of R.S. 32:1042, the carrier shall be authorized as a self-insurer in Louisiana.

(3) The department may impose a fee not to exceed one dollar per vehicle to cover the expenses resulting from the administration of the provisions of this Subsection.

(4) In addition, all security providers for motor carriers, beginning June 15, 1995, shall notify the secretary, on a form required by the secretary, within forty-five calendar days from the date when any policy, bond, deposit, or other item of security is terminated, withdrawn, canceled, lapsed, or otherwise made ineffective.

Acts 1952, No. 52, §21. Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1984, No. 237, §1; Acts 1986, No. 1000, §1; Acts 1992, No. 979, §1; Acts 1995, No. 301, §1, eff. June 15, 1995; Acts 1996, 1st Ex. Sess., No. 34, §1, eff. May 7, 1996; Acts 2001, No. 368, §1; Acts 2002, 1st Ex. Sess., No. 81, §1; Acts 2008, No. 921, §1, eff. Jan. 1, 2010; Acts 2011, No. 17, §1.



RS 32:900.1 - Proof of financial responsibility; carriers of railroad workers

§900.1. Proof of financial responsibility; carriers of railroad workers

A. This Section shall apply to persons, firms, corporations, or contract carriers who are in the for-hire business of providing transportation services on the highways of this state for railroad workers in the course of their employment.

B. It shall be unlawful for any for-hire person, firm, corporation, or contract carrier to operate any motor vehicle along or upon any public street or highway in any parish, incorporated city, town, or village in this state for the carriage of passengers employed by or contracting as workers for a railroad company in the course of their employment unless such for-hire person, firm, corporation, or contract carrier has given, and there is in full force and effect and on file with the office of motor vehicles of the Department of Public Safety and Corrections, proof of financial responsibility pursuant to Subsection C of this Section.

C. When a vehicle that is designed to carry fifteen or fewer passengers is used by a for-hire person, firm, corporation, or contract carrier to transport passengers who are employed by or who are contracting as workers for a railroad company in the course of their employment, that for-hire person, firm, corporation, or contract carrier shall, as proof of financial responsibility, maintain and be able to show verification of hit and run, uninsured, and underinsured motor vehicle coverage in a total amount of not less than five hundred thousand dollars per passenger.

D.(1) Whenever the owner of a for-hire carrier used to transport railroad workers is found in violation of this Section, the Department of Public Safety and Corrections, office of motor vehicles, shall send the owner a "Notice of Violation" within thirty days of the violation. The notice shall inform the owner that noncompliance with the provisions of this Section shall subject the registration of the carrier vehicle to suspension.

(2) The office of motor vehicles shall adopt rules and regulations in accordance with the Administrative Procedure Act, subject to oversight by the House and Senate committees on transportation, highways and public works as are necessary regarding the regulation and enforcement of this Section. This authority shall include the assessment of fees and fines in accordance with this Section.

(3) In the event that the driver and the owner are not the same person, the driver shall not be responsible for violations of this Section.

E. The provisions of this Section shall not apply to any railroad company using vehicles owned by the railroad company and operated by railroad employees to transport railroad employees in the course of their employment.

Acts 2012, No. 807, §1.



RS 32:901 - Notice of cancellation or termination of certified policy

§901. Notice of cancellation or termination of certified policy

When an insurance carrier has certified a motor vehicle liability policy under R.S. 32:898 or a policy under R.S. 32:899, the insurance so certified shall not be cancelled or terminated until at least ten days after a notice of cancellation or termination of the insurance so certified shall be filed electronically by the insurance carrier in the office of the commissioner, except that such a policy subsequently procured and certified shall, on the effective date of its certification, terminate the insurance previously certified with respect to any motor vehicle designated in both certificates.

Acts 1952, No. 52, §22; Acts 2012, No. 368, §1.



RS 32:902 - Chapter not to affect other policies

§902. Chapter not to affect other policies

A. This Chapter shall not be held to apply to or affect policies of automobile insurance against liability which may now or hereafter be required by any other law of this state, and such policies, if they contain an agreement or are endorsed to conform to the requirements of this Chapter, may be certified as proof of financial responsibility under this Chapter.

B. This Chapter shall not be held to apply to or affect policies insuring solely the insured named in the policy against liability resulting from the maintenance or use by persons in the insured's employ or on his behalf of motor vehicle not owned by the insured.

Acts 1952, No. 52, §23.



RS 32:903 - Bond as proof

§903. Bond as proof

A. Proof of financial responsibility may be furnished by filing with the commissioner the bond of a surety company duly authorized to transact business in the state, or a bond with at least two individual sureties each owning real estate within this state, and together having equities equal in value to at least twice the amount of such bond, which real estate shall be scheduled in the bond approved by a judge of a court of record. Such bond shall be conditioned for payments in amounts and under the same circumstances as would be required in a motor vehicle liability policy, and shall not be cancelable except after ten days' written notice to the commissioner. Upon the filing of notice to such effect by the commissioner in the office of the proper clerk or court of the county or city where such real estate shall be located, such bond shall constitute a lien in favor of the state upon the real estate so scheduled of any surety, which lien shall exist in favor of any holder of a judgment against the person who has filed such bond.

B. If such a judgment, rendered against the principal on such bond shall not be satisfied within sixty days after it has become final, the judgment creditor may, for his own use and benefit and at his sole expense, bring an action or actions in the name of the state against the company or persons executing such bond, including an action or proceeding to foreclose any lien that may exist upon the real estate of a person who has executed such bond.

Acts 1952, No. 52 §24.



RS 32:904 - Money or securities as proof

§904. Money or securities as proof

A.(1) Proof of financial responsibility may be evidenced by the certificate of the state treasurer that the person named therein has deposited with him thirty thousand dollars in cash or securities such as may legally be purchased by savings banks or for trust funds of a market value of thirty thousand dollars.

(2) The state treasurer shall not accept any such deposit and issue a certificate therefor and the commissioner shall not accept such certificate unless accompanied by evidence that there are no unsatisfied judgments of any character against the depositor in the parish where the depositor resides.

B. Such deposit shall be held by the State Treasurer to satisfy, in accordance with the provisions of this Chapter, any execution on a judgment issued against such person making the deposit, for damages, including damages for care and loss of services, because of bodily injury to or death of any person, or for damages because of injury to or destruction of property, including the loss of use thereof, resulting from the ownership, maintenance, use or operation of a motor vehicle after such deposit was made. Money or securities so deposited shall not be subject to attachment or execution unless such attachment or execution shall arise out of a suit for damages as aforesaid.

Acts 1952, No. 52, §25. Acts 1984, No. 237, §1.



RS 32:905 - Owner may give proof for others

§905. Owner may give proof for others

Whenever any person required to give proof of financial responsibility hereunder is or later becomes an operator in the employ of any owner, or is or later becomes a member of the immediate family or household of the owner, the commissioner shall accept proof given by such owner in lieu of proof by such other person to permit such other person to operate a motor vehicle for which the owner has given proof as herein provided. The commissioner shall designate the restrictions imposed by this Section on the face of such person's license.

Acts 1952, No. 52, §26.



RS 32:906 - Substitution of proof

§906. Substitution of proof

The commissioner shall consent to the cancellation of any bond or certificate of insurance or the commissioner shall direct and the State Treasurer shall return any money or securities to the person entitled thereto upon the substitution and acceptance of other adequate proof of financial responsibility pursuant to this Chapter.

Acts 1952, No. 52, §27.



RS 32:907 - Other proof may be required

§907. Other proof may be required

Whenever any proof of financial responsibility filed under the provisions of this Chapter no longer fulfills the purposes for which required, the commissioner shall for the purpose of this Chapter, require other proof as required by this Chapter, and shall suspend the license and registration or the non-resident's operating privilege pending the filing of such other proof.

Acts 1952, No. 52, §28.



RS 32:908 - Duration of proof; when proof may be cancelled or returned

§908. Duration of proof; when proof may be cancelled or returned

A. The commissioner shall, upon request, consent to the immediate cancellation of any bond or certificate of insurance, or the commissioner shall direct and the state treasurer shall return to the person entitled thereto, any money or securities deposited pursuant to this Chapter as proof of financial responsibility, or the commissioner shall waive the requirement of filing proof, in any of the following events:

(1) At any time after three years from the date such proof was required when during the three year period preceding the request, the commissioner has not received record of a conviction or a forfeiture of bail which would require or permit the suspension or revocation of the license, registration or non-resident's operating privilege of the person by or for whom such proof was furnished; or

(2) In the event of the death of the person on whose behalf such proof was filed or the permanent incapacity of such person to operate a motor vehicle; or

(3) In the event that the person who has given proof surrenders his license and registration to the commissioner;

B. However, the commissioner shall not consent to the cancellation of any bond or the return of any money or securities in the event any action for damages upon a liability covered by such proof is then pending or any judgment upon such liability is then unsatisfied, or in the event the person who has filed such bond or deposited such money or securities, has, within one year immediately preceding such request been involved as an operator or owner in any motor vehicle accident resulting in injury or damage to the person or property of others. An affidavit of the applicant as to the non-existence of such facts, or that he has been released from all of his liability, or has been finally adjudicated not to be liable, for such injury or damage, shall be sufficient evidence thereof in the absence of evidence to the contrary in the records of the commissioner.

C. Whenever any person whose proof has been cancelled or returned under paragraph (3) of this Section applies for a license or registration within a period of three years from the date proof was originally required, any such application shall be refused unless the applicant shall reestablish such proof for the remainder of such three year period.

Acts 1952, No. 52. Amended by Acts 1962, No. 495, §1.



RS 32:909 - Proof to be maintained for three years

§909. Proof to be maintained for three years

In all cases, under this Chapter, in which a person is required to give proof of financial responsibility, he shall maintain such proof for a period of three years.

Added by Acts 1962, No. 495 §2.



RS 32:910 - Driver's license; immediate reinstatement, reissuance, or issuance of restricted license

§910. Driver's license; immediate reinstatement, reissuance, or issuance of restricted license

Whenever any person who is eligible for the reinstatement of a license, reissuance of a license, or issuance of a restricted license due to economic hardship, upon presentation of proof of financial responsibility under the provisions of this Chapter, presents a certified copy of the judgment ordering the reinstatement, reissuance, or issuance at the driver's license office for the parish in which he resides, the Department of Public Safety shall immediately reinstate, reissue, or issue the license to which the person is entitled without any additional administrative delays. If at a later date the Department of Public Safety determines that the proof given was false or fraudulent, the license previously reinstated, reissued, or issued shall immediately be suspended for a period of time in accordance with the original order of suspension and the person shall be prosecuted as otherwise provided by law.

Added by Acts 1981, No. 445, §1.



RS 32:1021 - Transfer of registration to defeat purpose of chapter prohibited

PART IV. PENAL PROVISIONS

§1021. Transfer of registration to defeat purpose of chapter prohibited

If an owner's registration has been suspended hereunder, such registration shall not be transferred nor the motor vehicle in respect of which such registration was issued registered in any other name until the commissioner is satisfied that such transfer of registration is proposed in good faith and not for the purpose or with the effect of defeating the purposes of this Chapter. Nothing in this Section shall in any way affect the rights of any conditional vendor, chattel mortgagee or lessor of a motor vehicle registered in the name of another as owner who becomes subject to the provisions of this Section.

Acts 1952, No. 52, §30.



RS 32:1022 - Surrender of license and registration

§1022. Surrender of license and registration

Any person whose license or registration shall have been suspended as herein provided, or whose policy of insurance or bond, when required under this Chapter, shall have been cancelled or terminated, or who shall neglect to furnish other proof upon request of the commissioner, shall immediately return his license and registration to the commissioner. If any person shall fail to return to the commissioner the license or registration as provided herein, the commissioner shall forthwith direct any peace officer to secure possession thereof and to return the same to the commissioner.

Acts 1952, No. 52, §31.



RS 32:1023 - Other violations; penalties

§1023. Other violations; penalties

A. Failure to report an accident as required in R.S. 32:871 shall be punished by a fine not in excess of twenty-five dollars, and in the event of injury or damage to the person or property of another in such accident, the commissioner shall suspend the license of the person failing to make such report, or the non-resident's operating privilege of such person, until such report has been filed and for such further period not to exceed thirty days as the commissioner may fix.

B. Any person who gives information in a report provided for in R.S. 32:398 or 871 knowing or having reason to believe that such information is false, or who shall forge or, without authority, sign any evidence of proof of financial responsibility, or who files or offers for filing any such evidence of proof knowing or having reason to believe that it is forged or signed without authority, shall be fined not more than one thousand dollars or imprisoned for not more than one year, or both.

C. Any person whose license or registration or non-resident's operating privilege has been suspended or revoked under this Chapter, and who, during such suspension or revocation drives any motor vehicle upon any highway or knowingly permits any motor vehicle owned by such person to be operated by another upon any highway, except as permitted under this Chapter, shall be fined not more than five hundred dollars or imprisoned not exceeding six months, or both.

D. Any person willfully failing to return license or registration as required in R.S. 32:1022 shall be fined not more than five hundred dollars or imprisoned not to exceed thirty days, or both.

E. Any person who shall violate any provision of this Chapter for which no penalty is otherwise provided shall be fined not more than five hundred dollars or imprisoned not more than ninety days, or both.

Acts 1952, No. 52, §32. Acts 1985, No. 547, §1.



RS 32:1041 - Exceptions

PART V. MISCELLANEOUS PROVISIONS

§1041. Exceptions

A. This Chapter shall not apply with respect to any motor vehicle owned by the United States, this state or any political subdivision of this state, or any municipality therein, a bona fide organized public volunteer fire department which owns and operates those specially equipped motor vehicles for fire fighting purposes, nor, except for R.S. 32:871 and 905, with respect to any motor vehicle which is subject to the jurisdiction of the Louisiana Public Service Commission, or to any motor vehicle subject to registration under the single state registration for motor carriers authorized by 49 U.S.C. 11506, or as otherwise permitted by federal law, or to carriers of persons operating over specified routes with fixed termini and predominantly under franchises or indeterminate permits granted by an incorporated municipality and who are subject to the regulatory jurisdiction of such municipality.

B. Any person, firm, association, or corporation licensed and engaged in the business of renting or leasing motor vehicles to be operated on the public highways shall only be required to furnish proof of financial ability to satisfy any judgment or judgments rendered against said person, firm, association, or corporation in his or its capacity as owner of the said motor vehicles, and shall not be required to furnish proof of its financial ability to satisfy any judgment or judgments rendered against the person to whom the motor vehicle was rented or leased at the time of the accident.

Acts 1952, No. 52, §33; Acts 1990, No. 862, §1; Acts 1995, No. 301, §1, eff. June 15, 1995.



RS 32:1042 - Self-insurers

§1042. Self-insurers

A. Any person in whose name more than twenty-five motor vehicles are registered or who owns property in Louisiana assessed in his name having a value of one hundred thousand dollars or more after deducting any encumbrances thereon from its assessed valuation may qualify as a self-insurer by obtaining a certificate of self-insurance issued by the assistant secretary of the office of motor vehicles as provided in Subsection B of this Section.

B.(1) The assistant secretary may, at his discretion, upon the application of such a person, issue a certificate of self-insurance when he is satisfied that such person is possessed and will continue to be possessed of ability to pay judgments obtained against such person.

(2) The assistant secretary shall assess a fee of one hundred dollars for each certificate.

C. Upon not less than five days notice and a hearing pursuant to such notice, the commissioner may cancel upon reasonable grounds a certificate of self-insurance. Failure to pay any judgment within sixty days after such judgment has become final shall constitute a reasonable ground for the cancellation of a certificate of self-insurance. The commissioner, upon receipt of certified copy of a final judgment, shall forthwith suspend the license and registration, or any nonresident's operating privileges, of any person, or any legal entity, against whom such judgment was rendered, except as otherwise provided in R.S. 32:892 and R.S. 32:895.

D. Any person or any legal entity whose certificate of self-insurance has been cancelled for his failure to pay a final judgment shall not be eligible for the renewal or reissuance of a certificate of self-insurance for a period of five years from the date of cancellation.

Acts 1952, No. 52, §34. Amended by Acts 1981, No. 653, §1; Acts 1985, No. 589, §1.



RS 32:1043 - Residual market plans

§1043. Residual market plans

A. After consultation with insurance companies authorized to issue motor vehicle insurance in this state, the commissioner of insurance shall approve a reasonable plan for insuring commercial motor vehicles, including garage liability insurance, called the Commercial Automobile Insurance Procedures and a separate reasonable assigned risk plan for insuring private passenger automobiles and other motor vehicles, called the Louisiana Automobile Insurance Plan. These plans shall provide insurance to those who are in good faith entitled to but are unable to procure such policies through ordinary methods. The Louisiana Automobile Insurance Plan shall not subsidize losses or participate in the profits of the members of the Commercial Automobile Insurance Procedures. All actuarially adequate rates for insurance provided by the plans shall be approved by the commissioner of insurance. All insurers writing insurance for commercial motor vehicle insurance, private passenger automobiles, or other motor vehicles in the state shall be members of the plans authorized by this Section and share in the administrative expenses for the operation of the plans based on the market share of premiums for the preceding calendar year. The exceptions provided in R.S. 32:1041(A) shall not apply to this Section.

B. Any applicant for any such policy, any person insured under any such plan, and any insurance company affected may appeal to the commissioner of insurance from any ruling or decision of the manager or committee designated to operate such plan. Any person aggrieved hereunder by any order or act of the commissioner of insurance may, within ten days after notice thereof, file a petition in the district court of the parish of East Baton Rouge or in the district court of the domicile of the aggrieved person, for a review thereof. The court shall summarily hear the petition and may make any appropriate order or decree.

Acts 1952, No. 52, §35. Amended by Acts 1956, Ex.Sess., No. 12, §1; Acts 1995, No. 431, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008.



RS 32:1251 - Declaration of public policy

CHAPTER 6. DISTRIBUTION AND SALE OF MOTOR VEHICLES

PART I. GENERAL PROVISIONS APPLICABLE TO MOTOR VEHICLES

AND RECREATIONAL PRODUCTS

§1251. Declaration of public policy

The legislature finds and declares that the distribution and sale of motor vehicles and recreational products in the state of Louisiana vitally affects the general economy of the state, the public interest, and the public welfare, and that in order to promote the public interest, and the public welfare, and in the exercise of its police power, it is necessary to regulate and to license those persons enumerated in R.S. 32:1254 and doing business in Louisiana, in order to prevent frauds, impositions, and other abuses upon its citizens, and avoid undue control of the independent motor vehicle dealer and recreational products by their motor vehicle manufacturing and distributive organizations and foster and keep alive vigorous and healthy competition, by prohibiting unfair practices by which fair and honest competition is destroyed or prevented, and to protect the public against the creation or perpetuation of monopolies and practices detrimental to the public welfare, to prevent the practice of requiring the buying, leasing, or renting of special features, appliances, and equipment not desired or requested by the purchaser, lessee, or renter, to prevent false and misleading advertising, to prevent unfair practices by said licensees, to promote the public safety and prevent disruption of the system of distribution of motor vehicles and recreational products to the public and prevent deterioration of facilities for servicing motor vehicles and keeping same safe and properly functioning, and prevent bankrupting of motor vehicle and recreational products dealers and lessors, who might otherwise be caused to fail because of such unfair practices and competition, thereby resulting in unemployment, disruption of leases, and nonpayment of taxes and loans, and contribute to an inevitable train of undesirable consequences, including economic depression.

Acts 1985, No. 911, §1; Acts 2005, No. 500, §1, eff. July 12, 2005; Acts 2009, No. 403, §1, eff. July 7, 2009; Acts 2012, No. 326, §3.



RS 32:1252 - Definitions

§1252. Definitions

The following words, terms, and phrases, when used in this Chapter, shall have the meanings respectively ascribed to them in this Section, except where the context clearly indicates a different meaning:

(1) "All-terrain vehicle" shall mean any vehicle manufactured for off-road use and issued a manufacturer's statement or certificate of origin, as required by the commission, that cannot be issued a registration certificate and license to operate on the public roads of this state because, at the time of manufacture, the vehicle does not meet the safety requirements prescribed by R.S. 32:1301 through 1310. This includes vehicles that are issued a title by the Department of Public Safety and Corrections, public safety services, such as recreational and sports vehicles, but it shall not include off-road vehicles used for farm purposes, farm equipment, or heavy construction equipment.

(2) "Ambulance" means a vehicle used exclusively for providing emergency and nonemergency medical care to an injured or ill person or transporting an injured or ill person, if the vehicle provides all of the following:

(a) A driver's compartment.

(b) A compartment to accommodate an emergency medical care technician or paramedic and two injured or ill persons so positioned that one of the injured or ill persons can be given intensive life-support during transit.

(c) Equipment and supplies for emergency care of an injured or ill person where the ill person is located or at the scene of an injury-producing incident as well as in transit.

(d) Two-way radio communication capability.

(e) Equipment for light rescue or extrication procedures.

(3) "Boat" means a component of a marine product that is not equipped with an outboard or inboard/outboard motor attached thereto.

(4) "Boat package" means a boat that is equipped from its manufacturer or distributor with an inboard, outboard, or inboard/outboard motor or engine attached thereto, installed thereon, or shipped or invoiced together as a package. The boat package may include a trailer invoiced from the manufacturer of the boat. For the purposes of this Chapter, the boat package brand shall be determined by the brand of the boat.

(5) "Broker" means a person who, for a fee or commission, arranges or offers to arrange a transaction involving the sale, for purposes other than resale, of a new motor vehicle or recreational product, and who is not:

(a) A motor vehicle dealer or recreational products dealer, or bona fide employee of a motor vehicle dealer, when acting on behalf of a motor vehicle or recreational products dealer.

(b) A manufacturer, distributor, convertor, or bona fide employee of a manufacturer, distributor, or convertor, when acting on behalf of a manufacturer, distributor, or convertor.

(c) At any point in the transaction, the bona fide owner of the motor vehicle or recreational product involved in the transaction.

(6) "Commission" means the Louisiana Motor Vehicle Commission created by this Chapter or its designee.

(7)(a) "Community or territory" or "area of responsibility" shall mean the licensee's area of principal sales and service responsibility as specified by the franchise in effect with any licensee of the commission.

(b) The area of responsibility of a licensee shall not be comprised of an area less than the applicable area provided for in Subparagraph (b) of this Paragraph, unless approved by the commission pursuant to the provisions of this Chapter, or if, on August 15, 2001, such dealer had an effective contractual agreement for a smaller area of responsibility.

(c) A marine dealer's area of responsibility shall mean the marine dealer's area of principal sales and service responsibility as specified by the contract, franchise, or selling agreement in effect with the manufacturer or distributor. The marine manufacturer or distributor shall designate and provide to the commission in writing the marine dealer's area of responsibility when the contract is granted or, should there be contracts in existence on August 15, 2004, without such designation, the commission shall require the manufacturer or distributor to designate the area of responsibility. The manufacturer or distributor shall adopt uniform procedures to establish the area of responsibility that is assigned to a marine dealer. The uniform procedures shall include market research information from identified credible industry sources that project product sales of the brand of marine product for which the contract or franchise agreement is granted. In the absence of such designation by the manufacturer or distributor, or in the event that the area of responsibility designated by the manufacturer or distributor is rejected by the commission and such decision by the commission is affirmed on appeal, the marine dealer's area of responsibility shall mean either of the following:

(i) The area within a fifteen-mile radius of the dealership if the dealership is located in a parish containing a population of three hundred thousand persons or more.

(ii) The area within a thirty-mile radius of the dealership if the dealership is located in a parish containing a population of less than three hundred thousand persons.

(8) "Converter" or "secondary manufacturer" means a person who prior to the retail sale of motor vehicles or trailers, assembles, installs, or affixes a body, cab, or special equipment to a chassis, or who substantially adds, subtracts from, or modifies a previously assembled or manufactured motor vehicle or trailer.

(9) "Dealer" means any person licensed to sell a motor vehicle, specialty vehicle, or recreational product subject to regulation by this Chapter.

(10) "Dealer-operator" shall mean the natural person designated in the franchise as the operator of a motor vehicle dealership.

(11) "Designated successor" means the spouse, child, grandchild, parent, brother, or sister, of a dealer who, in the case of a deceased dealer, is entitled to inherit the dealer's ownership interest in the dealership under the terms of the dealer's will; the spouse, or other person who has otherwise been designated in writing by a deceased dealer to succeed him in the motor vehicle dealership, such designation having been furnished to the manufacturer; or the spouse, or other person who, under the laws of intestate succession of this state is entitled to inherit the interest; or who, in the case of an incapacitated dealer, has been appointed by a court in a proceeding interdicting the dealer as the legal representative of the dealer's property. The terms shall also include the appointed and qualified personal representative and testamentary trustee of a deceased dealer.

(12) "Distributor" or "wholesaler" means any person, resident or nonresident, who in whole or in part sells or distributes vehicles or new, remanufactured, reconditioned, or rebuilt motor vehicle motors to dealers, or who maintains distributor representatives.

(13) "Distributor branch" means a branch office maintained by a person, resident or nonresident, who in whole or in part sells or distributes motor vehicles or recreational products to motor vehicle or recreational products dealers, or for directing or supervising, in whole or in part, its representatives.

(14) "Distributor representative" means any officer, agent, or employee employed by a distributor, distributor branch, or wholesaler.

(15) "Established place or established place of business" shall mean a permanently enclosed building or structure either owned, leased, or rented, which meets local zoning or municipal requirements, and regularly occupied by a person, easily accessible to the public at which the regular business of a licensee will be carried on in good faith, and, at which place of business shall be kept and maintained the books, records, and files necessary to conduct the business; and shall not mean residences, tents, temporary stands, lots, or any temporary quarters.

(16) "Factory branch" means a branch office maintained by a person who fabricates, manufactures, or assembles motor vehicles or recreational products, for the sale of motor vehicles or recreational products to distributors, or for the sale of motor vehicles or recreational products to motor vehicle or recreational products dealers, or for directing or supervising, in whole or in part, its representatives.

(17) "Factory representative" means any officer, agent, or employee employed by a person who fabricates, manufactures, or assembles motor vehicles or recreational products, or by a factory branch, for the purpose of making or promoting the sale of his, its, or their motor vehicles or recreational products, or for supervising or contacting his, its, or their dealers or prospective dealers.

(18) "Financial institution" means any person organized to engage in the business of banking pursuant to the laws of the United States or Title 6 of the Louisiana Revised Statutes of 1950.

(19) "Fire truck" means any one of the following:

(a) A pumper fire apparatus, which is a vehicle equipped with a permanently mounted fire pump of 750 gpm (2850 L/min) rated capacity or greater, a water tank of at least 500 gal (1900 L), and hose body. The primary purpose of this type of apparatus is to combat structural and associated fires.

(b) An initial attack fire apparatus, which is a vehicle equipped with an attack pump of 250 through 700 gpm (950 through 2650 L/min), a water tank, and minimum hose and equipment, that is designed primarily for rapid response and initiating a fire attack on structural, vehicular, or vegetation fires and supporting associated fire department operations.

(c) A mobile water supply fire apparatus, which is a vehicle equipped with a water tank of at least 1000 gal (3800 L) and designed primarily for transporting water to fire emergency scenes to be applied by other vehicles or pumping equipment.

(d) An aerial ladder and elevating platform fire apparatus, which is a vehicle equipped with a permanently mounted, power-operated aerial ladder or with a passenger carrying platform attached to the uppermost boom of a series of telescoping, articulating, or telescoping and articulating booms and designed to provide rescue capability from elevated positions and the positioning of firefighters and elevated master streams for fire suppression tasks.

(20) "Franchise" means any written contract or selling agreement between a motor vehicle or recreational products dealer, a motor vehicle lessor, or a specialty vehicle dealer and a manufacturer, motor vehicle lessor franchisor, or converter of a new motor vehicle or specialty vehicle or its distributor or factory branch by which the motor vehicle or recreational products dealer, motor vehicle lessor, or specialty vehicle dealer is authorized to engage in the business of selling or leasing the specific makes, models, or classifications of new motor vehicles, recreational products, or specialty vehicles marketed or leased by the manufacturer, motor vehicle lessor franchisor, or converter and designated in the franchise agreement or any addendum thereto. For purposes of this Chapter, any written modification, amendment, or addendum to the original franchise agreement, which changes the rights and obligations of the parties to the original franchise agreement, shall constitute a new franchise agreement, effective as of the date of the modification, amendment, or addendum.

(21) "Lease facilitator" means a person, other than a motor vehicle or recreational products dealer or a bona fide employee of a motor vehicle or recreational products dealer, or a motor vehicle lessor or a bona fide employee of a motor vehicle lessor, who engages in one or both of the following activities:

(a) Holds himself out to any person as a "motor vehicle leasing company" or "motor vehicle leasing agent" or uses a similar title, for the purpose of soliciting or procuring a person to enter into a contract or agreement to become the lessee of a motor vehicle or recreational product that is not, and will not be, titled in the name of and registered to the lease facilitator.

(b) Otherwise solicits a person to enter into a contract or agreement to become a lessee of a vehicle that is not, and will not be, titled in the name of and registered to the lease facilitator, or who is otherwise engaged in the business of securing lessees or prospective lessees of motor vehicles or recreational products that are not, and will not be, titled in the name of and registered to the facilitator.

(22) "Licensee" means any person who is required to be licensed by the commission pursuant to the provisions of this Chapter.

(23) "Low-speed vehicle" means a four-wheeled vehicle with a maximum speed of not less than twenty miles per hour but not more than twenty-five miles per hour that possesses the minimum motor vehicle equipment appropriate for vehicle safety as required by 49 CFR 571.500.

(24) "Manufacturer" means any person, resident or nonresident, who fabricates, manufactures, or assembles motor vehicles, recreational products, or new, remanufactured, reconditioned, or rebuilt motor vehicle or marine motors.

(25) "Marine dealer" means any person who holds a bona fide contract or franchise with a manufacturer or distributor of marine products, except for a person engaged in the business of renting or selling new or used watercraft or boats adapted to be powered only by an occupant's energy, and who holds a license as a recreational products dealer pursuant to the provisions of this Chapter.

(26) "Marine motor" or "marine engine" means a motor that is a component of a marine product that is sold separately from a boat when delivered to the marine dealer by the distributor or manufacturer.

(27) "Marine product" means a new or used watercraft, boat, marine motor, and a boat or watercraft trailer. The term also includes an outboard motor or a boat with an inboard/outboard motor attached to it. The term shall not mean a new or used watercraft or boat adapted to be powered only by the occupant's energy.

(28) "Marine product line" means a particular model of a marine product designed for recreational or commercial use on water.

(29) "Marine product salesman" means any natural person employed by a licensee of the commission whose duties include the selling, leasing, or offering for sale or lease, financing or insuring marine products on behalf of the licensee and who holds a motor vehicle salesman license under the provisions of this Chapter.

(30) "Motorcycle" means a motor vehicle having a seat or saddle for the use of the rider and designed to travel on not more than three wheels in contact with the ground but excluding a tractor and electric-powered scooters not required to be registered.

(31)(a) "Motorcycle or all-terrain vehicle dealer" means any person who, for a commission or with intent to make a profit or gain of money or other thing of value, buys, sells, brokers, exchanges, auctions, offers, or attempts to negotiate a sale or exchange of an interest in motorcycles or all-terrain vehicles and who is engaged wholly or in part in the business of buying and selling motorcycles or all-terrain vehicles in the state of Louisiana and who holds a license as a recreational products dealer under the provisions of this Chapter.

(b) The term shall also include anyone not licensed under this Chapter, who sells motorcycles or all-terrain vehicles and who rents on a daily basis motorcycles or all-terrain vehicles, not of the current year or immediate prior year models, that have been titled previously to an ultimate purchaser.

(c) "Motorcycle or all-terrain vehicle dealer" shall not include any of the following:

(i) Receivers, trustees, administrators, executors, guardians, or other persons appointed by or acting under the judgment or order of any court.

(ii) Public officers while performing their official duties.

(iii) Employees of motorcycle or all-terrain vehicle dealers when engaged in the specific performance of their duties as such employees.

(iv) Mortgagees or secured parties as to sales of motorcycles or all-terrain vehicles constituting collateral on a mortgage or security agreement.

(v) Insurance companies.

(vi) Auctioneers or auction houses who are not engaged in the auction of motorcycles or all-terrain vehicles as the principal part of their business, including but not limited to the following auctions: estate auctions, bankruptcy auctions, farm equipment auctions, or government auctions.

(32) "Motorcycle or all-terrain vehicle salesman" means any natural person employed by a licensee of the commission whose duties include the selling, leasing, or offering for sale or lease, financing or insuring motorcycle or all-terrain vehicles on behalf of said licensee and who holds a motor vehicle salesman license under the provisions of this Chapter.

(33) "Motor home" means a motor vehicle designed as an integral unit to be used as a conveyance upon the public streets and highways and for use as a temporary or recreational dwelling and having at least four of the following permanently installed systems which meet American National Standards Institute and National Fire Protection Association standards in effect as of the date of manufacture, two of which shall be systems specified below in Subparagraph (a), (d), or (e) of this Paragraph:

(a) Cooking facilities.

(b) Ice box or mechanical refrigerator.

(c) Potable water supply including plumbing and a sink with faucet either self-contained or with connections for an external source, or both.

(d) Self-contained toilet or a toilet connected to a plumbing system with connection for external water disposal, or both.

(e) Heating or air conditioning system, or both, separate from the vehicle engine or the vehicle engine electrical system.

(f) A one hundred ten/one hundred fifteen volt alternating current electrical system either with its own power supply or with a connection for an external source, or both, or a liquefied petroleum system and supply.

(34) "Motor vehicle" means any motor driven car, van, or truck required to be registered which is used, or is designed to be used, for the transporting of passengers or goods for public, private, commercial, or for hire purposes.

(35)(a) "Motor vehicle dealer" means any person, not excluded by Subparagraph (b) of this Paragraph who holds a bona fide franchise in effect with a manufacturer or distributor of new motor vehicles, and a license under the provisions of this Chapter or a subsidiary of any such entity. Such duly franchised and licensed motor vehicle dealers shall be the sole and only persons entitled to sell, publicly solicit, and advertise the sale of new motor vehicles as such.

(b) The term "motor vehicle dealer" does not include any of the following:

(i) Receivers, trustees, administrators, executors, guardians, or other persons appointed by or acting under judgment or order of any court.

(ii) Public officers while performing or in operation of their duties.

(iii) Employees of persons enumerated in Item (i) of this Subparagraph when engaged in the specific performance of their duties as such employees.

(iv) Financial institutions engaged in the sale of motor vehicles for the collection of debts secured thereby.

(36)(a) "Motor vehicle lessor" shall mean any person, not excluded by Subparagraph (b) of this Paragraph, engaged in the motor vehicle, recreational products, or specialty vehicle leasing or rental business. It shall also include a subsidiary of any such entity.

(b) The term "motor vehicle lessor" does not include any of the following:

(i) Receivers, trustees, administrators, executors, guardians, or other persons appointed by or acting under judgment or order of any court.

(ii) Public officers while performing or in the operation of their duties.

(iii) Employees of persons, corporations, or associations enumerated in Item (i) of this Subparagraph when engaged in the specific performance of their duties as such employees.

(iv) Financial institutions engaged in the leasing of motor vehicles, recreational products, or specialty vehicles.

(c) Any motor vehicle lessor who rents on a daily basis motor vehicles, recreational products, or specialty vehicles not of the current year or immediate prior year models that have been titled previously to an ultimate purchaser, and who is otherwise not required to obtain a license under this Chapter, shall be subject to the regulation of the Louisiana Used Motor Vehicle Commission.

(37) "Motor vehicle lessor agent" means any natural person, other than a daily rental person, employed by a motor vehicle lessor licensed by the commission whose duties include the leasing, renting or offering for lease or rent motor vehicles, recreational products, or specialty vehicles on behalf of said motor vehicle lessor.

(38) "Motor vehicle lessor franchisor" means any person who grants a franchise to any person granting the right to lease or rent a motor vehicle, recreational product, or specialty vehicle under its trade name, trademark, or service mark or to sell used motor vehicles, recreational products, or specialty vehicles formerly a part of its rental fleet.

(39) "Motor vehicle salesman" means any natural person employed by a licensee of the commission whose duties include the selling, leasing, or offering for sale or lease, financing or insuring motor vehicles, recreational products, or specialty vehicles on behalf of said licensee.

(40) "New marine product" means a marine product, the legal title to which has never been transferred by a manufacturer, distributor, or dealer to an ultimate purchaser.

(41) "New motorcycle or all-terrain vehicle" means a motorcycle or all-terrain vehicle, the legal title to which has never been transferred by a manufacturer, distributor, or dealer to an ultimate purchaser.

(42) "New motor vehicle", "new recreational product", or "new specialty vehicle" means a motor vehicle, recreational product, or specialty vehicle, the legal title to which has never been transferred by a manufacturer, distributor, or dealer to an ultimate purchaser.

(43) "New recreational vehicle" means a recreational vehicle, the legal title to which has never been transferred by a manufacturer, distributor, or dealer to an ultimate purchaser.

(44) "Person" shall mean any natural or juridical person, firm, association, corporation, trust, partnership, limited liability partnership, professional liability corporation, or limited liability company or any other legal entity.

(45) "Recreational products" means new and unused motorcycles, all-terrain vehicles, marine products, recreational vehicles, and trailers as defined in this Chapter.

(46)(a) "Recreational products dealer" means any person who, for a commission or with intent to make a profit or gain of money or other thing of value, buys, sells, brokers, exchanges, auctions, offers, or attempts to negotiate a sale or exchange of an interest in recreational products and who is engaged wholly or in part in the business of buying and selling recreational products in the state of Louisiana. Duly franchised and licensed recreational products dealers shall be the only persons entitled to sell, publicly solicit, and advertise the sale of new recreational products.

(b) The term shall also include anyone not licensed under this Chapter, who sells recreational products and who rents on a daily basis recreational products, not of the current year or immediate prior year models, that have been titled previously to an ultimate purchaser.

(c) "Recreational products dealer" shall not include any of the following:

(i) Receivers, trustees, administrators, executors, guardians, or other persons appointed by or acting under the judgment or order of any court.

(ii) Public officers while performing their official duties.

(iii) Employees of recreational products dealers when engaged in the specific performance of their duties as such employees.

(iv) Mortgagees or secured parties as to sales of recreational products constituting collateral on a mortgage or security agreement.

(v) Insurance companies.

(vi) Auctioneers or auction houses who are not engaged in the auction of recreational products as the principal part of their business, including but not limited to the following auctions: estate auctions, bankruptcy auctions, farm equipment auctions, or government auctions.

(47) "Recreational vehicle" means a motorized or towable vehicle that combines transportation and temporary living quarters for travel, recreation, and camping. For purposes of this Chapter, a "recreational vehicle" includes new and used motor homes, new and used travel trailers, new and used fifth-wheel travel trailers, new and used folding camper trailers, and slide-in truck campers.

(48)(a) "Recreational vehicle dealer" means any person who, for a commission or with intent to make a profit or gain of money or other thing of value, buys, sells, brokers, exchanges, auctions, offers, or attempts to negotiate a sale or exchange of an interest in recreational vehicles and who is engaged wholly or in part in the business of buying and selling recreational vehicles in the state of Louisiana and who holds a license as a recreational products dealer under the provisions of this Chapter.

(b) The term shall also include anyone not licensed under this Chapter, who sells recreational vehicles and who rents on a daily basis recreational vehicles, not of the current year or immediate prior year models, that have been titled previously to an ultimate purchaser.

(c) "Recreational vehicle dealer" shall not include any of the following:

(i) Receivers, trustees, administrators, executors, guardians, or other persons appointed by or acting under the judgment or order of any court.

(ii) Public officers while performing their official duties.

(iii) Employees of recreational vehicle dealers when engaged in the specific performance of their duties as such employees.

(iv) Mortgagees or secured parties as to sales of recreational vehicles constituting collateral on a mortgage or security agreement.

(v) Insurance companies.

(vi) Auctioneers or auction houses who are not engaged in the auction of recreational vehicles as the principal part of their business, including but not limited to the following auctions: estate auctions, bankruptcy auctions, farm equipment auctions, or government auctions.

(49) "Recreational vehicle salesman" means any natural person employed by a licensee of the commission whose duties include the selling, leasing, or offering for sale or lease, financing or insuring recreational vehicles on behalf of said licensee and who holds a motor vehicle salesman license under the provisions of this Chapter.

(50) "Retail sale" or "sale at retail" means the act or attempted act of selling, bartering, exchanging, or otherwise disposing of a motor vehicle, recreational product, or specialty vehicle to an ultimate purchaser for use as a consumer.

(51) "Satellite warranty and repair center" means a motor vehicle repair facility, other than at a motor vehicle dealer franchised location, approved by a manufacturer or distributor and authorized to perform warranty and other repairs on motor vehicles.

(52) "Selling agreement" means any written contract or agreement between a marine dealer and a manufacturer, or its distributor or factory branch, by which the marine dealer is authorized to engage in the business of selling or leasing the specific makes, models, or classifications of marine products marketed or leased by the manufacturer, and designated in the selling agreement or any addendum thereto. For the purposes of this Paragraph, any written modification, amendment, or addendum to the original selling agreement that changes the rights and obligations of the parties to the original selling agreement shall constitute a new selling agreement, effective as of the date of the modification, amendment, or addendum.

(53) "Specialty vehicle" means a motor vehicle manufactured by a second stage manufacturer by purchasing motor vehicle components, including frames and drive trains, and completing the manufacture of finished motor vehicles for the purpose of resale, with the primary manufacturer warranty unimpaired, to a limited commercial market rather than the consuming public. Specialty vehicle includes ambulances, fire trucks, garbage trucks, hearses, limousines, school buses, street sweepers, vacuum trucks, wreckers, and other similar limited purpose vehicles. Specialty vehicle does not include motor homes as defined in this Section.

(54) "Specialty vehicle dealer" means any person who holds a bona fide franchise in effect with a converter or second stage manufacturer of specialty vehicles and a license under the provisions of this Chapter or a subsidiary of any such entity. Such duly franchised and licensed specialty vehicle dealer shall be the sole person entitled to sell, publicly solicit, and advertise the sale of specialty vehicles.

(55) "Subsidiary" shall mean any person engaged in the selling or leasing of motor vehicles, recreational products, or specialty vehicles, in which a majority of the ownership interests of such entity is owned by a holder of a license issued by the commission.

(56) "Trailer" means every single vehicle without motive power designed for carrying property or passengers wholly on its own structure, drawn by a motor vehicle which carries no part of the weight and load of the trailer on its own wheels and having one or more load carrying axles. "Trailer" includes but is not limited to utility trailers, boat trailers, recreational trailers, semitrailers, livestock trailers, tow dollies, and dump trailers.

(57) "Ultimate purchaser" means, with respect to any new motor vehicle, recreational product, or specialty vehicle, the first person, other than a dealer purchasing in his capacity as a dealer, who in good faith purchases such new motor vehicles, recreational products, or specialty vehicles for purposes other than resale. "Ultimate purchaser" shall not include a person who purchases a motor vehicle or recreational product for purposes of altering or remanufacturing the motor vehicle or recreational product for future resale.

(58)(a) "Used marine dealer" means any person, whose business is to sell, or offer for sale, display, or advertise used marine products, or any person who holds a license from the commission and is not excluded by Subparagraph (b) of this Paragraph.

(b) "Used marine dealer" shall not include any of the following:

(i) Receivers, trustees, administrators, executors, guardians, or other persons appointed by or acting under the judgment or order of any court.

(ii) Public officers while performing their official duties.

(iii) Employees of persons, corporations, or associations defined as "used marine dealers" when engaged in the specific performance of their duties as such employees.

(iv) Mortgagees or secured parties as to sales of marine products constituting collateral on a mortgage or security agreement and who do not maintain a used car lot or building with one or more employed marine product salesman.

(v) Insurance companies who sell motor vehicles to which they have taken title as an incident of payments made under policies of insurance and who do not maintain a used car lot or building with one or more employed marine product salesman.

(vi) Used motor vehicle dealers licensed pursuant to R.S. 32:781 et seq.

(59) "Used marine product" means a marine product, the legal title of which has been transferred by a manufacturer, distributor, or dealer to an ultimate purchaser.

(60) "Used marine product facility" means any facility which is owned and operated by a licensee of the commission and offers for sale used marine products.

(61) "Used motorcycle or all-terrain vehicle" means a motorcycle or all-terrain vehicle, the legal title of which has been transferred by a manufacturer, distributor, or dealer to an ultimate purchaser.

(62)(a) "Used motorcycle or all-terrain vehicle dealer" means any person, whose business is to sell, or offer for sale, display, or advertise used motorcycles or all-terrain vehicles, or any person who holds a license from the commission and is not excluded by Subparagraph (b) of this Paragraph.

(b) "Used motorcycle or all-terrain vehicle dealer" shall not include any of the following:

(i) Receivers, trustees, administrators, executors, guardians, or other persons appointed by or acting under the judgment or order of any court.

(ii) Public officers while performing their official duties.

(iii) Employees of persons, corporations, or associations enumerated in the definition of "used motorcycle or all-terrain vehicle dealer" when engaged in the specific performance of their duties as such employees.

(iv) Mortgagees or secured parties as to sales of motorcycles or all-terrain vehicles constituting collateral on a mortgage or security agreement and who do not maintain a used car lot or building with one or more employed motorcycle or all-terrain vehicle salesman.

(v) Insurance companies who sell motorcycles or all-terrain vehicles to which they have taken title as an incident of payments made under policies of insurance and who do not maintain a used car lot or building with one or more employed motorcycle or all-terrain vehicle salesman.

(vi) Used motorcycle or all-terrain vehicle dealers licensed pursuant to R.S. 32:781 et seq.

(63) "Used motorcycle or all-terrain vehicle facility" means any facility which is owned and operated by a licensee of the commission and offers for sale used motorcycles or all-terrain vehicles.

(64) "Used motor vehicle" means a motor vehicle, recreational product, or specialty vehicle, the legal title of which has been transferred by a manufacturer, distributor, or dealer to an ultimate purchaser.

(65)(a) "Used motor vehicle dealer" means any person, whose business is to sell, or offer for sale, display, or advertise used motor vehicles, recreational products, or specialty vehicles, or any person who holds a license from the commission and is not excluded by Subparagraph (b) of this Paragraph.

(b) "Used motor vehicle dealer" shall not include any of the following:

(i) Receivers, trustees, administrators, executors, guardians, or other persons appointed by or acting under the judgment or order of any court.

(ii) Public officers while performing their official duties.

(iii) Employees of persons, corporations, or associations enumerated in the definition of "used motor vehicle dealer" when engaged in the specific performance of their duties as such employees.

(iv) Mortgagees or secured parties as to sales of motor vehicles constituting collateral on a mortgage or security agreement and who do not maintain a used car lot or building with one or more employed motor vehicle salesman.

(v) Insurance companies who sell motor vehicles to which they have taken title as an incident of payments made under policies of insurance and who do not maintain a used car lot or building with one or more employed motor vehicle salesman.

(vi) Used motor vehicle dealers licensed pursuant to R.S. 32:781 et seq.

(66) "Used motor vehicle facility" means any facility which is owned and operated by a licensee of the commission and offers for sale used motor vehicles, recreational products, or specialty vehicles.

(67) "Used recreational vehicle" means a recreational vehicle, the legal title of which has been transferred by a manufacturer, distributor, or dealer to an ultimate purchaser.

(68)(a) "Used recreational vehicle dealer" means any person, whose business is to sell, or offer for sale, display, or advertise used recreational vehicles, or any person who holds a license from the commission and is not excluded by Subparagraph (b) of this Paragraph.

(b) "Used recreational vehicle dealer" shall not include any of the following:

(i) Receivers, trustees, administrators, executors, guardians, or other persons appointed by or acting under the judgment or order of any court.

(ii) Public officers while performing their official duties.

(iii) Employees of persons, corporations, or associations enumerated in the definition of "used recreational vehicle dealer" when engaged in the specific performance of their duties as such employees.

(iv) Mortgagees or secured parties as to sales of recreational vehicles constituting collateral on a mortgage or security agreement and who do not maintain a used car lot or building with one or more employed recreational vehicle salesman.

(v) Insurance companies who sell recreational vehicles to which they have taken title as an incident of payments made under policies of insurance and who do not maintain a used car lot or building with one or more employed recreational vehicle salesman.

(vi) Used recreational vehicle dealers licensed pursuant to R.S. 32:781 et seq.

(69) "Used recreational vehicle facility" means any facility which is owned and operated by a licensee of the commission and offers for sale used recreational vehicles.

(70) "Vehicle" means any motor vehicle, specialty vehicle, or recreational product subject to regulation by this Chapter.

(71) "Watercraft" means any contrivance used or designated for navigation on water, including but not limited to a personal watercraft as defined in R.S. 34:855.2.

(72) "Wrecker" means any motor vehicle equipped with a boom or booms, winches, slings, tilt beds, or similar equipment designed for towing or recovery of vehicles and other objects which cannot operate under their own power or for some reason must be transported by means of towing.

Acts 1985, No. 911, §1; Acts 1986, No. 552, §1; Acts 1987, No. 775, §1; Acts 1989, No. 262, §1; Acts 1989, No. 634, §1; Acts 1990, No. 283, §1, eff. July 5, 1990; Acts 1991, No. 937, §1; Acts 1995, No. 51, §1, eff. June 9, 1995; Acts 1999, No. 1100, §§1, 2; Acts 2001, No. 1054, §1; Acts 2001, No. 1067, §1; Acts 2004, No. 250, §1; Acts 2005, No. 500, §1, eff. July 12, 2005; Acts 2006, No. 352, §1; Acts 2009, No. 403, §1, eff. July 7, 2009; Acts 2010, No. 1036, §1; Acts 2011, 1st Ex. Sess., No. 9, §1; Acts 2012, No. 326, §1; Acts 2013, No. 53, §1; Acts 2013, No. 61, §1; Acts 2013, No. 158, §1, eff. June 7, 2013; Acts 2014, No. 111, §1; Acts 2015, No. 435, §1; Acts 2016, No. 530, §1.



RS 32:1253 - Motor Vehicle Commission; appointment and qualifications of members; terms of office; organization; oath; official bond; compensation; powers and duties

§1253. Motor Vehicle Commission; appointment and qualifications of members; terms of office; organization; oath; official bond; compensation; powers and duties

A. The Louisiana Motor Vehicle Commission is hereby created within the office of the governor and shall be composed of eighteen members appointed by the governor, as follows:

(1) A chairman of the commission shall be appointed from the state at large. Fourteen members shall be appointed in such manner that at least one shall be from each of the commission districts as listed below:

(a) Commission District 1 shall consist of the following parishes: Orleans, Plaquemines, St. Bernard, St. Tammany, and Washington.

(b) Commission District 2 shall consist of the following parishes: Jefferson, St. Charles, St. John, St. James, and Tangipahoa.

(c) Commission District 3 shall consist of the following parishes: East Baton Rouge, West Baton Rouge, Iberville, Ascension, East Feliciana, West Feliciana, St. Helena, Livingston, Assumption, and Pointe Coupee.

(d) Commission District 4 shall consist of the following parishes: Richland, Franklin, Union, Lincoln, Jackson, Winn, Caldwell, Ouachita, Morehouse, West Carroll, East Carroll, and Madison.

(e) Commission District 5 shall consist of the following parishes: Caddo, Bossier, Webster, DeSoto, Red River, Bienville, Claiborne, and Sabine.

(f) Commission District 6 shall consist of the following parishes: Rapides, Grant, LaSalle, Catahoula, Concordia, Avoyelles, Vernon, Tensas, and Natchitoches.

(g) Commission District 7 shall consist of the following parishes: Beauregard, Allen, Calcasieu, Cameron, Jefferson Davis, Acadia, and Evangeline.

(h) Commission District 8 shall consist of the following parishes: Lafayette, St. Landry, St. Martin, St. Mary, Iberia, Terrebonne, Lafourche, and Vermilion.

(2) Each of the commissioners appointed under the provisions of Paragraph (1) of this Subsection shall have been an actively engaged licensee of the commission or its previous Louisiana licensing commission for not less than five consecutive years prior to such appointment, and be a holder of such a license at all times while a member of the commission. Being engaged in more than one such pursuit shall not disqualify a person otherwise qualified from serving on the commission. Of these members, one member shall be primarily engaged in the business of lease or rental, one member shall be primarily engaged in the business of heavy truck sales, one member shall be primarily engaged in the business of marine product sales, one member shall be primarily engaged in the business of motorcycle sales, one member shall be primarily engaged in the business of recreational vehicle sales, and one member shall be primarily engaged in the business of sales finance.

(3)(a) Each of the three remaining appointive members shall be a public member who is not a licensee under this Chapter and shall be appointed from the state at large. These three commissioners shall have the sole function of hearing and deciding matters concerning brokers and disputes between manufacturers, distributors, converters, motor vehicle lessor franchisors, or representatives and motor vehicle dealers, recreational products dealers, specialty vehicle dealers, and motor vehicle lessors.

(b) This function shall be performed only when so requested in writing at the time of the filing of the initial protest or initial answer to the protest. If no party requests a hearing before these commissioners, the commissioners appointed pursuant to Paragraph (1) of this Subsection shall retain jurisdiction over the dispute. Should a consumer, broker, manufacturer, distributor, converter, motor vehicle lessor franchisor, representative, motor vehicle lessor, specialty vehicle dealer, recreational product dealer, or motor vehicle dealer make the request as set forth above, the commissioners appointed pursuant to Paragraph (1) of this Subsection shall not participate, deliberate, or in any way take part in the hearing.

(c) The three commissioners shall elect among themselves a chairman to serve as presiding officer of the hearing.

(4) Each appointment to the commission by the governor shall be submitted to the Senate for confirmation. Each commissioner shall at the time of appointment be a resident of this state and shall be of good moral character.

B.(1) The members shall serve at the pleasure of the governor. In the event of the death, resignation, or removal of any person serving on the commission, the vacancy shall be filled in the manner of the original appointment.

(2) The commission shall meet in Jefferson Parish and complete its organization immediately after the entire membership thereof has been appointed and has qualified.

(3) The chairman and each member of the commission shall take and subscribe to the oath of office required of public officers.

C. The chairman and members of said commission shall receive fifty dollars per diem for each and every day necessarily spent in conducting the business of the commission, and shall be reimbursed for actual expenses incurred in the performance of their duties under this Chapter.

D. The commission shall appoint a qualified person to serve as executive director thereof, to serve at the pleasure of the commission and shall fix his salary and shall define and prescribe his duties. The executive director shall be in charge of the commission's office and shall devote such time to the duties thereof, as may be necessary. Said commission may employ such clerical and professional help and incur such expenses as may be necessary for the proper discharge of its duties under this Chapter. The commission shall maintain its office and transact its business in Jefferson Parish, and it is authorized to adopt and use a seal.

E. The commission is hereby vested with the powers and duties necessary and proper to enable it to fully and effectively carry out the provisions and objects of this Chapter, and is hereby authorized and empowered to make and enforce all reasonable rules and regulations and to adopt and prescribe all forms necessary to accomplish said purpose, and the enumeration of any power or authority herein shall not be construed to deny, impair, disparage, or limit any others necessary to the attainment thereof, provided no rule or regulation of the commission, including but not limited to Chapter 7 (Advertising) of Subpart 1 of Part V of Title 46, comprised of LAC 46:V:701 through 741, of the Louisiana Administrative Code, shall prohibit a dealer from making a monetary donation or contribution that does not directly involve the sale or lease of a motor vehicle in connection with an advertising campaign. A copy of all rules and regulations adopted by the commission shall be published in the Louisiana Administrative Code, as they may be amended, modified, or repealed from time to time.

F. All fees and charges under the provisions of this Chapter shall be collected and received by the executive director of the commission and shall be disbursed by him at the direction of the commission in administering and enforcing the provisions of this Chapter.

G. All expenses incurred by the commission in carrying out the provisions of this Chapter, including but not limited to per diem, wages, salaries, rent, postage, supplies, bond premiums, travel and subsistence, and printing and utilities, shall be a proper charge against said fund.

H. The commission shall, in addition to the powers herein conferred, be constituted a body politic or political corporation, invested with the powers inherent in corporations, including but not limited to the power and authority to own immovable property. It may sue and be sued under the style of the commission, and all process against the commission shall be served on the chairman or executive director in person, and all suits on behalf of the commission shall be brought by the chairman. The domicile for the purpose of being sued shall be Jefferson Parish. No member of the commission, or the executive director, shall be subject to suit or be held liable as an individual in any suit against the commission.

Acts 1985, No. 911, §1; Acts 1986, No. 812, §1, eff. March 14, 1988; Acts 1987, No. 710, §2; Acts 1987, No. 775, §1; Acts 1989, No. 262, §1; Acts 1990, No. 124, §1; Acts 1991, No. 296, §1, eff. July 2, 1991; Acts 1995, No. 51, §1, eff. June 9, 1995; Acts 1997, No. 211, §1; Acts 1999, No. 1100, §1; Acts 2000, 1st Ex. Sess., No. 46, §1; Acts 2001, No. 8, §9, eff. July 1, 2001; Acts 2004, No. 550, §1; Acts 2005, No. 500, §1, eff. July 12, 2005; Acts 2009, No. 403, §1, eff. July 7, 2009; Acts 2012, No. 855, §1, eff. July 1, 2012; Acts 2014, No. 660, §1; Acts 2016, No. 530, §1.



RS 32:1254 - Application for license; requirements for licensure; contents; licenses; franchise filings

§1254. Application for license; requirements for licensure; contents; licenses; franchise filings

A. The following persons shall be licensed by the commission in order to engage in business in the state of Louisiana, regardless of whether or not said person maintains or has a place or places of business in this state, and it is a violation of this Chapter to operate without first obtaining a license:

(1) Manufacturers.

(2) Motor vehicle dealers.

(3) Factory branches.

(4) Distributors or wholesalers.

(5) Distributor branches.

(6) Used motor vehicle facilities operated by new motor vehicles dealers, motor vehicle lessors, specialty vehicles dealers, or recreational products dealers.

(7) Satellite warranty and repair centers.

(8) Brokers.

(9) Motor vehicle lessor franchisors.

(10) Motor vehicle lessors.

(11) Motor vehicle lease facilitators.

(12) Converters or secondary manufacturers.

(13) Specialty vehicle dealers.

(14) Factory representatives.

(15) Distributor representatives.

(16) Motor vehicle salesmen.

(17) Motor vehicle lessor agents.

(18) Recreational products dealers.

(19) Auto shows, trade shows, and exhibitions, including promoters.

B.(1)(a) All applications for license or licenses shall be accompanied by the appropriate fee or fees in accordance with the schedule set out in R.S. 32:1255. All such fees shall be nonrefundable. Except as provided in Subparagraph (b) of this Paragraph and Paragraph (2) of this Subsection, all licenses issued under the provisions of this Chapter in accordance with the geographical location of the licensee will be for the year beginning and ending as follows:

1st Commission District--April 1 through March 31.

2nd Commission District--May 1 through April 30.

3rd Commission District--June 1 through May 31.

4th Commission District--July 1 through June 30.

5th Commission District--August 1 through July 31.

6th Commission District--September 1 through August 31.

7th Commission District--October 1 through September 30.

8th Commission District--November 1 through October 31.

(b) Commencing January 1, 2011, licenses shall be issued for a term of two years initially staggering the two-year license so Commission Districts 1, 3, 5, and 7 will be issued a one-year license in 2011 and a two-year license thereafter. Recreational product license fees shall be prorated to cover the period from December 31, 2010, until license renewal.

(2) The license of any recreational products dealer shall expire December 31, 2010, and the license of any licensee who does not maintain a place of business in this state shall expire on December thirty-first of each year.

C. General licensing and compliance requirements for all license applicants and holders:

(1) All applications for licenses required to be obtained under provisions of this Chapter shall be verified by the oath or affirmation of the applicant and shall be on forms prescribed by the commission and furnished to such applicants, and shall contain such information as the commission deems necessary to enable it to fully determine the qualifications and eligibility of the several applicants to receive the license or licenses applied for.

(2) The commission shall require, in such application or otherwise, information relating to the applicant's business integrity, whether the applicant is primarily engaged in the pursuit, avocation, or business for which a license or licenses is applied, the particular qualifications and requirements pertaining to the license or licenses sought, and whether the applicant is able to properly conduct the business for which a license or licenses is applied, and such other pertinent information consistent with the safeguarding of the public interest and public welfare.

(3) In the performance of its duties under this Section, the commission shall have the authority to obtain from the Department of Public Safety and Corrections and other governmental agencies information relating to the criminal records of applicants for licenses under this Chapter. The information in such records shall be kept confidential by the commission.

(4) All licensees must operate from an established place of business properly zoned in the municipality in which the licensee operates.

(5) All licenses and renewals are issued subject to all provisions of this Chapter and rules of the commission in effect upon date of issuance, as well as any subsequent amendments to, enactments of, or repeals of any provisions in this Chapter and rules which may become effective during the term of the license.

(6) Any person serving in more than one capacity or having more than one place where such business is carried on or conducted shall be required to obtain and hold a current license for each capacity and place of business.

(7) The license issued to any licensee shall specify the location of the licensee's established place of business.

(8) In determining whether or not to issue a license to any applicant, the commission shall consider the information provided above, the declaration of public policy set forth in R.S. 32:1251, as well as all of the following:

(a) Business integrity of the applicant.

(b) Ability of the applicant to conduct properly the business for which the license is sought.

(c) Effect on the business for which the license is sought and the effect on the consuming public in the community or territory and the state of Louisiana.

(9) All applications for license pursuant to this Chapter shall include evidence the applicant has insurance covering its place of business and its operation that complies with the financial responsibility laws of this state and as determined by the applicant and its insurance agent, that is necessary to provide coverage to the place and nature of the business sought to be licensed to protect the applicant and the consumers of this state. Failure to maintain such insurance shall result in the immediate suspension of license, which suspension shall be effective as of the date of the failure to maintain insurance coverage or until proof of the required insurance is furnished to the commission. If no proof is furnished to the commission within thirty days, the license of such licensee shall be revoked.

(10) All foreign persons seeking or maintaining a license under this Chapter must be registered to do business in this state with the secretary of state. Evidence showing such registration shall be furnished by such applicant or licensee.

(11) No license issued under this Chapter shall be transferable.

(12) At least sixty days prior to the receipt by the commission of an application by a licensee for the establishment of new location required to be licensed under the provisions of this Chapter, for a change of location, change in corporate ownership or majority ownership, change in the name of licensee, change in the makes, models, or classifications of vehicles designated in the franchise or any addendum thereto and manufactured, distributed, or sold, the addition of makes, models, or classifications of vehicles designated in the franchise or any addendum thereto and manufactured, converted, distributed, or sold, or a change in the identity of the designated dealer-operator of a licensee the commission must receive a written notice from the person seeking to effect such change. This sixty-day notice shall provide such information as the commission in its discretion may require. The sixty-day notice may be waived by the commission, when, in its discretion, the commission feels that such waiver would be in the best interest of the public welfare.

D. Additional licensing and compliance requirements for manufacturers, distributors, wholesalers, converters or secondary manufacturers, distributors or wholesalers, factory branches and distributor branches:

(1) The commission shall require, in all manufacturer, converter or secondary manufacturer, distributor or wholesaler, factory branch and distributor branch applications or otherwise, information relating to the applicant's financial standing and whether the applicant has an established place of business.

(2) All manufacturers, converters or secondary manufacturers, distributors or wholesalers, factory branches and distributor branches must provide a suitable office and have a permanently affixed sign in front of the establishment.

(3) All manufacturers, converters or secondary manufacturers, distributors or wholesalers, factory branches and distributor branches must have a usable telephone at the place of business, the number of which should be listed on the application for license, and also listed in a local directory accessible to the public, where applicable. The commission must be notified of any change in the telephone number.

(4)(a) The license issued to each manufacturer, converter or secondary manufacturer, distributor or wholesaler, factory branch or distributor branch shall specify the location of the office or factory, or branch thereof, and the makes, models, or classifications of motor vehicles, recreational products, or specialty vehicles to be manufactured, distributed, or converted. The license issued to any manufacturer, converter or secondary manufacturer, distributor or wholesaler, factory branch or distributor branch shall specify the location of such manufacturer's established place of business.

(b) A change of location, or a change in corporate ownership or majority ownership, or a change in the name of a licensee, or a change by a licensee in the makes, models, or classifications, requiring an addendum to a franchise agreement, of motor vehicles, recreational products, or specialty vehicles manufactured, distributed, or converted, or the addition of a make of motor vehicle or recreational product manufactured, distributed, or converted shall require a new license and application therefor.

(5) In determining whether or not to issue a license to a manufacturer, converter or secondary manufacturer, distributor or wholesaler, factory branch and distributor branch, the commission shall also consider the financial standing of the applicant and the adequacy of the applicant's established place of business for the purpose for which a license is sought.

(6) Repealed by Acts 2013, No. 61, §2.

(7) Upon execution of a franchise, or addendum thereto, with a motor vehicle dealer, recreational products dealer, or specialty vehicle dealer, the manufacturer, distributor, wholesaler, or a convertor or secondary manufacturer shall immediately file with the commission a copy of the franchise or addendum.

E. Additional licensing and compliance requirements for motor vehicle and recreational products dealers.

(1) The commission shall also require, in all motor vehicle and recreational products dealer applications or otherwise, information relating to the applicant's financial standing and established place of business.

(2) All motor vehicle and recreational products dealers must provide a suitable office and have a permanently affixed sign in front of the establishment of offices which denotes that vehicles are offered for sale, lease or rent at the location to which the sign is affixed.

(3) All motor vehicle and recreational products dealers must have a usable telephone at the place of business, the number of which should be listed on the application for license and in a local directory accessible to the public. The commission must be notified of any change in the telephone number.

(4)(a) Applications for license as motor vehicle and recreational products dealer must, in addition to the foregoing, also be accompanied by the filing with the commission of a bona fide contract or franchise in effect between the applicant and a manufacturer or distributor of the new motor vehicle or vehicles or recreational product or products proposed to be dealt in for a specific location in the state of Louisiana.

(b) However, if such contract or franchise has already been filed with the commission in connection with a previous application made by such applicant, in which event the applicant shall, in lieu of again filing the contract or franchise, identify same by appropriate reference and file all revisions and additions, if any, which have been made to said contract or franchise.

(5) The applicant must also furnish satisfactory evidence that the applicant maintains adequate space in the building or structure wherein the applicant's established business is conducted for the display of new motor vehicles or recreational products, together with adequate facilities for the repair and servicing of motor vehicles or recreational products and the storage of new parts and accessories for same.

(6) The application shall also identify the individual named as dealer-operator, and shall contain such information as the commission deems necessary to enable it to fully determine his qualifications and eligibility to serve in that capacity.

(7) All motor vehicle or recreational products dealer applications for license pursuant to this Chapter shall include evidence the applicant has insurance covering its place of business and its operation that complies with the financial responsibility laws of this state and as determined by the applicant and its insurance agent, that is necessary to provide coverage to the place and nature of the business sought to be licensed to protect the applicant and the consumers of this state. Such insurance shall be maintained throughout the period of licensure. Failure to maintain such insurance shall result in the immediate suspension of license, which suspension shall be effective as of the date of the failure to maintain such insurance coverage until proof of the required insurance is furnished to the commission. Should no proof of insurance be furnished to the commission within thirty days, the license of such licensee shall be revoked.

(8) In determining whether or not to issue a license to a motor vehicle or recreational products dealer, the commission shall also consider the financial standing of the motor vehicle or recreational products dealer, the adequacy of the motor vehicle or recreational products dealer's established place of business for the purpose for which a license is sought, and the effect on the motor vehicle or recreational products sale or leasing/rental business and the consuming public in the state of Louisiana.

(9)(a) The license issued to each motor vehicle or recreational products dealer shall specify the location of the office and the makes, models, or classifications of motor vehicles or recreational products to be sold, and the name of the dealer-operator. The license issued to a motor vehicle dealer shall specify the licensee's established place of business.

(b) A change of location, or a change in corporate ownership or majority ownership, or a change in the name of a licensee, or a change by a licensee in the makes, models, or classifications, requiring an addendum to a franchise agreement, of motor vehicles or recreational products sold, or the addition of a make of motor vehicles or recreational products sold or a change in the designation of the dealer-operator shall require a new license and application therefor.

(c) Notwithstanding the provisions of Subparagraph (b) of this Paragraph, a licensed motor vehicle or recreational products dealer shall not be required to submit an application for and obtain a new license if ownership interests in the dealership changes among existing family member owners, as long as the identity of the majority owner does not change, no additional persons are added as owners, and all changes in ownership interest are declared in the renewal application. For the purposes of this Subparagraph, "family member owners" shall include the majority owner's children, the spouses of his children, his brothers and their spouses, his sisters and their spouses, parents, his spouse, the parents of his spouse, and his grandchildren.

(d) Notwithstanding any other provisions of law to the contrary, any motor vehicle or recreational products dealer holding a license hereunder shall not be required to obtain a license as a motor vehicle lessor, used motor vehicle dealer, or specialty vehicle dealer or converter, when modifying or selling those vehicles or products he is duly franchised and licensed to sell, provided such operations are conducted from the location from which such motor vehicle or recreational products dealer is licensed to do business.

(10)(a) Before any motor vehicle or recreational products dealer license is issued to an applicant under the provisions of this Chapter, a good and sufficient surety bond, executed by the applicant as principal and by a surety company qualified to do business in Louisiana as surety, in the sum of twenty thousand dollars, shall be delivered to the commission.

(b) Such bond shall be in a form to be approved by the commission and shall be conditioned so that the licensee shall comply with the conditions of any written contract made by such licensee and shall not violate any of the provisions of this Chapter or any other law of Louisiana in the conduct of the business for which he is licensed. Such bond shall be made payable to the secretary of the Department of Public Safety and Corrections or to his successor in office, for the use, benefit, and indemnity of any persons who shall suffer any loss as a result of any violation of the conditions hereinabove contained. Such bond shall be for the license period and a new bond or a proper continuation certificate shall be delivered to the commission at the beginning of each license period. However, the aggregate liability of the surety in any one year shall in no event exceed the sum of such bond. Failure to maintain such bond shall result in the immediate suspension of the license, which suspension shall be effective as of the date of the failure to maintain the bond until proof of the required bond is furnished to the commission. Should no proof of a bond be furnished to the commission within thirty days, the license shall be revoked.

(11) Upon execution of a franchise, or addendum thereto, the motor vehicle or recreational product dealer shall immediately file with the commission a copy of the franchise or addendum.

F. Additional licensing and compliance requirements for used motor vehicle facilities operated by new motor vehicle dealers, motor vehicle lessors and specialty vehicle dealers:

(1) The commission shall also require, in all used motor vehicle facility applications or otherwise, information relating to the applicant's financial standing and whether the applicant has an established place of business.

(2) All used motor vehicle facilities licensed by the commission must provide a suitable office and have a permanently affixed sign in front of the establishment, which denotes that vehicles are offered for sale at the location to which the sign is affixed.

(3) All used motor vehicle facilities licensed by the commission must have a useable telephone at the place of business, the number of which should be listed on the application for license and in a local directory accessible to the public. The commission must be notified of any change in the telephone number.

(4) All used motor vehicle facilities licensed by the commission shall furnish, in their application for license pursuant to this Chapter, evidence the applicant has insurance covering its place of business and its operation that complies with the financial responsibility laws of this state and as determined by the applicant and its insurance agent, that is necessary to provide coverage to the place and nature of the business sought to be licensed to protect the applicant and the consumers of this state. Such insurance shall be maintained throughout the period of licensure. Failure to maintain such insurance shall result in the immediate suspension of license, which suspension shall be effective as of the date of the failure to maintain such insurance coverage until proof of the required insurance is furnished to the commission. Should no proof of insurance be furnished to the commission within thirty days, the license of such licensee shall be revoked.

(5) In determining whether or not to issue a license to a used motor vehicle facility licensed by the commission, the commission shall also consider the financial standing of the used motor vehicle facility and the adequacy of the used motor vehicle facility's established place of business for the purpose for which a license is sought, the effect on the used motor vehicle sales business and the consuming public in the state of Louisiana.

(6)(a) The license issued to any used motor vehicle facility licensed by the commission shall specify the location of such licensee's established place of business.

(b) A change of location, or a change in corporate ownership or majority ownership, or a change in the name of a used motor vehicle facility licensed by the commission shall require a new license and application therefor.

(7) Applicants for and holders of used motor vehicle dealer licenses shall obtain and maintain bonds in accordance with the following provisions:

(a) Before any used motor vehicle dealer license is issued to an applicant under the provisions of this Chapter, a good and sufficient surety bond, executed by the applicant as principal and by a surety company qualified to do business in Louisiana as surety, in the sum of ten thousand dollars, shall be delivered to the commission. If a used motor vehicle dealer operates from more than one location, a bond in the amount of ten thousand dollars shall be required for each location.

(b) Such bond shall be in a form to be approved by the commission and shall be conditioned so that the licensee shall comply with the conditions of any written contract made by such licensee and shall not violate any of the provisions of this Chapter or any other law of Louisiana in the conduct of the business for which he is licensed. Such bond shall be made payable to the secretary of the Department of Public Safety and Corrections or to his successor in office, for the use, benefit, and indemnity of any persons who shall suffer any loss as a result of any violation of the conditions hereinabove contained. Such bond shall be for the license period and a new bond or a proper continuation certificate shall be delivered to the commission at the beginning of each license period. However, the aggregate liability of the surety in any one year shall in no event exceed the sum of such bond. Failure to maintain such bond shall result in the immediate suspension of the license, which suspension shall be effective as of the date of the failure to maintain the bond until proof of the required bond is furnished to the commission. Should no proof of a bond be furnished to the commission within thirty days, the license shall be revoked.

G. Additional licensing and compliance requirements for satellite warranty and repair centers.

(1) The commission shall require, in all satellite warranty and repair center applications or otherwise, information relating to the applicant's financial standing and whether the applicant has an established place of business.

(2) All satellite warranty and repair centers must provide a suitable office and have a permanently affixed sign in front of the establishment.

(3) All satellite warranty and repair centers must have a usable telephone at the place of business, the number of which should be listed on the application for license and in a local directory accessible to the public. The commission must be notified of any change in the telephone number.

(4)(a) All satellite warranty and repair centers shall, within the contents of their application for a license pursuant to this Chapter, furnish evidence that the applicant maintains an insurance policy, which complies with the financial responsibility laws of Louisiana, that covers both its place of business and its operation and that the applicant maintains any additional insurance policy determined to be necessary, either relative to the place of business or relative to the nature of the operation sought to be licensed, to protect both the applicant and relevant consumers.

(b) The insurance required pursuant to this Paragraph shall be maintained throughout the period of licensure.

(c) Any failure to maintain the insurance required pursuant to this Paragraph shall result in the immediate suspension of license. The suspension shall be effective as of the date of the failure to maintain the insurance coverage and remains effective until proof of the required insurance is furnished to the commission. If no proof of insurance is furnished to the commission within thirty days, the license of the licensee shall be revoked.

(5)(a) The license issued to any satellite warranty and repair center shall specify the location of such satellite warranty and repair center's established place of business.

(b) A change of location, or a change in corporate ownership or majority ownership, or a change in the name of a satellite warranty and repair center shall require a new license and application therefor.

(6) In determining whether or not to issue a license to a satellite warranty and repair center, the commission shall also consider the adequacy of the satellite warranty and repair center's established place of business for the purpose for which a license is sought.

(7) Applicants for and holders of satellite warranty and repair center licenses shall obtain and maintain bonds in accordance with the following provisions:

(a) Before any satellite warranty and repair center license is issued to an applicant under the provisions of this Chapter, a good and sufficient surety bond, executed by the applicant as principal and by a surety company qualified to do business in Louisiana as surety, in the sum of twenty thousand dollars, shall be delivered to the commission.

(b) Such bond shall be in a form to be approved by the commission and shall be conditioned so that the licensee shall comply with the conditions of any written contract made by such licensee and shall not violate any of the provisions of this Chapter or any other law of Louisiana in the conduct of the business for which he is licensed. Such bond shall be made payable to the secretary of the Department of Public Safety and Corrections or to his successor in office, for the use, benefit, and indemnity of any persons who shall suffer any loss as a result of any violation of the conditions hereinabove contained. Such bond shall be for the license period and a new bond or a proper continuation certificate shall be delivered to the commission at the beginning of each license period. However, the aggregate liability of the surety in any one year shall in no event exceed the sum of such bond. Failure to maintain such bond shall result in the immediate suspension of the license, which suspension shall be effective as of the date of the failure to maintain the bond until proof of the required bond is furnished to the commission. Should no proof of a bond be furnished to the commission within thirty days, the license shall be revoked.

H. Additional licensing and compliance requirements for brokers.

(1) The commission shall require, in all broker applications or otherwise, information relating to the applicant's financial standing and whether the applicant has an established place of business.

(2) All brokers must provide a suitable office and have a permanently affixed sign in front of the establishment.

(3) All brokers must have a usable telephone at the place of business, the number of which should be listed on the application for license, and also in a local directory accessible to the public, where applicable. The commission must be notified of any change in the telephone number.

(4)(a) The license issued to any broker shall specify the location of such broker's established place of business.

(b) A change of location, or a change in corporate ownership or majority ownership, or a change in the name of a broker shall require a new license and application therefor.

(5) In determining whether or not to issue a license to a broker, the commission shall also consider the financial standing of the broker and the adequacy of the broker's established place of business for the purpose for which a license is sought, the effect on the motor vehicle brokerage business and the consuming public in the state of Louisiana.

(6) Applicants for and holders of broker licenses shall obtain and maintain bonds in accordance with the following provisions:

(a) Before any broker license is issued to an applicant under the provisions of this Chapter, a good and sufficient surety bond, executed by the applicant as principal and by a surety company qualified to do business in Louisiana as surety, in the sum of twenty thousand dollars, shall be delivered to the commission.

(b) Such bond shall be in a form to be approved by the commission and shall be conditioned so that the licensee shall comply with the conditions of any written contract made by such licensee and shall not violate any of the provisions of this Chapter or any other law of Louisiana in the conduct of the business for which he is licensed. Such bond shall be made payable to the secretary of the Department of Public Safety and Corrections or to his successor in office, for the use, benefit, and indemnity of any persons who shall suffer any loss as a result of any violation of the conditions hereinabove contained. Such bond shall be for the license period and a new bond or a proper continuation certificate shall be delivered to the commission at the beginning of each license period; however, the aggregate liability of the surety in any one year shall in no event exceed the sum of such bond. Failure to maintain such bond shall result in the immediate suspension of the license, which suspension shall be effective as of the date of the failure to maintain the bond until proof of the required bond is furnished to the commission. Should no proof of a bond be furnished to the commission within thirty days, the license shall be revoked.

(7) A person acting as a broker in a transaction involving the sale for purposes other than resale, of a used motor vehicle must be licensed and regulated under the provisions of Chapter 4-B of Title 32 of the Louisiana Revised Statutes of 1950.

I. Additional licensing and compliance requirements for motor vehicle lessor franchisors.

(1) The commission shall require, in all motor vehicle lessor franchisor applications or otherwise, information relating to the applicant's financial standing and whether the applicant has an established place of business.

(2) All motor vehicle lessor franchisors must provide a suitable office and have a permanently affixed sign in front of the establishment.

(3) All motor vehicle lessor franchisors must have a usable telephone at the place of business, the number of which should be listed on the application for license, and listed in a local directory accessible to the public, where applicable. The commission must be notified of any change in the telephone number.

(4)(a) The license issued to any motor vehicle lessor franchisor shall specify the location of such motor vehicle lessor franchisor's established place of business.

(b) A change of location, or a change in corporate ownership or majority ownership, or a change in the name of a motor vehicle lessor franchisor shall require a new license and application therefor.

(5) In determining whether or not to issue a license to a motor vehicle lessor franchisor, the commission shall also consider the financial standing of the motor vehicle lessor franchisor and the adequacy of the motor vehicle lessor franchisor's established place of business for the purpose for which a license is sought.

(6) Upon execution of a franchise, or addendum thereto, with a motor vehicle lessor, the motor vehicle lessor franchisor shall immediately file with the commission a copy of the franchise or addendum.

J. Additional licensing and compliance requirements for motor vehicle lessors:

(1) The commission shall also require, in all motor vehicle lessor applications or otherwise, information relating to the applicant's financial standing and whether the applicant has an established place of business.

(2) All motor vehicle lessors must provide a suitable office and have a permanently affixed sign in front of the establishment of offices which denotes that vehicles are offered for lease or rent at the location to which the sign is affixed.

(3) All motor vehicle lessors must have a usable telephone at the place of business, the number of which should be listed on the application for license, and listed in a local directory accessible to the public, where applicable. The commission must be notified of any change in the telephone number.

(4)(a) Applications for license as motor vehicle lessor must, in addition to the foregoing, also be accompanied by the filing with the commission of any bona fide contract or franchise in effect between the applicant and a motor vehicle lessor franchisor of the new motor vehicle or vehicles proposed to be dealt in for a specific location in the state of Louisiana.

(b) However, if such contract or franchise has already been filed with the commission in connection with a previous application made by such applicant, in which event the applicant shall, in lieu of again filing the contract or franchise, identify same by appropriate reference and file all revisions and additions, if any, which have been made to said contract or franchise.

(5) All motor vehicle lessors, in their application for license pursuant to this Chapter, shall include evidence the applicant has insurance covering its place of business and its operation that complies with the financial responsibility laws of this state and as determined by the applicant and its insurance agent, that is necessary to provide coverage to the place and nature of the business sought to be licensed to protect the applicant and the consumers of this state. Such insurance must be maintained throughout the period of licensure. Failure to maintain such insurance shall result in the immediate suspension of license, which suspension shall be effective as of the date of the failure to maintain such insurance coverage until proof of the required insurance is furnished to the commission. Should no proof of insurance be furnished to the commission within thirty days, the license of such licensee shall be revoked.

(6)(a) The license issued to a motor vehicle lessor shall specify the licensee's established place of business.

(b) A change of location, or a change in corporate ownership or majority ownership, or a change in the name of a motor vehicle lessor shall require a new license and application therefor.

(7) In determining whether or not to issue a license to a motor vehicle lessor, the commission shall also consider the financial standing of the motor vehicle lessor, the adequacy of the motor vehicle lessor's established place of business for the purpose for which a license is sought, and the effect on the motor vehicle leasing/rental business and the consuming public in the state of Louisiana.

K. Additional licensing and compliance requirements for motor vehicle lease facilitators.

(1) The commission shall also require, in all motor vehicle lease facilitator applications or otherwise, information relating to the applicant's financial standing and whether the applicant has an established place of business.

(2) All motor vehicle lease facilitators must provide a suitable office and have a permanently affixed sign in front of the establishment.

(3) All motor vehicle lease facilitators must have a useable telephone at the place of business, the number of which should be listed on the application for license, and also in a local directory accessible to the public, where applicable. The commission must be notified of any change in the telephone number.

(4) In determining whether or not to issue a license to a motor vehicle lease facilitator, the commission shall also consider the financial standing of the motor vehicle lease facilitator and the adequacy of the motor vehicle lease facilitator's established place of business for the purpose for which a license is sought.

(5)(a) The motor vehicle lease facilitators shall specify the location of such motor vehicle lease facilitator's established place of business.

(b) A change of location, or a change in corporate ownership or majority ownership, or a change in the name of a motor vehicle lease facilitator, shall require a new license and application therefor.

L. Additional licensing and compliance requirements for specialty vehicle dealers:            (1) The commission shall also require, in all specialty vehicle dealer applications or otherwise, information relating to the applicant's financial standing and whether the applicant has an established place of business.

(2) All specialty vehicle dealers must provide a suitable office and have a permanently affixed sign in front of the establishment of offices which denotes that vehicles are offered for sale at the location to which the sign is affixed.

(3) All specialty vehicle dealers must have a usable telephone at the place of business, the number of which should be listed on the application for license, and also in a local directory accessible to the public, where applicable. The commission must be notified of any change in the telephone number.

(4)(a) Applications for license as a specialty vehicle dealer must, in addition to the foregoing, also be accompanied by the filing with the commission of a bona fide contract or franchise in effect between the applicant and a converter or secondary manufacturer of the specialty vehicle or vehicles proposed to be dealt in for a specific location.

(b) However, if such contract or franchise has already been filed with the commission in connection with a previous application made by such applicant, in which event the applicant shall, in lieu of again filing the contract or franchise, identify same by appropriate reference and file all revisions and additions, if any, which have been made to said contract or franchise.

(5) All specialty vehicle dealers, in their application for license pursuant to this Chapter, shall include evidence the applicant has insurance covering its place of business and its operation that complies with the financial responsibility laws of this state and as determined by the applicant and its insurance agent, that is necessary to provide coverage to the place and nature of the business sought to be licensed to protect the applicant and the consumers of this state. Such insurance must be maintained throughout the period of licensure. Failure to maintain such insurance shall result in the immediate suspension of license, which suspension shall be effective as of the date of the failure to maintain such insurance coverage until proof of the required insurance is furnished to the commission. If no proof of insurance is furnished to the commission within thirty days, the license of such licensee shall be revoked.

(6)(a) The license issued to each specialty vehicle dealer shall specify the location of the office and the makes, models, or classifications of specialty vehicles to be sold. The license issued to a specialty vehicle dealer shall specify the licensee's established place of business.

(b) A change of location, or a change in corporate ownership or majority ownership, or a change in the name of a licensee, or a change by a licensee in the makes, models or classifications, requiring an addendum to a franchise agreement of specialty vehicles sold, or the addition of a make of motor vehicle sold shall require a new license and application therefor.

(7) In determining whether or not to issue a license to a specialty vehicle dealer, the commission shall also consider the financial standing of the specialty vehicle dealer and the adequacy of the specialty vehicle dealer's established place of business for the purpose for which a license is sought.

(8) Applicants for and holders of specialty vehicle dealer licenses shall obtain and maintain bonds in accordance with the following provisions:

(a) Before any specialty vehicle dealer license is issued to an applicant under the provisions of this Chapter, a good and sufficient surety bond, executed by the applicant as principal and by a surety company qualified to do business in Louisiana as surety, in the sum of twenty thousand dollars, shall be delivered to the commission.

(b) Such bond shall be in a form to be approved by the commission and shall be conditioned so that the licensee shall comply with the conditions of any written contract made by such licensee and shall not violate any of the provisions of this Chapter or any other law of Louisiana in the conduct of the business for which he is licensed. Such bond shall be made payable to the secretary of the Department of Public Safety and Corrections or to his successor in office, for the use, benefit, and indemnity of any persons who shall suffer any loss as a result of any violation of the conditions hereinabove contained. Such bond shall be for the license period and a new bond or a proper continuation certificate shall be delivered to the commission at the beginning of each license period. However, the aggregate liability of the surety in any one year shall in no event exceed the sum of such bond. Failure to maintain such bond shall result in the immediate suspension of the license, which suspension shall be effective as of the date of the failure to maintain the bond until proof of the required bond is furnished to the commission. Should no proof of a bond be furnished to the commission within thirty days, the license shall be revoked.

M. Additional licensing and compliance requirements for motor vehicle salesmen, motor vehicle lessor agents, factory representatives, and distributor representatives.

(1) Every motor vehicle salesman, factory representative, distributor representative, and motor vehicle lessor agent shall have his license upon his person when engaged in his business and shall display same upon request. The name of said licensee's employer shall be stated in said license.

(2) In determining whether or not to issue a license to any motor vehicle salesman or motor vehicle lessor agent, the commission shall also consider the effect of such licensure on the motor vehicle leasing/rental business and the consuming public.

N. Any person who sells or offers to sell new motor vehicles, recreational products, or specialty vehicles, or leases, rents, or offers to lease or rent new motor vehicles, recreational products, or specialty vehicles, or conducts and designs advertising or participates in special sales events on behalf of licensees, and which is not a licensee of the commission shall, nonetheless, be subject to the provisions of Chapter 6 of Title 32 and the rules and regulations of the commission.

Acts 1985, No. 911, §1; Acts 1985, No. 422, §1, eff. July 10, 1985; Acts 1987, No. 450, §1; Acts 1987, No. 775, §§1, 2; Acts 1989, No. 262, §1; Acts 1989, No. 477, §1; Acts 1989, No. 634, §1; Acts 1990, No. 124, §1; Acts 1990, No. 283, §1, eff. July 5, 1990; Acts 1991, No. 296, §1, eff. July 2, 1991; Acts 1992, No. 258, §1, eff. June 10, 1992; Acts 1993, No. 536, §§1, 2; Acts 1995, No. 51, §1, 2, eff. June 9, 1995; Acts 1997, No. 87, §1; Acts 1997, No. 211, §1; Acts 1999, No. 785, §1; Acts 1999, No. 981, §1; Acts 1999, No. 1100, §1; Acts 2001, No. 1054, §1; Acts 2001, No. 1067, §1; Acts 2001, No. 1154, §1; Acts 2003, No. 251, §1; Acts 2003, No. 917, §1; Acts 2004, No. 250, §1; Acts 2004, No. 276, §1; Acts 2004, No. 348, §1; Acts 2004, No. 409, §1; Acts 2004, No. 670, §1; Acts 2005, No. 500, §1, eff. July 12, 2005; Acts 2006, No. 352, §1; Acts 2007, No. 27, §1, eff. June 18, 2007; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2009, No. 403, §1, eff. July 7, 2009; Acts 2010, No. 1036, §1; Acts 2011, No. 89, §1; Acts 2013, No. 61, §2; Acts 2015, No. 435, §1.



RS 32:1255 - Fees; penalties

§1255. Fees; penalties

A. To defray the cost of issuing licenses and administering this Chapter, the commission shall fix reasonable fees to be assessed under this Chapter as follows:

(1) The license for each manufacturer, distributor, converter, motor vehicle lessor franchisor, or wholesaler, and factory branch or distributor branch, shall not exceed one thousand dollars for each year covered by the license.

(2) The license for each motor vehicle dealer, specialty vehicle dealer, recreational products dealer, motor vehicle lessor, used motor vehicle dealer, factory representative, broker, distributor representative, or lease facilitator shall not exceed three hundred dollars for each year covered by the license.

(3) The license fee for each motor vehicle salesman and motor vehicle lessor agent shall not exceed thirty dollars for each year covered by the license.

(4) The fee for auto shows, trade shows, and expositions shall not exceed five hundred dollars.

(5) The fee for satellite warranty and repair centers shall not exceed three hundred dollars for each year covered by the license.

B. Any person, firm, or corporation required to be licensed hereunder, who fails to make application for such license at the time required herein, or required by the rules and regulations of the commission shall, in addition to the aforesaid fees, pay a penalty of fifty percent of the amount of the license fee. The penalty, however, may be waived in whole or in part within the discretion of the commission.

Acts 1985, No. 911, §1; Acts 1995, No. 51, §1, eff. June 9, 1995; Acts 1999, No. 1100, §1; Acts 2005, No. 500, §1, eff. July 12, 2005; Acts 2009, No. 403, §1, eff. July 7, 2009; Acts 2010, No. 1036, §1.



RS 32:1256 - Auto shows

§1256. Auto shows

The commission may authorize or prohibit motor vehicle sales and shows at off-site locations. The commission may, in its discretion, allow such sales and shows in accordance with the rules and regulations adopted by the commission in accordance with the Administrative Procedure Act.

Acts 1985, No. 911, §1; Acts 1987, No. 775, §1; Acts 1988, No. 247, §1; Acts 1989, No. 262, §1; Acts 1990, No. 519, §1; Acts 1995, No. 51, §1, eff. June 9, 1995; Acts 1995, No. 458, §1; Acts 1995, No. 758, §1, eff. June 27, 1995; Acts 1995, No. 1133, §2; Acts 1997, No. 211, §1; Acts 1999, No. 1100, §1; Acts 2005, No. 500, §1, eff. July 12, 2005; Acts 2009, No. 403, §1, eff. July 7, 2009; Acts 2012, No. 855, §1, eff. July 1, 2012.



RS 32:1256.1 - Regional recreational products or specialty vehicle shows

§1256.1. Regional recreational products or specialty vehicle shows

A.(1) Shows where recreational products or specialty vehicles are displayed and promoted for sale are hereby authorized as provided for in this Section, except that no final sale and delivery of a recreational product or specialty vehicle shall occur at these shows except by dealers licensed pursuant to this Chapter.

(2) When used in this Section, the following words and phrases have the meanings ascribed to them in this Paragraph:

(a) "Nonresident" or "non-Louisiana" means a dealer, distributor, or manufacturer who holds a current license in another state.

(b) "Producer" means a person who alone or with others assumes the financial responsibility of a recreational product or specialty vehicle show at which recreational products or specialty vehicles are displayed by dealers, manufacturers, distributors, or converters. A producer shall be licensed as a promoter pursuant to R.S. 32:1254.

(c) "Product line" means a specific series of recreational vehicle products or specialty vehicles that are identified by a common series trade name or trademark and for which the manufacturer, converter, or dealer agreement authorizes a dealer to sell.

(d) "Rally" means an event not opened to the general public held and organized by recreational product clubs of specific products owners or manufacturers of specific products where owners of the products are members of the club and are invited to participate in the event.

(e) "Regional recreational product or specialty vehicle show" or "show" means a controlled event at which a producer charges or barters for booth space or charges spectator entrance, or both, and where three or more recreational product dealers, specialty vehicle dealers, distributors, manufacturers, or converters exhibit recreational products or specialty vehicles. It does not include a rally or a national recreational product show as defined in R.S. 32:1256.2.

B. Participation in regional recreational product or specialty vehicle shows is limited to recreational products dealers, specialty vehicle dealers, distributors, manufacturers, or converters who are licensed in Louisiana pursuant to this Chapter, except as provided in Subsections C and D of this Section.

C. Nonresident recreational products dealers, specialty vehicle dealers, distributors, manufacturers, or converters who hold a current equivalent license in another state may participate in a regional recreational products or specialty vehicle show in Louisiana, if all of the following criteria are satisfied:

(1) Louisiana recreational products or specialty vehicle dealers, whose area of responsibility for the brands they represent includes the location of the show, have been given first option on space at the show.

(2) Louisiana recreational products or specialty vehicle dealers, whose area of responsibility does not include the location of the show, have been given second option on space at the show, provided that the dealers shall not show the same brand of recreational product or specialty vehicle as shown by a participating Louisiana recreational products or specialty vehicle dealer whose area of responsibility includes the location of the show.

(3) Non-Louisiana recreational products or specialty vehicle dealers, distributors, and manufacturers shall not show the same brand of recreational products or specialty vehicles as shown by participating Louisiana recreational products or specialty vehicle dealers.

(4) Non-Louisiana recreational products or specialty vehicle dealers, distributors, manufacturers, and converters shall register their participation with the commission not later than ten business days prior to the date of the show. To register, each non-Louisiana recreational products dealer, specialty vehicle dealer, distributor, manufacturer, and converter shall submit its name, address, a copy of its current equivalent license from the state of its domicile, and a fee of two hundred fifty dollars to the commission.

(5) Non-Louisiana recreational products dealers, specialty vehicle dealers, distributors, manufacturers, and converters shall disclose to show attendees the location of where warranty repairs would be made for products it has on display at the show.

D. Notwithstanding any provision of law to the contrary, no recreational vehicle dealer, specialty vehicle dealer, distributor, manufacturer, or converter shall participate in any regional recreational product or specialty vehicle show where its product line of recreational vehicles or specialty vehicles is represented by a dealer whose area of responsibility includes the location of the show, whether or not that dealer participates in the show.

E. The provisions of this Section shall not apply to a rally held in this state.

F. The commission may adopt rules and regulations consistent with the provisions of this Section in accordance with the Administrative Procedure Act.

Acts 2012, No. 855, §1, eff. July 1, 2012; Acts 2015, No. 435, §1.



RS 32:1256.2 - National recreational product shows

§1256.2. National recreational product shows

A. National recreational product shows are hereby authorized as provided for in this Section.

B. When used in this Section, the following words and phrases have the meaning ascribed to them in this Paragraph:

(1) "National recreational product show" or "show" means a controlled event promoted by an organizer who seeks sponsorships from distributors or manufacturers of recreational products where their products are shown. A national recreational product show requires all of the following:

(a) The participation of at least three or more sponsors.

(b) A duration of no longer than ten days.

(c) A non-selling show with no execution of sales contracts, credit applications, taking of security deposits, or delivery of any recreational product.

(2) "Non-Louisiana" means a distributor or manufacturer who holds a current license as a distributor or manufacturer in another state.

(3) "Organizer" means any person, alone or with others, whose principal business activity is the promotion of shows. An organizer shall be licensed as a promoter pursuant to R.S. 32:1254.

(4) "Product specialist" means any person selected by the sponsor to assist in the sponsor's participation in a show.

(5) "Sponsor" means a distributor or manufacturer who pays cash or an in-kind fee to an organizer in return for access to the commercial potential associated with a show.

C. The presence of product specialists, business cards, brochures, pricing sheets and other points of sales devices to answer consumer questions are not prohibited at a national recreational product show.

D.(1) An organizer shall obtain a license from the commission on an application prescribed by and with the information required by the commission.

(2) The application shall be submitted to the commission not less than sixty days prior to the opening of the show.

(3) A license fee of five hundred dollars shall be included with the application.

E. Participation in a national recreational product show is limited to distributors or manufacturers who are licensed in Louisiana pursuant to this Chapter, except as provided in Subsection F of this Section.

F. In order to participate in a national recreational product show in Louisiana, non-Louisiana recreational products distributors and manufacturers shall register their participation with the commission not later than ten business days prior to the date of the show. To register, each non-Louisiana recreational product distributor or manufacturer shall submit its name, address, a copy of its current equivalent license from the state of its domicile, and a fee of two hundred fifty dollars to the commission.

G. The commission may adopt rules and regulations consistent with the provisions of this Section in accordance with the Administrative Procedure Act.

Acts 2012, No. 855, §1, eff. July 1, 2012.



RS 32:1257 - Establishment of new motor vehicle dealerships or relocations; protests; procedure

§1257. Establishment of new motor vehicle dealerships or relocations; protests; procedure

A.(1) Whenever the commission receives an application for a motor vehicle dealer's license which would add a new motor vehicle dealership or authorize an existing motor vehicle dealership to deal in a new or additional make of motor vehicle which would establish an additional franchise in that area, or which would authorize an existing motor vehicle dealership to deal in additional makes, models, or classifications of motor vehicles designated in the franchise or any addendum thereto, it shall first notify the existing licensed motor vehicle dealership or dealerships selling the same line makes, models, or classifications within the community or territory in which the applicant proposes to conduct business. Any same line makes, models, or classifications dealership whose assigned community or territory includes the location of the proposed new motor vehicle dealership may object to the granting of the license.

(2) The reopening or replacement of a dealership in a location where the same line makes, models, or classifications has been sold by a licensed motor vehicle dealer within the previous two years shall not be considered an additional motor vehicle dealer under Paragraph (1) of this Subsection.

B.(1) Whenever the commission receives an application for a motor vehicle dealer's license which would relocate an existing motor vehicle dealership, including the transfer of a franchise and relocation to an existing motor vehicle dealership, it shall first notify the existing licensed motor vehicle dealership or dealerships selling the same line makes, models, or classifications within the community or territory in which the applicant proposes to conduct business. The existing same line makes, models, or classifications dealership or dealerships shall have the right to object to the granting of the license only if the proposed relocation is within a radius of five miles of its facility. However, without regard to distance, whenever the commission receives an application for the relocation of a motor vehicle dealership which would add an additional franchise to an existing same line makes, models, or classifications in dealership's community or territory, the affected dealership shall have the right to object.

(2) Whenever the commission receives a protest pursuant to the provisions of Paragraph (1) of this Subsection, the applicant and the manufacturer or distributor shall show, by a preponderance of the evidence, that the existing same line makes, models, or classifications motor vehicle dealership or dealerships will not be substantially harmed by locating the dealership within the five-mile area. Notwithstanding the provisions of R.S. 32:1251 to the contrary, the commission shall consider the financial impact on both the applicant and the existing dealership or dealerships.

C. The objection shall be in writing, and shall be received by the commission within a fifteen-day period after receipt of the notice. The fifteen-day objection period shall be waived upon written notification to the commission from all licensees, who are entitled to object, that the licensees have no objections to the proposed change or addition for which the notice of intent was issued. If timely objection is lodged, and prior to the issuance of the license, the commission shall hold a hearing within thirty days after receipt of the objection, or forty-five days after the request is made for the three-member panel, and issue its decision within ninety days after date of the hearing. Notice of hearing, and an opportunity to participate therein, shall be given to the manufacturer or distributor, to the applicant for the license as a motor vehicle dealer, and to the protesting dealership or dealerships. The absence of a timely protest shall not prevent the commission from considering the effect of the issuance of a license on other motor vehicle dealerships, located either within or outside the community or territory as part of its determination of whether or not the license sought should be issued.

D.(1) Whenever the commission receives a protest pursuant to the provisions of this Section, the commission shall consider the following in determining whether there is good cause to issue a license:

(a) Whether the community or territory can support an additional dealership.

(b) Notwithstanding the provisions of R.S. 32:1251 to the contrary, the financial impact on both the applicant and the existing dealership or dealerships.

(c) Whether the existing motor vehicle dealerships of the same line makes, models, or classifications in the dealership's community or territory are providing adequate representation and convenient consumer care for the motor vehicles of the same line makes, models, or classifications located within that area.

(d) Whether the issuance of the license would increase competition or be in the public interest, or both.

(2) The applicant and manufacturer or distributor shall have the burden of proof in demonstrating good cause by a preponderance of the evidence.

Acts 1985, No. 911, §1; Acts 1987, No. 775, §1; Acts 1989, No. 262, §1; Acts 1989, No. 634, §1; Acts 1991, No. 296, §1, eff. July 2, 1991; Acts 1995, No. 51, §1, eff. June 9, 1995; Acts 1999, No. 1100, §1; Acts 2001, No. 1067, §1; Acts 2005, No. 500, §1, eff. July 12, 2005; Acts 2015, No. 435, §1.



RS 32:1257.1 - Repealed by Acts 2012, No. 326, §2.

§1257.1. Repealed by Acts 2012, No. 326, §2.



RS 32:1258 - Denial, revocation, grounds, imposition of a civil penalty, or suspension of license; grounds; expiration

§1258. Denial, revocation, grounds, imposition of a civil penalty, or suspension of license; grounds; expiration

A. The commission may, in addition to imposing a civil penalty pursuant to the provisions of this Chapter, deny an application for a license or revoke or suspend a license after it has been granted for any of the following reasons:

(1) On satisfactory proof of unfitness of the applicant or the licensee, as the case may be, under the standards established and set out in this Chapter.

(2) For fraud practiced or any material misstatement made by an applicant in any application for license under the provisions of this Chapter.

(3) For any failure to comply with any provision of this Chapter or with any rule or regulation adopted and promulgated by the commission under authority vested in it by this Chapter.

(4) Change of condition after license is granted or failure to maintain the qualifications for license.

(5) Continued or flagrant violation of any of the rules or regulations of the commission.

(6) For any violation of any law relating to the sale, lease, rental, distribution, or financing of vehicles.

(7) Should the applicant have been convicted of a felony or entered a plea of guilty or nolo contendere to a felony charge under the law of the United States or of this or any other state.

(8) Upon a finding that, considering the matters set forth in the applicable paragraphs of R.S. 32:1254, the public interest is not served by the issuance of the license sought or continuance of the license previously granted.

(9) Failure to provide any bond or insurance required by this Chapter.

(10) Whenever a marine dealer intentionally removes marine engines from a boat package for the purpose of selling those engines separately in violation of a full-line marine engine dealer's area of responsibility, except that which may be done by a full-line dealer of that particular engine as it may be permitted under his full-line franchise agreement.

B. The commission may without prior notice deny the application for a license within thirty days after receipt thereof by written notice to the applicant stating the grounds for such denial. Upon request by the applicant whose license has been so denied, the commission shall set the time and place of hearing a review of such denial, the same to be heard with reasonable promptness.

C. The commission may suspend or revoke a license issued or impose a civil penalty only after a hearing of which the licensee affected shall be given at least ten days written notice specifying the grounds or reasons for suspension, revocation, or penalty. Such notice may be served as provided by law for the service of notices or by mailing a copy by registered or certified mail to the last known residence or business address of such licensee.

D.(1) The hearing on denial of a license, suspension or revocation of a license, or imposition of a civil penalty shall be at such time and place as the commission may prescribe and the affected applicant or licensee shall be notified of such time and place at least ten days prior to the date of hearing. The hearing shall be scheduled to be held within sixty days of notification to the licensee or applicant of the violation. The commission shall in like manner also notify the person, firm, association, corporation, or trust with whom the applicant or licensee is associated, or in whose association he is about to enter. The commission shall have the power to compel the production of records and papers bearing upon the application or complaints. The commission shall have the power to subpoena and bring before it any person in this state, or take testimony of any such person by deposition in the same manner as prescribed by law in judicial procedure before courts of the state in civil cases. Any party to such hearing shall have the right to procure the attendance of witnesses in his behalf upon designating to the commission the person or persons sought to be subpoenaed.

(2) If the commissioner shall determine that any applicant is not qualified to receive a license, a license shall not be granted to said applicant, and if the commission shall determine that any licensee is guilty of a violation of any of the provisions of this Chapter or the rules and regulations of the commission his or its license may be suspended or revoked, or a civil penalty may be imposed, or both.

E. All licenses shall be granted or refused within thirty days after application therefor, and shall expire as provided in this Chapter, unless sooner revoked or suspended, except that where a complaint of unfair cancellation of a dealer franchise is in process of being heard, no replacement application for such franchise shall be considered until a decision is rendered by the commission.

Acts 2005, No. 500, §1, eff. July 12, 2005; Acts 2009, No. 403, §1, eff. July 7, 2009; Acts 2015, No. 435, §1.



RS 32:1259 - Injunctions; cease and desist orders

§1259. Injunctions; cease and desist orders

A. The commission is hereby authorized without posting of cost, bond, or deposit to institute an injunctive action in the district court for the parish in which the commission office is located or the district court for the parish in which the alleged offender is domiciled to enforce the provisions of this Chapter and any other law, rule, or regulation relating to the business for which a license is granted under this Chapter.

B.(1) If it appears to the commission at any time that a person is violating the provisions of this Chapter or any rule or order of the commission issued pursuant to this Chapter, it shall notify the person engaged in such conduct to appear and show cause why a cease and desist order should not be issued prohibiting the proscribed conduct. An interlocutory cease and desist order may be granted with or without bond or other undertaking if one of the following occurs:

(a) Such an order is necessary to the performance of the duties delegated to the commission by this Chapter or is otherwise necessary or convenient to maintaining the status quo between two or more adverse parties before the commission.

(b) A party before the commission is entitled to relief demanded of the commission and all or part of the relief requires the restraint of some act prejudicial to the party.

(c) A person is performing or is about to perform or is procuring or allowing the performance of an act relating to the subject of a contested case pending before the commission, in violation of the rights of a party before the commission, and the act would tend to render the commission's order in that case ineffectual.

(d) Substantial injury to the rights of a person subject to the commission's jurisdiction is threatened irrespective of any remedy at law.

(2) Interlocutory cease and desist orders shall remain in effect until vacated or until incorporated into a final commission order. Permanent cease and desist orders may issue without regard to the enumerations in Paragraph (1) of this Subsection, but only in accordance with the provisions of this Chapter pertaining to the issuance of final commission orders. Appeal of any interlocutory cease and desist order shall be made to the commission prior to seeking judicial review under the provisions of this Chapter. Appeal of a permanent cease and desist order shall be conducted pursuant to the provisions of this Chapter pertaining to judicial review of final orders.

Acts 1985, No. 911, §1; Acts 2005, No. 500, §1, eff. July 12, 2005.



RS 32:1260 - Penalties; other relief

§1260. Penalties; other relief

A.(1) No civil penalty imposed for the violation of the provisions of this Chapter or the rules and regulations of the commission shall exceed five thousand dollars for each day such violation continues.

(2) On a second or subsequent violation, no civil penalty imposed shall exceed ten thousand dollars for each day such second or subsequent violation continues.

(3) In order to constitute a second or subsequent violation there must occur a lapse of at least one day following the first or previous violation.

(4) Any civil penalty imposed by the commission may, in the discretion of the commission, be suspended in whole or in part.

(5) No civil penalty imposed for the negligent filing or the untimely updating of information as required under the provisions of this Chapter or under the rules and regulations of the commission shall exceed one hundred dollars per day.

B.(1) In addition to the penalties provided under this Chapter, the commission is expressly empowered and authorized to order the renewal or reinstatement, as the case may be, of any franchise of a licensee which, after following the procedures under this Chapter, is found by the commission to have been unfairly cancelled or not renewed due to lack of just provocation or cause.

(2) The commission's authority to order a renewal or reinstatement, as the case may be, shall be consistent with the terms of the unfairly canceled franchise agreement.

(3) The commission shall order the renewal for an additional full franchise term or reinstatement for the remaining term of the franchise, as the case may be, under the franchise agreement.

(4) In addition to the penalties provided under this Chapter, the commission is expressly empowered and authorized, after following the procedures of this Chapter, to order the issuance of a franchise to a qualified transferee, whose application for transfer, sale, or exchange has been unreasonably withheld by a manufacturer, distributor, or converter and who meets the criteria generally applied by the manufacturer in approving new motor vehicle or specialty vehicle dealers and who agrees to be bound by all the terms and conditions of the standard franchise.

C. The commission may render judgment for costs, or any part thereof, against any party to proceedings held or court reporter fees, commission attorney fees, the mileage and per diem of the commissioners, and other applicable and reasonable costs.

D. If the commission finds that it is necessary and appropriate for the protection of prospective motor vehicle or specialty vehicle dealers, because a distributor has failed to demonstrate that adequate arrangements have been made to fulfill the distributor obligations under the franchise to provide motor vehicles, equipment, signage, or other items included in the franchise, the commission may by order require the escrow of all fees, deposits, and other funds paid by the motor vehicle or specialty vehicle dealer until such obligations have been satisfied.

E. In addition to the penalties provided pursuant to this Chapter, the commission is expressly empowered and authorized, after following the procedures of this Chapter, to order the repurchase of all vehicles, signs, special tools, and automotive equipment and pay the costs to the licensee for the cost of transporting, handling, packing, and loading of vehicles, parts, signs, tools, and equipment subject to the repurchase requirements of R.S. 32:1268.

F. Upon the failure of any person to comply with any order of the commission issued as a result of a violation of this Chapter, or a rule or regulation adopted by the commission, the commission is authorized to file civil proceedings to enforce its order in the Twenty-Fourth Judicial District Court for the parish of Jefferson by rule to show cause conducted pursuant to the relevant provisions of the Louisiana Code of Civil Procedure. The commission shall be entitled to recover from such party all costs of the proceeding, including but not limited to court costs, discovery costs, and reasonable attorney fees incurred by the commission in enforcing its order.

Acts 1989, No. 153, §1; Acts 2003, No. 647, §1; Acts 2005, No. 500, §1, eff. July 12, 2005; Acts 2010, No. 1036, §1.



RS 32:1261 - Unauthorized acts

§1261. Unauthorized acts

A. It shall be a violation of this Chapter:

(1) For a manufacturer, a distributor, a wholesaler, distributor branch, factory branch, converter or officer, agent, or other representative thereof:

(a) To induce or coerce, or attempt to induce or coerce, any licensee:

(i) To order or accept delivery of any recreational product, motor vehicle or vehicles, appliances, equipment, parts or accessories therefor, or any other commodity or commodities which shall not have been voluntarily ordered.

(ii) To order or accept delivery of any vehicle with special features, appliances, accessories, or equipment not included in the list price of said vehicles as publicly advertised.

(iii) To order for any person any parts, accessories, equipment, machinery, tools, appliances, or any commodity whatsoever.

(iv) To assent to a release, assignment, novation, waiver, or estoppel which would relieve any person from liability to be imposed by law, unless done in connection with a settlement agreement to resolve a matter pending a commission hearing or pending litigation between a manufacturer, distributor, wholesaler, distributor branch or factory branch, or officer, agent, or other representative thereof.

(v) To enter into a franchise with a licensee or during the franchise term, use any written instrument, agreement, release, assignment, novation, estoppel, or waiver, to attempt to nullify or modify any provision of this Chapter, or to require any controversy between a dealer and a manufacturer to be referred to any person or entity other than the commission, or duly constituted courts of this state or the United States, if such referral would be binding upon the dealer. Such instruments are null and void, unless done in connection with a settlement agreement to resolve a matter pending a commission hearing or pending litigation.

(vi) To waive the right to a jury trial.

(vii) To participate in an advertising group or to participate monetarily in an advertising campaign or contest or to purchase any promotional materials, showroom, or other display decorations or materials at the expense of such motor vehicle dealer or specialty dealer.

(viii) To adhere to performance standards that are not applied uniformly to other similarly situated motor vehicle dealers or specialty dealers. Any such performance standards shall be fair, reasonable, equitable, and based on accurate information. If dealership performance standards are based on a survey, the manufacturer, converter, distributor, wholesaler, distributor branch, or factory branch shall establish the objectivity of the survey process and provide this information to any motor vehicle dealer or specialty vehicle dealer of the same line make covered by the survey request. Each response to a survey used by a manufacturer in preparing an evaluation or performance-rating of a motor vehicle dealer shall be made available to that motor vehicle dealer, or it cannot be used by the manufacturer. However, if a customer requests that the manufacturer or distributor not disclose the consumer's identity to the dealer, the manufacturer may withhold the consumer's identity in providing the survey response to the dealer, and the manufacturer may use the response. Any survey used must have the following characteristics:

(aa) It was designed by experts.

(bb) The proper universe was examined.

(cc) A representative sample was chosen.

(dd) The data was accurately reported.

(ix) To release, convey, or otherwise provide customer information, if to do so is unlawful or if the customer objects in writing. This does not include information that is necessary for the manufacturer to meet its obligations to the dealer or consumers in regard to contractual responsibilities, vehicle recalls, or other requirements imposed by state or federal law. The manufacturer is further prohibited from providing any consumer information received from the dealer to any unaffiliated third party.

(x) To pay the attorney fees of the manufacturer or distributor related to hearings and appeals brought under this Chapter.

(b) To refuse to deliver to any licensee having a franchise or contractual arrangement for the retail sale of vehicles sold or distributed by such manufacturer, distributor, wholesaler, distributor branch or factory branch, any motor vehicle, publicly advertised for immediate delivery, within sixty days after such dealer's order shall have been received.

(c) To threaten to cancel any franchise or any contractual agreement existing between such manufacturer, distributor, wholesaler, distributor branch or factory branch and said dealer for any reason including but not limited to failure to meet performance standards.

(d) To unfairly, without just cause and due regard to the equities of such dealer, cancel the franchise of any licensee. Failure to meet performance standards based on a survey of sales penetration in a regional, national, territorial, or other geographic area shall not be the sole cause for cancellation of a franchise. The nonrenewal of a franchise or selling agreement with such dealer or his successor without just provocation or cause, or the refusal to approve a qualified transferee or qualified successor to the dealer-operator as provided for in the franchise or selling agreement, or solely for failure to meet performance standards based on a survey of sales penetration in a regional, national, territorial, or other geographic area, shall be deemed an evasion of this Paragraph and shall constitute an unfair cancellation, regardless of the terms or provisions of such franchise or selling agreement. However, at least ninety-days notice shall be given to the dealer of any cancellation or nonrenewal of a franchise except for a cancellation arising out of the financial default of the motor vehicle dealer or fraudulent activity of the dealer principal which results in the conviction of a crime punishable by imprisonment. The provisions of this Subsection relating to performance standards shall not apply to recreational products dealers.

(e) To refuse to extend to a licensee the privilege of determining the mode or manner of available transportation facility that such dealer desires to be used or employed in making deliveries of vehicles to him or it.

(f) To resort to or use any false or misleading advertisement in connection with his business as such manufacturer of motor vehicles, distributor, wholesaler, distributor branch or factory branch, or officer, agent, or other representative thereof.

(g) To delay, refuse, or fail to deliver motor vehicles in reasonable quantities relative to the licensee's facilities and sales potential in the relevant market area. This Subparagraph shall not be valid, however, if such failure is caused by acts or causes beyond the control of the manufacturer, distributor, or other such party.

(h) To ship or sell motor vehicles or recreational products to a licensee prior to the licensee having been granted a license by the commission to sell such vehicles.

(i) To unreasonably withhold consent to the sale, transfer, or exchange of the franchise to a qualified transferee capable of being licensed as a dealer in this state, provided the transferee meets the criteria generally applied by the manufacturer in approving new dealers and agrees to be bound by all the terms and conditions of the standard franchises.

(j) To fail to respond in writing to a written request for consent as specified in Subparagraph (i) of this Paragraph within sixty days of receipt of a written request on the forms, if any, generally utilized by the manufacturer or distributor for such purposes and containing the information required therein. Failure to respond shall be deemed to be consent to the request.

(k)(i) To sell or offer to sell a new or unused motor vehicle directly to a consumer except as provided in this Chapter, or to compete with a licensee in the same-line makes, models, or classifications operating under an agreement or franchise from the aforementioned manufacturer. A manufacturer shall not, however, be deemed to be competing when any one of the following conditions are met:

(aa) Operating a dealership temporarily for a reasonable period, not to exceed two years.

(bb) Operating a bona fide retail dealership which is for sale to any qualified independent person at a fair and reasonable price, not to exceed two years.

(cc) Operating in a bona fide relationship in which a person independent of a manufacturer has made a significant investment subject to loss in the dealership, and can reasonably expect to acquire full ownership of such dealership on reasonable terms and conditions.

(ii) After any of the conditions have been met under Subitems (aa) and (bb) of Item (i) of this Subparagraph, the commission shall allow the manufacturer to compete with licensees of the same-line makes, models, or classifications under an agreement or franchise from said manufacturer for longer than two years when, in the discretion of the commission, the best interest of the manufacturer, consuming public, and licensees are best served.

(l) To condition the renewal or extension of a franchise on a new motor vehicle dealer's substantial renovation of the dealer's place of business or on the construction, purchase, acquisition, or rental of a new place of business by the new motor vehicle dealer, unless the manufacturer has advised the new motor vehicle dealer in writing of its intent to impose such a condition within a reasonable time prior to the effective date of the proposed date of renewal or extension, but in no case less than one hundred eighty days, and provided the manufacturer demonstrates the need for such demand in view of the need to service the public and the economic conditions existing in the motor vehicle industry at the time such action would be required of the new motor vehicle dealer. As part of any such condition the manufacturer shall agree, in writing, to supply the dealer with an adequate supply and marketable model mix of motor vehicles to meet the sales levels necessary to support the increased overhead incurred by the dealer by reason of such renovation, construction, purchase, or rental of a new place of business.

(m) To fail to compensate its dealers for the work and services they are required to perform in connection with the dealer's delivery and preparation obligations according to the terms of compensation. The commission shall find the compensation to be reasonable or the manufacturer shall remedy any deficiencies.

(n) To fail to designate and provide to the commission in writing either the community or territory assigned to a licensee. The provisions of this Subparagraph shall not apply to trailers.

(o) To fail or refuse to sell or offer to sell to all motor vehicle franchisees in a line make, every motor vehicle sold or offered for sale under a franchise to any motor vehicle franchisee of the same-line make, or to unreasonably require a motor vehicle dealer to pay an extra fee, purchase unreasonable advertising displays or any other materials, or to remodel, renovate, or recondition its existing facilities as a prerequisite to receiving a certain model or series of vehicles. However, the failure to deliver any such motor vehicle shall not be considered a violation of this Section if the failure is due to a lack of manufacturing capacity or to a strike or labor difficulty, a shortage of materials, a freight embargo or other cause of which the franchisor has no control. This Subparagraph shall not apply to recreational product manufacturers.

(p) To unreasonably discriminate among competing, similarly situated, same-line make dealers in the sales of vehicles, in the availability of such vehicles, in the terms of incentive programs or sales promotion plans, or in other similar programs.

(q) To terminate, cancel, or refuse to continue any franchise agreement based upon the fact that the motor vehicle dealer owns, has an investment in, participates in the management, or holds a franchise agreement for the sale or service of another make or line of new motor vehicles at a different dealership location, or intends to or has established another make or line of new motor vehicles in the same dealership facilities of the manufacturer or distributor.

(r) To demand compliance with facilities requirements that include any requirements that a motor vehicle dealer establish or maintain exclusive office, parts, service or body shop facilities, unless the requirements would be reasonable and justified by business considerations. The burden of proving that the requirements are reasonable and justified by business considerations is on the manufacturer. If the franchise agreement of the manufacturer or distributor requires the approval of the manufacturer or distributor for facility uses or modifications, the manufacturer or distributor shall approve or disapprove such a request in writing within sixty days of receipt of such request.

(s) To use any subsidiary, affiliate, or any other controlled person or entity, or to employ the services of a third party, to accomplish what would otherwise be illegal conduct under this Chapter on the part of the manufacturer or distributor.

(t)(i) To operate a satellite warranty and repair center, to authorize a person to perform warranty repairs, including emergency repairs, who is not a motor vehicle dealer, fleet owner, or an emergency services company or emergency services related company, or to authorize a motor vehicle dealer to operate a satellite warranty and repair center within the community or territory of a same-line or make motor vehicle dealer. This Subparagraph shall not apply to recreational product manufacturers. For the purposes of this Subparagraph, "fleet owner" means a person, including a governmental entity, who is approved and authorized by a manufacturer to perform warranty repairs and owns or leases vehicles for its own use or a renting or leasing company that rents, maintains, or leases vehicles to a third party. For the purposes of this Subparagraph, "emergency services company or emergency services related company" means a person who operates any vehicle designated and authorized to respond to an emergency. An emergency vehicle includes but is not limited to police and security vehicles, fire and rescue vehicles, medical vehicles, and civil emergency vehicles, including public utility crews dealing with gas, electricity, or water, or the repair of defective equipment on a scene.

(ii) The manufacturer may authorize a fleet owner to perform warranty repairs if the manufacturer determines that the fleet owner has the same basic level of requirements for special tools, technician certification, and training that are required of a franchise dealer but only those as determined by the manufacturer, in its sole discretion, that are necessary to perform the specified limited type of warranty repairs on the makes and models of motor vehicles for which the fleet owner is authorized to perform warranty repairs.

(iii) A manufacturer who authorizes a fleet owner to perform warranty repairs shall give notification of the authorization to the dealer located in the same area of responsibility where the fleet owner intends to perform the authorized warranty repairs.

(iv) The provisions of Items (ii) and (iii) of this Subparagraph shall not apply to manufacturers who authorize fleet owners whose commercial vehicles are used for the movement of property, freight, or goods in intrastate or interstate commerce.

(v) The commission has no authority over a fleet owner or an emergency services company or emergency services related company with respect to the requirements of this Subparagraph.

(vi) A repair facility of a fleet owner authorized pursuant to this Subparagraph to perform warranty repairs shall not be deemed a satellite warranty and repair center as defined in R.S. 32:1252 and shall not be required to be licensed by the commission pursuant to R.S. 32:1254.

(u) To make a change in the area of responsibility described in the franchise agreement or sales and service agreement of a dealer, without the franchisor, converter, or manufacturer giving said dealer and the commission no less than sixty days prior written notice by certified or registered mail.

(v) To attempt to induce or coerce, or to induce or coerce, any motor vehicle dealer to enter into any agreement with such manufacturer, distributor, wholesaler, distributor branch or factory branch or representative thereof, or to do any other act unfair to said dealer.

(w)(i) To coerce or attempt to coerce any retail motor vehicle dealer or prospective retail motor vehicle dealer to offer to sell or sell any extended service contract or extended maintenance plan or gap product offered, sold, backed by, or sponsored by the manufacturer or distributor or affiliate or sell, assign, or transfer any retail installment sales contract or lease obtained by the dealer in connection with the sale or lease by him of motor vehicles manufactured or sold by the manufacturer or distributor, to a specified finance company or class of finance companies, leasing company or class of leasing companies, or to any other specified persons by any of the following:

(aa) By any statement, promise, or threat that the manufacturer or distributor will in any manner benefit or injure the dealer, whether the statement, suggestion, threat, or promise is express or implied or made directly or indirectly.

(bb) By any act that will benefit or injure the dealer.

(cc) By any contract, or any express or implied offer of contract, made directly or indirectly to the dealer, for handling the motor vehicle on the condition that the dealer shall offer to sell or sell any extended service contract or extended maintenance plan offered, sold, backed by, or sponsored by the manufacturer or distributor or that the dealer sell, assign, or transfer his retail installment sales contract on or lease of the vehicle, to a specified finance company or class of finance companies, leasing company or class of leasing companies, or to any other specified person.

(dd) Any such statements, threats, promises, acts, contracts, or offers of contracts, when their effect may be to lessen or eliminate competition.

(ii) Nothing contained in this Subparagraph shall prohibit a manufacturer or distributor from offering or providing incentive benefits or bonus programs to a retail motor vehicle dealer or prospective retail motor vehicle dealer who makes the voluntary decision to offer to sell or sell any extended service contract or extended maintenance plan offered, sold, backed, or sponsored by the manufacturer or distributor or to sell, assign, or transfer any retail installment sale or lease by him of motor vehicles manufactured or sold by the manufacturer or distributor to a specified finance company or leasing company.

(x) To charge back, deny vehicle allocation, withhold payments, or take any other adverse actions against a motor vehicle dealer because of a sale of a new motor vehicle that is exported from the United States, unless it is shown that the dealer knew or reasonably should have known on the date of the sale that the new motor vehicle was to be exported. A motor vehicle dealer shall be rebuttably presumed to have no knowledge of the export if the motor vehicle is sold by the dealer to a resident of the United States who titles and registers the motor vehicle in any state within the United States.

(y) To disqualify a manufacturer's sales or service satisfaction survey that pertains to a dealership employee's personal motor vehicle or specialty vehicle solely because it was mailed or communicated electronically from a dealership.

(2) For a motor vehicle dealer, specialty vehicle dealer, recreational product dealer, used motor vehicle dealer, or a motor vehicle salesman:

(a) To require a purchaser of a vehicle, as a condition of sale and delivery thereof, to also purchase special features, appliances, accessories, or equipment not desired or requested by the purchaser; however, this prohibition shall not apply as to special features, appliances, accessories, or equipment which are permanently affixed to the vehicle.

(b) To represent and sell as a new vehicle any vehicle, the legal title of which has been transferred by a manufacturer, distributor, or dealer to an ultimate purchaser.

(c) To resort to or use any false or misleading advertisement in connection with his business as such vehicle dealer or motor vehicle salesman.

(d) To sell or offer to sell makes, models, or classifications of new vehicles for which no franchise and license to sell is held.

(e) Except as otherwise approved by the commission, to sell or offer to sell a vehicle from an unlicensed location.

(f) To deliver to a prospective purchaser a new or a used vehicle on a sale conditioned on financing, i.e., a spot delivery, except on the following terms and conditions which shall be in writing and shall be a part of the conditional sales contract or other written notification signed by the purchaser:

(i) That if the sale is not concluded by the financing of the sale to the purchaser within twenty-five days of the delivery, the sale contract shall be null and void.

(ii) That the vehicle being offered for trade-in by the purchaser shall not be sold by the dealer until the conditional sale is complete.

(iii) That there shall be no charge to the purchaser should the conditional sale not be completed, including but not limited to mileage charges or charges to refurbish the vehicle offered for trade-in. However, the purchaser shall be responsible for any and all damages to the vehicle or other vehicles damaged by the fault of the purchaser and any and all liability incurred by the purchaser during the purchaser's custody of the vehicle to the extent provided for in R.S. 22:1296.

(iv) That if the conditional sale is not completed, the dealer shall immediately refund to the purchaser upon return of the vehicle all sums placed with the dealership as a deposit or any other purpose associated with the attempted sale of the vehicle.

(v) That the prospective purchaser shall return the vehicle to the dealership within forty-eight hours of notification by the dealer that the conditional sale will not be completed. If the prospective purchaser does not return the vehicle to the dealership within forty-eight hours of notification by the dealer, an authorized agent of the dealer shall have the right to recover the vehicle without the necessity of judicial process, provided that such recovery can be accomplished without unauthorized entry into a closed dwelling, whether locked or unlocked and without a breach of peace.

(g) To pay a fee to any person in return for the solicitation, procurement, or production by that person of prospective purchasers for new and used vehicles, except to a salesman licensed under the provisions of this Chapter.

(h) To fail to fully and completely explain each charge listed on a retail buyer's order or vehicle invoice prior to the purchase of a vehicle.

(i) When selling a vehicle to a consumer, to assess any consumer services fees, which shall include fees for treating the interior upholstery of the vehicle, oil changes, roadside assistance, dealer inspections, or any other service offered by the dealer, without allowing the buyer to refuse such services and be exempt from payment for such services. The provisions of this Subparagraph shall not apply to dealer-added options or accessories which are permanently affixed to the vehicle.

(j) To fail to disclose to a purchaser, in writing, which components of a specialty vehicle are subject to a manufacturer's or distributor's warranty agreement and which components are subject to a specialty vehicle dealer's or other warranty agreement. The specialty vehicle dealer shall identify in writing the location of the two nearest authorized manufacturer or distributor warranty service providers. School bus warranty repair work, except for engine and transmission repair work, may also be performed by repair facilities, authorized by the manufacturer or distributor, which are not school bus dealers. Further, nothing in this Chapter shall prohibit a manufacturer of school buses licensed by the Louisiana Motor Vehicle Commission from authorizing warranty and other repair or maintenance services to be performed at any location of a motor vehicle dealer licensed under this Chapter which holds a franchise from any affiliate or subsidiary of the school bus manufacturer.

(k)(i) To fail to disclose to a purchaser in writing on the sales contract, buyer's order, or any other document that the dealer may be participating in finance charges associated with the sale.

(ii) To participate in a finance charge that would result in a difference between the buy rate and the contract rate of more than three percentage points.

(iii) The provisions of this Subparagraph shall apply only to transactions subject to the Louisiana Motor Vehicle Sales Finance Act.

(3) For a motor vehicle or recreational product lessor or motor vehicle lessor agent:

(a) To represent and sell as a new vehicle any vehicle which has been used or intended to be used and operated for leasing and rental purposes.

(b) To resort to or use any false or misleading advertising in connection with the business of leasing or renting vehicles.

(c) To lease, rent, sell, or offer to sell a vehicle from a location not licensed for such activity.

(d) To rent or lease any vehicle which has been located within this state for a period of thirty days or more, unless such vehicle has been issued a Louisiana license plate by, and all license fees and taxes have been paid to, this state.

(e) To pay a fee to any person in return for the solicitation, procurement, or production by that person of prospective lessees of vehicles, unless the person receiving the fee is a lease facilitator who holds a valid license as provided by this Chapter and a valid appointment from the motor vehicle lessor as provided by R.S. 32:1266(B)(1). The fees prohibited by this Subparagraph shall not include amounts paid to a dealer as part of the consideration for the sale or assignment of a lease or leased vehicle or other amounts paid to the dealer who transfers the title on the vehicle or assigns the lease contract to the motor vehicle lessor.

(f) To fail to fully and completely explain each charge listed on a retail buyer's or lessee's order or vehicle invoice or leasing agreement prior to the lease of a vehicle.

(g) When leasing a vehicle to a consumer, to assess any consumer services fees, which shall include fees for treating the interior upholstery of the vehicle, oil changes, roadside assistance, dealer inspections, or any other service offered by the motor vehicle lessor, without allowing the consumer to refuse such services and be exempt from payment for such services. The provisions of this Subparagraph shall not apply to motor vehicle lessor-added options or accessories which are permanently affixed to the vehicle.

(4) For a lease facilitator:

(a) To hold himself out to any person as a "leasing company", "leasing agent", "lease facilitator", or similar title, directly or indirectly engaged in the business of a lease facilitator, or otherwise engaged in the solicitation or procurement of prospective lessees for vehicles not titled in the name of and registered to the lease facilitator, without holding a valid lease facilitator license and being in compliance with the terms of this Chapter.

(b) To sell or offer to sell a new vehicle.

(c) To accept a fee from a dealer or consumer.

(d) To sign a vehicle manufacturer's statement of origin to a vehicle, accept an assignment of a manufacturer's statement of origin to a vehicle, or otherwise assume any element of title to a new vehicle.

(e) To procure or solicit prospective lessees for or on behalf of any person other than a motor vehicle lessor.

(f) To act in the capacity of or engage in the business of a lease facilitator without a valid appointment from a motor vehicle lessor to act on behalf of the motor vehicle lessor in soliciting prospective lease clients or customers as provided by this Chapter.

(5) For a broker:

(a) To hold himself out to any person as a "broker", "purchasing company", "sales agent", or similar title, engaged in the business of broker, or otherwise engaged in the solicitation or procurement of prospective purchasers for vehicles not titled in the name of and registered to the broker, unless the broker holds a valid broker license and is in compliance with the terms of this Chapter.

(b) To sell, or offer to sell, or display a new vehicle.

(c) To be paid a fee by a dealer.

(d) To sign a vehicle manufacturer's statement of origin to a vehicle, accept an assignment of a manufacturer's statement of origin to a vehicle, or otherwise assume any element of title to a new vehicle.

(e) To act in the capacity of or engage in the business of a broker without a valid license issued as provided by this Chapter and a valid appointment from a motor vehicle lessor to act on behalf of the motor vehicle lessor in soliciting prospective lease clients or customers as provided by this Chapter.

(f) To fail to execute a written brokering agreement and provide a completed copy to both of the following:

(i) Any consumer entering into the brokering agreement. The completed copy shall be provided prior to the consumer's signing an agreement for the purchase of the vehicle described in the brokering agreement, or, prior to accepting one hundred dollars or more from that consumer, whichever comes first.

(ii) The selling dealer. The completed copy shall be provided prior to the selling dealer's entering into a purchase agreement with the consumer at the time of delivery.

(g) To accept a purchase deposit from any consumer that exceeds two point five percent of the selling price of the vehicle described in the brokering agreement.

(h) To fail to refund any purchase money, including purchase deposits, upon demand by a consumer at any time prior to the consumer's signing a vehicle purchase agreement with a selling dealer of the vehicle described in the brokering agreement.

(i) To fail to cancel a brokering agreement and refund, upon demand, any money paid by a consumer, including any brokerage fee, under any of the following circumstances:

(i) When the final price of the brokered vehicle exceeds the purchase price listed in the brokering agreement.

(ii) When the vehicle delivered is not as described in the brokering agreement.

(iii) When the brokering agreement expires prior to the customer's being presented with a purchase agreement from a selling dealer arranged through the brokering dealer that contains a purchase price at or below the price listed in the brokering agreement.

(j) To act as a seller and provide brokering services, both in the same transaction.

(k) To fail to disclose to the consumer the dollar amount of any fee that the consumer is obligated to pay to the broker. This arrangement shall be confirmed in a brokering agreement.

(l) To fail to maintain, for a minimum of three years, a copy of the executed brokering agreement and other notices and documents related to each brokered transaction.

(m) To fail to advise the consumer, prior to accepting any money, that a full refund will be given if the motor vehicle ordered through the broker is not obtained for the consumer.

(6) For any person or other licensee:

(a) To modify a franchise during the term of the agreement or upon its renewal if the modification substantially and adversely affects the franchisee's rights, obligations, investment, or return on investment without giving sixty days written notice of the proposed modification to the licensee and the commission which includes the grounds upon which the modification is based, unless the modification is required by law, court order, or the commission. Within the sixty day notice period the licensee may file with the commission a complaint for a determination whether there is good cause for permitting the proposed modification. The party seeking to modify or replace an agreement shall demonstrate by a preponderance of the evidence that there is good cause for the modification or replacement. The commission shall schedule a hearing within sixty days to decide the matter. Multiple complaints pertaining to the same proposed modifications shall be consolidated for hearing. The proposed modification may not take effect pending the determination of the matter.

(b) In making a determination of whether there is good cause for permitting a proposed modification, the commission may consider any relevant factor including:

(i) The reasons for the proposed modification.

(ii) Whether the proposed modification is applied to or affects all licensees in a nondiscriminating manner.

(iii) The degree to which the proposed modification will have a substantial and adverse effect upon the licensee's investment or return on investment.

(iv) Whether the proposed modification is in the public interest.

(v) The degree to which the proposed modification is necessary to the orderly and profitable distribution of vehicles and other services by the licensee.

(vi) Whether the proposed modification is offset by other modifications beneficial to the licensee.

(c) The decision of the commission shall be in writing and shall contain findings of fact and a determination of whether there is good cause for permitting the proposed modification. The commission shall deliver copies of the decision to the parties personally or by registered mail.

(7) For any employee of a licensee while acting in the scope of his employment, to accept any payment, commission, fee, or compensation of any kind from any person other than the employing licensee, unless such payment is fully disclosed to and approved by the employing licensee.

B. The provisions of this Section shall not apply to a dealer, manufacturer, distributor, wholesaler, distributor branch, factory branch, or convertor of marine products, motorcycles or all-terrain vehicles, or recreational vehicles, or any officer, agent, or other representative thereof.

Acts 1999, No. 1084, §1; Acts 2005, No. 121, §1; Acts 2005, No. 500, §1, eff. July 12, 2005; Acts 2007, No. 27, §1, eff. June 18, 2007; Acts 2007, No. 170, §1, eff. June 27, 2007; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2008, No. 483, §1; Acts 2009, No. 403, §1, eff. July 7, 2009; Acts 2010, No. 1036, §1; Acts 2011, No. 89, §1; Acts 2012, No. 150, §1; Acts 2012, No. 326, §1; Acts 2013, No. 61, §1; Acts 2014, No. 770, §1; Acts 2015, No. 170, §1; Acts 2015, No. 435, §1; Acts 2016, No. 530, §1.



RS 32:1261.1 - Indemnification of franchised dealers

§1261.1. Indemnification of franchised dealers

A. Notwithstanding the terms of any franchise agreement, each manufacturer or converter shall indemnify and hold harmless its franchised dealers against any judgment for damages, including but not limited to court costs and reasonable attorney fees of the dealer, arising out of complaints, claims, or lawsuits including but not limited to strict liability, negligence, misrepresentation, express or implied warranty, or rescission of sale to the extent that the judgment arises out of alleged defective or negligent manufacture, assembly, or design of motor vehicles, speciality vehicle, recreational product, parts, or accessories, or other functions by the manufacturer of converter, which are beyond the control of the dealer.

B. The provisions of this Section shall not apply to a franchised recreational vehicle dealer, marine dealer, or motorcycle or all-terrain vehicle dealer.

Acts 2009, No. 403, §1, eff. July 7, 2009; Acts 2010, No. 1036, §1; Acts 2012, No. 326, §1.



RS 32:1261.2 - Payment to dealers; penalties

§1261.2. Payment to dealers; penalties

It shall be a violation of this Chapter for a motor vehicle manufacturer, distributor, wholesaler, distributor branch, factory branch, officer, agent or other representative thereof, to fail to pay a dealer all monies due the dealer, except manufacturer hold-back amounts, within thirty days of the date of completion of the transactions or submissions of the claims giving rise to the payments to the dealers. Failure to make payments shall subject the manufacturer, distributor, wholesaler, distribution branch, factory branch, officer, agent, or other representative thereof, to a penalty of the one and one-half percent interest per month, or fraction thereof, until sums due the dealer are fully paid.

Acts 2009, No. 403, §1, eff. July 7, 2009.



RS 32:1262 - Warranty; compensation; audits of dealer records

§1262. Warranty; compensation; audits of dealer records

A.(1) It shall be a violation of this Chapter for a manufacturer, a distributor, a wholesaler, distributor branch or factory branch, or officer, agent or other representative thereof to fail to adequately and fairly compensate its dealers for labor, parts, and other expenses incurred by such dealer to perform under and comply with a manufacturer's or a distributor's warranty agreement.

(2) In no event shall any manufacturer or distributor pay its dealers at a price or rate for warranty work that is less than that charged by the dealer to the retail customers of the dealer for nonwarranty work of like kind.

(3) Warranty work includes parts and labor performed.

(4) All claims made by the dealer for compensation under this Subsection shall be paid within thirty days after approval and shall be approved or disapproved within thirty days after receipt. When any claim is disapproved, the dealer shall be notified in writing of the grounds for disapproval.

(5) The obligations in this Subsection as they relate to recreational products may be modified by contract.

B.(1) Notwithstanding the terms of any franchise agreement, warranty, and sales incentive, audits of dealer records may be conducted by the manufacturer, distributor, distributor branch, or factory branch. Any audit for warranty parts or service compensation shall be for the twelve-month period immediately following the date of the payment of the claim by the manufacturer or distributor. However, a dealer shall not be held liable by virtue of an audit for failure to retain parts for a period in excess of six months. Any audit for sales incentives, service incentives, rebates, or other forms of incentive compensation shall only be for the twelve-month period immediately following the date of the final payment to the dealer under a promotion, event, program, or activity. In no event shall the manufacturer, distributor, distributor branch, or factory branch fail to allow the dealer to make corrections to the sales data in less than one hundred twenty days from the program period. Additionally, no penalty other than amounts advanced on a vehicle reported incorrectly shall be due in connection with the audit. With respect to vehicles sold during the time period subject to the audit, but submitted incorrectly to the manufacturer, distributor, or wholesale distributor branch or factory branch, the dealer shall be charged back for the amount reported incorrectly and credited with the amount due, if anything, on the actual sale date.

(2) No claim which has been approved and paid may be charged back to the dealer unless it can be shown that one or all of the following applies:

(a) The claim was false or fraudulent.

(b) The repairs were not properly made.

(c) The repairs were unnecessary to correct the defective condition under generally accepted standards of workmanship.

(d) The dealer failed to reasonably substantiate the repair in accordance with reasonable written requirements of the manufacturer or distributor, if the dealer was notified of the requirements prior to the time the claim arose and if the requirements were in effect at the time the claim arose.

(3) A manufacturer or distributor shall not deny a claim solely based on a dealer's incidental failure to comply with a specific claim processing requirement, or a clerical error, or other administrative technicality.

(4)(a) A dealer shall not be charged back on a claim when a dealer performs a repair covered by the manufacturer's or distributor's warranty, and the dealer reasonably demonstrates that the repair resolved the condition which the customer presented for resolution, and the dealer documents what has been repaired and the process utilized to accomplish the repair.

(b) The provisions of Subparagraph (a) of this Paragraph shall not apply to recreational products dealers.

(5) Limitations on warranty parts or service compensation, sales incentive audits, rebates, or other forms of incentive compensation, chargebacks for warranty parts or service compensation, and service incentives and chargebacks for sales compensation only shall not be effective in the case of intentionally false or fraudulent claims.

(6) It shall be deemed an unfair act pursuant to this Chapter to audit a dealer more frequently than two sales-related and two service-related audits in a twelve-month period. Nothing in this Subsection shall limit a manufacturer's or distributor's ability to perform routine claim reviews in the normal course of business.

(7) No claim may be rejected as late if it has been submitted within sixty days of the date the repair order was written.

(8) The dealer shall not be charged back for any rebate paid to a consumer pursuant to a manufacturer's rebate program, provided the dealer acted in good faith when relying on the consumer's qualifying information and otherwise complied with the program guidelines and documentation requirements. A manufacturer's rebate program shall include but not be limited to a rebate program that targets college graduates, military personnel, first-time buyers, owner loyalty, family relationships, and any other similar program.

C. The provisions of this Section shall not apply to a dealer, manufacturer, distributor, wholesaler, distributor branch, or factory branch of marine products, motorcycles or all-terrain vehicles, or recreational vehicles, or any officer, agent, or other representative thereof.

Acts 2005, No. 500, §1, eff. July 12, 2005; Acts 2008, No. 233, §1; Acts 2009, No. 403, §1, eff. July 7, 2009; Acts 2010, No. 1036, §1; Acts 2011, No. 89, §1; Acts 2012, No. 326, §1; Acts 2013, No. 61, §1.



RS 32:1263 - Motor vehicle repairs

§1263. Motor vehicle repairs

A. Suppliers of mechanical repairs and services for any vehicle subject to regulation pursuant to this Chapter shall provide each consumer with an itemized bill indicating repairs and services performed, parts replaced, or materials used, the total labor charge, and the identity of the mechanic, repairman, or supplier who performed the work. However, nothing in this Section shall prohibit a supplier of mechanical repairs and services from charging a service fee for the use of shop supplies such as rags, fender covers, small amounts of fluid, or other items which are not itemized, provided that such fee does not exceed five percent of the total invoice for mechanical repairs or thirty-five dollars, whichever is less.

B. The provisions of this Section shall not apply to suppliers of mechanical repairs and services for any recreational vehicle subject to regulation of this Chapter.

Acts 2005, No. 500, §1, eff. July 12, 2005; Acts 2010, No. 1036, §1; Acts 2012, No. 326, §1.



RS 32:1264 - Damage disclosure

§1264. Damage disclosure

A. Whenever a new motor vehicle subject to regulation pursuant to this Chapter is sold to any person, the seller shall notify the purchaser of any body damage or mechanical damage which the vehicle has sustained that exceeds six percent of the manufacturer's suggested retail price. The notice shall be in writing and a copy thereof shall be delivered to the purchaser prior to or simultaneous with transfer of the vehicle title.

B. This Section shall apply to all instances of vehicular body or mechanical damage to vehicles and to all actions involving such damage, notwithstanding the application of other codal, statutory, or regulatory provisions, including but not limited to Civil Code Articles 2520 et seq.

Acts 2005, No. 500, §1, eff. July 12, 2005; Acts 2010, No. 1036, §1; Acts 2012, No. 326, §1; Acts 2015, No. 435, §1.



RS 32:1264.1 - Notice regarding recalls

§1264.1. Notice regarding recalls

It shall be a violation of this Chapter for a motor vehicle dealer to sell a new motor vehicle without first supplying a prospective buyer with the following notice: "A new motor vehicle may have been subject to a National Highway Traffic Safety Administration required recall which would be repaired in accordance with manufacturer standards approved by the National Highway Traffic Safety Administration. If such a repair is a concern before you purchase, please ask for a copy of the recall notice, if applicable, to the vehicle being sold." This notice shall be included on the buyer's order in a box and in bold print which is signed by the buyer and the seller or his representative next to the box. If the buyer requests the recall notice, the recall notice shall be included in the sales transaction. If the selling dealer performed the repair, the documents supporting the repair shall also be included in the sales transaction.

Acts 2010, No. 1046, §1.



RS 32:1265 - Sale of water-damaged vehicles

§1265. Sale of water-damaged vehicles

A. No person shall sell, transfer, or convey any new or used motor vehicle or recreational product to any person without notifying the buyer or receiver of the motor vehicle or recreational product in writing of the extent of any water damage from flooding which occurred to the motor vehicle or recreational product prior to the transaction.

B. If a sale, transfer, or conveyance of a new or used motor vehicle or recreational product occurs in violation of Subsection A of this Section, the person receiving ownership and title to the motor vehicle or recreational product who is not otherwise aware of the damage at the time of the transaction may bring an action to set aside the transaction within one year from the date of the transaction and receive all monies or other property given as consideration for the vehicle less a reasonable assessment for miles driven.

C. For the purposes of this Section, a "water-damaged vehicle" means any motor vehicle or recreational product whose power train, computer, or electrical system has been damaged by flooding.

Acts 2005, No. 500, §1, eff. July 12, 2005; Acts 2009, No. 403, §1, eff. July 7, 2009.



RS 32:1266 - Motor vehicle lessors; appointment of motor vehicle lease facilitators

§1266. Motor vehicle lessors; appointment of motor vehicle lease facilitators

A.(1) Except as otherwise provided by this Chapter, a motor vehicle lessor franchisor may not terminate a franchise prior to the expiration of its term, except for good cause. Good cause shall include but not be limited to the failure of the franchisee to comply with any lawful requirement of the franchise, after being given notice thereof, and a reasonable opportunity, which in no event need be more than thirty days, to cure the failure. Nothing herein shall permit the cancellation of a franchise solely for failure to meet performance standards based on a survey of sales penetration in a regional, national, territorial, or other geographic area.

(2) If during the period in which the franchise granted by a motor vehicle lessor franchisor is in effect, there occurs any of the following events, which is relevant to the franchise, immediate notice of termination without opportunity to cure shall be reasonable:

(a) The franchisee abandons the franchise by failing to operate the business for five consecutive days during which the franchisee is required to operate the business under the terms of the franchise, unless such failure to operate is due to fire, flood, or storms beyond the franchisee's control.

(b) The motor vehicle lessor franchisor and the franchisee agree in writing to terminate the franchise.

(c) The franchisee fails, for a period of ten days following notification of noncompliance, to comply with any federal, state, or local law or regulation applicable to the operation of the franchise.

(d) The franchised business or business premises of the franchise is seized, taken over, or foreclosed on by a creditor, lienholder, or lessor, provided that a final judgment against the franchisee remains unsatisfied for thirty days, unless an appeal bond has been filed.

(e) The franchisee fails to pay any franchise fees or other amounts due to the franchisor within ten days of receiving written notice that such fees are overdue.

(3)(a) No motor vehicle lessor franchisor shall fail to renew a franchise unless the franchisor provides the following:

(i) Written notice to the franchisee at least one hundred eighty days prior to his intention not to renew.

(ii) The franchisee with an opportunity to sell his business, during the one hundred eighty days prior to the expiration of the franchise, to a purchaser meeting the franchisor's then current requirements for granting new franchises, or if not granting a significant number of new franchises, then the current requirements for granting renewal franchises.

(iii) That the refusal not to renew is not for the purpose of converting the franchisee's business premises to operation by employees or agents of the franchisor for such franchisor's own account, provided that nothing in this Section shall prohibit a franchisor from exercising a right of first refusal to purchase a franchisee's business.

(iv) That upon expiration of the franchise, the franchisor agrees not to seek to enforce any covenant of the unrenewed franchisee not to compete with the franchisor or franchisees of the franchisor.

(b) Termination of a franchise shall be permitted pursuant to Paragraphs (1) and (2) of this Subsection, or if the franchisee and the franchisor agree not to renew the franchise.

B.(1) A motor vehicle lessor may appoint one or more lease facilitators licensed pursuant to the terms of this Chapter to represent the motor vehicle lessor in obtaining prospective lease customers. An appointment complies with the requirements of this Subsection if it is in writing, discloses its terms, and otherwise complies with the rules of the commission.

(2) In a lease contract or agreement between a motor vehicle lessor and a lessee solicited, procured, or produced by a lease facilitator, the motor vehicle lessor shall disclose to the lessee that a fee was paid, or will be paid to the lease facilitator for the solicitation, procurement, or production of the lessee or the lease. The motor vehicle lessor shall include the disclosure required by this Paragraph in a prominent position in one or both of the following manners:

(a) On the face of the written memorandum of the lease, contract, or agreement.

(b) On a separate instrument signed by the lessee at the same time as the signing of the lease contract or agreement.

C.(1) Except as otherwise provided by this Section, a lease facilitator may accept a fee for procuring a vehicle lessee or prospective vehicle lessee for or on behalf of a lessor.

(2) Nothing in this Section shall limit the ability of a lease facilitator to accept an appointment from more than one lessor.

(3) Nothing in this Section shall prohibit a lease facilitator from representing a lessor or lessee in the acquisition of a motor vehicle for the purpose of leasing the vehicle to another person.

Acts 2005, No. 500, §1, eff. July 12, 2005.



RS 32:1267 - Succession; right of first refusal

§1267. Succession; right of first refusal

A.(1) The terms of the franchise notwithstanding, any dealer may appoint by will, or other written instrument, a designated successor to succeed in the ownership interest of the dealer in the dealership upon the death or incapacity of the dealer.

(2) Unless good cause exists for refusal to honor the succession on the part of the manufacturer or distributor, any designated successor of a deceased or incapacitated dealer of a dealership may succeed to the ownership of the dealership under the existing franchise if:

(i) The designated successor gives the manufacturer or distributor written notice of his or her intention to succeed to the ownership of the dealer within sixty days of the dealer's death or incapacity.

(ii) The designated successor agrees to be bound by all the terms and conditions of the franchise.

(3) The manufacturer or distributor may request, and the designated successor shall provide, promptly upon such request, personal and financial data reasonably necessary to determine whether the succession should be honored.

(4) If a manufacturer or distributor believes that good cause exists for refusing to honor the succession of a deceased or incapacitated dealer, the manufacturer or distributor may, not more than sixty days following receipt of notice of the designated successor's intent to succeed and receipt of such personal or financial data, serve upon the designated successor notice of its refusal to honor the succession and of its intent to discontinue the existing franchise with the dealer not earlier than six months from the date such notice is served.

(5) The notice must state the specific grounds for the refusal to honor the succession.

(6) If notice of refusal and discontinuance is not timely served upon the designated successor, the franchise shall continue in effect subject to termination only as otherwise permitted by this Chapter.

(7) In determining whether good cause for the refusal to honor the succession exists, the manufacturer or distributor has the burden of proving that the designated successor is not of good moral character or does not otherwise meet the manufacturer's or distributor's reasonable standards as a franchisee.

(8) If a manufacturer or distributor refuses to honor the succession to the ownership interest of a deceased or incapacitated owner for good cause, then and in such event:

(i) The manufacturer or distributor shall allow the designated successor a reasonable period of time which shall not be less than six months in which to consummate a sale of the dealership. Any such sale shall be subject to R.S. 32:1261(A)(1)(d).

(ii) Upon termination of the franchise pursuant to such refusal, the provisions of R.S. 32:1268 shall apply.

B. In the event of a proposed sale or transfer of a dealership and if the franchise agreement has a right of first refusal in favor of the manufacturer or distributor, then, notwithstanding the terms of the franchise agreement, the manufacturer or distributor shall be permitted to exercise a right of first refusal to acquire the motor vehicle dealer's assets or ownership if all of the following requirements are met:

(1) In order to exercise its right of first refusal, the manufacturer or distributor shall notify the motor vehicle dealer in writing within sixty days of his receipt of the completed proposal for the proposed sale or transfer and all related agreements.

(2) The applicability of R.S. 32:1261(A)(1)(l) shall not be expanded or changed.

(3) The exercise of the right of first refusal will result in the dealer receiving the same or greater consideration as he has contracted to receive in connection with the proposed change of ownership or transfer.

(4) The proposed sale or transfer of the dealership's assets does not involve the transfer or sale to a member or members of the family of one or more dealers, or to a qualified manager with at least two years management experience at the dealership of one or more of these dealers, or to a partnership or corporation controlled by such persons.

(5)(a) The manufacturer or distributor agrees to pay the reasonable expenses, including attorney fees which do not exceed the usual, customary, and reasonable fees charged for similar work done for other clients, incurred by the proposed owner or transferee prior to the manufacturer's or distributor's exercise of its right of first refusal in negotiating and implementing the contract for the proposed sale or transfer of the dealership or dealership assets. Such expenses and attorney fees shall be paid to the proposed new owner or transferee at the time of closing of the sale or transfer for which the manufacturer or distributor exercised its right of first refusal.

(b) No payment of such expenses and attorney fees shall be required if the new owner or transferee has not submitted or caused to be submitted an accounting of those expenses within thirty days of the dealer's receipt of the manufacturer's or distributor's written request for such an accounting. A manufacturer or distributor may request such accounting before exercising his right of first refusal.

(6) The dealer shall not have any liability to any person as a result of a manufacturer's exercising its right of first refusal and the manufacturer or distributor shall assume the defense of the selling dealer for any claim by the proposed owner or transferee arising from the exercise of the right of first refusal.

C. The provisions of this Section shall not apply to the succession of any marine dealer, motorcycle or all-terrain vehicle, or recreational vehicle.

Acts 2005, No. 500, §1, eff. July 12, 2005; Acts 2012, No. 326, §1.



RS 32:1268 - Requirements upon termination; penalty; indemnity

§1268. Requirements upon termination; penalty; indemnity

A.(1) In the event the licensee ceases to engage in the business of being a motor vehicle, recreational products, or specialty vehicle dealer, or ceases to sell a particular make of motor vehicle, recreational product, or specialty vehicle and after notice to the manufacturer, converter, distributor, or representative by certified mail or commercial delivery service with verification of receipt, within thirty days of the receipt of the notice by the manufacturer, converter, distributor, or representative, the manufacturer, converter, distributor, or representative shall repurchase:

(a) All new motor vehicles, recreational products, and specialty vehicles of the current and last prior model year delivered to the licensee and parts on hand purchased in the ordinary course of business that have not been damaged or substantially altered to the prejudice of the manufacturer while in the possession of the licensee. As to recreational products dealers, the repurchase of parts shall be limited to those listed in the manufacturer's price book. The motor vehicles, recreational products, and specialty vehicles and parts shall be repurchased at the cost to the licensee which shall include without limitation freight and advertising costs, less all allowances paid to the dealer, except that new automobiles shall be purchased on the schedule as follows:

(i) Vehicles with 0 - 1,000 miles at the cost to the licensee.

(ii) Vehicles with 1,001 - 6,000 miles at the cost to the licensee reduced by the net discount value of each mile in excess of 1,000 miles, where "net discount value" is determined according to the following formula: cost to the licensee multiplied by total mileage in excess of 1,000 miles divided by 100,000, and where "net cost" equals the dealer cost plus any charges by the manufacturer, distributor, or representative for distribution, delivery, advertising, and taxes, less all allowances paid to the dealer by the manufacturer, distributor, or representative for new, unsold, undamaged, and complete motor vehicles.

(iii) Vehicles with 6,001 miles or over - no obligation to repurchase.

(iv) Any mileage recorded by a manufacturer in distributing a motor vehicle to a motor vehicle dealer shall not be included in the calculation as provided in this Subparagraph.

(b) At fair market value, each undamaged sign owned by the dealer which bears a trademark or trade name used or claimed by the manufacturer, converter, distributor, or representative if the sign was purchased from or purchased at the request of the manufacturer, distributor, or representative. Fair market value shall be no less than cost of acquisition of the sign by the dealer.

(c) At fair market value, all special tools and automotive service equipment owned by the dealer which were recommended in writing and designated as special tools and equipment and purchased in the ordinary course of business from or at the request of the manufacturer, converter, distributor, or representative, if the tools and equipment are in usable and good condition except for reasonable wear and tear. Fair market value shall be no less than cost of acquisition of special tools and automotive service equipment by the dealer.

(d) The manufacturer, converter, distributor, or representative shall pay to the dealer the costs of transporting, handling, packing, and loading of recreational product, motor and speciality vehicles, or parts, signs, tools, and equipment subject to repurchase.

(2)(a) After a motor vehicle dealer terminates his franchise, the manufacturer or converter shall make required repurchases within thirty days after such dealer has satisfied all of the following conditions:

(i) The motor vehicle dealer submits to the manufacturer, by certified mail, return receipt requested, or commercial delivery service with verification of receipt, a final inventory of motor vehicles and parts, special tools, and automotive services on hand.

(ii) The motor vehicle dealer tenders the parts, special tools, and automotive service equipment to the manufacturer.

(b) After a specialty vehicle dealer terminates his franchise, the manufacturer or converter shall make required repurchases within thirty days after such dealer has submitted to the manufacturer by certified mail, return receipt requested, or commercial delivery service with verification of receipt, a final inventory of vehicles and parts on hand.

(c) After a recreational products dealer terminates his franchise, the manufacturer or converter shall make required repurchases within sixty days after such dealer has submitted to the manufacturer by certified mail, return receipt requested, or commercial delivery service with verification of receipt, a final inventory of vehicles and parts on hand. This Subparagraph shall not apply to the repurchase of marine products and related items.

B. Failure to make such repurchase without just cause shall subject the manufacturer or converter to a penalty of one and one-half percent per month, or fraction thereof, of the inventory value or returnable recreational product, specialty and motor vehicles, and parts, signs, special tools, and automotive service equipment, payable to the dealer, as long as the repurchase is not made.

C.(1) Upon the involuntary termination, nonrenewal, or cancellation of any franchise by the manufacturer or converter, except for termination, nonrenewal, or cancellation resulting from a felony conviction, notwithstanding the terms of any franchise, whether entered into before or after the enactment of this Chapter or any of its provisions, the new motor vehicle or specialty vehicle dealer shall be allowed fair and reasonable compensation by the manufacturer or converter as agreed by the parties, or lacking agreement, as determined by the commission, for the dealership facilities if the facilities were required to be purchased or constructed as a precondition to obtaining the franchise or to its renewal; provided that if such facilities were leased and the lease were required as a precondition to obtaining the franchise or to its renewal, then the manufacturer or converter shall be liable for one year's payment of the rent or the remainder of the term of the lease, whichever is less.

(2) Payment under this Section shall entitle the manufacturers, converters, or distributors to possession and use of the facility.

(3) As used in this Section, "manufacturer" shall include a manufacturer, a converter, a distributor, a factory branch, distributor branch, or other subsidiary thereof.

(4) The obligation of the manufacturer or converter to purchase a dealership facility, pursuant to this Section, is equally applicable if an entity or person affiliated with the dealer is the owner or lessor of the facility.

D. Notwithstanding any provision of law to the contrary, the provisions of this Section shall not apply to a marine dealer, motorcycle or all-terrain vehicle dealer, or recreational vehicle dealer.

Acts 2005, No. 500, §1, eff. July 12, 2005; Acts 2009, No. 403, §1, eff. July 7, 2009; Acts 2010, No. 1036, §1; Acts 2012, No. 150, §1; Acts 2012, No. 326, §1.



RS 32:1268.1 - Repealed by Acts 2012, No. 326, §2.

§1268.1. Repealed by Acts 2012, No. 326, §2.



RS 32:1268.2 - Manufacturer termination of line-make; manufacturer bankruptcy; license

§1268.2. Manufacturer termination of line-make; manufacturer bankruptcy; license

Notwithstanding the terms of any franchise or other provision of law, if the termination, cancellation, or nonrenewal of a licensee's franchise is the result of the termination, elimination, or cessation of a line-make by the manufacturer, distributor, or factory branch, whether by bankruptcy or otherwise, the license issued by the commission may remain in effect at the discretion of the commission pursuant to its rules.

Acts 2009, No. 403, §1, eff. July 7, 2009.



RS 32:1269 - Venue and choice of law for litigation or arbitration

§1269. Venue and choice of law for litigation or arbitration

A provision contained in a franchise agreement requiring that arbitration or litigation be conducted outside this state or a provision that seeks to apply any law other than Louisiana law to disputes between the parties to a franchise agreement, is void and unenforceable.

Acts 2005, No. 500, §1, eff. July 12, 2005.



RS 32:1270 - Establishment of new marine dealerships or relocations; protests; procedure

PART II. PROVISIONS SPECIFIC TO MARINE PRODUCTS

§1270. Establishment of new marine dealerships or relocations; protests; procedure

A. Whenever the commission receives an application for a recreational products dealer's license that would add a new marine dealership, it shall first notify the existing licensed marine dealership or dealerships selling the same-line makes, models, or classifications if the new dealership's proposed location is within the existing dealer's area of responsibility. Any same-line makes, models, or classifications dealership whose area of responsibility includes the location of the proposed new marine dealership may object to the granting of the license.

B. Whenever the commission receives an application for a recreational products dealer's license which would relocate an existing marine dealership, it shall first notify the existing licensed marine dealership or dealerships selling the same-line makes, models, or classifications if the dealership's proposed new location is within the existing dealer's area of responsibility. The existing same-line makes, models, or classifications dealership or dealerships shall have the right to object to the granting of the license only if the proposed relocation is within a radius of seven miles of its facility. However, without regard to distance, whenever the commission receives an application for the relocation of a marine dealership which would add an additional marine dealership to an existing same-line makes, models, or classifications dealership's area of responsibility, the affected dealership shall have the right to object.

C. The objection shall be in writing and shall be received by the commission within a fifteen-day period after receipt of the notice. The fifteen-day objection period shall be waived upon written notification to the commission from all licensees entitled to object that the licensees have no objections to the proposed change or addition for which the notice of intent was issued. If a timely objection is lodged, and prior to the issuance of the license, the commission shall hold a hearing within thirty days after receipt of the objection and issue its decision within ninety days after date of the hearing. Notice of hearing and an opportunity to participate therein shall be given to the manufacturer or distributor, the applicant for the license as a marine dealer, and to the protesting dealership or dealerships.

D. Whenever the commission receives an objection pursuant to the provisions of Subsection A of this Section, or whenever the commission receives an objection pursuant to the assignment of the marine dealer's area of principal sales and service responsibility, the commission shall consider the following and may consider any other relevant factors in determining whether there is good cause to approve or reject the assignment of the marine dealer's area of principal sales and service responsibility, or to issue a license:

(1) Whether the community or territory can support an additional marine dealership.

(2) The financial impact on both the applicant and the existing marine dealership or dealerships.

(3) Whether the existing marine dealerships of the same-line makes, models, or classifications in the dealership's area of responsibility are providing adequate representation, competition, and convenient consumer care for the marine products of the same-line makes, models, or classifications located within that area.

(4) Whether the issuance of the license would increase competition, be in the public interest, or both.

E. In disputes between the marine dealers and manufacturers and distributors regarding the execution of an agreement that would add a new same-line make marine dealership or would add the same product line regardless of brand name within the area of responsibility of an existing marine dealer, the name brand of the boat determines whether a dealer may enter into a franchise for a particular boat package or boat package line. The marine motor, marine engine, boat trailer, or any accessory made a part of a boat package shall not be the subject of, or a consideration in, an area of responsibility dispute for violation involving the boat package.

F. A manufacturer or distributor of a marine motor or marine engine may, in its discretion, enter into a warranty service agreement with a marine dealer of a boat package that is packaged with its particular brand marine motor or engine without violating the area of responsibility of any other marine dealer that has a franchise of that brand marine motor or engine. However, the warranty service agreement shall not be construed to permit the marine dealer to sell the marine motor or engine separate from the boat package, and the marine dealer shall not hold itself out to be a full-line or loose marine motor or engine dealership.

G. The provisions of this Section shall not apply when the marine products consist of a trolling motor, boat trailer, or watercraft trailer.

Acts 2012, No. 326, §1; Acts 2014, No. 111, §1.



RS 32:1270.1 - Unauthorized acts; marine products

§1270.1. Unauthorized acts; marine products

It shall be a violation of this Part:

(1) For a manufacturer, a distributor, a wholesaler, distributor branch, or factory branch of marine products or any officer, agent, or other representative thereof:

(a) To induce or coerce, or attempt to induce or coerce, any licensee:

(i) To order or accept delivery of any marine product, appliances, equipment, parts or accessories therefor, or any other commodity or commodities which shall not have been voluntarily ordered.

(ii) To order for any person any parts, accessories, equipment, machinery, tools, appliances, or any commodity whatsoever.

(iii) To assent to a release, assignment, novation, waiver, or estoppel which would relieve any person from liability to be imposed by law, unless done in connection with a settlement agreement to resolve a matter pending a commission hearing or pending litigation involving a manufacturer, distributor, wholesaler, distributor branch or factory branch, or officer, agent, or other representative thereof.

(iv) To enter into a franchise with a licensee or during the franchise term, use any written instrument, agreement, release, assignment, novation, estoppel, or waiver, to attempt to nullify or modify any provision of this Chapter, or to require any controversy between a marine dealer and a manufacturer to be referred to any person or entity other than the commission, or duly constituted courts of this state or the United States, if such referral would be binding upon the dealer. Such instruments are null and void, unless done in connection with a settlement agreement to resolve a matter pending a commission hearing or pending litigation.

(v) To waive the right to a jury trial.

(vi) To participate in an advertising group or to participate monetarily in an advertising campaign or contest or to purchase any promotional materials, showroom, or other display decorations or materials at the expense of such marine dealer.

(vii) To adhere to performance standards that are not applied uniformly to other similarly situated marine dealers. Any such performance standards shall be fair, reasonable, equitable, and based on accurate information. If marine dealership performance standards are based on a survey, the manufacturer, distributor, wholesaler, distributor branch, or factory branch shall establish the objectivity of the survey process and provide this information to any marine dealer of the same-line make covered by the survey request. Each response to a survey used by a manufacturer in preparing an evaluation or performance-rating of a marine dealer shall be made available to that marine dealer, or it cannot be used by the manufacturer. However, if a customer requests that the manufacturer or distributor not disclose the consumer's identity to the dealer, the manufacturer may withhold the consumer's identity in providing the survey response to the dealer, and the manufacturer may use the response. Any survey used must have the following characteristics:

(aa) It was designed by experts.

(bb) The proper universe was examined.

(cc) A representative sample was chosen.

(dd) The data was accurately reported.

(viii) To release, convey, or otherwise provide customer information, if to do so is unlawful or if the customer objects in writing. This does not include information that is necessary for the manufacturer to meet its obligations to the marine dealer or consumers in regard to contractual responsibilities, marine product recalls, or other requirements imposed by state or federal law. The manufacturer is further prohibited from providing any consumer information received from the marine dealer to any unaffiliated third party.

(ix) To pay the attorney fees of the manufacturer or distributor related to hearings and appeals brought under this Chapter.

(x) To order or accept delivery of any vehicle with special features, appliances, accessories, or equipment not included in the list price of the vehicle as publicly advertised.

(b) To refuse to deliver to any licensee having a franchise or contractual arrangement for the retail sale of marine products sold or distributed by such manufacturer, distributor, wholesaler, distributor branch or factory branch, any marine product, publicly advertised for immediate delivery, within sixty days after such marine dealer's order shall have been received.

(c) To threaten to cancel any franchise existing between such manufacturer, distributor, wholesaler, distributor branch or factory branch and the marine dealer for any reason.

(d) To unfairly, without just cause and due regard to the equities of the marine dealer, cancel the franchise of the licensee. The nonrenewal of a franchise with a marine dealer or his successor without just provocation or cause, or the refusal to approve a qualified transferee or qualified successor to the dealer-operator as provided for in the selling agreement, shall be deemed a violation of this Subparagraph and shall constitute an unfair cancellation, regardless of the terms or provisions of such franchise. However, at least ninety days notice shall be given to the dealer of a cancellation or nonrenewal of a franchise except for a cancellation arising out of fraudulent activity of the dealer principal which results in the conviction of a crime punishable by imprisonment.

(e) To refuse to extend to a licensee the privilege of determining the mode or manner of available transportation facility that such marine dealer desires to be used or employed in making deliveries of marine products to him or it.

(f) To ship or sell marine products to a licensee prior to the licensee having been granted a license by the commission to sell such products.

(g) To unreasonably withhold consent to the sale, transfer, or exchange of the dealership to a qualified transferee capable of being licensed as a marine dealer in this state, provided the transferee meets the criteria generally applied by the manufacturer in approving new marine dealers and agrees to be bound by all the terms and conditions of the standard franchises.

(h) To fail to respond in writing to a written request for consent as specified in Subparagraph (g) of this Paragraph within sixty days of receipt of a written request on the forms, if any, generally utilized by the manufacturer or distributor for such purposes and containing the information required therein. Failure to respond shall be deemed to be consent to the request.

(i) To sell or offer to sell a new or unused marine product directly to a consumer except as provided in this Chapter.

(j) Repealed by Acts 2014, No. 770, §2.

(k) To fail to designate and provide to the commission in writing the community or territory assigned to a licensee. The provisions of this Subparagraph shall not apply when the marine products consist of a trolling motor, boat trailer, or watercraft trailer.

(l) To unreasonably discriminate among competing, similarly situated, same-line make dealers in the sales of the marine products, in the availability of such marine products, in the terms of incentive programs or sales promotion plans, or in other similar programs.

(m) To use any subsidiary, affiliate, or any other controlled person or entity, or to employ the services of a third party, to accomplish what would otherwise be illegal conduct under this Chapter on the part of the manufacturer or distributor.

(n) To make a change in the area of responsibility described in the franchise or sales and service agreement of a dealer, without the manufacturer or distributor giving the marine dealer and the commission no less than sixty days prior written notice by certified or registered mail.

(2) For a marine dealer, used marine product dealer, marine product salesman:

(a) To require a purchaser of a marine product, as a condition of sale and delivery thereof, to also purchase special features, appliances, accessories, or equipment not desired or requested by the purchaser; however, this prohibition shall not apply as to special features, appliances, accessories, or equipment which are permanently affixed to the marine product.

(b) To represent and sell as a new marine product any marine product, the legal title of which has been transferred by a manufacturer, distributor, or dealer to an ultimate purchaser.

(c) To use any false or misleading advertisement in connection with his business as such marine dealer or marine product salesman.

(d) To sell or offer to sell makes, models, or classifications of new marine products for which no franchise and license to sell is held.

(e) Except as otherwise approved by the commission, to sell or offer to sell a marine product from an unlicensed location.

(f) To deliver to a prospective purchaser a new or a used marine product on a sale conditioned on financing, i.e., a spot delivery, except on the following terms and conditions which shall be in writing and shall be a part of the conditional sales contract or other written notification signed by the purchaser:

(i) That if the sale is not concluded by the financing of the sale to the purchaser within twenty-five days of the delivery, the sale contract shall be null and void.

(ii) That the marine product being offered for trade-in by the purchaser shall not be sold by the marine dealer until the conditional sale is complete.

(iii) That there shall be no charge to the purchaser should the conditional sale not be completed, including but not limited to mileage charges or charges to refurbish the marine product offered for trade-in. However, the purchaser shall be responsible for any and all damages to the marine product or other marine products damaged by the fault of the purchaser and any and all liability incurred by the purchaser during the purchaser's custody of the marine product to the extent provided for in R.S. 22:1296.

(iv) That if the conditional sale is not completed, the marine dealer shall immediately refund to the purchaser upon return of the marine product all sums placed with the dealership as a deposit or any other purpose associated with the attempted sale of the marine product.

(v) That the prospective purchaser shall return the marine product to the dealership within forty-eight hours of notification by the marine dealer that the conditional sale will not be completed. If the prospective purchaser does not return the marine product to the dealership within forty-eight hours of notification by the marine dealer, an authorized agent of the marine dealer shall have the right to recover the marine product without the necessity of judicial process, provided that such recovery can be accomplished without unauthorized entry into a closed dwelling, whether locked or unlocked and without a breach of peace.

(g) To pay a fee to any person in return for the solicitation, procurement, or production by that person of prospective purchasers for new and used marine products, except to a salesman licensed under the provisions of this Chapter.

(h) To fail to fully and completely explain each charge listed on a retail buyer's order or marine product invoice prior to the purchase of a marine product.

(i) When selling a marine product to a consumer, to assess any consumer services fees, which shall include fees for treating the interior upholstery of the marine product, oil changes, roadside assistance, dealer inspections, or any other service offered by the dealer, without allowing the buyer to refuse such services and be exempt from payment for such services. The provisions of this Subparagraph shall not apply to dealer-added options or accessories which are permanently affixed to the marine product.

(3)(a) For any person or other licensee to modify a franchise during the term of the agreement or upon its renewal if the modification substantially and adversely affects the dealer's rights, obligations, investment, or return on investment without giving a sixty-day written notice of the proposed modification to the licensee and the commission unless the modifications are required by law, court order, or the commission. Within the sixty-day notice period, the licensee may file with the commission a complaint for a determination whether there is good cause for permitting the proposed modification. The party seeking to modify or replace an agreement shall demonstrate by a preponderance of the evidence that there is good cause for the modification or replacement. The commission shall schedule a hearing within sixty days to decide the matter. Multiple complaints pertaining to the same proposed modifications shall be consolidated for hearing. The proposed modification may not take effect pending the determination of the matter.

(b) In making a determination of whether there is good cause for permitting a proposed modification, the commission may consider any relevant factor including:

(i) The reasons for the proposed modification.

(ii) Whether the proposed modification is applied to or affects all licensees in a nondiscriminating manner.

(iii) The degree to which the proposed modification will have a substantial and adverse effect upon the licensee's investment or return on investment.

(iv) Whether the proposed modification is in the public interest.

(v) The degree to which the proposed modification is necessary to the orderly and profitable distribution of marine products and other services by the licensee.

(vi) Whether the proposed modification is offset by other modifications beneficial to the licensee.

(c) The decision of the commission shall be in writing and shall contain findings of fact and a determination of whether there is good cause for permitting the proposed modification. The commission shall deliver copies of the decision to the parties personally or by registered mail.

(4) For any employee of a licensee while acting in the scope of his employment, to accept any payment, commission, fee, or compensation of any kind from any person other than the employing licensee, unless such payment is fully disclosed to and approved by the employing licensee.

Acts 2012, No. 326, §1; Acts 2014, No. 111, §1; Acts 2014, No. 770, §2; Acts 2016, No. 530, §1.



RS 32:1270.2 - Warranty; compensation; audits of marine dealer records

§1270.2. Warranty; compensation; audits of marine dealer records

A.(1) It shall be a violation of this Chapter for a manufacturer, distributor, wholesaler, distributor branch, or factory branch of marine products or any officer, agent or other representative thereof to fail to adequately and fairly compensate its marine dealer for labor, parts, and other expenses incurred by such dealer to perform under and comply with a manufacturer's or a distributor's warranty agreement.

(2) In no event shall any manufacturer or distributor pay its marine dealer at a price or rate for warranty work that is less than that charged by the marine dealer to the retail customers of the marine dealer for nonwarranty work of like kind.

(3) Warranty work includes parts and labor performed.

(4) All claims made by the marine dealer for compensation under this Subsection shall be paid within thirty days after approval and shall be approved or denied within thirty days after receipt. When any claim is denied, the marine dealer shall be notified in writing of the grounds for denial.

(5) The obligations set forth in this Subsection may be modified by contract.

B.(1) Notwithstanding the terms of any franchise, warranty and sales, incentive, audits of marine dealer records may be conducted by the manufacturer, distributor, distributor branch, or factory branch. Any audit for warranty parts or service compensation shall be for the twelve-month period immediately following the date of the payment of the claim by the manufacturer or distributor. However, a marine dealer shall not be held liable by virtue of an audit for failure to retain parts for a period in excess of six months. Any audit for sales incentives, service incentives, rebates, or other forms of incentive compensation shall be only for the twelve-month period immediately following the date of the final payment to the marine dealer under a promotion, event, program, or activity. In no event shall the manufacturer, distributor, distributor branch, or factory branch fail to allow the marine dealer to make corrections to the sales data in less than one hundred twenty days from the program period. Additionally, no penalty other than amounts advanced on a marine product reported incorrectly shall be due in connection with the audit. With respect to marine products sold during the time period subject to the audit, but submitted incorrectly to the manufacturer, distributor, or wholesale distributor branch or factory branch, the marine dealer shall be charged back for the amount reported incorrectly and credited with the amount due, if anything, on the actual sale date.

(2) No claim which has been approved and paid may be charged back to the marine dealer unless it can be shown that one of the following applies:

(a) The claim was false or fraudulent.

(b) The repairs were not properly made.

(c) The repairs were unnecessary to correct the defective condition under generally accepted standards of workmanship.

(d) The marine dealer failed to reasonably substantiate the repair in accordance with reasonable written requirements of the manufacturer or distributor, if the marine dealer was notified of the requirements prior to the time the claim arose and if the requirements were in effect at the time the claim arose.

(3) A manufacturer or distributor shall not deny a claim solely based on a marine dealer's incidental failure to comply with a specific claim processing requirement, or a clerical error, or other administrative technicality.

(4) Limitations on warranty parts or service compensation, sales incentive audits, rebates, or other forms of incentive compensation, chargebacks for warranty parts or service compensation, and service incentives and chargebacks for sales compensation only shall not be effective in the case of intentionally false or fraudulent claims.

(5) It shall be deemed an unfair act pursuant to this Chapter to audit a marine dealer more frequently than two sales-related and two service-related audits in a twelve-month period. Nothing in this Subsection shall limit a manufacturer's or distributor's ability to perform routine claim reviews in the normal course of business.

(6) No claim may be rejected as late if it has been submitted within sixty days of the date the repair order was written.

Acts 2012, No. 326, §1.



RS 32:1270.3 - Sale of water-damaged marine products

§1270.3. Sale of water-damaged marine products

A. No person shall sell, transfer, or convey any new or used marine product to any person without notifying the buyer or receiver of the marine product in writing of the extent of any water damage from flooding which occurred to the marine product prior to the transaction.

B. If a sale, transfer, or conveyance of a new or used marine product occurs in violation of Subsection A of this Section, the person receiving ownership and title to the marine product who is not otherwise aware of the damage at the time of the transaction may bring an action to set aside the transaction within one year from the date of the transaction and receive all monies or other property given as consideration for the marine product less a reasonable assessment for wear and tear.

C. For the purposes of this Section, a "water-damaged marine product" means any marine product whose power train, computer, or electrical system has been damaged by flooding.

Acts 2012, No. 326, §1.



RS 32:1270.4 - Succession; right of first refusal; marine dealers

§1270.4. Succession; right of first refusal; marine dealers

A. The terms of the franchise notwithstanding, any marine dealer may appoint by will, or other written instrument, a designated successor to succeed in the ownership interest of the marine dealer in the marine dealership upon the death or incapacity of the marine dealer.

B. Unless good cause exists for refusal to honor the succession on the part of the manufacturer or distributor, any designated successor of a deceased or incapacitated marine dealer of a marine dealership may succeed to the ownership of the marine dealership under the existing franchise if:

(1) The designated successor gives the manufacturer or distributor written notice of his intention to succeed to the ownership of the marine dealer within sixty days of the marine dealer's death or incapacity.

(2) The designated successor agrees to be bound by all the terms and conditions of the franchise.

C. The manufacturer or distributor may request, and the designated successor shall provide, promptly upon such request, personal and financial data reasonably necessary to determine whether the succession should be honored.

D. If a manufacturer or distributor believes that good cause exists for refusing to honor the succession of a deceased or incapacitated marine dealer, the manufacturer or distributor may, not more than sixty days following receipt of notice of the designated successor's intent to succeed and receipt of such personal or financial data, serve upon the designated successor notice of its refusal to honor the succession and of its intent to discontinue the existing franchise with the marine dealer not earlier than six months from the date such notice is served.

E. The notice must state the specific grounds for the refusal to honor the succession.

F. If notice of refusal and discontinuance is not timely served upon the designated successor, the franchise shall continue in effect subject to termination only as otherwise permitted by this Part.

G. In determining whether good cause for the refusal to honor the succession exists, the manufacturer or distributor has the burden of proving that the designated successor is not of good moral character or does not otherwise meet the manufacturer's or distributor's reasonable standards as a marine dealer.

H. If a manufacturer or distributor refuses to honor the succession to the ownership interest of a deceased or incapacitated owner for good cause, then and in such event the manufacturer or distributor shall allow the designated successor a reasonable period of time which shall not be less than six months in which to consummate a sale of the marine dealership. Any such sale shall be subject to R.S. 32:1270.1(2)(d).

Acts 2012, No. 326, §1.



RS 32:1270.5 - Manufacturer, distributor, or wholesaler repurchase; marine dealer; products

§1270.5. Manufacturer, distributor, or wholesaler repurchase; marine dealer; products

A. If any marine dealer enters into a franchise with a manufacturer, distributor, or wholesaler wherein the marine dealer agrees to maintain an inventory of marine products or repair parts, the manufacturer, distributor, or wholesaler shall not terminate or fail to renew the franchise unless there is a breach of the franchise by the marine dealer and until ninety days after notice of the intention to terminate, including the breach of the franchise, has been sent by certified mail, return receipt requested, or commercial delivery service with verification of receipt, to the marine dealer and the commission and the marine dealer has failed to correct the breach within such period.

B. If the franchise is terminated as a result of any action by the marine dealer and the manufacturer, distributor, or wholesaler has not given due cause, as provided in this Section, for termination of such franchise, the manufacturer, distributor, or wholesaler shall not be required to repurchase the inventory as provided in this Section; however, if the franchise is terminated as a result of any action by the marine dealer and the manufacturer, distributor, or wholesaler has given the marine dealer due cause, as provided in this Section, to terminate the franchise, the manufacturer, distributor, or wholesaler shall be required to repurchase that inventory previously purchased from them, including any new and unused marine products of the current and immediate prior model or program year and new and unused parts inventory as provided in this Section.

C.(1) It shall be unlawful for the manufacturer, wholesaler, or distributor, without due cause and pursuant to its own initiating action, to terminate or fail to renew a franchise, unless the manufacturer, wholesaler, or distributor repurchases the new and unused inventory as provided for in this Section.

(2) In the event the marine dealer has new and unused inventory not eligible for repurchase, the license issued by the commission may remain in effect pursuant to the provisions of R.S. 32:1268.2.

D. It shall not be unlawful for the marine dealer with due cause and pursuant to the marine dealer's own initiating action to terminate or fail to renew a franchise with a manufacturer, wholesaler, or distributor, and the manufacturer, wholesaler, or distributor shall repurchase inventory as provided pursuant to this Section. To determine what constitutes due cause for a marine dealer to terminate or fail to renew a franchise, the following factors regarding the manufacturer, wholesaler, distributor or representative of one of the so named shall include whether the manufacturer, wholesaler, distributor, or representative of one of the so named:

(1) Has made a material misrepresentation in accepting or acting under the franchise.

(2) Has engaged in an unfair business practice.

(3) Has engaged in conduct which is injurious or detrimental to public welfare.

(4) Has failed to comply with any applicable Section of this Chapter.

(5) Has been convicted of a crime, the effect of which would be detrimental to the marine dealership or dealer.

(6) Has violated the Louisiana marine dealers area of responsibility.

(7) Has failed to operate in the normal course of business for thirty consecutive days.

(8) Has failed to comply with the terms of the franchise with the marine dealer.

(9) Has materially misrepresented the performance or fitness for sale or use of a product line or products covered by the franchise.

E. If a manufacturer, distributor, or wholesaler does not intend to renew a franchise, the manufacturer, distributor, or wholesaler shall give the marine dealer and the commission ninety days written notice prior to the effective date by certified mail, return receipt requested, or commercial delivery service with verification of receipt.

F. As required by this Section, the manufacturer, distributor, or wholesaler shall repurchase the inventory which can be verified as previously purchased from them, including all new and unused marine products of the current and immediate prior model or program year and new and unused parts on hand and held by the marine dealer on the date of termination of the contract. The manufacturer, distributor, or wholesaler shall pay an amount equivalent to the cost actually paid by the marine dealer, including discounts given and rebates paid per unit for any new, unused, undamaged, and unaltered from original invoice and delivery, and complete marine product. The manufacturer, distributor, or wholesaler shall also pay an amount equal to the price paid by the marine dealer for any new, unused, and undamaged repair parts and accessories which are listed in the manufacturer's, distributor's, or wholesaler's prevailing parts list or were delivered in the past forty-eight months and are in their original packaging.

G. The provisions of this Section shall not require the repurchase from a marine dealer of:

(1) Any repair part which has a limited storage life or is otherwise subject to deterioration.

(2) Any single repair part which is priced and packaged as a set of two or more items.

(3) Any repair part which, because of its condition, is not resalable as a new part without repackaging or reconditioning.

(4) Any inventory for which the marine dealer cannot provide good title, free and clear of all claims, liens, and encumbrances.

(5) Any inventory which the marine dealer desires to keep, provided that the marine dealer has a contractual right to do so.

(6) Any marine product which is not in new, unused, undamaged, and complete condition.

(7) Any repair parts which are not in new, unused, and undamaged condition.

(8) Any inventory which was ordered by the marine dealer on or after the date of receipt of the notification of termination of the franchise.

(9) Any inventory which was acquired by the marine dealer from any source other than the manufacturer, distributor, or wholesaler, or its immediate predecessor.

(10) Any marine product that has been altered substantially from original delivery.

H. Upon termination of the franchise, the marine dealer shall submit a final inventory of marine products and parts on hand to the manufacturer, distributor, or wholesaler by certified mail, return receipt requested, or commercial delivery service with verification of receipt. If a manufacturer, distributor, or wholesaler fails or refuses to repurchase as required by this Section within thirty days of the receipt of the inventory, without just cause, the manufacturer, distributor, or wholesaler shall be subjected to a penalty of the marine dealer's reasonable attorney fees, court costs, and interest on the inventory value of returnable marine products and parts required to be purchased computed at the rate of one and one-half percent per month from the thirty-first day, as long as such repurchase is not made.

I. Notwithstanding any other provision of law to the contrary, it shall be unlawful for a manufacturer, distributor, or wholesaler, either by contract or practice, to assess repurchase or restocking charges, freight charges except for return charges, reimbursement of interest charges paid, and any similar charges to the marine dealer.

J. If a marine dealer completes a bona fide, orderly, and permanent closure of the marine dealership, which does not involve a sale of the dealership, and provides at least ninety days notice to the manufacturer, wholesaler, distributor, and the commission, the marine products and parts inventory shall be repurchased by the manufacturer, wholesaler, or distributor in the manner provided pursuant to this Section.

K. In the event of the death or incapacity of the marine dealer or the majority owner of a person operating as a marine dealer, the manufacturer, distributor, or wholesaler shall, at the option of the heirs, if the marine dealer died intestate, or the legatees or transferees under the terms of the deceased marine dealer's last will and testament if the marine dealer died testate, repurchase the inventory from the heirs, legatees, or transferees as if the manufacturer, distributor, or wholesaler had terminated the contract, and the inventory repurchase provisions of this Section shall apply. The heirs or legatees shall have until the end of the contract term or one year from the date of the death of the marine dealer or majority owner of a person, whichever comes first, to exercise their option pursuant to this Section. However, nothing in this Section shall require the repurchase of inventory if the heirs, legatees, or transferees and the manufacturer, distributor, or wholesaler enter into a new franchise to operate the marine dealership.

Acts 2012, No. 326, §1; Acts 2015, No. 435, §1.



RS 32:1270.6 - Manufacturer termination of line-make; manufacturer bankruptcy; license

§1270.6. Manufacturer termination of line-make; manufacturer bankruptcy; license

Notwithstanding the terms of any franchise or provision of law, if the termination, cancellation, or nonrenewal of a licensee's selling agreement is the result of the termination, elimination, or cessation of a line-make by the manufacturer, distributor, or factory branch, whether by bankruptcy or otherwise, the license issued by the commission may remain in effect at the discretion of the commission pursuant to its rules.

Acts 2012, No. 326, §1.



RS 32:1270.7 - Indemnification of marine dealers

§1270.7. Indemnification of marine dealers

Notwithstanding the terms of any franchise agreement, each manufacturer or converter shall indemnify and hold harmless its franchised marine dealers against any judgment for damages, including but not limited to court costs and reasonable attorney fees of the marine dealer, arising out of complaints, claims, or lawsuits including but not limited to strict liability, negligence, misrepresentation, express or implied warranty, or rescission of sale to the extent that the judgment arises out of alleged defective or negligent manufacture, assembly, or design of marine products, parts, or accessories, or other functions by the manufacturer or converter, which are beyond the control of the marine dealer.

Acts 2012, No. 326, §1.



RS 32:1270.8 - Marine products repairs

§1270.8. Marine products repairs

Suppliers of mechanical repairs and services for any marine product subject to regulation pursuant to this Part shall provide each consumer with an itemized bill indicating repairs and services performed, parts replaced, or materials used, the total labor charge, and the identity of the mechanic, repairman, or supplier who performed the work. However, nothing in this Section shall prohibit a supplier of mechanical repairs and services from charging a service fee for the use of shop supplies such as rags, fender covers, small amounts of fluid, or other items which are not itemized, provided that such fee does not exceed five percent of the total invoice for mechanical repairs or thirty-five dollars, whichever is less.

Acts 2012, No. 326, §1.



RS 32:1270.9 - Damage disclosure

§1270.9. Damage disclosure

A. Whenever a new marine product subject to regulation pursuant to this Chapter is sold to any person, the seller shall notify the purchaser of any body damage or mechanical damage which the marine product has sustained that exceeds six percent of the manufacturer's suggested retail price. Such notice shall be in writing and a copy thereof shall be delivered to the purchaser prior to or simultaneous with transfer of the vehicle title.

B. This Section shall apply to all instances of vehicular body or mechanical damage to marine products and to all actions involving such damage, notwithstanding the application of other codal, statutory, or regulatory provisions, including but not limited to Civil Code Articles 2520 et seq.

Acts 2012, No. 326, §1.



RS 32:1270.10 - Establishment of new motorcycle or all-terrain vehicle dealerships or relocations; protests; procedure

PART III. PROVISIONS SPECIFIC TO MOTORCYCLES AND

ALL-TERRAIN VEHICLES

§1270.10. Establishment of new motorcycle or all-terrain vehicle dealerships or relocations; protests; procedure

A. Whenever the commission receives an application for a recreational products dealer's license which would add a new motorcycle or all-terrain vehicle dealership, it shall first notify the existing licensed motorcycle or all-terrain vehicle dealership or dealerships selling the same-line makes, models, or classifications within a thirty-mile radius of the proposed dealership, and such dealer or dealers may object to the granting of the license.

B. Whenever the commission receives an application for a recreation products dealer's license which would relocate an existing motorcycle or all-terrain vehicle dealership, it shall first notify any existing licensed motorcycle or all-terrain vehicle dealership selling the same-line makes, models, or classifications within a thirty-mile radius of the proposed relocation address of a dealership. Any existing same-line makes, models, or classifications dealership shall have the right to object to the granting of the license only if the proposed relocation is within a radius of seven miles of its facility. However, without regard to distance, whenever the commission receives an application for the relocation of a motorcycle or all-terrain vehicle dealership which would add an additional franchise to an existing same-line makes, models, or classifications dealership's area of responsibility, the affected motorcycle or all-terrain vehicle dealership shall have the right to object.

C. The objection shall be in writing and shall be received by the commission within a fifteen-day period after receipt of the notice. The fifteen-day objection period shall be waived upon written notification to the commission from all licensees entitled to object that the licensees have no objections to the proposed change or addition for which the notice of intent was issued. If timely objection is lodged, and prior to the issuance of the license, the commission shall hold a hearing within thirty days after receipt of the objection and issue its decision within ninety days after date of the hearing. Notice of hearing and an opportunity to participate therein shall be given to the manufacturer or distributor, the applicant for the license as a motorcycle or all-terrain vehicle dealer, and to the protesting motorcycle or all-terrain vehicle dealership or dealerships.

D. Whenever the commission receives an objection pursuant to the provisions of Subsection A of this Section, the commission shall consider the following and may consider any other relevant factors in determining whether there is good cause to issue a license:

(1) Whether the community or territory can support an additional motorcycle or all-terrain vehicle dealership.

(2) The financial impact on both the applicant and the existing motorcycle or all-terrain vehicle dealership or dealerships.

(3) Whether the existing motorcycle or all-terrain vehicle dealerships of the same-line makes, models, or classifications in the dealership's area of responsibility are providing adequate representation, competition, and convenient consumer care for the motorcycle or all-terrain vehicles of the same-line makes, models, or classifications located within that area.

(4) Whether the issuance of the license would increase competition, or be in the public interest, or both.

Acts 2012, No. 326, §1; Acts 2013, No. 53, §1.



RS 32:1270.11 - Unauthorized acts

§1270.11. Unauthorized acts

It shall be a violation of this Part:

(1) For a manufacturer, distributor, wholesaler, distributor branch, factory branch, converter or officer, agent, or other representative thereof:

(a) To induce or coerce, or attempt to induce or coerce, any licensee:

(i) To order or accept delivery of any motorcycle or all-terrain vehicle, appliances, equipment, parts or accessories therefor, or any other commodity or commodities which shall not have been voluntarily ordered.

(ii) To order or accept delivery of any motorcycle or all-terrain vehicle with special features, appliances, accessories, or equipment not included in the list price of the vehicle as publicly advertised.

(iii) To order for any person any parts, accessories, equipment, machinery, tools, appliances, or any commodity whatsoever.

(iv) To assent to a release, assignment, novation, waiver, or estoppel which would relieve any person from liability to be imposed by law, unless done in connection with a settlement agreement to resolve a matter pending a commission hearing or pending litigation between a manufacturer, distributor, wholesaler, distributor branch or factory branch, or officer, agent, or other representative thereof.

(v) To enter into a franchise with a licensee or during the franchise term, use any written instrument, agreement, release, assignment, novation, estoppel, or waiver, to attempt to nullify or modify any provision of this Chapter, or to require any controversy between a dealer and a manufacturer to be referred to any person or entity other than the commission, or duly constituted courts of this state or the United States, if such referral would be binding upon the motorcycle or all-terrain vehicle dealer. Such instruments are null and void, unless done in connection with a settlement agreement to resolve a matter pending a commission hearing or pending litigation.

(vi) To waive the right to a jury trial.

(vii) To release, convey, or otherwise provide customer information, if to do so is unlawful or if the customer objects in writing. This does not include information that is necessary for the manufacturer to meet its obligations to the motorcycle or all-terrain vehicle dealer or consumers in regard to contractual responsibilities, motorcycle or all-terrain vehicle recalls, or other requirements imposed by state or federal law. The manufacturer is further prohibited from providing any consumer information received from the motorcycle or all-terrain vehicle dealer to any unaffiliated third party.

(viii) To pay the attorney fees of the manufacturer or distributor related to hearings and appeals brought under this Chapter.

(b) To threaten to cancel any franchise or any contractual agreement existing between such manufacturer, distributor, wholesaler, distributor branch or factory branch and the motorcycle or all-terrain vehicle dealer for any reason.

(c) To unfairly, without just cause and due regard to the equities of the motorcycle or all-terrain vehicle dealer, cancel the franchise of the licensee. The nonrenewal of a franchise with such dealer or his successor without just provocation or cause, or the refusal to approve a qualified transferee or qualified successor to the dealer-operator as provided for in the franchise shall be deemed a violation of this Subparagraph and shall constitute an unfair cancellation, regardless of the terms or provisions of such franchise. However, at least ninety days notice shall be given to the dealer of a cancellation or nonrenewal of franchise except for a cancellation arising out of fraudulent activity of the dealer principal which results in the conviction of a crime punishable by imprisonment.

(d) To refuse to extend to a licensee the privilege of determining the mode or manner of available transportation facility that the motorcycle or all-terrain vehicle dealer desires to be used or employed in making deliveries of motorcycles or all-terrain vehicles to him or it.

(e) To ship or sell motorcycles or all-terrain vehicles to a licensee prior to the licensee having been granted a license by the commission to sell motorcycles or all-terrain vehicles.

(f) To unreasonably withhold consent to the sale, transfer, or exchange of the franchise to a qualified transferee capable of being licensed as a motorcycle or all-terrain vehicle dealer in this state, provided the transferee meets the criteria generally applied by the manufacturer in approving new motorcycle or all-terrain vehicle dealers and agrees to be bound by all the terms and conditions of the standard franchises.

(g) To fail to respond in writing to a written request for consent as specified in Subparagraph (f) of this Paragraph within sixty days of receipt of a written request on the forms, if any, generally utilized by the manufacturer or distributor for such purposes and containing the information required therein. Failure to respond shall be deemed to be consent to the request.

(h)(i) To sell or offer to sell a new or unused motorcycle or all-terrain vehicle directly to a consumer except as provided in this Chapter, or to compete with a licensee in the same-line makes, models, or classifications operating under an agreement or franchise from the aforementioned manufacturer. A manufacturer shall not, however, be deemed to be competing when any one of the following conditions are met:

(aa) Operating a motorcycle or all-terrain vehicle dealership temporarily for a reasonable period, not to exceed two years.

(bb) Operating a bona fide retail dealership which is for sale to any qualified independent person at a fair and reasonable price, not to exceed two years.

(cc) Operating in a bona fide relationship in which a person independent of a manufacturer has made a significant investment subject to loss in the dealership, and can reasonably expect to acquire full ownership of such dealership on reasonable terms and conditions.

(ii) After any of the conditions have been met under Subitems (i)(aa) and (bb) of this Subparagraph, the commission shall allow the manufacturer to compete with licensees of the same-line makes, models, or classifications under an agreement or franchise from the manufacturer for longer than two years when, in the discretion of the commission, the best interest of the manufacturer, consuming public, and licensees are best served.

(i) Repealed by Acts 2014, No. 770, §2.

(j) To fail to designate and provide to the commission in writing the community or territory assigned to a licensee.

(k) To unreasonably discriminate among competing, similarly situated, same-line make dealers in the sales of motorcycles or all-terrain vehicles, in the availability of motorcycles or all-terrain vehicles, in the terms of incentive programs or sales promotion plans, or in other similar programs.

(l) To use any subsidiary, affiliate, or any other controlled person or entity, or to employ the services of a third party, to accomplish what would otherwise be illegal conduct under this Chapter on the part of the manufacturer or distributor.

(m) To make a change in the area of responsibility described in the franchise agreement or sales and service agreement of a motorcycle or all-terrain vehicle dealer, without the franchisor, converter, or manufacturer giving the motorcycle or all-terrain vehicle dealer and the commission no less than sixty days prior written notice by certified or registered mail.

(n) To refuse to deliver to any licensee having a franchise or contractual arrangement for the retail sale of motorcycles or all-terrain vehicles sold or distributed by such manufacturer, distributor, wholesaler, distributor branch or factory branch, any motorcycle or all-terrain vehicle, publicly advertised for immediate delivery, within sixty days after such dealer's order shall have been received.

(2) For a motorcycle or all-terrain vehicle dealer, used motorcycle or all-terrain vehicle dealer, or a motorcycle or all-terrain vehicle salesman:

(a) To require a purchaser of a motorcycle or all-terrain vehicle, as a condition of sale and delivery thereof, to also purchase special features, appliances, accessories, or equipment not desired or requested by the purchaser; however, this prohibition shall not apply as to special features, appliances, accessories, or equipment which are permanently affixed to the motorcycle or all-terrain vehicle.

(b) To represent and sell as a new motorcycle or all-terrain vehicle any motorcycle or all-terrain vehicle, the legal title of which has been transferred by a manufacturer, distributor, or dealer to an ultimate purchaser.

(c) To use any false or misleading advertisement in connection with his business as a motorcycle or all-terrain vehicle dealer or motorcycle or all-terrain vehicle salesman.

(d) To sell or offer to sell makes, models, or classifications of new motorcycles or all-terrain vehicles for which no franchise and license to sell is held.

(e) Except as otherwise approved by the commission, to sell or offer to sell a motorcycle or all-terrain vehicle from an unlicensed location.

(f) To deliver to a prospective purchaser a new or a used motorcycle or all-terrain vehicle on a sale conditioned on financing, i.e., a spot delivery, except on the following terms and conditions which shall be in writing and shall be a part of the conditional sales contract or other written notification signed by the purchaser:

(i) That if the sale is not concluded by the financing of the sale to the purchaser within twenty-five days of the delivery, the sale contract shall be null and void.

(ii) That the motorcycle or all-terrain vehicle being offered for trade-in by the purchaser shall not be sold by the motorcycle or all-terrain vehicle dealer until the conditional sale is complete.

(iii) That there shall be no charge to the purchaser should the conditional sale not be completed, including but not limited to mileage charges or charges to refurbish the motorcycle or all-terrain vehicle offered for trade-in. However, the purchaser shall be responsible for any and all damages to the motorcycle or all-terrain vehicle or other motorcycles or all-terrain vehicles damaged by the fault of the purchaser and any and all liability incurred by the purchaser during the purchaser's custody of the vehicle to the extent provided for in R.S. 22:1296.

(iv) That if the conditional sale is not completed, the motorcycle or all-terrain vehicle dealer shall immediately refund to the purchaser upon return of the motorcycle or all-terrain vehicle all sums placed with the dealership as a deposit or any other purpose associated with the attempted sale of the motorcycle or all-terrain vehicle.

(v) That the prospective purchaser shall return the motorcycle or all-terrain vehicle to the dealership within forty-eight hours of notification by the dealer that the conditional sale will not be completed. If the prospective purchaser does not return the motorcycle or all-terrain vehicle to the dealership within forty-eight hours of notification by the motorcycle or all-terrain vehicle dealer, an authorized agent of the motorcycle or all-terrain vehicle dealer shall have the right to recover the motorcycle or all-terrain vehicle without the necessity of judicial process, provided that such recovery can be accomplished without unauthorized entry into a closed dwelling, whether locked or unlocked and without a breach of peace.

(g) To pay a fee to any person in return for the solicitation, procurement, or production by that person of prospective purchasers for new and used motorcycles or all-terrain vehicles, except to a motorcycle or all-terrain vehicle salesman licensed under the provisions of this Chapter.

(h) To fail to fully and completely explain each charge listed on a retail buyer's order or motorcycle or all-terrain vehicle invoice prior to the purchase of a motorcycle or all-terrain vehicle.

(i) When selling a motorcycle or all-terrain vehicle to a consumer, to assess any consumer services fees, which shall include fees for treating the interior upholstery of the vehicle, oil changes, roadside assistance, dealer inspections, or any other service offered by the dealer, without allowing the buyer to refuse such services and be exempt from payment for such services. The provisions of this Subparagraph shall not apply to dealer-added options or accessories which are permanently affixed to the motorcycle or all-terrain vehicle.

(j)(i) To fail to disclose to a purchaser in writing on the sales contract, buyer's order, or any other document that the motorcycle or all-terrain vehicle dealer may be participating in finance charges associated with the sale.

(ii) To participate in a finance charge that would result in a difference between the buy rate and the contract rate of more than three percentage points.

(iii) The provisions of this Subparagraph shall apply only to transactions subject to the Louisiana Motor Vehicle Sales Finance Act.

(3)(a) For any person or other licensee to modify a franchise during the term of the agreement or upon its renewal if the modification substantially and adversely affects the franchisee's rights, obligations, investment, or return on investment without giving a sixty-day written notice of the proposed modification to the licensee and the commission unless the modifications are required by law, court order, or the commission. Within the sixty-day notice period, the licensee may file with the commission a complaint for a determination whether there is good cause for permitting the proposed modification. The party seeking to modify or replace an agreement shall demonstrate by a preponderance of the evidence that there is good cause for the modification or replacement. The commission shall schedule a hearing within sixty days to decide the matter. Multiple complaints pertaining to the same proposed modifications shall be consolidated for hearing. The proposed modification may not take effect pending the determination of the matter.

(b) In making a determination of whether there is good cause for permitting a proposed modification, the commission may consider any relevant factor including:

(i) The reasons for the proposed modification.

(ii) Whether the proposed modification is applied to or affects all licensees in a nondiscriminating manner.

(iii) The degree to which the proposed modification will have a substantial and adverse effect upon the licensee's investment or return on investment.

(iv) Whether the proposed modification is in the public interest.

(v) The degree to which the proposed modification is necessary to the orderly and profitable distribution of vehicles and other services by the licensee.

(vi) Whether the proposed modification is offset by other modifications beneficial to the licensee.

(c) The decision of the commission shall be in writing and shall contain findings of fact and a determination of whether there is good cause for permitting the proposed modification. The commission shall deliver copies of the decision to the parties personally or by registered mail.

(4) For any employee of a licensee while acting in the scope of his employment, to accept any payment, commission, fee, or compensation of any kind from any person other than the employing licensee, unless such payment is fully disclosed to and approved by the employing licensee.

Acts 2012, No. 326, §1; Acts 2014, No. 770, §2.



RS 32:1270.12 - Indemnification of motorcycle and all-terrain vehicle franchised dealers

§1270.12. Indemnification of motorcycle and all-terrain vehicle franchised dealers

Notwithstanding the terms of any franchise agreement, each manufacturer or converter shall indemnify and hold harmless its franchised motorcycle or all-terrain vehicle dealers against any judgment for damages, including but not limited to court costs and reasonable attorney fees of the motorcycle or all-terrain vehicle dealer, arising out of complaints, claims, or lawsuits including but not limited to strict liability, negligence, misrepresentation, express or implied warranty, or rescission of sale to the extent that the judgment arises out of alleged defective or negligent manufacture, assembly, or design of motorcycles or all-terrain vehicles, parts, or accessories, or other functions by the manufacturer or converter, which are beyond the control of the motorcycle or all-terrain vehicle dealer.

Acts 2012, No. 326, §1.



RS 32:1270.13 - Warranty; compensation; audits of motorcycle or all-terrain vehicle dealer records

§1270.13. Warranty; compensation; audits of motorcycle or all-terrain vehicle dealer records

A.(1) It shall be a violation of this Chapter for a manufacturer, a distributor, a wholesaler, distributor branch or factory branch of motorcycles or all-terrain vehicles, or officer, agent, or other representative thereof to fail to adequately and fairly compensate its motorcycle or all-terrain vehicle dealers for labor, parts, and other expenses incurred by such motorcycle or all-terrain vehicle dealer to perform under and comply with a manufacturer's or a distributor's warranty agreement.

(2) In no event shall any manufacturer or distributor pay its motorcycle or all-terrain vehicle dealers at a price or rate for warranty work that is less than that charged by the motorcycle or all-terrain vehicle dealer to the retail customers of the motorcycle or all-terrain vehicle dealer for nonwarranty work of like kind.

(3) Warranty work includes parts and labor performed.

(4) All claims made by the motorcycle or all-terrain vehicle dealer for compensation under this Subsection shall be paid within thirty days after approval and shall be approved or denied within thirty days after receipt. When any claim is denied, the motorcycle or all-terrain vehicle dealer shall be notified in writing of the grounds for denial.

(5) The obligations in this Subsection as they relate to motorcycles or all-terrain vehicles may be modified by contract.

B.(1) Notwithstanding the terms of any franchise, warranty, and sales incentive, audits of motorcycle or all-terrain vehicle dealer records may be conducted by the manufacturer, distributor, distributor branch, or factory branch. Any audit for warranty parts or service compensation shall be for the twelve-month period immediately following the date of the payment of the claim by the manufacturer or distributor. However, a motorcycle or all-terrain vehicle dealer shall not be held liable by virtue of an audit for failure to retain parts for a period in excess of six months. Any audit for sales incentives, service incentives, rebates, or other forms of incentive compensation shall be only for the twelve-month period immediately following the date of the final payment to the motorcycle or all-terrain vehicle dealer under a promotion, event, program, or activity. In no event shall the manufacturer, distributor, distributor branch, or factory branch fail to allow the motorcycle or all-terrain vehicle dealer to make corrections to the sales data in less than one hundred twenty days from the program period. Additionally, no penalty other than amounts advanced on a motorcycle or all-terrain vehicle reported incorrectly shall be due in connection with the audit. With respect to motorcycles or all-terrain vehicles sold during the time period subject to the audit, but submitted incorrectly to the manufacturer, distributor, or wholesale distributor branch or factory branch, the motorcycle or all-terrain vehicle dealer shall be charged back for the amount reported incorrectly and credited with the amount due, if anything, on the actual sale date.

(2) No claim which has been approved and paid may be charged back to the motorcycle or all-terrain vehicle dealer unless it can be shown that one of the following applies:

(a) The claim was false or fraudulent.

(b) The repairs were not properly made.

(c) The repairs were unnecessary to correct the defective condition under generally accepted standards of workmanship.

(d) The motorcycle or all-terrain vehicle dealer failed to reasonably substantiate the repair in accordance with reasonable written requirements of the manufacturer or distributor, if the motorcycle or all-terrain vehicle dealer was notified of the requirements prior to the time the claim arose and if the requirements were in effect at the time the claim arose.

(3) A manufacturer or distributor shall not deny a claim solely based on a motorcycle or all-terrain vehicle dealer's incidental failure to comply with a specific claim processing requirement, or a clerical error, or other administrative technicality.

(4) Limitations on warranty parts or service compensation, sales incentive audits, rebates, or other forms of incentive compensation, chargebacks for warranty parts or service compensation, and service incentives and chargebacks for sales compensation only shall not be effective in the case of intentionally false or fraudulent claims.

(5) It shall be deemed an unfair act pursuant to this Chapter to audit a motorcycle or all-terrain vehicle dealer more frequently than two sales-related and two service-related audits in a twelve-month period. Nothing in this Subsection shall limit a manufacturer's or distributor's ability to perform routine claim reviews in the normal course of business.

(6) No claim may be rejected as late if it has been submitted within sixty days of the date the repair order was written.

Acts 2012, No. 326, §1.



RS 32:1270.14 - Damage disclosure

§1270.14. Damage disclosure

A. Whenever a new motorcycle or all-terrain vehicle subject to regulation pursuant to this Chapter is sold to any person, the seller shall notify the purchaser of any body damage or mechanical damage which the motorcycle or all-terrain vehicle has sustained that exceeds six percent of the manufacturer's suggested retail price or, in the case of recreational vehicles, six percent of the manufacturer's wholesale price. Such notice shall be in writing and a copy thereof shall be delivered to the purchaser prior to or simultaneous with transfer of the motorcycle or all-terrain vehicle title.

B. This Section shall apply to all instances of vehicular body or mechanical damage to motorcycles or all-terrain vehicles and to all actions involving such damage, notwithstanding the application of other codal, statutory, or regulatory provisions, including but not limited to Civil Code Articles 2520 et seq.

Acts 2012, No. 326, §1.



RS 32:1270.15 - Sale of water-damaged motorcycles or all-terrain vehicles

§1270.15. Sale of water-damaged motorcycles or all-terrain vehicles

A. No person shall sell, transfer, or convey any new or used motorcycle or all-terrain vehicle to any person without notifying the buyer or receiver of the motorcycle or all-terrain vehicle in writing of the extent of any water damage from flooding which occurred to the motorcycle or all-terrain vehicle prior to the transaction.

B. If a sale, transfer, or conveyance of a new or used motorcycle or all-terrain vehicle occurs in violation of Subsection A of this Section, the person receiving ownership and title to the motorcycle or all-terrain vehicle who is not otherwise aware of the damage at the time of the transaction may bring an action to set aside the transaction within one year from the date of the transaction and receive all monies or other property given as consideration for the motorcycle or all-terrain vehicle less a reasonable assessment for miles driven.

C. For the purposes of this Section, a "water-damaged motorcycle or all-terrain vehicle" means any motorcycle or all-terrain vehicle whose power train, computer, or electrical system has been damaged by flooding.

Acts 2012, No. 326, §1.



RS 32:1270.16 - Succession; right of first refusal

§1270.16. Succession; right of first refusal

A. The terms of the franchise notwithstanding, any motorcycle or all-terrain vehicle dealer may appoint by will, or other written instrument, a designated successor to succeed in the ownership interest of the motorcycle or all-terrain vehicle dealer in the dealership upon the death or incapacity of the motorcycle or all-terrain vehicle dealer.

B. Unless good cause exists for refusal to honor the succession on the part of the manufacturer or distributor, any designated successor of a deceased or incapacitated motorcycle or all-terrain vehicle dealer of a dealership may succeed to the ownership of the dealership under the existing franchise if:

(1) The designated successor gives the manufacturer or distributor written notice of his intention to succeed to the ownership of the motorcycle or all-terrain vehicle dealer within sixty days of the motorcycle or all-terrain vehicle dealer's death or incapacity.

(2) The designated successor agrees to be bound by all the terms and conditions of the franchise.

C. The manufacturer or distributor may request, and the designated successor shall provide, promptly upon such request, personal and financial data reasonably necessary to determine whether the succession should be honored.

D. If a manufacturer or distributor believes that good cause exists for refusing to honor the succession of a deceased or incapacitated motorcycle or all-terrain vehicle dealer, the manufacturer or distributor may, not more than sixty days following receipt of notice of the designated successor's intent to succeed and receipt of such personal or financial data, serve upon the designated successor notice of its refusal to honor the succession and of its intent to discontinue the existing franchise with the motorcycle or all-terrain vehicle dealer not earlier than six months from the date such notice is served.

E. The notice must state the specific grounds for the refusal to honor the succession.

F. If notice of refusal and discontinuance is not timely served upon the designated successor, the franchise shall continue in effect subject to termination only as otherwise permitted by this Chapter.

G. In determining whether good cause for the refusal to honor the succession exists, the manufacturer or distributor has the burden of proving that the designated successor is not of good moral character or does not otherwise meet the manufacturer's or distributor's reasonable standards as a franchisee.

H. If a manufacturer or distributor refuses to honor the succession to the ownership interest of a deceased or incapacitated owner for good cause, then and in such event:

(1) The manufacturer or distributor shall allow the designated successor a reasonable period of time which shall not be less than six months in which to consummate a sale of the dealership. Any such sale shall be subject to R.S. 32:1270.11(1)(c).

(2) Upon termination of the franchise pursuant to such refusal, the provisions of R.S. 32:1270.17 shall apply.

Acts 2012, No. 326, §1.



RS 32:1270.17 - Requirements upon termination; penalty; indemnity; motorcycle or all-terrain vehicle dealers

§1270.17. Requirements upon termination; penalty; indemnity; motorcycle or all-terrain vehicle dealers

A.(1) In the event the licensee ceases to engage in the business of being a motorcycle dealer or all-terrain vehicle dealer, or ceases to sell a particular make of motorcycle or all-terrain vehicle and after notice to the manufacturer, converter, distributor, or representative by certified mail or commercial delivery service with verification of receipt, within thirty days of the receipt of the notice by the manufacturer, converter, distributor, or representative, the manufacturer, converter, distributor, or representative shall repurchase:

(a) All new motorcycles or all-terrain vehicles of the current and last prior model year delivered to the licensee and parts on hand that have not been damaged or substantially altered to the prejudice of the manufacturer while in the possession of the licensee. As to motorcycle or all-terrain vehicle dealers, the repurchase of parts shall be limited to those listed in the manufacturer's price book. The motorcycle or all-terrain vehicles and parts shall be repurchased at the cost to the licensee which shall include without limitation freight and advertising costs, less all allowances paid to the motorcycle or all-terrain vehicle dealer.

(b) At fair market value, each undamaged sign owned by the motorcycle or all-terrain vehicle dealer which bears a trademark or trade name used or claimed by the manufacturer, converter, distributor, or representative if the sign was purchased from or purchased at the request of the manufacturer, distributor, or representative. Fair market value shall be no less than cost of acquisition of the sign by the motorcycle or all-terrain vehicle dealer.

(c) At fair market value, all special tools and service equipment owned by the motorcycle dealer or all-terrain vehicle dealer which were recommended in writing and designated as special tools and equipment and purchased from or purchased at the request of the manufacturer, converter, distributor, or representative, if the tools and equipment are in usable and good condition except for reasonable wear and tear. Fair market value shall be no less than cost of acquisition of special tools and service equipment by the motorcycle dealer or all-terrain vehicle dealer.

(2) The manufacturer, converter, distributor, or representative shall pay to the motorcycle or all-terrain vehicle dealer the costs of transporting, handling, packing, and loading of motorcycles or all-terrain vehicles, or parts, signs, tools, and equipment subject to repurchase.

(3) The manufacturer or converter shall make the required repurchase after the dealer terminates his franchise and within sixty days of the submission to it, by certified mail, return receipt requested, or commercial delivery service with verification of receipt, of a final inventory of motorcycles, all-terrain vehicles, and parts on hand.

B. Failure to make the repurchase without just cause shall subject the manufacturer or converter to a penalty of one and one-half percent per month, or fraction thereof, of the inventory value or returnable motorcycles or all-terrain vehicles, and parts, signs, special tools, and service equipment, payable to the dealer, as long as the repurchase is not made.

Acts 2012, No. 326, §1; Acts 2015, No. 435, §1.



RS 32:1270.18 - Manufacturer termination of line-make; manufacturer bankruptcy; license; motorcycle or all-terrain vehicle franchise

§1270.18. Manufacturer termination of line-make; manufacturer bankruptcy; license; motorcycle or all-terrain vehicle franchise

Notwithstanding the terms of any franchise or provision of law, if the termination, cancellation, or nonrenewal of a licensee's franchise is the result of the termination, elimination, or cessation of a line-make by the manufacturer, distributor, or factory branch, whether by bankruptcy or otherwise, the license issued by the commission may remain in effect at the discretion of the commission pursuant to its rules.

Acts 2012, No. 326, §1.



RS 32:1270.19 - Motorcycle or all-terrain vehicle repairs

§1270.19. Motorcycle or all-terrain vehicle repairs

Suppliers of mechanical repairs and services for any motorcycle or all-terrain vehicle subject to regulation pursuant to this Chapter shall provide each consumer with an itemized bill indicating repairs and services performed, parts replaced, or materials used, the total labor charge, and the identity of the mechanic, repairman, or supplier who performed the work. However, nothing in this Section shall prohibit a supplier of mechanical repairs and services from charging a service fee for the use of shop supplies such as rags, fender covers, small amounts of fluid, or other items which are not itemized, provided that such fee does not exceed five percent of the total invoice for mechanical repairs or thirty-five dollars, whichever is less.

Acts 2012, No. 326, §1.



RS 32:1270.20 - Unauthorized acts; recreational vehicles

PART IV. PROVISIONS SPECIFIC TO RECREATIONAL VEHICLES

§1270.20. Unauthorized acts; recreational vehicles

It shall be a violation of this Chapter:

(1) For a manufacturer, a distributor, a wholesaler, factory branch, or officer, agent, or other representative thereof:

(a) To induce or coerce, or attempt to induce or coerce, any licensee:

(i) To order or accept delivery of any recreational vehicles, appliances, equipment, parts or accessories therefor, or any other commodity or commodities which shall not have been voluntarily ordered.

(ii) To order or accept delivery of any recreational vehicle with special features, appliances, accessories, or equipment not included in the list price of the recreational vehicle as publicly advertised.

(iii) To order for any person any parts, accessories, equipment, machinery, tools, appliances, or any commodity whatsoever.

(iv) To assent to a release, assignment, novation, waiver, or estoppel which would relieve any person from liability to be imposed by law, unless done in connection with a settlement agreement to resolve a matter pending a commission hearing or pending litigation between a manufacturer, distributor, wholesaler, or factory branch, or officer, agent, or other representative thereof.

(v) To enter into a franchise with a licensee or during the franchise term, use any written instrument, agreement, release, assignment, novation, estoppel, or waiver, to attempt to nullify or modify any provision of this Chapter, or to require any controversy between a recreational vehicle dealer and a manufacturer to be referred to any person or entity other than the commission, or duly constituted courts of this state or the United States, if such referral would be binding upon the recreational dealer. Such instruments are null and void, unless done in connection with a settlement agreement to resolve a matter pending a commission hearing or pending litigation.

(vi) To waive the right to a jury trial.

(vii) To participate in an advertising group or to participate monetarily in an advertising campaign or contest or to purchase any promotional materials, showroom, or other display decorations or materials at the expense of such recreational vehicle dealer.

(viii) To release, convey, or otherwise provide customer information, if to do so is unlawful or if the customer objects in writing. This does not include information that is necessary for the manufacturer to meet its obligations to the recreational vehicle dealer or consumers in regard to contractual responsibilities, recreational vehicle recalls, or other requirements imposed by state or federal law. The manufacturer is further prohibited from providing any consumer information received from the recreational vehicle dealer to any unaffiliated third party.

(ix) To pay the attorney fees of the manufacturer or distributor related to hearings and appeals brought under this Chapter.

(b) To refuse to deliver to any licensee having a franchise or contractual arrangement for the retail sale of recreational vehicles sold or distributed by such manufacturer, distributor, wholesaler, or factory branch, any recreational vehicle, publicly advertised for immediate delivery, within sixty days after such recreational vehicle dealer's order shall have been received.

(c) To threaten to cancel any franchise or any contractual agreement existing between such manufacturer, distributor, wholesaler, or factory branch and the recreational vehicle dealer for any reason.

(d) To unfairly, without just cause and due regard to the equities of such recreational vehicle dealer, cancel the franchise of any licensee. The nonrenewal of a franchise with such recreational vehicle dealer or his successor without just provocation or cause, or the refusal to approve a qualified transferee or qualified successor to the dealer-operator as provided for in the franchise agreement, shall be deemed a violation of this Paragraph and shall constitute an unfair cancellation, regardless of the terms or provisions of such franchise. However, at least ninety-days notice shall be given to the recreational vehicle dealer of any cancellation or nonrenewal of a franchise except for a cancellation arising out of the financial default of the recreational vehicle dealer or fraudulent activity of the recreational vehicle dealer principal which results in the conviction of a crime punishable by imprisonment.

(e) To refuse to extend to a licensee the privilege of determining the mode or manner of available transportation facility that such recreational vehicle dealer desires to be used or employed in making deliveries of recreational vehicles to him or it.

(f) To use any false or misleading advertisement in connection with his business as such manufacturer of recreational vehicles, distributor, wholesaler, or factory branch, or officer, agent, or other representative thereof.

(g) To delay, refuse, or fail to deliver recreational vehicles in reasonable quantities relative to the licensee's facilities and sales potential in the relevant market area. This Subparagraph shall not be valid, however, if such failure is caused by acts or causes beyond the control of the manufacturer, distributor, or other such party.

(h) To ship or sell recreational vehicles to a licensee prior to the licensee having been granted a license by the commission to sell such recreational vehicles.

(i) To unreasonably withhold consent to the sale, transfer, or exchange of the franchise to a qualified transferee capable of being licensed as a recreational vehicle dealer in this state, provided the transferee meets the criteria generally applied by the manufacturer in approving new recreational vehicle dealers and agrees to be bound by all the terms and conditions of the standard franchises.

(j) To fail to respond in writing to a written request for consent as specified in Subparagraph (i) of this Paragraph within sixty days of receipt of a written request on the forms, if any, generally utilized by the manufacturer or distributor for such purposes and containing the information required therein. Failure to respond shall be deemed to be consent to the request.

(k)(i) To sell or offer to sell a new or unused recreational vehicle directly to a consumer except as provided in this Chapter, or to compete with a licensee in the same-line makes, models, or classifications operating under an agreement or franchise from the aforementioned manufacturer. A manufacturer shall not, however, be deemed to be competing when any one of the following conditions are met:

(aa) Operating a dealership temporarily for a reasonable period, not to exceed two years.

(bb) Operating a bona fide retail dealership which is for sale to any qualified independent person at a fair and reasonable price, not to exceed two years.

(cc) Operating in a bona fide relationship in which a person independent of a manufacturer has made a significant investment subject to loss in the dealership, and can reasonably expect to acquire full ownership of such dealership on reasonable terms and conditions.

(ii) After any of the conditions have been met under Subitems (i)(aa) and (bb) of this Subparagraph, the commission shall allow the manufacturer to compete with licensees of the same-line makes, models, or classifications under an agreement or franchise from the manufacturer for longer than two years when, in the discretion of the commission, the best interest of the manufacturer, consuming public, and licensees are best served.

(l) To condition the renewal or extension of a franchise on a new recreational vehicle dealer's substantial renovation of the recreational vehicle dealer's place of business or on the construction, purchase, acquisition, or rental of a new place of business by the new recreational vehicle dealer, unless the manufacturer has advised the new recreational vehicle dealer in writing of its intent to impose such a condition within a reasonable time prior to the effective date of the proposed date of renewal or extension, but in no case less than one hundred eighty days, and provided the manufacturer demonstrates the need for such demand in view of the need to service the public and the economic conditions existing in the recreational vehicle industry at the time such action would be required of the new recreational vehicle dealer. As part of any such condition, the manufacturer shall agree, in writing, to supply the recreational vehicle dealer with an adequate supply and marketable model mix of recreational vehicles to meet the sales levels necessary to support the increased overhead incurred by the recreational vehicle dealer by reason of such renovation, construction, purchase, or rental of a new place of business.

(m) To fail to compensate its recreational vehicle dealers for the work and services they are required to perform in connection with the recreational vehicle dealer's delivery and preparation obligations according to the terms of compensation. The commission shall find the compensation to be reasonable or the manufacturer shall remedy any deficiencies.

(n) To fail to designate and provide to the commission in writing the community or territory assigned to a licensee.

(o) To unreasonably discriminate among competing, similarly situated, same-line make dealers in the sales of recreational vehicles, in the availability of such recreational vehicles, in the terms of incentive programs or sales promotion plans, or in other similar programs.

(p) To terminate, cancel, or refuse to continue any franchise agreement based upon the fact that the recreational vehicle dealer owns, has an investment in, participates in the management of, or holds a franchise agreement for the sale or service of another make or line of new recreational vehicles at a different dealership location, or intends to or has established another make or line of new recreational vehicles in the same dealership facilities of the manufacturer or distributor.

(q) To demand compliance with facilities requirements that include any requirements that a recreational vehicle dealer establish or maintain exclusive office, parts, service or body shop facilities, unless such requirements would be reasonable and justified by business considerations. The burden of proving that such requirements are reasonable and justified by business considerations is on the manufacturer. If the franchise agreement of the manufacturer or distributor requires the approval of the manufacturer or distributor for facility uses or modifications, the manufacturer or distributor shall approve or deny the request in writing within sixty days of receipt of such request.

(r) To use any subsidiary, affiliate, or any other controlled person or entity, or to employ the services of a third party, to accomplish what would otherwise be illegal conduct under this Chapter on the part of the manufacturer or distributor.

(s) To make a change in the area of responsibility described in the franchise agreement or sales and service agreement of a recreational vehicle dealer, without the franchisor or manufacturer giving the recreational vehicle dealer and the commission no less than sixty days prior written notice by certified or registered mail.

(t) To induce or coerce, or attempt to induce or coerce, any recreational vehicle dealer to enter into any agreement with such manufacturer, distributor, wholesaler, distributor branch or factory branch or representative thereof, or to do any other act unfair to the recreational vehicle dealer.

(u)(i) To coerce or attempt to coerce any retail recreational vehicle dealer or prospective retail recreational vehicle dealer to offer to sell or sell any extended service contract or extended maintenance plan or gap product offered, sold, backed by, or sponsored by the manufacturer or distributor or affiliate or sell, assign, or transfer any retail installment sales contract or lease obtained by the dealer in connection with the sale or lease by him of recreational vehicles manufactured or sold by the manufacturer or distributor, to a specified finance company or class of finance companies, leasing company or class of leasing companies, or to any other specified persons by any of the following:

(aa) By any statement, promise, or threat that the manufacturer or distributor will in any manner benefit or injure the dealer, whether the statement, suggestion, threat, or promise is express or implied or made directly or indirectly.

(bb) By any act that will benefit or injure the dealer.

(cc) By any contract, or any express or implied offer of contract, made directly or indirectly to the dealer, for handling the recreational vehicle on the condition that the recreational vehicle dealer shall offer to sell or sell any extended service contract or extended maintenance plan offered, sold, backed by, or sponsored by the manufacturer or distributor or that the dealer sell, assign, or transfer his retail installment sales contract on or lease of the recreational vehicle, to a specified finance company or class of finance companies, leasing company or class of leasing companies, or to any other specified person.

(dd) Any such statements, threats, promises, acts, contracts, or offers of contracts, when their effect may be to lessen or eliminate competition.

(ii) Nothing contained in this Subparagraph shall prohibit a manufacturer or distributor from offering or providing incentive benefits or bonus programs to a retail recreational vehicle dealer or prospective retail recreational vehicle dealer who makes the voluntary decision to offer to sell or sell any extended service contract or extended maintenance plan offered, sold, backed, or sponsored by the manufacturer or distributor or to sell, assign, or transfer any retail installment sale or lease by him of recreational vehicles manufactured or sold by the manufacturer or distributor to a specified finance company or leasing company.

(2) For a recreational vehicle dealer or a recreational vehicle salesman:

(a) To require a purchaser of a recreational vehicle, as a condition of sale and delivery thereof, to also purchase special features, appliances, accessories, or equipment not desired or requested by the purchaser; however, this prohibition shall not apply as to special features, appliances, accessories, or equipment which are permanently affixed to the recreational vehicle.

(b) To represent and sell as a new recreational vehicle any vehicle, the legal title of which has been transferred by a manufacturer, distributor, or dealer to an ultimate purchaser.

(c) To use any false or misleading advertisement in connection with his business as such recreational vehicle dealer or recreational vehicle salesman.

(d) To sell or offer to sell makes, models, or classifications of new recreational vehicles for which no franchise and license to sell is held.

(e) Except as otherwise approved by the commission, to sell or offer to sell a recreational vehicle from an unlicensed location.

(f) To deliver to a prospective purchaser a new recreational vehicle on a sale conditioned on financing, i.e., a spot delivery, except on the following terms and conditions which shall be in writing and shall be a part of the conditional sales contract or other written notification signed by the purchaser:

(i) That if the sale is not concluded by the financing of the sale to the purchaser within twenty-five days of the delivery, the sale contract shall be null and void.

(ii) That the recreational vehicle being offered for trade-in by the purchaser shall not be sold by the recreational vehicle dealer until the conditional sale is complete.

(iii) That there shall be no charge to the purchaser should the conditional sale not be completed, including but not limited to mileage charges or charges to refurbish the recreational vehicle offered for trade-in. However, the purchaser shall be responsible for any and all damages to the recreational vehicle or other vehicles damaged by the fault of the purchaser and any and all liability incurred by the purchaser during the purchaser's custody of the recreational vehicle to the extent provided for in R.S. 22:1296.

(iv) That if the conditional sale is not completed, the recreational vehicle dealer shall immediately refund to the purchaser upon return of the recreational vehicle all sums placed with the dealership as a deposit or any other purpose associated with the attempted sale of the vehicle.

(v) That the prospective purchaser shall return the recreational vehicle to the dealership within forty-eight hours of notification by the recreational vehicle dealer that the conditional sale will not be completed. If the prospective purchaser does not return the recreational vehicle to the dealership within forty-eight hours of notification by the recreational vehicle dealer, an authorized agent of the recreational vehicle dealer shall have the right to recover the recreational vehicle without the necessity of judicial process, provided that such recovery can be accomplished without unauthorized entry into a closed dwelling, whether locked or unlocked, and without a breach of peace.

(g) To pay a fee to any person in return for the solicitation, procurement, or production by that person of prospective purchasers for new and used recreational vehicles, except to a recreational vehicle salesman licensed under the provisions of this Chapter.

(h) To fail to fully and completely explain each charge listed on a retail buyer's order or recreational vehicle invoice prior to the purchase of a recreational vehicle.

(i) When selling a recreational vehicle to a consumer, to assess any consumer services fees, which shall include fees for treating the interior upholstery of the recreational vehicle, oil changes, roadside assistance, dealer inspections, or any other service offered by the recreational vehicle dealer, without allowing the buyer to refuse such services and be exempt from payment for such services. The provisions of this Subparagraph shall not apply to dealer-added options or accessories which are permanently affixed to the recreational vehicle.

(j)(i) To fail to disclose to a purchaser in writing on the sales contract, buyer's order, or any other document that the recreational vehicle dealer may be participating in finance charges associated with the sale.

(ii) To participate in a finance charge that would result in a difference between the buy rate and the contract rate of more than three percentage points.

(iii) The provisions of this Subparagraph shall apply only to transactions subject to the Louisiana Motor Vehicle Sales Finance Act.

(3)(a) For any person or other licensee to modify a franchise during the term of the agreement or upon its renewal if the modification substantially and adversely affects the franchisee's rights, obligations, investment, or return on investment without giving a sixty-day written notice of the proposed modification to the licensee and the commission unless the modifications are required by law, court order, or the commission. Within the sixty-day notice period, the licensee may file with the commission a complaint for a determination whether there is good cause for permitting the proposed modification. The party seeking to modify or replace an agreement shall demonstrate by a preponderance of the evidence that there is good cause for the modification or replacement. The commission shall schedule a hearing within sixty days to decide the matter. Multiple complaints pertaining to the same proposed modifications shall be consolidated for hearing. The proposed modification may not take effect pending the determination of the matter.

(b) In making a determination of whether there is good cause for permitting a proposed modification, the commission may consider any relevant factor including:

(i) The reasons for the proposed modification.

(ii) Whether the proposed modification is applied to or affects all licensees in a nondiscriminating manner.

(iii) The degree to which the proposed modification will have a substantial and adverse effect upon the licensee's investment or return on investment.

(iv) Whether the proposed modification is in the public interest.

(v) The degree to which the proposed modification is necessary to the orderly and profitable distribution of recreational vehicles and other services by the licensee.

(vi) Whether the proposed modification is offset by other modifications beneficial to the licensee.

(c) The decision of the commission shall be in writing and shall contain findings of fact and a determination of whether there is good cause for permitting the proposed modification. The commission shall deliver copies of the decision to the parties personally or by registered mail.

(4) For any employee of a licensee while acting in the scope of his employment, to accept any payment, commission, fee, or compensation of any kind from any person other than the employing licensee, unless such payment is fully disclosed to and approved by the employing licensee.

Acts 2012, No. 326, §1; Acts 2014, No. 770, §1.



RS 32:1270.21 - Indemnification of franchised recreational vehicle dealers

§1270.21. Indemnification of franchised recreational vehicle dealers

Notwithstanding the terms of any franchise agreement, each manufacturer or converter shall indemnify and hold harmless its franchised recreational vehicle dealers against any judgment for damages, including but not limited to court costs and reasonable attorney fees of the recreational vehicle dealer, arising out of complaints, claims, or lawsuits including but not limited to strict liability, negligence, misrepresentation, express or implied warranty, or rescission of sale to the extent that the judgment arises out of alleged defective or negligent manufacture, assembly, or design of recreational vehicles, parts, or accessories, or other functions by the manufacturer of converter, which are beyond the control of the recreational vehicle dealer.

Acts 2012, No. 326, §1.



RS 32:1270.22 - Payment to recreational vehicles dealers; penalties

§1270.22. Payment to recreational vehicles dealers; penalties

It shall be a violation of this Chapter for a recreational vehicle manufacturer, distributor, wholesaler, factory branch, officer, agent or other representative thereof, to fail to pay a recreational vehicle dealer all monies due the recreational vehicle dealer, except manufacturer hold-back amounts, within thirty days of the date of completion of the transactions or submissions of the claims giving rise to the payments to the recreational vehicle dealers. Failure to make payments shall subject the manufacturer, distributor, wholesaler, factory branch, officer, agent, or other representative thereof, to a penalty of the one and one-half percent interest per month, or fraction thereof, until sums due the recreational vehicle dealer are fully paid.

Acts 2012, No. 326, §1.



RS 32:1270.23 - Warranty; compensation; audits of recreational vehicle dealer records

§1270.23. Warranty; compensation; audits of recreational vehicle dealer records

A.(1) It shall be a violation of this Chapter for a manufacturer, a distributor, a wholesaler, or factory branch, or officer, agent or other representative thereof, to fail to adequately and fairly compensate its recreational vehicle dealers for labor, parts, and other expenses incurred by such dealer to perform under and comply with a manufacturer's or a distributor's warranty agreement.

(2) In no event shall any manufacturer or distributor pay its recreational vehicle dealers at a price or rate for warranty work that is less than that charged by the recreational vehicle dealer to the retail customers of the recreational vehicle dealer for nonwarranty work of like kind.

(3) Warranty work includes parts and labor performed.

(4) All claims made by the recreational vehicle dealer for compensation under this Subsection shall be paid within thirty days after approval and shall be approved or denied within thirty days after receipt. When any claim is denied, the recreational vehicle dealer shall be notified in writing of the grounds for denial.

(5) The obligations in this Subsection may be modified by contract.

B.(1) Notwithstanding the terms of any franchise agreement, warranty, and sales incentive, audits of recreational vehicle dealer records may be conducted by the manufacturer, distributor, or factory branch. Any audit for warranty parts or service compensation shall be for the twelve-month period immediately following the date of the payment of the claim by the manufacturer or distributor. However, a recreational vehicle dealer shall not be held liable by virtue of an audit for failure to retain parts for a period in excess of six months. Any audit for sales incentives, service incentives, rebates, or other forms of incentive compensation shall be only for the twelve-month period immediately following the date of the final payment to the recreational vehicle dealer under a promotion, event, program, or activity. In no event shall the manufacturer, distributor, or factory branch fail to allow the recreational vehicle dealer to make corrections to the sales data in less than one hundred twenty days from the program period. Additionally, no penalty other than amounts advanced on a recreational vehicle reported incorrectly shall be due in connection with the audit. With respect to recreational vehicles sold during the time period subject to the audit, but submitted incorrectly to the manufacturer, distributor, or wholesale distributor branch or factory branch, the recreational vehicle dealer shall be charged back for the amount reported incorrectly and credited with the amount due, if anything, on the actual sale date.

(2) No claim which has been approved and paid may be charged back to the recreational vehicle dealer unless it can be shown that one of the following applies:

(a) The claim was false or fraudulent.

(b) The repairs were not properly made.

(c) The repairs were unnecessary to correct the defective condition under generally accepted standards of workmanship.

(d) The recreational vehicle dealer failed to reasonably substantiate the repair in accordance with reasonable written requirements of the manufacturer or distributor, if the recreational vehicle dealer was notified of the requirements prior to the time the claim arose and if the requirements were in effect at the time the claim arose.

(3) A manufacturer or distributor shall not deny a claim solely based on a recreational vehicle dealer's incidental failure to comply with a specific claim processing requirement, or a clerical error, or other administrative technicality.

(4) Limitations on warranty parts or service compensation, sales incentive audits, rebates, or other forms of incentive compensation, chargebacks for warranty parts or service compensation, and service incentives and chargebacks for sales compensation only shall not be effective in the case of intentionally false or fraudulent claims.

(5) It shall be deemed an unfair act pursuant to this Chapter to audit a recreational vehicle dealer more frequently than two sales-related and two service-related audits in a twelve-month period. Nothing in this Subsection shall limit a manufacturer's or distributor's ability to perform routine claim reviews in the normal course of business.

(6) No claim may be rejected as late if it has been submitted within sixty days of the date the repair order was written.

Acts 2012, No. 326, §1.



RS 32:1270.24 - Recreational vehicle repairs

§1270.24. Recreational vehicle repairs

Suppliers of mechanical repairs and services for any recreational vehicle subject to regulation pursuant to this Chapter shall provide each consumer with an itemized bill indicating repairs and services performed, parts replaced, or materials used, the total labor charge, and the identity of the mechanic, repairman, or supplier who performed the work. However, nothing in this Section shall prohibit a supplier of mechanical repairs and services from charging a service fee for the use of shop supplies such as rags, fender covers, small amounts of fluid, or other items which are not itemized, provided that such fee does not exceed five percent of the total invoice for mechanical repairs or thirty-five dollars, whichever is less.

Acts 2012, No. 326, §1.



RS 32:1270.25 - Damage disclosure; recreational vehicles

§1270.25. Damage disclosure; recreational vehicles

A. Whenever a new recreational vehicle subject to regulation pursuant to this Part is sold to any person, the seller shall notify the purchaser of any body damage or mechanical damage which the recreational vehicle has sustained that exceeds six percent of the manufacturer's wholesale price. Such notice shall be in writing and a copy thereof shall be delivered to the purchaser prior to or simultaneous with transfer of the recreational vehicle title.

B. Replacement of a new recreational vehicle's instrument panels, appliances, furniture, cabinetry, televisions, audio equipment, or similar residential components shall not be deemed "damage" pursuant to this Section if such items are replaced with original manufacturers' parts and materials.

C. This Section shall apply to all instances of vehicular body or mechanical damage to recreational vehicles and to all actions involving such damage, notwithstanding the application of other codal, statutory, or regulatory provisions, including but not limited to Civil Code Articles 2520 et seq.

Acts 2012, No. 326, §1.



RS 32:1270.26 - Notice regarding recalls; recreational vehicles

§1270.26. Notice regarding recalls; recreational vehicles

It shall be a violation of this Part for a recreational vehicle dealer to sell a new recreational vehicle without first supplying a prospective buyer with the following notice: "A new recreational vehicle may have been subject to a National Highway Traffic Safety Administration required recall which would be repaired in accordance with manufacturer standards approved by the National Highway Traffic Safety Administration. If such a repair is a concern before you purchase, please ask for a copy of the recall notice, if applicable, to the recreational vehicle being sold." This notice shall be included on the buyer's order in a box and in bold print which is signed by the buyer and the seller or his representative next to the box. If the buyer requests the recall notice, the recall notice shall be included in the sales transaction. If the selling recreational vehicle dealer performed the repair, the documents supporting the repair shall also be included in the sales transaction.

Acts 2012, No. 326, §1.



RS 32:1270.27 - Sale of water-damaged recreational vehicles

§1270.27. Sale of water-damaged recreational vehicles

A. No person shall sell, transfer, or convey any new or used recreational vehicle to any person without notifying the buyer or receiver of the recreational vehicle in writing of the extent of any water damage from flooding which occurred to the recreational vehicle prior to the transaction.

B. If a sale, transfer, or conveyance of a new or used recreational vehicle occurs in violation of Subsection A of this Section, the person receiving ownership and title to the recreational vehicle who is not otherwise aware of the damage at the time of the transaction may bring an action to set aside the transaction within one year from the date of the transaction and receive all monies or other property given as consideration for the vehicle less a reasonable assessment for miles driven.

C. For the purposes of this Section, a "water-damaged vehicle" means any recreational vehicle whose power train, computer, or electrical system has been damaged by flooding.

Acts 2012, No. 326, §1.



RS 32:1270.28 - Succession; right of first refusal; recreational vehicle dealer

§1270.28. Succession; right of first refusal; recreational vehicle dealer

A.(1) The terms of the franchise notwithstanding, any recreational vehicle dealer may appoint by will, or other written instrument, a designated successor to succeed in the ownership interest of the recreational vehicle dealer in the dealership upon the death or incapacity of the recreational vehicle dealer.

(2) Unless good cause exists for refusal to honor the succession on the part of the manufacturer or distributor, any designated successor of a deceased or incapacitated recreational vehicle dealer of a dealership may succeed to the ownership of the dealership under the existing franchise if:

(a) The designated successor gives the manufacturer or distributor written notice of his intention to succeed to the ownership of the recreational vehicle dealer within sixty days of the recreational vehicle dealer's death or incapacity.

(b) The designated successor agrees to be bound by all the terms and conditions of the franchise.

(3) The manufacturer or distributor may request, and the designated successor shall provide, promptly upon such request, personal and financial data reasonably necessary to determine whether the succession should be honored.

(4) If a manufacturer or distributor believes that good cause exists for refusing to honor the succession of a deceased or incapacitated recreational vehicle dealer, the manufacturer or distributor may, not more than sixty days following receipt of notice of the designated successor's intent to succeed and receipt of such personal or financial data, serve upon the designated successor notice of its refusal to honor the succession and of its intent to discontinue the existing franchise with the dealer not earlier than six months from the date such notice is served.

(5) The notice must state the specific grounds for the refusal to honor the succession.

(6) If notice of refusal and discontinuance is not timely served upon the designated successor, the franchise shall continue in effect subject to termination only as otherwise permitted by this Chapter.

(7) In determining whether good cause for the refusal to honor the succession exists, the manufacturer or distributor has the burden of proving that the designated successor is not of good moral character or does not otherwise meet the manufacturer's or distributor's reasonable standards as a franchisee.

(8) If a manufacturer or distributor refuses to honor the succession to the ownership interest of a deceased or incapacitated owner for good cause, then and in such event:

(a) The manufacturer or distributor shall allow the designated successor a reasonable period of time which shall not be less than six months in which to consummate a sale of the dealership. Any such sale shall be subject to R.S. 32:1270.20(1)(d).

(b) Upon termination of the franchise pursuant to such refusal, the provisions of R.S. 32:1270.29 shall apply.

B. In the event of a proposed sale or transfer of a recreational vehicle dealership and if the franchise agreement has a right of first refusal in favor of the manufacturer or distributor, then, notwithstanding the terms of the franchise agreement, the manufacturer or distributor shall be permitted to exercise a right of first refusal to acquire the recreational vehicle dealer's assets or ownership if all of the following requirements are met:

(1) In order to exercise its right of first refusal, the manufacturer or distributor shall notify the recreational vehicle dealer in writing within sixty days of his receipt of the completed proposal for the proposed sale or transfer and all related agreements.

(2) The applicability of R.S. 32:1270.20(1)(l) shall not be expanded or changed.

(3) The exercise of the right of first refusal will result in the recreational vehicle dealer receiving the same or greater consideration as he has contracted to receive in connection with the proposed change of ownership or transfer.

(4) The proposed sale or transfer of the dealership's assets does not involve the transfer or sale to a member or members of the family of one or more recreational vehicle dealers, or to a qualified manager with at least two years management experience at the dealership of one or more of these recreational vehicle dealers, or to a partnership or corporation controlled by such persons.

(5)(a) The manufacturer or distributor agrees to pay the reasonable expenses, including attorney fees which do not exceed the usual, customary, and reasonable fees charged for similar work done for other clients, incurred by the proposed owner or transferee prior to the manufacturer's or distributor's exercise of its right of first refusal in negotiating and implementing the contract for the proposed sale or transfer of the dealership or dealership assets. Such expenses and attorney fees shall be paid to the proposed new owner or transferee at the time of closing of the sale or transfer for which the manufacturer or distributor exercised its right of first refusal.

(b) No payment of such expenses and attorney fees shall be required if the new owner or transferee has not submitted or caused to be submitted an accounting of those expenses within thirty days of the recreational vehicle dealer's receipt of the manufacturer's or distributor's written request for such an accounting. A manufacturer or distributor may request such accounting before exercising his right of first refusal.

(6) The recreational vehicle dealer shall not have any liability to any person as a result of a manufacturer's exercising its right of first refusal and the manufacturer or distributor shall assume the defense of the selling dealer for any claim by the proposed owner or transferee arising from the exercise of the right of first refusal.

Acts 2012, No. 326, §1.



RS 32:1270.29 - Requirements upon termination; penalty; indemnity; recreational vehicles

§1270.29. Requirements upon termination; penalty; indemnity; recreational vehicles

A.(1) In the event the licensee ceases to engage in the business of being a recreational vehicle dealer, or ceases to sell a particular recreational vehicle, and after notice to the manufacturer, converter, distributor, or representative by certified mail or commercial delivery service with verification of receipt, within thirty days of the receipt of the notice by the manufacturer, converter, distributor, or representative, the manufacturer, converter, distributor, or representative shall repurchase:

(a) All new recreational vehicles of the current and last prior model year delivered to the licensee and parts limited to those listed in the manufacturer's price book. The recreational vehicles and parts shall be repurchased at the cost to the licensee which shall include without limitation freight and advertising costs, less all allowances paid to the recreational vehicle dealer.

(b) At fair market value, each undamaged sign owned by the recreational vehicle dealer which bears a trademark or trade name used or claimed by the manufacturer, distributor, or representative if the sign was purchased from or purchased at the request of the manufacturer, distributor, or representative. Fair market value shall be no less than cost of acquisition of the sign by the recreational vehicle dealer.

(c) At fair market value, all special tools and service equipment owned by the recreational vehicle dealer, which were recommended in writing and designated as special tools and equipment and purchased from or purchased at the request of the manufacturer, converter, distributor, or representative, if the tools and equipment are in usable and good condition except for reasonable wear and tear. Fair market value shall be no less than the cost of acquisition of special tools and automotive service equipment by the recreational vehicle dealer.

(2) The manufacturer, converter, distributor, or representative shall pay to the recreational vehicle dealer the costs of transporting, handling, packing, and loading of recreational vehicles, or parts, signs, tools, and equipment subject to repurchase.

(3) The manufacturer or converter shall make the required repurchase after the recreational vehicle dealer terminates his franchise and within sixty days of the submission to it, by certified mail, return receipt requested, or commercial delivery service with verification of receipt, of a final inventory of recreational vehicles and parts on hand.

B. Failure to make the repurchase without just cause shall subject the manufacturer or converter to a penalty of one and one-half percent per month, or fraction thereof, of the inventory value or returnable recreational vehicles, and parts, signs, special tools, and service equipment, payable to the dealer, as long as the repurchase is not made.

C.(1) Upon the involuntary termination, nonrenewal, or cancellation of any franchise by the manufacturer or converter, except for termination, nonrenewal, or cancellation resulting from a felony conviction, notwithstanding the terms of any franchise, whether entered into before or after the enactment of this Chapter or any of its provisions, the new recreational vehicle dealer shall be allowed fair and reasonable compensation by the manufacturer or converter as agreed by the parties, or lacking agreement, as determined by the commission, for the dealership facilities if the facilities were required to be purchased or constructed as a precondition to obtaining the franchise or to its renewal; provided that if such facilities were leased and the lease was required as a precondition to obtaining the franchise or to its renewal, then the manufacturer shall be liable for one year's payment of the rent or the remainder of the term of the lease, whichever is less.

(2) Payment under this Section shall entitle the manufacturers, converters, or distributors to possession and use of the facility.

(3) As used in this Section, "manufacturer" shall include a manufacturer, a converter, a distributor, a factory branch, distributor branch, or other subsidiary thereof.

(4) The obligation of the manufacturer or converter to purchase a dealership facility, pursuant to this Section, is equally applicable if an entity or person affiliated with the dealer is the owner or lessor of the facility.

Acts 2012, No. 326, §1; Acts 2015, No. 435, §1.



RS 32:1270.30 - Recreational vehicle manufacturer termination of line-make; manufacturer bankruptcy; license

§1270.30. Recreational vehicle manufacturer termination of line-make; manufacturer bankruptcy; license

Notwithstanding the terms of any franchise or other provision of law, if the termination, cancellation, or nonrenewal of a licensee's franchise is the result of the termination, elimination, or cessation of a line-make by the manufacturer, distributor, or factory branch, whether by bankruptcy or otherwise, the license issued by the commission may remain in effect at the discretion of the commission pursuant to its rules.

Acts 2012, No. 326, §1.



RS 32:1271 - Short title

CHAPTER 6-A. LOUISIANA VEHICLE PROTECTION PRODUCT ACT

§1271. Short title

This Chapter may be cited as the "Louisiana Vehicle Protection Product Act".

Acts 2007, No. 388, §1, eff. Jan. 1, 2008.



RS 32:1272 - Definitions

§1272. Definitions

The following words, terms, and phrases, when used in this Chapter, shall have the following meaning:

(1) "Administrator" means a third party other than the warrantor who is designated by the warrantor to be responsible for the administration of vehicle protection product warranties.

(2) "Commission" means the Louisiana Motor Vehicle Commission.

(3) "Executive director" means the executive director of the Louisiana Motor Vehicle Commission.

(4) "Incidental costs" means expenses specified in the warranty incurred by the warranty holder related to the failure of the vehicle protection product to perform as provided in the warranty. Incidental costs may include, without limitation, insurance policy deductibles, rental vehicle charges, the difference between the actual value of the stolen vehicle at the time of theft and the cost of a replacement vehicle, sales taxes, registration fees, transaction fees, and mechanical inspection fees.

(5) "Vehicle mechanical breakdown insurance policy" means a contract or agreement as defined pursuant to R.S. 22:361(7).

(6) "Vehicle protection product" means a vehicle protection device, system, or service that is:

(i) Installed on or applied to a vehicle.

(ii) Designed to prevent loss or damage to a vehicle from a specific cause.

(iii) Includes a written warranty.

For purposes of this Chapter vehicle protection product shall include, without limitation, alarm systems, body part marking products, steering locks, window etch products, pedal and ignition locks, fuel and ignition kill switches, and electronic, radio, and satellite tracking devices.

(7) "Vehicle protection product warrantor" or "warrantor" means a person who is contractually obligated to the warranty holder under the terms of the vehicle protection product warranty agreement. Warrantor does not include an authorized insurer providing a warranty reimbursement insurance policy.

(8) "Vehicle protection product warranty" or "warranty" means a written agreement by a warrantor that provides if the vehicle protection product fails to prevent loss or damage to a vehicle from a specific cause, that the warrantor will pay to or on behalf of the warranty holder specified incidental costs as a result of the failure of the vehicle protection product to perform pursuant to the terms of the warranty.

(9) "Warranty holder" means a person who purchases a vehicle protection product or who is a permitted transferee.

(10) "Warranty reimbursement insurance policy" means a policy of insurance that is issued to the vehicle protection product warrantor to provide reimbursement to the warrantor or to pay on behalf of the warrantor all covered contractual obligations incurred by the warrantor under the terms and conditions of the insured vehicle protection product warranties issued by the warrantor.

Acts 2007, No. 388, §1, eff. Jan. 1, 2008; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 32:1273 - Scope and exemptions

§1273. Scope and exemptions

A. No vehicle protection product may be sold or offered for sale unless the seller, warrantor, and administrator, if any, comply with the provisions of this Chapter.

B. Vehicle protection product warrantors and related vehicle protection product sellers and warranty administrators complying with this Chapter are not required to comply with and are not subject to any other provision of the Louisiana Insurance Code.

C.(1) Vehicle mechanical breakdown insurance policy providers who do not sell vehicle protection products are not subject to the requirements of this Chapter.

(2) Sales of vehicle protection products are exempt from the requirements of the Louisiana Insurance Code.

D. Warranties, indemnity agreements, and guarantees that are not provided as a part of a vehicle protection product are not subject to the provisions of this Chapter.

Acts 2007, No. 388, §1, eff. Jan. 1, 2008.



RS 32:1274 - License and filing requirements; licensing fees

§1274. License and filing requirements; licensing fees

A. A person may not operate as a warrantor or represent to the public that the person is a warrantor unless the person is licensed by the commission on a form prescribed by the executive director.

B. Warrantor registration records shall be filed annually and shall be updated within thirty days of any change. The registration records shall contain the following information:

(1) The warrantor's name, any fictitious names under which the warrantor does business in the state, principal office address, and telephone number.

(2) The name and address of the warrantor's agent for service of process in the state if other than the warrantor.

(3) The names of the warrantor's executive officer or officers directly responsible for the warrantor's vehicle protection product business.

(4) The name, address, and telephone number of any administrators designated by the warrantor to be responsible for the administration of vehicle protection product warranties in this state.

(5) A copy of the warranty reimbursement insurance policy or policies or other financial information required by R.S. 32:1275.

(6) A copy of each warranty the warrantor proposes to use in this state.

(7) A statement indicating under which provision of R.S. 32:1275 the warrantor qualifies to do business in this state as a warrantor.

C. If a registrant fails to register by the renewal deadline, the executive director shall give him written notice of the failure and the registrant will have thirty days from mailing of the notice to complete the renewal of his registration before he is suspended from being registered in this state.

D. An administrator or person who sells or solicits a sale of a vehicle protection product but who is not a warrantor shall not be required to register as a warrantor or be licensed under the insurance laws of this state to sell vehicle protection products.

E.(1) The licensing fee for a warrantor for each calendar year or part thereof shall not exceed five hundred dollars as fixed by the commission.

(2) All licensing fees collected under the provisions of this Section shall be paid to the commission, shall be nonrefundable, and shall be used for the administration of this Chapter by the commission.

(3) Upon approval of an application and the payment of a fee, the commission shall issue a license to the applicant to engage in business as a warrantor under and in accordance with the provisions of Chapter 6 of this Title and this Chapter for a period which shall expire the last day of December following the date of issuance. Such license shall not be transferable or assignable.

Acts 2007, No. 388, §1, eff. Jan. 1, 2008; Acts 2008, No. 893, §1, eff. July 10, 2008.



RS 32:1275 - Financial responsibility

§1275. Financial responsibility

No vehicle protection product shall be sold, or offered for sale in this state unless the warrantor meets one of the following conditions in order to ensure adequate performance under the warranty. No other financial security requirements or financial standards for warrantors shall be required.

(1) The vehicle protection product warrantor is insured under a warranty reimbursement insurance policy issued by an insurer authorized to do business in this state which provides that:

(a) The insurer will pay to, or on behalf of, the warrantor one hundred percent of all sums that the warrantor is legally obligated to pay according to the warrantor's contractual obligations under the warrantor's vehicle protection product warranty.

(b) A true and correct copy of the warranty reimbursement insurance policy has been filed with the executive director by the warrantor.

(c) The policy contains the provision required in R.S. 32:1276.

(2)(a) The vehicle protection product warrantor, or its parent company in accordance with this Paragraph, maintains a net worth or stockholders' equity of fifty million dollars.

(b) The warrantor provides the executive director with a copy of the warrantor's or the warrantor's parent company's most recent Form 10-K or Form 20-F filed with the Securities and Exchange Commission within the last calendar year or, if the warrantor does not file with the Securities and Exchange Commission, a copy of the warrantor's or the warrantor's parent company's audited financial statements that shows a net worth of the warrantor or its parent company of at least fifty million dollars. If the warrantor's parent company's Form 10-K, Form 20-F, or audited financial statements are filed to meet the warrantor's financial stability requirement, then the parent company shall agree to guarantee the obligations of the warrantor relating to warranties issued by the warrantor in this state. The private financial information filed under this Paragraph shall be confidential as a trade secret of the entity filing the information and not subject to public disclosure.

Acts 2007, No. 388, §1, eff. Jan. 1, 2008.



RS 32:1276 - Warranty reimbursement policy requirements

§1276. Warranty reimbursement policy requirements

No warranty reimbursement insurance policy shall be issued, sold, or offered for sale in this state unless the policy meets the following conditions:

(1) The policy states that the issuer of the policy will reimburse or pay on behalf of the vehicle protection product warrantor all covered sums which the warrantor is legally obligated to pay or will provide all the services that the warrantor is legally obligated to perform according to the warrantor's contractual obligations under the provisions of the insured warranties issued by the warrantor.

(2) The policy states that in the event payment is due under the terms of the warranty, and such payment is not provided by the warrantor within sixty days after proof of loss has been filed according to the terms of the warranty by the warranty holder, the warranty holder may file directly with the warranty reimbursement insurance company for reimbursement.

(3) The policy provides that a warranty reimbursement insurance company that insures a warranty shall be deemed to have received payment of the premium if the warranty holder paid for the vehicle protection product and the insurer's liability under the policy shall not be reduced or relieved by a failure of the warrantor, for any reason, to report the issuance of a warranty to the insurer.

(4) The policy has the following provisions regarding cancellation of the policy:

(a) The issuer of a reimbursement insurance policy shall not cancel such policy until a notice of cancellation in writing has been mailed or delivered to the executive director and each insured warrantor.

(b) The cancellation of a reimbursement insurance policy shall not reduce the issuer's responsibility for vehicle protection products sold prior to the date of cancellation.

(c) In the event an insurer cancels a policy that a warrantor has filed with the executive director, the warrantor shall do either of the following:

(i) File a copy of a new policy with the executive director, before the termination of the prior policy, providing no lapse in coverage following the termination of the prior policy.

(ii) Discontinue offering warranties as of the termination date of the policy until a new policy becomes effective and is accepted by the executive director.

(5) Other provisions and conditions the commission may adopt and promulgate by rule.

Acts 2007, No. 388, §1, eff. Jan. 1, 2008.



RS 32:1277 - Disclosure to warranty holder

§1277. Disclosure to warranty holder

A. A vehicle protection product warranty shall not be sold or offered for sale in this state unless the warranty:

(1) States the following: "The obligations of the warrantor to the warranty holder are guaranteed under a warranty reimbursement insurance policy" if the warrantor elects to meet its financial responsibility obligations under R.S. 32:1275(1), or states "The obligations of the warrantor under this warranty are backed by the full faith and credit of the warrantor" if the warrantor elects to meet its financial responsibility obligations under R.S. 32:1275(2).

(2) States that in the event a warranty holder must make a claim against a party other than the warranty reimbursement insurance policy issuer, the warranty holder is entitled to make a direct claim against the insurer upon the failure of the warrantor to pay any claim or meet any obligation under the terms of the warranty within sixty days after proof of loss has been filed with the warrantor, if the warrantor elects to meet its financial responsibility obligations under R.S. 32:1275(1).

(3) States the name and address of the issuer of the warranty reimbursement insurance policy, and this information need not be preprinted on the warranty form, but may be added to or stamped on the warranty, if the warrantor elects to meet its financial responsibility obligations under R.S. 32:1275(1).

(4) Identifies the warrantor, the seller, and the warranty holder.

(5) Sets forth the total purchase price and the terms under which it is to be paid, however, the purchase price is not required to be preprinted on the vehicle protection product warranty and may be negotiated with the consumer at the time of sale.

(6) Sets forth the procedure for making a claim, including a telephone number.

(7) Specifies the payments or performance to be provided under the warranty including payments for incidental costs, the manner of calculation or determination of payments or performance, and any limitations, exceptions or exclusions.

(8) Sets forth all of the obligations and duties of the warranty holder such as the duty to protect against any further damage to the vehicle, the obligation to notify the warrantor in advance of any repair, or other similar requirements, if any.

(9) Sets forth any terms, restrictions, or conditions governing transferability and cancellation of the warranty, if any.

(10) Contains a disclosure that reads substantially as follows: "This agreement is a product warranty and is not insurance."

B. Incidental costs may be reimbursed under the provisions of the warranty in either a fixed amount specified in the warranty or sales agreement or by the use of a formula itemizing specific incidental costs incurred by the warranty holder.

Acts 2007, No. 388, §1, eff. Jan. 1, 2008.



RS 32:1278 - Prohibited acts

§1278. Prohibited acts

A. Unless licensed as an insurance company, a vehicle protection product warrantor shall not use in its name, contracts, or literature, any of the words "insurance", "casualty", "surety", "mutual", or any other words descriptive of the insurance, casualty, or surety business or deceptively similar to the name or description of any insurance or surety corporation, or any other vehicle protection product warrantor. A warrantor may use the term "guaranty" or similar word in the warrantor's name.

B. A vehicle protection product seller or warrantor may not require as a condition of financing that a retail purchaser of a motor vehicle purchase a vehicle protection product.

Acts 2007, No. 388, §1, eff. Jan. 1, 2008.



RS 32:1279 - Record keeping

§1279. Record keeping

A. All vehicle protection product warrantors shall keep accurate accounts, books, and records concerning transactions regulated under this Chapter.

B. A vehicle protection product warrantor's accounts, books, and records shall include:

(1) Copies of all vehicle protection product warranties.

(2) The name and address of each warranty holder.

(3) The dates, amounts, and descriptions of all receipts, claims, and expenditures.

C. A vehicle protection product warrantor shall retain all required accounts, books, and records pertaining to each warranty holder for at least two years after the specified period of coverage has expired. A warrantor discontinuing business in this state shall maintain its records until it furnishes the executive director satisfactory proof that it has discharged all obligations to warranty holders in this state.

D. Vehicle protection product warrantors shall make all accounts, books, and records concerning transactions regulated under this Chapter available to the executive director for examination.

Acts 2007, No. 388, §1, eff. Jan. 1, 2008.



RS 32:1280 - Enforcement; examination

§1280. Enforcement; examination

A. The executive director may conduct examinations of warrantors, administrators, or other persons to enforce this Chapter and protect warranty holders in this state. Upon request of the executive director, a warrantor shall make available to the executive director all accounts, books, and records concerning vehicle protection products sold by the warrantor that are necessary to enable the executive director to reasonably determine compliance or noncompliance with this Chapter.

B. The executive director may take action that is necessary or appropriate to enforce the provisions of this Chapter and the executive director's rules and orders and to protect warranty holders in this state. If a warrantor engages in a pattern or practice of conduct that violates this Chapter and that the executive director reasonably believes threatens to render the warrantor insolvent or cause irreparable loss or injury to the property or business of any person or company located in this state, the executive director may take such enforcement action, including without limitation, such orders and fines as are authorized in Chapter 6 of this Title.

Acts 2007, No. 388, §1, eff. Jan. 1, 2008.



RS 32:1281 - Rulemaking power

§1281. Rulemaking power

The executive director may adopt such rules and regulations consistent with the provisions of this Chapter as are necessary to implement them. Such rules and regulations shall include disclosures for the benefit of the warranty holder, record keeping, and procedures for public complaints. Such rules and regulations shall also include the conditions under which surplus lines insurers may be rejected for the purpose of underwriting vehicle protection product warranty agreements.

Acts 2007, No. 388, §1, eff. Jan. 1, 2008.



RS 32:1282 - Applicability

§1282. Applicability

This Chapter applies to all vehicle protection products sold or offered for sale on or after September 1, 2008. The failure of any person to comply with this Chapter prior to January 1, 2008, shall not be admissible in any court proceeding, administrative proceeding, arbitration, or alternative dispute resolution proceeding and may not otherwise be used to prove that the action of any person or the affected vehicle protection product was unlawful or otherwise improper.

Acts 2007, No. 388, §1, eff. Jan. 1, 2008.



RS 32:1301 - Vehicles without required equipment or in unsafe condition

CHAPTER 7. MOTOR VEHICLE INSPECTION

§1301. Vehicles without required equipment or in unsafe condition

No person shall drive or move on any highway any motor vehicle, low-speed vehicle as defined in R.S. 32:1(40), trailer, semitrailer, or pole trailer, or any combination thereof, unless the equipment upon any such vehicle is in good working order and adjustment as required in this Chapter and the vehicle is in such safe mechanical condition as not to endanger the driver or other occupant or any person upon the highway. Every motor vehicle, low-speed vehicle, trailer, semitrailer, and pole trailer registered in this state shall bear a valid safety inspection certificate issued in the state of Louisiana, except as otherwise provided by this Chapter.

Acts 1960, No. 405, §1; Acts 1995, No. 475, §1; Acts 1997, No. 77, §1; Acts 1997, No. 288, §1; Acts 2003, No. 986, §1; Acts 2014, No. 235, §1.



RS 32:1302 - Inspection by officers of the department

§1302. Inspection by officers of the department

A. The Director of Public Safety, members of the State Police and such other officers and employees of the department as the director may designate, may at any time upon reasonable cause to believe that a vehicle is unsafe or not equipped as required by law, or that its equipment is not in proper adjustment or repair, require the driver of such vehicle to stop and submit such vehicle to an inspection and such test with reference thereto as may be appropriate.

B. In the event such vehicle is found to be in unsafe condition or any required part or equipment is not present or is not in proper repair and adjustment the officer shall give a written notice to the driver and shall send a copy to the department. Said notice shall require that such vehicle be placed in safe condition and its equipment in proper repair and adjustment specifying the particulars with reference thereto and that a certificate of inspection and approval be obtained within 5 days.

Acts 1960, No. 405, §2.



RS 32:1303 - Owners and drivers to comply with inspection laws

§1303. Owners and drivers to comply with inspection laws

A. No person driving a vehicle shall refuse to submit such vehicle to an inspection and test when required to do so by the director or an authorized officer or employee of the department.

B. Every owner or driver, upon receiving a notice as provided in R.S. 32:1302 shall comply therewith and shall within 5 days secure an official certificate of inspection and approval which shall be issued in duplicate, one copy to be retained by the owner or driver and the other copy to be forwarded to the department. In lieu of compliance with this Sub-section the vehicle shall not be operated, except as provided in Sub-section C of this Section.

C. No person shall operate any vehicle after receiving a notice with reference thereto as above provided, except as may be necessary to return such vehicle to the residence or place of business of the owner or driver, if within a distance of 20 miles, or to a garage, until said vehicle and its equipment has been placed in proper repair and adjustment and otherwise made to conform to the requirements of this act and a certificate of inspection and approval shall be obtained as promptly as possible thereafter.

D. In the event repair or adjustment of any vehicle or its equipment is found necessary upon inspection, the owner of said vehicle may obtain such repair or adjustment at any place he may choose, but in every event an official certificate of inspection and approval must be obtained, otherwise such vehicle shall not be operated upon the highways of this State.

Acts 1960, No. 405, §3.



RS 32:1304 - Secretary to require periodical inspection

§1304. Secretary to require periodical inspection

A.(1) The secretary shall at least once every other year, but not more frequently than twice each year, require that every motor vehicle, low-speed vehicle, trailer, semitrailer, and pole trailer registered in this state be inspected and that an official certificate of inspection and approval be obtained for such vehicle. However, overweight and oversize mobile homes requiring a state permit shall not be required to bear a certificate of approved inspection when being moved by a bonded carrier as defined by law nor shall used motor vehicles in transit by a dealer be required to have a certificate of inspection and approval.

(2) Such inspection should be made and such certificates obtained with respect to the mechanism, brakes, and equipment of every vehicle as shall be designated by the secretary. The secretary shall require the inspection of all approved automotive emission control devices installed on motor vehicles produced after model year 1980 to insure that such devices are operative and have not been tampered with. However, low-speed vehicles shall not be subject to regular emissions inspections.

(3)(a) The secretary shall formulate and promulgate a set of standards for the control and regulation of emission control devices on all automobiles and other motor vehicles which standards shall be consistent with other federal and state regulations for the installation and operation of approved emission control devices.

(b) The secretary is hereby authorized to make necessary rules and regulations for the administration and enforcement of this Section and to designate any periods of time during which owners of vehicles, subject to this Section, shall display upon such vehicles certificates of inspection and approval and shall produce them on demand of any officer or employee of the department designated by the secretary or any police or peace officer when authorized by the secretary. However, an owner or operator of a light trailer, utility trailer, boat trailer, or farm trailer need only provide a valid inspection sticker on demand of an inspecting officer to be in compliance with the inspection requirements of this Chapter.

(4) The rules and regulations adopted for the administration and enforcement of this Section shall include standards for windshields as follows:

(a) In the eight and one-half inch by eleven inch "acute area" directly in the driver’s line of vision there shall be no cracks and there shall be no more than two stars, nicks, chips, bullseyes, or half-moons in excess of one-half inch.

(b) In the "critical area" cleaned by the normal sweep of the windshield wiper blade on the driver's side of the windshield there shall be no star which is larger than two inches in diameter; there shall be no more than two stars larger than one and one-half inches in diameter; and there shall be no more than two cracks longer than eight inches; or any combination thereof.

(c) In the remaining areas of the windshield, only those cracks which jeopardize the integrity of the windshield shall be cause for rejection.

B. The secretary is hereby authorized to make necessary rules and regulations for the administration and enforcement of this Section and to designate any periods of time during which owners of vehicles, subject to this Section, shall display upon such vehicles certificates of inspection and approval or shall produce the same on demand of any officer or employee of the department designated by the secretary or any police or peace officer when authorized by the secretary. Owners and operators of all motor vehicles required to be equipped with windshields shall display on the lower left hand corner of the windshield a certificate of inspection affixed thereto by a duly authorized motor vehicle inspection station. The secretary shall accept the certificate of inspection and approval issued by any municipality pursuant to any municipal ordinance adopted prior to July 27, 1960. However, each person who applies for a motor vehicle inspection tag in the city of New Orleans shall produce written proof of insurance from an insurer that the motor vehicle is covered by security and shall declare in writing that he or she intends to maintain said security at all times while said vehicle is used upon the highways of Louisiana.

C. The director may authorize the acceptance in this state of a certificate of inspection and approval issued in another state having an inspection law similar to this Chapter and may extend the time within which a certificate shall be obtained by the resident owner of a vehicle which was not in this state during the time an inspection was required.

D.(1) The secretary may suspend the registration of any vehicle which he determines is in such unsafe condition as to constitute a menace to safety, or which after notice and demand is not equipped as required in this Chapter, or for which a required certificate has not been obtained.

(2) Repealed by Acts 1999, No. 576, §3, eff. June 30, 1999.

(3) Repealed by Acts 1999, No. 576, §3, eff. June 30, 1999.

E.(1) The mere failure of the owner or operator of a motor vehicle required by this Section to be inspected to obtain a current and valid inspection certificate shall not be in violation, provided that the certificate has been expired less than one calendar month; nor shall an owner or operator be in violation if he shall produce on demand, under Subsection B of this Section, a certificate of inspection for the vehicle valid and effective for not more than six months and not in current display on the windshield by reason of replacement of the windshield glass.

(2) However, when a certificate of inspection is removed from a windshield by reason of replacement of windshield glass, the owner of the vehicle may be issued, for a fee of five dollars and twenty-five cents and return of the original certificate to an inspection certificate station, a certificate which shall be valid for the time remaining on the original certificate.

F. The purchaser of a used vehicle from a private individual shall be protected from citations for failure to have an inspection tag during the interval between the date of purchase and the receipt of title, provided proof of application can be shown.

G. In order to enforce the provisions of this Section as applicable to motor vehicles which are propelled by an internal combustion engine or motor capable of using liquefied petroleum gas or compressed natural gas, no such vehicle shall be issued a motor vehicle inspection certificate without a current decal as evidence of tax payment, as required by R.S. 47:802.3.

H. No motor vehicle registered in a parish that approves the fee or charge authorized by R.S. 32:1306.1 shall be inspected in a parish other than the parish of registration.

Acts 1960, No. 405, §4. Amended by Acts 1975, No. 257, §1; Acts 1975, No. 282, §1; Acts 1975, No. 640, §1; Acts 1981, No. 201, §1, eff. July 11, 1981; Acts 1982, No. 428, §1; Acts 1983, No. 227, §1; Acts 1986, No. 52, §1; Acts 1986, No. 879, §2, eff. Jan. 1, 1987; Acts 1990, No. 166, §1; Acts 1991, No. 416, §1; Acts 1993, No. 570, §4; Acts 1994, 3rd Ex. Sess., No. 128, §1, eff. July 7, 1994; Acts 1999, No. 470, §1; Acts 1999, No. 576, §3, eff. June 30, 1999; Acts 2003, No. 986, §1; Acts 2010, No. 995, §1; Acts 2014, No. 166, §1.



RS 32:1305 - Appointment of official inspection stations

§1305. Appointment of official inspection stations

A.(1) For the purpose of making inspections and issuing official certificates of inspection and approval as provided in this Chapter, the Department of Public Safety and Corrections, public safety services, referred to as "department" in this Subsection, shall issue permits for and furnish instructions and all necessary forms to official inspection stations for the inspection of vehicles as required in this Chapter and the issuance of official certificates of inspection and approval.

(2) Subject to an appropriation of funds for this purpose, the Department of Public Safety and Corrections, public safety services, may develop a system of electronic filing of inspection information and print on-demand motor vehicle inspection certificates.

(3) The system authorized by Paragraph (2) of this Subsection shall meet the following requirements:

(a) Such system shall interface with the Department of Public Safety and Corrections, public safety services, vehicle registration system and shall update all vehicle records with each inspection. The department shall provide requirements for the inspection information which shall be added to a vehicle record.

(b) The print on-demand feature shall print a new inspection certificate after the station has verified through an electronic interface that the vehicle complies with all inspection requirements for the class and type of vehicle and after the station has verified that the appropriate fee has been collected. The print on-demand inspection certificate shall contain such information and security features as necessary to deter unofficial or fraudulent stickers and to prevent the placement of the certificate on a vehicle other than the vehicle inspected.

(c) A mechanism for the submission of the state's portion of the inspection fee; such as, electronic funds transfer, making the state's payment processing system available to the station, or other such methods as the department may deem appropriate.

(4) Any request for proposal issued for the system authorized by Paragraph (2) of this Subsection shall require the following:

(a) That each station shall contract with the department's vendor for the acquisition of any hardware, software, or supplies necessary to implement the system of electronic filing of inspection information and print on-demand motor vehicle inspection stickers and connect to the system. The department shall approve the form of the contract. Such contract shall be subject to the vendor's contract with the state and shall be governed by the laws of Louisiana.

(b) That the vendor's system shall not retain or capture personal identifying information either from the department's system or from data entered at the inspection station.

(5) The department shall establish specifications or minimum requirements for any station supplied hardware or software used to connect to the system authorized by Paragraph (2) of this Subsection including but not limited to the minimal level of acceptable internet connection.

(6) After the system authorized by Paragraph (2) of this Subsection is implemented, but no sooner than two years after implementation, the department may establish a system of administrative fines to be assessed against the registered owner of any vehicle if the vehicle record shows a lapse of a valid inspection sticker for a period of more than sixty days. Defenses to such fines shall include that the vehicle was sold or otherwise transferred, the vehicle is registered in another state, or the owner submitted an affidavit of non-operation within sixty days of the expiration of the last valid inspection and approval issued for the vehicle. Any fines established shall not exceed twice the amount of the fee for the inspection certificate for a particular vehicle.

(7) The department shall promulgate rules and regulations as are necessary and in accordance with the Administrative Procedure Act to implement this Paragraph.

B. Application for permit shall be made upon an official form and shall be granted only when the director is satisfied that the station is properly equipped and has competent personnel to make such inspections and adjustments and that inspection will be properly conducted. The director before issuing a permit may require the applicant to file a bond conditioned that it will make compensation for any damage to a vehicle during an inspection or adjustment due to negligence on the part of such applicant or its employees. The aggregate liability of the surety for all such damages shall in no event exceed the amount of such bond.

C. The director shall properly supervise and cause inspections to be made of such stations and shall revoke and require the surrender of the permit issued to a station which he finds is not properly equipped or conducted. The director shall also revoke and require the surrender of the permit when such station issues an inspection certificate in violation of R.S. 32:1304(H). The director shall maintain and post at the office of the department lists of all stations holding permits and of those whose permits have been revoked.

D. Permits for inspecting and issuing official certificates of inspection and approval shall be issued for a period of one year upon payment to the director of an annual fee of twenty-five dollars, plus an annual fee of five dollars for each mechanic inspector named in the permit application.

E. Any motor vehicle repair or maintenance shop operated or maintained by a person, firm or corporation in whose name there is licensed under the provisions of R.S. 47:462, ten or more vehicles, shall be, at his or its request, designated as an official inspection station, for the purpose of inspecting and certifying vehicles operated by such person.

F. Any motor vehicle repair shop or maintenance shop operated by a school board of any city or parish in whose name there are licensed under the provisions of R.S. 47:462 ten or more vehicles, or which has ten or more vehicles under contract, or which has a combination of owned and contract vehicles totalling ten or more, shall be, at their request, designated as an official inspection station for the purpose of inspecting and certifying vehicles operated or contracted for such board.

G.(1) Any person, corporation, partnership, or other business entity owning more than forty motor vehicles registered in Louisiana pursuant to the International Registration Plan, and operating at least one vehicle repair and maintenance shop, shall, upon request in writing to the Department of Public Safety and Corrections, have one or more of his vehicle repair and maintenance shops designated as official inspection stations for the purpose of inspecting and certifying those motor vehicles which are owned by him. Such duly designated vehicle repair and maintenance shops may be located within or without the state of Louisiana.

(2) The secretary shall adopt and promulgate rules and regulations in accordance with the Administrative Procedure Act necessary to implement the provisions of this Subsection. These rules shall include provisions for total reimbursement by the business entity of any costs incurred by the state for the administration of this Subsection. Reimbursement shall be made by the business entity availing itself of this program within thirty days after submission by the state of the total costs incurred.

(3) The venue for any civil action arising out of this Subsection shall be East Baton Rouge Parish.

H. The department shall provide for a safety inspection program for the purpose of inspecting and certifying vehicles which transport forest products in their natural state in compliance with the Federal Motor Carrier Safety Regulations. The program shall include a mobile unit which will function as an official inspection station and which will conduct safety inspections, on a voluntary basis, at or near sawmills, chip mills, and paper mills in the state. The secretary shall adopt and promulgate rules and regulations in accordance with the Administrative Procedure Act necessary to implement the provisions of this Subsection.

I. The department shall provide for a safety inspection program for the purpose of inspecting and certifying vehicles that transport general freight and commodities in compliance with the Federal Motor Carrier Safety Regulations. The program shall include a mobile unit that will function as an official inspection station and which will conduct motor carrier safety inspections, on a voluntary basis. Freight and commodity carrying vehicles and their drivers participating in this program shall, upon request, be inspected on a date and at a time and place convenient for both the department and the company. The secretary shall adopt and promulgate rules and regulations in accordance with the Administrative Procedure Act necessary to implement the provisions of this Subsection.

Acts 1960, No. 405, §5. Acts 1984, No. 101, §1; Acts 1991, No. 571, §1; Acts 1995, No. 267, §1; Acts 1997, No. 77, §1; Acts 1997, No. 288, §1; Acts 2003, No. 1262, §1, eff. July 7, 2003; Acts 2006, No. 432, §1; Acts 2010, No. 995, §1; Acts 2012, No. 254, §1; Acts 2015, No. 344, §1, eff. June 29, 2015.



RS 32:1306 - Operation of official inspection stations

§1306. Operation of official inspection stations

A. No permit for an official station shall be assigned or transferred or used at any location other than therein designated and every said permit shall be posted in a conspicuous place at the location designated.

B. The person operating an official inspection station shall issue a certificate of inspection and approval upon an official form to the owner of a vehicle upon inspecting such vehicle and determining that its equipment required under the provisions of this act is in good condition and proper adjustment, otherwise no certificate shall be issued. When required by the director a record and report shall be made of every inspection and every certificate so issued.

C.(1)(a) A charge or fee shall be charged for each certificate of inspection and approval issued, as provided in this Subsection.

(b) Persons operating an official inspection station shall offer certificates of inspection that are valid for both one year and two year periods. The owner of the vehicle shall have the option of purchasing a one year or a two year certificate. A charge or fee shall be charged for each year of validity of the certificate of inspection and approval issued, as provided in this Subsection.

(c) The provisions of Subparagraph (b) of this Paragraph shall not apply to the inspection programs provided for in Paragraphs (3) and (5) of this Subsection and to student transportation vehicles.

(2) Except as otherwise provided in this Subsection, for each year of validity of the certificate issued, a charge or fee of ten dollars shall be charged, four dollars and seventy-five cents of which shall be retained by the operator of the motor vehicle inspection station conducting the inspection, four dollars of which shall be transferred to the office of state police for use in traffic law enforcement, and one dollar and twenty-five cents shall be transferred to the office of motor vehicles for expenses associated with the motor vehicle inspection and financial responsibility programs. Included in the inspection shall be the adjustment of headlights when needed and mechanically practical, at no additional cost to the operator of the motor vehicle inspected.

(3)(a) For parishes and municipalities that have a vehicle inspection and maintenance program required by the federal Clean Air Act or regulations promulgated by the United States Environmental Protection Agency, an additional eight dollars shall be charged for each inspection that includes the performance of the inspection and maintenance (I/M) program pursuant to the provisions of R.S. 30:2054(B)(8) for 1980 or newer model year motor vehicles. The motor vehicle inspection station shall retain six dollars of the additional charge for implementation and performance of the I/M program. Two dollars of the additional charge shall be transferred to the Louisiana Department of Environmental Quality to implement and operate the inspection and maintenance program.

(b) The department shall promulgate rules and regulations necessary to implement the provisions of this Paragraph.

(c) The provisions of this Paragraph shall not apply to any trailer, light trailer, or semitrailer.

(4) The maintenance and inspection program and the fees provided for in Paragraph (3) of this Subsection shall be discontinued when the I/M program is discontinued as allowed by the federal Clean Air Act and regulations promulgated by the United States Environmental Protection Agency or agreements with the agency concerning the implementation of this program, or result in any other noncompliance regarding this Subsection.

(5) An annual charge or fee of thirty dollars shall be charged for the inspection of all commercial motor vehicles which are required to be inspected under the provisions of Part 396 of Title 49 of the Code of Federal Regulations, including Part 396.17 and "Appendix G" thereof. No charges or fees other than the thirty-dollar fee shall be charged for a commercial motor vehicle inspection. Of the thirty-dollar fee, the motor vehicle inspection station operator who performs this inspection shall retain twenty-three dollars and seventy-five cents; two dollars and twenty-five cents shall be transferred to the office of motor vehicles for expenses associated with motor vehicle and financial responsibility programs; and four dollars of which shall be transferred to the office of state police for use in traffic law enforcement. Included in the inspection shall be the adjustment of headlights at no additional cost to the operator of the motor vehicle being inspected. The Legislature of Louisiana hereby declares that a commercial motor vehicle inspection is much more extensive than the inspection mandated in Paragraph (2) of this Subsection and that the increase in the fee or charge for the inspection of commercial vehicles is based on the difference in the two types of inspection.

(6)(a) The charge or fee for the inspection of student transportation vehicles which are required to be inspected under LAC 28:CXIII.701(A)(3) shall be twenty dollars. No charges or fees other than the twenty-dollar fee shall be charged for a student transportation vehicle inspection. Of the twenty-dollar fee, the motor vehicle inspection station operator who performs this inspection shall retain fourteen dollars and seventy-five cents; one dollar and twenty-five cents shall be transferred to the office of motor vehicles for expenses associated with motor vehicle and financial responsibility programs; and four dollars shall be transferred to the office of state police for use in traffic law enforcement.

(b) The adjustment of headlights shall be included in the inspection at no additional cost to the owner or operator of the school bus being inspected.

(c) The Legislature of Louisiana hereby declares that a student transportation vehicle inspection is much more extensive than the inspection required of other motor vehicles and that the increase in the fee or charge for the inspection of student transportation vehicles is based on the difference in these types of inspections.

D. The Department of Public Safety shall adopt guidelines for the certification of motor vehicle inspection stations. Any applicant meeting the guidelines shall be certified as a motor vehicle inspection station. Geographical location shall not be a criteria for certification.

E. Until such time as a system of electronic filing of inspection information and print on-demand motor vehicle inspection certificates is implemented, the office of motor vehicles shall distribute motor vehicle inspection stickers to each district office throughout the state and shall make such stickers available for purchase by certified motor vehicle inspection stations during normal business hours. The stickers shall be in convenient book form and shall be sold in such practical increments as will not present a financial hardship to low volume stations. Motor vehicle inspection stickers shall not be distributed to each district office throughout the state or made available for purchase when a system of electronic filing or inspection information and print on-demand motor vehicle inspection certificates is implemented.

F. Each certified motor vehicle inspection station shall replace motor vehicle inspection stickers which are damaged, or which are attached to windshields which have become damaged, upon the presentation of proof of purchase of the damaged sticker, the presentation of identification of the person applying for the replacement sticker, and the payment of a fee of five dollars and twenty-five cents. The deputy secretary of public safety services shall design a notice that shall be posted in public view at all certified motor vehicle inspection stations, which shall include the availability and cost of the replacement of a damaged motor vehicle inspection sticker.

G. Notwithstanding any law or rule or administrative policy to the contrary, official motor vehicle inspection stations shall not be required to reserve a service bay or stall for the exclusive purpose of conducting motor vehicle inspections. Each official motor vehicle inspection station shall give priority to customers seeking motor vehicle inspections.

H. All certified motor vehicle inspection stations may inspect vehicles, for good condition and proper adjustment, when it is raining if the conditions are safe and the vehicle can accurately be checked.

Acts 1960, No. 405, §6. Amended by Acts 1970, No. 33, §2; Acts 1975, No. 610, §1; Acts 1981, No. 579, §1; Acts 1983, 1st Ex. Sess., No. 33, §2, eff. Jan. 19, 1983; Acts 1984, No. 212, §3, eff. Sept. 1, 1984; Acts 1986, No. 52, §1; Acts 1987, No. 424, §1; Acts 1988, No. 198, §1, eff. July 6, 1988; Acts 1989, No. 668, §1, eff. July 7, 1989; Acts 1991, No. 929, §1; Acts 1994, 3rd Ex. Sess., No. 129, §1; Acts 1995, No. 267, §1; Acts 1999, No. 576, §2, eff. June 30, 1999; Acts 2001, No. 469, §1; Acts 2004, No. 584, §2, eff. July 1, 2004; Acts 2010, No. 393, §2; Acts 2012, No. 674, §1, eff. Sept. 1, 2012; Acts 2014, No. 438, §1; Acts 2015, No. 344, §1, eff. June 29, 2015; Acts 2016, No. 365, §1, eff. Jan. 1, 2017.

NOTE: SEE ACTS 1988, NO. 198, §2.



RS 32:1306.1 - Inspection and maintenance program fees; nonattainment area; local election

§1306.1. Inspection and maintenance program fees; nonattainment area; local election

A. Upon adoption of a proposition approved by the voters of a nonattainment area parish as provided for in this Section, seven dollars shall be charged for each inspection that includes the performance of the inspection and maintenance (I/M) program pursuant to the provisions of R.S. 30:2054(B)(8) for 1980 or newer model year motor vehicles. This charge shall be in addition to the charge or fee provided for in R.S. 32:1306(C)(3)(a).

B. As the legislature finds that the use of mass transit by its citizens would result in reduced ozone formation, the Department of Public Safety and Corrections shall transfer the charge authorized by this Section to local entities for the improvement and development of mass transit systems. However, fifty percent of the charge authorized by this Section and collected for motor vehicle inspections in East Baton Rouge Parish shall be transferred directly to the Capital Area Transit System, R.S. 48:1451, et. seq. and shall be operating revenue or income, as defined by R.S. 48:756(C)(3), used in calculating the Capital Area Transit System's distribution as described in R.S. 48:756(B)(2). The remaining fifty percent of the charge authorized by this Section and collected for motor vehicle inspections in East Baton Rouge Parish shall be transferred to the governing authority of East Baton Rouge Parish to improve and develop mass transit systems. The money so transferred to the governing authority of East Baton Rouge Parish or to the Capital Area Transit System, R.S. 48:1451, et. seq., shall not displace, replace, or supplant funding currently expended for the Capital Area Transit System, R.S. 48:1451, et. seq. The charge authorized by this Section and collected for motor vehicle inspections in other nonattainment area parishes shall be transferred to the parish governing authority of that parish to develop mass transit systems.

C.(1) The parish governing authority may, by ordinance or resolution, call an election for the purpose of submitting to the qualified electors of the parish the question of whether the charge authorized by this Section will be assessed in that parish. Such election shall be held at the same time as the statewide election scheduled for either October 2, 2010, or November 2, 2010. Any resolution calling the election authorized in this Section shall state whether the election will be held on October 2, 2010, or November 2, 2010.

(2) The ballot for the election shall state as follows:

"Local Option Election

Within ________ (name of parish within the nonattainment area), shall an additional seven dollars be charged for each motor vehicle inspection that includes the performance of the inspection and maintenance (I/M) program with the additional seven dollar charge being used for mass transit purposes? YES ( ) NO ( )"

(3) If the question of such charge is approved by a majority of the qualified electors voting on the proposition in the parish, then the charge authorized by this Section shall be implemented in that parish.

(4) The secretary of state shall prepare the ballot for the election.

(5) Except as otherwise provided, the election required shall be conducted in accordance with the Louisiana Election Code.

(6) Notwithstanding Chapter 8-A of the Louisiana Election Code, the costs of the election required in this Section shall be borne by the state.

D. The provisions of this Section shall not apply in the parishes of Livingston and Ascension.

Acts 2010, No. 995, §1.



RS 32:1307 - Improper representation as official station

§1307. Improper representation as official station

A. No person shall in any manner represent any place as an official inspection station unless such station is operating under a valid permit issued by the department.

B. No person other than a duly authorized officer or employee of inspection station shall issue a certificate of inspection and approval.

Acts 1960, No. 405, §7.



RS 32:1308 - False certificates

§1308. False certificates

No person shall display or cause or permit to be displayed upon any vehicle any certificate of inspection and approval knowing the same to be fictitious or issued for another vehicle or issued without an inspection having been made.

Acts 1960, No. 405, §7; Acts 2013, No. 153, §2.



RS 32:1309 - Fee for inspection certificates

§1309. Fee for inspection certificates

The fees collected for the issuance of certificates of inspection and approval shall be deposited in the state treasury upon receipt and shall be credited to the Bond Security and Redemption Fund as required by Article VII, Section 9 of the Constitution of Louisiana.

Acts 1960, No. 405, §8. Acts 1975, No. 610, §2, Amended by Acts 1983, 1st Ex. Sess., No. 33, §2; eff. Jan. 19, 1983; Acts 1986, No. 52, §1; Acts 1992, No. 984, §10.



RS 32:1310 - Penalty for violation

§1310. Penalty for violation

Any person violating any of the provisions of R.S. 32:1301 through 32:1308 or of any rules and regulations established by the director as herein provided shall, upon conviction, be punished by a fine of not more than five hundred dollars or by imprisonment of not more than six months or by both such fine and imprisonment.

Acts 1960, No. 405, §9.



RS 32:1311 - Exemptions

§1311. Exemptions

A. Farm tractors, self-propelled farm equipment, rubber-tired farm wagons and carts, drawn rubber-tired farm equipment, and implements of husbandry which are designed primarily for field use and which are operated or moved only incidentally on the highways of this state, and which are used for farm purposes only, are exempt from the inspection requirements of this Chapter.

B. Single axle two-wheel trailers are exempt from the inspection requirements of this Chapter.

C. Motor vehicles which are twenty-five years old or older and which are used primarily for exhibition in shows, parades, tours, and other special uses and not for general transportation and which are registered and licensed as antique as provided in R.S. 32:707(L) shall be exempt from the inspection requirements of this Chapter.

D. Motor vehicles which display a current safety inspection sticker as certified by the Department of Public Safety and Corrections shall be exempt from the inspection requirements of this Chapter.

E.(1) Commercial motor vehicle truck tractors, trailers, and semitrailers in interstate commerce which are subject to the Federal Motor Carrier Safety Regulations shall be exempt from the inspection requirements of this Chapter provided that these commercial motor vehicles shall comply with the requirements of the Code of Federal Regulations (49 CFR 396.17) requiring periodic and annual inspections of commercial motor vehicles.

(2) As an alternate means of compliance with the requirements of 49 CFR, the owner or operator of a commercial motor vehicle truck tractor may opt to obtain a Louisiana commercial motor vehicle inspection certificate which satisfies the requirements of 49 CFR 396.17. A trailer or semitrailer being used in combination with a truck tractor meeting such exemption may opt to obtain a Louisiana commercial motor vehicle inspection certificate which satisfies the requirements of 49 CFR 396.17.

(3) As used in this Subsection, "commercial motor vehicle" means any self-propelled truck tractor or towed vehicle which is used on public highways to transport property in interstate commerce, has been issued an apportioned plate through the International Registration Plan; and

(a) Has a gross vehicle weight rating (GVWR) or gross combination weight rating (GCWR) of 10,001 pounds or more; or

(b) Is used in the transportation of hazardous materials in a quantity placarding under regulations issued by the secretary under the Hazardous Materials Transportation Act (49 USC app. 1801-1813).

F. Boat trailers shall be exempt from the inspection requirements of this Chapter.

G. Tandem axle trailers shall be exempt from the inspection requirements of this Chapter unless used in commerce and subject to Federal Motor Carrier Safety Administration regulations.

Added by Acts 1978, No. 41, §1. Acts 1987, No. 512, §1; Acts 1989, No. 674, §1; Acts 1990, No. 725, §1; Acts 2004, No. 848, §1, eff. July 12, 2004; Acts 2010, No. 229, §1; Acts 2014, No. 160, §1; Acts 2014, No. 235, §1; Acts 2015, No. 344, §1, eff. June 29, 2015.



RS 32:1312 - Civil penalties

§1312. Civil penalties

A. After reasonable notice and opportunity for a fair and impartial hearing to be held in accordance with the Administrative Procedure Act, any person who is determined by the secretary to have committed an act that is in violation of the provisions of this Chapter relative to the operation of an official inspection station or the actual conduct of a motor vehicle safety inspection, or any rule adopted under the provisions of this Chapter for such activities, is subject to a civil penalty of not more than one thousand dollars.

B. The secretary shall determine and assess the amount of any civil penalty. In determining the amount of the penalty, the secretary shall take into account the nature, circumstances, extent, and gravity of the violation; the degree of culpability of the person charged; the person’s history of previous offenses and ability to pay; the effect of the penalty on the person’s ability to continue to operate his business or maintain his employment; and any other matter that justice requires.

Acts 1994, 3rd Ex. Sess., No. 128, §1, eff. July 7, 1994.



RS 32:1313 - Recovery of civil penalties

§1313. Recovery of civil penalties

A. After due process, the secretary shall notify, either by certified mail or in person, any person found in violation of the provisions of this Chapter relative to the operation of an official inspection station or the actual conduct of a motor vehicle safety inspection, or in violation of any rules adopted under the provisions of this Chapter for such activities, of the penalty assessed. If the penalty assessed has not been received by the secretary within thirty calendar days after notification of the assessment, the secretary may order the suspension of the motor vehicle inspection station license. For offenses involving the mechanic inspector rather than the station, the secretary may order the suspension of the certificate authorizing the mechanic to inspect motor vehicles. Upon receipt by the secretary of the penalty assessed, the license or certificate shall be reinstated.

B. All civil penalties collected pursuant to the provisions of this Chapter shall be deposited into the state treasury and, after compliance with Article VII, Section 9 of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, shall be deposited into the state general fund.

C. The secretary shall adopt and promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the assessment of the civil penalty.

Acts 1994, 3rd Ex. Sess., No. 128, §1, eff. July 7, 1994; Acts 2001, No. 1185, §3, eff. July 1, 2001.



RS 32:1314 - Intermodal vehicle inspections

§1314. Intermodal vehicle inspections

A. It is the purpose of this Section to insure that the proper preventative maintenance is performed on intermodal equipment and that all necessary repairs, as defined in the United States Department of Transportation Federal Motor Carrier Safety Regulations (FMCSR), are performed before such equipment is transported over the roadways of the state by a motor carrier.

B. For purposes of enforcing this Section, "vehicle" means intermodal trailer, chassis, or container not owned by the motor carrier.

C.(1) The owner of any vehicle shall not permit the tender or the interchange of a vehicle for use on any highway which is in violation of the requirements contained in the FMCSR. A motor carrier shall not certify or guarantee to a person tendering or interchanging a vehicle to a motor carrier that the vehicle complies with the FMCSR. When the tenderer has knowledge that the vehicle does not meet such requirements, the tenderer shall not put such vehicle into commerce until all necessary repairs have been completed.

(2) Before an operator may accept a vehicle, the tenderer must allow the motor carrier operator adequate equipment, time, and facilities to perform the United States Department of Transportation required inspection of the vehicle. If the vehicle fails to meet federal safety requirements, the owner or tenderer must make any necessary repairs to the vehicle so that it complies with applicable safety standards or make available a replacement vehicle which meets the safety requirements.

D. The department, if requested, may as a public safety service, enter upon vehicle tender facilities, and perform courtesy inspections of vehicles for purposes of identifying and tagging vehicles which may require mechanical work before being tendered for use on public highways.

E. If a vehicle that is not owned by the motor carrier is placed out of service as a result of a roadside inspection conducted within five days of initial placement of the vehicle in service from a tenderer by a motor carrier in this state or prior to the next interchange, whichever occurs first, then the owner of the vehicle shall reimburse the operator for all fines, penalties, expenses, and reasonable attorney fees incurred pursuant to the out-of-service order, including all equipment repair expenses necessary to bring the vehicle into compliance with the FMCSR, unless the fines, penalties, or repair expenses are due to actions or omissions of the motor carrier operator after the vehicle was tendered. Reimbursement must be made to the operator no later than sixty days from receipt of notice from the motor carrier.

F. The department shall develop and maintain a database on roadside vehicle inspection reports for defects on any vehicle tendered to the motor carrier. The database shall be used to identify violations discovered on intermodal equipment during a roadside inspection.

G. Nothing in this Section is intended to eliminate the responsibility and obligation of a motor carrier and operator to maintain and operate vehicles in accordance with the FMCSR and applicable state and local laws and regulations.

H. Any provision contained in an intermodal interchange contract providing for a hold harmless or indemnity agreement, or both, between the motor carrier and the tenderer or owner of a vehicle, contrary to any provisions of this Section shall be considered contrary to public policy and shall be null and void.

Acts 1999, No. 1362, §1, eff. July 12, 1999.



RS 32:1401 - VEHICLE EQUIPMENT SAFETY COMPACT

CHAPTER 8. VEHICLE EQUIPMENT SAFETY COMPACT

§1401. §1401 to 1410 Repealed by Acts 1983, No. 114, §1.



RS 32:1420 - DRIVER LICENSE COMPACT

CHAPTER 9. DRIVER LICENSE COMPACT

§1420. Enactment; text

The Driver License Compact is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

DRIVER LICENSE COMPACT

ARTICLE I

Findings and declaration of policy

(a) The party states find that:

(1) The safety of their streets and highways is materially affected by the degree of compliance with state and local ordinances relating to the operation of motor vehicles.

(2) Violation of such a law or ordinance is evidence that the violator engages in conduct which is likely to endanger the safety of persons and property.

(3) The continuance in force of a license to drive is predicated upon compliance with laws and ordinances relating to the operation of motor vehicles, in whichever jurisdiction the vehicle is operated.

(b) It is the policy of each of the party states to:

(1) Promote compliance with the laws, ordinances, and administrative rules and regulations relating to the operation of motor vehicles by their operators in each of the jurisdictions where such operators drive motor vehicles.

(2) Make the reciprocal recognition of licenses to drive and eligibility therefor more just and equitable by considering the overall compliance with motor vehicle laws, ordinances and administrative rules and regulations as a condition precedent to the continuance or issuance of any license by reason of which the licensee is authorized or permitted to operate a motor vehicle in any of the party states.

ARTICLE II

Definitions

As used in this compact:

(a) "State" means a state, territory or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(b) "Home state" means the state which has issued and has the power to suspend or revoke the use of the license or permit to operate a motor vehicle.

(c) "Conviction" means a conviction of any offense related to the use or operation of a motor vehicle which is prohibited by state law, municipal ordinance or administrative rule or regulation, or a forfeiture of bail, bond or other security deposited to secure appearance by a person charged with having committed any such offense, and which conviction or forfeiture is required to be reported to the licensing authority.

ARTICLE III

Reports of conviction

The licensing authority of a party state shall report each conviction of a person from another party state occurring within its jurisdiction to the licensing authority of the home state of the licensee. Such report shall clearly identify the person convicted; describe the violation specifying the section of the statute, code or ordinance violated; identify the court in which action was taken; indicate whether a plea of guilty or not guilty was entered, or the conviction was a result of the forfeiture of bail, bond or other security; and shall include any special findings made in connection therewith.

ARTICLE IV

Effect of conviction

(a) The licensing authority in the home state, for the purposes of suspension, revocation or limitation of the license to operate a motor vehicle, shall give the same effect to the conduct reported, pursuant to Article III of this compact, as it would if such conduct had occurred in the home state, in the case of convictions for:

(1) Manslaughter or negligent homicide resulting from the operation of a motor vehicle;

(2) Driving a motor vehicle while under the influence of intoxicating liquor or a narcotic drug, or under the influence of any other drug to a degree which renders the driver incapable of safely driving a motor vehicle;

(3) Any felony in the commission of which a motor vehicle is used;

(4) Failure to stop and render aid in the event of a motor vehicle accident resulting in the death or personal injury of another.

(b) As to other convictions, reported pursuant to Article III, the licensing authority in the home state shall give such effect to the conduct as is provided by the laws of the home state.

(c) If the laws of a party state do not provide for offenses or violations denominated or described in precisely the words employed in subdivision (a) of this Article, such party state shall construe the denominations and descriptions appearing in subdivision (a) hereof as being applicable to and identifying those offenses or violations of a substantially similar nature and the laws of such party state shall contain such provisions as may be necessary to ensure that full force and effect is given to this Article.

ARTICLE V

Applications for new licenses

Upon application for a license to drive, the licensing authority in a party state shall ascertain whether the applicant has ever held, or is the holder of a license to drive issued by any other party state. The licensing authority in the state where application is made shall not issue a license to drive to the applicant if:

(1) The applicant has held such a license, but the same has been suspended by reason, in whole or in part, of a violation and if such suspension period has not terminated.

(2) The applicant has held such a license, but the same has been revoked by reason, in whole or in part, of a violation and if such revocation has not terminated, except that after the expiration of one year from the date the license was revoked, such person may make application for a new license if permitted by law. The licensing authority may refuse to issue a license to any such applicant if, after investigation, the licensing authority determines that it will not be safe to grant to such person the privilege of driving a motor vehicle on the public highways.

(3) The applicant is the holder of a license to drive issued by another party state and currently in force unless the applicant surrenders such license.

ARTICLE VI

Applicability of other laws

Except as expressly required by provisions of this compact, nothing contained herein shall be construed to affect the right of any party state to apply any of its other laws relating to licenses to drive to any person or circumstance, nor to invalidate or prevent any driver license agreement or other cooperative arrangement between a party state and a nonparty state.

ARTICLE VII

Compact administrator and interchange of information

(a) The head of the licensing authority of each party state shall be the administrator of this compact for his state. The administrators, acting jointly, shall have the power to formulate all necessary and proper procedures for the exchange of information under this compact.

(b) The administrator of each party state shall furnish to the administrator of each other party state any information or documents reasonably necessary to facilitate the administration of this compact.

ARTICLE VIII

Entry into force and withdrawal

(a) This compact shall enter into force and become effective as to any state when it has enacted the same into law.

(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until six months after the executive head of the withdrawing state has given notice of the withdrawal to the executive heads of all other party states. No withdrawal shall affect the validity or applicability by the licensing authorities of states remaining party to the compact of any report of conviction occurring prior to the withdrawal.

ARTICLE IX

Construction and severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

Added by Acts 1968, No. 273, §16; Acts 1968, No. 296, §1.



RS 32:1421 - Licensing authority" defined

§1421. "Licensing authority" defined

As used in the compact, the term "licensing authority" with reference to this state, shall mean the Department of Public Safety. Said department shall furnish to the appropriate authorities of any other party state any information or documents reasonably necessary to facilitate the administration of Articles III, IV and V of the compact.

Added by Acts 1968, No. 273, §16; Acts 1968, No. 296, §1.



RS 32:1422 - Administrator; compensation

§1422. Administrator; compensation

The Compact administrator provided for in Article VII of the compact shall be the director of public safety. The director shall not be entitled to any additional compensation on account of his service as such administrator, but shall be entitled to expenses incurred in connection with his duties and responsibilities as such administrator, in the same manner as for expenses incurred in connection with any other duties or responsibilities of his office or employment.

Added by Acts 1968, No. 273, §16; Acts 1968, No. 296, §1.



RS 32:1423 - Executive head" defined

§1423. "Executive head" defined

As used in the compact, with reference to this state, the term "executive head" shall mean the governor.

Added by Acts 1968, No. 273, §16; Acts 1968, No. 296, §1.



RS 32:1424 - Intoxicating liquor" defined

§1424. "Intoxicating liquor" defined

As used in the compact, the term "intoxicating liquor" with reference to this state shall mean alcoholic beverages.

Added by Acts 1968, No. 273, §16; Acts 1968, No. 296, §1.



RS 32:1425 - Narcotic drug" defined

§1425. "Narcotic drug" defined

As used in the compact, the term "narcotic drug" with reference to this state shall mean in addition to narcotic drugs, central nervous system stimulants and hallucinogenic drugs.

Added by Acts 1968, No. 273, §16; Acts 1968, No. 296, §1.



RS 32:1441 - NONRESIDENT VIOLATOR COMPACT

CHAPTER 10. NONRESIDENT VIOLATOR COMPACT

§1441. Enactment and text of the Nonresident Violator Compact

The Nonresident Violator Compact, hereinafter called the "compact" is recognized as substantially the same as its predecessor, the Traffic Violations Compact of which Louisiana has been a member since 1970. Louisiana hereby adopts the correct name of the compact as the Nonresident Violator Compact and ratifies continuous past, present, and future membership in the compact in the form substantially as follows:

NONRESIDENT VIOLATOR COMPACT

ARTICLE I

FINDINGS AND DECLARATION OF POLICY AND PURPOSE

A. The party jurisdictions find that:

(1) In most instances, a motorist who is cited for a traffic violation in a jurisdiction other than his home jurisdiction:

(a) Must post collateral or bond to secure appearance for trial at a later date;

(b) If unable to post collateral or bond, is taken into custody until the collateral bond is posted; or

(c) Is taken directly to court for trial.

(2) In some instances, the motorist's driver's license may be deposited as collateral to be returned after he has complied with the terms of the citation.

(3) The purpose of the practices described in Subparagraphs (1) and (2) above is to ensure compliance with the terms of a traffic citation by the motorist who, if permitted to continue on his way after receiving the traffic citation, could return to his or her home jurisdiction and disregard his or her duty under the terms of the traffic citation.

(4) A motorist receiving a traffic citation in his or her home jurisdiction is permitted, except for certain violations, to accept the citation from the officer at the scene of the violation and to immediately continue on his way after promising or being instructed to comply with the terms of the citation.

(5) The practice described in Subparagraph (1) above causes unnecessary inconvenience and, at times, a hardship for the motorist who at the time is unable to post collateral, furnish a bond, stand trial, or pay the fine and is thus compelled to remain in custody until some arrangement can be made.

(6) The deposit of a driver's license as a bail bond as directed in Subparagraph (2) above is viewed with disfavor.

(7) The practices described consume an undue amount of law enforcement time.

B. It is the policy of the party jurisdictions to:

(1) Seek compliance with the laws, ordinances, and administrative rules and regulations relating to the operation of motor vehicles in each of the jurisdictions.

(2) Allow motorists to accept a traffic citation for certain violations and proceed on their way without delay whether or not the motorist is a resident of the jurisdiction in which the citation is issued.

(3) Extend cooperation to its fullest extent among the jurisdictions for obtaining compliance with the terms of a traffic citation issued in one jurisdiction to a resident of another jurisdiction.

(4) Maximize effective utilization of law enforcement personnel and assist court systems in the efficient disposition of traffic violations.

C. The purpose of the compact is to:

(1) Provide a means through which the party jurisdictions may participate in a reciprocal program to effectuate the policies enumerated in Paragraph B above in a uniform and orderly manner.

(2) Provide for the fair and impartial treatment of traffic violators operating within party jurisdictions and recognition of the motorist's right of due process and the sovereign status of a party jurisdiction.

ARTICLE II

DEFINITIONS

A. In the Nonresident Violator Compact, the following words have the meaning indicated unless the context requires otherwise:

(1) "Citation" means any summons, ticket, or other official document issued by a police officer for a traffic violation containing an order which requires the motorist to respond.

(2) "Collateral" means any cash or other security deposited to secure an appearance for trial following the issuance by a police officer of a citation for a traffic violation.

(3) "Compliance" means the act of answering a citation, summons, or subpoena through appearance at court or payment of fines and costs. This includes the recall or dismissal of a citation, summons, or subpoena.

(4) "Court" means a court of law or equity with jurisdiction over traffic violations.

(5) "Driver's license" means any license or privilege to operate a motor vehicle issued under the laws of the home jurisdiction.

(6) "Home jurisdiction" means the jurisdiction which issued the driver's license of the traffic violator.

(7) "Issuing jurisdiction" means the jurisdiction in which the traffic citation was issued to the motorist.

(8) "Jurisdiction" or "party jurisdiction" means a state, territory, possession, district, or commonwealth of the United States, province of Canada, or other nation which is or becomes a member of this compact.

(9) "Motorist" means a driver of a motor vehicle operating in a party jurisdiction other than the home jurisdiction.

(10) "Personal recognizance" means an agreement by a motorist at the time of issuance of a traffic citation that he or she will comply with the terms of that traffic citation. Physical receipt of the citation by the motorist implies the agreement.

(11) "Police officer" means any individual authorized by the party jurisdiction to issue a citation for a traffic violation.

(12) "Terms of the citation" means those options expressly stated upon the citation.

ARTICLE III

PROCEDURE FOR ISSUING JURISDICTION

A. Unless prohibited by law, a police officer when issuing a citation to a motorist licensed by a party jurisdiction shall not require the motorist to post collateral or a driver's license to secure appearance if the officer receives the motorist's personal recognizance.

B. Upon failure of a motorist to comply with the terms of a traffic citation, the appropriate official shall report the failure to comply to the driver's license authority of the jurisdiction in which the traffic citation was issued. The report must, at a minimum, contain the name, address, driver's license number, date of birth, sex, type and/or citation of violation, date of violation, and court address and telephone number.

C. Upon receipt of the report as provided in Paragraph B above, the licensing authority of the issuing jurisdiction shall transmit a report containing the information to the licensing authority of the home jurisdiction containing at least the minimum information received in the report.

D. The licensing authority of the issuing jurisdiction shall not transmit a report on any violation if the date of transmission would be more than six months after the date on which the traffic citation was issued.

ARTICLE IV

PROCEDURE FOR HOME JURISDICTION

A. Upon receipt of a report of a failure to comply, from the licensing authority of the issuing jurisdiction, the home jurisdiction shall notify the motorist and initiate a suspension action as hereinafter provided.

B. The notice referred to in Paragraph A above shall be sent, as soon as possible after receipt by the home jurisdiction, to the motorist at his last known address by regular mail. The notice shall inform the motorist of his right to a presuspension hearing upon request within thirty days of the date of notice.

C. If the motorist furnishes satisfactory evidence of compliance or that he is not the person who gave personal recognizance or presents another valid defense at the administrative hearing, no driver's license suspension shall occur.

D. If after thirty days from the date of notice, the motorist has not responded to the office of motor vehicles, the Louisiana driver's license of the motorist shall be immediately suspended until proof of compliance is furnished or for one year, whichever is the lesser period.

E. Nothing in this Article shall be construed to require application of the financial responsibility laws of any jurisdiction if those laws would otherwise be inapplicable.

ARTICLE V

APPLICABILITY OF OTHER LAWS

Except as expressly required by provisions of the compact, nothing contained herein shall be construed to affect the right of any party jurisdiction to apply any of its other laws relating to licenses to operate motor vehicles or to invalidate or prevent any driver-license agreement or cooperative agreement between a party jurisdiction and a nonparty jurisdiction.

ARTICLE VI

COMPACT ADMINISTRATION AND INTERCHANGE

OF INFORMATION

A. The head of the licensing authority for Louisiana is the administrator of this compact for this jurisdiction.

B. The administrators of this compact for each party jurisdiction, acting jointly may formulate all necessary and proper procedures for the exchange of information under this compact.

C. The administrator of each party jurisdiction shall furnish to the administrator of each other party jurisdiction any information or documents necessary to facilitate the administration of this compact.

ARTICLE VII

ENTRY INTO AND WITHDRAWAL FROM COMPACT

A. The head of the licensing authority for Louisiana is the administrator of this compact for this jurisdiction.

B. The administrator of this compact for each party jurisdiction acting jointly may formulate all necessary and proper procedures for the exchange of information under this compact.

C. The administrator of each party jurisdiction shall furnish to the administrator of each other party jurisdiction any information or documents necessary to facilitate the administration of this compact.

ARTICLE VIII

EXCEPTIONS TO JURISDICTION

The provisions of this compact shall not apply to parking or other nonmoving violations, highway weight limit violations, or violations of law governing transportation of hazardous materials.

ARTICLE IX

CONSTRUCTION AND SEVERABILITY

This compact shall be liberally construed to effectuate the purposes stated herein. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared contrary to the constitution, laws, ordinances, rules, or regulations of any party jurisdiction or of the United States, the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be declared in any part or way invalid in any party jurisdiction, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the objecting jurisdiction as to all severable matters.

Acts 1991, No. 498, §1.



RS 32:1442 - Licensing authority" defined

§1442. "Licensing authority" defined

As used in the compact, the term "licensing authority" shall mean the Louisiana Department of Public Safety and Corrections, office of motor vehicles.

Acts 1991, No. 498, §1.



RS 32:1443 - Administrator; no compensation

§1443. Administrator; no compensation

The compact administrator provided for in Article VI of the compact shall serve without pay but is entitled to reimbursement of expenses incurred in performance of his duties as administrator, in the same manner as for expenses incurred in connection with other duties of his office.

Acts 1991, No. 498, §1.



RS 32:1471 - MOTOR VEHICLE HABITUAL OFFENDER LAW

CHAPTER 11. MOTOR VEHICLE HABITUAL OFFENDER LAW

§1471. Declaration of policy

It is hereby declared to be the policy of this state:

(1) To provide maximum safety for all persons who travel or otherwise use the public highways of this state; and

(2) To deny the privilege of operating motor vehicles on such highways to persons who by their conduct and record have demonstrated their indifference to the safety and welfare of others and their disrespect for the laws of this state, the orders of its courts, and the statutorily required acts of its administrative agencies; and

(3) To discourage repetition of criminal acts by individuals against the peace and dignity of this state and her political subdivisions and to impose increased and added deprivation of the privilege to operate motor vehicles upon habitual offenders who have been convicted repeatedly of violations of the traffic laws.

Added by Acts 1972, No. 697, §1.



RS 32:1472 - Habitual offender defined

§1472. Habitual offender defined

A. A "habitual offender" shall be any person, resident or non-resident, whose record, as maintained in the office of the Department of Public Safety and Corrections, shows that such person has accumulated ten or more convictions of separate and distinct offenses, committed within three years of the date on which the last offense is committed, involving moving violations, singularly or in combination, in the operation of a motor vehicle which are required to be reported to the department. However, when more than one included offense is committed within a twelve-hour period, such multiple offenses shall be treated for the purposes of this Chapter as one offense.

B. The offenses included in Subsection A shall be deemed to include offenses under any federal law, any law of another state or any valid town, city or county ordinance of another state substantially conforming to the aforesaid state statutory provision.

C. For the purpose of this Chapter, the term "conviction" means a final conviction. Also for the purpose of this Section, a forfeiture of bail or collateral deposited to secure a defendant's appearance in court, which forfeiture has not been vacated or a plea of nolo contendere shall be equivalent to a conviction.

Added by Acts 1972, No. 697, §1. Amended by Acts 1978, No. 310, §1; Acts 1983, No. 621, §1; Acts 1986, No. 398, §1; Acts 1990, No. 933, §1.



RS 32:1473 - Department of Public Safety to certify record to court

§1473. Department of Public Safety to certify record to court

The Department of Public Safety shall certify the conviction record as maintained in its office of any person whose record brings him within the definition of a habitual offender, as defined above, and such abstract shall be competent evidence that the person named therein was duly convicted by the court wherein such conviction or holding was made by each offense shown by such abstract.

Added by Acts 1972, No. 697, §1. Amended by Acts 1982, No. 555, §1.



RS 32:1474 - Time limitation

§1474. Time limitation

No person shall be declared a habitual offender under the provisions of this Chapter unless the department certifies the offender's conviction record as provided in R.S. 32:1473 and serves the notice required in R.S. 32:1475 on such person within one year of the date of last conviction which brings that person within the definition of a habitual offender.

Acts 1986, No. 398, §2.



RS 32:1475 - Service of petition; order to show cause

§1475. Service of petition; order to show cause

The department shall issue a written notice along with a copy of the abstract to the person named in the abstract, directing him to show cause why he should not be declared a habitual offender. The notice shall state the time, place, and cause of the hearing which shall be not less than ten nor more than thirty calendar days from the date of the notice. All notices shall be served on the person named in the abstract in accordance with the provisions of R.S. 32:6.

Added by Acts 1972, No. 697, §1. Amended by Acts 1982, No. 555, §1; Acts 1990, No. 319, §1.



RS 32:1476 - Hearing; procedure

§1476. Hearing; procedure

The matter shall be heard by an adjudication officer of the Department of Public Safety. If the person named in the abstract denies that he was convicted of any offense shown in the abstract and necessary for a holding that he is a habitual offender, and if the department cannot, on the evidence available to it, determine the issue, the department may request the decision of such issue from the court in which such conviction was reportedly made. The court to which such request is made shall send to the department certified copies of its records determining such issue. The department in its discretion, may rely on certified copies of convictions adjudged by courts outside of this state, or federal courts, or may request such a court to make a determination.

Added by Acts 1972, No. 697, §1. Amended by Acts 1982, No. 555, §1.



RS 32:1477 - Department's findings; order

§1477. Department's findings; order

A. If the department finds that such person is not the same person named in the aforesaid abstract, or that he is not a habitual offender under this Chapter, the proceeding shall be dismissed, but if the department finds that such person is the same person named in the abstract and that such person is a habitual offender, the department shall so find, and by appropriate order, shall direct that such person not operate a motor vehicle on the highways of this state and shall surrender to the department all licenses or permits to operate a motor vehicle upon the highways of this state.

B.(1) Upon revocation of a driver's license for the first time as provided for under this Section the person whose license has been revoked, upon administrative determination that he is a habitual offender, shall have the right to file a petition in the district court of the parish in which the applicant is domiciled alleging that revocation of his driving privileges will deprive him or his family of the necessities of life or will prevent him from earning a livelihood.

(2) The district court is vested with jurisdiction to set the matter for contradictory hearing in open court upon ten days written notice to the department, and thereupon to determine whether the allegations of hardship have merit.

(3) Upon determination by the court that the lack of a license would deprive the person or his family of the necessities of life, the court may order that the person be granted a restricted license to enable the person to continue to support his family. The restrictions on the license shall be determined by the court and shall include the following:

(a) Licensee shall only be permitted to operate a motor vehicle on such streets as would enable him to earn his livelihood.

(b) Such operation is restricted to times during which he is involved in earning a livelihood.

(c) During the period of revocation, licensee shall be responsible for applying to the court in the event earning his livelihood necessitates a change in the original restrictions imposed by the court.

(d) Any other restrictions that the court determines are necessary and proper.

C.(1) A violation of the restrictions or a subsequent conviction of any offense involving the operation of a motor vehicle during the terms of the restricted license shall result in the forfeiture of the restricted license and the reimposition of the full three-year term of revocation and shall also constitute contempt of court.

(2) Suspension, revocation, or cancellation that results from such a violation shall not be subject to appeal.

(3) The restricted driving privileges for this Section shall be allowed to a person only once.

Added by Acts 1972, No. 697, §1. Amended by Acts 1982, No. 555, §1; Acts 1983, No. 621, §1; Acts 1990, No. 933, §1.



RS 32:1478 - Appeals

§1478. Appeals

An appeal may be taken from any final order entered under the provisions of this Chapter by petition to the district court of the parish in which the person named in the abstract resides. Appeal from the decision of the district court may be taken to any court of competent appellate jurisdiction.

Added by Acts 1972, No. 697, §1. Amended by Acts 1982, No. 555, §1.



RS 32:1479 - Prohibition

§1479. Prohibition

No license to operate motor vehicles in this state shall be issued to a habitual offender, nor shall a nonresident habitual offender operate a motor vehicle in this state until all of the following requirements have been complied with:

(1) A period of three years has elapsed since the date of the order finding such person to be a habitual offender.

(2) Financial responsibility requirements are met.

(3) If after the lapse of the three-year period provided above, the department determines that the person has faithfully complied with the order declaring him to be a habitual offender, the department shall restore to such person the privilege to operate a motor vehicle in this state, upon the payment of a one hundred dollar reinstatement fee.

Added by Acts 1972, No. 697, §1. Amended by Acts 1979, No. 220, §1; Acts 1979, No. 347, §1; Acts 1982, No. 555, §1; Acts 1990, No. 933, §1.



RS 32:1480 - Repealed by Acts 1990, No. 933, 2.

§1480. Repealed by Acts 1990, No. 933, §2.



RS 32:1481 - Repealed by Acts 1990, No. 933, 2.

§1481. Repealed by Acts 1990, No. 933, §2.



RS 32:1501 - HAZARDOUS MATERIALS

CHAPTER 12. HAZARDOUS MATERIALS

TRANSPORTATION AND MOTOR CARRIER SAFETY

§1501. Declaration of policy

It is hereby declared to be the policy of this state:

(1) That hazardous materials are essential for various industrial, commercial, and other purposes, that their transportation is a necessary incident to their use, and that the transportation is required for the economic prosperity of the people of the state of Louisiana.

(2) That the offering or accepting for transportation, loading or unloading, or transporting, handling, and movement of hazardous materials, because of their capacity for injury to human health, the environment, or property, poses a substantial danger to the health and safety of the citizens of this state unless such materials are loaded and transported in a safe and prudent manner.

(3) That all carrier transportation, including offering and accepting for transportation, loading or unloading, or transportation of hazardous materials, freight, or passengers, should comply with minimum state standards of safe operation, manufacture, and maintenance due to the size and momentum of the transport vehicles involved, the adverse impact on economic welfare posed to the citizens of this state when these transport vehicles are involved in accidents, the threat to public safety caused by these accidents, and the huge volume of shipments in which carriers are involved.

(4) That the offering or accepting for transportation, loading or unloading, or transporting of hazardous materials, freight, and passengers in accordance with minimum state standards of safety is the responsibility of the state.

Added by Acts 1979, No. 83, §1. Amended by Acts 1980, No. 603, §1, eff. July 23, 1980; Acts 1985, No. 113, §1, eff. June 29, 1985; Acts 1992, No. 340, §1.



RS 32:1502 - Definitions

§1502. Definitions

For all purposes of this Chapter and regulations applicable thereto, the terms defined in this Section shall have the following meanings unless the context or use clearly indicates otherwise:

(1) "Carrier" means any person who transports in a transport vehicle hazardous materials, freight or passengers subject to this Chapter and includes a common, contract, or private carrier.

(2) "Common carrier" means any carrier other than a contract carrier or private carrier.

(3) "Contract carrier" means a for-hire carrier who transports hazardous materials, freight, or passengers tendered exclusively by shippers under special contract and whose services are not available to the public.

(4) "Department" means the Department of Public Safety and Corrections.

(5)(a) "Hazardous materials" means any gaseous, liquid, or solid material which because of its quantity, concentration, or physical, chemical, or biological composition poses a substantial present or potential hazard to human health, the environment, or property when transported in commerce, or which material is identified or designated as being hazardous by rules and regulations adopted and promulgated by the secretary of the Department of Public Safety and Corrections pursuant to the Louisiana Administrative Procedure Act. The secretary, in finding that a material is hazardous, shall consider the following factors with respect to each material:

(i) Actual or relative potential for harm to human health, the environment, or property when transported in commerce.

(ii) Scientific evidence of its potential for harm based upon quantity, concentration, or chemical or biological composition.

(iii) State of current scientific knowledge regarding the material.

(iv) Its history and current pattern of harm.

(v) Actual or potential volatility when combined with other common substances likely to be encountered during transportation in commerce.

(vi) Actual or relative potential for harm to human health if allowed to escape its containment.

(b) The rules and regulations adopted by the secretary of the Department of Public Safety and Corrections shall be consistent with the Code of Federal Regulations Title 49. "Explosives" as defined and regulated by R.S. 40:1471.1 through 1471.22 shall be considered to be hazardous material subject to regulation by this Chapter.

(6) "Person" means a natural person, firm, association, partnership, co-partnership, joint venture, corporation, or other legal entity.

(7) "Private carrier" means a carrier who transports hazardous materials, freight, or passengers for its use or for other purpose without reward or compensation.

(8) "Transport vehicle" means a motor vehicle, rail freight car, freight container, cargo tank, portable tank, aircraft, or vessel used to transport hazardous materials, freight, or passengers.

(9) "Hazardous waste" shall be defined as provided in R.S. 30:2173.

(10) "Freight" means anything that is loaded for transportation.

(11) "Secretary" means the secretary of the Department of Public Safety and Corrections or his designee.

Added by Acts 1979, No. 83, §1. Amended by Acts 1980, No. 603, §1, eff. July 23, 1980; Acts 1981, No. 262, §1; Acts 1984, No. 412, §1; Acts 1985, No. 113, §1, eff. June 29, 1985; Acts 1985, No. 549, §1, eff. July 12, 1985; Acts 1987, No. 845, §1.



RS 32:1503 - General provisions; carrier liability insurance; carrier placards

§1503. General provisions; carrier liability insurance; carrier placards

A. This Chapter implements and is supplementary to the Louisiana motor vehicle laws.

B. Whenever in this Chapter or regulations issued pursuant thereto a reference is made to another law or regulation, the reference also applies to any amendment of the referenced law or regulation.

C. Each carrier, other than a rail carrier, which transports hazardous materials or hazardous waste in any vehicle, and each carrier, other than a rail carrier, which transports freight in a vehicle with a gross vehicle weight rating of twenty-four thousand pounds or more shall acquire a minimum continuous coverage of three hundred thousand dollars public liability and two hundred thousand dollars property damage insurance for each unit regulated by this Chapter. The financial responsibility required may be established by any one or a combination of the following:

(1) Evidence of liability insurance.

(2) Self-insurance, but the level of self-insurance may not be less than twenty percent of equity.

(3) Other evidence of financial responsibility acceptable to the secretary.

D. Each carrier transporting hazardous materials shall indicate the proper hazard class by placing a placard stating such class on all four sides of each vehicle as required by the rules and regulations promulgated by the secretary.

Added by Acts 1979, No. 83, §1. Amended by Acts 1980, No. 603, §1, eff. July 23, 1980; Acts 1982, No. 326, §1; Acts 1987, No. 845, §1; Acts 1990, No. 922, §1; Acts 1992, No. 567, §1.



RS 32:1504 - Powers of the secretary

§1504. Powers of the secretary

A. The secretary of the department may adopt and promulgate any rules and regulations necessary to carry out the provisions of this Chapter. The secretary shall adopt and promulgate all such rules and regulations in accordance with the Administrative Procedure Act, Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950. Oversight review shall be conducted by the Joint Legislative Committee on Transportation, Highways, and Public Works. All rules and regulations adopted by the secretary shall be compatible with this Chapter and the regulations of the United States Department of Transportation contained in Title 49 and Title 46 of the Code of Federal Regulations relative to the transportation of hazardous materials, freight, or passengers.

B. The secretary may conduct investigations; make reports; issue subpoenas; conduct hearings; require the production of relevant documents, records, and property; take depositions; and conduct, directly or indirectly, research, development, demonstration, or training activities.

C. The secretary shall provide for the periodic inspection of rail cars transporting hazardous material prior to the departure of those rail cars from a railroad switching yard located outside of the property boundaries of chemical manufacturing or processing plants.

Added by Acts 1979, No. 83, §1. Amended by Acts 1980, No. 603, §1, eff. July 23, 1980; Acts 1987, No. 845, §1; Acts 1997, No. 529, §1.



RS 32:1505 - Authority of officers, employees, and agents

§1505. Authority of officers, employees, and agents

A. The secretary may authorize any officer, employee, or agent of the department to:

(1) Enter, inspect, and examine at reasonable times and in a reasonable manner the property or records of any person or carrier, to the extent those records or properties relate to this Chapter and the transportation of hazardous materials, freight, or passengers; and

(2) Stop and inspect any transport vehicle or part thereof for any violation of this Chapter or any regulation issued pursuant thereto.

B. Upon request of the owner or operator, the officer, employee, or agent shall display proper credentials issued under this Chapter.

Added by Acts 1979, No. 83, §1. Acts 1985, No. 113, §1, eff. June 29, 1985; Acts 1987, No. 845, §1; Acts 1990, No. 935, §1.



RS 32:1506 - Alternate means of compliance

§1506. Alternate means of compliance

A. Upon a finding by the secretary that an alternate means of compliance with this Chapter or any regulation issued pursuant thereto provides protection to the public equal to or greater than that which would be derived from compliance with the Chapter or regulation, the secretary may authorize in writing the use of that alternate method.

B. The carrier shall carry a copy of the authorization in or on each transport vehicle to which it applies.

C. The secretary shall not issue an authorization for any interstate transportation or for any transportation for which a special permit has been issued by the United States Department of Transportation.

Added by Acts 1979, No. 83, §1.



RS 32:1507 - Special permits and exemptions

§1507. Special permits and exemptions

A. The secretary shall exempt any carrier from compliance with this Chapter or any regulation issued pursuant thereto if that exemption is identical to an exemption or special permit issued by the United States Department of Transportation. However, the secretary shall enforce the exemption or special permit if it pertains to transportation subject to this Chapter.

B. The number of each exemption granted shall be conspicuously marked on the vehicle to which it applied.

Added by Acts 1979, No. 83, §1.



RS 32:1508 - Declaration and marking of unsafe vehicles and containers

§1508. Declaration and marking of unsafe vehicles and containers

A. An officer, employee, or agent of the department may declare and mark any transport vehicle or container as out-of-service if its condition, filling, equipment, or protective devices would be hazardous to life or property during the transportation of hazardous material, freight or passengers.

B. No person shall operate, authorize, or require the operation of any vehicle or container that has been marked out-of-service until all required corrections have been made.

C. No person shall remove an out-of-service marking from a transport vehicle or container unless all required corrections have been made and the vehicle or container has been inspected and approved by an officer, employee, or agent of the department.

Added by Acts 1979, No. 83, §1. Acts 1985, No. 113, §1, eff. June 29, 1985.



RS 32:1509 - Shipping documents

§1509. Shipping documents

A.(1) No carrier shall transport any hazardous material unless shipping documents describing the lading are provided to the operator of the vehicle prior to departure and shall be carried in the vehicle or combination of vehicles.

(2) The description of lading shall include at least the shipping name, classification, and weight or volume of the material.

(3) The carrier shall make each shipping document available for inspection whenever requested by an officer, employee, or agent of the department.

B. If the tractor of a tractor-trailer combination is detached from the trailer, a copy of the shipping documents must be placed in a holder by the left front of the trailer.

Added by Acts 1979, No. 83, §1. Acts 1984, No. 413, §1; Acts 1985, No. 113, §1, eff. June 29, 1985.



RS 32:1510 - Reporting of incidents, accidents, and cleanups

§1510. Reporting of incidents, accidents, and cleanups

A. Each person involved in an incident, accident, or the cleanup of an incident or accident during the transportation, loading, unloading, or related storage in any place of a hazardous material subject to this Chapter shall report immediately by electronic or telephonic notification to the department if that incident, accident, or cleanup of an incident or accident involves:

(1) A fatality due to fire, explosion, or exposure to any hazardous material.

(2) The hospitalization of any person due to fire, explosion, or exposure to any hazardous material.

(3)(a) A continuing danger to life, health, or property at the place of the incident or accident under any of the following circumstances:

(i) The incident or accident results in the release of a hazardous material, as defined in Title 49 of the Code of Federal Regulations.

(ii) As a result of the incident or accident, a bulk package of a regulated hazardous material as defined in Title 49 of the Code of Federal Regulations, comes to rest at an angle forty-five degrees or more from the upright position.

(iii) It is deemed necessary to transfer a hazardous material, as defined in Title 49 of the Code of Federal Regulations, from one bulk package to another bulk package on a public highway or within five hundred feet of an inhabited building.

(b) Vehicles suffering mechanical failures completely unrelated to the transportation container or the material contained therein, shall not be required to notify under this Paragraph.

(4) An estimated property damage of more than ten thousand dollars.

B. A written report shall be submitted to the department on an approved form. Each report submitted shall contain the time and date of the incident or accident, a description of any injuries to persons or property, any continuing danger to life at the place of the accident or incident, the identity and classification of the material, and any other pertinent details.

C. In the case of an incident or accident involving hazardous materials which is not subject to this Chapter but which is subject to Title 49 and Title 46 of the Code of Federal Regulations, the carrier shall send a copy of the report filed with the United States Department of Transportation to the department.

D. The secretary shall adopt and promulgate rules and regulations in accordance with the Administrative Procedure Act to coordinate the implementation of a transportation emergency response system.

E.(1) Notwithstanding any other provision of law to the contrary, the provisions of this Section shall not apply to any incidents, accidents, or cleanup of incidents or accidents that occur within a facility that is subject to the release reporting requirements of R.S. 30:2373(B) and is engaged in activities defined or classified under one or more of the following subsectors, industry groups, or industries of the 1997 North American Industry Classification System (NAICS):

(a) 211 (oil and gas extraction).

(b) 22111 (electric power generation).

(c) 3221 (pulp, paper, and paperboard mills).

(d) 324 (petroleum and coal products manufacturing).

(e) 325 (chemical manufacturing).

(f) 326 (plastics and rubber products manufacturing).

(g) 331 (primary metal manufacturing).

(h) 4953 (refuse systems).

(i) 4212 (local trucking without storage).

(j) 4789 (trucking without storage).

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, this Section shall apply to any carrier involved in any incident, accident, or cleanup of an incident or accident which occurs outside the perimeter of any facility exempted from this Section pursuant to Paragraph (1) of this Subsection.

(3) The secretary may develop rules and regulations to implement and clarify the reporting requirements of this Subsection and to address any changes in federal law, rules, or regulations.

Added by Acts 1979, No. 83, §1. Amended by Acts 1980, No. 603, §1, eff. July 23, 1980; Acts 1984, No. 327, §1; Acts 1985, No. 497, §1, eff. July 12, 1985; Acts 1999, No. 355, §2, eff. June 16, 1999; Acts 2004, No. 107, §1; Acts 2014, No. 311, §2.



RS 32:1511 - Illegal discharge of hazardous materials

§1511. Illegal discharge of hazardous materials

No person shall intentionally discharge or cause to be discharged the contents of any transport vehicle containing hazardous material between the points of origin and the points of billed destination, except as authorized by representatives of the Department of Public Safety or the Department of Natural Resources.

Added by Acts 1981, No. 180, §1, eff. July 10, 1981.



RS 32:1512 - Civil penalties; assessment

§1512. Civil penalties; assessment

A. Any person who is determined by the secretary, after reasonable notice and opportunity for a fair and impartial hearing held in accordance with the Administrative Procedure Act, to have committed an act that is a violation of this Chapter or any regulation issued thereunder, is subject to a civil penalty of not more than twenty-five thousand dollars. If the violation is a continuing one, each day of violation shall constitute a separate offense.

B. In determining the amount of the penalty, the secretary shall take into account the nature, circumstances, extent, and gravity of the violation; the degree of culpability of the person charged; the person's history of previous offenses and ability to pay; the effect of the penalty on the person's ability to continue to operate; and any other matters that justice requires.

C. The secretary shall assess the amount of any civil penalty by a written notice to the violator.

D. Before referral under Section 1513, the secretary may compromise any civil penalty.

E. The secretary shall not subject a person to a civil penalty for a careless handling violation as defined in R.S. 32:1520(A) when that person or his representative reports an incident involving hazardous material that does not meet the reporting criteria as set forth in R.S. 32:1510.

Added by Acts 1979, No. 83, §1. Amended by Acts 1980, No. 603, §1, eff. July 23, 1980; Acts 1982, No. 539, §1; Acts 2016, No. 632, §1.



RS 32:1513 - Civil penalties; recovery

§1513. Civil penalties; recovery

A. Repealed by Acts 2006, No. 841, §2, eff. Jan. 1, 2007.

B. The amount of any civil penalty compromised or collected by court action may be deducted from any amount owed to the state by the person charged.

C. All civil penalties collected pursuant to this Chapter shall be paid into the state treasury and, in accordance with Article VII, Section 9 of the Constitution of Louisiana, shall be credited to the Bond Security and Redemption Fund.

Added by Acts 1979, No. 83, §1. Acts 1984, No. 416, §1; Acts 1985, No. 113, §1, eff. June 29, 1985; Acts 1992, No. 984, §10; Acts 1999, No. 620, §1; Acts 2006, No. 841, §2, eff. Jan. 1, 2007.



RS 32:1513.1 - Immunity from civil liability; limitations

§1513.1. Immunity from civil liability; limitations

A. A person qualified by training, education, or experience, shall be immune from civil liability for the rendering of care, assistance, or advice, in the area of these qualifications, if responding to an emergency dealing with the prevention or management of an incident resulting from the storage or transportation of hazardous materials at the request of the local civil defense director or his designee, the chief local law enforcement officer in the jurisdiction where the incident occurs or his designee, the state police, or the hazardous waste division's emergency response section within the Department of Natural Resources.

B. The immunity provided for in Subsections A or D or both of this Section shall not apply to any person who is under a legal duty to respond to the emergency incident, or anyone who receives compensation for responding to the emergency incident other than reimbursement for actual out-of-pocket expenses while rendering assistance or advice.

C. Nothing herein shall be construed to limit or otherwise affect the liability of any person for damages resulting from such person's gross negligence, or from his reckless, wanton, or intentional misconduct.

D. The immunity provided for in Subsection A of this Section shall also apply to the employer of such person when no compensation except reimbursement of out-of-pocket expenses is received, but nothing herein shall provide immunity from workers' compensation liability.

E. The immunity provided for in Subsections A or D or both of this Section shall apply only to a situation that occurs outside the physical boundaries of a manufacturing establishment whose primary business is the utilization, handling, and processing of hazardous materials.

F. The immunity provided for in Subsections A or D or both of this Section shall not apply so as to afford any immunity to any common carrier relative to its handling or transporting of hazardous materials or hazardous waste.

G. Any act or omission of any person granted immunity under Subsections A or D or both of this Section shall not be available as a defense to liability by any other person responsible for causing damages in connection with the emergency incident.

Added by Acts 1983, No. 504, §1.



RS 32:1514 - Criminal penalties

§1514. Criminal penalties

A. Any person who violates any provision of this Chapter, or any regulation issued thereunder, shall, upon conviction, be guilty of a misdemeanor and be fined not more than one thousand dollars per day of violation or imprisoned for not more than one year, or both.

B. Any person who willfully violates any provision of this Chapter shall, upon conviction, be guilty of a felony and be fined not less than five thousand dollars nor more than ten thousand dollars per day of violation, or be imprisoned with or without hard labor for not less than five years nor more than ten years, or both.

Added by Acts 1979, No. 83, §1. Amended by Acts 1980, No. 603, §1, eff. July 23, 1980; Acts 1982, No. 539, §1. Acts 1984, No. 826, §2, eff. July 13, 1984, No. 333, §1, eff. Jan. 1, 1985.



RS 32:1515 - Injunctions

§1515. Injunctions

A. If the secretary considers that an imminent hazard exists with respect to the transportation of a hazardous material, he may petition the district court in the parish in which the person sought to be enjoined resides or in the parish in which the danger exists for a restraining order to restrain that person from performing any act creating the hazard, or for any other order necessary to eliminate or ameliorate the hazard. Such actions may be taken without the necessity of posting bond, and actions taken by the secretary in good faith shall make him exempt from suit for civil damage.

B. For the purposes of this Section, an "imminent hazard" exists with respect to the transportation of hazardous materials, when the transportation may present an imminent and substantial endangerment to health or the environment.

Added by Acts 1979, No. 83, §1. Acts 1984, No. 826, §2, eff. July 13, 1984, No. 333, §1, eff. Jan. 1, 1985.



RS 32:1516 - Driver qualifications

§1516. Driver qualifications

A. The secretary shall adopt and promulgate rules and regulations for the qualifications and licensing of each person driving, piloting, or otherwise in charge of any transport vehicle transporting hazardous material, freight or passengers or any material designated as hazardous waste under regulations issued in this state. Oversight review shall be conducted by the Joint Legislative Committee on Transportation, Highways, and Public Works. The regulations shall cover physical ability, a written examination, and an examination of the skill necessary for the operation or supervision of the transport vehicle.

B. No person having any disorder characterized by a lapse of consciousness or other mental or physical disability affecting the ability to drive or pilot safely shall be granted a license under this Section. The secretary of the Louisiana Department of Health shall provide a medical evaluation and recommendation as to which disorders are characterized by a lapse of consciousness and which types of mental or physical disability will affect the ability of a person to drive or pilot safely. Based upon these recommendations the secretary shall adopt and promulgate a listing of disorders and disabilities which make a person ineligible to receive a license pursuant to this Section.

C.(1) No person shall operate or take part in operating, or be in physical control of a transport vehicle if he possesses, is under the influence of, or is using, any substance controlled under the Uniform Controlled Dangerous Substance Law (R.S. 40:963), nor may that person do so with any substance which renders him incapable of performing his duties.

(2) No carrier shall knowingly require or permit a person to violate this Section.

(3) The provisions of this Paragraph do not apply to the possession or use of a substance administered to a person by a physician or under the care of a physician when the physician has advised the person that the substance will not affect his ability to operate a transport vehicle.

(4) As used in this Section, "possession" does not include possession of a substance which is manifested and transported as part of a shipment.

D.(1) No person shall:

(a) Consume an intoxicating beverage, regardless of its alcoholic content, or be under the influence of an intoxicating beverage, within four hours of going on duty or operating, or participating in the operation of or having physical control of, a transport vehicle; or

(b) Consume an intoxicating beverage regardless of its alcoholic content, or be under the influence of an intoxicating beverage, while on duty, or operating, or participating in the operation of or in physical control of, a transport vehicle; or

(c) Be on duty or operate a transport vehicle while having in his possession an intoxicating beverage regardless of its alcoholic content. The provisions of this Paragraph do not apply to possession of an intoxicating beverage which is manifested and transported as part of a shipment.

(d) Be on duty, operate, or participate in the operation of a transport vehicle under the influence of alcohol.

(2) No carrier shall require or permit a person to:

(a) Violate any provision of Paragraph (a) of this Subsection; or

(b) Be on duty or operate a transport vehicle if, by the person's general appearance or conduct or by other substantiating evidence, the person appears to have consumed an intoxicating beverage within the preceding four hours or have alcohol in his system.

E.(1) With a reasonable suspicion, any officer of the office of state police may require anyone operating or participating in the operation of a transport vehicle to take a chemical test or tests of his blood, breath, or urine to determine the alcohol content and/or content in his system of any Schedule I, II, III, IV, and V drugs, as defined in R.S. 40:964.

(2) Pursuant to rules and regulations promulgated by the Deputy Secretary of Public Safety refusal to submit to the chemical test may result in the loss for one year of the individual's privileges to operate a transport vehicle.

Added by Acts 1979, No. 83, §1. Amended by Acts 1980, No. 603, §1, eff. July 23, 1980; Acts 1984, No. 333, §1, eff. Jan. 1, 1985; Acts 1985, No. 113, §1, eff. June 29, 1985; Acts 1985, No. 497, §1, eff. July 12, 1985.



RS 32:1517 - Personnel and expenses

§1517. Personnel and expenses

A. The secretary shall employ such persons as he considers qualified, consistent with applicable civil service regulations, to carry out the provisions of this Chapter.

B. The secretary may incur such expenses as may be required to carry out the provisions of this Chapter.

Added by Acts 1979, No. 83, §1.



RS 32:1518 - Reckless handling of hazardous materials

§1518. Reckless handling of hazardous materials

A. No person shall offer or accept for transportation, load or unload, or transport a hazardous waste or hazardous material as defined in R.S. 32:1502, in a criminally negligent or reckless manner that could endanger human life or health.

B. Any person who willfully violates this Section shall, upon conviction, be guilty of a felony and be fined or imprisoned in accordance with R.S. 32:1514(B) or may be subject to a civil penalty in accordance with R.S. 32:1512(A).

C.(1) The department may revoke the "H"- hazardous materials endorsement issued pursuant to the provisions of R.S. 32:408(B)(3)(d) or the "X"- combination tank vehicle and hazardous materials endorsement issued pursuant to the provisions of R.S. 32:408(B)(3)(e), or both, on the commercial driver's license of any person upon a final judgment of conviction or assessment of a civil penalty for a second or subsequent violation of this Section, if the material transported when the violation occurred met the definition of a hazardous material, as defined by R.S. 30:2363(7).

(2) The department may consider any prior final judgment of conviction or assessment of a civil penalty under this Section to determine whether or not to revoke an "H" or "X" endorsement on a commercial driver's license.

Added by Acts 1982, No. 327, §1. Acts 1985, No. 497, §1, eff. July 12, 1985; Acts 1992, No. 270, §1; Acts 2010, No. 653, §1.



RS 32:1519 - Reimbursement of remedial costs

§1519. Reimbursement of remedial costs

A. Any person who has transported a hazardous material as defined in this Chapter, a hazardous substance as defined in R.S. 30:2272(4), or a hazardous waste as defined in R.S. 30:2173 shall be liable to the state for undertaking remedial action or for all costs of remedial actions taken in cleaning up any discharge or disposal at a pollution source or facility if it can be shown that the hazardous material, hazardous substance or hazardous waste was discharged or disposed of directly by the transporter and the transporter directly caused the discharge or disposal for which remedial action must be undertaken.

B.(1) The secretary may order any transporter causing a discharge or disposal of a hazardous material, hazardous substance, or hazardous waste at a pollution source or facility to take any remedial actions necessary to contain, abate, cleanup, restore, or remove the discharge or disposal.

(2) When the secretary must file suit against a transporter to recover remedial costs or to obtain remedial action, the court shall also award to the state a penalty of twenty-five percent of the amount determined to be remedial costs.

C.(1) When the secretary orders one transporter to undertake remedial action and other transporters or persons have caused or contributed to the discharge or disposal, the transporter undertaking remedial action may sue for reimbursement from any other transporter or person for the costs of remedial actions attributable to that transporter or person.

(2) When the remedial action is undertaken voluntarily, in accordance with an agreement entered into with the secretary, the person undertaking such remedial action may sue other responsible parties and may recover twice their share of the remedial costs.

(3) Prior to the filing of any suit by a person undertaking remedial action, a written demand must be made on the person from whom remedial costs are being demanded.

D. As used in this Section, the following terms shall have the following meanings:

(1) "Discharge" means:

(a) The placing, releasing, spilling, percolating, draining, pumping, leaking, seeping, emitting or other escaping of pollutants into the air, waters, subsurface water, or the ground as the result of a prior act or omission; or

(b) The placing of pollutants into pits, drums, barrels, or similar containers under conditions and circumstances that leaking, seeping, draining, or escaping of the pollutants can be reasonably anticipated.

(2) "Disposal" means the discharge, deposit, injection, dumping, spilling, leaking, or placing of any hazardous waste into or on any land or water so that such waste, or any constituent thereof, may enter the environment or be emitted into the air or discharged into any waters, including ground waters.

(3) "Facility" means a pollution source or any public or private property or facility where an activity is conducted which is required to be regulated under this Chapter and which does or has the potential to do any of the following:

(a) Emit air contaminants into the atmosphere.

(b) Discharge pollutant into waters of the state.

(c) Use or control radioactive materials and waste.

(d) Transport, process, or dispose of solid wastes.

(e) Generate, transport, treat, store or dispose of hazardous wastes.

(4) "Pollution source" means the immediate site or location of a discharge or potential discharge, including such surrounding property necessary to secure or quarantine the area from access by the general public.

(5) "Remedial cost" means, after the discharge or disposal of a hazardous substance, the cost of:

(a) Removing, confining, or storing any hazardous substance;

(b) Constructing barriers, securing the site, encapsulating in clay or other impermeable material;

(c) Cleaning up a contamination, recycling, or reuse of a hazardous substance;

(d) Diversion, destruction, or segregation of reactive or other wastes;

(e) Dredging or excavating a site;

(f) Repairing or replacing leaking containers;

(g) Collection of leachate and runoff;

(h) Onsite treatment or incineration of a substance;

(i) Provision of alternative water supplies;

(j) Monitoring, testing, or analyzing;

(k) Employing legal, engineering, chemical, biological, architectural, or other professional consultants or personnel;

(l) Investigation, initiation, or prosecution of lawsuits to final judgment;

(m) Transporting and disposing of waste from the site;

(n) Or any other action the secretary deems necessary to restore the site or remove the hazardous substance.

Acts 1984, No. 791, §2.



RS 32:1520 - Careless handling of hazardous material

§1520. Careless handling of hazardous material

A. Any person who offers or accepts for transportation, loads or unloads, or transports a hazardous material or a hazardous waste in a careless or imprudent manner without regard for the hazards of the material or the circumstances of such actions shall be guilty of careless handling.

B. Any person who violates this Section shall, upon conviction, be guilty of a misdemeanor and be fined or imprisoned in accordance with R.S. 32:1514(A) or may be civilly penalized in accordance with R.S. 32:1512(A).

C. A person shall not be cited with a violation of this Section when that person or his representative reports an incident involving a hazardous material that does not meet the reporting criteria as set forth in R.S. 32:1510.

Acts 1984, No. 327, §2; Acts 1992, No. 269, §1; Acts 2016, No. 632, §1.



RS 32:1521 - Restrictions on transportation of hazardous materials

§1521. Restrictions on transportation of hazardous materials

A.(1) No carrier shall transport hazardous materials on Louisiana Highway 73 between Interstate 10 and Louisiana Highway 74 and within three hundred yards or less of any building used as a public or private elementary or secondary school, except for carriers making local deliveries on this portion of Louisiana Highway 73.

(2) No carrier shall transport hazardous materials on that portion of Louisiana Highway 48 designated as Apple Street in Norco, except for carriers making local pickups or deliveries, carriers using the route to reach a local pickup or delivery point, or carriers using the route to reach maintenance or service facilities.

B. No carrier shall transport hazardous materials on Louisiana Highway 1 between its intersection with Louisiana Highway 3132 and its intersection with Interstate 220 and within three hundred yards or less of any building used as a public or private elementary or secondary school, except for carriers making local pickups or deliveries, carriers using the route to reach a local pickup or delivery point, or carriers using the route to reach maintenance or service facilities.

C. No carrier shall transport hazardous materials on U.S. Highway 171 between its intersection with Louisiana Highway 3132 and its intersection with U.S. Highway 80 and within three hundred yards or less of any building used as a public or private elementary or secondary school, except for carriers making local pickups or deliveries, carriers using the route to reach a local pickup or delivery point, or carriers using the route to reach maintenance or service facilities.

D. No carrier shall transport hazardous materials on U.S. Highway 71 between its intersection with Interstate 220 and its intersection with Interstate 20 and within three hundred yards or less of any building used as a public or private elementary or secondary school, except for carriers making local pickups or deliveries, carriers using the route to reach a local pickup or delivery point, or carriers using the route to reach maintenance or service facilities.

E. Except for carriers making local pickups or deliveries, carriers using the route to reach a local pickup or delivery point, or carriers traveling to or from their terminal facilities, or carriers using the route to reach maintenance or service facilities within the boundaries of the parish, no carrier shall transport hazardous materials in the parishes of Caddo or Bossier, except on the following routes:

(1) Interstate 20 between the Texas-Louisiana state boundary and the Caddo-Bossier parish boundary.

(2) Interstate 220 between its intersection with Interstate 20 and the Caddo-Bossier parish boundary.

(3) Interstate 49 between the Caddo-DeSoto parish boundary and its intersection with the Louisiana-Arkansas boundary.

(4) Louisiana Highway 1 between the Caddo-Red River parish boundary and its intersection with Louisiana Highway 3132.

(5) Louisiana Highway 1 between its intersection with Interstate 220 and the Louisiana-Arkansas state boundary.

(6) U.S. Highway 171 between the Caddo-DeSoto parish boundary and its intersection with Louisiana Highway 3132.

(7) Louisiana Highway 2 between its intersection with Louisiana Highway 1 and the Caddo-Bossier parish boundary.

(8) U.S. Highway 79 between the Louisiana-Texas state boundary and its intersection with Interstate 20.

(9) U.S. Highway 71 between its intersection with Interstate 220 and the Louisiana-Arkansas state boundary.

(10) U.S. Highway 80 from the Louisiana-Texas state boundary to Greenwood, Louisiana.

(11) Louisiana Highway 3132.

(12) Louisiana Highway 526.

F. No carrier shall transport hazardous materials on any route in the parishes of Caddo or Bossier within three hundred yards or less of any building used as a public or private elementary or secondary school, except for carriers making local pickups or deliveries, carriers using the route to reach a local pickup or delivery point, or carriers using the route to reach maintenance or service facilities within the boundaries of the parishes.

G. Except for carriers making local pickups and deliveries, carriers using the route to reach a local pickup or delivery point, or carriers using the route to reach maintenance or service facilities, no carriers shall transport hazardous materials in the parishes of Caddo and Bossier, except on the following routes:

(1) Interstate 20 between the Bossier-Caddo parish boundary and the Bossier-Webster parish boundary.

(2) Interstate 220 between the Bossier-Caddo parish boundary and its intersection with Interstate 20.

(3) U.S. Highway 71 between the Bossier-Red River parish boundary and its intersection with Interstate 20.

(4) Louisiana Highway 3105 (Airline Drive) between the Louisiana-Arkansas state boundary and its intersection with U.S. Highway 71.

(5) Louisiana Highway 3 (Benton Road) between the Louisiana-Arkansas state boundary and its intersection with Interstate 20.

(6) Louisiana Highway 2 between the Bossier-Caddo parish boundary and the Bossier-Webster parish boundary.

(7) Louisiana Highway 511 (Jimmie Davis Highway) between its intersection with U.S. Highway 71 and its intersection with Louisiana Highway 3132.

H.(1) Whoever violates the provisions of Subsection A of this Section shall be fined not more than two hundred dollars, or imprisoned for not more than ninety days, or both.

(2) On a second or subsequent violation, the offender shall be fined not less than twenty-five nor more than five hundred dollars, or imprisoned for not less than ten days nor more than six months, or both.

I.(1) Whoever violates the provisions of Subsection B, C, D, E, F, or G of this Section shall be fined not more than one thousand dollars, or imprisoned for not more than ninety days, or both.

(2) On a second or subsequent violation, the offender shall be fined not less than five hundred dollars nor more than three thousand dollars, or imprisoned for not less than thirty days nor more than six months, or both.

Added by Acts 1979, No. 83, §1. Amended by Acts 1980, No. 603, §1, eff. July 23, 1980; Acts 1982, No. 539, §1; Acts 1999, No. 829, §1; Acts 2001, No. 618, §1; Acts 2013, No. 18, §1; Acts 2013, No. 28, §1.



RS 32:1522 - Hazardous Materials Emergency Response Fund

§1522. Hazardous Materials Emergency Response Fund

A. Subject to the exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, all monies collected under R.S. 32:1512, 1518, 1519, and 1520 shall be paid into the state treasury and shall be credited to the Bond Security and Redemption Fund. Out of the funds remaining in the Bond Security and Redemption Fund, after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within a fiscal year, the treasurer shall, prior to placing such remaining funds in the state general fund, pay into a special fund, which is hereby created in the state treasury and designated as the "Hazardous Materials Emergency Response Fund", hereinafter referred to as the fund, an amount equal to all monies collected under R.S. 32:1512, 1518, 1519, and 1520. The amount of money deposited out of the money collected pursuant to R.S. 32:1512, 1518, 1519, and 1520 shall not exceed three hundred fifty thousand dollars annually. Any monies in excess of that amount shall revert to the general fund.

B. Monies in the fund shall be used only to develop those resources within the Department of Public Safety and Corrections, office of state police, transportation and environmental safety section, hazardous materials unit necessary for training, equipment, and support1 state police hazardous materials response unit.

Acts 1999, No. 819, §1.

1As appears in enrolled bill.



RS 32:1523 - For-hire carriers of passengers; definitions; driving time; rules and regulations

§1523. For-hire carriers of passengers; definitions; driving time; rules and regulations

A. When used in this Section, the following words and phrases shall have the following meanings, unless the context clearly indicates a different meaning:

(1) "Driving time" means all time spent at the driving controls of a commercial for-hire vehicle designed to transport passengers.

(2) "Eight consecutive days" means the period of eight consecutive days beginning on any day at the time designated by the for-hire carrier for a twenty-four-hour period.

(3) "On duty time" means all time from the time a driver begins to work or is required to be in readiness to work until the time the driver is relieved from work and all responsibility for performing work.

(4) "Twenty-four-hour period" means any twenty-four-consecutive-hour period beginning at the time designated by the for-hire carrier for the terminal from which the driver is normally dispatched.

B. The provisions of this Section shall apply only to for-hire carriers designed to transport more than eight passengers, including the driver, on any public highway or road in this state.

C. Drivers of for-hire carriers shall be prohibited from:

(1) Driving a vehicle designed to transport more than eight passengers for more than ten hours without eight consecutive hours off duty.

(2) Driving a for-hire vehicle after the driver has been on duty for fifteen hours without eight consecutive hours off duty.

(3) Driving a for-hire vehicle after the driver has been on duty for a total of seventy consecutive hours within eight consecutive days.

D. For-hire carrier companies shall keep time records, for six months, indicating the time all for-hire drivers report for duty, the time of relief from duty, hours driven, hours on duty, and hours off duty. These records shall be made available to the Department of Public Safety and Corrections, office of state police, for inspection and shall be subject to the provisions of R.S. 32:1505.

E. The Department of Public Safety and Corrections, office of state police, shall adopt rules and regulations in accordance with the Administrative Procedure Act, as are necessary, to implement the provisions of this Section.

Acts 1999, No. 907, §1, eff. July 2, 1999.



RS 32:1524 - Contract carriers transporting railroad employees; definitions; driving time; rules and regulations

§1524. Contract carriers transporting railroad employees; definitions; driving time; rules and regulations

A. When used in this Section, the following words and phrases shall have the following meanings, unless the context clearly indicates a different meaning:

(1) "Contract carrier" means a transportation company operating in intrastate commerce by motor vehicle or bus under contract to transport railroad employees for compensation.

(2) "Drive time" means the length of time a driver spends behind the wheel of a motor vehicle performing intrastate commerce as employed by a contract carrier to transport railroad employees.

(3) "On-duty time" means the length of time a driver spends at work as an employee of a contract carrier. On-duty time shall include:

(a) All time at a plant, terminal, facility, or other property of a contract carrier or shipper, or on any other property waiting to be dispatched, unless the driver has been relieved from duty by the contract carrier.

(b) All time inspecting, servicing, or conditioning any contract carrier motor vehicle used for transport assignments.

(c) All drive time as defined in the term "drive time".

(d) All time, other than driving, in or upon any contract carrier motor vehicle used for transport assignments.

(e) All time supervising, attending, or assisting the loading or unloading of a contract carrier transport vehicle, all time spent giving or receiving receipts for shipments loaded or unloaded, or remaining in readiness to operate the contract carrier transport vehicle.

(f) All time repairing, obtaining assistance, or remaining in attendance upon a disabled contract carrier transport vehicle.

(g) All time spent providing a breath sample or urine specimen, including travel time to and from the testing site, in order to comply with any federal, state, or employer regulation or rule.

(h) All time performing any other work in the capacity, employment, or service of a contract carrier.

(4) "Seven consecutive days" means the period of seven consecutive days beginning on any day and time designated by the contract carrier for the terminal from which the driver is normally dispatched.

(5) "Transport vehicle driver" means a driver employed by a contract carrier to fulfill transport assignments in accordance with the intrastate transportation of railroad employees.

(6) "Twenty-four-hour period" means any twenty-four consecutive hour period beginning at the time designated by the contract carrier for the terminal from which the driver is normally dispatched. The times designated for the beginning of a twenty-four-hour period and seven consecutive days shall be the same.

(7) "Uninterrupted rest", commonly referred to as "off-duty", means a period of time in which a contract carrier shall not communicate with a driver by telephone, pager, or any manner that could disrupt the driver's rest.

B. The provisions of this Section shall apply only to transport vehicle drivers employed by contract carriers designed to transport railroad employees on any public highway or road in this state.

C.(1) A contract carrier shall not require or allow a transport vehicle driver to be on-duty for more than:

(a) Twelve hours following eight consecutive hours of uninterrupted rest.

(b) Fifteen hours of combined on-duty and drive time after the driver completes eight consecutive hours of off-duty time.

(c) Seventy hours of combined on-duty and drive time in any period of seven consecutive days.

(2) After an off-duty period of at least twenty-four hours, a driver shall begin a new consecutive day work period and the driver's off-duty time shall reset to zero.

(3) A transport vehicle driver who cannot safely complete a transportation assignment within the twelve-hour maximum driving time permitted due to an emergency shall be permitted to drive a motor vehicle for not more than two additional hours to complete the transport assignment or to reach a destination offering safety and security for the transport motor vehicle and its passengers.

D. A contract carrier shall maintain time records for a period of six months indicating the time all transport vehicle drivers report for duty, the time of relief from duty, hours driven, hours on duty, and hours off duty. The records shall be made available to the Department of Public Safety and Corrections, office of state police, for inspection and shall be subject to the provisions of R.S. 32:1505. The Department of Public Safety and Corrections, office of state police, shall adopt rules and regulations, in accordance with the Administrative Procedure Act, as are necessary to implement the provisions of this Section.

E. A contract carrier shall maintain a transport vehicle driver qualification and personnel file for each driver it employs. The driver qualification file shall include:

(1) The driver's employment application as required by 49 CFR 391.21.

(2) Requests for information from the driver's previous employer as required by 49 CFR 391.23(a)(2) and (c).

(3) Documentation related to the annual inquiry and review of the driver's motor vehicle operation record as provided by the Department of Public Safety and Corrections, office of motor vehicles. Such documentation shall confirm the driver's qualifications and ability to operate a motor vehicle in this state and shall include a record of all motor vehicle laws or ordinance violations committed by the driver.

(4) Medical examination reports and certificates to be completed every two years which confirm the physical ability of the driver to operate a motor vehicle.

(5) A copy of the driver's current Class E driver's license.

F. The provisions of this Section shall not limit the right of a railroad company to contract with an employee of a contract carrier, transportation company, or entity that certifies to the railroad company that it is in compliance with the provisions of this Section or any applicable federal requirements.

Added by Acts 2001, No. 415, §1, eff. June 15, 2001; Acts 2013, No. 193, §1.



RS 32:1524.1 - Contract carriers transporting railroad employees; transport vehicle driver disqualification

§1524.1. Contract carriers transporting railroad employees; transport vehicle driver disqualification

A. A driver shall be disqualified from employment as a transport vehicle driver if the driver has committed two or more traffic violations within a three-year period, resulting in the suspension or revocation of the driver's license or privilege to operate a motor vehicle by the Department of Public Safety and Corrections, office of motor vehicles, or other administrative agency for conviction of any of the following:

(1) Any intoxication-related offense.

(2) Any commercial motor vehicle violation.

(3) Driving fifteen or more miles per hour over the posted speed limit of the roadway.

(4) Negligent homicide with a vehicle or vehicular homicide.

(5) Using a motor vehicle to commit a felony.

(6) Failure to maintain proof of financial responsibility as required by law.

(7) Fleeing the scene of an accident on foot or by use of a motor vehicle.

(8) Evading arrest.

(9) Careless and imprudent driving.

(10) Prohibited passing of another motor vehicle.

(11) Passing a stopped school bus.

(12) Failure to obey a posted traffic signal or device.

(13) Failure to obey a railroad crossing barrier.

(14) Driving with a suspended, revoked, or cancelled driver's license.

(15) Driving the wrong way down a one-way street.

B. All transport vehicle drivers performing transport assignment duties for contract carriers shall undergo testing for alcohol and controlled substances as provided by 49 CFR Parts 40 and 382. A driver shall be qualified to operate a transport motor vehicle for a contract carrier if the following conditions are met:

(1) The alcohol test results indicate a blood alcohol concentration of zero.

(2) The controlled substance test results from a medical review officer as defined by 49 CFR 40.3 indicate a verified negative test result.

C. A transport vehicle driver shall be disqualified from operating a motor vehicle for a contract carrier if:

(1) The driver refuses to provide a specimen for an alcohol or controlled substance test.

(2) The driver submits an adulterated, dilute positive, or substituted specimen on an alcohol or controlled substance test.

D. In the event a motor vehicle accident occurs during a transport assignment involving a motor vehicle owned or operated by a transport vehicle driver, the contract carrier shall test each surviving transport vehicle driver for alcohol or controlled substances, if:

(1) The accident involved the loss of human life.

(2) The transport vehicle driver received a moving traffic violation citation as a result of the motor vehicle accident and the accident involved:

(a) Bodily injury to a person who received immediate medical attention.

(b) Disabling damage to one or more motor vehicles involved in the accident.

E. Alcohol and controlled substance testing shall be completed immediately following a motor vehicle accident. In the event alcohol testing cannot be completed immediately, testing shall be performed within eight hours following the motor vehicle accident. In the event controlled substance testing cannot be completed immediately following the motor vehicle accident, testing shall be performed within thirty-two hours following the motor vehicle accident. The results of such testing shall be submitted to the Department of Public Safety and Corrections, office of motor vehicles.

F. The contract carrier shall maintain all records of alcohol and controlled substance testing for each driver it employs for a period of five years from the date the test is administered. The records shall be maintained in a secure location on the premises of the contract carrier.

Acts 2013, No. 193, §1.



RS 32:1524.2 - Contract carriers transporting railroad employees; motor vehicle inspections; records

§1524.2. Contract carriers transporting railroad employees; motor vehicle inspections; records

A. Contract carriers shall inspect all motor vehicles and components utilized for the transportation of railroad employees at least once in each twelve-month period in compliance with 49 CFR 396.17 and Appendix G. Such inspection shall be performed by an individual qualified to perform such inspections in accordance with 49 CFR 396.19.

B. A contract carrier shall require each transport vehicle driver it employs to complete a written motor vehicle report upon completion of operation of the motor vehicle in accordance with 49 CFR 396.11.

C. A contract carrier shall establish a maintenance and repair program to include weekly inspections of the motor vehicles operated in the transportation of railroad employees. The program shall include checking parts and accessories for safety and proper operation at all times including overall cleanliness of the motor vehicle. A contract carrier and its officers, drivers, agents, and employees concerned with the inspection and maintenance of motor vehicles shall comply with and be knowledgeable of the contract carrier's maintenance and repair program. A contract carrier shall maintain records for its maintenance and repair program for each motor vehicle for a time period of one year. In the event a motor vehicle changes ownership, records shall be maintained by the contract carrier for a period of six months. The records shall include:

(1) Identifying information of the motor vehicle to include vehicle identification number, make, model, year of manufacture, and company identification number if so provided.

(2) Owner information if the motor vehicle is not owned by the contract carrier.

(3) Inspection history to include documentation of all repairs and maintenance activity.

D. All motor vehicles operated by contract carriers shall have the following:

(1) Tires with sufficient tread in accordance with 49 CFR 393.75.

(2) A fully inflated spare tire.

(3) A secure location for personal baggage, including proper restraints.

(4) Fully operational seatbelts for all passenger seats.

(5) Traction devices, studs, or chains in the event of inclement weather.

(6) An operational heater and air conditioner with fans.

(7) An emergency road kit containing a tire inflation aerosol, flares or reflective triangles, battery cables, a fire extinguisher, and a readily available first aid kit complying with the standards set forth in 29 CFR 1910.151, Appendix A, and the American National Standards Institute Z308.1 minimum requirements.

E. All motor vehicles operated by contract carriers shall be equipped with an operable amber light or strobe light which shall be mounted to the roof of the motor vehicle in the rear one-third portion in order to provide warning to motorists that the vehicle has slowed or stopped on a roadway.

F. All motor vehicles operated by contract carriers shall not be operated in a condition that is likely to cause a motor vehicle accident or mechanical breakdown.

G. A contract carrier shall allow an employee of the Department of Public Safety and Corrections or its designee access to:

(1) A facility to determine compliance with this Section.

(2) Records or information related to a motor vehicle accident investigation.

Acts 2013, No. 193, §1.



RS 32:1524.3 - Contract carriers; penalties

§1524.3. Contract carriers; penalties

A. The provisions of R.S. 32:1524, 1524.1, and 1524.2 shall be considered minimum standards and shall not be construed to supercede or abrogate any law, rule, or regulation which imposes stricter standards or regulations upon the operation of contract carriers which transport railroad employees.

B. Any person, corporation, or entity that violates the provisions of R.S. 32:1524, 1524.1, and 1524.2 or any rule promulgated thereto, shall be subject to a civil penalty in an amount not more than two thousand dollars for each offense or violation. Each violation shall constitute a separate and distinct offense. In the event of continuing violations, each such violation shall constitute a distinct and separate offense.

Acts 2013, No. 193, §1.



RS 32:1525 - Motor carrier violations; enforcement procedure; payment and collection of penalties; administrative review; driver's license suspensions

§1525. Motor carrier violations; enforcement procedure; payment and collection of penalties; administrative review; driver's license suspensions

A.(1) Whenever any carrier, common carrier, contract carrier, private carrier, transport vehicle, or driver is found in violation of any provision of this Chapter or any provision of the Federal Motor Carrier Safety Regulations, the Department of Public Safety and Corrections, office of state police, shall send the responsible party a "Notice of Violation, Proposed Finding and Proposed Civil Penalty", hereafter referred to as a "notice of violation", within thirty calendar days of the violation; however, whenever an incident involves hazardous materials and includes evacuations, fatalities, or serious injuries, the office of state police shall send the responsible party a "notice of violation" within sixty calendar days of the violation.

(2)(a) Each notice of violation shall clearly indicate if a monetary penalty is assessed for the violation or if the notice of violation is only a warning. In cases of the assessment of a monetary penalty, each notice of violation shall be sent to the responsible party by certificate of mailing. Such notice of violation shall also contain notice that the responsible party shall have forty-five calendar days from the date of issuance of the notice of violation to either pay the monetary penalty for the violation or to request, in writing, an administrative hearing to review the notice of violation. In cases where the amount of the civil penalty is negotiated between the office of state police and the responsible party, the office of state police shall send written notification to the responsible party of the amount of the negotiated civil penalty within thirty calendar days of the date of the final negotiation.

(b) The office of state police shall adopt rules and regulations in accordance with the Administrative Procedure Act, subject to oversight by the House and Senate Committees on Transportation, Highways and Public Works as are necessary regarding the administrative hearing, including but not limited to rules and regulations regarding notification and procedure for requesting a hearing.

(3) If the Department of Public Safety and Corrections, office of state police, fails to issue the notice of violation to the responsible party in accordance with the provisions of Subsection A of this Section, the violation shall be dismissed. However, the office of state police shall be granted an additional sixty calendar days to send the responsible party a notice of violation in accordance with the provisions of Subsection A of this Section if the office of state police experiences a data system failure caused by either an act of God or an intentional act of sabotage.

(4) Any appeal of the findings of the administrative law judge shall be filed in a state district court with proper venue over the matter.

B.(1) If a motor carrier is determined to be the responsible party for a notice of violation by the office of state police, and if such party fails to pay the assessed penalty within forty-five calendar days of issuance of the notice of violation, or in the case of an administrative hearing, the responsible party fails to pay the assessed penalty within thirty calendar days of receiving a notice of final judgment from the administrative law judge, the outstanding penalty amount shall be posted on the office of state police's official web site. The outstanding penalty amount for such responsible party shall continue to appear on the web site until all fines and fees are paid in full. The office of state police shall transmit the vehicle identification number of the offending vehicle for which the notice of violation was written to the office of motor vehicles. The office of motor vehicles shall not renew the registration of the offending vehicle until all fines and fees associated with the notice of violation have been paid in full. Within seven calendar days of receiving documentation from the responsible party that all fines and fees have been paid in full, the office of state police shall remove the posting of the notice of violation from its web site. Additionally, upon payment of all fines and fees associated with the notice of violation, the office of motor vehicles shall immediately authorize renewal of the vehicle's registration.

(2) If the driver of a motor vehicle is found to be the responsible party for a notice of violation by the office of state police, the driver shall be responsible for the payment of all fines and fees associated with issuance of the notice of violation. If the office of state police fails to receive payment within forty-five calendar days of issuance of the notice of violation, or in the case of an administrative hearing, the responsible party fails to pay the assessed penalty within thirty calendar days of receiving a notice of final judgment from the administrative law judge, the office of state police shall transmit the driver's license number to the office of motor vehicles. Upon receipt of the driver's license number, the office of motor vehicles shall immediately notify the driver, by first class mail, that his driver's license shall be suspended thirty calendar days after the date of mailing the notice unless all fines and fees associated with the notice of violation or final judgment from the administrative law judge are paid in full together with notice of the imposition of a fifty-dollar fee by the office of motor vehicles to cover its administrative costs. The driver's license shall remain suspended until all fines and fees associated with the notice of violation or final judgment from the administrative law judge and the fifty-dollar fee for the office of motor vehicles are paid in full. Upon payment of all fines and fees, the office of motor vehicles shall immediately authorize the reinstatement of the driver's license.

(3) Motor carriers shall not be responsible for driver violations.

C.(1) The office of state police and any law enforcement officer working for such office shall be prohibited from seizing a motor vehicle or the registration license plate of a motor vehicle for failing to pay a fine for a notice of violation.

(2) In the event a motor vehicle for which a notice of violation has been issued is subsequently sold, the new owner of such vehicle shall not be responsible for any outstanding fines or fees associated with a notice of violation. The new owner of the motor vehicle shall present proper documentation to the office of state police evidencing the lawful transfer of ownership.

D. During a gubernatorially declared state of emergency, the office of state police shall be granted an additional sixty calendar days to send the responsible party a notice of violation in accordance with the provisions of Subsection A of this Section. The extension of time granted in this Subsection shall terminate once the state of emergency ends.

Acts 2006, No. 841, §1, eff. Jan. 1, 2007; Acts 2012, No. 551, §1.



RS 32:1526 - Unified Carrier Registration Agreement; enforcement; disposition of money collected; Unified Carrier Registration Agreement Fund

§1526. Unified Carrier Registration Agreement; enforcement; disposition of money collected; Unified Carrier Registration Agreement Fund

A. Notwithstanding any other law to the contrary, the Department of Public Safety and Corrections shall be the state agency which shall administer and enforce the Unified Carrier Registration Agreement through its office of motor vehicles, office of state police, and such other offices, sections, or divisions as the secretary deems necessary, in accordance with the rules and regulations promulgated by the board of directors of the Unified Carrier Registration Plan, all as provided for in the Unified Carrier Registration Act of 2005, 49 U.S.C. 14504a et seq. The department shall be identified to the secretary of the United States Department of Transportation as the state agency that has the legal authority, resources, and qualified personnel necessary to administer and enforce such act and such rules and regulations as provided for in 49 U.S.C. 14504a(e)(1)(A). The secretary, subject to the oversight of the House and Senate committees on transportation, highways and public works, shall adopt and promulgate rules and regulations in accordance with the Administrative Procedure Act necessary to implement the provisions of this Section.

B.(1) All revenue collected by or distributed to the department under the Unified Carrier Registration Agreement shall be deposited upon receipt into the state treasury. Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state that become due and payable during a fiscal year as provided for in Article VII, Section 9(B) of the Constitution of Louisiana, the treasurer shall each fiscal year deposit into a special fund hereby created in the state treasury, to be known as the Unified Carrier Registration Agreement Fund, an amount equal to the total amount received by the treasurer pursuant to this Subsection.

(2) All unexpended and unencumbered money in the fund at the end of a fiscal year shall remain in the fund and shall be available for use in the next fiscal year as provided for in this Subsection. Money in the fund shall be invested as provided by law, and any interest earned on such investments shall be credited to the fund after compliance with the provisions of Article VII, Section 9(B) of the Constitution of Louisiana.

(3) The money in the fund shall be used each fiscal year solely and exclusively by the department, except as provided for in Paragraph (2) of this Subsection, for motor carrier safety programs, enforcement, or the administration of the Unified Carrier Registration Plan and the Unified Carrier Registration Agreement as required by the Unified Carrier Registration Act of 2005.

Acts 2008, No. 724, §1, eff. July 6, 2008.



RS 32:1550 - SEIZURE AND FORFEITURE OF CONTRABAND

CHAPTER 13. SEIZURE AND FORFEITURE OF CONTRABAND

§1550. Repealed by Acts 1997, No. 1334, §2.



RS 32:1551 - Repealed by Acts 1997, No. 1334, 2.

§1551. Repealed by Acts 1997, No. 1334, §2.



RS 32:1552 - Repealed by Acts 1997, No. 1334, 2.

§1552. Repealed by Acts 1997, No. 1334, §2.



RS 32:1553 - Repealed by Acts 1997, No. 1334, 2.

§1553. Repealed by Acts 1997, No. 1334, §2.



RS 32:1601 - HYDROCARBON GAS POWERED VEHICLES

CHAPTER 14. HYDROCARBON GAS POWERED VEHICLES

§1601. Definitions

When used in this Chapter, the following words and phrases shall have the following meanings ascribed to them, unless the context clearly indicates a different meaning:

(1) "Hydrocarbon gas" means a combustible organic gas containing only one carbon and hydrogen. Hydrocarbon gas includes, but is not limited to, propane, compressed natural gas, liquified petroleum gas, methane, or any chemically similar gas, but does not include gasoline or diesel fuel.

(2) "Motor vehicle" means every vehicle which is self-propelled, excluding a motorized bicycle.

Added by Acts 1983, No. 117, §1, eff. Jan. 1, 1984.



RS 32:1602 - Hydrocarbon gas powered motor vehicles, placard required

§1602. Hydrocarbon gas powered motor vehicles, placard required

It shall be unlawful to operate any hydrocarbon gas powered motor vehicle, registered in Louisiana, with a concealed tank for the fuel, upon any public highway or street in this state, which does not have conspicuously displayed, a placard stating that the motor vehicle is powered by hydrocarbon gas.

Added by Acts 1983, No. 117, §1, eff. Jan. 1, 1984.



RS 32:1603 - Placard, rules and regulations

§1603. Placard, rules and regulations

The secretary of the department may adopt and promulgate any rules and regulations necessary to carry out the provisions of this Chapter. The secretary shall adopt and promulgate all rules and regulations in accordance with the Administrative Procedure Act.

Added by Acts 1983, No. 117, §1, eff. Jan. 1, 1984.



RS 32:1604 - Penalty

§1604. Penalty

Any person who violates any provision of this Chapter, or any regulation issued thereunder shall be fined in accordance with the provisions of R.S. 32:57.

Added by Acts 1983, No. 117, §1, eff. Jan. 1, 1984.



RS 32:1700 - NOTIFICATION OF OWNERS

CHAPTER 15. NOTIFICATION OF OWNERS

PART I. CHANGES IN STATUTORY PROVISIONS

§1700. Secretary of Department of Public Safety and Corrections to notify

A. The secretary of the Department of Public Safety and Corrections is authorized to notify, in writing, owners of all motor vehicles as provided in R.S. 47:462 except those also classified as farm trucks, farm tractors, and other farm vehicles of all changes in the provisions of R.S. 32:311.11 through 398.5, R.S. 32:1501 through 1520, R.S. 47:711 through 727, R.S. 47:771 through 789, and R.S. 47:801 through 815, which affect the operation on state highways and public roads of those vehicles.

B. Notices of any changes described in Subsection A above shall be in writing in a form to be determined by the secretary of the Department of Public Safety and Corrections, or his designee, and shall be mailed to the owner of such vehicles at the address listed on the registration certificate for that vehicle. The secretary shall determine the cost of providing a notice of change, and, in accordance with rules and regulations promulgated by the secretary, such costs shall be paid by the recipients of the notice.

C. Oversight review of all rules and regulations promulgated by the secretary under the provisions of this Chapter shall be conducted by the House Committee on Transportation, Highways and Public Works and the Senate Committee on Transportation, Highways and Public Works.

Acts 1985, No. 906, §1.



RS 32:1711 - THE LOUISIANA TOWING AND STORAGE ACT

CHAPTER 16. THE LOUISIANA TOWING AND STORAGE ACT

§1711. Declaration of public policy

The legislature finds and declares that the towing and storage of motor vehicles in the state of Louisiana vitally affects the general economy of the state, the public interest, and the public welfare, and that in order to promote the public interest and the public welfare, and in the exercise of its police power, it is necessary to regulate and to license those who conduct towing and storage businesses in Louisiana, in order to prevent frauds, impositions, and other abuses upon its citizens, and to provide maximum safety for all persons who travel or otherwise use the public highways of this state.

Acts 1989, No. 522, §1.



RS 32:1712 - Short title

§1712. Short title

This Chapter shall be known and may be cited as the "Louisiana Towing and Storage Act".

Acts 1989, No. 522, §1.



RS 32:1713 - Definitions

§1713. Definitions

For the purposes of this Chapter, the following terms shall have the following meaning:

(1) "Department" means the Department of Public Safety and Corrections.

(2) "Indirect compensation" means any benefit derived by the tow truck owner or operator as a result of barter, payment, or fees charged for repair work performed on the towed vehicle.

(3) "Non-consensual storage" means the storage or possession of a vehicle by an individual or storage facility operator without prior consent or authorization of the vehicle's owner or operator for the purpose of charging fees or obtaining ownership. Prior consent or authorization shall be documented by the storage facility by providing a written storage contract as outlined in R.S. 32:1722(C).

(4) "Non-consensual towing" means the movement or transportation of a vehicle by a tow truck without the prior consent or authorization of the owner or operator of the vehicle. This includes private property tows conducted in accordance with the provisions of R.S. 32:1736 and tows by law enforcement or other public agencies. Whenever an owner or operator of a vehicle requests a law enforcement officer or other public agency to initiate a tow, such tow shall be considered non-consensual and subject to Louisiana Public Service Commission tow rates.

(5) "Owner" means the last registered owner of a vehicle, the holder of any lien on a vehicle, and any other person with documented proof of ownership of a vehicle. Documented proof of ownership shall include a title, current registration, or a notarized bill of sale.

(6) "Tow" means pull, winch, carry, or otherwise move a vehicle or equipment other than under its own power with the use of a tow truck.

(7) "Tow truck" means any motor vehicle equipped with a boom or booms, winches, slings, tilt beds, semi-trailers, and/or similar equipment designed for the towing and/or recovery of vehicles and other objects which cannot operate under their own power or for some reason must be transported by means of towing.

(8) "Tow truck owner or operator" means any person or entity owning or operating a tow truck service.

Acts 1989, No. 522, §1; Acts 2001, No. 1097, §1; Acts 2012, No. 806, §1.



RS 32:1714 - Powers and duties of the office of state police

§1714. Powers and duties of the office of state police

The Department of Public Safety and Corrections, office of state police, subject to the provisions of the Administrative Procedure Act, shall:

(1) Adopt rules and regulations to govern the towing and storage industry in Louisiana.

(2) Adopt rules and regulations to ensure that no person shall operate a towing business when they arrive at the scene of a vehicle accident without being called by the police or by the owner of the vehicle or his representative.

(3) Adopt and levy fines for violation of this Chapter or any rule or regulation adopted pursuant to this Chapter.

(4) Make recommendations to the office of motor vehicles in reference to the examination, issuance, suspension, or revocation of licenses for tow trucks and operators.

(5) Adopt a schedule of maximum fees which may be charged for the notifications required by this Chapter.

(6) Repealed by Acts 2012, No. 806, §2.

(7) Insure compliance of every tow truck, towing facility, storage facility, and every employee subject to or licensed in accordance with this Chapter with the laws of this state, regulations of the Federal Motor Carrier Administration, and regulations promulgated pursuant to this Chapter.

Acts 1989, No. 522, §1; Acts 1990, No. 907, §1, eff. July 25, 1990; Acts 2001, No. 1088, §1; Acts 2003, No. 1054, §1; Acts 2012, No. 806, §2.



RS 32:1715 - Towing of motor vehicles in the state of Louisiana

§1715. Towing of motor vehicles in the state of Louisiana

A. It shall be unlawful for any tow truck or carrier to tow or to carry a vehicle on the highways and roadways of the state of Louisiana without the towing vehicle or carrier having displayed a towing license plate and complying with the rules and regulations adopted pursuant to this Chapter.

B. This Section shall apply to every commercial entity that receives direct or indirect compensation for the towing of a vehicle.

C. This Section shall not apply to:

(1) Car carriers that are capable of carrying five or more vehicles and have Interstate Commerce Commission authority.

(2) Tow trucks that are registered in another state with Interstate Commerce Commission authority.

(3) Tow trucks that are owned by a governmental entity and that are not used for commercial purposes.

(4) Tow trucks that are owned by an owner of a garage, automotive mechanic shop, or other place where motor vehicles are repaired, are operated by an employee or an owner of such a shop, and are operated solely to transport motor vehicles to such shop for maintenance or repair work, but only when such owners or operators:

(a) Have insurance coverage as required by this Chapter.

(b) Obtain the license plate as required by this Chapter.

(c) Shall not respond to accident scenes or participate in a police rotation system or conduct private property tows.

(d) Shall not offer towing services for hire or store any motor vehicles.

Acts 1989, No. 522, §1; Acts 1991, No. 305, §1.



RS 32:1716 - Licensing; special license plates

§1716. Licensing; special license plates

A. In addition to the fee charged by Title 47, each tow truck owner shall pay an annual fee of one hundred fifty dollars per tow truck, not to include those tow trucks owned by public agencies.

B. The assistant secretary for the office of motor vehicles shall establish and issue a special tow truck license plate for vehicles which are designed to tow or carry any other vehicle.

C. The assistant secretary for the office of motor vehicles shall establish by rules promulgated under the Administrative Procedure Act the implementation of this Section.

Acts 1989, No. 522, §1; Acts 2001, No. 856, §1.



RS 32:1717 - Qualifications of licensee; proof of financial responsibility in lieu of insurance

§1717. Qualifications of licensee; proof of financial responsibility in lieu of insurance

A. A tow truck license plate shall not be issued to a tow truck owner unless:

(1) The applicant and employees who operate tow trucks have never been convicted of a felony relating to vehicle thefts.

(2) The applicant and all drivers who operate the tow truck possess the proper driver's license as required.

(3) The vehicle is properly equipped as required by this Title and any rules promulgated by the Department of Public Safety and Corrections.

(4) The applicant and employees that operate tow trucks are not required to be registered as a sex offender or child predator as required in R.S. 15:542.

B. Proof of financial responsibility satisfactory to the office of motor vehicles or certificates of insurance issued by an insurer licensed to do business in the state of Louisiana or a federally authorized insurance group licensed in their state of domicile and attesting to carriage with coverage in the amounts hereinbelow listed shall be submitted with the application:

(1) Automobile liability coverage in an amount of not less than three hundred thousand dollars combined single limits coverage.

(2) Garage keeper's legal liability insurance in an amount of not less than fifty thousand dollars which shall include on-hook coverage in an amount of not less than twenty-five thousand dollars.

(3) Garage liability insurance in an amount of not less than fifty thousand dollars.

(4) Self-insurance as contemplated under the provisions of R.S. 32:1042, when property owned in Louisiana in the tow truck owner's name has a value of three hundred thousand dollars or more after deducting encumbrances thereon from its assessed valuation.

C. All certificates shall contain the initial and the expiration dates of carriage and coverage and the serial number of the vehicle that the license is being applied for and the following statement:

"The insurance covered by this certificate shall not be cancelled or materially altered except after twenty days prior written notice of such cancellation or alteration has been sent to the Department of Public Safety and Corrections, office of state police, by certified letter, return receipt requested."

D. Car carrier companies which transport less than five motor vehicles and do not store or hold motor vehicles shall be licensed as tow trucks upon application and submission of an affidavit to the Department of Public Safety and Corrections, stating that the company does not store or hold motor vehicles and does not carry garage keeper's legal liability or garage liability insurance. These companies shall receive a "car carrier" endorsement on their required motor vehicle registration. This does not exclude the car carrier company from any other regulations as set by the Louisiana Towing and Storage Act.

Acts 1989, No. 522, §1; Acts 1990, No. 956, §1; Acts 1997, No. 402, §1; Acts 2012, No. 806, §1; Acts 2012, No. 828, §1.



RS 32:1717.1 - Licensing; storage facility inspection; fee

§1717.1. Licensing; storage facility inspection; fee

A. Each towing company or storage facility which conducts non-consensual tows or non-consensual storage, or stores vehicles under the provisions of this Chapter shall pay an annual fee of one hundred dollars for a storage inspection license to the Department of Public Safety and Corrections, office of state police.

B. The Department of Public Safety and Corrections, office of state police, subject to oversight of the House and Senate Transportation, Highways and Public Works Committees, shall promulgate rules and regulations in accordance with the Administrative Procedure Act, as are necessary, for the implementation of this Section.

Acts 2001, No. 856, §1; Acts 2012, No. 806, §1.



RS 32:1718 - Law enforcement notification of a vehicle towed to a storage facility; outdoor storage facility

§1718. Law enforcement notification of a vehicle towed to a storage facility; outdoor storage facility

A. Whenever any vehicle has been towed to a storage facility as a result of a non-consensual tow from private property, the owner or operator of the storage facility shall, within twenty-four hours of the time such vehicle is towed to a storage facility, notify the office of the sheriff or the municipal police or their assigned designees from whose jurisdiction the vehicle is towed that the vehicle has been towed for storage. Except when the vehicle is stored by or upon request from a law enforcement agency, the storage operator shall provide to the law enforcement authorities or their designees:

(1) The name and address of the location from which the vehicle was towed.

(2) The year, make, model, and manufacturer's vehicle identification number.

(3) The license plate number and state of issuance of the vehicle.

(4) The name and address of the location to which the vehicle was towed.

B. Each law enforcement authority or designee receiving information pursuant to the provisions of this Section shall accept, record, and file the information in order to be reasonably obtainable for responding to requests from the public.

C. If the storage facility is an outdoor facility, it shall provide a reasonable security barrier or safety apparatus suitable to the premises of the facility which will assure security to the property contained therein.

Acts 1989, No. 522, §1; Acts 1990, No. 956, §1; Acts 2012, No. 806, §1.



RS 32:1719 - Notification to Department of Public Safety and Corrections

§1719. Notification to Department of Public Safety and Corrections

A. Whenever any vehicle subject to registration in this state has been stored, parked, or left in a garage, or any type of public storage or parking lot, where fees are charged for storage or parking or when a vehicle has been towed or stored as a result of a non-consensual tow or non-consensual storage, the owner of the storage or parking facility shall, within three business days of the date the vehicle has been towed, stored, or parked, report to the department, or the department's authorized agent, the make, model, vehicle identification number, license plate number, state of issuance, and expiration date, if known, and the date of storage of such vehicle in a manner provided by the department or its authorized agent. The department, or the department's authorized agent, shall provide the owner of the towing, storage, or parking facility with the most current owner and lienholder information available on the stored vehicle. If the department reports that a stored vehicle is or has been registered in another state, that report shall indicate that the department has used due diligence in obtaining information from nationwide databases available to the department.

B. No tow truck owner or operator shall be liable, civilly or criminally, when the department or its authorized agent fails to provide the information requested in Subsection A of this Section in a timely manner, if the tow truck owner or operator sends notification to the stored vehicle's owner in accordance with the provisions of R.S. 32:1720.

Acts 1989, No. 522, §1; Acts 1999, No. 1361, §1; Acts 2001, No. 1097, §1; Acts 2012, No. 806, §1.



RS 32:1720 - Owner notification of a stored vehicle; right to request administrative hearing

§1720. Owner notification of a stored vehicle; right to request administrative hearing

A. Within ten business days from the date the department or its authorized agent sends the owner information of the stored vehicle, which includes information regarding the holder of any lien on the vehicle, to the owner of the towing, storage, or parking facility, the owner of the towing, storage, or parking facility shall send notice by certificate of mailing to the owner of the vehicle at the owner's last known address and to the holder of any lien on the vehicle. If the department or its authorized agent sends the owner information electronically, the owner of the towing, storage, or parking facility shall send notice within five business days.

B. The notice required in Subsection A of this Section shall include the following information:

(1) The name, location, and physical and mailing addresses of the storage or parking facility.

(2) A description of the vehicle including the year, make, model, and vehicle identification number.

(3) The vehicle license plate number, state of issuance, and expiration date, if known.

(4) The name of the person or agency which had the vehicle towed or placed in storage.

(5) The date the vehicle was placed in storage and any applicable adjusted storage dates.

(6) The condition of the vehicle.

(7) All outstanding charges against the stored vehicle.

(8) Notice of the right of the owner and holder of any lien on the vehicle to an administrative hearing as required in R.S. 32:1727. The notice shall contain the deadline for requesting an administrative hearing and shall also contain information regarding the date by which the request for an administrative hearing must be mailed by certified letter, return receipt requested.

Acts 1989, No. 522, §1; Acts 1999, No. 322, §1; Acts 1999, No. 1361, §1; Acts 2001, No. 1097, §1; Acts 2003, No. 101, §1; Acts 2004, No. 568, §1; Acts 2012, No. 806, §1.



RS 32:1720.1 - Surrender of stored vehicle to lienholder

§1720.1. Surrender of stored vehicle to lienholder

Notwithstanding any other provision of law to the contrary, if a vehicle placed in a storage facility or a repair or body shop is encumbered by a lien, and the storage or repair or body shop operator mails the notification required by R.S. 32:1720, the storage or repair or body shop operator shall surrender possession of the vehicle to the holder of any lien on the vehicle on behalf of the registered owner. The holder of any lien on the vehicle is the holder shown on the records of the office of motor vehicles. No such surrender shall occur until the secured party makes a complete payment of the towing and storage charges and executes a hold harmless agreement, agreeing to indemnify the storage or repair or body shop operator for surrender of the vehicle to the secured party.

Acts 1999, No. 322, §1; Acts 2003, No. 998, §1; Acts 2004, No. 203, §1.



RS 32:1721 - Self-park storage facility notification procedure

§1721. Self-park storage facility notification procedure

A. If the storage garage or parking lot is of the type where vehicles are driven in and left in storage and the entrance to the facility is controlled manually or mechanically similar to parking facilities usually found at airports and railway stations, the garage or parking lot shall operate under some system whereby the length of time the vehicle has been in storage can readily be determined within one week of the time the vehicle was left, and should a vehicle be brought to such a garage or parking facility with the intent to remain there over twenty days, arrangements must be made in writing with the operator of the parking facility.

B. Any vehicle left at such a garage or parking facility for more than twenty days which has no written arrangements recorded must be reported to the Department of Public Safety and Corrections as outlined in R.S. 32:1719 and must be reported to the owner as outlined in R.S. 32:1720.

Acts 1989, No. 522, §1.



RS 32:1722 - Exemption from provisions of R.S. 32:1718 through 1721

§1722. Exemption from provisions of R.S. 32:1718 through 1721

A.(1) Except when summoned to a location by a law enforcement agency from a call allocation system, the provisions of R.S. 32:1718 through 1721 shall not apply where the verified owner of the vehicle or the verified legal representative of the owner has entered into a contract, in writing on a form herein described, for the continuous storage or parking of the vehicle.

(2) The storage facility shall verify the registered owner and any lien holder in accordance with R.S. 32:1718.

(3) The storage facility shall verify and keep a copy of any legal documents declaring the status of any person claiming to be a legal representative of a vehicle owner.

B. For the purposes of this Section, when a vehicle is stored as a result of a court order, the court shall act as a representative of the owner, thus the notifications of R.S. 32:1718 through R.S. 32:1721 are not required.

C. The written storage contract shall contain the following:

(1) The name, address, and driver's license number of the verified owner or verified legal representative of the owner that is making the storage arrangements.

(2) The name and address of the owner if different from the above person.

(3) The name and address of any lien holder on the vehicle title.

(4) The cost of storage and any other costs that will be accrued to the vehicle. Any costs not set forth within the storage agreement may not be charged.

(5) A description of the vehicle.

(6) The vehicle identification number.

(7) The vehicle license plate number.

(8) The condition of the vehicle.

(9) The date that the vehicle is placed in storage.

(10) The date after which time the vehicle will be considered abandoned, not to exceed six months from the date of storage.

(11) Notice that when the vehicle is considered abandoned, it will be subject to sale by the storage facility owner.

(12) The signature of the owner or legal representative of the owner that is making the storage arrangements.

D. The storage facility owner shall give notice in writing to the verified lienholder at least fifteen business days prior to the expiration of the storage contract in Subsection C of this Section.

Acts 1989, No. 522, §1; Acts 2009, No. 435, §1, eff. July 1, 2010.



RS 32:1723 - Maintenance of records

§1723. Maintenance of records

The owner of the place of business shall maintain adequate records on storage of all vehicles, describing the vehicle, the date brought into storage, and the name of the person and/or department authorizing such storage. These records and any vehicle remaining in storage shall be open to inspection by any peace officer any time the business is open. All records of storage shall be maintained for a period of at least three years.

Acts 1989, No. 522, §1; Acts 2001, No. 1097, §1.



RS 32:1724 - Administrative penalties

§1724. Administrative penalties

A. Any person who fails to comply with any provision required by this Chapter shall forfeit all claims for towing services and storage of such vehicles and shall be subject to an administrative fine. Each day's failure to make such a report as required hereunder shall constitute a separate offense.

B. In accordance with the rules and regulations adopted pursuant to the Administrative Procedure Act, administrative fines shall be assessed by the deputy secretary of the Department of Public Safety and Corrections and payable to the Louisiana Towing and Storage Fund.

Acts 1989, No. 522, §1.



RS 32:1725 - Criminal penalties

§1725. Criminal penalties

Any violation of this Chapter shall be punishable by a fine of not more than five hundred dollars or by imprisonment for not more than six months, or both.

Acts 1989, No. 522, §1.



RS 32:1726 - Abandoned automobiles; stored or in possession of dealer or repairman; right to sell; procedure

§1726. Abandoned automobiles; stored or in possession of dealer or repairman; right to sell; procedure

A. Whenever any vehicle of a type subject to registration in this state has been stored or left in possession of a motor vehicle dealer or repairman for repair or otherwise and the same has not been claimed after a vehicle has been placed in storage as a result of nonpayment, the repair shop shall make the notifications required in R.S. 32:1719 and R.S. 32:1720.

B. After a period of forty-five days from the notice required in R.S. 32:1720 and no payment of the cost of storage or repair has been made for that period, the motor vehicle dealer or repairman with whom the vehicle has been left for storage or repair may dispose of it and collect the charges and cost of storage and cost of repair in the manner set forth in R.S. 32:1728. The charges and cost for storage shall not exceed any maximum charge set by the Public Service Commission for storage services pursuant to its legal authority under R.S. 45:180.1, or as otherwise provided by law.

Acts 1989, No. 522, §1; Acts 2001, No. 496, §1.



RS 32:1727 - Hearings

§1727. Hearings

A. The owner of any vehicle that was stored by a public agency shall have the right to an administrative hearing to determine if towing and storage of said vehicle was proper. The owner of the vehicle must make a request for a hearing within ten days of the date that the owner notification is mailed as described in R.S. 32:1720 to the agency that had the vehicle towed.

B. The hearing shall be conducted by the public agency authorizing the tow or other body authorized to do so within three business days after receipt of the request for a hearing.

Acts 1989, No. 522, §1; Acts 2001, No. 1097, §1.



RS 32:1728 - Disposal of a stored motor vehicle

§1728. Disposal of a stored motor vehicle

A. After forty-five days from the original date of storage or adjusted storage date, if applicable, the storage or parking facility owner shall send a final notice which shall comply with the notice requirements of R.S. 32:1720(B)(1) through (7) to the stored vehicle's owner. The final notice shall inform the stored vehicle's owner that unless he pays all outstanding charges and claims the vehicle or makes arrangements with the storage or parking facility owner for the continued storage of the vehicle, the storage or parking facility owner may apply for a permit to sell or permit to dismantle from the department after fifteen days from the date the final notice is mailed to the stored vehicle's owner. The notice shall also inform the stored vehicle's owner of the provisions in R.S. 32:1730 and that they may be turned over to collections for failure to pay outstanding charges and claims. The towing, storage, or parking facility shall not charge for storage past the ninetieth day from the original date of storage, or the adjusted storage date, if applicable. The storage or parking facility owner may continue to charge storage up to the ninetieth day, or until the permit to sell has been issued, if the application for the permit to sell was submitted prior to the ninetieth day from the original date of storage or the adjusted storage date, if applicable.

B, C. Repealed by Acts 2001, No. 1097, §2.

D. Prior to issuance of the permit to sell or permit to dismantle, the storage or parking facility owner shall provide the department with the following evidence:

(1) A copy of the original report of the stored vehicle including owner information furnished by the department or its authorized agent.

(2) A copy of the first and final notices sent to the owner of the stored vehicle.

(3) The original certificate of mailing for both the first and final notices sent to the stored vehicle's owner and the returned unopened envelope, if applicable, for the first or final notices with postal markings indicating the post office's attempt to deliver such notice. If these items cannot be furnished, other documented proof that the storage or parking facility owner sent notice to the stored vehicle's owner shall be submitted to the department.

(4) An appraisal based on the most recent National Automobile Dealers Association Guide. An original appraisal prepared by an independent appraiser, which shall contain the year, make, model, and vehicle identification number, shall be acceptable for vehicles not valued by the National Automobile Dealers Association Guide.

(5) A photograph of the vehicle in its current condition.

(6) If the department requires an affidavit of physical inspection of the stored vehicle, it shall be completed by a Peace Officer Standards and Training (P.O.S.T.) certified law enforcement officer, who has been trained and certified by the Department of Public Safety and Corrections, office of state police, to inspect vehicles to be crushed or dismantled.

E. Repealed by Acts 2001, No. 1097, §2.

F. Repealed by Acts 1993, No. 412, §2.

Acts 1989, No. 522, §1; Acts 1992, No. 221, §1; Acts 1993, No. 412, §2; Acts 2001, No. 1097, §§1 and 2; Acts 2010, No. 839, §1; Acts 2012, No. 806, §1; Acts 2014, No. 19, §1.



RS 32:1728.1 - Repealed by Acts 2001, No. 1097, 2.

§1728.1. Repealed by Acts 2001, No. 1097, §2.



RS 32:1728.2 - Procedure for disposal of junk vehicles

§1728.2. Procedure for disposal of junk vehicles

A. The provisions of this Section shall provide an alternate procedure for disposing of junk vehicles.

B. Repealed by Acts 2001, No. 1097, §2.

C. As used in this Section:

(1) "Crush or dismantle" means to render the vehicle in such a state that it cannot be used or rebuilt for use as a motor vehicle.

(2) "Junk vehicle" means a vehicle in such a state of deterioration that it cannot be profitably restored and has a fair market value of five hundred dollars or less by using the rough trade-in value shown in the most recent National Automobile Dealers Association Guide.

(3) "Owner-operator" means a person or legal entity who owns or operates a business engaged in the towing or storage of vehicles, and has a vehicle licensed as a towing vehicle under R.S. 32:1716.

D. Each owner-operator who possesses a vehicle which meets the criteria set forth in Paragraph (C)(2) of this Section may make application for crushing of the vehicle at the expiration of thirty days or make application for dismantling of the vehicle at the expiration of thirty days from mailing of the notice. The application shall be made in a format authorized by the department upon satisfaction and submission of each of the following requirements:

(1) The owner-operator has complied with the provisions of R.S. 32:1719 and 1720.

(2) The owner-operator has the vehicle physically inspected by a Peace Officer Standards and Training (P.O.S.T.) certified law enforcement officer, who has been trained and certified by the Department of Public Safety and Corrections, office of state police, to inspect vehicles to be crushed or dismantled.

(3) Repealed by Acts 2001, No. 1097, §2.

(4) The owner-operator obtains an appraisal showing the vehicle has a fair market value of five hundred dollars or less. The appraisal shall be based on the rough trade-in value of the vehicle as determined by the most recent National Automobile Dealers Association Guide. An original appraisal prepared by an independent appraiser, which shall contain the year, make, model, and vehicle identification number, shall be acceptable for vehicles not valued by the National Automobile Dealers Association Guide.

(5) The owner-operator shall take photographs of all four sides of the vehicle prior to making application for permission to crush or dismantle.

E. Upon approval from the department or ten business days from the mailing of the application, the owner-operator may release the vehicle to a licensed crusher or licensed dismantler. Receipt of sale to a licensed crusher or licensed dismantler shall be submitted electronically to the office of motor vehicles on a form provided by the Department of Public Safety and Corrections.

F. Within seven business days following the crushing or dismantling of the vehicle, the licensed crusher or licensed dismantler shall execute a certification for each vehicle, in a format authorized by the Department of Public Safety and Corrections, office of motor vehicles, providing the following information:

(1) That a vehicle has been crushed or dismantled.

(2) A description of the vehicle to be crushed or dismantled and each part to be dismantled for salvage.

(3) The vehicle identification number.

(4) A photograph of all four sides of the vehicle prior to crushing or dismantling.

G. The owner-operator shall maintain copies of the following records on all vehicles crushed or dismantled under the provisions of this Section:

(1) Completed physical inspection form as prepared by a Peace Officer Standards and Training (P.O.S.T.) certified law enforcement officer who has been trained and certified by the Department of Public Safety and Corrections, office of state police, to inspect vehicles to be crushed or dismantled.

(2) One appraisal showing the vehicle has a fair market value of five hundred dollars or less. The appraisal shall be based on the rough trade-in value of the vehicle as determined by the most recent National Automobile Dealers Association Guide. An original appraisal prepared by an independent appraiser, which shall contain the year, make, model, and vehicle identification number, shall be acceptable for vehicles not valued by the National Automobile Dealers Association Guide.

(3) A photograph of all four sides of the vehicle prior to crushing or dismantling.

(4) A copy of the original report of a stored vehicle as required in R.S. 32:1719.

(5) A copy of the notice required by R.S. 32:1720 which was sent to the registered owner of the vehicle, the holder of any lien on the vehicle, and any other person with an ownership interest in the vehicle.

(6) The original certificate of mailing for the notice sent to the stored vehicle's owner and the returned unopened envelope, if applicable, with the postal marking indicating attempt to deliver the letter required by this Section. If these items could not be furnished, other documented proof that the storage or parking facility owner sent notice to the stored vehicle owner shall be retained by the owner-operator. These records shall be open to inspection by any peace officer any time the business is open. All records required by this Section shall be maintained for a period of at least three years.

H. Neither the state of Louisiana nor the office of motor vehicles shall incur any liability as a result of the disposal of a vehicle under these provisions.

Acts 1997, No. 892, §1; Acts 2001, No. 1097, §§1 and 2; Acts 2003, No. 101, §1; Acts 2004, No. 886, §1; Acts 2009, No. 435, §1, eff. July 1, 2010; Acts 2010, No. 839, §1; Acts 2012, No. 806, §1; Acts 2014, No. 19, §1.

NOTE: See Acts 2009, No. 435, §4, re implementation of Subsection E.



RS 32:1728.3 - Procedure for disposal of certain vehicles deemed abandoned by municipality or parish

§1728.3. Procedure for disposal of certain vehicles deemed abandoned by municipality or parish

A. This Section provides a procedure for disposing of certain vehicles. The procedure provided for in this Section shall be an alternative to the procedures set forth in R.S. 32:1728, 1728.2, and 1728.4. When a vehicle is eligible for disposal under the provisions of this Section, the provisions of R.S. 32:1728, 1728.2, and 1728.4 shall not apply to the disposal of that vehicle.

B. As used in this Section, "owner-operator" means a person or legal entity who owns or operates a business engaged in the towing or storage of vehicles, and has a vehicle licensed as a towing vehicle under R.S. 32:1716.

C. In order to utilize the provisions of this Section, the owner-operator must have taken possession of the vehicle at the request of a municipality or parish acting under R.S. 32:473.1 and the vehicle shall have an appraisal with a fair market value of five hundred dollars or less. The appraisal shall be based on the rough trade-in value of the vehicle as determined by the most recent National Automobile Dealers Association Guide.

D.(1) Each owner-operator who possesses a vehicle which meets the criteria set forth in Subsection C of this Section may crush or dismantle the vehicle provided the owner-operator satisfies each of the following requirements:

(a) The owner-operator has complied with the provisions of R.S. 32:1719 and 1720.

(b) The owner-operator has the vehicle physically inspected by a Peace Officer Standards and Training (P.O.S.T.) certified law enforcement officer who has been trained and certified by the Department of Public Safety and Corrections, office of state police, to inspect vehicles to be crushed or dismantled.

(c) The owner-operator obtains an appraisal showing the vehicle has a fair market value of five hundred dollars or less. The appraisal shall be based on the rough trade-in value of the vehicle as determined by the most recent National Automobile Dealers Association Guide.

(d) The owner-operator takes a photograph of all four sides of the vehicle prior to crushing or dismantling.

(2) At the expiration of thirty days after mailing the notice, by certificate of mailing, required by R.S. 32:1720, the owner-operator may crush or dismantle the vehicle.

E. Within seven business days following the crushing or dismantling of the vehicle, the owner-operator shall execute an affidavit, on the form provided by the Department of Public Safety and Corrections, office of motor vehicles, and forward it to the office of motor vehicles, by certificate of mailing, providing the following information:

(1) That a vehicle has been crushed or dismantled.

(2) A description of the vehicle to be crushed and each part to be dismantled for salvage.

(3) The vehicle identification number.

(4) The findings of the physical inspection required by Subparagraph (D)(1)(b) of this Section.

(5) A photograph of all four sides of the vehicle prior to crushing or dismantling.

F.(1) The owner-operator shall maintain the following records on all vehicles crushed or dismantled under the provisions of this Section:

(a) A completed physical inspection form as prepared by a Peace Officer Standards and Training (P.O.S.T.) certified law enforcement officer who has been trained and certified by the Department of Public Safety and Corrections, office of state police, to inspect vehicles to be crushed or dismantled.

(b) One appraisal showing the vehicle has a fair market value of five hundred dollars or less. The appraisal shall be based on the rough trade-in value of the vehicle as determined by the most recent National Automobile Dealers Association Guide.

(c) A photograph of all four sides of the vehicle prior to crushing or dismantling.

(d) A copy of the original report of a stored vehicle as required in R.S. 32:1719.

(e) Some manner of documentation of the request of the municipality or parish directing that the vehicle be removed.

(f) A copy of the notice required by R.S. 32:1720 which was sent to the registered owner of the vehicle, the holder of any lien on the vehicle, and any other person with an ownership interest in the vehicle.

(g) The original signed post office receipt of delivery if the letter required to be sent by this Section has been delivered; or the returned unopened envelope with the postal marking indicating attempt to deliver the letter required by this Section. If either of these items could not be furnished, other documented proof that the storage or parking facility owner sent notice to the stored vehicle owner shall be retained by the owner-operator.

(2) These records shall be open to inspection by any peace officer any time the business is open. All records required by this Section shall be maintained for a period of at least three years.

G. The municipality or parish shall not incur any liability as a result of the disposal of a vehicle under these provisions.

Acts 1999, No. 459, §1; Acts 2001, No. 1097, §1; Acts 2003, No. 101, §1; Acts 2009, No. 435, §1, eff. July 1, 2010; Acts 2014, No. 19, §1.



RS 32:1728.4 - Procedure for disposal of vehicles with no record of ownership; out-of-country vehicles

§1728.4. Procedure for disposal of vehicles with no record of ownership; out-of-country vehicles

A. After complying with the provisions of R.S. 32:1719(A), if the department or its authorized agent cannot obtain owner information on a stored vehicle, the department or its authorized agent shall furnish the storage or parking facility owner a copy of the original request for a stored vehicle card which was filed for the stored vehicle with a letter indicating that no ownership information could be found.

B. Within ten business days of the date the department or its authorized agent sends the information required in Subsection A of this Section to the storage or parking facility owner, the storage or parking facility owner shall publish an advertisement in the official journal of the locality where the stored vehicle is located on two separate occasions. The advertisement shall contain the following information:

(1) The make and identification number of the stored vehicle.

(2) The name and physical address of the storage or parking facility where the stored vehicle is located.

(3) Notice that if all current outstanding charges against the stored vehicle are not paid and the stored vehicle is not claimed by the owner within fifteen calendar days from the last date of publication of the advertisement, the storage or parking facility owner may apply for a permit to sell or permit to dismantle the stored motor vehicle.

C. Prior to issuance of the permit to sell or permit to dismantle the stored vehicle, the storage or parking facility owner shall provide the department with the following information:

(1) A copy of the original request for stored vehicle information sent to the department or its authorized agent and a copy of the letter returned from the department or its authorized agent indicating no ownership information could be found on the stored vehicle.

(2) Original proof of publication from the newspaper with a copy of the advertisement which contains all of the information required in Subsection B of this Section.

(3) One appraisal on the stored vehicle which contains the make, model, vehicle identification number, and the printed name, address, and full signature of the appraiser. A photograph of the vehicle shall be affixed to the appraisal.

(4) A completed and notarized hold harmless affidavit stating no ownership information could be found.

(5) An affidavit of physical inspection completed by a Peace Officer Standards and Training (P.O.S.T.) certified law enforcement officer, who has been trained and certified by the Department of Public Safety and Corrections, office of state police, to inspect motor vehicles.

Acts 2001, No. 1097, §1; Acts 2014, No. 19, §1.



RS 32:1729 - Waiver of fee; disposal of law enforcement storage

§1729. Waiver of fee; disposal of law enforcement storage

After complying with the provisions of this Chapter, a tow truck owner or operator may obtain from the department, without the payment of fees otherwise required by R.S. 32:728, a permit to sell or permit to dismantle in order to dispose of a vehicle, which he removed, pursuant to a request from a law enforcement agency, as an abandoned vehicle or from the scene of an accident.

Acts 1989, No. 522, §1; Acts 2001, No. 1097, §1.



RS 32:1730 - Proceeds of sale; disposition of

§1730. Proceeds of sale; disposition of

All funds received from the sale of a vehicle under this Chapter shall be set aside into separate accounts by the person making the sale and he shall deduct therefrom the full amount due and owing him for the storage and other charges, which shall be at the customary rates charged for such service, together with the costs of appraisal and advertisement, the balance, if any, to be credited on the books of such person to the credit of the owner for six months from the date of the sale; provided, however, that if the funds so credited are not claimed by the owner within the time specified herein they shall be deemed forfeited to the person making the sale, who may credit such funds to his own account free and clear of all claims.

Acts 1989, No. 522, §1.



RS 32:1731 - The Louisiana Towing and Storage Fund

§1731. The Louisiana Towing and Storage Fund

All fees and fines collected under the provisions of this Chapter shall be paid into the state treasury on or before the twenty-fifth day of the month following their collection and, in accordance with Article VII, Section 9 of the Constitution of Louisiana, shall be credited to the Bond Security and Redemption Fund. Out of the funds remaining in the Bond Security and Redemption Fund, after a sufficient amount is allocated therefrom to pay all obligations secured by the full faith and credit of the state which become due and payable within each fiscal year, the treasurer shall pay an amount equal to the total amount of funds paid into the treasury into a special fund, which is hereby created in the state treasury and designated as the "Louisiana Towing and Storage Fund". All funds collected or received pursuant to this Chapter and deposited in the Louisiana Towing and Storage Fund shall be administered by the deputy secretary of public safety services. The fund shall be used solely to fund personnel positions and the activities and enforcement of this Chapter by the office of state police and only in the amount appropriated by the legislature with all remaining funds to be deposited in the state general fund.

Acts 1989, No. 522, §1; Acts 2001, No. 856, §1.



RS 32:1732 - Third party surcharges

§1732. Third party surcharges

Whenever a motor vehicle is towed to a location other than a facility owned and operated by the tow company, the surcharge levied by the third party receiving the motor vehicle shall not exceed twenty-five percent of the amount charged for the initial tow of the vehicle, including other related towing charges such as storage and administration fees.

Acts 1992, No. 1089, §1; Acts 2001, No. 400, §1.



RS 32:1733 - Fees charged for towing; certain parishes

§1733. Fees charged for towing; certain parishes

A. When, in parishes with a population of three hundred thousand or more, an individual parks a vehicle on private property and the owner or lessee of that property requests a towing company to remove and store the parked vehicle, the fee charged by the towing company shall not exceed the towing fee which the local governing authority would have charged had the vehicle been towed for a violation while parked on public property.

B. If the towing company charges an excessive fee, the owner of the vehicle shall have a right and cause of action to recover the amount of the excess fee, plus reasonable attorney fees, and all costs of court.

Acts 1997, No. 349, §1; Acts 2011, 1st Ex. Sess., No. 9, §1.



RS 32:1734 - Gate fees; other fees; excessive charges; prohibitions; cause of action

§1734. Gate fees; other fees; excessive charges; prohibitions; cause of action

A. A towing or storage company that assesses gate fees shall not assess such fee in an amount in excess of forty-five dollars.

B. If the towing or storage company charges a gate fee in excess of forty-five dollars, the owner of the vehicle shall have a right and cause of action to recover the amount of the excess fee, plus reasonable attorney fees, and all costs of court.

C. For the purposes of this Section, a "gate fee" shall mean a charge assessed by a towing or storage company for releasing a towed vehicle before or after normal business hours.

D. No towing or storage company shall charge a fee for the retrieval of contents from a stored or towed vehicle during normal business hours. However, a towing or storage company may charge a fee, not to exceed forty-five dollars, for the retrieval of contents from a stored or towed vehicle at a time other than during normal business hours. If the towing or storage company charges a fee in violation of this Subsection, the owner of the vehicle shall have a right and cause of action to recover the amount of the excess fee, plus reasonable attorney fees and all costs of court.

E. For purposes of this Section, "normal business hours" of any towing or storage company shall be from 8:00 a.m. to 5:00 p.m., Monday through Friday, exclusive of legal holidays.

Acts 1999, No. 532, §1; Acts 2001, No. 856, §1; Acts 2010, No. 837, §1.



RS 32:1735 - Driver's selection of licensed tow company; law enforcement rotation list; minimum requirements; removal from rotation list

§1735. Driver's selection of licensed tow company; law enforcement rotation list; minimum requirements; removal from rotation list

A. When a law enforcement officer determines that a motor vehicle must be towed, the law enforcement officer shall give the owner or operator of the motor vehicle the option to select a licensed towing company to tow his vehicle. If the owner or operator of the motor vehicle is unable to select a licensed towing company, chooses not to select a particular licensed towing company, or an emergency situation requires the immediate removal of the vehicle, the next available licensed towing company on the approved law enforcement rotation list shall be called by the law enforcement officer to tow the vehicle.

B. The towing company selected by the owner or operator of a motor vehicle or the law enforcement officer shall be allowed to respond to the call within forty-five minutes. If the towing company fails to respond within forty-five minutes, the law enforcement officer may select the next available towing company from the approved rotation list.

C. Law enforcement agencies may establish a rotation list of towing companies with tow trucks licensed in accordance with the provisions of R.S. 32:1716. However, prior to a tow truck company's participation on a law enforcement agency's rotation list, the tow truck company shall comply with the provisions of R.S. 45:164 and 180.1. The Department of Public Safety and Corrections, office of state police, shall establish minimum standards, rules, and procedures for participation in a rotation list which shall be approved by the House and Senate transportation, highways, and public works committees prior to their adoption. Any local law enforcement agency may adopt minimum standards consistent with the office of state police rules or comply with the standards established by the office of state police.

D. No law enforcement officer shall recommend to the vehicle owner or operator a specific tow company to conduct a tow. All tows shall be referred to the law enforcement rotation list or the authorized contractor for the law enforcement agency. When the owner or operator exercises their option to select the tow company, such selection shall be duly noted on the tow invoice or the law enforcement record of the incident.

Acts 1999, No. 961, §1; Acts 2001, No. 513, §1; Acts 2003, No. 80, §1; Acts 2008, No. 429, §1, eff. June 21, 2008; Acts 2012, No. 806, §1.



RS 32:1735.1 - Motor vehicle holds; storage requirements; notification; payment of storage costs

§1735.1. Motor vehicle holds; storage requirements; notification; payment of storage costs

A. Any law enforcement agency may place a hold on a vehicle stored at a licensed storage facility for up to fourteen calendar days.

B. A law enforcement agency may request extension of a hold placed pursuant to Subsection A of this Section. In order to extend a hold, the law enforcement agency shall notify the storage facility in writing prior to expiration of the initial hold. If the law enforcement agency does not request extension of such hold, the storage facility shall release the vehicle to its owner upon payment by such owner of all towing and storage charges to the storage facility, provided that the storage facility has complied with the provisions of R.S. 32:1719 and 1720.

C. When a law enforcement agency extends its hold pursuant to Subsection B of this Section, the law enforcement agency may remove the vehicle to a designated impound lot.

D. When a law enforcement agency extends its hold pursuant to Subsection B of this Section and elects to continue storage of the motor vehicle at the storage facility, the law enforcement agency shall be responsible for payment of the storage facility's charges during the requested hold extension period; however, the owner of the motor vehicle shall be responsible for payment of the storage facility's towing and storage charges during the initial law enforcement hold period.

E. Upon judicial determination of no probable cause, a law enforcement agency shall release its hold on the impounded vehicle.

F. Upon judicial determination of guilt of an offense pursuant to Titles 14, 32, or 40 of the Louisiana Revised Statutes of 1950, for which law enforcement placed a hold on his vehicle, the owner of an impounded vehicle shall be liable for payment of all towing and storage costs.

Acts 2010, No. 949, §1.



RS 32:1736 - Towing of motor vehicles from private property; definitions; billing invoices; uniform fees; penalties

§1736. Towing of motor vehicles from private property; definitions; billing invoices; uniform fees; penalties

A. For purposes of this Section, the following terms shall have the meaning indicated unless the context clearly indicates otherwise:

(1) "Authorized representative" shall mean an individual a property owner has delegated or inferred managerial responsibilities to regarding a particular property or premise. An authorized representative shall not be a tow truck owner or operator.

(2) "Parking space" shall mean the designated location in a parking area for the parking of a single vehicle.

(3) "Parking areas" shall mean areas used by the public as a means of access to and egress from, and for the parking of motor vehicles by patrons of a shopping center, business, factory, hospital, or institution. "Parking areas" shall also include housing and apartment complexes, private or public institutions of learning, and other similar locations.

(4) "Tagged for removal" shall mean the placement of a highly visible sticker or other similar tag, which contains the date, time, name of the tow company authorized to remove the vehicle, and the printed name and signature of the property owner or his authorized representative, in a conspicuous place on the motor vehicle by the property owner or his authorized representative. Such stickers or tags shall be clearly visible to drivers of passing vehicles and shall not damage, harm, or otherwise alter the appearance of the motor vehicle.

B. No tow truck operator engaged in the nonconsensual tow of a motor vehicle from any parking area shall tow the motor vehicle unless the tow has been authorized by a law enforcement agency of competent jurisdiction or the motor vehicle has been tagged for removal. However, if the billing invoice has been signed by the property owner or his authorized representative prior to the unauthorized vehicle being towed or if the provisions of Subsection C of this Section are applicable, the vehicle shall not be required to be tagged for removal. Any tow truck operator towing a vehicle from a parking area or private property shall provide a billing invoice to the owner or redeemer of the motor vehicle which invoice complies with applicable law and shall include the following information:

(1) Date and time of service.

(2) The tow truck operator's name and the time of departure.

(3) The name of the law enforcement agency requesting the tow, if applicable.

(4) Itemization of all fees charged for service.

(5) Any additional information required by the Louisiana Public Service Commission.

C. Property owners who tow unauthorized vehicles from their property or parking areas shall place signage in clearly visible locations at the entrances and exits to such property warning motorists that unauthorized vehicles may be towed. If the property has specific parking areas or parking spaces where vehicles are subject to be towed, the specific parking area or parking space that a vehicle is subject to be towed from must also be clearly marked warning the motorist their vehicle may be towed. Such warning shall include signage in each designated parking area or the marking of the individual parking spaces in these specific parking areas. A property owner or his authorized representative who enters into contracts or agreements with a tow truck company to engage in tow-related services and activities shall place signage in clearly visible locations at the entrances and exits to such property or parking areas warning motorists that unauthorized vehicles may be towed. The signage shall include the name, address, and phone number of the towing company in lettering no less than two inches in height. Tow truck company owners and drivers shall ensure that the property, parking areas, and spaces are clearly marked prior to the removal of any vehicle. Additionally, a copy of the written contract or agreement entered into between the property owner or his authorized representative and the tow truck company shall be maintained at the business office of the property owner and the business office of the tow truck company and in the tow truck. The written contract or agreement shall define the parking rules and reasons for towing. The written contract or agreement shall be dated and signed by all parties and include telephone contact numbers for the property owner or their authorized agent and the tow truck company owner, or their authorized agent. The written contract or agreements shall indicate the starting date of the towing service, and the specific date of termination of such agreement. Property owners meeting the requirements of this Subsection shall not be required to tag a motor vehicle for removal or sign the billing invoice prior to towing.

D. All fees charged by a tow truck operator for the nonconsensual towing of a vehicle from private property or parking areas shall be uniform and shall be set in accordance with rules and regulations promulgated by the Louisiana Public Service Commission. If the tow truck operator charges any fee in excess of the uniform fee, the owner of the motor vehicle shall have a right and cause of action to recover the amount of the excess fee, storage costs, if applicable, reasonable attorney fees, and all court costs. The provisions of this Section shall be enforced by all state and local law enforcement officers and duly appointed officers of the Louisiana Public Service Commission. Tow truck operators shall make billing invoices available for inspection upon request by any law enforcement officer or duly appointed officer of the Louisiana Public Service Commission and shall provide such officers with a copy of any billing invoice, any contract for services, or the name, address, and phone number of any property owner or authorized representative.

E. Any tow truck operator who fails to comply with the provisions of this Section, who fails to provide a billing invoice which contains the information required by this Section to the redeemer of the motor vehicle, or who tows a vehicle in violation of this Section shall be in violation of the provisions of R.S. 14:68.4 and shall be subject to any applicable penalty prescribed by law, including but not limited to the revocation of the towing license. Lack of knowledge of the conduct of a tow truck company employee shall not be a defense for the tow truck company owner.

Acts 2003, No. 1054, §1; Acts 2012, No. 806, §1.



RS 32:1741 - Immobilization of motor vehicles by booting; private property; legislative findings

CHAPTER 16-A. IMMOBILIZATION OF MOTOR VEHICLES BY BOOTING

§1741. Immobilization of motor vehicles by booting; private property; legislative findings

A.(1) The legislature finds and declares that the immobilization of motor vehicles by booting in the state of Louisiana vitally affects the public interest and the public welfare, and that in order to promote the public interest and the public welfare, and in the exercise of its police power, it is necessary to regulate those who operate motor vehicle booting businesses in Louisiana, in order to prevent frauds, impositions, and other abuses upon its citizens.

(2) The legislature also finds that as the practice of immobilizing motor vehicles by booting on private property has become more common, complaints have surfaced regarding the conduct of some of the persons engaged in this business, including complaints of employees engaging in strong-arm tactics to intimidate motorists. The legislature finds it necessary to establish minimum consumer protection standards as well as remedies for motorists who suffer property damage as a result of having their motor vehicles booted or claim to have been wrongfully booted.

B. As used in this Chapter, the following words and phrases shall have the meaning ascribed to them in this Section, except as otherwise may be provided or unless a different meaning is plainly required by the context:

(1) "Boot" or "booting" means the act of placing on a parked motor vehicle a mechanical device that is designed to be attached to the wheel or tire or other part of such vehicle so as to prohibit its usual manner of movement.

(2) "Persons" means any individual, partnership, corporation, association, firm, or other business entity.

(3) "Private property" means any privately owned parking facility at any location or any parking lot or street which is privately owned and is located near or contiguous to premises having one or more stores or business establishments which is used for the parking of motor vehicles or for vehicular travel by the owner or customers of such establishments and those having express or implied permission of the owner. Private property does not mean any parking facility, parking lot, or street which is owned by the state or any of its political subdivisions or by any postsecondary education institution.

C.(1) Any person engaged in the business of booting motor vehicles parked on private property in any parish or municipality in the state of Louisiana shall comply with all the requirements of this Chapter and all the licensing and other requirements of any ordinance regulating such business of the parish or municipality in which the person engages in such business.

(2) Any parish or municipality may levy an annual fee for licensing persons to engage in the business of booting motor vehicles parked on private property in the parish or municipality.

(3) No person shall engage in the business of booting motor vehicles unless such person shall do both of the following:

(a) Maintain minimum insurance coverage in the amount of one million dollars in general liability, one million dollars in commercial auto, one million dollars in garage liability, fifty thousand dollars in garage keepers, one million dollars in errors and omissions, one million dollars in umbrella coverage, and shall have workers' compensation coverage on all employees.

(b) Show proof of financial responsibility by depositing with the parish or municipality a continuing bond with a commercial surety authorized to do business in the state and approved by the parish or municipality in the amount of ten thousand dollars payable to the parish or municipality, which bond shall be conditioned upon faithful observance of all the provisions of this Chapter and any ordinances of the parish or municipality with respect to the business of booting motor vehicles on private property, and shall also indemnify any person who suffers any loss by reason of a failure to observe such provisions of this Chapter or such parish or municipal ordinance, or any person who suffers any loss, damages, and expenses by reason of a failure to properly boot a vehicle.

D.(1) No person shall boot a motor vehicle parked on private property unless such person has a written contract with the owner of the private property, or his authorized representative, to boot motor vehicles parked on any such property.

(2) No person shall boot a motor vehicle parked on private property unless a sign is posted at each lot entrance. In addition, each sign shall contain the information which may be prescribed by the parish or municipality and shall include all of the following:

(a) The signs shall be at least eighteen inches wide and twenty-four inches tall and shall be made of weather resistant material.

(b) In lettering at least two inches tall in height and in a solid color that contrasts with the background the sign shall read "Towing and Booting Enforced" or "Booting Enforced" as is applicable to the property.

(c) In lettering at least one inch in height and in a solid color that contrasts with the background the sign shall clearly state the following:

(i) The name and phone number of the booting company including the area code and the amount of the boot removal fee and, in the case of a pay-to-park lot, a statement that unpaid parking fees will also be collected.

(ii) Statement that "Unauthorized vehicles will be towed or booted at owner's or operator's expense."

(iii) A statement describing who may park in the parking facility or the private property, such as "Paid Customer Parking Only", "Permit Parking Only", "Resident Parking Only", or similar statement.

(iv) In the case of pay-to-park lots, the sign shall state how to pay.

(3) No charge in excess of the amount contained on the signs required by this Subsection shall be imposed to release a booted motor vehicle. In addition, no boot removal fee or any other amount shall be charged therefor if personnel responsible for removing the boot do not arrive within ninety minutes of the call or other notification that the owner or operator of the vehicle requests removal of the boot.

(4) The phone number required to be stated on the signs required by Paragraph (2)(c)(i) of this Subsection shall be in operation twenty-four hours a day and shall be manned by a live operator.

(5) No person shall boot a motor vehicle parked on private property or a pay-to-park lot because the motor vehicle is improperly parked in a marked space on such private property or a pay-to-park lot unless the person booting the vehicle obtains photographic proof sufficient to clearly show the improper parking, whether by cell phone photograph or otherwise.

E.(1) It shall be unlawful for any person, either as principal, agent, or employee, to operate any vehicle to engage in or operate, or assist in the engagement or operation of, a business engaged in booting motor vehicles on private property unless the vehicle shall have displayed on each side in plain view the name of the business, the address from which the business is operating, and a phone number with area code of the business. The lettering shall be at least two inches in height and shall be in a contrasting color to the vehicle. Information may be on a removable magnet, so it can be removed when the vehicle is not in service.

(2) Business identification shall be visibly worn by vehicle booting agents at all times while booting and accepting payment.

F.(1) Any person who has booted a vehicle shall immediately affix at the rear-most portion of the window adjacent to the driver's seat of such vehicle a sticker containing a warning that any attempt to move the vehicle may result in damage to the vehicle, the fee to remove the boot, and the time the vehicle was booted.

(2) The sticker shall also contain the name, address, and Parish or Municipal Occupational License Number of the motor vehicle booting business as well as the same twenty-four hour business telephone number required by Paragraph (D)(2)(c)(i) and (4) which shall facilitate the dispatch of personnel responsible for removing the boot and a statement that no fee shall be due if personnel responsible for removing the boot do not arrive within ninety minutes of the call or other notification that the driver requests removal of the boot.

G.(1) Upon payment of all fees to remove a boot, the person who booted the motor vehicle, or his authorized representative, shall remove the boot and the window sticker immediately at no additional charge. The personnel responsible for removing the boot shall be capable of accepting payment by credit or debit card as well as cash. However, no boot removal fee or other charge therefor shall be due if personnel responsible for removing the boot do not arrive within ninety minutes of the call or other notification that the driver requests removal of the boot. No release or waiver of any kind purporting to limit or avoid liability for damages to a motor vehicle that has been booted shall be valid.

(2) Any person who boots a motor vehicle, or any other person authorized to accept payment of any booting fees, shall provide a signed receipt to the person paying the booting fees at the time such fees are paid. The receipt shall contain the name, business address, Parish or Municipal Occupational License Number, and business telephone number of the person who booted the motor vehicle, as such information appears on the Parish or Municipal Occupational License granted to the person by the parish or municipality.

(3) The receipt shall also include any telephone number which has been designated by the parish or municipality as the office within the parish or municipality responsible for receiving complaints with respect to booting, if any.

H. The owner of a motor vehicle that has been booted shall have such right to an administrative hearing in the parish or municipality in which the motor vehicle was booted as may be granted by ordinance of the parish or municipality. The purpose of the hearing is to determine the validity of the booting and the fees imposed. The owner shall make a written request for a hearing within ten calendar days from the date the motor vehicle was booted. The receipt provided for in Paragraphs (2) and (3) of Subsection G shall advise the owner or operator of a booted vehicle of his right under parish or municipal ordinance to ask for and receive such hearing.

I. A parking facility operation company, valet company, or a general manager of a parking facility may not have a direct or indirect monetary or ownership interest in a business engaged in booting motor vehicles on private property which, for compensation, boots unauthorized vehicles in a parking facility. A parking facility operating company, valet company, or general manager of a parking facility in which vehicles are booted may not accept any rebate, compensation, or other valuable consideration, directly or indirectly, from the owner or operator of a business engaged in booting motor vehicles on private property in connection with the booting of vehicles, other than the collected unpaid parking fees.

J. A first violation of this Chapter by a person engaged in the business of booting motor vehicles parked on private property shall subject such person to a warning, a subsequent violation shall subject such person to a suspension of the violator's right to engage in the business of booting motor vehicles on private property.

K. Nothing in this Chapter shall be construed to prohibit any parish or municipality from enacting ordinances that impose more restrictive requirements or regulations than those provided in this Chapter.

Acts 2014, No. 800, §1.



RS 32:1751 - Repealed by Acts 2014, No. 832, §10.

CHAPTER 17. TRI-STATE CORRIDOR COMMISSION

§1751. Repealed by Acts 2014, No. 832, §10.



RS 32:1801 - Repealed by Acts 2014, No. 830, §3.

CHAPTER 18. LOUISIANA TRANSPORTATION INFRASTRUCTURE BANK

§§1801 through 1806.

Note: New Chapter 18, to be comprised of Sections 1801 - 1806, was to be enacted by Acts 2014, Acts 830, §1, effective subject to Section 3 of Acts 2014, No. 830. Section 3 of Act 830 reads as follows:

Section 3. This Act shall take effect and become operative if and when the proposed amendment of Article VII, Sections 10.3, 14, and 27 of the Constitution of Louisiana contained in the Acts which originated as House Bill Nos. 628 and 629* of this 2014 Regular Session of the Legislature are adopted at the statewide election to be held on November 4, 2014, and become effective.

* House Bill 628, amending La. Const. Art. VII, Section 14(B) became Act 873, authorizing capitalization of a state infrastructure bank, effective pending vote November 4, 2014. House Bill 629, amending La. Const. Art. VII, Sections 27 and 10.3, providing for deposit of excess mineral revenues into the Transportation Trust Fund in order to capitalize a state infrastructure bank, failed to become enacted.






TITLE 33 - Municipalities and Parishes

RS 33:1 - Petition for incorporation; contents; circulation; required signatures

TITLE 33

CHAPTER 1. CREATION, ORGANIZATION, ALTERATION,

AND DISSOLUTION

PART I. ESTABLISHMENT AND DESIGNATION

OF MUNICIPALITIES

SUBPART A. MUNICIPAL INCORPORATION

§1. Petition for incorporation; contents; circulation; required signatures

A. Residents of any unincorporated area with a population in excess of two hundred inhabitants may propose the incorporation of the area as provided in this Subpart. The secretary of state shall provide a form approved by the attorney general to be used for the petition for an incorporation election. Such form shall be in conformity with the provisions of this Section and R.S. 18:3. All incorporation petitions shall be on an approved form or on a form which contains the same information as required on the approved form and any petition not on such form shall be invalid. The incorporation petition shall include the following information:

(1) A legal description of the area proposed for incorporation, a map of the area proposed for incorporation, and the statement that all lands included in the area constitute a contiguous area. The description shall also include a list of every parish in which the proposed area of incorporation is wholly or partially situated.

(2) A statement of the number of inhabitants residing in the unincorporated area of the proposed incorporation. Such statement shall be based on the latest federal decennial census or another current population report or count which is verifiable.

(3) A statement of the assessed value of the immovable property located in the unincorporated area.

(4) A listing of the public services the municipal corporation proposes to render to the area and a plan for the provision of these services.

(5) A statement of the corporate name desired for the new municipality.

(6) The names of two persons, who shall be designated as chairperson and vice chairperson, for the petition for incorporation who shall serve as agents for the petitioners in all legal matters, including the receipt of notices. Notice will be sufficient if served on the chairperson or vice chairperson. If the chairperson is unable to carry out the duties required in this Section, the vice chairperson shall carry out such duties.

B.(1)(a) Prior to entering any signatures, the chairperson shall file a copy of the incorporation petition with the secretary of state who shall endorse thereon the fact and date of filing. The copy of the incorporation petition shall be deemed filed as of the date of endorsement by the secretary of state. The secretary of state shall notify the chairperson of the endorsement date within ten business days, by certified mail, return receipt requested. No signatures for incorporation shall be collected until the chairperson receives notice of the endorsement date.

(b) The secretary of state shall immediately transmit, by mail or electronically, a copy of the filed petition to the registrar of voters for each parish in which the proposed incorporated area is situated. Within ten business days after the date of the endorsement, the registrar of voters for each parish in which the proposed incorporated area is situated shall transmit to the chairperson and the secretary of state, by mail or electronically, a notice of the number of electors residing within the area proposed for incorporation as of the date the notice is sent to the chairperson and the secretary of state.

(c) No copy of an incorporation petition shall be filed with the secretary of state within a period beginning thirteen days prior to the date of any election through ten days after the date of that election.

C.(1) The signatures of twenty-five percent of the electors residing in the area proposed for incorporation shall be required in order to file the signed petition as provided in R.S. 33:2(A).

(2) The chairperson shall submit the signed and dated petition for certification to the registrar of voters for each parish in which the proposed incorporated area is situated. However, not less than fourteen days prior to submitting the signed and dated petition for certification, the chairperson shall provide written notice by certified mail, return receipt requested, or by hand delivery receipted on a return receipt request form to the registrar of voters for each parish of his intention to submit the petition for certification. The chairperson shall submit the signed and dated petition for certification not later than:

(a) One hundred and eighty days after the date on which he receives notice of the date of endorsement by the secretary of state, if fewer than ten thousand qualified electors reside within the area proposed for incorporation.

(b) Two hundred and seventy days after the date on which he receives notice of the date of endorsement by the secretary of state, if ten thousand or more qualified electors reside within the area proposed for incorporation.

(3)(a) The chairperson shall attach to the signed and dated petition an affidavit attesting to the fact that no signatures were obtained prior to the receipt of notice of the endorsement date.

(b) If the chairperson fails to submit the affidavit and the signed and dated petition within the time period specified in this Subsection, the registrar of voters shall not review the petition to determine whether it contains the required signatures as provided in R.S. 33:2, and no copy of a petition for incorporation that proposes to incorporate the same area shall be filed with the secretary of state for at least sixty days.

D.(1) The handwritten signatures of the electors must reasonably correspond with their signatures on file in the office of the registrar of voters. All electors residing in the area proposed for incorporation shall be eligible to sign the petition. More than one copy of the petition may be circulated but the signature of an elector shall be counted only one time in the calculation of the twenty-five percent required by R.S. 33:2.

(2) Prior to certification of a signed and dated petition as provided in R.S. 33:2(C) but not more than five days after a signed and dated petition is submitted for certification pursuant to Subsection C of this Section, whichever is earlier, the registrar of voters shall honor the written request of any elector who desires to have his handwritten signature either stricken from or added to the signed and dated petition. The written request of the elector shall include the name and address of the elector, the date of birth of the elector, the signature of the elector, and the date of the request.

E.(1) A signed and dated petition, including an elector's name, address, and signature, shall be a public record as of the date that written notice is given by the chairperson pursuant to Subsection C of this Section. However, the elector's day and month of birth shall be redacted or not disclosed as provided in R.S. 18:154. The written request of the elector to have his signature stricken from or added to a petition pursuant to Paragraph(D)(2) of this Section shall also be a public record, except for the elector's day and month of birth as provided in R.S. 18:154.

(2)(a) Prior to submitting a signed and dated petition to the registrar of voters pursuant to Subsection C of this Section, the chairperson shall be the custodian of any such petition.

(b) Upon receipt of a signed and dated petition submitted by the chairperson pursuant to Subsection C of this Section, the registrar of voters shall be the custodian of the petition.

(c) The petition and the custodian of the petition shall be subject to all the provisions of R.S. 44:31 et seq.

F. If the final day for any action required in this Section falls on a Saturday, Sunday, or legal holiday, the deadline shall be on the next day which is not a Saturday, Sunday, or legal holiday.

G. Notwithstanding any provision of law to the contrary, during the time period granted to a chairperson to submit a petition for certification pursuant to Subsection C of this Section, no municipality shall annex any area included within an area proposed for incorporation as described in a petition which has been filed with the secretary of state. Any annexation in violation of this Subsection shall be null and void ab initio.

Acts 1984, No. 536, §1, eff. Sept. 1, 1984; Acts 1999, No. 425, §1; Acts 2016, No. 376, §1.



RS 33:2 - Filing of petition; certification; forwarding to governor

§2. Filing of petition; certification; forwarding to governor

A. When the proponents of the petition for incorporation believe they have the signatures of at least twenty-five percent of the electors residing in the area, they shall file the petition with the registrar of voters for the parish or parishes in which the unincorporated area is located.

(1) If the unincorporated area is located in one parish, the registrar of voters for that parish shall determine if twenty-five percent or more of the electors residing in the area proposed for incorporation have signed the petition.

(2) If the unincorporated area is located in more than one parish, each registrar of voters shall determine the number of electors residing in the area proposed for incorporation and the number of electors who have signed the petition. In such cases, the registrars of voters shall confer to determine which one has the most electors residing in the area proposed for incorporation. The registrar of voters of the parish with the most electors shall combine his calculations with those of other registrars of voters to determine if the required twenty-five percent of electors have signed the petition.

(3) The required percentage shall be determined on the basis of the number of electors on the rolls of the registrar of voters or registrars of voters at the time the petition was filed with a registrar of voters.

B. If the registrar of voters determines that less than twenty-five percent of the electors have signed the petition, the proponents of the incorporation shall have an additional sixty days within which they can obtain additional signatures to the petition to meet the twenty-five percent requirement. If they fail to obtain the required percent of signatures within sixty days, no petition for incorporation of all or a part of the area proposed for incorporation under this Subpart shall be circulated for two years after the expiration of the sixty-day period.

C. If the registrar of voters determines that the required twenty-five percent of electors have signed the petition, upon the initial presentation or upon the expiration of the sixty-day period for obtaining additional signatures, the registrar of voters shall issue a certificate stating that twenty-five percent or more of the electors residing in the area proposed for incorporation have signed the petition. The registrar of voters shall forward this certificate to the governor.

Acts 1984, No. 536, §1, eff. Sept. 1, 1984.



RS 33:3 - Governor's determination; special election

§3. Governor's determination; special election

A. Upon receipt of the certificate from the registrar of voters, the governor shall determine if the petition complies with the provisions of this Subpart, including the requirement that in excess of two hundred inhabitants reside in the area proposed for incorporation. If the governor finds that there has been compliance with the provisions of this Subpart, he shall call a special election to be held on the next possible date for special elections specified in R.S. 18:402.

B. The special election shall be for the purpose of determining whether the unincorporated area described in the petition shall become a municipality. All qualified electors residing within the area proposed for incorporation shall be entitled to vote in the special election and the election shall be held in accordance with the procedures specified in R.S. 18:1300. The costs of the special election shall be borne by the parish in which the area proposed for incorporation is located. If such area is located in more than one parish, the cost of the election shall be prorated between the parishes on the basis of the percentage of electors residing in each parish who are eligible to vote in the election. The results of the election shall be determined and promulgated as provided in R.S. 18:1300.

C. If a majority of the electors voting in the special election vote against incorporation, no petition for incorporation of all or a part of the area proposed for incorporation under this Subpart may be circulated for two years from the date of the election.

D. If a majority of electors voting in the special election vote for incorporation, a chairperson for the petition shall publish the results of the election once in the official journal of the parish in which the area is located. However, if the area is located in more than one parish, the results of the election shall be published once in the official journals of each of the parishes in which the area is located. The notice of the results of the election shall also state the name of the municipality, that the municipality will be legally incorporated thirty days from the date of the publication unless a legal action contesting the incorporation is filed within the thirty-day period, and that notice of such action must be served on the chairperson within the thirty-day period.

E. If a chairperson has not received notice within the prescribed period, the area proposed to be incorporated shall become a municipal corporation at the expiration of the prescribed period and shall have the municipal name set forth in the petition. A chairperson for the petition shall file the following documents in the office of the secretary of state: a copy of the petition, a certified copy of the results of the election, and a copy of the notice or notices announcing the results of the election and stating the date on which the municipality would become legally incorporated barring the institution of legal action within the time specified in R.S. 33:3(D).

Acts 1984, No. 536, §1, eff. Sept. 1, 1984; Acts 1999, No. 425, §1.



RS 33:4 - Legal action contesting an incorporation

§4. Legal action contesting an incorporation

A. Any of the following persons or governmental entities may file a petition contesting the incorporation:

(1) Any elector residing in the area proposed for incorporation.

(2) Any person owning land in such area.

(3) Any municipality which might be adversely affected or an elected official of the governing authority of such a municipality.

B. The petition shall be filed and summons served on the chairperson of the petition within the times specified in R.S. 33:3(D). The petition shall be filed in the district court having jurisdiction over the area in which all or a majority of the electors eligible to have voted in the special election on incorporation reside. The petition shall set forth the reasons why the incorporation should not be approved, which may include the reason that the incorporation might adversely affect the person or governmental entity. The procedures applicable to a civil action shall be applicable to these actions. If more than one petition is filed, the actions shall be consolidated for trial.

C. The district court may designate or appoint a commissioner who shall be a noninterested party to hold hearings on the petition. The designated or appointed commissioner, after holding such hearings, shall file a written report stating his findings of fact and conclusions of law concerning the petition and making a recommendation to the district court concerning whether the area should be incorporated.

D. The district court shall determine whether there has been full compliance with the provisions of this Subpart, including the accuracy of the statements in the petition and of the certification of the registrar of voters. The court shall also reach a determination as to whether the municipality can in all probability provide the proposed public services within a reasonable period of time and whether the incorporation is reasonable. In determining whether the incorporation is reasonable, the court shall consider the possible adverse effects the incorporation may have on other municipalities in the vicinity.

E.(1) If the district court determines that the provisions of this Subpart have been complied with, that the municipality has the capacity to provide the proposed public services within a reasonable period of time, and that the incorporation is reasonable, the district court shall enter an order declaring the date the municipality shall become incorporated. The order shall set forth the name and the boundaries of the municipality. Unless this order is vacated by a timely suspensive appeal, a copy of the order shall be filed in the office of the secretary of state.

(2)(a) If the district court determines that the provisions of this Subpart have not been complied with, that the proposed municipality will not be able to provide the public services proposed in the petition within a reasonable period of time, or that the incorporation is unreasonable, the district court shall enter an order denying the incorporation.

(b) Unless the order is vacated by timely appeal, no petition for the incorporation of all or part of the area proposed for incorporation under this Subpart shall be circulated for two years from the date of the order of the district court.

Acts 1984, No. 536, §1, eff. Sept. 1, 1984.



RS 33:5 - Appellate review

§5. Appellate review

A. Any person or governmental entity that filed a petition contesting the proposed incorporation as provided in R.S. 33:4 may appeal a district court order granting the incorporation within the time and in the manner provided by law.

B. Any elector residing in the area proposed for incorporation or any person owning land in the area proposed for incorporation may appeal a district court order denying incorporation of the area within the time and in the manner provided by law.

Acts 1984, No. 536, §1, eff. Sept. 1, 1984.



RS 33:6 - Officers of newly incorporated municipality

§6. Officers of newly incorporated municipality

The governor shall appoint all the officers of a newly incorporated municipality, who shall give bond as required. Such officers shall hold office until, the next general municipal election and until their successors take their oaths of office.

Acts 1984, No. 536, §1, eff. Sept. 1, 1984.



RS 33:7 - Applicability of Subpart

§7. Applicability of Subpart

A. The provisions of this Subpart shall apply to every municipality incorporated on or after September 1, 1984.

B. The provisions of this Subpart shall not be applicable in testing the validity of the corporate existence of a municipality incorporated prior to September 1, 1984. All municipalities incorporated prior to September 1, 1984, shall have such validity tested according to the law in effect at the time of their incorporation.

Acts 1984, No. 536, §1, eff. Sept. 1, 1984.



RS 33:8 - Ordinance adopting new name

SUBPART B. CHANGE OF NAME OF MUNICIPALITY

§8. Ordinance adopting new name

A. The municipal governing authority may adopt an ordinance adopting a new name for the municipality and shall submit a certified copy of such ordinance to the governor. The governor shall approve the new name unless he determines that the new name is the same as or so similar to the name of another municipality in the state of Louisiana that the new name would cause considerable confusion.

B. Upon approval by the governor of the name change, the municipal governing authority shall publish the ordinance once in a newspaper of general circulation in the municipality. Upon entry of the ordinance and of a certified copy of this notice in the minutes of a meeting of the governing authority, the change of the name of the municipality shall be effective.

Acts 1984, No. 536, §1, eff. Sept. 1, 1984.



RS 33:9 - To 12 Repealed by Acts 1984, No. 337, 1.

§9. §§9 to 12 Repealed by Acts 1984, No. 337, §1.



RS 33:21 - Official seal, insignia, symbol, emblem, coat of arms, or logo

PART II. LOCAL GOVERNMENTAL SUBDIVISION -

GENERAL PROVISIONS

§21. Official seal, insignia, symbol, emblem, coat of arms, or logo

A. If a local governmental subdivision by ordinance or resolution adopts an official seal, insignia, symbol, emblem, coat of arms, or logo which contains its name or which contains any device, depiction, or inscription which identifies the local governmental subdivision, no person shall use such official seal, insignia, symbol, emblem, coat of arms, or logo without the written consent of the local governmental subdivision or authorized public official.

B. Any person who violates the provisions of this Section shall be fined not more than five hundred dollars for each violation.

Acts 1997, No. 833, §1, eff. July 10, 1997.



RS 33:31 - Cellular telephone usage in motor vehicles; state preemption

§31. Cellular telephone usage in motor vehicles; state preemption

Regulation of operator or passenger use of cellular telephones and other electronic communications devices in a motor vehicle is exclusively reserved to and preempted by the state. No local governmental subdivision shall enact or enforce any charter provision, ordinance, resolution, or other provision regulating the use of cellular phones or other electronic communications devices in a motor vehicle.

Acts 2003, No. 281, §1, eff. June 10, 2003.



RS 33:41 - Illegal contracts

§41. Illegal contracts

A. Any contract awarded or executed, or purchase made in violation of R.S. 14:118 (public bribery), and where a conviction has been obtained, shall be null and void and shall not be enforced in the courts of this state. However, in instances where the contract or purchase agreement encompasses a service or commodity that is of a vital need to or for the public, a court may allow a limited transition period to enable the local government authority to secure an alternative source for the service or commodity.

B.(1) Pursuant to Subsection A, the local government authority that is a party to the contract or purchase agreement shall apply, in its name, through an attorney of its choosing, to a court of competent jurisdiction for an order or injunction to restrain the misapplication of funds or the execution or performance of any contract or purchase order made on its behalf in contravention of law, or which was procured by fraud or corruption.

(2) In the event the attorney chosen by the local government authority fails to apply for the order or injunction required by Paragraph (1) of this Subsection, within ninety days following a conviction, the district attorney shall apply for such order or injunction on behalf of the local government authority.

Acts 2010, No. 450, §1, eff. June 22, 2010.



RS 33:42 - Privately owned public water supply and sewer systems; failure to meet certain standards; effects

§42. Privately owned public water supply and sewer systems; failure to meet certain standards; effects

A. The provisions of this Section shall apply to any political subdivision within a parish having a population greater than two hundred thousand but less than two hundred and thirty thousand according to the latest federal census.

B. A privately owned public water supply or sewer system provider serving the residents of a political subdivision as set forth in this Section shall comply with all applicable standards set forth in law and regulation, including standards relative to chlorination and iron and manganese control of drinking water and disinfection of waste water discharged in compliance with such sewer system provider's permit, rules, regulations, and laws governing the operation of such sewer system provider.

C.(1) In addition to any other penalty or liability authorized by law that may be imposed upon a privately owned public water supply or sewer system provider that fails to meet applicable standards, a political subdivision may by ordinance adopt a remediation charge to be imposed upon such a system operating therein in accordance with such conditions and in such an amount as the political subdivision determines in order to implement the provisions of this Section.

(2) A privately owned public water supply or sewer system provider that is penalized by the state or political subdivision within which it operates at least two separate times within a consecutive twelve-month period due to failure to comply with applicable laws and regulations relative to water supply or wastewater treatment and discharge shall, upon the request of the governing authority of the political subdivision, transfer such system to the political subdivision for just compensation or be subject to receivership pursuant to R.S. 30:2075.3 or R.S. 40:5.9. Such a transfer shall be subject to applicable rules, regulations, and laws governing the transfer of a permit, license, or certificate for a privately owned public water supply or sewer system provider and shall be subject to approval by the Public Service Commission.

D. The Louisiana Department of Health shall provide technical assistance concerning iron and manganese issues to privately owned public water supply providers to pursue possible solutions such as installing new wells with greater depths and to assist impacted populations to resolve their drinking water issues.

E. Privately owned public water supply providers that have on-site water filtration systems shall be required to maintain and utilize such systems. Any privately owned public water supply provider that fails to maintain and utilize any such system shall be subject to a fine by the Louisiana Department of Health of one thousand dollars per day until the system is maintained and utilized.

F. The provisions of this Section shall not apply to any privately owned public water supplier or sewer system provider who, on January 1, 2014, conducted operations in three or fewer parishes. This Section shall apply to any privately owned public water supplier or sewer system provider who, on January 1, 2014, conducted operations in more than three parishes.

Acts 2014, No. 861, §1.



RS 33:81 - Repealed by Acts 1984, No. 536, 3, eff. Sept. 1, 1984.

PART II. (BLANK)

PART III. CHANGE OF NAME OF MUNICIPALITY

§81. §§81, 82 Repealed by Acts 1984, No. 536, §3, eff. Sept. 1, 1984.



RS 33:101 - Definitions

PART IV. PHYSICAL DEVELOPMENT OF PARISHES

AND MUNICIPALITIES

SUBPART A. PLANNING COMMISSIONS

§101. Definitions

For the purpose of this Subpart, the following terms are defined as follows:

(1) "Master plan" means a statement of public policy for the physical development of a parish or municipality adopted by a parish or municipal planning commission.

(2) With regard to municipalities, certain terms are defined as follows:

(a) "Municipality" includes any incorporated city, town, or village.

(b) "Chief executive" means the mayor or corresponding officer of a municipality, whatever his title.

(c) "Local legislative body" means the mayor and board of aldermen, the commission council, or other governing body of a municipality.

(3) "Planning commission" means an official planning commission appointed in accordance with the provisions of this Subpart. It shall denote either a parish planning commission, or a municipal planning commission, as the case may be. The term "parish or municipality as the case may be", when appropriate to the context, relates to the respective jurisdictions or functions of a parish planning commission with regard to the parish for which it is established and of a municipal planning commission with regard to the municipality for which it is established; or, when appropriate to the context, relates to the rights and remedies which the respective parish or municipality may exercise to enforce the provisions of this Subpart.

(4) "Streets" and "roads" includes streets, avenues, boulevards, roads, lanes, alleys, viaducts, and other ways.

(5)(a) "Subdivision" means the division of a lot, tract, or parcel of land into two or more lots, plats, sites or other divisions of land for the purpose, whether immediate or future, of sale or of building development, and, with regard to parishes, for the purpose of sale or of building development for purposes other than agricultural. It includes resubdivision and, when appropriate to the context, relates to the process of subdividing or to the land or territory subdivided.

(b) "Resubdivision", in addition to being synonymous with "subdivision", means and shall also include the consolidation of two or more lots, plats, tracts, parcels, or other divisions of land into one or more lots, plats, tracts, parcels, or other divisions of land.

Acts 1990, No. 699, §1, eff. July 20, 1990; Acts 2004, No. 859, §1, eff. July 12, 2004.

NOTE: See Acts 2004, No. 859, §2, relative to applicability of Act.



RS 33:101.1 - Subdivision approval a legislative function

§101.1. Subdivision approval a legislative function

Except as otherwise provided in this Subpart, the act of approving or disapproving a subdivision plat is hereby declared a legislative function involving the exercise of legislative discretion by the planning commission, based upon data presented to it; provided that any subdivision ordinance enacted by the governing authority of a parish or municipality or the acts of the planning commission, or planning administrator shall be subject to judicial review on the grounds of abuse of discretion, unreasonable exercise of police powers, an excessive use of the power herein granted, or denial of the right of due process. The right of judicial review of a subdivision ordinance shall not be limited by the foregoing, however, nothing contained in this Subpart or in any subdivision ordinance adopted by a parish or municipality shall be construed as imposing upon such parish or municipality a duty, special or otherwise, to or for the benefit of any individual person or group of persons.

Acts 1990, No. 699, §1, eff. July 20, 1990.



RS 33:102 - Grant of power to parishes and municipalities

§102. Grant of power to parishes and municipalities

Every parish and every municipality may make, adopt, amend, extend, add to, or carry out official plans as provided in this Subpart, and may create by ordinance a planning commission with the powers and duties as provided by this Subpart, and may appropriate funds for the commission.

Acts 2004, No. 859, §1, eff. July 12, 2004.



RS 33:102.1 - Regulation of amateur radio antennas

§102.1. Regulation of amateur radio antennas

A. No parish or municipality may enact or enforce an ordinance or regulation that is in conflict with the ruling of the Federal Communications Commission in "Amateur Radio Preemption, 101 FCC 2nd 952 (1985)" or other federal regulations related to amateur radio service, including 47 C.F.R. Part 97.

B. If a parish or municipality adopts an ordinance or regulation involving the placement, screening, or height of an amateur radio antenna based on health, safety, or aesthetic conditions, the ordinance or regulation must:

(1) Reasonably accommodate amateur communications.

(2) Represent the minimal practicable regulation to accomplish the parish's or municipality's legitimate purpose.

(3) Not limit the height of an antenna or its supporting structure to less than twenty feet above the maximum height allowed for any structures or buildings located in the zone or district where the antenna is located under applicable codes, regulations, or ordinances. The provisions of this Paragraph shall not apply to historic districts.

Acts 1999, No. 1325, §1; Acts 2012, No. 630, §1, eff. June 7, 2012.



RS 33:103 - Planning commission; membership; appointment

§103. Planning commission; membership; appointment

A. A parish planning commission shall consist of not less than five nor more than nine members, at the discretion of the police jury or other parish governing authority, all to be appointed by the police jury or other parish governing authority. The police jury or other parish governing authority may remove any member of the commission, after public hearing, for inefficiency, neglect of duty, or malfeasance in office.

B. A municipal planning commission shall consist of not less than five nor more than nine members, at the discretion of the local legislative body, all to be appointed by the chief executive of the municipality, who may remove any member of the commission, after public hearing, for inefficiency, neglect of duty, or malfeasance in office.

C.(1) All members of a commission, whether a parish or a municipal planning commission, shall serve without compensation, except as otherwise provided by this Paragraph or as otherwise provided by law, and shall hold no other public office, except they may also serve as members of any duly constituted regional commission of which their parish or municipality forms a part.

(a) Nothing contained in this Section shall prevent the governing authority of St. Charles Parish from paying to the members of the zoning commission of St. Charles Parish not less than forty dollars nor more than sixty dollars per diem for attending meetings of the commission. In no instance, however, shall the number of meetings exceed a maximum of twelve per year.

(b) Notwithstanding any other provision of this Section to the contrary, the police jury of St. John the Baptist Parish may pay members of the planning commission of St. John the Baptist Parish per diem not less than twenty-five dollars nor more than forty dollars for attending meetings of said commission for a maximum of fifteen meetings per year.

(c) Notwithstanding any other provision of this Section to the contrary, the police jury of St. James Parish may pay members of the planning commission of the parish and the respective governing authorities of the municipalities may pay the planning commissions of the municipalities of Lutcher and Gramercy per diem not less than twenty-five dollars nor more than forty dollars for attending meetings of said commissions for a maximum of fifteen meetings per year per commission.

(d) Notwithstanding any other provision of this Section to the contrary, the parish council of West Baton Rouge Parish shall pay members of the planning commission of West Baton Rouge Parish per diem which shall not exceed the rate allowable for per diem deduction under Section 162(h)(1)(B)(ii) of Title 26 of the United States Code for attending meetings of the commission for a maximum of twenty-four days per year.

(e) Repealed by Acts 1997, No. 1274, §2, eff. Jan. 1, 1998.

(f) Notwithstanding any other provision of this Section to the contrary, the police jury of Acadia Parish may pay members of the planning commission of Acadia Parish per diem of twenty-five dollars for attending meetings of said commission for a maximum of twenty-four meetings per year.

(g) Notwithstanding any other provision of law or of this Section to the contrary, the governing authority of Lafourche Parish may pay members of the Lafourche Parish Planning and Zoning Commission a per diem of not less than twenty-five dollars and not more than forty dollars for attendance at meetings of the commission for a maximum of twelve meetings per year.

(h)(i) Notwithstanding any other provision of this Section to the contrary, the governing authority of St. Tammany Parish may set the membership of the St. Tammany Parish Planning Commission at not less than fourteen members, each member being a resident of the police jury district from which he is appointed.

(ii) Members of the St. Tammany Parish Planning Commission shall be appointed by a majority vote of the governing authority of the parish for staggered terms as follows: four members for one year; four members for two years; four members for three years; and two members for four years. Terms of members shall be decided by lot by the governing authority of St. Tammany Parish at its first regularly scheduled meeting after June 25, 1993. The successor of each member shall be appointed to serve a term of three years from the expiration of the term of his predecessor.

(iii) Notwithstanding any other provision of this Section to the contrary, the governing authority of St. Tammany Parish may pay members of the St. Tammany Parish Planning Commission a per diem of fifty dollars for attendance at meetings of the commission for a maximum of twenty-four meetings per year.

(i) Notwithstanding any provision of this Section or any other law to the contrary, the governing authority of Tangipahoa Parish may pay members of the planning commission of Tangipahoa Parish and such members may receive a per diem of not less than twenty-five dollars nor more than sixty dollars for attendance at meetings of the commission for a maximum of sixteen meetings per year. Such per diem shall be paid by the parish governing authority out of funds appropriated or otherwise made available for such purposes.

(j) Notwithstanding any provision of this Section or any other law to the contrary, the governing authority of the city of Plaquemine may pay members of the planning commission of the city and such members may receive a per diem for attendance at meetings of the commission for a maximum of twenty-four days per year in amounts not to exceed the following maximums:

(i) Fifty dollars for the chairman of the commission.

(ii) Twenty-five dollars for all other members.

(k) The governing authority of Iberville Parish may pay members of the Iberville Parish planning commission and such members may receive a per diem of not more than twenty-five dollars for attendance at meetings of the commission for up to twenty-four meeting days per year. Any such per diem shall be paid out of funds appropriated or otherwise made available for such purpose.

(l) Notwithstanding any other provision of law to the contrary, the governing authorities of the municipalities of Arcadia, Delhi, Gramercy, Haughton, Haynesville, Iowa, Jena, Lake Arthur, Lockport, and Many may pay a per diem to members of their respective municipal planning commissions for attending meetings of any such commission. The rate of per diem to be paid to such members and the number of meetings for which per diem shall be paid shall be established by ordinance of the governing authority of each municipality.

(m) Notwithstanding any provision of law to the contrary, the governing authority of the parish of St. Mary may pay members of the planning and zoning commission of the parish a per diem of seventy-five dollars for attendance at meetings of the commission for a maximum of fifteen meetings per year. Any such per diem shall be paid by the parish governing authority from monies appropriated out of the general fund of the parish.

(2) The parish governing authority or local legislative body of the municipality, as the case may be, shall establish staggered initial terms of the members of the planning commission. Such terms shall be no less than four years nor more than ten years in length. However, nothing contained herein shall affect the term of any member incumbent on the effective date of this Subsection.

D. The successors of the members of a planning commission, whether a parish or municipal planning commission shall be appointed by the parish governing authority or the local legislative body of the municipality, as the case may be, for terms of equal length for all members, to be determined by said authority or body, which terms shall be for not less than four years or more than ten years from and after expiration of the terms of their predecessors in office.

Provided however, that nothing contained herein shall affect the term of any member incumbent on the effective date of this Subsection.

E. If a vacancy occurs other than by an expiration of the term, it shall be filled by appointment by the original appointing authority for the unexpired term.

F. Where a parish or municipality has adopted a charter for local self-government or other home rule charter and such charter provides for the establishment of a planning commission or otherwise provides for the functions of a planning commission to be performed by the governing authority or other board or commission, the provisions of this Subpart concerning membership, appointment, organization, and structure shall not be applicable. In such case, any parish or municipality with a home rule charter may avail itself of the power and authority granted herein to a planning commission; however, nothing herein shall diminish any power or authority already granted by a home rule charter or other law.

Amended by Acts 1956, No. 135, §1; Acts 1961, No. 76, §1; Acts 1968, No. 654, §1; Acts 1974, No. 480, §2; Acts 1975, No. 23, §1; Acts 1976, No. 57, §1; Acts 1977, No. 42, §1; Acts 1980, No. 737, §1; Acts 1980, No. 781, §1; Acts 1981, No. 123, §1; Acts 1985, No. 409, §1; eff. Jan. 1, 1986; Acts 1990, No. 699, §1, eff. July 20, 1990; Acts 1991, No. 720, §1; Acts 1993, No. 980, §1, eff. June 25, 1993; Acts 1995, No. 123, §1; Acts 1997, No. 438, §1; Acts 1997, No. 453, §1; Acts 1997, No. 1274, §2, eff. Jan. 1, 1998; Acts 1999, No. 90, §1; Acts 2000, 1st Ex. Sess., No. 137, §1, eff. April 19, 2000; Acts 2006, No. 725, §1, eff. July 1, 2006; Acts 2008, No. 105, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Acts 2011, No. 255, §1, eff. July 1, 2011.



RS 33:103.1 - Training requirements; commission and advisory board members

§103.1. Training requirements; commission and advisory board members

A. All appointed members of parish and municipal planning commissions and of advisory boards to such commissions, including boards of zoning adjustment, shall receive at least four hours of training in the duties, responsibilities, ethics, and substance of the positions held or to be held, either prior to taking office or no later than one year after office is assumed. All training shall be approved by the parish or municipal planning commission or advisory board.

B. The provisions of this Section shall only apply to members appointed to such boards and commissions on or after July 12, 2004.

Acts 2004, No. 859, §1, eff. July 12, 2004.



RS 33:104 - Organization, meetings, and rules

§104. Organization, meetings, and rules

A. A commission shall elect a chairman from its membership and create and fill such other of its offices as it may determine. The term of chairman shall be one year, with eligibility for reelection. A commission shall hold at least one regular meeting in each month. It shall adopt rules for transaction of business and shall keep a record of its resolutions, transactions, findings, and determinations, which record shall be a public record.

B. Notwithstanding the provisions of Subsection A of this Section, a commission located in any municipality with a population of not less than six thousand one hundred twenty-five persons and not more than six thousand five hundred persons according to the latest federal decennial census may cancel a monthly commission meeting if there are no items to be placed on the agenda for the meeting. The commission shall provide notice to the public that the meeting is cancelled no less than five days prior to the scheduled meeting by placing a notice of cancellation in the official journal of the municipality in which the commission is located and by posting a copy of such notice on the door of the building in which the meeting is to be held and via the Internet on the official website of the municipality in which the commission is located.

Acts 2014, No. 268, §1.



RS 33:105 - Staff and finances

§105. Staff and finances

A commission may appoint such employees as it may deem necessary for its work, whose appointment, promotion, demotion, and removal shall be subject to the same provisions of law, including civil service regulations, as govern other corresponding civil employees of the parish or municipality, as the case may be. A commission may also contract with planning experts, engineers, architects, and other consultants for such services as it may require. The expenditures of a commission, exclusive of those made from funds received by gift, shall be within the amounts appropriated for the purpose by the local legislative body, which shall provide the funds, equipment, and accommodations necessary for a commission's work.



RS 33:106 - General powers and duties

§106. General powers and duties

A.(1) A parish planning commission shall make and adopt a master plan for the physical development of the unincorporated territory of a parish.

(2) A municipal planning commission shall make and adopt a master plan for the physical development of the municipality.

B.(1) Any such plan shall provide a general description or depiction of existing roads, streets, highways, and publicly controlled corridors, along with a general description or depiction of other public property within the jurisdiction that is subject to the authority of the commission.

(2) Any such plan, with the accompanying maps, plats, charts, and descriptive matter may include a commission's recommendations for the development of the parish or municipality, as the case may be, including, among other things, the general location, character, and extent of railroads, highways, streets, viaducts, subways, bus, street car and other transportation routes, bridges, waterways, lakes, water fronts, boulevards, parkways, playgrounds, squares, parks, aviation fields, and other public ways, grounds, and open spaces; the general location of public buildings, schools, and other public property; the general character, extent and layout of public housing and of the replanning of blighted districts and slum areas; the general location and extent of public utilities and terminals, whether publicly or privately owned or operated, for water, light, sanitation, communication, power, transportation, and other purposes; and the removal, relocation, widening, narrowing, vacating, abandonment, change of use, or extension of any of the foregoing ways, grounds, open spaces, buildings, property, utilities, or terminals.

C. As the work of making the whole master plan progresses, a commission may from time to time adopt and publish a part or parts thereof, any such part to cover one or more major sections or divisions of the parish or municipality, as the case may be, or one or more of the aforesaid or other functional matters to be included in the plan. A commission may from time to time amend, extend, or add to the plan.

D. Where a municipal planning commission has been established under the authority of this Subpart, it shall also serve as a municipal zoning commission, and when acting as such, it shall hold separate meetings with separate minutes and records.

Acts 2004, No. 859, §1, eff. July 12, 2004.

NOTE: See Acts 2004, No. 859, §2, relative to applicability of Act.



RS 33:106.1 - Planning commissions; exempt subdivisions; septic tanks and field drains permitted

§106.1. Planning commissions; exempt subdivisions; septic tanks and field drains permitted

A. Notwithstanding any other provision in this Chapter to the contrary, no parish, regional, or other planning commission, except those of the parishes of Bossier, Cameron, St. Charles, St. James, Lincoln, Plaquemines, St. Tammany, Washington, Allen, Tangipahoa, Jefferson Davis, Evangeline, Sabine, St. John the Baptist, West Baton Rouge, and Caddo, and those of any city or municipality within said parishes, and except those covering a jurisdiction with a population greater than three hundred thousand, shall have jurisdiction over the following subdivisions of land except with respect to requirements for utilities, drainage, including sewerage disposal and street planning dimensions, composition, and alignment:

(1) Any parcel of land situated outside an incorporated area which is owned wholly by one owner or co-owners and is divided into single-family lots of a minimum square footage of twenty-two thousand five hundred square feet, with a minimum width of one hundred twenty-five feet of frontage, except those lots that are nonrectangular with less than a minimum of one hundred twenty-five feet of frontage have an average width of one hundred twenty-five feet, provided said lots have a frontage of at least sixty feet, and provided that the size of the lots can support sewage disposal systems and individual water systems which meet the requirements of the office of preventive and public health services after consideration of recognized standards of suitability. However, the provisions of this Section and those of R.S. 33:106 shall not apply to any rural subdivision residence constructed prior to January 1, 1980, if the builder on or buyer of such residence installs a septic tank with an absorption field, or, as alternative method, an individual mechanical sewage treatment plant for individual single-family homes, either of which must qualify as an acceptable sewage treatment system as determined by the office of preventive and public health services of the Louisiana Department of Health, and which would be acceptable to the local health authority of the parish in which the residence is located. Furthermore, no parish, municipality, or planning commission shall enact a sewerage permit ordinance or similar regulation authorizing the installation of individual sewage treatment and disposal systems without written approval by the office of preventive and public health services of the Louisiana Department of Health.

(2) Any parcel of land, wherever located, upon which a servitude of passage is created for ingress or egress which does not create a through passage and is used exclusively as a driveway need not meet any street planning dimensions, except said servitude must be adequate in dimensions to provide for ingress and egress by service and emergency vehicles.

B. On the tracts excepted from planning commission regulation in this Section, the utilization of individual sewage disposal systems shall be permitted and the utilization of any other sewage disposal system shall not be required, provided such sewage disposal systems meet requirements of the office of preventive and public health services.

Added by Acts 1978, No. 527, §1. Amended by Acts 1979, No. 47, §1, eff. June 20, 1979; Acts 1980, No. 673, §1; Acts 1980, No. 782, §1; Acts 1981, No. 379, §1; Acts 1982, No. 716, §1; Acts 1985, No. 569, §1, July 12, 1985; Acts 2001, No. 342, §1.



RS 33:106.2 - West Baton Rouge Parish Planning Commission; applicability

§106.2. West Baton Rouge Parish Planning Commission; applicability

The provisions of this Subpart shall not apply to the planning commission of West Baton Rouge Parish to the extent that such provisions are in conflict with the provisions of the West Baton Rouge Parish Home Rule Charter and any ordinances adopted pursuant to such home rule charter provisions.

Acts 2000, 1st Ex. Sess., No. 137, §1, eff. April 19, 2000.



RS 33:107 - Purposes in view

§107. Purposes in view

In the preparation of such plan, a parish planning commission shall make careful and comprehensive surveys and studies of present conditions and future growth of the parish, with due regard to its relation to neighboring territory and to the relation of unincorporated territory in the parish to incorporated territory therein.

In the preparation of such plan a municipal planning commission shall make careful and comprehensive surveys and studies of present conditions and future growth of the municipality and its environs.

A plan shall be made with the general purpose of guiding and accomplishing a co-ordinated, adjusted, and harmonious development of the parish or municipality, as the case may be, and its environs which will, in accordance with present and future needs, best promote health, safety, morals, order, convenience, prosperity, and general welfare, as well as efficiency and economy in the process of development; including, among other things, adequate provision for traffic, the promotion of safety from fire and other dangers, adequate provision for light and air, the promotion of the healthful and convenient distribution of population, the promotion of good civic design and arrangement, wise and efficient expenditure of public funds, the adequate provision of public utilities and other public requirements, and in the case of a municipal planning commission, vehicular parking.



RS 33:108 - Procedure of commission; adoption of plan

§108. Procedure of commission; adoption of plan

A. A commission may adopt a plan as a whole by a single resolution or may by successive resolutions adopt successive parts of a plan, said parts corresponding with major geographical sections or divisions of the parish, in the case of a parish planning commission, or of the municipality, in the case of a municipal planning commission, or with functional subdivisions of the subject matter of the plan, and may adopt any amendment or extension thereof or addition thereto.

B. Before the adoption of a plan or any such part, amendment, extension, or addition, a commission shall hold at least one public hearing thereon. A parish planning commission shall give notice of the purpose, time, and place of the public hearing by one publication in a newspaper of general circulation throughout the parish at least ten days prior to the date set for the hearing. A municipal planning commission shall give notice of the purpose, time, and place of the public hearing by one publication in a newspaper of general circulation in the municipality at least ten days prior to the date set for the hearing.

C. The adoption of a plan or of any such part or amendment or extension or addition shall be by resolution of a commission. The resolution shall refer expressly to the maps and descriptive and other matter intended by a commission to form the whole or part of a plan, and the action taken shall be recorded on the map and plan and descriptive matter by the identifying signature of the chairman or secretary of the commission.

D. Certified copies of a summary of the plan or part thereof shall be filed with the division of administration, with the local legislative body and with the clerk of court of the parish, except in the parish of Orleans where certified copies of said plan shall be filed with the Commission Council of the city of New Orleans and recorded with the register of conveyances for the parish of Orleans.

Amended by Acts 1952, No. 458, §1; Acts 1968, No. 288, §2; Acts 2004, No. 33, §1; Acts 2012, No. 49, §1, eff. May 11, 2012.

NOTE: See R.S. 13:1211 et seq.



RS 33:109 - Legal status of official plan

§109. Legal status of official plan

A. Whenever a commission has adopted a master plan of a parish or municipality, as the case may be, or one or more major sections or districts thereof and has filed certified copies thereof as provided in R.S. 33:108, no street, square, park or other public way, ground, or open space, or public building or structure, or public utility, whether publicly or privately owned, shall be constructed or authorized in the parish or municipality, as the case may be, or in such planned section or district until the location, character, and extent thereof has been submitted to and approved by the commission. In case of disapproval, the commission shall communicate its reasons to the local legislative body which shall have the power to overrule such disapproval by a recorded vote of not less than two-thirds of its entire membership. However, if the public way, ground, space, building, structure, or utility is one the authorization or financing of which does not, under the law or charter provisions governing same, fall within the province of the local legislative body, then the submission to a planning commission shall be by the board, commission, or body having such jurisdiction, and a planning commission's disapproval may be overruled by such board, commission, or body by a vote of not less than two-thirds of its membership. The failure of a commission to act within sixty days from and after the date of official submission to a commission shall be deemed approval.

B. Whenever a parish or municipal planning commission has adopted a master plan, the governing authority of such parish or municipality shall consider such adopted master plan before adopting, approving, or promulgating any local laws, ordinances, or regulations which are inconsistent with the adopted elements of the master plan.

Acts 2004, No. 859, §1, eff. July 12, 2004.

NOTE: See Acts 2004, No. 859, §2, relative to applicability of Act.



RS 33:109.1 - Relationship between local master plans and the plans of the state and other political subdivisions

§109.1. Relationship between local master plans and the plans of the state and other political subdivisions

Whenever a parish or municipal planning commission has adopted a master plan, state agencies and departments shall consider such adopted master plan before undertaking any activity or action which would affect the adopted elements of the master plan.

Acts 2004, No. 859, §1, eff. July 12, 2004.

NOTE: See Acts 2004, No. 859, §2, relative to applicability of Act.



RS 33:110 - Miscellaneous powers and duties of commission

§110. Miscellaneous powers and duties of commission

A commission may promote public interest in and understanding of a plan and to that end may publish and distribute copies of a plan or of any report and may employ such other means of publicity and education as it may determine. Members of a commission, when duly authorized by a commission, may attend planning conferences or meetings of planning institutes or hearings upon pending planning legislation, and a commission may, by resolution spread upon its minutes, pay the reasonable traveling expenses incident to such attendance. A commission shall, from time to time, recommend to the appropriate public officials programs for public structures and improvements and for the financing thereof. It shall consult and advise with public officials and agencies, public-utility companies, civic, education, professional, and other organizations, and with citizens with relation to the protecting or carrying out of a plan. A commission may accept and use gifts for the exercise of its functions. All public officials shall, upon request, furnish to a commission, within a reasonable time, such available information as it may require for its work. A commission, its members, officers, and employees, in the performance of their functions, may enter upon any land and make examinations and surveys and place and maintain necessary monuments and marks thereon. In general, a commission shall have such powers as may be necessary to enable it to fulfill its functions, promote planning, and in all respects carry out the purposes of this Sub-part.



RS 33:111 - Scope of control of subdivision

§111. Scope of control of subdivision

Whenever a planning commission has adopted a major street or road plan of the territory unincorporated, in the case of a parish planning commission, within its jurisdiction or part thereof and has filed certified copies of such plan with the local legislative body and with the clerk of court of the parish, it shall be incumbent upon any individual or corporation prior to filing or recording such plat to first obtain approval by such planning commission and the approval entered in writing on the plat by the chairman or secretary of the commission and failure to so do shall constitute the right of the governing authority wherein said land is located not to accept same as a duly accepted and dedicated subdivision. Nothing contained herein shall be construed to prohibit the respective clerks of court and recorder of records of the various parishes from recording surveys and/or plats of land presented to them for recording or filing as a public record.

Amended by Acts 1974, No. 646, §1.



RS 33:112 - Subdivision regulations

§112. Subdivision regulations

A. Before exercising the powers referred to in R.S. 33:110, a parish planning commission shall adopt regulations governing the subdivision of land within unincorporated territory within its jurisdiction for purposes other than agricultural.

B. Before exercising the powers referred to in R.S. 33:110 a municipal planning commission shall adopt regulations governing the subdivision of land within its jurisdiction.

C.(1)(a) Within the city of New Orleans, the governing body may enact or may authorize its appropriate agency to enact, as a part of the municipality's subdivision control regulations, requirements that a subdivider of land dedicate such land areas, sites, and locations for park, playground, and public school purposes as are reasonably necessary to service the proposed subdivision and the future residents thereof, but in no case more than five percent of the gross area of the proposed subdivision. The regulations may provide that the dedication shall be a condition precedent to the approval of any subdivision plat. They shall set forth the standards to be applied in determining the amount of land that is required to be dedicated. These standards shall be based upon the number and type of dwelling units or structures to be included in each subdivision. These standards shall also be based upon studies and surveys conducted by the municipality through its appropriate agency in order to determine the need, if any, for park, playground, and public school sites generated by existing subdivisions within the municipality containing various types of dwelling units or structures.

(b) When the municipality or parish through its appropriate agency adopts regulations requiring a subdivider to dedicate park, playground, and public school sites, as authorized by this Subpart, it may also adopt as part of the municipality's or parish's regulations governing the subdivision of land, provisions requiring a subdivider, in lieu of dedicating the sites, to pay to the municipality or parish, a sum of money or a combination of money and sites equal to the value of land that would otherwise be required to be dedicated for park, playground, and public school purposes, whenever the local governmental body through its appropriate agency determines that it would not be in the public interest to accept the dedication in connection with a particular proposed subdivision. The provisions shall enumerate the standards to be applied in determining when it is not in the public interest to accept the dedication and shall provide for the manner of making payment.

(c) All funds so received shall be held by the municipality or parish or a designated department or agency thereof, in a special account, and shall be applied and used by the municipality or parish to acquire park, playground, and public school sites for the benefit of the residents of the subdivision for which the payment was made. Provisions may be adopted establishing standards for the application and use of the funds in accordance with the foregoing limitation. The provisions may also provide that the payment in lieu of dedication shall be a condition precedent to the approval of any subdivision plat, or may provide that the payment be deferred or made in installments following approval of a subdivision plat, upon the subdivider's posting good and sufficient surety bond guaranteeing the payment. The parish or municipality, as the case may be, may enforce such bond by all appropriate legal remedies.

(2) Such regulations may provide for the proper arrangement and width of streets in relation to other existing or planned streets and to the master plan, for adequate and convenient open spaces for traffic, vehicular parking, utilities, access of firefighting apparatus, recreation, light and air, and for the avoidance of congestion of population, including minimum width and area of lots.

D. Such regulations may include provisions as to the extent to which roads, streets, and other ways shall be graded and improved and to which water and sewer and other utility mains, piping, or other facilities shall be installed as a condition precedent to the approval of the plat. The regulations or practice of a commission may provide for a tentative approval of the plat previous to such installations; but any such tentative approval shall be revocable and shall not be entered on the plat. In lieu of the completion of such improvements and utilities prior to the final approval of the plat, a commission may accept a bond with surety to secure to the parish or municipality, as the case may be, the actual construction and installation of such improvements or utilities at a time and according to specifications fixed by or in accordance with the regulations of the commission. The parish or municipality, as the case may be, may enforce such bond by all appropriate legal remedies.

E. All such regulations shall be published as provided by law for the publication of ordinances, and, before adoption, a public hearing shall be held thereon. A parish planning commission shall give notice of the purpose, time, and place of the hearing by one publication in a newspaper of general circulation in the parish at least ten days prior to the date set. A municipal planning commission shall give notice of the purpose, time and place of the hearing by one publication in a newspaper of general circulation in the municipality at least ten days prior to the date set. Certified copies of such regulations shall be filed by a commission with the local legislative body and the clerk of court of the parish. Regulations governing the subdivision of land may be amended from time to time, subject to the requirements governing original adoption with respect to notice, hearing, and filing with local authorities.

F. Whenever pursuant to R.S. 33:4562-4566 two or more parishes or parts thereof have been combined by agreement into a single recreation district such that the parish boundaries do not coincide with the recreation district, the local governing body through its appropriate agency shall refer the standards required by this subpart to the recreation district commission in which the proposed subdivision is located. The standards shall not be effective until the recreation district commission certifies, pursuant to procedures set forth in the interlocal agreement, that they are the same as those prevailing throughout the jurisdiction of the recreation district. The foregoing section may be applicable to all federally assisted housing programs whether or not a subdivision of land would be required.

Amended by Acts 1972, No. 36, §1; Acts 1991, No. 264, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, June 12, 2011.



RS 33:113 - Procedure; legal effect of approval of plat

§113. Procedure; legal effect of approval of plat

A planning commission shall approve or disapprove a plat within sixty days after the submission thereof to it; otherwise such plat shall be deemed to have been approved, and a certificate to that effect shall be issued by such commission on demand. The applicant for a commission's approval may, however, waive this requirement and consent to an extension of such period. The ground of disapproval of any plat shall be stated upon the records of such commission. Any plat submitted to such commission shall contain the name and address of a person to whom notice of a hearing shall be sent; and no plat shall be acted on by such commission without affording a hearing thereon. Notice shall be sent to the said address by certified mail of the time and place of such hearing not less than five days before the date fixed therefor. A planning commission shall give notice of such hearings, including the purpose, time, and place, by at least one publication in a newspaper of general circulation in the area surrounding the proposed subdivision, not less than five days prior to the hearing date; provided, however, that in parishes or municipalities with a population in excess of one hundred fifty thousand, the public hearing may be waived by the planning commission or planning authority for subdivisions creating five or less lots not involving the creation of any new streets, and provided further that the provisions in such waivers shall be clearly set forth in the official subdivision regulations. Every plat approved by a planning commission shall, by virtue of such approval, be deemed to be an amendment of or an addition to or a detail of the official plan and a part thereof. Approval of a plat shall not be deemed to constitute or effect an acceptance by the public of any street or other open space shown upon the plat. A planning commission may, from time to time, recommend to the local legislative body amendments to the zoning ordinance or map or additions thereto to conform to such commission's recommendations for the zoning regulation of the territory comprised within approved subdivisions.

In the case of a parish planning commission, such requirements or restrictions shall be stated upon the plat prior to the approval and recording thereof and shall have the same force of law and be enforceable in the same manner and with the same sanctions and penalties and subject to the same power of amendment or repeal as though set out as a part of a zoning ordinance or map.

Amended by Acts 1966, No. 498, §1; Acts 1975, No. 556, §1; Acts 1977, No. 108, §1; Acts 1981, No. 379, §1.



RS 33:113.1 - Administrative procedure

§113.1. Administrative procedure

A. Notwithstanding other provisions of this Subpart or other law to the contrary, the governing authority may adopt an ordinance establishing administrative procedures for approving or certifying certain plats involving minor modifications of existing parcels of land. The categories of such modifications qualifying for such administrative approval or certification are:

(1) The realignment or shifting of lot boundary lines, including removal, addition, alignment, or shifting of interior lot boundary lines, or the redesignation of lot numbers provided the application meets the following requirements:

(a) Does not involve the creation of any new street or other public improvement except as otherwise provided in this Section.

(b) Does not involve more than two acres of land or ten lots of record.

(c) Does not reduce a lot size below the minimum area or frontage requirements established by ordinance.

(d) Otherwise meets all the requirements of the subdivision regulations and zoning ordinances.

(2) Parcels of land where a portion has been expropriated or has been dedicated, sold, or otherwise transferred to the parish or municipality, thereby leaving a severed portion of the original property which requires a redesignation of lot number and establishment of new lot boundary lines.

B. Notwithstanding the provisions of Paragraph (1) of Subsection A of this Section, such administrative procedures may provide for the dedication, acceptance, relocation, or deletion of public utility servitudes, other than streets, or the deletion of gas, electric, or telephone utility servitudes acquired by private act or pursuant to the provisions of R.S. 19:1 et seq. on the property being resubdivided.

C. All plats approved or certified by an administrative procedure provided for herein shall designate such fact on the plat and the plats shall be recorded in the conveyance records of the parish. Any plat so approved shall have the same force and effect and legal status of a subdivision application approved by the established legislative process.

Acts 1990, No. 699, §1, eff. July 20, 1990; Acts 1999, No. 144, §1, eff. June 9, 1999; Acts 2006, No. 185, §1, eff. June 2, 2006.



RS 33:114 - Transfer of lots in unapproved subdivisions

§114. Transfer of lots in unapproved subdivisions

A. Whoever, being the owner or agent of the owner of any land located within a subdivision, transfers or sells or agrees to transfer or sell any land by reference to or exhibition of or by other use of a plat of a subdivision, before such plat has been approved by a planning commission and recorded or filed in the office of the clerk of court of the parish, shall make the instrument of transfer subject to compliance with laws, ordinances, and regulations relative to the development of subdivisions.

B.(1) Whoever, being the owner or agent of the owner of any land located within a subdivision, transfers or sells or agrees to sell any land by reference to or exhibition of or by other use of a plat of a subdivision, before such plat has been approved by a planning commission and recorded or filed in the office of the clerk of court of the parish, without making the instrument of transfer subject to compliance with laws, ordinances, and regulations relative to the development of subdivisions, shall pay a penalty of five hundred dollars for each lot or parcel so transferred or sold or agreed or negotiated to be sold.

(2) The description of such lot or parcel by metes and bounds in the instrument of transfer or other document used in the process of selling or transferring shall not exempt the transaction from such penalties or from the remedies herein provided.

(3) The parish or municipality, as the case may be, may enjoin such transfer or sale or agreement by suit for injunction brought in any court of competent jurisdiction or may recover the penalty by a civil action in any court of competent jurisdiction.

Acts 1983, No. 238, §1; Acts 1995, No. 141, §1.



RS 33:115 - Improvements in unapproved streets

§115. Improvements in unapproved streets

The parish or municipality, as the case may be, shall not accept, lay out, open, improve, grade, pave, curb, or light any street, or lay or authorize water mains or sewers or connections to be laid in any street, within any portion of territory for which a planning commission has adopted a major street plan, unless the street has been accepted or opened as or has otherwise received the legal status of a public street prior to the adoption of such plan, or unless the street corresponds with a street shown on the official master plan or with a street on a subdivision plat approved by a planning commission or with a street on a street plat made by and adopted by a commission, copies of which plat have been duly filed as provided in R.S. 33:108. The local legislative body may, however, accept any street not shown on or not corresponding with a street on the official master plan or on an approved subdivision plat or an approved street plat, if the ordinance or other measure accepting such street is first submitted to the planning commission for its approval and, if approved by the commission, is enacted or passed by not less than a majority of the entire membership of the local legislative body or, if disapproved by the commission, is enacted or passed by not less than two-thirds of the entire membership of the local legislative body. A street approved by a planning commission upon submission by the local legislative body, or a street accepted by a two-thirds vote after disapproval by the planning commission, shall thereupon have the status of an approved street as fully as though it had been originally shown on the official master plan or on a subdivision plat approved by the commission or had been originally platted by the commission.



RS 33:116 - Erection of structures

§116. Erection of structures

When a planning commission has adopted a major street plan, no structure shall be erected on any lot within the affected area, nor shall a building permit be issued therefor unless the street giving access to the lot upon which such structure is proposed to be placed has been accepted or opened as or has otherwise received the legal status of a public street prior to that time, or unless such street corresponds with a street shown on the official master plan or with a street on a subdivision plat approved by the planning commission or with a street on a street plat made by and adopted by the commission or with a street accepted by the local legislative body, after submission to the planning commission, by a favorable vote required in R.S. 33:115.

Where a municipality has a planning commission, any structure erected in violation of this Section shall be deemed an unlawful structure, and the municipality may bring suit for a mandatory injunction in any court of competent jurisdiction to compel its removal. Where a parish has a planning commission, any structure erected in violation of this Section shall be deemed an unlawful structure, and the legislative body can bring an action to remove.



RS 33:117 - Status of existing platting statutes

§117. Status of existing platting statutes

When a planning commission has control over subdivisions as provided in R.S. 33:111, the jurisdiction of the planning commission over plats shall be exclusive within the territory under its jurisdiction, and all statutory control over plats or subdivisions of land granted by other laws shall, in so far as in harmony with the provisions of this Sub-part, be deemed transferred to the planning commission of the parish or municipality, as the case may be.



RS 33:118 - Designation of parish planning commission as municipal commission

§118. Designation of parish planning commission as municipal commission

In any municipality located in a parish which has a parish planning commission, the legislative body of the municipality may designate the parish commission as the municipal planning commission. Upon such designation the planning commission shall have all the powers and functions relating to making, adopting, amending, and adding to the master plan of the municipality or part thereof, or relating to the planning of the municipality as provided or granted by this Sub-part or by other laws to the municipal planning commission of the municipality; and the master plan, its parts, amendments, and additions made and adopted by the designated commission for the municipality shall have the same force and effect in the municipality as though made and adopted by a municipal planning commission appointed by the municipality. In acting as the planning commission of the municipality, the designated parish commission shall follow the procedure specified by the provisions of this Sub-part and other laws relating to municipal planning commissions. Any municipality so designating a parish planning commission as its planning commission shall pay to the designated commission that portion of the expenses of the designated commission which is properly chargeable to the planning service rendered to the municipality.



RS 33:119 - Coordination with parish planning

§119. Coordination with parish planning

In any parish where there exist separate parish and municipal planning commissions, every municipal planning commission shall consult and co-operate with the parish planning commission for the purpose of guiding and accomplishing a co-ordinated, adjusted, and harmonious development of the parish, of zoning districts and of public improvements and utilities and of subdivisions which do not begin and terminate within the boundaries of any single municipality.



RS 33:120 - Zoning of heavily populated areas from hunting and shooting of firearms

§120. Zoning of heavily populated areas from hunting and shooting of firearms

A. The governing authorities of the parishes of this state are authorized to zone in order to prohibit, restrict, or regulate hunting and the shooting of firearms in heavily populated areas of the unincorporated area of the parish, as determined by the governing authorities, within their parishes subject to the provisions of Subsection B of this Section, and to set penalties for violation thereof.

B. As used in this Section, "heavily populated area" shall not include any of the following:

(1) Any parcel or tract of land that is in excess of five acres and that includes no more than one single-family residence on the parcel or tract.

(2) A dedicated residential subdivision that is recorded as provided in R.S. 33:5051 and in which each residential lot or unit of the subdivision is in excess of five acres.

Added by Acts 1956, No. 552, §1; Acts 2015, No. 259, §1.



RS 33:120.1 - Civil actions

§120.1. Civil actions

Nothing contained in any subdivision regulation shall relieve, lessen, or otherwise diminish the responsibility, liability, or duty of any person engaged in the design or development of a subdivision for damage to property or injury to another caused by or resulting from any defects of any nature in any work performed or acts done by said person.

Acts 1990, No. 699, §1, eff. July 20, 1990.



RS 33:120.5 - CALCASIEU PARISH PLANNING AND ZONING

SUBPART A-1. CALCASIEU PARISH PLANNING AND ZONING

§120.5. Police jury of Calcasieu Parish; planning and zoning

A. For the purposes of promoting health, safety, morality, or the general welfare of the parish, the police jury of the parish of Calcasieu may regulate and restrict the height, number of stories, and size of buildings and other structures, the percentage of lot that may be occupied, the size of yards, courts, and other open spaces, the density of population, and the location and use of the building, structures and land for trade, industry, residence, or other purposes in the parish.

B. For any or all of said purposes, the police jury may divide the parish into districts of such number, shape, and area as may be deemed best suited to carry out the purposes of this Subpart. Within such districts it may regulate and restrict the erection, construction, alteration, or use of buildings, structures, or land. All such regulations shall be uniform for each class or kind of buildings throughout each district, but the regulations of one district may differ from those in other districts.

C. Such regulations shall be made in accordance with a comprehensive plan and designed to lessen congestion in the public streets; to secure safety from fires; to promote health and the general welfare; to provide adequate light and air; to avoid undue concentration of population; and to facilitate adequate transportation, water supply, sewerage, schools, parks, and other public requirements. The regulations shall be made with reasonable consideration of the character of the district and its peculiar suitability for particular uses and with a view to conserving the values of buildings and encouraging the most appropriate use of land throughout the parish.

D. The police jury shall provide for the manner in which the regulations and restrictions and the boundaries of the districts shall be determined, established, enforced, and from time to time amended. No regulations or restrictions shall become effective until after a public hearing at which parties in interest have an opportunity to be heard. A public hearing in relation to the regulations may be held by the police jury. In such case, notice of the time and place of the hearing shall be published once a week in three different weeks in the official journal of the parish or, if there be none, in a paper of general circulation therein. At least fifteen days shall elapse between the first publication and the date of the hearing.

E. The regulations, restrictions, and boundaries may from time to time be amended, supplemented, changed, modified, or repealed. No amendment shall become effective except by the favorable vote of a majority of the quorum of the police jury. The provisions of Subsection D of this Section relative to public hearing and official notice shall apply equally to all changes or amendments.

Acts 1997, No. 1274, §1, eff. Jan. 1, 1998.



RS 33:120.6 - Calcasieu Parish Planning and Zoning Board, creation

§120.6. Calcasieu Parish Planning and Zoning Board, creation

The police jury may combine the Calcasieu Parish Planning Commission and the Calcasieu Parish Board of Adjustment into one board. The new board shall be called the "Calcasieu Parish Planning and Zoning Board" and in this Subpart shall be referred to as the "planning and zoning board".

Acts 1997, No. 1274, §1, eff. Jan. 1, 1998.



RS 33:120.7 - Membership; qualification requirements; term; meetings; vote

§120.7. Membership; qualification requirements; term; meetings; vote

A. The planning and zoning board shall consist of eleven members, all of whom shall be residents and electors of the parish. Current members of the Calcasieu Parish Planning Commission shall serve as members of the planning and zoning board and shall serve until expiration of the terms they are currently serving. The two additional members shall be appointed from among members currently serving on the Calcasieu Parish Board of Adjustment and shall serve until expiration of the terms they are currently serving. Thereafter, members shall be appointed by the police jury for terms of four years each. Vacancies shall be filled for the unexpired term of any member whose term becomes vacant. All members shall be removable for cause by the police jury, upon written charges and after public hearing.

B. The planning and zoning board shall elect its own chairman, who shall serve for one year. The planning and zoning board shall adopt rules in accordance with the provisions of any ordinance adopted pursuant to this Subpart.

C. Meetings of the planning and zoning board shall be held at the call of the chairman and at such other times as the planning and zoning board may determine. A majority of the members shall constitute a quorum. The chairman or, in his absence, the acting chairman may administer oaths and compel the attendance of witnesses. All meetings of the planning and zoning board shall be open to the public. The planning and zoning board shall keep minutes of its proceedings, showing the vote of each member upon each question, or, if absent or failing to vote, indicating that fact, and shall keep records of its examinations and other official actions, all of which shall be filed immediately in the office of the planning and zoning board and shall be public records. All testimony, objections thereto, and rulings thereon shall be taken down by a recorder employed by the planning and zoning board for the purpose.

D. A simple majority of a quorum is adequate to authorize variances, exceptions, and appeals by the planning and zoning board.

Acts 1997, No. 1274, §1, eff. Jan. 1, 1998.



RS 33:120.8 - Compensation

§120.8. Compensation

The police jury may pay members of the planning and zoning board a per diem not to exceed one hundred eighty dollars for attending meetings of the planning and zoning board for a maximum of thirteen meetings per year. Such expenses shall be paid from funds of the Calcasieu Parish Office of Planning and Development.

Acts 1997, No. 1274, §1, eff. Jan. 1, 1998; Acts 1999, No. 247, §1; Acts 2003, No. 437, §1, eff. July 1, 2003.



RS 33:120.9 - Powers; duties; functions

§120.9. Powers; duties; functions

The planning and zoning board shall have the following powers:

(1) To hear and decide appeals when it is alleged that there is an error in any order, requirement, decision, or determination made by an administrative official in the enforcement of any ordinance adopted pursuant thereto.

(2) To hear and decide all matters referred to it or upon which it is required to pass under the ordinance.

(3)(a) In passing upon appeals when there are practical difficulties or unnecessary hardships which would prevent carrying out the strict letter of the ordinance, to vary or modify the application of any of the regulations or provisions of the ordinance relating to the use, construction, or alteration of buildings or structures or the use of lands so that the spirit of the ordinance shall be observed, public safety and welfare secured, and substantial justice done.

(b) In exercising the abovementioned power, to reverse or affirm, wholly or partly, or modify the order, requirement, decision, or determination appealed from and to make such order, requirement, decision, or determination as ought to be made, and to that end to have all the powers of the officer from whom the appeal is taken. The concurring vote of a majority of a quorum shall be necessary to reverse any order, requirement, decision, or determination of any administrative official, to decide in favor of the applicant on any matter upon which it is required to pass under any ordinance, or to effect any variation in the ordinance.

(4) To recommend the boundaries of the various original districts as well as the restrictions and regulations to be enforced therein and any supplements, changes, or modifications thereof to the police jury. Before making any recommendation to the police jury, the planning and zoning board shall hold a public hearing. Notice of the time and place of the hearing shall be published at least three times in the official journal of the parish or, if there be none, in a paper of general circulation therein, and at least ten days shall elapse between the first publication and date of the hearing. After the hearing has been held by the planning and zoning board, it shall make a report of its findings and recommendations to the police jury. The police jury shall not hold its public hearings or take action until it has received the final report of the planning and zoning board.

Acts 1997, No. 1274, §1, eff. Jan. 1, 1998.



RS 33:120.10 - Appeals

§120.10. Appeals

A.(1) Appeals to the planning and zoning board may be taken by any person aggrieved or by any officer, department, board, or bureau of the parish affected by any decision of the administrative officer. Appeals shall be taken within a reasonable time, as provided by the rules of the planning and zoning board, by filing with the officer from whom the appeal is taken, and with the planning and zoning board, a notice of appeal specifying the grounds thereof. The officer from whom the appeal is taken shall immediately transmit to the planning and zoning board all papers constituting the record upon which the action appealed from was taken.

(2) The planning and zoning board shall fix a reasonable time for the hearing of the appeal, give public notice thereof as well as due notice to the interested parties, and decide the appeal within a reasonable time. Upon the hearing, any party may appear in person or by agent or by attorney.

(3) An appeal stays all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken certifies to the planning and zoning board after the notice of appeal has been filed with him, that, by reason of fact stated in the certificate, a stay would, in his opinion, cause immediate peril to life or property. In such a case the proceedings shall not be stayed otherwise than by a restraining order which may be granted by the planning and zoning board or by a court of record on application or notice to the officers from whom the appeal is taken and on due cause shown.

B.(1) Any person or persons jointly or severally aggrieved by any decision of the planning and zoning board, or any officer, department, board, or bureau of the parish may present to the district court of the parish a petition, duly verified, setting forth that the decision is illegal, in whole or in part, and specifying the grounds of the illegality. The petition shall be presented to the court within thirty days after filing of the decision in the office of the planning and zoning board. Upon the presentation of such petition, the court may allow a writ of certiorari directed to the planning and zoning board to review the decision of the planning and zoning board and shall prescribe therein the time within which a return may be made and served upon the relator's attorney, which shall not be less than ten days but which may be extended by the court. The return shall concisely set forth such other facts as may be pertinent and material to show the grounds in the decision appealed from and shall be verified.

(2) The allowance of the writ shall not stay proceedings upon the decision appealed from, but the court may, on application, on notice to the planning and zoning board and on due cause shown, grant a restraining order.

(3) The planning and zoning board shall not be required to return the original papers acted upon by it but may return certified or sworn copies thereof or such portions thereof as may be called for by the writ. If, upon the hearing, it shall appear to the court that testimony is necessary for the proper disposition of the matter, it may take additional evidence or appoint a referee to take such evidence as it may direct and report the same to the court with his findings of fact and conclusions of law, which shall constitute a part of the proceedings upon which the determination of the court shall be made.

(4) The court may reverse or affirm, wholly or in part, or may modify the decision brought up for review. Costs shall not be allowed against the planning and zoning board unless it appears to the court that it acted with gross negligence, or in bad faith, or with malice in making the decision appealed from. All issues in any proceedings under this Section shall have preference over all other civil actions and proceedings.

Acts 1997, No. 1274, §1, eff. Jan. 1, 1998.



RS 33:120.11 - Violation; remedy; penalties

§120.11. Violation; remedy; penalties

A. If any building or structure is erected, structurally altered, or maintained or any building, structure, or land is used in violation of any ordinance or regulation made under the authority conferred by this Subpart, the proper authorities of the parish, in addition to other remedies, may institute any appropriate action or proceedings:

(1) To prevent such unlawful erection, structural alteration, maintenance, or use.

(2) To restrain, correct, or abate such violation.

(3) To prevent any illegal act, conduct, business, or use in or about such premise.

B. The regulations shall be enforced by the director of planning and development of Calcasieu Parish who may issue permits and cause any building, structure, place, or premises to be inspected and examined and who may order in writing the remedying of any condition found to exist therein in violation of any provision of the regulations made under the authority of this Subpart.

C. The owner or general agent of a building or premise where a violation of any regulation has been committed or exists; or the lessee or tenant of an entire building or entire premise where the violation has been committed or exists; or the owner, general agent, lessee, or tenant of any part of the building or premise in which the violation has been committed or exists; or the general agent, architect, building contractor, or any other person who commits, takes part in, or assists in any violation or maintains any building or premise in which any violation exists shall be fined not less than one hundred dollars and not more than five hundred dollars or be imprisoned for not more than thirty days for each day that the violation continues.

Acts 1997, No. 1274, §1, eff. Jan. 1, 1998.



RS 33:120.12 - Governing provisions

§120.12. Governing provisions

A. Wherever the regulations made pursuant to the authority of this Subpart require a greater width or size of side yards, courts, or other open spaces; require a lower height of building or less number of stories; require a greater percentage of lot to be left unoccupied; or impose other higher standards than are required in any other statute or local ordinance or regulation, the provisions of the regulations made under the authority of this Subpart shall govern.

B. Whenever the provisions of any other statute, local ordinance, or regulation require a greater width or size of yards, courts, or other open spaces; require a lower height of a building or a less number of stories; require a greater percentage of lot to be left unoccupied; or impose other higher standards than are required by the regulations made under the authority of this Subpart, the provisions of such statute, local ordinance, or regulation shall govern.

Acts 1997, No. 1274, §1, eff. Jan. 1, 1998.



RS 33:120.13 - Planning and zoning board serving as planning commission

§120.13. Planning and zoning board serving as planning commission

The planning and zoning board shall operate in accordance with the provisions of R.S. 33:101 through R.S. 33:120.1 except where there is conflict with the provisions of this Subpart. If a conflict exists, the provisions of this Subpart shall govern.

Acts 1997, No. 1274, §1, eff. Jan. 1, 1998.



RS 33:121 - Creation of parish development board

SUBPART B. PARISH DEVELOPMENT BOARDS

§121. Creation of parish development board

A police jury may create and organize a parish development board in accordance with the provisions of this Subpart.

Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:122 - Appointment of members; chairman; vacancies

§122. Appointment of members; chairman; vacancies

A parish development board shall consist of not less than five nor more than thirteen members, exclusive of ex-officio members, of which one member shall be chairman. The police jury may create a parish development board by ordinance and appoint the members thereof. The police jury shall designate one of the appointed members to be the chairman of the board. The terms of office of the chairman and the members of the board shall coincide with the terms of office of the members of the police jury appointing them. The police jury may fill the vacancies which occur by the expiration of the terms of office. Vacancies in the membership of the board which occur for any other cause shall be filled by the chairman of the board. No member appointed by the chairman shall hold his office under that appointment beyond the expiration of the terms of office of the members of the police jury. All vacancies in the office of chairman shall be filled by the police jury.



RS 33:123 - Ex-officio members

§123. Ex-officio members

The mayors of incorporated municipalities in the parish, the president of the parish school board, and the chairman of the police jury finance committee, or the equivalent thereof, shall be ex-officio members of a parish development board. The ex-officio members shall be in addition to the members appointed by the police jury.



RS 33:124 - Removal of appointive members

§124. Removal of appointive members

The appointive members of a parish development board may be removed by the appointing authority, after adoption of a proper resolution for that purpose, for inefficiency, neglect of duty, malfeasance in office, and for any other cause that may, in the discretion of the police jury, be sufficient to justify the removal. The police jury may not remove a member of the board without first incorporating in its minutes a statement containing the reasons for the removal.



RS 33:125 - Service without compensation; expenses

§125. Service without compensation; expenses

All members of a parish development board shall serve without compensation. Any member required to incur expense in the performance of his duty as a member of the board may be reimbursed his actual expenses by the police jury of the parish.



RS 33:126 - Meetings

§126. Meetings

The chairman of a parish development board shall preside at all meetings of the board. Every board shall hold at least one regular monthly meeting and in addition may meet on call of the chairman as often as necessary to transact its business.



RS 33:127 - Plan for development of parish resources and facilities

§127. Plan for development of parish resources and facilities

Every parish development board shall immediately upon its creation undertake to secure, organize, and interpret as much information as may be available with regard to the resources and facilities of the parish and shall prepare in writing a plan and report for the development of the resources and facilities according to the best interests of the parish concerned. The plan and report may contain information showing the location and condition of the streets, highways, bridges, waterways, parks, aviation facilities, commercial airlines, pipe lines, railroads, electric power lines, mines, factories, forests, other natural resources, public utilities, and other pertinent and appropriate information. The plan and report shall include definite recommendations by the board for the utilization and correlation for better economic use and distribution of the resources of the parish. The board may adopt one or more parts of the plan from time to time as it is compiled or may adopt the plan in full when completed; but immediately upon the adoption of any part or the whole of the plan, the same shall be immediately reported in writing to the police jury which created the board. The completed plans and reports shall be presented in printed form for public distribution.



RS 33:128 - Assistance by department of public works

§128. Assistance by department of public works

A parish development board shall maintain and effect close co-operation with the department of public works of the state. The department of public works shall aid the board in the organization, preparation, and presentation of the information, data, plans, and recommendations which the board is required to prepare and submit.



RS 33:129 - Appropriation of funds

§129. Appropriation of funds

A police jury may appropriate, from funds available for that purpose, the necessary funds to finance the operation of a parish development board created pursuant to the provisions of this Subpart.



RS 33:130 - Planning commission and development board mutually exclusive

§130. Planning commission and development board mutually exclusive

No parish may create or maintain in existence at the same time both a planning commission and a development board. The maintenance and existence of one shall exclude the creation and maintenance of the other.



RS 33:130.11 - INDUSTRIAL AREAS

SUBPART B-1. INDUSTRIAL AREAS

§130.11. Designation of industrial areas; feasibility; assistance by state agencies

Subject to the written approval of fifty-one percent in interest of the landowners of the proposed industrial area, parish governing authorities may establish industrial areas composed of territory wholly within the parish boundaries and without the boundaries of any municipality. Such areas may be designated only after the feasibility therefor has been established by land use studies conducted by parish planning commissions, parish development boards or other similar recognized authorities. Cooperation and assistance in the preparation and evaluation of such studies may be rendered by state agencies equipped to conduct such studies when requested to do so by any parish governing authority provided that where municipal boundaries are co-extensive with parish boundaries, the municipal governing authorities may establish industrial areas within the municipal boundaries.

Added by Acts 1964, No. 406, §1.



RS 33:130.12 - Territory included within industrial area

§130.12. Territory included within industrial area

Subject to the limitation contained in R.S. 33:130.11, an industrial area may include any compact body of land which is used exclusively for industrial purposes or which is primarily suited for industrial development.

Added by Acts 1964, No. 406, §1.



RS 33:130.13 - Procedure of parish governing authority; designation of industrial area

§130.13. Procedure of parish governing authority; designation of industrial area

Before any designation is made of an industrial area or any change is made of the boundaries of an existing one, the parish governing authority shall hold not less than one public hearing thereon. The parish governing authority shall give notice of the purpose, time and place of the public hearing by one publication in a newspaper of general circulation throughout the parish not less than ten days prior to the date set for the hearing. The designation of an industrial area or any change of the boundaries of an existing one shall be by resolution of the parish governing authority. The resolution shall refer expressly to the map or maps and descriptive and other matter related to the industrial area, and the action taken by the parish governing authority shall be recorded on the map or maps and descriptive and other matter by the identifying signature of the presiding officer of the parish governing authority. Certified copies of the map or maps and descriptive and other matter shall be filed with the parish governing authority and with the clerk of court of the parish.

Added by Acts 1964, No. 406, §1.



RS 33:130.14 - Legal status of industrial area

§130.14. Legal status of industrial area

Whenever a parish governing authority has designated an industrial area or has made a change of the boundaries of an existing one and has filed certified copies thereof as provided in R.S. 33:130.13, no facilities shall be thereafter located therein that are not industrial in character or reasonably related thereto; provided, however, no construction or installation permits shall be required but the parish governing authority may resort to judicial process to enforce such industrial requirements.

Added by Acts 1964, No. 406, §1. Amended by Acts 1966, No. 505, §1.



RS 33:130.15 - Repealed by Acts 1995, No. 194, 2, eff. June 14, 1995.

§130.15. Repealed by Acts 1995, No. 194, §2, eff. June 14, 1995.



RS 33:130.16 - Inclusion of industrial area within certain newly created special service districts prohibited

§130.16. Inclusion of industrial area within certain newly created special service districts prohibited

No portion of an industrial area that provides any of the services enumerated in R.S. 51:1202 shall be included within any newly created special service district.

Added by Acts 1964, No. 406, §1; Acts 2008, No. 644, §1.



RS 33:130.17 - Abolishment of industrial area or portion thereof; procedure

§130.17. Abolishment of industrial area or portion thereof; procedure

The governing authority of a parish may abolish an industrial area or remove a portion of the territory from an industrial area only if the industry or industries located therein fail to furnish at the expense of said industry or industries any of the services listed in R.S. 51:1202 for an extended period of time and only if there is a definite need for such services in the portion of the industrial area involved. The parish governing authority may abolish an industrial area or remove a portion of the territory from an industrial area only by resolution adopted after not less than one public hearing on the question. The resolution of a parish governing authority to abolish an industrial area or remove a portion of the territory from an industrial area shall be effective thirty days after the resolution is adopted by the governing authority, provided that no resort to the courts is taken challenging such action prior to the expiration of such thirty days by a property owner within the area affected. If such action is taken by a property owner, the resolution of the parish governing authority shall be effective only when a judgment adverse to the property owner has been rendered and is final, executory, and definitive. In any suit by a property owner questioning the legality of action by the parish governing authority abolishing an industrial area or removing a portion of the territory from an industrial area, the burden of proof shall be on the parish to establish that certain of the services listed in R.S. 51:1202 have not been properly furnished by the industry or industries involved and that there is a definite need for such services in the area involved. The results of any final action taken under this Section which in any way alters the boundaries of an industrial area shall be filed with the clerk of court of the parish in accordance with the applicable provisions of R.S. 33:130.13.

Added by Acts 1964, No. 406, §1; Acts 2008, No. 644, §1.



RS 33:130.18 - Increase of certain taxation in industrial areas prohibited; exceptions

§130.18. Increase of certain taxation in industrial areas prohibited; exceptions

When an industrial area shall be created including territory which is a part of a preexisting special service district which furnishes any of the services enumerated in R.S. 51:1202, such territory shall continue to be subject to taxes of the special service district which had previously been levied. No new tax levied by any such special service district shall apply to any territory within an industrial area unless such tax is a renewal or extension of a previously existing tax, the proceeds of which are to be used to continue an existing service. No increase of an existing tax levied by any such special service district shall apply to any territory within an industrial area unless, because of increased maintenance or other costs, such increase is necessary to continue to provide an existing service.

Added by Acts 1964, No. 406, §1; Acts 2008, No. 644, §1.



RS 33:130.19 - Calcasieu Parish; industrial areas

§130.19. Calcasieu Parish; industrial areas

A. Subject to the written approval of fifty-one percent in interest of the landowners of the proposed industrial area, the governing authority of Calcasieu Parish may establish industrial areas composed of territory wholly within the unincorporated area of the parish. Such area may be designated only after the feasibility therefor has been established by land use studies conducted by the division of planning and development and after recommendations by the Calcasieu Parish Planning Commission.

B. Subject to the limitation contained in Subsection A, an industrial area may include any compact body of land which is used exclusively for or zoned for industrial purposes.

C. Before any designation is made of any industrial area or any change is made of the boundaries of an existing one, the governing authority of the parish shall hold not less than one public hearing thereon. The governing authority shall give notice of the purpose, time, and place of the public hearing by one publication in a newspaper of general circulation throughout the parish not less than ten days prior to the date set for the hearing. The designation of an industrial area or any change of the boundaries of an existing one shall be by resolution of the parish. The resolution shall refer expressly to the map or maps and legal description and other matter related to the industrial area, and the action taken by the governing authority shall be recorded on the map or maps and verified by the identifying signature of the presiding officer of the parish. Certified copies of the map or maps together with the legal description and other matter shall be filed with the parish and with the clerk of court of the parish and the parish tax assessor.

D. Whenever the governing authority of the parish has designated an industrial area or has made a change of the boundaries of an existing one and has filed certified copies thereof as provided in Subsection C, no facility shall be thereafter located therein that is not industrial in character or reasonably related thereto. All construction shall comply with the state and parish regulations. In lieu of obtaining permits required by parish building codes, an industry may elect to submit a sworn affidavit to the parish from a Louisiana state registered architect or engineer stating that the project will be constructed to meet all applicable parish codes and inspected to insure conformity therewith.

E.(1) Except as provided in Paragraph (2) of this Subsection, those industries located within the boundaries of any industrial area shall furnish and maintain individually or as a group the following services usually provided by parish or local governments: the construction and cleaning of streets, street lighting, sewers and sewerage works, water service, fire protection, and garbage and refuse collection and disposal. Any industrial area which furnishes and maintains all of the foregoing enumerated services shall not be subject to annexation or incorporation.

(2) At the option of the industries in an industrial area and subject to the approval of the parish governing authority and the parish special service district, the industries may enter into an agreement with a special service district operating within the parish for the provision of any service enumerated in this Subsection. Such industries are hereby authorized to make payment in lieu of taxes for such services subject to the agreement between the industries and the district as approved by the parish governing authority. No portion of an industrial area may be included within any special service district furnishing any of the services enumerated in this Subsection without such an agreement. If an industry enters into an agreement with a special service district operating within the parish for the provision of any service enumerated in this Subsection, the industry shall be considered as providing that service for itself.

(3) All industrial areas so created shall include provision for access by public road to any and all entrances to the premises of each and every plant in such area which entrances are provided for use by employees of such company, or for use by employees of independent contractors working on such premises, or for delivery of materials or supplies, other than by rail or water transportation, to such premises.

F. The governing authority of Calcasieu Parish may abolish an industrial area or remove a portion of the territory from an industrial area only if the industry or industries located therein fail to furnish, or have furnished in accordance with Paragraph (2) of Subsection E of this Section, at the expense of said industry or industries any of the services listed in Subsection E for an extended period of time and only if there is a definite need for such services in the portion of the industrial area involved. The parish governing authority may abolish an industrial area or remove a portion of the territory from an industrial area only by resolution adopted after not less than one public hearing on the question. The resolution of the parish to abolish an industrial area or remove a portion of the territory from an industrial area shall be effective thirty days after the resolution is adopted, provided that no resort to the courts is taken challenging such action prior to the expiration of such thirty days by a property owner within the area affected. If such action is taken by a property owner, the resolution of the parish shall be effective only when a judgment adverse to the property owner has been rendered and is final, executory, and definitive. In any suit by a property owner questioning the legality of action by the parish governing authority abolishing an industrial area or removing a portion of the territory from an industrial area, the burden of proof shall be on the parish to establish that certain of the services listed in Subsection E have not been properly furnished by the industry or industries involved and that there is a definite need for such services in the area involved. The results of any final action taken under this Subsection which in any way alters the boundaries of an industrial area shall be filed with the clerk of court and tax assessor of the parish in accordance with the applicable provisions of Subsection C.

G. Notwithstanding any provision of law to the contrary, particularly R.S. 51:1785(B)(2), all existing and future industrial areas located within the unincorporated areas of Calcasieu Parish shall be designated as permanent enterprise zones.

H. All industrial areas previously established by Calcasieu Parish shall remain in full force and effect.

I. All applications for ad valorem tax exemptions filed with the Louisiana Department of Economic Development by an industry located in an industrial area shall be forwarded to the division of planning and development of Calcasieu Parish by the industry applying for said exemption.

Acts 1995, No. 38, §1, eff. June 1, 1995.



RS 33:130.31 - Resolution or ordinance; contents; access to district; police protection

SUBPART B-2. CREATION OF INDUSTRIAL DISTRICTS

BY PARISHES

§130.31. Resolution or ordinance; contents; access to district; police protection

The governing authority of any parish acting pursuant to power granted in R.S. 39:551.2 may by the adoption of an appropriate resolution, or ordinance if required by home rule charter, create one or more industrial districts. Such resolution or ordinance shall define the boundaries of each such district, shall give the district an appropriate name, and shall prescribe such powers, duties, and liabilities therefor not inconsistent with R.S. 39:551.2 as may be deemed suitable by said governing authority. All industrial districts so created hereafter shall require or include provisions for access by public road to any and all entrances to the premises of each and every plant in the area employed for industrial purposes, for use by employees of such industry, or for use by employees of independent contractors working on such premises, or for delivery of materials or supplies, other than by rail or water transportation, to such premises. Where under any plan approved by the governing authority of the parish individual plants provide police protection, this protection shall be confined to the premises of each individual plant located therein.

Added by Acts 1964, Ex.Sess., No. 30, §1; Acts 2014, No. 158, §1.



RS 33:130.51 - INDUSTRIAL PARK DEVELOPMENT

SUBPART B-3. INDUSTRIAL PARK DEVELOPMENT

§130.51. Definitions

For the purposes of this Subpart, unless the context clearly otherwise requires, the following definitions shall apply and shall be equally applicable to both the singular and plural forms of any of the defined terms:

(1) "Developer" means any person having an interest in real property located in a local governmental subdivision. As used in the preceding sentence, "person" means any person or entity whatsoever, including but not limited to, any individual, firm, partnership, joint venture, association, corporation, co-operative, estate, trust, business trust, or syndicate.

(2) "Financing agreement" means any agreement relating to an industrial park project between a local governmental subdivision and a developer authorized pursuant to this Subpart.

(3) "Governing authority" means the body which exercises the legislative functions of the local governmental subdivision.

(4) "Industrial park" when used in conjunction with industrial park project means a tract or tracts of land suitable primarily for use as building sites by a group of enterprises engaged in industrial, manufacturing, processing, assembling, distribution, or wholesale businesses.

(5) "Industrial park project" means a project for the acquisition and development of land as a site for an industrial park, including the provision of water, sewer, drainage, streets or similar facilities, or of transportation, power or communication facilities, and any other facilities which are incidental to the use of the site as an industrial park.

(6) "Local governmental subdivision" means any parish, municipality, industrial district, or port, harbor and industrial district.

(7) "Municipality" means an incorporated city, town, or village.

(8) "Project costs" means all costs necessary for the planning, development, acquisition, construction, or improvement of an industrial park project, including site acquisition; construction and installation of water, sewer, drainage, streets, or similar facilities, or of transportation, power, or communication facilities; and any other facilities incidental or necessary to the use of such project; architectural, engineering, supervising, accounting, inspection, legal, and financing fees and costs; and other costs, fees, and expenses incidental to the issuance of the revenue bonds; costs and expenses in connection with the preparation of feasibility studies and reports; interest on revenue bonds and notes during construction and for a reasonable period thereafter; establishment of reserves to secure the bonds and notes; and other expenditures incidental and necessary therefor.

(9) "Revenue bonds" means any revenue bonds, notes, or other evidences of indebtedness authorized to be issued pursuant to the provisions of this Subpart.

Added by Acts 1981, No. 277, §1, eff. July 13, 1981.



RS 33:130.52 - Development of industrial parks

§130.52. Development of industrial parks

A. Notwithstanding any other provisions of the law to the contrary and as a grant of power in addition to any authority contained elsewhere in the laws of Louisiana, a local governmental subdivision is empowered and authorized to create, develop, and finance, or assist in the creation, development, and financing of industrial park projects, as more specifically hereinafter provided, in order to promote industrial development in such local governmental subdivision.

B. To carry out and implement the authority granted by Subsection A of this Section, a local governmental subdivision is authorized to enter into financing agreements with developers, pursuant to which developers agree to develop, within the local governmental subdivision, land for industrial parks and to provide water, sewer, drainage, street, and similar facilities, and transportation, power, and underground cable communication facilities and other facilities incidental to the use of such land as industrial sites, or any one or more of the foregoing, and the local governmental subdivision in consideration thereof undertakes to issue revenue bonds as hereinafter provided payable solely from payments to be made by such developers and to make the proceeds of such bonds available to reimburse the developers for the project costs. The financing agreements shall contain such terms and conditions as may be deemed advisable by the governing authority of the local governmental subdivision to carry out the purposes contemplated by this Subpart. If, pursuant to a financing agreement, a developer agrees to construct, or cause to be constructed, water, sewerage, drainage, street and similar facilities, or transportation, power or underground cable communication facilities or any other functionally related facilities, or any one or more of the foregoing, and to use to pay the costs thereof his own resources or funds and/or the proceeds of revenue bonds to be made available to the developer, the payment of the principal of and interest on which he is obligated to pay pursuant to the financing agreement or a separate guaranty agreement, then the provisions of Part II of Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950 shall not be applicable.

Added by Acts 1981, No. 277, §1, eff. July 13, 1981.



RS 33:130.53 - Bonds; authorization; maturity; security

§130.53. Bonds; authorization; maturity; security

A. A local governmental subdivision is authorized, subject to the approval of the state bond commission, to issue negotiable revenue bonds, notes, or other evidences of indebtedness to finance industrial park projects and to pledge for the payment of the principal of, premium, if any, and interest of such bonds the income and revenues derived or to be derived by the local governmental subdivision from financing agreements. A local governmental subdivision is further authorized, with the approval of the state bond commission, to issue revenue bonds, to refund revenue bonds, and to issue revenue bonds to partly refund revenue bonds then outstanding and partly for any other purpose authorized by this Subpart.

B. Such revenue bonds shall be authorized by resolution adopted by the governing authority of the local governmental subdivision and shall be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates per annum including variable or floating rates, payable at such time or times, be in such denomination, be in such form, carry such registration or exchangeability privilege, be payable in such medium of payment and at such place or such places and be subject to such terms or redemption as such resolution may provide.

C. Any revenue bonds issued pursuant to this Subpart may be secured by a mortgage on the property except that to which title is vested in the public and also may be secured by a trust agreement or indenture (the "trust agreement") by and between a local governmental subdivision and one or more corporate trustees or fiscal agents, which may be any trust company or bank having the powers of a trust company within or without this state. Any resolution authorizing the issuance of revenue bonds (the "bond resolution") shall be published one time in the official journal of the local governmental subdivision; however, it shall not be necessary to publish any exhibits to such resolution if the same are available for public inspection and such fact is stated in the publication. For thirty days after the date of publication, any person in interest may contest the legality of the resolution, any provision of the revenue bonds to be issued pursuant to it, the provisions therein made for the security and payment of the revenue bonds, and the validity of all other provisions and proceedings relating to the authorization and issuance of such bonds. After that time, no person may contest the regularity, formality, legality, or effectiveness of the resolution, any provisions of the revenue bonds to be issued pursuant to it, the provisions for the security and payment of the revenue bonds, and the validity of all other provisions and proceedings relating to their authorization and issuance, for any cause whatever. Thereafter, it shall be conclusively presumed that the revenue bonds are legal and that every legal requirement for the issuance of the revenue bonds has been complied with. No court shall have authority to inquire into any of these matters after said thirty days.

Added by Acts 1981, No. 277, §1, eff. July 13, 1981.



RS 33:130.54 - Industrial parks; financing; pledges by political subdivisions

§130.54. Industrial parks; financing; pledges by political subdivisions

A. The bond resolution or the trust agreement shall authorize the industrial park project to be financed and, in addition, may contain provisions which shall be a part of the contract with the holders of such issue of revenue bonds as to:

(1) Pledging all or any part of income and revenues received or to be received from financing agreements to secure the payment of such issue of revenue bonds;

(2) The mortgaging of lands, buildings, machinery, and equipment to provide additional security for such revenue bonds;

(3) The setting aside of reserves or bond retirement funds and the regulation and disposition thereof;

(4) The custody, collection, securing, investment, and payment of any moneys held in trust or otherwise for the payment of revenue bonds or in any way to secure the payment of revenue bonds, including the establishment and maintenance of loan, construction, revenue, reserve, or other funds as trust funds;

(5) Limitations or restrictions on the purposes to which the proceeds of sale or any revenue bonds may be applied;

(6) Limitations or restrictions on the issuance of additional revenue bonds; the terms upon which additional revenue bonds may be issued and secured and/or the refunding of outstanding or other revenue bonds;

(7) Vesting in one or more trustees or fiscal agents such property, rights, powers, and duties in trust as the district may determine;

(8) The acquisition and disposition of property for industrial park projects;

(9) The rights and remedies available to the bondholders in the event of default;

(10) Provisions for insurance and for accounting reports and the inspection and audit thereof;

(11) The replacement of mutilated, destroyed, stolen, or lost revenue bonds; and

(12) Any other matters of like or different character which in any way affect the security or protection of the revenue bonds.

B. All revenue bonds issued pursuant to a bond resolution or a trust agreement hereunder shall be equally and ratably secured by a pledge, charge, and lien upon revenues provided for in the bond resolution or trust agreement, without priority by reason of number, or of dates of bonds, execution, or delivery, except that the governing authority may provide in the bond resolution or trust agreement that revenue bonds issued pursuant thereto shall, to the extent and in the manner prescribed in such bond resolution or trust agreement, be subordinate and junior in standing, with respect to the payment of principal and interest and the security thereof, to any other revenue bonds.

C. Any pledge made by a local governmental subdivision pursuant to this Section shall be valid and binding from the time when the pledge is made. The revenues, securities, and other moneys so pledged and then held or thereafter received by the local governmental subdivision or any fiduciary shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the local governmental subdivision, whether or not such parties have notice thereof. Neither the bond resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the official minutes of the local governmental subdivision and the state bond commission.

Added by Acts 1981, No. 277, §1, eff. July 13, 1981.



RS 33:130.55 - Bond sale and execution; receipts; local government liability

§130.55. Bond sale and execution; receipts; local government liability

A. The revenue bonds shall be sold in such manner, at such times, and at such prices as the governing authority of the local governmental subdivision may determine.

B. The revenue bonds and coupons, if any, attached thereto shall be executed in the name of the local governmental subdivision by the manual or facsimile signatures of such official or officials as may be designated in the bond resolution or the trust agreement authorizing their issuance. If any officer whose manual or facsimile signature appears on any revenue bond or coupon ceases to be such officer before the delivery of such bonds, such signature nevertheless shall be valid and sufficient for all purposes as if he had remained in office until such delivery. The bond resolution or trust agreement may provide for authentication of the bonds by the trustee or fiscal agent thereunder.

C. Pending the preparation of definitive revenue bonds, the local governmental subdivision may issue interim receipts or temporary revenue bonds, with or without coupons, exchangeable for definitive revenue bonds when such bonds have been executed and are available for delivery.

D. No officer or member of the local governmental subdivision, its governing authority, the state bond commission, or any person executing such revenue bonds shall be liable personally on such bonds.

E. The local governmental subdivision shall have power to purchase its revenue bonds out of any funds available therefor under the bond resolution or the trust agreement authorizing or securing such bonds.

Added by Acts 1981, No. 277, §1, eff. July 13, 1981.



RS 33:130.56 - Bonds; tax exemption; holder rights; obligations; proceeds

§130.56. Bonds; tax exemption; holder rights; obligations; proceeds

A. All revenue bonds and interest coupons, if any, appertaining thereto issued pursuant to this Section shall be and are hereby made negotiable instruments within the meaning of and for all the purposes of the negotiable instruments law of Louisiana, subject only to the provisions of the revenue bonds for registration as to principal and interest or as to principal only.

B. All revenue bonds and the income therefrom shall be exempt from all taxation by this state or any political subdivision thereof, except estate or gift taxes and taxes on transfers. The revenue bonds shall be legal and authorized investments for banks, savings banks, insurance companies, homestead and building and loan associations, trustees, and other fiduciaries and may be used for deposit with any officer, board, municipality, or other political subdivision of the state of Louisiana, in any case where, by present or future laws, deposit or security is required.

C. The holders of any revenue bonds issued hereunder shall have such rights and remedies as may be provided in the bond resolution or the trust agreement authorizing the issuance of the revenue bonds, including, but not by way of limitation, acceleration of payment, appointment of a trustee for bondholders, appointment of a receiver for the revenue bond project financed with the proceeds of the revenue bonds and/or the revenues from such project, and any available civil action to compel compliance with the terms and provisions of the revenue bonds and the bond resolution or trust agreement.

D. The revenue bonds shall be limited obligations of the local governmental subdivision. The principal of and interest on the revenue bonds shall not be payable from the general funds of the local governmental subdivision, nor shall they constitute a pledge, charge, lien, or encumbrance upon any of its property or upon any of its income, receipts, or revenues except the revenues, agreements, and funds or property pledged or mortgaged under the bond resolution or the trust agreement authorizing such bonds. Neither the credit nor the taxing power of the local governmental subdivision shall be pledged for the payment of such principal or interest, and no holder of revenue bonds shall have the right to compel the exercise of the taxing power by the local governmental subdivision or the forfeiture of its property in connection with any default thereon. Every revenue bond shall recite in substance that the principal of and interest on such bond is payable solely from the revenues pledged to its payment and that the local governmental subdivision is not obligated to pay such principal or interest except from such revenues.

The revenue bonds issued under the provisions of this Section shall not constitute a debt of the local governmental subdivision, within the meaning of the constitution and statutes of the state.

E. Subject to agreements with the holders of revenue bonds, all proceeds of revenue bonds and all revenues pledged under a bond resolution or trust agreement authorizing or securing such bonds may be set aside as received and deposited and held in trust by a trustee appointed by the local governmental subdivision in a fund or funds separate and apart from all other funds of the local governmental subdivision. Subject to the bond resolution or trust agreement, the trustee shall hold the same for the benefit of the holders of the bonds for the application and disposition thereof solely to the respective uses and purposes provided in such bond resolution or trust agreement.

Added by Acts 1981, No. 277, §1, eff. July 13, 1981.



RS 33:130.57 - Supplemental powers

§130.57. Supplemental powers

The powers and rights conferred by this Subpart shall be in addition and supplemental to the powers and rights conferred by any other general or special law. This Subpart does and shall be construed to provide a complete and additional method for the doing of the things authorized hereby. Neither the making of contracts nor the issuance of revenue bonds or other obligations pursuant to the provisions of this Subpart need comply with the requirements of any other state law applicable to the making of contracts and the issuance of the revenue bonds or other obligations for the financing of any revenue bond project or projects undertaken pursuant to this Subpart, except as herein provided. No proceedings, notice, or approval shall be required for the issuance of any revenue bonds or any instrument as security therefor, except as provided in this Subpart. The provisions of this Subpart shall be liberally construed for the accomplishment of its purposes.

Added by Acts 1981, No. 277, §1, eff. July 13, 1981.



RS 33:130.58 - Repealed by Acts 1986, No. 363, 1, eff. July 2, 1986.

§130.58. Repealed by Acts 1986, No. 363, §1, eff. July 2, 1986.



RS 33:130.71 - Ward One Economic Development Board of Calcasieu Parish; creation; purpose

SUBPART B-4. WARD ONE ECONOMIC DEVELOPMENT BOARD

OF CALCASIEU PARISH

§130.71. Ward One Economic Development Board of Calcasieu Parish; creation; purpose

A. The Ward One Economic Development Board of Calcasieu Parish is hereby created. The primary object and purposes of the board shall be to promote, encourage, and participate in economic development activities for Ward One of Calcasieu Parish.

B. For purposes of this Subpart, "economic development activities" shall include but shall not be limited to activities, projects, and endeavors that will accomplish or enhance the opportunity for any of the following:

(1) Growth and development of the Ward One area and the prosperity and welfare of the people of the ward.

(2) Expansion, restoration, improvement, or development of existing commercial structures in the Ward One area.

(3) Full use of underutilized resources of the Ward One area.

(4) Expansion and development of the tax base of the Ward One area.

(5) Improved communication among and coordination of federal, state, regional, and local programs in Louisiana, as well as private sector programs and projects.

Acts 2001, No. 377, §1, eff. July 1, 2001.



RS 33:130.72 - Composition of the board

§130.72. Composition of the board

A. The Ward One Economic Development Board of Calcasieu Parish shall be composed of five members who shall be selected as follows:

(1) One member shall be appointed by the Louisiana state senator or senators who represent any part of Ward One of Calcasieu Parish.

(2) One member shall be appointed by the Louisiana state representative or representatives who represent any part of Ward One of Calcasieu Parish.

(3) One member shall be appointed by the Calcasieu Parish School Board member or members who represent any part of Ward One of Calcasieu Parish.

(4) Two members shall be appointed by the member or members of the governing authority of Calcasieu Parish who represent any part of Ward One of Calcasieu Parish.

B.(1) Members shall serve four-year terms after initial terms as provided in Paragraph (2) of this Subsection.

(2) One member shall serve an initial term of one year; one shall serve an initial term of two years; one shall serve an initial term of three years; and two shall serve initial terms of four years. The initial terms of the respective members shall be determined by lot conducted at the first meeting of the board.

C. Members shall serve without compensation.

D. Any vacancy in the membership of the board, occurring either by reason of the expiration of the term for which appointed or by reason of death, resignation, or otherwise, shall be filled in the manner of the original appointment. In the event that the entity responsible for the appointment of a member fails to fill a vacancy within thirty days, the remaining members of the board shall appoint an interim successor to serve until the position is filled by the appointing entity.

E. Any member of the board may be removed by a majority vote of the board, but only for cause and on charges preferred against him in writing and after public hearing, provided that any member so removed shall have the right to appeal his removal to a court of competent jurisdiction within ten days of the decision ordering his removal.

Acts 2001, No. 377, §1, eff. July 1, 2001; Acts 2004, No. 383, §1, eff. June 23, 2004.



RS 33:130.73 - Powers and functions of the board

§130.73. Powers and functions of the board

In order to accomplish the object and purposes for which the board is created, the board shall have the following powers and functions and may do any or all of the following:

(1) Make recommendations and provide relevant information about the Ward One area to public officials or entities or private individuals or organizations concerning such matters as:

(a) Natural and environmental factors, trends of industrial population, other developments, and the habits and lifestyles of the people.

(b) Land use in the area.

(c) Locations for the concentration of wholesale, retail, business, and other commercial uses and spaces and locations for mixed uses.

(d) The need for and the proposed general location of public and private works and facilities.

(2) Make or assist in studies and investigations of the resources of the Ward One area and the existing and emerging problems of industry, commerce, transportation, population, housing, and public services affecting the development of the area, and in making such studies seek the cooperation and collaboration of the appropriate state departments and agencies and instrumentalities of federal, state, and local government, educational institutions, research organizations, whether public or private, and of civic groups and private persons and organizations.

(3) Prepare and from time to time revise and make available to interested organizations, public bodies, and individuals, listings of the resources of the Ward One area and of the major public and private works and facilities of all kinds which contribute to or affect the development of the area.

(4) Advise and supply information, as far as available, to civic groups and private persons and organizations who may request such information or advice, or who study or otherwise concern themselves with the purposes for which the board is created or with development in the fields of business and industry, labor, natural resources, urban growth, housing, or public service activities, such as public health and education, relevant to the development of the Ward One area.

(5) Provide information to officials of departments, agencies, and instrumentalities of state and local government and to the public at large in order to foster public awareness and understanding of the purposes and functions of the board or to stimulate public interest and participation in the orderly, integrated development of the area.

(6) Accept and receive, in furtherance of its functions, grants and services from the federal government or its agencies, from departments, agencies, and instrumentalities of state or local government, or from private or civic sources.

(7) Solicit the assistance and active cooperation of industry and private civic organizations which are active in anti-litter and recycling efforts to assist in control and reduction of litter in the area and encourage industry and private civic organizations to participate in the "adopt-a-road" program as provided in R.S. 30:2534 for the purpose of controlling litter along the highways of the area.

(8) Hold public hearings and sponsor public forums whenever it deems it necessary or useful in accomplishing its object and purposes, exercising its powers, or carrying out its functions as provided in this Subpart.

(9) Exercise all other powers necessary and proper for the discharge of its functions.

Acts 2001, No. 377, §1, eff. July 1, 2001.



RS 33:130.81 - Wards 4 and 6 Economic Development Board of Beauregard Parish; creation; purpose

SUBPART B-4-A. WARDS 4 AND 6 ECONOMIC DEVELOPMENT

BOARD OF BEAUREGARD PARISH

§130.81. Wards 4 and 6 Economic Development Board of Beauregard Parish; creation; purpose

The Wards 4 and 6 Economic Development Board of Beauregard Parish is hereby created. The primary purpose of the board shall be to promote, encourage, and participate in economic development activities for wards 4 and 6 of Beauregard Parish. These activities include but shall not be limited to endeavors that will accomplish or enhance the opportunity for any of the following:

(1) Growth, development, and prosperity of the Wards 4 and 6 area.

(2) Development of existing commercial structures.

(3) Development of underutilized resources.

(4) Development of the tax base.

(5) Coordination of public and private programs.

Acts 2010, No. 87, §1.



RS 33:130.82 - Composition of the board

§130.82. Composition of the board

A. The Wards 4 and 6 Economic Development Board of Beauregard Parish shall be composed of members selected as follows:

(1) One member shall be appointed by the Louisiana state senator or senators who represent any part of Ward 4 or 6 of Beauregard Parish.

(2) Two members shall be appointed by the Louisiana state representative or representatives who represent any part of Ward 4 or 6 of Beauregard Parish.

(3) One member shall be appointed by the Beauregard Parish School Board member or members who represent any part of Ward 4 or 6 of Beauregard Parish.

(4) Three members shall be appointed by the member or members of the governing authority of Beauregard Parish who represent any part of Ward 4 or 6 of Beauregard Parish.

B.(1) Members shall serve four-year terms after initial terms as provided in Paragraph (2) of this Subsection.

(2) One member shall serve an initial term of one year; two shall serve an initial term of two years; two shall serve an initial term of three years; and two shall serve initial terms of four years. The initial terms of the respective members shall be determined by lot at the first meeting of the board.

C. Members shall serve without compensation.

D. Any vacancy in the membership of the board shall be filled in the manner of the original appointment. In the event that the entity responsible for the appointment of a member fails to fill a vacancy within thirty days, the remaining members of the board shall appoint an interim successor to serve until the position is filled by the appointing entity.

E. Any member of the board may be removed by a majority vote of the board, but only for cause on charges proffered against him in writing and after public hearing. Any member so removed shall have the right to appeal his removal to a court of competent jurisdiction within ten days of the decision ordering his removal.

F. Members shall be eligible for reappointment, unless they have been removed from office in the manner provided in this Section.

Acts 2010, No. 87, §1.



RS 33:130.83 - Powers and functions of the board

§130.83. Powers and functions of the board

The board shall have the following powers and functions:

(1) Make recommendations and provide relevant information about the wards 4 and 6 area concerning such matters as:

(a) Natural and environmental conditions, trends of industrial population, developments, and the culture of the people.

(b) Land use in the area.

(c) The need for and the proposed general locations of commercial, mixed use, public, or private works and facilities in the area.

(2) Make or assist in studies of the resources of the Wards 4 and 6 area and the problems affecting the development of the area and make such studies available to the public. In making such studies, the board may seek assistance from public or private sources.

(3) Prepare, maintain, and make available listings of the resources of the wards 4 and 6 area and of the major public and private works which affect the development of the area.

(4) Provide information in order to foster public awareness and understanding of the purpose of the board and to stimulate public interest and participation in the development of the area.

(5) Accept the donation of public or private grants and services.

(6) Solicit the assistance of industry and private civic organizations in the control and reduction of litter in the area and encourage participation in the "adopt-a-road" program as provided in R.S. 48:235 for the purpose of controlling litter along the highways of the area.

(7) Hold public hearings and sponsor public forums.

(8) Exercise all other powers necessary and proper for the discharge of its function.

Acts 2010, No. 87, §1.



RS 33:130.101 - MOREHOUSE ECONOMIC

SUBPART B-5. MOREHOUSE ECONOMIC

DEVELOPMENT DISTRICT

§130.101. Morehouse Economic Development District; creation; territorial jurisdiction

A. The Morehouse Economic Development District, hereinafter referred to as the district, is hereby constituted and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district, acting through its board of commissioners, the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for industrial, commercial, tourism, research, and economic development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The district created pursuant hereto shall be established for the primary object and purpose of promoting and encouraging economic development to stimulate the economy through commerce, industry, and development of tourism, research, and for the utilization and development of natural and human resources of the area by providing job opportunities.

C. The boundaries of the district shall be coterminous with the boundaries of Morehouse Parish.

Acts 1988, No. 29, §1, eff. June 10, 1988.



RS 33:130.102 - Board of commissioners; members, officers; agents and employees

§130.102. Board of commissioners; members, officers; agents and employees

A.(1) The district shall be governed by a board of commissioners consisting of thirteen members selected as set out herein. All members shall be citizens of the United States and qualified voters residing within the limits of the district during their term of office.

(2)(a) Two members shall be appointed by the Bastrop-Morehouse Chamber of Commerce.

(b) Two members shall be appointed by the Morehouse Economic Development Corporation.

(c) Two members shall be appointed by the Bastrop City Council.

(d) Two members shall be appointed by the Morehouse Parish Police Jury.

(e) One member shall be appointed by the Morehouse Parish Farm Bureau.

(f) One member shall be appointed by the Morehouse Economic Development Corporation to represent the Morehouse Parish financial institutions.

(g) One member shall be appointed by the Morehouse Economic Development Corporation to represent the major industries in Morehouse Parish.

(h) Two members shall be appointed by the Morehouse Economic Development Corporation to represent the town councils of Mer Rouge, Collinston, Oak Ridge, and Bonita.

(3) The term of office for all appointments shall be three years.

B. Any vacancy in the membership of the board of commissioners, occurring either by reason of the expiration of the term for which appointed or by reason of death, resignation, or otherwise, shall be filled in the manner of the original appointment.

C. Any member of the board of commissioners may be removed by the entity that originally appointed him, but only for cause and on charges brought against him in writing and after public hearing; provided that any member so removed shall have the right to appeal his removal to a court of competent jurisdiction within ten days of the decision of the nominating entity ordering his removal.

D. The members of the board of commissioners shall serve without compensation. The board of commissioners shall have the power to organize and reorganize executive, clerical, and other departments and to fix the duties and powers and compensation of all officers, agents, and employees of the district. The board of commissioners may reimburse any member for expenses actually incurred in the performance of his duties hereunder.

E. Members of the board, individually, and members of their immediate family are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the district.

F. Elected officials are prohibited from serving on the board of commissioners.

G. The board of commissioners shall elect from among its own members a president, a vice president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board of commissioners, the offices of secretary and treasurer may be held by one person.

H. The board of commissioners shall meet in regular session once each month and shall also meet in special session as often as the president of the board convenes it or on the written request of six members. Seven members of the board of commissioners shall constitute a quorum.

I. The board of commissioners shall prescribe rules to govern its meetings, shall maintain suitable offices in the parish of Morehouse, and may contract with and employ attorneys, clerks, engineers, deputy commissioners, superintendents, and other agents and employees and shall fix their compensation and terms of employment.

Acts 1988, No. 29, §1, eff. June 10, 1988.



RS 33:130.103 - Powers of district

§130.103. Powers of district

The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, or otherwise, but not by expropriation, all property, including rights-of-way; to hold and use any franchise or property, real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district.

(5) In its own name and on its own behalf to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected ad valorem taxes as provided in this Subpart and as may be provided by general law.

(6) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(7) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

Acts 1988, No. 29, §1, eff. June 10, 1988.



RS 33:130.104 - Economic development and tourism

§130.104. Economic development and tourism

A.(1) The district shall have the power to construct and acquire industrial parks and industrial plant buildings, and subordinate and related facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with other local units of government, under the authority of the local services law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor.

(2) The district shall also have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or any part of a site, building, or other property owned by the district.

(3) The resolution or ordinance adopted by the board of commissioners authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the district.

B. The district shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To acquire, whether by purchase, exchange, gift, lease, or otherwise, but not by expropriation and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all real and personal properties which the board of commissioners may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof, all as may be provided for in the lease agreement to which the district may become a party.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board of commissioners may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board of commissioners finds any such actions to be in furtherance of the purposes for which the district was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district, and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5)(a) To enter into any cooperative endeavor for or financing of an economic development project between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of financing shall include loan guarantees, land write-downs, grants, lease guarantees, or any form of financial subsidy or incentive that complies with the provisions of Article VII, Section 14 of the Constitution of Louisiana.

(b) "Cooperative endeavor" means any form of economic development assistance including tourist development between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. The term "cooperative endeavor" shall include but not be limited to cooperative financing, cooperative development, or any other form of cooperative economic development activity.

Acts 1988, No. 29, §1, eff. June 10, 1988.



RS 33:130.105 - Fees and ad valorem tax; borrowing money

§130.105. Fees and ad valorem tax; borrowing money

A. The board of commissioners may, when necessary, levy annually an ad valorem tax not to exceed five mills on the dollar of assessed valuation of all property provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in a special election held for that purpose.

B.(1) All funds derived under this Section may be used for any expenses or purposes of the district. The board of commissioners shall establish and maintain, in addition to all necessary and normal accounts, including a tourism development fund for promotion and attraction of the tourism industry.

(2) The economic development operational fund shall be used for the development and attraction of industries and tourism to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in creation of economic, commercial, and tourism development in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district including, but not limited to, planning assistance, surveys, land use studies, technical services, and other services necessary to effectuate a unified economic and tourist development plan.

Acts 1988, No. 29, §1, eff. June 10, 1988; Acts 2006, No. 552, §1, eff. June 22, 2006.



RS 33:130.151 - GRANT ECONOMIC DEVELOPMENT DISTRICT

SUBPART B-6. GRANT ECONOMIC DEVELOPMENT DISTRICT

§130.151. Grant Economic Development District; creation; territorial jurisdiction

A. The Grant Economic Development District, hereinafter referred to as the district, is hereby constituted and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district, acting through its board of commissioners, the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for industrial, commercial, research, and economic development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The district created pursuant hereto shall be established for the primary object and purpose of promoting and encouraging industrial development to stimulate the economy through commerce, industry, and research and for the utilization and development of natural and human resources of the area by providing job opportunities.

C. The boundaries of the district shall be coterminous with the boundaries of Grant Parish.

Acts 1988, No. 633, §1, eff. July 14, 1988.

{{NOTE: SEE ACTS 1988, NO. 633, §2.}}



RS 33:130.152 - Board of commissioners; members, officers; agents and employees

§130.152. Board of commissioners; members, officers; agents and employees

A. The district shall be governed by a board of commissioners consisting of members appointed by the Grant Parish Police Jury who shall serve at the pleasure of the police jury. The number of board members shall be provided by the police jury by ordinance.

B. Any vacancy in the membership of the board of commissioners occurring by reason of death, resignation, or otherwise shall be filled in the manner of the original appointment.

C. Any member of the board of commissioners may be removed by the Grant Parish Police Jury.

D. The members of the board of commissioners shall serve without compensation. The board of commissioners shall have the power to organize and reorganize executive, clerical, and other departments and to fix the duties and powers and compensation of all officers, agents, and employees of the district. The board of commissioners may reimburse any member for expenses actually incurred in the performance of his duties hereunder.

E. Members of the board, individually, and members of their immediate families are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the district.

F. Elected officials may serve on the board of commissioners.

G. The board of commissioners shall elect from among its own members a president, a vice president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board of commissioners, the offices of secretary and treasurer may be held by one person.

H. The board of commissioners shall meet in regular session once each month and shall also meet in special session as often as the president of the board convenes them or on the written request of five members. A majority of the members of the board of commissioners shall constitute a quorum.

I. The board of commissioners shall prescribe rules to govern its meetings, shall maintain suitable offices in the parish of Grant, and may contract with and employ attorneys, clerks, engineers, deputy commissioners, superintendents, and other agents and employees and shall fix their compensation and terms of employment.

Acts 1988, No. 633, §1, eff. July 14, 1988; Acts 1990, No. 412, §1; Acts 2007, No. 86, §1, eff. June 22, 2007.

{{NOTE: SEE ACTS 1990, NO. 412, §3. TERMINATES TERMS OF MEMBERS IN OFFICE ON 9/7/90 AT NOON ON THAT DATE AND PROVIDES THAT THEY SERVE UNTIL THEIR SUCCESSORS TAKE OFFICE.}}



RS 33:130.153 - Powers of district

§130.153. Powers of district

The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, or otherwise, but not by expropriation, all property, including rights of way; to hold and use any franchise or property, real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, including but not limited to the establishment, maintenance, and operation of industrial parks.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district.

(5) In its own name and on its own behalf to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected ad valorem taxes as provided in this Subpart and as may be provided by general law.

(6) To require and issue licenses with respect to its properties and facilities.

(7) To regulate the imposition of fees and rentals charged by the district for its facilities and services rendered by it.

(8) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(9) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(10)(a) To levy and collect a sales and use tax within the boundaries of the district for such purposes and at such rate as provided by the proposition authorizing its levy, not exceeding two percent, provided the proposition submitted to a vote in accordance with the Louisiana Election Code shall be approved by a majority of the qualified electors of the district voting in an election held for that purpose. Any sales and use tax authorized to be levied and collected by the district and approved by a majority of qualified electors of the district may specifically exempt food and prescription drugs and other nonessential items from the tax; and to provide for other matters in connection therewith.

(b) Any sale and use tax approved as provided in Subparagraph (a) of this Paragraph:

(i) Shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently defined in Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

(ii) Shall be imposed, collected, and enforced subject to the terms of the resolution imposing the tax and the provisions of Chapter 2-D of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

(iii) Shall be imposed and collected uniformly throughout the district.

(c) Any tax levied under this Paragraph shall be in addition to all other taxes which a parish or any municipality or other political subdivision within the parish of Grant is now or hereafter may be authorized to levy and collect and may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana.

Acts 1988, No. 633, §1, eff. July 14, 1988; Acts 2013, No. 123, §1, eff. June 5, 2013.



RS 33:130.154 - Industrial development

§130.154. Industrial development

A.(1) The district shall have the power to construct and acquire industrial parks and industrial plant buildings, and subordinate and related facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with another state or with other local units of government, under the authority of the local services law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, drainage, sewers, sewerage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties.

(2) The district shall also have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board of commissioners may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. In no event, however, and under no circumstances shall the board dispose of any property of the district for less than the fair market value of the property as defined in R.S. 47:2321 without the prior approval of the State Bond Commission. The district shall be empowered to enter into leases having a term, including all renewal terms, not to exceed fifty years in the aggregate. The approval of the State Bond Commission shall be conclusive for purposes of compliance with the requirements of this Paragraph.

(3) The resolution or ordinance adopted by the board of commissioners authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the district. For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale, or other disposition of district property, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of said thirty days.

B. The district shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To acquire, whether by purchase, exchange, gift, lease, or otherwise, but not by expropriation and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all real and personal properties which the board of commissioners may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof, all as may be provided for in the lease agreement to which the district may become a party.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board of commissioners may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board of commissioners finds any such actions to be in furtherance of the purposes for which the district was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district, and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5)(a) To enter into any cooperative financing of an economic development project between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of financing shall include loan guarantees, land write-downs, grants, lease guarantees, or any form of financial subsidy or incentive that complies with the provisions of Article VII, Section 14 of the Constitution of Louisiana.

(b) To enter into any cooperative development between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of cooperative development shall include but not be limited to any number of joint development agreements such as condominiums and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the district shall attempt to obtain the most favorable security available in order to protect and ensure recovery of sums loaned or paid pursuant to such financing.

(c) "Cooperative endeavor" means any form of economic development assistance between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. The term "cooperative endeavor" shall include but not be limited to cooperative financing, cooperative development, or any other form of cooperative economic development activity.

Acts 1988, No. 633, §1, eff. July 14, 1988.



RS 33:130.155 - Fees and ad valorem tax; borrowing money

§130.155. Fees and ad valorem tax; borrowing money

A. The board of commissioners may, when necessary, levy annually an ad valorem tax not to exceed ten mills on the dollar of assessed valuation of all property, provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in a special election held for that purpose.

B. All funds derived under this Section may be used for any expenses or purposes of the district. The board of commissioners shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving loan guarantee fund, to be used to guarantee industrial, port, harbor, or terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan guarantees shall be made only when adequate financing for the project is unavailable through normal lending channels and the project represents a sound business venture that is financially and economically feasible.

(b) Loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and acquisition of land, existing structures, machinery, or equipment and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions and the guarantee shall never exceed forty percent of the cost of the total project. In addition, the district shall attempt to obtain the most favorable security available under the circumstances to protect and ensure the recovery of its commitment under the guarantee.

(d) Loan guarantees shall be evaluated for their economic impact in terms of the number and types of jobs created or saved, the wage and income levels of the positions, the likelihood of placement of these positions with persons from specific groups, such as the long term unemployed, low income, women, or minorities, and the tax dollars generated.

(e) Loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan guarantees shall be targeted to export industries, manufacturing firms, and wholesale distribution and service firms.

(g) No project shall be considered unless the project will be constructed and maintained by persons at least eighty percent of whom are residents of Grant Parish, and at least eighty percent of the goods and services for maintenance of the project are obtained from a supplier domiciled within Grant Parish, except where not reasonably possible to do so without substantial added expense, substantial inconvenience, or substantial sacrifice in operational efficiency.

(h) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Section.

(2) An economic development operational fund, for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district including but not limited to planning assistance, surveys, land use studies, technical services, and other services necessary to effectuate a unified industrial development plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

Acts 1988, No. 633, §1, eff. July 14, 1988.



RS 33:130.156 - Obligations of the district

§130.156. Obligations of the district

A. The district shall have authority to incur debt for any one or more of its lawful purposes set forth in this Subpart, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt and to provide for the security and payment thereof.

B.(1) The district may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in a special election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provisions of this Subpart, all of which purposes are hereby found and declared to be public purposes and functions of the state of Louisiana, which are delegated to the district.

(2) The district may in its own name and behalf issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Subpart, including industrial and commercial development revenue bonds. Said bonds shall be issued in the manner as provided for in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024.

(3) The district may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the district derived from any lawful sources, including fees, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board of commissioners of the district at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board of commissioners referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, not to exceed ten mills, authorized by R.S. 33:130.155 for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time said certificates are outstanding.

(5) The board of commissioners, as the governing authority of the district, is authorized to adopt all necessary resolutions or ordinances which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations, or for the voting of a property tax millage, which resolutions or ordinances may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution or ordinance authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution or ordinance and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of said bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

Acts 1988, No. 633, §1, eff. July 14, 1988.



RS 33:130.157 - Securities

§130.157. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapter 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 1988, No. 633, §1, eff. July 14, 1988.



RS 33:130.158 - Exemption from taxation

§130.158. Exemption from taxation

The district and all properties at any time owned by the district and the income therefrom and all bonds, certificates, and other evidences of indebtedness issued by the district under this Subpart and the interest or income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 1988, No. 633, §1, eff. July 14, 1988.



RS 33:130.159 - General compliances; enhancement

§130.159. General compliances; enhancement

A. No provision of this Subpart shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual office holding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The district shall have the power and right to adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority Business Enterprise Act".

C. The financial records of the district shall be audited pursuant to R.S. 24:513.

Acts 1988, No. 633, §1, eff. July 14, 1988.



RS 33:130.161 - Grant Parish Economic and Industrial Development District; creation; territorial jurisdiction

SUBPART B-6-A. GRANT PARISH ECONOMIC AND INDUSTRIAL

DEVELOPMENT DISTRICT

§130.161. Grant Parish Economic and Industrial Development District; creation; territorial jurisdiction

A. There is hereby created a body politic and corporate of the state which shall be known as the Grant Parish Economic and Industrial Development District, referred to in this Subpart as the "district".

B. The district shall be composed of all of the territory located within the unincorporated areas of Grant Parish on July 1, 2009.

C. The district shall be a political subdivision of the state as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district is hereby granted all of the rights, powers, privileges, and immunities accorded by law and the Constitution of Louisiana to political subdivisions of the state, subject to the limitations provided in this Subpart.

Acts 2009, No. 37, §1.



RS 33:130.162 - Object and purposes

§130.162. Object and purposes

The district created by this Subpart shall be established for the primary purposes of promoting and encouraging industrial development, stimulating the economy through commerce, industry, and research, utilizing and developing the area's natural and human resources, and providing job opportunities.

Acts 2009, No. 37, §1.



RS 33:130.163 - Board of commissioners; members; officers; employees

§130.163. Board of commissioners; members; officers; employees

A. The district shall be governed by a board of commissioners, referred to in this Subpart as the "board", consisting of five members appointed by the governing authority of Grant Parish.

B.(1) Each member appointed to the board shall be a citizen of the United States. Each member shall additionally have been domiciled in Grant Parish and a qualified voter in Grant Parish for at least one year preceding the date of his appointment. Each board member shall remain domiciled in and a qualified voter in Grant Parish throughout his term of office.

(2) Preference for board appointment shall be given to individuals with at least five years of experience in one or more of the following areas:

(a) Economic development.

(b) Public finance or administration.

(c) Senior level management.

(d) Urban planning.

(e) Banking or finance.

(f) Public relations.

(g) Education.

(h) Practice of law, medicine, or other licensed profession.

(i) Construction.

(j) Realtor, appraiser, or commercial developer.

(k) Aviation.

(l) Labor.

C.(1) The members of the board shall serve terms of four years after initial terms as provided in Paragraph (2) of this Subsection.

(2) One member shall serve an initial term of one year, one shall serve two years, one shall serve three years, and two shall serve four years, as determined by lot at the first meeting of the board.

D.(1) Any member may be removed for cause by a majority vote of the Grant Parish Police Jury.

(2) Any member who misses fifty percent of the board's meetings, regular and special, in any calendar year shall be disqualified and removed automatically from office. Such vacated position shall be filled in the same manner as the original appointment for the balance of the vacated term. The former member shall not be eligible for reappointment until expiration of the balance of the vacated term.

E.(1) Any vacancy in the membership of the board shall be filled in the same manner as the original appointment within thirty days after receipt by the police jury of written notification from the board of the vacancy.

(2) In the event the vacancy is not filled within thirty days after the police jury's receipt of written notification of the vacancy, the board shall appoint an interim successor to serve on the board until the position is filled in the same manner as the original appointment.

F. Members of the board shall serve without compensation. The board may reimburse any member for expenses actually incurred in the performance of his duties.

G. The board shall elect yearly from its number a chairman, vice chairman, secretary, and treasurer and establish their duties in rules adopted by the board. The offices of secretary and treasurer may be held by the same person.

H. The board shall meet in regular session once each month and also shall meet in special session as convened by the president or upon written notice of three members.

I. A majority of the board members shall constitute a quorum.

J. All actions of the board shall be approved by the affirmative vote of a majority of the members.

K. Vote by proxy shall not be permitted. Any member may request a recorded vote on any resolution or action of the district.

L. The board shall cause minutes and a record to be kept of all its proceedings, and it shall select a newspaper of general circulation within its territorial jurisdiction as its official journal in which it shall publish its minutes and in which it shall publish such official notices as are required by law.

Acts 2009, No. 37, §1.



RS 33:130.164 - Governmental functions

§130.164. Governmental functions

A. The district, or any subdistrict created by the board, shall not be required to pay any taxes, including but not limited to sales and use taxes, ad valorem, occupational licensing, income, or any other taxes of any kind or nature, or assessments upon any property acquired or used by the district under the provisions of this Subpart, or upon the income therefrom.

B.(1) Any bonds issued pursuant to this Subpart and the income therefrom shall be exempt from taxation by the state and by any parish, municipality, or other political subdivision of the state.

(2) No bonds, other debt obligations, or contracts of the district or of any subdistrict shall be a charge upon the income, property, or revenue of Grant Parish or the state of Louisiana.

C. The district or any subdistrict created by the board shall not be deemed to be a public utility and shall not be subject in any respect to the authority, control, regulation, or supervision of the Louisiana Public Service Commission or any other regulatory body of the state, or any political subdivision thereof.

Acts 2009, No. 37, §1.



RS 33:130.165 - Powers

§130.165. Powers

A. In addition to the powers and duties elsewhere granted in this Subpart, the board is hereby granted all powers necessary or convenient for the carrying out of its purposes, including but not limited to the following:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by purchase or donation any property and to hold, maintain, and use such property, or any interest therein.

(4) To sell or transfer any property acquired by it, or any interest therein.

(5) To lease or sublease all or any portion of any property at a fixed or variable rental rate without advertisement for public bids.

(6) To donate property to the United States or any political subdivision of the state.

(7) To make and collect reasonable charges for the use of the district's property and for services rendered by the district.

(8) To enter into contracts.

(9) To develop, regulate, and operate activities and planned land uses to foster creation of new jobs, economic development, and industry.

(10) To develop and regulate the construction, operation, maintenance, and improvement of facilities and infrastructure on property owned or leased by the district.

(11) To require and issue licenses with respect to its properties and facilities.

(12) To regulate fees or rentals charged for use of privately owned facilities located on district property when such facilities are offered for use by the public or by a private industrial, commercial, research, or other economic development entity or activity.

(13) In its own name and behalf, to incur debt and issue general obligation bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, and Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950.

(14) To issue revenue bonds, certificates of indebtedness, and certificate anticipation notes, and to provide for the manner and method of repayment.

(15) To mortgage or pledge property, servitudes, and works of the district.

(16) To borrow money and pledge all or part of its revenues, leases, rents, and other advantages as security for such loans.

(17) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

B. The district, or any subdistrict created by the board, shall not be deemed to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana.

C. The district may create subdistricts as provided in this Subsection. The district shall publish notice of its intent to create a subdistrict in the official journal of the district. At least ten days after publication of such notice in the official journal of the district, the board shall conduct a public hearing on the question of creating such subdistrict. Thereafter, the board may designate one or more project areas within the boundaries of the district as a subdistrict of the district. Each subdistrict shall constitute a political subdivision of the state and shall be governed by the board. Each subdistrict shall have the same powers as the district and shall be given a name and designated as "Grant Parish Economic and Industrial Development District Subdistrict No. ___".

Acts 2009, No. 37, §1.



RS 33:130.166 - Funding of the district

§130.166. Funding of the district

A. The board may levy annually and cause to be collected an ad valorem tax, provided that the amount, term, and purpose of such tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, is approved by a majority of the qualified electors of the district voting in an election held for that purpose.

B.(1) The board may levy and collect a sales and use tax within the boundaries of the district for such purposes and at such rate as provided by the proposition authorizing its levy, not exceeding one percent, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana, provided the proposition submitted to a vote in accordance with the Louisiana Election Code shall be approved by a majority of the qualified electors of the district voting in an election held for that purpose.

(2) The tax shall be levied upon the use, lease, rental, consumption, distribution, storage, or sale at retail of tangible personal property, and upon the sales of services within the district, all as presently defined in Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, except that food and prescription drugs are hereby specifically exempted from the tax authorized by this Section in accordance with the requirements of R.S. 47:305.

(3) The tax shall be imposed, collected, and enforced subject to the terms of the resolution imposing the tax and the provisions of Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

(4) The tax shall be imposed and collected uniformly throughout the district.

Acts 2009, No. 37, §1; Acts 2013, No. 122, §1.



RS 33:130.167 - Revenue bonds

§130.167. Revenue bonds

A. In addition to the authority contained in this Subpart, the district, or any subdistrict created by the district, may, in order to encourage economic and industrial development within the district, issue revenue bonds to acquire, purchase, lease, construct, or improve commercial, research, industrial, or other plant sites and buildings, or other capital improvements authorized in this Subpart, including energy and pollution abatement and control facilities and necessary property and appurtenances thereto, and may sell or lease to any enterprise locating or existing within the jurisdiction of the district such sites, buildings, or facilities and appurtenances thereto, all or severally. The funds derived from the sale of such bonds may be disbursed in whole or in part upon delivery of the bonds as shall be provided in the contract between the district and the enterprise to be developed.

B. Bonds issued under this Section shall be authorized by resolution of the board and shall be limited obligations of the district, or any subdistrict created by the board, the principal and interest on which shall be payable solely from the income and revenue derived from the disposition of the project or facility to be financed by the bonds issued pursuant to this Section, or from the income and revenue derived from the sale, lease, or other disposition of any existing project or facility acquired, constructed, and improved under the provisions of this Subpart; however, in the discretion of the board, the bonds may be additionally secured by mortgage covering all or part of the project from which the revenues so pledged may be derived. Any refunding bonds issued pursuant to this Section shall be payable from any source described above or from the investment of any of the proceeds of the refunding bonds authorized pursuant to this Section. These bonds shall not constitute an indebtedness or pledge of the general credit of the district, or any subdistrict created by the board, within the meaning of any constitutional or statutory limitation of indebtedness, and shall contain a recital to that effect.

C. Bonds issued under this Section shall be issued, sold, and delivered in accordance with the terms and provisions of a resolution to be adopted by the board. Bonds of the district, or any subdistrict created by the board, shall be issued in such form, shall be in such denominations, shall bear interest, and shall mature in such manner and be executed by one or more members of the board of the body as provided in the resolutions authorizing their issuance. Such bonds may be subject to redemption at the option of and in the manner determined by the board in the resolution authorizing their issuance.

D. No bonds or other evidence of indebtedness may be issued under this Section without the prior approval of the State Bond Commission of the terms and provisions thereof.

Acts 2009, No. 37, §1.



RS 33:130.168 - Securities

§130.168. Securities

Bonds, certificates, or other evidence of indebtedness issued by the district, or any subdistrict created by the board, pursuant to this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 2009, No. 37, §1.



RS 33:130.169 - General compliances; enhancement

§130.169. General compliances; enhancement

A. No provision of this Subpart shall be construed so as to exempt the district, or any subdistrict created by the board, from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The financial records of the district, or any subdistrict created by the board, shall be audited pursuant to R.S. 24:513.

Acts 2009, No. 37, §1.



RS 33:130.201 - LASALLE ECONOMIC DEVELOPMENT DISTRICT

SUBPART B-7. LASALLE ECONOMIC DEVELOPMENT DISTRICT

§130.201. LaSalle Economic Development District; creation; territorial jurisdiction

A. The LaSalle Economic Development District, hereinafter referred to as the district, is hereby constituted and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district, acting through its board of commissioners, the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for industrial, commercial, research, and economic development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The district created pursuant hereto shall be established for the primary object and purpose of promoting and encouraging industrial development to stimulate the economy through commerce, industry, and research and for the utilization and development of natural and human resources of the area by providing job opportunities.

C. The boundaries of the district shall be coterminous with the boundaries of LaSalle Parish.

Acts 1988, No. 634, §1, eff. July 14, 1988.

{{NOTE: SEE ACTS 1988, NO. 634, §2.}}



RS 33:130.202 - Board of commissioners; members, officers; agents and employees

§130.202. Board of commissioners; members, officers; agents and employees

A. The district shall be governed by a board of commissioners consisting of members appointed as follows:

(1) The town council of each of the following municipalities shall make its appointments in a public meeting from applications submitted by residents of the municipality for which the member is appointed:

(a) One member appointed by the town council of Jena;

(b) One member appointed by the town council of Olla;

(c) One member appointed by the town council of Tullos;

(d) One member appointed by the town council of Urania.

(2) Each state and federally chartered financial institution with offices in LaSalle Parish shall appoint one member who is a resident of LaSalle Parish.

(3) The LaSalle Parish School Board shall appoint one member who is a resident of LaSalle Parish.

(4) The LaSalle Police Jury shall appoint one member who is a resident of LaSalle Parish.

(5) The LaSalle Development Board shall appoint three members who are residents of LaSalle Parish.

(6) The LaSalle Parish Chamber of Commerce shall appoint three members who are residents of LaSalle Parish.

(7) The term of office for all members shall be four years.

(8) The mayor of each incorporated municipality in LaSalle Parish shall be a nonvoting ex officio member of the board of commissioners.

B. Any vacancy in the membership of the board of commissioners, occurring either by reason of the expiration of the term for which appointed or by reason of death, resignation, or otherwise, shall be filled in the manner of the original appointment. In the event that the entity responsible for the appointment of a member fails to fill within thirty days a vacancy, the board of commissioners shall appoint an interim successor to serve until the position is filled by the appointing entity.

C. Any member of the board of commissioners may be removed by the entity that originally appointed him for cause.

D. The members of the board of commissioners shall serve without compensation. The board of commissioners shall have the power to organize and reorganize executive, clerical, and other departments and to fix the duties and powers and compensation of all officers, agents, and employees of the district. The board of commissioners may reimburse any member for expenses actually incurred in the performance of his duties hereunder.

E. Members of the board, individually, and members of their immediate families are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the district.

F. The board of commissioners shall elect from among its own members a president, a vice president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board of commissioners, the offices of secretary and treasurer may be held by one person.

G. The board of commissioners shall meet in regular session once each month and shall also meet in special session as often as the president of the board convenes them or on the written request of eight members. Eight members of the board of commissioners shall constitute a quorum.

H. The board of commissioners shall prescribe rules to govern its meetings, is authorized to draft and implement bylaws to control and implement the activities of the board, shall maintain suitable offices in the parish of LaSalle, and may contract with and employ attorneys, clerks, engineers, deputy commissioners, superintendents, and other agents and employees and shall fix their compensation and terms of employment.

I. REPEALED BY ACTS 1990, No. 852, §2.

Acts 1988, No. 634, §1, eff. July 14, 1988; Acts 1990, No. 852, §§1 and 2, eff. July 24, 1990.



RS 33:130.203 - Powers of district

§130.203. Powers of district

The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, or otherwise, but not by expropriation, all property, including rights of way; to hold and use any franchise or property, real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, including but not limited to the establishment, maintenance, and operation of industrial parks.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district.

(5) In its own name and on its own behalf to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected ad valorem taxes as provided in this Subpart and as may be provided by general law.

(6) To require and issue licenses with respect to its properties and facilities.

(7) To regulate the imposition of fees and rentals charged by the district for its facilities and services rendered by it.

(8) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(9) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

Acts 1988, No. 634, §1, eff. July 14, 1988.



RS 33:130.204 - Industrial development

§130.204. Industrial development

A.(1) The district shall have the power to construct and acquire industrial parks and industrial plant buildings, and subordinate and related facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with another state or with other local units of government, under the authority of the local services law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, drainage, sewers, sewerage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties.

(2) The district shall also have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board of commissioners may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. In no event, however, and under no circumstances shall the board dispose of any property of the district for less than the fair market value of the property as defined in R.S. 47:2321 without the prior approval of the State Bond Commission. The district shall be empowered to enter into leases having a term, including all renewal terms, not to exceed fifty years in the aggregate. The approval of the State Bond Commission shall be conclusive for purposes of compliance with the requirements of this Paragraph.

(3) The resolution or ordinance adopted by the board of commissioners authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the district. For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale, or other disposition of district property, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of said thirty days.

B. The district shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To acquire, whether by purchase, exchange, gift, lease, or otherwise, but not by expropriation and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all real and personal properties which the board of commissioners may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof, all as may be provided for in the lease agreement to which the district may become a party.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board of commissioners may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board of commissioners finds any such actions to be in furtherance of the purposes for which the district was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district, and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5)(a) To enter into any cooperative financing of an economic development project between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of financing shall include loan guarantees, land write-downs, grants, lease guarantees, or any form of financial subsidy or incentive that complies with the provisions of Article VII, Section 14 of the Constitution of Louisiana.

(b) To enter into any cooperative development between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of cooperative development shall include but not be limited to any number of joint development agreements such as condominiums and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the district shall attempt to obtain the most favorable security available in order to protect and ensure recovery of sums loaned or paid pursuant to such financing.

(c) "Cooperative endeavor" means any form of economic development assistance between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. The term "cooperative endeavor" shall include but not be limited to cooperative financing, cooperative development, or any other form of cooperative economic development activity.

Acts 1988, No. 634, §1, eff. July 14, 1988.



RS 33:130.205 - Fees and ad valorem tax; borrowing money

§130.205. Fees and ad valorem tax; borrowing money

A. The board of commissioners may, when necessary, levy annually an ad valorem tax not to exceed ten mills on the dollar of assessed valuation of all property, provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in a special election held for that purpose.

B. All funds derived under this Section may be used for any expenses or purposes of the district. The board of commissioners shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving loan guarantee fund, to be used to guarantee industrial, port, harbor, or terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan guarantees shall be made only when adequate financing for the project is unavailable through normal lending channels and the project represents a sound business venture that is financially and economically feasible.

(b) Loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and acquisition of land, existing structures, machinery, or equipment and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions and the guarantee shall never exceed forty percent of the cost of the total project. In addition, the district shall attempt to obtain the most favorable security available under the circumstances to protect and ensure the recovery of its commitment under the guarantee.

(d) Loan guarantees shall be evaluated for their economic impact in terms of the number and types of jobs created or saved, the wage and income levels of the positions, the likelihood of placement of these positions with persons from specific groups, such as the long term unemployed, low income, women, or minorities, and the tax dollars generated.

(e) Loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan guarantees shall be targeted to export industries, manufacturing firms, and wholesale distribution and service firms.

(g) No project shall be considered unless the project will be constructed and maintained by persons at least eighty percent of whom are residents of LaSalle Parish, and at least eighty percent of the goods and services for maintenance of the project are obtained from a supplier domiciled within LaSalle Parish, except where not reasonably possible to do so without substantial added expense, substantial inconvenience, or substantial sacrifice in operational efficiency.

(h) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Section.

(2) An economic development operational fund, for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district including but not limited to planning assistance, surveys, land use studies, technical services, and other services necessary to effectuate a unified industrial development plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

Acts 1988, No. 634, §1, eff. July 14, 1988.



RS 33:130.206 - Obligations of the district

§130.206. Obligations of the district

A. The district shall have authority to incur debt for any one or more of its lawful purposes set forth in this Subpart, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt and to provide for the security and payment thereof.

B.(1) The district may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in a special election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provisions of this Subpart, all of which purposes are hereby found and declared to be public purposes and functions of the state of Louisiana, which are delegated to the district.

(2) The district may in its own name and behalf issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Subpart, including industrial and commercial development revenue bonds. Said bonds shall be issued in the manner as provided for in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024.

(3) The district may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the district derived from any lawful sources, including fees, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board of commissioners of the district at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board of commissioners referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, not to exceed ten mills, authorized by R.S. 33:130.205 for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time said certificates are outstanding.

(5) The board of commissioners, as the governing authority of the district, is authorized to adopt all necessary resolutions or ordinances which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations, or for the voting of a property tax millage, which resolutions or ordinances may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution or ordinance authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution or ordinance and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of said bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

Acts 1988, No. 634, §1, eff. July 14, 1988.



RS 33:130.207 - Securities

§130.207. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapter 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 1988, No. 634, §1, eff. July 14, 1988.



RS 33:130.208 - Exemption from taxation

§130.208. Exemption from taxation

The district and all properties at any time owned by the district and the income therefrom and all bonds, certificates, and other evidences of indebtedness issued by the district under this Subpart and the interest or income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 1988, No. 634, §1, eff. July 14, 1988.



RS 33:130.209 - General compliances; enhancement

§130.209. General compliances; enhancement

A. No provision of this Subpart shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual office holding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The district shall have the power and right to adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority Business Enterprise Act".

C. The financial records of the district shall be audited pursuant to R.S. 24:513.

Acts 1988, No. 634, §1, eff. July 14, 1988.



RS 33:130.210 - Sales and use tax authorization

§130.210. Sales and use tax authorization

A.(1) The district may levy and cause to be collected a sales and use tax within the boundaries of the district for such purposes and at such rate as may be provided by the proposition authorizing its levy, not exceeding one-half of one percent, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana, provided that the proposition is approved by a majority of the qualified electors of the district voting in the election held for such purpose.

(2) Such an election shall be conducted in accordance with the provisions of the Louisiana Election Code and at the time another election is being conducted throughout the state.

(3) The duration of the tax set forth in the proposition shall not exceed five years; however, such tax may be renewed for an additional period not to exceed five years.

B.(1) The tax shall be levied upon the sale at retail, the use, the lease or rental, consumption, the distribution, and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently defined in R.S. 47:301 et seq.

(2) Except where inapplicable, the procedure established by R.S. 47:301 et seq. shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement those Sections and to make them applicable to the tax herein authorized shall be fixed in the resolution imposing the tax.

C. The sales and use tax authorized by this Section shall be in addition to all other taxes which an economic development district is now or hereafter authorized to levy and collect.

Acts 1994, No. 12, §1, eff. July 1, 1994; Acts 2003, No. 1179, §1.



RS 33:130.211 - Ad valorem tax authorization

§130.211. Ad valorem tax authorization

A. Subject to the provisions of R.S. 33:130.205, the district may levy and cause to be collected an ad valorem tax within the boundaries of the district for such purposes and at such rate as provided by the proposition authorizing its levy, provided the proposition is approved by a majority of the qualified electors of the district voting at an election held for that purpose.

B. Such an election shall be conducted in accordance with the provision of the Louisiana Election Code and at the time another election is being conducted throughout the state.

C. The duration of the tax set forth in the proposition shall not exceed five years; however, such tax may be renewed for an additional period not to exceed five years.

Acts 1994, No. 12, §1, eff. July 1, 1994; Acts 2003, No. 1179, §1.



RS 33:130.251 - Terrebonne Economic Development Authority; creation; territorial jurisdiction

SUBPART B-8. TERREBONNE ECONOMIC

DEVELOPMENT AUTHORITY

§130.251. Terrebonne Economic Development Authority; creation; territorial jurisdiction

A. The Terrebonne Economic Development Authority, hereafter in this Subpart referred to as the "authority", is hereby constituted and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the authority is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for economic development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations provided in this Subpart.

B. The authority shall be established for the primary object and purpose of promoting, encouraging, and participating in business development to stimulate the economy through commerce, industry, and research and for the utilization and development of natural, physical, and human resources of the area by providing job opportunities.

C. The boundaries of the authority shall be coterminous with the boundaries of Terrebonne Parish.

Acts 1989, No. 2, §1, eff. June 1, 1989; Acts 2004, No. 622, §1, eff. July 1, 2004; Acts 2015, No. 191, §1.



RS 33:130.252 - Board of commissioners; members; agents and employees

§130.252. Board of commissioners; members; agents and employees

A. The authority shall be governed by a board of commissioners, referred to in this Subpart as the "board", comprised of nine members. Each member shall be a citizen of the United States, a qualified voter residing within the boundaries of the authority, and either a proprietor, partner, or officer of a business located within the boundaries of the authority. The board shall be composed as follows:

(1) Two members, both of whom are Black or African American, appointed by the governing authority of the parish of Terrebonne.

(2) One member appointed by the president of the parish of Terrebonne.

(3) Three members appointed by the governing board of the South Central Industrial Association and confirmed by the governing authority of the parish of Terrebonne.

(4) Three members appointed by the governing board of the Houma-Terrebonne Chamber of Commerce and confirmed by the governing authority of the parish of Terrebonne.

B. Board members shall serve three-year terms after serving initial terms as provided in this Subsection.

(1) The member appointed pursuant to Paragraph (A)(2) of this Section, one member appointed pursuant to Paragraph (A)(3) of this Section, and one member appointed pursuant to Paragraph (A)(4) of this Section shall serve initial terms of one year, as determined by the appointing authority.

(2) One member appointed pursuant to Paragraph (A)(1) of this Section, one member appointed pursuant to Paragraph (A)(3) of this Section, and one member appointed pursuant to Paragraph (A)(4) of this Section shall serve initial terms of two years, as determined by the appointing authority.

(3) One member appointed pursuant to Paragraph (A)(1) of this Section, one member appointed pursuant to Paragraph (A)(3) of this Section, and one member appointed pursuant to Paragraph (A)(4) of this Section shall serve initial terms of three years, as determined by the appointing authority.

C.(1)(a) Any vacancy in the membership of the board, occurring either by reason of the expiration of the term for which appointed or by reason of death, resignation, or otherwise, shall be filled in the manner of the original appointment. At the expiration of a term a commissioner shall hold office until his successor has been appointed and takes office.

(b) Any vacancy in the membership of the board shall be filled for the remainder of the unexpired term.

(2) Board members shall be eligible for reappointment; however, no member shall be appointed to serve on the board for more than two consecutive three-year terms.

D.(1) Board members appointed pursuant to Paragraph (A)(2) through (4) of this Section may be removed with or without cause by the appointing authority.

(2) Board members appointed pursuant to Paragraph (A)(2) through (4) of this Section may be removed with cause by a two-thirds vote of the remaining board membership.

(3) Board members appointed pursuant to Paragraph (A)(1) of this Section may be removed with or without cause by a two-thirds vote of the governing authority of the parish of Terrebonne.

E. The members of the board shall serve without compensation; however, the board may reimburse any member for expenses actually incurred in the performance of his duties.

F. The board may organize and reorganize executive, clerical, and other departments and fix the duties, powers, and compensation of all officers, agents, and employees of the authority.

G. Members of the board, individually, and members of their immediate families are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the authority.

H. Elected officials are prohibited from serving on the board.

Acts 1989, No. 2, §1, eff. June 1, 1989; Acts 2004, No. 622, §1, eff. July 1, 2004; Acts 2005, No. 462, §1, eff. July 1, 2005; Acts 2010, No. 487, §1; Acts 2015, No. 191, §1.

NOTE: See Acts 2015, NO. 191, §2, regarding terms of board members.



RS 33:130.253 - Officers; meetings; quorum; rules; report

§130.253. Officers; meetings; quorum; rules; report

A. The board shall elect from among its own members a president, a vice president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board, the offices of secretary and treasurer may be held by one person.

B. The board shall meet in regular session once each month and shall also meet in special session as often as the president of the board convenes them or on the written request of four members. Five members of the board shall constitute a quorum.

C.(1) The board shall prescribe rules to govern its meetings, except that the president shall not be required to vote except in case of a tie vote.

(2) The board shall maintain suitable offices in the parish of Terrebonne.

D. The board shall submit annually to the governing authority of the parish of Terrebonne, within one hundred twenty days following the end of each calendar year, a report in triplicate of its activities, together with a financial report disclosing all receipts and disbursements of the authority.

Acts 1989, No. 2, §1, eff. June 1, 1989; Acts 2004, No. 622, §1, eff. July 1, 2004; Acts 2015, No. 191, §1.



RS 33:130.254 - Advisory committee

§130.254. Advisory committee

A. The board may establish advisory committees and may appoint members to any such committee. Advisory committees shall meet with the board upon the request of a majority of the board membership.

B. Elected officials are prohibited from serving on the advisory committee.

Acts 1989, No. 2, §1, eff. June 1, 1989; Acts 2015, No. 191, §1.



RS 33:130.255 - Powers of authority

§130.255. Powers of authority

A. The authority, acting by and through its board, may exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by donation, grant, purchase, or lease, all property, including servitudes or rights of use; to hold and use any franchise or property, immovable or movable, corporeal or incorporeal, or any interest therein, necessary or desirable for carrying out the objects and purposes of the authority.

(4) To receive by grant, or donation, any sum of money, or property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(5) To enter into contracts for the purchase, acquisition, construction, maintenance, and improvement of works and facilities necessary in connection with the purposes of the authority.

(6) In its own name and on its own behalf to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected ad valorem taxes as provided in this Subpart and as may be provided by general law.

(7) To regulate the imposition of fees and rentals charged by the authority for its facilities and for services rendered by it.

(8) To mortgage properties constructed or acquired and to borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(9) To sell immovable property owned by the authority after legal notice as provided by law for the judicial sale of immovable property.

(10) To contract, upon such terms as it may agree upon, for legal, financial, engineering, and other professional services necessary or expedient in the conduct of its affairs.

(11) To utilize the services of the executive departments of the state upon mutually agreeable terms and conditions.

(12) To do any and all things necessary or proper for the government, regulation, development, and control of the business of the board.

B. The authority shall not be deemed to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana.

Acts 1989, No. 2, §1, eff. June 1, 1989; Acts 2004, No. 622, §1, eff. July 1, 2004; Acts 2005, No. 462, §2, eff. July 1, 2005; Acts 2015, No. 191, §1.



RS 33:130.256 - Industrial development

§130.256. Industrial development

A.(1) The authority may construct and acquire industrial parks and industrial plant buildings, and subordinate and related facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the boundaries of the authority, or outside the boundaries of the authority if the project is undertaken conjointly with another state or with other local units of government, under the authority of the local services law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, drainage, sewers, sewerage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties, consistent with applicable parish regulations and policies.

(2)(a) The authority may also sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the boundaries of the authority all or any part of a site, building, or other property owned by the authority.

(b) In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the authority, the board may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the boundaries of the authority. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenue to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the authority. In no event, however, and under no circumstances shall the board dispose of any property of the authority for less than the fair market value of the property as defined in R.S. 47:2321 without the prior approval of the State Bond Commission.

(c) The authority may enter into leases having a term, including all renewal terms, not to exceed fifty years in the aggregate; provided that there shall be a provision for periodic adjustments of the rental rate, commensurate with economic conditions, during the fifty-year term.

(d) The approval of the State Bond Commission shall be conclusive for purposes of compliance with the requirements of this Paragraph.

(3)(a) The resolution or ordinance adopted by the board authorizing any lease, sale, or other disposition of lands, buildings, or other property of the authority or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the authority.

(b) For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale, or other disposition of authority property, after which time no one shall have any cause of action to contest the legality of the authorized lease, sale, or other disposition of authority property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of the thirty days.

B. The authority shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of its duties:

(1) To acquire, whether by purchase, exchange, donation, or lease, and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all immovable and movable properties which the board may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the obligations thereof, all as may be provided for in the lease agreement to which the authority may become a party.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the authority whenever the board finds any such actions to be in furtherance of the purpose for which the authority was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the authority, and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5)(a) To enter into any cooperative financing of an economic development project between or among the authority and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. The methods of financing shall include loan guarantees, land write-downs, grants, lease guarantees, or any form of financial subsidy or incentive that complies with the provisions of Article VII, Section 14 of the Constitution of Louisiana.

(b) To enter into any cooperative development between or among the authority and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. The methods of cooperative development shall include but not be limited to any number of joint development agreements such as condominiums and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the authority shall attempt to obtain the most favorable security available in order to protect and ensure recovery of sums loaned or paid pursuant to such financing.

Acts 1989, No. 2, §1, eff. June 1, 1989; Acts 2004, No. 622, §1, eff. July 1, 2004; Acts 2015, No. 191, §1.



RS 33:130.257 - Funding sources; fees and ad valorem tax; borrowing money

§130.257. Funding sources; fees and ad valorem tax; borrowing money

A.(1) The board may, when necessary and with approval of the governing authority of the parish of Terrebonne, levy annually an ad valorem tax not to exceed five mills on the dollar of assessed valuation of all property, provided that the amount, term, and purpose of the tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in a special election held for that purpose.

(2) The authority may receive not more than fifty percent of Terrebonne Parish's occupational license tax revenues beginning January 1, 2005, and all the proceeds of a building permit charge dedicated by the governing authority of the parish of Terrebonne to the authority, upon execution of a cooperative endeavor agreement with the governing authority of the parish.

B. All funds derived under this Section may be used for any expenses or purposes of the authority. The board may establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving loan guarantee fund, to be used to guarantee industrial or business terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan guarantees shall be made only when adequate financing for the project is unavailable through normal lending channels and the project represents a sound business venture that is financially and economically feasible.

(b) Loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and to finance acquisition of land, existing structures, machinery, or equipment and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions and the guarantee shall never exceed forty percent of the cost of the total project. In addition, the authority shall attempt to obtain the most favorable security available under the circumstances to protect and ensure the recovery of its commitment under the guarantee.

(d) Loan guarantees may be evaluated for the economic impact in terms of the number and types of jobs created or saved.

(e) Loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan guarantees shall be targeted to export industries, manufacturing firms, wholesale distribution firms, and service firms.

(g) No project may be considered unless the project will be constructed and maintained by persons at least eighty percent of whom are residents of Terrebonne Parish, and at least eighty percent of the goods and services for maintenance of the project are obtained from a supplier domiciled within Terrebonne Parish, except where not reasonably possible to do so without substantial added expense, substantial inconvenience, or substantial sacrifice in operational efficiency.

(h) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Section.

(2) An economic development operation fund, for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the authority including but not limited to planning assistance, surveys, land use studies, professional and technical services, and other services necessary to effectuate a unified industrial development plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

Acts 1989, No. 2, §1, eff. June 1, 1989; Acts 2004, No. 622, §1, eff. July 1, 2004; Acts 2015, No. 191, §1.



RS 33:130.258 - Obligations of the authority

§130.258. Obligations of the authority

A. The authority may incur debt for any one or more of its lawful purposes set forth in this Subpart, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt and to provide for the security and payment thereof.

B.(1) The authority may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in a special election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. General obligation bonds of the authority may be issued for any of the purposes for which the authority is created or is authorized to act under any provisions of this Subpart, all of which purposes are hereby found and declared to be public purposes and functions of the state of Louisiana, which are delegated to the authority.

(2) The authority may in its own name and behalf issue revenue bonds for the purposes for which the authority is created or is authorized to act under any of the provisions of this Subpart, including industrial and commercial development revenue bonds. The bonds shall be issued in the manner as provided for in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024.

(3) The authority may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the authority derived from any lawful sources, including fees, occupational license revenues, building permit charges dedicated to the authority, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The authority may borrow the amount of the anticipated ad valorem tax, not to exceed five mills, authorized by R.S. 33:130.257, for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time the certificates are outstanding.

(5) The board, with approval of the governing authority of the parish, may adopt all necessary resolutions or ordinances which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations, or for the voting of a property tax millage, which resolutions or ordinances may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution or ordinance authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the authority, any interested person may contest the legality of such resolution or ordinance and the validity of such bonds, certificates of indebtedness, notes or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of the resolution or ordinance or to draw in question the legality of the bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the authority shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

Acts 1989, No. 2, §1, eff. June 1, 1989; Acts 2004, No. 622, §1, eff. July 1, 2004; Acts 2015, No. 191, §1.



RS 33:130.259 - Securities

§130.259. Securities

Bonds, certificates, or other evidences of indebtedness issued by the authority under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 1989, No. 2, §1, eff. June 1, 1989; Acts 2004, No. 622, §1, eff. July 1, 2004.



RS 33:130.260 - Exemption from taxation

§130.260. Exemption from taxation

The authority and all properties at any time owned by the authority and the income therefrom and all bonds, certificates, and other evidences of indebtedness issued by the authority under this Subpart and the interest or income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 1989, No. 2, §1, eff. June 1, 1989; Acts 2004, No. 622, §1, eff. July 1, 2004.



RS 33:130.261 - General compliances; enhancement; budget

§130.261. General compliances; enhancement; budget

A. No provision of this Subpart shall be construed so as to exempt the authority from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The authority shall have the power and right to adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority and Women's Business Enterprise Act".

C.(1) The board shall annually prepare a financial statement which shall be presented to the legislative auditor pursuant to the provisions of R.S. 24:513. The legislative auditor shall thereafter publish his findings in the official journal of the authority.

(2) Within thirty days following submission of the financial statement to the legislative auditor, the board, or a designated officer of the board, shall present to the governing authority of the parish of Terrebonne at a public meeting a copy of such statement for public review.

D. The board shall submit to the governing authority of the parish of Terrebonne an annual proposed budget for the operation of the authority for the upcoming fiscal year. The budget shall be deemed accepted unless rejected by two-thirds vote of the parish governing authority. After the budget has been accepted by the parish governing authority, the authority may incur liabilities and make expenditures during the fiscal year in accordance with such budget.

E. All expenses associated with this Section shall be borne by the authority.

Acts 1989, No. 2, §1, eff. June 1, 1989; Acts 2004, No. 622, §1, eff. July 1, 2004; Acts 2005, No. 462, §1, eff. July 1, 2005; Acts 2015, No. 191, §1.



RS 33:130.271 - TRI-PARISH ECONOMIC

SUBPART B-9. TRI-PARISH ECONOMIC

DEVELOPMENT DISTRICT

§130.271. Tri-Parish Economic Development District; creation; territorial jurisdiction

A. The Tri-Parish Economic Development District, hereinafter referred to as the "district", is hereby constituted and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district, acting through its board of commissioners, the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for industrial, commercial, research, and economic development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and revenue anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The district created pursuant hereto shall be established for the primary object and purpose of promoting, encouraging, and participating in industrial development to stimulate the economy through commerce, industry, and research and for the utilization and development of natural, physical, and human resources of the area by providing job opportunities.

C. The boundaries of the district shall be coterminous with the boundaries of the parishes of Concordia, Catahoula, and Tensas.

Acts 1989, No. 775, §1, eff. July 9, 1989.



RS 33:130.272 - Board of commissioners; members

§130.272. Board of commissioners; members

The district shall be governed by the board of directors of the Tri-Parish Economic Development Foundation, hereinafter referred to as the "board of commissioners". Said board shall be appointed as provided by the articles of incorporation and bylaws of said foundation on July 9, 1989. The members of the board of commissioners shall serve terms, be removed from or resign membership on the board, and be compensated in accordance with such articles and bylaws.

Acts 1989, No. 775, §1, eff. July 9, 1989.



RS 33:130.273 - Officers; meetings; quorum

§130.273. Officers; meetings; quorum

Officers of the board of commissioners shall be selected and perform their duties, meetings shall be held, and a quorum shall be required, all as provided in the articles of incorporation and bylaws of the Tri-Parish Economic Development Foundation on July 9, 1989.

Acts 1989, No. 775, §1, eff. July 9, 1989.



RS 33:130.274 - Powers of district

§130.274. Powers of district

A. The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, lease, or otherwise, all property, including servitudes or rights of way; to hold and use any franchise or property, immovable, movable, or mixed, corporeal or incorporeal, or any interest therein, necessary or desirable for carrying out the objectives and purposes of the district, including but not limited to the establishment, maintenance, and operation of industrial parks.

(4) To receive by gift, grant, donation, or otherwise any sum of money, or property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(5) To enter into contracts for the purchase, acquisition, construction, maintenance, and improvement of works and facilities necessary in connection with the purposes of the district.

(6) In its own name and on its own behalf to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected ad valorem taxes as provided in this Subpart and as may be provided by general law.

(7) To require and issue licenses with respect to its properties and facilities.

(8) To regulate the imposition of fees and rentals charged by the district for its facilities and for services rendered by it.

(9) To mortgage properties constructed or acquired and to borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(10) To sell immovable property owned by the commission after legal notice as provided by law for the judicial sale of immovable property.

(11) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(12) To contract, upon such terms as it may agree upon, for legal, financial, engineering, and other professional services necessary or expedient in the conduct of its affairs.

(13) To utilize the services of the executive departments of the state upon mutually agreeable terms and conditions.

(14) To do any and all things necessary or proper for the government, regulation, development, and control of the business of the board of commissioners.

Acts 1989, No. 775, §1, eff. July 9, 1989.



RS 33:130.275 - Industrial development

§130.275. Industrial development

A.(1) The district shall have the power to construct and acquire industrial parks and industrial plant buildings, and subordinate and related facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with another state or with other local units of government, under the authority of the local services law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, drainage, sewers, sewerage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties.

(2) The district shall also have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board of commissioners may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenue to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. In no event, however, and under no circumstances shall the board dispose of any property of the district for less than the fair market value of the property as defined in R.S. 47:2321 without the prior approval of the State Bond Commission. The district shall be empowered to enter into leases having a term, including all renewal terms, not to exceed fifty years in the aggregate; provided that there shall be a provision for periodic adjustments of the rental rate, commensurate with economic conditions, during the fifty-year term. The approval of the State Bond Commission shall be conclusive for purposes of compliance with the requirements of this Paragraph.

(3)(a) The resolution or ordinance adopted by the board of commissioners authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the district.

(b) For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale, or other disposition of district property, after which time no one shall have any cause of action to contest the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of said thirty days.

B. The district shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To acquire, whether by purchase, exchange, gift, lease, or otherwise, but not by expropriation, and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all immovable and movable properties which the board of commissioners may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the obligations thereof, all as may be provided for in the lease agreement to which the district may become a party.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board of commissioners may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board of commissioners finds any such actions to be in furtherance of the purpose for which the district was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district, and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5)(a) To enter into any cooperative financing of an economic development project between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of financing shall include loan guarantees, land write-downs, grants, lease guarantees, or any form of financial subsidy or incentive that complies with the provisions of Article VII, Section 14 of the Constitution of Louisiana.

(b) To enter into any cooperative development between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of cooperative development shall include but not be limited to any number of joint development agreements such as condominiums and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the district shall attempt to obtain the most favorable security available in order to protect and ensure recovery of sums loaned or paid pursuant to such financing.

(c) "Cooperative endeavor" means any form of economic development assistance between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. The term "cooperative endeavor" shall include but not be limited to cooperative financing, cooperative development, or any other form of cooperative economic development activity.

Acts 1989, No. 775, §1, eff. July 9, 1989.



RS 33:130.276 - Fees and ad valorem tax; borrowing money

§130.276. Fees and ad valorem tax; borrowing money

A. The board of commissioners may, when necessary, levy annually an ad valorem tax, provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors of the district voting in an election held for that purpose.

B. All funds derived under this Section may be used for any expenses or purposes of the district. The board of commissioners shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving loan guarantee fund, to be used to guarantee industrial or business terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan guarantees shall be made only when adequate financing for the project is unavailable through normal lending channels and the project represents a sound business venture that is financially and economically feasible.

(b) Loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and to finance acquisition of land, existing structures, machinery, or equipment and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions, and the guarantee shall never exceed forty percent of the cost of the total project. In addition, the district shall attempt to obtain the most favorable security available under the circumstances to protect and ensure the recovery of its commitment under the guarantee.

(d) Loan guarantees may be evaluated for the economic impact in terms of the number and types of jobs created or saved.

(e) Loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan guarantees shall be targeted to export industries, manufacturing firms, and wholesale distribution firms and service firms.

(g) No project may be considered unless the project will be constructed and maintained by persons at least eighty percent of whom are residents of the parishes of Concordia, Catahoula, and Tensas, and at least eighty percent of the goods and services for maintenance of the project are obtained from a supplier domiciled within said parishes, except where not reasonably possible to do so without substantial added expense, substantial inconvenience, or substantial sacrifice in operational efficiency.

(h) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Section.

(2) An economic development operation fund, for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district including but not limited to planning assistance, surveys, land use studies, professional and technical services, and other services necessary to effectuate a unified industrial development plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

Acts 1989, No. 775, §1, eff. July 9, 1989.



RS 33:130.277 - Obligations of the district

§130.277. Obligations of the district

A. The district shall have authority to incur debt for any one or more of its lawful purposes set forth in this Subpart, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt, and to provide for the security and payment thereof.

B.(1) The district may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters of the district who vote in a special election called and conducted under the authority of the Louisiana Election Code. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provisions of this Subpart, all of which purposes are hereby found and declared to be public purposes and functions of the state of Louisiana, which are delegated to the district.

(2) The district may, in its own name and behalf, issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Subpart, including industrial and commercial development revenue bonds. Said bonds shall be issued in the manner as provided for in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024.

(3) The district may, in its own name and behalf, borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the district derived from any lawful sources, including fees, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board of commissioners of the district at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board of commissioners referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, authorized by R.S. 33:130.256, for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time said certificates are outstanding.

(5) The board of commissioners, as the governing authority of the district, is authorized to adopt all necessary resolutions or ordinances which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations, or for the voting of a property tax millage, which resolutions or ordinances may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution or ordinance authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution or ordinance and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of said bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

Acts 1989, No. 775, §1, eff. July 9, 1989.



RS 33:130.278 - Securities

§130.278. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 1989, No. 775, §1, eff. July 9, 1989.



RS 33:130.279 - Exemption from taxation

§130.279. Exemption from taxation

The district and all properties at any time owned by the district and the income therefrom and all bonds, certificates, and other evidences of indebtedness issued by the district under this Subpart and the interest or income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 1989, No. 775, §1, eff. July 9, 1989.



RS 33:130.280 - General compliances; enhancement

§130.280. General compliances; enhancement

A. No provision of this Subpart shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The district shall have the power and right to adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950.

C. The financial records of the district shall be audited pursuant to the provisions of R.S. 24:513.

Acts 1989, No. 775, §1, eff. July 9, 1989.



RS 33:130.291 - RUSTON-LINCOLN

SUBPART B-10. RUSTON-LINCOLN

INDUSTRIAL DEVELOPMENT DISTRICT

§130.291. Ruston-Lincoln Industrial Development District; creation; territorial jurisdiction

A. The Ruston-Lincoln Industrial Development District, hereinafter referred to as the "district", is hereby constituted and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district acting through its board of commissioners, the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for industrial, commercial, research, and economic development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The district created pursuant hereto shall be established for the primary object and purpose of promoting and encouraging industrial development to stimulate the economy through commerce, industry, and research and for the utilization and development of natural and human resources of the area by providing job opportunities.

C. The boundaries of the district shall be coterminous with the boundaries of Lincoln Parish.

Acts 1989, 2nd Ex. Sess., No. 16, §1.



RS 33:130.292 - Board of commissioners; members, officers; agents and employees

§130.292. Board of commissioners; members, officers; agents and employees

A.(1) The district shall be governed by a board of commissioners consisting of seven members selected as set out herein. All members shall be citizens of the United States and qualified voters and taxpayers within the limits of the district during their term of office.

(2)(a) Two members shall be appointed by the governor from a list of four nominees submitted to the governor by the Lincoln Parish Police Jury.

(b) One member shall be appointed by the governor from a list of two nominees submitted by the governing authority of the city of Ruston.

(c) One member shall be appointed by the governor from a list of two nominees submitted by the Lincoln Parish Chamber of Commerce.

(d) Two members shall be appointed by the governor from a list of four nominees submitted by the Ruston-Lincoln Development Corporation.

(e) One member shall be appointed by the governor from a list of two nominees; one nominee shall be submitted by Grambling State University and one nominee shall be submitted by Louisiana Tech University.

(3) Of the initial appointments the following terms of office shall apply:

(a) The members selected to represent the Lincoln Parish Police Jury, the city of Ruston, and the Lincoln Parish Chamber of Commerce shall be appointed to serve two years.

(b) The members selected to represent Ruston-Lincoln Industrial Development District, and those selected from nominees submitted by Grambling State University and Louisiana Tech University shall be appointed to serve three years.

(4) At the termination of these initial terms of office, each term thereafter shall be for three years.

(5) After the original term of office has been served by the two members nominated by the Ruston-Lincoln Development Corporation, the board of commissioners of the Ruston-Lincoln Industrial Development District shall thereafter submit a list of four nominees to the governor for appointment, in lieu of the Ruston-Lincoln Development Corporation.

B. Any vacancy in the membership of the board of commissioners, occurring either by reason of the expiration of the term for which appointed or by reason of death, resignation, or otherwise, shall be filled by the governor consistent with the original appointment procedure, provided that within thirty days of receipt by the nominating entity of written notification of the vacancy, such nominating entity submits to the governor a list of nominees for the vacancy. In the event that the entity responsible for the nomination of such member fails to provide the governor with a list of nominees for each such vacancy to be filled within thirty days of such vacancy, the board of commissioners shall appoint an interim successor to serve until the position is filled by the governor as provided in Paragraph (A)(2) of this Section.

C. Any member of the board of commissioners may be removed by the entity that originally nominated him or by the governor, but only for cause and on charges preferred against him in writing and after public hearing; provided that any member so removed shall have the right to appeal his removal to a court of competent jurisdiction within ten days of the decision of the governor or of the nominating entity ordering his removal.

D. The members of the board of commissioners shall serve without per diem or other compensation. The board of commissioners shall have the power to organize and reorganize executive, clerical, and other departments and to fix the duties and powers and compensation of all officers, agents, and employees of the district. The board of commissioners may reimburse any member for expenses actually incurred in the performance of his duties hereunder.

E. Members of the board, individually, and members of their immediate family are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the district.

F. Elected officials are prohibited from serving on the board of commissioners.

G. The board of commissioners shall elect from among its own members a president, a vice president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board of commissioners, the offices of secretary and treasurer may be held by one person.

H. The board of commissioners shall meet in regular session once each month and shall also meet in special session when the president of the board convenes them or on the written request of four members. No more than twelve special sessions may be called within any one calendar year. Four members of the board of commissioners shall constitute a quorum.

I. The board of commissioners shall prescribe rules to govern its meetings, shall maintain suitable offices in the parish of Lincoln, and may contract with and employ attorneys, clerks, engineers, deputy commissioners, superintendents, and other agents and employees and shall fix their compensation and terms of employment.

Acts 1989, 2nd Ex. Sess., No. 16, §1.



RS 33:130.293 - Powers of district

§130.293. Powers of district

The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, expropriation, purchase, or otherwise, all property, including rights-of-way; to hold and use any franchise or property, immovable, movable, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, including but not limited to the establishment, maintenance, and operation of industrial parks, ports, harbors, and terminals.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district.

(5) In its own name and on its behalf to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected ad valorem taxes as provided in this Subpart and as may be provided by general law.

(6) To require and issue licenses with respect to its properties and facilities.

(7) To regulate the imposition of fees and rental charges by the district for its facilities and services rendered by it.

(8) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(9) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

Acts 1989, 2nd Ex. Sess., No. 16, §1.



RS 33:130.294 - Industrial development

§130.294. Industrial development

A.(1) The district shall have the power to construct and acquire industrial parks and industrial plant buildings, and subordinate and related facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with another state or with other local units of government, under the authority of the local services law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, drainage, sewers, sewerage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties.

(2) The district shall also have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board of commissioners may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. The board shall not dispose of any property of the district for less than the fair market value of the property as defined in R.S. 47:2321, at the time of the sale, lease, or contract arrangement without the prior approval of the State Bond Commission. The district shall be empowered to enter into leases having a term, including all renewal terms, not to exceed fifty years in the aggregate. The approval of the State Bond Commission shall be conclusive for purposes of compliance with the requirements of this Paragraph.

(3)(a) The resolution or ordinance adopted by the board of commissioners authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the district.

(b) For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale, or other disposition of district property, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of said thirty days.

B. The district shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To acquire, whether by purchase, expropriation, exchange, gift, lease, or otherwise, and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all immovable and movable properties which the board of commissioners may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof all as may be provided for in the lease agreement to which the district may become a party.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board of commissioners may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board of commissioners finds any such actions to be in furtherance of the purposes for which the district was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5)(a) To enter into any cooperative financing of an economic development project between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of financing shall include loans, loan guarantees, land write-downs, grants, lease guarantees, or any form of financial subsidy or incentive that complies with the provisions of Article VII, Section 14 of the Constitution of Louisiana.

(b) To enter into any cooperative development between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of cooperative development shall include but not be limited to any number of joint development agreements such as condominiums and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the district shall attempt to obtain the most favorable security available in order to protect and ensure recovery of sums loaned or paid pursuant to such financing.

(c) "Cooperative endeavor" means any form of economic development assistance between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. The term "cooperative endeavor" shall include but not be limited to cooperative financing, cooperative development, or any other form of cooperative economic development activity.

Acts 1989, 2nd Ex. Sess., No. 16, §1.



RS 33:130.295 - Fees and ad valorem tax; borrowing money

§130.295. Fees and ad valorem tax; borrowing money

A. The board of commissioners may, when necessary, levy annually an ad valorem tax not to exceed five mills on the dollar of assessed valuation of all property, provided that the amount, term, and the purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in a special election held for that purpose.

B. All funds derived under this Section may be used for any expenses or purposes of the district. The board of commissioners shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving loan or loan guarantee fund, to be used to make industrial port, harbor, or terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan or loan guarantees shall be made only when adequate financing for the project is unavailable through normal lending channels and the project represents a sound business venture that is financially and economically feasible.

(b) Loan or loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and acquisition of land, existing structures, machinery, or equipment and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions. In addition, the district shall attempt to obtain the most favorable security available under the circumstances to protect and endure the recovery of its commitment under the loan or loan guarantee.

(d) Loan or loan guarantees shall be evaluated for their economic impact in terms of the number and types of jobs created or saved, the wage and income levels of the positions, the likelihood of placement of these positions with persons from specific groups, such as the long-term unemployed, low income, women, or minorities, and the tax dollars generated.

(e) Loan or loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan or loan guarantees shall be targeted to export industries, manufacturing firms, and wholesale distribution and service firms.

(g) No project shall be considered unless the project will be constructed and maintained by persons at least eighty percent of whom are residents of Lincoln Parish, and eighty percent of the goods and services for maintenance of the project are obtained from a supplier domiciled within Lincoln Parish, except where not reasonably possible to do so without substantial added expense, substantial inconvenience, or substantial sacrifice in operational efficiency.

(h) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Section.

(2) An industrial development operational fund for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district including but not limited to: planning assistance, surveys, land use studies, technical services, and other services necessary to effectuate a unified industrial development plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

Acts 1989, 2nd Ex. Sess., No. 16, §1.



RS 33:130.296 - Obligations of the district

§130.296. Obligations of the district

A. The district shall have authority to incur debt for any one or more of its lawful purposes set forth in this Subpart, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt and to provide for the security and payment thereof.

B.(1) The district may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in a special election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provisions of this Subpart, all of which purposes are hereby found and declared to be public purposes and functions of the state of Louisiana, which are delegated to the district.

(2) The district may in its own name and behalf issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Subpart, including industrial and commercial development revenue bonds. Said bonds shall be issued in the manner as provided for in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024.

(3) The district may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the district derived from any lawful sources, including fees, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board of commissioners of the district at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board of commissioners referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, not to exceed five mills, authorized by R.S. 33:130.295 for a period of not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time said certificates are outstanding.

(5) The board of commissioners, as the governing authority of the district, is authorized to adopt all necessary resolutions or ordinances which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations or for the voting of a property tax millage, which resolutions or ordinances may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution or ordinances authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution or ordinance and validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said bond, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

Acts 1989, 2nd Ex. Sess., No. 16, §1.



RS 33:130.297 - Securities

§130.297. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapter 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 1989, 2nd Ex. Sess., No. 16, §1.



RS 33:130.298 - Exemption from taxation

§130.298. Exemption from taxation

The district and all properties at any time owned by the district and the income therefrom and all bonds, certificates, and other evidences of indebtedness issued by the district under this Subpart and the interest or income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 1989, 2nd Ex. Sess., No. 16, §1.



RS 33:130.299 - General compliances; enhancement

§130.299. General compliances; enhancement

A. No provisions of this Subpart shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purchase of supplies and materials, and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The district shall have the power and right to adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority Business Enterprise Act".

C. The financial records of the district shall be subject to audit pursuant to the provisions of R.S. 24:513.

Acts 1989, 2nd Ex. Sess., No. 16, §1.



RS 33:130.301 - ST. LANDRY PARISH ECONOMIC AND

SUBPART B-11. ST. LANDRY PARISH ECONOMIC AND

INDUSTRIAL DEVELOPMENT DISTRICT

§130.301. St. Landry Parish Economic and Industrial Development District

A.(1) The St. Landry Parish Economic Inducement District, the St. Landry Parish Economic and Industrial Development District and the St. Landry Parish Industrial District are hereby consolidated into one district. The assets, liabilities, and obligations of all the districts hereby consolidated shall be combined and assigned to the new district hereby created.

(2) There is hereby created a body politic and corporate of the state which shall exist in perpetuity and be known as the St. Landry Parish Economic and Industrial Development District, hereinafter referred to as the "district". The district shall comprise all of the territory located within St. Landry Parish. The district shall be a political subdivision of the state as defined in Article VI, Section 44(2) of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 20 of the Constitution of Louisiana, the district, acting through its board of commissioners, the governing authority of the district, is hereby granted all of the rights, powers, privileges, and immunities accorded by law and the Constitution of Louisiana to political subdivisions of the state, including the powers of taxation and issuance of revenue and general obligation bonds.

B. The district is established for the primary purpose of stimulating industrial and commercial development in St. Landry Parish. In the pursuit of this goal, special attention shall be focused on developing stable and more extensive employment opportunities, promoting economic development in disadvantaged communities, improving infrastructure, and promoting the overall welfare of the citizens of the parish.

Acts 1997, No. 1366, §1, eff. Jan. 1, 1998.



RS 33:130.302 - Board of commissioners; members; officers; employees

§130.302. Board of commissioners; members; officers; employees

A.(1) In order for the development and effectuation of the services to be furnished by the district and to provide for the representation in the affairs of the district of those persons and interests immediately concerned with and affected by the purposes and development of the district, there is hereby authorized to be created a board of commissioners for the district, hereinafter referred to as the "board".

(2) All commissioners shall be qualified voters and taxpayers within the limits of the district during their term of office and shall reside in St. Landry Parish or within an adjoining parish. In making appointments to the commission, the appointing authorities shall make every effort within the law to provide for racial and gender diversity among commissioners and shall make reasonable efforts to ensure that the racial proportion of the appointees reflects the same racial proportion of St. Landry Parish.

(3) The commissioners of the board shall be determined as follows:

(a) The St. Landry Parish Council shall, as a collective body, appoint nine commissioners.

(b) The St. Landry Parish Municipal Association shall, as a collective body, appoint eight commissioners.

B. The power and authority to appoint commissioners shall not be construed to confer on the St. Landry Parish Municipal Association or the police jury of St. Landry Parish any direction, control, or other influence over the district or board not specifically provided herein or otherwise provided by law. Furthermore, current members of the St. Landry Parish Municipal Association and of the St. Landry Parish Council may not serve as commissioners.

C. At the inception of the board, the commissioners of the board shall be selected from current commissioners of boards and advisor boards of the St. Landry Parish Economic Inducement District, the St. Landry Parish Economic and Industrial Development District, and the St. Landry Parish Industrial District. Upon appointment these commissioners initially appointed shall divide themselves by lot or similar random procedure into three groups. One group shall be comprised of five commissioners and shall serve a single one year term; one group shall be comprised of six commissioners and shall serve a single two year term; and one group shall be comprised of six commissioners and shall serve a single three year term. Thereafter, all commissioners appointed to the board, not to fill a vacancy, shall serve three year terms. Upon expiration of the terms of sitting commissioners, a new board shall be appointed as provided in Subsection A. Existing commissioners may be reappointed in accordance with Subsection A of this Section by the appropriate appointing agencies provided in Subparagraphs (A)(3)(a) and (b). The sitting commissioners shall make all necessary provisions to ensure an orderly and timely transfer of authority to the incoming board.

D. The sitting members of the board shall fill any vacancy not caused by the normal expiration of a commissioner's term within forty-five days by appointing an interim board member who shall serve the remaining term of the vacating commissioner. A commissioner appointed in an interim capacity shall, upon the expiration of his interim term, be eligible for reappointment.

E. Each member of the board may receive reimbursement for expenses incurred in the performance of his duties thereunder, provided such duties are authorized and approved by the board. No board member shall be paid a salary for serving on the board.

F.(1) The board shall elect from among its members a chairman, a vice chairman, a secretary, and a treasurer whose duties shall be those usual to such offices.

(2)(a) The board of commissioners may annually elect an executive committee from the board of commissioners consisting of up to seven commissioners. The executive committee shall be the elected officers plus three other persons selected from the board of commissioners.

(b) The executive committee shall exercise all powers of the board of commissioners between meetings including budget expenditures. A report shall be made to the full board of commissioners at least every ninety days.

(c) A quorum of the executive committee shall be a simple majority of the executive committee.

(d) The executive committee shall serve until their successors are elected and qualified.

G. The board or the executive committee shall meet in regular session every month and shall also meet in special session as often as the chairman of the board convenes them or on the written request of a majority of the commissioners. The board of commissioners shall have a minimum of one meeting every three months. Any commissioner shall be entitled to attend any other meeting of the executive committee meeting. Ten or more members of the board shall constitute a quorum for the transaction of any and all business of the board of commissioners. Each member may be represented at any meeting by an alternate person designated by the appointing authority or by the commission if the appointing authority fails to so designate a person.

H. The board shall prescribe rules and bylaws to govern its meetings and activities. The board may amend or repeal its rules.

I. Commissioners and members of their immediate family and employees of the district are prohibited from bidding on or entering into any contract, or other transaction that is under the supervision or jurisdiction of the district. If any commissioner or employee of the district owns or controls any interest, direct or indirect, in any property later included in any project under the jurisdiction of the district or has interest in any contract for materials or services to be furnished or used in connection with any project, he shall disclose the same in writing to the board. Failure to disclose shall constitute misconduct in office. After disclosure a commissioner shall not vote on any issue or expenditure of funds relating to such property or interest.

J. A commissioner may be removed from office for just cause, but only after the commissioner has been given a copy of the charges against him and has had an opportunity to be heard in person by counsel before the board.

K. Elected officials are prohibited from serving on the board of commissioners.

Acts 1997, No. 1366, §1, eff. Jan. 1, 1998; Acts 2008, No. 525, §1; Acts 2010, No. 426, §1.



RS 33:130.303 - Powers of district

§130.303. Powers of district

A. The district, acting by and through its board of commissioners or its executive committee, shall have and exercise all powers of a political subdivision necessary or convenient to implement its objects and purposes, including but not limited to rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, lease, option, bequest, mortgage device, exchange, or sale, or otherwise all property, including rights-of-way, and to hold and use any franchise or property, real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, including but not limited to the establishment, maintenance, and operation of businesses, warehouses, housing programs, or industrial parks and all types of terminals. The district may provide industrial incentives, below market leases, loans, grants, and infrastructure.

(4) To purchase, acquire, construct, improve, equip, and furnish works and facilities necessary to achieve the purposes of the district, including economic development projects.

(5) To require and issue licenses with respect to the use of its properties and facilities.

(6) To regulate the imposition of fees and rentals charged by the district for its facilities and services rendered by it.

(7) To appoint, contract with, or employ officers, attorneys, clerks, engineers, deputy commissioners, a director, and other agents and employees, prescribe their duties, and fix their compensation and terms of employment.

(8) To provide or arrange or contract for the furnishing or repair by any person or agency, public or private, of or for services, privileges, or works on streets, roads, public utilities, or other facilities for or in connection with a redevelopment project to install, construct, and reconstruct streets, utilities, parks, playgrounds, and other public improvements.

(9) To establish business and industry foundations or nonprofit economic development corporations, for the purpose of providing venture capital, equity loans, or financing, and/or to take stock as security for an equity position in start-up and/or expanding businesses and industries; the purpose being to help establish sound, financially stable businesses and industries which will employ, as at least fifty percent of their work force, residents from St. Landry Parish and surrounding parishes. The foundation may enter into contractual agreements for intervention in the event of a negative cash flow by the business industry.

B. In order to provide growth and development of the district and the prosperity and welfare of the people of the district, to expand, restore, improve, and develop existing housing, commercial, and industrial structures within the district, and to encourage the fullest use of underutilized resources, and in order to improve communication and coordination among the economic and human development efforts of state, federal, and local governments and to encourage maximum local participation in the development and coordination of federal, state, regional, and local programs in Louisiana and in order to better coordinate state plans and programs with one another, as well as with programs in the federal, regional, local, and private sectors, the district, acting by and through the board shall:

(1) Make recommendations concerning natural and environmental factors, needs, and trends of business and industry, housing needs, social or educational trends, population, or other developments; the habits and lifestyles of the people of the district; the relation of land use within the district as it relates to the parish as a whole; areas for the concentration of wholesale, retail, housing, business, and other commercial or industrial uses; and areas for recreational uses and for spaces and areas of mixed uses.

(2) Make recommendations concerning the need for and the proposed general location of public and private works and facilities or to provide those facilities.

(3) Make or assist in studies and investigations of the resources of the district and the existing and emerging problems of industry, commerce, transportation, population, housing, and public service affecting the redevelopment of the district, and in making such studies to seek the cooperation and collaboration of the appropriate departments, agencies, and instrumentalities of federal, state, and local government, educational institutions, research organizations, whether public or private, and of civic groups and private persons and organizations. The district may implement said plans, programs, and objectives.

(4) Prepare, and from time to time revise, inventory listings of the district's resources and of the major public and private works and facilities of all kinds which are deemed necessary to the redevelopment of the district.

(5) Cooperate and confer with and upon request supply information to federal agencies and to local and regional agencies created pursuant to a federal program or which receive federal support, and cooperate and confer, as far as possible, with economic development districts in and outside of the state.

(6) Advise and supply information, as far as available, to civic groups and private persons and organizations who may request such information or advice, and who study or otherwise concern themselves with the district's problems and development of the fields of business and industry, labor, natural resources, urban growth, public facilities, recreational facilities, housing, and public service activities such as public health and education, insofar as such problems and development may be relevant to the district's redevelopment.

(7) Provide information to officials of departments, agencies, and instrumentalities of state and local government and to the public at large, in order to foster public awareness and understanding of the objectives of the district in order to stimulate public interest and participation in the orderly, integrated development of the district.

(8) Accept and receive, in furtherance of its functions, funds, grants, and services from the federal government or its agencies, from departments, agencies, and instrumentalities of state, parish, municipal, or local government, or from private or civic sources.

(9) Solicit the assistance and active cooperation of industry and private civic organizations which are active in anti-litter programs in the district and recycling efforts to assist in the control and reduction of litter in the district. The district may also encourage industry and private civic organizations to participate in the "adopt-a-road" program as provided in R.S. 30:2534 for the purpose of controlling litter along the highways in the district.

(10) Hold public hearings and sponsor public forums whenever it deems necessary or useful in the execution of its functions.

(11) Exercise all other powers necessary and proper for the discharge of its duties.

C.(1) The district, acting by and through the board or the executive committee, shall prepare or cause to be prepared a revitalization plan specifying the private, nonprofit, or public improvements, facilities, or services proposed to be furnished, operated, maintained, constructed, renovated, or acquired by the district and shall conduct such public hearings, publish such notice with respect thereto, and disseminate such information as it may deem appropriate or advisable and in the public interest.

(2) Any plan may specify and encompass any public services, capital improvements, and facilities which a parish may undertake, furnish, or provide under the constitution and laws of the state, and such specified public services, capital improvements, and facilities shall be special and in addition to all services, improvements, and facilities which the parish is then furnishing or providing or may then or in the future be obligated to furnish or provide within the district.

(3) Any plan may include:

(a) A program to implement the plan in such a manner to aid and encourage private development within the district, to enhance and improve residential neighborhoods within the district, and to promote and coordinate public development.

(b) An estimate of the annual and total cost of acquiring, constructing, renovating, furnishing, operating, or maintaining the services, improvements, or facilities set forth therein.

(c) An estimate of the total revenue required to implement the plan for furnishing the specified services and for capital improvements, debt service, or both, including the proportion of the revenue to be set aside and dedicated to paying the cost of furnishing specified services and proportion of such revenue to be set aside and dedicated to paying the cost of capital improvements or paying the cost of debt service on any bonds to be issued to pay the costs of capital improvements.

(d) A list of the services, professional and otherwise, proposed to be rendered, an estimate of the aggregate of the proposed expense of such services, and an estimate of other expenses of the board required for the implementation of the plan.

(e) A proposed budget of income and expenditures specifying the source of funding, including the amount and duration of any proposed ad valorem tax, sales and use tax, parcel fee, service charge or rates of service charges, or any combination thereof.

(4)(a) The board shall submit the proposed plan to the governing authority of the parish for review and comment as to whether the plan is consistent with its respective comprehensive plans. Within thirty days after the receipt of the proposed plan, the governing authority shall submit its written findings as to whether or not the plan or any portion or detail thereof is inconsistent with its comprehensive plan, together with its written comments and recommendations with respect thereto to the board.

(b) After receipt of the recommendations of the governing authority, the board shall review and consider the plan together with the written comments and recommendations. The board may modify the proposed plan based on such comments and recommendations and may thereafter proceed with plans, programs, and objectives to foster economic development and revitalization.

Acts 1997, No. 1366, §1, eff. Jan. 1, 1998.



RS 33:130.304 - Economic inducement and redevelopment

§130.304. Economic inducement and redevelopment

A. The district may construct and acquire facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with other local units of government, under the authority of the local services law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, parks, playgrounds, tourism facilities, drainage, sewerage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties.

B. The district may sell, lease, contract for the use or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district, all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact may include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. The district may enter into mortgages, credit sales, sale lease backs, or leases.

C. The district may:

(1) Lease or contract for the use of any or all of its authorized projects and charge and collect rent, fees, or charges therefor, and terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof all as may be provided for in the lease agreement to which the district may become a part. The district may provide for a grace period prior to or in event of default or a restructuring of the obligation, contract, or indebtedness.

(2) Sell, exchange, donate, grant, and convey any or all of its projects upon such terms and conditions as the board may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board finds any such actions to be in furtherance of the purposes for which the district was organized. The district may acquire resources for resale or lease by entering into credit sales agreements.

(3) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district and any agreements made in connection therewith, mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

D. The resolution adopted by the board or the executive committee authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution shall be published as soon as possible in one issue of the official journal of the district. For a period of thirty days from the date of publication of any such resolution, any interested person may contest the legality of such resolution, after which time no person shall have any cause of action to contest the legality of said resolution or to draw in question the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever. It shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of said thirty days.

Acts 1997, No. 1366, §1, eff. Jan. 1, 1998.



RS 33:130.305 - Taxes; borrowing money

§130.305. Taxes; borrowing money

A. The board of commissioners may, when necessary, levy annually an ad valorem tax, provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to the electors in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in an election held for that purpose.

B.(1) The board of commissioners may, subject to approval of a majority of the electors voting at an election held for the purpose, levy and collect a sales and use tax within the boundaries of the district for such purposes and at such rate as provided by the proposition authorizing its levy, not exceeding one percent, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana.

(2) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently defined in R.S. 47:301 through 317.

(3) Except where inapplicable, the procedure established by R.S. 47:301 through 317 shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement the provisions of R.S. 47:301 through 317 and to make them applicable to the tax herein authorized shall be fixed in the resolution imposing the tax.

(4) The tax shall be imposed and collected uniformly throughout the district. However, a special taxing district may be established for a particular plan, program, objective, or specific development within the district.

C. All funds derived under this Section may be used only for expenses or specified purposes of the district. The board of commissioners may establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving loan guarantee fund, to be used to guarantee business, housing, industrial or business terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) The district may loan or grant funds to businesses, industries, manufacturing firms, housing programs, and wholesale distribution firms and service firms.

(b) Loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and to finance acquisition of land, existing structures, machinery, or equipment and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions, and the guarantee shall never exceed forty percent of the cost of the total project. In addition, the district shall attempt to obtain the most favorable security available under the circumstances to protect and ensure the recovery of its commitment under the guarantee.

(d) Loan guarantees may be evaluated for the economic impact in terms of the number and types of jobs created or saved.

(e) Loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan guarantees shall be targeted to industries, manufacturing firms, and wholesale distribution firms and service firms.

(g) No project may be considered unless the project will be constructed and maintained by persons at least fifty percent of whom are residents of the parish of St. Landry and at least fifty percent of the goods and services for maintenance of the project are obtained from a supplier domiciled within said parish, except where not reasonably possible to do so without substantial added expense, substantial inconvenience, or substantial sacrifice in operational efficiency. The district executive committee or board of commissioners may evaluate a development or project and waive the provisions of the Subparagraph.

(h) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Section. The district is not required to obtain any right, title, or interest in any real or personal property in order to pay the cost of an economic development project.

(2) An economic development operation fund, for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in the creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district, including but not limited to planning assistance, surveys, land use studies, professional and technical services, construction contracting, and other services necessary to effectuate a strategic plan or an industrial development plan for a specific industry which has submitted a plan to the board of commissioners.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

D. Any tax levied under this Section shall be in addition to all other taxes which the city, parish, or any other political subdivision within the parish of St. Landry are now or hereafter authorized to levy and collect.

Acts 1997, No. 1366, §1, eff. Jan. 1, 1998.



RS 33:130.306 - Obligations of the district

§130.306. Obligations of the district

A. The district shall have authority to incur debt for any one or more of its lawful purposes set forth in this Subpart, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt and to provide for the security and payment thereof.

B.(1) The district may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, and Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in a special or general election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provisions of this Subpart, all of which purposes are hereby found and declared to be public purposes and functions of the state of Louisiana, which are delegated to the district.

(2) The district may in its own name and behalf issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Subpart, including improvement revenue bonds. Said bonds shall be issued in the manner as provided in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024. When approved by the State Bond Commission the bonds may be tax free or regular business or industrial revenue bonds with or without the full faith and credit of the taxing district.

(3) The district may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of moneys of the district derived from any lawful sources, including fees, lease rentals, service charges, mortgages, local service agreement payments from one or more other contracting parties, the avails of sales or use taxes, ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed twenty years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board of commissioners or the executive committee of the district at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board of commissioners or the executive committee referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, not to exceed ten mills, authorized by R. S. 33:130.305 for a period not to exceed twenty years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax for the payment thereof for the period of time said certificates are outstanding.

(5) The board of commissioners, as the governing authority of the district, is authorized to adopt all necessary resolutions or ordinances which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations or for the voting of a property tax millage, or sales or use taxes, which resolutions or ordinances may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution or ordinance authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution or ordinance and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of said bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

Acts 1997, No. 1366, §1, eff. Jan. 1, 1998.



RS 33:130.307 - Securities

§130.307. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 1997, No. 1366, §1, eff. Jan. 1, 1998.



RS 33:130.311 - SULPHUR INDUSTRIAL

SUBPART B-12. SULPHUR INDUSTRIAL

DEVELOPMENT DISTRICT

§130.311. Sulphur Industrial Development District; creation; territorial jurisdiction

A. The Sulphur Industrial Development District, hereinafter referred to as the "district", is hereby constituted and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district acting through its board of commissioners, the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for industrial, commercial, research, and economic development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The district created pursuant hereto shall be established for the primary object and purpose of promoting and encouraging industrial development to stimulate the economy through commerce, industry, and research, and for the utilization and development of natural and human resources of the area by providing job opportunities.

C. The boundaries of the district shall be coterminous with the boundaries of the city of Sulphur.

Acts 1991, No. 723, §1.



RS 33:130.312 - Board of commissioners; members, officers, agents, and employees

§130.312. Board of commissioners; members, officers, agents, and employees

A. The district shall be governed by a board of commissioners consisting of six members selected by the city council of Sulphur.

B. Any vacancy in the membership of the board of commissioners, occurring either by reason of the expiration of the term for which appointed or by reason of death, resignation, or otherwise, shall be filled by the city council.

C. Any member of the board of commissioners may be removed by the city council, but only for cause and on charges preferred against him in writing and after public hearing; provided that any member so removed shall have the right to appeal his removal to a court of competent jurisdiction within ten days of the decision of city council ordering his removal.

D. The members of the board of commissioners shall serve without per diem or other compensation. The board of commissioners shall have the power to organize and reorganize executive, clerical, and other departments and to fix the duties and powers and compensation of all officers, agents, and employees of the district. The board of commissioners may reimburse any member for expenses actually incurred in the performance of his duties hereunder.

E. Members of the board, individually, and members of their immediate family are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the district.

F. Elected officials are prohibited from serving on the board of commissioners.

G. The board of commissioners shall elect from among its own members a president, a vice president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board of commissioners, the offices of secretary and treasurer may be held by one person.

H. The board of commissioners shall meet in regular session on a quarterly basis and shall also meet in special session when the president of the board convenes them or on the written request of four members. No more than twelve special sessions may be called within any one calendar year. Four members of the board of commissioners shall constitute a quorum.

I. The board of commissioners shall prescribe rules to govern its meetings, shall maintain suitable offices in the parish of Calcasieu, and may contract with and employ attorneys, clerks, engineers, deputy commissioners, superintendents, and other agents and employees and shall fix their compensation and terms of employment.

Acts 1991, No. 723, §1; Acts 2013, No. 9, §1.



RS 33:130.313 - Powers of district

§130.313. Powers of district

The district, acting by and through its board of commissioners, subject to approval of the city council, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, expropriation, purchase, or otherwise, all property, including rights of way; to hold and use any franchise or property, immovable, movable, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, including but not limited to the establishment, maintenance, and operation of industrial parks, ports, harbors, and terminals.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district.

(5) In its own name and on its behalf to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness, and to levy and cause to be collected ad valorem taxes as provided in this Subpart and as may be provided by general law.

(6) To require and issue licenses with respect to its properties and facilities.

(7) To regulate the imposition of fees and rental charges by the district for its facilities and services rendered by it.

(8) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(9) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

Acts 1991, No. 723, §1.



RS 33:130.314 - Industrial development

§130.314. Industrial development

A.(1) The district shall have the power to construct and acquire industrial parks and industrial plant buildings, and subordinate and related facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with another state or with other local units of government, under the authority of the local services law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, drainage, sewers, sewerage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties.

(2) The district shall also have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board of commissioners may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. The board shall not dispose of any property of the district for less than the fair market value of the property as defined in R.S. 47:2321, at the time of the sale, lease, or contract arrangement without the prior approval of the State Bond Commission. The district shall be empowered to enter into leases having a term, including all renewal terms, not to exceed fifty years in the aggregate. The approval of the State Bond Commission shall be conclusive for purposes of compliance with the requirements of this Paragraph.

(3)(a) The board shall authorize any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto by resolution or ordinance. Any such resolution or ordinance adopted by the board of commissioners shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the district.

(b) For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale, or other disposition of district property, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of said thirty days.

B. The district shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To acquire, whether by purchase, expropriation, exchange, gift, lease, or otherwise, and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all immovable and movable properties which the board of commissioners may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof all as may be provided for in the lease agreement to which the district may become a party.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board of commissioners may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board of commissioners finds any such actions to be in furtherance of the purposes for which the district was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5)(a) To enter into any cooperative financing of an economic development project between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of financing shall include loans, loan guarantees, land write-downs, grants, lease guarantees, or any form of financial subsidy or incentive that complies with the provisions of Article VII, Section 14 of the Constitution of Louisiana.

(b) To enter into any cooperative development between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of cooperative development shall include but not be limited to any number of joint development agreements such as condominiums and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the district shall attempt to obtain the most favorable security available in order to protect and ensure recovery of sums loaned or paid pursuant to such financing.

(c) "Cooperative endeavor" means any form of economic development assistance between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. The term "cooperative endeavor" shall include but not be limited to cooperative financing, cooperative development, or any other form of cooperative economic development activity.

Acts 1991, No. 723, §1.



RS 33:130.315 - Fees and ad valorem tax; borrowing money

§130.315. Fees and ad valorem tax; borrowing money

A. The board of commissioners may, when necessary, levy annually an ad valorem tax not to exceed five mills on the dollar of assessed valuation of all property, provided that the amount, term, and the purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in a special election held for that purpose.

B. All funds derived under this Section may be used for any expenses or purposes of the district. The board of commissioners shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving loan or loan guarantee fund, to be used to make industrial port, harbor, or terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan or loan guarantees shall be made only when adequate financing for the project is unavailable through normal lending channels and the project represents a sound business venture that is financially and economically feasible.

(b) Loan or loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and acquisition of land, existing structures, machinery, or equipment, and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions. In addition, the district shall attempt to obtain the most favorable security available under the circumstances to protect and ensure the recovery of its commitment under the loan or loan guarantee.

(d) Loan or loan guarantees shall be evaluated for their economic impact in terms of the number and types of jobs created or saved, the wage and income levels of the positions, the likelihood of placement of these positions with persons from specific groups, such as the long-term unemployed, low income, women, or minorities, and the tax dollars generated.

(e) Loan or loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan or loan guarantees shall be targeted to export industries, manufacturing firms, and wholesale distribution and service firms.

(g) No project shall be considered unless the project will be constructed and maintained by persons at least eighty percent of whom are residents of Calcasieu Parish, and eighty percent of the goods and services for maintenance of the project are obtained from a supplier domiciled within Calcasieu Parish, except where not reasonably possible to do so without substantial added expense, substantial inconvenience, or substantial sacrifice in operational efficiency.

(h) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Section.

(2) An industrial development operational fund for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in the creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district including but not limited to: planning assistance, surveys, land use studies, technical services, and other services necessary to effectuate a unified industrial development plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

Acts 1991, No. 723, §1.



RS 33:130.316 - Obligations of the district

§130.316. Obligations of the district

A. The district shall have authority to incur debt for any one or more of its lawful purposes set forth in this Subpart, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt and to provide for the security and payment thereof.

B.(1) The district may in its own name and on its behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in a special election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provisions of this Subpart, all of which purposes are hereby found and declared to be public purposes and functions of the state of Louisiana, which are delegated to the district.

(2) The district may in its own name and on its behalf issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Subpart, including industrial and commercial development revenue bonds. Said bonds shall be issued in the manner as provided for in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024.

(3) The district may in its own name and on its behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the district derived from any lawful sources, including fees, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board of commissioners of the district at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board of commissioners referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, not to exceed five mills, authorized by R.S. 33:130.295 for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time said certificates are outstanding.

(5) The board of commissioners, as the governing authority of the district, is authorized to adopt all necessary resolutions or ordinances which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations or for the voting of a property tax millage, which resolutions or ordinances may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution or ordinances authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution or ordinance and validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said bond, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

Acts 1991, No. 723, §1.



RS 33:130.317 - Securities

§130.317. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 1991, No. 723, §1.



RS 33:130.318 - Exemption from taxation

§130.318. Exemption from taxation

The district and all properties at any time owned by the district and the income therefrom and all bonds, certificates, and other evidences of indebtedness issued by the district under this Subpart and the interest or income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 1991, No. 723, §1.



RS 33:130.319 - General compliances; enhancement

§130.319. General compliances; enhancement

A. No provisions of this Subpart shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual office holding and employment, public bidding for the purchase of supplies and materials, and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The district shall have the power and right to adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned or operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority Business Enterprise Act".

C. The financial records of the district shall be subject to audit pursuant to the provisions of R.S. 24:513.

Acts 1991, No. 723, §1.



RS 33:130.351 - ENGLAND ECONOMIC AND

SUBPART B-13. ENGLAND ECONOMIC AND

INDUSTRIAL DEVELOPMENT DISTRICT

§130.351. England Economic and Industrial Development District; creation; territorial jurisdiction

There is hereby created a body politic and corporate of the state which shall exist in perpetuity and be known as England Economic and Industrial Development District, hereinafter referred to as the "district". The district shall be composed of all of the territory located within Rapides Parish. The district shall be a political subdivision of the state as defined in Article VI, Section 44(2) of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 20 of the Constitution of Louisiana, the district, acting through its board of commissioners, the governing authority of the said district, is hereby granted all of the rights, powers, privileges, and immunities accorded by law and the Constitution of Louisiana to political subdivisions of the state, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bonds and certificate anticipation notes, refunding bonds, and the power of taxation, subject to the limitations hereinafter provided.

Acts 1991, No. 142, §1, eff. June 30, 1991.



RS 33:130.352 - Object and purposes

§130.352. Object and purposes

The district is created for the object and purposes of accepting title from the United States of America to any or all real and personal property and improvements included in England Air Force Base and utilizing that and other property, and all assistance available from the United States government and all other sources, to replace and enhance the economic benefits generated by the former air base with diversified activities, including, but not limited to, activities and planned land uses to foster creation of new jobs, economic development, industry, health care, commerce, manufacturing, tourism, relocation of people and businesses to the area, aviation, military, warehousing, transportation, offices, recreation, housing, and conservation, the acquisition of land and improvements, and the construction, operation, and maintenance of facilities, improvements and infrastructure, including buildings, runways, roads, bridges, drainage, and utilities.

Acts 1991, No. 142, §1, eff. June 30, 1991.



RS 33:130.353 - Board of commissioners; members; officers; employees

§130.353. Board of commissioners; members; officers; employees

A. The district shall be governed by a board of commissioners, hereinafter referred to as the "board", consisting of ten members appointed as follows:

(1) Three members appointed by the Rapides Parish Police Jury.

(2) Three members appointed by the mayor of the city of Alexandria, and confirmed by the city council.

(3) One member appointed by the mayor of the city of Pineville, and confirmed by the board of aldermen.

(4) One member appointed by a majority of the remaining incorporated municipalities in Rapides Parish, based upon resolutions approved by the respective boards of aldermen.

(5) Two members nominated by the board of directors of the Chamber of Commerce of Central Louisiana, and appointed by resolutions duly adopted by majority votes of the Rapides Parish Police Jury and Alexandria City Council.

B. Each member appointed to the board shall be a citizen of the United States and domiciliary and qualified voter in Rapides Parish for at least one year preceding the date of his appointment, and during the entirety of his term of office. Preferably such appointees shall be individuals with at least five years experience in one or more of the following areas:

(1) Economic development.

(2) Public finance or administration.

(3) Senior level management.

(4) Urban planning.

(5) Banking or finance.

(6) Public relations.

(7) Education.

(8) Practice of law, medicine, or other licensed profession.

(9) Construction.

(10) Realtor, appraiser, or commercial developer.

(11) Aviation.

(12) Labor.

C. Except as hereinafter provided, the term of office of members of the board shall be four years. All initial appointees shall serve four year terms, except the following, who shall serve initial two year terms:

(1) One nominee of the Chamber of Commerce of Central Louisiana.

(2) Two appointees of the Rapides Parish Police Jury, other than the second chamber of commerce nominee.

(3) Two appointees of the city of Alexandria, other than the second chamber of commerce nominee.

D. Any member who misses fifty percent of the board's meetings, regular and special, in any calendar year shall be disqualified and removed automatically from office and that person's position shall be vacant, as of the first day of the succeeding calendar year. Such vacated position shall be filled by the respective nominating entity for the balance of the vacated term. The former member shall not be eligible for reappointment until expiration of the balance of the vacated term.

E. Any vacancy in the membership of the board occurring by reason of the expiration of the term of office, or by reason of death, resignation, disqualification, or otherwise, shall be filled by the respective nominating entity within thirty days after receipt by such party of written notification of the vacancy. In the event that the respective nominating entity fails to fill the vacancy within thirty days after receipt of written notification of the vacancy, the board shall appoint an interim successor to serve on the board until the position is filled by the respective nominating entity responsible for the appointment of such member. If the board fails to fill a vacancy in its membership within such thirty day period, the Rapides Parish Police Jury, city of Alexandria and city of Pineville, by resolutions adopted by a majority thereof, shall appoint an interim successor to serve on the board until the position is filled by the respective nominating entity responsible for the appointment of such member.

F. Members of the board shall serve without compensation, shall have the power to organize and reorganize the executive, administrative, clerical and other departments and forces of the district, and to fix the duties, powers, and compensation of all employees, agents, and consultants of the district. The board may reimburse any member for expenses actually incurred with the authorization of the board in the performance of his duties on behalf of the district.

G. The board shall elect yearly from its number, a chairman, vice-chairman, secretary, and treasurer and establish their duties as may be regulated by laws adopted by the board. The offices of secretary and treasurer may be held by the same person. The board shall meet in regular session once each month, and also shall meet in special session as convened by the president, or upon written notice of six members. A majority of the commission members, not including vacancies, shall constitute a quorum. All actions of the board shall be approved by the affirmative vote of a majority of the members present and voting. However, no action of the board shall be authorized on the following matters unless approved by a majority of the total board membership:

(1) Adoption of bylaws, and other rules and regulations for conduct of the district's business.

(2) Hiring or firing of the district's administrator.

(3) The incurring of funded, general, or bonded debt, levy of taxes, and call for any tax or other election.

(4) Adoption or amendment of the annual budget.

(5) Sale, lease, or alienation of real property or improvements.

H. Vote by proxy shall not be permitted. Any member may request a recorded vote on any resolution or action of the district.

I. The board shall cause minutes and a record to be kept of all its proceedings, and it shall select a newspaper of general circulation within its territorial jurisdiction as its official journal in which it shall publish its minutes, and in which it shall publish such official notices as are required by law.

Acts 1991, No. 142, §1, eff. June 30, 1991.



RS 33:130.354 - Governmental functions

§130.354. Governmental functions

The exercise by the board of the powers conferred by this Subpart shall be deemed and held to be essential governmental functions of the state. As the exercise of the powers granted hereby will be in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, the district shall not be required to pay any taxes, including, but not limited to, sales and use taxes, ad valorem, occupational licensing, income, or any other taxes of any kind or nature, or assessments upon any property acquired or used by the district under the provisions of this Subpart, or upon the income therefrom, and any property acquired or used by the district under the provisions of this Subpart and the income therefrom, and any bonds issued hereunder and the income therefrom shall be exempt from taxation by the state and by any parish, municipality, or other political subdivision of the state. The district shall not be deemed to be a public utility and shall not be subject in any respect to the authority, control, regulation, or supervision of the Louisiana Public Service Commission or any other regulatory body of the state, or any political subdivision thereof.

Acts 1991, No. 142, §1, eff. June 30, 1991.



RS 33:130.355 - Powers

§130.355. Powers

In addition to the powers and duties elsewhere granted in this Subpart, the board is hereby granted and shall have and may exercise all powers necessary or convenient for the carrying out of its objects and purposes, including, but without limiting the generality of the foregoing, the following:

(1) To sue and be sued, and as such to stand in judgment.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, lease, expropriation or otherwise, and to hold and use any property, real, personal, or mixed, tangible or intangible, or any interest therein necessary or desirable for carrying out the objects and purposes of the district.

(4) To sell, transfer, and convey any property acquired by it, or any interest therein at any time, to accomplish the objects and purposes of the district.

(5) To lease or sublease all or any portion of any property for a term not exceeding ninety-nine years at a fixed or variable rental without advertisement for public bids.

(6) To donate by fee simple title, or otherwise to convey to the United States, the state, or to any political subdivision of the state, any lands, property, right-of-way, easement, servitude, or other thing of value, which the district may own or acquire, for use by said governmental entity to accomplish the objects and purposes of the district.

(7) To make and collect reasonable charges for the use of property of the district and for services rendered by the district, and to regulate reasonably the fees and charges to be made by privately owned, leased, or otherwise authorized uses of property owned by the district, or sold or leased by the district, when same are offered for the use of the public.

(8) To enter into contracts to achieve the district's object and purposes including, but not limited to, contracts for professional and other services and for the purchase, lease, acquisition, sale, construction, operation, maintenance, and improvements of land, public works, and facilities, as the district may deem necessary or convenient to accomplish the object and purposes of the district.

(9) To plan, develop, regulate, operate, and maintain activities and planned land uses to foster creation of new jobs, economic development, industry, health care, commerce, manufacturing, tourism, relocation of people and businesses to the area, aviation, military warehousing, transportation, offices, recreation, housing, and conservation, the acquisition of land and improvements, and the construction, operation, and maintenance of facilities, improvements, and infrastructure, including buildings, runways, roads, bridges, drainage, and utilities, and other functions and activities on property owned or leased by the district to accomplish the object and purposes of the district and to protect the public health and welfare.

(10)(a) In its own name and behalf, to incur debt, and issue general obligation bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, and Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, for the establishment, operation, and maintenance of district property as an industrial park or to carry out the other public purposes of this Subpart, without election, to issue revenue bonds, borrow money, and issue certificates of indebtedness, notes, and other debt obligations as evidence thereof and provide for the manner and method of repayment; to require and issue licenses, to regulate the imposition of fees and rentals charged by the district for services rendered by it or fees or rentals charged for use of privately-owned facilities located on district property when such facilities are offered for use by the public or by a private industrial, commercial, research, or other economic development entity or activity.

(b) To levy annually and cause to be collected an ad valorem tax, provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in an election held for that purpose.

(c)(i) To levy and collect a sales and use tax within the boundaries of the district for such purposes and at such rate as provided by the proposition authorizing its levy, not exceeding one percent, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana, provided the proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in an election held for that purpose.

(ii) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution, and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently defined in R.S. 47:301 through 317.

(iii) Except where inapplicable, the procedure established by R.S. 47:301 through 317 shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement those Sections and to make them applicable to the tax herein authorized shall be fixed in the resolution imposing the tax.

(iv) The tax shall be imposed and collected uniformly throughout the district.

(v) Any tax levied under this Section shall be in addition to all other taxes which the parish or any other political subdivision within Rapides Parish are now or hereafter authorized to levy and collect.

(11) To develop, activate, construct, exchange, acquire, expropriate, improve, repair, operate, maintain, lease, mortgage, sell, subject to the provision of this Subsection, and pledge movable and immovable property, servitudes, facilities, and works under such terms and conditions as the district may deem necessary or appropriate for any public purpose, including industrial and commercial development, notwithstanding the limitations of R.S. 2:131.1, R.S. 2:135, R.S. 2:135.1, and Chapter 4 of Title 2, Chapter 13 of Title 33, and Chapter 10 of Title 41, all of the Louisiana Revised Statutes of 1950.

(12) After notice and public hearing to designate one or more project areas within the boundaries of the district, each of which designated project areas shall constitute a political subdivision of the state, governed by the board with the power to incur debt, issue certificates, revenue and general obligation bonds, as well as refunding bonds, and levy sales and use taxes within its boundaries, in the same manner and on the same conditions as the district is authorized to do with the boundaries of the district. Each designated area shall be given a name and designated as "England District Subdistrict No. ___".

(13) To borrow money and pledge all or part of its revenues, leases, rents, and other advantages as security for such loans.

(14) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(15) To sell by written public bid, after due advertisement, to the highest bidder any property, movable or immovable, or portions thereof, acquired by the district subsequent to the effective date of this Subpart. However, if such property has previously been taken by expropriation, then the previous property owner shall first be given a prior opportunity to repurchase the property at the current appraised market value. Notice of the proposed sale including advertisement for bids and the minimum price and terms of the sale, shall be advertised in the official journal. The advertisement shall be published three times within ten days before the day that bids will be received. If, after the advertisement for bids, there are no bids received or the bids received are unreasonably low, as determined by a majority vote of the board, then the board may negotiate the sale of such property at fair market value to be agreed upon by majority vote of the board. In no instance may the property be transferred by donation or sold for less than the highest bid, if unreasonably low bids were received.

(16) No bonds, other debt obligations, or contracts of the district shall be a charge upon the income, property, or revenue of Rapides Parish, the city of Alexandria, the city of Pineville, nor any other municipality in the parish; nor shall any obligations of the district be obligations of said governmental entities.

(17) The board shall be the appropriate governing body for all purposes provided in the Louisiana Enterprise Zone Act, R.S. 51:1781, et seq., within the area comprised of property owned and formerly owned by the district, and shall have the power to perform all acts specified by applicable laws and regulations to achieve such purpose.

(18) To use or allow the use of any facilities, land and improvements within the area comprised of property formerly a part of England Air Force Base or ever owned or leased by the district for any lawful purpose.

Acts 1991, No. 142, §1, eff. June 30, 1991.



RS 33:130.356 - Annexation

§130.356. Annexation

A. In the event of annexation of all or any part of the property now or previously a portion of England Air Force Base, then in that event the following functions and usages of that property shall not be regulated by the annexing municipality:

(1) Zoning.

(2) Land use planning.

(3) Building codes, restrictions, and standards.

(4) Subdivision requirements for land and other regulations of property.

B. All land use, development, and regulation powers, in addition to the foregoing, with respect to land formerly a part of England Air Force Base or ever owned or leased by the district shall be vested in the district.

Acts 1991, No. 142, §1, eff. June 30, 1991.



RS 33:130.357

§130.357. Revenue bonds

A. In addition to the authority contained herein, the district and any subdistrict of the district created pursuant to R.S. 33:130.355(A)(12) may, in order to encourage the location or addition to commercial, research, or industrial or other enterprises authorized by this Subpart within the jurisdiction of the district, or respective subdistrict, issue revenue bonds to acquire, purchase, lease, construct, or improve commercial, research, industrial, or other plant sites and buildings, or other capital improvements authorized in this Subpart, including energy and pollution abatement and control facilities and necessary property and appurtenances thereto and may sell, lease, sublease, or otherwise dispose of by suitable and appropriate contract to any enterprise locating or existing within the jurisdiction of the district, or the respective subdistrict, such sites, buildings, or facilities and appurtenances thereto, all or severally. The funds derived from the sale of such bonds may be disbursed in whole or in part upon delivery of the bonds as shall be provided in the contract between the district, or respective subdistrict, and the commercial, research, industrial, or other enterprise to be aided, encouraged, or benefitted.

B. Bonds issued under this Section shall be authorized by resolution of the district, or the respective subdistrict, and shall be limited obligations of the district, or respective subdistrict, the principal of and interest on which shall be payable solely from the income and revenue derived from the sale, lease, or other disposition of the project or facility to be financed by the bonds issued hereunder, or from the income and revenue derived from the sale, lease or other disposition of any existing project or facility acquired, constructed, and improved under the provision of this Subpart. However, in the discretion of the district, or respective subdistrict, the bonds may be additionally secured by mortgage covering all or part of the project from which the revenues so pledged may be derived. Any refunding bonds issued pursuant to this Section shall be payable from any source described above or from the investment of any of the proceeds of the refunding bonds authorized under this Section shall not constitute an indebtedness or pledge of the general credit of the district, or respective subdistrict, within the meaning of any constitutional or statutory limitation of indebtedness and shall contain a recital to that effect. Bonds of the district, or respective subdistrict, shall be issued in such form, shall be in such denominations, shall bear interest, shall mature in such manner and be executed by one or more members of the board of the body as provided in the resolutions authorizing the issuance thereof. Such bonds may be subject to redemption at the option of and in the manner determined by the board in the resolution authorizing the issuance thereof.

C. No bonds or other evidences of indebtedness may be issued under this Section without the prior approval of the State Bond Commission of the terms and provisions thereof.

D. Bonds issued under this Section shall be issued, sold, and delivered in accordance with the terms and provisions of a resolution to be adopted by the board. The resolution shall be published in a newspaper of general circulation within the jurisdiction of the district, or respective subdistrict, and for a period of thirty days after said publication, any interested citizen may bring an action to contest the bonds and the security therefor, as provided in Article VI, Section 35(B) of the Constitution of Louisiana. If, after the expiration of thirty days, no suit has been filed, the issuance, sale, and security of the bonds shall be incontestable, and no court shall have authority to entertain any action questioning or contesting such matters.

Acts 1991, No. 142, §1, eff. June 30, 1991



RS 33:130.358 - Securities

§130.358. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district or any subdistrict of the district, under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapter 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 1991, No. 142, §1, eff. June 30, 1991.



RS 33:130.359 - 1,eff.June30,1991.

§130.359. Exemption from taxation

The district and all properties at any time owned by the district and the income therefrom and all bonds, certificates, and other evidence of indebtedness issued by the district under this Subpart and the interest or income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 1991, No. 142, §1, eff. June 30, 1991.



RS 33:130.361 - BEAUREGARD PARISH ECONOMIC

SUBPART B-14. BEAUREGARD PARISH ECONOMIC

AND INDUSTRIAL DEVELOPMENT DISTRICT

§130.361. Beauregard Parish Economic and Industrial Development District

A. There is hereby created a body politic and corporate of the state which shall exist in perpetuity and be known as the Beauregard Parish Economic and Industrial Development District, hereinafter referred to as the "district". The district shall comprise all of the territory located within the parish of Beauregard. The district shall be a political subdivision of the state as defined in Article VI, Section 44(2) of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 20 of the Constitution of Louisiana, the district, acting through its board of commissioners, the governing authority of the district, is hereby granted all of the rights, powers, privileges, and immunities accorded by law and the Constitution of Louisiana to political subdivisions of the state, except the power of taxation.

B. The primary purpose of the district shall be to stimulate and encourage the development of an industrial park for economic development through commerce and industry, to use and develop natural and human resources of the area, and to provide job opportunities.

Acts 1999, No. 36, §1.



RS 33:130.362 - Board of commissioners; members; officers; employees

§130.362. Board of commissioners; members; officers; employees

A.(1) In order for the development and effectuation of the services to be furnished by the district and to provide for the representation in the affairs of the district of those persons and interests immediately concerned with and affected by the purposes and development of the district, there is hereby authorized to be created a board of commissioners for the district, hereinafter referred to as the "board" which shall be composed of seven members as follows:

(a) The president of the Beauregard Parish Police Jury.

(b) The mayor of DeRidder or designee.

(c) The mayor of Merryville or designee.

(d) One member appointed by the Beauregard Parish Airport Board.

(e) The three remaining members, at least two of whom shall reside outside the corporate limits of the municipalities of DeRidder and Merryville, shall be appointed by the Beauregard Parish Police Jury.

(2) In addition to the provisions of Paragraph (1) of this Subsection, the board shall be composed and shall operate under the following provisions:

(a) Each member of the board shall be a registered voter in Beauregard Parish during his term of office.

(b) The manager of the Beauregard Parish Airport shall serve in an advisory capacity to the board.

B. In the event that the member's position on the board should become vacant by reason of death, resignation, or otherwise, the successor member shall be appointed in the same manner as the original member within thirty days of the appointing entity's receipt of written notification of the vacancy. In the event that the entity responsible for the appointment of such member fails to fill the vacancy within thirty days of the vacancy, the police jury shall appoint an interim successor to serve on the board until the position is filled by the party responsible therefor.

C. The appointed members shall serve overlapping terms as follows: the member appointed by the airport board and one member appointed by the police jury shall be appointed for an initial term of three years, one member appointed by the police jury shall be appointed for an initial term of two years, and the final member appointed by the police jury shall serve an initial term of one year. The initial term of each appointee of the police jury shall be determined by lot. At the expiration of their respective terms, successors shall be appointed for a term of four years.

D. Any member of the board may be removed by a majority vote of the board, but only for cause and on charges preferred against him in writing and after public hearing, provided that any member so removed shall have the right to appeal his removal to a court of competent jurisdiction within ten days of the decision ordering his removal.

E. The members of the board shall serve without compensation and shall have the power to organize and reorganize executive, clerical, and other departments and forces of the board and to fix the duties and powers and compensation of all officers, agents, and employees of the district. The board may reimburse any member for expenses actually incurred in the performance of his duties.

F. The members shall elect from the membership a president, a vice president, a secretary, and a treasurer whose duties shall be those usual to such offices. At the option of the board, the offices of the secretary and treasurer may be held by one person. No member shall be elected to serve for more than two successive terms in any office. The board shall meet in regular session once each month and shall also meet in special session as often as the president of the board convenes them or on written request of four members. Four members of the board shall constitute a quorum; however, no action of the board shall be authorized unless approved by a majority of four votes in an open public meeting. The board shall prescribe rules to govern its meetings. The district and its board shall be domiciled in Beauregard Parish, Louisiana and shall maintain suitable offices in said parish.

Acts 1999, No. 36, §1.



RS 33:130.363 - Powers of district

§130.363. Powers of district

The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision necessary or convenient to implement its objects and purposes, except the power of taxation, including but not limited to rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, lease, option, bequest, mortgage device, exchange, sale, or otherwise all property, including rights-of-way; and to hold and use any franchise or property, immovable, movable, mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, including but not limited to the establishment, maintenance, and operation of businesses, warehouses, housing programs, or industrial parks and all types of terminals. The district may provide industrial incentives, below market leases, loans, grants, and infrastructure.

(4) To purchase, acquire, construct, improve, equip, and furnish works and facilities necessary to achieve the purposes of the district, including economic development projects.

(5) To require and issue licenses with respect to the use of its properties and facilities.

(6) To regulate the imposition of fees and rentals charged by the district for its facilities and services rendered by it.

(7) To appoint, contract with, or employ officers, attorneys, clerks, engineers, deputy commissioners, a director, and other agents and employees, prescribe their duties, and fix their compensation and terms of employment.

(8) To provide or arrange or contract for the furnishing or repair by any person or agency, public or private, or for services, privileges, or works on streets, roads, public utilities, or other facilities for or in connection with a redevelopment project to install, construct, and reconstruct streets, utilities, parks, playgrounds, and other public improvements.

(9) To establish business and industry foundations or nonprofit economic development corporations for the purpose of providing venture capital, equity loans, or financing, and/or to take stock as security for an equity position in start-up and/or expanding businesses and industries; the purpose being to help establish sound, financially stable businesses and industries which will employ, as at least fifty percent of their work force, residents from Beauregard Parish and surrounding parishes. The foundation may enter into contractual agreements for intervention in the event of a negative cash flow by the business or industry.

(10) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district and in accordance with this Subpart.

(11) In its own name and on its own behalf to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness.

(12) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

Acts 1999, No. 36, §1.



RS 33:130.364 - Economic development

§130.364. Economic development

A. The district may construct, develop, and acquire industrial park facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with other local units of government, under the authority of the local services law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, parks, playgrounds, tourism facilities, drainage, sewerage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties.

B. The district may sell, lease, or contract for the use or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district, all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact may include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. The board shall not dispose of any property of the district for less than the fair market value of the property as defined in R.S. 47:2321 without the prior approval of the State Bond Commission. The district shall be empowered to enter into leases having a term, including all renewal terms, not to exceed fifty years in the aggregate. The approval of the State Bond Commission shall be conclusive for purposes of compliance with the requirements of this Subsection.

C. The net revenue derived from the industrial development of lands owned by the Beauregard Parish Police Jury, and subject to the use and restrictions imposed by the United States of America in the deed thereto, shall be paid annually to the Beauregard Parish Airport Authority.

D. The district may:

(1) Lease or contract for the use of any or all of its authorized projects and charge and collect rent, fees, or charges therefor, and terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof, all as may be provided for in the lease agreement to which the district may become a part.

(2) Sell, exchange, donate, grant, and convey any or all of its projects upon such terms and conditions as the board may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board finds any such actions to be in furtherance of the purposes for which the district was organized.

(3) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district and any agreements made in connection therewith, mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(4) Enter into any cooperative financing of an economic development project between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of financing shall include loan guarantees, land write-downs, grants, lease guarantees, or any form of financial subsidy or incentive that complies with the provisions of Article VII, Section 14 of the Constitution of Louisiana.

(5) Enter into any cooperative development between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of cooperative development shall include but not be limited to any number of joint development agreements such as condominiums and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the district shall attempt to obtain the most favorable security available in order to protect and ensure recovery of sums loaned or paid pursuant to such financing. For purposes of this Paragraph, "cooperative endeavor" means any form of economic development assistance between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual and shall include but not be limited to cooperative financing, cooperative development, or any other form of cooperative economic development activity.

E. The resolution adopted by the board authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution shall be published as soon as possible in one issue of the official journal of the district. For a period of thirty days from the date of publication of any such resolution, any interested person may contest the legality of such resolution, after which time no person shall have any cause of action to contest the legality of said resolution or to draw in question the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever. It shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of said thirty days.

Acts 1999, No. 36, §1.



RS 33:130.365 - Borrowing money

§130.365. Borrowing money

The board may establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving loan guarantee fund, to be used to guarantee business, housing, or industrial or business terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan guarantees shall be made only when adequate funding for the proposed project cannot be obtained through normal lending channels, and the project represents a sound business venture that is financially and economically feasible.

(b) Loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and to finance acquisition of land, existing structures, machinery, or equipment and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions, and the guarantee shall never exceed forty percent of the cost of the total project. In addition, the district shall attempt to obtain the most favorable security available under the circumstances to protect and ensure the recovery of its commitment under the guarantee.

(d) Loan guarantees may be evaluated for the economic impact in terms of the number and types of jobs created or saved, the wage and income levels of the positions, the likelihood of placement of these positions with persons from specific groups such as the long term unemployed, low income, women, or minorities, and the tax dollars potentially generated.

(e) Loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan guarantees shall be targeted to industries, manufacturing firms, wholesale distribution firms, and service firms.

(g) No project may be considered unless the project will be constructed and maintained by persons at least fifty percent of whom are residents of the parish of Beauregard and at least fifty percent of the goods and services for maintenance of the project are obtained from a supplier domiciled within said parish, except where not reasonably possible to do so without substantial added expense, substantial inconvenience, or substantial sacrifice in operational efficiency. The board may evaluate a development or project and waive the provisions of this Subparagraph.

(h) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Subparagraph. The district is not required to obtain any right, title, or interest in any real or personal property in order to pay the cost of an economic development project.

(2) An economic development operation fund, for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in the creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be used in contracting for services as may be required by the district, including but not limited to planning assistance, surveys, land use studies, professional and technical services, construction contracting, and other services necessary to effectuate a strategic plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

Acts 1999, No. 36, §1.



RS 33:130.366 - Repealed by Acts 1997, No. 1366, 2, eff. Jan. 1, 1998.

§130.366. Repealed by Acts 1997, No. 1366, §2, eff. Jan. 1, 1998.



RS 33:130.367 - Repealed by Acts 1997, No. 1366, 2, eff. Jan. 1, 1998.

§130.367. Repealed by Acts 1997, No. 1366, §2, eff. Jan. 1, 1998.



RS 33:130.368 - Repealed by Acts 1997, No. 1366, 2, eff. Jan. 1, 1998.

§130.368. Repealed by Acts 1997, No. 1366, §2, eff. Jan. 1, 1998.



RS 33:130.369 - Repealed by Acts 1997, No. 1366, 2, eff. Jan. 1, 1998.

§130.369. Repealed by Acts 1997, No. 1366, §2, eff. Jan. 1, 1998.



RS 33:130.371 - NEW ORLEANS ECONOMIC

SUBPART B-15. NEW ORLEANS ECONOMIC

DEVELOPMENT COMMISSION

§130.371. New Orleans Economic Development Commission

A. The New Orleans Economic Development Commission, hereinafter referred to as the "commission", is hereby created and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. The commission, acting through its board of commissioners, the governing authority of said commission, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for industrial, commercial, research, and economic development purposes, excluding the power of taxation.

B. The commission is established for the primary object and purpose of establishing and adopting a master economic development plan for the parish of Orleans.

C.(1) The board of commissioners, hereinafter referred to as the board, shall be composed of thirteen members as follows:

(a) The chairman of the Chamber/New Orleans and the River Region.

(b) The chairman of the Downtown Development District of the city of New Orleans.

(c) The president of the New Orleans City Council.

(d) The chairman of the New Orleans Business Council.

(e) The chairman of the Almonaster-Michoud Industrial District.

(f) One state senator, whose district lies totally within the parish of Orleans, to be appointed by a majority of the New Orleans legislative delegation.

(g) One state representative, whose district lies totally within the parish of Orleans, to be appointed by a majority of the New Orleans legislative delegation.

(h) One college or university president or chancellor, to be appointed by a majority of the college or university presidents or chancellors from all the colleges and universities whose campuses are located within the parish of Orleans.

(i) The chairman of the New Orleans City Planning Commission.

(j) One member of and appointed by the Greater New Orleans American Federation of Labor and Congress of Industrial Organizations.

(k) The mayor of the city of New Orleans who shall serve as chairman of the commission.

(l) One member of and appointed by the Earhart-Tulane Corridor Association.

(m) One member of and appointed by the Black Economic Development Commission.

(2) In preparation of the economic development plan, as provided in Subsection A of this Section, the commission shall make careful and comprehensive surveys and studies of present conditions and future economic growth of the parish. A plan shall be made with the general purpose of guiding and accomplishing a coordinated, adjusted, and harmonious economic development plan of the parish, which will, in accordance with present and future needs, best promote the natural, cultural, and economic resources of the parish and the citizens and businesses in the parish.

Acts 1992, No. 742, §1.



RS 33:130.381 - NORTHEAST ECONOMIC

SUBPART B-16. NORTHEAST ECONOMIC

DEVELOPMENT DISTRICT

§130.381. Northeast Economic Development District; creation; territorial jurisdiction

A. The Northeast Economic Development District (NEED), hereinafter referred to as the "district", is hereby constituted and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district, acting through its board of commissioners, the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for industrial, commercial, research, and economic development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and revenue anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The district created pursuant hereto shall be established for the primary object and purpose of promoting, encouraging, and participating in infrastructure improvements to stimulate the economy through commerce, industry, and research and for the utilization and development of natural, physical, and human resources of the area by providing job opportunities. The district shall establish priorities for assistance to be provided by the district, giving consideration to the following: unemployment in general, youth unemployment, per capita income, migration, and the number of residents receiving public assistance. The district referred to herein shall meet no later than September 15, 1992 with representatives of the parishes named in this Section who shall represent business, labor, and elected officials for the purpose of devising and implementing a comprehensive Northeast Louisiana Economic Development Initiative.

C. The boundaries of the district shall be coterminous with the boundaries of the parishes of East Carroll, Madison, Richland, Tensas, and those portions of Ouachita and Concordia Parishes contained in Senate District Thirty-four.

Acts 1992, No. 929, §1, eff. July 9, 1992.



RS 33:130.382 - Board of commissioners; members

§130.382. Board of commissioners; members

The district shall be governed by the board of directors of the Northeast Economic Development Foundation, hereinafter referred to as the "board of commissioners". The members of the board shall be appointed as follows: one member shall be appointed by the governing authority of each parish within the district; one member shall be appointed by the leadership of the Louisiana Association of Business and Industry; one member shall be appointed by the leadership of the American Federation of Labor-Congress of International Organizations; and each of the members of the legislature whose legislative district is in any part within this district shall be ex officio members with full voting status. A vacancy on the board shall be filled in the same manner as the original appointment. An appointed member shall continue to serve until a successor is appointed. Members shall be compensated and may be removed for good cause in accordance with the articles of incorporation and bylaws.

Acts 1992, No. 929, §1, eff. July 9, 1992.

{{NOTE: SEE ACTS 1993, NO. 807, §3, EFF. JUNE 22, 1993.}}



RS 33:130.383 - Officers; meetings; quorum

§130.383. Officers; meetings; quorum

Officers of the board of commissioners shall be selected and perform their duties, meetings shall be held, and a quorum shall be required, all as provided in the articles of incorporation and bylaws of the Northeast Economic Development Foundation on September 1, 1992.

Acts 1992, No. 929, §1, eff. July 9, 1992.



RS 33:130.384 - Powers of district

§130.384. Powers of district

The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, lease, or otherwise, all property, including servitudes or rights of way; to hold and use any franchise or property, immovable, movable, or mixed, corporeal or incorporeal, or any interest therein, necessary or desirable for carrying out the objectives and purposes of the district, including but not limited to the establishment, maintenance, and operation of industrial or commercial parks.

(4) To receive by gift, grant, donation, or otherwise any sum of money, or property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(5) To enter into contracts for the purchase, acquisition, construction, maintenance, and improvement of works and facilities necessary in connection with the purposes of the district.

(6) In its own name and on its own behalf to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected ad valorem or sales and use taxes as provided in this Subpart and as may be provided by general law.

(7) To require and issue licenses with respect to its properties and facilities.

(8) To regulate the imposition of fees and rentals charged by the district for its facilities and for services rendered by it.

(9) To mortgage properties constructed or acquired and to borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(10) To sell immovable property owned by the commission after legal notice as provided by law for the judicial sale of immovable property.

(11) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(12) To contract, upon such terms as it may agree upon, for legal, financial, engineering, and other professional services necessary or expedient in the conduct of its affairs.

(13) To utilize the services of the executive departments of the state upon mutually agreeable terms and conditions.

(14) To adopt bylaws for the regulation of its affairs and the conduct of its business.

(15) To do any and all things necessary or proper for the government, regulation, development, and control of the business of the board of commissioners.

Acts 1992, No. 929, §1, eff. July 9, 1992.



RS 33:130.385 - Industrial and commercial development

§130.385. Industrial and commercial development

A.(1) The district shall have the power to construct and acquire industrial or commercial parks and industrial plant buildings, and subordinate and related facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with another state or with other local units of government, under the authority of the local services law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, drainage, sewers, sewerage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties.

(2) The district shall also have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board of commissioners may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenue to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. In no event, however, and under no circumstances shall the board dispose of any property of the district for less than the fair market value of the property as defined in R.S. 47:2321 without the prior approval of the State Bond Commission. The district shall be empowered to enter into leases having a term, including all renewal terms, not to exceed fifty years in the aggregate; provided that there shall be a provision for periodic adjustments of the rental rate, commensurate with economic conditions, during the fifty-year term. The approval of the State Bond Commission shall be conclusive for purposes of compliance with the requirements of this Paragraph.

(3)(a) The resolution or ordinance adopted by the board of commissioners authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the district.

(b) For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale, or other disposition of district property, after which time no one shall have any cause of action to contest the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of said thirty days.

B. The district shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To acquire, whether by purchase, exchange, gift, lease, or otherwise, but not by expropriation, and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all immovable and movable properties which the board of commissioners may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the obligations thereof, all as may be provided for in the lease agreement to which the district may become a party.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board of commissioners may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board of commissioners finds any such actions to be in furtherance of the purpose for which the district was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district, and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5)(a) To enter into any cooperative financing of an economic development project between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of financing shall include loan guarantees, land write-downs, grants, lease guarantees, or any form of financial subsidy or incentive that complies with the provisions of Article VII, Section 14 of the Constitution of Louisiana.

(b) To enter into any cooperative development between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of cooperative development shall include but not be limited to any number of joint development agreements such as condominiums and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the district shall attempt to obtain the most favorable security available in order to protect and ensure recovery of sums loaned or paid pursuant to such financing.

(c) "Cooperative endeavor" means any form of economic development assistance between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. The term "cooperative endeavor" shall include but not be limited to cooperative financing, cooperative development, or any other form of cooperative economic development activity.

Acts 1992, No. 929, §1, eff. July 9, 1992.



RS 33:130.386 - Fees and sales and use tax; borrowing money

§130.386. Fees and sales and use tax; borrowing money

A. In order to provide funds for the purposes of this Subpart, the district is hereby authorized, subject to a vote of the people in the parishes that will receive the benefit from the tax, to levy and collect a sales and use tax not to exceed one percent, said tax to be effective on or after September 1, 1992; provided however, that the district shall not be authorized to levy the tax authorized herein if the rate thereof, when combined with the rate of all other sales and use taxes levied on a statewide basis, exceeds four percent.

B. The tax so authorized shall be imposed by ordinance adopted by the district without the need of an election and shall be levied upon the sale at retail, the use, the lease or rental, the distribution, the consumption, and the storage for use or consumption of tangible personal property, and on sales of services in the district, as presently defined in and as provided by Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, subject to the tax exemptions provided in Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

C. All funds derived under this Section may be used for any expenses or purposes of the district. The board of commissioners shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving loan guarantee fund, to be used to guarantee industrial or business terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan guarantees shall be made only when adequate financing for the project is unavailable through normal lending channels and the project represents a sound business venture that is financially and economically feasible.

(b) Loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and to finance acquisition of land, existing structures, machinery, or equipment and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions, and the guarantee shall never exceed forty percent of the cost of the total project. In addition, the district shall attempt to obtain the most favorable security available under the circumstances to protect and ensure the recovery of its commitment under the guarantee.

(d) Loan guarantees may be evaluated for the economic impact in terms of the number and types of jobs created or saved.

(e) Loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan guarantees shall be targeted to export industries, manufacturing firms, and wholesale distribution firms and service firms.

(g) No project may be considered unless the project will be constructed and maintained by persons at least eighty percent of whom are residents of the parishes within the district, and at least eighty percent of the goods and services for maintenance of the project are obtained from a supplier domiciled within said parishes, except where not reasonably possible to do so without substantial added expense, substantial inconvenience, or substantial sacrifice in operational efficiency.

(h) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Section.

(2) An economic development operation fund, for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district including but not limited to planning assistance, surveys, land use studies, professional and technical services, and other services necessary to effectuate a unified industrial development plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

Acts 1992, No. 929, §1, eff. July 9, 1992.



RS 33:130.387 - Obligations of the district

§130.387. Obligations of the district

A. The district shall have authority to incur debt for any one or more of its lawful purposes set forth in this Subpart, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt, and to provide for the security and payment thereof.

B.(1) The district may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters of the district who vote in a special election called and conducted under the authority of the Louisiana Election Code. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provisions of this Subpart, all of which purposes are hereby found and declared to be public purposes and functions of the state of Louisiana, which are delegated to the district.

(2) The district may, in its own name and behalf, issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Subpart, including industrial and commercial development revenue bonds. Said bonds shall be issued in the manner as provided for in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024.

(3) The district may, in its own name and behalf, borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the district derived from any lawful sources, including fees, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board of commissioners of the district at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board of commissioners referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, authorized by R.S. 33:130.256, for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time said certificates are outstanding.

(5) The board of commissioners, as the governing authority of the district, is authorized to adopt all necessary resolutions or ordinances which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations, or for the voting of a property tax millage, which resolutions or ordinances may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution or ordinance authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution or ordinance and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of said bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

Acts 1992, No. 929, §1, eff. July 9, 1992.



RS 33:130.388 - Securities

§130.388. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 1992, No. 929, §1, eff. July 9, 1992.



RS 33:130.389 - Exemption from taxation

§130.389. Exemption from taxation

The district and all properties at any time owned by the district and the income therefrom and all bonds, certificates, and other evidences of indebtedness issued by the district under this Subpart and the interest or income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 1992, No. 929, §1, eff. July 9, 1992.



RS 33:130.390 - General compliances; enhancement

§130.390. General compliances; enhancement

A. No provision of this Subpart shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The district shall have the power and right to adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950.

C. The financial records of the district shall be audited pursuant to the provisions of R.S. 24:513.

Acts 1992, No. 929, §1, eff. July 9, 1992.



RS 33:130.401 - St. Tammany Parish Development District; creation; territorial jurisdiction

SUBPART B-17. ST. TAMMANY PARISH

DEVELOPMENT DISTRICT

§130.401. St. Tammany Parish Development District; creation; territorial jurisdiction

A. The St. Tammany Parish Development District, hereinafter referred to as the "district", is hereby constituted and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district, acting through its board of commissioners, the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for economic and industrial development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The district created pursuant hereto shall be established for the primary object and purpose of promoting and encouraging the development of economic and industrial opportunities, stimulating the economy through renewed commerce and industry, and for the utilization and development of natural and human resources of the area by providing job opportunities.

C. The boundaries of the district shall be coterminous with the boundaries of St. Tammany Parish.

Acts 1992, No. 995, §1; Acts 2003, No. 835, §1, eff. July 1, 2003.



RS 33:130.402 - Board of commissioners; members; officers; employees

§130.402. Board of commissioners; members; officers; employees

A.(1) The district shall be governed by a board of commissioners consisting of thirteen members selected as set out herein. All members shall be qualified voters and taxpayers within the limits of the district during their term of office. The members of the board of commissioners shall be appointed and serve terms of office as follows:

(a) Four members shall be appointed by the president of St. Tammany Parish. The initial appointment shall be made for staggered terms as specified herein and, at the termination of these initial terms of office, the term of office shall be for three years. Initial terms, as designated by the president of St. Tammany Parish, shall be as follows:

(i) One member shall be appointed for three years.

(ii) One member shall be appointed for two years.

(iii) Two members shall be appointed for one year.

(b) Four members shall be appointed by the council of St. Tammany Parish. The initial appointment shall be made for staggered terms as specified herein and, at the termination of these initial terms of office, the term of office shall be for three years. Initial terms, as designated by the council, shall be as follows:

(i) One member shall be appointed for three years.

(ii) One member shall be appointed for two years.

(iii) Two members shall be appointed for one year.

(c) Three members shall be appointed by the St. Tammany Economic Development Foundation. The initial appointment shall be made for staggered terms as specified herein and, at the termination of these initial terms of office, the term of office shall be for three years. Initial terms, as designated by the foundation, shall be as follows:

(i) One member shall be appointed for three years.

(ii) One member shall be appointed for two years.

(iii) One member shall be appointed for one year.

(d) One member shall be the St. Tammany Parish President or his designee.

(e) One member shall be the executive director of the St. Tammany Economic Development Foundation.

(2) Any vacancy which occurs prior to the expiration of the term for which a member of the board of commissioners has been appointed shall be filled in the same manner as the original appointment for the unexpired term.

B. The members of the board of commissioners shall not receive per diem or be paid a salary for serving on the board. No members of the board of commissioners shall be appointed to serve for more than two successive terms.

C. Members of the board, individually, and members of their immediate family are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the district.

D. Except as specifically provided by Subparagraph (A)(1)(d) of this Section, elected officials are prohibited from serving on the board of commissioners.

E. The board of commissioners shall elect from among its own members a president, a vice president, a secretary, an executive director, and a treasurer, whose duties shall be those usual to such offices. At the option of the board of commissioners, the offices of secretary and treasurer may be held by one person.

F. The board of commissioners shall meet in regular session every month and shall also meet in special session as often as the president of the board convenes them or on the written request of four members. Seven members of the board of commissioners shall constitute a quorum.

G. The board of commissioners shall prescribe rules to govern its meetings. The board of commissioners may contract with and employ attorneys, clerks, engineers, deputy commissioners, a director, and other agents and employees and shall fix their compensation and terms of employment.

H. Notwithstanding the provisions of R.S. 42:1111, 1112, 1113, and 1120.4, a member of the board of commissioners who is appointed or who serves pursuant to Paragraph (A)(1) of this Section who is an officer, director, trustee, or employee of the St. Tammany Economic Development Foundation may serve on the board of commissioners and may participate and vote on matters involving the district and the foundation as authorized by R.S. 33:130.403(22).

Acts 1992, No. 995, §1; Acts 2003, No. 835, §1, eff. July 1, 2003; Acts 2012, No. 336, §1; Acts 2014, No. 611, §1, eff. June 12, 2014.

NOTE: See Acts 2014, No. 611, §2 regarding retroactive effect of Subsection D as amended by the Act and Subsection H as enacted by the Act.



RS 33:130.403 - Powers of district

§130.403. Powers of district

The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, expropriation, purchase, or otherwise all property, including rights of way; to hold and use any franchise or property, real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, including but not limited to the establishment, maintenance, and operation of industrial parks, ports, harbors, and terminals.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district.

(5) In its own name and on its own behalf to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected certain taxes as provided in this Subpart and as may be provided by general law.

(6) To require and issue licenses with respect to its properties and facilities.

(7) To regulate the imposition of fees and rentals charged by the district for its facilities and services rendered by it.

(8) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(9) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(10) To engage in public relations, advertising, marketing activities, and to provide and disseminate information.

(11) To engage in government relations, ombudsman activities, and government liaison.

(12) To provide financial and financing assistance.

(13) To provide tax abatement.

(14) To provide, directly or indirectly, planning and coordination for economic development and resource utilization, including such functions as industrial and economic research and industrial programming and solicitation.

(15) To provide industrial training, technical assistance, and technology transfer.

(16) To use public and other legal powers to facilitate development.

(17) To promote transfer mechanisms to take ideas, from their point of origin or development, to commercially successful utilization by local enterprises.

(18) To foster entrepreneurial activities in St. Tammany Parish or in the region.

(19) To promote the development of new products, processes, or services or new uses for existing products, processes, or services manufactured, produced or marketed in St. Tammany Parish or in the region.

(20) To support market research aimed at identifying new markets for local or regional products and processes, including international markets; to determine the characteristics, needs and preferences of those markets; and to develop new marketing techniques to exploit those markets.

(21) To foster and support economic and industrial development and education in cooperation with private business enterprises, financial institutions, educational institutions, non-profit institutions and organizations, state government and political subdivisions of the state, the federal government, and other organizations or persons concerned with research, development, education, commercial application, and economic or industrial development in ways that increase the economic base of St. Tammany Parish or of the region.

(22) The governing authority of the district may enter a cooperative endeavor agreement with the St. Tammany Parish Economic Development Foundation or any successor thereof, or the St. Tammany Parish government or any other eligible entity pursuant to applicable laws to achieve any of the lawful purposes of the district.

(23) For the purposes enumerated in this Subpart, and in order to achieve any of the lawful purposes of the district, the district may engage in whatever activities and projects it deems most appropriate to encourage and to assist economic growth and development in accordance with and pursuant to provisions of this Subpart.

Acts 1992, No. 995, §1; Acts 1999, No. 282, §1; Acts 2003, No. 835, §1, eff. July 1, 2003.



RS 33:130.404 - Economic and industrial development

§130.404. Economic and industrial development

A.(1) The district shall have the power to construct, acquire, finance, or lease facilities, including sites or facilities for industrial, business or commercial parks and plants, and including the acquisition of sites and facilities and other necessary property or appurtenances thereto within or outside the district, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, drainage, sewage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties. However, in connection with any projects outside the geographic boundaries of the district, the district must make a determination that such development provides a substantial benefit to the district, the region or to business and industry of persons located within the geographic boundaries of the district or region.

(2) The district shall also have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board of commissioners may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. The district shall be empowered to enter into leases.

(3) The resolution or ordinance adopted by the board of commissioners authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the district. For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale, or other disposition of district property, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of said thirty days.

B. The district shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To acquire, whether by purchase, expropriation, exchange, gift, lease, or otherwise, and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all immovable and movable properties that the board of commissioners may deem necessary in connection therewith and whether or not any such project shall be in existence.

(2) To lease or to contract for the use to or by others of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof all as may be provided for in the lease or other contractual agreement to which the district may become a part.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board of commissioners may deem advisable, including the power to receive for any such sale or project the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board of commissioners finds any such actions to be in furtherance of the purposes for which the district was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5)(a) To enter into any cooperative financing associated with economic and industrial development between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual.

(b) To enter into any economic or industrial development project between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of cooperative development shall include, but not be limited to any number of joint development agreements and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the district shall attempt to obtain the most favorable arrangement available in order to protect and ensure economic and industrial development.

(c) To cooperate with and to engage in cooperative endeavors with other persons and entities as provided by Article VII, Section 21(H) of the Constitution of Louisiana to provide a means by which owners of such properties who expand, restore, improve, and develop them may pay ad valorem taxes for five years based upon the assessed valuation of the property for the year prior to the commencement of the expansion, restoration, improvement, or development.

C.(1) In addition to any other authority or powers granted said district, the district shall have full power and authority to issue obligations and to provide funds for the furtherance and accomplishment of any authorized public function. For purposes of this Subpart, "authorized public function" shall mean and include but not be limited to hospital, medical health, nursery care, nursing care, clinical, ambulance, laboratory, and related services and facilities; housing mortgage finance and related services, activities, facilities, and properties; penitentiary, rehabilitation, incarceration, and other correctional services and facilities; educational services and facilities and related housing and dormitory services and facilities; providing, developing, securing, and improving water storage treatment, supply, and distribution services and facilities; sanitary and storm sewer and other liquid and solid waste collection, disposal, treatment, and drainage services and facilities; educational or commercial communication equipment, and facilities; mass transit, commuting and transportation, and parking services, equipment, and facilities; cultural, entertainment and civic facilities, services, and activities; community development and redevelopment facilities and activities; gas, electric, petroleum, coal, and other energy collection, recovery, generation, storage, transportation, transmission and distribution facilities and activities; industrial, manufacturing, and other economic development facilities and activities; antipollution and air, water, ground, and subsurface pollution abatement and control facilities and activities; airport and waterport and related facilities, services, and activities, and facilities, property, and equipment of any nature for the use or occupancy of (a) the state or its political subdivisions, (b) the United States, or any agencies or instrumentalities thereof, or (c) any other private person or entity. Each of the functions described herein shall constitute an "industry" within the meaning of Article VI, Section 21 of the Constitution of Louisiana, and the powers granted in this Subpart to assist such industries, including, without limitation, the loan, grant or donation of funds is hereby deemed to be the assistance of industry within the meaning of Article VI, Section 21 of the Constitution of Louisiana.

(2) The district is authorized to issue obligations to accomplish any of the foregoing authorized public functions or purposes and shall have those powers enumerated in Subsection B of this Section, together with all other powers incidental thereto or necessary for the performance of those enumerated or related thereto.

D. For purposes of this Subpart, unless the context clearly states otherwise, the following definitions shall apply:

(1) "Cooperative endeavor" means any form of economic development assistance between or among the district and the state, any of its political subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. The term "cooperative endeavor" shall include but not be limited to cooperative financing, cooperative development, or any other form of cooperative economic development activity and shall be construed liberally in order to give it the broadest possible application.

(2) "Cooperative financing" means any method of financing an economic development project between or among the district and the state or its political subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of financing shall include loans, loan guarantees, land write-downs, grants, lease guarantees or any form of financial subsidy or incentive. Such loan, grant, donation and other means of cooperative financing is deemed hereunder to be the assistance of the industries authorized to be assisted by this Subpart under the provisions of Article VI, Section 21 of the Constitution of Louisiana. The term "cooperative financing" shall be construed liberally in order to give it the broadest possible application.

(3) "Cooperative development" means any method of cooperative development between or among the district and the state, and of its political subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of cooperative development shall include but not be limited to any number of joint development agreements such as condominiums and cooperative ownership limited partnerships and investments syndicates. The term "cooperative development" shall be construed liberally in order to give it the broadest possible application.

E. The district is likewise hereby authorized and shall have the authority and power necessary in order to carry out and effectuate the purposes and provisions of this Subpart, including, without limiting the generality of the foregoing, the following specific authority and powers, which shall be in addition to others herein granted:

(1) To apply for and to receive and accept for or from any federal agency, the state, or political subdivision of the state or for or from any public or private source any grants, loans, or advance for or in the aid of an economic development cooperative endeavor, project, or projects, to give and accept such equity or security as may be required, and to enter into and carry out a contract or contracts or agreements in connection therewith, provided that public notice is given prior to such actions.

(2) To procure insurance against any losses in connection with its property in such amounts and from such insurers as may be necessary and desirable.

(3) To sponsor and conduct conferences and studies, to collect and disseminate information, and to issue periodic reports.

(4) To assist local and regional businesses in applying for federal research grants and state or federal procurement contracts including dissemination of information on the availability of such grants and contracts.

(5) To collect and disseminate information on financial, technical, marketing, management, and other services available to local and regional businesses on a free or for-hire basis from universities, private for profit businesses, and nonprofit organizations, or to provide for such services itself or in cooperation with public or private persons.

(6) To receive, loan, or expand seed capital or venture capital.

Acts 1992, No. 995, §1; Acts 2003, No. 835, §1, eff. July 1, 2003.



RS 33:130.405 - Taxes; borrowing money

§130.405. Taxes; borrowing money

A. The board of commissioners may, when necessary, levy annually an ad valorem tax, provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in a special election held for that purpose.

B.(1) The board of commissioners may, subject to approval of a majority of the electors voting at an election held for the purpose, levy and collect a sales and use tax within the boundaries of the district for such purposes and at such rate as provided by the proposition authorizing its levy, not exceeding one percent, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana.

(2) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently defined in R.S. 47:301 through 317.

(3) Except where inapplicable, the procedure established by R.S. 47:301 through 317 shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement those Sections and to make them applicable to the tax herein authorized shall be fixed in the resolution imposing the tax.

(4) The tax shall be imposed and collected uniformly throughout the district.

C. In addition to any tax, fee, charge, or assessment otherwise authorized by this Subpart, the district may levy or impose any tax, fee, charge, or assessment which is approved by a majority of the voters of the district who vote at an election held for such purpose.

D. All funds derived under this Section may be used only for expenses or specified purposes of the district. The board of commissioners shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving-loan guarantee fund, to be used to guarantee industrial or business terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan guarantees shall be made only when adequate financing for the project is unavailable through normal lending channels and the project represents a sound business venture that is financially and economically feasible.

(b) Loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and to finance acquisition of land, existing structures, machinery, or equipment and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions, and the guarantee shall never exceed forty percent of the cost of the total project. In addition, the district shall attempt to obtain the most favorable security available under the circumstances to protect and ensure the recovery of its commitment under the guarantee.

(d) Loan guarantees may be evaluated for the economic impact in terms of the number and types of jobs created or saved.

(e) Loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan guarantees shall be targeted to industries, manufacturing firms, and wholesale distribution firms and service firms.

(g) No project may be considered unless the project will be constructed and maintained by persons at least eighty percent of whom are residents of the parish of St. Tammany and at least eighty percent of the goods and services for maintenance of the project are obtained from a supplier domiciled within said parish, except where not reasonably possible to do so without substantial added expense, substantial inconvenience, or substantial sacrifice in operational efficiency.

(h) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Section.

(2) An economic development operation fund, for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district including but not limited to planning assistance, surveys, land use studies, professional and technical services, and other services necessary to effectuate a unified industrial development plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

E. Any tax levied under this Section shall be in addition to all other taxes which the city, parish, or any other political subdivision within the parish of St. Tammany are now or hereafter authorized to levy and collect.

Acts 1992, No. 995, §1; Acts 1999, No. 282, §§1, 2.



RS 33:130.406 - Obligations of the district

§130.406. Obligations of the district

A. The district shall have authority to incur debt for any one or more of its lawful purposes set forth in this Subpart, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt and to provide for the security and payment thereof.

B.(1) The district may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in a special election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provisions of this Subpart all of which purposes are hereby found and declared to be public purposes and functions of the state of Louisiana, which are delegated to the district.

(2) The district may in its own name and behalf issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Subpart, including improvement revenue bonds. Said bonds shall be issued in the manner as provided in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024. In addition to other authorized methods of issuance of revenue bonds and as separate and distinct authority for the issuance of revenue bonds, in addition to any other procedures and authorization, the district is hereby authorized as follows:

(a) Revenue bonds may be issued by the district to accomplish any of the authorized public functions or purposes set forth in this Subpart. All such bonds shall be negotiable instruments and shall be solely the obligations of the district. Such bonds shall be authorized and issued by resolution adopted by a majority vote of the board of commissioners of the district and shall be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privileges, be payable at such place or places, be subject to such terms of redemption, and be entitled to such priorities on the income, revenue, and receipts of the district as such resolution may provide. The bonds shall be signed by such officers as the district shall determine, and such signatures may be by facsimile.

(b) Such bonds shall be sold by the board of commissioners of the district in such manner as may be determined by the district to be most beneficial to the district and the district shall pay all expenses and commissions that it may deem necessary or advantageous in connection with the issuance and sale of such bonds. Such bonds may, in the discretion of the district, be additionally secured by a mortgage on all or any part of the projects acquired, constructed, extended or improved with the proceeds thereof, and the district shall have full discretion to make such provisions as it may see fit for the making and enforcement of such mortgage and provisions to be therein contained.

(c) The issuance and sale of such bonds by the district shall be approved by the State Bond Commission. At least seven days prior to the sale of such bonds by the district, the district shall cause to have published a notice of sale in the official journal of the parish of St. Tammany, Louisiana. This notice of sale shall state if any proposals have been made for the purchase of the bonds and that other proposals will be considered and that the proposal most advantageous to the district will be accepted at the time of the sale. For a period of thirty days from the date of publication of the notice of sale, any person or persons with interest shall have the right to contest the legality of the notice of sale, resolution, or other proceeding authorizing the issuance of the bonds and the legality of the bond issue for any cause, after which time no one shall have any cause or right of action to contest the legality of said resolution or other proceedings or of the bonds authorized thereby for any cause whatsoever. If no suit, action, or proceedings are begun contesting the validity of the bonds and provisions for the payment thereof, the legality thereof, and of all the provisions of the resolution or other proceedings authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters.

(d) Such bonds shall have the qualities of negotiable instruments under the commercial laws of the state of Louisiana. All such bonds shall be special and limited obligations of the district. In no event shall any such bonds constitute an obligation, either general or special, of the general credit of the district or of the state of Louisiana within the meaning of any constitutional or statutory provision whatsoever, and the bonds shall contain a recital to that effect.

(3) The district may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the district derived from any lawful sources, including fees, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board of commissioners of the district at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board of commissioners referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, not to exceed five mills, authorized by R.S. 33:130.405 for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time said certificates are outstanding.

(5) The board of commissioners, as the governing authority of the district, is authorized to adopt all necessary resolutions or ordinances which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations or for the voting of a property tax millage, which resolutions or ordinances may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution or ordinance authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution or ordinance and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of said bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

Acts 1992, No. 995, §1; Acts 2003, No. 835, §1, eff. July 1, 2003.



RS 33:130.407 - Securities

§130.407. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 1992, No. 995, §1.



RS 33:130.408 - Exemption from taxation

§130.408. Exemption from taxation

The district and all properties at any time owned by the district and the income therefrom and all bonds, certificates, and other evidence of indebtedness issued by the district under this Subpart and the interest or income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 1992, No. 995, §1.



RS 33:130.409 - General compliances; enhancement

§130.409. General compliances; enhancement

A. Except as otherwise specifically provided by R.S. 33:130.402(H), no provision of this Subpart shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The district shall have the power and right to adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority Business Enterprise Act".

C. The financial records of the district shall be subjected to audit pursuant to R.S. 24:513.

Acts 1992, No. 995, §1; Acts 2014, No. 611, §1, eff. June 12, 2014.



RS 33:130.431 - FOURTEENTH AND SIXTEENTH WARDS

SUBPART B-19. FOURTEENTH AND SIXTEENTH WARDS

NEIGHBORHOOD DEVELOPMENT DISTRICT

§130.431. §§130.431-130.436 Blank. See R.S. 33:9083.



RS 33:130.441 - Madison Parish Economic and Industrial Development District; creation; territorial jurisdiction

SUBPART B-20. MADISON PARISH ECONOMIC AND

INDUSTRIAL DEVELOPMENT DISTRICT

§130.441. Madison Parish Economic and Industrial Development District; creation; territorial jurisdiction

A. The Madison Parish Economic and Industrial Development District, hereinafter referred to as the "district", is hereby created and is declared to be a body politic and political subdivision of the state, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district, acting through its board of commissioners, hereinafter referred to as the "board", the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for economic and industrial development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The district created by this Subpart is established for the primary object and purpose of promoting and encouraging agricultural, economic, and industrial development and tourism opportunities, stimulating the economy through renewed commerce, industry, research, and tourism, and for the utilization and development of natural and human resources of the area by providing job opportunities.

C. The boundaries of the district shall be all of the territory located within the unincorporated boundaries of Madison Parish as of July 1, 2010.

Acts 2010, No. 558, §1, eff. June 25, 2010.



RS 33:130.442 - Board of commissioners; members; officers

§130.442. Board of commissioners; members; officers

A. The district shall be governed by a board of commissioners, referred to in this Subpart as the "board", consisting of five members appointed by the governing authority of Madison Parish.

B.(1) Each member appointed to the board shall be a citizen of the United States. Each member shall additionally have been domiciled in Madison Parish and a qualified voter in Madison Parish for at least one year preceding the date of his appointment. Each board member shall remain domiciled in and a qualified voter in Madison Parish throughout his term of office.

(2) Preference for board appointment shall be given to individuals with at least five years of experience in one or more of the following areas:

(a) Economic development.

(b) Public finance or administration.

(c) Agriculture.

(d) Urban planning.

(e) Banking or finance.

(f) Public relations.

(g) Education.

(h) Practice of law, medicine, or other licensed profession.

(i) Construction.

(j) Real estate sales, appraisal, or commercial development.

(k) Labor.

(3) Elected officials are prohibited from serving on the board.

C.(1) The members of the board shall serve terms of three years after the initial term as provided in Paragraph (2) of this Subsection.

(2) One member shall serve an initial term of one year, two shall serve two years, and two shall serve three years, as determined by lot at the first meeting of the board.

D.(1) Any member may be removed for cause by a majority vote of the Madison Parish Police Jury.

(2) Any member who misses fifty percent of the board's meetings, regular and special, in any calendar year shall be disqualified and removed automatically from office. Such vacated position shall be filled in the same manner as the original appointment for the balance of the vacated term. The former member shall not be eligible for reappointment until expiration of the balance of the vacated term.

E.(1) Any vacancy in the membership of the board shall be filled in the same manner as the original appointment within thirty days after receipt by the police jury of written notification from the board of the vacancy.

(2) In the event the vacancy is not filled within thirty days after the police jury's receipt of written notification of the vacancy, the board shall appoint an interim successor to serve on the board until the position is filled in the same manner as the original appointment.

F. Members of the board shall serve without compensation. The board may reimburse any member for expenses actually incurred in the performance of his duties.

G. The board shall elect yearly from its number a chairman, vice chairman, secretary, and treasurer, and establish their duties in rules adopted by the board. The offices of secretary and treasurer may be held by the same person.

H. The board shall meet in regular session once each month and also shall meet in special session as convened by the president or upon written notice of three members.

I. A majority of the board members shall constitute a quorum.

J. All actions of the board shall be approved by the affirmative vote of a majority of the members.

K. Vote by proxy shall not be permitted. Any member may request a recorded vote on any resolution or action of the district.

L. The board shall cause minutes and a record to be kept of all its proceedings, and it shall select a newspaper of general circulation within its territorial jurisdiction as its official journal in which it shall publish its minutes and in which it shall publish such official notices as are required by law.

Acts 2010, No. 558, §1, eff. June 25, 2010.



RS 33:130.443 - Powers of district

§130.443. Powers of district

A. The district, acting by and through its board, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart and including the following rights and powers:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by purchase or donation any property and to hold, maintain, and use such property, or any interest therein.

(4) To sell or transfer any property acquired by it, or any interest therein.

(5) To lease or sublease all or any portion of any property at a fixed or variable rental rate without advertisement for public bids.

(6) To donate property to the United States or any political subdivision of the state.

(7) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district.

(8) In its own name and on its own behalf, to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidence of indebtedness, and to levy and cause to be collected certain taxes as provided in this Subpart and as may be provided by general law.

(9) To develop, regulate, and operate activities and planned land uses to foster creation of new jobs, agricultural, economic, or industry developments.

(10) To develop and regulate the construction, operation, maintenance, and improvement of facilities and infrastructure on property owned or leased by the district.

(11) To require and issue licenses with respect to its properties and facilities.

(12) To regulate the imposition of fees and rentals charged by the district for its facilities and services rendered by it.

(13) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(14) The board may contract with and employ attorneys, clerks, engineers, deputy commissioners, superintendents, a director, and other agents and employees, and shall fix their compensation and terms of employment.

B. The district, or any subdistrict created by the board, shall not be deemed to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana.

C.(1) The district may create subdistricts as provided in this Subsection.

(2) The district shall publish notice of its intent to create and designate one or more project areas within the boundaries of the district as a subdistrict or subdistricts of the district in the official journal of the district. At least ten days after publication of such notice in the official journal of the district, the board shall conduct a public hearing on the question of creating such subdistrict or subdistricts.

(3) Thereafter, upon approval by a majority of the members of the governing authority of Madison Parish, the board may create such subdistrict or subdistricts approved by the governing authority. Each such subdistrict shall constitute a political subdivision of the state and shall be governed by the board. Each subdistrict shall have the same powers as the district and shall be given a name and designated as "Madison Parish Economic and Industrial Development District Subdistrict No. ___".

Acts 2010, No. 558, §1, eff. June 25, 2010.



RS 33:130.444 - Funding of the district

§130.444. Funding of the district

A. The board may, when necessary, levy annually within the district an ad valorem tax not to exceed five mills on the assessed value of property within the district, provided that the amount, term, and purpose of said tax, as set forth in a proposition which shall be first approved by a majority of the members of the governing authority of Madison Parish, and shall then be approved by a majority of the qualified electors of the district voting on the proposition at a special election held for that purpose in accordance with the Louisiana Election Code.

B.(1) The board may levy and collect a sales and use tax within the boundaries of the district for such purposes and at such rate as provided for in the proposition authorizing its levy, not exceeding one percent, if first approved by a majority of the members of the governing authority of Madison Parish, and then if further approved by a majority of the electors of the district voting on the proposition at an election held for the purpose in accordance with the Louisiana Election Code.

(2) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently defined in Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

(3) The tax shall be imposed, collected, and enforced subject to the terms of the resolution imposing the tax and the provisions of Chapter 2-D of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

(4) The tax shall be imposed and collected uniformly throughout the district.

C. Any tax levied under this Section shall be in addition to all other taxes which a parish or any municipality or other political subdivision within the parish of Madison is now or hereafter may be authorized to levy and collect and may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana.

Acts 2010, No. 558, §1, eff. June 25, 2010.



RS 33:130.445 - Securities

§130.445. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district pursuant to this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 2010, No. 558, §1, eff. June 25, 2010.



RS 33:130.446 - Governmental functions

§130.446. Governmental functions

A. No bonds, other debt obligations, or contracts of the district, or of any subdistrict, shall be a charge upon the income, property, or revenue of Madison Parish or the state of Louisiana.

B. The district or any subdistrict created by the board shall not be deemed to be a public utility and shall not be subject in any respect to the authority, control, regulation, or supervision of the Louisiana Public Service Commission or any other regulatory body of the state, or any political subdivision thereof.

Acts 2010, No. 558, §1, eff. June 25, 2010.



RS 33:130.447 - General compliance; enhancement; federal and state aid

§130.447. General compliance; enhancement; federal and state aid

A. No provisions of this Subpart shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual office holding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the right to property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The district may adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233.2 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority and Women's Business Enterprise Act".

C. The financial records of the district shall be subjected to audit pursuant to R.S. 24:513.

D. The district shall have full power to do such things and enter into such contracts and agreements with the United States of America or with any state or federal agency or instrumentality as may be necessary to procure aids and grants to assist such district in carrying out the purposes for which it was created.

Acts 2010, No. 558, §1, eff. June 25, 2010.



RS 33:130.451 - CATAHOULA ECONOMIC AND INDUSTRIAL

SUBPART B-21. CATAHOULA ECONOMIC AND INDUSTRIAL

DEVELOPMENT DISTRICT

§130.451. Catahoula Economic and Industrial Development District; creation; territorial jurisdiction

A. The Catahoula Economic and Industrial Development District, hereinafter referred to as the "district", is hereby constituted and is declared to be a body politic and political subdivision of the state, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district, acting through its board of commissioners, hereinafter referred to as "board", the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for economic and industrial development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The district created pursuant hereto shall be established for the primary object and purpose of promoting and encouraging economic and industrial development and tourism opportunities, stimulating the economy through renewed commerce, industry, research, and tourism, and for the utilization and development of natural and human resources of the area by providing job opportunities.

C. The boundaries of the district shall be coterminous with the boundaries of Catahoula Parish.

Acts 1993, No. 494, §1, eff. June 10, 1993.

{{NOTE: SEE ACTS 1993, NO. 494, §2.}}



RS 33:130.452 - Board of commissioners; members; officers; agents; employees

§130.452. Board of commissioners; members; officers; agents; employees

A. The district shall be governed by a board of commissioners consisting of eleven members selected as follows:

(1) The governing authority of each of the following municipalities shall appoint one member and make its appointment in a public meeting from applications submitted by residents of the municipality from which the member is appointed:

(a) Harrisonburg.

(b) Jonesville.

(c) Sicily Island.

(2) The following financial institutions, or their successors, shall appoint members who are residents of Catahoula Parish as follows:

(a) Two members appointed by the Catahoula-LaSalle State Bank.

(b) Two members appointed by the Jonesville Bank and Trust Company.

(c) Two members appointed by the Sicily Island State Bank.

(3) The Catahoula Parish School Board shall appoint one member who is a resident of Catahoula Parish.

(4) The governing authority of Catahoula Parish shall appoint one member who is a resident of Catahoula Parish.

B. The term of office for all members shall be four years.

C. Appointments to the board shall be submitted to the secretary of the district within thirty days after notification of a board vacancy. In the event that the entity responsible for the appointment of such member fails to provide the board with a successor for each vacancy to be filled, within thirty days of such vacancy, the board shall appoint an interim successor to serve until the position is filled by the respective appointing entity as provided for in this Section.

D. Any member of the board may be removed by the entity that originally appointed him for just cause.

E. The members of the board may receive reimbursement for expenses incurred in the performance of his duties hereunder; however, commissioners shall not receive per diem or be paid a salary for serving on the board.

F. Members of the board, individually, and members of their immediate family are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the district.

G. The board shall elect from among its own members a president, a vice president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board of commissioners, the offices of secretary and treasurer may be held by one person.

H. The board shall meet in regular session once each month and shall also meet in special session as often as the president of the board convenes them or on the written request of six members. Six members of the board shall constitute a quorum.

I. The board shall prescribe rules to govern its meetings and shall maintain suitable offices in the parish of Catahoula. The board may contract with and employ attorneys, clerks, engineers, deputy commissioners, superintendents, a director, and other agents and employees and shall fix their compensation and terms of employment.

Acts 1993, No. 494, §1, eff. June 10, 1993.

{{NOTE: SEE ACTS 1993, NO. 494, §2.}}



RS 33:130.453 - Powers of district

§130.453. Powers of district

The district, acting by and through its board, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, expropriation, purchase, or otherwise all property, including rights-of-way, and to hold and use any franchise or property, real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, including but not limited to the establishment, maintenance, and operation of industrial parks and terminals, recreational areas, and tourist attractions.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district.

(5) In its own name and on its own behalf to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected certain taxes as provided in this Subpart and as may be provided by general law.

(6) To require and issue licenses with respect to its properties and facilities.

(7) To regulate the imposition of fees and rentals charged by the district for its facilities and services rendered by it.

(8) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

Acts 1993, No. 494, §1, eff. June 10, 1993.



RS 33:130.454 - Economic, industrial, tourism, and recreational development

§130.454. Economic, industrial, tourism, and recreational development

A.(1) The district may construct and acquire facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with other local units of government, under the authority of the local services law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to recreational facilities, tourism facilities, roads, street lighting, bridges, rail facilities, drainage, sewerage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties.

(2) The district may sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. The district may enter into leases.

(3) The resolution adopted by the board authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution shall be published as soon as possible in one issue of the official journal of the district. For a period of thirty days from the date of publication of any such resolution, any interested person may contest the legality of such resolution or the validity of the authorized lease, sale, or other disposition of district property, after which time no one shall have any cause of action to contest the legality of said resolution or to draw in question the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of said thirty days.

B. The district shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To acquire, whether by purchase, expropriation, exchange, gift, lease, or otherwise, and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all immovable and movable properties which the board may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof all as may be provided for in the lease agreement to which the district may become a part.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board finds any such actions to be in furtherance of the purposes for which the district was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5)(a) To enter into any cooperative financing associated with economic and industrial development between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual.

(b) To enter into economic or industrial development, or recreational or tourism projects between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of cooperative development shall include but not be limited to any number of joint development agreements and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the district shall attempt to obtain the most favorable arrangement available in order to protect and ensure economic and industrial development.

(c) To cooperate with and to engage in cooperative endeavors with other persons and entities as provided by Article VII, Section 21(H) of the Constitution of Louisiana to provide a means by which owners of such properties who expand, restore, improve, and develop them may pay ad valorem taxes for five years based upon the assessed valuation of the property for the year prior to the commencement of the expansion, restoration, improvement, or development.

Acts 1993, No. 494, §1, eff. June 10, 1993.



RS 33:130.455 - Taxes; borrowing money

§130.455. Taxes; borrowing money

A. The board may, when necessary, levy annually an ad valorem tax, provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in a special election held for that purpose.

B.(1) The board may, subject to approval of a majority of the electors voting at an election held for the purpose, levy and collect a sales and use tax within the boundaries of the district for such purposes and at such rate as provided by the proposition authorizing its levy, not exceeding one percent, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana.

(2) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently defined in R.S. 47:301 through 317.

(3) Except where inapplicable, the procedure established by R.S. 47:301 through 317 shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement those Sections and to make them applicable to the tax herein authorized shall be fixed in the resolution imposing the tax.

(4) The tax shall be imposed and collected uniformly throughout the district.

C. All funds derived under this Section may be used only for expenses or specified purposes of the district. The board shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving loan guarantee fund, to be used to guarantee industrial or business terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan guarantees shall be made only when adequate financing for the project is unavailable through normal lending channels and the project represents a sound business venture that is financially and economically feasible.

(b) Loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and to finance acquisition of land, existing structures, machinery, or equipment and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions, and the guarantee shall never exceed forty percent of the cost of the total project. In addition, the district shall attempt to obtain the most favorable security available under the circumstances to protect and ensure the recovery of its commitment under the guarantee.

(d) Loan guarantees may be evaluated for the economic impact in terms of the number and types of jobs created or saved.

(e) Loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan guarantees shall be targeted to industries, manufacturing firms, and wholesale distribution firms and service firms.

(g) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Section.

(2) An economic development operation fund, for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in the creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district, including but not limited to planning assistance, surveys, land use studies, professional and technical services, and other services necessary to effectuate a unified industrial development plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

D. Any tax levied under this Section shall be in addition to all other taxes which a parish or any municipality or other political subdivision within the parish of Catahoula are now or hereafter authorized to levy and collect.

Acts 1993, No. 494, §1, eff. June 10, 1993.



RS 33:130.456 - Obligations of the district

§130.456. Obligations of the district

A. The district may incur debt for any one or more of its lawful purposes set forth in this Subpart, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt and to provide for the security and payment thereof.

B.(1) The district may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana and Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in a special election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provision of this Subpart, all of which purposes are hereby found and declared to be public purposes and functions of the state, which are delegated to the district.

(2) The district may in its own name and behalf issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Subpart, including improvement revenue bonds. Said bonds shall be issued in the manner as provided in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024.

(3) The district may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the district derived from any lawful sources, including fees, lease rentals, service charges, local service agreement payments from one or more other contracting parties the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, not to exceed five mills, authorized by R.S. 33:130.455 for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time said certificates are outstanding.

(5) The board may adopt all necessary resolutions which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations or for the voting of a property tax millage, which resolutions may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or to draw in question the legality of said bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of this state.

Acts 1993, No. 494, §1, eff. June 10, 1993.



RS 33:130.457 - Securities

§130.457. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 1993, No. 494, §1, eff. June 10, 1993.



RS 33:130.458 - Governmental functions

§130.458. Governmental functions

The exercise by the board of the powers conferred by this Subpart shall be deemed and held to be essential governmental functions of the state. As the exercise of the powers granted hereby will be in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, the district shall not be required to pay any taxes, including but not limited to sales and use taxes, ad valorem, occupational licensing, income, or any other taxes of any kind or nature, or assessments upon any property acquired or used by the district under the provisions of this Subpart, or upon the income therefrom, and any property acquired or used by the district under the provisions of this Subpart and the income therefrom, and any bonds issued hereunder and the income therefrom shall be exempt from taxation by the state and by any parish, municipality, or other political subdivision of the state. The district shall not be deemed to be a public utility and shall not be subject in any respect to the authority, control, regulation, or supervision of the Louisiana Public Service Commission or any other regulatory body of the state, or any political subdivision thereof.

Acts 1993, No. 494, §1, eff. June 10, 1993.



RS 33:130.459 - General compliances; enhancement

§130.459. General compliances; enhancement

A. No provisions of this Subpart shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The district may adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority Business Enterprise Act".

C. The financial records of the district shall be subjected to audit pursuant to R.S. 24:513.

Acts 1993, No. 494, §1, eff. June 10, 1993.



RS 33:130.471 - Concordia Economic and Industrial Development District; creation; territorial jurisdiction

SUBPART B-22. CONCORDIA ECONOMIC AND INDUSTRIAL

DEVELOPMENT DISTRICT

§130.471. Concordia Economic and Industrial Development District; creation; territorial jurisdiction

A. The Concordia Economic and Industrial Development District, referred to in this Subpart as the "district", is hereby created and is declared to be a body politic and political subdivision of the state, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district, acting through its board of commissioners, referred to in this Subpart as the "board", is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for economic and industrial development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The district created by this Subpart is established for the primary object and purpose of promoting and encouraging economic and industrial development and tourism opportunities, stimulating the economy through renewed commerce, industry, research, and tourism, and for the utilization and development of natural and human resources of the area by providing job opportunities.

C. The boundaries of the district shall be coterminous with the boundaries of Concordia Parish.

Acts 1993, No. 807, §1, eff. June 22, 1993; Acts 2009, No. 32, §1, eff. June 15, 2009.

NOTE: See Acts 1993, No. 807, §2.



RS 33:130.472 - Board of commissioners; members; officers; agents; employees

§130.472. Board of commissioners; members; officers; agents; employees

A. The district shall be governed by a board consisting of eight members as follows:

(1) The mayor of the town of Clayton.

(2) The mayor of the town of Ferriday.

(3) The mayor of the town of Ridgecrest.

(4) The mayor of the town of Vidalia.

(5) The president of the Concordia Parish Police Jury.

(6) Three at-large members appointed by the Concordia Parish Police Jury, one of whom shall be a resident of Ward 5 from the unincorporated area of Monterey.

B.(1) In the event that any of the mayors of the towns of Clayton, Ferriday, Ridgecrest, or Vidalia are unable to serve on the board, the governing authority of the respective municipality shall appoint a member to the board.

(2) In the event that the president of the Concordia Parish Police Jury is unable to serve on the board, the Concordia Parish Police Jury shall appoint a member to the board.

C.(1) The term of office for the members appointed by the Concordia Parish Police Jury shall be for four years.

(2) The mayors, or any member appointed by a municipal governing authority to serve in place of a mayor, shall serve during the term of the mayor.

(3) The president of the Concordia Parish Police Jury, or any member appointed by the police jury to serve in place of the president, shall serve during the term of the president.

D. Appointments to the board shall be submitted to the secretary of the district within thirty days after notification of a board vacancy. In the event that the entity responsible for the appointment of such member fails to provide the board with a successor for each vacancy to be filled, within thirty days of such vacancy, the board shall appoint an interim successor to serve until the position is filled by the respective appointing entity as provided for in this Section.

E. Any member of the board may be removed by the entity that originally appointed him for just cause.

F. A member of the board may receive reimbursement for expenses incurred in the performance of his duties hereunder; however, the members shall not receive per diem or be paid a salary for serving on the board.

G. Members of the board, individually, and members of their immediate families are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the district.

H. The board shall elect from among its members a president, a vice president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board, the offices of secretary and treasurer may be held by one person.

I.(1) The board shall meet in regular session at least once per quarter and shall also meet in special session as often as the president of the board convenes them or on the written request of four members. If a board member is unable to attend a regular or special session, the board member may appoint a designee to attend any such regular or special session. The designee shall have full voting rights on any matters before the board.

(2) Five members of the board shall constitute a quorum.

J. The board shall prescribe rules to govern its meetings and shall maintain suitable offices in the parish of Concordia. The board may contract with and employ attorneys, clerks, engineers, deputy commissioners, superintendents, a director, and other agents and employees and shall fix their compensation and terms of employment.

Acts 1993, No. 807, §1, eff. June 22, 1993; Acts 2009, No. 32, §1, eff. June 15, 2009; Acts 2012, No. 72, §1.

NOTE: See Acts 1993, No. 807, §2.



RS 33:130.473 - Powers of district

§130.473. Powers of district

The district, acting by and through its board, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart and including the following:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, expropriation, purchase, or otherwise all property, including rights of way, and to hold and use any franchise or property, real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, including but not limited to the establishment, maintenance, and operation of industrial parks and terminals, recreational areas, and tourist attractions.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district.

(5) In its own name and on its own behalf, to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected certain taxes as provided in this Subpart and as may be provided by general law.

(6) To require and issue licenses with respect to its properties and facilities.

(7) To regulate the imposition of fees and rentals charged by the district for its facilities and services rendered by it.

(8) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

Acts 1993, No. 807, §1, eff. June 22, 1993.



RS 33:130.474 - Economic, industrial, tourism, and recreational development

§130.474. Economic, industrial, tourism, and recreational development

A.(1) The district may construct and acquire facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with other local units of government, under the authority of the local services law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to recreational facilities, tourism facilities, roads, street lighting, bridges, rail facilities, drainage, sewerage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties.

(2) The district may sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. The district may enter into leases.

(3) The resolution adopted by the board authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution shall be published as soon as possible in one issue of the official journal of the district. For a period of thirty days from the date of publication of any such resolution, any interested person may contest the legality of such resolution or the validity of the authorized lease, sale, or other disposition of district property, after which time no one shall have any cause of action to contest the legality of said resolution or to draw in question the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of said thirty days.

B. The district shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To acquire, whether by purchase, expropriation, exchange, gift, lease, or otherwise, and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all immovable and movable properties which the board may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof all as may be provided for in the lease agreement to which the district may become a party.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board finds any such actions to be in furtherance of the purposes for which the district was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5)(a) To enter into any cooperative financing associated with economic and industrial development between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual.

(b) To enter into economic or industrial development, or recreational or tourism projects between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of cooperative development shall include but not be limited to any number of joint development agreements and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the district shall attempt to obtain the most favorable arrangement available in order to protect and ensure economic and industrial development.

(c) To cooperate with and to engage in cooperative endeavors with other persons and entities as provided by Article VII, Section 21(H) of the Constitution of Louisiana to provide a means by which owners of such properties who expand, restore, improve, and develop them may pay ad valorem taxes for five years based upon the assessed valuation of the property for the year prior to the commencement of the expansion, restoration, improvement, or development.

Acts 1993, No. 807, §1, eff. June 22, 1993.



RS 33:130.475 - Taxes; borrowing money

§130.475. Taxes; borrowing money

A. The board may, when necessary, levy annually an ad valorem tax, provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting on the proposition at a special election held for that purpose.

B.(1) The board may, subject to approval of a majority of the electors voting on the proposition at an election held for the purpose, levy and collect a sales and use tax within the boundaries of the district for such purposes and at such rate as provided by the proposition authorizing its levy, not exceeding one percent, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana.

(2) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently defined in R.S. 47:301 through 317.

(3) Except where inapplicable, the procedure established by R.S. 47:301 through 317 shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement those Sections and to make them applicable to the tax herein authorized shall be fixed in the resolution imposing the tax.

(4) The tax shall be imposed and collected uniformly throughout the district.

C. All funds derived under this Section may be used only for expenses or specified purposes of the district. The board shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving loan guarantee fund, to be used to guarantee industrial or business terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan guarantees shall be made only when adequate financing for the project is unavailable through normal lending channels and the project represents a sound business venture that is financially and economically feasible.

(b) Loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and to finance acquisition of land, existing structures, machinery, or equipment and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions, and the guarantee shall never exceed forty percent of the cost of the total project. In addition, the district shall attempt to obtain the most favorable security available under the circumstances to protect and ensure the recovery of its commitment under the guarantee.

(d) Loan guarantees may be evaluated for the economic impact in terms of the number and types of jobs created or saved.

(e) Loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan guarantees shall be targeted to industries, manufacturing firms, and wholesale distribution firms and service firms.

(g) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Section.

(2) An economic development operation fund, for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in the creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district, including but not limited to planning assistance, surveys, land use studies, professional and technical services, and other services necessary to effectuate a unified industrial development plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

D. Any tax levied under this Section shall be in addition to all other taxes which a parish or any municipality or other political subdivision within the parish of Concordia are now or hereafter authorized to levy and collect.

Acts 1993, No. 807, §1, eff. June 22, 1993.



RS 33:130.476 - Obligations of the district

§130.476. Obligations of the district

A. The district may incur debt for any one or more of its lawful purposes set forth in this Subpart, issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt, and provide for the security and payment thereof.

B.(1) The district may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana and Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in a special election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provision of this Subpart, all of which purposes are hereby found and declared to be public purposes and functions of the state, which are delegated to the district.

(2) The district may in its own name and behalf issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Subpart, including improvement revenue bonds. Said bonds shall be issued in the manner as provided in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024.

(3) The district may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the district derived from any lawful sources, including fees, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, not to exceed five mills, authorized by R.S. 33:130.475 for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time said certificates are outstanding.

(5) The board may adopt all necessary resolutions which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations or for the voting of a property tax millage, which resolutions may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or to draw in question the legality of said bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of this state.

Acts 1993, No. 807, §1, eff. June 22, 1993.



RS 33:130.477 - Securities

§130.477. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 1993, No. 807, §1, eff. June 22, 1993.



RS 33:130.478 - Governmental functions

§130.478. Governmental functions

The exercise by the board of the powers conferred by this Subpart shall be deemed and held to be essential governmental functions of the state. As the exercise of the powers granted hereby will be in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, the district shall not be required to pay any taxes, including but not limited to sales and use taxes, ad valorem, occupational licensing, income, or any other taxes of any kind or nature, or assessments upon any property acquired or used by the district under the provisions of this Subpart, or upon the income therefrom, and any property acquired or used by the district under the provisions of this Subpart and the income therefrom, and any bonds issued hereunder and the income therefrom shall be exempt from taxation by the state and by any parish, municipality, or other political subdivision of the state. The district shall not be deemed to be a public utility and shall not be subject in any respect to the authority, control, regulation, or supervision of the Louisiana Public Service Commission or any other regulatory body of the state, or any political subdivision thereof.

Acts 1993, No. 807, §1, eff. June 22, 1993.



RS 33:130.479 - General compliances; enhancement; federal and state aid

§130.479. General compliances; enhancement; federal and state aid

A. No provisions of this Subpart shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The district may adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority Business Enterprise Act".

C. The financial records of the district shall be subjected to audit pursuant to R.S. 24:513.

D. The district shall have full power to do such things and enter into such contracts and agreements with the United States of America or with any state or federal agency or instrumentality as may be necessary to procure aids and grants to assist such district in carrying out the purposes for which it was created.

Acts 1993, No. 807, §1, eff. June 22, 1993.



RS 33:130.491 - ST. LANDRY PARISH ECONOMIC

SUBPART B-23. ST. LANDRY PARISH ECONOMIC

INDUCEMENT DISTRICT

§130.491. §§130.491-130.497 Repealed by Acts 1997, No. 1366, §2, eff. Jan. 1, 1998.



RS 33:130.492 - Repealed by Acts 1997, No. 1366, 2, eff. Jan. 1, 1998.

§130.492. Repealed by Acts 1997, No. 1366, §2, eff. Jan. 1, 1998.



RS 33:130.493 - Repealed by Acts 1997, No. 1366, 2, eff. Jan. 1, 1998.

§130.493. Repealed by Acts 1997, No. 1366, §2, eff. Jan. 1, 1998.



RS 33:130.494 - Repealed by Acts 1997, No. 1366, 2, eff. Jan. 1, 1998.

§130.494. Repealed by Acts 1997, No. 1366, §2, eff. Jan. 1, 1998.



RS 33:130.495 - Repealed by Acts 1997, No. 1366, 2, eff. Jan. 1, 1998.

§130.495. Repealed by Acts 1997, No. 1366, §2, eff. Jan. 1, 1998.



RS 33:130.496 - Repealed by Acts 1997, No. 1366, 2, eff. Jan. 1, 1998.

§130.496. Repealed by Acts 1997, No. 1366, §2, eff. Jan. 1, 1998.



RS 33:130.497 - Repealed by Acts 1997, No. 1366, 2, eff. Jan. 1, 1998.

§130.497. Repealed by Acts 1997, No. 1366, §2, eff. Jan. 1, 1998.



RS 33:130.501 - EAST CARROLL ECONOMIC AND

SUBPART B-24. EAST CARROLL ECONOMIC AND

INDUSTRIAL DEVELOPMENT DISTRICT

§130.501. East Carroll Economic and Industrial Development District; creation; territorial jurisdiction

A. The East Carroll Economic and Industrial Development District, hereinafter referred to as the "district", is hereby created and is declared to be a body politic and political subdivision of the state, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district, acting through its board of commissioners, hereinafter referred to as the "board", the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for economic and industrial development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The district created by this Subpart is established for the primary object and purpose of promoting and encouraging economic and industrial development and tourism opportunities, stimulating the economy through renewed commerce, industry, research, and tourism, and for the utilization and development of natural and human resources of the area by providing job opportunities.

C. The boundaries of the district shall be coterminous with the boundaries of East Carroll Parish.

Acts 1995, No. 115, §1.



RS 33:130.502 - Board of commissioners; members; officers; agents; employees

§130.502. Board of commissioners; members; officers; agents; employees

A. The district shall be governed by a board of commissioners consisting of seven members as follows:

(1) Two members appointed by the governing authority of the town of Lake Providence.

(2) Four members appointed by the governing authority of East Carroll Parish.

(3) The commissioners appointed pursuant to Paragraphs (1) and (2) of this Subsection shall select the remaining commissioner.

B. Of the four commissioners initially selected by the parish governing authority, two shall serve two-year terms and two shall serve four-year terms as determined by lot at the first board meeting. The initial terms of the members appointed by the governing authority of Lake Providence shall be three years, and the member selected as provided in Paragraph (3) of Subsection A of this Section shall serve a four-year term. Subsequent terms of commissioners shall be four years.

C. Appointments to the board, other than the initial appointments, shall be submitted to the secretary of the district within thirty days after notification of a board vacancy. In the event that the entity responsible for the appointment of such member fails to provide the board with a successor for each vacancy to be filled, within thirty days of such vacancy, the board shall appoint an interim successor to serve until the position is filled by the respective appointing entity as provided for in this Section.

D. Any member of the board may be removed by the entity that originally appointed him for just cause.

E. A member of the board may receive reimbursement for expenses incurred in the performance of his duties; however, the members shall not receive per diem or be paid a salary for serving on the board.

F. Members of the board, individually, and members of their immediate families are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the district.

G. The board shall elect from among its own members a president, a vice president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board of commissioners, the offices of secretary and treasurer may be held by one person.

H. The board shall meet in regular session once each month and shall also meet in special session as often as the president of the board convenes them or on the written request of four members. Four members of the board shall constitute a quorum. The board shall prescribe rules to govern its meetings and shall maintain suitable offices in the parish of East Carroll.

I. The board may contract with and employ attorneys, clerks, engineers, deputy commissioners, superintendents, a director, and other agents and employees and shall fix their compensation and terms of employment.

Acts 1995, No. 115, §1.



RS 33:130.503 - Powers of district

§130.503. Powers of district

The district, acting by and through its board, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart and including the following rights and powers:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, or otherwise, except by expropriation, all property, including rights-of-way, and to hold and use any franchise or property, real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, including but not limited to the establishment, maintenance, and operation of industrial parks and terminals, recreational areas, and tourist attractions.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district.

(5) In its own name and on its own behalf, to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidence of indebtedness and to levy and cause to be collected certain taxes as provided in this Subpart and as may be provided by general law.

(6) To require and issue licenses with respect to its properties and facilities.

(7) To regulate the imposition of fees and rentals charged by the district for its facilities and services rendered by it.

(8) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

Acts 1995, No. 115, §1.



RS 33:130.504 - Economic, industrial, tourism, and recreational development

§130.504. Economic, industrial, tourism, and recreational development

A.(1) The district may construct and acquire facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with other local units of government, under the authority of the Local Services Law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to recreational facilities, tourism facilities, roads, street lighting, bridges, rail facilities, drainage, sewerage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties.

(2) The district may sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. The district may enter into leases.

(3) The resolution adopted by the board authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution shall be published as soon as possible in one issue of the official journal of the district. For a period of thirty days from the date of publication of any such resolution, any interested person may contest the legality of such resolution or the validity of the authorized lease, sale, or other disposition of district property, after which time no one shall have any cause of action to contest the legality of said resolution or to draw in question the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of said thirty days.

B. The district shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To acquire, whether by purchase, exchange, gift, lease, or otherwise, except by expropriation, and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all immovable and movable properties which the board may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof all as may be provided for in the lease agreement to which the district may become a party.

(3) To sell, exchange, and convey any or all of its projects upon such terms and conditions as the board may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board finds any such actions to be in furtherance of the purposes for which the district was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5)(a) To enter into any cooperative financing associated with economic and industrial development between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual.

(b) To enter into economic or industrial development or recreational or tourism projects between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of cooperative development shall include but not be limited to any number of joint development agreements and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the district shall attempt to obtain the most favorable arrangement available in order to protect and ensure economic and industrial development.

(c) To cooperate with and to engage in cooperative endeavors with other persons and entities as provided by Article VII, Section 21(H) of the Constitution of Louisiana to provide a means by which owners of such properties who expand, restore, improve, and develop them may pay ad valorem taxes for five years based upon the assessed valuation of the property for the year prior to the commencement of the expansion, restoration, improvement, or development.

Acts 1995, No. 115, §1.



RS 33:130.505 - Taxes; borrowing money

§130.505. Taxes; borrowing money

A. The board may, when necessary, levy annually an ad valorem tax, provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting on the proposition at a special election held for that purpose.

B.(1) The board may, subject to approval of a majority of the electors voting on the proposition at an election held for the purpose, levy and collect a sales and use tax within the boundaries of the district for such purposes and at such rate as provided by the proposition authorizing its levy, not exceeding one percent, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana.

(2) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently defined in R.S. 47:301 through 317.

(3) Except where inapplicable, the procedure established by R.S. 47:301 through 317 shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement those Sections and to make them applicable to the tax herein authorized shall be fixed in the resolution imposing the tax.

(4) The tax shall be imposed and collected uniformly throughout the district.

C. Any tax levied under this Section shall be in addition to all other taxes which a parish or any municipality or other political subdivision within the parish of East Carroll is now or hereafter may be authorized to levy and collect.

D. All funds derived under this Section may be used only for expenses or specified purposes of the district. The board shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving loan guarantee fund, to be used to guarantee industrial or business terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan guarantees shall be made only when adequate financing for the project is unavailable through normal lending channels and the project represents a sound business venture that is financially and economically feasible.

(b) Loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and to finance acquisition of land, existing structures, machinery, or equipment and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions, and the guarantee shall never exceed forty percent of the cost of the total project. In addition, the district shall attempt to obtain the most favorable security available under the circumstances to protect and ensure the recovery of its commitment under the guarantee.

(d) Loan guarantees may be evaluated for the economic impact in terms of the number and types of jobs created or saved.

(e) Loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan guarantees shall be targeted to industries, manufacturing firms, and wholesale distribution firms and service firms.

(g) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Section.

(2) An economic development operation fund, for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in the creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district, including but not limited to planning assistance, surveys, land use studies, professional and technical services, and other services necessary to effectuate a unified industrial development plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

Acts 1995, No. 115, §1.



RS 33:130.506 - Obligations of the district

§130.506. Obligations of the district

A. The district may incur debt for any one or more of its lawful purposes set forth in this Subpart, issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt, and provide for the security and payment thereof.

B.(1) The district may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana and Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in a special election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provision of this Subpart, all of which purposes are hereby found and declared to be public purposes and functions of the state, which are delegated to the district.

(2) The district may in its own name and behalf issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Subpart, including improvement revenue bonds. Said bonds shall be issued in the manner as provided in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024.

(3) The district may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the district derived from any lawful sources, including fees, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness as shall be estimated by the board at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, not to exceed five mills, authorized by R.S. 33:130.505 for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time said certificates are outstanding.

(5) The board may adopt all necessary resolutions which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds or limited tax secured obligations or for the voting of a property tax millage, which resolutions may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or to draw in question the legality of said bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of this state.

Acts 1995, No. 115, §1.



RS 33:130.507 - Securities

§130.507. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950 and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 1995, No. 115, §1.



RS 33:130.508 - Governmental functions

§130.508. Governmental functions

The exercise by the board of the powers conferred by this Subpart shall be deemed and held to be essential governmental functions of the state. As the exercise of the powers granted hereby will be in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, the district shall not be required to pay any taxes, including but not limited to sales and use taxes, ad valorem, occupational licensing, income, or any other taxes of any kind or nature, or assessments upon any property acquired or used by the district under the provisions of this Subpart, or upon the income therefrom, and any property acquired or used by the district under the provisions of this Subpart and the income therefrom, and any bonds issued hereunder and the income therefrom shall be exempt from taxation by the state and by any parish, municipality, or other political subdivision of the state. The district shall not be deemed to be a public utility and shall not be subject in any respect to the authority, control, regulation, or supervision of the Louisiana Public Service Commission or any other regulatory body of the state, or any political subdivision thereof.

Acts 1995, No. 115, §1.



RS 33:130.509 - General compliances; enhancement; federal and state aid

§130.509. General compliances; enhancement; federal and state aid

A. No provisions of this Subpart shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the right to property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The district may adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233.2 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority and Women's Business Enterprise Act".

C. The financial records of the district shall be subjected to audit pursuant to R.S. 24:513.

D. The district shall have full power to do such things and enter into such contracts and agreements with the United States of America or with any state or federal agency or instrumentality as may be necessary to procure aids and grants to assist such district in carrying out the purposes for which it was created.

Acts 1995, No. 115, §1.



RS 33:130.521 - TENSAS ECONOMIC AND INDUSTRIAL

SUBPART B-25. TENSAS ECONOMIC AND INDUSTRIAL

DEVELOPMENT DISTRICT

§130.521. Tensas Economic and Industrial Development District; creation; territorial jurisdiction

A. The Tensas Economic and Industrial Development District, hereinafter referred to as the "district", is hereby created and is declared to be a body politic and political subdivision of the state, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district, acting through its board of commissioners, hereinafter referred to as the "board", the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for economic and industrial development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The district created by this Subpart is established for the primary object and purpose of promoting and encouraging economic and industrial development and tourism opportunities, stimulating the economy through renewed commerce, industry, research, and tourism, and for the utilization and development of natural and human resources of the area by providing job opportunities.

C. The boundaries of the district shall be coterminous with the boundaries of Tensas Parish.

Acts 1995, No. 315, §1.



RS 33:130.522 - Board of commissioners; members; officers; agents; employees

§130.522. Board of commissioners; members; officers; agents; employees

A. The district shall be governed by a board of commissioners consisting of seven Tensas Parish residents as follows:

(1) Four commissioners to be appointed by the governing authority of Tensas Parish.

(2) One commissioner appointed by the mayor of Newellton.

(3) One commissioner appointed by the mayor of Waterproof.

(4) One commissioner appointed by the mayor of St. Joseph.

B. The term of office for the members appointed by the parish governing authority shall be four years. Any member appointed by a mayor shall serve during the term of appointing mayor.

C. Appointments to the board, other than the initial appointments, shall be submitted to the secretary of the district within thirty days after notification of a board vacancy. In the event that the entity responsible for the appointment of such member fails to provide the board with a successor for each vacancy to be filled, within thirty days of such vacancy, the board shall appoint an interim successor to serve until the position is filled by the respective appointing entity as provided for in this Section.

D. Any member of the board may be removed by the entity that originally appointed him for just cause.

E. A member of the board may receive reimbursement for expenses incurred in the performance of his duties; however, the members shall not receive per diem or be paid a salary for serving on the board.

F. Members of the board, individually, and members of their immediate families are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the district.

G. The board shall elect from among its own members a chairman, a vice chairman, a secretary, and a treasurer, whose duties shall be those usual to such offices. The member elected as chairman shall be one of the members appointed by the Tensas Parish governing authority. At the option of the board of commissioners, the offices of secretary and treasurer may be held by one person.

H. The board shall meet in regular session once each month and shall also meet in special session as often as the chairman of the board convenes them or on the written request of four members. Four members of the board shall constitute a quorum. The board shall prescribe rules to govern its meetings and shall maintain suitable offices in the parish of Tensas.

I. The board may contract with and employ attorneys, clerks, engineers, deputy commissioners, superintendents, a director, and other agents and employees and shall fix their compensation and terms of employment.

Acts 1995, No. 315, §1.



RS 33:130.523 - Powers of district

§130.523. Powers of district

The district, acting by and through its board, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart and including the following rights and powers:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, or otherwise, except by expropriation, all property, including rights-of-way, and to hold and use any franchise or property, whether real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, including but not limited to the establishment, maintenance, and operation of industrial parks and terminals, recreational areas, and tourist attractions.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district.

(5) In its own name and on its own behalf, to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidence of indebtedness and to levy and cause to be collected certain taxes as provided in this Subpart and as may be provided by general law.

(6) To require and issue licenses with respect to its properties and facilities.

(7) To regulate the imposition of fees and rentals charged by the district for its facilities and services rendered by it.

(8) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

Acts 1995, No. 315, §1.



RS 33:130.524 - Economic, industrial, tourism, and recreational development

§130.524. Economic, industrial, tourism, and recreational development

A.(1) The district may construct and acquire facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with other local units of government, under the authority of The Local Services Law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to recreational facilities, tourism facilities, roads, street lighting, bridges, rail facilities, drainage, sewerage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties.

(2) The district may sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. The district may enter into leases.

(3) The resolution adopted by the board authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution shall be published as soon as possible in one issue of the official journal of the district. For a period of thirty days from the date of publication of any such resolution, any interested person may contest the legality of such resolution or the validity of the authorized lease, sale, or other disposition of district property, after which time no one shall have any cause of action to contest the legality of said resolution or to draw in question the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of said thirty days.

B. The district shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To acquire, whether by purchase, exchange, gift, lease, or otherwise, except by expropriation, and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all immovable and movable properties which the board may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof all as may be provided for in the lease agreement to which the district may become a party.

(3) To sell, exchange, and convey any or all of its projects upon such terms and conditions as the board may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board finds any such actions to be in furtherance of the purposes for which the district was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5)(a) To enter into any cooperative financing associated with economic and industrial development between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual.

(b) To enter into economic or industrial development or recreational or tourism projects between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of cooperative development shall include but not be limited to any number of joint development agreements and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the district shall attempt to obtain the most favorable arrangement available in order to protect and ensure economic and industrial development.

(c) To cooperate with and to engage in cooperative endeavors with other persons and entities as provided by Article VII, Section 21(H) of the Constitution of Louisiana to provide a means by which owners of such properties who expand, restore, improve, and develop them may pay ad valorem taxes for five years based upon the assessed valuation of the property for the year prior to the commencement of the expansion, restoration, improvement, or development.

Acts 1995, No. 315, §1.



RS 33:130.525 - Taxes; borrowing money

§130.525. Taxes; borrowing money

A. The board may, when necessary, levy annually an ad valorem tax, provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting on the proposition at a special election held for that purpose.

B.(1) The board may, subject to approval of a majority of the electors voting on the proposition at an election held for the purpose, levy and collect a sales and use tax within the boundaries of the district for such purposes and at such rate as provided by the proposition authorizing its levy, not exceeding one percent, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana.

(2) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently defined in R.S. 47:301 through 317.

(3) Except where inapplicable, the procedure established by R.S. 47:301 through 317 shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement those Sections and to make them applicable to the tax herein authorized shall be fixed in the resolution imposing the tax.

(4) The tax shall be imposed and collected uniformly throughout the district.

C. Any tax levied under this Section shall be in addition to all other taxes which a parish or any municipality or other political subdivision within the parish of Tensas is now or hereafter may be authorized to levy and collect.

D. All funds derived under this Section may be used only for expenses or specified purposes of the district. The board shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving loan guarantee fund, to be used to guarantee industrial or business terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan guarantees shall be made only when adequate financing for the project is unavailable through normal lending channels and the project represents a sound business venture that is financially and economically feasible.

(b) Loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and to finance acquisition of land, existing structures, machinery, or equipment and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions, and the guarantee shall never exceed forty percent of the cost of the total project. In addition, the district shall attempt to obtain the most favorable security available under the circumstances to protect and ensure the recovery of its commitment under the guarantee.

(d) Loan guarantees may be evaluated for the economic impact in terms of the number and types of jobs created or saved.

(e) Loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan guarantees shall be targeted to industries, manufacturing firms, and wholesale distribution firms and service firms.

(g) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Section.

(2) An economic development operation fund, for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in the creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district, including but not limited to planning assistance, surveys, land use studies, professional and technical services, and other services necessary to effectuate a unified industrial development plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

Acts 1995, No. 315, §1.



RS 33:130.526 - Obligations of the district

§130.526. Obligations of the district

A. The district may incur debt for any one or more of its lawful purposes set forth in this Subpart, issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt, and provide for the security and payment thereof.

B.(1) The district may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana and Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in a special election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provision of this Subpart, all of which purposes are hereby found and declared to be public purposes and functions of the state, which are delegated to the district.

(2) The district may in its own name and behalf issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Subpart, including improvement revenue bonds. Said bonds shall be issued in the manner as provided in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024.

(3) The district may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the district derived from any lawful sources, including fees, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness as shall be estimated by the board at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, not to exceed five mills, authorized by R.S. 33:130.525 for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time said certificates are outstanding.

(5) The board may adopt all necessary resolutions which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds or limited tax secured obligations or for the voting of a property tax millage, which resolutions may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or to draw in question the legality of said bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of this state.

Acts 1995, No. 315, §1.



RS 33:130.527 - Securities

§130.527. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950 and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 1995, No. 315, §1.



RS 33:130.528 - Governmental functions

§130.528. Governmental functions

The exercise by the board of the powers conferred by this Subpart shall be deemed and held to be essential governmental functions of the state. As the exercise of the powers granted hereby will be in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, the district shall not be required to pay any taxes, including but not limited to sales and use taxes, ad valorem, occupational licensing, income, or any other taxes of any kind or nature, or assessments upon any property acquired or used by the district under the provisions of this Subpart, or upon the income therefrom, and any property acquired or used by the district under the provisions of this Subpart and the income therefrom, and any bonds issued hereunder and the income therefrom shall be exempt from taxation by the state and by any parish, municipality, or other political subdivision of the state. The district shall not be deemed to be a public utility and shall not be subject in any respect to the authority, control, regulation, or supervision of the Louisiana Public Service Commission or any other regulatory body of the state, or any political subdivision thereof.

Acts 1995, No. 315, §1.



RS 33:130.529 - General compliances; enhancement; federal and state aid

§130.529. General compliances; enhancement; federal and state aid

A. No provisions of this Subpart shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the right to property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The district may adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233.2 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority and Women's Business Enterprise Act".

C. The financial records of the district shall be subjected to audit pursuant to R.S. 24:513.

D. The district shall have full power to do such things and enter into such contracts and agreements with the United States of America or with any state or federal agency or instrumentality as may be necessary to procure aids and grants to assist such district in carrying out the purposes for which it was created.

Acts 1995, No. 315, §1.



RS 33:130.531 - HOPKINS STREET ECONOMIC

SUBPART B-26. HOPKINS STREET ECONOMIC

DEVELOPMENT DISTRICT

§130.531. Hopkins Street Economic Development District; creation; territorial jurisdiction

A. The Hopkins Street Economic Development District, hereinafter referred to as the "district", is hereby constituted and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district, acting through its board of commissioners, the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for economic development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The district created pursuant hereto shall be established for the primary object and purpose of promoting and encouraging the development and revitalization of economic opportunities, stimulating the economy through renewed commerce, and for the utilization and development of natural and human resources of the area by providing job opportunities.

C. The boundaries of the district shall be as follows: Anderson Street on the north; Washington Street on the east; St. Jude Street on the south; and Admiral Doyle Street on the west; all within the boundaries of the city of New Iberia.

Acts 1995, No. 359, §2.



RS 33:130.532 - Board of commissioners; members; officers; employees

§130.532. Board of commissioners; members; officers; employees

A.(1) The district shall be governed by a board of commissioners consisting of seven voting members as provided by this Subsection. The initial term shall be two years. At the termination of the initial terms of office each term thereafter shall be for three years. A board member may succeed himself.

(2)(a) One member shall be appointed by the Hopkins Street Revitalization Association, Incorporated.

(b) One member shall be appointed by the Southwest Leadership Training and Development Association.

(c) One member shall be appointed by the Iberia Parish Chapter of the National Association for the Advancement of Colored People.

(d) The state representative, or his designee, from the state representative district that includes all or a majority of the Hopkins Street Economic Development District, shall be a member.

(e) The state senator, or his designee, from the state senate district that includes all or a majority of the Hopkins Street Economic Development District, shall be a member.

(f) The New Iberia City Council member representing city council district number two, or his designee, shall be a member.

(g) The New Iberia City Council member representing city council district number five, or his designee, shall be a member.

(h) The mayor of the city of New Iberia, or his designee, shall serve as a nonvoting member.

(3) Each appointee pursuant to Subparagraph (2)(a), (b), or (c) of this Subsection shall be submitted to the board of commissioners for confirmation.

(4) Appointees to the board of commissioners shall be submitted to the secretary-treasurer of the district within forty-five days after notification of a board vacancy. In the event that the entity responsible for the appointment of such member fails to provide the board of commissioners with an appointee for each such vacancy to be filled, within forty-five days of such vacancy, the board of commissioners shall appoint an interim successor to serve until the position is filled by the respective appointing entity as provided for in Paragraph (2) of this Subsection.

B. The members of the board of commissioners may receive reimbursement for expenses incurred in the performance of their duties hereunder; however, commissioners shall not receive per diem or be paid a salary for serving on the board.

C. Members of the board, individually, and members of their immediate family are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the district.

D. The board of commissioners shall elect from among its own members a president, a vice president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board of commissioners, the offices of secretary and treasurer may be held by one person.

E. The board of commissioners shall meet in regular session every month and shall also meet in special session as often as the president of the board convenes them or on the written request of four members. Four members of the board of commissioners shall constitute a quorum.

F. The board of commissioners shall prescribe rules to govern its meetings. The board of commissioners may contract with and employ attorneys, clerks, engineers, deputy commissioners, a director, and other agents and employees and shall fix their compensation and terms of employment.

Acts 1995, No. 359, §2; Acts 2006, No. 509, §1, eff. June 22, 2006; Acts 2013, No. 142, §1.



RS 33:130.533 - Powers of district

§130.533. Powers of district

The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, expropriation, purchase, or otherwise all property, including rights-of-way; to hold and use any franchise or property, real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district.

(5) In its own name and on its own behalf to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected certain taxes as provided in this Subpart and as may be provided by general law.

(6) To require and issue licenses with respect to its properties and facilities.

(7) To regulate the imposition of fees and rentals charged by the district for its facilities and services rendered by it.

(8) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(9) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

Acts 1995, No. 359, §2.



RS 33:130.534 - Economic development

§130.534. Economic development

A.(1) The district shall have the power to construct and acquire facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with other local units of government, under the authority of the Local Services Law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, drainage, sewerage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties.

(2) The district shall also have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board of commissioners may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. The district shall be empowered to enter into leases.

(3) The resolution or ordinance adopted by the board of commissioners authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the district. For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale, or other disposition of district property, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of said thirty days.

B. The district shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To acquire, whether by purchase, expropriation, exchange, gift, lease, or otherwise, and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all immovable and movable properties which the board of commissioners may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof all as may be provided for in the lease agreement to which the district may become a part.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board of commissioners may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board of commissioners finds any such actions to be in furtherance of the purposes for which the district was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5)(a) To enter into any cooperative financing associated with economic development between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual.

(b) To enter into any economic or industrial development project between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of cooperative development shall include but not be limited to any number of joint development agreements and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the district shall attempt to obtain the most favorable arrangement available in order to protect and ensure economic and industrial development.

(c) To cooperate with and to engage in cooperative endeavors with other persons and entities as provided by Article VII, Section 21(H) of the Constitution of Louisiana to provide a means by which owners of such properties who expand, restore, improve, and develop them may pay ad valorem taxes for five years based upon the assessed valuation of the property for the year prior to the commencement of the expansion, restoration, improvement, or development.

Acts 1995, No. 359, §2.



RS 33:130.535 - Taxes; borrowing money

§130.535. Taxes; borrowing money

A. The board of commissioners may, when necessary, levy annually an ad valorem tax, provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in a special election held for that purpose.

B.(1) The board of commissioners may, subject to approval of a majority of the electors voting at an election held for the purpose, levy and collect a sales and use tax within the boundaries of the district for such purposes and at such rate as provided by the proposition authorizing its levy, not exceeding one percent, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana.

(2) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently defined in R.S. 47:301 through 317.

(3) Except where inapplicable, the procedure established by R.S. 47:301 through 317 shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement those Sections and to make them applicable to the tax herein authorized shall be fixed in the resolution imposing the tax.

(4) The tax shall be imposed and collected uniformly throughout the district.

C.(1) In addition to the sales and use tax authorized in Subsection B of this Section, the board of commissioners is authorized, subject to approval of a majority of the electors voting at an election held for that purpose, to levy and collect a sales and use tax within the boundaries of the district for such purposes and at such rate as provided by the proposition authorizing its levy, not exceeding one percent, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana.

(2) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently defined in R.S. 47:301 through 317.

(3) Except where inapplicable, the procedure established by R.S. 47:301 through 317 shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement those Sections and to make them applicable to the tax herein authorized shall be fixed in the resolution imposing the tax.

(4) The tax shall be imposed and collected uniformly throughout the district.

D. All funds derived under this Section may be used only for expenses or specified purposes of the district. The board of commissioners shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving loan guarantee fund, to be used to guarantee industrial or business terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan guarantees shall be made only when adequate financing for the project is unavailable through normal lending channels and the project represents a sound business venture that is financially and economically feasible.

(b) Loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and to finance acquisition of land, existing structures, machinery, or equipment and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions, and the guarantee shall never exceed forty percent of the cost of the total project. In addition, the district shall attempt to obtain the most favorable security available under the circumstances to protect and ensure the recovery of its commitment under the guarantee.

(d) Loan guarantees may be evaluated for the economic impact in terms of the number and types of jobs created or saved.

(e) Loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan guarantees shall be targeted to industries, manufacturing firms, and wholesale distribution firms and service firms.

(g) No project may be considered unless the project will be constructed and maintained by persons at least eighty percent of whom are residents of the parish of Iberia and at least eighty percent of the goods and services for maintenance of the project are obtained from a supplier domiciled within said parish, except where not reasonably possible to do so without substantial added expense, substantial inconvenience, or substantial sacrifice in operational efficiency.

(h) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Section.

(2) An economic development operation fund, for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in the creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district, including but not limited to planning assistance, surveys, land use studies, professional and technical services, and other services necessary to effectuate a unified industrial development plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

E. Any tax levied under this Section shall be in addition to all other taxes which the city, parish, or any other political subdivision within the parish of Iberia are now or hereafter authorized to levy and collect.

Acts 1995, No. 359, §2; Acts 2006, No. 509, §1, eff. June 22, 2006.



RS 33:130.536 - Obligations of the district

§130.536. Obligations of the district

A. The district shall have authority to incur debt for any one or more of its lawful purposes set forth in this Subpart, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt and to provide for the security and payment thereof.

B.(1) The district may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana and Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in a special election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provisions of this Subpart, all of which purposes are hereby found and declared to be public purposes and functions of the state of Louisiana, which are delegated to the district.

(2) The district may in its own name and behalf issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Subpart, including improvement revenue bonds. Said bonds shall be issued in the manner as provided in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024.

(3) The district may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the district derived from any lawful sources, including fees, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board of commissioners of the district at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board of commissioners referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, not to exceed five mills, authorized by R.S. 33:130.536 for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time said certificates are outstanding.

(5) The board of commissioners, as the governing authority of the district, is authorized to adopt all necessary resolutions or ordinances which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations or for the voting of a property tax millage, which resolutions or ordinances may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution or ordinance authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution or ordinance and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of said bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

Acts 1995, No. 359, §2.



RS 33:130.537 - Securities

§130.537. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950 and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 1995, No. 359, §2.



RS 33:130.538 - Exemption from taxation

§130.538. Exemption from taxation

The district and all properties at any time owned by the district and the income therefrom and all bonds, certificates, and other evidence of indebtedness issued by the district under this Subpart and the interest or income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 1995, No. 359, §2.



RS 33:130.539 - General compliances; enhancement

§130.539. General compliances; enhancement

A. No provisions of this Subpart shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the right to property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The district shall have the power and right to adopt a program or programs awarding contracts to, and establishing set aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority and Women's Business Enterprise Act".

C. The financial records of the district shall be subjected to audit pursuant to R.S. 24:513.

Acts 1995, No. 359, §2.



RS 33:130.541 - ESLER INDUSTRIAL

SUBPART B-27. ESLER INDUSTRIAL

DEVELOPMENT AREA ADVISORY BOARD

§130.541. Esler Industrial Development District; creation; territorial jurisdiction

NOTE: R.S. 33:130.541 repealed by Acts 2001, 1st Ex. Sess., No. 2, §3, eff. upon transfer to the military department of the state pursuant to R.S. 29:33.2. See Section 5 of Act 2.

A. The Esler Industrial Development District, hereinafter referred to as the "district", is hereby constituted and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district acting through its board of commissioners, the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for industrial, commercial, and economic development purposes, including but not limited to the power of taxation, subject to the limitations hereinafter provided.

B. The district created pursuant hereto shall be established for the primary object and purpose of promoting and encouraging industrial development to stimulate the economy through commerce and industry, including but not limited to activities and planned land uses to foster creation of new jobs, economic development, aviation, warehousing, transportation, the acquisition of land and improvements, and the construction, operation, and maintenance of facilities, improvements, and infrastructure, including buildings, runways, roads, bridges, drainage, and utilities.

C. The boundaries of the district shall be as follows, to wit:

A tract of land situated in the parish of Rapides, being part of Sections 21, 22, and 24, and part of Fractional Sections 23 and 38, Township 5 North, Range 2 East of the Louisiana Meridian, and being more particularly described as follows:

Beginning at the southwest corner of said Fractional Section 23; thence north along to the west line of said Fractional Section 23 and the west line of said Section 22 to the west quarter corner thereof; thence east along the east and west quarter line of said Section 22 and the east and west quarter line of said Section 21 to the east quarter corner of said Section 21; thence south along the east line of said Section 21 and the east line of said Section 24 to the southeast corner thereof; thence west along the south line of said Section 24 and the south line of said Fractional Section 23 to its intersection with the east line of said Fractional Section 38; thence in a southeasterly direction along the east line of said Fractional Section 38 to a point on the north bank of Bayou Flagon; thence in a general westerly direction along said north bank of Bayou Flagon to its intersection with the west line of said Fractional Section 38; thence in a northwesterly direction along said west line of Fractional Section 38 to a point on the aforesaid south line of Fractional Section 23; thence west along the south line of said Fractional Section 23 to the point of beginning, containing 1,991.43 acres, more or less.

Acts 1995, No. 986, §1; Acts 2001, 1st Ex. Sess., No. 2, §3.

NOTE: See Acts 2001, 1st Ex. Sess., No. 2, §5, relative to effectiveness of repeal.



RS 33:130.541.1 - Esler Industrial Development Area Advisory Board; members, officers, and duties

§130.541.1. Esler Industrial Development Area Advisory Board; members, officers, and duties

A.(1) The Esler Industrial Development Area Advisory Board is hereby created and shall consist of nine members appointed by the governing authority of Rapides Parish as provided for in Paragraph (2) of this Subsection.

(2) Each commissioner appointed and serving on the board of commissioners for the Esler Industrial Development District on April 1, 2001, shall serve as a commissioner for the district for the amount of time remaining on his term of office as a commissioner on the Esler Industrial Development District until termination of the district and shall then serve on the Esler Industrial Development Area Advisory Board for the amount of time remaining on his term of office as a commissioner.

(3) Upon expiration of the initial terms of office, all successors shall be appointed by the governing authority of Rapides Parish for five-year terms of office.

(4) No less than three members shall reside north of the Red River in Rapides Parish.

B. Any vacancy in the membership of the board occurring either by reason of the expiration of the term for which appointed or by reason of death, resignation, or otherwise, shall be filled by the parish governing authority.

C. Any member of the board may be removed by the Rapides Parish governing authority but only for cause and on charges preferred against him in writing and after public hearing.

D. The members of the board shall serve without per diem or other compensation. The board shall have the power and duty to advise the adjutant general of the Military Department, State of Louisiana, relative to promoting and encouraging the development of the economy of Rapides Parish through development of the property by the Louisiana National Guard. The board may reimburse any member for expenses actually incurred in the performance of his duties under this Subsection.

E. Elected officials are prohibited from serving on the board.

F. The board shall elect from among its own members a president, a vice president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board, the offices of secretary and treasurer may be held by one person.

G. The board shall meet in regular session once each month and shall also meet in special session when the president of the board convenes them or on the written request of four members. No more than twelve special sessions may be called within any one calendar year. Five members of the board shall constitute a quorum.

H. The board shall prescribe rules to govern its meetings, and shall maintain suitable offices.

I. The Esler Industrial Development Area Advisory Board is hereby constituted and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana.

Acts 2001, 1st Ex. Sess., No. 2, §2, eff. April 1, 2001.



RS 33:130.542 - Board of commissioners; members, officers, agents, and employees

§130.542. Board of commissioners; members, officers, agents, and employees

NOTE: R.S. 33:130.542 repealed by Acts 2001, 1st Ex. Sess., No. 2, §3, eff. upon transfer to the military department of the state pursuant to R.S. 29:33.2. See Section 5 of Act 2.

A.(1) The district shall be governed by a board of commissioners consisting of nine members appointed by the governing authority of Rapides Parish as follows:

(a) Each commissioner appointed and serving on the board of commissioners for the Rapides Parish Airport Authority shall serve as a commissioner for the district for the amount of time remaining on his term of office as a commissioner on the Rapides Parish Airport Authority.

(b) The remaining initial four commissioners shall serve initial staggered terms of one, two, three, and four years, to be determined by lot at the first meeting of the district.

(2) In the event the Rapides Parish Airport Authority is abolished, the five commissioners appointed from the Rapides Parish Airport Authority shall continue to serve the remainder of the terms on the board of commissioners for the district.

(3) Upon expiration of the initial terms of office, all successors shall be appointed by the governing authority of Rapides Parish for five-year terms of office.

(4) No less than three commissioners shall reside north of the Red River in Rapides Parish.

B. Any vacancy in the membership of the board of commissioners, occurring either by reason of the expiration of the term for which appointed or by reason of death, resignation, or otherwise, shall be filled by the parish governing authority.

C. Any member of the board of commissioners may be removed by the parish governing authority, but only for cause and on charges preferred against him in writing and after public hearing.

D. The members of the board of commissioners shall serve without per diem or other compensation. The board of commissioners shall have the power to organize and reorganize executive, clerical, and other departments and to fix the duties and powers and compensation of all officers, agents, and employees of the district. The board of commissioners may reimburse any member for expenses actually incurred in the performance of his duties under this Subpart.

E. Members of the board, individually, and members of their immediate family are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the district.

F. Elected officials are prohibited from serving on the board of commissioners.

G. The board of commissioners shall elect from among its own members a president, a vice president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board of commissioners, the offices of secretary and treasurer may be held by one person.

H. The board of commissioners shall meet in regular session once each month and shall also meet in special session when the president of the board convenes them or on the written request of four members. No more than twelve special sessions may be called within any one calendar year. Five members of the board of commissioners shall constitute a quorum.

I. The board of commissioners shall prescribe rules to govern its meetings, shall maintain suitable offices and may contract with and employ clerks, engineers, deputy commissioners, superintendents, and other agents and employees and shall fix their compensation and terms of employment.

Acts 1995, No. 986, §1; Acts 1999, No. 70, §1; Acts 2001, 1st Ex. Sess., No. 2, §3.



RS 33:130.543 - Powers of district

§130.543. Powers of district

NOTE: R.S. 33:130.543 repealed by Acts 2001, 1st Ex. Sess., No. 2, §3, eff. upon transfer to the military department of the state pursuant to R.S. 29:33.2. See Section 5 of Act 2.

The district, acting by and through its board of commissioners shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, expropriation, purchase, or otherwise, all property, including rights of way; to hold and use any franchise or property, immovable, movable, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, including but not limited to the establishment, maintenance, and operation of industrial parks, ports, harbors, terminals, and aviation facilities.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district.

(5) In its own name and on its behalf to levy and cause to be collected ad valorem taxes as provided in this Subpart and as may be provided by general law.

(6) To require and issue licenses with respect to its properties and facilities.

(7) To regulate the imposition of fees and rental charges by the district for its facilities and services rendered by it.

(8) To plan, develop, operate, and maintain planned land uses relative to the district, including but not limited to aviation, warehousing, transportation, offices, the acquisition of land and improvements, and the construction, operation, and maintenance of facilities, improvements, and infrastructure, including buildings, runways, roads, bridges, drainage, and utilities.

(9) To perform any other functions and duties necessary to accomplish the object and purpose of the district.

Acts 1995, No. 986, §1; Acts 2001, 1st Ex. Sess., No. 2, §3.



RS 33:130.544 - Industrial development

§130.544. Industrial development

NOTE: R.S. 33:130.544 repealed by Acts 2001, 1st Ex. Sess., No. 2, §3, eff. upon transfer to the military department of the state pursuant to R.S. 29:33.2. See Section 5 of Act 2.

A.(1) The district shall have the power to construct and acquire aviation facilities, industrial parks and industrial plant buildings, and subordinate and related facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with another state or with other local units of government, under the authority of the Local Services Law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, aviation facilities, drainage, sewers, sewerage disposal facilities, waterworks, and other utilities and related properties.

(2) The district shall also have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board of commissioners may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. The board shall not dispose of any property of the district for less than the fair market value of the property as defined in R.S. 47:2321, at the time of the sale, lease, or contract arrangement without the prior approval of the State Bond Commission. The district shall be empowered to enter into leases having a term, including all renewal terms, not to exceed fifty years in the aggregate. The approval of the State Bond Commission shall be conclusive for purposes of compliance with the requirements of this Paragraph.

(3)(a) The board shall authorize any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto by resolution or ordinance. Any such resolution or ordinance adopted by the board of commissioners shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the district.

(b) For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale, or other disposition of district property, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of said thirty days.

B. The district shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To acquire, whether by purchase, expropriation, exchange, gift, lease, or otherwise, and to construct and improve, maintain, equip, and furnish one or more economic and/or industrial development projects, including all immovable and movable properties which the board of commissioners may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof all as may be provided for in the lease agreement to which the district may become a party.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board of commissioners may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board of commissioners finds any such actions to be in furtherance of the purposes for which the district was organized.

(4)(a) To enter into any cooperative financing of an economic development project between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of financing shall include loans, loan guarantees, land write-downs, grants, lease guarantees, or any form of financial subsidy or incentive that complies with the provisions of Article VII, Section 14 of the Constitution of Louisiana.

(b) To enter into any cooperative development between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Regardless of the method of financing, the district shall attempt to obtain the most favorable security available in order to protect and ensure recovery of sums loaned or paid pursuant to such financing.

(c) "Cooperative endeavor" means any form of economic or industrial development assistance between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. The term "cooperative endeavor" shall include but not be limited to cooperative financing, cooperative development, or any other form of cooperative economic development activity.

Acts 1995, No. 986, §1; Acts 2001, 1st Ex. Sess., No. 2, §3.



RS 33:130.545 - Fees and ad valorem tax; borrowing money

§130.545. Fees and ad valorem tax; borrowing money

NOTE: R.S. 33:130.545 repealed by Acts 2001, 1st Ex. Sess., No. 2, §3, eff. upon transfer to the military department of the state pursuant to R.S. 29:33.2. See Section 5 of Act 2.

A. The board of commissioners may, when necessary, levy annually an ad valorem tax not to exceed fifteen mills on the dollar of assessed valuation of all property within the boundaries of the parish of Rapides, provided that the amount, term, and the purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in a special election held for that purpose.

B. All funds derived under this Section may be used for any expenses or purposes of the district. The board of commissioners shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving loan or loan guarantee fund, to be used to make industrial port, harbor, or terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan or loan guarantees shall be made only when adequate financing for the project is unavailable through normal lending channels and the project represents a sound business venture that is financially and economically feasible.

(b) Loan or loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and acquisition of land, existing structures, machinery, or equipment, and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions. In addition, the district shall attempt to obtain the most favorable security available under the circumstances to protect and ensure the recovery of its commitment under the loan or loan guarantee.

(d) Loan or loan guarantees shall be evaluated for their economic impact in terms of the number and types of jobs created or saved, the wage and income levels of the positions, the likelihood of placement of these positions with persons from specific groups, such as the long-term unemployed, low income, women, or minorities, and the tax dollars generated.

(e) Loan or loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan or loan guarantees may be targeted to export industries, manufacturing firms, and wholesale distribution and service firms.

(g) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Section.

(2) An industrial development operational fund for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in the creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district including but not limited to: planning assistance, surveys, land use studies, technical services, and other services necessary to effectuate a unified industrial development plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

Acts 1995, No. 986, §1; Acts 2001, 1st Ex. Sess., No. 2, §3.



RS 33:130.546 - Exemption from taxation

§130.546. Exemption from taxation

NOTE: R.S. 33:130.546 repealed by Acts 2001, 1st Ex. Sess., No. 2, §3, eff. upon transfer to the military department of the state pursuant to R.S. 29:33.2. See Section 5 of Act 2.

The district and all properties at any time owned by the district and the income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 1995, No. 986, §1; Acts 2001, 1st Ex. Sess., No. 2, §3.



RS 33:130.547 - General compliances; enhancement

§130.547. General compliances; enhancement

NOTE: R.S. 33:130.547 repealed by Acts 2001, 1st Ex. Sess., No. 2, §3, eff. upon transfer to the military department of the state pursuant to R.S. 29:33.2. See Section 5 of Act 2.

A. No provisions of this Subpart shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual office holding and employment, public bidding for the purchase of supplies and materials, and construction of public works, the Code of Governmental Ethics, the right to property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The district may adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned or operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority and Women's Business Enterprise Act".

C. The financial records of the district shall be subject to audit pursuant to the provisions of R.S. 24:513.

Acts 1995, No. 986, §1; Acts 2001, 1st Ex. Sess., No. 2, §3.



RS 33:130.551 - Repealed by Acts 2007, No. 198, §1, eff. June 27, 2007.

§130.551. Repealed by Acts 2007, No. 198, §1, eff. June 27, 2007.



RS 33:130.552 - Repealed by Acts 2007, No. 198, §1, eff. June 27, 2007.

§130.552. Repealed by Acts 2007, No. 198, §1, eff. June 27, 2007.



RS 33:130.553 - Repealed by Acts 2007, No. 198, §1, eff. June 27, 2007.

§130.553. Repealed by Acts 2007, No. 198, §1, eff. June 27, 2007.



RS 33:130.554 - Repealed by Acts 2007, No. 198, §1, eff. June 27, 2007.

§130.554. Repealed by Acts 2007, No. 198, §1, eff. June 27, 2007.



RS 33:130.555 - Repealed by Acts 2007, No. 198, §1, eff. June 27, 2007.

§130.555. Repealed by Acts 2007, No. 198, §1, eff. June 27, 2007.



RS 33:130.556 - Repealed by Acts 2007, No. 198, §1, eff. June 27, 2007.

§130.556. Repealed by Acts 2007, No. 198, §1, eff. June 27, 2007.



RS 33:130.557 - Repealed by Acts 2007, No. 198, §1, eff. June 27, 2007.

§130.557. Repealed by Acts 2007, No. 198, §1, eff. June 27, 2007.



RS 33:130.558 - Repealed by Acts 2007, No. 198, §1, eff. June 27, 2007.

§130.558. Repealed by Acts 2007, No. 198, §1, eff. June 27, 2007.



RS 33:130.559 - Repealed by Acts 2007, No. 198, §1, eff. June 27, 2007.

§130.559. Repealed by Acts 2007, No. 198, §1, eff. June 27, 2007.



RS 33:130.561 - Vermilion Economic Development District; creation; territorial jurisdiction

SUBPART B-29. VERMILION ECONOMIC

DEVELOPMENT DISTRICT

§130.561. Vermilion Economic Development District; creation; territorial jurisdiction

A. The Vermilion Economic Development District, hereinafter referred to as the district, is hereby created and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district, acting through its board of commissioners, the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for industrial, commercial, research, and economic development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The district created pursuant hereto shall be established for the primary object and purpose of promoting and encouraging industrial development to stimulate the economy through commerce, industry, and research and for the utilization and development of natural and human resources of the area by providing job opportunities.

C. The boundaries of the district shall be coterminous with the boundaries of Vermilion Parish.

Acts 2001, No. 719, §1, eff. June 25, 2001; Acts 2015, No. 282, §1.



RS 33:130.562 - Board of commissioners; members; officers; agents and employees; quarterly report

§130.562. Board of commissioners; members; officers; agents and employees; quarterly report

A.(1) The district shall be governed by a board of commissioners consisting of fifteen members appointed as follows:

(a) Five members appointed by the Vermilion Parish Police Jury.

(b) One member appointed by the Vermilion Parish Sheriff.

(c) One member appointed by the Greater Abbeville-Vermilion Chamber of Commerce.

(d) One member appointed by the Vermilion Parish School Board.

(e) One member appointed by the Abbeville Harbor and Terminal District.

(f) Six members appointed by the governing authorities of Abbeville, Delcambre, Erath, Gueydan, Kaplan, and Maurice. Each governing authority shall appoint one member.

(2) Such appointments shall be of individuals with experience in any of the various economic sectors of Vermilion Parish.

(3) The term of office for all members shall be four years.

(4) The board shall be representative of the parish's population by race and ethnicity to ensure diversity.

B. Any vacancy in the membership of the board of commissioners, occurring either by reason of the expiration of the term for which appointed or by reason of death, resignation, or otherwise, shall be filled in the manner of the original appointment. In the event that the entity responsible for the appointment of a member fails to fill a vacancy within thirty days of such vacancy, the board of commissioners shall appoint an interim successor to serve until the position is filled by the appointing entity.

C. Any member of the board of commissioners may be removed by the entity that originally appointed him for cause.

D. The members of the board of commissioners shall serve without compensation. The board of commissioners shall have the power to organize and reorganize executive, clerical, and other departments and to fix the duties and powers and compensation of all officers, agents, and employees of the district. The board of commissioners may reimburse any member for expenses actually incurred in the performance of his duties hereunder.

E. Members of the board, individually, and members of their immediate families are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the district.

F. The board of commissioners shall elect from among its own members a president, a vice president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board of commissioners, the offices of secretary and treasurer may be held by one person.

G. The board of commissioners shall meet in regular session once each month and shall also meet in special session as often as the president of the board convenes them or on the written request of eight members. Eight members of the board of commissioners shall constitute a quorum.

H. The board of commissioners shall prescribe rules to govern its meetings, shall maintain suitable offices in the parish of Vermilion, and may contract with and employ attorneys, clerks, engineers, deputy commissioners, superintendents, and other agents and employees and shall fix their compensation and terms of employment.

I. Three months following an election held pursuant to R.S. 33:130.565(A), and quarterly thereafter, the board of commissioners shall submit a report to the Vermilion Parish Police Jury on the status of economic development in Vermilion Parish, including any actions taken by the board to advance the district's overall objectives. Copies of the report shall be furnished to the governing bodies of Abbeville, Delcambre, Erath, Gueydan, Kaplan, and Maurice.

Acts 2001, No. 719, §1, eff. June 25, 2001; Acts 2003, No. 787, §1; Acts 2015, No. 282, §1.

NOTE: See Acts 2015, No. 282, §2, regarding terms of board members.



RS 33:130.563 - Powers of district

§130.563. Powers of district

The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, or otherwise, but not by expropriation, all property, including rights of way; to hold and use any franchise or property, real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, including but not limited to the establishment, maintenance, and operation of industrial parks.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district.

(5) In its own name and on its own behalf to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected ad valorem taxes as provided in this Subpart and as may be provided by general law.

(6) To require and issue licenses with respect to its properties and facilities.

(7) To regulate the imposition of fees and rentals charged by the district for its facilities and services rendered by it.

(8) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(9) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

Acts 2001, No. 719, §1, eff. June 25, 2001.



RS 33:130.564 - Economic development

§130.564. Economic development

A.(1) The district shall have the power to construct and acquire industrial parks and industrial plant buildings, and subordinate and related facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with another state or with other local units of government, under the authority of the local services law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, drainage, sewers, sewerage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties.

(2) The district shall also have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board of commissioners may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. In no event, however, and under no circumstances shall the board dispose of any property of the district for less than the fair market value of the property as defined in R.S. 47:2321 without the prior approval of the State Bond Commission. The district shall be empowered to enter into leases having a term, including all renewal terms, not to exceed fifty years in the aggregate. The approval of the State Bond Commission shall be conclusive for purposes of compliance with the requirements of this Paragraph.

(3) The resolution or ordinance adopted by the board of commissioners authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the district. For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale, or other disposition of district property, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of said thirty days.

B. The district shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To acquire, whether by purchase, exchange, gift, lease, or otherwise, but not by expropriation and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all real and personal properties which the board of commissioners may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof, all as may be provided for in the lease agreement to which the district may become a party.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board of commissioners may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board of commissioners finds any such actions to be in furtherance of the purposes for which the district was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district, and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5)(a) To enter into any cooperative financing of an economic development project between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of financing shall include loan guarantees, land write-downs, grants, lease guarantees, or any form of financial subsidy or incentive that complies with the provisions of Article VII, Section 14 of the Constitution of Louisiana.

(b) To enter into any cooperative development between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of cooperative development shall include but not be limited to any number of joint development agreements such as condominiums and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the district shall attempt to obtain the most favorable security available in order to protect and ensure recovery of sums loaned or paid pursuant to such financing.

(c) "Cooperative endeavor" means any form of economic development assistance between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. The term "cooperative endeavor" shall include but not be limited to cooperative financing, cooperative development, or any other form of cooperative economic development activity.

Acts 2001, No. 719, §1, eff. June 25, 2001.



RS 33:130.565 - Fees and ad valorem tax; borrowing money

§130.565. Fees and ad valorem tax; borrowing money

A.(1) The board of commissioners may, when necessary, levy annually an ad valorem tax not to exceed six-tenths of one mill on the dollar of assessed valuation of all property, provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors of Vermilion Parish. The Vermilion Parish Police Jury may, upon two-thirds vote by resolution, terminate any such ad valorem tax. The tax shall terminate no earlier than one year from the effective date of the police jury's resolution.

(2)(a) The board of commissioners may, when necessary, levy and collect a parcel fee within the district which shall not exceed ten dollars per parcel per year, which parcel fee shall be imposed by resolution only after the question of the imposition of the parcel fee and the purpose, rate, and duration of such fee has been approved by a majority of the qualified electors of the district voting at an election held therein. Any parcel fee imposed pursuant to this Paragraph shall be levied and collected and be due and owing annually. Such fee may be carried on the tax rolls for Vermilion Parish and collected at the same time as parish ad valorem taxes.

(b) If any parcel fee is not paid when due, the district shall proceed against the parcel for collection of the amount of the fee unpaid and delinquent, any collection costs incurred by the district plus interest at a rate not exceeding twelve percent on the unpaid amount of the parcel fee, and in the event legal proceedings are necessary to effect collection, court costs, and reasonable attorney fees. However, attorney fees shall be payable by the parcel owner only if demand by the board of commissioners has been made on said owner by certified mail, and such parcel owner has failed to pay the amount due within ten days after such demand.

(c) A judgment obtained for nonpayment of a parcel fee, upon being recorded in the mortgage records of Vermilion Parish, shall prime all other liens except those for taxes and prior recorded local or special assessments. If there are one or more property mortgages on such parcel and the mortgage holder or holders have notified the tax collector in the parish of such recorded mortgage in accordance with the requirements of R.S. 47:2180.1, the district, prior to proceeding against such parcel for failure to pay a parcel fee, shall give notice to each mortgagee of the amount of the parcel fee due and owing on such parcel and that such fee must be paid within twenty days after mailing the notice or proceedings will be commenced against the parcel. The notice shall be sent to each such mortgage holder by certified mail, return receipt requested, or by personal or domiciliary service on such mortgage holder.

(d) A "parcel" as used in this Paragraph means one or more lots, subdivided portions of ground, or individual tracts of taxable property identified by an individual assessment number on the assessment rolls of Vermilion Parish. A partial owner of a parcel shall be responsible for that proportion of the parcel fee equal to the proportion of the value of the entire parcel assigned to the partial owner on the assessment roll.

(e) The district may create different classes of real estate and present to the voters a proposition to levy or impose different parcel fees for each class.

B. All funds derived under this Section may be used for any expenses or purposes of the district. The board of commissioners shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving loan guarantee fund, to be used to guarantee industrial, port, harbor, or terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan guarantees shall be made only when adequate financing for the project is unavailable through normal lending channels and the project represents a sound business venture that is financially and economically feasible.

(b) Loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and acquisition of land, existing structures, machinery, or equipment and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions and the guarantee shall never exceed forty percent of the cost of the total project. In addition, the district shall attempt to obtain the most favorable security available under the circumstances to protect and ensure the recovery of its commitment under the guarantee.

(d) Loan guarantees shall be evaluated for their economic impact in terms of the number and types of jobs created or saved, the wage and income levels of the positions, the likelihood of placement of these positions with persons from specific groups, such as the long term unemployed, low income, women, or minorities, and the tax dollars generated.

(e) Loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan guarantees shall be targeted to export industries, manufacturing firms, and wholesale distribution and service firms.

(g) No project shall be considered unless the project will be constructed and maintained by persons at least eighty percent of whom are residents of Vermilion Parish, and at least eighty percent of the goods and services for maintenance of the project are obtained from a supplier domiciled within Vermilion Parish, except where not reasonably possible to do so without substantial added expense, substantial inconvenience, or substantial sacrifice in operational efficiency.

(h) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Section.

(2) An economic development operational fund, for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district including but not limited to planning assistance, surveys, land use studies, technical services, and other services necessary to effectuate a unified industrial development plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

Acts 2001, No. 719, §1, eff. June 25, 2001.



RS 33:130.566 - Obligations of the district

§130.566. Obligations of the district

A. The district shall have authority to incur debt for any one or more of its lawful purposes set forth in this Subpart, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt and to provide for the security and payment thereof.

B.(1) The district may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in a special election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provisions of this Subpart, all of which purposes are hereby found and declared to be public purposes and functions of the state of Louisiana, which are delegated to the district.

(2) The district may in its own name and behalf issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Subpart, including industrial and commercial development revenue bonds. Said bonds shall be issued in the manner as provided for in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024.

(3) The district may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the district derived from any lawful sources, including fees, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board of commissioners of the district at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board of commissioners referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, not to exceed six-tenths of one mill, authorized by R.S. 33:130.565 for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time said certificates are outstanding.

(5) The board of commissioners, as the governing authority of the district, is authorized to adopt all necessary resolutions or ordinances which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations, or for the voting of a property tax millage, which resolutions or ordinances may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution or ordinance authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution or ordinance and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of said bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

Acts 2001, No. 719, §1, eff. June 25, 2001.



RS 33:130.567 - Securities

§130.567. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapter 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 2001, No. 719, §1, eff. June 25, 2001.



RS 33:130.568 - Exemption from taxation

§130.568. Exemption from taxation

The district and all properties at any time owned by the district and the income therefrom and all bonds, certificates, and other evidences of indebtedness issued by the district under this Subpart and the interest or income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 2001, No. 719, §1, eff. June 25, 2001.



RS 33:130.569 - General compliances; enhancement

§130.569. General compliances; enhancement

A. No provision of this Subpart shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual office holding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and, except for R.S. 33:130.565(A), the Louisiana Election Code.

B. The financial records of the district shall be audited pursuant to R.S. 24:513.

Acts 2001, No. 719, §1, eff. June 25, 2001.



RS 33:130.570 - Dissolution of the district

§130.570. Dissolution of the district

The district's board of commissioners may adopt a resolution by two-thirds vote calling for the dissolution of the district. Such dissolution shall be effective no earlier than one year from the board's vote.

Acts 2001, No. 719, §1, eff. June 25, 2001; Acts 2015, No. 282, §1.



RS 33:130.581 - The Avoyelles Parish Economic Development District; creation; purpose; boundaries

SUBPART B-30. THE AVOYELLES PARISH ECONOMIC

DEVELOPMENT DISTRICT

§130.581. The Avoyelles Parish Economic Development District; creation; purpose; boundaries

A. The Avoyelles Parish Economic Development District, referred to in this Section as the "district", is hereby created. The primary object and purposes of the district shall be to promote, encourage, and participate in economic development activities for the parish of Avoyelles. The boundaries of the district shall include all of the territory in Avoyelles Parish. The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. For purposes of this Subpart, "economic development activities" shall include but shall not be limited to activities, projects, and endeavors that will accomplish or enhance the opportunity for any of the following:

(1) Growth and development of the parish and the prosperity and welfare of the people of the parish.

(2) Expansion, restoration, improvement, or development of existing commercial structures in the parish.

(3) Full use of underutilized resources of the parish.

(4) Expansion and development of the tax base of the parish.

(5) Improved communication among and coordination of federal, state, regional, and local programs in Louisiana, as well as private sector programs and projects.

Acts 2001, No. 1003, §1, eff. July 1, 2001; Acts 2003, No. 1229, §1, eff. July 7, 2003; Acts 2005, No. 87, §1, eff. July 1, 2005.



RS 33:130.582 - Board of commissioners

§130.582. Board of commissioners

A. The Avoyelles Parish Economic Development District shall be governed by a board of commissioners composed of seventeen members as follows:

(1) One member shall be appointed by the governing authority of the parish.

(2) One member shall be appointed by the school board of the parish.

(3) One member shall be appointed jointly by the members of the Louisiana House of Representatives representing the parish.

(4) One member shall be appointed jointly by the members of the Louisiana Senate representing the parish.

(5) Nine members shall be appointed, one each by the governing authority of each of the nine largest municipalities in the parish.

(6) One member shall be appointed by the governing authority of the Tunica-Biloxi Tribe of Louisiana.

(7) The state representative for House District No. 28 or his designee.

(8) The state senator for Senate District No. 28 or his designee.

(9) One member shall be appointed by the Avoyelles Parish Farm Bureau.

B.(1)(a) The appointed members shall serve four-year terms after initial terms as provided in Subparagraph (b) of this Paragraph.

(b) Three appointed members shall serve an initial term of one year; three shall serve an initial term of two years; three shall serve an initial term of three years; and five shall serve initial terms of four years. The initial terms of the respective members shall be determined by lot conducted at the first meeting of the board.

(2) Each of the members as provided in Paragraphs (A)(7) and (8) of this Section shall serve during his term of office in the Louisiana Legislature or, if a designee, shall serve at the pleasure of the appointing authority.

(3) The member appointed pursuant to Paragraph (A)(9) of this Section shall serve a four-year term.

C. Members shall serve without compensation.

D. No more than five elected officials shall serve on the board at the same time.

Acts 2001, No. 1003, §1, eff. July 1, 2001; Acts 2003, No. 1229, §1, eff. July 7, 2003; Acts 2005, No. 87, §1, eff. July 1, 2005.



RS 33:130.583 - Powers and functions of the board of commissioners

§130.583. Powers and functions of the board of commissioners

In order to accomplish the object and purposes for which the district is created, the district, through the board of commissioners, shall have the following powers and functions and may do any or all of the following:

(1) Make recommendations and provide relevant information about the parish to public officials or entities or private individuals or organizations concerning such matters as:

(a) Natural and environmental factors, trends of industrial population, other developments, and the habits and lifestyles of the people.

(b) Land use in the parish.

(c) Locations for the concentration of wholesale, retail, business, and other commercial uses and spaces and locations for mixed uses.

(d) The need for and the proposed general location of public and private works and facilities.

(2) Make or assist in studies and investigations of the resources of the parish and the existing and emerging problems of industry, commerce, transportation, population, housing, and public services affecting the development of the parish, and in making such studies seek the cooperation and collaboration of the appropriate state departments and agencies and instrumentalities of federal, state, and local government, educational institutions, research organizations, whether public or private, and of civic groups and private persons and organizations.

(3) Prepare and from time to time revise and make available to interested organizations, public bodies, and individuals, listings of the resources of the parish and of the major public and private works and facilities of all kinds which contribute to or affect the development of the parish.

(4) Advise and supply information, as far as available, to civic groups and private persons and organizations who may request such information or advice, or who study or otherwise concern themselves with the purposes for which the district is created or with development in the fields of business and industry, labor, natural resources, urban growth, housing, or public service activities, such as public health and education, relevant to the development of the parish.

(5) Provide information to officials of departments, agencies, and instrumentalities of state and local government and to the public at large in order to foster public awareness and understanding of the purposes and functions of the district or to stimulate public interest and participation in the orderly, integrated development of the parish.

(6) Accept and receive, in furtherance of its functions, grants and services from the federal government or its agencies, from departments, agencies, and instrumentalities of state or local government, or from private or civic sources.

(7) Solicit the assistance and active cooperation of industry and private civic organizations which are active in anti-litter and recycling efforts to assist in control and reduction of litter in the parish and encourage industry and private civic organizations to participate in the "adopt-a-road" program as provided in R.S. 30:2534 for the purpose of controlling litter along the highways of the parish.

(8) Hold public hearings and sponsor public forums whenever it deems it necessary or useful in accomplishing its object and purposes, exercising its powers, or carrying out its functions as provided in this Subpart.

(9) Exercise all other powers necessary and proper for the discharge of its functions.

Acts 2001, No. 1003, §1, eff. July 1, 2001; Acts 2005, No. 87, §1, eff. July 1, 2005.



RS 33:130.584 - Advisory board to the Avoyelles Parish Economic Development District; creation

§130.584. Advisory board to the Avoyelles Parish Economic Development District; creation

A. An advisory board to the Avoyelles Parish Economic Development District is hereby created.

B. The advisory board shall be appointed by the board of commissioners of the district as follows:

(1) One member from each energy utility company in the parish.

(2) Two members from the manufacturing or processing industry in the parish.

(3) One member from the parish bar association.

(4) Two members from the service industry in the parish.

(5) Three members from the agriculture community in the parish.

(6) Two members from the banking community in the parish.

(7) One member who is a certified public accountant in the parish.

(8) One member from the hotel-motel industry in the parish.

(9) One member from the parish tourism commission.

(10) One member from the minority community in the parish.

(11) Three members from the education community in the parish; one from the public sector, one from the private sector, and one from the technical college system in the parish.

(12) One member from the mayor's association in the parish.

(13) The parish county agent or his designee.

(14) One member from each recognized Indian tribe located in the parish.

(15) One member representing the senior citizens in the parish.

(16) One member representing labor in the parish who shall be nominated by the Louisiana AFL-CIO.

(17) One member from the insurance community in the parish.

(18) Two members who are medical providers in the parish.

(19) One member from the nursing home industry in the parish.

C.(1) Members shall serve three-year terms after initial terms as provided in Paragraph (2) of this Subsection.

(2) Eight members shall serve an initial term of one year; nine shall serve an initial term of two years; and all others shall serve an initial term of three years. The county agent shall serve during the time of his service as county agent, or if the county agent names a designee, the designee shall serve at the pleasure of the county agent. The initial terms of the respective members shall be determined by lot conducted at the first meeting of the board.

D. Members shall serve without compensation.

Added by Acts 2001, No. 1003, §1, eff. July 1, 2001; Acts 2003, No. 1229, §1, eff. July 7, 2003; Acts 2005, No. 87, §1, eff. July 1, 2005.



RS 33:130.585 - Additional powers and duties of the board of commissioners

§130.585. Additional powers and duties of the board of commissioners

A. In addition to the powers and duties elsewhere granted in this Subpart, the board of commissioners is hereby granted and shall have and may exercise all powers necessary or convenient for the carrying out of its objects and purposes, including but not limited to the following:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, lease, expropriation or otherwise, and to hold and use any property, real, personal, or mixed, tangible or intangible, or any interest therein necessary or desirable for carrying out the objects and purposes of the district.

(4) To sell, transfer, and convey any property acquired by it, or any interest therein at any time, to accomplish the objects and purposes of the district.

(5) To lease or sublease all or any portion of any property for a term not exceeding ninety-nine years at a fixed or variable rental without advertisement for public bids.

(6) To donate by fee simple title, or otherwise to convey to the United States, the state, or to any political subdivision of the state, any lands, property, right-of-way, easement, servitude, or other thing of value, which the district may own or acquire, for use by such governmental entity to accomplish the objects and purposes of the district.

(7) To make and collect reasonable charges for the use of property of the district and for services rendered by the district, and to regulate reasonably the fees and charges to be made by privately owned, leased, or otherwise authorized uses of property owned by the district, or sold or leased by the district, when same are offered for the use of the public.

(8) To enter into contracts to achieve the object and purposes of the district including but not limited to contracts for professional and other services and for the purchase, lease, acquisition, sale, construction, operation, maintenance, and improvements of land, public works, and facilities as the district may deem necessary or convenient to accomplish the object and purposes of the district.

(9) To plan, develop, regulate, operate, and maintain activities and planned land uses to foster creation of new jobs, economic development, industry, health care, commerce, manufacturing, tourism, relocation of people and businesses to the area, aviation, military warehousing, transportation, offices, recreation, housing, and conservation, the acquisition of land and improvements, and the construction, operation, and maintenance of facilities, improvements, and infrastructure on property owned or leased by the district to accomplish the object and purposes of the district and to protect the public health and welfare.

(10)(a) To levy annually and cause to be collected an ad valorem tax, provided that the amount, term, and purpose of such tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in an election held for that purpose.

(b)(i) To levy and collect a sales and use tax within the boundaries of the district for such purposes and at such rate as provided by the proposition authorizing its levy, not exceeding one percent, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana, provided the proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in an election held for that purpose.

(ii) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution, and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently defined in Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

(iii) Except where inapplicable, the procedure established in Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950 shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement such provisions and to make them applicable to the tax herein authorized shall be fixed in the ordinance imposing the tax.

(c) Any tax levied pursuant to this Paragraph shall be imposed and collected uniformly throughout the district and shall be in addition to all other taxes which the parish of Avoyelles or any other political subdivision within such parish is now or hereafter authorized to levy and collect.

(11) In its own name and behalf, to incur debt, and issue general obligation bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, and Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, for the establishment, operation, and maintenance of district property or to carry out the other public purposes of this Subpart, to issue revenue bonds, borrow money, and issue certificates of indebtedness, notes, and other debt obligations as evidence thereof and provide for the manner and method of repayment.

(12) To borrow money and pledge all or part of its revenues, leases, rents, and other advantages as security for such loans.

(13) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

B. The district shall not be deemed to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana.

C. No bonds, other debt obligations, or contracts of the district shall be a charge upon the income, property, or revenue of the parish of Avoyelles nor any other municipality in the parish nor shall any obligations of the district be obligations of such governmental entities.

D. In order to promote commerce and industry and develop trade by inducing manufacturing, industrial, commercial, and other enterprises to locate within the district, and to attract and retain business and commercial enterprises in the district to maintain employment and the economy of the area, the district shall have authority to plan, finance, develop, acquire, own, construct, repair, renovate, and improve commercial and industrial parks and plant buildings within the district, including sites and other necessary property or appurtenances therefor and acquire, construct, develop, improve, operate, maintain, and provide improvements and services necessary therefor.

E. The district shall have the authority to sell, rent, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district, all or any part of a commercial or industrial plant site and buildings or property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, it may take into consideration the value of the land, buildings, or other properties involved as well as the potential value of the economic impact of the industrial or business enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the industrial or business enterprise acquiring or leasing lands, buildings, or other property from the district. Any lease may contain an option to purchase by the lessee.

F. The district shall serve as the principal parish organization for furthering economic development of the parish and for promoting and assisting the growth and development of the parish industrial and business concerns.

G. The district and all properties at any time owned by the district and the income therefrom and all bonds, certificates, and other evidence of indebtedness issued by the district under this Subpart and the interest or income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 2005, No. 87, §1, eff. July 1, 2005.



RS 33:130.591 - Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.

SUBPART B-31. LOUISIANA DELTA AUTHORITY

§130.591. Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.



RS 33:130.591.1 - St. Bernard Parish Economic Development Commission; creation; purpose; territorial jurisdiction

SUBPART B-31. ST. BERNARD PARISH

ECONOMIC DEVELOPMENT COMMISSION

§130.591.1. St. Bernard Parish Economic Development Commission; creation; purpose; territorial jurisdiction

A. The St. Bernard Parish Economic Development Commission, referred to in this Subpart as the "commission", is hereby created as a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the commission, acting through its board of commissioners, referred to in this Subpart as the "board", is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for industrial, commercial, research, and economic development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations provided in this Subpart.

B. The commission is established for the primary object and purpose of promoting, encouraging, and participating in industrial development to stimulate the economy through commerce, industry, and research and for the utilization and development of natural, physical, and human resources of the area by providing job opportunities.

C. The territorial limits of the commission shall be coterminous with the boundaries of the parish of St. Bernard.

Acts 2014, No. 834, §1, eff. June 23, 2014.



RS 33:130.591.2 - Governance of the commission

§130.591.2. Governance of the commission

A.(1) The commission shall be governed by the board which shall be composed as follows:

(a) The governing authority of the parish of St. Bernard shall appoint three members.

(b) The legislative delegation for St. Bernard Parish shall appoint two members.

(c) The board of directors of the St. Bernard Parish Chamber of Commerce shall appoint two members.

(d) The St. Bernard Parish Economic Development Foundation shall appoint two members.

(e) The St. Bernard Kiwanis Foundation shall appoint one member.

(f) The St. Bernard Rotary Club shall appoint one member.

(g) The Meraux Foundation shall appoint one member.

(h) The Business and Professional Women's Club shall appoint one member.

(i) The New Orleans Metropolitan Association of Realtors shall appoint one member.

(j) The president of the parish of St. Bernard or his designee.

(k) The superintendent of the St. Bernard Parish school board or his designee.

(l) The executive director of the St. Bernard Parish Chamber of Commerce or his designee.

(m) The director of the St. Bernard Port, Harbor & Terminal District or his designee.

(n) The chancellor of Nunez Community College or his designee.

(o) The executive director of the St. Bernard Parish Economic Development Foundation.

(p) Any three of the ten largest employers in the private sector in St. Bernard Parish as designated by the St. Bernard Economic Development.

(2)(a) Members serving pursuant to Subparagraphs (1)(b) through (i) of this Subsection shall serve three years after serving initial terms as provided in this Subparagraph. Three members shall serve an initial term of one year; four shall serve two years; and four shall serve three years; as determined by lot at the first meeting of the board.

(b) Members serving pursuant to Subparagraph (1)(a) of this Subsection shall serve terms concurrent with the term of the appointing authority.

(c) Members serving pursuant to Subparagraphs (1)(j) through (n) shall serve during their terms of office.

(d) Any designee serving on the board shall serve at the pleasure of the designating authority.

(e) All appointees and designees shall be residents and qualified voters of the parish of St. Bernard.

B. The board may adopt bylaws or such other rules and regulations as it deems necessary for conducting its business affairs. The board may appoint and retain all employees it deems advisable and fix the powers, duties, and compensation of such employees. The board shall hold regular meetings and may hold special meetings as shall be provided in the bylaws.

C. The board shall elect from among its own members a president, a vice president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board, the offices of secretary and treasurer may be held by one person.

D. Board members shall serve without compensation; however, the board may reimburse any member for expenses actually incurred in the performance of duties on behalf of the commission.

E. Any member of the board may be removed with or without cause by the respective appointing or designating authority.

F. A majority of the members of the board shall constitute a quorum for the conduct of business.

G. The board shall maintain suitable offices in the parish of St. Bernard.

H. Members of the board, individually, and members of their immediate families are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the commission.

Acts 2014, No. 834, §1, eff. June 23, 2014.



RS 33:130.591.3 - Powers of the commission

§130.591.3. Powers of the commission

A. The commission, acting by and through its board, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to the following rights and powers:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3)(a) To acquire by donation, grant, purchase, or lease, all property including servitudes or rights of use; to hold and use any franchise or property, immovable or movable, corporeal or incorporeal, or any interest therein, necessary or desirable for carrying out the objects and purposes of the commission, including but not limited to the establishment, maintenance, and operation of industrial parks.

(b) Nothing in this Paragraph shall be construed to apply to electric cooperatives or investor owned public utilities that are regulated by the Louisiana Public Service Commission or the city of New Orleans.

(4) To receive by grant, donation, or otherwise any sum of money, or property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(5) To enter into contracts for the purchase, acquisition, construction, maintenance, and improvement of works and facilities necessary in connection with the purposes of the commission.

(6) In its own name and on its own behalf to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected ad valorem taxes as provided in this Subpart and as may be provided by general law.

(7) To require and issue licenses with respect to its properties and facilities.

(8) To regulate the imposition of fees and rentals charged by the commission for its facilities and for services rendered by it.

(9) To mortgage properties constructed or acquired and to borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(10) To sell immovable property owned by the commission after legal notice as provided by law for the judicial sale of immovable property.

(11) To contract, upon such terms as it may agree upon, for legal, financial, engineering, and other professional services necessary or expedient in the conduct of its affairs.

(12) To utilize the services of the executive departments of the state upon mutually agreeable terms and conditions.

(13) To do any and all things necessary or proper for the government, regulation, development, and control of the business of the commission.

B. The commission shall not be considered to be an instrumentality of the state for purposes of Article X, Section 1 of the Constitution of Louisiana.

C. Any contract or agreement entered into by the board shall comply with state law and public policy.

D. No action or work undertaken by the board or contract or agreement entered into by the board shall violate the master plan of the Coastal Protection and Restoration Authority or any statewide drainage and flood control plan administered by the Department of Transportation and Development.

Acts 2014, No. 834, §1, eff. June 23, 2014.



RS 33:130.591.4 - Commercial and industrial development

§130.591.4. Commercial and industrial development

A.(1) In order to promote commerce and industry and develop trade by inducing manufacturing, industrial, commercial, and other enterprises, including those relating to arts, entertainment, and culture, to locate within the jurisdiction of the commission, and to attract and retain business and commercial enterprises within the jurisdiction of the commission to maintain employment and the economy of the area, the commission shall have authority to plan, finance, develop, acquire, own, construct, repair, renovate, and improve commercial and industrial parks and plant buildings within the jurisdiction of the commission, including sites and other necessary property or appurtenances thereto, and to acquire, construct, develop, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, streets, lighting, bridges, rail facilities, drainage, sewers, sewerage disposal facilities, plant solid waste disposal facilities, water works, and other utilities and related properties.

(2)(a) The commission shall also have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the jurisdiction of the commission all or any part of a site, building, or other property owned by the commission.

(b) In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the commission, the board may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the jurisdiction of the commission. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenue to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the commission. In no event, however, and under no circumstances shall the board dispose of any property of the commission for less than the fair market value of the property as defined in R.S. 47:2321 without the prior approval of the State Bond Commission.

(c) The commission shall be empowered to enter into leases having a term, including all renewal terms, not to exceed fifty years in the aggregate; provided that there shall be a provision for periodic adjustments of the rental rate, commensurate with economic conditions, during the fifty-year term.

(3)(a) The resolution or ordinance adopted by the board authorizing any lease, sale, or other disposition of lands, buildings, or other property of the commission or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the commission.

(b) For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale, or other disposition of commission property, after which time no one shall have any cause of action to contest the legality of the authorized lease, sale, or other disposition of commission property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of thirty days.

B. The commission shall have the following additional powers, together with all powers incidental thereto or necessary to carry out the provisions of this Subsection:

(1)(a) To acquire, whether by purchase, exchange, donation, or lease, and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all immovable and movable properties which the board may deem necessary in connection therewith.

(b) Nothing in this Paragraph shall be construed to apply to electric cooperatives or investor-owned public utilities that are regulated by the Louisiana Public Service Commission or the city of New Orleans.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the obligations thereof, all as may be provided for in the lease agreement to which the commission may become a party.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the commission whenever the board finds any such actions to be in furtherance of the purpose for which the commission was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the commission, and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5)(a) To enter into any cooperative financing of an economic development project between or among the commission and the state of Louisiana, any of its political subdivisions or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. The methods of financing shall include loan guarantees, land write-downs, grants, lease guarantees, or any form of financial subsidy or incentive that complies with the provisions of Article VII, Section 14 of the Constitution of Louisiana.

(b) To enter into any cooperative development between or among the commission and the state of Louisiana, any of its political subdivisions or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. The methods of cooperative development shall include but not be limited to any number of joint development agreements such as condominiums and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the commission shall attempt to obtain the most favorable security available in order to protect and ensure recovery of sums loaned or paid pursuant to such financing.

(c) "Cooperative endeavor" means any form of economic development assistance between or among the commission and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. The term "cooperative endeavor" shall include but not be limited to cooperative financing, cooperative development, or any other form of cooperative economic development activity.

Acts 2014, No. 834, §1, eff. June 23, 2014.



RS 33:130.591.5 - Funding sources; fees and ad valorem tax; borrowing money

§130.591.5. Funding sources; fees and ad valorem tax; borrowing money

A. The board may, when necessary, levy annually an ad valorem tax not to exceed five mills on the dollar of assessed valuation of all property within its territorial limits if the amount, term, and purpose of the tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, is approved by a majority of the qualified electors within the jurisdiction of the commission voting in an election held for that purpose.

B. All funds derived under this Section may be used for any expenses or purposes of the commission. The board shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving loan guarantee fund, to be used to guarantee industrial or business terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan guarantees shall be made only when adequate financing for the project is unavailable through normal lending channels and the project represents a sound business venture that is financially and economically feasible.

(b) Loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and to finance acquisition of land, existing structures, machinery, or equipment and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions and the guarantee shall never exceed forty percent of the cost of the total project. In addition, the commission shall attempt to obtain the most favorable security available under the circumstances to protect and ensure the recovery of its commitment under the guarantee.

(d) Loan guarantees may be evaluated for the economic impact in terms of the number and types of jobs created or saved.

(e) Loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan guarantees shall be targeted to export industries, manufacturing firms, wholesale distribution firms, and service firms.

(g) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Subpart.

(2) An economic development operational fund, for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the board, including but not limited to planning assistance, surveys, land use studies, professional and technical services, and other services necessary to effectuate a unified industrial development plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

Acts 2014, No. 834, §1, eff. June 23, 2014.



RS 33:130.591.6 - Obligations of the commission

§130.591.6. Obligations of the commission

A. The commission may incur debt for any one or more of its lawful purposes set forth in this Subpart, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt and to provide for the security and payment thereof.

B.(1) The commission may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters within the jurisdiction of the commission who vote in an election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950. General obligation bonds of the commission may be issued for any of the purposes for which the commission is created or is authorized to act under any provisions of this Subpart, all of which purposes are hereby found and declared to be public purposes and functions of the state of Louisiana, which are delegated to the commission.

(2) The commission may in its own name and behalf issue revenue bonds for the purposes for which the commission is created or is authorized to act under any of the provisions of this Subpart, including industrial and commercial development revenue bonds. The bonds shall be issued in the manner as provided for in Part XII and Part XIII of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950.

(3) The commission may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the commission derived from any lawful sources, including fees, occupational license revenues, building permit charges dedicated to the commission, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The commission may borrow the amount of the anticipated ad valorem tax, not to exceed five mills, authorized by R.S. 33:130.591.5, for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time the certificates are outstanding.

(5) The board may adopt all necessary resolutions or ordinances necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations, or for the voting of a property tax millage, which resolutions or ordinances may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution or ordinance authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the commission, any interested person may contest the legality of such resolution or ordinance and the validity of such bonds, certificates of indebtedness, notes or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of the resolution or ordinance or to draw in question the legality of the bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the commission shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

Acts 2014, No. 834, §1, eff. June 23, 2014.



RS 33:130.591.7 - Securities

§130.591.7. Securities

Bonds, certificates, or other evidences of indebtedness issued by the commission under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 2014, No. 834, §1, eff. June 23, 2014.



RS 33:130.591.8 - Exemption from taxation

§130.591.8. Exemption from taxation

The commission and all properties at any time owned by the commission and the income therefrom and all bonds, certificates, and other evidences of indebtedness issued by the commission under this Subpart and the interest or income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 2014, No. 834, §1, eff. June 23, 2014.



RS 33:130.591.9 - General compliances; enhancement; budget

§130.591.9. General compliances; enhancement; budget

A. No provision of this Subpart shall be construed so as to exempt the commission from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purchase of supplies and materials, and construction of public works, the code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The commission shall have the power and right to adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority and Women's Business Enterprise Act".

C. The board shall annually prepare a financial statement which shall be presented to the legislative auditor pursuant to the provisions of R.S. 24:513. The legislative auditor shall thereafter publish his findings in the official journal of the commission.

Acts 2014, No. 834, §1, eff. June 23, 2014.



RS 33:130.591.10 - Exceptions

§130.591.10. Exceptions

A. Notwithstanding any other provision of law to the contrary, this Subpart shall not be construed to infringe upon any powers of the St. Bernard Port, Harbor and Terminal District.

B. Further, nothing contained in this Subpart shall be construed to permit the commission to engage in port, harbor, terminal, or other maritime activities within the jurisdiction, authority, and powers of the St. Bernard Port, Harbor and Terminal District pursuant to Chapter 14 of Title 34 of the Louisiana Revised Statutes of 1950, including but not limited to the ownership, operation, and maintenance of infrastructure and facilities related to those activities.

Acts 2014, No. 834, §1, eff. June 23, 2014.



RS 33:130.592 - Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.

§130.592. Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.



RS 33:130.593 - Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.

§130.593. Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.



RS 33:130.594 - Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.

§130.594. Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.



RS 33:130.595 - Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.

§130.595. Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.



RS 33:130.596 - Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.

§130.596. Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.



RS 33:130.597 - Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.

§130.597. Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.



RS 33:130.598 - Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.

§130.598. Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.



RS 33:130.599 - Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.

§130.599. Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.



RS 33:130.601 - Definitions

SUBPART B-32. ECONOMIC DEVELOPMENT AUTHORITY

CREATED BY TWO OR MORE MUNICIPALITIES IN MADISON PARISH

§130.601. Definitions

(1) "Authority" means the economic development authority as created by two or more municipalities.

(2) "Commission" means the board of commissioners of the authority.

(3) "Contract" means the local services agreement and intergovernmental contract.

(4) "Municipality" means any legally incorporated city, town, or village located within the parish of Madison.

(5) Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.

Acts 2001, No. 996, §1; Acts 2011, 1st Ex. Sess., No. 20, §§1, 2, eff. June 12, 2011.



RS 33:130.602 - Creation of authority; territorial jurisdiction

§130.602. Creation of authority; territorial jurisdiction

A.(1) Notwithstanding any provision of law to the contrary, any two or more municipalities in the parish of Madison may, upon their own joint initiative, create by local services agreement and intergovernmental contract a special district for industrial, commercial, tourism, and economic development purposes which shall be designated by such name as the municipalities designate; and which shall be governed by a board of commissioners of not less than six members. The mayors of each of the contracting municipalities shall be ex officio members of the board and each municipality, by vote of the governing authority of such municipality, shall appoint one member to the board who shall be a member of the city council or the board of aldermen. The president of the police jury for the parish shall be an ex officio member of the board and the police jury for the parish shall appoint one member to the board who shall be a member of the police jury.

(2) The members' terms shall coincide with their terms of office as mayor, alderman, city council member, police jury president, or police jury member, as the case may be.

(3) In the event that an appointed member should cease to serve as a member of the commission by reason of death, resignation or otherwise, the governing authority which appointed the member shall within thirty days appoint a successor to fill the vacancy, which successor shall be a member of the governing authority appointing the successor. If a mayor or police jury president ceases to be a member by reason of death, resignation, or otherwise, the mayor pro tem or the police jury president pro tem, as the case may be, shall act in his or her place until a successor mayor or police jury president is elected or appointed who shall then fill the position.

(4) Any member of the commission may be removed by the party which has appointed him, but only for cause and on charges preferred against him in writing and after public hearing; provided that any member so removed shall have the right to appeal his removal to a court of competent jurisdiction within ten days of the decision of the appointing authority ordering his removal.

(5) The members of the commission shall serve without compensation and shall have the power to organize and reorganize executive, clerical, and other departments of the authority and to fix the duties, powers, and compensation of all officers, agents, and employees of the authority. The commission may reimburse any member for expenses actually incurred in the performance of his duties hereunder.

(6) The members shall elect from the membership a president and secretary-treasurer whose duties shall be those usual to such offices.

(7) The commission shall meet in regular session at least once a year or more often as set by vote of the commission and shall also meet in special session as often as the president of the commission convenes them or on written request of two members. Four members of the commission shall constitute a quorum; however, a member may be represented at any meeting by his designee who shall have all powers of a member at such meeting. The authority shall be domiciled in the parish of Madison and maintain suitable offices in such parish.

B. The authority is hereby declared to constitute and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 6, 19, and 20 of the Constitution of Louisiana and Part VII of Chapter 2 of Title 33 of the Louisiana Revised Statutes of 1950 (R.S. 33:1321 et seq.), the authority shall exercise all rights, privileges, and immunities granted to political subdivisions for industrial, commercial, tourism, and economic development purposes including the power of taxation and the power to incur debt and issue revenue and general obligation bonds and certificates of indebtedness, subject to the limitations provided in this Subpart.

C. The authority created pursuant hereto shall be established for the primary object and purpose of stimulating and encouraging economic development through commerce, industry, and tourism and for the utilization and development of natural and human resources of the area and to provide job opportunities.

D. The boundaries of the authority may include any property within or contiguous with or adjacent to the boundaries of the contracting municipalities.

Acts 2001, No. 996, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:130.603 - Powers of authority; division of surplus

§130.603. Powers of authority; division of surplus

A. The contracting municipalities, in the contract, may authorize and empower the authority, acting by and through the commission, to have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to the following rights and powers:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire, by gift, grant, purchase, or expropriation or otherwise, all property, including rights-of-way; to hold and use any franchise, property, real, personal or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the authority.

(4) To lease or sublease all or any portion of the lands owned or leased by it for a term not exceeding forty years at a fixed rental or a term of ninety-nine years, provided such leases contain a clause or clauses providing for readjustment of rentals after forty years, without advertisement for bids or public bids.

(5) To enter into contracts for the purchase, acquisition, construction and improvement of works and facilities necessary in connection with the purposes of the authority.

(6) To borrow, from time to time, in the form of certificates of indebtedness. The certificates of indebtedness shall be secured by dedication and pledge of revenues of the authority derived from fees, designated lease rentals, service charges, payments under local services agreements with one or more of the contracting parties, and the avails of any taxes of the authority, provided that the term of such certificates shall not exceed fifteen years, and the annual debt service on the amount borrowed shall not exceed the anticipated revenues authorized to be dedicated and pledged to the payment of the certificates.

(7) To regulate commerce and industry to insure the economic development on the lands in said district.

(8) To place property contiguous with or adjacent to the contracting municipalities in the authority and designate the boundaries of said authority. Property may be placed in said authority only upon a majority vote of the governing authority of each municipality and the unanimous vote of the authority and the consent of the property owner. Any property placed in the district shall pay sales and ad valorem taxes to the authority as if the property was annexed into one of the contracting municipalities. The authority shall designate which municipality's ad valorem and sales tax the property shall be subject to and designate the method of division of the sales, use, ad valorem and gaming taxes or revenues between said contracting municipalities as to each parcel of property placed into said authority by unanimous vote of the commissioners.

(9) In its own name and behalf, to incur debt; to issue revenue bonds, borrow money and issue certificates of indebtedness, notes and other debt obligations as evidence thereof and provide for the manner and method of repayment; to require and issue licenses; to regulate the imposition of fees and rentals charged by the authority for services rendered by it.

(10) To develop, activate, construct, exchange, acquire, expropriate, improve, repair, operate, maintain, lease, mortgage, sell, subject to the provisions of Paragraph (14) of this Subsection, and pledge movable and immovable property, servitudes, facilities and works under such terms and conditions as the commission may deem necessary or appropriate for any public purpose, including industrial and commercial development, notwithstanding the limitations of R.S. 2:131.1, R.S. 2:135.1 and Chapter 4 of Title 2, Chapter 13 of Title 33, and Chapter 10 of Title 41 of the Louisiana Revised Statutes of 1950.

(11) After notice and public hearing to designate one or more project areas within the boundaries of the authority, each of which designated project areas shall constitute a political subdivision of the state of Louisiana, governed by the commission with the power to incur debt, issue certificates, revenue and general obligation bonds, as well as refund bonds, and levy taxes within their boundaries, in the same manner and on the same condition as the authority is authorized to do within the boundaries of the authority. Each designated area shall be given a name and designated as "Subdistrict No. _____ of the _____ Economic Development Authority".

(12) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loan.

(13) To appoint officers, agents and employees, prescribe their duties, and fix their compensation.

(14) To sell by written public bid, after due advertisement, to the highest bidder any property, movable or immovable, or portions thereof, acquired by the authority subsequent to the effective date of this Subpart, provided it is first determined that such property is not needed for industrial or commercial development or for other public purposes. However, if such property has previously been taken by expropriation, then the previous property owner shall first be given a prior opportunity to repurchase the property at the current appraised market value. Notice of the proposed sale including advertisement for bids and the minimum price and terms of sale, shall be advertised in the official journal. The advertisement shall be published three times within ten days, the last advertisement to appear at least ten days before the day that bids will be received. If, after the advertisement for bids, there are no bids received or the bids received are unreasonably low, as determined by a majority vote of the commission, then the authority may negotiate the sale of such property at fair market value to be agreed upon by majority vote of the commission. In no instance may the property be transferred by donation or sold for less than the highest bid, if unreasonably low bids are received. The authority shall not have the authority to sell any property leased to it by any party to the make-up of the authority.

B. In the intergovernmental contract, municipalities may also establish procedures for the division of surplus funds of the authority annually and at the termination of the authority.

C. No bonds, other debt obligations, or contracts of the authority shall be a charge upon the income, property, or revenue of the municipalities; nor shall any obligations of the authority be obligations of said municipalities.

D. The municipalities are hereby authorized to enter into or amend the intergovernmental contract establishing the authority; to sell, subject to the provisions of Paragraph (14) of Subsection A of this Section, lease, purchase, and exchange property to and from the authority; receive distributions of surplus property and funds from the authority; allow said authority to exercise the powers and rights of any political subdivision of the state of Louisiana for the purpose of economic development through industrial development commerce and/or tourism; restrict the powers and rights of the authority; and exercise the general power over the authority allowed by Article VI, Section 15 of the Constitution of Louisiana.

E. Notwithstanding any other provision of law to the contrary, the contracting municipalities are authorized to lease all or any portion of the property owned by them in said authority and to thereby subject property to the jurisdiction and control of the authority for all purposes including industrial and commercial development on the terms and conditions as set forth in a contract as may be mutually agreed upon by the municipalities as authorized herein.

Acts 2001, No. 996, §1.



RS 33:130.604 - Revenue bonds

§130.604. Revenue bonds

A. The authority and any subdistrict of the authority created pursuant to R.S. 33:130.603(A)(11) may, in order to encourage the location of or addition to commercial, tourism, or industrial enterprises within the jurisdiction of the authority, issue revenue bonds and use the funds derived from the sale of such bonds to acquire, lease, construct, or improve commercial tourism or industrial plant sites and buildings, including energy and pollution abatement and control facilities and necessary property and appurtenances thereto and may sell, lease, sublease, or otherwise dispose of by suitable and appropriate contract to any enterprise locating or existing within the jurisdiction of the authority such sites, buildings, and/or facilities and appurtenances thereto all or severally. The funds derived from the sale of such bonds may be disbursed in whole or in part upon completion of the facilities or any partial completion thereof or upon delivery of the bonds as shall be provided in the contract between the authority and the commercial, tourism or industrial enterprise to be aided, encouraged, or benefitted.

B. Bonds issued under this Section shall be authorized by resolution of the commission and shall be limited obligations of the authority or a designated subdistrict, the principal of and interest on which shall be payable solely from the income and revenue derived from the sale, lease, or other disposition of the project or facility acquired, constructed, and improved under the provisions of this Chapter; however, in the discretion of the commission, the bonds may be additionally secured by mortgage covering all or part of the project from which the revenues so pledged may be derived. Any refunding bonds issued pursuant to this Section shall be payable from any source described above and/or from the proceeds of such refunding bonds and/or the income earned from the investment of any of the proceeds of the refunding bonds deposited in escrow pursuant to this Section. The revenue bonds authorized under this Section shall not constitute an indebtedness or pledge of the general credit of the authority, or municipalities within the meaning of any constitutional or statutory limitation of indebtedness and shall contain a recital to that effect. Bonds of the authority shall be issued in such form, shall be in such denominations, shall bear interest, shall mature in such manner and be executed by one or more authorized representatives on the commission as may be provided by the governing body in the resolution or resolutions authorizing the issuance thereof. Such bonds may be subject to redemption at the option of and in the manner determined by the governing body in the resolution authorizing the issuance thereof.

C. No bonds or certificates may be issued under this Section without the prior approval of the Louisiana State Bond Commission of the terms and provisions thereof.

D. Bonds issued under this Section shall be issued, sold, and delivered in accordance with the terms and provisions of a resolution to be adopted by the commission. The resolution shall be published in a newspaper of general circulation within the jurisdiction of the authority, and for a period of thirty days after said publication, any interested citizen shall have the right to bring an action to contest the bonds and the security therefor. If, after the expiration of thirty days, no suit has been filed, the issuance, sale, and security of the bonds shall be incontestable, and no court shall have authority to entertain any action questioning or contesting such matters.

Acts 2001, No. 996, §1.



RS 33:130.605 - Securities

§130.605. Securities

Bonds, certificates, or other evidences of indebtedness issued by the authority and/or any subdistrict of the authority under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also issue short revenue notes as a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 2001, No. 996, §1.



RS 33:130.606 - Exemption from taxation

§130.606. Exemption from taxation

The authority and any subdistrict of the authority and all properties at any time owned by the authority and any subdistrict of the authority and the income therefrom and all bonds, certificates, and other evidences of indebtedness issued by the authority and any subdistrict of the authority under this Chapter and the income therefrom shall be exempt from all taxation in the state of Louisiana, provided, however, that the authority and any subdistrict of the authority may require any lessee of any projects hereunder to pay annually to parish or municipal taxing entities, through the normal collecting agency, a sum in lieu of ad valorem taxes to compensate such entities for any services rendered by them to such projects, which sum shall not be in excess of the ad valorem taxes such lessee would have been obligated to pay for such entities had it been the owner of such project during the period for which such payment is made.

Acts 2001, No. 996, §1.



RS 33:130.607 - General compliances; enhancement

§130.607. General compliances; enhancement

A. No provisions of this Chapter shall be construed so as to exempt the authority from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Louisiana Constitution of 1974, and the Louisiana Election Code.

B. The authority shall have the power and right to adopt a program or programs awarding contracts, establishing set asides, goals, and preference procedures, to and for the benefit of businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and the Louisiana Minority and Women's Business Enterprise Act.

Acts 2001, No. 996, §1.



RS 33:130.611 - Creation; purpose; boundaries

SUBPART B-33. HAMMOND AREA ECONOMIC AND

INDUSTRIAL DEVELOPMENT DISTRICT

§130.611. Creation; purpose; boundaries

A. The Hammond Area Economic and Industrial Development District, referred to in this Subpart as the "district", is hereby created. The district shall be a body politic and corporate and political subdivision of the state of Louisiana as defined in the Constitution of Louisiana. The district, acting through its board of commissioners, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for economic and industrial development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations provided in this Subpart.

B. The district is established for the primary object and purpose of promoting and encouraging the development of economic and industrial opportunities, stimulating the economy through renewed commerce and industry, and for the utilization and development of natural and human resources of the area by providing job opportunities.

C. The boundaries of the district shall be the city limits of the city of Hammond, including all land subsequently annexed thereto.

Acts 2003, No. 1167, §1.



RS 33:130.612 - Board of commissioners; members; officers; employees

§130.612. Board of commissioners; members; officers; employees

A.(1) The district shall be governed by a board of commissioners consisting of a minimum of seven and maximum of nine members. All members shall be qualified voters and taxpayers within the limits of the district during their term of office. The members of the board shall be appointed by the mayor of the city of Hammond and approved by a majority vote of the Hammond City Council. Members shall serve three-year terms after initial terms as provided in Paragraph (2) of this Subsection.

(2) Two members shall serve an initial term of one year; three shall serve an initial term of two years; and all others shall serve an initial term of three years as determined by lot conducted at the first meeting of the board.

B. Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled in the same manner as the original appointment for the unexpired term.

C. Members of the board, individually, and members of their immediate family are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the district.

D. Elected officials are prohibited from serving on the board of commissioners.

E. The board shall elect from among its membership the following executive officers: a president, a vice president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board of commissioners, the offices of secretary and treasurer may be held by one person.

F. The board shall meet in regular session every month and shall also meet in special session as often as the president of the board convenes them or on the written request of four members. A majority of the board of commissioners shall constitute a quorum provided that two of the members present are officers of the board of commissioners.

G. The board of commissioners shall prescribe rules to govern its meetings. The board may contract with and employ attorneys, clerks, engineers, deputy commissioners, a director, an executive director, and other agents and employees and shall fix their compensation and terms of employment.

H. It is the intent of the legislature that the district and the board shall not be considered to be instrumentalities of the state for purposes of Article X, Section 1 of the Constitution of Louisiana.

Acts 2003, No. 1167, §1.



RS 33:130.613 - Powers of district

§130.613. Powers of district

The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers as provided in this Section:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, expropriation, purchase, or otherwise all property, including rights of way; to hold and use any franchise or property, real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, including but not limited to the establishment, maintenance, and operation of business parks, industrial parks, airports, seaports, harbors, and terminals.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district.

(5) In its own name and on its own behalf to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected certain taxes as provided in this Subpart and as may be provided by general law.

(6) To require and issue licenses with respect to its properties and facilities.

(7) To regulate the imposition of fees and rentals charged by the district for the facilities and services rendered by it.

(8) To borrow money and pledge all or part of its revenues, leases, rents, property, or other advantages as security for such loans.

(9) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(10) To enter into a cooperative endeavor agreement with any industrial development board, or any successor thereof, to achieve any of the lawful purposes of the district.

Acts 2003, No. 1167, §1.



RS 33:130.614 - Economic and Industrial Development

§130.614. Economic and Industrial Development

A.(1) The district shall have the power to construct and acquire facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with other local units of government, under the authority of the Local Services Law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, drainage, sewage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties.

(2) The district shall also have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board of commissioners may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. The district shall be empowered to enter into leases.

(3) The resolution or ordinance adopted by the board of commissioners authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the district. For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale, or other disposition of district property, after which time no one shall have any cause of action to contest the legality of the resolution or ordinance or to draw into question the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of thirty days.

B. The district shall have the following additional powers, together with all powers incidental thereto:

(1) To acquire, whether by purchase, expropriation, exchange, gift, lease, or otherwise, and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all immovable and movable properties which the board of commissioners may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof all as may be provided for in the lease agreement to which the district may become a part.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board of commissioners may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board of commissioners finds any such actions to be in furtherance of the purposes for which the district was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5) To enter into any cooperative financing associated with economic and industrial development between or among the district and the state of Louisiana, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual.

(6) To enter into any economic or industrial development project between or among the district and the state of Louisiana, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Such methods of cooperative development shall include but not be limited to any number of joint development agreements and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the district shall attempt to obtain the most favorable arrangement available in order to protect and ensure economic and industrial development.

(7) To cooperate with and to engage in cooperative endeavors with other persons and entities as provided by Article VII, Section 21(H) of the Constitution of Louisiana to provide a means by which owners of such properties who expand, restore, improve, and develop them may pay ad valorem taxes for five years based upon the assessed valuation of the property for the year prior to the commencement of the expansion, restoration, improvement, or development.

Acts 2003, No. 1167, §1.



RS 33:130.615 - Taxes; borrowing money

§130.615. Taxes; borrowing money

A. The board of commissioners may, when necessary, levy annually an ad valorem tax, provided that the amount, term, and purpose of the tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in a special election held for that purpose.

B.(1) The board of commissioners may, subject to approval of a majority of the electors voting at an election held for the purpose, levy and collect a sales and use tax within the boundaries of the district for such purposes and at such rate as provided by the proposition authorizing its levy, not exceeding one percent, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana.

(2) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently defined in R.S. 47:301 et seq.

(3) Except where inapplicable, the procedure established by R.S. 47:301 et seq. shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement those provisions and to make them applicable to the tax herein authorized shall be fixed in the resolution imposing the tax.

(4) The tax shall be imposed and collected uniformly throughout the district.

C. In addition to any tax, fee, charge, or assessment otherwise authorized by this Subpart, the district may levy or impose any tax, fee, charge, or assessment which is approved by a majority of the voters of the district who vote at an election held for such purpose.

D. All funds derived under the provisions of this Subpart may be used only for expenses or specified purposes of the district. The board of commissioners shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving-loan guarantee fund, to be used to guarantee industrial or business terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan guarantees shall be made only when adequate financing for the project is unavailable through normal lending channels and the project represents a sound business venture that is financially and economically feasible.

(b) Loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and to finance acquisition of land, existing structures, machinery, or equipment and to provide operational funds.

(c) Loan guarantees may be evaluated for the economic impact in terms of the number and types of jobs created or saved.

(d) Loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(e) Loan guarantees shall be targeted to industries, manufacturing firms, and wholesale distribution firms and service firms.

(f) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Section.

(2) An economic development operational fund, for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district including but not limited to planning assistance, surveys, land use studies, professional and technical services, and other services necessary to effectuate a unified industrial development plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

E. Any tax levied under this Section shall be in addition to all other taxes in which a municipality, parish, or any other political subdivision within the district are now or hereafter authorized to levy and collect.

F. Nothing contained within this Section shall prevent the district from imposing on real property owned by the district restrictive covenants or subdivision restrictions which require property owners who acquire such real property to pay fees, assessments, or other charges to the district.

Acts 2003, No. 1167, §1.



RS 33:130.616 - Obligations of the district

§130.616. Obligations of the district

A. The district shall have authority to incur debt for any one or more of its lawful purposes set forth in this Subpart, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt, and to provide for the security and payment thereof.

B.(1) The district may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in a special election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provisions of this Subpart all of which purposes are hereby found and declared to be public purposes and functions of the state of Louisiana, which are delegated to the district.

(2) The district may in its own name and behalf issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Subpart, including improvement revenue bonds. Such bonds shall be issued in the manner as provided in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024.

(3) The district may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the district derived from any lawful sources, including fees, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board of commissioners of the district at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board of commissioners referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, not to exceed five mills, for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time said certificates are outstanding.

(5) The board of commissioners, as the governing authority of the district, is authorized to adopt all necessary resolutions or ordinances which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations or for the voting of a property tax millage, which resolutions or ordinances may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution or ordinance authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution or ordinance and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of the resolution or ordinance or to draw into question the legality of such bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

Acts 2003, No. 1167, §1.



RS 33:130.617 - Securities

§130.617. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 2003, No. 1167, §1.



RS 33:130.618 - Exemption from taxation

§130.618. Exemption from taxation

The district and all properties at any time owned by the district and the income therefrom and all bonds, certificates, and other evidence of indebtedness issued by the district under this Subpart and the interest or income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 2003, No. 1167, §1.



RS 33:130.619 - General compliances; enhancement

§130.619. General compliances; enhancement

A. No provisions of this Subpart shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The district shall have the power and right to adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority Women's Business Enterprise Act".

C. The financial records of the district shall be subject to audit pursuant to R.S. 24:513.

Acts 2003, No. 1167, §1.



RS 33:130.621.1 - Union Parish Railroad District; creation; governance; powers

SUBPART B-34. UNION PARISH RAILROAD DISTRICT

§130.621.1. Union Parish Railroad District; creation; governance; powers

A. Creation. The Union Parish Railroad District is hereby created and referred to in this Section as the "district". The district shall be a political subdivision of the state created in order to plan, implement, and oversee the operation of a railroad line within the district.

B. Boundaries. The boundaries of the district shall encompass all of the territory in Union Parish.

C.(1) Governance. In order to provide for the orderly development of the district and effectuation of the purposes of the district, the district shall be administered and governed by a board of five commissioners, each of whom shall be a qualified voter of the parish and who shall be appointed as follows:

(a) Two members shall be appointed by the governing authority of the parish of Union.

(b) Two members shall be appointed by the governing authority of the town of Bernice.

(c) One member shall be appointed by the governing authority of the village of Lillie.

(2)(a) Members of the board shall serve three-year terms after initial terms as provided in this Subparagraph. One such member shall serve an initial term of one year; two members shall serve an initial term of two years; and two members shall serve an initial term of three years, all as determined by lot at the first meeting of the board. Members shall serve until their successors have been appointed and qualified.

(b) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled for the remainder of the unexpired term in the same manner as the original appointment.

(c) The commissioners shall elect from their membership a chairman, vice chairman, secretary-treasurer, and such other officers as they may deem necessary.

(d) Board members shall serve without compensation.

(e) A majority of the membership of the board shall constitute a quorum for the transaction of business.

D. Rights and powers. The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objectives and purposes, including but not limited to the following:

(1) To incur debt.

(2) To sue and to be sued.

(3) To adopt, use, and alter at will a corporate seal.

(4) To adopt bylaws and rules and regulations.

(5) To receive by gift, grant, donation, or otherwise any sum of money, property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(6) To enter into contracts, agreements, or cooperative endeavors with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or individual.

(7) To Appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(8) To acquire by purchase, gift, grant, donation, expropriation, including rights-of-way, lease, or otherwise such property as may be necessary or desirable for carrying out the objectives and purposes of the district.

(9) To establish such funds or accounts as are necessary for the conduct of the affairs of the district.

E. The Union Parish Railroad District shall not be deemed to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana.

Acts 2004, No. 434, §1, eff. June 24, 2004.



RS 33:130.701 - Repealed

SUBPART B-35. TANGIPAHOA PARISH

ECONOMIC DEVELOPMENT DISTRICT

§130.701. Repealed by Acts 2014, No. 369, §1, eff. May 30, 2014.



RS 33:130.702 - Repealed

§130.702. Repealed by Acts 2014, No. 369, §1, eff. May 30, 2014.



RS 33:130.703 - Repealed

§130.703. Repealed by Acts 2014, No. 369, §1, eff. May 30, 2014.



RS 33:130.704 - Repealed

§130.704. Repealed by Acts 2014, No. 369, §1, eff. May 30, 2014.



RS 33:130.705 - Repealed

§130.705. Repealed by Acts 2014, No. 369, §1, eff. May 30, 2014.



RS 33:130.706 - Repealed

§130.706. Repealed by Acts 2014, No. 369, §1, eff. May 30, 2014.



RS 33:130.707 - Repealed

§130.707. Repealed by Acts 2014, No. 369, §1, eff. May 30, 2014.



RS 33:130.708 - Repealed

§130.708. Repealed by Acts 2014, No. 369, §1, eff. May 30, 2014.



RS 33:130.709 - Repealed

§130.709. Repealed by Acts 2014, No. 369, §1, eff. May 30, 2014.



RS 33:130.721 - Terrebonne Economic Development Authority; governing board; budget

SUBPART B-36. TERREBONNE ECONOMIC DEVELOPMENT AUTHORITY

§130.721. Terrebonne Economic Development Authority; governing board; budget

A. The provisions of this Subpart shall be applicable to the Terrebonne Economic Development Authority.

B.(1) Notwithstanding any other provision of law to the contrary, the economic development authority shall be governed by a board of thirteen commissioners.

(2) Any additional member required by this Subsection shall be appointed by the governing authority of the parish from a list of nominees submitted by civic, social, or business organizations deemed appropriate by the governing authority. Each additional member shall serve a three-year term.

(3) Any additional member required by this Subsection shall be a citizen of the United States and a qualified voter residing within the limits of the authority. However, at least one additional member appointed pursuant to this Subsection shall not be required to be a proprietor, partner, or officer of a business within the limits of the authority.

C.(1) Notwithstanding any other provision of law to the contrary, the board of commissioners of the economic development authority shall submit to the governing authority of the parish an annual proposed budget for the operation of the economic development authority for the upcoming fiscal year.

(2) The budget shall be deemed accepted unless rejected by a majority of the membership of the governing authority of the parish within thirty days after it is submitted to the parish governing authority.

(3) After the budget has been deemed accepted, the economic development authority may incur liabilities and make expenditures during the fiscal year in accordance with such budget.

Acts 2006, No. 731, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:130.731 - Pollock Economic and Industrial Development District; creation; territorial jurisdiction

SUBPART B-37. POLLOCK ECONOMIC AND INDUSTRIAL

DEVELOPMENT DISTRICT

§130.731. Pollock Economic and Industrial Development District; creation; territorial jurisdiction

A. There is hereby created a body politic and corporate of the state which shall exist in perpetuity and be known as the Pollock Economic and Industrial Development District, referred to in this Subpart as the "district".

B. The district shall be composed of all of the territory located within the corporate limits of the town of Pollock.

C. The district shall be a political subdivision of the state as defined in Article VI, Section 44(2) of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district, acting through its board of commissioners, the governing authority of the district, is hereby granted all of the rights, powers, privileges, and immunities accorded by law and the Constitution of Louisiana to political subdivisions of the state, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bonds and certificate anticipation notes, and refunding bonds, and the power of taxation, subject to the limitations provided in this Subpart.

Acts 2007, No. 87, §1, eff. July 1, 2007.



RS 33:130.732 - Object and purposes

§130.732. Object and purposes

The district created pursuant hereto shall be established for the primary object and purpose of promoting and encouraging industrial development to stimulate the economy through commerce, industry, and research and for the utilization and development of natural and human resources of the area by providing job opportunities.

Acts 2007, No. 87, §1, eff. July 1, 2007.



RS 33:130.733 - Board of commissioners; members; officers; employees

§130.733. Board of commissioners; members; officers; employees

A. The district shall be governed by a board of commissioners, referred to in this Subpart as the "board", consisting of five members appointed by the mayor of the town of Pollock, subject to the approval of the governing authority of the town of Pollock.

B. Each member appointed to the board shall be a citizen of the United States and domiciliary and qualified voter in the parish of Grant for at least one year preceding the date of his appointment and during the entirety of his term of office. Preferably such appointees shall be individuals with at least five years of experience in one or more of the following areas:

(1) Economic development.

(2) Public finance or administration.

(3) Senior level management.

(4) Urban planning.

(5) Banking or finance.

(6) Public relations.

(7) Education.

(8) Practice of law, medicine, or other licensed profession.

(9) Construction.

(10) Realtor, appraiser, or commercial developer.

(11) Aviation.

(12) Labor.

C.(1) The members of the board shall serve terms of four years after initial terms as provided in Paragraph (2) of this Subsection.

(2) One member shall serve an initial term of one year, one shall serve two years, one shall serve three years, and two shall serve four years, as determined by lot at the first meeting of the board.

D. Any member who misses fifty percent of the board's meetings, regular and special, in any calendar year shall be disqualified and removed automatically from office, and that person's position shall be vacant as of the first day of the succeeding calendar year. Such vacated position shall be filled in the same manner as the original appointment for the balance of the vacated term. The former member shall not be eligible for reappointment until expiration of the balance of the vacated term.

E.(1) Any vacancy in the membership of the board occurring by reason of the expiration of the term of office, or by reason of death, resignation, disqualification, or otherwise, shall be filled in the same manner as the original appointment within thirty days after receipt by the mayor of written notification from the board of the vacancy.

(2) In the event that the vacancy is not filled within thirty days after receipt of written notification of the vacancy, the board shall appoint an interim successor to serve on the board until the position is filled in the same manner as the original appointment.

F. Members of the board shall serve without compensation. The board may reimburse any member for expenses actually incurred in the performance of his duties pursuant to this Subpart.

G. The board shall elect yearly from its number a chairman, vice chairman, secretary, and treasurer and establish their duties as may be regulated by rules adopted by the board. The offices of secretary and treasurer may be held by the same person.

H. The board shall meet in regular session once each month and also shall meet in special session as convened by the president or upon written notice of three members.

I. A majority of the board members, not including vacancies, shall constitute a quorum.

J. All actions of the board shall be approved by the affirmative vote of a majority of the members present and voting. However, no action of the board shall be authorized on the following matters unless approved by a majority of the total board membership:

(1) Adoption of bylaws and other rules and regulations for conduct of the district's business.

(2) Hiring or firing of the district's administrator.

(3) The incurring of funded, general, or bonded debt, levy of taxes, and call for any tax or other election.

(4) Adoption or amendment of the annual budget.

(5) Sale, lease, or alienation of real property or improvements.

K. Vote by proxy shall not be permitted. Any member may request a recorded vote on any resolution or action of the district.

L. The board shall cause minutes and a record to be kept of all its proceedings, and it shall select a newspaper of general circulation within its territorial jurisdiction as its official journal in which it shall publish its minutes and in which it shall publish such official notices as are required by law.

Acts 2007, No. 87, §1, eff. July 1, 2007.



RS 33:130.734 - Governmental functions

§130.734. Governmental functions

A. The exercise by the board of the powers conferred by this Subpart shall be deemed and held to be essential governmental functions of the state, as the exercise of the powers granted hereby shall be in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions.

B. The district, or any subdistrict created by the board, shall not be required to pay any taxes, including but not limited to sales and use taxes, ad valorem, occupational licensing, income, or any other taxes of any kind or nature, or assessments upon any property acquired or used by the district under the provisions of this Subpart, or upon the income therefrom.

C.(1) Any bonds issued pursuant to this Subpart and the income therefrom shall be exempt from taxation by the state and by any parish, municipality, or other political subdivision of the state.

(2) No bonds, other debt obligations, or contracts of the district or of any subdistrict shall be a charge upon the income, property, or revenue of the town of Pollock, nor shall any obligations of the district or of any subdistrict be obligations of such municipality.

D. The district, or any subdistrict created by the board, shall not be deemed to be a public utility and shall not be subject in any respect to the authority, control, regulation, or supervision of the Louisiana Public Service Commission or any other regulatory body of the state, or any political subdivision thereof.

Acts 2007, No. 87, §1, eff. July 1, 2007.



RS 33:130.735 - Powers

§130.735. Powers

A. In addition to the powers and duties elsewhere granted in this Subpart, the board is hereby granted and shall have and may exercise all powers necessary or convenient for the carrying out of its objects and purposes, including but not limited to the following:

(1) To sue and be sued, and as such to stand in judgment.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, lease, or otherwise, and to hold and use, any property, real, personal, or mixed, tangible or intangible, or any interest therein necessary or desirable for carrying out the objects and purposes of the district.

(4) To sell, transfer, and convey any property acquired by it, or any interest therein, at any time, to accomplish the objects and purposes of the district.

(5) To lease or sublease all or any portion of any property for a term not exceeding ninety-nine years at a fixed or variable rental rate without advertisement for public bids.

(6) To donate by fee simple title, or otherwise to convey, to the United States, the state, or to any political subdivision of the state, any lands, property, right-of-way, easement, servitude, or other thing of value, which the district may own or acquire, for use by such governmental entity to accomplish the objects and purposes of the district.

(7) To make and collect reasonable charges for the use of property of the district and for services rendered by the district.

(8) To enter into contracts to achieve the district's objects and purposes, including but not limited to contracts for professional and other services and for the purchase, lease, acquisition, sale, construction, operation, maintenance, and improvements of land, public works, and facilities, as the district may deem necessary or convenient to accomplish the objects and purposes of the district.

(9) To plan, develop, regulate, operate, and maintain activities and planned land uses to foster creation of new jobs, economic development, industry, health care, commerce, manufacturing, tourism, relocation of people and businesses to the area, transportation, offices, recreation, housing, conservation, the acquisition of land and improvements, and the construction, operation, and maintenance of facilities, improvements, and infrastructure, including buildings, runways, roads, bridges, drainage, and utilities, and other functions and activities on property owned or leased by the district to accomplish the objects and purposes of the district and to protect the public health and welfare.

(10) To require and issue licenses with respect to its properties and facilities.

(11) To regulate fees or rentals charged for use of privately owned facilities located on district property when such facilities are offered for use by the public or by a private industrial, commercial, research, or other economic development entity or activity.

(12) In its own name and behalf, to incur debt, and issue general obligation bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, and Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, for the establishment, operation, and maintenance of district property as an industrial park or to carry out the other public purposes of this Subpart and, without election, to issue revenue bonds, borrow money, and issue certificates of indebtedness, notes, and other debt obligations as evidence thereof and to provide for the manner and method of repayment.

(13) To develop, activate, construct, exchange, acquire, improve, repair, operate, maintain, lease, mortgage, sell, subject to the provisions of this Subpart, and pledge movable and immovable property, servitudes, facilities, and works under such terms and conditions as the district may deem necessary or appropriate for any public purpose, including industrial and commercial development, notwithstanding the limitations of R.S. 2:131.1 and 135.1, and Chapter 4 of Title 2, Chapter 13 of Title 33, and Chapter 10 of Title 41, all of the Louisiana Revised Statutes of 1950.

(14) To borrow money and pledge all or part of its revenues, leases, rents, and other advantages as security for such loans.

(15) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

B. The district, or any subdistrict created by the board, shall not be deemed to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana.

C. The district may create subdistricts as provided in this Subsection. The district shall publish notice of its intent to create a subdistrict in the official journal of the district. At least ten days after publication of such notice in the official journal of the district, the board shall conduct a public hearing on the question of creating such subdistrict. Thereafter, the board may designate one or more project areas within the boundaries of the district as a subdistrict of the district. Each subdistrict shall constitute a political subdivision of the state and shall be governed by the board. Each subdistrict shall have the same powers as the district and shall be given a name and designated as "Pollock Economic and Industrial Development District Subdistrict No. ___".

Acts 2007, No. 87, §1, eff. July 1, 2007.



RS 33:130.736 - Funding of the district

§130.736. Funding of the district

A. The board may levy annually and cause to be collected an ad valorem tax, provided that the amount, term, and purpose of such tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors of the district voting in an election held for that purpose.

B.(1) The board may levy and collect a sales and use tax within the boundaries of the district for such purposes and at such rate as provided by the proposition authorizing its levy, not exceeding one percent, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana, provided the proposition submitted to a vote in accordance with the Louisiana Election Code shall be approved by a majority of the qualified electors of the district voting in an election held for that purpose.

(2) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution, and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently defined in R.S. 47:301 et seq.

(3) Except where inapplicable, the procedure established by R.S. 47:301 et seq. shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement those sections and to make them applicable to the tax authorized in this Subsection shall be fixed in the resolution imposing the tax.

(4) The tax shall be imposed and collected uniformly throughout the district.

C. Any tax levied under this Section shall be in addition to all other taxes which the district or any other political subdivision within the district is now or hereafter authorized to levy and collect.

D. All funds derived under this Section may be used for any expenses or purposes of the district.

Acts 2007, No. 87, §1, eff. July 1, 2007.



RS 33:130.737 - Revenue bonds

§130.737. Revenue bonds

A. In addition to the authority contained in this Subpart, the district, or any subdistrict created by the district, may, in order to encourage the location or addition to commercial, research, or industrial or other enterprises authorized by this Subpart within the jurisdiction of the district, issue revenue bonds to acquire, purchase, lease, construct, or improve commercial, research, industrial, or other plant sites and buildings, or other capital improvements authorized in this Subpart, including energy and pollution abatement and control facilities and necessary property and appurtenances thereto, and may sell, lease, sublease, or otherwise dispose of by suitable and appropriate contract to any enterprise locating or existing within the jurisdiction of the district such sites, buildings, or facilities and appurtenances thereto, all or severally. The funds derived from the sale of such bonds may be disbursed in whole or in part upon delivery of the bonds as shall be provided in the contract between the district and the commercial, research, industrial, or other enterprise to be aided, encouraged, or benefitted.

B. Bonds issued under this Section shall be authorized by resolution of the board and shall be limited obligations of the district, or any subdistrict created by the board, the principal of and interest on which shall be payable solely from the income and revenue derived from the sale, lease, or other disposition of the project or facility to be financed by the bonds issued pursuant to this Section, or from the income and revenue derived from the sale, lease, or other disposition of any existing project or facility acquired, constructed, and improved under the provisions of this Subpart. However, in the discretion of the board, the bonds may be additionally secured by mortgage covering all or part of the project from which the revenues so pledged may be derived. Any refunding bonds issued pursuant to this Section shall be payable from any source described above or from the investment of any of the proceeds of the refunding bonds authorized pursuant to this Section, shall not constitute an indebtedness or pledge of the general credit of the district, or any subdistrict created by the board, within the meaning of any constitutional or statutory limitation of indebtedness, and shall contain a recital to that effect. Bonds of the district, or any subdistrict created by the board, shall be issued in such form, shall be in such denominations, shall bear interest, and shall mature in such manner and be executed by one or more members of the board of the body as provided in the resolutions authorizing the issuance thereof. Such bonds may be subject to redemption at the option of and in the manner determined by the board in the resolution authorizing the issuance thereof.

C. No bonds or other evidence of indebtedness may be issued under this Section without the prior approval of the State Bond Commission of the terms and provisions thereof.

D. Bonds issued under this Section shall be issued, sold, and delivered in accordance with the terms and provisions of a resolution to be adopted by the board. The resolution shall be published in the official journal of the district, and for a period of thirty days after said publication, any interested citizen may bring an action to contest the bonds and the security therefor, as provided in Article VI, Section 35(B) of the Constitution of Louisiana. If, after the expiration of thirty days, no suit has been filed, the issuance, sale, and security of the bonds shall be incontestable, and no court shall have authority to entertain any action questioning or contesting such matters.

Acts 2007, No. 87, §1, eff. July 1, 2007.



RS 33:130.738 - Securities

§130.738. Securities

Bonds, certificates, or other evidence of indebtedness issued by the district, or any subdistrict created by the board, pursuant to this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 2007, No. 87, §1, eff. July 1, 2007.



RS 33:130.739 - General compliances; enhancement

§130.739. General compliances; enhancement

A. No provision of this Subpart shall be construed so as to exempt the district, or any subdistrict created by the board, from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The board shall have the power and right to adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority and Women's Business Enterprise Act".

C. The financial records of the district, or any subdistrict created by the board, shall be audited pursuant to R.S. 24:513.

Acts 2007, No. 87, §1, eff. July 1, 2007.



RS 33:130.741 - Winn Parish Economic Development District; creation; territorial jurisdiction

SUBPART B-38. WINN PARISH ECONOMIC DEVELOPMENT DISTRICT

§130.741. Winn Parish Economic Development District; creation; territorial jurisdiction

A. The Winn Parish Economic Development District, hereinafter referred to as the "district", is hereby constituted and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district, acting through its board of commissioners, the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for economic and industrial development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The district created pursuant hereto shall be established for the primary object and purpose of promoting and encouraging the development of economic and industrial opportunities, stimulating the economy through renewed commerce and industry, and for the utilization and development of natural and human resources of the area by providing job opportunities.

C. The boundaries of the district shall be coterminous with the boundaries of Winn Parish, provided that the jurisdiction of the district shall not include towns or cities that have economic and industrial development districts similar to the district, except pursuant to a cooperative endeavor agreement with any such district.

Acts 2007, No. 269, §1, eff. July 6, 2007.



RS 33:130.742 - Board of commissioners; members; officers; employees

§130.742. Board of commissioners; members; officers; employees

A.(1)(a) The district shall be governed by a board of commissioners consisting of seven voting members who shall be qualified voters and taxpayers within the limits of Winn Parish during their term of office. The members of the board of commissioners shall be appointed by the governing authority of Winn Parish and nominated as follows:

(i) Three members shall be nominated by the Winn Parish Police Jury.

(ii) Three members shall be nominated by the Winn Parish Chamber of Commerce.

(iii) One member shall be nominated by the mayor of the city of Winnfield.

(b) In the event that any nominee is not appointed by the governing authority of Winn Parish, the person or entity making such nomination shall continue to nominate persons until a nominee or nominees are approved by the governing authority of Winn Parish.

(c) At the first meeting of the board, four of the initial members shall be selected by lot at the first meeting of the district to serve two-year terms and three to serve three-year terms. All successors shall be appointed to three-year terms. No member may be appointed to serve for more than two successive terms.

(2) Any member whose term has expired and has not been replaced shall continue to serve until replaced. Any vacancy, which occurs prior to the expiration of the term for which a member of the board of commissioners has been appointed shall be filled in the same manner as the original appointment for the unexpired term.

B. The members of the board of commissioners shall not receive per diem or be paid a salary for serving on the board.

C. Members of the board, individually, and members of their immediate family are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the district.

D. Elected officials are prohibited from serving on the board of commissioners.

E. The board of commissioners shall elect from among its own members a president, a vice president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board of commissioners, the offices of secretary and treasurer may be held by one person. The board of commissioners may designate or select an executive director, who shall not be a member of the board of commissioners and who may be employed or serve at the will of the board of commissioners.

F. Four members of the board of commissioners shall constitute a quorum provided that two of the members present are officers of the board of commissioners.

G. The board of commissioners shall prescribe rules to govern its meetings. The board of commissioners may contract with and employ attorneys, clerks, engineers, deputy commissioners, a director, and other agents and employees and shall fix their compensation and terms of employment.

Acts 2007, No. 269, §1, eff. July 6, 2007.



RS 33:130.743 - Powers of district

§130.743. Powers of district

The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, or otherwise, but not by expropriation, all property, including rights of way; to hold and use any franchise or property, real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, including but not limited to the establishment, maintenance, and operation of industrial parks, ports, harbors, and terminals.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district.

(5) In its own name and on its own behalf, to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected certain taxes as provided in this Subpart and as may be provided by general law.

(6) To require and issue licenses with respect to its properties and facilities.

(7) To regulate the imposition of fees and rentals charged by the district for its facilities and services rendered by it.

(8) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(9) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

Acts 2007, No. 269, §1, eff. July 6, 2007.



RS 33:130.744 - Economic and industrial development

§130.744. Economic and industrial development

A.(1) The district shall have the power to construct and acquire facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district or outside the district if the project is undertaken conjointly with other local units of government, under the authority of the Local Services Law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, drainage, sewage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties.

(2) The district shall also have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board of commissioners may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, resources, and special tax revenues to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. The district shall be empowered to enter into leases.

(3) The resolution or ordinance adopted by the board of commissioners authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the district. For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale, or other disposition of district property, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of thirty days.

B. The district shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To acquire, whether by purchase, exchange, gift, lease, or otherwise, but not by expropriation and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all immovable and movable properties, which the board of commissioners may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof all as may be provided for in the lease agreement to which the district may become a part.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board of commissioners may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board of commissioners finds any such actions to be in furtherance of the purposes for which the district was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5)(a) To enter into any cooperative financing associated with economic and industrial development between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual.

(b) To enter into any economic or industrial development project between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Such methods of cooperative development shall include, but not be limited to any number of joint development agreements and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the district shall attempt to obtain the most favorable arrangement available in order to protect and ensure economic and industrial development.

(c) To cooperate with and to engage in cooperative endeavors with other persons and entities as provided by Article VII, Section 21(H) of the Constitution of Louisiana to provide a means by which owners of such properties who expand, restore, improve, and develop them may pay ad valorem taxes for five years based upon the assessed valuation of the property for the year prior to the commencement of the expansion, restoration, improvement, or development.

Acts 2007, No. 269, §1, eff. July 6, 2007.



RS 33:130.745 - Taxes; borrowing money

§130.745. Taxes; borrowing money

A. The board of commissioners may, when necessary, levy annually an ad valorem tax, provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in an election.

B.(1) The board of commissioners may, subject to approval of a majority of the electors voting at an election held for the purpose, levy and collect a sales and use tax within the boundaries of the district for such purposes and at such rate as provided by the proposition authorizing its levy, not exceeding one percent, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana.

(2) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently provided for in Chapters 2 and 2-D of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

(3) Except where inapplicable, the procedure established by such Chapters shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement those Sections and to make them applicable to the tax herein authorized shall be fixed in the resolution imposing the tax.

(4) The tax shall be imposed and collected uniformly throughout the district.

(5)(a) In the event there is another economic development district with similar powers to levy taxes with an overlapping jurisdiction, no tax provided hereunder shall be permitted to the extent it would result in a double tax on such overlapping jurisdiction.

(b) In the event that the district levies a tax, so long as the tax so levied is pledged to secure bonds, changes in the boundaries of the district, as a result of the creation of new economic development districts within the district or the annexation of property by a city within the district, or for any other reason, shall not result in a change in the tax on property levied by the district and such tax shall remain in full force and effect until all outstanding bonds secured by such tax of the district have been paid in full and discharged.

C. All funds derived under this Section may be used only for expenses or specified purposes of the district. The board of commissioners shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving-loan guarantee fund, to be used to guarantee industrial or business terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan guarantees shall be made only when adequate financing for the project is unavailable through normal lending channels and the project represents a sound business venture that is financially and economically feasible.

(b) Loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and to finance acquisition of land, existing structures, machinery, or equipment and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions, and the guarantee shall never exceed forty percent of the cost of the total project. In addition, the district shall attempt to obtain the most favorable security available under the circumstances to protect and ensure the recovery of its commitment under the guarantee.

(d) Loan guarantees may be evaluated for the economic impact in terms of the number and types of jobs created or saved.

(e) Loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan guarantees shall be targeted to industries, manufacturing firms, and wholesale distribution firms and service firms.

(g) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Section.

(2) An economic development operation fund, for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district including but not limited to planning assistance, surveys, land use studies, professional and technical services, and other services necessary to effectuate a unified industrial development plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

D. Any tax levied under this Section shall be in addition to all other taxes, which the city, parish, or any other political subdivision within the parish of Winn are now or hereafter authorized to levy and collect.

Acts 2007, No. 269, §1, eff. July 6, 2007.



RS 33:130.746 - Obligations of the district

§130.746. Obligations of the district

A. The district shall have authority to incur debt for any one or more of its lawful purposes set forth in this Subpart, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt and to provide for the security and payment thereof.

B.(1) The district may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in an election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provisions of this Subpart all of which purposes are hereby found and declared to be public purposes and functions of the state of Louisiana, which are delegated to the district.

(2) The district may in its own name and behalf issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Subpart, including improvement revenue bonds. Such bonds shall be issued in the manner as provided in R.S. 39:991 through 1001, and R.S. 39:1011 through 1024.

(3) The district may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the district derived from any lawful sources, including fees, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board of commissioners of the district at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board of commissioners referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, not to exceed five mills, authorized by R.S. 33:130.745, for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time such certificates are outstanding.

(5) The board of commissioners, as the governing authority of the district, is authorized to adopt all necessary resolutions or ordinances which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations or for the voting of a property tax millage, which resolutions or ordinances may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution or ordinance authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution or ordinance and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of such resolution or ordinance or to draw in question the legality of such bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

Acts 2007, No. 269, §1, eff. July 6, 2007.



RS 33:130.747 - Securities

§130.747. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 2007, No. 269, §1, eff. July 6, 2007.



RS 33:130.748 - Exemption from taxation

§130.748. Exemption from taxation

The district and all properties at any time owned by the district and the income therefrom and all bonds, certificates, and other evidence of indebtedness issued by the district under this Subpart and the interest or income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 2007, No. 269, §1, eff. July 6, 2007.



RS 33:130.749 - General compliances; enhancement

§130.749. General compliances; enhancement

A. No provisions of this Subpart shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The district shall have the power and right to adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority and Women's Business Enterprise Act".

C. The financial records of the district shall be subjected to audit pursuant to R.S. 24:513.

Acts 2007, No. 269, §1, eff. July 6, 2007.



RS 33:130.751 - Louisiana Community Economic Development Act

SUBPART B-39. LOUISIANA COMMUNITY ECONOMIC

DEVELOPMENT ACT

§130.751. Louisiana Community Economic Development Act

This Subpart may be cited as the "Louisiana Community Economic Development Act".

Acts 2007, No. 374, §1, eff. July 10, 2007.



RS 33:130.752 - Definitions

§130.752. Definitions

For the purposes of this Subpart, the following terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) "Community development corporation" means a nonprofit corporation which satisfies all of the following:

(a) Is chartered pursuant to Chapter 2 of Title 12 of the Louisiana Revised Statutes of 1950.

(b) Is tax exempt pursuant to Section 501(c)(3) of the Internal Revenue Code of 1986, as amended.

(c) Has a primary mission of developing and improving low-income communities and neighborhoods through economic and related development.

(d) Has activities and decisions initiated, managed, and controlled by the constituents of the community served.

(e) Has a primary function of developing projects and activities designed to enhance the economic opportunities of the people in the community served, including efforts to enable them to become owners and managers of small businesses, producers of affordable housing, and providers of jobs in the community served.

(f) Does not provide credit, capital, or other assistance from public funds in an amount greater than twenty-five thousand dollars at one time or in one transaction.

(g) Is not a nonprofit organization with the sole purpose of providing housing to neighborhoods or technical assistance to other nonprofit organizations.

(h) Has been certified or recertified as a community development corporation as provided in this Subpart.

(2) "Community development financial institution" means an organization which satisfies all of the following:

(a) Has a primary mission of promoting community development by providing credit, capital, or development services to small businesses or home mortgage assistance to individuals, including, but not limited to, capital access programs, micro-lending, franchise financing, and guaranty performance bonds.

(b) Maintains, through representation on its governing board, accountability to persons in need of the institution's services.

(c) Is not an agent or instrumentality of the United States, or of a state or political subdivision of a state, nor maintains an affiliate relationship with any of these entities.

(d) Maintains a goal of providing a majority of its services to low-income individuals, minorities, or females or in rural areas.

(e) Provides capital and technical assistance to small or micro-businesses or mortgage assistance to individuals.

(f) Does not provide credit, capital, or other assistance in an amount greater than two hundred fifty thousand dollars at one time or in one transaction.

(g) Has been certified or recertified as a community development financial institution as provided in this Subpart.

(h) May be a federally chartered or state-chartered financial institution holding company which qualifies as a community development financial institution only if the holding company and the subsidiaries and affiliates of the holding company collectively satisfy the requirements of this Subpart.

(3) "Department" means the Louisiana Department of Economic Development.

(4) "Low income" means an income level at or below eighty percent of the mean income for a family of similar size within this state.

Acts 2007, No. 374, §1, eff. July 10, 2007.



RS 33:130.753 - Duties of the department

§130.753. Duties of the department

A. The department may use a portion of the funds appropriated for carrying out the provisions of this Subpart to contract with an appropriate entity or entities to assist in carrying out its duties and responsibilities pursuant to this Subpart.

B. The duties and responsibilities of the department are as follows:

(1) Certifying entities as community development corporations and community development financial institutions.

(2) Administering grants and loans to community development corporations and community development financial institutions from grant funds appropriated by the legislature for that specific purpose.

(3) Providing technical support to assist community development corporations served pursuant to this Subpart in developing their organizational capacity and implementing projects successfully.

(4) Certifying such donations, contributions, and sales below cost that meet the criteria as eligible for a tax credit as specified in R.S. 47:6031.

C. Repealed by Acts 2010, No. 1034, §3.

Acts 2007, No. 374, §1, eff. July 10, 2007; Acts 2010, No. 1034, §3.



RS 33:130.754 - Criteria for certification as a community development corporation or a community development financial institution

§130.754. Criteria for certification as a community development corporation or a community development financial institution

A. The department shall establish criteria, by rule promulgated in accordance with the Administrative Procedure Act, R.S. 49:950, et seq., for the certification of an entity as a community development corporation and as a community development financial institution consistent with the provisions of this Subpart.

B. Application for certification shall comply with all the following:

(1) Be in writing, sworn to and signed before a notary public, and in the form prescribed by the department in rule.

(2) Contain the information the department requires by rule, including, but not limited to, the names and addresses of the partners, officers, directors or trustees, and those principal owners or members. This information shall provide the basis for investigations and findings contemplated by Subsection D of this Section.

C. At the time application is made, the applicant shall pay to the department a fee for investigating the application, as prescribed by the department by rule, in an amount sufficient to defray the department's costs of investigating the applicant.

D. Upon the filing of the application and the payment of the fees, the department shall investigate the facts concerning the application and the applicable requirements of Subsection B of this Section.

E. Certification of a community development corporation or a community development financial institution shall expire two years from the date of the certification. This certification may be renewed for subsequent two-year periods upon application by the corporation or institution and approval by the department.

F. Financial reports.

(1) Certified community development corporations and certified community development financial institutions shall file with the department, on or before the anniversary date of their certification, an annual financial report for the preceding calendar year.

(2) An analysis and summary of these reports shall be included in the department's annual report to the legislature.

(3) Such financial report shall be in writing, sworn to and signed by a notary public, and in the form prescribed by the department by rule.

(4) Such financial report shall contain, but is not limited to, the following information:

(a) Balance sheets for the beginning and end of the accounting period, including a reconciliation of surplus.

(b) A statement of income and expenses for the period.

(c) A schedule of assets used by and useful for the corporation or institution to conduct its business.

(d) An analysis of charges for the period.

(e) A statement of the size and type of loans, either owed by or owed to the corporation or institution.

G. The department shall not renew certification of a corporation or an institution upon a finding that the corporation or institution does not comply with the applicable provisions of Subsection B of this Section.

H. The department shall revoke the certification of a corporation or an institution upon the finding that the corporation or institution does not comply with the applicable provisions of Subsection B of this Section.

I. Denial of certification, denial of renewal of certification or revocation of certification.

(1) The department shall serve notice of intent not to grant certification, intent not to renew a certification, or intent to revoke a certification upon the corporation or institution with a brief statement of the reasons alleged.

(2) Such notice shall be served by certified mail or by mail service requiring a return receipt.

(3) The corporation or institution may request a hearing within thirty days of receiving notice by filing a request for a hearing with the department. Such hearing shall be conducted pursuant to the provisions of the Administrative Procedure Act, R.S. 49:950, et seq.

(4) The department shall certify such donations, contributions, and sales below cost, as appropriate, as eligible for a tax credit, as specified in R.S. 47:6031.

Acts 2007, No. 374, §1, eff. July 10, 2007.



RS 33:130.755 - Grants and loans to community development corporations and community development financial institutions

§130.755. Grants and loans to community development corporations and community development financial institutions

A. Criteria for grants and loans.

(1) The department shall establish and implement criteria for grants and loans to community development corporations and community development financial institutions.

(2) Grant and loan criteria shall be set forth in rules, promulgated in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

(3) Such criteria shall require that an applicant demonstrate a capacity to engage in the community development projects and sufficient organizational structure to ensure proper management.

B. The total amount of grants and loans administered pursuant to this Subpart shall not exceed one million dollars for all recipients in any one fiscal year.

C. A single community development corporation or community development financial institution shall not receive more than ten percent of the total amount of grants and loans funds administered pursuant to this Subpart in any one fiscal year.

D. The department may receive funds from both state appropriations and private contributions.

Acts 2007, No. 374, §1, eff. July 10, 2007.



RS 33:130.756 - Performance audit required

§130.756. Performance audit required

The department shall contract for a performance audit at the end of the fourth year of implementation of this Subpart.

Acts 2007, No. 374, §1, eff. July 10, 2007.



RS 33:130.757 - Expiration of Subpart

§130.757. Expiration of Subpart

Unless reauthorized by the legislature, the provisions of this Subpart shall expire on August 15, 2012 and this Subpart and all other laws and regulations governing, authorizing, and otherwise dealing with community development corporations and community development financial institutions are deemed repealed on that date. However, any tax credit earned pursuant to R.S. 47:6031 may be carried forward as a tax credit against taxes as provided for in that Section.

Acts 2007, No. 374, §1, eff. July 10, 2007.



RS 33:130.761 - Creation; purpose; boundaries

SUBPART B-40. IBERIA ECONOMIC

DEVELOPMENT AUTHORITY

§130.761. Creation; purpose; boundaries

A. The Iberia Economic Development Authority, referred to in this Subpart as the "authority", is hereby constituted and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the authority, acting through its board of commissioners, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for industrial, commercial, research, and economic development purposes.

B. The authority is created for the purpose of promoting, encouraging, and participating in industrial development to stimulate the economy through commerce, industry, and research and for the utilization and development of natural, physical, and human resources of the area by providing job opportunities.

C. The boundaries of the authority shall be coterminous with the boundaries of Iberia Parish.

Acts 2008, No. 918, §1.



RS 33:130.762 - Board of commissioners; membership

§130.762. Board of commissioners; membership

A.(1) The authority shall be governed by a board of commissioners, referred to in this Subpart as the "board", consisting of five members, as provided in this Section, all of whom shall be citizens of the United States.

(2) The members of the board shall be appointed by the Iberia Parish Council from a list of nominees submitted by the Iberia Industrial Development Foundation as follows:

(a) One member of the business community whose residence or place of business is located within the boundaries of Iberia Parish Council District Number Ten, Eleven, or Twelve.

(b) One member of the business community whose residence or place of business is located within the boundaries of Iberia Parish Council District Number Thirteen or Fourteen.

(c) One member of the business community whose residence or place of business is located within the boundaries of Iberia Parish Council District Number Eight or Nine.

(d) One member whose residence or place of business is located within the boundaries of Iberia Parish Council District One, Two, Three, Four, Five, Six, or Seven.

(e) One at-large member.

(3)(a) Board members shall serve an initial term of three years. Upon expiration of such initial terms, two of their successors shall serve terms of two years, and three of their successors shall serve terms of three years, as determined by board bylaws. Board members may succeed themselves but shall not serve more than two consecutive terms.

(b) Service by a board member for two or more years of a term shall be considered service for a three-year term.

B. Any vacancy in the membership of the board shall be filled for the remainder of the unexpired term.

C. Any member of the board may be removed for cause upon the recommendation of a majority of the board.

D. The members of the board shall serve without compensation.

E. Members of the board, individually, and members of their immediate families are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the authority.

Acts 2008, No. 918, §1.



RS 33:130.763 - Board officers; meetings; quorum; rules; report

§130.763. Board officers; meetings; quorum; rules; report

A. The board shall elect from among its own members a chairperson, a vice chairperson, a secretary, and a treasurer, whose duties shall be those usual to such offices. The offices of secretary and treasurer may be held by one person.

B. The board shall meet in regular session once each month and shall also meet in special session as often as the chairperson convenes the board or on the written request of three members. Three members of the board present at a meeting shall constitute a quorum.

C.(1) The board shall prescribe rules to govern its meetings, and the chairperson shall not be required to vote except in case of a tie vote.

(2) The authority shall maintain suitable offices in the parish of Iberia.

D. The authority shall render annually to the Iberia Parish Council, within one hundred twenty days following the end of each calendar year, a financial report disclosing all receipts and disbursements of the authority.

Acts 2008, No. 918, §1.



RS 33:130.764 - Advisory committee

§130.764. Advisory committee

The board of commissioners may establish and appoint an advisory committee, which shall meet periodically with the board.

Acts 2008, No. 918, §1.



RS 33:130.765 - Powers of the authority

§130.765. Powers of the authority

A. The authority, acting by and through its board, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to the following rights and powers:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by donation, grant, purchase, or lease all property, including servitudes or rights of use; to hold and use any property, immovable or movable, corporeal or incorporeal, or any interest therein, necessary or desirable for carrying out the objects and purposes of the authority, including but not limited to the establishment, maintenance, and operation of industrial parks.

(4) To receive any sum of money, or property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(5) To enter into contracts for the purchase, acquisition, construction, maintenance, and improvement of works and facilities necessary in connection with the purposes of the authority.

(6) To grant rights-of-way to erect, construct, lay, operate, and maintain gas, water, sewer, electric, or other utility systems and equipment for the purposes of providing such utilities to persons and entities located within industrial parks, industrial plant buildings, and subordinate and related facilities constructed or acquired by the authority. The authority may select utility service providers, subject to the provisions of R.S. 33:4160.1 and 4160.2 and R.S. 45:123 and all applicable orders of the Louisiana Public Service Commission, for facilities constructed or acquired by the authority.

(7) In its own name and on its own behalf to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected ad valorem taxes as provided in this Subpart and as may be provided by general law.

(8) To require and issue licenses with respect to its properties and facilities.

(9) To regulate the imposition of fees and rentals charged by the authority for its facilities and for services rendered by it.

(10) To mortgage properties constructed or acquired and to borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(11) To sell immovable property owned by the authority after legal notice as provided by law for the judicial sale of immovable property.

(12) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(13) To contract, upon such terms as it may agree upon, for legal, financial, engineering, and other professional services necessary or expedient in the conduct of its affairs.

(14) To utilize the services of the executive departments of the state upon mutually agreeable terms and conditions.

(15) To do any and all things necessary or proper for the government, regulation, development, and control of the business of the district.

B. The legislature may confer additional powers upon the authority not inconsistent with the provisions of this Subpart, provided that no such provisions shall impair any contract lawfully entered into by the authority.

Acts 2008, No. 918, §1; Acts 2015, No. 363, §1.



RS 33:130.766 - Industrial development

§130.766. Industrial development

A.(1) The authority shall have the power to construct and acquire industrial parks and industrial plant buildings, and subordinate and related facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the authority, or outside the authority if the project is undertaken conjointly with another parish or with other local units of government, under the authority of the local services law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, drainage, sewers, sewerage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties, consistent with applicable parish regulations and policies.

(2)(a) The authority may also sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the authority all or any part of a site, building, or other property owned by the authority.

(b) In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the authority, the board of commissioners may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the authority. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenue to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the authority. The board shall not dispose of any property of the authority for less than the fair market value of the property as defined in R.S. 47:2321.

(c) The authority may enter into leases having a term, including all renewal terms, not to exceed fifty years in the aggregate, provided that there shall be a provision for periodic adjustments of the rental rate, commensurate with economic conditions, during the fifty-year term.

(d) Repealed by Acts 2015, No. 363, §2.

(3)(a) The resolution or ordinance adopted by the board authorizing any lease, sale, or other disposition of lands, buildings, or other property of the authority or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition.

(b) A proposed resolution or ordinance may be placed on the agenda of any board meeting and introduced by any board member.

(c) After a proposed resolution or ordinance has been introduced, copies of it shall be provided to all board members. The title of a proposed resolution or ordinance shall be published once in the official journal of the authority. The notice shall indicate the time and place where the board will consider its adoption.

(d) No resolution or ordinance shall be adopted until a public hearing on it has been held. No resolution or ordinance shall be adopted at the meeting at which it is introduced.

(e) The board shall publish each resolution or ordinance adopted by the board pursuant to this Paragraph once in the official journal of the authority, within twenty days of its adoption and prior to its effective date.

(f) Unless a resolution or ordinance specifies an earlier or later effective date, the resolution or ordinance shall take effect on the thirtieth day after the meeting in which the resolution or ordinance was adopted.

B. The authority shall have the following additional powers:

(1) To acquire, whether by purchase, exchange, donation, lease, or otherwise, and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all immovable and movable properties which the board of commissioners may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the obligations thereof, all as may be provided for in the lease agreement to which the authority may become a party.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the authority whenever the board finds any such actions to be in furtherance of the purpose for which the authority was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the authority, and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5) To enter into any cooperative endeavor or any other form of cooperative development activity for the purposes of the authority. For purposes of this Subpart, cooperative endeavor means any form of economic development assistance or collaboration between or among the authority and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. A cooperative endeavor shall include but not be limited to the following:

(a) Cooperative financing of an economic development project, which shall include loan guarantees, land write-downs, grants, lease guarantees, or any form of financial subsidy or incentive that complies with the provisions of Article VII, Section 14 of the Constitution of Louisiana.

(b) Cooperative development which shall include but not be limited to any number of joint development agreements such as condominiums and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the authority shall attempt to obtain the most favorable security available in order to protect and ensure recovery of sums loaned or paid pursuant to such financing.

Acts 2008, No. 918, §1; Acts 2015, No. 363, §§1, 2.



RS 33:130.767 - Funding sources; ad valorem tax; borrowing money

§130.767. Funding sources; ad valorem tax; borrowing money

A.(1) The board may levy annually an ad valorem tax on all property located within the boundaries of the authority, provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting on the proposition in a special election held for that purpose.

(2) Prior to the levying of any tax authorized by Paragraph (1) of this Subsection, the board shall request and receive approval to levy such tax from the Iberia Parish Council.

B. All funds derived under this Section may be used for any expenses or purposes of the authority. The board of commissioners may establish and maintain other special accounts as it may deem necessary.

Acts 2008, No. 918, §1.



RS 33:130.768 - Obligations of the authority

§130.768. Obligations of the authority

A. The authority shall have authority to incur debt for any one or more of its lawful purposes set forth in this Subpart, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt, and to provide for the security and payment thereof.

B.(1) The authority may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in a special election called and conducted under the authority of the Louisiana Election Code.

(2) The authority may in its own name and behalf issue revenue bonds for the purposes for which the authority is created or is authorized to act under any of the provisions of this Subpart, including industrial and commercial development revenue bonds. Said bonds shall be issued in the manner as provided for in R.S. 39:991 through 1001 and 1011 through 1024, and Chapter 7 of Title 51 of the Louisiana Revised Statutes of 1950, as amended.

(3) The board, with approval of the Iberia Parish Council, is authorized to adopt all necessary resolutions or ordinances which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations, or for the voting of a property tax millage, which resolutions or ordinances may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(4) For a period of thirty days from the date of publication of any resolution or ordinance authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the authority, any interested person may contest the legality of such resolution or ordinance and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of said bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(5) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the authority shall be subject to approval by the State Bond Commission.

(6) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

(7) Such bonds shall not constitute general obligations of the state of Louisiana or the parish of Iberia.

Acts 2008, No. 918, §1.



RS 33:130.769 - Securities

§130.769. Securities

Bonds, certificates, or other evidences of indebtedness issued by the authority under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 2008, No. 918, §1.



RS 33:130.770 - Exemption from taxation

§130.770. Exemption from taxation

The authority and all properties at any time owned by the authority and the income therefrom and all bonds, certificates, and other evidences of indebtedness issued by the authority under this Subpart and the interest or income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 2008, No. 918, §1.



RS 33:130.771 - General compliances; enhancement; budget

§130.771. General compliances; enhancement; budget

A. No provision of this Subpart shall be construed to exempt the authority from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The authority shall have the power and right to award contracts to, and to establish set-aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, known as the "Louisiana Minority and Women's Business Enterprise Act".

C.(1) The board shall annually prepare a financial statement which shall be presented to the legislative auditor pursuant to the provisions of R.S. 24:513.

(2) Within thirty days following submission of the financial statement to the legislative auditor, the board or a designated board officer shall present to the Iberia Parish Council at a public meeting a copy of such statement for public review.

D. The board shall submit to the Iberia Parish Council an annual proposed budget for the operation of the authority for the upcoming fiscal year. The budget shall be deemed accepted unless rejected by a two-thirds vote of the parish council. After the budget has been accepted by the parish council, the authority may incur liabilities and make expenditures during the fiscal year in accordance with such budget.

E. All expenses associated with this Section shall be borne by the authority.

Acts 2008, No. 918, §1.



RS 33:130.781 - Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.

SUBPART B-41. PARISH CONVENTION CENTER COMMISSIONS

§130.781. Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.



RS 33:130.791 - St. Tammany Parish Geographic Information System District; creation; purpose; boundaries

SUBPART B-42. ST. TAMMANY PARISH GEOGRAPHIC

INFORMATION SYSTEM DISTRICT

§130.791. St. Tammany Parish Geographic Information System District; creation; purpose; boundaries

A.(1) The governing authority of the parish of St. Tammany may create and establish a body politic and corporate entity for the purpose of the development and application of geographic information systems, including but not limited to base data regarding property ownership, population, demographics, political boundaries, emergency service areas, land use, streets, addresses, roads, bridges, utilities, easements, servitudes, rights-of-way, subdivisions, flood plains, and subdivision restrictions.

(2) If created and established pursuant to this Section, the district shall be a political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana, and shall be known as the St. Tammany Parish Geographic Information System District, referred to in this Subpart as the "district".

(3) The district may also assist with homeland security and emergency preparedness as well as the technical aspects and support of the various geographic information system computer systems of political subdivisions and other public entities within the parish of St. Tammany, including but not limited to advice and support on geographic information system hardware, software, networking, or other such geographic information system information technology issues.

(4) No other provision of this Subpart shall be effective or operative unless the district is created and established by the governing authority of the parish of St. Tammany pursuant to the provisions of this Section.

B. The boundaries of the district shall be coterminous with the boundaries of the parish of St. Tammany.

Acts 2014, No. 155, §1, eff. May 22, 2014.



RS 33:130.792 - Board of commissioners; membership

§130.792. Board of commissioners; membership

A. The district shall be governed by a board of commissioners, referred to in this Subpart as the "board", composed of no less than five and no more than nine members as follows:

(1) The president of the parish of St. Tammany or his designee.

(2) The assessor of the parish of St. Tammany or his designee.

(3) One member shall be appointed by the governing board of the St. Tammany Parish Communication District No. 1 who may be a member of the governing board of the district.

(4) One member who represents municipalities located within the parish of St. Tammany shall be appointed by the governing authority of the parish of St. Tammany. The governing authority shall appoint the person who is selected by a majority of the mayors of all of the municipalities located within the parish of St. Tammany.

(5) One member who represents fire districts located within the parish of St. Tammany shall be appointed by the governing authority of the parish of St. Tammany. The governing authority shall appoint the person who is selected by a majority of fire chiefs of all of the fire districts located in the parish of St. Tammany.

(6) The governing authority of the parish of St. Tammany may appoint up to four additional members of the board. Each additional member may represent a political subdivision, organization, or other entity located within the parish of St. Tammany; however, only one member may be appointed to represent any particular political subdivision, organization, or entity. The parish governing authority may establish criteria that a political subdivision, organization, or other entity must meet in order to be represented on the board.

B.(1) Board members serving pursuant to Paragraphs (A)(3), (4), and (5) of this Section shall serve four-year terms after initial terms as provided for in this Paragraph. One member shall serve an initial term of two years; one member shall serve three years; and one member shall serve four years, all as determined by lot at the first meeting of the board. Board members serving pursuant to Paragraph (A)(6) of this Section shall serve four-year terms. The first two members appointed pursuant to Paragraph (A)(6) of this Section shall serve initial terms of two years.

(2) Each board member serving pursuant to Paragraphs (A)(1) and (2) of this Section shall serve during his term of office.

(3) Any designee serving on the board shall serve at the pleasure of the designating authority.

C. Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled for the remainder of the unexpired term in the same manner as the original appointment.

D. Members shall be eligible for reappointment.

E. The members of the board shall serve without compensation.

Acts 2014, No. 155, §1, eff. May 22, 2014.



RS 33:130.793 - Board officers; meetings quorum; rules report

§130.793. Board officers; meetings quorum; rules report

A. The board shall elect from its members a chair, a vice chair, a secretary, and a treasurer. The board may combine such offices or elect other officers as it deems necessary.

B. The board shall keep minutes of all meetings and shall make them available through the secretary of the board to residents of the district. The minute books and archives of the district shall be maintained by the secretary of the board. The monies, funds, and accounts of the district shall be in the official custody of the board.

C. The board may adopt bylaws or such other rules and regulations as it deems necessary or advisable for conducting its business affairs.

D. The board shall hold regular meetings at least quarterly and may hold special meetings at such times and places within the district as may be prescribed by the board.

E. A majority of the members of the board shall constitute a quorum for the transaction of business.

Acts 2014, No. 155, §1, eff. May 22, 2014.



RS 33:130.794 - Powers and duties

§130.794. Powers and duties

A. The district shall have and exercise all powers of a political subdivision necessary or convenient for the purpose of funding the district and carrying out its objects and purposes, including but not limited to the following:

(1) To incur debt.

(2) To sue and be sued.

(3) To adopt, use, and alter at will a corporate seal.

(4) To adopt bylaws and rules and regulations.

(5) To receive by gift, grant, donation, or otherwise any sum of money, property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(6) To enter into contracts, agreements, or cooperative endeavors with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or individual.

(7) To elect officers and appoint agents and employees, prescribe their duties, and fix their compensation.

(8) To acquire property by purchase, gift, grant, donation, lease, or otherwise.

(9) To establish monetary, bank, and investment accounts.

(10) To establish committees or subcommittees.

(11) The provisions of this Section shall not be construed to authorize or grant the power of expropriation to the St. Tammany Parish Geographic Information System District.

B. The district shall not be deemed to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana.

Acts 2014, No. 155, §1, eff. May 22, 2014.



RS 33:130.795 - Budget

§130.795. Budget

A. The board shall adopt an annual budget in accordance with the Local Government Budget Act, R.S. 39:1301 et seq.

B. The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

Acts 2014, No. 155, §1, eff. May 22, 2014.



RS 33:130.801 - Creation; purpose; boundaries

SUBPART B-43. LINCOLN PARISH

GEOGRAPHIC INFORMATION SYSTEM DISTRICT

§130.801. Creation; purpose; boundaries

A.(1) The governing authority of Lincoln Parish may create and establish a body politic and corporate entity for the purpose of the development and application of geographic information systems, including but not limited to base data regarding property ownership, population, demographics, political boundaries, emergency service areas, land use, streets, addresses, roads, bridges, utilities, easements, servitudes, rights-of-way, topography, subdivisions, flood plains, and subdivision restrictions.

(2) If created and established pursuant to this Section, the district shall be a political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana, and shall be known as the Lincoln Parish Geographic Information System District, referred to in this Subpart as the "district''.

(3) The district may also assist with homeland security and emergency preparedness as well as the technical aspects and support of the various computer systems of political subdivisions and other public entities within Lincoln Parish, including but not limited to advice and support on any hardware, software, networking, or other such information technology issues.

(4) No other provision of this Subpart shall be effective or operative unless the district is created and established by the Lincoln Parish Police Jury pursuant to this Section.

B. The boundaries of the district shall be coterminous with the boundaries of Lincoln Parish.

Acts 2009, No. 69, §1, eff. June 16, 2009.



RS 33:130.802 - Board of commissioners; membership

§130.802. Board of commissioners; membership

A.(1) The district shall be governed by a board of commissioners, referred to in this Subpart as the "board", consisting of members as provided in this Subsection.

(2) The following shall be members of the board:

(a) The assessor of Lincoln Parish or the assessor's designee.

(b) One member appointed by the governing authority of Lincoln Parish.

(c) One member appointed by the governing authority of Ruston.

(d) One member appointed by the governing authority of the Lincoln Parish Communications District.

(e) The sheriff of Lincoln Parish or the sheriff's designee.

(f) One member appointed by the governing authority of the Lincoln Parish Fire Protection District.

(g) The clerk of court of Lincoln Parish or the clerk's designee.

(3) The governing authority of Lincoln Parish may appoint up to four additional members of the board. Each such additional member shall represent a political subdivision or other entity with an interest in the purpose of the district, and only one member may be appointed to represent any particular subdivision or entity. The parish governing authority may establish criteria that a subdivision or entity must meet in order to have a representative on the board.

B.(1) Board members serving pursuant to Subparagraphs (A)(2)(b), (c), (d), and (f) of this Section shall serve four-year terms after initial terms as provided for in this Paragraph. One member shall serve an initial term of one year; one member shall serve an initial term of two years; one member shall serve an initial term of three years; and one member shall serve an initial term of four years, all as determined by lot at the first meeting of the board.

(2)(a) Each board member serving pursuant to Subparagraphs (A)(2)(a), (e), and (g) of this Section shall serve during his term of office.

(b) Any designee serving on the board shall serve at the pleasure of the designating authority.

(3) Board members serving pursuant to Paragraph (A)(3) of this Section shall serve at the pleasure of the appointing authority.

C. Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled for the remainder of the unexpired term in the same manner as the original appointment.

D. Members shall be eligible for reappointment.

E. The members of the board shall serve without compensation.

Acts 2009, No. 69, §1, eff. June 16, 2009.



RS 33:130.803 - Board officers; meetings; quorum; rules; report

§130.803. Board officers; meetings; quorum; rules; report

A. The board shall elect from its members a chair, a vice chair, a secretary, and a treasurer. The board may combine such offices or elect other officers as it may deem necessary.

B. The board shall keep minutes of all meetings and shall make them available through the secretary of the board to residents of the district. The minute books and archives of the district shall be maintained by the secretary of the board. The monies, funds, and accounts of the district shall be in the official custody of the board.

C. The board may adopt bylaws or such other rules and regulations as it deems necessary or advisable for conducting its business affairs.

D. The board shall hold regular meetings at least quarterly and may hold special meetings at such times and places within the district as may be prescribed by the board.

E. A majority of the members of the board shall constitute a quorum for the transaction of business.

Acts 2009, No. 69, §1, eff. June 16, 2009.



RS 33:130.804 - Powers and duties

§130.804. Powers and duties

A. The district shall have and exercise all powers of a political subdivision necessary or convenient for the purpose of funding the district and carrying out its objects and purposes, including but not limited to the following:

(1) To incur debt.

(2) To sue and be sued.

(3) To adopt, use, and alter at will a corporate seal.

(4) To adopt bylaws and rules and regulations.

(5) To receive by gift, grant, donation, or otherwise any sum of money, property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(6) To enter into contracts, agreements, or cooperative endeavors with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or individual.

(7) To elect officers and appoint agents and employees, prescribe their duties, and fix their compensation.

(8) To acquire property by purchase, gift, grant, donation, lease, or otherwise.

(9) To establish monetary, bank, and investment accounts.

(10) To establish committees or subcommittees.

(B) The district shall not be deemed to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana.

Acts 2009, No. 69, §1, eff. June 16, 2009.



RS 33:130.805 - Funding sources; ad valorem tax; sales and use tax

§130.805. Funding sources; ad valorem tax; sales and use tax

A. The board may levy annually and cause to be collected an ad valorem tax, provided that the amount, term, and purpose of such tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting on the proposition at an election held for that purpose.

B.(1) The board may levy and collect a sales and use tax within the boundaries of the district for such purposes and at such rate as provided by the proposition authorizing its levy, not exceeding one percent, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana, provided the proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting on the proposition at an election held for that purpose.

(2) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution, and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all in accordance with Chapter 2-D of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

(3) Except where inapplicable, the procedure established in Chapter 2-D of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950 shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement such provisions and to make them applicable to the tax authorized by this Subsection shall be fixed in the ordinance imposing the tax.

Acts 2009, No. 69, §1, eff. June 16, 2009.



RS 33:130.806 - Budget

§130.806. Budget

A. The board shall adopt an annual budget in accordance with the Local Government Budget Act, R.S. 39:1301 et seq.

B. The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

Acts 2009, No. 69, §1, eff. June 16, 2009.



RS 33:130.807 - Lincoln Parish information technology

§130.807. Lincoln Parish information technology

If the governing authority of Lincoln Parish creates a district as authorized by this Subpart, it shall provide for the transfer of all duties, obligations, property, and employees of the Lincoln Parish Information Technology Department or the successor of that department and any parish agency responsible for geographic information systems to the district.

Acts 2009, No. 69, §1, eff. June 16, 2009.



RS 33:130.811 - Repealed

SUBPART B-44. SUSTAINABLE ENERGY FINANCING DISTRICTS

§130.811. Repealed by Acts 2016, No. 643, §1.



RS 33:130.812 - Repealed

§130.812. Repealed by Acts 2016, No. 643, §1.



RS 33:130.813 - Repealed

§130.813. Repealed by Acts 2016, No. 643, §1.



RS 33:130.814 - Repealed

§130.814. Repealed by Acts 2016, No. 643, §1.



RS 33:130.821 - Olla, Urania, Tullos, Standard Economic and Industrial Development District; creation; purpose; territorial jurisdiction

SUBPART B-45. OLLA, URANIA, TULLOS, STANDARD

ECONOMIC AND INDUSTRIAL DEVELOPMENT DISTRICT

§130.821. Olla, Urania, Tullos, Standard Economic and Industrial Development District; creation; purpose; territorial jurisdiction

A. The Olla, Urania, Tullos, Standard Economic and Industrial Development District, referred to in this Subpart as the "district", is hereby constituted and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana.

B. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district, acting through its board of commissioners, the governing authority of the district, is hereby granted all of the rights, powers, privileges, and immunities granted to or authorized for political subdivisions for industrial, commercial, research, and economic development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations provided in this Subpart.

C. The district shall be established for the primary object and purpose of promoting and encouraging industrial development to stimulate the economy through commerce, industry, and research and for the utilization and development of natural and human resources of the area by providing job opportunities.

D. The boundaries of the district shall be as follows: from a point of beginning located along the LaSalle Parish border two miles South of the Little River Bridge on United States Highway 165; from said point continue in a Easterly direction on a line parallel to United States Highway 165 to a point that is two miles East of United States Highway 165 along the LaSalle Parish-Caldwell Parish line; from said point run westerly along the boundary existing between Caldwell and LaSalle Parishes to its intersection with the boundary of Winn Parish; thence continue in a southerly direction along the LaSalle Parish boundary to the original point of beginning.

Acts 2009, No. 420, §1, eff. July 1, 2009.



RS 33:130.822 - Board of commissioners; members; officers

§130.822. Board of commissioners; members; officers

A. The district shall be governed by a board of commissioners, referred to in this Subpart as the "board", consisting of six members as follows:

(1) One member shall be appointed by the governing authority of the town of Olla.

(2) One member shall be appointed by the governing authority of the town of Tullos.

(3) One member shall be appointed by the governing authority of the town of Urania.

(4) The mayor of the town of Olla.

(5) The mayor of the town of Urania.

(6) The mayor of the town of Tullos.

B. Appointments made pursuant to Paragraphs (A)(1) through (3) of this Section shall be made at a public meeting from a list of nominations submitted by residents of the respective municipality.

C.(1) Members appointed pursuant to Paragraphs (A)(1) through (3) of this Section shall serve terms of four years after initial terms as provided in Paragraph (2) of this Subsection.

(2) One member shall serve an initial term of two years, one shall serve three years, and one shall serve four years, as determined by lot at the first meeting of the board.

D. Any vacancy in the membership of the board, occurring either by reason of the expiration of the term or by reason of death, resignation, or otherwise, shall be filled in the manner of the original appointment. If the entity responsible for the appointment of a member fails to fill a vacancy within thirty days, the board shall appoint an interim successor to serve until the position is filled by the appointing entity.

E. Any member of the board may be removed by the entity that originally appointed him for cause.

F. The members of the board shall serve without compensation. The board may reimburse any member for expenses actually incurred in the performance of his duties pursuant to this Subpart.

G. Members of the board individually and members of their immediate families are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the district.

H. The board shall elect from among its own members a president, a vice president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board, the offices of secretary and treasurer may be held by one person.

I. The board shall meet in regular session once each month and shall also meet in special session as often as the president of the board convenes the board or on the written request of four members. Four members of the board shall constitute a quorum.

J. The board shall prescribe rules to govern its meetings, may draft and implement bylaws to control and implement the activities of the board, and shall maintain suitable offices in the district.

Acts 2009, No. 420, §1, eff. July 1, 2009.



RS 33:130.823 - Powers of district

§130.823. Powers of district

A. The district shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Section:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, or otherwise, but not by expropriation, all property, including rights-of-way, and to hold and use any franchise or property, real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, including but not limited to the establishment, maintenance, and operation of industrial parks.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities.

(5) In its own name and on its own behalf, to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidence of indebtedness and to levy and cause to be collected ad valorem taxes as provided in this Subpart and as may be provided by general law.

(6) To require and issue licenses with respect to its properties and facilities.

(7) To regulate the imposition of fees and rentals charged by the district for its facilities and services rendered by it.

(8) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(9) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

B. The district shall not be deemed to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana.

Acts 2009, No. 420, §1, eff. July 1, 2009.



RS 33:130.824 - Industrial development

§130.824. Industrial development

A.(1) The district may construct and acquire industrial parks and industrial plant buildings, and subordinate and related facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with another state or with other units of local government, under the authority of The Local Services Law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, drainage, sewers, sewerage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties.

(2) The district may sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board may take into consideration the value of the lands, buildings, or other properties involved, as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. In no event, however, and under no circumstances shall the board dispose of any property of the district for less than the fair market value of the property as defined in R.S. 47:2321 without the prior approval of the State Bond Commission. The district shall be empowered to enter into leases having a term, including all renewal terms, not to exceed fifty years in the aggregate. The approval of the State Bond Commission shall be conclusive for purposes of compliance with the requirements of this Paragraph.

(3) The resolution or ordinance adopted by the board authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the district. For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale, or other disposition of district property, after which time no one shall have any cause of action to contest the legality of such resolution or ordinance or to draw in question the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of said thirty days.

B. The district shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those stated:

(1) To acquire, whether by purchase, exchange, gift, lease, or otherwise, but not by expropriation, and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all real and personal properties which the board may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof, all as may be provided for in the lease agreement to which the district may become a party.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board finds any such actions to be in furtherance of the purposes for which the district was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district, and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5)(a) To enter into any cooperative financing of an economic development project between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of financing shall include loan guarantees, land write-downs, grants, lease guarantees, or any form of financial subsidy or incentive that complies with the provisions of Article VII, Section 14 of the Constitution of Louisiana.

(b) To enter into any cooperative development between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of cooperative development shall include but not be limited to any number of joint development agreements such as condominiums and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the district shall attempt to obtain the most favorable security available in order to protect and ensure recovery of sums loaned or paid pursuant to such financing.

(c) "Cooperative endeavor" means any form of economic development assistance between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. The term "cooperative endeavor" shall include but not be limited to cooperative financing, cooperative development, or any other form of cooperative economic development activity.

Acts 2009, No. 420, §1, eff. July 1, 2009.



RS 33:130.825 - Fees and ad valorem tax; borrowing money

§130.825. Fees and ad valorem tax; borrowing money

A. The district may levy annually an ad valorem tax not to exceed ten mills on the dollar of assessed valuation of all property, provided that the amount, term, and purpose of such tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in a special election held for that purpose.

B. All funds derived under this Section may be used for any expenses or purposes of the district. The board shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving loan guarantee fund, to be used to guarantee industrial, port, harbor, or terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan guarantees shall be made only when adequate financing for the project is unavailable through normal lending channels, and the project represents a sound business venture that is financially and economically feasible.

(b) Loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and acquisition of land, existing structures, machinery, or equipment and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions, and the guarantee shall never exceed forty percent of the cost of the total project. In addition, the district shall attempt to obtain the most favorable security available under the circumstances to protect and ensure the recovery of its commitment under the guarantee.

(d) Loan guarantees shall be evaluated for their economic impact in terms of the number and types of jobs created or saved, the wage and income levels of the positions, the likelihood of placement of these positions with persons from specific groups, such as the long-term unemployed, low income, women, or minorities, and the tax dollars generated.

(e) Loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan guarantees shall be targeted to export industries, manufacturing firms, and wholesale distribution and service firms.

(g) No project shall be considered unless the project will be constructed and maintained by persons at least eighty percent of whom are residents of LaSalle Parish, and at least eighty percent of the goods and services for maintenance of the project are obtained from a supplier domiciled within LaSalle Parish, except where not reasonably possible to do so without substantial added expense, substantial inconvenience, or substantial sacrifice in operational efficiency.

(h) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Section.

(2) An economic development operational fund, for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district, including but not limited to planning assistance, surveys, land use studies, technical services, and other services necessary to effectuate a unified industrial development plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers, aid in placing the company on a bidder's list for these centers, and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

Acts 2009, No. 420, §1, eff. July 1, 2009.



RS 33:130.826 - Sales and use tax authorization

§130.826. Sales and use tax authorization

A.(1) The district may levy and cause to be collected a sales and use tax within the boundaries of the district for such purposes and at such rate as may be provided by the proposition authorizing its levy, not exceeding one-half of one percent, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana, provided that the proposition is approved by a majority of the qualified electors of the district voting in the election held for such purpose.

(2) Such an election shall be conducted in accordance with the provisions of the Louisiana Election Code and at the time another election is being conducted throughout the state.

(3) The duration of the tax set forth in the proposition shall not exceed five years; however, such tax may be renewed for an additional period not to exceed five years.

B.(1) The tax shall be levied upon the sale at retail, the use, the lease or rental, consumption, distribution, and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently defined in R.S. 47:301 et seq.

(2) Except where inapplicable, the procedure established by R.S. 47:301 et seq. shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement those sections and to make them applicable to the tax herein authorized shall be fixed in the resolution imposing the tax.

C. The sales and use tax authorized by this Section shall be in addition to all other taxes which an economic and industrial development district is now or hereafter authorized to levy and collect.

Acts 2009, No. 420, §1, eff. July 1, 2009.



RS 33:130.827 - Obligations of the district

§130.827. Obligations of the district

A. The district shall have authority to incur debt for any one or more of its lawful purposes set forth in this Subpart, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidence of debt and to provide for the security and payment thereof.

B.(1) The district may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, and Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in a special election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provisions of this Subpart, all of which purposes are hereby found and declared to be public purposes and functions of the state of Louisiana, which are delegated to the district.

(2) The district may in its own name and behalf issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Subpart, including industrial and commercial development revenue bonds. Said bonds shall be issued in the manner as provided for in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024.

(3) The district may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the district derived from any lawful sources, including fees, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years, and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board of the district at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, not to exceed ten mills, authorized by R.S. 33:130.825 for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time said certificates are outstanding.

(5) The board, as the governing authority of the district, is authorized to adopt all necessary resolutions or ordinances which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations, or for the voting of a property tax millage, which resolutions or ordinances may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution or ordinance authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution or ordinance and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of said bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

Acts 2009, No. 420, §1, eff. July 1, 2009.



RS 33:130.828 - Securities

§130.828. Securities

Bonds, certificates, or other evidence of indebtedness issued by the district under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 2009, No. 420, §1, eff. July 1, 2009.



RS 33:130.829 - Exemption from taxation

§130.829. Exemption from taxation

The district and all properties at any time owned by the district and the income therefrom and all bonds, certificates, and other evidence of indebtedness issued by the district under this Subpart and the interest or income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 2009, No. 420, §1, eff. July 1, 2009.



RS 33:130.830 - General compliances; enhancement

§130.830. General compliances; enhancement

A. No provision of this Subpart shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The district shall have the power and right to adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority and Women's Business Enterprise Act".

C. The financial records of the district shall be audited pursuant to R.S. 24:513.

Acts 2009, No. 420, §1, eff. July 1, 2009.



RS 33:130.841 - Title

SUBPART B-46. LOUISIANA SPORTS AND ENTERTAINMENT DISTRICT

§130.841. Title

The provisions of this Subpart shall hereafter be known as and may be cited as the "Louisiana Sports and Entertainment District Act".

Acts 2011, No. 205, §1, eff. June 24, 2011.



RS 33:130.842 - Louisiana Sports and Entertainment District; creation; territorial jurisdiction

§130.842. Louisiana Sports and Entertainment District; creation; territorial jurisdiction

A. The Louisiana Sports and Entertainment District, a body politic and corporate, referred to in this Subpart as the "district", is hereby created in the city of New Orleans, referred to in this Subpart as the "city". The district shall be comprised of the property within the following boundaries, referred to in this Subpart as the "property": from the intersection of Poydras and LaSalle Streets, commence in a northerly direction on LaSalle Street to Gravier Street; thence along Gravier Street to Loyola Avenue; thence along Loyola Avenue to Girod Street; thence along Girod Street to South Liberty Street; thence along South Liberty Street to Julia Street; thence along Julia Street to LeRouge Street; thence along LeRouge Street to Howard Avenue; thence along Howard Avenue to South Claiborne Avenue; thence along South Claiborne Avenue to Poydras Street; and thence along Poydras Street to its intersection with LaSalle Street, as all such streets are presently named.

B. The district shall be a political subdivision of the state as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district is hereby granted all of the rights, powers, privileges, and immunities accorded by law and the Constitution of Louisiana to political subdivisions of the state, subject to the limitations provided in this Subpart.

Acts 2011, No. 205, §1, eff. June 24, 2011; Acts 2012, No. 819, §1, eff. June 13, 2012.



RS 33:130.843 - Purpose

§130.843. Purpose

The district is created to provide for cooperative economic and community development among the district, the city, the state, and the owners of property in the district, to enhance the development of and improvement to the property within the area of the district, and to expand the entertainment and leisure activities within the district.

Acts 2011, No. 205, §1, eff. June 24, 2011.



RS 33:130.844 - Governance

§130.844. Governance

A. In order to provide for the orderly development of the district and effect the purposes of the district, the district shall be administered and governed by a board of commissioners, referred to in this Subpart as the "board", composed of those members duly appointed to and serving on the Board of Commissioners of the Louisiana Stadium and Exposition District.

B. The members of the board shall serve without salary or per diem. The board may reimburse any member for reasonable, actual, and necessary expenses incurred in the performance of his duties pursuant to this Subpart.

C. The board shall elect from among its members a president, a vice president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board, the offices of secretary and treasurer may be held by one person.

D. The board shall meet in regular session once each month and shall also meet in special session as often as the president of the board convenes the board or upon the written request of three members. A majority of the members of the board shall constitute a quorum for the transaction of business. All such meetings shall be public meetings subject to the provisions of R.S. 42:14. The board shall keep minutes of all meetings and shall make them available for inspection through the board's secretary or secretary-treasurer, who shall also maintain the minute books and archives of the district. The monies, funds, and accounts of the district shall be in the official custody of the board.

E. The domicile of the board shall be established by the board at a location within the district. The official journal of the district shall be the official journal of the Louisiana Stadium and Exposition District.

Acts 2011, No. 205, §1, eff. June 24, 2011.



RS 33:130.845 - Rights and powers

§130.845. Rights and powers

The district, acting by and through its board, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to the following in addition to the other rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, or otherwise all property, including rights-of-way; to hold and use any franchise or property, real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district.

(4) To enter into contracts for the purchase, lease, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district and to mortgage its properties and enter into leases and other agreements on terms the board approves.

(5) To require and issue licenses with respect to properties and facilities owned by the district.

(6) To regulate the imposition of fees and rentals charged by the district for facilities owned and services rendered by it and to impose fees on the use or occupancy of any other property within but not owned by the district with the consent of the owner of such property.

(7) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(8) To enter into cooperative endeavor agreements with any other party, public or private, to accomplish the purposes of this Subpart.

(9) To exercise any and all of the powers granted to an economic development district as if the district were an economic development district established pursuant to Part II of Chapter 27 of Title 33 of the Louisiana Revised Statutes of 1950, including but not limited to the powers of tax increment financing pursuant to R.S. 33:9038.33 and 9038.34 but excluding the power to levy taxes within the district pursuant to R.S. 33:9038.39, provided that any such powers exercised by the district shall be subject to the provisions of Part II of Chapter 27 of Title 33 of the Louisiana Revised Statutes of 1950.

(10) Notwithstanding any other provisions of law to the contrary, and subject to dedication by law, state of Louisiana sales tax increments may be dedicated to the district to be used for district purposes. State of Louisiana sales tax increments dedicated for district purposes shall not exceed the aggregate portion of the local sales tax increments dedicated for district purposes. Prior to the dedication of any state sales tax increments to pay revenue bonds of the district, the commissioner of administration shall submit the proposed cooperative endeavor agreement providing for such dedication to the Joint Legislative Committee on the Budget for approval. The submittal shall also include a written evaluation and determination by the division of administration of the anticipated increase in state sales tax revenues to be collected within the state over state sales tax revenues that were collected within the state in the year immediately prior to the year in which the district was created that would be a direct result of the activities taking place within the district. In determining whether to approve the dedication of state sales tax increments, the Joint Legislative Committee on the Budget shall take into account whether the city has agreed to the dedication of a portion of the city's sales tax to the district, including the length of time for such dedication and the amount of any dedication. Provided the commissioner of administration has obtained the approval of the Joint Legislative Committee on the Budget as required by this Paragraph, no other approvals with respect to such cooperative endeavor agreement shall be required, except that the approval of the State Bond Commission shall be required only to the extent that state sales tax increments make up all or any portion of the revenue source pledged to the payment of bonds of the district.

Acts 2011, No. 205, §1, eff. June 24, 2011; Acts 2012, No. 819, §1, eff. June 13, 2012.



RS 33:130.846 - Creation of subdistricts

§130.846. Creation of subdistricts

The district may create subdistricts as provided in this Section. The district shall publish notice of its intent to create a subdistrict in the official journal of the district. At least ten days after publication of such notice in the official journal of the district, the board shall conduct a public hearing on the question of creating such subdistrict. Thereafter, the board may designate one or more areas within the boundaries of the district as a subdistrict of the district. Each subdistrict shall constitute a political subdivision of the state and shall be governed by the board. Each subdistrict shall have the same powers as the district and shall be given a name and designated as "Louisiana Sports and Entertainment District Subdistrict No. ___" or such other suitable name as the board may designate.

Acts 2011, No. 205, §1, eff. June 24, 2011.



RS 33:130.847 - Bonds of the district

§130.847. Bonds of the district

A. The district, or any subdistrict created by the district, is hereby authorized and empowered to issue and sell from time to time bonds, notes, renewal notes, refunding bonds, interim certificates, certificates of indebtedness, certificates of participation, debentures, warrants, commercial paper, or other obligations or evidences of indebtedness to provide funds for and to fulfill and achieve its public purpose or corporate purposes, as set forth in this Subpart, including but not limited to the payment of all or a portion of the costs of a project, to provide amounts necessary for any corporate purposes, including necessary and incidental expenses in connection with the issuance of the obligations, the payment of principal and interest on the obligations of the district, the establishment of reserves to secure such obligations, and all other purposes and expenditures of the district incident to and necessary or convenient to carry out its public functions or corporate purposes, and any credit enhancement for such obligations.

B. Except as may otherwise be provided by the board, all obligations issued by the district, or any subdistrict created by the district, shall be negotiable instruments and payable solely from the revenues of the district or subdistrict, as applicable, as determined by the board, or from any other sources whatsoever, that may be available to the district or subdistrict, as applicable, but shall not be secured by the full faith and credit of the state or the city.

C. Obligations shall be authorized, issued, and sold by a resolution or resolutions of the board. Such bonds or obligations may be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, including variable, adjustable, or zero interest rates, be payable at such time or times, be in such denominations and in such form, carry such registration and exchangeability privileges, be payable at such place or places, be subject to such terms of redemption, and be entitled to such priorities on the income, revenue, and receipts of, or available to, the district or subdistrict, as applicable, as may be provided by the board in the resolution or resolutions providing for the issuance and sale of the bonds or obligations of the district.

D. The obligations of the district, or any subdistrict created by the district, shall be signed by such officers of the board by either manual or facsimile signatures as shall be determined by resolution or resolutions of the board, and shall have impressed or imprinted thereon the seal of the district, or a facsimile thereof.

E. Any obligations of the district, or any subdistrict created by the district, may be validly issued, sold, and delivered, notwithstanding that one or more of the officers of the board signing such obligations, or whose facsimile signature or signatures may be on the obligations, shall have ceased to be such officer of the board at the time such obligations shall actually have been delivered.

F. Obligations of the district, or any subdistrict created by the district, may be sold at such price or prices, at public or private negotiated sale, in such manner and from time to time as may be determined by the district to be most beneficial, subject to approval of the State Bond Commission, and the district may pay all expenses, premiums, fees, or commissions, which it may deem necessary or advantageous in connection with the issuance and sale thereof.

G. The board may authorize the establishment of a fund or funds for the creation of a debt service reserve, a renewal and replacement reserve, or such other funds or reserves as the board may approve with respect to the financing and operation of any project funded with the proceeds of such bonds and as may be authorized by any bond resolution, trust agreement, indenture of trust, or similar instrument or agreement pursuant to the provisions of which the issuance of bonds or other obligations of the district or subdistrict may be authorized.

H. Any cost, obligation, or expense incurred for any of the purposes or powers of the district specified in this Subpart shall be a part of the project costs and may be paid or reimbursed as such out of the proceeds of bonds or other obligations issued by the district or subdistrict.

I. For a period of thirty days from the date of publication of the resolution authorizing the issuance of bonds hereunder, any persons in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause, after which time no one shall have any cause or right of action to contest the legality of such resolution or of the bonds authorized thereby for any cause whatsoever. If no suit, action, or proceeding is begun contesting the validity of the bond issue within the thirty days prescribed in this Subsection, the authority to issue the bonds and to provide for the payment thereof, and the legality thereof and all of the provisions of the resolution authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters.

J. Neither the members of the board nor any person executing the bonds shall be personally liable for the bonds or be subject to any personal liability by reason of the issuance thereof; however, the limitation of liability provided for in this Subsection shall not apply to any gross negligence or criminal negligence on the part of any member of the board or person executing the bonds.

K. All obligations authorized to be issued by the district, or any subdistrict created by the district, pursuant to the provisions of this Subpart, together with interest thereof, income therefrom, and gain upon the sale thereof shall be exempt from all state and local taxes.

L. The state and all public officers, any parish, municipality, or other subdivision or instrumentality of the state, any political subdivision, any bank, banker, trust company, savings bank and institution, building and loan association, savings and loan association, investment company or any person carrying on a banking or investment business, any insurance company or business, insurance association, and any person carrying on an insurance business, and any executor, administrator, curator, trustee, and other fiduciary, and any retirement system or pension fund may legally invest any funds belonging to it or within its control in any bonds or other obligations issued by the district, or any subdistrict created by the district, pursuant to the provisions of this Subpart, and such bonds or other obligations shall be authorized security for all public deposits. It is the purpose of this Subsection to authorize such persons, firms, corporations, associations, political subdivisions and officers, or other entities, public or private, to use any funds owned or controlled by them, including but not limited to sinking, insurance, investment, retirement, compensation, pension and trust funds, and funds held on deposit, for the purchase of any such bonds or other obligations of the district or subdistrict, and that any such bonds shall be authorized security for all public deposits; however, nothing contained in this Subsection with regard to legal investments or security for public deposits shall be construed as relieving any such person, firm, corporation, or other entity from any duty of exercising reasonable care in selecting securities.

Acts 2011, No. 205, §1, eff. June 24, 2011.



RS 33:130.848 - Liberal construction

§130.848. Liberal construction

This Subpart, being necessary for the welfare of the state, the city, and their residents, shall be liberally construed to effect the purposes thereof.

Acts 2011, No. 205, §1, eff. June 24, 2011.



RS 33:130.851 - Inclusion of municipal territory within parish economic and industrial development districts

SUBPART B-47. MISCELLANEOUS PROVISIONS

§130.851. Inclusion of municipal territory within parish economic and industrial development districts

A. Any parish economic and industrial development district created by law, located within a parish with a police jury form of government pursuant to Part V of Chapter 2 of this Title, and composed of all territory located within the unincorporated areas of the parish when created, hereinafter referred as "district", may also include all territory located within any municipality situated in the parish in the manner provided by this Section.

B. All territory located within a municipality may be included in the district upon all of the following:

(1) The adoption of an ordinance by the governing authority of the municipality consenting to have all territory within the municipality included in the district.

(2) The adoption of an ordinance by the governing authority of the parish consenting to the inclusion of all territory within the municipality in the district.

(3) The adoption of a resolution by the board of commissioners of the district consenting to the inclusion of the territory of the municipality in the district.

(4)(a) If the district is levying any tax pursuant to a vote of the electorate, then the inclusion of the territory of the municipality shall not occur unless the inclusion is approved in the district and in the municipality affected by a majority of the qualified electors thereof voting at an election held for that purpose as hereinafter provided.

(b) The election shall be ordered by ordinance adopted by the district and by ordinance adopted by the municipality. The ordinance shall set the date for the election, which shall be not less than sixty days nor more than one hundred twenty days from the date of its adoption. The ordinance shall set out the object of the election.

(c) An ordinance calling an election shall be published once a week in each of three consecutive weeks in the official journal of the district and in the official journal of the municipality, the first publication to be at least twenty-one days prior to the date fixed for the election.

(d) It shall not be necessary that the elections be held at the same time; but no election shall be effective unless the district and the municipality have voted on the question within six months from the date of the first such election.

(e) Except as provided in this Paragraph, the elections shall be conducted as provided in Chapter 6-B of Title 18 of the Louisiana Revised Statutes of 1950.

C. Notwithstanding any law to the contrary, any tax levied by the district shall extend to the municipal territory included in the district and to the persons therein.

Acts 2012, No. 688, §1.



RS 33:130.861 - Title

SUBPART B-48. NEW ORLEANS EXHIBITION HALL AUTHORITY

ECONOMIC GROWTH AND DEVELOPMENT DISTRICT

§130.861. Title

The provisions of this Subpart shall hereafter be known as and may be cited as the "New Orleans Exhibition Hall Authority Economic Growth and Development District Act".

Acts 2015, No. 420, §1, eff. July 1, 2015.



RS 33:130.862 - New Orleans Exhibition Hall Authority Economic Growth and Development District; creation; territorial jurisdiction

§130.862. New Orleans Exhibition Hall Authority Economic Growth and Development District; creation; territorial jurisdiction

A. The New Orleans Exhibition Hall Authority Economic Growth and Development District, a body politic and corporate, referred to in this Subpart as the "district", is hereby created in the city of New Orleans, referred to in this Subpart as the "city". The district shall be comprised of all the property bounded by the floodwall at Girod Street to Market Street, Market Street to Tchoupitoulas Street, north on Tchoupitoulas Street to Euterpe Street, west on Euterpe Street to Chippewa Street (extended), north on Chippewa Street (extended) to Melpomene Street, west on Melpomene Street to Annunciation Street, north on Annunciation Street to Thalia Street, east on Thalia Street to St. Thomas Street (extended), north on St. Thomas Street (extended) to Calliope Street riverbound, north on Convention Center Boulevard to Girod Street, and east on Girod Street to the floodwall, referred to in this Subpart as the "property".

B. The district shall be a political subdivision of the state as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district is hereby granted all of the rights, powers, privileges, and immunities accorded by law and the Constitution of Louisiana to political subdivisions of the state, subject to the limitations provided in this Subpart.

Acts 2015, No. 420, §1, eff. July 1, 2015.



RS 33:130.863 - Purpose

§130.863. Purpose

The district is created to provide for cooperative economic and community development among the district, the city, the state, and the owners of property in the district, to enhance the development of and improvement to the property within the area of the district, and to promote economic growth, safety, and development.

Acts 2015, No. 420, §1, eff. July 1, 2015.



RS 33:130.864 - Governance

§130.864. Governance

In order to provide for the orderly development of the district and effect the purposes of the district, the district shall be administered and governed by the board of commissioners, referred to in this Subpart as the "board". The board shall be composed of those members and officers duly appointed to and serving on the board of commissioners of the New Orleans Exhibition Hall Authority, as established in Act No. 305 of the 1978 Regular Session of the Legislature as amended, the president of the New Orleans City Council, and the city council member in whose council district the district is located.

Acts 2015, No. 420, §1, eff. July 1, 2015.



RS 33:130.865 - Rights and powers

§130.865. Rights and powers

The district, acting by and through its board, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to the following in addition to the other rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, or purchase all property, including rights-of-way and to hold and use any franchise or property, immovable, movable, mixed, corporeal, or incorporeal, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district.

(4) To enter into contracts for the purchase, lease, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district and to mortgage its properties and enter into leases and other agreements on terms the board approves. Any lease or sublease, including any assignment, extension, or renewal thereof, shall be exempt from the provisions of R.S. 38:2211 et seq. and any other provision of law with respect to the lease or sublease of property by public entities.

(5) To require and issue licenses with respect to properties and facilities owned by the district.

(6) To regulate the imposition of fees and rentals charged by the district for its facilities leased, operated, or owned and services rendered by it.

(7) To appoint agents and employees, prescribe their duties, and fix their compensation.

(8) To enter into cooperative endeavor agreements with any other party, public or private, to accomplish the purposes of this Subpart and to expend its funding within and without the territorial boundaries of the district to accomplish its purpose.

(9) To exercise any and all of the powers granted to an economic development district as if the district were an economic development district established pursuant to Part II of Chapter 27 of Title 33 of the Louisiana Revised Statutes of 1950. The taxing authority granted to the district by this Paragraph shall not limit any taxing authority granted to the city of New Orleans pursuant to Article VI, Section 29(B) of the Constitution of Louisiana.

(10)(a) To create subdistricts as provided in this Paragraph. The district shall publish notice of its intent to create a subdistrict in the official journal of the district. At least ten days after publication of such notice in the official journal of the district, the board shall conduct a public hearing on the question of creating the subdistrict. Thereafter, the board may designate one or more proposed areas within the boundaries of the district as a subdistrict of the district.

(b) Each subdistrict shall constitute a political subdivision of the state and shall be governed by the board. Each subdistrict shall have the same powers granted to the district, including the powers granted to the district pursuant to Paragraph (9) of this Section. Each subdistrict shall be given a name and designated as "New Orleans Exhibition Hall Authority Economic Growth and Development District Subdistrict No._____" or such other suitable name as the board may designate.

Acts 2015, No. 420, §1, eff. July 1, 2015; Acts 2016, No. 457, §1, eff. July 1, 2016.



RS 33:130.866 - Bonds of the district or any subdistrict

§130.866. Bonds of the district or any subdistrict

A. The district, or any subdistrict, may issue and sell from time to time bonds, notes, renewal notes, refunding bonds, interim certificates, certificates of indebtedness, certificates of participation, debentures, warrants, commercial paper, or other obligations or evidences of indebtedness to provide funds for and to fulfill and achieve its public purpose or corporate purposes, as set forth in this Subpart, including but not limited to the payment of all or a portion of the costs of a project, to provide amounts necessary for any corporate purposes, including necessary and incidental expenses in connection with the issuance of the obligations, the payment of principal and interest on the obligations of the district or subdistrict, the establishment of reserves to secure such obligations, and all other purposes and expenditures of the district or subdistrict incident to and necessary or convenient to carry out its public functions or corporate purposes, and any credit enhancement for such obligations.

B. Except as may otherwise be provided by the board, all obligations issued by the district, or any subdistrict, shall be negotiable instruments and payable solely from the revenues of the district or subdistrict, as determined by the board, or from any other sources whatsoever, that may be available to the district or subdistrict but shall not be secured by the full faith and credit of the state or the city.

C. Obligations shall be authorized, issued, and sold by a resolution or resolutions of the board. Such bonds or obligations may be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, including variable, adjustable, or zero interest rates, be payable at such time or times, be in such denominations and in such form, carry such registration and exchangeability privileges, be payable at such place or places, be subject to such terms of redemption, and be entitled to such priorities on the income, revenue, and receipts of, or available to, the district or subdistrict as may be provided by the board in the resolution or resolutions providing for the issuance and sale of the bonds or obligations of the district or subdistrict.

D. The obligations of the district, or any subdistrict, shall be signed by such officers of the board by either manual or facsimile signatures as shall be determined by resolution or resolutions of the board, and shall have impressed or imprinted thereon the seal of the district or subdistrict, or a facsimile thereof.

E. Any obligations of the district, or any subdistrict, may be validly issued, sold, and delivered, notwithstanding that one or more of the officers of the board signing such obligations, or whose facsimile signature or signatures may be on the obligations, shall have ceased to be such officer of the board at the time such obligations shall actually have been delivered.

F. Obligations of the district, or any subdistrict, may be sold at such price or prices, at public or private negotiated sale, in such manner and from time to time as may be determined by the district or subdistrict to be most beneficial, subject to approval of the State Bond Commission, and the district or subdistrict may pay all expenses, premiums, fees, or commissions, which it may deem necessary or advantageous in connection with the issuance and sale thereof.

G. The board may authorize the establishment of a fund or funds for the creation of a debt service reserve, a renewal and replacement reserve, or such other funds or reserves as the board may approve with respect to the financing and operation of any project funded with the proceeds of such bonds and as may be authorized by any bond resolution, trust agreement, indenture of trust, or similar instrument or agreement pursuant to the provisions of which the issuance of bonds or other obligations of the district, or any subdistrict, may be authorized.

H. Any cost, obligation, or expense incurred for any of the purposes or powers of the district, or any subdistrict, specified in this Subpart shall be a part of the project costs and may be paid or reimbursed as such out of the proceeds of bonds or other obligations issued by the district or subdistrict.

I. For a period of thirty days from the date of publication of the resolution authorizing the issuance of such bonds, any person in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause, after which time no one shall have any cause or right of action to contest the legality of such resolution or of the bonds authorized thereby for any cause whatsoever. If no suit, action, or proceeding is begun contesting the validity of the bond issue within the thirty days prescribed in this Subsection, the authority to issue the bonds and to provide for the payment thereof, and the legality thereof and all of the provisions of the resolution authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters.

J. Neither the members of the board nor any person executing the bonds shall be personally liable for the bonds or be subject to any personal liability by reason of the issuance thereof; however, the limitation of liability provided for in this Subsection shall not apply to any gross negligence or criminal negligence on the part of any member of the board or person executing the bonds.

K. All obligations authorized to be issued by the district, or any subdistrict, pursuant to the provisions of this Subpart, together with interest thereof, income therefrom, and gain upon the sale thereof shall be exempt from all state and local taxes.

L. The state and all public officers, any parish, municipality, or other subdivision or instrumentality of the state, any political subdivision, any bank, banker, trust company, savings bank and institution, building and loan association, savings and loan association, investment company or any person carrying on a banking or investment business, any insurance company or business, insurance association, and any person carrying on an insurance business, and any executor, administrator, curator, trustee, and other fiduciary, and any retirement system or pension fund may legally invest any funds belonging to it or within its control in any bonds or other obligations issued by the district, or any subdistrict, pursuant to the provisions of this Subpart, and such bonds or other obligations shall be authorized security for all public deposits. It is the purpose of this Subsection to authorize such persons, firms, corporations, associations, political subdivisions and officers, or other entities, public or private, to use any funds owned or controlled by them, including but not limited to sinking, insurance, investment, retirement, compensation, pension and trust funds, and funds held on deposit, for the purchase of any such bonds or other obligations of the district, or any subdistrict, and to provide that any such bonds shall be authorized security for all public deposits; however, nothing contained in this Subsection with regard to legal investments or security for public deposits shall be construed as relieving any such person, firm, corporation, or other entity from any duty of exercising reasonable care in selecting securities.

Acts 2015, No. 420, §1, eff. July 1, 2015; Acts 2016, No. 457, §1, eff. July 1, 2016.



RS 33:130.867 - Liberal construction

§130.867. Liberal construction

This Subpart, being necessary for the welfare of the state, the city, and their residents, shall be liberally construed to effect the purposes thereof.

Acts 2015, No. 420, §1, eff. July 1, 2015.



RS 33:131 - Creation of regional planning areas

SUBPART C. REGIONAL PLANNING COMMISSIONS

§131. Creation of regional planning areas

A. The legislative bodies of any municipality and a surrounding or contiguous parish; or any two or more contiguous municipalities; or of any one or more municipalities and one or more parishes all forming a single urbanized or suburbanized area; or of any one or more municipalities and one or more parishes all forming a single urbanized area of more than fifty thousand population and including municipalities and parishes contiguous thereto, hereinafter referred to as "urbanized areas" are hereby authorized to create a regional planning area out of their combined territories, and the police jury of any parish may likewise join with one or more counties in an adjoining state forming a single area for a like purpose. Such regional planning areas shall be created by identical ordinances which shall be adopted by each of the local legislative bodies desiring to cooperate in regional planning.

B. Each such ordinance creating such regional planning area shall establish the boundaries of the regional planning area by reference to a map which shall be filed with the clerk and recorder of each affected parish, of the parish within which each affected municipality is located and with the division of administration. Such ordinances shall also provide for the creation of a regional planning commission.

Acts 1956, No. 239, §1. Amended by Acts 1964, No. 343; Acts 1966, No. 114, §1; Acts 1968, No. 288, §2; Acts 2004, No. 33, §1.



RS 33:131.1 - Consolidation of governments creating a regional planning commission

§131.1. Consolidation of governments creating a regional planning commission

If the governing authorities of two or more local governmental subdivisions which have created a regional planning commission are, after creation of the commission, consolidated into a single governing authority, the consolidated governing authority and the planning commission may continue to operate in accordance with the provisions of this Subpart.

Acts 2001, No. 81, §1.

NOTE: See Acts 2001, No. 81, §2, relative to retroactive and prospective application.



RS 33:132 - Regional planning commission; alternatives of membership and appointment; tenure

§132. Regional planning commission; alternatives of membership and appointment; tenure

A.(1) A regional planning commission shall consist of not less than five members, nor more than nine members, at the discretion of the local legislative bodies, all to be appointed by the governing bodies of said municipalities and the governing bodies of said parishes.

(2) Members of a commission shall serve without compensation unless per diem is authorized as contained in R.S. 33:140, and shall hold no other public office. Of the members of the commission first appointed, one shall hold office for a term of one year, one for a term of two years, and one for a term of three years, one for a term of four years and one for a term of five years. If a regional planning commission consists of more than five members, then the sixth member shall hold office for a term of six years, the seventh member for a term of seven years, the eighth member for a term of eight years and the ninth member for a term of nine years.

(3) The successors of the members of a regional planning commission shall be appointed for a term of five years from and after the expiration of the term of their predecessors in office.

(4) If a vacancy occurs otherwise than by an expiration of term it shall be filled by appointment for the unexpired term. Such appointment shall be made by the original appointing authority.

B.(1) Alternatively, and solely in urbanized areas of more than fifty thousand population as hereinabove defined, a regional planning commission may consist of such members as may be designated by the local legislative bodies creating the commission, provided that the commission shall consist of not less than nine members.

(2)(a) If such alternative is exercised, the members of such commission who hold other appointive or elective public office, or their designated representatives, shall serve without compensation. Those members who hold no other elective or appointive public office may receive per diem for attendance at regular or specially called meetings of the regional planning commission or its executive committee if so authorized pursuant to R.S. 33:140. The membership of such commission may be composed of a simple majority of appointed or elected public officials, or their designated representatives, holding office in the municipalities and/or parishes represented in the urbanized area, and only in the event of such composition of simple majority membership shall the chief of the executive branch, if there be any such officer, of any such parish governing body or municipality, and the chief of the legislative branch, if there be any such officer of such parish governing body or municipality, serve as members thereof.

(b) The secretary of the Louisiana Department of Transportation and Development, or his designated representative, may serve as a member of such a regional planning commission.

(3) The remaining members need not hold other public office, and they shall be appointed by the governing bodies of the respective municipalities if municipalities form the whole or a part of a commission, or the governing bodies of the respective parishes if only parishes constitute the membership of a commission.

(4)(a) In a membership parish in which any municipalities are situated but which municipalities are not otherwise members of a commission, the governing body of said parish may designate as one of its appointees to the commission the mayor of any of the municipalities therein situated, and the mayor or his designated representative shall represent said municipalities of that parish.

(b) The municipalities of Jefferson Parish shall be represented on the New Orleans area regional planning commission by the mayor of one of the following municipalities or his designated representative: Gretna, Harahan, Kenner, or Westwego. The governing authority of Jefferson Parish shall provide by resolution for a four-year cycle of one-year terms of membership for such mayors. The resolution shall establish the order of the rotation and appropriate expiration dates for such one-year terms so as to provide that a mayor's term on the planning commission occurs completely within his term as mayor.

(5) Of the members of such a regional planning commission first appointed, those not holding any other elective or appointive office shall hold office therein as follows: One shall hold office for a term of one year, one for a term of two years, one for a term of three years, one for a term of four years, one for a term of five years. If such regional planning commission consists of more than five members not otherwise holding appointive or elected public office, then the sixth member shall hold office for a term of six years, the seventh for a term of seven years, the eighth for a term of eight years, and the ninth for a term of nine years.

(6)(a) Except as provided by Subparagraph (4)(b) of this Subsection, members of such regional planning commissions who hold other public offices, appointive or elective, or their designated representatives, including the secretary of the Department of Transportation and Development or his designated representative, shall serve terms coextensive with the terms of their other public offices.

(b) The successors of the regional planning commission members first appointed who do not hold any other appointive or elective public office shall be appointed for a term of five years from and after the expiration of the terms of their predecessors in office.

(7) If a vacancy occurs otherwise than by an expiration of term, it shall be filled by appointment for the unexpired term. Such appointment shall be made by the original appointing authority.

(8) In order to conduct any official meeting, a quorum is required. A majority of the quorum present at a meeting may exercise all the powers and perform all the duties of the commission except as otherwise herein provided. Notwithstanding anything contained herein or any other law to the contrary, each elected official, including a mayor, may appoint a designated representative; provided, however, that no person so appointed shall serve as a designated representative of any other member of the commission, elected or otherwise, nor shall such person be allowed to vote at any regular or special meeting of the commission except as the designated representative of the elected official who appointed him.

C. As an additional alternative to those provided for in Subsections (A) and (B) of this section, the member parishes and any member municipalities may designate as the regional planning commission the economic development district authorized by the governor for all or part of the area to be served by the regional planning commission, provided a majority of the members of the governing body of such district are appointive or elective public officials. The provisions of this subsection shall not be applicable where comprehensive planning for a region comprising four or more parishes is already being accomplished by a regional planning commission established under the provisions of Subsection (A) or (B) of this section 132; nor in areas organized under Subsection (A) & (B) of this section; nor shall it apply in any area where an existing area-wide comprehensive planning agency as set out by Section 204 of the Demonstration Cities and Metropolitan Development Act of 1966 as amended, and as defined in the Bureau of the Budget Circular A-95 is legally established.

D. Nothing in this section shall be construed to affect any of the powers, duties and functions of the Louisiana Commission on Intergovernmental Relations.

E.(1) The Houma-Terrebonne Regional Planning Commission shall consist of nine members, who shall be resident electors in the parish, appointed as follows:

(a) The parish president shall appoint two commissioners subject to confirmation by the parish council. He shall appoint one resident of that portion of the parish north of the Intracoastal Canal and one resident of the portion of the parish south of the canal. The parish council shall have thirty days after receipt of a president's appointment to confirm or reject an appointee. An appointee shall be deemed confirmed if the council fails to act within the thirty days.

(b) The parish council shall appoint seven commissioners.

(2)(a) The term of a commissioner appointed by the parish president shall be concurrent with the president's term.

(b) The term of a commissioner appointed by the parish council shall be five years except for the initial terms which shall be as follows: one commissioner shall serve an initial term of one year, one an initial term of two years, one an initial term of three years, two an initial term of four years, and two an initial term of five years, all as determined by lot at the first meeting of the board.

(c) A vacancy in an unexpired term shall be filled for the remainder of the term in the manner of the original appointment.

(3) Any member who holds other appointive or elective office for which compensation is paid may not receive per diem for service on the planning commission. Any member who holds other appointive or elective public office and serves without compensation for such office and any member who holds no other public office may receive per diem if and as otherwise authorized pursuant to R.S. 33:140.

F. The terms of all members of the planning commission serving on August 15, 2001, shall expire on such date except that members serving on such date shall continue to serve until the parish council chairman determines that at least eight members have been appointed in accordance with this Section and are qualified. When at least eight members have been appointed and qualified pursuant to this Section, the parish council chairman shall call an organizational meeting of the planning commission.

Acts 1956, No. 239, §2. Amended by Acts 1966, No. 114, §1; Acts 1968, No. 267, §1; Acts 1970, No. 329, §1; Acts 1973, No. 112, §1; Acts 1978, No. 132, §1, eff. June 23, 1978; Acts 1979, No. 569, §1, eff. July 18, 1979; Acts 1997, No. 403, §1; Acts 2000, 1st Ex. Sess., No. 36, §1; Acts 2001, No. 79, §1.



RS 33:133 - Organization; meetings; rules

§133. Organization; meetings; rules

A regional planning commission shall elect a chairman from its membership and create and fill such other of its offices as it may determine. The term of chairman shall be one year, with eligibility for re-election. A commission shall hold at least one regular meeting in each month. It shall adopt rules for transaction of business and shall keep records of its resolutions, transactions, findings, and determinations, which records shall be public.

Acts 1956, No. 239, §3.



RS 33:134 - Staff and finances

§134. Staff and finances

A commission may appoint such employees as it may deem necessary for its work, whose appointment, promotion, demotion, and removal shall be subject to the same general provisions as govern other corresponding civil employees of the parishes and municipalities cooperating to engage in regional planning. A commission may also contract with planning experts, engineers, architects, and other consultants for such services as it may require. The expenditures of a commission, exclusive of those made from funds received by gift, or grants of federal, state and other such agencies, shall be within the amounts appropriated for the purpose by the cooperating local legislative bodies, which shall provide the funds, equipment, and accommodations necessary for a commission's work.

Acts 1956, No. 239, §4.



RS 33:135 - General powers and duties

§135. General powers and duties

A regional planning commission shall:

(1) Prepare and from time to time revise, amend, extend or add to a plan or plans for the development of the regional planning area, which plan or plans collectively shall be known as the regional development plan. Such plan shall be based on studies of physical, social, economic and governmental conditions and trends and shall aim at the coordinated development of the regional planning area in order to promote the general welfare and prosperity of its people. In preparing the regional development plan, the planning commission shall take account of and shall seek to harmonize the planning activities of federal, state, parish, municipal or other local agencies within the area. In preparing such plan, or any part thereof, and in preparing, from time to time, revisions, amendments, extensions, or additions, the regional planning commission may seek the cooperation and advice of the division of administration, of other appropriate departments, agencies and instrumentalities of federal, state, and local government, of other regional planning commissions, educational institutions and research organizations and of civic groups and private persons and organizations. The regional development plan shall embody the policy recommendations of the regional planning commission in regard to the physical development of the regional planning area and shall contain:

(a) A statement of the objectives, standards and principles sought to be expressed in the regional development plan.

(b) Recommendations for the most desirable pattern of land use within the regional planning area, and in the light of the best available information concerning topography, climate, soil and underground conditions, water courses and bodies of water, and other natural or environmental factors, as well as in the light of the best available information concerning the present and prospective economic bases of the regional planning area, trends of industrial, population or other developments, the habits and standards of life of the people of the regional planning area, and the relation of land use within the regional planning area to land use in adjoining areas. Such recommendations shall, insofar as appropriate, indicate areas for residential uses and maximum recommended densities therein; areas for farming and forestry, mining and other extractive industries; areas for manufacturing and industrial uses, with classification of such areas in accordance with their compatibility with land use in adjoining areas; areas for the concentration of wholesale, retail, business and other commercial uses; areas for recreational uses, and for open spaces and areas for mixed uses;

(c) The circulation pattern recommended for the regional planning area, including routes and terminals of transit, transportation and communication facilities, whether used for movement within the regional planning area or for movement from and adjoining areas.

(d) Recommendations concerning the need for and the proposed general location of public and private works and facilities, such as utilities, flood control works, water reservoirs and pollution control facilities, military or defense installations, which works or facilities, by reason of their function, size, extent or for any other causes are of regional or metropolitan as distinguished from purely local concern, or which for any other cause are appropriate subjects for inclusion in the regional development plan.

(e) Such other recommendations of the regional planning commission concerning current and impending problems as may affect the regional planning area as a whole.

(2) Make or assist in studies and investigations, insofar as may be relevant to regional or metropolitan planning, of the resources of the regional planning area and of existing and emerging problems of agriculture, industry, commerce, transportation, population, housing, public service, local government and of allied matters affecting the development of the regional planning area, and in making such studies to seek the cooperation and collaboration of the division of administration and of appropriate departments, agencies and instrumentalities of federal, state and local government, educational institutions and research organizations, whether public or private, and of civic groups and private persons and organizations.

(3) Prepare and from time to time revise inventory listings of the region's or metropolitan area's natural resources, and of major public and private works and facilities of all kinds which are deemed of importance to the development of the regional planning area as a whole.

(4) Cooperate with, and provide planning assistance, including but not limited to surveys, land use studies, urban renewal plans, technical services and other planning work, to parish, municipal or other local government, instrumentalities or planning agencies; coordinate its planning activities with the planning activities of the state, and of the parishes, municipalities or other local units within its regional planning area, and cooperate with and assist departments and other agencies or instrumentalities of federal, state, and local government as well as other regional planning commissions in the execution of their planning functions with a view to harmonizing their planning activities with the regional development plan. The commission shall also cooperate and confer with, and upon request supply information to, federal agencies, and to local or regional agencies created pursuant to a federal program or which receive federal support, and shall cooperate and confer, as far as possible, with planning agencies of other states or of regional groups of states adjoining its area. Whenever cooperation or assistance under this subdivision includes the rendering of technical services, such services may be rendered free or in accordance with an agreement for reimbursement.

(5) Advise and supply information, as far as available, to civic groups and private persons and organizations who may request such information or advice, and who study or otherwise concern themselves with the region's problems and development in the fields of agriculture, business and industry, labor, natural resources, urban growth, housing and public service activities such as public health and education, insofar as such problems and development may be relevant to regional or metropolitan planning.

(6) Provide information to officials of departments, agencies and instrumentalities of state and local government and to the public at large, in order to foster public awareness and understanding of the objectives of the regional development plan and of the functions of regional or metropolitan and local planning, and in order to stimulate public interest and participation in the orderly, integrated development of the region or metropolitan area.

(7) Accept and receive, in furtherance of its functions, funds, grants, and services from the federal government or its agencies, from departments, agencies and instrumentalities of state, parish, municipal or local government, or from private and civic sources.

(8) Hold public or private hearings and sponsor public forums in any part of its area whenever it deems it necessary or useful in the execution of its other functions.

(9) Cooperate, in the exercise of its planning functions, with federal and state agencies in planning for civil defense.

(10) Have the power to borrow money from private lenders in order to stabilize its cash flow necessary for the staff's day to day operations, provided that such debt is secured by commission receivables or other collateral.

(11) Exercise all other powers necessary and proper for the discharge of its duties.

Added by Acts 1956, No. 239, §5. Amended by Acts 1968, No. 288, §2; Acts 1985, No. 553, §1; Acts 2004, No. 33, §1.



RS 33:135.1 - Additional powers

§135.1. Additional powers

A. Any two or more of the regional planning commissions are authorized to form an association for the purpose of coordinating comprehensive planning and development programs for the resolution of economic, social, physical, and governmental problems of the state and its citizens.

B. The association may exercise any and all powers necessary or appropriate to effectuate this purpose, including but not limited to the following powers:

(1) To enter into agreements or other transactions with any federal, state, or local governmental agency and with private sector organizations.

(2) To apply for and receive state and other funds for distribution to the regional planning commissions belonging to the association based upon allocation formulas developed by these commissions.

(3) To exercise all or any part or combination of powers granted and to do and perform all acts and things necessary or convenient to carry out the general powers expressly granted to the regional planning commissions when authorized by the several regional planning commissions belonging to the association.

Acts 1984, No. 377, §2.

{{NOTE: SEE ACTS 1984, NO. 377, §3.}}



RS 33:135.2 - Houma-Terrebonne zoning authority

§135.2. Houma-Terrebonne zoning authority

The Terrebonne Parish Consolidated Government may provide, by ordinance, that the Houma-Terrebonne Regional Planning Commission or its successor shall serve as the zoning commission for the city of Houma and any other part of the parish where zoning authority is exercised. The commission shall hold separate meetings and keep separate minutes and records when serving as a zoning commission.

Acts 2001, No. 79, §1.



RS 33:135.3 - Additional powers; certain commissions

§135.3. Additional powers; certain commissions

A regional planning commission in any regional urbanized area with a population in excess of one million shall:

(1) Be authorized to provide transportation design and transportation engineering services in support of the metropolitan transportation plan, the capital outlay program, and such related projects as may be requested and approved by member governmental entities.

(2) Not exceed five hundred thousand dollars for engineering fees or design costs for any individual project.

(3) Coordinate all transportation design and engineering with affected governmental entities, including concurrence of the Louisiana Department of Transportation and Development prior to performing any transportation design or transportation engineering services involving a state highway. Should federal funds be involved, any such projects shall be confined to the federal-aid network and shall require prior approval by the Federal Highway Administration.

Acts 2003, No. 783, §1, eff. July 1, 2003.



RS 33:136 - Regional development plan; filing; distribution

§136. Regional development plan; filing; distribution

Upon the preparation of the regional development plan or any phase or functional part thereof, or upon the preparation of any extension of or addition to the plan, the regional planning commission shall file such a plan, part of a plan, amendment, revision, extension or addition in the division of administration, and shall transmit copies of the same to the chief administrative officers, the legislative bodies and to the planning agencies of the parishes, municipalities or other local governments within its area, as well as to regional planning commissions established for adjoining areas. A regional planning commission shall make copies of the regional development plan or part of a plan available for general distribution or sale.

Acts 1956, No. 239, §6. Amended by Acts 1968, No. 288, §2; Acts 2004, No. 33, §1.



RS 33:137 - Relationship of commission to municipal and parish planning commission

§137. Relationship of commission to municipal and parish planning commission

A. No regional planning commission shall be authorized to exercise the functions of any municipal planning commission or parish planning commission, where such are established within a regional planning area, except as hereinafter provided.

B. In any municipality or parish located in a regional planning area as hereinabove defined, the legislative body of the municipality or parish may designate the regional planning commission as the municipal planning commission or the parish planning commission. Upon such designation the regional planning commission shall have all the powers and functions relating to making, adopting, amending, and adding to the master plan of the municipality or parish or part thereof, or relating to the planning of the municipality or parish as provided or granted by Revised Statutes 33:101 through 119 inclusive or by other laws to the planning commission of the municipality or parish; and the master plan, its parts, amendments, and additions made and adopted by the designated commission for the municipality or parish shall have the same force and effect in the municipality or parish as though made and adopted by a municipal planning commission appointed by the municipality or a parish planning commission appointed by the parish. In acting as the planning commission of the municipality, or the parish the designated regional planning commission shall follow the procedure specified by the provisions of Revised Statutes 33:101 through 119 inclusive and other laws relating to municipal or parish planning commissions. Any municipality or parish so designating a regional planning commission as its planning commission shall pay to the designated commission that portion of the expenses of the designated commission which is properly chargeable to the planning service rendered to the municipality or parish.

C. In cases where a municipality or a parish has a municipal or a parish planning commission functioning within a regional planning area, then the regional planning commission shall recommend measures for the coordination of plans, and if appropriate, recommend plans for adoption by the said municipal or parish planning commission.

D. For purposes of coordination of planning, a parish or municipal planning commission created under R.S. 33:101 through 119 or a smaller regional planning commission created under R.S. 33:131 through 140 geographically contained within an area comprising a planning and development or clearing house district as designated by the Louisiana Commission on Intergovernmental Relations may join any regional planning commission created to serve such planning and development district. In such cooperation for coordination of planning, the parish, municipal or smaller regional planning commission shall not lose its separate identity as a planning commission.

Acts 1956, No. 239, §7. Amended by Acts 1972, No. 607, §1.



RS 33:138 - Local governments and planning agencies; filing of plans and reports; submission of proposals

§138. Local governments and planning agencies; filing of plans and reports; submission of proposals

To facilitate effective and harmonious planning of the region or metropolitan area, all parish and municipal legislative bodies, and all parish, municipal or other local planning agencies shall file with the appropriate regional planning commission, for its information, all parish or municipal plans, zoning ordinances, official maps, building codes, subdivision regulations, or amendments or revisions or any of them, as well as copies of their regular and special reports dealing in whole or in part with planning matters. Parish or municipal legislative bodies, or parish, municipal or other local planning agencies may also submit proposals for such plans, ordinances, maps, codes, regulations, amendments or revisions prior to their adoption, in order to afford an opportunity to the regional planning commission or its staff to study such proposals and to render advice thereon.

Acts 1956, No. 239, §8.



RS 33:139 - Federal, state and local aid to regional planning commissions

§139. Federal, state and local aid to regional planning commissions

Regional planning commissions may request and accept grants of funds or services from the federal government or any of its agencies, from the state government or any of its agencies or from parish, municipal or other local governments within their planning area, or from private sources. Parishes and municipalities are hereby authorized to appropriate funds for the purposes of the regional planning commission established for all or parts of their area. The books and accounts of regional planning commissions shall be public records open for public inspection, and shall show the amounts and sources of all receipts and the amounts of all disbursements.

Acts 1956, No. 239, §9.



RS 33:140 - Miscellaneous powers and duties of regional planning commission; payment of per diem, when authorized, to members thereof holding no other elected or appointed public office

§140. Miscellaneous powers and duties of regional planning commission; payment of per diem, when authorized, to members thereof holding no other elected or appointed public office

Members of a commission, when duly authorized by a commission, may attend planning conferences or meetings or planning institutes or hearings upon pending planning legislation, and a commission may, by resolution spread upon its minutes, pay the reasonable traveling expenses incident to such attendance. When so directed and authorized by the regional planning commission, members thereof who hold no other elected or appointed office may be paid a per diem of fifty dollars each for attendance at regular or specially called meetings of the full commission or the executive committee thereof in no event to exceed two such meetings per month, i.e. in no event is payment of a total per diem per such member to exceed one hundred dollars per month, payable out of the funds of the regional planning commission. All public officials shall, upon request, furnish to a commission, within a reasonable time, such available information as it may require for its work. A commission, its members, officers, and employees, in the performance of their functions, may enter upon any land and make examinations and surveys and place and maintain necessary monuments and marks thereon. In general, a commission shall have such powers as may be necessary to enable it to fulfill its functions, promote planning, and in all respects carry out the purposes of this subpart.

Acts 1956, No. 239, §10. Amended by Acts 1973, No. 112, §2; Acts 1974, No. 249, §1.



RS 33:140.1 - General purposes

SUBPART D. SHREVEPORT METROPOLITAN PLANNING

§140.1. General purposes

It is the purpose and intent of this Sub-Part to authorize metropolitan planning in the City of Shreveport and its environs and to provide for the creation, organization, powers and duties of a metropolitan planning commission; for the regulation of the subdivision of land in the metropolitan planning area, as defined herein; for the making and adoption of an official map or maps to preserve the integrity of the major street plan and other plans by the regulation of buildings in mapped streets; for the making and adoption of a zoning plan and zoning ordinance or ordinances; for the adoption of ordinances prescribing minimum construction, health, and sanitation standards to prevent the spread of slums and to encourage and assist public and private agencies, corporations, and individuals in the rehabilitation and redevelopment of blighted areas; and for the adoption of other plans, ordinances, and measures to effectuate the purposes of this Sub-Part.

It is the intent of this Sub-Part to provide for the planning and the effectuation of plans for the orderly physical development of the metropolitan planning area as a whole. To this end provision is made for unified planning of the area within the City of Shreveport and environs; and, further, provision is made for joint or correlated action by the City Council of the City of Shreveport and the Police Jury of Caddo Parish in the adoption of ordinances or other measures to effectuate such unified plans.

Acts 1962, No. 52, §1.

NOTE: See Acts 2004, No. 362, §3, relative to repeal of Acts 1975, No. 573, Acts 1978, No. 554, Acts 1980, No. 411, Acts 1984, No. 162, and Acts 2003, No. 265.



RS 33:140.2 - Separate actions by city and parish

§140.2. Separate actions by city and parish

A. Where joint or correlated legislative action is required, as above provided, it is contemplated in this Sub-Part that such joint or correlated legislative action will be taken within a reasonable time after the submission of such ordinances or other measures to the City Council or the Police Jury by the planning commission.

B. In the event such legislative action is not taken by either the City Council or the Police Jury, nothing in this Sub-Part shall be construed to prohibit, prevent, or impair the other from taking such action unilaterally with respect to the territory within its lawful jurisdiction; provided, that in such case either the City Council or Police Jury, as the case may be, that has failed to take such legislative action shall forfeit to the other all rights and privileges with respect to joint action, such as appointment of members of the board of appeals, and such rights and privileges shall remain forfeited until such time as the joint or correlated action contemplated is taken.

Acts 1962, No. 52, §2.



RS 33:140.3 - Conflict with other laws

§140.3. Conflict with other laws

A. Where other laws relating to the physical planning, zoning, airport zoning, effectuation of plans, platting, and other purposes of this Sub-Part are in conflict with the provisions of this Sub-Part, the provisions of this Sub-Part shall prevail; provided, however, that where such other laws or provisions thereof provide for other and additional duties, powers, authority, and responsibility, such other laws shall be applicable insofar as they are not in conflict with the provisions of this Sub-Part.

B. It is distinctly recognized, however, that should either party hereto fail to take advantage of or to use the instant legislation, this Sub-Part will in no way be construed to displace, amend, supersede or affect existing planning or zoning laws or statutes of the State of Louisiana or of either jurisdiction herein which are now in effect.

Acts 1962, No. 52, §3.



RS 33:140.4 - Delegation of authority

§140.4. Delegation of authority

A. Where, for reasons of convenience, economy, or effectiveness in the administration of plans, ordinances, or other measures, such as zoning, it is desired that the City Council or Police Jury or department, bureau, or agent of either undertake the administration of such plans, ordinances, or other measures with respect to the territory of the other, the City Council and Police Jury are hereby authorized and empowered to enter into such arrangement as may be mutually agreed upon for such administration and to provide compensation therefor to the governing body or department, bureau, or agent thereof, commensurate with the value and extent of the administration and work involved.

B. Nothing in this section shall be construed as authorizing the delegation by the City Council or the Police Jury to the other or to any department, bureau, or agent thereof, of the legislative authority vested by law in such governing body.

Acts 1962, No. 52, §4.



RS 33:140.5 - Definitions

§140.5. Definitions

For the purposes of this Subpart, certain words and phrases used herein are defined as follows:

(1) Municipal and municipality relate to the City of Shreveport, and where appropriate to the context, to that area lying within the corporate limits of such city as such corporate limits exist or may exist in the future.

(2) City Council relates to the chief legislative body of the City of Shreveport.

(3) Parish relates to Caddo Parish as such parish exists today or may exist in the future.

(4) Police Jury relates to the chief legislative body of Caddo Parish.

(5) Planning Commission or commission means the Shreveport Metropolitan Planning Commission of Caddo Parish as provided for in R.S. 33:140.6.

(6) Metropolitan planning area means the City of Shreveport and any areas outside of its boundaries which, in the commission's judgment, bear relation to the planning of the municipality; provided, however, that such metropolitan planning area shall not extend more than five (5) miles beyond the City of Shreveport as such City exists or may exist in the future.

(7) Street or streets means, relates to, and includes streets, avenues, boulevards, roads, lanes, alleys and other ways.

(8) Subdivision means the division of a lot, a tract, or parcel of land or a portion thereof, into two or more lots, sites, or other divisions, any one or more of which is to be platted as a lot of record for the purpose, whether immediate or future, of sale or building development, and also means resubdivision, or the consolidation of lots or tracts or portions thereof into single lots, and, when appropriate to the context, relates to the process of subdividing, as to the land or area subdivided.

Acts 1962, No. 52, §5; Acts 1990, No. 699, §1. eff. July 20, 1990; Acts 1990, No. 890, §1; Acts 1990, No. 953, §1.



RS 33:140.6 - Metropolitan planning commission; creation and appointment

§140.6. Metropolitan planning commission; creation and appointment

The City Council of the City of Shreveport and the Police Jury of Caddo Parish may create a commission, to be known as the Shreveport Metropolitan Planning Commission of Caddo Parish. The Commission shall consist of nine members who shall be residents and qualified voters of Caddo Parish, four (4) members appointed by the City Council of the City of Shreveport, four (4) members appointed by the Police Jury of Caddo Parish, and one member elected by joint action of the City Council of the City of Shreveport and the Police Jury of Caddo Parish. The term of each member shall be six years, except that of the members first appointed, the terms of the four (4) members appointed by the City Council and the terms of the four (4) members appointed by the Police Jury shall be two, four, five, and six years respectively, and the term of the member elected by joint action of the City Council and the Police Jury shall be three years. Any vacancy shall be filled for the unexpired term by the appointive authority, which shall have also the authority to remove any member for cause stated in writing and after public hearing; provided, however, that the filling of an unexpired term of the removal of any member elected by the City Council and the Police Jury shall be done only by the City Council and the Police Jury. All members shall serve without compensation.

Acts 1962, No. 52, §6.



RS 33:140.7 - Organization, rules, staff

§140.7. Organization, rules, staff

A. The commission shall elect its chairman from among its members. The term of the chairman shall be one year with eligibility for reelection. The commission shall adopt rules for the transaction of business and shall keep a record of its resolutions, transactions, findings, and determinations, and the recorded vote of each member to be included, and each record shall be a public record.

B. The commission may appoint such employees and staff as it deems necessary for its work, and where, for convenience, economy, or effectiveness in the administration of plans, ordinances, or other measures, such as zoning, the commission desires to delegate certain authority to its employees and staff to act in its behalf, it may do so when such authority is specified in the plan, ordinance or other measure.

C. The commission may contract with city planners and other consultants for such services as it may require.

Acts 1962, No. 52, §7; Acts 1991, No. 165, §1.



RS 33:140.8 - Budget

§140.8. Budget

The commission shall prepare an annual budget of its operating expenses, the total amount of which, exclusive of gifts, shall be within the total amounts appropriated for the purpose by the City Council and the Police Jury. The City of Shreveport shall act as fiscal agent for the commission.

Acts 1962, No. 52, §8.



RS 33:140.9 - Area of jurisdiction

§140.9. Area of jurisdiction

The area of jurisdiction of the commission shall be the metropolitan planning area as defined herein. In its planning, the commission may take into consideration and may make plans for such other area as, in its judgment bears relation to the metropolitan planning area, but the plans for such other area shall not in themselves or by reason of this Sub-part have any legal or official status.

Acts 1962, No. 52, §9.



RS 33:140.10 - Master plan

§140.10. Master plan

It shall be the function and duty of the commission to make and recommend to the City Council and the Police Jury a master plan for the physical development of the municipality, including any areas outside of its boundaries which, in the commission's judgment, bear relation to the planning of the municipality. The master plan, consisting of maps, plats, charts, and descriptive and explanatory matter, shall show the commission's recommendations for such physical development, and may include, among other things, the general location, character and extent of streets, bridges, viaducts, parks, parkways, waterway and waterfront developments, playgrounds, airports, and other public ways, grounds, places and spaces; the general location of public buildings, schools and school sites, and other public property; the general location and extent of public utilities and terminals, whether publicly or privately owned, for water, power, heat, light, sanitation, transportation, communication, and other purposes; the acceptance, widening, removal, extensions, re-location, narrowing, vacation, abandonment, or change of use of any of the foregoing public ways, grounds, places, spaces, buildings, properties, utilities, or terminals; a zoning plan for the regulation of the height, area, bulk, location, and use of private and public structures and premises, and of population density; the general location, character, layout, the extent of the neighborhood units and communities or groups of neighborhood units, of neighborhood and community centers; and of the general character, extent, and layout of the replanning of blighted districts and slum areas. The commission may from time to time recommend amendments to extend or add to the plan.

Acts 1962, No. 52, §10.



RS 33:140.11 - General purpose of the plan

§140.11. General purpose of the plan

In the preparation of the master plan, the commission shall make careful and comprehensive surveys and studies of the existing conditions and probable future growth of the City of Shreveport and its environs. The plan shall be made with the general purpose of guiding and accomplishing a coordinated, adjusted, and harmonious development of the metropolitan planning area which will, in accordance with existing and future needs, best promote public health, safety, morals, order, convenience, prosperity, or the general welfare, as well as efficiency and economy in the process of development.

Acts 1962, No. 52, §11.



RS 33:140.12 - Adoption of master plan

§140.12. Adoption of master plan

The commission may recommend the adoption of the master plan as a whole, or, as the work of making the whole master plan progresses, may from time to time recommend a part or parts thereof, any such part to correspond generally with one or more of the functional subdivisions of the subject matter of the plan. The adoption of the plan or any part, amendment, or addition, shall be by resolution carried by the affirmative votes of a majority of the City Council, in the case of its applicability to the City of Shreveport, or by the Police Jury, in the case of its applicability to areas outside of the City of Shreveport. The resolution shall refer expressly to the maps, descriptive matter, and other matters intended by the commission to form the whole or part of the plan, and the action taken shall be recorded on the adopted plan or part thereof by the identifying signature of the secretary of the City Council or the Police Jury, and a copy of the plan or part thereof shall be certified to each of the following: The City Council of the City of Shreveport, the Police Jury of Caddo Parish, the Caddo Parish School Board, the Board of Commissioners of the Caddo Levee District, and the Clerk of Court and Recorder of Caddo Parish, who shall record such plan or part thereof on the conveyance records of Caddo Parish. The plan or part thereof shall take effect after the date it shall have been adopted by the City Council, in the case of its applicability to the City of Shreveport, or by the Police Jury, in the case of its applicability to areas outside the City of Shreveport.

Acts 1962, No. 52, §12.



RS 33:140.13 - Miscellaneous powers of the commission

§140.13. Miscellaneous powers of the commission

The commission may make reports and recommendations relating to the plan and development of the area within its jurisdiction to public officials and agencies, public utility companies, civic, educational, professional and other organizations and citizens. It may recommend to the executive or legislative officials of the City of Shreveport and Caddo Parish, and to other public or semi-public boards, commissions, agencies, or other bodies, programs for public improvements and the financing thereof. All public officials shall, upon request, make available to the commission, within a reasonable time, such available information as it may require for its work. The commission, its members and employees, in the performance of its functions, may enter upon any land, make examinations and surveys, and place and maintain necessary monuments and marks thereon. In general, the commission shall have such additional powers as granted by ordinances adopted by the City Council or the Police Jury as the case may be.

Acts 1962, No. 52, §13.



RS 33:140.14 - Legal status of plan

§140.14. Legal status of plan

After adoption of the master plan or any part thereof, then and thenceforth no street, park, or any public way, ground, place, or space, no public building or structure, school or school site, or no public utility, whether publicly or privately owned, shall be constructed or authorized in the area of the adopted plan until and unless the location and extent thereof shall have been submitted to and approved by the planning commission; provided that in the case of disapproval, the commission shall communicate its reasons to the City Council or Police Jury, as appropriate, and the City Council or Police Jury, by a vote of not less than two-thirds of its entire membership shall have the power to overrule such disapproval and, upon such overruling, the City Council, Police Jury, or the appropriate board or officer shall have the power to proceed; provided, however, that if the public way, ground, place, space, building, structure, school or school site, or utility be one the authorization or financing of which does not, under the law or charter provisions governing the same, fall within the province of the City Council or Police Jury or other body or official of the City of Shreveport or of Caddo Parish, then the submission to the planning commission shall be by the board or official having such jurisdiction, and the planning commission's disapproval may be overruled by such board by a vote of not less than two-thirds of its entire membership or by said official. The acceptance, widening, removal, extension, relocation, narrowing, vacation, abandonment, change of use, acquisition of land for, or sale or lease of any street or other public way, ground, place, property, or structure shall be subject to similar submission and approval, and the failure to approve may be similarly overruled. The secretary of the commission or his deputy shall issue a receipt showing the date, time, and sufficient description to identify any document submitted to it for approval. The failure of the commission to act within sixty (60) days from the date of official filing shall be deemed approval, unless a longer period be granted by the City Council, Police Jury, or other submitting agency or official, provided that the acceptance, widening, removal, extension, relocation, narrowing, vacation, abandonment, change of use, acquisition of land for, or sale or lease of any street, or other public way, ground, place, property, or structure by the Police Jury of Caddo Parish or by the City Council of the City of Shreveport, as the case may be, need not be submitted for approval by the commission unless in conflict with said master plan.

Acts 1962, No. 52, §14.



RS 33:140.15 - Effective date

§140.15. Effective date

In creating a metropolitan planning commission, as authorized by this Sub-Part, the City Council of the City of Shreveport and the Police Jury of Caddo Parish shall, by mutual agreement, designate the date upon which the powers, duties and authority of the commission shall take effect. Until such time as the Metropolitan Planning Commission begins the performance of its duties the existing City Planning Commission of the City of Shreveport shall be continued with all the powers and duties heretofore held; and, by the aforesaid date the City Planning Commission shall have turned over to the Metropolitan Planning Commission all of its records, plans, studies, or other instruments of its work and planning. Upon the attachment of the jurisdiction of the Metropolitan Planning Commission, the powers of the City Planning Commission of the City of Shreveport in conflict herewith, shall cease to exist; provided, however, that such plans or parts thereof as have been lawfully adopted by the City Planning Commission, including but not limited to the subdivision regulations, major street plan, and zoning plan, shall continue in effect and shall be administered by the Metropolitan Planning Commission until repealed or replaced by such Metropolitan Planning Commission in accordance with this Sub-Part.

Acts 1962, No. 52, §15.



RS 33:140.16 - Planning commission as platting authority

§140.16. Planning commission as platting authority

From and after the time when the Shreveport Metropolitan Planning Commission of Caddo Parish shall have recommended, and the City Council and the Police Jury have adopted a master plan in whole or in part, no plat of a subdivision of land lying within the area covered by the said plan shall be filed or recorded until it shall have been submitted to and approved by the commission, and such approval entered in writing on the plat by the secretary of the commission. The Clerk of Court and Recorder shall not file or record a plat of a subdivision without the approval of the Planning Commission as required by this Sub-Part; the filing or recording of a plat of a subdivision without the approval of the Planning Commission as required by this Section shall be void.

Acts 1962, No. 52, §16.



RS 33:140.17 - Subdivision, regulations

§140.17. Subdivision, regulations

A. In exercising the powers granted to it by this Sub-part, the planning commission shall recommend regulations governing the subdivision of land within the metropolitan planning area. Such regulations may provide for the harmonious development of the metropolitan planning area; for the coordination of streets within subdivisions with other existing or planned streets or with other features of the master plan or official map of the metropolitan planning area; for adequate open spaces for traffic, recreation, light and air; and for the distribution of population and traffic which will tend to create conditions favorable to health, safety, convenience, or prosperity.

B. Such regulations may include requirements as to the extent to which and the manner in which streets shall be graded and improved and water, sewer and other utility mains, piping, connections, or other facilities shall be installed as a condition precedent to the approval of the plat. The regulations or practice of the commission may provide for the tentative approval of the plat previous to such improvement and installation; but any such tentative approval shall not be entered on the plat. Such regulations may provide that, in lieu of the completion of such work and installations previous to the final approval of a plat, the commission may accept a bond, in an amount and with surety and conditions satisfactory to it, providing for the securing to the City of Shreveport or to Caddo Parish, as appropriate, the actual construction and installation of such improvements and utilities within a period specified by the commission and expressed in the bond; and the City Council of the City of Shreveport and the Police Jury of Caddo Parish are hereby granted the power to enforce such bonds by all appropriate legal and equitable remedies. Such regulations may provide, in lieu of the completion of such work and installations previous to the final approval of a plat, for an assessment or other method whereby the City of Shreveport or Caddo Parish, as appropriate, is put in an assured position to do such work and make such installations at the cost of the owners of the property within the subdivision.

C. Before recommending its subdivision regulations or any amendments thereto, the commission shall hold a public hearing thereon, at least ten (10) days notice of the time and place of which shall be published in a newspaper of general circulation in the municipality and parish; certified copies of these regulations to be filed with the local legislative body and the Clerk of Court. The commission shall then present its recommendation for subdivision regulations to the City Council or the Police Jury for adoption by the City Council or the Police Jury, as the case may be.

Acts 1962, No. 52, §17.



RS 33:140.18 - Procedure on subdivision plats; appeals

§140.18. Procedure on subdivision plats; appeals

A.(1) The secretary of the commission or his deputy shall issue a receipt showing the date, time, and sufficient description to identify any plat submitted to it for approval.

(2) The commission shall approve or disapprove the plat within sixty days thereof, otherwise said plat shall be deemed to be approved and a certificate to that effect shall be issued by the commission on demand; however, the applicant for commission approval may waive this requirement and consent to the extension of such period.

(3) The ground of disapproval of any plat shall be stated upon the records of the commission, with the recorded vote of each member included in said records.

(4) No plat shall be disapproved by the commission without affording a hearing thereon.

B. Any applicant or other person may appeal commission approval or disapproval of a subdivision plat to the city council or the police jury, as the case may be, under such procedures and provisions as shall be established in the subdivision regulations.

Acts 1984, No. 550, §1.



RS 33:140.19 - Effect of plat approval on status of dedications

§140.19. Effect of plat approval on status of dedications

The approval of a plat by the planning commission shall not be deemed to constitute or affect any acceptance by the municipality or parish or public body of the dedication of any street or other ground shown upon the plat.

Act 1962, No. 52, §19.



RS 33:140.20 - Penalties for transferring lots in unapproved subdivisions

§140.20. Penalties for transferring lots in unapproved subdivisions

Whoever, being the owner or the agent of the owner of any land located within the area covered by the adopted plan, transfers or sells or agrees to sell or negotiates to sell such land by reference to or exhibition of or by other use of a plat of subdivision of such land before such plat has been approved by such commission and recorded in the office of the Clerk of Court and Recorder of Caddo Parish, shall be subject to a penalty of one hundred dollars for each lot so transferred or sold or agreed or negotiated to be sold; and the description by metes and bounds in the instrument of transfer or other document used in the process of selling or transferring shall not exempt the transaction from such penalties. The municipality or the parish, as appropriate, through its attorney or other designated official, may enjoin such transfer of sale or agreement by action for injunction or may recover the penalty by civil action.

Acts 1962, No. 52, §20.



RS 33:140.21 - Acceptance of and improvements in unapproved streets

§140.21. Acceptance of and improvements in unapproved streets

From and after the time when the platting jurisdiction of the planning commission shall have attached by virtue of the adoption of a master plan, in whole or in part, as provided in R.S. 33:140.16, the municipality or parish or other public body shall not accept, lay out, open, improve, grade, pave, or light any street within the area covered by the adopted plan, which conflicts with the plan unless such street shall have been accepted or opened as, or shall have otherwise received the legal status of, a public street prior to such attachment of the commission's platting jurisdiction, or unless such street corresponds in its location and lines with a street shown on a subdivision plat approved by such commission or on a street plat made by and adopted by such commission; provided, however, that the City Council, or, in the case of a street outside of the municipality, the Police Jury may locate and construct or may accept any other street if the ordinance or other measure for such location and construction or for such acceptance be first submitted to such commission for its approval, and, if disapproved by the commission, be passed by not less than two-thirds of the entire membership of the City Council or Police Jury, as appropriate; and a street approved by the commission upon such submission, or constructed or accepted by such two-thirds vote after disapproval by the commission, shall have the status of an approved street as fully as though it has been originally shown on a subdivision plat approved by the commission or on a plat made and adopted by the commission.

Acts 1962, No. 52, §21.



RS 33:140.22 - Building permits

§140.22. Building permits

Whenever the planning commission has recommended to the City Council and the Police Jury, and the City Council or Police Jury has adopted in whole or in part, a building permit plan, including both the full text of a building permit ordinance and the map or maps, showing the districts or zones in which building permits will be required, then and thereafter no building shall be erected in those areas without first having secured the required building permit.

Acts 1962, No. 52, §22.



RS 33:140.23 - Platting of street lines by planning commission

§140.23. Platting of street lines by planning commission

From and after the time when the planning commission shall have recommended and the City Council and the Police Jury adopted a master plan in whole or in part, which includes at least a major street plan, or shall have progressed in its master planning to the state of the making and recommending a major street plan, such commission shall have the power to make or cause to be made, from time to time, plats on which are indicated the locations of the lines recommended by the commission as the planned or mapped lines of future streets, street extensions, street widenings, or street narrowings. The making or certifying of a plat by the commission shall not in and of itself constitute or be deemed to constitute the opening or establishment of any street or the taking or acceptance of any land for street purposes.

Acts 1962 No. 52, §23.



RS 33:140.24 - Establishment of official map

§140.24. Establishment of official map

When the City Council and the Police Jury have adopted a master plan which includes at least a major street plan, or the Planning Commission has progressed in its master planning to the state of the making and recommending of a major street plan, and shall have certified a copy of such major street plan to the City Council and one to the Police Jury, then the City Council and the Police Jury may establish an official map of the municipality, in the case of the City Council, and that part of Caddo Parish within the area included within the adopted plan but outside the City of Shreveport, in the case of the Police Jury. The official map shall show the location of the streets theretofore existing and established by law as public streets. Such official map may also show the location of the lines of streets on plats of subdivisions which shall have been approved by the planning commission. The City Council and the Police Jury shall certify the fact of the establishment of the official map to the Clerk of Court and Recorder of Caddo Parish.

Acts 1962, No. 52, §24.



RS 33:140.25 - Official map; additions and changes

§140.25. Official map; additions and changes

The City Council and the Police Jury may add to the official map, each in its own jurisdiction, by placing thereon, from time to time, the lines of streets in accordance with the plat of any subdivision which shall have been approved by the planning commission. The City Council and the Police Jury may make, from time to time, other additions to or modifications of the official map by placing thereon the lines of planned new streets or street extensions, widenings, narrowings, or vacations. The placing of any street or street line upon the official map shall not, in or of itself, constitute or be deemed to constitute the opening or establishing of any street or the taking or accepting of any land for street purposes.

Acts 1962, No. 52, §25.



RS 33:140.26 - Regulation of buildings in bed of mapped streets

§140.26. Regulation of buildings in bed of mapped streets

For the purpose of preserving the integrity of the official map, the City Council and the Police Jury may provide by general ordinance or other legislative action that no permit shall be issued for any building or structure or part thereof on any land located between the mapped lines of any street as shown on the official map. Any such ordinance or legislative act shall provide that the Board of Appeals, as provided for in this Sub-part, shall have the power, upon an appeal filed with it by the owner of any such land, to authorize the grant of a permit for a building or structure or part thereof within any such mapped street location in any case in which such board finds, upon the evidence and arguments presented to it upon such appeal,

(1) That the property of the appellant of which such mapped street location forms a part will not yield a reasonable return to the owner unless such permit be granted, or

(2) That balancing the interest of the municipality or parish in preserving the integrity of the official map and the interest of the owner in the use and benefits of his property, the grant of such permit is required by considerations of justice and equity.

Before taking any such action, the board of appeals shall hold a hearing thereon, at least ten days notice of the time and place of which shall be given to the appellant by mail at the address specified by the appellant in his appeal petition. In the event that the board of appeals decides to authorize a building permit, it shall have the power to specify the exact location, ground area, height, and other details and conditions of extent and character, and also the duration of the building, structure or part thereof to be permitted.

Acts 1962, No. 52, §26.



RS 33:140.27 - Municipal improvements in streets; buildings not on mapped streets

§140.27. Municipal improvements in streets; buildings not on mapped streets

Except in streets existing and established by law as public streets at the date of the establishment of the official map, no public water facilities, sewer, or other public utilities or improvements shall be constructed after such date in any street until such street is duly placed on the official map. The city council and the police jury may provide by ordinance that no permit for the erection of any building shall be issued unless a street giving access to such proposed building existed and was established by law as a public street at the time of the establishment of the official map or shall have been duly placed on the official map in accordance with the provisions of R.S. 33:140.24 and R.S. 33:140.25; provided, however, that such ordinance shall contain provision whereby the applicant for such permit may appeal to the board of appeals, hearing upon which appeal and notice of the time and place of which shall be published in a newspaper of general circulation in the city and parish, and such board shall have the authority to authorize such a permit, subject to such conditions as the board may impose, where the circumstances of the case do not require the proposed building to be related to the existing streets or to streets as shown on the official map and where the permit would not tend to distort or increase the difficulty of carrying out the official map of the master plan of the municipality.

Acts 1962, No. 52, §27.



RS 33:140.28 - Grant of power

§140.28. Grant of power

For the purpose of promoting the public health, safety, morals, convenience, order, prosperity and general welfare, the City Council of the City of Shreveport and the Police Jury of Caddo Parish are hereby empowered, in accordance with the conditions and the procedures specified in this Sub-Part, to regulate the location, height, bulk, number of stories and size of buildings and other structures, the percentage of the lot which may be occupied, the sizes of yards, courts or other open spaces, the density of population, and the uses of buildings, structures and land for trade, industry, residence, recreation, civic activities, and other purposes, within the municipality, in the case of the City of Shreveport, and within that part of Caddo Parish within the metropolitan planning area but outside the City of Shreveport in the case of Caddo Parish.

Acts 1962, No. 52, §28.



RS 33:140.29 - The zoning plan

§140.29. The zoning plan

Whenever the planning commission recommends to the City Council of the City of Shreveport and to the Police Jury of Caddo Parish a zoning plan, including both the full text of a zoning ordinance and the map or maps, representing the recommendations of the planning commission for the regulation by districts or zones of the location, height, bulk, number of stories, and size of buildings and other structures, the percentage of the lot which may be occupied, the size of yards, courts and other open spaces, the density of population, and the uses of buildings, structures, and land for trade, industry, residence, recreation, civic activities, and other purposes, then the City Council and the Police Jury may exercise the powers granted for the purpose mentioned in R.S. 33:140.28 and may divide the municipality or that part of the parish within the metropolitan planning area outside the City of Shreveport, as the case may be, into districts or zones of such number, shape, and area as it may determine, and, for such purposes, may regulate the erection, construction, reconstruction, conversion, alteration, and uses of buildings and structures and the uses of land. All such regulations shall be uniform for each class or kind of building throughout each district, but the regulations in one district may differ from those in other districts.

Acts 1962, No. 52, §29.



RS 33:140.30 - Method of procedure

§140.30. Method of procedure

Before enacting the zoning ordinance or any amendment thereto, the Police Jury shall hold a public hearing thereon, at least ten days notice of the time and place of which shall be published in a newspaper of general circulation in the parish. The zoning ordinance, including the map or maps, may from time to time be amended; but no amendment shall become effective unless it be first submitted to and approved by the planning commission, or, if disapproved, shall receive the favorable vote of not less than two-thirds of the entire membership of the City Council or the Police Jury, as the case may be.

Acts 1962, No. 52, §30. Amended by Acts 1978, No. 211, §1, eff. June 29, 1978.



RS 33:140.31 - Non-conforming uses

§140.31. Non-conforming uses

The lawful use of a building or premises exactly as such use existed at the time of the enactment of any regulation affecting it may be continued although such use does not conform with the provisions of such regulation. The City Council or the Police Jury, as appropriate, may provide for the termination of non-conforming uses either by specifying the period or periods within which they shall be required to cease or by providing a formula or formulas whereby the compulsory termination of a non-conforming use shall be so fixed as to allow a reasonable period for the recovery or amortization of the investment in the non-conformance or with adequate compensation by a court of competent jurisdiction.

The City Council or the Police Jury, as appropriate, may in its discretion provide by ordinance for the resumption, restoration, reconstruction, extension, or substitution of non-conforming uses upon such terms and conditions as may be set forth in the ordinance.

Acts 1962, No. 52, §31.



RS 33:140.32 - Board of appeals

§140.32. Board of appeals

A. The zoning ordinances shall provide for a Board of Appeals of seven members, each to be appointed for a term of five years. Three members shall be appointed by the city council of the city of Shreveport, three members shall be appointed by the policy jury of Caddo Parish, and one member shall be elected by the joint action of the city council and the police jury. Of the members first appointed by the city council, one shall be appointed for a term of five years and two for a period of three years; of the members first appointed by the police jury, one shall be appointed for a term of four years and two for a period of two years; the member elected by joint action of the city council and police jury shall be elected for a term of one year. Members shall serve without compensation. Any vacancy shall be filled for the unexpired term by the appointive authority, which shall have also the authority to remove any member for cause stated in writing and after public hearing. Notwithstanding anything contained herein to the contrary, those members presently serving on the board of appeals will be allowed to complete their present terms and the two alternate members will be allowed to complete their terms as members, subject to the authority of the appointing authorities to remove any member for cause stated in writing and after public hearing.

B. The zoning ordinance may provide and specify general rules to govern the organization and procedure of such board of appeals, which rules shall not be inconsistent with the provisions of this Subpart.

C. The zoning ordinance may provide that the board of appeals may permit special exemptions to the zoning regulations in the classes of cases or situations and in accordance with the principles, conditions, safeguards, and procedures specified in the ordinance. The ordinance may also authorize the board of appeals to interpret the zoning maps and pass upon disputed questions of lot lines or district boundary lines or similar questions as they arise in the administration of the zoning regulations. The ordinance may also authorize the board of appeals to grant a variance from the strict application of zoning regulations where other procedures for variance or modification are not specified in the zoning ordinance.

D. Appeals to the board of appeals may be taken by any person aggrieved or by any officer, department, board or bureau of the City or Parish affected by any grant or refusal of a building permit or other act or decision of the building inspector or permit and zoning clerk of the municipality or parish or other administrative official based in whole or in part upon the provisions of any ordinance enacted under this Subpart.

E. The board of appeals shall have the following powers:

(1) To hear and decide appeals where it is alleged by the appellant that there is error in any order, requirement, permit, decision, or refusal made by the municipal building commissioner or any other administrative official in the carrying out or enforcement of any provision of any ordinance enacted pursuant to this Subpart.

(2) To hear and decide, in accordance with the provisions of any such ordinance, request for special exceptions or for interpretations of the map or for decisions upon other special questions upon which such board is authorized by any such ordinance to pass.

(3) To hear and decide on requests for a variance from the strict application of the zoning regulations where no other procedure for obtaining relief is specified in the ordinance and where due to exceptional topographic conditions or other extraordinary and exceptional characteristics of a specific piece of property, the strict application of regulations would result in peculiar and exceptional or undue hardship upon the owner of such property, provided such relief may be granted without substantial detriment to the public good and without substantially impairing the intent and purpose of the zoning plan and zoning ordinance.

Acts 1962, No. 52, §32. Amended by Acts 1976, No. 268, §1; Acts 1991, No. 166, §1.



RS 33:140.33 - Enforcement and remedies

§140.33. Enforcement and remedies

The city council and the police jury may provide for the enforcement of any ordinance enacted under this Sub-part. A violation of any such ordinance is hereby declared a misdemeanor. In case any building or structure is or is proposed to be erected, constructed, reconstructed, altered, converted, or maintained, or any building structure, or land is or is proposed to be used in violation of any ordinance enacted under this Sub-Part, the building inspector, permit and zoning clerk, municipal or parish counsel, or other appropriate authority of the municipality or of the parish, or any adjacent or neighboring property owner who would be specifically damaged by such violation, may, in addition to other remedies, institute injunction, mandamus, or other appropriate action or proceeding to prevent such unlawful erection, construction, reconstruction, alteration, conversion, maintenance, or use, or to correct or abate such violation, or to prevent the occupancy of such building, structure, or land.

Acts 1962, No. 52, §33.



RS 33:140.34 - Conflict with other laws

§140.34. Conflict with other laws

Whenever the regulations made under authority of this Sub-Part require a greater width or size of yards, courts, or other open spaces, or require a lower height of buildings or less number of stories, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required in any other statute, the provisions of the regulations made under authority of this Sub-part shall govern. Whenever the provisions of any other statute require a greater width or size of yards, courts, or other open spaces, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required by the regulations made under authority of this Sub-part, the provisions of such statute shall govern.

Acts 1962, No. 52, §34.



RS 33:140.35 - Existing zoning ordinances

§140.35. Existing zoning ordinances

Existing zoning ordinances of the city of Shreveport shall continue in effect until repealed by ordinances enacted under the authority of this Sub-Part.

Acts 1962, No. 52, §35.



RS 33:140.36 - Grant of power

§140.36. Grant of power

For the purposes of promoting the public health, safety, morals, convenience, order, prosperity, and general welfare, the City Council of the City of Shreveport and the Police Jury of Caddo Parish are hereby empowered, in accordance with the conditions and procedures specified in this Sub-Part, to adopt housing codes prescribing minimum standards for the area, volume, light, air, ventilation, illumination, occupancy and density of occupancy, and sanitation of dwellings and dwelling places; to adopt building codes, plumbing codes, electrical codes and related measures to regulate the construction, reconstruction, alteration, extension, conversion, or maintenance of buildings; to regulate by building and housing codes or other measures or ordinances conditions of sanitation, including requirements for water supply and sewerage disposal and drainage; and to adopt such other ordinances, regulations, and plans as, in their judgment, are necessary to effect the rehabilitation of substandard dwellings and blighted areas within the municipality, in the case of the City of Shreveport, and within that part of Caddo Parish within the metropolitan planning area but outside the City of Shreveport, in the case of Caddo Parish; provided, however, that such codes, ordinances, plans or other measures may be adopted with respect only to such portion of the metropolitan planning area outside the City of Shreveport as, in the judgment of the Police Jury, is deemed necessary.

Acts 1962, No. 52, §36.



RS 33:140.37 - Planning commission

§140.37. Planning commission

The planning commission may prepare and recommend to the City Council and the Police Jury for adoption such codes, ordinances, plans, or other measures as, in its judgment, may be necessary to accomplish the purpose of this Sub-Part.

Acts 1962, No. 52, §37.



RS 33:140.38 - Method of procedure

§140.38. Method of procedure

Except for the adopting of the zoning ordinance or any amendment thereto by the city council, before adopting any code, ordinance, plan, or other measure pursuant to this Subpart, the city council or the police jury, as the case may be, shall hold a public hearing thereon, at least ten days notice of the time and place of which shall be published in a newspaper of general circulation in the municipality or in the parish, as the case may be.

Acts 1962, No. 52, §38. Amended by Acts 1978, No. 211, §2, eff. June 29, 1978.



RS 33:140.39 - Enforcement and remedies

§140.39. Enforcement and remedies

The City Council and the Police Jury may provide, in their respective jurisdictions, for the enforcement of any code, ordinance, or other measure enacted under this Sub-Part. A violation of any such code, ordinance, or other measure is hereby declared a misdemeanor. In case any building or structure is or is proposed to be constructed, reconstructed, altered, extended, converted, or maintained in violation of any code or ordinance enacted under this Sub-Part, the building inspector, permit or zoning clerk, municipal or parish counsel, or other appropriate authority of the municipality or of the parish, or any adjacent or neighboring property owner who would be specifically damaged by such violation, may, in addition to other remedies, institute injunction, mandamus, or other appropriate action or proceeding to prevent such unlawful construction, reconstruction, alteration, extension, conversion, maintenance, or use, or to correct or abate such violation, or to prevent the occupancy of such building.

Acts 1962, No. 52, §39.



RS 33:140.51 - Regulation of size and use of buildings

SUBPART E. ST. BERNARD PARISH, ZONING REGULATIONS

§140.51. Regulation of size and use of buildings

For purpose of promoting the health, safety, morals or the general welfare of the parish of St. Bernard, the police jury of said parish is hereby authorized to regulate and restrict the height, number of stories, and size of buildings and other structures, the percentage of lot that may be occupied, the size of yards, courts and other open spaces, the density of population, and the location and use of buildings, structures and land for trade, industry, residence or other purposes within the parish.

Acts 1962, No. 123, §1.



RS 33:140.52 - Creation of districts; uniform regulations throughout district

§140.52. Creation of districts; uniform regulations throughout district

For any or all said purposes, the police jury may divide the parish into districts of such number, shape and areas as it may deem best suited to carry out the purposes of this Sub-part, and within such districts it may regulate and restrict the erection, construction, alteration or use of buildings, structures or land. All such regulations shall be uniform for each class or kind of buildings throughout each district, but the regulations of one district may differ from those in other districts.

Acts 1962, No. 123, §2.



RS 33:140.53 - Purpose of regulations

§140.53. Purpose of regulations

Such regulations shall be made in accordance with a comprehensive plan and shall be designed to lessen congestion in the public streets; secure safety from fires; promote health and the general welfare; provide adequate light and air; avoid undue concentration of population; and to facilitate adequate transportation, water supply, sewerage, schools, parks and other public requirements. The regulations shall be made with reasonable consideration of the character of the district and its peculiar suitability for particular uses, and with a view of conserving the values of buildings and encouraging the most appropriate use of land throughout the parish.

Acts 1962, No. 123, §3.



RS 33:140.54 - Public hearing

§140.54. Public hearing

The police jury of the parish shall provide for the manner in which the regulations and restrictions and the boundaries of the districts shall be determined, established, and enforced, and from time to time, amended. No regulation or restriction shall become effective until after a public hearing at which parties in interest have an opportunity to be heard. A public hearing in regard to the regulations may be held by the governing authority of the parish. In such case notice of the time and place of the hearing shall be published at least once a week during three different weeks in the official journal of the parish, or if there be none, in a paper of general circulation therein. At least fifteen days shall elapse between the publication and the date of the hearing.

Acts 1962, No. 123, §4.



RS 33:140.55 - Changes or amendments

§140.55. Changes or amendments

The regulations, restrictions and boundaries may, from time to time, be amended, supplemented, changed, modified or repealed. However, in case of a protest against a change duly signed and acknowledged by the owners of twenty percent or more either of the areas of land (exclusive of streets and alleys) included in the proposed change or within an area determined by lines drawn parallel to and two hundred feet distant from the boundaries of the district proposed to be changed, the amendment shall not become effective unless at least three-fifths of all the members of the governing authority of the parish shall vote in favor thereof. The provisions of R.S. 33:140.54 relating to public hearing and official notice shall apply equally to all changes or amendments.

Acts 1962, No. 123, §5.



RS 33:140.56 - Zoning commission; recommendations; public hearing

§140.56. Zoning commission; recommendations; public hearing

The parish planning commission created and established by the provisions of sub-part A of part IV of Chapter I of Title 33 of the Louisiana Revised Statutes of 1950 shall be the zoning commission for the parish of St. Bernard and shall exercise all powers, duties and functions herein provided. It shall be the duty of said zoning commission to recommend the boundaries of the various original districts, as well as the restrictions and regulations to be enforced therein, and any supplements, changes or modifications thereof. Before making any recommendation to the police jury, the zoning commission shall hold a public hearing. Notice of time and place of each such hearing shall be published at least three times in the official journal of the parish, or if there be none, then in a paper of general circulation in the parish, and at least ten days shall elapse between the first publication and date of the hearing. After the hearing has been held by the zoning commission, it shall make a report of its findings and recommendations to the police jury and the police jury shall not hold its public hearings or take any action until it has received the final report of the zoning commission.

Acts 1962, No. 123, §6.



RS 33:140.57 - Board of adjustment; membership; powers, and procedure; appeals

§140.57. Board of adjustment; membership; powers, and procedure; appeals

A. The police jury may provide for the appointment of a board of adjustment and, in the regulations and restrictions adopted pursuant to the authority of this Sub-part, may provide that the board may determine and vary the application of such regulations and restrictions in harmony with their general purpose and intent and in accordance with general or specific rules contained therein. The board of adjustment shall consist of five members, who shall be property owners and qualified voters. Of the members initially appointed, one shall be appointed for a term of one year, one shall be appointed to serve two years, and one for three years, one for four years and one for five years. Thereafter, all members shall be appointed for terms of five years each. All members shall be removable for cause by the governing authority, upon written charges and after public hearing. Vacancies shall be filled for the unexpired term of the member whose term becomes vacant. The board shall elect its own chairman, who shall serve for one year. The board shall adopt rules in accordance with the provisions of any ordinance adopted pursuant to this Sub-part.

B. Meetings of the board shall be held at the call of the chairman and at such other times as the board may determine. The chairman or, in his absence, the acting chairman, may administer oaths and compel the attendance of witnesses. All meetings of the board shall be open to the public. The board shall keep minutes of its proceedings, showing the vote of each member upon each question, or, if absent or failing to vote, indicating that fact, and shall keep records of its examinations and other official actions, all of which shall be filed immediately in the office of the board and shall be public records. The board, through its chairman or, in his absence, the acting chairman may administer oaths and compel the attendance of witnesses. All testimony, objections thereto, and rulings thereon shall be taken down by a reporter employed by the board for such purpose.

C. Appeals to the board of adjustment may be taken by any person aggrieved or by any officer, department, board or bureau of the parish affected by any decision of the administrative officer. Appeals shall be taken within a reasonable time, as provided by the rules of the board, by filing with the officer from whom the appeal is taken, and with the board of adjustment, a notice of appeal specifying the grounds thereof. The officer from whom the appeal is taken shall forthwith transmit to the board all papers constituting the record upon which the action appealed from was taken. An appeal stays all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken certifies to the board of adjustment after the notice of appeal has been filed with him that, by reason of facts stated in the certificate, a stay would, in his opinion, cause immediate peril of life or property. In such case, proceedings shall not be stayed otherwise than by a restraining order which may be granted by the board of adjustment or by a court of record or application or notice to the officers from whom the appeal is taken and on due cause shown. The board of adjustment shall fix a reasonable time for the hearing of the appeal, give public notice thereof and notice to the interested parties, and shall render its decision on the appeal within a reasonable time. Any party may appear at the hearing in person or by agent or by attorney. The board of adjustment shall have the following powers:

(1) To hear and decide appeals where it is alleged that there is error in any order, requirement, decision or determination made by an administrative official in the enforcement of this Sub-Part or any ordinance adopted pursuant thereto;

(2) To hear and decide all matters referred to it or upon which it is required to pass under the ordinance; and

(3) In passing upon appeals, where there are practical difficulties or unnecessary hardships in the way of carrying out the strict letter of the ordinance, to vary or modify the application of any of the regulations or provisions of the ordinance relating to the use, construction or alteration of buildings or structures or the use of lands so that the spirit of the ordinance shall be observed, public safety and welfare secured, and substantial justice done.

In exercising the above mentioned power the board may, in conformity with this Sub-part, reverse or affirm, wholly or partly, or may modify the order, requirement, decision or determination appealed from, and may make such order, requirement, decision or determination as ought to be made, and to that end it shall have all the powers of the officer from whom the appeal is taken. The concurring vote of four members of the board shall be necessary to reverse any order, requirement, decision or determination of any administrative official, or to decide in favor of the applicant on any matter upon which it is required to pass under any ordinance, or to effect any variation in the ordinance.

D. Any person or persons jointly or severally aggrieved by any decision of the board of adjustment, or any officer, department, board or bureau of the parish, may present to the district court for the parish a petition, duly verified, setting forth that the decision is illegal, in whole or in part, and specifying the grounds of the illegality. The petition shall be presented to the court within thirty days after the filing of the decision in the office of the board. Upon the presentation of such petition, the court may allow a writ of certiorari directed to the board of adjustment to review the decision of the board of adjustment and shall prescribe therein the time within which a return may be served upon the relator's attorney, which shall not be less than ten days but which may be extended by the court. The allowance of the writ shall not stay proceedings upon the decision appealed from, but the court may, on application after notice to the board and on due cause shown grant a restraining order. The board of adjustment shall not be required to return the original papers acted upon by it, but may return certified or sworn copies thereof or such portions thereof as may be called for by the writ. The return shall concisely set forth such other facts as may be pertinent and material to show the grounds in the decision appealed from, and shall be verified. If, upon the hearing, it appears to the court that testimony is necessary for the proper disposition of the matter, it may take additional evidence or it may appoint a referee to take such evidence as it may direct and report the same to the court with his findings of fact and conclusions of law, which shall constitute a part of the proceedings upon which the determination of the court shall be made. The court may reverse or affirm, wholly or in part, or may modify the decision brought before it for review. Costs shall not be allowed against the board unless it appears to the court that it acted with gross negligence, or in bad faith, or with malice in making the decision from which the appeal was taken. All issues in any proceedings under this subsection shall have preference over all other civil actions and proceedings.

Acts 1962, No. 123, §7



RS 33:140.58 - Enforcement of regulation; penalty

§140.58. Enforcement of regulation; penalty

In case any building or structure is erected, structurally altered or maintained, or any building, structure or land is used in violation of this Sub-Part or of any ordinance or regulation made under authority conferred hereby, the proper authorities of the parish, in addition to other remedies, may substitute any appropriate action or proceedings to prevent such unlawful erection, structural alteration, maintenance or use, to restrain, correct or abate such violation in order to prevent any illegal act, conduct, business or use in or about such premises. The regulations shall be enforced by the officer authorized to issue building permits, who is empowered to cause any building, structure, place or premises to be inspected and examined, and to order in writing the remedying of any condition found to exist therein in violation of any provision of the regulations made under the authority of this Sub-part. The owner or general agent of a building or premises where a violation of any regulation has been committed or exists, or the lessee or tenant of any entire building or entire premises where the violation has been committed or exists, or the owner, general agent, lessee or tenant of any part of the building or premises in which the violation has been committed or exists, or the general agent, architect, building contractor or any other person who commits, takes part or assists in any violation or who maintains any building or premises in which any violation exists shall, upon conviction thereof, be fined not less than ten dollars and not more than twenty-five dollars or be imprisoned for not more than thirty days for each day that the violation continues.

Acts 1962, No. 123, §8.



RS 33:140.59 - Conflicting regulations; higher standards to apply

§140.59. Conflicting regulations; higher standards to apply

Wherever the regulations made under the authority of this Sub-part require a greater width or size of side yards, courts or other open spaces, or require a lower height of buildings or lesser number of stories, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required in any other statute or local ordinance or regulation, the provisions of the regulations made under the authority of this Sub-part shall govern. Whenever the provisions of any other statute, local ordinance or regulation require a greater width or size yards, courts or other open spaces, or require a greater percentage of lot be left unoccupied, or impose other higher standards than are required by the regulations made under the authority of this Sub-part, the provisions of such statute, local ordinance or regulation shall govern.

Acts 1962, No. 123, §9.



RS 33:140.61 - Purpose

SUBPART F. STATE PLANNING AND

DEVELOPMENT DISTRICTS

§140.61. Purpose

The legislature finds that problems of growth and development in urban and rural regions of the state so transcend the boundary lines of local government units that no single unit can plan for their solution without affecting other units in the region; that various multi-parish planning activities conducted under various laws of the United States are being conducted in an uncoordinated manner; that intergovernmental cooperation on a regional basis is an effective means of pooling the resources of local government to approach common problems; and that the assistance of the state is needed to make the most effective use of local, state, federal, and private programs in serving the citizens of such urban and rural regions.

It is the purpose of this Subpart to facilitate intergovernmental cooperation and to insure the orderly and harmonious coordination of state, federal, and local comprehensive planning and development programs for the solutions and resolution of economic, social, physical, and governmental problems of the state and its citizens by providing for the creation and recognition of regional planning and development commissions.

Added by Acts 1977, No. 472, §1.



RS 33:140.62 - Designation of regions

§140.62. Designation of regions

A. The development districts for the state designated and established by the governor in Executive Order No. 27 of 1973 are hereby continued as follows:

(1) District #1, composed of the parishes of Jefferson, Orleans, Plaquemines, St. Bernard and St. Tammany.

(2) District #2, composed of the parishes of Ascension, East Baton Rouge, East Feliciana, Iberville, Livingston, Pointe Coupee, Tangipahoa, Washington, West Baton Rouge, West Feliciana and St. Helena.

(3) District #3, composed of the parishes of Assumption, Lafourche, St. Charles, St. James, St. Mary, St. John the Baptist, and Terrebonne.

(4) District #4, composed of the parishes of Acadia, Evangeline, Iberia,

Lafayette, St. Landry, St. Martin, and Vermilion.

(5) District #5, composed of the parishes of Allen, Beauregard, Calcasieu, Cameron and Jefferson Davis.

(6) District #6, composed of the parishes of Avoyelles, Catahoula, Concordia, Grant, LaSalle, Rapides, Vernon and Winn.

(7) District #7, composed of the parishes of Bienville, Bossier, Caddo, Claiborne, DeSoto, Lincoln, Natchitoches, Red River, Sabine and Webster.

(8) District #8, composed of the parishes of Caldwell, East Carroll, Franklin, Jackson, Madison, Morehouse, Ouachita, Richland, Tensas, Union and West Carroll.

(9) St. Tammany Parish shall be within the jurisdiction of district #1 for all functional programs with the exceptions of economic development for which purposes it will be a member of district #2 until such time as district #1 is recognized by the federal Economic Development Administration as a designated district; provided, however, this Subpart shall not apply to those planning districts created for law enforcement purposes in R.S. 15:1208.

B. No commission shall have authority to levy or collect taxes, to promulgate regulations which affect property rights, or to serve as an appeal or review panel in any system of land use planning.

Added by Acts 1977, No. 472, §1; Acts 2015, No. 82, §1.



RS 33:140.63 - Repealed by Acts 1990, No. 224, 4.

§140.63. Repealed by Acts 1990, No. 224, §4.



RS 33:140.64 - Repealed by Acts 1990, No. 224, 4.

§140.64. Repealed by Acts 1990, No. 224, §4.



RS 33:140.71 - Railroad Development District; creation; territorial jurisdiction

SUBPART G. RAILROAD DEVELOPMENT DISTRICT

§140.71. Railroad Development District; creation; territorial jurisdiction

A. The governing authorities of two or more parishes may by ordinance create a railroad development district composed of any part or all of the territory wholly within the boundaries of the parishes. The railroad development district, hereinafter referred to as the "district", if created, is hereby constituted and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district, acting through its board of commissioners, the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for economic development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The district created pursuant hereto shall be established for the primary object and purpose of promoting and encouraging development of rail service in the area of the parishes to stimulate the economy through renewed commerce, industry, and for the utilization and development of natural and human resources of the area by providing job opportunities.

C. Repealed by Acts 2005, No. 198, §2, eff. June 29, 2005.

Acts 2004, No. 435, §1, eff. June 24, 2004; Acts 2005, No. 198, §2, eff. June 29, 2005.



RS 33:140.72 - Board of commissioners; members; officers; agents; employees

§140.72. Board of commissioners; members; officers; agents; employees

A.(1) The district shall be governed by a board of commissioners consisting of the following members:

(a) Two members appointed by the governing authority of each parish.

(b) One member shall be appointed jointly by the parishes from within the district to serve at large.

(2) All members shall be citizens of the United States and qualified voters and taxpayers within the limits of the district during their term of office.

(3) The terms of office of the initial appointments shall be staggered with one, two, and three-year terms. They shall be determined by lot at the first meeting of the board.

(4) At the termination of these initial terms of office each term thereafter shall be for three years.

B. Any vacancy in the membership of the board of commissioners, occurring either by reason of the expiration of the term for which appointed or by reason of death, resignation, or otherwise, shall be filled by the appointing authority consistent with the original appointment procedure. In the event that the entity responsible for making the appointment fails to appoint a new member within thirty days of such vacancy, the board of commissioners shall appoint an interim successor to serve until the position is filled as provided in Paragraph (A)(1) of this Section.

C. Any member of the board of commissioners may be removed by the entity that originally appointed him, but only for cause and on charges preferred against him in writing and after public hearing, provided that any member so removed shall have the right to appeal his removal to a court of competent jurisdiction within ten days of the decision of the appointing entity ordering his removal.

D. The members of the board of commissioners shall receive a per diem as may be authorized by the appointing authority. The board of commissioners may reimburse any member for expenses actually incurred in the performance of his duties hereunder.

E. Members of the board, individually, and members of their immediate family are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the district.

F. Elected officials are prohibited from serving on the board of commissioners.

G. The board of commissioners shall elect from among its own members a president, a vice president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board of commissioners, the offices of secretary and treasurer may be held by one person.

H. The board of commissioners shall meet in regular session every other month and shall also meet in special session as often as the president of the board convenes them or on the written request of four members. A majority of the members of the board of commissioners shall constitute a quorum.

I. The board of commissioners shall prescribe rules to govern its meetings, shall hold meetings in the city and parish as may be designated by the board, and may contract with and employ attorneys, clerks, engineers, deputy commissioners, superintendents, and other agents and employees and shall fix their compensation and terms of employment.

Acts 2004, No. 435, §1, eff. June 24, 2004.



RS 33:140.73 - Powers of district

§140.73. Powers of district

A. The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes including but not limited to rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, expropriation, purchase, or otherwise all property, including rights-of-way, to hold and use any franchise or property, real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district including but not limited to the establishment, maintenance, and operation of a railroad.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district.

(5) In its own name and on its own behalf to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected ad valorem taxes as provided in this Subpart and as may be provided by general law.

(6) To require and issue licenses with respect to its properties and facilities.

(7) To regulate the imposition of fees and rentals charged by the district for its facilities and services rendered by it.

(8) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(9) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

Acts 2004, No. 435, §1, eff. June 24, 2004.



RS 33:140.74 - Railroad development

§140.74. Railroad development

A.(1) The district shall have the power to construct and acquire railway spurs, rail yards, and subordinate and related facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with other local units of government, under the authority of the Local Services Law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor including but not limited to roads, street lighting, bridges, rail facilities, drainage, and other utilities and related properties.

(2) The district shall also have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board of commissioners may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages, and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. In no event, however, and under no circumstances shall the board dispose of any property of the district for less than the fair market value of the property as defined in R.S. 47:2321 without the prior approval of the State Bond Commission. The district shall be empowered to enter into leases having a term, including all renewal terms, not to exceed fifty years in the aggregate. The approval of the State Bond Commission shall be conclusive for purposes of compliance with the requirements of this Paragraph.

(3) The resolution or ordinance adopted by the board of commissioners authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the district. For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale, or other disposition of district property, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of said thirty days.

B. The district shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To acquire, whether by purchase, expropriation, exchange, gift, lease, or otherwise, and to construct and improve, maintain, equip, and furnish one or more railway development projects, including all real and personal properties which the board of commissioners may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof all as may be provided for in the lease agreement to which the district may become a party.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board of commissioners may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board of commissioners finds any such actions to be in furtherance of the purposes for which the district was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom and from any other source.

(5)(a) To enter into any cooperative financing associated with railroad development between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual.

(b) To enter into any cooperative development between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies under the Railroad Revitalization and Regulatory Act, or any public or private association, corporation, or individual. Said methods of cooperative development shall include but not be limited to any number of joint development agreements and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the district shall attempt to obtain the most favorable arrangement available in order to protect and ensure economic development and the railway system.

Acts 2004, No. 435, §1, eff. June 24, 2004.



RS 33:140.75 - Fees and ad valorem tax; borrowing money

§140.75. Fees and ad valorem tax; borrowing money

A. The board of commissioners may, when necessary, levy annually an ad valorem tax not to exceed five mills on the dollar of assessed valuation of all property, provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in a special election held for that purpose. The term of the tax shall not exceed ten years, but the tax may be renewed subject to the limitations and approval required by this Subsection.

B. All funds derived under this Section may be used only for expenses or specified purposes of the district. The board of commissioners shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A railroad development operational fund for the attraction of railroad development to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in promotion of industrial and commercial development of the railway system in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district, including but not limited to planning assistance, surveys, land use studies, technical services, and other services necessary to effectuate a unified railroad development plan.

(2) An account for the maintenance and operation of a railway promotional and advancement center to provide necessary information to companies and individuals engaged in providing services and goods to help identify potential customers and aid and assist the customers and user companies in developing and transporting their products or services.

Acts 2004, No. 435, §1, eff. June 24, 2004; Acts 2005, No. 198, §1, eff. June 29, 2005.



RS 33:140.76 - Obligations of the district

§140.76. Obligations of the district

A. The district shall have authority to incur debt for any one or more of its lawful purposes set forth in this Subpart, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt and to provide for the security and payment thereof.

B.(1) The district may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in a special election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provisions of this Subpart, all of which purposes are hereby found and declared to be public purposes and functions of the state of Louisiana, which are delegated to the district.

(2) The district may in its own name and behalf issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Subpart, including railroad rehabilitation and improvement revenue bonds. Said bonds shall be issued in the manner as provided for in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024.

(3) The district may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the district derived from any lawful sources, including fees, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board of commissioners of the district at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board of commissioners referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, not to exceed five mills, authorized by R.S. 33:140.75 for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time said certificates are outstanding.

(5) The board of commissioners, as the governing authority of the district, is authorized to adopt all necessary resolutions or ordinances which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations, or for the voting of a property tax millage, which resolutions or ordinances may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution or ordinance authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution or ordinance and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of said bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

Acts 2004, No. 435, §1, eff. June 24, 2004.



RS 33:140.77 - Securities

§140.77. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapter 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 2004, No. 435, §1, eff. June 24, 2004.



RS 33:140.78 - Exemption from taxation

§140.78. Exemption from taxation

The district and all properties at anytime owned by the district and the income therefrom and all bonds, certificates, and other evidences of indebtedness issued by the district under this Subpart and the interest or income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 2004, No. 435, §1, eff. June 24, 2004.



RS 33:140.79 - General compliances; enhancement

§140.79. General compliances; enhancement

A. No provisions of this Subpart shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The district shall have the power and right to adopt a program or programs awarding contracts to and establishing set-aside goals and preference procedures for the benefit of businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority and Women's Business Enterprise Act".

C. The financial records of the district shall be subjected to audit pursuant to R.S. 24:513.

Acts 2004, No. 435, §1, eff. June 24, 2004.



RS 33:140.101 - Repealed by Acts 1996, 1st Ex. Sess., No. 53, 2, eff. May 7, 1996.

SUBPART G. ACADIANA RAILROAD

DEVELOPMENT DISTRICT

§140.101. Repealed by Acts 1996, 1st Ex. Sess., No. 53, §2, eff. May 7, 1996.

NOTE: SEE ACTS 1996, 1ST EX. SESS., NO. 53, §§3-7.



RS 33:140.102 - Repealed by Acts 1996, 1st Ex. Sess., No. 53, 2, eff. May 7, 1996.

§140.102. Repealed by Acts 1996, 1st Ex. Sess., No. 53, §2, eff. May 7, 1996.



RS 33:140.103 - Repealed by Acts 1996, 1st Ex. Sess., No. 53, 2, eff. May 7, 1996.

§140.103. Repealed by Acts 1996, 1st Ex. Sess., No. 53, §2, eff. May 7, 1996.



RS 33:140.104 - Repealed by Acts 1996, 1st Ex. Sess., No. 53, 2, eff. May 7, 1996.

§140.104. Repealed by Acts 1996, 1st Ex. Sess., No. 53, §2, eff. May 7, 1996.



RS 33:140.105 - Repealed by Acts 1996, 1st Ex. Sess., No. 53, 2, eff. May 7, 1996.

§140.105. Repealed by Acts 1996, 1st Ex. Sess., No. 53, §2, eff. May 7, 1996.



RS 33:140.106 - Repealed by Acts 1996, 1st Ex. Sess., No. 53, 2, eff. May 7, 1996.

§140.106. Repealed by Acts 1996, 1st Ex. Sess., No. 53, §2, eff. May 7, 1996.



RS 33:140.107 - Repealed by Acts 1996, 1st Ex. Sess., No. 53, 2, eff. May 7, 1996.

§140.107. Repealed by Acts 1996, 1st Ex. Sess., No. 53, §2, eff. May 7, 1996.



RS 33:140.108 - Repealed by Acts 1996, 1st Ex. Sess., No. 53, 2, eff. May 7, 1996.

§140.108. Repealed by Acts 1996, 1st Ex. Sess., No. 53, §2, eff. May 7, 1996.



RS 33:140.109 - Repealed by Acts 1996, 1st Ex. Sess., No. 53, 2, eff. May 7, 1996.

§140.109. Repealed by Acts 1996, 1st Ex. Sess., No. 53, §2, eff. May 7, 1996.



RS 33:140.111 - Vermilion and Iberia Railroad Development District; creation; territorial jurisdiction

SUBPART G-1. VERMILION AND IBERIA RAILROAD

DEVELOPMENT DISTRICT

§140.111. Vermilion and Iberia Railroad Development District; creation; territorial jurisdiction

A. The agricultural industry constitutes a significant element in the state's economy. In order to expand the state's economic base and to retain farm jobs, it is necessary that the state encourage and support the development of railroads. The Vermilion and Iberia Railroad Development District, hereinafter referred to as the "district", is hereby created and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district, acting through its board of commissioners, the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for economic development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The district created pursuant to this Section shall be established for the primary object and purpose of promoting and encouraging development of the rail service running between Vermilion and Iberia parishes, to stimulate the economy through renewed commerce, industry, and for the utilization and development of natural and human resources of the area by providing job opportunities.

C. The boundaries of the district shall be coterminous with the boundaries of Vermilion and Iberia parishes.

Acts 2010, No. 780, §1.



RS 33:140.112 - Board of commissioners; members, officers, agents and employees

§140.112. Board of commissioners; members, officers, agents and employees

A. In order to provide for the orderly development of the district and effectuation of the purposes of the district, the district shall be administered and governed by a board of five commissioners, each of whom shall be a qualified voter of the district and who shall be appointed as follows:

(1) Two members shall be appointed by the governing authority of the parish of Vermilion. At least one of such members shall have a bachelor's degree in agricultural science.

(2) Two members shall be appointed by the governing authority of the parish of Iberia. At least one of such members shall have a bachelor's degree in agricultural science.

(3) One member shall be appointed by the Twin Parish Port Commission and the University of Louisiana at Lafayette, subject to confirmation by the senators whose districts encompass the parishes of Vermilion and Iberia. Such member shall have a bachelor's degree in engineering and shall have a minimum of five years experience at the management and operational level of a railroad company.

B.(1) Members of the board shall serve three-year terms after initial terms as provided in this Paragraph. One such member shall serve an initial term of one year; two members shall serve an initial term of two years; and two members shall serve an initial term of three years, all as determined by lot at the first meeting of the board. Members shall serve until their successors have been appointed and qualified.

(2) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled for the remainder of the unexpired term in the same manner as the original appointment.

C. The commissioners shall elect from their membership a chairman, vice chairman, secretary-treasurer, and such other officers as they may deem necessary. The board shall hold at least one regular meeting each month for the purpose of transacting business of the district.

D. Board members shall serve without compensation. However, the board may authorize per diem for its members in the performance of their official duties. The per diem shall not exceed one hundred dollars for attending meetings of the board for a maximum of twelve meetings per year. Per diem paid pursuant to this Subsection shall be paid out of district funds in the hands of the treasurer.

E. A majority of the membership of the board shall constitute a quorum for the transaction of business.

F. The board of commissioners shall prescribe rules to govern its meetings, shall hold meetings in the city and parish as may be designated by the board within either Vermilion or Iberia parishes, may contract with and employ attorneys, clerks, engineers, deputy commissioners, superintendents, and other agents and employees, and shall fix their compensation and terms of employment.

G. A board member or employee of a district may not have a pecuniary interest, directly or indirectly, in any contract or agreement to which the district is a party.

Acts 2010, No. 780, §1.



RS 33:140.113 - Powers of district

§140.113. Powers of district

The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Section:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, expropriation, purchase, lease, or otherwise all property, including rights-of-way; to hold and use any franchise or property, immovable, movable, or mixed, corporeal or incorporeal, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, including but not limited to the establishment, maintenance, and operation of rail services; and to engage in any action, such as the purchase of insurance, necessary or desirable for the maintenance or improvement of the district's property.

(4) To enter into contracts for the purchase, acquisition, construction, operation, and improvement of works and facilities necessary in connection with the purposes of the district.

(5) In its own name and on its own behalf to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected ad valorem taxes as provided in this Subpart and as may be provided by general law.

(6) To require and issue licenses with respect to its properties and facilities.

(7) To regulate the imposition of fees and rentals charged by the district for its facilities and services rendered by it.

(8) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(9) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(10) To contract with a rail freight common carrier but only one authorized under Title 49 of the U.S. Code to operate over the rail lines of the district in providing and conducting rail services for the district, which company shall be subject to all applicable federal and state regulatory authorities, laws, rules, and regulations governing the operations of a freight common carrier railroad in Louisiana.

Acts 2010, No. 780, §1.



RS 33:140.114 - Railroad development

§140.114. Railroad development

A.(1) The district shall have the power to lease, construct and acquire railroad tracks, railway spurs, rail yards, and subordinate and related facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with other local units of government, under the authority of The Local Services Law, R.S. 33:1321, et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, street lighting, grade crossings, bridges, rail facilities, drainage, and other utilities and related properties.

(2) The district shall also have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board of commissioners may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. In no event, however, and under no circumstances shall the board dispose of any property of the district for less than the fair market value of the property as defined in R.S. 47:2321, without the prior approval of the State Bond Commission. The district shall be empowered to enter into leases having a term, including all renewal terms, not to exceed fifty years in the aggregate. The approval of the State Bond Commission shall be conclusive for purposes of compliance with the requirements of this Paragraph.

(3) The resolution or ordinance adopted by the board of commissioners authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the district. For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale, or other disposition of district property, after which time no one shall have any cause of action to contest the legality of such resolution or ordinance or to draw in question the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of the thirty days.

B. The district shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To acquire, whether by purchase, expropriation, exchange, gift, lease, or otherwise, and to construct and improve, maintain, equip, and furnish one or more railway development projects, including all immovable and movable properties which the board of commissioners may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges, not to exceed the fair market value therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof all as may be provided for in the lease agreement to which the district may become a party.

(3) To sell, exchange, and convey any or all of its projects upon such terms and conditions as the board of commissioners may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board of commissioners finds any such actions to be in furtherance of the purposes for which the district was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes or other obligations of the district and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5)(a) To enter into any cooperative financing associated with railroad development between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual.

(b) To enter into any cooperative development between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies under the Railroad Revitalization and Regulatory Reform Act, or any public or private association, corporation, or individual. Said methods of cooperative development shall include but not be limited to any number of joint development agreements and cooperative ownerships, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the district shall attempt to obtain the most favorable arrangement available in order to protect and ensure economic development and the railway system.

Acts 2010, No. 780, §1.



RS 33:140.115 - Fees and ad valorem tax; borrowing money

§140.115. Fees and ad valorem tax; borrowing money

A. The board of commissioners may, when necessary, levy annually an ad valorem tax not to exceed five mills on the dollar of assessed valuation of all property, provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in a special election held for that purpose. The millage shall be resubmitted for voter reapproval every tenth year.

B. All funds derived under this Section may be used only for expenses or specified purposes of the district. A certain percentage of all funds derived under this Section, to be determined by the board, shall be set aside and used exclusively for operational upgrade and maintenance. The board of commissioners shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A railroad development operational fund, for the attraction of railroad development to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in promotion of industrial and commercial development of the railway system between the parishes of Vermilion and Iberia, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district including but not limited to planning assistance, surveys, land use studies, technical services, and other services necessary to effectuate a unified railroad development plan.

(2) An account for the maintenance and operation of a railway promotional and advancement center to provide necessary information to companies and individuals engaged in providing services and goods to help identify potential customers and aid and assist the customers and user companies in developing and transporting their products or services.

Acts 2010, No. 780, §1.



RS 33:140.116 - Obligations of the district

§140.116. Obligations of the district

A. The district shall have authority to incur debt for any one or more of its lawful purposes set forth in this Subpart, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt and to provide for the security and payment thereof.

B.(1) The district may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in a special election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provisions of this Subpart, all of which purposes are hereby found and declared to be public purposes and functions of the state of Louisiana, which are delegated to the district.

(2) The district may in its own name and behalf issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Subpart, including railroad rehabilitation and improvement revenue bonds. Said bonds shall be issued in the manner as provided for in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024.

(3) The district may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of money of the district derived from any lawful sources, including fees, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board of commissioners of the district at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board of commissioners referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, not to exceed five mills, authorized by R.S. 33:140.75 for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time said certificates are outstanding.

(5) The board of commissioners, as the governing authority of the district, is authorized to adopt all necessary resolutions or ordinances which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations or for the voting of a property tax millage, which resolutions or ordinances may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution or ordinance authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution or ordinance and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of said bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

Acts 2010, No. 780, §1.



RS 33:140.117 - Competitive bids

§140.117. Competitive bids

The district shall be subject to the provisions of Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950.

Acts 2010, No. 780, §1.



RS 33:140.118 - Exempt from taxation

§140.118. Exempt from taxation

The property, revenues, and income of the district and the interest on bonds and notes issued by a district shall be exempt from taxation levied by the state or a political subdivision of the state.

Acts 2010, No. 780, §1.



RS 33:140.119 - Audits of the district

§140.119. Audits of the district

The district shall, at the district's expense, annually report to the legislative auditor in accordance with R.S. 24:513.

Acts 2010, No. 780, §1.



RS 33:140.121 - Regulation of size and use of buildings

SUBPART H. GRANT PARISH, ZONING REGULATIONS

§140.121. Regulation of size and use of buildings

For purpose of promoting the health, safety, morals, or the general welfare of Grant Parish, the police jury of said parish is hereby authorized to regulate and restrict the height, number of stories, and size of buildings and other structures, the percentage of lot that may be occupied, the size of yards, courts, and other open spaces, the density of population, and the location and use of buildings, structures, and land for trade, industry, residence, or other purposes within the parish.

Acts 1988, 2nd Ex. Sess., No. 14, §1, eff. Oct. 27, 1988.



RS 33:140.122 - Creation of districts; uniform regulations throughout district

§140.122. Creation of districts; uniform regulations throughout district

For any or all said purposes, the police jury may divide the parish into districts of such number, shape, and areas as it may deem best suited to carry out the purposes of this Subpart, and within such districts it may regulate and restrict the erection, construction, alteration, or use of buildings, structures, or land. All such regulations shall be uniform for each class or kind of building throughout each district, but the regulations of one district may differ from those in other districts.

Acts 1988, 2nd Ex. Sess., No. 14, §1, eff. Oct. 27, 1988.



RS 33:140.123 - Purpose of regulations

§140.123. Purpose of regulations

Such regulations shall be made in accordance with a comprehensive plan and shall be designed to lessen congestion in the public streets; secure safety from fires; promote health and the general welfare; provide adequate light and air; avoid undue concentration of population; and to facilitate adequate transportation, water supply, sewerage, schools, parks, and other public requirements. The regulations shall be made with reasonable consideration of the character of the district and its peculiar suitability for particular uses, and with a view of conserving the values of buildings and encouraging the most appropriate use of land throughout the parish.

Acts 1988, 2nd Ex. Sess., No. 14, §1, eff. Oct. 27, 1988.



RS 33:140.124 - Public hearing

§140.124. Public hearing

The police jury of the parish shall provide for the manner in which the regulations and restrictions and the boundaries of the districts shall be determined, established, and enforced, and from time to time, amended. No regulation or restriction shall become effective until after a public hearing at which parties in interest have an opportunity to be heard. A public hearing in regard to the regulations may be held by the governing authority of the parish. In such case, notice of the time and place of the hearing shall be published at least once a week during three different weeks in the official journal of the parish, or if there be none, in a paper of general circulation therein. At least fifteen days shall elapse between the publication and the date of the hearing.

Acts 1988, 2nd Ex. Sess., No. 14, §1, eff. Oct. 27, 1988.



RS 33:140.125 - Changes or amendments

§140.125. Changes or amendments

The regulations, restrictions, and boundaries may, from time to time, be amended, supplemented, changed, modified, or repealed. However, in case of a protest against a change duly signed and acknowledged by the owners of twenty percent or more either of the areas of land (exclusive of streets and alleys) included in the proposed change or within an area determined by lines drawn parallel to and two hundred feet distant from the boundaries of the district proposed to be changed, the amendment shall not become effective unless at least three-fifths of all the members of the governing authority of the parish shall vote in favor thereof. The provisions of R.S. 33:140.84 relating to public hearing and official notice shall apply equally to all changes or amendments.

Acts 1988, 2nd Ex. Sess., No. 14, §1, eff. Oct. 27, 1988.



RS 33:140.126 - Zoning commission; recommendations; public hearing

§140.126. Zoning commission; recommendations; public hearing

The parish planning commission created and established by the provisions of Subpart A of Part IV of Chapter I of Title 33 of the Louisiana Revised Statutes of 1950 shall be the zoning commission for Grant Parish and shall exercise all powers, duties and functions herein provided. It shall be the duty of said zoning commission to recommend the boundaries of the various original districts, as well as the restrictions and regulations to be enforced therein, and any supplements, changes, or modifications thereof. Before making any recommendation to the police jury, the zoning commission shall hold a public hearing. Notice of time and place of each such hearing shall be published at least three times in the official journal of the parish, or if there be none, then in a paper of general circulation in the parish, and at least ten days shall elapse between the first publication and the date of the hearing. After the hearing has been held by the zoning commission, it shall make a report of its findings and recommendations to the police jury and the police jury shall not hold its public hearings or take any action until it has received the final report of the zoning commission.

Acts 1988, 2nd Ex. Sess., No. 14, §1, eff. Oct. 27, 1988.



RS 33:140.127 - Board of adjustment; membership; powers, and procedure; appeals

§140.127. Board of adjustment; membership; powers, and procedure; appeals

A. The police jury may provide for the appointment of a board of adjustment and, in the regulations and restrictions adopted pursuant to the authority of this Subpart, may provide that the board may determine and vary the application of such regulations and restrictions in harmony with their general purpose and intent and in accordance with general or specific rules contained therein. The board of adjustment shall consist of five members, who shall be property owners and qualified voters. Of the members initially appointed, one shall be appointed for a term of one year, one shall be appointed to serve two years, and one for three years, one for four years and one for five years. Thereafter, all members shall be appointed for terms of five years each. All members shall be removable for cause by the governing authority, upon written charges and after public hearing. Vacancies shall be filled for the unexpired term of the member whose term becomes vacant. The board shall elect its own chairman, who shall serve for one year. The board shall adopt rules in accordance with the provisions of any ordinance adopted pursuant to this Subpart.

B. Meetings of the board shall be held at the call of the chairman and at such other times as the board may determine. The chairman or, in his absence, the acting chairman, may administer oaths and compel the attendance of witnesses. All meetings of the board shall be open to the public. The board shall keep minutes of its proceedings, showing the vote of each member upon each question, or, if absent or failing to vote, indicating that fact, and shall keep records of its examinations and other official actions, all of which shall be filed immediately in the office of the board and shall be public records. The board, through its chairman, or in his absence, the acting chairman may administer oaths and compel the attendance of witnesses. All testimony, objections thereto, and rulings thereon shall be taken down by a reporter employed by the board for such purpose.

C.(1) Appeals to the board of adjustment may be taken by any person aggrieved or by any officer, department, board, or bureau of the parish affected by any decision of the administrative officer. Appeals shall be taken within a reasonable time, as provided by the rules of the board, by filing with the officer from whom the appeal is taken, and with the board of adjustment, a notice of appeal specifying the grounds thereof. The officer from whom the appeal is taken shall forthwith transmit to the board all papers constituting the record upon which the action appealed from was taken. An appeal stays all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken certifies to the board of adjustment after the notice of appeal has been filed with him that, by reason of facts stated in the certificate, a stay would, in his opinion, cause immediate peril of life or property. In such case, proceedings shall not be stayed otherwise than by a restraining order which may be granted by the board of adjustment or by a court of record or application or notice to the officers from whom the appeal is taken and on due cause shown. The board of adjustment shall fix a reasonable time for the hearing of the appeal, give public notice thereof and notice to the interested parties, and shall render its decision on the appeal within a reasonable time. Any party may appear at the hearing in person or by agent or by attorney. The board of adjustment shall have the following powers:

(a) To hear and decide appeals where it is alleged that there is error in any order, requirement, decision, or determination made by an administrative official in the enforcement of this Subpart or any ordinance adopted pursuant thereto.

(b) To hear and decide all matters referred to it or upon which it is required to pass under the ordinance.

(c) In passing upon appeals, when there are practical difficulties or unnecessary hardships in the way of carrying out the strict letter of the ordinance, to vary or modify the application of any of the regulations or provisions of the ordinance relating to the use, construction, or alteration of buildings or structures or the use of lands so that the spirit of the ordinance shall be observed, public safety and welfare secured, and substantial justice done.

(2) In exercising the above mentioned power the board may, in conformity with this Subpart, reverse or affirm, wholly or partly, or may modify the order, requirement, decision, or determination appealed from, and may make such order, requirement, decision, or determination as ought to be made, and to that end it shall have all the powers of the officer from whom the appeal is taken. The concurring vote of four members of the board shall be necessary to reverse any order, requirement, decision, or determination of any administrative official, or to decide in favor of the applicant on any matter upon which it is required to pass under any ordinance, or to effect any variation in the ordinance.

D. Any person or persons jointly or severally aggrieved by any decision of the board of adjustment, or any officer, department, board, or bureau of the parish, may present to the district court for the parish a petition, duly verified, setting forth that the decision is illegal, in whole or in part, and specifying the grounds of the illegality. The petition shall be presented to the court within thirty days after the filing of the decision in the office of the board. Upon the presentation of such petition, the court may allow a writ of certiorari directed to the board of adjustment to review the decision of the board of adjustment and shall prescribe therein the time within which a return may be served upon the relator's attorney, which shall not be less than ten days but which may be extended by the court. The allowance of the writ shall not stay proceedings upon the decision appealed from, but the court may, on application after notice to the board and on due cause shown, grant a restraining order. The board of adjustment shall not be required to return the original papers acted upon by it, but may return certified or sworn copies thereof or such portions thereof as may be called for by the writ. The return shall concisely set forth such other facts as may be pertinent and material to show the grounds in the decision appealed from, and shall be verified. If, upon the hearing, it appears to the court that testimony is necessary for the proper disposition of the matter, it may take additional evidence or it may appoint a referee to take such evidence as it may direct and report the same to the court with his findings of fact and conclusions of law, which shall constitute a part of the proceedings upon which the determination of the court shall be made. The court may reverse or affirm, wholly or in part, or may modify the decision brought before it for review. Costs shall not be allowed against the board unless it appears to the court that it acted with gross negligence, or in bad faith, or with malice in making the decision from which the appeal was taken. All issues in any proceedings under this Subsection shall have preference over all other civil actions and proceedings.

Acts 1988, 2nd Ex. Sess., No. 14, §1, eff. Oct. 27, 1988.



RS 33:140.128 - Enforcement of regulation; penalty

§140.128. Enforcement of regulation; penalty

In case any building or structure is erected, structurally altered or maintained, or any building, structure or land is used in violation of this Subpart or of any ordinance or regulation made under authority conferred hereby, the proper authorities of the parish, in addition to other remedies, may substitute any appropriate action or proceedings to prevent such unlawful erection, structural alteration, maintenance or use, to restrain, correct or abate such violation in order to prevent any illegal act, conduct, business, or use in or about such premises. The regulations shall be enforced by the officer authorized to issue building permits, who is empowered to cause any building, structure, place, or premises to be inspected and examined, and to order in writing the remedying of any condition found to exist therein in violation of any provision of the regulations made under the authority of this Subpart. The owner or general agent of a building or premises where a violation of any regulation has been committed or exists, or the lessee or tenant of any entire building or entire premises where the violation has been committed or exists, or the owner, general agent, lessee, or tenant of any part of the building or premises in which the violation has been committed or exists, or the general agent, architect, building contractor, or any other person who commits, takes part or assists in any violation or who maintains any building or premises in which any violation exists shall, upon conviction thereof, be fined not less than ten dollars and not more than twenty-five dollars or be imprisoned for not more than thirty days for each day that the violation continues.

Acts 1988, 2nd Ex. Sess., No. 14, §1, eff. Oct. 27, 1988.



RS 33:140.129 - Conflicting regulations; higher standards to apply

§140.129. Conflicting regulations; higher standards to apply

Wherever the regulations made under the authority of this Subpart require a greater width or size of side yards, courts, or other open spaces, or require a lower height of buildings or lesser number of stories, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required in any other statute or local ordinance or regulation, the provisions of the regulations made under the authority of this Subpart shall govern. Whenever the provisions of any other statute, local ordinance, or regulation require a greater width or size yards, courts, or other open spaces, or require a greater percentage of lot be left unoccupied, or impose other higher standards than are required by the regulations made under the authority of this Subpart, the provisions of such statute, local ordinance or regulation shall govern.

Acts 1988, 2nd Ex. Sess., No. 14, §1, eff. Oct. 27, 1988.



RS 33:140.151 - Regulation of size and use of buildings

SUBPART I. NATCHITOCHES PARISH, ZONING REGULATIONS

§140.151. Regulation of size and use of buildings

For purpose of promoting the health, safety, morals, or the general welfare of Natchitoches Parish, the police jury of said parish is hereby authorized to regulate and restrict the height, number of stories, and size of buildings and other structures, the percentage of lot that may be occupied, the size of yards, courts, and other open spaces, the density of population, and the location and use of buildings, structures, and land for trade, industry, residence, or other purposes within the parish.

Acts 1988, No. 570, §1.



RS 33:140.152 - Creation of districts; uniform regulations throughout district

§140.152. Creation of districts; uniform regulations throughout district

For any or all said purposes, the police jury may divide the parish into districts of such number, shape and areas as it may deem best suited to carry out the purposes of this Subpart, and within such districts it may regulate and restrict the erection, construction, alteration or use of buildings, structures or land. All such regulations shall be uniform for each class or kind of buildings throughout each district, but the regulations of one district may differ from those in other districts.

Acts 1988, No. 570, §1.



RS 33:140.153 - Purpose of regulations

§140.153. Purpose of regulations

Such regulations shall be made in accordance with a comprehensive plan and shall be designed to lessen congestion in the public streets; secure safety from fires; promote health and the general welfare; provide adequate light and air; avoid undue concentration of population; and to facilitate adequate transportation, water supply, sewerage, schools, parks and other public requirements. The regulations shall be made with reasonable consideration of the character of the district and its peculiar suitability for particular uses, and with a view of conserving the values of buildings and encouraging the most appropriate use of land throughout the parish.

Acts 1988, No. 570, §1.



RS 33:140.154 - Public hearing

§140.154. Public hearing

The police jury of the parish shall provide for the manner in which the regulations and restrictions and the boundaries of the districts shall be determined, established, and enforced, and from time to time, amended. No regulation or restriction shall become effective until after a public hearing at which parties in interest have an opportunity to be heard. A public hearing in regard to the regulations may be held by the governing authority of the parish. In such case notice of the time and place of the hearing shall be published at least once a week during three different weeks in the official journal of the parish, or if there be none, in a paper of general circulation therein. At least fifteen days shall elapse between the publication and the date of the hearing.

Acts 1988, No. 570, §1.



RS 33:140.155 - Changes or amendments

§140.155. Changes or amendments

The regulations, restrictions and boundaries may, from time to time, be amended, supplemented, changed, modified or repealed. However, in case of a protest against a change duly signed and acknowledged by the owners of twenty percent or more either of the areas of land (exclusive of streets and alleys) included in the proposed change or within an area determined by lines drawn parallel to and two hundred feet distant from the boundaries of the district proposed to be changed, the amendment shall not become effective unless at least three-fifths of all the members of the governing authority of the parish shall vote in favor thereof. The provisions of R.S. 33:140.154 relating to public hearing and official notice shall apply equally to all changes or amendments.

Acts 1988, No. 570, §1.



RS 33:140.156 - Zoning commission; recommendations; public hearing

§140.156. Zoning commission; recommendations; public hearing

The parish planning commission created and established by the provisions of Subpart A of Part IV of Chapter I of Title 33 of the Louisiana Revised Statutes of 1950 shall be the zoning commission for Natchitoches Parish and shall exercise all powers, duties and functions herein provided. It shall be the duty of said zoning commission to recommend the boundaries of the various original districts, as well as the restrictions and regulations to be enforced therein, and any supplements, changes or modifications thereof. Before making any recommendation to the police jury, the zoning commission shall hold a public hearing. Notice of time and place of each such hearing shall be published at least three times in the official journal of the parish, or if there be none, then in a paper of general circulation in the parish, and at least ten days shall elapse between the first publication and date of the hearing. After the hearing has been held by the zoning commission, it shall make a report of its findings and recommendations to the police jury and the police jury shall not hold its public hearings or take any action until it has received the final report of the zoning commission.

Acts 1988, No. 570, §1.



RS 33:140.157 - Board of adjustment; membership; powers, and procedure; appeals

§140.157. Board of adjustment; membership; powers, and procedure; appeals

A. The police jury may provide for the appointment of a board of adjustment and, in the regulations and restrictions adopted pursuant to the authority of this Subpart, may provide that the board may determine and vary the application of such regulations and restrictions in harmony with their general purpose and intent and in accordance with general or specific rules contained therein. The board of adjustment shall consist of five members, who shall be property owners and qualified voters. Of the members initially appointed, one shall be appointed for a term of one year, one shall be appointed to serve two years, and one for three years, one for four years and one for five years. Thereafter, all members shall be appointed for terms of five years each. All members shall be removable for cause by the governing authority, upon written charges and after public hearing. Vacancies shall be filled for the unexpired term of the member whose term becomes vacant. The board shall elect its own chairman, who shall serve for one year. The board shall adopt rules in accordance with the provisions of any ordinance adopted pursuant to this Subpart.

B. Meetings of the board shall be held at the call of the chairman and at such other times as the board may determine. The chairman or, in his absence, the acting chairman, may administer oaths and compel the attendance of witnesses. All meetings of the board shall be open to the public. The board shall keep minutes of its proceedings, showing the vote of each member upon each question, or, if absent or failing to vote, indicating that fact, and shall keep records of its examinations and other official actions, all of which shall be filed immediately in the office of the board and shall be public records. The board, through its chairman or, in his absence, the acting chairman may administer oaths and compel the attendance of witnesses. All testimony, objections thereto, and rulings thereon shall be taken down by a reporter employed by the board for such purpose.

C. Appeals to the board of adjustment may be taken by any person aggrieved or by any officer, department, board or bureau of the parish affected by any decision of the administrative officer. Appeals shall be taken within a reasonable time, as provided by the rules of the board, by filing with the officer from whom the appeal is taken, and with the board of adjustment, a notice of appeal specifying the grounds thereof. The officer from whom the appeal is taken shall forthwith transmit to the board all papers constituting the record upon which the action appealed from was taken. An appeal stays all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken certifies to the board of adjustment after the notice of appeal has been filed with him that, by reason of facts stated in the certificate, a stay would, in his opinion, cause immediate peril of life or property. In such case, proceedings shall not be stayed otherwise than by a restraining order which may be granted by the board of adjustment or by a court of record or application or notice to the officers from whom the appeal is taken and on due cause shown. The board of adjustment shall fix a reasonable time for the hearing of the appeal, give public notice thereof and notice to the interested parties, and shall render its decision on the appeal within a reasonable time. Any party may appear at the hearing in person or by agent or by attorney. The board of adjustment shall have the following powers:

(1) To hear and decide appeals where it is alleged that there is error in any order, requirement, decision or determination made by an administrative official in the enforcement of this Subpart or any ordinance adopted pursuant thereto;

(2) To hear and decide all matters referred to it or upon which it is required to pass under the ordinance; and

(3) In passing upon appeals, where there are practical difficulties or unnecessary hardships in the way of carrying out the strict letter of the ordinance, to vary or modify the application of any of the regulations or provisions of the ordinance relating to the use, construction or alteration of buildings or structures or the use of lands so that the spirit of the ordinance shall be observed, public safety and welfare secured, and substantial justice done.

In exercising the above mentioned power the board may, in conformity with this Subpart, reverse or affirm, wholly or partly, or may modify the order, requirement, decision or determination appealed from, and may make such order, requirement, decision or determination as ought to be made, and to that end it shall have all the powers of the officer from whom the appeal is taken. The concurring vote of four members of the board shall be necessary to reverse any order, requirement, decision or determination of any administrative official, or to decide in favor of the applicant on any matter upon which it is required to pass under any ordinance, or to effect any variation in the ordinance.

D. Any person or persons jointly or severally aggrieved by any decision of the board of adjustment, or any officer, department, board or bureau of the parish, may present to the district court for the parish a petition, duly verified, setting forth that the decision is illegal, in whole or in part, and specifying the grounds of the illegality. The petition shall be presented to the court within thirty days after the filing of the decision in the office of the board. Upon the presentation of such petition, the court may allow a writ of certiorari directed to the board of adjustment to review the decision of the board of adjustment and shall prescribe therein the time within which a return may be served upon the relator's attorney, which shall not be less than ten days but which may be extended by the court. The allowance of the writ shall not stay proceedings upon the decision appealed from, but the court may, on application after notice to the board and on due cause shown grant a restraining order. The board of adjustment shall not be required to return the original papers acted upon by it, but may return certified or sworn copies thereof or such portions thereof as may be called for by the writ. The return shall concisely set forth such other facts as may be pertinent and material to show the grounds in the decision appealed from, and shall be verified. If, upon the hearing, it appears to the court that testimony is necessary for the proper disposition of the matter, it may take additional evidence or it may appoint a referee to take such evidence as it may direct and report the same to the court with his findings of fact and conclusions of law, which shall constitute a part of the proceedings upon which the determination of the court shall be made. The court may reverse or affirm, wholly or in part, or may modify the decision brought before it for review. Costs shall not be allowed against the board unless it appears to the court that it acted with gross negligence, or in bad faith, or with malice in making the decision from which the appeal was taken. All issues in any proceedings under this subsection shall have preference over all other civil actions and proceedings.

Acts 1988, No. 570, §1.



RS 33:140.158 - Enforcement of regulation; penalty

§140.158. Enforcement of regulation; penalty

In case any building or structure is erected, structurally altered or maintained, or any building, structure or land is used in violation of this Subpart or of any ordinance or regulation made under authority conferred hereby, the proper authorities of the parish, in addition to other remedies, may substitute any appropriate action or proceedings to prevent such unlawful erection, structural alteration, maintenance or use, to restrain, correct or abate such violation in order to prevent any illegal act, conduct, business or use in or about such premises. The regulations shall be enforced by the officers authorized to issue building permits, who is* empowered to cause any building, structure, place or premises to be inspected and examined, and to order in writing the remedying of any condition found to exist therein in violation of any provision of the regulations made under the authority of this Subpart. The owner or general agent of a building or premises where a violation of any regulation has been committed or exists, or the lessee or tenant of any entire building or entire premises where the violation has been committed or exists, or the owner, general agent, lessee or tenant of any part of the building or premises in which the violation has been committed or exists, or the general agent, architect, building contractor or any other person who commits, takes part or assists in any violation or who maintains any building or premises in which any violation exists shall, upon conviction thereof, be fined not less than ten dollars and not more than twenty-five dollars or be imprisoned for not more than thirty days for each day that the violation continues.

Acts 1988, No. 570, §1.

*AS APPEARS IN ENROLLED BILL.



RS 33:140.159 - Conflicting regulations; higher standards to apply

§140.159. Conflicting regulations; higher standards to apply

Wherever the regulations made under the authority of this Subpart require a greater width or size of side yards, courts or other open spaces, or require a lower height of buildings or lesser number of stories, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required in any other statute or local ordinance or regulation, the provisions of the regulations made under the authority of this Subpart shall govern. Whenever the provisions of any other statute, local ordinance or regulation require a greater width or size yards, courts or other open spaces, or require a greater percentage of lot be left unoccupied, or impose other higher standards than are required by the regulations made under the authority of this Subpart, the provisions of such statute, local ordinance or regulation shall govern.

Acts 1988, No. 570, §1.



RS 33:140.161 - Regulation of size and use of buildings

SUBPART J. ACADIA PARISH, ZONING REGULATIONS

§140.161. Regulation of size and use of buildings

For purpose of promoting the health, safety, morals, or the general welfare of Acadia Parish, the police jury of said parish is hereby authorized to regulate and restrict the height, number of stories, and size of buildings and other structures, the percentage of lot that may be occupied, the size of yards, courts, and other open spaces, the density of population, and the location and use of buildings, structures, and land for trade, industry, residence, or other purposes within the parish.

Acts 1989, No. 691, §1.



RS 33:140.162 - Creation of districts; uniform regulations throughout district

§140.162. Creation of districts; uniform regulations throughout district

For any or all said purposes, the police jury may divide the parish into districts of such number, shape, and areas as it may deem best suited to carry out the purposes of this Subpart, and within such districts it may regulate and restrict the erection, construction, alteration, or use of buildings, structures, or land. All such regulations shall be uniform for each class or kind of buildings throughout each district, but the regulations of one district may differ from those in other districts.

Acts 1989, No. 691, §1.



RS 33:140.163 - Purpose of regulations

§140.163. Purpose of regulations

Such regulations shall be made in accordance with a comprehensive plan and shall be designed to lessen congestion in the public streets; secure safety from fires; promote health and the general welfare; provide adequate light and air; avoid undue concentration of population; and to facilitate adequate transportation, water supply, sewerage, schools, parks, and other public requirements. The regulations shall be made with reasonable consideration of the character of the district and its peculiar suitability for particular uses, and with a view of conserving the values of buildings and encouraging the most appropriate use of land throughout the parish.

Acts 1989, No. 691, §1.



RS 33:140.164 - Public hearing

§140.164. Public hearing

The police jury of the parish shall provide for the manner in which the regulations and restrictions and the boundaries of the district shall be determined, established, and enforced, and from time to time, amended. No regulation or restriction shall become effective until after a public hearing at which parties in interest have an opportunity to be heard. A public hearing in regard to the regulations may be held by the governing authority of the parish. In such case notice of the time and place of the hearing shall be published at least once a week during three different weeks in the official journal of the parish, or if there be none, in a paper of general circulation therein. At least fifteen days shall elapse between the publication and the date of the hearing.

Acts 1989, No. 691, §1.



RS 33:140.165 - Changes or amendments

§140.165. Changes or amendments

The regulations, restrictions, and boundaries may, from time to time, be amended, supplemented, changed, modified, or repealed. However, in case of a protest against a change duly signed and acknowledged by the owners of twenty percent or more either of the areas of land exclusive of streets and alleys included in the proposed change or within an area determined by lines drawn parallel to and two hundred feet distant from the boundaries of the district proposed to be changed, the amendment shall not become effective unless at least three-fifths of all the members of the governing authority of the parish shall vote in favor thereof. The provisions of R.S. 33:140.164 relating to public hearing and official notice shall apply equally to all changes or amendments.

Acts 1989, No. 691, §1.



RS 33:140.166 - Zoning commission; recommendations; public hearing

§140.166. Zoning commission; recommendations; public hearing

A. The parish planning commission created and established by the provisions of Subpart A of Part IV of Chapter I of Title 33 of the Louisiana Revised Statutes of 1950 shall be the zoning commission for Acadia Parish and shall exercise all powers, duties, and functions herein provided. It shall be the duty of said zoning commission to recommend the boundaries of the various original districts, as well as the restrictions and regulations to be enforced therein, and any supplements, changes, or modifications thereof.

B. Before making any recommendation to the police jury, the zoning commission shall hold a public hearing. Notice of time and place of each such hearing shall be published at least three times in the official journal of the parish, or if there be none, then in a paper of general circulation in the parish, and at least ten days shall elapse between the first publication and date of the hearing.

C. After the hearing has been held by the zoning commission, it shall make a report of its findings and recommendations to the police jury, and the police jury shall not hold its public hearings or take any action until it has received the final report of the zoning commission.

Acts 1989, No. 691, §1.



RS 33:140.167 - Board of adjustment; membership; powers and procedure; appeals

§140.167. Board of adjustment; membership; powers and procedure; appeals

A.(1) The police jury may provide the appointment of a board of adjustment and, in the regulations and restrictions adopted pursuant to the authority of this Subpart, may provide that the board may determine and vary the application of such regulations and restrictions in harmony with their general purpose and intent and in accordance with general or specific rules contained therein.

(2) The board of adjustment shall consist of five members, who shall be property owners and qualified voters. Of the members initially appointed, one shall be appointed for a term of one year, one shall be appointed to serve two years, one for three years, one for four years, and one for five years. Thereafter, all members shall be appointed for terms of five years each.

(3) All members shall be removable for cause by the governing authority, upon written charges and after public hearing. Vacancies shall be filled for the unexpired term of the member whose term becomes vacant. The board shall elect its own chairman, who shall serve for one year.

(4) The board shall adopt rules in accordance with the provisions of any ordinance adopted pursuant to this Subpart.

B.(1) Meetings of the board shall be held at the call of the chairman and at such other times as the board may determine. The chairman or, in his absence, the acting chairman, may administer oaths and compel the attendance of witnesses. All meetings of the board shall be open to the public.

(2) The board shall keep minutes of its proceedings, showing the vote of each member upon each question, or, if absent or failing to vote, indicating that fact, and shall keep records of its examinations and other official actions, all of which shall be filed immediately in the office of the board and shall be public records.

(3) The board, through its chairman or, in his absence, the acting chairman may administer oaths and compel the attendance of witnesses. All testimony, objections thereto, and rulings thereon shall be taken down by a reporter employed by the board for such purpose.

C.(1)(a) Appeals to the board of adjustment may be taken by any person aggrieved or by any officer, department, board, or bureau of the parish affected by any decision of the administrative officer. Appeals shall be taken within a reasonable time, as provided by the rules of the board, by filing with the officer from whom the appeal is taken, and with the board of adjustment, a notice of appeal specifying the grounds thereof. The officer from whom the appeal is taken shall forthwith transmit to the board all papers constituting the record upon which the action appealed from was taken.

(b) An appeal stays all proceedings in furtherance of the action appealed from unless the officer from whom the appeal is taken certifies the board of adjustment after the notice of appeal has been filed with him that, by reason of facts states in the certificate, a stay would, in his opinion, cause immediate peril of life or property. In such case, proceedings shall not be stayed otherwise than by a restraining order which may be granted by the board of adjustment or by a court of record or application or notice to the officers from whom the appeal is taken and on due cause shown.

(c) The board of adjustment shall fix a reasonable time for the hearing of the appeal, give public notice thereof and notice to the interested parties, and shall render its decision on the appeal within a reasonable time. Any party may appear at the hearing in person or by agent or by attorney.

(d) The board of adjustment shall have the following powers:

(i) To hear and decide appeals where it is alleged that there is error in any order, requirement, decision, or determination made by an administrative official in the enforcement of this Subpart or any ordinance adopted pursuant thereto;

(ii) To hear and decide all matters referred to it or upon which it is required to pass under the ordinance; and

(iii) In passing upon appeals, where there are practical difficulties or unnecessary hardships in the way of carrying out the strict letter of the ordinance, to vary or modify the application of any of the regulations or provisions of the ordinance relating to the use, construction, or alteration of buildings or structures or the use of lands so that the spirit of the ordinance shall be observed, public safety and welfare secured, and substantial justice done.

(2) In exercising the above mentioned power, the board may, in conformity with this Subpart, reverse or affirm, wholly or partly, or may modify the order, requirement, decision, or determination appealed from, and may make such order, requirement, decision, or determination as ought to be made, and to that end it shall have all the powers of the officer from whom the appeal is taken. The concurring vote of four members of the board shall be necessary to reverse any order, requirement, decision, or determination of any administrative official, or to decide in favor of the applicant on any matter upon which it is required to pass under any ordinance, or to effect any variation in the ordinance.

D.(1) Any person or persons jointly or severally aggrieved by any decision of the board of adjustment, or any officer, department, board, or bureau of the parish, may present to the district court for the parish a petition, duly verified, setting forth that decision is illegal, in whole or in part, and specifying the grounds of the illegality. The petition shall be presented to the court within thirty days after the filing of the decision in the office of the board.

(2) Upon the presentation of such petition, the court may allow a writ of certiorari directed to the board of adjustment to review the decision of the board of adjustment and shall prescribe therein the time within which a return may be served upon the relator's attorney, which shall not be less than ten days but which may be extended by the court. The allowance of the writ shall not stay proceedings upon the decision appealed from, but the court may, on application after notice to the board and on due cause shown grant a restraining order.

(3) The board of adjustment shall not be required to return the original papers acted upon by it but may return certified sworn copies thereof or such portions thereof as may be called for by a writ. The return shall concisely set forth such other facts as may be pertinent and material to show the grounds in the decision appealed from, and shall be verified.

(4) If, upon the hearing, it appears to the court that testimony is necessary for the proper disposition of the matter, it may take additional evidence or it may appoint a referee to take such evidence as it may direct and report the same to the court with his findings of fact and conclusions of law, which shall constitute a part of the proceedings upon which the determination of the court shall be made. The court may reverse or affirm, wholly or in part, or may modify the decision brought before it for review.

(5) Costs shall not be allowed against the board unless it appears to the court that it acted with gross negligence, or in bad faith, or with malice in making the decision from which the appeal was taken.

(6) All issues in any proceedings under this Subsection shall have preference over all other civil actions and proceedings.

Acts 1989, No. 691, §1.



RS 33:140.168 - Enforcement of regulation; penalty

§140.168. Enforcement of regulation; penalty

A. In case any building or structure is erected, structurally altered, or maintained, or any building, structure, or land is used in violation of this Subpart or of any ordinance or regulation made under authority conferred hereby, the proper authorities of the parish, in addition to other remedies, may substitute any appropriate action or proceedings to prevent such unlawful erection, structural alteration, maintenance, or use, to retrain, correct, or abate such violation in order to prevent any illegal act, conduct, business, or use in or about such premises.

B. The regulations shall be enforced by the officers authorized to issue building permits, who is empowered to cause any building, structure, place, or premises to be inspected and examined, and to order in writing the remedying of any condition found to exist therein in violation of any provision of the regulations made under the authority of this Subpart.

C. The owner or general agent of a building or premises where a violation of any regulation has been committed or exists, or the lessee or tenant of any entire building or entire premises where the violation has been committed or exists, or the owner, general agent, lessee, or tenant of any part of the building or premises in which the violation has been committed or exists, or the general agent, architect, building contractor, or any other person who commits, takes part, or assists in any violation or who maintains any building or premises in which any violation exists shall, upon conviction thereof, be fined not less than ten dollars and not more than twenty-five dollars or be imprisoned for not more than thirty days for each day that the violation continues.

Acts 1989, No. 691, §1.



RS 33:140.169 - Conflicting regulations; higher standards to apply

§140.169. Conflicting regulations; higher standards to apply

Wherever the regulations made under the authority of this Subpart require a greater width or size of side yards, courts, or open spaces, or require a lower height of buildings or lesser number of stories, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required in any other statute or local ordinance or regulation, the provisions of the regulations made under the authority of this Subpart shall govern. Whenever the provisions of any other statute, local ordinance, or regulation require a greater width or size yards, courts, or other open spaces, or require a greater percentage of lot be left unoccupied, or impose other higher standards than are required by the regulations made under the authority of this Subpart, the provisions of such statute, local ordinance, or regulation shall govern.

Acts 1989, No. 691, §1.



RS 33:140.171 - Regulation of size and use of buildings

SUBPART K. WEST BATON ROUGE PARISH,

ZONING REGULATIONS

§140.171. Regulation of size and use of buildings

For purpose of promoting the health, safety, morals, or the general welfare of West Baton Rouge Parish, the police jury of the parish may regulate and restrict the height, number of stories, and size of buildings and other structures, the percentage of lot that may be occupied, the size of yards, courts, and other open spaces, the density of population, and the location and use of buildings, structures, and land for trade, industry, residence, or other purposes within the unincorporated areas of the parish.

Acts 1991, No. 308, §1.



RS 33:140.172 - Creation of districts; uniform regulations throughout district

§140.172. Creation of districts; uniform regulations throughout district

For any or all said purposes, the police jury may divide the unincorporated areas of the parish into districts of such number, shape and areas as it may deem best suited to carry out the purposes of this Subpart, and within such districts it may regulate and restrict the erection, construction, alteration or use of buildings, structures or land. All such regulations shall be uniform for each class or kind of buildings throughout each district, but the regulations of one district may differ from those in other districts.

Acts 1991, No. 308, §1.



RS 33:140.173 - Purpose of regulations

§140.173. Purpose of regulations

Such regulations shall be made in accordance with a comprehensive plan and shall be designed to lessen congestion in the public streets; secure safety from fires; promote health and the general welfare; provide adequate light and air; avoid undue concentration of population; and to facilitate adequate transportation, water supply, sewerage, schools, parks and other public requirements. The regulations shall be made with reasonable consideration of the character of the district and its peculiar suitability for particular uses, and with a view of conserving the values of buildings and encouraging the most appropriate use of land throughout the unincorporated areas of the parish.

Acts 1991, No. 308, §1.



RS 33:140.174 - Public hearing

§140.174. Public hearing

The police jury shall provide for the manner in which the regulations and restrictions and the boundaries of the districts shall be determined, established, and enforced, and from time to time, amended. No regulation or restriction shall become effective until after a public hearing at which parties in interest have an opportunity to be heard. A public hearing in regard to the regulations may be held by the police jury. In such case notice of the time and place of the hearing shall be published at least once a week during three different weeks in the official journal of the parish, or if there be none, in a paper of general circulation therein. At least fifteen days shall elapse between the publication and the date of the hearing.

Acts 1991, No. 308, §1.



RS 33:140.175 - Changes or amendments

§140.175. Changes or amendments

The regulations, restrictions, and boundaries may, from time to time, be amended, supplemented, changed, modified, or repealed. However, in case of a protest against a change duly signed and acknowledged by the owners of twenty percent or more either of the areas of land, exclusive of streets and alleys, included in the proposed change or within an area determined by lines drawn parallel to and two hundred feet distant from the boundaries of the district proposed to be changed, the amendment shall not become effective unless at least three-fifths of all the members of the police jury shall vote in favor thereof. The provisions of R.S. 33:140.174 relating to public hearing and official notice shall apply equally to all changes or amendments.

Acts 1991, No. 308, §1.



RS 33:140.176 - Zoning commission; recommendations; public hearing

§140.176. Zoning commission; recommendations; public hearing

The parish planning commission created and established by the provisions of Subpart A of Part IV of Chapter 1 of Title 33 of the Louisiana Revised Statutes of 1950, shall be the zoning commission for West Baton Rouge Parish and shall exercise all powers, duties and functions herein provided. It shall be the duty of said zoning commission to recommend the boundaries of the various original districts, as well as the restrictions and regulations to be enforced therein, and any supplements, changes or modifications thereof. Before making any recommendation to the police jury, the zoning commission shall hold a public hearing. Notice of time and place of each such hearing shall be published at least three times in the official journal of the parish, or if there be none, then in a paper of general circulation in the parish, and at least ten days shall elapse between the first publication and date of the hearing. After the hearing has been held by the zoning commission, it shall make a report of its findings and recommendations to the police jury and the police jury shall not hold its public hearings or take any action until it has received the final report of the zoning commission.

Acts 1991, No. 308, §1.



RS 33:140.177 - Board of adjustment; membership; powers and procedure; appeals

§140.177. Board of adjustment; membership; powers and procedure; appeals

A. The police jury may provide the appointment of a board of adjustment and, in the regulations and restrictions adopted pursuant to the authority of this Subpart, may provide that the board may determine and vary the application of such regulations and restrictions in harmony with their general purpose and intent and in accordance with general or specific rules contained therein. The board of adjustment shall consist of five members, who shall be owners of property within the unincorporated areas of the parish and qualified voters. Of the members initially appointed, one shall be appointed for a term of one year, one shall be appointed to serve two years, and one for three years, one for four years and one for five years. Thereafter, all members shall be appointed for terms of five years each. All members shall be removable for cause by the police jury, upon written charges and after public hearing. Vacancies shall be filled for the unexpired term of the member whose term becomes vacant. The board shall elect its own chairman, who shall serve for one year. The board shall adopt rules in accordance with the provisions of any ordinance adopted pursuant to this Subpart.

B. Meetings of the board shall be held at the call of the chairman and at such other times as the board may determine. All meetings of the board shall be open to the public. The board shall keep minutes of its proceedings, showing the vote of each member upon each question, or, if absent or failing to vote, indicating that fact, and shall keep records of its examinations and other official actions, all of which shall be filed immediately in the office of the board and shall be public records. The board, through its chairman or, in his absence, the acting chairman may administer oaths and compel the attendance of witnesses. All testimony, objections thereto, and rulings thereon shall be taken down by a reporter employed by the board for such purpose.

C.(1) Appeals to the board of adjustment may be taken by any person aggrieved or by any officer, department, board, or bureau of the parish affected by any decision of the administrative officer. Appeals shall be taken within a reasonable time, as provided by the rules of the board, by filing with the officer from whom the appeal is taken, and with the board of adjustment, a notice of appeal specifying the grounds thereof. The officer from whom the appeal is taken shall forthwith transmit to the board all papers constituting the record upon which the action appealed from was taken. An appeal stays all proceedings in furtherance of the action appealed from unless the officer from whom the appeal is taken certifies the board of adjustment after the notice of appeal has been filed with him that, by reason of facts stated in the certificate, a stay would, in his opinion, cause immediate peril of life or property. In such case, proceedings shall not be stayed otherwise than by a restraining order which may be granted by the board of adjustment or by a court of record or application or notice to the officers from whom the appeal is taken and on due cause shown. The board of adjustment shall fix a reasonable time for the hearing of the appeal, give public notice thereof and notice to the interested parties, and shall render its decision on the appeal within a reasonable time. Any party may appear at the hearing in person or by agent or by attorney. The board of adjustment shall have the following powers:

(a) To hear and decide appeals where it is alleged that there is error in any order, requirement, decision, or determination made by an administrative official in the enforcement of this Subpart or any ordinance adopted pursuant thereto.

(b) To hear and decide all matters referred to it or upon which it is required to pass under the ordinance.

(c) In passing upon appeals, where there are practical difficulties or unnecessary hardships in the way of carrying out the strict letter of the ordinance, to vary or modify the application of any of the regulations or provisions of the ordinance relating to the use, construction or alteration of buildings or structures or the use of lands so that the spirit of the ordinance shall be observed, public safety and welfare secured, and substantial justice done.

(2) In exercising the above mentioned powers the board may, in conformity with this Subpart, reverse or affirm, wholly or partly, or may modify the order, requirement, decision, or determination appealed from, and may make such order, requirement, decision, or determination as ought to be made, and to that end it shall have all the powers of the officer from whom the appeal is taken. The concurring vote of four members of the board shall be necessary to reverse any order, requirement, decision, or determination of any administrative official, or to decide in favor of the applicant on any matter upon which it is required to pass under any ordinance, or to effect any variation in the ordinance.

D. Any person or persons jointly or severally aggrieved by any decision of the board of adjustment, or any officer, department, board, or bureau of the parish, may present to the district court for the parish a petition, duly verified, setting forth that the decision is illegal, in whole or in part, and specifying the grounds of the illegality. The petition shall be presented to the court within thirty days after the filing of the decision in the office of the board. Upon the presentation of such petition, the court may allow a writ of certiorari directed to the board of adjustment to review the decision of the board of adjustment and shall prescribe therein the time within which a return may be served upon the relator's attorney, which shall not be less than ten days but which may be extended by the court. The allowance of the writ shall not stay proceedings upon the decision appealed from, but the court may, on application after notice to the board and on due cause shown, grant a restraining order. The board of adjustment shall not be required to return the original papers acted upon by it, but may return certified sworn copies thereof or such portions thereof as may be called for by a writ. The return shall concisely set forth such other facts as may be pertinent and material to show the grounds in the decision appealed from, and shall be verified. If, upon the hearing, it appears to the court that testimony is necessary for the proper disposition of the matter, it may take additional evidence or it may appoint a referee to take such evidence as it may direct and report the same to the court with his findings of fact and conclusions of law, which shall constitute a part of the proceedings upon which the determination of the court shall be made. The court may reverse or affirm, wholly or in part, or may modify the decision brought before it for review. Costs shall not be allowed against the board unless it appears to the court that it acted with gross negligence, or in bad faith, or with malice in making the decision from which the appeal was taken. All issues in any proceedings under this Subsection shall have preference over all other civil actions and proceedings.

Acts 1991, No. 308, §1.



RS 33:140.178 - Enforcement of regulation; penalty

§140.178. Enforcement of regulation; penalty

In case any building or structure is erected, structurally altered, or maintained, or any building, structure, or land is used in violation of this Subpart or of any ordinance or regulation made under authority conferred hereby, the proper authorities of the parish, in addition to other remedies, may substitute any appropriate action or proceedings to prevent such unlawful erection, structural alteration, maintenance or use, to restrain, correct, or abate such violation in order to prevent any illegal act, conduct business, or use in or about such premises. The regulations shall be enforced by the officer authorized to issue building permits, who may cause any building, structure, place, or premises to be inspected and examined, and order in writing the remedying of any condition found to exist therein in violation of any provision of the regulations made under the authority of this Subpart. The owner or general agent of a building or premises where a violation of any regulation has been committed or exists, or the lessee or tenant of any entire building or entire premises where the violation has been committed or exists, or the owner, general agent, lessee, or tenant of any part of the building or premises in which the violation has been committed or exists, or the general agent, architect, building contractor, or any other person who commits, takes part or assists in any violation or who maintains any building or premises in which any violation exists shall, upon conviction thereof, be fined not less than ten dollars and not more than twenty-five dollars or be imprisoned for not more than thirty days for each day that the violation continues.

Acts 1991, No. 308, §1.



RS 33:140.179 - Conflicting regulations; higher standards to apply

§140.179. Conflicting regulations; higher standards to apply

Wherever the regulations made under the authority of this Subpart require a greater width or size of side yards, courts or open spaces, or require a lower height of buildings or lesser number of stories, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required in any other statute or local ordinance or regulation, the provisions of the regulations made under the authority of this Subpart shall govern. Whenever the provisions of any other statute, local ordinance, or regulation require a greater width or size yards, courts or other open spaces, or require a greater percentage of lot be left unoccupied, or impose other higher standards than are required by the regulations made under the authority of this Subpart, the provisions of such statute, local ordinance or regulation shall govern.

Acts 1991, No. 308, §1.



RS 33:140.181 - Zoning authority; Jefferson Parish

SUBPART L. ZONING AUTHORITY; JEFFERSON PARISH

§140.181. Zoning authority; Jefferson Parish

The governing authority of the parish of Jefferson may prepare, enact, and enforce comprehensive plans for the parish to divide the parish into districts or zones restricting and regulating therein the location, erection, construction, reconstruction, alteration, and use of buildings, structures, and land for trade, industry, residence, and other uses, in accordance with its home rule charter and in accordance with any local or general law granting zoning authority to local governmental subdivisions.

Acts 1993, No. 731, §2, eff. June 21, 1993; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:140.182 - Conflict with other laws

§140.182. Conflict with other laws

A. Where other laws relating to the physical planning, zoning, effectuation of plans, platting, and other zoning purposes are in conflict with the provisions of this Subpart or with the home rule charter of the parish, the provisions of this Subpart shall prevail. However, where such other laws or provisions thereof provide for other and additional powers and authority, such other laws shall be applicable insofar as they are not in conflict with the provisions of this Subpart or with the home rule charter of the parish.

B. Nothing in this Section shall be construed to displace, amend, supersede, or affect the provisions of the parish's home rule charter or any existing planning or zoning laws adopted pursuant thereto.

Acts 1993, No. 731, §2, eff. June 21, 1993.



RS 33:140.201 - General purposes

SUBPART M. CALCASIEU PARISH METROPOLITAN PLANNING

§140.201. General purposes

A. It is the purpose and intent of this Subpart to authorize metropolitan planning in the parish of Calcasieu and to provide that the governing authority of Calcasieu Parish and the governing authority of any municipality within the parish may execute a joint cooperative agreement to provide for the creation, organization, powers, and duties of a metropolitan planning commission. The joint agreement may provide for the regulation of the subdivision of land in the metropolitan planning area, as defined therein; for the making and adoption of an official map or maps to preserve the integrity of the major street plan and other plans by the regulation of buildings in mapped streets; for the making and adoption of a zoning plan and zoning ordinance or ordinances; for the adoption of ordinances prescribing minimum construction, health, and sanitation standards to prevent the spread of slums and to encourage and assist public and private agencies, corporations, and individuals in the rehabilitation and redevelopment of blighted areas; and for the adoption of other plans, ordinances, and measures to effectuate the purposes of this Subpart.

B. The joint agreement shall also establish the boundaries of the metropolitan planning area by reference to a map which shall be filed with the clerk and recorder of the parish.

C. Within the designated metropolitan planning area and subject to the provisions of the joint cooperative agreement, the metropolitan planning commission shall also have all the powers and functions relating to making, adopting, amending, and adding to the master plan of the parish or municipality, or relating to the planning of the parish or municipality as provided or granted by this Subpart or by other laws to regional, parish, and municipal planning commissions and the master plan, its parts, amendments, and additions made and adopted by the metropolitan planning commission shall have the same force and effect in the metropolitan planning area as though made and adopted by the parish or municipality.

D. Where, for reasons of convenience, economy, or effectiveness in the administration of plans, ordinances, or other measures, such as zoning, it is desired that a city council or the police jury or a department, bureau, or agent thereof undertake the administration of such plans, ordinances, or other measures with respect to the territory of any other city or the parish, the city councils and police jury are hereby authorized and empowered to enter into such arrangement or arrangements as may be mutually agreed upon for such administration and to provide compensation therefor to the governing authority or department, bureau, or agent thereof, commensurate with the value and extent of the administration and work involved.

E. Nothing in this Subpart shall be construed as authorizing the delegation by a city council or the police jury to another city council or police jury or to any department, bureau, or agent thereof, of the legislative authority vested by law in such governing authority. Nor shall anything in this Subpart be deemed to modify, alter, or repeal any authority granted to any participating party under existing law or the provisions of a home rule charter.

Acts 2003, No. 1168, §1, eff. July 2, 2003.



RS 33:140.202 - Definitions

§140.202. Definitions

For the purposes of this Subpart, certain words and phrases used herein are defined as follows:

(1) "City council" means the chief legislative body of a participating municipality.

(2) "Metropolitan planning area" means the unincorporated area of Calcasieu Parish and one or more incorporated municipalities within the parish who have entered into a joint cooperative agreement with respect to zoning and planning.

(3) "Municipality" means any incorporated municipality within the parish of Calcasieu and, where appropriate to the context, to that area lying within the corporate limits of such municipality as such corporate limits exist or may exist in the future. "Municipal" refers to any such municipality.

(4) "Parish" means Calcasieu Parish as such parish exists today or may exist in the future.

(5) "Planning commission" or "commission" means the Calcasieu Parish Metropolitan Planning Commission as provided for in R.S. 33:140.203.

(6) "Police jury" means the governing authority of Calcasieu Parish.

(7) "Street" or "streets" means streets, avenues, boulevards, roads, lanes, alleys, and other ways.

(8) "Subdivision" means the division of a lot, a tract, or parcel of land or a portion thereof, into two or more lots, sites, or other divisions, any one or more of which is to be platted as a lot of record for the purpose, whether immediate or future, of sale or building development, and also means resubdivision, or the consolidation of lots or tracts or portions thereof into single lots, and, when appropriate to the context, relates to the process of subdividing, as to the land or area subdivided.

Acts 2003, No. 1168, §1, eff. July 2, 2003.



RS 33:140.203 - Metropolitan planning commission; creation and appointment

§140.203. Metropolitan planning commission; creation and appointment

A.(1) The police jury of Calcasieu Parish and the city council of one or more municipalities in the parish may create a commission, through a joint cooperative agreement, to be known as the Calcasieu Parish Metropolitan Planning Commission. The commission shall consist of not less than eleven nor more than fifteen members who shall be residents and qualified voters of Calcasieu Parish and who shall be appointed by the participating parties according to the terms of the agreement.

(2) After the initial joint cooperative agreement, the city council of one or more additional municipalities may enter into a joint cooperative agreement for planning and zoning as provided in this Section and shall become a participating municipality.

B. The agreement shall provide for the term of each member of the commission.

C. Any vacancy shall be filled for the unexpired term by the appointive authority, which also shall have the authority to remove a member appointed by such appointive authority for cause stated in writing and after public hearing.

D. Members may receive compensation in the manner and amounts provided by the agreement.

Acts 2003, No. 1168, §1, eff. July 2, 2003.



RS 33:140.204 - Grant of power

§140.204. Grant of power

For the purpose of promoting the public health, safety, morals, convenience, order, prosperity, and general welfare, the city council of a participating municipality and the police jury of Calcasieu Parish are hereby empowered, in accordance with the conditions and the procedures specified in this Subpart, to regulate the location, height, bulk, number of stories, and size of buildings and other structures, the percentage of the lot which may be occupied, the sizes of yards, courts, or other open spaces, the density of population, and the uses of buildings, structures, and land for trade, industry, residence, recreation, civic activities, and other purposes, within the municipality in the case of a participating municipality and within that part of Calcasieu Parish within the metropolitan planning area but outside any incorporated municipality in the case of Calcasieu Parish.

Acts 2003, No. 1168, §1, eff. July 2, 2003.



RS 33:140.205 - The zoning plan

§140.205. The zoning plan

Whenever the planning commission recommends to the city council of a participating municipality and to the police jury of Calcasieu Parish a zoning plan, including both the full text of a zoning ordinance and the map or maps, representing the recommendations of the planning commission for the regulation by districts or zones of the location, height, bulk, number of stories, and size of buildings and other structures, the percentage of the lot which may be occupied, the size of yards, courts, and other open spaces, the density of population, and the uses of buildings, structures, and land for trade, industry, residence, recreation, civic activities, and other purposes, then the city council and the police jury may exercise the powers granted for the purpose as provided in R.S. 33:140.204 and, by ordinance, may divide the participating municipality or that part of the parish within the metropolitan planning area outside any incorporated municipality, as the case may be, into districts or zones of such number, shape, and area as it may determine and, for such purposes, may regulate the erection, construction, reconstruction, conversion, alteration, and uses of buildings and structures and the uses of land. All such regulations shall be uniform for each class or kind of building throughout each district, but the regulations in one district may differ from those in other districts.

Acts 2003, No. 1168, §1, eff. July 2, 2003.



RS 33:140.206 - Method of procedure

§140.206. Method of procedure

A. Before approving and recommending the zoning ordinance or any amendment thereto, the commission shall hold a public hearing thereon, at least ten days notice of the time and place of which shall be published in the legal journal of the parish. If approved by the commission, the zoning ordinance, including the map or maps, may from time to time be amended; but no amendment shall become effective unless it first be submitted to and adopted by the city council of the area affected or the police jury, as the case may be.

B. The commission shall hold a public hearing, at least ten days notice of the time and place of which shall be published in the legal journal of the parish, on any matter pertaining to the enforcement or administration of the zoning ordinance.

Acts 2003, No. 1168, §1, eff. July 2, 2003.



RS 33:140.207 - Zoning; exceptions; variances; appeals

§140.207. Zoning; exceptions; variances; appeals

A. The joint agreement and any ordinance adopted pursuant thereto may provide and specify general rules to govern procedure for granting exceptions or variances under this Section which rules shall not be inconsistent with the provisions of this Subpart.

B. The zoning ordinance may provide that the planning commission may permit special exceptions to the zoning regulations in the classes of cases or situations and in accordance with the principles, conditions, safeguards, and procedures specified in the ordinance and grant special exceptions, provide interpretations of the map, and make decisions upon other special questions as specified in the ordinance. The ordinance may also authorize the commission to interpret the zoning maps and pass upon disputed questions of lot lines or district boundary lines or similar questions as they arise in the administration of the zoning regulations. The ordinance may also authorize the commission to grant a variance from the strict application of the zoning regulations where no other procedure for obtaining relief is specified in the ordinance and where due to exceptional topographic conditions or other extraordinary and exceptional characteristics of a specific piece of property, the strict application of regulations would result in peculiar and exceptional or undue hardship upon the owner of such property, provided such relief may be granted without substantial detriment to the public good and without substantially impairing the intent and purpose of the zoning plan and zoning ordinance. The decision of the commission on any request for such an exception or variance or on an appeal from an administrative determination by a local board or agency shall not be subject to appeal to any other body.

C. Any request for a change in the text of the zoning ordinance or in the classification of property as delineated on the zoning map shall be submitted to the planning commission for review. If the commission approves such a request it shall make its recommendation to the city council of the affected municipality or to the police jury in the case of an area outside an incorporated municipality. Any such change shall become effective only if approved by the affected city council or the police jury, as the case may be. If the commission rejects such a request and so recommends to the affected city council or the police jury, as the case may be, the person requesting the change may appeal the decision of the planning commission to the affected city council or the police jury, as the case may be, and the change shall become effective only if the city council or police jury, as the case may, approves such change.

Acts 2003, No. 1168, §1, eff. July 2, 2003.



RS 33:140.211 - Findings, declaration of necessity and purpose

SUBPART N. SMART GROWTH DEVELOPMENTS

§140.211. Findings, declaration of necessity and purpose

It is hereby found and declared that:

(1) It is the policy of the state to promote the sound growth and development of parishes and municipalities by enabling them to undertake the correction of deficient conditions, factors, and characteristics through a comprehensive master plan with coordinated community development, the formulation, participation in, and adoption of public and private improvement programs related thereto, and the encouragement of participation in such efforts by private enterprise.

(2) It is the policy of the state to enable the governing body of parishes and municipalities to promote the safety, health, morals and welfare, comfort and security of the people of the state through the provision of adequate, safe, and sanitary accommodations and facilities incidental or appurtenant thereto, for persons and families of all income levels.

(3) It is the policy of the state to promote a vigorous and growing economy, to prevent economic stagnation, and to encourage the creation of new job opportunities, to increase revenues to the state and to its parishes and municipalities and to achieve stable and diversified local economies. In furtherance of these goals, it is the policy of the state to enable the governing authority of parishes and municipalities to retain existing zoning and planning initiatives, and to develop sites, reasonably accessible to residential facilities, for new performing art and commercial building, in hopes that industrial and commercial development of the area will proceed in sound fashion and in coordination with smart growth development of housing, mass transportation and public services.

Acts 2016, No. 620, §1, eff. June 17, 2016.



RS 33:140.212 - Definitions

§140.212. Definitions

The following terms wherever used or referred to in this Chapter shall have the following meanings unless a different meaning is clearly indicated in the context:

(1) "Governing body" means the legislative body, commission, council, board of aldermen, police jury, or other body charged with governing the parish or municipality.

(2) "Master plan" means the comprehensive plan of the parish or municipality.

(3) "Smart growth development" means one or more works, undertakings and activities for the development, redevelopment, improvement, construction, rehabilitation or conservation of structures, facilities and appurtenances in an area which is intended to result in a new community including the activities to carry out a new community development plan which may do the following:

(a) Mix land uses together.

(b) Create a range of housing opportunities and choices.

(c) Create walkable neighborhoods which include schools and grocery stores.

(d) Foster distinctive, attractive communities with a strong sense of place.

(e) Preserve open space, farmland, natural beauty, and critical environmental areas.

(f) Provide a variety of transportation choices.

Acts 2016, No. 620, §1, eff. June 17, 2016.



RS 33:141 - Authorizing special election to change parish boundary

PART V. TERRITORIAL CHANGES IN PARISHES

AND MUNICIPALITIES

SUBPART A. CHANGE OF PARISH BOUNDARIES

§141. Authorizing special election to change parish boundary

Whenever the police jury of any parish passes an ordinance changing a boundary line between it and any adjoining parish, it shall serve the president of the police jury of the adjoining parish with a copy of the ordinance. If the police jury of the second parish concurs in the object and purposes of the ordinance, both police juries shall pass ordinances providing for special elections to be held in both parishes within sixty days from the passage of the ordinances.



RS 33:142 - Police jury to arrange for special election; appointment of commissioners and clerk

§142. Police jury to arrange for special election; appointment of commissioners and clerk

All qualified electors in the two parishes may vote at the special election. The police juries of the respective parishes shall appoint for each polling place three commissioners and one clerk of election (all of whom shall be registered voters); designate the polling places; and provide the ballot boxes, ballots and necessary blanks for tally sheets.



RS 33:143 - General primary law to apply

§143. General primary law to apply

The special election shall be held in accordance with Title 18, Chapter 2, Part I, except as specially provided for in this Sub-part.



RS 33:144 - Counting ballots; promulgation of result

§144. Counting ballots; promulgation of result

On a day and hour fixed by the police juries before the holding of the election, these bodies shall in public session, within three days after the holding of the election, open the ballot boxes, examine and count the ballots, canvass the returns and declare the result of the election, which result shall be promulgated by publication in one issue of the official journal of each parish.



RS 33:145 - Two-thirds vote favoring change required

§145. Two-thirds vote favoring change required

If two-thirds of the total vote cast at the election in each parish is in favor of the ordinance changing the boundary line, then the boundary line shall be changed as set forth in the ordinance.



RS 33:146 - Prescription of election contest

§146. Prescription of election contest

After a lapse of sixty days from the date of the publication of the returns of the election as provided in R.S. 33:144, no cause of action shall lie to set aside the election.



RS 33:151 - Petition for annexation of territory

SUBPART B. EXTENSION OF CORPORATE LIMITS

OF MUNICIPALITY BY MEANS OF PETITION AND ELECTION

§151. Petition for annexation of territory

Whenever one-third in number and value of the bona fide owners of any lots or land, lying contiguous and adjacent to the territorial corporate limits of any city or town, the city of New Orleans excepted, desire that such lots or land be annexed to and included in the territorial corporate limits of any such adjacent and contiguous city or town, so as to constitute a part thereof, or whenever one-fourth in number of the bona fide owners of any lots or land, lying contiguous and adjacent to the corporate limits of any city located in the parish of Rapides desire that such lots or land be annexed to and included in the territorial corporate limits of any such adjacent and contiguous city or town, so as to constitute a part thereof, they shall present to the mayor and governing body of such city or town as constituted by law, by whatever name called, a petition in writing signed by them, setting forth their desire that such lots or land shall be annexed to and included in the territorial corporate limits of such city or town, so as to constitute a part thereof, and therein also fully setting forth the boundaries and accurate description of such lots or land which they desire to be annexed to and included in the territorial corporate limits of such adjacent and contiguous city or town.

Amended by Acts 1970, No. 286, §1; Acts 1972, No. 126, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:152 - Proces verbal and plat of survey

§152. Proces verbal and plat of survey

Such petition shall be accompanied with a proces verbal and plat of survey of such lots or land desired to be annexed to and included in the territorial corporate limits of such city or town made by the parish surveyor of the parish in which the city or town is situated. Such survey and proces verbal and plat thereof, to be first made by such surveyor for such purpose, shall set forth the boundaries and accurate description of such lots or land desired to be so annexed, and shall be by such surveyor certified to be correct.



RS 33:153 - Recording proces verbal and plat of survey; ordering election in area to be annexed

§153. Recording proces verbal and plat of survey; ordering election in area to be annexed

Upon presentation as provided in R.S. 33:151 and 33:152, the petition and proces verbal and plat of survey shall be recorded and transcribed upon the public record-book wherein the ordinances or official proceedings of the municipal authorities are usually recorded, and also permanently preserved among the official records of the city or town. The municipal authorities may then order an election to be held by the qualified electors residing in and upon the lots or land proposed to be annexed to such contiguous and adjacent city or town, submitting the proposition, to be voted on at such election, whether they desire that such lots or lands shall be annexed to and included in the territorial corporate limits of such contiguous and adjacent city or town.



RS 33:154 - Notice of election

§154. Notice of election

Such election shall be held under the general election laws, and preceded by a notice of ten days or more in one or more newspapers published in such city or town, or if there be none by posting as required in sheriff's and constable's sales. The notice shall set forth specifically the manner in which such election is to be conducted, and the boundaries and description of such lots or land proposed to be annexed to and included in the corporate limits of such city or town. It shall designate the polling place and the names of the commissioners of election, as well as the manner of counting the votes and making the returns.



RS 33:155 - Persons entitled to vote

§155. Persons entitled to vote

At the election no person shall be allowed to vote except those who are qualified to vote under the general election laws, and who reside in and upon the lots or land proposed to be annexed to and included in the territorial corporate limits of such city or town.



RS 33:156 - Returns of election; recording returns; proclaiming result

§156. Returns of election; recording returns; proclaiming result

The returns of the election shall be made to the municipal authorities of the city or town within forty eight hours after the closing of the polls at the election. Such returns shall likewise be recorded and transcribed in the public record book wherein the ordinances or official proceedings of the municipal authorities are usually recorded; and also permanently preserved among the official records of the city or town. The municipal authorities shall within ten days thereafter make public proclamation of the result of such election by publication for ten days in one or more newspapers in the city or town, or if there be none by posting as required in sheriff's and constable's sales.



RS 33:157 - Election in municipality annexing territory

§157. Election in municipality annexing territory

After the expiration of the publication of the result of the election, if a majority in number and value of the qualified electors residing in and upon the lots or land proposed to be annexed to and included in the territorial corporate limits of the city or town, voting at such election, have voted in favor thereof, the municipal authorities of the city or town may then order an election to be held under the general election laws by the qualified electors residing within the corporate limits of the city or town as theretofore established, submitting the proposition to be voted on at such election, whether they consent to such proposed annexation to the corporate limits of the city or town.



RS 33:157.1 - Municipal governing authority of Rapides Parish; authority to annex

§157.1. Municipal governing authority of Rapides Parish; authority to annex

In Rapides Parish, after the expiration of the publication of the result of the election, if a majority in number of the qualified electors residing in and upon the lots or land proposed to be annexed to and included in the territorial corporate limits of the city or town, voting at such election, have voted in favor thereof, the municipal authorities of the city or town may then accept or reject such proposed annexation to the corporate limits of the city or town. The election provided for in R.S. 33:158 through 33:161 shall not be required in the parish of Rapides.

Added by Acts 1972, No. 126, §2.



RS 33:158 - Notice of election in municipality

§158. Notice of election in municipality

Such election shall likewise be preceded by a notice of ten days in one or more newspapers published in the city or town, or if there be none by posting as required in sheriff's and constable's sales. The notice shall likewise set forth specifically the manner in which the election is to be conducted and the boundaries and description of such lots or land proposed to be annexed to and included in the territorial corporate limits of the city or town, and also designate the polling place and the names of the commissioners of election, as well as the manner of counting the votes and making the returns.



RS 33:159 - Persons entitled to vote

§159. Persons entitled to vote

At such election no person shall be allowed to vote except those who are qualified to vote under the general election laws and who reside in the corporate limits of the city or town as theretofore established and constituted.



RS 33:160 - Returns of election; recording returns; proclaiming result; effect of vote favoring annexation

§160. Returns of election; recording returns; proclaiming result; effect of vote favoring annexation

A. The returns of such election shall be made to the municipal authorities of the city or town within forty-eight hours after the closing of the polls. The returns of election shall be likewise recorded and transcribed in the public record-book wherein the ordinances or official proceedings of the municipal authorities are usually recorded; and the municipal authorities shall within ten days thereafter make public proclamation of the result of such election by publication for ten days in one or more newspapers published in the city or town, or if there be none, by posting as required in sheriff's and constable's sales; and if a majority in number and value of the qualified electors residing in the territorial corporate limits of such city or town as theretofore established and constituted, voting at such election, have voted in favor of the proposed annexation of such lots or land, the lots or land proposed to be annexed, shall, from the expiration of the proclamation of the result of the election, be annexed to, included in and constitute part of the corporate limits of the city or town and be subject to the jurisdiction, control, and authority of the municipal authorities of the city or town as fully, and to all intents and purposes as if, the same had been originally included in the corporate limits thereof.

B. The municipal governing authority shall furnish, by electronic medium, the registrar of voters and the secretary of state a copy of all municipal ordinances annexing territory within fifteen days after adoption of such ordinances, as well as a map and written description of all newly annexed territory. If the municipal governing authority does not have the ability to submit the information required by this Subsection by electronic medium, the governing authority shall submit the information by certified mail or commercial courier.

C. As used in this Section, the following terms shall have the meanings ascribed to them by this Subsection:

(1) "Commercial courier" means any foreign or domestic business entity having as its primary purpose the delivery of letters and parcels of any type which acquires a signed receipt from the addressee, or the addressee's agent, of the letter or parcel upon completion of delivery and has no direct or indirect interest in the outcome of the matter to which the letter or parcel concerns.

(2) "Electronic medium" means by electronic mail or facsimile.

Acts 1986, No. 669, §2; Acts 2016, No. 294, §1, eff. May 31, 2016.



RS 33:161 - Subsequent elections

§161. Subsequent elections

No election proposing to annex to the corporate limits of any city or town the same contiguous and adjacent lots or land shall be held oftener than once in twelve months.



RS 33:171 - Ordinance to enlarge or contract corporate limits; distribution of certain revenues in annexed areas

SUBPART C. EXTENSION OR CONTRACTION OF

CORPORATE LIMITS OF MUNICIPALITY BY MEANS

OF PETITION AND ORDINANCE

§171. Ordinance to enlarge or contract corporate limits; distribution of certain revenues in annexed areas

A. The limits and boundaries of incorporated municipalities shall remain as established on July 31, 1946, but may be enlarged or contracted, by ordinance of the governing body as hereinafter provided, the city of New Orleans excepted. The municipal governing authority shall furnish, by electronic medium, the registrar of voters of the affected area and the secretary of state a copy of all municipal ordinances annexing territory within fifteen days after adoption of such ordinances, as well as a map and written description of all newly annexed territory. If the municipal governing authority does not have the ability to submit the information required by this Subsection by electronic medium, the governing authority shall submit the information by certified mail or commercial courier.

B. Notwithstanding the provisions of R.S. 27:312, when the governing authority of a municipality which lies wholly within a parish in which video poker regulated by the Video Draw Poker Devices Control Law is prohibited annexes territory in a parish in which video poker regulated by such law is permitted, no revenues from the Video Draw Poker Device Fund shall be distributed or appropriated to the annexing municipality. This Subsection shall apply to any annexation by ordinance adopted by a municipality but which has not taken effect on June 9, 1999.

C.(1) Notwithstanding the provisions of R.S. 27:312, when the governing authority of a municipality located in a parish in which video poker regulated by the Video Draw Poker Device Control Law is permitted annexes territory in which video draw poker devices are operated prior to the effective date of such annexation, no monies in the Video Draw Poker Device Fund derived from fees, fines, and penalties deposited in such fund by reason of the operation of such devices and related activities in the annexed area shall be distributed or appropriated to the annexing municipality. However, monies in the Video Draw Poker Device Fund derived from fees, fines, and penalties deposited in the fund by reason of the operation of video draw poker devices and related activities which were first operated in the annexed territory after the effective date of such annexation shall be appropriated and distributed as provided in R.S. 27:312.

(2) The provisions of this Subsection shall apply to any annexation after July 1, 2003, and to any annexation by ordinance adopted by a municipality but which has not taken effect on July 1, 2003.

(3) Amounts distributed pursuant to this Subsection may be redistributed among the authorized recipients pursuant to a written agreement, ratified by a vote of the governing authority of each recipient.

D. As used in this Section, the following terms shall have the meanings ascribed to them by this Subsection:

(1) "Commercial courier" means any foreign or domestic business entity having as its primary purpose the delivery of letters and parcels of any type which acquires a signed receipt from the addressee, or the addressee's agent, of the letter or parcel upon completion of delivery and has no direct or indirect interest in the outcome of the matter to which the letter or parcel concerns.

(2) "Electronic medium" means by electronic mail or facsimile.

Acts 1986, No. 669, §2; Acts 1999, No. 176, §1, eff. June 9, 1999; Acts 2003, No. 1058, §2, eff. July 1, 2003; Acts 2016, No. 294, §1, eff. May 31, 2016.



RS 33:172 - Petition to annex territory; valuation of property; notice of filing petition; hearing concerning proposed ordinance; alternative methods

§172. Petition to annex territory; valuation of property; notice of filing petition; hearing concerning proposed ordinance; alternative methods

A.(1)(a) No ordinance enlarging the boundaries of a municipality shall be valid unless, prior to the adoption thereof, a petition has been presented to the governing body of a municipality containing the written assent of a majority of the registered voters and a majority in number of the resident property owners as well as twenty-five percent in value of the property of the resident property owners within the area proposed to be included in the corporate limits, all according to the certificates of the parish assessor and parish registrar of voters.

(b) If there are no registered voters residing in the area proposed for annexation, then the requirement for a majority of the registered voters on the petition shall not apply.

(c) If there are no resident property owners, nor registered voters residing, in the area proposed for annexation and the area is vacant land, then the requirement for a majority of the resident property owners and a majority of the registered voters on the petition shall not apply, so long as the petition contains the written assent of each nonresident property owner of each tract, lot, or parcel in the area proposed for annexation. No ordinance annexing vacant property across parish boundaries shall be valid unless it has first been approved by the parish governing authority of the area to be annexed.

(d)(i) With regard to any proposed annexation pursuant to Subparagraph (c), the parish in which the land proposed to be annexed is located shall have standing to contest whether the proposed annexation is reasonable. Such suit shall be filed within the thirty-day period before the ordinance becomes effective.

(ii) Any suit filed pursuant to Item (i) shall be given preferential treatment on the docket and shall be tried summarily, without a jury, and in open court, within thirty days after the filing of the suit.

(iii) The court shall consider the reasonableness of the proposed extension of the corporate limits, which consideration shall include but not be limited to an evaluation of the desires of the owners of the property proposed to be annexed, the anticipated public benefit of the proposed annexation, and the fiscal and financial impact that the extension of the corporate limits of the municipality will have on the municipality, the parish, and the neighboring property owners.

(iv) If the property proposed to be annexed is contiguous to the existing corporate limits, then the parish shall bear the burden of establishing, by a preponderance of the evidence, that the proposed extension is not reasonable. If the property is not contiguous to the existing corporate limits, then the municipality shall bear the burden of establishing, by a preponderance of the evidence, that the proposed extension is reasonable. "Contiguous", as used in this provision, means that at least thirty-two feet of the vacant land proposed to be annexed is adjacent to the corporate limits and expands to a width greater than thirty-two feet within three hundred feet from the corporate limits.

(v) Any interested citizen of the municipality may intervene in any suit filed pursuant to this Subparagraph to contest the proposed extension of the corporate limits pursuant to R.S. 33:174.

(vi) The trial judge shall render judgment within five days after the matter is submitted to him. The clerk of the trial court shall immediately notify all parties or their counsel of record by telephone and/or facsimile transmission of the judgment and as provided in Code of Civil Procedure Article 1913.

(vii) Within five days after the rendition of the judgment, an aggrieved party may appeal the judgment by obtaining an order of appeal. The clerk of the trial court shall give notice of the order of appeal to the clerk of the court of appeal and to all the parties or their counsel of record. The trial judge shall fix the return date at a date not later than ten days after rendition of the judgment. The clerk of the trial court shall prepare the record on appeal and transmit it to the clerk of the court of appeal on the return day.

(viii) Immediately upon receipt of the record the clerk of the court of appeal shall notify all parties and the case shall be heard no later than ten days after the record is lodged. The court of appeal shall render judgment not later than five days after the case is argued. The clerk of the court of appeal shall immediately notify all parties or their counsel of record of the judgment by telephone or facsimile transmission and as provided in the Uniform Rules of Louisiana Courts of Appeal.

(ix) An application to the supreme court for a writ of certiorari shall be made within ten days after the court of appeal renders judgment.

(x) No application for a new trial or for a rehearing shall be entertained by any court, but a court may, upon its own motion correct manifest error to which its attention is called.

(xi) A final judgment holding that the extension is reasonable in a suit under this Subparagraph shall be binding in any suit brought under R.S. 33:174.

(xii) If the proposed extension of boundaries is adjudged reasonable, the ordinance shall go into effect ten days after a final judgment is rendered and signed, subject to the provisions of R.S. 33:174. If the proposed extension is adjudged invalid, the ordinance shall be vacated and the proposed extension shall be denied, and no ordinances proposing practically the same extension shall be introduced for one year thereafter.

(e) If property annexed pursuant to Subparagraph (c) is subject to parish zoning regulations applicable to the property and in force at the time of annexation, then for a period of two years subsequent to annexation, the municipal zoning regulations applicable to the property shall not be less restrictive in uses permitted than the applicable parish zoning regulations at the time the area is annexed, unless the parish governing authority consents, by resolution, to such zoning.

(2) At the request of any municipality contemplating the annexation of a tract of land, the parish assessor shall provide a certified list of the property within the area proposed to be annexed, and the registrar of voters shall provide a certified list of the registered voters residing in the area proposed to be annexed. At the request of any municipality contemplating the annexation of a tract of land, the parish assessor shall provide a certification as to whether a petition for annexation contains the written assent of twenty-five percent in value of the property of the resident property owners, and the registrar of voters shall provide a certification as to whether a petition for annexation contains a written assent of a majority of the registered voters within the area proposed to be annexed.

(3) The valuation of the property within the area proposed to be annexed shall be certified to by the assessor according to the assessment of each owner signing the petition. When there has been a change of ownership since the last assessment of the property, the assessor shall certify the valuation of the present owner in accordance with the last assessment appearing on the rolls against any previous owner. In any case when the property of the present owner has not specifically been assessed, the assessor shall estimate the assessed value of the property for the current year and certify the same as the value of the property. In any case in which multiple property owners are assessed under a single assessment, neither the assessor nor the annexing municipality shall be required to make further inquiry beyond the face of the assessor's records as to the identity of unnamed property owners. Neither the assessor nor the annexing municipality shall be required to count or consider the existence of multiple fractional property interests in determining whether the percentages required in this Subsection have been met.

(4) For all purposes pertaining to municipal annexations, including but not limited to the filing of a suit contesting an annexation pursuant to the procedures established in this Chapter, the certificates of the parish assessor and parish registrar of voters shall be the sole evidence of the written assent of the number of registered voters, number of resident property owners, and value of resident property owners required by this Subsection. The parish assessor, the parish registrar of voters, and the annexing municipality may rely upon the certificates of the parish assessor and the parish registrar of voters, said reliance establishing a rebuttable presumption.

(5) The petition required by this Subsection shall be in writing, but no special form shall be necessary. However, the petition shall provide a description of the general area to be annexed which shall be attached thereto. Multiple petitions may be used to annex different properties so long as the petitions, when considered together, are capable of covering an area which has a contiguous outer boundary in which the above majority and percentage requirements for annexation are met.

(6) Notwithstanding any of the foregoing, the city of New Orleans cannot incorporate any area of Jefferson, Plaquemines, or St. Bernard parishes. In addition, except as provided in this Paragraph, the provisions of this Section shall not otherwise apply to the parish of Jefferson.

B. Notice by publication shall be given once of the filing of the petition in a newspaper published or having general circulation in the municipality. No ordinance enlarging the boundaries of the municipality shall be adopted until ten days after the publication of the notice. Anyone desiring to be heard with reference to the proposed ordinance shall notify the clerk or secretary of the municipality in writing and the governing authorities, before adopting any ordinance, shall grant such hearing.

C. Notwithstanding the provisions of Paragraphs (1) through (5) of Subsection A of this Section, any municipality may annex contiguous areas by election provided at least ninety percent of the boundary of the area to be annexed is common to the boundary of the municipality, and provided further that a majority of the registered voters residing in the area proposed for annexation, and voting in an election held according to the provisions of R.S. 33:154 through 161 vote in favor of such annexation. No election as provided herein shall be necessary if there are no registered voters residing in the area to be annexed.

D. Notwithstanding the provisions of Paragraphs (1) through (5) of Subsection A of this Section, any municipality may annex contiguous areas without the petitions required by Subsection A, by ordinance, provided prior to the adoption of any such ordinance, the question of the annexation shall be submitted to the qualified voters residing within the area proposed to be annexed in a special election called for that purpose by the municipality, and a majority of those voting at such election shall have voted in favor of the annexation. Any municipality may also call such an election after being requested to do so through a petition signed by at least twenty-five percent of the resident property owners residing in the area requesting annexation and by the owners of at least twenty-five percent in value of the resident property within such area. The valuation of the property shall be determined as set forth in Subsection A. The petition presented to the municipality shall contain an accurate description of the area proposed to be annexed. All elections called under the provisions of this Subsection shall be conducted in the same manner as are other special elections called for bond and tax purposes by municipalities.

E.(1) In addition to all other requirements and restrictions established by law, no municipality which is not wholly within the boundaries of St. Martin Parish shall annex territory in St. Martin Parish without the approval of the governing authority of St. Martin Parish. This Subsection shall apply to any annexation by ordinance adopted by a municipality but which has not taken effect on August 15, 2001.

(2) The provisions of this Subsection shall apply only to the town of Broussard.

(3) Notwithstanding any other provision to the contrary, if as a result of an annexation into a municipality, the sales tax rate on transactions within the annexed area exceeds nine and one-half percent, then the revenue produced by the rate in excess of nine and one-half percent shall be shared equally between the parish, municipalities, and other sales tax districts.

F.(1) Except as provided in Subsections C and D of this Section and in R.S. 33:172.1 and 172.2, the governing authority of a municipality within the parish of St. Tammany, other than a municipality with a population of more than twenty-five thousand persons, may annex vacant land contiguous to its borders only in accordance with the procedure provided in this Subsection.

(2)(a) The governing authority of a municipality that proposes to annex property pursuant to this Subsection shall adopt a written resolution expressing its intent to annex, which resolution shall include a description of the property to be annexed. A certified copy of the resolution shall be submitted to the parish council within ten days after its adoption.

(b) The parish council shall have forty-five days after the receipt of the resolution to concur with, reject, or take no action regarding the proposed annexation.

(c) The parish council shall notify the municipal governing authority within ten days after the council votes on the proposed annexation.

(d) If within forty-five days after the resolution is submitted to it, the parish council concurs with or takes no action with respect to the proposed annexation, the municipality may proceed with the annexation.

(e)(i) If within forty-five days after the resolution is submitted to it, the parish council rejects the proposed annexation, the rejection shall be submitted to the municipality. In the event the council rejects a proposed annexation pursuant to this Paragraph, an annexation panel shall be formed consisting of the following members:

(aa) The chairman of the parish council or his designee.

(bb) The chairman of the governing authority of the affected municipality or his designee.

(cc) An arbitrator who is selected by and is a member of the American Arbitration Association.

(ii) At the call of the arbitrator and within sixty days after the parish council rejects the proposed annexation, the panel shall hold a public hearing to consider and render a decision on whether to recommend the proposed annexation. The decision of the panel shall be binding on the parties.

(iii) The cost of the arbitrator shall be borne equally by the parish and the municipality.

(3)(a) Notwithstanding any law to the contrary, a parish council and the governing authority of each municipality within the parish may establish operating agreements to govern annexation procedures and/or other matters related to growth management issues between and among themselves. Each agreement shall be filed in the conveyance records of the clerk of court in and for the parish.

(b) In the event the parish and an individual municipality fail to enter into any agreement authorized by Subparagraph (a) of this Paragraph by April 1, 2003, the provisions of this Subsection shall thereafter be null and inapplicable to that particular municipality.

Amended by Acts 1972, No. 338, §1; Acts 1981, No. 182, §1, eff. July 10, 1981; Acts 1993, No. 995, §1, eff. June 25, 1993; Acts 1999, No. 1126, §1, eff. July 9, 1999; Acts 2001, No. 1043, §1, eff. June 28, 2001; Acts 2002, 1st Ex. Sess., No. 31, §1, eff. May 1, 2002; Acts 2002, 1st Ex. Sess., No. 159, §1, eff. April 25, 2002; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.

NOTE: See Acts 2002, 1st Ex. Sess., No. 159, §2, relative to R.S. 33:172(A)(1) and (D) in Acts 2002, 1st Ex. Sess., No. 31, superseding Act No. 159 and other Acts of session.

NOTE: See Acts 2002, 1st Ex. Sess., No. 159, §2, concerning amendment of Subsection C superseding other Acts of session.

NOTE: See Acts 2002, 1st Ex. Sess., No. 31, §2, relative to contesting certain annexations which occurred prior to 6/27/01.



RS 33:172.1 - Petition to annex territory in Jefferson Parish; valuation of property; notice of filing petition; hearing concerning proposed ordinance

§172.1. Petition to annex territory in Jefferson Parish; valuation of property; notice of filing petition; hearing concerning proposed ordinance

A. No ordinance enlarging the boundaries of a municipality in Jefferson Parish shall be valid unless prior to the adoption thereof a petition has been presented to the governing body of the municipality containing the written assent of a majority of the registered voters and a majority in number of the resident property owners as well as twenty-five percent in value of the property within the area proposed to be included in the corporate limits, provided that if the area proposed to be included in the corporate limits receives such services as water, sewerage, road lighting, garbage disposal, etc., from Jefferson Parish, then the petition presented to the governing body shall contain the written assent of a majority of the registered voters and more than fifty percent in number of the resident property owners as well as fifty percent in value of the property within the area proposed to be included in the corporate limits according to the certificate of the parish assessor. The valuation shall be certified to by the assessor according to the assessment of each of the owners signing the petition. Where there has been a change of ownership since the last assessment of the property, the assessor shall certify the valuation of the present owner in accordance with the last assessment appearing on the rolls against any previous owner. In any case where the property of the present owner has not specifically been assessed, the assessor shall estimate the assessed value of the property for the current year and certify the same as the value of the property.

B. Notwithstanding any other provision of law to the contrary, no ordinance enlarging the boundaries of a municipality in Jefferson Parish shall be valid unless the area proposed to be annexed is contiguous and adjacent to the territorial corporate limits of the municipality.

C. The petition required by Subsection A shall be in writing, but no special form shall be necessary; however, the petition shall provide a description of the general area to be annexed which shall be attached thereto. Multiple petitions may be used to annex different properties so long as the petitions, when considered together, are capable of covering an area which has a contiguous outer boundary in which the above majority and percentage requirements for annexation are met.

D. Notice by publication shall be given once of the filing of the petition in some newspaper published or having general circulation in the municipality. No ordinance enlarging the boundaries of the municipality shall be adopted until ten days after the publication of the notice. Anyone desiring to be heard with reference to the proposed ordinance shall notify the clerk or secretary of the municipality in writing, and the governing authorities before adopting any ordinance shall grant such hearing.

E. Notwithstanding any other provisions of law to the contrary and except as otherwise provided in Subsection F, any area in Jefferson Parish proposed to be annexed within the corporate limits of a municipality shall consist of one or more entire voting precincts which are contiguous and adjacent to the municipality, and prior to any municipality enlarging its boundaries, the question of the annexation shall be submitted to the registered voters residing in the voting precinct or precincts of the area proposed to be annexed, in a special election called for that purpose by the municipality and held according to the provisions of R.S. 33:154 through 161. For the annexation to take effect a majority of the registered voters residing in the voting precinct or precincts to be annexed shall have voted in favor of the annexation.

F. If an area in Jefferson Parish sought to be included within a municipal annexation either has no registered voters or consists of one or more parcels of property which do not comprise an entire voting precinct, the question of the annexation shall be submitted to the governing authority of the parish of Jefferson prior to any municipality enlarging its boundaries and, where applicable, the question of the annexation also shall be submitted to the qualified voters residing within the area proposed to be annexed in a special election called for that purpose by the municipality and held according to the provisions of R.S. 33:154 through 161. For the annexation to take effect, the parish governing authority shall have adopted an ordinance concurring in the proposed annexation and, where applicable, a majority of qualified voters, residing within the area proposed to be annexed, voting on the proposition at such election, shall have voted in favor of the annexation.

G. The parish of Jefferson may file suit in the Twenty-Fourth Judicial District Court to contest any proposed extension of a municipality's corporate limits in Jefferson Parish that does not comply with the provisions of this Section.

Added by Acts 1966, No. 417, §1; Acts 2001, No. 381, §1, eff. June 13, 2001.



RS 33:172.2 - Municipal governing authority of Westlake; authority to annex

§172.2. Municipal governing authority of Westlake; authority to annex

Notwithstanding any provisions of this Part or any other law to the contrary, the governing authority of the city of Westlake may annex property, not to exceed twenty acres, which is not contiguous or adjacent to the city by means of annexation of such property and a right of way corridor connecting the property and the municipality. Such annexation may be accomplished by ordinance as provided in this Part; however, if there are no registered voters in the area to be annexed, the required petition shall also contain the written assent of the owners of a majority of the acreage of the property to be annexed and the written assent of the owners of property in the area equal in value to at least twenty-five percent of the value of the property to be annexed.

Acts 1993, No. 266, §1.



RS 33:172.3 - City of Crowley; authority to annex

§172.3. City of Crowley; authority to annex

A. Notwithstanding any law to the contrary and in addition to the authority granted by this Part, the governing authority of the city of Crowley may, in the manner provided in this Part, annex property based on petition with the written consent of the owners of a majority of the acreage or square footage of the property to be annexed together with the written assent of the owners of the property in the area equal in value to at least twenty-five percent of the value of the property to be annexed whenever there are no resident owners or registered voters residing in the area proposed to be annexed.

B. As used in the Section, "owners" includes corporations, limited liability companies, limited liability partnerships, and all other legal entities recognized by the laws of the state.

C. This Section shall be deemed and construed to be an additional grant of authority to the city of Crowley to annex property when there are no resident owners or registered voters residing in the area to be annexed.

D. Nothing in the Section shall be deemed or construed to limit or restrict the existing authority of the city of Crowley to annex property.

Acts 2002, 1st Ex. Sess., No. 13, §1, eff. April 18, 2002.



RS 33:173 - Effective date of ordinance enlarging boundaries

§173. Effective date of ordinance enlarging boundaries

The ordinance enlarging the boundaries of the municipality shall not become operative until thirty days after it has been published once in a newspaper having general circulation therein. If there is no newspaper published in the municipality or having general circulation therein, written copies of the ordinance shall be posted in three public and conspicuous places in the municipality and same shall not become operative until thirty days after the posting.



RS 33:174 - Suit to contest reasonableness of proposed extension of corporate limits

§174. Suit to contest reasonableness of proposed extension of corporate limits

A. Any interested citizen of the municipality or of the territory proposed to be annexed thereto may, within the thirty-day period before the ordinance becomes effective, file suit in the district court having jurisdiction over the municipality, to contest the proposed extension of the corporate limits. "Interested", as used in this Section, means a real and actual personal stake in the outcome of the contest of the extension of the corporate limits.

B. The sole questions to be presented to the court in a contest of a proposed extension of the corporate limits shall be as follows:

(1) Whether the proposed extension is reasonable.

(2) Whether, prior to the adoption of an ordinance enlarging the boundaries of a municipality, a petition was presented to the governing body of a municipality, and prior to the adoption of said ordinance, certificates were obtained from the parish assessor and parish registrar of voters showing that the said petition contained the written assent of a majority of the registered voters and a majority in number of the resident property owners as well as twenty-five percent in value of the property of the resident property owners within the area proposed to be included in the corporate limits.

(3) Whether the municipality complied with its own requirements for the adoption of ordinance in adopting the annexation ordinance.

C. If the extension of boundaries is adjudged reasonable, the ordinance shall go into effect ten days after the judgment is rendered and signed unless a suspensive appeal therefrom has been taken within the time and manner provided by law. If the proposed extension is adjudged invalid, the ordinance shall be vacated and the proposed extension shall be denied, and no ordinances proposing practically the same extension shall be introduced for one year thereafter. A similar right of appeal from the judgment of the district court annulling the ordinance shall be granted the municipality or any interested citizen as hereinabove provided.

D. Notwithstanding the other provisions of this Section, the provisions of this Subsection shall apply to Jefferson Parish*. Any interested citizen of the municipality or of the territory proposed to be annexed thereto may, within the thirty-day period before the ordinance becomes effective, file suit in the district court having jurisdiction over the municipality, to contest the proposed extension of the corporate limits and the question shall be whether the proposed extension is reasonable. If the extension of boundaries is adjudged reasonable, the ordinance shall go into effect ten days after the judgment is rendered and signed unless a suspensive appeal therefrom has been taken within the time and manner provided by law. If the proposed extension is adjudged unreasonable, the ordinance shall be vacated and the proposed extension shall be denied, and no ordinances proposing practically the same extension shall be introduced for one year thereafter. A similar right of appeal from the judgment of the district court annulling the ordinance shall be granted the municipality or any interested citizen as hereinabove provided.

Acts 1993, No. 995, §1, eff. June 25, 1993.

*AS APPEARS IN ENROLLED BILL.



RS 33:175 - Peremption of right to attack ordinance

§175. Peremption of right to attack ordinance

A. If no suit is filed within the thirty-day period, or if no appeal is taken within the legal delays from a judgment of the district court sustaining the ordinance, same shall then become operative and cannot be contested or attacked for any reason or cause whatsoever.

B. Notwithstanding any other provision of this Subpart, an ordinance enlarging the boundaries of a municipality cannot be contested or attacked based on the inadequacy of the notice after the passage of five years from the date of its enactment, and the implementation and operation of such an ordinance for that period shall be adequate notice of its existence.

C. The periods established by this Section are peremptive and apply to any and all purported rights and causes of action to contest or attack an ordinance enlarging the boundaries of a municipality for any reason or cause whatsoever, except for any rights or causes of action under the Voting Rights Act of 1965, as amended.

Acts 2005, No. 227, §1, eff. June 29, 2005.



RS 33:176 - Procedure to contract boundaries

§176. Procedure to contract boundaries

To contract the boundaries of a municipality the same procedure shall be followed as outlined above and the same notice must be published and the same right of appeal to the courts is granted as is provided for in the case of the enlargement of the boundaries.



RS 33:177 - Consolidation of suits to contest enlargement or contraction of boundaries

§177. Consolidation of suits to contest enlargement or contraction of boundaries

Any number of persons interested in contesting the enlargement or contraction of the boundaries of a municipality may join in one suit for the purpose of appealing to the district court from the ordinance adopted with reference thereto, and one bond by one of the litigants shall be sufficient if it otherwise complies with the laws. When more than one suit has been brought for either of said purposes, the district judge shall order them consolidated and tried as one suit.



RS 33:178 - Ordinance defining territory excluded or included and description of boundary as changed required to be filed with clerk of district court

§178. Ordinance defining territory excluded or included and description of boundary as changed required to be filed with clerk of district court

A. Where the boundaries of a municipality have been enlarged or contracted, the ordinance with reference thereto must define with certainty and precision the territory which is proposed to be included in or excluded from the corporate limits, as the case may be. The ordinance need not contain a description of the entire boundary of the municipality as changed, but, within ten days after the adoption of the ordinance, a description of the entire boundary of the municipality as changed shall be filed by the clerk of the municipality with the clerk of the district court of the parish in which the municipality is located. Such description so filed shall become the official boundary of the municipality on the effective date of the ordinance.

B. Whenever the boundaries of the city of Shreveport have been enlarged or contracted, a description of the entire boundary of the municipality as changed shall be filed as provided for in Subsection A of this Section with the clerk of the district court of Caddo Parish, and the description filed in Caddo Parish shall become the official boundary of the city on the effective date of the ordinance. Whenever any of the territory included or excluded by a change in the boundaries of the city of Shreveport is located in Bossier Parish, the description shall also be filed with the clerk of the district court of Bossier Parish.

C. Each municipal governing authority shall furnish, by electronic medium, the registrar of voters and the secretary of state a copy of the municipal ordinance enlarging or contracting the boundaries of the municipality within fifteen days after adoption of such ordinance, as well as a map and written description of the entire boundary of the municipality as changed. If the municipal governing authority does not have the ability to submit the information required by this Subsection by electronic medium, the governing authority shall submit the information by certified mail or commercial courier.

D. As used in this Section, the following terms shall have the meanings ascribed to them by this Subsection:

(1) "Commercial courier" means any foreign or domestic business entity having as its primary purpose the delivery of letters and parcels of any type which acquires a signed receipt from the addressee, or the addressee's agent, of the letter or parcel upon completion of delivery and has no direct or indirect interest in the outcome of the matter to which the letter or parcel concerns.

(2) "Electronic medium" means by electronic mail or facsimile.

Amended by Acts 1964, No. 499, §1; Acts 1978, No. 304, §1; Acts 1985, No. 411, §1; Acts 2016, No. 294, §1, eff. May 31, 2016.



RS 33:179 - Rights of residents and owners of included territory

§179. Rights of residents and owners of included territory

Where the corporate limits of municipalities have been extended or enlarged as hereinabove provided, the annexed territory, the inhabitants thereof, and the owners of property therein shall enjoy as to themselves and their property all the rights, immunities, and privileges granted and enjoyed by the citizens of the municipality to which the territory has been annexed.



RS 33:180 - Ordinance to annex territory owned by a public body

§180. Ordinance to annex territory owned by a public body

A. The governing body of any municipality other than the city of New Orleans may, by ordinance, enlarge the boundaries of the municipality to include territory within which all of the land is owned by a state agency, political subdivision, or public body, but only upon petition of the governing body of the agency, political subdivision, or public body owning the land which is to be so included. Except as otherwise provided by this Section, the governing body of the municipality may, in its discretion, upon majority vote thereof, adopt such an ordinance without the necessity of compliance with any of the procedures of advertisement, petition by residents, public hearing, or other procedures set forth in this Subpart.

B. No municipality may annex the paved portion of a public road without including in such annexation all property adjacent to at least one side of the road, the paved portion of which is included in the annexation. At the discretion of the Department of Transportation and Development, the paved portion of an interstate highway right-of-way may be excluded from the annexation without the annexation being considered non-contiguous.

C. A municipality may annex a portion of the right-of-way of a public road as a corridor connecting other property which is not contiguous to the municipality but which is to be annexed without including the property adjacent to the corridor. Any annexation pursuant to this Subsection shall be in accordance with the following:

(1) The municipality shall, by certified mail, notify the state agency or political subdivision which owns the road proposed to be annexed at least thirty days prior to the introduction of the ordinance proposing such annexation.

(2) The petition or written consent of the state agency or political subdivision must be received by the municipality prior to the adoption of the ordinance.

Added by Acts 1964, No. 289, §1; Acts 1997, No. 1304, §1; Acts 2012, No. 594, §1, eff. June 7, 2012; Acts 2012, No. 794, §1.



RS 33:191 - Contiguous municipalities in same parish may consolidate

SUBPART D. MERGER OR CONSOLIDATION

OF MUNICIPALITIES

§191. Contiguous municipalities in same parish may consolidate

Any two contiguous municipalities, lying in the same parish, may consolidate and become one municipality in the manner provided in this Subpart. For this purpose municipalities separated only by a river or other stream or body of water not more than two miles in width shall be deemed to be contiguous.



RS 33:192 - Approval in each municipality required

§192. Approval in each municipality required

Consolidation may be effected only after the same has been approved in each municipality affected by a majority of the qualified electors thereof voting at an election held for that purpose as hereinafter provided.



RS 33:193 - Consolidation election to be ordered upon motion of governing body or upon petition of voters

§193. Consolidation election to be ordered upon motion of governing body or upon petition of voters

The governing body of each municipality may order a consolidation election upon its own motion. Upon the presentation to the governing body of a petition, signed by twenty-five per cent of the qualified voters of the municipality, requesting a consolidation election, the governing body shall order such election. In the event of the failure, refusal, or neglect of the governing body to comply with such a petition within ten days after its presentation, any two of the qualified signers of the petition may apply to any court of competent jurisdiction for a writ of mandamus or other appropriate remedy to compel the governing body and its members to comply.



RS 33:194 - Ordinance ordering consolidation election

§194. Ordinance ordering consolidation election

A consolidation election shall be ordered by ordinance. The ordinance shall set the date for the election, which shall be not less than thirty days nor more than sixty days from the date of its adoption. The ordinance shall set out the names of the municipalities the consolidation of which is proposed, the object of the election, and the name by which the consolidated municipality is to be known.



RS 33:195 - Publication of ordinance

§195. Publication of ordinance

An ordinance calling a consolidation election shall be published once a week in each of three consecutive weeks in the official journal of the municipality, or if there be none, in a newspaper of general circulation in the municipality, the first publication to be at least twenty-one days prior to the date fixed for the election. In the event that there is no official journal or newspaper of general circulation in the municipality, publication shall be made by posting copies of the election ordinance in three public and conspicuous places in the municipality at least twenty-one days prior to the date set for the election.



RS 33:196 - Affected municipalities to hold elections within six months

§196. Affected municipalities to hold elections within six months

It shall not be necessary that the consolidation elections in each of the municipalities affected be held at the same time; but no consolidation election shall be effective unless the municipalities affected have voted on the question within six months from the date of the first such election.



RS 33:197 - Manner of holding election

§197. Manner of holding election

Consolidation elections shall be held in the manner provided by law for regular municipal elections, as far as applicable and except as otherwise provided in this Subpart.



RS 33:198 - Ballots

§198. Ballots

The ballots to be used shall be in substantially the following form:

Shall _______________________________ (name the municipalities) be consolidated and become one municipality, to be known as ______________________________________________?

(Name of the proposed new municipality).

For consolidation __________________

( )

Against consolidation _______________

( )

Each of the municipalities involved shall bear the expense of its own election.



RS 33:199 - Returns; publication; ordinance defining boundary

§199. Returns; publication; ordinance defining boundary

The returns of a consolidation election and the results thereof, shall be made by the election officials to the governing body of the municipality. The governing body shall canvass the returns and declare the results of the election by ordinance which shall be published once within ten days after its passage. The publication shall be in the official journal of the municipality or if there be none, in a newspaper of general circulation in the municipality or, if there be none, by posting copies of the ordinance in three public and conspicuous places in the municipality. Within ten days after the second consolidation election has been held, the governing body of the larger municipality shall, if both municipalities have voted for consolidation, adopt an ordinance defining with certainty the entire boundary of the consolidated municipality and shall publish same once as above provided.



RS 33:200 - Governor's proclamation

§200. Governor's proclamation

Promptly after publication of the ordinance declaring the consolidation election result in the second municipality, if both elections favor consolidation, certified copies of ordinances proclaiming the result shall be transmitted by the governing authorities of the respective municipalities to the Governor, who, within ten days after their receipt, shall issue his proclamation declaring that consolidation of such municipalities has been completed and accomplished and declaring, in accordance with R.S. 33:201, when consolidation shall become effective.



RS 33:201 - Effective date of consolidation

§201. Effective date of consolidation

Consolidation which has been approved as provided in the preceding Sections shall take effect upon the date of expiration of the regular terms of office of the elective officers of the constituent municipality having the least population, and the terms and authority of such officers shall thereupon cease.

The qualified voters of the constituent municipalities shall participate in the next regular municipal election of the consolidated municipalities.

When the consolidation becomes effective, all local boards, committees, commissions or other bodies of the smaller municipality shall cease to function.



RS 33:202 - Charter and ordinances of larger municipality to remain in force

§202. Charter and ordinances of larger municipality to remain in force

When a consolidation becomes effective the constituent municipalities shall consolidate and become one municipality under the name set forth in the election ordinances. The charter or other laws for the government of the constituent municipality having the largest population shall be the charter or the laws for the government of the whole of the consolidated territory until modified or repealed.

The ordinances, resolutions, and other measures of the constituent municipality having the largest population according to the last preceding federal census, shall remain in force and shall extend to and be enforced throughout the whole of the consolidated territory, but all ordinances, resolutions and other measures of the lesser municipality shall cease to be operative when consolidation takes effect, except zoning ordinances therein which shall remain in effect until repealed, modified, or amended by the governing body of the consolidated municipality.



RS 33:203 - Officers and employees of larger municipality to serve

§203. Officers and employees of larger municipality to serve

The officers and employees of the municipality having the larger population, shall, from the effective date of the consolidation, serve and act as the officers and employees of the consolidated municipality. The officers and employees of the smaller municipality shall be released.



RS 33:204 - Rights and liabilities of constituent municipalities; taxation

§204. Rights and liabilities of constituent municipalities; taxation

The new municipality shall, when a consolidation becomes effective, be vested with all the rights and properties of the municipalities of which it was formed, and shall be responsible and liable for all contracts, debts and obligations of such municipalities. But the taxable property in one constituent municipality shall not be taxed to provide for payment of the bonds or other funded debt of another. The governing body of the consolidated municipality shall levy on the taxable property in each constituent municipality any special taxes for the term and at the rate previously authorized therein to provide for the payment, exchange or refund of any outstanding bonds or other funded debt of such municipality.



RS 33:205 - Collection of taxes

§205. Collection of taxes

The taxes levied or imposed by one of the constituent municipalities, remaining outstanding and unpaid, and all other moneys due and owing such municipality when the consolidation becomes effective shall be collected by the new municipality and shall be applied to the purposes for which raised or owing, and if not raised or owing for a specific purpose, shall be applied to the reduction or payment of the bonded or other indebtedness, if any, of the constituent municipality.

Proceedings pending to endorse the payment or collection of taxes in any of the constituent municipalities shall be carried to completion by the proper officers of the new municipality; and all taxes theretofore levied by any of the constituent municipalities shall be valid and effectual as if originally levied and assessed by the officers of the new municipality. The governing body of the new municipality may perform all necessary acts to confirm and effectuate such levies.



RS 33:206 - Transfer of funds and other property

§206. Transfer of funds and other property

Immediately upon the consolidation becoming effective, the officers having custody of the funds of the lesser municipality shall deliver same into the custody of the proper fiscal officer of the new municipality, who shall acknowledge delivery by giving his receipt therefor.

The mayor or other chief executive officer of the new municipality shall supervise and direct the transfer of all personal property, books, papers, vouchers, or other documents belonging to the constituent municipalities, to the proper officers of the new government. He shall also cause a complete inventory to be made of all assets, real and personal, thus received by the new government.

An independent audit and settlement of the account of officers of the constituent municipalities shall be made forthwith.



RS 33:207 - Permits and licenses

§207. Permits and licenses

Permits and licenses granted to any place or person by any of the constituent municipalities shall, subject to their conditions, remain in full force and effect and be recognized by the new municipality until the expiration of the term for which they were granted. But this Section shall not be construed to prevent the revocation of any such permit or license before its expiration in the manner provided by law.



RS 33:208 - Suit pending wherein constituent municipality a party

§208. Suit pending wherein constituent municipality a party

No suit, action, or proceeding pending in any court or before any board or department, wherein one of the constituent municipalities is a party, or in which it is interested, or by the determination of which it might be affected, shall abate by reason of the consolidation, but the new municipality shall be substituted in the place and stead of such constituent municipality, and the suit, action, or proceeding shall continue as if the consolidation had not taken place.



RS 33:209 - City court

§209. City court

The city court of the larger municipality shall, upon consolidation of the two municipalities, have its jurisdiction, both in civil and criminal matters, extended to include the territory within the new corporate limits and shall be authorized to enforce therein all ordinances of the municipality having the larger population.



RS 33:221 - Contracts; taxes

SUBPART E. ANNEXED AREAS--MUNICIPALITIES AND

SPECIAL SERVICE DISTRICTS

§221. Contracts; taxes

A. If a municipality annexes territory contained in a parochial water, sewer, or fire protection district, hereinafter collectively referred to as special service districts, the municipality and each such special service district are hereby authorized to enter into a contract granting to either the municipality or the special service district the exclusive right to provide service in the annexed area.

B. If the municipality and the special service districts provide in the contract that the municipality thereafter will have jurisdiction to serve the annexed area, the special service district shall continue to levy taxes in the annexed area for the retirement of any outstanding tax-secured bonds of the district and may continue to levy such maintenance tax as theretofore has been authorized for the full period of such authorization; however, the district shall not thereafter be authorized to levy any new maintenance taxes in the annexed area, and, if the district thereafter issues any tax-secured bonds, the assessed valuation of the annexed area shall not be used in computing the capacity of the district to issue such bonds, and taxes shall not be levied in the annexed area for the retirement of new bonds of the district, notwithstanding any provisions of law to the contrary.

C. If any of the territory contained in Waterworks District No. 9 of Ward 4 of Calcasieu Parish is annexed by a municipality, the waterworks district shall continue to levy and collect taxes, including maintenance taxes, within the annexed area as provided in this Section, and shall continue to provide service within the annexed area unless the waterworks district reaches an agreement with the municipality to the contrary. The district may levy any new maintenance taxes in the annexed area, and if the district thereafter issues any tax-secured bonds, the assessed valuation of the annexed area shall be used in computing the capacity of the district to issue such bonds and taxes shall be levied in the annexed area for the retirement of new bonds of the district, unless prior to the levy of the new tax or the issuance of the bonds, the district and the municipality enter into a contract granting to the municipality the exclusive right to provide service in the annexed area.

Added by Acts 1975, No. 142, §1. Amended by Acts 1981, No. 524, §1; Acts 1985, No. 573, §1.



RS 33:221.1 - Caddo Parish; municipal annexation; contracts; taxes

§221.1. Caddo Parish; municipal annexation; contracts; taxes

A. If any municipality in Caddo Parish annexes territory contained in a special service district, as defined by R.S. 33:221, the municipality and each such special service district affected by the annexation of the territory shall enter into a written contract, including but not limited to:

(1) Provisions for furnishing all water, sewer, and fire protection services to the annexed territory.

(2) Provisions for the application and distribution of all maintenance and operating taxes of the special service district previously authorized.

(3) Provisions for the levy of all new maintenance or operating taxes.

(4) Provisions for the retirement of all tax-secured bonds and other indebtedness of the special service district previously authorized.

(5) Provisions for the issuance of any new tax-secured bonds or the assumption of any other indebtedness for the annexed territory.

(6) Provisions for the collection and distribution of all parcel fees and all other special assessments.

(7) Provisions for the levy of all new parcel fees and all other special assessments.

(8) Provisions that all property within the annexed territory shall be removed from the tax rolls of any special service district as to all maintenance or operating tax millages levied by or for said special service district in the annexed territory.

B. In the event the municipality and a special service district are unable to come to an agreement on the foregoing issues, the parties shall submit the issues to a mediator chosen by the mutual consent of the parties for formal mediation. Said mediation shall take place within forty-five days of the date of a written request for mediation by either party to the other party.

C.(1) In the event the parties are unable to come to an agreement as to a written contract as required by Subsection A of this Section, despite mediation efforts as required by Subsection B of this Section, the municipality shall be allowed to proceed with annexation of the affected territory.

(2) Upon the effective date of the annexation, the tax assessor shall remove property in the annexed territory from the tax rolls of any special service district as to all maintenance or operating tax millages levied by or for said special service district in the annexed territory.

(3) Upon the effective date of the annexation, the municipality shall deposit into the registry of the First Judicial District Court an amount equal to the amount the district anticipates it will lose in the first year as a result of annexation as provided for in Paragraph (2) of this Subsection and shall continue to do so on an annual basis until the parties enter into a written contract in accordance with Subsection A of this Section.

(4) When the parties agree to a written contract as required by Subsection A of this Section, the contract shall determine the distribution of the funds deposited into the registry of the court.

D. Each special service district affected by the annexation of the territory is authorized to transfer any and all rights to property and equipment to the municipality, upon the payment to the special service district of reasonable compensation, all as may be agreed upon by contract as provided in Subsection A of this Section.

E. Upon the annexation of any territory into the municipality, the municipality shall furnish the Caddo Parish Commission and all special service districts affected by the annexation of the territory a copy of the ordinance annexing the territory as well as a map and a written description of all newly annexed territory.

F. This Section shall supersede the provisions of R.S. 33:221(A) and (B) with respect to procedures for annexation of territory by a municipality within Caddo Parish.

Acts 1995, No. 404, §1, eff. June 17, 1995.



RS 33:221.2 - Annexed areas of parochial subdivisions; taxes

§221.2. Annexed areas of parochial subdivisions; taxes

A. Notwithstanding any other provision of law, any parochial subdivision which, at the time of a proposed annexation, levies any previously authorized sales and use taxes or ad valorem taxes may, upon such annexation, extend the levy and collection of such taxes to the additional territory to be included within such parochial subdivision. Such taxes shall be extended only upon receipt of a petition by a majority of the qualified electors residing in the annexed territory or upon approval by a majority of the voters voting in a special election held within such additional territory by the parochial subdivision for such purpose subsequent to such annexation. Prior to extending the boundaries of any parochial subdivision, the parish governing authority may call and hold a special election to extend the levy and collection of such taxes in the area proposed to be annexed. Where no registered voters reside within the area annexed or proposed to be annexed, no petition or election shall be required to extend the levy and collection of such taxes. The special district shall reimburse the parish governing authority for the cost of any such election.

B. Any petition received by the governing authority of a parochial subdivision requesting an extension of its authorized tax levies shall be verified by the registrar of voters of the parish or parishes in which the additional territory proposed to be taxed lies. A copy of such certification shall thereafter be filed with the assessor for the parish or parishes in which such ad valorem taxes are being levied or the sales tax collector for the parish or parishes affected where sales and use taxes are being levied. The taxes shall become effective only after the certification is filed.

Acts 2001, No. 891, §1, eff. June 26, 2001.



RS 33:221.3 - Municipal annexation of territory included within fire protection districts; Caddo Parish

§221.3. Municipal annexation of territory included within fire protection districts; Caddo Parish

A. Notwithstanding any other provision of law to the contrary, if any municipality in Caddo Parish annexes territory included within a fire protection district, such annexation shall be governed by the provisions of this Section as follows:

(1) The municipality shall be the primary provider of emergency and fire protection service within the annexed territory.

(2) Upon the effective date of the annexation, the properties within the annexed territory shall be removed from the tax rolls of the fire protection district with respect to all maintenance and operating millages levied by or for the fire protection district in the annexed territory.

(3) Upon and after the effective date of the annexation until such time of the expiration of the existing maintenance and operating millages of the fire protection district, the municipality shall annually remit to the fire protection district:

(a) An amount equal to the revenue generated by the maintenance and operating millages of the fire protection district within the annexed territory during the year the annexation took place.

(b) All parcel fees, structure fees, service fees, and special assessments attached to properties within the annexed territory in effect upon the effective date of the annexation.

(c) Beginning in the year following the effective date of the annexation and continuing annually for a period of five years, an amount equal to twenty-five percent of the increased revenue that would otherwise have been generated by the maintenance and operating millages as a result of any increase in the assessed values of properties within the annexed territory.

(d) Beginning in the sixth year following the effective date of the annexation and continuing annually, an amount equal to fifteen percent of the increased revenue that would otherwise have been generated by the maintenance and operating millages as a result of any increase in the assessed values of properties within the annexed territory.

(4) Upon and after the effective date of the annexation, the fire protection district shall not levy any new maintenance and operating millages on properties within the annexed territory.

(5) Upon and after the effective date of the annexation, the fire protection district shall not levy any new parcel fees, structure fees, service fees, or special assessments on properties within the annexed territory.

(6) Upon and after the effective date of the annexation, the fire protection district shall continue to collect revenue from millages authorized prior to the effective date of the annexation to secure bonded indebtedness on all of the property within the boundaries of the fire protection district, including those properties within the annexed territory, as is necessary to retire such bonded indebtedness of the fire protection district.

(7) Upon and after the effective date of the annexation, the fire protection district shall not issue any new tax-secured bonds, certificates of indebtedness, or any other type of indebtedness secured by revenues from properties within the annexed territory during the remaining life of the existing bonded indebtedness owed by the fire protection district, except to the extent that any such additional debt may have a maturity date earlier than the bonded indebtedness owed by the fire protection district upon the effective date of annexation.

B. Within a reasonable time following final payment of all bonded indebtedness owed by the fire protection district on the effective date of annexation, the fire protection district shall request the Caddo Parish Commission, or its successor, to reapportion the boundaries of the fire protection district to exclude the annexed territory from the boundaries of the fire protection district.

C. All payments due the fire protection district pursuant to this Section shall be computed by the municipality and submitted for verification to the fire protection district by December thirty-first of each calendar year. If the municipality fails to submit such verification, the fire protection district may forward to the municipality a statement verifying the amounts due pursuant to the provisions of this Section for the immediately preceding year. All amounts verified by the fire protection district as being due shall be due and payable by the municipality to the fire protection district within thirty days after receipt of such verification by the municipality. If the municipality fails to pay in full any of the monies due within thirty days after the receipt of the verification, interest shall accrue on all past due sums at the rate of ten percent per annum from the date payment was due until paid in full.

D. Obligations arising under the provisions of this Section may be enforced by mandamus or as otherwise provided by law.

E. If it is necessary for any party to retain an attorney to enforce any of the provisions of this Section and such party is successful in the enforcement action, the party against whom enforcement is sought shall reimburse the other party for its reasonable attorney fees, legal expenses, and costs incurred in any such enforcement proceeding.

F. The provisions of this Section shall not affect any obligations belonging to the owners of any other property located within the boundaries of the fire protection district to pay duly authorized taxes, fees, or other assessments to the fire protection district.

G. The provisions of this Section shall be applicable to any annexation that became or becomes effective on or after January 1, 2003.

Acts 2003, No. 717, §1, eff. June 27, 2003.



RS 33:221.4 - St. Landry Parish; municipal annexation; contracts; taxes

§221.4. St. Landry Parish; municipal annexation; contracts; taxes

A. If any municipality in St. Landry Parish annexes territory contained in a special service district, as defined by R.S. 33:221, the municipality and each such special service district affected by the annexation of the territory shall enter into a written contract, including but not limited to:

(1) Provisions for furnishing all water, sewer, and fire protection services to the annexed territory.

(2) Provisions for the application and distribution of all maintenance and operating taxes of the special service district previously authorized.

(3) Provisions for the levy of all new maintenance or operating taxes.

(4) Provisions for the retirement of all tax-secured bonds and other indebtedness of the special service district previously authorized.

(5) Provisions for the issuance of any new tax-secured bonds or the assumption of any other indebtedness for the annexed territory.

(6) Provisions for the collection and distribution of all parcel fees and all other special assessments.

(7) Provisions for the levy of all new parcel fees and all other special assessments.

(8) Provisions that all property within the annexed territory shall be removed from the tax rolls of any special service district as to all maintenance or operating tax millages levied by or for said special service district in the annexed territory.

B. In the event the municipality and a special service district are unable to come to an agreement on the foregoing issues, the parties shall submit the issues to a mediator chosen by the mutual consent of the parties for formal mediation. The mediation shall take place within forty-five days of the date of a written request for mediation by either party to the other party.

C.(1) In the event the parties are unable to come to an agreement as to a written contract as required by Subsection A of this Section, despite mediation efforts as required by Subsection B of this Section, the municipality shall be allowed to proceed with annexation of the affected territory.

(2) Upon the effective date of the annexation, the tax assessor shall remove property in the annexed territory from the tax rolls of any special service district as to all maintenance or operating tax millages levied by or for said special service district in the annexed territory.

(3) Upon the effective date of the annexation, the municipality shall deposit into the registry of the Twenty-Seventh Judicial District Court an amount equal to the amount the district anticipates it will lose in the first year as a result of annexation as provided for in Paragraph (2) of this Subsection and shall continue to do so on an annual basis until the parties enter into a written contract in accordance with Subsection A of this Section.

(4) When the parties agree to a written contract as required by Subsection A of this Section, the contract shall determine the distribution of the funds deposited into the registry of the court.

D. Each special service district affected by the annexation of the territory is authorized to transfer any and all rights to property and equipment to the municipality, upon the payment to the special service district of reasonable compensation, all as may be agreed upon by contract as provided in Subsection A of this Section.

E. Upon the annexation of any territory into the municipality, the municipality shall furnish the governing authority of St. Landry Parish and all special service districts affected by the annexation of the territory a copy of the ordinance annexing the territory as well as a map and a written description of all newly annexed territory.

F. This Section shall supersede the provisions of R.S. 33:221(A) and (B) with respect to procedures for annexation of territory by a municipality within St. Landry Parish.

Acts 2005, No. 325, §1, eff. June 30, 2005.



RS 33:222 - Contracts; transfer of facilities

§222. Contracts; transfer of facilities

The parties may provide in the contract that in order to avoid unnecessary duplication of facilities either party will convey its respective facilities in the annexed area to the party granted exclusive jurisdiction over the area for the purpose of serving the inhabitants thereof. Such reasonable compensation as is agreed upon by the parties shall be paid in consideration for the transfer, and no such conveyance shall be made without such compensation or in such a manner as to impair any outstanding obligations of either party.

Added by Acts 1975, No. 142, §1.



RS 33:223 - Contracts; recordation

§223. Contracts; recordation

An executed copy of the contract shall be recorded in the mortgage records of the parish in which the municipality is located and shall be binding upon the parties thereto as of the date such contract is so filed for recordation.

Added by Acts 1975, No. 142, §1.



RS 33:224 - Annexation and maintenance of parish roads

SUBPART F. MISCELLANEOUS

§224. Annexation and maintenance of parish roads

Whenever any municipality annexes territory by any of the methods provided for in this Chapter it shall also annex and maintain any parish road which is within the territory proposed to be annexed, but only insofar as the road is within the municipality. Where the road is adjacent to but not within the annexed territory the municipality and the parish shall equally share the maintenance of the road. Any annexation contrary to the provisions of this Section shall be invalid. The provisions of this Section shall not apply to any parish in which there is a city-parish form of government.

Added by Acts 1983, No. 123, §1.



RS 33:225 - Incorporation within East Baton Rouge Parish; maintenance of roads and drainage

§225. Incorporation within East Baton Rouge Parish; maintenance of roads and drainage

A. Notwithstanding any other provision of law to the contrary, when Central is incorporated in the parish of East Baton Rouge pursuant to Subpart A of Part I of Chapter 1 of this Title on and after the date the Central Transition District ceases existence, the governing authority of the newly created municipality shall be responsible for the maintenance of any road or drainage maintained by or dedicated to the parish of East Baton Rouge prior to the effective date of incorporation which is located within the boundaries of the municipality.

B. Notwithstanding the provisions of Subsection A of this Section, the governing authority of East Baton Rouge Parish shall be responsible for maintaining the following roadways:

(1) Comite Drive from Blackwater Road to the Comite River (0.72 miles).

(2) Dyer Road from the Comite River to Blackwater Road (1.2 miles).

(3) Joor Road from Hooper Road to Greenwell Springs-Port Hudson Road (6.27 miles).

(4) The proposed Central Thruway from the Comite River to Sullivan Road (2.21 miles).

(5) Sullivan Road from Greenwell Springs Road to Wax Road (2.21 miles).

(6) Sullivan Road from Hooper Road to Joor Road (1.19 miles).

Acts 2005, No. 376, §1, eff. June 30, 2005.



RS 33:226 - Naming of bridge by governing authority of East Baton Rouge Parish

§226. Naming of bridge by governing authority of East Baton Rouge Parish

Notwithstanding R.S. 42:267 or any other law to the contrary, the governing authority of East Baton Rouge Parish may name a bridge that is part of the Central Thruway and crosses over Beaver Creek in honor of a living person who represented East Baton Rouge Metropolitan Council District Four from 1992 until 2008 and served as mayor pro tem of the East Baton Rouge Parish Metropolitan Council.

Acts 2009, No. 439, §1.



RS 33:231 - Abolition of municipality not containing one hundred inhabitants; debt not discharged

PART VI. DISSOLUTION OF MUNICIPALITIES

SUBPART A. ABOLITION BY PROCLAMATION OF GOVERNOR

§231. Abolition of municipality not containing one hundred inhabitants; debt not discharged

If in any case a census taken by resolution of the board of aldermen of any municipality created after July 29, 1898, shows that the municipality contains less than one hundred inhabitants, the governor shall issue his proclamation abolishing the same; and thenceforward it shall not exercise any corporate power or function whatever, and shall cease to exist. The person who was mayor thereof, at the time shall record the proclamation on the minute book and deposit the same with all of the other records of the defunct corporation, in the office of the clerk of the district court of the parish, who shall receive the same, and preserve them as records; but such dissolution shall not relieve the property theretofore liable for the debt of the municipality.

In the performance of his duties under this Section, the governor shall not be bound by the returns of a census, if he is of the opinion that the same are fraudulent. In such case, he may ascertain the facts for himself, in such manner as he may deem proper, and abolish municipalities accordingly.



RS 33:251 - Petition for dissolution of any municipality with a population of not more than twenty-five hundred persons

SUBPART B. DISSOLUTION BY PETITION AND ELECTION

§251. Petition for dissolution of any municipality with a population of not more than twenty-five hundred persons

A. If the surrender of the charter and dissolution of a municipality with a population of not more than twenty-five hundred persons according to the latest federal decennial census is sought, a petition shall be submitted to the governing authority of the municipality, referred to in this Subpart as the "local governing authority". The petition shall be limited to the request that an election be called and held in the municipality for the purpose of determining whether the municipality shall be dissolved, shall be signed by a majority of the qualified electors of the municipality as certified by the registrar of voters, and shall be in compliance with the provisions of R.S. 18:3.

B. If the petition meets the requirements of Subsection A of this Section, then the local governing authority shall adopt a resolution calling a special election, for the purpose specified in Subsection A of this Section, to be held within the municipality on any of the dates set forth in R.S. 18:402(F).

Acts 2016, No. 313, §1, eff. June 2, 2016.



RS 33:252 - Procedures; notice of election

§252. Procedures; notice of election

The procedures for the election and notice of the election shall be in compliance with the provisions of Chapter 6-A and Chapter 6-B of Title 18 of the Louisiana Revised Statutes of 1950.

Acts 2016, No. 313, §1, eff. June 2, 2016.



RS 33:253 - Form of ballot

§253. Form of ballot

The ballot for the election shall provide as follows:

"PROPOSITION ELECTION

Shall the Charter of the municipality of __________________be surrendered and the municipality dissolved?".

Acts 2016, No. 313, §1, eff. June 2, 2016.



RS 33:254 - Election officers; oath

§254. Election officers; oath

Commissioners-in-charge and commissioners shall take the oath or affirmation provided in R.S. 18:424 and 425.

Acts 2016, No. 313, §1, eff. June 2, 2016.



RS 33:255 - Elections officers; substitutes

§255. Elections officers; substitutes

The commissioner-in-charge and the commissioners shall be present at the polling place at least thirty minutes prior to the time the polls are open. A commissioner-in-charge who fails to so appear shall be replaced in accordance with R.S. 18:433(H). If any commissioner fails to so appear, or if the number of commissioners present is less than the number necessary to conduct the election as previously established by the local governing authority, the commissioner-in-charge shall appoint the necessary number of commissioners in accordance with R.S. 18:434(D)(2).

Acts 2016, No. 313, §1, eff. June 2, 2016.



RS 33:256 - Applicable election laws

§256. Applicable election laws

The election laws of this state applicable to other elections held under Part V and VI of Chapter 5, Chapter 6-A, Chapter 6-B, Chapter 7, Chapter 8, Chapter 8-A, and Chapter 9 of Title 18 of the Louisiana Revised Statutes of 1950 shall govern elections held pursuant to this Subpart.

Acts 2016, No. 313, §1, eff. June 2, 2016.



RS 33:257 - Canvass of returns; proces verbal

§257. Canvass of returns; proces verbal

A. On the date and at the hour and place specified in the notice of election, the local governing authority ordering the election, in public session, shall examine and canvass the returns and declare the result of the election. The result shall be promulgated by one publication in a newspaper of general circulation in the municipality or, if there is none, in a newspaper of general circulation in the parish, or if there is no newspaper of general circulation in the parish, then in a newspaper of general circulation in an adjoining parish.

B. The local governing authority ordering the election shall preserve a proces verbal of the canvass. The governing authority shall forward a copy of the proces verbal to the secretary of state, who shall record it. A copy also shall be forwarded to the clerk of the district court, and in Orleans Parish to the clerk of the civil district court, who shall record it in the mortgage records. A copy shall be retained in the archives of the office of the local governing authority ordering the election.

Acts 2016, No. 313, §1, eff. June 2, 2016.



RS 33:258 - Contests

§258. Contests

For sixty days after promulgation of the results of an election held under this Subpart, any person in interest may contest the legality of the election as provided in Chapter 9 of Title 18 of the Louisiana Revised Statutes of 1950. After that time no one shall have any cause or right of action to contest the regularity, formality, or legality of the election. If the validity of the election is not raised within the sixty days, the authority to dissolve the municipality shall be conclusively presumed to be valid, and no court shall have authority to inquire into such matters.

Acts 2016, No. 313, §1, eff. June 2, 2016.



RS 33:259 - Tax levy by police jury to liquidate municipal indebtedness

§259. Tax levy by police jury to liquidate municipal indebtedness

If any municipality is dissolved and its charter surrendered under the provisions of this Subpart, and is, on the day of dissolution, indebted in any sum to any person, the police jury of the parish in which the municipality is situated shall levy such tax as the governing authority of the municipality could have legally levied, for the purpose of liquidating the outstanding indebtedness of the municipality.

Acts 2016, No. 313, §1, eff. June 2, 2016.



RS 33:260 - Liquidation of other affairs of municipality

§260. Liquidation of other affairs of municipality

The governing authority of a municipality dissolved under this Subpart, in office at the time of its dissolution shall liquidate the other affairs of the municipality as speedily as possible and shall continue in office until the final settlement thereof.

Acts 2016, No. 313, §1, eff. June 2, 2016.



RS 33:261 - Disposition of surplus funds of municipality

§261. Disposition of surplus funds of municipality

If after the payment of all the debts of a municipality dissolved under this Subpart, any balance of money remains, it shall be turned over to the school board of the parish to be used in the education of the children of school age residing within the territory covered by the municipality.

Acts 2016, No. 313, §1, eff. June 2, 2016.



RS 33:262 - Canvassing returns; transmitting copies of proces verbal; promulgation of result

§262. Canvassing returns; transmitting copies of proces verbal; promulgation of result

On the day and at the hour and place named in the notice of election, the authority ordering the election shall, in public session, open each ballot box, examine and count the ballots in number and amount, examine and canvass the returns and declare the result of the election.

The authority ordering the election shall keep a proces verbal of the canvass of the election returns and shall forward one copy thereof to the Secretary of State, who shall record it, a second copy to the clerk of the district court, who shall record it in the mortgage records of the parish, and a third copy to the governor. The result of the election shall be promulgated by publication in one issue of a newspaper published within the municipality, or if there be none, in a newspaper published in the parish in which the municipality is situated or in an adjoining parish if no newspaper is published in the parish.



RS 33:263 - Sixty days for election contest; proclamation of dissolution

§263. Sixty days for election contest; proclamation of dissolution

Any cause or right of action to contest the validity of the special election shall be prescribed after a period of sixty days from the date of the promulgation of the result of the election. If the validity of the election has not been judicially raised within this period, no court shall thereafter have authority to inquire into the matter. After the sixty-day period, if it appears from the proces verbal of the canvass of election returns provided for in R.S. 33:262 that a majority in number and amount of the taxpayers entitled to vote at the election have voted in favor of surrendering the charter and dissolving the corporation, and if no judicial contest thereof has been entered, the Governor shall issue his proclamation, declaring the charter of the corporation surrendered and the municipality dissolved.

Amended by Acts 1950, No. 204, §1.



RS 33:264 - Tax levy by police jury to liquidate municipal indebtedness

§264. Tax levy by police jury to liquidate municipal indebtedness

If any municipal corporation is dissolved and its charter surrendered under the provisions of this Sub-part, and is, on the day of dissolution, indebted in any sum to any person, the police jury of the parish in which the municipality is situated shall levy such tax as the governing authority of the municipality could have legally levied, for the purpose of liquidating the outstanding indebtedness of the municipality.



RS 33:265 - Liquidation of other affairs of municipality

§265. Liquidation of other affairs of municipality

The governing authority of a municipality dissolved under this Sub-part, in office at the time of its dissolution shall liquidate the other affairs of the municipality as speedily as possible and shall continue in office until the final settlement thereof.



RS 33:266 - Disposition of surplus funds of municipality

§266. Disposition of surplus funds of municipality

If after the payment of all the debts of a municipality dissolved under this Sub-part, any balance of money remains, it shall be turned over to the school board of the parish to be used in the education of the children of school age residing within the territory covered by the municipality.



RS 33:321 - Municipalities governed by mayor-board of aldermen form of government

CHAPTER 2. LOCAL GOVERNMENT

PART I. MAYOR AND BOARD OF ALDERMEN

SUBPART A. ADOPTION OF MAYOR-BOARD OF

ALDERMEN FORM OF GOVERNMENT

§321. Municipalities governed by mayor-board of aldermen form of government

All municipalities shall be governed by the provisions of this Part except those municipalities governed by a special legislative charter or a home rule charter or plan of government adopted pursuant to Article VI of the Constitution of Louisiana.

Acts 1986, No. 1076, §1, eff. Jan. 1, 1987; Acts 2010, No. 39, §1, eff. May 26, 2010.



RS 33:322 - Election to adopt mayor-board of aldermen form of government

§322. Election to adopt mayor-board of aldermen form of government

The legislative body of any municipality not governed by this Part may by a majority vote call an election to become governed by the provisions of this Part. The election shall be held in accordance with the procedures specified in R.S. 18:1300 and other applicable provisions of the Louisiana Election Code. If a majority of the legal votes cast are for adopting the provisions of this Part, the municipality shall be governed by its provisions, and the result of the election shall be certified to the secretary of state, who shall make a record of the same in his office. If a majority of the votes cast are against adopting the provisions of this Part, the legislative body may not call another election on the question for at least twelve months after the date of the election.

Acts 1986, No. 1076, §1, eff. Jan. 1, 1987; Acts 2010, No. 861, §15.



RS 33:323 - Repealed by Acts 1986, No. 1076, 2, eff. Jan. 1, 1987.

§323. Repealed by Acts 1986, No. 1076, §2, eff. Jan. 1, 1987.



RS 33:341 - Division into cities, towns, and villages

SUBPART B. CLASSIFICATION OF MUNICIPALITIES

§341. Division into cities, towns, and villages

Municipal corporations shall be divided into three classes: cities, towns, and villages. Those having five thousand inhabitants or more are cities; those having less than five thousand but more than one thousand inhabitants are towns; and those having one thousand or fewer inhabitants are villages.

Acts 1986, No. 1076, §1, eff. Jan. 1, 1987.



RS 33:342 - Change in classification of municipality; governor's proclamation; census not conclusive; judicial notice

§342. Change in classification of municipality; governor's proclamation; census not conclusive; judicial notice

A.(1) Whenever a census taken by resolution of the board of aldermen of any municipality or a certified report from the federal Census Bureau shows that its population has increased or decreased so as to take the municipality out of its present municipal class, the board of aldermen shall adopt a resolution requesting the governor to change the classification of the municipality. The results of any census taken by resolution of the board of aldermen shall have been certified by the person authorized to take the census.

(2) Notwithstanding the provisions of this Section and the provisions of R.S. 33:341, the governing authority of a municipality may elect not to change the classification of the municipality when a census shows that its population has increased by fewer than two hundred persons since the last decennial census, but such increase would change the municipality's classification from village to town. If the governing authority, by resolution, elects to retain its classification and not change the classification as otherwise required, the mayor shall transmit a copy of the resolution to the governor and to the secretary of state for recordation. Laws applicable to municipalities based upon their population shall be applicable to a municipality that elects not to change its classification as authorized in this Paragraph based upon its population and not its classification.

B. The mayor of the municipality shall transmit the resolution to the governor. The governor shall investigate the facts; in such investigation, the governor shall not be bound by the census submitted and, if he believes the findings are inaccurate, he may ascertain the facts in any manner he deems appropriate. If the governor finds that the municipality is wrongly classified, he shall issue a proclamation correctly classifying the municipality, and such proclamation shall be transmitted to the mayor of the municipality.

C. Upon receipt of the proclamation, the board of aldermen of the municipality shall adopt an ordinance changing the name of the municipality to reflect its new classification. A copy of the proclamation and the ordinance shall be transmitted to the secretary of state for recordation.

D. The courts shall take judicial notice of the class to which each municipality belongs.

Amended by Acts 1954, No. 46, §1; Acts 1986, No. 1076, §1, eff. Jan. 1, 1987; Acts 2011, No. 260, §1.



RS 33:343 - Nomenclature; village, town, or city council

§343. Nomenclature; village, town, or city council

A.(1) Notwithstanding the terminology used in this Part or in any other provision of law, the governing authority of any municipality governed by this Part may, by duly adopted resolution, elect to be known and referred to as a village, town, or city council as appropriate for a municipality of its size or, if the municipality elects to retain its classification as a village as authorized in R.S. 33:342(A)(2), as appropriate for its classification rather than its size.

(2) If the governing authority elects to be known as a village, town, or city council, each individual member of such council shall thereafter be known and referred to as a council member. The municipal governing authority may make other conforming changes in naming conventions, but no change pursuant to this Section shall in any way alter the applicability of state law to the municipality, its governing authority, or the members thereof.

B. The governing authority shall submit a copy of the adopted resolution to the office of the secretary of state for recordation.

Acts 1997, No. 255, §1; Acts 2011, No. 260, §1.



RS 33:361 - Municipal powers

SUBPART C. MUNICIPAL POWERS

§361. Municipal powers

A. Except as otherwise provided in this Part, a municipality shall be vested with all powers, rights, privileges, immunities, authorities, and duties heretofore possessed in accordance with all constitutional and statutory provisions with respect thereto. A municipality is further authorized to exercise any power and perform any function necessary, requisite, or proper for the management of its affairs not denied by law.

B. The power to perform any function necessary, requisite, or proper for the management of its affairs shall specifically include the power to levy and collect taxes and to assume indebtedness as provided by law. In this regard, the board of aldermen of a municipality may levy and collect taxes, incur debt, and issue bonds and other evidences of indebtedness as authorized by law.

Acts 1985, No. 890, §1, eff. Jan. 1, 1986.

{{NOTE: SEE ACTS 1985, NO. 890, §3.}}



RS 33:362 - Exercise of municipal powers; legislative, executive

§362. Exercise of municipal powers; legislative, executive

A.(1) The legislative powers of a municipality shall be vested in and exercised by the board of aldermen.

(2) The board of aldermen may:

(a) Repealed by Acts 1986, No. 1076, §2, eff. Jan. 1, 1987.

(b) Enact ordinances and enforce the same by fine not to exceed five hundred dollars or imprisonment not exceeding sixty days, or both.

(c) Provide by ordinance for assessing against the abutting property the cost of cutting, destroying, or removing noxious weeds, grass, or other deleterious, unhealthy, or noxious growths or accumulations on any sidewalk; assess on the owner of such lot or place or area the cost of cutting, destroying, or removing noxious weeds, grass or other deleterious, unhealthy, or noxious growths or accumulations within the corporate limits; and on the owner of any lot or place or area within the corporate limits the cost of cutting, destroying or removing noxious weeds, grass, or other deleterious, unhealthy, or noxious growth or accumulation on the lot or place or area; and provide for the filing of notice of such cost which shall constitute a privilege upon the property and shall be prior in rank to mortgages, vendor's privileges, and all other privileges except tax privileges.

(d)(i) Seek reimbursement from a former municipal employee on whose behalf the municipality paid licensure fees for a commercial driver's license when such employee is employed by the municipality for a period of six months or less from the date upon which the municipality paid such licensure fee on behalf of the employee. Reimbursement shall be limited to the amount of the licensure fee paid by the municipality.

(ii) The former employee of the municipality shall be liable to the municipality for an amount equal to the amount of the licensure fee paid by the municipality.

(3) Subject to law, including R.S. 33:423.2 and 423.3, and applicable civil service rules and regulations, the board of aldermen shall, by ordinance, provide policies and procedures regulating the employment of municipal employees including the hiring and firing of such employees.

B. The mayor shall be the chief executive officer of the municipality.

C. Any department of a municipality, other than the police department in a municipality with an elected chief of police, shall be created, abolished, merged, or consolidated by the board of aldermen, upon written recommendation of the mayor.

Acts 1985, No. 890, §1, eff. Jan. 1, 1986; Acts 1986, No. 1076, §2, eff. Jan. 1, 1987; Acts 1997, No. 441, §1.

{{NOTE: SEE ACTS 1985, NO. 890, §3.}}



RS 33:363 - Village of Palmetto in St. Landry Parish; authority to provide academic scholarships

§363. Village of Palmetto in St. Landry Parish; authority to provide academic scholarships

A. The legislature finds that it is important to utilize all available opportunities to aid meritorious but needy students in their efforts to obtain a college education. The legislature further finds that there exists a benefit to the state to educate its citizens in Louisiana institutions of higher education and to encourage such students to remain in Louisiana after completing their education. The legislature further finds that, when possible, the funding of scholarships for such students is a public purpose and, pursuant to Article VII, Section 14 of the Constitution of Louisiana, the legislature intends to approve and encourage such purpose.

B. The governing authority of the village of Palmetto may use any surplus public funds unexpended in prior fiscal years, including accumulated interest paid thereon, to fund academic scholarships for meritorious but needy students.

C. The governing authority of the village of Palmetto shall establish said scholarships by appropriate ordinance or resolution, which establishment shall be preceded by a public hearing, said hearing having been advertised in the official journal of the village at least once and at least fifteen days before adoption of the ordinance or resolution.

D. Such ordinance or resolution shall provide procedures and criteria for application for and award of such scholarships. Each student to whom a scholarship is awarded shall be a resident of the village of Palmetto in St. Landry Parish, shall be accepted to attend or be enrolled as an undergraduate student in a Louisiana institution of higher education, shall have a cumulative high school or college grade point average of at least three points when calculated on a four-point basis, and shall be adjudged needy by standards equivalent to or more stringent than those of nationally recognized analyses such as those used by the College Scholarship Service or the American College Testing Service. In the event that no student meets the residency criterion, a scholarship may be awarded to a student whose parent or legal guardian is a utility customer of the village in good standing. The village governing authority may establish additional criteria and procedures as are necessary to administer the scholarships. In the administration of the program, no student shall be discriminated against on the basis of race, color, gender, disability, as defined in R.S. 51:2232(11), national origin, or creed.

Acts 1988, No. 157, §1; Acts 1991, No. 181, §1, eff. July 2, 1991; Acts 1993, No. 820, §5.



RS 33:364 - Town of Gueydan; municipal officials and employees; increase in compensation; certain prohibition

§364. Town of Gueydan; municipal officials and employees; increase in compensation; certain prohibition

The compensation of any municipal official or employee of the town of Gueydan shall not be increased:

(1) During the period from six months prior to any regularly scheduled municipal election of municipal officials until the term of the municipal officials in office expires.

(2) Prior to any special election of any municipal official after the election date is set, in the town of Gueydan.

Acts 1991, No. 87, §1.



RS 33:365 - Naming of town hall; town of Jonesboro

§365. Naming of town hall; town of Jonesboro

The governing authority of the town of Jonesboro may name its town hall after Richard Zuber, its former long-time mayor.

Acts 1999, No. 1306, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:381 - Municipal officers

SUBPART D. SELECTION OF MUNICIPAL OFFICERS

§381. Municipal officers

A. The officers of every municipality shall be a mayor, aldermen, a chief of police, a tax collector, and a clerk.

B. The mayor and chief of police in all municipalities shall be elected at large. The clerk or chief of police may be a tax collector or assessor, if the board of aldermen so decides. Municipalities where the chief of police is appointed rather than elected as of August 1, 1970, may continue to operate with an appointive chief.

C.(1)(a)(i) Notwithstanding any other provisions of law to the contrary, the chiefs of police of the town of St. Joseph, the village of Port Vincent, and the town of Waterproof shall not be elected at large but shall be appointed by the mayors and boards of aldermen of said village and towns.

(ii) A special election to fill the position of chief of police of the city of Oakdale shall be held at the earliest opportunity after June 20, 1997, and in accordance with all other applicable provisions of law. The appointed chief shall remain in office until the elected chief is sworn in and takes office.

(b) However, no chief of police of each such city or town shall be appointed until the end of the term of its chief of police serving in that capacity on the effective date of the Act authorizing such appointment. The mayor and board of aldermen of each such city or town shall establish the term of office and the salary of its appointed chief of police as they may decide.

(2) Notwithstanding any other provision of law to the contrary, the board of aldermen of the town of Logansport may, by majority vote, authorize the mayor to appoint the chief of police. The first such appointment shall be made only upon the expiration of the term of the incumbent chief of police, unless the office is vacant. The term of office of the chief of police shall be concurrent with that of the appointing mayor and aldermen. The mayor and board of aldermen shall set the salary of the appointed chief of police.

(3) Notwithstanding any other provision of law to the contrary, the board of aldermen of the village of Napoleonville may, upon recommendation of the mayor, abolish the office of chief of police of the village of Napoleonville or determine that said chief shall not be elected at large but shall be appointed by the board upon recommendation of the mayor. No such action by the board shall be effective until the end of the term of the police chief in office at the time of that action. If the office of chief of police is abolished and the municipal police department is abolished pursuant to R.S. 33:362(C), the mayor and board of aldermen shall be further authorized to contract with or enter into any cooperative endeavor with any law enforcement entity or officer within Assumption Parish for police services for said village. If the office of chief of police is made appointive, the term of office and salary of said chief shall be determined by the board of aldermen upon recommendation of the mayor.

(4) Notwithstanding any other provision of law to the contrary, the chief of police of the town of Richwood shall not be elected at large but shall be appointed by the mayor with the approval of the board of aldermen. The first such appointment shall be made at the end of the term of the elected chief of police who is in office on October 27, 1988, except that such appointment may be made immediately if the office of chief is vacant or filled by an officer temporarily appointed as of the said date. The salary of the appointed chief of police shall be established by the board of aldermen upon recommendation of the mayor. The mayor and board of aldermen shall establish the duties and the term of office of the appointed chief; however, such term of office shall be concurrent with that of the appointing mayor and aldermen.

(5) Notwithstanding any other provision of law to the contrary, the chief of police of the village of Plaucheville shall not be elected at large but shall be appointed by majority vote of the board of aldermen of said village. However, no such appointment shall be made until the end of the term of the elected chief of police in office on July 5, 1989, unless that office is vacant or filled by an officer temporarily appointed as of that date. The term of office of the chief of police shall be concurrent with that of the appointing mayor and aldermen. The mayor and board of aldermen shall set the salary of the appointed chief of police.

(6) Notwithstanding any other provision of law to the contrary, the chief of police of the village of Norwood shall not be elected at large but shall be appointed by majority vote of the board of aldermen of said village. However, no such appointment shall be made until the end of the term of the elected chief of police in office on July 18, 1991, unless that office is vacant or filled by an officer temporarily appointed as of that date. Such appointed chief of police shall serve at the pleasure of the board of aldermen, and his salary and expenses shall be determined by the board of aldermen. The board of aldermen shall prescribe, by ordinance, the duties of said appointed chief of police; however, the mayor shall supervise and direct the daily administration of the office of said chief in conformity with such ordinance.

(7) Notwithstanding any other provision of law to the contrary, the chief of police of the town of St. Francisville shall not be elected at large but shall be appointed by the mayor and upon approval by majority vote of the board of aldermen of said town. However, no such appointment shall be made until the end of the term of the elected chief of police in office on July 1, 1992, unless that office is vacant or filled by an officer temporarily appointed as of that date. The term of office of the chief of police shall be concurrent with that of the appointing mayor and aldermen. The board of aldermen shall set the salary of the chief of police upon recommendation of the mayor. The mayor and the board of aldermen shall establish the duties and responsibilities of the chief of police. The chief of police shall report directly to the mayor. The chief of police shall reside within the municipal limits of said municipality.

(8) Notwithstanding any other provision of law to the contrary, the board of aldermen of the village of Jamestown may, upon recommendation of the mayor, abolish the office of chief of police of the village or determine that said chief shall not be elected at large but shall be appointed by the board upon recommendation of the mayor. No such action by the board shall be effective until the end of the term of the police chief in office at the time of that action. If the office of chief of police is abolished and the municipal police department is abolished pursuant to R.S. 33:362(C), the mayor and board of aldermen shall be further authorized to contract with or enter into any cooperative endeavor with any law enforcement entity or officer within Bienville Parish for police services for said village. If the office of chief of police is made appointive, the term of office and salary of said chief shall be determined by the board of aldermen upon recommendation of the mayor.

(9) Notwithstanding any other provision of law to the contrary, the board of aldermen of the village of Castor may, upon recommendation of the mayor, abolish the office of chief of police of the village or determine that said chief shall not be elected at large but shall be appointed by the board upon recommendation of the mayor. No such action by the board shall be effective until the end of the term of the police chief in office at the time of that action. If the office of chief of police is abolished and the municipal police department is abolished pursuant to R.S. 33:362(C), the mayor and board of aldermen shall be further authorized to contract with or enter into any cooperative endeavor with any law enforcement entity or officer within Bienville Parish for police services for said village. If the office of chief of police is made appointive, the term of office and salary of said chief shall be determined by the board of aldermen upon recommendation of the mayor.

(10) Notwithstanding any other provision of law to the contrary, the chief of police of the town of Moreauville shall not be elected at large but shall be appointed by the mayor upon approval by majority vote of the board of aldermen of said town. However, no such appointment shall be effective until the end of the term of the chief of police in office at the time of that action. The term of the chief of police shall be concurrent with that of the appointing mayor and aldermen. The board of aldermen shall set the salary of the chief of police upon recommendation of the mayor. The mayor and the board of aldermen shall establish the duties and responsibilities of the chief of police. The chief of police shall report directly to the mayor. The chief of police shall reside within the municipal limits of said municipality.

(11) Notwithstanding any other provision of law to the contrary, the chief of police of the village of Loreauville shall not be elected at large but shall be appointed by the mayor and upon approval by majority vote of the board of aldermen of said village. However, no such appointment shall be made until the end of the term of the elected chief of police in office on July 1, 1997, unless that office is vacant or filled by an officer temporarily appointed as of that date. The term of the chief of police shall be concurrent with that of the appointing mayor and aldermen. The board of aldermen shall set the salary of the chief of police upon recommendation of the mayor. The mayor and the board of aldermen shall establish the duties and responsibilities of the chief of police. The chief of police shall report directly to the mayor. The chief of police shall not have to reside within the municipal limits of said municipality.

(12) Notwithstanding any other provision of law to the contrary, the chief of police of the village of Oak Ridge shall not be elected at large but shall be appointed by majority vote of the board of aldermen of said village. Such appointed chief of police shall serve at the pleasure of the board of aldermen and his salary and expenses shall be determined by the board of aldermen. The chief of police shall not have to reside within the municipal limits of Oak Ridge, but shall reside within the parish of Morehouse.

(13)(a) Notwithstanding any other provision of law to the contrary, the board of aldermen of the village of Shongaloo may, upon recommendation of the mayor, abolish the office of the chief of police or determine that said chief shall not be elected at large but shall be appointed by the mayor with the approval of the board of aldermen. No such action shall become effective until there is a vacancy in the office of police chief.

(b) If the board decides to make the police chief an appointed position, the salary of the appointed chief of police shall be established by the board of aldermen upon recommendation of the mayor. The duties, responsibilities, and qualifications of the appointed chief shall be established by ordinance. The term of office of the appointed chief shall be concurrent with that of the appointing mayor and aldermen. The mayor shall supervise and direct the administration of the office of the chief of police in accordance with such ordinances and the chief of police shall report directly to the mayor.

(c) If the office of chief of police is abolished and the municipal police department is abolished pursuant to R.S. 33:362(C), the mayor and board of aldermen shall be further authorized to enter into a cooperative endeavor with any law enforcement entity or officer within Webster Parish for law enforcement services for said village.

(14) Notwithstanding any other provision of law to the contrary, the chief of police of the village of South Mansfield shall not be elected at large but shall be appointed by the mayor upon approval by majority vote of the board of aldermen of said village. However, no such appointment shall be effective until the end of the term of the chief of police in office at the time of that action, unless the office is vacant or filled by an officer temporarily appointed at the time of such action by the board. The term of office of the chief of police shall be concurrent with that of the appointing mayor and aldermen. The board of aldermen shall set the salary of the chief of police upon recommendation of the mayor. The mayor and the board of aldermen shall establish the duties, qualifications, and responsibilities of the chief of police. The chief of police shall report directly to the mayor. The chief of police need not reside within the municipal limits of said municipality.

(15) Notwithstanding any other provision of law to the contrary, the chief of police of the town of Oil City shall not be elected at large but shall be appointed by the mayor upon approval by majority vote of the board of aldermen of said town. However, no such appointment shall be effective until the end of the term of the chief of police in office at the time of that action, unless the office is vacant or filled by an officer temporarily appointed at the time of such action by the board. The term of office of the chief of police shall be concurrent with that of the appointing mayor and aldermen. The board of aldermen shall set the salary of the chief of police upon recommendation of the mayor. The mayor and the board of aldermen shall establish the duties, qualifications, and responsibilities of the chief of police. The chief of police shall report directly to the mayor. The chief of police need not reside within the municipal limits of said municipality.

(16) Notwithstanding any other provision of law to the contrary, the chief of police of the village of Rodessa shall not be elected at large but shall be appointed by the mayor upon approval by majority vote of the board of aldermen of said village. However, no such appointment shall be effective until the end of the term of the chief of police in office at the time of that action, unless the office is vacant or filled by an officer temporarily appointed at the time of such action by the board. The term of office of the chief of police shall be concurrent with that of the appointing mayor and aldermen. The board of aldermen shall set the salary of the chief of police upon recommendation of the mayor. The mayor and the board of aldermen shall establish the duties, qualifications, and responsibilities of the chief of police. The chief of police shall report directly to the mayor. The chief of police need not reside within the municipal limits of said municipality.

(17)(a)(i) Notwithstanding any other provision of law to the contrary, the chief of police of the village of Grand Cane shall not be elected at large but shall be appointed by the mayor upon approval by majority vote of the board of aldermen of said village.

(ii) However, no such appointment shall be effective until the end of the term of the chief of police in office at the time of that action, unless the office is vacant or filled by an officer temporarily appointed at the time of such action by the board.

(iii) The term of office of the chief of police shall be concurrent with that of the appointing mayor and aldermen.

(iv) The board of aldermen shall set the salary of the chief of police upon recommendation of the mayor.

(v) The mayor and the board of aldermen shall establish the duties, qualifications, and responsibilities of the chief of police. The chief of police shall report directly to the mayor.

(vi) The chief of police shall reside within the municipal limits of said municipality.

(b)(i) Notwithstanding the provisions of Subparagraph (a) of this Paragraph or any other provision of law to the contrary, the board of aldermen of the village of Grand Cane may, upon recommendation of the mayor, abolish the office of chief of police of the village.

(ii) If the office of chief of police is abolished and the municipal police department is abolished pursuant to R.S. 33:362(C), the mayor and board of aldermen shall be further authorized to contract with or enter into a cooperative endeavor with any law enforcement entity or officer within DeSoto Parish for police services for such village.

(18) Notwithstanding any other provision of law to the contrary, the office of police chief in the town of Lecompte shall be an appointive and not an elective office. The mayor, with the approval of the board of aldermen, shall appoint the police chief. If there is an elected chief in office on April 19, 2000, the mayor shall make the first such appointment upon the expiration of the current term or vacancy for other reason; otherwise, he shall make the first appointment immediately. The board of aldermen, upon recommendation of the mayor, shall establish the chief's salary and shall, by ordinance, establish the duties, responsibilities, and qualifications of the office. The police chief's term of office shall be concurrent with that of the appointing mayor and aldermen. The mayor shall, in accordance with such ordinances, supervise and direct the administration of the office, and the chief shall report directly to the mayor.

(19) Notwithstanding any other provision of law to the contrary, the office of police chief in the town of Cheneyville shall be an appointive and not an elective office. The mayor, with the approval of the board of aldermen, shall appoint the police chief. If there is an elected chief in office on April 19, 2000, the mayor shall make the first such appointment upon the expiration of the current term or vacancy for other reason; otherwise, he shall make the first appointment immediately. The board of aldermen, upon recommendation of the mayor, shall establish the chief's salary and shall, by ordinance, establish the duties, responsibilities, and qualifications of the office. The police chief's term of office shall be concurrent with that of the appointing mayor and aldermen. The mayor shall, in accordance with such ordinances, supervise and direct the administration of the office, and the chief shall report directly to the mayor.

(20)(a) Notwithstanding any other provision of law to the contrary, the board of aldermen of the village of McNary may, upon recommendation of the mayor, abolish the office of the chief of police or determine that the chief shall not be elected at large but shall be appointed by the mayor with the approval of the board of aldermen. However, no such action shall affect the term of an elected chief of police.

(b) If the board decides to make the police chief an appointed position, the salary of the appointed chief of police shall be established by the board of aldermen upon recommendation of the mayor. The duties, responsibilities, and qualifications of the appointed chief shall be established by ordinance. The term of office of the appointed chief shall be concurrent with that of the appointing mayor and aldermen. The mayor shall supervise and direct the administration of the office of the chief of police in accordance with such ordinances, and the chief of police shall report directly to the mayor.

(c) If the office of chief of police is abolished and the municipal police department is abolished pursuant to R.S. 33:362(C), the mayor and board of aldermen shall be further authorized to enter into a cooperative endeavor with any law enforcement entity or officer within Rapides Parish for law enforcement services for the village.

(21)(a) Notwithstanding any other provision of law to the contrary, the board of aldermen of the village of Longstreet may, upon recommendation of the mayor, abolish the office of the chief of police or determine that the chief shall not be elected at large but shall be appointed by the mayor with the approval of the board of aldermen. However, no such action shall affect the term of an elected chief of police.

(b) If the board decides to make the police chief an appointed position, the salary of the appointed chief of police shall be established by the board of aldermen upon recommendation of the mayor. The duties, responsibilities, and qualifications of the appointed chief shall be established by ordinance. The term of office of the appointed chief shall be concurrent with that of the appointing mayor and aldermen. The mayor shall supervise and direct the administration of the office of the chief of police in accordance with such ordinances, and the chief of police shall report directly to the mayor.

(c) If the office of chief of police is abolished and the municipal police department is abolished pursuant to R.S. 33:362(C), the mayor and board of aldermen shall be further authorized to enter into a cooperative endeavor with any law enforcement entity or officer within DeSoto Parish for law enforcement services for the village.

(22)(a) Notwithstanding any provision of law to the contrary, the board of aldermen of the town of Greenwood may, upon recommendation of the mayor, determine that the chief of police shall not be elected at large but shall be appointed by the mayor upon approval by majority vote of the board of aldermen. No such action shall affect the term of an elected chief of police. If the office is vacant or filled by an officer temporarily appointed at the time of such action by the board, the appointment shall be effective immediately.

(b) If the board decides to make the office of police chief an appointed position, the salary of the appointed chief of police shall be established by the board of aldermen upon recommendation by the mayor. The board of aldermen shall enter into a contract with the appointed chief of police to provide for the terms of employment. The mayor and board of aldermen shall establish the duties and responsibilities of the appointed chief of police and he shall report directly to the mayor. The term of office of the appointed chief shall be concurrent with that of the appointing mayor and aldermen. The appointed chief of police need not reside within the municipal limits of the municipality.

(23) Notwithstanding the provisions of Subsection B of this Section, the chief of police of the city of Grambling shall not be elected at large but shall be appointed by the mayor upon approval by majority vote of the council members of said city. However, no such appointment shall be made until the end of the term of the elected chief of police in office on January 1, 2001, unless the office is vacant or filled by an officer temporarily appointed as of that date. The term of office of the chief of police shall be concurrent with that of the appointing mayor and council members. The city council and mayor shall set the salary and working hours of the chief of police. The mayor and the council members shall also establish the duties, qualifications, and responsibilities of the chief of police. The chief of police shall report directly to the mayor. The chief of police need not reside within the municipal limits of said municipality.

(24) Notwithstanding the provisions of Subsection B of this Section, the chief of police of the town of Woodworth shall not be elected at large but shall be appointed by the mayor upon approval by majority vote of the council members of said city. However, no such appointment shall be made until the end of the term of the elected chief of police in office on January 1, 2001, unless the office is vacant or filled by an officer temporarily appointed as of that date. The term of office of the chief of police shall be concurrent with that of the appointing mayor and council members. The city council shall set the salary of the chief of police upon recommendation of the mayor. The mayor and the council members shall establish the duties, qualifications, and responsibilities of the chief of police. The chief of police shall report directly to the mayor.

(25) Notwithstanding any other provision of law to the contrary, the board of aldermen of the village of Sikes may, upon recommendation of the mayor, determine that the chief of police shall not be elected at large but shall be appointed by the mayor with the approval of the board of aldermen or in the alternative to abolish the office of the chief of police. However, such action shall become effective at the end of the term of the chief of police in office at the time or when a vacancy occurs in the office, whichever occurs first, except that, if at the time the board acts the office is filled by an officer temporarily appointed, the board's action shall become effective as provided by ordinance.

(a) If the board decides to make the police chief an appointed position, the salary of the appointed chief of police shall be established by the board of aldermen upon recommendation of the mayor. The duties, responsibilities, and qualifications of the appointed chief shall be established by ordinance. The term of office of the appointed chief shall be concurrent with that of the appointing mayor and aldermen. The mayor shall supervise and direct the administration of the office of the chief of police in accordance with such ordinances, and the chief of police shall report directly to the mayor. The chief of police need not reside within the municipal limits of said municipality.

(b) If the office of chief of police is abolished and the municipal police department is abolished pursuant to R.S. 33:362(C), the mayor and board of aldermen shall be further authorized to enter into a cooperative endeavor with any law enforcement entity or officer within Winn Parish for law enforcement services for the village.

(26)(a) Notwithstanding any other provision of law to the contrary, the board of aldermen of the village of Lisbon, upon recommendation of the mayor, may determine that the chief of police shall not be elected at large but shall be appointed by the mayor with the approval of the board of aldermen or in the alternative may abolish the office of the chief of police. Such action shall become effective at the end of the term of the chief of police in office at the time or when a vacancy occurs in the office, whichever occurs first; however, if at the time the board acts the office is filled by an officer temporarily appointed, the board's action shall become effective as provided by ordinance.

(b) If the board decides to make the police chief an appointed position, the salary of the appointed chief of police shall be established by the board of aldermen upon recommendation of the mayor. The duties, responsibilities, and qualifications of the appointed chief shall be established by ordinance. Such qualifications shall include a requirement of POST certification or the completion of POST certification within one year after such appointment. The term of office of the appointed chief shall be concurrent with that of the appointing mayor and aldermen. The mayor shall supervise and direct the administration of the office of the chief of police in accordance with such ordinances, and the appointed chief of police shall report directly to the mayor. The appointed chief of police need not reside within the municipal limits of the municipality.

(c) If the office of chief of police is abolished and the municipal police department is abolished pursuant to R.S. 33:362(C), the mayor and board of aldermen shall be further authorized to enter into a cooperative endeavor with any law enforcement entity or officer within Claiborne Parish for law enforcement services for the village.

(27) Notwithstanding the provisions of Subsection B of this Section, the chief of police of the village of Dry Prong shall not be elected at large but shall be appointed by the mayor upon approval by majority vote of the board of aldermen of said village. However, no such appointment shall be effective until the end of the term of the chief of police in office at the time of that action, unless the office is vacant or filled by an officer temporarily appointed at the time of such action by the board. The term of office of the chief of police shall be concurrent with that of the appointing mayor and aldermen. The board of aldermen shall set the salary of the chief of police upon recommendation of the mayor. The mayor and the board of aldermen shall establish the duties, qualifications, and responsibilities of the chief of police. The chief of police shall report directly to the mayor.

(28)(a) Notwithstanding any other provision of law to the contrary, the board of aldermen of the village of Bienville, upon recommendation of the mayor, shall adopt an ordinance calling for an election to abolish the office of the chief of police. The election shall be held in accordance with the Louisiana Election Code. If a majority of the qualified electors voting at such election votes to abolish the office of chief of police, the office shall be abolished upon the end of the term of the chief of police in office at the time or when a vacancy occurs in the office, whichever occurs first. However, if at the time the election occurs the office is filled by an officer temporarily appointed, the abolition of the office shall become effective as provided by ordinance.

(b) If the office of chief of police is abolished and the municipal police department is abolished pursuant to R.S. 33:362(C), the mayor and board of aldermen shall be further authorized to enter into a cooperative endeavor with any law enforcement entity or officer within Bienville Parish for law enforcement services for the village.

(29)(a) Notwithstanding any other provision of law to the contrary, the office of police chief of the town of Duson shall not be elected at large but shall be appointed by the mayor upon approval by majority vote of the board of aldermen of said town. If there is an elected chief in office on July 7, 2009, the mayor shall make the first such appointment upon the expiration of the current term or vacancy for other reason; otherwise, he shall make the first appointment immediately. The term of the police chief shall be concurrent with that of the mayor and board of aldermen. The board of aldermen, upon recommendation of the mayor, shall establish the salary of the chief and shall, by ordinance, establish the duties, responsibilities, and qualifications of the office. The mayor shall, in accordance with such ordinances, supervise and direct the administration of the office, and the chief shall report directly to the mayor.

(b) Notwithstanding any other provision of law to the contrary, the chief of police of the town of Duson shall have two years of full-time law enforcement experience and shall successfully complete a certified training program approved by the Council on Peace Officers Standards and Training. In addition the chief shall successfully pass a council approved comprehensive examination within one calendar year from the date of the initial employment as chief of police.

(30) Notwithstanding any other provision of law to the contrary, the office of police chief in the municipality of Jean Lafitte shall be an appointive and not an elective office. The mayor, with the approval of the board of aldermen, shall appoint the police chief. If there is an elected chief in office on June 22, 2010, the mayor shall make the first such appointment upon the expiration of the current term or vacancy for other reason; otherwise, he shall make the first appointment immediately. The board of aldermen, upon recommendation of the mayor, shall establish the chief's salary and shall, by ordinance, establish the duties, responsibilities, and qualifications of the office. The police chief's term of office shall be concurrent with that of the appointing mayor and aldermen. The mayor shall, in accordance with such ordinances, supervise and direct the administration of the office, and the chief shall report directly to the mayor.

(31)(a) Notwithstanding any other provision of law to the contrary, the office of police chief in the town of Simmesport shall be an appointive and not an elective office. The mayor, with the approval of the board of aldermen, shall appoint the police chief. However, no such appointment shall be effective until the end of the term of the chief of police in office at the time of that action, unless the office is vacant or filled by an officer temporarily appointed at the time of such action by the board. The board of aldermen, upon recommendation of the mayor, shall establish the chief's salary and shall, by ordinance, establish the duties, responsibilities, and qualifications of the office. The police chief's term of office shall be concurrent with that of the appointing mayor and aldermen. The mayor shall, in accordance with such ordinances, supervise and direct the administration of the office, and the chief shall report directly to the mayor.

(b) Notwithstanding any other provision of law to the contrary, the chief of police of the town of Simmesport shall have two years of full-time law enforcement experience and shall successfully complete a certified training program approved by the Council on Peace Officer Standards and Training. In addition the chief shall successfully pass a council-approved comprehensive examination within one calendar year from the date of the initial employment as chief of police.

(32)(a) Notwithstanding any other provision of law to the contrary, the board of aldermen of the village of Goldonna may, upon the recommendation of the mayor, adopt an ordinance calling for an election to abolish the office of chief of police. The election shall be held in accordance with the Louisiana Election Code. If a majority of the qualified electors voting at such election votes to abolish the office of chief of police, the office shall be abolished upon the end of the term of the chief of police in office at the time or when a vacancy occurs in the office, whichever occurs first; however, if at the time the election occurs the office is filled by an officer temporarily appointed, the abolition of the office shall become effective as provided by ordinance.

(b) If the office of chief of police is abolished and the municipal police department is abolished pursuant to R.S. 33:362(C), the mayor and board of aldermen may contract with or enter into any cooperative endeavor with any law enforcement entity or officer within Natchitoches Parish for police services for the village.

(33)(a)(i) Notwithstanding any other provision of law to the contrary, the council of the town of Sorrento may, upon the recommendation of the mayor, adopt an ordinance calling for an election to abolish the office of chief of police, the police department, or both. The election shall be held in accordance with the Louisiana Election Code.

(ii) If a majority of the qualified electors voting at such election vote to abolish the office of chief of police, the office shall be abolished upon the end of the term of the chief of police in office at the time or when a vacancy occurs in the office, whichever occurs first; however, if at the time the election occurs the office is filled by an officer temporarily appointed, the abolition of the office shall become effective as provided by ordinance.

(iii) If a majority of the qualified electors voting at such election vote to abolish the police department, the abolition of the department shall become effective as provided by ordinance.

(b) If the office of chief of police is abolished or the municipal police department is abolished, or both, the mayor and council may contract, or enter into a cooperative endeavor, with any law enforcement entity or officer within Ascension Parish for police services for the town.

D.(1) Notwithstanding the provisions of Subsection A of this Section, if the town of Sterlington or the town of Richwood enters into an agreement pursuant to R.S. 47:2051.1 for the collection of taxes, the governing authority of the town shall not be required to appoint a tax collector.

(2) Notwithstanding the provisions of Subsection A of this Section, if the city of Denham Springs enters into an agreement pursuant to R.S. 47:2051.2 for the collection of taxes, the governing authority of the city shall not be required to appoint a tax collector.

Acts 1970, No. 165, §1. Amended by Acts 1970, No. 594, §1; Acts 1975, No. 790, §1; Acts 1977, No. 110, §1; Acts 1980, No. 556, §1; Acts 1980, No. 583, §1; Acts 1980, No. 584, §1; Acts 1981, No. 161, §1; Acts 1982, No. 860, §1; Acts 1985, No. 55, §1, eff. June 18, 1985; Acts 1986, No. 322, §1, eff. June 30, 1986; Acts 1986, No. 1072, §1, eff. Jan. 1, 1987; Acts 1988, 2nd Ex. Sess., No. 9, §1, eff. Oct. 27, 1988; Acts 1989, No. 571, §1, eff. July 5, 1989; Acts 1991, No. 712, §1, eff. July 18, 1991; Acts 1991, No. 722, §1, eff. July 31, 1991; Acts 1992, No. 76, §1, eff. June 5, 1992; Acts 1992, No. 412, §1, eff. June 19, 1992; Acts 1992, No. 676, §1; Acts 1992, No. 677, §1; Acts 1992, No. 739, §1; Acts 1994, 3rd Ex. Sess., No. 80, §1; Acts 1995, No. 500, §1; Acts 1997, No. 387, §1, eff. June 20, 1997; Acts 1997, No. 454, §1, eff. July 1, 1997; Acts 1997, No. 836, §1, eff. July 10, 1997; Acts 1997, No. 1044, §2;Acts 1998, 1st Ex. Sess., No. 9, §1, eff. April 24, 1998; Acts 1999, No. 96, §1, eff. June 9, 1999; Acts 1999, No. 114, §1, eff. June 9, 1999; Acts 1999, No. 131, §1, eff. June 9, 1999; Acts 1999, No. 136, §1, eff. June 9, 1999; Acts 1999, No. 194, §1, eff. June 9, 1999; Acts 1999, No. 1106, §2; Acts 2000, 1st Ex. Sess., No. 111, §1, eff. April 19, 2000; Acts 2000, 2d Ex. Sess., No. 14, §1, eff. July 5, 2000; Acts 2001, No. 82, §1; Acts 2001, No. 311, §1; Acts 2001, No. 376, §1, eff. June 13, 2001; Acts 2001, No. 854, §1; Acts 2001, No. 984, §1, eff. June 27, 2001; Acts 2002, 1st Ex. Sess., No. 39, §1, eff. April 18, 2002; Acts 2003, No. 468, §1; Acts 2006, No. 134, §1; Acts 2007, No. 211, §1, eff. July 2, 2007; Acts 2009, No. 405, §1, eff. July 7, 2009; Acts 2010, No. 474, §1, eff. June 22, 2010; Acts 2011, No. 41, §1; Acts 2013, No. 134, §1; Acts 2014, No. 605, §1, eff. June 12, 2014.

NOTE: See Acts 1986, No. 322, §3.

NOTE: See Acts 2000, 1st Ex. Sess., No. 111, §2, relative to severability of provisions.

NOTE: See Acts 2009, No. 405, §2, relative to retroactive effect of Paragraph (C)(29).



RS 33:381.1 - Election or appointment of marshal

§381.1. Election or appointment of marshal

The marshal who is the chief of police in such municipalities shall be elected at large, provided that, notwithstanding any other provisions of law to the contrary, a majority of the qualified electors voting therein may, at a special election called by the board of aldermen for that purpose, authorize the mayor to thereafter appoint a marshal with the approval of the board of aldermen. Such special election shall be called only upon the presentation of a petition, directed to the board of aldermen and signed by at least twenty-five percent of the qualified electors of the municipality. Once such an election has been called and held, no further or other election on the same question shall be held for at least four years.

If the people of any municipality vote to authorize the mayor to appoint the marshal, the first such appointment shall be made at the end of the term of the marshal in office at the time the election was held unless at that time the office of marshal is vacant or the incumbent is an appointed official.

Upon the expiration of at least four years after the effective date of any such determination that the marshal shall be an appointed rather than an elected official the people of any such municipality may determine that said official shall be elective, but only in the same manner and through the same petition and election procedure as hereinabove set forth.

Added by Acts 1970, No. 647, §1.



RS 33:381.2 - Election or appointment of marshal in municipalities of five thousand or less

§381.2. Election or appointment of marshal in municipalities of five thousand or less

A. Notwithstanding the provisions of R.S. 33:381 and 381.1 to the contrary, in any municipality with a population of five thousand or less according to the latest federal decennial census, a majority of the qualified electors voting therein may, at a special election called by the governing authority of the municipality for that purpose, authorize the mayor to thereafter appoint a marshal who is the chief of police with the approval of the governing authority or provide for the election of a marshal who is the chief of police. Such special election shall be called only upon the adoption of an ordinance by a two-thirds vote of the governing authority. Once such an election has been called and held, no further or other election on the same question shall be held for at least four years.

B. If the people of any municipality vote to authorize the mayor to appoint the marshal, the first such appointment shall be made at the end of the term of the marshal in office at the time the election was held unless at that time the office of marshal is vacant or the incumbent is an appointed official. If the people of any municipality vote to elect the marshal, the term for the elected marshal shall begin at the end of the term of the marshal in office at the time the election was held unless at that time the office of marshal is vacant.

C. Upon the expiration of at least four years after the effective date of any such determination that the marshal shall be an appointed rather than an elected official or an elected rather than an appointed official, the people of any such municipality may determine that said official shall be elected or appointed, as the case may be, but only in the same manner and through the same procedure as hereinabove set forth.

Acts 2003, No. 492, §1.



RS 33:382 - Number of aldermen; election; municipal districts; divisions of the board

§382. Number of aldermen; election; municipal districts; divisions of the board

A. The number of aldermen in a city shall be not less than five nor more than nine; the number of aldermen in a town shall be five; and the number of aldermen in a village shall be three.

B. If a city has eight or more aldermen, two shall be elected from each district in the city and the remainder shall be elected at large. If a city has seven or fewer aldermen, an equal number of aldermen shall be elected from each district of the city and the remainder shall be elected at large. If a town is divided into districts, one alderman shall be elected from each district and one shall be elected at large. Aldermen in villages shall be elected at large.

C.(1) The board of aldermen of a municipality not divided into districts may by ordinance divide the municipality into districts. Each district shall contain as equal population as possible and the territory in each district shall be contiguous.

(2) The board of aldermen may by ordinance divide the board into divisions, such that aldermen are elected at large but each alderman is elected to a specific division of the board. Such divisions shall be for the sole purpose of nomination and election of aldermen and shall be designated alphabetically. Of the initial aldermen to be elected under the provisions of this Paragraph, the alderman senior in point of continuous service shall preside over Division "A", and the other aldermen of the municipality shall preside over the other designated divisions according to their respective periods of continuous service. If two or more aldermen in a municipality have served continuously for the same length of time, the alderman senior in age shall preside over the division first in alphabetical order. The successor to any alderman in a municipality shall preside over the same division as his predecessor. A candidate for such nomination and election to the office of alderman shall, at the time of filing his declaration as a candidate, designate the one division of the board for which he is a candidate. The electors of the municipality shall elect one alderman from among the candidates for each division of the board.

D. Notwithstanding any other provisions of this Section to the contrary, the board of aldermen of any municipality may establish by ordinance that aldermen are to be elected in a manner different from that provided in this Section. Such an ordinance may provide that all aldermen shall be elected at large, that a number of aldermen shall be elected at large and a number from districts in proportion other than that specified in this Section, or that only some of the members of the board shall be elected to particular divisions of the board. However, no ordinance changing the manner in which aldermen are elected shall be adopted within one year of the date of an election for aldermen.

E. Once the boundaries of districts or the divisions of a board have been established by ordinance, such boundaries or divisions shall not be changed for two years from the effective date of the ordinance. The boundaries of a district or the divisions of a board once established may only be changed by a vote of two-thirds of all members of the board. No change in the boundary of a district or the division of a board of aldermen shall be made, however, within one year of the date of an election for aldermen.

F.(1) The board of aldermen of a municipality shall reconsider the boundaries of the districts of that municipality within six months of the official publication of the federal decennial census by the Census Bureau and within six months of any annexation by the municipality. The purpose of any such reconsideration shall be to determine if the boundaries of the districts continue to divide the municipality into districts of nearly equal population.

(2) Notwithstanding any provision of Subsection E of this Section to the contrary, if upon such reconsideration, a board of aldermen determines that unequal apportionment of the municipal population exists, the board shall by ordinance change the boundaries of municipal districts to reflect as nearly as possible an equal apportionment of said population, as further provided in R.S. 33:1371.

G.(1) The boundaries of any election district for a new redistricting or apportionment plan from which members of a municipal governing authority are elected shall contain, to the extent practicable, whole election precincts established by the parish governing authority under R.S. 18:532 or 532.1.

(2) If the municipal governing authority is unable to comply with applicable law regarding redistricting and reapportionment, including adherence to traditional redistricting principles, in the creation of its redistricting or apportionment plan using whole precincts, the municipal governing authority may divide a precinct into portions that are bounded by visible census tabulation boundaries or census tabulation boundaries that are the boundaries of the municipality, as applicable.

(3) The portion of any precinct within the boundary of a municipality which is divided only because it contains incorporated and unincorporated portions shall be considered to be a whole precinct for the purposes of this Subsection.

(4) The municipal governing authority shall make every effort to minimize the number of portions the governing authority divides a precinct into and the number of precincts the governing authority divides into portions.

Amended by Acts 1970, No. 121, §1; Acts 1980, No. 557, §1; Acts 1986, No. 1072, §1, eff. Jan. 1, 1987; Acts 1999, No. 326, §1; Acts 2010, No. 824, §3, eff. June 30, 2010.

NOTE: SEE ACTS 1986, NO. 1072, §2.



RS 33:383 - Municipal elections; term of office; filling vacancies; officers holding over under new form of government

§383. Municipal elections; term of office; filling vacancies; officers holding over under new form of government

A.(1) Except as provided in Paragraph (2) of this Subsection and R.S. 33:383.2, municipal elections shall be held every four years on the date for municipal and ward elections in accordance with R.S. 18:402(C). The officers elected shall take office on the first day of July following their election and shall hold their office for four years.

(2)(a) Any municipality by ordinance of the governing authority may adopt a plan for holding municipal elections at the congressional elections in accordance with R.S. 18:402(B). Any plan so adopted shall be filed with the secretary of state not less than one year prior to the opening of the qualifying period for the congressional primary election at which municipal officers shall be elected initially under the plan. This election shall be the first congressional primary election after termination of the terms of office to which municipal officers in office on the effective date of this Subsection were elected.

(b) No such plan shall be revocable by the governing authority.

(c) Any municipality that complies with the provisions of this Paragraph may hold municipal elections at the congressional elections in accordance with R.S. 18:402(B).

(d) The officers elected shall take office on the first day of January following their election and shall hold their office for four years.

B. If no election is held on the day herein prescribed or if a vacancy in any municipal office elective by the people occurs or if an officer elected fails to qualify, such vacancy shall be filled in accordance with the provisions of Article VI, Section 13 of the Constitution of Louisiana or as otherwise provided by law.

C. Any vacancy in a municipal office to which the officer is elected or appointed by the mayor and board of aldermen may be filled for the term by the mayor and board of aldermen at any regular or special meeting.

D. Officers of a municipality who are in office when the municipality elects to come under the provisions of this Part under R.S. 33:322, shall retain their offices until the first election under this section, with the powers of like offices under this Part.

Amended by Acts 1970, No. 122, §1; Acts 1984, No. 829, §1, eff. July 13, 1984; Acts 1987, No. 413, §1; Acts 2003, No. 693, §1.

{{NOTE: SEE ACTS 1984, NO. 829, §2.}}



RS 33:383.1 - City of Harahan; limitation of terms of elected officials; referendum

§383.1. City of Harahan; limitation of terms of elected officials; referendum

The board of aldermen of the city of Harahan may enact an ordinance limiting the number of terms of office which any elected official of the municipality may serve to two consecutive terms in the same office. Any ordinance herein authorized shall become effective only after the question of such term limitation has been submitted to and approved by a majority of the qualified electors of the city of Harahan who vote on the proposition at a regularly scheduled primary or general election held in accordance with the Louisiana Election Code.

Acts 1993, No. 304, §1.



RS 33:383.2 - Municipal elections in certain municipalities

§383.2. Municipal elections in certain municipalities

A.(1) Notwithstanding any other provision of law to the contrary, the governing authority of any municipality with a population of not more than one thousand persons according to the latest federal decennial census and which holds municipal elections at the same time as the 2004 congressional election as provided by R.S. 18:402(B), may, by ordinance, adopt a plan for holding municipal elections at the gubernatorial election in accordance with R.S. 18:402(A). No such plan shall be revocable by the governing authority of the municipality.

(2) Any plan adopted pursuant to this Section shall be filed with the secretary of state not less than one year prior to the opening of the qualifying period for the gubernatorial primary election at which municipal officers shall be elected initially under the plan. The first such election under the plan shall be held at the 2007 gubernatorial election.

(3) Any municipality that complies with the provisions of this Subsection may hold its municipal elections at the gubernatorial election in accordance with R.S. 18:402(A).

B. The officers elected under the plan shall take office on the first day of January following their election and shall hold their office for four years. The municipal officers of a municipality that complies with Subsection A of this Section who are elected at municipal elections held at the same time as the 2004 congressional election, as provided by R.S. 18:402(B), shall serve until their successors elected under the plan take office on January 1, 2008.

C. If no election is held on the day authorized by the plan adopted by a municipality or if a vacancy in any municipal office elective by the people occurs or if an officer elected fails to qualify, such vacancy shall be filled in accordance with the provisions of Article VI, Section 13 of the Constitution of Louisiana or as otherwise provided by law.

D. Any vacancy in a municipal office to which the officer is elected or appointed by the mayor and board of aldermen may be filled for the term by the mayor and board of aldermen at any regular or special meeting.

Acts 2003, No. 693, §1.



RS 33:383.3 - Municipal governing authorities; limitation of terms of elected officials; referendum

§383.3. Municipal governing authorities; limitation of terms of elected officials; referendum

The governing authority of a municipality having a population between two thousand five hundred and five thousand within a parish having a population between two hundred thousand and two hundred fifty thousand, based on the latest federal decennial census, may enact an ordinance limiting the number of terms of office which any elected official of the municipality may serve to two consecutive terms in the same office. Any ordinance herein authorized shall become effective only after the question of such term limitation has been submitted to and approved by a majority of the qualified electors of the municipality who vote on the proposition at a regularly scheduled primary or general election held in accordance with the Louisiana Election Code.

Acts 2014, No. 768, §1, eff. June 19, 2014.



RS 33:384 - Qualifications of mayor

§384. Qualifications of mayor

The mayor shall be an elector of the municipality who at the time of qualification as a candidate for the office of mayor shall have been domiciled and actually resided for at least the immediately preceding year in the municipality.

Acts 1985, No. 890, §1, eff. Jan. 1, 1986; Acts 1986, No. 1076, §1, eff. Jan. 1, 1987; Acts 1993, No. 522, §1.

{{NOTE: SEE ACTS 1985, NO. 890, §3.}}



RS 33:385 - Qualifications of alderman; vacancies; office holding; contracting

§385. Qualifications of alderman; vacancies; office holding; contracting

A. The qualifications of the aldermen shall be the same as are prescribed for the mayor, and in addition, those elected from wards must be residents of their respective wards.

B. A vacancy in the office of alderman shall be filled pursuant to R.S. 18:602. In the event of a tie vote in filling a vacancy, the mayor as the presiding officer shall vote to break the tie. If the mayor fails or refuses to do so, the members of the board of aldermen shall notify the governor of the existence of the vacancy, and within ten days after he receives the notice, the governor shall make an appointment to fill the vacancy.

C. No member of the board of aldermen shall hold any other office or employment under the municipal government while he is a member of the board, except as is provided for in R.S. 33:381 and R.S. 33:386. No member of the board of aldermen, or any other officer of the corporation, shall be directly or indirectly interested in any work, business, or contract the consideration of which is to be paid from the treasury of the municipality, nor be surety for any person having a contract, work, or business with the municipality, for the performance of which security may be required, nor be surety for any officer or employee, except that the aldermen of the town of Erath shall be permitted to enter into contracts with said town for services or supplies where such services or supplies are available only by aldermen and there has been public notice of such and full compliance with the public bid law.

Amended by Acts 1979, No. 550, §1. Acts 1985, No. 890, §1, eff. Jan. 1, 1986.

{{NOTE: SEE ACTS 1985, NO. 890, §3.}}



RS 33:385.1 - Qualifications of elected chief of police

§385.1. Qualifications of elected chief of police

A. Except as otherwise provided in this Section, an elected chief of police of a municipality shall be an elector of the municipality. At the time of qualification as a candidate for the office of chief of police, he shall have been domiciled for at least the immediately preceding year in the municipality except that a person who resides outside of the corporate limits of the village of Maurice may be elected chief of police. Additionally, a person who resides outside of the corporate limits of the town of Gueydan, but within the territorial limits of Ward Three of Vermilion Parish, may be elected chief of police of the town. The provisions of this Section shall not apply to the village of Napoleonville.

B. The elected chief of police of a village shall be an elector of the village who at the time of qualification as a candidate for the office of chief of police shall have been domiciled for at least the immediately preceding six months in the village.

Added by Acts 1979, No. 262, §1. Amended by Acts 1981, No. 789, §1; Acts 1986, No. 322, §1, eff. June 30, 1986; Acts 1986, No. 1076, §1, eff. Jan. 1, 1987; Acts 1991, No. 202, §1, eff. July 2, 1991; Acts 1999, No. 425, §1; Acts 2016, No. 73, §1.

{{NOTE: ACTS 1986, NO. 322, §1, EFF. JUNE 30, 1986, WAS REPEALED BY ACTS 1991, NO. 202, §1, EFF. JULY 2, 1991. SEE ACTS 1991, NO. 202, §2.}}



RS 33:386 - Appointment of municipal officials; bond required

§386. Appointment of municipal officials; bond required

A. At the first regular meeting of the board of aldermen elected at a regular municipal election, the mayor, subject to confirmation by the board of aldermen, shall appoint a clerk, tax collector, except as provided for in R.S. 33:381(D), and all other necessary officers whose election is not provided for in R.S. 33:381. In the event of a vacancy, the mayor, subject to confirmation by the board of aldermen, shall appoint a successor to any such office. In making or approving such appointments and in filling vacancies, the mayor and board of aldermen shall give preference to residents of the municipality if all other considerations are equal.

B. The clerk and the tax collector shall execute bonds to the municipality in such amounts and with such surety and conditions as may be prescribed by ordinance and shall hold their offices until their successors are appointed and qualified.

C. The mayor, subject to confirmation by the board of aldermen, may appoint and fix compensation for an attorney at law for the municipality, whose duties in such capacity may include representation of all municipal officers as defined by R.S. 33:381(A) in actions against them in connection with and arising out of their functions as such officers, and other duties as prescribed by the mayor. The municipality may also employ counsel to represent its interest should the occasion require.

D. The term of the clerk, tax collector, nonelected chief of police, street commissioner, municipal attorney, and court magistrate shall end at the time of the first regular meeting of the board of aldermen elected at a regular municipal election.

Amended by Acts 1970, No. 165, §1; Acts 1970, No. 594, §1; Acts 1977, No. 123, §1; Acts 1978, No. 214, §1; Acts 1980, No. 576, §1; Acts 1986, No. 1076, §1, eff. Jan. 1, 1987; Acts 1997, No. 836, §1, eff. July 10, 1997; Acts 1997, No. 1044, §2; Acts 2015, No. 78, §1.



RS 33:401 - To 403 Repealed by Acts 1985, No. 890, 2, eff. Jan. 1, 1986.

SUBPART E. FUNCTIONS OF MAYOR AND BOARD

OF ALDERMEN

§401. §§401 to 403 Repealed by Acts 1985, No. 890, §2, eff. Jan. 1, 1986.



RS 33:404 - Duties of mayor

SUBPART E. FUNCTIONS OF MAYOR AND

BOARD OF ALDERMEN

§404. Duties of mayor

A. The mayor shall have the following powers, duties, and responsibilities:

(1) To supervise and direct the administration and operation of all municipal departments, offices, and agencies, other than a police department with an elected chief of police, in conformity with ordinances adopted by the board of aldermen and with applicable provisions of state law; however, no such ordinance may limit the authority granted to the mayor by this Paragraph. All administrative staff shall be subordinate to the mayor.

(2) To delegate the performance of administrative duties to such municipal officers or employees as he deems necessary and advisable.

(3) Subject to applicable state law, ordinances, and civil service rules and regulations, to appoint and remove municipal employees, other than the employees of a police department with an elected chief of police. However, appointment or removal of a nonelected chief of police, the municipal clerk, the municipal attorney, or any department head shall be subject to approval by the board of aldermen, except that in the case of a tie vote, the recommendation of the mayor shall prevail. Furthermore, selection or removal of any person engaged by a municipality to conduct an examination, review, compilation, or audit of its books and accounts pursuant to R.S. 24:513 shall be subject to approval by the board of aldermen of that municipality.

(4) To sign all contracts on behalf of the municipality.

(5) To prepare and submit an annual operations budget and a capital improvements budget for the municipality to the board of aldermen in accordance with the provisions of R.S. 39:1301 et seq. and any other supplementary laws or ordinances.

(6) To represent the municipality on all occasions required by state law or municipal ordinance.

(7) To be the keeper of the municipal seal and affix it as required by law.

(8) To sign warrants drawn on the treasury for money, to require that the municipal clerk attest to such warrants, to affix the municipal seal thereto, and to keep an accurate and complete record of all such warrants.

(9) To have any other power or perform any other duty as may be necessary or proper for the administration of municipal affairs not denied by law.

B. The provisions of this Section shall not be construed to alter, affect, or amend any powers, duties, and functions of any elected chief of police as set forth in R.S. 33:423, R.S. 33:423.2, and R.S. 33:423.3.

Amended by Acts 1970, No. 119, §1; Acts 1985, No. 890, §1, eff. Jan. 1, 1986; Acts 1988, No. 125, §1, eff. June 29, 1988; Acts 1997, No. 836, §1, eff. July 10, 1997; Acts 2010, No. 38, §1.

NOTE: See Acts 1985, No. 890, §3.



RS 33:404.1 - Compensation of municipal officers

§404.1. Compensation of municipal officers

The board of aldermen shall by ordinance fix the compensation of the mayor, aldermen, clerk, chief of police, and all other municipal officers. The board of aldermen may by ordinance increase or decrease their compensation and the compensation of any nonelected municipal officer and may increase the compensation of other elected officials. However, the board of aldermen shall not reduce the compensation of any elected official during the term for which he is elected.

Added by Acts 1978, No. 125, §1. Acts 1985, No. 890, §1, eff. Jan. 1, 1986; Acts 1986, No. 1076, §1, eff. Jan. 1, 1987; Acts 1997, No. 309, §1.

{{NOTE: SEE ACTS 1985, NO. 890, §3.}}



RS 33:405 - Meetings of board of aldermen; notice; quorum; compensation; mayor pro tempore duties

§405. Meetings of board of aldermen; notice; quorum; compensation; mayor pro tempore duties

A.(1) The mayor shall preside at all meetings of the board of aldermen, and in case there is an equal division, he shall give the deciding vote.

(2) The mayor and board of aldermen shall hold not less than one regular meeting in each month on a date and at a place and hour to be fixed by ordinance. The board shall give public notice of the contents of this ordinance pursuant to R.S. 42:19.

(3)(a) The board of aldermen shall select one of its members to be mayor pro tempore. If the mayor is unable to attend a meeting of the board of aldermen, the mayor pro tempore shall preside at the meeting in the absence of the mayor. Any such person shall have all rights and powers granted to the mayor with regard to presiding at any such meeting.

(b) If both the mayor and mayor pro tempore are unable to attend a meeting of the board of aldermen, the board of aldermen may select another alderman to preside at the meeting in the absence of the mayor and mayor pro tempore. Any such person shall have all rights and powers granted to the mayor with regard to presiding at any such meeting.

(4) If the mayor is unable to carry out the duties of the office of the mayor by reason of physical or mental disability, as determined by a licensed physician, the mayor pro tempore shall perform all of the duties of the mayor for the duration of any such disability.

(5) If a vacancy occurs in the office of the mayor, the mayor pro tempore shall perform all the duties of the mayor until such time as the vacancy is filled as otherwise provided by law.

(6) The mayor pro tempore shall have no additional authority to perform the duties of the mayor except as provided in this Subsection or upon the written consent of the mayor.

B. Newly incorporated municipalities may hold their first meeting at such time and place as may be most convenient, but thereafter shall meet regularly at a specified date, place, and hour formally designated by ordinance.

C. Special meetings of the mayor and board of aldermen may be called by the mayor or a majority of the members of the board. The board shall establish by ordinance how notice of special meetings shall be provided to members of the board and the mayor. The notice for a special meeting shall specify the business to be considered at the special meeting. Public notice shall be given as provided in R.S. 42:19. Notwithstanding any other law to the contrary and pursuant to Act No. 131 of the 2008 Regular Session of the Legislature, an item which is not on the meeting agenda may be considered by the mayor and the board of alderman only after a unanimous vote of consent by the board and only after announcing the purpose of the item and allowing anyone in the audience to speak on the item.

D.(1) In cases of extraordinary emergency, as defined in R.S. 42:17(A)(5), the mayor or any alderman may call an emergency meeting of the board of aldermen. The members of the board and the mayor shall be notified of the meeting in the most practical manner available, and the purpose of the meeting may be stated in general terms. Notice of the meeting shall be given as provided in R.S. 42:19.

(2) The board may adopt an ordinance at an emergency meeting that it has not previously considered. The ordinance shall specify the nature of the emergency, and a two-thirds vote of members of the board shall be required for its adoption. No emergency ordinance can continue in force for more than sixty days and any emergency ordinance that specifies a longer duration or no duration shall become void sixty days after it becomes effective.

E. A majority of the members of the board of aldermen shall constitute a quorum of the board at any meeting, whether regular, special, or emergency.

F. A meeting, whether regular, special, or emergency, may be continued to another date announced at the meeting with the consent of a majority of the members of the board. A regular, special, or emergency meeting that fails for want of a quorum may be continued to a date announced at the meeting with the consent of the majority of aldermen present or, if only one alderman is present, to the date he announces, but a meeting that fails for want of a quorum shall not be continued but once.

G. All meetings of the board of aldermen shall be subject to the provisions of R.S. 42:11 et seq.

H. Repealed by Acts 1997, No. 309, §2.

Acts 1983, No. 132, §1; Acts 1985, No. 890, §1, eff. Jan. 1, 1986; Acts 1986, No. 1076, §1, eff. Jan. 1, 1987; Acts 1997, No. 309, §§1, 2; Acts 2010, No. 250, §1; Acts 2012, No. 274, §1, eff. May 25, 2012; Acts 2014, No. 38, §1, eff. May 16, 2014.

NOTE: See Acts 1985, No. 890, §3.



RS 33:406 - Enactment, recording, and publication of ordinances and resolutions

§406. Enactment, recording, and publication of ordinances and resolutions

A.(1) Any law enacted by a board of aldermen shall be by ordinance. The style of all ordinances shall be: "Be it ordained by the board of aldermen of the City (or Town or Village, as the case may be) of ......." No ordinance shall be adopted except by the affirmative vote of a majority of the members of the board.

(2) Any act of the board which is not law shall be by resolution. A resolution shall be approved by an affirmative vote of a majority of the members of the board present at a meeting. No resolution shall require the signature or other action of the mayor to become effective.

(3) Any act of the board which would provide for the appropriation of funds, the incurrence of debt, or the issuance of bonds or other evidences of indebtedness shall be by ordinance. Notwithstanding the provisions of Paragraph (2) of this Subsection, the board may by resolution adopted by the affirmative vote of a majority of the members of the board require the expenditure of funds previously appropriated. Such resolution shall be presented to the mayor within three days after its adoption for his approval or disapproval in accordance with and subject to Subsection C of this Section.

B.(1) A proposed ordinance may be introduced by any alderman at any board meeting. Each proposed ordinance shall be in writing. An ordinance shall contain only one subject which shall be indicated in its title except for ordinances involving the annual operating budget, a capital improvements budget, or a codification of municipal ordinances.

(2) After a proposed ordinance has been introduced, copies of it shall be provided to all members of the board and the mayor. The title of a proposed ordinance, except those specifically authorized by R.S. 33:405(D), shall be published once in the municipality's official journal. The notice shall indicate the time and place where the board will consider its adoption. No ordinance, except one authorized by R.S. 33:405(D), shall be adopted until a public hearing on it has been held. No ordinance, except one authorized by R.S. 33:405(D), can be adopted at the meeting at which it is introduced.

(3) Each proposed amendment to an ordinance shall be presented in writing or reduced to writing before its final consideration. An amendment to a proposed ordinance shall not nullify the purpose of the proposed ordinance nor, except for ordinances involving the annual operating budget, a capital improvements budget, or a codification of municipal ordinances, add a new subject matter to it.

(4) A proposed ordinance shall be read by the title when called for final passage. The vote on an ordinance at final passage shall be taken by "yeas" and "nays", and the municipal clerk shall enter the names of the aldermen voting for and against each proposed ordinance or amendment on the municipal minutes.

C.(1) Every ordinance adopted by the board of aldermen shall be signed by the municipal clerk and presented by the municipal clerk to the mayor within three days after its adoption.

(2) The mayor, within ten days of receipt of an ordinance, shall return it to the municipal clerk with or without his approval, or with his disapproval. If the ordinance is approved by the mayor or is returned by the mayor with neither his approval nor disapproval, the ordinance shall become law upon its return to the municipal clerk. If the mayor fails or refuses to return an ordinance to the municipal clerk within ten days of receipt of an ordinance, it shall become law at midnight of the tenth day after the receipt of the ordinance by the mayor. If the mayor disapproves the ordinance, he shall, within ten days after receipt of the ordinance, return the ordinance along with his written statement of the reasons for his veto to the municipal clerk for transmittal to each member of the board of aldermen. The municipal clerk shall record upon each ordinance the date of its delivery to the mayor and the date of receipt from the mayor, if any.

(3) An ordinance vetoed by the mayor shall be considered again by the board of aldermen at its next regular meeting after the veto. The board may vote on the ordinance at that meeting or at a continuance of that meeting. If a board consists of three members, an affirmative vote by all board members shall be required to override a mayor's veto. If a board consists of more than three members, an affirmative vote of two-thirds of the board's members shall be required to override a mayor's veto. If a board overrides an ordinance vetoed by a mayor, the ordinance becomes law upon its enactment by the board.

D.(1) The municipal clerk shall keep a book entitled "Ordinances, City (or Town, or Village) of ......." in which he shall file the original of every ordinance which has been adopted by the board immediately after its passage and attach a note to the ordinance stating the date of its enactment and a reference to the book and page of the board's minutes containing the record of its adoption.

(2) The municipal clerk shall publish each ordinance adopted by the board of aldermen once in the official journal of the municipality, designated pursuant to R.S. 43:141 through R.S. 43:149, within twenty days of its adoption and prior to its effective date, except as otherwise provided in R.S. 33:405(D).

E. Unless an ordinance specifies an earlier or later effective date, the ordinance shall take effect on the thirtieth day after the meeting in which the ordinance was adopted.

F. Only the board may suspend an ordinance, and then only by the same vote and, except for mayoral veto, according to the same procedures and formalities required for enactment of that ordinance. After January 1, 1986, every resolution suspending an ordinance shall fix the period of suspension, which shall not exceed beyond one year and thirty days after the date of the meeting in which the ordinance was suspended.

Amended by Acts 1950, No. 417, §1; Acts 1985, No. 890, §1, eff. Jan. 1, 1986; Acts 1997, No. 836, §1, eff. July 10, 1997.

{{NOTE: SEE ACTS 1985, NO. 890, §3.}}



RS 33:421 - Duties of clerk; records to be kept

SUBPART F. FUNCTIONS OF OTHER MUNICIPAL OFFICIALS

§421. Duties of clerk; records to be kept

The clerk shall keep a book to be labeled "Municipal Minutes, City of _____," or "Town of _____," or "Village of _____," as the case may be, in which he shall record the proceedings of the mayor and board of aldermen, and keep the same fully indexed alphabetically, so that all entries on the minutes can be easily found. The clerk shall be the custodian of the municipal seal, which each municipality shall adopt and provide. The clerk shall keep a book, to be styled "Municipal Docket, City of _____," or "Town of _____," or "Village of _____," as the case may be, upon which he shall enter each claim against the municipality, and each subject matter to be acted upon by the mayor and board of aldermen. After each meeting he shall make up such docket for the next regular meeting. He shall examine the statutes of the State and the ordinances of the municipality to ascertain subject matter required or proper to be acted upon at the following meeting, and shall docket all such matters. He shall keep such other books and records as may be provided for by ordinance, and shall file in his office and preserve all records and papers appertaining to the business of the municipality. He shall keep a book to be styled "Tax Record, City (or town, or village) of _____," in which he shall enter all deeds to individuals, and the list of lands sold to the municipality by the tax collector, showing (a) description of the land, (b) as whose property sold, (c) date of sale, (d) amount of taxes, costs, and damages due, and to whom the costs are owing, (e) when redeemed, (f) by whom redeemed, (g) date of redemption, and (h) amount paid therefor.



RS 33:422 - Clerk to act as auditor; paying fines and forfeitures into treasury; inspection of auditor's books

§422. Clerk to act as auditor; paying fines and forfeitures into treasury; inspection of auditor's books

The clerk shall be the auditor of the municipality. He shall keep a book in which he shall enter and preserve accounts of each particular fund, and the accounts of each municipal officer. The treasurer shall not receive money from any source until the same has been reported to the clerk and audited, and a receipt warrant issued therefor. All fines and forfeitures shall be reported by the officer collecting the same, immediately after such collection, and be paid into the treasury. The books of the auditor shall be subject to inspection by the taxpayers of the municipality at any time during business hours.



RS 33:423 - Duties of marshal

§423. Duties of marshal

A. The marshal shall be the chief of police and shall be ex officio a constable. He shall have general responsibility for law enforcement in the municipality, and shall be charged with the enforcement of all ordinances within the municipality and all applicable state laws. He shall perform all other duties required of him by ordinance. In those municipalities governed by the provisions of this Part, R.S. 33:321 et seq., which have a chief of police elected by the qualified voters thereof, he shall make recommendations to the mayor and board of aldermen for appointment of police personnel, for the promotion of officers, to effect disciplinary action, and for dismissal of police personnel. Such nominations or recommendations are to be made regardless of race, color, disability, as defined in R.S. 51:2232(11), or creed.

B. The provisions of Subsection A of this Section shall not be construed to limit or restrict the provisions of R.S. 33:423.3.

C.(1)(a) Notwithstanding the provisions of Subsection A of this Section or any other law to the contrary, the elected chief of police of any municipality governed by the provisions of this Part is authorized to immediately effect disciplinary action on police personnel and to dismiss any such personnel subject to the approval of the governing authority of the municipality. Any such disciplinary action or dismissal shall be deliberated by the governing authority at the first special or regular meeting of the governing authority after any such determination has been made by the chief of police.

(b) Notwithstanding any other provision of law to the contrary, the elected chief of police in any municipality with a population of not less than one thousand persons and not more than one thousand five persons as of the latest federal decennial census is authorized to effect disciplinary action on police personnel without the approval of the governing authority of the municipality.

(2)(a) The chief of police is additionally authorized to make a provisional appointment to immediately fill any vacancy in the police department occurring by reason of death, resignation, termination, or otherwise subject to the approval of the mayor of the municipality. Any such action taken by the chief of police shall be deliberated at the first special or regular meeting of the governing authority of the municipality after any such provisional appointment has been approved by the mayor. Any such provisional appointment shall remain in effect unless rejected by the governing authority of the municipality.

(b) Notwithstanding any other provision of law to the contrary, the elected chief of police in any municipality with a population of not less than one thousand persons and not more than one thousand five persons as of the latest federal decennial census is authorized to appoint police personnel, including the authority to make provisional appointments, subject to the budgetary limitations of the chief of police pertaining to the number of allotted positions for the police department. All appointments shall be subject to the concurrence of the mayor of the municipality.

Amended by Acts 1970, No. 120, §1; Acts 1975, No. 790, §1; Acts 1985, No. 950, §1; Acts 1990, No. 568, §1; Acts 1993, No. 820, §5; Acts 2011, No. 282, §1, eff. June 28, 2011.



RS 33:423.1 - Town of Mandeville; law enforcement jurisdiction

§423.1. Town of Mandeville; law enforcement jurisdiction

Notwithstanding any contrary provision of law, the governing authority of the town of Mandeville shall have and exercise concurrent law enforcement jurisdiction over the roadway and shoulders of that portion of U.S. 190 commencing at the point where Wilkinson Street intersects said highway and extending eastward to the Bayou Castine Bridge.

Added by Acts 1976, No. 215, §1.



RS 33:423.2 - City of Harahan; appointment and discharge of police personnel by chief of police; assistant chief of police

§423.2. City of Harahan; appointment and discharge of police personnel by chief of police; assistant chief of police

A. Notwithstanding the provisions of R.S. 33:423 or any other provision of law to the contrary, in and for the city of Harahan, the chief of police shall appoint and discharge police personnel subject to the budgetary limitations of the mayor and board of aldermen pertaining to the number of allotted positions for the police department.

B. The duties of the assistant chief of police shall be determined by the chief of police, and the assistant chief of police shall act as chief in the administration of the police department in the absence of the chief.

Added by Acts 1981, No. 133, §1; Acts 2011, No. 247, §1.



RS 33:423.3 - City of Gretna; appointment and discharge of police personnel by chief of police

§423.3. City of Gretna; appointment and discharge of police personnel by chief of police

Notwithstanding the provisions of R.S. 33:402(4) or R.S. 33:423 or any other provision of law to the contrary, in and for the city of Gretna, the chief of police shall appoint and discharge police personnel subject to the budgetary limitations of the mayor and board of aldermen pertaining to the number of allotted positions for the police department.

Added by Acts 1982, No. 530, §1.



RS 33:423.4 - City of Ville Platte; disciplinary action by chief of police

§423.4. City of Ville Platte; disciplinary action by chief of police

Notwithstanding any other provision of law to the contrary, in and for the city of Ville Platte, the chief of police shall be authorized to take whatever steps are necessary to effect disciplinary action concerning police personnel, including but not limited to the suspension of police personnel. Any such disciplinary action shall be taken without regard to race, creed, or color.

Acts 1992, No. 708, §1.



RS 33:423.5 - City of Scott; disciplinary action by chief of police

§423.5. City of Scott; disciplinary action by chief of police

Notwithstanding the provisions of R.S. 33:423 or any other law to the contrary, in and for the city of Scott, the chief of police shall appoint, promote, discipline, and dismiss police personnel subject to the budgetary limitations of the mayor and board of aldermen, pertaining to the number of allotted positions of the police department. This provision shall not, however, prohibit a police department employee from making a direct appeal to the board of aldermen, who shall have the authority to modify or reverse any actions of the chief of police.

Acts 1992, No. 710, §1.



RS 33:423.6 - City of Westwego; appointment and discharge of police personnel by chief of police

§423.6. City of Westwego; appointment and discharge of police personnel by chief of police

Notwithstanding the provisions of R.S. 33:423 or any other provision of law to the contrary, in and for the city of Westwego, the chief of police shall appoint and discharge police personnel subject to the budgetary limitations of the mayor and board of aldermen pertaining to the number of allotted positions for the police department.

Acts 1994, 3rd Ex. Sess., No. 95, §1.



RS 33:423.7 - City of Patterson; appointment and discharge of police personnel by chief of police

§423.7. City of Patterson; appointment and discharge of police personnel by chief of police

Notwithstanding the provisions of R.S. 33:423 or any other provision of law to the contrary, in and for the city of Patterson, the chief of police shall appoint and discharge police personnel subject to the budgetary limitations of the mayor and board of aldermen pertaining to the number of allotted positions for the police department.

Acts 1994, 3rd Ex. Sess., No. 95, §2.



RS 33:423.8 - City of Gonzales; appointment, discipline, and discharge of police personnel by chief of police

§423.8. City of Gonzales; appointment, discipline, and discharge of police personnel by chief of police

Notwithstanding the provisions of R.S. 33:423 or any other provision of law to the contrary, in and for the city of Gonzales, the chief of police shall appoint, discipline, and discharge police personnel subject to the budgetary limitations of the mayor and board of aldermen pertaining to the number of allotted positions for the police department.

Acts 1995, No. 26, §1.



RS 33:423.9 - City of Crowley; authority over police personnel by chief of police

§423.9. City of Crowley; authority over police personnel by chief of police

Notwithstanding the provisions of R.S. 33:423 or any other provision of law to the contrary, in and for the city of Crowley, the chief of police shall appoint, discipline, and discharge police personnel subject to the budgetary limitations established by the mayor and board of alderman pertaining to the number of allotted positions for the police department.

Acts 2015, No. 86, §1.



RS 33:423.10 - Village of Tickfaw; personnel authority of chief of police

§423.10. Village of Tickfaw; personnel authority of chief of police

Notwithstanding the provisions of R.S. 33:423 or any other provision of law to the contrary, in and for the village of Tickfaw, the chief of police shall appoint, promote, discipline, and discharge police personnel subject to the budgetary limitations of the mayor and board of aldermen pertaining to the number of allotted positions for the police department.

Acts 1999, No. 441, §1.



RS 33:423.11 - City of Winnfield; disciplinary action by chief of police

§423.11. City of Winnfield; disciplinary action by chief of police

Notwithstanding any other provision of law to the contrary, in and for the city of Winnfield, the chief of police may take whatever steps are necessary to effect disciplinary action concerning police personnel, including but not limited to suspension for not longer than three days. Any such disciplinary action shall be taken without regard to race, creed, or color.

Acts 1999, No. 1306, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:423.12 - Town of Iowa; disciplinary action by chief of police

§423.12. Town of Iowa; disciplinary action by chief of police

Notwithstanding any other provision of law to the contrary, in and for the town of Iowa, the chief of police may take whatever steps are necessary to effect disciplinary action concerning police personnel, including but not limited to the suspension of police personnel. Any such disciplinary action shall be taken without regard to race, creed, or color and shall be subject to review by the mayor and board of aldermen.

Acts 2001, No. 879, §1.



RS 33:423.13 - Town of Grand Isle; authority over personnel by chief of police; budgetary limitations

§423.13. Town of Grand Isle; authority over personnel by chief of police; budgetary limitations

Notwithstanding the provisions of R.S. 33:423 or any other provision of law to the contrary, in and for the town of Grand Isle, the chief of police shall appoint, promote, discipline and discharge police personnel subject to the budgetary limitations of the mayor and town council pertaining to the number of allotted positions for the police department.

Acts 2003, No. 554, §1.



RS 33:423.14 - Assistant police chief; city of Westwego

§423.14. Assistant police chief; city of Westwego

Notwithstanding the provisions of any law to the contrary, the duties of the assistant chief of police of the city of Westwego shall be determined by the chief of police for the municipality, and the assistant chief shall act as chief in the administration of the police department in the absence of the police chief.

Acts 2004, No. 273, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:423.15 - City of Broussard; disciplinary action by chief of police

§423.15. City of Broussard; disciplinary action by chief of police

Notwithstanding the provisions of R.S. 33:423 or any other law to the contrary, in and for the city of Broussard, the chief of police shall appoint, promote, discipline, and dismiss police personnel subject to the budgetary limitations of the mayor and board of aldermen pertaining to the number of allotted positions of the police department. This provision shall not, however, prohibit a police department employee from making a direct appeal to the board of aldermen, who shall have the authority to modify or reverse any actions of the chief of police.

Acts 2005, No. 190, §1, eff. June 29, 2005.



RS 33:423.16 - City of Carencro; disciplinary action by chief of police

§423.16. City of Carencro; disciplinary action by chief of police

Notwithstanding the provisions of R.S. 33:423 or any other law to the contrary, in and for the city of Carencro, the chief of police shall appoint, promote, discipline, and dismiss police personnel subject to the budgetary limitations of the mayor and city council, pertaining to the number of allotted positions of the police department. This provision shall not, however, prohibit a police department employee from making a direct appeal to the city council, who shall have the authority to modify or reverse any actions of the chief of police.

Acts 2005, No. 315, §1, eff. June 29, 2005.



RS 33:423.17 - City of Amite City; disciplinary action by chief of police

§423.17. City of Amite City; disciplinary action by chief of police

Notwithstanding the provisions of R.S. 33:423 or any other law to the contrary, in and for the city of Amite City, the chief of police may take whatever steps are necessary to effect disciplinary action concerning police personnel, including but not limited to the suspension of police personnel. Any such disciplinary action shall be taken without regard to race, creed, or color.

Acts 2006, No. 133, §1, eff. June 2, 2006.



RS 33:423.18 - Town of Livingston; disciplinary action by chief of police

§423.18. Town of Livingston; disciplinary action by chief of police

Notwithstanding the provisions of R.S. 33:423 or any other law to the contrary, in and for the town of Livingston, the chief of police may take whatever steps are necessary to effect disciplinary action concerning police personnel, including but not limited to the suspension of police personnel with or without pay, for a maximum of five days per each incident. The chief of police shall obtain the approval of the mayor and the board of aldermen for any suspension without pay for longer than five days. In addition, the chief of police shall obtain the approval of the mayor and the board of aldermen prior to terminating any police officer. Any such disciplinary action shall be taken without regard to race, creed, or color.

Acts 2006, No. 760, §1, eff. June 30, 2006.



RS 33:423.19 - City of Ponchatoula; authority over personnel by elected chief of police; budgetary limitations

§423.19. City of Ponchatoula; authority over personnel by elected chief of police; budgetary limitations

A. Notwithstanding any other provision of law to the contrary, in and for the city of Ponchatoula, the elected chief of police shall appoint, promote, discipline, and discharge police personnel subject to the budgetary limitations of the mayor and the board of aldermen pertaining to the number of allotted positions for the police department. Any such action shall be taken without regard to race, creed, or color.

B. The provisions of this Section shall be known as the Police Chief David Lane Vitter Act.

Acts 2008, No. 76, §1, eff. June 5, 2008.



RS 33:423.20 - Town of White Castle; authority over personnel by elected chief of police

§423.20. Town of White Castle; authority over personnel by elected chief of police

Notwithstanding the provisions of R.S. 33:423 or any other provision of law to the contrary, in and for the town of White Castle, the chief of police shall appoint, promote, discipline, and discharge police personnel subject to the budgetary limitations of the mayor and town council pertaining to the number of allotted positions for the police department.

Acts 2010, No. 489, §1, eff. June 22, 2010; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:423.21 - Town of Independence; authority over personnel by elected chief of police

§423.21. Town of Independence; authority over personnel by elected chief of police

Notwithstanding the provisions of R.S. 33:423 or any other provision of law to the contrary, in and for the town of Independence, the chief of police shall appoint, promote, discipline, and discharge police personnel subject to the budgetary limitations of the mayor and town council pertaining to the number of allotted positions for the police department.

Acts 2010, No. 946, §1, eff. July 2, 2010; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Acts 2011, 1st Ex. Sess., No. 21, §1, eff. June 12, 2011.



RS 33:423.22 - Town of Pearl River; authority over personnel by elected chief of police

§423.22. Town of Pearl River; authority over personnel by elected chief of police

Notwithstanding the provisions of R.S. 33:423 or any other provision of law to the contrary, in and for the town of Pearl River, the elected chief of police shall appoint, promote, discipline, and discharge police personnel subject to the budgetary limitations of the mayor and the board of aldermen pertaining to the number of allotted positions for the police department. Any such action shall be taken without regard to race, creed, or color.

Acts 2011, No. 43, §1.



RS 33:423.23 - City of Youngsville; disciplinary action by chief of police

§423.23. City of Youngsville; disciplinary action by chief of police

Notwithstanding the provisions of R.S. 33:423 or any other law to the contrary, in and for the city of Youngsville, the chief of police shall appoint, promote, discipline, and dismiss police personnel subject to the budgetary limitations of the mayor and city council, pertaining to the number of allotted positions of the police department. This provision shall not, however, prohibit a police department employee from making a direct appeal to the city of Youngsville civil service board, who shall have the authority to modify or reverse any actions of the chief of police.

Acts 2012, No. 303, §1.



RS 33:423.24 - City of Kaplan; authority over personnel by elected chief of police

§423.24. City of Kaplan; authority over personnel by elected chief of police

Notwithstanding the provisions of R.S. 33:423 or any other provision of law to the contrary, in and for the city of Kaplan, the chief of police shall appoint, promote, discipline, and dismiss police personnel subject to the budgetary limitations of the mayor and the board of aldermen pertaining to the number of allotted positions for the police department. This provision shall not, however, prohibit a police department employee from making a direct appeal to the city of Kaplan's civil service board.

Acts 2012, No. 332, §1.



RS 33:423.25 - Town of Welsh; disciplinary action by chief of police

§423.25. Town of Welsh; disciplinary action by chief of police

Notwithstanding the provisions of R.S. 33:423 or any other provision of law to the contrary, in and for the town of Welsh, the chief of police may take whatever steps are necessary to effect disciplinary action concerning police personnel, including but not limited to suspension. Any such disciplinary action shall be taken without regard to race, creed, or color and shall be subjected to review by the mayor and board of aldermen.

Acts 2013, No. 120, §1, eff. June 5, 2013.



RS 33:423.26 - City of Rayne; authority over police personnel by chief of police

§423.26. City of Rayne; authority over police personnel by chief of police

Notwithstanding the provisions of R.S. 33:423 or any other provision of law to the contrary, in and for the city of Rayne, the chief of police shall appoint, discipline, and discharge police personnel subject to the budgetary limitations established by the mayor and board of alderman pertaining to the number of allotted positions for the police department.

Acts 2016, No. 236, §1.



RS 33:424 - Duties of tax collector; liability for shortage of funds; cancellation of bond

§424. Duties of tax collector; liability for shortage of funds; cancellation of bond

The tax collector shall collect, account for, and pay over all taxes levied by the municipality, and perform all other duties required of him by ordinance, or such as may be required by law of collectors of parish and state taxes, under the same penalties prescribed by law for the collection of state and parish taxes. The tax collector, and the sureties on his official bond, shall be liable to the municipality for any defalcation, shortage or embezzlement of, or failure to account for, funds of the municipality collected by him, until he has obtained a quietus or discharge from the municipality for the amount of such collections, and for all public money with which he may have been entrusted. Notwithstanding his term as tax collector may have expired, the aforesaid liability of the tax collector, and the sureties on his official bond, shall be a continuing liability enforceable by the municipality against any property of the tax collector, and that of the sureties on his official bond, standing of record in his or their names at the date of the discovery of such defalcation, shortage, embezzlement or failure to account for, said funds, and until such quietus or discharge has been obtained, and regardless of whether the official bond has been placed on record or not.

If the surety on the bond should be an indemnity company authorized to do business in this State, or if there are personal sureties, it or the personal sureties, or either of them, or the tax collector, may proceed by rule, taken contradictorily with the municipality in the district court, to obtain a quietus from the municipality, and a cancellation of the official bond, if more than two years have elapsed from the date of the discovery of any defalcation, shortage or embezzlement of, or failure to account for, any funds of the municipality, without legal action having been taken by the municipality to collect the sum or sums representing the alleged defalcation, shortage or embezzlement of, or unaccounted for, funds, from the tax collector or his sureties.

The obligations imposed by this Section upon the tax collector, and the sureties on his official bond, and the measure of their respective liabilities on the bond as defined in this Section and the effect thereof upon the respective properties of such tax collector, or sureties, shall be implied conditions of the bond fully binding and enforceable against the tax collector and sureties on his bond and their respective properties, as though the same had been specially written therein.



RS 33:425 - Duties of treasurer

§425. Duties of treasurer

The treasurer shall receive, safely keep, and pay out according to law, all monies belonging to the municipality. He shall keep accurate accounts of all receipts and disbursements, and shall make report, in writing to the mayor and board of aldermen, at each regular meeting, of the finances of the municipality; shall perform all other duties that may be prescribed by ordinance; and shall pay out money only on the warrant issued by the order of the mayor and board of aldermen.



RS 33:426 - Street commissioner's duties

§426. Street commissioner's duties

The mayor may appoint a street commissioner subject to confirmation by the board of aldermen. The street commissioner shall, under the direction of the mayor and board of aldermen, have general control of the streets, alleys, avenues, and sidewalks; he shall see that they are always in proper repair; he shall have them worked, repaired, altered, paved, lighted, sprinkled, and everything else done that ought to be done to keep them in good repair and condition; and he shall perform all other duties as directed by the mayor.

Acts 1997, No. 836, §1, eff. July 10, 1997.



RS 33:441 - Mayor's court

SUBPART G. MUNICIPAL COURTS

§441. Mayor's court

A.(1) Except as provided in Chapter 7 of Title 13 of the Louisiana Revised Statutes of 1950, there shall be a mayor's court in the municipality, with jurisdiction over all violations of municipal ordinances. The mayor may try all breaches of the ordinances and impose fines or imprisonment, or both, provided for the infraction thereof. Notwithstanding any other provision of law to the contrary, the mayor may also impose court costs not to exceed thirty dollars for each offense, as defined by ordinance, on any defendant convicted of a violation of a municipal ordinance. The mayor may authorize that a portion of court costs assessed be deposited into a special account and transmitted to the Louisiana Association of Chiefs of Police to be used for law enforcement education and training as required by Louisiana law.

(2) Notwithstanding any other provision of law to the contrary, the mayor may impose additional court costs not to exceed twenty dollars for each offense, as defined by ordinance or traffic violation, on any defendant convicted of a violation of a municipal ordinance, provided that ten dollars of such additional court costs collected shall be remitted to the local public defender's office.

(3) The mayor may suspend the execution in whole or in part of a fine or imprisonment, or both, imposed for violation of a municipal ordinance and place the defendant on unsupervised or supervised probation with such conditions as the mayor may fix and, at any time during the probation, modify, add, or discharge. The probation shall be for a period as the mayor shall specify up to one year. The mayor may terminate or revoke the probation at any time. At the termination of the probation, the mayor may set the conviction aside and dismiss the prosecution.

(4) Notwithstanding any other provision of law to the contrary, when a defendant has been convicted of violation of a municipal ordinance, the mayor may suspend the imposition or the execution of the whole or any part of the sentence and place the defendant on unsupervised probation upon such conditions as the mayor may fix. Such suspension of sentence and probation shall be for a period of six months or such shorter period as the mayor may specify. But in no case shall the probationary period imposed exceed the maximum penalty of imprisonment that may be imposed for violation of a particular ordinance.

B.(1) Notwithstanding any other provision of law to the contrary, the board of aldermen in its discretion may, upon request of the mayor, appoint one or more attorneys who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever a magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The board of aldermen shall fix and pay the salary of each magistrate, if any are appointed.

(2) Notwithstanding any other provision of law to the contrary, the board of aldermen in its discretion may, upon request of the mayor, appoint one or more attorneys who shall be designated as prosecutor and who shall serve at the pleasure of the mayor. The board of aldermen shall fix and pay the salary of each prosecutor, if any are appointed.

C.(1) The mayor shall have the power of a committing magistrate.

(2) The presiding officer of a mayor's court shall be entitled to judicial immunity for his official acts as presiding officer in the same capacity as a judge in this state.

Amended by Acts 1981, No. 104, §1; Acts 1983, No. 350, §1; Acts 1985, No. 890, §1, eff. Jan. 1, 1986; Acts 1988, No. 827, §1; Acts 1997, No. 189, §1, eff. June 13, 1997; Acts 1999, No. 566, §1; Acts 2001, No. 33, §1; Acts 2001, No. 1225, §1; Acts 2008, No. 401, §1; Acts 2008, No. 661, §1; Acts 2016, No. 361, §1, eff. June 5, 2016.



RS 33:441.1 - City of Kenner; appointment of court magistrates; duties; prosecuting attorney; information; animal hearing officer

§441.1. City of Kenner; appointment of court magistrates; duties; prosecuting attorney; information; animal hearing officer

A. The city council of the city of Kenner shall, upon request of the mayor, appoint one or more attorneys who shall be designated as court magistrates and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever a magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. Each appointed magistrate shall serve at a salary fixed and paid by the city council.

B.(1) Notwithstanding any other provision of law to the contrary, "an information" as used in this Subsection is a written accusation of crime made by the prosecuting attorney in the mayor's court in the city of Kenner. It must be filed in open court in the mayor's court having jurisdiction to try the offense or in the office of the clerk thereof.

(2) Notwithstanding any other provision of law to the contrary, a prosecution for violation of an ordinance in the mayor's court in the city of Kenner may be instituted by an affidavit or an information charging any offense.

(3) The clerk of court for the city of Kenner may use an electronic signature, stamp, or other such facsimile of the signature of the prosecuting attorney to affix the prosecuting attorney's signature to bills of information in the mayor's court for the city of Kenner.

C.(1) The office of animal hearing officer of the mayor's court of the city of Kenner is hereby created. The city council of the city of Kenner shall, upon request of the mayor, appoint an animal hearing officer for the court as provided in this Subsection.

(2) The animal hearing officer shall be selected by the city council to serve at the pleasure, discretion, and direction of the council for a period of twelve months. He may be reappointed.

(3) The animal hearing officer shall possess the same qualifications for office as a magistrate for the mayor's court of the city of Kenner.

(4) The magistrate of the mayor's court may also be appointed as the animal hearing officer, and such appointment shall not constitute dual officeholding.

(5) The salary of the animal hearing officer shall be set by the city council. If the magistrate of the mayor's court is appointed animal hearing officer, there shall be no additional compensation beyond the compensation provided for the magistrate.

(6) An animal hearing officer may engage in the practice of law and in any other business, occupation, or employment not inconsistent with the expeditious, proper, and impartial performance of his duties as animal hearing officer. Any questions regarding the propriety of other business, occupation, or employment by an animal hearing officer shall be determined by the appointing city council.

(7) The animal hearing officer shall have criminal jurisdiction over violations of municipal ordinances relating to crimes involving nuisance and vicious or dangerous animals committed within the territorial boundaries of the city of Kenner. Additionally, the animal hearing officer shall have the authority to declare any animal vicious, dangerous, or to determine the disposition of the animal, including humane euthanasia, if warranted.

Added by Acts 1972, No. 208, §1; Acts 1999, No. 343, §1; Acts 2001, No. 119, §1; Acts 2001, No. 238, §1; Acts 2001, No. 578, §1.



RS 33:441.2 - Village of Jean Lafitte; appointment of court magistrate; duties; salary

§441.2. Village of Jean Lafitte; appointment of court magistrate; duties; salary

The board of aldermen of the village of Jean Lafitte shall, upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall serve at a salary fixed by and to be paid by the board of aldermen.

Added by Acts 1975, No. 43, §1.



RS 33:441.3 - Town of Delcambre; appointment of court magistrate; duties; salary

§441.3. Town of Delcambre; appointment of court magistrate; duties; salary

The board of aldermen of the town of Delcambre, shall upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall serve at a salary fixed by and to be paid by the board of aldermen.

Added by Acts 1977, No. 368, §1.



RS 33:441.4 - Town of Jonesville; appointment of mayor pro tempore; duties; compensation

§441.4. Town of Jonesville; appointment of mayor pro tempore; duties; compensation

The mayor of the town of Jonesville may from time to time appoint the mayor pro tempore of such town to serve in his stead as the presiding official over the mayor's court, and in any such case the mayor pro tempore shall so serve. Whenever the mayor pro tempore is appointed to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The mayor pro tempore for such service may receive such compensation as may be fixed by ordinance adopted by the board of aldermen.

Added by Acts 1978, No. 501, §1.



RS 33:441.5 - Village of Maurice; appointment of court magistrate; duties; salary

§441.5. Village of Maurice; appointment of court magistrate; duties; salary

The board of aldermen of the village of Maurice, shall upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall serve at a salary fixed by and to be paid by the board of aldermen.

Added by Acts 1978, No. 623, §1.



RS 33:441.6 - Town of Walker; appointment of court magistrate; duties; salary

§441.6. Town of Walker; appointment of court magistrate; duties; salary

The board of aldermen of the town of Walker shall, upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall serve at a salary fixed and paid by the board of aldermen.

Added by Acts 1978, No. 791, §1.



RS 33:441.7 - Town of Mansura; appointment of court magistrate; duties; salary

§441.7. Town of Mansura; appointment of court magistrate; duties; salary

The board of aldermen of the town of Mansura, shall upon request of the mayor, appoint an attorney who shall be designated as a court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall serve at a salary fixed by and to be paid by the board of aldermen.

Added by Acts 1979, No. 97, §1.



RS 33:441.8 - Town of Cottonport; appointment of court magistrate; duties; salary

§441.8. Town of Cottonport; appointment of court magistrate; duties; salary

The board of aldermen of the town of Cottonport, shall upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall serve at a salary fixed by and to be paid by the board of aldermen.

Added by Acts 1979, No. 98, §1.



RS 33:441.9 - Town of Erath; appointment of court magistrate; duties; salary

§441.9. Town of Erath; appointment of court magistrate; duties; salary

The board of aldermen of the town of Erath shall upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall receive a salary fixed and paid by the board of aldermen.

Added by Acts 1979, No. 166, §1.



RS 33:441.10 - Town of Lockport; appointment of court magistrate; duties; salary

§441.10. Town of Lockport; appointment of court magistrate; duties; salary

The board of aldermen of the town of Lockport shall, upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor or serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall receive a salary fixed and paid by the board of aldermen.

Added by Acts 1980, No. 620, §1.



RS 33:441.11 - Town of Iowa; appointment of court magistrate; duties; salary

§441.11. Town of Iowa; appointment of court magistrate; duties; salary

The board of aldermen of the town of Iowa may upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall receive a salary fixed and paid by the board of aldermen.

Added by Acts 1980, No. 544, §1; Acts 1980, No. 620, §1.



RS 33:441.12 - Town of Welsh; appointment of court magistrate; duties; salary

§441.12. Town of Welsh; appointment of court magistrate; duties; salary

The board of aldermen of the town of Welsh may upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall serve at a salary fixed and paid by the board of aldermen.

Added by Acts 1980, No. 544, §1; Acts 1980, No. 620, §1.



RS 33:441.13 - Town of Westlake; appointment of court magistrate; duties; salary; additional jurisdiction of mayor's court

§441.13. Town of Westlake; appointment of court magistrate; duties; salary; additional jurisdiction of mayor's court

A. The board of aldermen of the town of Westlake shall, upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over the court. The magistrate shall serve at the salary fixed and paid by the board of aldermen.

B. Notwithstanding any other provision of law to the contrary, in addition to jurisdiction provided in R.S. 33:441, the mayor's court of the town of Westlake shall have jurisdiction, concurrent with the city and district court, over suits by the municipality, water district, sewerage district, or any public utility operated by a political subdivision of the state to enforce the collection of an open account regarding property located within the town.

Added by Acts 1980, No. 359, §1. Amended by Acts 1980, No. 620, §1; Acts 2012, No. 333, §1.



RS 33:441.14 - Town of Ferriday; appointment of court magistrate; duties; salary

§441.14. Town of Ferriday; appointment of court magistrate; duties; salary

The board of aldermen of the town of Ferriday shall, upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall serve at a salary fixed and paid by the board of aldermen.

Added by Acts 1980, No. 359, 2. Amended by Acts 1980, No. 620, §1.



RS 33:441.15 - City of DeQuincy; appointment of court magistrate; duties; salary

§441.15. City of DeQuincy; appointment of court magistrate; duties; salary

The mayor of the city of DeQuincy shall appoint one or more attorneys who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever a magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall serve at a salary fixed and paid by the governing authority of the city of DeQuincy for such time as the magistrate serves in the mayor's stead.

Added by Acts 1980, No. 548, §1. Amended by Acts 1980, No. 620, §1; Acts 2009, No. 127, §1, eff. June 25, 2009.



RS 33:441.16 - Town of Addis; appointment of court magistrate; duties; salary

§441.16. Town of Addis; appointment of court magistrate; duties; salary

The board of aldermen of the town of Addis shall upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall receive a salary fixed and paid by the board of aldermen.

Added by Acts 1980, No. 780, §1.



RS 33:441.17 - Town of White Castle; appointment of court magistrate; duties; salary

§441.17. Town of White Castle; appointment of court magistrate; duties; salary

The board of aldermen of the town of White Castle shall upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall receive a salary fixed and paid by the board of aldermen.

Added by Acts 1980, No. 780, §1.



RS 33:441.18 - Town of Simmesport; appointment of court magistrate; duties; salary

§441.18. Town of Simmesport; appointment of court magistrate; duties; salary

The board of aldermen of the town of Simmesport shall upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall receive a salary fixed and paid by the board of aldermen.

Added by Acts 1980, No. 395, §1.



RS 33:441.19 - Town of Jonesboro; appointment of court magistrate; duties; salary

§441.19. Town of Jonesboro; appointment of court magistrate; duties; salary

The board of aldermen of the town of Jonesboro shall, upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall receive a salary fixed and paid by the board of aldermen.

Added by Acts 1981, No. 120, §1.



RS 33:441.20 - City of Gretna; appointment of court magistrate; duties

§441.20. City of Gretna; appointment of court magistrate; duties

The board of aldermen of the city of Gretna shall, upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall serve at a salary fixed and paid by the board of aldermen.

Added by Acts 1981, No. 154, §1.



RS 33:441.21 - Town of Loreauville; appointment of court magistrate; duties; salary

§441.21. Town of Loreauville; appointment of court magistrate; duties; salary

Upon the request of the mayor, the board of aldermen of the town of Loreauville shall appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and who may be designated from time to time by the mayor to serve in his stead as the presiding officer over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and the authority of the mayor over said court. The magistrate shall receive a salary fixed and paid by the board of aldermen.

Added by Acts 1981, No. 190, §1.



RS 33:441.22 - Village of Albany; appointment of court magistrate; duties

§441.22. Village of Albany; appointment of court magistrate; duties

The governing authority for the village of Albany, upon request of the mayor, shall appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall serve at a salary fixed and paid by the governing authority.

Added by Acts 1981, No. 199, §1.



RS 33:441.23 - Village of Hessmer; appointment of court magistrate

§441.23. Village of Hessmer; appointment of court magistrate

The board of aldermen of the village of Hessmer shall, upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court he shall exercise the powers and authority of the mayor over said court. The magistrate shall receive a salary fixed and paid by the board of aldermen.

Added by Acts 1981, No. 203, §1.



RS 33:441.24 - Town of Youngsville; appointment of court magistrate; duties

§441.24. Town of Youngsville; appointment of court magistrate; duties

The board of aldermen of the town of Youngsville shall, upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall receive a salary fixed and paid by the board of aldermen.

Added by Acts 1981, No. 684, §1.



RS 33:441.25 - Town of Jena; appointment of court magistrate; duties; salary

§441.25. Town of Jena; appointment of court magistrate; duties; salary

The governing authority of the town of Jena, upon request of the mayor, shall appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall serve at a salary fixed by and to be paid by the governing authority.

Added by Acts 1981, No. 152, §1.



RS 33:441.26 - Town of Broussard; appointment of court magistrate; duties; salary

§441.26. Town of Broussard; appointment of court magistrate; duties; salary

The board of aldermen of the town of Broussard shall, upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall receive a salary fixed and paid by the board of aldermen.

Acts 1984, No. 645, §1.



RS 33:441.27 - City of New Roads; appointment of court magistrate; duties

§441.27. City of New Roads; appointment of court magistrate; duties

The mayor of the city of New Roads may, from time to time when he deems it necessary and advisable, appoint an attorney, who shall be designated as court magistrate and who shall serve at the pleasure of the mayor, to serve in his stead as the presiding official over the mayor's court. Whenever a magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall serve at a salary fixed and paid by the mayor and councilmen of the city of New Roads.

Acts 1986, No. 57, §1.



RS 33:441.28 - Town of Lutcher; appointment of court magistrate; duties; salary

§441.28. Town of Lutcher; appointment of court magistrate; duties; salary

The board of aldermen of the town of Lutcher shall, upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall receive a salary fixed and paid by the board of aldermen.

Acts 2001, No. 1214, §2, eff. June 29, 2001.



RS 33:441.29 - Town of Gramercy; appointment of court magistrate; duties; salary

§441.29. Town of Gramercy; appointment of court magistrate; duties; salary

The board of aldermen of the town of Gramercy shall, upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall receive a salary fixed and paid by the board of aldermen.

Acts 2001, No. 1214, §2, eff. June 29, 2001.



RS 33:441.30 - Village of Evergreen; appointment of court magistrate; duties; salary

§441.30. Village of Evergreen; appointment of court magistrate; duties; salary

The board of aldermen of the village of Evergreen shall, upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall receive a salary fixed and paid by the board of aldermen.

Acts 2003, No. 901, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:441.31 - City of Central; mayor's court; appointment of court magistrate; duties; salary

§441.31. City of Central; mayor's court; appointment of court magistrate; duties; salary

The mayor of the city of Central may, from time to time, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor, to serve in his stead as the presiding official over the mayor's court. Whenever a magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall receive a salary fixed and paid by the mayor and councilmen of the city of Central.

Acts 2008, No. 616, §1, eff. July 1, 2008.



RS 33:441.32 - Village of Ida; mayor's court

§441.32. Village of Ida; mayor's court

A. There is hereby created the Mayor's Court of the Village of Ida, the territorial jurisdiction of which shall extend throughout the village of Ida in Caddo Parish.

B. The general provisions of R.S. 33:441 and 442 shall be applicable to and shall govern and regulate the Mayor's Court of the Village of Ida, the jurisdiction of the court, and the power and authority of the mayor and other officers of the court.

Acts 2009, No. 127, §1, eff. June 25, 2009.



RS 33:442 - Docket of mayor's court; marshal

§442. Docket of mayor's court; marshal

The mayor shall keep a regular docket, on which he shall enter the causes arising under the ordinances and to be tried by him. He shall keep a perfect record of all cases tried. He may hold his court at any time. The marshal shall attend the court and serve its process and act as its executive officer.



RS 33:443 - City of Harahan; appointment of court magistrate; duties

§443. City of Harahan; appointment of court magistrate; duties

The board of aldermen of the city of Harahan shall, upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall serve at a salary fixed and paid by the board of aldermen.

Added by Acts 1974, No. 251, §1.



RS 33:444 - City of Westwego; appointment of court magistrate; duties

§444. City of Westwego; appointment of court magistrate; duties

The board of aldermen of the city of Westwego shall, upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall serve at a salary fixed and paid by the board of aldermen.

Added by Acts 1974, No. 458, §1.



RS 33:445 - Town of Berwick; appointment of court magistrate; duties

§445. Town of Berwick; appointment of court magistrate; duties

The council of the town of Berwick shall, upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall serve at a salary fixed and paid by the council.

Added by Acts 1974, No. 251, §1; Acts 1974, No. 458, §1.



RS 33:446 - Town of Patterson; appointment of court magistrate; duties

§446. Town of Patterson; appointment of court magistrate; duties

The board of aldermen of the town of Patterson shall, upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall serve at a salary fixed and paid by the board of aldermen.

Added by Acts 1974, No. 251, §1; Acts 1974, No. 458, §1.



RS 33:447 - Village of Forest; Mayor's Court

§447. Village of Forest; Mayor's Court

A. There is hereby created the Mayor's Court for the Village of Forest in West Carroll Parish.

B. The Mayor's Court for the Village of Forest shall be subject to and governed by the provisions of R.S. 33:441 and 442 and all other general provisions of law which are applicable to mayor's courts.

Acts 1999, No. 357, §1.



RS 33:447.1 - Mayor's court; city of DeQuincy; additional court costs

§447.1. Mayor's court; city of DeQuincy; additional court costs

Notwithstanding R.S. 33:441(A) nor any law to the contrary, the mayor of the city of DeQuincy may also impose court costs not to exceed fifty dollars for each offense, as defined by ordinance, on any defendant convicted of a violation of a municipal ordinance.

Acts 1997, No. 189, §1, eff. June 13, 1997.



RS 33:447.2 - Mayor's court; certain municipalities; additional court costs

§447.2. Mayor's court; certain municipalities; additional court costs

Notwithstanding any other provision of law to the contrary, the mayors of the municipalities of Benton, Blanchard, Brusly, Delcambre, Erath, Golden Meadow, Greenwood, Jean Lafitte, Kinder, Oak Grove, Port Barre, Richwood, Simmesport, and White Castle may also impose additional court costs not to exceed twenty dollars for each offense, as defined by ordinance, on any defendant convicted of a violation of a municipal ordinance.

Acts 1999, No. 313, §1, eff. June 16, 1999; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:447.3 - Mayor's court; town of Clinton; additional court costs

§447.3. Mayor's court; town of Clinton; additional court costs

Notwithstanding any other provision of law to the contrary, the mayor in the town of Clinton may also impose additional court costs not to exceed fifteen dollars for each offense, as defined by ordinance, on any defendant convicted of a violation of a municipal ordinance. Any additional amount in court costs collected pursuant to this Section shall be allocated to the town of Clinton police department to be used to defray operational expenses of the department.

Acts 1999, No. 319, §1.



RS 33:447.4 - Mayor's court; town of Vinton; additional court costs

§447.4. Mayor's court; town of Vinton; additional court costs

Notwithstanding any other provision of law to the contrary, the mayor in the town of Vinton may also impose additional court costs not to exceed twenty dollars for each offense, as defined by ordinance, on any defendant convicted of a violation of a municipal ordinance.

Acts 1999, No. 392, §1.



RS 33:447.5 - Mayor's court; town of Elton; additional court costs

§447.5. Mayor's court; town of Elton; additional court costs

Notwithstanding any other provision of law to the contrary, the mayor in the town of Elton may also impose additional court costs not to exceed twenty dollars for each offense, as defined by ordinance, on any defendant convicted of a violation of a municipal ordinance.

Acts 2001, No. 31, §1, eff. May 24, 2001.



RS 33:447.6 - Mayor's court; town of Lutcher; additional court costs

§447.6. Mayor's court; town of Lutcher; additional court costs

Notwithstanding any other provision of law to the contrary, if the local governing authority by ordinance authorizes an increase in court costs for the mayor's court of the town of Lutcher, the mayor of the town of Lutcher, as the presiding officer of the mayor's court of the town of Lutcher, may impose court costs not to exceed twenty-three dollars for each offense, as defined by ordinance, on any defendant convicted of a violation of a municipal ordinance. The court costs authorized by this Section shall be in addition to the court costs authorized by R.S. 33:441.

Acts 2003, No. 597, §1.



RS 33:447.7 - Mayor's court; town of Gramercy; additional court costs

§447.7. Mayor's court; town of Gramercy; additional court costs

Notwithstanding any other provision of law to the contrary, if the local governing authority by ordinance authorizes an increase in court costs for the mayor's court of the town of Gramercy, the mayor of the town of Gramercy, as the presiding officer of the mayor's court of the town of Gramercy, may impose court costs not to exceed twenty-three dollars for each offense, as defined by ordinance, on any defendant convicted of a violation of a municipal ordinance. The court costs authorized by this Section shall be in addition to the court costs authorized by R.S. 33:441.

Acts 2003, No. 598, §1.



RS 33:447.8 - Mayor's court; town of Basile; additional court costs

§447.8. Mayor's court; town of Basile; additional court costs

Notwithstanding any other provision of law to the contrary, if the local governing authority by ordinance authorizes an increase in court costs for the mayor's court of the town of Basile, the mayor of the town of Basile, as the presiding officer of the mayor's court of the town of Basile, may impose court costs not to exceed seventy-five dollars for each offense, as defined by ordinance, on any defendant convicted of a violation of a municipal ordinance. The court costs authorized by this Section shall be in addition to the court costs authorized by R.S. 33:441.

Acts 2011, No. 6, §1.



RS 33:447.9 - Mayor's court; town of Sterlington; additional court costs

§447.9. Mayor's court; town of Sterlington; additional court costs

Notwithstanding any other provision of law to the contrary, the mayor of the town of Sterlington may impose additional court costs not to exceed ten dollars for each offense, as defined by ordinance, on any defendant convicted of a violation of a municipal ordinance. Any additional amount in court costs collected pursuant to this Section shall be allocated to the Sterlington Police Department.

Acts 2012, No. 39, §1.



RS 33:447.10 - Mayor's court; town of Lockport; additional court costs

§447.10. Mayor's court; town of Lockport; additional court costs

Notwithstanding any other provision of law to the contrary, the mayor of the town of Lockport may also impose additional court costs not to exceed forty dollars for each offense, as defined by ordinance, on any defendant convicted of a violation of a municipal ordinance. Any additional amount in court costs collected pursuant to this Section shall be allocated to the town of Lockport to be used for the purchase, repair, and replacement of law enforcement equipment and technological upgrades for the town of Lockport and the Lockport Police Department.

Acts 2012, No. 238, §1.



RS 33:447.11 - Mayor's court; certain municipalities; additional court costs

§447.11. Mayor's court; certain municipalities; additional court costs

A. Notwithstanding any other provision of law to the contrary, the mayors of the municipalities of DeQuincy, Iowa, Vinton, and Westlake may impose additional court costs not to exceed twenty dollars for each offense, as defined by ordinance, on any defendant convicted of a violation of a municipal ordinance or traffic violation, provided that fifty percent of any additional court cost collected pursuant to this Section shall be remitted to the Fourteenth Judicial District's Indigent Defender Fund.

B. Notwithstanding any provision of law to the contrary, the additional costs levied pursuant to R.S. 40:2264 and 2266.1 in excess of ten dollars per offense shall be optional in any mayor’s court that actually levies the additional costs authorized pursuant to Subsection A of this Section.

Acts 2013, No. 13, §1, eff. May 23, 2013; Acts 2016, No. 361, §2, eff. June 5, 2016; Acts 2016, No. 644, §§3, 4.

NOTE: §447.11 shall be null and void on Aug. 1, 2016. See Acts 2013, No. 13, §2.

NOTE: §447.11 shall be null and void on Aug. 1, 2020. See Acts 2016, No. 361, §2.

NOTE: §447.11 shall be null and void on Aug. 1, 2023. See Acts 2016, No. 644, §§3, 4.



RS 33:447.12 - Mayor's court; town of Mansura; additional court costs

§447.12. Mayor's court; town of Mansura; additional court costs

Notwithstanding any other provision of law to the contrary, the mayor of the town of Mansura may impose court costs not to exceed eighty-five dollars for each offense, as defined by ordinance, on any defendant convicted of a violation of a municipal ordinance. The court costs authorized by this Section shall be in addition to the court costs authorized by R.S. 33:441.

Acts 2013, No. 382, §1.



RS 33:447.13 - Mayor's court; town of Rosepine; additional court costs

§447.13. Mayor's court; town of Rosepine; additional court costs

Notwithstanding any other provision of law to the contrary, the mayor of the town of Rosepine may impose court costs not to exceed thirty dollars for each offense, as defined by ordinance, on any defendant convicted of a violation of a municipal ordinance. The court costs authorized by this Section shall be in addition to the court costs authorized by R.S. 33:441.

Acts 2014, No. 365, §1.



RS 33:447.14 - Mayor's court; town of Anacoco; additional court costs

§447.14. Mayor's court; town of Anacoco; additional court costs

In addition to the court costs authorized by R.S. 33:441, the mayor of the town of Anacoco, as the presiding officer of the mayor's court of the town of Anacoco, may impose additional court costs not to exceed twenty dollars for each offense, as defined by ordinance, on any defendant convicted of a violation of a municipal ordinance.

Acts 2014, No. 367, §1.



RS 33:447.15 - Mayor's court; city of Kenner; additional court costs

§447.15. Mayor's court; city of Kenner; additional court costs

Notwithstanding any other provision of law to the contrary, the mayor of the city of Kenner may also impose additional court costs not to exceed thirty dollars for each offense, as defined by ordinance, on any defendant convicted of a violation of a municipal ordinance. Any additional amount in court costs collected pursuant to this Section shall be allocated to the city of Kenner to be used for the mayor's court security enhancements and technological upgrades.

Acts 2016, No. 35, §1.



RS 33:448 - Mayor's court; town of New Llano; establishment; jurisdiction; additional court costs

§448. Mayor's court; town of New Llano; establishment; jurisdiction; additional court costs

A. There is hereby created and established a court, to be styled "The Mayor's Court of the town of New Llano, Louisiana", the territorial jurisdiction of which shall extend throughout the town of New Llano, Vernon Parish, Louisiana.

B. The general provisions of R.S. 33:441 and 442 shall be applicable to and shall govern and regulate the mayor's court of the town of New Llano, Louisiana, and its officers.

C. The mayor as a court magistrate shall have such authority and power and the mayor's court shall have such subject matter jurisdiction as provided by law.

D. In addition to the court costs authorized by R.S. 33:441, the mayor of the town of New Llano, as the presiding officer of the mayor's court of the town of New Llano, may impose additional court costs not to exceed forty dollars for each offense, as defined by ordinance, on any defendant convicted of a violation of a municipal ordinance, provided that ten dollars of any additional court costs collected pursuant to this Section shall be remitted to the Thirtieth Judicial District's Indigent Defender's Fund.

Acts 1999, No. 259, §2; Acts 2011, No. 324, §1; Acts 2014, No. 382, §1, eff. May 30, 2014.



RS 33:449 - Mayor's court, Heflin; establishment; jurisdiction

§449. Mayor's court, Heflin; establishment; jurisdiction

A. There is hereby created the Mayor's Court of the Village of Heflin, the territorial jurisdiction of which shall extend throughout the village of Heflin in Webster Parish.

B. The general provisions of R.S. 33:441 and 442 shall be applicable to and shall govern and regulate the Mayor's Court of the Village of Heflin and its officers.

C. The mayor acting as a court magistrate shall have such power and authority and the mayor's court shall have such jurisdiction as provided by law.

Acts 2003, No. 82, §1.



RS 33:450 - Mayor's court, St. Gabriel; establishment; jurisdiction

§450. Mayor's court, St. Gabriel; establishment; jurisdiction

A. There is hereby created the Mayor's Court of the Town of St. Gabriel, the territorial jurisdiction of which shall extend throughout the town of St. Gabriel in Iberville Parish.

B. The general provisions of R.S. 33:441 and 442 shall be applicable to and shall govern and regulate the Mayor's Court of the Town of St. Gabriel and its officers.

C. The mayor acting as a court magistrate shall have such power and authority and the mayor's court shall have such jurisdiction as provided by law.

Acts 2004, No. 478, §1.



RS 33:451 - Mayor's court, Clarks; establishment; jurisdiction

§451. Mayor's court, Clarks; establishment; jurisdiction

A. There is hereby created the Mayor's Court of the Town of Clarks, the territorial jurisdiction of which shall extend throughout the town of Clarks in Caldwell Parish.

B. The general provisions of R.S. 33:441 and 442 shall be applicable to and shall govern and regulate the Mayor's Court of the Town of Clarks and its officers.

C. The mayor acting as a court magistrate shall have such power and authority and the mayor's court shall have such jurisdiction as provided by law.

Acts 2006, No. 139, §1.



RS 33:452 - Town of Evergreen; appointment of court magistrate

§452. Town of Evergreen; appointment of court magistrate

The board of aldermen of the town of Evergreen shall, upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over the court. The magistrate shall receive a salary fixed and paid by the board of aldermen.

Acts 2008, No. 192, §1.



RS 33:453 - Mayor's court, Central; establishment; jurisdiction

§453. Mayor's court, Central; establishment; jurisdiction

A. There is hereby created the Mayor's Court of the City of Central, the territorial jurisdiction of which shall extend throughout the city of Central in East Baton Rouge Parish.

B. The general provisions of R.S. 33:441 and 442 shall be applicable to and shall govern and regulate the Mayor's Court of the City of Central, the jurisdiction of the court, and the power and authority of the mayor and other officers of the court.

Acts 2008, No. 615, §1, eff. July 1, 2008.



RS 33:454 - Mayor's court, village of Hosston; establishment; jurisdiction

§454. Mayor's court, village of Hosston; establishment; jurisdiction

A. There is hereby created the Mayor's Court of the village of Hosston, the territorial jurisdiction of which shall extend throughout the village of Hosston in Caddo Parish.

B. The general provisions of R.S. 33:441 and 442 shall be applicable to and shall govern and regulate the Mayor's Court of the village of Hosston, the jurisdiction of the court, and the power and authority of the mayor and other officers of the court.

Acts 2010, No. 218, §1.



RS 33:455 - Mayor's court; village of Elizabeth

§455. Mayor's court; village of Elizabeth

A. There is hereby created the Mayor's Court of the Village of Elizabeth, the territorial jurisdiction of which shall extend throughout the village of Elizabeth in Allen Parish.

B. The general provisions of R.S. 33:441 and 442 shall be applicable to and shall govern and regulate the Mayor's Court of the Village of Elizabeth, the jurisdiction of the court, and the power and authority of the mayor and other officers of the court.

Acts 2016, No. 36, §1.



RS 33:456 - Mayor's court, village of Creola; establishment; jurisdiction

§456. Mayor's court, village of Creola; establishment; jurisdiction

A. There is hereby created the Mayor's Court of the Village of Creola, the territorial jurisdiction of which shall extend throughout the village of Creola in Grant Parish.

B. The general provisions of R.S. 33:441 and 442 shall be applicable to and shall govern and regulate the Mayor's Court of the Village of Creola, the jurisdiction of the court, and the power and authority of the mayor and other officers of the court.

Acts 2016, No. 92, §1, eff. May 13, 2016.



RS 33:461 - Assessment and collection of municipal taxes; tax sales; sale to municipality

SUBPART H. LEVYING AND COLLECTION OF

TAXES; EXPENDITURE OF FUNDS

§461. Assessment and collection of municipal taxes; tax sales; sale to municipality

A.(1)(a) The municipal assessment of property for taxation shall be made by the clerk or tax collector, by copying from the parish assessment rolls that portion which embraces property or persons within the corporate limits. The copy may be made at any time after the assessment rolls are approved, and all changes in the parish assessment thereafter made shall likewise be made in the copy. The copy shall be placed in the hands of the municipal tax collector and be his warrant for the collection of municipal taxes.

(b) Notwithstanding any other laws to the contrary, the city of Lake Charles may prorate municipal ad valorem taxes on property which has been annexed into the city for the year in which the taxes are first applicable and due. The taxes shall be prorated based upon the effective date of the annexation in order to reflect that portion of the year that the property was actually within the corporate limits.

(2) In all cases where persons or property have escaped taxation for a previous year, the clerk shall assess the same for taxation, and his assessment, when approved by the mayor and board of aldermen, on notice to the person assessed, shall be binding and conclusive, unless appealed from within five days after their approval.

(3) The mayor and board of aldermen shall levy the municipal taxes at the regular meeting in September of each year, or, in case of failure to do so, at any other regular meeting thereafter.

(4)(a) The tax collector shall collect municipal taxes during the time and in the same manner and under the same penalties as the state and parish taxes are collected. He shall, where not otherwise provided, in all particulars, be governed by the general revenue laws of this state, so far as applicable, in making such collection; but he shall make the reports thereby required to the mayor and board of aldermen, and shall pay over the money collected to the municipal treasurer; and shall receive only such commission or compensation as may be allowed by ordinance.

(b) Notwithstanding any other laws to the contrary, property taxes for the city of Westwego shall be due and payable each year on March thirty-first. The tax collector for the city of Westwego shall collect municipal taxes for each year no later than March thirty-first of the year following the calendar year for which the assessment rolls are approved. Otherwise, he shall collect them as provided in this Section and other applicable laws.

B.(1) Sales for the nonpayment of municipal taxes shall be made by the tax collector at such place, within the corporate limits as the mayor and board of aldermen may direct. The sale of real estate and the distraint and sale of personal property shall be made upon the same notice, at the same time, and in the same manner as provided by law for sale of like property for unpaid state and parish taxes.

(2) The deed to the purchasers for lands so sold shall be filed with the parish clerk of court, and there remain subject to redemption for the same length of time, and in the same manner as prescribed for the redemption of land sold for state and parish taxes.

(3) Where lands are offered for sale for unpaid municipal taxes, and a person will not bid therefor, the amount of taxes, damages, and costs due the same shall be struck off to the municipality, and otherwise dealt with as lands which are sold to the state for delinquent state and parish taxes. The board may pay the state and parish taxes on lands thus acquired by it, and collect the money thus paid, with the damages and interest allowed individuals in similar cases under the general revenue laws of the state thereon, from the date of such payment, upon the redemption of the lands from the municipal sale.

(4) The deeds of the tax collectors to individuals and a list of the lands sold to the municipality, which shall be made as required to be made by the state and parish collector, shall be filed within ten days after the tax sale, with the municipal clerk. Each shall have the same force and effect, and confer the same right, and be entitled to the same remedies, as deeds and lists made for delinquent taxes by the state and parish tax collector, but such title shall be subject to a title acquired under a sale for state and parish taxes.

C.(1) If the governing authority of the town of Sterlington or Richwood enters an agreement pursuant to R.S. 47:2051.1, the provisions of Subsections A and B of this Section shall not apply to the municipality to the extent they are in conflict with R.S. 47:2051.1 and any agreement authorized by and entered into pursuant thereto.

(2) If the governing authority of the city of Denham Springs enters an agreement pursuant to R.S. 47:2051.2, the provisions of Subsections A and B of this Section shall not apply to the municipality to the extent they are in conflict with R.S. 47:2051.2 and any agreement authorized by and entered into pursuant thereto.

Acts 1997, No. 1044, §2; Acts 1999, No. 1106, §2; Acts 2003, No. 284, §1, eff. June 10, 2003; Acts 2003, No. 1112, §1, eff. July 2, 2003.



RS 33:462 - Expenditures pursuant to appropriation; warrants

§462. Expenditures pursuant to appropriation; warrants

All expenditures of money for any purpose whatever shall be in pursuance of a specific appropriation made by order and in no other manner and shall be made in accordance with the provisions of R.S. 38:2211 et seq. Every warrant drawn on the treasury shall express on its face to whom issued and for what purpose allowed; and the ordinance authorizing its issue shall be cited by minute book and page, in or upon it.

Acts 1983, No. 132, §1.



RS 33:463 - Annual financial statement

§463. Annual financial statement

The mayor and board of aldermen shall produce an annual financial statement of the municipality in accordance with generally accepted accounting principles. The minutes of the board shall acknowledge that the financial statements have been produced and are available for public inspection. A copy of the annual financial statement shall be transmitted to the legislative auditor within six months of the close of the fiscal year.

Acts 1983, No. 132, §1; Acts 1984, No. 186, §1; Acts 1988, No. 110, §1.



RS 33:481 - Municipalities governed by a special legislative charter; silent charter

PART I-A. SPECIAL LEGISLATIVE CHARTER MUNICIPALITIES

§481. Municipalities governed by a special legislative charter; silent charter

Notwithstanding any other provision of law to the contrary, in any municipality governed by a special legislative charter, if the provisions of the special legislative charter are silent on a particular matter, then the provisions of Part I of Chapter 2 of Title 33 of the Louisiana Revised Statutes of 1950 shall govern. If a conflict exists between the provisions of the special legislative charter and the provisions of Part I of Chapter 2 of Title 33 of the Louisiana Revised Statutes of 1950, then the provisions of the special legislative charter shall govern.

Acts 2010, No. 52, §1, eff. May 26, 2010.



RS 33:501 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

PART II. COMMISSION PLAN

SUBPART A. ADOPTION OF COMMISSION PLAN

§501. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:502 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§502. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:503 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§503. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:504 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§504. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:505 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§505. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:506 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§506. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:507 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§507. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:521 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

SUBPART B. SELECTION OF MUNICIPAL OFFICERS

§521. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:522 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§522. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:523 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§523. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:524 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§524. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:531 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

SUBPART C. FUNCTIONS OF COUNCIL;

MUNICIPAL DEPARTMENTS

§531. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:532 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§532. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:533 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§533. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:534 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§534. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:535 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§535. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:536 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§536. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:537 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§537. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:551 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

SUBPART D. ORDINANCES; FRANCHISES; INITIATIVE

AND REFERENDUM

§551. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:552 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§552. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:553 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§553. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:554 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§554. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:561 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

SUBPART E. OFFICIAL MISCONDUCT

§561. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:562 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§562. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:571 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

SUBPART F. RETURN TO ORIGINAL CHARTER

§571. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:611 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

PART III. COMMISSION AND CITY MANAGER PLAN

SUBPART A. ADOPTION OF COMMISSION-MANAGER PLAN

§611. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:612 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§612. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:613 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§613. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:614 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§614. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:615 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§615. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:621 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

SUBPART B. POWERS OF CITY

§621. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:622 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§622. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:623 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§623. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:624 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§624. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:625 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§625. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:631 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

SUBPART C. SELECTION OF COMMISSION;

SPECIAL ELECTIONS

§631. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:632 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§632. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:633 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§633. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:641 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

SUBPART D. FUNCTIONS OF COMMISSION; ORDINANCES

§641. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:642 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§642. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:643 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§643. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:644 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§644. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:645 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§645. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:646 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§646. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:647 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§647. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:648 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§648. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:649 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§649. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:650 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§650. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:651 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§651. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:652 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§652. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:661 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

SUBPART E. INITIATIVE AND REFERENDUM

§661. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:662 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§662. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:663 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§663. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:664 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§664. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:665 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§665. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:666 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§666. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:667 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§667. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:668 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§668. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:669 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§669. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:670 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§670. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:671 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§671. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:672 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§672. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:673 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§673. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:674 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§674. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:675 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§675. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:681 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

SUBPART F. CITY MANAGER

§681. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:682 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§682. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:683 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§683. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:691 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

SUBPART G. MUNICIPAL DEPARTMENTS

§691. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:692 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§692. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:693 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§693. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:701 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

SUBPART H. APPROPRIATION OF FUNDS

§701. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:702 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§702. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:703 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§703. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:704 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§704. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:705 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§705. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:711 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

SUBPART I. CITY OFFICIALS AND EMPLOYEES

§711. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:712 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§712. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:713 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§713. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:714 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§714. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:715 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§715. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:716 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§716. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:717 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§717. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:718 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§718. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:719 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§719. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:720 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§720. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:721 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§721. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:722 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§722. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:723 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§723. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:724 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§724. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:725 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§725. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:726 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§726. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:727 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§727. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:728 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§728. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:729 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§729. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:730 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§730. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:731 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§731. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:732 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§732. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:733 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§733. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:734 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§734. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:735 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§735. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:736 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§736. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:737 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§737. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:738 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§738. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:739 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§739. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:740 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§740. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:741 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§741. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:742 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§742. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:743 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§743. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:744 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§744. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:745 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§745. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:746 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§746. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:747 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§747. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:748 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§748. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:749 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§749. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:750 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§750. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:761 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

SUBPART J. MUNICIPAL CONTRACTS

§761. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:762 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§762. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:763 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§763. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:764 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§764. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:765 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§765. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:771 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

SUBPART K. PUBLIC IMPROVEMENTS

§771. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:772 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§772. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:773 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§773. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:774 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§774. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:775 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§775. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:776 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§776. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:777 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§777. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:778 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§778. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:779 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§779. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:780 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§780. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:781 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§781. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:782 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§782. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:783 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§783. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:784 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§784. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:785 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§785. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:786 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§786. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:787 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§787. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:788 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§788. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:789 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§789. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:790 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§790. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:791 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§791. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:792 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§792. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:793 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§793. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:794 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§794. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:795 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§795. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:796 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§796. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:811 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

SUBPART L. STREETS, ALLEYS, AND SIDEWALKS

§811. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:812 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§812. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:813 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§813. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:814 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§814. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:815 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§815. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:821 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

SUBPART M. PUBLIC UTILITIES

§821. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:822 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§822. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:823 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§823. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:824 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§824. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:825 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§825. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:826 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§826. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:827 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§827. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:828 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§828. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:829 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§829. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:841 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

SUBPART N. EXPROPRIATION

§841. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:842 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§842. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:843 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§843. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:844 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§844. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:845 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§845. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:851 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

SUBPART O. MUNICIPAL COURTS

§851. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:1181 - Preparation, publication, approval and recording of amendments

PART IV. AMENDMENT OF CHARTER

§1181. Preparation, publication, approval and recording of amendments

When a municipality existing prior to July 29, 1898, and having a population of two hundred thousand or less, which has not come under the provisions of Part I of Chapter 2 of this Title, desires to amend its charter, the same may be done in this way: The municipal governing body may prepare, in writing, the desired amendments, have the same published for three weeks in a newspaper published in the municipality, if there be one, and, if none, then by posting for said time in at least three public places therein; the proposed amendments shall then be submitted to the governor, who shall submit them to the Attorney General for his opinion. If the Attorney General is of the opinion that the proposed amendments are consistent with the constitution and laws of the United States and of this state, including Part I of Chapter 2 of this Title, the Governor shall approve the proposed amendments. If, within thirty days after publication, one-tenth of the electors of the municipality protest against any proposed amendment, the Governor shall not approve the amendment protested against until it is submitted to and ratified by a majority of the electors of the municipality at an election held within sixty days after the protest has been made.

Amendments, when approved by the Governor, shall be recorded at the expense of the municipality, in the office of the Secretary of State and upon the records of the municipal governing body, and, when so recorded, shall have the force and effect of law.

Amended by Acts 1950, No. 205, §1.



RS 33:1181.1 - Amendments to charter; notification of secretary of state

§1181.1. Amendments to charter; notification of secretary of state

Prior to January 1, 1991, and at least thirty days after effecting any amendments to its respective charter, the governing authority of each parish or municipality with a home rule charter or a legislative charter shall file with the secretary of state a copy of its respective charter or the amendments thereto.

Acts 1990, No. 149, §1.



RS 33:1221 - Election of police juries; additional members

PART V. POLICE JURY

§1221. Election of police juries; additional members

A. Except as hereinafter provided in Subsection B of this Section, every parish governing authority in Louisiana organized under the police jury system of government, shall by ordinance, establish the size of their bodies provided that no police jury shall have less than five members nor more than fifteen members, or the number of members authorized for that jury on or before May 13, 1974 whichever is greater; provided, that parishes with a population of ten thousand persons or less may establish the size of the body at not less than three members. Police jurors shall be elected at the state general election and shall serve for terms of four years, except those police jurors elected in the state general election of 1979 shall take office on the first Monday in June, 1980 and shall serve until the second Monday in January 1984. The action of any police jury adding members within the limits specified above prior to the effective date of this Act is hereby ratified.

B. Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.

C. Notwithstanding any provision of this section to the contrary, the police jury of the parish of St. John the Baptist is authorized to increase the number of members of said body by ordinance from nine to ten members; provided, however, that each member serving on said police jury shall represent as nearly as possible an equal number of persons.

D. Notwithstanding any provision of this section to the contrary, the police jury of the parish of Bossier is authorized to increase the number of members of said body by ordinance from eleven to twelve members; provided, however, that each member serving on said police jury shall represent as nearly as possible an equal number of persons.

Amended by Acts 1968, No. 445, §1, emerg. eff. July 20, 1968, at 2:00 P.M.; Acts 1973, No. 130, §1; Acts 1974, No. 11, §1; Acts 1974, No. 421, §1; Acts 1974, No. 500, §1; Acts 1977, No. 117, §1; Acts 1979, No. 755, §1; Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.



RS 33:1221.1 - Rapides Parish Police Jury; terms of members; resignation to qualify for another elected public office

§1221.1. Rapides Parish Police Jury; terms of members; resignation to qualify for another elected public office

A. Police jurors elected in Rapides Parish in September, 1978, shall serve until the second Monday in January, 1984. Successors to the police jurors elected at said election shall serve for terms of four years.

B. Any person elected to the police jury in Rapides Parish in September, 1978, shall submit his resignation from the position as a police juror upon his qualifying as a candidate for another elected public office. The resignation from the position as a police juror shall become effective upon the person taking the oath of office to his newly elected public office, or upon his successor taking office as police juror, whichever is the earlier.

C. Notwithstanding any provision of law to the contrary, where a vacancy occurs due to a person resigning his position as police juror in Rapides Parish in order to qualify as a candidate for another elected office, the election to fill the vacated office shall be conducted on the date of the election for the office for which the person qualifies.

Added by Acts 1978, No. 246, §1.



RS 33:1221.2 - Lincoln Parish governing authority; limitation of number of terms; exclusion of retirement system participation

§1221.2. Lincoln Parish governing authority; limitation of number of terms; exclusion of retirement system participation

Notwithstanding any other provision of law to the contrary, the governing authority of the parish of Lincoln may, by ordinance, limit the number of terms a member thereof may serve, and exclude members thereof from participation in the otherwise applicable public retirement system, subject to approval of a majority of the electors voting at an election held for the purpose.

Acts 1991, No. 829, §1, eff. July 23, 1991.



RS 33:1222 - Repealed by Acts 1968, No. 445, 2, emerg. eff. July 20, 1968, at 2:00 P.M.

§1222. §§1222, 1223 Repealed by Acts 1968, No. 445, §2, emerg. eff. July 20, 1968, at 2:00 P.M.



RS 33:1224 - Police jury may redistrict parish into wards

§1224. Police jury may redistrict parish into wards

The police jury of each parish may redistrict their parish into not more than twelve police jury wards, as the convenience of the people may require. Any such wards shall be compact and contiguous.

Amended by Acts 1968, No. 445, §1, emerg. eff. July 20, 1968, at 2:00 P.M.



RS 33:1225 - Qualifications

§1225. Qualifications

Members of the police juries shall possess the same qualifications at the time of their election as members of the house of representatives and in addition thereto shall not hold or exercise the office of mayor of any municipality having a population of 5000 or more according to the United States census for the year 1960.

Amended by Acts 1962, No. 267, §1.



RS 33:1226 - Organization of police jury; personal responsibility of police jurors

§1226. Organization of police jury; personal responsibility of police jurors

A. Police jurors elected in the state general election of 1983 and thereafter shall on the second Monday in January next succeeding their election meet at the courthouse of their respective parishes, take the oath of office, organize and proceed to the discharge of their duties, and the police jury shall elect a president from their own number. The police jury may also, in its discretion, elect a vice president who shall serve as president in the absence or inability of the president to serve for any reason. If there be, for any cause whatsoever, any failure to organize at the time provided for in this Section, then those who do meet shall fix some other time, not to exceed one month, and cause the members to be notified by the sheriff of such time of meeting, and on that day they shall meet and organize. A majority shall constitute a quorum, and shall organize and proceed to business.

B. No member shall be held personally responsible for performing or failure to perform a ministerial duty incumbent upon him as a police juror where such duties are delegated to him by the police jury as a whole. The provisions of this Sub-section shall not be interpreted to relieve any police juror from liability for negligence from his own tortious acts.

C. Notwithstanding the provisions of R.S. 18:571, R.S. 42:141 or any other provisions of law to the contrary, the governor shall issue commissions to the duly elected police jurors within thirty days prior to the taking of office by the police jurors in their respective parishes.

Amended by Acts 1954, No. 574, §1; Acts 1963, No. 53, §1; Acts 1964, No. 526, §2; Acts 1968, No. 443, §1; Acts 1977, No. 117, §1.



RS 33:1226.1 - Repealed by Acts 1992, No. 439, 1.

§1226.1. Repealed by Acts 1992, No. 439, §1.



RS 33:1227 - Regular meetings

§1227. Regular meetings

Police juries may fix the periods of their respective regular meetings, and meet at any other times which they deem necessary.



RS 33:1228 - Special meetings

§1228. Special meetings

The president of a police jury shall call a meeting of the police jury whenever he is thereto required by twelve inhabitants, freeholders.



RS 33:1229 - Convening police jury when office of president is vacant

§1229. Convening police jury when office of president is vacant

When the police jury has elected a vice-president pursuant to its authority under R.S. 33:1226, the vice-president may convene the police jury whenever the president is absent or unable to serve for any reason. Under such circumstances, the vice-president may convene the police jury in the same manner and for the reasons that the president could himself do. If the police jury has not elected a vice-president under R.S. 33:1226, the clerk of the district court of the parish may convene the police jury whenever there is a vacancy in the office of president, in the same manner and for the reasons that the president could himself do.

Amended by Acts 1963, No. 53, §1.



RS 33:1230 - Notice of meetings

§1230. Notice of meetings

Notice to members shall be necessary only in cases of special meetings.



RS 33:1231 - Resignation of president

§1231. Resignation of president

The president, when desirous of resigning his seat as a member or president, shall tender his resignation to the police jury.



RS 33:1232 - Vice-president or president pro tempore to perform duties of president who does not attend

§1232. Vice-president or president pro tempore to perform duties of president who does not attend

When the police jury has elected a vice-president pursuant to its authority under R.S. 33:1226, the vice-president shall have all the powers and perform all the duties required by law of the president whenever the president does not attend. If the police jury has not elected a vice-president under R.S. 33:1226, whenever the president does not attend, the police jury shall appoint a president pro tempore, from among themselves, who shall have all the powers and perform all the duties required by law of the president. If the police jury has elected a vice-president under the provisions of R.S. 33:1226, whenever the president and vice-president do not attend a duly called meeting of the police jury and there is a quorum of the police jury in attendance, the police jury shall appoint from among themselves, for that meeting only, a president pro tempore who shall have all the powers and perform all the duties required by law of the president.

Amended by Acts 1963, No. 53, §1; Acts 1982, No. 60, §1



RS 33:1233 - Compensation

§1233. Compensation

A.(1) Every parish governing authority in Louisiana organized under the police jury system of government shall, by ordinance approved by a majority of the elected members of the governing authority in open public meeting, after public hearing which has been advertised in the official journal of the parish on at least two separate occasions within a period of fifteen days preceding the open meeting, provide for the method and amount of compensation and mileage to and from the meeting place to be paid the member of the police jury of that parish.

(2)(a) Members of the police juries are authorized to receive compensation not to exceed fifty dollars per day and the same mileage allowance as provided to state elected officials going to and from the courthouses in their respective parishes for every day they are actually employed in the service of the parish and for travel outside of the parish on parish business. Mileage shall be charged for each day of attendance at each session of the police jury to be paid out of funds of the several parishes on the warrant of the president, provided however, that if a juror has use of a parish owned vehicle for the conduct of official business, the mileage compensation shall not be paid.

(b)(i) Police jurors shall not be paid for more than one hundred forty-four days in any one year.

(ii) No police juror shall be compensated for more than twelve meetings per month, or, in lieu of such per diem, the police jury may elect, by a vote of a majority of the elected members, to be paid on a salary basis, in which event the maximum salary allowable shall be one thousand six hundred dollars per month for each member of the police jury. A police jury may provide for an increase in the salary of the police juror serving as president of the police jury in an amount not to exceed four hundred dollars per month more than the salary established for members of the police jury. Such additional salary shall only be payable while a police juror is holding the position of president of the police jury.

(iii) In the event that the police jury elects to go on a salary basis, a police juror who does not attend regular, special, or committee meetings of the police jury may be required to forfeit the sum of twenty-five dollars of said salary for each nonattendance without reasonable excuse.

(iv) The police jury, by majority vote in open session, may determine on an individual basis whether a member had a reasonable excuse for nonattendance at any regular, special or committee meeting of the police jury.

(3) In addition to any other compensation or expense allowance provided by law, each parish governing authority which does not operate under a home rule charter may pay a monthly, itemized expense allowance, not to exceed two hundred dollars per month, to the members of the governing authority as payment for actual expenses incurred in the performance of their duties. Such expense allowance shall be provided upon approval of a majority of the members of the governing authority after public hearing.

B. In lieu of the provisions of Subsection A of this Section, each member of the governing authority of East Baton Rouge Parish may be empowered to receive a travel allowance for in-parish travel which includes payment for a combination of travel and car allowance of a maximum of eight hundred dollars per month for each member. Such allowance shall be provided upon approval of a majority of the members of the local governing body after public hearing.

Amended by Acts 1950, No. 78, §1; Acts 1952, No. 287, §1; Acts 1956, No. 187, §1; Acts 1965, No. 95, §1; Acts 1966, No. 92, §1; Acts 1966, No. 360, §1; Acts 1968, No. 417, §1; Acts 1970, No. 560, §1; Acts 1972, No. 344, §1; Acts 1973, No. 140, §1; Acts 1974, No. 474, §1; Acts 1976, No. 625, §1; Acts 1977, No. 82, §1; Acts 1978, No. 375, §1; Acts 1980, No. 526, §1. Acts 1984, No. 896, §1; Acts 1985, No. 236, §1, eff. July 6, 1985; Acts 1993, No. 423, §1; Acts 1995, No. 964, §1; Acts 1997, No. 1159, §1, eff. July 14, 1997; Acts 2008, No. 356, §1.



RS 33:1234 - Payment of official expenses

§1234. Payment of official expenses

A.(1) Police juries may pay the official expenses of any officer or member thereof, when such expenses have been incurred on trips outside of the parish on official business authorized by the police jury.

(2) Payment of official expenses herein authorized shall be made only upon presentation of itemized expense accounts showing the nature of the expenses, the place visited, and the purpose of the trip.

B.(1) The parish governing authority of East Baton Rouge Parish may pay the official expenses, not to exceed two hundred dollars per month, of any officer or member thereof, when such expenses have been incurred on official business authorized by the parish governing authority.

(2) Payment of official expenses herein authorized shall be made only upon presentation of itemized expense accounts showing the nature of the expenses, including, if applicable, the place visited and the purpose of the trip.

Acts 1993, No. 423, §1.



RS 33:1235 - Penalty for failure to perform duties

§1235. Penalty for failure to perform duties

If the president of a police jury fails to perform any of the duties imposed on him by law, without reasonable excuse, he shall forfeit the sum of twenty-five dollars for each failure, to be recovered before any court of competent jurisdiction by motion of the parish attorney, after three days notice; and if any member of the police jury fails to attend any meeting, after being duly notified, or without notice if at a regular session, such member, if he has no reasonable excuse, shall forfeit the sum of ten dollars, to be recovered as above. Such forfeitures shall be paid into the parish treasury.



RS 33:1236 - Powers of parish governing authorities

§1236. Powers of parish governing authorities

The police juries and other parish governing authorities shall have the following powers:

(1) To make regulations for their own government.

(2)(a) To regulate the proportion and direction, the making and repairing of the roads, bridges, causeways, dikes, dams, levees and highways when, in the opinion of the police jury, such work will further the best interests of the parish and the parish road system;

(b) To provide for the graveling of school bus turnarounds when requested to do so by the parish school board, without the necessity of the parish school board furnishing materials or contributing funds to the police jury for such purpose if it is determined by the police jury to be in the best interest of the parish and the parish road system. Provided, however, that nothing herein shall prohibit parish school boards from providing gravel or contributing funds to the local governing authority for the graveling of school bus turnarounds; and in addition,

(c) The police juries may, upon request of the governing authority of any incorporated municipality, perform all or any part of the repair, maintenance and care of roads, streets, alleys, bridges and culverts and other drainage facilities, situated within and under the jurisdiction of such incorporated municipality, and may expend for such purposes any funds made available to them for road purposes. Police juries may maintain private driveways within the right of way of a public road or highway owned by the parish when such maintenance serves a public purpose, but only to repair damage done by the public.

(3) To regulate the clearing of the banks of rivers and natural drains; for the clearing of the banks of the Mississippi River and all other navigable streams and natural drains for the purpose of securing a free passage for boats and other water crafts, and for logs and timber; to make regulations to prevent the introduction into and propagation in all such streams and natural drains of aquatic plants and other vegetation which can in any manner impede or obstruct navigation of boats and all other water craft or the towing of logs and timber, as well as to prevent the passing from one stream to another (though one or both of such streams be or be not navigable) of all such aquatic plants and vegetation; to build dams to prevent the passage or encroachment of salt water from the Gulf of Mexico or any bays, inlets, or streams connected therewith, into fresh water streams, when such salt water shall be found injurious to property.

(4) To regulate the form and height of inclosures or fences, whenever they may think proper to require the proprietors to inclose any ground.

(5) To pass all ordinances and regulations in relation to the marking, the sale, destruction of cattle in general and especially of wild cattle which are not marked and also of horses and mules; and to take any measure concerning the policing of livestock in general in all the cases not provided for by law; to fix the time in which livestock may be suffered to rove in the parishes of this state, where that custom prevails, so that such roving may not be detrimental to the crops; to determine what animals shall not be suffered to rove, and in what cases they may lawfully be killed.

(6) To regulate the policing of taverns and houses of public entertainment and shops for retailing liquors in their respective parishes, and to impose whatever parish tax they may see fit on all keepers of billiard tables and grog shops and on all hawkers, peddlers and trading boats.

(7) To levy such taxes as they may judge necessary to defray the expenses of their respective parishes.

(8) The police juries shall have the exclusive privilege of establishing ferries and toll bridges within their respective limits, of fixing the rates of ferriage and toll to be charged thereon, and of generally regulating the policing of the same. This privilege shall not extend to any ferries or bridges already established, until the expiration of their charters; nor to any ferries or bridges within the control of municipal corporations, save and except with the consent and approval of the council of the municipal corporation who may waive their jurisdiction in favor of the police juries; but no toll shall ever be charged on such bridge, and said police juries may lease the ferries within their respective parishes for any number of years, not to exceed five years, and the lessees of said ferries shall give bond and security annually, payable to the president of the police jury, in such sum as may be required, for the faithful performance of their duties as public ferrymen.

(9) To appoint a treasurer for the parish.

(10) To appoint all officers necessary to carry into execution the parish regulations, and to remove them from office.

(11) To provide for the support of the poor and necessitous within their respective parishes by taxation or otherwise; the powers granted under this Paragraph (11) shall include, but not be limited to the following powers:

(a) For the assistance of the unskilled poor; low-income persons; disadvantaged persons; unemployed persons; students from low-income families; the chronically unemployed poor; geographic areas having large concentrations or proportions of such persons; and rural areas having substantial migration to urban areas, appropriately focused to assure that work and training opportunities are extended to the most severely disadvantaged persons who can be reasonably expected to profit from the opportunities presented, and which are supported by specific commitments of cooperation from private and public employers; by all appropriate programs, activities, means or methods including, but not limited to the following:

(i) Day care and preschool activities;

(ii) Special, remedial and other noncurricular assistance to elementary and secondary school age children, including precollege assistance;

(iii) Literacy courses and other adult basic education programs;

(iv) Legal advice and representation, where other adequate representation cannot be found;

(v) Specialized and comprehensive neighborhood health services programs, including alcoholism programs; and including operation of health services physical facilities;

(vi) Emergency food and medical assistance to prevent starvation and counteract malnutrition;

(vii) Family planning and assistance therein by all appropriate means, in a manner consistent with individual moral, philosophical, and religious beliefs;

(viii) Programs to provide employment for persons over fifty-five, and services and recreation for persons age sixty and over, including establishment of recreation and service centers run by the elderly themselves;

(ix) Neighborhood centers controlled by neighborhood residents providing a variety of appropriate service and activities, including those described elsewhere in this listing as determined by the residents;

(x) Neighborhood organization and improvement programs;

(xi) Poor people's cooperatives; including credit unions and consumer cooperatives as well as usual types of producer, marketing, and distributing cooperatives;

(xii) Consumer education;

(xiii) Housing development and services organizations, including development of programs and services, under other federal housing legislation, for needy tenants and homeowners, but not including mortgage loans and long-term capital financing;

(xiv) Employment and manpower training;

(xv) Youth employment and activities;

(xvi) Individual and family counseling and referral to other local services;

(xvii) Cash grant and loan assistance to poor individuals and families to meet immediate needs;

(xviii) Voter education, but not including actual assistance in voting or registering to vote;

(xix) Assistance to small neighborhood businesses of the poor or disadvantaged;

(xx) Agricultural assistance in rural area;

(xxi) Economic development activities;

(xxii) Training and technical assistance to carry out any of the projects in Items (i) through (xxi) of this Subparagraph;

(xxiii) Planning and development of any of the projects in Items (i) through (xxii) of this Subparagraph;

(xxiv) Evaluation of any of the projects in Items (i) through (xxiii) of this Subparagraph;

Provided, however, nothing herein provided shall extend or restrict, or have any effect upon any powers of expropriation by a municipality.

(b) To receive and administer funds from the United States under the Economic Opportunity Act of 1964 of the United States, and any amendments thereto including Public Law 90-222 of December 23, 1967*; funds and contributions from private or local sources; a parish; or the State of Louisiana, to be used pursuant to the purposes and provisions of this section.

(c) To transfer any funds received in accordance with the preceding paragraph, and in further pursuance of such purposes; to delegate appropriate powers to other agencies, and to enter into appropriate agreements and commitments with the United States and/or any of the several agencies thereof as may be necessary or appropriate in the exercise of the powers granted in this section.

(d) To avail itself of the provisions and authority established and granted in R.S. 33:1321 through 1332, both inclusive, in the exercise of the powers herein granted.

(e) To act as and perform the functions of a Community Action Agency under the terms and provisions of the Economic Opportunity Act of 1964, of the United States, and amendments thereto.

(12) To cause to be opened in any town, suburb, or other place divided into house lots, or when a point of land on the Mississippi or other water course is divided among the several proprietors, such ancient natural drains as have been obstructed by the owners of the adjacent lands, and to prescribe the mode to be observed in that respect; to cause any water course which is not navigable to be filled up for the purpose of carrying the public highways over the same; provided that no injury be thereby occasioned to the neighboring inhabitants; and whenever an application is made by more than twelve inhabitants of a town, suburb, or other place divided into house lots, or when a point of land on the Mississippi or other water course is divided among several proprietors, and it is found necessary to dig one or more common draining ditches, the juries may ordain that the ditches be dug at the expense of the owners of the lots, and that the expenses be borne by a contribution among the owners, to be levied in such manner as the jury shall prescribe; saving to individuals or persons aggrieved the right of complaining for the making or opening of such natural or artificial drainings when unnecessary or harmful to them.

(13) To construct and maintain drainage, drainage ditches, and drainage canals; to open any and all drains which they may deem necessary and to do and perform all work in connection therewith; to cut and open new drains, ditches and canals, to acquire lands for necessary public purposes, including rights of way, canals and ditches by expropriation, purchase, prescription or by donation; to enter into contracts for the construction of such drainage works, and to purchase machinery and have the work performed under their own supervision; to allocate, use and expend the general alimony of the parish for any of the above purposes; to incur debt and issue bonds for drainage and drainage canals in the manner provided for by Subtitle II of Title 39; and use such other funds as may be legally expended for such purposes; to levy taxes for the maintenance of said drainage works in the manner provided for and under the authority of Article X, Section 10 of the Constitution of Louisiana, as amended, and to construct any works and do any and all things necessary to effect proper drainage and carry this Paragraph into effect; to enter into contracts or agreements, under such terms and conditions as may be mutually agreeable with the State of Louisiana, through the Department of Public Works for the securing of State aid for the purposes herein authorized; to cooperate and participate in any State or Federal aid program which may now exist or which may hereafter come into effect under any State or Federal law. Police juries shall open all natural drains which they deem necessary in their respective parishes and shall perform all work connected therewith, which they may deem necessary to make the opening of natural drains effective. They may perform all other acts necessary to fully drain all the land in their respective parishes and maintain such drainage when established. This Paragraph is intended to furnish additional means whereby parishes in the State of Louisiana may accomplish the objects and purposes herein referred to, and shall be liberally interpreted.

(14) To adopt such ordinances and regulations as they deem necessary to prevent and punish the intentional unauthorized entry upon or in any structure, watercraft, or movable and to prevent and punish the intentional entry upon immovable property when the offender knows the entry is unauthorized or when the entry is under circumstances where the offender reasonably should know that the entry is unauthorized. The maximum fine or imprisonment which may be imposed under any ordinance or regulation adopted pursuant to this Paragraph shall not exceed the pertinent maximum fine or imprisonment which may be imposed under R.S. 14:63 or 63.12, whichever is appropriate.

(15) To grant permission and to determine the rate of toll to be demanded by persons desiring to build a bridge or make a turnpike road; but in no case shall the police jury grant the right of toll for more than ten years.

(16) To enact ordinances and regulations, not inconsistent with the laws and constitution of the United States, nor of this state, to protect their respective parishes against the introduction of every kind of contagious disease.

(17) To sue any person for whose account levees, roads, etc., may have been made or repaired at the expense of the parish, and to obtain the reimbursement of said amount, by privilege on the land subject to the works.

(18) To appoint parish syndics, and overseers of roads and levees, at any regular meeting, by a majority of the votes present, and whether a quorum is in attendance or not.

(19) To lease to the bidder for the shortest time, not exceeding ten years, any tract of land within the limits of their respective parishes, given by the general government to the State for the use of schools, and upon which a levee is necessary, as well for its own protection as for that of the adjoining lands; the only consideration of said lease to be making and keeping in repair the necessary levee by the lessee, for the whole term of his lease.

(20) To pass all ordinances and regulations which they deem necessary to govern and regulate the laying out of subdivisions, resubdivisions, roads, streets, alleys, ways, subways, viaducts, bridges, parks, parkways, boulevards, playgrounds, community centers and other public buildings, grounds, or improvements, and the location, re-location, widening, removal, vacation or extension or other improvements of such existing public works; the platting of land into lots, roads, streets, and other dedicated or private ways; the location, re-location, development, routing, and re-routing of transit and transportation lines, which in the opinion of the police jury are in the interest of the systematic planning of the parish.

(21)(a)(i) To pass ordinances to compel property owners to cut grass and obnoxious weeds on their property, including property with structures located thereon. If the owners of lots located within subdivisions outside municipalities in the parish fail to cut and remove such grass and weeds when requested to do so, within fifteen days after receipt of a registered or certified letter by the police jury of said parish, the police jury shall have authority to have such grass and weeds cut and removed and to charge the property owners therefor in accordance with regulations adopted by the police jury. Upon failure of any such property owner to pay the charges, the police jury may file a certified copy of said charges with the recorder of mortgages, and the same, when so filed and recorded, shall operate as a lien and privilege in favor of the parish against the property on which said weeds and grass were cut and removed. The lien and privilege granted under this Paragraph, when recorded within sixty days from the date of completion of the cutting or removal, shall have the same ranking as an ad valorem tax lien on immovable property as provided in R.S. 9:4821(1). Parishes may, at their option, pass ordinances to add grass cutting charges as heretofore enumerated to the annual ad valorem tax bill of the property involved if the charges remain unpaid; the ad valorem tax lien imposed thereby and such rights attendant thereto shall coexist with those granted under this Item.

(ii) The governing authority of St. John the Baptist Parish may adopt ordinances to compel property owners to cut grass and obnoxious weeds on their property. If the owners of vacant lots outside municipalities in the parish fail to cut and remove such grass and weeds when requested to do so, within fifteen days after receipt of a registered or certified letter by the governing authority, the governing authority shall have authority to have such grass and weeds cut and removed and to charge the property owners therefor in accordance with regulations adopted by the governing authority. Upon failure of any such property owner to pay the charges, the governing authority may file a certified copy of said charges with the recorder of mortgages, and the same, when so filed and recorded, shall operate as a lien and privilege in favor of the parish against the property on which said weeds and grass were cut and removed. The lien and privilege granted under this Paragraph, when recorded within sixty days from the date of completion of the cutting or removal, shall have the same ranking as an ad valorem tax lien on immovable property as provided in R.S. 9:4821(1). The governing authority may adopt ordinances to add grass cutting charges as heretofore enumerated to the annual ad valorem tax bill of the property involved if the charges remain unpaid; the ad valorem tax lien imposed thereby and such rights attendant thereto shall coexist with those granted under this Item.

(b)(i) The governing authority of the parish of Jefferson and of any parish with a population of not less than thirty-five thousand eight hundred persons and not more than thirty-nine thousand persons according to the latest federal decennial census may enact ordinances regulating or prohibiting the growth or accumulation of grass, obnoxious weeds, or other deleterious or unhealthful growths, trash, debris, refuse, or discarded or noxious matter.

(ii) In the exercise of the authority herein granted, the parish governing authority may, among other things, but not by way of limitation, require or compel property owners to cut or remove such grass, obnoxious weeds, or other deleterious or unhealthful growths, trash, debris, refuse, or discarded or noxious matter on their property.

(iii) If the owner of any lot located within recognized subdivisions outside municipalities in the parish fails to cut or remove such matter when requested to do so by the governing authority, within fifteen days after receipt of such request or notice by a registered or certified letter or other adequate notice, the governing authority may have such matter cut or removed and may charge such property owner in accordance with regulations adopted by the governing authority.

(iv) Upon failure of any such property owner to pay the charges, the governing authority may file a certified copy of said charges with the recorder of mortgages, and the same, when so filed and recorded, shall operate as a lien and privilege in favor of the parish against the property on which said matter was cut or removed. In the parish of Jefferson and in any parish with a population of not less than thirty-five thousand eight hundred persons and not more than thirty-nine thousand persons according to the latest federal decennial census, the lien and privilege granted under this Paragraph, when recorded within sixty days from the date of completion of the cutting or removal, shall have the same ranking as an ad valorem tax lien on immovable property as provided in R.S. 9:4821(1).

(v) The parish may, at its option, enact ordinances to add cutting and removal charges to the annual ad valorem tax bill of the property involved. In the parish of Jefferson and in any parish with a population of not less than thirty-five thousand eight hundred persons and not more than thirty-nine thousand persons according to the latest federal decennial census, if such charges are unpaid, the ad valorem tax lien imposed thereby and such rights attendant thereto shall coexist with those granted under Paragraph (21)(b)(iv) of this Section.

(vi) In the event that such ordinances are enacted, the sheriff effecting collection shall be reimbursed by the governing authority for an amount equal to fifteen percent of the amount of such charges actually collected from the property owner. This collection charge shall be in addition to such charges and shall also be added to the ad valorem tax bill of the property involved.

(vii) In the exercise of the authority herein granted to the parish of Jefferson and to any parish with a population of not less than thirty-five thousand eight hundred persons and not more than thirty-nine thousand persons according to the latest federal decennial census, the respective parish shall be the sole and proper defendant in any action, authorized by law, to contest the addition of such charges to the ad valorem tax bill of the property involved.

(viii) Repealed by Acts 1989, No. 164, §2.

(c) The provisions of Subparagraph (21)(a) of this Section shall not apply to the parishes of Grant and Vernon.

(d)(i) The governing authority of the parish of Assumption may enact ordinances regulating or prohibiting the growth or accumulation of grass, obnoxious weeds, or other deleterious or unhealthful growths, trash, debris, refuse, or discarded or noxious matter.

(ii) In the exercise of the authority herein granted, the parish governing authority may, among other things, but not by way of limitation, require or compel property owners to cut or remove such grass, obnoxious weeds, or other deleterious or unhealthful growths, trash, debris, refuse, or discarded or noxious matter on their property.

(iii) If the owner of any residential property, as defined by the parish governing authority, outside municipalities in the parish fails to cut or remove such matter when requested to do so by the governing authority, within fifteen days after receipt of such request or notice by a registered or certified letter or other adequate notice, the governing authority may have such matter cut or removed and may charge such property owner in accordance with regulations adopted by the governing authority.

(iv) Upon failure of any such property owner to pay the charges, the governing authority may file a certified copy of said charges with the recorder of mortgages, and the same, when so filed and recorded, shall operate as a lien and privilege in favor of the parish against the property on which said matter was cut or removed.

(v) The parish may enact ordinances to add cutting and removal charges to the annual ad valorem tax bill of the property involved.

(e)(i) The governing authorities of the parishes of St. Martin and Ouachita may enact ordinances regulating or prohibiting the growth or accumulation of grass, noxious weeds, or other deleterious or unhealthful growths, trash, debris, refuse, or discarded or noxious matter.

(ii) In the exercise of the authority herein granted, the parish governing authority may, among other things, but not by way of limitation, require or compel property owners to cut or remove such grass, noxious weeds, or other deleterious or unhealthful growths, trash, debris, refuse, or discarded or noxious matter on their property.

(iii) If the owner of any property in the parish located outside any municipality but within a subdivision or in a clearly established residential area on a state highway or a parish road fails to cut or remove such matter when requested to do so by the governing authority within fifteen days after receipt of such request or notice by a registered or certified letter or other adequate notice, the governing authority may have such matter cut or removed and may charge such property owner in accordance with regulations adopted by the governing authority.

(iv) Upon failure of any such property owner to pay the charges, the governing authority may file a certified copy of said charges with the recorder of mortgages, and the same, when so filed and recorded, shall operate as a lien and privilege in favor of the parish against the property on which said matter was cut or removed. The lien and privilege granted under this Paragraph, when recorded within sixty days from the date of completion of the cutting or removal, shall have the same ranking as an ad valorem tax lien on immovable property as provided in R.S. 9:4821(1).

(v) The parish may enact ordinances to add cutting and removal charges to the annual ad valorem tax bill of the property involved. If such charges are unpaid, the ad valorem tax lien imposed thereby and such rights attendant thereto shall coexist with those granted under Item (iv) of this Subparagraph.

(f)(i) If property, which may be subject to a lien and privilege granted in favor of a parish under this Paragraph, is owned in indivision and the owners in indivision, with their proportionate share in the property, are listed separately by the tax assessor on the ad valorem tax roll for the parish, then the notice to cut and remove such grass and weeds under this Paragraph shall be sent to each owner in indivision and shall list the proportionate share of such charges due by that owner.

(ii) Upon failure of each owner in indivision to pay his proportionate share of the charges incurred by the parish in cutting and removing such grass and weeds, that part of the property for which the charges are not paid shall be subject to a lien and privilege in favor of the parish as provided in this Paragraph.

(iii) Upon payment by an owner in indivision of his proportionate share listed on the ad valorem tax roll for the parish of the charges incurred under this Paragraph, and after certification of such proportionate interest by the assessor, the lien and privilege granted under this Paragraph shall be removed from the proportionate interest of the paying owner in indivision. If outstanding charges levied under this Paragraph are added to the annual ad valorem tax bill, the proportionate payment by the paying owner in indivision shall be reflected on the bill and his interest in the property free of such charge shall be distinguished on the tax bill.

(iv) Notice of the lien and privilege required herein shall be made upon the owners in indivision at their actual address or the last known address listed to the tax rolls of the parish.

(g)(i) The governing authority of the city of Westwego may enact ordinances which require that community services be performed by persons who allow weeds, grass, or other noxious growths to accumulate on their property thereby allowing the property to degrade to a deplorable condition which endangers the health and safety of humans and pets.

(ii) City law enforcement authorities shall have the authority to enforce such ordinances, including the authority to issue summons for violations of such ordinances. The mayor's court located within the city of Westwego shall have jurisdiction to hear cases relative to such violations and to impose penalties for such violations in accordance with applicable ordinances.

(iii) The offender shall be cited for the offense by means of summons as provided by ordinance.

(iv) Whoever violates the provisions of this Subparagraph shall:

(aa) Upon first conviction be sentenced to serve ten hours of community service on his property or in a work detail as approved by the court.

(bb) Upon second conviction be sentenced to serve twenty hours of community service on his property or in a work detail as approved by the court.

(cc) Upon third or subsequent conviction be sentenced to serve fifty hours of community service on his property or in a work detail as approved by the court, or any combination of the aforementioned penalties.

(v) The court may require an individual convicted of a violation of this Subparagraph to remove the weeds, grass, or other noxious growths which have accumulated on his property in disregard of the health and safety of others in lieu of or in addition to the penalties prescribed in this Subparagraph.

(h)(i) Notwithstanding the provisions of Item (a)(i) of this Paragraph, the governing authority of the parish of East Baton Rouge is authorized to pass ordinances to compel property owners to cut grass and obnoxious weeds on their property, including property with structures located thereon. If the owners of lots located within subdivisions outside municipalities in the parish fail to cut and remove such grass and weeds when requested to do so, within fifteen days after receipt of a registered or certified letter by the governing authority of the parish, the governing authority of the parish shall have authority to have such grass and weeds cut and removed and to charge the property owners therefor in accordance with regulations adopted by the parish governing authority. However, if the registered or certified letter is returned as undeliverable or as not accepted, no such work shall begin and the governing authority of the parish shall make an additional request of such property owners by regular mail. If the property owners fail to cut and remove such grass and weeds within fifteen days after the mailing of such request by the governing authority of the parish, the governing authority shall have authority to have such grass and weeds cut and removed and to charge the property owners as provided in this Item.

(ii) Upon failure of any such property owner to pay the charges due pursuant to the provisions of this Subparagraph, the governing authority of the parish of East Baton Rouge may file a certified copy of the charges with the recorder of mortgages, and the copy, when so filed and recorded, shall operate as a lien and privilege in favor of the parish against the property on which the weeds and grass were cut and removed. The lien and privilege granted under this Item, when recorded within sixty days from the date of completion of the cutting or removal, shall have the same ranking as an ad valorem tax lien on immovable property as provided in R.S. 9:4821(1). The governing authority of the parish may, at its option, pass ordinances to add grass cutting charges as provided in this Subparagraph to the annual ad valorem tax bill of the property involved if the charges remain unpaid.

(22) To pass ordinances, prohibiting or regulating the storage of dynamite or other explosives within the parish.

(23) To pass ordinances providing for the control, supervision and regulation of tourist courts or tourist camps, and providing regulations for their operation.

(24) To pass ordinances providing for the control, supervision, regulation and operation of soft drink stands, sandwich stands, and all such similar places that furnish curb service or service in lots or parking places, including ordinances either regulating or prohibiting the operation of loud speakers.

(25) To pass ordinances providing penalties for violations of any ordinances adopted on any of the above subjects, said penalties not to be inconsistent with penalties authorized by existing laws.

(26) Whenever in their judgment it is to the manifest interest of the public in general, and in order to facilitate the construction, maintenance and operation of canals, or portions of canals, or a branch of a canal, to be constructed by or under the authority of the United States for the purpose of transportation, and for the construction and improvement of the Inland Waterway Channel, known as the "Intercoastal Canal", to expropriate in the same manner and under the same limitation as expropriation of rights of way for public road purposes rights of way for the canals, when the owner or owners of the lands, in their respective parishes, through which lands the canals are projected and for which the rights of way are needed, shall, from disagreement in price, or any cause whatever refuse to convey the rights of way to the United States.

Upon the acquisition of title to rights of way, the police juries shall thereupon execute to the United States and deliver to their authorized agent, a deed of donation of the rights of way, reciting the proceedings relative to the acquisition of the title. The deed of donation shall convey to the United States a good and absolute title to the rights of way against all persons whatsoever.

To donate to the United States any real property, which it may own or in which it may have any interest, for the purpose of the erection and construction thereon of public buildings which the United States may propose and agree to erect and construct. The police juries may warrant the title to the property, which may be so donated to the United States.

(27) To levy a tax not to exceed three (3) mills for the creation and support of public health centers in the parish; provided that the rate, purpose and duration of said tax shall be submitted to the resident property taxpayers qualified to vote in the parish in which the tax is to be levied, and, a majority vote of those voting, in number and amount, shall have voted in favor thereof; all in accordance with the authority of Article X, Section 10 of the Louisiana Constitution of Louisiana.

(28) To enact ordinances regulating the traffic on all public roads outside of incorporated municipalities and within recognized subdivisions other than state constructed and maintained streets and highways, including but not by way of limitation the right to establish speed limits and speed zones, to regulate the parking of vehicles, to establish rules and regulations for the movement of traffic, including the designation of one-way streets, and for such other similar rules and regulations; provided that insofar as such ordinances may affect state highways they shall not be in conflict with any rules and regulations established by the legislature for the use of highways forming part of the state highway system.

(29) The governing authority of the parish in which the state capitol is located may enact ordinances regulating the construction, maintenance, repair and condemnation of buildings, dwellings and other structures, and to enact ordinances establishing building regulations. Such ordinances may provide for the regulation of the business of wiring buildings for conducting electric current into and through the same; regulation of the business of plumbing; and regulation of all aspects of construction, maintenance, repair and condemnation. Said authority may by ordinance prescribe rules and regulations for persons, firms or corporations engaged in the business of providing electrical, plumbing and construction work, and said authority may provide for the issuance of permits and adoption of codes for all such work. All such codes shall include, among other things, provision for the employment of inspectors to enforce and carry out the provisions thereof, and all such ordinances, rules, regulations, permits and codes shall be effective within or without recognized subdivisions of the parish outside of incorporated municipalities of said parish.

(30)(a)(i) To enact ordinances regulating or prohibiting the storing or abandoning of trash, debris, junk, wrecked or used automobiles, or motor vehicles, or any part or parts thereof, or any other junk, discarded or abandoned machinery or other metal, tin, or other discarded items, on any vacant lot, or any portion of any occupied lot, neutral ground or sidewalk, within recognized subdivisions of the parish.

(ii) In the exercise of the authority herein granted, the governing authority, among other things, but not by way of limitation, may require that any vacant lot, or portion of any occupied lot, used for storing of junk, or other matter herein listed, shall be surrounded or enclosed by a board fence or other enclosure.

(b)(i) In the exercise of the authority granted herein, the governing authority of the parishes of Jefferson, Ouachita, Calcasieu, Ascension, and St. Tammany and of parishes with a population of not less than thirty-five thousand eight hundred persons and not more than thirty-nine thousand persons according to the latest federal decennial census may require or compel property owners to remove trash, debris, junk, wrecked or used automobiles, or motor vehicles, or any part or parts thereof, or any other junk, discarded or abandoned machinery or other metal, tin, or other discarded items on their property, when such items are being stored or kept in violation of any zoning or other regulatory ordinance.

(ii) If the owner of any such lot located within recognized subdivisions outside municipalities in the parish fails to remove any such item or items when requested to do so by the governing authority, within fifteen days after receipt of such request or notice by a registered or certified letter or other adequate notice, the governing authority may have such trash, debris, junk, or wrecked or used automobiles, motor vehicles, or any part or parts thereof, or any other junk, discarded or abandoned machinery, or other metal, tin, or other discarded items removed and may charge the property owner therefor in accordance with regulations adopted by the governing authority.

(iii) Upon failure of any such property owner to pay the charges, the governing authority may file a certified copy of the charges with the recorder of mortgages, and the copy when so filed and recorded, shall operate as a lien and privilege in favor of the parish against the property from which the items were removed. In the parishes of Jefferson, Ascension, and St. Tammany and in any parish with a population of not less than thirty-five thousand eight hundred persons and not more than thirty-nine thousand persons according to the latest federal decennial census, the lien and privilege granted under this Paragraph, when recorded within sixty days from the date of completion of the removal of the items, shall have the same ranking as an ad valorem tax lien on immovable property as provided in R.S. 9:4821(1).

(iv) The parish may, at its option, enact ordinances to add the removal charges to the annual ad valorem tax bill of the property involved. In the parishes of Jefferson, Ascension, and St. Tammany and in any parish with a population of not less than thirty-five thousand eight hundred persons and not more than thirty-nine thousand persons according to the latest federal decennial census, if such charges are unpaid, the ad valorem tax lien imposed thereby and such rights attendant thereto shall coexist with those granted under Item (iii) of this Subparagraph.

(v) In the event that such ordinances are enacted, the sheriff effecting collection shall be reimbursed by the governing authority for an amount equal to fifteen percent of the amount of such charges actually collected from the property owner. This collection charge shall be in addition to such charges and shall also be added to the ad valorem tax bill of the property involved.

(vi) In the exercise of the authority herein granted to the parishes of Jefferson, Ascension, and St. Tammany and to any parish with a population of not less than thirty-five thousand eight hundred persons and not more than thirty-nine thousand persons according to the latest federal decennial census, the respective parish shall be the sole and proper defendant in any action, authorized by law, to contest the addition of such charges to the ad valorem tax bill of the property involved.

(c) The governing authority of the parish of Ouachita shall have the power to enact ordinances regulating or prohibiting the storing or abandoning of trash, debris, junk, wrecked or used automobiles or motor vehicles, or any part or parts thereof, or any other junk discarded or abandoned machinery, or other metal, tin, or other discarded items on any property within the parish of Ouachita and outside of recognized municipalities therein.

(d)(i) The governing authority of the parish of St. Martin shall have the power to enact ordinances regulating or prohibiting the storing or abandoning of trash, debris, junk, wrecked or used automobiles or motor vehicles, or any part or parts thereof, or any other junk, discarded or abandoned machinery, or other metal, tin, or other discarded items on property located within the parish and outside of any municipality but within a subdivision or in a clearly established residential area on a state highway or a parish road.

(ii) In the exercise of the authority granted herein, the governing authority of the parish of St. Martin may require or compel property owners to remove trash, debris, junk, wrecked or used automobiles, or motor vehicles, or any part or parts thereof, or any other junk, discarded or abandoned machinery or other metal, tin, or other discarded items on their property when such items are being stored or kept in violation of any zoning or other regulatory ordinance.

(iii) If the owner of any such property located in the parish outside any municipality but within a subdivision or in a clearly established residential area on a state highway or parish road fails to remove any such item or items when requested to do so by the governing authority, within fifteen days after receipt of such request or notice by a registered or certified letter or other adequate notice, the governing authority may have such trash, debris, junk, or wrecked or used automobiles, motor vehicles, or any part or parts thereof, or any other junk, discarded or abandoned machinery, or other metal, tin, or other discarded items removed and may charge the property owner therefor in accordance with regulations adopted by the governing authority.

(iv) Upon failure of any such property owner to pay the charges, the governing authority may file a certified copy of said charges with the recorder of mortgages, and the same when so filed and recorded shall operate as a lien and privilege in favor of the parish against the property of which said items were removed. Such lien and privilege, when recorded within sixty days from the date of completion of the removal of the items, shall have the same ranking as an ad valorem tax lien on immovable property as provided in R.S. 9:4821(1).

(v) The parish may, at its option, enact ordinances to add the removal charges to the annual ad valorem tax bill of the property involved. If such charges are unpaid, the ad valorem tax lien imposed thereby and such rights attendant thereto shall coexist with those granted under Item (iv) of this Subparagraph.

(31)(a) Except as provided in Subparagraph (b) of this Paragraph, to enact ordinances to require, prohibit, or regulate the destruction, disposal, or burning of trash, garbage, leaves, limbs and branches, or debris of any kind and to regulate dumping and the use of borrow pits for sanitary fill. However, no parish or municipality shall engage in any regulation of the generation, transportation, and/or disposal of hazardous wastes other than the initial siting of facilities pursuant to general land use planning, zoning, or solid waste disposal ordinances.

(b)(i) No ordinance shall prohibit any person from burning trees, brush, grass, or other vegetable matter in any parish having a population of ninety thousand or less, provided the location of the burning is not within the territorial limits of a city or town or is not adjacent to a city or town in such proximity that the ambient air of the city or town will be affected by smoke from the burning.

(ii) Notwithstanding any other provision of law to the contrary, no burning of trees, brush, grass, or other vegetable matter authorized by this Subparagraph shall be allowed if the emission of smoke from the burn passes onto or across a public road creating a traffic hazard due to impairment of visibility, as defined by rule or regulation of the Louisiana Department of Environmental Quality, or which intensifies an existing traffic hazard.

(iii) Notwithstanding any provision of this Subparagraph or any other law to the contrary, in a parish having a population of ninety thousand persons or fewer according to the most recent federal decennial census, an ordinance may prohibit any person from burning trees, brush, grass, or other vegetable matter and otherwise regulate burning of flammable material when the fire danger rating for the area is high, as defined by rules adopted by the Department of Agriculture and Forestry, or is predicted to be at such level, and for a reasonable time period thereafter. The Department of Agriculture and Forestry shall adopt emergency rules providing for such definition immediately after June 15, 2006, and shall adopt permanent rules therefor not later than December 31, 2006. An ordinance adopted pursuant to this Item shall not apply to prescribed burns by the Department of Agriculture and Forestry, by those trained and certified by the Department of Agriculture and Forestry, or by those who conduct prescribed burning as a "generally accepted agriculture practice" as defined by the Louisiana Right to Farm Law (R.S. 3:3601 et seq.).

(32) To operate an ambulance service in its own capacity as governing authority or to contract for the operation of such service by others and to regulate and subsidize the operation by others, or to operate the service in cooperation with other agencies or municipalities. The provisions of this Paragraph shall not apply in the parish of Jefferson. In addition, the governing authority of Livingston Parish may regulate the operation of any ambulance service in the parish.

(33) Repealed by Acts 1982, No. 795, §2.

(34) To adopt a civil service system covering any or all of its employees, based upon merit, efficiency and fitness, barring discrimination or disciplinary action except for cause and barring discrimination or disciplinary action for political, religious or racial reasons and providing for a right of appeal from such actions.

(35)(a) In the event that the administrative office of a parish governing authority renders any service, including but not limited to bookkeeping, administrative, or clerical services, to any board, agency, district, subdivision, or any other entity of local government, excluding municipalities, sheriffs, clerks of court, or assessors, the parish governing authority shall have the authority to assess a charge of not more than four percent of the total revenues of that entity for such services actually rendered by said office. However, the amount of any such charge shall be established by agreement between the governing authority and such entity and shall not exceed the actual cost, including direct and indirect expenses, incurred by the administrative office of the governing authority in rendering such services to that entity. If no agreement can be made by the parish governing authority and such entity upon the amount of the charge to be assessed an entity pursuant to this Subparagraph, said governing authority may relieve its administrative office from any obligation to provide any service to that entity.

(b) The Grant Parish Police Jury may levy a five percent charge on the total amount of taxes collected on each account serviced for another local entity, excluding the parish library, in lieu of the charge authorized by Subparagraph (a) of this Paragraph. However, any charge levied upon a municipality in Grant Parish pursuant to this Subparagraph shall require the concurrence of the municipality.

(36)(a) To regulate the height, area, number of stories, and fire safety requirements of buildings and structures, the percentage of the lot that may be occupied, the size of the yards, courts and other open spaces, the set back, the density of population and the location and use of the buildings, structures and land for trade, industry, residence or other purposes.

(b) To adopt the Southern Building Code, the Southern Standard Gas Code, the Southern Standard Housing Code, the National Electrical Code or other standard codes by ordinance of the police jury without the necessity of publishing the text of the code. The code shall be identified as to date of current issue and exact title in the ordinance and signed by the president and secretary of the police jury.

(c) To require the formation of an appeal procedure and require permits for the construction, alteration and repair of buildings, structures, equipment and appurtenances, which permits shall be granted according to uniform rules and shall never be refused when the application setting forth the character of the building to be constructed or the nature of the repairs conforms to the requirements of the ordinances passed in pursuance of building regulations and building, electrical and other codes legally adopted under this Paragraph. All applications shall be passed upon by the police jury or committee, board, agency or commission designated by it, within ten days of filing.

(d) The provisions of Subparagraphs (a), (b) and (c) of this Paragraph shall not be so construed as to abrogate, impair or supersede existing codes, regulations, ordinances or permits of any municipality or city-parish governing authority, nor to supersede or impair the existing authority of any such municipality or city-parish governing authority to adopt such codes, regulations, ordinances or permits. Provided, however, that the powers authorized in Subparagraphs (a), (b) and (c) of this Paragraph shall not be exercised by the police jury until a public hearing has been held in the parish to be effected, notice of the hearing to be published in the official parish journal at least ten days prior to the date of the hearing.

(e) Any other provision to the contrary notwithstanding, no ordinance or regulation of a parish adopted under the authority of this Paragraph shall apply to or have any effect upon manufacturing establishments or upon the land occupied or owned by manufacturing establishments on the effective date of any such ordinance or regulation, where the plans and specifications for additions, alterations, or new construction have been prepared by a graduate engineer or architect.

(f)(i) Nothing herein contained shall be construed as limiting any authority now vested in police juries. The provisions of this Paragraph shall apply only to the parishes of Iberville, Pointe Coupee, West Baton Rouge, Lafayette, West Feliciana, Allen, Evangeline, Avoyelles, Caddo, Calcasieu, and Ouachita.

(ii) Prior to the adoption of any building and zoning regulation by the governing authority of the parish of Ouachita, a proposition authorizing the imposition of the building and zoning regulations in unincorporated areas of Ouachita Parish shall be submitted to and approved by the electors of the unincorporated areas of Ouachita Parish.

(37) To regulate the use of air rifles within the limits of the parish, which shall be designated by the police jury, to make necessary rules and regulations and to provide penalties for the violation thereof.

(38)(a) To pass zoning ordinances, subdivision regulations, building codes, health regulations and other applications and extensions of the normal police power, to provide standards and effective enforcement provisions for the prudent use and occupancy of flood-prone and mud-slide areas.

(b) The provisions of Subparagraph (a) of this Paragraph shall apply only insofar as is necessary for a parish to use such powers and authority to qualify for the National Flood Insurance Act of 1968, as amended, 42 U.S.C. 4001 to 4127 as enforced under Parts 1901 to 1915.3 of Subchapter B of Title 24 of the Code of Federal Regulations.

(c) The provisions of Subparagraphs (a) and (b) of this Paragraph shall not be so construed as to abrogate, impair or supersede existing codes, regulations, ordinances or permits of any municipality or city-parish governing authority, nor to supersede or impair the existing authority of any such municipality or city-parish governing authority to adopt such codes, regulations, ordinances or permits. Provided, however, that the powers authorized in Subparagraphs (a) and (b) of this Paragraph shall not be exercised by the police jury until a public hearing has been held in the parish to be affected, notice of the hearing to be published in the official parish journal at least ten days prior to the date of the hearing.

(d) Any zoning ordinances, subdivision regulations, building codes, health regulations and other applications and extensions of the normal police power used by any parish prior to the adoption of this legislation in order to qualify for national flood insurance shall be validated and ratified by the passage of this subsection.

(39) To adopt ordinances for the licensing of air boats and the regulation of air boat operation within parish boundaries and to fix penalties for violations which shall not exceed a fine of one hundred dollars or imprisonment not to exceed thirty days, or both. However, a valid license issued by the parish governing authority in one parish shall be valid in every other parish, except that the licensee shall be required to comply with all licensing requirements of any other parish in which the air boat is operated, except the payment of a license fee.

(40) To promote by advertisement or other appropriate means distribution of information about, and the advantages of, the industrial inducement program authorized by law which the parish may undertake for the encouragement of the location of industries in the parish and the encouragement of additions to existing industries and to expend therefor parish general revenues or other revenues made available for such purpose.

(41) The governing authority of the parishes of St. Mary, Cameron, Vermilion, Iberia, Assumption, Terrebonne and Lafourche may adopt ordinances providing for a system of identification and registration of itinerant workers, prohibiting any employer from employing any itinerant worker who is not properly identified and registered, including penalties applicable to employers for violations of such ordinances.

(42) To provide support for programs of social welfare for the aid of the needy through the programs for persons with intellectual or mental disabilities within their respective parishes out of general funds of the parish or any other monies available, including the authority to make grants or subsidies to private or public nonprofit associations or corporations or organizations for use solely in programs of cooperative endeavor to aid persons with intellectual or mental disabilities.

(43), (44) Repealed by Acts 1982, No. 795, §2.

(45) Parishes may, with parish forces, cut grass and kill weeds along state highways in their jurisdiction and be reimbursed by the Department of Transportation and Development, providing the Department of Transportation and Development concurs in writing that the Department of Transportation and Development forces will be unable to carry out the necessary maintenance and funds are available to reimburse the parish in the department's budget.

(46) The police jury of St. Landry Parish may adopt ordinances to designate an area within parish boundaries to be used for water skiing, to regulate water skiing, and to fix penalties for violations, which shall not exceed one hundred dollars or imprisonment not to exceed thirty days, or both.

(47)(a) To open and maintain such offices and suboffices as may be required for the performance of the duties of parish officials and employees. However, offices must be maintained at the parish seat. Nothing in this Paragraph shall be construed to supersede the provisions of Part II of Chapter 4 of Title 18 of the Louisiana Revised Statutes of 1950.

(b) The parish seat of St. Tammany Parish shall be Covington. However, notwithstanding Subparagraph (a) of this Paragraph and R.S. 33:1651(A), the main administrative facility for the St. Tammany Parish governing authority shall be the administrative facility located outside of the parish seat on Louisiana Highway 59-Koop Drive. The parish treasurer of St. Tammany Parish and the secretary of the St. Tammany Parish Police Jury may be housed and perform their functions at this facility.

(48) To create one or more ambulance service districts within the boundaries of a parish.

(49)(a)(i) To enact ordinances relating to the repair and condemnation of buildings, dwellings, and other structures that have become derelict and present a danger to the health and welfare of residents of the parish upon adequate notice to the owner. However, with respect to structures within a historical preservation district, the governing authority of the district shall have concurrent authority with respect to such matters.

(ii) The phrase "derelict and present a danger to the health and welfare", as used in this Paragraph, shall include, but not be limited to, buildings or structures which have any of the following characteristics:

(aa) Are structurally unsafe.

(bb) Are not provided with adequate egress.

(cc) Constitute a fire hazard.

(dd) Are otherwise dangerous to human life.

(ee) By way of existing use or condition constitute a hazard to public safety, health, or welfare by reason of inadequate maintenance, dilapidation, obsolescence, fire hazard, or abandonment.

(iii) Ordinances enacted pursuant to this Paragraph may declare such derelict structures to be public nuisances, and require their repair, rehabilitation, demolition, or removal.

(iv) The governing authority of any parish may request and the adjutant general may assign, subject to the approval of the governor, national guard personnel and equipment to assist in the removal and demolition of condemned buildings, structures, or public nuisances. The provisions of this Item shall be applicable when the budget for the demolition and removal of condemned structures has been expended by the governing authority of a parish. However, the request must be accompanied by documentation that all procedural protections and substantive restraints have been adhered to by the governing authority. In the event all protections and substantive restraints have been adhered to by the governing authority, the parish and their personnel and the national guard and their personnel shall not be liable to the owner of the building, structure, or public nuisance for any damages sustained resulting from the demolition of the building, structure, or public nuisance.

(b)(i) In the exercise of the authority herein granted, the governing authority of the parishes of Jefferson, Tangipahoa, St. Helena, Ouachita, West Baton Rouge, Iberville, Caddo, St. Landry, Livingston, and Bossier may, among other things but not by way of limitation, require or compel property owners to repair or demolish such structures on their property.

(ii) If the owner of any lot containing such derelict building, dwelling, or other structure fails to repair or demolish same when requested to do so by the governing authority, within fifteen days after receipt of such request by a registered or certified letter or other adequate notice, the governing authority may have such buildings restored to a safe condition or demolished and may charge the property owners therefor in accordance with regulations adopted by the governing authority.

(iii) Upon failure of any such property owner to pay the charges, the governing authority may file a certified copy of said charges with the recorder of mortgages, and the same, when so filed and recorded, shall operate as a lien and privilege in favor of the parish against the property on which said building, dwelling, or structure was repaired or demolished. In the parish of Jefferson, the lien and privilege granted under this Paragraph, when recorded within sixty days from the date of completion of the repair or demolition, shall have the same ranking as an ad valorem tax lien on immovable property as provided in R.S. 9:4821(1).

(iv) The parish may, at its option, enact ordinances to add such charges to the annual ad valorem tax bill of the property involved. In the parish of Jefferson, if such charges are unpaid, the ad valorem tax lien imposed thereby and such rights attendant thereto shall coexist with those granted under Item (iii) of this Subparagraph.

(v) In the event that such ordinances are enacted, the sheriff effecting collection shall be reimbursed by the governing authority for an amount equal to fifteen percent of the amount of such charges actually collected from the property owner. This collection charge shall be in addition to such charges and shall also be added to the ad valorem tax bill of the property involved.

(vi) In the exercise of the authority herein granted to the parish of Jefferson, the parish of Jefferson shall be the sole and proper defendant in any action, authorized by law, to contest the addition of such charges to the ad valorem tax bill of the property involved.

(c) The requirements for notice to the owner shall not apply when any building, dwelling, or structure, or any part or parts thereof, are in imminent danger of collapse and constitute a menace to public safety.

(d) The requirement for notice to the owner shall be deemed satisfied when:

(i) Notice is served upon the owner in the same manner as service of citation or other process, whether made by the sheriff, deputy sheriff, constable, or duly authorized building inspector of the parish.

(ii) Notice is served by registered or certified mail, return receipt requested, sent to the owner at his actual address or last known address listed on the tax rolls of the parish.

(iii) Notice is served in the same manner as service of citation or other process upon any mortgagee or any other person who may have a vested or contingent interest in the premises as indicated in the mortgage or other public records of the parish, if the owner is absent or is unable to be served in accordance with Item (i) or (ii) of this Subparagraph.

(iv) Notice is made by publication once a week for two weeks consecutively in the official journal, if the owner is absent or is unable to be served in accordance with Item (i), (ii), or (iii) of this Subparagraph.

(e)(i) Notwithstanding any other provision of law to the contrary, if the owner of any lot containing a derelict building, dwelling, or other structure fails to repair or demolish any such building, dwelling, or structure as required by an order or judgment from a court of competent jurisdiction, all contempt fines, other fines, and court costs charged to such owner for failure to comply with such order or judgment may be added to the ad valorem tax bills by the governing authority of the parish in accordance with the provisions of this Paragraph.

(ii) The governing authority of the parish may adopt ordinances for procedures governing the placement of contempt fines, other fines, and court costs charged to an owner on the ad valorem tax bills of the parish.

(iii) The contempt fines, other fines, and court costs shall be collected at the same time and in the same manner as ad valorem taxes on property subject to taxation.

(iv) Contempt fines, other fines, and court costs that have been added to the ad valorem tax bills of the parish shall be enforced with the same authority and be subject to the same penalties and procedures as unpaid ad valorem taxes.

(v) The sheriff of the parish or the appropriate entity that collects taxes shall be reimbursed by the governing authority of the parish in an amount equal to fifteen percent of the amount for contempt fines, other fines, and court costs of such charges actually collected from the property owner. The collection charge shall be in addition to such charges for contempt fines, other fines, and court costs and also shall be added to the ad valorem tax bill for such property.

(vi) The parish shall be the sole and proper defendant in any action authorized by law to contest the addition of such charges for contempt fines, other fines, court costs, and collection to the ad valorem tax bills of the parish.

(f)(i) Notwithstanding any other provision of law to the contrary, if the owner of any lot containing a derelict building, dwelling, or other structure fails to repair or demolish any such building, dwelling, or structure as required by an order or judgment from a court of competent jurisdiction, all contempt fines, other fines, and court costs charged to such owner for failure to comply with such order or judgment may be added to the ad valorem tax bills by the governing authorities of the parish of Jefferson and the municipalities therein in accordance with the provisions of this Subparagraph.

(ii) Notwithstanding any other provision of law to the contrary, if the owner of any lot containing a zoning, property maintenance, or other ordinance violation or violation of state law relative to the property fails to remedy the violation as required by an order or judgment from a court of competent jurisdiction or as a result of an administrative adjudication hearing, all contempt fines, other fines, and court costs charged to such owner for failure to comply with such order or judgment may be added to the ad valorem tax bills by the governing authorities of the parish of Jefferson and the municipalities therein in accordance with the provisions of this Subparagraph.

(iii) The governing authorities of the parish of Jefferson and the municipalities therein may adopt ordinances establishing procedures governing the placement of contempt fines, other fines, and court costs charged to an owner on the ad valorem tax bills of the parish or the municipality.

(iv) The contempt fines, other fines, and court costs shall be collected at the same time and in the same manner as ad valorem taxes on property subject to taxation.

(v) Contempt fines, other fines, and court costs that have been added to the ad valorem tax bills of Jefferson Parish shall be enforced with the same authority and be subject to the same penalties and procedures as unpaid ad valorem taxes and shall have the same ranking as an ad valorem tax lien on immovable property as provided in R.S. 9:4821(1).

(vi) The sheriff of the parish or the appropriate entity that collects taxes shall be reimbursed by the governing authority of the parish in an amount equal to fifteen percent of the amount for contempt fines, other fines, and court costs actually collected from the property owner. The collection charge shall be in addition to such charges for contempt fines, other fines, and court costs and also shall be added to the ad valorem tax bill for such property.

(vii) Jefferson Parish shall be the sole and proper defendant in any action authorized by law to contest the addition of such charges for contempt fines, other fines, court costs, and collection to the ad valorem tax bills of the parish. The municipality shall be the sole and proper defendant in any action authorized by law to contest the addition of such charges for contempt fines, other fines, court costs, and collection to the ad valorem tax bills of the municipality.

(viii) Notwithstanding any other provision of law to the contrary, including but not limited to R.S. 13:3888, if the owner of any lot containing a derelict building, dwelling, or other structure fails to repair or demolish any such building, dwelling, or structure as required by an order or judgment from a court of competent jurisdiction or if the owner of any lot or structure containing a zoning, property maintenance, or other ordinance violation or violation of state law relative to the property fails to remedy the violation as required by an order or judgment of a court of competent jurisdiction or as a result of an administrative adjudication hearing, all final orders and judgments shall remain enforceable and executory including all contempt fines, other fines, and court costs charged to such owner for failure to comply with such order or judgment that may be added to the ad valorem tax bills by the governing authority of the parish or municipality in accordance with the provisions of this Subparagraph.

(ix) Repealed by Acts 2010, No. 165, §1.

(50)(i) The governing authority of the parishes of Jefferson and Ouachita may enact ordinances relating to the filling or draining of property to prevent ponding of water, breeding of mosquitoes, or other nuisances.

(ii) In the exercise of the authority herein granted, the parish may, among other things, but not by way of limitation, require or compel property owners in recognized subdivisions in the parish, to fill or to drain their property to prevent ponding of water and breeding of mosquitoes, or both.

(iii) If the owner of any such property fails to fill or drain his property when requested to do so by the governing authority, within fifteen days after receipt of such request or notice by a registered or certified letter or other adequate notice, the parish may have such property filled or drained, or both, and may charge property owners therefor in accordance with regulations adopted by the governing authority.

(iv) Upon failure of any such property owner to pay the charges, the governing authority may file a certified copy of said charges with the recorder of mortgages, and the same, when so filed and recorded, shall operate as a lien and privilege in favor of the parish against the property which was filled or drained. In the parish of Jefferson, the lien and privilege granted under this Paragraph, when recorded within sixty days from the date of completion of the filling or draining, shall have the same ranking as an ad valorem tax lien on immovable property as provided in R.S. 9:4821(1).

(v) The parish may, at its option, enact ordinances to add such charges to the annual ad valorem tax bill of the property involved. In the parish of Jefferson, if such charges are unpaid, the ad valorem tax lien imposed thereby and such rights attendant thereto shall coexist with those granted under Paragraph (50)(iv) of this Section.

(vi) In the event that such ordinances are enacted, the sheriff effecting collection shall be reimbursed by the governing authority for an amount equal to fifteen percent of the amount of such charges actually collected from the property owner. This collection charge shall be in addition to such charges and shall also be added to the ad valorem tax bill of the property involved.

(vii) In the exercise of the authority herein granted to the parish of Jefferson, the parish of Jefferson shall be the sole and proper defendant in any action, authorized by law, to contest the addition of such charges to the ad valorem tax bill of the property involved.

(51) To enact ordinances defining parish employees and delineating the rights, duties, and privileges of parish employees.

(52)(a) The governing authority of the parish of Jefferson may contract with public or private entities for the treatment and disposal of sewage and liquid and solid wastes and related services and may pledge or dedicate its revenues, including but not limited to fees, charges, and the proceeds of any sales and use taxes collected on behalf of the parish, as the governing authority may deem appropriate, to the payment of the parish's obligations under such contract. Such contract shall contain such terms or provisions as the parish governing authority may deem appropriate, except that any contract or renewal thereof shall not exceed forty years. The contract and pledge of revenues by the parish shall be authorized by appropriate ordinance or resolution of the governing authority, which authorization shall be preceded by a public hearing, said hearing having been advertised in a newspaper of general circulation in the parish at least once and at least thirty days before adoption of the resolution or ordinance, without the requirement of any election, approval, or ratification of the electorate or any state board, commission, agency, authority, or office, except as may be required in the parish charter, it being the intention of this Paragraph to provide the parish with the greatest latitude in the negotiation and consummation of such contracts in order to take early advantage of rapidly changing business conditions.

(b) All immunity of the state of Louisiana from liability under antitrust law is hereby extended to the parish, acting within the scope of the grants of authority contained in this Paragraph, and when so acting, the parish shall be presumed to be acting in furtherance of state policy.

(53)(a) The governing authority of the parish of Iberville may contract with any public or private entity for the operation and maintenance of any sewerage system and related services within the parish under the administration of such parish governing authority.

(b) Such contract shall be subject to provisions of the public bid law. Such contract may contain such terms and privileges as may be agreed upon by the parties to said contract, including provisions pursuant to which service charges imposed for sewerage service rendered by the public or private entity shall be established, levied, collected, and used by the contracting entity, subject to approval by the parish governing authority. The contract by the parish shall be authorized by appropriate ordinance or resolution of the governing authority, which authorization shall be preceded by a public hearing, said hearing having been advertised in a newspaper of general circulation in the parish at least once and at least thirty days before adoption of the resolution or ordinance, without the requirement of any election, approval, or ratification of the electorate or any state board, commission, agency, authority, or office, except as may be required in the parish charter.

(54)(a) To enact ordinances prohibiting the littering of roads and thoroughfares over which such authorities have jurisdiction and to provide for penalties for violation of such ordinances. Parish law enforcement authorities, including constables, shall have the authority to enforce such ordinances, including the authority to issue citations for violations of such ordinances. Justices of the peace shall have jurisdiction to hear cases relative to such violations and to impose penalties for such violations in accordance with applicable ordinances. The disposition of any fines or forfeitures collected for such violations shall be in accordance with such ordinances.

(b) Except as provided in R.S. 30:2531(I), any parish that utilizes an administrative adjudication process in the enforcement of building codes or zoning, vegetation, or nuisance ordinances may utilize such a process in the enforcement of its litter ordinances. Under such an administrative adjudication process, the parish may appoint a litter abatement officer to enforce the provisions of such ordinances. Any such parish may establish penalties for littering of a fine of not more than five hundred dollars for each day that the violation continues or not more than forty hours of community service, or both.

(55)(a) The governing authorities of the parishes of St. Tammany and Washington may enact ordinances requiring the clerk of court to impose, collect, and remit to the parish for operational expenses of the judicial system and its related agencies an additional charge, not exceeding five dollars, for the registration and recordation of any document in the mortgage and conveyance records; and an additional charge, not exceeding fifteen dollars, for the filing and recordation of adoptions, successions, and any other new civil suits and written motions for hearings filed in or with the clerk of court's office. No additional charge shall be made for criminal court filings, civil court filings in forma pauperis, oaths of office, U.C.C. filings, sheriff's commissions, marriage licenses, notary or appearance bonds, or any other filing for which no filing fee is charged. The clerk of court may retain five percent of such additional charge to defray costs associated therewith. Additionally, the governing authorities of the parishes may enact ordinances requiring the sheriff to impose, collect, and remit to the parish for operational expenses of the respective judicial system and its related agencies such additional charge, not exceeding five dollars, for each tax certificate issued or filed by the sheriff of the parish. The charges authorized in this Subparagraph shall be in addition to all other charges authorized by law.

(b) In addition to all other fees or costs now or hereinafter provided by law, the governing authorities of the parishes of Iberia and St. Martin may enact ordinances requiring the clerk of court to impose, collect, and remit to the parish for operational expenses of the clerk of court's office an additional charge of five dollars for the registration and recordation of any document in the mortgage and conveyance records; and an additional charge of fifteen dollars for the filing and recordation of adoptions, successions, and any other new civil suits filed in or with the clerk of court's office. No additional charge shall be made for criminal court filings, civil court filings in forma pauperis, oaths of office, U.C.C. filings, sheriff's commissions, marriage licenses, notary or appearance bonds, or any other filing for which no filing fee is charged. The clerk of court may retain five percent of such additional charge to defray costs associated therewith. The charges authorized in this Subparagraph shall be in addition to all other charges authorized by law.

(c) In addition to all other fees or costs now or hereinafter provided by law, the governing authority of the parish of East Feliciana may enact ordinances requiring the clerk of court to impose, collect, and remit to the parish for the expenses of the clerk of court's office an additional charge of five dollars for the registration and recordation of any document in the mortgage and conveyance records and an additional charge of fifteen dollars for the filing and recordation of adoptions, successions, and any other new civil suits filed in or with the clerk of court's office. No additional charge shall be made for criminal court filings, civil court filings in forma pauperis, oaths of office, U.C.C. filings, marriage licenses, or any other filing for which no filing fee is charged. The clerk of court may retain five percent of such additional charge to defray costs associated therewith. The charges authorized in this Subparagraph shall be in addition to all other charges authorized by law.

(56) The Ouachita Parish Police Jury shall have the authority to enact ordinances regulating the excavation of land within the unincorporated areas of the parish of Ouachita, including but not by way of limitation the requirement that a permit be obtained prior to any excavation of land; that all excavations of land conform to certain prescribed design criteria, and for such other similar rules and regulations as may be enacted by the Ouachita Parish Police Jury. However, nothing herein shall be construed to apply to facilities permitted or regulated by the Department of Environmental Quality or the Department of Natural Resources.

(57) To transfer any unclaimed deposits, held for a minimum of five years by any parish, to the parish general fund. Prior to such transfer the governing authority shall comply with the provisions of R.S. 9:168. If an owner subsequently comes forward within five years after compliance with the provisions of R.S. 9:168 and can prove his ownership of any of the funds, the parish shall return same to the owner.

(58)(a) In West Baton Rouge Parish, the police jury may adopt an ordinance creating a parish tree commission and the position of parish/municipal forester. The ordinance shall provide for the composition, selection, powers, duties, and functions of the commission. The ordinance shall also provide for the selection, powers, duties, and functions of the parish/municipal forester. The ordinance may require permits for the removal of or action concerning or affecting any tree or shrub on public property and provide for the recovery of damages. The ordinance may prohibit driving, parking, or storing vehicles or other equipment in certain areas and provide penalties for violation of the ordinance. The parish tree commission and the parish/municipal forester shall consult with and receive training and technical assistance from the Department of Agriculture and Forestry. The ordinance shall in no way conflict with the provisions of R.S. 3:4381 et seq.

(b) Any municipality within West Baton Rouge Parish may be included within the jurisdiction of the tree commission and the parish/municipal forester upon adoption of a resolution by the municipal governing authority approving such inclusion and by the adoption of the appropriate municipal ordinance to implement and provide for the enforcement of provisions identical to the parish ordinance.

(59) The governing authority of the parish of St. Landry may enact an ordinance requiring its clerk of court to impose, collect, and remit to the parish for operational expenses of the judicial system and its related agencies an additional charge, not exceeding five dollars, for the registration and recordation of any document in the mortgage and conveyance records; and an additional charge, not exceeding fifteen dollars, for the filing and recordation of adoptions, successions, and any other new civil suits and written motions for hearings filed in or with the clerk of court's office. No additional charge shall be made for criminal court filings, civil court filings in forma pauperis, oaths of office, U.C.C. filings, sheriff's commissions, marriage licenses, notary or appearance bonds, or any other filing for which no filing fee is charged. The clerk of court may retain five percent of such additional charge to defray costs associated therewith. Additionally, the governing authority of St. Landry Parish may enact an ordinance requiring its sheriff to impose, collect, and remit to the parish for operational expenses of the St. Landry Parish judicial system and its related agencies such additional charge, not exceeding five dollars, for each tax certificate issued or filed by the sheriff of St. Landry Parish. The charges authorized in this Section shall be in addition to all other charges authorized by law.

(60) The governing authorities of the parishes of Ascension, Iberia, St. Mary, and Vernon shall have a privilege against property for the amount of any unpaid service charge or user fee for sewage disposal services of any sewage district located in the parish. Each such governing authority may provide by ordinance for the filing into the public records of notice of nonpayment of a service charge or user fee for sewage disposal services in any of the sewage districts located in the parish. The filing of such notice of nonpayment shall perfect the privilege against the property for which such charge or fee is not paid which shall be prior in rank to mortgages, vendor's privileges, and all other privileges except tax privileges. The ordinance shall provide for notice by certified mail, prior to filing such notice in the public records, to any person who fails to pay such service charges or user fees that a privilege exists upon the property for the amount of such unpaid charges or fees and that such privilege will be perfected by the filing of a notice of nonpayment in the public records. Not less than thirty days after mailing such notice and only after the person's subsequent failure to pay such charge or fee within the thirty days, the notice of nonpayment may be filed in the mortgage records of the parish.

(61) The governing authority of the parish of Rapides may enact an ordinance requiring its clerk of court to impose, collect, and remit to the parish for operational expenses of the judicial system and its related agencies an additional charge, not exceeding seven dollars and fifty cents, for the filing and recordation of adoptions, successions, and any other new civil suits and written motions for hearings filed in or with the clerk of court's office. Such charges may be collected for a period not to exceed one year. No additional charge shall be made for criminal court filings, civil court filings in forma pauperis, oaths of office, U.C.C. filings, sheriff's commissions, marriage licenses, notary or appearance bonds, or any other filing for which no filing fee is charged. The clerk of court may retain five percent of such additional charge to defray costs associated therewith. Prior to enacting an ordiance pursuant to this Paragraph, the governing authority of Rapides Parish shall hold three public hearings regarding the charges to be collected. Notice of the hearings, including the time and the place, shall be published at least twice in the official journal of the parish. The final publication of such notice shall be at least ten days, but no more than twenty days, prior to the date of the hearing. The charges authorized in this Paragraph shall be in addition to all other charges authorized by law.

(62)(a) The governing authorities of the parishes of St. Charles and St. John the Baptist may levy and collect an ad valorem tax not to exceed five mills on all taxable property in their respective parishes for the purpose of providing additional funds for the construction of a hurricane protection levee and related drainage structures, including but not limited to pumps and pumping stations, located within the boundaries of their respective parishes. In addition, the governing authority of each such parish, with the approval of the State Bond Commission and the parish electorate, is authorized to issue bonds for the purpose of construction of such levees and drainage structures.

(b) An ordinance imposing the tax herein authorized shall be adopted by the governing authority only after the question of the imposition of said tax, including its purpose, rate, and duration, has been submitted to the qualified electors of the parish at an election held in accordance with the election laws of the state of Louisiana, and a majority of those voting in the election have voted in favor of the proposition. The proceeds from the tax levied in accordance with the provisions of this Paragraph shall be used exclusively to construct hurricane protection levees and related drainage structures, including but not limited to pumps and pumping stations.

(c) The tax authorized by this Paragraph may be levied throughout the parish as provided in Subparagraphs (a) and (b) or within the affected area of the parish as designated by the parish governing authority by ordinance and subject to approval by the voters of the designated area as provided in Subparagraph (b).

(d) The governing authority is further authorized to enter into a cooperative endeavor, pursuant to Article VII, Section 14(C) and Article VI, Section 20 of the Constitution of Louisiana, with any levee district located wholly or partially within the parish, for the construction of the hurricane protection levee and related drainage structures, including but not limited to pumps and pumping stations.

(63)(a) The governing authority of the parish of Jefferson may adopt an ordinance which establishes a maximum allowable wake created by any vessel on the waterways of that parish, if such waterways are within the boundaries or immediately abutting any national park. The maximum allowable wake established by such ordinance, regardless of the speed or size of the vessel, may be fifteen inches in vertical height measured from the ambient tide level to the crest of the vessel's bow wave at a distance not less than twenty-five feet from the vessel. "No Wake" zones shall be posted on any waterways affected by such ordinance.

(b) The governing authority may adopt an ordinance which defines "wake" as all changes in the vertical level of the water's surface caused by the passage of a vessel including, but not limited to, a vessel's bow wave, stern wave, and propeller wash. Such ordinance shall not authorize a vessel proceeding with a wake of fifteen inches or less to travel at a speed in excess of the posted speed limit when in restricted areas.

(c) The governing authority may exempt from the provisions of such ordinance, any person operating a vessel as a participant in or during officially sanctioned trial runs preceding or following a lawfully permitted regatta or boat race, or any governmental officer or employee operating a law enforcement, United States Coast Guard, or fire or rescue vessel in the performance of his duties.

(d) The governing authority may adopt an ordinance which allows law enforcement personnel to use mechanical, electronic, or photographic measuring devices during the enforcement of such ordinance.

(e) The governing authority may adopt an ordinance which provides that any person who violates the provisions of such ordinance may be fined fifty dollars for the first offense, one hundred dollars for the second offense, and two hundred dollars for the third and all subsequent offenses.

(64)(a) To seek reimbursement from a former parish employee on whose behalf the parish paid licensure fees for a commercial driver's license when such employee is employed by the parish for a period of six months or less from the date upon which the parish paid such licensure fee on behalf of the employee. Reimbursement shall be limited to the amount of the licensure fee paid by the parish.

(b) The former employee of the parish shall be liable to the parish for an amount equal to the amount of the licensure fee paid by the parish.

(65) To pass ordinances establishing a juvenile curfew applicable outside the incorporated areas of the parish.

(66) The governing authority of Ouachita Parish shall have the authority to enact ordinances prohibiting the sales of certain animals along roadsides, in parking lots, and in other outdoor areas in the unincorporated areas of Ouachita Parish.

Acts 1988, No. 390, §1; Acts 1988, No. 826, §1; Acts 1989, No. 164, §§1, 2; Acts 1989, No. 250, §2; Acts 1990, No. 714, §1, eff. July 20, 1990; Acts 1990, No. 837, §1, eff. July 24, 1990; Acts 1990, No. 965, §1; Acts 1991, No. 49, §1, eff. June 24, 1991; Acts 1991, No. 208, §1; Acts 1991, No. 247, §1; Acts 1992, No. 236, §2; Acts 1992, No. 614, §1, eff. July 2, 1992; Acts 1992, No. 618, §1, eff. July 2, 1992; Acts 1992, No. 639, §1, eff. July 2, 1992; Acts 1992, No. 661, §1; Acts 1993, No. 8, §1; Acts 1993, No. 181, §1; Acts 1993, No. 486, §1; Acts 1993, No. 805, §1, eff. June 22, 1993; Acts 1994, No. 32, §1; Acts 1995, No. 7, §1; Acts 1995, No. 62, §1; Acts 1995, No. 72, §1; Acts 1995, No. 378, §1, eff. June 16, 1995; Acts 1995, No. 889, §1; Acts 1995, No. 931, §1; Acts 1996, 1st Ex. Sess., No. 50, §1, eff. May 7, 1996; Acts 1997, No. 173, §1; Acts 1997, No. 441, §1; Acts 1997, No. 926, §1; Acts 1997, No. 939, §1; Acts 1997, No. 1275, §1; Acts 1998, 1st Ex. Sess., No. 148, §5; Acts 1999, No. 161, §§1, 2, eff. Jan. 1, 2000; Acts 2001, No. 94, §1, eff. May 24, 2001; Acts 2001, No. 490, §1, eff. June 21, 2001; Acts 2001, No. 845, §1; Acts 2003, No. 289, §1, eff. July 1, 2003; Acts 2003, No. 314, §1; Acts 2003, No. 539, §1; Acts 2005, No. 34, §1; Acts 2005, No. 317, §1, eff. June 29, 2005; Acts 2006, No. 376, §1, eff. June 15, 2006; Acts 2007, No. 219, §1, eff. July 2, 2007; Acts 2008, No. 294, §1; Acts 2008, No. 478, §1; Acts 2008, No. 653, §1, eff. July 1, 2008; Acts 2009, No. 515, §1, eff. July 10, 2009; Acts 2010, No. 165, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Acts 2011, No. 305, §1; Acts 2011, No. 306, §1, eff. June 28, 2011; Acts 2014, No. 811, §17, eff. June 23, 2014; Acts 2016, No. 263, §1; Acts 2016, No. 565, §1.

*NOTE: 42 U.S.C.A. §2711 et seq. (cited in Par. (11)(B) of this Section).



RS 33:1236.1 - Power to employ parish manager and assistant parish manager

§1236.1. Power to employ parish manager and assistant parish manager

The police juries shall have the power and authority to employ a parish manager and an assistant parish manager and to fix their salaries for a term not to exceed that of the police jury, who shall be registered voters in the parish.

Added by Acts 1960, No. 225, §1. Amended by Acts 1974, No. 218, §1; Acts 2006, No. 85, §1, eff. May 25, 2006.



RS 33:1236.2 - Powers of the governing authorities of Calcasieu Parish and Ouachita Parish; litter ordinances

§1236.2. Powers of the governing authorities of Calcasieu Parish and Ouachita Parish; litter ordinances

A. The governing authorities of Calcasieu Parish and Ouachita Parish may enact ordinances and impose penalties for violation of ordinances related to the regulating and prohibiting of litter in their respective parishes. The penalty may consist of a fine of not more than five hundred dollars, or imprisonment of not more than thirty days, or a requirement to perform community service of not more than forty hours, or any combination of the penalties.

B. The governing authorities of Calcasieu Parish and Ouachita Parish may enact ordinances to establish a beautification fund into which all fines for violations of ordinances enacted under this Section shall be placed. The beautification fund shall be administered by the respective governing authorities. Funds so deposited may be used to encourage, organize, and coordinate volunteer local anti-litter campaigns, to pay expenses for litter cleanup, collection, and prevention, and to purchase and operate equipment in connection therewith.

C. The governing authority of Calcasieu Parish may establish a litter control section within the parish to enforce the provisions of this Section and all other litter violations as provided by law.

Acts 1986, No. 48, §1, eff. June 13, 1986; Acts 1995, No. 85, §1.



RS 33:1236.3 - Powers of the police jury of St. Helena Parish; zoning ordinance

§1236.3. Powers of the police jury of St. Helena Parish; zoning ordinance

A.(1) The governing authority of St. Helena Parish may enact a comprehensive zoning ordinance to regulate and restrict the height, number of stories, size, erection, structural alteration or use of all buildings, and other structures within the parish.

(2) The governing authority of St. Helena Parish may regulate the percentage of lots within the parish which may be occupied, courts and other open spaces, the density of population, and the use of buildings, structures, and land for trade, industry, residence, or other purposes.

B. The governing authority of St. Helena Parish may divide the parish into districts of such number, shape, and area as may be deemed best suited to carry out the purposes of the ordinance.

C. The governing authority of St. Helena Parish may provide for the following:

(1) The appointment of a zoning commission;

(2) The adoption of comprehensive zoning plans;

(3) The change of such regulations, restrictions and boundaries of zones;

(4) A board of adjustment for taking of testimony, objections, rulings, and appeals to district courts; and

(5) To provide for the method of procedure and other purposes for the enforcement of the ordinance.

Acts 1987, No. 218, §1.



RS 33:1236.4 - Powers of the police juries of St. Charles, St. John the Baptist, Iberville, West Baton Rouge, and Tangipahoa Parishes; ambulance services

§1236.4. Powers of the police juries of St. Charles, St. John the Baptist, Iberville, West Baton Rouge, and Tangipahoa Parishes; ambulance services

The police juries of St. Charles, St. John the Baptist, Iberville, West Baton Rouge, and Tangipahoa Parishes shall have authority to purchase ambulances and operate and maintain an ambulance service in their respective parishes and to expend parish funds for said purpose.

Added by Acts 1972, No. 216, §1. Amended by Acts 1976, No. 123, §2.



RS 33:1236.5 - Authority of parish governing authorities to furnish space to community service centers; St. Bernard Parish

§1236.5. Authority of parish governing authorities to furnish space to community service centers; St. Bernard Parish

The governing authority of the parish of St. Bernard shall have the power to furnish office space and secretarial assistance to community service centers or multiservice centers, located within the parish, which assist and counsel members of the public concerning all social services.

Added by Acts 1972, No. 710, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:1236.6 - Powers of police juries of parishes of Calcasieu, Beauregard, Allen, St. Landry, Acadia, Assumption, Iberville and West Baton Rouge; disposal of industrial waste

§1236.6. Powers of police juries of parishes of Calcasieu, Beauregard, Allen, St. Landry, Acadia, Assumption, Iberville and West Baton Rouge; disposal of industrial waste

A. The police juries of the parishes of Calcasieu, Beauregard, Allen, St. Landry, Acadia, Assumption, Iberville and West Baton Rouge shall have the power, authority, and jurisdiction, concurrent with the state agencies with the same jurisdiction, to enact ordinances to regulate, control, or prohibit the disposal of industrial waste on or under land in the areas of the parishes, not zoned for industrial use, where the land is primarily used for agricultural or residential purposes.

B. For the purposes of this Section, the term industrial waste shall include both solid and liquid waste from industrial processes, but shall not include any industrial waste produced by industries or industrial processes regulated by Chapter 1 or Chapter 11 of Title 30 of the Louisiana Revised Statutes.

Acts 1983, No. 722, §1.



RS 33:1236.7 - Powers of the sheriffs and governing authorities of the parishes of East Feliciana, West Feliciana, and Avoyelles

§1236.7. Powers of the sheriffs and governing authorities of the parishes of East Feliciana, West Feliciana, and Avoyelles

A. The sheriffs and the governing authorities of the parishes of East Feliciana and West Feliciana each shall have authority to purchase, operate, and maintain ambulances and other emergency vehicles within their respective parishes and to expend parish funds for such purposes.

B. The sheriff and the governing authority of the parish of Avoyelles each shall have authority to purchase, operate, and maintain ambulances and other emergency vehicles within Avoyelles Parish. The parish governing authority is authorized to expend parish funds for such purposes. The sheriff is authorized to expend law enforcement district funds, authorized and collected pursuant to R.S. 33:9001 et seq., for such purposes.

Acts 1989, No. 189, §1.



RS 33:1236.8 - Authority of police jury of St. Bernard Parish to accept beneficial interest in a public trust

§1236.8. Authority of police jury of St. Bernard Parish to accept beneficial interest in a public trust

The police jury of the parish of St. Bernard shall have the power, authority, and jurisdiction to accept the beneficial interest in a public trust or trusts created pursuant to R.S. 9:2341 through 9:2347, inclusive, for public purposes or functions, including, but not limited to housing development mortgage loans, long-term capital financing, and related services, activities, facilities and properties, and provide for other matters in connection therewith. The police jury acting as the governing authority of the parish of St. Bernard shall also have the power to issue home mortgage revenue bonds for the aforesaid purposes on behalf of and in the name of the parish in the manner provided by R.S. 9:2341 through 9:2347, inclusive; however, the full faith and credit of the parish shall not be pledged by the issuance of said bonds.

Added by Acts 1979, No. 513, §1, eff. July 13, 1979.



RS 33:1236.9 - Power of governing authority for Tangipahoa Parish to prohibit transportation of water; penalties

§1236.9. Power of governing authority for Tangipahoa Parish to prohibit transportation of water; penalties

A. The governing authority for the parish of Tangipahoa may adopt ordinances prohibiting any person, firm, corporation, public body, quasi-public body, or political subdivision from transporting underground or surface water from the parish of Tangipahoa to any person, firm, corporation, municipality, or city located outside of said parish; provided, however, that the provisions of this Section shall not be construed to permit prohibiting any person, firm, or corporation engaged in the business of selling or furnishing to consumers bottled water from wells which are situated within said parish from selling or furnishing such bottled water.

B. Any such ordinance may provide penalties for violation thereof, which penalties may include a fine of not more than five thousand dollars or a jail sentence of not more than six months, or both. Such ordinance may provide that each day of continued violation constitutes a separate offense.

Added by Acts 1981, No. 459, §1.



RS 33:1236.10 - Powers of governing authority of Calcasieu Parish; weight limitations of parish roads; enforcement

§1236.10. Powers of governing authority of Calcasieu Parish; weight limitations of parish roads; enforcement

The governing authority of Calcasieu Parish shall have the authority to adopt ordinances to set weight limitations on parish roads in Calcasieu Parish, to establish a schedule of penalties for violations thereof; provided that such penalties shall conform to the schedule of penalties established by law for weight limitations on state highways.

Acts 1984, No. 831, §2.



RS 33:1236.11 - Authority of governing authority of Calcasieu Parish to add cost of abating a public nuisance to ad valorem tax bill

§1236.11. Authority of governing authority of Calcasieu Parish to add cost of abating a public nuisance to ad valorem tax bill

A.(1) The governing authority of Calcasieu Parish may provide in its ordinances relative to the abatement of public nuisances that the actual costs of such abatement shall be a charge against the owner of the property upon which the public nuisance is located.

(2) Public nuisances, as defined by parish ordinance, may include but shall not be limited to accumulation or improper disposal of solid waste, garbage, or trash, but shall not include accumulation or disposal of any materials by industries or industrial parks.

(3) Such ordinances shall include provisions for notice of the existence of the nuisance to the owner of the property and an opportunity to abate the nuisance himself within a reasonable period of time.

B. If subsequent to the abatement of a public nuisance and notice to the owner of the property by the parish, the costs of abatement have not been paid within a reasonable period of time, the governing authority is hereby authorized to add the costs incurred by the parish in abating the nuisance to the annual ad valorem tax bill of the property. When collected, this amount shall be credited to the general fund of the parish.

C. In the event that such actual costs of abatement are added to the ad valorem tax bill, the sheriff effecting collection shall be reimbursed by the parish governing authority in an amount equal to fifteen percent of the amount of such costs actually collected from the property owner. This collection charge shall be in addition to such costs and shall also be added to the ad valorem tax bill of the property involved.

Acts 1984, No. 162, §1.



RS 33:1236.12 - Authority to regulate operation of certain watercraft within Calcasieu Parish

§1236.12. Authority to regulate operation of certain watercraft within Calcasieu Parish

A. Notwithstanding any other provision of law to the contrary and in particular R.S. 34:851.27, the parish governing authority and any municipal governing authority of Calcasieu Parish shall have the authority to regulate the operation of watercraft having in tow or otherwise assisting a person on waterskis, surfboard, or similar contrivance. Such authority shall include but not be limited to the power to enact ordinances and to set penalties for violations.

B. The parish governing authority may exercise such authority in that portion of the parish outside of the corporate limits of any municipality. Each municipal governing authority of Calcasieu Parish may exercise such authority within its corporate limits.

Acts 1986, No. 61, §1.



RS 33:1236.13 - Funding of the general administrative office of the Rapides Parish Police Jury

§1236.13. Funding of the general administrative office of the Rapides Parish Police Jury

A. At the same time that the police jury of Rapides Parish annually prepares the general budget of expenses, said police jury shall annually budget, appropriate, and pay to the general administrative office of said police jury an amount sufficient to fund the expenses of that office. For purposes of this Section, the general administrative office shall include the office of the secretary and treasurer of Rapides Parish.

B. The amount necessary to ensure that the appropriation required by Subsection A of this Section is fully funded shall be appropriated by the police jury of Rapides Parish to the general administrative office of said police jury based upon the budget for the expenses of said office prepared and submitted to the police jury by the treasurer of Rapides Parish.

Acts 1987, No. 128, §1, eff. June 18, 1987.

{{NOTE: SEE ACTS 1987, NO. 128, §2.}}



RS 33:1236.14 - Authority of certain parish governing authorities to provide uniforms for certain employees

§1236.14. Authority of certain parish governing authorities to provide uniforms for certain employees

The governing authority of St. Landry Parish, the governing authority of Calcasieu Parish, and the governing authority of Iberia Parish shall have the authority to provide uniforms for those employees who serve as staff of their respective administrative offices. Said governing authorities may also require their employees to maintain such uniforms; however, such uniforms shall remain the property of each respective parish.

Acts 1988, No. 20, §1; Acts 1990, No. 159, §1; Acts 1995, No. 78, §1.



RS 33:1236.15 - Tipping fee for disposal of construction waste; Livingston Parish

§1236.15. Tipping fee for disposal of construction waste; Livingston Parish

The governing authority of Livingston Parish shall have the authority to levy and collect a tipping fee of fifty dollars per ton for the disposal of construction debris in landfills located within the parish, except in those landfills owned or operated by the parish. The tipping fee may be collected pursuant to a resolution adopted by the governing authority. The resolution shall set forth the purpose of said fee and the manner, method, and time of payment and collection thereof.

Acts 1991, No. 1017, §1.



RS 33:1236.16 - St. Martin Parish; solid waste

§1236.16. St. Martin Parish; solid waste

A. The governing authority of St. Martin Parish is hereby authorized by ordinance to provide for the zoning, land use, and siting of any public or private facility for the disposal of solid waste within the parish and the types and quantities of the waste to be disposed of at such facility shall be in compliance with any permit granted by the Department of Environmental Quality.

B. The authorization provided for in this Section shall not supersede the authority of the Department of Environmental Quality.

Acts 1992, No. 632, §1, eff. July 2, 1992.



RS 33:1236.17 - Gathering or cutting of Spanish moss on Lake St. John; prohibition

§1236.17. Gathering or cutting of Spanish moss on Lake St. John; prohibition

Notwithstanding any other provision of law, the gathering or cutting, for sale, of Spanish moss located on Lake St. John is hereby prohibited.

Acts 1992, No. 634, §1.



RS 33:1236.18 - Funding of the general administrative office of St. Landry Parish

§1236.18. Funding of the general administrative office of St. Landry Parish

A. At the same time the governing authority of St. Landry Parish annually prepares the general budget of expenses, said governing authority shall annually budget, appropriate, and pay to the general administrative office of said governing authority an amount sufficient to fund the expenses of that office. For purposes of this Section, the general administrative office shall include but not be limited to the office of the secretary and treasurer of St. Landry Parish.

B. The amount necessary to ensure that the appropriation required by Subsection A of this Section is fully funded shall be appropriated by the governing authority of St. Landry Parish to the general administrative office of said governing authority based upon the budget for the expenses of said office prepared and submitted to the governing authority by the treasurer of St. Landry Parish.

Acts 1992, No. 663, §1, eff. July 2, 1992.



RS 33:1236.19 - Funding of the general administrative office of Washington Parish

§1236.19. Funding of the general administrative office of Washington Parish

A. At the same time the governing authority of Washington Parish annually prepares the general budget of expenses, said governing authority shall annually budget, appropriate, and pay to the general administrative office of said governing authority an amount sufficient to fund the expenses of that office. For the purpose of this Section, the general administrative office shall include but not be limited to the office of the secretary and comptroller of Washington Parish.

B. The amount necessary to ensure that the expenses of the general administrative office are fully funded as required by Subsection A of this Section shall be appropriated by the governing authority of Washington Parish to the general administrative office of said governing authority based upon the budget for the expenses of said office prepared and submitted to the governing authority by the comptroller of Washington Parish.

Acts 1993, No. 806, §1, eff. July 1, 1993.



RS 33:1236.20 - Liens for removal and securing dangerous structures; maintenance of property; interest; assistance of national guard; Iberia Parish

§1236.20. Liens for removal and securing dangerous structures; maintenance of property; interest; assistance of national guard; Iberia Parish

A.(1) The governing authority of the parish of Iberia may:

(a) Adopt ordinances, rules, and regulations in order to secure or cause to be secured any building or other structure situated within the parish, which, by reason of its nature or condition, endangers the public welfare or safety.

(b) Adopt ordinances, rules, and regulations in order to condemn and cause to be demolished, removed, or both, any building or other structure situated within the parish, which by reason of its nature or condition, endangers the public welfare or safety.

(c) By ordinance provide a method for securing, or demolishing or removing, or both, buildings or structures, as well as a method of maintaining property in a sanitary condition including grass cutting, weed abatement, or trash and garbage removal, at the expense of the property owner.

(d) Adopt ordinances providing for fines for the failure of any property owner to comply with ordinances adopted pursuant to this Section.

(2) Ordinances adopted pursuant to this Section shall include a provision for notification of the owner or any other party in interest and an opportunity to be heard.

B.(1) Upon failure of the property owner to pay any fine levied as provided by ordinance or any costs incurred by the parish for securing, or demolition or removal, or both, of such structures, and for maintenance of property in a sanitary condition, the governing authority may file a certified copy of the order levying a fine or fines or a copy of an invoice reflecting the amount of such costs with the recorder of mortgages, and the same, when so filed and recorded, shall operate as a lien and privilege in favor of the parish against the property.

(2) In addition, the ordinances of the parish may provide for interest on costs incurred by the parish, which shall be paid prior to cancellation of the lien. The rate of interest shall not exceed the rate of legal interest, as provided in Civil Code Article 2924, and shall be computed from the date of recordation of the lien until paid or enforced.

(3) The lien obtained by the parish pursuant to this Section shall include not only the costs provided for in Subsection A of this Section but shall include all attorney's fees and all costs incurred in the locating of the owner, the notification of the owner, and the enforcement and collection of the amount secured by the lien.

(4) The parish's privilege and lien shall prime all other liens or privileges against the property filed after the notice to the owner is filed with the recorder of mortgages pursuant to this Section, regardless of the date on which the parish's lien and privilege is perfected, except that the parish's lien and privilege will not prime other tax liens against the property.

C.(1) After the parish has levied such fine or fines or incurred such costs as constitute the lien and privilege on the property, the tax assessor of the parish may add said amounts to the next ad valorem tax bill of the owner, and said amount shall be subject to the same interest and penalties as delinquent ad valorem taxes.

(2) If within six months after the filing of the lien provided for in Subsection B of this Section, the property owner fails to pay such lien and any interest thereon, the tax assessor of the parish shall have the authority to offer for sale and subsequently sell or otherwise convey such property. The procedure for notice, advertisement, and sale of the property shall be governed by the law applicable to the sale of real property for delinquent parish taxes. However, such notice shall be given at least one hundred twenty days prior to such sale by registered or certified mail, return receipt requested, by personal service, or by other means provided by law, to any person having legally protected property interests in such property, whose name and address can be reasonably ascertained, and to any person who has filed a request for notice as provided by Paragraph (3) of this Subsection.

(3)(a) Any person desiring to be notified in the event a specific, immovable property will be subject to post-adjudication sale may file a request for such notice in the mortgage records of the parish.

(b) The request for notice shall state the legal description of the immovable property and the name and address of the person desiring notice.

(c) The person desiring notice shall pay the sum of five dollars to the sheriff, for deposit to the sheriff's general fund, to defray the cost of providing the notice. However, in the event the request for notice established herein is combined with a request for notice of seizure governed by R.S. 13:3886, the person requesting notice shall pay the sheriff the simple fee established by law for the request for notice of seizure.

(4) Alternatively, the privilege and lien may be enforced in the district court pursuant to the Code of Civil Procedure, and may be enforced either against the subject property or against the owner personally by ordinary process and subsequent seizure and sale or garnishment of other movable or immovable property of the owner pursuant to the Code of Civil Procedure.

(5) The amount of any parish lien operating against the property and any interest accruing thereon may be canceled in whole or in part by the governing authority in order to facilitate the sale or disposition of the property for the unpaid lien.

D. For the purposes of this Section, the term "secured" shall mean the closing of the building or structure by means of placing or attaching boards or other materials over doors, windows, and other means of entrance in order to prohibit persons from entering the building or structure and in order to maintain it in its present condition without further damage to such building or structure or danger to the public welfare and safety.

E.(1) The governing authority may request and the adjutant general may assign, subject to the approval of the governor, national guard personnel and equipment to assist in the removal and demolition of condemned buildings, structures, or public nuisances. The provisions of this Subsection shall be applicable when the budget for the demolition and removal of condemned structures has been expended by the governing authority of the parish. However, the request must be accompanied by documentation that all procedural projections and substantive restraints have been adhered to by the governing authority.

(2) In the event all procedural projections and substantive restraints have been adhered to by the governing authority, the parish and its personnel and the national guard and its personnel shall not be liable to the owner of the building, structure, or public nuisance for any damages sustained resulting from the demolition of the building, structure, or public nuisance.

Acts 1994, 3rd Ex. Sess., No. 66, §2, eff. July 7, 1994; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:1236.21 - Liens for removal and securing dangerous structures; maintenance of property; interest; Iberia Parish; assistance of national guard

§1236.21. Liens for removal and securing dangerous structures; maintenance of property; interest; Iberia Parish; assistance of national guard

A.(1) The governing authority of the parish of Iberia may adopt ordinances, rules, and regulations in order to secure or cause to be secured any building or other structure situated within the parish, which, by reason of its nature or condition, endangers the public welfare or safety.

(2) The governing authority of the parish of Iberia may adopt ordinances, rules, and regulations in order to condemn and cause to be demolished, removed, or both, any building or other structure situated within the parish, which, by reason of its nature or condition, endangers the public welfare or safety.

(3) The governing authority of the parish of Iberia may, by ordinance, provide a method for securing, or demolishing or removing, or both, buildings or structures, as well as a method of maintaining property in a sanitary condition including grass cutting, weed abatement, or trash and junk removal, at the expense of the property owner.

(4) The governing authority of the parish of Iberia may adopt ordinances providing for fines for the failure of any property owner to comply with ordinances adopted pursuant to this Section.

(5) Ordinances adopted pursuant to this Section shall include a provision for notification of the owner or any other party in interest and an opportunity to be heard.

B.(1) Upon failure of the property owner to pay any fine levied as provided by ordinance or any costs incurred by the parish for securing, or demolishing or removing, or both, of such structures, and for maintenance of property in a sanitary condition, the governing authority may file a certified copy of the order levying a fine or fines or a copy of an invoice reflecting the amount of such costs with the recorder of mortgages, and the same, when so filed and recorded, shall operate as a lien and privilege in favor of the parish against the property.

(2) In addition, the ordinances of the parish may provide for interest on costs incurred by the parish, which shall be paid prior to cancellation of the lien. The rate of interest shall not exceed the rate of legal interest, as provided in Civil Code Article 2924, and shall be computed from the date of recordation of the lien until paid or enforced.

(3) The lien obtained by the parish pursuant to this Section shall include not only the costs provided for in Subsection A of this Section but shall include all costs incurred in the locating of the owner, notification of the owner, and the enforcement and collection of the amount secured by the lien.

(4) The parish's privilege and lien shall prime all other liens or privileges against the property filed after the notice to the owner is filed with the recorder of mortgages pursuant to this Section, regardless of the date on which the parish's lien and privilege is perfected, except that the parish's lien and privilege will not prime other tax liens against the property.

C.(1) After the parish has levied such fine or fines or incurred such costs as constitute the lien and privilege on the property, the tax assessor of the parish may add said amounts to the next ad valorem tax bill of the owner, and said amount shall be subject to the same interest and penalties as delinquent ad valorem taxes.

(2) The privilege and lien may be enforced against the subject property in the district court pursuant to the Code of Civil Procedure.

(3) The amount of any parish lien operating against the property and any interest accruing thereon may be canceled in whole or in part by the governing authority in order to facilitate the sale or disposition of the property for the unpaid lien.

(4) If the sale of the property does not cover the lien and costs as provided by this Section, the governing authority may seek to recover any deficiency from the property owner.

D. For the purposes of this Section, the term "secured" shall mean the closing of the building or structure by means of placing or attaching boards or other materials over doors, windows, and other means of entrance in order to prohibit persons from entering the building or structure and in order to maintain it in its present condition without further damage to such building or structure or danger to the public welfare and safety.

E.(1) The governing authority may request and the adjutant general may assign, subject to the approval of the governor, national guard personnel and equipment to assist in the removal and demolition of condemned buildings, structures, or public nuisances. The provisions of this Subsection shall be applicable when the budget for the demolition and removal of condemned structures has been expended by the governing authority of the parish. However, the request must be accompanied by documentation that all procedural protections and substantive restraints have been adhered to by the governing authority.

(2) In the event all procedural protections and substantive restraints have been adhered to by the governing authority, the parish and its personnel and the national guard and its personnel shall not be liable to the owner of the building, structure, or public nuisance for any damages sustained resulting from the demolition of the building, structure, or public nuisance.

Acts 1995, No. 1260, §1.



RS 33:1236.22 - Pointe Coupee Parish Poydras Fund; authority to expend revenue

§1236.22. Pointe Coupee Parish Poydras Fund; authority to expend revenue

The governing authority of the parish of Pointe Coupee may expend any interest and other revenues earned by the Pointe Coupee Parish Poydras Fund for any lawful educational or cultural purpose as well as to maintain the grave site of Julien Poydras.

Acts 1995, No. 407, §1.



RS 33:1236.23 - Naming of senior citizens' services administrative building by certain parish governing authorities

§1236.23. Naming of senior citizens' services administrative building by certain parish governing authorities

Notwithstanding R.S. 14:316 or any other law to the contrary, a parish governing authority of a parish with a population of not less than one hundred eighty thousand and not more than one hundred eighty-five thousand persons according to the most recent federal decennial census may name a senior citizens' services administrative building in honor of a living public officer of the parish who has served in public office for more than twenty-five years. Any building named pursuant to this Section shall be named by August 1, 2004.

Acts 2003, No. 1087, §1, eff. July 1, 2003.



RS 33:1236.24 - Calcasieu Parish; road improvements

§1236.24. Calcasieu Parish; road improvements

A. The governing authority of Calcasieu Parish may initiate the procedures set forth in R.S. 33:3689.1 through 3689.17, or similar procedures established by law, with respect to a road which is not part of the parish road system if both of the following conditions are met:

(1) The road is below the minimum specifications set for acceptance of a road into the parish road system.

(2) The governing authority expects that it will be able to obtain all necessary rights-of-way for accepting the road into the parish system in accordance with all applicable law.

B. The parish may proceed under the provisions of R.S. 33:3689.1 through 3689.17 or similar provisions of law until the special assessment provided for in such provisions is authorized. However, under no circumstances shall the governing authority collect any assessments or undertake any construction or improvement on the road until the road has been accepted into the parish road system.

C. It is the purpose of this Section to provide a mechanism whereby the governing authority can receive approval for improvement of a road and accept the road into the parish road system simultaneously. It shall be interpreted liberally to allow such purpose but shall not be construed to authorize any change in the procedures by which the parish obtains rights-of-way necessary for the acceptance of a road into the parish system. However, no public expenditure shall be made in violation of Article VII, Section 14 of the Constitution of Louisiana.

Acts 1997, No. 1038, §1.



RS 33:1236.25 - Pointe Coupee Parish; False River; encroachments

§1236.25. Pointe Coupee Parish; False River; encroachments

A. The governing authority of the parish of Pointe Coupee may adopt ordinances relative to the regulation of the construction of buildings and other structures over False River, including but not limited to the construction of bulkheads, wharves, piers, docks, boat storage facilities, camps, houses, and commercial buildings as defined in R.S. 41:1704.

B. The governing authority of the parish of Pointe Coupee may adopt ordinances relative to the regulation of the filling in of portions of False River adjacent to private and public property.

C. Any ordinance adopted in accordance to Subsections A and B of this Section shall not become effective until the ordinance is approved by the Department of Natural Resources.

Acts 1999, No. 75, §1.



RS 33:1236.26 - Powers of the governing authorities of Pointe Coupee Parish, St. Charles Parish, St. John the Baptist Parish, and St. Landry Parish; nuisance ordinance regarding grass and obnoxious weeds; notice required

§1236.26. Powers of the governing authorities of Pointe Coupee Parish, St. Charles Parish, St. John the Baptist Parish, and St. Landry Parish; nuisance ordinance regarding grass and obnoxious weeds; notice required

A. The governing authorities of the parishes of Pointe Coupee, St. Charles, St. John the Baptist, and St. Landry may amend ordinances to compel property owners to cut grass and obnoxious weeds on their property without the notice required in R.S. 33:1236(21)(a)(i) if the property owner liable has been notified pursuant to that Item at any time during the immediately preceding twelve months and has failed to do the work himself after an opportunity to do so.

B. Prior to undertaking such work, the governing authority shall file and record an affidavit, signed by the parish president or his designee, at its administrative office. Such affidavit shall include the following:

(1) A description of the property sufficient for reasonable identification.

(2) A photograph of the property sufficient to reasonably identify the unsafe or unsanitary condition and to justify the necessity for cutting, destroying, or removing weeds, grass, or other noxious growths.

(3) A statement that the property owner liable has within the past twelve months failed to do such work after notification and opportunity to do so pursuant to R.S. 33:1236(21)(a)(i).

Acts 1999, No. 415, §1; Acts 2015, No. 41, §§1, 2.



RS 33:1236.27 - Cameron Parish; liquid or solid waste

§1236.27. Cameron Parish; liquid or solid waste

A. The governing authority of Cameron Parish may provide by ordinance for zoning and land use regarding any public or private facility for the disposal, incineration, or storage of liquid or solid waste within the parish. The types and quantities of the waste to be disposed of, incinerated, or stored at such a facility shall be in compliance with any permit granted by the Department of Environmental Quality and with any permit issued by the office of conservation of the Department of Natural Resources.

B. The authorization provided for in this Section shall not supersede the authority of the Department of Environmental Quality or the authority of the Department of Natural Resources.

Acts 2005, No. 473, §1, eff. July 12, 2005.



RS 33:1236.28 - Liens for removal and securing dangerous structures; maintenance of property; interest; assistance of national guard

§1236.28. Liens for removal and securing dangerous structures; maintenance of property; interest; assistance of national guard

A.(1) The governing authority of a parish or municipality may adopt ordinances, rules, and regulations to:

(a) Provide for the securing of any building or other structure situated within the parish or municipality which, by reason of its nature or condition, endangers the public welfare or safety.

(b) Provide for the condemnation and demolition, removal, or both demolition and removal of any building or other structure situated within the parish or municipality which, by reason of its nature or condition, endangers the public welfare or safety.

(c) Provide a method for securing, or demolishing or removing, or both, buildings or structures, as well as a method of maintaining property in a sanitary condition including grass cutting, weed abatement, or trash and junk removal, at the expense of the property owner.

(d) Provide for fines for the failure of any property owner to comply with ordinances adopted pursuant to this Section.

(2) Ordinances adopted pursuant to this Section shall include a provision for notification of the property owner or any other party in interest and an opportunity to be heard.

(3) For purposes of this Section, unless the context clearly indicates otherwise:

(a) "Building or structure" shall include any structure designed or built for the support, enclosure, shelter, or protection of persons, animals, chattels, or property of any kind, including any part or component of such structure, and shall also include a manufactured home as defined in R.S. 47:301(16)(g)(ii).

(b) "Endangers the public welfare or safety" shall include such nature or condition as may cause harm to the physical well-being of members of the public or which may facilitate or encourage criminal activity within such structure or on such property.

(c) "Property owner" shall mean the owner or owners of the property on which the building or structure is situated. It may also mean the owner or owners of the building or structure.

(d) "Secured" shall mean the closing of the building or structure by means of placing or attaching boards or other materials over doors, windows, and other means of entrance in order to prohibit persons from entering the building or structure and in order to maintain it in its present condition without further damage to such building or structure and to provide that the building or structure is no longer a danger to the public welfare and safety.

B.(1) Upon failure of the property owner to pay any fine levied as provided by ordinance or any costs incurred by the parish or municipality for securing, or demolishing or removing, or both, of any such structure, or for maintenance of property in a sanitary condition, the parish or municipal governing authority may file a certified copy of the order levying a fine or fines or a copy of an invoice reflecting the amount of such costs with the recorder of mortgages, and the same, when so filed and recorded, shall operate as a lien and privilege in favor of the parish or municipality against the property.

(2) In addition, the ordinances may provide for interest on costs incurred by the parish or municipality, which shall be paid prior to cancellation of the lien. The rate of interest shall not exceed the rate of judicial interest, as provided in R.S. 9:3500(B)(1), and shall be computed from the date of recordation of the lien until paid or enforced.

(3) The lien obtained by the parish or municipality pursuant to this Section shall include not only the costs provided for in Paragraphs (1) and (2) of this Subsection but shall include all costs incurred in the locating of the owner, notification of the owner, and the enforcement and collection of the amount secured by the lien.

(4) The privilege and lien obtained by the parish or municipality shall prime all other liens or privileges against the property filed after the notice to the owner is filed with the recorder of mortgages pursuant to this Section, regardless of the date on which the lien and privilege is perfected, except that the lien and privilege shall not prime other tax liens against the property.

C.(1) After the parish or municipality has levied such fine or fines or incurred such costs as constitute the lien and privilege on the property, the tax assessor of the parish shall add any of such amounts that have not been paid to the next ad valorem tax bill of the owner of the property, and such amount shall be subject to the same interest and penalties as delinquent ad valorem taxes.

(2) The privilege and lien may be enforced against the subject property in the district court pursuant to the Code of Civil Procedure.

(3) The amount of any lien operating against the property obtained by a parish or municipality as provided in this Section and any interest accruing thereon may be canceled in whole or in part by the parish or municipal governing authority in order to facilitate the sale or disposition of the property for the unpaid lien.

(4) If the sale of the property does not cover the lien and costs as provided by this Section, the governing authority may seek to recover any deficiency from the property owner.

D.(1) The governing authority may request and the adjutant general may assign, subject to the approval of the governor, national guard personnel and equipment to assist in the removal and demolition of condemned buildings, structures, or public nuisances. The provisions of this Subsection shall be applicable when the budget for the demolition and removal of condemned structures has been expended by the parish or municipal governing authority. However, the request must be accompanied by documentation that all procedural protections and substantive restraints have been adhered to by the governing authority. The parish or municipality shall reimburse the state for any costs incurred for activation of the national guard and for any expenses incurred by the national guard for accomplishing the purposes of this Subsection.

(2) In the event all procedural protections and substantive restraints have been adhered to by the governing authority, the parish or municipality and its personnel and the national guard and its personnel shall not be liable to the owner of the building, structure, or public nuisance for any damages sustained resulting from the demolition of the building, structure, or public nuisance.

Acts 2008, No. 896, §1.



RS 33:1236.29 - Excavating equipment pilot program; parishes

§1236.29. Excavating equipment pilot program; parishes

A. In parishes having populations in excess of forty-eight thousand five hundred persons but not more than fifty-two thousand persons, based on the latest federal decennial census, a pilot program may be established in accordance with the provisions of this Section, that provides for the creation of a cooperative endeavor between a parish governing authority and its residents in an effort to improve drainage infrastructure in the parish.

B. A pilot program, authorized by the provision of this Section, shall be limited to the following criteria:

(1) A project involving the reclamation, maintenance and improvement of parish drainage systems crossing or located on property located in the parish.

(2) The parish authority may rent and shall insure the excavation equipment.

(3) The operator shall demonstrate his proficiency at the operation of the excavation equipment to the satisfaction of the parish governing authority and shall provide a hold harmless agreement to protect and indemnify the parish from any liability arising from the use or any other factor attributable to the operator's use of the equipment.

(4) The parish governing authority and the operator shall develop and agree to any logistical requirement and operational timelines and any other item deemed necessary by the parish governing authority before the execution of the cooperative endeavor and operation of the excavation equipment is permitted.

C. For the purposes of this Section, an operator of excavation equipment, as provided for in Paragraph (B)(3) of this Section, shall not be considered a "public servant" pursuant to the provisions of Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950.

D. For the purposes of this Section, "excavation equipment" means any of a number of power-driven machines used to dig, move and transport earth, gravel, or similar substances.

E. The provisions of this Section shall be applicable, operable, and effective for the period January 1, 2011, through January 1, 2012.

Acts 2010, No. 662, §1.



RS 33:1237 - Power to close and dam streams

§1237. Power to close and dam streams

A police jury may close and dam, on its own initiative, small canals or streams of water in the parish which it finds hazardous or detrimental as well as destructive or harmful to property or to the public health and which are not under the jurisdiction of the United States government or War Department, when it has the written approval thereto of the department of public works; and the written approval of the board of commissioners of the levee district in which said dam is to be located if it is in a levee district.



RS 33:1238 - Notice; hearing and determination

§1238. Notice; hearing and determination

The police jury desiring to take such action shall give public notice thereof in the official journal of the parish for a period of at least thirty days. The notice shall give the date, hour, and place of a meeting to be held for the purpose of authorizing the closing of the canal or stream. The notice shall likewise designate and name the canal or stream they propose to close or dam. The police jury shall then hold a public hearing at the date, hour, and place designated in the notice, and allow all interested parties to be heard for or against the proposition. After the hearing, if the facts and findings warrant the police jury to take such action in closing or damming the stream as advertised, it shall then have the authority and power to do so.



RS 33:1239 - Reporting licenses to auditor

§1239. Reporting licenses to auditor

Police juries shall report to the auditor, through their respective presidents, by the fifteenth day of April of each year, a complete list of the names and business of persons paying licenses, the amount of each license, and date of payment as reported by the tax collector.



RS 33:1240 - Financial condition of parish to be reported

§1240. Financial condition of parish to be reported

The report shall also contain a complete statement of the financial condition of the parish, the nature and amount of indebtedness, the credits, whether judgment, or otherwise, cash on hand, and rate of taxation.



RS 33:1241 - Giving names of certain officers of police jury to secretary of state

§1241. Giving names of certain officers of police jury to secretary of state

Police juries shall keep the secretary of state advised of the names and post office addresses of their respective presidents, vice-presidents and secretaries.

Amended by Acts 1963, No. 53, §1.



RS 33:1242 - Enforcement of ordinances

§1242. Enforcement of ordinances

Police juries may enforce ordinances which they are authorized to pass, by fine or imprisonment, or both, and may prosecute by criminal process of indictment or information or by fine or forfeiture to be collected by civil process before any court of competent jurisdiction.



RS 33:1243 - Maximum penalties

§1243. Maximum penalties

A.(1) Except as otherwise provided in this Section, the maximum penalty which may be imposed for violation of any parish ordinance shall be a fine of five hundred dollars and imprisonment of thirty days in the parish jail.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection or any other law to the contrary, in the parish of East Baton Rouge, the maximum penalty which may be imposed for violation of any parish ordinance as codified in Title 11 or 13 of the Code of Ordinances for the parish of East Baton Rouge and the city of Baton Rouge shall be a fine of one thousand dollars and imprisonment of six months in the parish jail. Maximum penalties for violations of ordinances other than those provided for in this Paragraph shall be as established in Paragraph (1) of this Subsection.

B.(1) In the parish of Jefferson the maximum penalty which may be imposed for violation of any parish ordinance shall be a fine of five hundred dollars and imprisonment of six months in the parish jail.

(2) Notwithstanding the provisions of Paragraph (1), the governing authority of any such parish may provide for a fine not to exceed five thousand dollars and a sentence of imprisonment not to exceed six months in the parish jail for violation of any ordinance prohibiting the dumping of trash, debris, refuse, garbage, other solid and liquid waste, greases and oils, such as but not limited to cooking oil and fats, motor oil, antifreeze, truck and automotive fluids, paint, paint thinners, and gasoline into drainage culverts, lines, or canals, upon any public place within the parish, upon private property within the parish not owned by the person accused of the violation, upon property owned or controlled by the parish, or in or on the waters within the parish, whether from a vehicle or otherwise, including but not limited to any public highway, public park, beach, campground, forest land, recreational area, trailer park, highway, road, street, or alley. Notwithstanding any provisions to the contrary, this Paragraph shall not apply to any activity permitted or authorized by a state or federal program and also shall not apply to any activity during the servicing of scheduled pickup routes pursuant to commercial, municipal or local government contracts, or en route to an authorized pickup station, transfer station or disposal facility by persons owning or operating duly licensed commercial vehicles engaged in the collection and transportation of solid waste, construction or demolition debris or wood waste as such terms are defined by the rules and regulations of the Louisiana Department of Environmental Quality.

C. Notwithstanding any other provision of law to the contrary, a civil penalty of up to one thousand dollars a day may be imposed for each violation of any parish ordinance regulating the use of publicly owned waste treatment works or discharges to publicly owned waste treatment works if the violator is a non-domestic user of the treatment works.

Amended by Acts 1981, No. 522, §1, eff. July 19, 1981. Acts 1984, No. 297, §1; Acts 1985, No. 310, §1, eff. July 9, 1985; Acts 1991, No. 265, §1; Acts 1992, No. 34, §1; Acts 1995, No. 239, §1; Acts 1997, No. 675, §1; Acts 2003, No. 780, §1, eff. June, 27, 2003; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:1244 - Parish of Orleans excepted

§1244. Parish of Orleans excepted

The provisions of this Part do not apply to the Parish of Orleans.



RS 33:1245 - Industrial and personnel surveys, authority to make; costs; information under oath; penalties for false information; limitations on authority conferred

§1245. Industrial and personnel surveys, authority to make; costs; information under oath; penalties for false information; limitations on authority conferred

A. The parish police juries, with the assistance of the sheriffs, shall have authority to make industrial and personnel surveys within their parishes, and to defray the cost thereof, to secure from individuals all information which they may deem necessary pertaining to their qualifications and availability of personnel and qualified persons to meet industrial demands for job opportunities in the parish.

B. The police juries may require all such information to be given under oath and any person giving false information under oath shall be guilty of false swearing and upon conviction therefor by a court of competent jurisdiction, shall be punished by fine or imprisonment, in the discretion of the court.

C. Nothing contained herein shall give authority to parish juries to extend an industrial survey to include any bona fide legitimate labor organization or members thereof or to interfere in any way with labor organizations or their members in the conduction of their legitimate union business; nor shall it mean that police juries shall have the right or authority to serve as labor consultants, labor advisors or as an agency to refer or recommend persons for employment.

Added by Acts 1960, No. 230, §§1 to 3.



RS 33:1246 - Powers of the police jury of Ascension Parish; ambulance service district

§1246. Powers of the police jury of Ascension Parish; ambulance service district

The police jury is authorized and empowered, upon their own initiative, to form and create one or more ambulance service districts within the parish of Ascension. The police jury is further authorized to alter the boundaries of any ambulance service district, provided that no such boundary change shall cause an impairment of the obligations of any contract of the ambulance service district.

Added by Acts 1975, No. 369, §1.



RS 33:1246.1 - Object of the districts

§1246.1. Object of the districts

The objects and purposes of the ambulance service districts and the governing bodies created under the provisions of this Chapter shall be to own and operate ambulances for the care and transportation of persons suffering from illnesses or disabilities which require that patients receive ambulance care.

Added by Acts 1975, No. 369, §1.



RS 33:1246.2 - Commission, qualification of members; officers, appointment; vacancies; compensation; removal of commissioners

§1246.2. Commission, qualification of members; officers, appointment; vacancies; compensation; removal of commissioners

A. Any ambulance service district formed or created under these Sections shall be governed by a board of seven commissioners, hereafter referred to as the commission, who shall be qualified voters and residents of the district. The commission shall be appointed by the police jury of the parish. Three of the first commissioners so appointed shall serve for two years, three for four years, and one for six years.

B. At the expiration of their respective terms of office, the successors to such appointees shall be appointed within thirty days for six-year terms. The police juries shall fill vacancies in the same manner as the predecessor appointees were selected. Any member of the commission may be removed from office for cause and his appointment rescinded by two-thirds vote of the elected membership of the Ascension Parish Police Jury.

C. The commission annually shall elect one of its members chairman, and one vice chairman. The meeting shall be held at the domicile of the district established by the police jury. At least three regular meetings shall be held annually. Special meetings may be held at such times and places as shall be specified, by call of the chairman or the police jury.

Added by Acts 1975, No. 369, §1.



RS 33:1246.3 - Powers and duties of commission

§1246.3. Powers and duties of commission

In addition to the duties defined elsewhere, the commission shall have the duty and authority:

(1) To represent the public interest in providing ambulance care in the district.

(2) To advise the police jury and the ambulance director on problems concerning the operation of the ambulance service district.

(3) To make, alter, amend, and promulgate rules and regulations governing the conduct of the ambulance service district.

(4) To conduct hearings and pass upon complaints by or against any officer or employee of the district.

(5) To review and modify, or set aside any action of the officers or employees of the district which the commission may determine to be desirable or necessary in the public interest.

(6) To appoint a director of the ambulance service district and to perform such other duties as may now or hereafter be required by law.

(7) To appoint the necessary standing and special committees which may be necessary to carry out the purposes of this Chapter.

(8) To establish rates of pay for the use of facilities provided by the district.

(9) To enter into lease agreements with recognized and duly constituted nonprofit associations which are primarily engaged in the operation of ambulance related organizations.

(10) To designate a bank to act as agent for depositing funds.

(11) To designate rules and regulations for safekeeping of the funds acquired, collected, or loaned by or to the district, and to provide for regular audits of the accounts of the district.

Added by Acts 1975, No. 369, §1.



RS 33:1246.4 - Director of ambulance service district

§1246.4. Director of ambulance service district

The board of commissioners shall appoint a director of ambulance service district hereafter referred to as "director," who has had experience in the field of administration and is familiar with the principles and methods of medical care or who in the opinion of the board of commissioners has held a responsible position in the area of management. He shall assume full responsibilities as director of the district and shall receive a salary fixed by the commission. He shall serve at the pleasure of the commission.

Added by Acts 1975, No. 369, §1.



RS 33:1246.5 - Staff

§1246.5. Staff

The commission shall appoint such staff as is necessary to provide adequate ambulance service in the parish of Ascension. The staff shall assist the director in the operation of the service district, promulgate rules and regulations, and approve the appointment of a director made by the commission.

Added by Acts 1975, No. 369, §1.



RS 33:1246.6 - Petition for organization of district

§1246.6. Petition for organization of district

Upon failure or refusal of the police jury of any parish to organize an ambulance service district, they are hereby required to, and shall form such district when petitioned to so do upon petition presented to the police jury, signed by not less than twenty-five persons owning or assessed for lands in the districts. In presenting such petition to the police jury, such petition shall set forth substantially the boundaries of the district which is proposed to be organized.

Added by Acts 1975, No. 369, §1.



RS 33:1246.7 - District to constitute body corporate; powers

§1246.7. District to constitute body corporate; powers

Any ambulance service district thus created shall constitute a body corporate in law with all the powers of a corporation, shall have perpetual existence, shall have the power and right to incur debts and contract obligations, to sue and be sued, and to do and perform any and all acts in its corporate capacity and its corporate name necessary and proper for the carrying out of the objects and purposes for which the ambulance service district was created. It may acquire by donation or purchase, any existing ambulance facility in the district. It also shall have the power and authority to acquire any and all necessary equipment and buildings for the purpose of performing the objects for which it is formed, and shall own all sites and physical facilities which are acquired either by donation, purchase, exchange, and otherwise in full ownership.

Added by Acts 1975, No. 369, §1.



RS 33:1246.8 - Procedure in organizing district

§1246.8. Procedure in organizing district

In the creation of an ambulance service district, the police jury shall at the same time designate a time and place for the first meeting of the commission, the meeting to take place within sixty days from the date of their appointment. At the first meeting of the commission, they shall proceed to organize by electing a chairman and a vice chairman.

It shall be the duty of the chairman to preside over the meetings of the commission and to perform such other duties as are usually required of presidents or chairmen of the other corporate bodies. It shall be the duty of the vice chairman to act in the absence of the chairman and in case of the disability of the chairman to act.

The commission shall elect the director of the ambulance service district who shall serve as secretary and treasurer for the commission. The director shall furnish a surety bond in a sum equal to the amount of taxes collected in said district during any one year. The premium on this bond shall be paid by the ambulance district out of its funds. The commission shall have authority to fix his salary and define his authority and duties not otherwise provided in this Chapter. The director shall assume the responsibilities of the office and shall hold his office at the pleasure of the commission.

Added by Acts 1975, No. 369, §1.



RS 33:1246.9 - Rules and regulations; contracts

§1246.9. Rules and regulations; contracts

The ambulance district or the commission of the ambulance district shall have the power, and it shall be their duty, to adopt rules and regulations for the proper conduct and operation of any ambulance or medical facilities under its administration. They shall have the power and authority to enter into contracts for the acquiring of ambulances and medical facilities necessary for the administration of services for their district.

Added by Acts 1975, No. 369, §1.



RS 33:1246.10 - Domicile; service of citation

§1246.10. Domicile; service of citation

The police jury creating an ambulance service district, with corporate powers, shall designate the domicile of such corporation, at which domicile it shall be sued and service of citation made on the director, and in his absence, upon the chairman of the commission, and in his or their absence, then upon the vice chairman of the commission; provided that in fixing the domicile of the district the police jury shall at all times fix the same at a place within the district.

Added by Acts 1975, No. 369, §1.



RS 33:1246.11 - District as political subdivision; incurring debt; election imposing taxes; authority

§1246.11. District as political subdivision; incurring debt; election imposing taxes; authority

Any ambulance service district created is hereby declared to be a political subdivision of the state. For carrying out the purposes of the ambulance service district as provided in these Sections, the district, under the provisions of the Louisiana Constitution of 1974, shall have the power of taxation and the power to incur debt and issue bonds and to call an election for the purpose of imposing any authorized taxes or to incur debt, provided that the district shall not impose any tax increasing measures until the qualified electors of the district have approved the additional taxes.

Added by Acts 1975, No. 369, §1.



RS 33:1246.12 - Federal and state aid

§1246.12. Federal and state aid

Ambulance service districts created hereunder shall have full power to do such things and enter into such contracts and agreements with the United States of America or with any state or federal agency or instrumentality as may be necessary to procure aids and grants to assist such districts in carrying out the purposes for which they are created.

Added by Acts 1975, No. 369, §1.



RS 33:1247.1 - Powers of the governing authority of the parish of Jefferson; ambulance service district

§1247.1. Powers of the governing authority of the parish of Jefferson; ambulance service district

A. The governing authority for the parish of Jefferson is authorized and empowered, upon its own initiative, to form and create one or more ambulance service districts within the parish of Jefferson. The governing authority for the parish of Jefferson is further authorized to alter the boundaries of any ambulance service district, provided that no such boundary change shall cause an impairment of the obligations of any contract of the ambulance service district. Any ambulance service district so created shall include all or part of the territory in the parish, provided that any incorporated municipality included within the boundaries of the district is included in its entirety. However, before an incorporated municipality may be included within the territory of the ambulance service district, the governing authority of the municipality shall first concur by proper resolution in its inclusion and in the boundaries to be fixed for the district.

B. Notice of intention to create an ambulance service district shall be ordered by resolution or ordinance of the parish governing authority, concurred in by the governing authority of any municipality to be included in the district. The resolution shall state the boundaries proposed for the ambulance service district. The notice shall set forth the boundaries and shall state that the parish governing authority will, in open session, on a date and at an hour and place named, proceed to create the proposed district. This notice shall be published once a week for two successive weeks, the first publication being not less than fifteen days before the date fixed for the hearing, in a newspaper published in the parish, or, if there be none, in a newspaper having general circulation in the parish.

C. At the place and time specified in the notice provided for in Subsection B of this Section, the governing authority of the parish shall hear all objections which may be interposed to the boundaries of the district and to the inclusion of the property proposed to be included in the district. It may adjourn the hearing from time to time. At this hearing the parish governing authority may change the boundaries of the proposed district by excluding therefrom the lands of persons objecting or by including therein the lands of persons petitioning to be included therein. After disposing of all objections, the parish governing authority shall, if it decides to create the district, adopt a resolution or ordinance fixing the boundaries of the district and giving it a numerical designation and name. However, as provided in Subsection A, the governing authority of any municipal corporation which is included in the district must, by resolution adopted after the boundaries of the district are fixed, concur in the fixing of the boundaries before the action of the parish governing authority becomes final. The decision of the parish governing authority, so concurred in by any municipality as provided, is final and conclusive and notice of the formation of the district shall be given immediately by one publication in the newspaper in which the original notice of hearing was published.

Added by Acts 1976, No. 113, §1.



RS 33:1247.2 - Object of the districts

§1247.2. Object of the districts

The objects and purposes of the ambulance service districts and the governing bodies created under the provisions of this Chapter shall be to own and operate ambulances for the care and transportation of persons suffering from illnesses or disabilities which require ambulance care.

Added by Acts 1976, No. 113, §1.



RS 33:1247.3 - Commission, qualification of members; officers, appointment; vacancies; compensation; removal of commissioners

§1247.3. Commission, qualification of members; officers, appointment; vacancies; compensation; removal of commissioners

A. Any ambulance service district formed or created under these Sections shall be governed by a board of five commissioners, hereafter referred to as the commission, who shall be qualified voters and residents of the district. The commission shall be appointed by the governing authority of the parish. Two of the first commissioners so appointed shall serve for two years, two for four years, and one for six years.

B. At the expiration of their respective terms of office, the successors to such appointees shall be appointed within thirty days for six-year terms. The parish governing authority shall fill vacancies in the same manner as the predecessor appointees were selected. Any member of the commission may be removed from office for cause and his appointment rescinded by two-thirds vote of the elected membership of the parish governing authority.

C. The commission annually shall elect one of its members chairman, and one vice chairman. The meeting shall be held at the domicile of the district established by the parish governing authority. At least three regular meetings shall be held annually. Special meetings may be held at such times and places as shall be specified, by call of the chairman or the parish governing authority.

Added by Acts 1976, No. 113, §1.



RS 33:1247.4 - Powers and duties of commission

§1247.4. Powers and duties of commission

In addition to the duties defined elsewhere, the commission shall have the duty and authority:

(1) To represent the public interest in providing ambulance care in the district.

(2) To advise the parish governing authority and the ambulance director on problems concerning the operation of the ambulance service district.

(3) To make, alter, amend, and promulgate rules and regulations governing the conduct of the ambulance service district.

(4) To conduct hearings and pass upon complaints by or against any officer or employee of the district.

(5) To review and modify, or set aside any action of the officers or employees of the district which the commission may determine to be desirable or necessary in the public interest.

(6) To appoint a director of the ambulance service district and to perform such other duties as may now or hereafter be required by law.

(7) To appoint the necessary standing and special committees which may be necessary to carry out the purposes of this Chapter.

(8) To establish rates of pay for the use of facilities provided by the district.

(9) To enter into lease agreements with recognized and duly constituted nonprofit associations which are primarily engaged in the operation of ambulance related organizations.

(10) To designate a bank to act as agent for depositing funds.

(11) To designate rules and regulations for safekeeping of the funds acquired, collected, or loaned by or to the district, and to provide for regular audits of the accounts of the district.

Added by Acts 1976, No. 113, §1.



RS 33:1247.5 - Director of ambulance service district

§1247.5. Director of ambulance service district

The board of commissioners shall appoint a director of ambulance service district hereafter referred to as "director," who has had experience in the field of administration and is familiar with the principles and methods of medical care or who in the opinion of the board of commissioners has held a responsible position in the area of management. He shall assume full responsibilities as director of the district and shall receive a salary fixed by the commission. He shall serve at the pleasure of the commission.

Added by Acts 1976, No. 113, §1.



RS 33:1247.6 - Staff

§1247.6. Staff

The commission shall appoint such staff as is necessary to provide adequate ambulance service in the parish of Jefferson. The staff shall assist the director in the operation of the service district, promulgate rules and regulations, and approve the appointment of a director made by the commission.

Added by Acts 1976, No. 113, §1.



RS 33:1247.7 - Petition for organization of district

§1247.7. Petition for organization of district

Upon failure or refusal of the governing authority of the parish to organize an ambulance service district, they are hereby required to, and shall form such district when petitioned to do so upon petition presented to the governing authority of the parish, signed by not less than twenty-five persons owning or assessed for lands in the districts. In presenting such petition to the governing authority of the parish, such petition shall set forth substantially the boundaries of the district which is proposed to be organized.

Added by Acts 1976, No. 113, §1.



RS 33:1247.8 - District to constitute body corporate; powers

§1247.8. District to constitute body corporate; powers

Any ambulance service district thus created shall constitute a body corporate in law with all the powers of a corporation, shall have perpetual existence, shall have the power and right to incur debts and contract obligations, to sue and be sued, and to do and perform any and all acts in its corporate capacity and its corporate name necessary and proper for the carrying out of the objects and purposes for which the ambulance service district was created. It may acquire by donation or purchase, any existing ambulance facility in the district. It also shall have the power and authority to acquire any and all necessary equipment and buildings for the purpose of performing the objects for which it is formed, and shall own all sites and physical facilities which are acquired either by donation, purchase, exchange, and otherwise in full ownership.

Added by Acts 1976, No. 113, §1.



RS 33:1247.9 - Procedure in organizing district

§1247.9. Procedure in organizing district

In the creation of an ambulance service district, the governing authority of the parish shall at the same time designate a time and place for the first meeting of the commission, the meeting to take place within sixty days from the date of their appointment. At the first meeting of the commission, they shall proceed to organize by electing a chairman and a vice chairman.

It shall be the duty of the chairman to preside over the meetings of the commission and to perform such other duties as are usually required of presidents or chairmen of the other corporate bodies. It shall be the duty of the vice chairman to act in the absence of the chairman and in case of the disability of the chairman to act.

The commission shall elect the director of the ambulance service district who shall serve as secretary and treasurer for the commission. The director shall furnish a surety bond in a sum equal to the amount of taxes collected in said district during any one year. The premium on this bond shall be paid by the ambulance district out of its funds. The commission shall have authority to fix his salary and define his authority and duties not otherwise provided in this Chapter. The director shall assume the responsibilities of the office and shall hold his office at the pleasure of the commission.

Added by Acts 1976, No. 113, §1.



RS 33:1247.10 - Rules and regulations; contracts

§1247.10. Rules and regulations; contracts

The ambulance district or the commission of the ambulance district shall have the power, and it shall be their duty, to adopt rules and regulations for the proper conduct and operation of any ambulance or medical facilities under its administration. They shall have the power and authority to enter into contracts for the acquiring of ambulances and medical facilities necessary for the administration of services for their district.

Added by Acts 1976, No. 113, §1.



RS 33:1247.11 - Domicile; service of citation

§1247.11. Domicile; service of citation

The governing authority of the parish creating an ambulance service district, with corporate powers, shall designate the domicile of such corporation, at which domicile it shall be sued and service of citation made on the director, and in his absence, upon the chairman of the commission, and in his or their absence, then upon the vice chairman of the commission; provided that in fixing the domicile of the district the governing authority of the parish shall at all times fix the same at a place within the district.

Added by Acts 1976, No. 113, §1.



RS 33:1247.12 - District as political subdivision; incurring debt; election imposing taxes; authority

§1247.12. District as political subdivision; incurring debt; election imposing taxes; authority

Any ambulance service district created is hereby declared to be a political subdivision of the state. For carrying out the purposes of the ambulance service district as provided in these Sections, the district, under the provisions of the Louisiana Constitution of 1974, shall have the powers of taxation and the power to incur debt and issue bonds and to call an election for the purpose of imposing any authorized taxes or to incur debt, provided that the district shall not impose any tax increasing measures until the qualified electors of the district have approved the additional taxes. Whenever the governing body of a district calls an election for the purpose of submitting to the qualified electors of the district the question of incurring debt and issuing bonds for the purpose of efficient ambulance service it may, in the same election, submit to the qualified electors of the district, in the manner provided by Title 39, Subtitle II, Chapter 4, and by Sections 32 and 33 of Article VI of the Louisiana Constitution of 1974, a proposition to levy a special tax of not more than ten mills on the dollar for the purpose of maintaining and operating the ambulance service facilities of the district. The provisions of this Section do not prohibit the voting of this maintenance tax by any district which has acquired or proposes to acquire its ambulance service facilities through some means other than the issuance of bonds.

Added by Acts 1976, No. 113, §1.



RS 33:1247.13 - Federal and state aid

§1247.13. Federal and state aid

Ambulance service districts created hereunder shall have full power to do such things and enter into such contracts and agreements with the United States of America or with any state or federal agency or instrumentality as may be necessary to procure aids and grants to assist such districts in carrying out the purposes for which they are created.

Added by Acts 1976, No. 113, §1.



RS 33:1261 - Creation; authority of Allen Parish Police Jury

PART V-A. ALLEN PARISH AMBULANCE SERVICE DISTRICTS

§1261. Creation; authority of Allen Parish Police Jury

The Allen Parish Police Jury is authorized and empowered, upon its own initiative, to form and create one or more ambulance service districts within Allen Parish. The police jury is further authorized to alter the boundaries of any ambulance service district, provided that no such boundary change shall cause an impairment of the obligations of any contract of the ambulance service district.

Added by Acts 1982, No. 39, §1.



RS 33:1261.1 - Purpose

§1261.1. Purpose

The purpose of an ambulance service district created under the provisions of this Part shall be to own and operate ambulances for the transportation of persons suffering from illnesses or disabilities which necessitate ambulance care.

Added by Acts 1982, No. 39, §1.



RS 33:1261.2 - Board of commissioners; membership; qualifications; appointment; terms, vacancies; removal; officers; meetings

§1261.2. Board of commissioners; membership; qualifications; appointment; terms, vacancies; removal; officers; meetings

A. An ambulance service district created under the provisions of this Part shall be governed by a board of commissioners composed of five qualified voters of the district, to be appointed by the Allen Parish Police Jury.

B. Two of the initial commissioners shall serve two year terms, two shall serve four year terms, and one shall serve a six year term, as designated by the police jury. Successors to the initial commissioners shall serve six year terms. Vacancies shall be filled by appointment of the police jury. Any commissioner may be removed from office for cause, and his appointment rescinded by a two-thirds vote of the elected membership of the police jury.

C. The first meeting of the board of commissioners shall be within sixty days of the date of the appointment of the members. A chairman and vice chairman of the board shall be elected, and a director of the district shall be appointed, at the first meeting. Thereafter, the board of commissioners shall hold a minimum of three meetings annually. The Allen Parish Police Jury or the chairman of the board of commissioners may call additional meetings.

Added by Acts 1982, No. 39, §1.



RS 33:1261.3 - Corporate status of district; authority of board

§1261.3. Corporate status of district; authority of board

A. An ambulance service district created under the provisions of this Part shall constitute a body corporate in law with all the power and right to incur debts and contract obligations, to sue and be sued, and to do and perform any and all acts in its corporate capacity and its corporate name necessary and proper for the carrying out of the objects and purposes for which the ambulance service district was created. It may acquire by donation or purchase any existing ambulance facility in the district. It also shall have the power and authority to acquire any and all necessary equipment and buildings for the purpose of performing the objects for which it is formed, and shall own all sites and physical facilities which are acquired either by donation, purchase, exchange, and otherwise in full ownership. The district shall be domiciled as designated by the police jury.

B. The board of commissioners of an ambulance service district thus created shall have the following authority:

(1) To represent the public interest in providing ambulance care in the district.

(2) To advise the police jury and the ambulance director on problems concerning the operation of the ambulance service district.

(3) To make, alter, amend, and promulgate rules and regulations governing the conduct of the ambulance service district.

(4) To conduct hearings and pass upon complaints by or against any officer or employee of the district.

(5) To review and modify, or set aside any action of the officers or employees of the district which the commission may determine to be desirable or in the public interest.

(6) To appoint a director of the ambulance service district.

(7) To appoint the standing and special committees which may be necessary to carry out the purposes of this Part.

(8) To establish charges for the use of facilities provided by the district.

(9) To enter into lease agreements with recognized and duly constituted nonprofit associations which are primarily engaged in the operation of ambulance related organizations.

(10) To designate a bank to act as agent for depositing funds.

(11) To designate rules and regulations for safekeeping of the funds acquired, collected, or loaned by or to the district, and to provide for regular audits of the accounts of the district.

Added by Acts 1982, No. 39, §1.



RS 33:1261.4 - Director

§1261.4. Director

The board of commissioners shall appoint a director of the ambulance service district who has had experience in the field of administration and is familiar with the principles and methods of medical care or who in the opinion of the board of commissioners has held a responsible position in the area of management. The director shall serve as secretary-treasurer of the board. He shall furnish a surety bond in a sum equal to the amount of taxes collected annually in the district. The premium on this bond shall be paid by the board out of the funds of the district. The director shall assume full responsibilities as director of the district, shall receive a salary fixed by the board, and shall serve at the pleasure of the board.

Added by Acts 1982, No. 39, §1.



RS 33:1261.5 - Staff

§1261.5. Staff

The board shall appoint such staff as is necessary to provide adequate ambulance service in Allen Parish. The staff shall assist the director in the operation of the district, promulgate rules and regulations, and approve the appointment of a director.

Added by Acts 1982, No. 39, §1.



RS 33:1261.6 - Taxation; authority, procedure

§1261.6. Taxation; authority, procedure

Any ambulance service district created is hereby declared to be a political subdivision of the state. For carrying out the purposes of the ambulance service district as provided in this Part, the district, under the provisions of the Constitution of Louisiana, shall have the power of taxation and the power to incur debt and issue bonds and to call an election for the purpose of imposing any authorized taxes, or to incur debt, provided that the district shall not impose any tax increasing measures until the qualified electors of the district have approved the additional taxes.

Added by Acts 1982, No. 39, §1.



RS 33:1261.7 - Federal and state aid

§1261.7. Federal and state aid

Ambulance service districts created hereunder shall have full power to do such things and enter into such contracts and agreements with the United States of America or with any state or federal agency or instrumentality as may be necessary to procure aids and grants to assist such districts in carrying out the purposes for which they are created.

Added by Acts 1982, No. 39, §1.



RS 33:1271 - Repealed by Acts 2011, No. 248, §2.

PART VI. PARISH COMMISSION PLAN

§1271. Repealed by Acts 2011, No. 248, §2.



RS 33:1272 - Repealed by Acts 2011, No. 248, §2.

§1272. Repealed by Acts 2011, No. 248, §2.



RS 33:1273 - Repealed by Acts 2011, No. 248, §2.

§1273. Repealed by Acts 2011, No. 248, §2.



RS 33:1274 - Repealed by Acts 2011, No. 248, §2.

§1274. Repealed by Acts 2011, No. 248, §2.



RS 33:1275 - Repealed by Acts 2011, No. 248, §2.

§1275. Repealed by Acts 2011, No. 248, §2.



RS 33:1276 - Repealed by Acts 2011, No. 248, §2.

§1276. Repealed by Acts 2011, No. 248, §2.



RS 33:1277 - Repealed by Acts 2011, No. 248, §2.

§1277. Repealed by Acts 2011, No. 248, §2.



RS 33:1278 - Repealed by Acts 2011, No. 248, §2.

§1278. Repealed by Acts 2011, No. 248, §2.



RS 33:1279 - Repealed by Acts 2011, No. 248, §2.

§1279. Repealed by Acts 2011, No. 248, §2.



RS 33:1280 - Repealed by Acts 2011, No. 248, §2.

§1280. Repealed by Acts 2011, No. 248, §2.



RS 33:1281 - Repealed by Acts 2011, No. 248, §2.

§1281. Repealed by Acts 2011, No. 248, §2.



RS 33:1282 - Repealed by Acts 2011, No. 248, §2.

§1282. Repealed by Acts 2011, No. 248, §2.



RS 33:1283 - Repealed by Acts 2011, No. 248, §2.

§1283. Repealed by Acts 2011, No. 248, §2.



RS 33:1284 - Repealed by Acts 2011, No. 248, §2.

§1284. Repealed by Acts 2011, No. 248, §2.



RS 33:1285 - Repealed by Acts 2011, No. 248, §2.

§1285. Repealed by Acts 2011, No. 248, §2.



RS 33:1321 - Terms defined

PART VII. INTERGOVERNMENTAL FUNCTIONS

SUBPART A. GENERAL PROVISIONS

§1321. Terms defined

For the purposes of this Part "Municipality" shall include cities, towns, villages, or other special districts or other political subdivisions created to perform one or more public functions or services. "Governing body" shall mean the body with authority to enact ordinances and resolutions and in which is vested responsibility for the public policy; and "bonds" shall mean any bonds issued pursuant to any law by any parish or municipality, whether such bonds are payable from revenues of a revenue producing project, or from ad valorem taxes on real estate, acreage taxes, or from any other source whatever.

Amended by Acts 1954, No. 665, §1.



RS 33:1322 - Short title

§1322. Short title

This Part may be cited as "The Local Services Law."



RS 33:1323 - Liberal construction

§1323. Liberal construction

This Part shall be construed liberally, to the end that, through the use of the arrangements provided herein, greater economy and efficiency in the operation of local services may be encouraged, and the benefits of such services may be extended.



RS 33:1324 - Grant of authority to parishes, municipalities, police juries, harbor districts and terminal districts to act jointly

§1324. Grant of authority to parishes, municipalities, police juries, harbor districts and terminal districts to act jointly

Any parish, municipality or political subdivision of the state, or any combination thereof, may make agreements between or among themselves to engage jointly in the construction, acquisition or improvement of any public project or improvement, the promotion and maintenance of any undertaking or the exercise of any power, provided that at least one of the participants to the agreement is authorized under a provision of general or special law to perform such activity or exercise such power as may be necessary for completion of the undertaking. Such arrangements may provide for the joint use of funds, facilities, personnel or property or any combination thereof necessary to accomplish the purposes of the agreement, and such agreements may include but are not limited to activities concerning:

(1) Police, fire and health protection.

(2) Public utility services, such as water, electricity, gas, roads, bridges, causeways, tunnels, ferries and other highway facilities, and public transportation.

(3) Sewers, drains and garbage and other refuse collection and disposal.

(4) The construction or acquisition or improvement, and operation, repair and maintenance of public projects or improvements, whether or not rentals or other charges are fixed and collected for the use thereof, including but not being limited to roads, bridges, tunnels, causeways, ferries and other highway facilities, water systems, electric systems, sewer systems, drainage systems, incinerators and garbage collections and disposal systems, and public transportation systems.

(5) Recreational and educational facilities, such as playgrounds, recreation centers, parks and libraries.

(6) Flood control, drainage, and reclamation projects.

(7) Purchase of materials, supplies and equipment for use in the maintenance of governmental services authorized under this part or under any other general or special law.

(8) The construction, operation and maintenance of canals, ship channels, or portions of canals or ship channels, or a branch of a canal or ship channel, to be constructed, widened, deepened or improved by or under the authority of the United States for the purpose of transportation, including the giving of assurances by the said agencies to the United States of America to hold and save the United States of America free from any and all damages or claims of whatever nature or kind due to the construction, maintenance and operation of said canals or ship channels by the United States of America.

(9) The reassessment or reappraisal of property subject to ad valorem taxation in the parishes of East Baton Rouge, Jefferson, and Orleans, in which event each party to the agreement is hereby authorized to contribute any portion of its funds as are deemed necessary to accomplish such activity, notwithstanding any previous law or parts of law in conflict herewith.

Amended by Acts 1954, No. 665, §2; Acts 1956, No. 263, §1; Acts 1960, No. 91, §1; Acts 1972, No. 100, §1; Acts 1978, No. 244, §1, eff. July 5, 1978; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:1324.1 - Political corporations and subdivisions contracts for services

§1324.1. Political corporations and subdivisions contracts for services

In order to effect economy of operation, any two or more political corporations or subdivisions may contract with each other to combine the use of administrative and operative personnel and equipment upon such basis of compensation therefor as may be mutually agreed to by all such political corporations and subdivisions.

Added by Acts 1972, No. 9, §1.



RS 33:1325 - Form and publication of agreements

§1325. Form and publication of agreements

All arrangements concluded under the authority of R.S. 33:1324 shall be reduced to writing. For this purpose it shall suffice for each party to the agreement, acting through its governing body, to accept the agreement by the passage of an ordinance or resolution setting out the terms of the agreement. The agreement, ordinance, or resolution shall be published in the official journal of the parish or municipality, in the same manner as are the other proceedings of the governing body.



RS 33:1326 - Service agreements

§1326. Service agreements

A.(1)(a) Any parish, municipality, or political subdivision, or combination thereof, operating a gas, water, or electric light or power system, sewerage plant, or transportation system may extend such services to persons and business organizations located outside its territorial bounds, or to any other parish or municipality.

(b) Such extension shall be in accordance with the terms of service agreements entered into by the parish, municipality, or political subdivision, or combination thereof, supplying the service and the persons, business organizations, parishes, or municipalities receiving the service.

(2) No parish, municipality, or political subdivision, or combination thereof, operating an electric utility system shall sell electric power at retail outside its territorial bounds unless such power is transmitted from such electric utilities distribution system and delivered to retail customers solely through facilities owned by such parish, municipality, or political subdivision, or combination thereof.

B.(1) Nothing in this Section shall prohibit or mandate the performance by any parish, municipality, or political subdivision, or combination thereof, of any agreement for the sale of electric power to persons and business organizations located outside its territorial bounds under an agreement executed prior to January 1, 1984 or any renewal of such an agreement.

(2) Nothing in this Section shall prohibit or mandate the delivery or transmission of power in furtherance of such an agreement through facilities owned by others if the request had been communicated to the electric public utility prior to January 1, 1984.

Acts 1984, No. 349, §1, eff. July 2, 1984.



RS 33:1327 - Charges for services

§1327. Charges for services

All charges collected for such service extensions shall be reasonable and non-discriminatory.



RS 33:1328 - Consent to extension of services

§1328. Consent to extension of services

No parish shall extend services into the bounds of another parish without the consent of such parish; and no city, town, or village shall extend services into another city, town, or village without the consent thereof.



RS 33:1329 - Acquisition of property

§1329. Acquisition of property

Any parish or municipality or commission appointed under this part may acquire by gift, grant, purchase, or condemnation proceedings or otherwise, all property, including rights-of-way, necessary to effectuate arrangements concluded under the terms of this Part. Where condemnation is necessary, the parish or municipality shall follow the procedures which, under existing law, govern its acquisition of property by condemnation.

In the alternative whenever a reasonable price cannot be agreed upon or whenever the owner is legally incapacitated, is absent, is unknown, or is unable to convey valid title, any parish or municipality, or any commission appointed under the terms of this part shall have and is hereby given full power and authority to acquire by expropriation or condemnation any land, rights, rights-of-way, servitudes, flooding and overflow rights, franchises, and other property of any kind or nature declared to be necessary in connection with the joint exercise of any power authorized and anticipated by this Part. Where condemnation is necessary, each said parish, municipality or commission shall have the right to invoke and shall follow the procedures outlined and provided for in R.S. 48:1259.

Amended by Acts 1956, No. 443, §1.



RS 33:1330 - Protection of property

§1330. Protection of property

The police power of parishes and municipalities shall extend to any property acquired by them under the provisions of this Part.



RS 33:1331 - Financing agreements

§1331. Financing agreements

Agreements concluded under R.S. 33:1324 and all written agreements concluded under R.S. 33:1325 shall include a statement of the financial obligations of each of the parties to the agreement. Any parish or municipality may appropriate such sums, issue its bonds, as defined in R.S. 33:1321, or levy any special taxes, except income taxes, in the manner provided by law, for any public project or improvement, as defined in R.S. 33:1324(4), to raise such sums as are necessary to fulfill its obligations under the terms of any agreements authorized by this part, including its obligations incurred in connection with the issuance of its bonds or other obligations issued under the authority of this part, and may charge and collect such fees, fares and tolls as are contemplated in said agreements. In furtherance hereof, each such municipality, parish or political subdivision may levy and collect such special taxes, except income taxes, as are not prohibited by the constitution of the state in effect at the time of such tax levy, including, but not limited to, ad valorem, license or excise taxes. Such taxes shall be for the sole purpose of enabling the municipality, parish or political subdivision to meet its financial obligations under the agreements entered into pursuant to Section 1325. No tax authorized herein shall be levied or increased until authorized by a majority of the electors of each municipality or parish affected thereby who vote thereon in an election held for that purpose.

Amended by Acts 1954, No. 665, §3; Acts 1974, No. 463, §1, eff. Jan. 1, 1975.



RS 33:1332 - Administration of agreements; joint commission

§1332. Administration of agreements; joint commission

A. Any parishes or municipalities concluding an agreement under the provisions of this Part may create by resolutions duly adopted by the governing bodies thereof a joint commission as an agency and instrumentality of such parishes or municipalities to administer the terms of such agreement.

B.(1) The members of such commission shall be appointed by the respective participating parishes or municipalities, but no member of a parish governing authority or employee thereof shall serve as a member of a joint commission that has as its function the operation and maintenance of a causeway and its related roadways, created by the parish by agreement with one or more other parishes.

(2) Members of the joint commission shall receive such compensation for services performed by virtue of such appointment as shall be provided in such agreement, but any member of such commission who is also an officer or employee of a parish or municipality concluding such agreement shall also receive the compensation to which he is otherwise entitled as such officer or employee; provided, however, that any member of a joint commission, created by agreement of two or more parishes, that has as its function the operation and maintenance of a causeway and its related roadways who is also an officer or employee of a parish concluding such agreement shall not serve as a member of such joint commission.

C.(1) Each such commission shall be a body corporate under such corporate name and style as shall be provided in such agreement, shall have power to sue and be sued and shall continue in existence until all bonds, including refunding bonds, issued by such commission or any of such parishes or municipalities pursuant to such agreements have been finally paid and discharged.

(2) Each such commission shall have such powers relative to the construction, acquisition, improvement, operation, and management of any public project or improvement, as shall be provided in such agreement, and shall have power, if provided in such agreement to issue in its corporate name, but for and on behalf of such parishes or municipalities, any bonds to finance the cost of the construction or acquisition or improvement of such public projects or improvements, which bonds may be the joint obligation, several obligations, or joint and several obligations of such parishes or municipalities.

D. No such agreement shall have the effect of providing for a donation, in whole or in part, of the public funds or services of one parish or municipality for the benefit of another.

Amended by Acts 1954, No. 665, §4; Acts 1988, No. 363, §1, eff. July 8, 1988.



RS 33:1333 - Agreements concerning collection and disposal of solid wastes

§1333. Agreements concerning collection and disposal of solid wastes

Any political subdivision may make agreements pursuant to R.S. 33:1324 and 1324.1 in order to create greater efficiency and economy and further extension of services in the area of solid waste disposal. All such agreements shall be pursuant to the provisions of this Part, but, in addition to the ability to acquire by gift, grant, purchase, or condemnation proceedings as provided in R.S. 33:1329, the political subdivisions may use any state equipment that may be available for purposes of solid waste disposal. The political subdivisions pursuant to R.S. 33:1332 may issue bonds to finance construction, acquisition, improvement, maintenance, or operation of such public projects, which are hereby declared to be works of public improvement under Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950 and Article VI, Section 32 of the Constitution of 1974, thereby allowing such political subdivisions to collect an ad valorem tax pursuant to the procedure set forth in Article VI, Section 32 of the Constitution of 1974 and applicable law. Arrangements for financing such operations, including the issuance of bonded indebtedness, shall be set forth in the agreement between the political subdivisions as required by R.S. 33:1331.

Added by Acts 1973, No. 103, §1; Acts 2014, No. 158, §1.



RS 33:1334 - Issuance of revenue bonds by commissions; prescriptive period

§1334. Issuance of revenue bonds by commissions; prescriptive period

A. Any joint commission created by any parishes or municipalities as an agency and instrumentality of such parishes and municipalities under the provisions of this Part shall have the power, if provided in the agreement entered into between such parishes and municipalities, to issue in its corporate name, any revenue bonds of such commission to finance the cost of the construction or acquisition or improvement of such public projects or improvements, including but not limited to, the public purposes described in R.S. 33:1324, which bonds may be the joint obligation, several obligations, or joint and several obligations of such parishes and municipalities, payable, however, solely from the revenues derived from the operation of the public project constructed or acquired with the proceeds of such revenue bonds. Title to such project shall vest in the parties to said agreement in the proportion or manner set forth in such agreement. Notwithstanding any other provision of Louisiana law relative to the right of partition available to owners of property or portions of property, the right of partition shall not be available to any party with respect to any property acquired or held subject to the terms of said agreement; however, the agreement may provide for the sale, lease, or other disposition of such property on such terms and conditions as may be set forth in the agreement.

B. Said bonds may be issued by the commission substantially in compliance with the procedures established by Subpart C, Part 1, Chapter 10, Title 33 of the Louisiana Revised Statutes of 1950 but without the necessity of securing the approval of the electorate at a referendum. Any contracts for construction or for acquisition of materials and supplies payable from the proceeds of such bonds shall be subject to the public contract law of the state of Louisiana (R.S. 38:2211, et seq.).

C. The municipality or the parish shall not in any event be liable for the payment of the principal or interest on any revenue bonds of the commission except as provided in Subsection A of this Section and, in addition, the municipalities or the parishes may contract for services furnished by any joint facility constructed by the commission and the municipalities and parishes may obligate themselves to make payments for such term, not exceeding forty years, and in such manner as may be provided in such contracts. None of the bonds of the commission shall be construed to constitute an indebtedness of the municipality or parish for debt limit or other purposes within the meaning of any constitutional or statutory provisions whatsoever.

D. The commission is hereby declared to be performing a public function and to be a body politic and political subdivision of the state of Louisiana as defined in Article VI, Section 44 of the Louisiana Constitution, with all rights, powers, and authority granted to political subdivisions of the state under the constitution and general laws of the state, including, without limitation, the provisions of R.S. 31:149. Accordingly, the commission and all properties at any time owned by it and the income therefrom and all bonds issued by it and the income therefrom shall be exempt from all taxation in the state of Louisiana. Also, for purposes of R.S. 51:704(2), and any amendment thereto or substitution therefor, bonds issued by the commission shall be determined to be securities issued by a political subdivision of the state of Louisiana, provided, however, that nothing in Subsection D shall be construed as altering jurisprudentially established rules governing the responsibilities of a municipal corporation when engaged in the operation of a public utility.

E. Every ordinance or resolution authorizing the issuance of bonds or other debt obligation by the commission shall be published at least once in a newspaper of general circulation published within the area of the municipalities or parishes creating the commission or, if there is none, in a newspaper having general circulation therein. For thirty days after the date of publication, any person in interest may contest the legality of the ordinance or resolution and of any provision therein made for the security and payment of the bonds. After that time, no one shall have any cause of action to test the regularity, formality, legality, or effectiveness of the ordinance or resolution, and provisions thereof, including security, for any cause whatever. Thereafter, it shall be conclusively presumed that every legal requirement for the issuance of the bonds or other debt obligation has been complied with. No court shall have authority to inquire into any of these matters after said thirty days.

F. Nothing in this Chapter shall grant to any joint commission the right to expropriate transmission or distribution facilities of any existing public utility; provided, however, that this shall in no way alter, affect or restrict the rights of expropriation or eminent domain of any individual parish or municipality which participates in the creation of any such commission.

G. Nothing in this Chapter shall be construed to grant an immunity to or on behalf of any public instrumentality created under this Act from any antitrust laws of the state or of the United States.

H. The books, records and proceedings of joint commissions shall be subject to the Public Records Act, provided, however, that a joint commission may agree that its records, writings, contracts or memoranda relating to new industrial or technological processes, developments, inventions or discoveries for which patents or copyrights have been applied or obtained either by itself or by others in connection with a project of such commission shall remain confidential and not be subject to the public disclosure.

Added by Acts 1975, No. 597, §1, eff. July 17, 1975. Amended by Acts 1976, No. 451, §1, eff. July 31, 1976; Acts 1976, No. 577, §1, eff. Aug. 3, 1976.



RS 33:1335 - Energy Resource Contracts

§1335. Energy Resource Contracts

Any municipality and/or joint commission created under this Part is hereby authorized to engage with one or more electric public utility companies as defined in R.S. 45:121, in the financing, construction, maintenance, and operation of joint electric power generation and transmission facilities as owners or otherwise. All arrangements and agreements made under the authority of this Section shall be reduced to writing, shall include, among other provisions, the proportionate share of the cost to be borne by the municipality and/or joint commission, and the proportionate share or quantity of the electric power to be acquired by the municipality and/or joint commission. Contracts authorized under this Section are hereinafter referred to as "Energy Resource Contracts" or "Contract" and are authorized for the object and purpose of providing for the efficient and economical operation of electric power services. Title to facilities acquired under a Contract shall vest in the parties to the Energy Resource Contract in the proportion or manner set forth in such Contract. Facilities or interest in facilities acquired by municipality and/or joint commission under the provisions of an Energy Resource Contract shall be acquired in strict compliance with the public contract law of the state of Louisiana (R.S. 38:2211, et seq.). Energy Resource Contracts shall be subject to the approval of the State Bond Commission, and shall have a term not exceeding forty (40) years, except as approved by the State Bond Commission. Energy Resource Contracts entered into under the authority of this Section are declared to be for a public purpose for the economic production and conservation of electric power and energy in the protection of the public health, welfare and safety. Nothwithstanding any other provisions of Louisiana law relative to the right of partition available to owners of property or portions of property, the right of partition shall not be available to any party with respect to any property acquired or held subject to the terms of an Energy Resource Contract; however, an Energy Resource Contract may provide for the sale, lease, or other disposition of property subject thereto on such terms and conditions as may be set forth in the Contract. None of the property or facilities jointly owned, acquired or held, or property and facilities of a participant covered by a Contract shall be subject to expropriation by another party to any Energy Resource Contract entered into hereunder. A municipality and/or a joint commission may become parties to an Energy Resource Contract hereunder by the authority of an ordinance adopted by the governing body of the municipality and/or joint commission in the same manner as are other proceedings of such governing body or bodies. Notice of intention to adopt said ordinance shall be given by the governing body of the municipality and/or joint commission, and shall be published one time in the official journal of the municipality and/or joint commission at least seven days prior to the adoption of the ordinance or resolution.

Added by Acts 1975, No. 597, §1, eff. July 17, 1975.



RS 33:1336 - Financing agreements

§1336. Financing agreements

Any municipality and/or joint commission entering into a Contract pursuant to the provisions of R.S. 33:1335 may appropriate such sums as are necessary to fulfill its obligations under the terms of such Contract, and may incur debt and issue revenue bonds for the purpose of providing the municipality and/or joint commission's share of the cost of the construction and acquisition of the joint electric power generation and transmission facilities authorized under the provisions of R.S. 33:1335. Said bonds may be issued by any municipality and/or joint commission substantially in compliance with the procedures established by Subpart C, Part 1, Chapter 10, Title 33 of the Louisiana Revised Statutes of 1950, but as to a joint commission created and acting pursuant to the authority of R.S. 33:1334, such bonds may be issued without the necessity of securing the approval of the electorate at a referendum. All properties or interest in properties at any time owned by a municipality and/or joint commission, and all bonds issued by a municipality and/or joint commission under the authority of this Section and the income therefrom shall be exempt from all taxation in the state of Louisiana. Also, for the purpose of R.S. 51:702(2) and any amendment thereto or substitution therefor, bonds issued by a municipality and/or joint commission hereunder shall be determined to be securities issued by a public instrumentality of a political subdivision of the state of Louisiana. The provisions of R.S. 33:1334(E) shall be applicable to bonds issued under this Section.

Added by Acts 1975, No. 597, §1, eff. July 17, 1975.



RS 33:1337 - Liberal construction

§1337. Liberal construction

These provisions shall be liberally construed, to the end that, through the use of arrangements and agreements provided for herein between one or more municipalities and/or joint commissions, and/or one or more electric public utility companies, greater economy and efficiency in the providing of electrical and energy services to the citizens may be achieved; and further to this end, the governing authority of the municipality and/or joint commission entering into an Energy Resource Contract as authorized by R.S. 33:1335 shall be empowered to adopt such other ordinances and resolutions, take such other actions and charge and collect such fees as may be contemplated or necessary by the said Contract, all for the purpose intended and in accordance with the authority of Article VII, Section 14(C) of the Constitution of 1974.

Added by Acts 1975, No. 597, §1, eff. July 17, 1975.



RS 33:1341 - Short title

SUBPART B. JOINT SELF INSURANCE PROGRAMS BY

LOCAL GOVERNMENTAL SUBDIVISIONS

§1341. Short title

This Subpart shall be known and may be cited as the "Local Governmental Subdivision Self Insurance Act of 1979."

Added by Acts 1979, No. 462, §1.



RS 33:1342 - Definitions; terms defined

§1342. Definitions; terms defined

The following words and terms shall have the meaning indicated unless the context shall clearly indicate a different meaning.

(1) "Accident and health protection" means indemnification of public employees and/or their dependents for hospitalization, medical, dental, and related expenses incurred for injury or illness in accordance with a schedule of benefits prescribed by the trustees of an interlocal risk management agency; or as set forth in a joint policy or policies of insurance providing protection against said risks and expenses.

(2) "Governing body" means the body which exercises the legislative functions of the local governmental subdivision.

(3) "Group self-insurance fund" means a pool of public monies established by an interlocal risk management agency from contributions of its members in order to pool any one or more of the following risks: accident and health protection, public liability, or worker's compensation and those risks defined in R.S. 22:47(3), (6), (7), and (10); or to purchase a joint policy or policies of insurance providing protection against said risks.

(4) "Interlocal risk management agency" means an association formed by two or more local governmental subdivisions by an intergovernmental agreement made pursuant to the provisions of this Part VII, for the development and administration of an interlocal risk management program and one or more group self insurance funds.

(5) "Interlocal risk management program" means a plan and activities carried out under such plan by an interlocal risk management agency to reduce risk of loss on account of public liability or worker's compensation liability, including safety engineering and other loss prevention and control techniques and to administer one or more local risk management pools, including the processing and defense of claims brought against members of the agency.

(6) "Local governmental subdivision" means any parish or municipality, other governing or administrative body created under the charter of, or by the governing body of, such parish or municipality to serve a public purpose, or other local governing or administrative body created by or pursuant to law or the Constitution of Louisiana to serve a public purpose. For purposes of this Subpart only, this term also means the offices of the various clerks of court and district public defender offices established in accordance with R.S. 15:141 et seq., the members of a trust established by a statewide hospital association for the purposes of providing employers' liability or workers' compensation coverage for its members, provided the majority of the members of such trust consists of governmental subdivisions, and any city, parish, or other local public school system.

(7) "Public liability" means liability to which a local governmental subdivision may be subject either directly or by reason of liability rising out of an act of its employee, agent or officer in the course and scope of employment.

Added by Acts 1979, No. 462, §1. Amended by Acts 1981, No. 808, §1, eff. Aug. 2, 1981; Acts 1982, No. 454, §1; Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1986, No. 411, §1; Acts 1987, No. 482, §1; Acts 1991, No. 507, §1; Acts 1997, No. 1084, §1; Acts 2007, No. 307, §5; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2015, No. 309, §1.



RS 33:1343 - Authority of governmental subdivisions to form, join, and participate in interlocal risk management agency; employer contributions toward premiums; ownership of record

§1343. Authority of governmental subdivisions to form, join, and participate in interlocal risk management agency; employer contributions toward premiums; ownership of record

A. Any two or more local governmental subdivisions may make and execute an intergovernmental agreement between or among themselves to form and become members of an interlocal risk management agency. After an interlocal risk management agency has been formed, any local governmental subdivision may, subject to the bylaws and requirements of such agency, become a member and through participation in the agency may:

(1) Pool all forms of insurance risks in whole or in part with those of other local governmental subdivisions.

(2) Jointly purchase all forms of insurance with other local governmental subdivisions participating in and belonging to the interlocal risk management agency, the participating local governmental subdivisions to be coinsured under a master policy with the total premium prorated among such participants.

B. Each group self insurance fund shall be separate as to risk, and maintained as a separate pool, but one or more of the funds may be administered by a single interlocal risk management agency. Local governmental subdivisions concluding an agreement under the provisions hereof may by resolution duly adopted by the governing body thereof designate the Louisiana Municipal Association for the municipalities, the Police Jury Association of Louisiana for the parishes, and the Louisiana School Board Association for the local public school systems to administer the interlocal risk management agency and any group self insurance fund established by said agency, and to further administer the terms and conditions of the intergovernmental agreement by which the agency and the group self insurance fund has been created.

C. All arrangements and agreements made under the authority of this Section shall be reduced to writing. A local governmental subdivision may become a member of an interlocal risk management agency by the authority of an ordinance adopted by the governing body thereof in the same manner as are other proceedings of such governing body. The interlocal risk management agency will operate under such name and style as shall be provided in the agreement creating same and shall have the power to sue and be sued.

D. Nothing in this Subpart shall be construed to limit the contribution of a local governmental subdivision participating in an interlocal risk management agency toward the payment of premiums for accident and health protection for its employees or their dependents, or both.

E. All books, records, and files maintained by a third party for the agency, including but not limited to audit data and all active and inactive claims files, shall at all times be the sole property of the agency and shall be surrendered immediately to the agency upon demand.

F. In addition to local governmental subdivisions, statewide organizations composed of local governmental subdivisions and their wholly owned subsidiaries may become members of an interlocal risk management agency for purposes of providing accident and health protection to their employees and for purposes of providing coverage for those risks defined in R.S. 22:47(3), (6), and (10), and public liability and worker's compensation coverage upon approval of the governing body of the association and the governing body of the interlocal risk management agency. For purposes of this Subsection, the Police Jury Association of Louisiana, the Louisiana Municipal Association, and the Louisiana School Board Association shall be considered statewide organizations composed of local governmental subdivisions.

Added by Acts 1979, No. 462, §1. Amended by Acts 1982, No. 454, §1; Acts 1984, No. 171, §1, eff. June 25, 1984 Acts 1984, No. 177, §1, eff. June 25, 1984; Acts 1985, No. 427, §1, eff. July 10, 1985; Acts 1986, No. 641, §1; Acts 1990, No. 793, §1; Acts 1991, No. 507, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2015, No. 309, §1.



RS 33:1344 - Governance of interlocal risk management agencies

§1344. Governance of interlocal risk management agencies

If the Louisiana Municipal Association, the Police Jury Association of Louisiana, or the Louisiana School Board Association is designated to administer an interlocal risk management agency, the executive boards of the Louisiana Municipal Association and of the Police Jury Association of Louisiana, as the case may be, and the board of directors of the Louisiana School Board Association shall constitute the board of trustees of each such agency established as provided in R.S. 33:1343, and shall be authorized as such to adopt bylaws for the administration of their respective agencies.

Added by Acts 1979, No. 462, §1; Acts 2015, No. 309, §1.



RS 33:1345 - Interlocal risk management agency not an insurance company or insurer

§1345. Interlocal risk management agency not an insurance company or insurer

An interlocal risk management agency is not an insurance company or an insurer under the laws of this state and the development and administration by such agency of one or more group self insurance funds shall not constitute doing an insurance business. Intergovernmental agreements providing for the creation and maintenance of an interlocal risk management agency shall not be deemed to constitute insurance as defined by R.S. 22:46, nor shall the interlocal risk management agency or the development of a group self insurance fund be subject to the provisions of Title 22, Chapter I, of the Louisiana Revised Statutes of 1950.

Added by Acts 1979, No. 462, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 33:1346 - Minimum contributions before risk sharing

§1346. Minimum contributions before risk sharing

A group self insurance fund shall not function as a means of sharing among its members an interlocal risk management agency risk of loss until the interlocal risk management agency administering such fund shall have received:

(1) For public liability and worker's compensation:

Each fund shall have an annual gross premium, calculated in accordance with the applicable manual premium rate or rates, plus or minus applicable experience credits or debits, of not less than two hundred thousand dollars.

(2) For accident and health protection:

Each fund shall have an annual gross premium of not less than two hundred thousand dollars.

(3) For coverage for those risks defined in R.S. 22:47(3), (6), (7), and (10):

Each fund shall have an annual gross premium of not less than two hundred thousand dollars.

Added by Acts 1979, No. 462, §1. Amended by Acts 1982, No. 454, §1; Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1991, No. 507, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 33:1347 - Limited liability of members

§1347. Limited liability of members

A local governmental subdivision shall not by reason of being a member of an interlocal risk management agency and contributing to a group self insurance fund be liable to such interlocal risk management agency, to any other member or to any claimant against the agency, itself or another member, except for payment of contributions provided for in the intergovernmental agreement between the local governmental subdivision and the interlocal risk management agency, and no more. No interlocal risk management agency agreement shall have the effect of providing for a donation, in whole or in part, of the public funds of one local governmental subdivision for the benefit of another, provided, however, that nothing herein shall be construed to in any way reduce or limit a participant's right or obligations with respect to his or its employees under the provisions of Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950.

Added by Acts 1979, No. 462, §1.



RS 33:1348 - Authority of Commissioner of Insurance

§1348. Authority of Commissioner of Insurance

(A) Annually each interlocal risk management agency shall file with the commissioner of insurance certified audited financial statements and a review of its operations and general condition by a certified independent casualty actuary.

(B) No interlocal risk management agency shall become operative until issued a certificate of authority by the commissioner of insurance under such rules and regulations as he may promulgate to assure compliance with the provisions of this Subpart. The commissioner of insurance or his chief examiner shall have authority to examine the books, records and affairs of any interlocal risk management agency for the purpose of determining compliance with this Subpart, and to revoke the certificate of authority of any such agency which he determines is not in compliance with this Subpart.

Added by Acts 1979, No. 462, §1.



RS 33:1349 - Excess insurance

§1349. Excess insurance

A. An interlocal risk management agency shall maintain at all times a contract or contracts of specific excess insurance or aggregate excess insurance in an amount as may be stipulated or approved by the commissioner of insurance for any or all forms of insurance risks, except as otherwise stated in this Section.

B. The agency shall provide statutory worker's compensation benefits and shall maintain at all times a contract or contracts of specific excess of at least two million dollars per occurrence and a contract or contracts of aggregate excess of at least two million dollars. The effective date for such excess and aggregate amounts shall be the first day of the fund year following the effective date of this bill.

C. Nothing herein shall be construed to in any way reduce or limit a participant's rights or obligations with respect to his or its employees under the other provisions of this Subpart.

D. An interlocal risk management agency shall maintain at all times a contract or contracts of specific excess insurance of at least one million dollars and aggregate stop loss insurance of at least one million dollars with respect to accident and health coverage claims.

E. An interlocal risk management agency may pool any excess funds, if any, after payment of claims and cost of administration of a fund, as determined at the end of each fund year, with excess funds of another fund, and use such pooled excess funds to establish a special loss reserve fund for the purpose of reinsuring all or any part of the excess insurance amounts otherwise required by Subsections A, B, and D of this Section. Such special loss reserve fund shall not constitute doing insurance business or be deemed to constitute insurance as defined by R.S. 22:46, nor shall be subject to the provisions of Chapter 1 of Title 22 of the Louisiana Revised Statutes of 1950.

F. An interlocal risk management agency may, either in its own name or jointly with another such interlocal risk management agency, use such pooled excess funds to form an insurance company under the provisions of Title 22 of the Louisiana Revised Statutes of 1950 for the purpose of reinsuring the risks of the interlocal risk management agency or agencies whose pooled excess funds are so used.

Added by Acts 1979, No. 462, §1. Amended by Acts 1981, No. 808, §1, eff. Aug. 2, 1981; Acts 1982, No. 454, §1; Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1985, No. 230, §1; Acts 1986, No. 640, §1; Acts 1997, No. 1084, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 33:1350 - Audit of funds

§1350. Audit of funds

The legislative auditor shall have the authority to examine and audit the books and accounts of any fund established under the provisions of this Subpart pursuant to the provisions of Section 513 of Title 24 of the Louisiana Revised Statutes of 1950. In addition, each participating local governmental subdivision shall have the authority to cause an examination and audit of said fund by its representatives.

Added by Acts 1979, No. 462, §1.



RS 33:1350.1 - Louisiana Association of Chiefs of Police Risk Management Agency

§1350.1. Louisiana Association of Chiefs of Police Risk Management Agency

A. There is hereby created, in accordance with this Subpart, an interlocal risk management agency to be known as the Louisiana Association of Chiefs of Police Risk Management Agency, hereinafter referred to as "the agency". The agency shall be in the form of a trust.

B. All powers, duties, functions, and responsibilities of the agency shall be vested in a board of trustees, which shall be appointed by the Louisiana Association of Chiefs of Police. The board shall have the power to perform all functions necessary to pool liability insurance risks of its member police departments in accordance with the provisions of this Subpart. The board of trustees shall consist of six full-time, professional law enforcement officers appointed by the Louisiana Association of Chiefs of Police and one risk management specialist elected from the professional committee which serves under the board.

C. The agency shall be exempt from all fees and all taxes levied by this state or any of its subdivisions except taxes levied on real or personal property.

D. The agency shall be subject to the excess insurance requirements established in R.S. 33:1349.

Acts 1988, No. 354, §1.



RS 33:1350.2 - Louisiana Hospital Association Workers' Compensation Interlocal Risk Management Agency

§1350.2. Louisiana Hospital Association Workers' Compensation Interlocal Risk Management Agency

A. There is hereby created, in accordance with this Subpart, an interlocal risk management agency to be known as the Louisiana Hospital Association Workers' Compensation Interlocal Risk Management Agency, hereinafter referred to as the "agency". The agency shall be in the form of a trust, the majority of the members of which shall be governmental subdivisions.

B. All powers, duties, functions, and responsibilities of the agency shall be vested in a board of trustees to be appointed by the Louisiana Hospital Association from among the members of the trust in accordance with the provisions of the trust. The board shall have the power to perform all functions necessary to pool hospital employers' liability and workers' compensation insurance risks for the trust's hospital members in accordance with the provisions of this Subpart.

C. The agency shall be subject to the provisions of R.S. 33:1345, 1346, 1347, 1348(A), 1349, and 1350. In addition, the commissioner of insurance or its chief examiner shall have the authority to examine the books, records, or officers of the agency for the purpose of determining compliance with the provisions of this Section and to revoke the certificate of authority of the agency in the event the commissioner determines that the agency fails to comply with the provisions of this Section.

Acts 1997, No. 1084, §1.



RS 33:1351 - Short title

SUBPART C. JOINT SELF INSURANCE PROGRAMS BY

LOCAL HOUSING AUTHORITIES

§1351. Short title

This Subpart shall be known and may be cited as the "Local Housing Authority Self Insurance Act of 1981."

Added by Acts 1981, No. 802, §1.



RS 33:1352 - Definitions; terms defined

§1352. Definitions; terms defined

The following words and terms shall have the meaning indicated unless the context shall clearly indicate a different meaning:

(1) "Governing body" means the body which exercises the functions of the local housing authority.

(2) "Interlocal risk management agency" means an association formed by two or more local housing authorities by an interagency agreement made pursuant to the provisions of this Part VII, for the development and administration of an interlocal risk management program and one or more group self-insurance funds.

(3) "Interlocal risk management program" means a plan and activities carried out under such plan by an interlocal risk management agency to reduce risk of loss, including safety engineering and other loss prevention and control techniques, and to administer one or more local self-insurance funds, each established for one or more risks, including the processing and defense of claims brought against members of the agency.

(4) "Local housing authority" means any parish or municipal housing authority.

(5) "Self-insurance fund" means a pool of public monies established by an interlocal risk management agency from contributions of its members in order:

(a) To pool any one or more of the following risks: general liability, workers' compensation, public officials liability, including employment practices liability, property, or any other line of coverage approved by the board of trustees of the interlocal risk management agency.

(b) To purchase insurance for risks of general liability, workers' compensation, property coverage, or other lines of coverage approved by the board of trustees of the interlocal risk management agency.

(6) Repealed by Acts 2004, No. 700, §2.

Added by Acts 1981, No. 802, §1. Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 2004, No. 700, §§1, 2, eff. July 6, 2004; Acts 2015, No. 236, §1, eff. June 29, 2015.



RS 33:1353 - Authority of local housing authority to form, join, and participate in interlocal risk management agency

§1353. Authority of local housing authority to form, join, and participate in interlocal risk management agency

A. Any two or more local housing authorities may make and execute an intergovernmental agreement between or among themselves to form and become members of an interlocal risk management agency. After an interlocal risk management agency has been formed, any local housing authority may, subject to the bylaws and requirements of such agency, become a member and through participation in the agency may:

(1) Pool its general liability risks in whole or in part with those of other local housing authorities.

(2) Pool its workers' compensation risks in whole or in part with those of other local housing authorities.

(3) Pool its public officials liability risks, including employment practices liability coverage, in whole or in part with those of other local housing authorities.

(4) Pool its property coverage risks in whole or in part with those of other local housing authorities.

(5) Pool other coverage risks the board of trustees of the interlocal risk management agency may determine to be appropriate in whole or in part with those of other local housing authorities.

(6) Purchase insurance for risks of general liability, workers' compensation, public officials liability, including employment practices liability, property or other insurance for such other lines of coverage pooled by the interlocal risk management agency with other local housing authorities participating in and belonging to the interlocal risk management agency. The pooled risks of the participating local housing authorities shall be described in a plan of coverages with the total premium prorated among such participants.

B. Local housing authorities concluding an agreement under the provisions hereof may by resolution duly adopted by the governing body thereof designate the Louisiana Housing Council, Inc. to administer the interlocal risk management agency and any group self-insurance fund or funds established by said agency and to administer the terms and conditions of the intergovernmental agreement by which the agency and any self-insurance fund or funds have been established.

C. All arrangements and agreements made under the authority of this Section shall be reduced to writing. A local housing authority may become a member of an interlocal risk management agency by the authority of an ordinance adopted by the governing body thereof in the same manner as are other proceedings of such governing body. The interlocal risk management agency will operate under such name and style as shall be provided in the agreement creating same and shall have the power to sue and be sued.

D. Repealed by Acts 1999, No. 48, §2, eff. May 28, 1999

Added by Acts 1981, No. 802, §1. Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1999, No. 48, §§1, 2, eff. May 28, 1999; Acts 2004, No. 700, §1, eff. July 6, 2004; Acts 2015, No. 236, §1, eff. June 29, 2015.



RS 33:1354 - Governance of interlocal risk management agencies

§1354. Governance of interlocal risk management agencies

In the event the Louisiana Housing Council, Inc. is designated to administer an interlocal risk management agency, the insurance committee of the Louisiana Housing Council, Inc. shall constitute the board of trustees of such agency established as provided in Section 1353(B) of this Subpart and shall be authorized as such to adopt bylaws for the administration of the agency, subject to approval by the executive committee of the Louisiana Housing Council, Inc.

Added by Acts 1981, No. 802, §1.



RS 33:1355 - Interlocal risk management agency not an insurance company or insurer

§1355. Interlocal risk management agency not an insurance company or insurer

An interlocal risk management agency is not an insurance company or an insurer under the laws of this state and the development and administration by such agency of a group self-insurance fund or funds established for one or more risks shall not constitute doing an insurance business. Agreements between housing authorities providing for the creation and maintenance of an interlocal risk management agency shall not be deemed to constitute insurance as defined by R.S. 22:46, nor shall the interlocal risk management agency or the development of a group self-insurance fund be subject to the provisions of Chapter 1 of Title 22 of the Louisiana Revised Statutes of 1950.

Added by Acts 1981, No. 802, §1; Acts 2004, No. 700, §1, eff. July 6, 2004; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 33:1356 - Minimum contributions before risk sharing

§1356. Minimum contributions before risk sharing

A self-insurance fund shall not function as a means of sharing risks of loss among the members of an interlocal risk management agency until the interlocal risk management agency administering such fund shall have received, for general liability, workers' compensation, public officials liability, including employment practices liability, property coverage, and any other pooled line of coverage risks, an annual gross premium, calculated in accordance with the applicable manual premium rate or rates, plus or minus applicable experience credits or debits, of not less than two hundred thousand dollars for each line of risk.

Added by Acts 1981, No. 802, §1. Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1999, No. 48, §1, eff. May 28, 1999; Acts 2004, No. 700, §1, eff. July 6, 2004; Acts 2015, No. 236, §1, eff. June 29, 2015.



RS 33:1357 - Limited liability of members

§1357. Limited liability of members

A. A local housing authority shall not, by reason of being a member of an interlocal risk management agency and contributing to a self-insurance fund, be liable to such interlocal risk management agency, to any other member, or to any claimant against the agency itself or another member, except for payment of contributions provided for in the intergovernmental agreement between the local housing authority and the interlocal risk management agency, and no more. No interlocal risk management agency agreement shall have the effect of providing for a donation, in whole or in part, of the public funds of one local housing authority for the benefit of another. Nothing herein shall be construed to in any way reduce or limit a participating member's rights or obligations with respect to its employees under the provisions of Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950.

B. An intergovernmental risk management agency shall administer the assets of a self-insurance fund to maintain appropriate levels of reserves and to ascertain full and timely payment of all fund obligations, including without limitation, loss fund requirements, administrative expenses and costs of insurance.

Added by Acts 1981, No. 802, §1; Acts 2004, No. 700, §1, eff. July 6, 2004.



RS 33:1358 - Authority of commissioner of insurance

§1358. Authority of commissioner of insurance

A. Annually each interlocal risk management agency shall file with the commissioner of insurance certified audited financial statements and a review of its operations and general condition by a certified independent casualty actuary.

B. No interlocal risk management agency shall become operative until issued a certificate of authority by the commissioner of insurance under such rules and regulations as he may promulgate to assure compliance with the provisions of this Subpart. The commissioner of insurance or his chief examiner shall have authority to examine the books, records, and affairs of any interlocal risk management agency for the purpose of determining compliance with this Subpart and to revoke the certificate of authority of any such agency which he determines is not in compliance with this Subpart.

Added by Acts 1981, No. 802, §1.



RS 33:1359 - Excess insurance

§1359. Excess insurance

A. An interlocal risk management agency shall maintain at all times a contract or contracts of specific excess insurance of at least one million dollars per occurrence and a contract or contracts of annual aggregate excess insurance of at least five million dollars with respect to general liability claims.

B. The agency shall provide statutory workers' compensation benefits coverage and shall maintain at all times a contract or contracts of specific excess insurance of at least two million dollars per occurrence and a contract or contracts of annual aggregate excess insurance of at least two million dollars.

C. The provisions of this Section regarding excess insurance shall apply only to self-insurance funds.

D. Nothing herein shall be construed to in any way reduce or limit a participating local housing authority member's rights or obligations with respect to his or its employees under the other provisions of this Chapter.

E. The agency shall maintain at all times contracts of excess insurance with respect to property coverage and such other lines of coverage as may be approved by the board of trustees of the interlocal risk management agency in such amounts as determined by the board of trustees of the interlocal risk management agency.

F. Any excess insurance purchased under this Section shall not be subject to the provisions of R.S. 22:1265.

Added by Acts 1981, No. 802, §1. Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1999, No. 48, §1, eff. May 28, 1999; Acts 2004, No. 700, §1, eff. July 6, 2004; Acts 2005, No. 294, §2; Acts 2015, No. 236, §1, eff. June 29, 2015.



RS 33:1360 - Audit of funds

§1360. Audit of funds

The legislative auditor shall have the authority to examine and audit the books and accounts of any fund established under the provisions of this Subpart pursuant to the provisions of R.S. 24:513. In addition, each participating local housing authority member shall have the authority to cause an examination and audit by its representatives of any self insurance fund in which it participates.

Added by Acts 1981, No. 802, §1; Acts 2004, No. 700, §1, eff. July 6, 2004.



RS 33:1361 - Power to adopt code of laws

PART VIII. ORDINANCES AND LAWS

§1361. Power to adopt code of laws

On or before January 1, 1977, all municipalities, or parish governing authorities, regardless of population, shall adopt a code embracing all of the laws which they have enacted, pursuant to and in accordance with the provisions of this Part.

Amended by Acts 1972, No. 61, §1; Acts 1975, No. 635, §1.



RS 33:1362 - Local laws unaffected until promulgation of code

§1362. Local laws unaffected until promulgation of code

R.S. 33:1361 through R.S. 33:1363 shall have no effect on the laws, by-laws, or ordinances of such municipalities or parish governing authorities until such time as the code has been promulgated.

Amended by Acts 1975, No. 635, §1.



RS 33:1363 - New laws to be amendments to code; promulgation of code and amendments

§1363. New laws to be amendments to code; promulgation of code and amendments

When the municipality or parish governing authority adopts the code, new laws, by-laws, or ordinances shall be in the form of amendments to the code. In the adoption of the code it shall not be necessary to promulgate the entire code or body of laws, but the same shall be considered as having been legally and properly promulgated when the title thereof has been published for once a week for three consecutive weeks in the official journal of the municipality or parish. All subsequent amendments to the code shall be published in the manner that ordinances are required to be promulgated by the charter of the municipality or parish governing authority.

Amended by Acts 1972, No. 61, §2; Acts 1975, No. 635, §1.



RS 33:1364 - Revision of ordinances

§1364. Revision of ordinances

Any municipality or parish may, through its governing authority amend and revise on any date its existing ordinances, in whole or in part, may compile the revision in book or pamphlet form and may adopt and promulgate the same.

Amended by Acts 1975, No. 635, §1.



RS 33:1365 - Resolution adopting revised ordinances; certificate

§1365. Resolution adopting revised ordinances; certificate

The revised ordinances shall be adopted by a resolution to that effect, passed by the governing authority of the municipality or parish which shall mention the number of ordinances contained in the revision, by whom the compilation was prepared, and that same is being adopted pursuant to R.S. 33:1364 through R.S. 33:1367. The resolution shall also state that the compilation of revised ordinances has been presented to, examined, and considered by the governing authority of the municipality or parish and approved by them. Upon passage of the resolution adopting the revised ordinances, the governing authority, shall thereupon execute and sign the following certificate on one volume of the compiled ordinances:

"Official copy of revised ordinances of the City or Parish of __________ (or town or village as the case may be), adopted and approved this ________ day of __________, in the year 19__."

The signed copy shall be retained by the official custodian of the records of the municipality or parish and become its property, and same shall be considered as the original official copy of the ordinances. No other formality shall be required for the adoption or passage of the revised ordinances.

Amended by Acts 1975, No. 635, §1.



RS 33:1366 - Promulgation of revised ordinances

§1366. Promulgation of revised ordinances

The revised ordinances shall be promulgated by publication of a notice giving the date on which the ordinances were approved and passed by the governing authority of the municipality or parish and containing the titles of the various ordinances embodied in the compilation, the notice to be published once in the official journal of the municipality or parish. No other promulgation shall be required beyond the publication of the notice of the passage of the revised ordinances and their respective titles.

Amended by Acts 1975, No. 635, §1.



RS 33:1367 - Effective date of revised ordinances

§1367. Effective date of revised ordinances

The revised ordinances shall take effect ten days after being promulgated as provided in R.S. 33:1366.

Amended by Acts 1975, No. 635, §1.



RS 33:1368 - Building, electrical, or traffic codes

§1368. Building, electrical, or traffic codes

Any municipality or parish which may adopt a building, electrical, traffic, or other code may do so by ordinance of the governing authority without the necessity of publishing the text of the code. The code shall be identified in the ordinance and signed by the mayor and by the secretary or clerk of the municipality, or by the president or chief executive officer of the parish.

Amended by Acts 1975, No. 635, §1.



RS 33:1369 - Ordinance proposing adoption of code; publication

§1369. Ordinance proposing adoption of code; publication

Any ordinance proposing the adoption of the code shall be introduced at a session of the governing body of the municipality or parish and shall lie over for final action until notice of the introduction of the ordinance has been given by publication once in the official journal at least one week before the date on which final action is to be taken on the ordinance.

Amended by Acts 1975, No. 635, §1.



RS 33:1370 - Local authority to furnish copy of code

§1370. Local authority to furnish copy of code

The governing body of the municipality or parish shall keep an ample supply of copies in pamphlet form of the code, which shall be made available to any interested party at reasonable cost.

Amended by Acts 1975, No. 635, §1.



RS 33:1371 - Reapportionment of municipal districts required after each decennial census; effective date

§1371. Reapportionment of municipal districts required after each decennial census; effective date

A.(1) Except as otherwise provided in a homerule charter, the governing authority of any municipality which contains two or more districts from which public officials are elected shall, within one year after the official release of every decennial census, examine the apportionment plan of the municipal districts composing the municipal governing authority to determine if there exists any substantial variation in the representation of the districts. After the examination the governing authority of such municipality shall, by ordinance adopted by a majority of the members thereof, either declare the apportionment of the districts to be equitable and continue its existing apportionment plan or provide for a new apportionment plan.

(2) The time period for examination of the apportionment plan of municipal districts, as provided herein, for municipalities governed by the provisions of Part I of Chapter 2 of Title 33 of the Louisiana Revised Statutes of 1950 shall be within six months of the official release of every decennial census.

B. If reapportionment is necessary it shall be made effective at the end of the term of the incumbent officials. However, the effective date of such reapportionment shall not occur between the date on which municipal officials qualify for election and the date of the election.

C.(1) The boundaries of any election district for a new redistricting or apportionment plan from which members of a municipal governing authority are elected shall contain, to the extent practicable, whole election precincts established by the parish governing authority under R.S. 18:532 or 532.1.

(2) If the municipal governing authority is unable to comply with applicable law regarding redistricting and reapportionment, including adherence to traditional redistricting principles, in the creation of its redistricting or apportionment plan using whole precincts, the municipal governing authority may divide a precinct into portions that are bounded by visible census tabulation boundaries or census tabulation boundaries that are the boundaries of the municipality, as applicable.

(3) The portion of any precinct within the boundary of a municipality which is divided only because it contains incorporated and unincorporated portions shall be considered to be a whole precinct for the purposes of this Subsection.

(4) The municipal governing authority shall make every effort to minimize the number of portions the governing authority divides a precinct into and the number of precincts the governing authority divides into portions.

Added by Acts 1981, No. 855, §1, eff. Aug. 2, 1981. Amended by Acts 1982, No. 558, §2, eff. July 22, 1982; Acts 1986, No. 1072, §1, eff. Jan. 1, 1987; Acts 1991, No. 109, §1, eff. June 30, 1991; Acts 1999, No. 326, §1; Acts 2010, No. 824, §3, eff. June 30, 2010.

NOTE: See Acts 1986, No. 1072, §2.



RS 33:1372 - Traffic offenses; written agreement to appear; payment of fine by mail

§1372. Traffic offenses; written agreement to appear; payment of fine by mail

A. Each governing authority which adopts ordinances defining and punishing traffic violations shall adopt one or more ordinances to establish a procedure by which an alleged offender may promise, in writing, to appear in court to answer the charges. The written promise to appear shall be accepted in lieu of posting bond or depositing a driver's license.

B. Each governing authority which adopts ordinances defining and punishing traffic violations shall adopt one or more ordinances to establish a procedure by which an alleged offender may plead guilty or nolo contendere to the alleged offense and pay the fine by mail. If the fine is paid by certified mail and the postmark indicates that the payment was mailed on or before the date indicated on the citation, the payment shall be considered to have been made timely and no further penalty or costs or other charges may be assessed.

C. The provisions of this Section shall not apply to citations alleging that the operator of the motor vehicle was:

(1) Operating the motor vehicle under the influence of alcohol or controlled substances.

(2) Exceeding the speed limit by fifteen miles per hour or more.

(3) Exceeding the speed limit in a school zone.

(4) Driving with a suspended license.

(5) Drag racing.

(6) Cited for failure to maintain compulsory security.

D. The provisions of this Section shall not apply when the operator was involved in an accident in which a person was injured, nor shall those provisions apply when an operator is alleged to have committed the same offense twice within a period of one hour.

Acts 1995, No. 1036, §2; Acts 2003, No. 1032, §2.



RS 33:1373 - Enforcement of health, safety, and welfare ordinances in Jefferson Parish and Orleans Parish

§1373. Enforcement of health, safety, and welfare ordinances in Jefferson Parish and Orleans Parish

A. In addition to the authority for criminal prosecutions provided in R.S. 14:107.3 and other authority provided by law or home rule charter for civil enforcement of health, safety, and welfare ordinances, including but not limited to the authority provided in R.S. 13:2575, 2575.1, and 2576 for administrative adjudication for violations of public health, housing, fire code, environmental, building code, zoning, historic district, permitting, vegetation, and nuisance ordinance, in Jefferson Parish and Orleans Parish the public authority may enforce health, safety, and welfare statutes or ordinances or otherwise seek to eliminate blighted property, unsafe structures and equipment, unlawful structures and structures unfit for human occupancy, housing violations, or public nuisances in any court of competent jurisdiction in accordance with this Section.

B. The following terms, whenever used or referred to in any proceedings pursuant to this Section or in R.S. 13:2575, 2575.1, and 2576 shall have the following respective meanings, unless a different meaning clearly appears from the context:

(1) "Blighted property" means commercial or residential premises, including lots, which are vacant, uninhabitable, and hazardous and because of their physical condition, are considered hazardous to persons or property, or have been declared or certified blighted, and have been declared to be a public nuisance by a court of competent jurisdiction or by an administrative hearing officer acting pursuant to competent jurisdiction or by an administrative hearing officer acting pursuant to R.S. 13:2575 et seq., or any other applicable law.

(2) "Deleterious premises" means any property, including any yard, garden, outhouses, accessory structures and appurtenances belonging thereto, upon which is located any structure which is deemed an "unsafe structure", an "unlawful structure", a "structure unfit for human occupancy", or a structure that contains "unsafe equipment" or "housing violations", or is otherwise defined as "blighted property", or a "public nuisance".

(3) "Housing violations" means those conditions in privately owned structures which contravene the provisions of state statute or local ordinances and are determined to constitute a threat or danger to the public health, safety, and welfare or to the environment by a court of competent jurisdiction or by an administrative hearing officer acting pursuant to R.S. 13:2575 et seq., or any other applicable law.

(4) "Owner" means the holder of the title or a mortgagee of premises, whose interest is shown on the public record, or any person who is in possession of premises, or in control of the premises, including a tenant or the agent of any such person.

(5) "Parties in interest" means a person(s) who has an interest in premises as shown on the public record or who is in possession of premises or in control of the premises, including a tenant or the agent of any such person.

(6) "Public authority" means state or local government or any department, agency or branch thereof charged with the enforcement of health, fire, permitting, or building regulations, or otherwise charged with the regulation of activities concerning property maintenance.

(7) "Public nuisance" means any garage, shed, barn, house, building, or structure, that by reason of the condition in which it is permitted to remain, may endanger the health, life, limb, or property of any person, or cause any hurt, harm, damages, injury, or loss to any person in any one or more of the following conditions:

(a) The property is dilapidated, decayed, unsafe, or unsanitary, is detrimental to health, morals, safety, public welfare and the well-being of the community, endangers life or property, or is conducive to ill health, delinquency and crime.

(b) The property is a fire hazard.

(c) The conditions present on the property and its surrounding grounds are not reasonably or adequately maintained, thereby causing deterioration and creating a blighting influence or condition on nearby properties and thereby depreciating the value, use and enjoyment to such an extent that it is harmful to the public health, welfare, morals, safety and the economic stability of the area, community, or neighborhood in which such public nuisance is located.

(8) "Public officer" means any officer, public officer, public employee, or agent authorized by the state or local government to exercise the powers prescribed in the laws and ordinances governed by the provisions of this Section.

(9) "Unfit for human occupancy structure" means any structure which is an unsafe structure, an unlawful structure or otherwise is in such a degree of disrepair, lack of maintenance, is unsanitary, vermin or rat infested, contains filth and contamination or lacks ventilation, illumination, sanitary or heating facilities or other essential equipment required by state statue or local ordinances, or because of the location of the structure constitutes a hazard to the occupants of the structure or to the public.

(10) "Unlawful structure" means any structure, in whole or in part, that is occupied by more persons than permitted under state statute or local ordinances or was erected, altered or occupied contrary to state statute or local ordinances.

(11) "Unsafe equipment" means any unsafe equipment, including but not limited to any boiler, heating equipment, elevator, moving stairway, electrical wiring or device, flammable liquid containers or other equipment on the premises or within a structure which is in such disrepair or condition that such equipment is a hazard to life, health, property or safety of the public or occupants of the premises or structure.

(12) "Unsafe structure" means a structure that is found to be dangerous to the life, health, property or safety of the public or the occupants of the structure by not providing the minimum safeguards to protect or warn occupants in the event of fire, or because such structure contains unsafe equipment, or because such structure is so damaged, decayed, dilapidated, structurally unsafe or of such faulty construction or unstable foundation, that a partial or complete collapse is possible.

C. Local ordinances in Jefferson Parish and Orleans Parish may authorize public officers to exercise any powers necessary or convenient to carry out and effectuate the purposes and provisions of ordinances governed by this Section. Additionally, public officers shall have the authority pursuant to this Section to:

(1) Investigate the conditions of premises to determine whether said premises are unfit for human habitation and to request and obtain search warrants for entry if necessary.

(2) Obtain and receive evidence.

(3) Enter upon any premises for the purpose of making examinations provided the entries are made in such manner as to cause the least possible inconvenience to the persons in possession.

D. Any civil judicial proceeding instituted in accordance with this Section that is on the environmental docket of the Twenty-Fourth Judicial District Court or the Civil District Court for the parish of Orleans, or the successor to such court, or the Municipal Court of New Orleans, may be heard by summary proceeding and the public authority shall bear the burden of proof by a preponderance of the evidence in an action instituted pursuant to this Part.

E. The court may order remedial action be taken, including but not limited to repair of the premises to appropriate standards, securing premises from entry by others, and demolition of any unsafe structures unfit for human occupancy. The court may accept all credible evidence regarding the valuation of the premises, including but not limited to the tax assessment value.

F.(1) Jefferson Parish may bring an action in rem in addition to or in lieu of civil in personam procedures in the event of the following circumstances relative to any deleterious premises and its record owner:

(a) The owner is a not a resident of the state; or

(b) The residence of the owner is unknown; or

(c) It is unknown whether the owner is living or deceased; or

(d) It is known that the owner is deceased.

(2) If the parish takes an action as provided in Paragraph (1) of this Subsection when it is known that the owner is deceased, that no succession representative has been appointed, and that his heirs and legatees have not been sent into possession judicially, the court shall appoint a curator ad hoc as provided in Paragraph (3) who shall open the succession.

(3) If the parish takes an action as provided in Paragraph (1) of this Subsection, the court, in accordance with Code of Civil Procedure Article 5091, shall appoint a curator ad hoc to represent the defendant and upon whom service of the petition and citation shall be made. Such curator shall receive for his services a fee to be fixed by the court, the same to be taxed as costs of suit.

(4) The petition and citation in all proceedings provided for in this Subsection shall be served as in ordinary suits.

G.(1) An appeal from a final judgment rendered pursuant to this Section may be taken only within ten days from the date of the judgment or from the day after the clerk has mailed, or the sheriff has served, whichever is later, the notice of judgment when such notice is necessary. However, a judgment shall not be suspended during the pendency of an appeal unless the court, in its discretion, orders a suspension.

(2) The delay for applying for a new trial shall be three days commencing from the date of the judgment or from the day after the clerk has mailed, or the sheriff has served, whichever is later, the notice of judgment when such notice is necessary. When an application for new trial is timely filed, the delay for appeal commences on the day after the motion is denied, or from the day after the clerk has mailed, or the sheriff has served, whichever is later, the notice of the order denying a new trial, when such notice is necessary.

(3) When an appeal is taken, the trial court shall give notice of the order of appeal to the appellate court and to all the parties or their counsel of record. The trial judge shall fix the return day at a time not to exceed five days after application for appeal. The defendant who takes an appeal, prior to the return date, shall furnish bond in an amount determined by the court to secure the payment of costs and satisfaction of the judgment.

(4) The clerk of the trial court shall prepare the record on appeal and transmit it to the appellate court on the return day.

(5) Immediately upon receipt of the record, the appellate court shall notify the parties, and the case shall be heard no later than thirty days after the record is lodged. Judgment shall be rendered within five days after the case is argued. The court of appeal shall indicate the date and time rendered on the judgment and shall immediately notify all parties or their counsel of record by telephone or facsimile transmission of the judgment.

(6) An application to the supreme court for a writ of certiorari shall be made within five days after judgment is rendered by the court of appeal.

H.(1) The violation of any judgment, order, or decree issued in accordance with this Section shall constitute contempt of court, and any person who continues to maintain previously adjudicated blighted property, deleterious premises, public nuisances, or housing violations in accordance with this Section shall be declared in contempt of court.

(2) Any person found guilty of contempt of court in accordance with this Subsection shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both, for each offense. In addition, a judgment of contempt may order immediate remedial action in accordance with Subsection E of this Section.

Acts 2007, No. 277, §2, eff. July 6, 2007; Acts 2008, No. 587, §1, eff. June 30, 2008; Acts 2008, No. 627, §1, eff. July 1, 2008; Acts 2008, No. 736, §2, eff. July 3, 2008; Acts 2010, No. 472, §2; Acts 2014, No. 380, §1, eff. May 30, 2014.



RS 33:1374 - Enforcement of health, safety and welfare ordinances of Orleans Parish

§1374. Enforcement of health, safety, and welfare ordinances of Orleans Parish

A. In addition to the authority for criminal prosecutions provided in R.S. 14:107.3 and other authority provided by law or home rule charter for civil enforcement of health, safety, and welfare ordinances, including but not limited to the authority provided in R.S. 13:2575, for administrative adjudication for violations of public health, housing, fire code, environmental, building code, zoning, historic district, permitting, vegetation, and nuisance ordinance, in Orleans Parish the public authority may enforce health, safety, and welfare statutes or ordinances or otherwise seek to eliminate blighted property, unsafe structures and equipment, unlawful structures and structures unfit for human occupancy, housing violations, or public nuisances in any court of competent jurisdiction in accordance with this Section.

B. The following terms, whenever used or referred to in any proceedings pursuant to this Section or in R.S. 13:2575, shall have the following respective meanings, unless a different meaning clearly appears from the context:

(1) "Blighted property" means commercial or residential premises, including lots, which are vacant, uninhabitable, and hazardous and because of their physical condition, are considered hazardous to persons or property, or have been declared or certified blighted, and have been declared to be a public nuisance by a court of competent jurisdiction or by an administrative hearing officer acting pursuant to competent jurisdiction or by an administrative hearing officer acting pursuant to R.S. 13:2575 et seq., or any other applicable law.

(2) "Deleterious premises" means any property, including any yard, garden, outhouses, accessory structures, and appurtenances belonging thereto, upon which is located any structure which is deemed an "unsafe structure", an "unlawful structure", a "structure unfit for human occupancy", or a structure that contains "unsafe equipment" or "housing violations", or is otherwise defined as "blighted property", or a "public nuisance".

(3) "Housing violations" means those conditions in privately owned structures which contravene the provisions of state statute or local ordinances and are determined to constitute a threat or danger to the public health, safety, and welfare or to the environment by a court of competent jurisdiction or by an administrative hearing officer acting pursuant to R.S. 13:2575 et seq., or any other applicable law.

(4) "Owner" means the holder of the title or a mortgagee of premises, whose interest is shown on the public record, or any person who is in possession of premises, or in control of the premises, including a tenant or the agent of any such person.

(5) "Parties in interest" means a person(s) who has an interest in premises as shown on the public record or who is in possession of premises or in control of the premises, including a tenant or the agent of any such person.

(6) "Public authority" means state or local government or any department, agency, or branch thereof charged with the enforcement of health, fire, permitting, or building regulations, or otherwise charged with the regulation of activities concerning property maintenance.

(7) "Public nuisance" means any garage, shed, barn, house, building, or structure, that by reason of the condition in which it is permitted to remain, may endanger the health, life, limb, or property of any person, or cause any hurt, harm, damages, injury, or loss to any person in any one or more of the following conditions:

(a) The property is dilapidated, decayed, unsafe, or unsanitary, is detrimental to health, morals, safety, public welfare and the well-being of the community, endangers life or property, or is conducive to ill health, delinquency, and crime.

(b) The property is a fire hazard.

(c) The conditions present on the property and its surrounding grounds are not reasonably or adequately maintained, thereby causing deterioration and creating a blighting influence or condition on nearby properties and thereby depreciating the value, use, and enjoyment to such an extent that it is harmful to the public health, welfare, morals, safety, and the economic stability of the area, community, or neighborhood in which such public nuisance is located.

(8) "Public officer" means any officer, public officer, public employee, or agent authorized by the state or local government to exercise the powers prescribed in the laws and ordinances governed by the provisions of this Section.

(9) "Unfit for human occupancy structure" means any structure which is an unsafe structure, an unlawful structure, or otherwise is in such a degree of disrepair, lack of maintenance, is unsanitary, vermin or rat infested, contains filth and contamination, or lacks ventilation, illumination, sanitary or heating facilities, or other essential equipment required by state statute or local ordinances, or because of the location of the structure constitutes a hazard to the occupants of the structure or to the public.

(10) "Unlawful structure" means any structure, in whole or in part, that is occupied by more persons than permitted under state statute or local ordinances or was erected, altered or occupied contrary to state statute or local ordinances.

(11) "Unsafe equipment" means any unsafe equipment, including but not limited to any boiler, heating equipment, elevator, moving stairway, electrical wiring or device, flammable liquid containers, or other equipment on the premises or within a structure which is in such disrepair or condition that such equipment is a hazard to life, health, property, or safety of the public or occupants of the premises or structure.

(12) "Unsafe structure" means a structure that is found to be dangerous to the life, health, property, or safety of the public or the occupants of the structure by not providing the minimum safeguards to protect or warn occupants in the event of fire, or because such structure contains unsafe equipment, or because such structure is so damaged, decayed, dilapidated, structurally unsafe, or of such faulty construction or unstable foundation, that a partial or complete collapse is possible.

C. Local ordinances in Orleans Parish may authorize public officers to exercise any powers necessary or convenient to carry out and effectuate the purposes and provisions of ordinances governed by this Section. Additionally, public officers shall have the authority pursuant to this Section to:

(1) Investigate the conditions of premises to determine whether said premises are unfit for human habitation and to request and obtain search warrants for entry if necessary.

(2) Obtain and receive evidence.

(3) Enter upon any premises for the purpose of making examinations provided the entries are made in such manner as to cause the least possible inconvenience to the persons in possession.

D. Any civil judicial proceeding instituted in accordance with this Section that is on the environmental docket of the Forty-First Judicial District Court or the Municipal Court of New Orleans may be heard by summary proceeding.

E. The court may order remedial action be taken, including but not limited to repair of the premises to appropriate standards, securing premises from entry by others, and demolition of any unsafe structures unfit for human occupancy.

Acts 2008, No. 792, §2, eff. Jan. 1, 2009; Acts 2010, No. 472, §2.



RS 33:1375 - Maximum penalties; city of New Orleans

§1375. Maximum penalties; city of New Orleans

Notwithstanding any other provision of law to the contrary, in the city of New Orleans, the maximum penalty which may be imposed for a first offense violation of any ordinance enacted by the governing authority of the city shall be a fine of five hundred dollars. For the second or any subsequent offense, the maximum penalty which may be imposed shall be one thousand dollars. The maximum penalties established by the provisions of this Section shall not apply to any penalty imposed for a non-moving or parking violation or any other traffic violation, including any violation captured by an automated traffic enforcement system.

Acts 2014, No. 637, §1.



RS 33:1381 - To 1390 Repealed by Acts 1980, No. 703, 2.

PART IX. ADOPTION OF HOME RULE CHARTERS

§1381. §§1381 to 1390 Repealed by Acts 1980, No. 703, §2.



RS 33:1391 - Lafayette Parish and the city of Lafayette; charter commission; plan for unified city-parish government

§1391. Lafayette Parish and the city of Lafayette; charter commission; plan for unified city-parish government

A. The people of Lafayette Parish and the people of the city of Lafayette shall have the power to establish, in the manner hereinafter provided, a unified city-parish government for the parish of Lafayette and the city of Lafayette situated therein. Such government shall not include the government of any other municipality in Lafayette Parish other than the city of Lafayette.

B. The Lafayette Parish Council is hereby authorized to create by resolution the Lafayette City-Parish Charter Commission consisting of nine persons, each of whom shall be a resident and a qualified voter of Lafayette Parish. No elected official shall serve as a member of the commission, nor shall any employee of an appointing authority or any person who has had a contractual relationship with any appointing authority during the year immediately preceding creation of the charter commission. Commission members shall be appointed as follows:

(1) The Lafayette Parish Council shall appoint three commission members, at least two of whom shall reside outside of the city of Lafayette and at least one of whom shall be a member of a minority race.

(2) The Lafayette City Council shall appoint three commission members, at least one of whom shall be a member of a minority race.

(3) One commission member shall be appointed by the mayor of the city of Lafayette.

(4) One commission member shall be appointed by the president of Lafayette Parish.

(5) One commission member shall be appointed by majority vote of the mayors of the municipalities of Broussard, Carencro, Duson, Scott, and Youngsville.

(6) In the event that any member of the commission is not appointed within thirty days after the Lafayette Parish Council has adopted the resolution creating said city-parish charter commission, the governor shall, within thirty days thereafter, make any initial appointments not filled by the appointing authorities herein designated in accordance with the provisions of this Subsection. The commission shall notify any appointing authority which failed to make an appointment of any appointment made by the governor pursuant to this Paragraph.

(7) Any vacancy in the membership of the commission shall be filled within thirty days of such vacancy by appointment in the manner provided for the appointment of the member whose position becomes vacant.

C. It shall be the duty of the commission to study and prepare a plan or alternative plans of government which unite the government of the parish of Lafayette and the city of Lafayette under a single unified government, and to file such plan or alternative plans of government with the Lafayette Parish Council, the president of Lafayette Parish, the Lafayette City Council, and the mayor of the city of Lafayette. The plan or alternative plans shall be approved by a majority vote of the membership of the commission as a condition precedent to filing as provided in this Section. The commission shall file such plan or alternative plans no later than twelve months after the Lafayette Parish Council adopts the resolution creating the charter commission as provided in Subsection B of this Section.

D. The charter commission shall have authority to employ such experts, employees, and consultants as it may deem necessary to assist the commission in the discharge of its responsibility to the extent that funds are made available; however, all proposed expenditures shall have prior approval by the Lafayette Parish Council. The Lafayette Parish Council and the Lafayette City Council shall have the authority to expend such funds as may be required to defray the expenses incident to the work of the commission, including the employment of all necessary personnel.

E. The charter commission shall have complete and sole authority to elect a chairman and any other officers as it may deem necessary from the membership of such commission by majority vote of its total membership.

F. Unless a quorum is present, the charter commission shall not take any binding or final action on any item. A quorum shall be defined as a majority of the total membership of the commission. The approval of a majority of the total membership shall be required for the commission to take official action on any matter.

G. The commission shall conduct its business pursuant to Robert's Rules of Order and may adopt such other procedural rules as it deems necessary.

H. It is the intention of the legislature to afford wide latitude, subject to all general laws of the state applicable to municipalities and parishes, to the people of the parish of Lafayette in adopting a home rule charter of government merging the government of the parish of Lafayette and the government of the city of Lafayette. To that end, the charter commission is empowered to propose either a single plan or to propose alternative plans which may consist of two or more plans of government as aforesaid. However, no such plan of government shall include the government of any municipality within Lafayette Parish other than the city of Lafayette, and no such plan shall prohibit annexation by any municipality pursuant to general law.

I.(1) The plan or plans of government proposed by the commission along with the question of merging the government of the parish of Lafayette and the government of the city of Lafayette shall be submitted at a special election. Said election shall be called by the Lafayette Parish Council not later than thirty days from the date of filing of said plan or alternative plans with said parish council by the charter commission; such election shall be held within eight months from the date of such filing. Upon said parish council officially calling said election, it shall, within ten days thereafter, cause a full text of the plan or alternative plans of government to be printed and published as a paid political advertisement in the official journal of the parish. Such election shall be called and held as further provided in Chapter 6-B of the Election Code, R.S. 18:1299 et seq.

(2)(a) If a majority of the votes cast at such election and a majority of the votes cast in the city of Lafayette are in favor of the plan of government proposed by the charter commission or are in favor of one of the alternative plans of government so proposed, a certified copy thereof shall be filed with the secretary of state, and it shall become effective at such time or times as may be provided therein.

(b) However, if alternative plans of government are submitted and no single plan of government receives a majority of votes cast at such election and a majority of the votes cast in the city of Lafayette, but the question of merging the governments of the parish and the city receives such approval, a second election shall be held not less than four and not more than six weeks from the date of the first election. There shall be submitted to the qualified voters of Lafayette Parish at such second election only the two plans which received the greatest number of votes in the first election. The second election shall be conducted under the same procedures prescribed for the first election, except that the second election may be held on a date other than that provided in R.S. 18:402(F) if no such date occurs within four to six weeks after the first election. A certified copy of any plan which receives a majority of the votes cast at such second election and a majority of the votes cast in the city of Lafayette shall be filed with the secretary of state, and it shall become effective at such time or times as may be provided therein.

J. If a plan of unified government is approved by a majority of the voters of both the parish of Lafayette and the city of Lafayette voting in an election as provided herein, then the terms of the elected officers of Lafayette Parish in office at the time of such election shall be extended until the expiration of the terms of the elected officers of the city of Lafayette in office at the time of such election. The election of the officers of the unified city-parish government shall be held at the time established for election of the governor and other statewide elected officials.

Acts 1990, No. 187, §§1 and 2, eff. July 2, 1990.

{{NOTE: FORMER §1391 REPEALED BY ACTS 1990, NO. 187, §2, EFF. JULY 2, 1990.}}

{{NOTE: SEE ACTS 1990, NO. 187, §3.}}



RS 33:1392 - Terrebonne Parish; charter commission; plan of government

§1392. Terrebonne Parish; charter commission; plan of government

A. The people of Terrebonne Parish shall have the power to establish, in the manner hereinafter provided, government for the parish and the municipal corporations and other political subdivisions and districts situated therein, pursuant to the authority granted under Article VI, Section 5(D) of the Louisiana Constitution of 1974.

B. Terrebonne Parish Charter Commission.

(1) The Terrebonne Parish Police Jury, hereinafter referred to as the police jury, and the governing authority of the city of Houma are hereby authorized to create a Terrebonne Parish Charter Commission consisting of twenty persons who are residents of the parish and have been qualified voters in said parish for a minimum period of one year prior to their appointment.

(2) The members of the commission shall be the following persons:

Fifteen members appointed by the police jury, provided that one member shall be appointed from each police jury district and further provided that six of the members so appointed shall be residents of the city of Houma; five members appointed by the mayor of the city of Houma with the approval of the city council of Houma.

(3) The commission shall be created by adoption of a resolution creating such commission by a majority vote by the police jury and by the governing authority of the city of Houma. Members appointed to the commission no later than the thirtieth day following the adoption of the resolution creating the commission shall constitute the commission with full power to act hereunder. In the event all members of the commission have not been appointed at such time, the commission members who have been appointed shall within thirty days thereafter, by majority vote, appoint any members not appointed initially by the appointing authority herein designated, provided that the total membership of the commission include at least one member from each affected local governmental subdivision.

(4) The commission shall elect a chairman from among its members who shall vote only in the event of a tie, and the commission shall have complete and sole authority to elect any other officers it deems necessary from among the membership of the commission.

(5) Any vacancy in the membership of the commission shall be filled by appointment by the same officer or body who initially appointed the member whose position becomes vacant.

C. It shall be the duty of the commission to conduct a study of the feasibility of changing the present systems of government of the parish of Terrebonne and of the municipal corporations and other political subdivisions and districts located therein. The commission shall report its findings and recommendations to the police jury within six months after the police jury and the governing authority of the city of Houma have adopted a resolution creating the commission. If the feasibility study recommends a change in the present systems of government of the parish of Terrebonne and of the municipal corporations and other political subdivisions and districts located therein, the commission shall within nine months following such report to the police jury prepare and submit to the police jury a plan or alternate plans of government for Terrebonne Parish and the municipal corporations and other political subdivisions and districts located therein. Any such plan or alternate plans must be approved by a majority vote of the membership of the commission prior to being submitted to the police jury.

D. The commission shall have authority to employ such employees and consultants as it may deem necessary to assist the commission in the discharge of its responsibility to the extent that funds are made available; provided, however, that the police jury and the governing authority of the city of Houma first approve such expenditures. The police jury, the municipal corporations and other political subdivisions and districts situated in Terrebonne Parish, the sheriff of Terrebonne Parish, and all other officers of the parish shall have the authority to appropriate or allocate such funds as may be required to defray the expenses incident to the work of the commission, including the employment of all necessary personnel. Unless a quorum is present, the commission shall not take any binding or final action on any item. A quorum shall be defined as a majority of the total membership of the commission.

E. Not later than six months following the date of submission of such plan or alternate plans of government to the police jury by the commission, the police jury shall call an election to submit such plan or alternate plans to the voters for their approval or rejection. Except as otherwise provided herein, the election provided for in this Subsection shall be conducted and the returns thereof canvassed and promulgated according to the procedures for the holding of elections at which a proposition or a question is to be submitted to the voters provided in Chapter 6-B of Title 18 of the Louisiana Revised Statutes of 1950. Not later than ten days following the calling of such election, the police jury shall cause a full text of the plan or alternate plans of government to be published in the official journal of the parish. All qualified voters of Terrebonne Parish shall be entitled to vote in such election. The commission shall prescribe the form of ballot. The police jury shall promulgate the returns of the election and shall cause a proces verbal of the election to be filed with the clerk of court of the parish. Any plan or alternate plan of government approved by a majority of the total votes cast at such election and a majority of the votes cast in the municipality located within Terrebonne Parish at such election shall be adopted as the home rule charter for Terrebonne Parish and the municipal corporations and other political subdivisions and districts located within Terrebonne Parish, to become effective at such time or times as may be provided therein. A certified copy of any such approved plan shall be filed with the secretary of state.

If alternative plans are submitted and no plan receives a majority of votes cast at such election and a majority of the votes cast in the municipality located within Terrebonne Parish at such election, a second election shall be held five weeks after the date of the first election, and there shall be submitted to the qualified voters of Terrebonne Parish at such second election only the two plans which received the highest number of votes in the first election. The second election shall be conducted under the same procedure prescribed for the first election. Any plan of government approved by a majority of the total votes cast at said second election and a majority of the votes cast in the municipality located within Terrebonne Parish at said second election shall be adopted as the home rule charter for Terrebonne Parish and the municipal corporations and other political subdivisions and districts located within Terrebonne Parish, to become effective at such time or times as may be provided therein. A certified copy of any such approved plan shall be filed with the secretary of state.

F. It is the intention of the legislature to afford wide latitude, subject to all general laws of the state applicable to municipalities, parishes and other political subdivisions, and subject to all special laws applicable to Terrebonne Parish, to the people of Terrebonne Parish to adopt a home rule charter for the government of Terrebonne Parish and the municipal corporations and other political subdivisions and districts situated therein; and to that end the commission is empowered to propose either a single plan or two or more alternate single plans of government. Any such plan may provide but not be limited to the following:

(1) For the abolition of the police jury form of government or the abolition of any other form of government of a local governmental subdivision to be affected by said plan.

(2) For consolidation or reorganization of all or part of the local governmental subdivisions, units, agencies, and political subdivisions in the parish; for elimination or transfer of powers and functions of such units, agencies, and subdivisions; for the creation of one or more new local governmental units, agencies, or political subdivisions; for the reorganization of one or more local governmental subdivisions, units, agencies, or political subdivisions; and for all matters necessary or appropriate to the effectuation of such provisions, including without limitation the assumption by one local governmental subdivision, unit, agency or political subdivision of the indebtedness of another local governmental subdivision, unit, agency or political subdivision and transfer of office personnel, records, funds, and other property and assets. These provisions shall apply whether or not the local governmental subdivisions, units, agencies, and political subdivisions in the parish as herein referred to are established or authorized under the provisions of this Section, provided that the alternate plan or plans submitted shall not reduce or have the effect of reducing the term of office of any elected official in office on the effective date of this Section, and further provided that the functions of the office of sheriff of Terrebonne Parish, as provided in Article V, Section 27 of the Louisiana Constitution of 1974, shall not be diminished; and provided that the above provisions shall not prevent the consolidation of the office of sheriff in Terrebonne Parish with that of the police department of the City of Houma, provided that if such consolidation is undertaken the sheriff of Terrebonne shall serve as the chief law enforcement officer of Terrebonne Parish.

(3) For revenue for the support of one or more local governmental subdivisions, units, agencies, or political subdivisions proposed by the plan, including without limitation allocation of parish revenues to other local governmental subdivisions, units, agencies, or political subdivisions.

G. Amendment of Plan. The plan of government shall be subject to amendment by the election of the people as provided therein, except that no such amendment shall be inconsistent with the provisions hereof.

H. In the event the police jury and the governing authority of the city of Houma do not create a charter commission in accordance with the provisions of this Section, the police jury and the governing authority of the city of Houma shall appoint a commission in accordance with the provisions of this Section if a petition, signed by not less than ten percent of the electors or ten thousand electors, whichever is fewer, who reside within the boundaries of Terrebonne Parish as certified by the Registrar of Voters, is presented to the police jury.

Added by Acts 1979, No. 341, §1, eff. July 10, 1979.



RS 33:1395 - Method of proposing home rule charter

SUBPART A. UNIFORM GUIDELINES FOR ALL

CHARTER COMMISSIONS: PARISH, MUNICIPAL, ELECTED,

AND APPOINTED

§1395. Method of proposing home rule charter

A. Any parish or municipality may draft, adopt, or amend a home rule charter. The method to be used is the charter commission, which can either be appointed by the governing body or elected by the people.

B. A charter commission must be elected when the clerk of a municipality or parish is presented with a petition for the election of a home rule charter commission as provided in Article VI, Section 5(B) of the Louisiana Constitution of 1974 signed by not less than ten percent of the electors or ten thousand electors, whichever is fewer, who live within the boundaries of the affected municipality or parish as certified by the registrar of voters, and the governing authority of the municipality or parish shall call an election to elect a commission to prepare and propose a home rule charter or alternate charter. The election of the commission shall be called by the governing authority of the municipality or parish and on the next date allowed under the provisions of R.S. 18:402 for a primary or general election, special election, or bond, tax, or other election but not less than one hundred twenty days after the petition is presented to the clerk. Any such election shall otherwise be held pursuant to and in accordance with the election law of the state.

Acts 1980, No. 703, §1. Acts 1984, No. 672, §2.



RS 33:1395.1 - Charter commission, membership, number; term; preparation, submission, and publication of charter

§1395.1. Charter commission, membership, number; term; preparation, submission, and publication of charter

A. The commission shall consist of not less than seven nor more than eleven members who shall be elected or appointed in the manner provided by the governing authority of the municipality or parish. Each member of the commission shall hold office until a charter is either adopted or rejected by the registered voters of the municipality, as provided hereafter, and any vacancies in the commission shall be filled by appointment of the remaining members. The members of the commission shall take office immediately after election or appointment and shall propose the charter and submit it to the governing authority of the municipality within eighteen months thereafter. The proposed charter shall not be altered or changed in any way by the governing authority of the municipality.

B. The terms of charter commission members shall expire with either the adoption or rejection of the charter by the voters. In situations where no charter has been drafted by the end of the eighteen-months time period, members' terms shall automatically expire.

C. The full text of the proposed charter shall be published once in the official publication of the municipality or parish within thirty days after its submission to the local governing authority of the municipality or parish. Responsibility for publication rests with the governing body affected. If a parish and a municipality are involved, publication shall be by the parish in its official journal.

Acts 1980, No. 703, §1.



RS 33:1395.2 - Submission of charter to electors

§1395.2. Submission of charter to electors

The calling of an election on a proposed charter once it has been completed by the charter commission is mandatory. The governing authority of the municipality or parish to which the proposed charter is submitted shall call an election to adopt or reject the charter on the next date allowed under the provisions of R.S. 18:402 for a primary or general election, special election, or bond, tax, or other election but not earlier than sixty days after its publication.

Acts 1980, No. 703, §1. Acts 1984, No. 672, §2.



RS 33:1395.3 - Ratification by majority vote; supersession of existing charter; filing of copies of new charter

§1395.3. Ratification by majority vote; supersession of existing charter; filing of copies of new charter

If a majority of the qualified voters voting thereon at such election shall vote in favor of the home rule charter, it shall be deemed to be ratified and shall become the organic law of such municipality or parish and any existing charter under which said local government may be operating shall be thereby superseded. One copy of the charter so ratified and approved shall be filed with the secretary of state, one with the clerk of court for the parish in which the municipality is located, and one in the archives of the local government or governments to remain as its permanent record.

Acts 1980, No. 703, §1.



RS 33:1395.4 - Amendment of charter

§1395.4. Amendment of charter

A. The method and frequency of amending the charter may be provided in said charter and the charter may provide a procedure by which the local governing authority or resident of the municipality or parish may propose changes in the charter. Notwithstanding the provisions of R.S. 33:1395(A), in addition, any parish or municipality may amend an existing home rule charter either by amendments proposed by the charter commission or by amendments proposed by the governing body.

B. The proposed changes in the charter shall be approved by a majority of the electors of the municipalities or parish as provided by Article VI, Section 5 of the Louisiana Constitution of 1974.

Acts 1980, No. 703, §1; Acts 2006, 1st Ex. Sess., No. 15, §1, eff. Feb. 23, 2006.



RS 33:1395.5 - Effect on existing commissions

§1395.5. Effect on existing commissions

Appointed or elected municipal charter commissions currently in existence at the time of the passage of this Act shall be permitted to function under authority at the time of their election or appointment.

Acts 1980, No. 703, §1.



RS 33:1395.6 - Effect of amendment or repeal on term of office

§1395.6. Effect of amendment or repeal on term of office

No amendment or repeal of a home rule charter shall shorten the term for which any official was elected.

Acts 1980, No. 703, §1.



RS 33:1401 - Short title

PART X. EMERGENCY INTERIM LOCAL

EXECUTIVE SUCCESSION

§1401. Short title

This Part shall be known and may be cited as the "Emergency Interim Local Executive Succession Act."

Acts 1963, No. 114, §1.



RS 33:1402 - Statement of policy

§1402. Statement of policy

Because of the existing possibility of attack upon the United States of unprecedented size and destructiveness, and in order, in the event of such an attack, to assure continuity of government through legally constituted leadership, authority and responsibility in offices of the governments of political subdivision; to provide for the effective operation of such governments during an emergency; and to facilitate the early resumption of functions temporarily suspended, it is found and declared to be necessary to provide for additional officers for emergency interim succession to governmental offices of the political subdivisions in the event the incumbents thereof and their deputies, assistants or other subordinate officers authorized, pursuant to law, to exercise all of the powers and discharge the duties of such offices hereinafter referred to as deputies are unavailable to perform the duties and functions of such offices.

Acts 1963, No. 114, §2.



RS 33:1403 - Definitions

§1403. Definitions

Unless otherwise clearly required by the context, as used in this Part:

(a) "Unavailable" means either that a vacancy in office exists and there is no deputy authorized to exercise all of the powers and discharge the duties of the office, or that the lawful incumbent of the office including any deputy exercising the powers and discharging the duties of an office because of a vacancy and his duly authorized deputy are absent or unable to exercise the powers and discharge the duties of the office.

(b) "Emergency interim successor" means a person designated pursuant to this Part, in the event the officer is unavailable, to exercise the powers and discharge the duties of an office until a successor is appointed or elected and qualified as may be provided by the constitution, statutes, charters and ordinances or until the lawful incumbent is able to resume the exercise of the powers and discharge the duties of the office.

(c) "Office" includes all local offices, the powers and duties of which are defined by the constitution, statutes, charters, and ordinances.

(d) "Attack" means any attack or series of attacks by an enemy of the United States causing or which may cause, substantial damage or injury to civilian property or persons in the United States in any manner by sabotage or by the use of bombs, missiles, shellfire, or atomic, radiological, chemical, bacteriological or biological means or other weapons or processes.

(e) "Political subdivision" includes parishes, municipalities, districts and other public subdivisions and entities, whether organized and existing under charter or general law.

Acts 1963, No. 114, §3.



RS 33:1404 - Enabling authority for emergency interim successors for local offices

§1404. Enabling authority for emergency interim successors for local offices

With respect to local offices for which the legislative bodies of municipalities, parishes and other units of local government may enact resolutions or ordinances relative to the manner in which vacancies will be filled or temporary appointments to office made, such legislative bodies are hereby authorized to enact resolutions or ordinances providing for emergency interim successors to offices of the aforementioned governmental units. Such resolutions and ordinances shall not be inconsistent with the provisions of the Part.

Acts 1963, No. 114, §4.



RS 33:1405 - Emergency interim successors for local officers

§1405. Emergency interim successors for local officers

The provisions of this section shall be applicable to officers of political subdivisions including but not limited to municipalities, parishes, and special districts not included in R.S. 33:1404. Such officers, subject to such regulations as the executive head or heads of the political subdivision may issue, shall upon approval of this Part, designate by title, if feasible, or by named person, emergency interim successors and specify their order of succession. The officer shall review and revise, as necessary, designations made pursuant to this Part to insure their current status. The officer will designate a sufficient number of persons so that there will be not less than three nor more than seven deputies or emergency interim successors, or any combination thereof, at any time. In the event that any officer of any political subdivision or his deputy provided for pursuant to law is unavailable, the powers of the office shall be exercised and duties shall be discharged by his designated emergency interim successors in the order specified. The emergency interim successors shall exercise the powers and discharge the duties of the office to which designated until such time as a vacancy which may exist shall be filled in accordance with the constitution or statutes, or until the officer or his deputy or a preceding emergency interim successor again becomes available to exercise the powers and discharge the duties of his office.

Acts 1963, No. 114, §5.



RS 33:1406 - Formalities for taking office

§1406. Formalities for taking office

At the time of their designation emergency interim successors shall take such oath as may be required for them to exercise the powers and discharge the duties of the office to which they succeed. Notwithstanding any other provisions of law, no person, as a prerequisite to the exercise of the powers or discharge the duties of an office to which he succeeds, shall be required to comply with any other provision of law relative to taking office.

Acts 1963, No. 114, §6.



RS 33:1407 - Period in which authority may be exercised

§1407. Period in which authority may be exercised

Officials authorized to act as emergency interim successors are empowered to exercise the powers and discharge the duties of an office as herein authorized only after an attack upon the United States, as defined herein, has occurred. The governing body of the political subdivision, by resolution, may at any time terminate the authority of said emergency interim successors to exercise the powers and discharge the duties of office as herein provided.

Acts 1963, No. 114, §7.



RS 33:1408 - Removal of designees

§1408. Removal of designees

Until such time as the persons designated as emergency interim successors are authorized to exercise the powers and discharge the duties of an office in accordance with this Part, including R.S. 33:1407, said persons shall serve in their designated capacities at the pleasure of the designating authority and may be removed or replaced by said designating authority at any time, with or without cause.

Acts 1963, No. 114, §8.



RS 33:1411 - Reapportionment required after each decennial census; effective date

PART XI. REAPPORTIONMENT OF PAROCHIAL GOVERNMENT

§1411. Reapportionment required after each decennial census; effective date

A. All parish governing authorities the form of government of which provides for the election of all or part of its members from wards, districts or other subdivisions shall within six months after the official release of every decennial census, examine the apportionment plan of its body to determine if there exists any substantial variation in the representation of the election districts. After this examination the body shall by ordinance adopted by a majority of the members thereof, either declare its apportionment to be equitable and continue its existing apportionment plan or provide for a new apportionment plan.

B. If reapportionment be necessary it shall be made effective at the end of the term of the incumbent officials.

C. The boundaries of any election district for a new apportionment plan from which members of the parish governing authority are elected shall contain whole election precincts established by the parish governing authority under R.S. 18:532 or 532.1.

Added by Acts 1968, No. 424, §1. Amended by Acts 1982, No. 558, §2, eff. July 22, 1982.



RS 33:1415 - Governing authorities of parishes and municipalities; power to abolish entities created by them; fiscal, budgetary and other controls; appointment and terms of members of certain entities

PART XII. ABOLITION AND CONTROL OF ENTITIES

§1415. Governing authorities of parishes and municipalities; power to abolish entities created by them; fiscal, budgetary and other controls; appointment and terms of members of certain entities

A. In any case where the governing authority of any parish or municipality shall have created or established, or shall thereafter create or establish, any board, commission, agency, district, office, government, or any unit having governmental functions, power or authority, such governing authority is hereby authorized to abolish same, and where the creation or establishment required the concurrence of two or more governing authorities, the concurrence of all of them shall be necessary to exercise the authority afforded by this Section; provided, that where any indebtedness of any such board, commission, agency, district, office, government, or any entity whatever having governmental functions, is outstanding, the authority herein provided shall not be exercised until provision is made for the assumption of such indebtedness in the manner provided by law. However, no parish or municipal authority shall abolish any entity pursuant to this Subsection if the creation of that entity is required by state law. Where a parochial or municipal governing authority is given the power to appoint members to boards or commissions, whether presently or hereafter created, the governing authority shall also have the power to remove and replace the members or commissioners.

B. In any case where the governing authority of any parish or municipality shall have created or established, or shall hereafter create or establish, any board, commission, agency, district, office, government of any entity whatever, having governmental functions, power or authority, such governing authority is hereby authorized to provide appropriate budgetary and fiscal controls over said agency or entity. Budgetary and fiscal control shall include, but not be limited to, approval of operating budgets with the right to veto or reduce line-items. In addition, no such agency or entity shall exercise any power or authority to submit to the people any proposal to levy any tax or issue any bonds unless the proposal therefor first has been submitted to and been approved by the governing authority of the parish or municipality. The parish or municipality shall exercise such other budgetary and fiscal controls as are necessary and proper to ensure the maximum feasible coordination of government on the local level.

C. Where the provisions of this Part could be interpreted to conflict with the provisions of R.S. 25:211, et seq. relative to parish and municipal libraries and their boards, the provisions of R.S. 25:211 et seq. shall prevail.

D. The provisions of this Part shall not apply to planning commissions, zoning commissions, or ethics commissions.

E. Notwithstanding the provisions of Subsection A of this Section to the contrary, whenever the governing authority of the parish of East Carroll, West Carroll, or Madison, or the governing authority of any municipality located in such parishes is given the power to appoint members to a board or commission, whether presently created or hereafter created, such governing authority shall also have the power to remove and replace such members or commissioners for just cause shown.

F. Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.

G.(1) Notwithstanding any provisions of law to the contrary, when a board or commission, other than a hospital service district, whether presently created or hereafter created by the governing authority of any parish, exercises governmental functions within a municipality, the governing authority of the municipality shall appoint a member to such board or commission. The governing authority of the municipality shall also have the power to remove and replace such member.

(2) The provisions of this Subsection shall not be applicable to the parish of Jefferson or to parish library boards.

H. The governing authority of the parish of West Feliciana may appoint seven members to any board, commission, agency, district, office, government, or any unit having governmental functions, power, or authority, created or established by the governing authority pursuant to legislative authorization.

I. Notwithstanding the provisions of Subsection A of this Section, the abolition or alteration of the boundaries of Hospital Service District No. 1 of the Parish of Ouachita shall be in accordance with the provisions of R.S. 46:1051(E).

Acts 1987, No. 322, §1, eff. July 6, 1987; Acts 1988, No. 931, §1, eff. July 26, 1988; Acts 1991, No. 314, §1; Acts 1995, No. 63, §1; Acts 1997, No. 436, §1, eff. June 22, 1997; Acts 2011, 1st Ex. Sess., No. 20, §§1, 2, eff. June 12, 2011.



RS 33:1418 - Purchase or lease of fleet vehicles; use of alternative fuel vehicles and hybrid vehicles; exceptions; definitions

PART XIII. ALTERNATIVE FUEL VEHICLES

SUBPART A. PURCHASE; LEASE; SUBSIDIES

§1418. Purchase or lease of fleet vehicles; use of alternative fuel vehicles and hybrid vehicles; exceptions; definitions

A.(1) A political subdivision may purchase or lease any motor vehicle for use by any agency of the political subdivision, if that vehicle is capable of and equipped for using an alternative fuel that results in lower emissions of oxides of nitrogen, volatile organic compounds, carbon monoxide, or particulates, or any combination thereof that meet or exceed federal Clean Air standards, including but not limited to hybrid vehicles. Alternative fuels shall include compressed natural gas, liquefied petroleum gas, reformulated gasoline, methanol, ethanol, electricity, and any other fuels which meet or exceed federal Clean Air standards.

(2) For the purposes of this Section, "hybrid vehicle" shall mean a vehicle that employs a combustion engine system together with an electric propulsion system that results in lower emissions of oxides of nitrogen, volatile organic compounds, carbon monoxide, or particulates or any combination thereof that meet or exceed federal Clean Air Act standards.

(3) An agency of a political subdivision may acquire or be provided equipment or refueling facilities necessary to operate such alternative fuel or hybrid vehicles by any of the following methods:

(a) Purchase or lease as authorized by law.

(b) Gift or loan of the equipment or facilities.

(c) Gift or loan of the equipment or facilities or other arrangement pursuant to a service contract for the supply of alternative fuels.

(4) If such equipment or facilities are donated, loaned, or provided through other arrangement with the supplier of alternative fuels, the supplier shall be entitled to recoup its actual cost of donating, loaning, or providing the equipment or facilities through its fuel charges under the supply contract.

(5) The governing authority of a political subdivision may waive the requirements of this Subsection for any agency of a political subdivision upon receipt of certification supported by evidence acceptable to that governing authority that either of the following situations apply:

(a) The agency's vehicles will be operating primarily in an area in which neither the agency nor a supplier has or can reasonably be expected to establish a central refueling station for alternative fuel or hybrid vehicles.

(b) The agency is unable to acquire or be provided equipment or refueling facilities necessary to operate alternative or hybrid vehicles at a projected cost that is reasonably expected to result in no greater net costs than the continued use of traditional gasoline or diesel fuels measured over the expected useful life of the equipment or facilities supplied.

B. Repealed by Acts 2011, No. 246, §1, eff. June 28, 2011.

C. As used in this Part, "political subdivision" means a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions.

Acts 1990, No. 954, §1; Acts 2010, No. 118, §2, eff. July 1, 2010; Acts 2010, No. 436, §1; Acts 2011, No. 246, §1, eff. June 28, 2011.



RS 33:1419 - Subsidies and incentives prohibited

§1419. Subsidies and incentives prohibited

At no time shall a political subdivision enter into any program providing subsidies or incentive payments for the production of compressed natural gas, liquefied petroleum gas, reformulated gasoline, methanol, or ethanol.

Acts 1990, No. 954, §2.



RS 33:1419.1 - Legislative findings

SUBPART B. ALTERNATIVE FUEL VEHICLE REVOLVING

LOAN FUND

§1419.1. Legislative findings

A. This Subpart may be cited as the "Alternative Fuel Vehicle Revolving Loan Fund Act".

B. The legislature finds and declares that:

(1) It is an important public purpose of the state that the motor vehicle fleets of its parishes, municipalities, school boards, ports, levee districts, and other political subdivisions of the state be economical and efficient in this time of expensive motor vehicle fuels, as well as being propelled by clean fuel vehicle equipment which help to keep the state's air clean.

(2) It also recognizes that the state has access to abundant reserves of natural gas and other resources which may be effectively used to produce motor vehicle fuels which are a clean alternative to gasoline and diesel, thus contributing to the economic development of the state.

C.(1) To assist in financing its political subdivisions for these purposes, the Alternative Fuel Vehicle Revolving Loan Fund Program is established in this Subpart to facilitate a state effort and to operate to the extent determined feasible by the Department of Natural Resources in conjunction with federal assistance under a state transportation plan or any other federal or private source of assistance or funding, or both.

(2) The financial administration of the Alternative Fuel Vehicle Revolving Loan Fund shall be with the Department of Natural Resources.

(3) Relative to the Alternative Fuel Vehicle Revolving Loan Fund Program, the Department of Natural Resources shall have the authority to establish assistance priorities and perform oversight and other related activities.

Acts 2010, No. 118, §1, eff. July 1, 2010.



RS 33:1419.2 - Definitions

§1419.2. Definitions

As used in this Subpart, the following terms shall have the meanings ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Administrative costs" means costs incurred by the Department of Natural Resources in the administration of the program, including but not limited to:

(a) Program startup costs.

(b) Financial administrative costs of servicing loans and issuing debt.

(c) Costs associated with establishing assistance priorities and carrying out oversight and related activities other than financial administration.

(d) Financial, management, and legal consulting fees.

(e) Any reasonable and necessary expense that the department determines is necessary to effectively administer the program.

(2) "Alternative fuel" means a fuel which results in emissions of oxides of nitrogen, volatile organic compounds, carbon monoxide, or particulates, or any combination of these which are comparably lower than emissions from gasoline or diesel and which meets or exceeds federal clean air standards, including but not limited to compressed natural gas, liquefied natural gas, liquefied petroleum gas, biofuel, biodiesel, methanol, ethanol, and electricity.

(3) "Alternative Fuel Vehicle Revolving Loan Fund" means the revolving loan fund provided for pursuant to this Subpart.

(4) "Conversion to qualified clean fuel vehicles" or "fleet conversion" means both of the following:

(a) The installation of qualified clean fuel vehicle equipment in order to modify all or a portion of a local governing authority's fleet of motor vehicles which are propelled by gasoline or diesel so that the motor vehicles may be partially or wholly propelled by an alternative fuel.

(b) The purchase at retail of new motor vehicles by a local governing authority which are originally equipped at purchase with qualified clean fuel vehicle equipment.

(5) "Cost of conversion to a qualified clean fuel vehicle" means both of the following:

(a) The retail cost paid by a local governing authority for the purchase and installation of qualified clean fuel vehicle equipment in order to modify all or a portion of a fleet of the local government's motor vehicles which are propelled by gasoline or diesel so that they may be partially or wholly propelled by an alternative fuel.

(b) The cost to a local governing authority of new motor vehicles purchased at retail which are originally equipped at purchase to be partially or wholly propelled by an alternative fuel, but only for the cost of that portion of the motor vehicle which is attributable to the storage of the alternative fuel, the delivery of the alternative fuel to the engine of the motor vehicle, and the exhaust of gases from combustion of the alternative.

(6) "Department" means the Department of Natural Resources.

(7) "Federal assistance under a state transportation plan" means federal matching funds or other federal money which may be available under a State Implementation Plan (SIP), maintenance plan, or other transportation plan of the Department of Transportation and Development, a Metropolitan Planning Organization, or other state entity pursuant to the federal Congestion Mitigation and Air Quality (CMAQ) Improvement Program funding which provides funds for public fleet conversions to cleaner fuels.

(8) "Loan" means a loan of money from the Alternative Fuel Revolving Loan Fund for eligible costs of the conversion of a fleet of motor vehicles of a local governing authority to qualified clean fuel vehicles.

(9) "Local governing authority" means the governing authority of a parish, municipality, school board, port or port harbor and terminal district, levee district, or any other political subdivision of the state, and the governing authorities of their agencies, offices, or instrumentalities.

(10) "Net proceeds" means the funds raised from the sale of bonds minus issuance costs, which costs include but are not limited to the underwriting discount, printing of disclosure documents, bond certificates, and the fees of the underwriter's legal counsel, bond counsel, financial advisor, rating agency, and trustee banks.

(11) "Program" means the Alternative Fuel Revolving Loan Fund Program as established by this Subpart.

(12) "Qualified clean fuel vehicle equipment" means equipment necessary for a motor vehicle to partially or wholly operate on an alternative fuel, but shall not include equipment necessary for operation of a motor vehicle on gasoline or diesel.

Acts 2010, No. 118, §1, eff. July 1, 2010.



RS 33:1419.3 - Alternative Fuel Vehicle Revolving Loan Fund Program

§1419.3. Alternative Fuel Vehicle Revolving Loan Fund Program

A. There shall be an Alternative Fuel Vehicle Revolving Loan Fund Program within the Department of Natural Resources through which the state may provide financial assistance to a local governing authority in the manner provided for in this Subpart for the costs of converting all or a portion of the local governing authority's fleet of motor vehicles to qualified clean fuel vehicles propelled by an alternative fuel.

B. The Department of Natural Resources may promulgate rules and regulations as are necessary to implement the provisions of this Subpart, in accordance with the Administrative Procedure Act, subject to oversight by the Senate Committee on Natural Resources and the House Committee on Natural Resources and Environment.

Acts 2010, No. 118, §1, eff. July 1, 2010.



RS 33:1419.4 - Alternative Fuel Vehicle Revolving Loan Fund

§1419.4. Alternative Fuel Vehicle Revolving Loan Fund

A. There is hereby established the Alternative Fuel Vehicle Revolving Loan Fund, hereinafter referred to in this Subpart as the "alternative fuels loan fund", which shall be maintained, operated, and administered by the Department of Natural Resources.

B.(1) All grants, gifts, and donations received by the state for the purposes of the alternative fuels loan fund program; money appropriated by the legislature to the fund; and other revenues as may be provided by law, including federal funds and state funds to match any federal funds which are available to fund the Alternative Fuel Vehicle Revolving Loan Fund Program as provided in this Subpart, shall be deposited into and credited to the Alternative Fuel Vehicle Revolving Loan Fund.

(2) All money credited to the accounts of, or to be received by the alternative fuels loan fund, including sums to be received pursuant to grants, gifts, donations, or letters of credit, shall be expended, committed, or pledged in a manner consistent with the terms and conditions of the grants, gifts, donations, letters of credit and other sources of such deposits, credits, and letters of credit and as provided in federal and state law.

C.(1) The money in the fund not retained or used for loans and other purposes of the Alternative Fuel Vehicle Revolving Loan Program shall be invested by the treasurer in the same manner as money in the state general fund and interest earned on the investment of the money shall be credited to the fund after compliance with the requirements of Article VII, Section 9(B) relative to the Bond Security and Redemption Fund.

(2) All unexpended and unencumbered money in the fund at the end of a fiscal year shall remain in the fund to be used for loans and other purposes of the program in future fiscal years.

D.(1) The money in the Alternative Fuel Vehicle Revolving Loan Fund shall be appropriated by the legislature and shall be used by the Department of Natural Resources solely for administrative costs of and the purposes of the Alternative Fuel Vehicle Revolving Loan Fund Program as provided for in this Subpart.

(2) Repayment of principal and interest on program loans and other obligations financed from the fund may be used to finance other program loans and obligations, provided that reserves for expenditures for administration of the fund and program the department deems necessary and prudent may be retained in the fund.

Acts 2010, No. 118, §1, eff. July 1, 2010.



RS 33:1419.5 - Use of the Alternative Fuel Vehicle Revolving Loan Fund

§1419.5. Use of the Alternative Fuel Vehicle Revolving Loan Fund

Money from the Alternative Fuel Vehicle Revolving Loan Fund may be used:

(1) To provide loans at or below market interest rates for a period not to exceed ten years from the completion date of the conversion of all or a portion of local governing authorities' fleets of motor vehicles to qualified clean fuel vehicles propelled by alternative fuels which are financed by such loans. All such loans shall be subject to approval by the Department of Natural Resources.

(2) To purchase or refinance, at an interest rate that is less than or equal to the market interest rate, debt obligations arising from the program.

(3) To guarantee or purchase insurance for debt obligations arising from the program, if the total proceeds of such debt obligation support a fleet conversion eligible for assistance under this Subpart, or if such guarantee or purchase of insurance would improve credit market access or reduce the interest rate applicable for the obligation.

(4) To provide a source of revenue or security for the payment of principal, interest, or premium on revenue or general obligation bonds or other evidences of indebtedness issued by the Department of Natural Resources, or any political subdivision, governmental agency, public corporation, public trust, or any other entity having the authority to issue debt for or on behalf of the state, if the net proceeds of such debt instruments are deposited in the alternative fuels loan fund, or are used to finance a fleet conversion approved by the Department of Natural Resources or are used to refund any obligation which finances a fleet conversion approved under this Subpart.

Acts 2010, No. 118, §1, eff. July 1, 2010.



RS 33:1419.6 - Loan conditions and repayment

§1419.6. Loan conditions and repayment

A. Upon approval of an application by the Department of Natural Resources, the department may lend amounts on deposit in the Alternative Fuel Vehicle Revolving Loan Fund to a local governing authority to finance all or a portion of the cost of a fleet conversion. Such loans are subject to the borrower's compliance with the conditions of the loan, as well as any applicable rules or regulations promulgated by the department.

B. Prior to making a loan, the Department of Natural Resources shall determine that the clean fuel vehicles will be fully insured and that the local governing authority has the ability to repay the loan, and may require a dedicated source of repayment and impose additional requirements as the department deems necessary.

C. Each loan, unless prepaid, shall be payable subject to the loan agreement, with principal and interest payments commencing not later than one year after the completion date of the project for which the loan was made, and each loan shall be fully amortized not later than ten years after the completion date.

D.(1) The interest rate on each loan shall be established by the secretary of the Department of Natural Resources, subject to any limitations provided for federal assistance under a state transportation plan or other limitations required for the use of other federal funds by applicable federal law. Criteria to be considered in the development of such interest rate shall include but are not limited to administrative costs of the program, program priorities established by the department, the creditworthiness of the applicant, the cost of bonds issued to provide loan funding, and the long-term viability of the Alternative Fuel Vehicle Revolving Loan Fund.

(2) The interest rate for a loan may include any additional rate that the Department of Natural Resources considers reasonable or necessary to provide a reserve for the repayment of the loan. The additional rate may be fixed or variable, may be calculated according to a formula, and may differ from the rate established for any other loans.

E. Each loan shall be evidenced by a bond, note, or other evidence of indebtedness of the borrower, in a form prescribed or approved by the Department of Natural Resources. Such evidences of indebtedness shall be consistent with the provisions of this Subpart and, if federal funds are used, consistent with the terms of the appropriate federal act, and are not required to be identical for all loans.

Acts 2010, No. 118, §1, eff. July 1, 2010.



RS 33:1420.1 - Special retirement benefits; Plaquemine

PART XIV. MUNICIPALITIES - MISCELLANEOUS PROVISIONS

§1420.1. Special retirement benefits; Plaquemine

A. The legislature finds that it is in the best interest of the state to authorize municipal governments, recognizing the services of retired city employees, to create plans which provide special retirement benefits as part of their retirement programs for the benefit of their employees. Such benefits are intended to assist retired city employees in obtaining the basic necessities of life in their retirement years as the cost of living increases and to recognize their services to local government.

B. Notwithstanding any provision of law to the contrary, the governing authority of the city of Plaquemine may adopt an ordinance to implement a special plan as part of its retirement program for its retired employees to provide city retirees with a special additional retirement benefit to supplement existing retirement compensation.

C. For purposes of this Section, the term "retired employee" shall mean a retired full-time city employee who was employed by the city for more than fifteen years and other retired employees as defined by ordinances of the city of Plaquemine for purposes of this Section.

Acts 1992, No. 1025, §1; Acts 1999, No. 110, §1.



RS 33:1420.2 - New Orleans cocktail

§1420.2. New Orleans cocktail

There shall be an official cocktail of the city of New Orleans. The official New Orleans cocktail shall be the Sazerac. The Sazerac, created in the nineteenth century by Antoine Amedee Peychaud in the French Quarter of New Orleans, is world known for the use of a local product known as "Peychaud's Bitters". Its use on official documents of the city of New Orleans and with the insignia of the city of New Orleans is hereby authorized.

Acts 2008, No. 928, §1, eff. July 15, 2008.



RS 33:1420.11 - Authority to create special districts

PART XV. JEFFERSON PARISH SPECIAL DISTRICTS

§1420.11. Authority to create special districts

A. Pursuant to and in accordance with Article VI, Sections 16 and 19 of the Constitution of Louisiana and the Jefferson Parish home rule charter, the governing authority of Jefferson Parish may, upon its own initiative, establish, create, merge, consolidate, and abolish special districts and subdistricts within which may be provided fire protection, recreation facilities, water, streets, sidewalks, street lighting, waste and garbage collection and disposal, sewerage and sewage disposal systems, drainage, security, and other essential facilities and services.

B. The provisions of this Part shall only be applicable to districts and subdistricts lying wholly within Jefferson Parish.

Acts 1999, No. 880, §1, eff. July 2, 1999; Acts 2001, No. 382, §1, eff. June 13, 2001.



RS 33:1420.12 - District status; taxing authority; procedures

§1420.12. District status; taxing authority; procedures

A. Any district or subdistrict governed by the provisions of this Part shall be a political subdivision of the state. Pursuant to and in accordance with the Constitution of Louisiana, any such district or subdistrict may levy taxes and incur debt and issue bonds. However, except as otherwise provided by law, no such district or subdistrict shall levy or increase any tax until such tax or tax increase has been approved by a majority of the qualified electors of the district or subdistrict voting in an election held for such purpose, or a greater percentage of the qualified electors, at the discretion of the governing authority. Any such district may call an election for the purpose of voter approval of any authorized tax or incurring any authorized debt.

B.(1) A tax or tax increase levied pursuant to this Section may either be at a flat rate or as an ad valorem millage. For the purposes of this Section, a flat rate tax shall be one imposed as a fixed sum on each parcel or portion of ground or a class of property without regard to its value. The governing authority of the district may define "parcel" and "class" in the ordinance levying or increasing the flat rate tax.

(2) Any tax proposition submitted to the voters pursuant to this Part shall state the purpose and duration of the tax and the rate of a proposed ad valorem tax or the amount of a proposed flat rate tax.

Acts 1999, No. 880, §1, eff. July 2, 1999; Acts 2001, No. 382, §1, eff. June 13, 2001.



RS 33:1420.13 - Governing authority

§1420.13. Governing authority

A. In accordance with the provisions of the Jefferson Parish home rule charter, the governing authority of any district or subdistrict governed by the provisions of this Part shall be the Jefferson Parish Council. When acting as the governing body of any special district or subdistrict, as provided by this Part or by the home rule charter, the parish governing authority shall have the same jurisdiction and powers as when acting as the governing authority of the parish.

B. In addition to the authority granted in any general or specific Act authorizing the creation of any special district in Jefferson Parish, the parish council as governing authority of the district may, at its discretion, govern any such special district in accordance with this Part.

C. Nothing in this Part shall limit the authority and powers granted to the Jefferson Parish Council in the Jefferson Parish home rule charter to levy and collect special assessments, service charges, license charges, fees, taxes, and other revenues.

Acts 1999, No. 880, §1, eff. July 2, 1999; Acts 2001, No. 382, §1, eff. June 13, 2001.



RS 33:1420.14 - Notice of creation; incontestability after unchallenged delay; assumption of assets, rights, and responsibilities of the districts and continuation of obligations

§1420.14. Notice of creation; incontestability after unchallenged delay; assumption of assets, rights, and responsibilities of the districts and continuation of obligations

A. The establishment, creation, consolidation, or merger of any special service district by the Jefferson Parish Council shall be by ordinance. A notice of the intention to establish, create, merge, or consolidate the district and the date, time, and place of such action shall be published in the official journal of the parish in accordance with the provisions of the Jefferson Parish Charter for the adoption of ordinances. At the time and place so advertised, or at any time and place to which such hearing may be adjourned from time to time, all interested persons shall be given an opportunity to be heard with regard to the proposed establishment, creation, consolidation, or merger of any special service district.

B. After the establishment, creation, consolidation, or merger of any special service district, notice of such, stating the boundaries of the district, shall be published one time in the official journal of the parish, in accordance with the provisions of the Jefferson Parish Charter for the publication of adopted ordinances. Thirty days after such publication, the establishment, creation, consolidation, or merger of the district shall become incontestable, and no court shall have jurisdiction to entertain litigation questioning the legality of the establishment, creation, consolidation, or merger of such district. If the Jefferson Parish Council desires to call an election in any such district to authorize the issuance of bonds, the levy of any new or additional taxes, or the assumption of indebtedness, it may call such election and publish notice thereof prior to the expiration of the thirty-day period.

C. At the expiration of the thirty-day period provided for in Subsection B of this Section, existing districts of the same type included in any such consolidated or merged district shall no longer have the right to issue bonds or other obligations, and all books, records and assets thereof shall be transferred to the consolidated district. The governing authority of the consolidated district shall cause taxes to continue to be levied for the payment of the outstanding indebtedness of each underlying district of the same type which has not been assumed by the consolidated district, as hereinafter provided, in all respects as would have been required had such consolidation not been effected. In addition, if such indebtedness of any underlying district consists of revenue bonds or special assessment certificates payable from service charges or assessments, the governing authority of the consolidated district shall continue to impose and collect such service charges or assessments, as well as any special taxes previously authorized and legally dedicated by covenant with bondholders to the payment of maintenance or operation expenses.

D. The creation of a consolidated or merged district pursuant to this Part shall not affect or impair in any manner contract rights enjoyed by the holders of any outstanding bonds or obligations of the underlying districts. To the extent required by such contract rights, taxes, service charges, and assessments on the property from which the principal and interest on such bonds or obligations are payable shall continue to be levied and collected as provided in Subsection C of this Section. However, any consolidated or merged district may assume all or any indebtedness of its underlying districts in the manner and with effect provided by R.S. 39:661 et seq. for the assumption of indebtedness by parishes.

E. The consolidated or merged district may continue the levy of any special taxes authorized to be levied by the underlying districts and use the assets transferred to it or in lieu thereof, may levy its own special taxes on all property within the consolidated district for the purpose of maintaining, operating, constructing, and improving district works in the manner provided by the constitution and laws of this state after having been authorized to do so at a special election held in accordance with the provisions of the constitution and laws of this state.

F. The consolidated or merged district may commingle the revenues and assets of the underlying districts transferred to it and utilize same for the objects and purposes of the new consolidated or merged district, provided that expenditures are made for the objects and purposes authorized by the voters of the underlying districts and further provided that the level of services to the underlying districts is not reduced by the transfer or commingling of such funds.

G. Notwithstanding any other provision of law to the contrary, any consolidated or merged district shall be eligible for any and all allocation of state revenue sharing or other reimbursement or payment from the Property Tax Relief Fund that would otherwise be distributed to the underlying districts had the consolidation or merger not occurred.

Acts 1999, No. 880, §1, eff. July 2, 1999; Acts 2000, 1st Ex. Sess., No. 50, §1, eff. April 17, 2000; Acts 2001, No. 382, §1, eff. June 13, 2001.



RS 33:1420.15 - Authority of certain consolidated special districts

§1420.15. Authority of certain consolidated special districts

A. Notwithstanding any other provision of law to the contrary, any district created pursuant to this Part shall continue to function in its entirety under the authority of the Jefferson Parish Council even though all or part of the district became or becomes incorporated or annexed within the limits of a municipality subsequent to the creation of the district. Any district merged or consolidated pursuant to this Part shall likewise continue to function in its entirety under the authority of the Jefferson Parish Council even though all or part of an underlying district became or becomes incorporated or annexed within the limits of a municipality subsequent to the creation of the underlying district which forms part of any such merged or consolidated district.

B. The provisions of this Section shall apply specifically, but shall not be limited to Garbage District No. 6 of the Parish of Jefferson, State of Louisiana, which was created May 25, 1972, and to any district into which Garbage District No. 6 was or may become merged or consolidated.

Acts 2000, 1st Ex. Sess., No. 50, §1, eff. April 17, 2000; Acts 2001, No. 382, §1, eff. June 13, 2001.



RS 33:1420.16 - Special district in Jefferson Parish

§1420.16. Special district in Jefferson Parish

A. Creation. The governing authority of the parish of Jefferson is hereby authorized pursuant to this Part and more specifically by this Section to create, by ordinance, a special taxing district and political subdivision of the state, referred to in this Section as the "district".

B. Boundaries. The district shall be comprised of the property bounded by the Westbank Expressway in Jefferson Parish, Highway 23, the Plaquemines Parish line, and the Orleans Parish line.

C. Purpose. The district shall be established for the primary purpose of promoting, encouraging, and participating in infrastructure improvements to stimulate the economy through commerce, industry, and research and for the utilization and development of natural, physical, and human resources of the area.

D. Rights and powers. The district, acting by and through the Jefferson Parish Council, referred to in this Section as the "board", shall have and exercise all powers of a political subdivision and special taxing district necessary or convenient for the carrying out of its objects and purposes, including but not limited to the following:

(1) To sue and to be sued.

(2) To adopt bylaws and rules and regulations.

(3) To receive by gift, grant, donation, or otherwise any sum of money, property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(4) For the public purposes of the district, to enter into contracts, agreements, or cooperative endeavors with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or individual.

(5) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(6) To acquire by gift, grant, purchase, lease, or otherwise such property as may be necessary or desirable for carrying out the objectives and purposes of the district and to mortgage or sell such property.

(7) In its own name and on its own behalf to incur debt and to issue bonds, notes, certificates, and other evidences of indebtedness. For this purpose the district shall be deemed and considered to be an issuer for purposes of R.S. 33:9037 and shall, to the extent not in conflict with this Section, be subject to the provisions of R.S. 33:9037.

(8) To establish such funds or accounts as are necessary for the conduct of the affairs of the district.

E.(1) In addition to any other authority provided for in this Section and pursuant to a cooperative endeavor agreement, the district may issue revenue bonds payable solely from an irrevocable pledge and dedication of up to the full amount of any sales tax increments designated by the board to finance or refinance or to pay all of or a portion of the costs of projects located within the district which will result in economic development or the maintenance of existing jobs or will achieve other economic goals that will benefit the parish of Jefferson. The district may also utilize any sales tax increments designated by the board for any authorized purpose of the district.

(2)(a) A sales tax increment may consist of that portion of state sales tax revenues of the state of Louisiana and any political subdivision whose boundaries are coterminous with those of the state collected each year on the sale at retail, the use, the lease or rental, the consumption, and storage for use or consumption of tangible personal property and on sales of services, all as defined in R.S. 47:301 et seq., or any other applicable provision of law, as amended, from taxpayers located within the district which exceeds the sales tax revenues that were collected by such taxing authorities in the year immediately prior to the year of establishment of the district.

(b) Prior to the dedication of any state sales tax increments to be used to pay for an authorized purpose of the district, the secretary of the Department of Economic Development shall submit the proposal to the Joint Legislative Committee on the Budget for approval. In addition, any cooperative endeavor agreement or other agreement providing for the expenditure of funds collected by the state as state sales tax increments and dedicated to a project or for the payment of revenue bonds therefor shall be subject to approval by the State Bond Commission prior to execution by the state.

(c)(i) The board of the district shall designate the initial annual baseline collection rate for the district, which shall be the amount of the sales taxes collected in the district in the fiscal year most recently completed prior to the establishment of the district. In addition, a monthly baseline collection rate shall be determined by dividing the initial annual baseline collection rate by twelve.

(ii) The initial annual baseline collection rate and the monthly baseline collection rate shall be certified by the chief financial officer of Jefferson Parish. The certification shall also be published one time in the official journal of Jefferson Parish.

(iii) If the amounts of the initial annual baseline collection rate and the monthly baseline collection rate are not contested within thirty days after the said publication, then such amounts shall be conclusively presumed to be valid, and no court shall have any jurisdiction to alter or invalidate the designation of the amount of either the initial annual baseline collection rate or the monthly baseline collection rate.

(d) The increment of the sales taxes which are to be pledged and dedicated to the payment of the revenue bonds or otherwise used for district purposes as provided in this Section shall be the amount of the sales taxes which are collected in the sales tax area each year in excess of the initial annual baseline collection rate. Such pledged sales tax increment may include all or any portion of such excess as determined by the board of the district.

(3) Dedication of sales tax increments to pay the revenue bonds or other use of sales tax increments for district purposes as provided in this Section shall not impair existing obligations and shall not include tax revenues of a tax authority previously dedicated for a special purpose unless a majority of the electors within the territorial jurisdiction of such tax authority voting at an election held for such purpose approves the use of such tax for the purposes provided for in this Subsection.

F. Liberal construction. This Section, being for a public purpose and necessary for the welfare of the state, Jefferson Parish, and their residents, shall be liberally construed to effect the purposes thereof.

Acts 2007, No. 286, §1, eff. July 9, 2007.



RS 33:1420.17 - Special district in Jefferson Parish

§1420.17. Special district in Jefferson Parish

A. Creation. The governing authority of the parish of Jefferson is hereby authorized pursuant to this Part and more specifically by this Section to create, by ordinance, a special taxing district and political subdivision of the state, referred to in this Section as the "district".

B. Boundaries. The district shall be comprised of the property beginning at the intersection of 4th Street and Manhattan Boulevard to its intersection with Harvey Boulevard.

C. Purpose. The district shall be established for the primary purpose of promoting, encouraging, and participating in infrastructure improvements to stimulate the economy through commerce, industry, and research and for the utilization and development of natural, physical, and human resources of the area.

D. Rights and powers. The district, acting by and through the Jefferson Parish Council, referred to in this Section as the "board", shall have and exercise all powers of a political subdivision and special taxing district necessary or convenient for the carrying out of its objects and purposes, including but not limited to the following:

(1) To sue and to be sued.

(2) To adopt bylaws and rules and regulations.

(3) To receive by gift, grant, donation, or otherwise any sum of money, property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(4) For the public purposes of the district, to enter into contracts, agreements, or cooperative endeavors with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or individual.

(5) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(6) To acquire by gift, grant, purchase, lease, or otherwise such property as may be necessary or desirable for carrying out the objectives and purposes of the district and to mortgage or sell such property.

(7) In its own name and on its own behalf to incur debt and to issue bonds, notes, certificates, and other evidences of indebtedness. For this purpose the district shall be deemed and considered to be an issuer for purposes of R.S. 33:9037 and shall, to the extent not in conflict with this Section, be subject to the provisions of R.S. 33:9037.

(8) To establish such funds or accounts as are necessary for the conduct of the affairs of the district.

E.(1) In addition to any other authority provided for in this Section and pursuant to a cooperative endeavor agreement, the district may issue revenue bonds payable solely from an irrevocable pledge and dedication of up to the full amount of any sales tax increments designated by the board to finance or refinance or to pay all of or a portion of the costs of projects located within the district which will result in economic development or the maintenance of existing jobs or will achieve other economic goals that will benefit the parish of Jefferson. The district may also utilize any sales tax increments designated by the board for any authorized purpose of the district.

(2)(a) A sales tax increment may consist of that portion of state sales tax revenues of the state of Louisiana and any political subdivision whose boundaries are coterminous with those of the state collected each year on the sale at retail, the use, the lease or rental, the consumption, and storage for use or consumption of tangible personal property and on sales of services, all as defined in R.S. 47:301 et seq., or any other applicable provision of law, as amended, from taxpayers located within the district which exceeds the sales tax revenues that were collected by such taxing authorities in the year immediately prior to the year of establishment of the district.

(b) Prior to the dedication of any state sales tax increments to be used to pay for an authorized purpose of the district, the secretary of the Department of Economic Development shall submit the proposal to the Joint Legislative Committee on the Budget for approval. In addition, any cooperative endeavor agreement or other agreement providing for the expenditure of funds collected by the state as state sales tax increments and dedicated to a project or for the payment of revenue bonds therefor shall be subject to approval by the State Bond Commission prior to execution by the state.

(c)(i) The board of the district shall designate the initial annual baseline collection rate for the district, which shall be the amount of the sales taxes collected in the district in the fiscal year most recently completed prior to the establishment of the district. In addition, a monthly baseline collection rate shall be determined by dividing the initial annual baseline collection rate by twelve.

(ii) The initial annual baseline collection rate and the monthly baseline collection rate shall be certified by the chief financial officer of Jefferson Parish. The certification shall also be published one time in the official journal of Jefferson Parish.

(iii) If the amounts of the initial annual baseline collection rate and the monthly baseline collection rate are not contested within thirty days after the said publication, then such amounts shall be conclusively presumed to be valid, and no court shall have any jurisdiction to alter or invalidate the designation of the amount of either the initial annual baseline collection rate or the monthly baseline collection rate.

(d) The increment of the sales taxes which are to be pledged and dedicated to the payment of the revenue bonds or otherwise used for district purposes as provided in this Section shall be the amount of the sales taxes which are collected in the sales tax area each year in excess of the initial annual baseline collection rate. Such pledged sales tax increment may include all or any portion of such excess as determined by the board of the district.

(3) Dedication of sales tax increments to pay the revenue bonds or other use of sales tax increments for district purposes as provided in this Section shall not impair existing obligations and shall not include tax revenues of a tax authority previously dedicated for a special purpose unless a majority of the electors within the territorial jurisdiction of such tax authority voting at an election held for such purpose approves the use of such tax for the purposes provided for in this Subsection.

F. Liberal construction. This Section, being for a public purpose and necessary for the welfare of the state, Jefferson Parish, and their residents, shall be liberally construed to effect the purposes thereof.

Acts 2007, No. 286, §1, eff. July 9, 2007.



RS 33:1420.18 - Special district in Jefferson Parish

§1420.18. Special district in Jefferson Parish

A. Creation. The governing authority of the parish of Jefferson is hereby authorized pursuant to this Part and more specifically by this Section to create, by ordinance, a special taxing district and political subdivision of the state, referred to in this Section as the "district".

B. Boundaries. The district shall be comprised of the property bounded by Segnette Boulevard, Canal A, Outer Cataouatche Canal, Main Canal Extension, Avondale Canal, Highway 90, and the Westbank Expressway in Jefferson Parish.

C. Purpose. The district shall have as its purpose cooperative economic development between the parish of Jefferson, the Jefferson Parish Economic Development and Port District, referred to in this Section as "JEDCO", and the district, in order to further the purposes of JEDCO in the technology park located or to be located within the district known as the Churchill Technology and Business Park, including but not limited to promoting economic development in the Churchill Technology and Business Park.

D. Rights and powers. The district, acting by and through the Jefferson Parish Council, referred to in this Section as the "board", shall have and exercise all powers of a political subdivision and special taxing district necessary or convenient for the carrying out of its objects and purposes, including but not limited to the following:

(1) To sue and to be sued.

(2) To adopt bylaws and rules and regulations.

(3) To receive by gift, grant, donation, or otherwise any sum of money, property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(4) For the public purposes of the district, to enter into contracts, agreements, or cooperative endeavors with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or individual.

(5) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(6) To acquire by gift, grant, purchase, lease, or otherwise such property as may be necessary or desirable for carrying out the objectives and purposes of the district and to mortgage or sell such property.

(7) In its own name and on its own behalf to incur debt and to issue bonds, notes, certificates, and other evidences of indebtedness. For this purpose the district shall be deemed and considered to be an issuer for purposes of R.S. 33:9037 and shall, to the extent not in conflict with this Section, be subject to the provisions of R.S. 33:9037.

(8) To establish such funds or accounts as are necessary for the conduct of the affairs of the district.

E.(1) In addition to any other authority provided for in this Section and pursuant to a cooperative endeavor agreement, the district may issue revenue bonds payable solely from an irrevocable pledge and dedication of up to the full amount of any sales tax increments designated by the board of the district to finance or refinance or to pay all of or a portion of the costs of projects located in the Churchill Technology and Business Park within the district which will further a public function of JEDCO, will result in economic development or the maintenance of existing jobs, or will achieve other economic goals that will benefit the parish of Jefferson. The district may also utilize any sales tax increments designated by the board of the district for any authorized purpose of the district.

(2)(a) A sales tax increment may consist of that portion of state sales tax revenues of the state of Louisiana and any political subdivision whose boundaries are coterminous with those of the state collected each year on the sale at retail, the use, the lease or rental, the consumption, and storage for use or consumption of tangible personal property and on sales of services, all as defined in R.S. 47:301 et seq., or any other appropriate provision or provisions of law, as amended, from taxpayers located within the district which exceeds the sales tax revenues that were collected by such taxing authorities in the year immediately prior to the year of establishment of the district.

(b) Prior to the dedication of any state sales tax increments to be used to pay for an authorized purpose of the district, the secretary of the Department of Economic Development shall submit the proposal to the Joint Legislative Committee on the Budget for approval. In addition, any cooperative endeavor agreement or other agreement providing for the expenditure of funds collected by the state as state sales tax increments and dedicated to a project or for the payment of revenue bonds therefor shall be subject to approval by the State Bond Commission prior to execution by the state.

(c)(i) The board of the district shall designate the initial annual baseline collection rate for the district, which shall be the amount of the sales taxes collected in the district in the fiscal year most recently completed prior to the establishment of the district. In addition, a monthly baseline collection rate shall be determined by dividing the initial annual baseline collection rate by twelve.

(ii) The initial annual baseline collection rate and the monthly baseline collection rate shall be certified by the chief financial officer of Jefferson Parish. The certification shall also be published one time in the official journal of Jefferson Parish.

(iii) If the amounts of the initial annual baseline collection rate and the monthly baseline collection rate are not contested within thirty days after the said publication, then such amounts shall be conclusively presumed to be valid, and no court shall have any jurisdiction to alter or invalidate the designation of the amount of either the initial annual baseline collection rate or the monthly baseline collection rate.

(d) The increment of the sales taxes which are to be pledged and dedicated to the payment of the revenue bonds or otherwise used for district purposes as provided in this Section shall be the amount of the sales taxes which are collected in the sales tax area each year in excess of the initial annual baseline collection rate. Such pledged sales tax increment may include all or any portion of such excess as determined by the board of the district.

(3) Dedication of sales tax increments to pay the revenue bonds or other use of sales tax increments for district purposes as provided in this Section shall not impair existing obligations and shall not include tax revenues of a tax authority previously dedicated for a special purpose unless a majority of the electors within the territorial jurisdiction of such tax authority voting at an election held for such purpose approves the use of such tax for the purposes provided for in this Subsection.

F. Liberal construction. This Section, being for a public purpose and necessary for the welfare of the state, Jefferson Parish, and their residents, shall be liberally construed to effect the purposes thereof.

Acts 2007, No. 411, §1, eff. July 10, 2007.



RS 33:1420.19 - Special district in Jefferson Parish

§1420.19. Special district in Jefferson Parish

A. Definitions. As used in this Section, the following words and phrases shall have the following meanings unless the context otherwise requires:

(1) "Board" means the governing board of the district or, if such board has been abolished, the board, body, or commission succeeding to the principal functions thereof or to whom the powers given to the board by this Section have been given by law.

(2) "Cost", when used with reference to any project, includes but is not limited to:

(a) The expenses of determining the feasibility or practicability of acquisition, construction, or reconstruction.

(b) The cost of surveys, estimates, plans, and specifications.

(c) The cost of improvements.

(d) Engineering, fiscal, and legal expenses and charges.

(e) The cost of all labor, materials, machinery, and equipment.

(f) The cost of all lands, rights, servitudes, and franchises acquired.

(g) Financing charges.

(h) The creation of initial reserve and debt service funds.

(i) Working capital.

(j) Interest charges incurred or estimated to be incurred on money borrowed prior to and during construction and acquisition and for such reasonable period of time after completion of construction or acquisition as the board may determine.

(k) The cost of issuance of bonds pursuant to this Section, including advertisements and printing.

(l) The cost of any election held pursuant to this Section and all other expenses of issuance of bonds.

(m) The discount, if any, on the sale or exchange of bonds.

(n) Administrative expenses.

(o) Such other expenses as may be necessary or incidental to the acquisition, construction, or reconstruction of any project or to the financing thereof, or to the development of any lands within the district.

(3) "District" means a special district limited to the performance of those specialized functions authorized by this Section; the boundaries of which are contained wholly within Jefferson Parish; the governing head of which is a body created, organized, and constituted and authorized to function specifically as prescribed in this Section for the delivery of business development and improvement services; and the formation, powers, governing body, operation, duration, accountability, requirements for disclosure, and termination of which are as required by general law.

(4) "District roads" means highways, streets, roads, alleys, sidewalks, landscaping, storm drains, bridges, and thoroughfares of all kinds and descriptions situated within the district.

(5) "Landowner" means the owner of immovable property as it appears in the official records of the parish, including a trustee, a private corporation, and an owner of a condominium unit.

(6) "Project" or "plan" means any development, improvement, property, utility, facility, works, enterprise, or service hereafter undertaken or established under the provisions of this Section.

(7) "Revenue bonds" means obligations of the district which are payable from revenues derived from sources other than ad valorem taxes on immovable or movable property and which do not pledge the property, credit, or general tax revenue of the district.

B. Creation. The governing authority of the parish of Jefferson is hereby authorized pursuant to this Part and more specifically by this Section to create, by ordinance, a special taxing district and political subdivision of the state, referred to in this Section as the "district".

C. Boundaries. The district shall be comprised of the property in Jefferson Parish bounded by Veterans Memorial Boulevard, Causeway Boulevard, West Esplanade Avenue, and Division Street and the development sites fronting on the west side of Division Street.

D. Purpose. The district shall be established for the primary purpose of promoting, encouraging, and participating in projects or plans to stimulate the economy through commerce, industry, and research and for the utilization and development of natural, physical, and human resources of the area. The district shall not promote, encourage, or participate in any action to assist in the development or redevelopment of a hotel including infrastructure located on a site to be developed for a hotel; however, nothing shall prohibit the district from providing public infrastructure that benefits the public generally outside the development site of any hotel.

E. Board creation; powers and duties. The board shall be composed of nine members, all of whom shall be qualified voters of the parish and at least seven of whom shall have their principal place of business in, their principal domicile in, or own property in the district. The board shall be composed as follows:

(1) One member shall be appointed by the parish president.

(2) One member shall be appointed by the sheriff of Jefferson Parish.

(3) Two of the members shall be appointed by the at-large members of the parish council, whereby each at-large councilperson shall appoint one member.

(4) Three of the members shall be appointed by the district five councilperson.

(5) One member shall be appointed by the state senator representing the area or a majority of the area of the district.

(6) One member shall be appointed by the state representative representing the area or a majority of the area of the district.

(7) The members of the board initially appointed shall be appointed as follows: three members for two years each, three members for three years each, and three members for four years each, the length of the term for each individual appointed to be determined by lot. They shall serve until their successors have been appointed and qualified.

(8) The members of the board thereafter appointed, upon the expiration of the respective terms of the initial appointees, shall be selected and appointed in accordance with the procedures prescribed in this Subsection for the selection and appointment of the original members for the term of five years. Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled in accordance with the procedures as provided in this Subsection.

(9) The board of the district shall exercise the powers granted to the district pursuant to the provisions of this Section. Each member shall hold office for a term of five years and until a successor is chosen and qualifies.

(10) As soon as practicable after its appointment, the board shall meet and elect from their number a chairman, a vice chairman, a treasurer, and such other officers as it may deem appropriate. A secretary of the board may be selected from among the members or may be otherwise selected or employed by the board. The duties of the said officers shall be fixed by bylaws adopted by the board.

(11) The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business and affairs, and may engage such assistants and employees as is needed to assist the board in the performance of its duties.

(12) It shall hold regular meetings as shall be provided by its bylaws and may hold special meetings at such time and places within or without the district as may be prescribed in its rules or regulations.

(13) A majority of the members of the board shall constitute a quorum for the transaction of business.

(14) The board shall keep a permanent record book in which shall be recorded minutes of all meetings, proceedings, and any and all corporate acts. The record book shall be opened to inspection in accordance with R.S. 44:31 et seq.

(15) Each board member may be entitled to receive for his services a per diem per meeting and such travel expenses as may be authorized in the bylaws of the district.

(16) All meetings of the board shall be conducted in accordance with R.S. 42:11 et seq.

(17) The board shall adopt rules of procedure not in conflict with any state act or parish ordinance.

(18) The board may employ and fix the compensation of a district manager. If employed, the district manager shall have charge and supervision of the works of the district and shall be responsible for preserving and maintaining any improvement or facility constructed or erected pursuant to the provisions of this Section, for maintaining and operating the equipment owned by the district, and for performing such other duties as may be prescribed by the board. The district manager may hire or otherwise employ and terminate the employment of such other persons, including, without limitation, professional, supervisory, and clerical employees, as may be necessary and authorized by the board. The compensation and other conditions of employment of the officers and employees of the district shall be as provided by the board. Notwithstanding R.S. 42:1101 et seq., the district manager or a board member or district employee may be a stockholder, officer, or employee of a landowner.

(19) The treasurer of the district shall have charge of the funds of the district. Such funds shall be disbursed only upon the order of the board by warrant or check countersigned by the treasurer and by such other person as may be authorized by the board. The board may give the treasurer such other or additional powers and duties as the board may deem appropriate. The financial records of the district shall be audited by an independent certified public accountant at least once a year.

(20) The board may select as a depository for its funds any qualified public depository as defined in R.S. 39:1211 et seq.

F. Disclosure of public financing. The district shall take affirmative steps to provide for the full disclosure of information relating to the public financing and maintenance of improvements to immovable property undertaken by the district. Such information shall be made available to all existing residents, and to all prospective residents, of the district.

G. Development activities. In order to effectuate the purposes of this Section, the board shall have the specific authority provided in Subsection H of this Section; such authority shall be exercised solely within the district.

(1) The board shall collaborate with parish government to prepare, implement, and maintain a redevelopment plan for the district and a program to implement the redevelopment plan, which shall be a part of the parish's comprehensive plan. The program shall address capital improvements and shall implement the plan in such a manner as to aid and encourage private development of the area and to promote and coordinate public development. In collaborating with parish government, the board may conduct studies and may consult with all departments of Jefferson Parish and other public or private agencies concerned with matters affecting or affected by the program.

(2) After adoption of the development program, the board may implement any portion thereof in such manner as shall, in its judgment, most likely accomplish the program. To that end, the district may employ or contract with contractors, engineers, architects, attorneys, underwriters, and other professionals in accordance with state law.

(3) The board shall prepare each year an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq.

H. Rights and powers. The district shall have and exercise all powers of a political subdivision and special taxing district necessary or convenient for the carrying out of its objects and purposes, including but not limited to the following:

(1) To sue and to be sued.

(2) To adopt bylaws and rules and regulations.

(3) To receive by gift, grant, donation, or otherwise any sum of money, property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(4) For the public purposes of the district, to enter into contracts, agreements, or cooperative endeavors with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or individual.

(5) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(6) To acquire by gift, grant, purchase, lease, or otherwise such property as may be necessary or desirable for carrying out the objects and purposes of the district and to mortgage or sell such property.

(7) In its own name and on its own behalf to incur debt and to issue bonds, notes, certificates, and other evidences of indebtedness. For this purpose, the district shall be deemed and considered to be an issuer as provided in R.S. 33:9037 and shall, to the extent not in conflict with this Section, be subject to the provisions of R.S. 33:9037.

(8) To establish such funds or accounts as are necessary for the conduct of the affairs of the district.

(9) To create or extend a new or existing sales or property tax increment financing district with the consent of the parish council by ordinance.

(10) To determine, order, levy, impose, collect, enforce, and distribute a parcel fee, ad valorem tax, and other types of special assessments within the district with the consent of the parish council and subject to the approval of voters within the district.

(11) To charge, collect, and enforce fees and other user charges within the boundaries of the district.

(12) To exercise all of the powers necessary and proper in connection with any of the powers, duties, or purposes authorized by this Section.

I. Revenue. (1) The properties from which each special assessment shall be collected shall be within the district and may be comprised of all or a portion of the district as specified by Jefferson Parish ordinances.

(2)(a) Subject to the approval of the parish council and electors within the district, the district may levy an ad valorem tax for such number of years as may be provided in the proposition authorizing its levy as an assessment for the purpose of implementing the redevelopment plan or plans and for the operating expenses of the district.

(b) Any ad valorem tax levied by the district shall be subject to homestead exemption as provided by Article VII, Section 20 of the Constitution of Louisiana.

(c) No ad valorem tax may be levied unless authorized by a majority of the electors within the boundaries of the district who vote at an election held for that purpose in accordance with the applicable provisions of the Louisiana Election Code. The parish council shall call any such election.

(d) Any tax levied pursuant to the authority of this Section shall be in addition to all other taxes which other political subdivisions in the parish now or hereafter may be authorized by law to levy and collect. All services and programs to be provided from the proceeds of the tax shall be in addition to the services and programs which are otherwise provided by other governing authorities.

(3) In addition to any other authority provided for in this Section and pursuant to a cooperative endeavor agreement, the district may issue revenue bonds payable solely from an irrevocable pledge and dedication of up to the full amount of any sales tax increment designated by the board to finance or refinance or to pay all of or a portion of the costs of projects located within the district which will result in economic development or the maintenance of existing jobs or will achieve other economic goals that will benefit the parish of Jefferson. The district may also utilize any sales tax increment designated by the board for any authorized purpose of the district.

(4)(a) A sales tax increment may consist of that portion of state sales tax revenues of the state of Louisiana and any political subdivision whose boundaries are coterminous with those of the state collected each year on the sale at retail, the use, the lease or rental, the consumption, and storage for use or consumption of tangible personal property and on sales of services, all as defined in R.S. 47:301 et seq., or any other applicable provision of law, as amended, from taxpayers located within the district which exceeds the sales tax revenues that were collected by such taxing authorities in the year immediately prior to the year of establishment of the district.

(b) Prior to the dedication of any state sales tax increments to be used to pay for an authorized purpose of the district, the secretary of the Department of Economic Development shall submit his recommendation of the proposal to the Joint Legislative Committee on the Budget for review and approval. In addition, any cooperative endeavor agreement or other agreement providing for the expenditure of funds collected by the state as state sales tax increments and dedicated to a project or for the payment of revenue bonds therefor shall be subject to approval by the State Bond Commission prior to execution by the state.

(c)(i) The board shall designate the initial annual baseline collection rate for the district, which shall be the amount of the sales taxes collected in the district in the fiscal year most recently completed prior to the establishment of the district. In addition, a monthly baseline collection rate shall be determined by dividing the initial annual baseline collection rate by twelve.

(ii) The initial annual baseline collection rate and the monthly baseline collection rate shall be certified by the chief financial officer of Jefferson Parish. The certification shall also be published one time in the official journal of Jefferson Parish.

(iii) If the amounts of the initial annual baseline collection rate and the monthly baseline collection rate are not contested within thirty days after such publication, then such amounts shall be conclusively presumed to be valid, and no court shall have any jurisdiction to alter or invalidate the designation of the amount of either the initial annual baseline collection rate or the monthly baseline collection rate.

(d) The increment of the sales taxes which are to be pledged and dedicated to the payment of the revenue bonds or otherwise used for district purposes as provided in this Section shall be the amount of the sales taxes which are collected in the district each year in excess of the initial annual baseline collection rate. The pledged sales tax increment may include all or any portion of such excess as determined by the board.

(5) Dedication of sales tax increments to pay the revenue bonds or other use of sales tax increments for district purposes as provided in this Section shall not impair existing obligations and shall not include tax revenues of a tax authority previously dedicated for a special purpose unless a majority of the electors within the territorial jurisdiction of such tax authority voting at an election held for such purpose approves the use of such tax for the purposes provided for in this Subsection.

(6) In addition to any other authority provided for in this Section and pursuant to the provisions of R.S. 33:9032 and 9038.33, the district may issue revenue bonds payable solely from ad valorem tax increments.

(7) The governing authority of Jefferson Parish is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Paragraph:

(a) The amount of the fee shall be as requested by duly adopted resolution of the council. The fee shall be a flat fee per each parcel of land.

(b) The fee shall be imposed on each parcel located within the district.

(c) For purposes of this Section, "parcel" means a lot, a subdivided portion of ground, an individual tract, or a "condominium parcel" as defined in R.S. 9:1121.103. Thus with respect to condominiums, the fee collector shall impose the parcel fee on each lot on which condominiums are situated and not on individual condominium units.

(d) The owner of each parcel shall be responsible for payment of the fee. The tax collector shall submit the bill for a parcel fee which is to be collected from the condominium owners to the condominium owners association, and the association shall pay the fee from funds available for that purpose. The association shall remain liable for the entire fee until it is paid.

(e) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. No other election shall be required except as provided by this Paragraph.

(f) The fee shall expire four years from its initial levy.

(g) The fee may be renewed as provided in Subparagraph (e) of this Paragraph.

(h) The fee shall be collected at the same time and in the same manner as ad valorem taxes are collected by the parish.

(i) Any parcel fee which is unpaid shall be added to the tax rolls of the parish and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(j) The Jefferson Parish Sheriff's Office shall remit to the district all amounts collected not more than sixty days after collection. However, the sheriff's office may retain one percent of the amount collected as a collection fee.

J. Exemption from taxes. It is hereby determined that the creation of the district and the carrying out of its public functions and corporate purposes is, in all respects, a public and governmental purpose for the benefit of the people of the state, and for the improvement of their health, safety, welfare, prosperity, and security, and that such functions and purposes are public purposes and that the district will be performing an essential governmental function in the exercise of the powers conferred upon it by this Section. All obligations authorized to be issued by the district pursuant to the provisions of this Section, together with interest thereof, income therefrom, and gain upon the sale thereof shall be exempt from all state and local taxes.

K. Dissolution. If the district ceases to exist, any funds of the district shall be transmitted to the governing authority of Jefferson Parish, and shall be used solely and exclusively for providing supplemental improvements, maintenance, repair, and upkeep to the streets and related infrastructure of the Metairie CBD area.

L. Liberal construction. This Section, being for a public purpose and necessary for the welfare of the state, Jefferson Parish, and their residents, shall be liberally construed to effect the purposes thereof.

Acts 2008, No. 903, §1, eff. July 10, 2008; Acts 2014, No. 212, §1, eff. May 22, 2014.



RS 33:1420.21 - Special districts; approval of actions by local governmental subdivision

PART XVI. SPECIAL DISTRICTS-MISCELLANEOUS PROVISIONS

§1420.21. Special districts; approval of actions by local governmental subdivision

A. If the governing authority of a local governmental subdivision is also the governing authority of a special district that the local governmental subdivision created pursuant to state law or the local governmental subdivision's home rule charter and action of the governing authority of the special district requires approval of the governing authority of the local governmental subdivision, the action of the governing authority of the special district and the approval by the local governmental subdivision may occur in one meeting of the governing authority of the local governmental subdivision.

B. The provisions of this Section shall apply only when the members of the governing authority of the local governmental subdivision and of the special district are identical in number and in name.

C. Notwithstanding the provisions of this Section, the governing authority of the local governmental subdivision and the governing authority of the special district shall independently follow any notice requirements applicable to any actions taken by such entity.

D. As used in this Part, "local governmental subdivision" means a parish or municipality.

Acts 2014, No. 707, §1, eff. June 18, 2014.



RS 33:1421 - Redesignated as R.S. 13:5521 pursuant to Acts 2011, No. 248, §3.

CHAPTER 3. PUBLIC OFFICERS

(REDESIGNATED AS CHAPTER 35 OF TITLE 13)

§1421. Redesignated as R.S. 13:5521 pursuant to Acts 2011, No. 248, §3.



RS 33:1422 - Redesignated as R.S. 13:5522 pursuant to Acts 2011, No. 248, §3.

§1422. Redesignated as R.S. 13:5522 pursuant to Acts 2011, No. 248, §3.



RS 33:1423 - Redesignated as R.S. 13:5523 pursuant to Acts 2011, No. 248, §3.

§1423. Redesignated as R.S. 13:5523 pursuant to Acts 2011, No. 248, §3.



RS 33:1423.1 - Redesignated as R.S. 13:5524 pursuant to Acts 2011, No. 248, §3.

§1423.1. Redesignated as R.S. 13:5524 pursuant to Acts 2011, No. 248, §3.



RS 33:1424 - Redesignated as R.S. 13:5525 pursuant to Acts 2011, No. 248, §3.

§1424. Redesignated as R.S. 13:5525 pursuant to Acts 2011, No. 248, §3.



RS 33:1425 - Redesignated as R.S. 13:5526 pursuant to Acts 2011, No. 248, §3.

§1425. Redesignated as R.S. 13:5526 pursuant to Acts 2011, No. 248, §3.



RS 33:1426 - Redesignated as R.S. 13:5527 pursuant to Acts 2011, No. 248, §3.

§1426. Redesignated as R.S. 13:5527 pursuant to Acts 2011, No. 248, §3.



RS 33:1426.1 - Redesignated as R.S. 13:5528 pursuant to Acts 2011, No. 248, §3.

§1426.1. Redesignated as R.S. 13:5528 pursuant to Acts 2011, No. 248, §3.



RS 33:1427 - Redesignated as R.S. 13:5529 pursuant to Acts 2011, No. 248, §3.

§1427. Redesignated as R.S. 13:5529 pursuant to Acts 2011, No. 248, §3.



RS 33:1428 - Redesignated as R.S. 13:5530 pursuant to Acts 2011, No. 248, §3.

§1428. Redesignated as R.S. 13:5530 pursuant to Acts 2011, No. 248, §3.



RS 33:1429 - Redesignated as R.S. 13:5531 pursuant to Acts 2011, No. 248, §3.

§1429. Redesignated as R.S. 13:5531 pursuant to Acts 2011, No. 248, §3.



RS 33:1429.1 - Redesignated as R.S. 13:5532 pursuant to Acts 2011, No. 248, §3.

§1429.1. Redesignated as R.S. 13:5532 pursuant to Acts 2011, No. 248, §3.



RS 33:1430 - Redesignated as R.S. 13:5533 pursuant to Acts 2011, No. 248, §3.

§1430. Redesignated as R.S. 13:5533 pursuant to Acts 2011, No. 248, §3.



RS 33:1431 - Redesignated as R.S. 13:5534 pursuant to Acts 2011, No. 248, §3.

§1431. Redesignated as R.S. 13:5534 pursuant to Acts 2011, No. 248, §3.



RS 33:1432 - Redesignated as R.S. 13:5535 pursuant to Acts 2011, No. 248, §3.

§1432. Redesignated as R.S. 13:5535 pursuant to Acts 2011, No. 248, §3.



RS 33:1432.1 - Redesignated as R.S. 13:5536 pursuant to Acts 2011, No. 248, §3.

§1432.1. Redesignated as R.S. 13:5536 pursuant to Acts 2011, No. 248, §3.



RS 33:1433 - Redesignated as R.S. 13:5537 pursuant to Acts 2011, No. 248, §3.

§1433. Redesignated as R.S. 13:5537 pursuant to Acts 2011, No. 248, §3.



RS 33:1434 - Redesignated as R.S. 13:5538 pursuant to Acts 2011, No. 248, §3.

§1434. Redesignated as R.S. 13:5538 pursuant to Acts 2011, No. 248, §3.



RS 33:1435 - Redesignated as R.S. 13:5539 pursuant to Acts 2011, No. 248, §3.

§1435. Redesignated as R.S. 13:5539 pursuant to Acts 2011, No. 248, §3.



RS 33:1435.1 - Redesignated as R.S. 13:5540 pursuant to Acts 2011, No. 248, §3.

§1435.1. Redesignated as R.S. 13:5540 pursuant to Acts 2011, No. 248, §3.



RS 33:1436 - Redesignated as R.S. 13:5541 pursuant to Acts 2011, No. 248, §3.

§1436. Redesignated as R.S. 13:5541 pursuant to Acts 2011, No. 248, §3.



RS 33:1437 - Redesignated as R.S. 13:5542 pursuant to Acts 2011, No. 248, §3.

§1437. Redesignated as R.S. 13:5542 pursuant to Acts 2011, No. 248, §3.



RS 33:1437.1 - Redesignated as R.S. 13:5543 pursuant to Acts 2011, No. 248, §3.

§1437.1. Redesignated as R.S. 13:5543 pursuant to Acts 2011, No. 248, §3.



RS 33:1438 - Redesignated as R.S. 13:5544 pursuant to Acts 2011, No. 248, §3.

§1438. Redesignated as R.S. 13:5544 pursuant to Acts 2011, No. 248, §3.



RS 33:1439 - Redesignated as R.S. 13:5545 pursuant to Acts 2011, No. 248, §3.

§1439. Redesignated as R.S. 13:5545 pursuant to Acts 2011, No. 248, §3.



RS 33:1440 - Redesignated as R.S. 13:5546 pursuant to Acts 2011, No. 248, §3.

§1440. Redesignated as R.S. 13:5546 pursuant to Acts 2011, No. 248, §3.



RS 33:1441 - Redesignated as R.S. 13:5547 pursuant to Acts 2011, No. 248, §3.

§1441. Redesignated as R.S. 13:5547 pursuant to Acts 2011, No. 248, §3.



RS 33:1442 - Redesignated as R.S. 13:5548 pursuant to Acts 2011, No. 248, §3.

§1442. Redesignated as R.S. 13:5548 pursuant to Acts 2011, No. 248, §3.



RS 33:1443 - Redesignated as R.S. 13:5549 pursuant to Acts 2011, No. 248, §3.

§1443. Redesignated as R.S. 13:5549 pursuant to Acts 2011, No. 248, §3.



RS 33:1444 - Redesignated as R.S. 13:5550 pursuant to Acts 2011, No. 248, §3.

§1444. Redesignated as R.S. 13:5550 pursuant to Acts 2011, No. 248, §3.



RS 33:1445 - Redesignated as R.S. 13:5551 pursuant to Acts 2011, No. 248, §3.

§1445. Redesignated as R.S. 13:5551 pursuant to Acts 2011, No. 248, §3.



RS 33:1446 - Redesignated as R.S. 13:5552 pursuant to Acts 2011, No. 248, §3.

§1446. Redesignated as R.S. 13:5552 pursuant to Acts 2011, No. 248, §3.



RS 33:1447 - Redesignated as R.S. 13:5553 pursuant to Acts 2011, No. 248, §3.

§1447. Redesignated as R.S. 13:5553 pursuant to Acts 2011, No. 248, §3.



RS 33:1448 - Redesignated as R.S. 13:5554 pursuant to Acts 2011, No. 248, §3.

§1448. Redesignated as R.S. 13:5554 pursuant to Acts 2011, No. 248, §3.



RS 33:1448.1 - Redesignated as R.S. 13:5555 pursuant to Acts 2011, No. 248, §3.

§1448.1. Redesignated as R.S. 13:5555 pursuant to Acts 2011, No. 248, §3.



RS 33:1448.2 - Redesignated as R.S. 13:5556 pursuant to Acts 2011, No. 248, §3.

§1448.2. Redesignated as R.S. 13:5556 pursuant to Acts 2011, No. 248, §3.



RS 33:1448.3 - Redesignated as R.S. 13:5557 pursuant to Acts 2011, No. 248, §3.

§1448.3. Redesignated as R.S. 13:5557 pursuant to Acts 2011, No. 248, §3.



RS 33:1449 - Redesignated as R.S. 13:5558 pursuant to Acts 2011, No. 248, §3.

§1449. Redesignated as R.S. 13:5558 pursuant to Acts 2011, No. 248, §3.



RS 33:1450 - Redesignated as R.S. 13:5559 pursuant to Acts 2011, No. 248, §3.

§1450. Redesignated as R.S. 13:5559 pursuant to Acts 2011, No. 248, §3.



RS 33:1450.1 - Redesignated as R.S. 13:5560 pursuant to Acts 2011, No. 248, §3.

§1450.1. Redesignated as R.S. 13:5560 pursuant to Acts 2011, No. 248, §3.



RS 33:1461 - Redesignated as R.S. 13:5561 pursuant to Acts 2011, No. 248, §3.

§1461. Redesignated as R.S. 13:5561 pursuant to Acts 2011, No. 248, §3.



RS 33:1462 - Redesignated as R.S. 13:5562 pursuant to Acts 2011, No. 248, §3.

§1462. Redesignated as R.S. 13:5562 pursuant to Acts 2011, No. 248, §3.



RS 33:1463 - Redesignated as R.S. 13:5563 pursuant to Acts 2011, No. 248, §3.

§1463. Redesignated as R.S. 13:5563 pursuant to Acts 2011, No. 248, §3.



RS 33:1464 - Redesignated as R.S. 13:5564 pursuant to Acts 2011, No. 248, §3.

§1464. Redesignated as R.S. 13:5564 pursuant to Acts 2011, No. 248, §3.



RS 33:1481 - Redesignated as R.S. 13:5571 pursuant to Acts 2011, No. 248, §3.

SUBPART A-1. JOINT SELF-INSURANCE PROGRAMS

(REDESIGNATED AS PART II OF CHAPTER 35 IN TITLE 13)

§1481. Redesignated as R.S. 13:5571 pursuant to Acts 2011, No. 248, §3.



RS 33:1482 - Redesignated as R.S. 13:5572 pursuant to Acts 2011, No. 248, §3.

§1482. Redesignated as R.S. 13:5572 pursuant to Acts 2011, No. 248, §3.



RS 33:1483 - Redesignated as R.S. 13:5573 pursuant to Acts 2011, No. 248, §3.

§1483. Redesignated as R.S. 13:5573 pursuant to Acts 2011, No. 248, §3.



RS 33:1484 - Redesignated as R.S. 13:5574 pursuant to Acts 2011, No. 248, §3.

§1484. Redesignated as R.S. 13:5574 pursuant to Acts 2011, No. 248, §3.



RS 33:1485 - Redesignated as R.S. 13:5575 pursuant to Acts 2011, No. 248, §3.

§1485. Redesignated as R.S. 13:5575 pursuant to Acts 2011, No. 248, §3.



RS 33:1500 - Redesignated as R.S. 13:5581 pursuant to Acts 2011, No. 248, §3.

SUBPART B. PROVISIONS AFFECTING ONLY PARISH OF ORLEANS

(REDESIGNATED AS PART III OF CHAPTER 35 IN TITLE 13)

§1500. Redesignated as R.S. 13:5581 pursuant to Acts 2011, No. 248, §3.



RS 33:1501 - Redesignated as R.S. 13:5582 pursuant to Acts 2011, No. 248, §3.

§1501. Redesignated as R.S. 13:5582 pursuant to Acts 2011, No. 248, §3.



RS 33:1501.1 - Repealed by Acts 2006, No. 621, §23(D), eff. when Orleans Parish sheriff takes office in 2010; Acts 2008, No. 873, §1, extended the date to 2014; Acts 2009, No. 125, §1, changed the date to 2010.

§1501.1. Repealed by Acts 2006, No. 621, §23(D), eff. when Orleans Parish sheriff takes office in 2010; Acts 2008, No. 873, §1, extended the date to 2014; Acts 2009, No. 125, §1, changed the date to 2010.



RS 33:1502 - Redesignated as R.S. 13:5583 pursuant to Acts 2011, No. 248, §3.

§1502. Redesignated as R.S. 13:5583 pursuant to Acts 2011, No. 248, §3.



RS 33:1503 - Redesignated as R.S. 13:5584 pursuant to Acts 2011, No. 248, §3.

§1503. Redesignated as R.S. 13:5584 pursuant to Acts 2011, No. 248, §3.



RS 33:1504 - Repealed by Acts 1973, No. 163, 3, eff. Jan. 1, 1974

§1504. Repealed by Acts 1973, No. 163, §3, eff. Jan. 1, 1974



RS 33:1505 - Redesignated as R.S. 13:5585 pursuant to Acts 2011, No. 248, §3.

§1505. Redesignated as R.S. 13:5585 pursuant to Acts 2011, No. 248, §3.



RS 33:1506 - Repealed by Acts 1987, No. 571, 2.

§1506. Repealed by Acts 1987, No. 571, §2.



RS 33:1507 - Redesignated as R.S. 13:5586 pursuant to Acts 2011, No. 248, §3.

§1507. Redesignated as R.S. 13:5586 pursuant to Acts 2011, No. 248, §3.



RS 33:1508 - Redesignated as R.S. 13:5587 pursuant to Acts 2011, No. 248, §3.

§1508. Redesignated as R.S. 13:5587 pursuant to Acts 2011, No. 248, §3.



RS 33:1509 - Redesignated as R.S. 13:5588 pursuant to Acts 2011, No. 248, §3.

§1509. Redesignated as R.S. 13:5588 pursuant to Acts 2011, No. 248, §3.



RS 33:1510 - Redesignated as R.S. 13:5589 pursuant to Acts 2011, No. 248, §3.

§1510. Redesignated as R.S. 13:5589 pursuant to Acts 2011, No. 248, §3.



RS 33:1511 - Redesignated as R.S. 13:5590 pursuant to Acts 2011, No. 248, §3.

§1511. Redesignated as R.S. 13:5590 pursuant to Acts 2011, No. 248, §3.



RS 33:1512 - Redesignated as R.S. 13:5591 pursuant to Acts 2011, No. 248, §3.

§1512. Redesignated as R.S. 13:5591 pursuant to Acts 2011, No. 248, §3.



RS 33:1513 - Redesignated as R.S. 13:5592 pursuant to Acts 2011, No. 248, §3.

§1513. Redesignated as R.S. 13:5592 pursuant to Acts 2011, No. 248, §3.



RS 33:1514 - Redesignated as R.S. 13:5593 pursuant to Acts 2011, No. 248, §3.

§1514. Redesignated as R.S. 13:5593 pursuant to Acts 2011, No. 248, §3.



RS 33:1515 - Redesignated as R.S. 13:5594 pursuant to Acts 2011, No. 248, §3.

§1515. Redesignated as R.S. 13:5594 pursuant to Acts 2011, No. 248, §3.



RS 33:1516 - Redesignated as R.S. 13:5595 pursuant to Acts 2011, No. 248, §3.

§1516. Redesignated as R.S. 13:5595 pursuant to Acts 2011, No. 248, §3.



RS 33:1517 - Redesignated as R.S. 13:5596 pursuant to Acts 2011, No. 248, §3.

§1517. Redesignated as R.S. 13:5596 pursuant to Acts 2011, No. 248, §3.



RS 33:1518 - Redesignated as R.S. 13:5597 pursuant to Acts 2011, No. 248, §3.

§1518. Redesignated as R.S. 13:5597 pursuant to Acts 2011, No. 248, §3.



RS 33:1519 - Redesignated as R.S. 13:5598 pursuant to Acts 2011, No. 248, §3.

§1519. Redesignated as R.S. 13:5598 pursuant to Acts 2011, No. 248, §3.



RS 33:1519.1 - Repealed by Acts 2006, No. 621, §23(D), eff. when Orleans Parish sheriff takes office in 2010; Acts 2008, No. 873, §1, extended the date to 2014; Acts 2009, No. 125, §1, changed the date to 2010.

§1519.1. Repealed by Acts 2006, No. 621, §23(D), eff. when Orleans Parish sheriff takes office in 2010; Acts 2008, No. 873, §1, extended the date to 2014; Acts 2009, No. 125, §1, changed the date to 2010.



RS 33:1520 - Redesignated as R.S. 13:5599 pursuant to Acts 2011, No. 248, §3.

§1520. Redesignated as R.S. 13:5599 pursuant to Acts 2011, No. 248, §3.



RS 33:1521 - Redesignated as R.S. 13:5600 pursuant to Acts 2011, No. 248, §3.

§1521. Redesignated as R.S. 13:5600 pursuant to Acts 2011, No. 248, §3.



RS 33:1521.1 - Redesignated as R.S. 13:5601 pursuant to Acts 2011, No. 248, §3.

§1521.1. Redesignated as R.S. 13:5601 pursuant to Acts 2011, No. 248, §3.



RS 33:1522 - Redesignated as R.S. 13:5602 pursuant to Acts 2011, No. 248, §3.

§1522. Redesignated as R.S. 13:5602 pursuant to Acts 2011, No. 248, §3.



RS 33:1523 - Repealed by Acts 1976, No. 586, 1

§1523. Repealed by Acts 1976, No. 586, §1



RS 33:1523.1 - Redesignated as R.S. 13:5603 pursuant to Acts 2011, No. 248, §3.

§1523.1. Redesignated as R.S. 13:5603 pursuant to Acts 2011, No. 248, §3.



RS 33:1524 - Repealed by Acts 1976, No. 188, 1

§1524. Repealed by Acts 1976, No. 188, §1



RS 33:1525 - Redesignated as R.S. 13:5604 pursuant to Acts 2011, No. 248, §3.

§1525. Redesignated as R.S. 13:5604 pursuant to Acts 2011, No. 248, §3.



RS 33:1526 - Redesignated as R.S. 13:5605 pursuant to Acts 2011, No. 248, §3.

§1526. Redesignated as R.S. 13:5605 pursuant to Acts 2011, No. 248, §3.



RS 33:1527 - Redesignated as R.S. 13:5606 pursuant to Acts 2011, No. 248, §3.

§1527. Redesignated as R.S. 13:5606 pursuant to Acts 2011, No. 248, §3.



RS 33:1528 - Repealed by Acts 1976, No. 189, 1

§1528. Repealed by Acts 1976, No. 189, §1



RS 33:1529 - Redesignated as R.S. 13:5607 pursuant to Acts 2011, No. 248, §3.

§1529. Redesignated as R.S. 13:5607 pursuant to Acts 2011, No. 248, §3.



RS 33:1530 - Redesignated as R.S. 13:5608 pursuant to Acts 2011, No. 248, §3.

§1530. Redesignated as R.S. 13:5608 pursuant to Acts 2011, No. 248, §3.



RS 33:1531 - Redesignated as R.S. 13:5609 pursuant to Acts 2011, No. 248, §3.

§1531. Redesignated as R.S. 13:5609 pursuant to Acts 2011, No. 248, §3.



RS 33:1551 - Redesignated as R.S. 13:5701 pursuant to Acts 2011, No. 248, §3.

PART II. CORONER

(REDESIGNATED AS CHAPTER 36 OF TITLE 13)

SUBPART A. GENERAL PROVISIONS

§1551. Redesignated as R.S. 13:5701 pursuant to Acts 2011, No. 248, §3.



RS 33:1551.1 - Repealed by Acts 1984, No. 570, 1.

§1551.1. Repealed by Acts 1984, No. 570, §1.



RS 33:1552 - Redesignated as R.S. 13:5702 pursuant to Acts 2011, No. 248, §3.

§1552. Redesignated as R.S. 13:5702 pursuant to Acts 2011, No. 248, §3.



RS 33:1553 - Redesignated as R.S. 13:5703 pursuant to Acts 2011, No. 248, §3.

§1553. Redesignated as R.S. 13:5703 pursuant to Acts 2011, No. 248, §3.



RS 33:1554 - Redesignated as R.S. 13:5701 pursuant to Acts 2011, No. 248, §3.

§1554. Redesignated as R.S. 13:5704 pursuant to Acts 2011, No. 248, §3.



RS 33:1555 - Redesignated as R.S. 13:5705 pursuant to Acts 2011, No. 248, §3.

§1555. Redesignated as R.S. 13:5705 pursuant to Acts 2011, No. 248, §3.



RS 33:1556 - Redesignated as R.S. 13:5706 pursuant to Acts 2011, No. 248, §3.

§1556. Redesignated as R.S. 13:5706 pursuant to Acts 2011, No. 248, §3.



RS 33:1556.1 - Redesignated as R.S. 13:5707 pursuant to Acts 2011, No. 248, §3.

§1556.1. Redesignated as R.S. 13:5707 pursuant to Acts 2011, No. 248, §3.



RS 33:1556.2 - Repealed by Acts 1984, No. 570, 1.

§1556.2. Repealed by Acts 1984, No. 570, §1.



RS 33:1557 - Redesignated as R.S. 13:5708 pursuant to Acts 2011, No. 248, §3.

§1557. Redesignated as R.S. 13:5708 pursuant to Acts 2011, No. 248, §3.



RS 33:1557.1 - Repealed by Acts 1984, No. 570, 1.

§1557.1. Repealed by Acts 1984, No. 570, §1.



RS 33:1558 - Redesignated as R.S. 13:5709 pursuant to Acts 2011, No. 248, §3.

§1558. Redesignated as R.S. 13:5709 pursuant to Acts 2011, No. 248, §3.



RS 33:1558.1 - Repealed by Acts 1984, No. 570, 1.

§1558.1. Repealed by Acts 1984, No. 570, §1.



RS 33:1559 - Repealed by Acts 2003, No. 1001, §1, eff. July 2, 2003.

§1559. Repealed by Acts 2003, No. 1001, §1, eff. July 2, 2003.

NOTE: See Acts 2003, No. 1001, §2, relative to effectiveness and applicability of repeal of R.S. 33:1559.



RS 33:1559.1 - To 1559.3 Repealed by Acts 1984, No. 570, 1.

§1559.1. §§1559.1 to 1559.3 Repealed by Acts 1984, No. 570, §1.



RS 33:1560 - Redesignated as R.S. 13:5710 pursuant to Acts 2011, No. 248, §3.

§1560. Redesignated as R.S. 13:5710 pursuant to Acts 2011, No. 248, §3.



RS 33:1561 - Redesignated as R.S. 13:5711 pursuant to Acts 2011, No. 248, §3.

§1561. Redesignated as R.S. 13:5711 pursuant to Acts 2011, No. 248, §3.



RS 33:1561.1 - To 1561.3 Repealed by Acts 1984, No. 570, 1.

§1561.1. §§1561.1 to 1561.3 Repealed by Acts 1984, No. 570, §1.



RS 33:1562 - Redesignated as R.S. 13:5712 pursuant to Acts 2011, No. 248, §3.

§1562. Redesignated as R.S. 13:5712 pursuant to Acts 2011, No. 248, §3.



RS 33:1563 - Redesignated as R.S. 13:5713 pursuant to Acts 2011, No. 248, §3.

§1563. Redesignated as R.S. 13:5713 pursuant to Acts 2011, No. 248, §3.



RS 33:1564 - Redesignated as R.S. 13:5714 pursuant to Acts 2011, No. 248, §3.

§1564. Redesignated as R.S. 13:5714 pursuant to Acts 2011, No. 248, §3.



RS 33:1565 - Redesignated as R.S. 13:5715 pursuant to Acts 2011, No. 248, §3.

§1565. Redesignated as R.S. 13:5715 pursuant to Acts 2011, No. 248, §3.



RS 33:1566 - Redesignated as R.S. 13:5716 pursuant to Acts 2011, No. 248, §3.

§1566. Redesignated as R.S. 13:5716 pursuant to Acts 2011, No. 248, §3.



RS 33:1567 - Redesignated as R.S. 13:5717 pursuant to Acts 2011, No. 248, §3.

§1567. Redesignated as R.S. 13:5717 pursuant to Acts 2011, No. 248, §3.



RS 33:1568 - Redesignated as R.S. 13:5718 pursuant to Acts 2011, No. 248, §3.

§1568. Redesignated as R.S. 13:5718 pursuant to Acts 2011, No. 248, §3.



RS 33:1568.1 - Repealed by Acts 1984, No. 570, 1.

§1568.1. Repealed by Acts 1984, No. 570, §1.



RS 33:1569 - Redesignated as R.S. 13:5719 pursuant to Acts 2011, No. 248, §3.

§1569. Redesignated as R.S. 13:5719 pursuant to Acts 2011, No. 248, §3.



RS 33:1570 - Redesignated as R.S. 13:5720 pursuant to Acts 2011, No. 248, §3.

§1570. Redesignated as R.S. 13:5720 pursuant to Acts 2011, No. 248, §3.



RS 33:1571 - Redesignated as R.S. 13:5721 pursuant to Acts 2011, No. 248, §3.

§1571. Redesignated as R.S. 13:5721 pursuant to Acts 2011, No. 248, §3.



RS 33:1572 - Redesignated as R.S. 13:5722 pursuant to Acts 2011, No. 248, §3.

§1572. Redesignated as R.S. 13:5722 pursuant to Acts 2011, No. 248, §3.



RS 33:1573 - Redesignated as R.S. 13:5723 pursuant to Acts 2011, No. 248, §3.

§1573. Redesignated as R.S. 13:5723 pursuant to Acts 2011, No. 248, §3.



RS 33:1573.1 - Redesignated as R.S. 13:5724 pursuant to Acts 2011, No. 248, §3.

§1573.1. Redesignated as R.S. 13:5724 pursuant to Acts 2011, No. 248, §3.



RS 33:1621 - Redesignated as R.S. 13:5731 pursuant to Acts 2011, No. 248, §3.

SUBPART B. ORLEANS PARISH

(REDESIGNATED AS PART II OF CHAPTER 36 OF TITLE 13)

§1621. Redesignated as R.S. 13:5731 pursuant to Acts 2011, No. 248, §3.



RS 33:1621.1 - To 1626 Repealed by Acts 1984, No. 570, 1.

§1621.1. §§1621.1 to 1626 Repealed by Acts 1984, No. 570, §1.



RS 33:1631 - Redesignated as R.S. 13:5741 pursuant to Acts 2011, No. 248, §3.

SUBPART C. JEFFERSON PARISH

(REDESIGNATED AS PART III OF CHAPTER 36 OF TITLE 13)

§1631. Redesignated as R.S. 13:5741 pursuant to Acts 2011, No. 248, §3.



RS 33:1632 - Redesignated as R.S. 13:5742 pursuant to Acts 2011, No. 248, §3.

§1632. Redesignated as R.S. 13:5742 pursuant to Acts 2011, No. 248, §3.



RS 33:1641 - Redesignated as R.S. 13:5751 pursuant to Acts 2011, No. 248, §3.

SUBPART D. JOINT SELF-INSURANCE PROGRAMS

(REDESIGNATED AS PART IV OF CHAPTER 36 OF TITLE 13)

§1641. Redesignated as R.S. 13:5751 pursuant to Acts 2011, No. 248, §3.



RS 33:1642 - Redesignated as R.S. 13:5752 pursuant to Acts 2011, No. 248, §3.

§1642. Redesignated as R.S. 13:5752 pursuant to Acts 2011, No. 248, §3.



RS 33:1643 - Redesignated as R.S. 13:5753 pursuant to Acts 2011, No. 248, §3.

§1643. Redesignated as R.S. 13:5753 pursuant to Acts 2011, No. 248, §3.



RS 33:1644 - Redesignated as R.S. 13:5754 pursuant to Acts 2011, No. 248, §3.

§1644. Redesignated as R.S. 13:5754 pursuant to Acts 2011, No. 248, §3.



RS 33:1645 - Redesignated as R.S. 13:5755 pursuant to Acts 2011, No. 248, §3.

§1645. Redesignated as R.S. 13:5755 pursuant to Acts 2011, No. 248, §3.



RS 33:1651 - Election and term; location of office; removal for cause; exceptions

PART III. TREASURER

§1651. Election and term; location of office; removal for cause; exceptions

A. The police jury shall elect a parish treasurer for a term of two years. The office of the parish treasurer shall be located at such site as may be designated by the local governing authority; however, the parish treasurer shall also maintain an office at the parish seat. The parish treasurer may be removed from office for misfeasance, malfeasance, or any other lawful cause by vote of the majority of the elected members of the parish governing authority.

B. Notwithstanding the provisions of Subsection A of this Section, the treasurer of St. Tammany Parish shall not be required to maintain an office in the parish seat if he maintains an office as provided by R.S. 33:1236(47)(b).

Amended by Acts 1981, No. 356, §1. Acts 1984, No. 260, §1; Acts 1997, No. 173, §1.



RS 33:1652 - Penalty for not keeping required office

§1652. Penalty for not keeping required office

Any parish treasurer neglecting or refusing to comply with R.S. 33:1651 shall be subject to pay a fine of not less than one hundred dollars, nor more than three hundred dollars, recoverable before any court of competent jurisdiction, at the discretion of the court, to be added to the school fund of the parish.



RS 33:1653 - Police jury member and tax collector ineligible for treasurer

§1653. Police jury member and tax collector ineligible for treasurer

No member of the police jury shall be eligible as parish treasurer.

No person shall hold at the same time the two offices of parish treasurer and collector of parish taxes.



RS 33:1654 - Duties

§1654. Duties

The parish treasurer shall receive the money of the parish, disburse the same agreeably to law, and take receipts therefor. He shall keep regular accounts of all receipts and expenditures, and of all debts due to or from the parish, and direct prosecutions ordered by the police jury, for all debts due the parish.



RS 33:1655 - Reports to police jury

§1655. Reports to police jury

The parish treasurer shall make a detailed report at every regular meeting of the police jury and at other times directed by the police jury, of all money received and disbursed, of all the debts due to and from the parish, and of all other proceedings in his office, so that the receipts into the treasury and the accounts of disbursements, together with the debts due to and from the parish, may clearly and distinctly appear.



RS 33:1656 - Repealed by Acts 1983, No. 26, 1.

§1656. Repealed by Acts 1983, No. 26, §1.



RS 33:1657 - Authorization required for paying out money

§1657. Authorization required for paying out money

No money shall be paid out of any parish treasury to any person, unless the same has been previously allowed by the police jury, or some court or officer lawfully authorized to make the allowance.



RS 33:1658 - Presentation of claims against parish

§1658. Presentation of claims against parish

Any person having a claim against any parish, allowed by the proper authorities, shall present the claim within sixty days from the date of allowance to the treasurer. The treasurer shall keep a well bound book, in which he shall make an entry, describing the claim and date of presentation, and also indorse his name across the back of the claim, with the day and date of indorsement. No claim shall be received by him from any sheriff or collector of taxes which has not been so indorsed.



RS 33:1659 - Oath required of tax collector making claim against parish

§1659. Oath required of tax collector making claim against parish

The parish treasurer shall not receive any claim against the parish from any collector of taxes, unless the collector makes oath or affirmation (to be administered by the treasurer) that he has paid the full amount expressed on the face of the claim and that he has not, directly or indirectly, speculated in the public money.



RS 33:1660 - Oath in connection with settling accounts

§1660. Oath in connection with settling accounts

No parish treasurer shall be allowed credit for any voucher he presents in the settlement of any account, until he has first taken an oath that he has paid the full amount of the voucher in money, or that he has received the same in payment of parish dues, and that he has not speculated thereon himself, nor has he been directly or indirectly interested in any speculation that may have been made in its acquisition.



RS 33:1661 - Compensation and bond

§1661. Compensation and bond

The police jury shall fix the compensation and amount of bond to be furnished by the parish treasurer. The bond shall be recorded in the mortgage book of the parish and shall have the effect of a mortgage on all the property of the principal. When the parish treasurer produced his quietus, showing that he has accounted for all the funds and property in his possession, he may have his bond canceled and the mortgage resulting from its inscription erased.



RS 33:1662 - Penalty for neglect

§1662. Penalty for neglect

Any parish treasurer failing or refusing to comply with R.S. 33:1651 through R.S. 33:1661, shall forfeit, for every offense, the sum of twenty-five dollars, to go into the parish treasury.



RS 33:1663 - Misapplication of funds

§1663. Misapplication of funds

Any parish treasurer who misapplies the public funds placed in his hands belonging to the parish, or refuses to account satisfactorily for the same, shall be fined not less than five hundred dollars, for the use of the parish, and imprisoned at the discretion of the court for not less than three months, and, together with his securities, shall pay interest, as damages, at the rate of five per cent. per month on all sums not accounted for in which judgment has been rendered.



RS 33:1664 - Combining offices of treasurer and clerk of police jury

§1664. Combining offices of treasurer and clerk of police jury

The police jury may combine the offices of parish treasurer and clerk of the police jury and elect one person to both offices.



RS 33:1665 - Performing duties of both offices; bond

§1665. Performing duties of both offices; bond

Whenever one person is elected to the offices of parish treasurer and clerk of the police jury he shall perform all of the services required of both officers and shall give the bond required of parish treasurers.



RS 33:1666 - Salary

§1666. Salary

Whenever the policy jury combines the offices of treasurer and clerk they shall at the same time fix the salary to be paid to the person elected to both offices, the salary to be full compensation for all services rendered.



RS 33:1701 - Redesignated as R.S. 13:5801 pursuant to Acts 2011, No. 248, §3.

PART IV. CONSTABLES

(REDESIGNATED AS CHAPTER 37 OF TITLE 13)

SUBPART A. GENERAL PROVISIONS

§1701. Redesignated as R.S. 13:5801 pursuant to Acts 2011, No. 248, §3.



RS 33:1702 - Redesignated as R.S. 13:5802 pursuant to Acts 2011, No. 248, §3.

§1702. Redesignated as R.S. 13:5802 pursuant to Acts 2011, No. 248, §3.



RS 33:1702.1 - Redesignated as R.S. 13:5803 pursuant to Acts 2011, No. 248, §3.

§1702.1. Redesignated as R.S. 13:5803 pursuant to Acts 2011, No. 248, §3.



RS 33:1702.2 - Redesignated as R.S. 13:5804 pursuant to Acts 2011, No. 248, §3.

§1702.2. Redesignated as R.S. 13:5804 pursuant to Acts 2011, No. 248, §3.



RS 33:1702.3 - Redesignated as R.S. 13:5805 pursuant to Acts 2011, No. 248, §3.

§1702.3. Redesignated as R.S. 13:5805 pursuant to Acts 2011, No. 248, §3.



RS 33:1703 - Redesignated as R.S. 13:5806 pursuant to Acts 2011, No. 248, §3.

§1703. Redesignated as R.S. 13:5806 pursuant to Acts 2011, No. 248, §3.



RS 33:1704 - Redesignated as R.S. 13:5804 pursuant to Acts 2011, No. 248, §3.

§1704. Redesignated as R.S. 13:5807 pursuant to Acts 2011, No. 248, §3.



RS 33:1704.1 - Redesignated as R.S. 13:5808 pursuant to Acts 2011, No. 248, §3.

§1704.1. Redesignated as R.S. 13:5808 pursuant to Acts 2011, No. 248, §3.



RS 33:1704.2 - Redesignated as R.S. 13:5809 pursuant to Acts 2011, No. 248, §3.

§1704.2. Redesignated as R.S. 13:5809 pursuant to Acts 2011, No. 248, §3.



RS 33:1704.3 - Redesignated as R.S. 13:5810 pursuant to Acts 2011, No. 248, §3.

§1704.3. Redesignated as R.S. 13:5810 pursuant to Acts 2011, No. 248, §3.



RS 33:1704.4 - Redesignated as R.S. 13:5811 pursuant to Acts 2011, No. 248, §3.

§1704.4. Redesignated as R.S. 13:5811 pursuant to Acts 2011, No. 248, §3.



RS 33:1704.5 - Redesignated as R.S. 13:5812 pursuant to Acts 2011, No. 248, §3.

§1704.5. Redesignated as R.S. 13:5812 pursuant to Acts 2011, No. 248, §3.



RS 33:1705 - Redesignated as R.S. 13:5813 pursuant to Acts 2011, No. 248, §3.

§1705. Redesignated as R.S. 13:5813 pursuant to Acts 2011, No. 248, §3.



RS 33:1706 - Redesignated as R.S. 13:5814 pursuant to Acts 2011, No. 248, §3.

§1706. Redesignated as R.S. 13:5814 pursuant to Acts 2011, No. 248, §3.



RS 33:1731 - Redesignated as R.S. 13:5821 pursuant to Acts 2011, No. 248, §3.

SUBPART B. PROVISIONS AFFECTING ONLY PARISH

OF ORLEANS

(REDESIGNATED AS PART II OF CHAPTER 37 OF TITLE 13)

§1731. Redesignated as R.S. 13:5821 pursuant to Acts 2011, No. 248, §3.



RS 33:1732 - Redesignated as R.S. 13:5822 pursuant to Acts 2011, No. 248, §3.

§1732. Redesignated as R.S. 13:5822 pursuant to Acts 2011, No. 248, §3.



RS 33:1733 - Redesignated as R.S. 13:5823 pursuant to Acts 2011, No. 248, §3.

§1733. Redesignated as R.S. 13:5823 pursuant to Acts 2011, No. 248, §3.



RS 33:1734 - Redesignated as R.S. 13:5824 pursuant to Acts 2011, No. 248, §3.

§1734. Redesignated as R.S. 13:5824 pursuant to Acts 2011, No. 248, §3.



RS 33:1735 - Redesignated as R.S. 13:5825 pursuant to Acts 2011, No. 248, §3.

§1735. Redesignated as R.S. 13:5825 pursuant to Acts 2011, No. 248, §3.



RS 33:1736 - Redesignated as R.S. 13:5826 pursuant to Acts 2011, No. 248, §3.

§1736. Redesignated as R.S. 13:5826 pursuant to Acts 2011, No. 248, §3.



RS 33:1737 - Redesignated as R.S. 13:5827 pursuant to Acts 2011, No. 248, §3.

§1737. Redesignated as R.S. 13:5827 pursuant to Acts 2011, No. 248, §3.



RS 33:1738 - Redesignated as R.S. 13:5828 pursuant to Acts 2011, No. 248, §3.

§1738. Redesignated as R.S. 13:5828 pursuant to Acts 2011, No. 248, §3.



RS 33:1739 - Redesignated as R.S. 13:5829 pursuant to Acts 2011, No. 248, §3.

§1739. Redesignated as R.S. 13:5829 pursuant to Acts 2011, No. 248, §3.



RS 33:1740 - Redesignated as R.S. 13:5830 pursuant to Acts 2011, No. 248, §3.

§1740. Redesignated as R.S. 13:5830 pursuant to Acts 2011, No. 248, §3.



RS 33:1741 - Redesignated as R.S. 13:5831 pursuant to Acts 2011, No. 248, §3.

§1741. Redesignated as R.S. 13:5831 pursuant to Acts 2011, No. 248, §3.



RS 33:1742 - Redesignated as R.S. 13:5832 pursuant to Acts 2011, No. 248, §3.

§1742. Redesignated as R.S. 13:5832 pursuant to Acts 2011, No. 248, §3.



RS 33:1743 - Redesignated as R.S. 13:5833 pursuant to Acts 2011, No. 248, §3.

§1743. Redesignated as R.S. 13:5833 pursuant to Acts 2011, No. 248, §3.



RS 33:1744 - Redesignated as R.S. 13:5834 pursuant to Acts 2011, No. 248, §3.

§1744. Redesignated as R.S. 13:5834 pursuant to Acts 2011, No. 248, §3.



RS 33:1761 - To 1800 [Blank] See, now, R.S. 11:3841 to 3870.1800.

PART V. MUNICIPAL OFFICERS

SUBPART A. PENSION SYSTEM

§1761. §§1761 to 1800 [Blank] See, now, R.S. 11:3841 to 3870.



RS 33:1811 - Limitation on number of municipal attorneys

SUBPART B. PARTICULAR OFFICERS

§1811. Limitation on number of municipal attorneys

Except where otherwise specially provided, a municipality shall have no more than one municipal attorney and no more than three assistant municipal attorneys.



RS 33:1812 - Repealed by Acts 1970, No. 154, 1

§1812. Repealed by Acts 1970, No. 154, §1



RS 33:1813 - Additional counsel

§1813. Additional counsel

A municipality may employ, fix the compensation for, and pay additional counsel in cases of extreme necessity.

Acts 1983, No. 364, §1, eff. July 2, 1983.



RS 33:1814 - Repealed by Acts 1983, No. 364, 2, eff. July 2, 1983.

§1814. Repealed by Acts 1983, No. 364, §2, eff. July 2, 1983.



RS 33:1815 - Removal of certain officers in cities of 100,000; right to public trial

§1815. Removal of certain officers in cities of 100,000; right to public trial

Subject to the provisions of any applicable civil service law, in a municipality having a population in excess of one hundred thousand, the governing body shall, before removal or suspension from office of any deputy commissioner, head of a department, or employee, any of whom have been elected to their respective positions by the governing body, cause a written copy of the charge to be served upon the deputy, department head, or employee sought to be removed or suspended. The deputy commissioner, departmental head, or employee shall have a right to a public trial of the charges before the governing body and shall be removable only by the decision and vote of a majority of the governing body.



RS 33:1816 - Review of decision in removal proceedings

§1816. Review of decision in removal proceedings

The deputy commissioner, departmental head, or employee, shall have a right of action at law to have the decision of the governing body reviewed de novo as to the law and facts.



RS 33:1817 - Grounds for removal

§1817. Grounds for removal

Subject to the provisions of any applicable civil service law, the deputy commissioners, departmental heads, or employees, shall be liable to removal from office only for high crimes and misdemeanors in office, incompetency, corruption, favoritism, extortion, or oppression in office, and for gross misconduct or habitual drunkenness.



RS 33:1818 - New appointments on change of appointing authorities

§1818. New appointments on change of appointing authorities

Nothing in R.S. 33:1815 through R.S. 33:1817 shall prohibit the appointment of new deputy commissioners, heads of departments, or employees, subject to any applicable civil service law, whenever the terms of office of the governmental authorities expire and their successors are elected and qualified.



RS 33:1819 - Substitute for marshal or tax collector

§1819. Substitute for marshal or tax collector

Whenever the office of marshal or tax collector of any municipal corporation, New Orleans excepted, becomes vacant, and until his successor is elected or appointed and qualified, or whenever the marshal, or tax collector is absent therefrom, any sheriff, deputy sheriff, or constable of the parish or ward in which the municipality is situated may perform all the duties incumbent on the marshal or tax collector.



RS 33:1820 - Compensation of substitute marshal or tax collector

§1820. Compensation of substitute marshal or tax collector

Whenever any sheriff, deputy sheriff, or constable performs the duties of the marshal or tax collector of the municipality, he may demand the same fees and compensation that are allowed to the marshal or tax collector.



RS 33:1821 - Village citizen as substitute marshal

§1821. Village citizen as substitute marshal

Whenever the office of marshal of any incorporated village becomes vacant, and until his successor has been elected or appointed and qualified, or whenever the marshal is absent therefrom, the mayor may appoint any male citizen of the village, above the age of twenty-one years, to perform the duties incumbent on the marshal.



RS 33:1822 - Compensation of substitute marshal

§1822. Compensation of substitute marshal

Whenever any person is appointed by the mayor as provided for in R.S. 33:1821, he may demand the same fees and compensation that are allowed to the marshal of the incorporated village.



RS 33:1851 - TO 1857 Repealed by Acts 1958, No. 504, 1

PART VI. COURT HOUSE COMMISSION

§1851. §§1851 TO 1857 Repealed by Acts 1958, No. 504, §1



RS 33:1881 - Cancellation of official bond with security and mortgages

PART VII. MISCELLANEOUS PROVISIONS

§1881. Cancellation of official bond with security and mortgages

Any district judge, having jurisdiction in the parish where any parish or ward officer or other interested party applies for the cancellation of the parish or ward officer's official bond, shall order the recorder of mortgages to cancel the bond with security and mortgages furnished by the officer only in the event that the officer has resigned or died or been dismissed from office, or his office has expired by limitation.



RS 33:1882 - Notice of application for cancellation

§1882. Notice of application for cancellation

The applicant shall give public notice by publication, during thirty days, after the manner of judicial advertisements, in one newspaper published in the parish, calling upon all persons therein interested to show cause in writing before the judge, and within ninety days after the termination of the publication, why the bond and mortgage for the cancelling of which the application is made should not be ordered cancelled and annulled.



RS 33:1883 - Bond to be cancelled in absence of opposition

§1883. Bond to be cancelled in absence of opposition

Should there be no opposition or should it be not well founded, the judge shall order the cancellation and annullment as aforesaid. Otherwise the application shall be denied.



RS 33:1884 - Liability for failure to serve process; prima facie evidence

§1884. Liability for failure to serve process; prima facie evidence

Upon a neglect, failure, or refusal of any sheriff or his deputies, or the coroner, or constable, to serve any legal process in either a civil or criminal proceeding by which any person, the state, parish, or municipal corporation, ordering the same is injured, or loses his recourse on the claim sued on, or on the property which was liable to seizure under any writs at the time they were placed in the hands of the officer, the officer shall be responsible, as well as his securities on his official bonds, to the party injured for the full amount owing on the claim sued on, or the writ he has failed to execute, or other damage. Proof by the party injured that the officer failed to serve the process on the proper party, or that he made illegal service thereof, so that prescription barred the claim, or the court was deprived of jurisdiction, or that when the legal process was placed in the officer's hands, the party against whom it was issued, had property, rights, or credits liable to seizure, and within the jurisdiction of the officer, and he failed to seize the same, shall be prima facie evidence of liability of the officer and his securities on his official bond for the amount of the writ. However, the sheriff or other officer may require an indemnifying bond or the advance of or security for costs in cases provided by law.



RS 33:1885 - Municipal elections concurrent with congressional elections; term of office

§1885. Municipal elections concurrent with congressional elections; term of office

A. Municipalities may, by ordinance of the governing authority, adopt a plan for holding municipal elections at the congressional elections in accordance with R.S. 18:402(B). Any plan so adopted shall be filed with the secretary of state no later than January 1 of the year in which the plan is to take effect. No such plan shall be revocable by the governing authority. Any municipality that complies with the provisions of this Section may hold municipal elections at the congressional elections in accordance with R.S. 18:402(B). The officers elected shall take office on the first day of January following their election and shall hold their office for four years.

B. No plan shall be adopted pursuant to this Section if such plan would result in extending the term of office of a municipal official unless such plan was adopted at least thirty days prior to the primary election for the term to be extended.

Acts 1985, No. 781, §1.



RS 33:1886 - Terminated] See Acts 1976, No. 697, 4

PART VIII. FILLING OF VACANCIES

§1886. §§1886, 1887 [Terminated] See Acts 1976, No. 697, §4



RS 33:1891 - Merit awards

PART IX. MUNICIPAL EMPLOYEES MERIT AWARD SYSTEMS

§1891. Merit awards

The governing body of any municipality shall have authority to grant merit awards to full-time permanent employees of the municipality in accordance with the provisions of this Part. Nothing herein shall be in conflict with Civil Service rules and regulations.

Added by Acts 1979, No. 535, §1.



RS 33:1892 - Merit award system; reduction to writing

§1892. Merit award system; reduction to writing

Prior to the granting of any awards, the governing body may formulate, adopt, establish, and maintain a plan to encourage and reward unusual and meritorious suggestions, actions, procedures, and accomplishments by its employees, which promote economy and efficiency in the performance of any function of the municipal government. The plan shall be reduced to writing and may be made available for inspection to all municipal employees.

Added by Acts 1979, No. 535, §1.



RS 33:1893 - Maximum amount of awards

§1893. Maximum amount of awards

Awards may be in cash or in the form of corporeal movables. An award in cash shall be for a sum not in excess of two thousand dollars. An award in the form of a corporeal movable shall have a fair market value not greater than twelve hundred dollars.

Added by Acts 1979, No. 535, §1.



RS 33:1894 - Sunshine rule

§1894. Sunshine rule

All proceedings of the governing body in relation to the plan and all proceedings pursuant to the plan shall be open to the public. All records, documents, and evidentiary material shall be public records. This Section shall apply notwithstanding any other provision of the law.

Added by Acts 1979, No. 535, §1.



RS 33:1941 - FIRE AND POLICE DEPARTMENTS

CHAPTER 4. FIRE AND POLICE DEPARTMENTS

PART I. PROVISIONS RELATING TO BOTH FIRE AND

POLICE DEPARTMENTS

§1941. Medal for member of police or fire department

Any member of a police or fire department who, in the regular performance of his duty, renders some act of valor, or any act conducive to the betterment and credit of the department of which he is a member, shall be awarded a gold medal of honor, properly inscribed, to be presented by the board created by this Part.



RS 33:1942 - Board authorized to award medal

§1942. Board authorized to award medal

The board shall consist of the mayor and the heads of the police and fire departments, who shall sit in session whenever such deeds of valor, or acts conducive to the betterment and credit of the department are brought to their attention by anyone; the board is vested with full discretion in the matter of the award of gold medals, after a full investigation of all matters covered by the purposes of this Part.



RS 33:1943 - Value of medal

§1943. Value of medal

The gold medals shall not cost less than ten dollars nor more than fifty dollars, and the city treasurer shall honor the cost voucher of any medal awarded under this Part when approved by the mayor.



RS 33:1944 - Duty to wear medal

§1944. Duty to wear medal

Every member of the police or fire department honored with the reward of a medal shall wear the medal when in service or on parade.



RS 33:1945 - Withdrawal of medal

§1945. Withdrawal of medal

Any member of the police or fire department who is awarded a medal shall have the same withdrawn for any act bringing discredit or shame to the department of which he is a member, or any act destructive of department discipline.



RS 33:1946 - Procedural requirements; investment of funds

§1946. Procedural requirements; investment of funds

Notwithstanding any other provision of law to the contrary, and in addition to the investment procedures and methods presently authorized by law, those Firemen's Pension Funds and the Policemen's Pension Funds of municipalities of under one hundred fifty thousand population are hereby authorized to adopt and be governed by the same procedures, and to the same extent with regard to investment of funds as are authorized by law for the municipal governing authorities of their respective municipalities.

Acts 1970, No. 580, §1.



RS 33:1947 - Redesignated to R.S. 40:1665.3. See Acts 2014, No. 158, §3 and 7.

§1947. Redesignated to R.S. 40:1665.3. See Acts 2014, No. 158, §3 and 7.



RS 33:1948 - Development of Hepatitis B or Hepatitis C during employment in fire or police service; occupational disease

§1948. Development of Hepatitis B or Hepatitis C during employment in fire or police service; occupational disease

A. Because of exposure to blood and saliva of accident and crime victims, when a firefighter or policeman in the classified service, who has completed two or more years of service, has contracted Hepatitis B or Hepatitis C, such disease shall be deemed an occupational disease or infirmity connected with the duties of a firefighter or policeman. The disease or infirmity shall be presumed to have been caused or to have resulted from such work performed. The presumption shall be rebuttable by evidence meeting judicial standards, and shall be extended to a member following termination of service for a period of three months for each full year of service not to exceed sixty months commencing with the last actual date of service. The presumption shall also be rebuttable by evidence that the otherwise eligible affected member was at the time of diagnosis of Hepatitis B or C, or within one year of such diagnosis, unlawfully using controlled substances by means of intravenous injection, or lived in an intimate relationship with any person who has been diagnosed with Hepatitis B or C.

B. The affected member or his survivors shall be entitled to all rights and benefits as granted by state or federal law to which one suffering from an occupational disease is entitled as service connected in the line of duty.

C. The provisions of this Section shall not be construed to affect in any way the provisions of R.S. 33:2011 or R.S. 33:2581.

Acts 2001, No. 443, §1.



RS 33:1961 - Application of Sub-part

PART II. FIRE DEPARTMENT

SUBPART A. ORGANIZATION

§1961. Application of Sub-part

This Subpart applies to any paid fire department operated by a municipality which has a population of thirteen thousand or more and also to firemen paid by any parish or fire protection district.

Amended by Acts 1950, No. 193, §1; Acts 1956, No. 359, §1; Acts 1962, No. 134, §1.



RS 33:1962 - Day force and night force

§1962. Day force and night force

The fire department shall be divided into two forces or platoons, one to perform day service and the other to perform night service. The proper authority may transfer a member of the department from one platoon to another for the good of the service.



RS 33:1963 - Alternating shifts; twenty-four hours service

§1963. Alternating shifts; twenty-four hours service

The forces shall alternate. On the day of the shift of forces the day force shall be on duty twenty-four hours. This Section does not apply to the City of New Orleans.



RS 33:1964 - Inspection work; fire drill

§1964. Inspection work; fire drill

The chief fire engineer may use both the day and night forces for inspection work on their offshift, once each month, assigning to each of the men certain territory to inspect. The chief engineer may also call any fire company, when going off duty, to the central fire station for fire drill. However, no one company shall be called for drill more than twice in any month.

This Section does not apply to a fire department in a municipality having one hundred thousand inhabitants or more.



RS 33:1965 - Regulation of department; working conditions

§1965. Regulation of department; working conditions

If the municipality has less than one hundred thousand inhabitants, the governing authority of the municipality shall regulate the fire department, shall provide a sufficient number of officers and men to carry out the purposes of this Sub-part, and shall provide a sufficient number of beds for the men on night duty.

If the municipality has one hundred thousand or more inhabitants:

(1) The chief engineer or commanding officer of the fire department or other proper authority shall regulate the department, fix the hours of duty, provide a sufficient number of officers and men to carry out the purposes of this Sub-part, and provide for substitutes in the department;

(2) The members of the department shall not perform any hours of service longer than those fixed;

(3) All fire drills shall take place during the hours of platoon watch or service, and

(4) Sufficient beds shall be furnished each company for the men on night duty.



RS 33:1966 - Continuous duty in case of emergency

§1966. Continuous duty in case of emergency

If an emergency should arise the chief engineer may order all of the forces, both day and night, to remain on continuous duty until the emergency has passed, at which time the fire department shall return to the two shifts. During the period of continuous service the men shall be granted time to go home for their meals three times daily, one hour for each meal.



RS 33:1967 - Captain of force

§1967. Captain of force

A. A member of the department holding the rank of captain shall be in charge of each force in each fire company during each shift and at all times. "Force" as used herein means any single piece of fire fighting or rescue apparatus. In any paid fire department operated by a municipality having a population of thirteen thousand or more or by any parish or fire protection district which employs eight or more full-time paid fire suppression employees, excluding the fire chief and any training officer, every fire fighting or rescue apparatus shall be operated by a member of the department holding the rank of engineer or fire driver, by whichever designation he may be known, provided the term "fire fighting apparatus" shall not be construed to include standard passenger vehicles, nor any other type of automotive equipment assigned to fire department use other than vehicles specially designed for fire fighting or rescue purposes. Provided further, that all fire departments, regardless of the number of employees in their employ, now having engineers, captains, or fire drivers operating each force, fire car, or other fire vehicle shall continue this practice.

B. Notwithstanding the provisions of this Section or any law to the contrary, the governing authority of a municipal fire department governed by the provisions of this Subpart, a parish fire department, and a fire protection district may assign a member of such department holding the rank of captain to operate fire cars and other fire vehicles.

C. Notwithstanding the provisions of Subsection A of this Section or any law to the contrary, the fire department in the city of Baton Rouge and any fire protection district comprised of unincorporated areas of the parish of Jefferson may continue the staffing procedures in effect on July 2, 1999.

Amended by Acts 1950, No. 193, §2; Acts 1956, No. 359, §1; Acts 1962, No. 134, §1; Acts 1993, No. 521, §1; Acts 1999, No. 849, §1, eff. July 2, 1999; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:1967.1 - Manning of fire fighting apparatus in the city of Bogalusa

§1967.1. Manning of fire fighting apparatus in the city of Bogalusa

A. As used in this Section, the term "fire fighting apparatus" shall mean any type of automotive equipment specially designed for fire fighting purposes and shall not include standard passenger motor vehicles.

B. Each unit of fire fighting apparatus operated by the city of Bogalusa shall at all times be manned by a fire fighter holding the rank of captain and a fire fighter holding the rank of engineer or driver, and all pumper units shall, in addition thereto, be manned by at least one fire fighter holding the rank of hoseman. Such a minimum crew shall be provided on each shift for each unit of fire fighting apparatus in service in the department. Each such unit shall be under the control of the captain assigned to that unit and shall be operated by the engineer or driver so assigned.

Acts 1985, No. 418, §1, eff. July 10, 1985.



RS 33:1967.2 - Manning of fire fighting apparatus in Fire District Number Two of Rapides Parish

§1967.2. Manning of fire fighting apparatus in Fire District Number Two of Rapides Parish

A. As used in this Section, the term "fire fighting apparatus" shall mean any type of automotive equipment specially designed for fire fighting purposes and shall not include standard passenger vehicles.

B. Each unit of fire fighting apparatus operated by Fire District Number Two of Rapides Parish shall at all times be manned by a fire fighter holding the rank of captain and a fire fighter holding the rank of engineer or driver. Such a minimum crew shall be provided on each shift for each unit of fire fighting apparatus in service in the department. Each such unit shall be under the control of the captain assigned to that unit and shall be operated by the engineer or driver so assigned.

Acts 1986, No. 592, §1.



RS 33:1967.3 - Repealed by Acts 1997, No. 1382, 2, eff. June 1, 1999.

§1967.3. Repealed by Acts 1997, No. 1382, §2, eff. June 1, 1999.



RS 33:1968 - Chief engineer not included

§1968. Chief engineer not included

The two-platoon system does not apply to the chief engineer or commanding officer of the fire department.



RS 33:1969 - Equal recognition for equal performance

§1969. Equal recognition for equal performance

Equal recognition and compensation shall be received for equal performance of duty and responsibility.



RS 33:1970 - Status of firemen on rolls January 1, 1928

§1970. Status of firemen on rolls January 1, 1928

If, on January 1, 1928, the municipality had a population of one hundred thousand or more, the members of the fire department whose names appeared on the rolls thereof on that date are recognized as regularly appointed members of the department and entitled to all rights, including pension time, from the date of their appointment to or in connection with the department. This Section does not apply to substitute members of the department.



RS 33:1971 - Fire ground authority

§1971. Fire ground authority

A.(1) When a situation develops which requires the services of and is responded to by the members of a fire department subject to this Subpart as provided in R.S. 33:1961, of a volunteer fire department, or of any other fire department, then the ranking fire protection or fire prevention officer from that jurisdiction dispatched to the scene shall have the sole authority, command, and control of all fire safety personnel and of all persons within the boundaries as described in Subsection B of this Section. However, in the event that the situation is a forest fire, grass fire, or other wildland fire that would come within the jurisdiction of the Louisiana Department of Agriculture and Forestry, office of forestry, then the ranking forestry officer on the scene shall establish a unified command of equal authority with the ranking fire department officer on the scene to abate the incident. This authority, command, and control shall not in any manner restrict the authority of law enforcement officers in the performance of their duties at any scene. This authority, command, and control shall be known as the fire ground authority.

(2) For purposes of this Section, "that jurisdiction" shall mean the fire department jurisdiction in which the situation requiring services is located.

B. The boundaries of such fire ground authority, command, and control shall extend to the perimeters of the zone of danger, which zone shall be determined by the ranking fire protection or fire prevention officer and the chief law enforcement officer at the scene from that jurisdiction.

C. Defiance or violation of this authority, command, and control shall constitute fire fighting interference and shall be punishable in conformance with R.S. 14:206.

Added by Acts 1979, No. 770, §1; Acts 2001, No. 1108, §1.



RS 33:1972 - Fire districts; personnel; exception

§1972. Fire districts; personnel; exception

A. In all cities having a population of not less than thirty-five thousand and not more than two hundred and fifty thousand inhabitants, and in all parishes and fire protection districts, fire districts are hereby established within the fire departments. No more than four fire stations in service shall be included within each fire district.

B.(1) In each such fire department, an assistant or deputy fire chief shall be on active duty on an assigned shift at all times, shall have general supervision over all fire districts, and shall be under the supervision of the chief of the fire department.

(2) A district fire chief shall also be on active duty on an assigned shift at all times in each fire district, and shall be in charge of the district and under the supervision of the assistant or deputy fire chief.

C. Each assistant, deputy, or district fire chief to whom this Section is applicable shall work the same work schedule as all other fire fighting personnel under his command.

D. For the purposes of this Section, "active duty" shall mean the active performance of duties and shall not be construed to mean time during which an assistant, deputy, or district fire chief is away from his place of duty subject to call.

E. Repealed by Acts 1997, No. 1382, §3, eff. June 1, 2000.

Acts 1984, No. 536, §1, eff. Sept. 1, 1984; Acts 1988, No. 391, §1; Acts 1988, No. 392, §1; Acts 1988, No. 393, §1; Acts 1992, No. 158, §1; Acts 1997, No. 1382, §§1, 3 (§3 eff. June 1, 2000).



RS 33:1973 - Regulation of the department; safety equipment

§1973. Regulation of the department; safety equipment

A.(1)(a) The fire department shall furnish to all full-time paid fire protection personnel who engage in fire fighting protective clothing which complies with minimum standards promulgated by the National Fire Protection Association (N.F.P.A.) or its successor.

(b) The term "protective clothing" shall mean garments including turnout coats, bunker coats, boots, gloves, trousers, and helmets worn by fire fighters in the course of performing fire fighting operations.

(2) The fire department may furnish the protective equipment by providing and maintaining the prescribed protective clothing.

B.(1) The fire department shall see to it that every self-contained breathing apparatus purchased by the department complies with the minimum approval and certification requirements of the National Institute for Occupational Safety and Health or its successor.

(2) The department shall additionally provide for complete tests of all self-contained breathing apparatus utilized by the department at least once every ninety days. The tests shall conform with testing procedures recommended by the National Institute for Occupational Safety and Health or the American National Standards Institute, Inc.

C. The department shall furnish the personnel who regularly engage in fire fighting with aerial ladders, fire pumpers, ground ladders, and fire hoses which meet the standards of the National Fire Protection Association or its successor and shall provide for the complete testing of this equipment at least once every year, according to N.F.P.A. standards.

D. The provisions of this Section shall not apply to volunteer fire departments.

Acts 1984, No. 895, §1, eff. July 20, 1984.



RS 33:1974 - Fire departments; reimbursement of costs

§1974. Fire departments; reimbursement of costs

A. Any fire department of a parish, municipality, or fire protection district, and any volunteer fire department shall have the authority to charge any person causing or contributing to a discharge of a hazardous or nonhazardous material or substance the extraordinary expenses associated with the following:

(1) Undertaking any remedial actions necessary to contain, abate, clean up, restore, or remove the discharge.

(2) Fighting a fire if such extraordinary expenses were incurred due to the presence of a material or substance which has been discharged.

B. The governing authority of any fire department of a parish, municipality, or fire protection district, and any volunteer fire department may charge an owner of immovable property onto or into which a hazardous or nonhazardous material or substance has been discharged the extraordinary expenses associated with the following if the property owner's negligence in complying with applicable laws, regulations, and fire codes with respect to the material or substance which has been discharged was a cause in fact of such expenses:

(1) Undertaking any remedial actions necessary to contain, abate, clean up, restore, or remove the discharge.

(2) Fighting a fire if such extraordinary expenses were incurred due to the presence of the material or substance which has been discharged.

C. Any fire department assessing charges for its costs for actions taken as provided in this Section shall submit an itemized invoice with corresponding receipts, and an explanation of each item or service for which reimbursement is requested, including an explanation of the extraordinary nature of the costs incurred. However, costs for equipment, supplies, or other items or services which tend to create a normal operating budget for the department or that supplement the department's existing budget beyond actual allowable costs for actions taken as provided in this Section shall not be allowed.

D.(1) The governing authority of any fire department assessing charges for its costs for actions taken as provided in this Section shall also have the authority to use any reasonable means to collect and enforce the collection of such costs.

(2) In any such action, the governing authority of any fire department shall be entitled to recover the amount of costs as provided in this Section, together with all costs of court and reasonable attorney fees.

Acts 1990, No. 742, §1; Acts 1995, No. 337, §1; Acts 1997, No. 29, §1.



RS 33:1975 - Free and unhampered passage on toll bridges and ferries; firemen

§1975. Free and unhampered passage on toll bridges and ferries; firemen

A. All firemen shall have free and unhampered passage on and over toll bridges and ferries in this state, regardless of whether the firemen are in uniform or in civilian clothes, if the firemen are performing firefighting or related duties. For purposes of this Section "related duties" shall include traversing to and from their place of employment. Except as provided herein, procedures currently in effect for Louisiana state police to sign a register when granted an exemption from tolls shall also apply to personnel granted an exemption pursuant to the provisions of this Section. However, firemen may have free and unhampered passage if they have a toll tag decal affixed to their windshield. For the purposes of this Section "firemen" shall be defined as in R.S. 33:1991(A).

B. Any volunteer fireman shall have free and unhampered passage on and over toll bridges and ferries in this state when such fireman is performing official firefighting or fire prevention services. "Volunteer fireman" shall include any person who is a member of an organized volunteer fire department and who provides firefighting or fire prevention services on a voluntary basis.

C.(1) The right of free passage on and over the Crescent City Connection Bridge at New Orleans for firemen shall be exercised only by means of automatic vehicular identification toll tags.

(2)(a) Upon the written request of the chief of a municipal or parish fire department or of a fire prevention district and payment of the deposit required by Subparagraph (b) of this Paragraph, the Crescent City Connection Division of the Department of Transportation and Development shall issue to such department or district the number of automatic vehicular identification toll tags requested for use in connection with the exemption granted by this Section.

(b) Each fireman shall be charged a deposit of twenty-five dollars for the issuance of his tag. The deposit shall be refunded to such fireman upon the return of the tag to the division.

(3) The use of the automatic vehicular identification toll tags provided to a fire department or district shall be limited to bridge crossings made by firemen during the performance of fire fighting and related duties. The appropriate fire department or district shall be responsible for any crossing made using the automatic vehicular identification toll tag outside the scope of the exemption granted by this Section.

D. The Department of Transportation and Development shall adopt rules and regulations in accordance with the Administrative Procedure Act for the administration of the provisions of this Section on those toll bridges and ferries under their jurisdiction.

Acts 1992, No. 1072, §1; Acts 1993, No. 66, §1; Acts 2001, No. 1021, §1, eff. June 27, 2001; Acts 2007, No. 100, §1.



RS 33:1976 - Naming of central fire station; city of Shreveport

§1976. Naming of central fire station; city of Shreveport

The governing authority of the city of Shreveport may name the central fire station in honor of a former fire chief who meets the following criteria:

(1) He served in the fire department for more than forty-five years and as fire chief for more than twenty-five years.

(2) His service as chief ended prior to 1995.

Acts 2003, No. 710, §1, eff. June 27, 2003; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:1981 - Redesignated

§1981. Redesignated to R.S. 40:1665. See Acts 2014, No. 158, §§3 and 7.



RS 33:1981.1 - Redesignated

§1981.1. Redesignated to R.S. 40:1665.1. See Acts 2014, No. 158, §§3 and 7.



RS 33:1991 - Definitions

SUBPART B. MINIMUM WAGES AND MAXIMUM HOURS

§1991. Definitions

A.(1) The word "fireman", as used in this Subpart includes all persons employed or engaged full-time by municipalities or municipal fire departments, parishes or parish fire departments, or fire protection districts for firefighting, fire prevention, fire record clerk, fire investigation, fire protection, or emergency duties and services, or the fire training officers of such persons. The word "fireman" also includes employees of nonprofit corporations under contract with a fire protection district or other political subdivision to provide such services, including operators of the fire-alarm system when such operators are members of the regularly constituted fire department. The word "fireman" does not include carpenters, storekeepers, machinists, clerks, except fire record clerks, building hazard and similar inspectors, physicians, or other non-firefighting employees detailed for such special duties, nor does the word "fireman", except as otherwise provided in this Subsection, include employees of privately owned or operated firefighting or fire prevention services. The word "fireman" also does not include emergency medical technicians who work for a public emergency medical services system that is not engaged in traditional firefighting activities.

(2) A fireman shall be known as "apprentice fireman" for his first two years' active service. At the completion of two years' active service he shall be known as "first class fireman".

(3) "Engineer" means any fireman who drives, tillers, or otherwise chauffeurs any fire department apparatus.

B. The next three ranks and grades or classifications shall be:

(1) Lieutenant, where the municipality, parish or fire protection district deems the rank necessary;

(2) Captain;

(3) Assistant chief, battalion chief and district chief.

Amended by Acts 1962, No. 132, §1; Act 1975, No. 109, §1; Acts 1991, No. 1000, §1, eff. July 24, 1991; Acts 2015, No. 325, §1.



RS 33:1992 - Minimum salaries

§1992. Minimum salaries

A. The minimum monthly salaries of firemen in municipalities having a population of twelve thousand or more and in the city of Bastrop and of all parish and fire protection district paid firemen, including salaries payable out of the avails of any special tax provided by the Constitution of Louisiana for increasing the pay of firemen, shall be in accordance with the following schedule, and such salaries shall be paid semi-monthly not later than the fifth and twentieth day of each calendar month:

(1) A fireman shall receive a minimum monthly salary based on a regular hourly rate of pay compliant with the Fair Labor Standards Act, 29 U.S.C. 201 et seq. This salary shall be exclusive of supplemental pay received pursuant to R.S. 40:1666.1.

(2) Engineers shall receive a minimum monthly salary of not less than ten percent above that of a fireman.

(3) Lieutenants shall receive a minimum monthly salary of not less than fifteen percent above that of a fireman.

(4) Captains shall receive a minimum monthly salary of not less than twenty-five percent above that of a fireman.

(5) Battalion chiefs and district chiefs shall receive a minimum monthly salary of not less than forty percent above that of a fireman.

(6) Assistant chiefs and deputy chiefs shall receive a minimum monthly salary of not less than fifty percent above that of a fireman.

(7) A mechanic or assistant mechanic, or any other person doing this type of work for the fire department, shall receive a minimum monthly salary of not less than twenty-five percent above that of a fireman.

(8) A superintendent of fire alarm system, or any other person doing this type of work for the fire department, shall receive a minimum monthly salary of not less than forty percent above that of a fireman.

(9) A fire alarm operator or dispatcher, or any other person doing this type of work for the fire department, shall receive a minimum monthly salary of not less than twenty-five percent above that of a fireman.

(10) A fire inspector shall receive a minimum monthly salary of not less than twenty-five percent above that of a fireman.

(11) Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.

(12) The provisions of R.S. 33:1992(A)(9) shall not be applicable to any person employed by the city of Morgan City.

B. From and after the first day of August, 1962, each member of the fire department who has had three years continuous service shall receive an increase in salary of two percent and shall thereafter receive an increase in salary of two percent for each year of additional service up to and including twenty years. Both the base pay and accrued longevity shall be used in computing such longevity pay.

C. This Section will go into effect January 1, 1969*.

D. In the city of Shreveport, a fire alarm operator or dispatcher, or any other person doing this type of work for the fire department of the city, shall receive a minimum monthly salary of not less than twenty-five percent above that of a fireman.

Amended by Acts 1956, No. 219, §1; Acts 1962, No. 132, §1; Acts 1968, Ex.Sess., No. 55, §1, eff. Jan. 1, 1969; Acts 1986, No. 342, §1, eff. Sept. 1, 1986; Acts 1991, No. 441, §1; Acts 2001, No. 950, §1, eff. June 26, 2001; Acts 2011, 1st Ex. Sess., No. 20, §§1, 2, eff. June 12, 2011; Acts 2014, No. 869, §1.

*As appears in enrolled Act.



RS 33:1993 - Payment of salaries; city of Lafayette and the Fire Protection District Number One of the parish of Ouachita; city of Crowley and city of Baton Rouge and fire protection districts within the parish of East Baton Rouge

§1993. Payment of salaries; city of Lafayette and the Fire Protection District Number One of the parish of Ouachita; city of Crowley and city of Baton Rouge and fire protection districts within the parish of East Baton Rouge

A. Notwithstanding the provisions of R.S. 33:1992, the city of Lafayette and the Fire Protection District Number One of the parish of Ouachita may pay the salaries of firemen either on a semimonthly basis, not later than the fifth and the twentieth day of the month, or on a biweekly basis.

B. Notwithstanding the provisions of R.S. 33:1992, the governing authority of the city of Crowley and the city of Baton Rouge and of any fire protection district located wholly within the parish of East Baton Rouge may pay the salaries of firemen employed by such governing authority on a biweekly basis.

Acts 1986, No. 639, §1; Acts 1987, No. 175, §1; Acts 1995, No. 32, §1, eff. May 25, 1995; Acts 2016, No. 235, §1.



RS 33:1994 - Maximum hours

§1994. Maximum hours

A. Overtime compensation for firefighters covered by this Subpart in cities having a population of thirteen thousand or more and that of all parish and fire protection district paid firefighters shall be governed by the provisions of the federal Fair Labor Standards Act, as implemented in 29 CFR Part 553. In the event that such firefighters are subsequently excluded from the overtime compensation provisions of the Fair Labor Standards Act, any firefighters having a work period of at least seven but not more than twenty-eight consecutive days shall receive overtime compensation at the rate of one and one-half times his usual salary, to be determined by reducing his average monthly salary to an hourly scale, for all hours worked in excess of the following maximum hours standards:

Work Period (days)

Maximum Hours

28

212

27

204

26

197

25

189

24

182

23

174

22

167

21

159

20

151

19

144

18

136

17

129

16

121

15

114

14

106

13

98

12

91

11

83

10

76

9

68

8

61

7

53

B. (1) Except as provided in Paragraph (2) of this Subsection, the maximum hours of work required by persons employed or engaged full time by municipalities or municipal fire departments or by parish or parish fire departments or fire protection districts as operators of fire alarm systems in any one calendar week shall be forty-two hours.

(2) Notwithstanding any other provision of law to the contrary, the maximum hours of work required by persons employed or engaged full time by the Lake Charles Fire Department as operators of fire alarm systems in any fourteen-day work cycle shall be eighty-four hours.

C. Notwithstanding any other provisions of this Section to the contrary, the city of Lafayette, may establish a work period not to exceed twenty-eight days for firemen, provided fire department employees are compensated at the rate of one and one-half times their regular rate of pay, or credited with compensatory time on a one and one-half time basis, for all hours in the work period that exceed an average of fifty-three hours per week. Hours worked by a fire department employee as a substitute for another employee shall be excluded from the calculation of overtime hours provided the substitution was voluntary on the part of both employees and approved by the employer.

D.(1) Notwithstanding any other provision of this Section to the contrary, the governing authority of Fire Protection District No. One of the parish of Ouachita, in order to maximize fire protection, may establish a work shift cycle for the district as provided in R.S. 33:1994(D)(2), which requires a person employed by the district as a fireman to work in excess of sixty hours in any calendar week. Each fireman shall be paid at the rate of one and one-half times his usual salary for all overtime hours worked during a shift cycle. The total hours worked by each fireman during an entire work shift cycle shall be divided by the number of weeks in the shift cycle to determine the average number of hours worked per week. The overtime hours worked by each fireman during a shift cycle shall be the number of hours by which the average number of hours worked per week exceeds sixty multiplied by the number of weeks in the shift cycle. Hours worked by fire department employees as a substitute for another employee shall be excluded from the calculation of overtime hours provided the substitution was voluntary on the part of both employees and approved by the employer.

(2) For Fire Protection District No. One of Ouachita Parish, the work shift cycle authorized pursuant to Paragraph (D)(1) shall consist of a three week total of one hundred and sixty-eight hours.

E.(1) Notwithstanding any other provision of this Section to the contrary, the city of Baton Rouge, in order to maximize fire protection, may establish a work shift cycle as provided in R.S. 33:1994(E)(2), which requires a person employed as a fireman to work in excess of sixty hours in any calendar week. Each fireman shall be paid at the rate of one and one-half times his usual salary for all overtime hours worked during a shift cycle. The total hours worked by each fireman during an entire work shift cycle shall be divided by the number of weeks in the shift cycle to determine the average number of hours worked per week. The overtime hours worked by each fireman during a shift cycle shall be the number of hours by which the average number of hours worked per week exceeds sixty multiplied by the number of weeks in the shift cycle.

(2) The work shift cycle authorized pursuant to Subsection (E)(1) shall consist of a nine week total of five hundred and four hours.

(3) Notwithstanding any other provisions of this Section to the contrary, the city of Baton Rouge, in order to maximize fire protection, may establish a work shift cycle as provided in R.S. 33:1994(E)(4), which requires a person employed as an operator of fire alarm systems to work in excess of forty-two hours in any calendar week. Each operator shall be paid at the rate of one and one-half times his usual salary for all overtime hours worked during a shift cycle. The total hours worked by each operator during an entire work shift cycle shall be divided by the number of weeks in the shift cycle to determine the average number of hours worked per week. The overtime hours worked by each operator during a shift cycle shall be the number of hours by which the average number of hours worked per week exceeds forty-two multiplied by the number of weeks in the shift cycle.

(4) The work shift cycle authorized pursuant to Subparagraph (E)(3) shall consist of a twenty-six week total of one thousand ninety-two hours.

F.(1) Notwithstanding any other provisions of this Section to the contrary, the city of Bossier City, in order to maximize fire protection, may establish a work shift cycle as provided in this Subsection, which requires a person employed as an operator of fire alarm systems to work in excess of forty-two hours in a calendar week. Each operator shall be paid at the rate of one and one-half times his usual salary for all overtime hours worked during a shift cycle. The total hours worked by each operator during an entire work shift cycle shall be divided by the number of weeks in the shift cycle to determine the average number of hours worked per week. The overtime hours worked by each operator during a shift cycle shall be the number of hours by which the average number of hours worked per week exceeds forty-two multiplied by the number of weeks in the shift cycle.

(2) The work shift cycle authorized pursuant to Paragraph (1) of this Subsection shall consist of a twenty-six week total of one thousand ninety-two hours.

Amended by Acts 1950, No. 239, §1; Acts 1952, No. 242, §1; Acts 1962, No. 132, §1; Acts 1984, No. 252, §1, eff. June 30, 1984; Acts 1985, No. 595, §1, eff July 13, 1985; Acts 1986, No. 80, §§1, 2; Acts 1987, No. 176, §1; Acts 1993, No. 696, §1, eff. June 21, 1993; Acts 2004, No. 14, §1, eff. May 12, 2004; Acts 2011, No. 274, §1.



RS 33:1994.1 - Maximum consecutive hours of work; minimum consecutive hours off duty thereafter

§1994.1. Maximum consecutive hours of work; minimum consecutive hours off duty thereafter

Except in the case of a bona fide emergency, such as a hurricane, other natural disaster, or terrorist attack, no fireman as defined in R.S. 33:1991(A) shall be required to be on duty with a municipal fire department, parish fire department, or fire protection district for more than seventy-two consecutive hours. Any fireman who has been on duty for seventy-two consecutive hours shall be entitled to be off duty for a minimum of twenty-four hours before being required to return to duty.

Acts 2008, No. 329, §1.



RS 33:1995 - Sick leave

§1995. Sick leave

Every fireman in the employ of a municipality, parish or fire protection district to which this Sub-part applies, shall be entitled to full pay during sickness or incapacity not brought about by his own negligence or culpable indiscretion for a period of not less than fifty-two weeks.

Amended by Acts 1962, No. 132, §1.



RS 33:1995.1 - Sick pay reduced by worker's compensation

§1995.1. Sick pay reduced by worker's compensation

A fireman employed by any municipality, parish or fire protection district who draws full pay during sickness or incapacity shall have such pay decreased by the amount of worker's compensation benefits actually received by the employee.

Acts 1966, No. 165, §1. Acts 1983, 1st Ex.Sess., No. 1, §6.



RS 33:1996 - Annual vacation

§1996. Annual vacation

Firemen in municipalities, parishes and fire protection districts to which this Subpart applies, after having served one year, shall be entitled to an annual vacation of eighteen days with full pay. This vacation period shall be increased one day for each year of service over ten years, up to a maximum vacation period of thirty days, all of which shall be with full pay. The vacation privileges herein provided for shall not be forfeited by any member of the department for any cause. Firemen employed on January 6, 1969 shall have their present longevity considered as a factor in the computation of their vacation benefits as provided herein.

The provisions of this section shall in no way be construed to affect in any manner any presently existing system of computing vacation periods under which greater vacation benefits are granted than those provided for herein and the same shall continue in full force and effect.

Amended by Acts 1962, No. 132, §1; Acts 1968, Ex.Sess., No. 57, §1.



RS 33:1997 - Penalty for violations

§1997. Penalty for violations

A. No official or executive officer of any fire department or municipal, parish or fire protection district officer or fire board member affected by this Sub-part shall permit any violation of the provisions of this Sub-part.

B. Whoever violates this Section shall be fined not less than one hundred dollars for each offense, or imprisoned not less than ten days, nor more than sixty days, or both. Each day the violation is permitted to occur constitutes a separate offense.

Amended by Acts 1962, No. 132, §1.



RS 33:1998 - Voluntary unpaid firemen not affected

§1998. Voluntary unpaid firemen not affected

The provisions of this Sub-part do not apply to voluntary unpaid members of fire departments.



RS 33:1999 - Work on holidays

§1999. Work on holidays

A. Firefighters in municipalities, parishes, and fire protection districts who are required to work on holidays as provided for in Subsection B of this Section shall receive in addition to the compensation to which such employee would be entitled under laws and pay plans now in effect, compensation at the rate of one times his usual salary, to be determined by reducing his average monthly salary to an hourly scale; provided that in lieu of additional compensation, governing authorities, at their option, may grant fire department employees time off from work for which such additional compensation would be due and payable to said employees.

B. Firefighters in municipalities, parishes, and fire protection districts shall be entitled to not less than ten holidays per year. Such holidays shall be named by the governing authority of the municipality, parish, or fire protection district pursuant to their established holiday policy.

Acts 1962, No. 133, §1. Amended by Acts 1968, No. 336, §1; Acts 1993, No. 1001, §1.



RS 33:2001 - Redesignated

§2001. Redesignated to R.S. 40:1666. See Acts 158, §§3 and 7.



RS 33:2002 - Redesignated

§2002. Redesignated to R.S. 40:1666.1. See Acts 158, §§3 and 7.



RS 33:2003 - Redesignated

§2003. Redesignated to R.S. 40:1666.2. See Acts 158, §§3 and 7.



RS 33:2004 - Redesignated

§2004. Redesignated to R.S. 40:1666.3. See Acts 158, §§3 and 7.



RS 33:2005 - Redesignated

§2005. Redesignated to R.S. 40:1666.4. See Acts 158, §§3 and 7.



RS 33:2006 - Redesignated

§2006. Redesignated to R.S. 40:1666.5. See Acts 158, §§3 and 7.



RS 33:2007 - Redesignated

§2007. Redesignated to R.S. 40:1666.6. See Acts 158, §§3 and 7.



RS 33:2008 - Redesignated

§2008. Redesignated to R.S. 40:1666.7. See Acts 2014, No. 158, §§3 and 7.



RS 33:2009 - Redesignated

§2009. Redesignated to R.S. 40:1666.8. See Acts 2014, No. 158, §§3 and 7.



RS 33:2010 - Redesignated

§2010. Redesignated to R.S. 40:1666.9. See Acts 2014, No. 158, §§3 and 7.



RS 33:2011 - Development of cancer during employment in fire service; occupational disease

SUBPART B-2. MISCELLANEOUS PROVISIONS

RELATIVE TO FIREMEN

§2011. Development of cancer during employment in fire service; occupational disease

A. Because of exposure to heat, smoke, and fumes or carcinogenic, poisonous, toxic, or chemical substances, when a firefighter in the classified service who has completed ten or more years of service is unable to perform his regular duties in the fire service in this state by reason of a disabling cancer, such cancer shall be classified as an occupational disease or infirmity connected with the duties of a firefighter. The disease or infirmity shall be presumed to have been caused by or to have resulted from the work performed. This presumption shall be rebuttable by evidence meeting judicial standards, and shall be extended to a member following termination of service for a period of three months for each full year of service not to exceed sixty months commencing with the last actual date of service.

B. The disabling cancer referred to in Subsection A shall be limited to the types of cancer which may be caused by exposure to heat, smoke, radiation, or a known or suspected carcinogen as defined by the International Agency for Research on Cancer. The disabling cancer shall also be limited to a cancer originating in the bladder, brain, colon, liver, pancreas, skin, kidney, or gastrointestinal tract, and leukemia, lymphoma, and multiple myeloma.

C. The affected employee or his survivors shall be entitled to all rights and benefits as granted by state law to which one suffering an occupational injury is entitled as service connected in the line of duty.

D. The provisions of this Section shall not be construed to affect in any way the provisions of R.S. 33:2581.

Acts 1995, No. 214, §1; Acts 2004, No. 641, §1.



RS 33:2012 - Fire Service Bill of Rights

§2012. Fire Service Bill of Rights

A. This Section may be referred to as the "Louisiana Fire Service Bill of Rights".

B. There is hereby established a Fire Service Bill of Rights to promote the rights of members of the fire service in Louisiana and to insure that their rights are safeguarded and protected. This Fire Service Bill of Rights consists of a statement, in nontechnical terms, of the rights of members of the fire service and obligations to them. The rights afforded members of the fire service are available insofar as they are implemented in accordance with the Constitution of Louisiana and Louisiana Revised Statutes of 1950, the administrative rules of state and local governmental entities, and the budgetary consideration of state and local governmental entities. To this end, this Louisiana Fire Service Bill of Rights is enacted.

C. The Louisiana Fire Service Bill of Rights promotes the following rights for the members of fire service in Louisiana:

(1) Promotes each member of a fire services right to be recognized as first responder to all domestic emergencies.

(2) Promotes each member of a fire services right to be adequately protected from the dangers associated with emergency response.

(3) Promotes the preparation of first responder families so members of the fire service can focus on their mission of responding to domestic emergencies.

(4) Promotes each member of a fire services right to have their families provided for in the event of tragic death related to performance on the job.

(5) Promotes each member of a fire services right to be educated in the latest fire and life safety sciences.

(6) Promotes each member of a fire services right to be provided with state-of-the-art equipment and apparatus to better handle all emergency situations.

(7) Promotes each member of a fire services right to share innovative fire and life safety programs that have proven successful across the nation.

(8) Promotes each member of a fire services right to fully understand and be able to effectively respond to incidents involving the transportation, storage, and use of hazardous materials.

(9) Promotes each member of a fire services right to be fully informed of the threat of contracting infectious diseases during the course of life safety activities.

(10) Promotes each member of a fire services right to expect that the people of Louisiana will become full partners in the struggle to preserve life and property from the ravages of fire and other disasters.

(11) Promotes each member of a fire services right to celebrate the proud history of the American fire and emergency services personnel and the sacrifices they have made for communities across the nation.

Acts 2003, No. 943, §1.



RS 33:2013 - Fire suppression employees; city of New Orleans; maximum hiring age requirement

§2013. Fire suppression employees; city of New Orleans; maximum hiring age requirement

A. The fire department of the city of New Orleans shall adopt a written policy establishing a maximum age requirement for any person hired as a fire suppression employee of such department. The written policy shall provide that no person shall be hired by the department as a fire suppression employee who exceeds thirty-five years of age at the time the person is hired as a fire suppression employee. Such maximum age requirement shall not apply to a person hired by the department as a fire suppression employee who is a fireman as defined in R.S. 33:1991 immediately prior to being so hired.

B. The provisions of this Section shall be superseded by any applicable state or federal law governing age discrimination.

Acts 2005, No. 436, §1.



RS 33:2021 - Municipalities and persons affected

SUBPART C. DISABILITY AND RELIEF FUND

IN MUNICIPALITIES OF UNDER 25,000

§2021. Municipalities and persons affected

R.S. 33:2022 through 33:2042 apply to any municipality, whether existing under special charter or under general law, having a population of less than twenty-five thousand and maintaining a regular fire department with equipment of the value of not less than one thousand dollars.

As used in R.S. 33:2022 through 33:2042, the word "fireman" includes persons employed or engaged by the municipality in fire fighting or fire prevention services, including operators of fire alarms or signal systems, and the chief of the department. It does not include employees of privately owned and operated fire fighting or fire prevention services.



RS 33:2022 - Election to authorize disability and relief fund

§2022. Election to authorize disability and relief fund

A special election for the purpose of submitting to the property taxpayers of the municipality the proposition of inaugurating a system of disability and relief payments for its firemen and of creating a special fund known as "The Disability and Relief Fund for Firemen," hereinafter referred to as "the fund," must be called by the governing authority of the municipality before it creates the fund. The election shall be held in accordance with the regulations for special elections set forth in Title 39, Sub-title II, Chapter 4, Part II.* If a majority in number and amount of the votes cast are in favor of the proposition, the governing authority may create the fund.

If the fund has been created under Act 303 of 1940** and is in force on the effective date of these Revised Statutes, it is continued in effect subject to the following Sections, through R.S. 33:2042; the rights of all persons with regard to the fund, which exist on the effective date of these Revised Statutes, are continued in effect.

*R.S. 39:501 to 39:518. See, now, R.S. 18:1281 et seq.

**R.S. 33:2021 et seq.



RS 33:2023 - Maintenance of fund

§2023. Maintenance of fund

The governing authority may appropriate and pay into the fund out of the annual revenues of the municipality a sum not to exceed the equivalent of one mill on the dollar of assessed valuation of all property in the municipality. This amount from the general revenues shall be discontinued by the municipal government whenever the interest from the fund is sufficient to pay all disability and relief benefits which are charged against the fund. When the interest from the fund becomes insufficient to meet the charges of disability and relief the municipal government may reinstate the amount from the general revenues for the purpose of building up the fund until the interest is sufficient to pay the obligations of the fund.



RS 33:2024 - Salary deductions; donations; source of fund

§2024. Salary deductions; donations; source of fund

The municipality shall each month deduct from the salary of each paid fireman one per cent of the amount thereof and pay the amount deducted into the fund. The municipality may receive any donations or bequests to the fund. The fund shall be maintained by the salary deductions, by any donations that are made to it, and by the appropriations provided for in R.S. 33:2023.



RS 33:2025 - Special trust fund

§2025. Special trust fund

The fund shall be set aside as a special trust fund and shall be disbursed only in the manner and for the purposes provided in this Sub-part.



RS 33:2026 - Administration of fund

§2026. Administration of fund

The fund shall be controlled, managed, and administered exclusively by The Board of Trustees of the Firemen's Disability and Relief Fund, hereinafter referred to as "the board".

A board created under Act 303 of 19401 and existing on the effective date of these Revised Statutes is continued in effect, subject to the provisions of R.S. 33:2021 through 33:2042.

1R.S. 33:2021 et seq.



RS 33:2027 - Board of trustees of fund

§2027. Board of trustees of fund

The board shall be a corporate body politic and shall be composed of:

(1) The mayor or chief executive of the municipality.

(2) The clerk or secretary of the municipality.

(3) The chief of the fire department.

(4) Two active firemen, appointed by the mayor or chief executive with the advice and consent of his council.



RS 33:2028 - Term of active firemen on board

§2028. Term of active firemen on board

The two appointed firemen shall hold office for a period of four years.



RS 33:2029 - Review of board action

§2029. Review of board action

The board is a quasi-judicial body. Its action is reviewable only by a writ of certiorari to the courts.



RS 33:2030 - Meetings of board

§2030. Meetings of board

The board shall meet quarterly. A special meeting shall be called on forty-eight hours' notice by the president at the request of any three members.



RS 33:2031 - Powers and duties of board

§2031. Powers and duties of board

The board shall:

(1) Make regulations necessary for the administration of the fund;

(2) Hear and decide applications for benefits;

(3) Retain and provide compensation for legal, medical, clerical, or other services necessary for the conduct of the affairs of the fund;

(4) Deduct the amounts provided from the salaries of the active participants in the fund and pay them into the treasury of the fund;

(5) Certify to the levying authority the amount of revenues required;

(6) Cause the examination of every disability pensioner or beneficiary at least once a year;

(7) Keep all necessary records of its meetings and proceedings;

(8) Annually, at the close of the fiscal year, cause to be posted in each station house a recapitulation of the fund, showing number of pensioners, amount of disbursements, revenues received, and present condition and manner of investment of the fund; and

(9) Keep a book to be known as "List of Retired Firemen." This book shall give a complete record of the action of the board in retiring or pensioning all persons, showing the names, dates of entering the service, date of removal from active service, and the reason for such action.



RS 33:2032 - Compensation of board; expenditures to preserve fund

§2032. Compensation of board; expenditures to preserve fund

The members of the board shall receive no compensation from the fund. The board may make payments from the fund for its preservation and administration. These expenditures are limited to what is necessary to safeguard and administer the fund by means of court proceedings, and stenographic and clerical assistance.



RS 33:2033 - Duties of secretary

§2033. Duties of secretary

The secretary of the board shall keep in books, provided for the purpose, a complete record of all proceedings of the board, particularly with reference to investing money belonging to the fund which proceedings shall be spread upon the minutes in full. He shall file and keep all correspondence of the board and shall perform other duties assigned him by the board, including the preparation of warrants for the various disbursements from the fund and the keeping of an accurate record thereof.



RS 33:2034 - Investment of funds

§2034. Investment of funds

The board may at any time, after considering the probable current demands upon the fund, determine what portion of the fund may be safely withdrawn from the current cash account for investment for revenue purposes. All proceedings relating thereto shall be entered upon its records. Investments shall be only in interest-bearing bonds of the United States, the state or any political subdivision thereof. All income from such investments shall be a part of the fund. All securities shall be deposited with the fiscal agent of the municipality, and its receipt therefor filed with the governing authority of the municipality.



RS 33:2035 - Fund not subject to claims against beneficiary

§2035. Fund not subject to claims against beneficiary

The fund, or any portion thereof, before or after an order for its distribution is issued, shall be exempt from assignment or pledge by a beneficiary of the fund or from seizure by virtue of any judicial process issued against the beneficiary.



RS 33:2036 - Disability, retirement, and death benefits

§2036. Disability, retirement, and death benefits

Pensions and benefits shall be as follows:

A. If a volunteer fireman, while in active service, is found by the board to be temporarily, totally disabled, mentally or physically, by reason of his service, he shall receive monthly from the fund during such disability (but not to exceed one year) a sum not less than twenty-five dollars per month.

B. If, while in active service, a volunteer fireman is found by the board to be permanently, totally disabled, mentally or physically, by reason of his service, he shall receive monthly from the fund during such disability a sum not less than twenty-five dollars.

C. If a volunteer fireman while in active service is found by the board to be temporarily or permanently partially disabled mentally or physically, by reason of his service, he shall receive monthly from the fund during the existence of the disability an amount fixed by the board, but not more than twenty-five dollars per month.

D. If a paid fireman, while in active service, is found by the board to be totally, permanently physically or mentally disabled for service in the department and unable to perform work of any reasonable kind by reason of service in the department he shall receive monthly from the fund, so long as the disability continues, fifty percent of his monthly salary at the time he became disabled until he becomes eligible for retirement on service basis.

E. If a paid fireman is found by the board to be totally, permanently, physically or mentally, disabled for service therein, but physically and mentally capable and able to do work of any other reasonable kind, he shall receive monthly so long as the disability continues, from the fund, except as hereinafter provided, thirty-five percent of his monthly salary at the time the disability occurred.

F. If a paid fireman is found by the board to be disabled for service in the department while in the active service of the department for causes not arising or developing directly from his employment in the department, he shall be paid monthly, so long as the disability continues, twenty percent of his monthly salary at the time he became disabled.

G.(1) Any paid fireman employed for the first time on or after July 31, 1940, who serves in the department for a period of twenty-five years shall, upon making written application to the board requesting it, be retired from service in the department and be paid monthly fifty percent of his average monthly salary for the six years next preceding his date of retirement.

(2)(a) Any volunteer fireman and volunteer emergency medical service technician who serves in a volunteer fire department may receive a pension for prior years of service, as provided in this Paragraph.

(b) The governing authority of each parish and municipality may establish and implement a length of service award program for any retired volunteer fireman and volunteer emergency medical service technician to provide a service pension to those persons eligible. Notwithstanding any provision of law to the contrary, the local governing authority may contribute such funds as may be necessary to fund the program. Members of the established program may also contribute such funds to support the program.

(c) If any governing authority elects to establish such program, the program shall be subject to the following provisions:

(i) If any governing authority elects to contribute funds to the program, then the minimum contribution shall equal ten cents for each dollar contributed by the employee in his first through fifth years of service; fifteen cents for each dollar contributed by the employee in his sixth through tenth years of service; twenty cents for each dollar contributed by the employee in his eleventh through fifteenth years of service; and twenty-five cents for each dollar contributed by the employee in his sixteenth and later years of service.

(ii) In any event, the length of service award program shall not distribute any employee or employer contribution to the employee before he attains the age of sixty, unless such distribution is due to disability, death, or other bona fide hardship suffered by the employee.

(iii) All employee and employer contributions made into the length of service award program fund shall be maintained in a separate account on behalf of each employee. One hundred percent of the funds in each account shall be immediately vested to the employee upon attainment of ten years of creditable service.

H. If a volunteer or paid fireman, while in the service of the department or while eligible for or receiving benefits from the fund, dies from disabilities by reason of his services, leaving a widow surviving, the board shall direct the payment of twenty-five dollars per month from the fund to the widow, during the remainder of her life, while she remains unmarried. If the fireman leaves no wife but a child or children, each child shall receive his proportionate share of twenty-five dollars per month. These benefits are payable so long as a child is totally incapacitated, or until the child reaches the age of eighteen years or marries.

I. Benefits shall be paid to the legal representatives of children during their minority unless otherwise directed by the board.

J. In the event a paid or volunteer fireman dies for the causes stated in this Section while eligible for or receiving benefits from the fund, and leaves a father or mother or both directly dependent upon him for support and maintenance, the board may grant and pay the father or mother or both such portion of the pension which would be payable to the deceased member were he the direct beneficiary, but not to exceed twenty-five dollars per month.

Acts 1992, No. 657, §1.



RS 33:2037 - Effect of receipt of worker's compensation or social security payments

§2037. Effect of receipt of worker's compensation or social security payments

When a person entitled to benefits from the fund is covered by a worker's compensation insurance policy or any other type of insurance policy paid for by the municipality or fire company, or is entitled to benefits under social security legislation, and receives benefits from the insurance policies or social security legislation equal to or greater than the benefits herein provided, he shall not receive any benefits from the fund.

Acts 1983, 1st Ex.Sess., No. 1, §6.



RS 33:2038 - Employment forfeiting benefits

§2038. Employment forfeiting benefits

No person shall receive benefits from the fund if he attaches himself to a paid fire department in any municipality, or accepts public employment for compensation equal to or greater than the benefits herein provided.



RS 33:2039 - Proration of funds when insufficient for full payment

§2039. Proration of funds when insufficient for full payment

Should the fund at any time be insufficient to make all payments properly payable therefrom, the beneficiaries shall not have a right of legal action against the municipality, or its governing authority, or the board, for the full amounts of their claims, but the amounts available shall be properly prorated until such time as the fund is sufficient to make full payments.



RS 33:2040 - Examination of claimants

§2040. Examination of claimants

In all matters involving the disability or sickness of a fireman, he shall submit to physical and mental examinations when required by the board, and a failure so to do suspends the benefits of the fund until he submits to examination.



RS 33:2041 - Discontinuation of disability and relief system

§2041. Discontinuation of disability and relief system

The governing authority of the municipality may discontinue the fund and the system of disability and relief for firemen. The fund and the system, however, shall continue as to paid firemen of the municipality already in service and entitled to participation in the fund.



RS 33:2042 - Conflicting provisions

§2042. Conflicting provisions

R.S. 33:2021 through R.S. 33:2041 do not repeal special laws which establish benefits or relief funds for firemen in any municipality.



RS 33:2043 - Authority to insure volunteer firemen

§2043. Authority to insure volunteer firemen

The governing authority of any municipal corporation may expend out of its public funds the necessary amount to secure insurance or compensation for volunteer firemen killed or injured, while going to, returning from, or attending fires in the municipality or territory adjacent thereto.



RS 33:2101 - Contracts for provision of fire protection services

SUBPART D. PRIVATIZATION

§2101. Contracts for provision of fire protection services

A. The governing authority of any municipality with a population of not less than seven thousand persons as of the most recent federal decennial census or any parish or fire protection district which maintains a full-time, regularly paid fire department may, subject to Subsection B of this Section, enter into a contract with a private entity for the provision of fire protection services.

B.(1) No such governing authority shall enter into such a contract until such action has been approved by a majority of the voters of the municipality, parish, or fire protection district, as the case may be, voting at an election held for such purpose in accordance with the provisions of the Louisiana Election Code. Any such governing authority may cause a proposition to authorize such contract to be placed on the ballot for such purpose.

(2) A question submitted to the voters pursuant to Paragraph (1) of this Subsection shall appear on the ballot in the following form: "Shall (insert the name of the political subdivision) contract with a private company for the provision of fire protection services?"

Acts 1999, No. 1161, §1, eff. July 9, 1999.

NOTE: See Acts 1999, No. 1161, §2 relative to existing contracts and contracts with volunteer fire departments.



RS 33:2181 - Applicability; minimum standards during investigation; penalties for failure to comply

SUBPART H. FIRE EMPLOYEE'S RIGHTS

§2181. Applicability; minimum standards during investigation; penalties for failure to comply

A. Unless context otherwise requires, the following terms when used in this Subpart shall be given the meanings assigned below:

(1) "Fire employee" includes any person employed in the fire department of any municipality, parish, or fire protection district maintaining a full-time regularly paid fire department, regardless of the specific duties of such person within the fire department, and who is under investigation with a view to possible disciplinary action, demotion, or dismissal.

(2) "Interrogation" includes but is not limited to any formal interview, inquiry, or questioning of any fire employee by the appointing authority or the appointing authority's designee regarding misconduct, allegations of misconduct, or policy violation. An initial inquiry conducted by the fire employee's immediate supervisors shall not be considered an interrogation.

B. Whenever a fire employee is under investigation, the following minimum standards shall apply:

(1) Prior to commencing a formal investigation of a fire employee, the appointing authority shall notify the employee in writing of the nature of the investigation, of the identity and authority of the person conducting such investigation, and of the specific charges or violations being investigated.

(2) The fire employee being investigated shall be informed in writing at the commencement of any interrogation of the nature of the investigation, of the identity and authority of the person conducting such investigation, of the identity of all persons present during such interrogation, and of the specific charges or violations being investigated. The fire employee shall be allowed to make notes.

(3) Any interrogation of a fire employee in connection with an investigation shall be for a reasonable period of time and shall allow for reasonable periods for the rest and personal necessities of such fire employee.

(4) All interrogations of any fire employee in connection with the investigation shall be recorded in full. The fire employee shall not be prohibited from obtaining a copy of the recording or transcript of the recording of his statements, upon submitting a written request to the fire chief.

(5) The fire employee shall be entitled to the presence of his counsel or representative, or both, at any interrogation in connection with the investigation. The fire employee's representative or counsel shall be allowed to offer advice to the employee and to make statements on the record at any interrogation in the course of the investigation.

(6) The counsel or representative for the fire employee under investigation may call witnesses to testify on the employee's behalf.

(7) No statement made by a fire employee during the course of an administrative investigation shall be admissible in a criminal proceeding.

C. No fire employee shall be disciplined, demoted, dismissed or be subject to any adverse action unless the investigation is conducted in accordance with this Subpart. Any discipline, demotion, dismissal or adverse action of any sort taken against a fire employee without complete compliance with the provisions of this Subpart is an absolute nullity.

Acts 1997, No. 1436, §1; Acts 2007, No. 258, §1; Acts 2009, No. 328, §1.



RS 33:2182 - Release of personal information

§2182. Release of personal information

No person, agency, or department shall release to the news media, press, or other public information agency a fire employee's home address, photograph, or any information that may be deemed otherwise confidential, without the express written consent of the fire employee, with respect to an investigation of the fire employee.

Acts 1997, No. 1436, §1.



RS 33:2183 - Personnel files

§2183. Personnel files

A. No fire employee shall have any comment adverse to his or her interest entered in his or her personnel file or any other file used for any personnel purposes by his employer without the fire employee having first read and signed the instrument containing the adverse comment indicating that he or she is aware of such comment, except that such entry may be made if, after reading such instrument, the fire employee refuses to sign it. Should a fire employee refuse to sign, that fact shall be noted on the document and signed or initialed by such fire employee.

B. A fire employee shall have thirty days within which to file a written response to any adverse comment entered in his or her personnel file. Such written response shall be attached to and shall accompany the adverse comment.

Acts 1997, No. 1436, §1.



RS 33:2184 - Disclosure of finances

§2184. Disclosure of finances

No fire employee shall be required to disclose for the purpose of promotion or assignment any item of his or her property, income, assets, debts, or expenditures or those of any member of such fire employee's household.

Acts 1997, No. 1436, §1.



RS 33:2185 - Retaliation for exercising rights

§2185. Retaliation for exercising rights

There shall be no penalty nor threat of any penalty for the exercise by a fire employee of his or her rights under this Subpart.

Acts 1997, No. 1436, §1.



RS 33:2186 - Investigations

§2186. Investigations

A. Any investigation of a fire employee which is conducted pursuant to this Subpart shall be completed within sixty days, including the conducting of any pre-disciplinary hearing or conference. However, in each political subdivision which is governed by R.S. 33:2471 et seq., the Municipal Fire and Police Civil Service Law or R.S. 33:2531 et seq., the Fire and Police Civil Service Law for Small Municipalities and for Parishes and Fire Protection Districts, the fire department may petition the local governing authority for an extension of the time within which to complete the investigation.

B. The governing authority shall set the matter for hearing and shall provide notice of the hearing to the fire employee who is under investigation. The fire employee who is under investigation shall have the right to attend the hearing and to present evidence and arguments against the extension. If the governing authority finds that the fire department has shown good cause for the granting of an extension of time within which to complete the investigation, it shall grant an extension of up to sixty days.

C. Nothing contained in this Section shall be construed to prohibit the fire employee under investigation and the appointing authority from entering into a written agreement extending the investigation for up to an additional sixty days. Nothing in this Section shall limit any investigation of alleged criminal activity. Further, nothing herein shall affect any investigatory procedures collectively bargained in any jurisdiction.

Acts 2004, No. 262, §1.



RS 33:2191 - Application of Sub-part

PART III. POLICE DEPARTMENT

SUBPART A. ORGANIZATION

§2191. Application of Sub-part

This Sub-part applies to any paid police department operated by a municipality which has a population of fifty thousand or more.



RS 33:2192 - Division of policemen into platoons; transfer

§2192. Division of policemen into platoons; transfer

A. The officer having management of the department shall divide the members thereof into three platoons.

B. The proper authority in the department may transfer a member from one platoon to another, but only for the good of the service.

Amended by Acts 1982, No. 221, §1.



RS 33:2193 - Substitutes; continuous duty during emergency

§2193. Substitutes; continuous duty during emergency

Salaries of the members of the department shall not be reduced below the level paid on July 27, 1920. Substitutes shall be furnished whenever necessary. In cases of emergency, the officer having the management of the department may summon and keep on continuous duty any members of the department as long as the emergency exists.



RS 33:2194 - Platoon system inapplicable to superintendent or commanding officer

§2194. Platoon system inapplicable to superintendent or commanding officer

The three-platoon system herein established does not apply to the superintendent of police or commanding officer of the department.



RS 33:2195 - Providing necessary personnel

§2195. Providing necessary personnel

A. The superintendent of police or commanding officer of the department shall provide a sufficient number of officers and men to carry out the objects of this Subpart.

B. The superintendent of police or commanding officer of the department may appoint reserve personnel as unpaid volunteer litter-watch agents, as trained under the auspices of the superintendent of police or commanding officer of the department.

Acts 1990, No. 887, §1.



RS 33:2196 - Rules and regulations; status of policemen on roll January 1, 1928

§2196. Rules and regulations; status of policemen on roll January 1, 1928

The superintendent of police or commanding officer of the department may adopt regulations for the government of the department except substitutes. All members of the department whose names appear on the rolls thereof on January 1, 1928 are recognized as regularly appointed members of the department.



RS 33:2201 - Redesignated

§2201. Redesignated to R.S. 40:1665.2. See Acts 2014, No. 158, §§3 and 7.



RS 33:2211 - Applicability; definition of "employee of police department"

SUBPART B. MINIMUM WAGES AND MAXIMUM HOURS

§2211. Applicability; definition of "employee of police department"

A.(1) Except as provided in Paragraph (2) of this Subsection and as otherwise specified in R.S. 33:2212.1, provisions of this Subpart shall apply to municipalities having a population of not less than twelve thousand nor more than two hundred fifty thousand.

(2)(a) R.S. 33:2214 shall not apply to the city of Westwego.

(b) The provisions of this Subpart, including R.S. 33:2212.1, shall not apply to the city of Mandeville.

B. The term "employee of a police department" as used in this Subpart shall include all persons employed or engaged full time and paid by the municipalities affected by this Subpart, for the enforcement of laws and ordinances and the general preservation of the public peace and order, including jailers and radio operators not otherwise classified, but shall not include or mean pound keepers, dog catchers, janitors, porters, elevator operators, chefs, kitchen helpers and workers, mechanics and mechanical helpers, special guards, physicians, carpenters, sign painters, any part-time or temporary employee, or any other employment of such special nature.

Acts 1986, No. 671, §1; Acts 2014, No. 77, §1.

NOTE: See Acts 2014, No. 77, §2 regarding retroactive effect of Subsection A as amended by the Act.



RS 33:2212 - Minimum salaries; increases

§2212. Minimum salaries; increases

A. Except as otherwise provided by law, the governing body of each municipality having a population of not less than twelve thousand nor more than two hundred fifty thousand shall pay each employee of its police department a salary of not less than the minimum rate of pay established in accordance with the grades, ranks or classes of positions as provided in this Section.

B. The minimum monthly salary to be paid any full time employee of a police department shall be three hundred dollars, and for officers of the grades listed below shall be as hereinafter set forth:

(1) Each employee of the police department employed in the position, grade or class of sergeant, not less than three hundred and thirty dollars per month.

(2) Each employee of the police department employed in the position, grade or class of lieutenant, not less than three hundred and forty-five dollars per month.

(3) Each employee of the police department employed in the position, grade or class of captain, not less than three hundred and seventy-five dollars per month.

(4) Each employee of the police department employed in the position, grade or class of major, not less than four hundred and five dollars per month.

(5) Each employee of the police department employed in the position, grade or class of assistant chief of police, not less than four hundred and twenty dollars per month.

C. From and after the first day of July, 1961, each member of the police department of the city of Bossier City who has had three years continuous service shall receive an increase in salary of two per cent and shall, thereafter, receive an increase in salary of two per cent for each year of additional service up to and including twenty years.

D. From and after the first day of January, 1969, each member of the police department of the city of Lake Charles who has had three years continuous service shall receive an increase in salary of two percent and shall thereafter receive an increase in salary of two percent for each year of additional service up to and including twenty years. Both the base pay and accrued longevity shall be used in computing longevity pay.

E. On and after September 1, 1981, each member of the police department of the city of Jennings who has had three years continuous service shall receive an increase in salary of two percent and shall thereafter receive an increase in salary of two percent for each year of additional service up to and including twenty years. Both the base pay and accrued longevity shall be used to compute longevity pay.

F.(1) Notwithstanding the provisions of Subsections A and B of this Section, in the city of Abbeville the minimum salaries of full-time employees of the police department shall be in accordance with the following schedule:

(a) A police officer shall receive a minimum monthly salary of seven hundred sixty-six dollars and eighty cents per month.

(b) A police officer first class shall receive a minimum monthly salary of not less than fifteen percent above that of a police officer.

(c) A sergeant shall receive a minimum monthly salary of not less than twenty-five percent above that of a police officer.

(d) A lieutenant shall receive a minimum monthly salary of not less than fifty percent above that of a police officer.

(2) On and after August 1, 1982, each member of the police department of the city of Abbeville who has had three years continuous service shall receive an increase in salary of two percent and shall thereafter receive an increase in salary of two percent for each additional year of service. Both the base pay and accrued longevity shall be used in computing such longevity pay.

G. On and after July 1, 1999, each member of the police department of the city of Monroe shall receive an increase in salary of two percent and shall thereafter receive an increase in salary of two percent for each additional year of service. Both the base pay and accrued longevity shall be used in computing such longevity pay.

H. On and after April 1, 2008, each member of the police department of the city of Sulphur who has completed three years of continuous service shall receive an increase in salary of two percent and shall thereafter receive an increase in salary of two percent for each additional year of service. The base pay, the accrued longevity, and state supplemental pay shall be used in computing longevity pay.

Amended by Acts 1964, No. 221, §1; Acts 1966, No. 425, §1; Acts 1968, Ex.Sess., No. 41, §1; Acts 1981, No. 879, §1, eff. Sept. 1, 1981; Acts 1982, No. 79, §1, eff. Aug. 1, 1982; Acts 1999, No. 1321, §1, eff. July 12, 1999; Acts 2008, No. 494, §1, eff. Apr. 1, 2008.



RS 33:2212.1 - Minimum salaries; municipalities between seven and twelve thousand population

§2212.1. Minimum salaries; municipalities between seven and twelve thousand population

A. Except as otherwise provided by law, the governing body of each municipality having a population of not less than seven thousand nor more than twelve shall pay each employee of its police department a salary of not less than the minimum rate of pay established in accordance with the grades, ranks or classes of positions as provided in this Section.

B. The minimum monthly salary to be paid any full time employee of a police department shall be three hundred dollars, and for officers of the grades listed below shall be as hereinafter set forth:

(1) Each employee of the police department employed in the position, grade or class of sergeant, not less than three hundred and thirty dollars per month.

(2) Each employee of the police department employed in the position, grade or class of lieutenant, not less than three hundred and forty-five dollars per month.

(3) Each employee of the police department employed in the position, grade or class of captain, not less than three hundred and seventy-five dollars per month.

(4) Each employee of the police department employed in the position, grade or class of major, not less than four hundred and five dollars per month.

(5) Each employee of the police department employed in the position, grade or class of assistant chief of police, not less than four hundred and twenty dollars per month.

Added by Acts 1966, No. 180, §1.



RS 33:2213 - Maximum hours; overtime or compensatory time; exceptions for certain cities

§2213. Maximum hours; overtime or compensatory time; exceptions for certain cities

A. The maximum hours of work required of any full-time paid patrolman, patrolman first class, sergeant, lieutenant, or captain, or any other employee of the police department, except those employed in a position, grade or class above that of captain, in any municipality affected by this Subpart, shall be forty hours in any one calendar week. In cases of emergency, any employee may be required to work in excess of the maximum. For each hour so worked the employee shall be paid at the rate of one and one-half times his usual salary, to be determined by reducing his monthly salary to an hourly scale.

B.(1) Notwithstanding any other provisions of law to the contrary, the city of Bossier City, the city of New Iberia, and the city of Abbeville, in order to maximize police protection, may establish a work shift cycle as provided in Subsection C of this Section, and the city of Lafayette may establish a work shift cycle as provided in Subsection F of this Section, both of which require any full-time paid patrolman, patrolman first class, corporal, sergeant, lieutenant, captain, or any other employee of the police department, except those employed in a position, grade, or class above that of captain whose scheduled hours of work are set according to rotating shifts, to work more than forty hours in one calendar week.

(2) Each employee subject to the provisions of this Section shall be paid at the rate of one and one-half times his usual salary for all overtime hours worked during a shift cycle.

(3)(a) The total hours worked by each such employee during an entire work shift cycle shall be divided by the number of weeks in the shift cycle to determine the average number of hours worked per week.

(b) The overtime hours worked by each such employee during a shift cycle shall be the number of hours by which the average number of hours worked per week exceeds forty multiplied by the number of weeks in the shift cycle.

C. The Bossier City Police Department, the New Iberia Police Department, and the Abbeville Police Department shall work a two-week cycle, thirty-six hours the first week and forty-eight hours the second week. During the first week, the officers shall work Sunday, be off Monday and Tuesday, and work Wednesday and Thursday. During the second week, they shall work Monday and Tuesday, be off Wednesday and Thursday, and work Friday and Saturday.

D. The Baton Rouge Police Department is authorized to work up to, but not more than, seven twelve hour shifts in a fourteen day work cycle.

E. Notwithstanding any other provisions of law to the contrary, the city of Bastrop in order to maximize police protection, may establish a twenty-eight day work shift cycle which requires any full time paid patrolman, patrolman first class, corporal, sergeant, lieutenant, or captain, or any other employee of the police department, except those employed in a position, grade, or class above that of captain, whose scheduled hours of work are set according to rotating shifts, to work more than forty hours in one calendar week. Each employee subject to the provisions of this Subsection shall be compensated for overtime hours by receiving eight hours of compensatory time for each twenty-eight day cycle worked.

F. Notwithstanding any other provision of law to the contrary, the city of Lafayette may establish a work period not to exceed twenty-eight days for police department employees provided they are compensated at the rate of one and one-half times their regular rate of pay, or credited with compensatory time on a one and one-half time basis, for all hours in the work period that exceed an average of forty hours per week. Hours worked by an employee as a voluntary substitute for another employee shall be in compliance with the provisions of the federal Fair Labor Standards Act, as amended.

G.(1) Notwithstanding any other provisions of law to the contrary, the city of Baker, in order to maximize police protection, may establish a work shift cycle as provided herein which requires any full-time paid patrolman, patrolman first class, sergeant, lieutenant, captain, major, or any other employee of the police department, except those employed in a position, grade, or class above that of major, whose scheduled hours of work are set according to rotating shifts, to work more than forty hours in one calendar week.

(2) Each employee subject to the provisions of this Subsection shall be paid at the rate of one and one-half times his usual salary for all overtime hours worked during a shift cycle or credited with compensatory time on a one and one-half basis for all hours in the work period that exceed an average of forty hours per week.

(3)(a) The total hours worked by each such employee during an entire work shift cycle shall be divided by the number of weeks in the shift cycle to determine the average number of hours worked per week.

(b) The overtime hours worked by each such employee during a shift cycle shall be the number of hours by which the average number of hours worked per week exceeds forty multiplied by the number of weeks in the shift cycle.

(4) The Baker Police Department is authorized to work a two-week cycle, twelve hours a day, sixty hours the first week and twenty-four hours the second week. During the first week the officers may work Monday, Tuesday, Friday, Saturday, and Sunday and during the second week work Wednesday and Thursday.

H. Any municipality subject to the provisions of this Subpart, to maximize police protection, may establish and implement a fourteen-day shift cycle for all full-time paid patrolmen, patrolmen first class, sergeants, lieutenants, captains, or any other employees of the police department except those in a position, grade, or class above that of captain which may require such officers to work Monday, Tuesday, Friday, Saturday, and Sunday of the first week of the cycle, and Wednesday and Thursday of the second week of the cycle. The workday shall consist of twelve hours on the above specified days. Such officers shall be paid overtime at one and one-half times their usual salary when the number of hours worked during the two-week cycle exceeds eighty hours or shall be credited with compensatory time on a one and one-half basis for all hours in said cycle that exceed eighty hours.

I. Repealed by Acts 2011, 1st Ex. Sess., No 20, §2, eff. June 12, 2011.

J. The provisions of this Section shall not apply to any employee of the city of Shreveport employed in a position, grade, or class above that of lieutenant.

K. Notwithstanding any other provision of law to the contrary, including Subsection A hereof, the city of Houma may establish and implement twelve-hour work shift cycles for all paid patrolmen, patrolmen first class, sergeants, lieutenants, captains, or any other employees of the police department except those in a position, grade, or class above that of captain. Such officers and employees shall be paid overtime at the rate of one and one-half times their usual salary when the number of hours worked during the two-week work cycle exceeds eighty hours or shall be credited with compensatory time on a one and one-half basis for all hours in said cycle that exceed eighty hours.

L. Notwithstanding any other provision of law to the contrary, including Subsection A hereof, the city of Alexandria may establish and implement twelve-hour work shift cycles for police dispatchers of the Alexandria police department. Such dispatchers shall be paid overtime at the rate of one and one-half times their usual salary when the number of hours worked during the two-week cycle exceeds eighty hours or shall be credited with compensatory time on a one and one-half basis for all hours in said cycle that exceed eighty hours.

M. Notwithstanding any other provision of law to the contrary, including Subsection A hereof, the city of Monroe may establish and implement twelve-hour work shift cycles for police dispatchers of the Monroe police department. Such dispatchers shall be paid overtime at the rate of one and one-half times their usual salary when the number of hours worked during the two-week cycle exceeds eighty hours or shall be credited with compensatory time on a one and one-half basis for all hours in said cycles that exceed eighty hours.

N. Notwithstanding any other provision of law to the contrary, including Subsection A hereof, the city of Alexandria may establish and implement a fourteen-day shift cycle for any full-time paid patrolmen, patrolmen first class, sergeants, lieutenants, captains, or any other employees of the police department except those in a position, grade, or class above that of captain which shall require such officers to begin work shifts on Monday, Tuesday, Friday, Saturday, and Sunday of the first week of the cycle, and Wednesday and Thursday of the second week of the cycle. The workday shall consist of a twelve-hour shift on each of the specified days for those employees assigned to such shifts. Such officers shall be paid overtime at the rate of one and one-half times their usual salary when the number of hours worked during the two-week cycle exceeds eighty hours or shall be credited with compensatory time on a one and one-half basis for all hours in said cycles that exceed eighty hours.

O. Notwithstanding any other provision of law to the contrary, the city of Kenner may establish a work period not to exceed fourteen days for police department employees provided they are compensated at the rate of one and one-half times their regular rate of pay, or credited with compensatory time on a one and one-half time basis, for all hours in the work period that exceed an average of forty hours per week. Hours worked by an employee as a voluntary substitute for another employee shall be in compliance with the provisions of the federal Fair Labor Standards Act, as amended.

P.(1) Notwithstanding any other provision of law to the contrary, the city of Sulphur may establish and implement twelve-hour work shift cycles for employees of the Sulphur police department employed in the communications division, jail division, and patrol division. A workday shall consist of a twelve-hour shift on each of the specified days as provided in Paragraph (2) of this Subsection for those employees assigned to such shifts.

(2)(a) During a two-week pay cycle, employees may be divided into four separate work groups. At the start of a two-week pay cycle, two work groups shall work thirty-six hours the first week and forty-eight hours the second week. During the first week, the employees shall work Sunday, be off Monday and Tuesday, work Wednesday and Thursday, and be off Friday and Saturday. During the second week, they shall be off Sunday, work Monday and Tuesday, be off Wednesday and Thursday, and work Friday and Saturday.

(b) At the start of the same two-week pay cycle, the remaining two work groups shall work forty-eight hours the first week and thirty-six hours the second week. During the first week, the employees shall be off Sunday, work Monday and Tuesday, be off Wednesday and Thursday, and work Friday and Saturday. During the second week the employees shall work Sunday, be off Monday and Tuesday, work Wednesday and Thursday, and be off Friday and Saturday.

(3) The employees in all other divisions of the Sulphur police department shall work a forty-hour work week as determined by the chief of police of the department.

(4) Employees provided for in Paragraphs (1) and (2) of this Subsection shall be paid overtime at one and one-half times the usual salary for hours worked during the two-week pay cycle in excess of eighty hours or shall be credited with compensatory time on a one and one-half times basis for all hours in such cycle that exceed eighty hours.

Amended by Acts 1976, No. 669, §1; Acts 1984, No. 253, §1, eff. June 30, 1984; Acts 1985, No. 227, §1, eff. July 6, 1985; Acts 1985, No. 605, §1, eff. July 13, 1985; Acts 1985, No. 934, §1; Acts 1985, No. 986, §1; Acts 1986, No. 139, §1; Acts 1986, No. 928, §1, eff. July 10, 1986; Acts 1987, No. 513, §1, eff. July 9, 1987; Acts 1987, No. 763, §1; Acts 1988, No. 566, §1; Acts 1988, No. 582, §1; SCR No. 131, 1988 Regular Session, eff. July 1, 1988; Acts 1991, No. 168, §1; Acts 1991, No. 183, §1; Acts 1991, No. 196, §1; Acts 1991, No. 219, §1; Acts 1995, No. 371, §1; Acts 2001, No. 793, §1, eff. June 26, 2001; Acts 2010, No. 946, §2, eff. July 2, 2010; Acts 2011, 1st Ex. Sess., No. 20, §§1, 2, eff. June 12 2011; Acts 2015, No. 106, §1.



RS 33:2213.1 - Compensatory time

§2213.1. Compensatory time

A. For each hour of overtime worked, an employee covered by this Part may receive, in accordance with this Section and in lieu of overtime compensation, compensatory time off at a rate not less than one and one-half hours for each hour of employment for which overtime compensation is required.

B.(1) A municipality may provide compensatory time under Subsection A only in accordance with:

(a) Applicable provisions of a collective bargaining agreement, memorandum of understanding, or any other agreement between the municipality and representatives of such employees; or

(b) In the case of employees not covered by Subparagraph (1), an agreement or understanding arrived at between the employer and employee before the performance of the work.

(2) A municipality may provide compensatory time under Subsection A only if the employee has not accrued compensatory time in excess of the limit applicable to the employee prescribed in Subsection C.

C.(1) The work of an employee for which compensatory time may be provided, may not exceed four hundred eighty hours of compensatory time for hours worked. Any such employee who has accrued four hundred eighty hours of compensatory time off shall, for additional overtime hours worked, be paid overtime compensation.

(2) If compensation is paid to an employee for accrued compensatory time off, such compensation shall be paid at the regular rate earned by the employee at the time the employee receives such payment.

D. An employee who has accrued compensatory time off authorized to be provided under this Section, shall upon termination of employment, be paid for the unused compensatory time at a rate of compensation not less than:

(1) The average regular rate received by such employee during the last three years of the employee's employment; or

(2) The final regular rate received by such employee, whichever is higher.

E. A municipal police employee who has accrued compensatory time off authorized to be provided under Subsection A, and who has requested the use of such compensatory time, shall be permitted by the employee's employer to use such time within a reasonable period after making the request if the use of the compensatory time does not unduly disrupt the operations of the department.

F. The provisions of this section shall not apply, however, to any municipality or employee exempt from coverage under the provisions of the federal Fair Labor Standards Act, as amended.

Acts 1986, No. 138, §1, eff. June 26, 1986.



RS 33:2214 - Annual vacation; sick leave; recovery from third persons

§2214. Annual vacation; sick leave; recovery from third persons

A.(1) Each employee of the police departments of the municipalities embraced by this Subpart, except the city of Westwego, shall, after having served one year with a respective department, be entitled and given with full pay an annual vacation leave of fifteen days during each calendar year, which shall not be denied to any such employee for any reason whatsoever.

(2) This Subsection shall also apply to municipalities having a population of more than two hundred fifty thousand.

B.(1) Each employee of the police departments of the municipalities covered by this Subpart, except the city of Westwego, shall be entitled to and given with full pay a sick leave aggregating not less than fifty-two weeks during any calendar year when the conditions actually warrant. Any police department employee who draws such full pay during sick leave shall have such pay decreased by the amount of worker's compensation benefits actually received by such employee.

(2) An employee of the police department, for purposes of this Subsection, shall not include personnel employed primarily to perform purely clerical or nonenforcement duties, including but not limited to the following: typographical duties, office machine operators, switchboard operators, filing clerks, stenoclerk, stenographers, and secretaries.

C.(1) When the cause for the granting of such sick leave is injury or disease sustained under circumstances creating in some third person other than the municipality a legal liability to pay damages in respect thereto, the municipality may bring suit against such third person to recover any amount which it has paid to its employee as sick leave under the provisions of this Section. If either the employee or the municipality brings suit against such third person, he or it shall forthwith notify the other in writing of this fact and of the name of the court in which the suit is filed, and such other may intervene as party plaintiff in the suit.

(2) In the event the municipality or the employee becomes party plaintiff in a suit against such third person and damages are recovered, such damages shall be so apportioned in the judgment that the claim of the municipality for the sick leave actually paid shall take precedence over that of the employee. If the damages are not sufficient or are sufficient only to reimburse the municipality for the sick leave which it has paid, such damages shall be assessed solely in its favor. However, if the damages are more than sufficient to so reimburse the municipality and to also reimburse it any other sums due it by such third person under the Worker's Compensation Act, then the excess shall be assessed in favor of the employee, and upon payment thereof to the employee, the liability of the municipality for additional sick leave beyond that already paid, insofar as relates to such injury or disease, shall cease to the extent of the amount actually so paid by such third person to the employee.

(3) No compromise with such third person by either the municipality or the employee shall be binding upon or affect the rights of the other.

D. Notwithstanding any other provision of law to the contrary, the provisions of Subsections B and C of this Section shall be applicable to the employees of the Baton Rouge Metropolitan Airport Police/Aircraft Rescue Fire Fighting unit.

Amended by Acts 1968, No. 97, §1; Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1986, No. 671, §1; Acts 1995, No. 446, §1; Acts 2001, No. 370, §1.

NOTE: See Acts 1995, No. 446, §2 making Act applicable only to employees hired after 1/1/96.



RS 33:2214.1 - Work on holidays

§2214.1. Work on holidays

All municipal police department employees to which this Subpart applies who are required to work on Christmas, New Year's Day, July 4th, and Labor Day, and/or on any other two state legal holidays to be selected and designated by the local governing authority, shall receive, in addition to the compensation to which such employee would be entitled under laws and pay plans in effect, extra compensation at the rate of one times his usual salary, to be determined by reducing his average monthly salary to an hourly scale but which, in no event, shall be less than two times the hourly rate payable to the employee for straight or regular time under laws or pay plans in effect; provided, that in lieu of additional compensation, governing authorities, at their option, may grant police department employees time off from work for which such additional compensation would be due and payable to said employees.

Nothing in this Section shall preclude a local governing authority from granting to its municipal police department employees covered hereby, additional holidays; provided payment therefor is not less than required by the provisions of this Section.

Added by Acts 1975, No. 124, §1.



RS 33:2214.2 - Annual vacation; city of Lafayette

§2214.2. Annual vacation; city of Lafayette

Except as provided in R.S. 33:2214(A), the Fire and Police Civil Service Board of the city of Lafayette and the governing authority of the city of Lafayette may agree to provide vacation benefits to employees of the police department in accordance with the vacation rules of the Municipal Government Employees' Civil Service System of the city of Lafayette, and such agreement shall serve to supercede the provisions of R.S. 33:2214(A).

Acts 1986, No. 232, §1.



RS 33:2215 - Reduction in rank prohibited

§2215. Reduction in rank prohibited

No governing body, official, officer, or employee of any municipality affected by this Sub-part shall, when this Sub-part first becomes effective in the municipality, reduce any employee in grade, rank, or class of position, nor abolish any grade, rank, or class of position for the sole purpose of complying with the provisions hereof. However, a municipality need not be required to create any position, grade, rank, or class of employment when this Sub-part first becomes effective, for the sole purpose of complying with the provisions hereof.



RS 33:2216 - Enforcement

§2216. Enforcement

The provisions of this Sub-part may be enforced through proper civil proceedings brought in the district court having jurisdiction over the territorial limits of the municipality involved.



RS 33:2217 - Civil service laws not affected

§2217. Civil service laws not affected

Nothing contained in this Sub-part shall repeal or supersede any civil service law.



RS 33:2218.1 - Redesignated

§2218.1. Redesignated to R.S. 40:1667. See Acts 2014, No 158, §§3 and 7.



RS 33:2218.2 - Redesignated

§2218.2. Redesignated to R.S. 40:1667.1. See Acts 2014, No. 158, §§3 and 7.



RS 33:2218.3 - Redesignated

§2218.3. Redesignated to R.S. 40:1667.2. See Acts 2014, No. 158, §§3 and 7.



RS 33:2218.4 - Redesignated

§2218.4. Redesignated to R.S. 40: 1667.3. See Acts 2014, No. 158, §§3 and 4.



RS 33:2218.5 - Redesignated

§2218.5. Redesignated to R.S. 40:1667.4. See Acts 2014, No. 158, §§3 and 7.



RS 33:2218.6 - Redesignated

§2218.6. Redesignated to R.S. 40:1667.5. See Acts 2014, No. 158, §§3 and 7.



RS 33:2218.7 - Redesignated

§2218.7. Redesignated to R.S. 40:1667.6. See Acts 2014, No. 158, §§3 and 7.



RS 33:2218.8 - Redesignated

§2218.8. Redesignated to R.S. 40:1667.7. See Acts 2014, No. 158, §§3 and 7.



RS 33:2218.9 - Redesignated

§2218.9. Redesignated to R.S. 40:1667.8. See Acts 2014, No. 158, §§3 and 7.



RS 33:2218.10 - Redesignated

§2218.10. Redesignated to R.S. 40:1667.9. See Acts 2014, No. 158, §§3 and 7.



RS 33:2221 - To 2242 [Blank] See, now, R.S. 11:3501 to 3518, 3541 to 3554, and 3566.

SUBPART C. PENSION AND RELIEF FUND IN

MUNICIPALITIES BETWEEN 7,500 AND 250,000

§2221. §§2221 to 2242 [Blank] See, now, R.S. 11:3501 to 3518, 3541 to 3554, and 3566.



RS 33:2281 - To 2307 [Blank] See, now, R.S. 11:3631 to 3662.

SUBPART D. PENSION FUND FOR NEW ORLEANS

§2281. §§2281 to 2307 [Blank] See, now, R.S. 11:3631 to 3662.



RS 33:2331 - Officers and agents of society for the prevention of cruelty to children as special police officers

SUBPART E. MISCELLANEOUS PROVISIONS

§2331. Officers and agents of society for the prevention of cruelty to children as special police officers

The mayor of any city or town, and the police jury of any parish shall appoint and commission as special police officers the officers of the society for the prevention of cruelty to children, and other agents nominated by the society. The officers and agents so commissioned shall have the usual power of policemen and peace officers. No city, town, or parish shall be liable hereunder for any compensation to the officers. The police force of all cities and towns shall aid any corporation for the prevention of cruelty to children, its members, or agents in the enforcement in its respective locality of all laws enacted for the prevention of cruelty to children.



RS 33:2332 - Storage charges on recovery of lost or stolen automobile; sale of automobile

§2332. Storage charges on recovery of lost or stolen automobile; sale of automobile

The police departments in all cities having more than one hundred thousand population may charge storage, not exceeding fifteen dollars per month on all lost or stolen automobiles which are found or recovered by the departments, and may dispose, at public auction, of all lost or stolen automobiles found or recovered and stored with the department, at the expiration of ninety days from the date that the cars were first stored with the department; the proceeds of the sales are to be used for the payment of storage charges assessed against the automobile, and the sale and advertising charges; the balance, if any, is to be retained in the municipal treasury, subject to the order of the owner of the automobile thus sold, upon proof by him of the fact that he was the owner. However, no stored automobile shall be sold until the chief of police has first advertised the fact, for thirty days, in a newspaper published in the municipality, that the police department has in its possession the lost or stolen automobile, which shall be described by make, model, serial number, and engine number; and that the owner is called upon to present himself, prove ownership, and pay the accrued storage charges, as well as the cost of advertisement.



RS 33:2333 - Stolen, seized, or relinquished property; disposition

§2333. Stolen, seized, or relinquished property; disposition

A. The provisions of this Section shall apply to all stolen property recovered by any police department and all property lawfully seized by or voluntarily relinquished to any police department the disposition of which is not otherwise provided for by local and state law.

B. All property described in Subsection A of this Section shall be disposed of as follows:

(1) Contraband shall be delivered to the district court of the judicial district in which the police department is located, to be disposed of in accordance with the provisions of R.S. 15:41.

(2)(a) Noncontraband shall not be disposed of prior to the lapse of one hundred fifty days. If the property has not been claimed by the owner within that time, the police department shall dispose of the property as provided in this Subsection. The first disposition of such property shall be that all appropriate and usable property shall be given to nonprofit youth facilities or to any other nonprofit organization. Thereafter, all remaining usable property shall be disposed of by publicly advertised auction held in compliance with relevant laws governing public auctions. If any property is determined to be unusable, it shall be sold to a salvage company or destroyed.

(b) However, no property shall be disposed of until the department has advertised twice within thirty days in a newspaper published in the municipality that the police department has within its possession the property to be disposed of. The advertisement shall describe the property and shall call upon the owner to present himself, prove ownership, and pay the accrued storage charges, as well as the cost of advertisement.

(3) Repealed by Acts 2003, No. 981, §2, eff. July 1, 2003.

Added by Acts 1977, No. 641, §1. Acts 1985, No. 537, §1; Acts 1999, No. 828, §1; Acts 2003, No. 981, §§1 and 2, eff. July 1, 2003.



RS 33:2334 - Chief of police; taking appearance bond; fee; disposition of revenues

§2334. Chief of police; taking appearance bond; fee; disposition of revenues

A. A fee of fifteen dollars shall be allowed for each appearance bond taken by a municipal chief of police when required to do so, unless suspended by a judge of the court in which the charge requiring the bond is filed. Upon acquittal of the defendant, this fee shall be refunded to the individual who paid the fee.

B.(1) The fee authorized in Subsection A of this Section shall be payable to the general fund of the municipality. The municipality shall, subject to applicable law, appropriate thirteen dollars of the fee to the chief of police to be used for law enforcement purposes.

(2) The municipality may appropriate quarterly two dollars of the fee authorized in Subsection A of this Section to the Louisiana Association of Chiefs of Police. The Louisiana Association of Chiefs of Police shall use the proceeds derived from the fee for law enforcement education and training and for members of the association.

C. The fee charged by a municipal chief of police for copies of an appearance bond shall not exceed one dollar per page.

Acts 1986, No. 624, §1; Acts 1989, No. 327, §1; Acts 1995, No. 528, §1, eff. Aug. 1, 1995; Acts 2001, No. 674, §1, eff. June 25, 2001.



RS 33:2335 - Enforcement jurisdiction

§2335. Enforcement jurisdiction

In the exercise of the police power of the state and in furtherance of the purpose of promoting more effective enforcement of state laws by municipal police officers, any such officer, when certified in accordance with the provisions of R.S. 40:2402 et seq., and acting under written authorization from the officer's appointing authority, shall have jurisdiction to enforce all laws under the various jurisdictions of the state pursuant to a written request, specifying the names of the individuals and time periods involved, from the appointing authority of the jurisdiction to which the officer is to be assigned. Nothing herein shall allow permanent agreements between agencies. Any such officer having jurisdiction to enforce all laws under the various jurisdictions of the state in accordance with the provisions of this Section shall be considered as a borrowed employee.

Acts 1988, No. 109, §1, eff. June 29, 1988.



RS 33:2336 - Uniforms, equipment, and badges

§2336. Uniforms, equipment, and badges

A. No department, division, or agency of the state or of any municipality, parish, or other political subdivision of the state charged with law enforcement or the apprehension of violators of any state, municipal, or parochial laws or ordinances shall provide, furnish to, or permit its employees to wear a uniform of the same color, design, or markings as that worn by the New Orleans Police Department or which is so similar in appearance as to confuse, tend to confuse, or not be clearly distinguishable from the uniforms used and worn by the police employees of the New Orleans Police Department.

B. It shall be unlawful for any person to utilize or wear a uniform of the same color, design, or markings as that worn by the New Orleans Police Department or to utilize or wear a uniform which is so similar in appearance as to confuse, tend to confuse, or not be clearly distinguishable from the uniform used and worn by the police employees of the New Orleans Police Department. This Subsection does not apply to a person who first obtains the express, written consent of the chief of police for the New Orleans Police Department.

Acts 1997, No. 1080, §2.



RS 33:2337 - Mutual aid; local police departments

§2337. Mutual aid; local police departments

A.(1) In the event of an emergency or a special event and upon the request of another police department or sheriff's office, by the chief of police, the sheriff, or their designees of that department on duty at the time of the emergency or special event, a political subdivision, city marshal, and city constable may furnish police manpower and equipment if the chief of police, the sheriff, or their designees on duty, of the police department or sheriff's office receiving the request for aid is of the opinion that such police manpower and equipment are available.

(2) If the responding agency agrees to provide mutual aid, the personnel of the responding agency shall report to and shall work under the direction and supervision of the senior officer of the requesting agency on duty at the time that the request for aid is made. During the emergency or special event the personnel of the responding agency shall have the same law enforcement authority as the personnel of the requesting agency. Police manpower and equipment may be recalled at the sole discretion of the highest ranking officer on duty of the responding agency furnishing police manpower and equipment. During the emergency, the responding agency shall be considered the agent of the requesting agency.

(3)(a) "Emergency" means an actual or potential condition that poses an immediate threat to life or property and exceeds the capability of the requesting agency to counteract successfully.

(b) "Special event" means an actual or potential situation that poses or may pose a threat to life or property because of the number of people involved and exceeds the capability of the requesting agency to counteract successfully.

B. In situations where mutual aid is utilized, radio communications shall be established, if possible, through the radio systems patch, or one of the officers shall maintain personal eye to eye contact with an officer of the other agency and pass information between agencies.

C. The provision of mutual aid shall not give rise to liability or responsibility for failure to respond to a request for assistance.

D. Nothing contained in this Section shall be construed to limit the responding agency's authority to apply for, administer, and expend any grants, gifts, or payments in aid of homeland security, disaster prevention, preparedness, response, or recovery.

Acts 1997, No. 1178, §1; Acts 2006, No. 539, §1; Acts 2012, No. 343, §1.



RS 33:2338 - Mutual aid; Louisiana Association of Chiefs of Police Emergency Response Task Force

§2338. Mutual aid; Louisiana Association of Chiefs of Police Emergency Response Task Force

A.(1) In the event of an emergency or a special event and upon the request of another police department or sheriff's office, by the chief of police, the sheriff, Louisiana Sheriff's Association, Louisiana State Police, or their designees of that department on duty at the time of the emergency or special event, the Louisiana Association of Chiefs of Police Emergency Response Task Force, herein referred to as "task force", may furnish police manpower and equipment if the task force is of the opinion that such police manpower and equipment are available.

(2) If the task force agrees to provide mutual aid, the personnel who provides mutual aid shall report to and shall work under the direction and supervision of the senior officer of the requesting agency on duty at the time that the request for aid is made. During the emergency or special event the personnel of the task force shall have the same law enforcement authority as the personnel of the requesting agency. Police manpower and equipment may be recalled at the sole discretion of the task force. During the emergency, the task force shall be considered the agent of the requesting agency.

(3)(a) "Emergency" means an actual or potential condition that poses an immediate threat to life or property and exceeds the capability of the requesting agency to counteract successfully.

(b) "Special event" means an actual or potential situation that poses or may pose a threat to life or property because of the number of people involved and exceeds the capability of the requesting agency to counteract successfully.

B. In situations where mutual aid is utilized, radio communications shall be established, if possible, through the radio systems patch, or one of the officers shall maintain personal eye to eye contact with an officer of the task force and pass information between agencies.

C. The provision of mutual aid shall not give rise to liability or responsibility for failure to respond to a request for assistance.

D. Nothing contained in this Section shall be construed to limit the task force's authority to apply for, administer, and expend any grants, gifts, or payments in aid of homeland security, disaster prevention, preparedness, response, or recovery.

Acts 2008, No. 448, §1, eff. June 25, 2008.



RS 33:2339 - Detail or secondary employment; city of New Orleans

§2339. Detail or secondary employment; city of New Orleans

A.(1) The managing director and employees of the Office of Police and Secondary Employment (OPSE), or its successor, may only communicate with the New Orleans Police Department, its staff, officers, or superintendent regarding matters concerning paid detail or secondary employment assignments. All other matters shall be communicated in writing, in a standardized format available for public review. The provisions of this Subsection shall not apply to the Public Integrity Bureau.

(2) The provisions of this Section shall apply to any other entity which may be created, or which supercedes OPSE, to oversee or manage paid details or secondary employment of New Orleans city police officers.

B.(1) The office of the independent police monitor shall investigate any complaint concerning any detail or secondary employment of a New Orleans city police officer. In addition, the office of the independent police monitor may examine, review, audit, inspect, and investigate the records, books, reports, documents, papers, correspondence, accounts, audits, inspections, reviews, recommendations, plans, films, tapes, pictures, computer hard drives, software data, hardware data, e-mails, instant messages, text messages, and any other data and material relevant to any detail or secondary employment complaint and may issue an administrative subpoena duces tecum to require the production of books, records, documents, or other evidence deemed relevant or material to an investigation. The subpoena duces tecum shall comply with all applicable constitutionally established rights and processes.

(a) The subpoena duces tecum may be served by certified mail, return receipt requested, at the addressee's residence or business address.

(b) The entity receiving the subpoena duces tecum may file a motion with the Civil District Court for the parish of Orleans to amend or quash the subpoena. The motion shall be filed any time before the date for attendance or compulsion specified in the subpoena or within twenty days after the subpoena duces tecum has been served, whichever is earlier. In no event shall any penalty attach to the recipient of such an administrative subpoena duces tecum for failure to respond without an order from the Civil District Court for the parish of Orleans.

(c) If the subpoena duces tecum is not quashed and is not complied with by the date for production of documents, the office of the independent police monitor may apply to the Civil District Court for the parish of Orleans for an order compelling compliance with the subpoena. Any person failing to comply with the order compelling compliance shall be adjudged in contempt of court.

(d) Any costs and attorney fees incurred by the office of the independent police monitor shall be taxed against the person who failed or refused to comply with the terms of the subpoena.

(e) When the office of the independent police monitor has reason to believe that a person may attempt to conceal or destroy materials essential to an investigation, examination, audit, or inspection, such office may apply by verified petition to the Civil District Court for the parish of Orleans for an order protecting the materials from concealment or destruction. The court may order and fix the amount of a bond to be posted and conditioned upon compliance with the terms of the subpoena. The order shall be directed to the person upon whom the subpoena will be served and to any other person necessary to protect the materials from concealment or destruction.

(2) The office of the independent police monitor may examine the accounts and books of OPSE, or any other entity which may be created, or which supercedes the Office of Police and Secondary Employment, to oversee or manage paid details or secondary employment of New Orleans city police officers.

C.(1) The head of OPSE shall not be within the chain of command of the New Orleans Police Department but shall be bound to observe the Police Officers Bill of Rights and shall be prohibited from disciplining an officer.

(2) The chief management officer for the OPSE shall refer all complaints of unprofessional conduct to the Public Integrity Bureau.

D. The maximum administrative fee on hourly detail or secondary employment shall be five dollars per hour.

E. Each assignment of paid police detail and secondary employment, as well as any exempted detail or details exempted from rotation, the name of any coordinator assigned to such detail, as well as the rationale given for any exemption from detail policy or procedure shall be a public record subject to the Public Records Law.

F. All communications of OPSE, its managing director and employees regarding references to police officers, employees of the New Orleans Police Department, and businesses and other contracting entities regarding details or secondary employment shall be subject to a public records request and the information shall be considered a public record pursuant to R.S. 44:1 et seq., and shall also be available under the Freedom of Information Act.

G. As used in this Section, "OPSE" shall mean the Office of Police and Secondary Employment or any other entity which may be created, or which supercedes the Office of Police and Secondary Employment, to oversee or manage paid details or secondary employment of New Orleans city police officers.

H. The provisions of this Section shall not apply to any police details or secondary employment by police personnel on behalf of any district created pursuant to Part II of Chapter 29 of Title 33 of the Louisiana Revised Statutes of 1950.

Acts 2013, No. 94, §1, eff. June 4, 2013.



RS 33:2341 - Purpose

SUBPART F. LAW ENFORCEMENT EXECUTIVE

MANAGEMENT INSTITUTE

§2341. Purpose

It is the intent of the legislature in the exercise of the police power of the state to create a board to promote the public peace, by establishing training programs for chiefs of police to provide management courses and skills to enhance the safety of the citizens of Louisiana and the enforcement of state laws. The provisions of this Section shall not apply to the superintendent of the Louisiana State Police, sheriffs, and constables.

Acts 2003, No. 388, §1, eff. June 18, 2003; Acts 2011, No. 161, §1.



RS 33:2342 - Law Enforcement Executive Management Institute; creation; board; membership

§2342. Law Enforcement Executive Management Institute; creation; board; membership

A. The Law Enforcement Executive Management Institute is hereby created within the office of the governor and shall be domiciled in the city of Baton Rouge.

B. The Law Enforcement Executive Management Institute shall be governed by a board. The board shall be composed of five members, all of whom shall be United States citizens and residents of the state.

C. The board shall consist of the following members:

(1) Three members appointed by the governor from a list of at least six persons submitted by the Louisiana Association of Chiefs of Police all of whom shall be current municipal chiefs of police and Peace Officer Standards and Training certified.

(2) One member appointed by the governor from a list of at least three persons, all of whom shall be current mayors, submitted by the Louisiana Municipal Association.

(3) The executive director of the Louisiana Commission on Law Enforcement and the Administration of Criminal Justice.

D. The qualifications of each member of the board shall continue throughout his term in office. In the event a member should cease meeting the qualifications, his seat shall be declared vacant and the vacancy shall be filled pursuant to the same process as for the original appointment for the remainder of the unexpired term.

E. Of the four members of the board who are appointed, two shall be appointed for a term of three years and two shall be appointed for a term of two years. Thereafter all appointed members shall be appointed for terms of two years and shall continue to serve until reappointed or replaced. In the event of death or resignation of a member, his successor shall be appointed to serve the unexpired term for which the member had been appointed within thirty days pursuant to the same process as that used to make the original appointment.

F. The appointments by the governor shall be subject to confirmation by the Senate.

G. Members shall serve without compensation.

Acts 2003, No. 388, §1, eff. June 18, 2003.



RS 33:2343 - Meetings; quorum

§2343. Meetings; quorum

A. The board shall meet regularly each calendar quarter at such time and place as it may determine. The board may meet at such other times as it deems appropriate. Four members of the board shall constitute a quorum.

B. The board shall annually elect a chairman and such other officers of the board as they may determine necessary and appropriate for the administration, implementation and enforcement of this Subpart.

Acts 2003, No. 388, §1, eff. June 18, 2003.



RS 33:2344 - Functions; powers; duties

§2344. Functions; powers; duties

A. The institute, by and through the board, shall serve as the coordinator for the training of chiefs of police in Louisiana.

B. The institute, by and through the board, shall have the following functions, powers, and duties:

(1) Establish a new chief of police development course prior to December 31, 2011.

(2) Establish a chief of police continuing education program prior to December 31, 2011.

(3) Repealed by Acts 2004, No. 8, §2, eff. May 6, 2004.

(4) Establish requirements for approval and accreditation of other training and continuing education programs sponsored or offered by the federal government, other states, and agencies outside the jurisdiction of the institute.

(5) Cooperate with municipal, parish, special district, state, and federal law enforcement agencies in training programs.

(6) Conduct research to improve law enforcement and police administration and stimulate research by public and private agencies for that purpose.

(7) Accept donations, contributions, grants, or gifts from individuals, foundations, state or federal government.

(8) Contract with other persons as the board deems necessary for services, facilities, studies, or training.

C. The provisions of this Section shall not apply to the superintendent of the Louisiana State Police, sheriffs, and constables.

Acts 2003, No. 388, §1, eff. June 18, 2003; Acts 2004, No. 8, §2, eff. May 6, 2004; Acts 2011, No. 161, §1.



RS 33:2345 - Training

§2345. Training

A. Beginning January 1, 2004, each municipal chief of police who has been either elected or appointed to the position of municipal chief of police shall successfully complete the New Chief Management Course not later than one year after such election or appointment.

B. Beginning January 1, 2015, each municipal chief of police shall be required to complete twelve hours of continuing education as approved by the board within every calendar year.

C. Failure to comply with this Section shall subject the municipal chief of police to forfeit any benefits provided for in R.S. 40:1667.1.

D. The provisions of this Subpart shall be effective and the requirements of this Section imposed only if and when sufficient funds are appropriated by the legislature to fund the institute.

E. The provisions of this Section shall not apply to any municipal chief of police who has continuous service from January 1, 1983.

F. The provisions of Subsection A of this Section shall not apply to any municipal chief of police elected or appointed prior to January 1, 2004.

G.(1) The provisions of Subsections A and B of this Section shall also apply to every nonmunicipal chief of police elected or appointed to the position of chief of police on or after January 1, 2012.

(2) For purposes of this Subsection, "nonmunicipal chief of police" shall include any chief of police of a board, authority, commission, department, office, division, or agency of the state or any of its political subdivisions, except it shall not include the chief of police of a municipal police department.

H. The provisions of this Section shall not apply to the superintendent of the Louisiana State Police, sheriffs, and constables.

Acts 2003, No. 388, §1, eff. June 18, 2003; Acts 2004, No. 8, §1, eff. May 6, 2004; Acts 2011, No. 161, §1; Acts 2014, No. 638, §1.



RS 33:2391 - Applicability

CHAPTER 5. CIVIL SERVICE

PART I. CIVIL SERVICE FOR CITIES OF OVER

100,000 POPULATION

§2391. Applicability

A. This Part shall apply to any city having a population exceeding one hundred thousand according to the latest federal decennial census.

B. This Part shall not apply to positions which are covered by Part II of this Chapter.

C. In the event that the civil service of any city pursuant to this Part is determined by a final judgment of a court of competent jurisdiction to not be subject to this Part, the civil service of the city shall be subject to the jurisdiction of the state civil service system. The provisions of this Subsection shall not apply to any municipality with a population of not less than two hundred fifteen thousand persons and not more than three hundred thousand persons according to the latest federal decennial census.

Acts 2013, No. 362, §1.



RS 33:2392 - Short title

§2392. Short title

This Part shall be known as and may be cited as "the City Civil Service Law."



RS 33:2393 - Definitions

§2393. Definitions

The following words and phrases when used in this Part shall have the following meaning, unless the context clearly requires otherwise:

1. "Allocation" means the official determination of the class to which a position in the classified service belongs.

2. "Appointing authority" means any officer, board, agency, commission, or person having the power to make appointments to positions in the city service.

3. "Appointment" means the designation of a person, by due authority, to become an employee in a position, and his induction into employment in the position.

4. "Class" or "class of positions" means a definitely recognized kind of employment in the classified service, designed to embrace positions that are so nearly alike in the essential character of their duties, responsibilities, and consequent qualification requirements, that they can fairly and equitably be treated alike under like conditions for all personnel purposes.

5. "Classification plan" means all the classes of positions established for the classified service.

6. "Classified service" means all offices and positions of trust or employment in the city service, except those placed in the unclassified service by this Part.

7. "Commission" means the city civil service commission.

8. "Competitive position" means any position in the classified service that is subject to the requirements of this Part relating to appointment on the basis of competitive tests of fitness, and applies to every position in the classified service that is not expressly excepted or included among the positions in the unclassified service.

9. "Demotion" means a change of an employee in the classified service from a position of one class to a position of another class for which a lower maximum rate of pay is prescribed.

10. "Department" means the department of city civil service, including both the commission and the director.

11. "Director" means the city director of personnel.

12. "Division" or "division of the service" or "agency" means a city department or any division or branch thereof, or any agency of the city government, or branch of the city service, or any corporation organized for public purposes, of which fifty per cent. or more of the stock thereof is owned or controlled by the city, all the positions in which are under the same appointing authority.

13. "Eligible" means a person whose name is on a list.

14. "Employee" means a person legally occupying a position.

15. "Employment list" means an original entrance employment list, a promotion employment list, or a reemployment list.

16. "Entrance test" means a test for positions in a particular class, admission to which is not limited to persons employed in the city service.

17. "List" means an employment list, an original entrance employment list, a promotion employment list, or a reemployment list.

18. "Organization unit" means any administrative agency or part thereof that is designated by rule or regulation as a unit for purposes of administration of this law.

19. "Original entrance employment list" means an employment list for a class resulting from tests of fitness open to all applicants who meet the prescribed requirements for admission to the tests, regardless of prior employment in the classified service.

20. "Pay" means salary, wages, fees, allowances, and all other forms of valuable consideration, or the amount of any one or more of them, earned by or paid to any employee by reason of service rendered in any position, but does not include allowances for expenses authorized and incurred as incidents to employment.

21. "Pay plan" means all the scales of rates of pay prescribed under the provisions of this Part for classes of positions in the classified service.

22. "Promotion" means a change of an employee in the classified service from a position of one class to a position of another class for which a higher maximum rate of pay is provided in the pay plan.

23. "Promotion employment list" or "promotion list" means an employment list for a class resulting from tests of fitness limited to applicants who are employees of lower classes in the classified service.

24. "Promotion test" means a test for positions in a particular class, admission to which is limited to employees in the classified service who have held a position in another class.

25. "Public hearing" means a hearing held after public notice of at least five days, at which any person may have a reasonable opportunity to be heard, in accordance with rules and regulations adopted by the commission.

26. "Reemployment list" means an employment list for a class consisting of a list of names of persons who have previously occupied positions allocated to that class, and who have been found to be entitled to certification for reappointment to positions of the class.

27. "Regular employee" means an employee who has been appointed to a position in the classified service in accordance with this Part after completing his working test period.

28. "City service" or "civil service of the city" means all offices and positions of trust or employment of the city, any department, agency, board or commission thereof, or corporation organized for public purposes, of which fifty per cent. or more of the stock is owned or controlled by the city, including persons employed by city or joint federal and city agencies administering city and federal relief and other funds, other than the military and naval service, irrespective of whether the pay for the offices and positions of trust or employment be paid out of the city treasury, either in whole or in part, except those excepted by the provisions of this Part.

29. "Temporary appointment" means an appointment for a limited period of service without acquisition by the appointee of any continuing right to be retained as an employee beyond that period.



RS 33:2394 - Effective date of provisions

§2394. Effective date of provisions

Any system of city civil service under Act 171 of 1940, as amended, which is in force on the effective date of the Revised Statutes, is continued in effect under the provisions of this Part. The rights of any person under Act 171 of 1940, as amended, which exist on the effective date of the Revised Statutes are continued in effect. Every rule, classification plan, allocation, or pay plan under Act 171 of 1940, as amended, which is in force on the effective date of the Revised Statutes is continued in effect until it is amended or repealed by the proper authority under this Part.



RS 33:2395 - Department of city civil service; appropriations; facilities

§2395. Department of city civil service; appropriations; facilities

There is created in the city government a department of city civil service, the administrative head of which shall be the city director of personnel. In the department there shall be a city civil service commission, composed of three members.

Adequate annual appropriations shall be made to enable the department to carry out effectively the provisions of this Part.

The domicile of the department shall be in the city to which it appertains, at which place suitable offices and quarters shall be provided by the governing body of the city. All officers and employees of the city shall allow the department the reasonable use of public buildings under their control, and furnish heat, light and furniture, for any examination, hearing, or investigation authorized by this Part.



RS 33:2396 - City civil service commission

§2396. City civil service commission

A. The city civil service commission shall be composed of three electors of the city in which they serve. No member of the commission shall be a candidate for nomination or election to public office or hold any other public office or position of public employment, the office of notary public or a military or naval office excepted, nor shall any member of the commission be or have been, during the period of six months immediately preceding his appointment, a member of any local, state, or national committee of a political party, or an officer or member of a committee of any factional or political club or organization.

B. One member of the commission shall be appointed by the governing body of the city, and, in a municipality of two hundred fifty thousand or over, two members shall be appointed by the governor. The first three members of the commission shall be appointed within thirty days after this Part takes effect in a city under R.S. 33:2391, Sub-section A.

The term of office of each member shall be six years, except the terms of the first three members. These terms shall be two years, three years, and four years, respectively, to be designated at the discretion of the mayor; at the expiration of these respective terms, the governing body of the city shall appoint the successor of the member appointed by it, and, in a municipality having a population of two hundred fifty thousand or more, the governor shall appoint the successors of the members appointed by him.

Each member of the commission shall serve until his successor has been appointed and qualified. Before entering on his duties, a commissioner shall take the oath of office, which shall include a statement of his belief in and desire to support the principles of the merit system.

A member of a commission in existence on the effective date of the Revised Statutes, under Act 171 of 1940, as amended, shall continue to serve until the expiration of the term for which he was appointed.

Any vacancy occurring in the commission shall be filled for the remainder of the term in the same manner as the preceding commissioner was selected and appointed. Within thirty days after the receipt of notice from any person of the occurrence of a vacancy in the commission or of the expiration of the term of a member of the commission, the governing body of the city or the governor, as the case may be, shall appoint the successor. If the governing body of a city fails to appoint one original commissioner or fails to appoint his successor within the time and in the manner herein provided, the governor shall select and appoint the commissioner in a municipality of two hundred fifty thousand or more.

C. A member of the commission shall be removable only for cause by the mayor upon recommendation of a committee composed of the city attorney and presiding or senior district judge, after being given a copy of charges against him and an opportunity to be heard publicly on such charges. A copy of the charges and a transcript of the record of the hearing shall be filed with the Secretary of State.

D. Members of the commission shall each be paid twenty-five dollars for each day devoted to the work of the commission, but not more than two thousand dollars each in any year. They also shall be entitled to reimbursement for necessary traveling and other expenses.

E. The commission annually shall elect one of its members chairman. It shall maintain its principal office in space provided for it by the proper city officials, shall maintain its records at that principal office, and shall hold its regular meetings there. At least one regular meeting shall be held in each month, except in the months of July and August. Special meetings may be held at times and places specified by call of the chairman or mayor. Notice of the time and place of all meetings shall be given in writing to each member by the director. Meetings of the commission shall be open to the public. Two members shall constitute a quorum for the transaction of business. The director shall act as secretary of the commission, and shall keep adequate records and minutes of its business and official actions. The officer charged by law with the custody of the city buildings shall assign suitable office space to the commission for executing the duties charged to it and to the director.



RS 33:2397 - Duties of the commission

§2397. Duties of the commission

The commission shall:

(1) Represent the public interest in the improvement of personnel administration in the city service.

(2) Advise the mayor and the director on problems concerning personnel administration.

(3) Advise and assist the director in fostering the interest of institutions of learning, and civic, professional, and employee organizations in the improvement of personnel standards in the city service.

(4) Make, either at the direction of the mayor or upon the petition of any citizen for just cause, or upon its own motion, any investigation concerning the administration of personnel in the city service, and review and modify, or set aside, any action by the department which the commission determines to be desirable or necessary in the public interest.

(5) Make and publish annual reports, and such special reports as it considers desirable, to the mayor, regarding personnel administration in the city service and recommendations for improvement therein.

(6) Conduct hearings and pass upon complaints by or against any officer or employee in the classified service for the purpose of demotions, reduction in pay or position, suspension or dismissal of such officer or employee.

(7) Make, alter, amend, and promulgate rules.

(8) Hear and pass upon matters which the director of personnel brings before it for determination, and perform all the duties with reference to the director of personnel that are assigned to the director in relation to all other positions in the classified service.

(9) Perform other duties required by law.



RS 33:2398 - City director of personnel

§2398. City director of personnel

The city director of personnel shall be in the classified service and shall be a person who has had experience in the field of personnel administration and is familiar with its principles and methods, and who is in sympathy with the application of merit principles and scientific methods of public employment. He shall receive an annual salary fixed in accordance with the pay plan adopted under R.S. 33:2406. He shall neither hold nor become a candidate or applicant for any other public office, or position of trust or public employment.

(b) Within thirty days after the first members of the commission have been appointed and qualified, and thereafter within thirty days after a vacancy occurs in the office of director, which cannot be filled from an existing list pursuant to this Section, the commission shall appoint a special examining committee of three persons to examine the qualifications of all persons applying for appointment to the office of director. The members of the committee shall be persons who have knowledge of and are in sympathy with the principles of the merit system in public personnel administration. The members of the committee may, but need not necessarily, be either citizens or residents of Louisiana. Any two members shall constitute a quorum. The committee shall have the same powers and duties with respect to the conduct of the test and establishment of the employment list for the position of director as are vested in or imposed upon the director under the provisions of this Part with respect to other positions in the classified service.

As soon as practicable after its appointment, and in no event more than sixty days thereafter, the examining committee shall hold an adequate competitive test, designed to determine whether applicants possess the necessary qualifications, in accordance with the provisions of this Part, and examine applicants for the position of director, and shall certify to the commission the names of the three persons rated highest in the competitive test and found by the committee to possess the necessary qualifications for the office of director, arranged in descending order, with the name of the person considered best qualified listed first. Persons so certified may, but need not, be either citizens or residents of Louisiana. The commission shall then appoint one of the persons so certified to the office of city director of personnel. No person who has not been examined and certified by an examining committee, as herein provided, shall be appointed to the office of director. Every employment list for director shall expire one year after it is established. The commission shall fix the compensation and shall authorize the payment of actual necessary expenses of members of the examining committee provided for in this Section.

The director shall be in the classified service and shall be subject to removal by the commission only for cause set forth in written charges and after public hearing by the commission, to be held in accordance with rules to be adopted by the commission.

When this Part first takes effect in a city, the first commission may appoint without competitive examination a provisional city director of personnel who shall have all the duties and powers of the director and shall serve until the director is selected as provided above in this Section.



RS 33:2399 - Duties of the director

§2399. Duties of the director

A. The director shall be the executive and administrative head of the department of city civil service and shall direct and supervise all its administrative and technical activities. In addition to the duties imposed upon him elsewhere in this Part, he shall:

(1) Attend all meetings of the commission, act as its secretary, and keep minutes of its proceedings.

(2) Establish and maintain a roster of all employees in the city service, in which shall be set forth, as to each employee, the class title of the position held, the salary or pay, any change in class title, pay or status, and any other necessary data.

(3) Appoint, by and with the consent of the commission, under the provisions of this Part, such employees of the department, and experts and special assistants necessary to carry out the provisions of this Part.

(4) Develop, in cooperation with appointing authorities and others, training and educational programs for employees in the city service.

(5) Investigate, from time to time, the operation and effect of this Part, and of the rules, and report his findings and recommendations to the commission and to the mayor.

(6) Make and publish annual reports regarding the work of the department, and such special reports as he considers desirable, to the commission and to the mayor.

(7) Perform any other acts and functions which he considers necessary or desirable to carry out the purposes of this Part, or which he is directed to perform by the commission.

B. The director may designate an employee of the department to act as his deputy. In case of the absence of the director or his inability from any cause to discharge the powers and duties of his office, the powers and duties shall devolve upon his deputy.

C. The director may select officers or employees in the city service to act as examiners in the preparation and rating of tests. An appointing authority shall excuse any employee in his division from his regular duties for the time required for his work as an examiner. Officers and employees shall not be entitled to extra pay for their service as examiners, but shall be entitled to reimbursement for necessary traveling and other expenses.

D. The director may, for the purpose of assisting in the examination of candidates for positions of high responsibility and positions requiring unusual qualities or qualifications, retain the services of persons from within or without the state who, because of their experience or for other reason, have special acquaintance with the qualities or qualifications requisite for such positions.



RS 33:2400 - Rules

§2400. Rules

The director shall recommend to the commission rules necessary or desirable for carrying out the provisions of this Part, and may, from time to time, recommend amendments or additions thereto. When such rules or amendments are recommended by the director, the commission shall hold public hearing thereon, and may approve, alter, amend, or reject the recommendations of the director wholly or in part or modify them and approve them as so modified. The first rules hereunder shall be recommended by the director within six months after his appointment. The commission may propose and adopt new rules or amendments or additions to the rules on its own initiative.

Rules adopted under this Section shall have the force and effect of law. Among other things, the rules shall provide for the method of administering the classification plan and the pay plan; the establishment, maintenance, consolidation, and cancellation of lists; the application of service ratings; the hours of work, attendance regulation, vacations, and leaves of absence for employees in the classified service; and the order and manner in which lay-offs shall be effected. Such rules may include any provisions relating to city employment which are necessary or appropriate to give effect to the provisions and purposes of this Part.

The powers herein conferred upon the director shall be subject to the provisions of this Part, and the pertinent provisions of the legislative charter of the city, and of the rules adopted hereunder, and may be exercised by regulation or by order as the director sees fit. His powers and duties shall not be limited or restricted by the authorization to adopt rules, except to the extent that rules are adopted hereunder.



RS 33:2401 - Unclassified and classified service

§2401. Unclassified and classified service

A. The unclassified service shall include the following positions:

(1) The mayor and other members of the governing body of the city; all officers of the city elected by popular vote; and all persons appointed to vacancies occurring in such elective offices.

(2) All heads of principal executive departments of the city, including the members of the civil service commissions.

(3) Members of the advisory boards and committees appointed by the mayor of the city who serve without pay.

(4) Members of boards, authorities, or commissions appointed by the governing body of the city.

(5) Repealed by Acts 1982, No. 865, §9.

(6) One principal assistant or deputy and one private secretary for:

(a) the mayor

(b) the members of the governing body of the city

(c) each board or head of a department, except the civil service commission.

(7) Persons retained or employed by the director for the purpose of conducting or assisting in the conduct of examinations under R.S. 33:2399, Subsection D.

(8) Officers, secretaries, and employees of the offices of (a) the mayor, (b) the city attorney, and (c) the Board of Liquidation of the City Debt.

(9) One Louisiana attorney serving as legal counsel to each appointing authority.

B. The classified service shall comprise all other positions now existing or hereafter created in the city service.



RS 33:2402 - Classification plan

§2402. Classification plan

The director, as soon as practicable after this Part takes effect in the city, shall cause to be prepared a classification plan which shall consist of classes, designated by standard titles, designed to provide for all positions in the classified service. He shall from time to time review the duties and responsibilities of the positions in the classified service and may add, combine, divide, or abolish classes, or revise the titles of existing classes. The classification plan so provided and any changes therein shall become effective when adopted hereunder as rules or amendments to rules. The director, subject to the rules, shall provide, and may amend from time to time, a written definition for each class, describing the nature of the duties and responsibilities characteristic of positions properly pertaining to the class, with illustrative examples where desirable, and setting forth the minimum qualifications requisite for entrance to positions of the class, together with the principal and natural lines of promotion. The definitions shall be descriptive only, and not restrictive. They shall be construed merely as defining the several classes, and not as prescribing what the duties or qualification requirements of any position shall be, or as limiting the right of any employee to compete for promotion.



RS 33:2403 - Allocation of positions to classes

§2403. Allocation of positions to classes

The director, as soon as practicable after the adoption of a classification plan and, after consultation with the appointing authorities concerned, shall allocate each position in the classified service to its appropriate class, and thereafter shall allocate each new position in the service to its appropriate class, and may reallocate positions from class to class. In making the allocations he shall provide for uniform application of the classification plan to positions under different appointing authorities. Whenever the duties of a position are so changed that the position in effect becomes one of a different class from that to which it is allocated, the change shall operate to abolish the position and to create a new position of the different class. Any employee affected by the allocation or reallocation of the position occupied by him at any time shall, upon his request, be given a reasonable opportunity to be heard thereon.



RS 33:2404 - Use of class titles

§2404. Use of class titles

The title of each class shall be the official title of every position allocated to the class, for all purposes having to do with the position as such, and shall be used to the exclusion of all others on all payrolls, budget estimates, and official records and reports pertaining to the position. However, any abbreviation or code symbol approved by the director may be used to designate a position of a class, and any other title satisfactory to the appointing authority may be used in official correspondence and in any other connection not having to do with the personnel processes covered by this Part. No employee shall be appointed, employed, or paid under any title other than that of the class to which the position occupied by him is allocated.



RS 33:2405 - Status of incumbent of position when allocated

§2405. Status of incumbent of position when allocated

When any position is first allocated hereunder, or is reallocated to a different class to correct an error in its previous allocation, the employee in the position may continue to serve therein, with the status and all the rights and privileges he would have had under this Part if he had been originally appointed by competitive examination and certification hereunder to a position of the class to which the position has been allocated or reallocated, but the employee may be transferred or promoted without further tests of fitness or certification, to any position of the class to which the position previously was allocated while held by him, or his name may be placed on the reemployment list for the class.



RS 33:2406 - Pay plan

§2406. Pay plan

The director, after consultation with the appointing authorities concerned and resort to other measures of investigation and research which he deems desirable, shall cause to be prepared and submit to the commission for approval a pay plan for the classified service, comprising a scale of rates for each class. Each scale of rates shall be determined with due regard to the scales of rates for other classes, and to the relative difficulty and responsibility of the characteristic duties of positions of the class, the minimum qualifications requisite therefor, the prevailing rates of pay for similar employments outside the service, economic considerations, and any other factors that may properly be considered to have a bearing upon the fairness or adequacy of the rates of the pay plan. He shall also, from time to time, recommend changes in the pay plan rendered desirable by changes in classes, economic conditions, or other factors. The pay plan and change therein shall become effective for budget purposes when approved by the mayor with the consent of the governing body of the city, and shall be given effect to the extent expressly approved by the governing body or impliedly so approved by the making of appropriations based on estimates and recommendations of the mayor in terms of the rates of such plan.

The scale of rates for any class shall consist of a minimum rate, a maximum rate, and such intermediate rates as may appear to be necessary or equitable. Original appointment to any position of a class shall be at the minimum rate for the class, except that in unusual cases where economic or employment conditions warrant, the director may, with the approval of the commission, upon recommendation of the appointing authority, authorize appointment at a higher rate within the scale of rates for that position. When an employee is promoted, his pay shall be fixed at the minimum rate for the new class or shall remain at his last rate in his former position, whichever is the higher. When a regular employee is demoted, his pay shall be fixed at the maximum rate for the new class or shall remain at his last rate in his former position, whichever is lower. If a former employee is reinstated or reemployed in a position, his pay shall be fixed at the same rate as his last rate in his former position, if the former rate is within the scale for the class of the new position, and, if not, at the rate within the scale of the new position which is nearest his former rate. The rate of pay of any employee may be decreased under the conditions and subject to the procedural requirements hereinafter prescribed in this Part. The pay of all positions in the classified service shall be determined with reference to the pay plan in effect and in accordance with the provisions of this Part regardless of any provisions of law or appropriation for any different salary rate or mode of payment for any position. No employee in such service shall be paid any compensation for service as such except in accordance with the rate fixed under the provisions of this Part, and the rules adopted under its provisions. The rules shall provide for the procedures in making increases in pay within a range. The rules may provide for the payment of employees temporarily employed to meet special and unusual situations or for particular projects on completion of which their services will not be needed further, at rates not exceeding the prevailing rates or not more than fifty per cent higher than those provided for continuous employment under the maximum rates of such pay plan.

At the time of taking effect of a pay plan prescribed as herein provided, or any amendment thereto establishing or changing the scale of rates for any class, or any reallocation of a position under the provisions of this Part, the rates of employees in the positions of any class for which a scale of rates is so established, changed, or reallocated, shall be adjusted, within the limits of appropriations provided, as follows:

(1) The rate of any employee who is paid at less than the minimum rate of the scale prescribed for his class shall forthwith be increased to such rate.

(2) The rate of any employee who is paid at any one of the specified rates of the scale prescribed for his class shall not be changed by reason of the new scale.

(3) The rate of any employee who is paid at a rate between the minimum rate and the maximum rate of the scale prescribed for his class, but not corresponding with any specified rate of such scale, shall not be changed.

(4) The rate of any employee who is paid at a rate in excess of the maximum rate of the scale prescribed for his class shall not be changed, nor, except in disciplinary cases, may the rate be changed so long as the employee remains in a position in that class or in a position of a similar class to which he may be transferred.

The rates of pay prescribed in the pay plan provided under the requirements of this Part shall be deemed to be the rates prescribed for full-time employment for the regularly established working hours, in any period for which payment is to be made, subject to provisions made under any provision of law for holidays and leave of absence with pay. When part-time service in any position is authorized or rendered, involving less than the regularly established number of hours of service in any period, the actual compensation to be paid shall be determined by the relation that the actual number of hours of service authorized and rendered bears to the number of hours of service involved in full-time employment. It shall be permissible to pay equivalent compensation on any other time basis than that expressed in the pay plan, when the interests of the service so require, but the rate of pay for the time unit employed shall be in the same ratio to the rate prescribed under the pay plan as the ratio of such time to the number of such units involved in full-time employment under the unit on which the prescribed rate of the pay plan is based, except as otherwise expressly provided herein. In any case in which any allowance is provided in addition to cash salary, such as meals, lodging, living quarters, laundry, and the like, including maintenance provided for others on behalf of the employee, but not including reimbursement of actual and necessary expenses authorized and incurred as incidents to the employment, all such allowances shall be treated as compensation in kind, involving part payment of the amount payable under the rate prescribed, and shall be deducted from the money amount payable to the extent of their cash value, as appraised by the director. Wherever part of the compensation or pay of any position is paid from a different appropriation, fund, or account, from that from which any other part of such compensation is paid, or is derived from any agency, outside the service of the city, all such part payments shall be deducted from the amount payable for any period under the rate prescribed, to determine the actual cash payment due the employee in such position for such period, so that the total compensation or pay received from all sources shall not exceed the amount payable under the rate prescribed. In any case in which the compensation or pay received from outside sources exceeds the amount payable under the rate prescribed under the provisions of this Part the employee concerned shall pay the excess into the city treasury to the credit of the general fund. No payment or allowance shall be made to any employee in respect of any service rendered by him for the city either in the discharge of his ordinary duties, or in the performance of other duties imposed upon him or which he may undertake to perform, that will have the effect of causing his total compensation or pay for any period to exceed the amount authorized hereunder, as determined by the rate prescribed, except when expressly authorized under any provisions made by due authority for payment for overtime work in excess of the hours required for full-time employment.



RS 33:2407 - Methods of filling vacancies in the classified service

§2407. Methods of filling vacancies in the classified service

Vacancies in positions in the classified service may be filled by demotion, transfer, reinstatement, reemployment, promotion, original appointment, or temporary appointment.

Preference shall be given to the methods named in the order in which they are named in this section, under the conditions and subject to the restrictions and limitations set forth in the rules.

A vacancy shall be considered filled under any of the methods specified, and employment thereunder effective, as of the date on which the employee enters on the duties of the position.



RS 33:2408 - Transfer

§2408. Transfer

An employee may be transferred from any position in the classified service to any other position of the same class, or of any other class for which no additional or different qualifications are prescribed for original entrance, on recommendation of the appointing authority and approval of such transfer by the director, but no employee shall be transferred from a position in one organization unit to a position in another organization unit without the consent of the appointing authorities of both units concerned, except as otherwise specifically provided in this Part. The director shall continuously and actively interest himself in the possibilities for providing for improvement and economy in the service by means of transfers to effect adjustment of unsatisfactory conditions of employment and to meet variations in the work requirements of different organization units.

No employee shall be transferred from a position in one class to a position in another class of a higher rank or for which there are substantially dissimilar requirements for appointment unless he is appointed to the latter position after certification of his name from a list. Any change of any employee from a position in one class to a position in a class of a lower rank shall be considered a demotion and shall be made only in accordance with the procedure prescribed by R.S. 33:2423. An employee thus demoted may appeal to the commission under R.S. 33:2424.



RS 33:2409 - Reinstatement and reemployment

§2409. Reinstatement and reemployment

A. The director shall, subject to the rules, establish and maintain reemployment lists, which shall contain the names of persons who have been regular employees and who were separated from their positions for reasons other than fault or delinquency on their part. The order in which names are placed on reemployment lists shall be established by the rules.

B. A regular employee who has been promoted to a position of a higher class and who is removed from the higher class of position before acquiring full civil service status therein, unless he is removed for disciplinary reasons of a nature to justify dismissal of a regular employee, shall be reinstated in his former position subject to the following:

(1)(a) A regular employee who has been promoted from a position in one organization unit to a position of a higher class in another organization unit and who has been removed during his working test period, or while serving provisionally or on a conditional basis, following such promotion shall be reinstated in his former position in the organization unit from which he was promoted if a vacancy exists therein or shall be reinstated in any other position in which there is a vacancy in the same class in the organization unit from which he was promoted, provided he possesses the qualifications necessary, to be determined by the director, to perform the duties of such position. If reinstated, as herein authorized or required, the employee shall not be required to serve a new working test period. If the employee cannot be reinstated as herein authorized, the director shall, upon the employee's request, to be made by him within a period of two years from removal, place his name on a preferred reemployment list for the class of position from which he was promoted.

(b) The appointing authority of the organization unit, during the time the employee's name remains on the preferred reemployment list, shall not fill any vacancy in the class in which the employee has reinstatement rights, without first offering appointment to, and appointing if he possesses the necessary qualifications and accepts, the employee who has reinstatement rights in the organization unit. If reinstatement cannot be effected as herein authorized, the name of the employee shall also, upon his request to be made within a period of two years from removal, be placed upon a reemployment list for certification to any other organization unit for the class of position from which he was promoted.

(2) Whenever a regular employee has been promoted within an organization unit to a position of a higher class in the same organization unit he shall be granted promotional leave of absence from the position he occupied when promoted until he acquires full civil service status in the position to which he has been promoted, and until he acquires such status the appointing authority may fill his position only in accordance with R.S. 33:2419 relating to conditional and temporary appointments. Should the employee be required to vacate the position to which he has been promoted he shall be reinstated in his former position, or in the alternative, at the discretion of the appointing authority, shall be reinstated in any other position in the organization unit in the same class as his former position in which there is a vacancy.

C. Any person who has resigned from a competitive position, and has requested reinstatement to the position formerly occupied by him, may, upon the request of the appointing authority and with the prior approval of the director, based upon the record of the employee for satisfactory service, be reinstated to the position within a period of two years from the date of separation if a vacancy exists therein. The rules may permit the reinstatement of an employee more than two years after his resignation, where such employee has resigned to enter public service in another jurisdiction, or has resigned to accept an unclassified position in the city service. If reinstatement cannot be effected as herein authorized, the name of the employee, upon his request to be made within a period of two years from date of separation, shall be placed on a reemployment list for a class of position he previously occupied.

D. When a position is temporarily vacated because the incumbent is on authorized leave of absence without pay and the appointing authority desires to fill the position for the duration of the leave of absence, he must do so on a conditional basis by demotion, transfer or from an employment list if a list exists from which certification can be made, subject to the provisions of R.S. 33:2419.

E.(1) Whenever a position held by a regular employee is abolished, the employee shall be reinstated in any position in the same class in the same organization unit in which a vacancy exists provided he possesses the qualifications, to be determined by the director, to perform the duties of the position.

(2) If he cannot be reinstated as herein authorized, the director shall, upon the employee's request to be made within a period of two years from the time his position was abolished, place his name on a preferred reemployment list for the class of the abolished position. The appointing authority of the organization unit, during the time the employee's name remains on the reemployment list, shall not fill any vacancy in the class in which the employee has reinstatement rights, without first offering appointment to, and appointing, if he possesses the necessary qualifications and accepts, the employee who has reinstatement rights in the organization unit.

(3) If reinstatement cannot be effected as herein authorized, the name of the employee shall also, upon his request to be made within a period of two years from the date the position he occupied was abolished, be placed on a reemployment list for the class of position he occupied for certification to any other department.

F. The rules may contain other provisions relating to reinstatement, reemployment, and leaves of absence, not inconsistent with this Part, which are necessary to give effect to the provisions and purposes of this Part.

G. Nothing in this Section shall limit or otherwise restrict the commission from adopting or amending, after public hearing, rules which accord to city employees on authorized military leaves, greater rights of reinstatement, reemployment, or leaves of absence than are herein conferred.



RS 33:2410 - Establishment of promotion lists and employment lists

§2410. Establishment of promotion lists and employment lists

The director shall, subject to the rules, establish and maintain promotion lists and employment lists for the various classes of positions in the classified service which are necessary or desirable to meet the needs of the service. On each promotion list and employment list, the eligibles shall be ranked in the order of their ratings earned in the test given for the purpose of establishing the list, subject, however, to subsequent revision by the director in accordance with R.S. 33:2418.

The director shall, subject to the rules, determine at the time any promotion list or employment list is established, the period during which the list shall remain in force, which shall be not less than six months nor more than three years. The director may extend the period by order made before the expiration of the list, but no list shall be extended to a time more than three years from the original establishment thereof, and a statement of the reasons for any extension shall be entered in the records of the department. The director may consolidate or cancel promotion lists and employment lists as the needs of the service require and as authorized by the rules. Unless otherwise provided in the rules a promotion list or employment list which has been in force for six months or more shall be deemed cancelled upon the establishment of a new promotion list or employment list, for the same class of positions.



RS 33:2411 - Nature of tests; eligibility for tests; adaptation for candidates with disabilities

§2411. Nature of tests; eligibility for tests; adaptation for candidates with disabilities

A. Tests of fitness for original entrance and for promotion shall be competitive, and open to all citizens who, if over eighteen years of age, are qualified voters of the city and who meet the prerequisites established for admission to the tests as specified in the rules or in the public notices of the tests. The prerequisites may relate to age, sex, residence, health, habits, physical characteristics, experience, moral character, training, education, and other qualifications, and, in the case of promotion tests, to service in positions of classes for which lower maximum pay is prescribed involving experience tending to qualify for positions of the classes sought. Whenever, after diligent effort, it has been found impracticable to obtain a sufficient number of eligibles who are citizens and, if over eighteen years of age, are qualified voters of the city, for positions of any class, persons otherwise qualified who are not citizens may be admitted to the tests and may become eligible for appointment and be appointed to such positions subject to all other provisions of this Part. The tests for positions of each class shall be practical in their character and, so far as possible, shall relate to those matters which will fairly test the relative capacity and fitness of the candidates to discharge the duties of characteristic positions of the class to which they seek to be appointed with due reference also to ability to develop in such ways as to merit advancement to positions of higher classes. The tests may include written or oral questions, trials in the performance of work characteristic of the class, inquiries into facts relating to education or experience or accomplishments, and investigations of the records and success attained and of personal characteristics, or any combination of these and other elements duly related to the purposes of the tests. Promotion tests shall be based on the same standards of required qualifications as original entrance tests for the same classes, and the same degrees of excellence in the tests shall be required for eligibility. No question shall be so framed as to elicit information concerning the political, factional, or religious opinions or affiliations of an applicant.

B. Unless such skills are a bona fide occupational qualification of the position for which application is made, testing procedures shall be adapted for administration to candidates with disabilities that impair sensory, manual, or speaking skills. Public notice shall be given of the availability of these testing procedures.

Amended by Acts 1978, No. 213, §1; Acts 2014, No. 811, §17, eff. June 23, 2014.



RS 33:2412 - Admission to tests

§2412. Admission to tests

The director shall, subject to the rules, determine the qualifications for admission to any test. Subject to limitations as to age and other requirements and qualifications fixed by the rules in the interests of the service, admission to tests shall be open to all persons who possess the required qualifications and may be lawfully appointed to a position in the class for which a list is to be established. The director, subject to the rules, may reject the application of any person for admission to tests of fitness or refuse to test any applicant, or may cancel the eligibility of any eligible on any employment list, who is found to lack any of the qualifications prescribed as requirements for admission to the tests for the class for which he has applied, or who is physically unfit to perform effectively the duties of a position of the class, or who is addicted to the habitual use of drugs or intoxicating liquors to excess, or who has been adjudged guilty of a crime involving moral turpitude or infamous or notoriously disgraceful conduct, or who has been dismissed from the public service for delinquency or misconduct, or who has made a false statement of any material fact or has practiced or attempted to practice deception or fraud in his application or in his tests or otherwise in securing eligibility for appointment or attempting so to do. Any such facts shall also be considered cause for removal of any employee.

The director shall reject any application filed after the time fixed for closing receipt of applications as announced in the public notice of the tests, or after a specified number of applications, announced in the public notice of the tests, has been received.

The provisions and requirements of this Section and R.S. 33:2407, 33:2410, 33:2411, and 33:2413 as to methods of filling vacancies, establishment of promotional lists and employment lists, eligibility and original entrance competitive tests and admission to tests may be waived or dispensed with by the commission in its discretion in whole or in part in case of original appointment for unskilled labor, including custodial workers, attendants, street cleaners, garbage workers, janitors, food service workers, porters, and other unskilled workers. Such laborers and workers may be selected and appointed by the appointing authority under such conditions and in accordance with such rules and regulations as the commission may from time to time adopt. Any public employees described in this paragraph, when once duly appointed by the appointing authority in accordance with the rules adopted by the commission, shall be regular employees in the classified service.



RS 33:2412.1 - Repealed by Acts 1987, No. 737, 2.

§2412.1. Repealed by Acts 1987, No. 737, §2.



RS 33:2413 - Simplified form of tests

§2413. Simplified form of tests

In every instance where this Part requires that a position be filled by competitive examination, the examination or tests which are given shall be truly competitive in character. No provision to fill the position by a non-competitive examination shall be deemed to be in effect under the provisions of this Part. But the director, subject to the rules, may provide for simplified types of competitive tests, and of procedures for rating their results, and for establishment of employment lists and certification there under his supervision, by designated representatives on the staffs of local establishments or otherwise, in the cases of any classes for which such action seems desirable.



RS 33:2414 - Public notice of tests

§2414. Public notice of tests

The director shall give public notice of each entrance test at least two weeks in advance of the test by posting a notice thereof on the bulletin board maintained in or near the office of the department and by publishing a brief abstract of the notice in the official journal of the city. He shall give public notice of each promotion test at least two weeks in advance of the test by posting a notice thereof on such bulletin board and in such other manner as he considers appropriate to furnish information thereof to employees who are eligible for admission to the test.

Each official notice of a test shall state the duties and pay of positions in the class for which the test is to be held, the qualifications required therefor, the time, place and manner of making application for admission to the test, the estimated number of vacancies to be filled, and any other information which the director considers pertinent and useful.

The director may also advertise tests in professional and trade publications, post notices thereof in schools and colleges, and employ any other methods of publicizing tests which he considers appropriate. He may publish a periodic bulletin containing information about all tests to be sent to subscribers at a price approximately the cost of the publication.



RS 33:2415 - Results of tests

§2415. Results of tests

The rating of each test shall be completed and the resulting list established not later than ninety days after the date on which the test was held, unless the time is extended by the director for reasons which he shall record in the official records of the department. Each person competing in any test shall be given written notice of his final earned rating and of his relative standing on the list, or of his failure to attain a place on the list. Each person competing in a test shall, in accordance with regulations adopted by the commission, be entitled to inspect his ratings and test papers. A manifest error in rating a test shall be corrected if called to the attention of the director within one month after the establishment of the list, but such correction shall not invalidate any appointment previously made from such a list. From the results of the tests for any class, the director shall cause to be prepared an employment list for the class, with the names of those persons who have met the minimum requirements imposed for each test and who have received at least the average rating required for eligibility, placed thereon in the order of such average ratings, from the highest to the lowest. Separate lists shall be established of eligibles resulting from tests for original entrance and those from tests for promotion.



RS 33:2416 - Certification and appointment

§2416. Certification and appointment

A. Whenever an appointing authority proposes to fill a vacancy in the classified service, except by demotion, transfer, or reinstatement, he shall submit to the director a statement showing the position to be filled, the class and duties thereof, and he may also specify the necessary and desirable qualifications of the person to be appointed thereto, and shall request the director to certify the names of persons eligible for appointment to such position. The director shall, subject to the rules, thereupon certify to the appointing authority the names of three eligibles for such position of the class of the vacant position, and if more than one vacancy is to be filled the name of one additional eligible for each additional vacancy; preferences in certifications shall be given to eligibles who are residents and, if over twenty-one years of age, are qualified voters of the city, but in any case where there are not enough eligibles who are such residents, other eligibles who are non-residents of the city may be certified. The eligibles certified shall be, except as above provided, the highest ranking eligibles willing to accept employment, ranked in the following order: first, all the eligibles on the appropriate reemployment list, if any; secondly, those on a promotion list, if any; lastly, those on an employment list. All the names of any one of such lists shall be exhausted before any names are certified from another list, but the names certified may be taken from two or more lists, if necessary to make a certification of three eligibles. Names shall be certified from each list in the order of their rank on that list. Within ten days after such names are certified, the appointing authority shall appoint one of those whose names are certified to each vacancy which he is to fill. In each case of acceptance of an appointment, such appointment shall become effective as of the date on which the appointee enters upon duty.

If the appropriate lists do not contain the names of a sufficient number of eligibles willing to accept appointment to make possible the certification of three eligible persons, the names of all persons on such lists who are willing to accept appointment shall be certified, even if there should then be less than three persons available.

The names of persons who have been considered for appointment three times and have not been offered appointment or who have expressed unwillingness to accept appointment may, in the discretion of the director, be removed from the list.

B. Anything in this Part to the contrary, preference shall be given to all persons honorably discharged or discharged under honorable conditions from the armed forces of the United States, and the widows of such persons. Age limits, in so far as such persons are concerned, shall be waived, except as to persons who have reached a retirement age. Proof of eligibility for the preference provided for shall be furnished the commission or the proper representative of the commission, by submission by the person claiming preference of the discharge granted to the veteran by or through whom preference is claimed, or a properly certified copy of such discharge, and, in the case of a disabled veteran, additionally of a certificate from the Veterans Administration of the United States, showing service-connected disability to exist.

In the case of entrance tests or examinations, all persons who have served during time of war and have been honorably discharged or discharged under honorable conditions from the armed forces of the United States, and the widows of such persons, provided they were living with their husbands at the time of the death of their husbands and have not since remarried, who have met the minimum requirements imposed for each test and who have received at least the average rating required for eligibility, shall have added to their earned gradings an additional five points. All persons who have served during time of war and have been honorably discharged or discharged under honorable conditions from the armed forces of the United States, who are suffering service-connected disability, or the wives of such persons who are living with their husbands, provided such husbands are not employees of the city and have waived in favor of their wives the preference herein granted, shall have added to their earned gradings an additional ten points; and all persons described in this Sub-section, who become eligible for certification, shall be placed on the eligible lists and be eligible for appointment in the order and on the basis of the percentage attained by them in examinations or tests, after such credit of five or ten points, as the case may be, has been added. All ties shall be decided in favor of the persons covered by this Sub-section. In the case of promotion tests or examinations, a credit of only three points shall be allowed the persons covered by this Sub-section. Physical requirements shall be waived in the case of any person covered by this Sub-section where it is shown by proper evidence that his disability will not interfere with the performance of the duties of the position to which he is to be appointed.



RS 33:2417 - Working tests

§2417. Working tests

Every person appointed to a position in the classified service after certification of his name from an original entrance employment list or a promotion list shall be tested by a working test while occupying the position. The period of the working test shall commence immediately upon appointment and shall continue for the time, not less than six months nor more than one year, established by the director subject to the rules. At the times during the working test period and in the manner which the director requires, the appointing authority shall report to the director his observation of the employee's work, and his judgment as to the employee's willingness and ability to perform his duties satisfactorily, and as to his habits and dependability. At any time during his working test period, after the first two months thereof, the appointing authority may remove an employee if, in the opinion of the appointing authority, the working test indicates that (1) the employee is unable or unwilling to perform his duties satisfactorily or (2) his habits and dependability do not merit his continuance in the service. Upon the removal, the appointing authority shall forthwith report to the director and to the employee removed his action and the reason therefor. No more than three employees shall be removed successively from the same position during their working test periods without the approval of the director. The appointing authority may remove an employee within the first two months of his working test period only with the approval of the director. The director may remove an employee during his working test period if he finds, after giving him notice and an opportunity to be heard, that the employee was appointed as a result of fraud or error.

Ten days prior to the expiration of an employee's working test period, the appointing authority shall notify the director in writing whether the services of the employee have been satisfactory and whether he will continue the employee in his position. A copy of the notice shall be given to the employee ten days prior to the expiration of his working test period. Upon approval by the director of a favorable report, the appointment of the employee shall be complete at the expiration of the working test period. Failure by an appointing authority to give the ten days' notice to the director and a copy thereof to the employee shall have the same force and effect as a satisfactory report.

If any employee is removed from his position during or at the end of his working test period, and the director determines that he is suitable for appointment to another position, his name may be restored to the list from which it was certified. If the employee was a regular employee in another position in the classified service immediately prior to his appointment, his name may be placed on the reemployment list for the class of the position in which he was a regular employee.



RS 33:2418 - Service standards and ratings

§2418. Service standards and ratings

The director shall, in cooperation with appointing authorities, provide and recommend to the commission for approval, a system of standards of performance in positions throughout the classified service, and methods of rating the service of the individual employees. Such a system when adopted by the commission shall be incorporated, in its essentials, by amendment in the rules, and shall be placed in effect by the director. The standards of performance to be recommended as the bases of service ratings shall have reference to the quality and quantity of work done, the manner in which the service is rendered, the conduct of employees and their faithfulness to their duties, and such other characteristics as, in the opinion of the director, will measure the value of employees to the service. The system shall provide for the manner and extent of use of the service ratings as a factor:

(1) In making pay adjustments upward or downward within the limits of the scales of pay for the various classes of positions, and shall set forth the standards to be used in determining whether the services of any officer or employee are such as to warrant an increase in pay, no change in pay, a decrease in pay, or demotion.

(2) In ascertaining whether the value of individual officers and employees, from the view of the city as an employer, is increasing or decreasing.

(3) In providing means by which individual officers and employees may be made acquainted with their good points and their shortcomings as viewed by their superiors.

(4) In determining what officers and employees are to be considered for promotion in higher positions.

(5) In measuring the efficacy of the recruiting procedures used in filling city positions.

(6) In discovering officers and employees whose conduct and performance are such that they should be promoted, demoted, transferred, or removed and providing for the action so indicated.

(7) For such other purposes helpful in the administration of this Part and the rules.

The rules shall provide a "meritorious" rating standard which any employee must meet or exceed to qualify for increase in pay at normally frequent intervals or promotion and a "satisfactory" rating standard on falling below which an employee shall be subject to action for decrease in pay, demotion, or removal.

When a service rating system has been adopted by the commission as provided, the director shall provide for the necessary forms, procedures, and records. He shall see to the designation of appropriate rating officers and instruct them in their duties. He may investigate the accuracy of reports of ratings under the system adopted, and may adjust the ratings to conform to the facts as ascertained. He shall provide for uniformity, fairness, and equity in the application of the standards by different rating officers. The director shall evaluate the ratings of employees in accordance with the procedures established in such ways as to provide clear records expressing, as fairly as possible, the relative value of the service of each employee to the city in a position of the class to which his position is allocated and shall maintain systematic records of the ratings for all positions, under the standards and methods prescribed. Each employee shall be notified of his service ratings from period to period with a view of his being afforded opportunity for correcting his obvious weaknesses. The reports and records of the ratings of each employee may be inspected by him or his duly authorized representative, by his appointing authority, and, in the discretion of the director, by any other appointing authority who is considering a transfer of the employee to his own jurisdiction. The ratings, reports, and records shall not be open to inspection of any other person outside the department of city civil service.



RS 33:2419 - Conditional and temporary appointments

§2419. Conditional and temporary appointments

A. When a position is temporarily vacated because the incumbent is on authorized leave of absence without pay and the appointing authority desires to fill the position for the duration of the leave he must do so by making a conditional appointment of a person by demotion or transfer or from an employment list if a list exists for the class of the position. If the position is not filled by demotion or transfer and there is no employment list on which there is an eligible available and willing to accept the conditional appointment, the appointing authority, with the prior approval of the director may make a provisional appointment of any person whom he deems qualified to fill the position. If an employee is appointed to fill the position of a classified employee on leave of absence, he shall vacate the position when the employee on leave of absence returns. If the employee was appointed on a conditional basis by demotion or transfer he shall be reinstated in his former position when the employee on leave of absence returns. If the employee was appointed on a conditional basis through certification from an employment list he shall retain all rights he may have acquired by virtue of his service under the conditional appointment including, if he has completed his working test period, the right to have his name placed on a reemployment list, or if he has not completed his working test period the right to have his name replaced on the employment list from which his name was certified for conditional appointment if the list exists. He shall also be subject to all other provisions of this Part not inconsistent with this paragraph.

B. Temporary appointments to positions in the classified service may be made for short periods without compliance with the provisions of this Part requiring certification, as follows:

(1)(a) Provisional appointments. When a vacancy is to be filled in a position of a class for which there are no eligibles available for certification, the appointing authority, with the prior approval of the director, may make a provisional appointment of any person whom he deems qualified. Such provisional appointment shall terminate upon the regular filling of the vacancy in any manner authorized under this Part and, in any event, within fifteen working days after a certification from which appointment can be required. A provisional appointment shall never continue for a period in excess of one year unless it is extended by the commission upon the director's certification that eligibles are not available and that it is not possible or practicable to provide such eligibles.

(b) Notwithstanding any other provision of law to the contrary, a classified employee of the New Orleans Police Department who has been temporarily appointed to a provisional appointment shall not be eligible for any additional benefits which are to accrue based upon the promotion, or increase in compensation.

(2) Transient appointments. Whenever the services of an extra or substitute employee are needed in any position in the classified services for a period of less than three months, the appointing authority, with the prior approval of the director, may make a transient appointment of any person that he deems qualified, to serve for the period required. This appointment, with the prior approval of the director may be extended for a further period if required, but no person shall serve under a transient appointment from the same appointing authority for an aggregate period of more than three months in any continuous twelve month period.

(3) Emergency appointments. Where an emergency exists requiring that a position be filled before appointment can be made under any other provision of this Part, an emergency appointment may be made of any available person to serve until the position involved can otherwise be filled under the provisions of this Part. No emergency appointment shall continue for more than ten days in any case, or be renewed for any further period beyond that limit. The authority for any emergency appointment is conditioned on a prompt report thereof to the director, at the time the appointment is made.

(4) Repealed by Acts 1980, No. 711, §1, eff. July 24, 1980.

Amended by Acts 1980, No. 711, §1, eff. July 24, 1980; Acts 2013, No. 126, §1.



RS 33:2420 - Hours of work, holidays, attendance, and leave

§2420. Hours of work, holidays, attendance, and leave

The rules shall provide for the hours of work, vacations, holidays, attendance regulations, and leaves of absence in the various classes of positions in the classified service. They shall contain provisions for annual, sick, and special leaves of absence with or without pay or with reduced pay, and may allow special extended leaves for employees disabled through injury or illness arising out of their employment, and the accumulation of annual and sick leaves. They shall contain provisions for leaves of absence for women for a reasonable time prior to and after childbirth. When an employee is transferred by mutual consent, or by virtue of a promotion, from a position under one organization unit to a position under another, the value of any unused annual leave earned by him shall be computed and payment for it shall be made by the organization unit under whose employment the annual leave was earned to the organization unit to which the employee is transferred. The organization unit to which the employee is transferred shall credit the employee with the number of days annual leave for which it has received payment.

Funds transferred by one organization unit to another organization unit in payment of accumulated annual leave shall be available to the receiving organization unit for payroll purposes over and above any funds appropriated to the organization unit. The rules shall contain provisions relating to the payment to an employee of accrued annual leave when an employee's services with the city are terminated under conditions which make, in accordance with the rules, the employee eligible for payment of accrued annual leave. When an employee is transferred from a position under one appointing authority to a position under another, his accumulated unused sick leave shall be transferred with him.



RS 33:2421 - Verification of claims for payment

§2421. Verification of claims for payment

No fiscal officer shall draw, sign, or issue, or shall authorize the drawing, signing, or issuing of any order or warrant on the treasurer or other disbursing officer for the payment of, nor shall any officer or employee pay, any compensation to any employee in the service, unless a payroll or account for the compensation, containing the name, title, period for which payment is proposed, rate of pay, and amount of payment proposed, is first presented to the fiscal officer authorized to verify claims and approve them for payment and is examined and verified by him or under his authority. The examination and verification shall be for the purpose of establishing the facts that each person named on each payroll or account has been lawfully appointed to a duly authorized and duly created position, and was actually employed on the duties of the position, or was on authorized leave of absence with pay, under the title, at the rate, and for the full period, for which payment is proposed, and is entitled to payment in the amount proposed. The examination and verification shall extend, in connection with each person proposed to be paid as an employee in any position, to:

(1) The fact of lawful creation of the position, as evidenced by the provision of law or appropriation under which the position was created, and a certificate by or for the appointing authority of the actual creation of the position.

(2) The fact of allocation of the position to the class indicated by the title under which payment is proposed to be made, as evidenced by a certificate by the director or under his authority.

(3) The fact of lawful appointment of the person named to the position, under the provisions of this Part, as evidenced by a certificate by or for the appointing authority approved by the director or under his authority.

(4) The fact of continuance of authorized employment in the position, of the person named, as evidenced by the absence of any certificate by or for the director showing termination of the employment or of the authority therefor, or change therein.

(5) The correctness of the rate at which payment is proposed to be made, as evidenced by a certificate by or for the appointing authority approved by the director or under his authority, fixing the rate.

(6) The fact of the actual rendering of service in the position by the person named, or his absence from duty with pay on duly authorized leave, or both, to an extent supporting and justifying the full amount of payment claimed, as evidenced by reports and certificates by or for the appointing authority as to the actual hours of attendance on duty and absence from duty and authorized leaves of absence with pay.

If the director in any case finds that any person has been appointed, transferred, reinstated, continued, or otherwise employed in a position in violation of any provision of this Part or of the rules, he shall so notify the fiscal officer, and thereafter the officer shall not draw, sign, or issue, or authorize the drawing, signing, or issuing of, any warrant on the disbursing officer for the payment of, and no officer shall pay, any compensation to any such person. The fiscal officer responsible for the examination and verification of claims may make further inquiries or investigations and may demand further information or certificates if necessary to establish the facts required for authorization of payment in any case.

Any employee appointed and employed in accordance with this Part, and entitled to payment therefor, may maintain a proceeding by mandamus to compel certification of facts necessary to support his claim, and to compel payment of it. Any person appointed or employed contrary to the provisions of this Part, and the rules thereunder, whose payroll or account is refused certification or payment, may recover from the officer knowing and wilfully appointing or employing, or attempting to appoint or employ him, for the amount due by reason of the employment or purported employment, and the costs of the action. No officer of the city, during the time of his official service or thereafter, shall be reimbursed by the city for any sum paid or recovered in any such action. Any sums paid contrary to the provision of this Part may in an action maintained by any taxpayer for the use and benefit of the city be recovered from

(1) any officer making such appointment or continuing such employment in contravention of the provisions of this Part, and of the rules made in pursuance thereof,

(2) any officer signing or countersigning, or authorizing the signing or countersigning of, any order or warrant for payment or making payment therefor,

(3) the sureties of any such officers on their official bonds.

The city attorney shall institute such proceedings immediately when facts justifying the action are brought to his attention.

In the rendering of certificates and approvals by or for the director and in the examination and verification of accounts by the fiscal officer, the titles and rates of pay of any positions in the classified service, as set forth in any statute or appropriation provided by due authority of law, shall be construed as permissive and merely authorizing the creation of positions such as might properly be designated by such titles and compensated at such rates of pay, but not as mandatory in requiring that such titles shall apply and that such rates of pay shall be paid irrespective of the true nature of the positions created under such authority and of whether such titles and rates are appropriate to the positions as actually constituted. The official title of any position shall be determined by its allocation to its appropriate class under the classification plan in effect, and in no other way. The actual rate and amounts to be paid for employment in any position shall be determined in accordance with the provisions of this Part, and in no other way. No person occupying any position under the provisions of this Part, shall be paid any amount of salary or other compensation, except as provided herein.



RS 33:2422 - Lay-offs

§2422. Lay-offs

Whenever a position in the classified service is abolished or needs to be vacated because of stoppage of work from lack of funds or other cause the employee of the class involved in the organization unit affected with the lowest average service rating for the last three years of his service or for the entire period, if less than three years, shall be laid off without pay. When service ratings are not available, the employee with the lowest value to the service as ascertained and determined by the director by such means as he may deem most effective, shall be laid off. The appointing authority shall give written notice to the director of every proposed lay-off a reasonable time before the effective date thereof, and the director shall make such orders relating thereto as he considers necessary to secure compliance with the rules. The name of every regular employee laid off shall be placed on the appropriate reemployment list.



RS 33:2423 - Corrective or disciplinary action for maintaining standards of service

§2423. Corrective or disciplinary action for maintaining standards of service

A. When any employee in the classified service is unable or unwilling to perform the duties of his position in a satisfactory manner or has committed any act to the prejudice of the service, or has omitted to perform any act that it was his duty to perform, or otherwise has become subject to corrective action, the appointing authority shall take action warranted by the circumstances to maintain the standards of effective service. The action may extend to (1) removal from the service, (2) retirement under any provision of law applicable, (3) reduction in pay to the next lower rate in the scale for the class, (4) demotion to any position of a lower class that the employee is deemed by the appointing authority and the director to be competent to fill, or (5) suspension without pay for a period not exceeding in the aggregate sixty days in any continuous period of twelve months, or (6) reprimand or other less drastic measure of discipline which the appointing authority considers proper.

B. In every case of removal or reduction in pay of any employee in a competitive position in the classified service or of involuntary retirement or demotion of the employee, the appointing authority shall furnish the employee and the director a statement in writing of the reasons therefor. The director shall notify the employee in writing at his last known address that he has a right to make a reply in writing, shall receive and consider the reply, and may make an investigation of the facts. The director likewise may make investigation, of his own motion, of the case of any employee whose record of service seems to be unsatisfactory, or who is charged with the commission or omission of specific acts to the detriment of the service. He may make to the appointing authority a report and recommendations for action, on the basis of the facts ascertained. Where such action seems to be warranted by the facts, the director, in the case of any employee in the classified service removed or involuntarily retired or demoted by action of any appointing authority, may authorize the transfer of the employee concerned to a position of the class previously occupied by him under another appointing authority with the consent of the authority, or place his name on the reemployment list for the class for certification to other appointing authorities. Upon written request of an employee and with the approval of the director, the employee may be demoted, or be retired under any optional provisions of law, without compliance with the requirements of this Section.

Amended by Acts 1979, No. 472, §1, eff. July 13, 1979; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:2424 - Appeals by employees to the commission

§2424. Appeals by employees to the commission

Any regular employee in the classified service, subject to the provisions of this Part, or the rules made pursuant thereto, who deems that he has been removed, dismissed, retired, reduced in pay, demoted, subjected to a second suspension of sixty days or less without pay, or subjected to any other disciplinary action set out in R.S. 33:2423, without just cause, may, within sixty days of the action demand a hearing to determine the reasonableness of the action, and the commission shall grant the employee a hearing within forty-five days after receipt of the request. In the event the hearing is not held within the forty-five day period the employee shall be forthwith reinstated in his position with full pay for lost time, but this shall not jeopardize the right of the commission to finally determine the matter at a later date. After hearing and considering the evidence for and against the disciplinary action, the commission shall approve or disapprove the action. In case of approval the disciplinary action shall be deemed final as ordered. In case of disapproval the commission shall reinstate the employee under the conditions which it deems proper, and may order full pay for lost time.

If the commission finds that the disciplinary action was for religious or political reasons, then the employee shall forthwith be reinstated in his position and be reimbursed for any loss of pay occasioned by the disciplinary action.

The foregoing provisions of this Section shall not apply to temporary appointments as defined in R.S. 33:2419, and employees during their working test period as provided for in R.S. 33:2417.



RS 33:2425 - Retirement and pension system

§2425. Retirement and pension system

The director shall prepare and, upon approval by the commission, shall submit to the mayor recommendations concerning actuarially sound retirement and pension systems for persons holding positions in the classified service.



RS 33:2426 - Oaths, testimony, and production of records; refusal to testify

§2426. Oaths, testimony, and production of records; refusal to testify

The commission, each member of the commission, and the director may administer oaths, subpoena witnesses, and compel the production of books and papers pertinent to any investigation or hearing authorized by this Part. Any person who fails to appear in response to a subpoena or to answer any question or produce any books or papers pertinent to any such investigation or hearing or who knowingly gives false testimony therein shall be subject to the penalties provided in R.S. 33:2432. In case of contumacy or refusal to obey a subpoena issued to any person, any district court within the jurisdiction of which the inquiry is carried on, or within the jurisdiction of which the person guilty of contumacy or refusal to obey is found, or resides, or transacts business, upon application by the commission, shall have jurisdiction to issue to the person an order requiring him to appear before the commission, its member, agent or agency and to produce evidence, if so ordered, or there to give testimony touching the matter under consideration or in question; and any failure to obey the order of court may be punished by the court as a contempt.

If any officer or employee in the city service or any officer or employee of the state or political subdivision of the state wilfully refuses or fails to appear before any court or judge, or any legislative committee, or any officer, board, or body authorized to conduct any hearing or inquiry, or if the employee or officer having appeared, refuses to testify or answer any question relating to the affairs or government of the city or the conduct of any city officer or employee on the ground that his testimony or answers would tend to incriminate him, or refuses to waive immunity from prosecution on account of any matter about which he is asked to testify at any such hearing or inquiry, he shall forfeit his position and shall not be eligible for appointment to any position in the classified service of the city for a period of two years.



RS 33:2427 - Duties of city officers and employees

§2427. Duties of city officers and employees

Each appointing officer shall report to the director forthwith in writing upon any appointment or employment in the service, the name of the appointee, or employee, the title and character of his office or employment, the date of commencement of service by virtue thereof, and the salary or compensation thereof, and shall report from time to time upon the date of the official action on, or knowledge of, any separation of a person from the service or any promotion, reduction, suspension, transfer, reinstatement or other change therein, the efficiency of his subordinates and employees, and other information, in the manner prescribed by the director and the rules and regulations adopted by the Commission.

An officer or employee of the city shall comply with, and aid in all proper ways in carrying out the provisions of this Part and the rules, regulations, and orders thereunder. All officers and employees shall furnish any records or information which the director of the commission requests for any purpose of this Part.



RS 33:2428 - Records of the department

§2428. Records of the department

The records of the department, except records which the rules require to be held confidential for reasons of public policy, shall be public records and shall be open to public inspection, subject to regulations as to the time and manner of inspection prescribed by the director.



RS 33:2429 - Political activities prohibited

§2429. Political activities prohibited

A. No person shall:

(1) Be appointed or promoted to, or demoted or dismissed from, any position in the classified service, or in any way favored or discriminated against with respect to employment in the classified service because of his political or religious opinions or affiliations.

(2) Seek or attempt to use any political endorsement in connection with any appointment to a position in the classified service.

(3) Use or promise to use, directly or indirectly, any official authority or influence, whether possessed or anticipated, to secure or attempt to secure for any person an appointment or advantage in appointment to a position in the classified service, or an increase in pay or other advantage in employment in any such position, for the purpose of influencing the vote or political action of any person, or for any consideration.

B. No employee in the classified service, and no member of the commission shall, directly or indirectly, pay or promise to pay any assessment, subscription, or contribution for any political organization or purpose, or solicit or take any part in soliciting any such assessment, subscription, or contribution. No person shall solicit any such assessment, subscription or contribution of any employee in the classified service.

C. No person elected to public office shall, during the term for which he was elected, be appointed to any position in the classified service.

D. The commission may upon its own initiative, and shall upon the filing of written charges by any appointing authority, employee in the city service, citizen, or taxpayer, investigate any charges that the provisions of this Section have been violated by any person in the city service. Within thirty days after the filing of charges, the commission shall hold a public hearing concerning the charges. If the commission determines that the charges are true or, on the basis of additional evidence which is introduced at the hearing, determines that the person under inquiry has violated any of the provisions of this Section, the commission shall direct the offending person to be dismissed from the city service. The offender shall be subject to the penalties provided in R.S. 33:2432.



RS 33:2430 - Other prohibited acts

§2430. Other prohibited acts

No person shall:

(1) Make any false statement, certificate, mark, rating, or report with regard to any test, certification, or appointment made under any provision of this Part or commit or attempt to commit any fraud preventing the impartial execution of this Part and the rules.

(2) Directly or indirectly, give, render, pay, offer, solicit, or accept any money, service, or other valuable consideration for or on account of any appointment, proposed appointment, promotion, or proposed promotion to, or any advantage in, a position in the classified service.

(3) Defeat, deceive, or obstruct any person in his right to examination, eligibility, certification, or appointment under this Part, or furnish to any person any special or secret information for the purpose of affecting the rights or prospects of any person with respect to employment in the classified service.



RS 33:2431 - Legal services

§2431. Legal services

If this Part or its enforcement by the director or the commission is called into question in any judicial proceeding, or if any person fails or refuses to comply with the lawful orders or direction of the commission, the commission or the director may call upon the city attorney or may, with the advice and consent of the governing authority through the mayor, employ independent counsel to represent it in sustaining this Part and the enforcement thereof. The independent counsel shall be paid as other employees of the department are paid.



RS 33:2432 - Penalties

§2432. Penalties

Whoever wilfully violates any provision of this Part or of the rules shall be fined not less than one hundred dollars, nor more than ten thousand dollars, or be imprisoned for not less than one month nor more than twenty-four months, or both, and shall, for a period of two years, be ineligible for appointment to or employment in a position in the city service. If he is an officer or employee of the city other than an elected official or one in the unclassified service, he shall forfeit his office or position.



RS 33:2433 - Federal funds and assistance

§2433. Federal funds and assistance

Wherever the provisions of any law of the United States, or of any rule, order or regulation of any federal agency or authority, providing or administering federal funds for use in Louisiana, either directly or indirectly or as a grant-in-aid, or to be matched or otherwise, impose other or higher civil service merit standards or different classifications than are required by the provisions of this Part, the provisions of the laws, classification, rules or regulations of the United States or any federal agency may be adopted by the commission as rules and regulations of the commission and shall when so adopted govern the class of employment and employees affected thereby, regardless of anything in this Part to the contrary.



RS 33:2434 - Executive level assignment; New Orleans Police Department

§2434. Executive level assignment; New Orleans Police Department

A. Notwithstanding any other provisions of law to the contrary, no additional benefits shall accrue or be earned from compensation above the normal rate of pay for a classified employee of the New Orleans Police Department who has been appointed to a temporary executive level assignment within the department and for which such employee receives special assignment pay.

B. For purposes of this Section, the following phrases shall have the following meaning:

(1) "Executive level" shall mean managerial or supervisory level work that is considered ineligible for overtime earnings.

(2) "Normal rate of pay" shall mean the rate of pay the employee would receive if the assignment was recalled.

(3) "Special assignment pay" shall mean the special rate of pay or additional earnings that is paid to an employee for performing a special assignment.

Acts 2013, No. 126, §1.



RS 33:2451 - Policy

PART I-A. CIVIL SERVICE SYSTEM AND PERSONNEL

ADMINISTRATION IN RAPIDES PARISH

§2451. Policy

A. All appointments and promotions in the service of the parish and of each of its departments, offices, and agencies shall be made on the basis of merit and fitness, which shall be determined, insofar as practicable, by competitive test, except that the following shall not be subject to the provisions of this Part regarding appointment, promotion, and dismissal:

(1) All elected officials.

(2) The parish treasurer.

(3) The parish administrator.

(4) Members of advisory boards and political subdivisions created by the police jury and their employees.

(5) Organizations and their employees and other persons who are employed by the parish on a contractual or part-time basis.

(6) The parish attorney and his legal assistants.

(7) The public works director.

(8) The federal programs director.

(9) The sales tax director.

(10) The parish secretary.

(11) Parish firefighters.

(12) Any other employee expressly forbidden from participation in a civil service system by the constitution or statute.

B. The civil service board may provide by rule that additional positions shall not be subject to the provisions of this Part regarding appointment, promotion, and dismissal; however, the board shall not add more than one position per calendar year to the positions excepted from such provisions and any such changes shall be subject to the approval of the police jury by two thirds vote.

C. The appointment and dismissal of parish employees subject to this Part shall be made by the police jury, or its designee, and shall be subject to the provisions of this Part.

Acts 1993, No. 387, §1, eff. June 7, 1993; Acts 2003, No. 908, §1.



RS 33:2452 - Civil service department

§2452. Civil service department

A.(1) There shall be a civil service department, which shall receive adequate annual funding for salaries and administrative expenses, office space, furnishings, and equipment in order to effectively carry out the department's function as provided for by the Part. It shall consist of a classified civil service director, who shall be the executive head of the department, and a civil service board, which shall be policymaking and quasi judicial in nature.

(2) The civil service director shall be appointed by the civil service board. The civil service director shall be qualified and experienced in personnel administration and shall be responsible to the civil service board for the administration of the classified parish departments, offices, and agencies in accordance with civil service rules adopted pursuant to this Part.

B. The duties of the civil service director shall include, but shall not be restricted to the following:

(1) To develop and, upon adoption, to administer a position classification plan which shall provide for the classification of all positions on the basis of duties and responsibilities of each position. The classification plan shall be submitted to the civil service board, and it shall become effective upon approval by the civil service board after public hearing.

(2) To develop and, upon adoption, to administer a salary plan for all positions in parish service. Such salary plan shall be submitted to the civil service board, which, after public hearing, shall submit it together with such amendments as it deems necessary, to the police jury.

(3) To prepare civil service rules to carry out the provisions of this Section. These rules shall be submitted to the civil service board which, after public hearing, shall make amendments as it deems necessary. These rules shall become effective upon approval by the civil service board and shall have the full force of law. Such rules shall apply to all parish departments, offices, agencies, and special districts and shall provide for:

(a) Policies and procedures for the administration of the classification plan.

(b) Policies and procedures for the administration of the salary plan.

(c) Policies and methods for holding civil service tests to determine the merit and fitness of candidates for all regular position appointments.

(d) The establishment and maintenance of lists of persons eligible for appointment by reason of successful participation in competitive tests and procedures for the certification of persons from eligible lists for filling vacancies.

(e) The procedure for layoff, suspension, demotion, and dismissal of employees, which shall provide for public hearings before the personnel board in cases of demotion or dismissal of permanent employees.

(f) Hours of work, attendance regulations, leaves of absence with or without pay, working test periods, and temporary appointments.

(g) An actuarially sound retirement system for parish employees which shall take into account any existing system or systems.

(h) Prohibition against political activity of employees and assessment for political purposes.

(i) Other policies, practices, and procedures necessary for the administration of the parish classified civil service system.

C.(1) The civil service board shall be appointed or elected as provided under the provisions of this Subsection and shall consist of five electors of Rapides Parish, who hold no other public office or position in parish government except for the elected employee member, and who have resided within the parish for at least one year. Members of the board shall serve without compensation.

(a) The first members shall be appointed for terms of one, two, three, four, and five years, respectively. The members shall select their terms by lot, except the employee member shall serve the five-year term. Thereafter, appointment shall be for three-year terms, except the employee member shall serve a five-year term.

(b) One member shall be appointed by the police jury from a list of three names submitted by the chancellor of Louisiana State University at Alexandria.

(c) One member shall be appointed by the police jury from a list of three names submitted by the president of Louisiana College.

(d) One member shall be appointed by the police jury from a list of three names submitted by the president of Grambling State University.

(e) One member shall be appointed by the police jury from a list of three names submitted by the Alexandria Bar Association.

(f) One member shall be elected by the Rapides Parish employees covered under this Part, as required by law.

(2) Within sixty days after a vacancy occurs, the nominating authority concerned shall submit the required nominations. Within sixty days thereafter, the police jury shall make the appointment. If the police jury fails to appoint within sixty days, the nominee whose name is first on the list of nominees automatically shall become a member of the board. If one of the nominating authorities fails to submit nominees in the time required, the board of directors of the Louisiana Civil Service League shall make the appointment. If one of the named nominators ceases to exist, the police jury shall choose the president of another accredited college or university within Louisiana to replace the nominator. The outgoing board member shall serve on the board until replaced by the newly appointed member.

D.(1) Whenever the term of a board member expires or there is a vacancy in an unexpired term, the vacancy shall be filled by appointment in accordance with the procedures of the original appointment, and from the same source.

(2) A member of the civil service board may be removed by the police jury for cause, after being served with written specifications of the charges against him and being afforded an opportunity for a public hearing thereon by the police jury.

Acts 1993, No. 387, §1, eff. June 7, 1993.



RS 33:2453 - Duties of the board

§2453. Duties of the board

The civil service board shall review and adopt the classification plan, the pay plan, and the personnel rules developed by the civil service director. In addition thereto, the board shall:

(1) Conduct investigations and take action on complaints by or against any employee in the classified service. Although it is incumbent upon the appointing authority to initiate corrective or disciplinary action, if warranted, in the absence of such action by the appointing authority, the board may order the appointing authority to act and such action shall be taken by the appointing authority.

(2) Hold hearings on dismissals, demotions, and other disciplinary matters as may be provided in the rules. The right to appeal from any decision of the board or from any action taken by the board under these provisions shall lie direct to the court of original and unlimited jurisdiction in the civil suits for the parish of Rapides.

(3) Exercise witness and record subpoena powers.

(4) Appoint a civil service director when a vacancy occurs.

(5) Make any investigations it deems desirable concerning civil service management in the parish service and report its findings to the police jury.

(6) Perform such other policymaking or quasi judicial duties as may be required under the rules developed pursuant to this Section.

(7) Make, alter, amend, and promulgate rules necessary to carry out effectively the classified civil service system.

Acts 1993, No. 387, §1, eff. June 7, 1993.



RS 33:2454 - Political activities; other provisions

§2454. Political activities; other provisions

A.(1) No member of the civil service board or employee covered under this Part shall:

(a) Participate or engage in political activity.

(b) Be a candidate for nomination or election to public office, except for the position of elected employee member of the civil service board, or be a member of any national, state, or local committee of a political party or faction.

(c) Make or solicit contributions for any political party, faction, or candidate.

(d) Take active part in the management of the affairs of a political party, faction, candidate, or any political campaign, except to exercise his right as a citizen to express his opinion privately, to serve as a commissioner or official watcher at the polls, and to cast his vote as he desires.

(2) No person shall solicit contributions for political purposes from a classified employee or use or attempt to use his position in the parish service to punish or coerce the political action of a classified employee.

(3) As used in this Part, "political activity" means an effort to support or oppose the election of a candidate for political office or to support a particular political party in an election.

B. Rules and regulations, classification plans, and pay plans presently in effect for the employees of Rapides Parish will remain in effect until rules and regulations under this law have been passed by the civil service board.

C. Any person holding a full-time position subject to this Part on June 7, 1993, who has served as an employee of the parish for at least six months prior thereto shall continue in his position without competitive test, but shall be subject in all other respects to this Part.

Acts 1993, No. 387, §1, eff. June 7, 1993.



RS 33:2456 - Civil service system; city of St. Martinville

PART I-B. CIVIL SERVICE IN PARTICULAR

POLITICAL SUBDIVISIONS

§2456. Civil service system; city of St. Martinville

The governing authority of the city of St. Martinville, by ordinance adopted by the favorable vote of at least two-thirds of the membership thereof, may establish a civil service system based upon merit for the employees of the city, other than the employees of the police department and fire department. When so established such civil service system may be abolished or changed only by ordinance adopted by the same vote as required for establishing the system. Any ordinance establishing, changing, or abolishing such civil service system, except for the required vote, shall be subject to the same procedures for adoption as other ordinances.

Acts 1997, No. 427, §1.



RS 33:2471 - Applicability

PART II. FIRE AND POLICE CIVIL SERVICE LAW

FOR MUNICIPALITIES BETWEEN 13,000 AND 250,000

§2471. Applicability

A. This Part applies to any municipality which operates a regularly paid fire and police department and which has a population of not less than thirteen thousand nor more than two hundred fifty thousand according to the latest regular federal decennial census for which the official figures have been made public.

B. In the event that the civil service of any municipality pursuant to this Part is determined by a final judgment of a court of competent jurisdiction to not be subject to this Part, the civil service of the municipality shall be subject to the jurisdiction of the state civil service system. The provisions of this Subsection shall not apply to any municipality with a population of not less than two hundred fifteen thousand persons and not more than three hundred thousand persons according to the latest federal decennial census.

Acts 2013, No. 362, §1.



RS 33:2472 - Short title

§2472. Short title

This Part shall be known and may be cited as "the Municipal Fire and Police Civil Service Law."



RS 33:2473 - Definitions

§2473. Definitions

The following words and phrases when used in this Part shall have the following meaning, unless the context clearly requires otherwise:

1. "Allocation" means the official determination of the class to which a position in the classified service belongs.

2. "Appointing authority" means any official, officer, board, commission, council, or person having the power to make appointments to positions in the municipal fire and police services.

3. "Appointment" means the designation of a person, by due authority, to become an employee in a position, and his induction into employment in the position.

4. "Board" means the municipal fire and police civil service board.

5. "Class" or "class of position" means a definitely recognized kind of employment in the classified service, designated to embrace positions that are so nearly alike in the essential character of their duties, responsibilities, and consequent qualification requirements, that they can fairly and equitably be treated alike under like conditions for all personnel purposes.

6. "Classification plan" means all the classes of positions established for the classified service.

7. "Classified service" means every appointive office and position of trust or employment in the municipal government which has as its primary duty one of the functions specifically set forth to be included in the classified service by the provisions of this Part; and excludes all elective and appointive offices and positions of trust or employment which have a primary duty specifically set forth to be included in the unclassified service by the provisions of this Part.

8. "Demotion" means a change of an employee in the classified service from a position of one class to a position of a lower class which generally affords less responsibility and pay.

9. "Departmental service" means employment in the public services offered and performed separately by the fire and by the police departments of the municipality.

10. "Eligible" means a person whose name is on a list.

11. "Employee" means a person legally occupying a position.

12. "Employment list" or "list" means a reinstatement employment list, a promotional employment list, a competitive employment list, and a reemployment list.

13. "Position" means any office and employment in the municipal fire and police services, the duties of which call for services to be rendered by one person.

14. "Promotion" means a change of an employee in the classified service from a position of one class to a position of a higher class which generally affords increased responsibilities and pay.

15. "Promotion employment list" or "promotion list" means an employment list containing the names of eligible persons established from the results of promotion tests given for a particular class of positions which is not specifically required by this Part to be established from the results of a competitive test.

16. "Promotion test" means a test for positions in a particular class which is not specifically required by this Part to be filled by competitive tests, admission to which is limited to regular employees of the next lower class, or the next lower classes when authorized by the rules, in the classified service.

17. "Reemployment list" means an employment list for the entrance or lowest ranking class in the classified service, or in any group of classes as may have been grouped in the classification plan, containing names of regular employees who have been laid off under the "lay off" provisions of this Part. This list shall not be applicable to persons who have resigned or have been discharged.

18. "Regular employee" or "permanent employee" means an employee who has been appointed to a position in the classified service in accordance with this Part after completing his working test period.

19. "Regular paid and regularly paid department" means any fire or police department in any municipality that employs personnel in positions of the classified service as defined in this Section and compensates such personnel at regular intervals.

20. "Reinstatement employment list" or "reinstatement list" means an employment list containing names of persons eligible for reinstatement in positions of a class from which they have been demoted for reasons other than disciplinary action.

21. "Seniority" means the following:

(a) "Departmental seniority" means the total employment computed for an employee beginning with the last date on which he was regularly and permanently appointed and has worked continuously to and including the date of computation. Time during which an employee has served in the armed forces of the United States subsequent to May 1, 1940, not to exceed four years, shall be construed to mean continuous service and shall be included in the computation of his departmental seniority. Total departmental seniority, including positions of any and all classes, or seniority in any one or more given classes, may be computed for an employee, but in either case employment shall be continuous and unbroken by a resignation or discharge of the respective employee. An employee who is finally discharged or resigns from his position shall forfeit all accumulated departmental seniority. An employee who is suspended and returns to his position immediately following the expiration of his suspension shall not forfeit his departmental seniority accumulated to the date of his suspension, but he shall not be given credit for the lost time at any future computation.

(b)(i) "Promotional seniority" means the total cumulative employment in a class of positions of the next lower class from which a promotion is to be made. Employment counted toward seniority in the next lower class shall include the aggregate of all temporary appointments, the working test period, and employment as a regular and permanent employee in the class, less the aggregate of suspensions without pay while serving in a position of the class. The appointing authority shall maintain accurate records of appointments and suspensions, and shall report such appointments and suspensions to the board in strict compliance with R.S. 33:2503. An employee who is finally discharged or resigns from his position shall forfeit all accumulated seniority. An employee who is suspended and returns to his position immediately following the expiration of his suspension shall not forfeit seniority accumulated to the date of his suspension, but he shall not be given credit for the lost time in any future computation.

(ii) For employees of the Lake Charles Police Department, "promotional seniority" shall also include time an employee spends serving in the armed forces of the United States on official training, active training exercises, or active duty deployment. In addition, in these instances, the employee's seniority shall be construed to be continuous employment and unbroken by a resignation or discharge of the employee.

22. "Temporary appointment" means the appointment of an employee for a limited period of service without acquisition by the appointee of any continuing right to be retained beyond the period.

Amended by Acts 1982, No. 112, §1; Acts 1982, No. 651, §1; Acts 2015, No. 240, §1, eff. Aug. 1, 2016; Acts 2015, No. 243, §1, eff. June 29, 2015; Acts 2016, No. 178, §1; Acts 2016, No. 668, §1, eff. June 17, 2016.



RS 33:2474 - Effective date of provisions

§2474. Effective date of provisions

Any system of municipal fire and police civil service under Act 102 of 1944, as amended, which is in force on the effective date of the Revised Statutes, is continued in effect under the provisions of this Part.

The rights of any person under Act 102 of 1944, as amended, which exist on the effective date of the Revised Statutes are continued in effect. Every rule, classification plan, or allocation established under Act 102 of 1944, as amended, which is in force on the effective date of the Revised Statutes is continued in effect until it is amended or repealed by the proper authority under this Part.



RS 33:2475 - System of classified civil service

§2475. System of classified civil service

There is created in the municipal government a classified civil service embracing the positions of employment, the officers, and employees of the municipal fire and police services. The classified civil service shall be known as "the municipal fire and police civil service."



RS 33:2476 - Municipal fire and police civil service boards

§2476. Municipal fire and police civil service boards

A. A municipal fire and police civil service board is created in the municipal government. The board shall be composed of five members who shall serve without compensation. The board shall have a chairman, vice-chairman, and a secretary. The domicile of the board shall be in the municipality it serves.

B.(1)(a) To be eligible for appointment or to serve as a member of a board, a person shall be a citizen of the United States of America, a resident of the municipality in which he is to serve for at least five years next preceding his appointment, and, at the time of his appointment, shall be a qualified voter of the municipality.

(b) However, with respect to the two members elected from the municipal fire and the municipal police departments, such members shall be residents of the parish in which the municipality they are to serve is located for a period of at least five years preceding their appointment upon adoption of resolution so permitting residence location by the local governing authority.

(c) Notwithstanding the provisions of Subparagraphs (a) and (b) of this Paragraph, the two members elected from the municipal fire and the municipal police departments shall not be required to be residents or qualified voters of the municipality in which they are appointed to serve or residents of the parish in which the municipality is located provided that such exceptions are approved by resolution of the local governing authority.

(d) Notwithstanding the provisions of Subparagraph (b) of this Paragraph, only one member shall be elected from the city of New Iberia municipal fire and police civil service system in accordance with Paragraph (C)(4) of this Section, provided that such exception is approved by resolution of the city of New Iberia governing authority.

(2)(a) Any employee, while serving as a member of a board, shall occupy, as a regular employee, a position or office lower than that of chief, assistant chief, district chief, or battalion chief in the fire service; or a position or office lower than that of chief, assistant chief, or major in the police service.

(b) No member of a board shall have been during a period of six months immediately preceding his appointment a member of any local, state, or national committee of a political party or an officer or member of a committee in any factional political club or organization.

(c)(i) No member of a board shall be a candidate for nomination or election to any public office or hold any other public office or position of public employment, except that of notary public, a military or naval official office, or that of a municipal fire or police department which is expressly required by the provisions of this Part.

(ii) However, a member of the Municipal Fire and Police Civil Service Board of the city of Houma may hold a position of public employment if said position of public employment is not with the city of Houma.

C.(1)(a) The first five members of a board shall be appointed by the governing body of the municipality during the ninety-day period immediately following the date that this Part takes effect in a municipality under R.S. 33:2471.

(b) If the governing body fails to appoint the members as required in Subparagraph (a) of this Paragraph and the state examiner has given written notification to the governing body of its failure to appoint such members, then the governing board shall make the appointments within ninety days following such notification.

(c) If the governing body fails to make appointments as required in Subparagraphs (a) and (b) of this Paragraph, then the state examiner shall seek a writ of mandamus which shall lie to the court of original and unlimited jurisdiction in the parish in which the office of state examiner is domiciled.

(2) The members of the board shall be appointed by the governing body as follows:

(a) One shall be appointed by the governing body upon its own nomination.

(b)(i) Two members shall be appointed from a list of four nominees that shall be furnished, within sixty days after the governing authority makes a request by certified letter for such list, by the executive head of a legally chartered and established four-year institution of higher education located within the municipality; or, if there is no such institution in the municipality, by the executive head of such an institution which is within the state and which is the most geographically proximate to the municipality. However, if only two such four-year institutions of higher education are located within the municipality, the head of each of the two institutions shall furnish a list of two nominees and one member shall be appointed from each such list.

(ii) If a list of nominations is not submitted within sixty days after submission of request for such list, such failure shall be considered a failure to perform a ministerial duty required by law of a public official or corporate officer. To this end, the district attorney for the parish in which the institution is located shall provoke the issuance of a writ of mandamus to compel the official or officer to act as provided by law.

(3)(a) Two members shall be appointed who shall be first nominated and elected by and from the regular employees of the fire and police departments as follows:

(i) One member shall be elected and appointed from the fire department.

(ii) One member shall be elected and appointed from the police department.

(b)(i) The employee-nominee from each department shall be elected by secret ballot of the regular employees of his respective department at an election to be called and held for that purpose by the chief of the department.

(ii) If, after the close of nominations for the employee member for the respective department, the name of only one regular employee has been placed in nomination, that nominee shall be declared elected.

(iii) If more than one name is placed in nomination, the chief shall call an election within forty-five days after this Part takes effect in the municipality by posting, for a fifteen-day continuous period immediately preceding the election, a notice thereof on the bulletin board of each station house of his department. The chief shall officially notify the governing body of the municipality within the ten-day period immediately following the election, the name of the employee-nominee so elected by the regular employees of his department. The chief of the department shall vote in the election only in the case of a tied vote.

(4) Notwithstanding the provisions of Paragraph (3) of this Subsection, if R.S. 33:2495.2 becomes applicable, only one member shall be elected from the city of New Iberia municipal fire and police civil service system and one member shall be appointed by the mayor of the city of New Iberia upon his own nomination, provided that such exception is approved by resolution of the city of New Iberia governing authority.

D. The term of office for all members of the board shall be for a period of three years, except that the first member appointed by the governing body of a municipality upon its own nomination shall serve for a period of two years; the first employee members nominated and appointed as provided above shall serve a term of one year. Each member shall serve until his successor has been appointed and qualified.

E. Upon the term of office expiring for a member of a board, or because of a vacancy in the office of any member thereof, the governing body of the municipality shall appoint a successor in the same manner as the outgoing member was appointed; and such successive appointment shall be made within ninety days immediately following the expiration or vacancy.

F. Each member shall take the oath of office before entering upon the duties of his office. His oath shall include a statement to uphold the constitution and laws of Louisiana and of the United States; to administer faithfully and impartially the provisions of this Part and the rules adopted under the authority of this Part.

G. Members of such a board serving under Act 102 of 1944, as amended at the time the Revised Statutes take effect shall continue in office until the expiration of the term for which they were appointed.

H. Any member of a board shall be liable to removal from office by judgment of the court of original and unlimited jurisdiction in civil suits of the parish wherein the board is domiciled for high crimes and misdemeanors in office, incompetency, corruption, favoritism, extortion, oppression in office, gross misconduct, or habitual drunkenness. The district attorney of the district wherein the board is domiciled shall institute such suit upon the written request, specifying the charges, of twenty-five citizens and taxpayers of the municipality. The district attorney shall associate in the diligent prosecution of such suit any attorney selected and employed by the citizens and taxpayers.

I. The governing body of the municipality shall advise, within and not later than the expiration of the ninety day period provided for the appointment of the board members, each appointee of his appointment and term of office as a member of the municipal fire and police civil service board; and, an official record thereof shall be placed in the official minutes of the governing body.

J. The original members of the board shall meet within thirty days after their appointment in their first official meeting; take the oath of office; elect a chairman and vice-chairman; and transact any other business pertinent at that time. The oath of office shall be administered by the city clerk or by any other person having the legal authority to administer it.

K. A chairman and a vice-chairman shall be elected by the members of the board. The term for which either the chairman or vice-chairman shall serve as such, shall run concurrently with that for which he was appointed a member of the board; except the term of either office shall terminate upon death of the incumbent, or his resignation from the office or from the board or his removal from the board.

L.(1) At the discretion of the board, the office of secretary shall be filled in one of the following ways:

(a) By electing one of its members thereto.

(b) By appointing the city clerk, or secretary-treasurer of the municipality to fill such office ex officio.

(c) By employing on a part-time basis any other person and paying a salary not to exceed twelve hundred fifty dollars per month which salary shall be approved by the municipal governing authority.

(2) The board may terminate the term of office of any person serving as its secretary at any time. No person serving as secretary of a board, except a member thereof, shall have the right to vote in its proceedings. The secretary shall attend the meetings of the board; keep a record of its proceedings; attend to correspondence directed to him, and other correspondence ordered by the chairman; perform other functions assigned to him by the board; and cooperate with the state examiner in a manner that will assist the examiner to carry out effectively the duties imposed upon him by this Part or those functions which may be requested of him by the board.

M. The board shall meet at any time after its original meeting upon the call of the chairman, who shall give all members of the board due notice thereof. The chairman of the board shall call, and the members of the board shall attend, one regular meeting of the board within each quarterly period of each calendar year. If a chairman fails or refuses to call such quarterly meeting of his board, the members of the board shall meet upon the written call of any two members mailed ten days in advance of the meeting. Four members of the board shall constitute a quorum, and the concurring votes of any three members comprising the quorum of the board shall be sufficient for the decision of all matters to be decided or transacted by it. Meetings of the boards shall be open to the public.

Amended by Acts 1969, No. 146, §1; Acts 1975, No. 363, §1; Acts 1976, No. 69, §1; Acts 1976, No. 166, §1; Acts 1977, No. 470, §1; Acts 1978, No. 184, §1; Acts 1980, No. 302, §1; Acts 1981, No. 776, §1; Acts 1983, No. 473, §1; Acts 1993, No. 689, §1; Acts 1997, No. 517, §1, eff. July 3, 1997; Acts 1997, No. 1326, §1, eff. July 15, 1997; Acts 1999, No. 454, §1; Acts 1999, No. 1177, §1; Acts 2010, No. 627, §1, eff. July 1, 2010; Acts 2014, No. 686, §1, eff. June 18, 2014; Acts 2016, No. 667, §1, eff. June 17, 2016.



RS 33:2476.1 - Shreveport fire and police civil service board

§2476.1. Shreveport fire and police civil service board

A. Notwithstanding the provisions of R.S. 33:2476, the members of the Shreveport municipal fire and police civil service board shall be appointed by the governing authority of the municipality as follows:

(1) One shall be appointed by the governing authority upon its own nomination.

(2)(a) Two members shall be appointed from a list of nominees submitted by the chancellor of Louisiana State University at Shreveport and two shall be appointed from a list of nominees submitted by the chancellor of Southern University at Shreveport. Each chancellor shall submit two nominations for each position which is to be filled. Such nominations shall be made within sixty days of request, made by certified letter, for such list.

(b) If a list of nominations is not submitted within sixty days after submission of request for such list, such failure shall be considered a failure to perform a ministerial duty required by law of a public official or corporate officer. To this end, the district attorney for Caddo Parish shall provoke the issuance of a writ of mandamus to compel the official or officer to act as provided by law.

(3) In an effort to ensure that the board is sensitive to concerns of all of the citizens of the municipality, the governing authority shall make appointments pursuant to Paragraphs (1) and (2) of this Subsection so as to provide that membership on the board will reflect the ethnic and cultural diversity of the population of the municipality.

(4) The governing authority shall appoint four members who have been nominated and elected by and from the regular employees of the fire and police departments as follows:

(a) Two members shall be elected and appointed from the fire department, and two members shall be elected and appointed from the police department. The employee-nominees from each department shall be elected by secret ballot of the regular employees of their respective department at an election to be called and held for that purpose by the chief of the department. In such an election, each voting employee shall cast two votes and may distribute them among candidates in any manner the voter chooses, including casting both votes for a single candidate. The two candidates receiving the most votes shall be elected.

(b) The chief of each department shall call such an election within forty-five days after the effective date of this Paragraph by posting, for a fifteen-day continuous period immediately preceding the election, a notice thereof on the bulletin board of each station house of his department. The chief shall officially notify the governing authority of the municipality, within the ten-day period immediately following the election, of the names of the employee-nominees so elected.

(c) The chief of the department shall vote in the election only in the case of a tie vote.

B. The terms of members appointed pursuant to Subsection A of this Section shall be three years except that the initial terms of such members shall be as follows: the member appointed on the governing authority's own nomination shall serve three years; the members appointed from nominees submitted by the executive head of a college or university shall serve two years; and the employee members shall serve one year.

C. Any single vacancy in an employee-member position on the Shreveport board which occurs prior to the expiration of a term shall be filled by election-nomination and appointment as provided in Paragraph A(4) of this Section except that each voting employee shall cast a single vote.

D. In Shreveport, five members of the board shall constitute a quorum, and the concurring votes of a majority of those present and voting, a quorum being present, shall be sufficient for the decision of all matters to be decided or transacted by it.

Acts 1999, No. 1190, §1.

NOTE: See Acts 1999, No. 1190, §§2 and 3, relative to expiration of terms of current members, and termination of effectiveness of Act on Dec. 31, 2001, and expiration of terms and filling of vacancies at that time.

NOTE: See Acts 2001, No. 505, relative to the repeal of §3

of Acts 1999, No. 1190.



RS 33:2476.2 - City of Opelousas Municipal Fire and Police Civil Service Board; compensation of members

§2476.2. City of Opelousas Municipal Fire and Police Civil Service Board; compensation of members

Notwithstanding any other provisions of this Part to the contrary, the members of the City of Opelousas Municipal Fire and Police Civil Service Board, except the two members elected from the municipal fire and the municipal police departments, shall receive from funds available to the board compensation in the amount of twenty-five dollars for attendance at meetings of the board not to exceed two meetings per month, for a maximum of twenty-four days per year.

Acts 2001, No. 683, §1, eff. June 25, 2001.



RS 33:2476.3 - City of Hammond Municipal Fire and Police Civil Service Board; compensation of members

§2476.3. City of Hammond Municipal Fire and Police Civil Service Board; compensation of members

Notwithstanding any contrary provision of this Part or of Paragraph 6 of Section 15.1 of Article XIV of the Louisiana Constitution of 1921 made statutory by the provisions of Article XIV, Section 18 of the Louisiana Constitution of 1974, the members of the City of Hammond Municipal Fire and Police Civil Service Board, except the two members elected from the municipal fire and the municipal police departments, shall receive from funds available to the board compensation in the amount of fifty dollars per day for attendance at meetings of the board not to exceed two days per month, for a maximum of twenty-four days per year.

Acts 2002, 1st Ex. Sess., No. 76, §1, eff. April 18, 2002.



RS 33:2476.4 - Jefferson Parish municipal fire and police civil service board; board secretary

§2476.4. Jefferson Parish municipal fire and police civil service board; board secretary

Notwithstanding the provisions of R.S. 33:2476(L)(1), any municipal fire and police civil service board in any municipality in Jefferson Parish may also fill the office of secretary by employing any other person on a full-time basis with a rate of salary equivalent to like administrative personnel of the municipality, which salary range shall be subject to approval by the governing authority and the mayor.

Acts 2009, No. 393, §1, eff. July 7, 2009.



RS 33:2476.5 - City of Lafayette municipal fire and police civil service board; board secretary

§2476.5. City of Lafayette municipal fire and police civil service board; board secretary

Notwithstanding the provisions of R.S. 33:2476(L)(1), the municipal fire and police civil service board in the city of Lafayette may fill the office of secretary by employing any person on a full-time basis. The board shall pay such person an amount that is within a salary range that is comparable to the salary range established by the Lafayette city-parish consolidated government for classified personnel employed in similar administrative positions.

Acts 2016, No. 542, §1.



RS 33:2476.6 - Municipal fire and police civil service boards in certain municipalities; board secretary

§2476.6. Municipal fire and police civil service boards in certain municipalities; board secretary

Notwithstanding the provisions of R.S. 33:2476(L)(1), a municipality having a population in excess of one hundred fifty thousand but not more than two hundred ten thousand persons, based on the latest federal decennial census, may fill the office of secretary for the municipal fire and police civil service board by employing any other person on a full-time basis with a rate of salary and benefits equivalent to like administrative personnel of the municipality, as determined by the municipality. The duties of the full-time secretary will be assigned by the civil service board.

Acts 2016, No. 542, §1.



RS 33:2477 - Duties of the board

§2477. Duties of the board

The board shall:

(1) Represent the public interest in matters of personnel administration in the fire and police services of the said municipal government.

(2) Advise and assist the governing body, mayor, commissioner of public safety, and the chiefs of the fire and police departments of the municipality, with reference to the maintenance and improvement of personnel standards and administration in the fire and police services, and the classified system.

(3) Advise and assist the employees in the classified service with reference to the maintenance, improvement, and administration of personnel matters related to any individual or group of employees.

(4) Make, at the direction of the mayor, commissioner of public safety, chief of either the fire or police department, or upon the written petition of any citizen for just cause, or upon its own motion, any investigation concerning the administration of personnel or the compliance with the provisions of this Part in the said municipal fire and police services; review, and modify or set aside upon its own motion, any of its actions; take any other action which it determines to be desirable or necessary in the public interest, or to carry out effectively the provisions and purposes of this Part. However, any investigation requested of the board by the mayor, commissioner of public safety, chief of either the fire or police department, or upon the written petition of any citizen for just cause shall be completed within sixty days of the board's receipt of the request for an investigation or receipt of a written petition of any citizen, or both.

(5) Conduct investigations and pass upon complaints by or against any officer or employee in the classified service for the purpose of demotion, reduction in position or abolition thereof, suspension or dismissal of the officer or employee, in accordance with the provisions of this Part. Investigations conducted pursuant to the provisions of this Paragraph shall be completed within sixty days. However, the sixty-day limitation shall not apply to any investigation conducted pursuant to the provisions of Subpart H of Part II of Chapter 4 of this Title, comprised of R.S. 33:2181 et seq.

(6) Hear and pass upon matters which the mayor, commissioner of public safety, the chiefs of the departments affected by this Part, and the state examiner of municipal fire and police civil service bring before it.

(7) Make, alter, amend, and promulgate rules necessary to carry out effectively the provisions of this Part.

(8) Adopt and maintain a classification plan. The classification plan shall be adopted and maintained by rules of the board.

(9) Make reports to the governing body, either upon its own motion or upon the official request of the governing body, regarding general or special matters of personnel administration in and for the municipal fire and police services of the municipality, or with reference to any appropriation made by the governing body for the expenses incidental to the operation of the board.

Acts 2004, No. 274, §1.



RS 33:2478 - Rules

§2478. Rules

Each board may adopt and execute rules, regulations, and orders necessary or desirable effectively to carry out the provisions of this Part, and shall do so when expressly required by this Part. No rule, regulation, or order shall be contrary to, or in violation of, any provision, purpose, or intent of this Part or contrary to any other provision of law. The board may amend or repeal any rule or part thereof in the same manner provided herein for the adoption of the rule. All rules shall be applicable to both the fire and police classified services, unless by express provisions therein, it is made applicable to only one of the services.

A board may adopt any rule, either in its proposed or revised form, after holding a public hearing at which any municipal officer, employee, private citizen, and the state examiner shall be given an opportunity to show cause why the proposed rule, amendment, or any part thereof should not be adopted. Before the board holds this public hearing, it shall furnish at least thirty days notice in advance of the date, time, and place therefor to the mayor, commissioner of public safety, any other municipal commissioner whom the rule may in any way affect, the chief and each station of the departmental service to be affected by the adoption of any such rule, and to the state examiner. A copy of all proposed rules to be discussed at any hearing shall be furnished with all notices. Each notice and copy of proposed rule furnished the various stations of a respective department shall be posted upon the bulletin board of each station for a period of at least thirty days in advance of the hearing.

Within thirty days after the board has adopted any rule, whether it is a new rule or amendment to an existing rule, or an abolition in whole or part thereof, it shall furnish an official copy thereof to all persons and places set forth above.

Rules adopted under the authority of this section shall have the force and effect of law.



RS 33:2479 - State examiner of municipal fire and police civil service

§2479. State examiner of municipal fire and police civil service

A. The office of state examiner of municipal fire and police civil service is created.

B. The state examiner shall be a resident and qualified voter of the state. He shall be a person who has had experience in the field of personnel administration, classification, or employment testing in a classified civil service system; however, selection preference may be given to persons having such experience in the municipal fire and police classified civil service system.

C. The state examiner shall maintain a suitable office in the city of Baton Rouge. The officer charged by law with the custody of state buildings shall assign suitable office space to the examiner. The examiner shall appoint employees necessary for him to carry out his duties effectively.

D. The state examiner shall serve on a full-time basis. He shall receive and be paid a salary set by the State Civil Service Commission in accordance with the State Civil Service Commission's uniform pay plan. The position of state examiner shall be assigned to the same pay range to which the deputy director of state civil service is assigned. The state examiner shall be paid for his traveling and living expenses while away from his place of residence.

E. The state examiner shall take the oath of office and furnish bond for the faithful performance of his duties according to law in the sum of five thousand dollars. The premium of the bond shall be paid from the funds appropriated to the state examiner. The state examiner shall be ex-officio a notary public for the state at large.

F. The state examiner may obtain on a contractual or fee basis the services which his office is unable to supply and which are necessary for his compliance with the provisions of this Part.

G. The state examiner shall:

(1) Assist the various boards in an advisory capacity in the discharge of their duties.

(2) Prepare and submit a classification plan to each board for its approval, after consultation with the appointing and departmental authorities of the departmental service for which a plan is prepared and submitted, as provided in R.S. 33:2483.

(3) Prepare and administer tests of fitness for original entrance and promotion to applicants for positions in the respective classified service of the municipalities; score the tests and furnish the results to the board for which the tests are given.

(4) Cooperate with the secretary of each board in maintaining a roster of all fire and police civil service employees in which shall be set forth the name of each employee, the class title of position held, the salary or other compensation, any change in class title, and any other necessary data.

(5) Assist and cooperate in an advisory manner with the various appointing authorities, department officers, and the classified employees of the municipalities regarding the duties and obligations imposed upon them by the provisions of this Part.

(6) Encourage employee training in the classified service and, when possible, attend the training courses or parts thereof.

(7) Make annual or biennial reports regarding the work of his office to the governor.

H. The office of deputy state examiner of municipal fire and police civil service is created, subject to the supervision and orders of the state examiner. He is authorized and empowered to exercise the authority and perform the duties of the state examiner as provided in this Part or Part III of this Chapter. He shall receive and be paid a salary set by the state examiner in accordance with the State Civil Service Commission's uniform pay plan. The position of deputy state examiner shall be assigned to the pay range which shall be two levels below the pay range to which the deputy director of state civil service is assigned. He shall be paid traveling and living expenses while away from the place of his residence.

Amended by Acts 1950, No. 108, §§1, 2; Acts 1999, No. 456, §1; Acts 2013, No. 313, §2.



RS 33:2480 - Appropriations; facilities for board

§2480. Appropriations; facilities for board

The legislature shall make adequate annual appropriations to enable the state examiner to carry out effectively the duties imposed upon him by this Part. The governing body of the municipality shall make adequate annual appropriations to enable the board of the municipality to carry out effectively the duties imposed upon the board and shall furnish the board with office space, furnishings, equipment, and supplies and materials necessary for its operation.



RS 33:2481 - Classified and unclassified service

§2481. Classified and unclassified service

A. The classified service shall comprise every position, except those included in the unclassified service, to which the right of employee selection, appointment, supervision, and discharge is vested in the municipal government or with an officer or employee thereof, and which has as its primary duty and responsibility one of the following:

(FIRE)

(1) The chief and assistant chiefs; the intradepartmental division, bureau, squad, platoon and company officers of the fire department.

(2) Fire fighting.

(3) Fire prevention; inspection.

(4) Driving, tillering, and operation of fire apparatus.

(5) Operations and maintenance of radio, fire alarm, or signal system.

(6) Fire department instructors in employee training.

(7) Fire salvage and overhauling services, first aid, advance life support, and emergency medical services.

(8) Automotive or fire apparatus repairs, if such service is operated exclusively by and for either or both the fire or police department.

(9) Secretary to the chief. Departmental records clerk.

(POLICE)

(1) The chief and assistant chiefs; the intradepartmental division, bureau, squad, platoon, and company officers of the police department.

(2) Law enforcement.

(3) Crime prevention; identification; inspection; and investigation.

(4) Police headquarters desk service; jailer, and police matron.

(5) Operations and maintenance of radio, police alarm, or signal system.

(6) Police department instructors in employee training.

(7) Police control of traffic (vehicular and pedestrian.)

(8) Automotive or police apparatus repairs, if such service is operated exclusively by and for either or both the police or fire department.

(9) Secretary to the chief. Department records clerk.

B. The unclassified service shall comprise the following:

(1) All officers, employees, and positions of employment in the municipal government, not having as a principal duty one of the duties hereinabove provided in the classified service.

(2) Officers elected by popular vote and persons appointed to fill vacancies in elective offices.

(3) Secretaries, stenographers, and all clerical positions not specifically included in the classified service.

(4) Pound keepers, dog catchers, janitors, porters, elevator operators, chefs, kitchen helpers and workers, mechanic's helper, car washers, unskilled labor, special guards at schools, or any part-time, or temporary employee.

(5) Any position of employment, the duties of which are included in the classified service, to which the right of employee selection, appointment, supervision, and discharge is vested in and with those other than the municipal government or an officer or employee thereof.

(6) The chief of police for the city of Hammond.

Acts 1985, No. 998, §1, eff. July 23, 1985; Acts 2001, No. 5, §1.

NOTE: See Acts 2001, No. 5, §2, relative to application of the Act.



RS 33:2481.1 - Emergency medical services

§2481.1. Emergency medical services

A. Any municipality subject to the provisions of this Part may, in accordance with this Section, establish within the fire department an emergency medical services division. Assignments to the division shall be made from within the classified service. The local fire and police civil service board shall prescribe qualifications for positions within the division and the office of state examiner shall prepare and administer a competitive test for the entrance level position in the division. All positions in the division above the entrance level shall be by promotion in accordance with the other provisions of this Part based upon promotional tests prepared and administered by the office of state examiner to determine fitness for such promotional positions as such positions are described by the rules adopted by the fire and police civil service board. No person shall be admitted to a test for any position in the emergency medical services division who does not hold as a minimum a certificate as a "Certified Emergency Medical Technician - Basic" as that term is defined in R.S. 40:1231.

B. A fire and police civil service board may by rule require that any person assigned to emergency medical services division shall maintain minimum certification as a "Certified Emergency Medical Technician - Basic" as provided in R.S. 40:1231. Any person not maintaining such certification shall be returned to the position that he occupied in the classified service prior to his assignment to the emergency medical services division in accordance with the other provisions of this Part.

C. Nothing in this Section shall be construed to prohibit any municipality, parish, or fire protection district from establishing an emergency medical services division, department, or other agency rendering such services outside of the fire department without compliance with the provisions of this Section. However, a fire department may provide advance life support and emergency medical services without creating a separate division for that purpose.

Acts 1985, No. 998, §1, eff. July 23, 1985.



RS 33:2481.2 - Lake Charles police chief; term of office

§2481.2. Lake Charles police chief; term of office

The city of Lake Charles may, by amendment to its home rule charter in accordance with law, establish procedures for the appointment of the position of police chief for a term of not less than six years. The position shall be a classified position, but the person appointed chief shall be subject to removal or reappointment at the expiration of the term of office in accordance with the procedures established by the city charter. The mayor may reappoint the police chief to a subsequent term in accordance with the provisions set forth in the city charter. If the mayor does not reappoint the police chief for a subsequent term, the new police chief must be appointed from a list of qualified candidates who have completed the same application process which applies to any other civil service applicant including competitive testing and evaluation. Except as provided in this Section, the office of police chief shall be subject to all provisions of this Part and all rules and regulations adopted by the state examiner and by the local fire and police civil service board.

Acts 2001, No. 709, §1, eff. June 25, 2001.

NOTE: See Acts 2001, No. 709, §2, relative to application of the Act.



RS 33:2481.3 - Police chief; city of Houma; unclassified service

§2481.3. Police chief; city of Houma; unclassified service

A. Notwithstanding any provision of law to the contrary, the position of chief of police for the city of Houma is in the unclassified service, and the right of selection, appointment, supervision, and discharge for such position is vested in the president of the parish of Terrebonne. The chief of police shall have not less than five years of full time law enforcement experience and shall have successfully completed a certified training program approved by the Council on Peace Officers Standards and Training. The appointment of the chief of police shall be subject to the approval of the parish governing authority. Any person appointed to the position of chief of police shall meet all qualifications and requirements as provided in the parish compensation plan in effect at the time of his appointment.

B. Any person who resigns from a position in the classified service to be appointed chief of police shall not forfeit his seniority accumulated to the date of his resignation, but he shall not accumulate seniority during the time he is not in the classified service. If any such person resigns from the position of chief of police or is terminated for any reason other than malfeasance in office, he shall be eligible to be reemployed to the same position in the classified service in which he was employed immediately preceding his resignation from the classified service. If the position has been filled or no longer exists, then his former employer shall employ him in a comparable position.

C. The provisions of this Section shall be null and void on July 1, 2016.

Acts 2009, No. 416, §1, eff. July 7, 2009; Acts 2009, No. 418, §2, eff. July 7, 2009; Acts 2012, No. 572, §1, eff. June 30, 2012.



RS 33:2481.4 - Deputy chief of police; competitive appointment

§2481.4. Deputy chief of police; competitive appointment

A. Notwithstanding any other provision of law to the contrary, the governing authority may create, by ordinance, the position of deputy chief of police in accordance with the provisions of this Section. The position shall be filled on a competitive basis from a list of eligibles as provided for under R.S. 33:2491(D), and the right of selection, appointment, supervision, and discharge for such position shall be vested in the chief of police, subject to approval of the appointing authority. In addition, the governing authority shall establish the duties and responsibilities of the deputy chief of police in the ordinance creating the position. Such duties and responsibilities may include direct supervision over all positions in the classified service below the rank of chief of police. The position of deputy chief of police is not the same as the position of assistant chief of police as provided in R.S. 33:2481(A)(1).

B.(1) The deputy chief of police shall have not less than eight years of full time law enforcement experience and shall at least hold the rank of sergeant in the classified police service at the time of his appointment.

(2) Any person who holds the position of deputy chief of police may, while holding such position, apply for admission to the promotional examination for the class next higher than that from which he was appointed as deputy chief of police. However, the name and score of any deputy chief of police shall not be certified to the appointing authority by the civil service board as eligible for appointment to a position of the promotional class, and his name and score shall be eligible for certification, in accordance with the maximum period for which a name may remain on the eligibility list in accordance with the provisions of this Part, only upon demotion to a position of the class from which he was appointed as deputy chief of police.

(3) Eligibility for admission to the competitive test for deputy chief of police shall be limited to members of the same department as the chief of police at the time of appointment.

NOTE: Paragraph (C)(1) as amended by Acts 2015, No. 243, §1. See Acts 2015, No. 240, §2, regarding late eff. date for identical changes.

C.(1) Any person who is appointed from a position in the classified police service to serve as deputy chief of police shall not forfeit his departmental or promotional seniority accumulated to the date of his appointment, and he shall continue to accumulate departmental or promotional seniority in accordance with the provisions of this Part during the time he holds the position of deputy chief of police. The deputy chief of police shall serve indefinitely in the classified competitive position and shall be evaluated every three years by the chief of police. After each evaluation by the chief of police, the chief may reconfirm the deputy chief for another three year period, or may, at his discretion, demote the deputy chief to his former class of positions.

(2) If any such person is demoted as the result of such evaluation, or otherwise vacates the position on the approval of the chief of police, he shall be demoted to a position in the class he held immediately preceding his appointment as deputy chief of police. If a deputy chief of police is subjected to corrective or disciplinary action, he shall have the same rights as any other employee in the municipal fire and police civil service.

Acts 2010, No. 748, §1, eff. June 29, 2010; Acts 2015, No. 240, §1, eff. Aug. 1, 2016; Acts 2015, No. 243, §1, eff. June 29, 2015.

NOTE: See Acts 2010, No. 748, §§2 and 3, regarding effect and applicability of this Section.

NOTE: Paragraph (C)(1) as amended by Acts 2015, No. 243, §1. See Acts 2015, No. 240, §2, regarding late eff. date for identical changes.



RS 33:2481.5 - Deputy chief of police; competitive appointment; city of Alexandria

§2481.5. Deputy chief of police; competitive appointment; city of Alexandria

Notwithstanding the provisions of Section 3 of Act No. 748 of the 2010 Regular Session of the Legislature, the governing authority of the city of Alexandria may create, by ordinance, the position of deputy chief of police in accordance with the provisions of R.S. 33:2481.4.

Acts 2012, No. 247, §1, eff. May 25, 2012.



RS 33:2481.6 - Chief of administration of fire department; competitive appointment

§2481.6. Chief of administration of fire department; competitive appointment

A. Notwithstanding any other provision of law to the contrary, the governing authority may create, by ordinance, the position of chief of administration of fire department in accordance with the provisions of this Section. The position shall be filled on a competitive basis from a list of eligibles as provided for under R.S. 33:2491, and the right of selection, appointment, supervision, and discharge for such position shall be vested in the fire chief, subject to approval of the appointing authority. In addition, the governing authority shall establish the duties and responsibilities of the chief of administration of fire department in the ordinance creating the position. Such duties and responsibilities may include direct supervision over all non-fire suppression personnel in the classified and unclassified service.

B.(1) The chief of administration of fire department shall have not less than ten years of full-time fire service experience.

(2) Any person who holds the position of chief of administration of fire department may, while holding such position, apply for admission to the promotional examination for the class next higher than that from which he held at the time of his appointment. However, the name and score of any chief of administration of fire department shall not be certified to the appointing authority by the civil service board as eligible for appointment to a position of the promotional class, and his name and score shall be eligible for certification, in accordance with the maximum period for which a name may remain on the eligibility list in accordance with the provisions of this Part, only upon demotion to a position of the class from which he was appointed as chief of administration of fire department.

(3) Eligibility for admission to the competitive test for chief of administration of fire department shall be limited to members of the same department as the fire chief at the time of appointment.

NOTE: Paragraph (C)(1) as amended by Acts 2015, No. 243, §1. See Acts 2015, No. 240, §2, regarding late eff. date for identical changes.

C.(1) Any person who is appointed from a position in the classified fire service to serve as chief of administration of fire department shall not forfeit his departmental seniority accumulated to the date of his appointment, and he shall continue to accumulate departmental seniority in accordance with the provisions of this Part during the time he holds the position of chief of administration of fire department.

(2) If a chief of administration of fire department is subjected to corrective or disciplinary action, he shall have the same rights as any other employee in the municipal fire and police civil service.

Acts 2012, No. 656, §1; Acts 2015, No. 240, §1, eff. Aug. 1, 2016; Acts 2015, No. 243, §1, eff. June 29, 2015.

NOTE: Paragraph (C)(1) as amended by Acts 2015, No. 243, §1. See Acts 2015, No. 240, §2, regarding late eff. date for identical changes.



RS 33:2482 - Right of employee who entered armed forces to be reinstated

§2482. Right of employee who entered armed forces to be reinstated

Any regular and permanent employee who left a position of the departmental service, which now comes within the classified service, subsequent to May 1, 1940, and entered the armed forces of the United States shall be restored to his position and, thereafter, be subject to the rights and jurisdiction of the classified service created by this Part if he makes application therefor to the appointing authority within sixty days from the date of his honorable discharge or discharge under honorable conditions, and is physically and mentally capable of performing the work of his position to the satisfaction of the appointing authority.



RS 33:2483 - Classification plan

§2483. Classification plan

Each board, as soon as practicable (not to exceed a period of eighteen months) after this Part takes effect in the municipality, shall adopt a classification plan for the fire and police services of the municipality. Each classification plan shall consist of classes to be designated either by standard titles, ranks, or a combination thereof, for all positions included in the classified service for each of the fire and police services. The classification plan may be divided into groups of classes. The various classes of positions shall be arranged in each classification plan so as to show the principal and natural lines of promotion and demotion. The classification plan shall be adopted as rules of the board, in the manner provided by this Part for the adoption of rules. Rules creating the classification plan, future classifications, abolition of any classification, any amendment thereto, or revision thereof shall be adopted by a board only after consultation with the appointing authority, and the state examiner. The original classification plan to be established when this Part takes effect in a municipality shall be prepared, after consultation with the appointing authority, and submitted to the board for its approval and adoption, by the state examiner. The board may amend or revise the classification plans before adopting them. The state examiner shall advise and assist the board in all future classifications when requested to do so.



RS 33:2484 - Allocation of positions to classes

§2484. Allocation of positions to classes

The board, or chairman thereof subject to the subsequent approval of the board, as soon as practicable (not exceeding forty-five days) after the adoption of a classification plan, after consultation with the appointing authorities concerned, shall allocate each position in the classified service to its appropriate class; and thereafter shall likewise allocate each new position created in the service, and, when for the benefit of the service, reallocate positions from class to class.

Whenever the duties of a position are so changed by the appointing authority that the position in effect becomes one of a different class from that to which it is allocated, the change shall operate to abolish the position and to create a new position of the different class.

Whenever the board finds any change in the duties of any position in the classified service was brought about by the appointing authority to effect a reduction in the classification of any employee because of political, religious, or discriminatory reasons, or without just cause, it shall refuse to recognize any such action, and shall order the appointing authority to continue the employee in the position and class with all rights and privileges.



RS 33:2485 - Use of class titles

§2485. Use of class titles

The title of each class shall be the official title of every position allocated to the class, for all purposes having to do with the position as such, and shall be used to the exclusion of all other titles on all pay rolls, budget estimates, and official records and reports pertaining to the position, except that any abbreviation or code symbol approved by the board may be used to designate a position of a class. Any other title satisfactory to the appointing authority may be used in official correspondence and in any other connection not having to do with the personnel processes covered by this Part. No employee shall be appointed, employed, or paid under any title other than that of the class to which the position occupied by him is allocated.



RS 33:2486 - Status of incumbent of position when allocated

§2486. Status of incumbent of position when allocated

Every person employed in the municipal fire and police services for a continuous period of at least six calendar months immediately preceding the date that this Part takes effect in the municipality, who was regularly and permanently appointed to a position coming under the classified service, shall be inducted into and bound under the classified service, the provisions of this Part, and the rules adopted hereunder.

When any position is first allocated hereunder, or is reallocated to a different class to correct an error in its previous allocation, or because of a change in the duties of a position which has the effect of abolishing the position and creating a new position of another class, the employee in the position may continue to serve therein, with the status and all the rights and privileges he would have had under this Part if he had been originally appointed by examination and certification hereunder to a position of the class to which the position has been allocated or reallocated. Such employee however may be transferred without further tests of fitness or certification to any position of the class to which the position was previously allocated while held by the employee.

Any employee who feels himself aggrieved because of any allocation or change in classification affecting his position shall, upon his request, be heard thereon by the board; and the board shall hear and decide the complaint in any manner it deems proper.



RS 33:2487 - Methods of filling vacancies

§2487. Methods of filling vacancies

Vacancies in positions in the classified service shall be filled by one of the following methods:

(1) Demotion

(2) Transfer

(3) Reinstatement

(4) Promotional appointment

(5) Competitive appointment

(6) Reemployment

(7) Temporary appointment

A vacancy shall be considered filled under any of the methods specified above, and employment thereunder effective, as of the date on which the employee enters upon the duties thereof.



RS 33:2488 - Demotion

§2488. Demotion

Demotions of regular employees shall be made by the appointing authority when it becomes necessary to reduce the number of employees in the classified service or in any class therein. Demotions from any class, except for disciplinary action or because of the abolition of an entire class in the classified service, shall be made by demoting employees from lowest to highest in point of total seniority earned in positions of the class plus that earned in any higher classes in the classified service. The names of regular employees demoted for any reason, except for disciplinary action, shall be recorded upon the reinstatement list for the class from which they are demoted in the order in which the demotions are made.



RS 33:2489 - Transfer

§2489. Transfer

Any employee may be transferred from any position in the classified service to any other position of the same class within the classified service, at the pleasure of the appointing authority without notice to and confirmation by the board.

Any regular employee so transferred shall have the right of appeal to his board upon the grounds (1) that his transfer was made to a position not included within the class to which his position was previously allocated, or (2) that the position to which he has been transferred is not included within the classified service; or (3) the transfer was made deliberately to discriminate against him.



RS 33:2490 - Reinstatement and reemployment

§2490. Reinstatement and reemployment

A. Each employee who, during or at the expiration of his working test period of probation following his promotion after being certified from an appropriate employment list, is rejected and refused permanent status in the position and class to which he was promoted, shall be automatically reinstated to the position from which he was promoted without his name being placed upon any list.

B. All employees whose names appear upon the reinstatement list for a respective class shall be reinstated in a position thereof, in the reverse order from which their names were placed upon the list, before any other appointment is made therein.

C. All employees whose names appear upon the reemployment list for a class from which they were laid off according to the provisions of R.S. 33:2499 shall be reemployed in a position thereof, or offered such appointment, in the reverse order from which their names were placed upon the list for the class, before any other employment or appointment is made in it.

D. Any regular employee who resigns from a position in the classified service may, with the prior approval of the board, be reemployed in a position of the class or in a position of any lower class for which he is qualified, provided, that the reemployment is made within four years of the date of resignation, and that no person whose name appears upon either the reinstatement, promotional employment, or re-employment list for a class to which any such person is reemployed is willing to accept an appointment therein. Any person who is reemployed shall be physically fit to perform the duties of the position to which he is appointed. He shall furnish a favorable medical certificate to the appointing authority and the board after a recent examination by a practicing physician.

NOTE: Subsections E and F as amended by Acts 2015, No. 243, §1. See Acts 2015, No. 240, §2, regarding late eff. date for identical changes.

E. Any regular employee who resigns or retires from a position in the classified service may, with the prior approval of the board, be reemployed in a position of the class in which he was employed immediately preceding his resignation or retirement or in a position in any lower class. Any such employee may be reemployed at any time after his resignation or retirement, but he shall be qualified for the position to which he is reemployed. In addition, the employee shall be reemployed with the departmental and promotional seniority accumulated through the date of reinstatement; however, a regular employee shall be reemployed as provided in this Subsection only if his resignation or retirement occurred as a result of the employee being unable to perform the essential functions of his job upon sustaining any injury that is compensable pursuant to the provisions of Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950.

F. Any regular employee who retires from a position in the classified fire service as a result of an injury or a medical condition which prevents him from performing the essential functions of his job, may, with the prior approval of the board, be reemployed in a position of the class in which he was employed immediately preceding his retirement or in a position in any lower class. Any such employee may be reemployed at any time after his retirement, but he shall be qualified for the position to which he is reemployed and be able to perform the essential functions of the position. In addition, the employee shall be reemployed with the departmental and promotional seniority accumulated through the date of retirement. This Subsection shall not be applicable to employees whose injury or medical condition resulted from their own negligent or intentional act.

Acts 1985, No. 540, §1; Acts 2012, No. 595, §1, eff. June 7, 2012; Acts 2014, No. 869, §1; Acts 2015, No. 240, §1, eff. Aug. 1, 2016; Acts 2015, No. 243, §1, eff. June 29, 2015.

NOTE: Subsections E and F as amended by Acts 2015, No. 243, §1. See Acts 2015, No. 240, §2, regarding late eff. date for identical changes.



RS 33:2491 - Establishment and maintenance of employment lists

§2491. Establishment and maintenance of employment lists

The board shall establish and maintain employment lists containing names of persons eligible for appointment to the various classes of positions in the classified service, as follows:

A. Names of regular employees who are demoted from any class for a reason other than disciplinary action shall be placed upon the reinstatement list for the class from which they were demoted in the order in which the demotions were made.

B. Only the names of regular employees who have been laid off in accordance with the provisions of R.S. 33:2499 shall be eligible for entry upon the reemployment list. The names of such persons shall be entered upon the reemployment list for the class from which they were laid off in the order in which the lay-offs were made.

C. A name placed upon either the reinstatement or the reemployment list shall remain thereon for a period of four years. The board, however, may remove the name of any person who refuses an offer of employment following a certification from either list.

D.(1) Except as provided for in Paragraphs (2) and (3) of this Subsection, names of persons attaining a passing score on a promotion test shall be placed upon the promotion employment list for the class for which they were tested, from highest to lowest, according to their total departmental seniority. The names of persons attaining a passing score on a competitive test shall be placed upon the competitive employment list for the class for which they were tested, from highest to lowest, according to their final test scores.

(2)(a) Names of persons attaining a passing score on the promotional test in the Lafayette Police Department for the rank of lieutenant or above, or in the Lake Charles Police Department, shall be placed upon the promotion employment list for the class for which they were tested, from highest to lowest, according to their total promotional seniority in the next lower class. If two or more persons possess an equal amount of promotional seniority, the names of those persons shall be placed on the promotional list in the order of departmental seniority, from highest to lowest.

(b) An employee with the Lake Charles Police Department who is a member of the armed forces of the United States and is at an official training, active training exercise, or active duty deployment on the date of a promotional test for which he is qualified and eligible shall have his name placed upon the promotion employment list with promotional seniority credit back to the original testing date provided the employee takes and attains a passing score on the promotion test upon his return from training or active duty deployment. In addition, his name shall remain on the promotional employment list for forty-eight months following his attainment of a passing score on the promotion test.

(3) Names of persons attaining a passing score on the promotional test in the Crowley Police Department shall be placed on the promotion employment list for the class for which they were tested, from highest to lowest, according to their total promotional seniority in the next lower class. If two or more persons possess an equal amount of promotional seniority, the names of those persons shall be placed on the promotional list in the order of departmental seniority, from highest to lowest.

E. Any person whose name is placed upon the competitive employment list for the entrance or lowest ranking class in the classified service who has served in the armed forces of the United States of America during the times of war, and has been honorably discharged or discharged under honorable conditions, shall have added to his final test score a total of five points at the time of placing his name upon the list. Proof of such service and discharge shall be required by the board in any manner it deems advisable.

F.(1) The minimum and maximum period for which a name may remain upon a competitive employment list established and maintained by the board for any of the various classes of positions in the classified fire and police service shall be twelve and eighteen months, respectively, for each list.

(2)(a) Notwithstanding any provision of law to the contrary, the minimum and maximum period for which a name may remain upon a promotional employment list established and maintained by the board for any of the various classes of positions in the classified fire and police service shall be twelve and forty-eight months, respectively, for each list.

(b) Except as provided in R.S. 33:2491.4(D), the provisions of this Paragraph shall apply to any promotional employment list established and maintained by the board pursuant to this Part for any of the various classes of positions in the classified fire and police service containing the names of eligible persons on and after August 1, 2013.

G. The employment lists for which eligibles are obtained from the results of tests given for that purpose shall be reestablished in the manner further provided by this Part.

H.(1) Except as provided in Paragraphs (2) and (3) of this Subsection, when new names are to be placed upon a promotion list for a given class, the remaining names thereon shall be rearranged with the new names so that all names appearing upon the list for the class shall rank, from highest to lowest, according to total departmental seniority.

(2) When new names are to be placed upon a promotion list for a given class in the Lafayette Police Department for the rank of lieutenant or above, and in the Lake Charles Police Department, the remaining names thereon shall be rearranged with the new names so that all names appearing upon the list for the class shall rank, from highest to lowest, according to total promotional seniority in the next lower class from which the promotion list is established. If two or more persons possess an equal amount of promotional seniority, the names of those persons shall be placed on the promotional list in the order of departmental seniority, from highest to lowest.

(3) When new names are to be placed on a promotion list for a given class in the Crowley Police Department, the remaining names thereon shall be rearranged with the new names so that all names appearing on the list for the class shall rank, from highest to lowest, according to total promotional seniority in the next lower class from which the promotion list is established. If two or more persons possess an equal amount of promotional seniority, the names of those persons shall be placed on the promotional list in the order of departmental seniority, from highest to lowest.

(4) When new names are to be placed upon a competitive list for a given class, the remaining names thereon shall be rearranged with the new names so that all names appearing upon the list for the class shall rank, from highest to lowest, according to their final test scores.

I. A person who has attained a passing score on an examination administered by the state examiner for entrance police officer, entrance firefighter, or for the entrance classes for which the operation and maintenance of radio, alarm, or signal systems for the respective fire or police services is the primary duty may have his name placed on the employment list of any municipality, parish, or fire protection district under the Municipal Fire and Police Civil Service System, provided the person's application and score are accepted by the board of the municipality, parish, or fire protection district in which he seeks employment. In order that his name may be placed upon the employment eligibility list, a person shall be required to meet the minimum qualifications adopted as rules of the respective civil service board, as if making original application for admission to the test. The eligibility of such an applicant shall not continue past the date on which his original eligibility expired.

Amended by Acts 1981, No. 937, §1; Acts 1992, No. 213, §1; Acts 1993, No. 186, §1; Acts 2006, No. 216, §1, eff. July 1, 2006; Acts 2013, No. 331, §1; Acts 2015, No. 240, §1, eff. Aug. 1, 2016; Acts 2015, No. 243, §1, eff. June 29, 2015; Acts 2016, No. 177, §1; Acts 2016, No. 178, §1; Acts 2016, No. 283, §1.



RS 33:2491.1 - Promotional employment lists; Shreveport

§2491.1. Promotional employment lists; Shreveport

A. Except as otherwise provided in this Section, the municipal fire and police civil service board of the city of Shreveport shall establish and maintain employment lists containing names of persons eligible for appointment to the various classes of positions in the classified service as provided in R.S. 33:2491.

B. Notwithstanding the provisions of R.S. 33:2491 and Article XIV, Section 15.1, Paragraph 21 of the Constitution of 1921 made statutory by Article X, Section 18 of the Louisiana Constitution, departmental service in any classified police position with the primary duty or responsibility of police headquarters desk service, jailer, police matron, operations and maintenance of radio, police alarm, or signal system, automotive or police apparatus repairs, secretary to the chief, or department records clerk shall not be counted by the municipal fire and police civil service board of the city of Shreveport in determining the total seniority in the departmental service of a person for purposes of ranking the name of that person on a promotional employment list for a classified police position with the primary duty or responsibility of law enforcement, a position as chief or assistant chief, or a position as an intradepartmental division, bureau, squad, platoon, or company officer of the police department.

C. The provisions of this Section shall not be construed to affect the pay, retirement, or any other benefit based upon departmental service of any person occupying a classified police position in the municipal fire and police civil service of the city of Shreveport.

Acts 1989, No. 692, §2; Acts 1989, No. 799, §2.



RS 33:2491.2 - Promotional employment lists; Sulphur

§2491.2. Promotional employment lists; Sulphur

A. Except as otherwise provided in this Section, the municipal fire and police civil service board of the city of Sulphur shall establish and maintain employment lists containing names of persons eligible for appointment to the various classes of positions in the classified service as provided in R.S. 33:2491.

B.(1) Notwithstanding the provisions of R.S. 33:2491 and Article XIV, Section 15.1, Paragraph 21 of the Constitution of 1921 made statutory by Article X, Section 18 of the Louisiana Constitution of 1974, departmental service in any classified police position with the primary duty or responsibility of police headquarters desk service, jailer, police matron, operations and maintenance of radio, police alarm, or signal system, automotive or police apparatus repairs, secretary to the chief, or department records clerk shall not be counted by the municipal fire and police civil service board of the city of Sulphur in determining the total seniority in the departmental service of a person for purposes of ranking the name of that person on a promotional employment list for a classified police position with the primary duty or responsibility of law enforcement, a position as chief or assistant chief, or a position as an intradepartmental division, bureau, squad, platoon, or company officer of the police department.

(2) However, if the person has been employed in departmental service for at least five years in any classified police position with the primary duty or responsibility of law enforcement, a position as chief or assistant chief, or a position as an intradepartmental division, bureau, squad, platoon, or company officer of the police department, then all service of such person in any classified police position with the primary duty or responsibility of police headquarters desk service, jailer, police matron, operations and maintenance of radio, police alarm, or signal system, automotive or police apparatus repairs, secretary to the chief, or department records clerk shall be counted by the municipal fire and police civil service board of the city of Sulphur in determining the total seniority in the departmental service of such person for purposes of ranking the name of that person on a promotional employment list.

C. The provisions of this Section shall not be construed to affect the pay, retirement, or any other benefit based upon departmental service of any person occupying a classified police position in the municipal fire and police civil service of the city of Sulphur.

Acts 2001, No. 980, §2.



RS 33:2491.3 - Promotional employment lists; limitations

§2491.3. Promotional employment lists; limitations

A. Except as otherwise provided in this Section, any municipal fire and police civil service board covered by this Part, except as provided in R.S. 33:2491.1 and 2491.2, shall establish and maintain employment lists containing names of persons eligible for appointment to the various classes of positions in the classified service as provided in R.S. 33:2491.

NOTE: Subsection B as amended by Acts 2015, No. 243, §1. See Acts 2015, No. 240, §2, regarding late eff. date for identical changes.

B. Notwithstanding the provisions of R.S. 33:2491 and Article XIV, Section 15.1, Paragraph 21 of the Louisiana Constitution of 1921 made statutory by Article X, Section 18 of the Louisiana Constitution of 1974, departmental service in any classified police position with the primary duty or responsibility of police headquarters desk service, jailer, police matron, operations and maintenance of radio, police alarm or signal system, automotive or police apparatus repairs, secretary to the chief, or department records clerk shall not be counted by the municipal fire and police civil service board of the city in determining the total departmental or promotional seniority in the departmental service of a person for purposes of ranking the name of that person on a promotional employment list for a classified police position with the primary duty or responsibility of law enforcement, a position as a chief or assistant chief, or a position as an intradepartmental division, bureau, squad, platoon, or company officer of the police department.

C. The provisions of this Section shall not be construed to affect the pay, retirement, or any other benefits based upon departmental service of any person occupying a classified police position in the municipal fire and police civil service.

D. The provisions of this Section shall not be applicable to any person employed prior to July 1, 2004, in a classified police position with the primary duty or responsibility of law enforcement, a position as chief or assistant chief, or a position as an intradepartmental division, bureau, squad, platoon, or company officer of the police department.

Acts 2004, No. 429, §2, eff. July 1, 2004; Acts 2015, No. 240, §1, eff. Aug. 1, 2016; Acts 2015, No. 243, §1, eff. June 29, 2015.

NOTE: Subsection B as amended by Acts 2015, No. 243, §1. See Acts 2015, No. 240, §2, regarding late eff. date for identical changes.



RS 33:2491.4 - Promotional employment lists; tests; city of West Monroe; classified police service

§2491.4. Promotional employment lists; tests; city of West Monroe; classified police service

A. Notwithstanding any provision of law to the contrary, the maximum period of time for which a name may remain upon a promotional employment list established and maintained by the municipal fire and police civil service board of the city of West Monroe for any of the various classes of positions in the classified police service shall be forty-eight months.

B. The minimum period of time for which a name may remain upon a promotional employment list established and maintained by the municipal fire and police civil service board of the city of West Monroe for any of the various classes of positions in the classified police service shall be as provided in R.S. 33:2491(F).

C. Promotional tests for positions in the various classes in the classified police service in the city of West Monroe, except those classes in which positions shall be filled only from the competitive list, may be held as the needs of the service require, but shall be given as provided in R.S. 33:2492(6).

D. The provisions of this Section shall apply to any promotional employment list established and maintained by the municipal fire and police civil service board of the city of West Monroe for any of the various classes of positions in the classified police service containing the names of eligible persons on and after July 6, 2009.

Acts 2009, No. 329, §1, eff. July 6, 2009.



RS 33:2492 - Tests

§2492. Tests

Tests to determine the eligibility of applicants for entry upon the promotional and competitive employment lists shall be provided, as follows:

(1)(a) The board shall provide through the state examiner for promotional or competitive tests. Official notice of examination shall be posted on the bulletin board in each station of the respective department. The notice shall state (i) class of positions for which tests will be given, (ii) whether the tests will be given on a promotional or competitive basis, and (iii) the final date on which applications for admission to the tests will be received. The notice shall be posted for a continuous period of thirty days preceding the date for administering the tests.

(b) In addition to the posted notice, public notice for all tests to be given on a competitive basis shall be published at least four times during the thirty-day period in the official journal of the municipality in which such tests are to be held. This notice of examination need not reveal the exact date on which tests shall be administered, but all applicants shall be advised of the date, place, and time to report for an announced test at least five days in advance thereof in any manner the board may prescribe.

(2) As may be necessary from time to time, the state examiner may call for and administer examinations for the entrance classifications of firefighter, police officer, and for the entrance classes for positions of which the operation and maintenance of a radio, alarm, or signal system for the fire or police service is the primary duty. Tests may be administered at the discretion of the state examiner in any municipality, parish, or fire protection district to which this Part applies. Official notification shall not be made to the extent required under Paragraph (1) of this Section; however, public notice shall be published at least four times during a thirty-day period in the official journal of the state of Louisiana and may be posted on the bulletin board in each station of the respective department. This notice of examination need not state the exact date on which tests shall be administered, but all applicants shall be advised of the date, place, and time to report for an announced test at least five days in advance thereof in any manner the state examiner may prescribe.

(3) Each person in a group of candidates being tested at a given time for the same class of employment shall be given the same test, and it shall be administered in the same manner to each candidate. No question shall be framed so as to elicit information concerning the political, factional, or religious opinions or affiliations of any applicant.

(4) All tests shall be restricted to those matters which will fairly test the relative capacity and fitness of the candidates to discharge the duties characteristic of positions of the class to which they seek to be appointed. Tests may include written or oral questions, trials in the performance of work characteristic of the class, inquiries into facts relating to education, experience, or accomplishments in specialized lines of endeavor, or any combination of these and other elements duly related to the purposes of the tests.

(5) Seventy-five percent shall constitute a passing score for all tests administered under the provisions of this Part.

(6) Promotional tests for positions in the various classes in the classified service, except those classes in which positions shall be filled only from the competitive list, may be held as the needs of the service require, but must be given at least one time during each successive period of eighteen months.

(7) Competitive tests shall be held only as the needs of the service require and shall be given for classes comprising only the following duties or positions:

(a) Chief of the departmental service.

(b) The entrance or lowest ranking class in the classified service.

(c) The entrance or lowest ranking class in any group of classes where the various classes have been divided into groups by the classification plan.

(d) Operation, maintenance, and supervision of radio, fire alarm, police alarm, and other signal systems.

(e) Automotive or fire apparatus mechanics and repairmen.

(f) Secretary to the chief.

(g) Departmental records clerk.

(h) For a position in any class in the classified service after reasonable efforts by preceding methods provided by this Part have failed to produce names of persons eligible for regular appointment thereto.

(8) All tests required by this Part shall be prepared, administered, and scored by the state examiner in accordance with the provisions of this Part. The results of the tests shall be furnished the board for which the tests have been held as soon as practicable after the tests have been administered. All test questions, answers, and papers shall at all times be kept in the custody of the state examiner and shall be produced by him and exhibited by him at the domicile of any board upon its written request.

(9) The board for which any test is administered may, at any time up to six months after receiving the results from the state examiner, receive and review any or all parts of the test and the methods used in its grading, in order to determine whether the test was a fair and reasonable one and was fairly graded. If, after the board reviews any test and consults with the state examiner, it concludes that any item or parts of the test was unfair or unreasonable or finds errors in the grading, it may, at its discretion, cause a regrading of the test and, thereupon, correct or establish the appropriate employment list in accordance with the revised ratings. If the board finds that a fair rating can be determined only from an entire new test, it may cause a new test to be given to all persons taking the previous test and establish a new employment list for the class from the result of such new test.

(10) Each applicant who makes a passing score on a test provided by the board through the state examiner under the provisions of Paragraph (1) of this Section shall be advised, in any manner the board prescribes, of his final score and relative standing on the list appropriate for the class for which he was tested.

(11) Each applicant who makes a passing score on a test administered by the state examiner under the provisions of Paragraph (2) of this Section shall be advised, in any manner the state examiner prescribes, of his final score. Such score may be reported and approved by the board under the provisions of R.S. 33:2491(I). The original eligibility of an applicant under the provisions of this Paragraph shall be the period of not more than eighteen months after the date on which the signature of the state examiner was affixed to his notification of score.

Acts 2006, No. 493, §2, eff. July 1, 2006.



RS 33:2493 - Admission to tests

§2493. Admission to tests

A. Admission to tests provided by the civil service board through the state examiner shall be as follows:

(1)(a) Admission to a promotional test shall be limited to regular employees of the class next lower from that for which they are to be examined. However, the rules may provide for admission to be extended to applicants from any one or more of the next lower classes.

(b) Any employee of the Lake Charles Police Department who served in the armed forces of the United States, upon his return from training or active duty deployment shall be allowed admission to a promotional test he would have otherwise been qualified and eligible for if the prior date of the promotional test was during his official training, active training exercise, or active duty deployment.

(2) Admission to competitive tests shall be open to all persons who meet the requirements provided by this Part and the rules.

(3) Any applicant admitted to a test shall be a citizen of the United States and of legal age.

(4) Special requirements or qualifications for admission to tests, or for eligibility for appointment, such as age, education, physical requirements, etc., may be established by the rules adopted by the board, after consultation with the appointing authority. Any applicant must be, at the time of his appointment to a position in the classified service, of good health, good moral character, and of temperate and industrious habits.

(5) The board may reject the application of any person for admission to tests of fitness, or refuse any applicant to be tested, or may cancel the eligibility of any eligible on any employment list, who:

(a) Is found to lack any of the qualifications prescribed, or which may be legally prescribed, as requirements for admission to the tests for the class for which he has applied;

(b) Is physically unfit to perform effectively the duties of a position of the class;

(c) Is addicted to the habitual use of drugs or intoxicating liquors to excess;

(d) Has been adjudged guilty of a crime involving moral turpitude or infamous or notoriously disgraceful conduct;

(e) Has been dismissed from the respective service for delinquency or misconduct;

(f) Has made a false statement of any material fact; or

(g) Has practiced, or attempted to practice, deception or fraud in securing eligibility for appointment or attempting to do so.

B. Any such facts shall also be considered cause for removal of any employee. The board shall reject any application filed after the time fixed for closing receipt of applications as announced in the public notice of the tests.

C. Any applicant admitted to the competitive examinations which may be called for by the state examiner under the provisions of R.S. 33:2492, for the classifications of entrance police officer, entrance firefighter, or for the entrance classifications comprising the duties of the operation and maintenance of radio, alarm, or signal systems for the respective department, shall be a citizen of the United States, and of legal age.

Amended by Acts 1980, No. 839, §1; Acts 1997, No. 589, §1, eff. July 3, 1997; Acts 1997, No. 1426, §1; Acts 2003, No. 1150, §1, eff. July 2, 2003; Acts 2004, No. 645, §§1, 2, eff. July 5, 2004; Acts 2006, No. 212, §2, eff. July 1, 2006; Acts 2016, No. 178, §1.



RS 33:2494 - Certification and appointment

§2494. Certification and appointment

A. Whenever the appointing authority proposes to fill a vacancy in the classified service, except by demotion, transfer, emergency appointment, or by substitute employment not to exceed thirty days, he shall request the board to certify names of persons eligible for appointment to the vacant position. The board shall thereupon certify in writing the names of eligible persons from the appropriate employment list, and the appointing authority shall, if he fills the vacancy, make the appointment as provided by this Section.

B. The board shall first certify the name of the person appearing upon the reinstatement list who is eligible for the first reinstatement in the class of the vacant position. The name of this person and all others appearing upon the reinstatement list for the class shall be certified and offered the appointment in the order provided by R.S. 33:2490(B) before the vacancy is filled by any subsequent method provided by this Part. The appointing authority shall appoint to the vacant position the first person so certified to him who is willing to accept the appointment. If the position is one of a class from which lay-offs have been made as provided by R.S. 33:2499 the names of eligible persons appearing upon the reemployment list for the class shall be certified and offered the appointment in the order provided by R.S. 33:2490(C) before any other appointment is made thereto.

C.(1)(a) In the event a vacancy cannot be filled by reinstatement, or by reemployment as above provided, the board shall next certify the names of the persons upon the promotional list, in the order in which they appear thereon, for the class in which the vacancy is to be filled.

(b) The appointing authority shall select and appoint to the first vacancy to be filled the one person certified to him who has the greatest seniority in the departmental service. Any remaining positions to be filled in the same class shall be filled by appointing to each such successive vacancy the one of the remaining persons certified therefor who has the next highest seniority in the departmental service. If any one or more persons so certified should refuse the appointment, the appointing authority shall then select and appoint one of the persons certified by the board with the next highest seniority in the departmental service. This procedure shall be followed until the position has been filled by appointment of the one person who has the greatest seniority in the departmental service, and who is willing to accept the appointment, or until each person whose name appears upon the list, has in this order been certified and offered the appointment for the vacancy.

(c) Any person certified to the appointing authority who, because of work-related illness, injury, or incapacity, is unable to immediately begin a working test, shall be appointed in accordance with Subparagraph (b) of this Paragraph. However, the working test shall be immediately interrupted and shall not commence until the employee has fully recovered and returns to full duty. If the employee fails to recover and return to full duty within six months of the date of his appointment, the board shall declare him ineligible to continue therein, and the appointment shall be made to one of the remaining persons certified therefor who has the next highest seniority in the departmental service. Any such person appointed in accordance with R.S. 33:2496(2) to substitute for the injured employee during the period of interrupted working test shall have such time counted toward his twelve-month working test period.

(2) Notwithstanding any other provision of law to the contrary, the municipal fire and police civil service system for the cities of Lafayette for the rank of lieutenant or above and Lake Charles shall fill a vacant position in the police department in the following manner:

(a) In the event a vacancy cannot be filled by reinstatement, or by reemployment as provided in Subsections A and B of this Section, the board shall next certify the names of the persons upon the promotional list, in the order in which they appear thereon, for the class in which the vacancy is to be filled.

(b) The appointing authority shall select and appoint to the first vacancy to be filled the one person certified to him who has the greatest promotional seniority in the next lower rank. Any remaining positions to be filled in the same class shall be filled by appointing to each such successive vacancy the one of the remaining persons certified therefor who has the next highest promotional seniority in the next lower class.

(c) If any one or more persons so certified should refuse the appointment, the appointing authority shall then select and appoint one of the persons certified by the board with the next highest promotional seniority in the next lower class. This procedure shall be followed until the position has been filled by appointment of the one person who has the greatest promotional seniority in the next lower class, and who is willing to accept the appointment, or until each person whose name appears upon the list, has in this order been certified and offered an appointment to the vacancy.

(d) If two or more persons possess an equal amount of promotional seniority, those persons shall be reinstated or listed on the promotional list and offered promotions in the order of departmental seniority, from highest to lowest.

(e) Any person certified to the appointing authority who, because of work-related illness, injury, or incapacity, is unable to immediately begin a working test, shall be appointed in accordance with Subparagraph (b) of this Paragraph. However, the working test shall be immediately interrupted and shall not commence until the employee has fully recovered and returns to full duty. If the employee fails to recover and return to full duty within six months of the date of his appointment, the board shall declare him ineligible to continue therein, and the appointment shall be made to one of the remaining persons certified therefor who has the next highest promotional seniority. Any such person appointed in accordance with R.S. 33:2496(2) to substitute for the injured employee during the period of interrupted working test shall have such time counted toward his twelve-month working test period.

(3) Notwithstanding any other provision of law to the contrary, in the city of Crowley a vacant position in the police department shall be filled in the following manner:

(a) If a vacancy cannot be filled by reinstatement or by reemployment as provided in Subsections A and B of this Section, the board shall next certify the names of the persons on the promotional list, in the order in which they appear thereon, for the class in which the vacancy is to be filled.

(b) The appointing authority shall select and appoint to the first vacancy to be filled the one person certified to him who has the greatest promotional seniority in the next lower class. Any remaining positions to be filled in the same class shall be filled by appointing to each such successive vacancy the one of the remaining persons certified therefor who has the next highest promotional seniority in the next lower class.

(c) If any one or more persons so certified should refuse the appointment, the appointing authority shall then select and appoint one of the persons certified by the board with the next highest promotional seniority in the next lower class. This procedure shall be followed until the position has been filled by appointment of the one person who has the greatest promotional seniority in the next lower class and who is willing to accept the appointment or until each person whose name appears on the list, has in this order been certified and offered an appointment to the vacancy.

(d) If two or more persons possess an equal amount of promotional seniority, those persons shall be reinstated or listed on the promotional list and offered promotions in the order of departmental seniority, from highest to lowest.

D. Certification and appointment from the competitive list shall be limited to those conditions and classifications for which the competitive test may be given as provided by R.S. 33:2492(E). Upon the appointing authority's request for the certification of eligible persons from which he may fill a vacancy, and if the competitive list is the appropriate list from which the names of eligible persons shall be certified, the board shall certify the names of the persons upon that list, in the order in which they appear thereon, for the class in which the vacancy is to be filled. The appointing authority shall select and appoint to the first vacancy to be filled, any one of the persons so certified to him for the vacancy. In making such appointment to entry-level positions, the appointing authority shall give a preference to Louisiana residents. If any one or more persons so certified should refuse the appointment, the appointing authority shall then select and appoint any one of the remaining persons certified by the board. This procedure shall be followed until the position has been filled by appointment of one of the persons certified from the list and willing to accept the appointment, or until each person whose name appears upon the list has in this manner been certified for the vacancy.

E. Appointment to any position in the classified service from which the regular employee is away on an authorized leave of absence shall be made in accordance with the provisions of R.S. 33:2496.

F. The appointing authority shall notify the board of the filling of a vacancy as provided in R.S. 33:2503.

G. Except as provided in Subparagraphs (C)(1)(b) and (C)(2)(e) of this Section, the appointing authority shall fill each vacancy, including vacancies in classifications hereafter created, within sixty days after the occurrence of the vacancy. This Subsection shall not prevent the board from abolishing unnecessary classifications.

Acts 1999, No. 1092, §1; Acts 1999, No. 1093, §1; Acts 1999, No. 1174, §1; Acts 2015, No. 240, §1, eff. Aug. 1, 2016; Acts 2015, No. 243, §1, eff. June 29, 2015; Acts 2016, No. 177, §1; Acts 2016, No. 283, §1; Acts 2016, No. 552, §2.



RS 33:2495 - Working tests

§2495. Working tests

A. Every person appointed to a position in the classified service following the certification of his name from a promotional or a competitive employment list, except as provided in R.S. 33:2495.1 and except those appointed on a temporary basis, shall be reported to the board as a probational employee within fifteen days of his appointment. The probational employee shall be tested by a working test while occupying the position before he may be confirmed as a regular and permanent employee in the position.

B.(1) Except as provided in R.S. 33:2495.1, the period of the working test shall commence immediately upon appointment and shall continue for a period of not less than six months nor more than one year.

(2)(a) Any probational employee in the classified fire service, except an entry level fireman and an entry level radio, fire alarm, or signal system operator, who has served less than six months of his working test for any given position may be removed therefrom only with the prior approval of the board, and only upon one of the following grounds:

(i) He is unable or unwilling to perform satisfactorily the duties of the position to which he has been appointed.

(ii) His habits and dependability do not merit his continuance therein.

(b) Any such probational employee in the classified fire service may appear before the board and present his case before he is removed.

(c) Any such probational employee in the classified fire service who is rejected after having served a working test of six months but not more than one year may appeal to the board only upon the grounds that he has not been given a fair opportunity to prove his ability in the position.

(3)(a) Any probational employee in a position of a competitive class of the classified police service, except an entry level police officer, and an entry level radio, police alarm, or signal system operator, who has served less than six months of his working test for any given position may be removed therefrom only with the prior approval of the board. Any probational employee in a position of a promotional class of the classified police service, who has served less than three months of his working test for any given position may be removed therefrom only with the prior approval of the board. Any such probational employee may be removed only upon one of the following grounds:

(i) He is unable or unwilling to perform satisfactorily the duties of the position to which he has been appointed.

(ii) His habits and dependability do not merit his continuance therein.

(b) Any such probational employee in the classified police service may appear before the board and present his case before he is removed.

(c) Any such probational employee in the classified police service appointed to a position of a competitive class who is rejected after having served a working test of six months but not more than one year may appeal to the board only upon the grounds that he has not been given a fair opportunity to prove his ability in the position.

(d) Any such probational employee in the classified police service appointed to a position of a promotional class who is rejected after having served a working test of three months but not more than one year may appeal to the board only upon the grounds that he has not been given a fair opportunity to prove his ability in the position.

C. Upon any employee completing his working test, the appointing authority shall so advise the board and furnish a signed statement to the respective employee of its confirmation and acceptance of the employee as a regular and permanent employee in the respective position or of its refusal to confirm the employee and the reasons therefor. If, at the expiration of an employee's working test period, the appointing authority fails to confirm or reject the employee, such failure to act shall constitute a confirmation.

D. The appointing authority may remove, and shall remove upon the order of the board, any employee during his working test period who the board finds, after giving him notice and an opportunity to be heard, was appointed as a result of an error, misrepresentation, or fraud.

E. In any event where an employee is permitted under this Section to appeal to the board, the decision of the board shall be subject to the judicial review provided by this Part and the appointing authority and employee shall be governed accordingly.

F. Any employee appointed in accordance with R.S. 33:2494, who has commenced a working test shall have the working test considered interrupted by any absence greater than thirty consecutive days. The working test, even if interrupted, shall not be more than the aggregate period of one year.

Acts 1997, No. 1391, §1, eff. July 15, 1997; Acts 1999, No. 1139, §1; Acts 2003, No. 708, §1, eff. July 1, 2003; Acts 2005, No. 197, §1, eff. Aug. 1, 2005; Acts 2013, No. 331, §1; Acts 2016, No. 552, §2.



RS 33:2495.1 - Recruit and recruit period

§2495.1. Recruit and recruit period

A.(1) Each person selected for appointment to an entry level position in the classified service from the competitive firefighter, firefighter/operator, or police officer employment list who has demonstrated successful completion of formal training as provided in Paragraph (4) of this Subsection prior to such appointment shall immediately begin the working test.

(2)(a) Any person selected for appointment to an entry level position in the classified service from the competitive firefighter, firefighter/operator, or police officer employment list who has not demonstrated successful completion of formal training as provided in Paragraph (4) of this Subsection prior to such appointment shall be employed by the appointing authority and reported to the board as a recruit and, whenever practical or possible, shall immediately begin such formal training.

(b) The formal training shall be provided for through the appointing authority, and the period for such formal training shall be for the duration of not more than six months from the date of appointment. The formal training period shall conclude six months from the date of original appointment or upon the successful completion of the formal training, whichever occurs first, at which time the working test shall commence.

(c) The appointing authority shall, within fifteen days, advise the board of the appointment of the recruit as a probational firefighter, probational firefighter/operator, or probational police officer as the case may be.

(3) Nothing in this Subsection shall be construed to require that a newly appointed firefighter, firefighter/operator, or police officer be terminated should he fail to enroll in or complete formal training within the six-month formal training period.

(4)(a) Successful completion of formal training as required by this Subsection for a position in the classification of firefighter or firefighter/operator shall be demonstrated by certification as Firefighter I in accordance with National Fire Protection Association Standard 1001.

(b) Successful completion of formal training as required by this Subsection for a position in the classification of police officer shall be demonstrated by certification from a peace officer standards and training accredited training program as provided by R.S. 40:2405(A).

B.(1) Notwithstanding the provisions of Subsection A of this Section or any other provision of law to the contrary, each person selected for appointment to an entry level position in the classified service from the competitive Fire Communications Officer (I) employment list in the city of Shreveport who has demonstrated successful completion of formal training as provided in Paragraph (4) of this Subsection prior to such appointment shall immediately begin the working test.

(2)(a) Notwithstanding the provisions of Subsection A of this Section or any other provision of law to the contrary, any person selected for appointment to an entry level position in the classified service from the competitive Fire Communications Officer (I) employment list in the city of Shreveport who has not demonstrated successful completion of formal training as provided in Paragraph (4) of this Subsection prior to such appointment shall be employed by the appointing authority and reported to the board as a recruit and, whenever practical or possible, shall immediately begin such formal training.

(b) The formal training shall be provided for through the appointing authority, and the period for such formal training shall be for the duration of not more than six months from the date of appointment. The formal training period shall conclude six months from the date of original appointment or upon the successful completion of the formal training, whichever occurs first, at which time the working test shall commence.

(c) The appointing authority shall, within fifteen days, advise the board of the appointment of the recruit as a probational Fire Communications Officer (I).

(3) Nothing in this Subsection shall be construed to require that a newly appointed Fire Communications Officer (I) be terminated should he fail to enroll in or complete formal training within the six-month formal training period.

(4) Successful completion of formal training as required by this Subsection for a position in the classification of Fire Communications Officer (I) shall be demonstrated by certification as Telecommunicator in accordance with National Fire Protection Association Standards 1061 and 1221.

Acts 2013, No. 331, §1.



RS 33:2495.2 - Continuation of system

§2495.2. Continuation of system

If the city of New Iberia which has a municipal fire and police civil service system in existence on January 1, 2008, ceases to operate either its fire department or its police department, the civil service system shall continue in full force and effect for the remaining department as provided by law.

Acts 2007, No. 163, §1, eff. Jan. 1, 2008.



RS 33:2495.3 - Recruit and recruit period; certain municipalities

§2495.3. Recruit and recruit period; certain municipalities

A. Notwithstanding any other provision of law to the contrary, in municipalities with a population of not less than two hundred thousand persons and not more than two hundred forty thousand persons as of the most recent federal decennial census, no person selected for appointment to an entry-level position in the classified service from the competitive firefighter employment list who has not successfully completed formal training as required by Subsection B of this Section shall begin the working test period. However, such person shall be employed by the appointing authority and reported as a recruit, and shall immediately begin his formal training.

B. Formal training for a person selected for appointment to an entry-level position as a firefighter in the classified service shall mean the enrollment in and successful completion of a fire training academy provided for through the appointing authority. All persons selected for appointment to an entry-level position as a firefighter in the classified service shall successfully complete the fire training academy whether or not such person was certified as a Firefighter I in accordance with National Fire Protection Association Standard 1001 prior to his selection for appointment.

C. The fire training academy provided for in Subsection B of this Section shall be for a duration as determined by the appointing authority. Upon the successful completion of the fire training academy, the recruit shall immediately begin the working test period.

D. The appointing authority shall, within fifteen days, advise the board that the recruit has successfully completed the fire training academy and has begun the working test period as a probational firefighter.

E. Nothing in this Section shall be construed to require that a person selected for appointment to an entry-level position as a firefighter in the classified service be terminated if he fails to enroll in or successfully complete the fire training academy as required by Subsection B of this Section.

Acts 2015, No. 334, §1.



RS 33:2496 - Temporary appointments

§2496. Temporary appointments

Temporary appointments may be made to positions in the classified service without the appointees acquiring any permanent status therein, as follows:

(1)(a)(i) When a vacancy is to be filled in a position of a class for which the board is unable to certify names of persons eligible for regular and permanent, or substitute, appointment, the appointing authority may make a provisional appointment of any person whom he deems qualified. Whenever practicable, the appointment should be made by the provisional promotion of an employee of a lower class. A provisional appointment shall not continue for more than three months. No position in the classified service shall be filled by one or more provisional appointments for a period in excess of three consecutive months and successive like periods shall not be permissible. The board may, however, authorize the renewal of such appointment, or authorize such successive appointments for a period not to exceed three additional months whenever it has been impracticable or impossible to establish a list of persons eligible for certification and appointment to the vacancy. Except as provided in Subparagraph (b) of this Paragraph, any provisional appointment, if not terminated sooner, shall terminate upon the regular filling of the vacancy in any manner authorized under this Part and, in any event, within fifteen days after a certification from which a regular, or substitute, appointment, as the case may be, can be made under the provisions of this Part. A provisional appointment shall be reported to the board within fifteen days following the appointment.

(ii) Any provisional appointment made to a position of the competitive classes, as provided for by R.S. 33:2492(7), shall be terminated upon the regular filling of the vacancy in any manner authorized under this Part and, in any event, within sixty days after certification from which a regular or substitute appointment, as the case may be, can be made under the provisions of this Part. A provisional appointment shall be reported to the board within fifteen days following the appointment.

(b) During the times of war, and after the board continues to offer tests provided by this Part in an effort to obtain persons eligible for regular and permanent appointment to a position of any class which has been permanently vacated by the regular employee thereof, and it finds it impossible to establish a list of persons qualified for certification and permanent appointment to the position in the classified service, it may authorize the appointing authority to fill the position with a provisional appointee until the appropriate employment list can be established.

(c) Provisional appointments may be made in any position until a classification plan is prepared and adopted and for such time thereafter as may be required for the preparation and administration of tests and the establishment of employment lists from the results of the tests. But such special authority shall be valid for a period for not more than eighteen months immediately following the date that this Part takes effect in the municipality.

(2) A substitute appointment may be made to any position in the classified service (1) from which the regular and permanent employee is away on an authorized leave of absence, or (2) from which the regular employee is substituting for some other regular employee who is authorized to be away from his respective position. No position shall be filled by a substitute appointee for a time beyond that for which the regular and permanent incumbent is away on an authorized leave. Whenever such appointment shall continue for not more than thirty days, the appointing authority may appoint thereto any one whom he deems qualified. Substitute appointments made for a period exceeding thirty days shall be made in the same manner as provided in R.S. 33:2494 for the filling of a vacancy by a regular and permanent appointment. Any person employed on a substitute basis shall, for the duration of the temporary employment, enjoy the class title and be entitled and receive the rate of pay for the class and position in which he is employed. The appointing authority shall notify the board within fifteen days following any substitute appointment made for a period to exceed thirty days, the name of the appointee, the class of position filled, the period for which the appointment was made and attach to the notification a signed copy of the leave of absence granted the employee for whom the appointee is substituting.

(3) Emergency appointments of any person may be made at any time the needs of the service require because of any local emergency of a temporary and special nature. No such appointment shall be effective or continued for a period greater than ninety days, but in any case, an emergency appointment shall be terminated upon the conclusion of the emergency period. In the event that a state of emergency is declared by the governor, such appointments shall be effective for the duration of the state of emergency.

Acts 2006, No. 491, §1, eff. July 1, 2006; Acts 2008, No. 265, §1, eff. July 1, 2008.

NOTE: Acts 2006, No. 491, title of Act provides that it amends and reenacts and, as amended, arranges in proper statutory form and incorporates into the statutes the provisions of 1921 Const. Art. XIV, §15.1(26)(C) by amending and reenacting R.S. 33:2496(C).



RS 33:2497 - Leaves of absence

§2497. Leaves of absence

The board shall adopt rules to provide for leaves of absence in the various classes of the classified service. Such rules shall provide for annual vacation and sick leaves with pay, and special leaves with or without pay. They may provide for special extended leaves with or without pay and for special extended leaves with or without pay or with reduced pay for employees disabled through injury or illness arising out of their employment. The right to regulate the time at which any employee may take an annual leave, or any other leave which is not beyond the control of the employee, shall be vested at all times with the appointing authority.



RS 33:2498 - Abolition of positions in the classified service

§2498. Abolition of positions in the classified service

A. Whenever the appointing authority abolishes a position in the classified service and there is no position vacant in the respective class to which the regular employee of the abolished position may be transferred, the employee shall be transferred to any position of the same class which may be held by a provisional employee. If there is no such position he shall be transferred to another position in the respective class, and the holder of that position shall thereupon be demoted in the order provided by R.S. 33:2488.

B. Whenever an entire class is abolished in the classified service, the regular employees of the class shall be demoted to lower classes and priority to positions shall be governed by total seniority earned in the departmental service in the order of highest to lowest.

C. Notwithstanding the provisions of Subsection B of this Section, in the Lafayette Police Department for the rank of lieutenant or above, and in the Lake Charles Police Department, whenever an entire class is abolished in the classified service, the regular employees of the class shall be demoted to lower classes and priority to positions shall be governed by total promotional seniority earned in the class in the order of highest to lowest. If two or more persons possess an equal amount of promotional seniority, the names of such persons shall be placed on the reinstatement list in the order of departmental seniority, from highest to lowest.

D. Notwithstanding the provisions of Subsection B of this Section, if an entire class in the Crowley Police Department is abolished in the classified service, the regular employees of the class shall be demoted to lower classes and priority to positions shall be governed by total promotional seniority earned in the class, from highest to lowest. If two or more persons possess an equal amount of promotional seniority, the names of such persons shall be placed on the reinstatement list in the order of departmental seniority, from highest to lowest.

Acts 2015, No. 240, §1, eff. Aug. 1, 2016; Acts 2015, No. 243, §1, eff. June 29, 2015; Acts 2016, No. 177, §1; Acts 2016, No. 178, §1; Acts 2016, No. 283, §1.



RS 33:2499 - Lay-offs

§2499. Lay-offs

If, for any reason, the lowest class in the classified service, or the lowest class in a respective group of classes, as grouped by the classification plan, should become overburdened with the number of persons holding positions therein, and a reduction of personnel becomes necessary, the reduction shall be made only by laying off persons without pay. The order of removal shall begin with the person youngest in point of his accumulated total service in the departmental service and shall continue upward until all persons to be removed have been laid off. Lay-offs shall be made from positions only within the classes above set forth. The names of persons laid off, the date, the class of position held, and the order in which each person was laid off shall be reported to the board by the appointing authority. The board shall, thereupon, enter such information upon the reemployment list applicable for the class from which each person was removed.

Amended by Acts 1950, No. 316, §7.



RS 33:2500 - Corrective and disciplinary action for maintaining standards of service

§2500. Corrective and disciplinary action for maintaining standards of service

A. The tenure of persons who have been regularly and permanently inducted into positions of the classified service shall be during good behavior. However, the appointing authority may remove any employee from the service, or take such disciplinary action as the circumstances warrant in the manner provided below for any one of the following reasons:

(1) Unwillingness or failure to perform the duties of his position in a satisfactory manner.

(2) The deliberate omission of any act that it was his duty to perform.

(3) The commission or omission of any act to the prejudice of the departmental service or contrary to the public interest or policy.

(4) Insubordination.

(5) Conduct of a discourteous or wantonly offensive nature toward the public, any municipal officer or employee; and, any dishonest, disgraceful, or immoral conduct.

(6) Drinking vinous or spirituous liquors while on duty or reporting for duty while under the influence of liquor.

(7) The use of intoxicating liquors, or habit forming drug, liquid, or preparation to an extent which precludes the employee from performing the duties of his position in a safe or satisfactory manner.

(8) The conviction of a felony.

(9) Falsely making a statement of any material fact in his application for admission to any test for securing eligibility or appointment to any position in the classified service, or, practicing or attempting to practice fraud or deception in any test.

(10) Using or promising to use his influence or official authority to secure any appointment to a position within the classified service as a reward or return for partisan or political services.

(11) Soliciting or receiving any money or valuable thing from any person for any political party or political purpose.

(12) Inducing or attempting to induce by threats of coercion, any person holding a position in the classified service to resign his position, take a leave of absence from his duties, or waive any of his rights under the provisions of this Part, or of the rules.

(13) The development of any defect of physical condition which precludes the employee from properly performing the duties of his position, or the development of any physical condition that may endanger the health or lives of fellow employees.

(14) The willful violation of any provision of this Part or of any rule, regulation, or order hereunder.

(15) Any other act or failure to act which the board deems sufficient to show the offender to be an unsuitable or unfit person to be employed in the respective service.

B. Unless the cause or condition justifies an employee being permanently removed from the service, disciplinary action may extend to suspension without pay for a period not exceeding the aggregate of ninety days in any period of twelve consecutive months, reduction in pay to the rate prevailing for the next lower class, reduction or demotion to a position of any lower class and to the rate of pay prevailing therefor, or such other less drastic action that may be appropriate under the circumstances. Nothing contained herein shall prevent any employee who is physically unable to perform the duties of his position from exercising his rights of voluntary retirement under any applicable law.

C. Although it is incumbent upon the appointing authority to initiate corrective or disciplinary action, the board may, and shall upon the written request of any qualified elector of the state which sets out the reasons therefor, make an investigation of the conduct and performance of any employee in the classified service and, thereupon may render such judgment and order action to be taken by the appointing authority. Such action shall be forthwith taken by the appointing authority.

D. In every case of corrective or disciplinary action taken against a regular employee of the classified service, the appointing authority shall furnish the employee and the board a statement in writing of the action and the complete reasons therefor.



RS 33:2501 - Appeals by employees to the board

§2501. Appeals by employees to the board

A. Any regular employee in the classified service who feels that he has been discharged or subjected to any corrective or disciplinary action without just cause, may, within fifteen days after the action, demand, in writing, a hearing and investigation by the board to determine the reasonableness of the action. The board shall grant the employee a hearing and investigation within thirty days after receipt of the written request.

B.(1) All such hearings and investigations conducted by the board pursuant to the provisions of this Section shall be open to the public. No hearing and investigation shall be held unless both the employee and the appointing authority have been advised at least ten days in advance of the date, time, and place therefor. If either the appointing authority or the employee fails to appear at the place, and on the day and at the hour fixed for the hearing, the board may decide the issue involved on the basis of the evidence adduced and confined to the question of whether the action taken against the employee was made in good faith for cause set forth in the provisions of this Part.

(2) Both the employee and the appointing authority shall be afforded an opportunity to appear before the board, either in person or with counsel, and present evidence to show that the action was or was not taken in good faith for cause as set forth in the provisions of this Part.

(3) The board shall have complete charge of any such hearing and investigation, and may conduct it in any manner it deems advisable, without prejudice to any person or party thereto. The procedure followed shall be informal and not necessarily bound by the legalistic rules of evidence. The board shall not be required to have the testimony taken and transcribed, but either the employee or the appointing authority may, at their own expense, make the necessary arrangements therefor. In such cases the board may name any competent shorthand reporter as the official reporter. If the testimony is not taken or transcribed, then the board shall make a written finding of fact.

C.(1) After the investigation provided for in Subsection B of this Section, the board may, if the evidence is conclusive, affirm the action of the appointing authority. If the board finds that the action was not taken in good faith for cause under the provisions of this Part, the board shall order the immediate reinstatement or reemployment of such person in the office, place, position, or employment from which he was removed, suspended, demoted, or discharged, which reinstatement shall, if the board so provides, be retroactive and entitle him to his regular pay from the time of removal, suspension, demotion, discharge, or other disciplinary action. The board may modify the order of removal, suspension, demotion, discharge, or other disciplinary action by directing a suspension without pay, for a given period, a reduction in pay to the rate prevailing for the next lower class, a reduction or demotion to a position of any lower class and to the rate of pay prevailing thereof, or such other lesser punitive action that may be appropriate under the circumstances.

(2) The decision of the board, together with its written finding of fact, if required, shall be certified, in writing, to the appointing authority and shall be forthwith enforced by the appointing authority.

(3) Any employee of the classified service and any appointing authority affected by the finding of the board as provided in Paragraph (1) of this Subsection who is able to produce evidence of a violation of the provisions of R.S. 33:2505 such that the violation was material to the finding of the board may, within six months after the date of the board's finding, request in writing a reconsideration by the board on the matter. Such written request shall provide the name of any person in violation of R.S. 33:2505 and the details of the evidence. The board shall set the matter for reconsideration within thirty days after receipt of the written request and, based upon the merits of the evidence presented, may hold and conduct an investigation and hearing pursuant to this Part. Such hearing and investigation, if conducted, shall be held within thirty days of the board's decision. If the board determines that such violation occurred and was material to its original decision, the board may modify or reverse its decision and shall take any corrective action as authorized under the provisions of this Part. An appeal of the finding of the board under the provisions of this Paragraph may be taken by the employee or the appointing authority in accordance with the provisions of Subsection B of this Section; however, the exercise of the appeal for reconsideration under the provisions of this Paragraph shall not be used for the purpose of extending the prescriptive period for appeal to district court following the board's original finding.

D. Notwithstanding the provisions of this Section or any other provision of law to the contrary, any member of the board who is the immediate supervisor or direct work associate of any officer or employee appealing removal, suspension, demotion, discharge, or any other disciplinary action by the appointing authority and who is directly involved in the incident out of which such action arose shall recuse himself from voting on any decision by the board to affirm, reverse, or modify the order of the appointing authority. Also, any immediate family member of the appealing employee shall recuse himself from voting on any such decision. For purposes of this Subsection, immediate family member shall mean any parent, child, sibling, or spouse. If such recusal by a member of the board results in the inability of the board to make a finding of fact or to reach a decision by the concurring votes of three members, as required by R.S. 33:2476(M), the board shall be considered to have affirmed the action of the appointing authority.

E.(1) Any employee under classified service and any appointing authority may appeal from any decision of the board, or from any action taken by the board under the provisions of the Part that is prejudicial to the employee or appointing authority. This appeal shall lie direct to the court of original and unlimited jurisdiction in civil suits of the parish wherein the board is domiciled.

(2) The appeal shall be taken by serving the board, within thirty days after entry of its decision, a written notice of the appeal, stating the grounds thereof and demanding that a certified transcript of the record, or written findings of facts, and all papers on file in the office of the board affecting or relating to such decision, be filed with the designated court. The board shall, within ten days, after the filing of the notice of appeal, make, certify, and file the complete transcript with the designated court, and that court shall thereupon proceed to hear and determine the appeal in a summary manner.

(3) This hearing shall be confined to the determination of whether the decision made by the board was made in good faith for cause under the provisions of this Part. No appeal to the court shall be taken except upon these grounds and except as provided in Subsection D of this Section.

Acts 1983, No. 473, §1; Acts 1999, No. 457, §1; Acts 2006, No. 270, §1, eff. August 1, 2006; Acts 2008, No. 309, §1, eff. June 17, 2008.



RS 33:2501.1 - Authorization for awarding attorney fees

§2501.1. Authorization for awarding attorney fees

When an appeal is taken by an employee in the classified service pursuant to R.S. 33:2501 to a municipal fire and police civil service board and the board determines, in reversing the decision of the appointing authority, that the corrective or disciplinary action taken by the appointing authority was without just cause as provided in R.S. 33:2501, the board may award to the appealing employee attorney fees to be assessed against the appointing authority not to exceed one thousand dollars in any one appeal.

Acts 1991, No. 1005, §1, eff. July 24, 1991; Acts 1993, No. 590, §1; Acts 1995, No. 878, §1, eff. June 28, 1995.



RS 33:2502 - Oath, testimony, production of records; refusal to testify

§2502. Oath, testimony, production of records; refusal to testify

The board, and each of its members, shall have the same power and authority to administer oaths, subpoena witnesses, and compel the production of books and papers pertinent to any investigation or hearing authorized by this Part as is possessed by the district courts of Louisiana. Any person who (1) fails to appear in response to a subpoena, (2) fails to answer any question, except those which may incriminate him, (3) fails to produce any books or papers pertinent to any investigation or hearing, or (4) knowingly gives false testimony therein shall be subject to the penal Sections of this Part. In case of contumacy or refusal to obey a subpoena issued to any person, the district court within the jurisdiction of which the investigation is being carried on, or within the jurisdiction of which the person guilty of contumacy or refusal to obey is found, or resides, or transacts business, upon application of the board, shall have the requisite jurisdiction to issue to the person an order requiring him to appear before the board, its member or agent, and to produce the required evidence or give testimony touching the matter under consideration or in question. Any person failing to obey such order may be punished by the court for contempt.

Any officer or employee in the classified service who wilfully refuses or fails to appear before any court, officer, board, body, or person properly authorized to conduct any hearing or inquiry, or any employee or officer, who, having appeared, refuses to testify or answer any relevant question relating to the affairs of government of the municipality or the conduct of any municipal officer or employee, except upon the ground that his testimony or answers would incriminate him, shall, in addition to any other penalty to which he may be subject, forfeit his position, and shall not be eligible for appointment to any position in the classified service for a period of six years.



RS 33:2503 - Duties of municipal officers and employees

§2503. Duties of municipal officers and employees

A. The appointing authority shall report to the board within fifteen days following any appointment or employment in a position in the classified service, unless otherwise provided, the name of the appointee, the title and character of his office or employment and the date the employee commenced work in the position. The appointing authority shall also report the date of and official action in, or knowledge of, any separation, promotion, demotion, suspension, lay-off, reinstatement, or reemployment in the classified service.

B. An officer or employee of the municipality shall comply with, and aid in all proper ways in carrying out the provisions of this Part and the rules, regulations, and orders. All officers and employees shall furnish any records or information which the board or state examiner requests for any purpose of this Part.

Acts 2016, No. 669, §1, eff. June 17, 2016.



RS 33:2504 - Political activities prohibited

§2504. Political activities prohibited

A. Political activities by and extending to employees of the classified service are hereby prohibited as follows:

(1) No person shall seek or attempt to use any political endorsement in connection with any appointment to a position in the classified service.

(2) No person shall use or promise to use, directly or indirectly, any official authority or influence, whether possessed or anticipated, to secure or attempt to secure for any person an appointment or advantage in appointment to a position in the classified service, or an increase in pay or other advantage in employment in any such position, for the purpose of influencing the vote or political action of any person, or for any consideration.

(3) No employee in the classified service shall, directly or indirectly, pay, or promise to pay, any assessment, subscription, or contribution for any political organization or purpose, or solicit or take part in soliciting any such assessment, subscription, or contribution. No person shall solicit any such assessment, subscription, or contribution of any employee in classified service. The prohibitions of this Sub-section shall not be construed as applying to membership dues paid, or contributions made, to non-political employee organizations, pension funds, civic enterprises, the Louisiana Civil Service League or any similar non-political and non-partisan organization.

(4) No employee in the classified service shall (a) be a member of any national, state, or local committee of a political party, (b) be an officer or member of a committee of any factional, political club or organization, (c) be a candidate for nomination or election to public office, (d) make any political speech or public political statement in behalf of any candidate seeking to be elected to public office, or (e) take any part in the management or affairs of any political party or in the political campaign of any candidate for public office, except to privately express his opinion and to cast his vote.

(5) No person elected to public office shall, while serving in the elective office, be appointed to or hold any position in the classified service.

(6) No appointing authority, or agent or deputy thereof, shall directly or indirectly, demote, suspend, discharge, or otherwise discipline, or threaten to demote, suspend, discharge or otherwise discipline, or discriminate against any person in the classified service for the purpose of influencing his vote, support, or other political activity in any election or primary election. No appointing authority, or agent or deputy thereof, shall use his official authority or influence, by threats, promises or other means, directly or indirectly, to coerce the political action of any employee in the classified service.

B. The appointing authority shall conduct an investigation of any person alleged to have violated a provision of this Section, unless a request by the appointing authority is made to the board to conduct such an investigation. If as a result of such investigation the employee is determined to be guilty of violating one or more provisions of this Section, he shall be suspended for thirty work days without pay for a first violation or discharged for a second violation. However, any employee found to have violated Subparagraph (A)(4)(c) of this Section shall be terminated upon the determination of a violation of the offense. The board may, upon its own initiative, or upon the request of the appointing authority, investigate any officer or employee in the classified service whom it reasonably believes guilty of violating any one or more of the provisions. Any citizen, taxpayer, municipal officer, or employee may file with the board detailed charges in writing against any employee in the classified service for violating any one or more of the provisions of this Section. The board shall, within thirty days after receiving the written charges, hold a public hearing and investigation and determine whether such charges are true and correct. If the board should find upon its investigation of any employee that he has violated any of the provisions of this Section, the board shall order the appointing authority to suspend the employee without pay for thirty work days for a first violation and mandate educational training on prohibited political activities. If the board determines an employee has violated any of the provisions of this Section for a second time, the board shall order the discharge of the employee from the service and the appointing authority shall discharge the employee.

C. Whoever is found to have violated a provision of this Section twice shall be subject to the penalties provided in R.S. 33:2507. In addition any employee in the classified service who is discharged because of violating a provision of this Section shall not again be eligible for employment or public office in the classified service for a period of six years from the time of his discharge.

Acts 2016, No. 332, §2.



RS 33:2505 - Other prohibited acts

§2505. Other prohibited acts

No person shall:

(1) Make any false statement, certificate, mark, rating, or report with regard to any test, certification, or appointment made under any provisions of this Part or commit or attempt to commit any fraud preventing the impartial execution of this Part and the rules.

(2) Directly or indirectly, give, render, pay, offer, solicit, or accept any money, service, or other valuable consideration for or on account of any appointment, proposed appointment, promotion, or proposed promotion to, or any advantage in, a position in the classified service.

(3) Defeat, deceive, or obstruct any person in his right to examination, eligibility, certification, or appointment under this Part, or furnish to any person any special or secret information for the purpose of affecting the rights or prospects of any person with respect to employment in the classified service.

(4) Require any employee in the classified service to perform an act, or neglect an act, which would be a reason for dismissal or disciplinary action of the employee.



RS 33:2506 - Legal services

§2506. Legal services

If this Part, or its enforcement by the board is called into question in any judicial proceeding, or if any person fails or refuses to comply with the lawful orders or directions of the board, the board may call upon the attorney general, or the chief legal officer of the municipality, or may employ independent counsel to represent it in sustaining this Part and enforcing it. Nothing contained herein shall prevent any municipal officer, employee, or private citizen from taking legal action in the courts to enforce the provisions of this Part or of any rule, order, or other lawful action of the board.



RS 33:2507 - Penalties

§2507. Penalties

Whoever wilfully violates any provision of this Part or of the rules shall be fined not more than five hundred dollars and shall, for a period of six years, be ineligible for appointment to or employment in any position of the classified service. If he is an officer or employee of the classified service he shall forfeit his office or position.



RS 33:2508 - Effect of other laws

§2508. Effect of other laws

This Part shall not be rendered ineffective by any general law affecting municipal employees or municipal departments in matters of classified civil service.



RS 33:2531 - Mandatory civil service in certain municipalities, parishes and districts

PART III. FIRE AND POLICE CIVIL SERVICE LAW FOR

SMALL MUNICIPALITIES AND FOR PARISHES AND

FIRE PROTECTION DISTRICTS

§2531. Mandatory civil service in certain municipalities, parishes and districts

Permanent appointments and promotions for paid firemen and policemen in the classified civil service as enumerated herein in all municipalities having a population of not less than seven thousand and not more than thirteen thousand, according to the last preceding decennial census of the United States for which the final report of population returns have been printed, published and distributed by the director of the census or according to a special census authorized by R.S. 1:11.1 subject to the approval of the local governing authority and verified by the state treasurer if said special census is later, and in all parishes and fire protection districts, shall be made only after certification pursuant to a general system based upon merit, efficiency and fitness, under which certificates shall be based on examinations which, so far as practical, shall be competitive, and all employees in the classified service shall be employed from those eligible under such certification.

Acts 1964, No. 282, §1. Amended by Acts 1977, No. 101, §1.



RS 33:2531.1 - Continuation of coverage by Part

§2531.1. Continuation of coverage by Part

Notwithstanding any provision of law to the contrary, the provisions of this Part shall continue to be applicable to any municipality, parish, or fire protection district which, prior to July 1, 2006, established a classified civil service pursuant to this Part.

Acts 1991, No. 743, §1, eff. July 18, 1991; Acts 1991, No. 1005, §1, eff. July 24, 1991; Acts 2006, No. 490, §1, eff. July 1, 2006.



RS 33:2532 - Short title

§2532. Short title

This Part shall be known and may be cited as "The Fire and Police Civil Service Law for Small Municipalities and for Parishes and Fire Protection Districts."

Acts 1964, No. 282, §1.



RS 33:2533 - Definitions

§2533. Definitions

The following words and phrases, when used in this Part, shall have the following meaning unless the context clearly requires otherwise:

1. "Allocation" means the official determination of the class to which a position in the classified service belongs.

2. "Appointing authority" means any official, officer, board, commission, council or person having the power to make appointments to positions in the municipal, parish or fire protection district fire service.

3. "Appointment" means the designation of a person, by due authority, to become an employee in a position, and his induction into employment in the position.

4. "Board" means the municipal, parish, or fire protection district fire and police civil service board.

5. "Class" or "class of position" means a definitely recognized kind of employment in the classified service, designated to embrace positions that are so nearly alike in the essential character of their duties, responsibilities and consequent qualification requirements that they may fairly and equitably be treated alike under like conditions for all personnel purposes.

6. "Classification plan" means all the classes of positions established for the classified service.

7. "Classified service" means every appointive office and position of trust or employment in the municipal government, parish government, or fire protection district government which has as its primary duty one of the functions specifically set forth to be included in the classified service by the provisions of this Part; and excludes all elective and appointive offices and positions of trust or employment which have a primary duty specifically set forth to be included in the unclassified service by the provisions of this Part.

8. "Demotion" means a change of an employee in the classified service from a position of one class to a position of a lower class which generally involves less responsibility and provides less pay.

9. "Department service" means employment in the public service offered and performed separately by the fire or police department of the municipality, parish or fire protection district.

10. "Eligible" means a person whose name is on a list.

11. "Employee" means a person legally occupying a position.

12. "Employment list" or "lists" means a reinstatement employment list, a promotional employment list, a competitive employment list and a re-employment list.

13. "Position" means any office or employment in the municipal, parish or fire protection district, fire or police service, the duties of which call for services to be rendered by one person.

14. "Promotion" means a change of an employee in the classified service from a position of one class to a position of a higher class which generally involves increased responsibilities and provides increased pay.

15. "Promotion employment list" or "promotion list" means an employment list, containing the names of eligible persons established from the results of promotion tests given for a particular class of positions; which is not specifically required by this Part to be established from the results of a competitive test.

16. "Promotion test" means a test for positions in a particular class which are not specifically required by this Part to be filled by competitive tests, admission to which is limited to regular employees of the next lower class, or the next lower classes when authorized by the rules, in the classified service.

17. "Re-employment list" means an employment list for the entrance or lowest ranking class in the classified service, or any group of classes that may be grouped in the classification plan, containing names of regular employees who have been laid off under the "lay off" provisions of this Part. This list shall not be applicable to persons who have resigned or have been discharged.

18. "Regular employee" or "permanent employee" means an employee who has been appointed to a position in the classified service in accordance with this Part after completing his working test period.

19. "Regular paid and regularly paid department" means any fire or police department in any municipality, parish, or fire protection district that employs personnel in positions of the classified service as defined in this Section and compensates such personnel at regular intervals.

20. "Reinstatement employment list" or "reinstatement list" means an employment list containing names of persons eligible for reinstatement in positions of a class from which they have been demoted for reasons other than disciplinary action.

21. "Seniority" means the following:

(a) "Departmental seniority" means the total employment computed for an employee beginning with the last date on which he was regularly and permanently appointed and has worked continuously, to and including the date of computation. Time during which an employee has served in the armed forces of the United States subsequent to May 1, 1940, shall be construed to mean continuous service and shall be included in the computation of his seniority. Total departmental seniority in the departmental service, including positions of any and all classes, or seniority in any one or more given classes, may be computed for an employee, but in either case employment shall be continuous and unbroken by a resignation or discharge of the respective employee. An employee who is finally discharged or resigns from his position shall forfeit all accumulated departmental seniority. An employee who is suspended and returns to his position immediately following the expiration of his suspension shall not forfeit his departmental seniority accumulated to the date of his suspension, but he shall not be given credit for the lost time at any future compensation.

(b) "Promotional seniority" means the total cumulative employment in a class of positions of the next lower class from which a promotion is to be made. Employment counted toward seniority in the next lower class shall include the aggregate of all temporary appointments, the working test period, and employment as a regular and permanent employee in the class less the aggregate of suspensions without pay while serving in a position of the class. The appointing authority shall maintain accurate records of appointments and suspensions and shall report such appointments and suspensions to the board in strict compliance with R.S. 33:2563.

22. "Temporary appointment" means the appointment of an employee for limited period of service without acquisition by the appointee of any continuing right to be retained beyond such period.

Acts 1964, No. 282, §1. Amended by Acts 1965, No. 146, §1; Acts 2016, No. 285, §1; Acts 2016, No. 668, §1, eff. June 17, 2016.



RS 33:2534 - Effective date of provisions

§2534. Effective date of provisions

Any system of municipal fire and police civil service under Act 102 of 1944, as amended, or under the provisions of R.S. 33:2471-33:2508 which is in force on the effective date of this Part is continued in effect under the provisions of this Part.

The rights of any person under Act 102 of 1944, as amended, and under the above Sections of the Revised Statutes or under any fire and police civil service laws, which exist on the effective date of this Part are continued in effect. Every rule, classification plan or allocation established under the above provisions which is in force on the effective date of this Part is continued in effect until it is amended or repealed by the proper authority under this Part.

Acts 1964, No. 282, §1. Amended by Acts 1965, No. 146, §1.



RS 33:2535 - System of classified civil service

§2535. System of classified civil service

There is created, in the municipal government, in each parish government and in the government of each fire protection district, a classified civil service embracing the positions of employment, the officers, and employees of the fire and police services in municipalities covered by this Part, and of fire and police services in the parishes and the fire protection districts, respectively. The classified civil service shall be known as "The Fire and Police Civil Service".

Acts 1964, No. 282, §1. Amended by Acts 1965, No. 146, §1.



RS 33:2536 - Fire and police civil service boards

§2536. Fire and police civil service boards

A. A fire and police civil service board is hereby created in the municipal, parish, or fire protection district which shall be composed of five members who shall serve without compensation. This board shall have a chairman, vice-chairman and a secretary. The domicile of the board shall be within the area it serves.

B.(1)(a) To be eligible for appointment or to serve as a member of a board, a person shall be a citizen of the United States of America, a resident of the area for which fire or police protection is provided for at least five years next preceding his appointment, and at the time of his appointment a qualified voter of the area.

(b) However, with respect to the two members elected by and from the fire and the police departments as provided in Paragraph (C)(3) of this Section, such members shall have been residents of the parish in which the area they are to serve is located for a period of at least five years preceding their appointment, provided such residence requirement is approved by resolution of the local governing authority.

(c) Notwithstanding the provisions of Subparagraphs (a) and (b) of this Paragraph, the two members elected by and from the fire and the police departments as provided in Paragraph (C)(3) of this Section shall not be required to be residents or qualified voters of the area in which they are appointed to serve or residents of the parish in which the area is located provided that such exceptions are approved by resolution of the local governing authority.

(2)(a) Any employee, while serving as a member of a board, shall occupy, as a regular employee, a position or office lower than that of chief, assistant chief, district chief, or battalion chief in the fire service; or a position or office lower than that of chief, assistant chief, or major in the police service.

(b) No member of a board shall have been, during a period of six months immediately preceding his appointment, a member of any local, state, or national committee of a political party, or an officer or member of a committee in any factional political club or organization.

(c) No member of a board shall be a candidate for nomination or election to any public office or hold any other public office or position of public employment, except that of notary public, a military or naval official office, or that of a municipal, parish, or fire protection district fire or police department which is expressly required by the provisions of this Part.

C.(1)(a) The first five members of a board shall be appointed by the governing body of the municipality, parish, or fire protection district, as the case may be, during the ninety-day period immediately following the date that this Part takes effect in a municipality, parish, or fire protection district under R.S. 33:2531.

(b) If the governing body fails to appoint the members as required in Subparagraph (a) of this Paragraph and the state examiner has given written notification to the governing body of its failure to appoint such members, then the governing board shall make the appointments within ninety days following such notification.

(c) If the governing body fails to make appointments as required in Subparagraphs (a) and (b) of this Paragraph, then the state examiner shall seek a writ of mandamus which shall lie to the court of original and unlimited jurisdiction in the parish in which the office of state examiner is domiciled.

(2) The members of the board shall be appointed by the governing body as follows:

(a) One shall be appointed by the governing body upon its own nomination.

(b)(i) Two members shall be appointed from a list of four nominees which shall be furnished, within sixty days after the governing authority makes a request by certified letter for such list, by the executive head of a regularly chartered and established four-year institution of higher education located within the area served; or, if there is no such institution in the area served, by the executive head of such an institution which is within the state and which is the most geographically proximate to the area served.

(ii) If a list of nominations is not submitted within sixty days after submission of request for such list, such failure shall be considered a failure to perform a ministerial duty required by law of a public official or corporate officer. To this end, the district attorney for the parish in which the institution is located shall provoke the issuance of a writ of mandamus to compel the official or officer to act as provided by law.

(3)(a) Two members shall be appointed who shall be first nominated and elected by and from the regular employees of the fire and police department as follows:

(i) One member shall be elected and appointed from the fire department.

(ii) One member shall be elected and appointed from the police department.

(b)(i) The employee-nominee from each department shall be elected by secret ballot of the regular employees of his respective department at an election to be called and held for that purpose by the chief of the department.

(ii) If, after the close of nominations for the employee member for the respective department, the name of only one regular employee has been placed in nomination, that nominee shall be declared elected.

(iii) If more than one name is placed in nomination, the chief shall call an election within forty-five days after this Section takes effect in the area affected by posting, for a fifteen-day continuous period immediately preceding the election, a notice thereof on the bulletin board of each station house of his department. The chief shall officially notify the governing body of the area affected within the ten-day period immediately following the election, the name of the employee-nominee so elected by the regular employees of his department. The chief of the department shall vote in the election only in the case of a tie vote.

D. The term of office for all members of the board shall be for a period of three years, except that the first member appointed by the governing body of a municipality, parish or fire protection district upon its own nomination shall serve for a period of two years; the first employee-members nominated and appointed as provided above shall serve a term of one year, and the members appointed as provided in Paragraph (C)(2) of this Section shall serve a term of three years. Each member shall serve until his successor has been appointed and qualified.

E. Upon the expiration of the term of office of any member of a board, or whenever a vacancy in the office of any member thereof occurs, the governing body of the municipality, parish or fire protection district, as the case may be, shall appoint a successor in the same manner as the outgoing member was appointed; and such successive appointment shall be made within ninety days after the expiration or vacancy occurs.

F. Each member shall take the oath of office before entering upon the duties of his office. His oath shall include a statement to uphold the constitution and laws of Louisiana and of the United States and to administer faithfully and impartially the provisions of this Part and the rules adopted under the authority of this Part.

G. Members of such a board serving under Act 102 of 1944 or under R.S. 33:2471 through 2476 at the time this act takes effect shall continue in office until the expiration of the term for which they were appointed.

H. Any member of a board shall be liable to removal from office by judgment of the court of original and unlimited jurisdiction in civil suits of the parish wherein the board is domiciled for high crimes and misdemeanors in office, incompetency, corruption, favoritism, extortion, oppression in office, gross misconduct, or habitual drunkenness. The district attorney of the district wherein the board is domiciled shall institute such suit upon the written request, specifying the charges, of twenty-five citizens and taxpayers of the municipality, parish or fire protection district, as the case may be. The district attorney shall associate in the diligent prosecution of such suit any attorney selected and employed by the citizens and taxpayers.

I. The governing body of the municipality, parish or fire protection district shall advise, within the ninety-day period provided for the appointment of the board members, each appointee of his appointment and term of office as a member of the fire and police civil service board, and an official record thereof shall be placed in the official minutes of the governing body.

J. The original members of the board shall meet within thirty days after their appointment in their first official meeting, and at said meeting they shall take the oath of office, elect a chairman and vice-chairman and transact any other necessary business. The oath of office shall be administered by any person having the legal authority to administer oaths.

K. A chairman and vice-chairman shall be elected by the members of the board for terms which shall run concurrently with that for which each was appointed to serve as a member of the board, however, the term of either office shall terminate upon death of the incumbent or upon his resignation from the office or from the board or his removal from the board.

L.(1) At the discretion of the board, the office of the secretary shall be filled in one of the following ways:

(a) By electing one of its members thereto.

(b) By appointing the city clerk, parish treasurer, or secretary of the fire protection district, as the case may be, to fill such office ex officio.

(c) By employing and paying on a part-time basis any other person a salary not to exceed seven hundred fifty dollars per month which salary shall be approved by the municipal governing authority.

(2) The secretary shall serve at the pleasure of the board. No person serving as secretary of a board, except a member thereof, shall have the right to vote in its proceedings. The secretary shall attend all meetings of the board, keep a record of its proceedings, attend to correspondence directed to him and other correspondence ordered by the chairman, perform other functions assigned to him by the board, and cooperate with the state examiner in such manner as will assist the examiner effectively to carry out the duties imposed upon him by this Part or those functions which may be requested of him by the board.

M. The board shall meet at any time after its original meeting upon the call of the chairman, who shall give all members of the board due notice thereof. The chairman of the board shall call, and the members of the board shall attend, one regular meeting of the board within each quarterly period of each calendar year. If a chairman fails or refuses to call such quarterly meeting of his board, the members of the board shall meet upon the written call of any two members mailed ten days in advance of the meeting. Two members of a three-member board and four members of a five-member board shall constitute a quorum, and the concurring votes of a simple majority of members shall be sufficient for the decision of all matters to be decided or transacted by it. Meetings of the board shall be open to the public.

N. In any municipality, parish or fire protection district otherwise amenable to the provisions of this Part where either the fire or police service shall, for any reason, not be subject to this Part, then, and in such event, the board shall be comprised of three members, with only one member to be selected in accordance with the provisions of Subsection (C)(2) of this Section and only one member to be nominated by the service remaining, be it fire or police, as is provided in Subsection (C)(3) of this Section; all other provisions hereof to remain and be fully effective even though only one of the services, whether it be fire or police, are affected hereby.

Acts 1964, No. 282, §1. Amended by Acts 1965, No. 146, §1; Acts 1980, No. 84, §1; Acts 1984, No. 274, §1; Acts 1997, No. 516, §1, eff. July 3, 1997; Acts 1997, No. 524, §1; Acts 1999, No. 454, §1; Acts 1999, No. 455, §1; Acts 1999, No. 1177, §1; Acts 2010, No. 627, §1, eff. July 1, 2010; Acts 2016, No. 667, §1, eff. June 17, 2016.



RS 33:2536.1 - St. Landry Parish Fire District No. 3 Civil Service Board; compensation of members

§2536.1. St. Landry Parish Fire District No. 3 Civil Service Board; compensation of members

Notwithstanding any other provisions of this Part to the contrary, the members of the St. Landry Parish Fire District No. 3 Civil Service Board shall receive from funds available to the board compensation in an amount equal to and the same as the members of the Fire Board of Commissioners of St. Landry Parish Fire District No. 3, plus the same amount as said commissioners for mileage going to and from the meetings for the board.

Added by Acts 1981, No. 148, §1.



RS 33:2536.2 - Jefferson Parish; board and board secretary

§2536.2. Jefferson Parish; board and board secretary

A. Notwithstanding the provisions of R.S. 33:2536(B)(1)(a), to be eligible for appointment to or to serve as a member of the Jefferson Parish Fire Civil Service Board, a person shall be a citizen of the United States of America, a resident of Jefferson Parish for at least five years preceding his appointment, and at the time of his appointment, a qualified voter of the parish.

B. Notwithstanding the provisions of R.S. 33:2536(L), the Jefferson Parish Fire Civil Service Board may fill the office of secretary in one of the following ways:

(1) By employing and paying on a part-time basis any other person a salary not to exceed fifty percent of the maximum rate of the salary of a full-time department records clerk of the Jefferson Parish Fire Civil Service System, which salary shall be subject to approval by the parish governing authority and the parish president.

(2) By assigning the duties of the board secretary to an employee of the Eastbank Consolidated Special Services Fire Protection District subject to approval by the parish governing authority and the parish president.

Added by Acts 1982, No. 213, §1; Acts 1996, 1st Ex. Sess., No. 19, §1; Acts 2008, No. 275, §1, eff. June 16, 2008; Acts 2009, No. 393, §1, eff. July 7, 2009.



RS 33:2536.3 - Compensation of members; city of Plaquemine

§2536.3. Compensation of members; city of Plaquemine

Notwithstanding any provision of this Part to the contrary, in the city of Plaquemine, members of the civil service board of the city may receive from funds available to the board a per diem for attendance at meetings of the board for a maximum of twenty-four days per year in amounts not to exceed the following:

(1) Fifty dollars for the chairman of the board.

(2) Twenty-five dollars for all other members.

Acts 1997, No. 438, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:2537 - Duties of the board

§2537. Duties of the board

The board shall:

(1) Represent the public interest in matters of personnel administration in the fire and police service of the municipal government, or parish government, or fire protection district government of which the fire service is a part.

(2) Advise and assist the governing body, mayor, commissioner of public safety and the chief of the fire department of the municipality, or the parish governing authority, or fire protection district, governing authority, as the case may be, with reference to the maintenance and improvement of personnel standards and administration in the fire and police service, and the classified system.

(3) Advise and assist the employees in the classified service with reference to the maintenance, improvement and administration of personnel matters related to any individual or group of employees.

(4) Make, at the direction of the mayor, commissioner of public safety, chief of the fire department of the municipality, or president of the parish governing authority, or chairman of the board of commissioners of the fire protection district, or upon the written petition of any citizen for just cause or upon its own motion, any investigation concerning the administration of personnel or the compliance with the provisions of this Part in the fire and police service; review and modify or set aside, upon its own motion, any of its actions, and take any other action which it determines to be desirable or necessary in the public interest or to carry out effectively the provisions and purposes of this Part. However, any investigation requested of the board by the mayor, commissioner of public safety, chief of the fire department of the municipality, or president of the parish governing authority, or chairman of the board of commissioners of the fire protection district, or upon the written petition of any citizen for just cause shall be completed within sixty days of the receipt of the request for an investigation or receipt of a written petition of any citizen, or both.

(5) Conduct investigations and pass upon complaints by or against any officer or employee in the classified service for the purpose of demotion, reduction in position or abolition thereof, suspension, or dismissal of the officer or employee, in accordance with the provisions of this Part. Investigations conducted pursuant to the provisions of this Paragraph shall be completed within sixty days. However, the sixty-day limitation shall not apply to any investigation conducted pursuant to the provisions of Subpart H of Part II of Chapter 4 of this Title, comprised of R.S. 33:2181 et seq.

(6) Hear and pass upon matters which the mayor, commissioner of public safety, the chief of the fire or police departments of the municipality, or any member of the parish or fire protection district governing authority or the state examiner of fire and police civil service brings before it.

(7) Make, alter, amend and promulgate rules necessary to carry out effectively the provisions of this Part.

(8) Adopt and maintain a classification plan. The classification plan shall be adopted and maintained by rules of the board.

(9) Make reports to the governing body, either upon its own motion or upon the official request of the governing body, regarding general or special matters of personnel administration in and for the fire or police service of the municipality, parish or fire protection district, as the case may be, or with reference to any appropriation made by the governing body for the expenses incidental to the operation of the board.

Acts 1964, No. 282, §1. Amended by Acts 1965, No. 146, §1; Acts 2004, No. 274, §1.



RS 33:2538 - Rules

§2538. Rules

Each board may adopt and execute rules, regulations and orders necessary or desirable effectively to carry out the provisions of this Part, and shall do so when expressly required by this Part. No rule, regulation or order shall be contrary to or in violation of any provisions, purpose or intent of this Section or contrary to any other provisions of law. The board may amend or repeal any rule or part thereof in the same manner provided herein for the adoption of the rule.

A board may adopt any rule, either in its proposed or revised form, after holding a public hearing at which any officer or employee of the government of which the fire or police service is a part, and any private citizen and the state examiner shall be given an opportunity to show cause why the proposed rule or amendment, or any part thereof, should not be adopted. Before the board holds this public hearing, it shall furnish at least thirty days notice in advance of the date, time and place therefor to the mayor, commissioner of public safety, and any other municipal commissioner whom the rule may in any way affect, or the parish governing authority or fire protection district governing authority having jurisdiction over the fire or police service, and to the chief and each station of the departmental services to be affected by the adoption of any such rule, and to the state examiner. A copy of all proposed rules to be discussed at any hearing shall be furnished with all notices. Each notice and copy of proposed rule furnished the various stations of the fire and police departments shall be posted upon the bulletin board of each station for a period of at least thirty days in advance of the hearing.

Within thirty days after the board has adopted any rule, whether it is a new rule, an amendment of an existing rule, or an abolition in whole or part thereof, it shall furnish an official copy thereof to all persons and places set forth above.

Rules adopted under the authority of this Part shall have the force and effect of law.

Acts 1964, No. 282, §1. Amended by Acts 1965, No. 146, §1.



RS 33:2539 - State examiner and deputy state examiner

§2539. State examiner and deputy state examiner

A. The state examiner of municipal fire and police civil service and the deputy state examiner created and provided for by R.S. 33:2479 shall serve the municipal civil service for firemen and policemen provided by this Part and shall perform the same functions with regard to municipal, parish, and fire protection district civil service for firemen and policemen as provided in this Part as they are required to perform under the provisions thereof. The state examiner shall:

(1) Assist the various boards in an advisory capacity in the discharge of their duties.

(2) Prepare and submit a classification plan to each board for its approval, after consultation with the appointing and departmental authorities of the departmental service for which a plan is prepared and submitted, as provided in R.S. 33:2543.

(3) Prepare and administer tests of fitness for original entrance and promotion to applicants for positions in the respective classified services of the municipalities, parishes, and fire protection districts; score the tests and furnish the results to the board for which the tests are given.

(4) Cooperate with the secretary of each board in maintaining a roster of all fire and police civil service employees in which shall be set forth the name of each employee, the class title of position held, the salary or other compensation, any change in class title, and any other necessary data.

(5) Assist and cooperate in an advisory manner with the various appointing authorities, departments, officers and the classified employees of the municipalities, parishes, and fire protection districts regarding the duties and obligations imposed upon them by the provisions of this Part.

(6) Encourage employee training in the classified service and, when possible, attend the training courses or parts thereof.

(7) Make annual or biennial reports regarding the work of his office to the governor.

B. The state examiner may delegate to the deputy state examiner such of the above duties as he may deem expedient.

Acts 1964, No. 282, §1. Amended by Acts 1965, No. 146, §1; Acts 1999, No. 456, §1.



RS 33:2540 - Appropriations; facilities for board

§2540. Appropriations; facilities for board

The legislature shall make adequate annual appropriations to enable the state examiner and deputy state examiner to carry out effectively the duties imposed upon them by this Part. The governing body of the municipality, parish or fire protection district, as the case may be, shall make adequate annual appropriations to enable the board thereof to carry out effectively the duties imposed upon the board and shall furnish the board with office space, furnishings, equipment, and supplies and materials necessary for its operation.

Acts 1964, No. 282, §1.



RS 33:2541 - Classified and unclassified service

§2541. Classified and unclassified service

A. The classified service shall comprise every position, except those included in the unclassified service, to which the right of employee selection, appointment, supervision, and discharge is vested in the government of the municipality, parish or fire protection district as the case may be, under which the fire or police service functions, or in an officer or employee thereof, and which has as its primary duty and responsibility one of the following:

(FIRE)

1. The chief and assistant chiefs; the intradepartmental division, bureau, squad, platoon and company officers of the fire and police department.

2. Fire fighting and police.

3. Fire prevention; inspection.

4. Driving, tillering and operation of fire apparatus.

5. Operation and maintenance of radio, fire alarm or signal system.

6. Fire and police department instructors in employee training.

7. Fire salvage and overhauling services, and first aid.

8. Automotive or fire and police apparatus repairs, if such service is operated exclusively by and for the fire and police department.

9. Secretary to the chief and departmental records clerk.

B. The unclassified service shall comprise the following:

1. All officers, employees and positions of employment in the municipal, parish or fire protection district government not having as a principal duty one of the duties hereinabove provided in the classified service.

2. Officers elected by popular vote and persons appointed to fill vacancies in elective offices.

3. Secretaries, stenographers and all clerical positions not specifically included in the classified service.

4. Janitors, porters, elevator operators, chefs, kitchen helpers and workers, mechanic's helpers, car washers, unskilled labor or any part-time or temporary employee.

5. Any position of employment, the duties of which are included in the classified service, to which the right of employee selection, appointment, supervision and discharge is vested in and with those other than the municipal, parish or fire protection district government or an officer or employee thereof.

Acts 1964, No. 282, §1.



RS 33:2541.1 - Deputy chief of police; competitive appointment

§2541.1. Deputy chief of police; competitive appointment

A. Notwithstanding any other provision of law to the contrary, the governing authority may create, by ordinance, the position of deputy chief of police in accordance with the provisions of this Section. The position shall be filled on a competitive basis from a list of eligibles as provided for in R.S. 33:2551(4), and the right of selection, appointment, supervision, and discharge for such position shall be vested in the chief of police, subject to approval of the appointing authority. In addition, the governing authority shall establish the duties and responsibilities of the deputy chief of police in the ordinance creating the position. Such duties and responsibilities may include direct supervision over all positions in the classified service below the rank of chief of police. The position of deputy chief of police is not the same as the position of assistant chief of police which is in the classified police service pursuant to this Part.

B.(1)(a) The deputy chief of police shall have not less than eight years of full-time law enforcement experience and shall at least hold the rank of sergeant in the classified police service at the time of his appointment.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, in the city of Jennings, the qualifications for the position of deputy chief of police shall be not less than ten years of full-time law enforcement experience of which not less than two years shall be in the classified police service of the Jennings Municipal Fire and Police Civil Service at the time of appointment as deputy chief of police.

(c) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, in the city of St. Martinville, the qualifications for the position of deputy chief of police shall be not less than five years of full-time law enforcement experience.

(2) Any person who holds the position of deputy chief of police may, while holding such position, apply for admission to the promotional examination for the class next higher than that from which he was appointed as deputy chief of police. However, the name and score of any deputy chief of police shall not be certified to the appointing authority by the civil service board as eligible for appointment to a position of the promotional class, and his name and score shall be eligible for certification, in accordance with the maximum period for which a name may remain on the eligibility list in accordance with the provisions of this Part, only upon demotion to a position of the class from which he was appointed as deputy chief of police.

(3) Eligibility for admission to the competitive test for deputy chief of police shall be limited to members of the same department as the chief of police at the time of appointment.

C.(1) Any person who is appointed from a position in the classified police service to serve as deputy chief of police shall not forfeit his departmental or promotional seniority accumulated to the date of his appointment, and he shall continue to accumulate departmental or promotional seniority in accordance with the provisions of this Part during the time he holds the position of deputy chief of police. The deputy chief of police shall serve indefinitely in the classified competitive position and shall be evaluated every three years by the chief of police. After each evaluation by the chief of police, the chief may reconfirm the deputy chief for another three-year period, or may, at his discretion, demote the deputy chief to his former class of positions.

(2) If any such person is demoted as the result of such evaluation, or otherwise vacates the position on the approval of the chief of police, he shall be demoted to a position in the class he held immediately preceding his appointment as deputy chief of police. If a deputy chief of police is subjected to corrective or disciplinary action, he shall have the same rights as any other employee in the municipal fire and police civil service.

Acts 2010, No. 748, §1, eff. June 29, 2010; Acts 2011, No. 40, §1; Acts 2014, No. 583, §1, eff. June 9, 2014; Acts 2016, No. 285, §1.

NOTE: See Acts 2010, No. 748, §§2 and 3, regarding effect and applicability of this Section.



RS 33:2541.2 - Chief of administration of fire department; competitive appointment

§2541.2. Chief of administration of fire department; competitive appointment

A. Notwithstanding any other provision of law to the contrary, the governing authority may create, by ordinance, the position of chief of administration of fire department in accordance with the provisions of this Section. The position shall be filled on a competitive basis from a list of eligibles as provided for under R.S. 33:2551, and the right of selection, appointment, supervision, and discharge for such position shall be vested in the fire chief, subject to approval of the appointing authority. In addition, the governing authority shall establish the duties and responsibilities of the chief of administration of fire department in the ordinance creating the position. Such duties and responsibilities may include direct supervision over all non-fire suppression personnel in the classified and unclassified service.

B.(1) The chief of administration of fire department shall have not less than ten years of full-time fire service experience.

(2) Any person who holds the position of chief of administration of fire department may, while holding such position, apply for admission to the promotional examination for the class next higher than that which he held at the time of his appointment. However, the name and score of any chief of administration of fire department shall not be certified to the appointing authority by the civil service board as eligible for appointment to a position of the promotional class, and his name and score shall be eligible for certification, in accordance with the maximum period for which a name may remain on the eligibility list in accordance with the provisions of this Part, only upon demotion to a position of the class from which he was appointed as chief of administration of fire department.

(3) Eligibility for admission to the competitive test for chief of administration of fire department shall be limited to members of the same department as the fire chief at the time of appointment.

C.(1) Any person who is appointed from a position in the classified fire service to serve as chief of administration of fire department shall not forfeit his departmental seniority accumulated to the date of his appointment, and he shall continue to accumulate departmental seniority in accordance with the provisions of this Part during the time he holds the position of chief of administration of fire department.

(2) If a chief of administration of fire department is subjected to corrective or disciplinary action, he shall have the same rights as any other employee in the municipal fire and police civil service.

Acts 2012, No. 656, §1; Acts 2016, No. 285, §1.



RS 33:2541.3 - Police chief; city of Covington; unclassified service

§2541.3. Police chief; city of Covington; unclassified service

A.(1) Notwithstanding any provision of law to the contrary, the position of chief of police for the city of Covington is in the unclassified service, and the right of selection, appointment, supervision, and discharge for such position is vested in the mayor of the city. The appointment and selection of the chief of police shall be subject to the approval of the municipal governing authority.

(2) The chief of police shall have not less than five years of full-time law enforcement experience and shall have successfully completed a certified training program approved by the Peace Officer Standards and Training Council. Any person appointed to the position of chief of police shall meet all qualifications and requirements as provided in the municipal compensation plan in effect at the time of his appointment.

B. Any person who resigns from a position in the classified service to accept an appointment as chief of police shall not forfeit his seniority accumulated to the date of his resignation, but he shall not accumulate seniority during the time he is not in the classified service. If any such person resigns from the position of chief of police or is terminated for any reason other than malfeasance in office, he shall be eligible to be reemployed to the same position in the classified service in which he was employed immediately preceding his resignation from the classified service. If the position has been filled or no longer exists, then his employer shall employ him in a comparable position.

Acts 2014, No. 68, §1, eff. May 16, 2014.

NOTE: See Acts 2014, No. 68, §2 regarding applicability of Act to incumbent chief.



RS 33:2541.4 - Parishwide Fire Protection District No. 1 of the Parish of Tensas; fire chief and assistant fire chief; unclassified service

§2541.4. Parishwide Fire Protection District No. 1 of the Parish of Tensas; fire chief and assistant fire chief; unclassified service

Notwithstanding any provision of law to the contrary, the positions of fire chief and assistant fire chief for Parishwide Fire Protection District No. 1 of the Parish of Tensas are in the unclassified service, and the right of selection, appointment, supervision, and discharge for such positions is vested in the governing board of the district.

Acts 2015, No. 89, §1, eff. June 19, 2015.



RS 33:2541.5 - Winn Parish Fire Protection District No. 3; fire chief and assistant fire chief; unclassified service

§2541.5. Winn Parish Fire Protection District No. 3; fire chief and assistant fire chief; unclassified service

Notwithstanding any provision of law to the contrary, the positions of fire chief and assistant fire chief for Winn Parish Fire Protection District No. 3 are in the unclassified service, and the right of selection, appointment, supervision, and discharge for such positions is vested in the governing board of the district.

Acts 2016, No. 238, §1, eff. May 26, 2016.



RS 33:2541.6 - Deputy fire chief; city of DeRidder; competitive appointment

§2541.6. Deputy fire chief; city of DeRidder; competitive appointment

A.(1) Notwithstanding any other provision of law to the contrary, the governing authority of the city of DeRidder may create, by ordinance, the position of deputy fire chief in accordance with the provisions of this Section. The position shall be filled on a competitive basis from a list of eligibles as provided for in R.S.33:2551, and the right of selection, appointment, supervision, and discharge for such position shall be vested in the fire chief, subject to approval of the appointing authority. The position of deputy fire chief is not the same as the position of assistant fire chief.

(2) The governing authority shall establish the duties and responsibilities of the deputy fire chief in the ordinance creating the position. Such duties and responsibilities may include direct supervision over all positions in the classified service below the rank of fire chief.

B.(1) The deputy fire chief shall not have less than seven years of full time fire service experience with the DeRidder Fire Department.

(2) Any person who holds the position of deputy fire chief may, while holding such position, apply for admission to the promotional examination for the class next higher than that from which he was appointed as deputy fire chief. However, the name and score of any deputy fire chief shall not be certified to the appointing authority by the civil service board as eligible for appointment to a position of the promotional class; his name and score shall be eligible for certification, in accordance with the maximum period for which a name may remain on the eligibility list in accordance with the provisions of this Part, only upon demotion to a position of the class from which he was appointed as deputy fire chief.

(3) Eligibility for admission to the competitive test for the position of deputy fire chief shall be limited to members of the DeRidder Fire Department.

C. Any person who is appointed from a position in the classified fire service to serve as deputy fire chief shall not forfeit his seniority accumulated to the date of his appointment, and he shall continue to accumulate seniority in accordance with the provisions of this Part during the time he holds the position of deputy fire chief.

D. If a deputy fire chief is subjected to corrective or disciplinary action, he shall have the same rights as any other employee in the municipal fire and police civil service.

Acts 2016, No. 284, §1.



RS 33:2542 - Right of employee who entered armed forces to be reinstated

§2542. Right of employee who entered armed forces to be reinstated

Any regular permanent employee who, subsequent to May 1, 1940, left a position of the departmental service which now comes within the classified service and entered the armed forces of the United States shall be restored to his position and, thereafter, shall be subject to the rights and jurisdiction of the classified service created by this Part, if he makes application therefor to the appointing authority within sixty days from the date of his honorable discharge or discharge under honorable conditions, and if he is physically and mentally capable of performing the work of his position to the satisfaction of the appointing authority.

Acts 1964, No. 282, §1.



RS 33:2543 - Classification plan

§2543. Classification plan

As soon as practicable, but in all events within a period not to exceed eighteen months after this Part takes effect, each board shall adopt a classification plan for the fire and police service under its jurisdiction. Each classification plan shall consist of classes to be designated either by standard titles, ranks or a combination thereof for all positions included in the classified service for the fire and police service. The classification plan may be divided into groups of classes. The various classes of position shall be arranged in each classification plan so as to show the principal and natural lines of promotion and demotion. The classification plan shall be adopted as rules of the board, in the manner provided by this Part for the adoption of rules. Rules creating the classification plan, future classifications, abolition of any classification, any amendment thereto, or revision thereof shall be adopted by a board only after consultation with the appointing authority, and the state examiner. The original classification plan to be established when this Part takes effect in a municipality, parish or fire protection district shall be prepared after consultation with the appointing authority, and shall be submitted by the state examiner to the board for its approval and adoption. The board may amend or revise the classification plan before adopting it. The state examiner shall advise and assist the board in all future classifications whenever requested to do so.

Acts 1964, No. 282, §1.



RS 33:2544 - Allocation of positions to classes

§2544. Allocation of positions to classes

The board, or the chairman thereof subject to the subsequent approval of the board, as soon as practicable but within a period not exceeding forty-five days after the adoption of a classification plan, after consultation with the appointing authority concerned shall allocate each position in the classified service to its appropriate class; and thereafter shall likewise allocate each new position created in the service, and, when for the benefit of the service, reallocate positions from class to class.

Whenever the duties of a position are so changed by the appointing authority that the position in effect becomes one of a different class from that to which it is allocated, the change shall operate to abolish the position and to create a new position of the different class.

Whenever the board finds any change in the duties of any position in the classified service was brought about by the appointing authority to effect a reduction in the classification of any employee because of political, religious or discriminatory reasons, or without just cause, it shall refuse to recognize any such action, and shall order the appointing authority to continue the employee in the position and class with all rights and privileges.

Acts 1964, No. 282, §1.



RS 33:2545 - Use of class titles

§2545. Use of class titles

The title of each class shall be the official title of every position allocated to the class for all purposes having to do with the position as such, and shall be used to the exclusion of all other titles on all pay rolls, budget estimates and official records and reports pertaining to the position, except that any abbreviation or code symbol adopted by the board may be used to designate a position of a class. Any other title satisfactory to the appointing authority may be used in official correspondence and in any other connection not having to do with the personnel processes covered by this Section. No employee shall be appointed, employed or paid under any title other than that of the class to which the position held by him is allocated.

Acts 1964, No. 282, §1.



RS 33:2546 - Status of incumbent of position when allocated

§2546. Status of incumbent of position when allocated

Every person employed in the municipal fire and police service for a continuous period of at least six calendar months immediately preceding the date that this Part takes effect in the municipality, parish or fire protection district who was regularly and permanently appointed to a position coming under the classified service, shall be inducted into and be bound under the classified service, the provisions of this Part and the rules adopted hereunder.

When any position is first allocated hereunder, or is reallocated to a different class to correct an error in its previous allocation or because of a change in the duties of a position which has the effect of abolishing the position and creating a new position of another class, the employee in the position may continue to serve therein, with the status and all the rights and privileges he would have had under this Part if he had been originally appointed by examination and certification hereunder to a position of the class to which the position has been allocated or reallocated. Such employee, however, may be transferred without further tests of fitness or certification to any position of the class to which the position was previously allocated while held by the employee.

Any employee who feels himself aggrieved because of any allocation or change in classification affecting his position shall, upon his request, be heard thereon by the board; and the board shall hear and decide the complaint in any manner deemed proper.

Acts 1964, No. 282, §1.



RS 33:2547 - Methods of filling vacancies

§2547. Methods of filling vacancies

Vacancies in positions in the classified service shall be filled by one of the following methods:

1. Demotion

2. Transfer

3. Reinstatement

4. Promotional appointment

5. Competitive appointment

6. Re-employment

7. Temporary appointment

A vacancy shall be considered filled under any of the methods specified above, and employment thereunder shall be effective as of the date on which the employee enters upon the duties thereof.

Acts 1964, No. 282, §1.



RS 33:2548 - Demotion

§2548. Demotion

Demotions of regular employees shall be made by the appointing authority when it becomes necessary to reduce the number of employees in the classified service or in any class therein. Demotions from any class, except for disciplinary action or because of the abolition of an entire class in the classified service, shall be made by demoting employees from lowest to highest in point of total seniority earned in positions of the class plus that earned in any higher classes in the classified service. The names of regular employees demoted for any reason, except for disciplinary action, shall be recorded upon the reinstatement list for the class from which they are demoted in the order in which the demotions are made.

Acts 1964, No. 282, §1.



RS 33:2549 - Transfer

§2549. Transfer

Any employee may be transferred from any position in the classified service to any other position of the same class within the classified service at the pleasure of the appointing authority, without notice to and confirmation by the board.

Any regular employee so transferred shall have the right of appeal to his board upon the grounds (1) that his transfer was made to a position not included within the class to which his position was previously allocated, or (2) that the position to which he has been transferred is not included within the classified service, or (3) the transfer was made deliberately to discriminate against him.

Acts 1964, No. 282, §1.



RS 33:2550 - Reinstatement and reemployment

§2550. Reinstatement and reemployment

A. Each employee who, during or at the expiration of his working test period of probation following his promotion after being certified from an appropriate employment list, is rejected and refused permanent status in the position and class to which he was promoted, shall be automatically reinstated to the position from which he was promoted without his name being placed upon any list.

B. All employees whose names appear upon the reinstatement list for a respective class shall be reinstated in a position thereof, in the reverse order from which their names are placed upon the list, before any other appointment is made therein.

C. All employees whose names appear upon the re-employment list for a class from which they were laid off according to the provisions of R.S. 33:2559, shall be re-employed in a position thereof, or offered such appointment, in the reverse order from which their names were placed upon the list for the class and before any other employment or appointment is made in it.

D. Any regular employee who resigns from a position in the classified service may, with the prior approval of the board, be reemployed in a position of the class or in a position of any lower class for which he is qualified, provided the reemployment is made within four years of the date of resignation, and provided no person whose name appears upon either the reinstatement, promotional employment, or reemployment list for a class to which any such person is reemployed is willing to accept an appointment therein. Any person who is reemployed shall be physically fit to perform the duties of the position to which he is appointed. He shall furnish a favorable medical certificate to the appointing authority and the board after a recent examination by a practicing physician.

E. Any regular employee who resigns or retires from a position in the classified service may, with the prior approval of the board, be reemployed in a position of the class in which he was employed immediately preceding his resignation or retirement or in a position in any lower class. Any such employee may be reemployed at any time after his resignation or retirement, but he shall be qualified for the position to which he is reemployed. In addition, the employee shall be reemployed with the departmental and promotional seniority accumulated through the date of reinstatement; however, a regular employee shall be reemployed as provided in this Subsection only if his resignation or retirement occurred as a result of the employee being unable to perform the essential functions of his job upon sustaining any injury that is compensable pursuant to the provisions of Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950.

F. Any regular employee who retires from a position in the classified fire service as a result of an injury or a medical condition which prevents him from performing the essential functions of his job, may, with the prior approval of the board, be reemployed in a position of the class in which he was employed immediately preceding his retirement or in a position in any lower class. Any such employee may be reemployed at any time after his retirement, but he shall be qualified for the position to which he is reemployed and be able to perform the essential functions of the position. In addition, the employee shall be reemployed with the departmental and promotional seniority accumulated through the date of retirement. This Subsection shall not be applicable to employees whose injury or medical condition resulted from their own negligent or intentional act.

Acts 1964, No. 282, §1; Acts 1985, No. 539, §1; Acts 2012, No. 595, §1, eff. June 7, 2012; Acts 2014, No. 869, §1; Acts 2016, No. 285, §1.



RS 33:2551 - Establishment and maintenance of employment lists

§2551. Establishment and maintenance of employment lists

The board shall establish and maintain lists containing names of persons eligible for appointment to the various classes of positions in the classified service as follows:

(1) Names of regular employees who are demoted from any class for a reason other than disciplinary action shall be placed upon the reinstatement list for the class from which they were demoted in the order in which the demotions were made.

(2) Only the names of regular employees who have been laid off in accordance with provisions of R.S. 33:2559 shall be eligible for entry upon the re-employment list. The names of such persons shall be entered upon the re-employment list for the class from which they were laid off in the order in which the layoffs were made.

(3) A name placed upon either the reinstatement or the re-employment list shall remain thereon for a period of four years. The board, however, may remove the name of any person who refuses an offer of employment following a certification from either list.

(4)(a) Except as provided for in Subparagraph (b) of this Paragraph, names of persons attaining a passing score on a promotion test shall be placed upon the promotion employment list for the class for which they were tested, from highest to lowest, according to their total departmental seniority. The names of persons attaining a passing score on a competitive test shall be placed upon the competitive employment list for the class for which they were tested, from highest to lowest, according to their final test scores.

(b) Names of persons attaining a passing score on the promotional test in the DeRidder Police Department shall be placed on the promotion employment list for the class for which they were tested, from highest to lowest, according to their total promotional seniority in the next lower class. If two or more persons possess an equal amount of promotional seniority, the names of those persons shall be placed on the promotional list in the order of departmental seniority, from highest to lowest.

(5) Any person whose name is placed upon the competitive employment list for the entrance or lowest ranking class in the classified service who has served in the armed forces of the United States of America during time of war, and who has been honorably discharged or discharged under honorable conditions, shall have added to his final test score a total of five points at the time of placing his name upon the list. Proof of such service and discharge shall be required by the board in any manner it deems advisable.

(6)(a) The minimum and maximum period for which a name may remain upon a competitive employment list established and maintained by the board for any of the various classes of positions in the classified fire and police service shall be twelve and eighteen months, respectively, for each list.

(b) Notwithstanding any provision of law to the contrary, the minimum and maximum period for which a name may remain upon a promotional employment list established and maintained by the board for any of the various classes of positions in the classified fire and police service shall be twelve and forty-eight months, respectively, for each list.

(c) The provisions of this Paragraph shall apply to any promotional employment list established and maintained by the board pursuant to this Part for any of the various classes of positions in the classified fire and police service containing the names of eligible persons on and after August 1, 2013.

(7) The employment list for which eligibles are obtained from the results of tests given for that purpose shall be re-established in the manner provided in this Section.

(8)(a) Except as provided in Subparagraph (b) of this Paragraph, when new names are to be placed upon a promotion list for a given class, the remaining names thereon shall be re-arranged with the new names so that all names appearing upon the list for the class shall rank, from highest to lowest, according to total departmental seniority.

(b) When new names are to be placed on a promotion list for a given class in the DeRidder Police Department, the remaining names thereon shall be rearranged with the new names so that all names appearing on the list for the class shall rank, from highest to lowest, according to total promotional seniority in the next lower class from which the promotion list is established. If two or more persons possess an equal amount of promotional seniority, the names of those persons shall be placed on the promotional list in the order of departmental seniority, from highest to lowest.

(c) When new names are to be placed upon a competitive list for a given class, the remaining names thereon shall be re-arranged with the new names so that all names appearing upon the list for the class shall rank, from highest to lowest, according to their final test scores.

(9) A person who has attained a passing score on an examination administered by the state examiner for entrance police officer, entrance firefighter, or for the entrance classes for which the operation and maintenance of radio, alarm, or signal systems for the respective fire or police services is the primary duty may have his name placed on the employment list of any municipality, parish, or fire protection district under the Municipal Fire and Police Civil Service System, provided the person's application and score are accepted by the board of the municipality, parish, or fire protection district in which he seeks employment. In order that his name may be placed upon the employment eligibility list, a person shall be required to meet the minimum qualifications adopted as rules of the respective civil service board, as if making original application for admission to the test. The eligibility of such an applicant shall not continue past the date on which his original eligibility expired.

Acts 1964, No. 282, §1. Amended by Acts 1981, No. 937, §1; Acts 1992, No. 213, §1; Acts 1993, No. 186, §1; Acts 2006, No. 216, §1, eff. July 1, 2006; Acts 2013, No. 331, §1; Acts 2016, No. 285, §1.



RS 33:2551.1 - Promotional employment lists; limitations

§2551.1. Promotional employment lists; limitations

A. Notwithstanding the provisions of R.S. 33:2551, departmental service in any classified police position with the primary duty or responsibility of police headquarters desk service, jailer, police matron, operations and maintenance of radio, police alarm or signal system, automotive or police apparatus repairs, secretary to the chief, or department records clerk shall not be counted by the municipal fire and police civil service board in determining the total departmental or promotional seniority in the departmental service of a person for purposes of ranking the name of that person on a promotional employment list for a classified police position with the primary duty or responsibility of law enforcement, a position as chief or assistant chief, or a position as an intradepartmental division, bureau, squad, platoon, or company officer of the police department.

B. The provisions of this Section shall not be construed to affect the pay, retirement, or any other benefit based upon departmental service of any person occupying a classified police position in the municipal fire and police civil service.

C. The provisions of this Section shall not be applicable to any person employed in any such position prior to July 1, 2004.

Acts 2004, No. 428, §1, eff. July 1, 2004; Acts 2016, No. 285, §1.



RS 33:2552 - Tests

§2552. Tests

Tests to determine the eligibility of applicants for entry upon the promotional and competitive employment lists shall be provided, as follows:

(1)(a) The board shall provide through the state examiner for promotional or competitive tests. Official notice of examination shall be posted on the bulletin board in each station of the respective department. The notice shall state (i) class of positions for which tests will be given, (ii) whether the tests will be given on a promotional or competitive basis, and (iii) the final date on which applications for admission to the tests will be received. The notice shall be posted for a continuous period of thirty days preceding the date for administering the tests.

(b) In addition to the posted notice, public notice for all tests to be given on a competitive basis shall be published at least four times during the thirty-day period in the official journal of the municipality, parish, or fire protection district, as the case may be, in which such tests are to be held. This notice of examination need not state the exact date on which tests shall be administered, but all applicants shall be advised of the date, place, and time to report for an announced test at least five days in advance thereof in any manner the board may prescribe.

(2) As may be necessary from time to time, the state examiner may call for and administer examinations for the entrance classifications of firefighter, police officer, and for the entrance classes for positions of which the operation and maintenance of a radio, alarm, or signal system for the fire or police service is the primary duty. Tests may be administered at the discretion of the state examiner in any municipality, parish, or fire protection district to which this Part applies. Official notification shall not be made to the extent required under Paragraph (1) of this Section; however, public notice shall be published at least four times during a thirty-day period in the official journal of the state of Louisiana and may be posted on the bulletin board in each station of the respective department. This notice of examination need not state the exact date on which tests shall be administered, but all applicants shall be advised of the date, place, and time to report for an announced test at least five days in advance thereof in any manner the state examiner may prescribe.

(3) Each person in a group of candidates being tested at a given time for the same class of employment shall be given the same test, and it shall be administered in the same manner to each candidate. No questions shall be framed so as to elicit information concerning the political, factional, or religious opinions or affiliations of any applicant.

(4) All tests shall be restricted to those matters which will fairly test the relative capacity and fitness of the candidates to discharge the duties characteristic of positions of the class to which they seek to be appointed. Tests may include written or oral questions, trials on the performance of work characteristic of the class, inquiries into facts relating to education, experience, or accomplishments in specialized lines of endeavor, or any combination of these and other elements duly related to the purpose of the tests.

(5) Seventy-five percent shall constitute a passing score for all tests administered under the provision of this Part.

(6) Promotional tests for positions in the various classes in the classified service, except those classes in which positions shall be filled only from the competitive list, may be held as the needs of the service require, but must be given at least one time during each successive period of eighteen months.

(7) Competitive tests shall be held only as the needs of the service require and shall be given for classes comprising only the following duties or positions:

(a) Chief of the departmental service.

(b) The entrance or lowest ranking class in the classified service.

(c) The entrance or lowest ranking class in any group of classes where the various classes have been divided into groups by the classification plan.

(d) Operation, maintenance, and supervision of radio, fire alarm, and other signal systems.

(e) Automotive or fire apparatus mechanics and repairmen.

(f) Secretary to the chief.

(g) Departmental records clerk.

(h) For a position in any class in the classified service after reasonable efforts by preceding methods provided by this Part have failed to produce names of persons eligible for regular appointment thereto.

(8) All tests required by this Part shall be prepared, administered, and scored by the state examiner in accordance with the provisions of this Part. The results of the tests shall be furnished the board for which the tests have been held as soon as practicable after the tests have been administered. All tests, questions, answers, and papers shall be kept at all times in the custody of the state examiner and shall be produced by him and exhibited by him at the domicile of any board upon its written request.

(9) The board for which any tests are administered may, at any time up to six months after receiving the results from the state examiner, receive and review any or all parts of the test and the methods used in its grading, in order to determine whether the test was a fair and reasonable one and was fairly graded. If, after the board reviews any test and consults with the state examiner, it concludes that any item or part of the test was unfair or unreasonable or it finds errors in the grading, it may, at its discretion, cause a regrading of the test, and, thereupon, it shall correct or establish the appropriate employment list in accordance with the revised ratings. If the board finds that a fair rating can be determined only from an entirely new test, it may cause a new test to be given to all persons taking the previous test and establish a new employment list for the class from the results of such new test.

(10) Each applicant who makes a passing score on a test provided by the board through the state examiner under the provisions of Paragraph (1) of this Section shall be advised, in any manner the board prescribes, of his final score and relative standing on the list appropriate for the class for which he was tested.

(11) Each applicant who makes a passing score on a test administered by the state examiner pursuant to Paragraph (2) of this Section shall be advised, in any manner the state examiner prescribes, of his final score. Such score may be reported and approved by the board under the provisions of R.S. 33:2551(9). The original eligibility of an applicant under the provisions of this Paragraph shall be the period of not more than eighteen months after the date on which the signature of the state examiner was affixed to his notification of score.

Acts 1964, No. 282, §1. Amended by Acts 1965, No. 146, §1; Acts 2006, No. 493, §2, eff. July 1, 2006.



RS 33:2553 - Admission to tests

§2553. Admission to tests

A. Admission to tests provided by the civil service board through the state examiner shall be as follows:

(1) Admission to a promotional test shall be limited to regular employees of the class next lower than that for which they are to be examined. However, the rules may provide for admission to be extended to applicants from any one or more of the next lower classes.

(2) Admission to competitive tests shall be open to all persons who meet the requirements provided by this Part and the rules of the board.

(3) Any applicant admitted to a test shall be a citizen of the United States, and of legal age.

(4) Special requirements or qualifications for admission to tests or for eligibility for appointment, such as age, education, physical requirements, and the like, may be established by rules adopted by the board, after consultation with the appointing authority. Any applicant, at the time of his appointment to a position in the classified service, must be of good health, good moral character, and of temperate and industrious habits.

(5) The board may reject the application of any person for admission to tests for fitness, or refuse any applicant to be tested, or may cancel the eligibility of any eligible on any employment list, who:

(a) Is found to lack any of the qualifications prescribed, or which may be legally prescribed, as requirements for admission to the tests for the class for which he has applied;

(b) Is physically unfit to perform effectively the duties of a position of the class;

(c) Is addicted to the habitual use of drugs or intoxicating liquors to excess;

(d) Has been adjudged guilty of a crime involving moral turpitude or infamous or notoriously disgraceful conduct;

(e) Has been dismissed from the fire or police service for delinquency or misconduct;

(f) Has made a false statement of any material fact; or

(g) Has practiced or attempted to practice deception or fraud in securing eligibility for appointment or attempting to do so.

B. Any such facts also shall be considered cause for removal of any employee. The board shall reject any application filed after the time fixed for closing receipt of applications as announced in the public notice of the tests.

C. Any applicant admitted to the competitive examinations which may be called for by the state examiner pursuant to R.S. 33:2552, for the classifications of entrance police officer, entrance firefighter, or for the entrance classifications comprising the duties of the operation and maintenance of radio, alarm, or signal systems for the respective department, shall be a citizen of the United States and of legal age.

Acts 1964, No. 282, §1; Acts 1999, No. 1092, §1; Acts 2006, No. 212, §1, eff. July 1, 2006.



RS 33:2554 - Certification and appointment

§2554. Certification and appointment

A. Whenever the appointing authority proposes to fill a vacancy in the classified service, except by demotion, transfer, emergency appointment, or by substitute employment not to exceed thirty days, he shall request the board to certify names of persons eligible for appointment to the vacant position. The board thereupon shall certify in writing the names of eligible persons from the appropriate employment list, and the appointing authority shall, if it fills the vacancy, make the appointment as provided by this Section.

B. The board first shall certify the name of the person appearing upon the reinstatement list who is eligible for the first reinstatement in the class of the vacant position. The name of this person and all others appearing upon the reinstatement list for the class shall be certified and offered the appointment in the order provided by R.S. 33:2550(B) before the vacancy is filled by any subsequent method provided by this Part. The appointing authority shall appoint to the vacant position the first person so certified to it who is willing to accept the appointment. If the position is one of a class from which lay-offs have been made as provided by R.S. 33:2559, the names of eligible persons appearing upon the re-employment list for the class shall be certified and offered the appointment in the order provided by R.S. 33:2550(C) before any other appointment is made thereto.

C.(1)(a) In the event a vacancy cannot be filled by reinstatement or by re-employment as above provided, the board next shall certify the names of the persons upon the promotional list, in the order in which they appear thereon, for the class in which the vacancy is to be filled.

(b) The appointing authority shall select and appoint to the first vacancy to be filled the one person certified to it who has the greatest seniority in the departmental service. Any remaining positions to be filled in the same class shall be filled by appointing to each such successive vacancy the one of the remaining persons certified therefor who has the next highest seniority in the departmental service. If any one or more persons so certified should refuse the appointment, the appointing authority shall then select and appoint one of the persons certified by the board with the next highest seniority in the department service. This procedure shall be followed until the position has been filled by appointment of the one person who has the greatest seniority in the departmental service who is willing to accept the appointment, or until each person whose name appears upon the list has in this order been certified and offered the appointment for the vacancy.

(c) Any person certified to the appointing authority who, because of work-related illness, injury, or incapacity, is unable to immediately begin a working test, shall be appointed in accordance with Subparagraph (b) of this Paragraph. However, the working test shall be immediately interrupted and shall not commence until the employee has fully recovered and returns to full duty. If the employee fails to recover and return to full duty within six months of the date of his appointment, the board shall declare him ineligible to continue therein, and the appointment shall be made to one of the remaining persons certified therefor who has the next highest seniority in the departmental service. Any such person appointed in accordance with R.S. 33:2556(2) to substitute for the injured employee during the period of interrupted working test shall have such time counted toward his twelve-month working test period.

(2) Notwithstanding any other provision of law to the contrary, in the city of DeRidder a vacant position in the police department shall be filled in the following manner:

(a) If a vacancy cannot be filled by reinstatement, or by reemployment as provided in Subsections A and B of this Section, the board shall next certify the names of the persons on the promotional list, in the order in which they appear thereon, for the class in which the vacancy is to be filled.

(b) The appointing authority shall select and appoint to the first vacancy to be filled the one person certified to him who has the greatest promotional seniority in the next lower rank. Any remaining positions to be filled in the same class shall be filled by appointing to each such successive vacancy the one of the remaining persons certified therefor who has the next highest promotional seniority in the next lower class.

(c) If any one or more persons so certified should refuse the appointment, the appointing authority shall then select and appoint one of the persons certified by the board with the next highest promotional seniority in the next lower class. This procedure shall be followed until the position has been filled by appointment of the one person who has the greatest promotional seniority in the next lower class and who is willing to accept the appointment or until each person whose name appears on the list has in this order been certified and offered an appointment to the vacancy.

(d) If two or more persons possess an equal amount of promotional seniority, those persons shall be reinstated or listed on the promotional list and offered promotions in the order of departmental seniority, from highest to lowest.

(e) Any person certified to the appointing authority who, because of work-related illness, injury, or incapacity, is unable to immediately begin a working test, shall be appointed in accordance with Subparagraph (a) of this Paragraph. However, the working test shall be immediately interrupted and shall not commence until the employee has fully recovered and returns to full duty. If the employee fails to recover and return to full duty within six months of the date of his appointment, the board shall declare him ineligible to continue therein, and the appointment shall be made to one of the remaining persons certified therefor who has the next highest promotional seniority. Any such person appointed in accordance with R.S. 33:2556(2) to substitute for the injured employee during the period of interrupted working test shall have such time counted toward his twelve-month working test period.

D. Certification and appointment from the competitive list shall be limited to those conditions and classifications for which the competitive test may be given as provided by R.S. 33:2552(7). Upon the appointing authority's request for the certification of eligible persons from which it may fill a vacancy, and if the competitive list is the appropriate list from which the names of eligible persons shall be certified, the board shall certify the names of the persons upon that list, in the order in which they appear thereon, for the class in which the vacancy is to be filled. The appointing authority shall select and appoint to the first vacancy to be filled any one of the persons so certified to it for the vacancy. In making such appointment to entry-level positions, the appointing authority shall give a preference to Louisiana residents. If any one or more persons so certified refuses the appointment, the appointing authority then shall select and appoint any one of the remaining persons certified by the board. This procedure shall be followed until the position has been filled by appointment of one of the persons certified from the list and willing to accept the appointment, or until each person whose name appears upon the list has in this manner been certified for the vacancy.

E. Appointment to any position in the classified service from which the regular employee is away on an authorized leave of absence shall be made in accordance with the provisions of Subsection B.

F. The appointing authority shall notify the board of the filling of a vacancy as provided in R.S. 33:2563.

G. Except as provided in Subparagraphs (C)(1)(c) and (C)(2)(e), it shall be mandatory for the appointing authority to fill each vacancy, including vacancies in classifications hereafter created, within 60 days of the occurrence of the vacancy. This shall not operate to prevent the board from abolishing any unnecessary classifications.

Acts 1964, No. 282, §1; Acts 1999, No. 1092, §1; Acts 1999, No. 1093, §1; Acts 2016, No. 285, §1; Acts 2016, No. 552, §1, eff. June 17, 2016; Acts 2016, No. 552, §§2, 3, eff. Aug. 1, 2016.

NOTE: See Acts 2016, No. 552, §6, regarding effectiveness.



RS 33:2555 - Working tests

§2555. Working tests

A. Every person appointed to a position in the classified service following the certification of his name from a promotional or a competitive employment list, except as provided in R.S. 33:2555.1 and except those appointed on a temporary basis, shall be reported to the board as a probational employee within fifteen days of his appointment. The probational employee shall be tested by a working test while occupying the position before he may be confirmed as a regular and permanent employee in the position.

B.(1) Except as provided in R.S. 33:2555.1, the period of the working test shall commence immediately upon appointment and shall continue for a period of not less than six months nor more than one year.

(2)(a) Any probational employee in the classified fire service, except an entry level fireman and an entry level radio, fire alarm, or signal system operator, who has served less than six months of his working test for any given position may be removed therefrom only with the prior approval of the board, and only upon one of the following grounds:

(i) He is unable or unwilling to perform satisfactorily the duties of the position to which he has been appointed.

(ii) His habits and dependability do not merit his continuance therein.

(b) Any such probational employee in the classified fire service may appear before the board and present his case before he is removed.

(c) Any such probational employee in the classified fire service who is rejected after having served a working test of six months but not more than one year may appeal to the board only upon the grounds that he has not been given a fair opportunity to prove his ability in the position.

(3)(a) Any probational employee in a position of a competitive class of the classified police service, except an entry level police officer, and an entry level radio, police alarm, or signal system operator, who has served less than six months of his working test for any given position may be removed therefrom only with the prior approval of the board. Any probational employee in a position of a promotional class of the classified police service, who has served less than three months of his working test for any given position may be removed therefrom only with the prior approval of the board. Any such probational employee may be removed only upon one of the following grounds:

(i) He is unable or unwilling to perform satisfactorily the duties of the position to which he has been appointed.

(ii) His habits and dependability do not merit his continuance therein.

(b) Any such probational employee in the classified police service may appear before the board and present his case before he is removed.

(c) Any such probational employee in the classified police service appointed to a position of a competitive class who is rejected after having served a working test of six months but not more than one year may appeal to the board only upon the grounds that he has not been given a fair opportunity to prove his ability in the position.

(d) Any such probational employee in the classified police service appointed to a position of a promotional class who is rejected after having served a working test of three months but not more than one year may appeal to the board only upon the grounds that he has not been given a fair opportunity to prove his ability in the position.

C. Upon any employee completing his working test, the appointing authority shall so advise the board and furnish a signed statement to the respective employee of its confirmation and acceptance of the employee as a regular and permanent employee in the respective position or of its refusal to confirm the employee, and the reasons therefor. If, at the expiration of an employee's working test period, the appointing authority fails to confirm or reject the employee, such failure to act shall constitute a confirmation.

D. The appointing authority may remove, and shall remove upon the order of the board, any employee during his working test period whom the board finds, after giving him notice and an opportunity to be heard, was appointed as a result of an error, misrepresentation, or fraud.

E. In any event where any employee is permitted under this Part to appeal to the board, the decision of the board shall be subject to the judicial review provided by this Part and the appointing authority and employee shall be governed accordingly.

F. Any employee appointed in accordance with R.S. 33:2554, who has commenced a working test shall have such working test considered interrupted by any absence greater than thirty consecutive days. The working test, even if interrupted, shall not be more than the aggregate period of one year.

Acts 1964, No. 282, §1; Acts 1997, No. 515, §1, eff. July 3, 1997; Acts 1999, No. 1139, §1; Acts 2005, No. 197, §1, eff. Aug. 1, 2005; Acts 2013, No. 331, §1; Acts 2016, No. 552, §1, eff. June 17, 2016; Acts 2016, No. 552, §2.



RS 33:2555.1 - Recruit and recruit period

§2555.1. Recruit and recruit period

A. Each person selected for appointment to an entry level position in the classified service from the competitive firefighter, firefighter/operator, or police officer employment list who has demonstrated successful completion of formal training as provided in Subsection D of this Section prior to such appointment shall immediately begin the working test.

B.(1) Any person selected for appointment to an entry level position in the classified service from the competitive firefighter, firefighter/operator, or police officer employment list who has not demonstrated successful completion of formal training as provided in Subsection D of this Section prior to such appointment shall be employed by the appointing authority and reported to the board as a recruit and, whenever practical or possible, shall immediately begin such formal training.

(2) The formal training shall be provided for through the appointing authority, and the period for such formal training shall be for the duration of not more than six months from the date of appointment. The formal training period shall conclude six months from the date of original appointment or upon the successful completion of the formal training, whichever occurs first, at which time the working test shall commence.

(3) The appointing authority shall, within fifteen days, advise the board of the appointment of the recruit as a probational firefighter, probational firefighter/operator, or probational police officer as the case may be.

C. Nothing in this Section shall be construed to require that a newly appointed firefighter, firefighter/operator, or police officer be terminated should he fail to enroll in or complete formal training within the six-month formal training period.

D.(1) Successful completion of formal training as required by this Section for a position in the classification of firefighter or firefighter/operator shall be demonstrated by certification as Firefighter I in accordance with National Fire Protection Association Standard 1001.

(2) Successful completion of formal training as required by this Section for a position in the classification of police officer shall be demonstrated by certification from a peace officer standards and training accredited training program as provided by R.S. 40:2405(A).

Acts 2013, No. 331, §1.



RS 33:2556 - Temporary appointments

§2556. Temporary appointments

Temporary appointments may be made to positions in the classified service without the appointees acquiring any permanent status therein, as follows:

(1)(a)(i) When a vacancy is to be filled in a position of a class for which the board is unable to certify names of persons eligible for regular and permanent or substitute appointment, the appointing authority may make a provisional appointment of any person whom it deems qualified. When practicable, the appointment shall be made by the provisional promotion of any employee of a lower class. A provisional appointment shall not continue for more than three months. No position in the classified service shall be filled by one or more provisional appointments for a period in excess of three consecutive months and successive like periods shall not be permissible. The board may, however, authorize the renewal of such appointment, or authorize such successive appointments for a period not to exceed three additional months whenever it has been impracticable or impossible to establish a list of persons eligible for certification and appointment to a vacancy. Except as provided in Item (ii) of this Subparagraph, any provisional appointment, if not terminated sooner, shall terminate upon the regular filling of the vacancy in any manner authorized under this Part and, in any event, within fifteen days after a certification from which a regular or substitute appointment, as the case may be, can be made under the provisions of this Part. A provisional appointment shall be reported to the board within fifteen days following the appointment.

(ii) Any provisional appointment made to a position of the competitive classes, as provided for by R.S. 33:2552(7), shall be terminated upon the regular filling of the vacancy in any manner authorized under this Part and, in any event, within sixty days after certification from which a regular or substitute appointment, as the case may be, can be made under the provisions of this Part. A provisional appointment shall be reported to the board within fifteen days following the appointment.

(b) During time of war, and after the board continues to offer tests provided by this Part in an effort to obtain persons eligible for regular and permanent appointment to a position of any class which has been permanently vacated by the regular employee thereof, if it finds it impossible to establish a list of persons qualified for certification and permanent appointment to the position in the classified service, it may authorize the appointing authority to fill the position with a provisional appointee until the appropriate employment list can be established.

(c) Provisional appointments may be made in any position until a classification plan is prepared and adopted and for such time thereafter as may be required for the preparation and administration of tests and the establishment of employment lists from the results of the tests. But such special authority shall be valid for a period of not more than eighteen months immediately following the date that this Part takes effect in the municipality or parish or fire protection district, as the case may be.

(d) Repealed by Acts 1999, No. 1281, §1.

(2) A substitute appointment may be made to any position in the classified service (1) from which the regular and permanent employee is away on an authorized leave of absence, or (2) from which the regular employee is substituting for some other regular employee who is authorized to be away from his position. No position shall be filled by a substitute appointee for a time beyond that for which the regular and permanent incumbent is away on an authorized leave. Whenever such appointment shall continue for not more than thirty days, the appointing authority may appoint thereto any one whom he deems qualified. Substitute appointments made for a period exceeding thirty days shall be made in the same manner as provided in R.S. 33:2554 for the filling of a vacancy by a regular and permanent appointment. Any person employed on a substitute basis shall, for the duration of the temporary employment, enjoy the class title and be entitled to receive the rate of pay for the class and position in which he is employed. The appointing authority shall notify the board within fifteen days following any substitute appointment made for a period to exceed thirty days, the name of the appointee, the class of position filled, the period for which the appointment was made, and shall attach to the notification a signed copy of the leave of absence granted the employee for whom the appointee is substituting.

(3) Emergency appointment of any person may be made at any time the need of the service requires because of any local emergency of a temporary and special nature. No such appointment shall be effective or continued for a period greater than ninety days, but in any case, an emergency appointment shall be terminated upon the conclusion of the emergency period. In the event that a state of emergency is declared by the governor, such appointments shall be effective for the duration of the state of emergency.

Acts 1964, No. 282, §1. Amended by Acts 1977, No. 56, §1; Acts 1999, No. 1281, §1; Acts 2006, No. 491, §1, eff. July 1, 2006; Acts 2008, No. 265, §1, eff. July 1, 2008.



RS 33:2557 - Leaves of absence

§2557. Leaves of absence

The board shall adopt rules to provide for leaves of absence in the various classes of the classified service. Such rules shall provide for annual vacation and sick leaves with pay, and for special leaves with or without pay. They may provide for special extended leaves with or without pay or with reduced pay for employees disabled through injury or illness arising out of their employment. The right to regulate the time at which any employee may take an annual leave, or any other leave which is not beyond the control of the employee, shall be vested at all times in the appointing authority.

Acts 1964, No. 282, §1.



RS 33:2558 - Abolition of positions in the classified service

§2558. Abolition of positions in the classified service

A. Whenever the appointing authority abolishes a position in the classified service and there is no position vacant in the respective class to which the regular employee of the abolished position may be transferred, the employee shall be transferred to any position of the same class which may be held by a provisional employee. If there is no such position, he shall be transferred to another position in the respective class, and the holder of that position thereupon shall be demoted in the order provided by R.S. 33:2548.

B. Notwithstanding any other provision of law to the contrary, if an entire class in the DeRidder Police Department is abolished in the classified service, the regular employees of the class shall be demoted to lower classes and priority to positions shall be governed by the total promotional seniority earned in the class, from highest to lowest. If two or more persons possess an equal amount of promotional seniority, the names of such persons shall be placed on the reinstatement list in the order of departmental seniority, from highest to lowest.

Acts 1964, No. 282, §1; Acts 2016, No. 285, §1.



RS 33:2559 - Lay-offs

§2559. Lay-offs

If for any reason the lowest class in the classified service, or the lowest class in a respective group of classes, as grouped by the classification plan, should become overburdened with the number of persons holding positions therein, and a reduction of personnel becomes necessary, the reduction shall be made only by laying off persons without pay. The order of removal shall begin with the person youngest in point of his accumulated total service in the departmental service and shall continue upward until all persons to be removed have been laid off. Lay-offs shall be made from positions only within the classes above set forth. The names of persons laid off, the date, the class or position held and the order in which such person was laid off shall be reported to the board by the appointing authority. Thereupon, the board shall enter such information upon the re-employment list applicable for the class from which each person was removed.

Acts 1964, No. 282, §1.



RS 33:2560 - Corrective and disciplinary action for maintaining standards of service

§2560. Corrective and disciplinary action for maintaining standards of service

A. The tenure of persons who have been regularly and permanently inducted into positions of the classified service shall be during good behavior. However, the appointing authority may remove any employee from the service or take such disciplinary action as the circumstances warrant in the manner provided below, for any one of the following reasons:

1. Unwillingness or failure to perform the duties of his position in a satisfactory manner.

2. The deliberate omission of any act that it was his duty to perform.

3. The commission or omission of any act to the prejudice of the departmental service or contrary to the public interest or policy.

4. Insubordination.

5. Conduct of a discourteous or wantonly offensive nature toward the public or toward any municipal officer or employee, and any dishonest, disgraceful or immoral conduct.

6. Drinking vinous or spirituous liquors while on duty or reporting for duty while under the influence of intoxicating beverages.

7. The use of intoxicating liquors or habit forming drugs, liquids or preparations to an extent which precludes the employee from performing the duties of his position in a safe or satisfactory manner.

8. The conviction of a felony.

9. Falsely making a statement of any material fact in his application for admission to any test for securing eligibility or appointment to any position in the classified service, or practicing or attempting to practice fraud or deception in any test.

10. Using or promising to use his influence or official authority to secure any appointment to a position within the classified service as a reward or return for partisan or political services.

11. Soliciting or receiving any money or valuable thing from any person for any political party or political purpose.

12. Inducing or attempting to induce, by threats of coercion, any person holding a position in the classified service to resign his position, take a leave of absence from his duties or waive any of his rights under the provisions of this part or of the rules of the board.

13. The development of any defect or physical condition which precludes the employee from properly performing the duties of his position, or the development of any physical condition that may endanger the health or lives of fellow employees.

14. The willful violation of any provision of this Part or of any rule, regulation or order adopted under its authority.

15. Any other act or failure to act which the board deems sufficient to show the offender to be an unsuitable or unfit person to be employed in the fire and police service.

B. Unless the cause or condition justifies an employee being permanently removed from the service, disciplinary action may extend to suspension without pay for a period not exceeding the aggregate of ninety days in any period of twelve consecutive months, reduction in pay to the rate prevailing for the next lower class, reduction or demotion to a position for any lower class and to the rate of pay prevailing therefor, or such other less drastic action that may be appropriate under the circumstances. Nothing contained herein shall prevent any employee who is physically unable to perform the duties of his position from exercising his rights of voluntary retirement under any applicable law.

C. Although it is incumbent upon the appointing authority to initiate corrective or disciplinary action, the board may, and shall upon the written request of any qualified elector of the state which sets out the reasons therefor, make an investigation of the conduct and performance of any employee in the classified service and, thereupon, may render such judgment and order action to be taken by the appointing authority. Such action shall be taken forthwith by the appointing authority.

D. In every case of corrective or disciplinary action taken against a regular employee of the classified service, the appointing authority shall furnish the employee and the board a statement in writing of the action and the complete reasons therefor.

Acts 1964, No. 282, §1.



RS 33:2561 - Appeals by employees to the board

§2561. Appeals by employees to the board

A. Any regular employee in the classified service who feels that he has been discharged or subjected to any corrective or disciplinary action without just cause may, within fifteen days after the action, demand in writing a hearing and investigation by the board to determine the reasonableness of the action. The board shall grant the employee a hearing and investigation within thirty days after receipt of the written request.

B.(1) All such hearings and investigations conducted by the board pursuant to the provisions of this Part shall be open to the public. No hearing and investigation shall be held unless both the employee and the appointing authority have been advised at least ten days in advance thereof of the date, time, and place therefor. If either the appointing authority or the employee fails to appear at the place and on the day and at the hour fixed for the hearing, the board may decide the issue involved on the basis of the evidence adduced and confined to the question of whether the action taken against the employee was made in good faith for cause set forth in the provisions of this Part.

(2) Both the employee and the appointing authority shall be afforded an opportunity to appear before the board, either in person or with counsel, and present evidence to show that the action was or was not taken in good faith for cause as set forth in the provisions of this Part.

(3) The board shall have complete charge of any such hearing and investigation and may conduct it in any manner it deems advisable, without prejudice to any person or party thereto. The procedure followed shall be informal and not necessarily bound by the legalistic rules of evidence. The board shall not be required to have the testimony taken and transcribed, but either the employee or the appointing authority may, at their own expense, make the necessary arrangements therefor. In such cases, the board may name any competent shorthand reporter as the official reporter. If the testimony is not taken or transcribed, then the board shall make a written finding of fact.

C.(1) After such investigation, if the evidence is conclusive, the board may affirm the action of the appointing authority. If it finds that the action was not taken in good faith for cause under the provisions of this Part, the board shall order the immediate reinstatement or reemployment of such person in the office, place, position, or employment from which he was removed, suspended, demoted, or discharged, which reinstatement shall, if the board so provides, be retroactive and entitle him to his regular pay from the time of removal, suspension, demotion, discharge, or other disciplinary action. The board may modify the order of removal, suspension, demotion, discharge, or other disciplinary action by directing a suspension without pay for a given period, a reduction in pay to the rate prevailing for the next lower class, a reduction or demotion to a position of any lower class and to the rate of pay prevailing thereof, or such other lesser punitive action that may be appropriate under the circumstances.

(2) The decision of the board, together with its written findings of fact, if required, shall be certified in writing to the appointing authority and shall be enforced forthwith by the appointing authority.

(3) Any employee of the classified service and any appointing authority affected by the finding of the board as provided in Paragraph (1) of this Subsection who is able to produce evidence of a violation of the provisions of R.S. 33:2565 such that the violation was material to the finding of the board may, within six months after the date of the board's finding, request in writing a reconsideration by the board on the matter. Such written request shall provide the name of any person in violation of R.S. 33:2565 and the details of the evidence. The board shall set the matter for reconsideration within thirty days after receipt of the written request and, based upon the merits of the evidence presented, may hold and conduct an investigation and hearing pursuant to this Part. Such hearing and investigation, if conducted, shall be held within thirty days of the board's decision. If the board determines that such violation occurred and was material to its original decision, the board may modify or reverse its decision and shall take any corrective action as authorized under the provisions of this Part. An appeal of the finding of the board under the provisions of this Paragraph may be taken by the employee or the appointing authority in accordance with the provisions of Subsection B of this Section; however, the exercise of the appeal for reconsideration under the provisions of this Paragraph shall not be used for the purpose of extending the prescriptive period for appeal to district court following the board's original finding.

D. Notwithstanding the provisions of this Section or any other provision of law to the contrary, any member of the board who is the immediate supervisor or direct work associate of any officer or employee appealing removal, suspension, demotion, discharge, or any other disciplinary action by the appointing authority and who is directly involved in the incident out of which such action arose shall recuse himself from voting on any decision by the board to affirm, reverse, or modify the order of the appointing authority. Also, any immediate family member of the appealing employee shall recuse himself from voting on any such decision. For purposes of this Subsection, "immediate family member" shall mean any parent, child, sibling, or spouse. If such recusal by a member of the board results in the inability of the board to make a finding of fact or to reach a decision by the concurring votes as provided by R.S. 33:2536(M), the board shall be considered to have affirmed the action of the appointing authority.

E. Any employee under classified service and any appointing authority may appeal from any decision of the board or from any action taken by the board under the provisions of this Part which is prejudicial to the employee or appointing authority. This appeal shall lie direct to the court of original and unlimited jurisdiction in civil suits of the parish wherein the board is domiciled. This appeal shall be taken by serving the board, within thirty days after entry of its decision, a written notice of appeal stating the grounds thereof and demanding that a certified transcript of the record or written findings of fact and all papers on file in the office of the board affecting or relating to such decisions be filed with the designated court. The board shall, within ten days after the filing of the notice of appeal, make, certify, and file the complete transcript with the designated court, and that court thereupon shall proceed to hear and determine the appeal in a summary manner. This hearing shall be confined to the determination of whether the decision made by the board was made in good faith for cause under the provisions of this Part or to whether a board member should have or failed to recuse himself in accordance with Subsection D of this Section. No appeal to the court shall be taken except upon these grounds.

Acts 1964, No. 282, §1; Acts 1999, No. 457, §1; Acts 2006, No. 270, §1, eff. August 1, 2006; Acts 2008, No. 309, §1, eff. June 17, 2008; Acts 2010, No. 454, §1.



RS 33:2562 - Oath, testimony, production of records; refusal to testify

§2562. Oath, testimony, production of records; refusal to testify

Each member of the board shall have the same power and authority to administer oaths, subpoena witnesses and compel the production of books and papers pertinent to any investigation or hearing authorized by this Part as is possessed by the district courts of Louisiana. Any person who (1) fails to appear in response to a subpoena, (2) fails to answer any question, except those which may tend to incriminate him, (3) fails to produce any books or papers pertinent to any investigation or hearing, or (4) knowingly gives false testimony therein shall be subject to the penal provisions of this Part. In case of contumacy or refusal to obey a subpoena issued to any person, the district court within the jurisdiction of which the investigation is being carried on, or within the jurisdiction of which the person guilty of contumacy or refusal to obey is found, or resides, or transacts business, upon application of the board, shall have the requisite jurisdiction to issue to the person an order requiring him to appear before the board, its member or agent, and to produce the required evidence or give testimony touching the matter under consideration or in question. Any person failing to obey such order may be punished by the court for contempt.

Any officer or employee in the classified service who wilfully refuses or fails to appear before any court, officer, board, body or person properly authorized to conduct any hearing or inquiry, or any employee or officer who, having appeared, refuses to testify or answer any relevant question relating to the affairs of government of the municipality, parish or fire protection district or the conduct of any officer or employee thereof, except upon the ground that his testimony or answers would tend to incriminate him, shall, in addition to any other penalty to which he may be subject, forfeit his position, and shall not be eligible for appointment to any position in the classified service for a period of six years.

Acts 1964, No. 282, §1.



RS 33:2563 - Duties of officers and employees

§2563. Duties of officers and employees

A. The appointing authority shall report to the board within fifteen days following any appointment or employment in a position in the classified service, unless otherwise provided, the name of the appointee, the title and character of his office or employment and the date the employee commenced work in the position. The appointing authority also shall report the date of and official action in, or knowledge of, any separation, promotion, demotion, suspension, lay-off, reinstatement, or re-employment in the classified service.

B. An officer or employee of the municipality, parish, or fire protection district shall comply with, and aid in all proper ways in carrying out the provisions of this Part and the rules, regulations, and orders. All officers and employees shall furnish any records or information which the board or state examiner requests for any purpose of this Part.

Acts 1964, No. 282, §1; Acts 2016, No. 669, §1, eff. June 17, 2016.



RS 33:2564 - Political activities prohibited

§2564. Political activities prohibited

A. Political activities by and extending to employees of the classified service are hereby prohibited as follows:

(1) No person shall seek or attempt to use any political endorsement, in connection with any appointment to a position in the classified service.

(2) No person shall use or promise to use directly or indirectly, any official authority or influence, whether possessed or anticipated, to secure or attempt to secure for any person an appointment or advantage in appointment to a position in the classified service, or an increase in pay or other advantage in employment in any such position, for the purpose of influencing the vote or political action of any person, or for any consideration.

(3) No employee in the classified service shall, directly or indirectly, pay or promise to pay any assessment, subscription, or contribution for any political organization or purpose, or solicit or take part in soliciting any such assessment, subscription, or contribution. No person shall solicit any such assessment, subscription or contribution of any employee in the classified service. The prohibitions of this paragraph (3) shall not be construed as applying to membership dues paid or contributions made to non-political employee organizations, pension funds, civic enterprises, the Louisiana Civil Service League or any similar non-political and non-partisan organization.

(4) No employee in the classified service shall (a) be a member of any national, state, or local committee of a political party, (b) be an officer or member of a committee of any factional or political club or organization, (c) be a candidate for nomination or election to public office, (d) make any political speech or public political statement in behalf of any candidate seeking to be elected to public office, or (e) take any part in the management or affairs of any political party or in the political campaign of any candidate for public office, except to privately express his opinion and to cast his vote.

(5) No person elected to public office shall, while serving in the elective office, be appointed to or hold any position in the classified service.

(6) No appointing authority, or agent or deputy thereof, shall directly or indirectly, demote, suspend, discharge or otherwise discipline or discriminate against any person in the classified service for the purpose of influencing his vote, support, or other political activity in any election or primary election. No appointing authority, or agent or deputy thereof, shall use his official authority or influence, by threats, promises or other means, directly or indirectly to coerce the political action of any employee in the classified service.

B. The appointing authority shall conduct an investigation of any person alleged to have violated a provision of this Section, unless a request by the appointing authority is made to the board to conduct such an investigation. If as a result of such investigation the employee is determined to be guilty of violating one or more provisions of this Section, he shall be suspended for thirty work days without pay for a first violation or discharged for a second violation. However, any employee found to have violated Subparagraph (A)(4)(c) of this Section shall be terminated upon the determination of a violation of the offense. The board may, upon its own initiative, or upon the request of the appointing authority, investigate any officer or employee in the classified service whom it reasonably believes guilty of violating any one or more of the provisions of this Part. The board shall, within thirty days after receiving the written charges, hold a public hearing and investigation and determine whether such charges are true and correct. If the board should find upon its investigation of any employee that he has violated any of the provisions of this Section, the board shall order the appointing authority to suspend the employee without pay for thirty work days for a first violation and mandate educational training on prohibited political activities. If the board determines an employee has violated any of the provisions of this Section for a second time, the board shall order the discharge of the employee from the service and the appointing authority shall discharge the employee.

C. Whoever is found to have violated this Part twice shall be subject to the penalties provided in R.S. 33:2567. In addition any employee in the classified service who is discharged because of violating a provision of this Section shall not again be eligible for employment or public office in the classified service for a period of six years from the time of his discharge.

Acts 1964, No. 282, §1; Acts 2016, No. 332, §2.



RS 33:2565 - Other prohibited acts

§2565. Other prohibited acts

No person shall:

1. Make any false statement, certificate, mark, rating or report with regard to any test, certification or appointment made under any of the provisions of this Part, or commit or attempt to commit any fraud preventing the impartial execution of this Part, and the rules of the board.

2. Directly or indirectly give, render, pay, offer, solicit or accept any money, service or other valuable consideration for or on account of any appointment, proposed appointment, promotion or proposed promotion to, or any advantage in, a position in the classified service.

3. Defeat, deceive or obstruct any person in his right to examination, eligibility, certification or appointment under this Part, or furnish to any person any special or secret information for the purpose of affecting the rights or prospects of any person with respect to employment in the classified service.

Acts 1964, No. 282, §1.



RS 33:2566 - Legal services

§2566. Legal services

If this Part or its enforcement by the board is called into question in any judicial proceedings, or if any person fails or refuses to comply with the lawful orders or directions of the board, the board may call upon the attorney general, or the chief legal officer of the municipality, parish or fire protection district under which the fire and police service functions or may employ independent counsel to represent it in sustaining this Part and enforcing it. Nothing contained herein shall prevent any municipal, parish or fire protection district officer, employee or private citizen from taking legal action in the courts to enforce the provisions of this Part or of any rules, order or other lawful action of the board.

Acts 1964, No. 282, §1.



RS 33:2567 - Penalties

§2567. Penalties

Whoever wilfully violates any provision of this Part or of the rules thereby authorized shall be fined not more than five hundred dollars and shall, for a period of six years, be ineligible for appointment to or employment in any position of the classified service. If the offender is an officer or employee of the classified service, he shall forfeit his office or position.

Acts 1964, No. 282, §1.



RS 33:2568 - Effect of other laws

§2568. Effect of other laws

This Part shall not be rendered ineffective by any general law affecting employees or departments of municipalities, parishes or fire protection districts in matters of classified civil service.

Acts 1964, No. 282, §1.



RS 33:2569 - Assistant police chief; city of Westwego

§2569. Assistant police chief; city of Westwego

Notwithstanding the provisions of R.S. 33:2541 or any other law to the contrary, the position of assistant chief of police for the city of Westwego shall be in the unclassified service, and the right of selection, appointment, supervision, and discharge for any such position shall be vested in the chief of police of the city.

Acts 2004, No. 273, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:2570 - City of Harahan; assistant chief of police

§2570. City of Harahan; assistant chief of police

A. Notwithstanding the provisions of R.S. 33:2541 or any other provision of law to the contrary, the position of assistant chief of police of Harahan is in the unclassified service. The right of selection, appointment, supervision, and discharge for the position is vested in the chief of police of the city.

B.(1) Any person who is appointed from a position in the classified police service to serve as assistant chief of police shall not forfeit his seniority accumulated to the date of his appointment, and he shall continue to accumulate seniority in accordance with the provisions of this Part during the time he holds the position of assistant chief of police. The assistant chief of police shall serve indefinitely in the position and shall be evaluated every three years by the chief of police. After each evaluation by the chief of police, the chief may reconfirm the assistant chief for another three-year period, or may, at his discretion, demote the assistant chief to his former class of position.

(2) If any such person is demoted as the result of such evaluation, or otherwise vacates the position on the approval of the chief of police, he shall be demoted to a position in the class he held immediately preceding his appointment as assistant chief of police. If an assistant chief of police is subjected to corrective or disciplinary action, he shall have the same rights as any other employee in the municipal fire and police civil service.

Acts 2011, No. 247, §1.



RS 33:2571 - Assistant chief of police in certain municipalities

§2571. Assistant chief of police in certain municipalities

A. Notwithstanding any provision of law to the contrary, the position of assistant chief of police in the municipalities of Broussard, Carencro, Scott, and Youngsville shall be in the unclassified service. The right of selection, appointment, supervision, and discharge for the position shall be vested in the chief of police of the city.

B. Any person who is appointed from a position in the classified police service to serve as assistant chief of police shall not forfeit his seniority accumulated to the date of his appointment and shall continue to accumulate seniority during the time he holds the position of assistant chief of police.

Acts 2012, No. 644, §1.



RS 33:2572 - Assistant chief of police in the city of Plaquemine

§2572. Assistant chief of police in the city of Plaquemine

A. Notwithstanding any provision of law to the contrary, the position of assistant chief of police in the city of Plaquemine is in the unclassified service. The right of selection, appointment, supervision, and discharge for the position shall be vested in the chief of police of the city.

B. Any person who is appointed from a position in the classified police service to serve as assistant chief of police shall not forfeit his seniority accumulated to the date of his appointment and shall continue to accumulate seniority during the time he holds the position of assistant chief of police.

C. If any such person resigns from the position of assistant chief of police or is terminated for any reason other than malfeasance in office, he shall be eligible to be reemployed to the same position in the classified service in which he was employed immediately preceding his appointment as assistant chief of police. If the position has been filled or no longer exists, the department shall employ him in a comparable position.

Acts 2014, No. 44, §1.



RS 33:2581 - Development of heart and lung disease during employment in classified fire service; occupational disease

PART IV. MISCELLANEOUS PROVISIONS

§2581. Development of heart and lung disease during employment in classified fire service; occupational disease

Any disease or infirmity of the heart or lungs which develops during a period of employment in the classified fire service in the state of Louisiana shall be classified as a disease or infirmity connected with employment. The employee affected, or his survivors, shall be entitled to all rights and benefits as granted by the laws of the state of Louisiana to which one suffering an occupational disease is entitled as service connected in the line of duty, regardless of whether the fireman is on duty at the time he is stricken with the disease or infirmity. Such disease or infirmity shall be presumed, prima facie, to have developed during employment and shall be presumed, prima facie, to have been caused by or to have resulted from the nature of the work performed whenever same is manifested at any time after the first five years of employment.

Added by Acts 1968, No. 337, §1. Amended by Acts 1975, No. 30, §1.



RS 33:2581.1 - Development of hearing loss during employment in the classified fire service; occupational disease

§2581.1. Development of hearing loss during employment in the classified fire service; occupational disease

A. Any loss of hearing which is ten percent greater than that of the affected employee's comparable age group in the general population and which develops during employment in the classified fire service in the state of Louisiana shall, for purposes of this Section only, be classified as a disease or infirmity connected with employment. The employee affected shall be entitled to medical benefits including hearing prosthesis as granted by the laws of the state of Louisiana to which one suffering an occupational disease is entitled, regardless of whether the fireman is on duty at the time he is stricken with the loss of hearing. Such loss of hearing shall be presumed to have developed during employment and shall be presumed to have been caused by or to have resulted from the nature of the work performed whenever same is manifested at any time after the first five years of employment in such classified service. This presumption shall be rebuttable by evidence meeting judicial standards and shall be extended to an employee following termination of service for a period of twenty-four months.

B. Each person selected for appointment to an entry level position in the classified fire service on July 1, 2006, or thereafter shall submit to a baseline audiology examination. The appointing authority shall develop and implement policies and procedures for the administration of such examination. Such examination shall take place not later than one year after the selection of such person for such appointment.

Acts 2006, No. 649, §2, eff. July 1, 2006.



RS 33:2582 - Parochial employees; conversion of annual leave into financial benefit; Jefferson Parish

§2582. Parochial employees; conversion of annual leave into financial benefit; Jefferson Parish

A. Eligibility.

(1) Any employee of the governing authority of the parish of Jefferson who has been in parish service in the parish for at least seven years of continuous service and has accumulated a total of not less than ninety days of annual leave credit shall have the option to convert certain portions of such annual leave into financial benefit.

(2) Any employee of the parish governing authority who has been in parish service in the parish for at least five years of continuous service and has accumulated less than ninety annual leave days but at least forty-two days may in an emergency apply to the personnel board of the agency for permission to convert certain portions of such annual leave into financial benefit.

(3) No employee who otherwise qualifies for conversion of annual leave and has exercised such option in accordance with this Subsection shall be allowed such option more than once in a twelve-month period.

B. Application

(1) Any parochial employee desiring to convert annual leave into financial benefit shall apply to his department head no later than the tenth month of the preceding year in which conversion is desired.

(2) Annual leave may only be converted into financial benefit in portions consisting of twenty-one days.

(3) In no instance shall any employee be allowed to convert annual leave into financial benefit and have less than twenty-one days of annual leave benefit remaining and currently eligible to be used.

Added by Acts 1975, No. 453, §1. Amended by Acts 1981, No. 399, §1; Acts 1990, No. 167, §1, eff. July 1, 1990; Acts 1991, No. 266, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:2583 - Annual vacation for police; Houma

§2583. Annual vacation for police; Houma

Each employee of the police department of the city of Houma shall, after one year of service, be entitled to and given with full pay an annual vacation leave of fourteen days during each calendar year; after five years of service, each such employee shall be entitled to and given with full pay an annual vacation leave of fourteen days plus one additional day for each year of service not to exceed a total of twenty-one (21) days. Such annual vacation leave shall not be denied to any such employee for any reason whatsoever.

Added by Acts 1976, No. 413, §1.



RS 33:2584 - Local civil service; inclusion of employees

§2584. Local civil service; inclusion of employees

A. The governing authority of any parish or municipality is hereby authorized to enact ordinances, by majority vote, permitting the inclusion, in any civil service system created by the governing authority of the parish or municipality, of any employees of any board, commission, or other local agency or special district created by or appointed by the governing authority of the parish or municipality, except those officials and employees who are prohibited from being included in the local civil service by the provisions of Article X, Section 15 of the Louisiana Constitution, and particularly the second paragraph thereof.

B. The provisions of this Section shall not apply, or be interpreted or construed to apply, to any municipality or parish governed by the provisions of Part I of Article X of the Louisiana Constitution; nor shall the provisions of this Section authorize, or be interpreted or construed to authorize, the inclusion in any local civil service of firemen or policemen in contravention of the provisions of Article X, Section 19 of the Louisiana Constitution.

Added by Acts 1977, No. 370, §1. Amended by Acts 1981, No. 396, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:2585 - Civil service boards; member in classified service

§2585. Civil service boards; member in classified service

Except for any board or commission created by or pursuant to Article X, Section 4 of the Constitution of Louisiana and any board or commission created by or established in a home rule charter, the composition of which board or commission is specified in such home rule charter and is inconsistent with the provisions herein, each civil service board, regardless of how created or established, which has jurisdiction over parochial or municipal civil service employees shall have at least one member on such board who shall be an employee in the classified service, notwithstanding any other provision of law to the contrary.

Such member shall be a full-time, permanent employee in the classified municipal or parochial service for a period of at least one year prior to the date on which he qualified as a candidate. Except as otherwise provided by law, such member shall serve a term of five years, which shall commence on May 1 of the year in which he is elected.

Added by Acts 1979, No. 410, §1. Amended by Acts 1980, No. 563, §1; Acts 1981, No. 253, §1.



RS 33:2585.1 - Call of election

§2585.1. Call of election

Commencing on January 1, 1981, and, except as otherwise provided by law, every five years thereafter, the governing authority of the parish or municipality shall issue the call for an election for the classified employee member of the municipal or parochial civil service commission.

Added by Acts 1980, No. 563, §1. Amended by Acts 1981, No. 253, §1.



RS 33:2585.2 - Nominations by petition; conduct of election; secret ballot

§2585.2. Nominations by petition; conduct of election; secret ballot

Nomination as a candidate for the office of employee member of the commission shall be by petition of at least ten employees in the municipal or parochial service. Such petition shall be filed with the administrative head of the municipal or parochial civil service not later than seven days after the call for the election. The administrative head shall be responsible for conducting and supervising the election, which shall be by secret ballot.

Added by Acts 1980, No. 563, §1.



RS 33:2585.3 - Ballots; election procedures; counting; determination of whether the election was conducted according to duly established procedures

§2585.3. Ballots; election procedures; counting; determination of whether the election was conducted according to duly established procedures

A. The administrative head shall arrange the names of the candidates in alphabetical order and shall assign a number to each. He shall place the name of each candidate who meets the requirements for candidacy in alphabetical order on the ballot, together with the number assigned to each. The ballot shall be uniform. Election procedures other than those provided by law shall be established by rule of each municipal or parochial civil service board. Such rules shall provide for secret ballots; for the time, place, and manner for ballot collection; for procedures to assure that no otherwise eligible person is prevented from voting by reason of physical incapacity, blindness, or illiteracy; and for procedures to assure that only eligible voters are allowed to vote and that ballot counting is accurate and proper.

B. All ballots shall be counted by a ballot-counting committee composed of two classified municipal or parochial employees named by each candidate and such additional number of classified municipal or parochial employees, named by each candidate, as the administrative head determines is necessary to complete the count.

C. The governing authority of the parish or municipality, with the assistance of the administrative head, shall determine if the election was held and the ballots counted according to law and the rules of the municipal or parochial civil service board.

D. Any ballot which is not timely returned, or which is returned in an envelope without a signature slip or with a signature slip improperly signed shall be marked "Rejected" by the ballot counting committee and shall not be counted by the ballot counting committee. In addition, the ballot counting committee shall reject any ballot upon which the name of more than one candidate is marked.

Added by Acts 1980, No. 563, §1. Amended by Acts 1981, No. 253, §1.



RS 33:2585.4 - Secrecy of ballot; interference with voter; penalty

§2585.4. Secrecy of ballot; interference with voter; penalty

A. Except as to any person who is illiterate, blind, or so physically disabled as to prevent his exercise of the right to cast his ballot without assistance, no voter shall allow his ballot to be seen by any person with an apparent intention of letting it be known how he is about to vote, or place any distinguishing mark upon his ballot, or make a false statement as to his inability to mark his ballot. No person shall interfere or attempt to interfere with any voter when marking his ballot, or endeavor to induce any voter before voting to show how he is about to mark or has marked his ballot, or influence or attempt to influence any voter to vote for or against a particular candidate, or otherwise violate any of the provisions of Sections 2585 through 2585.9 or rules adopted pursuant thereto.

B. Whoever violates this Section shall be punished in accordance with R.S. 18:1461, R.S. 14:119, R.S. 14:120, R.S. 14:136 or any other applicable law enacted to punish violations of laws relating to other elections.

Added by Acts 1980, No. 563, §1.



RS 33:2585.5 - Cost of election

§2585.5. Cost of election

All costs incurred in connection with the election provided for by Sections 2585 through 2585.9 shall be paid out of funds provided by the particular municipal or parochial civil service for its operations.

Added by Acts 1980, No. 563, §1.



RS 33:2585.6 - Election; results; rules and regulations; promulgation

§2585.6. Election; results; rules and regulations; promulgation

A. The administrative head shall submit a written report of the election results to the municipal or parochial civil service commission and the governing authority of the parish or municipality within three days after the election is held. Upon receipt of the results of the election, the governing authority of the parish or municipality shall promulgate the results thereof. The candidate who receives the greatest number of the votes cast in the election shall be elected, and the governing authority shall notify the candidate of his election.

In the event there are two candidates who each receive the same and greatest number of votes in the election, the winner shall be determined by lot by the governing authority of the parish or municipality.

B. The local governing authority of the parish or municipality may make such reasonable rules and regulations, not inconsistent with the constitution and laws of this state, as may be necessary to carry out the provisions of this Section.

Added by Acts 1980, No. 563, §1. Amended by Acts 1981, No. 242, §1.



RS 33:2585.7 - Contest of election

§2585.7. Contest of election

Any election held under the provisions of Sections 2585 through 2585.9 may be contested in accordance with the provisions of the general laws of this state applicable to contests of elections of public officials.

Added by Acts 1980, No. 563, §1.



RS 33:2585.8 - Initial election; successors; vacancies

§2585.8. Initial election; successors; vacancies

A. The initial election of the classified employee member of the commission hereunder shall be held within ninety days after January 1, 1981, and the member then elected shall take office on May 1, 1981. Each successor thereafter shall be elected in the same manner as the initial member.

B. Vacancies occurring for any cause prior to the expiration of the term shall be filled for the remainder of the unexpired term by special election called by the administrative head within three days after the day on which he is cognizant that a vacancy has occurred. The special election shall be held, in the manner provided by R.S. 33:2585.2 through R.S. 33:2585.7, within ninety days after the date on which the vacancy occurs.

C. Loss of status as a classified employee of the particular municipality or parish shall vacate the office of classified employee member of the commission and the vacancy shall be filled in the manner provided in Subsection B of this Section.

Added by Acts 1980, No. 563, §1.



RS 33:2585.9 - Previously selected member; election of successor

§2585.9. Previously selected member; election of successor

The administrative head of any municipal or parochial civil service which, prior to the effective date of this Section, has selected a classified employee member in accordance with the provisions of Act 410 of the 1979 Regular Session of the Louisiana Legislature shall, ninety days prior to the end of the term of the member, call for election of the successor to such position in accordance with provisions set forth in R.S. 33:2585.2 through R.S. 33:2585.7. The term of such successor shall commence on the day following the end of the term of his predecessor and shall conclude on April 30, 1987. Thereafter, the municipal or parochial civil service shall hold elections for the office of classified employee member of such board or commission in accordance with the procedure set forth in R.S. 33:2585 through R.S. 33:2585.9.

Added by Acts 1980, No. 563, §1.



RS 33:2585.10 - Deputy chief of police in certain municipalities

§2585.10. Deputy chief of police in certain municipalities

A. Notwithstanding any provision of law to the contrary, the position of deputy chief of police in a municipality having a population in excess of six thousand but not more than six thousand one hundred fifty persons, located in a parish having a population in excess of fifty thousand but not more than fifty-two thousand two hundred fifty persons, based on the latest federal decennial census, shall be in the unclassified service. The right of selection, appointment, supervision, and discharge for the position shall be vested in the chief of police of the municipality.

B. Any person who is appointed from a position in the classified police service to serve as deputy chief of police shall not forfeit his seniority accumulated to the date of his appointment and shall continue to accumulate seniority during the time he holds the position of deputy chief of police.

Acts 2016, No. 552, §4, eff. June 17, 2016.



RS 33:2586 - Fire and police civil service; incentive pay

§2586. Fire and police civil service; incentive pay

The fire and police civil service board of any municipality, parish, or fire protection district with a classified fire and police civil service system established as provided in R.S. 33:2471 or 2531 may establish a plan for awarding incentive pay to classified employees. The plan shall include the criteria for eligibility for incentive pay, the method by which classified employees shall be reviewed for eligibility, and how such eligibility shall be determined. Determination of the amount of incentive pay and which classified employees are to receive incentive pay shall be made by the appointing authority for the municipality, parish, or fire protection district subject to available funds budgeted for such purpose. The incentive pay awarded under the provisions of this Section shall be in addition to any other salary the classified employee is entitled to receive from the municipality, the state, or any other governmental entity.

Added by Acts 1982, No. 105, §1; Acts 1991, No. 289, §10; Acts 1999, No. 1165, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:2587 - City of Opelousas Municipal Civil Service Board; board membership

§2587. City of Opelousas Municipal Civil Service Board; board membership

Notwithstanding any other provision of law to the contrary, the City of Opelousas Municipal Civil Service Board shall have two members who shall be selected by the classified employees of the city of Opelousas as provided in R.S. 33:2585 et seq. These two members shall be in addition to the membership of such board on June 25, 2001.

Acts 2001, No. 683, §1, eff. June 25, 2001.



RS 33:2588 - Determination that certain constitutional provisions are not applicable to city

§2588. Determination that certain constitutional provisions are not applicable to city

In the event that the civil service of any city pursuant to the city civil service provisions of Part I of Article X of the Constitution of Louisiana is determined by a final judgment of a court of competent jurisdiction to not be subject to such provisions, the civil service of the city shall be subject to the jurisdiction of the state civil service system.

Acts 2013, No. 362, §1.



RS 33:2589 - Additional compensation for work on holidays; firemen and policemen

§2589. Additional compensation for work on holidays; firemen and policemen

Any fireman or policeman who is employed by a municipality to which the provisions of this Part are applicable and who is required to work during the calendar day on any holiday which is declared by the governing authority of the municipality shall receive, in addition to the compensation to which such employee would be entitled under laws and pay plans now in effect, compensation at a rate of one-half times his usual salary, to be determined by reducing his average monthly salary to an hourly scale. However, in lieu of additional compensation as authorized in this Section, the governing authority of the municipality may grant any such employee time off from work for which the additional compensation would be due and payable. This Section shall not be construed to require a municipality to pay compensation for work on a holiday in excess of one and one-half times the employee's usual salary.

Acts 2008, No. 500, §1, eff. June 25, 2008.



RS 33:2589.1 - Shreveport chief of fire support staff; competitive appointment

§2589.1. Shreveport chief of fire support staff; competitive appointment

A. Notwithstanding any other provision of law to the contrary, the governing authority in the city of Shreveport may create, by ordinance, the position of chief of fire support staff in accordance with the provisions of this Section. The position shall be filled on a competitive basis from a list of eligible persons as provided for under R.S. 33:2491, and the right of selection, appointment, supervision, and discharge for such position shall be vested in the fire chief, subject to approval of the appointing authority. In addition, the governing authority shall establish the duties and responsibilities of the chief of fire support staff in the ordinance creating the position. Such duties and responsibilities may include direct supervision over all support staff positions in the classified service below and including the rank of chief of training, chief of EMS, chief of communications, chief of fire prevention, and chief of maintenance as well as any other future support staff as assigned by the fire chief.

B.(1) The chief of fire support staff shall have not less than ten years of full time fire service experience and shall at least hold the rank in the classified fire service of training officer, EMS officer, fire communications officer, fire prevention officer, emergency vehicle technician, chief of fire safety, administrative assistant to the fire chief, or aviation task force coordinator at the time of his appointment.

(2) Any person who holds the position of chief of fire support staff may, while holding such position, apply for admission to the promotional examination for the class next higher than that which he held at the time of his appointment. However, the name and score of any chief of fire support staff shall not be certified to the appointing authority by the civil service board as eligible for appointment to a position of the promotional class. His name and score shall be eligible for certification, in accordance with the maximum period for which a name may remain on the eligibility list in accordance with the provisions of this Chapter, only upon demotion to a position of the class he held at the time of his appointment as chief of fire support staff.

(3) Eligibility for admission to the competitive test for chief of fire support staff shall be limited to members of the same department as the fire chief at the time of appointment.

C.(1) Any person who is appointed from a position in the classified fire service to serve as chief of fire support staff shall not forfeit seniority accumulated to the date of the appointment, and shall continue to accumulate seniority in accordance with the provisions of this Chapter during the time he holds the position of chief of fire support staff.

(2) If a chief of fire support staff is subjected to corrective or disciplinary action, he shall have the same rights as any other employee in the municipal fire and police civil service.

Acts 2011, No. 309, §1.



RS 33:2591 - System of classified service

PART V. FIRE AND POLICE CIVIL SERVICE LAW

FOR MUNICIPALITIES BETWEEN 250,000 AND 500,000

§2591. System of classified service

A. There is created in every municipality having a population between two hundred fifty thousand and five hundred thousand a classified civil service embracing the positions of employment, the officers and the employees of the fire and police services. The classified civil service herein provided for shall be established, operated and governed in all respects solely by the provisions of Section 15.1 of Article XIV of the Constitution of Louisiana.

B. In the event that the civil service of any municipality pursuant to this Part is determined by a final judgment of a court of competent jurisdiction to not be subject to this Part, the civil service of the municipality shall be subject to the jurisdiction of the state civil service system. The provisions of this Subsection shall not apply to any municipality with a population of not less than two hundred fifteen thousand persons and not more than three hundred thousand persons according to the latest federal decennial census.

Added by Acts 1970, No. 643, §1; Acts 2013, No. 362, §1.



RS 33:2621 - Authority to tax motor vehicles

CHAPTER 6. TAXATION AND FISCAL AFFAIRS

PART I. SPECIAL TAXES

SUBPART A. MOTOR VEHICLES

§2621. Authority to tax motor vehicles

A. Under rules, regulations, or methods of valuation to be prescribed by the Louisiana Tax Commission, all municipalities and districts created by municipalities, through their governing authorities, may levy, assess, and collect taxes upon motor vehicles within their limits, where the municipalities and districts have not provided by ordinance or resolution for the exemption of motor vehicles from taxation as authorized by Section 21(E) of Article VII of the Constitution, as amended.

B. Motor vehicles used on the public highways of this state owned by and titled to a person or persons sixty-five years of age or older may be exempted from general or special ad valorem taxes levied by a municipality or by a district created by it, by ordinance or resolution of the governing authority thereof.

Acts 2004, No. 212, §1, eff. June 14, 2004.



RS 33:2622 - Assessment limited to cash value

§2622. Assessment limited to cash value

No motor vehicle shall be assessed for more than its actual cash value.



RS 33:2623 - Judicial review of assessment

§2623. Judicial review of assessment

Any taxpayer may test the correctness of his assessment of any motor vehicle before the district court at the domicile of the assessing authority, provided the suit is instituted within thirty days after the date the tax collector is authorized to begin the collection of taxes.



RS 33:2624 - Collection of tax

§2624. Collection of tax

The taxes authorized in this Sub-part to be assessed shall be levied and collected in accordance with existing laws.



RS 33:2625 - Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.

§2625. Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.



RS 33:2661 - Petition for special tax; title to property; election

SUBPART B. TAX TO FIGHT TUBERCULOSIS

§2661. Petition for special tax; title to property; election

Whenever two hundred fifty of the resident registered property taxpayers of any parish or municipality petition the governing authority to levy a special tax, not to exceed two mills, on all taxable property of the parish or municipality, for a period not to exceed ten years, for the fight on tuberculosis, the building, equipment, maintenance or operation of tuberculosis hospitals, clinics and sanatoria, title to which shall be in the public, or generally for the purpose of the care and treatment of those afflicted by the disease of tuberculosis, the governing authority shall order a special election for the purpose of imposing or rejecting the imposition of the tax. Where recorded title to the property, buildings, and equipment to be supported by the tax is not in the State or the parish or municipality where the election is to be held, it shall suffice that title be in an association or corporation dedicated to charitable purposes. The hospital, clinic, or sanatorium to be built, equipped, maintained, or operated shall, with all real or personal property belonging thereto and all income, from whatever source, be forever dedicated to the public and to the purposes of caring for the indigent and needy tuberculosis sufferers residing in the political subdivision within which the election is to be held and the proposed tax imposed. The election shall be held under the general election laws at the polling places at which the last preceding general election was held, not sooner than thirty days after the official publication of the petition and ordinance ordering the election.



RS 33:2662 - Form of petition and ballot

§2662. Form of petition and ballot

The petition mentioned in R.S. 33:2661 shall be in writing. More than one copy may be circulated in order to facilitate the obtaining of the signatures required. The petition shall designate the object and the rate of the tax to be levied each year, and the number of years during which it is to be levied, not exceeding ten years. The registered property taxpayers shall designate in the petition an institution toward the building, equipment, maintenance, or operation of which the funds are to be applied. An appropriate ballot reciting the dedication of the proceeds of the tax to the building, equipment, maintenance, or operation, or to any of the objects, of the institution shall be submitted to the taxpayers.



RS 33:2663 - Ordinance levying tax

§2663. Ordinance levying tax

If a majority in number and value of the taxpayers of the parish or municipality vote in favor of the special tax, the governing authority shall immediately pass an ordinance levying the tax for the time specified in the petition and designating the years in which the tax shall be levied and collected.



RS 33:2664 - Voters must be registered

§2664. Voters must be registered

All taxpayers voting at the election shall be registered voters.



RS 33:2665 - Levy and collection of tax

§2665. Levy and collection of tax

The governing authority shall, when the vote is in favor of the levy of the special tax, levy and collect annually, in addition to other taxes, the tax at the rate voted by the property taxpayers and during the years designated, upon all the taxable property within the limits of the parish or municipality, as the case may be. The governing authority and the proper tax collectors shall have the same right to enforce and collect the special tax as is conferred by law upon them for the collection of other taxes. The special tax shall be used for the purposes designated in the petition and for none other. The official charged with the duty of collecting the tax shall turn all funds collected thereunder over to the governing body of the institution designated in the petition as the beneficiary of the tax.



RS 33:2701 - Petition for special tax; election

SUBPART C. TAX FOR LOCAL FAIRS

§2701. Petition for special tax; election

Whenever one-fifth of the registered property taxpayers of any parish or municipality petition the governing authority to levy a special tax on all taxable property of the sub-division for the purchase and improvement of grounds and for premium awards for municipal, district, and parish fairs, the governing authority shall order a special election for the purpose. The election shall be held under the general election laws and at the polling places at which the last preceding general election was held, not sooner than thirty days after the official publication of the petition and ordinance ordering the election.



RS 33:2702 - Form of petition; rate and duration of tax

§2702. Form of petition; rate and duration of tax

The petition mentioned in R.S. 33:2701 shall be in writing and shall designate the object and rate of the tax to be levied each year and the number of years during which it shall be levied. The tax shall not exceed in any one year one mill, and shall not run for more than ten years.



RS 33:2703 - Ordinance levying tax

§2703. Ordinance levying tax

If a majority in number and value of the property tax payers vote in favor of the special tax, the governing authority shall immediately pass an ordinance levying the tax for the time specified in the petition and designating the years in which the tax shall be levied and collected.



RS 33:2704 - Voters must be registered

§2704. Voters must be registered

All tax payers voting at the election shall be registered voters.



RS 33:2705 - Levy and collection of tax

§2705. Levy and collection of tax

The governing authority shall, when the vote is in favor of the levy of the tax, levy and collect the tax annually, in addition to other taxes, at the rate voted by the property tax payers and during the years designated, upon all the taxable property within the limits of the parish or municipality, as the case may be. The governing authority and the proper tax collector shall have the same right to enforce and collect the tax as is, or may be, conferred by law upon them for the collection of other taxes. The tax shall be used for the purposes designated in the petition and for none other.



RS 33:2711 - Redesignated as R.S. 47:338.1 pursuant to Acts 2011, No. 248, §4.

SUBPART D. SALES TAXES

§2711. Redesignated as R.S. 47:338.1 pursuant to Acts 2011, No. 248, §4.



RS 33:2711.1 - Redesignated as R.S. 47:338.2 pursuant to Acts 2011, No. 248, §4.

§2711.1. Redesignated as R.S. 47:338.2 pursuant to Acts 2011, No. 248, §4.



RS 33:2711.2 - Redesignated as R.S. 47:338.3 pursuant to Acts 2011, No. 248, §4.

§2711.2. Redesignated as R.S. 47:338.3 pursuant to Acts 2011, No. 248, §4.



RS 33:2711.3 - Redesignated as R.S. 47:338.4 pursuant to Acts 2011, No. 248, §4.

§2711.3. Redesignated as R.S. 47:338.4 pursuant to Acts 2011, No. 248, §4.



RS 33:2711.4 - Redesignated as R.S. 47:338.5 pursuant to Acts 2011, No. 248, §4.

§2711.4. Redesignated as R.S. 47:338.5 pursuant to Acts 2011, No. 248, §4.



RS 33:2711.5 - Redesignated as R.S. 47:338.6 pursuant to Acts 2011, No. 248, §4.

§2711.5. Redesignated as R.S. 47:338.6 pursuant to Acts 2011, No. 248, §4.



RS 33:2711.6 - Redesignated as R.S. 47:338.7 pursuant to Acts 2011, No. 248, §4.

§2711.6. Redesignated as R.S. 47:338.7 pursuant to Acts 2011, No. 248, §4.



RS 33:2711.7 - Redesignated as R.S. 47:338.8 pursuant to Acts 2011, No. 248, §4.

§2711.7. Redesignated as R.S. 47:338.8 pursuant to Acts 2011, No. 248, §4.



RS 33:2711.8 - Redesignated as R.S. 47:338.9 pursuant to Acts 2011, No. 248, §4.

§2711.8. Redesignated as R.S. 47:338.9 pursuant to Acts 2011, No. 248, §4.



RS 33:2711.9 - Redesignated as R.S. 47:338.10 pursuant to Acts 2011, No. 248, §4.

§2711.9. Redesignated as R.S. 47:338.10 pursuant to Acts 2011, No. 248, §4.



RS 33:2711.10 - Redesignated as R.S. 47:338.11 pursuant to Acts 2011, No. 248, §4.

§2711.10. Redesignated as R.S. 47:338.11 pursuant to Acts 2011, No. 248, §4.



RS 33:2711.11 - Redesignated as R.S. 47:338.12 pursuant to Acts 2011, No. 248, §4.

§2711.11. Redesignated as R.S. 47:338.12 pursuant to Acts 2011, No. 248, §4.



RS 33:2711.12 - Redesignated as R.S. 47:338.13 pursuant to Acts 2011, No. 248, §4.

§2711.12. Redesignated as R.S. 47:338.13 pursuant to Acts 2011, No. 248, §4.



RS 33:2711.13 - Redesignated as R.S. 47:338.14 pursuant to Acts 2011, No. 248, §4.

§2711.13. Redesignated as R.S. 47:338.14 pursuant to Acts 2011, No. 248, §4.



RS 33:2711.14 - Redesignated as R.S. 47:338.15 pursuant to Acts 2011, No. 248, §4.

§2711.14. Redesignated as R.S. 47:338.15 pursuant to Acts 2011, No. 248, §4.



RS 33:2711.15 - Redesignated as R.S. 47:338.16 pursuant to Acts 2011, No. 248, §4.

§2711.15. Redesignated as R.S. 47:338.16 pursuant to Acts 2011, No. 248, §4.



RS 33:2711.16 - Redesignated as R.S. 47:338.17 pursuant to Acts 2011, No. 248, §4.

§2711.16. Redesignated as R.S. 47:338.17 pursuant to Acts 2011, No. 248, §4.



RS 33:2711.17 - Redesignated as R.S. 47:338.18 pursuant to Acts 2011, No. 248, §4.

§2711.17. Redesignated as R.S. 47:338.18 pursuant to Acts 2011, No. 248, §4.



RS 33:2711.18 - Terminated by Acts 2002, No. 39, §2, eff. Jan. 1, 2008.

§2711.18. Terminated by Acts 2002, No. 39, §2, eff. Jan. 1, 2008.



RS 33:2711.19 - Redesignated as R.S. 47:338.19 pursuant to Acts 2011, No. 248, §4.

§2711.19. Redesignated as R.S. 47:338.19 pursuant to Acts 2011, No. 248, §4.



RS 33:2711.20 - Redesignated as R.S. 47:338.20 pursuant to Acts 2011, No. 248, §4.

§2711.20. Redesignated as R.S. 47:338.20 pursuant to Acts 2011, No. 248, §4.



RS 33:2711.21 - Redesignated as R.S. 47:338.21 pursuant to Acts 2011, No. 248, §4.

§2711.21. Redesignated as R.S. 47:338.21 pursuant to Acts 2011, No. 248, §4.



RS 33:2711.22 - Redesignated as R.S. 47:338.22 pursuant to Acts 2011, No. 248, §4.

§2711.22. Redesignated as R.S. 47:338.22 pursuant to Acts 2011, No. 248, §4.



RS 33:2711.23 - Redesignated as R.S. 47:338.23 pursuant to Acts 2011, No. 248, §4.

§2711.23. Redesignated as R.S. 47:338.23 pursuant to Acts 2011, No. 248, §4.



RS 33:2711.24 - Redesignated as R.S. 47:338.24 pursuant to Acts 2011, No. 248, §4.

§2711.24. Redesignated as R.S. 47:338.24 pursuant to Acts 2011, No. 248, §4.



RS 33:2712 - Redesignated as R.S. 47:338.25 pursuant to Acts 2011, No. 248, §4.

§2712. Redesignated as R.S. 47:338.25 pursuant to Acts 2011, No. 248, §4.



RS 33:2713 - Redesignated as R.S. 47:338.26 pursuant to Acts 2011, No. 248, §4.

§2713. Redesignated as R.S. 47:338.26 pursuant to Acts 2011, No. 248, §4.



RS 33:2713.1 - Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.

§2713.1. Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.



RS 33:2714 - Redesignated as R.S. 47:338.27 pursuant to Acts 2011, No. 248, §4.

§2714. Redesignated as R.S. 47:338.27 pursuant to Acts 2011, No. 248, §4.



RS 33:2715 - Redesignated as R.S. 47:338.28 pursuant to Acts 2011, No. 248, §4.

§2715. Redesignated as R.S. 47:338.28 pursuant to Acts 2011, No. 248, §4.



RS 33:2716 - Redesignated as R.S. 47:338.29 pursuant to Acts 2011, No. 248, §4.

§2716. Redesignated as R.S. 47:338.29 pursuant to Acts 2011, No. 248, §4.



RS 33:2716.1 - Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.

§2716.1. Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.



RS 33:2716.2 - Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.

§2716.2. Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.



RS 33:2717 - Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.

§2717. Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.



RS 33:2717.1 - Redesignated as R.S. 47:338.30 pursuant to Acts 2011, No. 248, §4.

§2717.1. Redesignated as R.S. 47:338.30 pursuant to Acts 2011, No. 248, §4.



RS 33:2717.2 - Redesignated as R.S. 47:338.31 pursuant to Acts 2011, No. 248, §4.

§2717.2. Redesignated as R.S. 47:338.31 pursuant to Acts 2011, No. 248, §4.



RS 33:2717.3 - Redesignated as R.S. 47:338.32 pursuant to Acts 2011, No. 248, §4.

§2717.3. Redesignated as R.S. 47:338.32 pursuant to Acts 2011, No. 248, §4.



RS 33:2717.4 - Redesignated as R.S. 47:338.33 pursuant to Acts 2011, No. 248, §4.

§2717.4. Redesignated as R.S. 47:338.33 pursuant to Acts 2011, No. 248, §4.



RS 33:2717.5 - Redesignated as R.S. 47:338.34 pursuant to Acts 2011, No. 248, §4.

§2717.5. Redesignated as R.S. 47:338.34 pursuant to Acts 2011, No. 248, §4.



RS 33:2717.6 - Redesignated as R.S. 47:338.35 pursuant to Acts 2011, No. 248, §4.

§2717.6. Redesignated as R.S. 47:338.35 pursuant to Acts 2011, No. 248, §4.



RS 33:2717.7 - Redesignated as R.S. 47:338.36 pursuant to Acts 2011, No. 248, §4.

§2717.7. Redesignated as R.S. 47:338.36 pursuant to Acts 2011, No. 248, §4.



RS 33:2717.8 - Redesignated as R.S. 47:338.37 pursuant to Acts 2011, No. 248, §4.

§2717.8. Redesignated as R.S. 47:338.37 pursuant to Acts 2011, No. 248, §4.



RS 33:2717.9 - Redesignated as R.S. 47:338.38 pursuant to Acts 2011, No. 248, §4.

§2717.9. Redesignated as R.S. 47:338.38 pursuant to Acts 2011, No. 248, §4.



RS 33:2717.10 - Redesignated as R.S. 47:338.39 pursuant to Acts 2011, No. 248, §4.

§2717.10. Redesignated as R.S. 47:338.39 pursuant to Acts 2011, No. 248, §4.



RS 33:2717.11 - Redesignated as R.S. 47:338.40 pursuant to Acts 2011, No. 248, §4.

§2717.11. Redesignated as R.S. 47:338.40 pursuant to Acts 2011, No. 248, §4.



RS 33:2717.12 - Redesignated as R.S. 47:338.41 pursuant to Acts 2011, No. 248, §4.

§2717.12. Redesignated as R.S. 47:338.41 pursuant to Acts 2011, No. 248, §4.



RS 33:2717.13 - Redesignated as R.S. 47:338.42 pursuant to Acts 2011, No. 248, §4.

§2717.13. Redesignated as R.S. 47:338.42 pursuant to Acts 2011, No. 248, §4.



RS 33:2717.14 - Redesignated as R.S. 47:338.43 pursuant to Acts 2011, No. 248, §4.

§2717.14. Redesignated as R.S. 47:338.43 pursuant to Acts 2011, No. 248, §4.



RS 33:2717.15 - Redesignated as R.S. 47:338.44 pursuant to Acts 2011, No. 248, §4.

§2717.15. Redesignated as R.S. 47:338.44 pursuant to Acts 2011, No. 248, §4.



RS 33:2717.16 - Redesignated as R.S. 47:338.45 pursuant to Acts 2011, No. 248, §4.

§2717.16. Redesignated as R.S. 47:338.45 pursuant to Acts 2011, No. 248, §4.



RS 33:2717.17 - Redesignated as R.S. 47:338.46 pursuant to Acts 2011, No. 248, §4.

§2717.17. Redesignated as R.S. 47:338.46 pursuant to Acts 2011, No. 248, §4.



RS 33:2717.18 - Redesignated as R.S. 47:338.47 pursuant to Acts 2011, No. 248, §4.

§2717.18. Redesignated as R.S. 47:338.47 pursuant to Acts 2011, No. 248, §4.



RS 33:2718 - Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.

§2718. Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.



RS 33:2718.1 - Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.

§2718.1. Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.



RS 33:2718.2 - Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.

§2718.2. Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.



RS 33:2718.3 - Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.

§2718.3. Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.



RS 33:2718.4 - Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.

§2718.4. Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.



RS 33:2718.5 - Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.

§2718.5. Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.



RS 33:2719 - Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.

§2719. Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.



RS 33:2720 - Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.

§2720. Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.



RS 33:2720.1 - Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.

§2720.1. Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.



RS 33:2721 - Redesignated as R.S. 47:338.48 pursuant to Acts 2011, No. 248, §4.

§2721. Redesignated as R.S. 47:338.48 pursuant to Acts 2011, No. 248, §4.



RS 33:2721.1 - Redesignated as R.S. 47:338.49 pursuant to Acts 2011, No. 248, §4.

§2721.1. Redesignated as R.S. 47:338.49 pursuant to Acts 2011, No. 248, §4.



RS 33:2721.2 - Redesignated as R.S. 47:338.50 pursuant to Acts 2011, No. 248, §4.

§2721.2. Redesignated as R.S. 47:338.50 pursuant to Acts 2011, No. 248, §4.



RS 33:2721.3 - Redesignated as R.S. 47:338.51 pursuant to Acts 2011, No. 248, §4.

§2721.3. Redesignated as R.S. 47:338.51 pursuant to Acts 2011, No. 248, §4.



RS 33:2721.4 - Redesignated as R.S. 47:338.52 pursuant to Acts 2011, No. 248, §4.

§2721.4. Redesignated as R.S. 47:338.52 pursuant to Acts 2011, No. 248, §4.



RS 33:2721.5 - Redesignated as R.S. 47:338.53 pursuant to Acts 2011, No. 248, §4.

§2721.5. Redesignated as R.S. 47:338.53 pursuant to Acts 2011, No. 248, §4.



RS 33:2721.6 - Redesignated as R.S. 47:338.54 pursuant to Acts 2011, No. 248, §4.

§2721.6. Redesignated as R.S. 47:338.54 pursuant to Acts 2011, No. 248, §4.



RS 33:2721.7 - Redesignated as R.S. 47:338.55 pursuant to Acts 2011, No. 248, §4.

§2721.7. Redesignated as R.S. 47:338.55 pursuant to Acts 2011, No. 248, §4.



RS 33:2721.8 - Redesignated as R.S. 47:338.56 pursuant to Acts 2011, No. 248, §4.

§2721.8. Redesignated as R.S. 47:338.56 pursuant to Acts 2011, No. 248, §4.



RS 33:2721.9 - Redesignated as R.S. 47:338.57 pursuant to Acts 2011, No. 248, §4.

§2721.9. Redesignated as R.S. 47:338.57 pursuant to Acts 2011, No. 248, §4.



RS 33:2721.10 - Redesignated as R.S. 47:338.58 pursuant to Acts 2011, No. 248, §4.

§2721.10. Redesignated as R.S. 47:338.58 pursuant to Acts 2011, No. 248, §4.



RS 33:2721.11 - Redesignated as R.S. 47:338.59 pursuant to Acts 2011, No. 248, §4.

§2721.11. Redesignated as R.S. 47:338.59 pursuant to Acts 2011, No. 248, §4.



RS 33:2721.12 - Redesignated as R.S. 47:338.60 pursuant to Acts 2011, No. 248, §4.

§2721.12. Redesignated as R.S. 47:338.60 pursuant to Acts 2011, No. 248, §4.



RS 33:2721.13 - Redesignated as R.S. 47:338.61 pursuant to Acts 2011, No. 248, §4.

§2721.13. Redesignated as R.S. 47:338.61 pursuant to Acts 2011, No. 248, §4.



RS 33:2721.14 - Redesignated as R.S. 47:338.62 pursuant to Acts 2011, No. 248, §4.

§2721.14. Redesignated as R.S. 47:338.62 pursuant to Acts 2011, No. 248, §4.



RS 33:2721.15 - Redesignated as R.S. 47:338.63 pursuant to Acts 2011, No. 248, §4.

§2721.15. Redesignated as R.S. 47:338.63 pursuant to Acts 2011, No. 248, §4.



RS 33:2721.16 - Redesignated as R.S. 47:338.64 pursuant to Acts 2011, No. 248, §4.

§2721.16. Redesignated as R.S. 47:338.64 pursuant to Acts 2011, No. 248, §4.



RS 33:2722 - Redesignated as R.S. 47:338.65 pursuant to Acts 2011, No. 248, §4.

§2722. Redesignated as R.S. 47:338.65 pursuant to Acts 2011, No. 248, §4.



RS 33:2722.1 - Redesignated as R.S. 47:338.66 pursuant to Acts 2011, No. 248, §4.

§2722.1. Redesignated as R.S. 47:338.66 pursuant to Acts 2011, No. 248, §4.



RS 33:2723 - Redesignated as R.S. 47:338.67 pursuant to Acts 2011, No. 248, §4.

§2723. Redesignated as R.S. 47:338.67 pursuant to Acts 2011, No. 248, §4.



RS 33:2724 - Redesignated as R.S. 47:338.68 pursuant to Acts 2011, No. 248, §4.

§2724. Redesignated as R.S. 47:338.68 pursuant to Acts 2011, No. 248, §4.



RS 33:2725 - Redesignated as R.S. 47:338.69 pursuant to Acts 2011, No. 248, §4.

§2725. Redesignated as R.S. 47:338.69 pursuant to Acts 2011, No. 248, §4.



RS 33:2726 - Redesignated as R.S. 47:338.70 pursuant to Acts 2011, No. 248, §4.

§2726. Redesignated as R.S. 47:338.70 pursuant to Acts 2011, No. 248, §4.



RS 33:2727 - Redesignated as R.S. 47:338.71 pursuant to Acts 2011, No. 248, §4.

§2727. Redesignated as R.S. 47:338.71 pursuant to Acts 2011, No. 248, §4.



RS 33:2728 - Redesignated as R.S. 47:338.72 pursuant to Acts 2011, No. 248, §4.

§2728. Redesignated as R.S. 47:338.72 pursuant to Acts 2011, No. 248, §4.



RS 33:2729 - Redesignated as R.S. 47:338.73 pursuant to Acts 2011, No. 248, §4.

§2729. Redesignated as R.S. 47:338.73 pursuant to Acts 2011, No. 248, §4.



RS 33:2730 - Redesignated as R.S. 47:338.74 pursuant to Acts 2011, No. 248, §4.

§2730. Redesignated as R.S. 47:338.74 pursuant to Acts 2011, No. 248, §4.



RS 33:2731 - Redesignated as R.S. 47:338.75 pursuant to Acts 2011, No. 248, §4.

§2731. Redesignated as R.S. 47:338.75 pursuant to Acts 2011, No. 248, §4.



RS 33:2732 - Redesignated as R.S. 47:338.76 pursuant to Acts 2011, No. 248, §4.

§2732. Redesignated as R.S. 47:338.76 pursuant to Acts 2011, No. 248, §4.



RS 33:2733 - Redesignated as R.S. 47:338.78 pursuant to Acts 2011, No. 248, §4.

§2733. Redesignated as R.S. 47:338.78 pursuant to Acts 2011, No. 248, §4.



RS 33:2734 - Redesignated as R.S. 47:338.78 pursuant to Acts 2011, No. 248, §4.

§2734. Redesignated as R.S. 47:338.78 pursuant to Acts 2011, No. 248, §4.



RS 33:2735.1 - Redesignated as R.S. 47:338.79 pursuant to Acts 2011, No. 248, §4.

§2735.1. Redesignated as R.S. 47:338.79 pursuant to Acts 2011, No. 248, §4.



RS 33:2735.2 - Redesignated as R.S. 47:338.80 pursuant to Acts 2011, No. 248, §4.

§2735.2. Redesignated as R.S. 47:338.80 pursuant to Acts 2011, No. 248, §4.



RS 33:2735.3 - Redesignated as R.S. 47:338.81 pursuant to Acts 2011, No. 248, §4.

§2735.3. Redesignated as R.S. 47:338.81 pursuant to Acts 2011, No. 248, §4.



RS 33:2735.4 - Redesignated as R.S. 47:338.82 pursuant to Acts 2011, No. 248, §4.

§2735.4. Redesignated as R.S. 47:338.82 pursuant to Acts 2011, No. 248, §4.



RS 33:2736 - Redesignated as R.S. 47:338.83 pursuant to Acts 2011, No. 248, §4.

§2736. Redesignated as R.S. 47:338.83 pursuant to Acts 2011, No. 248, §4.



RS 33:2737 - Redesignated as R.S. 47:338.84 pursuant to Acts 2011, No. 248, §4.

§2737. Redesignated as R.S. 47:338.84 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.1 - Redesignated as R.S. 47:338.85 pursuant to Acts 2011, No. 248, §4.

§2737.1. Redesignated as R.S. 47:338.85 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.2 - Redesignated as R.S. 47:338.86 pursuant to Acts 2011, No. 248, §4.

§2737.2. Redesignated as R.S. 47:338.86 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.3 - Blank]

§2737.3. [Blank]



RS 33:2737.4 - Repealed by Acts 1966, Ex.Sess., No. 22, 7

§2737.4. Repealed by Acts 1966, Ex.Sess., No. 22, §7



RS 33:2737.5 - Redesignated as R.S. 47:338.87 pursuant to Acts 2011, No. 248, §4.

§2737.5. Redesignated as R.S. 47:338.87 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.6 - Redesignated as R.S. 47:338.88 pursuant to Acts 2011, No. 248, §4.

§2737.6. Redesignated as R.S. 47:338.88 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.7 - Redesignated as R.S. 47:338.89 pursuant to Acts 2011, No. 248, §4.

§2737.7. Redesignated as R.S. 47:338.89 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.8 - Redesignated as R.S. 47:338.90 pursuant to Acts 2011, No. 248, §4.

§2737.8. Redesignated as R.S. 47:338.90 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.9 - Redesignated as R.S. 47:338.91 pursuant to Acts 2011, No. 248, §4.

§2737.9. Redesignated as R.S. 47:338.91 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.10 - Blank]

§2737.10. [Blank]



RS 33:2737.11 - Redesignated as R.S. 47:338.92 pursuant to Acts 2011, No. 248, §4.

§2737.11. Redesignated as R.S. 47:338.92 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.12 - Redesignated as R.S. 47:338.93 pursuant to Acts 2011, No. 248, §4.

§2737.12. Redesignated as R.S. 47:338.93 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.13 - Redesignated as R.S. 47:338.94 pursuant to Acts 2011, No. 248, §4.

§2737.13. Redesignated as R.S. 47:338.94 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.14 - Redesignated as R.S. 47:338.95 pursuant to Acts 2011, No. 248, §4.

§2737.14. Redesignated as R.S. 47:338.95 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.15 - Redesignated as R.S. 47:338.96 pursuant to Acts 2011, No. 248, §4.

§2737.15. Redesignated as R.S. 47:338.96 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.16 - To 2737.20 [Blank]

§2737.16. §§2737.16 to 2737.20 [Blank]



RS 33:2737.21 - Redesignated as R.S. 47:338.97 pursuant to Acts 2011, No. 248, §4.

§2737.21. Redesignated as R.S. 47:338.97 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.22 - To 2737.30 [Blank]

§2737.22. §§2737.22 to 2737.30 [Blank]



RS 33:2737.31 - Redesignated as R.S. 47:338.98 pursuant to Acts 2011, No. 248, §4.

§2737.31. Redesignated as R.S. 47:338.98 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.32 - Redesignated as R.S. 47:338.99 pursuant to Acts 2011, No. 248, §4.

§2737.32. Redesignated as R.S. 47:338.99 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.33 - Redesignated as R.S. 47:338.100 pursuant to Acts 2011, No. 248, §4.

§2737.33. Redesignated as R.S. 47:338.100 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.34 - Redesignated as R.S. 47:338.101 pursuant to Acts 2011, No. 248, §4.

§2737.34. Redesignated as R.S. 47:338.101 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.35 - Redesignated as R.S. 47:338.102 pursuant to Acts 2011, No. 248, §4.

§2737.35. Redesignated as R.S. 47:338.102 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.36 - Redesignated as R.S. 47:338.103 pursuant to Acts 2011, No. 248, §4.

§2737.36. Redesignated as R.S. 47:338.103 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.37 - To 2737.41 [Blank]

§2737.37. §§2737.37 to 2737.41 [Blank]



RS 33:2737.42 - Redesignated as R.S. 47:338.104 pursuant to Acts 2011, No. 248, §4.

§2737.42. Redesignated as R.S. 47:338.104 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.43 - Redesignated as R.S. 47:338.105 pursuant to Acts 2011, No. 248, §4.

§2737.43. Redesignated as R.S. 47:338.105 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.44 - Redesignated as R.S. 47:338.106 pursuant to Acts 2011, No. 248, §4.

§2737.44. Redesignated as R.S. 47:338.106 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.45 - Redesignated as R.S. 47:338.107 pursuant to Acts 2011, No. 248, §4.

§2737.45. Redesignated as R.S. 47:338.107 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.46 - Redesignated as R.S. 47:338.108 pursuant to Acts 2011, No. 248, §4.

§2737.46. Redesignated as R.S. 47:338.108 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.47 - Redesignated as R.S. 47:338.109 pursuant to Acts 2011, No. 248, §4.

§2737.47. Redesignated as R.S. 47:338.109 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.48 - Redesignated as R.S. 47:338.110 pursuant to Acts 2011, No. 248, §4.

§2737.48. Redesignated as R.S. 47:338.110 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.49 - Redesignated as R.S. 47:338.111 pursuant to Acts 2011, No. 248, §4.

§2737.49. Redesignated as R.S. 47:338.111 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.50 - Redesignated as R.S. 47:338.112 pursuant to Acts 2011, No. 248, §4.

§2737.50. Redesignated as R.S. 47:338.112 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.51 - Redesignated as R.S. 47:338.113 pursuant to Acts 2011, No. 248, §4.

§2737.51. Redesignated as R.S. 47:338.113 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.52 - Redesignated as R.S. 47:338.114 pursuant to Acts 2011, No. 248, §4.

§2737.52. Redesignated as R.S. 47:338.114 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.53 - Redesignated as R.S. 47:338.115 pursuant to Acts 2011, No. 248, §4.

§2737.53. Redesignated as R.S. 47:338.115 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.54 - Redesignated as R.S. 47:338.116 pursuant to Acts 2011, No. 248, §4.

§2737.54. Redesignated as R.S. 47:338.116 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.55 - Redesignated as R.S. 47:338.117 pursuant to Acts 2011, No. 248, §4.

§2737.55. Redesignated as R.S. 47:338.117 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.56 - Redesignated as R.S. 47:338.118 pursuant to Acts 2011, No. 248, §4.

§2737.56. Redesignated as R.S. 47:338.118 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.57 - Redesignated as R.S. 47:338.119 pursuant to Acts 2011, No. 248, §4.

§2737.57. Redesignated as R.S. 47:338.119 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.58 - Redesignated as R.S. 47:338.120 pursuant to Acts 2011, No. 248, §4.

§2737.58. Redesignated as R.S. 47:338.120 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.59 - Redesignated as R.S. 47:338.121 pursuant to Acts 2011, No. 248, §4.

§2737.59. Redesignated as R.S. 47:338.121 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.60 - Redesignated as R.S. 47:338.122 pursuant to Acts 2011, No. 248, §4.

§2737.60. Redesignated as R.S. 47:338.122 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.61 - Redesignated as R.S. 47:338.123 pursuant to Acts 2011, No. 248, §4.

§2737.61. Redesignated as R.S. 47:338.123 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.62 - Redesignated as R.S. 47:338.124 pursuant to Acts 2011, No. 248, §4.

§2737.62. Redesignated as R.S. 47:338.124 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.63 - Redesignated as R.S. 47:338.125 pursuant to Acts 2011, No. 248, §4.

§2737.63. Redesignated as R.S. 47:338.125 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.64 - Redesignated as R.S. 47:338.126 pursuant to Acts 2011, No. 248, §4.

§2737.64. Redesignated as R.S. 47:338.126 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.65 - Redesignated as R.S. 47:338.127 pursuant to Acts 2011, No. 248, §4.

§2737.65. Redesignated as R.S. 47:338.127 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.66 - Redesignated as R.S. 47:338.128 pursuant to Acts 2011, No. 248, §4.

§2737.66. Redesignated as R.S. 47:338.128 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.67 - Redesignated as R.S. 47:338.129 pursuant to Acts 2011, No. 248, §4.

§2737.67. Redesignated as R.S. 47:338.129 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.68 - Redesignated as R.S. 47:338.130 pursuant to Acts 2011, No. 248, §4.

§2737.68. Redesignated as R.S. 47:338.130 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.69 - Redesignated as R.S. 47:338.131 pursuant to Acts 2011, No. 248, §4.

§2737.69. Redesignated as R.S. 47:338.131 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.70 - Redesignated as R.S. 47:338.132 pursuant to Acts 2011, No. 248, §4.

§2737.70. Redesignated as R.S. 47:338.132 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.71 - Redesignated as R.S. 47:338.133 pursuant to Acts 2011, No. 248, §4.

§2737.71. Redesignated as R.S. 47:338.133 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.72 - Redesignated as R.S. 47:338.134 pursuant to Acts 2011, No. 248, §4.

§2737.72. Redesignated as R.S. 47:338.134 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.73 - Redesignated as R.S. 47:338.135 pursuant to Acts 2011, No. 248, §4.

§2737.73. Redesignated as R.S. 47:338.135 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.74 - Redesignated as R.S. 47:338.136 pursuant to Acts 2011, No. 248, §4.

§2737.74. Redesignated as R.S. 47:338.136 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.75 - Redesignated as R.S. 47:338.137 pursuant to Acts 2011, No. 248, §4.

§2737.75. Redesignated as R.S. 47:338.137 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.76 - Redesignated as R.S. 47:338.138 pursuant to Acts 2011, No. 248, §4.

§2737.76. Redesignated as R.S. 47:338.138 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.77 - Redesignated as R.S. 47:338.139 pursuant to Acts 2011, No. 248, §4.

§2737.77. Redesignated as R.S. 47:338.139 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.78 - Redesignated as R.S. 47:338.140 pursuant to Acts 2011, No. 248, §4.

§2737.78. Redesignated as R.S. 47:338.140 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.79 - Redesignated as R.S. 47:338.141 pursuant to Acts 2011, No. 248, §4.

§2737.79. Redesignated as R.S. 47:338.141 pursuant to Acts 2011, No. 248, §4.



RS 33:2737.80 - Redesignated as R.S. 47:338.142 pursuant to Acts 2011, No. 248, §4.

§2737.80. Redesignated as R.S. 47:338.142 pursuant to Acts 2011, No. 248, §4.



RS 33:2738 - Redesignated as R.S. 47:338.143 pursuant to Acts 2011, No. 248, §4.

§2738. Redesignated as R.S. 47:338.143 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.1 - To 2738.20. [Blank]

§2738.1. §§2738.1 to 2738.20. [Blank]



RS 33:2738.21 - Redesignated as R.S. 47:338.144 pursuant to Acts 2011, No. 248, §4.

§2738.21. Redesignated as R.S. 47:338.144 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.22 - Redesignated as R.S. 47:338.145 pursuant to Acts 2011, No. 248, §4.

§2738.22. Redesignated as R.S. 47:338.145 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.23 - Redesignated as R.S. 47:338.146 pursuant to Acts 2011, No. 248, §4.

§2738.23. Redesignated as R.S. 47:338.146 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.24 - Redesignated as R.S. 47:338.147 pursuant to Acts 2011, No. 248, §4.

§2738.24. Redesignated as R.S. 47:338.147 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.25 - Redesignated as R.S. 47:338.148 pursuant to Acts 2011, No. 248, §4.

§2738.25. Redesignated as R.S. 47:338.148 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.26 - To 2738.40 [Blank]

§2738.26. §§2738.26 to 2738.40 [Blank]



RS 33:2738.41 - Redesignated as R.S. 47:338.149 pursuant to Acts 2011, No. 248, §4.

§2738.41. Redesignated as R.S. 47:338.149 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.42 - Redesignated as R.S. 47:338.150 pursuant to Acts 2011, No. 248, §4.

§2738.42. Redesignated as R.S. 47:338.150 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.43 - Redesignated as R.S. 47:338.151 pursuant to Acts 2011, No. 248, §4.

§2738.43. Redesignated as R.S. 47:338.151 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.44 - Redesignated as R.S. 47:338.152 pursuant to Acts 2011, No. 248, §4.

§2738.44. Redesignated as R.S. 47:338.152 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.45 - Redesignated as R.S. 47:338.153 pursuant to Acts 2011, No. 248, §4.

§2738.45. Redesignated as R.S. 47:338.153 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.46 - Redesignated as R.S. 47:338.154 pursuant to Acts 2011, No. 248, §4.

§2738.46. Redesignated as R.S. 47:338.154 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.47 - Redesignated as R.S. 47:338.155 pursuant to Acts 2011, No. 248, §4.

§2738.47. Redesignated as R.S. 47:338.155 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.48 - Redesignated as R.S. 47:338.156 pursuant to Acts 2011, No. 248, §4.

§2738.48. Redesignated as R.S. 47:338.156 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.49 - Redesignated as R.S. 47:338.157 pursuant to Acts 2011, No. 248, §4.

§2738.49. Redesignated as R.S. 47:338.157 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.50 - Redesignated as R.S. 47:338.158 pursuant to Acts 2011, No. 248, §4.

§2738.50. Redesignated as R.S. 47:338.158 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.51 - Redesignated as R.S. 47:338.159 pursuant to Acts 2011, No. 248, §4.

§2738.51. Redesignated as R.S. 47:338.159 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.52 - Redesignated as R.S. 47:338.160 pursuant to Acts 2011, No. 248, §4.

§2738.52. Redesignated as R.S. 47:338.160 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.53 - Redesignated as R.S. 47:338.161 pursuant to Acts 2011, No. 248, §4.

§2738.53. Redesignated as R.S. 47:338.161 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.54 - Redesignated as R.S. 47:338.162 pursuant to Acts 2011, No. 248, §4.

§2738.54. Redesignated as R.S. 47:338.162 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.55 - Redesignated as R.S. 47:338.163 pursuant to Acts 2011, No. 248, §4.

§2738.55. Redesignated as R.S. 47:338.163 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.56 - Redesignated as R.S. 47:338.164 pursuant to Acts 2011, No. 248, §4.

§2738.56. Redesignated as R.S. 47:338.164 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.57 - Redesignated as R.S. 47:338.165 pursuant to Acts 2011, No. 248, §4.

§2738.57. Redesignated as R.S. 47:338.165 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.58 - Redesignated as R.S. 47:338.166 pursuant to Acts 2011, No. 248, §4.

§2738.58. Redesignated as R.S. 47:338.166 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.59 - Redesignated as R.S. 47:338.167 pursuant to Acts 2011, No. 248, §4.

§2738.59. Redesignated as R.S. 47:338.167 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.60 - Redesignated as R.S. 47:338.168 pursuant to Acts 2011, No. 248, §4.

§2738.60. Redesignated as R.S. 47:338.168 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.61 - Redesignated as R.S. 47:338.169 pursuant to Acts 2011, No. 248, §4.

§2738.61. Redesignated as R.S. 47:338.169 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.62 - Redesignated as R.S. 47:338.170 pursuant to Acts 2011, No. 248, §4.

§2738.62. Redesignated as R.S. 47:338.170 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.63 - Redesignated as R.S. 47:338.171 pursuant to Acts 2011, No. 248, §4.

§2738.63. Redesignated as R.S. 47:338.171 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.64 - Redesignated as R.S. 47:338.172 pursuant to Acts 2011, No. 248, §4.

§2738.64. Redesignated as R.S. 47:338.172 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.65 - Redesignated as R.S. 47:338.173 pursuant to Acts 2011, No. 248, §4.

§2738.65. Redesignated as R.S. 47:338.173 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.66 - Redesignated as R.S. 47:338.174 pursuant to Acts 2011, No. 248, §4.

§2738.66. Redesignated as R.S. 47:338.174 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.67 - Redesignated as R.S. 47:338.175 pursuant to Acts 2011, No. 248, §4.

§2738.67. Redesignated as R.S. 47:338.175 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.68 - Redesignated as R.S. 47:338.176 pursuant to Acts 2011, No. 248, §4.

§2738.68. Redesignated as R.S. 47:338.176 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.69 - Redesignated as R.S. 47:338.177 pursuant to Acts 2011, No. 248, §4.

§2738.69. Redesignated as R.S. 47:338.177 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.70 - Redesignated as R.S. 47:338.178 pursuant to Acts 2011, No. 248, §4.

§2738.70. Redesignated as R.S. 47:338.178 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.71 - Redesignated as R.S. 47:338.179 pursuant to Acts 2011, No. 248, §4.

§2738.71. Redesignated as R.S. 47:338.179 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.72 - Redesignated as R.S. 47:338.180 pursuant to Acts 2011, No. 248, §4.

§2738.72. Redesignated as R.S. 47:338.180 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.73 - Redesignated as R.S. 47:338.181 pursuant to Acts 2011, No. 248, §4.

§2738.73. Redesignated as R.S. 47:338.181 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.74 - Redesignated as R.S. 47:338.182 pursuant to Acts 2011, No. 248, §4.

§2738.74. Redesignated as R.S. 47:338.182 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.75 - Redesignated as R.S. 47:338.183 pursuant to Acts 2011, No. 248, §4.

§2738.75. Redesignated as R.S. 47:338.183 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.76 - Redesignated as R.S. 47:338.184 pursuant to Acts 2011, No. 248, §4.

§2738.76. Redesignated as R.S. 47:338.184 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.77 - Redesignated as R.S. 47:338.185 pursuant to Acts 2011, No. 248, §4.

§2738.77. Redesignated as R.S. 47:338.185 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.78 - Redesignated as R.S. 47:338.186 pursuant to Acts 2011, No. 248, §4.

§2738.78. Redesignated as R.S. 47:338.186 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.79 - Redesignated as R.S. 47:338.187 pursuant to Acts 2011, No. 248, §4.

§2738.79. Redesignated as R.S. 47:338.187 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.80 - Redesignated as R.S. 47:338.188 pursuant to Acts 2011, No. 248, §4.

§2738.80. Redesignated as R.S. 47:338.188 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.81 - Redesignated as R.S. 47:338.189 pursuant to Acts 2011, No. 248, §4.

§2738.81. Redesignated as R.S. 47:338.189 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.82 - Redesignated as R.S. 47:338.190 pursuant to Acts 2011, No. 248, §4.

§2738.82. Redesignated as R.S. 47:338.190 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.83 - Redesignated as R.S. 47:338.191 pursuant to Acts 2011, No. 248, §4.

§2738.83. Redesignated as R.S. 47:338.191 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.84 - Redesignated as R.S. 47:338.192 pursuant to Acts 2011, No. 248, §4.

§2738.84. Redesignated as R.S. 47:338.192 pursuant to Acts 2011, No. 248, §4.



RS 33:2738.85 - Redesignated as R.S. 47:338.193 pursuant to Acts 2011, No. 248, §4.

§2738.85. Redesignated as R.S. 47:338.193 pursuant to Acts 2011, No. 248, §4.



RS 33:2739 - Redesignated as R.S. 47:338.194 pursuant to Acts 2011, No. 248, §4.

§2739. Redesignated as R.S. 47:338.194 pursuant to Acts 2011, No. 248, §4.



RS 33:2740.1 - Public cemetery maintenance; ad valorem tax

SUBPART E. MISCELLANEOUS SPECIAL TAXES

§2740.1. Public cemetery maintenance; ad valorem tax

Any parish in this state or any ward in any parish, subject to the approval of a majority of the property taxpayers both in number and assessed valuation, may levy an ad valorem tax of not to exceed one mill on the dollar for a period of not to exceed ten years, to be used for the maintenance and upkeep of public cemeteries located therein. As used in this Section, the word "ward" includes any district from which any member of any parish governing authority is elected.

Acts 1958, No. 153, §1; Acts 2001, No. 468, §2.



RS 33:2740.2 - Homes for senior citizens; ad valorem tax

§2740.2. Homes for senior citizens; ad valorem tax

Any parish, ward or municipality of this state may, in addition to all other taxes, but subject to the approval of a majority of the property taxpayers both in number and assessed valuation, levy an ad valorem tax of not to exceed three mills on the dollar for a period of not to exceed ten years, to be used for the creation, construction, equipment, maintenance, upkeep and operation of a home for senior citizens, who shall consist of Louisiana residents over the age of 60 years who have been residents of the parish wherein the tax will be levied for two years preceding their eligibility for admission to the home.

Acts 1958, No. 471, §1.



RS 33:2740.3 - The Downtown Development District of the City of New Orleans; creation, composition, and powers; preparation of plans; levy of ad valorem taxes and issuance of bonds

§2740.3. The Downtown Development District of the City of New Orleans; creation, composition, and powers; preparation of plans; levy of ad valorem taxes and issuance of bonds

A. There shall be, and there hereby is, created a special taxing district within the city of New Orleans comprised of all the territory within the following prescribed boundaries:

The point of beginning shall be at the intersection of the east bank of the Mississippi River and the Mississippi River Bridge approaches and Pontchartrain Expressway: thence continuing along the upper line of the Pontchartrain Expressway right-of-way less and except ramp areas, and in a northwesterly direction to the lake side right-of-way line of Claiborne Avenue; thence northeasterly along the lake side of said right-of-way line of Claiborne Avenue to the lower right-of-way line of Iberville Street; thence along the said lower right-of-way line of Iberville Street to the east bank of the Mississippi River; thence continuing along the east bank of said river to the upper right-of-way line of the Mississippi River Bridge approaches and Pontchartrain Expressway, being the point of beginning.

The said special taxing district shall be known as, and is hereby designated The Downtown Development District of the City of New Orleans hereinafter in this Section referred to as the district, said creation to be effective January 1, 1975.

B. The council of the city of New Orleans, or its successor exercising the legislative powers of said city hereinafter referred to, collectively, as the "city council," shall have such power and control over, and responsibility for, the functions, affairs and administration of the district as are prescribed.

C. In order to provide for the orderly planning, development, acquisition, construction and effectuation of the services, improvements and facilities to be furnished by the district, and to provide for the representation in the affairs of the district of those persons and interests immediately concerned with and affected by the purposes and development of the district, there is hereby created a board of commissioners for the district hereinafter referred to as the "board".

D.(1) The board shall be composed of eleven members, at least nine of whom shall be qualified voters of the city of New Orleans, and shall have their principal place of business in, or own property in, the Downtown Development District. Such members shall possess additional qualifications and shall be appointed as follows:

(a) Nine of the members shall be appointed by the mayor with the approval of the city council, provided, however, that the mayor will select five of such members from a list of eight nominees named by the New Orleans Chamber of Commerce.

(b) The members of the board initially appointed by the mayor shall be appointed as follows: two members for one year each, two members for two years each, two members for three years each, two members for four years each, and one member for five years, the length of the term for each individual appointed to be determined by lot. They shall serve until their successors have been appointed and qualified.

(c) The members of the board thereafter appointed by the mayor upon the expiration of the respective terms of the initial appointees shall be selected and appointed in accordance with the procedures herein prescribed for the selection and appointment of the original members for the term of five years. However, vacancies shall be filled from nominations submitted by the New Orleans Chamber of Commerce in the following manner. The mayor shall select and appoint one of two names submitted to him by such council for each of the five vacancies for which the council is to submit nominees. If the selection and appointment by the mayor does not take place within thirty days following submission of the nominees by the New Orleans Chamber of Commerce, the selection and appointment shall be made by the city council. Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled in accordance with the procedures as set forth herein. However, the New Orleans Chamber of Commerce may submit additional nominees to either the mayor or the city council, as applicable, until all vacancies pursuant to this Subsection are filled.

(2)(a) Two members shall be jointly appointed by the state senators and state representatives who represent the district in such manner that both members are residents of the district and at least one member has his principal place of business in the district.

(b) Vacancies from among the members appointed by the state senators and state representatives who represent the district shall be filled by the state senators and state representatives who represent the district.

(c) The members of the board of commissioners of the Downtown Development District of the City of New Orleans appointed pursuant to this Paragraph shall serve a five-year term and until their successors have been appointed and qualified. Thereafter they shall serve terms that are concurrent with those of the legislators who made the appointment.

(3) As soon as practicable after their appointment, the board shall meet and elect from their number a chairman, a vice chairman, a treasurer, and such other officers as it may deem appropriate. A secretary of the board may be selected from among the members or may be otherwise selected or employed by the board. The duties of the said officers shall be fixed by bylaws adopted by the board. The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business and affairs, and shall engage such assistants and employees as is needed to assist the board in the performance of its duties. It shall hold regular meetings as shall be provided by its bylaws and may hold special meetings at such time and places within or without the districts as may be prescribed in its rules or regulations. A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all regular and special meetings and shall make them available to the public in conformance with law. The members of the board shall serve without compensation; however, they shall receive travel allowance as reimbursement for expenses incurred while attending to the business of the district.

E.(1) The board shall prepare, or cause to be prepared, a plan or plans (such plan or plans, and the plan provided for in Subsection F of this Section, being hereinafter referred to, collectively, as the plan) specifying the public improvements, facilities and services proposed to be furnished, constructed or acquired for the district, and it shall conduct such public hearings, publish such notice with respect thereto and disseminate such information as it in the exercise of its sound discretion may deem to be appropriate or advisable and in the public interest.

(2) Any plan may specify and encompass any public services, capital improvements and facilities which the city of New Orleans is authorized to undertake, furnish or provide under the constitution and laws of the state of Louisiana, and such specified public services, improvements and facilities shall be, and shall for all purposes be deemed to be, special and in addition to all services, improvements and facilities which the city of New Orleans is then furnishing or providing, or may then, or in the future, be obligated to furnish or provide with respect to persons or property within the boundaries of the district.

(3) Any plan shall include (a) an estimate of the annual and aggregate cost of acquiring, constructing or providing the services, improvements or facilities set forth therein; (b) the proportion of the tax to be levied on the taxable real property within the district which is to be set aside and dedicated to paying the cost of furnishing specified services, and the proportion of such tax to be set aside and dedicated to paying the cost of capital improvements, or paying the cost of debt service on any bonds to be issued to pay the cost of capital improvements, such proportions, in each case, to be expressed in numbers of mills; and (c) an estimate of the aggregate number of mills required to be levied in each year on the taxable real property within the district in order to provide the funds required for the implementation or effectuation of the plan for furnishing the services specified and for capital improvements or debt service, or both.

(4) The board shall also submit the plan to the planning commission of the city of New Orleans. Said planning commission shall review and consider the plan in order to determine whether or not it is consistent with the comprehensive plan for the city of New Orleans, and shall within thirty days following receipt thereof submit to the city council its written opinion as to whether or not the plan or any portion or detail thereof is inconsistent with the comprehensive plan for the city, together with its written comments and recommendations with respect thereto.

(5) After receipt of the plan together with the written comments and recommendations of the city planning commission, the city council shall review and consider the plan, together with such written comments and recommendations. The city council may by a majority vote of its members adopt or reject the plan as originally submitted by the board, or it may alter or modify the plan or any portion or detail thereof, but only by a majority vote of all of its members. If the plan as originally submitted by the board is adopted by the majority vote of the city council, it shall become final and conclusive and may thereafter be implemented. If, however, the city council alters or modifies the plan by a majority vote of its members, the plan as so altered or modified shall be resubmitted to the board for its concurrence or rejection. The board may concur in such modified plan by a majority vote of all of its members. If the board so votes to concur in the plan as modified by the city council, the plan shall become final and conclusive and may thereafter be implemented. If, however, the board does not concur in the plan as modified by the city council, it shall notify the city council in writing of its action. Thereafter, and as often and at such time or times as the board may deem to be necessary or advisable, it shall prepare, or cause to be prepared, a plan or plans and submit the same to the city planning commission in accordance with the same procedure hereinabove prescribed with respect to the original plan. The city planning commission shall, in turn, submit such plan, together with their written comments and recommendations, to the city council for its adoption, modification or rejection in the same manner and with the same effect as hereinabove provided with respect to the original plan.

F. The provisions of Subsection E of this Section to the contrary notwithstanding, the board may prepare and submit directly to the city council a plan or plans setting forth its intention to employ professional consultants and experts and such other advisors and personnel as it in its discretion shall deem to be necessary or convenient to assist it in the preparation of a plan or plans for the orderly and efficient development of services and improvements within the district. Such plan shall also specify the services proposed to be rendered by such employees, an estimate of the aggregate of the proposed salaries of such employees and an estimate of the other expenses of the board required for the preparation of such plan or plans, together with a request that a tax, within the limits hereinafter in this Section prescribed, in an amount sufficient to cover the costs of such salaries and expenses be levied on the real property within the district. The city council shall review and consider such plan within thirty days following the submission to it by the board, and shall adopt or reject such plan by a majority vote of its members. If the city council adopts such a plan, it shall become final and conclusive and the tax shall be levied as hereinafter provided. If the city council rejects the plan, it shall notify the board of its action, and the board may again and from time to time prepare and submit to the city council for its review, consideration, adoption or rejection in accordance with the procedures provided for in this Paragraph, a plan setting forth the matters hereinabove in this Section prescribed.

G. If no plan is finally and conclusively adopted in accordance with the procedures prescribed in this Section within ten years from and after January 1, 1975, all power and authority conferred hereby shall lapse, the district shall be dissolved and all power and authority incident thereto shall become null and void as a matter of law; provided that, in such event, all obligations, contractual or otherwise, incurred by the district during its existence shall survive and shall be fully enforceable in accordance with their terms.

H.(1) All services to be furnished within the district pursuant to any plan finally and conclusively adopted hereunder, shall be furnished, supplied, and administered by the city of New Orleans through its regularly constituted departments, agencies, boards, commissions, and instrumentalities as appropriate in the circumstances; and all capital improvements and facilities to be acquired, constructed, or provided within the district, whether from the proceeds of bonds or otherwise, shall likewise be so acquired, constructed, or provided by the city of New Orleans through its regularly constituted departments, agencies, boards, commissions, and instrumentalities as appropriate in the circumstances, it being the intention hereof to avoid absolutely the duplication of administrative and management efforts and expense in the implementation of any plan adopted for the benefit of the district.

(2) In order to provide such services and/or provide, construct, or acquire such capital improvements or facilities the board may enter into contracts with the city of New Orleans. The cost of any such services, capital improvements, and facilities shall be paid for to the city of New Orleans from the proceeds of the special tax levied upon real property within the district as herein provided, or from the proceeds of bonds, as the case may be.

(3) However, with the prior approval of the mayor and the city council, when the service sought is not ordinarily provided by the city of New Orleans, the board may contract with other entities in accordance with the approval of the mayor and the city council for such services. The cost of such specially contracted services shall be paid for by the board with its funds budgeted therefor.

I. The city council, in addition to all other taxes which it is now or hereafter may be authorized by law to levy and collect, is hereby authorized to levy and collect as hereinafter specifically provided for a term not to exceed fifty years from and after the date the first tax is levied pursuant to the provisions of this Section, in the same manner and at the same time as all other ad valorem taxes on property subject to taxation by the city are levied and collected, a special ad valorem tax upon all taxable real property situated within the boundaries of the core area development district. The number of mills hereby authorized shall be computed by dividing the number of mills levied and collected by the city of New Orleans for general operating purposes for the year 1977 into the number of mills levied and collected by the city of New Orleans for general operating purposes for the year 1978 and multiplying the result by ten. No such tax shall be levied until a plan requiring or requesting the levy of a tax is finally and conclusively adopted in accordance with the procedures prescribed in this Section. The proceeds of said tax shall be used solely and exclusively for the purposes and benefit of the district. Said proceeds shall be paid over to the Board of Liquidation, City Debt, day by day as the same are collected and received by the appropriate officials of the city of New Orleans and maintained in a separate account. Said tax proceeds shall be paid out by the Board of Liquidation, City Debt, solely for the purposes herein provided upon warrants or drafts drawn on said Board of Liquidation, City Debt, by the appropriate officials of the city and the treasurer of the district.

J.(1) The city of New Orleans, when requested by resolution adopted by the vote of a majority of the members of the board, approved by a resolution of the city council adopted by a majority vote of its members, and by resolution adopted by the vote of a majority of the members of the Board of Liquidation, City Debt, shall have power and is hereby authorized to incur indebtedness for and on behalf and for the sole and exclusive benefit of the district, and to issue at one time, or from time to time, negotiable bonds, notes and other evidences of indebtedness herein referred to collectively as bonds of the city of New Orleans, the principal of, premium if any, and interest on which shall be payable solely from the proceeds of the special tax authorized, levied and collected pursuant to the provisions of this section for the purpose of paying the cost of acquiring and constructing capital improvements and facilities within the district. Such bonds shall not constitute general obligations of the city of New Orleans, nor shall any property situated within the city other than property situated within the boundaries of the district be subject to taxation for the payment of the principal of, premium if any, and interest on such bonds. Furthermore, any indebtedness incurred by the city of New Orleans for and on behalf and for the benefit of the district pursuant to the provisions of this Section, whether evidenced by bonds, notes or other evidences of indebtedness, or otherwise, shall be excluded in determining the power of the city of New Orleans to incur indebtedness and to issue its general obligation bonds. The principal amount of such bonds which may be outstanding and unpaid at any one time shall never exceed the sum of fifty million (50,000,000) dollars. The proceeds derived from the sale of all such bonds shall be paid over to the appropriate officials of the city of New Orleans and shall be disbursed solely for the purposes and benefit of the district. All such bonds shall be sold by the Board of Liquidation, City Debt, and shall bear such rate or rates of interest, and shall, except as herein otherwise specifically provided, be in such form, terms and denominations, be redeemable at such time or times at such price of or prices, and payable at such times and places, within a period of not exceeding fifty years from the date thereof, as the Board of Liquidation, City Debt, shall determine.

(2) Said bonds shall be signed by the mayor of the city of New Orleans and the director of finance of the city of New Orleans, or officers exercising a similar function, and countersigned by the president or vice president and the secretary or assistant secretary of the Board of Liquidation, City Debt, provided that in the discretion of the Board of Liquidation, City Debt, all but one of said signatures may be in facsimile, and the coupons attached to said bonds shall bear the facsimile signatures of said director of finance and said secretary or assistant secretary. In case any such officer whose signature or countersignature appears upon such a bond or coupon shall cease to be such officer before delivery of said bonds or coupons to the purchaser, such signature or countersignature shall nevertheless be valid for all purposes. The cost and expense of preparing and selling said bonds shall be paid from the proceeds thereof.

(3) The resolution of the Board of Liquidation, City Debt, authorizing the issuance and sale of such bonds and fixing the form and details thereof, may contain such other provisions, not inconsistent nor in conflict with the provisions of this Section, as it may deem to be necessary or advisable to enhance the marketability and acceptability thereof by purchasers and investors, including, but without limiting the generality of the foregoing, covenants with bondholders setting forth (a) conditions and limitations on the issuance of additional bonds constituting a lien and charge on the special tax levied on real property within the district pari passu with bonds theretofore issued and outstanding and (b) the creation of reserves for the payment of the principal of and interest on such bonds. These bonds and the interest thereon are exempt from all taxation levied for state, parish or municipal or other local purposes; and savings banks, tutors of minors, curators of interdicts, trustees and other fiduciaries are authorized to invest the funds in their hands in said bonds.

(4) The Board of Liquidation, City Debt, as now organized and created, and with the powers, duties and functions prescribed by existing laws, shall be continued so long as any bonds authorized by this Section are outstanding and unpaid.

K. Notwithstanding any other provision of this Section to the contrary, no tax authorized herein shall be levied and no bonds shall be issued unless and until the maximum amount of the tax and the maximum amount of the bonds has been approved by a majority of the electors voting thereon in the city of New Orleans in an election called for that purpose. No bonds issued pursuant to this Section shall be general obligations of the state of Louisiana, the parish of Orleans or the city of New Orleans.

L. The district shall have the power to acquire, to lease, to insure and to sell real property within its boundaries in accordance with its plans.

M. The district shall have the power to advance to the city of New Orleans funds for payment for services rendered by the city pursuant to a contract or contracts between the district and the city.

Added by Acts 1974, No. 498, §1. Amended by Acts 1977, No. 124, §1; Acts 1978, No. 307, §1, eff. July 10, 1978; Acts 1981, No. 170, §1; Acts 1983, No. 71, §1, eff. June 17, 1983; Acts 2001, No. 1050, §1; Acts 2010, No. 681, §1.

NOTE: See Acts 2004, No. 349, §2, relative to repeal of Acts 1968, No. 170, and all Acts amending it, including Acts 1972, No. 299, Acts 1980, Nos. 571 and 572, Acts 1984, No. 155, Acts 1994, 3rd Ex. Sess., Nos. 65 and 135, Acts 1995, Nos. 30 and 375, Acts 1997, No. 101, and Acts 2003, Nos. 266 and 968.



RS 33:2740.4 - City Council of the City of New Orleans; authority to levy certain taxes

§2740.4. City Council of the City of New Orleans; authority to levy certain taxes

A. The City Council of the City of New Orleans is hereby authorized to levy a special tax not to exceed one dollar in each one-time admission ticket or other means of one-time admission to the Louisiana World Exposition of 1984, and a special tax not to exceed ten percent of the purchase price of each multiple admission ticket or other means of multiple admission to the Louisiana World Exposition of 1984.

B. The City Council is further authorized, subject to approval by a referendum vote in the city of New Orleans, to levy and collect within the boundaries of the Louisiana World Exposition site a sales and use tax at the rate of one per centum upon the sale at retail, the use, the lease or rental, consumption and the storage for use or consumption of tangible personal property and upon the sale of services, as defined in R.S. 47:301 through R.S. 47:317, inclusive, which sales and use tax shall begin on January 1, 1984 and terminate no later than December 31, 1984.

C. The state of Louisiana is hereby authorized to loan funds, not in excess of fifteen million dollars or the anticipated revenues of the tax authorized by Subsection A hereof when approved by the City Council and the anticipated revenues of the tax authorized by Subsection B hereof when approved by the City Council and the electorate, whichever is less, to the City of New Orleans and the City of New Orleans is hereby authorized to borrow from the state in accordance with the terms and provisions hereinafter set forth, such funds to be used within the City of New Orleans for public works, repairs, effectuation of services, and renovations related to the 1984 Louisiana World Exposition, to be secured by any taxes levied by the City Council pursuant to this Section. Repayment of any such loans shall be made no later than March 30, 1985. If the loan is not fully repaid by that date, the amount owed shall be deducted from the revenue sharing funds appropriated to Orleans Parish in each succeeding year until the outstanding balance of the loan is paid in full.

D. Notwithstanding any other provision of this Section to the contrary, any tax authorized herein shall be levied in accordance with all constitutional and statutory requirements relating to the levying of taxes.

Added by Acts 1981, Ex.Sess., No. 37, §1, eff. Nov. 19, 1981.



RS 33:2740.5 - East Feliciana Parish; special taxing districts; additional sales and use tax; ad valorem tax

§2740.5. East Feliciana Parish; special taxing districts; additional sales and use tax; ad valorem tax

A. The police jury of East Feliciana Parish is hereby authorized to create within the parish one or more special taxing districts which may contain all or any portions of the territory contained within the present boundaries of the parish. Any special taxing district created under the authority of this Section shall be created by ordinance of the police jury of East Feliciana Parish, and the ordinance shall set forth therein the area or areas of the parish to be included in the district. The governing authority for any district so created shall be the police jury of the parish, its domicile shall be the regular meeting place of the police jury and the officers of the police jury shall be the officers of the special taxing district.

B. Subject to the approval of a majority of the electors within any district created under the provisions of this Section at a special election called for the purpose, the police jury of East Feliciana Parish, as the governing authority of the district, is hereby authorized to levy a sales and use tax not exceeding one percent within the district. The tax shall be imposed by ordinance of the police jury and shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for use or consumption, of tangible personal property, and upon the sales of services within the district, all as presently or hereafter defined in R.S. 47:301 through 317. This tax shall be in addition to all other taxes currently levied in East Feliciana Parish, and, except where inapplicable, the procedure established by R.S. 47:301 through 317 shall be followed in the imposition, collection, and enforcement of the tax and procedural details necessary to be established to supplement the provisions of those sections and to make said provisions applicable to the tax herein authorized shall be fixed in the ordinance of the police jury imposing the tax. The ordinance may provide for contract with the sheriff of the parish or the state Department of Revenue for collection of the tax.

C. Subject to the approval of a majority of the electors within any district created under the provisions of this Section, the police jury of East Feliciana Parish, as the governing authority of the district, is hereby authorized to levy an ad valorem tax on property located within the boundaries of the district without limit as to the amount of the tax.

D.(1) Before any tax is levied under the provisions of this Section, there shall be submitted to the qualified electors of the area within the district at a special election called for the purpose the proposition to authorize the imposition of the sales tax or the ad valorem tax or both including the purpose, rate, and duration of the tax at an election to be conducted in accordance with the general election laws of the state of Louisiana, and a majority of those voting in the election shall have voted in favor of the proposition.

(2) In addition, the proposition may also include provisions authorizing the funding of the additional sales tax or the ad valorem tax into negotiable bonds or certificates of indebtedness payable solely from an irrevocable pledge and dedication of all or a portion of the proceeds of the tax, subject to the prior payment of the costs and expenses of administration and collection of the tax.

E. The proceeds of any tax authorized by and levied in accordance with the provisions of this Section shall be used exclusively for the parish portion of the funding for construction of a parish jail, to be funded with both state and parish funds.

Added by Acts 1982, No. 478, §1; Acts 1997, No. 658, §2.



RS 33:2740.6 - Livingston Parish; special taxing districts; additional sales and use tax

§2740.6. Livingston Parish; special taxing districts; additional sales and use tax

A.(1) The police jury of Livingston Parish is hereby authorized to create within the unincorporated areas of the parish one or more special taxing districts which may contain all or any portions of the unincorporated territory contained within the present boundaries of the parish. Any special taxing district created under the authority of this Section shall be created by ordinance of the police jury of Livingston Parish, and the ordinance shall set forth therein the area or areas of the parish to be included in the district. The governing authority for any district so created shall be the police jury of the parish, its domicile shall be the regular meeting place of the police jury, and the officers of the police jury shall be the officers of the special taxing district. The police jury may change or alter the boundaries of any special taxing district created under the authority of this Section, or may establish the boundaries of any such district it creates, so as to include all of the territory within the corporate limits of any municipality in Livingston Parish with the approval of the governing authority of such municipality by ordinance. The governing authority of a municipality may adopt an ordinance to include the municipality in a special taxing district only after the proposition to authorize the inclusion of the municipality in the special taxing district shall have been submitted to the qualified electors of the municipality at an election to be conducted in accordance with the election laws of the state and the majority of those voting in said election shall have voted in favor of the proposition. After receipt of approval of the governing authority of the municipal corporation as provided herein, the police jury shall adopt a resolution declaring its intention to change or establish the boundaries of the district, describing the proposed boundaries and fixing a date for public hearing. A public hearing shall be held prior to adoption of an ordinance to change or establish the territorial limits of any such special taxing district.

(2) The creation by the police jury of Livingston Parish of Special Sales Tax District Number Two under the authority of this Section, which district has limits coterminous with the limits of Livingston Parish less and except all of the territory presently situated within the corporate limits of municipal corporations of Livingston Parish is hereby ratified, approved, and confirmed, and said district may overlap other sales tax districts now or hereafter created under the authority of this Section. The boundaries of said district may be changed or altered as provided for in R.S. 33:2740.6(A)(1).

B.(1) Subject to the approval of a majority of the electors within any district created under the provisions of this Section at a special election called for that purpose, the police jury of Livingston Parish, as the governing body of the district, is hereby authorized to levy a sales and use tax not exceeding two and three quarters percent within the district, provided that the sales tax rate authorized hereunder for any district created under this Section, plus the sales tax rate for any overlapping sales tax district created under the authority of this Section, shall not exceed in the aggregate two and three-fourths percent.

(2) The tax shall be imposed by ordinance of the police jury and shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for use or consumption, of tangible personal property, and upon the sales of services within the district, all as presently or hereafter defined in R.S. 47:301 through 317.

(3) This tax shall be in addition to all other taxes currently levied in Livingston Parish, and except where inapplicable, the procedure established by R.S. 47:301 through 317 shall be followed in the imposition, collection, and enforcement of the tax.

(4) Such other procedures as are necessary to supplement the provisions of those sections and to make the provisions applicable to the tax herein authorized shall be fixed in the ordinance of the police jury imposing the tax.

C.(1) Before any tax is levied under the provisions of this Section, there shall be submitted to the qualified electors of the area within the district, at a special election called for that purpose, a proposition to authorize the imposition of the sales tax which shall include the purpose, rate, and duration of the tax. In addition, the proposition may also include provisions authorizing the funding of the additional sales tax into negotiable bonds or certificates of indebtedness payable solely from an irrevocable pledge and dedication of all or a portion of the proceeds of the tax subject to the prior payment of the costs and expenses of administration and collection of the tax.

(2) The election shall be conducted in accordance with the general election laws of the state of Louisiana, and a majority of those voting in the election shall have voted in favor of the proposition.

D. The proceeds of the tax authorized by and levied in accordance with the provisions of this Section shall be used exclusively to acquire drainage, road and solid waste improvements and facilities.

E. The avails of any tax levied within the corporate limits of a municipality pursuant to Subsection A shall be remitted by the tax collector to the governing authority of such municipality, less any authorized costs of collection.

Acts 1984, No. 167, §1; Acts 1988, No. 186, §1, eff. July 1, 1988; Acts 1990, No. 812, §1, eff. July 24, 1990.

{{NOTE: SEE ACTS 1988, NO. 186, §2.}}



RS 33:2740.7 - Livingston Parish Law Enforcement District; sales tax levy authorized

§2740.7. Livingston Parish Law Enforcement District; sales tax levy authorized

A. The Livingston Parish Law Enforcement District is hereby authorized to levy a sales and use tax not exceeding one-quarter of one percent within the unincorporated areas of Livingston Parish.

B.(1) The sales tax so levied shall be imposed by an ordinance of the governing authority of the Livingston Parish Law Enforcement District and approved by a majority of electors voting in an election held for that purpose.

(2) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption and storage for use or consumption of tangible personal property, and on the sale of services in the parish, all as presently defined in R.S. 47:301 through 47:317.

C. This tax shall be in addition to all other taxes, and except where inapplicable, the procedure established by R.S. 47:301 through 47:317 inclusive shall be followed in the imposition, collection, and enforcement of the tax and procedural details necessary to be established to supplement the provisions of those Sections, and to make said provisions applicable to the tax herein authorized, shall be fixed in the ordinance of the governing authority of the district imposing the tax. The ordinance may allow the District to contract with the sheriff of the parish or the state Department of Revenue for collection of the tax.

D. The proceeds of such tax shall be used for operating and maintaining the parish prison and providing for the payment of other costs of law enforcement in the parish.

Acts 1984, No. 184, §1; Acts 1997, No. 658, §2.



RS 33:2740.8 - The downtown development district of the city of Baton Rouge; creation, composition and powers; preparation of plans, levy of special ad valorem taxes, and issuance of bonds and other instruments of indebtedness

§2740.8. The downtown development district of the city of Baton Rouge; creation, composition and powers; preparation of plans, levy of special ad valorem taxes, and issuance of bonds and other instruments of indebtedness

A.(1) The Metropolitan Council of the city of Baton Rouge and the parish of East Baton Rouge, with the approval of the mayor-president, is authorized to create a special taxing district within the city of Baton Rouge comprised of all the territory within the following prescribed boundaries:

West boundary at the Mississippi River immediately south of the Old Municipal Dock, east to River Road, east to Terrace Avenue, east to Nicholson Drive, north to Myrtle Avenue, east to Kansas City Line Railroad (eastern boundary), north along railroad to Choctaw Drive, west along railroad, following curve of railroad near River Road, south on railroad, west to river at Eiland Street (north boundary of River Park development site), south along Mississippi River back to southern edge of Old Municipal Dock.

(2) The special taxing district shall be known and designated as the Downtown Development District of the City of Baton Rouge, hereinafter referred to as the district.

B. The Metropolitan Council of the Parish of East Baton Rouge, hereinafter referred to as the metro council, the governing authority of the city of Baton Rouge and of the parish of East Baton Rouge, or its successor exercising the legislative powers of the city and parish, hereinafter referred to as the city-parish, shall have control over and responsibility for the functions, affairs, and administration of the district.

C. In order to provide for the orderly planning, development, acquisition, construction, and effectuation of the services, improvements, and facilities to be furnished by the district and to provide for the representation in the affairs of the district of those persons and interests immediately concerned with and affected by the purposes and development of the district, there is hereby authorized to be created a board of commissioners for the district, hereinafter referred to as the board.

D.(1) The board shall be composed of seven members, all of whom shall be qualified voters of the parish of East Baton Rouge, and shall have their principal place of business or profession in, or own property in, the Downtown Development District. The seven members shall be appointed as follows:

(a) One member of the board shall be appointed at-large by the mayor-president, with the approval of the metro council.

(b) One member of the board shall be appointed by the mayor-president, with the approval of the metro council, from a list of four nominees submitted by the Greater Baton Rouge Area Chamber of Commerce.

(c) One member of the board shall be appointed by the mayor-president, with the approval of the metro council, from a list of four nominees submitted by the Riverside Association.

(d) Two members of the board shall be appointed by the mayor-president, with the approval of the metro council, from a list of six nominees submitted by property owners and lessees of property located within the jurisdictional boundaries of the district.

(e) One member shall be appointed by the mayor-president with the approval of the metro council and shall be a resident of Spanish Town.

(f) One member shall be appointed by the mayor-president with the approval of the metro council and shall be a resident of Beauregard Town.

(2)(a) The members of the board initially appointed shall have terms of office as follows:

(i) Two members for one year each;

(ii) Two members for two years each; and

(iii) Three members for three years each.

(b) The length of the term for each individual appointed shall be determined by lot at the first meeting of the board.

(c) The members of the board shall serve until their successors have been appointed and qualified.

(d) The terms of members of the board appointed upon the expiration of the initial terms shall be three years, and upon expiration of a term of office, the successor shall be appointed in accordance with the procedures herein prescribed for the appointment of the original members.

(e) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled by appointment in the same manner as the original appointment for the unexpired term.

E.(1) As soon as practical after their appointment, the board shall meet and elect from their number a chairman, a vice-chairman, a secretary, a treasurer, and such other officers as it may deem appropriate.

(2) The minute books and archives of the board shall be maintained by the board's secretary with the help and assistance of and through the office of council administrator. The monies, funds, and accounts of the district in the official custody and control of the board's treasurer shall be deposited, expended, and accounted for, records maintained, and idle funds invested through the department of finance, under the director of finance, and checks issued through the office of the parish treasurer as in the case of city-parish monies under the plan of government. The office of parish attorney shall serve as the board's regular attorney, and the services of other offices and departments of the city-parish shall be furnished in accordance with Subsection I of this Section.

(3) The duties of the officers shall be fixed by bylaws adopted by the board. The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business and affairs and, to the extent that funds are available, shall hire such assistants and employees as are needed to assist the board in the performance of its duties. It shall hold regular meetings as shall be provided in the bylaws and may hold special meetings at such time and places within or without the district as may be prescribed in the bylaws.

(4) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available to the public in conformance with law.

(5) The members of the board shall serve without compensation; however, they shall receive a travel allowance as reimbursement for expenses incurred while attending to the business of the board or the district.

F.(1) The board shall prepare or cause to be prepared a plan or plans specifying the public improvements, facilities, and services proposed to be furnished, constructed, or acquired for the district and shall conduct such public hearings, publish such notice with respect thereto, and disseminate such information as it, in the exercise of its sound discretion, may deem to be appropriate or advisable and in the public interest.

(2) Any plan may specify and encompass any public services, capital improvements, and facilities which the city of Baton Rouge and the parish of East Baton Rouge are authorized to undertake, furnish, or provide under the constitution and laws of the state of Louisiana, and such specified public services, improvements, and facilities shall be special and in addition to all services, improvements, and facilities which the city of Baton Rouge is then furnishing or providing or may then or in the future be obligated to furnish or provide within the district.

(3) Any plan shall include:

(a) An estimate of the annual and total cost of acquiring, constructing, or providing the services, improvements, or facilities set forth therein.

(b) The proportion of the tax to be levied on the taxable real property within the district which is to be set aside and dedicated to paying the cost of furnishing specified services and the proportion of such tax to be set aside and dedicated to paying the cost of capital improvements or paying the cost of debt service on any bonds to be issued to pay the cost of capital improvements, such proportions, in each case, to be expressed in numbers of mills.

(c) An estimate of the total number of mills required to be levied each year on the taxable real property within the district in order to provide the funds required for the implementation of the plan for furnishing the specified services and for capital improvements, debt service, or both.

(4) The board shall also submit the plan to the city-parish planning commission. The planning commission shall review the plan and determine whether or not it is consistent with the comprehensive plan for the city of Baton Rouge. The planning commission, within thirty days following receipt of the plan, shall submit to the metro council its written opinion as to whether or not the plan or any portion or detail thereof is inconsistent with the comprehensive plan for the city, together with its written comments and recommendations with respect thereto.

(5)(a) After receipt of the plan together with the written comments and recommendations of the city-parish planning commission, the metro council shall review and consider the plan together with the written comments and recommendations. The metro council, by a majority vote of all its members, may adopt or reject the plan as originally submitted by the board or alter or modify the plan or any portion or detail thereof.

(b) If the plan as originally submitted by the board is adopted by the majority vote of the metro council, it shall become final and conclusive and may thereafter be implemented. If the metro council alters or modifies the plan by a majority vote of its members, the plan as altered or modified shall be resubmitted to the board for its concurrence or rejection.

(c) The board may concur in the modified plan by a majority vote of all of its members. If the board votes to concur in the plan as modified by the metro council, the plan shall become final and conclusive and may thereafter be implemented. If the board does not concur in the plan as modified by the metro council, it shall notify the metro council in writing of its decision.

(d) Thereafter and as often as the board may deem to be necessary or advisable, it shall prepare or cause to be prepared a plan or plans and submit the same to the planning commission in accordance with the same procedure hereinabove prescribed with respect to the original plan. The planning commission shall submit such plan, together with their written comments and recommendations, to the metro council for its adoption, modification, or rejection in the manner and with the same effect as provided with respect to the original plan.

G.(1)(a) The provisions of Subsection F of this Section to the contrary notwithstanding, the board may prepare and submit directly to the metro council a plan or plans setting forth its intention to employ professional consultants, experts, and such other advisors and personnel as it shall deem to be necessary or convenient to assist in the preparation of a plan or plans for the orderly and efficient development of services and improvements within the district.

(b) The plan shall specify the services proposed to be rendered by such employees, an estimate of the aggregate of the proposed salaries of such employees, and an estimate of the other expenses of the board required for the preparation of such plan or plans, together with a request that a tax in an amount sufficient to cover the costs of such salaries and expenses be levied on the real property within the district.

(c) The plan shall include a proposed budget of income and expenditure specified source of funding for each of the years the tax is to run.

(2)(a) The metro council shall review and consider such plan within thirty days following submission to it by the board and shall adopt or reject such plan by a majority vote of its members.

(b) If the metro council adopts such plan, it shall become final and conclusive, and the tax requested by the board upon approval by special referendum of the electorate of the parish of East Baton Rouge, as required by Subsection J of this Section, shall be levied and collected.

(c) If the metro council rejects the plan, it shall notify the board of its action, and the board may again and from time to time prepare and submit to the metro council a plan in accordance with the procedures provided for this in this Subsection.

H. If no plan is finally and conclusively adopted in accordance with the procedures prescribed in this Section within four years after the effective date of this Section, all power and authority conferred hereby shall lapse, the district shall be dissolved, and all power and authority incident thereto shall become null and void as a matter of law; however, in such event, all obligations contractual or otherwise, incurred by the district during its existence, shall survive and shall be fully enforceable in accordance with their terms.

I.(1) All services to be furnished within the district pursuant to any plan finally and conclusively adopted hereunder shall be furnished, supplied, and administered by the city-parish through its regularly constituted departments, agencies, boards, commissions, and instrumentalities. All capital improvements and facilities to be acquired, constructed, or provided within the district, whether from the proceeds of bonds or otherwise, shall likewise be so acquired, constructed, or provided by the city-parish through its regularly constituted departments, agencies, boards, commissions, and instrumentalities, it being the intention hereof to avoid the duplication of administrative and management efforts and expense in the implementation of any plan adopted for the benefit of the district.

(2) In order to provide such services and/or provide, construct, or acquire such capital improvements or facilities, the board may enter into inter-governmental local service contracts with the city-parish.

(3) The cost of any such services, capital improvements, or facilities shall be paid for by the district from the proceeds of the special tax levied upon real property within the district as herein provided or from the proceeds of bonds.

J.(1) The metro council, in addition to all other taxes which it is now or hereafter may be authorized to levy and collect, is hereby authorized to levy and collect a special ad valorem tax not to exceed ten mills on the dollar of assessed valuation upon all taxable real property situated within the boundaries of the district. The tax shall be levied for a term not to exceed fifty years and shall be collected in the same manner and at the same time as all other ad valorem taxes on property subject to taxation by the city are collected. No such tax shall be levied until a plan requesting the levy of a tax is finally and conclusively adopted in accordance with the procedures prescribed herein.

(2) The proceeds of the tax shall be used exclusively for the purposes and benefit of the district.

(3) The tax shall be submitted to a referendum of the electorate of the district conducted in accordance with the Louisiana Election Code.

(4) The avails of the tax shall be paid over by the sheriff and ex officio tax collector to the city-parish finance department, day by day, as the same are collected for the account of the district.

(5) It is expressly declared that the special tax hereby authorized is limited to immovable property, and nothing contained in this Section shall be construed to levy or authorize the levying of a tax upon movable property of any kind or description whatsoever, whether corporeal or incorporeal.

K.(1) The metro council when requested by resolution adopted by a majority of the members of the board may fund the avails of the tax into bonds or other instruments of indebtedness for the exclusive benefit of the district. The principal of, the premium if any, and interest on the bonds or other instruments of indebtedness shall be payable solely from the proceeds of the special tax authorized, levied, and collected pursuant to the provisions of this Section. The bonds shall not constitute general obligations of the city or parish, nor shall any property situated within the city or parish other than property situated within the boundaries of the district be subject to taxation for the payment of the principal of, the premium, if any, and interest on such bonds. Any indebtedness incurred by the metro council for and on behalf of the district pursuant to the provisions of this Section, evidenced by bonds, notes, or other evidences of indebtedness, or otherwise, shall be excluded in determining the power of the metro council to incur indebtedness and to issue its general obligation bonds. The principal amount of such bonds which may be outstanding at any one time shall never exceed the sum of twenty million dollars and shall not exceed the total principal amount which may be serviced in principal and interest from not to exceed seventy-five percent of the avails estimated to be available in the first and each succeeding year that any of the bonds are to be outstanding. The proceeds derived from the sale of such bonds shall be paid over to the appropriate officials of the metro council for deposit to the account of the district. The bond shall bear such rate or rates of interest and, except as herein otherwise specifically provided, shall be in such form, terms, and denominations, be redeemable at such times and places, within a period of not exceeding fifty years from the date thereof as may be provided for in the resolution of the metro council providing for their issuance.

(2) The bonds shall be signed by the mayor-president of the metro council and the council administrator of the metro council; provided that in the discretion of the metro council one of the signatures may be in facsimile. In case any officer whose signature appears upon a bond or coupon ceases to be an officer before delivery of the bonds or coupons to the purchaser, his signature or countersignature shall nevertheless be valid for all purposes.

(3)(a) The resolution of the metro council authorizing the issuance and sale of such bonds and fixing the form and details thereof may contain such other provisions as the metro council may deem to be necessary or advisable to enhance the marketability and acceptability thereof by purchasers and investors, including, but not limited to, covenants with bondholders setting forth:

(i) Conditions and limitations on the issuance of additional bonds constituting a lien and charge on the avails of the special tax levied on real property within the district, pari passu with bonds theretofore issued and outstanding; and

(ii) The creation of reserves for the payment of the principal of and interest on such bonds.

(b) These bonds and the interest thereon shall be exempt from all taxation levied for state, parish, municipal, or other local purposes.

(c) Savings banks, tutors of minors, curators of interdicts, trustees and other fiduciaries are authorized to invest the funds in their hands in said bonds.

L.(1) Notwithstanding any other provision of this Section to the contrary, no tax authorized herein shall be levied and no bonds shall be issued unless and until the maximum amount of the tax in mills, the years the tax is to run and to be issued under the plan, and the maximum amount of bonds to be issued has been approved by a majority of the electors in the district voting thereon in an election called for that purpose in accordance with the Louisiana Election Code.

(2) No bonds issued hereunder shall be general obligations of the state of Louisiana, the parish of East Baton Rouge, the city of Baton Rouge, or the district.

M. The district shall have the power to acquire, to lease, to insure, and to sell real property within its boundaries in accordance with its plans.

N. The district shall have the power to pay the city of Baton Rouge and the parish of East Baton Rouge funds for services rendered by the city-parish under a local services contract between the district and the city-parish.

Acts 1984, No. 437, §1, eff. July 6, 1984; Acts 2012, No. 432, §1, eff. May 31, 2012.



RS 33:2740.9 - East Baton Rouge Parish; special taxing districts; additional sales and use tax; ad valorem tax

§2740.9. East Baton Rouge Parish; special taxing districts; additional sales and use tax; ad valorem tax

A. The governing authority of East Baton Rouge Parish is hereby authorized to create within the parish one or more capital improvement districts which may contain all or any portion of the territory contained within the present boundaries of the parish. Each district created under the authority of this Section shall be created by ordinance of the governing authority of East Baton Rouge Parish setting forth the area or areas of the parish to be included in the district. The governing authority of the parish shall be the governing authority for any district so created.

B.(1) In order to fund projects of capital improvement within any district created pursuant to the provisions of this Section, including but not limited to improvements to public roads, streets, and gravity drainage works, the governing authority of East Baton Rouge Parish, as the governing authority of the district, is hereby authorized to levy a sales and use tax not exceeding one percent within the district, subject to the approval of a majority of the electors voting in the election who reside in the district.

(2) The tax shall be imposed by ordinance and shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for consumption, of tangible personal property, and upon the sales of services within the district, all as presently or hereafter defined in R.S. 47:301 through 317.

(3) This tax shall be in addition to all other taxes currently levied in East Baton Rouge Parish, and, except where inapplicable, the procedure established by R.S. 47:301 through 317 shall be followed in the imposition, collection, and enforcement of the tax and procedural details necessary to be established to supplement the provisions of those Sections and to make said provisions applicable to the tax herein authorized shall be fixed in the ordinance imposing the tax.

C. In order to fund projects of capital improvement within any district created pursuant to the provisions of this Section, including but not limited to improvements to public roads, streets, and gravity drainage works, the governing authority of East Baton Rouge Parish, is hereby authorized to levy an ad valorem tax on property located within the boundaries of the district, subject to the approval of a majority of the electors voting in the election who reside in the district.

D.(1) Prior to adoption of any ordinance levying a tax under the provisions of this Section, the governing authority of East Baton Rouge Parish shall hold at least one public meeting to consider the proposed capital improvements and the tax or taxes to be levied to fund the improvements. Notice of the time and place of the meeting shall be published once a week in three different weeks in the official journal of the parish. At least fifteen days shall elapse between the first publication and the date of the meeting.

(2) At any time after the meeting the governing authority may call an election at which there shall be submitted to the qualified electors of the area within the district a proposition to authorize the imposition of the sales tax or the ad valorem tax, or both, including the capital improvements to be funded and the rate and duration of the tax, and a majority of those voting in the election shall have voted in favor of the proposition.

(3) The proposition may also include provisions authorizing the funding of the additional sales tax or the ad valorem tax into negotiable bonds or certificates of indebtedness payable solely from an irrevocable pledge and dedication of all or a portion of the proceeds of the tax or taxes, subject to the prior payment of the costs and expenses of administration and collection of the tax.

E. The proceeds of any tax authorized by and levied in accordance with the provisions of this Section shall be used exclusively for capital improvements within the district.

Acts 1984, No. 641, §1.



RS 33:2740.10 - St. Tammany Parish sales tax district

§2740.10. St. Tammany Parish sales tax district

A. The police jury of St. Tammany Parish is hereby authorized to create a special taxing district within Wards Seven, Eight, and Nine of the unincorporated portions of the parish. No municipality or any portion thereof shall be included within the district whether incorporated prior to or after the effective date of this Section.

B. The sales tax district shall be created by ordinance of the police jury of St. Tammany Parish. The governing authority of the sales tax district shall be the police jury of St. Tammany Parish, the domicile shall be the regular meeting place of the police jury, and the officers of the police jury shall be the officers of the sales tax district.

C.(1) Notwithstanding any other provision of law, and in addition to any other sales and use tax now or hereafter levied and collected, the police jury of St. Tammany Parish is hereby authorized under the provisions of Article VI, Section 29(B) of the Constitution of Louisiana to levy and collect an additional sales and use tax not exceeding one percent within the district, subject to approval at an election, as hereafter provided.

(2) Any tax imposed pursuant to this Section shall be imposed by ordinance of the police jury and shall be levied upon the sale at retail, the lease or rental, the consumption, or the distribution and storage for use or consumption of tangible personal property and upon the sales of services within the district, all as presently or hereafter defined in R.S. 47:301 through 317.

(3) Except where inapplicable, the procedure established by R.S. 47:301 through 317 shall be followed in the imposition, collection, and enforcement of the tax and procedural details necessary to be established to supplement the provisions of those Sections and to make the provisions applicable to the tax herein authorized shall be fixed in the ordinance of the police jury imposing the tax. The tax levied in the sales tax district created pursuant to the provisions of this Section shall be imposed and collected uniformly throughout the area of the district.

(4) The proceeds of the tax may be funded into bonds in the manner provided by Subpart F, Part III, Chapter 4, Subtitle II, Title 39 of the Louisiana Revised Statutes of 1950. The question of funding the proceeds into bonds may be submitted to the voters in the same proposition in which the tax is submitted.

D. An ordinance imposing a tax herein authorized shall be adopted by the police jury only after the question of the imposition of the tax shall have been submitted to the qualified electors of the district at an election held in accordance with the election laws of the state of Louisiana and a majority of those voting in the election shall have voted in favor of the adoption of the ordinance.

Acts 1985, No. 568, §1.



RS 33:2740.11 - St. Tammany Parish tax district; levy of ad valorem tax

§2740.11. St. Tammany Parish tax district; levy of ad valorem tax

A. The police jury of St. Tammany Parish is hereby authorized to create one or more special taxing districts within Ward Eight of the parish. No municipality or any portion thereof shall be included within any district so created.

B. Any district created pursuant to this Section shall be created by ordinance of the police jury of St. Tammany Parish. The governing authority of the district shall be the police jury of St. Tammany Parish, the domicile shall be the regular meeting place of the police jury, and the officers of the police jury shall be the officers of the district.

C.(1) In order to fund projects of capital improvement within any district created pursuant to the provisions of this Section, including but not limited to improvements in public roads and streets, the police jury of St. Tammany Parish is hereby authorized to levy and collect an ad valorem tax not exceeding ten mills on all taxable property within the district, subject to the approval of a majority of the electors residing within the district voting at an election as hereafter provided.

(2) Any tax imposed pursuant to this Section shall be imposed by ordinance of the police jury and shall be levied and collected in the same manner as other parish ad valorem taxes.

D.(1) An ordinance imposing a tax herein authorized shall be adopted by the police jury only after the question of imposition of the tax and the purpose, rate, and duration of the tax has been submitted to the qualified electors of the district at an election held in accordance with the election laws of the state of Louisiana and a majority of those voting in the election shall have voted in favor of the adoption of the ordinance.

(2) The proposition may also include provisions authorizing the funding of the proceeds of the ad valorem tax into negotiable bonds or certificates of indebtedness payable solely from the irrevocable pledge and dedication of all or a portion of the proceeds of the tax.

Acts 1985, No. 1011, §1.



RS 33:2740.12 - Lincoln Parish; special taxing district; ad valorem tax

§2740.12. Lincoln Parish; special taxing district; ad valorem tax

A. There is hereby created a special taxing district which shall be comprised of Lincoln Parish in its entirety. The governing authority for the district shall be the police jury of Lincoln Parish, its domicile shall be the regular meeting place of the police jury, and the officers of the police jury shall be the officers of the district.

B. Subject to the approval of a majority of the electors of the district voting in an election for the purpose, the police jury of Lincoln Parish, as the governing authority of the district, is hereby authorized to levy an ad valorem tax not to exceed one and one-quarter mills for a term not to exceed ten years on all taxable property located within the boundaries of the district.

C. An ordinance imposing the tax herein authorized shall be adopted by the police jury only after the question of the imposition of tax, including its purpose, rate, and duration, has been submitted to the qualified electors of the district at an election held in accordance with the election laws of the state of Louisiana, and a majority of those voting in the election have voted in favor of the proposition.

D. The proceeds of any tax authorized by and levied in accordance with the provisions of this Section shall be used exclusively to fund provision of services for the elderly and the needy residing within the district.

E.(1) The police jury of Lincoln Parish is further authorized to enter into a cooperative endeavor, pursuant to Article VII, Section 14(C) of the Constitution of Louisiana, with the Greater Lincoln Foundation, a nonprofit corporation, in order to carry out the purposes of the district. Any agreement concluded pursuant to said endeavor shall be reduced to writing, and the police jury shall accept such agreement by adoption of an ordinance setting forth its terms.

(2) Such an agreement may include provisions authorizing the foundation to allocate the proceeds of the tax authorized by this Section among entities providing services for the elderly and the needy of the district. However, in the event that the foundation is so authorized, the agreement shall also include provisions requiring the foundation to establish standards and procedures ensuring reasonable fairness and equity in such allocation and prohibiting any member of the board of directors of the foundation from receiving any compensation for service as a member or officer of the board.

Acts 1986, No. 173, §1.



RS 33:2740.13 - St. Tammany Parish sub-road districts

§2740.13. St. Tammany Parish sub-road districts

A.(1) In addition to any other taxing districts which may be created under authority of this Part, the police jury of St. Tammany Parish may create special taxing districts comprised of territory within St. Tammany Parish. Such districts shall be designated as sub-road districts.

(2) The governing authority of each such district shall be appointed by the police jury of St. Tammany Parish and comprised of voters from the district. The domicile of each such district shall be the regular meeting place of the police jury; however, the governing authority of a district may meet either at such regular meeting place or at a location within the district designated by the presiding officer of said governing authority. The officers of a district shall be elected from the membership of its governing authority.

(3) The purposes of any such sub-road district shall be to finance maintenance of roads and the construction, acquisition, extension, or improvement of works of capital improvements related to roads and other similar public works within the district pursuant to the provisions of this Section.

B.(1) The governing authority of a sub-road district shall be authorized to levy and collect a parcel fee, which shall not exceed five hundred dollars per parcel, subject to the approval of a majority of the electors residing within the district voting at an election as hereinafter provided.

(2) The proceeds of the fee shall be used for the purpose or purposes specified in the proposition approved by the electors at the election authorizing said fee, which proposition may also authorize the funding of said proceeds into bonds in accordance with the provisions of Subpart A of Part III of Chapter 4, Chapter 13, and Chapter 13-A, all of Title 39 of the Louisiana Revised Statutes of 1950.

(3) Any parcel fee imposed pursuant to this Section shall be levied and collected in the same manner as other parish ad valorem taxes.

(4) The parcel fee herein authorized shall be imposed by resolution of the governing authority of a district only after the question of imposition of the parcel fee and the purpose, rate, and duration of the parcel fee has been submitted to the qualified electors of the district at an election held in accordance with the election laws of the state of Louisiana, and a majority of those voting in the election shall have voted in favor of the imposition of the parcel fee.

(5) The proposition to authorize the imposition of the parcel fee may also include provisions authorizing the funding of the proceeds of said fee into negotiable bonds payable from an irrevocable pledge and dedication of all or a portion of the proceeds of the fee. Such bonds shall be issued by the governing authority of a district only after approval of a majority of the electors of the district.

(6) A "parcel" as used in this Section shall mean a lot, a sub-divided portion of ground, or an individual tract.

C.(1) In addition to the authority to issue bonds provided in Subsection B of this Section and subject to the approval of the State Bond Commission and the approval of a majority of the electors of a district voting in an election held for that purpose, the governing authority of a sub-road district shall have the authority to incur debt and issue revenue bonds for the purpose of constructing, acquiring, extending, or improving works of capital improvement related to roads and other similar public works.

(2) Such bonds shall be authorized and issued in accordance with the provisions of Part XIII of Chapter 4, Chapter 13, and Chapter 13-A, all of Title 39 of the Louisiana Revised Statutes of 1950. Such bonds shall be issued in the name of the district and shall not be general obligations of the district, St. Tammany Parish, or the state of Louisiana.

(3) Such bonds shall be issued by the governing authority of the district only after authorization by a majority of the electors of the district voting in an election held in accordance with the election laws of the state of Louisiana.

Acts 1986, No. 663, §1.



RS 33:2740.14 - St. Tammany Parish special recreation districts

§2740.14. St. Tammany Parish special recreation districts

A. The governing authority of the parish of St. Tammany is hereby authorized to create special recreation districts comprised of territory within the boundaries of St. Tammany Parish. All of the land in any such district shall be contiguous and, at the time of creation, shall not be included within the boundaries of any municipality within the parish.

B. The governing authority of each such special recreation district shall consist of a five-member board of commissioners, the members of which shall be appointed by, and shall serve at the pleasure of, the police jury of St. Tammany Parish, or its successor, and shall be registered voters residing within the boundaries of such district.

C. Any special recreation district created pursuant to this Section shall be considered a political subdivision of the state of Louisiana, and is granted and shall have all the powers necessary to construct, acquire, operate, and maintain recreational facilities and, without limitation, shall have all the rights, powers, and authority enumerated for recreation districts in R.S. 33:4562 and R.S. 33:4563. In addition, and without limitation, special recreation districts shall have the following powers:

(1) To fix, maintain, collect, and revise rates and charges for the equipment or facilities of such districts and the services rendered thereby.

(2) To make bylaws for the management and regulation of their affairs.

(3)(a) To levy and collect a parcel fee within its boundaries, which shall not exceed five hundred dollars per parcel per year, which parcel fee shall be imposed by resolution by the governing authority of such district only after the question of the imposition of the parcel fee and the purpose, rate, and duration of the parcel fee has been approved by a majority of the voters residing in such district voting at an election held therein.

(b) The proceeds of such parcel fee shall be expended for any lawful district purpose.

(c) Any parcel fee imposed pursuant to this Section shall be levied and collected and be due and owing annually. Such fee may be carried on the tax rolls of St. Tammany Parish and collected at the same time as parish ad valorem taxes. If any parcel fee is not paid when due, such district shall proceed against the parcel for the collection of the amount of the fee unpaid and delinquent, any collection costs incurred by such district plus interest at a rate not exceeding twelve percent on the unpaid amount of the parcel fee, and in the event legal proceedings are necessary to effect collection, court costs and reasonable attorney fees. Provided, however, that attorney fees shall be payable by the parcel owner only if demand by the governing authority of such district has been made on the parcel owner by registered or certified mail, and such parcel owner has failed to pay the amount due within ten days after such demand. A judgment obtained for nonpayment of a parcel fee, upon being recorded in the mortgage records in St. Tammany Parish, shall prime all other liens except those for taxes and prior recorded local or special assessments.

(d) If there are one or more property mortgages on such parcel and the mortgage holder or holders have notified the tax collector in St. Tammany Parish of such recorded mortgage in accordance with the requirements of R.S. 47:2180.1, a district, prior to proceeding against such parcel for failure to pay a parcel fee, shall give notice to each mortgage holder of the amount of the parcel fee due and owing on such parcel and that such parcel fee must be paid within twenty days after the mailing of the notice or proceedings will be commenced against the parcel. Such notice shall be sent to each such mortgage holder by certified mail return receipt requested or made by personal or domiciliary service on such mortgage holder.

(4) To incur debt and issue bonds payable from an irrevocable pledge and dedication of all or a portion of the proceeds of a parcel fee, provided, however, that the question of funding said proceeds into bonds shall have been approved by a majority of the voters residing in such district voting at an election held therein. Such bonds may be sold at public or private sale and shall be issued pursuant to the provisions of a resolution adopted by the governing authority of such district, provided, however, the bonds shall mature over a period not to exceed the period for which the parcel fee, the proceeds of which are to be used to pay principal and interest on the bonds, is authorized. Such bonds and the income therefrom shall be exempt from taxation by the state of Louisiana and by any parish, municipality, or political subdivision thereof.

(5) To incur debt and borrow money as otherwise provided by law, including but not limited to the right to issue certificates of indebtedness pursuant to the provisions of R.S. 33:2921 to 33:2925, inclusive, subject to the approval of the State Bond Commission.

D. As used in this Section, "parcel" means a lot, a subdivided portion of ground, or an individual tract.

Acts 1986, No. 664, §1; Acts 1988, No. 385, §1, eff. July 10, 1988.



RS 33:2740.15 - The Hammond Downtown Development District; Downtown Development Authority; creation, composition, and powers; preparation of plans; levy of ad valorem taxes and issuance of bonds

§2740.15. The Hammond Downtown Development District; Downtown Development Authority; creation, composition, and powers; preparation of plans; levy of ad valorem taxes and issuance of bonds

A. The Legislature of Louisiana hereby finds and declares that it is necessary for the public health, safety, and welfare of the city of Hammond that the property value deterioration in the principal area or areas of the city of Hammond known generally as the central business district be halted and that the causes of such deterioration be halted, because the central business district is the center of commercial, civic, and cultural activities of the metropolitan area.

B.(1) The Hammond Downtown Development District, hereafter referred to as the "district", is hereby created, to be comprised of that area of the city of Hammond described as follows: Railroad Spur heading east from main track going behind Jim Carey to center of Cherry Street; South on Cherry Street one block, turning east on Church Street at its centerline going to Chestnut Street; South on Chestnut Street five blocks to Hanson Street; West on Hanson Street, at center of street four blocks to Cherry Street; South on Cherry Street one block to Coleman Street; West on Coleman Street one block to Cypress Street; South on Cypress Street approximately one block or enough distance to go behind Florida Parishes property; West from Cypress behind Florida Parishes property to ICG Railroad tracks; South on ICG Railroad tracks to Minnesota Park; West on Minnesota Park at centerline to South extension of Magnolia Street; North on Magnolia Street to Old Covington Highway; East on Old Covington Highway one block to Oak Street; North on Oak Street to Hanson Street; West on Hanson Street two blocks to Spruce Street; North on Spruce Street five blocks to Church Street; East on Church Street three blocks to Railroad Avenue; North on Railroad Avenue at the centerline until it intersects with Oak Street; continue North on Oak Street until the property line of the University Cinema's North Side; East on property line of the University Cinema to ICG Railroad tracks; South on main ICG Railroad track to beginning of Spur that was the point of origin for this description.

(2) The district shall be a political subdivision of the state of Louisiana as defined in Article VI, Section 44(2) of the Constitution of Louisiana and, as such, shall have all of the powers accorded by law to political subdivisions of the state, including the power to cooperate with and to engage in cooperative endeavors with other persons and entities as provided by Article VI, Section 20 and Article VII, Section 14(C) of the Constitution of Louisiana.

C.(1) The governing authority of the district shall be a board of eight members. The board shall be known as the Downtown Development Authority, hereafter referred to as the "authority". Seven members of the authority shall be appointed by the council of the city of Hammond, hereafter referred to as the "city council". The mayor shall serve as an ex officio, nonvoting member of the authority. One of the members shall be appointed from a list of nominees submitted by the mayor. Three of the members shall be appointed from lists of nominees submitted by each of the six largest assessed property owners within the district. One member shall be appointed from a list of three nominees submitted by the Hammond Chamber of Commerce. Two members shall be appointed from nominations submitted by property owners subject to the ad valorem tax provided for in Subsection E of this Section, or who are licensed business owners within the district. Nominations shall be compiled separately for the areas east and west of the ICG Railroad tracks, and each such nominee shall be nominated by a minimum of five business owners from within the respective districts before being considered a valid nominee for the Hammond City Council's review. A nominee shall be eligible only if all taxes and licenses of the nominee as well as the taxes and licenses of those placing the nominee's name into consideration are current. If any list of nominees provided for herein is not submitted by any nominating group or person within fourteen days after notification by the city council, the city council may appoint a member of its own choosing. Each member of the authority shall own property in the district, be the owner of a business within the district, or be an officer of a corporation or other business entity owning property in the district and shall be a registered voter of Tangipahoa Parish. The city council may remove any member for cause.

(2) The terms of the initial members shall be as follows: four members shall be appointed for a term of two years and three members shall be appointed for a term of one year as determined by the city council. Thereafter, appointments shall be for terms of two years and shall be made in the manner provided in this Section. Vacancies occurring prior to the expiration of a term shall be filled in the manner provided in this Section for the unexpired term.

(3) The authority shall elect a chairman and a secretary-treasurer from among its members. The terms of the officers shall be one year, but any officer shall be eligible for re-election. The authority shall adopt such rules for the transaction of its business as it deems necessary and shall keep a record of its resolutions, transactions, studies, findings, and determinations, which record shall be a public record.

(4) The authority may employ an executive director and such other employees as are necessary to carry out the functions of the authority.

(5) In order to effectuate the purposes of this Section, the authority shall have the specific authority provided in R.S. 33:4625(F); such authority shall be exercised solely within the district.

D.(1) The authority shall formulate a redevelopment plan or plans for the district and submit such plan to the city council for review and approval. The city council shall adopt or reject such a plan by a majority vote of its members. Modifications of such a plan may be proposed and shall be approved or rejected in the same manner. The authority shall formulate a program or programs to implement any redevelopment plan so approved by the city council. Such a program shall implement the various plans in such a manner as to aid and encourage private development of the area, to enhance and improve residential neighborhoods within the district, and to promote and coordinate public development. In formulating such program, the authority may conduct studies and may consult with all departments of the city of Hammond and other public or private agencies concerned with matters affecting or affected by the program.

(2) The city council shall review and consider any proposed development program submitted to it by the authority and shall adopt or reject such proposal by a majority vote of its members. If the city council rejects the proposed program, it shall notify the authority of its action, and the authority may again prepare and submit its recommendations to the city council in accordance with the procedures provided herein. If the city council rejects a development program, it may submit to the authority an alternative plan of its own making. When the city council adopts a development program, it shall become final and conclusive, including any tax proposal, as provided herein. The city council may amend the development program by a majority vote of its members.

(3) Each proposal submitted shall set forth the projects recommended, the estimated cost thereof, recommendations for funding, and such other information as is required by this Section or by the city council.

(4) After approval of the development program, the district may then implement any portion thereof in such manner as shall in the judgment of its governing authority most likely accomplish the program. To that end, the district may employ engineers, architects, attorneys, underwriters, and other professionals necessary for the financing and implementation of the construction, renovation, maintenance, or operation of facilities described in the redevelopment plan and may contract, in accordance with law, for the construction, renovation, maintenance, or operation of the facilities.

(5) The governing authority of the district each year shall prepare annual budgets of revenues and expenditures and all expenditures of the district shall be made in accordance with the budget. The budget shall not be final and effective until approved by the city council. All amendments to the budget shall be similarly approved by the city council.

E.(1) Subject to the approval of the city council and district electors as hereafter required, the district may levy an ad valorem tax not exceeding fifteen mills for such number of years as may be provided in the proposition authorizing its levy for the purpose of constructing, renovating, acquiring, operating, or maintaining facilities contemplated by the redevelopment plan and for the operating expenses of the district.

(2) Subject to the approval of the city council and district electors as hereafter required, the district may issue its general obligations bonds in accordance with the provisions of R.S. 39:551, et seq., for the purpose of constructing, acquiring, and improving any work of public improvement contemplated by the redevelopment plan. As provided by Article VI, Section 33 of the Constitution of Louisiana, the full faith and credit of the district shall be pledged to the payment of the bonds, and the district shall levy and collect taxes on all property subject to taxation in the district sufficient to pay the bonds in principal, interest, and premium, if any, as the same become due and payable.

(3) Any ad valorem tax levied by the district, including both taxes levied pursuant to the provisions of this Section or levied to provide for payment of bonds authorized pursuant to the provisions of this Section, being special ad valorem taxes, shall be subject to homestead exemption as provided by Article VII, Section 20 of the Constitution of Louisiana; however, the district shall not share in the revenue sharing fund as a result of the taxes.

(4) No ad valorem tax may be levied pursuant to the provisions of this Section nor may any bonds be issued pursuant to the provisions of this Section unless first authorized by a majority of the electors of the district who vote at an election held for the purpose in accordance with the applicable provisions of the Louisiana Election Code after the district has received permission for the holding of such election from the State Bond Commission and the city council.

(5) Any tax levied under authority of this Section shall be in addition to all other taxes which other political subdivisions in Tangipahoa Parish are now or hereafter may be authorized by law to levy and collect. All services and programs to be provided to the central business district from the proceeds of the tax shall be in addition to the services and programs which are otherwise provided by other governments.

F. The district shall be authorized to enter into agreements with any person or persons, public or private, providing for contributions or payments towards the cost of financing public facilities in the district. The district is hereby authorized to issue bonds secured wholly or partly by the revenues of such agreements and wholly or partly by other revenues that may be received by the district provided the bonds are authorized and issued in the manner provided for in R.S. 39:1011, et seq.

Acts 1986, No. 758, §1, eff. July 8, 1986; Acts 1993, No. 1017, §1.

{{NOTE: SEE ACTS 1993, NO. 1017, §2, CONCERNING EFFECTIVE DATE OF PARAGRAPH C(1) AS CONTAINED IN THE ACT.}}



RS 33:2740.16 - Assumption Parish Gravity Drainage Districts; parcel fee

§2740.16. Assumption Parish Gravity Drainage Districts; parcel fee

A.(1) Each gravity drainage district in Assumption Parish may levy and collect a parcel fee within the parish which shall not exceed one hundred fifty dollars per parcel per year.

(2) The parcel fee shall be imposed by the gravity drainage district only after the question of the imposition of the parcel fee and its purpose, rate, and duration have been approved by a majority of the voters of the district voting at an election held for such purpose. The proceeds of such parcel fee shall be expended for the purposes of constructing and maintaining levees, levee drainage, flood protection, hurricane flood protection, and all purposes incidental thereto, including paying compensation for the exercise of permanent or temporary servitudes, and to pay, in whole or in part, debt obligations of the district issued for such purposes.

(3) Any parcel fee imposed pursuant to this Section shall be a special tax which shall be levied by resolution adopted by the gravity drainage district. Such parcel fee shall be due and owing and collected in the same manner as ad valorem taxes. The lien of the district for nonpayment of a parcel fee shall prime all other liens except those for ad valorem taxes and prior recorded local or special assessments.

B. The gravity drainage district may incur debt and issue bonds payable from an irrevocable pledge and dedication of all or a portion of the proceeds of a parcel fee for any or all of the purposes set forth in Subsection A of this Section, provided, however, that the question of funding said proceeds into bonds shall have been approved by a majority of the voters of the district voting at an election held for that purpose and the State Bond Commission shall have approved the issuance of said bonds. The question or proposition with respect to the funding of the proceeds of the parcel fee into bonds may be voted upon at the election held to authorize the imposition of the parcel fee or may be submitted to the voters at a separate election held for that purpose. Such bonds may be sold at a public or private sale and shall be issued pursuant to the provisions of a resolution adopted by the gravity drainage district, provided, however, that the bonds shall mature over a period not to exceed the period for which the parcel fee is authorized. Such bonds and the income therefrom shall be exempt from taxation by the state of Louisiana and by any parish, municipality, or other political subdivision thereof.

C. The gravity drainage district may incur debt and issue certificates of indebtedness for any or all of the purposes set forth in Subsection A of this Section pursuant to the provisions of R.S. 33:2921 through 2925, subject to the approval of the State Bond Commission.

D. A "parcel" as used in this Section shall mean a lot, a subdivided portion of ground, or an individual tract.

Acts 1988, No. 871, §1, eff. July 18, 1988.



RS 33:2740.17 - City of Kenner; New Orleans International Airport Sales Tax District; authorization

§2740.17. City of Kenner; New Orleans International Airport Sales Tax District; authorization

A.(1) The council of the city of Kenner is hereby authorized to create within said city a sales tax district designated as the New Orleans International Airport Sales Tax District. The boundaries of the district shall be coterminous with the boundaries of the New Orleans International Airport terminal building and concourses A, B, C, and D.

(2) For the purposes of this Subsection, the phrase "terminal building" shall include the building having facilities for the handling of commercial aviation passengers that allow such passengers to purchase tickets, check in, or check baggage with commercial airline companies, and to board or disembark from aircraft, and shall include all other airport commercial aviation passenger facilities, concourses, or appurtenances physically connected or adjacent to such building, located on property owned by the city of New Orleans at the Louis Armstrong New Orleans International Airport, but excluding facilities for parking, limousines, and taxicabs.

(3) If any provision of Paragraph (2) of this Subsection or the application thereof is held invalid, such invalidity shall not affect other provisions or applications of this Subsection which can be given effect without the invalid provisions or applications, and to this end, the provisions of this Subsection are hereby declared severable.

(4) The provisions of this Section shall only apply to property located within Jefferson Parish.

B. The district shall be created by ordinance of the council of the city of Kenner. The governing authority of the district shall be the council of the city of Kenner and its domicile shall be the regular meeting place of the council.

C. Notwithstanding any other provision of law, and in addition to any other sales and use tax now or hereafter levied and collected, the council, as the governing authority of the district, is hereby authorized to levy and collect a sales and use tax not to exceed two percent, which shall be imposed by ordinance adopted by the district, without the need of an election, and shall be levied upon the sale at retail, uses, leases, rentals, or consumption of tangible personal property, and on sales of services whose point of origin is in the district as presently defined in and as provided by Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, subject to the tax exemptions provided in Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950. The district may contract with the sheriff of the parish of Jefferson for collection of the tax.

D. The ordinance imposing any tax hereunder, or amendments hereto, shall specify that the avails or proceeds of the tax, after payment of collection costs, shall be equally divided as follows:

(1) One-third to the city of Kenner to be used for any lawful purpose, including the funding into bonds in accordance with applicable laws, said allocation to be subject to extant or future contractual agreements between the City of Kenner and the Parish of St. Charles;

(2) One-third to the city of New Orleans to be used for any lawful purpose, including the funding into bonds in accordance with applicable law; and

(3) One-third to the New Orleans Aviation Board to be used solely for the construction, acquisition, extension, and improvement of capital projects necessary at the New Orleans International Airport in accordance with the provisions of R.S. 2:351. None of the avails or proceeds of the tax distributed to the New Orleans Aviation Board shall be construed or deemed to be revenue derived by the New Orleans Aviation Board from any appurtenance or facility of the New Orleans International Airport pursuant to a written lease or contract with a third party.

Acts 1988, 2nd Ex. Sess., No. 4, §1, eff. Oct. 25, 1988; Acts 2010, No. 723, §1.



RS 33:2740.18 - City of Bogalusa provider fee; fund

§2740.18. City of Bogalusa provider fee; fund

A. As used in this Section the following words and terms have the meaning ascribed to them in this Subsection, unless the context clearly indicates a different meaning:

(1) "City" means the city of Bogalusa.

(2) "Collector" means the agency of the city designated in the ordinance levying the provider fee provided for in this Section as the collector of the provider fee or another entity of state or local government which contractually agrees to collect such fee.

(3) "Department" means the Louisiana Department of Health.

(4) "Fund" means the Bogalusa Health Services Fund.

(5) "Hospital" means any hospital licensed by the state under R.S. 40:2100 et seq., which is owned or operated by any entity except the state or a department of state government.

(6) "Medicaid program" means the medical assistance program as established in Title XIX of the Social Security Act and as administered in the state of Louisiana by the Louisiana Department of Health.

(7) "Provider fee" or "fee" means the provider fee imposed by the city as provided for in this Section and all interest, penalties, or other charges related to such fee.

(8) "Secretary" means the secretary of the Louisiana Department of Health.

(9) "State" means the state of Louisiana.

B. Pursuant to the authority provided to the legislature by Article VI, Section 30(A) of the Constitution of Louisiana, in addition to all other taxes and fees, the governing authority of the city of Bogalusa may levy and collect a provider fee on the operation of all hospitals within the city as provided for in this Section. The fee so levied shall be imposed by an ordinance of the governing authority of the city of Bogalusa; however, the fee shall be imposed only after the question of its imposition has been approved by a majority of the qualified electors in the city of Bogalusa who vote on a proposition authorizing the fee at an election held for that purpose in accordance with the Louisiana Election Code.

C. In addition to any other powers and authority, the city may:

(1) Enter into a cooperative endeavor agreement with the Louisiana Department of Health in which the department agrees to undertake or continue programs or incur expenses for the performance of services under the federal Medicaid program within the city in an amount satisfactory to the governing authority of the city, limited to those programs and expenses for which federal financial participation under Title XIX of the Social Security Act is available.

(2) Levy and collect within the city a provider fee on the operation of all hospitals within the city as provided for in this Section.

D.(1)(a) The amount of the provider fee to be collected for the operation of a hospital within the city shall be equal to the gross receipts from the operation of the hospital multiplied by a rate that shall not exceed six percent, or at such maximum rate that the city determines is authorized by federal law or regulations governing provider fee or other tax proceeds that may be used as a match for federal Medicaid program assistance. The fee shall be paid in equal quarterly installments due on the twentieth day of the third month of each calendar quarter.

(b) The provider fee shall be imposed and collected uniformly throughout the city.

(c) Any such provider fee collected shall be considered an allowable cost for purposes of Medicare and Medicaid cost reporting and reimbursement.

(2) Except where inapplicable, the procedure established by the Uniform Local Sales Tax Code shall be followed in the imposition, collection, and enforcement of the provider fee, and procedural details necessary to be established to supplement the provisions of those Sections and to make such provisions applicable to the provider fee authorized in this Section shall be fixed in the ordinance adopted by the governing authority of the city.

(3) The ordinance may provide for a contract with the designated sales tax collector of Washington Parish for administration and collection of the provider fee or with such other agency of the city or state as the governing authority of the city deems appropriate and necessary, with a reasonable amount to be paid to such collector for such administration and collection.

E. After paying the necessary and reasonable expenses of collecting and administering the provider fee, the remainder of the provider fee may be used as provided for in Subsection F of this Section or may be used for the purposes set forth in the ordinance adopted by the governing authority of the city or may be used for both.

F.(1)(a) The governing authority of the city of Bogalusa may provide that the city or the collector of the fee as provided for in this Section may forward all or a portion of the provider fee and interest, penalties, or other charges related to such fee to the treasurer of the state to be used solely as provided for in this Subsection.

(b) After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund and prior to any money being placed into the general fund or any other fund, the amount received by the treasurer shall be deposited immediately upon receipt in the state treasury and shall be credited by the treasurer to a special fund hereby created in the state treasury to be known as the "Bogalusa Health Services Fund". The money in the fund shall be appropriated by the legislature to be used solely as provided for in this Subsection.

(c)(i) The money in the fund shall be invested by the treasurer in the same manner as money in the state general fund and interest earned on the investment of the money shall be credited to the fund after compliance with the requirements of Article VII, Section 9(B) relative to the Bond Security and Redemption Fund.

(ii) All unexpended and unencumbered money in the fund at the end of the year shall remain in the fund.

(d) The money in the Bogalusa Health Services Fund shall be appropriated by the legislature only to the Louisiana Department of Health to be used solely for state expenses for the Medicaid program within the city of Bogalusa as provided for in the cooperative endeavor agreement between the department and the city, limited to those programs and expenses for which federal financial participation under Title XIX of the Social Security Act is available.

G.(1)(a) No hospital subject to the provider fee provided for in this Section shall pass on the cost of the provider fee or include the provider fee as an itemized and separately listed amount on any statement sent to any patient, responsible party, insurer, or self-insured employer program. If such a violation occurs, it shall be considered a violation of hospital minimum standards by the Louisiana Department of Health. If any such party has reason to believe that the provider fee has been passed on to him or an attempt was made to do so, he may submit in writing to the collector a request for an investigation along with evidence that the fee has been passed on or that an attempt was made to pass on the fee. The collector shall have an affirmative duty to protect such parties from any violation of this Subsection.

(b) Upon receipt of a written request for an investigation by an affected party, the collector shall conduct a full investigation in a timely manner. Upon completion of the investigation, the collector shall conduct a hearing in the same manner as such hearings are provided for in the provisions of the Administrative Procedure Act if the collector believes sufficient cause has been shown to warrant such hearing. If the collector declines to conduct a hearing, the collector shall explain in writing to the requesting party the reasons for not further acting upon the complaint.

(c) Upon any finding by the collector of a violation of this Subsection, the collector shall order full restitution to the affected party, including judicial interest computed from the time that the violation occurred until payment of the restitution. Furthermore, the collector shall forward the collector's findings to the Louisiana Department of Health, which shall conduct a hearing in the matter to determine the sanctions applicable thereto, which may include suspension or revocation of the violating hospital's license.

(2) Any bill or statement sent to a patient, responsible party, insurer, or self-insured employer program after June 12, 2013, shall contain a statement that, "This bill does not contain any cost of the provider fee levied by the city of Bogalusa".

Acts 2013, No. 222, §1, eff. June 12, 2013.

NOTE: See Acts 2013, No. 222, §2 regarding instructions to court should this Section be found constitutionally or statutorily deficient.



RS 33:2740.18.1 - Redesignated as R.S. 47:338.202 pursuant to Acts 2011, No. 248, §4.

§2740.18.1. Redesignated as R.S. 47:338.202 pursuant to Acts 2011, No. 248, §4.



RS 33:2740.18.2 - Redesignated as R.S. 47:338.203 pursuant to Acts 2011, No. 248, §4.

§2740.18.2. Redesignated as R.S. 47:338.203 pursuant to Acts 2011, No. 248, §4.



RS 33:2740.18.3 - Redesignated as R.S. 47:338.204 pursuant to Acts 2011, No. 248, §4.

§2740.18.3. Redesignated as R.S. 47:338.204 pursuant to Acts 2011, No. 248, §4.



RS 33:2740.18.4 - Redesignated as R.S. 47:338.205 pursuant to Acts 2011, No. 248, §4.

§2740.18.4. Redesignated as R.S. 47:338.205 pursuant to Acts 2011, No. 248, §4.



RS 33:2740.19 - Baton Rouge Inner City Economic Development District; creation, composition and powers

§2740.19. Baton Rouge Inner City Economic Development District; creation, composition and powers

A. The Baton Rouge Inner City Economic Development District, hereinafter referred to as the "district", is hereby created, and the boundaries of the district shall be coterminous with the boundaries of the Fourteenth Senatorial District as they exist on September 8, 1989.

B. The district is established for the primary object and purpose of promoting and encouraging industrial and commercial redevelopment, and to stimulate the economy of the district through renewed commerce, industry, and for the utilization and development of human resources of the area by providing information and assistance to help alleviate physical and economic deterioration.

C. In order for the orderly development and effectuation of the services to be furnished by the district and to provide for the representation in the affairs of the district of those persons and interests immediately concerned with and affected by the purposes and development of the district, there is hereby authorized to be created a board of commissioners for the district, hereinafter referred to as the "board".

D.(1) The board shall be composed of fifteen members, all of whom shall be qualified voters of the parish of East Baton Rouge. The members shall be appointed as follows:

(a) One member of the board shall be appointed from the faculty of the Business Administration College at Louisiana State University and Agricultural and Mechanical College, Baton Rouge campus, to be appointed by the chancellor.

(b) One member of the board shall be appointed from the faculty of the Business College at Southern University and Agricultural and Mechanical College, Baton Rouge campus, to be appointed by the chancellor.

(c) One member of the board shall be appointed by the Scotlandville Business Association.

(d) One member of the board shall be appointed by Downtown Development District of Baton Rouge, from its membership.

(e) One member shall be appointed by the president of the Baton Rouge Chamber of Commerce.

(f) One member shall be appointed by the state senator from the Fourteenth Senatorial District.

(g) One member shall be appointed by the state representative from the Sixty-first Representative District.

(h) One member shall be appointed by the state representative from the Sixty-third Representative District.

(i) One member shall be appointed by the state representative from the Sixty-seventh Representative District.

(j) One member shall be appointed by the state representative from the Sixty-sixth Representative District.

(k) One member shall be appointed by the Second District council member of the Metropolitan Council of the city of Baton Rouge and the parish of East Baton Rouge.

(l) One member shall be appointed by the Third District council member of the Metropolitan Council of the city of Baton Rouge and the parish of East Baton Rouge.

(m) One member shall be appointed by the Fifth District council member of the Metropolitan Council of the city of Baton Rouge and the parish of East Baton Rouge.

(n) One member shall be appointed by the Seventh District council member of the Metropolitan Council of the city of Baton Rouge and the parish of East Baton Rouge.

(o) One member shall be appointed by the Tenth District council member of the Metropolitan Council of the city of Baton Rouge and the parish of East Baton Rouge.

(2)(a) The members of the board initially appointed shall have terms of office as follows:

(i) Five members for one year each.

(ii) Five members for two years each.

(iii) Five members for three years each.

(b) The length of the term of each individual appointed shall be determined by lot at the first meeting of the board.

(c) The members of the board shall serve until their successors have been appointed and qualified.

(d) The terms of members of the board appointed upon the expiration of the initial terms shall be three years, and upon expiration of a term of office, the successor shall be appointed in accordance with the procedures herein prescribed for the appointment of the original members.

(e) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled by appointment in the same manner as the original appointment for the unexpired term.

(3) Any public official authorized to appoint a member of the board may, in lieu of such appointment, serve as a member of the board.

E.(1) As soon as practical after their appointment, the board shall meet and elect from their number a chairman, a vice chairman, a secretary, a treasurer, and such other officers as it may deem appropriate.

(2) The minute books and archives of the board shall be maintained by the board's secretary. The monies, funds, and accounts of the district shall be in the official custody and control of the board's treasurer.

(3) The duties of the officers shall be fixed by bylaws adopted by the board. The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business and affairs and, to the extent that funds are available, shall hire such assistants and employees as are needed to assist the board in the performance of its duties. It shall hold regular meetings as shall be provided in the bylaws and may hold special meetings at such time and places within or outside the district as may be prescribed in the bylaws.

(4) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available to the public in conformance with law.

(5) The members of the board shall serve without compensation; however, if funds are available they may receive a travel allowance as reimbursement for expenses incurred while attending to the business of the board or the district.

F. The district shall have the power to cooperate with and to engage in cooperative endeavors with other persons and entities as provided by Article VII, Section 21(H) of the Constitution of Louisiana to provide a means by which owners of such properties who expand, restore, improve, or develop them may pay ad valorem taxes for five years based upon the assessed valuation of the property for the year prior to the commencement of the expansion, restoration, improvement, or development.

G. In order to provide growth and development of the district and the prosperity and welfare of the people of the district to expand, restore, improve, and develop existing commercial structures within the district and to encourage the fullest use of underutilized resources, and the enhancement of the tax base and in order to improve communication and coordination among the economic and human development efforts of state, federal, and local governments and to encourage maximum local participation in the development and coordination of federal, state, regional, and local programs in Louisiana and in order to better coordinate state plans and programs with one another, as well as with programs in the federal, regional, local, and private sectors, the board shall:

(1) Make recommendations concerning natural and environmental factors, trends of industrial, population, or other developments; the habits and lifestyles of the people of the district; the relation of land use within the district as it relates to the city as a whole; areas for the concentration of wholesale, retail, business, and other commercial uses; and areas for recreational uses, and for spaces and areas of mixed uses.

(2) Make recommendations concerning the need for and the proposed general location of public and private works and facilities, including but not limited to pollution control facilities.

(3) Make or assist in studies and investigations of the resources of the district and the existing and emerging problems of industry, commerce, transportation, population, housing, public service affecting the redevelopment of the district, and in making such studies to seek the cooperation and collaboration of the appropriate state departments, agencies, and instrumentalities of federal, state, and local government, educational institutions, research organizations, whether public or private, and of civic groups and private persons and organizations.

(4) Prepare and from time to time revise inventory listings of the district's resources and of the major public and private works and facilities of all kinds which are deemed necessary to the redevelopment of the district.

(5) Cooperate and confer with, and upon request supply information to federal agencies, and to local and regional agencies created pursuant to a federal program or which receive federal support, and shall cooperate and confer, as far as possible, with economic development districts in and outside of the state.

(6) Advise and supply information, as far as available, to civic groups and private persons and organizations who may request such information or advice, and who study or otherwise concern themselves with the district's problems and development of the fields of business and industry, labor, natural resources, urban growth, housing and public service activities such as public health and education, insofar as such problems and development may be relevant to the district's redevelopment.

(7) Provide information to officials of departments, agencies, and instrumentalities of state and local government and to the public at large, in order to foster public awareness and understanding of the objectives of the district in order to stimulate public interest and participation in the orderly, integrated development of the district.

(8) Accept and receive, in furtherance of its functions, funds, grants, and services from the federal government or its agencies, from departments, agencies, and instrumentalities of state, parish, municipal, or local government, or from private or civic sources.

(9) Solicit the assistance and active cooperation of industry and private civic organizations which are active in anti-litter and recycling efforts to assist in the control and reduction of litter in the district. The district may also encourage industry and private civic organizations to participate in the "adopt-a-road" program as provided in R.S. 25:1114 for the purpose of controlling litter along the highways in the district.

(10) Hold public hearings and sponsor public forums whenever it deems necessary or useful in the execution of its functions.

(11) Exercise all other powers necessary and proper for the discharge of its duties.

Acts 1989, 2nd Ex. Sess., No. 19, §1.



RS 33:2740.20 - Repealed by Acts 2001, No. 1137, 1.

§2740.20. Repealed by Acts 2001, No. 1137, §1.



RS 33:2740.21 - Redesignated as R.S. 13:1000.8 pursuant to Acts 2011, No. 248, §3.

§2740.21. Redesignated as R.S. 13:1000.8 pursuant to Acts 2011, No. 248, §3.



RS 33:2740.22 - Redesignated as R.S. 13:1000.9 pursuant to Acts 2011, No. 248, §3.

§2740.22. Redesignated as R.S. 13:1000.9 pursuant to Acts 2011, No. 248, §3.



RS 33:2740.23 - West Bank Corridor Improvement Commission; creation, composition, and powers

§2740.23. West Bank Corridor Improvement Commission; creation, composition, and powers

A. The West Bank Corridor Improvement Commission, hereinafter referred to as the "commission", is hereby created, and the jurisdiction of the commission shall be coterminous with the parish of Jefferson.

B. The commission is established for the primary object and purpose of promoting and encouraging industrial and commercial redevelopment in the vicinity of the west bank of the Mississippi River in the parish of Jefferson, hereinafter referred to as the "area"; and to stimulate the economy of the parish through renewed commerce, and industry in, and for the utilization and development of human resources of, the area by providing information and assistance to help alleviate physical and economic deterioration therein.

C. In order for the orderly development and effectuation of the services to be furnished by the commission and to provide for the representation in the affairs of the commission of those persons and interests immediately concerned with and affected by the purposes and development of the area, the commission shall be composed of all members of the legislature who represent any portion of the parish of Jefferson on the west bank of the Mississippi River.

D.(1) The member of the Senate serving the Eighth Senatorial District shall serve as chairman of the commission. As soon as practical, the commission shall meet and elect from their number a vice chairman, a secretary, a treasurer, and such other officers as it may deem appropriate.

(2) The minute books and archives of the commission shall be maintained by the commission's secretary. The monies, funds, and accounts of the commission shall be in the official custody and control of the commission's treasurer.

(3) The duties of the officers shall be fixed by bylaws adopted by the commission. The commission shall adopt such rules and regulations as it deems necessary or advisable for conducting its business and affairs and, to the extent that funds are available, shall hire such assistants and employees as are needed to assist the commission in the performance of its duties. It shall hold regular meetings as shall be provided in the bylaws and may hold special meetings at such time and places within or outside the parish as may be prescribed in the bylaws.

(4) A majority of the members of the commission shall constitute a quorum for the transaction of business. The commission shall keep minutes of all meetings and shall make them available to the public in conformance with law.

(5) The members of the commission shall serve without compensation; however, if funds are available they may receive a travel allowance as reimbursement for expenses incurred while attending to the business of the commission.

E.(1) The commission shall be assisted by an advisory board made up of representatives of the following:

(a) Avondale Ship Yard.

(b) City of Westwego.

(c) City of Gretna.

(d) Harvey Canal Industrial Association.

(e) West Bank Chamber of Commerce.

(f) Westwego Rotary Club.

(g) Westbank Rotary Club.

(h) West Jefferson Levee District.

(i) The president and chief executive officer of the Board of Commissioners, Port of New Orleans, or his designee.

(j) The chairman of the Jefferson Parish Council.

(k) Gretna Business Association.

(l) Sixth Ward Association for Progress.

(m) Jefferson Black Chamber of Commerce.

(n) Mayor of the town of Jean Lafitte.

(o) Mayor of the town of Grand Isle.

(2) The members of the advisory board shall serve without compensation; however, if funds are available they may receive a travel allowance as reimbursement for expenses incurred while attending to the business of the board or the commission.

F. The commission shall have the power to cooperate with and to engage in cooperative endeavors with other persons and entities as provided by Article VI, Sections 20 and 21 of the Constitution of Louisiana to provide a means by which owners of such properties who expand, restore, improve, or develop them may pay ad valorem taxes for five years based upon the assessed valuation of the property for the year prior to the commencement of the expansion, restoration, improvement, or development.

G. In order to provide growth and development of the area and the prosperity and welfare of the people of the parish to expand, restore, improve, and develop existing commercial structures within the area and to encourage the fullest use of underutilized resources, and the enhancement of the tax base and in order to improve communication and coordination among the economic and human development efforts of state, federal, and local governments and to encourage maximum local participation in the development and coordination of federal, state, regional, and local programs in Louisiana and in order to better coordinate state plans and programs with one another, as well as with programs in the federal, regional, local, and private sectors, the commission shall:

(1) Make recommendations concerning: natural and environmental factors, trends of industrial, population, or other developments; the habits and lifestyles of the people of the parish; land use within the area; places for the concentration of wholesale, retail, business, and other commercial uses; places for recreational uses; and for spaces and places of mixed uses.

(2) Make recommendations concerning the need for and the proposed general location of public and private works and facilities, including but not limited to pollution control facilities.

(3) Make or assist in studies and investigations of the resources of the parish and the existing and emerging problems of industry, commerce, transportation, population, housing, public service affecting the redevelopment of the area, and in making such studies to seek the cooperation and collaboration of the appropriate state departments, agencies, and instrumentalities of federal, state, and local government, educational institutions, research organizations, whether public or private, and of civic groups and private persons and organizations.

(4) Prepare and from time to time revise inventory listings of the parish's resources and of the major public and private works and facilities of all kinds which are deemed necessary to the redevelopment of the area.

(5) Cooperate and confer with, and upon request supply information to federal agencies, and to local and regional agencies created pursuant to a federal program or which receive federal support, and shall cooperate and confer, as far as possible, with economic development districts in and outside of the state.

(6) Advise and supply information, as far as available, to civic groups and private persons and organizations who may request such information or advice, and who study or otherwise concern themselves with the commission's problems and development of the fields of business and industry, labor, natural resources, urban growth, housing and public service activities such as public health and education, insofar as such problems and development may be relevant to the area's redevelopment.

(7) Provide information to officials of departments, agencies, and instrumentalities of state and local government and to the public at large, in order to foster public awareness and understanding of the objectives of the commission in order to stimulate public interest and participation in the orderly, integrated development of the area.

(8) Accept and receive, in furtherance of its functions, funds, grants, and services from the federal government or its agencies, from departments, agencies, and instrumentalities of state, parish, municipal, or local government, or from private or civic sources.

(9) Solicit the assistance and active cooperation of industry and private civic organizations which are active in anti-litter and recycling efforts to assist in the control and reduction of litter in the area. The commission may also encourage industry and private civic organizations to participate in the "adopt-a-road" program as provided in R.S. 25:1114 for the purpose of controlling litter along the highways in the area.

(10) Hold public hearings and sponsor public forums whenever it deems necessary or useful in the execution of its functions.

(11) Exercise all other powers necessary and proper for the discharge of its duties.

Acts 1990, No. 610, §1; Acts 1991, No. 373, §1.



RS 33:2740.24 - Minden Downtown Development District; commission; powers

§2740.24. Minden Downtown Development District; commission; powers

A. The legislature hereby finds and declares that it is necessary for the public, health, safety, and welfare of the city of Minden that the property value deterioration in the principal area or areas of the city of Minden zoned for business and known generally as the central business district be halted, since the central business district is the center of commercial, civic and cultural activities of the area. The legislature further finds that the supervision of the central business district can best be perpetuated by the continuance of the Minden Main Street Project.

B. In order to fund the continuation of this program and for purposes provided in this Section, a special taxing district is created within the city of Minden to be composed of the area of the city of Minden having the following boundaries:

Begin at a point where Dennis Street intersects with Highway 80 (Shreveport Road) and from this point of beginning run in a northeasterly direction and along Dennis Street to a point that is one-half way between Murrell Street and Spann Street, thence in a northwesterly direction and parallel to Murrell Street run to Pennsylvania Avenue, thence in a southwesterly direction and along Pennsylvania Avenue run to First Street, thence in a northwesterly direction and along First Street run to Gleason Street, thence northeasterly run one lot deep in line with the extension of Gleason Street, thence northwesterly and parallel to Murrell Street run to Main Street, thence run in a southwesterly direction along Main Street to McDonald Street, thence north and along McDonald Street run to Chaffee Street, thence run along Chaffee Street and across Cedar Street to a point that is on Minden Medical Center's northeast property line, thence northwesterly one lot deep and to a point on Minden Medical Center's north property line, thence southwesterly to West Union Street, thence southeasterly and along West Union Street one block deep, thence in a southwesterly direction and along lot lines to Pine Street, thence in a southeasterly direction and along Pine Street to a point that is one lot deep from the intersection of Monroe Street with Pine Street, thence in a southwesterly direction and following lot lines run to the intersection of Dennis Street with Highway 80 (Shreveport Road), which is the point of beginning.

The special taxing district shall be known as, and is hereby designated the Downtown Development District of the City of Minden, hereinafter referred to as the "district".

C.(1) The district shall be governed by a commission, which is hereby designated as the Downtown Development District Commission. The commission shall be composed of seven members, all of whom shall be qualified voters of the city of Minden or hold a majority interest in a business or property located in the district. The seven members shall be appointed by the mayor of the city of Minden upon the approval of the city council with due consideration being given to the needs and desires of the commission. The commission shall appoint subcommittees, for various needs and events, with no limitations on residency.

(2) In addition, the mayor of the city of Minden and the director shall be nonvoting ex officio members of the commission.

(3)(a) The members of the board initially appointed shall have terms of office as follows:

(i) Two members for one year each;

(ii) Two members for two years each; and

(iii) Three members for three years each.

(b) The length of the term for each individual appointed shall be determined by lot at the first meeting of the board.

(c) The members of the board shall serve until their successors have been appointed and qualified.

(d) The terms of members of the board appointed upon the expiration of the initial terms shall be three years, and upon expiration of a term of office, the successor shall be appointed in accordance with the procedures herein prescribed for the appointment of the original members.

(e) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled by appointment in the same manner as the original appointment for the unexpired term.

D. The commission shall elect a chairman, vice chairman, and a secretary-treasurer from among its members. The terms of the officers shall be one year, but any officer shall be eligible for reelection. The commission shall adopt such rules for the transaction of its business as it deems necessary and shall keep a record of its resolutions, transactions, studies, findings, and determinations, which record shall be public record. The mayor's office shall be provided with a copy of all such transactions and records.

E. The mayor, with council approval, shall be empowered to employ a director and such other employees as are necessary to carry out the functions of the commission. It shall be the function and duty of the commission and director to formulate the program to implement the various development plans of the Minden Main Street Project heretofore or hereafter submitted, upon approval of the mayor of the city of Minden, and the commission shall revise or amend its decisions from time to time as it sees fit with the approval of the mayor of the city of Minden. Such a program shall implement the various plans with the responsibility of aiding and encouraging private development. A copy of such plans shall be submitted to the mayor's office by the director for review and approval. In carrying out such programs, the commission may consult with all departments of the city of Minden and such other public agencies as are concerned with matters affecting or affected by the program. The commission may conduct studies and based thereon may make such recommendations as it determines are calculated to implement the intent and purposes of this Section. The Downtown Development District director shall also serve and function as the manager of the Minden Main Street Project.

F. In order to provide funds for the implementation of the proposals and programs of the district, the commission shall submit to the city council, with its proposals and programs, recommendations and proposals for the levy of special ad valorem taxes not to exceed at any given time an aggregate of two mills on the dollar of assessed valuation on all property situated within the district. The proceeds of any such ad valorem tax shall be used solely and exclusively for the purposes and benefit of the district, and said proceeds may be expended by the commission for administration, operational expenses, acquiring property by purchase, donation, exchange, or otherwise as they deem appropriate but not by expropriation, or the retirement of bonds, or other evidence of indebtedness. However, the proceeds of any such ad valorem tax shall not be used for any motel or lodging facilities or industry which would compete with any existing such private enterprise in the district. Any property acquired by the district shall be disposed of only in accordance with R.S. 33:4712. The commission may also submit recommendations and proposals for the issuance of bonds or other evidences of indebtedness, which may be secured by all or part of the proceeds of said ad valorem tax or ad valorem taxes herein. The proposals, both for the levy of any special ad valorem tax or for the issuance of bonds, shall be submitted to the Minden city council for approval. Any proposal for the levy of a special ad valorem tax shall state the rate, object, and purpose for which the ad valorem tax is to be levied, and the number of years it is to be levied and collected, and if the proceeds of any ad valorem tax are to be funded into bonds to be issued pursuant to this Section, the maximum amount of bonds to be issued, the number of years for which the bonds are to run, and the maximum rate of interest on the bonds. If the city council approves the proposal or proposals, it shall call an election for the purpose of submitting the proposition for the ad valorem tax or for the bonds, or both, to the qualified electors of the city of Minden for their approval or rejection. The election shall be held in accordance with the applicable laws of the state of Louisiana, and such proposition shall require, for approval, the favorable vote of a majority of the qualified electors of the city voting in the election. Any ad valorem taxes levied under authority of this Section shall be in addition to all the taxes the city council now or hereafter may be authorized by law to levy and collect. This tax shall not be levied should the city of Minden fail to appropriate in any year fifteen thousand dollars which is to be expended in the same manner as provided in this Section for tax revenues of the district. All services and programs to be provided to the Downtown Development District from the proceeds of any such tax shall be in addition to the tax services, programs, and projects which would normally be provided to the central business district by the city government either at present or in the future.

G. The city council shall review and consider any plan or plans submitted within thirty days following the submission to it by the commission, and shall adopt or reject such plan by majority vote of its members. If the city council adopts such a plan, it shall become final and conclusive and the ad valorem tax may be levied as provided herein. If the city council rejects the plan, it shall notify the commission of its action, and the commission may again and from time to time prepare and submit to the city council for its review, consideration, adoption, or rejection in accordance with the procedures provided herein, a plan as provided in this Section. Any rejection by the council should consist of specific written analyses and suggestions for improvement of the plan. Further, it shall be required that technical assistance shall be provided by the city council if required by the commission in order that the plans may be improved. Each plan submitted or resubmitted shall set forth the projects recommended, the estimated cost thereof, recommendations for funding, and such other information as required by this Section, or by the commission, or the city council.

H. All bonds or other evidences of indebtedness issued pursuant to this Section shall be issued by the city council by resolution or ordinance and shall be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denominations, be in such form, carry such registration and exchangeability privileges, be payable at such place or places, be subject to such terms of redemption, be entitled to such priorities on the ad valorem taxes authorized herein to be levied by the city council in the district and contain such other terms, all as provided in the proceedings adopted by the city council authorizing the issuance of the bonds and providing for the security thereof. Such bonds or other evidences of indebtedness may be sold by the city council at public or private sale. The authority of the city council to issue bonds of the city pursuant to this Section shall be in addition to any other authority now or hereafter conferred on the city council to issue bonds or other evidences of indebtedness.

Acts 1990, No. 379, §1; Acts 2015, No. 333, §1.

NOTE: See Acts 2015, No. 333, §2, regarding terms of board members.



RS 33:2740.25 - Redesignated as R.S. 47:338.261 pursuant to Acts 2011, No. 248, §4.

§2740.25. Redesignated as R.S. 47:338.261 pursuant to Acts 2011, No. 248, §4.



RS 33:2740.26 - Louis Armstrong Park Authority and Historic Jazz District; creation, composition, and powers

§2740.26. Louis Armstrong Park Authority and Historic Jazz District; creation, composition, and powers

A. The area of the city of New Orleans bounded on the East by Esplanade Avenue, on the South by Rampart Street, on the West by Canal Street, and on the North by North Claiborne Avenue, including the contiguous property on both sides of these streets, is hereby created and designated as the Louis Armstrong Park Authority and Historic Jazz District, hereinafter referred to as the "authority", with the power to exercise jurisdiction within the said area.

B. The authority is established for the primary object and purpose of acquiring ownership, leasing, or entering into a management agreement for the Louis Armstrong Park facility from or with the city of New Orleans. Additionally, the authority is authorized to promote, encourage, and enhance the park and all areas within the boundaries of the authority through renewed commerce, industry, and for the utilization and development of the human resources of the area. The objectives of the authority may include such matters as music, housing, economic development, skills and technical training, the cultural and historic value of the area, tourism, entertainment, health, and day care facilities.

C. In order for the orderly development and effectuation of the services which may be furnished by the authority and to provide for the representation in the affairs of the authority of those persons and interests immediately concerned with and affected by the purposes and development of the authority, there is hereby authorized to be created a board of commissioners for the authority, hereinafter referred to as the "board".

D.(1) The board shall be composed of twenty-five members, all of whom shall be residents of the parish of Orleans. The members shall be appointed as follows:

(a) Four members of the board shall be appointed by the Treme Community Improvement Association, Inc.

(b) One member shall be appointed by the New Orleans Jazz and Heritage Foundation, Inc.

(c) One member shall be appointed by the Congo Square Foundation, Inc.

(d) One member shall be appointed by the New Orleans Musicians Organized, Inc.

(e) One member shall be appointed by the Women Entrepreneurs for Economic Development, Inc.

(f) One member shall be appointed by the St. Bernard/N. Claiborne Merchants Association.

(g) One member shall be appointed by the Treme Community Education Program from a list of nominations by the Treme Brass Band, the Dirty Dozen Brass Band, and the New Birth Brass Band.

(h) One member shall be appointed by the Treme Community Education Program.

(i) One member shall be appointed by the Kumbuka African Drum and Dance Collective.

(j) One member shall be appointed by the Treme Community Education Program, who shall be a tavern or jazz club operator.

(k) One member shall be appointed from a Mardi Gras Indians Tribe by the Tamborine and Fan Club, Inc.

(l) One member shall be appointed by the UMOJA.

(m) One member of the board shall be appointed by the Tamborine and Fan Club.

(n) One member shall be the state senator from the 4th Senatorial District or his designee.

(o) One member shall be the state representative from the 96th Representative District, or his designee.

(p) One member shall be the state senator from the 3rd Senatorial District or his designee.

(q) One member shall be the state representative from the 93rd Representative District, or his designee.

(r) One member shall be appointed by the Downtown Development District.

(s) One member shall be the mayor of the city of New Orleans, or his designee.

(t) One member shall be the governor, or his designee.

(u) One member shall be the city council member from District C, or his designee.

(v) One member shall be appointed by the New Orleans Music Commission.

(2)(a) The terms of members of the board shall be three years, and upon expiration of a term of office, the successor shall be appointed in accordance with the procedures herein prescribed for the appointment of the original members. Members shall serve until their successors have been appointed and qualified. The organizations listed above who are authorized to appoint board members shall notify the secretary of state in writing of the name and address of the person appointed.

(b) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled by appointment in the same manner as the original appointment for the unexpired term.

(3) Any public official authorized to appoint a member of the board may, in lieu of such appointment, serve as a member of the board.

E.(1) As soon as practical after their appointment, the board shall meet and elect by a majority vote of the membership of the board a chairman, a vice chairman, a secretary, a treasurer, and such other officers as it may deem appropriate.

(2) The minute books and archives of the board shall be maintained by the board's secretary. The monies, funds, and accounts of the authority shall be in the official custody and control of the board's treasurer.

(3) The duties of the officers shall be fixed by bylaws adopted by the board. The board shall adopt such rules as it deems necessary or advisable for conducting its business and affairs and, to the extent that funds are available, shall hire such assistants and employees as are needed to assist the board in the performance of its duties. It shall hold regular meetings as shall be provided in the bylaws and may hold special meetings at such time and places within or outside the authority as may be prescribed in the bylaws.

(4) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available to the public in conformance with law.

(5) The members of the board shall serve without compensation; however, if funds are available they may receive a travel allowance as reimbursement for expenses incurred while attending to the business of the board or the authority.

F. The authority shall have the power to cooperate with and to engage in cooperative endeavors with other persons and entities as provided by Article VII, Section 21(H) of the Constitution of Louisiana to provide a means by which owners of such properties who expand, restore, improve, or develop them may pay ad valorem taxes for five years based upon the assessed valuation of the property for the year prior to the commencement of the expansion, restoration, improvement, or development.

G. Consistent with the above objectives of the authority and in order to provide growth and development of the authority and the prosperity and welfare of the people in order to expand, restore, improve, and develop existing commercial structures within the authority and to encourage the fullest use of underutilized resources, and the enhancement of the tax base and in order to improve communication and coordination among the economic and human development efforts of state, federal, and local governments and to encourage maximum local participation in the development and coordination of federal, state, regional, and local programs in Louisiana and in order to better coordinate state plans and programs with one another, as well as with programs in the federal, regional, local, and private sectors, the board may:

(1) Seek the designation of the park as a national park in any way it deems appropriate, including communication and cooperation with any state or federal authority or commission such as the Federal Jazz Study Commission. Additionally, the authority may seek designation as the federal or state management authority for such park.

(2) Make recommendations concerning natural and environmental factors, trends of industrial, population, or other developments; the habits and lifestyles of the people of the authority; the relation of land use within the authority as it relates to the city as a whole; areas for the concentration of wholesale, retail, business, and other commercial uses; and areas for recreational uses, and for spaces and areas of mixed uses.

(3) Make recommendations concerning the need for and the proposed general location of public and private works and facilities, including but not limited to pollution control facilities.

(4) Make or assist in studies and investigations of the resources of the authority and the existing and emerging problems of industry, commerce, transportation, population, housing, public service affecting the redevelopment of the authority, and in making such studies to seek the cooperation and collaboration of the appropriate state departments, agencies, and instrumentalities of federal, state, and local government, educational institutions, research organizations, whether public or private, and of civic groups and private persons and organizations.

(5) Prepare and from time to time revise inventory listings of the authority's resources and of the major public and private works and facilities of all kinds which are deemed necessary to the redevelopment of the authority.

(6) Cooperate and confer with, and upon request supply information to federal agencies, and to local and regional agencies created pursuant to a federal program or which receive federal support, and shall cooperate and confer, as far as possible, with economic development authorities in and outside of the state.

(7) Advise and supply information, as far as available, to civic groups and private persons and organizations who may request such information or advice, and who study or otherwise concern themselves with the authority's problems and development of the fields of business and industry, labor, natural resources, urban growth, housing and public service activities such as public health and education, insofar as such problems and development may be relevant to the authority's redevelopment.

(8) Provide information to officials of departments, agencies, and instrumentalities of state and local government and to the public at large, in order to foster public awareness and understanding of the objectives of the authority in order to stimulate public interest and participation in the orderly, integrated development of the authority.

(9) Accept and receive, in furtherance of its functions, funds, grants, and services from the federal government or its agencies, from departments, agencies, and instrumentalities of state, parish, municipal, or local government, or from private or civic sources.

(10) Solicit the assistance and active cooperation of industry and private civic organizations which are active in anti-litter and recycling efforts to assist in the control and reduction of litter within the boundaries of the authority. The authority may also encourage industry and private civic organizations to participate in the "adopt-a-road" program as provided in R.S. 25:1114 for the purpose of controlling litter along the public roads in the authority.

(11) Hold public hearings and sponsor public forums whenever it deems necessary or useful in the execution of its functions.

(12) Contract with the city of New Orleans for the purchase or lease-management of any parks within the boundaries of the authority and to assess an admission fee regarding any such park.

(13) Seek the issuance of revenue bonds through appropriate public entities.

(14) Exercise all other powers necessary and proper for the discharge of its duties.

H. No provision of this Section shall be interpreted so as to grant the authority any powers with regard to land use, zoning, or taxation.

Acts 1992, No. 719, §1; Acts 1997, No. 153, §1.



RS 33:2740.27 - The Algiers Development District; creation, composition, and powers; levy of ad valorem taxes and issuance of bonds

§2740.27. The Algiers Development District; creation, composition, and powers; levy of ad valorem taxes and issuance of bonds

A.(1) There shall be, and there hereby is, created a special taxing district comprised of all territory within the fifteenth ward of Orleans Parish, which ward extends to the center of the Mississippi River.

(2) The special taxing district shall be known as, and is hereby designated, the Algiers Development District of the city of New Orleans referred to in this Section as the "district", such creation to be effective January 1, 1993.

(3) For federal purposes of military base realignment, the district shall be considered a local redevelopment authority (LRA).

B. The council of the city of New Orleans, or its successor exercising the legislative powers of the city, referred to in this Section, collectively, as the "city council", shall have such power and control over, and responsibility for, the functions, affairs, and administration of the district as are prescribed.

C. In order to provide for the orderly planning, development, acquisition, construction, and effectuation of the services, improvements, and facilities to be furnished by the district, and to provide for the representation in the affairs of the district of those persons and interests immediately concerned with and affected by the purposes and development of the district, there is hereby created a board of commissioners for the district, referred to in this Section as the "board".

D. The board shall be composed of seven members, all of whom shall possess qualifications as provided in this Subsection. The board shall be composed as follows:

(1)(a) The two state representatives who represent the fifteenth ward of Orleans Parish, or their designees.

(b) The two state senators who represent the fifteenth ward of Orleans Parish, or their designees.

(c) The city council member who represents the fifteenth ward of Orleans Parish, or his designee.

(d) The mayor of the city of New Orleans, or his designee.

(e) The assessor for the fifteenth ward of Orleans Parish, or his designee.

(2)(a) Each designee shall be a resident of the fifteenth ward of Orleans Parish and a qualified voter of the city of New Orleans. Each designee shall also have his principal place of business in or own property in the fifteenth ward of Orleans Parish. Each designee shall serve at the pleasure of his respective designating authority. Members shall serve until their successors have been appointed and qualified.

(b) Any vacancy which occurs in the membership of the board shall be filled in the same manner as the original appointment.

(3) As soon as practicable after its appointment, the board shall meet and elect from its number a chairman, a vice chairman, a treasurer, and such other officers as it may deem appropriate. A secretary of the board may be selected from among the members or may be otherwise selected or employed by the board. The duties of the officers shall be fixed by bylaws adopted by the board.

(4) The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business and affairs and shall engage such assistants and employees as is needed to assist the board in the performance of its duties. It shall hold regular meetings as shall be provided by its bylaws and may hold special meetings at such time and places within or without the districts as may be prescribed in its rules or regulations.

(5) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all regular and special meetings and shall make them available to the public in conformance with law.

(6) The members of the board shall serve without compensation; however, they shall receive travel allowance as reimbursement for expenses incurred while attending to the business of the district.

(7) Notwithstanding any provision of law to the contrary, a member of the board may serve on the board of a private entity which enters into contracts with the district provided that the member does not receive compensation from the private entity.

E.(1) All services to be furnished within the district shall be furnished, supplied, and administered by the city of New Orleans through its regularly constituted departments, agencies, boards, commissions, and instrumentalities as appropriate in the circumstances; and all capital improvements and facilities to be acquired, constructed, or provided within the district, whether from the proceeds of bonds or otherwise, shall likewise be so acquired, constructed, or provided by the city of New Orleans through its regularly constituted departments, agencies, boards, commissions, and instrumentalities as appropriate in the circumstances, it being the intention hereof to avoid absolutely the duplication of administrative and management efforts and expense.

(2) In order to provide such services and to provide, construct, or acquire such capital improvements or facilities, the board may enter into contracts with the city of New Orleans. The cost of any such services, capital improvements, and facilities shall be paid to the city of New Orleans from the proceeds of the special tax levied upon real property within the district as provided in this Section, or from the proceeds of bonds, as the case may be.

(3) However, with the prior approval of the mayor and the city council, when the service sought is not ordinarily provided by the city of New Orleans, the board may contract with other entities in accordance with the approval of the mayor and the city council for such services. The cost of such specially contracted services shall be paid for by the board with its funds budgeted therefor.

(4) Notwithstanding the provisions of this Subsection, the board may exercise all of the powers granted to a community development district as provided in R.S. 33:9039.19, 9039.20, and 9039.32.

F. The city council, in addition to all other taxes which it is now or hereafter may be authorized by law to levy and collect, is hereby authorized to levy and collect as provided in this Section for a term not to exceed fifty years from and after the date the first tax is levied pursuant to the provisions of this Section, in the same manner and at the same time as all other ad valorem taxes on property subject to taxation by the city are levied and collected, a special ad valorem tax upon all taxable real property situated within the boundaries of the Algiers Development District. The tax shall be levied and collected only after the question of its imposition has been submitted to and approved by a majority of the qualified voters of the district voting on the question at a regularly scheduled primary or general election to be conducted in accordance with provisions of the Louisiana Election Code. Any tax levied pursuant to the provisions of this Section shall be subject to the homestead exemption as provided by Article VII, Section 20 of the Constitution of Louisiana. The proceeds of the tax shall be used solely and exclusively for the purposes and benefit of the district. The proceeds shall be paid over to the Board of Liquidation, City Debt, day by day as the same are collected and received by the appropriate officials of the city of New Orleans and maintained in a separate account. The tax proceeds shall be paid out by the Board of Liquidation, City Debt, solely for the purposes provided for in this Section upon warrants or drafts drawn on such Board of Liquidation, City Debt, by the appropriate officials of the city and the treasurer of the district.

G.(1) The city of New Orleans, when requested by resolution adopted by the vote of a majority of the members of the board, approved by a resolution of the city council adopted by a majority vote of its members, and by resolution adopted by the vote of a majority of the members of the Board of Liquidation, City Debt, shall have power and is hereby authorized to incur indebtedness for and on behalf and for the sole and exclusive benefit of the district, and to issue at one time, or from time to time, negotiable bonds, notes, bond anticipation notes, renewal notes, revenue bonds, short-term revenue bonds, refunding bonds, interim certificates, certificates of indebtedness, certificates of participation, debentures, warrants, commercial paper, short-term loans, and other obligations or evidences of indebtedness referred to in this Section collectively as bonds of the city of New Orleans, the principal of, premium if any, and interest on which shall be payable from the proceeds of the special tax authorized, levied, and collected pursuant to the provisions of this Section or from any other sources whatsoever that may be available to the district, including funds derived from rentals and leases of its property for the purpose of paying the cost of acquiring and constructing capital improvements and facilities within the district. Such bonds shall not constitute general obligations of the state of Louisiana, the parish of Orleans, or the city of New Orleans, nor shall any property situated within the city other than property situated within the boundaries of the district be subject to taxation for the payment of the principal of, premium if any, and interest on such bonds. Furthermore, any indebtedness incurred by the city of New Orleans for and on behalf and for the benefit of the district pursuant to the provisions of this Section, whether evidenced by bonds, notes, or other evidences of indebtedness, or otherwise, shall be excluded in determining the power of the city of New Orleans to incur indebtedness and to issue its general obligation bonds. The principal amount of such bonds which may be outstanding and unpaid at any one time shall never exceed the sum of two hundred million dollars. The proceeds derived from the sale of all such bonds shall be paid over to the appropriate officials of the city of New Orleans and shall be disbursed solely for the purposes and benefit of the district. All such bonds shall be sold by the Board of Liquidation, City Debt, and shall bear such rate or rates of interest, and shall, except as otherwise specifically provided in this Section, be in such form, terms, and denominations, be redeemable at such time or times at such price of or prices, and payable at such times and places, within a period of not exceeding fifty years from the date thereof, as the Board of Liquidation, City Debt, shall determine.

(2) Such bonds shall be signed by the mayor of the city of New Orleans and the director of finance of the city of New Orleans, or officers exercising a similar function, and countersigned by the president or vice president and the secretary or assistant secretary of the Board of Liquidation, City Debt, provided that in the discretion of the Board of Liquidation, City Debt, all but one of such signatures may be in facsimile, and the coupons attached to such bonds shall bear the facsimile signatures of the director of finance and the secretary or assistant secretary. In case any such officer whose signature or countersignature appears upon such a bond or coupon shall cease to be such officer before delivery of the bonds or coupons to the purchaser, such signature or countersignature shall nevertheless be valid for all purposes. The cost and expense of preparing and selling the bonds shall be paid from the proceeds thereof.

(3) The resolution of the Board of Liquidation, City Debt, authorizing the issuance and sale of such bonds and fixing the form and details thereof, may contain such other provisions, not inconsistent nor in conflict with the provisions of this Section, as it may deem to be necessary or advisable to enhance the marketability and acceptability thereof by purchasers and investors, including but without limiting the generality of the foregoing, covenants with bondholders setting forth conditions and limitations on the issuance of additional bonds constituting a lien and charge on the special tax levied on real property within the district pari passu with bonds theretofore issued and outstanding, and the creation of reserves for the payment of the principal of and interest on such bonds. These bonds and the interest thereon are exempt from all taxation levied for state, parish, or municipal or other local purposes; and savings banks, tutors of minors, curators of interdicts, trustees, and other fiduciaries are authorized to invest the funds in their hands in the bonds.

(4) The Board of Liquidation, City Debt, as now organized and created, and with the powers, duties, and functions prescribed by existing laws, shall be continued so long as any bonds authorized by this Section are outstanding and unpaid.

(5) Notwithstanding any other provision of this Section to the contrary, no bonds shall be issued unless and until the maximum amount of the bonds has been approved by a majority of the electors voting thereon in the city of New Orleans in an election called for that purpose.

H.(1) The district shall have the power to acquire, to lease, to insure, and to sell real or immovable property within its boundaries.

(2)(a)(i) Notwithstanding any other provision of law to the contrary, with respect to any immovable property that is owned by the district and that either was formerly owned by the United States Department of the Navy and known as Federal City or is immediately contiguous thereto, the district may lease, insure, mortgage or hypothecate, donate, or sell such property or otherwise contract with respect to the management and development of such property in any reasonable manner it deems necessary to fulfill its mission as a redevelopment authority. In order to facilitate the redevelopment of Federal City property only, the district shall not be required to follow any other provision of law applicable to the sale, lease, or donation of property owned by a public body not otherwise governed by the Constitution of Louisiana, including the public lease law, R.S. 41:1211 et seq., and the Public Bid Law, R.S. 38:2211 et seq., relative to the disposition of immovable property or for contracting with respect thereto and shall not be required to receive the approval of any other public entity or agency with respect to any action taken pursuant to this Subparagraph to develop Federal City.

(ii) Notwithstanding the provisions of Item (i) of this Subparagraph, with respect to the development of property pursuant to this Subparagraph, the district shall be required to comply with all applicable zoning and permitting ordinances of the city of New Orleans.

(iii) The contiguous property referred to in Item (i) of this Subparagraph refers only to property owned by the district on April 1, 2013.

(b) Notwithstanding any other provision of law to the contrary, in order to facilitate development within the district, including placing the property formerly owned by the United States Department of the Navy and known as Federal City into commerce, the district may exercise all powers granted to local governmental subdivisions by Chapter 27 of Title 33 of the Louisiana Revised Statutes of 1950, as amended.

(c) The district may delegate its authority to make decisions necessary to carry out the provisions of this Paragraph to a committee composed in whole or in part of district board members; however, the district may reserve any authority it deems necessary.

(d) The assets and income derived from the development of property pursuant to this Paragraph shall be used solely for the benefit of the district and all projects within the district, including the Federal City project. The development of property pursuant to this Paragraph shall be in accordance with a master plan approved by the district, the joint development committee for the Federal City project, the secretary of the Louisiana Department of Economic Development, and the commissioner of administration.

I. The district shall have the power to advance to the city of New Orleans funds for payment for services rendered by the city pursuant to a contract or contracts between the district and the city.

J.(1) Notwithstanding any law to the contrary, if the board determines, in its discretion, that it is in the best interest of the taxpayers and that completion of public improvements and facilities will be expedited, the design and construction phases of any project may be combined.

(2) The board shall adopt and promulgate rules for administering design-build contracts. Such procedures shall include but not be limited to:

(a) Prequalification requirements of competitors for design-build projects.

(b) Public announcement procedures for solicitation of interested design-build competitors.

(c) Scope of service requirements to be met by the successful designer-builder.

(d) Requirements of letters of interest by competitors for the design-build contract.

(e) Criteria and procedures for choosing a short list of interested competitors from which to request the submission of technical proposals.

(f) Requirements for bid proposals by competitors for design-build contracts.

(g) Composition of and appointment of qualified individuals to the technical review committee which shall grade and judge the technical proposals for ranking and recommendation to the board.

(h) Selection, process of award, and execution of the design-build contract for a stipulated sum certain.

(3) Notwithstanding any law to the contrary, the board may utilize a competitive request for proposals process to select a design-build contractor as follows:

(a) For a contract to be let under the provisions of this Subsection, the board shall give adequate public notice of the request for proposals by advertising in the official journal of the city at least thirty days before the last day that proposals will be accepted. In addition, the board shall mail written notice to persons, firms, or corporations who are known to be in a position to furnish the required services at least thirty days before the last day that proposals will be accepted.

(b) The request for proposals shall clearly indicate the relative importance of price and other evaluation factors, the criteria to be used in evaluating the proposals, and the time frames within which the work must be completed.

(c) Written or oral discussions shall be conducted with all responsible offerors who submit proposals determined in writing to be reasonably susceptible of being selected for award. Discussions shall not disclose any information derived from proposals submitted by competing offers.

(d)(i) The contract award shall be made to the responsible offeror whose proposal is determined in writing by the board to be the most advantageous to the district, taking into consideration review of price and the evaluation factors set forth in the request for proposals.

(ii) A request for proposals or other solicitation may be canceled or all proposals may be rejected only if it is determined, based on reasons provided in writing, that such action is taken in the best interest of the district.

(e) Each contract entered into pursuant to this Subsection shall contain as a minimum:

(i) Description of the work to be performed and objectives to be met, as applicable.

(ii) Amount and time of payments to be made.

(iii) Description of reports or other deliverables to be received, when applicable.

(iv) Date of reports or other deliverables to be received, when applicable.

(v) Responsibility for payment of taxes, when applicable.

(vi) Circumstances under which the contract can be terminated either with or without cause.

(vii) Remedies for default.

(viii) A statement giving the legislative auditor the authority to audit records of the individual(s) or firm(s).

(f) When written proposals are submitted by offerors, the proposals of the successful offeror shall be incorporated into the final contract consummated with that offeror.

(4) There shall be no challenge by any legal process to the choice of the successful designer-builder other than for fraud, bias for pecuniary or personal reasons not related to the interest of the taxpayers, or arbitrary and capricious selection by the board. Once the designer-builder has been chosen and a contract for a stipulated sum certain executed, the price of the design-build contract shall not be increased other than for inflation, as prescribed in the contract, and for site or other conditions existing at the site or concerning the design and construction of which the designer-builder had no knowledge and should not have had knowledge as a reasonable possibility.

K.(1) The district may enter into contracts with any private entity for the purpose of development within the boundaries of the district. Such contracts shall be subject to audit by the legislative auditor who may exercise the power and authority granted to him by R.S. 24:513 with respect to such contracts. However, no private entity shall be considered a public or quasi public entity or a public body as a result of entering into a contract with the district or as a result of receiving or expending funds of or on behalf of the district.

(2) No provision of this Subsection shall be construed to apply to any contract entered into by the district with an investor-owned utility that is regulated by the Louisiana Public Service Commission or by the governing authority of the city of New Orleans.

Acts 1992, No. 242, §1; Acts 2003, No. 865, §1, eff. July 1, 2003; Acts 2005, No. 380, §1, eff. June 30, 2005; Acts 2008, 2nd Ex. Sess., No. 6, §1, eff. March 24, 2008; Acts 2013, No. 148, §1, eff. June 7, 2013; Acts 2015, No. 376, §1, eff. July 1, 2015; Acts 2016, No. 172, §1; Acts 2016, No. 289, §1.

NOTE: See Acts 2003, No. 865, §2, relative to terms of members serving on July 1, 2003.



RS 33:2740.28 - Rapides Parish; criminal expense ordinance authorized

§2740.28. Rapides Parish; criminal expense ordinance authorized

The Rapides Parish Police Jury may create within the Rapides Parish Code of Laws an ordinance requiring the levy of an additional twenty dollars court cost specifically dedicated to defray the cost of the criminal justice system within the parish. The ordinance shall at a minimum encompass the following language:

"(1) In all criminal cases in Rapides Parish there shall be taxed as costs against every defendant who is convicted after trial or after entering a plea of guilty, or who forfeits his bond, a nonrefundable sum of twenty dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed.

(2) The sums collected under this Section of the Rapides Parish Code of Laws shall be remitted monthly by the sheriff to the general fund of the Rapides Parish Police Jury to be used at the discretion of the police jury in defraying the expenses of the criminal justice system within the parish."

Acts 1993, No. 489, §1.



RS 33:2740.29 - Abbeville; downtown development district

§2740.29. Abbeville; downtown development district

The Community and Historic Preservation District of the city of Abbeville as created and provided for by city ordinance 93-20, adopted December 7, 1993, and any amendment thereto, shall be deemed to be and shall be recognized as a downtown development district.

Acts 1995, No. 181, §1; Acts 1995, No. 494, §1.



RS 33:2740.30 - New Iberia; downtown development district

§2740.30. New Iberia; downtown development district

The New Iberia Downtown Commercial Historic District as created and provided for by city ordinance 459-93 adopted November 16, 1993, and any amendment thereto shall be deemed to be and shall be recognized as a downtown development district.

Acts 1995, No. 359, §1.



RS 33:2740.31 - Berwick Development District

§2740.31. Berwick Development District

A. There is hereby created a body politic and corporate of the state which shall exist in perpetuity and be known as Berwick Development District, hereinafter referred to as the "district". The district shall be composed of all of the territory located within the town of Berwick, as now incorporated or hereafter annexed or as acquired by the town of Berwick. The district shall be a political subdivision of the state as defined in the Constitution of Louisiana. The district, acting through its board of commissioners as the governing authority of the district, is hereby granted all of the rights, powers, privileges, and immunities accorded by laws and the Constitution of Louisiana to political subdivisions of the state, including but not limited to the power to incur debt and issue revenue and general obligation bonds, to issue certificates of indebtedness, to issue bonds and certificate anticipation notes, to issue refunding bonds, and the power of taxation, subject to the limitations hereinafter provided.

B. The district is created for the objectives and purposes of:

(1) Accepting title from or contracting with the town of Berwick concerning any or all real and personal property and improvements owned or acquired by the town of Berwick.

(2) Acquiring land, real and personal property, and improvements from any other sources, entities, or persons.

(3) Utilizing any land, real or personal property, and improvements to enhance economic benefits generated in the town of Berwick through diversified activities, including but not limited to:

(a) Planning land use and development to foster: creation of new jobs, economic development, industry, health care, commerce, manufacturing, tourism, relocation of people and businesses to the area, shipbuilding, aviation, military, warehousing, transportation, offices, recreation, housing development, conservation, residential development, and subdivision development.

(b) Constructing, operating, and maintaining facilities, improvements, and infrastructure, including buildings, roads, bridges, drainage, and utilities.

(c) Planning, developing, building, constructing, operating, regulating, maintaining, selling, and transferring any residential or subdivision land, real and personal property, and improvements.

C.(1) The district shall be governed by a board of commissioners, hereinafter referred to as the "board", consisting of five members appointed by the mayor of the town of Berwick and confirmed by the town council.

(2) Each member appointed to the board shall be a citizen of the United States, a domiciliary of and a qualified voter in the town of Berwick for at least one year preceding the date of appointment, and shall remain a domiciliary of and a qualified voter in the town of Berwick during the entirety of the term of office.

(3) The term of office of members of the board shall be four years. All initial appointees shall serve four-year terms.

(4) Any member who misses fifty percent of the board's meetings, regular or special, in any calendar year shall be disqualified and removed automatically from office and that person's position shall be vacant, as of the first day of the next calendar month. Such vacated position shall be filled by appointment of the mayor and by the town council for the balance of the vacated term. The former member shall not be eligible for reappointment until expiration of the balance of the vacated term.

(5) Any vacancy in the membership of the board occurring by reason of the expiration of the term of office, death, resignation, disqualification, or otherwise shall be filled by appointment of the mayor and confirmed by the town council within sixty days after receipt of written notification of the vacancy. In the event that the mayor and council fail to fill the vacancy within sixty days after receipt of written notification of the vacancy, the board shall appoint an interim successor to serve on the board until the position is filled by mayor and council.

(6) Members of the board shall serve without compensation, shall have the power to organize and reorganize the executive, administrative, clerical, and other departments and forces of the district, and to fix the duties, powers, and compensation of all employees, agents, and consultants of the district. The board may reimburse any member for expenses actually incurred with the authorization of the board in the performance of duties on behalf of the district.

(7) The board shall elect yearly from its number, a chairman, vice chairman, secretary, and treasurer and shall establish their duties as may be regulated by rules adopted by the board. The offices of secretary and treasurer may be held by the same person. The board shall meet in regular session once each month and also shall meet in special session as convened by the chairman or upon written notice of three members. A majority of the commission members, not including vacancies, shall constitute a quorum. All actions of the board shall be approved by the affirmative vote of a majority of the members present and voting. However, no action of the board shall be authorized on the following matters unless approved by a majority of the total board membership:

(a) Adoption of bylaws and other rules and regulations for conduct of the district's business.

(b) Hiring or firing of the district's administrator.

(c) The incurring of funded, general, or bonded debt.

(d) Levy of taxes and call for any tax or other election.

(e) Adoption or amendment of the annual budget.

(f) Sale, lease, or alienation of real property or improvements.

(8) Vote by proxy shall not be permitted. Any member may request a recorded vote on any resolution or action of the district.

(9) The board shall cause minutes and a record to be kept of all its proceedings, and it shall select a newspaper of general circulation within its territorial jurisdiction as its official journal in which it shall publish its minutes, and in which it shall publish all official notices as are required by law.

(10) All meetings of the board shall be subject to state laws relative to open meetings including R.S. 42:14.

D. The exercise by the board of the powers conferred shall be deemed and held to be an essential governmental function of the state. As the exercise of the powers granted hereby will be in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, the district shall not be required to pay any taxes, including but not limited to sales and use taxes, ad valorem, occupational licensing, income, or any other taxes of any kind or nature, or assessments upon any property acquired or used by the district under the provisions of this Section, or upon the income therefrom, and any property acquired or used by the district under the provisions of this Section and the income therefrom. Any bonds, certificates, or other evidences of indebtedness issued by the district and the income therefrom shall be exempt from taxation by the state and by any parish, municipality, or other political subdivision of the state. The district shall not be deemed to be a public utility and shall not be subject in any respect to the authority, control, regulation, or supervision of the Louisiana Public Service Commission.

E. In addition to the powers and duties elsewhere granted in this Section, the board is hereby granted and shall have and may exercise all powers necessary or convenient for the carrying out of its objectives and purposes, including but not limited to the following:

(1) To sue and be sued, and as such, to stand in judgment.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, lease, or otherwise and to hold and use any property, real, personal, mixed, tangible, or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district.

(4) To sell, transfer, or convey any property acquired by it, or any interest therein, at any time to accomplish the objects and purposes of the district subject to applicable law. Any such sale, transfer, or conveyance shall provide for a fair and equitable return of revenue to the district.

(5) To lease or sublease all or any portion of any property for a term not exceeding ninety-nine years at a fixed or variable rental subject to applicable law. Any such lease entered into shall provide for a fair and equitable return of revenue to the district.

(6)(a) To sell, lease for a term of up to ninety-nine years, exchange, or otherwise dispose of or transfer to or with other political corporations of this state or private persons at public or private sale any residential or subdivision land, property, improvements, or portions thereof, including real property, which is, in the opinion of the board of commissioners, appropriate to accomplish the objectives and purposes of the district.

(b) Prior to any disposition or transfer of property pursuant to this Paragraph, a majority of the total board membership shall approve the disposition or transfer and fix the price and terms of the sale, lease, exchange, or other contract to be made with reference to the property. Such disposition or transfer shall not require advertisement or public bids nor require any notice to be published in a newspaper or to be posted in any public place.

(c) Any sale of industrial land shall be in accordance with laws providing for the disposition or transfer of such land.

(7) To convey to the United States, the state, or to any political subdivision of the state, any land, property, right-of-way, easement, servitude, or other thing of value, which the district may own or acquire, for use by said governmental entity to accomplish the objectives and purposes of the district.

(8) To make and collect reasonable charges for the use of property of the district and for services rendered by the district; and to regulate fees or rentals charged for use of privately owned facilities located on property owned or sold by the district when such facilities are offered for use by the public or by a private industrial, commercial, research, or other economic development entity or activity.

(9) To enter into contracts to achieve the district's objectives and purposes, including but not limited to contracts for professional and other services and for the purchase, lease, acquisition, sale, construction, operation, maintenance, and improvements of land, public works, and facilities, as the district may deem necessary or convenient to accomplish the objectives and purposes of the district, subject to the Public Bid Law, R.S. 38:2211 et seq.

(10) To plan, develop, regulate, operate, and maintain activities and planned land uses to foster creation of new jobs, economic development, industry, health care, commerce, manufacturing, tourism, relocation of people and businesses to the area, shipbuilding, aviation, military, warehousing, transportation, offices, recreation, housing development, and conservation.

(11) To acquire land and improvements to construct, operate, and maintain facilities, improvements, and infrastructure, including buildings, roads, bridges, drainage, and utilities, and to perform other functions and activities on property owned or leased by the district to accomplish the objectives and purposes of the district and to protect the public health and welfare.

(12) In its own name and behalf, to incur debt, and issue general obligation bonds, under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, and Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, for the establishment, operation, and maintenance of district property or to carry out the other public purposes of this Section, and to issue revenue bonds, borrow money, and issue certificates of indebtedness, notes, and other debt obligations as evidence thereof and provide for the manner and method of repayment.

(13) To require and issue licenses.

(14) To levy annually and cause to be collected an ad valorem tax, provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in an election held for that purpose.

(15)(a) To levy and collect a sales and use tax within the boundaries of the district for such purposes and at such rate as provided by the proposition authorizing its levy, not exceeding one percent, which tax may exceed the limitation set forth in the Constitution of Louisiana, provided the proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in an election held for that purpose.

(b) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution, and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently defined in R.S. 47:301 et seq.

(c) Except where inapplicable, the procedure established by R.S. 47:301 et seq., shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement those Sections and to make them applicable to the tax herein authorized shall be fixed in the resolution imposing the tax.

(d) The tax shall be imposed and collected uniformly throughout the district.

(e) Any tax levied under this Paragraph shall be in addition to all other taxes which the parish or any other political subdivision within St. Mary Parish are now or hereafter authorized to levy and collect.

(16) To develop, activate, construct, exchange, acquire, improve, repair, operate, maintain, lease, mortgage, sell, and grant a security device affecting the movable and immovable property, servitudes, facilities, and works within the district under such terms and conditions as the district may deem necessary or appropriate for any public purpose, including industrial, residential, subdivision, and commercial development.

(17) After notice and public hearing to designate one or more project areas within the boundaries of the district, each of which designated project areas shall constitute a political subdivision of the state, governed by the board with the power to incur debt, issue certificates, issue revenue and general obligation bonds, as well as refunding bonds, and levy sales and use taxes within its boundaries, in the same manner and on the same conditions as the district is authorized to do within the boundaries of the district. Each designated area shall be given a name and designated as "Berwick Development Subdistrict No. ___".

(18) To borrow money and to pledge or grant a security device affecting all or part of its revenues, leases, rents, and other advantages as security for such loans.

(19) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

F.(1) In addition to the authority contained herein or granted by other law, the district and any subdistrict of the district may issue revenue bonds to acquire, purchase, lease, construct, or improve housing, residential development, subdivision development, commercial, research, industrial, or other plant sites and buildings, or other capital improvements authorized in this Section, including energy and pollution abatement, and control facilities and necessary property and appurtenances thereto; and may sell, lease, sublease, or otherwise dispose of by suitable and appropriate contract to any enterprise locating or existing within the jurisdiction of the district, or the respective subdistrict, such sites, buildings, or facilities and appurtenances thereto, all or severally. The funds derived from the sale of such bonds may be disbursed in whole or in part upon delivery of the bonds as shall be provided in the contract between the district, or respective subdistrict, and the residential, commercial, research, industrial, or other enterprise to be aided, encouraged, or benefitted.

(2) Bonds issued under this Section shall be authorized by resolution of the district, or respective subdistrict, and shall be limited obligations of the district, or respective subdistrict, the principal of and interest on which shall be payable solely from the income and revenue derived from the sale, lease, or other disposition of the project or facility to be financed by the bonds issued hereunder, or from the income and revenue derived from the sale, lease, or other disposition of any existing project or facility acquired, constructed, and improved under the provision of this Section. However, in the discretion of the district, or respective subdistrict, the bonds may be additionally secured by mortgage or other security device covering all or part of the project from which the revenues so pledged may be derived. Any refunding bonds issued pursuant to this Subsection shall be payable from any source described above or from the investment of any of the proceeds of the refunding bonds authorized under this Section and shall not constitute an indebtedness or pledge of the general credit of the district, or respective subdistrict, within the meaning of any constitutional or statutory limitation of indebtedness and shall contain a recital to that effect. Bonds of the district, or respective subdistrict, shall be issued in such form, shall be in such denominations, shall bear interest, shall mature in such manner, and be executed by one or more members of the board of the body as provided in the resolution authorizing the issuance thereof. Such bonds may be subject to redemption at the option of and in the manner determined by the board in the resolution authorizing the issuance thereof.

(3) No bonds or other evidences of indebtedness may be issued under this Subsection without the prior approval of the State Bond Commission of the terms and provisions thereof.

(4) Bonds issued under this Subsection shall be issued, sold, and delivered in accordance with the terms and provisions of a resolution adopted by the board. The resolution shall be published in a newspaper of general circulation within the jurisdiction of the district, or respective subdistrict, and for a period of thirty days after said publication, any interested citizen may bring an action to contest the bonds and the security therefor, as provided in the Constitution of Louisiana. If, after the expiration of thirty days, no suit has been filed, the issuance, sale, and security of the bonds shall be incontestable, and no court shall have authority to entertain any action questioning or contesting such matters.

(5) Bonds, certificates, or other evidences of indebtedness issued by the district or any subdistrict of the district, under this Section are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

G. No bonds, other debt obligations, or contracts of the district shall be a charge upon the income, property, or revenue of the town of Berwick; nor shall any obligations of the district be obligations of the town of Berwick.

H. The board shall be the appropriate governing body for all purposes provided in the Louisiana Enterprise Zone Act, R.S. 51:1781 et seq., within the area comprised of property owned and formerly owned by the district, and shall have the power to perform all acts specified by applicable laws and regulations to achieve such purpose.

Acts 1995, No. 721, §1; Acts 1996, 1st Ex. Sess., No. 43, §1; Acts 2001, No. 913, §1.

NOTE: See Acts 2001, No. 913, §2, relative to terms of board members.



RS 33:2740.32 - Morgan City Development District

§2740.32. Morgan City Development District

A. There is hereby created a body politic and corporate which shall exist in perpetuity and be known as Morgan City Development District, hereafter in this Section referred to as the "district". The district shall be composed of all of the territory located within the city of Morgan City, as now incorporated or hereafter annexed or as acquired by the city of Morgan City. The district shall be a political subdivision of the state as defined in the Constitution of Louisiana. The district, acting through its board of commissioners as the governing authority of the district, is hereby granted all of the rights, powers, privileges, and immunities accorded by laws and the Constitution of Louisiana to political subdivisions of the state, including but not limited to the power to incur debt and issue revenue and general obligation bonds, to issue certificates of indebtedness, to issue bonds and certificate anticipation notes, to issue refunding bonds, and the power of taxation, subject to the limitations hereinafter provided.

B. The district is created for the objectives and purposes of:

(1) Accepting title from or contracting with the city of Morgan City concerning any or all immovable and movable property and improvements owned or acquired by the city of Morgan City.

(2) Acquiring land, immovable and movable property, and improvements from any other sources, entities, or persons.

(3) Utilizing any land, immovable and movable property, and improvements to enhance economic benefits generated in the city of Morgan City through diversified activities, including but not limited to:

(a) Planning land use and development to foster creation of new jobs, economic development, industry, health care, commerce, manufacturing, tourism, relocation of people and businesses to the area, shipbuilding, aviation, military, warehousing, transportation, offices, recreation, housing development, conservation, residential development, and subdivision development.

(b) Constructing, operating, and maintaining facilities, improvements, and infrastructure, including buildings, roads, bridges, drainage, and utilities.

(c) Planning, developing, building, constructing, operating, regulating, maintaining, selling, and transferring any residential or subdivision land, real and personal property, and improvements.

C.(1) The district shall be governed by a board of commissioners, hereafter in this Section referred to as the "board", consisting of five members appointed by the mayor of the city of Morgan City and confirmed by the city council.

(2) Each member appointed to the board shall be a citizen of the United States, a domiciliary of and a qualified voter in the city of Morgan City for at least one year preceding the date of appointment, and shall remain a domiciliary of and a qualified voter in the city of Morgan City during the entirety of the term of office.

(3) The term of office of members of the board shall be four years. All initial appointees shall serve four-year terms.

(4) Any member who misses fifty percent of the board's meetings, regular or special, in any calendar year shall be disqualified and removed automatically from office and his position shall be vacant as of the first day of the next calendar month. Such vacated position shall be filled by appointment of the mayor and confirmed by the city council for the balance of the vacated term. The former member shall not be eligible for reappointment until expiration of the balance of the vacated term.

(5) The mayor may remove any board member for any reason, including but not limited to failure to attend board meetings, subject to the approval of the other four board members. The removal process shall proceed to completion unless four board members object to the removal of the member by the second regular board meeting after the removal action was first initiated.

(6) Any vacancy in the membership of the board occurring by reason of the expiration of the term of office, death, resignation, disqualification, or otherwise shall be filled by appointment of the mayor and confirmed by the city council within sixty days after receipt of written notification of the vacancy. If the mayor and council fail to fill the vacancy within sixty days after receipt of written notification of the vacancy, the board shall appoint an interim successor to serve on the board until the position is filled by the mayor and council.

(7) Members of the board shall serve without compensation, shall have the power to organize and reorganize the executive, administrative, clerical, and other departments and forces of the district, and to fix the duties, powers, and compensation of all employees, agents, and consultants of the district. The board may reimburse any member for expenses actually incurred with the authorization of the board in the performance of duties on behalf of the district.

(8) The board shall elect yearly from its number, a chairman, vice chairman, secretary, and treasurer and shall establish their duties as may be regulated by rules adopted by the board. The offices of secretary and treasurer may be held by the same person. The board shall meet in regular session once each month and also shall meet in special session as convened by the chairman or upon written notice of three members. A majority of the commission members, not including vacancies, shall constitute a quorum. All actions of the board shall be approved by the affirmative vote of a majority of the members present and voting; however, no action of the board shall be authorized on the following matters unless approved by a majority of the total board membership:

(a) Adoption of bylaws and other rules and regulations for conduct of the district's business.

(b) Hiring or firing of the district's administrator.

(c) The incurring of funded, general, or bonded debt.

(d) Levy of taxes and call for any tax or other election.

(e) Adoption or amendment of the annual budget.

(f) Sale, lease, or alienation of real property or improvements.

(9) Vote by proxy is not permitted. Any member may request a recorded vote on any resolution or action of the district.

(10) The board shall cause minutes and a record to be kept of all its proceedings, and it shall select a newspaper of general circulation within its territorial jurisdiction as its official journal in which it shall publish its minutes and in which it shall publish all official notices as are required by law.

(11) All meetings of the board shall be subject to state laws relative to open meetings including R.S. 42:14.

D. The exercise by the board of the powers conferred shall be deemed and held to be an essential governmental function of the state. As the exercise of the powers granted hereby will be in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, the district shall not be required to pay any taxes, including but not limited to sales and use taxes, ad valorem, occupational licensing, income, or any other taxes of any kind or nature, or assessments upon any property acquired or used by the district under the provisions of this Section, or upon the income therefrom. Any bonds, certificates, or other evidences of indebtedness issued by the district and the income therefrom shall be exempt from taxation by the state and by any parish, municipality, or other political subdivision of the state. The district shall not be deemed to be a public utility and shall not be subject in any respect to the authority, control, regulation, or supervision of the Louisiana Public Service Commission.

E. In addition to the powers and duties elsewhere granted in this Section, the board is hereby granted and shall have and may exercise all powers necessary or convenient for the carrying out of its objectives and purposes, including but not limited to the following:

(1) To sue and be sued, and as such, to stand in judgment.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, or lease and to hold and use any property, immovable, movable, mixed, corporeal, or incorporeal, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district.

(4) To sell, transfer, or convey any property acquired by it, or any interest therein, at any time to accomplish the objects and purposes of the district subject to applicable law. Any such sale, transfer, or conveyance shall provide for a fair and equitable return of revenue to the district.

(5) To lease or sublease all or any portion of any property for a term not exceeding ninety-nine years at a fixed or variable rental subject to applicable law. Any such lease entered into shall provide for a fair and equitable return of revenue to the district.

(6)(a) To sell, lease for a term of up to ninety-nine years, exchange, or otherwise dispose of or transfer to or with other political corporations of this state or private persons at public or private sale any residential or subdivision land, property, improvements, or portions thereof, including immovable property, which is, in the opinion of the board of commissioners, appropriate to accomplish the objectives and purposes of the district.

(b) Prior to any disposition or transfer of property pursuant to this Paragraph, a majority of the total board membership shall approve the disposition or transfer and fix the price and terms of the sale, lease, exchange, or other contract to be made with reference to the property. Such disposition or transfer shall not require advertisement or public bids nor require any notice to be published in a newspaper or to be posted in any public place.

(c) Any sale of industrial land shall be in accordance with laws providing for the disposition or transfer of such land.

(7) To convey to the United States, the state, or to any political subdivision of the state any land, property, right-of-way, easement, servitude, or other thing of value that the district may own or acquire for use by said governmental entity to accomplish the objectives and purposes of the district.

(8) To make and collect reasonable charges for the use of property of the district and for services rendered by the district and to regulate fees or rentals charged for use of privately owned facilities located on property owned or sold by the district when such facilities are offered for use by a public or by a private industrial, commercial, research, or other economic development entity or activity.

(9) To enter into contracts to achieve the district's objectives and purposes, including but not limited to contracts for professional and other services and for the purchase, lease, acquisition, sale, construction, operation, maintenance, and improvements of land, public works, and facilities, as the district may deem necessary or convenient to accomplish the objectives and purposes of the district, subject to R.S. 38:2211 et seq.

(10) To plan, develop, regulate, operate, and maintain activities and planned land uses to foster creation of new jobs, economic development, industry, health care, commerce, manufacturing, tourism, relocation of people and businesses to the area, shipbuilding, aviation, military, warehousing, transportation, offices, recreation, housing development, and conservation.

(11) To acquire land and improvements by gift, grant, purchase, or lease to construct, operate, and maintain facilities, improvements, and infrastructure, including buildings, roads, bridges, drainage, and utilities, and to perform other functions and activities on property owned or leased by the district to accomplish the objectives and purposes of the district and to protect the public health and welfare.

(12) In its own name and behalf, to incur debt and issue general obligation bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, and Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, for the establishment, operation, and maintenance of district property or to carry out the other public purposes of this Section, and to issue revenue bonds, borrow money, and issue certificates of indebtedness, notes, and other debt obligations as evidence thereof and provide for the manner and method of repayment.

(13) To require and issue licenses.

(14) To levy annually and cause to be collected an ad valorem tax, provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, has been approved by a majority of the qualified electors voting in an election held for that purpose.

(15)(a) To levy and collect a sales and use tax within the boundaries of the district for such purposes and at such rate not exceeding one percent, as provided by the proposition authorizing its levy, which tax may exceed the limitation set forth in the Constitution of Louisiana, provided the proposition submitted to a vote in accordance with the Louisiana Election Code, has been approved by a majority of the qualified electors voting in an election held for that purpose.

(b) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution, and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently defined in R.S. 47:301 et seq.

(c) Except where inapplicable, the procedure established by R.S. 47:301 et seq., shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement those Sections and to make them applicable to the tax authorized by this Paragraph shall be fixed in the resolution imposing the tax.

(d) The tax shall be imposed and collected uniformly throughout the district.

(e) Any tax levied under this Paragraph shall be in addition to all other taxes which the parish or any other political subdivision within St. Mary and St. Martin parishes are now or hereafter authorized to levy and collect.

(16) To develop, activate, construct, exchange, acquire, improve, repair, operate, maintain, lease, mortgage, sell, and grant a security device affecting the movable and immovable property, servitudes, facilities, and works within the district under such terms and conditions as the district may deem necessary or appropriate for any public purpose, including industrial, residential, subdivision, and commercial development.

(17) After notice and public hearing to designate one or more project areas within the boundaries of the district, each of which designated project areas shall constitute a political subdivision of the state, governed by the board with the power to incur debt, issue certificates, issue revenue and general obligation bonds, as well as refunding bonds, and levy sales and use taxes within its boundaries, in the same manner and on the same conditions as the district is authorized to do within the boundaries of the district. Each designated area shall be given a name and designated as "Morgan City Development Subdistrict No. ___".

(18) To borrow money and to pledge or grant a security device affecting all or part of its revenues, leases, rents, and other advantages as security for such loans.

(19) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

F.(1) In addition to the authority granted by this Section or by other law, the district and any subdistrict of the district may issue revenue bonds to acquire, purchase, lease, construct, or improve housing, residential development, subdivision development, commercial, research, industrial, or other plant sites and buildings, or other capital improvements authorized in this Section, including energy and pollution abatement and control facilities and necessary property and appurtenances thereto; and may sell, lease, sublease, or otherwise dispose of by suitable and appropriate contract to any enterprise locating or existing within the jurisdiction of the district, or the respective subdistrict, such sites, buildings, or facilities and appurtenances thereto, all or severally. The funds derived from the sale of such bonds may be disbursed in whole or in part upon delivery of the bonds as shall be provided in the contract between the district, or respective subdistrict, and the residential, commercial, research, industrial, or other enterprise to be aided, encouraged, or benefitted.

(2) Bonds issued under this Section shall be authorized by resolution of the district, or respective subdistrict, and shall be limited obligations of the district or respective subdistrict, the principal of and interest on which shall be payable solely from the income and revenue derived from the sale, lease, or other disposition of the project or facility to be financed by the bonds or from the income and revenue derived from the sale, lease, or other disposition of any existing project or facility acquired, constructed, and improved under the provision of this Section; however, in the discretion of the district or respective subdistrict, the bonds may be additionally secured by mortgage or other security device covering all or part of the project from which the revenues so pledged may be derived. Any refunding bonds issued pursuant to this Subsection shall be payable from any source described in this Paragraph or from the investment of any of the proceeds of the refunding bonds authorized under this Section and shall not constitute an indebtedness or pledge of the general credit of the district or respective subdistrict within the meaning of any constitutional or statutory limitation of indebtedness and shall contain a recital to that effect. Bonds of the district or respective subdistrict shall be issued in such form, shall be in such denominations, shall bear interest, shall mature in such manner, and be executed by one or more members of the board of the body as provided in the resolution authorizing the issuance thereof. Such bonds may be subject to redemption at the option of and in the manner determined by the board in the resolution authorizing the issuance thereof.

(3) No bonds or other evidences of indebtedness may be issued under this Subsection without the prior approval of the State Bond Commission of the terms and provisions thereof.

(4) Bonds issued under this Subsection shall be issued, sold, and delivered in accordance with the terms and provisions of a resolution adopted by the board. The resolution shall be published in a newspaper of general circulation within the jurisdiction of the district or respective subdistrict, and for a period of thirty days after said publication, any interested citizen may bring an action to contest the bonds and the security therefor, as provided in the Constitution of Louisiana. If, after the expiration of thirty days, no suit has been filed, the issuance, sale, and security of the bonds shall be incontestable, and no court shall have authority to entertain any action questioning or contesting such matters.

(5) Bonds, certificates, or other evidences of indebtedness issued by the district or any subdistrict of the district under this Section are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Subtitle III of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Subtitle III of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Subtitle III of Title 39 of the Louisiana Revised Statutes of 1950.

G. No bonds, other debt obligations, or contracts of the district shall be a charge upon the income, property, or revenue of the city of Morgan City; nor shall any obligations of the district be obligations of the city of Morgan City.

H. The board shall be the appropriate governing body for all purposes provided in the Louisiana Enterprise Zone Act, R.S. 51:1781 et seq., within the area comprised of property owned and formerly owned by the district, and shall have the power to perform all acts specified by applicable laws and regulations to achieve such purpose.

Acts 2014, No. 247, §1.



RS 33:2740.33 - Broussard redevelopment districts

§2740.33. Broussard redevelopment districts

A. The governing authority of the town of Broussard is hereby authorized, subject to the provisions of this Section, to create by ordinance a Downtown Development District and other similar districts for redevelopment purposes in other areas wholly within the incorporated limits of the town. The ordinance creating any such district shall set forth the area or areas of the town to be included in the district.

B. Any district created pursuant to Subsection A, hereinafter referred to as a "district", shall be a political subdivision of the state of Louisiana as defined in Article VI, Subparagraph 44(2) of the Constitution of Louisiana and, as such, shall have all of the powers accorded by law to political subdivisions of the state, including the power to cooperate with and to engage in cooperative endeavors with other persons and entities as provided by Article VI, Section 20 and Article VII, Paragraph 14(C) of the Constitution of Louisiana.

C.(1) The governing authority of the district shall be a board of commissioners, hereinafter sometimes referred to as a "board", consisting of five members appointed by the Broussard board of aldermen. Two of the members shall be appointed directly by the board of aldermen. Two of the members shall be appointed from a list of nominees submitted by the mayor of the town of Broussard. One member shall be appointed from a list of three nominees submitted by the Broussard Economic Development Corporation. If any list of nominees provided for herein is not submitted by any nominating group or person within fourteen days after notification by the board of aldermen, the board of aldermen may appoint a member of its own choosing. Each member of the board of commissioners shall own property or operate a business in the district or shall be an officer of a corporation or other business entity owning property or operating a business in the district. The board of aldermen may remove any member for cause.

(2) The terms of the initial members shall be as follows: two shall be appointed for a term of one year, two for a term of two years, and one for a term of three years. The length of the term of each individual appointed shall be determined by lot at the first meeting of the board. Thereafter appointments shall be for terms of three years and shall be made in the manner provided in this Subsection. Vacancies occurring prior to the expiration of a term shall be filled in the manner provided in this Subsection for the unexpired term.

(3) The board shall elect a chairman and a secretary-treasurer from among its members. The terms of the officers shall be one year, but any officer shall be eligible for reelection. The board shall adopt such rules for the transaction of its business as it deems necessary and shall keep a record of its resolutions, transactions, studies, findings, and determinations, which record shall be a public record.

(4) The board may employ an executive director and such other employees as are necessary to carry out the functions of the district.

D.(1) In order to effectuate the purposes of this Section, the board shall have the specific authority provided in R.S. 33:4625(F), with the exception of the power of expropriation; such authority shall be exercised solely within the district.

(2) The board shall formulate a redevelopment plan or plans for the district and submit any plan to the board of aldermen for review and approval. The board of aldermen shall adopt or reject such plan by a majority vote of its members. Modifications of such plan may be proposed and shall be approved or rejected in the same manner. The board of commissioners shall formulate a program or programs to implement any redevelopment plan so approved by the board of aldermen. Such a program shall implement the various plans in such a manner as to aid and encourage private development of the area and to promote and coordinate public development. In formulating such a program, the board may conduct studies and may consult with all departments of the town of Broussard and other public or private agencies concerned with matters affecting or affected by the program.

(3) The board of aldermen shall review and consider any proposed development program submitted to it by the board of commissioners and shall adopt or reject such proposal by a majority vote of its members. If the board of aldermen rejects the proposed program, it shall notify the board of commissioners of its action, and the board of commissioners may again prepare and submit its recommendations to the board of aldermen in accordance with the procedures provided in this Subsection. When the board of aldermen adopts a development program, it shall become final and conclusive, including any tax proposal, as provided in this Subsection. However, the board of aldermen may amend the development program by a majority vote of its members.

(4) Each proposal submitted shall set forth the projects recommended, the estimated cost thereof, recommendations for funding, and such other information as required by this Section or by the board of aldermen.

(5) After the approval of the development program, the district may then implement any portion thereof in such manner as shall in the judgment of its governing authority most likely accomplish said program. To that end, the district may employ engineers, architects, attorneys, underwriters, and other professionals necessary for the financing and implementation of the construction, renovation, maintenance, or operation of facilities described in the redevelopment plan and may contract in accordance with law for the construction, renovation, maintenance, or operation of the facilities.

(6) The board shall prepare each year an annual budget of revenues and expenditures and all expenditures of the district shall be made in accordance with the budget. The budget shall not be final and effective until approved by the board of aldermen. All amendments to the budget shall be similarly approved by the board of aldermen.

E.(1) Subject to the approval of the board of aldermen and district electors as provided in Paragraph (4) of this Subsection, the district may levy an ad valorem tax not exceeding ten mills for such number of years as may be provided in the proposition authorizing its levy for the purpose of constructing, acquiring, operating, or maintaining public facilities contemplated by the redevelopment plan and for the operating expenses of the district.

(2) Subject to the approval of the board of aldermen and district electors as provided in Paragraph (4) of this Subsection, the district may issue general obligation bonds in accordance with the provisions of R.S. 39:551 et seq. for the purpose of constructing, acquiring, or improving any work of public improvement contemplated by the redevelopment plan. As provided by Article VI, Section 33 of the Constitution of Louisiana, the bonds shall have pledged thereto the full faith and credit of the district, and the district shall levy and collect taxes on all property subject to taxation in the district sufficient to pay the bonds in principal, interest, and premium, if any, as the same become due and payable.

(3) Any ad valorem tax levied by the district, including both taxes levied under Paragraph (1) of this Subsection or levied to provide for payment of bonds authorized under Paragraph (2) of this Subsection, being special ad valorem taxes, shall be subject to homestead exemption as provided by Article VII, Section 20 of the Constitution of Louisiana; however, the district shall not share in the Revenue Sharing Fund as a result of the taxes.

(4) No ad valorem tax may be levied under the provisions of Paragraph (1) of this Subsection nor may any bonds be issued under the provisions of Paragraph (2) of this Subsection unless authorized by a majority of the electors of the district who vote at an election held for that purpose in accordance with the applicable provisions of the Louisiana Election Code after the State Bond Commission and the board of aldermen have authorized the district to hold such an election.

(5) Any tax levied under authority of this Subsection shall be in addition to all other taxes which other political subdivisions in Lafayette Parish are now or hereafter may be authorized by law to levy and collect. All services and programs to be provided from the proceeds of the tax shall be in addition to the services and programs which are otherwise provided by other governing authorities.

F. The district shall be authorized to enter into agreements with any person or persons, public or private, providing for contributions or payments towards the cost of financing public facilities in the district. The district is hereby authorized to issue bonds secured wholly or partly by the revenues of such agreements and wholly or partly by other revenues that may be received, from time to time, by the district provided the bonds are authorized and issued in the manner provided by R.S. 39:1011 et seq.

Acts 1996, 1st Ex. Sess., No. 21, §1.



RS 33:2740.34 - Redesignated as R.S. 47:338.263 pursuant to Acts 2011, No. 248, §4.

§2740.34. Redesignated as R.S. 47:338.263 pursuant to Acts 2011, No. 248, §4.



RS 33:2740.35 - Economic development districts; city of New Orleans; creation, composition, and powers; preparation of plans; levy of ad valorem taxes and issuance of bonds

§2740.35. Economic development districts; city of New Orleans; creation, composition, and powers; preparation of plans; levy of ad valorem taxes and issuance of bonds

A.(1) There is hereby created a special taxing district within the city of New Orleans comprised of the territory located within the boundary of Almonaster Avenue, one mile north of Hayne Boulevard/Lake Pontchartrain, the Industrial Canal, and the St. Tammany-Orleans Parish line.

(2) The special taxing district shall be known as and is hereby designated "The New Orleans East Development District", hereinafter referred to as the "district", said creation to be effective January 1, 1998.

B. The governing authority exercising the legislative powers of the city, hereinafter referred to collectively as the "city council", shall have such power and control over and responsibility for the functions, affairs, and administration of the district as are prescribed.

C. In order to provide for the orderly planning, development, acquisition, construction, and effectuation of the services, improvements, and facilities to be furnished by the district, and to provide for the representation in the affairs of the district of those persons and interests immediately concerned with and affected by the purposes and development of the district, there is hereby created a board of commissioners for the district, hereinafter referred to as the "board".

D.(1) The board shall be composed of eleven members who shall have their principal place of business in or own property in the district. Such members shall be appointed as follows:

(a) Three members shall be appointed by the New Orleans East Economic Development Foundation, or its successor.

(b) Three members shall be appointed by the New Orleans East Business Association, or its successor.

(c) Two members shall be appointed by the New Orleans and River Region Chamber of Commerce -- East Division, or its successor.

(d) One member shall be appointed by All Congregations Together, New Orleans East Churches.

(e) One member shall be appointed by the UNITE organization.

(f) One member shall be appointed by the Louisiana Business League, New Orleans Metro Chapter.

(2) The members of the board initially appointed shall be appointed as follows: three members for one year each, three members for two years each, three members for three years each, and two members for four years each, the length of the term for each individual appointed to be determined by lot. They shall serve until their successors have been appointed and qualified. The members of the board thereafter appointed, upon the expiration of the respective terms of the initial appointees, shall be selected and appointed in accordance with the procedures herein prescribed for the selection and appointment of the original members for terms of three years. However, vacancies shall be filled from nominations submitted by the nominating agencies and officials.

(3) As soon as practicable after its appointment, the board shall meet and elect from its number a chairman, a vice chairman, a treasurer, and such other officers as it may deem appropriate. A secretary of the board may be selected from among the members or may be otherwise selected or employed by the board. The duties of the said officers shall be fixed by bylaws adopted by the board. The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business and affairs and shall engage such assistants and employees as are needed to assist the board in the performance of its duties. It shall hold regular meetings as shall be provided by its bylaws and may hold special meetings at such time and places within or without the district as may be prescribed in its rules or regulations. A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all regular and special meetings and shall make them available to the public in conformance with law. The members of the board shall serve without compensation; however, they shall receive travel allowance as reimbursement for expenses incurred while attending to the business of the district.

E.(1) The board shall prepare or cause to be prepared a plan or plans, such plan or plans and the plan provided for in Subsection F of this Section being hereinafter referred to, collectively, as the "plan", specifying the public improvements, facilities, and services proposed to be furnished, constructed, or acquired for the district, and it shall conduct such public hearings, publish such notice with respect thereto, and disseminate such information as it in the exercise of its sound discretion may deem to be appropriate or advisable and in the public interest. Any plan prepared by the board shall include provisions for marketing the district as an area for economic development incentives, providing for security of persons and property in the district, and a plan for the general beautification of the district as a whole.

(2) Any plan shall include an estimate of the annual and aggregate cost of providing the services, improvements, or facilities set forth therein.

(3) The board shall also submit the plan to the planning commission of the city. The planning commission shall review and consider the plan in order to determine whether or not it is consistent with the comprehensive plan for the city and shall within thirty days following receipt thereof submit to the city council its written opinion as to whether or not the plan or any portion or detail thereof is inconsistent with the comprehensive plan for the city, together with its written comments and recommendations with respect thereto.

F. The city council, in addition to all other taxes which it is now or hereafter may be authorized by law to levy and collect, is hereby authorized to levy and collect as hereinafter specifically provided for a term not to exceed fifteen years from and after the date the first tax is levied pursuant to the provisions of this Section, in the same manner and at the same time as all other ad valorem taxes on property subject to taxation by the city are levied and collected, a special ad valorem tax upon all taxable commercial real property situated within the boundaries of the district. The number of mills hereby authorized shall not exceed ten mills. No such tax shall be levied until a plan requiring or requesting the levy of a tax is finally and conclusively adopted in accordance with the procedures prescribed in this Section. The proceeds of said tax shall be used solely and exclusively for the purposes and benefit of the district. Said proceeds shall be collected by the city of New Orleans and deposited in a separate account. Said tax proceeds shall be paid out by the city of New Orleans solely for the purposes herein provided upon warrants or drafts drawn on the district.

G. Notwithstanding any other provision of this Section to the contrary, no tax authorized herein shall be levied unless and until the maximum amount of the tax has been approved by a majority of the electors voting thereon in the district in an election called for that purpose.

H. The district shall have the power to acquire, to lease, to insure, and to sell real property within its boundaries in accordance with its plans.

Acts 1997, No. 1100, §1, eff. July 14, 1997; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:2740.36 - Tax on dumped trash; certain districts in the city of New Orleans

§2740.36. Tax on dumped trash; certain districts in the city of New Orleans

A. For the purposes of this Section:

(1) "Dumped" shall include dumped, deposited, abandoned, or otherwise discarded.

(2) "Trash" shall include any of the following if dumped in any area of a business and industrial district specified by district ordinance adopted pursuant to Paragraph (C)(2) of this Section: trash, garbage, refuse, junk, debris, leaves, grass, limbs or branches, wrecked or used automobile, motor vehicle, motor vehicle part or tire, machinery or any part thereof, metal, glass, grease or oil, including but not limited to any cooking oil or fat, motor oil, antifreeze, truck or automotive fluid, paint, paint thinner, or gasoline, or any other material. Trash shall not include items inadvertently lost from duly licensed commercial vehicles engaged in the collecting and hauling of solid waste, including residential solid waste, agricultural waste, commercial solid waste, construction or demolition debris, garbage, industrial solid waste, trash, white goods, woodwaste, and yard trash as defined by the Department of Environmental Quality's rules and regulations when such vehicles are in the course of servicing scheduled pick-up routes pursuant to commercial, municipal, or other local government contracts or are en route to an authorized pick-up station, transfer station, or disposal facility.

(3) "Trash dumper" shall mean the person including any political subdivision or agency who dumps trash in any area of a business and industrial district specified by district ordinance adopted pursuant to Paragraph (C)(2) of this Section.

B. Notwithstanding any provision of law to the contrary, the governing body of a business and industrial district located in the city of New Orleans may levy and collect a tax on trash dumped in any area of the business and industrial district specified by district ordinance adopted pursuant to Paragraph (C)(2) of this Section.

C.(1) The rate of such tax shall be established by the ordinance imposing the tax and shall not exceed ten dollars per dry-weight pound of material dumped. The tax shall be paid by and collected from the trash dumper. In the ordinance levying the tax, the governing body of the business and industrial district may establish such requirements as are necessary to implement this Section, including but not limited to the method or methods for determining the actual dry-weight of trash to be taxed.

(2) The ordinance shall also specify the area or areas of the business and industrial district within which the tax shall be applicable.

D. The ordinance shall provide that the tax shall be collected by the tax collector for the business and industrial district or by a person or entity to be selected by the governing body of the district. The amount of tax due from the trash dumper shall be determined, in accordance with the ordinance imposing the tax, by the tax collector or by such other person or entity as shall be provided in the ordinance. The tax shall be due at such time as shall be provided in the ordinance. Upon determining the tax to be imposed on the trash dumper, the tax collector or such other person or entity that makes such determination shall mail a written notice of such determination to the trash dumper, setting out the amount of tax imposed on the trash dumper, the date that the amount of tax in the written notice will be due as required by ordinance, and the fact that the tax collector will proceed to collect the tax on that date. If the determination of the amount of the tax is not made by the tax collector, the person or entity that makes such determination shall mail a copy of the notice to the tax collector.

E. When the tax collector has sent or received, as the case may be, the written notice of the amount of tax determined to be imposed and due pursuant to this Section as provided in Subsection D of this Section, he shall proceed to collect and enforce the tax.

F. The trash dumper shall remit the tax due to the tax collector on or before the due date. The trash dumper shall also file with the tax collector any forms or returns prescribed by the tax collector or by the ordinance imposing the tax and shall include thereon any information required by such forms or returns.

G. When any person subject to the provisions of this Section fails to pay or remit the tax, or any portion thereof, on or before the day when it is required to be paid or remitted to the tax collector pursuant to the provisions of this Section, interest at the rate of one and one-half percent per month shall be added to the amount of tax due and such interest shall be computed from the due date until the tax is paid. Such interest shall be an obligation to be collected and accounted for in the same manner as if it were a part of the tax due and may be enforced in a separate action or in the same action for collection of the tax and shall not be waived.

H. When any trash dumper fails to pay any tax or interest assessed as provided in this Section, the tax collector may proceed to enforce the collection thereof by any reasonable means provided by law for the enforcement of taxes of the municipality. The governing body of the business and industrial district may by ordinance provide such additional reasonable means of enforcing the collection of the tax as it shall deem necessary.

I. All taxes and interest collected by the tax collector pursuant to the provisions of this Section shall be paid over to the treasurer or other appropriate financial officer of the business and industrial district immediately upon receipt and shall be credited to the general fund of the district. Such funds may be used as provided by the governing body of the business and industrial district in accordance with applicable law.

J. When taxes have been determined to be due by a trash dumper, the business and industrial district shall undertake to collect all trash so taxed and to dispose of such trash in a landfill or other facility duly permitted by the Department of Environmental Quality to receive such trash.

K. The ordinance levying the tax shall also provide:

(1) That anyone upon whom the tax authorized by this Section is imposed shall have the right to a hearing in order to dispute the imposition of taxes, interest, or penalties by filing an appeal with the governing body of the business and industrial district within fifteen days of receipt of written notice of the taxes, interest, or penalties due. No such person shall be required to pay the disputed tax, interest, or penalties in order to exercise this right.

(2) The right to a formal hearing in order to contest the imposition of taxes, interest, or penalties by filing suit in the appropriate state district court within thirty days after a decision is rendered by the governing body of the business and industrial district. The taxes and any interest or penalties imposed must be paid in full under protest in order to exercise this right. If such appeal is timely filed, any amount of taxes, interest, or penalties that were paid under protest shall remain segregated and invested by the district.

Acts 2002, No. 69, §1, eff. July 1, 2002; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:2740.37 - Educational facilities improvement districts

§2740.37. Educational facilities improvement districts

A.(1)(a) The legislature finds and determines that a state of emergency exists in many of the public elementary and secondary schools of the respective parish and municipal school systems in the state with respect to the condition of school buildings and school-related facilities, that the technology capabilities in such public elementary and secondary schools are insufficient for the education of the children of this state, and that these and other conditions and factors are detrimental to the learning environment of the children of this state and, in certain instances, may be detrimental to their welfare and safety.

(b) The legislature further finds that these conditions are in urgent need of being addressed and remedied and that additional local funding is desirable and essential to these ends if the children of this state are to be competitive in the work force of the twenty-first century and in the development of sustainable economic activity in this state.

(c) The legislature further finds that the scope of these problems and other problems facing such parish and municipal school boards may exceed the present means available to such parish and municipal school boards.

(2) As a result of the foregoing, the legislature determines it essential and necessary to create special taxing districts to be known as educational facilities improvement districts and authorize them:

(a) To provide a source of revenue to enable the districts to engage in cooperative endeavors with parish and municipal school boards within their territorial boundaries for the purpose of assisting such parish and municipal school boards: in purchasing, constructing, or improving school buildings and other school-related facilities, including construction of necessary sidewalks and streets adjacent thereto; in acquiring necessary or desirable equipment and furnishings therefor, inclusive of technology and computer equipment and software; in repairing, maintaining, and rehabilitating existing school-related facilities, including the mitigation or prevention of hazardous conditions therein or demolition thereof; in acquiring or improving lands for building sites, playgrounds, and other school-related areas, title to which shall be vested in the public; and in maintaining such facilities.

(b) To provide funding for other matters for which school boards are authorized by law to expend funds.

(c) Generally to assist such school boards experiencing financial difficulties regarding capital facilities or other needs.

B.(1) There is hereby created in the school districts in Tangipahoa, Livingston, East Baton Rouge, West Baton Rouge, Webster, Jefferson, Lafayette, Sabine, DeSoto, Red River, Richland, Morehouse, Madison, Tensas, Natchitoches, Winn, East Carroll, West Carroll, LaSalle, Grant, Caldwell, Franklin, Ouachita, Bienville, and St. Landry parishes, the city of Monroe, and the city of Baker, a political subdivision to be known as an educational facilities improvement district, hereinafter sometimes referred to as a "district". Each district shall have boundaries coterminous with the respective school district.

(2) Such districts are created for the purposes of assisting the school boards of the respective school districts to:

(a)(i) Purchase, construct, or improve school buildings and other school-related facilities, including construction of necessary sidewalks and streets adjacent thereto.

(ii) Acquire necessary or desirable equipment and furnishings therefor, including but not limited to technology and computer equipment and software.

(iii) Repair, maintain, and rehabilitate existing school-related facilities, including the mitigation or prevention of hazardous conditions therein or demolition thereof.

(iv) Acquire or improve lands for building sites, playgrounds, and other school-related areas, title to which shall be vested in the public.

(v) Maintain such facilities.

(b) Provide funding for other matters for which school boards are authorized by law to expend funds.

(c) Generally assist such school boards experiencing financial difficulties regarding capital facilities or other needs.

(3) The creation of the districts and the carrying out of their respective public purposes are in all respects public and governmental purposes for the improvement of the health, safety, welfare, comfort, and security of the people of the respective districts, for whom the districts will be performing a public obligation in the exercise of the powers conferred upon them by this Section.

C.(1) Each district shall be administered and governed by a board of directors, hereinafter sometimes referred to as a "board", comprised of such number of members as determined by the respective school board, not to be less than five, appointed by the respective school board. Directors shall be selected based on their experience in financial matters and their ability to act effectively for the best interest of the school system.

(2) Each director shall be appointed for a term of six years.

(3) The board shall designate its chairman, vice chairman, secretary, and treasurer.

(4) A majority of the directors shall constitute a quorum and a majority vote of the directors constituting the quorum shall be necessary for any action taken by the district. No vacancy on the board shall impair the right of a quorum to exercise all of the rights and perform all of the duties of the district.

(5) The board shall adopt bylaws and prescribe rules to govern its meetings and shall fix the place or places at which meetings shall be held, which place or places shall be within the district.

(6) Each district established in a parish school district shall select a domicile in the parish seat. Each district in a municipal school district shall select a domicile in the municipality.

(7) The members of the board shall not receive salary or per diem. Members may be reimbursed for actual and necessary expenses incurred in the performance of official duties. However, this Paragraph shall not authorize any member authorized by some other provision of law to receive reimbursement to receive additional reimbursement. The rate of reimbursement shall not exceed that allowed to state employees.

(8) Notwithstanding any other elected or appointed office or employment position held by a director of an educational facilities improvement district, service as a director of such a district shall not constitute a violation of the dual officeholding laws of this state or any political subdivision thereof. Notwithstanding the Code of Governmental Ethics or any other law to the contrary, a member, superintendent, or employee of a school board may serve as a director of a district.

D. Each district shall have all of the rights and powers necessary to carry out and effectuate the purposes and provisions of this Section including the rights and powers set forth in R.S. 13:5121 et seq. Each district, as a body corporate and politic and as a political subdivision of the state with full corporate powers, shall have the following rights and powers:

(1) To adopt bylaws for the regulation of its affairs and the conduct of its business.

(2) To adopt an official seal and alter the seal at its pleasure.

(3) To maintain an office at such place as it may designate and to occupy space for such purposes as may be made available by a school board.

(4) To sue and be sued.

(5) To receive, administer, and comply with the conditions and requirements respecting any gift, grant, guarantee, subsidy, or donation of any property or money.

(6) To borrow money and issue bonds or obligations of the district in the manner provided by this Section and to refund the same.

(7) To apply and contract for assistance from the United States or other public or private sources, whether in the form of a grant, guarantee, loan, or otherwise, or to serve and act in such capacities on behalf of a school board when necessary or desirable to apply for and accept such grants, guarantees, subsidies, loans, or other assistance.

(8) To make and execute contracts and other instruments necessary in the exercise of the powers and functions of the district under this Section, including contracts with persons, firms, corporations, and others.

(9) To pledge or assign any monies, fees, charges, or other revenues and any proceeds derived by the district from the sale of bonds and other contracts or rights of the district.

(10) To employ such employees, to make use of such persons as a school board may make available to the board for its use, and to employ or otherwise retain the services of accountants, financial advisors, underwriters, attorneys, and such other consultants as may be required in the judgment of the board and to fix and pay their compensation from funds available to the district therefor.

(11) To research, study, and develop plans and programs designed to assist the respective school boards and to review such plans and services as a respective school board may determine to accomplish any of the purposes or address any of the objectives or findings in this Section.

(12) To enter into a cooperative endeavor agreement with the respective school board to transfer all or any portion of the proceeds derived by a district from collections of the tax and the sale of bonds to the respective school board, to make grants and donations to, and to purchase any obligation of, the respective school board or enter into a cooperative endeavor agreement with any political subdivision of the state to accomplish any of the purposes, objectives, or findings in this Section.

(13) As security for the payment of any bonds issued hereunder and any agreements made in connection therewith, to pledge or mortgage all or any part of its revenues or properties as provided in the resolution or trust agreement authorizing such bonds.

(14) To accept the mortgage, pledge, hypothecation, assignment, grant, or donation of any properties of the school board.

(15) To exercise any and all other powers necessary to accomplish the purposes set forth herein.

(16) To invest its monies in accordance with law.

E. A district may, in accordance with this Subsection, levy and collect a sales and use tax not to exceed one percent within the district. The sales and use tax authorized by this Subsection shall be imposed by ordinance of the district and shall be levied upon the sale at retail, the use, lease or rental, consumption and the storage for use or consumption of tangible personal property, and on sales of services, all as defined in Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950 in the district except that the sale at retail, the use, the consumption, the distribution, and the storage for use or consumption of food and prescription drugs is hereby specifically exempted from the tax in accordance with the requirements of R.S. 47:305. However, the ordinance imposing said tax shall be adopted by the district only after the question of the imposition of the tax has been submitted to the qualified electors of the district at an election to be conducted in accordance with the election laws of the state of Louisiana, and the majority of those voting in the election have voted in favor of the imposition of the tax. This tax shall be in addition to all other authorized sales and use taxes and shall be collected at the same time and in the same manner as set forth in Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950. Any sales and use tax levied by an educational facilities improvement district shall be excluded from the calculation of total sales and use taxes levied within an area for the purposes of R.S. 33:2721.6.

F. The district may incur debt and fund sales tax revenues into bonds in the manner provided by Subpart F, Part III, Chapter 4, Title 39 of the Louisiana Revised Statutes of 1950. No proceeding, hearing, notice, or approval shall be required for the issuance of any bonds or any instrument as security therefor, except as provided by this Section or by the Constitution of Louisiana.

G. The powers and rights conferred by this Section shall be deemed to provide an additional and alternative method for the doing of the things authorized thereby and shall be regarded as supplemental and additional to powers conferred by other general laws and shall not be regarded as in derogation of any powers now existing. The provisions of this Section shall be liberally construed for the accomplishment of its purposes.

Acts 1997, No. 1460, §1, eff. July 15, 1997; Acts 1999, No. 3, §1, eff. April 26, 1999; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:2740.38 - Shreveport; downtown development district

§2740.38. Shreveport; downtown development district

A. The legislature hereby finds and declares that it is necessary for the public health, safety, and welfare of the city of Shreveport that the property value deterioration, in the principal area or areas of the city of Shreveport zoned for business and known generally as the central business district be halted, since the said central business district is the center of commercial, civic, and cultural activities of the metropolitan area.

B.(1)(a) A special taxing district created by Act No. 573 of the 1975 Regular Session and any amendment thereto within the city of Shreveport was and shall continue to be recognized as a downtown development district and is composed of that area of the city of Shreveport described as follows:

Beginning at intersection of the eastern city limit line of the city of Shreveport and the northwesterly right-of-way line of Interstate 20, proceed southeasterly along said city limit line, between the banks of the Red River, to the extension of the southern boundary line of that certain property bearing geography number 171305001001600; then follow the southeastern and southwestern boundary of said property to the southern right-of-way line of Stoner Avenue extended; then proceed westerly, following said southern right-of-way line to the western right-of-way line of Louisiana Highway 1; then proceed north and northwesterly to the southeast right-of-way line of Sixth Street; then proceed westerly to the western right-of-way line of Marshall Street; then proceed northwesterly to the southern right-of-way line of Davis Street; then proceed westerly along Davis Street and an extension of its southern right-of-way line to the western right-of-way line of Louisiana Avenue; then proceed northerly to the southern right-of-way line of Interstate 20; then proceed southwesterly, past the northeast bound exit interchange of Interstate 49; from the intersection of Interstate 20 and the northbound exit of interchange of Interstate 49, proceed due north, crossing Murphy Street, to the southeast corner of that certain property bearing geography number 181436037003100 and follow said property's eastern boundary line to the southeast corner of that certain property bearing geography number 181436005100; then continue northerly along the eastern boundary of that certain property bearing geography number 181436035002700 to the southwest corner of that certain property bearing geography number 181436033004900; then proceed northerly along the western boundaries of those certain properties bearing geography numbers 181436020001700; 181436019002900; and 181436017001300 to the northeast corner of the intersection of Ford Street/Caddo Street and Pete Harris Drive/North Western Avenue; then proceed along the eastern right-of-way line of North Western Avenue to the southeast corner of the intersection of North Western Avenue and Patzman Street; then proceed easterly along the northern boundaries of those properties bearing geography numbers 181437002006500; 18143700200600; 181437002006700; and 181437001003700 to the northeast corner of that certain property bearing geography number 181437001003700 at its intersection with the western right-of-way line of Common Street; then proceed northwesterly along said right-of-way line of Common Street; then proceed northwesterly along said right-of- way line of the point of intersection with the center line of Cross Bayou; then proceed easterly and southeasterly along center line of Cross Bayou to an intersection with the easterly city limit line of the city of Shreveport, between the banks of the Red River, thence southeasterly along said city limit line to point of beginning.

(b) Notwithstanding any other provision of law to the contrary, if the boundaries of the district are expanded to include territory not originally included within the district boundaries, the city council shall call an election for the purpose of submitting any existing ad valorem tax or bonds, or both, to the qualified electors residing in the expanded territory for their approval or rejection; however, if there are no qualified electors residing in the expanded territory as certified by the registrar of voters, no such election shall be required. No tax shall be levied in the expanded territory and no bonds secured by a tax levied in the expanded territory shall be issued unless the question of levying such tax or issuing such bonds is approved by the favorable vote of a majority of the electors voting in the election.

(2) The said special taxing district is known as and shall continue to be hereby designated as the Shreveport Downtown Development District.

C.(1) The Shreveport Downtown Development District, hereinafter referred to as the "district," shall be governed by the Shreveport Downtown Development Authority hereinafter referred to as the "authority", originally established by Ordinance No. 47 of 1975 of the city council of the city of Shreveport. The members of the Shreveport Downtown Development Authority shall be composed of two nonvoting members: the mayor of the city of Shreveport and the executive director of the Shreveport Downtown Development Authority and seven voting members who shall be appointed by the mayor of the city of Shreveport (the "mayor"), subject to confirmation by the city council as follows:

(a) One member from a list of three nominees submitted to the mayor by Downtown Shreveport Unlimited.

(b) One member from a list of three nominees submitted to the mayor by the Shreveport Bossier African American Chamber of Commerce or its successor.

(c) One member from a list of three nominees submitted to the mayor by the Greater Shreveport Chamber of Commerce.

(d) One member from a list of three nominees submitted to the mayor by the Downtown Shreveport Development Corporation.

(e) One member from a list of three nominees submitted to the mayor by the state senators whose senatorial districts are defined by R.S. 24:35.1(A)(37) as District 37 and by R.S. 24:35.1(A)(39) as District 39 and by the state representative whose representative district is defined by R.S. 24:35.5(A)(4) as District 4.

(f) Two members from a list of seven nominees submitted to the mayor by the Shreveport city council members.

(2) All members of the authority, other than elected officials, shall reside in the district or have their personal principal place of business or office in the district or own property in the district.

(3) The terms of the members shall be three years and they may be reappointed.

(4) A vacancy occurring for any cause shall be filled by using the above order and procedure until the board membership is composed as described above. Thereafter, vacancies will be filled by this procedure, with nominations originating from the same group that appointed the outgoing member.

D.(1) The authority shall elect a chairman, vice chairman, and a secretary-treasurer from among its members. The terms of the officers shall be one year, but any officer shall be eligible for reelection. The authority shall adopt such rules for the transaction of its business as it deems necessary and shall keep a record of its resolutions, transactions, studies, findings, and determinations, which record shall be public record.

(2) The authority shall be empowered to employ an executive director and such other employees as are necessary to carry out the functions of the authority.

E.(1) It shall be the function and duty of the authority to formulate the program to implement the various development plans for the district heretofore or hereafter submitted, and it shall revise or amend its decisions from time to time as it sees fit. Such a program shall implement the various plans with the responsibility of aiding and encouraging private development of the area, promoting and coordinating public development, and encouraging and aiding in the preservation, revitalization, and beautification of public and private property within the district.

(2) In carrying out such programs, the authority may consult with all departments of the city of Shreveport and such other public or private agencies as are concerned with matters affecting or affected by the program. The authority may conduct studies and, based thereon, may make such recommendations as it determines are calculated to implement the intent and purposes of this Section. The authority's program may provide, with the approval of the city council, for public financial assistance for the preservation, revitalization, and beautification of public and private development within the district.

F.(1) In order to provide funds for the implementation of the proposals and programs of the district, the authority shall submit to the city council, with its proposals and programs, recommendations and proposals for the levy of special ad valorem taxes not to exceed at any given time an aggregate of ten mills on the dollar of assessed valuation on all property situated within the district. The proceeds of any such ad valorem tax shall be used solely and exclusively for the purposes and benefit of the district, and said proceeds may be expended or made available by the authority for administration costs, operational expenses, acquiring property by purchase, donation, exchange, or otherwise but not by expropriation, the preservation, revitalization, or beautification of public and private property within the district, project expenses or the retirement of bonds or other evidence of indebtedness. However, the proceeds of any such ad valorem tax shall not be used for any motel or lodging industry which would compete with any such existing private enterprise in the district. Any property acquired thereby shall be disposed of only in accordance with R.S. 33:4712.

(2) The authority may also submit recommendations and proposals for the issuance of bonds or other evidences of indebtedness, which may be secured by all or part of the proceeds of said ad valorem tax or ad valorem taxes authorized herein. The proposals, both for the levy of any special ad valorem tax or for the issuance of bonds, shall be submitted to the Shreveport city council for approval. Any proposal for the levy of a special ad valorem tax shall state the rate, object, and purpose for which the ad valorem tax is to be levied, and the number of years it is to be levied and collected, and, if the proceeds of any ad valorem tax are to be funded into bonds to be issued pursuant to this Section, the maximum amount of bonds to be issued, the number of years for which the bonds are to run, and the maximum rate of interest on the bonds. If the city council approves the proposal or proposals, it shall call an election for the purpose of submitting the proposition for the ad valorem tax or for the bonds, or both, to the qualified electors of the city of Shreveport for their approval or rejection. The election shall be called and held in accordance with the applicable laws of the state of Louisiana, and each proposition shall require, for approval, the favorable vote of a majority of the qualified electors of the city voting in the election. Any ad valorem taxes levied under authority of this Section shall be in addition to all the taxes the city council is now or hereafter may be authorized by law to levy and collect. All services and programs to be provided to the district from the proceeds of any such tax shall be in addition to the tax services, programs, and projects which would normally be provided to the district by the city government either at present or in the future. All ad valorem taxes levied within the district pursuant to previous legislation shall remain authorized pursuant to this Section, notwithstanding the repeal of legislation authorizing said ad valorem taxes.

(3) The city council shall review and consider any plans submitted within thirty days following the submission to it by the authority, and shall adopt or reject such plan by majority vote of its members. If the city council adopts such a plan, it shall become final and conclusive and the ad valorem tax shall be levied as provided herein. If the city council rejects the plan, it shall notify the authority of this action, and the authority may again, and from time to time, prepare and submit to the city council for its review, consideration, adoption, or rejection in accordance with the procedures provided herein, a plan setting forth the matters hereinabove prescribed. Any rejection by the council should consist of specific written analyses and suggestions for improvement of the plan. Further, it shall be required that technical assistance shall be provided by the city council if required by the authority in order that the plans may be improved.

(4) Each plan submitted or resubmitted shall set forth the projects recommended, the estimated cost thereof, recommendations for funding, and such other information as required by this Section or by the authority or by the city council.

G. Any bonds or other evidences of indebtedness issued pursuant to this Section shall be issued by the city council by resolution or ordinance and shall be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denominations, be in such form, carry such registration and exchangeability privileges, be payable at such place or places, be subject to such terms of redemption, be entitled to such priorities on the ad valorem taxes authorized herein to be levied by the city council in the district and contained such other terms, all as provided in the proceedings adopted by the city council authorizing the issuance of the bonds and providing for the security thereof. Such bonds or other evidences of indebtedness may be sold by the city council at public or private sale. The authority of the city council to issue bonds of the city pursuant to this Section shall be in addition to any other authority now or hereafter conferred on the city council to issue bonds or other evidences of indebtedness.

H. If any provision or item of this Act or the application thereof is held invalid, such invalidity shall not affect other provisions, items, or applications of this Section which can be given effect without the invalid provisions, items, or applications, and to this end the provisions of this Section are hereby declared severable.

I. All laws or parts of laws in conflict herewith are hereby repealed.

Acts 2004, No. 362, §2, eff. June 21, 2004; Acts 2008, No. 474, §1; Acts 2009, No. 423, §1, eff. July 7, 2009; Acts 2015, No. 96, §1.

NOTE: See Acts 2004, No. 362, §3, relative to repeal of Acts 1975, No. 573, Acts 1978, No. 554, Acts 1980, No. 411, Acts 1984, No. 163, and Acts 2003, No. 265.



RS 33:2740.39 - Opelousas Downtown Development District

§2740.39. Opelousas Downtown Development District

A. There is hereby created a body politic and corporate of the state which shall exist in perpetuity and be known as the Opelousas Downtown Development District, hereinafter referred to as the "district". The district shall be composed of the existing Historic District, bordered to the north by the EW Railroad, to the south by Bertheaud Street, to the west by the NS Railroad, and to the east by Lombard Street. The district shall be a political subdivision of the state as defined in the Constitution of Louisiana. The district, acting through its board of commissioners as the governing authority of the district, is hereby granted all of the rights, powers, privileges, and immunities accorded by laws and the Constitution of Louisiana to political subdivisions of the state, including but not limited to the power to incur debt and issue revenue and general obligation bonds, to issue certificates of indebtedness, to issue bonds and certificate anticipation notes, to issue refunding bonds, and the power of taxation, subject to the limitations hereinafter provided.

B. The district is created for the objectives and purposes of:

(1) Reversing the deterioration in property value in the district to ensure the public health, safety and welfare of the city of Opelousas, and to strengthen downtown as the city's center of commercial, civic and cultural activity.

(2) Accepting title from or contracting with the city of Opelousas concerning any or all real and personal property and improvements owned or acquired by the city of Opelousas.

(3) Acquiring land, real and personal property, and improvements from any other sources, entities, or persons.

(4) Utilizing any land, real or personal property, and improvements to enhance economic benefits generated in the city of Opelousas through diversified activities, including but not limited to:

(a) Planning land use and development to foster creation of new jobs, economic development, industry, health care, commerce, manufacturing, tourism, relocation of people and businesses to the area, shipbuilding, aviation, military, warehousing, transportation, offices, recreation, housing development, conservation, residential development, and subdivision development.

(b) Constructing, operating, and maintaining facilities, improvements, and infrastructure, including buildings, roads, bridges, drainage, and utilities.

(c) Planning, developing, building, constructing, operating, regulating, maintaining, selling, and transferring any residential or subdivision land, real and personal property, and improvements.

C.(1) The district shall be governed by a board of commissioners, hereinafter referred to as the "board", consisting of seven members. The members shall be appointed as follows:

(a) One member appointed by the Opelousas Chamber of Commerce.

(b) One member appointed by the St. Landry Economic Industrial Development District.

(c) One member appointed by the banking profession within the district.

(d) One member appointed by the building/development profession within the district.

(e) One member appointed by the Opelousas Office of Community Development.

(f) Two members appointed by the mayor of the city of Opelousas.

(2) The city's Community Development Director shall serve as interim Downtown Development Director until January 2006.

(3) Each member appointed to the board shall be a citizen of the United States, a domiciliary of and a qualified voter in the city of Opelousas for at least one year preceding the date of appointment, and shall remain a domiciliary of and a qualified voter in the city of Opelousas during the entirety of the term of office.

(4)(a) The initial appointees shall draw lots to determine their terms of office as follows:

(i) One member shall serve a two year term.

(ii) One member shall serve a three year term.

(iii) One member shall serve a four year term.

(iv) Two members shall serve a five year term.

(v) Two members shall serve a six year term.

(b) The term of office of members of the board shall be four years.

(5) Any member who misses fifty percent of the board's meetings, regular or special, in any calendar year shall be disqualified and removed automatically from office and that person's position shall be vacant, as of the first day of the next calendar month. Such vacated position shall be filled by appointment of the mayor and confirmed by the town council for the balance of the vacated term. The former member shall not be eligible for reappointment until expiration of the balance of the vacated term.

(6) Any vacancy in the membership of the board occurring by reason of the expiration of the term of office, death, resignation, disqualification, or otherwise shall be filled by appointment of the mayor and confirmed by the town council within sixty days after receipt of written notification of the vacancy. In the event that the mayor and council fail to fill the vacancy within sixty days after receipt of written notification of the vacancy, the board shall appoint an interim successor to serve on the board until the position is filled by mayor and council.

(7) Members of the board shall serve without compensation, shall have the power to organize and reorganize the executive, administrative, clerical, and other departments and forces of the district, and to fix the duties, powers, and compensation of all employees, agents, and consultants of the district. The board may reimburse any member for expenses actually incurred with the authorization of the board in the performance of duties on behalf of the district.

(8) The board shall elect yearly from its number, a chairman, vice chairman, secretary, and treasurer and shall establish their duties as may be regulated by rules adopted by the board. The offices of secretary and treasurer may be held by the same person. The board shall meet in regular session once each month and also shall meet in special session as convened by the chairman or upon written notice of three members. A majority of the commission members, not including vacancies, shall constitute a quorum. All actions of the board shall be approved by the affirmative vote of a majority of the members present and voting. However, no action of the board shall be authorized on the following matters unless approved by a majority of the total board membership:

(a) Adoption of bylaws and other rules and regulations for conduct of the district's business.

(b) Hiring or firing of the district's administrator.

(c) The incurring of funded, general, or bonded debt.

(d) Levying of taxes and call for any tax or other election.

(e) Adoption or amendment of the annual budget.

(f) Sale, lease, or alienation of real property or improvements.

(9) Vote by proxy shall not be permitted. Any member may request a recorded vote on any resolution or action of the district.

(10) The hiring or firing of the district's administrator shall be authorized by a super majority of two-thirds of the total board membership.

(11) The board shall cause minutes and a record to be kept of all its proceedings, and it shall select a newspaper of general circulation within its territorial jurisdiction as its official journal in which it shall publish its minutes, and in which it shall publish all official notices as are required by law.

(12) All meetings of the board shall be subject to state laws relative to open meetings, including R.S. 42:14.

D. The exercise by the board of the powers conferred shall be deemed and held to be an essential governmental function of the state. As the exercise of the powers granted hereby will be in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, the district shall not be required to pay any taxes, including but not limited to sales and use taxes, ad valorem, occupational licensing, income, or any other taxes of any kind or nature, or assessments upon any property acquired or used by the district under the provisions of this Section, or upon the income therefrom, and any property acquired or used by the district under the provisions of this Section and the income therefrom. Any bonds, certificates, or other evidences of indebtedness issued by the district and the income therefrom shall be exempt from taxation by the state and by any parish, municipality, or other political subdivision of the state. The district shall not be deemed to be a public utility and shall not be subject in any respect to the authority, control, regulation, or supervision of the Louisiana Public Service Commission.

E. In addition to the powers and duties elsewhere granted in this Section, the board is hereby granted and shall have and may exercise all powers necessary or convenient for the carrying out of its objectives and purposes, including but not limited to the following:

(1) To sue and be sued, and as such, to stand in judgment.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, lease, or otherwise and to hold and use any property, real, personal, mixed, tangible, or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district.

(4) To sell, transfer, or convey any property acquired by it, or any interest therein, at any time to accomplish the objects and purposes of the district subject to applicable law. Any such sale, transfer, or conveyance shall provide for a fair and equitable return of revenue to the district.

(5) To lease or sublease all or any portion of any property for a term not exceeding ninety-nine years at a fixed or variable rental subject to applicable law. Any such lease entered into shall provide for a fair and equitable return of revenue to the district.

(6)(a) To sell, lease for a term of up to ninety-nine years, exchange, or otherwise dispose of or transfer to or with other political corporations of this state or private persons at public or private sale any residential or subdivision land, property, improvements, or portions thereof, including real property, which is, in the opinion of the board of commissioners, appropriate to accomplish the objectives and purposes of the district.

(b) Prior to any disposition or transfer of property pursuant to this Paragraph, a majority of the total board membership shall approve the disposition or transfer and fix the price and terms of the sale, lease, exchange, or other contract to be made with reference to the property. Such disposition or transfer shall not require advertisement or public bids nor require any notice to be published in a newspaper or to be posted in any public place.

(c) Any sale of industrial land shall be in accordance with laws providing for the disposition or transfer of such land.

(7) To convey to the United States, the state, or to any political subdivision of the state, any land, property, right-of-way, easement, servitude, or other thing of value, which the district may own or acquire, for use by said governmental entity to accomplish the objectives and purposes of the district.

(8) To make and collect reasonable charges for the use of property of the district and for services rendered by the district; and to regulate fees or rentals charged for use of privately owned facilities located on property owned or sold by the district when such facilities are offered for use by the public or by a private industrial, commercial, research, or other economic development entity or activity.

(9) To enter into contracts to achieve the district's objectives and purposes, including but not limited to contracts for professional and other services and for the purchase, lease, acquisition, sale, construction, operation, maintenance, and improvements of land, public works, and facilities, as the district may deem necessary or convenient to accomplish the objectives and purposes of the district, subject to the Public Bid Law, R.S. 38:2211 et seq.

(10) To plan, develop, regulate, operate, and maintain activities and planned land uses to foster creation of new jobs, economic development, industry, health care, commerce, manufacturing, tourism, relocation of people and businesses to the area, shipbuilding, aviation, military, warehousing, transportation, offices, recreation, housing development, and conservation.

(11) To acquire land and improvements to construct, operate, and maintain facilities, improvements, and infrastructure, including buildings, roads, bridges, drainage, and utilities, and to perform other functions and activities on property owned or leased by the district to accomplish the objectives and purposes of the district and to protect the public health and welfare.

(12) In its own name and behalf, to incur debt, and issue general obligation bonds, under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, and Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, for the establishment, operation, and maintenance of district property or to carry out the other public purposes of this Section, and to issue revenue bonds, borrow money, and issue certificates of indebtedness, notes, and other debt obligations as evidence thereof and provide for the manner and method of repayment.

(13) To require and issue licenses.

(14) To levy annually and cause to be collected an ad valorem tax, provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in an election held for that purpose.

(15)(a) To levy and collect a sales and use tax within the boundaries of the district for such purposes and at such rate as provided by the proposition authorizing its levy, not exceeding one percent, which tax may exceed the limitation set forth in the Constitution of Louisiana, provided the proposition submitted to a vote in accordance with the Louisiana Election Code shall be approved by a majority of the qualified electors voting in an election held for that purpose.

(b) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution, and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently defined in R.S. 47:301 et seq.

(c) Except where inapplicable, the procedure established by R.S. 47:301 et seq. shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement those Sections and to make them applicable to the tax herein authorized shall be fixed in the resolution imposing the tax.

(d) The tax shall be imposed and collected uniformly throughout the district.

(e) Any tax levied under this Paragraph shall be in addition to all other taxes which the parish or any other political subdivision within St. Landry Parish are now or hereafter authorized to levy and collect.

(16) To develop, activate, construct, exchange, acquire, improve, repair, operate, maintain, lease, mortgage, sell, and grant a security device affecting the movable and immovable property, servitudes, facilities, and works within the district under such terms and conditions as the district may deem necessary or appropriate for any public purpose, including industrial, residential, subdivision, and commercial development.

(17) After notice and public hearing, to designate one or more project areas within the boundaries of the district, each of which designated project areas shall constitute a political subdivision of the state, governed by the board with the power to incur debt, issue certificates, issue revenue and general obligation bonds, as well as refunding bonds, and levy sales and use taxes within its boundaries, in the same manner and on the same conditions as the district is authorized to do within the boundaries of the district. Each designated area shall be given a name and designated as "Opelousas Downtown Development Subdistrict No. ".

(18) To borrow money and to pledge or grant a security device affecting all or part of its revenues, leases, rents, and other advantages as security for such loans.

(19) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

F.(1) In addition to the authority contained herein or granted by other law, the district and any subdistrict of the district may issue revenue bonds to acquire, purchase, lease, construct, or improve housing, residential development, subdivision development, commercial, research, industrial, or other plant sites and buildings, or other capital improvements authorized in this Section, including energy and pollution abatement, and control facilities and necessary property and appurtenances thereto; and may sell, lease, sublease, or otherwise dispose of by suitable and appropriate contract to any enterprise locating or existing within the jurisdiction of the district, or the respective subdistrict, such sites, buildings, or facilities and appurtenances thereto, all or severally. The funds derived from the sale of such bonds may be disbursed in whole or in part upon delivery of the bonds as shall be provided in the contract between the district, or respective subdistrict, and the residential, commercial, research, industrial, or other enterprise to be aided, encouraged, or benefitted.

(2) Bonds issued under this Section shall be authorized by resolution of the district, or respective subdistrict, and shall be limited obligations of the district, or respective subdistrict, the principal of and interest on which shall be payable solely from the income and revenue derived from the sale, lease, or other disposition of the project or facility to be financed by the bonds issued hereunder, or from the income and revenue derived from the sale, lease, or other disposition of any existing project or facility acquired, constructed, and improved under the provision of this Section. However, in the discretion of the district, or respective subdistrict, the bonds may be additionally secured by mortgage or other security device covering all or part of the project from which the revenues so pledged may be derived. Any refunding bonds issued pursuant to this Subsection shall be payable from any source described above or from the investment of any of the proceeds of the refunding bonds authorized under this Section and shall not constitute an indebtedness or pledge of the general credit of the district, or respective subdistrict, within the meaning of any constitutional or statutory limitation of indebtedness and shall contain a recital to that effect. Bonds of the district, or respective subdistrict, shall be issued in such form, shall be in such denominations, shall bear interest, shall mature in such manner, and shall be executed by one or more members of the board of the body as provided in the resolution authorizing the issuance thereof. The bonds may be subject to redemption at the option of and in the manner determined by the board in the resolution authorizing the issuance thereof.

(3) No bonds or other evidences of indebtedness may be issued under this Subsection without the prior approval of the State Bond Commission of the terms and provisions thereof.

(4) Bonds issued under this Subsection shall be issued, sold, and delivered in accordance with the terms and provisions of a resolution adopted by the board. The resolution shall be published in a newspaper of general circulation within the jurisdiction of the district, or respective subdistrict, and for a period of thirty days after said publication, any interested citizen may bring an action to contest the bonds and the security therefor, as provided in the Constitution of Louisiana. If, after the expiration of thirty days, no suit has been filed, the issuance, sale, and security of the bonds shall be incontestable, and no court shall have authority to entertain any action questioning or contesting such matters.

(5) Bonds, certificates, or other evidences of indebtedness issued by the district or any subdistrict of the district, under this Section are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

G. No bonds, other debt obligations, or contracts of the district shall be a charge upon the income, property, or revenue of the city of Opelousas; nor shall any obligations of the district be obligations of the city of Opelousas.

H. The board shall be the appropriate governing body for all purposes provided in the Louisiana Enterprise Zone Act, R.S. 51:1781 et seq., within the area comprised of property owned and formerly owned by the district, and shall have the power to perform all acts specified by applicable laws and regulations to achieve such purpose.

Acts 2005, No. 318, §1, eff. June 29, 2005.



RS 33:2740.40 - St. Martinville Downtown Development District

§2740.40. St. Martinville Downtown Development District

A. Intent. The legislature hereby finds and declares that it is necessary for the public health, safety, and welfare of the city of St. Martinville that the property value deterioration in the downtown area be halted and that the causes of such deterioration be halted.

B. Creation. (1) The St. Martinville Downtown Development District, hereinafter referred to as the "district", is hereby created for the primary purpose of redevelopment of the central business district.

(2) The boundaries of the district shall be that area within and including the following perimeters: Railroad St. to Bayou Teche to Denbas St. to Lewis St. and Washington St. and back to Railroad St.

C. Governance. (1) The governing authority of the district shall be a board consisting of seven members, referred to in this Section as the "board", appointed as follows:

(a) The governing authority of St. Martinville shall appoint three members.

(b) The mayor of St. Martinville shall appoint one member.

(c) The state representative for the House of Representatives district which encompasses all or the greater portion of the area of the district shall appoint one member.

(d) The state senator for the Senate district encompassing all or the greater portion of the area of the district shall appoint one member.

(e) The parish president of St. Martin Parish shall appoint one member.

(2) The appointments made pursuant to Subparagraphs (1)(b) through (e) of this Subsection shall be subject to confirmation by the governing authority of St. Martinville.

(3) If any appointing authority fails to make an appointment within thirty days after notification by the board of a vacancy, the governing authority of St. Martinville may appoint a member of its own choosing. Each member of the board shall be a registered voter of St. Martin Parish. The appointing authority may remove any member for cause.

(4) Terms of members shall be four years, except for initial terms which shall be as follows: one shall be appointed for a term of one year, two for a term of two years, two for a term of three years, and two for a term of four years as determined by lot at the first meeting of the board. Vacancies occurring prior to the expiration of a term shall be filled in the manner of the original appointment for the remainder of the unexpired term.

(5) The board shall elect a chairman, a vice chairman, and a secretary-treasurer from among its members. Officers shall serve one-year terms but shall be eligible for reelection. The board shall adopt such rules for the transaction of its business as it deems necessary and shall keep a record of its resolutions, transactions, studies, findings, and determinations, which record shall be a public record.

(6) The board may employ or contract with an executive director and set his compensation and terms of employment. Notwithstanding any other provision of law to the contrary, the board may establish the term of such contract. The board also may employ such other employees as are necessary to carry out the functions of the district as authorized by the board.

D. Redevelopment activities. (1) In order to effectuate the purposes of this Section, the board shall have the specific authority provided in R.S. 33:4625(F); such authority shall be exercised solely within the district.

(2) The board shall formulate a redevelopment plan or plans for the district and submit any plan to the governing authority of St. Martinville for review. The board shall formulate a program or programs to implement any redevelopment plan. Such a program shall implement the various plans in such a manner as to aid and encourage private development of the area and to promote and coordinate public development. In formulating such a program, the board may conduct studies and may consult with all departments of the city of St. Martinville and other public or private agencies concerned with matters affecting or affected by the program.

(3) After adoption of the development program, the board may implement any portion thereof in such manner as shall, in its judgment, most likely accomplish the program. To that end, the district may employ or contract with engineers, architects, attorneys, underwriters, and other professionals necessary for the financing and implementation of the construction, renovation, maintenance, or operation of facilities described in the redevelopment plan and may contract in accordance with law for the construction, renovation, maintenance, or operation of the facilities.

(4) The board shall prepare each year an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq.

E. Revenues. (1) Subject to the approval of the governing authority of the city of St. Martinville and the registered voters of the district as provided in Paragraph (4) of this Subsection, the district may levy an ad valorem tax not exceeding ten mills for such number of years as may be provided in the proposition authorizing its levy for the purpose of planning, constructing, acquiring, operating, or maintaining public facilities contemplated by the redevelopment plan and for the operating expenses of the district.

(2) Subject to the approval of the governing authority of the city of St. Martinville and the registered voters of the district as provided in Paragraph (4) of this Subsection, the district may issue general obligation bonds in accordance with the provisions of R.S. 39:551 et seq., for the purpose of constructing, acquiring, or improving any work of public improvement contemplated by the redevelopment plan. As provided by Article VI, Section 33 of the Constitution of Louisiana, the bonds shall have pledged thereto the full faith and credit of the district, and the district shall levy and collect taxes on all property subject to taxation in the district sufficient to pay the bonds in principal, interest, and premium, if any, as the same become due and payable.

(3) Any ad valorem tax levied by the district, including taxes levied under Paragraph (1) of this Subsection or levied to provide for payment of bonds authorized under Paragraph (2) of this Subsection, being special ad valorem taxes, shall be subject to homestead exemption as provided by Article VII, Section 20 of the Constitution of Louisiana.

(4) No ad valorem tax may be levied under the provisions of Paragraph (1) of this Subsection nor may any bonds be issued under the provisions of Paragraph (2) of this Subsection unless authorized by a majority of the registered voters of the district who vote at an election held for that purpose in accordance with the applicable provisions of the Louisiana Election Code. The governing authority of the city of St. Martinville shall call any such election.

(5) Any tax levied under authority of this Subsection shall be in addition to all other taxes which other political subdivisions in St. Martin Parish are now or hereafter may be authorized by law to levy and collect. All services and programs to be provided from the proceeds of the tax shall be in addition to the services and programs which are otherwise provided by other governing authorities.

F. The district shall be authorized to enter into agreements with any person or persons, public or private, providing for contributions or payments towards the cost of financing public facilities in the district. The district is hereby authorized to issue bonds secured wholly or partly by the revenues of such agreements and wholly or partly by other revenues that may be received, from time to time, by the district provided the bonds are authorized and issued in the manner provided by R.S. 39:1011 et seq.

G. The financial records of the district shall be audited pursuant to the provisions of R.S. 24:513.

Acts 2011, No. 303, §1.



RS 33:2740.42 - Redesignated as R.S. 47:338.206 pursuant to Acts 2011, No. 248, §4.

§2740.42. Redesignated as R.S. 47:338.206 pursuant to Acts 2011, No. 248, §4.



RS 33:2740.43 - Redesignated as R.S. 47:338.207 pursuant to Acts 2011, No. 248, §4.

§2740.43. Redesignated as R.S. 47:338.207 pursuant to Acts 2011, No. 248, §4.



RS 33:2740.44 - Special local taxes; Bossier Parish Elderly Services District

§2740.44. Special local taxes; Bossier Parish Elderly Services District

A. The governing authority of the Bossier Parish Elderly Services District, as created by this Section, may levy an ad valorem tax on all taxable property in the parish.

B.(1) Such tax shall be levied by ordinance of the governing authority of the district adopted only after the question of its levy has been approved by a majority of the registered voters of the district voting at an election held for that purpose in accordance with the Louisiana Election Code.

(2) The proposition submitted to the voters shall state the amount of the tax, which shall not exceed three mills, and the duration of the tax, which shall not exceed ten years.

(3) The governing authority may call an election for the purpose of putting such question before the voters.

(4) The governing authority of the district shall have all authority it has as governing authority of the parish for collecting and enforcing the collection of the tax authorized by this Section.

C.(1) The Bossier Parish Elderly Services District is hereby created as a body politic and corporate and a political subdivision of the state, as defined in the Constitution of Louisiana, for the purpose of providing services to the elderly residents of Bossier Parish.

(2) The boundaries of the district shall be coterminous with the boundaries of the parish.

(3) The district may expend funds, from the tax authorized by this Section or from any other source, as it deems necessary or appropriate for carrying out the purposes of the district.

D. The governing authority of the district may enter into a cooperative endeavor agreement, pursuant to Article VII, Section 14(C) of the Constitution of Louisiana, with the Bossier Council on Aging, Inc. in order to carry out the purposes of the district. Such an agreement shall meet all of the following requirements:

(1) It shall be reduced to writing.

(2) It shall be effective only after the governing authority of the district adopts an ordinance setting forth its terms.

(3) It shall contain a provision prohibiting any member of the board of directors of the Bossier Council on Aging, Inc. from receiving compensation for service as a member or officer of the board.

Acts 1998, No. 12, §1, eff. June 22, 1998.



RS 33:2740.45 - Public cemetery maintenance; ad valorem tax; Morehouse Parish

§2740.45. Public cemetery maintenance; ad valorem tax; Morehouse Parish

In addition to the ad valorem tax authorized by R.S. 33:2740.1, the governing authority of Morehouse Parish may levy ad valorem taxes in any ward in Morehouse Parish not to exceed two mills, to be used for the maintenance and upkeep of public cemeteries located in such ward. The taxes shall be levied only after the question of the imposition of the taxes has been submitted to the qualified electors of such ward at an election to be conducted in accordance with the general election laws of the state of Louisiana and a majority of those voting in the election have voted in favor of the imposition of the taxes.

Acts 1998, No. 11, §1, eff. June 22, 1998.



RS 33:2740.46 - Alexandria Central Economic Development District

§2740.46. Alexandria Central Economic Development District

A. Intent. The legislature hereby finds and declares that it is necessary for the public health, safety, and welfare of the city of Alexandria that the property value deterioration in the principal area of the city be halted and that the causes of such deterioration be halted.

B. Creation. (1) The Alexandria Central Economic Development District, hereinafter referred to as the "district", is hereby created for the primary purpose of redevelopment of the central business district.

(2)(a) The district shall be coterminous with House of Representatives District No. 26 as such House of Representatives district may be established from time to time by legislative or judicial action; however, the district shall include only that area of House District No. 26 which is within the municipal boundaries of the city of Alexandria.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, the boundaries of the district shall also include the area described as follows:

That certain tract, piece or parcel of land, containing 10.602 acres, more or less, together with all buildings and improvements situated thereon, located in section 4, Township 3 North, Range 1 West, City of Alexandria, Rapides Parish, Louisiana, being tract shown on a survey by Monceaux Buller & Associates, LLC, dated 1-04-06, being more particularly described with reference to said survey as follows, to wit:

The POINT OF BEGINNING being a one half inch iron rod and located at the intersection of the northerly edge of the right-of way for Horseshoe Drive and the westerly edge of the right-of-way for U.S. Highway 165. From Point Of Beginning proceed thence N. 88 degrees 46 minutes 50 seconds W. 164.55 feet along the right-of-way for Horseshoe Drive to a one half inch iron rod; proceed thence S 88 degrees 54 minutes 54 seconds W a distance of 90.28 feet along the right-of-way of Horseshoe Drive to a one half inch rod, proceed thence along a curve to the right having a radius of 1,382.39 feet, a chord of N. 87 degrees 58 minutes 36 seconds W. 152.44' to a one half inch iron rod; proceed thence along the right-of way of Horseshoe Drive N. 84 degrees 52 minutes 06 seconds W. a distance of 288.47 feet to a one half inch iron rod and corner; Thence proceed n. 29 degrees 05 minutes 14 seconds E. a distance of 889.57 feet to a one half inch iron rod and corner; thence proceed S. 60 degrees 40 minutes 46 seconds E. a distance of 622.89 to the westerly edge of the right-of-way of U.S. Highway 165 to a point and corner; thence S. 29 degrees 05 minutes 14 seconds W. 578.26' feet back to the northern right-of-way of Horseshoe Drive and the POINT OF BEGINNING.

(3) The district shall be a political subdivision of the state of Louisiana as defined in Article VI, Paragraph 44(2) of the Constitution of Louisiana and, as such, shall have all of the powers accorded by law to political subdivisions of the state, including the power to cooperate with and to engage in cooperative endeavors with other persons and entities as provided by Article VI, Section 20 and Article VII, Paragraph 14(C) of the Constitution of Louisiana.

C. Governance. (1) The governing authority of the district shall be a board consisting of nine members, referred to in this Section as the "board", all of whom shall be qualified voters and residents of the city of Alexandria. The members of the board shall be appointed as follows:

(a) Three members appointed by the mayor of the city of Alexandria and confirmed by the governing authority of the city of Alexandria.

(b) Two members nominated by the governing board of the Central Louisiana Business League and appointed by resolution duly adopted by a majority vote of the governing authority of the city of Alexandria.

(c) Two members nominated by the governing authority of Rapides Parish and appointed by resolution duly adopted by a majority vote of the governing authority of the city of Alexandria.

(d) One member nominated by the board of directors of the Central Louisiana Chamber of Commerce and appointed by resolution duly adopted by a majority vote of the governing authority of the city of Alexandria.

(e) One member nominated by the governing board of the Rapides Regional Medical Center and appointed by resolution duly adopted by a majority vote of the governing authority of the city of Alexandria.

(2) If any appointing authority fails to make an appointment within thirty days after notification by the board of a vacancy, the governing authority of the city of Alexandria may appoint a member of its own choosing. The appointing authority may remove any member for cause. The appointing authority may also remove any member who has accumulated three consecutive unexcused absences from regularly scheduled board meetings.

(3)(a) The twelve members of the board in office on the effective date of this Subparagraph shall continue to serve until the expiration of their then current terms. The members appointed to serve upon the expiration of such current terms shall be appointed as provided in Paragraphs (1) and (2) of this Subsection. Such members shall be appointed to four-year terms after initial terms as provided in Subparagraph (b) of this Paragraph.

(b)(i) The three members appointed by the mayor of the city of Alexandria and confirmed by the governing authority of the city of Alexandria shall serve initial terms of four years, three years, and two years, respectively, as designated by the mayor.

(ii) The two members nominated by the governing board of the Central Louisiana Business League and appointed by the governing authority of the city of Alexandria shall serve initial terms of four years and three years, respectively, as designated by the governing board of the league.

(iii) The two members nominated by the governing authority of Rapides Parish and appointed by the governing authority of the city of Alexandria shall serve initial terms of four years and three years, respectively, as designated by the governing authority of Rapides Parish.

(iv) The member nominated by the board of directors of the Central Louisiana Chamber of Commerce and appointed by the governing authority of the city of Alexandria shall serve an initial term of two years.

(v) The member nominated by the governing board of the Rapides Regional Medical Center and appointed by the governing authority of the city of Alexandria shall serve an initial term of one year.

(c) Vacancies occurring prior to the expiration of a term shall be filled in the manner of the original appointment for the remainder of the unexpired term.

(4) The board shall elect a chairman, a vice chairman, and a secretary-treasurer from among its members. Officers shall serve one-year terms but shall be eligible for reelection. The board shall adopt such rules for the transaction of its business as it deems necessary and shall keep a record of its resolutions, transactions, studies, findings, and determinations, which record shall be a public record.

(5) The board may employ or contract with an executive director and set his compensation and terms of employment. Notwithstanding any other provision of law to the contrary, the board may establish the term of such contract. The board also may employ such other employees as are necessary to carry out the functions of the district as authorized by the board.

D. Redevelopment activities. (1) In order to effectuate the purposes of this Section, the board shall have the specific authority provided in R.S. 33:4625(F); such authority shall be exercised solely within the district.

(2) The board shall formulate a redevelopment plan or plans for the district and submit any plan to the governing authority of Alexandria for review. The board shall formulate a program or programs to implement any redevelopment plan. Such a program shall implement the various plans in such a manner as to aid and encourage private development of the area and to promote and coordinate public development. In formulating such a program, the board may conduct studies and may consult with all departments of the city of Alexandria and other public or private agencies concerned with matters affecting or affected by the program.

(3) After adoption of the development program, the board may implement any portion thereof in such manner as shall, in its judgment, most likely accomplish said program. To that end, the district may employ or contract with engineers, architects, attorneys, underwriters, and other professionals necessary for the financing and implementation of the construction, renovation, maintenance, or operation of facilities described in the redevelopment plan and may contract in accordance with law for the construction, renovation, maintenance, or operation of the facilities.

(4) The board shall prepare each year an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq.

E. Revenues. (1) Subject to the approval of the governing authority of Alexandria and district electors as provided in Paragraph (4) of this Subsection, the district may levy an ad valorem tax not exceeding fifteen mills for such number of years as may be provided in the proposition authorizing its levy for the purpose of planning, constructing, acquiring, operating, or maintaining public facilities contemplated by the redevelopment plan and for the operating expenses of the district.

(2) Subject to the approval of the governing authority of Alexandria and district electors as provided in Paragraph (4) of this Subsection, the district may issue general obligation bonds in accordance with the provisions of R.S. 39:551 et seq. for the purpose of constructing, acquiring, or improving any work of public improvement contemplated by the redevelopment plan. As provided by Article VI, Section 33 of the Constitution of Louisiana, the bonds shall have pledged thereto the full faith and credit of the district, and the district shall levy and collect taxes on all property subject to taxation in the district sufficient to pay the bonds in principal, interest, and premium, if any, as the same become due and payable.

(3) Any ad valorem tax levied by the district, including taxes levied under Paragraph (1) of this Subsection or levied to provide for payment of bonds authorized under Paragraph (2) of this Subsection, being special ad valorem taxes, shall be subject to homestead exemption as provided by Article VII, Section 20 of the Constitution of Louisiana.

(4) No ad valorem tax may be levied under the provisions of Paragraph (1) of this Subsection nor may any bonds be issued under the provisions of Paragraph (2) of this Subsection unless authorized by a majority of the electors of the district who vote at an election held for that purpose in accordance with the applicable provisions of the Louisiana Election Code. The governing authority of the city of Alexandria shall call any such election.

(5) Any tax levied under authority of this Subsection shall be in addition to all other taxes which other political subdivisions in Rapides Parish are now or hereafter may be authorized by law to levy and collect. All services and programs to be provided from the proceeds of the tax shall be in addition to the services and programs which are otherwise provided by other governing authorities.

F. The district shall be authorized to enter into agreements with any person or persons, public or private, providing for contributions or payments towards the cost of financing public facilities in the district. The district is hereby authorized to issue bonds secured wholly or partly by the revenues of such agreements and wholly or partly by other revenues that may be received, from time to time, by the district provided the bonds are authorized and issued in the manner provided by R.S. 39:1011 et seq.

G. To the extent allowed by state and federal law, the district shall adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of state and federal law.

H. The financial records of the district shall be audited pursuant to the provisions of R.S. 24:513.

Acts 1999, No. 500, §1, eff. June 28, 1999; Acts 2000, 1st Ex. Sess., No. 75, §1; Acts 2003, No. 1217, §1, eff. July 3, 2003; Acts 2011, No. 272, §1, eff. June 28, 2011.



RS 33:2740.47 - New Orleans Central City Economic Development District

§2740.47. New Orleans Central City Economic Development District

A. The New Orleans Central City Economic Development District, hereinafter referred to as the "district", is hereby created and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. The district, acting through its board of commissioners, the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for industrial, commercial, research, and economic development purposes, excluding the powers of expropriation and taxation.

B. The district is established for the primary object and purpose of establishing and adopting a master economic development plan for the central city area.

C. The boundaries of the district shall be comprised of that area of the city bounded by Howard Avenue, Carondelet Street, Simon Bolivar, and Washington Ave.

D.(1) The board of commissioners, hereinafter referred to as the "board", shall be composed of the following members:

(a)(i) One member shall be the mayor of New Orleans or his designee.

(ii) One member shall be appointed by the mayor of New Orleans.

(b) One member shall be the city councilman who represents the district or his designee.

(c)(i) One member shall be the state senator who represents the district or his designee.

(ii) One member shall be appointed by the state senator who represents the district.

(d) Each state representative who represents the district shall be a member or shall appoint a designee.

(e) Three members shall be members of and appointed by Central City Partnership.

(f) Two members shall be members of and appointed by the Aretha Castle Halley Business Association.

(2) The state senator who represents the district shall call the first meeting of the board no later than January 31, 2000. At the first meeting the members shall elect a chair, a vice chairman, secretary, and any other officers needed.

(3) In preparation of the economic development plan, as provided in Subsection A of this Section, the board shall make careful and comprehensive surveys and studies of present conditions and future economic growth of the district. A plan shall be made with the general purpose of guiding and accomplishing coordinated, adjusted, and harmonious economic development of the district, which will, in accordance with present and future needs, best promote the natural, cultural, and economic resources of the district and the citizens and businesses in the district.

Acts 1999, No. 500, §1, eff. June 28, 1999.



RS 33:2740.48 - Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.

§2740.48. Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.



RS 33:2740.49 - The Downtown Economic Development District of the City of Monroe; creation, composition, and powers; preparation of plans, levy of special ad valorem taxes, and insurance of bonds and other instruments of indebtedness

§2740.49. The Downtown Economic Development District of the City of Monroe; creation, composition, and powers; preparation of plans, levy of special ad valorem taxes, and insurance of bonds and other instruments of indebtedness

A.(1) The local governing authority for the city of Monroe, with the approval of the mayor, is authorized to create a special taxing district within the city of Monroe. The boundaries of the district shall be located within the city of Monroe and described as follows:

Beginning at the intersection of the centerline of the Ouachita River and the centerline of the I-20 Bridge; thence easterly along the centerline of the I-20 to the centerline of the Civic Center Expressway; thence in an easterly and northerly direction along the south and east sides of the Monroe Civic Center to South 11th Street and continuing northerly along the centerline of South 11th Street to the centerline of Manassas Street; thence northeasterly along the centerline of Manassas Street to Desiard Street; thence northerly along the centerline of Pendleton Street to the centerline of Washington Street; thence westerly along the centerline of Washington Street to the centerline of North 9th Street; thence northerly along the centerline of North 9th Street to the intersection with an alley located between Louisville Avenue and Bres Avenue; thence westerly along the centerline of said alley and along an extended line to the centerline of the Ouachita River; thence southerly along the centerline of the Ouachita River, which is also the Monroe city limits line, to the point of beginning; and that certain property located south of the centerline of I-20 and north of the Masur Museum of Art between the Ouachita River and South Grand Street.

(2) The special taxing district shall be known and designated as the "Downtown Economic Development District for the City of Monroe", hereinafter referred to as "the district".

B. The local governing authority of the city of Monroe, hereinafter referred to as "the council", shall have control over and responsibility for the functions, affairs, and administration of the district.

C. In order to provide for the orderly planning, development, acquisition, construction, and effectuation of the services, improvements, and facilities to be furnished by the district, to provide for the representation in the affairs of the district of those persons and interests immediately concerned with and affected by the purposes and development of the district, and to provide for uses of the Ouachita River for the purpose and development of the district, there is hereby authorized to be created a board of commissioners for the district, hereinafter referred to as "the board".

D.(1) The board shall be composed of nine members, all of whom shall be qualified voters of the parish of Ouachita. The board membership shall be reflective of the city's diverse population. The nine members shall be appointed as follows:

(a) Two members shall be appointed by the mayor.

(b) Two members shall be appointed by the city council.

(c) Two members shall be appointed by the city council from a list of nominees submitted by the Monroe Chamber of Commerce to the council on or before August 1, 1999.

(d) Three members shall be appointed by the city council from a list of nominees submitted to the council on or before August 1, 1999, by the three largest assessed property owners within the district, and at least one appointment must be made from each of the three largest assessed property owners. The members appointed by the city council in this Subparagraph shall have their principal place of business or profession in, or own property in, the district.

(e) The initial appointments to the board shall be made on or before September 1, 1999.

(2)(a) The terms of members of the board shall be three years, and upon expiration of a term of office, the successor shall be appointed in accordance with the procedures herein prescribed for the appointment of the original members.

(b) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled by appointment in the same manner as the original appointment for the unexpired term.

E.(1) As soon as practical after their appointment, the board shall meet. The board shall elect from their number a chairman, vice chairman, a secretary, a treasurer, and such other officers as it may deem appropriate.

(2) The minute books and archives of the board shall be maintained by the board's secretary with the help and assistance of and through the council's office. The monies, funds, and accounts of the district in the official custody and control of the board's treasurer shall be deposited, expended, and accounted for, records maintained, and idle funds invested through the department of administration, under the director of administration, and checks issued through the department as in the case of city monies under the plan of government. An attorney appointed by the mayor shall serve as the board's regular attorney, and the services of other offices and departments of the city shall be furnished in accordance with Paragraph (F)(5) of this Section.

(3) The duties of the officers shall be fixed by bylaws adopted by the board. The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business and affairs. To the extent that funds are available, the board shall be empowered to employ an executive director and other such assistants and employees as are needed to assist the board in the performance of its duties. It shall hold regular meetings as shall be provided in the bylaws and may hold special meetings at such time and places within or without the district as may be prescribed in the bylaws.

(4) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available to the public in conformance with law.

(5) The members of the board shall serve without compensation; however, they shall receive a travel allowance as reimbursement for expenses incurred while attending to the business of the board or the district.

F.(1)(a) The board shall prepare or cause to be prepared a plan or plans specifying the public improvements, facilities, and services proposed to be furnished, constructed, or acquired for the district and shall conduct such public hearings, publish such notice with respect thereto, and disseminate such information as it, in the exercise of its sound discretion, may deem to be appropriate or advisable and in the public interest.

(b) Any plan may specify and encompass any public services, capital improvements, and facilities which the city of Monroe is authorized to undertake, furnish, or provide under the constitution and laws of the state of Louisiana, and such specified public services, improvements, and facilities shall be special and in addition to all services, improvements, and facilities which the city of Monroe is then furnishing or providing or may then or in the future be obligated to furnish or provide within the district.

(c) Any plan shall include:

(i) An estimate of the annual and total cost of acquiring, constructing, or providing the services, improvements, or facilities set forth therein.

(ii) The proportion of the tax to be levied on the taxable real property within the district which is to be set aside and dedicated to paying the cost of furnishing specified services and the proportion of such tax to be set aside and dedicated to paying the cost of capital improvements or paying the cost of debt service on any bonds to be issued to pay the cost of capital improvements, such proportions, in each case, to be expressed in numbers of mills.

(iii) An estimate of the total number of mills required to be levied each year on the taxable real property within the district in order to provide the funds required for the implementation of the plan for furnishing the specified services and for capital improvements, debt service, or both.

(d) The board shall also submit the plan to the city planning commission. The planning commission shall review the plan and determine whether or not it is consistent with the comprehensive plan for the city of Monroe. The planning commission, within thirty days following receipt of the plan, shall submit to the council its written opinion as to whether or not the plan or any portion or detail thereof is inconsistent with the comprehensive plan for the city, together with its written comments and recommendations with respect thereto.

(e)(i) After receipt of the plan together with the written comments and recommendations of the city planning commission, the council shall review and consider the plan together with the written comments and recommendations. The council, by a majority vote of all its members, may adopt or reject the plan as originally submitted by the board or alter or modify the plan or any portion or detail thereof.

(ii) If the plan as originally submitted by the board is adopted by the majority vote of the council, it shall become final and conclusive and may thereafter be implemented. If the council alters or modifies the plan by a majority vote of its members, the plan as altered or modified shall be resubmitted to the board for its concurrence or rejection.

(iii) The board may concur in the modified plan by a majority vote of all of its members. If the board votes to concur in the plan as modified by the council, the plan shall become final and conclusive and may thereafter be implemented. If the board does not concur in the plan as modified by the council, it shall notify the council in writing of its decision.

(iv) Thereafter and as often as the board may deem to be necessary or advisable, it shall prepare or cause to be prepared a plan or plans and submit the same to the planning commission in accordance with the same procedure hereinabove prescribed with respect to the original plan. The planning commission shall submit such plan, together with their written comments and recommendations, to the council for its adoption, modification, or rejection in the manner and with the same effect as provided with respect to the original plan.

(2)(a) Notwithstanding the provisions of Paragraph (1) of this Subsection, the board may prepare and submit directly to the council a plan or plans setting forth its intention to employ professional consultants, experts, and such other advisors and personnel as it shall deem to be necessary or convenient to assist in the preparation of a plan or plans for the orderly and efficient development of services and improvements within the district.

(b) The plan shall specify the services proposed to be rendered by such employees, an estimate of the aggregate of the proposed salaries of such employees, and an estimate of the other expenses of the board required for the preparation of such plan or plans, together with a request that a tax in an amount sufficient to cover the costs of such salaries and expenses be levied on the real property within the district.

(c) The plan shall include a proposed budget of income and expenditures specifying the source of funding for each of the years the tax is to run.

(3)(a) The council shall review and consider such plan within thirty days following submission to it by the board and shall adopt or reject such plan by a majority vote of its members.

(b) If the council adopts such plan, it shall become final and conclusive, and the tax requested by the board upon approval by special referendum of the electorate of the city of Monroe, as required by Paragraph (6) of this Subsection, shall be levied and collected.

(c) If the council rejects the plan, it shall notify the board of its action, and the board may again and from time to time prepare and submit to the council a plan in accordance with the procedures provided for in this Paragraph.

(4) If no plan is finally and conclusively adopted in accordance with the procedures prescribed in this Subsection within four years after June 11, 1999, all power and authority conferred hereby shall lapse, the district shall be dissolved, and all power and authority incident thereto shall become null and void as a matter of law; however, in such event, all obligations contractual or otherwise, incurred by the district during its existence, shall survive and shall be fully enforceable in accordance with their terms.

(5)(a) All services to be furnished within the district pursuant to any plan finally and conclusively adopted hereunder shall be furnished, supplied, and administered by the city through its regularly constituted departments, agencies, boards, commissions, and instrumentalities. All capital improvements and facilities to be acquired, constructed, or provided within the district, whether from the proceeds of bonds or otherwise, shall likewise be so acquired, constructed, or provided by the city through its regularly constituted departments, agencies, boards, commissions, and instrumentalities, it being the intention hereof to avoid the duplication of administrative and management efforts and expense in the implementation of any plan adopted for the benefit of the district.

(b) In order to provide such services and/or provide, construct, or acquire such capital improvements or facilities, the board may enter into intergovernmental local service contracts with the city.

(c) The cost of any such services, capital improvements, or facilities shall be paid for by the district from the proceeds of the special tax levied upon real property within the district as herein provided or from the proceeds of bonds.

(6)(a) The council, in addition to all other taxes which it is now or hereafter may be authorized to levy and collect, is hereby authorized to levy and collect a special ad valorem tax not to exceed ten mills on the dollar of assessed valuation upon all taxable real property situated within the boundaries of the city of Monroe. The tax shall be levied for a term not to exceed fifty years and shall be collected in the same manner and at the same time as all other ad valorem taxes on property subject to taxation by the city are collected. No such tax shall be levied until a plan requesting the levy of a tax is finally and conclusively adopted in accordance with the procedures prescribed herein.

(b) The proceeds of the tax shall be used exclusively for the purposes and benefit of the district.

(c) The tax shall be submitted to a referendum of the electorate of the city of Monroe and conducted in accordance with the Louisiana Election Code.

(d) The avails of the tax shall be paid over by the sheriff and ex officio tax collector to the city administration department, day-by-day, as the same are collected for the account of the district.

(e) It is expressly declared that the special tax hereby authorized is limited to immovable property, and nothing contained in this Subsection shall be construed to levy or authorize the levying of a tax upon movable property of any kind or description whatsoever, whether corporeal or incorporeal.

(7)(a) The council, when requested by resolution adopted by a majority of the members of the board, may fund the avails of the tax into bonds or other instruments of indebtedness for the exclusive benefit of the district. The principal of, the premium if any, and interest on the bonds or other instruments of indebtedness shall be payable solely from the proceeds of the special tax authorized, levied, and collected pursuant to the provisions of this Subsection. The bonds shall not constitute general obligations of the parish. Any indebtedness incurred by the council for and on behalf of the district pursuant to the provisions of this Subsection, evidenced by bonds, notes, or other evidences of indebtedness, or otherwise, shall be excluded in determining the power of the council to incur indebtedness and to issue its general obligation bonds. The principal amount of such bonds which may be outstanding at any one time shall never exceed the sum of twenty million dollars and shall not exceed the total principal amount which may be serviced in principal and interest not to exceed seventy-five percent of the avails estimated to be available in the first and each succeeding year that any of the bonds are to be outstanding. The proceeds derived from the sale of such bonds shall be paid over to the appropriate officials of the council for deposit to the account of the district. The bonds shall bear such rate or rates of interest and, except as herein otherwise specifically provided, shall be in such form, terms, and denominations, be redeemable at such times and places, within a period of not exceeding fifty years from the date thereof as may be provided for in the resolution of the council providing for their issuance.

(b) The bonds shall be signed by the mayor and the clerk of the council. However, in the discretion of the council one of the signatures may be in facsimile. In case any officer whose signature appears upon a bond or coupon ceases to be an officer before delivery of the bonds or coupons to the purchaser, his signature or countersignature shall nevertheless be valid for all purposes.

(c) The resolution of the council authorizing the issuance and sale of such bonds and fixing the form and details thereof may contain such other provisions as the council may deem to be necessary or advisable to enhance the marketability and acceptability thereof by purchasers and investors, including but not limited to covenants with bondholders setting forth:

(i) Conditions and limitations on the issuance of additional bonds constituting a lien and charge on the avails of the special tax levied on real property within the district, pari passu with bonds theretofore issued and outstanding; and

(ii) The creation of reserves for the payment of the principal of and interest on such bonds.

(d) These bonds and the interest thereon shall be exempt from all taxation levied for state, parish, municipal, or other local purposes.

(e) Savings banks, tutors of minors, curators of interdicts, trustees, and other fiduciaries are authorized to invest the funds in their hands in said bonds.

(8)(a) Notwithstanding any other provision of this Subsection to the contrary, no tax authorized herein shall be levied and no bonds shall be issued unless and until the maximum amount of the tax in mills, the years the tax is to run and to be issued under the plan, and the maximum amount of bonds to be issued has been approved by a majority of the electors in the district voting thereon in an election called for that purpose in accordance with the Louisiana Election Code.

(b) No bonds issued hereunder shall be general obligations of the state of Louisiana, the parish of Ouachita, the city of Monroe, or the district.

(9) The district shall have the power to acquire, to lease, to insure, and to sell real property within its boundaries in accordance with its plans.

(10) The district shall have the authority to pay the city of Monroe, the Monroe Chamber of Commerce, the Ouachita Economic Development Corporation or other contractor for services rendered by each respective entity or persons under a local services contract between the district and such entity for services rendered in furtherance of this Subsection.

G.(1) The legislature hereby finds and declares that it is necessary for the public health, safety, and welfare of the city of Monroe that the property value deterioration in the principal area or areas of the city of Monroe known generally as the Central Business District be halted and that the causes of such deterioration be halted, since the Central Business District is the center of commercial, civic, and cultural activities of the metropolitan area.

(2) It shall be the function and duty of the board to formulate the program to implement the various development plans for downtown Monroe heretofore or hereafter submitted, and it shall revise or amend its decisions from time to time as it sees fit. Such a program shall implement the various plans with the responsibility of aiding and encouraging private development of the area and promoting and coordinating public development. In carrying out such programs, the board may consult with all departments of the city of Monroe and such other public or private agencies as are concerned with matters affecting or affected by the program. The board may conduct studies and based thereon may make such recommendations as it determines are calculated to implement the intent and purposes of this Section.

(3) The programs formulated and recommendations made as provided in Paragraph (2) of this Subsection shall be included in the plan or plans prepared as provided in Subsection F of this Section.

H. Tax increment financing. (1) In addition to the authority provided to the district, the district shall have the authority provided to an economic development district by Part II of Chapter 27 of this Title and may issue revenue bonds payable from an irrevocable pledge and dedication of up to full amount of tax increments available to an economic development district as provided in such Part to be derived from any project or projects provided for in this Section, or parts thereof, in an amount to be determined by the district, in order to finance or refinance any project or projects, or parts thereof, which are consistent with the purposes of the district, provided that the irrevocable pledge and dedication of tax increments available have been submitted to the qualified electors of the district at an election to be conducted in accordance with the election laws of the state and a majority of those voting in the election have voted in favor of the irrevocable pledge and dedication of tax increments.

(2) For purposes of the tax increment financing authority derived from Part II of Chapter 27 of this Title, which is conferred upon the district by this Section, and only for purposes of this Section, "local governmental subdivision" as defined in such Part shall include the parish of Ouachita and all political subdivisions within the parish.

(3) A general sales tax increment shall consist of that portion of the general sales tax collected by the district in an amount determined by the board of commissioners and which is in lieu of other such taxes levied by other taxing authorities.

(4) Notwithstanding any provision of law to the contrary, any portion of the tax of any local governmental subdivision or other tax recipient body may only be used as a tax increment for tax increment finance purposes with the consent of such local governmental subdivision or other tax recipient body expressed by ordinance or resolution and upon approval of a majority of the qualified electors of the city of Monroe voting at an election to be conducted in accordance with the general election laws of the state of Louisiana.

I. Term. The district shall dissolve and cease to exist one year after the earlier of the date all bonds, notes, and other evidences of indebtedness of the district, including refunding bonds are paid in full as to both principal and interest; however, under no event shall the district have an existence of less than three years.

J. Liberal construction. This Section, being necessary for the welfare of the city and its residents, shall be liberally construed to effect the purposes thereof.

Acts 1999, No. 221, §1, eff. June 11, 1999; Acts 2001, No. 444, §1, eff. June 18, 2001; Acts 2005, No. 312, §1, eff. June 29, 2005.

NOTE: See Acts 2001, No. 444, §2, repealing provisions for Monroe Downtown Development District, and §3, providing for certain funding for "the district". (Act No. 444 includes provisions in Section 1 for the Downtown Economic Development District and the Southside Economic Development District, both in Monroe).



RS 33:2740.50 - Pineville Downtown Development District

§2740.50. Pineville Downtown Development District

A. Intent. The legislature hereby finds and declares that it is necessary for the public health, safety, and welfare of the city of Pineville that the property value deterioration in the downtown area be halted and that the causes of such deterioration be halted.

B. Creation. (1) The Pineville Downtown Development District, referred to in this Section as the "district", is hereby created for the primary purpose of redevelopment of the central business district. The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

(2) The district shall be comprised of a certain piece, parcel, or lot of ground being, lying, and situated in Sections 2, 10, 11, 16, 17, 18, 19, 20, and 21, Township 4 North, Range 1 West of the Louisiana Meridian, District North of Red River, City of Pineville, Rapides Parish, Louisiana; being more particularly described as follows, to wit:

Commencing at a point located at the intersection of the centerline of Red River with the western right-of-way line of Union Pacific Railroad (abandoned), said point being located in Section 10, Township 4 North, Range 1 West, District North of Red River, Rapides Parish, Louisiana, and also being the point of beginning of the tract to be described;

Thence proceed in a northeasterly direction, along the western right-of-way line of said Union Pacific Railroad, a distance of approximately 7,000.00 feet to a point being South 90 degrees 00 minutes 00 seconds West from the frog of the Union Pacific Railroad and the Kansas City Southern Railroad/Louisiana and Arkansas Railroad intersection, said frog being located in Section 2, Township 4 North, Range 1 West, District North of Red River, Rapides Parish, Louisiana.

Thence turn right and proceed North 90 degrees 00 minutes 00 seconds East, a distance of approximately 100.00 feet to a point located on the eastern right-of-way line of the Kansas City Southern Railroad/Louisiana and Arkansas Railroad.

Thence turn right and proceed in a southeasterly direction, along the eastern right-of-way line of the Kansas City Southern/Louisiana and Arkansas Railroad, a distance of approximately 12,000.00 feet to a point located near the Pineville Expressway;

Thence turn right and proceed in a southwesterly direction, along the center line of Highway 167 (Pineville Expressway), a distance of approximately 5,000.00 feet to a point located in the centerline of Red River, said point being located in Section 21, Township 4 North, Range 1 West, District North of Red River, Rapides Parish, Louisiana.

Thence turn right and proceed in a northwesterly direction, along the centerline of the Red River, a distance of approximately 11,000.00 feet to the point of beginning.

C. Governance. (1) The district shall be governed by a board of seven commissioners, referred to in this Section as the "board", appointed as follows:

(a) The governing authority of the city of Pineville shall appoint three members.

(b) The governing authority of the parish of Rapides shall appoint one member.

(c) The Central Louisiana Economic Development Alliance shall appoint one member.

(d) The governing board of the Central Louisiana Chamber of Commerce shall appoint one member.

(e) The North Rapides Business and Industry Alliance shall appoint one member.

(2) The appointments made pursuant to Subparagraphs (1)(b) through (e) of this Subsection shall be subject to confirmation by the governing authority of the city of Pineville.

(3) If any appointing authority fails to make an appointment within thirty days after notification by the board of a vacancy, the governing authority of the city of Pineville may appoint a member of its own choosing. Each member of the board shall be a registered voter of Rapides Parish. The appointing authority may remove any member for cause.

(4) Terms of members shall be four years, except for initial terms which shall be as follows: one shall be appointed for a term of one year, two for a term of two years, two for a term of three years, and two for a term of four years as determined by lot at the first meeting of the board. Vacancies occurring prior to the expiration of a term shall be filled in the manner of the original appointment for the remainder of the unexpired term.

(5) The board shall elect a chairman, a vice chairman, and a secretary-treasurer from among its members. Officers shall serve one-year terms but shall be eligible for reelection. The board shall adopt such rules for the transaction of its business as it deems necessary and shall keep a record of its resolutions, transactions, studies, findings, and determinations, which record shall be a public record.

(6) The board may employ or contract with an executive director and set his compensation and terms of employment. Notwithstanding any other provision of law to the contrary, the board may establish the term of such contract. The board also may employ such other employees as are necessary to carry out the functions of the district as authorized by the board.

D. Redevelopment activities. (1) In order to effectuate the purposes of this Section, the board shall have the specific authority provided in R.S. 33:4625(F), except the power of expropriation; such authority shall be exercised solely within the district.

(2) The board shall formulate a redevelopment plan or plans for the district and shall submit any such plan to the governing authority of Pineville for review. The board shall formulate a program or programs to implement any redevelopment plan. Such a program shall implement the various plans in such a manner as to aid and encourage private development of the area and to promote and coordinate public development. In formulating such a program, the board may conduct studies and may consult with all departments of the city of Pineville and other public or private agencies concerned with matters affecting or affected by the program.

(3) After adoption of the development program, the board may implement any portion thereof in such manner as shall, in its judgment, most likely accomplish said program. To that end, the district may employ or contract with engineers, architects, attorneys, underwriters, and other professionals necessary for the financing and implementation of the construction, renovation, maintenance, or operation of facilities described in the redevelopment plan and may contract in accordance with law for the construction, renovation, maintenance, or operation of the facilities.

E. Powers and duties. (1) The district, through the board, shall have all powers necessary or convenient to carry out and effectuate the purposes and provisions of this Chapter, including but not limited to the following:

(a) To sue and be sued and as such to stand in judgment.

(b) To adopt, use, and alter at will a corporate seal.

(c) To acquire by gift, grant, purchase, or lease and to hold and use any property, immovable, movable, mixed, corporeal, or incorporeal, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, and to engage in any action, such as the purchase of insurance, necessary or desirable for the maintenance or improvement of such property.

(d)(i) To sell, lease for a term of up to ninety-nine years, exchange, or otherwise dispose of or transfer to or with other political subdivisions of this state or public or private persons at public or private sale any residential, commercial, or industrial land, property, improvements, or portions thereof, including immovable property, which is, in the opinion of the board, appropriate to accomplish the objectives and purposes of the district.

(ii) Prior to any sale, lease, conveyance, disposition, or transfer of property pursuant to this Paragraph, the district shall fix the price and terms of the sale, lease, exchange, or other contract to be made with reference to the property. Such sale, lease, conveyance, disposition, or transfer shall comply with the terms and provisions of this Section.

(iii) Any sale of industrial land, as defined by Chapter 8 of Title 51 of the Louisiana Revised Statutes of 1950 and the statutes referenced therein, shall be in accordance with laws providing for the disposition or transfer of such land.

(iv) Other than the requirements of this Section, no other law limiting or regulating the form or manner of the sale, lease, conveyance, disposition, or transfer of property by public bodies, including without limitation R.S. 41:1338, shall apply to the sale, lease, conveyance, disposition, or transfer of property by the district. All such sales, leases, conveyance, dispositions, or transfers of property remain subject to the limitations imposed by the Constitution of Louisiana.

(e) To convey to the United States, the state, or to any political subdivision of the state any land, property, right-of-way, easement, servitude, or other thing of value, which the district may own or acquire, for use by such governmental entity to accomplish the objectives and purposes of the district, pursuant to the terms of any appropriate cooperative endeavor agreement.

(f) To make and collect reasonable charges for the use of property of the district and for services rendered by the district and to regulate fees or rentals charged for use of privately owned facilities located on property owned or sold by the district when such facilities are offered for use by the public or by a private industrial, commercial, research, or other economic development entity or activity.

(g) To enter into contracts and agreements with public bodies or public or private entities to achieve the district's objectives and purposes, including but not limited to contracts for professional, legal, and other services and for the purchase, lease, acquisition, sale, construction, operation, maintenance, marketing, and improvement of land, public works, and facilities, as the board may deem necessary or convenient to accomplish the objectives and purposes of the district.

(h) To plan, develop, regulate, operate, and maintain activities and planned land uses to foster creation of new jobs, economic development, industry, health care, general public and social welfare, commerce, manufacturing, tourism, relocation of people and businesses to the area, shipbuilding, aviation, military, warehousing, transportation, offices, recreation, housing development, and conservation.

(i) To acquire land and improvements to construct, operate, and maintain facilities, improvements, and infrastructure, including buildings, roads, bridges, drainage, and utilities, and to perform other functions and activities on property owned or leased by the district to accomplish the objectives and purposes of the district. However, the district is prohibited from constructing, operating, or maintaining any water, electric, or gas utility facilities which duplicate, curtail, impair, or directly compete with a regulated water, electric, or gas utility facility operating in or adjacent to the property owned or leased by the district.

(j) To require and issue licenses.

(k) To develop, activate, construct, exchange, acquire, improve, repair, operate, maintain, lease, mortgage, sell, and grant a security device affecting the movable and immovable property, servitudes, facilities, and works within the jurisdiction of the district under such terms and conditions as the board may deem necessary or appropriate for any public purpose, including industrial, residential, subdivision, and commercial development.

(l) To borrow money and to pledge or grant a security device affecting all or part of its revenues, leases, rents, and other advantages as security for such loans.

(m) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(n) To undertake and carry out redevelopment projects and related activities.

(o) To apply for and accept advances, leases, grants, contributions, and any other form of financial assistance from the United States, the state of Louisiana, political subdivisions of the state, or other public bodies, or from any sources, public or private, for the purposes of this Section, and to give such security as may be required and to enter into and carry out contracts or agreements in connection therewith; and to include in any contract for financial assistance with the federal government such conditions imposed pursuant to federal laws as the board may deem reasonable and appropriate and which are not inconsistent with the purposes of this Section.

(2) The district shall not be deemed to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana.

F. Revenues. (1) The district, through the board, may levy and collect ad valorem taxes on all taxable immovable property situated within the boundaries of the district, if the amount, term, and purpose of such taxes, as set out in propositions submitted to a vote in accordance with the Louisiana Election Code, is approved by a majority of the qualified electors residing in the district voting in an election held for that purpose.

(2)(a) The district, through the board, may also levy and collect sales and use taxes within the boundaries of the district for such purposes and at such rate as provided by the propositions authorizing their levy, not to exceed in aggregate one percent, which taxes may not exceed the limitation set forth in the Constitution of Louisiana, if the proposition submitted to a vote in accordance with the Louisiana Election Code is approved by a majority of the qualified electors residing in the district voting in an election held for that purpose.

(b) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution, and storage for use or consumption of tangible personal property, and upon the sales of services within the boundaries of the district, all as defined in R.S. 47:301 et seq.

(c) Except where inapplicable, the procedure established by R.S. 47:301 et seq. shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement those Sections and to make them applicable to the tax authorized in this Paragraph shall be fixed in the resolution imposing the tax.

(d) The tax shall be imposed and collected uniformly throughout the jurisdiction of the district.

(e) Any tax levied under this Paragraph shall be in addition to all other taxes which the city of Pineville or any other political subdivision within the parish of Rapides is now or hereafter authorized to levy and collect.

G. Bonds. (1) The district may incur debt and issue general obligation bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, and Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, for the acquisition and operation of district property or to carry out the other public purposes of this Section, and to issue any other bonds permitted by law, borrow money, and issue certificates of indebtedness, notes, and other debt obligations as evidence thereof and provide for the manner and method of repayment in accordance with law.

(2) The district may issue revenue bonds to finance the undertaking of a redevelopment project under this Section, or otherwise to acquire, purchase, lease, construct, or improve residential, commercial, research, industrial, or other plant sites and buildings, or other capital improvements, including energy and pollution abatement and control facilities and necessary property and appurtenances thereto; and may sell, lease, sublease, or otherwise dispose of by suitable and appropriate contract to any enterprise locating or existing within the jurisdiction of the district such sites, buildings, or facilities and appurtenances thereto, all or severally. The funds derived from the sale of such bonds may be disbursed in whole or in part upon delivery of the bonds as shall be provided in the contract between the district and the residential, commercial, research, industrial, or other enterprise to be aided, encouraged, or benefited subject to the requirements of this Section.

(3) The issuing authority may enter into, amend, or terminate, as it determines to be necessary or appropriate, any ancillary contracts (a) to facilitate the issuance, sale, resale, purchase, repurchase, or payments of bonds, including without limitation bond insurance, letters of credit, and liquidity facilities, or (b) to attempt to hedge risk or achieve a desirable effective interest rate or cash flow, all subject to the approval of the State Bond Commission.

(4) Bonds issued under Paragraph (2) of this Subsection shall be authorized by resolution of the board and shall be limited obligations of the issuing authority; the principal and interest, costs of issuance, and other costs incidental thereto shall be payable solely from the income and revenue derived from the sale, lease, or other disposition of the project or facility to be financed by the bonds issued under this Subsection, or from the income and revenue derived from the sale, lease, or other disposition of any existing project or facility acquired, constructed, and improved under the provision of this Subsection, or from any source available for such purpose. However, in the discretion of the issuing authority, the bonds may be additionally secured by mortgage or other security device covering all or part of the project from which the revenues so pledged may be derived. Any refunding bonds issued pursuant to this Subsection shall be payable from any source described above or from the investment of any of the proceeds of the refunding bonds authorized under this Subsection and shall not constitute an indebtedness or pledge of the general credit of the district within the meaning of any constitutional or statutory limitation of indebtedness and shall contain a recital to that effect. Bonds of the district issued under this Subsection shall be issued in such form, shall be in such denominations, shall bear interest, shall mature in such manner, and be executed by one or more members of the board as provided in the resolution authorizing the issuance thereof. Such bonds may be subject to redemption at the option of and in the manner determined by the board in the resolution authorizing the issuance thereof.

(5) No bonds or other evidences of indebtedness may be issued under this Subsection without the prior approval of the State Bond Commission of the terms and provisions thereof.

(6) Bonds issued under this Subsection shall be issued, sold, and delivered in accordance with the terms and provisions of a resolution adopted by the board. The board may sell such bonds in such manner, either at public or at private sale, and for such price as it may determine to be in the best interests of the district, subject to the approval of the State Bond Commission. The resolution issuing bonds shall be published in a newspaper of general circulation within the jurisdiction of the district, and for a period of thirty days after the publication, any interested citizen may bring an action to contest the bonds and the security therefor, as provided in the Constitution of Louisiana. If, after the expiration of thirty days, no suit has been filed, the issuance, sale, and security of the bonds shall be incontestable, and no court shall have authority to entertain any action questioning or contesting such matters.

(7) Bonds issued by the district under this Section are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, shall be subject to the refunding provisions of Chapter 14-A of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

(8) No bonds, other debt obligations, or contracts of the district shall be a charge upon the income, property, or revenue of the parish of Rapides or the city of Pineville, as appropriate, nor shall any obligations of the district be the obligations of the parish or city.

(9) Any bonds issued by the district shall be subject to the provisions of Part XVI of Chapter 32 of Title 13 of the Louisiana Revised Statutes of 1950, pursuant to which the issuance of the bonds may be submitted to the courts for validation.

H. Budget. (1) The board shall adopt an annual budget in accordance with the Local Government Budget Act, R.S. 39:1301 et seq.

(2) The financial records of the district shall be audited pursuant to the provisions of R.S. 24:513.

I. Governmental functions. The exercise by the board of the powers conferred by this Section shall be deemed and held to be essential governmental functions of the state. As the exercise of the powers granted hereby will be in all respects for the benefit of the people of the state, for the increase of commerce and prosperity, and for the improvement of their health and living conditions, the district shall not be required to pay any taxes including but not limited to sales and use taxes, ad valorem taxes, income, or any other taxes of any kind or nature, or assessments upon any property acquired or leased by the district pursuant to the provisions of this Section, or upon the income therefrom, and any bonds issued pursuant to this Section and the income therefrom shall be exempt from taxation by the state and by any parish, municipality, or other political subdivision of the state.

Acts 1999, No. 1191, §1; Acts 2015, No. 352, §1.

NOTE: See Acts 2015, No. 352, §2, regarding terms of board members.



RS 33:2740.51 - The Southside Economic Development District of the City of Monroe; creation, composition and powers; preparation of plans

§2740.51. The Southside Economic Development District of the City of Monroe; creation, composition and powers; preparation of plans

A.(1) The local governing authority for the city of Monroe, with the approval of the mayor, is authorized to create a special district within the city of Monroe. The boundaries of the district shall be located within the city of Monroe and described as follows:

Beginning at a Point in the Center of the Ouachita River (Said Point Lying South 76º44'00" West, 380 Feet, More or Less, from an Iron Pipe on the East Bank of the Ouachita River and Being on a Line Between Biedenharn's Addition to the City of Monroe, and Property of the Louisiana Training Institute); Thence Southerly along the Meandering Centerline of the Ouachita River, the Following Courses: South 28º22'01" East a Distance of 995.54 Feet, South 44º54'21" East a Distance of 430.63 Feet, South 51º03'44" East a Distance of 997.65 Feet, South 39º08'20" East a Distance of 990.18 Feet, South 16º36'18" East a Distance of 990.30 Feet, South 14º14'54" West a Distance of 983.25 Feet; South 45º00'00" West a Distance of 982.88 Feet, South 62º58'16" West a Distance of 994.64 Feet, South 73º53'47" West a Distance of 996.96 Feet, South 76º29'30" West a Distance of 1008.04 Feet, South 82º55'03" West a Distance of 1005.67 Feet, South 80º19'54" West a Distance of 1006.29 Feet, South 65º14'28" West a Distance of 978.99 Feet to the Northerly Projection of the West Line of Buckhorn Plantation as per Plat by George Selman Dated Jan. 25, 1917; Thence South 4º30'00" East a Distance, along the West Line of Said Buckhorn Plantation, a Distance of 1258.00 Feet to the North Right-of-way Line of Buckhorn Bend Loop Road; Thence North 82º47'11" East, along the North Right-of-way Line of Said Buckhorn Bend Loop Road, a Distance of 777.45 Feet to the East Line of the Tract Entitled "Mrs. I. W. Williams" as per Plat of Said Buckhorn Bend Plantation; Thence North 10º56'00" West, along the East Line of Said "Williams" Tract and its Projection Thereof, a Distance of 1353.77 Feet to a Point That is 100 Feet Southerly of the Centerline of the Ouachita River; Thence Easterly 100 Feet from and at Right Angles to the Centerline of the Ouachita River, the Following Courses: North 65º14'28" East a Distance of 336.54 Feet, North 80º19'54" East a Distance of 758.56 Feet to the Northerly Projection of the West Line of the 100 Acre Tract Entitled "John Frantom" as per Plat by George Selman, Dated Jan. 25, 1917 of the Buckhorn Plantation; Thence South 3º20'00" East, along the West Line of Said "Frantom" Tract, a Distance of 1485.55 Feet to the North Right-of-way Line of Buckhorn Bend Loop Road; Thence North 82º50'00" East, along the North Right-of-way Line of Buckhorn Bend Loop Road, a Distance of 569.38 Feet to the West Line of a 30 Foot Road Right-of-way as per Deed Recorded in Conveyance Book 229, Page 445; Thence North 3º20'00" West, along the West Line of Said 30 Foot Road Right-of-way and its Projection Thereof, a Distance of 1495.21 Feet to a Point That Is 100 Feet Southerly from the Centerline of the Ouachita River; Thence North 82º55'03" East, 100 Feet from and at Right Angles to the Centerline of the Ouachita River, a Distance of 180.39 Feet to the Northerly Projection of the East Line of the Margaret Wroten Edwards Property as per Conveyance Book 300, Page 743; Thence South 3º20'00" East, along the East Line of Said "Edwards" Property, a Distance of 567.13 Feet to a Point Being 927.82 Feet Northerly of the North Right-of-way Line of Buckhorn Bend Loop Road; Thence North 79º53'30" East, a Distance of 166.82 Feet to the Southwest Corner of the Claydell Cox Thompson Property as per Conveyance Book 708, Page 155; Thence North 8º48'30" West, along the West Line of Said "Thompson" Property, a Distance of 151.73 Feet to the Southwest Corner of the Jimmy Dale Chesney Property as per Conveyance Book 982, Page 962; Thence North 79º53'30" East, along the Southerly Line of Said "Chesney" Property, a Distance of 153.17 Feet to the Southeast Corner of Said "Chesney" Property; Thence South 8º48'33" East, a Distance of 21.49 Feet to a Point Lying North 8º48'30" West a Distance of 1072.79 Feet from the Northerly Right-of-way Line of Buckhorn Bend Loop Road; Thence North 79º53'30" East, a Distance of 200.00 Feet; Thence South 8º48'28" East, a Distance of 83.00 Feet; Thence North 79º53'30" East, a Distance of 245.78 Feet; Thence North 3º20'00" West, a Distance of 509.65 Feet to a Point That Is 100 Feet Southerly from the Centerline of the Ouachita River; Thence Northeasterly 100 Feet from and at Right Angles to the Centerline of the Ouachita River, the Following Courses: North 76º29'30" East a Distance of 745.34 Feet, North 73º53'47" East a Distance of 1008.79 Feet, North 62º58'16" East a Distance of 1020.01 Feet, North 45º00'00" East a Distance of 1029.01 Feet to the Westerly Projection of the South Line of the City of Monroe Property as per Conveyance Book 1366, Page 201; Thence North 89º42'00" East, along the South Line of Said City of Monroe Property, a Distance of 703.34 Feet; Thence North 0º18'00" West, a Distance of 500.03 Feet; Thence North 89º42'00" East, along the South Line of a Servitude as per Conveyance Book 982, Reg. No. 659473 and its Projection Thereof, a Distance of 1303.71 Feet to the East Right-of-way Line of the Missouri Pacific Railroad; Thence South 0º44'00" West, along the East Right-of-way Line of Said Missouri Pacific Railroad, a Distance of 2798.35 Feet; Thence Southeasterly along a Curve to the Left, (And East R. O. W. Of Said Missouri Pacific Railroad), (Said Curve Having a Chord Bearing of South 3º30'50" East and a Chord Distance of 1840.37 Feet), an Arc Distance of 1842.06 Feet to the Southwest Corner of the City of Monroe Property Located in Section 30, Township 17 North, Range 4 East; Thence North 89º37'31" East, along the South Line of the City of Monroe Property, a Distance of 1541.79 Feet; Thence North 1º00'31" East, along the East Line of the City of Monroe Property, a Distance of 1311.42 Feet; Thence North 88º31'31" East, a Distance of 986.70 Feet; Thence North 18º54'29" West, a Distance of 1381.80 Feet to the Centerline of Richwood Road #2 (Formerly Buckhorn Bend Road); Thence North 89º38'31" East, along the Centerline of Richwood Road #2, a Distance of 9.92 Feet to the Centerline of a Drainage Canal; Thence North 8º48'39" East, along the Centerline of Said Drainage Canal, a Distance of 29.27 Feet to the North Right-of-way Line of Richwood Road #2; Thence North 89º38'31" East along the North Right-of-way Line of Richwood Road #2, a Distance of 1918.00 Feet to the East Line of King Oaks Subdivision; Thence North 18º09'00" East, along the East Line of King Oaks Subdivision, a Distance of 1300.00 Feet to the Northwest Corner of Tract "D" as Shown on Plat of H.B. Zeagler Property as per Plat Book 11, Page 132; Thence North 89º33'00" East, along Said Tract "D", a Distance of 400.47 Feet to the Westerly Right-of-way Line of U.S. Highway 165 By-pass; Thence North 18º09'00" East along the Westerly Right-of-way of U.S. Highway 165 By-pass, a Distance of 472.11 Feet to the North Line of Tract "C" as Shown on H. B. Zeagler Property as per Plat Book 11, Page 132; Thence South 89º43'00" West, along the North Line of Said Tract "C", a Distance of 400.00 Feet to the Northwest Corner of Said Tract "C"; Thence along the King Oaks Subdivision Boundary, the Following Courses: South 89º45'00" West a Distance of 320.00 Feet, North 18º09'00" East a Distance of 300.00 Feet, North 89º45'00" East a Distance of 720.00 Feet, North 18º09'00" East (Along the West Line of U.S. Hwy. 165 By-pass) a Distance of 700.00 Feet South 89º04'00" West a Distance of 1045.04 Feet, South 89º39'00" West a Distance of 1341.00 Feet; Thence Leaving the King Oaks Boundary Line, North 0º11'30" East, a Distance of 1291.10 Feet to the North Right-of-way Line of Richwood Road; Thence South 89º57'30" West, along the North Right-of-way Line of Said Richwood Road, a Distance of 1831.02 Feet to the Northerly Projection of the West Right-of-way Line of Goins Drive; Thence South 0º02'00" West, along the West Right-of-way Line of Goins Drive, a Distance of 270.00 Feet; Thence South 89º57'30" West, a Distance of 159.00 Feet to the West Line of Robinson Place Subdivision No. 2; Thence along the Robinson Place Subdivision No.2 Boundary, the Following Courses: South 0º02'00" West a Distance of 232.50 Feet, South 89º57'30" West a Distance of 345.00 Feet, South 0º02'00" West a Distance of 796.15 Feet to the North Line of the Southwest Industrial Park; Thence South 89º46'21" West, along the North Line of Southwest Industrial Park, a Distance of 651.00 Feet to the East Right-of-way Line of the Missouri Pacific Railroad; Thence South 0º44'00" West, along the East Right-of-way Line of the Missouri Pacific Railroad, a Distance of 560.19 Feet; Thence South 89º42'00" West, along the South Line of a Servitude as per Conveyance Book 982, Reg. No. 659473, a Distance of 1582.79 Feet; Thence North 7º14'30" East, a Distance of 261.65 Feet; Thence North 0º54'00" East, a Distance of 299.65 Feet; Thence South 89º42'00" West, a Distance of 253.48 Feet to a Point That is 100 Feet Easterly of the Centerline of the Ouachita River; Thence Northwesterly 100 Feet from and at Right Angles to the Centerline of the Ouachita River, the Following Courses: North 16º36'18" West a Distance of 875.34 Feet; North 39º08'20" West a Distance of 616.84 Feet to the Westerly Projection of the South Line of the Fractional North ½ of the Northeast 1/4 of Section 24, Township 17 North, Range 3 East; Thence North 89º47'00" East, along the South Line of Said Fractional North ½ of the Northeast 1/4, a Distance of 1450.93 Feet; Thence North 89º42'00" East, along the South Line of the Northwest 1/4 of the Northwest 1/4 of Section 19, Township 17 North, Range 4 East, a Distance of 614.31 Feet to the West Right-of-way Line of Jackson Street (U.S. Hwy 165 Bus.); Thence Northerly along the West Right-of-way Line of Said Jackson Street, the Following Courses: North 2º26'52" West a Distance of 421.58 Feet, North 8º19'24" West a Distance of 628.62 Feet, North 13º57'42" West a Distance of 1492.08 Feet, North 7º09'43" West a Distance of 385.00 Feet to the Line Between Biedenharn Addition and the Property of Louisiana Training Institute; Thence North 76º44'00" East, along the Line Between Biedenharn Addition and the Property of Louisiana Training Institute, a Distance of 567.04 Feet to the East Right-of-way Line of the Missouri Pacific Railroad; Thence Northerly along the East Right-of-way Line of Said Missouri Pacific Railroad, the Following Courses: North 4º42'00" West a Distance of 1200.95 Feet, North 85º18'00" East a Distance of 225.00 Feet, North 4º42'00" West a Distance of 1607.70 Feet to the South Right-of-way Line of Standifer Avenue; Thence South 89º00'30" East, along the South Right-of-way Line of Standifer Avenue, a Distance of 2792.49 Feet to the Line Between Section 42 Nd Section 18, Township 18 North, Range 4 East; Thence North 68º39'30" East, along the Line Between Section 42 and Section 18, a Distance of 817.12 to the Southeast Corner of Said Section 42; Thence North 7º23'00" West, along the East Line of Section 42, a Distance of 439.33 Feet to the Corner Common to Section 4, Section 7, and Section 18; Thence North 89º42'30" East, along the Line Between Section 7 and Section 18, a Distance of 1492.30 Feet to the Corner Common to Section 7, Section 8, Section 17 and Section 18; Thence North 0º04'00" East, along the Line Between Section 7 and Section 8, a Distance of 986.05 Feet to the Easterly Projection of the North Right-of-way Line of Conover Street; Thence North 89º55'44"west, along the North Right-of-way Line of Conover Street, a Distance of 180.00 Feet to the Southeast Corner of Lot 25, Block 3 of Anis Mathews Addition; Thence North 0º04'00" East, along the East Line of Lot 25, a Distance of 140.00 Feet to the Northeast Corner of Said Lot 25; Thence North 89º55'44" West, along the North Line of Lots 25, 26, and 27, Block 3 of Said Anis Mathews Addition, a Distance of 150.00 Feet to the Northwest Corner of Lot 27; Thence South 0º04'00" West, along the West Line of Lot 27, a Distance of 140.00 Feet to the North Right-of-way Line of Conover Street; Thence North 89º55'44" West, along the North Right-of-way Line of Conover Street, a Distance of 755.36 Feet to the East Right-of-way Line of Beverly Street; Thence along the East Right-of-way Line of Beverly Street, the Following Courses: North 0º04'45" East a Distance of 422.84 Feet, South 88º00'50" East a Distance of 15.91 Feet; North 0º43'18" West a Distance of 367.85 Feet to the Northwest Corner of Anis Mathews Addition; Thence North 89º58'33" East, along the North Line of Anis Mathews Addition, a Distance of 1044.43 Feet to the West Right-of-way Line of Burg Jones Lane; Thence South 0º04'00" West, along the West Right-of-way Line of Burg Jones Lane, a Distance of 63.35 Feet to the Westerly Projection of the South Line of the Lillie Augurson Property (Conveyance Book 884, Pg. 466); Thence North 84º23'04" East, a Distance of 240.00 Feet; Thence North 0º04'03" East, a Distance of 30.54 Feet to a Point Being 71.00 Feet North and at Right Angles to the South Line of Lot 10 of Burg Jones Estate; Thence North 84º23'00" East, along a Line 71.00 Feet North of and Parallel to the South Line of Said Lot 10, a Distance of 1191.75 Feet to a Point 400.00 Feet from the West Right-of-way Line of U.S. Highway 165 By-pass; Thence North 1º40'21" West, Parallel with the West Right-of-way Line of U.S. Highway 165 By-pass, a Distance of 1309.49 Feet to the North Line of Lot 7 of Burg Jones Estate; Thence South 84º17'30" West, along the North Line of Said Lot 7, a Distance of 1331.25 Feet to the East Right-of-way Line of Burg Jones Lane Thence North 0º08'00" East, along the East Right-of-way Line of Burg Jones Lane, a Distance of 402.73 Feet to the Easterly Projection of the North Line of Lot 5 of Burg Jones Estate; Thence South 90º00'00" West, along the North Line of Lot 5 of Burg Jones Estate, a Distance of 1153.53 Feet to the East Line of Roosevelt Heights Subdivision; Thence North 0º00'30" East, along the East Line of Roosevelt Heights Subdivision, a Distance of 1693.44 Feet to the Westerly Projection of the South Right-of-way Line of Furrielo Street; Thence North 89º59'00" East, a Distance of 97.89 Feet; Thence Northeasterly along a Curve to the Right (Curve Having a Radius of 50.00 Feet, a Chord Bearing of North 34º57'43" East, a Chord Distance of 68.32 Feet) an Arc Distance of 75.21 Feet to a Point on the North Right-of-way Line of Furrielo Street; Thence North 89º59'00" East, along the North Right-of-way Line of Furrielo Street, a Distance of 326.54 Feet; Thence North 0º30'00" East, a Distance of 140.00 Feet; Thence North 89º59'00" East, a Distance of 175.00 Feet; Thence North 0º03'00" East, a Distance of 556.37 Feet; Thence South 89º59'00" East, a Distance of 112.00 Feet; Thence North 0º31'45" East, a Distance of 233.33 Feet to the North Side of a Drainage Canal; Thence along the North Side of Said Drainage Canal, the Following Courses: South 46º08'37" West a Distance of 40.00 Feet, South 84º59'00" West a Distance of 335.02 Feet, South 30º53'34" West a Distance of 203.50 Feet, South 41º03'33" West a Distance of 159.52 Feet, North 89º23'45" West a Distance of 192.40 Feet to the East Line of Block 14 of Roosevelt Heights Addition; Thence North 0º00'30" East, along the East Line of Said Block 14, a Distance of 350.00 Feet to the Southwest Corner of Lot 3 of Mccurdy Subdivision; Thence South 89º59'30" East, along the South Line of Said Lot 3, a Distance of 358.88 Feet, to the Southeast Corner of Lot 16 of Mccurdy Subdivision; Thence North 11º50'00" West, along the East Line of Said Lot 16, a Distance of 105.24 Feet; Thence South 79º00'00" East, a Distance of 98.60 Feet to the Southeast Corner of the "W. C. Coggins, Jr." Property; Thence North 11º50'00" West, along the "Coggins" Property Line, a Distance of 66.00 Feet; Thence North 79º00'00" East, a Distance of 60.00 Feet; Thence North 11º50'00" West a Distance of 119.60 Feet to the South Right-of-way Line of Winnsboro Road; Thence North 78º27'37" East, along the South Right-of-way Line of Winnsboro Road, a Distance of 670.66 Feet to the Line Between Section 5 and Section 6, Township 17 North, Range 4 East; Thence North 0º09'00" East a Distance of 80.13 Feet to the North Right-of-way Line of Winnsboro Road; Thence Easterly along a Curve to the Right and North Right-of-way Line of Winnsboro Road, (Curve Having a Chord Bearing of North 88º27'51" East, and a Chord Distance of 704.04 Feet), an Arc Distance of 711.33 Feet to the North Line of G.O. Dooley Addition; Thence North 84º56'00" East, along the North Line of G.O. Dooley Addition, a Distance of 799.98 Feet to a Point Lying 150.00 Feet from the West Right-of-way Line of U.S. Highway 165 By-pass; Thence South 1º52'55" East, Parallel with the West Right-of-way Line of U.S. Highway 165 By-pass, a Distance of 200.29 Feet to the South Right-of-way Line of Hadley Street; Thence South 84º55'21" West, along the South Right-of-way Line of Hadley Street, a Distance of 90.29 Feet to the North Right-of-way Line of Winnsboro Road (La Hwy. 15); Thence South 49º40'55" East along the North Right-of-way Line of Winnsboro Road, a Distance of 210.72 Feet to the South Line of Lots 28 & 29 of G.O. Dooley Addition; Thence North 84º56'03" East, along the South Line of Said Lots 28 & 29, a Distance of 98.02 Feet; Thence North 88º07'15" East, a Distance of 16.18 Feet to the Northerly Projection of the West Right-of-way Line of U.S. Highway 165 By-pass; Thence South 1º52'55" East, along the West Line of U.S. Highway 165 By-pass and Projection Thereof, a Distance of 2505.90 Feet to the Westerly Projection of the South Line of the Shelby Curry Property; Thence North 83º43'20" East, along the Projection and South Property Line of Shelby Curry, a Distance of 762.00 Feet to the Southeast Corner of Said Curry Property; Thence South 1º41'38" East, along the West Line of the Nancy H. Weaks Property (Conveyance Book 1542, Page 198), a Distance of 2414.78 Feet to the North Line of the Louisiana Machinery Company, Inc. Property; Thence South 85º10'59" West, along the North Line of Louisiana Machinery Company Property a Distance of 477.66 Feet to the East Right-of-way Line of U.S. Highway 165 By-pass; Thence Southerly along the East Right-of-way Line of U.S. Highway 165 By-pass, the Following Courses: South 1º35'35" East a Distance of 890.00 Feet, South 14º35'16" East a Distance of 266.83 Feet, South 1º35'35" East a Distance of 176.76 Feet to the North Right-of-way Line of Ticheli Road; Thence North 85º20'47" East, along the North Right-of-way Line of Ticheli Road, a Distance of 1535.00 Feet to the Southeast Corner of the Louisiana Machinery Company Property; Thence along the Louisiana Machinery Company Property, the Following Courses: North 0º19'32" West a Distance of 1336.52 Feet, South 85º10'59" West a Distance of 1146.27 Feet to a Point Lying 1.00 Foot East of the West Property Line of the Nancy H. Weaks Property; Thence North 1º41'38" West, 1.00 Foot from and Parallel to the West Property Line of Nancy H. Weaks Property, a Distance of 2594.45 Feet to the North Line of Said Weaks Property; Thence South 88º18'22" West, a Distance of 1.00 Foot to the East Line of the Shelby Curry Property; Thence North 1º41'04" West, a Distance of 312.93 Feet; Thence South 83º43'20" West, a Distance of 462.82 Feet to the East Right-of-way Line of U.S. Highway 165 By-pass; Thence North 1º52'55" West, along Said East Right-of-way a Distance of 300.00 Feet to the South Line of Big Star Food Store Subdivision; Thence along the Big Star Food Store Subdivision Boundary, the Following Courses: North 83º43'20" East a Distance of 463.86 Feet, North 1º41'04" West a Distance of 290.17 Feet to the South Right-of-way Line of Pearl Street; Thence South 83º22'13" West, along the Pearl Street Right-of-way, a Distance of 465.09 Feet to the East Right-of-way Line of U.S. Highway 165 By-pass; Thence North 1º52'55" West, along the East Right-of-way Line of Said 165 By-pass and its Projection Thereof, a Distance of 1771.23 Feet to the North Line of G.O. Dooley Addition; Thence North 84º56'00" East, along the North Line of G.O. Dooley Unit No. 1 and Kingston Addition, a Distance of 547.11 Feet to the East Line of the Southwest 1/4 of Section 5, Township 17 North, Range 4 East; Thence North 2º40'00" East, along the East Line of Said Southwest 1/4, a Distance of 322.08 Feet to the North Line of a Utility Easement to the City of Monroe; Thence North 86º52'00" East, along the North Line of Said Easement, a Distance of 384.27 Feet to the Westerly Right-of-way Line of Ruffin Drive Extension; Thence Northeasterly along a Curve to the Right (Curve Having a Chord Bearing of North 37º11'40" East, a Chord Distance of 91.48 Feet) along Said Ruffin Drive Extension Right-of-way, an Arc Distance of 104.04 Feet; Thence North 3º08'00" West, along Said Ruffin Drive Extension Right-of-way, a Distance of 181.12 Feet; Thence South 86º44'11" West, a Distance of 418.09 Feet to the East Line of the Southwest 1/4 of Section 5, Township 17 North, Range 4 East; Thence North 2º40'00" East, along the East Line of Said Southwest 1/4, a Distance of 271.31 Feet to the North Right-of-way Line of Ruffin Drive; Thence North 86º52'00" East, along the North Right-of-way Line of Ruffin Drive, a Distance of 895.71 Feet; Thence North 3º08'00" West, a Distance of 419.01 Feet to the North Line of the Southeast 1/4 of Section 5, Township 17 North, Range 4 East; Thence North 86º45'18" East, along the North Line of Said Southeast 1/4, a Distance of 1647.74 Feet to the West Right-of-way Line of Nutland Road; Thence South 2º17'38" East, along the Westerly Right-of-way of Nutland Road, a Distance of 701.53 Feet; Thence South 10º45'02" East, along the Westerly Right-of-way Line of Nutland Road, a Distance of 367.82 Feet to the Westerly Projection of the South Line of a Tract of Property Conveyed to James & Linda Ford in Conveyance Book 1750, Page 744; Thence South 88º13'00" East, along the South Line of Said "Ford" Tract, a Distance of 656.78 Feet; Thence North 20º 51' 41" East, along the Property Line of Said "Ford" Tract, a Distance of 282.72 Feet; Thence North 88º13'00" West, along the Property Line of Said "Ford" Tract a Distance of 259.54 Feet; Thence North 1º47'00" East, along the Property Line of Said "Ford" Tract, a Distance of 210.00 Feet; Thence North 88º13'00" West along the North Line of Said "Ford" Tract a Distance of 517.73 Feet to the Easterly Right-of-way Line of Nutland Road; Thence North 2º17'38" West, along the Easterly Right-of-way Line of Nutland Road, a Distance of 587.377 Feet; Thence North 16º23'40" West along the Westerly Right-of-way Line of Nutland Road, a Distance of 409.39 Feet to the South Line of the Monroe District Board of Missions United Methodist Church Property (Conveyance Book 948, Page 628); Thence along the Property Line of Said Methodist Church Boundary, the Following Courses: North 88º37'00" East a Distance of 149.27 Feet, North 4º21'06" East a Distance of 790.03 Feet to the South Right-of-way Line of Perry Street; Thence Southwesterly along a Curve to the Left and Said Perry Street Right-of-way (Curve Having a Chord Bearing of South 53º53'44" West, a Chord Distance of 134.64 Feet) an Arc Distance of 135.41 Feet; Thence South 64º27'23" West, along the South Right-of-way Line of Perry Street and its Projection Thereof, a Distance of 377.71 Feet to the West Right-of-way Line of Nutland Road; Thence North 25º42'11" West along the West Right-of-way Line of Nutland Road, a Distance of 1491.94 Feet; Thence North 1º17'27" West, a Distance of 402.13 Feet to the South Line of Tract #2 Conveyed to American Telephone and Telegraph Company Described in Conveyance Book 637, Page 129; Thence North 84º40'00" West, a Distance of 78.81 Feet to the East Right-of-way Line of State Farm Drive (Formerly Ramada Drive); Thence Northerly along the East Right-of-way Line of State Farm Drive, the Following Courses: North N 6 Degrees 40 Minutes 16 Seconds West a Distance of 333.05'; Thence North 6 Degrees 55 Minutes 07 Seconds West a Distance of 337.0' to the South Right-of-way Line of Interstate 20; Thence Westerly along the South Right-of-way Line of Interstate 20, the Following Courses; North 78 Degrees 48 Minutes 34 Seconds West a Distance of 201.24'; Thence North 86 Degrees 06 Minutes 33 Seconds West a Distance of 846.88' to the Centerline of the East Prong of Young’s Bayou; Thence Northerly along the Meandering Centerline of Said Young’s Bayou a Distance of 1,249 Feet, More or Less, to the South Right-of-way Line of Millhaven Road; Thence North 84 Degrees 57 Minutes 0 Seconds West along Said South Right-of-way Line a Distance of 2,580.34' to the Southeasterly Right-of-way Line of Orange Street; Thence South 52 Degrees 53 Minutes 41 Seconds West, along Said Orange Street Right-of-way, a Distance of 236.13 Feet to the Northeasterly Right-of-way Line of South 20th Street; Thence North 37 Degrees 06 Minutes 19 Seconds West, along the Northwesterly Projection of Said 20th Street Right-of-way Line, a Distance of 116.47 Feet the Section Line Between Sections 31, 32 & 64, Township 18 North, Range 4 East; Thence North 53 Degrees 58 Minutes 31 Seconds East along the Section Line Between Said Sections 31, 32 & 64, a Distance of 429.77 Feet to the North Right-of-way Line of the Kansas City Southern Railroad; Thence North 85 Degrees 08 Minutes 38 Seconds West, along the North Right-of-way Line of Said Kansas City Southern, a Distance of 1957.23 Feet to the West Line of Fractional Section 31, Township 18 North, Range 4 East; Thence Northerly along the West of Said Section 31, the Following Courses: North 0 Degrees 14 Minutes 00 Seconds West – 180.94 Feet, North 16 Degrees 15 Minutes 00 Seconds West – 850.74 Feet, North 24 Degrees 30 Minutes 00 Seconds West – 814.76 Feet to the Corner Common to Sections 31, 59, 57 & 58, All in Township 18 North, Range 4 East; Thence North 53 Degrees 01 Minutes 30 Seconds East along the Northerly Line of Section 31, a Distance of 1083.93 Feet; Thence North 89 Degrees 29 Minutes 45 Seconds East, a Distance of 202.04 Feet to the Westerly Right-of-way Line of Louberta Street; Thence South 33 Degrees 44 Minutes 29 Seconds East. Along Louberta Street Right-of-way, a Distance of 125.72 Feet; Thence along a Curve to the Left and Louberta Street Right-of-way (Curve Having a Chord Bearing of South 63 Degrees 48 Minutes 17 Seconds East, a Chord Distance of 116.31 Feet), an Arc Distance of 120.63 Feet; Thence North 89 Degrees 28 Minutes 36 Seconds East, along the South Right-of-way Line of Louberta Street, a Distance of 305.30 Feet; Thence along a Curve to the Left and Louberta Street Right-of-way (Curve Having a Chord Bearing of North 82 Degrees 31 Minutes 13 Seconds East, a Chord Distance of 205.79 Feet) an Arc Distance of 206.30 Feet; Thence North 79 Degrees 33 Minutes 44 Seconds East, along Said Louberta Street Right-of-way, a Distance of 71.71 Feet; Thence North 75 Degrees 33 Minutes 51 Seconds East, along Louberta Street Right-of-way, a Distance of 84.56 Feet to the Southerly Projection of the East Right-of-way Line of South 29th Street; Thence North 9 Degrees 23 Minutes 00 Seconds East, along Said Projection of 29th Street, a Distance of 81.98 Feet to the North Right-of-way Line of Louberta Street; Thence along the North Right-of-way Line of Louberta Street, the Following Courses; South 75 Degrees 33 Minutes 51 Seconds West – 53.38 Feet, South 71 Degrees 21 Minutes 13 Seconds West – 136.20 Feet to a Curve to the Right (Curve Having a Chord Bearing of South 78 Degrees 56 Minutes 10 Seconds West, a Chord Distance of 93.16 Feet), an Arc Distance of 93.24 Feet, North 78 Degrees 09 Minute 27 Seconds West – 26.58 Feet, North 43 Degrees 23 Minutes 03 Seconds West – 45.64 Feet to the East Right-of-way Line of South 28th Street; Thence North 7 Degrees 54 Minutes 11 Seconds East, along Said 28th Street Right-of-way, a Distance of 52.58 Feet to the Section Line Between Sections 30 and 31, Township 18 North, Range 4 East; Thence North 89 Degrees 29 Minutes 45 Seconds East, along Said Section a Distance of 325.44 Feet to the Southerly Projection of the East Line of South 29th Street; Thence South 9 Degrees 23 Minutes 00 Seconds West, along the Southerly Projection of the East Line of 29th Street, a Distance of 932.50 Feet; Thence North 89 Degrees 27 Minutes 30 Seconds East, a Distance of 922.61 Feet to the Center of a Bayou; Thence South 20 Degrees 32 Minutes 31 Seconds East, along the Center of the Bayou, a Distance of 155.70 Feet to the North Line of the Morgan Express, Inc. Property; Thence South 80 Degrees 36 Minutes 27 Seconds East, along the North Line of Said Morgan Express Property, a Distance of 540.10 Feet to the West Right-of-way Line of Booth Street; Thence North 9 Degrees 23 Minutes 33 Seconds East, along the West Right-of-way Line of Booth Street, a Distance of 157.80 Feet to the Westerly Projection of the South Right-of-way Line of Reese Street; Thence South 80 Degrees 42 Minutes 00 Seconds East, a Distance of 60.00 Feet to the East Right-of-way of Booth Street; Thence South 9 Degrees 23 Minutes 33 Seconds West, along the Booth Street Right-of-way, a Distance of 788.46 Feet to a Point Lying 323.00 Feet Northerly (Measured along the Booth Street Right-of-way) of the Northwest Corner of Scott Subdivision, Thence North 80 Degrees 42 Minutes 00 Seconds West, a Distance of 60.00 Feet to the Westerly Right-of-way Line of Booth Street; Thence North 9 Degrees 23 Minutes 33 Seconds East, along the Booth Street Right-of-way, a Distance of 266.12 Feet to the South Line of the "Ouachita Distributing Company"; Thence North 80 Degrees 36 Minutes 27 Seconds West, a Distance of 511.68 Feet to the Easterly Right-of-way Line of a Drainage Canal; Thence South 12 Degrees 28 Minutes 33 Seconds West, along Said Canal Right-of-way, a Distance of 400.58 Feet; Thence South 80 Degrees 36 Minutes 27 Seconds East, a Distance of 183.23 Feet; Thence South 9 Degrees 23 Minutes 33 Seconds West, a Distance of 250.00 Feet; Thence South 80 Degrees 36 Minutes 27 Seconds East, a Distance of 350.00 Feet the East Right-of-way Line of Booth Street and Line Between Sections 32 and 64, Township 18 North, Range 4 East; Thence South 53 Degrees 58 Minutes 31 Seconds West, along Said Section Line, a Distance of 713.82 Feet to the North Right-of-way Line of the Kansas City Southern Railroad; Less and Except the Following Tracts: Lots 1 thru 7, Block 208, Extension 1, Unit 17 of Booker T. Washington Subdivision and All That Part of Booth Street Lying Westerly of These Tracts. All That Part Conveyed to "Chrysler Realty Corporation" in C. B. 1452 – Pg. 200 and "Industrial Finishes & Systems" in C. B. 1377 – Pg. 319 and C. B. 1384 – Pg. 345 and All That Part of Reese Street Lying Northerly of These Tracts. All That Part Conveyed to "Construction Nuts and Bolts" in C. B. 1486 – Pg. 281. Thence South 85 Degrees 08 Minutes East, along the North Right-of-way Line of the Kansas City Southern Railroad, a Distance of 2590.53 Feet to the West Right-of-way Line of Byers Drive; Thence North 4 Degrees 51 Minutes 22 Seconds East, along the West Right-of-way Line of Byers Drive, a Distance of 60.00 Feet to the North Right-of-way Line of Byers Drive; Thence North 85 Degrees 08 Minutes 38 Seconds West, along the Westerly Projection of the North Right-of-way Line of Byers Drive, a Distance of 136.51 Feet to a Point Lying 10.00 Feet East of the North-south Centerline of Section 32, Township 18 North, Range 4 East; Thence North 0 Degrees 58 Minutes 20 Seconds West, a Distance of 221.95 Feet; Thence North 81 Degrees 09 Minutes 40 Seconds East, a Distance of 177.00 Feet; Thence South 0 Degrees 58 Minutes 20 Seconds, East a Distance of 264.07 Feet to the North Right-of-way Line of Byers Drive; Thence South 85 Degrees 08 Minutes 38 Seconds East, along the North Right-of-way Line of Byers Drive, a Distance of 1208.50 Feet; Thence North 5 Degrees 47 Minutes 32 Seconds West, a Distance of 261.00 Feet; Thence South 85 Degrees 08 Minutes 38 Seconds East, a Distance of 100.00 Feet; Thence South 5 Degrees 47 Minutes 32 Seconds East, a Distance of 261.00 Feet to the North Right-of-way Line of Byers Drive; Thence South 85 Degrees 08 Minutes 38 Seconds East, along the North Right-of-way Line of Byers Drive, a Distance of 802.28 Feet to the West Right-of-way Line of Outlet Road; Thence South 9 Degrees 07 Minutes 00 Seconds West, along the West Right-of-way Line of Outlet Road, a Distance of 57.15 Feet to the North Right-of-way Line of the Kansas City Southern Railroad; Thence South 85 Degrees 06 Minutes 32 Seconds East along Said Railroad Right-of-way Line to a Set Concrete Monument with a Brass Cap Marking the Southwest Corner of the Monroe Air Industrial Park as per Boundary Survey of the Monroe Industrial Park Made by David M. Dumas (PLS), Filed in Plat Book 15, Page 113, of the Records of Ouachita Parish; Thence North 08 Degrees 26 Minutes 00 Seconds East a Distance of 9105.27 Feet to the Centerline of Desiard Street; Thence Westerly and Southwesterly along Centerline of Desiard Street to the Centerline of Louisville Avenue; Thence Westerly and Southwesterly along the Centerline of Louisville Avenue to the Centerline of North 9th Street; Thence Southerly along the Centerline of North 9th Street to the Centerline of Washington Street; Thence Easterly along the Centerline of Washington Street to the Centerline of Pendleton Street; Thence Southerly along the Centerline of Pendleton Street to the Centerline of Desiard Street Thence Westerly along the Centerline of Desiard Street to the Centerline of Manassas Street; Thence Southwesterly along the Centerline of Manassas Street to the Centerline of South 11th Street; Thence Southerly along the Centerline of South 11th Street to the Northeast Corner of the Monroe Civic Center Property; Thence Southerly and Westerly along East and South Sides of the Monroe Civic Center Property; to the Centerline of Rev. Lea Joyner Memorial Expressway; Thence Southerly along the Centerline of Said Expressway to the Centerline of I-20; Thence Westerly along the Centerline of I-20 to the Centerline of South Grand Street; Thence Southerly along the Centerline of South Grand Street to the Extension of the North Property Line of a Tract of Land Owned by the City of Monroe and Occupied by the Masur Museum of Art; Thence Southwesterly along Said Extension Line and North Property Line of Said Tract Owned by the City of Monroe to the Centerline of the Ouachita River; Thence Southerly along the Meandering Centerline of the Ouachita River to the Point of Beginning of the Tract Herein Described.

(2) The special district shall be known and designated as the Southside Economic Development District for the City of Monroe, hereinafter referred to as the district.

B. The district shall be governed by a board of commissioners which shall have control over and responsibility for the functions, affairs, and administration of the district.

C. The board of commissioners shall provide for the orderly planning, development, acquisition, construction, and effectuation of the services, improvements, and facilities to be furnished by the district, to provide for the representation in the affairs of the district of those persons and interests immediately concerned with and affected by the purposes and development of the district and shall exercise such other powers, duties, and functions as provided in this Section.

D.(1) The board of commissioners, hereinafter referred to as "the board", shall be composed of seven members, all of whom shall be qualified voters of the parish of Ouachita. The board membership shall be reflective of the city's diverse population. The seven members shall be appointed as follows:

(a) One member shall be appointed by the mayor.

(b) Three members shall be appointed by the city council.

(c) One member shall be appointed by the city council from a list of nominees submitted by the Monroe Chamber of Commerce to the council on or before August 1, 2001.

(d) Two members shall be appointed by the city council from a list of nominees submitted by the African American Chamber of Commerce to the council on or before August 1, 2001. The members appointed by the city council as provided in this Subparagraph shall have their principal place of business or profession in, or own property in, the district.

(e) The initial appointments to the board shall be made on or before September 1, 2001.

(2)(a) The terms of members of the board shall be three years, and upon expiration of a term of office, the successor shall be appointed in accordance with the procedures herein prescribed for the appointment of the original members.

(b) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled by appointment in the same manner as the original appointment for the unexpired term.

E.(1) As soon as practical after their appointment, the board shall meet. The board shall elect from their number a chairman, vice chairman, a secretary, a treasurer, and such other officers as it may deem appropriate.

(2) The minute books and archives of the board shall be maintained by the board's secretary with the help and assistance of and through the council's office. The monies, funds, and accounts of the district in the official custody and control of the board's treasurer shall be deposited, expended, and accounted for, records maintained, and idle funds invested through the department of administration, under the director of administration, and checks issued through the department as in the case of city monies under the plan of government. An attorney appointed by the mayor shall serve as the board's regular attorney, and the services of other offices and departments of the city shall be furnished in accordance with Subsection I of this Section.

(3) The duties of the officers shall be fixed by bylaws adopted by the board. The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business and affairs and, to the extent that funds are available, shall hire such assistants and employees as are needed to assist the board in the performance of its duties. It shall hold regular meetings as shall be provided in the bylaws and may hold special meetings at such time and places within or without the district as may be prescribed in the bylaws.

(4) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available to the public in conformance with law.

(5) The members of the board shall serve without compensation; however, they shall receive a travel allowance as reimbursement for expenses incurred while attending to the business of the board or the district.

F.(1) The board shall prepare or cause to be prepared a plan or plans specifying the public improvements, facilities, and services proposed to be furnished, constructed, or acquired for the district and shall conduct such public hearings, publish such notice with respect thereto, and disseminate such information as it, in the exercise of its sound discretion, may deem to be appropriate or advisable and in the public interest.

(2) Any plan may specify and encompass any public services, capital improvements, and facilities which the city of Monroe is authorized to undertake, furnish, or provide under the constitution and laws of the state of Louisiana, and such specified public services, improvements, and facilities shall be special and in addition to all services, improvements, and facilities which the city of Monroe is then furnishing or providing or may then or in the future be obligated to furnish or provide within the district.

(3) Any plan shall include an estimate of the annual and total cost of acquiring, constructing, or providing the services, improvements, or facilities set forth therein.

(4) The board shall also submit the plan to the city planning commission. The planning commission shall review the plan and determine whether or not it is consistent with the comprehensive plan for the city of Monroe. The planning commission, within thirty days following receipt of the plan, shall submit to the council its written opinion as to whether or not the plan or any portion or detail thereof is inconsistent with the comprehensive plan for the city, together with its written comments and recommendations with respect thereto.

(5)(a) After receipt of the plan together with the written comments and recommendations of the city planning commission, the council shall review and consider the plan together with the written comments and recommendations. The council, by a majority vote of all its members, may adopt or reject the plan as originally submitted by the board or alter or modify the plan or any portion or detail thereof.

(b) If the plan as originally submitted by the board is adopted by the majority vote of the council, it shall become final and conclusive and may thereafter be implemented. If the council alters or modifies the plan by a majority vote of its members, the plan as altered or modified shall be resubmitted to the board for its concurrence or rejection.

(c) The board may concur in the modified plan by a majority vote of all of its members. If the board votes to concur in the plan as modified by the council, the plan shall become final and conclusive and may thereafter be implemented. If the board does not concur in the plan as modified by the council, it shall notify the council in writing of its decision.

(d) Thereafter and as often as the board may deem to be necessary or advisable, it shall prepare or cause to be prepared a plan or plans and submit the same to the planning commission in accordance with the same procedure hereinabove prescribed with respect to the original plan. The planning commission shall submit such plan, together with their written comments and recommendations, to the council for its adoption, modification, or rejection in the manner and with the same effect as provided with respect to the original plan.

G.(1)(a) Notwithstanding the provisions of Subsection F of this Section, the board may prepare and submit directly to the council a plan or plans setting forth its intention to employ professional consultants, experts, and such other advisors and personnel as it shall deem to be necessary or convenient to assist in the preparation of a plan or plans for the orderly and efficient development of services and improvements within the district.

(b) The plan shall specify the services proposed to be rendered by such employees, an estimate of the aggregate of the proposed salaries of such employees, and an estimate of the other expenses of the board required for the preparation of such plan or plans.

(2)(a) The council shall review and consider such plan within thirty days following submission to it by the board and shall adopt or reject such plan by a majority vote of its members.

(b) If the council adopts such plan, it shall become final and conclusive.

(c) If the council rejects the plan, it shall notify the board of its action, and the board may again and from time to time prepare and submit to the council a plan in accordance with the procedures provided for in this Subsection.

H. Repealed by Acts 2005, No. 314, §2, eff. June 29, 2005.

I.(1) All services to be furnished within the district pursuant to any plan finally and conclusively adopted hereunder shall be furnished, supplied, and administered by the city through its regularly constituted departments, agencies, boards, commissions, and instrumentalities. All capital improvements and facilities to be acquired, constructed, or provided within the district, whether from the proceeds of bonds or otherwise, shall likewise be so acquired, constructed, or provided by the city through its regularly constituted departments, agencies, boards, commissions, and instrumentalities, it being the intention hereof to avoid the duplication of administrative and management efforts and expense in the implementation of any plan adopted for the benefit of the district.

(2) In order to provide such services and/or provide, construct, or acquire such capital improvements or facilities, the board may enter into intergovernmental local service contracts with the city.

J. The district shall have the power to acquire, to lease, to insure, and to sell real property within its boundaries in accordance with its plans.

K. The district shall have the authority to pay the city of Monroe, the Monroe Chamber of Commerce, the Ouachita Economic Development Corporation or other contractor for services rendered by each respective entity or persons under a local services contract between the district and such entity for services rendered in furtherance of this Act*.

L. The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Section:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, lease, or otherwise, all property, including servitudes or rights of way; to hold and use any franchise or property, immovable, movable, or mixed, corporeal or incorporeal, or any interest therein, necessary or desirable for carrying out the objectives and purposes of the district, including but not limited to the establishment, maintenance, and operation of industrial or commercial parks.

(4) To receive by gift, grant, donation, or otherwise any sum of money, or property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(5) To enter into contracts for the purchase, acquisition, construction, maintenance, and improvement of works and facilities necessary in connection with the purposes of the district.

(6) To require and issue licenses with respect to its properties and facilities.

(7) To regulate the imposition of fees and rentals charged by the district for its facilities and for services rendered by it.

(8) To mortgage properties constructed or acquired and to borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(9) To sell immovable property owned by the commission after legal notice as provided by law for the judicial sale of immovable property.

(10) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(11) To contract, upon such terms as it may agree upon, for legal, financial, engineering, and other professional services necessary or expedient in the conduct of its affairs.

(12) To utilize the services of the executive departments of the state upon mutually agreeable terms and conditions.

(13) To adopt bylaws for the regulation of its affairs and the conduct of its business.

(14) To do any and all things necessary or proper for the government, regulation, development, and control of the business of the board of commissioners.

M.(1) In addition to any authority provided to the board in this Section, the board is hereby authorized to levy and collect on developments occurring on and after July 1, 2005 only, its own hotel occupancy tax which shall be in lieu of other such taxes levied by other taxing authorities within the district as provided for in R.S. 33:2740.51(N)(3)(b). The funds shall be pledged to and used to pay revenue bonds issued by the district or for any other financing of the property of a project, including, but not limited to, loans, mortgages, bonds, or certificates of indebtedness.

(2) The tax may be levied in lieu of the taxes levied within the district by other taxing authorities through an ordinance adopted by the district's board of commissioners with the consent of such tax authorities expressed by ordinance or resolution, but only after the question of the imposition of the hotel occupancy tax has been submitted to the qualified electors of the city of Monroe at an election to be conducted in accordance with the general election laws of the state of Louisiana and the majority of those voting in the election have voted in favor of the adoption of such ordinance. In addition, if the proceeds of the tax of such other tax authorities has been expressly dedicated to another purpose set forth in a proposition approved by the electorate of such tax authority, then the tax proceeds may not be used for tax increment finance or other purposes unless a proposition which authorizes such use is submitted to and approved by such electorate at the election provided for in this Paragraph.

N.(1)(a) In addition to any authority provided to the district by this Section, the district shall have the authority provided to an economic development district by Part II of Chapter 27 of Title 33 of the Louisiana Revised Statutes of 1950 to implement tax increment financing and may issue revenue bonds payable from an irrevocable pledge and dedication of up to the full amount of tax increments available to an economic development district as provided in this Section and in such Part to be derived from any project or projects of the district as provided for in this Section, or parts of such projects, in an amount to be determined as provided for in this Section, in order to finance or refinance any project or projects, or parts thereof, which are consistent with the purposes of the district.

(b) Notwithstanding any provision of law to the contrary, any portion of the tax of any local governmental subdivision or other tax recipient body may only be used as a tax increment for tax increment finance purposes with the consent of such local governmental subdivision or other tax recipient body expressed by ordinance or resolution and upon approval of a majority of the qualified electors of the city of Monroe voting at an election to be conducted in accordance with the general election laws of the state of Louisiana.

(2) For purposes of the tax increment financing authority derived from Part II of Chapter 27 of Title 33 of the Louisiana Revised Statutes of 1950 which is conferred upon the district by this Section, and only for purposes of this Section, "local governmental subdivision" as defined in such Part shall include the parish of Ouachita and all political subdivisions within the parish.

(3) For purposes of this Section, a tax increment shall consist of either or both of the following:

(a) That portion of any tax levied within the district by a local governmental subdivision or other tax recipient body determined and pledged in the manner provided for in Part II of Chapter 27 of Title 33 of the Louisiana Revised Statutes of 1950. However, if the proceeds of such tax have been expressly dedicated to another purpose set forth in a proposition approved by the electorate of such local governmental subdivision or other tax recipient body, then the tax proceeds may not be used as a tax increment until a proposition which authorizes such use is submitted to and approved by such electorate.

(b) That portion of the hotel occupancy tax collected in the district as provided for in Paragraph (M)(1) of this Section in an amount determined by the board of commissioners and which is in lieu of other such taxes levied by other taxing authorities as provided for in that Paragraph.

O. Term. The district shall dissolve and cease to exist one year after the date all bonds, notes, and other evidences of indebtedness of the district, including refunding bonds, are paid in full as to both principal and interest; however, in no event shall the district have an existence of less than three years from July 1, 2005.

P. Liberal construction. This Section, being necessary for the welfare of the city and its residents, shall be liberally construed to effect the purposes thereof.

Acts 2001, No. 444, §1, eff. June 18, 2001; Acts 2003, No. 838, §1; Acts 2005, No. 314, §§1, 2, eff. June 29, 2005.

*As appears in enrolled bill. Should be "Section".

NOTE: See Acts 2001, No. 444, §2, repealing provisions for Monroe Downtown Development District, and §3, providing for certain funding for "the district". (Act No. 444 includes provisions in Section 1 for the Downtown Economic Development District and the Southside Economic Development District, both in Monroe).



RS 33:2740.52 - Kenner Assistance District

§2740.52. Kenner Assistance District

A. Policy. The legislature does hereby find and declare that in order to assist the city of Kenner in the parish of Jefferson in furtherance of the public functions, duties, and responsibilities of such city, including but not limited to funding for municipal government operations, infrastructure needs, and the health, welfare, and safety of the citizens of the city it is necessary to create and establish a political subdivision and special taxing district to assist the city of Kenner to provide funding for its needs.

B. Creation. There is hereby created and established the Kenner Assistance District, the "district", whose boundaries shall be coterminous with the boundaries of the city of Kenner. The district is created as a special taxing district and a body politic and corporate and a political subdivision of the state and shall have all powers accorded by law to political subdivisions of the state. The creation and establishment of the district is in all respects a public and governmental purpose exercised to assist the city of Kenner in funding its governmental functions and in carrying out its purposes including the provision of adequate infrastructure and for the health, safety, welfare, comfort, and security of its citizens. The district shall be subject to the Public Records Law, Open Meetings Law, and Code of Governmental Ethics.

C. Board of directors. (1) The district shall be administered and governed by a board of directors of seven persons appointed by the governing authority of the city of Kenner. Four members shall be appointed from a list of eight nominees submitted by the mayor of the city of Kenner. Two members shall be appointed from a list of four nominees submitted by the Kenner Development Corporation. One member shall be appointed from a list of two nominees submitted by the East Jefferson Chamber of Commerce. The board of directors shall not exercise any of its rights or powers until the initial seven members of the board are appointed.

(2) All appointed directors shall serve at the pleasure of the appointing authority. The board shall elect the chairman. The board may elect a vice chairman and treasurer. The board shall appoint a secretary and such other officers, employees, and agents as are deemed necessary by the board. A majority of the directors shall constitute a quorum and a majority vote of the directors constituting the quorum shall be necessary for any action taken by the district. No vacancy on the board shall impede the right of the quorum to exercise all of the rights and perform all of the duties of the district. The board may adopt bylaws and prescribe rules to govern its meetings. The domicile of the board shall be established by the board within the city of Kenner in the parish of Jefferson, Louisiana. The members of the board shall serve without salary or per diem.

D. Rights and powers. The district as a body corporate and politic and a political subdivision of the state shall have the following rights and powers:

(1) To adopt bylaws for the regulation of its affairs and the conduct of its business.

(2) To adopt an official seal and alter the same at its pleasure.

(3) To sue and be sued.

(4) To make and execute any contract, cooperative endeavor agreement, or other instrument necessary in the exercise of the powers, duties, and functions of the district.

(5) To transfer the proceeds derived by the district from the imposition and collection of the taxes authorized by this Section to the city of Kenner and to make grants and donations to the city from any of its revenues.

(6) To exercise any and all other powers necessary to accomplish the purposes of the district.

E. Budget. The governing authority of the district shall annually propose a budget of revenues and expenditures of the district. The budget shall not be final and effective until approved by the city council. All expenditures of the district shall be made in accordance with the budget.

F. Special election. (1) Subject to the prior approval of the governing authority of the city of Kenner and the approval of the electors of the district at an election held for such purposes in accordance with the provisions of Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, the district may by resolution or ordinance of the board levy ad valorem taxes for the purposes of the district and the city of Kenner. The proposition to authorize any such tax shall state the specific purpose or purposes for which the tax is to be levied and the length of time the tax is to remain in effect. All proceeds of the tax shall be used exclusively for the purpose or purposes set forth in the ordinance or resolution. The district is authorized to contract with the city of Kenner for the collection of any taxes levied by the district.

(2) Any ad valorem tax levied by the district, being a special ad valorem tax, shall be subject to the homestead exemption as provided by Article VII, Section 20 of the Constitution of Louisiana.

(3) Any tax levied under authority of this Subsection shall be in lieu of any similar tax levied by the city of Kenner.

G. Cooperative Agreements. (1) The district is specifically authorized to enter into one or more cooperative endeavor agreements with the city of Kenner and to transfer the proceeds of any tax levied by the district to the city of Kenner pursuant to any such cooperative endeavor. The city of Kenner is authorized to pledge any revenues received by the district to secure any bonds or other evidences of indebtedness of the city.

(2) The district and/or the city of Kenner are authorized to establish the validity of any taxes levied by the district and of any bonds or other evidences of indebtedness of the city secured by a pledge of all or a portion of the avails of such taxes by instituting a proceeding under the Bond Validation Procedures Law (R.S. 13:5121 et seq.).

Added by Acts 2001, No. 939, §1, eff. June 16, 2001; Acts 2010, No. 861, §15.



RS 33:2740.53 - Florida Boulevard Economic Development District

§2740.53. Florida Boulevard Economic Development District

A. Creation. (1) There is hereby created within East Baton Rouge Parish the Florida Boulevard Economic Development District, also referred to in this Section as the "district". The district shall be a special district and political subdivision of the state created to plan and facilitate the revitalization of the residential and commercial areas within the district.

(2) The district shall include the area within the following boundaries: beginning at the intersection of Florida Boulevard and North Foster Drive, north along North Foster Drive to its intersection with Greenwell Springs Road, then northeast along Greenwell Springs Road to its intersection with Airline Highway, then southeast along Airline Highway to its intersection with South Choctaw Drive, then east along South Choctaw Drive to its intersection with Monterrey Boulevard, then south along Monterrey Boulevard to its intersection with Florida Boulevard, then east along Florida Boulevard to its intersection with Marilyn Drive, then south along Marilyn Drive to its intersection with Mollylea Drive, then west on Mollylea Drive to its intersection with Cora Drive, then north on Cora Drive to its intersection with Florida Boulevard, then west along Florida Boulevard to its intersection with North Foster Drive.

B. Governance. (1) The district shall be governed by an eleven-member board of commissioners. The members shall be appointed as follows:

(a) One member of the board shall be appointed at large by the mayor-president, with the approval of the metropolitan council.

(b) One member of the board shall be appointed by the mayor-president, with the approval of the metropolitan council, from a list of four nominees submitted by the Greater Baton Rouge Area Chamber of Commerce.

(c) One member of the board shall be appointed by the mayor-president, with the approval of the metropolitan council, from a list of four nominees submitted by the Florida Boulevard-West Merchants Association.

(d) One member of the board shall be appointed by the mayor-president, with the approval of the metropolitan council, from a list of four nominees submitted by the Florida Boulevard-East Merchants and Community Association.

(e) Three members of the board shall be appointed by the mayor-president, with the approval of the metropolitan council, from a single list of six nominees submitted by all of the members of the Louisiana Legislature who represent the area which comprises the district.

(f) Four members shall be appointed by the mayor-president, with the approval of the metropolitan council, who shall be residents, one each, of the following quadrants of the district: the portion of the district north of Florida Boulevard and west of Airline Highway, the portion of the district north of Florida Boulevard and east of Airline Highway, the portion of the district south of Florida Boulevard and west of Airline Highway, the portion of the district south of Florida Boulevard and east of Airline Highway.

(2) Each commissioner shall be a qualified voter of East Baton Rouge Parish and shall have his principal place of business or profession in or own property in the district.

(3) Except for initial terms, a commissioner's term shall be four years. Three commissioners shall serve an initial term of one year, three of two years, three of three years, and three of four years as determined by lot at the first meeting of the board. A commissioner shall serve until his successor has been appointed and qualified.

(4) Any vacancy during an unexpired term shall be filled in the manner of the original appointment for the remainder of the term.

C. Administration. (1) As soon as practical after its appointment, the board shall meet and elect from its number a chairman, a vice chairman, a secretary, a treasurer, and such other officers as it may deem appropriate.

(2) The duties of the officers shall be fixed by bylaws adopted by the board. It shall hold regular meetings as shall be provided in the bylaws and may hold special meetings at such times and places within or without the district as may be prescribed in the bylaws.

(3) The minute books and archives of the board shall be maintained by the board's secretary with the help and assistance of and through the office of the metropolitan council administrator. The monies and funds of the district in the official custody and control of the board's treasurer shall be deposited, expended, and accounted for, accounts and records maintained, and idle funds invested through the department of finance, under the director of finance, and checks issued through the office of the parish treasurer as in the case of city-parish monies. The office of parish attorney shall serve as the board's regular attorney, and the services of other offices and departments of the city-parish shall be furnished in accordance with Subsection G of this Section.

(4) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available to the public in conformance with law.

(5) The members of the board shall serve without compensation; however, they may receive a travel allowance as reimbursement for expenses incurred while attending to the business of the board or the district.

D. Development plan. (1) The board shall prepare or cause to be prepared a plan or plans, hereafter in this Section referred to as a "development plan", specifying the public improvements, facilities, and services proposed to be furnished, constructed, or acquired for the district. The board may conduct hearings, publish notice, and disseminate information with respect to the development plan.

(2) Any development plan may specify and encompass any public services, capital improvements, and facilities which the city-parish governing authority is authorized to undertake, furnish, or provide under the constitution and laws of the state of Louisiana, and such specified public services, improvements, and facilities shall be special and in addition to all services, improvements, and facilities which the city-parish governing authority is furnishing or providing or may be obligated to furnish or provide within the district.

(3) Any development plan shall include:

(a) An estimate of the annual and total cost of acquiring, constructing, or providing the services, improvements, or facilities set forth therein.

(b) An estimate of the total number of mills required to be levied each year on the taxable real property within the district in order to provide the funds required for the implementation of the development plan.

(c) The proportion of the tax to be levied on the taxable real property within the district which is to be set aside and dedicated to paying the cost of furnishing specified services and the proportion of such tax to be set aside and dedicated to paying the cost of capital improvements or paying the cost of debt service on any bonds to be issued to pay the cost of capital improvements, such proportions, in each case, to be expressed in numbers of mills.

(4) The board shall submit the development plan to the city-parish planning commission. The planning commission shall review the development plan and determine if it is consistent with the comprehensive plan for the city-parish. The planning commission, within thirty days following receipt of the plan, shall submit to the metropolitan council its written opinion as to whether or not the development plan or any portion or detail thereof is inconsistent with the comprehensive plan for the city-parish and its written comments and recommendations regarding approval of the development plan.

(5)(a) The metropolitan council shall review and consider the development plan and the planning commission's comments and recommendations. It may, by a majority vote of all its members, adopt the plan as originally submitted or alter or modify the plan or any portion or detail thereof.

(b) If the development plan as originally submitted by the board is adopted, it shall become final and conclusive and may thereafter be implemented. If the council alters or modifies the development plan, it shall submit the altered or modified plan to the board for its concurrence or rejection.

(c) The board may concur in the modified development plan by a majority vote of all of its members. If the board votes to concur in the modified development plan, the plan shall become final and conclusive and may thereafter be implemented. If the board does not concur in the modified development plan, it shall notify the metropolitan council in writing of its decision, and any subsequent submission of a development plan shall be in accordance with procedures established in this Subsection for the original submission.

(d) Thereafter, the board may prepare or cause to be prepared modifications to the development plan or plans and submit them to the planning commission in accordance with the same procedure prescribed for adoption of the original plan. The planning commission shall submit the proposed modifications and its written comments and recommendations to the metropolitan council for its adoption, modification, or rejection in the manner and with the same effect as provided with respect to the original development plan.

E. Employees and professional services plan. (1)(a) The board may prepare and submit directly to the metropolitan council a plan or plans, hereafter referred to in this Subsection as an "employment plan", setting forth its intention to employ or otherwise retain the services of professional consultants, experts, and other advisors and personnel as it shall deem to be necessary or convenient to assist in preparation of a plan for the orderly and efficient development of the services and improvements specified in the development plan and in implementation of the development plan.

(b) The employment plan shall specify the services to be rendered by such advisors and personnel, an aggregate estimate of the proposed compensation of such advisors and personnel, and an estimate of other expenses required for the preparation of the plan for the orderly and efficient development of services and improvements and the implementation of the development plan.

(c) The employment plan shall be submitted with a request that a tax in an amount sufficient to cover the costs of such compensation and expenses be levied on real property within the district. The employment plan shall also include a proposed budget of income and expenditure by specified source of funding for each of the years the tax is to run.

(2)(a) The metropolitan council shall review and consider the employment plan and shall, within thirty days after submission, adopt or reject it by a majority vote of its members.

(b) If the metropolitan council adopts the employment plan, it shall become final and conclusive and may be implemented by the board.

(c) If the metropolitan council rejects the employment plan, it shall notify the board of its action, and the board may again prepare and submit to the council a plan in accordance with procedures provided in this Subsection.

F. Termination. If no development plan is finally and conclusively adopted within four years after August 15, 2001, all power and authority conferred hereby shall lapse, the district shall be dissolved, and all power and authority incident thereto shall become null and void as a matter of law; however, in such event, all obligations incurred by the district shall survive and shall be fully enforceable in accordance with their terms.

G. Services and improvements. (1) All services to be furnished within the district pursuant to any development plan finally and conclusively adopted may be furnished, supplied, and administered by the city-parish through its regularly constituted departments, agencies, boards, commissions, and instrumentalities. All capital improvements and facilities to be acquired, constructed, or provided within the district may likewise be acquired, constructed, or provided by the city-parish through its regularly constituted departments, agencies, boards, commissions, and instrumentalities, it being the intention of this Paragraph to avoid duplication of administrative and management efforts and expense in the implementation of the development plan.

(2) In order to provide services or provide, construct, or acquire capital improvements or facilities, the board may enter into intergovernmental local service contracts with the city-parish.

H. Taxing authority. (1) The district, as a special district and political subdivision of the state, may levy and collect special ad valorem taxes as provided in this Subsection. Any such tax shall be collected in the same manner and at the same time as all other ad valorem taxes levied in the city-parish are collected.

(2)(a) After a development plan or an employment plan has been finally adopted, the governing authority of the district may levy an ad valorem tax on real property within the district at a rate sufficient to fund the activities and expenses provided for therein. The tax shall be levied for a term not to exceed twenty-five years. The proceeds of the tax shall be used exclusively for the purposes and benefit of the district in accordance with the plan or plans.

(b) No tax authorized by this Subsection shall be levied until a proposition authorizing its levy and stating the rate and the duration of the tax has been submitted to the electors of the district at an election held in accordance with the Louisiana Election Code and such proposition has been approved by a majority of the electors of the district who vote on the proposition at such election. The governing authority of the district may call such election subject to approval of the State Bond Commission and the metropolitan council.

(3) The avails of the taxes authorized by this Subsection shall be paid over by the tax collector to the city-parish finance department, day by day as they are collected, and deposited to a special account established for the district.

(4) It is expressly declared that the special taxes authorized by this Subsection are limited to immovable property, and nothing contained in this Section shall be construed to authorize the levying of a tax upon movable property of any kind or description whatsoever, whether corporeal or incorporeal.

I. Authority to incur debt. (1)(a) Subject to the provisions of this Subsection, the governing authority of the district may fund the avails of the tax authorized by Subsection H of this Section into bonds or other instruments of indebtedness for the exclusive benefit of the district. The principal of, the premium, if any, and interest on the bonds or other instruments of indebtedness shall be payable solely from the proceeds of such tax. The bonds shall not constitute general obligations of the city, the parish, the city-parish, the district, or the state of Louisiana. The outstanding principal amount shall never exceed twenty million dollars and shall not exceed the principal amount which may be serviced in principal and interest from seventy-five percent of the avails estimated to be available in the first and each succeeding year that there are outstanding bonds. The bonds shall bear such rate or rates of interest and, except as otherwise provided by this Subsection, shall be in such form, terms, and denominations, and be redeemable at such times and places, within a period of not exceeding twenty-five years from the date thereof, as may be provided for in the district's resolution providing for their issuance.

(b) Bonds issued under the provisions of this Section do not constitute or create an obligation, either general or special, debt, liability, or moral obligation of the city of Baton Rouge, East Baton Rouge Parish, or the state of Louisiana within the meaning of any constitutional or statutory provision whatsoever. The bonds shall be obligations of the district only, payable solely from the revenues pledged therefor as provided in Subparagraph (1)(a) of this Subsection. In no event will bonds issued under this Section constitute or give rise to pecuniary liability of the city of Baton Rouge, East Baton Rouge Parish, or the state of Louisiana, nor will the district have the power to pledge the general credit or taxing power of the city of Baton Rouge, East Baton Rouge Parish, or the state of Louisiana for the payment of such bonds. Neither the faith and credit nor the taxing power of the city of Baton Rouge, East Baton Rouge Parish, or the state of Louisiana is pledged for payment of bonds issued under this Section. All bonds issued under this Section shall contain a statement on their face substantially to the effect that neither the faith and credit nor the taxing power of the city of Baton Rouge, East Baton Rouge Parish, or the state of Louisiana, is pledged to the payment of the principal or the interest on such bonds.

(c) No bonds shall be issued unless a proposition authorizing the issuance of bonds and stating the maximum amount of bonds to be issued and the maximum period over which the bonds will be outstanding has been submitted to the district electors at an election held in accordance with the Louisiana Election Code and such proposition has been approved by a majority of the district electors who vote on the proposition. The governing authority of the district may call such election subject to approval of the State Bond Commission and the metropolitan council.

(2) The bonds shall be signed by the chairman of the district governing authority and attested by the district's treasurer or secretary; however, in the discretion of the district, one of the signatures may be in facsimile. If any officer whose signature appears upon a bond or coupon ceases to be an officer before delivery of the bonds or coupons to the purchaser, his signature or countersignature shall nevertheless be valid for all purposes.

(3)(a) The resolution of the district authorizing the issuance and sale of such bonds and fixing the form and details thereof may contain such other provisions as the district may deem to be necessary or advisable to enhance the marketability and acceptability thereof by purchasers and investors, including but not limited to covenants with bondholders setting forth:

(i) Conditions and limitations on the issuance of additional bonds constituting a lien and charge on the avails of the special tax levied on real property within the district pari passu with bonds theretofore issued and outstanding.

(ii) The creation of reserves for the payment of the principal of and interest on such bonds.

(b) The bonds and the interest thereon shall be exempt from all taxation levied for state or parish, municipal, or other local purposes.

(c) Savings banks, tutors of minors, curators of interdicts, trustees, and other fiduciaries are authorized to invest the funds in their hands in the bonds issued pursuant to this Subsection.

J. General powers and duties. The governing authority of the district shall have the following additional powers and duties:

(1) To adopt bylaws for the regulation of its affairs and the conduct of its business.

(2) To adopt an official seal and alter the seal at its pleasure.

(3) To maintain an office at such place as it may designate and for such purposes to occupy space as may be made available by the city-parish governing authority.

(4) To sue and to be sued.

(5) To receive, administer, and comply with the conditions and requirements respecting any gift, grant, guarantee, subsidy, or donation of any property or money.

(6) To acquire, by any lawful means, property, including rights-of-way, and to hold and use any franchise or property, whether real, personal, or mixed, tangible or intangible, necessary or desirable for carrying out the objects and purposes of the district.

(7) To borrow money and issue bonds or obligations of the district in the manner provided by this Section and to refund the same.

(8) To make and execute contracts and other instruments necessary in the exercise of the powers and functions of the district.

(9) To pledge or assign any monies, fees, charges, or other revenues and any proceeds derived by the district from the sale of bonds and other contracts or rights of the district.

(10) Subject to limitations otherwise provided by this Section, to employ such employees, to make use of such persons as the city-parish governing authority may make available to the district for its use, and to employ or otherwise retain the services of accountants, financial advisors, underwriters, attorneys, engineers, and other consultants as may be required, in the judgment of the governing authority, and to fix and pay their compensation.

(11) To exercise any and all other powers necessary to accomplish the purposes set forth in this Section.

Acts 2001, No. 367, §1.



RS 33:2740.54 - Lower Ninth Ward Economic Development District

§2740.54. Lower Ninth Ward Economic Development District

A.(1) There is hereby created within Orleans Parish the Lower Ninth Ward Economic Development District, also referred to in this Section as the "district". The district shall be a special district and political subdivision of the state created to plan and facilitate the revitalization of the residential and commercial areas within the district.

(2) The district shall include the area within the following boundaries: the western boundary will be the Industrial Canal, the eastern boundary will be the St. Bernard Parish line, the northern boundary will be the Intracoastal Waterway, and the southern boundary will be the Mississippi River.

B.(1) The district shall be governed by a nine-member board of commissioners. The members shall be appointed as follows:

(a) One member of the board shall be appointed by the senator representing the second senatorial district.

(b) One member of the board shall be appointed by the state representative representing the ninety-ninth representative district.

(c) One member of the board shall be appointed by the mayor of the city of New Orleans.

(d) One member of the board shall be appointed by the New Orleans city council member representing Council District E.

(e) Four members of the board shall be appointed by the Lower Ninth Ward Economic Development Foundation.

(f) One member shall be appointed by the Lower Ninth Ward Neighborhood Council.

(2) Each commissioner shall be a qualified voter of Orleans Parish and shall have their principal place of business or profession in, or own property in, the district.

(3) Except for initial terms, a commissioner's term shall be two years and serve at the pleasure of the elected official, foundation, or council that appointed them.

(4) Any vacancy during an unexpired term shall be filled in the manner of the original appointment for the remainder of the term.

C.(1) As soon as practical after its appointment, the board shall meet and elect from its number a chairman, vice chairman, a secretary, and a treasurer, and such other officers as it may deem appropriate.

(2) The duties of the officers shall be fixed by bylaws adopted by the board. It shall hold regular meetings as shall be provided in the bylaws and may hold special meetings at such time and places within or without the district as may be prescribed in the bylaws.

(3) The minute books and archives of the board shall be maintained by the board's secretary.

(4) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available to the public in conformance with law.

(5) The members of the board shall serve without compensation; however, they may receive a travel allowance as reimbursement for expenses incurred while attending to the business of the board or the district.

D.(1) The board shall prepare or cause to be prepared a plan or plans, hereafter in this Section referred to as a "development plan", specifying the public improvements, facilities, and services proposed to be furnished, constructed, or acquired for the district. The board may conduct hearings, publish notice, and disseminate information with respect to the development plan.

(2) Any development plan may specify and encompass any public services, capital improvements, and facilities which the Orleans Parish governing authority is authorized to undertake, furnish, or provide under the constitution and laws of the state of Louisiana, and such specified public services, improvements, and facilities shall be special and in addition to all services, improvements, and facilities which the Orleans Parish governing authority is furnishing or providing or may be obligated to furnish or provide within the district.

(3) Any development plan shall include:

(a) An estimate of the annual and total cost of acquiring, constructing, or providing the services, improvements, or facilities set forth therein.

(b) An estimate of the total number of mills required to be levied each year on the taxable real property within the district in order to provide the funds required for the implementation of the development plan.

(c) The proportion of the tax to be levied on the taxable real property within the district which is to be set aside and dedicated to paying the cost of furnishing specified services and the proportion of such tax to be set aside and dedicated to paying the cost of capital improvements or paying the cost of debt service on any bonds to be issued to pay the cost of capital improvements, such proportions, in each case, to be expressed in numbers of mills.

(4) The board shall submit the development plan to the Orleans Parish Planning Commission. The planning commission shall review the development plan and determine if it is consistent with the comprehensive plan for Orleans Parish. The planning commission, within thirty days following receipt of the plan, shall submit to the city council its written opinion as to whether or not the development plan or any portion or detail thereof is inconsistent with the comprehensive plan for Orleans Parish and its written comments and recommendations regarding approval of the development plan.

(5)(a) The city council shall review and consider the development plan and the planning commission's comments and recommendations. It may, by a majority vote of all its members, adopt the plan as originally submitted or alter or modify the plan or any portion or detail thereof.

(b) If the development plan as originally submitted by the board is adopted, it shall become final and conclusive and may thereafter be implemented. If the council alters or modifies the development plan, it shall submit the altered or modified plan to the board for its concurrence or rejection.

(c) The board may concur in the modified development plan by a majority vote of all of its members. If the board votes to concur in the modified development plan, the plan shall become final and conclusive and may thereafter be implemented. If the board does not concur in the modified development plan, it shall notify the city council in writing of its decision, and any subsequent submission of a development plan shall be in accordance with procedures established in this Subsection for the original submission.

(d) Thereafter, the board may prepare or cause to be prepared modifications to the development plan or plans and submit them to the planning commission in accordance with the same procedure prescribed for adoption of the original plan. The planning commission shall submit the proposed modifications and its written comments and recommendations to the city council for its adoption, modification, or rejection in the manner and with the same effect as provided with respect to the original development plan.

E.(1) All services to be furnished within the district pursuant to any development plan finally and conclusively adopted may be furnished, supplied, and administered by Orleans Parish through its regularly constituted departments, agencies, boards, commissions, and instrumentalities. All capital improvements and facilities to be acquired, constructed, or provided within the district may likewise be acquired, constructed, or provided by Orleans Parish through its regularly constituted departments, agencies, boards, commissions, and instrumentalities, it being the intention of this Paragraph to avoid duplication of administrative and management efforts and expense in the implementation of the development plan.

(2) In order to provide services or provide, construct, or acquire capital improvements or facilities, the board may enter into intergovernmental local service contracts with Orleans Parish.

F.(1) The district, as a special district and political subdivision of the state, may levy and collect special ad valorem taxes as provided in this Subsection. Any such tax shall be collected in the same manner and at the same time as all other ad valorem taxes levied in Orleans Parish are collected.

(2)(a) After a development plan has been finally adopted, the governing authority of the district may levy an ad valorem tax on commercial property within the district at a rate sufficient to fund the activities and expenses provided for therein. The tax shall be levied for a term not to exceed twenty-five years. The proceeds of the tax shall be used exclusively for the purposes and benefit of the district in accordance with the plan or plans.

(b) No tax authorized by this Subsection shall be levied until a proposition authorizing its levy and stating the rate and the duration of the tax has been submitted to the city council and such proposition has been approved by the city council. The tax shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. The governing authority of the district may call such election subject to approval of the State Bond Commission and the city council.

(3) The avails of the taxes authorized by this Subsection shall be paid over by the tax collector to the Orleans Parish finance department, day by day as they are collected, and deposited to a special account established for the district.

(4) It is expressly declared that the special taxes authorized by this Subsection are limited to immovable property, and nothing contained in this Section shall be construed to authorize the levying of a tax upon movable property of any kind or description whatsoever, whether corporeal or incorporeal.

G.(1)(a) Subject to the provisions of this Subsection, the governing authority of the district may fund the avails of the tax authorized by Subsection F of this Section into bonds or other instruments of indebtedness for the exclusive benefit of the district. The principal of, the premium, if any, and interest on the bonds or other instruments of indebtedness shall be payable solely from the proceeds of such tax. The bonds shall not constitute general obligations of the city, the parish, the district, or the state of Louisiana. The outstanding principal amount shall never exceed twenty million dollars and shall not exceed the principal amount which may be serviced in principal and interest from seventy-five percent of the avails estimated to be available in the first and each succeeding year that there are outstanding bonds. The bonds shall bear such rate or rates of interest and, except as otherwise provided by this Subsection, shall be in such form, terms, and denominations, and be redeemable at such times and places, within a period of not exceeding twenty-five years from the date thereof, as may be provided for in the district's resolution providing for their issuance.

(b) Bonds issued under the provisions of this Section do not constitute or create an obligation, either general or special, debt, liability, or moral obligation of the city of New Orleans, Orleans Parish, or the state of Louisiana within the meaning of any constitutional or statutory provision whatsoever. The bonds shall be obligations of the district only, payable solely from the revenues pledged therefor as provided in Subparagraph (1)(a) of this Subsection. In no event will bonds issued under this Section constitute or give rise to pecuniary liability of the city of New Orleans, Orleans Parish, or the state of Louisiana, nor will the district have the power to pledge the general credit or taxing power of the city of New Orleans, Orleans Parish, or the state of Louisiana for the payment of such bonds. Neither the faith and credit nor the taxing power of the city of New Orleans, Orleans Parish, or the state of Louisiana is pledged for payment of bonds issued under this Section. All bonds issued under this Section shall contain a statement on their face substantially to the effect that neither the faith and credit nor the taxing power of the city of New Orleans, Orleans Parish, or the state of Louisiana, is pledged to the payment of the principal or the interest on such bonds.

(2) The bonds shall be signed by the chairman of the district governing authority and attested by the district's treasurer or secretary; however, in the discretion of the district, one of the signatures may be in facsimile. If any officer whose signature appears upon a bond or coupon ceases to be an officer before delivery of the bonds or coupons to the purchaser, his signature or countersignature shall nevertheless be valid for all purposes.

(3)(a) The resolution of the district authorizing the issuance and sale of such bonds and fixing the form and details thereof may contain such other provisions as the district may deem to be necessary or advisable to enhance the marketability and acceptability thereof by purchasers and investors, including but not limited to covenants with bondholders setting forth:

(i) Conditions and limitations on the issuance of additional bonds constituting a lien and charge on the avails of the special tax levied on real property within the district pari passu with bonds theretofore issued and outstanding.

(ii) The creation of reserves for the payment of the principal of and interest on such bonds.

(b) The bonds and the interest thereon shall be exempt from all taxation levied for state or parish, municipal, or other local purposes.

(c) Savings banks, tutors of minors, curators of interdicts, trustees, and other fiduciaries are authorized to invest the funds in their hands in the bonds issued pursuant to this Subsection.

H. The governing authority of the district shall have the following additional powers and duties:

(1) To adopt bylaws for the regulation of its affairs and the conduct of its business.

(2) To adopt an official seal and alter the seal at its pleasure.

(3) To maintain an office at such place as it may designate and for such purposes to occupy space as may be made available by the Orleans Parish governing authority.

(4) To sue and to be sued.

(5) To receive, administer, and comply with the conditions and requirements respecting any gift, grant, guarantee, subsidy, or donation of any property or money.

(6) To acquire, by any lawful means, property, including rights of way, and to hold and use any franchise or property, whether real, personal, or mixed, tangible or intangible, necessary or desirable for carrying out the objects and purposes of the district.

(7) To borrow money and issue bonds or obligations of the district in the manner provided by this Section and to refund the same.

(8) To make and execute contracts and other instruments necessary in the exercise of the powers and functions of the district.

(9) To pledge or assign any monies, fees, charges, or other revenues and any proceeds derived by the district from the sale of bonds and other contracts or rights of the district.

(10) Subject to limitations otherwise provided by this Section, to employ such employees, to make use of such persons as the Orleans Parish governing authority may make available to the district for its use, and to employ or otherwise retain the services of accountants, financial advisors, underwriters, attorneys, engineers, and other consultants as may be determined by the Lower Ninth Ward Economic Development District, in the judgment of the Lower Ninth Ward Economic Development District commissioner's governing authority,1 and to fix and pay their compensation.

(11) To exercise any and all other powers necessary to accomplish the purposes set forth in this Section.

Acts 2002, No. 45, §1.

1As appears in enrolled bill.



RS 33:2740.55 - Town of Winnsboro Downtown Development District

§2740.55. Town of Winnsboro Downtown Development District

A. Intent. The legislature hereby finds and declares that it is necessary for the public health, safety, and welfare of the town of Winnsboro that the property value deterioration in the downtown area be halted and that the causes of such deterioration be halted.

B. Creation. (1) The Town of Winnsboro Downtown Development District, hereinafter referred to as the "district", is hereby created for the primary purpose of redevelopment of the central business district.

(2) The district shall be comprised of that portion of the town of Winnsboro that encompasses as a westerly boundary Common Street and an easterly boundary of Pine Street and the streets that extend along both sides of Prairie Street as a southerly boundary and Adams Street as the northerly boundary and all streets therein.

(3) The district shall be a political subdivision of the state of Louisiana as defined in Article VI, Section 44(2) of the Constitution of Louisiana and, as such, shall have all of the powers accorded by law to political subdivisions of the state, including the power to cooperate with and to engage in cooperative endeavors with other persons and entities as provided by Article VI, Section 20 and Article VII, Section 14(C) of the Constitution of Louisiana.

C. Governance. (1) The governing authority of the district shall be the ten member Main Street Board, hereinafter, referred to as the "board". The appointments and terms of board members shall be those specified in the authority creating the Main Street Board.

(2) The board shall adopt such rules for the transaction of its business as it deems necessary and shall keep a record of its resolutions, transactions, studies, findings, and determinations, which record shall be a public record.

(3) The board may employ or contract with an executive director and set his compensation and terms of employment. Notwithstanding any other provision of law to the contrary, the board may establish the term of such contract. The board also may employ such other employees as are necessary to carry out the functions of the district as authorized by the board.

D. Redevelopment activities. (1) In order to effectuate the purposes of this Section, the board shall have the specific authority provided in R.S. 33:4625(F); such authority shall be exercised solely within the district.

(2) The board shall formulate a redevelopment plan or plans for the district and submit any plan to the governing authority of the town of Winnsboro for review. The board shall formulate a program or programs to implement any redevelopment plan. Such a program shall implement the various plans in such a manner as to aid and encourage private development of the area and to promote and coordinate public development. In formulating such a program, the board may conduct studies and may consult with all departments of the town of Winnsboro and other public or private agencies concerned with matters affecting or affected by the program.

(3) After adoption of the development program, the board may implement any portion thereof in such manner as shall, in its judgment, most likely accomplish said program. To that end, the district may employ or contract with engineers, architects, attorneys, underwriters, and other professionals necessary for the financing and implementation of the construction, renovation, maintenance, or operation of facilities described in the redevelopment plan and may contract in accordance with law for the construction, renovation, maintenance, or operation of the facilities.

(4) The board shall prepare each year an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq.

E. Revenues. (1) Subject to the approval of the governing authority of the town of Winnsboro and district electors as provided in Paragraph (4) of this Subsection, the district may levy an ad valorem tax not exceeding fifteen mills for such number of years as may be provided in the proposition authorizing its levy for the purpose of planning, constructing, acquiring, operating, or maintaining public facilities contemplated by the redevelopment plan and for the operating expenses of the district.

(2) Subject to the approval of the governing authority of the town of Winnsboro and district electors as provided in Paragraph (4) of this Subsection, the district may issue general obligation bonds in accordance with the provisions of R.S. 39:551 et seq., for the purpose of constructing, acquiring, or improving any work of public improvement contemplated by the redevelopment plan. As provided by Article VI, Section 33 of the Constitution of Louisiana, the bonds shall have pledged thereto the full faith and credit of the district, and the district shall levy and collect taxes on all property subject to taxation in the district sufficient to pay the bonds in principal, interest, and premium, if any, as the same become due and payable.

(3) Any ad valorem tax levied by the district, including taxes levied under Paragraph (1) of this Subsection or levied to provide for payment of bonds authorized under Paragraph (2) of this Subsection, being special ad valorem taxes, shall be subject to the homestead exemption as provided by Article VII, Section 20 of the Constitution of Louisiana.

(4) No ad valorem tax may be levied under the provisions of Paragraph (1) of this Subsection nor may any bonds be issued under the provisions of Paragraph (2) of this Subsection unless authorized by a majority of the electors of the district who vote at an election held for that purpose in accordance with the applicable provisions of the Louisiana Election Code. The governing authority of the town of Winnsboro shall call any such election.

(5) Any tax levied under authority of this Subsection shall be in addition to all other taxes which other political subdivisions in Franklin Parish are now or hereafter may be authorized by law to levy and collect. All services and programs to be provided from the proceeds of the tax shall be in addition to the services and programs which are otherwise provided by other governing authorities.

F. The district shall be authorized to enter into agreements with any person or persons, public or private, providing for contributions or payments towards the cost of financing public facilities in the district. The district is hereby authorized to issue bonds secured wholly or partly by the revenues of such agreements and wholly or partly by other revenues that may be received, from time to time, by the district provided the bonds are authorized and issued in the manner provided by R.S. 39:1011 et seq.

G. The financial records of the district shall be audited pursuant to the provisions of R.S. 24:513.

Acts 2003, No. 235, §1, eff. June 5, 2003.



RS 33:2740.56 - Columbia; downtown development district

§2740.56. Columbia; downtown development district

The Columbia Downtown Historical District as created and provided for by ordinance 93-4, adopted May 11, 1993, and any amendment thereto, shall be deemed to be and shall be recognized as a downtown development district.

Acts 2003, No. 513, §1, eff. June 20, 2003.



RS 33:2740:57 - The Downtown Development District of the City of Ruston; creation, composition and powers; preparation of plans, levy of special ad valorem taxes, and issuance of bonds and other instruments of indebtedness

§2740.57. The Downtown Development District of the City of Ruston; creation, composition and powers; preparation of plans, levy of special ad valorem taxes, and issuance of bonds and other instruments of indebtedness

A.(1) The governing authority of the city of Ruston, located in the parish of Lincoln, with the approval of the mayor, is authorized to create a special taxing district within the city of Ruston comprised of all the territory within the following prescribed boundaries:

The point of beginning shall be the intersection of the center line of West Texas Avenue and South Monroe Street; thence proceed in a northerly direction along South Monroe Street to its intersection with the center line of the Kansas City Southern Railroad; thence proceed in a northerly direction along the center line of North Monroe Street to its intersection with the southern line of Lot 15 of Block P of the Original Town of Ruston, said line also being the southern line of the city parking lot; thence proceed in a westerly direction along the southern line of said Lot 15 to the southwest corner of Block P of the Original Town of Ruston; thence proceed in a northerly direction along the western line of Block P of the Original Town of Ruston to the northwest corner of said Block P; thence proceed along a line extended from the western line of Block P of the Original Town of Ruston across West Mississippi Avenue to the southern line of Block O of the Original Town of Ruston, which line is also the northern line of West Mississippi Avenue; thence proceed in a westerly direction along the northern line of West Mississippi Avenue to the southeast corner of Block V of the Original Town of Ruston; thence continue in a westerly direction along the southern line of said Block V, which line is also the northern line of West Mississippi Avenue, for a distance of twenty-five feet, to the southwest corner of the Community Trust Bank property; thence proceed in a northerly direction, parallel with the eastern line of Lot 1 of Block V of the Original Town of Ruston, to the northern line of said Lot 1; thence proceed in an easterly direction along the northern line of said Lot 1 of Block V to the northeast corner of said Lot 1 of Block V and the eastern line of Block V of the Original Town of Ruston; thence proceed in a northerly direction along the eastern line of Block V of the Original Town of Ruston to the northeast corner of said Block V; thence proceed along a line extended from the eastern line of Block V of the Original Town of Ruston to its intersection with the center line of West Alabama Avenue; thence proceed in an easterly direction along the center line of West Alabama Avenue to its intersection with the center line of North Monroe Street; thence proceed in a northerly direction along the center line of North Monroe Street to its intersection with the center line of West Florida Avenue; thence proceed in an easterly direction along the center line of West Florida Avenue to its intersection with the center line of North Vienna Street; thence proceed in an easterly direction along the center line of East Florida Avenue to its intersection with the center line of North Bonner Street; thence proceed in a southerly direction along the center line of North Bonner Street to its intersection with the center line of the Kansas City Southern Railroad; thence proceed in a southerly direction along the center line of South Bonner Street to its intersection with the center line of East Texas Avenue; thence proceed in a westerly direction along the center line of East Texas Avenue to its intersection with the center line of South Vienna Street; thence proceed in a westerly direction along the center line of West Texas Avenue to its intersection with the center line of South Monroe Street and the point of beginning, containing fifty-eight acres, more or less.

(2) The special taxing district shall be known and designated as the Downtown Development District of the City of Ruston, hereinafter referred to as the "district".

B. The governing authority of the city of Ruston, or its successor exercising the legislative powers of the city, hereinafter referred to as the "city", shall have control over and responsibility for the functions, affairs, and administration of the district.

C. In order to provide for the orderly planning, development, acquisition, construction, and effectuation of the services, improvements, and facilities to be furnished by the district and to provide for the representation in the affairs of the district of those persons and interests immediately concerned with and affected by the purposes and development of the district, there is hereby authorized to be created a board of commissioners for the district, hereinafter referred to as the "board".

D.(1) The board shall be composed of five members, all of whom shall be qualified voters of the parish of Lincoln, and shall have their principal place of business or profession in, or own property in, the downtown development district. The five members shall be appointed as follows:

(a) One member of the board shall be appointed at large by the mayor, with the approval of the governing authority.

(b) One member of the board shall be appointed by the mayor, with the approval of the governing authority, from a list of four nominees submitted by the city of Ruston Chamber of Commerce.

(c) One member of the board shall be appointed by the mayor, with the approval of the governing authority, from a list of four nominees submitted by the Main Street Association.

(d) Two members of the board shall be appointed by the mayor, with the approval of the governing authority, from a list of six nominees submitted by the banking institutions located in the district.

(2)(a) The members of the board initially appointed shall have terms of office as follows:

(i) One member for a term of one year;

(ii) One member for a term of two years; and

(iii) Three members for a term of three years each.

(b) The length of the term for each individual appointed shall be determined by lot at the first meeting of the board.

(c) The members of the board shall serve until their successors have been appointed and qualified.

(d) The terms of members of the board appointed upon the expiration of the initial terms shall be three years, and upon expiration of a term of office, the successor shall be appointed in accordance with the procedures herein prescribed for the appointment of the original members.

(e) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled by appointment in the same manner as the original appointment for the unexpired term.

E.(1) As soon as practical after their appointment, the board shall meet and elect from their number a chairman, a vice chairman, a secretary, a treasurer, and such other officers as it may deem appropriate.

(2) The minute books and archives of the board shall be maintained by the board's secretary with the help and assistance of and through the office of city clerk. The monies, funds, and accounts of the district in the official custody and control of the board's treasurer shall be deposited, expended, and accounted for, records maintained, and idle funds invested through the department of finance, under the direction of the chief financial office, and checks issued through the office of the treasurer as in the case of city monies under the plan of government. The office of city attorney shall serve as the board's regular attorney, and the services of other offices and departments of the city shall be furnished in accordance with Subsection I of this Section.

(3) The duties of the officers shall be fixed by bylaws adopted by the board. The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business and affairs and, to the extent that funds are available, shall hire such assistants and employees as are needed to assist the board in the performance of its duties. It shall hold regular meetings as shall be provided in the bylaws and may hold special meetings at such time and places within or without the district as may be prescribed in the bylaws.

(4) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available to the public in conformance with law.

(5) The members of the board shall serve without compensation; however, they shall receive a travel allowance as reimbursement for expenses incurred while attending to the business of the board or the district.

F.(1) The board shall prepare or cause to be prepared a plan or plans specifying the public improvements, facilities, and services proposed to be furnished, constructed, or acquired for the district and shall conduct such public hearings, publish such notice with respect thereto, and disseminate such information as it, in the exercise of its sound discretion, may deem to be appropriate or advisable and in the public interest.

(2) Any plan may specify and encompass any public services, capital improvements, and facilities which the city of Ruston is authorized to undertake, furnish, or provide under the constitution and laws of the state of Louisiana, and such specified public services, improvements, and facilities shall be special and in addition to all services, improvements, and facilities which the city of Ruston is then furnishing or providing or may then or in the future be obligated to furnish or provide within the district.

(3) Any plan shall include:

(a) An estimate of the annual and total cost of acquiring, constructing, or providing the services, improvements, or facilities set forth therein.

(b) The proportion of the tax to be levied on the taxable real property within the district which is to be set aside and dedicated to paying the cost of furnishing specified services and the proportion of such tax to be set aside and dedicated to paying the cost of capital improvements or paying the cost of debt service on any bonds to be issued to pay the cost of capital improvements, such proportions, in each case, to be expressed in numbers of mills.

(c) An estimate of the total number of mills required to be levied each year on the taxable real property within the district in order to provide the funds required for the implementation of the plan for furnishing the specified services and for capital improvements, debt service, or both.

(4) The board shall also submit the plan to the city planning commission. The planning commission shall review the plan and determine whether or not it is consistent with the comprehensive plan for the city of Ruston. The planning commission, within thirty days following receipt of the plan, shall submit to the governing authority its written opinion as to whether or not the plan or any portion or detail thereof is inconsistent with the comprehensive plan for the city, together with its written comments and recommendations with respect thereto.

(5)(a) After receipt of the plan together with the written comments and recommendations of the city planning commission, the governing authority shall review and consider the plan together with the written comments and recommendations. The governing authority, by a majority vote of all its members, may adopt or reject the plan as originally submitted by the board or alter or modify the plan or any portion or detail thereof.

(b) If the plan as originally submitted by the board is adopted by the majority vote of the governing authority, it shall become final and conclusive and may thereafter be implemented. If the governing authority alters or modifies the plan by a majority vote of its members, the plan as altered or modified shall be resubmitted to the board for its concurrence or rejection.

(c) The board may concur in the modified plan by a majority vote of all of its members. If the board votes to concur in the plan as modified by the governing authority, the plan shall become final and conclusive and may thereafter be implemented. If the board does not concur in the plan as modified by the governing authority, it shall notify the governing authority in writing of its decision.

(d) Thereafter and as often as the board may deem to be necessary or advisable, it shall prepare or cause to be prepared a plan or plans and submit the same to the planning commission in accordance with the same procedure hereinabove prescribed with respect to the original plan. The planning commission shall submit such plan, together with their written comments and recommendations, to the governing authority for its adoption, modification, or rejection in the manner and with the same effect as provided with respect to the original plan.

G.(1)(a) Notwithstanding the provisions of Subsection F of this Section, the board may prepare and submit directly to the governing authority a plan or plans setting forth its intention to employ professional consultants, experts, and such other advisors and personnel as it shall deem to be necessary or convenient to assist in the preparation of a plan or plans for the orderly and efficient development of services and improvements within the district.

(b) The plan shall specify the services proposed to be rendered by such employees, an estimate of the aggregate of the proposed salaries of such employees, and an estimate of the other expenses of the board required for the preparation of such plan or plans, together with a request that a tax in an amount sufficient to cover the costs of such salaries and expenses be levied on the real property within the district.

(c) The plan shall include a proposed budget of income and expenditure specified source of funding for each of the years the tax is to run.

(2)(a) The governing authority shall review and consider such plan within thirty days following submission to it by the board and shall adopt or reject such plan by a majority vote of its members.

(b) If the governing authority adopts such plan, it shall become final and conclusive, and the tax requested by the board upon approval by special referendum of the electorate of the city of Ruston, as required by Subsection J of this Section, shall be levied and collected.

(c) If the governing authority rejects the plan, it shall notify the board of its action, and the board may again and from time to time prepare and submit to the governing authority a plan in accordance with the procedures provided for in this Subsection.

H. If no plan is finally and conclusively adopted in accordance with the procedures prescribed in this Section within four years after the effective date of this Section, all power and authority conferred hereby shall lapse, the district shall be dissolved, and all power and authority incident thereto shall become null and void as a matter of law; however, in such event, all obligations contractual or otherwise, incurred by the district during its existence, shall survive and shall be fully enforceable in accordance with their terms.

I.(1) All services to be furnished within the district pursuant to any plan finally and conclusively adopted hereunder shall be furnished, supplied, and administered by the city through its regularly constituted departments, agencies, boards, commissions, and instrumentalities. All capital improvements and facilities to be acquired, constructed, or provided within the district, whether from the proceeds of bonds or otherwise, shall likewise be so acquired, constructed, or provided by the city through its regularly constituted departments, agencies, boards, commissions, and instrumentalities, it being the intention hereof to avoid the duplication of administrative and management efforts and expense in the implementation of any plan adopted for the benefit of the district.

(2) In order to provide such services and/or provide, construct, or acquire such capital improvements or facilities, the board may enter into inter-governmental local service contracts with the city.

(3) The cost of any such services, capital improvements, or facilities shall be paid for by the district from the proceeds of the special tax levied upon real property within the district as herein provided or from the proceeds of bonds.

J.(1) The governing authority, in addition to all other taxes which it is now or hereafter may be authorized to levy and collect, is hereby authorized to levy and collect a special ad valorem tax not to exceed ten mills on the dollar of assessed valuation upon all taxable real property situated within the boundaries of the district. The tax shall be levied for a term not to exceed fifty years and shall be collected in the same manner and at the same time as all other ad valorem taxes on property subject to taxation by the city are collected. No such tax shall be levied until a plan requesting the levy of a tax is finally and conclusively adopted in accordance with the procedures prescribed herein.

(2) The proceeds of the tax shall be used exclusively for the purposes and benefit of the district.

(3) The tax shall be submitted to a referendum of the electorate of the district conducted in accordance with the Louisiana Election Code.

(4) The avails of the tax shall be paid over by the sheriff and ex officio tax collector to the city finance department, day-by-day, as the same are collected for the account of the district.

(5) It is expressly declared that the special tax hereby authorized is limited to immovable property, and nothing contained in this Section shall be construed to levy or authorize the levying of a tax upon movable property of any kind or description whatsoever, whether corporeal or incorporeal.

K.(1) The governing authority when requested by resolution adopted by a majority of the members of the board may fund the avails of the tax into bonds or other instruments of indebtedness for the exclusive benefit of the district. The principal of, the premium if any, and interest on the bonds or other instruments of indebtedness shall be payable solely from the proceeds of the special tax authorized, levied, and collected pursuant to the provisions of this Section. The bonds shall not constitute general obligations of the city, nor shall any property situated within the city or other than property situated within the boundaries of the district be subject to taxation for the payment of the principal of, the premium, if any, and interest on such bonds. Any indebtedness incurred by the governing authority for and on behalf of the district pursuant to the provisions of this Section, evidenced by bonds, notes, or other evidences of indebtedness, or otherwise, shall be excluded in determining the power of the governing authority to incur indebtedness and to issue its general obligation bonds. The principal amount of such bonds which may be outstanding at any one time shall never exceed the sum of twenty million dollars and shall not exceed the total principal amount which may be serviced in principal and interest from not to exceed seventy-five percent of the avails estimated to be available in the first and each succeeding year that any of the bonds are to be outstanding. The proceeds derived from the sale of such bonds shall be paid over to the appropriate officials of the governing authority for deposit to the account of the district. The bond shall bear such rate or rates of interest and, except as herein otherwise specifically provided, shall be in such form, terms, and denominations, be redeemable at such times and places, within a period of not exceeding fifty years from the date thereof as may be provided for in the resolution of the governing authority providing for their issuance.

(2) The bonds shall be signed by the mayor and the clerk of the governing authority; provided that in the discretion of the governing authority one of the signatures may be in facsimile. In case any officer whose signature appears upon a bond or coupon ceases to be an officer before delivery of the bonds or coupons to the purchaser, his signature or countersignature shall nevertheless be valid for all purposes.

(3)(a) The resolution of the governing authority authorizing the issuance and sale of such bonds and fixing the form and details thereof may contain such other provisions as the governing authority may deem to be necessary or advisable to enhance the marketability and acceptability thereof by purchasers and investors, including but not limited to covenants with bondholders setting forth:

(i) Conditions and limitations on the issuance of additional bonds constituting a lien and charge on the avails of the special tax levied on real property within the district, pari passu with bonds theretofore issued and outstanding; and

(ii) The creation of reserves for the payment of the principal of and interest on such bonds.

(b) These bonds and the interest thereon shall be exempt from all taxation levied for state, parish, municipal, or other local purposes.

(c) Savings banks, tutors of minors, curators of interdicts, trustees and other fiduciaries are authorized to invest the funds in their hands in said bonds.

L.(1) Notwithstanding any other provision of this Section to the contrary, no tax authorized herein shall be levied and no bonds shall be issued unless and until the maximum amount of the tax in mills, the years the tax is to run and to be issued under the plan, and the maximum amount of bonds to be issued has been approved by a majority of the electors in the district voting thereon in an election called for that purpose in accordance with the Louisiana Election Code.

(2) No bonds issued hereunder shall be general obligations of the state of Louisiana, the parish of Lincoln, the city of Ruston, or the district.

M. The district shall have the power to acquire, to lease, to insure, and to sell real property within its boundaries in accordance with its plans.

N. The district shall have the power to pay the city of Ruston and the parish of Lincoln funds for services rendered by the city or parish under a local services contract between the district and the city or the parish.

Acts 2003, No. 842, §1; Acts 2007, No. 192, §1.



RS 33:2740.58 - Bastrop Downtown Development District

§2740.58. Bastrop Downtown Development District

A. Creation. The Bastrop Downtown Development District, referred to in this Section as the "district", is hereby created within the city of Bastrop. The district shall be a political subdivision of the state created for the purpose of redeveloping and revitalizing the central business district.

B. Boundaries. The district shall be comprised of all the territory included within the following boundaries: beginning at the intersection of North Sassafras Street and Pine Street, then south on North Sassafras Street to East Jefferson Street, then west on East Jefferson Street to South Franklin Street, then south on South Franklin Street to School Street, then east on School Street, then south on School Street to Cahoon Street, then west on Cahoon Street to South Washington Street, then north on South Washington Street to West Hickory Street, then west on West Hickory Street to South Vine Street, then north on South Vine Street to Pine Street, then east on Pine Street to North Washington Street, then north on North Washington Street to West Cypress Street, then east on West Cypress Street to North Franklin Street, then south on North Franklin Street to Pine Street, then east on Pine Street to the point of beginning.

C. Governance. (1) In order to provide for the orderly planning, development, acquisition, construction, and effectuation of the services, improvements, and facilities to be furnished by the district and to provide for the representation in the affairs of the district of those persons and interests immediately concerned with and affected by the purposes and development of the district, the district shall be managed by a seven-member board of commissioners, referred to in this Section as the "board". The members of the board shall be appointed as follows:

(a) Five members shall be appointed by the mayor of the city of Bastrop, with approval of the governing authority of the city of Bastrop.

(b) Two members shall be appointed by the governing authority of the city of Bastrop, each of whom shall have his principal place of business or profession in, or own property in, the district.

(2)(a) Members of the board shall serve five-year terms after initial terms as provided by Subparagraph (b) of this Paragraph.

(b) One member shall serve an initial term of one year; one shall serve an initial term of two years; two shall serve an initial term of three years; two shall serve an initial term of four years; and one shall serve an initial term of five years, as determined by lot at the first meeting of the board.

(c) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled for the remainder of the unexpired term in the same manner as the original appointment.

(3) The board shall elect from its members a chairman, a vice chairman, a secretary-treasurer, and such other officers as it may deem necessary. The duties of the officers shall be fixed by the bylaws adopted by the board.

(4) The minute books and archives of the district shall be maintained by the secretary of the board. The monies, funds, and accounts of the district shall be in the official custody of the board.

(5) The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. It shall hold regular meetings as shall be provided in the bylaws and may hold special meetings at such times and places within the district as may be prescribed in the bylaws.

(6) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available through the secretary of the board.

(7) The members of the board shall serve without compensation; however, they shall receive a travel allowance as reimbursement for expenses incurred while attending to the business of the board or the district.

D. District plan. (1) The board shall prepare or cause to be prepared a plan or plans, referred to in this Section as the "plan", specifying the public improvements, facilities, and services proposed to be furnished, constructed, or acquired for the district and shall conduct public hearings, publish notice with respect thereto, and disseminate information as it, in the exercise of its sound discretion, may deem to be appropriate or advisable and in the public interest.

(2) Any plan may specify and encompass any public services, capital improvements, and facilities which the city of Bastrop is authorized to undertake, furnish, or provide under the constitution and laws of the state of Louisiana, and such specified public services, improvements, and facilities shall be special and in addition to all services, improvements, and facilities which the city of Bastrop is then furnishing or providing or may then or in the future be obligated to furnish or provide within the district.

(3) Any plan shall include:

(a) An estimate of the annual and total cost of acquiring, constructing, or providing the services, improvements, or facilities set forth therein.

(b) An estimate of the total number of mills required to be levied each year on the taxable real property within the district in order to provide the funds required for the implementation of the plan.

(c) The proportion of the tax to be levied on the taxable real property within the district which is to be set aside and dedicated to paying the cost of furnishing specified services and the proportion of such tax to be set aside and dedicated to paying the cost of capital improvements or paying the cost of debt service on any bonds to be issued to pay the cost of capital improvements, such proportions, in each case, to be expressed in numbers of mills.

(4)(a) The board shall submit the plan to the governing authority of the city of Bastrop. The governing authority of the city shall review and consider the plan and may, by a majority vote of all its members, adopt or reject the plan as originally submitted by the board or alter or modify the plan or any portion or detail thereof.

(b) If the plan as originally submitted by the board is adopted by the majority vote of the governing authority of the city, it shall become final and conclusive and may thereafter be implemented. If the governing authority of the city alters or modifies the plan by a majority vote of its members, the plan as altered or modified shall be resubmitted to the board for its concurrence or rejection.

(c) The board may concur in the modified plan by a majority vote of all of its members. If the board votes to concur in the plan as modified by the governing authority of the city, the plan shall become final and conclusive and may thereafter be implemented. If the board does not concur in the plan as modified by the governing authority of the city, it shall notify the governing authority of the city in writing of its decision.

(d) Thereafter and as often as the board may deem to be necessary or advisable, it shall prepare or cause to be prepared a plan or plans and submit such plan or plans to the governing authority of the city for its adoption, modification, or rejection in the manner and with the same effect as provided with respect to the original plan.

E. Services and improvements. (1) All services to be furnished within the district pursuant to any plan finally and conclusively adopted may be furnished, supplied, and administered by the city of Bastrop through its regularly constituted departments, agencies, boards, commissions, and instrumentalities. All capital improvements and facilities to be acquired, constructed, or provided within the district, may likewise be so acquired, constructed, or provided by the city of Bastrop through its regularly constituted departments, agencies, boards, commissions, and instrumentalities, it being the intention of this Paragraph to avoid the duplication of administrative and management efforts and expense in the implementation of any plan adopted for the benefit of the district.

(2) In order to provide services and/or provide, construct, or acquire capital improvements or facilities, the board may enter into intergovernmental local service contracts with the city of Bastrop.

F. District taxes. (1) The governing authority of the city of Bastrop is hereby authorized to levy and collect a special ad valorem tax on property in the district, as authorized by the Bastrop Downtown Development District, subject to and in accordance with the provisions of this Subsection.

(2) The amount of the tax shall be as requested by duly adopted resolution of the board of commissioners and shall not exceed five mills.

(3)(a) A tax shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting on the proposition at an election held in accordance with the Louisiana Election Code.

(b) The tax shall expire at the time provided in the proposition authorizing the tax, not to exceed fifty years, but the tax may be renewed as provided in Subparagraph (a) of this Paragraph. If renewed, the term of the imposition of the tax shall be as provided in the proposition authorizing such renewal.

(4) No such tax shall be levied until a plan requiring or requesting the levy of a tax is finally and conclusively adopted pursuant to the provisions of Subsection D of this Section.

(5) The tax shall be collected in the same manner and at the same time as all other ad valorem taxes on property subject to taxation by the city are levied and collected.

(6) The avails of the tax authorized by this Subsection shall be paid over by the tax collector to the finance department of the city of Bastrop, day by day, as the same are collected for the account of the district.

(7) It is expressly declared that the special tax authorized by this Subsection is limited to immovable property, and nothing contained in this Section shall be construed to authorize the levy of a tax upon movable property of any kind or description whatsoever, whether corporeal or incorporeal.

G.(1)(a) Subject to the provisions of this Subsection, the governing authority of the city of Bastrop when requested by resolution adopted by a majority of the members of the board of commissioners and approved by a resolution of the governing authority of the city adopted by a majority vote of its members may fund the avails of the tax authorized by Subsection F of this Section into bonds or other instruments of indebtedness for the exclusive benefit of the district. The outstanding principal amount shall never exceed twenty million dollars and shall not exceed the principal amount which may be serviced in principal and interest from seventy-five percent of the avails estimated to be available in the first and each succeeding year that there are outstanding bonds. The bonds shall bear such rate or rates of interest and, except as otherwise provided by this Subsection, shall be in such form, terms, and denominations, and be redeemable at such times and places, within a period not exceeding fifty years from the date thereof, as may be provided for in the resolution of the governing authority of the city of Bastrop providing for their issuance.

(b) Bonds issued under the provisions of this Section shall not constitute general obligations of the city of Bastrop, the parish of Morehouse, or the state of Louisiana within the meaning of any constitutional or statutory provisions. No property situated within the city other than property situated within the boundaries of the district shall be subject to taxation for the payment of the principal of, premium if any, and interest on such bonds. Furthermore, any indebtedness incurred by the city of Bastrop for and on behalf and for the benefit of the district pursuant to the provisions of this Section, whether evidenced by bonds, notes or other evidences of indebtedness, or otherwise, shall be excluded in determining the power of the city of Bastrop to incur indebtedness and to issue its general obligation bonds.

(c) No bonds shall be issued unless a proposition authorizing the issuance of such bonds and stating the maximum amount of bonds to be issued and the maximum period over which the bonds will be outstanding has been submitted to the district electors at an election held in accordance with the Louisiana Election Code and such proposition has been approved by a majority of the district electors who vote on the proposition.

(2) The bonds shall be signed by the mayor of the city of Bastrop and the director of finance of the city of Bastrop, provided that in the discretion of the governing authority of the city one of the signatures may be in facsimile. If any officer whose signature appears upon a bond or coupon ceases to be an officer before delivery of the bonds or coupons to the purchaser, his signature or countersignature shall nevertheless be valid for all purposes.

(3)(a) The resolution of the governing authority of the city of Bastrop authorizing the issuance and sale of such bonds and fixing the form and details thereof may contain such other provisions as the governing authority of the city may deem to be necessary or advisable to enhance the marketability and acceptability thereof by purchasers and investors, including but not limited to covenants with bondholders setting forth:

(i) Conditions and limitations on the issuance of additional bonds constituting a lien and charge on the avails of the special tax levied on real property within the district, pari passu with bonds theretofore issued and outstanding.

(ii) The creation of reserves for the payment of the principal of and interest on such bonds.

(b) These bonds and the interest thereon shall be exempt from all taxation levied for state, parish, municipal, or other local purposes.

(c) Savings banks, tutors of minors, curators of interdicts, trustees and other fiduciaries are authorized to invest the funds in their hands in the bonds issued pursuant to this Subsection.

Acts 2003, No. 883, §1, eff. July 1, 2003.



RS 33:2740.59 - Southwest Ouachita Economic Development District

§2740.59. Southwest Ouachita Economic Development District

A. Creation. The Southwest Ouachita Economic Development District, referred to in this Section as the "district", is hereby created in the parish of Ouachita. The district shall be a political subdivision of the state created for the purpose of developing the area included within the district in order to provide for substantial economic activity and employment opportunities.

B. Boundaries. The district shall be comprised of all the territory outside the municipal limits of the city of West Monroe and included within the following boundaries: the northern boundary shall be Interstate 20, the eastern boundary shall be the Ouachita River, the western boundary shall be the Ouachita Parish line, the southern boundary shall be the Ouachita Parish line.

C. Governance. (1) In order to provide for the orderly planning, development, acquisition, construction, and effectuation of the services, improvements, and facilities to be furnished by the district and to provide for the representation in the affairs of the district of those persons and interests immediately concerned with and affected by the purposes and development of the district, the district shall be managed by a five-member board of commissioners, referred to in this Section as the "board". The members of the board shall be appointed by the governor from a list nominations submitted as follows:

(a) One member shall be nominated by the state representative for House District No. 15.

(b) One member shall be nominated by the state representative for House District No. 13.

(c) One member shall be nominated by the state senator for Senate District No. 32.

(d) One member shall be nominated by the state senator for Senate District No. 35.

(e) One member shall be nominated by the Ouachita Economic Development Corporation.

(2)(a) Members of the board shall serve three-year terms after initial terms as provided by Subparagraph (b) of this Paragraph.

(b) Three members shall serve an initial term of two years and two members shall serve an initial term of three years, as determined by lot at the first meeting of the board.

(c) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled for the remainder of the unexpired term in the same manner as the original appointment.

(3) The board shall elect from its members a chairman, a vice chairman, a secretary-treasurer, and such other officers as it may deem necessary. The duties of the officers shall be fixed by the bylaws adopted by the board.

(4) The minute books and archives of the district shall be maintained by the secretary of the board. The monies, funds, and accounts of the district shall be in the official custody of the board.

(5) The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. It shall hold regular meetings as shall be provided in the bylaws and may hold special meetings at such times and places within the district as may be prescribed in the bylaws.

(6) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available through the secretary of the board.

(7) The members of the board shall serve without compensation.

D. District plan. (1) The board shall prepare or cause to be prepared a plan or plans, referred to in this Section as the "plan", specifying the public improvements, facilities, and services proposed to be furnished, constructed, or acquired for the district and shall conduct public hearings, publish notice with respect thereto, and disseminate information as it, in the exercise of its sound discretion, may deem to be appropriate or advisable and in the public interest.

(2) Any plan may specify and encompass any public services, capital improvements, and facilities which the parish of Ouachita is authorized to undertake, furnish, or provide under the constitution and laws of the state of Louisiana, and such specified public services, improvements, and facilities shall be special and in addition to all services, improvements, and facilities which the parish of Ouachita is then furnishing or providing or may then or in the future be obligated to furnish or provide within the district.

(3) Any plan shall include an estimate of the annual and total cost of acquiring, constructing, or providing the services, improvements, or facilities set forth therein.

(4) Any monies received by the district must be used exclusively for the development of the district plan.

(5) The board shall submit the plan to the governing authority of the parish of Ouachita. The governing authority of the parish shall review and consider the plan, but the board need not receive approval of the parish governing authority prior to implementing such plan.

E. Services and improvements. (1) All services to be furnished within the district pursuant to any plan finally and conclusively adopted may be furnished, supplied, and administered by the parish of Ouachita through its regularly constituted departments, agencies, boards, commissions, and instrumentalities. All capital improvements and facilities to be acquired, constructed, or provided within the district may likewise be so acquired, constructed, or provided by the parish of Ouachita through its regularly constituted departments, agencies, boards, commissions, and instrumentalities, it being the intention of this Paragraph to avoid the duplication of administrative and management efforts and expense in the implementation of any plan adopted for the benefit of the district.

(2) In order to provide services or provide, construct, or acquire capital improvements or facilities, the board may enter into intergovernmental local service contracts with the parish of Ouachita.

Acts 2003, No. 1129, §1, eff. July 2, 2003.



RS 33:2740.60 - City of Alexandria; creation of special economic development taxing district; levy of hotel occupancy tax; issuance of bonds

§2740.60. City of Alexandria; creation of special economic development taxing district; levy of hotel occupancy tax; issuance of bonds

A. As used in this Section, the following terms shall have the following meanings ascribed to them:

(1) "Bonds" means and includes bonds, notes, certificates, or other obligations for the repayment of borrowed money.

(2) "District" means the special taxing district authorized by this Section.

(3) "Hotel" means and includes any establishment, public or private, engaged in the business of furnishing or providing rooms and overnight camping facilities intended or designed for dwelling, lodging, or sleeping purposes to transient guests where such establishment consists of two or more guest rooms. "Hotel" shall not mean any hospital, convalescent or nursing home, sanitarium, or any facility operated by or in connection with a hospital or medical clinic providing rooms exclusively for patients and their families.

(4) "Tax" means the hotel occupancy tax authorized to be levied by this Section.

B. The governing authority of the city of Alexandria may, by ordinance, create a special taxing district and political subdivision of the state to provide for and promote the economic development of the city of Alexandria in order to provide for the renovation, restoration, and development of property in the city.

C. The special taxing district is created for the purpose of cooperative economic development between the city of Alexandria and the special taxing district.

D. The district shall have as its purpose cooperative economic development between the city of Alexandria and the district, in order to provide for the renovation, restoration, and development of property in the city of Alexandria and district and to pay the costs of capital improvements relating thereto, and to engage in cooperative endeavors with the state and its political subdivisions or political corporations, with the United States or its agencies, or with any public or private association, corporation, or individual.

E. The ordinance creating the district shall define the boundaries of the district which shall be all or any part of the territorial limits of the city of Alexandria.

F. In order to provide for the orderly development of the district and effectuation of the purposes of the district, the district shall be administered and governed by a commission, comprised of no less than three and no more than seven members, established in the ordinance creating the district. The members of the commission shall be appointed by a vote of the majority of the elected members of the governing authority of the city of Alexandria.

G.(1) The district shall have the following powers, duties, and authority:

(a) To sue and to be sued.

(b) To adopt a seal.

(c) To adopt rules consistent with this Section and the ordinance creating the district.

(d) To receive by gift, grant, purchase, lease, donation, or otherwise any sum of money, property, movable or immovable, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, corporation, or other legal entity.

(e) Consistent with the constitution and the laws of this state, to enter into contracts or agreements of any kind with the state and its political subdivisions or political corporations and with any person, firm, corporation, or other legal entity.

(f) To appoint officers, agents, and employees, and prescribe their duties and fix their compensation.

(g) To sell, mortgage, or lease as lessor any property, movable or immovable.

(h) In its own name and on its own behalf to incur debt and issue bonds, notes, certificates, and other evidences of indebtedness as hereinafter set forth.

(i) To establish such funds or accounts as are necessary for the conduct of the affairs of the commission.

(j) To encourage and promote the economic development of the city of Alexandria, which includes all projects suitable to any industry determined by the commission to create economic development, including, without limitation, public works and infrastructure and projects to assist the following industries within the meaning of Article VI, Section 21 of the Louisiana Constitution:

(i) Industrial, manufacturing, and other related industries.

(ii) Housing and related industries.

(iii) Hotel, motel, conference facilities, and related industries.

(iv) Commercial, retail, and related facilities.

(v) Amusement, places of entertainment, theme parks, and any other tourism-related industry.

(vi) Transportation-related industries.

(vii) Hospital, medical, health, nursery care, nursing care, clinical, ambulance, laboratory, and related facilities.

(viii) Any other industry determined by the commission, whose assistance will result in economic development.

(k) To make capital improvements for the purpose of assisting the economic development of the city of Alexandria within the territorial limits of the district.

(2) Notwithstanding the provisions of this Section, the ordinance establishing the district and the commission may limit the exercise of any of the foregoing rights, duties, and authority by the commission.

H. The commission may, by resolution adopted by a majority vote of the members of the commission, levy and collect a tax upon the occupancy of hotel rooms within the district. The tax shall be levied by the district without an election. The tax rate shall not exceed the aggregate rate of all such taxes levied and collected within the territorial limits of the district by any other taxing authority and in no event shall exceed four percent. The tax shall be paid by the person who exercises or is entitled to occupancy of the hotel room and shall be paid at the time the rent or fee of occupancy is paid. Any tax levied by the district shall be in addition to any other similar tax levied and collected within the territorial limits of the district by any other taxing authority.

I.(1) The district may issue revenue bonds payable from an irrevocable pledge and dedication of all or any part of the tax authorized by this Section in order to finance or refinance any capital improvements made by the district consistent with the provisions of this Section. Nothing herein shall be construed to permit the district to impair any existing obligations of the district. All action of the commission with respect to the issuance of the bonds and all other actions required to be taken by the commission pursuant to this Subsection shall be by resolution adopted after public hearing and adopted by a majority vote of the members of the commission.

(2) The district may fund the revenues derived from the tax authorized by this Section into negotiable bonds and may issue bonds from time to time solely and exclusively for the purpose of making capital improvements authorized by this Section, paying capitalized interest on the bonds, funding a reserve fund, and paying costs of issuance, including the cost of obtaining credit enhancement, such bonds payable solely from and secured by an irrevocable pledge and dedication of the tax hereby authorized, subject only to the prior payment of the costs and expenses of administration and collection of the tax. The bonds shall be subject to the limitations and restrictions provided in this Section.

(3) The bonds shall be authorized and issued only by resolution of the commission adopted by a majority vote of the members of the commission and be of such series, bear such date or dates, mature at such time or times, beginning not more than three years after the date of the bonds and ending not later than thirty years after the date thereof, bear interest at such rate or rates payable at such times, be in such denomination, form, either coupon or fully registered without coupons, carry such registration and exchangeability privileges, be payable in such medium and at such place or places within or without the state, be subject to such terms of redemption, be entitled to such priorities on the tax revenues, and be sold upon such terms not inconsistent herewith as the resolution authorizing the issuance of the bonds may provide. The bonds shall be executed in the name of the district by the manual or facsimile signature of such official or officials of the commission as designated in such resolution. At least one signature on each bond shall be a manual signature. The seal or a facsimile thereof of the district shall be affixed or otherwise reproduced upon each bond. The delivery of any bonds or coupons so executed at any time thereafter shall be valid although before the date of delivery any person or persons signing the bonds or coupons no longer hold office. The maturities of the bonds shall be so arranged that the total amount of principal and interest falling due in any year, together with principal and interest falling due in such year on all bonds theretofore issued and then outstanding, shall never exceed seventy percent of the amount of tax revenues estimated by the chief financial officer of the commission to be received in the calendar year in which the bonds are issued.

(4) Bonds issued pursuant to this Section shall constitute a borrowing solely upon the credit of the tax revenues received or to be received by the district and shall not constitute an indebtedness or pledge of the general credit of the city of Alexandria and shall not in any way constitute an indebtedness of the city of Alexandria, and the bonds shall contain a recital to that effect. No member of commission and no officer of the commission or any person executing the bonds shall have any personal liability on such bonds. Bonds issued hereunder shall be payable solely from and secured by an irrevocable pledge and dedication of such part of the tax revenues as may be pledged thereto by the commission in the resolution authorizing the issuance of the bonds. Any holder of any of such bonds or coupons attached thereto may enforce and compel performance of all duties required to be performed by the district as a result of issuing the bonds, including the resolution authorizing the issuance of the bonds, and may similarly enforce the collection of the tax securing the payment of such bonds. When any bonds shall have been issued pursuant to this Section, neither the legislature, the commission, the city of Alexandria, the governing authority of the city of Alexandria, nor any other authority shall discontinue or decrease the tax or permit the tax to be discontinued or decreased in anticipation of the collection of which such bonds have been issued or in any way make any change in the allocation and dedication of the proceeds of the tax which would diminish the amount of the tax revenues to be received by the commission until all of such bonds shall have been retired as to principal and interest, it being the intention hereof to vest in the holders of such bonds and coupons a contractual right under the provisions of this Section.

(5) In the resolution authorizing the issuance of the bonds, the commission may provide for the respective priorities of separate blocks, series, or issues of bonds issued hereunder and may provide for the issuance of additional bonds in the future on a parity therewith as may be specified in the resolution. In the absence of such provision, if more than one series of bonds is issued hereunder payable from the same tax revenues, priority of lien on such revenues shall be determined in accordance with the resolution authorizing any bonds; however, nothing herein shall vest in any holder of the bonds any right of lien or priority of any kind against any part of the tax revenues not pledged to the payment of the bonds by resolution adopted by a majority vote of the members of the commission. Any resolution of the commission authorized by this Subsection may contain such covenants with the future holder or holders of the bonds as to tax revenues, the disposition thereof, the issuance of future bonds, and such other pertinent matters as may be deemed necessary by the commission to assure the marketability of the bonds, provided such covenants are not inconsistent with the provisions of this Section. The resolution authorizing the issuance of bonds hereunder may contain such provisions to assure the enforcement, collection, and proper application of the tax revenues as the commission may think proper and consistent with this Section, and when any bonds payable from the tax revenue shall have been issued, this Section, the resolution of the commission levying and authorizing collection of the tax, and the obligation of the commission to continue to levy, collect, and allocate the tax and to apply the revenues derived therefrom in accordance with such resolution of the commission shall be irrevocable until such bonds have been paid in full as to principal and interest and shall not be subject to amendment in any manner which would impair the rights of the holders from time to time of such bonds or which would in any way jeopardize the prompt payment of principal thereof or interest thereon.

(6) All bonds shall be advertised for sale at competitive or negotiated sale as determined by the commission; however, any negotiated sale of any bonds shall be approved by a resolution adopted by at least a majority of the members of the commission. Bonds issued pursuant to this Section may also be issued as provided for in Chapter 13 of Title 39 of the Louisiana Revised Statutes of 1950.

(7) The proceeds derived from the sale of bonds issued pursuant to this Section shall be used exclusively by the district for the purposes provided in this Section.

(8) The district, by resolution adopted by a majority vote of the members of the commission, shall direct that the bonds contain a recital certifying that the bond is authorized by and is issued in conformity with the requirements of the constitution and laws of the state. Such recital shall be deemed to be the authorized declaration of the district and to import that there is constitutional and statutory authority for issuing the bonds and imposing the tax, that all the proceedings are regular, that all acts, conditions, and things required to exist, happen, and be performed precedent to and in the issuance of the bonds and imposition of the tax have existed, happened, and been performed in due time, form, and the manner required by law, that the amount of the bonds together with all other indebtedness of the district does not exceed any limit or limits prescribed by the constitution or laws of the state and that the required notices have been regularly and duly given by publication in the manner required by law. If any bonds are issued containing the recital, it shall be conclusively presumed that the recital is true, and neither the district nor any taxpayer shall be permitted to question the validity or regularity of the bonds, obligations, or tax in any court or in any other action or proceeding.

(9) After the time within which the validity of the bonds may be contested has elapsed as provided hereafter, the bonds shall be registered with the secretary of state without charge and shall have endorsed thereon a legend stating that they are incontestable and are secured by a pledge and dedication of a tax authorized by this Section within the territorial limits of the district and that they were registered with the secretary of state on the date so registered, and the endorsement shall be signed by the secretary of state.

(10) All bonds issued pursuant to this Section and the interest thereon shall be exempt from all taxation in the state. The bonds issued pursuant to this Section shall be and are hereby declared to be legal and authorized investments for banks, savings banks, trust companies, building and loan associations, insurance companies, fiduciaries, trustees, and guardians. Such bonds shall be eligible to secure the deposit of any and all public funds of the state and any and all public funds of municipalities, parishes, school districts, or other political corporation or subdivision of the state. Such bonds shall be lawful and sufficient security for said deposits to the extent of the value.

(11) This Section shall be construed as cumulative authority for the exercise of the powers herein granted. The authority granted herein to the district shall not be affected or limited by any other provision of any statute of this state, and no provision, publication, election, or right of referendum shall be required or afforded in the performance of any act herein authorized to be done, including the imposition, collection, and application of the tax and issuance of bonds, except as herein otherwise specifically provided. However, in order to accomplish the purposes provided for herein, the district is authorized to utilize all of the types of securities, devices, procedures, and methods of borrowing or securing provided for tax revenues as set forth in Title 39 of the Louisiana Revised Statutes of 1950 when issuing indebtedness and otherwise using the tax revenue provided for in this Section. The bonds may be issued, reissued, advertised, sold, secured, enhanced, refunded, defeased, or otherwise utilized, and the tax revenues may be used in any manner according to any procedure provided for in Title 39 of the Louisiana Revised Statutes of 1950 for the district; however, such use must accomplish the purposes provided for in this Section. The commission shall constitute a public entity for purposes of Chapters 13, 13-A, 14, 14-A, 14-B, and 15-A of Title 39 of the Louisiana Revised Statutes of 1950, as amended, and in the event of a conflict with the provisions of this Section, the provisions of this Section shall control.

(12) Any bonds issued pursuant to this Section shall be considered negotiable in accordance with the commercial laws of Louisiana and shall not be invalid for any irregularity or defect in the proceedings for the issuance and sale thereof and shall be incontestable in the hands of bona fide purchasers or holders for value.

(13) The resolution of the commission authorizing the issuance of the bonds and pledging and dedicating tax revenues to the payment thereof shall be recorded in the mortgage records of Rapides Parish and shall be published in one issue of the official journal of the city of Alexandria, but it shall not be necessary to publish any exhibits to the resolution if they are available for public inspection and such fact is stated in the publication. Within thirty days after the date of publication, any person in interest may contest the legality of the tax levied and of the resolution of the commission, any provisions in the resolution made for the security and payment of the bonds to be issued pursuant thereto, and the validity of all other provisions and proceedings relating to the authorization and issuance of such bonds and the levy of the tax. If no action or proceeding is instituted within thirty days, no person shall have any cause of action to test the regularity, formality, legality, or effectiveness of the levy of the tax or of the resolution of the commission, any provisions of the bonds to be issued pursuant to thereto, the provisions for the security and payment of the bonds, and of the validity of all other provisions and proceedings relating to the authorization and issuance of the bonds and the levy of the tax for any cause whatsoever, and it shall be conclusively presumed that every legal requirement for the issuance of the bonds and the levy of the tax has been complied with and that the bonds and tax are legal. Thereafter, no court shall have authority to inquire into any such matters. Any action or proceeding instituted by such person in interest or by the commission shall be in accordance with the provisions of Part XVI of Chapter 32 of Title 13 of the Louisiana Revised Statutes of 1950.

(14) Until such time as the bonds authorized hereby are issued and the proceeds of the tax are required for debt service as set forth in this Section, or the substantial completion of the capital improvements to be funded by the bonds, the net proceeds of the tax after deduction of reasonable collection expenses shall be used by the district to fulfill its rights, duties, and authority under this Section and the ordinance of the governing authority of the city of Alexandria. The district may invest any or all of the net proceeds in the manner provided by law.

(15) Any pledge of tax revenues or other monies made by the commission shall be valid and binding from the time when the pledge is made. The tax revenues or monies so pledged and thereafter received by the commission shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the commission irrespective of whether such parties have notice thereof.

(16) The books of the district shall be audited by an independent certified public accountant annually, and the accountant shall make a written report of his audit to the commission and to the governing authority of the city of Alexandria. The books of the district shall be subject to audit by the legislative auditor in the manner provided by law.

J. The district shall dissolve and cease to exist one year after all bonds, notes, and other evidences of indebtedness of the district, including refunding bonds, are paid in full as to both principal and interest; however, in no event shall the district have an existence of less than three years.

K. This Section, being necessary for the welfare of the city of Alexandria and its residents, shall be liberally construed to effect the purposes thereof.

Acts 2003, No. 1217, §1, eff. July 3, 2003.



RS 33:2740.61 - Downtown development district; city of Donaldsonville

§2740.61. Downtown development district; city of Donaldsonville

A historic district created and provided for by ordinance by the governing authority of the city of Donaldsonville shall be deemed to be and shall be recognized as a downtown development district.

Acts 2003, No. 842, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:2740.62 - East Feliciana Parish Economic Development District

§2740.62. East Feliciana Parish Economic Development District

A. Creation. (1) The East Feliciana Parish Economic Development District, hereinafter referred to as the "district," is hereby created and is declared to be a body politic and political subdivision of the state, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the governing authority of said district, is hereby granted all of the rights, powers, development purposes, including but not limited to the power of taxation, the power to issue bonds and certificate anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

(2) The district created by this Section is established for the primary object and purpose of promoting and encouraging economic and industrial development and tourism opportunities, stimulating the economy through renewed commerce, industry, research, and tourism, and for the utilization and development of natural and human resources of the area by providing job opportunities.

B. Boundaries. The district shall be coterminous with the boundaries of East Feliciana Parish.

C. Governance. (1) The district shall be governed by a thirteen-member board of commissioners. All commissioners shall be qualified voters and taxpayers within the limits of the district during their term of office and shall reside or shall have their principal place of business or profession in or own property in the district. The members shall be appointed as follows:

(a) Two members of the board shall be members of the East Feliciana Parish Police Jury.

(b) Two members of the board shall be members of the East Feliciana Parish School Board.

(c) One member of the board shall be a member of the municipal government of Clinton, or their designee.

(d) One member of the board shall be a member of the municipal government of Jackson, or their designee.

(e) One member of the board shall be a member of the municipal government of Norwood, or their designee.

(f) One member of the board shall be a member of the municipal government of Slaughter, or their designee.

(g) One member of the board shall be a member of the municipal government of Wilson, or their designee.

(h) One member of the board shall be appointed by the state representatives representing the parish.

(i) One member of the board shall be appointed by the state senator representing the parish.

(j) Two members of the board shall be appointed at large by the first eleven members of the board.

(2) A commissioner's term shall be two years from date of appointment. A commissioner shall serve until his successor has been appointed and qualified. If a board member is absent for three consecutive meetings, the board shall determine by majority vote whether to declare the board seat vacant.

(3) Any vacancy during an unexpired term shall be filled in the manner of the original appointment for the remainder of the term.

D. Administration. (1) As soon as practical after its appointment, the board shall meet and elect from its number an executive committee, which shall include a chairman, a vice chairman, a secretary, a treasurer, and three other officers selected from the board of commissioners. The officers shall serve for terms of one year each and may be reappointed by a majority vote of the entire board. The executive committee shall exercise all powers of the board of commissioners between meetings, including budget expenditures only when there is a quorum of the executive committee. A majority of the members of the executive committee shall constitute a quorum. A report of any action taken between board meetings shall be made to the full board of commissioners at the next scheduled meeting of the board.

(2) The duties of the officers shall be fixed by bylaws adopted by the board. It shall hold regular meetings as shall be provided in the bylaws and may hold special meetings at such times and places within or without the district as may be prescribed in the bylaws.

(3) The minute books and archives of the board shall be maintained by the board's secretary. The monies and funds of the district in the official custody and control of the board's treasurer shall be deposited, expended, and accounted for as prescribed in the bylaws.

(4) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available to the public in accordance with the Public Records Law.

(5) The members of the board shall serve without compensation; however, they may receive reimbursement for actual expenses incurred while attending to the business of the board or the district only when these expenses have been pre-approved by the executive committee.

(6) Board meeting locations shall be held on a rotating basis in each of the five municipalities. Location will be voted on by the board for the next month's meeting. Meetings will take place on the third Monday of each month at 5:30 p.m. The board may vote for a change in the date due to conflict with the meetings of other boards. All board members must be notified and informed of any change of date or location.

E. Prohibited activities. (1) Commissioners and members of their immediate family and employees of the district are prohibited from bidding on or entering into any contract or other transaction that is under the supervision or jurisdiction of the district. If any commissioner or employee of the district owns or controls any interest, direct or indirect, in any property later included in any project under the jurisdiction of the district or has interest in any contract for materials or services to be furnished or used in connection with any project, he shall disclose the same in writing to the board. Failure to disclose shall constitute misconduct in the office. After disclosure a commissioner shall not vote on any issue or expenditure of funds relating to such property or interest.

(2) A commissioner may be removed from office for just cause, but only after the commissioner has been given a copy of the charges against him and has had an opportunity to be heard in person or through counsel before the board.

F. Development plan. (1)(a) The board shall prepare or cause to be prepared a plan or plans, hereafter in this Section referred to as a "development plan", specifying the public improvements, facilities, and services proposed to be furnished, constructed, or acquired for the district. The board may conduct hearings, publish notice, and disseminate information with respect to the development plan.

(b) Any development plan may specify and encompass any public services, capital improvements, and facilities, which the parish governing authority is authorized to undertake, furnish, or provide under the constitution and laws of the state of Louisiana, and such specified public services, improvements, and facilities shall be special and in addition to all services, improvements, and facilities, which the parish governing authority is furnishing or providing or may be obligated to furnish or provide within the district.

(c) Any development plan shall include the following:

(i) An estimate of the annual and total cost of acquiring, constructing, or providing the services, improvements, or facilities set forth therein, including the operating expenses of the district.

(ii) An estimate of the total number of mills required to be levied each year on the taxable immovable property within the district in order to provide the funds required for the implementation of the development plan.

(iii) The proportion of the tax to be levied on the taxable immovable property within the district which is to be set aside and dedicated to paying the cost of capital improvements or paying the cost of debt service on any bonds to be issued to pay the cost of capital improvements, such proportions, in each case, to be expressed in numbers of mills.

(2) The board shall submit the development plan to the parish planning commission and economic development committee. The planning commission and economic development committee shall review the development plan and determine if it is consistent with the comprehensive plan for the parish. The planning commission and economic development committee, within thirty days following receipt of the plan, shall submit to the police jury its written opinion as to whether or not the development plan or any portion or detail thereof is inconsistent with the comprehensive plan for the parish and its written comments and recommendations regarding approval of the development plan.

(a) The police jury shall review and consider the development plan and the planning commission's comments and recommendations. It may, by a majority vote of all its members, adopt the plan as originally submitted or alter or modify the plan or any portion or detail thereof.

(b) If the development plan as originally submitted by the board is adopted, it shall become final and conclusive and may thereafter be implemented. If the police jury alters or modifies the development plan, it shall submit the altered or modified plan to the board for its concurrence or rejection.

(c) The board may concur in the modified development plan by a majority vote of all of its members. If the board votes to concur in the modified development plan, the plan shall become final and conclusive and may thereafter be implemented. If the board does not concur in the modified development plan, it shall notify the police jury in writing of its decision, and any subsequent submission of a development plan shall be in accordance with procedures established in this Subsection for the original submission.

(d) Thereafter, the board may prepare or cause to be prepared modifications to the development plan or plans and submit them to the planning commission and economic development committee in accordance with the same procedure prescribed for adoption of the original plan. The planning commission and economic development committee shall submit the proposed modifications and its written comments and recommendations to the police jury for its adoption, modification, or rejection in the manner and with the same effect as provided with respect to the original development plan.

(e) If the police jury fails to respond in writing to the original development plan or a modified development plan within sixty days of its submission, it will be considered approved by the jury and will become final and conclusive and may thereafter be implemented.

(f) Any and all parts of a development plan that come under the authority of the school board must be submitted to the school board for its approval or disapproval. The school board shall review the development plan and determine if it is consistent with the laws and rules of the school board. The school board within thirty days following receipt of the plan shall submit its written opinion as to whether or not the development plan or any portion or detail thereof is inconsistent with laws and rules of the school board and its written comments and recommendations regarding approval of the development plan.

(g) If the development plan as originally submitted by the board is adopted, it shall become final and conclusive and may thereafter be implemented. If the school board alters or modifies the development plan, it shall submit the altered or modified plan to the board for its concurrence or rejection.

(h) The board may concur in the modified development plan by a majority vote of all of its members. If the board votes to concur in the modified development plan, the plan shall become final and conclusive and may thereafter be implemented. If the board does not concur in the modified plan, it shall notify the school board in writing of its decision, and any subsequent submission of a development plan shall be in accordance with the procedures established in this Subsection for the original submission.

(i) Thereafter, the board may prepare or cause to be prepared modifications to the development plan or plans and submit them to the school board in accordance with the same procedure prescribed for adoption of the original plan. The school board shall submit the proposed modifications and its written comments and recommendations for its adoption, modification, or rejection in the manner and with the same effect as with respect to the original development plan.

(j) If the school board fails to respond in writing to the original development plan or a modified development plan within sixty days of its submission it will be considered approved by the school board and will become final and conclusive and may thereafter be implemented.

G. Employees and professional services plan. (1) The board may prepare and submit a plan or plans, hereafter referred to in this Subsection as an "employment plan", setting forth its intention to employ or otherwise retain the services of professional consultants, experts, and other advisors and personnel as it shall deem to be necessary or convenient to assist in preparation of a plan for the orderly and efficient development of the services and improvements specified in the development plan and in implementation of the development plan.

(2) The employment plan shall specify the services to be rendered by such advisors and personnel, an aggregate estimate of the proposed compensation of such advisors and personnel, and an estimate of other expenses required for the preparation of the plan for the orderly and efficient development of services and improvements and the implementation of the development plan.

H. Termination. If no development plan is finally and conclusively adopted within four years of June 28, 2005, all power and authority conferred hereby shall lapse, the district shall be dissolved, and all power and authority incident thereto shall become null and void as a matter of law; however, in such event, all obligations incurred by the district shall survive and shall be fully enforceable in accordance with their terms. The board shall notify in writing the Louisiana State Law Institute if a development plan is not adopted within four years of June 28, 2005.

I. Services and improvements. (1) All services to be furnished within the district pursuant to any development plan finally and conclusively adopted may be furnished, supplied, and administered by the parish through its regularly constituted departments, agencies, boards, commissions, and instrumentalities. All capital improvements and facilities to be acquired, constructed, or provided within the district may likewise be acquired, constructed, or provided by the parish through its regularly constituted departments, agencies, boards, commissions and instrumentalities, it being the intention of this Paragraph to avoid duplication of administrative and management efforts and expense in the implementation of the development plan.

(2) In order to provide services or provide, construct, or acquire capital improvements or facilities, the board may enter into intergovernmental local service contracts with the parish.

J. Taxing authority. (1) The district, as a special district and political subdivision of the state, may levy and collect special ad valorem taxes as provided in this Subsection. Any such tax shall be collected in the same manner and at the same time as all other ad valorem taxes levied in the parish are collected.

(2)(a) After a development plan or an employment plan has been finally adopted, the governing authority of the district may levy an ad valorem tax on immovable property within the district at a rate sufficient to fund the activities and expenses provided for therein. The tax shall be levied for a term not to exceed twenty-five years. The proceeds of the tax shall be used exclusively for the purposes and benefit of the district in accordance with the plan or plans.

(b) No tax authorized by this Subsection shall be levied until a proposition authorizing its levy and stating the rate and the duration of the tax has been submitted to the electors of the district at an election held in accordance with the Louisiana Election Code and such proposition has been approved by a majority of the electors of the district who vote on the proposition at such election. The district may call such election subject to approval of the State Bond Commission.

(3) The avails of the taxes authorized by this Subsection shall be paid over by the tax collector to the parish finance department, day by day as they are collected, and deposited to a special account established for the district.

(4) It is expressly declared that the special taxes authorized by this Subsection are limited to immovable property, and nothing contained in this Section shall be construed to authorize the levying of a tax upon movable property of any kind or description whatsoever, whether corporeal or incorporeal.

K. Authority to incur debt. (1)(a) Subject to the provisions of this Subsection, the governing authority of the district may fund the avails of the tax authorized by Subsection J of this Section into bonds or other instruments of indebtedness for the exclusive benefit of the district. The principal of, the premium, if any, and interest on the bonds or other instruments of indebtedness shall be payable solely from the proceeds of such tax. The bonds shall not constitute general obligations of the parish, the district, or the state of Louisiana. The outstanding principal amount shall never exceed twenty million dollars and shall not exceed the principal amount, which may be serviced in principal and interest from seventy-five percent of the avails estimated to be available in the first and each succeeding year that there are outstanding bonds. The bonds shall bear such rate or rates of interest and, except as otherwise provided by this Subsection, shall be in such form, terms, and denominations, and be redeemable at such times and places, within a period not exceeding twenty-five years from the date thereof, as may be provided for in the district's resolution providing for their issuance.

(b) Bonds issued under the provisions of this Section do not constitute or create an obligation, either general or special, debt, liability, or moral obligation of East Feliciana Parish, or the state of Louisiana within the meaning of any constitutional or statutory provision whatsoever. The bonds shall be obligations of the district only, payable solely from the revenues pledged therefor as provided in Subparagraph (1)(a) of this Subsection. In no event shall bonds issued under this Section constitute or give rise to pecuniary liability of East Feliciana Parish or the state of Louisiana, nor shall the district have the power to pledge the general credit or taxing power of East Feliciana Parish, or the state of Louisiana for the payment of such bonds. Neither the full faith and credit nor the taxing power of East Feliciana Parish, or the state of Louisiana is pledged for payment of bonds issued under this Section. All bonds issued under this Section shall contain a statement on their face substantially to the effect that neither the full faith and credit nor the taxing power of East Feliciana Parish, or the state of Louisiana, is pledged to the payment of the principal or the interest on such bonds.

(c) No bonds shall be issued unless a proposition authorizing the issuance of bonds and stating the maximum amount of bonds to be issued and the maximum period over which the bonds will be outstanding has been submitted to the district electors at an election held in accordance with the Louisiana Election Code and such proposition has been approved by a majority of the district electors who vote on the proposition. The district may call such election subject to approval of the State Bond Commission.

(2) The bonds shall be signed by the chairman of the district governing authority and attested by the district's treasurer or secretary; however, in the discretion of the board, one of the signatures may be in facsimile. If any officer whose signature appears upon a bond or coupon ceases to be an officer before delivery of the bonds or coupons to the purchaser, his signature or countersignature shall nevertheless be valid for all purposes.

(3)(a) The resolution of the board authorizing the issuance and sale of such bonds and fixing the form and details thereof may contain such other provisions as the board may deem to be necessary or advisable to enhance the marketability and acceptability thereof by purchasers and investors, including but not limited to covenants with bondholders setting forth:

(i) Conditions and limitations on the issuance of additional bonds constituting a lien and charge on the avails of the special tax levied on immovable property within the district pari passu with bonds theretofore issued and outstanding.

(ii) The creation of reserves for the payment of the principal of and interest on such bonds.

(b) The bonds and the interest thereon shall be exempt from all taxation levied for state or parish, municipal, or other local purposes.

(c) Savings banks, tutors of minors, curators of interdicts, trustees, and other fiduciaries are authorized to invest the funds in their hands in the bonds issued pursuant to this Subsection.

L. General powers and duties. The governing authority of the district shall have the following additional powers and duties:

(1) To adopt bylaws for the regulation of its affairs and the conduct of its business.

(2) To adopt an official seal and alter the seal at its pleasure.

(3) To maintain an office at such place as it may designate and for such purposes to occupy space as may be made available by the parish governing authority.

(4) To sue and to be sued.

(5) To receive, administer, and comply with the conditions and requirements respecting any gift, grant, guarantee, subsidy, or donation of any property or money.

(6) To acquire, by any lawful means, property, including rights-of-way, and to hold and use any franchise or property, whether real, personal, or mixed, tangible or intangible, necessary or desirable for carrying out the objects and purposes of the district.

(7) To borrow money and issue bonds or obligations of the district in the manner provided by this Section and to refund the same.

(8) To make and execute contracts and other instruments necessary in the exercise of the powers and functions of the board.

(9) To pledge or assign any monies, fees, charges, or other revenues and any proceeds derived by the district from the sale of bonds and other contracts or rights of the district.

(10) Subject to limitations otherwise provided by this Section, to employ such employees, to make use of such persons as the parish governing authority may make available to the district for its use, and to employ or otherwise retain the services of accountants, financial advisors, underwriters, attorneys, engineers, and other consultants as may be required, in the judgment of the governing authority, and to fix and pay their compensation.

(11) To exercise any and all other powers necessary to accomplish the purposes set forth in this Section.

Acts 2005, No. 155, §1, eff. June 28, 2005.



RS 33:2740.63 - Documentary transaction tax; parish of Livingston

§2740.63. Documentary transaction tax; parish of Livingston

A. The governing authority of Livingston Parish may levy and collect a tax on the execution of any instrument, act, writing, or document transferring or conveying immovable property located in the parish. The execution of such an instrument, act, writing, or document is referred to in this Section as a "transaction". The governing authority may exempt from the tax such transactions as it shall deem appropriate.

B. The tax shall not be due and collectible unless and until the instrument, act, writing, or document is recorded in the conveyance records of the parish. The tax shall be paid by the buyer or transferee of immovable property in the case of an act of sale, donation, or other transfer of immovable property, and the tax shall be collected and remitted to the governing authority of the parish by each such person or his designee. Such buyer or transferee shall be designated the taxpayer. The taxpayer may delegate the function of remitting and paying the tax to the notary or the attorney handling the transaction; however, the taxpayer shall remain liable for the tax to the parish.

C. The governing authority of the parish shall impose the tax by ordinance, but only if the imposition of the tax has been approved by a majority of the electors of the parish voting on the proposition at an election held for that purpose. The governing authority of the parish may provide in the ordinance necessary and appropriate rules and regulations for the imposition, collection, and enforcement of the tax, including penalties for delinquency when the tax is not paid upon recordation.

D. The tax shall be due and collected upon each transaction involving the recordation of an instrument, act, writing, or document covered by the ordinance as follows:

(1) For each transaction except for time-share condominiums or townhouses, the tax shall not exceed the sum of three hundred dollars.

(2) For all sales or transfers of time-share condominium units, whether characterized as sales or transfers of an interest in fee simple or right-of-use by the developer of the time-share condominium, the tax shall be a pro rata share of the tax as authorized by Paragraph (1) of this Subsection for the sale or transfer of each one-fiftysecond share of each time-share condominium unit, which sum shall be due upon the sale or transfer of each fractional share of each time-share condominium unit; however, any group of instruments involving sales or transfers of time-share condominium units deemed to be a single transaction shall be taxed as a single instrument, act, writing, or document. For any subsequent sales or transfers of fractional time shares or intervals of a condominium unit by a seller other than the time-share developer, the tax shall not exceed the sum of three hundred dollars for each such sale or transfer.

E. The levy, payment, or failure to pay the tax authorized by this Section shall not affect nor be considered as impairing or affecting any rights or obligations created or governed by the civil laws of persons, property, and obligations, and in no instance shall any immovable property involved in any transaction be considered to be subject to any lien or encumbrance by virtue of the failure to pay the tax, nor shall this Section affect or alter or be considered by any person as affecting or altering the duties and powers of any constitutional parochial official.

Acts 2005, No. 392, §1, eff. June 30, 2005.



RS 33:2740.64 - Springhill Downtown Development District

§2740.64. Springhill Downtown Development District

A. Creation. The Springhill Downtown Development District, referred to in this Section as the "district", is hereby created within the city of Springhill. The district shall be a political subdivision of the state created for the purpose of redeveloping and revitalizing the downtown business district in order to provide for substantial economic activity and employment opportunities.

B. Boundaries. The district shall be comprised of a certain piece, parcel, or lot of ground being, lying, and situated in Sections 11, 12, and 13, Township 23 North, Range 11 West, Louisiana Meridian, City of Springhill, Webster Parish, Louisiana, being more particularly described as follows, to wit:

Commencing at a point located at the northwest corner of Section 11, Township 23 North, Range 11 West proceed East 248.52 feet to the center line of the L & A Railroad right-of way;

Thence run south along the mid point of said right-of-way approximately 944 feet to the point of beginning;

Thence proceed East approximately 384.4 feet; thence South approximately 97 feet, thence East 172 feet to west side of 1st Street N. E.; thence South along western boundary of said 1st Street N. E. approximately 150 feet; thence East approximately 395 feet to the western boundary of 2nd Street N. E.;

Thence South approximately 1,169 feet to the center point of Little Crooked Creek, thence follow the creek in a Southerly direction approximately 1,940 feet; thence, still following the creek, go South 13 degrees 05 minutes 00 seconds East 257.12 feet; thence South 26 degrees 30 minutes 00 seconds East 283.67 feet; thence South 23 degrees 43 minutes 00 seconds East 95.7 feet; thence South 55 degrees 28 minutes 00 seconds East 71.14 feet;

Thence, leaving creek proceed south approximately 370 feet to Elm Street; thence West approximately 637.5 feet, thence South approximately 275 feet to Martin Street (formerly Estrin Street); thence West approximately 270 feet to the center line of L & A Railroad right-of-way; thence follow the center line of the right-of-way in a Northerly direction approximately 3,452.5 feet to the center line of Church Street; thence West approximately 250 feet; thence North approximately 740 feet to the North side of Butler Street; thence West on Butler Street approximately 1,290 feet to Arkansas Street; thence Northward approximately 400 feet; thence East approximately 1,581 feet to the center line of L & A Railroad right-of-way; thence go South 31.5 feet to the point of beginning.

C. Governance. (1) In order to provide for the orderly planning, development, acquisition, construction, and effectuation of the services, improvements, and facilities to be furnished by the district and to provide for the representation in the affairs of the district of those persons and interests immediately concerned with and affected by the purposes and development of the district, the district shall be managed by a five-member board of commissioners, referred to in this Section as the "board". The members of the board shall be appointed as follows:

(a) Three members shall be appointed by the mayor of the city of Springhill with approval of the governing authority of the city of Springhill.

(b) Two members shall be appointed by the governing authority of the city of Springhill, each of whom shall have his principal place of business or profession in, or own property in, the district.

(2)(a) Members of the board shall serve five-year terms after initial terms as provided by Subparagraph (b) of this Paragraph.

(b) One member shall serve an initial term of one year; one shall serve an initial term of two years; one shall serve an initial term of three years; one shall serve an initial term of four years; and one shall serve an initial term of five years, as determined by lot at the first meeting of the board.

(c) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled for the remainder of the unexpired term in the same manner as the original appointment.

(3) The board shall elect from its members a chairman, a vice chairman, a secretary-treasurer, and such other officers as it may deem necessary. The duties of the officers shall be fixed by the bylaws adopted by the board.

(4) The minute books and archives of the district shall be maintained by the secretary of the board. The monies, funds, and accounts of the district shall be in the official custody of the board.

(5) The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. It shall hold regular meetings as shall be provided in the bylaws and may hold special meetings at such times and places within the district as may be prescribed in the bylaws.

(6) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available through the secretary of the board.

(7) The members of the board shall serve without compensation; however, they may receive a travel allowance as reimbursement for expenses incurred while attending to the business of the board or district.

D. District plan. (1) The board shall prepare or cause to be prepared a plan or plans, referred to in this Section as the "plan", specifying the public improvements, facilities, and services proposed to be furnished, constructed, or acquired for the district and shall conduct public hearings, publish notice with respect thereto, and disseminate information as it, in the exercise of its sound discretion, may deem to be appropriate or advisable and in the public interest.

(2) Any plan may specify and encompass any public services, capital improvements, and facilities which the city of Springhill is authorized to undertake, furnish, or provide under the constitution and laws of the state of Louisiana and such specified public services, improvements, and facilities shall be special and in addition to all services, improvements, and facilities which the city of Springhill is then furnishing or providing or may then or in the future be obligated to furnish or provide within the district.

(3) Any plan shall include an estimate of the annual and total cost of acquiring, constructing, or providing the services, improvements, or facilities set forth therein.

(4) Any monies received by the district must be used exclusively for the development of the district plan.

(5)(a) The board shall submit the plan to the governing authority of the city of Springhill. The governing authority of the city of Springhill shall review and consider the plan and may, by a majority vote of all its members, adopt or reject the plan as originally submitted by the board or alter or modify the plan or any portion or detail thereof.

(b) If the plan as originally submitted by the board is adopted by the majority vote of the governing authority of the city, it shall become final and conclusive and may thereafter be implemented. If the governing authority of the city alters or modifies the plan by a majority vote of its members, the plan as altered or modified shall be resubmitted to the board for its concurrence or rejection.

(c) The board may concur in the modified plan by a majority vote of all of its members. If the board votes to concur in the plan as modified by the governing authority of the city, the plan shall become final and conclusive and may thereafter be implemented. If the board does not concur in the plan as modified by the governing authority of the city, it shall notify the governing authority of the city in writing of its decision.

(d) Thereafter and as often as the board may deem to be necessary or advisable, it shall prepare or cause to be prepared a plan or plans and submit such plan or plans to the governing authority of the city for its adoption, modification, or rejection in the manner and with the same effect as provided with respect to the original plan.

E. Services and improvements. (1) All services to be furnished within the district pursuant to any plan finally and conclusively adopted may be furnished, supplied, and administered by the city of Springhill through its regularly constituted departments, agencies, boards, commissions, and instrumentalities. All capital improvements and facilities to be acquired, constructed, or provided within the district may likewise be so acquired, constructed, or provided by the city of Springhill through its regularly constituted departments, agencies, boards, commissions, and instrumentalities, it being the intention of this Paragraph to avoid the duplication of administrative and management efforts and expense in the implementation of any plan adopted for the benefit of the district.

(2) In order to perform services and provide, construct, or acquire capital improvements or facilities, the board may enter into intergovernmental local service contracts with the city of Springhill.

Acts 2006, No. 75, §1, eff. May 25, 2006.



RS 33:2740.65 - Franklin; downtown development district

§2740.65. Franklin; downtown development district

The Franklin Downtown Development District of the city of Franklin, as created and provided for by city ordinance 3099, adopted May 17, 2005, and any amendment thereto, shall be deemed to be and shall be recognized as a downtown development district.

Acts 2006, No. 476, §1, eff. June 22, 2006.



RS 33:2740.66 - Bawcomville Economic Development District

§2740.66. Bawcomville Economic Development District

A. Creation. The Bawcomville Economic Development District, referred to in this Section as the "district", is hereby created in the parish of Ouachita. The district shall be a political subdivision of the state created for the purpose of developing the area included within the district to promote, encourage, and participate in economic development activities in the district in order to provide for substantial economic activity and employment opportunities.

B. Boundaries. The district shall be comprised of all the territory outside the municipal limits of the city of West Monroe and included within the following boundaries: the northern boundary shall be the Illinois Central Railroad tracks from Steep Bayou to Louisiana Highway 617, the eastern boundary shall be Louisiana Highway 617 from the Illinois Central Railroad tracks south to Louisiana Highway 34 and Louisiana Highway 34 south to Cheniere Creek, the southern boundary shall be Cheniere Creek and Cheniere Lake and the western boundary shall be Steep Bayou.

C. Governance. (1) In order to provide for the orderly planning, development, acquisition, construction, and effectuation of the services, improvements, and facilities to be furnished by the district and to provide for the representation in the affairs of the district of those persons and interests immediately concerned with and affected by the purposes and development of the district, the district shall be managed by a five-member board of commissioners, referred to in this Section as the "board". The members of the board shall be appointed by the governor from a list of nominations submitted as follows:

(a) One member shall be nominated by the state representative for House District No. 15.

(b) One member shall be nominated by the state representative for House District No. 13.

(c) One member shall be nominated by the state senator for Senate District No. 32.

(d) One member shall be nominated by the state senator for Senate District No. 35.

(e) One member shall be nominated by the Ouachita Economic Development Corporation.

(2)(a) Members of the board shall serve three-year terms after initial terms as provided by Subparagraph (b) of this Paragraph.

(b) Three members shall serve an initial term of two years and two members shall serve an initial term of three years, as determined by lot at the first meeting of the board.

(c) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled for the remainder of the unexpired term in the same manner as the original appointment.

(3) The board shall elect from its members a chairman, a vice chairman, a secretary-treasurer, and such other officers as it may deem necessary. The duties of the officers shall be fixed by the bylaws adopted by the board.

(4) The minute books and archives of the district shall be maintained by the secretary of the board. The monies, funds, and accounts of the district shall be in the official custody of the board.

(5) The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. It shall hold regular meetings as shall be provided in the bylaws and may hold special meetings at such times and places within the district as may be prescribed in the bylaws.

(6) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available through the secretary of the board.

(7) The members of the board shall serve without compensation.

D. District plan. (1) The board shall prepare or cause to be prepared a plan or plans, referred to in this Section as the "plan", specifying the public improvements, facilities, and services proposed to be furnished, constructed, or acquired for the district and shall conduct public hearings, publish notice with respect thereto, and disseminate information as it, in the exercise of its sound discretion, may deem to be appropriate or advisable and in the public interest.

(2) Any plan may specify and encompass any public services, capital improvements, and facilities which the parish of Ouachita is authorized to undertake, furnish, or provide under the constitution and laws of the state of Louisiana, and such specified public services, improvements, and facilities shall be special and in addition to all services, improvements, and facilities which the parish of Ouachita is then furnishing or providing or may then or in the future be obligated to furnish or provide within the district.

(3) Any plan shall include an estimate of the annual and total cost of acquiring, constructing, or providing the services, improvements, or facilities set forth therein.

(4)(a) Any monies received by the district must be used exclusively for the development of the district plan.

(b) The district shall have no power of taxation.

(5) The board shall submit the plan to the governing authority of the parish of Ouachita. The governing authority of the parish shall review and consider the plan, but the board need not receive approval of the parish governing authority prior to implementing such plan.

E. Services and improvements. (1) All services to be furnished within the district pursuant to any plan finally and conclusively adopted may be furnished, supplied, and administered by the parish of Ouachita through its regularly constituted departments, agencies, boards, commissions, and instrumentalities. All capital improvements and facilities to be acquired, constructed, or provided within the district may likewise be so acquired, constructed, or provided by the parish of Ouachita through its regularly constituted departments, agencies, boards, commissions, and instrumentalities, it being the intention of this Paragraph to avoid the duplication of administrative and management efforts and expense in the implementation of any plan adopted for the benefit of the district.

(2) In order to provide services or provide, construct, or acquire capital improvements or facilities, the board may enter into intergovernmental local service contracts with the parish of Ouachita.

Acts 2006, No. 477, §1, eff. June 22, 2006.



RS 33:2740.67 - Baton Rouge North Economic Development District

§2740.67. Baton Rouge North Economic Development District

A. Creation. The Baton Rouge North Economic Development District, referred to in this Section as the "district", is hereby created in the parish of East Baton Rouge. The district shall be a political subdivision of the state created for the purpose of developing the area included within the district in order to provide for substantial economic activity and employment opportunities.

B. Boundaries. The district shall include the area within the following boundaries: beginning at the intersection of North 22nd Street and Florida Boulevard, east along Florida Boulevard to its intersection with North Sherwood Forest Drive, then north along North Sherwood Forest Drive to its intersection with Greenwell Springs Road, then southwest along Greenwell Springs Road to its intersection with Joor Road, then north along Joor Road to its intersection with Mickens Road, then west along Mickens Road to its intersection with Hooper Road, then west along Hooper Road to its intersection with Harding Boulevard, continuing west along Harding Boulevard to its intersection with Veterans Memorial Boulevard, then north along Veterans Memorial Boulevard to its intersection with Rosenwald Road, then west along Rosenwald Road to its intersection with Scenic Highway, then south along Scenic Highway to its intersection with Main Street, then east along Main Street to its intersection with North 22nd Street, then south along North 22nd Street to the point of beginning.

C. Governance. (1) In order to provide for the orderly planning, development, acquisition, construction, and effectuation of the services, improvements, and facilities to be furnished by the district and to provide for the representation in the affairs of the district of those persons and interests immediately concerned with and affected by the purposes and development of the district, the district shall be managed by a thirteen-member board of commissioners, referred to in this Section as the "board". The board shall be comprised of members as follows:

(a) Two members shall be appointed by the state representative for House District No. 29, one of whom shall be a representative of the business community.

(b) Two members shall be appointed by the state senator for Senate District No. 15.

(c) One member shall be appointed by the mayor-president of the parish of East Baton Rouge.

(d) One member shall be appointed by the member or members of the governing authority of the parish of East Baton Rouge who represent the district.

(e) One member shall be appointed by the owner of the largest parcel of land located within the district.

(f) One member shall be appointed by the state representative for House District No. 61.

(g) One member shall be appointed by the state representative for House District No. 67.

(h) One member shall be appointed by the state representative for House District No. 101.

(i) One member shall be appointed by the state senator for Senate District No. 14.

(j) One urban designer or community developer located within the district to be selected by a subcommittee formed by the board.

(k) One representative of a civic association located within the district to be selected by a subcommittee formed by the board.

(2)(a)(i) Members serving pursuant to Subparagraphs (1)(a) through (i) of this Subsection shall serve four-year terms after initial terms as provided by Item (ii) of this Subparagraph.

(ii) Three members shall serve an initial term of one year; three shall serve two years; three shall serve three years; and two shall serve four years, as determined by lot at the first meeting of the board.

(b) Members serving pursuant to Subparagraphs (1)(j) and (k) of this Subsection shall serve at the pleasure of the subcommittee formed by the board.

(3) Board members shall be eligible for reappointment.

(4) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled for the remainder of the unexpired term in the same manner as the original appointment.

(5) The board shall elect from its members a chairman, a vice chairman, a secretary-treasurer, and such other officers as it may deem necessary. The duties of the officers shall be fixed by the bylaws adopted by the board.

(6) The minute books and archives of the district shall be maintained by the secretary of the board. The monies, funds, and accounts of the district shall be in the official custody of the board.

(7) The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. It shall hold regular meetings as shall be provided in the bylaws and may hold special meetings at such times and places within the district as may be prescribed in the bylaws.

(8) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available through the secretary of the board.

(9) The members of the board shall serve without compensation. The board may reimburse any member for expenses actually incurred in the performance of his duties pursuant to this Section.

D. Powers and duties. (1) The district, through the board, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to the following:

(a) To sue and to be sued.

(b) To adopt, use, and alter at will a corporate seal.

(c) To adopt bylaws and rules and regulations.

(d) To receive by gift, grant, donation, or otherwise any sum of money, property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(e) To enter into contracts, agreements, or cooperative endeavors with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or individual.

(f) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(g) To acquire by purchase, gift, grant, donation, lease, or otherwise such property as may be necessary or desirable for carrying out the objectives and purposes of the board.

(2) The district shall not be deemed to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana.

E. District plan. (1) The board shall prepare or cause to be prepared a plan or plans, referred to in this Section as the "plan", specifying the public improvements, facilities, and services proposed to be furnished, constructed, or acquired for the district and shall conduct public hearings, publish notice with respect thereto, and disseminate information as it, in the exercise of its sound discretion, may deem to be appropriate or advisable and in the public interest.

(2) Any plan may specify and encompass any public services, capital improvements, and facilities which the parish of East Baton Rouge is authorized to undertake, furnish, or provide under the constitution and laws of the state of Louisiana, and such specified public services, improvements, and facilities shall be special and in addition to all services, improvements, and facilities which the parish of East Baton Rouge is then furnishing or providing or may then or in the future be obligated to furnish or provide within the district.

(3) Any plan shall include an estimate of the annual and total cost of acquiring, constructing, or providing the services, improvements, or facilities set forth therein.

(4) Any monies received by the district shall be used exclusively for the development of the district plan.

(5) The board shall submit the plan to the governing authority of the parish of East Baton Rouge. The parish governing authority shall review and consider the plan, but the board need not receive approval of the parish governing authority prior to implementing such plan.

F. Services and improvements. (1) All services to be furnished within the district pursuant to any plan finally and conclusively adopted may be furnished, supplied, and administered by the parish of East Baton Rouge through its regularly constituted departments, agencies, boards, commissions, and instrumentalities. All capital improvements and facilities to be acquired, constructed, or provided within the district may likewise be so acquired, constructed, or provided by the parish of East Baton Rouge through its regularly constituted departments, agencies, boards, commissions, and instrumentalities, it being the intention of this Paragraph to avoid the duplication of administrative and management efforts and expense in the implementation of any plan adopted for the benefit of the district.

(2) In order to provide services or provide, construct, or acquire capital improvements or facilities, the board may enter into intergovernmental local service contracts with the parish of East Baton Rouge.

G. Hotel Occupancy Tax. (1) The governing authority of East Baton Rouge Parish may levy and collect a tax upon the paid occupancy of hotel rooms located within the boundaries of the district. The tax shall be two percent of the rent or fee charged for such occupancy. The tax shall be paid by the person who exercises, or is entitled to, occupancy of the hotel room and shall be paid at the time the rent or fee for occupancy is paid. The tax shall be imposed by ordinance adopted by the governing authority of East Baton Rouge Parish, and the ordinance may provide for necessary rules and regulations for imposition, collection, and enforcement of the tax. Should the governing authority take action as authorized in this Paragraph to collect the hotel occupancy tax, the collection shall begin no earlier than September 1, 2016.

(2) The net proceeds of the tax after deduction of reasonable collection expenses shall be made available to the district for any of the district's lawful purposes and as provided by the ordinance dedicating the proceeds.

Acts 2007, No. 98, §1, eff. June 22, 2007; Acts 2009, No. 431, §1, eff. July 7, 2009; Acts 2010, No. 729, §1, eff. June 29, 2010; Acts 2015, No. 433, §1; Acts 2016, No. 528, §1, eff. June 17, 2016.

NOTE: See Acts 2015, No. 433, §2, regarding terms of board members.



RS 33:2740.68 - Redesignated as R.S. 47:338.208 pursuant to Acts 2011, No. 248, §4.

§2740.68. Redesignated as R.S. 47:338.208 pursuant to Acts 2011, No. 248, §4.



RS 33:2740.69 - Redesignated as R.S. 47:338.209 pursuant to Acts 2011, No. 248, §4.

§2740.69. Redesignated as R.S. 47:338.209 pursuant to Acts 2011, No. 248, §4.



RS 33:2740.70 - The Gentilly Development District; creation, composition, and powers; levy of ad valorem taxes and issuance of bonds

§2740.70. The Gentilly Development District; creation, composition, and powers; levy of ad valorem taxes and issuance of bonds

A. There is hereby created within the parish of Orleans a body politic and corporate which shall be known as the Gentilly Development District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. The boundaries of the district shall encompass the area included within the following perimeter: Beginning at the intersection of Bayou St. John and Robert E. Lee Boulevard; then following Robert E. Lee Boulevard to its intersection with Leon C. Simon Boulevard; then Leon C. Simon Boulevard to its intersection with the Industrial Canal; then along the Industrial Canal to its intersection with I-10; then along I-10 to its intersection with I-610; then along I-610 to Bayou St. John; then Bayou St. John to the point of beginning.

C. The governing authority of the city of New Orleans, referred to in this Section, collectively, as the "city council", shall have such power and control over and responsibility for the functions, affairs, and administration of the district as provided in this Section.

D. The district shall be governed by a six-member board of commissioners, referred to in this Section as the "board". The board shall be composed as follows:

(1)(a) The state representative who represents House District No. 97, or his designee.

(b) The state representative who represents House District No. 99, or his designee

(c) The state senator who represents Senate District No. 3, or his designee.

(d) The mayor of the city of New Orleans, or his designee.

(e) The city council member whose district encompasses all or a greater portion of the area of the district, or his designee.

(f) The assessor for the area included within the district, or his designee.

(2)(a) Each designee shall serve at the pleasure of his respective designating authority. Members shall serve until their successors have been appointed and qualified.

(b) Any vacancy which occurs in the membership of the board shall be filled in the same manner as the original appointment.

(3) As soon as practicable after its appointment, the board shall meet and elect from its number a chairman, a vice chairman, a treasurer, and such other officers as it may deem appropriate. A secretary of the board may be selected from among the members or may be otherwise selected or employed by the board. The duties of the officers shall be fixed by bylaws adopted by the board.

(4) The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business and affairs and shall engage such assistants and employees as are needed to assist the board in the performance of its duties. It shall hold regular meetings as shall be provided by its bylaws and may hold special meetings at such time and places within or without the districts as may be prescribed in its rules or regulations.

(5) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all regular and special meetings and shall make them available to the public in conformance with law.

(6) The members of the board shall serve without compensation; however, they shall receive travel allowance as reimbursement for expenses incurred while attending to the business of the district.

(7) Any member of the board may serve on the board of a private entity which enters into contracts with the district provided that the member does not receive compensation from the private entity.

E.(1) All services to be furnished within the district may be furnished, supplied, and administered by the city of New Orleans through its regularly constituted departments, agencies, boards, commissions, and instrumentalities as appropriate in the circumstances; and all capital improvements and facilities to be acquired, constructed, or provided within the district, whether from the proceeds of bonds or otherwise, may likewise be so acquired, constructed, or provided by the city of New Orleans through its regularly constituted departments, agencies, boards, commissions, and instrumentalities as appropriate in the circumstances, it being the intention hereof to avoid absolutely the duplication of administrative and management efforts and expense.

(2) In order to provide such services and to provide, construct, or acquire such capital improvements or facilities, the board may enter into contracts with the city of New Orleans. The cost of any such services, capital improvements, and facilities may be paid to the city of New Orleans from the proceeds of bonds.

(3) However, with the prior approval of the mayor and the city council, when the service sought is not ordinarily provided by the city of New Orleans, the board may contract with other entities subject to approval of the mayor and the city council, for such services. The cost of such specially contracted services shall be paid for by the board with its funds budgeted therefor.

(4) Notwithstanding the provisions of this Subsection, the board may exercise all of the powers granted to a community development district as provided in R.S. 33:9039.19, 9039.20, and 9039.32.

F. Repealed by Acts 2013, No. 166, §2.

G.(1) The city of New Orleans, when requested by resolution adopted by the vote of a majority of the members of the board, approved by a resolution of the city council adopted by a majority vote of its members, and by resolution adopted by the vote of a majority of the members of the Board of Liquidation, City Debt, shall have power and is hereby authorized to incur indebtedness for and on behalf and for the sole and exclusive benefit of the district, and to issue at one time, or from time to time, negotiable bonds, notes, bond anticipation notes, renewal notes, revenue bonds, short-term revenue bonds, refunding bonds, interim certificates, certificates of indebtedness, certificates of participation, debentures, warrants, commercial paper, short-term loans, and other obligations or evidences of indebtedness, referred to in this Section collectively as bonds of the city of New Orleans, the principal of, premium if any, and interest on which shall be payable from any sources that may be available to the district, including funds derived from rentals and leases of its property for the purpose of paying the cost of acquiring and constructing capital improvements and facilities within the district. Such bonds shall not constitute general obligations of the state of Louisiana, the parish of Orleans, or the city of New Orleans, nor shall any property situated within the city other than property situated within the boundaries of the district be subject to taxation for the payment of the principal of, premium if any, and interest on such bonds. Furthermore, any indebtedness incurred by the city of New Orleans for and on behalf and for the benefit of the district pursuant to the provisions of this Section, whether evidenced by bonds, notes, or other evidences of indebtedness, or otherwise, shall be excluded in determining the power of the city of New Orleans to incur indebtedness and to issue its general obligation bonds. The principal amount of such bonds which may be outstanding and unpaid at any one time shall never exceed the sum of two hundred million dollars. The proceeds derived from the sale of all such bonds shall be paid over to the appropriate officials of the city of New Orleans and shall be disbursed solely for the purposes and benefit of the district. All such bonds shall be sold by the Board of Liquidation, City Debt, and shall bear such rate or rates of interest, and shall, except as otherwise specifically provided in this Section, be in such form, terms, and denominations, be redeemable at such time or times at such price of or prices, and payable at such times and places, within a period of not exceeding fifty years from the date thereof, as the Board of Liquidation, City Debt, shall determine.

(2) Such bonds shall be signed by the mayor of the city of New Orleans and the director of finance of the city of New Orleans, or officers exercising a similar function, and countersigned by the president or vice president and the secretary or assistant secretary of the Board of Liquidation, City Debt, provided that in the discretion of the Board of Liquidation, City Debt, all but one of such signatures may be in facsimile, and the coupons attached to such bonds shall bear the facsimile signatures of the director of finance and the secretary or assistant secretary. In case any such officer whose signature or countersignature appears upon such a bond or coupon shall cease to be such officer before delivery of the bonds or coupons to the purchaser, such signature or countersignature shall nevertheless be valid for all purposes. The cost and expense of preparing and selling the bonds shall be paid from the proceeds thereof.

(3) The resolution of the Board of Liquidation, City Debt, authorizing the issuance and sale of such bonds and fixing the form and details thereof, may contain such other provisions, not inconsistent nor in conflict with the provisions of this Section, as it may deem to be necessary or advisable to enhance the marketability and acceptability thereof by purchasers and investors, including but without limiting the generality of the foregoing, covenants with bondholders setting forth conditions and limitations on the issuance of additional bonds and the creation of reserves for the payment of the principal of and interest on such bonds. These bonds and the interest thereon are exempt from all taxation levied for state, parish, or municipal or other local purposes; and savings banks, tutors of minors, curators of interdicts, trustees, and other fiduciaries are authorized to invest the funds in their hands in said bonds.

(4) The Board of Liquidation, City Debt, as now organized and created, and with the powers, duties, and functions prescribed by existing laws, shall be continued so long as any bonds authorized by this Section are outstanding and unpaid.

(5) Notwithstanding any other provision of this Section to the contrary, no bonds shall be issued unless and until the maximum amount of the bonds has been approved by a majority of the electors voting thereon in the city of New Orleans in an election called for that purpose.

H. The district shall have the power to acquire, to lease, to insure, and to sell immovable property within its boundaries.

I. The district shall have the power to advance to the city of New Orleans funds for payment for services rendered by the city pursuant to a contract or contracts between the district and the city.

J.(1) Notwithstanding any other provision of law to the contrary, if the board determines, in its discretion, that it is in the best interest of the taxpayers and that completion of public improvements and facilities will be expedited, the design and construction phases of any project may be combined.

(2) The board shall adopt and promulgate rules for administering design-build contracts. Such procedures shall include but not be limited to:

(a) Prequalification requirements of competitors for design-build projects.

(b) Public announcement procedures for solicitation of interested design-build competitors.

(c) Scope of service requirements to be met by the successful designer-builder.

(d) Requirements of letters of interest by competitors for the design-build contract.

(e) Criteria and procedures for choosing a short list of interested competitors from which to request the submission of technical proposals.

(f) Requirements for bid proposals by competitors for design-build contracts.

(g) Composition of and appointment of qualified individuals to the technical review committee which shall grade and judge the technical proposals for ranking and recommendation to the board.

(h) Selection, process of award, and execution of the design-build contract for a stipulated sum certain.

(3) Notwithstanding any other provision of law to the contrary, the board may utilize a competitive request for proposals process to select a design-build contractor as follows:

(a) For a contract to be let under the provisions of this Subsection, the board shall give adequate public notice of the request for proposals by advertising in the official journal of the city at least thirty days before the last day that proposals will be accepted. In addition, the board shall mail written notice to persons, firms, or corporations who are known to be in a position to furnish the required services at least thirty days before the last day that proposals will be accepted.

(b) The request for proposals shall clearly indicate the relative importance of price and other evaluation factors, the criteria to be used in evaluating the proposals, and the time frames within which the work must be completed.

(c) Written or oral discussions shall be conducted with all responsible offerors who submit proposals determined in writing to be reasonably susceptible of being selected for award. Discussions shall not disclose any information derived from proposals submitted by competing offers.

(d)(i) The contract award shall be made to the responsible offeror whose proposal is determined in writing by the board to be the most advantageous to the district, taking into consideration review of price and the evaluation factors set forth in the request for proposals.

(ii) A request for proposals or other solicitation may be canceled or all proposals may be rejected only if it is determined, based on reasons provided in writing, that such action is taken in the best interest of the district.

(e) Each contract entered into pursuant to this Subsection shall contain at a minimum:

(i) Description of the work to be performed and objectives to be met, as applicable.

(ii) Amount and time of payments to be made.

(iii) Description of reports or other deliverables to be received, when applicable.

(iv) Date of reports or other deliverables to be received, when applicable.

(v) Responsibility for payment of taxes, when applicable.

(vi) Circumstances under which the contract can be terminated either with or without cause.

(vii) Remedies for default.

(viii) A statement giving the legislative auditor the authority to audit records of the individuals or firms.

(f) When written proposals are submitted by offerors, the proposals of the successful offeror shall be incorporated into the final contract consummated with that offeror.

(4) There shall be no challenge by any legal process to the choice of the successful designer-builder other than for fraud, bias for pecuniary or personal reasons not related to the interest of the taxpayers, or arbitrary and capricious selection by the board. Once the designer-builder has been chosen and a contract for a stipulated sum certain executed, the price of the design-build contract shall not be increased other than for inflation, as prescribed in the contract, and for site or other conditions existing at the site or concerning the design and construction of which the designer-builder had no knowledge and should not have had knowledge as a reasonable possibility.

Acts 2008, No. 902, §1, eff. July 11, 2008; Acts 2013, No. 166, §§1, 2.



RS 33:2740.70.1 - The Downman Road Economic Development District; creation, composition, and powers; levy of ad valorem taxes and issuance of bonds

§2740.70.1. The Downman Road Economic Development District; creation, composition, and powers; levy of ad valorem taxes and issuance of bonds

A. There is hereby created within the parish of Orleans a body politic and corporate which shall be known as the Downman Road Economic Development District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. The boundaries of the district shall encompass the area included within the following perimeter: Jourdan Road on the west, Hayne Boulevard on the north, Downman Road on the east, and Old Gentilly Road on the south. The boundaries of the district shall also include all of the territory included within the geographic boundaries of the New Orleans Lakefront Airport.

C. The governing authority of the city of New Orleans, referred to in this Section, collectively, as the "city council", shall have such power and control over and responsibility for the functions, affairs, and administration of the district as provided in this Section.

D. The district shall be governed by a ten-member board of commissioners, referred to in this Section as the "board". The board shall be composed as follows:

(1)(a) The state representative who represents House District No. 99, or his designee.

(b) Two members shall be appointed by the state representative who represents House District No. 99. Each member shall own a business located within the boundaries of the district.

(c) The state senator whose district encompasses all or a greater portion of the area of the district, or his designee.

(d) The mayor of the city of New Orleans, or his designee.

(e) The member of the governing authority of the city of New Orleans whose district encompasses all or a greater portion of the area of the district, or his designee.

(f) The president of the Pines Village Neighborhood Association.

(g) The president of the Melia Neighborhood Association.

(h) The president of the Rosedale Neighborhood Association.

(i) The president of the Kenilworth Neighborhood Association.

(2) Appointed members shall serve at the pleasure of the appointing authority. The president of each neighborhood association shall serve during his term of office. Each designee shall serve at the pleasure of his respective designating authority.

(3) As soon as practicable after the effective date of this Section, the board shall meet and elect from its number a chairman, a vice chairman, a treasurer, and such other officers as it may deem appropriate. A secretary of the board may be selected from among the members or may be otherwise selected or employed by the board. The duties of the officers shall be fixed by bylaws adopted by the board.

(4) The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business and affairs and shall engage such assistants and employees as are needed to assist the board in the performance of its duties. It shall hold regular meetings as shall be provided by its bylaws and may hold special meetings at such time and places within or without the districts as may be prescribed in its rules or regulations.

(5) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all regular and special meetings and shall make them available to the public in conformance with law.

(6) The members of the board shall serve without compensation; however, they shall receive travel allowance as reimbursement for expenses incurred while attending to the business of the district.

(7) Any member of the board may serve on the board of a private entity that enters into contracts with the district provided that the member does not receive compensation from the private entity.

E.(1) The district, through the board, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to the following:

(a) To sue and to be sued.

(b) To adopt, use, and alter at will a corporate seal.

(c) To adopt bylaws and rules and regulations.

(d) To receive by gift, grant, donation, or otherwise any sum of money, property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(e) To enter into contracts, agreements, or cooperative endeavors with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or individual.

(f) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(g) To acquire by purchase, gift, grant, donation, lease, or otherwise such property as may be necessary or desirable for carrying out the objectives and purposes of the board.

(2) The district shall not be deemed to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana.

F.(1) All services to be furnished within the district may be furnished, supplied, and administered by the city of New Orleans through its regularly constituted departments, agencies, boards, commissions, and instrumentalities as appropriate in the circumstances; and all capital improvements and facilities to be acquired, constructed, or provided within the district, whether from the proceeds of bonds or otherwise, may likewise be so acquired, constructed, or provided by the city of New Orleans through its regularly constituted departments, agencies, boards, commissions, and instrumentalities as appropriate in the circumstances, it being the intention hereof to avoid absolutely the duplication of administrative and management efforts and expense.

(2) In order to provide such services and to provide, construct, or acquire such capital improvements or facilities, the board may enter into contracts with the city of New Orleans. The cost of any such services, capital improvements, and facilities may be paid to the city of New Orleans from the proceeds of the special tax levied upon immovable property within the district as provided in this Section, or from the proceeds of bonds, as the case may be.

(3) However, with the prior approval of the mayor and the city council, when the service sought is not ordinarily provided by the city of New Orleans, the board may contract with other entities subject to approval of the mayor and the city council, for such services. The cost of such specially contracted services shall be paid for by the board with its funds budgeted therefor.

(4) Notwithstanding the provisions of this Subsection, the board may exercise all of the powers granted to a community development district as provided in R.S. 33:9039.19, 9039.20, and 9039.32.

(5) Any property owned, operated, or administered by the board of commissioners of the Port of New Orleans shall be excluded from the district and not subject to the jurisdiction of the district.

G.(1)(a) The city council, in addition to all other taxes which it now or hereafter may be authorized by law to levy and collect, is hereby authorized to levy and collect as provided in this Section for a term not to exceed fifty years from and after the date the first tax is levied pursuant to the provisions of this Section, in the same manner and at the same time as all other ad valorem taxes on property subject to taxation by the city are levied and collected, a special ad valorem tax upon all taxable immovable property situated within the boundaries of the district.

(b) The tax shall be levied and collected only after the question of its imposition has been submitted to and approved by a majority of the qualified voters of the district voting on the question at a regularly scheduled primary or general election to be conducted in accordance with provisions of the Louisiana Election Code.

(2) Any tax levied pursuant to the provisions of this Section shall be subject to the homestead exemption as provided by Article VII, Section 20 of the Constitution of Louisiana.

(3)(a) The proceeds of the tax shall be used solely and exclusively for the purposes and benefit of the district.

(b) The proceeds shall be paid over to the Board of Liquidation, City Debt, day by day as the same are collected and received by the appropriate officials of the city of New Orleans and maintained in a separate account. The tax proceeds shall be paid out by the Board of Liquidation, City Debt, solely for the purposes provided for in this Section upon warrants or drafts drawn on such Board of Liquidation, City Debt, by the appropriate officials of the city and the treasurer of the district.

H.(1)(a) The city of New Orleans, when requested by resolution adopted by the vote of a majority of the members of the board, approved by a resolution of the city council adopted by a majority vote of its members, and by resolution adopted by the vote of a majority of the members of the Board of Liquidation, City Debt, shall have power and is hereby authorized to incur indebtedness for and on behalf and for the sole and exclusive benefit of the district, and to issue at one time, or from time to time, negotiable bonds, notes, bond anticipation notes, renewal notes, revenue bonds, short-term revenue bonds, refunding bonds, interim certificates, certificates of indebtedness, certificates of participation, debentures, warrants, commercial paper, short-term loans, and other obligations or evidences of indebtedness, referred to in this Section collectively as bonds of the city of New Orleans, the principal of, premium if any, and interest on which shall be payable from the proceeds of the special tax authorized, levied, and collected pursuant to the provisions of this Section or from any other sources whatsoever that may be available to the district, including funds derived from rentals and leases of its property for the purpose of paying the cost of acquiring and constructing capital improvements and facilities within the district.

(b) The bonds shall not constitute general obligations of the state of Louisiana, the parish of Orleans, or the city of New Orleans, nor shall any property situated within the city other than property situated within the boundaries of the district be subject to taxation for the payment of the principal of, premium if any, and interest on such bonds. Furthermore, any indebtedness incurred by the city of New Orleans for and on behalf and for the benefit of the district pursuant to the provisions of this Section, whether evidenced by bonds, notes, or other evidences of indebtedness, or otherwise, shall be excluded in determining the power of the city of New Orleans to incur indebtedness and to issue its general obligation bonds. The principal amount of such bonds which may be outstanding and unpaid at any one time shall never exceed the sum of two hundred million dollars.

(c) The proceeds derived from the sale of all such bonds shall be paid over to the appropriate officials of the city of New Orleans and shall be disbursed solely for the purposes and benefit of the district. All such bonds shall be sold by the Board of Liquidation, City Debt, and shall bear such rate or rates of interest, and shall, except as otherwise specifically provided in this Section, be in such form, terms, and denominations, be redeemable at such time or times at such price of or prices, and payable at such times and places, within a period of not exceeding fifty years from the date thereof, as the Board of Liquidation, City Debt, shall determine.

(2) The bonds shall be signed by the mayor of the city of New Orleans and the director of finance of the city of New Orleans, or officers exercising a similar function, and countersigned by the president or vice president and the secretary or assistant secretary of the Board of Liquidation, City Debt, provided that in the discretion of the Board of Liquidation, City Debt, all but one of such signatures may be in facsimile, and the coupons attached to such bonds shall bear the facsimile signatures of the director of finance and the secretary or assistant secretary. In case any such officer whose signature or countersignature appears upon such a bond or coupon shall cease to be such officer before delivery of the bonds or coupons to the purchaser, such signature or countersignature shall nevertheless be valid for all purposes. The cost and expense of preparing and selling the bonds shall be paid from the proceeds thereof.

(3) The resolution of the Board of Liquidation, City Debt, authorizing the issuance and sale of such bonds and fixing the form and details thereof, may contain such other provisions, not inconsistent nor in conflict with the provisions of this Section, as it may deem to be necessary or advisable to enhance the marketability and acceptability thereof by purchasers and investors, including but without limiting the generality of the foregoing, covenants with bondholders setting forth conditions and limitations on the issuance of additional bonds constituting a lien and charge on the special tax levied on real property within the district pari passu with bonds theretofore issued and outstanding, and the creation of reserves for the payment of the principal of and interest on such bonds. These bonds and the interest thereon are exempt from all taxation levied for state, parish, or municipal or other local purposes; and savings banks, tutors of minors, curators of interdicts, trustees, and other fiduciaries are authorized to invest the funds in their hands in such bonds.

(4) The Board of Liquidation, City Debt, as now organized and created, and with the powers, duties, and functions prescribed by existing laws, shall be continued so long as any bonds authorized by this Section are outstanding and unpaid.

(5) Notwithstanding any other provision of this Section to the contrary, no bonds shall be issued unless and until the maximum amount of the bonds has been approved by a majority of the electors voting thereon in the city of New Orleans in an election called for that purpose.

I. The district shall have the power to acquire, to lease, to insure, and to sell immovable property within its boundaries.

J. The district shall have the power to advance to the city of New Orleans funds for payment for services rendered by the city pursuant to a contract or contracts between the district and the city.

K.(1) Notwithstanding any other provision of law to the contrary, if the board determines, in its discretion, that it is in the best interest of the taxpayers and that completion of public improvements and facilities will be expedited, the design and construction phases of any project may be combined.

(2) The board shall adopt and promulgate rules for administering design-build contracts. Such procedures shall include but not be limited to:

(a) Prequalification requirements of competitors for design-build projects.

(b) Public announcement procedures for solicitation of interested design-build competitors.

(c) Scope of service requirements to be met by the successful designer-builder.

(d) Requirements of letters of interest by competitors for the design-build contract.

(e) Criteria and procedures for choosing a short list of interested competitors from which to request the submission of technical proposals.

(f) Requirements for bid proposals by competitors for design-build contracts.

(g) Composition of and appointment of qualified individuals to the technical review committee which shall grade and judge the technical proposals for ranking and recommendation to the board.

(h) Selection, process of award, and execution of the design-build contract for a stipulated sum certain.

(3) Notwithstanding any other provision of law to the contrary, the board may utilize a competitive request for proposals process to select a design-build contractor as follows:

(a) For a contract to be let under the provisions of this Subsection, the board shall give adequate public notice of the request for proposals by advertising in the official journal of the city at least thirty days before the last day that proposals will be accepted. In addition, the board shall mail written notice to persons, firms, or corporations who are known to be in a position to furnish the required services at least thirty days before the last day that proposals will be accepted.

(b) The request for proposals shall clearly indicate the relative importance of price and other evaluation factors, the criteria to be used in evaluating the proposals, and the time frames within which the work shall be completed.

(c) Written or oral discussions shall be conducted with all responsible offerors who submit proposals determined in writing to be reasonably susceptible of being selected for award. Discussions shall not disclose any information derived from proposals submitted by competing offers.

(d)(i) The contract award shall be made to the responsible offeror whose proposal is determined in writing by the board to be the most advantageous to the district, taking into consideration review of price and the evaluation factors set forth in the request for proposals.

(ii) A request for proposals or other solicitation may be canceled or all proposals may be rejected only if it is determined, based on reasons provided in writing, that such action is taken in the best interest of the district.

(e) Each contract entered into pursuant to this Subsection shall contain at a minimum:

(i) Description of the work to be performed and objectives to be met, as applicable.

(ii) Amount and time of payments to be made.

(iii) Description of reports or other deliverables to be received, when applicable.

(iv) Date of reports or other deliverables to be received, when applicable.

(v) Responsibility for payment of taxes, when applicable.

(vi) Circumstances under which the contract can be terminated either with or without cause.

(vii) Remedies for default.

(viii) A statement giving the legislative auditor the authority to audit records of the individuals or firms.

(f) When written proposals are submitted by offerors, the proposals of the successful offeror shall be incorporated into the final contract consummated with that offeror.

(4) There shall be no challenge by any legal process to the choice of the successful designer-builder other than for fraud, bias for pecuniary or personal reasons not related to the interest of the taxpayers, or arbitrary and capricious selection by the board. Once the designer-builder has been chosen and a contract for a stipulated sum certain executed, the price of the design-build contract shall not be increased other than for inflation, as prescribed in the contract, and for site or other conditions existing at the site or concerning the design and construction of which the designer-builder had no knowledge and should not have had knowledge as a reasonable possibility.

Acts 2012, No. 606, §1, eff. June 7, 2012.



RS 33:2740.71 - Short title

SUBPART F. BUSINESS IMPROVEMENT DISTRICT ACT

§2740.71. Short title

This Subpart may be cited as the "Business Improvement District Act".

Acts 2003, No. 904, §1.



RS 33:2740.72 - Legislative findings

§2740.72. Legislative findings

The legislature finds that:

(1) There is a need for uniform, focused, and fair procedures in state law to provide a reasonable alternative for the establishment, power, operation, and duration of independent districts to promote, manage, maintain, and develop business improvement and development districts within municipalities and parishes.

(2) It is the legislative intent and purpose in implementing Article VI, Sections 19 and 36 of the Constitution of Louisiana, based upon, and consistent with, legislative findings of fact and declarations of policy, to authorize a uniform procedure by general law to establish an independent special district as an alternative method to promote, manage, maintain and develop business improvement and development districts in municipalities and parishes through the levy and collection of special assessments. It is further the legislative intent and purpose to provide by general law for the uniform operation, exercise of power, and procedure for termination of any such independent district. It is further the purpose and intent of the legislature that a district created under this Subpart not have or exercise any zoning or permitting power. It is further the purpose and intent of the legislature that no debt or obligation of a district shall constitute a burden on any local government without its consent.

Acts 2003, No. 904, §1.



RS 33:2740.73 - Definitions

§2740.73. Definitions

As used in this Subpart, the term:

(1) "Assessable improvements" means any and all public improvements that the district is empowered to provide in accordance with this Subpart.

(2) "Assessment bonds" means special obligations of the district which are payable solely from proceeds of the special assessments levied for an assessable project.

(3) "Board" or "board of commissioners" means the governing board of the district or, if such board has been abolished, the board, body, or commission succeeding to the principal functions thereof or to whom the powers given to the board by this Subpart have been given by law.

(4) "Bond" includes "certificate", and the provisions which are applicable to bonds are equally applicable to certificates. The term "bond" includes any assessment bond, refunding bond, revenue bond, and other such obligation in the nature of a bond as is provided for in this Subpart.

(5) "Business improvement district" or "district" means a special district as provided in Article VI, Section 19 of the Constitution of Louisiana, which is created pursuant to this Subpart and limited to the performance of those specialized functions authorized by this Subpart; the boundaries of which are contained wholly within a single municipality or parish; the governing head of which is a body created, organized, and constituted and authorized to function specifically as prescribed in this Subpart for the delivery of business development and improvement services; and the formation, powers, governing body, operation, duration, accountability, requirements for disclosure, and termination of which are as required by general law.

(6) "Cost", when used with reference to any project, includes but is not limited to:

(a) The expenses of determining the feasibility or practicability of acquisition, construction, or reconstruction.

(b) The cost of surveys, estimates, plans, and specifications.

(c) The cost of improvements.

(d) Engineering, fiscal, and legal expenses and charges.

(e) The cost of all labor, materials, machinery, and equipment.

(f) The cost of all lands, rights, servitudes, and franchises acquired.

(g) Financing charges.

(h) The creation of initial reserve and debt service funds.

(i) Working capital.

(j) Interest charges incurred or estimated to be incurred on money borrowed prior to and during construction and acquisition and for such reasonable period of time after completion of construction or acquisition as the board may determine.

(k) The cost of issuance of bonds pursuant to this Subpart, including advertisements and printing.

(l) The cost of any election held pursuant to this Subpart and all other expenses of issuance of bonds.

(m) The discount, if any, on the sale or exchange of bonds.

(n) Administrative expenses.

(o) Such other expenses as may be necessary or incidental to the acquisition, construction, or reconstruction of any project or to the financing thereof, or to the development of any lands within the district.

(7) "District manager" means the manager of the district.

(8) "District roads" means highways, streets, roads, alleys, sidewalks, landscaping, storm drains, bridges, and thoroughfares of all kinds and descriptions.

(9) "Landowner" means the owner of immovable property as it appears in the official records of the parish, including a trustee, a private corporation, and an owner of a condominium unit.

(10) "Project" or "plan" means any development, improvement, property, utility, facility, works, enterprise, or service hereafter undertaken or established under the provisions of this Subpart.

(11) "Revenue bonds" means obligations of the district which are payable from revenues derived from sources other than ad valorem taxes on immovable or movable property and which do not pledge the property, credit, or general tax revenue of the district.

Acts 2003, No. 904, §1.



RS 33:2740.74 - Establishment of district

§2740.74. Establishment of district

A. The method for the establishment of a business improvement district shall be pursuant to an ordinance adopted by the governing body of the municipality or parish in which the area of land is located granting a petition for the establishment of a business improvement district. The petition for the establishment of a business improvement district shall be filed by the petitioner with the governing authority of the municipality or parish. The petition shall contain:

(1) A description of the boundaries of the district.

(2) The written consent to the establishment of the district by all landowners whose immovable property is to be included in the district.

(3) A designation of five persons to be the initial members of the board of commissioners, who shall serve in that office until replaced by elected members as provided in R.S. 33:2740.75(B)(1).

(4) The proposed name of the district.

(5) A map of the proposed district showing existing infrastructure, if any.

(6) Based upon available data, the proposed timetable for construction of the district services and the estimated cost of constructing the proposed services.

B. A public hearing on the petition shall be conducted by the governing authority of the municipality or parish within forty-five days after the petition is filed unless an extension of time is requested by the petitioners and granted by the governing authority of the municipality or parish. The hearing shall be held at an accessible location in the municipality or parish in which the business improvement district is to be located. The petitioner shall cause a notice of the hearing to be published in a newspaper at least once a week for the four successive weeks immediately prior to the hearing. Such notice shall give the time and place for the hearing, a description of the area to be included in the district, and any other relevant information which the establishing governing bodies may require. The advertisement shall be published in the official journal of the municipality or parish.

C. The governing authority of the municipality or parish shall consider the record of the public hearing and any other relevant factors in making its determination to grant or deny a petition for the establishment of a business improvement district.

D. An ordinance establishing a business improvement district shall include the boundaries of the district, the names of the five persons designated to be the initial members of the board of commissioners of the district, and the name of the district.

Acts 2003, No. 904, §1.



RS 33:2740.75 - Board of commissioners; members and meetings

§2740.75. Board of commissioners; members and meetings

A. The board of the district shall exercise the powers granted to the district pursuant to this Subpart. The board shall consist of five members; except as otherwise provided herein, each member shall hold office for a term of four years and until a successor is chosen and qualifies. The initial members of the board shall be residents of the state and two of such initial members shall have their principal place of business within the district.

B.(1) Commencing six years after the initial appointment of members, the position of each member whose term has expired shall be filled by a qualified elector of the district, elected by the qualified electors of the district in accordance with Title 18 of the Louisiana Revised Statutes of 1950.

(2) Members of the board shall be known as commissioners and, upon entering into office, shall take an oath of office. They shall hold office for the terms for which they were elected or appointed and until their successors are chosen and qualified. If, during the term of office, a vacancy occurs, the remaining members of the board shall fill the vacancy by an appointment for the remainder of the unexpired term.

(3) A majority of the members of the board constitutes a quorum for the purposes of conducting its business and exercising its powers and for all other purposes. Action taken by the district shall be upon a vote of a majority of the members present unless general law or a rule of the district requires a greater number.

(4) As soon as practicable after each election or appointment, the board shall organize by electing one of its members as chair and by electing a secretary, who need not be a member of the board, and such other officers as the board may deem necessary.

(5) The board shall keep a permanent record book in which shall be recorded minutes of all meetings, resolutions, ordinances, proceedings, and any and all corporate acts. The record book shall be opened to inspection in accordance with R.S. 44:31 et seq.

(6) Each commissioner shall be entitled to receive for his services a per diem not to exceed seventy-five dollars per meeting and such travel expenses as may be authorized in the bylaws of the district.

(7) All meetings of the board shall be conducted in accordance with R.S. 42:11 et seq.

C. In any parish or municipality which operates under a home rule charter which provides for the governing authority of any special district lying wholly within the parish or municipality, such charter provisions shall supersede the provisions of this Subpart relating to the membership of the board.

Acts 2003, No. 904, §1.



RS 33:2740.76 - Board of commissioners; general duties

§2740.76. Board of commissioners; general duties

A. The board may employ and fix the compensation of a district manager. If employed, the district manager shall have charge and supervision of the works of the district and shall be responsible for preserving and maintaining any improvement or facility constructed or erected pursuant to the provisions of this Subpart, for maintaining and operating the equipment owned by the district, and for performing such other duties as may be prescribed by the board. The district manager may hire or otherwise employ and terminate the employment of such other persons, including, without limitation, professional, supervisory, and clerical employees, as may be necessary and authorized by the board. The compensation and other conditions of employment of the officers and employees of the district shall be as provided by the board. Notwithstanding R.S. 42:1101 et seq., the district manager or a board member or district employee may be a stockholder, officer, or employee of a landowner.

B. The board shall designate a person who is a resident of the state as treasurer of the district, who shall have charge of the funds of the district. Such funds shall be disbursed only upon the order, or pursuant to the resolution, of the board by warrant or check countersigned by the treasurer and by such other person as may be authorized by the board. The board may give the treasurer such other or additional powers and duties as the board may deem appropriate and may fix his or her compensation. The board may require the treasurer to give a bond in such amount, on such terms, and with such sureties as may be deemed satisfactory to the board to secure the performance by the treasurer of his or her powers and duties. The financial records of the district shall be audited by an independent certified public accountant at least once a year.

C. The board may select as a depository for its funds any qualified public depository as defined in R.S. 39:1211 et seq.

Acts 2003, No. 904, §1.



RS 33:2740.77 - Disclosure of public financing

§2740.77. Disclosure of public financing

The district shall take affirmative steps to provide for the full disclosure of information relating to the public financing and maintenance of improvements to immovable property undertaken by the district. Such information shall be made available to all existing residents, and to all prospective residents, of the district.

Acts 2003, No. 904, §1.



RS 33:2740.78 - Development activities

§2740.78. Development activities

A. In order to effectuate the purposes of this Subpart, the board shall have the specific authority provided in R.S. 33:2740.79; such authority shall be exercised solely within the district.

B. The board shall formulate a redevelopment plan or plans for the district and submit any plan to the governing authority of the municipality or parish for review. The board shall formulate a program or programs to implement any redevelopment plan. Such a program shall implement the various plans in such a manner as to aid and encourage private development of the area and to promote and coordinate public development. In formulating such a program, the board may conduct studies and may consult with all departments of the municipality or parish and other public or private agencies concerned with matters affecting or affected by the program.

C. After adoption of the development program, the board may implement any portion thereof in such manner as shall, in its judgment, most likely accomplish said program. To that end, the district may employ or contract with engineers, architects, attorneys, underwriters, and other professionals necessary for the financing and implementation of the construction, renovation, maintenance, or operation of facilities described in the redevelopment plan and may contract in accordance with law for the construction, renovation, maintenance, or operation of the facilities.

D. The board shall prepare each year an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq.

Acts 2003, No. 904, §1.



RS 33:2740.79 - General powers

§2740.79. General powers

The district shall have, and the board may exercise, the following powers:

(1) To sue and be sued in the name of the district; to adopt and use a seal and authorize the use of a facsimile thereof; to acquire, by purchase, gift, devise, or otherwise, and to dispose of, immovable and movable property; and to make and execute contracts and other instruments necessary or convenient to the exercise of its powers.

(2) To contract for the services of consultants to perform planning, engineering, financial, legal, or other appropriate services of a professional nature.

(3) To borrow money and accept gifts; to apply for and use grants or loans of money or other property from the United States, the state, a unit of local government, or any person for any district purposes and enter into agreements required in connection therewith; and to hold, use, and dispose of such monies or property for any district purposes in accordance with the terms of the gift, grant, loan, or agreement relating thereto.

(4) To adopt bylaws prescribing the powers, duties, and functions of the officers of the district; the conduct of the business of the district; and the maintenance of records.

(5) To maintain an office at such place or places as it may designate within a parish in which the district is located, which office must be reasonably accessible to the landowners. Meetings shall be held at such office or such other location as may be designated by the board.

(6) To hold, control, and acquire by donation, purchase, or condemnation, or dispose of, any public servitudes or dedications to public use, and to make use of such servitudes or dedications, for any of the purposes authorized by this Subpart.

(7) To lease as lessor or lessee to or from any person, firm, corporation, association, or body, public or private, any projects of the type that the district is authorized to undertake and facilities or property of any nature for the use of the district to carry out any of the purposes authorized by this Subpart.

(8) To borrow money and issue bonds, certificates, warrants, notes, or other evidences of indebtedness as hereinafter provided; to levy such special assessments as may be authorized; and to charge, collect, and enforce fees and other user charges.

(9) To raise, by user charges or fees authorized by resolution of the board, amounts of money which are necessary for the conduct of the district activities and services and to enforce their receipt and collection in the manner prescribed by resolution not inconsistent with law and solely within the boundaries of the district as provided for in R.S. 33:2740.74 of this Subpart.

(10) To cooperate with, or contract with, other governmental agencies as may be necessary, convenient, incidental, or proper in connection with any of the powers, duties, or purposes authorized by this Subpart.

(11) To determine, order, levy, impose, collect, and enforce special assessments pursuant to this Subpart.

(12) To exercise all of the powers necessary and proper in connection with any of the powers, duties, or purposes authorized by this Subpart.

Acts 2003, No. 904, §1.



RS 33:2740.80 - Revenue; assessments; ad valorem

§2740.80. Revenue; assessments; ad valorem

A. Subject to the approval of the governing authority of the municipality or parish and district electors as provided in Subsection C of this Section, the district may levy an ad valorem tax for such number of years as may be provided in the proposition authorizing its levy as an assessment for the purpose of carrying out the purposes contemplated by the redevelopment plan and for the operating expenses of the district.

B. Any ad valorem tax levied by the district, including taxes levied under Subsection A of this Section shall be subject to homestead exemption as provided by Article VII, Section 20 of the Constitution of Louisiana.

C. No ad valorem tax may be levied under the provisions of Subsection A of this Section unless authorized by a majority of the electors within the boundaries of the district as provided for in R.S. 33:2740.73 of this Subpart who vote at an election held for that purpose in accordance with the applicable provisions of the Louisiana Election Code. The governing authority of the municipality or parish shall call any such election.

D. Any tax levied under authority of the Section shall be in addition to all other taxes which other political subdivisions in the municipality or parish nor or hereafter may be authorized by law to levy and collect. All services and programs to be provided from the proceeds of the tax shall be in addition to the services and programs which are otherwise provided by other governing authorities.

Acts 2003, No. 904, §1.



RS 33:2740.81 - Bonds of the district

§2740.81. Bonds of the district

A. The district is hereby authorized and empowered to issue and sell from time to time bonds, notes, renewal notes, refunding bonds, interim certificates, certificates of indebtedness, certificates of participation, debentures, warrants, commercial paper, or other obligations or evidences of indebtedness to provide funds for and to fulfill and achieve its public purpose or corporate purposes, as set forth in this Subpart, including but not limited to the payment of all or a portion of the costs of a project, to provide amounts necessary for any corporate purposes, including incidental expenses in connection with the issuance of the obligations, the payment of principal and interest on the obligations of the district, the establishment of reserves to secure such obligations, and all other purposes and expenditures of the district incident to and necessary or convenient to carry out its public functions or corporate purposes, and any credit enhancement for said obligations.

B. Except as may otherwise be provided by the district, all obligations issued by the district shall be negotiable instruments and payable solely from the levy of any special assessment by the district or from any other sources whatsoever, that may be available to the district but shall not be secured by the full faith and credit of the state or the parish or municipality which created the district.

C. Obligations shall be authorized, issued, and sold by a resolution or resolutions of the district adopted as provided in this Subpart. Such bonds or obligations may be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, including variable, adjustable, or zero interest rates, be payable at such time or times, be in such denominations, be sold at such price or prices, at public or private negotiated sale, after advertisement as is provided for in R.S. 39:1421 et seq., be in such form, carry such registration and exchangeability privileges, be payable at such place or places, be subject to such terms of redemption, and be entitled to such priorities on the income, revenue, and receipts of, or available to, the district as may be provided by the district in the resolution or resolutions providing for the issuance and sale of the bonds or obligations of the district.

D. The obligations of the district shall be signed by such commissioners or officers of the district by either manual or facsimile signatures, as shall be determined by resolution or resolutions of the district, and shall have impressed or imprinted thereon the seal of the district, or a facsimile thereof.

E. Any obligations of the district may be validly issued, sold, and delivered, notwithstanding that one or more of the supervisors or officers of the district signing such obligations, or whose facsimile signature or signatures may be on the obligations, shall have ceased to be such commissioner or officer of the district at the time such obligations shall actually have been delivered.

F. Obligations of the district may be sold in such manner and from time to time as may be determined by the district to be most beneficial, subject to approval of the State Bond Commission, and the district may pay all expenses, premiums, fees, or commissions, which it may deem necessary or advantageous in connection with the issuance and sale thereof, subject to the provisions of this Subpart.

G. The district may authorize the establishment of a fund or funds for the creation of a debt service reserve, a renewal and replacement reserve, or such other funds or reserves as the district may approve with respect to the financing and operation of any project and as may be authorized by any bond resolution, trust agreement, indenture of trust or similar instrument or agreement pursuant to the provisions of which the issuance of bonds or other obligations of the district may be authorized.

H. Any cost, obligation, or expense incurred for any of the purposes specified in this Subpart shall be a part of the project costs and may be paid or reimbursed as such out of the proceeds of bonds or other obligations issued by the district.

I. For a period of thirty days from the date of publication of the resolution authorizing the issuance of bonds hereunder, any persons in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause after which time no one shall have any cause or right of action to contest the legality of said resolution or of the bonds authorized thereby for any cause whatsoever. If no suit, action, or proceeding is begun contesting the validity of the bond issue within the thirty days herein prescribed, the authority to issue the bonds and to provide for the payment thereof, and the legality thereof and all of the provisions of the resolution authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters.

J. Neither the commissioners of the board nor any person executing the bonds shall be personally liable for the bonds or be subject to any personal liability by reason of the issuance thereof. No earnings or assets of the district shall accrue to the benefit of any private persons. However, the limitation of liability provided for in this Subsection shall not apply to any gross negligence or criminal negligence on the part of any director or person executing the bonds.

K. The district may avail itself of the provisions of R.S. 13:5121 et seq.

L. This Subpart constitutes full and complete authority for the issuance of bonds and the exercise of the powers of the district provided herein. No procedures or proceedings, publications, notices, consents, approvals, orders, acts, or things by the board, or any board, officer, commissioner, commission, department, agency, or instrumentality of the district, other than those required by this Subpart, shall be required to perform anything under this Subpart, except that the issuance or sale of bonds pursuant to the provisions of this Subpart shall comply with the general law requirements applicable to the issuance or sale of bonds by the district. Nothing in this Subpart shall be construed to authorize the district to utilize bond proceeds to fund the ongoing operations of the district.

Acts 2003, No. 904, §1.



RS 33:2740.82 - Bonds and notes; miscellaneous

§2740.82. Bonds and notes; miscellaneous

A. The district may issue bond anticipation notes in accordance with the provisions of R.S. 39:1460.1 et seq.

B. The district may issue short-term revenue bonds for paying any of the expenses of the district in accordance with the provisions of R.S. 39:1470 et seq.

C. The district may issue refunding bonds in accordance with the provisions of R.S. 39:1444 et seq.

Acts 2003, No. 904, §1.



RS 33:2740.83 - Approval of issuance of bonds by State Bond Commission

§2740.83. Approval of issuance of bonds by State Bond Commission

The approval of the State Bond Commission shall be obtained prior to the issuance of any bonds of the district pursuant to the rules and regulations of the State Bond Commission.

Acts 2003, No. 904, §1.



RS 33:2740.84 - Exemption from taxes

§2740.84. Exemption from taxes

It is hereby determined that the creation of the district and the carrying out of its public functions and corporate purposes is, in all respects, a public and governmental purpose for the benefit of the people of the state, and for the improvement of their health, safety, welfare, prosperity, and security, and that said functions and purposes are public purposes and that the district will be performing an essential governmental function in the exercise of the powers conferred upon it by this Subpart. All obligations authorized to be issued by the district pursuant to the provisions of this Subpart, together with interest thereof, income therefrom, and gain upon the sale thereof shall be exempt from all state and local taxes.

Acts 2003, No. 904, §1.



RS 33:2740.85 - Bonds not debts of state governmental units

§2740.85. Bonds not debts of state governmental units

Bonds issued under the provisions of this Subpart shall be limited obligations of the district payable solely from the sources pledged for the payment thereof. All such bonds shall contain a statement on their face substantially to the effect that neither the faith and credit of the state nor the faith and credit of any governmental unit of the state are pledged to the payment of the principal of or the interest of such bonds. The issuance of bonds under the provisions of this Subpart shall not directly, indirectly, or contingently obligate the state or any governmental unit of the state to levy any taxes whatever therefor or to make any appropriation for their payment arising out of contracts authorized under this Subpart.

Acts 2003, No. 904, §1.



RS 33:2740.86 - Contraction or expansion of district; termination; dissolution

§2740.86. Contraction or expansion of district; termination; dissolution

A. The boundaries of the district may be contracted or expanded in the same manner in which the district was created pursuant to R.S. 33:2740.74.

B. The district may be terminated or dissolved in one of the following ways:

(1) The district may be terminated or dissolved upon the transfer of all the services of the district to a unit of local government. The district shall be terminated in accordance with a plan of termination which shall be adopted by the board of commissioners and filed with the clerk of court.

(2) If, within five years after the effective date of the ordinance creating the district a landowner has not received a development permit on some part or all of the area covered by the district, or if no development plan is conclusively adopted in accordance with this Subpart then the district will be automatically dissolved and a court of competent jurisdiction shall cause a statement to that effect to be filed in the public records.

(3) In the event the district has become inactive, the parish or municipality which created the district shall be informed and it shall take appropriate action.

Acts 2003, No. 904, §1.



RS 33:2740.87 - Notice of establishment

§2740.87. Notice of establishment

Within thirty days after the effective date of the ordinance establishing a business improvement district under this Subpart, the district shall cause to be recorded in the mortgage records in the parish in which it is located a "Notice of Establishment of the _____________ Business Improvement District". The notice shall include the legal description of the district and a copy of the disclosure statement specified in R.S. 33:2740.77.

Acts 2003, No. 904, §1.



RS 33:2740.88 - Exemption of certain parishes

§2740.88. Exemption of certain parishes

The provisions of this Subpart shall not apply to the parishes of Lincoln, Jackson, and Ouachita.

Acts 2003, No. 904, §1.



RS 33:2741 - Redesignated as R.S. 47:337.5.1 pursuant to Acts 2011, No. 248, §4.

PART II. LEVY AND COLLECTION OF TAXES

SUBPART A. GENERAL PROVISIONS

§2741. Redesignated as R.S. 47:337.5.1 pursuant to Acts 2011, No. 248, §4.



RS 33:2741.1 - Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.

§2741.1. Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.



RS 33:2741.2 - Repealed by Acts 1992, No. 905, 1.

§2741.2. Repealed by Acts 1992, No. 905, §1.



RS 33:2741.3 - East Jefferson Parish Culture and Recreation District

§2741.3. East Jefferson Parish Culture and Recreation District

A. There is hereby created the East Jefferson Parish Culture and Recreation District (the "district"). The district shall include a one hundred twelve-acre tract of land located adjacent to and south of Airline Highway right of way to the east of its intersection with Hickory Avenue. The western boundary of the tract, which is officially designated as lots G-1 and G-2, Elmwood-Lafreniere Plantation, is approximately one thousand six hundred feet east of the intersection of Hickory Avenue and Airline Highway, fronting along Airline Highway for approximately three thousand three hundred forty-five feet and by a depth along its eastern boundary line of approximately one thousand three hundred fifty feet and on its western boundary by an approximate depth of one thousand three hundred fifty feet. Parcel G-1 also includes a strip of land which runs to the east of the main parcel, being adjacent to the railroad facility referred to as the Illinois Central Gulf Railroad Mays Yard which is also located to the south of the entire tract. The district shall be governed by the East Jefferson Parish Culture and Recreation Authority (the "authority").

B.(1) The authority shall be composed of the members of the Jefferson Parish Council, the Jefferson Parish president, the Jefferson chairman of the Greater New Orleans Hotel/Motel Association, a member of the state legislative delegation representing the East Bank of Jefferson Parish selected by that delegation, and a member of the state legislative delegation representing the West Bank of Jefferson Parish selected by that delegation. The chairman of the Jefferson Parish Council shall serve as president of the authority. The authority shall adopt and promulgate such rules and regulations as it deems necessary and may use the staff of the Jefferson Parish Council to assist in the performance of its duties.

(2) Any baseball franchise lessee of any facility constructed within the district by the authority shall disclose the names and addresses of all owners of the business, partnership, corporation, or company. In addition, the individual owners of such business, partnership, corporation, or company shall submit an affidavit to the authority stating that there are no silent owners in their interest other than by operation of law.

(3) No public official, or their immediate family, shall own stock in any baseball franchise which may use the facilities located within the district as their home playing facilities. Any violations of this Subsection shall be deemed to be a violation of R.S. 42:1112 and shall be subject to the penalties contained in the Code of Governmental Ethics.

C. The avails of any sales and use taxes levied by the Jefferson Parish Council which are collected from the events, activities, and transactions within the East Jefferson Parish Culture and Recreation District shall be allocated to that district and shall be available for expenditure as provided in Subsection D of this Section.

D. The proceeds of the tax collected within the district and allocated under the provisions of this Section shall be used solely and exclusively to plan, acquire, finance, own, construct, operate, and maintain professional and amateur sporting facilities in the East Jefferson Parish Culture and Recreation District, including but not limited to the construction of a baseball stadium.

E. The authority may issue bonds solely and exclusively for the purposes set forth in Subsection D of this Section, such bonds to be payable solely from and secured by an irrevocable pledge and dedication of tax revenues subject only to the prior payment of the costs and expenses of administration and collection of such tax. The bonds shall have such form, characteristics, and restrictions as provided in this Section.

F. The bonds shall be authorized and issued by resolution of the authority, subject to approval by the State Bond Commission, and shall be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates payable at such times, be in such denomination, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privileges, be payable in such medium and at such place or places within or without the state, be subject to such terms of redemption, be entitled to such priorities on the tax revenues and be sold upon such terms not inconsistent herewith as such resolution may provide. The bonds shall be executed in the name of the district by the manual or facsimile signatures of such official or officials of the district as designated by the authority in the resolution authorizing their issuance. At least one signature on each bond shall be a manual signature. The seal, or a facsimile thereof, of such district shall be affixed, imprinted, engraved, or otherwise reproduced upon each bond. The delivery of any bonds or coupons so executed at any time thereafter shall be valid, although before the date of delivery, any person or persons signing the bonds or coupons shall cease to hold office. The maturities of the bonds shall be so arranged that the total amount of principal and interest falling due in any year, together with principal and interest falling due in such year on all bonds theretofore issued hereunder, and then outstanding, shall never exceed seventy-five percent of the amount of tax revenues estimated by the authority to be received by it in the calendar year in which the bonds are issued.

G.(1) Bonds issued hereunder shall constitute a borrowing solely upon the credit of the tax revenues received or to be received by the authority of the issuer and shall not constitute an indebtedness or pledge of the general credit of the issuer within the meaning of any constitutional or statutory provision relating to the incurring of indebtedness, and the bonds shall contain a recital to that effect. No member of the authority or officer of the issuer or any person executing the bonds shall be personally liable on such bonds.

(2) Bonds issued hereunder shall be payable solely from and secured by an irrevocable pledge and dedication of such part of the tax revenues as may be pledged thereto in the authorizing resolution. Any holder of any of such bonds, or coupons attached thereto, may either at law or in equity, by suit, action, mandamus, or other proceedings, enforce and compel performance of all duties required to be performed by the authority as a result of issuing the bonds and may similarly enforce the provisions of the ordinance or other enactment of the authority imposing the tax and the resolution and proceedings authorizing the issuance of such bonds.

(3) When any bonds shall have been issued hereunder neither the legislature, the authority, nor any other authority shall discontinue or decrease the tax or permit to be discontinued or decreased the tax in anticipation of the collection of which such bonds have been issued, or in any way make any change in the allocation and dedication of the proceeds of such tax which would diminish the amount of the tax revenues to be received by the issuer until all of such bonds shall have been retired as to principal and interest, and there is hereby vested in the holders, from time to time of such bonds and the coupons representing interest thereon, a contractual right.

H.(1) The authority may in any resolution authorizing such bonds provide for the respective priorities of its separate blocks, series, or issues of bonds issued hereunder, and may provide for the issuance of additional bonds in the future on a parity therewith pursuant to such procedure or restrictions as may be specified in such resolution. In the absence of such provision, if more than one series of bonds shall be issued hereunder payable from the same tax revenues, priority of lien on such revenues shall depend on the time of the delivery of such bonds, each series enjoying a lien prior and superior to that enjoyed by any series of bonds subsequently delivered, except that as to any issue or series of bonds which may be authorized as a unit but delivered from time to time in blocks, the authority may, in the proceedings authorizing the issuance of such bonds provide that all of the bonds, of such series or issue shall be co-equal as to lien regardless of the time of delivery; provided that nothing herein stated shall vest in any holder of bonds any right of lien or priority of any kind against any part of the tax revenues not pledged to the payment of the bonds by the proceedings authorizing the issuance thereof.

(2) Any resolution may contain such covenants with the future holder or holders of the bonds as to the tax revenues, the disposition of such revenues, the issuance of future bonds, and such other pertinent matters as may be deemed necessary by the authority to assure the marketability of such bonds, provided such covenants are not inconsistent with the provisions of this Section.

(3) Any resolution authorizing the issuance of bonds hereunder may contain such provisions to assure the enforcement, collection, and proper application of the tax revenues as the authority may think proper, where not inconsistent with the provisions of this Section, and when any bonds payable from the tax revenues shall have been issued, this Section, the ordinance, or other enactment of the authority imposing the tax and pursuant to which the tax is being collected, and the obligation of the authority to continue to levy, collect, and allocate the tax, and to apply the revenues derived therefrom in accordance with the provisions of said ordinance or other enactment, shall be irrevocable until such bonds have been paid in full as to principal and interest, and shall not be subject to amendment in any manner which would impair the rights of the holders from time to time of such bonds or which would in any way jeopardize the prompt payment of principal thereof or interest thereon.

I.(1)(i) All bonds issued hereunder shall be advertised for sale on sealed bids, in accordance with the law of Louisiana providing a uniform advertising procedure for securities of public entities required to be sold at public sale on sealed bids. The authority may reject any and all bids. If the bonds are not sold pursuant to the advertisement, they may be sold by the authority at private sale within sixty days after the date advertised for the reception of sealed bids, but no private sale shall occur if the negotiated bid is not better than the highest and best bid which shall have been received under the public bid process. If not so sold, the bonds shall be readvertised in the manner herein prescribed.

(ii) Bonds issued pursuant to this Section may also be issued as provided for in Chapter 13 of Title 39 of the Louisiana Revised Statutes of 1950.

(2) The proceeds derived from the sale of bonds issued hereunder shall be used exclusively by the issuer for the purpose or purposes authorized to be issued as provided for in Subsection D of this Section, but the purchasers of the bonds shall not be obligated to see to the application of proceeds.

J.(1) Before bonds are issued hereunder, the authority shall investigate and determine the regularity of the proceedings. The resolution authorizing the bonds may direct that they contain the following recital:

"It is certified that this bond is authorized by and is issued in conformity with the requirements of the constitution and statutes of this state."

(2) Such recital shall be deemed to be an authorized declaration of the authority and to import that there is constitutional and statutory authority for issuing the bonds and imposing the tax; that all the proceedings therefor are regular; that all acts, conditions, and things required to exist, happen, and be performed precedent to, and in the issuance of the bonds and imposition of the tax have existed, have happened, and have been performed in due time, form, and manner as required by law; that the amount of the bonds, together with all other indebtedness of the issuer does not exceed any limit or limits prescribed by the constitution or statutes of this state; and that the required notices have been duly and regularly given by publication in the manner required by law. If any bonds are issued containing the above recital, the same shall be construed according to the import herein declared, and it shall be conclusively presumed that the recital is true, and neither the authority nor any taxpayer shall be permitted to question the validity or regularity of the bonds, obligations, or tax in any court or in any action or proceeding.

K. After the time within which the validity of the bonds may be contested has elapsed as provided for in Subsection O of this Section, the bonds shall be registered with the secretary of state without charge, and shall have endorsed thereon a legend substantially as follows:

"Incontestable. Secured by a pledge and dedication of a sales and use tax in ___________________. Registered this _______ day of ___________, 19_____.

______________________________________

Secretary of State"

L. All bonds issued under the provisions of this Section and the interest thereon shall be exempt from all taxation in the state of Louisiana. The bonds may be used for deposit with any officer, board, municipality, or other political subdivision of the state of Louisiana in any case where deposit of security is required.

M.(1) The provisions of this Section shall be construed as cumulative authority for the exercise of the powers herein granted. The powers conferred by this Section shall not be affected or limited by any other provision of any statute of the state, and no provision, publication, election, or right of referendum shall be required or afforded in the performance of any act herein authorized to be done, including the imposition, collection, and application of the tax and issuance of bonds payable therefrom, except as herein otherwise specifically provided.

(2) However, in accomplishing the purposes and programs provided for in Subsection D of this Section, the authority is hereby authorized and empowered to utilize all types of securities, devices, procedures, and methods of borrowing or securing provided for tax revenues in Title 39 of the Louisiana Revised Statutes of 1950 when issuing indebtedness and otherwise using the tax revenue provided for in this Section. The bonds issued may be funded, defeased, or otherwise utilized, and the tax revenues may be used in any manner according to any procedure provided for in that Title for authorities, provided that such use accomplishes the programs provided for in Subsection D of this Section.

N. Bonds issued hereunder shall have all the qualities of negotiable paper and shall constitute negotiable instruments under the negotiable instruments law of the state of Louisiana. They shall not be invalid for any irregularity or defect in the proceedings for the issuance and sale thereof and shall be incontestable in the hands of bona fide purchasers or holders for value.

O.(1) The resolution authorizing the issuance of the bonds hereunder and pledging and dedicating tax revenues to the payment thereof shall be recorded in the mortgage records of the parish in which the issuer is located and shall be published in one issue of the official journal of the parish or municipality; however, it shall not be necessary to publish any exhibits to such resolution if the same are available for public inspection and such fact is stated in the publication. Within thirty days after the date of publication, any person in interest may contest the legality of the tax levied and of the resolution, any provisions in the resolution made for the security and payment of the bonds to be issued pursuant to it, and the validity of all other provisions and proceedings relating to the authorization and issuance of such bonds and the levy of the taxes. If no action or proceeding is instituted within the thirty days, no person shall have any cause of action to test the regularity, formality, legality, or effectiveness of the levy of the tax and of the resolution, any provisions of the bonds to be issued pursuant to the resolution, the provisions for the security and payment of the bonds, and the validity of all other provisions and proceedings relating to the authorization and issuance of the bonds and the levy of the tax, for any cause whatsoever and it shall be conclusively presumed that every legal requirement for the issuance of the bonds and the levy of the tax has been complied with and that the bonds and tax are legal. Thereafter, no court shall have authority to inquire into any of such matters.

(2) Any action or proceeding instituted by a person in interest or by the parish shall be in accord with the procedures of Part XVI of Chapter 32 of Title 13 of the Louisiana Revised Statutes of 1950.

P. No elected public official shall have any financial interest in any transaction involving any activity of the district or the authority, including but not limited to purchase of additional property; contracts or subcontracts for professional services, for other goods, services, materials, or supplies, or for construction; or leases with sports franchises.

Acts 1991, 3rd Ex. Sess., No. 9, §1, eff. Aug. 6, 1991.

{{NOTE: SEE ACTS 1991, 3RD EX. SESS., NO. 9, §§2 AND 3.}}



RS 33:2742 - Estimate of expenditures; notice

§2742. Estimate of expenditures; notice

Police juries, before fixing the amount of taxes to be assessed for the current year, shall cause to be made out an estimate exhibiting the various items of expenditure; and shall cause the same to be published in the official newspaper of the parish, or in parishes where an official newspaper is not published, by posting written statements of the estimates in at least three of the most public places in the parishes, at least thirty days before their meeting to fix the amount of taxes to be assessed.



RS 33:2743 - Levy of tax to defray expenses in criminal proceedings

§2743. Levy of tax to defray expenses in criminal proceedings

Whenever any tax is to be levied for defraying the expenses in criminal proceedings, parish governing authorities may levy and collect the tax on all property situated within their respective parishes, whether or not the property is situated within any municipality. This Section shall not apply to municipalities which, by the provisions of their charters, pay the entire expenses of all criminal proceedings originating within their own limits, and their pro rata of other parish expenses.



RS 33:2744 - Reduction of interest charge and penalties on unpaid taxes

§2744. Reduction of interest charge and penalties on unpaid taxes

Any political subdivision of the State, through its governing body, when an emergency has been declared to exist by resolution or ordinance of the governing body, may reduce the interest charge and penalties on ad valorem taxes due to the political subdivision. But the rate of interest shall not be reduced to less than six percent, and no reduction in penalties shall exceed fifty percent of the amount of the penalty.



RS 33:2745 - Time for levy and payment of municipal tax

§2745. Time for levy and payment of municipal tax

A municipal corporation shall, once every year, between the first of May and thirtieth of June, and not oftener, lay an equal and uniform tax upon all real and personal property within its corporate limits, as prescribed by and under the limitations imposed by law for the current year. This tax shall be due and payable at the proper office of the municipal government immediately after the levy, or as soon thereafter as the tax bills can be prepared.



RS 33:2746 - Penalty for nonpayment of tax

§2746. Penalty for nonpayment of tax

Upon local taxes not paid and delinquent thirty days after the date upon which the tax is due, there shall be an interest penalty of one and one-quarter percent per month on the amount of the tax due, which shall be collected by the tax recipient body, together with and in the same manner as the tax.

Amended by Acts 1982, No. 853, §2, eff. Oct. 1, 1982.



RS 33:2747 - Redesignated as R.S. 47:337.16.1 pursuant to Acts 2011, No. 248, §4.

§2747. Redesignated as R.S. 47:337.16.1 pursuant to Acts 2011, No. 248, §4.



RS 33:2748 - Redesignated as R.S. 47:337.16.2 pursuant to Acts 2011, No. 248, §4.

§2748. Redesignated as R.S. 47:337.16.2 pursuant to Acts 2011, No. 248, §4.



RS 33:2749 - Redesignated as R.S. 47:337.16.3 pursuant to Acts 2011, No. 248, §4.

§2749. Redesignated as R.S. 47:337.16.3 pursuant to Acts 2011, No. 248, §4.



RS 33:2750 - Redesignated as R.S. 47:337.16.4 pursuant to Acts 2011, No. 248, §4.

§2750. Redesignated as R.S. 47:337.16.4 pursuant to Acts 2011, No. 248, §4.



RS 33:2751 - Redesignated as R.S. 47:337.16.5 pursuant to Acts 2011, No. 248, §4.

§2751. Redesignated as R.S. 47:337.16.5 pursuant to Acts 2011, No. 248, §4.



RS 33:2752 - Redesignated as R.S. 47:337.16.6 pursuant to Acts 2011, No. 248, §4.

§2752. Redesignated as R.S. 47:337.16.6 pursuant to Acts 2011, No. 248, §4.



RS 33:2753 - Redesignated as R.S. 47:337.11.3 pursuant to Acts 2011, No. 248, §4.

§2753. Redesignated as R.S. 47:337.11.3 pursuant to Acts 2011, No. 248, §4.



RS 33:2754 - Notice of intent to introduce bill for deduction or increased deduction or salary or expense allowance increase from ad valorem taxes must be given

§2754. Notice of intent to introduce bill for deduction or increased deduction or salary or expense allowance increase from ad valorem taxes must be given

Any parish assessor or sheriff intending to introduce a bill in the legislature having the effect of allowing a deduction or increased deduction or salary or expense allowance increase from ad valorem tax collections at the local government level, shall give notice thereof to the governing authority and school board of his parish. Such notice in each parish affected shall state the percentage change and/or amount to be applied for and shall be sent by certified mail at least thirty days prior to the convening of the legislative session. The evidence of such notice having been mailed shall be exhibited to the legislature before such act shall be passed and every such act shall contain a recital that such notice has been given. This section has no application in any manner to extraordinary sessions of the legislature.

Added by Acts 1968, No. 527, §1.



RS 33:2755 - Municipalities under home rule or legislative charters; levy and collection of property assessments for public works

§2755. Municipalities under home rule or legislative charters; levy and collection of property assessments for public works

A. The legislature finds and determines that it would be desirable if the methods and procedures established by general laws of this state with respect to the levy and collection of local or special assessments on real property for the purpose of acquiring, constructing, or improving works of public improvement and the issuance of certificates of indebtedness payable in whole or in part therefrom were made specifically and equally available to municipalities operating under home rule or special legislative charters.

B. Acting under the authority of Article VI, Section 36 of the Constitution of 1974, it is hereby provided that any municipality operating under a home rule or special legislative charter shall have all rights, powers, privileges, and authority granted by any general law of the state which uniformly applies by its terms to all municipalities relating to the levy and collection of local or special assessments on real property for the purpose of acquiring, constructing, or improving works of public improvement and the issuance of certificates of indebtedness to cover the costs of any such public improvement secured in whole or in part by pledges of such local or special assessments.

C. The term "works of public improvement" as used herein shall mean and include the acquisition, construction, or improvement of:

(1) streets, roadways, boulevards, avenues, squares, lanes, alleys, or any part thereof including their paving, repaving and the construction, improvements or reconstruction of curbs and gutters in connection therewith;

(2) sidewalks;

(3) water supply and distribution facilities;

(4) sewer collection, treatment, and disposal facilities; and

(5) all necessary appurtenances and auxiliary facilities in connection with any of the foregoing.

D. The rights, powers, privileges and authority granted herein shall be in addition to any other such rights, powers, privileges and authority which now subsist (sic) or may be hereinafter conferred on municipalities under the laws of Louisiana or contained in any home rule or special legislative charters.

Added by Acts 1975, No. 179, §§1 to 4, eff. July 12, 1975.



RS 33:2756 - Employment tax on nonresidents

§2756. Employment tax on nonresidents

A. No parish or municipal governing authority shall require the payment of any tax levied and collected thereby from any nonresident thereof for the privilege or right of being employed or otherwise earning income for work performed therein regardless of whether the basis of the tax is the number of work days of the employee or other person subject to the tax, the earnings of the employee or other person subject to the tax, or any other basis.

B. This Section shall not be construed to prohibit the levy and collection of the occupational license tax authorized to be levied and collected under the provisions of Article VI, Section 28 of the Louisiana Constitution and Chapter 3 of Sub-Title II of Title 47 of the Louisiana Revised Statutes of 1950.

Added by Acts 1983, No. 86, §1.



RS 33:2757 - Collection of taxes levied in St. Bernard Parish

§2757. Collection of taxes levied in St. Bernard Parish

A. The sheriff of St. Bernard Parish shall be the collector of every tax levied by any political subdivision in the parish, including, but not limited to the parish school board and the governing authority of St. Bernard Parish.

B. The sheriff shall receive as compensation for the collection of taxes fifteen percent of the aggregate amount of each such tax collected.

C. The provisions of this Section shall not apply to the collection of sales and use taxes and ad valorem taxes levied within the parish of St. Bernard.

Acts 1992, No. 906, §1.



RS 33:2758 - Collection of ad valorem property taxes in Cameron Parish

§2758. Collection of ad valorem property taxes in Cameron Parish

A. The Cameron Parish governing authority may collect ad valorem property taxes pursuant to a Cooperative Endeavor Agreement and Payment in Lieu of Tax Agreement voluntarily entered into by a person and previously approved by resolution of the Cameron Parish governing authority. Other local tax recipient bodies in Cameron Parish shall be authorized to collect ad valorem property taxes pursuant to a Cooperative Endeavor Agreement and Payment in Lieu of Tax Agreement voluntarily entered into by a person and previously approved by resolution of the tax recipient body and the Cameron Parish governing authority.

B. The Cameron Parish governing authority and other tax recipient bodies in the parish may grant future ad valorem tax credits based upon ad valorem property tax collections pursuant to an approved Cooperative Endeavor Agreement and Payment in Lieu of Tax Agreement.

C. In accordance with the provisions of Sections 18 and 20 of Article VII of the Constitution of Louisiana, payments of ad valorem property taxes pursuant to a previously approved Cooperative Endeavor Agreement and Payment in Lieu of Tax Agreement shall entitle the person making such payments to future ad valorem property tax credits from the Cameron Parish governing authority or other tax recipient bodies in the parish in amounts designated in such previously approved Cooperative Endeavor Agreement and Payment in Lieu of Tax Agreement.

Acts 2007, No. 194, §1, eff. June 27, 2007.

NOTE: See Acts 2007, No. 194, §2, regarding retroactive application.



RS 33:2801 - Maximum municipal property tax

SUBPART B. TAX RATE

§2801. Maximum municipal property tax

Municipal corporations (the city of New Orleans excepted) may levy annual taxes not to exceed in any one year seven mills on the dollar of the assessed valuation of taxable property within their respective territorial limits, to defray the expenses of municipal government and for general municipal and local purposes, strictly public in their nature.

Where any municipality is, by its charter or by law, exempt from the payment of parish taxes, or, under legislative authority maintains its own public schools, it may levy an annual tax not to exceed ten mills on the dollar of the assessed valuation of taxable property within its territorial limits, for all of the aforementioned purposes.



RS 33:2802 - Special taxes excepted

§2802. Special taxes excepted

Taxes authorized in R.S. 33:2801 shall be exclusive of and in addition to taxes levied in pursuance of special elections held by authority of law relating to special taxes.



RS 33:2803 - Maximum parish property tax

§2803. Maximum parish property tax

Parishes (except the Parish of Orleans), through their governing authorities, may levy annual taxes not to exceed, in any one year, four mills on the dollar of the assessed valuation of taxable property within their respective territorial limits, to defray the expenses of parish government, and for general parochial purposes, strictly public in their nature.



RS 33:2804 - School and special taxes excepted

§2804. School and special taxes excepted

Taxes authorized in R.S. 33:2803 shall be exclusive of and in addition to taxes for public school purposes under the Louisiana Constitution of 1921, and other taxes levied in pursuance of special elections held by authority of law relating to the levy of special taxes.



RS 33:2805 - Millage limitation; special districts in Jefferson Parish; exception with voter approval

§2805. Millage limitation; special districts in Jefferson Parish; exception with voter approval

Notwithstanding any provision of law which limits ad valorem tax millage to be imposed, the governing authority of any special district whose boundaries are wholly within the boundaries of the parish of Jefferson may propose and levy special millages in excess thereof, provided such levy is not inconsistent with the parish charter or the Constitution of Louisiana, for a period not to exceed ten years, if the question of levying such tax is approved by a favorable vote of a majority of the electors of the district voting in an election called for that purpose.

Acts 1992, No. 36, §1, eff. May 29, 1992.



RS 33:2806 - Millage limitation; exception with voter approval

§2806. Millage limitation; exception with voter approval

Notwithstanding any provision of law which limits ad valorem tax millages to be imposed, the governing authority of any district of a governmental entity, which operates pursuant to a charter for local self-government or other home rule charter, may propose and levy special millages, not inconsistent with the charter of the governmental entity or the Constitution of Louisiana, for a period not to exceed ten years, if the question of levying such tax is approved by a favorable vote of a majority of the electors of the district voting in an election called for that purpose.

Acts 1992, No. 37, §1, eff. May 29, 1992.



RS 33:2821 - Transfer of surplus funds to property tax relief fund

SUBPART C. TAX EXEMPTION

§2821. Transfer of surplus funds to property tax relief fund

Any municipal corporation may, through its governing authority, after providing for its statutory and fixed charges, transfer any surplus funds, not otherwise appropriated or pledged, to a special fund to be designated as "Property Tax Relief Fund," for the purpose of providing exemption or relief from the payment of parish, or municipal or taxing district taxes, general or special, all or any part thereof, on all homes within the corporate limits owned and occupied by every head of a family, or person having a mother or father, or person dependent on him for support, to the value of two thousand dollars. The aggregate amount of the tax exemption or relief shall in no one year exceed the amount of funds in the property tax relief fund.



RS 33:2822 - Taxes to which tax exemption shall apply

§2822. Taxes to which tax exemption shall apply

All property subject to taxation within the municipal corporation shall be listed on the assessment rolls in the same form and manner as provided for by existing laws. The tax exemption or relief shall not apply to any parish, any municipal, or any taxing district taxes unless the governing authority of the municipal corporation provides for the tax exemption or relief by ordinance or resolution, setting out therein the taxes for which the tax exemption or relief is to be provided from the funds in the property tax relief fund.



RS 33:2823 - Reimbursement of funds for loss from tax exemption

§2823. Reimbursement of funds for loss from tax exemption

The governing authority shall by ordinance or resolution provide for the reimbursement of the general or special funds of the parish, or municipal corporation, or taxing districts for any sum which may be lost as a result of the exemption or relief, payable out of the funds in the property tax relief fund.



RS 33:2824 - Incidental powers

§2824. Incidental powers

The governing authority may do all things necessary to carry out the purposes and provisions of R.S. 33:2821 through R.S. 33:2823.



RS 33:2825 - Exemption from parish license tax of municipalities levying an equivalent tax

§2825. Exemption from parish license tax of municipalities levying an equivalent tax

All municipal corporations levying license taxes equal in amount to those levied by police juries of the parishes in which they are situated, shall be exempt from the payment of parish licenses or license taxes, provided the license taxes are used for street and sidewalk improvements, the building of levees for the protection of the corporation, waterworks, lights, sewerage, street railways, or for public school purposes.



RS 33:2826 - Oak Street Economically Disadvantaged Enterprise Zone; declaration of purpose; creation; boundaries

§2826. Oak Street Economically Disadvantaged Enterprise Zone; declaration of purpose; creation; boundaries

A. The Legislature of Louisiana hereby finds and declares that the continued viability of retail shopping areas is of vital importance to the people of this state and in particular in economically distressed or disadvantaged areas. Retail shopping areas provide substantial employment and economic activity and bring the availability of goods and services into the midst of our cities. In a number of large metropolitan areas the continued existence or economic viability of these important areas is being threatened. Therefore, it is declared that the purpose of this Section is to provide appropriate local tax relief to enable these economically threatened retail shopping areas to continue to be an economic hub of their respective communities.

B. The Oak Street Economically Disadvantaged Enterprise Zone, hereinafter referred to as the "zone", is hereby created and established in the parish of Orleans.

C. The zone shall include those retail establishments whose municipal address is within that portion of Oak Street from Carrollton Avenue to the Jefferson Parish line; all within the boundaries of Orleans Parish.

Acts 2001, No. 433, §1.



RS 33:2827 - New Orleans East/Lake Forest-Kenilworth Shopping Center Economically Disadvantaged Enterprise Zone; declaration of purpose; creation; boundaries; exemptions

§2827. New Orleans East/Lake Forest-Kenilworth Shopping Center Economically Disadvantaged Enterprise Zone; declaration of purpose; creation; boundaries; exemptions

A. The Legislature of Louisiana hereby finds and declares that the continued viability of shopping centers and shopping complexes is of vital importance to the people of this state and in particular in economically distressed or disadvantaged areas. Shopping centers and shopping complexes provide substantial employment and economic activity and bring the availability of goods and services into the midst of our cities. In a number of large metropolitan areas the continued existence or economic viability of these important facilities is being threatened. Therefore, it is declared that the purpose of this Section is to provide appropriate local tax relief to enable these economically threatened shopping centers and shopping complexes to continue to be an economic hub of their respective communities.

B. The New Orleans East/Lake Forest-Kenilworth Shopping Center Economically Disadvantaged Enterprise Zone, hereinafter referred to as the "zone", is hereby created and established in the parish of Orleans.

C. The boundaries of the zone shall be as follows: that shopping center in the parish of Orleans known as "New Orleans East/Lake Forest Shopping Center" bounded by I-10 Service Road South on the north; Reed Boulevard on the east; Lake Forest Boulevard on the south; and Plaza Drive on the west; that shopping center in the parish of Orleans known as the New Orleans East/Kenilworth Shopping Center bounded by the I-10 Service Road South on the south; Morrison Road on the north; Martin Drive on the east; and Lamb Road on the west; all within the boundaries of Orleans Parish.

D. The governing authority of the city of New Orleans may grant tax exemptions on retail purchases made at such shopping center within the zone from any local sales and use tax.

E. The provisions of this Section shall be null and of no effect on and after August 15, 2006.

Acts 2001, No. 1170, §1.



RS 33:2828 - New Orleans nonprofit corporation or association property; process to obtain exemption from ad valorem taxation; fee

§2828. New Orleans; nonprofit corporation or association property; process to obtain exemption from ad valorem taxation; fee

A. In the city of New Orleans, an exemption from ad valorem taxation granted to property pursuant to Article VII, Section 21(B) of the Constitution of Louisiana shall be applied for annually by completing an application form provided by the assessor and certifying that property qualifies for the exemption sought.

B.(1) The application form shall be designed and prepared by the board of assessors. The form shall:

(a) Provide for gathering information regarding the portion or area of the property actually being used for a religious, dedicated place of burial, charitable, health, welfare, fraternal, or educational purpose, or for housing for homeless persons.

(b) Require information as to whether any of the property is being used for commercial purposes unrelated to the exempt purposes of the nonprofit corporation or association.

(2) Each assessor shall be responsible for delivering the application form to the listed owner of each such tax exempt property on the assessment rolls located in the respective assessor's district, at the address shown on the assessment rolls.

C.(1) Each owner of such tax exempt property shall return the completed application form, duly sworn to, within twenty days after the form has been delivered at the address shown on the assessment rolls. The completed application form may be submitted to the assessor in person or by first class mail.

(2) To be considered, the application form must be completed and signed and sworn to by the chairman of the board of directors of the organization or an equivalent position if the organization does not have a chairman of the board.

D. Each assessor shall evaluate and grant or deny the request for tax exemption, or grant a partial tax exemption based on the assessed value of that proportion of the property not being used for an exempt purpose, by the first day of August of each year which shall determine the liability for or exemption from taxation for the calendar year. Each determination by the assessor shall be subject to review as provided by law.

E. To fund the expense of the preparation and processing of forms provided for in this Section, a nonrefundable fee of fifteen dollars per listed property shall be paid to the assessor along with the form requesting the tax exemption. No request for tax exemption shall be considered or granted by an assessor under this Section unless the fee has been received.

F. Any person who, either in his individual or representative capacity, knowingly makes any false statement or knowingly furnishes any false information in any application form or other document that he may present for the purpose of procuring or attempting to procure a tax exemption pursuant to Article VII, Section 21(B) of the constitution, or who knowingly, for the purpose of securing such tax exemption, presents any application format or other document containing any false statement, or any person aiding, assisting or abetting any such person in unlawfully and knowingly securing or attempting to secure any such tax exemption, with knowledge of such false or illegal application form or such false statement, shall be guilty of a misdemeanor. Upon conviction for a violation of this Subsection, the offender shall be punishable by a fine of not less than one hundred dollars, nor more than five hundred dollars, or by imprisonment of not less than one month, nor more than six months, or both.

Acts 2005, No. 342, §1, eff. June 30, 2005.



RS 33:2841 - Enforcing collection of taxes

SUBPART D. ENFORCEMENT OF TAX

§2841. Enforcing collection of taxes

A political corporation may through the officer whose duty it is to receive and collect the taxes and moneys due the corporation, enforce the collection of any taxes due to it, within the time and in the manner provided for the collection of taxes due to the state.



RS 33:2841.1 - Assistance in collecting municipal taxes; compensation; exemptions

§2841.1. Assistance in collecting municipal taxes; compensation; exemptions

A.(1) A municipal corporation may appoint an attorney at law or agency to assist the municipal tax collector in the collection of ad valorem taxes that are delinquent and have become final.

(2) When the assistance of such attorney or agency is used, a fee of ten percent calculated upon the aggregate amount of all taxes, interest, and penalties so collected, shall be assessed as cost. Such fee shall be paid by the taxpayer and collected by the tax collector at the same time that the taxes, interest, and penalties are collected.

B. The provisions of this Section shall not apply to any property tax matter involving correctness or legality challenges.

Acts 2010, No. 440, §1.



RS 33:2842 - Compelling collection of taxes to pay judgment

§2842. Compelling collection of taxes to pay judgment

Whenever police juries or authorities of incorporated towns or cities have provided for the payment of a debt by levying a tax, and fail or refuse to cause the tax to be collected for the purpose of paying the debt and interest for which it was imposed, the district judge, on motion of the attorney of any of the creditors of the parish or incorporated town or city, after judgment has been rendered in their favor, shall issue his mandate directed to the tax collector of the parish or incorporated town or city in which the judgment has been obtained, to proceed forthwith to collect the taxes. The taxes shall be appropriated to the payment of the judgment and costs, the tax collector retaining the commissions allowed for the collection of taxes as compensation for his services.



RS 33:2843 - Plea of estoppel

§2843. Plea of estoppel

The plea of estoppel shall never be allowed in matters of local or municipal assessments where there are radical defects in the proceedings leading up to the local assessments, but the plea shall have full effect as against mere subsequent irregularities or informalities therein where no protest has been made thereto. This Section shall not apply to the levying of taxes for the security of any issuance of bonds.



RS 33:2844 - Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.

§2844. Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.



RS 33:2844.1 - Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.

§2844.1. Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.



RS 33:2844.2 - Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.

§2844.2. Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.



RS 33:2845 - Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.

§2845. Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.



RS 33:2845.1 - Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.

§2845.1. Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.



RS 33:2846 - Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.

§2846. Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.



RS 33:2847 - Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.

§2847. Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.



RS 33:2861 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

SUBPART E. PROPERTY ADJUDICATED TO PARISH

OR MUNICIPALITY

§2861. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:2862 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2862. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:2863 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2863. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:2864 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2864. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:2864.1 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2864.1. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:2865 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2865. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:2866 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2866. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:2866.1 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2866.1. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:2867 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2867. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:2867.1 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2867.1. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:2868 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2868. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:2869 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2869. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:2870 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2870. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:2871 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2871. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:2872 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2872. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:2873 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2873. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:2874 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2874. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:2875 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2875. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:2876 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2876. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:2877 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2877. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:2878 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2878. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:2879 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2879. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:2880 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2880. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:2881 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2881. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:2890.1 - To 2890.15 Repealed by Acts 1988, No. 531, 1.

PART II-A. BOARD OF APPEALS FOR LOCAL

SALES AND USE TAXES

§2890.1. §§2890.1 to 2890.15 Repealed by Acts 1988, No. 531, §1.



RS 33:2891.1 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

SUBPART F. PROPERTY ADJUDICATED MORE THAN

FIVE YEARS TO PARISH OR MUNICIPALITY

§2891.1. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:2891.2 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2891.2. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:2891.3 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2891.3. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:2891.4 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2891.4. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:2891.5 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2891.5. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:2892.1 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

SUBPART G. TAX ADJUDICATIONS WITHIN THE CITY OF MONROE

§2892.1. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:2892.2 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2892.2. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:2892.3 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2892.3. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:2892.4 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2892.4. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:2892.5 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2892.5. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:2892.6 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2892.6. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:2892.7 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2892.7. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:2892.8 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2892.8. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:2892.9 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2892.9. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:2921 - Expenditures not to exceed estimated revenue

PART III. DEPOSIT AND EXPENDITURE OF FUNDS

§2921. Expenditures not to exceed estimated revenue

No police jury nor any municipal corporation shall, in any one year, make any appropriation of, approve any claim against, or make any expenditure from the annual revenue for that year, if the appropriation, approved claim, or expenditure, separately or together with other appropriations, approved claims, or expenditures, is in excess of the estimated revenue of that year.



RS 33:2922 - Dedication of revenues; contracts dedicating future revenues; limitations; jail construction contracts

§2922. Dedication of revenues; contracts dedicating future revenues; limitations; jail construction contracts

A. The annual revenues of any political subdivision (which term shall mean those units of local government listed in Subsection 2 of Section 44 of Article VI of the Louisiana Constitution of 1974) shall be dedicated as follows: first, all statutory charges shall be paid from the respective funds upon which they are imposed; second, all charges for services rendered annually under time contracts; third, all necessary and usual charges provided for by ordinance or resolution. Any excess of revenue above such statutory, necessary and usual charges may be applied to the payments of amounts due and unpaid out of the revenues of former years. Any parish, municipal corporation, and any other political subdivision having the prior approval of the governing authority which created it may make in any year, contracts or other obligations dedicating in whole or in part the excess of annual revenues of subsequent years above such statutory, necessary and usual charges. No such contract or obligation shall have any longer term fixed for payment than ten years from the date of the contract or obligation. No dedication of future revenues shall be made which, alone or with other prior dedications in force, exceeds the estimated excess of revenues over the statutory, necessary and usual charges of the year in which the contract or obligation is made. This Section shall not be construed to prohibit any political subdivision from providing by ordinance or resolution for the expenditure of funds derived from miscellaneous or contingent sources actually collected, subject to the dedication of such funds established by law.

B.(1) Notwithstanding the provisions of R.S. 33:2922(A), a police jury by entering into reimbursement contracts with the state may dedicate a portion of the general revenue fund of the parish for a term not exceeding twenty-five years from the date of such contracts for the construction and/or renovation of jail facilities.

(2) Any such construction and/or renovation contracts shall be subject to the approval of the State Bond Commission, the Louisiana Commission on Law Enforcement and Administration of Criminal Justice, and the Division of Administration.

C. The governing authority of Caddo Parish is hereby authorized to make in any year contracts or other obligations dedicating in whole or in part the excess of annual revenues of subsequent years above statutory, necessary, and usual charges. No such contract or obligation hereunder shall have any longer term fixed for payment than twenty years from the date of the contract or obligation. No dedication of future revenues hereunder shall be made which, alone or with other prior dedications in force, exceeds the estimated excess of revenues over the statutory, necessary, and usual charges of the year in which the contract or obligation is made.

Amended by Acts 1962, No. 419, §1; Acts 1968, No. 501, §1; Acts 1975, No. 295, §1, eff. July 17, 1975; Acts 1984, No. 181, §1; Acts 1995, No. 624, §1, eff. June 18, 1995.

NOTE: See Acts 1995, No. 624, §2.



RS 33:2923 - Certificates of indebtedness to be issued

§2923. Certificates of indebtedness to be issued

A. Any parish, municipal corporation, and any political subdivision as defined in R.S. 33:2922, having the prior approval of the governing authority which created it may issue certificates of indebtedness covering that portion of the cost of public improvements, or the payment of other obligations, which by existing law are to be borne or to be paid by it under contracts payable out of the revenues of subsequent years as provided for in R.S. 33:2922. The certificates shall bear interest at a rate as provided by law, payable annually or semiannually, and shall mature over a period not exceeding ten years from the date thereof. Such certificates of indebtedness and the income therefrom shall be exempt from all taxation in the state of Louisiana. Said certificates of indebtedness when issued shall be negotiable paper under the law merchant, shall not be invalid for any irregularity or defect in the proceedings providing for their issuance, shall be incontestable in the hands of bona fide purchasers thereof for value and no court shall have authority or jurisdiction to inquire into the legality thereof if the validity of such certificates is not raised within thirty days from the date of publication of the resolution providing for their issuance.

B. The governing authority of Caddo Parish is hereby further authorized to issue certificates of indebtedness secured by and payable from a pledge of excess revenues of said parish above statutory, necessary, and usual charges in each year in which said certificates of indebtedness are outstanding. Said certificates shall mature over a period not exceeding twenty years from the date thereof and contain such other terms and provisions as set forth in the proceedings adopted by the governing authority of said parish providing for the issuance of such certificates. Such certificates of indebtedness and the income thereof shall be exempt from all taxation in the state of Louisiana.

Amended by Acts 1952, No. 499, §1; Acts 1968, No. 501, §2; Acts 1975, No. 295, §2, eff. July 17, 1975; Acts 1995, No. 624, §1, eff. June 18, 1995.



RS 33:2923.1 - Certificates of indebtedness; customary and necessary benefits

§2923.1. Certificates of indebtedness; customary and necessary benefits

A. Notwithstanding any provision of law to the contrary and as a complete and additional authority for incurring debt, any political subdivision, as defined in R.S. 33:2922, is hereby authorized to issue certificates of indebtedness maturing not more than five years from the dated date of such certificates for the purpose of paying customary and necessary benefits and/or services which will be available or provided to such political subdivision under a multi-year contract of not less than two years.

B. The political subdivision shall not issue such certificates of indebtedness unless the political subdivision certifies to the State Bond Commission that:

(1) The benefits and/or services are customary and necessary.

(2) The cost of such benefits and/or services if contracted for on an annual basis is greater than the sum of the cost of such benefits and/or services over the term of the multi-year contract plus the costs of incurring debt.

(3) There is no reasonable commercial alternative to obtaining such cost savings for the benefits and/or services other than on a multi-year contract basis.

C. For purposes of this Section, the costs of incurring debt shall include the costs of issuance and the administrative costs, including interest costs, attributable to such debt.

Acts 1997, No. 448, §1.



RS 33:2924 - Borrowing to meet public emergency

§2924. Borrowing to meet public emergency

Municipalities may, in cases of public emergency, to be determined by the municipalities, borrow money in sums necessary to meet the emergency. The repayment of such sums shall be a fixed charge upon the revenues of the year next following the year in which the sums are borrowed.



RS 33:2925 - Penalty for violations

§2925. Penalty for violations

Any officer violating R.S. 33:2921 through R.S. 33:2924 shall be imprisoned or fined, or both. The fine shall not exceed one thousand dollars or the imprisonment one year.



RS 33:2926 - Debt not to be incurred without providing means of payment

§2926. Debt not to be incurred without providing means of payment

The governing authorities of parishes and municipalities shall not contract any debt without fully providing in the ordinance creating the debt, the means of paying the principal and interest.



RS 33:2927 - Ordinance providing for payment to remain in force until debt is paid

§2927. Ordinance providing for payment to remain in force until debt is paid

The ordinance or enactment providing for the payment of the principal and interest of any debt created by the governing authority of a municipal corporation shall remain in full force until the debt and interest is paid, subject to the time limit provided in R.S. 33:2922.



RS 33:2928 - Governing body of municipality of over 150,000 to provide manner of selecting fiscal agents for deposit of funds

§2928. Governing body of municipality of over 150,000 to provide manner of selecting fiscal agents for deposit of funds

Fiscal agent banks for the deposit of funds belonging to cities having a population exceeding one hundred fifty thousand or any department, board, commission, or institution thereof, shall be selected and designated in the manner provided by resolution or ordinance of the governing body of such cities, and under the terms and conditions deemed appropriate or advisable by the governing body.



RS 33:2929 - Security required; no charge for cashing checks and drafts

§2929. Security required; no charge for cashing checks and drafts

A. The depositing authority requires as security for deposits belonging to and held in its custody:

(1) Bonds of the United States of America or any colonial possession thereof; or bonds of the State of Louisiana or bonds of the municipality in which the fiscal agent banks are located, or bonds of the levee board or school board in which the fiscal agent banks are located, or bonds of the board of commissioners of the Port of New Orleans, or

(2) Promissory notes, warrants, or certificates of indebtedness, of the depositing authority letting such deposits or any other depositing authority referred to in R.S. 33:2928, which notes, warrants, or certificates of indebtedness must be either unmatured or payable on demand.

B. Bonds or other securities in default, either in principal or interest, shall not be accepted or held by any of the depositing authorities.

C. The par value of the securities held by any depositing authority shall at all times be equal to one hundred per cent of the amount on deposit to the credit of the depositing authority.

D. No funds in excess of the capital stock and declared surplus of any bank shall be deposited in any depository. A depositing authority may grant any designated depository a period not exceeding ten days from date of any deposit in which to post the security required under paragraph C of this Section.

E. All banks selected as fiscal agents or depositories for the deposit of funds belonging to cities having a population exceeding one hundred fifty thousand or any department, board, commission, or institution thereof, shall cash without charge and receive on deposit at par all checks and drafts drawn by them or in their favor.



RS 33:2930 - Securities under control of depositing authority

§2930. Securities under control of depositing authority

All securities pledged for deposit of public funds belonging to cities having a population exceeding one hundred fifty thousand either in the physical possession of the depositing authority or deposited under joint custodianship in the safety deposit vault of the depository, or held in trust by any bank or trust company for account of any depositing authority, shall be deemed to be under the control and in the possession of the depositing authority, and shall be delivered into the custody of the commissioner of public finance, or the finance officer, of such cities for the account of such depositing authority when demanded. No depositing authority may make such demand without first having obtained the approval and consent of the governing body of the city.



RS 33:2931 - Responsibility of depositing authority

§2931. Responsibility of depositing authority

Any depositing authority who has complied with R.S. 33:2928 through R.S. 33:2930 shall not be responsible for any funds deposited in depositories selected by the city governing body. All depositing authorities shall be responsible for the safe-keeping and returning of the collateral deposited with them by fiscal agent banks as security for the deposits made by them with such depositories.



RS 33:2932 - Depositing authority" and "fiscal agent bank" defined

§2932. "Depositing authority" and "fiscal agent bank" defined

"Depositing authority" as used in R.S. 33:2928 through R.S. 33:2931 means the commissioner of public finance or the finance officer, or any department, board, commission, or institution, of cities having a population exceeding one hundred fifty thousand. "Fiscal agent bank" or "depository" means any bank selected and designated by the governing body of cities having a population exceeding one hundred fifty thousand, for deposit of funds belonging to or held in custody for such cities or any department, board, commission, or institution thereof.



RS 33:2933 - Payments by approved credit and debit cards; authorizations; contracts; fees

§2933. Payments by approved credit and debit cards; authorizations; contracts; fees

A. As used in this Section:

(1) "Local charges" means taxes, fees, charges, licenses, service fees or charges, fines, penalties, interest, sanctions, stamps, surcharges, assessments, obligations, and any other similar charges or obligations owed the local entity, or any department, agency, board, commission, or other entity thereof.

(2) "Local entity" means any parish, municipality, or other political subdivision of the state created by law. The term also means clerks of court, sheriffs, district attorneys, and assessors.

(3) "Third party solution" means a company that provides a software application, a gateway, or both, to capture credit card and other forms of electronic payments for processing by a merchant services acquirer.

B. A local entity may accept payment of any local charge, it or any department, agency, board, commission, or other entity thereof, is authorized to collect by credit card, debit card, or similar payment device approved by the local entity. When accepting cards or devices, the local entity may establish and assess a fee, provided that the fee is a uniform dollar amount or percentage assessed for all types of cards or devices accepted by the local entity. The fee shall be considered a "local charge" as provided in this Section. The authorization and use of credit cards, debit cards, and similar payment devices to make or accept payment for any government charge or required payment shall be in accordance with this Section.

C. When a local entity accepts payment of a local charge by a card or device, the liability therefor is not finally discharged and obligation for payment of the local charge is not extinguished until the local entity has received final settlement, payment, or other credit in full for the local charge and any additional permissible fees associated with the transaction. Upon receipt of the final settlement, payment, or other credit, the local charge shall be deemed paid on the date the credit or debit charge was initially made.

D. A local entity exercising the authority granted by this Section shall designate the credit cards, debit cards, or similar payment devices that it will accept to receive payment of any local charges. It shall from time to time, but at least annually, publish a list of approved credit and debit cards by which any unit of the local entity may accept payment of any local charge the local entity may collect. A local entity may negotiate and enter into all contracts, for periods not to exceed five years, with providers of such cards or devices, including master or statewide financial providers, third party processors, third party solutions, or providers for internet and other similar use and payment acceptance using such cards or devices.

E.(1) A local entity exercising the authority granted by this Section shall establish procedures and guidelines for the approval and operation of any cards or devices, and fix applicable processing fees, pursuant to this Section.

(2) A third party solution may establish and assess a fee for processing a local charge. The fee shall be paid to the third party solution by the payor and shall not be considered a local charge as provided in this Section. The amount of the fee shall be disclosed to the payor before the transaction is completed.

F. In negotiating contracts and approving designated cards or devices, the local entity shall seek to achieve uniform implementation and standard terms and provisions with respect to the acceptance of payments by other local entities, in order to achieve maximum efficiency, uniformity, and cost effectiveness. Any contracts pursuant to this Section may include such provisions, terms, and conditions as the local entity deems necessary or appropriate to fulfill those purposes, including specific terms as to any limitations on amounts and limits of liabilities eligible for payment, operational requirements, types, terms, and payment of fees. To fulfill those purposes, two or more local entities may jointly enter into agreements to collect local charges by credit cards, debit cards, or similar payment devices pursuant to this Section.

G. Any contract or other binding arrangement for acceptance of credit cards, debit cards, or any other devices, in existence on July 1, 2001, shall not be affected by this Section.

Acts 2001, No. 740, §1, eff. July 1, 2001; Acts 2016, No. 403, §1.



RS 33:2951 - Subscription to corporate stock

PART IV. INVESTMENTS

§2951. Subscription to corporate stock

Municipalities and parishes may subscribe to the stock of corporations undertaking works of internal improvement.



RS 33:2952 - Ordinance authorizing subscription

§2952. Ordinance authorizing subscription

All ordinances passed for such subscriptions shall contain the following provisions:

First.--A statement of the number and amount of shares proposed to be subscribed.

Second.--The levy of a tax on the immovables situated in the parish or municipal corporation, sufficient to pay the amount of the subscription, and specifying the rate of taxation, and the time when it shall be payable.



RS 33:2953 - Election to ratify ordinance

§2953. Election to ratify ordinance

No ordinance provided for in R.S. 33:2951 and R.S. 33:2952 shall take effect until it has been approved by a majority of the voters on whose property the tax is proposed to be levied, at an election to be held specially for that purpose. The police jury or municipal corporation shall prescribe the manner of holding the election, and shall cause to be furnished to the commissioners a certified list of the authorized voters. The election shall be preceded by a notice for thirty days, published in one or more newspapers in the parish or municipal corporation. If the ordinance is rejected by a majority of the voters, it may be resubmitted for reapproval at any subsequent period, at intervals of not less than six months.



RS 33:2954 - Stock to belong to taxpayers

§2954. Stock to belong to taxpayers

The stock subscribed shall not belong to nor be administered by the parish or municipal corporation by which the subscription is made, but shall belong to the taxpayers who have paid therefor. The tax receipt of each taxpayer shall entitle him to a certificate, transferable by delivery, from the corporation to which subscription has been made, for an amount equal to the amount of his tax paid.



RS 33:2955 - Investments by political subdivisions

§2955. Investments by political subdivisions

A.(1) All municipalities, parishes, school boards, and any other political subdivisions of the state are hereby authorized and directed to invest such monies in any general fund or special fund of the political subdivision, and any other funds under the control of the political subdivision which they, in their discretion, may determine to be available for investment in any of the following obligations:

(a) Direct United States Treasury obligations, the principal and interest of which are fully guaranteed by the government of the United States.

(b)(i) Bonds, debentures, notes, or other evidence of indebtedness issued or guaranteed by federal agencies and provided such obligations are backed by the full faith and credit of the United States of America, which obligations include but are not limited to:

(aa) U.S. Export-Import Bank.

(bb) Farmers Home Administration.

(cc) Federal Financing Bank.

(dd) Federal Housing Administration Debentures.

(ee) General Services Administration.

(ff) Government National Mortgage Association - guaranteed mortgage-backed bonds and guaranteed pass-through obligations.

(gg) U.S. Maritime Administration - guaranteed Title XI financing.

(hh) U.S. Department of Housing and Urban Development.

(ii) Bonds, debentures, notes, or other evidence of indebtedness issued or guaranteed by U.S. government instrumentalities, which are federally sponsored, and such obligations include but are not limited to:

(aa) Federal Home Loan Bank System.

(bb) Federal Home Loan Mortgage Corporation.

(cc) Federal National Mortgage Association.

(dd) Student Loan Marketing Association.

(ee) Resolution Funding Corporation.

(iii) Notwithstanding the foregoing list of investments, in no instance shall a political subdivision invest in obligations described in Items (i) and (ii) of this Subparagraph which are collateralized mortgage obligations that have been stripped into interest only or principal only obligations, inverse floaters, or structured notes. For the purposes of this Item "structured notes" shall mean securities of U.S. government agencies, instrumentalities, or government-sponsored enterprises which have been restructured, modified, and/or reissued by private entities.

(c) Direct security repurchase agreements of any federal book entry only securities enumerated in Subparagraphs (a) and (b). "Direct security repurchase agreement" means an agreement under which the political subdivision buys, holds for a specified time, and then sells back those securities and obligations enumerated in Subparagraphs (a) and (b).

(d)(i) Time certificates of deposit of any bank domiciled or having a branch office in the state of Louisiana, savings accounts or shares of savings and loan associations and savings banks, as defined by R.S. 6:703(16) or (17), or share accounts and share certificate accounts of federally or state-chartered credit unions issuing time certificates of deposit. For those funds made available for investment in time certificates of deposit, the rate of interest paid by the banks shall be established by contract between the bank and the political subdivision; however, the interest rate at the time of investment shall be a rate not less than fifty basis points below the prevailing market interest rate on direct obligations of the United States Treasury with a similar length of maturity.

(ii) Notwithstanding any other provision of law to the contrary, the Southeast Water District Number Two of Vermilion Parish shall be entitled to a rate of interest on funds made available for investment in time certificates of deposits at a rate of not less than fifty basis points below the prevailing market interest rate on direct obligations of the United States Treasury with a similar length of maturity or the prevailing rate of interest on time certificates of deposit that is offered by the bank to its other customers, whichever is greater.

(e) Mutual or trust fund institutions which are registered with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Act of 1940, and which have underlying investments consisting solely of and limited to securities of the United States government or its agencies.

(f) Funds invested in accordance with the provisions of R.S. 33:2955(A)(1)(d) shall not exceed at any time the amount insured by the Federal Deposit Insurance Corporation in any one banking institution, or in any one savings and loan association, or National Credit Union Administration, unless the uninsured portion is collateralized by the pledge of securities in the manner provided in R.S. 39:1221.

(g) Guaranteed investment contracts issued by a bank, financial institution, insurance company, or other entity having one of the two highest short-term rating categories of either Standard & Poor's Corporation or Moody's Investors Service, provided that no such investment may be made except in connection with a financing program for political subdivisions which financing program is approved by the State Bond Commission and offered by a public trust having the state as its beneficiary, provided further that no such investment shall be for a term longer than eighteen months, and provided further that any such guaranteed investment contract shall contain a provision providing that in the event the issuer of the guaranteed investment contract is at any time no longer rated in either of the two highest short-term rating categories of Standard & Poor's Corporation or Moody's Investors Service, the investing unit of local government may either be released from the guaranteed investment contract without penalty, or be entitled to require that the guaranteed investment provider collateralize the guaranteed investment contract with any bonds or other obligations which as to principal and interest constitute direct general obligations of, or are unconditionally guaranteed by, the United States of America, including obligations set forth in Subparagraphs (a) and (b) to the extent unconditionally guaranteed by the United States of America.

(h) Investment grade commercial paper issued in the United States, traded in the United States markets, denominated in United States dollars, with a short-term rating of at least A-1 by Standard & Poor's Financial Services LLC or P-1 by Moody's Investor Service, Inc. or the equivalent rating by a Nationally Recognized Statistical Rating Organization (NRSRO).

(i) In a BIDCO, as authorized by R.S. 51:2395.1.

(j) Bonds, debentures, notes, or other evidence of indebtedness issued by the state of Louisiana or any of its political subdivisions provided that all of the following conditions are met:

(i) No political subdivision may purchase its own indebtedness.

(ii) The indebtedness shall have a long-term rating of Baa3 or higher by Moody's Investors Service, a long-term rating of BBB- or higher by Standard & Poor's or a long-term rating of BBB- or higher by Fitch, Inc. or a short-term rating of M1G1 or VM1G1 by Moody's Investors Service, a short-term rating of A-1 or A-1+ by Standard & Poor's, or a short-term rating of F1 or F1+ by Fitch, Inc.

(iii) The indebtedness has a final maturity, mandatory tender, or a continuing optional tender of no more than five years, except that such five-year limitation shall not apply to either of the following:

(aa) Funds held by a trustee, escrow agent, paying agent, or other third party custodian in connection with a bond issue.

(bb) Investment of funds held by either a hospital service district, a governmental 501(c)(3), or a public trust authority.

(k) Bonds, debentures, notes, or other indebtedness issued by a state of the United States of America other than Louisiana or any such state's political subdivisions provided that all of the following conditions are met:

(i) The indebtedness shall have a long-term rating of A3 or higher by Moody's Investors Service, a long-term rating of A- or higher by Standard & Poor's or a long-term rating of A- or higher by Fitch, Inc., or a short-term rating of M1G1 or VM1G1 by Moody's Investors Service, a short-term rating of A-1 or A-1+ by Standard & Poor's, or a short-term rating of F1 or F1+ by Fitch, Inc.

(ii) The indebtedness has a final maturity, mandatory tender, or a continuing optional tender of no more than five years, except that such five-year limitation shall not apply to funds held by a trustee, escrow agent, paying agent, or other third-party custodian in connection with a bond issue nor to investment of funds held by either a hospital service district, a governmental 501(c)(3) organization, or a public trust authority.

(iii) Prior to purchase of any such indebtedness and at all times during which such indebtedness is owned, the purchasing Louisiana political subdivision retains the services of an investment advisor registered with the United States Securities and Exchange Commission or a trust company that has offices in Louisiana, that is regulated by the Office of Financial Institutions or the applicable federal agency, and that owes a fiduciary duty to act solely in the best interest of the political subdivision.

(l) Bonds, debentures, notes, or other indebtedness issued by domestic United States corporations provided that all of the following conditions are met:

(i) The indebtedness shall have a long-term rating of Aa3 or higher by Moody's Investors Service, a long-term rating of AA- or higher by Standard & Poor's, or a long-term rating of AA- or higher by Fitch Ratings, Inc.

(ii) The indebtedness has a final maturity, mandatory tender, or a continuing optional tender of no more than five years.

(iii) Prior to purchase of any such indebtedness and at all times during which such indebtedness is owned, the purchasing Louisiana political subdivision retains the services of an investment advisor registered with the United States Securities and Exchange Commission or a trust company that has offices in Louisiana, that is regulated by the Office of Financial Institutions or the applicable federal agency, and that owes a fiduciary duty to act solely in the best interest of the political subdivision.

(2) Investment of funds in such mutual or trust fund institutions shall be limited to twenty-five percent of the monies considered available for investment as provided by this Section. In no event shall monies be considered available for investment under the authority of this Section unless and until such funds are determined by the treasurer or chief financial officer of said subdivisions, in the exercise of prudent judgment, to be in excess of the immediate cash requirements of the fund to which the monies are credited. As a criteria in making such a determination, any amount of money exceeding ten thousand dollars which is on demand deposit to the credit of a subdivision, or to the credit of any fund and which is not required to meet an obligation for at least forty-five days, or any amount of money exceeding one hundred thousand dollars which is on demand to the credit of a subdivision or to the credit of any fund and which is not required to meet an obligation for at least fifteen days shall be construed available for investment.

(3) Nothing in this Section shall be construed as to abrogate, impair, or supersede the ability of a subdivision from combining monies from several funds in order to invest such monies at a better rate of return.

B. The interest earned on bonds, notes or certificates, time certificates of deposit, or mutual or trust fund investments, so purchased shall be credited by the respective subdivision to the fund from which the bonds, notes or certificates, time certificates of deposit, or mutual or trust fund investments, were acquired, or it may be applied to the payment of the principal and interest of the outstanding bonded indebtedness of the respective subdivision.

C. At any time that may be deemed advisable the subdivision may cash and liquidate any of the investments authorized herein which are purchased for any particular fund. The proceeds of any such liquidation shall be credited to the fund from which the authorized investments were originally purchased.

D. All political subdivisions of the state, as that term is defined in Article VI, Section 44 of the Constitution of Louisiana, shall develop and adopt an investment policy that details and clarifies investment objectives and the procedures and constraints necessary to reach those objectives. All such investment policies should:

(1) Reflect the mandate to manage public funds prudently.

(2) Place appropriate emphasis on the goals of safety of principal first, liquidity second, and yield third.

(3) Establish internal controls for any derivatives in use to ensure that the risks inherent in derivatives are adequately managed. For the purposes of this Section, the term "derivative" shall be defined to mean any financial instrument created from or whose value depends on the value of one or more underlying assets or indexes of asset value.

E. After August 15, 1995, the investment of monies by a municipality, parish, school board, or other political subdivision of the state in violation of the provision of this Section shall constitute an intentional performance of a duty in an unlawful manner and may be prosecuted pursuant to R.S. 14:134.

Amended by Acts 1968, No. 249, §2; Acts 1982, No. 371, §1; Acts 1987, No. 317, §1; Acts 1988, No. 895, §1, eff. July 21, 1988; Acts 1989, No. 772, §1; Acts 1991, No. 1008, §1; Acts 1992, No. 291, §1, eff. June 12, 1992; Acts 1995, No. 374, §1; Acts 1995, No. 1126, §1, eff. June 29, 1995; Acts 1997, No. 453, §1; Acts 2001, No. 701, §1; Acts 2001, No. 1223, §1; Acts 2007, No. 159, §1; Acts 2009, No. 424, §1; Acts 2010, No. 642, §1; Acts 2012, No. 282, §1; Acts 2014, No. 465, §1; Acts 2015, No. 300, §1; Acts 2015, No. 463, §2.



RS 33:2956 - Investments by foundations and similar entities created by hospital service districts

§2956. Investments by foundations and similar entities created by hospital service districts

A. For purposes of this Section, unless the context clearly indicates otherwise, the following terms shall have the following meanings:

(1) "Foundation" means a nonprofit or not-for-profit corporation or other entity created by the board of commissioners or comparable governing body of a hospital service district for the purpose of financial support of the facilities and programs of the hospital service district.

(2) "Funds of the foundation" means money or other things of value donated to the foundation to support the facilities, programs, and activities of the hospital service district the foundation was created to support but shall not include any funds donated or provided to the foundation by the district or by any facility or program of the district.

(3) "Hospital service district" means a district created by local, special, or general law or created by a parish or municipality pursuant to general law for the purpose of owning and operating health care facilities, including but not limited to hospitals, for the care of persons suffering from illness or disability, administering other activities related to health care provision or promotion, and otherwise promoting or providing health care services to the public.

B. Notwithstanding any provision of law to the contrary, any foundation may invest funds of the foundation as provided by law for investment of funds of the Louisiana State Employees Retirement System, including but not limited to R.S. 11:263 and 267; however, any such investment may be made only in compliance with rules and regulations established by the board of directors or other governing board of the foundation, in compliance with rules and regulations established by the board of commissioners of the hospital service district, and in compliance with the provisions of R.S. 11:263 and 267 and any other law which provides for investments in which funds of the Louisiana State Employees Retirement System may be invested.

Acts 2010, No. 702, §1.



RS 33:2957 - Investments of hospital service districts

§2957. Investments of hospital service districts

Any hospital service district may invest its funds as provided by R.S. 46:1073.1, except as provided therein.

Acts 2012, No. 264, §1, eff. July 1, 2012.



RS 33:3001 - Parish fairs and festivals, limit of appropriations

PART V. APPROPRIATIONS FOR SPECIAL PURPOSES

§3001. Parish fairs and festivals, limit of appropriations

A. The parish governing authorities are hereby authorized and empowered at their discretion to appropriate a sum not to exceed fifty thousand dollars per year in support of and participation in fairs, agricultural festivals, or other properly organized agricultural activities whether such fairs, festivals, and other agricultural activities are held within the boundaries of the parish making the appropriation or not.

B. Parish governing authorities may make such appropriations through any agency or agencies they deem fit and proper.

Acts 1952, No. 388, §§1, 2. Amended by Acts 1958, No. 493, §1; Acts 2003, No. 1144, §1.



RS 33:3002 - Legal Aid Societies

§3002. Legal Aid Societies

All cities and parishes within the state of Louisiana, of 100,000 population, or more, are hereby authorized to appropriate funds for the establishment and operation of Legal Aid Societies to help the indigent and those in necessitous circumstances within their jurisdictions.

Acts 1958, No. 313, §1.



RS 33:3003 - Appropriations to develop tourist attractions; St. Mary Parish; Lafayette Parish

§3003. Appropriations to develop tourist attractions; St. Mary Parish; Lafayette Parish

The police juries of St. Mary and Lafayette Parishes are hereby authorized and empowered at their discretion to appropriate an annual sum not to exceed fifty thousand dollars for the purpose of developing tourist attractions in the parishes.

Such police juries may make such appropriations through any agency or agencies they may deem fit and proper.

Added by Acts 1968, No. 318, §1.



RS 33:3004 - Bicentennial commissions; expenses

§3004. Bicentennial commissions; expenses

A. All municipalities and parishes of the state which have heretofore created or which hereinafter create a municipal or parish bicentennial commission are hereby authorized and empowered to appropriate such funds, as said creating authorities may deem fit and proper, to said commissions for expenses incurred by the members thereof in the performance of their duties; provided, however, that such funds shall be appropriated solely to pay the actual expenses of commission members and shall not be used to pay per diem or other compensation to such members.

B. In addition to and in furtherance of the provisions of Subsection A hereof, said local governing bodies may receive and expend, on a matching fund basis or otherwise, any federal, state and local monies which may be made available to said governing authorities for the purposes set forth in the resolutions creating such bicentennial commissions.

Added by Acts 1974, No. 125, §1, emerg. eff. July 9, 1974 at 2:35 P.M.



RS 33:3005 - Avoyelles Parish Local Government Gaming Mitigation Fund; allocation and use of monies in the fund

§3005. Avoyelles Parish Local Government Gaming Mitigation Fund; allocation and use of monies in the fund

A. Beginning October 1, 1995, and each quarter thereafter, as received, the state treasurer shall credit to the Bond Security and Redemption Fund all financial contributions received by the state of Louisiana under the provisions of that compact between the state and the Tunica-Biloxi Indian Tribe of Louisiana entitled, "Tribal-State Compact for the Conduct of Class III Gaming Between the Tunica-Biloxi Indian Tribe of Louisiana and the State of Louisiana", as amended and hereinafter known as the "compact"; and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Avoyelles Parish Local Government Gaming Mitigation Fund", hereinafter referred to as the "fund".

B. The monies in the fund shall be subject to an annual appropriation by the legislature and shall be used solely to offset and defray the expenses of certain political subdivisions within Avoyelles Parish as provided in Subsection C of this Section which result from the conduct of Class III gaming. All unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the fund; the treasurer shall invest all monies in the fund in the same manner as the monies in the state general fund and all interest earned shall remain to the credit of the fund.

C. Within ten days of the deposit of the monies into the fund each quarter, the state treasurer shall, in accordance with the provisions of Subsection B of this Section, remit all such monies to the Avoyelles Parish Police Jury. The Avoyelles Parish Police Jury shall, within ten days of the receipt of such monies, distribute all such funds to the governing authority of the political subdivisions of Avoyelles Parish as determined by the Gaming Revenue Distribution Committee created by the parish governing authority.

D. Notwithstanding Subsection C, the funds will be distributed as follows for the first year, beginning October 1, 1995:

(1) Avoyelles Parish Police Jury - twenty-five percent.

(2) Avoyelles Parish Law Enforcement District - thirty percent.

(3) The district attorney for the Twelfth Judicial District - five percent.

(4) Avoyelles Parish School Board - fifteen percent.

(5) The municipalities in Avoyelles Parish - twenty-five percent, to be distributed to the individual municipalities in accordance with a formula developed by the Avoyelles Parish Mayors Association and approved by the police jury.

E. The Gaming Revenue Distribution Committee shall meet annually prior to October first each year to determine the proportion of funds to be distributed to each political subdivision of the parish. The Avoyelles Parish Mayors Association shall develop a formula for the distribution of the revenues allocated for the municipalities in the parish.

Acts 1995, No. 1060, §1, eff. June 29, 1995.



RS 33:3006 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§3006. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 33:3007 - Repealed by Acts 2001, No. 1185, 9, eff. July 1, 2002.

§3007. Repealed by Acts 2001, No. 1185, §9, eff. July 1, 2002.



RS 33:3008 - Gaming Revenue Distribution Committee; Tunica-Biloxi

§3008. Gaming Revenue Distribution Committee; Tunica-Biloxi

Notwithstanding any other law to the contrary, in a parish in which the Tunica-Biloxi Indian tribe operates a Class III gaming facility pursuant to an Indian gaming compact the Gaming Revenue Distribution Committee shall consist of the following:

(1) The senators and representatives who represent the parish.

(2) The sheriff of said parish or his designee.

(3) The district attorney of said parish or his designee.

(4) The president of the parish police jury or his designee.

(5) The president of the school board in the parish or his designee.

(6) A representative member of the parish municipal association, selected by the association.

Acts 1999, No. 1275, §1, eff. July 1, 1999.



RS 33:3031 - Mid City Research and Technology Zone; East Baton Rouge Parish

PART VI. BUSINESS INDUCEMENT ZONES

§3031. Mid City Research and Technology Zone; East Baton Rouge Parish

A.(1)(a)(i) Within the inducement zone described in Subsection C of this Section, referred to in this Section as the "zone", the State Board of Commerce and Industry, referred to in this Section as the "commerce board", with the approval of the governor, may enter into contracts for periods not exceeding five years with concerns located or to be located in the zone under which such concerns are granted rebates of or exemptions from the taxes imposed by this state and by political subdivisions as provided in Paragraph (3) of this Subsection, under the terms, conditions, and limitations specified in this Subsection and subject to such other terms, conditions, and limitations as the commerce board, on recommendation of the Department of Economic Development, deems to be in the best interests of the state.

(ii) No contract shall be granted pursuant to this Part, and no tax benefit shall be granted or allowed, unless the applicant agrees to all of the following:

(aa) Not less than one hundred percent of the premium for a health care policy for full-time employees, and fifty percent of the premium for a health care policy for dependents of such employees, shall be paid by the employer. Not less than fifty percent of the premium for part-time employees who choose to participate shall be paid by the employer, but the employer shall not be required to pay any premium for his dependents.

(bb) Eighty percent of the jobs to be created by the applicant shall be full-time-equivalent employment. All jobs created shall be at a gross annual cash wage equal to no less than twice the minimum hourly wage required by law, multiplied by two thousand eighty hours. The job shall not have existed in this state prior to the application for a contract under this Part. For purposes of this Subitem, "full-time employment" means employment in a job to work not less than thirty-five hours per week.

(iii) No contract shall be granted to any applicant which will establish a business that is a gaming establishment, which is a business in a gaming-related business, or which is or will be owned or controlled to the extent of twenty-five percent of any ownership interest by such an entity or an affiliate or subsidiary of such entity.

(iv) No contract shall be granted for any of the rebates or exemptions provided for in this Section which are not directly related to the establishment within the inducement zone; and no tax benefit shall be granted for any tax or portion of a tax applicable to operations or activities of a business outside the zone.

(v) The zone provided for in this Part shall have no authority to enact a tax or to issue bonds.

(b) Each contract entered into under authority of this Subsection may be renewed for periods of up to five years, provided that the total number of years of rebate or exemption shall not exceed ten years. Rebates or exemptions may only be granted for expenditures made after the date of the preliminary approval by the commerce board. Any renewal of a rebate or exemption shall become effective only if the governing authority levying the tax approves such renewal prior to action by the commerce board to renew such rebate or exemption.

(c) The authority of the commerce board to contract for rebates of taxation of a political subdivision shall become effective when the governing authority of the political subdivision files with the commerce board a resolution, duly adopted by the governing authority, which provides for participation by the political subdivision in the program provided by this Subsection and provides that the commerce board is authorized to grant rebates from the taxation of the political subdivision as provided in this Subsection.

(d) Upon violation of any of the terms and conditions of the contract under which rebates or exemptions are granted, the commerce board, with approval of the governor, shall give notice thereof in writing, and unless the violation is corrected within ninety days, any remaining portion of the rebate of or exemption from taxation granted under any contract entered into under this Subsection may be terminated.

(e)(i) All rebates of or exemptions from state taxation granted under contracts entered into under authority of this Subsection shall be listed, together with the amount thereof, by the commerce board, and a copy of each such listing shall be submitted to the Department of Revenue which shall maintain a record thereof and shall include such rebates and exemptions in the annual tax exemption report prepared under authority of R.S. 47:1517. Whenever any such rebate or exemption, or any part thereof, ceases by reason of a violation of the terms of the contract under which it was granted, or for any other cause, the commerce board shall notify the Department of Revenue.

(ii) All rebates of taxation of a political subdivision granted under contracts entered into under authority of this Subsection shall be listed, together with the amount of the rebates, by the commerce board, and a copy of each such listing shall be submitted to the governing authority of each affected political subdivision and to the agency or officer which collects such taxes. The governing authority shall maintain a record thereof. Whenever any such rebate, or any part thereof, ceases by reason of a violation of the terms of the contract under which it was granted, or for any other cause, the commerce board shall notify any affected governing authority and the tax collecting officer or agency.

(2)(a) Applications for contracts of rebate or exemption shall be addressed to the Department of Economic Development. A copy of any application requesting rebate of taxes of any political subdivision shall be transmitted by the applicant to the governing authority of each political subdivision levying any such taxes. The Department of Economic Development shall review the application to determine whether the requirements for a contract have been satisfied and shall determine whether rebates or exemptions should be provided in a contract or contracts. The Department of Revenue shall aid the Department of Economic Development in determining whether the tax information furnished by the applicant is true and correct.

(b) The commerce board shall review any recommendations for rebates or exemptions made by the Department of Economic Development. The commerce board shall conduct public hearings on any application for rebate or exemption upon such terms and under such procedures as it shall promulgate by regulation. Notice of such hearing shall be given to the governing authority of any political subdivision which levies taxes for which rebate is requested. The commerce board shall forward its recommendations, together with all supporting documents and the recommendations of the Department of Economic Development, to the governor.

(c) The Department of Economic Development and the commerce board may make and promulgate such rules and regulations consistent with the provisions of this Subsection as are necessary to carry out the provisions of this Subsection.

(d) The commerce board, based upon recommendations by the Department of Economic Development and the Department of Revenue, shall establish by rule criteria for granting rebates or exemptions pursuant to this Subsection. Such criteria shall be established so as to assure that rebates and exemptions are granted to concerns which are viable and which will contribute to the improved economic health of the zone and the expanded capability of the concern requesting the rebate or exemption and of other concerns in the district. Such criteria may provide for consideration of any and all factors which are relevant to business viability, economic health of the zone, and the continued and expanded operations of the applicant, including but not limited to the following:

(i) The benefits to the state, the city-parish, and the zone in terms of continued employment opportunities, expenditures for goods and services, contributions to the revenue base of the state and local governments, and the creation of new and additional permanent jobs.

(ii) Competitive conditions existing in other states or in foreign nations.

(iii) The economic viability of the applicant, and the effect of any tax rebates or exemptions on economic viability.

(iv) The effects on the applicant of temporary supply and demand conditions.

(v) The effect of casualties or natural disasters.

(vi) The effects of United States and foreign trade policies.

(vii) The effect of federal laws and regulations bearing on the economic viability within the state of the applicant.

(viii) The competitive effect of like or similar rebates or exemptions granted to other applicants.

(3)(a) Whenever the governor finds that a concern satisfies the requirements of this Subsection and the criteria established by rule, he shall advise the commerce board that it may enter into a contract with such concern providing for the tax rebates or tax exemptions as provided in this Paragraph.

(b) Exemptions from taxation may be granted for any of the following:

(i) The state corporation franchise tax.

(ii) The state corporation income tax.

(iii) Any other taxes imposed directly by the state on the applicant.

(c) Rebates for taxes paid may be granted for any of the following:

(i) Sales and use taxes imposed by the state or any political subdivision on machinery and equipment to be used by the applicant, on materials and building supplies, whether purchased directly or through a contractor, to be used in repair, reconstruction, modification, or construction of plants or facilities, and on materials and supplies necessary for or used in the manufacture or production of the product of the applicant.

(ii) Sales and use taxes imposed by the state or by any political subdivision on any other goods and services used or consumed by the applicant.

(d)(i) The total annual amount of state tax rebates or exemptions granted to a concern under the provisions of Subparagraphs (b) and (c) of this Paragraph for any fiscal year shall not exceed thirty percent of the liability for corporate franchise, income, and state sales and use taxes of the concern during the fiscal year preceding the fiscal year for which the rebates or exemptions are granted, or such amount as shall be established by contract.

(ii) The total annual amount of rebates of sales taxes of a political subdivision granted to a concern under the provisions of Subparagraph (c) of this Paragraph for any fiscal year shall not exceed one hundred percent of the liability for sales taxes due to that political subdivision by the concern during the fiscal year preceding the fiscal year for which the rebates are granted, or such amount as shall be established by contract.

(e) No firm, foreign or domestic, subsidiary, contractor, supplier, support service, or co-entity shall be allowed any rebate, exemption, or credit authorized pursuant to this Subsection unless the facility is physically located within the zone.

(4) If Act No. 144 of the 2000 First Extraordinary Session becomes effective, references to the Department of Economic Development in this Subsection shall refer to the division of administration.

B. For purposes of this Section "concern" or "business concern" means any manufacturing, research and development, support, or service business entity whose primary activity is related to information services or research or development or support of such entities and which meets eligibility criteria established by the commerce board. A concern shall be technology-based and innovatively growth-oriented as further defined by the commerce board.

C.(1) The business inducement zone shall include the area within the following boundaries and all parcels of property outside of but adjacent to the following boundaries: beginning at the intersection of Tenth Street and Florida Boulevard, east along Florida Boulevard to its intersection with Airline Highway, then south along Airline Highway to its intersection with Goodwood Boulevard, then west along Goodwood Boulevard to its intersection with Lobdell Avenue, then north along Lobdell Avenue to its intersection with Government Street, then west along Government Street to its intersection with Tenth Street, then north along Tenth Street to its intersection with Florida Boulevard.

(2) The zone shall also include all parcels of property adjacent to: 22nd Street/Plank Road between Florida Boulevard and Jefferson Avenue, North Foster Drive between Florida Boulevard and Gus Young Avenue, Greenwell Springs Road between North Foster Drive and North Lobdell Avenue, and North Lobdell Avenue between Greenwell Springs Road and Florida Boulevard.

D. Notwithstanding any other provision of this Part, no rebate or exemption against any state tax shall be allowed in contracts provided for in this Part.

E. Prior to the granting of a contract of rebate or exemption pursuant to this Chapter, the Joint Legislative Committee on the Budget shall approve such contract.

Acts 2000, No. 35, §1.



RS 33:3051 - Issuance, sale, and proceeds of bonds

PART VII. REFUNDING OF BONDS PAYABLE FROM SALES

AND USE TAX PROCEEDS

§3051. Issuance, sale, and proceeds of bonds

Any municipality, parish or parish school board which has heretofore issued or hereafter issues bonds payable from a pledge and dedication of any portion of a local sales and use tax levied and collected under the authority of Subpart D of Part I of Chapter 6 of this Title, or any other law, may issue bonds for the purpose of refunding and unifying the whole or any part of the principal, interest and redemption premiums on the outstanding bonds. The refunding bonds may either be sold and the proceeds applied to or deposited in escrow for the retirement of the outstanding bonds, or may be delivered in exchange for the outstanding bonds. In the event the refunding bonds are delivered in advance of the dates when the original bonds mature or have been called for redemption, the escrowed refunding bond proceeds may be invested in U.S. Treasury Bonds, Notes, Certificates or Bills and the earnings from such investment shall be dedicated to the payment of principal or interest on the refunding bonds or the bonds being refunded. The refunding bonds shall be authorized, sold and issued in all respects as required by the statute under which the original bonds were issued, except that no election shall be necessary in the event the principal and interest requirements on the refunding bonds is less in each year than the principal and interest which would have been required in such year by the bonds being refunded, however, in the event the principal and interest requirements are increased in each year, such refunding bonds may be issued as herein authorized only after being approved by a majority of the electors voting at an election held for that purpose in the particular political subdivision in accordance with the general election laws. The governing body, in authorizing the refunding bonds, shall provide for the security of the bonds in accordance with the law under which the original bonds were issued and for the rights of the holders thereof in accordance with the provisions of said law. The governing body may also provide that the refunding bonds shall have the same priority of lien on the sales and use tax revenues pledged for their payment as was enjoyed by the bonds refunded.

Acts 1966, No. 477, §1.



RS 33:3052 - Application

§3052. Application

This Part shall constitute additional and supplemental authority for the issuance of refunding bonds and shall not repeal or supersede any existing law.

Acts 1966, No. 477, §2.



RS 33:3061 - Statement of purpose

PART VIII. ACQUISITION OF INSURANCE BY

MUNICIPALITIES, PARISHES AND SCHOOL BOARDS

§3061. Statement of purpose

It is recognized that municipalities, parishes, and school boards of the state must insure themselves and their employees and officers from various monetary risks and exposures, and that it is necessary to accord municipalities, parishes, and school boards great latitude in contracting for such insurance and providing for the payment of the costs thereof in order to allow such entities to secure such insurance at the lowest possible cost including joinder of and participation in interlocal risk management agencies.

Acts 1986, No. 973, §1, eff. July 14, 1986.



RS 33:3062 - Acquisition of insurance; self-insurance or shared risk programs not insurance

§3062. Acquisition of insurance; self-insurance or shared risk programs not insurance

A. The governing authority of any municipality, parish, school board, or interlocal risk management agency authorized pursuant to R.S. 33:1341, et seq., hereafter referred to in this Part as the "governing authority", may contract for any type of insurance protection for itself or its officers and employees including self insurance or shared risk programs, provided the term of coverage of such insurance does not exceed ten years, and such governing authority may make such advance payments of the cost of such insurance as it shall deem appropriate.

B. A governing authority participating in a program of self-insurance or shared risk shall not constitute an insurance company or an insurer under the laws of this state, and the development and administration of such a program shall not constitute doing an insurance business. An agreement or contract entered into by any such governing authority providing for the creation and maintenance of self-insurance or shared risk programs shall not be deemed to constitute insurance as defined by R.S. 22:46, nor shall such a program be subject to the provisions of Chapter 1 of Title 22 of the Louisiana Revised Statutes of 1950.

Acts 1986, No. 973, §1, eff. July 14, 1986; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 33:3063 - Financing prepayments

§3063. Financing prepayments

Any governing authority may borrow money for the purpose of financing any advance payment of the cost of insurance or in the case of an interlocal risk management agency, to establish reserves for risk sharing or for reinsurance purposes. Such borrowing shall be for a term not exceeding ten years, shall bear interest at such rate or rates determined by the governing authority and shall be authorized by appropriate ordinance or resolution of the governing authority or board of trustees of an interlocal risk management agency. The resolution or ordinance authorizing such borrowing may contain appropriate covenants requiring the governing authority to budget in future years sufficient revenues to meet all anticipated expenditures, and may otherwise contain such other covenants as the governing authority deems appropriate including but not limited to covenants regarding expenditure of revenues, accounting, and reporting. The interest on such borrowing shall be exempt from all taxation in the state of Louisiana and no court shall have authority or jurisdiction to inquire into the legality of such borrowing and the terms thereof if the validity thereof is not raised within thirty days of the publication of the resolution or ordinance authorizing such borrowing.

Acts 1986, No. 973, §1, eff. July 14, 1986.



RS 33:3064 - Security for payments; approvals required

§3064. Security for payments; approvals required

Any governing authority may pledge or obligate current or future years' revenues of its general fund or of special funds not otherwise dedicated to the payment of insurance costs or to the repayment of principal and interest falling due or payable on borrowings under R.S. 33:3063. Such pledge or obligation of special funds shall have such priority of lien on the revenues of such funds as determined by the municipality, and such pledge or obligation of the general fund shall have such priority on the revenues of such fund as provided for charges rendered for services rendered annually under time contracts as provided in R.S. 33:2922. Neither the insurance contracts provided for in R.S. 33:3062, the borrowing described in R.S. 33:3063, nor the pledge of revenues provided for herein, shall require any approval of any governmental board, commission, agency, officer, or instrumentality other than the governing authority, notwithstanding any provision of law to the contrary.

Acts 1986, No. 973, §1, eff. July 14, 1986.



RS 33:3071 - Legislative findings; purpose

PART IX. CITY OF CENTRAL - TRANSITION DISTRICT

§3071. Legislative findings; purpose

The legislature hereby finds and determines that upon the incorporation of the city of Central within East Baton Rouge Parish a state of emergency will exist in the municipality until cash flow can be developed through the levy and collection of municipal sales and use taxes to fund the expenses of municipal government. As a result of the foregoing, the legislature determines it essential and necessary to authorize the continuation of the parish tax within the area incorporated, to authorize the continuation of the provision of services by the parish within the area incorporated, and to create a financial assistance district and provide for it a source of revenue in order that it may engage in cooperative endeavors, enter into contracts for the provision of essential public services, and raise revenue to assist the municipality in funding the delivery of essential public services to its citizens and to assist the municipality in preventing cash flow difficulties.

Acts 2005, No. 10, §1, eff. June 9, 2005.



RS 33:3072 - Definitions

§3072. Definitions

Whenever used in this Part, unless a different meaning clearly appears in the context, the following terms, whether used in the singular or plural, shall be given the following interpretations:

(1) "Board" means the board of directors of the district or any successor thereto.

(2) "District" means the Central Transition District or any successor thereto.

(3) "Mayor-president" means the mayor-president of the city of Baton Rouge and parish of East Baton Rouge.

(4) "Municipality" means the city of Central in East Baton Rouge Parish.

(5) "Municipal tax" means the two percent sales and use tax levied by the city of Central as provided in R.S. 33:3074(D)(5).

(6) "Parish" means East Baton Rouge Parish.

(7) "Parish tax" means the two percent sales and use tax levied in the unincorporated areas of the parish.

Acts 2005, No. 10, §1, eff. June 9, 2005.



RS 33:3073 - Continued levy of tax by East Baton Rouge Parish

§3073. Continued levy of tax by East Baton Rouge Parish

Notwithstanding any law to the contrary, upon incorporation of Central, the parish may continue to levy and collect the parish tax within the corporate limits of the municipality, pursuant to an intergovernmental agreement between the parish and municipality, for the purpose of providing essential public services to, or funding essential public services for, the citizens within Central until the Central Transition District levies and collects a two percent sales and use tax, the municipality levies and collects a two percent sales and use tax, the end of the quarter following the election to impose the municipal tax if the proposition is not approved by the electorate, or twelve months after the incorporation becomes final, whichever occurs first.

Acts 2005, No. 10, §1, eff. June 9, 2005.



RS 33:3074 - Central Transition District; sales tax

§3074. Central Transition District; sales tax

A. In furtherance of the purposes of this Part, the Central Transition District is hereby created as a special taxing district whose boundaries are coterminous with the municipality, and it shall be a body politic and corporate and a political subdivision of the state with all of the powers of a political subdivision and with such further powers and functions as are set forth in this Section. It is hereby determined that the creation of the district and the carrying out of its public purpose is in all respects a public and governmental purpose for the improvement of the health, safety, welfare, comfort, and security of the people of the municipality, and that such purposes are public purposes, and that the district will be performing an essential governmental function and meeting a public obligation in the exercise of the powers conferred upon it by this Section.

B.(1) The district shall be administered and governed by a board of directors of five persons composed of:

(a) The mayor-president or his designee.

(b) One member appointed by the senator representing Senate District No. 13.

(c) One member appointed by the member of the House of Representatives representing House District No. 65.

(d) The chairpersons for the petition for incorporation of Central or their designees.

(2) The appointed members shall be selected on the basis of their experience in financial matters and their stature and ability to act effectively for the best interests of the municipality.

(3) The board shall elect one of its members as chairman and another as treasurer. The board shall appoint a secretary and such other officers as are deemed necessary who need not be directors of the district.

(4) A majority of the directors shall constitute a quorum, and a majority vote of the directors constituting the quorum shall be necessary for any action taken by the district. No vacancy on the board shall impair the right of a quorum to exercise all of the rights and perform all of the duties of the district.

(5) The board shall fix the place or places at which meetings shall be held. The domicile of the district shall be within the parish.

(6) The members of the board shall serve without salary or per diem allowance.

C. The district shall have all of the rights and powers necessary to carry out and effectuate the purposes and provisions of this Section. The district shall be subject to the laws pertaining to open meetings, public records, official journals, dual office holding and employment, and the Code of Governmental Ethics. Without limiting the generality of the foregoing, the district shall have the following rights and powers:

(1) To adopt bylaws and prescribe rules for the regulation of its affairs and the conduct of its business.

(2) To adopt an official seal and alter the same at its pleasure.

(3) To maintain an office within the parish at such place as it may designate.

(4) To sue and be sued.

(5) To receive, administer, and comply with the conditions and requirements respecting any gift, grant, or donation of any property or money.

(6) To apply and contract for assistance from the United States or other public or private sources, whether in the form of a grant or loan or otherwise.

(7) To make and execute contracts, intergovernmental agreements, and other instruments necessary in the exercise of the powers and functions of the district under this Part, including contracts with persons, firms, corporations, and others.

(8) To pledge or assign any contracts or rights of the district.

(9) To employ such personnel as may be required in the judgment of the board and to fix and pay their compensation from funds available to the district therefor.

(10) To transfer, grant, or donate all or any portion of its revenues to the municipality in order to assist the municipality in funding the delivery of essential public services to its citizens, reducing or eliminating its cash flow deficits or remedying cash flow shortfalls, paying obligations in connection therewith, or any combination of these.

(11) To accept the mortgage, pledge, hypothecation, assignment, grant, or donation of any properties of the municipality.

(12) To invest its monies in accordance with R.S. 33:2955.

(13) To enter into cooperative endeavor agreements or contracts for the provision of staff and meeting facilities and for the provision of such assistance and such essential public services as the district may require in carrying out the intents and purposes of this Part.

(14) To exercise any and all other powers necessary to accomplish the purposes set forth in this Part.

D.(1) In order to provide funds for the purpose of assisting the municipality to fund the delivery of essential public services to its citizens, reduce or eliminate its cash flow deficit or remedy cash flow shortfalls, pay obligations in connection therewith, or any combination of these, the district is hereby authorized to levy and collect a sales and use tax not to exceed two percent. However, the district shall not levy or collect a tax if the rate thereof, when combined with the rate of the municipal sales and use taxes collected within the municipality, exceeds two percent.

(2) The tax shall be imposed by the district without the need of an election and shall be levied upon the sale at retail, the use, the lease or rental, the distribution, the consumption, and the storage for use or consumption of tangible personal property, and on sales of services in the state, as presently defined in and as provided by Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, subject to the tax exemptions provided in Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950. Notwithstanding any provision of law to the contrary, the levy of the tax shall be effective and the tax shall be payable beginning on such date as shall be provided by the district.

(3) The proceeds of the tax shall be irrevocably pledged and dedicated and shall be transferred in such amounts as may be determined by the district to assist the municipality in funding the delivery of essential public services to its citizens, reducing or eliminating its cash flow deficit, remedying cash flow shortfalls, paying obligations in connection therewith, or any combination of these.

(4) The district shall contract with the parish for the collection of the tax under such terms and conditions as the board may deem appropriate, and the board may adopt such rules and regulations regarding the enforcement and collection of the tax authorized by this Section as it may deem appropriate.

(5) The provisions of this Section shall be null, void, and without effect, the district shall cease existence, and any sales and use taxes levied by the district shall expire at such time as the municipality levies and collects a two percent sales and use tax or twelve months after the judgments in any suits contesting the incorporation of the municipality become final, whichever occurs first.

Acts 2005, No. 10, §1, eff. June 9, 2005; Acts 2006, No. 716, §1, eff. June 29, 2006.



RS 33:3075 - Liberal construction

§3075. Liberal construction

This Part does and shall be construed to provide a complete method for the doing of the things authorized by this Part. The provisions of this Part shall be liberally construed for the accomplishment of its purposes.

Acts 2005, No. 10, §1, eff. June 9, 2005.



RS 33:3081 - Mosquito abatement service charge; Avoyelles Parish; assessment and collection

PART X. SERVICE CHARGES

§3081. Mosquito abatement service charge; Avoyelles Parish; assessment and collection

A.(1) The governing authority of the parish of Avoyelles may establish, by majority vote of the members of the governing authority, a mosquito abatement service charge or rates of service charges for a term not to exceed ten years to be assessed persons owning each residential or commercial structure, whether occupied or unoccupied, located wholly or partly within the boundaries of the parish, subject to the provisions of Subsection B of this Section.

(2) For purposes of this Section, each residential or commercial unit and each housing unit within a multiple dwelling structure shall be considered a separate structure, and a mobile home, as defined in R.S. 9:1149.2(3), shall be considered a structure. Such mosquito abatement service charge or rates of service charges shall be equal for all structures, except that residential units shall be charged not less than thirty-five percent of the service charge for commercial units.

(3) Such service charges shall be framed so as to cover and shall be used for the costs of any or all services provided by the parish for the abatement, control, and eradication of mosquitoes and other arthropods of public health importance, including the acquisition, maintenance, operation, and support of equipment, facilities, supplies, and services therefor.

B. Mosquito abatement service charges or rates of service charges so established shall be assessed by resolution of the governing authority of the parish. However, the resolution assessing the service charge or rates of service charges shall be adopted by the governing authority of the parish only after the question of the assessment and the amount and duration of the service charge or rates of service charges established has been submitted to and approved by a majority of electors of the parish voting at an election held for that purpose. Such election shall be conducted in accordance with the election laws of the state and shall be held at the same time that an election authorized by the provisions of R.S. 18:402 is held.

C.(1) The governing authority of the parish may use any reasonable means to collect and enforce the collection of such service charge or rates of service charges, including any means authorized by law for collection of other service charges and including any means authorized by law for the collection of taxes.

(2)(a) The governing authority of the parish may place liens for mosquito abatement service charges upon the structure subject to the charge, upon the building, if any, in which the structure is located if it is owned by the owner of the structure, and upon the lot of ground on which the structure is situated if such lot of ground belongs to the person who owns such structure. However, if such structure or building is owned by a lessee of the lot of ground, the lien shall exist only against the lease and the structure and shall not affect the owner of the lot. Such lien shall be placed upon property only in the event of the refusal of the owner of a structure to pay the service charge when requested to do so by the governing authority of the parish within thirty days of receipt by the owner of such a request by registered or certified letter.

(b) The governing authority of the parish may file a statement reflecting the amount of the unpaid service charges in the mortgage office of the parish of Avoyelles, which, when so filed and recorded, shall operate as a lien and privilege in favor of the parish against property as provided in this Subsection.

(c) In addition, the governing authority of the parish shall be entitled to recover the amount of the unpaid service charges, together with all court costs and attorney fees, by ordinary process in the Twelfth Judicial District Court.

(d) The governing authority of the parish may also provide, by resolution, for interest on the amount of the unpaid service charges, which shall be paid prior to cancellation of the lien. The rate of interest charged shall not exceed the rate of legal interest, as provided in R.S. 9:3500, and shall be computed from the date of recordation of the lien until paid.

(e) Alternatively, the lien authorized by this Subsection may be enforced by assessing the amount of the lien against the immovable as a service charge against the immovable, to be enforced and collected as any ordinary property service charge lien to be assessed against the property. The lien may be collected in the manner fixed for collection of service charges and shall be subject to the same civil penalties for delinquencies. After the governing authority of the parish has incurred such costs and expenses which constitute the lien on the property, including any court costs, attorney fees, and interest, the governing authority may send an attested bill of such costs and expenses to the assessor of the parish of Avoyelles, who shall add the amount of the bill to the next tax bill of the owner. Such lien shall prime all other liens or privileges against the property, except tax liens, filed after the statement specified in this Paragraph is filed with the recorder of mortgages, regardless of the date on which the lien is perfected.

Acts 2006, No. 700, §1, eff. June 29, 2006.



RS 33:3091 - Impact fees; village of Folsom

PART XI. IMPACT FEES

§3091. Impact fees; village of Folsom

A. The governing authority of the village of Folsom is authorized to impose an impact fee on any new development within the corporate limits of the village in order to finance capital improvements or facility expansions necessitated by or attributable to such new development.

B. The following terms whenever used or referred to in this Section shall have the following meaning unless a different meaning is clearly indicated in the context:

(1) "Capital improvement" means any of the following facilities that have a life expectancy of ten or more years and are owned and operated by or on behalf of the village of Folsom:

(a) Water supply production, treatment, and distribution facilities.

(b) Waste water collection, treatment, and disposal facilities.

(c) Roads, streets, and bridges, including rights-of-way, traffic signals, landscaping, and any local component of state and federal highways.

(d) Storm water collection, retention, detention, treatment, and disposal facilities and flood control facilities.

(e) Public safety facilities, including police, fire, emergency medical, and rescue facilities.

(f) Parks, open space, and recreation areas.

(g) Libraries and related facilities.

(2) "Capital improvement plan" means a plan that identifies capital improvements or facility expansions for which an impact fee may be assessed.

(3) "Facility expansion" means the expansion of the capacity of an existing facility that serves the same function as an otherwise necessary new capital improvement in order that the existing facility may serve new development. The term shall not include the repair, maintenance, modernization, or expansion of an existing facility to better serve existing development.

(4) "Impact fee" means a charge or assessment imposed in order to generate revenue for funding and recouping the costs of capital improvements or facility expansions necessitated by or attributable to new development.

(5) "New development" means the construction, reconstruction, redevelopment, conversion, structural alteration, relocation, or enlargement of a building or structure, any change in the use of a building or structure, or any change in the use of land, any of which creates additional demand and need for capital improvements.

C.(1) The impact fee authorized by this Section shall be imposed by ordinance of the governing authority of the village of Folsom. However, the ordinance imposing the fee shall be adopted by the governing authority of the village only after the question of the imposition of the fee has been submitted to the qualified electors of the village of Folsom at an election conducted in accordance with the election laws of the state, and a majority of those voting on the proposition have voted in favor of the imposition of the fee.

(2) Any ordinance adopted pursuant to this Subsection shall quantify the reasonable impacts of the proposed new development on existing capital improvements and establish the impact fee at a level no greater than necessary to defray such impacts directly related to new development. No impact fee shall be imposed to remedy any deficiency in capital improvements that exists without regard to proposed new development.

D.(1) Prior to the adoption of an ordinance pursuant to Subsection C of this Section, the governing authority of the village shall adopt a capital improvement plan. The governing authority shall use a qualified professional to assist in the preparation of such plan and the calculation of the impact fee.

(2) Upon completion of the capital improvement plan, and prior to its adoption pursuant to Paragraph (1) of this Subsection, the governing authority of the village shall schedule and publish notice of a public hearing to discuss the adoption of the capital improvement plan and imposition of the impact fee.

E. For the purpose of providing capital improvements or facility expansions pursuant to this Section, the governing authority of the village is authorized to enter into cooperative endeavors and intergovernmental agreements with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or individual.

F. Nothing in this Section shall be construed to prohibit the governing authority of the village from providing a waiver or refund of any impact fee imposed pursuant to this Section.

Acts 2006, No. 709, §1, eff. June 29, 2006.



RS 33:3101 - Municipal revenue amnesty program; city of New Orleans

PART XII. MUNICIPAL REVENUE AMNESTY PROGRAM

§3101. Municipal revenue amnesty program; city of New Orleans

A. Notwithstanding any other provision of law to the contrary, the city of New Orleans may establish a municipal revenue amnesty program. The program may provide for the waiver of all or a uniform percentage of interest, collection costs, and penalties owed to the city of New Orleans on delinquent municipal fines, fees, and assessments.

B.(1) The program shall be established upon the initiative of the mayor of the city of New Orleans and shall be administered by the director of finance for the city. The director of finance shall adopt rules and regulations for the operation and administration of the program. The rules and regulations shall provide for the types of fees, fines, and assessments covered by the program and the persons eligible to participate in such program. The rules and regulations shall also provide for the time period during which the program shall be conducted. The program shall not extend for more than sixty calendar days.

(2) The rules and regulations adopted by the director of finance may authorize the city of New Orleans to issue requests for proposals in order to procure a third-party contractor to manage the program. The amount of fees paid to any such third-party contractor shall not exceed fifteen percent of the total amount of interest, collection costs, and penalties collected by the city at the conclusion of the program.

C. At the conclusion of the program, the director of finance shall submit a report to the mayor relative to the amnesty provided to persons who participated in the program. The report shall be submitted no later than March first of the year in which the program is implemented and shall include but not be limited to the following:

(1) The number of persons provided with amnesty.

(2) The types of fees, fines, and assessments for which interest, collection costs, and penalties were owed and, for each type of fine, fee, or assessment, the amount of interest, collection costs, and penalties forgone by virtue of the program.

(3) The total outstanding liability of participating persons at the conclusion of the program.

D. No person shall be eligible to participate in the program while such person is the subject of a state or federal criminal prosecution for the failure to pay delinquent fees, fines, or assessments owed to the city or the interest, collection costs, or penalties owed on such fines, fees, or assessments.

E.(1) The city of New Orleans, through the mayor, may cooperate once every eight calendar years with the New Orleans Sewerage and Water Board and other political subdivisions in the city to provide for the participation of the board and any such political subdivision in the municipal revenue amnesty program established pursuant to this Section. The cooperation authorized in this Paragraph shall be for the purpose of allowing the board and any such political subdivision to provide for the waiver of all or a uniform percentage of interest, collection costs, and penalties owed to the board and such political subdivisions on delinquent fines, fees, and assessments.

(2) The director of finance of the city of New Orleans shall adopt all rules and regulations necessary to implement the provisions of this Subsection.

Acts 2015, No. 408, §1.



RS 33:3301 - STREETS AND SIDEWALKS

CHAPTER 7. STREETS AND SIDEWALKS

PART I. STREET IMPROVEMENTS

SUBPART A. MUNICIPAL STREET IMPROVEMENTS

AT INSTANCE OF GOVERNING AUTHORITY

§3301. Street improvements authorized

Municipalities, including those operating under a home rule or special legislative charter, may construct, pave, surface, resurface with concrete, cement, asphalt, brick, gravel, crushed stone, shell, or any paving material, and repair or otherwise improve streets, roads, sidewalks, and alleys, together with the necessary ditching, curbing, guttering, aprons, drains, and headers within their corporate limits, including such streets, alleys or other public ways which may be entirely within the limits or boundaries of such municipality, but along the boundary or limit thereof in such manner that abutting property on one side of such street or other public way is situated wholly or partly outside of such municipality, and may levy and collect local or special assessments on the real property abutting the improvements, including such property as may be located outside the municipal limits but abutting a street or other public way located within the municipal limits, sufficient in amount to defray the total cost of the works, including street intersections, in the form and manner and subject to the limitations and restrictions as follows provided, however, that all such work shall be done under the provisions of R.S. 38:2211.

Amended by Acts 1950, No. 192, §1; Acts 1975, No. 46, §1, eff. June 23, 1975.



RS 33:3302 - Resolution and notice of proposed improvements; publication or posting

§3302. Resolution and notice of proposed improvements; publication or posting

A. Any municipality taking advantage of this Subpart shall adopt a resolution giving notice of its intention to make proposed improvements. The resolution shall contain a general description of the improvements contemplated and the manner of paying for them and shall state whether the improvements will be constructed under private contract or undertaken by the municipality. Such resolution shall be signed by the authorized officer of the municipality.

B.(1) The notice shall contain substantially all things set forth in the resolution. However, if there will be a penalty for prepayment of assessments levied against individual property owners pursuant to R.S. 33:3306, such penalty provisions shall be stated directly and without ambiguity so as to be understandable to a reasonable man. The notice shall set forth further that the municipal governing authority ordering the giving of notice will, in open session, at the date, hour, and place named, hear all objections to the proposed improvements, the manner of paying for them, and the manner in which the improvements shall be made.

(2) The notice of intention shall be published three times within at least two consecutive weeks, the first publication being not less than thirteen days before the date fixed for the hearing of objections and the last publication being in the last week. The notice shall be published in a newspaper published in the municipality or, if there is none, then in some newspaper published in the parish where the municipality is located or by posting in three public places within the corporate limits of the municipality thirteen days before the date of the hearing.

C. After hearing and passing on the objections, the municipal governing authority may order the improvements constructed in the manner hereinafter provided.

Amended by Acts 1980, No. 295, §1; Acts 1986, No. 912, §1.



RS 33:3303 - Advertising for bids; contents of notice

§3303. Advertising for bids; contents of notice

The governing authority, after having given due notice of intention to make the proposed improvements and after disposing of all objections and after deciding to order the construction of the improvements, may without further delay have prepared the necessary plans and specifications for the work, and adopt a resolution or ordinance authorizing the advertisements for bids therefor, by giving notice, calling for sealed bids for the construction of the work. The notice shall be signed by an authorized officer of the municipality, and shall be published three times in at least two consecutive weeks in a newspaper published in the municipality or, if there is none, publication may be made in any newspaper having a general circulation in the parish where the municipality is located. The first insertion shall be not less than thirteen days prior to the reception and opening of the bids and the last publication shall be in the last week. The notice shall contain a general description of the work contemplated, shall refer to the plans and specifications which shall be placed on file with the clerk or secretary of the municipality, and shall designate the hour, date, and place for the reception and opening of the bids. It may provide that the contractor be required to accept certificates of the municipality in payment for the work performed and may stipulate that the right is reserved to reject any and all bids. Where the municipality has undertaken to construct the improvements, instead of being required to advertise for bids and award the contract for the construction of the work as prescribed in this Section, the governing authority may advertise in the manner hereinabove provided for sealed bids for the purchase of the materials, equipment, and supplies, but the prices at which the purchases are made shall not be greater than those specified in the lowest sealed bid received for the materials, equipment, and supplies, or any of them. Where no bids are received, the purchases may be made at market prices without further advertisement. The total cost of the improvement, including labor, materials, equipment, and supplies, together with engineers' and attorneys' fees, and all other expenses incidental to the cost of the improvements shall be assessed and paid in the manner and form provided in this Subpart.

Amended by Acts 1980, No. 295, §1.



RS 33:3304 - Awarding the contract

§3304. Awarding the contract

The governing authority shall meet in open session on the date and at the place and hour named in the notice calling for sealed bids for the construction of the works, and open the bids and award the contract to the lowest responsible bidder who can furnish satisfactory security. They may, however, reject any and all bids, and at any time, within a period of thirty days from the date of the reception and opening of the bids, award the contract for the works without further advertisement, provided that no contract shall be let for an amount greater than that specified in the lowest sealed bid received from a responsible bidder. Any contract awarded under the provisions of this Sub-Part, shall be authorized by resolution empowering the authorized officer of the municipality, and the clerk or secretary to execute the contract, on behalf of and in the name of the municipality. It shall not be necessary to set forth the contract in full in the resolution, but it shall be sufficient if the resolution refers to a copy of the contract on file in the office of the clerk or secretary where it is available for public inspection. The resolution shall be published in one issue of the official journal of the municipality and a certified copy thereof shall be filed with the clerk of court of the parish in which the municipality is located and shall be by him duly recorded in the mortgage records of the parish without expense to the municipality. Where the work is undertaken by the municipality, the bids received for materials, equipment and supplies shall be opened, and awarded or rejected as hereinabove provided.

Amended by Acts 1956, No. 430, §1.



RS 33:3305 - Statement of cost of improvement; liability of abutting property

§3305. Statement of cost of improvement; liability of abutting property

The municipality, upon award of any contract under the provisions of this Sub-part may, and upon completion of such work, whether under contract or undertaken by the municipality, shall forthwith, require of the engineer of the municipality a duly certified statement or report, showing in detail, the total cost of the improvements, including street intersections, engineers' and attorneys' fees, and all other expenses incidental to the cost. The report shall also show the amount of the cost chargeable to each lot or parcel of real estate abutting the improvements in proportion that its frontage bears to all of the abutting lots or parcels of real estate to be improved and shall give a brief description of each parcel or lot of real estate with sufficient clearness to identify it; and the foregoing provisions shall affect and include lots or parcels of real estate located outside of the municipality abutting a street inside such municipality which has been or may be improved under the provisions of this Sub-part.

Amended by Acts 1950, No. 192, §2; Acts 1956, No. 407, §1.



RS 33:3306 - Special assessment and lien installment payments

§3306. Special assessment and lien installment payments

A. Upon receipt of the certified statement or report of the engineer as provided for in the preceding section, the governing authority shall review said certified statement or report, including the proposed local or special assessments, and thereafter shall make a determination as to whether each lot or parcel of real estate to be assessed will be benefited to an amount not less than the proposed local or special assessment. Proposed assessments that are found by the governing authority to have been erroneously assessed or for which the governing authority does not find said benefit shall be deleted from said certified statement or report. The deletion of such proposed assessments from said certified statement or report for either of said reasons shall in no way invalidate or affect the legality of the contract awarded for the construction of said proposed improvements nor shall such deletions constitute a violation of the public contracts law of this state.

B. Following said review and finding as to benefit by said governing authority there shall be mailed to each property owner to be assessed a notice advising each property owner of his proposed assessment and the manner and time for payment thereof. Said notice shall set forth a general description of the proposed improvements, such description of the property to be assessed and the location thereof as the governing authority may deem necessary, and shall notify the property owner to advise the municipality in writing within fifteen days from the date of said notice if inaccuracies exist in the proposed assessment. The aforesaid notice shall be given by depositing said written notice in the United States mail, postage paid, and addressed to the property owner at his address as it appeared on the last municipal assessment roll on which the property was assessed for municipal taxes. The certificate of the clerk or secretary of the governing authority levying any such assessments that the aforesaid notice has been given in writing to all property owners to be assessed shall establish a conclusive legal presumption that all requirements of notice as set forth hereinabove have been legally satisfied.

C. After thirty days has elapsed from the date of the mailing of said notice of the proposed assessments, the governing authority shall adopt an ordinance levying a local or special assessment on each lot or parcel of real estate abutting the street, road, sidewalk, or alley to be improved, including such lots or parcels of real estate as may be located wholly or partly outside of the municipal limits or boundaries, in proportion that its frontage bears to all the abutting lots or parcels of real estate to be improved in accordance with the contract awarded or in accord with the cost of improvements, when undertaken by the municipality. The total of all such local or special assessments shall represent the total cost of the improvement, including street intersections, engineer's and attorney's fees, and all other costs incidental to the work, after deduction therefrom of the amount of participation, if any, made by the municipality as hereinafter provided in R.S. 33:3318. The amount assessed in the ordinance shall be due and collectible immediately on its passage, and if not paid within thirty days from the date of the adoption of the ordinance, it will be conclusively presumed that any property owner whose property is affected thereby, exercises the right and option, which is hereby authorized, to pay the amount due in equal annual installments bearing interest at a rate or rates not exceeding the maximum rate provided for conventional interest by Article 2924 of the Louisiana Civil Code as the same now exists or may be hereafter amended, and extending over a period not exceeding twenty years, as provided for in the ordinance levying the local or special assessments. The first installment shall become due on December 31st of the then current year, or one year after the date of the assessment ordinance herein provided for, in the discretion of the governing authority of the municipality, and annually thereafter. The local or special assessments may be carried on the tax roll of the municipality and collected at the same time as taxes. The failure to pay any installments or the interest thereon when due, shall ipso facto cause all other installments and the interest thereon to become due and payable and the municipality shall within thirty days from date of such default, proceed against the property for the collection of the total amount due thereon, including interest, plus ten percent additional on the principal and interest of the past due installment or installments or ten percent of the amount sued for, and in the event judgment is necessary to effect collection, ten percent of the amount of the judgment rendered, as attorney's fees. Provided that, said attorneys' fees shall be payable by the property owner only if demand by the governing authority of the municipality through registered or certified mail has been made on the property owner and he has failed to pay the amount due within ten days after such demand. A certified copy of the ordinance levying the local or special assessments on the real estate shall be filed with the clerk of court in the parish in which the municipality is situated, who shall forthwith record the same in the mortgage records of the parish, and when so filed and recorded, shall operate as a lien and privilege against all real estate therein assessed, and which aforesaid lien and privilege shall prime all other claims except taxes, and prior recorded local or special assessments levied for streets, sewerage or water improvements. The payments made in cash shall be expended for no other purpose than for the payment of the cost of the improvements. Any errors in descriptions or amounts in any assessment ordinance adopted pursuant to this section may be corrected by the adoption of an amendatory ordinance which need set forth only the corrected descriptions or amounts and which amendatory ordinance shall be recorded in the same manner as the original ordinance levying the assessments. The adoption of any such corrective ordinance shall serve only to postpone the thirty days' period for cash payment in full of the assessment actually affected and corrected by such amendatory ordinance, and the due dates of the installments of such assessments so corrected as are not paid in full in cash within thirty days from the date of the adoption of the amendatory ordinance, shall be the same as the due dates of the installments of the assessments levied in the original ordinance and not affected or corrected by any such amendatory ordinance or ordinances.

Amended by Acts 1950, No. 192, §3; Acts 1950, No. 525, §1; Acts 1952, No. 144, §1; Acts 1954, No. 610, §1; Acts 1958, No. 238, §1; Acts 1960, No. 325, §1; Acts 1970, No. 552, §1.



RS 33:3307 - Issuance of certificates for payment of cost

§3307. Issuance of certificates for payment of cost

Municipalities complying with the provisions of this Sub-part may issue, execute, negotiate, sell, and deliver negotiable interest bearing coupon certificates of the municipality in an amount not exceeding the total amount of the installments or deferred payments as provided for in R.S. 33:3306, the certificates to bear interest not exceeding six per centum per annum payable annually and maturing serially over a period not exceeding twenty years. In no event shall the certificates extend over a longer period of time than that provided for by the ordinance levying the local or special assessments which may be payable in annual installments. The certificates shall be of such form, date, denomination, and payable in principal and interest at such time and place as the governing authority may determine; the certificates shall be secured by and paid from, in principal and interest, the irrevocable pledge and dedication of the funds derived from the levy and collection of the special assessments on the real property abutting the improvements and shall be payable in annual installments or deferred payments as provided for by this Sub-part, which funds shall be set aside in a separate fund and shall not be drawn upon for any other purpose than to pay the principal and interest of the certificates.

Amended by Acts 1950, No. 525, §2; Acts 1960, No. 325, §2.



RS 33:3308 - Additional assessment to meet deficiency; enforcement

§3308. Additional assessment to meet deficiency; enforcement

In the event the local and special assessments originally levied are insufficient to pay the principal or interest or both in any one year, of the certificates outstanding at their respective maturity dates, then the municipality issuing the certificates, through its governing authority, shall levy and collect, at such time as may be necessary, an additional local or special assessment on each lot or parcel of real estate abutting the street, road, sidewalk or alley improved, sufficient in amount to pay in full the principal or interest or both of the certificates at their respective maturity dates. The amounts assessed in the ordinance shall be due and collectible immediately on its passage and if not paid within thirty days from the date of its adoption, the municipality shall proceed against the property for the collection of the amount of the additional local or special assessment so levied, plus interest thereon and ten per cent additional for attorney's fees. A certified copy of each ordinance providing for the levy and collection of the additional local or special assessment shall be filed with the clerk of court of the parish in which the municipality is located promptly upon its adoption, who shall forthwith record the same in the mortgage records of the parish and when so filed and recorded the ordinance shall operate as a lien and privilege against all the real estate therein assessed.



RS 33:3309 - Form of certificates; registration

§3309. Form of certificates; registration

The certificates shall be signed by the chief executive officer of the municipality and by its clerk or secretary, on behalf of and in the name of the municipality and under the seal thereof. The interest coupons shall be signed with the facsimile signature of the said officers, and before delivery, shall be registered in the mortgage record of the parish in which the municipality is located as to the serial number, or numbers, amount, rate of interest, dates due, and streets, roads, or alleys, or parts thereof improved. Each of the certificates shall bear the following endorsement:

"This certificate registered in the Mortgage Records of the Parish of __________ on this the _____ day of _______________, 19___.

_______________________________

Clerk of Court and Ex-Officio

Recorder of Mortgages.

Parish of _________________"



RS 33:3310 - Delivery of certificates; use of proceeds

§3310. Delivery of certificates; use of proceeds

The governing authority of the municipality issuing the certificates, may, by resolution, authorize the chief executive officer, and the clerk or secretary, to negotiate and deliver the paving certificates and collect the purchase price therefor and do any and all things necessary and incidental thereto, or authorize delivery to the contractor of all or any of the certificates in payment of their contractual obligation covering the improvements. The funds derived from the sale of the paving certificates shall be expended solely in payment of the costs of the improvements, and shall not be drawn upon for any other purpose.



RS 33:3311 - Certificates to have requisites of negotiable paper

§3311. Certificates to have requisites of negotiable paper

Certificates issued hereunder shall have all the requisites of negotiable paper, and shall not be invalid for any irregularity or defect in the proceedings for their issuance, sale, or delivery, and shall be incontestable in the hands of bona fide purchasers or holders for value.



RS 33:3312 - Final inspection of work; completion of payments

§3312. Final inspection of work; completion of payments

The governing authority of any municipality taking advantage of the provisions of this Sub-part, shall, upon the completion of any contract awarded as provided for herein, provide for the final inspection of the work performed and the improvements made, and if the work is found to have been completed satisfactorily in accordance with the contract, as evidenced by a certificate of the engineer for the municipality, the governing authority shall, by ordinance, approve and accept the work and fulfill their obligations under the contract by full payment of all amounts due the contractor, including all retained percentages of payments previously made thereon on engineer's estimates, which percentages were retained pending the completion of the work.



RS 33:3313 - Engineer to prepare specifications; inspections and reports; employing attorney; transcript of record of proceedings

§3313. Engineer to prepare specifications; inspections and reports; employing attorney; transcript of record of proceedings

Municipalities which take advantage of the provisions of this Sub-part may through their governing authorities engage the services of an engineer and provide for his payment. This engineer shall prepare all plans and specifications for the work, and the governing authority shall approve them by a resolution. The engineer shall inspect the work as let in accordance with contracts hereunder and shall issue to the contractor, his estimates thereon from time to time as the work progresses, which estimates may be paid by the municipality either in full or by the retention of twenty per cent thereof as retained percentage; provided that where the work is undertaken by the municipality the engineer so employed shall inspect the work as it progresses and shall be responsible for the performance and completion thereof in accordance with the plans and specifications. Upon final completion of the work the engineer shall render a report to the governing authority of the municipality as to the completion of the work in a satisfactory manner, which report shall be duly certified, and in addition, the engineer shall perform all engineering duties required of him in this Sub-part. The governing authority of the municipality may employ an attorney to handle all legal work in connection with the improvements, and provide for the payment of his fee. The attorney, in addition to his other duties, shall prepare a complete transcript of the record of the proceedings covering each project completed hereunder and shall file the same with the clerk or secretary of the municipality. This filed transcript shall constitute a permanent record of the municipality.



RS 33:3314 - Portion to be paid by owner of railway track in street

§3314. Portion to be paid by owner of railway track in street

In the event a railway bed or track, other than one owned by the municipality, occupies a portion of a street, road or alley, the owner of the railway shall pay of the total cost of the work, the proportion that the area occupied by the railroad bears to the total area of the street, road or alley to be improved and also the cost of the extra work made necessary by the presence of the track in the street, road or alley.



RS 33:3315 - Certificates not included in computing indebtedness

§3315. Certificates not included in computing indebtedness

Certificates issued under the provisions of this Sub-part shall not be included in computing the indebtedness of the municipality for the purpose of determining any constitutional or statutory limitation of indebtedness.



RS 33:3316 - Certificates to be tax exempt

§3316. Certificates to be tax exempt

All certificates issued under the provisions of this Sub-part shall be exempt from taxation. They shall be acceptable as security for any deposit of public funds.



RS 33:3317 - Construction and maintenance by parish government of streets and roads within municipality

§3317. Construction and maintenance by parish government of streets and roads within municipality

Wherever streets and roads within a municipality are constructed and maintained by the parish government and not by the city government, the parish government shall have all of the powers and duties otherwise imposed on municipalities by the provisions of R.S. 33:3301 through 33:3316.

Added by Acts 1950, No. 397, §1.



RS 33:3318 - Participation by municipality

§3318. Participation by municipality

Any municipality proceeding under the authority of this Subpart may participate in the payment of the total costs of such project in the manner and to the extent that the governing authority of the municipality may determine, provided that any funds so used by the municipality shall be in such amounts as it may have available for such purpose and from sources other than the imposition of special assessments. Such participation by the municipality may be allocated to any one or more projects as the governing authority of the municipality may determine and the municipality may establish a reasonable formula providing adjustments and contributions for corner lots where street improvements are made on more than one side of a lot. Any contributions heretofore made by a municipality in accordance with this section are hereby ratified and confirmed.

Added by Acts 1956, No. 430, §2. Amended by Acts 1958, No. 238, §1; Acts 1978, No. 428, §1, eff. July 10, 1978.



RS 33:3319 - Prescriptive period to question validity of proceedings

§3319. Prescriptive period to question validity of proceedings

No contest or proceeding to question the validity, legality, ranking, or status of any resolutions or ordinances adopted or proceedings initiated under the provisions of this Subpart, including but not limited to the ranking or status of such resolutions or ordinances operating as a lien and privilege as provided in R.S. 33:3306, shall be begun in any court by any person for any cause whatsoever, after the expiration of thirty days from the date when the resolution, ordinance, or proceeding was published, and after such time the regularity of such resolution, ordinance, or proceeding shall be conclusively presumed. If the validity of any certificates issued under the provisions of this Subpart is not raised within thirty days from the date of publication of the resolution or ordinance issuing said certificates and fixing their terms, the authority to issue said certificates, the legality, ranking, and status thereof and of the local or special assessments necessary to pay the same shall be conclusively presumed and no court shall thereafter have authority to inquire into such matters. Moreover, the time period for recordation of a debt as a privilege and lien as set forth in Civil Code Art. 3274 shall not apply to the ranking and status of a lien and privilege as authorized by R.S. 33:3306.

Added by Acts 1956, No. 430, §3. Amended by Acts 1958, No. 238, §1; Acts 1988, No. 810, §1.



RS 33:3331 - Petition for street improvement; power of municipality to improve and defray cost

SUBPART B. MUNICIPAL STREET IMPROVEMENTS

ON PETITION OF ABUTTING PROPERTY OWNERS

§3331. Petition for street improvement; power of municipality to improve and defray cost

Upon the written petition of not less than sixty per cent of the resident abutting real estate owners in number and assessed valuation on the street or alley, or portion thereof to be improved, any municipality, the city of New Orleans excepted, may improve the streets and alleys or any part of them one block or more in length within its corporate limits, and may levy and collect special taxes or local assessments on the property abutting the street or alley to be improved for the purpose of defraying the entire cost of the improvement; and this shall include authority to levy and collect special taxes or local assessments on property located wholly or partly outside the corporate limits abutting such street or alley located entirely within the corporate limits.

Amended by Acts 1950, No. 192, §4.



RS 33:3332 - Abutting owner's liability; liability of owner of railway track in street

§3332. Abutting owner's liability; liability of owner of railway track in street

The entire cost of the improvement shall be paid by the owners of real estate abutting upon the street or alley, or portion thereof to be improved, according to the frontage of the property owned by them, provided that, where a railroad bed or track occupies a portion of the street or alley to be improved, the owner of the railway shall pay the entire cost of the paving of the space occupied by the roadbed, including the extra work made necessary by the presence of the track. In the event the railroad bed and track is owned by the municipality, it shall pay only for the extra work made necessary by the presence of the track in the street.



RS 33:3333 - Specifications; advertising for bids and awarding contract

§3333. Specifications; advertising for bids and awarding contract

Whenever the governing authority resolves to make an improvement under the provisions of this Sub-part, they shall prepare plans and specifications of the work to be placed on file in the office of the municipal clerk or engineer, and shall adopt an ordinance ordering and describing in general terms the contemplated improvement, and authorizing the clerk or secretary to advertise for bids therefor. The advertisements shall be inserted at least twice in some newspaper published in the city, the first insertion to be not less than ten days prior to the date fixed for the reception of the bids, and it shall contain a general description of the contemplated work, and shall designate the hour, date, and place for the reception and opening of the bids. The governing authority shall let the contract to the lowest responsible bidder who can furnish satisfactory security, but shall have the right to reject any and all bids, in which case the municipality may purchase the material and have the work done, the cost of the work when completed to be assessed and paid for as provided in this Sub-part.



RS 33:3334 - Acceptance of work; assessment of abutting property

§3334. Acceptance of work; assessment of abutting property

Upon the final and satisfactory completion of the work, the governing authority shall accept it by ordinance, and provide for the assessment of all abutting real estate and railroad tracks and roadbeds in the amounts due by the owners thereof, including such real estate as may be located wholly or partly outside of the corporate limits, according to the rule of apportionment stipulated in this Sub-part. A certified copy of the ordinance containing the assessment shall, within thirty days after its passage, be filed for record in the office of the recorder of mortgages in the parish in which the assessed property is located, and when so filed and recorded shall operate as a lien and privilege in favor of the municipality, or its transferees, against the real estate and railroad tracks therein assessed.

Amended by Acts 1950, No. 192, §5; Acts 1954, No. 649, §1.



RS 33:3335 - Enforcement of assessments

§3335. Enforcement of assessments

The amounts assessed in the ordinance shall be due and eligible immediately upon its passage, and if not paid within thirty days thereafter the municipality, or its transferees, may proceed by suit against the assessed properties and the owners thereof, to enforce collection of the amounts of the assessments together with six per cent per annum interest from date of acceptance, and ten per cent of the amount of the judgment as attorney's fees.

Amended by Acts 1954, No. 650, §1.



RS 33:3336 - Installment payments; notes evidencing deferred payments; municipality as abutting owner

§3336. Installment payments; notes evidencing deferred payments; municipality as abutting owner

The governing authority of the municipality may provide in the ordinance accepting the work and making the assessment that the property owners therein assessed (including the municipality where it owns property abutting on the street paved), availing themselves of the privilege within thirty days after the passage of the ordinance, may (1) pay in cash twenty per cent of the amount of their indebtedness and pay the balance in four equal annual installments, or (2) pay in cash ten per cent of the amount of their indebtedness and pay the balance in fifteen equal annual installments. As evidence of these deferred payments the property owners shall sign (1) four promissory notes, each for twenty per cent of the amount due and payable one, two, three and four years after date respectively, or sooner at the option of the maker, or (2) fifteen promissory notes each for six per cent of the amount due and payable one, two, three, four, five, six, seven, eight, nine, ten, eleven, twelve, thirteen, fourteen, and fifteen years after date respectively, or sooner at the option of the maker. In either case the notes shall be made payable to the order of the municipality, dated thirty days after the passage of said ordinance, bear interest at a maximum rate of six per cent per annum from date until paid, payable annually, and ten per cent attorney's fees if placed in the hands of an attorney for collection after maturity, which notes when paraphed by the clerk or secretary of the municipality to identify them with the ordinance levying the assessment, shall carry with them in the possession of any bona fide owner the lien and privilege above provided. In making the assessments for the work done as above provided the municipality shall be considered and treated as any other property owner as to lots or land owned by it abutting on the street or alley improved under this Sub-part, and the governing authority of the municipality shall have the right to issue certificates, notes, or other evidences of debt, to represent the deferred payments on its assessment, levied against it in the ordinance accepting the work and levying the assessment therefor and fixing the terms of payment. At the time of the issuance of the certificates, notes, or other evidences of debt the governing authority shall, by ordinance, provide for their payment and shall set aside, dedicate, and pledge so much of the general revenues of the municipality in each year, for the years through which the certificates, notes, or other evidences of debt may run, as may be necessary to pay them in principal and interest as they mature. This dedication and pledge shall be incorporated in the certificates, notes, or other evidences of debt when issued, and shall constitute a fixed charge against the general revenues of the municipality.

Amended by Acts 1950, No. 525, §3; Acts 1954, No. 601, §1.



RS 33:3337 - Transfer of assessments and notes to contractor; borrowing money; issuance of note and certificates of indebtedness

§3337. Transfer of assessments and notes to contractor; borrowing money; issuance of note and certificates of indebtedness

The assessments and the notes executed by the property owners, may be transferred by the city, without recourse, to the contractor at their face value, and the contractor, or his transferees shall enjoy the lien and privilege and all other rights provided in this Sub-part accruing to the municipality ordering the work. In the event that the municipality itself undertakes the work, it may borrow money to the extent of the estimated costs of material and work to be done, and as security, pledge the claim for costs, which it holds against the owners of the property abutting on the improvements, issuing temporarily and pending the completion of the improvement, its own note, bearing not more than six per cent per annum interest, which interest shall form a part of the cost of the improvements, and upon completion of the improvement, or each unit thereof, shall issue to the lender its certificate of indebtedness, bearing not more than six per cent interest per annum, to represent the unpaid portion of the money borrowed, payable according to the average maturities of the deferred payments, authorized under R.S. 33:3336 which certificates when tendered to the lender shall be accepted and operate as a cancellation pro tanto of the amount borrowed. Upon the tender to the lender of all certificates and cash collected and the transfer by the municipality to the lender of the judgments it may have obtained against defaulting assessment debtors or as much thereof as may be necessary to retire the loan in principal and interest, the loan shall be cancelled and the municipality relieved of all further liability therefor. The municipality may pledge the notes of the property owners as security for the payment of the certificates.



RS 33:3338 - Ratification of prior paving and assessments

§3338. Ratification of prior paving and assessments

All paving done and all assessments made in the manner permitted or authorized by R.S. 33:3301, 33:3305, 33:3306, 33:3331, and 33:3334, as amended by Act 192 of 1950, are hereby ratified and confirmed to the same extent and with the same effect as if specifically authorized prior to such Act.

Acts 1950, No. 192, §6.



RS 33:3351 - Petition for street improvements; power of municipality to improve and defray cost

SUBPART C. MUNICIPAL STREET IMPROVEMENTS

IN MUNICIPALITIES OF MORE THAN FIVE

HUNDRED POPULATION

§3351. Petition for street improvements; power of municipality to improve and defray cost

Municipalities having a population exceeding five hundred and all incorporated parish seats, upon the written petition of the owners of not less than a majority of the lineal front footage of the property abutting on the street or alley may pave, gravel, macadamize, resurface, repair, or otherwise improve the streets, alleys and curbing, or any part of them one block or more in length, within the corporate limits, and may levy and collect special taxes or local assessments on the property abutting the street, curbing, alley or sidewalk for the purpose of defraying the cost of the improvement.

Amended by Acts 1974, No. 343, §1.



RS 33:3352 - Liability of owner of railway track in street

§3352. Liability of owner of railway track in street

In the event a railway bed or track, other than the one owned by the municipality, occupies a portion of a street or alley, the owner of the railway thereof shall pay of the total cost of the work the proportion that the area occupied by the railroad bed bears to the total area of the street or alley to be improved, and also the cost of extra work made necessary by the presence of the track in the street or alley to be improved.



RS 33:3353 - Liability of municipality

§3353. Liability of municipality

The municipality may pay of the total cost the proportion that the net area of the street intersections bears to the total area of the street, alley or curbing to be improved; and, in the event a municipally owned railroad is on the street or alley the municipality shall pay in addition only for the cost of the extra work made necessary by the presence of the track in the street or alley to be improved.



RS 33:3354 - Abutting property owners' liability

§3354. Abutting property owners' liability

The abutting property owners shall pay for the balance of the cost of the improvements, in proportion to the respective front footage of the properties owned by them and abutting on the street or alley to be improved.



RS 33:3355 - Petition for payment of entire cost by property owners

§3355. Petition for payment of entire cost by property owners

In lieu of the above, and upon the written petition of the owners of sixty per cent of the lineal front footage of the property abutting on any street or alley, the entire costs, of the improvements, shall be paid by the owners of the real estate abutting upon the streets or alleys, to be improved, according to the frontage of the property owned by them provided that where a railroad bed or track occupies a portion of the street or alley to be improved, the owners thereof shall pay the entire costs of paving of the space occupied by the railroad bed, including extra work made necessary by the presence of the track, and provided further that in the event the railroad bed or track, including street railroad bed or track, is owned by the municipality, it shall pay only for the extra work made necessary by the presence of the track in the street.



RS 33:3356 - Preparation of specifications; ordinance ordering improvement; advertising for bids and awarding contract

§3356. Preparation of specifications; ordinance ordering improvement; advertising for bids and awarding contract

Whenever the governing authority of any municipality resolves to make any improvement authorized by this Sub-part, it shall prepare plans and specifications of the work to be placed on file in the office of the clerk or engineer, and shall adopt an ordinance or resolution, ordering and describing in general terms the contemplated improvement and authorizing the clerk or secretary to advertise for bids therefor, which advertisement shall be inserted at least twice in some newspaper published in the municipality, or if there is no newspaper published therein, then in a newspaper having general circulation therein, the first insertion to be not less than ten days prior to the date fixed for the reception of the bids. The advertisement shall contain a general description of the contemplated work and shall designate the hour, date, and place for the reception and opening of the bids. The governing authority of the municipality shall then let the contract to the lowest responsible bidder who can furnish satisfactory security. The governing body may reject any and all bids, and instead of letting the contract to the lowest bidder, the municipality may purchase the material and have the work done, in which case the costs of the work when completed, shall be assessed and paid as herein provided.



RS 33:3357 - Acceptance of work; assessment and lien

§3357. Acceptance of work; assessment and lien

Upon final and satisfactory completion of the work, the governing authority shall accept it by ordinance or resolution and provide for the assessment of all abutting real estate, railroad tracks, and road beds in the amount due by the owners thereof, according to rules of apportionment adopted under the provisions of this Sub-part. A copy of the ordinance containing the assessment, certified by the clerk, shall, within thirty days after its passage, be filed for record in the office of the recorder of mortgages of the parish, and when so filed and recorded, shall operate as a lien and privilege in favor of the municipality or its transferees against the property assessed.

Amended by Acts 1954, No. 602, §1.



RS 33:3358 - Enforcement of assessment

§3358. Enforcement of assessment

The amounts assessed in the ordinance or resolution, shall be due and eligible immediately upon the passage of the ordinance or resolution and if not paid within thirty days after the passage of said ordinance or resolution, the municipality, or its transferees may proceed by suit against the assessed properties and the owners thereof to enforce collection of the amounts of the assessments, together with six per cent per annum interest from date of acceptance of the work and ten per cent of the amount of the judgment as attorney's fees.

Amended by Acts 1954, No. 651, §1.



RS 33:3359 - Installment payments; notes evidencing deferred payments

§3359. Installment payments; notes evidencing deferred payments

The governing authority of the municipality, however, may provide in the ordinance accepting the work and making the assessment, that the property owners availing themselves of the privilege within thirty days after the passage of the ordinance or resolution, may pay in cash ten per cent of the amount of their indebtedness and pay the balance in nine equal annual installments, and as evidence of the deferred payments, the property owners shall sign and execute nine promissory notes, payable to the order of the municipality, each for ten per cent of the amount due by him, dated thirty days after the passage of the ordinance accepting the work, maturing respectively on or before one to nine years, both inclusive, from date, or sooner, at the option of the owner, bearing a maximum rate of six per cent per annum interest from date, interest payable annually, and ten per cent attorney's fees if placed in the hands of an attorney for collection after maturity, which notes when paraphed by the municipal clerk or secretary to identify them with the ordinance levying the assessment, shall carry with them in the possession of any bona fide owner the lien and privilege above provided.

Amended by Acts 1954, No. 603, §1.



RS 33:3360 - Transfer of assessments and notes to contractor

§3360. Transfer of assessments and notes to contractor

The assessments and the notes executed by the property owners, may be transferred by the municipality, without recourse, to the contractor at their face value and the contractor or his transferees shall have the lien, privilege, and all other rights herein provided, accruing to the municipality.



RS 33:3381 - Street improvements authorized

SUBPART D. MUNICIPAL STREET IMPROVEMENTS

IN MUNICIPALITIES OF MORE THAN ONE

THOUSAND POPULATION

§3381. Street improvements authorized

Municipalities, except New Orleans, having a population exceeding one thousand, and all incorporated parish seats may pave, gravel, macadamize, resurface, repair, or otherwise improve their streets and alleys and curbing, or any part of them one block or more in length within its corporate limits and may levy and collect special taxes or local assessments on the property abutting the street, curbing, alley, or sidewalk for the purpose of defraying the cost of the work. The costs shall include all expenses necessary in the performance of the work.



RS 33:3382 - Portion of cost chargeable to owner of railway track in street

§3382. Portion of cost chargeable to owner of railway track in street

In the event a railway bed or track, other than one owned by the municipality, occupies a portion of a street or alley, the owner of the railway shall pay of the total cost of the work the proportion that the area occupied by the railroad bed bears to the total area of the street or alley to be improved, and also the cost of extra work made necessary by the presence of the track in the street or alley to be improved.



RS 33:3383 - Liability of municipality

§3383. Liability of municipality

The municipality shall pay of the total cost the proportion that the net area of the street intersections bear to the total area of the street, alley or curbing to be improved. In the event a municipally owned railroad is on the street or alley, the municipality shall pay only for the cost of extra work made necessary by the presence of the track in the street or alley to be improved.



RS 33:3384 - Abutting property owners' liability

§3384. Abutting property owners' liability

The abutting property owners shall pay for the balance of the cost of the improvements, in proportion to the respective front footage of the properties owned by them and abutting on the street or alley to be improved.



RS 33:3385 - Petition for payment of entire cost by property owners

§3385. Petition for payment of entire cost by property owners

In lieu of the above and upon the written petition of the owners of more than fifty per cent of the lineal foot frontage of the property abutting on any street or alley, the entire costs of the improvements shall be paid by the owners of real estate abutting on the street or alley to be improved, according to the frontage of the property owned by them, provided that where a railroad bed or track occupies a portion of the street or alley to be improved, the owners thereof shall pay the entire cost of paving of the space occupied by the railroad bed including extra work made necessary by the presence of the track, and provided further that in the event the railroad bed or track is owned by the municipality it shall pay only for the extra work made necessary by the presence of the track in the street.



RS 33:3386 - Preparation of specifications; ordinance ordering improvement; advertising for bids; awarding and recording contract

§3386. Preparation of specifications; ordinance ordering improvement; advertising for bids; awarding and recording contract

Whenever the governing authority of any municipality resolves to make any improvement authorized by this Sub-part, it shall prepare plans and specifications of the work to be placed on file in the office of the clerk or engineer, and shall adopt an ordinance or resolution, ordering and describing in general terms the contemplated improvement and authorizing the clerk or secretary to advertise for bids therefor, which advertisement shall be inserted at least twice in some newspaper published in the municipality, or if there is no newspaper published therein, then in a newspaper having general circulation therein, the first insertion to be not less than ten days prior to the date fixed for the reception of the bids. The advertisement shall contain a general description of the contemplated work and shall designate the hour, date and place for the reception and opening of the bids. The governing authority shall then let the contract to the lowest responsible bidder who can furnish satisfactory security, but shall have the right to reject any and all bids. The contract shall be recorded in the mortgage records of the parish where the work is to be done.



RS 33:3387 - Acceptance of work; assessment and lien

§3387. Acceptance of work; assessment and lien

Upon final and satisfactory completion of the work, the governing authority shall accept the same by ordinance or resolution and provide for the assessment of all abutting real estate, railroad tracks, and road beds in the amount due by the owners thereof, according to the rules of apportionments adopted under the provisions of this Sub-part. A copy of the ordinance containing the assessment, certified by the clerk, shall within thirty days after its passage be filed for record in the office of the recorder of mortgages of the parish, and when so filed and recorded it shall operate as a lien and privilege in favor of the municipality or its transferees against the property therein assessed, and shall be enforceable against the property assessed regardless of any changes of ownership.

Amended by Acts 1954, No. 604, §1.



RS 33:3388 - Enforcement of assessment

§3388. Enforcement of assessment

The amounts assessed in the ordinance or resolution, shall be due and eligible immediately upon the passage of the ordinance or resolution and if not paid within thirty days after the passage of the ordinance or resolution, the municipality or its transferees shall have the power to proceed by suit against the assessed properties and the owners to enforce collection of the amounts of the assessments, together with six per cent per annum interest from date of acceptance of the work and ten per cent of the amount of the judgment as attorney's fees.

Amended by Acts 1954, No. 605, §1.



RS 33:3389 - Installment payments; notes evidencing deferred payments

§3389. Installment payments; notes evidencing deferred payments

The governing authority of the municipality, however, may provide in the ordinance accepting the work and making the assessment, that the property owners, availing themselves of the privilege within thirty days after the passage of the ordinance or resolution, may pay in cash ten per cent of the amount of their indebtedness and pay the balance in equal annual installments over a period not to exceed fifteen years from the date of said passage. Where the paving is done on petition of the property owners as provided in Section 3385 of this Sub-part, they shall pay in cash ten per cent of the amount of their indebtedness, and may request in their petition that the balance be paid in equal annual installments over some fixed period of time not to exceed fifteen years from the date of passage of the assessment ordinance or resolution, and if such petition is accepted and approved by the governing authority of the municipality, the deferred payments shall be made accordingly.

As evidence of the deferred payments in either case, the property owners shall sign and execute promissory notes payable to the order of the municipality in equal annual installments covering the period of time allowed for payment of said balance as set forth in the assessment ordinance or resolution, said notes to be paid on or before maturity, at the option of the property owner, bearing interest not to exceed six per cent per annum from date of said notes, payable annually, and ten per cent attorneys fees if placed in the hands of an attorney for collection after maturity, which notes when paraphed by the municipal clerk or secretary to identify them with the ordinance or resolution levying the assessment, shall carry with them in the possession of any bona fide owner the lien and privilege provided by existing laws.

Amended by Acts 1950, No. 525, §4; Acts 1952, No. 280, §1; Acts 1954, No. 606, §1.



RS 33:3390 - Transfer of assessments and notes to contractor

§3390. Transfer of assessments and notes to contractor

The assessments and the notes executed by the property owners, may be transferred by the municipality, without recourse, to the contractor at their face value and the contractor or any of his transferees shall have the lien, privilege and all other rights herein provided, accruing to the municipality.



RS 33:3391 - Sale of paving certificates

§3391. Sale of paving certificates

In order to meet the payments due to the contractor in the amounts represented by deferred payments as provided for in this Sub-part the municipality may issue and sell after due advertisement for not less than fifteen days paving certificates in an amount not exceeding the total of the deferred payments authorized herein. The certificates when issued shall be direct obligations of the municipality secured in principal and interest by the deferred payments due and owing by the several property owners, which deferred payments shall constitute a special fund for this purpose only. The paving certificates shall bear interest at a rate not exceeding six per cent per annum payable annually and shall mature in not more than fifteen annual installments of approximately even amounts and may be called for payment in whole or in part at any interest payment period.

Amended by Acts 1950, No. 525, §5.



RS 33:3401 - Street improvements; power to levy tax or assessment

SUBPART E. MUNICIPAL STREET IMPROVEMENTS

IN MUNICIPALITIES OF MORE THAN ONE

THOUSAND POPULATION AND PARISH SEATS

§3401. Street improvements; power to levy tax or assessment

The municipalities (the City of New Orleans excepted) having a population exceeding one thousand and all incorporated parish seats, may pave, gravel, macadamize, re-surface, repair or otherwise improve the streets and alleys, or any part thereof not less than one block in length within the corporate limits and may levy and collect special taxes or local assessments on the real estate abutting the street or alley to be improved, for the purpose of defraying a part of the cost of the improvement as hereinafter provided.



RS 33:3402 - Sharing costs; liability of owner of railway track in street; apportionment of cost on petition for improvement

§3402. Sharing costs; liability of owner of railway track in street; apportionment of cost on petition for improvement

The owners of real estate abutting the street or alley to be improved shall pay two thirds of the entire cost of the improvement in proportion to the respective frontages of the abutting property owned by them and the municipality shall pay one third. Where a railway bed and track other than one municipally owned, occupies a portion of the street or alley, the owner shall pay in the proportion that the space occupied by its roadbed bears to the total area of the street or alley to be improved. In the event the railway bed and track is municipally owned, it shall be responsible only for the cost of the extra work made necessary by the presence of the track in the street or alley to be improved. In the event the space occupied by the railroad track is paved with a different material, the entire extra cost of the paving shall be borne by the owner.

If the owners of property abutting any street or alley, or any portion thereof one block or more in length, desire to initiate the construction of an improvement to the street, they may, by petition signed by more than one-half of the owners and representing more than one-half the assessed valuation of the property abutting the street, request the governing authority to construct the desired improvement, in which case the total cost of the improvement shall be apportioned as follows:

A. In the event a railway bed or track other than one municipally owned, occupies a portion of the street or alley, the owner thereof shall pay of the total cost of the work, the proportion that the area occupied by the roadbed bears to the total area of the street or alley to be improved.

B. The municipality shall pay of the total cost, the proportion that the net area of the intersection bears to the total area of the street or alley to be improved. In the event a municipally owned railway be on the street or alley, the municipality shall pay, in addition, only for the cost of the extra work made necessary by the presence of the track in the street or alley to be improved.

C. The abutting property owners shall pay for the balance of the cost of the paving or other improvement as herein provided in proportion to the respective frontages of the properties owned by them.



RS 33:3403 - Advertising for bids; awarding contract; assessment; work done by municipality

§3403. Advertising for bids; awarding contract; assessment; work done by municipality

Whenever the governing authority resolves to improve the streets or alleys or any part thereof as herein provided, they shall pass an ordinance or resolution calling for bids for the work notice of which shall be published at least twice, the last insertion appearing not less than ten days prior to the date of the opening of the bids, in a newspaper published in the municipality and shall let the contract to the lowest responsible bidder who can give satisfactory security; provided that the municipality may reject any and all bids. After the contract has been completed the governing authority shall by ordinance or resolution assess all real estate abutting the street or alley, and on railroad tracks as aforesaid or portion thereof to be paved or otherwise improved, apportioning the cost on the basis of the respective frontage of the abutting real estate and on the railroad track in the proportion as set forth in R.S. 33:3402. The ordinance or resolution shall be recorded in the mortgage record of the parish in which the municipality is located not less than thirty days nor more than forty days after the completion and acceptance of the work by the municipality. Instead of letting the contract to the lowest bidder for the paving of a street, alley or portion thereof the municipality may purchase the material and have the work done, in which case the cost of the work when completed, shall be paid for and assessed in the same manner as provided for in R.S. 33:3402.

Amended by Acts 1954, No. 652, §1.



RS 33:3404 - Enforcement of assessments; special privilege; installment payments; notes evidencing deferred payments; transfer to contractor

§3404. Enforcement of assessments; special privilege; installment payments; notes evidencing deferred payments; transfer to contractor

The amounts assessed against the real estate and railroad track and roadbed shall be due and collectible within thirty days after the completion of the work and its acceptance by the municipality, and if not paid within thirty days the municipal authorities may proceed by suit against the owners to collect the delinquent assessment. The municipality and its transferees shall have a special privilege on the property assessed to secure the payment of the sum assessed against it with eight per cent per annum interest thereon from the date due until paid. The governing authority, instead of enforcing the assessment within the time fixed, may, upon the written application by the property owner and payment by him of twenty per cent of the amount due, extend the payment of the balance of the indebtedness to make it payable in four equal annual installments. As an evidence of such deferred payments, the property owner shall sign and execute four promissory notes payable to the order of the municipality, each for twenty per cent of the amount due by him, dated thirty days after the passage of the ordinance accepting the work, maturing respectively one, two, three, and four years from date, or sooner, at the option of the owner of the property, bearing a maximum rate of eight per cent yearly interest from date until paid and ten per cent additional as attorney's fees if placed in the hands of an attorney for collection after maturity, which notes, when paraphed by the clerk or secretary as being secured by the assessment covering the work, shall carry with them the lien and privilege above provided, and may be transferred by the municipality, without recourse, to the contractor at their face value in payment pro tanto for the work done by him, carrying with them the lien and privilege above provided.

Amended Acts 1954, No. 653, §1.



RS 33:3421 - Petition for street improvement

SUBPART F. MUNICIPAL STREET IMPROVEMENTS

IN MUNICIPALITIES OF MORE THAN ONE THOUSAND

BUT LESS THAN TWO HUNDRED THOUSAND POPULATION

§3421. Petition for street improvement

Upon the written petition of the property owners of not less than sixty per cent of the lineal frontage of real estate abutting on any street or alley, or portion thereof to be improved, or any two or more connecting streets or alleys, or portions thereof, located in a commercial district, which may be included in and considered as a single unit for improvement under the provisions of this Sub-part, municipalities having a population exceeding one thousand and less than two hundred thousand, or any incorporated parish seat, may pave, gravel, macadamize, resurface, repair, or improve the streets and alleys, or any part thereof, one block or more in length within the corporate limits of the municipality, and may levy and collect special taxes or local contributions on the property abutting the improvement, for the purpose of defraying the entire cost of the improvement. Notice of the filing of a petition for an improvement under the provisions of this Sub-part shall be given by the clerk or engineer of the municipality by publication in the official journal, or by publication in any other newspaper published in the municipality if there be no official journal, or by posting in five conspicuous places if there be no newspaper published in the municipality, and after thirty days from the date of publication or posting all persons shall be barred from contesting the validity or sufficiency of the petition for improvement or interfering with the progress of the improvement as herein provided.



RS 33:3422 - Abutting owners' liability; liability of owner of railway track in street

§3422. Abutting owners' liability; liability of owner of railway track in street

The entire cost of the improvement shall be paid by the owners of real estate abutting thereon, according to the frontage of the property owned by them. If parts of streets or alleys included in a single improvement are of greater or lesser width than other parts, the amount to be paid by abutting property owners shall be proportioned to the varying width. Where a railroad bed or track occupies a portion of a street or alley so improved, the owner of the railway shall pay the entire cost of the improvement of the space occupied by the roadbed, including the extra work made necessary by the presence of the track. In the event the railroad bed or track is owned by the municipality, it shall pay only for the extra work made necessary by the presence of the track.



RS 33:3423 - Specifications; advertising for bids; awarding contract

§3423. Specifications; advertising for bids; awarding contract

Whenever the governing authority of the municipality resolves to make any improvement authorized by this Sub-part, it shall prepare plans and specifications of the work to be placed on file in the office of the municipal clerk or engineer, and shall adopt an ordinance ordering and describing in general terms the contemplated improvement and authorizing the clerk or secretary to advertise for bids therefor. The advertisement shall be inserted at least twice in some newspaper published in the municipality, the first insertion to be not less than ten days prior to the date fixed for the reception of the bids, and it shall contain a general description of the contemplated work and shall designate the hour, date, and place for the reception and opening of the bids. The governing authority shall let the contract to the lowest responsible bidder who can furnish satisfactory security, but may reject any and all bids, in which case the municipality may purchase the material and have the work done, the cost of the work when completed to be assessed and paid for as provided in this Subpart.



RS 33:3424 - Acceptance of work; assessment of abutting property; assessment lien

§3424. Acceptance of work; assessment of abutting property; assessment lien

Upon the final and satisfactory completion of the work, the governing authority shall accept it by ordinance, and provide for the assessment of all abutting real estate and railroad tracks and roadbeds in the amount due by the owner thereof, according to the rules of an apportionment stipulated in this Sub-part. A certified copy of the ordinance containing the assessment shall, within thirty days after its passage, be filed for record in the office of the recorder of mortgages in the parish in which the assessed property is located, and, when filed and recorded, shall operate as a lien and privilege in favor of the municipality or its transferees, against the real estate and railroad tracks therein assessed.

Amended by Acts 1954, No. 654, §1.



RS 33:3425 - Enforcement of assessments

§3425. Enforcement of assessments

The amounts assessed in the ordinance shall be due and eligible immediately upon its passage, and if not paid within thirty days thereafter the municipality, or its transferees, shall have the power to proceed by suit against the assessed properties and the owners thereof, to enforce collection of the amounts of the assessments together with six per cent per annum interest from date of acceptance, and ten per cent of the amount of the judgment as attorney's fees.

Amended by Acts 1954, No. 655, §1.



RS 33:3426 - Installment payments; notes evidencing deferred payments

§3426. Installment payments; notes evidencing deferred payments

The governing authority of the municipality may provide in the ordinance accepting the work and making the assessment that the property owners availing themselves of the privilege within thirty days after the passage of the ordinance, may pay in cash twenty per cent of the amount of their indebtedness, and pay the balance in four equal annual installments. As evidence of the deferred payments the property owners shall execute four promissory notes payable to the order of the municipality, each for twenty per cent of the amount due by him, dated thirty days after the passage of the ordinance accepting the work, maturing respectively, one, two, three and four years from date, or sooner at the option of the owner, bearing a maximum rate of six per cent yearly interest from date and ten per cent attorney's fees if placed in the hands of an attorney for collection after maturity, which notes, when paraphed by the city clerk or secretary to identify them with the ordinance levying the assessment, shall carry with them in the possession of any owner the lien and privilege above provided.

Amended by Acts 1954, No. 656, §1.



RS 33:3427 - Transfer of assessments and notes to contractor

§3427. Transfer of assessments and notes to contractor

The assessments and the notes executed by the property owners may be transferred by the municipality, without recourse, to the contractor at their face value, and the contractor, or his transferees, shall enjoy the lien and privilege and all other rights provided in this Sub-part.



RS 33:3428 - Proceedings against railroad or street railway

§3428. Proceedings against railroad or street railway

The municipality may proceed by ordering suit against any railroad company or street railway company for its proportionate share of the cost of the improvement and may recover a personal judgment against the railroad company or street railway company. Any of the property of the railroad company or street railway company shall be subject to seizure and sale for any judgment so obtained.



RS 33:3429 - Contribution by municipality

§3429. Contribution by municipality

The governing authorities may contribute or appropriate out of any available funds a portion not exceeding one-third of the cost of any improvement undertaken under the provisions of this Sub-part, in which event the balance of the entire cost shall be assessed against and borne by abutting property owners in the manner hereinbefore indicated.



RS 33:3451 - SPECIAL STREET, SIDEWALK AND NEUTRAL

SUBPART F-1. SPECIAL STREET, SIDEWALK AND NEUTRAL

GROUND IMPROVEMENTS, OTHER PUBLICLY

OWNED PROPERTY AND ALLEYS AND OFF-STREET

PARKING FACILITIES IN MUNICIPALITIES OF

MORE THAN TWENTY-FIVE HUNDRED POPULATION

§3451. Municipalities of more than twenty-five hundred population authorized to make special improvements

Municipalities may, upon the petition of property owners as herein set forth, provide by ordinance for any special improvements to any street, sidewalk and neutral ground, and/or to any portion thereof, including but not limited to, the planting of trees along the streets, sidewalks, and neutral grounds, the beautifying of streets, sidewalks and neutral grounds, the building of a mall out of the streets, sidewalks and neutral grounds, the installation of walkways, decorative sidewalks, fountains, shelters, rest areas, planters, the planting of trees, flowers and shrubbery, street lighting, the closing of streets or portions thereof, the closing of canals or open ditches and the construction and improvement of off-street parking facilities.

Added by Acts 1970, No. 21, §1, emerg. eff. June 11, 1970, at 12:00 Noon. Amended by Acts 1972, No. 143, §2; Acts 1972, No. 192, §2; Acts 1974, No. 369, §2.



RS 33:3452 - Petition for improvement; publication; addition or withdrawal of names

§3452. Petition for improvement; publication; addition or withdrawal of names

A. Whenever the owners of sixty percent or more of the real property abutting on any street, sidewalk, or neutral ground, or any portion thereof, present a petition to the governing authority requesting a local improvement or improvements for the street, sidewalk, or neutral ground, or any portion thereof, upon which their properties abut, said petition to contain a general description of the improvement or improvements contemplated, the governing authority shall have the petition published in English in the official journal of the municipality four times within fifteen days. At any time on or before the tenth day following the last publication of the petition, property owners may withdraw their signatures from the petition, and at any time on or before twenty days following the date of last publication, any property owners of abutting property within the limits of the proposed improvement or improvements may add their signatures to the petition. The withdrawals and additions shall not necessitate the republication of the petition.

B. If, at the expiration of the time for withdrawing signatures from the petition, or at the expiration of the time for adding signatures, the petition as modified represents not less than sixty percent of the total property frontage included within the limits of the proposed improvement or improvements, the governing authority may, without further delay, have prepared the necessary plans and specifications for the improvement or improvements, and adopt a resolution or ordinance authorizing the advertisements for bids therefor, by giving notice, calling for sealed bids for the construction of the improvement or improvements. The notice shall be signed by an authorized officer of the municipality and shall be published for three times in at least two consecutive weeks, the last publication being in the last week, in a newspaper published in the municipality, or if there is none, publication may be made in any newspaper having a general circulation in the parish where the municipality is located, the first insertion to be not less than thirteen days prior to the reception and opening of the bids. The notice shall contain a general description of the improvement or improvements contemplated, shall refer to the plans and specifications which shall be placed on file with the clerk or secretary of the municipality, and shall designate the hour, date, and place for the reception and opening of bids, and may provide that the contractor be required to accept certificates of the municipality in payment for the work performed, and may stipulate that the right is reserved to reject any and all bids. Where the municipality has undertaken to construct the improvement or improvements, instead of being required to advertise for bids, and award the contract for the construction of the improvement or improvements as prescribed in this Section, the governing authority may advertise in the manner hereinabove provided, for sealed bids for the purchase of materials, equipment, and supplies necessary for the improvement or improvements, with the right to reject any and all bids, and may thereafter, without further advertisement, purchase the materials, equipment, and supplies, provided that the prices at which the purchases are made shall not be greater than that specified in the lowest sealed bid received for the materials, equipment, and supplies, or any of them. If no bids were received, the purchase may be made at market prices without further advertisement. The total cost of the improvement or improvements, including labor, materials, equipment, and supplies, together with engineers' and attorneys' fees, and all other expenses incidental to the cost of the improvement or improvements, shall be assessed and paid in the manner and form provided in this Subpart.

Added by Acts 1970, No. 21, §1, emerg. eff. June 11, 1970, at 12:00 Noon. Amended by Acts 1980, No. 295, §1.



RS 33:3453 - Bids; award of contract; resolution authorizing execution of contract

§3453. Bids; award of contract; resolution authorizing execution of contract

The governing authority shall meet in open session on the date and at the place and hour named in the notice calling for sealed bids for the construction of the improvement or improvements, and open the bids and award the contract to the lowest responsible bidder who can furnish satisfactory security. They may, however, reject any and all bids, and at any time, within a period of thirty days from the date of the reception and opening of the bids, award the contract for the works without further advertisement, provided that no contract shall be let for an amount greater than that specified in the lowest sealed bid received from a responsible bidder. Any contract awarded under the provisions of this Sub-Part shall be authorized by resolution empowering the authorized officer of the municipality, and the clerk or secretary to execute the contract, on behalf of, and in the name of the municipality. It shall not be necessary to set forth the contract in full in the resolution, but it shall be sufficient if the resolution refers to a copy of the contract on file in the office of the clerk or secretary, where it is available for public inspection. The resolution shall contain the names of the streets, sidewalks and neutral grounds, or portions thereof, on which the improvement or improvements are requested, the character of the improvement or improvements, the name of the lowest bidder, and the price bid, and the resolution shall be published in one issue of the official journal of the municipality and a certified copy thereof shall be filed with the clerk of court of the parish in which the municipality is located and shall be by him duly recorded in the mortgage records of the parish without expense to the municipality. Where the work is undertaken by the municipality, the bids received for materials, equipment and supplies shall be opened and awarded or rejected as hereinabove provided.

Added by Acts 1970, No. 21, §1, emerg. eff. June 11, 1970, at 12:00 Noon.



RS 33:3454 - Report of engineer

§3454. Report of engineer

The municipality, upon award of any contract under the provisions of this Sub-Part may, and upon completion of such work, whether under contract or undertaken by the municipality, shall forthwith require of the engineer of the municipality a duly certified statement or report, showing in detail, the total cost of the improvement or improvements, including street intersections, engineers and attorneys fees, and all other expenses incidental to the cost. The report shall also show the amount of the cost chargeable to each lot or parcel of real estate abutting the improvement or improvements in the proportion that its frontage bears to all of the abutting lots or parcels of real estate to be improved, and shall give a brief description of each parcel or lot of real estate with sufficient clearness to identify it; and the foregoing provisions shall affect and include lots or parcels of real estate located outside of the municipality abutting a street inside such municipality which has been or may be improved under the provisions of this Sub-Part.

Added by Acts 1970, No. 21, §1, emerg. eff. June 11, 1970, at 12:00 Noon.



RS 33:3455 - Local or special assessments

§3455. Local or special assessments

Upon the receipt of the certified statement or report of the engineer as provided for in the preceding section, the governing authority shall adopt an ordinance levying a local or special assessment on each lot or parcel of real estate abutting the streets, sidewalks, or neutral grounds, or any portion thereof, to be improved, including such lots or parcels of real estate as may be located wholly or partly outside of the municipal limits or boundaries, in proportion that its frontage bears to all the abutting lots or parcels of real estate to be improved in accordance with the contract awarded or in accord with the cost of improvements, when undertaken by the municipality. The total of all such local or special assessments shall represent the total cost of the improvement, including street intersections, engineers and attorneys fees, and all other costs incidental to the work, after deduction therefrom of the amount of participation, if any, made by the municipality as hereinafter provided. The amount assessed in the ordinance shall be due and collectible immediately on its passage, and if not paid within thirty days from the date of the adoption of the ordinance, it will be conclusively presumed that any property owner whose property is affected thereby, exercises the right and option, which is hereby authorized, to pay the amount due in equal annual installments bearing interest at a rate not exceeding six per centum per annum, payable annually, and extending over a period not exceeding ten years, as provided for in the ordinance levying the local or special assessments. The first installment shall become due on June 30 or December 31, as the governing authority shall elect, of the then current year and annually thereafter. The local or special assessments may be carried on the tax roll of the municipality and collected at the same time as taxes. The failure to pay any installments or the interest thereon when due, shall ipso facto cause all other installments and the interest thereon to become due and payable and the municipality shall within thirty days from the date of such default, proceed against the property for the collection of the total amount due thereon, including interest, plus ten percent additional on principal and interest, unpaid as attorneys fees. A certified copy of the ordinance, levying the local or special assessments on the real estate shall be filed with the clerk of court in the parish in which the municipality is situated, who shall forthwith record the same in the mortgage records of the parish, and when so filed and recorded, shall operate as a lien and privilege against all real estate therein assessed. The payments made in cash shall be expended for no other purpose than for the payment of the cost of the improvement or improvements. Any errors in description or amounts in any assessment ordinance adopted pursuant to this section may be corrected by the adoption of an amendatory ordinance which need set forth only the corrected descriptions or amounts and which amendatory ordinance shall be recorded in the same manner as the original ordinance levying the assessments. The adoption of any such corrective ordinance shall serve only to postpone the thirty days' period for cash payment in full of the assessment actually affected and corrected by such amendatory ordinance, and the due dates of the installments of such assessments so corrected as are not paid in full in cash within thirty days from the date of adoption of the amendatory ordinance, shall be the same as the due dates of the installments of the assessments levied in the original ordinance and not affected or corrected by any such amendatory ordinance or ordinances.

Added by Acts 1970, No. 21, §1, emerg. eff. June 11, 1970, at 12:00 Noon.



RS 33:3456 - Issuance of interest-bearing coupon certificates

§3456. Issuance of interest-bearing coupon certificates

Municipalities complying with the provisions of this Sub-Part may issue, execute, negotiate, sell and deliver negotiable interest-bearing coupon certificates of the municipality in an amount not exceeding the total amount of the installments or deferred payments as provided for hereinabove, the certificates to bear interest not exceeding six per centum per annum payable annually and maturing serially over a period not exceeding ten years. In no event shall the certificates extend over a longer period of time than that provided for by the ordinance levying the local or special assessments which may be payable in annual installments. The certificates shall be of such form, date, denomination, and payable in principal and interest at such time and place as the governing authority may determine; the certificates shall be secured by and paid from, in principal and interest, the irrevocable pledge and dedication of the funds derived from the levy and collection of the special assessments on the real property abutting the improvement or improvements, and shall be payable in annual installments or deferred payments as provided for by this Sub-Part, which funds shall be set aside in a separate fund and shall not be drawn upon for any other purpose than to pay the principal and interest of the certificates.

Added by Acts 1970, No. 21, §1, emerg. eff. June 11, 1970, at 12:00 Noon.



RS 33:3457 - Additional assessments authorized

§3457. Additional assessments authorized

In the event the local and special assessments originally levied are insufficient to pay the principal or interest or both in any one year, of the certificates outstanding at their respective maturity dates, then the municipality issuing the certificates, through its governing authority, shall levy and collect, at such time as may be necessary, an additional local or special assessment on each lot or parcel of real estate abutting the streets, sidewalks, or neutral grounds, or any portion thereof, improved, sufficient in amount to pay in full the principal or interest or both of the certificates at their respective maturity dates. The amounts assessed in the ordinance shall be due and collectible immediately on its passage, and if not paid within thirty days from the date of its adoption, the municipality shall proceed against the property for the collection of the amount of the additional local or special assessment so levied, plus interest thereon and ten percent additional for attorneys fees. A certified copy of each ordinance providing for the levy and collection of the additional local or special assessment shall be filed with the clerk of court of the parish in which the municipality is located promptly upon its adoption, who shall forthwith record the same in the mortgage records of the parish and when so filed and recorded the ordinance shall operate as a lien and privilege against all the real estate therein assessed.

Added by Acts 1970, No. 21, §1, emerg. eff. June 11, 1970, at 12:00 Noon.



RS 33:3458 - Registration of coupon certificates; requirements

§3458. Registration of coupon certificates; requirements

The certificates shall be signed by the chief executive officer of the municipality and by its clerk or secretary, on behalf of and in the name of the municipality and under the seal thereof. The interest coupons shall be signed with the facsimile signature of the said officers, and before delivery, shall be registered in the mortgage records of the parish in which the municipality is located as to the serial number, or numbers, amount, rate of interest, dates due, and streets, sidewalks or neutral grounds, or any portion thereof improved. Each of the certificates shall bear the following endorsement:

"This certificate registered in the Mortgage Records of the Parish of ______________ on this the _____ day of ___________, 19___.

________________________________

Clerk of Court and Ex Officio

Recorder of Mortgages.

Parish of ______________."

Added by Acts 1970, No. 21, §1, emerg. eff. June 11, 1970, at 12:00 Noon.



RS 33:3459 - Sale and delivery of certificates

§3459. Sale and delivery of certificates

The governing authority of the municipality issuing the certificates, may, by resolution, authorize the chief executive officer, and the clerk or secretary, to negotiate and deliver the Local Improvement Certificates of the City of __________, Louisiana, and collect the purchase price therefor, and do any and all things necessary and incidental thereto, or authorize delivery to the contractor of all or any of the certificates in payment of their contractual obligation covering the improvement or improvements. The funds derived from the sale of the said certificates shall be expended solely in payment of the costs of the improvement or improvements, and shall not be drawn upon for any other purpose.

Added by Acts 1970, No. 21, §1, emerg. eff. June 11, 1970, at 12:00 Noon.



RS 33:3460 - Negotiability, validity and incontestability of coupon certificates

§3460. Negotiability, validity and incontestability of coupon certificates

Certificates issued hereunder shall have all the requisites of negotiable paper, and shall not be invalid for any irregularity or defect in the proceedings for their issuance, sale or delivery, and shall be incontestable in the hands of bona fide purchasers or holders for value.

Added by Acts 1970, No. 21, §1, emerg. eff. June 11, 1970, at 12:00 Noon.



RS 33:3461 - Final inspection; payment of contractor

§3461. Final inspection; payment of contractor

The governing authority of any municipality taking advantage of the provisions of this Sub-Part, shall, upon the completion of any contract awarded as provided for herein, provide for the final inspection of the work performed, and the improvements made, and if the work is found to have been completed satisfactorily in accordance with the contract, as evidenced by a certificate of the engineer for the municipality, the governing authority shall, by ordinance, approve and accept the work and fulfill their obligations under the contract by full payment of all amounts due the contractor, including all retained percentages of payments previously made thereon on engineer's estimates, which percentages were retained pending the completion of the work.

Added by Acts 1970, No. 21, §1, emerg. eff. June 11, 1970, at 12:00 Noon.



RS 33:3462 - Employment of engineer and counsel; duties

§3462. Employment of engineer and counsel; duties

Municipalities which take advantage of the provisions of this Sub-Part may through their governing authorities, engage the services of an engineer and provide for his payment. This engineer shall prepare all plans and specifications for the work, and the governing authority shall approve them by a resolution. The engineer shall inspect the work as let in accordance with contracts hereunder and shall issue to the contractor, his estimates thereon from time to time as the work progresses, which estimates may be paid by the municipality either in full or by the retention of twenty percent thereof as retained percentage; provided that where the work is undertaken by the municipality the engineer so employed shall inspect the work as it progresses and shall be responsible for the performance and completion thereof in accordance with the plans and specifications. Upon final completion of the work, the engineer shall render a report to the governing authority of the municipality as to the completion of the work in a satisfactory manner, which report shall be duly certified, and in addition, the engineer shall perform all engineering duties required of him in this Sub-Part. The governing authority of the municipality may employ an attorney to handle all legal work in connection with the improvements, and provide for the payment of his fee. The attorney, in addition to his other duties, shall prepare a complete transcript of the record of the proceedings covering each project completed hereunder and shall file the same with the clerk or secretary of the municipality. This filed transcript shall constitute a permanent record of the municipality.

Added by Acts 1970, No. 21, §1, emerg. eff. June 11, 1970, at 12:00 Noon.



RS 33:3463 - Payment by owner of railway bed or track

§3463. Payment by owner of railway bed or track

In the event a railway bed or track, other than one owned by the municipality, occupies a portion of a street, sidewalk or neutral ground, the owner of the railway shall pay of the total cost of the improvement or improvements, the proportion that the area occupied by the railroad bears to the total area of the street, sidewalk, or neutral ground, or any portion thereof, to be improved and also the cost of the extra work made necessary by the presence of the track in the street, sidewalk, or neutral ground, or any portion thereof.

Added by Acts 1970, No. 21, §1, emerg. eff. June 11, 1970, at 12:00 Noon.



RS 33:3464 - Coupon certificates not included in limitation of indebtedness

§3464. Coupon certificates not included in limitation of indebtedness

Certificates issued under the provisions of this Sub-Part shall not be included in computing the indebtedness of the municipality for the purpose of determining any constitutional or statutory limitation of indebtedness.

Added by Acts 1970, No. 21, §1, emerg. eff. June 11, 1970, at 12:00 Noon.



RS 33:3465 - Participation by municipality

§3465. Participation by municipality

Any municipality proceeding under the authority of this Sub-Part may participate in the payment of the total costs of such project in the manner and to the extent that the governing authority of the municipality may determine, provided that any funds so used by the municipality shall be in such amounts as it may have available for such purpose and from sources other than the imposition of special assessments. Such participation by the municipality may be allocated to any one or more projects as the governing authority of the municipality may determine.

Added by Acts 1970, No. 21, §1, emerg. eff. June 11, 1970, at 12:00 Noon.



RS 33:3466 - Time for contesting validity

§3466. Time for contesting validity

No contest or proceeding to question the validity or legality of any resolutions or ordinances adopted or proceedings had under the provisions of this Sub-Part shall be begun in any court by any person for any cause whatsoever, after the expiration of thirty days from the date when the resolution, ordinance or proceeding was published, and after such time the regularity of such resolution, ordinance or proceeding shall be conclusively presumed. If the validity of any certificates issued under the provisions of this Sub-Part is not raised within thirty days from the date of publication of the resolution or ordinance issuing said certificates and fixing their terms, the authority to issue the said certificates, the legality thereof and of the local or special assessments necessary to pay the same shall be conclusively presumed, and no court shall thereafter have authority to inquire into such matters.

Added by Acts 1970, No. 21, §1, emerg. eff. June 11, 1970, at 12:00 Noon.



RS 33:3467 - City of Monroe; off-street parking facilities

§3467. City of Monroe; off-street parking facilities

A. The city of Monroe may exercise all of the authority granted by this Subpart to municipalities for the purposes authorized by this Subpart and may acquire immovable property to be used for the construction thereon of off-street parking facilities incidental to and in connection with a program of public improvement for the downtown Monroe area, and for the purpose of operating such facilities.

B. In the purchase of such property the city may pay prices not to exceed the higher of two appraisals which shall be obtained from two qualified real estate appraisers, except as otherwise ordered by a court in an expropriation suit.

C. If the governing authority of the city and a property owner do not agree on the price for property that the governing authority decides to acquire for parking facilities authorized by Subsection A of this section, the governing authority may acquire such property by expropriation under the general expropriation laws of this state.

D. The compensation for property acquired by the city for parking facilities authorized by this section shall be paid out of the proceeds of assessments levied against property owners under the provisions of this Subpart or be paid with certificates issued by the municipality of the type authorized by this Subpart or be paid out of the proceeds derived from the sale of such certificates. The city may further participate in the payment of the costs of such parking facility projects as provided by R.S. 33:3465.

E. The costs of operation of parking facilities authorized by this section, to the extent that such costs exceed revenues derived by the city from the operation thereof, may also be included in assessments which may be made against abutting property as provided in this Subpart and such costs may be paid out of the proceeds of such assessments or be paid with certificates issued by the municipality of the type authorized by this Subpart or be paid out of the proceeds from the sale of such certificates.

Added by Acts 1973, No. 96, §1.



RS 33:3491 - Cities of 100,000 authorized to make special improvements

SUBPART G. SPECIAL IMPROVEMENTS ALONG STREETS

§3491. Cities of 100,000 authorized to make special improvements

Municipalities having a population of one hundred thousand or more may upon the petition of property owners as herein set forth provide by ordinance for any special improvements to any street or portion thereof such as planting of trees along the streets and neutral grounds, the beautifying of neutral grounds and sidewalks either by planting or street lighting, and the closing and covering of canals or open ditches.



RS 33:3492 - Petition for improvement; publication; withdrawal and addition of names

§3492. Petition for improvement; publication; withdrawal and addition of names

Whenever the owners of sixty percent or more of the real property abutting on any street or portion thereof present a petition to the governing authority requesting a local improvement for the street or portion thereof upon which their properties abut, the governing authority shall have the petition published in English in the official journal of the municipality four times within fifteen days. At any time on or before the tenth day following the last publication of the petition property owners may withdraw their signatures from the petition, and at any time on or before twenty days following the date of last publication, any property owners of abutting property within the limits of the proposed improvements may add their signatures to the petition. The withdrawals and additions shall not necessitate the republication of the petition.

If, at the expiration of the time for withdrawing signatures from the petition or at the expiration of the time for adding signatures, the petition as modified represents not less than sixty per cent of the total property frontage included within the limits of the proposed improvement, the governing authority shall, by ordinance, direct the proportions, plans, and specifications for the improvements petitioned for, call for bids for the work specified, and set a date, hour and place for receiving and opening the bids. The ordinance shall be published at least twice in the official journal of the municipality, the first publication to be not less than ten days prior to the date fixed for the reception of bids. The governing authority shall let the contract to the lowest bidder who can furnish satisfactory security, but may reject all bids, in which case the municipality may purchase the material and have the work done, provided that no material shall be so purchased at a cost higher than that specified in the bid of the lowest private bidder.



RS 33:3493 - Specifications for improved lighting

§3493. Specifications for improved lighting

If the improvements consist of street lighting, the specification shall provide for the design of the fixture, the detailed location for the placing of poles or lamps, the method and character of insulation to be used, the kind and character of lamps, and the candle power and wattage of the lamps.



RS 33:3494 - Specifications for planting trees; approval or installation of trees by park commission

§3494. Specifications for planting trees; approval or installation of trees by park commission

If the improvement involves the planting of trees, the petition of the property owners shall specify the kind and character of trees, and if there be a park commission in the municipality the park commission shall approve the kind and character of trees to be planted before the governing authority shall receive and act on the petition. The park commission may install the trees provided that the cost to the property owners will be less than the cost of installation under contract bids.



RS 33:3495 - Specifications where machinery is used

§3495. Specifications where machinery is used

If the local improvement involves the use of machines, the governing authority shall prepare plans and specifications for the machinery and an estimate of its cost. The municipality may do the work itself if it can purchase the equipment and perform the work at a cost less than that set forth in any private bid.



RS 33:3496 - Tabulation and publication of bids; extra petitions; determining character of improvement

§3496. Tabulation and publication of bids; extra petitions; determining character of improvement

After all bids have been received and opened, the governing authority shall tabulate and publish them in the official journal, giving the name of the street on which the improvement is requested, the character of the improvement, the name of the lowest bidder, and the price bid. Should there be more than one petition for the same improvement, only that petition representing the greatest foot frontage of the property affected shall be acted upon. Should the petition of the property owners fail to specify the particular type, design, or plan of the improvement, the governing authority shall determine the detailed specifications of the improvement.



RS 33:3497 - Agreement with contractor

§3497. Agreement with contractor

The governing authority may fix the method of payments to contractors and the periods of maintenance. The governing authority may make any pertinent additions in the specifications for the improvements that are necessary to guarantee the contract and maintenance, and may divide the work to invite separate bids.



RS 33:3498 - Financing the improvement

§3498. Financing the improvement

A. The cost of the improvement shall be paid by the owners of the real estate abutting on the street improved in the proportion that the frontage of their respective properties bears to the entire lineal frontage of the property abutting the improved street. The governing authority may, however, bear any portion of the cost of the improvement and may also, at the expense of the municipality, connect the improvement with any other similar local improvement.

B. After receipt of the bids, the governing authority shall, by ordinance, authorize the issuance of certificates in an amount sufficient to pay the costs of the improvement and shall advertise and sell the certificates by sealed proposals to the highest bidder. When the governing authority determines the total amount of the certificates it proposes to issue for the payment of the improvement, it may, at various times, offer, sell, and deliver all or part of the certificates to the highest bidder. The governing authority may reject any and all bids for the sale of the certificates. The certificates shall be engraved or printed, numbered, and entitled "Local Improvement Certificates of the City of ______." They shall show on their face the years of their issuance and maturity, and their annual rate of interest, which interest shall not exceed six per cent per annum. They shall be signed by the mayor, the commissioner of public finance, and the commissioner of public property, and shall be issued in denominations of one hundred dollars, five hundred dollars, or one thousand dollars as the purchaser elects. The certificates shall not be sold for less than ninety-five per cent of their par value, including principal and interest to date of delivery. They shall bear interest from the first day of January of the year after their issue until paid, the interest to be payable semi-annually on the first of July and the first of January of each year on detachable coupons. The certificates shall extend for a period of four years and shall mature in three equal annual installments. The first installment shall mature on the first day of January of the second year after the year of issue; annually thereafter the municipality shall redeem one third of the certificates. The municipality may, on those dates, redeem a greater amount of the certificates, provided notice of its intention to do so has been published in the official journal of the municipality for two weeks during the preceding November. The certificates shall be payable to bearer and shall be negotiable instruments. They shall be acceptable for deposit with the state treasurer in the same manner and to the same extent as are bonds of the state or of other political subdivisions. The governing authority shall appropriate the funds derived each year from the sale of the local improvement certificates for the particular local improvements for which they are authorized. Pending their disbursement the funds shall be deposited with the fiscal agent of the municipality to the credit of a special account to be known as "Local Improvement, No. ______" followed by the name of the street on which the improvement is made. Whatever interest is earned on the account shall be credited to the fund. Against the fund shall be charged the amounts due under contracts for the local improvement. The purchaser of the certificates may receive deposits of funds received from the certificates which he has purchased by furnishing the same security, paying the same rate of interest, and complying with the same conditions required of the fiscal agent of the municipality.

C. Upon completion of each local improvement and when the apportionment of the cost due by each abutting proprietor has been ascertained, the commissioner of public property shall issue a statement of assessment. The statement shall give a brief description of the properties against which the cost of the improvement is assessed, the names of the owners, as shown by the assessment rolls at the time the statement was made, the proportion of the cost of the improvement due from each owner, the name of the street on which the improvement is made, and the interest upon each assessment from date of delivery of the certificate. The issuance of this statement by the commissioner of public property shall be prima facie evidence that all local requirements have been complied with and that the local improvements have been executed in compliance with the petition and with the contract. The commissioner of public property shall, within ten days after the issuance of the statement, furnish the commissioner of public finance a copy of the statement. The commissioner of public finance shall add to the regular tax bill of each property the amount due by it, which assessment shall be collected in the manner fixed by law for the collection of the regular municipal taxes and be subject to the same penalties for delinquencies. The commissioner of public finances shall within ten days after receipt of the copy of the statement, file a copy of it in the office of the recorder of mortgages of the parish in which the municipality is situated. The recorder of mortgages shall index the statement of assessments in the current mortgage book under the heading "Local Improvement for the Year ______." The recorder of mortgages shall change the name on the statement upon written notice from the commissioner of public finance, countersigned by the commissioner of public property. Whenever the recorder of mortgages makes the change of name, he shall place his initials beside the correction. From the date the statement of assessment is filed in the mortgage office, it shall act as a privilege on each specific property assessed.

D. All assessments for local improvements made against the property from which they are due, all assessments collected from the properties, and all privileges on them shall be pledged for the payment, in principal and interest, of the local improvement certificates issued in connection with the improvements. All collections and surplus from proceeds of the sale of certificates above the amount necessary to pay for the improvements shall be dedicated to a special account to be known as "The local improvement redemption account" for the payment of principal and interest of the certificates. If at the time of maturity of the interest coupons or of the principal of any certificate there are not sufficient funds to the credit of the account, the interest or principal shall be paid out of the general fund of the municipality. The local improvement certificates shall be direct obligations of the municipality, chargeable primarily against the special assessment in respect to which they are issued, and secondarily against the general revenues of the municipality. Any funds taken from the general funds for the payment of money due for a local improvement shall be refunded to the general fund when assessments are collected to the amount contributed by the general fund.



RS 33:3499 - Prescription of actions attacking improvement proceedings

§3499. Prescription of actions attacking improvement proceedings

All actions to enjoin or prevent any local improvement provided for in this Sub-part must be instituted in the court of competent jurisdiction prior to the signing of the contract. After the signing of the contract all actions shall be prescribed. These limitations shall not apply to actions instituted by the municipality.



RS 33:3500 - Governing authority to designate other officers to perform functions of commissioner of public finance and commissioner of public property

§3500. Governing authority to designate other officers to perform functions of commissioner of public finance and commissioner of public property

The governing authority may designate, by ordinance, any municipal officer to perform the duties required in this Sub-part of the commissioner of public property and the commissioner of public finance when there is no corresponding officer in the municipality.



RS 33:3521 - IMPROVEMENT OF DRAINAGE DITCHES

SUBPART G-1. IMPROVEMENT OF DRAINAGE DITCHES

§3521. Power to order improvements

Municipalities shall have the power to order the improvement of drainage ditches, including the paving thereof, or otherwise.

Acts 1952, No. 379, §1.



RS 33:3522 - Notice of intention to make improvements

§3522. Notice of intention to make improvements

Any municipality taking advantage of this Sub-part shall adopt a resolution giving notice of its intention to make the proposed improvements, which notice shall contain a general description of the improvements contemplated, the manner of paying for them, and shall state whether the improvements shall be constructed under private contract or undertaken by the municipality. The notice shall be signed by the authorized officer of the municipality, and shall contain substantially all things set forth in the resolution, and shall set forth further that the authority ordering the giving of notice will, in open session, at the date and at the hour and place named, hear all objections to the proposed improvements, the manner of paying for them, and the manner in which the improvements shall be made. After hearing and passing on the objections, the governing authority may order the improvements constructed in the manner hereinafter provided. The notice of intention shall be published once a week for three consecutive weeks, the first publication being not less than fifteen days before the date fixed for the hearing of objections. The notice shall be published in a newspaper published in the municipality, or if there be none, then in some newspaper published in the parish where the municipality is located, or by posting in three public places, within the corporate limits of the municipality, fifteen days before the date of the hearing.

Acts 1952, No. 379, §2.



RS 33:3523 - Notice calling for bids; payment of cost of improvement

§3523. Notice calling for bids; payment of cost of improvement

The governing authority, after having given due notice of intention to make the proposed improvements and after disposing of all objections, and having decided to order the construction of the improvements, may, without further delay, have prepared the necessary plans and specifications for the work, and adopt a resolution or ordinance authorizing the advertisements for bids therefor, by giving notice, calling for sealed bids for the construction of the work. The notice shall be signed by an authorized officer of the municipality, and shall be published for three consecutive weeks in a newspaper published in the municipality, or if there be none, publication may be made in any newspaper having a general circulation in the parish where the municipality is located, the first insertion to be not less than fifteen days prior to the reception and opening of the bids. The notice shall contain a general description of the work contemplated, shall refer to the plans and specifications which shall be placed on file with the clerk or secretary of the municipality, and shall designate the hour, date, and place for the reception and opening of the bids, and may provide that the contractor be required to accept certificates of the municipality in payment for the work performed, and may stipulate that the right is reserved to reject any and all bids. Where the municipality has undertaken to construct the improvements, instead of being required to advertise for bids, and award the contract for the construction of the work as prescribed in this Section, the governing authority may advertise in the manner as hereinabove provided, for sealed bids for the purchase of the materials, equipment and supplies necessary for the improvements, with the right to reject any and all bids, and may thereafter, without further advertisement, purchase the materials, equipment and supplies, provided that the prices at which the purchases are made shall not be greater than that specified in the lowest sealed bid received for the materials, equipment and supplies, or any of them. Where no bids have been received, the purchases may be made without further advertisement at market prices. The total cost of the improvement, including labor, materials, equipment, and supplies, together with engineers' and attorneys' fees, and all other expenses incidental to the cost of the improvements shall be assessed and paid in the manner and form provided in this Sub-part, except, that the governing authorities may, if it so elects, pay and defray up to one-third of said total cost of improvements. The balance being assessed to abutting property owners as set forth above.

Acts 1952, No. 379, §3.



RS 33:3524 - Opening of bids; awarding of contract; resolution authorizing execution of contract

§3524. Opening of bids; awarding of contract; resolution authorizing execution of contract

The governing authority shall meet in open session on the date and at the place and hour named in the notice calling for sealed bids for the construction of the works, and open the bids and award the contract to the lowest responsible bidder who can furnish satisfactory security. They may, however, reject any and all bids, and at any time within a period of thirty days from the date of the reception and opening of the bids, award the contract for the works without further advertisement, provided, that no contract shall be let for an amount greater than that specified in the lowest sealed bid received from a responsible bidder. Any contract awarded under the provisions of this Sub-part shall be authorized by resolution empowering the authorized officer of the municipality, and the clerk or secretary to execute the contract, on behalf of and in the name of the municipality. A copy of the contract shall be set forth in full in the resolution, and the resolution shall be published in full in one issue of the official journal, and a certified copy of the resolution filed with the clerk of court of the parish in which the municipality is located, and duly recorded in the mortgage records of said parish without expense to the municipality. Where the work is undertaken by the municipality, the bids received for materials, equipment and supplies shall be opened, and awarded or rejected as hereinabove provided.

Acts 1952, No. 379, §4.



RS 33:3525 - Engineer's report

§3525. Engineer's report

The municipality, upon the completion of such work when undertaken by the municipality, shall forthwith require of the engineer of the municipality a duly certified statement or report, showing in detail, the cost of the improvements, including street intersections, engineers' and attorneys' fees, and all other expenses incidental to the cost. The report shall also show the amount of the cost chargeable to each lot or parcel of real estate abutting the improvements in proportion that its frontage bears to all of the abutting lots or parcels of real estate to be improved and shall give a brief description of each parcel or lot of real estate with sufficient clearness to identify it.

Acts 1952, No. 379, §5.



RS 33:3526 - Local or special assessments

§3526. Local or special assessments

Upon receipt of the certified statement or report of the engineer as provided for in the preceding Section, the governing authority shall adopt an ordinance levying a local or special assessment on each lot or parcel of real estate abutting the drainage ditch to be improved in proportion that its frontage bears to all the abutting lots or parcels of real estate to be improved in accordance with the contract awarded or in accord with the cost of the improvements, when undertaken by the municipality. The total of all such local or special assessments shall represent the total cost of the improvements, including street intersections, engineers' and attorneys' fees, and all other costs incidental to the work. The amounts assessed in the ordinance shall be due and collectible immediately on its passage, and, if not paid within ten days from the date of the adoption of the ordinance, it will be conclusively presumed that any property owner whose property is affected thereby, exercises the right and option, which is hereby authorized, to pay the amount due in equal annual installments bearing interest at a rate not exceeding six (6%) per cent per annum, payable annually, and extending over a period not exceeding ten years, as provided for in the ordinance levying the local or special assessments. The first installment shall become due on December 31 of the then current year, and annually thereafter. The local or special assessments may be carried on the tax roll of the municipality and collected at the same time as taxes. The failure to pay any installment or the interest thereon when due, shall ipso facto cause all other installments and the interest thereon to become due and payable and the municipality shall within thirty days from date of such default, proceed against the property for the collection of the total amount due thereon, including interest, plus ten (10%) per cent additional on principal and interest unpaid as attorneys' fees. A certified copy of the ordinance, levying the local or special assessments on the real estate shall be filed with the clerk of court in the parish in which the municipality is situated, who shall forthwith record the same in the mortgage records of the parish, and when so filed and recorded, shall operate as a lien and privilege against all real estate therein assessed. The payments made in cash shall be expended for no other purpose than for the payment of the cost of the improvements.

Acts 1952, No. 379, §6.



RS 33:3527 - Certificates

§3527. Certificates

Municipalities complying with the provisions of this state may issue, execute, negotiate, sell, and deliver negotiable interest bearing coupon certificates of the municipality in an amount not exceeding the total amount of the installments or deferred payments as provided for in the preceding Section, the certificates to bear interest not exceeding six (6%) per cent per annum payable annually and maturing serially over a period not exceeding ten years. In no event shall the certificates extend over a longer period of time than that provided for by the ordinance levying the local or special assessments which may be payable in annual installments. The certificates shall be of such form, date, denomination, and payable in principal and interest at such time and place as the governing authority may determine; the certificates shall be secured by and paid from, in principal and interest, the irrevocable pledge and dedication of the funds derived from the levy and collection of the special assessments on the real property abutting the improvements and shall be payable in annual installments or deferred payments as provided for by this Sub-part, which funds shall be set aside in a separate fund and shall not be drawn upon for any other purpose than to pay the principal and interest of the certificates.

Acts 1952, No. 379, §7.



RS 33:3528 - Additional assessment

§3528. Additional assessment

In the event the local and special assessments originally levied are insufficient to pay the principal or interest or both in any one year, of the certificates outstanding at their respective maturity dates, then the municipality issuing the certificates, through its governing authority, shall levy and collect, at such time as may be necessary, an additional local or special assessment on each lot or parcel of real estate abutting the drainage ditch improved, sufficient in amount to pay in full the principal or interest or both of the certificates at their respective maturity dates. The amounts assessed in the ordinance shall be due and collectible immediately on its passage and if not paid within thirty days from the date of its adoption, the municipality shall proceed against the property for the collection of the amount of the additional local or special assessment so levied, plus interest thereon and ten (10%) per cent additional for attorneys' fees. A certified copy of each ordinance providing for the levy and collection of the additional local or special assessment shall be filed with the clerk of court of the parish in which the municipality is located, promptly upon its adoption, who shall forth-record1 the same in the mortgage records of the parish, and when so filed and recorded the ordinance shall operate as a lien and privilege against all the real estate therein assessed.

Acts 1952, No. 379, §8.

1So in enrolled bill.



RS 33:3529 - Execution and registration of certificates and interest coupons

§3529. Execution and registration of certificates and interest coupons

The certificates shall be signed by the chief executive officer of the municipality and by its clerk or secretary, on behalf of and in the name of the municipality and under the seal thereof. The interest coupons shall be signed with facsimile signature of the said officers, and before delivery, shall be registered in the mortgage record of the parish in which the municipality is located as to the serial number, or numbers, amount, rate of interest, dates due, and the drainage ditch, or parts thereof improved. Each of the certificates shall bear the following endorsement:

This certificate registered in the Mortgage Records of the Parish of __________, on this the _____ day of __________, 19___.

_________________________________

Clerk of Court and Ex-Officio

Recorder of Mortgages,

Parish of ________________.

Acts 1952, No. 379, §9.



RS 33:3530 - Sale and delivery of certificates

§3530. Sale and delivery of certificates

The governing authority of the municipality issuing the certificates, may, by resolution, authorize the chief executive officer, and the clerk or secretary, to negotiate and deliver the paving certificates and collect the purchase price therefor and do any and all things necessary and incidental thereto, or authorize delivery to the contractor of all or any of the certificates in payment of their contractual obligation covering the improvements. The funds derived from the sale of the paving certificates shall be expended solely in payment of the costs of the improvements, and shall not be drawn upon for any other purpose.

Acts 1952, No. 379, §10.



RS 33:3531 - Negotiability of certificates; validity and incontestability

§3531. Negotiability of certificates; validity and incontestability

Certificates issued hereunder shall have all the requisites of negotiable paper, and shall not be invalid for any irregularity or defect in the proceedings for their issuance, sale, or delivery, and shall be incontestable in the hands of bona fide purchasers or holders for value.

Acts 1952, No. 379, §11.



RS 33:3532 - Final inspection; payment of contractor

§3532. Final inspection; payment of contractor

The governing authority of any municipality taking advantage of the provisions of this Sub-part, shall, upon the completion of any contract awarded as provided for herein, provide for the final inspection of the work performed and the improvements made, and if the work is found to have been completed satisfactorily in accordance with the contract, as evidenced by a certificate of the engineer for the municipality, the governing authority shall, by ordinance, approve and accept the work and fulfill their obligations under the contract by full payment of all amounts due the contractor, including all retained percentages of payments previously made thereon on engineer's estimates, which percentages were retained pending the completion of the work.

Acts 1952, No. 379, §12.



RS 33:3533 - Employment and duties of engineer and attorney

§3533. Employment and duties of engineer and attorney

Municipalities which take advantage of the provisions of this Sub-part may through their governing authorities engage the services of an engineer and provide for his payment. This engineer shall prepare all plans and specifications for the work, and the governing authority shall approve them by a resolution. The engineer shall inspect the work as let in accordance with contracts hereunder and shall issue to the contractor, his estimates thereon from time to time as the work progresses, which estimates may be paid by the municipality either in full or by the retention of twenty (20%) per cent thereof as retained percentage; provided that where the work is undertaken by the municipality the engineer so employed shall inspect the work as it progresses and shall be responsible for the performance and completion thereof in accordance with the plans and specifications. Upon final completion of the work, the engineer shall render a report to the governing authority of the municipality as to the completion of the work in a satisfactory manner, which report shall be duly certified, and in addition, the engineer shall perform all engineering duties required of him in this Sub-part. The governing authority of the municipality may employ an attorney to handle all legal work in connection with the improvements and provide for the payment of his fee. The attorney, in addition to his other duties, shall prepare a complete transcript of the record of the proceedings covering each project complete hereunder and shall file the same with the clerk or secretary of the municipality. This filed transcript shall constitute a permanent record of the municipality.

Acts 1952, No. 379, §13.



RS 33:3534 - Railway beds or tracks

§3534. Railway beds or tracks

In the event a railway bed or track, other than one owned by the municipality, occupies a portion of a drainage ditch, the owner of the railway shall pay of the total cost of the work, the proportion that the area occupied by the railroad bears to the total area of the drainage ditch to be improved and also the cost for the extra work made necessary by the presence of the track in the drainage ditch.

Acts 1952, No. 379, §14.



RS 33:3535 - Limitation of indebtedness

§3535. Limitation of indebtedness

Certificates issued under the provisions of this Sub-part shall not be included in computing the indebtedness of the municipality for the purpose of determining any constitutional or statutory limitation of indebtedness.

Acts 1952, No. 379, §15.



RS 33:3536 - Exemption of certificates from taxation; acceptability as security

§3536. Exemption of certificates from taxation; acceptability as security

All certificates issued under the provisions of this Sub-part shall be exempt from taxation. They shall be acceptable as security for any deposit of public funds.

Acts 1952, No. 379, §16.



RS 33:3551 - Improvement of street adjacent to stream or canal; assessment of property farthest from stream; petition of property owners

SUBPART H. STREETS ADJACENT TO STREAM OR CANAL

§3551. Improvement of street adjacent to stream or canal; assessment of property farthest from stream; petition of property owners

In all cases where a public thoroughfare, located within the limits of any municipality (the City of New Orleans excepted) having a population exceeding one thousand, or within the limits of any incorporated parish seat, is adjacent to or bordering upon, or, when not adjacent to or bordering upon, is so near, or in such proximity, to a stream or canal that the property between the side of the street nearest the stream or canal is insufficient in value to warrant the imposition of paving assessments under existing laws, and is worth less than the cost of its proportionate share of the paving proposed for the street, the governing authority of the municipality may pave, gravel, macadamize, resurface, repair, or otherwise improve the public thoroughfares, (or any part thereof, not less than one block or more in length) and may levy and collect special taxes or local assessments on the property abutting the thoroughfare, for the purpose of defraying the cost of the work, repair, or improvement, which special taxes and local assessments shall be levied entirely against the property abutting on the side of the street farthest from the bank of the stream or canal, provided, that the owners of not less than sixty per cent of the lineal front footage of the property abutting on the side of the stream farthest from the bank of the stream or canal shall petition for the improvement, in writing, and shall state in the petition that in their opinion the property lying between the side of the street next to the stream, and the bank of the stream or canal, is insufficient in value to warrant its assessments for the paving under existing laws. On petition of the same percentage of the property owners on the side of the street farthest from the bank of the stream or canal, the property on both sides of the street may be assessed as now provided by existing laws, and if the property between the public thoroughfare, and the stream or canal should not be bid in at sheriff's sale in foreclosure of the paving assessment for an amount sufficient to pay the assessment against it, then, the entire costs shall be paid by the owners of the property on the side of the street farthest from the stream, or canal; and, in that event, the municipality and its transferees, shall have a lien and privilege on the property on the side of the street farthest from the stream, or canal, to secure the cost of paving the street.



RS 33:3552 - Liability of owner of railway track in street

§3552. Liability of owner of railway track in street

In the event a railway bed or track, other than one owned by the municipality, occupies a portion of a street or alley, the owner thereof shall pay, of the total cost of the work, the proportion that the area occupied by the railroad bed bears to the total area of the street or alley to be improved, and also the cost of the extra work made necessary by the presence of the track in the street or alley to be improved.



RS 33:3553 - Municipality's liability

§3553. Municipality's liability

The municipality may pay of the total cost the proportion that the net area of the street intersection, or street intersections, bears to the total area of the street, alley or curbing to be improved. In the event a municipally-owned railroad is on the street or alley, the municipality shall pay, in addition, only for the cost of the extra work made necessary by the presence of the track in the street or alley to be improved.



RS 33:3554 - Abutting property owner's liability

§3554. Abutting property owner's liability

The owners of property abutting on the side of the street farthest from the bank of the stream shall pay for the balance of the cost of the improvements, in proportion to the respective front footage of the properties owned by them and abutting on the street or alley to be improved except as otherwise stipulated in R.S. 33:3552 and R.S. 33:3553.



RS 33:3555 - Preparation of specifications; ordinance ordering improvement; advertising for bids; awarding contract

§3555. Preparation of specifications; ordinance ordering improvement; advertising for bids; awarding contract

Whenever the governing authority resolves to make any improvement authorized by this Sub-part, it shall prepare plans and specifications of the work to be placed on file in the office of the clerk or engineer, and shall adopt an ordinance or resolution, ordering and describing in general terms the contemplated improvement and authorizing the clerk or secretary to advertise for bids therefor; which advertisement, shall be inserted at least twice in some newspaper published in the municipality, or in the event there be no newspaper published therein, then in a newspaper having general circulation therein, the first insertion to be not less than ten days prior to the date fixed for the reception of the bids. The advertisement shall contain a general description of the contemplated work, and shall specify the hour, date, and place for the reception and opening of the bids. The governing authority shall then let the contract to the lowest responsible bidder who can furnish satisfactory security, but shall have the right to reject any and all bids, in which case the municipality may purchase the material and have the work done, the costs of the work when completed, to be assessed and paid as herein provided.



RS 33:3556 - Acceptance of work; assessment and lien

§3556. Acceptance of work; assessment and lien

Upon final and satisfactory completion of the work, the governing authority shall accept it by ordinance, or resolution, and shall assess, all abutting real estate, railroad tracks and roadbeds in the amount due by the owners thereof, according to rules of apportionments adopted, under this Sub-part. A copy of the ordinance containing the assessment, certified by the clerk, shall, within thirty days after its passage, be filed for record in the office of the recorder of mortgages of the parish, and, when so filed, and recorded, it shall operate as a lien and privilege in favor of the municipality or its transferees against the property assessed.

Amended by Acts 1954, No. 657, §1.



RS 33:3557 - Enforcement of assessment

§3557. Enforcement of assessment

The amounts assessed in the ordinance or resolution shall be due and exigible immediately upon its passage and, if the amounts are not paid within thirty days after the passage of the ordinance or resolution, the municipality, or its transferees, may proceed by suit against the assessed properties and the owners thereof to enforce collection of the assessments, together with six per cent per annum interest from date of acceptance of the work until paid, and ten per cent of the amount of the judgment, as attorney's fees.

Amended by Acts 1954, No. 658, §1.



RS 33:3558 - Installment payments; notes evidencing deferred payments

§3558. Installment payments; notes evidencing deferred payments

The governing authority of the municipality, however, may provide in the ordinance accepting the work and making the assessment, that the property owners availing themselves of the privilege within thirty days after the passage of the ordinance or resolution, may pay in cash ten per cent of the amount of their respective indebtedness and pay the balance in nine equal annual installments. As evidence of the deferred payments, the property owners shall execute nine promissory notes, payable to the order of the municipality, each for ten per cent of the amount due by him, dated thirty days after the passage of the ordinance accepting the work, maturing, respectively, one to nine years, both inclusive, from date, or sooner, at the option of the maker, bearing a maximum rate of six per cent per annum interest from date, until paid and ten per cent attorney's fees, if placed in the hands of an attorney for collection after maturity, which notes, when paraphed by the municipal clerk or secretary to identify them with the ordinance levying the assessment, shall carry with them in the possession of any bona fide owner, the lien and privilege above provided.

Amended by Acts 1954, No. 659, §1.



RS 33:3559 - Transfer of assessments and notes to contractor

§3559. Transfer of assessments and notes to contractor

The assessments and the notes executed by the property owners, may be transferred by the municipality, without recourse, to the contractor at their face value and the contractor, or any of his transferees, shall enjoy the lien, privilege, and all other rights herein provided for and accruing to the municipality.



RS 33:3621 - Improvement of sidewalks and curbings by certain municipalities; taxpayers' consent in municipalities of less than 1,000

SUBPART I. SIDEWALKS AND CURBINGS

§3621. Improvement of sidewalks and curbings by certain municipalities; taxpayers' consent in municipalities of less than 1,000

Governing authorities of:

(1) municipalities with a population of one thousand or more, or

(2) villages with a population of three hundred or more having an approved high school located in them (the city of New Orleans and the city of Shreveport excepted), and

(3) all parish seats with less than fifty thousand population may pave, gravel, plank, macadamize, or otherwise improve sidewalks and curbings or any part thereof, within their limits, and may levy and collect special taxes or local assessment on real estate abutting the sidewalk or curbing to be improved for the purpose of defraying the cost of the improvement. The governing authority of any municipality with a population of less than one thousand shall not exercise the power herein granted unless it shall obtain the consent in writing of at least sixty percent of the taxpayers who reside in the municipality or village in number and amount of assessment and who own property on the street to be improved.



RS 33:3622 - Advertising for bids; awarding contract; assessment of abutting real estate; improvement by municipality

§3622. Advertising for bids; awarding contract; assessment of abutting real estate; improvement by municipality

Whenever the governing authority resolves to pave or improve any portion of the sidewalks or curbing in the municipality, it shall pass an ordinance calling for bids for the work. Ten days' notice of the ordinance shall be given in newspapers published in the municipality. The governing authority shall let the contract to the lowest responsible bidder who can give satisfactory security. After the contract has been awarded the council shall provide by ordinance for an assessment of all the real estate abutting the sidewalk, curbing, or portion thereof to be paved or improved. In case no satisfactory bid is received, the governing authority may pave, gravel, macadamize or otherwise improve the sidewalks, curbing or portions thereof, under the direction and supervision of the proper officers, and the cost shall be assessed against the owners of property abutting on the said sidewalks or portions thereof.



RS 33:3623 - Abutting owners to pay cost

§3623. Abutting owners to pay cost

The owners of the abutting real estate shall pay the entire cost of the work, on the basis of the respective frontage of the property on the sidewalk or curbing to be paved or improved.



RS 33:3624 - Enforcement of assessment; assessment lien; certificates showing amount due; transfer to contractor

§3624. Enforcement of assessment; assessment lien; certificates showing amount due; transfer to contractor

The sum assessed against the real estate shall be due within thirty days after the completion of the work and its acceptance by the governing authority, and, if not paid by that time, the governing authority may proceed by suit against the owners and the real estate to collect the delinquent assessment. The said municipality or village shall have a special privilege on the abutting property to secure the payment of the sum assessed against it, with six per cent interest per annum from the date due, until paid. The governing authority, instead of enforcing the assessment as above provided, may upon the payment in cash by the property owner of twenty per cent of the amount due by him authorize the mayor to sign and issue certificates showing the amounts respectively due by the persons and properties on the sidewalks or curbing paved or improved, which shall be payable in one, two, three, four, and five years, (or sooner, at the option of the owner of the property), with maximum rate of six per cent interest per annum, interest payable annually, which certificates duly paraphed by the clerk of the municipality or village as being secured by the special privilege and recorded in the mortgage office of the parish shall constitute a privilege on the property, and may be transferred, carrying the lien and privilege of the transferee at their face value, to the contractor in payment of the work on sidewalk, or curbing, or portions thereof. Where the work is done by the municipality or village, as provided in R.S. 33:3622, the certificate may be transferred to other persons, and shall also enjoy the lien and privilege.

Amended by Acts 1954, No. 660, §1.



RS 33:3651 - Petition for special street illumination

SUBPART J. STREET LIGHTING

§3651. Petition for special street illumination

In any municipality of over twenty-five hundred population, New Orleans excepted, whenever more than fifty percent of the owners of the lineal frontage of real estate abutting on any street or portion thereof, one block or more in length, or of a district composed of one or more streets, highways, boulevards, or alleys, shall, by petition addressed to the governing authority, ask for the special illumination of the street or portions thereof and the installation, construction, equipping, and maintenance of additional street lights for that purpose, the governing authority may proceed to install and maintain the system as follows.



RS 33:3652 - Notice of filing petition for improvement; resolution authorizing lighting system; liability of abutting owners

§3652. Notice of filing petition for improvement; resolution authorizing lighting system; liability of abutting owners

Notice of the filing of a petition for improvement under the provisions of this Sub-part shall be given by the clerk or secretary of the municipality by publication in the official journal or by publication in any other newspaper published in the municipality if there be no official journal. After thirty days from the date of this publication all persons shall be barred from contesting the validity or sufficiency of the petition for the improvements or interfere with the progress of the improvements as herein provided. The governing authority may thereupon by resolution or otherwise create the illuminated district and order the construction and equipment of the lighting system, the entire costs of the construction and equipment to be paid by the owners of the real property abutting thereon in proportion to their lineal frontage. Each portion shall constitute a privilege on the property.



RS 33:3653 - Plans and specifications

§3653. Plans and specifications

The petitioning property owners may provide in their petition, plans, and specifications, including the kinds and types of poles and lights and other material to be used in the special lighting system. The governing authorities in such cases may order the specified material used in the construction of the system, or may reject any and all of the plans and specifications and have them prepared by the city or a special engineer who shall submit them to the governing authority for approval or rejection.



RS 33:3654 - Advertising for bids; acceptance

§3654. Advertising for bids; acceptance

When the work has been duly authorized and the plans and specifications approved, the governing authority shall advertise for bids for installing and constructing the system in the same manner as now provided by law for the letting of public contracts. The specifications may provide for the installation of the lighting system on a one-time rental or lease basis. The governing authority, upon receipt of bids, shall accept the lowest responsible bid and enter into a contract for the installation of the street lighting facilities, in the manner provided by law, provided, that if the petitioning property owners in their original petition shall have fixed a maximum amount beyond which the entire cost of the work shall not extend for each lineal front footage, no bid shall be accepted or no contract let which shall be in excess of that maximum.

Amended by Acts 1967, No. 117, §1.



RS 33:3655 - Assessment of abutting owners; assessment lien

§3655. Assessment of abutting owners; assessment lien

Upon the final and satisfactory completion of the work, the governing authority shall accept it by ordinance and provide for the assessment of all abutting real estate in the amounts due by the owners according to the rule of apportionment stipulated in this Sub-part. A certified copy of the ordinance containing the assessment shall, within ten days after its passage, be filed for record in the office of the recorder of mortgages in the parish in which the assessed property is located, and when so filed and recorded, it shall operate as a lien and privilege in favor of the municipality or its transferees, against the real estate therein assessed.



RS 33:3656 - Enforcement of assessments

§3656. Enforcement of assessments

The amounts assessed in the ordinance shall be due and exigible immediately upon its passage, and if not paid within ten days thereafter, the municipality, or its transferees, may proceed by suit against the assessed properties and the owners thereof to enforce collection of the amounts of the assessments, together with six percent per annum from date of acceptance and ten percent of the amount of the judgment as attorney's fees.



RS 33:3657 - Installment payments

§3657. Installment payments

If the amount of the assessment is not paid within ten days, as provided in R.S. 33:3656, it will be conclusively presumed that any property owner whose property is affected thereby, exercises the right and option, which is hereby authorized, to pay the amount due in equal annual installments, bearing interest at a rate not exceeding six per cent per annum, payable annually, and extending over a period not exceeding ten years, all as may be provided for in the ordinance levying the local or special assessments. The first installment shall become due on December 31 of the then current year, and annually thereafter. Failure to pay any installment or interest thereon when due shall ipso facto cause all other installments and interest thereon to become due and payable and the municipality shall within thirty days from date of such default, proceed against the property for the collection of the total amount due thereon, including interest, plus ten per cent additional on principal and interest, unpaid as attorney fees. A certified copy of the ordinance, levying the local or special assessments on the real estate shall be filed with the clerk of court in the parish in which the municipality is situated, who shall forthwith record the same in the mortgage records of the parish, and when so filed and recorded, shall operate as a lien and privilege against all real estate therein assessed.

Amended by Acts 1967, No. 117, §2.



RS 33:3658 - Objections to proceedings

§3658. Objections to proceedings

For a period of thirty days from the date of the promulgation of the ordinance creating the illuminating district as hereinabove described, any person in interest may contest its legality, after which time no one shall have any cause or right of action to contest the legality, formality or regularity of the proceedings for any cause whatsoever and the authority to act and the regularity of all proceedings shall be conclusively presumed.



RS 33:3659 - Municipality to operate lighting systems; financial aid; special tax

§3659. Municipality to operate lighting systems; financial aid; special tax

A. After the system has been completed and accepted, the full ownership of it shall vest in the municipality, except where the lighting system has been installed on a one-time rental or lease basis, in which case the lighting system shall remain the property of the lessor. The governing authority of a municipality may assist the illuminating district by paying any part for the equipment or installation of the lighting system out of its available funds.

B. For the purpose of operating and maintaining such a lighting system, the governing authority of a municipality is hereby authorized to levy a special ad valorem tax not to exceed in any one year five mills for a term not to exceed ten years on all taxable property located within the boundaries of an illuminating district, except railroad rights of way and tracks located thereon. An ordinance imposing the tax herein authorized shall be adopted by a municipal governing authority only after the question of the imposition of the tax, including its rate, purpose, and duration, has been submitted to the electors of the illuminating district at an election called and held for that purpose in accordance with the election laws of the state of Louisiana and a majority of those voting in the election have voted in favor of the proposition.

Amended by Acts 1967, No. 117, §3; Acts 1987, No. 652, §1, eff. July 9, 1987.



RS 33:3660 - Issuance of certificates for payment of costs

§3660. Issuance of certificates for payment of costs

Municipalities complying with the provisions of this Subpart may issue, execute, negotiate, sell and deliver negotiable interest bearing coupon certificates of the municipality in an amount not exceeding the total amount of the installments or deferred payments as provided for in R.S. 33:3657, the certificates to bear interest not exceeding six per cent per annum payable annually and maturing serially over a period not exceeding ten years. In no event shall the certificates extend over a longer period of time than that provided for by the ordinance levying the local or special assessments which may be payable in annual installments. The certificates shall be in such form, date, denomination, and payable in principal and interest at such times and place as the governing authority may determine; the certificates shall be secured by and paid from, in principal and interest, the irrevocable pledge and dedication of the funds derived from the levy and collection of the special assessments on the real property abutting the streets along which the street lighting system has been installed, shall be payable in annual installments or deferred payments as provided for by this Subpart, which funds shall be set aside in a separate fund and shall not be drawn upon for any other purpose than to pay the principal and interest of the certificates.

Added by Acts 1967, No. 117, §4.



RS 33:3661 - Form of the certificates; registration

§3661. Form of the certificates; registration

The certificates shall be signed by the Chief Executive Officer of the municipality and by its Clerk or Secretary, on behalf of and in the name of the municipality and under the seal thereof. The interest coupons shall be signed with the facsimile signature of said officers, and before delivery, shall be registered in the mortgage records of the parish in which the municipality is located as to the serial number, or numbers, amount, rate of interest, date due, and the streets, roads, or parts thereof, along which the street lighting facilities have been installed. Each of these certificates shall bear the following endorsement:

"This certificate registered in the Mortgage Records of the Parish of ________ on this, the ______ day of ________, 19__."

Added by Acts 1967, No. 117, §5.



RS 33:3662 - Certificates to have requisites of negotiable paper

§3662. Certificates to have requisites of negotiable paper

Certificates issued hereunder shall have all the requisites of negotiable paper, and shall not be invalid for any irregularity or defect in the proceedings for their issuance, sale, or delivery, and shall be incontestable in the hands of bona fide purchasers or holders for value.

Added by Acts 1967, No. 117, §6.



RS 33:3663 - Certificates not included in computing indebtedness

§3663. Certificates not included in computing indebtedness

Certificates issued under the provisions of this sub-part shall not be included in computing the indebtedness of the municipality for the purpose of determining any constitutional or statutory limitation of indebtedness.

Added by Acts 1967, No. 117, §7.



RS 33:3664 - Prescriptive period to question validity of proceedings

§3664. Prescriptive period to question validity of proceedings

No contest or proceeding to question the validity or legality of the resolutions or ordinances adopted or proceedings had under the provisions of this Subpart with respect to the issuance of certificates shall be instituted in any court by any person for any cause whatsoever, after the expiration of thirty days from the date when the resolution, ordinance or proceeding with respect to said certificates was published; after such time the regularity of such resolution, ordinance or proceeding shall be conclusively presumed. If the validity of any such certificate ordinance is not raised within thirty days from the date of publication of the resolution or ordinance issuing said certificates and fixing their terms, the authority to issue said certificates, the legality thereof and of the local or special assessments necessary to pay the same shall be conclusively presumed and no court shall thereafter have authority to inquire into such matters.

Added by Acts 1967, No. 117, §8.



RS 33:3671 - Liens ranked

SUBPART K. RANK OF IMPROVEMENT LIENS

§3671. Liens ranked

A. The liens or privileges provided for in this Part shall rank as follows:

(1) Liens for street, alley and sidewalk construction, paving, surfacing, and repairing, according to the date of their recordation;

(2) Liens for street lighting;

(3) Liens for tree planting and for closing ditches and canals.

The liens for street and sidewalk paving and for street lighting shall prime all other claims except taxes.

In the City of New Orleans, liens for street lighting shall not prime the vendor's privilege.

Subject to the priorities established in (1) and (2) above, the liens for tree planting and for closing ditches and canals shall prime all other claims except taxes and vendor's privileges.

B. In the event of a conflict between the lien for the installation of a sewerage system provided for in R.S. 33:3986 or the lien for sewerage connections provided for in R.S. 33:4044 and a lien for street, alley, and sidewalk construction, paving, surfacing, and repairing provided for in this Part, the first recorded lien shall prevail.

The lien for the installation of a sewerage system provided in R.S. 33:3986 and the lien for sewerage connections provided in R.S. 33:4044 shall prime a lien for street lighting, tree planting, or closing ditches and canals provided in this Part.



RS 33:3675.1 - Improvements authorized

SUBPART L. ADDITIONAL MUNICIPAL STREET

IMPROVEMENTS AT INSTANCE OF GOVERNING AUTHORITY

§3675.1. Improvements authorized

Municipalities may construct, pave surface, resurface with concrete, cement, asphalt, brick, gravel, crushed stone, shell, or any paving material, and repair or otherwise improve streets, roads, sidewalks, and alleys, together with the necessary ditching, curbing, guttering, aprons, drains, and headers within their corporate limits, and may levy and collect local or special assessments on the real property to be benefited thereby, sufficient in amount to defray the total cost of the works, including street intersections, in the form and manner and subject to the limitations and restrictions provided in this Sub-part.

Added by Acts 1956, No. 517, §1.



RS 33:3675.2 - Notice of intention to make improvements; hearings; publication

§3675.2. Notice of intention to make improvements; hearings; publication

Any municipality taking advantage of this Subpart shall adopt a resolution giving notice of its intention to make the proposed improvements, which notice shall contain a general description of the improvements contemplated and the manner of paying for them. The notice shall be signed by the authorized officer of the municipality. It shall contain substantially all things set forth in the resolution and shall set forth further that the authority ordering the giving of notice will, in open session, at the date and at the hour and place named, hear all objections to the proposed improvements and the manner of paying for them. After hearing and passing on the objections, the governing authority may order the improvements constructed in the manner hereinafter provided. The notice shall be published three times during at least two consecutive weeks, the first publication being not less than thirteen days before the date fixed for the hearing of objections and the last publication being in the last week. The notice shall be published in a newspaper published in the municipality, or if there is none, then in some newspaper published in the parish where the municipality is located or by posting in three public places within the corporate limits of the municipality fifteen days before the date of hearing.

Added by Acts 1956, No. 517, §1. Amended by Acts 1980, No. 295, §1.



RS 33:3675.3 - Plans and specifications; advertisement for bids; contents of notice

§3675.3. Plans and specifications; advertisement for bids; contents of notice

The governing authority, after having given due notice of intention to make the proposed improvements and after disposing of all objections, and having decided to order the construction of the improvements, may, without further delay, have prepared the necessary plans and specifications for the work and adopt a resolution or ordinance authorizing the advertisements for bids therefor, by giving notice calling for sealed bids for the construction of the work. The notice shall be signed by an authorized officer of the municipality. It shall be published three times during at least two consecutive weeks, the first publication being not less than thirteen days prior to the reception and opening of bids in a newspaper published in the municipality, or if there is none, publication may be made in any newspaper having general circulation in the parish in which the municipality is located. The notice shall contain a general description of the work contemplated, shall refer to the plans and specifications which shall be placed on file with the clerk or secretary of the municipality, shall designate the hour, date, and place for the reception and opening of the bids, may provide that the contractor be required to accept certificates of the municipality in payment for the work performed, and may stipulate that the right is reserved to reject any and all bids. The total cost of the improvements, including labor, materials, equipment, and supplies, together with engineers' and attorneys' fees, and all other expenses incidental to the cost of the improvements shall be assessed and paid in the manner and form provided in this Subpart.

Added by Acts 1956, No. 517, §1. Amended by Acts 1980, No. 295, §1.



RS 33:3675.4 - Awarding of contracts

§3675.4. Awarding of contracts

The governing authority shall meet in open session on the date and at the place and hour named in the notice calling for sealed bids for the construction of the works, and open the bids and award the contract to the lowest responsible bidder who can furnish satisfactory security. They may, however, reject any and all bids, and at any time, within a period of thirty days from the date of the reception and opening of the bids, award the contract for the works without further advertisement, provided that no contract shall be let for an amount greater than that specified in the lowest sealed bid received from a responsible bidder. Any contract awarded under the provisions of this Sub-part, shall be authorized by resolution empowering the contract, on behalf of and in the name of the municipality. A copy of the contract shall be set forth in full in the resolution, and the resolution shall be published in full in one issue of the official journal, and a certified copy of the resolution filed with the clerk of court of the parish in which the municipality is located, and duly recorded in the mortgage records of said parish without expense to the municipality.

Added by Acts 1956, No. 517, §1.



RS 33:3675.5 - Report of improvement cost; liability of real estate benefited

§3675.5. Report of improvement cost; liability of real estate benefited

The municipality upon the award of any contract under the provisions of this Sub-part, shall forthwith require of the engineer of the municipality a duly certified statement or report, showing in detail the total cost of the improvements, including street intersections, engineers' and attorneys' fees, and all other expenses incidental to the cost. The report shall also show the amount of the cost chargeable to each lot or parcel of real estate to be benefited, said charge to be made against each lot or parcel of real estate, or portion thereof, situated within one hundred (100') feet of each side of the street to be improved, whether such property abuts the street to be improved or not, in the proportion that its area bears to the total area to be assessed, except where a plat of the subdivision has been filed, in which case the depth shown on the plat if less than 100 ft. will control; provided, however, that for the purposes of this act, the plat of this subdivision filed must have been approved by the municipal authorities. Property within one hundred feet of the street to be improved shall be deemed to be benefited by said improvements; except where a plat of the subdivision has been filed, in which case the depth shown on the plat if less than 100 ft. will control; provided, however, that for the purposes of this act, the plat of the subdivision filed must have been approved by the municipal authorities provided, however, that no portion of the cost shall be chargeable against any public property forming a part of the street or streets to be improved. The report shall show the cost chargeable to each lot or parcel of real estate in the area involved in proportion that its area bears to the total area assessable on the street to be improved, as herein provided, and the report shall further describe each lot or parcel of real estate to be assessed with sufficient clearness to identify it.

Added by Acts 1956, No. 517, §1.



RS 33:3675.6 - Assessments; payments; lien

§3675.6. Assessments; payments; lien

Upon the receipt of the certified statement or report of the engineer as provided for in R.S. 33:3675.5, the governing authority shall adopt an ordinance levying a local or special assessment on each lot or parcel of real estate in the area involved in proportion that its area bears to the total area, as herein provided. The total of all such local or special assessments shall represent the total cost of the improvements, including street intersections, engineers' fees, and all other costs incidental to the work. The amounts assessed in the ordinance shall be due and collectible immediately on its passage, and, if not paid within thirty days from the date of the adoption of the ordinance, it will be conclusively presumed that any property owner whose property is affected thereby, exercises the right and option, which is hereby authorized, to pay the amount due in equal annual installments bearing interest at a rate not exceeding six per centum (6%) per annum, payable annually, and extending over a period not exceeding fifteen years, as provided for in the ordinance levying the local or special assessments. The first installment shall become due on December 31 of the then current year and annually thereafter. The local or special assessments may be carried on the tax roll of the municipality and collected at the same time as taxes. The failure to pay any installments and the interest thereon when due, shall ipso facto cause all other installments and the interest thereon to become due and payable and the municipality shall within thirty days from the date of such default, proceed against the property for the collection of the total amount due thereon, including interest, plus ten (10%) per cent additional on principal and interest unpaid as attorney's fees. A certified copy of the ordinance levying the local or special assessments on the real estate shall be filed with the clerk of court in the parish in which the municipality is situated, who shall forthwith record the same in the mortgage records of the parish, and when so filed and recorded, shall operate as a lien and privilege against all real estate therein assessed. The payments made in cash shall be expended for no other purpose than for the payment of the cost of the improvements.

Added by Acts 1956, No. 517, §1.



RS 33:3675.7 - Certificates

§3675.7. Certificates

Municipalities complying with the provisions of this Sub-part may issue, execute, negotiate, sell and deliver negotiable interest bearing coupon certificates of the municipality in an amount not exceeding the total amount of the installments or deferred payments as provided in R.S. 33:3675.6, the certificates to bear interest not exceeding six per centum (6%) per annum payable annually and maturing serially over a period not exceeding fifteen years. In no event shall the certificates extend over a longer period of time than that provided for by the ordinance levying the local or special assessments which may be payable in annual installments. The certificates shall be of such form, date, denomination, and payable in principal and interest at such time, and place as the governing authority may determine; the certificates shall be secured by and paid from, in principal and interest, the irrevocable pledge and dedication of the funds derived from the levy and collection of the special assessments as hereinabove provided and shall be payable in annual installments or deferred payments as provided for by this Sub-part, which funds shall be set aside in a separate fund and shall not be drawn upon for any other purpose than to pay the principal and interest of the certificates.

Added by Acts 1956, No. 517, §1.



RS 33:3675.8 - Additional assessments

§3675.8. Additional assessments

In the event the local and special assessments originally levied are insufficient to pay the principal or interest or both in any one year, of the certificates outstanding at their respective maturity dates, then the municipality issuing the certificates, through its governing authority, shall levy and collect, at such time as may be necessary, an additional local or special assessment on each lot or parcel of real estate in the area involved, sufficient in amount to pay in full the principal or interest or both of the certificates at their respective maturity dates. The amounts assessed in the ordinance shall be due and collectible immediately on its passage and if not paid within thirty days from the date of its adoption, the municipality shall proceed against the property for the collection of the amount of the additional local or special assessment so levied, plus interest thereon and ten per cent (10%) additional for attorney's fees. A certified copy of each ordinance providing for the levy and collection of the additional local or special assessment shall be filed with the clerk of court of the parish in which the municipality is located promptly upon its adoption, who shall forthwith record the same in the mortgage records of the parish and when so filed and recorded the ordinance shall operate as a lien and privilege against all the real estate therein assessed.

Added by Acts 1956, No. 517, §1.



RS 33:3675.9 - Form of certificates; registration

§3675.9. Form of certificates; registration

The certificates shall be signed by the chief executive officer of the municipality and by its clerk or secretary, on behalf of and in the name of the municipality and under the seal thereof. The interest coupons shall be signed with the facsimile signature of the said officers, and before delivery, shall be registered in the mortgage records of the parish in which the municipality is located as to the serial number or numbers, amount, rate of interest, dates due, and streets, roads, or alleys, or parts thereof improved. Each of the certificates shall bear the following endorsement:

"This certificate registered in the Mortgage Records of the Parish of __________ on this the _____ day of _____________, 19___.

________________________

Clerk of Court and Ex Officio

Recorder of Mortgages,

Parish of ____________."

Added by Acts 1956, No. 517, §1.



RS 33:3675.10 - Delivery of certificates; collections; use of proceeds

§3675.10. Delivery of certificates; collections; use of proceeds

The governing authority of the municipality issuing the certificates, may, by resolution, authorize the chief executive officer, and the clerk or secretary to negotiate and deliver the paving certificates and collect the purchase price therefor and do any and all things necessary and incidental thereto, or authorize delivery to the contractor or all or any of the certificates in payment of their contractual obligation covering the improvements. The funds derived from the sale of the paving certificates shall be expended solely in payment of the costs of the improvements, and shall not be drawn upon for any other purpose.

Added by Acts 1956, No. 517, §1.



RS 33:3675.11 - Requisites of negotiable paper; incontestability

§3675.11. Requisites of negotiable paper; incontestability

Certificates issued hereunder shall have all the requisites of negotiable paper and shall not be invalid for any irregularity or defect in the proceedings for their issuance, sale, or delivery, and shall be incontestable in the hands of bona fide purchasers or holders for value.

Added by Acts 1956, No. 517, §1.



RS 33:3675.12 - Final inspection; payment

§3675.12. Final inspection; payment

The governing authority of any municipality taking advantage of the provisions of this Sub-part, shall, upon the completion of any contract awarded as provided for herein, provide for the final inspection of the work performed and the improvements made, and if the work is found to have been completed satisfactorily in accordance with the contract, as evidenced by a certificate of the engineer for the municipality, the governing authority shall, by ordinance, approve and accept the work and fulfill their obligations under the contract by full payment of all amounts due the contractor including all retained percentages of payments previously made thereon on engineer's estimates, which percentages were retained pending the completion of the work.

Added by Acts 1956, No. 517, §1.



RS 33:3675.13 - Employment of engineers and attorneys; duties

§3675.13. Employment of engineers and attorneys; duties

Municipalities which take advantage of the provisions of this Sub-part may through their governing authorities engage the services of an engineer and provide for his payment. This engineer shall prepare all plans and specifications for the work, and the governing authority shall approve them by a resolution. The engineer shall inspect the work as let in accordance with contracts hereunder and shall issue to the contractor his estimates thereon from time to time as the work progresses, which estimates may be paid by the municipality either in full or by the retention of twenty per cent thereof as retained percentage. Upon final completion of the work the engineer shall render a report to the governing authority of the municipality as to the completion of the work in a satisfactory manner, which report shall be duly certified, and in addition, the engineer shall perform all engineering duties required of him in this Sub-part. The governing authority of the municipality may employ an attorney to handle all legal work in connection with the improvements, and provide for the payment of his fee. The attorney, in addition to his other duties, shall prepare a complete transcript of the record of the proceedings covering each project completed hereunder.

Added by Acts 1956, No. 517, §1.



RS 33:3675.14 - Liability of railroads

§3675.14. Liability of railroads

In the event a railway bed or track, other than one owned by the municipality, occupies a portion of a street, road or alley, the owner of the railway shall pay of the total cost of the work, the proportion that the area occupied by the railroad bears to the total area of the street, road, or alley, to be improved and also the cost of the extra work made necessary by the presence of the track in the street, road or alley.

Added by Acts 1956, No. 517, §1.



RS 33:3675.15 - Certificates not included in computing municipal indebtedness

§3675.15. Certificates not included in computing municipal indebtedness

Certificates issued under the provisions of this Sub-part shall not be included in computing the indebtedness of the municipality for the purpose of determining any constitutional or statutory limitation of indebtedness.

Added by Acts 1956, No. 517, §1.



RS 33:3675.16 - Certificates tax exempt; security for deposits

§3675.16. Certificates tax exempt; security for deposits

All certificates issued under the provisions of this Sub-part shall be exempt from taxation. They shall be acceptable as security for any deposit of public funds.

Added by Acts 1956, No. 517, §1.



RS 33:3675.17 - Limitation on contesting validity of resolutions and proceedings

§3675.17. Limitation on contesting validity of resolutions and proceedings

No contest, action or proceedings to question the validity or legality of any resolutions adopted or proceedings had under the provision of this Sub-part shall be begun in any court by any person for any cause whatsoever, after the expiration of thirty days from the date when the resolution was adopted, or proceedings had, and after such time the regularity of such resolution or proceeding shall be conclusively presumed.

Added by Acts 1956, No. 517, §1.



RS 33:3681 - Police juries authorized to improve streets and sidewalks

PART II. STREET IMPROVEMENTS IN PARISHES

SUBPART A. IN GENERAL

§3681. Police juries authorized to improve streets and sidewalks

The police juries may pave, plank, gravel, macadamize, or otherwise improve the streets and alleys or any part thereof not less than one block in length, and the sidewalks, or any part thereof, and construct curbing in areas outside of municipalities and may levy and collect special taxes or local assessments on all real estate abutting the streets, alleys, sidewalks, or curbing to be improved or constructed for the purpose of defraying the costs of the improvement, either in whole or in part, as hereinafter provided.



RS 33:3682 - Petition of abutting owners

§3682. Petition of abutting owners

Upon the written petition of the owners of not less than fifty per cent of the front footage of land abutting a street or road, or portion thereof, to be improved, any parish, Orleans excepted, shall improve such street or road, or portion thereof one block or more in length, and may levy and collect special taxes or local assessments on the property abutting the street or road to be improved for the purpose of defraying the entire cost of the improvement, the abutting real estate owners shall be determined by the conveyance records of the parish in which such property is situated.

Amended by Acts 1950, No. 71, §1.



RS 33:3682.1 - Petition of abutting owners in Livingston Parish

§3682.1. Petition of abutting owners in Livingston Parish

Upon the written petition of not less than fifty percent of the individual owners of land abutting a street, a road, or streets inclusive within a subdivision, or any portion of such a street or road to be improved, the governing authority of Livingston Parish may improve such street, road, or streets inclusive within a subdivision, or portion thereof one block or more in length and may levy and collect special taxes or local assessments on the property abutting the street, road, or streets inclusive within a subdivision, or portion thereof, to be improved for the purpose of defraying the entire cost of the improvement. The abutting real estate owners shall be determined by the conveyance records of Livingston Parish.

Acts 1989, No. 253, §1.



RS 33:3682.2 - Petition of abutting landowners in Caddo Parish

§3682.2. Petition of abutting landowners in Caddo Parish

Upon the written petition of the owners of not less than fifty percent of the front footage of land abutting a street, road, or streets inclusive within a subdivision, or any portion thereof, the same being contiguous with a publicly maintained street or road, the governing authority of Caddo Parish may improve such street, road, or subdivision streets, or portion thereof, and may levy and collect special taxes or local assessments on the property abutting same for the purpose of defraying the costs of the improvements, in whole or in part. The abutting real estate owners shall be determined by the conveyance records of Caddo Parish.

Acts 1990, No. 429, §1.



RS 33:3683 - Preparation of specifications; ordinance ordering improvement; advertising for bids; awarding contract

§3683. Preparation of specifications; ordinance ordering improvement; advertising for bids; awarding contract

Upon receipt of a petition requesting the improvement the parish governing body shall prepare plans and specifications of the work to be placed on file in the secretary's or parish engineer's office, and shall adopt an ordinance ordering and describing in general terms the contemplated improvement, and authorizing the secretary of the police jury to advertise for bids. The advertisement shall be inserted at least weekly for three weeks in the official journal of the parish, the first insertion to be not less than fifteen days prior to the date fixed for the reception of the bids. The advertisement shall contain a general description of the contemplated improvement, shall refer to the plans and specifications on file, and shall designate the hour, date, and place for the reception and opening of the bids. The police jury shall let the contract to the lowest responsible bidder who can furnish satisfactory security, but shall have the right to reject any and all bids.

Amended by Acts 1968, No. 67, §1.



RS 33:3684 - Liability of abutting property owners

§3684. Liability of abutting property owners

The total costs of improving sidewalks and curbing, including corners, as herein provided, shall be paid for by the owners of the real estate abutting upon the sidewalks or curbing on the basis of the respective frontage of the property on the sidewalk or curbing to be paved or improved, by ascertaining the entire expense of the improvement and charging it upon each lot or parcel of real estate in the proportion that its frontage or abutment bears to that of all the abutting lots or parcels of real estate to be improved.



RS 33:3684.1 - Liability of abutting property owners in Livingston Parish

§3684.1. Liability of abutting property owners in Livingston Parish

Notwithstanding the provisions of R.S. 33:3383 and 3384 to the contrary, the total cost of improving a street, a road, streets inclusive within a subdivision, sidewalks, or curbing, including corners, in Livingston Parish, as herein provided, shall be paid by the individual owners of the real estate abutting upon the street, road, streets inclusive within a subdivision, sidewalks, or curbing. The total cost of such improvement shall be paid by the individual owners by ascertaining the entire expense of the improvement and dividing such expense equally among each lot or parcel of real estate abutting the improvement.

Acts 1989, No. 253, §1.



RS 33:3685 - Apportionment of cost

§3685. Apportionment of cost

The entire cost, including costs of culverts, headers, filling, engineering, attorney's fees, labor, and material, of the improvement shall be apportioned as follows: (1) The abutting real estate owners shall pay all the costs of paving or improving streets and street intersections, the cost of the intersection to be pro-rated against all of the property abutting the street; (2) When a railway occupies a portion of the street or alley, the owner thereof shall pay in the proportion that the area of the space occupied by its roadbed bears to the total area of the street, alley or portion thereof to be improved.



RS 33:3686 - Acceptance of improvement; assessment and lien

§3686. Acceptance of improvement; assessment and lien

Where any street, alley, sidewalk, curbing, or portion thereof is paved, or otherwise improved, the police jury shall, upon the final satisfactory completion of the work, accept the same by ordinance and provide for an assessment of all abutting real estate and railway tracks and roadbeds in the amounts respectively due by the owners thereof according to the rules of the apportionment provided for in R.S. 33:3684 and R.S. 33:3685, each assessment being separately numbered; a certified copy of which ordinance containing said assessment shall, upon its passage, be filed for record in the office of the recorder of mortgages in the parish in which such assessed property is situated, and the same, when so filed and recorded, shall operate as a lien and privilege in favor of the parish in which the work is done, against all properties herein assessed which lien and privilege shall prime all other claims except taxes. The ordinance accepting the work and providing for the assessment of the abutting real estate owners shall provide for the payment of interest upon deferred installments and upon delinquent installments at a rate to be fixed by the police jury, but not to exceed five per cent per annum.

Amended by Acts 1950, No. 71, §1.



RS 33:3687 - Enforcement of assessment

§3687. Enforcement of assessment

A. The amount assessed in the ordinance shall be due and exigible immediately upon its passage, and, if not paid within thirty days after the passage of the ordinance, the parish may proceed by suit against the assessed properties and owners thereof to enforce collection together with twenty percent of the amount of judgment recovered as attorney's fees; and all delinquent assessments shall bear interest at the rate fixed by the parish governing authority pursuant to R.S. 33:3686.

B. In any suit to collect delinquent assessments, a certified copy of the assessment ordinance, and any affidavits and exhibits annexed thereto which establish the correctness of the delinquent assessments shall be admissible, self-authenticating, and sufficient to establish prima facie proof of such demand.

C. The governing authority of Jefferson Parish, the governing authority of Livingston Parish, or the governing authority of Caddo Parish may, at its option, enact ordinances to add such delinquent assessment charges to the annual ad valorem tax bill of the property involved. In the event such ordinances are enacted, the sheriff effecting collection shall be reimbursed by the governing authority for an amount equal to fifteen percent of the amount of such charges actually collected from the property owner. This collection charge shall be in addition to such delinquent assessment charges and shall also be added to the ad valorem tax bill of the property involved.

Amended by Acts 1954, No. 607, §1; Acts 1970, No. 484, §1; Acts 1987, No. 650, §1, eff. July 9, 1987; Acts 1989, No. 253, §1; Acts 1990, No. 429, §1.



RS 33:3688 - Installment payments; notes evidencing deferred payments

§3688. Installment payments; notes evidencing deferred payments

NOTE: AS AMENDED BY ACTS 1950, NO. 71, §1:

The governing authority of the parish shall provide in the ordinance accepting the work and making the assessment that the property owners therein assessed, (including the parish where it owns property abutting on the street paved), availing themselves of the privilege within ten days after the passage of the ordinance, may (1) within ten days after passage of the ordinance pay in cash one-fifteenth of the amount of their indebtedness and pay the balance in fourteen equal annual installments. As evidence of these deferred payments the property owners shall sign fourteen promissory notes each for one-fifteenth of the amount due and payable, one, two, three, four, five, six, seven, eight, nine, ten, eleven, twelve, thirteen and fourteen years from date respectively or sooner at the option of the maker. The notes shall be made payable to the order of the parish, dated ten days after passage of said ordinance, bearing interest at a maximum rate of five per cent per annum from date until paid, payable annually, and ten per cent attorney's fees if placed in the hands of an attorney for collection after maturity, which notes, when paraphed by the clerk or secretary of the parish police jury to identify them with the ordinance levying the assessment, shall carry with them in the possession of any bona fide owner as to lots or land owned by it abutting on the street or road improved under R.S. 33:3681 through R.S. 33:3689, and the governing authority of the parish shall have the right to issue certificates, notes or other evidence of debt, to represent the deferred payments on its assessment, levied against it in the ordinance accepting the work and levying the assessments therefor and fixing the terms of payment. At the time of the issuance of the certificates, notes, or other evidences of debt the governing authority shall, by ordinance, provide for their payment and set aside, dedicate and pledge so much of the general revenues of the parish in each year for the years through which the certificates, notes or other evidences of debt may run, as may be necessary to pay them in principal and interest as they mature. This dedication and pledge shall be incorporated in the certificates, notes or other evidences of debt when issued, and shall constitute a fixed charge against the general revenues of the parish. The notes may be transferred by the parish, without recourse, to the contractor, at their face value, in payment pro tanto of the work done by him, and the contractor or his transferee shall enjoy the lien and privilege and all other rights accruing to the parish ordering the work.

NOTE: AS AMENDED BY ACTS 1950, NO. 156 §1; ACTS 1950, NO. 316, §7; ACTS 1954, NO. 661, §1:

The police jury may, in their discretion, in the ordinance accepting the work and making said assessments, allow all property owners therein assessed, who, within thirty days after the passage of said ordinance, make written application therefor and pay in cash ten per cent of the amount of their indebtedness, to pay the balance of the indebtedness in nine equal annual installments; provided that as evidence of the deferred payments, the property owner so applying and depositing the ten per cent, shall sign and execute nine promissory notes, payable to the order of the parish, each for ten per cent of the amount due by him, dated thirty days after the passage of the ordinance accepting the work, maturing respectively one to nine years from date, or sooner, at the option of the owner, bearing annual interest from date at the rate fixed by the police jury pursuant to R.S. 33:3686, and ten per cent attorney's fees in event of suit to enforce collection after maturity, which notes, paraphed by the secretary or clerk of the police jury as being "secured by Assessment No. __ of local Assessment Ordinance No. __" shall carry with them the lien and privilege above provided. The notes may be transferred by the parish, without recourse, to the contractor, at their face value, in payment pro tanto of the work done by him.

The said property owner shall have the right at option to pay twenty per centum of his indebtedness in cash, and give notes due at 1, 2, 3 and 4 years for twenty per centum, each, for said indebtedness, said notes to be in all other respects as hereinabove set out.

Amended by Acts 1950, No. 71, §1; Acts 1950, No. 156, §1; Acts 1950, No. 316, §7; Acts 1954, No. 661, §1.



RS 33:3689 - Local assessment ordinances; record of proceedings

§3689. Local assessment ordinances; record of proceedings

All ordinances relative to sidewalks and street paving and curb constructions shall be known as "Local Assessment Ordinances" and shall be numbered separately from other ordinances of the parish, and all petitions, bids, resolutions, ordinances, and all proceedings of the police jury relative to sidewalk and street improvements shall be copied by the secretary or clerk of the police jury in a separate book, and certified excerpts from the same shall be received as evidence.



RS 33:3689.1 - Authority to construct and improve streets and sidewalks

§3689.1. Authority to construct and improve streets and sidewalks

A. The parishes in the state of Louisiana, through the police juries as the governing authorities thereof, shall have, and are hereby vested with, full power and authority to construct, pave, surface, or otherwise improve, together with the necessary curbing, guttering, aprons, drains, and headers, the streets, roads, sidewalks, and alleys, or any part thereof, within their corporate limits and outside of municipal corporations, at such time or times as they determine, and shall have full power and authority to levy and collect local or special assessments on the real property abutting such improvements sufficient in amount to defray the total cost of said works, including street intersections, all in the form and manner and subject to the limitations and restrictions herein contained.

B.(1) For the purposes of R.S. 33:3689.1 through 3689.17, real property subject to special assessments shall not include any lake, river, bayou, or similar body of water which abuts a street, road, alley, or sidewalk to be constructed or improved. A parish governing authority shall defray the costs of such work by the levy and collection of special assessments against abutting lots or parcels or similar tracts of land.

(2) Paragraph B(1) of this Section shall not apply to privately owned lakes or water bodies used for commercial purposes. However, it shall expressly apply to any lake or water body owned by a nonprofit homeowners corporation, regardless of its use, which lake or water body shall therefore not be subject to any special assessment levied pursuant to R.S. 33:3689.1 through 3689.17.

Acts 1952, No. 430, §1; Acts 1997, No. 1332, §1.



RS 33:3689.2 - Notice of intention

§3689.2. Notice of intention

Any parish taking advantage of R.S. 33:3689.1 to 33:3689.17, shall, through its police jury as the governing authority thereof, be required to adopt a resolution giving notice of its intention to construct, pave, surface or otherwise improve, together with the necessary curbing, guttering, aprons, headers, and drains, the street or streets, road or roads, sidewalk or sidewalks, alley or alleys, or any part thereof, proposed to be so improved, and embody therein in a general way the improvements contemplated and the manner of payment therefor. Such notice shall be signed by the president of the police jury, duly attested by the secretary thereof and shall contain substantially all things set forth in said resolution, and shall set forth further that the police jury will, in open session, on the date and at the time and place named, proceed to hear any and all objections to the proposed improvements and the manner of payment therefor, and after hearing and passing on such objections, proceed if it so determines, to order such improvements constructed in the manner hereinafter provided. Such notice of intention shall be published once a week for three consecutive weeks in a newspaper published in the parish, and the first publication shall be made not less than fifteen days before the date fixed for the said hearing of objections.

Acts 1952, No. 430, §2.



RS 33:3689.3 - Objections

§3689.3. Objections

The police jury of any parish shall not order the construction of said improvements in the event there is filed at the public hearing written objection to the proposed improvement signed by the property owners owning more than one-half of the total front feet of property abutting on the street, road, sidewalk or alleys, or portion thereof, to be improved and which will be assessed to pay the cost of such improvements; the majority shall be determined after considering the front footage of all properties abutting the portion of the street, road, sidewalk or alley, ordered improved and the owners of such portion shall be determined by the conveyance records of the parish.

Acts 1952, No. 430, §3.



RS 33:3689.4 - Plans and specifications; advertisement for bids

§3689.4. Plans and specifications; advertisement for bids

The police jury of any parish, after having given due notice of intention in the manner hereinbefore provided and after having disposed of all objections to the contemplated improvements, and having decided to order the construction of such improvements, it may, without further delay and subject only to the restrictions contained in the preceding Section, have prepared the necessary plans and specifications for said work and adopt a resolution authorizing the advertising for bids therefor by the giving of notice calling for sealed bids for the construction of said work, such notice to be signed by the president of the police jury, duly attested by the secretary thereof, and to be published for three consecutive weeks in a newspaper published in the parish, the first insertion to be not less than fifteen days prior to the reception and opening of the bids. Said notice shall contain a general description of the work contemplated, shall refer to the plans and specifications which shall be placed on file with the secretary of the police jury, and shall designate the hour, date and place for the reception and opening of the bids, and may provide that the contractor be required to accept paving certificates of the parish in payment for work performed and may further stipulate that right is reserved to reject any and all bids. Provided, that where a grant or contribution of materials and labor be made to the parish by the government of the United States of America, or the state of Louisiana, through any agency in aid of the cost of constructing the improvements authorized by R.S. 33:3689.1-33:3689.17, where the conditions on which such grant or contribution as made are that the work be done under the supervision and control of such agency or administration and the parish be required to contribute a proportionate amount of the cost of the work in materials, equipment and supplies, or should the police jury determine to construct the said improvements under its own supervision, and with its own labor, the police jury instead of being required to advertise for bids and award the contract for the construction of the work as prescribed in this Section, may advertise, in the manner hereinabove provided, for sealed bids for the purchase of the materials, equipment and supplies necessary to construct the said improvements, with the right to reject any and all bids, and thereafter without further advertisement, purchase such materials, equipment and supplies, upon the condition that the prices at which such purchases may be made shall not be greater than that specified in the lowest sealed bid received for such equipment, materials, supplies or any of them, and where no bids have been received the purchases thereof may be made without further advertisement at market prices; and the proportionate amount of the cost of the work together with engineer's and attorney's fees and all other expenses incidental to the cost of the improvements not contributed by any public agency, shall be assessed and paid in the manner and form hereinafter provided.

Acts 1952, No. 430, §4.



RS 33:3689.5 - Award of contract

§3689.5. Award of contract

The police jury shall meet in open session on the date and at the place and hour named in the notice calling for sealed bids for the construction of the said works, and proceed to open said bids and award the contract to the lowest bidder who can furnish satisfactory security, or it may reject any and all bids, and at any time within a period of thirty days from the date of the reception and opening of said bids award the contract for said works without further advertisement, provided, that no contract shall be so let for an amount greater than that specified in the lowest sealed bid received from a responsible bidder. Any contract awarded under the provisions of R.S. 33:3689.1-33:3689.17 shall be authorized by resolution of the police jury authorizing and empowering the president and the secretary thereof to execute said contract for, on behalf of, and in the name of the parish, and a copy of the said contract shall be set forth in full in said resolution and the resolution shall be published in full in one issue of the official journal of the parish, and a certified copy of said resolution shall be filed with the clerk of court of the parish and by him duly recorded in the mortgage records thereof. Provided, that the procedure set forth in this Section shall not apply in cases where any federal or state agency has made grants or contributions of material and labor in aid of the cost of constructing said improvements and the work is done under the supervision and control of such agency or agencies as provided in R.S. 33:3689.4, and also where the work is undertaken by the parish, the bid received for materials, equipment and supplies shall be opened and awarded or rejected as hereinabove provided.

Acts 1952, No. 430, §5.



RS 33:3689.6 - Engineer's report; assessment of costs

§3689.6. Engineer's report; assessment of costs

Any police jury upon the award of any contract or its determination to construct the improvements herein authorized, under the provisions of R.S. 33:3689.1-33:3689.17, shall forthwith require of the engineer of the parish in charge of the project a statement or report duly certified to and showing in detail the total cost of said improvements, including street intersections, engineer's and attorney's fees and other expenses incidental to the cost of said improvements, and the said engineer shall also show the amount thereof chargeable to each lot or parcel of real estate abutting said improvements in proportion that its frontage bears to all of the abutting lots or parcels of real estate to be improved and shall give a brief description of each parcel or lot of real estate so abutting with sufficient clearness to identify the same; provided, that in the parish of Jefferson or any municipality therein where any improvement is to be made upon more than one side of any lot or parcel of real estate, the total front footage of such lot chargeable hereunder shall be determined by taking the total front footage of said lot or parcel of real estate abutting improvements on all sides and dividing such total front footage by two, provided that the maximum allowable reduction in such cases shall be seventy-five feet.

Acts 1952, No. 430, §6. Amended by Acts 1969, No. 140, §1.



RS 33:3689.7 - Local or special assessments

§3689.7. Local or special assessments

A. Upon receipt of the certified statement or report of the engineer of the parish as provided for in the preceding section, the police jury thereof shall review said certified statement or report, including the proposed local or special assessments, and thereafter shall make a determination as to whether each lot or parcel of real estate to be assessed will be benefited to an amount not less than the proposed local or special assessment. Proposed assessments that are found by the police jury to have been erroneously assessed or for which the police jury does not find said benefit shall be deleted from said certified statement or report. The deletion of such proposed assessments from said certified statement or report for either of said reasons shall in no way invalidate or affect the legality of the contract awarded for the construction of said proposed improvements nor shall such deletions constitute a violation of the public contracts law of this state.

B. Following said review and finding as to benefit by said police jury there shall be mailed to each property owner to be assessed a notice advising each property owner of his proposed assessment and the manner and time for payment thereof. Said notice shall set forth a general description of the proposed improvements, such description of the property to be assessed and the location thereof as the police jury may deem necessary, and shall notify the property owner to advise the police jury in writing within fifteen days from the date of said notice if inaccuracies exist in the proposed assessment. The aforesaid notice shall be given by depositing said written notice in the United States mail, postage paid, and addressed to the property owner at his address as it appeared on the last parish assessment roll on which the property was assessed for parish taxes. The certificate of the Secretary of the police jury levying any such assessments that the aforesaid notice has been given in writing to all property owners to be assessed shall establish a conclusive legal presumption that all requirements of notice as set forth hereinabove have been legally satisfied.

C. After thirty days has elapsed from the date of the mailing of said notice of the proposed assessments, the police jury shall adopt an ordinance levying a local or special assessment on each lot or parcel of real estate abutting the street, road, sidewalk or alley to be improved, in proportion that its frontage bears to all the abutting lots or parcels of real estate to be improved in accordance with the contract awarded therefor, or in accordance with the cost of the improvements as shown by certified statement or report of the engineer if undertaken by the parish and no contract was awarded for the construction of said improvements. The total of all such local or special assessments shall represent the total cost of the improvement, including street intersections, engineer's and attorney's fees, and all other costs incidental to the work, after deduction therefrom of the amount of participation, if any, made by the parish. The amount assessed in the ordinance shall be due and collectible immediately on its passage, and if not paid within thirty days from the date of the adoption of the ordinance, it will be conclusively presumed that any property owner whose property is affected thereby, exercises the right and option, which is hereby authorized, to pay the amount due in equal annual installments bearing interest at a rate or rates not exceeding the maximum rate provided for conventional interest by Article 2924 of the Louisiana Civil Code as the same now exists or may be hereafter amended, and extending over a period not exceeding twenty years, as provided for in the ordinance levying the local or special assessments. The first installment shall become due on December 31st of the then current year, or one year after the date of the assessment ordinance herein provided for, in the discretion of the police jury, and annually thereafter. The failure to pay any installment or the interest thereon when due, shall ipso facto cause all other installments and the interest thereon to become due and payable and the parish shall within thirty days from date of such default, proceed against the property for the collection of the total amount due thereon, including interest, plus ten percent additional on the principal and interest of the past due installment or installments or ten percent of the amount sued for, and in the event judgment is necessary to effect collection, ten percent of the amount of the judgment rendered, as attorney's fees. Provided that, said attorneys' fees shall be payable by the property owner only if demand by the governing authority of the parish through registered or certified mail has been made on the property owner and he has failed to pay the amount due within ten days after such demand. A certified copy of the ordinance levying the local or special assessments on the real estate shall be filed with the clerk of court in the parish, who shall forthwith record the same in the mortgage records of the parish, and when so filed and recorded, shall operate as a lien and privilege against all real estate therein assessed, and which aforesaid lien and privilege shall prime all other claims except taxes. Said lien and privilege shall continue in full force and effect until paid in full and need not be reinscribed in the mortgage records so long as there are outstanding and unpaid in principal or interest any paving certificates issued in the manner hereinafter provided. The payments made in cash shall be expended for no other purpose than for the payment of the cost of the improvements. Any errors in descriptions or amounts in any assessment ordinance adopted pursuant to this section may be corrected by the adoption of an amendatory ordinance which need set forth only the corrected descriptions or amounts and which amendatory ordinance shall be recorded in the same manner as the original ordinance levying the assessments. The adoption of any such corrective ordinance shall serve only to postpone the thirty days' period for cash payment in full of the assessment actually affected and corrected by such amendatory ordinance, and the due dates of the installments of such assessments so corrected as are not paid in full in cash within thirty days from the date of the adoption of the amendatory ordinance, shall be the same as the due dates of the installments of the assessments levied in the original ordinance and not affected or corrected by any such amendatory ordinance or ordinances.

Acts 1952, No. 430, §7. Amended by Acts 1970, No. 554, §1.



RS 33:3689.8 - Paving certificates

§3689.8. Paving certificates

Any parish upon complying with the provisions of R.S. 33:3689.1-33:3689.17, shall have and is hereby authorized through its police jury as the governing authority thereof to issue, execute, negotiate, sell and deliver negotiable interest bearing coupon paving certificates of the parish in an amount not exceeding the total amount of the unpaid installments or deferred payments as provided for in the preceding Section, said paving certificates to bear interest at a rate of interest not exceeding six (6%) per centum per annum, payable annually, and to mature serially over a period not exceeding twenty years, but in no event shall said certificates extend over a longer period of time than that provided for by the ordinance levying the local or special assessments which may be paid in annual installments. Said paving certificates shall be of such form, date, denomination and payable in principal and interest at such time and place as the police jury may determine, and such certificates shall be secured by and payable in principal and interest by the irrevocable pledge and dedication of the funds derived from the levy and collection of the local or special assessments on the real property abutting said improvements payable in annual installments as provided for by R.S. 33:3689.1-33:3689.17 together with all interest on such assessments, and which funds shall be set aside in a separate fund and shall not be drawn upon for any purpose other than to pay the principal and interest of said paving certificates. The purchaser of any paving certificates issued under the provisions of R.S. 33:3689.1-33:3689.17 shall not be obligated to see to the proper application of any funds coming into possession of the police jury.

Acts 1952, No. 430, §8.



RS 33:3689.9 - Additional assessments

§3689.9. Additional assessments

In the event the local or special assessments originally levied are insufficient for any cause whatsoever to pay the principal and interest or the principal or interest in any one year on the said paving certificates outstanding at their respective maturity dates, then in that event the parish issuing such paving certificates under the provisions of R.S. 33:3689.1-33:3689.17, through its police jury, is hereby empowered, authorized and obligated by ordinance to levy and collect, at such time or times as may be necessary, an additional local or special assessment on each lot or parcel of real estate abutting the street, road, sidewalk or alley so improved sufficient in amount to pay in full the said principal and interest or the principal or interest of such paving certificates at their respective maturity dates. The amounts assessed in such ordinance or ordinances shall be due and collectible immediately on its passage and if not paid within thirty days from the date of its adoption and publication, the police jury shall proceed against the property for the collection of the amount of the additional local or special assessment so levied plus interest thereon and ten (10%) per cent additional for attorney's fees. A certified copy of each ordinance providing for the levy and collection of such additional local or special assessment shall be filed with the clerk of court of the parish within ten days from the date of its adoption, who shall forthwith record the same in the mortgage records of the parish and when so filed and recorded shall operate as a lien and privilege against all the real estate therein assessed and shall prime all other claims except taxes.

Acts 1952, No. 430, §9.



RS 33:3689.10 - Execution and registration of certificates and interest coupons

§3689.10. Execution and registration of certificates and interest coupons

The said paving certificates shall be signed by the president and by the secretary of the police jury for, on behalf of, and in the name of the parish and under the seal thereof. The interest coupons shall be signed with the facsimile signatures of the said officers and before delivery thereof, they shall be registered in the mortgage records of the parish affected as to the serial number or numbers, amount, rate of interest, dates due and street or streets, road or roads, alley or alleys or parts thereof improved. Each of the said certificates shall bear the following endorsement, viz:

"This certificate registered in the Mortgage Records of the Parish of __________, Louisiana, on this the _____ day of __________, 19___.

________________________

Clerk of Court and Ex-Officio

Recorder of Mortgages,

Parish of ____________, Louisiana"

Acts 1952, No. 430, §10.



RS 33:3689.11 - Sale and delivery of certificates

§3689.11. Sale and delivery of certificates

The police jury of the parish issuing such paving certificates may by resolution empower and authorize its president and its secretary to negotiate and deliver such paving certificates and collect the purchase price therefor and do any and all things necessary and incidental thereto, or authorize delivery to the contractor of all or any part thereof in payment of its contractual obligation covering such improvements. The funds derived from the sale of the said paving certificates shall be expended solely in payment of the costs of the improvements herein authorized and shall not be drawn upon for any other purpose whatsoever.

Acts 1952, No. 430, §11.



RS 33:3689.12 - Negotiability of certificates; validity and incontestability

§3689.12. Negotiability of certificates; validity and incontestability

Paving certificates issued hereunder shall have all the qualities of negotiable paper under the law merchant, and shall not be invalid for any irregularity or defect in the proceedings for their issuance, sale or delivery, and shall be incontestable in the hands of bona fide purchasers thereof for value.

Acts 1952, No. 430, §12.



RS 33:3689.13 - Inspection and acceptance of work; payment

§3689.13. Inspection and acceptance of work; payment

The police jury shall upon the completion of any contract awarded as provided for herein, provide for the final inspection of the work performed thereunder and the improvements made, and if the work be found to have been completed satisfactorily in accordance with said contract, as evidenced by a certificate of the engineer for the parish, said police jury shall by ordinance duly adopt, approve and accept said work and fulfill its obligations under the said contract by full payment therefor of any and all amounts and balances due the said contractor, including all retained percentages for payments previously made thereon on engineer's estimates and which percentages were retained pending the completion of said work.

Acts 1952, No. 430, §13.



RS 33:3689.14 - Engineer; employment and duties; attorney

§3689.14. Engineer; employment and duties; attorney

Said parishes are hereby authorized through their police juries to engage the services of an engineer and provide for his payment, which engineer shall prepare all plans and specifications as to grade, subgrade, drainage, manner and type of paving, surfacing, sidewalks, or other improvements, including the necessary curbing, guttering, aprons, headers and drains, providing that the police jury shall approve such plans and specifications by a proper resolution duly adopted. Such engineer so employed shall inspect the work as let in accordance with contracts hereunder and shall issue to the said contractor his estimates thereon from time to time as the said work progresses, which estimates may be paid by the parish either in full or by the retention of an amount not exceeding twenty (20%) per cent thereof as retained percentage. Upon final completion of the work the said engineer shall render a report to the police jury of the parish as to the completion of the work in a satisfactory manner, which report shall be duly certified to, and in addition thereto the said engineer shall do and perform any and all engineering duties required of him in R.S. 33:3689.1-33:3689.17. The police juries of the respective parishes are also hereby authorized to employ an attorney or firm of attorneys to handle all legal work in connection with such improvements herein authorized and provide for the payment of his or their fee.

Acts 1952, No. 430, §14.



RS 33:3689.15 - Limit of indebtedness

§3689.15. Limit of indebtedness

Paving certificates issued under the provisions of R.S. 33:3689.1-33:3689.17 shall not be included in computing the indebtedness of the parish for the purpose of determining any constitutional or statutory limitation of indebtedness.

Acts 1952, No. 430, §15.



RS 33:3689.16 - Exemption of certificates from taxation; acceptability as security

§3689.16. Exemption of certificates from taxation; acceptability as security

All paving certificates issued under the provisions of R.S. 33:3689.1-33:3689.17 shall be exempt from taxation. They shall be acceptable as security for any deposits of public funds.

Acts 1952, No. 430, §16.



RS 33:3689.17 - Period within which to question validity of certificates

§3689.17. Period within which to question validity of certificates

If the validity of any paving certificates issued under the provisions of R.S. 33:3689.1-33:3689.17 is not raised within thirty days from the date of publication of the resolution or ordinance issuing said paving certificates, the authority to issue said paving certificates, the legality thereof and of the local or special assessments necessary to pay the same shall be conclusively presumed and no court shall thereafter have authority to inquire into such matters.

Acts 1952, No. 430, §17.



RS 33:3689.18 - Financing costs of improvements other than by sale of certificates

§3689.18. Financing costs of improvements other than by sale of certificates

Any parish having available funds with which to finance the cost of said street improvements may utilize said funds for the purpose, without the necessity of issuing and selling paving certificates or other evidence of indebtedness, provided that the cost of such improvements to the abutting property owners is less than five dollars per front foot.

Added by Acts 1963, No. 102, §1.



RS 33:3689.19 - Construction of Sections 3681 through 3689.18

§3689.19. Construction of Sections 3681 through 3689.18

Sections 3681 through 3689.18 of Title 33 of the Louisiana Revised Statutes shall be construed to provide a method by which parishes may construct street improvements and levy special assessments to cover the cost thereof, which method shall be in addition to all other methods of making street improvements and levying special assessments to finance the cost thereof now or heretofore authorized by this Legislature.

Added by Acts 1963, No. 102, §2.



RS 33:3690.1 - Jefferson Parish; blacktopping of streets

SUBPART B. JEFFERSON PARISH

§3690.1. Jefferson Parish; blacktopping of streets

In addition to the authority provided in R.S. 33:3689.1 through 3689.19, the parish of Jefferson, through its governing authority, shall have and is hereby vested with full power and authority to blacktop roads and streets or install culverts within the unincorporated areas of the parish and shall have full power and authority to levy and collect local or special assessments on the immovable property abutting said improvements to defray a portion of the cost of such improvements, all in the form and manner and subject to the limitations and restrictions as contained in this Subpart.

Acts 1962, No. 256, §1; Acts 2000, 1st Ex. Sess., No. 70, §1, eff. April 17, 2000.



RS 33:3690.2 - Petition; resolution of intention; conditions

§3690.2. Petition; resolution of intention; conditions

Upon the written petition of not less than fifty percent of the property owners owning not less than fifty percent of the lineal frontage of immovable property abutting on any road or street in the unincorporated areas of Jefferson Parish, the Jefferson Parish Council may adopt a resolution giving notice of its intention to blacktop said road or street or install culverts thereon, provided that the following conditions are complied with:

(1) The road or street to be blacktopped has an average minimum width of at least eighteen feet.

(2) The road or street is at least one block in length.

(3) That water and drainage are available in the area, as determined by the Department of Public Works of Jefferson Parish.

(4) A deposit of at least fifty percent of the total cost of the improvements is made with the director of finance of Jefferson Parish, by cash or certified check.

(5) The number of abutting real estate owners and the property owned by them shall be determined by the conveyance records of Jefferson Parish, and the number of such owners and the property which they own shall be determined as of the date of presentation of the written petition to the governing authority of the parish.

(6) Those property owners who decide to pay their assessments in cash must pay cash in the amount of one hundred percent of the assessments levied against them.

Acts 1962, No. 256, §2; Acts 2000, No. 70, §1, eff. April 17, 2000.



RS 33:3690.3 - Notice and hearing

§3690.3. Notice and hearing

If the governing authority of the parish determines to make the proposed improvements, it shall adopt a resolution giving notice of the intention to make such improvements and embody therein in a general way the improvements contemplated and the manner of payment therefor. Such notice shall be signed by the chairman of the Jefferson Parish Council, duly attested by the council clerk, and shall contain substantially all things set forth in said resolution, and shall set forth further that the Jefferson Parish Council will, in open session, on the date and at the time and place named, proceed to hear any and all objections to the proposed improvements and the manner of payment therefor, and after hearing and passing on such objections, proceed, if it so determines, to order such improvements constructed in the manner hereinafter provided. Such notice of intention shall be published once a week for three consecutive weeks in a newspaper published in the parish, the first publication to be made not less than fifteen days before the date fixed for the said hearing of objections to the proposed improvements.

Acts 1962, No. 256, §3; Acts 2000, 1st Ex. Sess., No. 70, §1, eff. April 17, 2000.



RS 33:3690.4 - Written objection by more than fifty percent of abutting real estate owners

§3690.4. Written objection by more than fifty percent of abutting real estate owners

The Jefferson Parish Council shall not order the construction of said improvements in the event there is filed at the public hearing written objection to the proposed improvements signed by more than fifty percent of the abutting real estate owners owning more than fifty percent of the lineal frontage of real estate abutting on the road or street to be improved, the ownership to be determined as set forth in R.S. 33:3690.2(5).

Acts 1962, No. 256, §4; Acts 2000, 1st Ex. Sess., No. 70, §1, eff. April 17, 2000.



RS 33:3690.5 - Resolution of authorization

§3690.5. Resolution of authorization

The Jefferson Parish Council, after having given due notice of intention in the manner provided in this Subpart and after having disposed of all objections to the contemplated improvements, in the event that not more than fifty percent of the abutting real estate owners in number and in lineal frontage abutting the improvements shall have objected to the improvements, may adopt a resolution authorizing the Department of Public Works of Jefferson Parish to blacktop the road or street in question or install culverts thereon.

Acts 1962, No. 256, §5; Acts 2000, 1st Ex. Sess., No. 70, §1, eff. April 17, 2000.



RS 33:3690.6 - Statement or report of total cost; pro rata shares

§3690.6. Statement or report of total cost; pro rata shares

The Jefferson Parish council shall then require of the engineer for the department of roads and bridges of Jefferson Parish a statement or report duly certified to and showing in detail the total cost of the improvements, including street intersections, engineer's and attorney's fees, if any, and other expenses incidental to the cost of said improvements, and showing the amount chargeable to each lot or parcel of real estate abutting the street or road owned by those property owners who have not paid in cash their pro rata share of the cost of the improvements, in proportion that the frontage of each such lot or parcel of real estate bears to all of the abutting lots or parcels of real estate to be improved. Such report shall give a legal description of each such abutting lot or parcel with sufficient clearness to identify it.

Acts 1962, No. 256, §6.



RS 33:3690.7 - Levy of local or special assessment

§3690.7. Levy of local or special assessment

Upon receipt of the statement or report referred to in R.S. 33:3690.6, the Jefferson Parish council shall adopt an ordinance levying a local or special assessment on each lot or parcel of real estate abutting the street or road to be improved owned by those property owners who have not paid in cash their pro rata share of the cost of such improvements, in proportion that the frontage of each such lot or parcel of real estate bears to the total frontage of all the abutting lots or parcels of real estate to be improved, in accordance with the cost of the improvements as shown on said certified statement or report. The total of the amounts paid by the other property owners in cash and of the said local or special assessments shall represent the total cost of the improvements, including street intersections, engineer's and attorney's fees, if any, and all other costs incidental to the work.

Acts 1962, No. 256, §7.



RS 33:3690.8 - Collection of amounts assessed

§3690.8. Collection of amounts assessed

The amounts assessed in the said local or special assessment ordinance shall be due and collectible immediately on its passage, and if not paid within ten (10) days from the date of publication of said ordinance, it will be conclusively presumed that any property owner whose property is affected thereby exercises the right and option, which is hereby authorized, to pay the amount due in equal semi-annual installments bearing interest at a rate not exceeding 6% per annum, payable semi-annually, and amortized over a period not exceeding two years, as provided for in the said local or special assessment ordinance and within the discretion of the Jefferson Parish council. The first installment shall become due on December 31st of the then current year and subsequent installments shall become due semi-annually thereafter. The failure to pay any installment or the interest thereon when due shall ipso facto cause all other installments and the interest thereon to become due and payable, and the Jefferson Parish council may within 30 days from the date of each default proceed, by an action either in rem against the property or in personam against the owner, or both, for the collection of the total amount due, including interest and 20% additional on principal and interest as attorney's fees.

Acts 1962, No. 256, §8.



RS 33:3690.9 - Filing of levying ordinance; lien and privilege

§3690.9. Filing of levying ordinance; lien and privilege

A certified copy of the ordinance levying the local or special assessments as hereinbefore provided shall be filed with the clerk of court of Jefferson parish, who shall forthwith record the same in the mortgage records of said parish. Such ordinance, when so filed and recorded, shall operate as a lien and privilege against all real estate therein assessed, which lien and privilege shall prime all other claims and liens except taxes or prior recorded special assessment liens.

Acts 1962, No. 256, §9.



RS 33:3690.10 - Establishment of fund

§3690.10. Establishment of fund

The Jefferson Parish council is hereby authorized to establish such a fund as may be necessary to provide for the cost of the said improvements not covered by the cash payments.

Acts 1962, No. 256, §10.



RS 33:3690.11 - Contesting validity; prescription

§3690.11. Contesting validity; prescription

No contest, action or proceeding to question the validity or legality of any resolution, ordinance, notice or other proceeding adopted or published in accordance with the foregoing shall be begun in any court by any person for any cause whatsoever after the expiration of thirty days from the date when the resolution, ordinance, notice or proceeding was adopted or published and thereafter the legality and validity of such resolution, ordinance, notice or proceeding shall be conclusively presumed and no court shall thereafter have authority to inquire into such matters.

Acts 1962, No. 256, §11.



RS 33:3691 - Additional authority for street improvements

SUBPART C. MISCELLANEOUS

§3691. Additional authority for street improvements

A. Whenever one or more roads or streets are located partially within the boundaries of two adjoining parishes, and outside of any municipality, the governing authority of either parish, with the consent of the governing authority of the other parish, may construct, pave, surface, or otherwise improve, together with the necessary curbs, gutters, aprons, drains, and headers, such streets or roads or any part thereof at such time or times as they determine. The governing authority which performs work authorized by this Section may levy and collect local or special assessments on the real property abutting such improvements sufficient in amount to defray the total cost of said work, including street intersections, all in the form and manner and subject to the limitations and restrictions provided in R.S. 33:3689.1 through 3689.19 except for the following provisions:

(1) The governing authority of each parish must approve the notice of intention to improve such roads or streets by resolution or ordinance.

(2) The governing authority proceeding under this Section may exclude from the description of property abutting streets or roads to be improved any lot or parcel found not to be benefitted by the proposed improvement, including wetlands determined by said governing authority to be not reasonably subject to development.

(3) The ordinance levying the local or special assessments must be recorded in the mortgage records of each parish.

(4) The assessments shall be at such rates as may be set forth in the ordinance levying the local or special assessments.

(5) Any paving certificates shall be issued subject to the provisions of Chapter 13 of Title 39 of the Louisiana Revised Statutes of 1950 and the provisions of that Chapter shall be controlling in the event of any conflict with the provisions of R.S. 33:3689.1 through 3689.19.

B. Any parish which performs work on streets or roads pursuant to this Section, with the approval of the governing authority of the adjoining parish, may include such streets or roads in its road system and shall thereafter treat such streets or roads as streets and roads of the parish performing the work.

Acts 1995, No. 262, §1, eff. June 14, 1995.

NOTE: See Acts 1995, No. 262, §2.



RS 33:3701 - Railroad crossings; permits; sharing cost

PART III. RAILROAD CROSSINGS

§3701. Railroad crossings; permits; sharing cost

A. Where the tracks of a railroad cross or limit access to a state highway or a street or alley of a municipality or parish, the governing authority may require that a railroad company notify the governing authority in writing prior to any work being done on the railroad crossing.

B. The governing authority shall have the authority to acquire and construct such public crossings as it deems necessary under its general expropriation authority and may require the railroad to pay one-half of the cost of constructing and maintaining a public crossing or viaduct over their tracks, or of constructing and maintaining a subway under their tracks, the other one-half of the cost of the construction and maintenance to be borne by the municipality or parish. The cost of the construction shall include all expenses incident thereto.

Amended by Acts 1982, No. 658, §1; Acts 2008, No. 596, §1.



RS 33:3702 - Disagreement between municipality or parish and railroad; decision by public service commission

§3702. Disagreement between municipality or parish and railroad; decision by public service commission

In cases mentioned in R.S. 33:3701 if the municipal or parish authorities and the railroads are not able to agree on the plans for the construction, payment for, or maintenance of, the public crossing, viaduct, or subway, the matter shall be left to the decision of the Louisiana Public Service Commission, provided, however, that after the commission's decision, the municipality or parish may defer action on the project.

Acts 2008, No. 596, §1.



RS 33:3703 - Apportionment between railroads crossing street

§3703. Apportionment between railroads crossing street

If there are more than one railroad crossing the street or alley or limiting access to a state highway, the one-half of the cost not paid by the municipality or parish shall be apportioned between or among the railroads according to the number of tracks of each railroad crossing the street or alley.

Acts 2008, No. 596, §1.



RS 33:3704 - Payments due upon completion of work

§3704. Payments due upon completion of work

In carrying out the work provided for in R.S. 33:3701 through 3703, the amount, if any, due to the municipality or parish shall be due and payable immediately after the work is completed and accepted, and the amount, if any, due the railroads, from the municipality or parish, shall also be due and payable immediately after the completion of the work, and either may recover the amounts due in any court of competent jurisdiction.

Acts 2008, No. 596, §1.



RS 33:3705 - Railroads required to maintain lights at crossings

§3705. Railroads required to maintain lights at crossings

A. Municipalities or parishes which have their streets lighted may require railroad companies to maintain lights at the intersections of their tracks within the limits of the municipality or parish, similar to and of equal power as those in use for the lighting of the streets.

B. Any railroad company affected by the exercise of the power conferred by this Section may appeal to the courts to test the necessity for and the reasonableness of any ordinance passed under the authority of this Section.

Acts 2008, No. 596, §1.



RS 33:3721 - Street defined

PART IV. BUILDING LINES

§3721. Street defined

The word "street" as used in this Part shall mean any public highway, boulevard, esplanade, square or street, or any part or side of the same, within the limits of any incorporated municipality having a population in excess of fifty thousand inhabitants.



RS 33:3722 - Establishment of building lines; building restrictions

§3722. Establishment of building lines; building restrictions

Any municipality having a population in excess of fifty thousand may provide by ordinance for the establishment of a building line, on any street, provided that written notice of the introduction of the ordinance establishing the line is sent by registered mail to the last known address of each person owning property fronting on the street on which it is proposed to establish the building line. After the establishment of the line, no building or other structures shall be erected or moved and no existing buildings reconstructed or structurally altered, within the line established.

The line may be established on one or both sides of any street for the total length of the street or any part of it. The ordinance establishing the line shall set forth the name of the street and the part to which the line shall apply, and shall provide that the owners of property abutting on the street within the part affected by the line, shall take notice of and be bound by the provisions of the ordinance.



RS 33:3723 - Servitude over lands abutting street for street widening purposes; rights of abutting owners

§3723. Servitude over lands abutting street for street widening purposes; rights of abutting owners

Upon the passage of the ordinance the municipality shall be held to have taken a servitude of passage over all lands abutting the part or of the street to which the building line ordinance is applied, and the owners of these lands shall thereupon be entitled to all the benefits accruing to owners of lands or other property taken by the public for public use, under the laws of eminent domain. The ordinance shall also set a date, not later than twenty-five years after the passage of the ordinance, on which the municipality shall widen the street to the line established. Between the time of the passage of the ordinance and the time fixed for widening the street, the owners of the land over which the municipality has acquired the servitude may make any use of the land not inconsistent with the right of the municipality under its servitude, or inconsistent with the provisions of this Sub-part, including the right to maintain upon the land any building, structure, or appurtenances existing thereon at the time of the passage of the ordinance.



RS 33:3724 - Determination of damages to landowners; prescriptions; measure of damages

§3724. Determination of damages to landowners; prescriptions; measure of damages

The municipality may determine the damages to the owners of the lands under the law of eminent domain. The owners of the land may likewise institute in any court of competent jurisdiction their actions to have assessed the damages sustained by them. No action shall be brought by any owner of property affected by the ordinance for damages by reason of the taking of the servitude, unless the action has been brought within twelve months of the final passage of the ordinance establishing the line. This prescription shall not apply to any person under disability whose right to bring action is regulated or governed by any other law of Louisiana.

The measure of damage for the taking of the servitude under the ordinance shall be the difference between the value of the land at the time of the taking, without the servitude, and the value of the land at the time of the taking, subject to the servitude of the municipality. Nothing herein contained shall give any municipality any right, title, or interest to any building or improvement now existing on any land over which the municipality acquires a servitude or to the use or possession of any land within the line so established until the actual acquisition of the land as hereinafter provided.



RS 33:3725 - Acquisition of land for street widening

§3725. Acquisition of land for street widening

At the end of the period designated in the ordinance the municipality shall proceed to widen the street named therein, and to that end shall acquire by purchase, condemnation or otherwise, the land necessary for the widening, and the owner shall be entitled to such damages as he may be entitled to under the law, where private property is taken for public use.



RS 33:3726 - Recovery of damages not arising from servitude

§3726. Recovery of damages not arising from servitude

If, between the time of the passage of the ordinance and the widening of the street, the owners of land abutting the building line are damaged by the passage of the ordinance in any manner other than by taking of the servitude in the land, each shall have a right of action against the municipality for any damages; provided, however, that the action shall be brought within one year from the time it accrues, except that persons under legal disability may bring the action within such time as may be provided by law.



RS 33:3727 - Payment of damages

§3727. Payment of damages

Damages for the servitude taken or damages to any owner, may be paid by the municipality out of any general or special fund which may be provided for that purpose.



RS 33:3728 - Power to establish building lines not abridged

§3728. Power to establish building lines not abridged

This Part shall not limit or abridge any other power of a municipality to establish building lines.



RS 33:3741 - Exchanging public property for other property for public purposes

PART V. MISCELLANEOUS PROVISIONS

§3741. Exchanging public property for other property for public purposes

The governing authority of any municipality may, by ordinance, unless otherwise specifically prohibited or restricted by existing law, exchange any public property owned by said municipality, except municipally owned cemeteries, including streets or parts of streets, with property owners for any public purpose. The properties to be exchanged must be appraised by competent appraisers and shall be of approximately equal value. The governing body, however, may pay or receive any difference in value in cash. All contracts of exchange made under the provisions of this Section shall be in notarial form and by ordinance dedicating the property to a specific use.

Amended by Acts 1950, No. 301, §1.



RS 33:3742 - Damages resulting from change of grade of streets

§3742. Damages resulting from change of grade of streets

In suits against municipalities for damages resulting from the change or alteration of the grade of streets or the disturbance of the natural contour of the ground, the damages to be paid to the owners of abutting property shall be determined after deduction has been made of all special benefits and the enhancement in value of the particular property so damaged by the performance of the public work.



RS 33:3743 - Curtailing width of street

§3743. Curtailing width of street

Municipalities having a population less than seventy-five thousand and more than twenty-five thousand may curtail the width of any street or alley and sell the part not needed or exchange it for other ground to be used for street purposes as an equivalent for the strip of street not needed, provided that prior to the exchange a majority of the property taxpayers in the municipality voting at an election to be called for that purpose, approve the proposed sale or exchange.



RS 33:3744 - Repealed

§3744. Repealed by Acts 2014, No. 158, §2.



RS 33:3745 - Repealed

§3745. Repealed by Acts 2014, No. 158, §2.



RS 33:3746 - Prescription of claims, liens and privileges for local or special assessments for paving and sewerage improvements; reinscription

§3746. Prescription of claims, liens and privileges for local or special assessments for paving and sewerage improvements; reinscription

A. Claims, liens, and privileges resulting from the levying of local or special assessments by any parish, municipality, sewerage district, or other special taxing district to cover the cost of constructing, paving, surfacing, resurfacing, or otherwise improving streets, roads, sidewalks, and alleys or the cost of the construction, installation, or maintenance of sewerage systems shall prescribe three years after the date on which the final installment or deferred payment of said local or special assessment becomes due and payable under the terms of the ordinance or resolution levying the assessment, provided that no acceleration of the due or payment date of any such installment or deferred payment as a result of default in payment thereof shall change the prescription date herein established and existing on the date of recordation in the mortgage records of said ordinance or resolution creating the levy.

B. In all cases where the cost of the paving has been advanced by any parish, municipality or other special taxing district, to be refunded in annual installments, the claims, liens, and privileges shall prescribe in the same manner as taxes, tax liens, and privileges.

C. Notwithstanding any other provisions of this Section, or of other law, to the contrary, upon written request of the executive officer of a municipality or the governing body of a parish or special taxing district, the clerk of court of the parish in which the municipality, parish, or special taxing district is located shall reinscribe and re-record ordinances levying local or special assessments. Upon reinscription, prescription on a claim for payment of local or special assessments shall be interrupted and the lien and privilege securing the claim shall be continued. In order to interrupt prescription and continue the lien and privilege, the ordinance shall be reinscribed prior to the expiration of the prescriptive period. Reinscription shall continue the claim, lien, and privilege for a period of ten years from the date of reinscription.

Amended by Acts 1954, No. 204, §1; Acts 1975, No. 709, §1; Acts 1982, No. 521, §1.



RS 33:3747 - Written notice to non-resident and resident property owners prior to enactment of ordinances levying local or special assessments on property for improvements to streets, alleys, sidewalks, curbing or any part of them; invalidity of assessments made witho

§3747. Written notice to non-resident and resident property owners prior to enactment of ordinances levying local or special assessments on property for improvements to streets, alleys, sidewalks, curbing or any part of them; invalidity of assessments made without such notice

Any municipality, incorporated parish seat, parish, or other governing authority shall, prior to the enactment of any ordinance levying a special or local assessment on property for improvements to streets, alleys, sidewalks, curbing or any part of them, whether said improvement be to construct, pave, surface, resurface or repair or otherwise to effect improvements thereto, and whether said improvements be initiated by petition of the property owners abutting said contemplated improvements or be initiated by such governing authority, give 30 days written notice to each nonresident and resident owner of property upon which such special or local assessment is contemplated to be levied. This notice shall contain a general description of the improvement, the location thereof, the estimated amount of the proposed assessment, and the terms of paying therefor. The notice shall be given by depositing said written notice in the United States mail, postage paid, and addressed to the nonresident and resident property owner at the address as it appears on the last approved tax roll on the property contemplated to be assessed. No special or local assessment shall be valid against property owned by nonresidents and residents or against such nonresidents and residents with respect to whom the provisions of this section are applicable, until thirty days after such time as notice is given as provided for herein. The provisions of this section shall also apply to additional local or special assessments levied pursuant to law where the original assessment produced funds insufficient to pay the principal and interest of the improvement. The word nonresident as used herein shall mean a person, firm, association or corporation domiciled outside the State of Louisiana and whose mailing address on said tax roll is outside the State of Louisiana. The certificate of the clerk or the secretary of the governing authority levying any such special assessments certifying that the foregoing provisions as to notice to nonresidents and residents have been fulfilled, shall establish a conclusive legal presumption that all requirements of this section have been legally satisfied.

Added by Acts 1964, Ex. Sess., No. 5, §1. Amended by Acts 1968, No. 522, §1; Acts 1974, No. 150, §1.



RS 33:3748 - Municipalities in St. Mary Parish; property taxes and charges for drainage works

§3748. Municipalities in St. Mary Parish; property taxes and charges for drainage works

A. The governing authority of any municipality within the parish of St. Mary shall have and is hereby vested with full power and authority to:

(1) Levy special taxes on all the property within the municipality for the purpose of maintaining, operating, constructing, and improving the drainage works in the municipality in the manner provided by the constitution and laws of this state after having been authorized to do so at a special election held in accordance with the provisions of the constitution and laws of this state.

(2) Levy and impose a charge for the purpose of maintaining, operating, constructing, and improving drainage works within the municipality, such charge to be imposed on a per acre basis, provided that prior to levying such charge, the governing authority shall give notice of intention by publication of a notice once a week for three consecutive weeks in its official journal, and shall thereafter hold a public hearing on the question of whether the governing authority should levy an acreage charge for the duration and in the amount set forth in the notice of intention. In the event a petition is received in opposition to the levy bearing the signatures of fifty or more adult residents of the municipality, such levy shall not be authorized without the consent of a majority of the electorate voting at an election held in such municipality in accordance with the election laws of this state. Any such charge authorized shall be levied by the governing authority of the municipality against each acre of land within the boundaries of the municipality, and the assessor of St. Mary Parish shall assess each parcel of property within the municipality and shall prepare an assessment roll in triplicate and shall provide a copy to the clerk of court and a copy to the tax collector of the parish and one copy to the governing authority of the municipality. The acreage of each parcel may be determined by land surveying or may be determined by controlled aerial photography and computer digitalization, performed in accordance with the United States National Map Accuracy Standards for photography at a scale of one inch to one hundred feet. The charge shall be due and payable annually at the same time as property taxes.

B. All laws providing for, regulating, and governing the collection of state and local taxes and the creation of tax liens, penalties, methods, and procedures for sales for delinquent taxes shall also apply to regulate and govern the collection of the charges authorized to be imposed or levied under the provisions of this Section and the charges shall be collected through the tax collector of the municipality in which may be situated the lands of the municipality at the same time and in the same manner that he collects the state and local taxes.

Acts 1993, No. 793, §1, eff. June 22, 1993.



RS 33:3811 - WATER SUPPLY

CHAPTER 8. WATER SUPPLY

§3811. Division of parishes into waterworks districts

Police juries may divide their respective parishes into one or more waterworks districts, with such name or numbers as the police jury may designate. The police jury may repeal any ordinance creating a waterworks district, or may abolish a waterworks district in its entirety or may change or alter the boundaries thereof; provided, however, that neither the existence nor the territorial boundaries of a waterworks district shall be changed in any manner which shall impair any obligations that may have been incurred by the waterworks district during the period of its existence. Before any order is entered in any manner affecting the existence or territorial limits of any waterworks district, the police jury shall

(1) Adopt a preliminary resolution declaring the intention of the police jury to abolish or alter the boundaries and fixing a date for hearing, and

(2) Give notice of the hearing by publication once a week for four consecutive weeks in the official journal of the police jury, the first publication being not less than thirty days before the date fixed for the hearing, and

(3) Hold a hearing thereon.



RS 33:3811.1 - Authority of Lafourche Parish Police Jury to expand powers of Lafourche water district

§3811.1. Authority of Lafourche Parish Police Jury to expand powers of Lafourche water district

In addition to the provisions of R.S. 33:3811, the Lafourche Parish Police Jury may authorize the Lafourche water district to do and perform all acts in its corporate capacity and in its corporate name which are necessary and proper for the purpose of constructing and maintaining sewers and sewerage disposal works within its territorial limits.

Added by Acts 1974, No. 440, §1.



RS 33:3811.2 - Authority of Calcasieu Parish Police Jury to expand powers of waterworks districts

§3811.2. Authority of Calcasieu Parish Police Jury to expand powers of waterworks districts

In addition to the powers granted by R.S. 33:3811, the Calcasieu Parish Police Jury may create waterworks subdistricts within the boundaries of existing or future waterworks districts. These subdistricts shall be governed by the same board of commissioners that govern the waterworks district in which the subdistrict is located. The formation of these subdistricts shall not impair any obligations that may have been incurred by the waterworks district during the period of its existence.

Acts 2009, No. 350, §1.



RS 33:3812 - Waterworks commissioners; qualifications

§3812. Waterworks commissioners; qualifications

A. All waterworks districts created under the provisions of this Chapter shall be governed by a board of five members, to be known as waterworks commissioners, except that where the district includes one or more municipalities, as hereafter provided, the board shall consist of either eight or nine members, depending upon whether the district includes one or more than one municipality.

B. The members of the board shall be known as waterworks commissioners. Each shall be a resident of and assessed with not less than five hundred dollars worth of real estate in the district. A commissioner may be the representative of a corporation domiciled in the district and owning lands in the district of an assessed value of not less than five thousand dollars. The representative of a corporation may be one of its officers and may be designated to represent the corporation by resolution of the board of directors to that effect. He shall also be a resident of the waterworks district.

C. Provided, however, that in Lafourche Parish, the Lafourche Water District shall be governed by a board consisting of a number of members, not to exceed eleven members or fall below seven members, required to effectively govern the district as determined by the Lafourche Parish Police Jury. The members of the board shall be known as waterwork commissioners. Each shall be a registered voter, resident of and assessed with not less than five hundred dollars worth of real estate in an apportioned population area of which he represents. Such apportioned population area shall be determined by the Lafourche Parish Police Jury as provided in R.S. 33:3813(C). A commissioner may be the representative of a corporation domiciled and owning lands in an apportioned population area of an assessed value of not less than five thousand dollars. The representative of a corporation may be one of its officers and may be designated to represent the corporation by resolution of the board of directors to that effect. He shall also be a registered voter and a resident of the apportioned population area of which he represents.

D. The membership of the St. Mary Parish Waterworks District No. 5 is increased from five to seven. The two additional members shall be appointed by the governing authority of St. Mary Parish to serve at its pleasure. Except to the extent of any conflict with this Subsection, the provisions of this Chapter shall apply to the two additional members and their successors.

E. Notwithstanding the provisions of Subsection A of this Section, the membership of the board of commissioners of each waterworks district in West Baton Rouge Parish shall be comprised of five members. The provisions of this Subsection shall not apply to the board of commissioners for West Baton Rouge Parish Water Works District No. 1.

F. Notwithstanding the provisions of Subsection A of this Section, the membership of the board of commissioners of Iberville Parish Waterworks District No. 3 is hereby increased from five to seven. The two additional members shall be appointed by the governing authority of Iberville Parish and shall serve at its pleasure. Except to the extent that they conflict with this Subsection, the provisions of this Chapter shall apply to the two additional members and their successors.

G. The membership of the board of commissioners of Southeast Waterworks District No. 2 of Vermilion Parish is increased from five to six. The additional member shall be appointed by the governing authority of Vermilion Parish to serve at its pleasure. Except to the extent of any conflict with this Subsection, the provisions of this Chapter shall apply to the additional member and his successors.

H. The membership of the boards of commissioners of any waterworks districts created by the consolidation of two or more existing waterworks districts within Calcasieu Parish may be increased from five to seven members. Each additional member shall be appointed by the governing authority of Calcasieu Parish and shall serve at the pleasure of such governing authority. Except to the extent of any conflict with this Subsection, the provisions of this Chapter shall apply to the additional members and their successors.

I.(1) The governing authority of Beauregard Parish may subdivide Waterworks District No. 3 into not fewer than five and not more than nine commissioner districts. These districts shall be created by parish ordinance and shall not be political subdivisions of the state. One commissioner for the waterworks district shall be appointed from each commissioner district.

(2) Notwithstanding the provisions of Subsection A of this Section, if the governing authority of the parish subdivides Waterworks District No. 3 into commissioner districts or modifies the number of commissioner districts within Waterworks District No. 3, the governing authority of the parish may increase or decrease the number of commissioners to equal the total number of commissioner districts.

(3) Upon the effective date of any ordinance creating commissioner districts or modifying the number of districts in Waterworks District No. 3, the term of all serving commissioners on the board shall terminate and the governing authority shall appoint new commissioners. Commissioners shall be eligible for reappointment. An ordinance creating commissioner districts or modifying the number of commissioner districts shall provide for the staggering of commissioners' terms.

(4) No funds of Waterworks District No. 3 may be expended in a commissioner district without the approval of the board.

Amended by Acts 1964, Ex.Sess., No. 26, §1; Acts 1974, No. 440, §1; Acts 1975, No. 108, §1; Acts 1979, No. 101, §1; Acts 1986, No. 40, §1, eff. June 13, 1986; Acts 1992, No. 593, §1; Acts 1993, No. 206, §1; Acts 1995, No. 11, §1; Acts 2005, No. 316, §1; Acts 2009, No. 350, §1; Acts 2010, No. 90, §1.



RS 33:3813 - Appointment of waterworks commissioners; terms; vacancies

§3813. Appointment of waterworks commissioners; terms; vacancies

A. In the ordinance creating a waterworks district under this Chapter, the police jury shall appoint five commissioners recommended in the petition for the creation of the district.

B. If no recommendation is made in the said petition, or no petition is received, the police jury shall exercise discretion in the choice of said commissioners. The said five commissioners shall, at their first meeting, determine by lot their terms of office, which shall be respectively, one, two, three, four and five years, and they shall serve until their successors shall have been appointed and qualified. Thereafter all commissioners shall serve at the pleasure of the authority which appointed them.

C.(1) Where one municipality, or any part of a municipality, is to be included in the district, the membership of the board of commissioners shall consist of eight members, five to be appointed as above provided, one additional member to be appointed by the police jury and the remaining two to be appointed by the governing authority of the municipality included in the district. If two municipalities, or parts of municipalities, are included, the governing authority of each such municipality shall be entitled to appoint one member and the police jury shall be entitled to appoint two additional members. In the event more than two municipalities are included, the two municipalities having the largest population within the district shall appoint the two members representing the municipalities and the police jury shall appoint two additional members. If one or more municipalities are included in the district and no recommendations for appointments to the board from said municipalities are made in the petition to create the district, or no petition is received, the governing authority of the municipalities shall exercise discretion in the choice of commissioners.

(2) However, for the Lafourche Water District, whose membership is provided by R.S. 33:3812(C), the police jury shall appoint all the members except that the member, appointed by the police jury from an apportioned area in which a municipality is located, shall be appointed by the police jury from a list of names furnished by the governing authority of the municipality within the Lafourche Water District. The Lafourche Parish Police Jury shall appoint members to the board who shall represent apportioned population areas within the Lafourche Water District. The apportioned population areas to be represented shall be determined by the Lafourche Parish Police Jury based on population and using the most recent census information available.

(3) Notwithstanding the provisions of Paragraph (1) of this Subsection, the board of commissioners of Assumption Parish Waterworks District shall consist of eleven members. One member shall be appointed by the parish governing authority for each of the nine wards in the parish and two members shall be appointed by the governing authority of the municipality located within the parish.

(4) Notwithstanding any provision of this Section to the contrary, if any portion of the territory contained in Waterworks District No. 9 of Ward 4 of Calcasieu Parish is annexed by a municipality, the membership of the board shall remain at five commissioners, all appointed by the police jury of Calcasieu Parish.

(5) Notwithstanding the provisions of R.S. 33:3813(C)(1), the membership of the board of commissioners of the West Allen Parish Water District shall be comprised of seven members. Five members shall be appointed by the police jury as provided in this Section, and the remaining two members shall be appointed by the governing authority of the municipality included within the waterworks district.

(6) Notwithstanding the provisions of this Section, the membership of the board of commissioners of each waterworks district in West Baton Rouge Parish shall be comprised of five members. The members shall be appointed by the police jury as provided in this Section, except that in a district which includes the entirety of a municipality, two members shall be appointed by the governing authority of the municipality. The provisions of this Subsection shall not apply to the board of commissioners for West Baton Rouge Parish Water Works District No. 1.

D. The provisions of the foregoing paragraph shall not apply to the Village of Sarepta in Webster Parish.

E. Where the membership of the board of districts hereafter created consists of eight or nine commissioners, the commissioners shall, at their first meeting, determine by lot their terms of office. One member shall serve for a term of one year; one member shall serve for a term of two years; one member shall serve for a term of three years; three members shall serve for a term of four years; and the remaining members shall serve for a term of five years. Thereafter all commissioners shall serve at the pleasure of the authority which appointed them.

F. Where one or more municipalities, or any part of such municipality or municipalities, are included in a district already in existence on December 25, 1964, the membership of the board of such district shall be increased to either eight or nine members in accordance with the provisions of this Chapter. After the additional three or four members have been appointed in accordance with the provisions of this Chapter, the additional members shall, at the first meeting of the board after their appointment, determine by lot their initial terms of office. One member shall serve for a term of one year; one member shall serve for a term of two years; one member shall serve for a term of three years; and the fourth new member, if there be one, shall serve for a term of four years. Thereafter all commissioners shall serve at the pleasure of the authority which appointed them.

G. Recommendations for the original appointment shall be made upon petitions in writing. If more than one petition is presented the appointments shall be made from the recommendation contained in the petition representing the greatest amount of assessed value of property in the waterworks district.

H. Petitions shall be tabulated and submitted to the clerk of court and the assessor of the parish wherein the district is located for ratification as to correctness. They shall be acted upon at the next meeting following by the police jury.

I. Any vacancy which occurs by expiration or otherwise of any commissioner appointed by the police jury shall thereafter be filled by the police jury, at its sole discretion and any vacancy which occurs by expiration or otherwise of any commissioner appointed by the governing authority of a municipality included in the district shall thereafter be filled by the governing authority of said municipality, at its sole discretion.

J. These provisions shall apply to existing waterworks districts, as well as those hereafter created. Where any existing district contains one or more municipalities or any part of such municipalities, the board of commissioners shall consist of eight or nine members and the governing authority of the municipality or municipalities included in the district shall and the police jury, within sixty days after December 25, 1964, fill the vacancies thus created, the terms of the appointments to be five years.

K.(1) Notwithstanding any provision of this Section or of any other law to the contrary, the board of commissioners of Waterworks District No. 3 of the Parish of Rapides, State of Louisiana, shall be composed of nine members. The members shall be appointed as follows:

(a) Five of such members shall be appointed by the parish governing authority of Rapides Parish.

(b) Three of such members shall be appointed by the governing authority of the town of Ball with the approval of the mayor of Ball.

(c) One of such members shall be appointed by the governing authority of the city of Pineville with the approval of the mayor of Pineville.

(2) The members appointed pursuant to Subparagraphs (1)(b) and (c) of this Subsection need not be residents of the respective municipalities.

(3) It is the intent of the legislature in enacting this Subsection that two of the members of the board of commissioners of Waterworks District No. 3 of the Parish of Rapides, State of Louisiana, in office on June 13, 2001, who were appointed by the governing authority of Rapides Parish shall be replaced by members appointed as provided in R.S. 33:3813(K)(1)(b). In order to implement this Act,* on June 13, 2001, two offices on the board designated by the governing authority of Rapides Parish that are held by board members who were appointed by the governing authority of Rapides Parish shall be vacated by operation of law and these vacancies shall be filled as provided in R.S. 33:3813(K)(1)(b). The members so appointed shall serve at the pleasure of the authority that appointed them.

Amended by Acts 1954, No. 210, §1; Acts 1956, No. 229, §1; Acts 1964, No. 441, §1; Acts 1964, Ex.Sess., No. 26, §2; Acts 1966, No. 302, §1; Acts 1974, No. 440, §1; Acts 1975, No. 108, §1; Acts 1985, No. 573, §1; Acts 1985, No. 574, §1; Acts 1989, No. 51, §1; Acts 1993, No. 206, §1; Acts 2001, No. 353, §1, eff. June 13, 2001.

NOTE: SEE ACTS 1989, NO. 51, §2.

*As appears in enrolled bill. Should be "Subsection".

NOTE: See AGO 01-260 relative to village of Sarepta. Concludes that Subsection C does not apply to Sarepta by reason of Acts 1966, No. 302 which added Subsection D.



RS 33:3813.1 - Assumption Parish Waterworks District No. 1; waterworks commissioners; appointment; terms

§3813.1. Assumption Parish Waterworks District No. 1; waterworks commissioners; appointment; terms

Notwithstanding the provisions of R.S. 33:3812 or R.S. 33:3813, the membership of the Assumption Parish Waterworks District No. 1 shall be composed of eleven members, nine to be appointed by the parish governing authority, one from each police jury ward, and two to be appointed by the governing authority of the municipality included in the district. Terms of the initial members shall be determined by the respective appointing authority, and thereafter all members shall serve at the pleasure of the respective appointing authority. Members in office on the effective date of this Act shall continue to serve until their successors are appointed and qualified. Except to the extent of any conflict with the provisions of this Section, the provisions of this Chapter shall apply to all members of the district and their successors.

Acts 1985, No. 681, §1, eff. July 16, 1985.



RS 33:3813.2 - Tangipahoa Water District

§3813.2. Tangipahoa Water District

A. Notwithstanding the provisions of R.S. 33:3812, in the event there is formed under the provisions of this Chapter, within one year of July 13, 1992, a new water district in Tangipahoa Parish to be known as "The Tangipahoa Water District", comprised of the entirety of the territory of Tangipahoa Parish, less and except the area lying within the territorial limits of any municipality and Waterworks Districts 3, 8, and the Husser-Loranger District, or if the existing Waterworks District Number II of Tangipahoa Parish should be expanded to include the territorial limits of Second Ward Water District and Fourth Ward Water District, then such new Tangipahoa Water District or the expanded Waterworks District Number II of Tangipahoa Parish shall be governed by a board of commissioners of seven members.

B. Notwithstanding the provisions of R.S. 33:3812, should any of the presently existing Water Districts 3, 8, or the Husser-Loranger Water District of Tangipahoa Parish be incorporated into the new Tangipahoa Water District or incorporated into the expanded Waterworks District Number II of Tangipahoa Parish after one year subsequent to July 13, 1992, the size of the board of commissioners shall be increased by one new member per added district up to the maximum of nine members and provided further the eighth or ninth member of the board of commissioners, as the case may be, shall reside within the geographical territory of the enumerated district added to the new Tangipahoa Water District, or the expanded Waterworks District Number II of Tangipahoa Parish.

C.(1) The existing members of the board of commissioners of Water Works District Number II of Tangipahoa Parish on July 13, 1992, without need of further appointment, together with one member living within the geographical limits of the Fourth Ward Water District of Tangipahoa Parish and one member living within the geographical limits of the Second Ward Water District of Tangipahoa Parish, as they have been heretofore constituted, shall make up the initial seven-member board of commissioners of the new Tangipahoa Water District or the expanded Waterworks District Number II of Tangipahoa Parish when formed.

(2)(a) Members of the board of commissioners of the expanded Waterworks District Number II of Tangipahoa Parish shall be entitled to per diem at the rate of one hundred dollars per regular meeting or special meeting. Per diem shall not be paid for more than twelve special meetings per year, and the board of commissioners shall not hold more than two regular meetings during any one calendar month.

(b) Notwithstanding any other provision of law to the contrary, the board of commissioners of the Tangipahoa Water District shall be entitled to per diem at the rate of one hundred fifty dollars per regular meeting or special meeting. Per diem shall not be paid for more than twelve special meetings per year, and the board of commissioners shall not hold more than two regular meetings during any one calendar month.

(3) The fact of inclusion by annexation at a future date of any territory of the new Tangipahoa Water District or the expanded Waterworks District Number II of Tangipahoa Parish within the territorial limits of any municipality shall not affect the makeup of the board of commissioners.

D.(1) The governing authority of Tangipahoa Parish shall make the appointment of the two commissioners necessary to complete the makeup of the initial board and such governing authority shall make all future appointments. The terms of the holdover members of the board of commissioners shall end at the same time their terms as commissioners of Waterworks District Number II of Tangipahoa Parish otherwise would end. The term of each member of the board of commissioners shall be for four years. However, notwithstanding, all service as a member of the board of commissioners shall be at the pleasure of the governing authority of Tangipahoa Parish.

(2) The term of each member of the board of commissioners of the Tangipahoa Water District in office on February 1, 2001, shall be extended for an additional two years from the date the member was appointed to serve, such that the member will have served a four-year term. Thereafter, the successors of such members shall serve four-year terms.

Acts 1992, No. 1051, §2, eff. July 13, 1992; Acts 2001, No. 442, §1, eff. June 18, 2001; Acts 2010, No. 478, §1, eff. July 1, 2010.



RS 33:3813.3 - N.E.W. Carroll Water District

§3813.3. N.E.W. Carroll Water District

A. Notwithstanding the provisions of R.S. 33:3812, the governing authorities of the parishes of East Carroll and West Carroll may create and provide, by resolution duly adopted by each governing authority, the N.E.W. Carroll Water District, hereinafter referred to as the "district". The district shall be comprised of the following territory in the parishes of East Carroll and West Carroll:

(1) An area bound on the North by the Arkansas-Louisiana State Line and on the West by Boeuf River and on the South by the following roads: Beginning at the intersection of Highway 585 and Allen Road extension continue East to the intersection of Allen Road and Highway 586, following Highway 586 East to the intersection of Highway 586 and Old Kilbourne Road North, then South on Old Kilbourne Road North to Oak Grove city limits, then East on Percy Martin Road to the intersection of Percy Martin Road and Highway 17 North, then North on Highway 17 to the intersection of Highway 17 and Stanford Road, then East on Stanford Road to the intersection of Philley Lane and Stanford Road, then South on Philley Lane to the intersection of Highway 2 and Philley Lane, then East on Highway 2 to the Bayou Macon River.

(2) An area bound on the North by the Arkansas-Louisiana State Line and on the West by the Bayou Macon River, on the South by the Schrock Road and on the East by the Bayou Macon Wildlife Area.

(3) An additional area bound on the East by the Mississippi River Levee and the South boundary being the community of Shelburn.

(4) The village of Kilbourne, including all of the area within the city limits of Kilbourne.

B.(1) Notwithstanding the provisions of R.S. 33:3812, the district shall be governed by a seven-member board of commissioners. The board of commissioners shall be appointed by the governing authorities of the parishes of East Carroll and West Carroll, with the governing authorities appointing a majority of the seven-member board from residents of the parish of West Carroll.

(2) The term of each initial appointee to the board of commissioners and any subsequent appointee shall be for three years. The members of the board of commissioners shall serve at the pleasure of the appointing governing authority.

Acts 1995, No. 71, §1.



RS 33:3814 - Petition for waterworks district

§3814. Petition for waterworks district

Police juries shall form a waterworks district when petitioned to do so in writing by not less than twenty-five persons owning and assessed for lands in the district. Corporations may sign the petition only if they are domiciled in the district. The petitions shall set forth substantially the boundaries of the district and the names of the persons to be appointed by the police jury as the commissioners of the district. If the district includes one or more municipalities the petition may set forth the names of the persons to be appointed by the governing authority of said municipality or municipalities as commissioners of the district.

Amended by Acts 1964, Ex.Sess., No. 26, §3.



RS 33:3815 - Powers of waterworks districts

§3815. Powers of waterworks districts

A. Any waterworks district thus created and named or numbered by a police jury shall constitute a body corporate in law, with all the powers of a corporation, and all powers necessary for it to carry out the objects for which it was created. The waterworks district may expropriate property for any purpose that it may find necessary in the operation of its waterworks system, and may acquire by donation or purchase any existing waterworks system in the district. Waterworks districts may dig and excavate the roads, streets, sidewalks, and alleys in the district for the purpose of laying pipeline or water mains. It may acquire any and all machinery necessary for the purpose of affecting the object for which it is formed and shall own all sites which are acquired either by donation, purchase, expropriation, exchange, or otherwise in full ownership.

B. Waterworks districts may cooperate with other waterworks districts within their respective parishes, or with private individuals, associations, corporations, or municipalities.

C. This Section shall not apply to any waterworks district created under Title 33 of the Louisiana Revised Statutes of 1950 which owns property in an adjoining parish or parishes, except St. Tammany, Livingston, Washington, and Tangipahoa Parishes.

Acts 1991, No. 386, §1, eff. July 8, 1991.



RS 33:3815.1 - Additional powers of the Lafourche water district

§3815.1. Additional powers of the Lafourche water district

Upon authorization by the Lafourche Parish Police Jury as provided in R.S. 33:3811.1, and in addition to the powers granted to the district in R.S. 33:3815, the Lafourche water district may expropriate property for any purpose that it may find necessary in the operation of its sewerage system, and may acquire by donation, purchase, or expropriation any existing system in the district. It may dig and excavate the roads, streets, sidewalks and alleys in the district for the purpose of laying and installing sewers and sewerage disposal works.

Added by Acts 1974, No. 440, §1.



RS 33:3815.2 - Powers of waterworks districts; water supply; agreements between waterworks districts and waterworks districts, fire districts, or persons in adjoining parishes

§3815.2. Powers of waterworks districts; water supply; agreements between waterworks districts and waterworks districts, fire districts, or persons in adjoining parishes

A. This Section shall apply only to waterworks districts created under Title 33 of the Louisiana Revised Statutes of 1950 which own property in an adjoining parish or parishes, except St. Tammany, Livingston, Washington, and Tangipahoa Parishes.

B. Any waterworks district thus created and named or numbered by a police jury shall constitute a body corporate in law, with all the powers of a corporation, and all powers necessary for it to carry out the objects for which it was created. The waterworks district may expropriate property for any purpose that it may find necessary in the operation of its waterworks system, and may acquire by donation or purchase any existing waterworks system in the district. The waterworks district may expropriate property within its district, and may acquire by donation, purchase, exchange, lease, or otherwise, any property or facilities located at any location which affects the object for which the waterworks district was formed. Waterworks districts may dig and excavate the roads, streets, sidewalks, and alleys in the district for the purpose of laying pipeline or water mains. It may acquire any and all machinery necessary for the purpose of affecting the object for which it is formed and shall own all sites which are acquired either by donation, purchase, expropriation, exchange, or otherwise in full ownership.

C. Waterworks districts may cooperate with other waterworks districts within their respective parishes, or with private individuals, associations, corporations, or municipalities.

D. Nothing in this Chapter shall be construed so as to restrict a waterworks district, created by the governing authority of one parish, from being authorized to supply water services to other waterworks or fire districts or persons in an adjoining parish, where the governing authority of that adjoining parish grants by majority resolution or franchise agreement, permission to provide said services.

E. A waterworks district of one parish, which supplies water to, or takes water from, an adjoining parish, except any waterworks district obtaining water from state running waters or under a Special Use Permit from the United States Forest Service, shall only do so under the terms and conditions set forth in a franchise agreement or majority resolution of the governing authority of the adjoining parish and a majority resolution of the governing authority of the creating parish.

F. Any waterworks district which, prior to the effective date of this Section, has been supplying water to, or receiving water from, an adjoining parish, with the permission of the governing authority of the adjoining parish, may continue to do so under the same terms and conditions of that grant of permission.

Acts 1991, No. 386, §1, eff. July 8, 1991; Acts 2004, No. 732, §1.



RS 33:3815.3 - Raw water intake regulations

§3815.3. Raw water intake regulations

A. It shall be unlawful for any person to abandon any vessel or object of any kind in the restricted area surrounding a raw water intake facility for any public water purification system or other public facility producing potable water supplies.

B. Notwithstanding any provision of law to the contrary, including but not limited to Civil Code Article 456, the various waterworks districts or local political subdivisions with water intake facilities within their territorial limits may regulate, restrict, or prohibit the use of the banks, batture, or shoreline of any water body, within such restricted area.

C. "Restricted area", as used in this Section, means that area of the bank, batture, or shoreline within a reasonable distance of not greater than five hundred feet on a river, stream, or bayou, or not greater than three hundred feet on a lake or reservoir from a raw water intake facility, as determined by the waterworks district or local political subdivision having jurisdiction over such water intake facility, to adequately protect the raw water intake facility and the potable water supply from physical damage, pollutants, or other circumstances which would endanger public health, safety, or welfare.

D. The waterworks district or local political subdivision shall clearly mark each such restricted area protecting a water intake facility with signs or other markings on the bank designating the limits of the restricted area. Such signs or markings shall be of a size or nature so as to be clearly visible and readable to adequately warn persons approaching the restricted area.

E. Any person who violates the provisions of this Section or any ordinance adopted pursuant hereto shall be subject to a fine of five hundred dollars or imprisonment not to exceed six months or both. Each day of continuing violation constitutes a separate offense.

F. Nothing in this Section shall apply to:

(1) Seagoing vessels anchored or moored in federally established anchorages.

(2) Docks and other facilities located in a restricted area on the Mississippi River on July 16, 1991, or on other water bodies on July 1, 2010.

Acts 1991, No. 601, §1, eff. July 16, 1991; Acts 2010, No. 312, §1.



RS 33:3815.4 - Waterworks District Number Three of Beauregard Parish; authorization to sell certain waterlines

§3815.4. Waterworks District Number Three of Beauregard Parish; authorization to sell certain waterlines

Notwithstanding any other provision of law to the contrary, specifically the provisions of R.S. 33:4341, the board of commissioners for Waterworks District Number Three of Beauregard Parish is authorized to sell and transfer, without voter approval, certain designated waterlines owned by the district for such price and pursuant to such terms and conditions as may be agreed upon between both parties.

Acts 1992, No. 724, §1.



RS 33:3815.5 - Waterworks District No. 3 of Rapides Parish; authority to acquire privately owned system in Grant Parish

§3815.5. Waterworks District No. 3 of Rapides Parish; authority to acquire privately owned system in Grant Parish

A. Notwithstanding any other provision of law to the contrary, Waterworks District No. 3 of Rapides Parish may acquire, by donation, one privately owned water system located in Grant Parish for the purpose of supplying water services to the residents of the parishes of Grant and Rapides. The district may acquire all property or facilities owned by any such system and may acquire all machinery deemed necessary by the district to maintain and operate the system. The district shall own in full ownership all property or facilities acquired pursuant to the provisions of this Subsection, and all such property or facilities shall be considered publicly owned by the district.

B. The district shall not acquire any water system pursuant to the provisions of Subsection A of this Section until the governing authorities of the district and the parish of Grant enter into an inter-governmental agreement that provides for the operation and maintenance of the system, including any expansion of the system's water lines, and requires the district to provide water services to the residents of the parish of Grant.

C. The provisions of this Section shall not be construed as to void the provisions of any inter-governmental agreement between the parishes of Grant and Rapides in effect prior to the effective date of this Section, and the district may continue to supply water services to the residents of the parishes of Grant and Rapides pursuant to any inter-governmental agreement between the district and the parishes of Grant and Rapides in effect prior to the effective date of this Section for as long as the agreement remains in effect.

Acts 2014, No. 626, §1.



RS 33:3816 - Domicile of waterworks district

§3816. Domicile of waterworks district

The police jury shall designate the corporate domicile of the district at some place within the district, at which domicile it shall be sued and service of citation made on the president, and in his absence, upon the vice-president, and in their absence, upon the secretary, who also may be the treasurer.



RS 33:3817 - Officers of board of commissioners of district; fiscal agent

§3817. Officers of board of commissioners of district; fiscal agent

A. The police jury shall designate a time and place within the waterworks district for the commissioners to meet. The commissioners must meet within sixty days after the date of their appointment and elect officers as follows:

(1) They shall elect from among their number a president and a vice president. The president shall preside over the meetings of the board and perform other duties usually required of presidents of corporate bodies. The vice president shall act in the absence of the president.

(2) They shall elect as secretary a person assessed with property in his name or in the name of his wife to the amount of at least five hundred dollars. The secretary shall furnish a bond in a sum equal to the amount of taxes collected in the district and the amount of funds otherwise held by or collected by him during any one year. The premium on his bond shall be paid by the waterworks district.

B. The waterworks commissioners may, in their discretion, employ a president and a secretary on either a part-time or full-time basis and shall fix the salary of such positions, which shall not exceed three thousand six hundred dollars per annum, payable monthly. The president and secretary shall perform all of the duties required of them by the board of commissioners of the waterworks district. The secretary also may be treasurer.

NOTE: Paragraph (1) eff. until June 2, 2014. See Acts 2013, No. 11, §2.

C.(1) The board of commissioners of the water district shall, at the time of their organization, select one of the solvent chartered banks within the parish where the district is organized in which all of the money of the district shall be deposited. They shall thereafter on the first Monday in June annually elect a fiscal agent after an advertisement of fifteen days in a newspaper published in the district, and if there be no newspaper within the district, then in the official journal of the parish where the district is located; provided, however, that any funds received by the Lafourche water district from or for its sewerage system shall be maintained within the same or a separate account, as directed by the Lafourche Parish Police Jury.

NOTE: Paragraph (1) as amended by Acts 2013, No. 11, §1. eff. June 2, 2014.

(C)(1)(a) The board of commissioners of the water district shall, at the time of their organization, select one of the solvent chartered banks within the parish where the district is organized in which all of the money of the district shall be deposited.

(b) On the first Monday in June of any year in which the term of a fiscal agent expires, the board of commissioners shall elect a fiscal agent for a term of no more than three years.

(c) The board shall advertise its intent to select a fiscal agent at least fifteen days prior to the election in a newspaper published in the district, and if there is not a newspaper published within the district, then in the official journal of the parish where the district is located; however, the board of commissioners may renew the election of a fiscal agent for one additional term without such advertisement.

(d) Any funds received by the Lafourche water district from or for its sewerage system shall be maintained within the same or a separate account, as directed by the Lafourche Parish Police Jury.

(2) Any violation of this Subsection shall be sufficient grounds for the summary removal of the president and secretary of the board.

Amended by Acts 1952, No. 124, §1; Acts 1960, No. 418, §1; Acts 1974, No. 440, §1; Acts 1990, No. 751, §1; Acts 2003, No. 1100, §1, eff. July 1, 2003; Acts 2013, No. 11, §1, eff. June 2, 2014.



RS 33:3818 - Powers of board of commissioners

§3818. Powers of board of commissioners

A. The board of commissioners of the waterworks district shall have absolute control and authority over the waterworks in the district and shall adopt by-laws, rules and regulations for the proper conduct and operation of a waterworks system in their district. The board may employ the necessary labor for directing and installing a waterworks system in their district and may employ the services of an attorney when necessary and fix his fees or his salary.

B. The board may effect improvement in the water system and for this purpose enter into contracts for the performance of work or the purchase of machinery. The board itself may supervise work under its contracts, or may delegate the supervision to a licensed engineer who shall be a citizen of Louisiana.

C. Out of the funds deposited with the board by purchasers of water service as security to protect the board from loss by reason of extending water service to such purchasers, the board may make purchases of additional new water meters or water meters to replace those already in use; provided, however, that at least ten per cent of the total amount of such funds on deposit with the board at any one time shall be maintained in a cash reserve which shall not be used or encumbered for the purchase of water meters.

Amended by Acts 1962, No. 324, §1.



RS 33:3818.1 - Additional powers of board of commissioners of Lafourche water district

§3818.1. Additional powers of board of commissioners of Lafourche water district

A. Upon authorization by the Lafourche Parish Police Jury as provided for in R.S. 33:3811.1, and in addition to the powers granted in R.S. 33:3818 and R.S. 33:3820, the board of commissioners of the Lafourche water district may establish, maintain and collect rates, charges or connection charges for any service rendered by the district to be paid by the owner of each parcel of real estate or building that is connected with and uses or is served by the sewerage system of the district, and may readjust such rates, charges or connection charges from time to time. Rates or connection charges shall be sufficient in each year for the payment of the proper and reasonable expenses of operation, repair, replacement and maintenance of the sewerage system and for the establishment of the necessary sinking fund for the payment of the principal and interest of any revenue producing public utility bonds which may have been issued and sold for the purpose of constructing, acquiring, extending or improving the sewerage system.

B. The board shall adopt and enforce rules, regulations and ordinances, exact penalties, and institute such actions at law as are within its corporate power for the prompt collection of the respective rates or connection charges fixed for service rendered by the sewerage system.

C. The board may effect improvement in the sewerage system and for this purpose enter into contracts for the performance of work or the purchase of machinery. The board itself may supervise work under its contracts or may delegate the supervision to a licensed engineer who shall be a citizen of Louisiana. It may employ the necessary labor for directing and installing a sewerage system.

The board may levy a service charge in the manner provided by law for the purpose of maintaining and operating the sewer system of the district and for the purpose of paying reasonable rental that may be due for trunk and disposal facilities outside of any such district into which the sewage of any such district is carried.

Added by Acts 1974, No. 440, §1.



RS 33:3819 - Meetings of commissioners; meeting place; absences; compensation

§3819. Meetings of commissioners; meeting place; absences; compensation

A. The commissioners of each waterworks district may meet as often as necessary, but shall meet at least once every three months. The board of waterworks commissioners by resolution shall designate a regular meeting place for the holding of its meetings, which shall be held at a place located within the waterworks district or at the parish seat of the parish in which the district is located, even though the parish seat is not within the boundaries of the waterworks district. The absence of a commissioner from any four consecutive meetings shall be deemed to create a vacancy and it shall be filled by the police jury, if the commissioner had been appointed by the police jury, or by appointment of the governing authority of a municipality included in the district, if the commissioner had been appointed by the said governing authority. The parish governing authority in the parish in which each waterworks district is located may fix the per diem to be paid to each of the members of the board of commissioners of the respective waterworks districts in an amount not to exceed sixty dollars for each meeting they attend, up to and including twenty-four meetings in each year and for each special meeting not to exceed twelve special meetings in each year. Per diem provided by this Section shall be paid out of the district funds in the hands of the treasurer; however, no elected official serving as a member of the board of commissioners shall receive any per diem for attending meetings of the board.

B. Notwithstanding the provisions of Subsection A of this Section, the governing authority of the parish of Concordia may authorize the treasurer of Concordia Waterworks District No. 1 to pay the commissioners of the district a per diem of up to seventy-five dollars for attendance at meetings.

C.(1) Notwithstanding the provisions of Subsection A of this Section, the amount of the per diem to be paid to each of the members of the board of commissioners of Rapides Parish Waterworks District Number Three and the board of commissioners of Kolin Ruby Wise Waterworks District 11A for each meeting that he attends shall be equal to the per diem amount authorized by law for members of the Louisiana Legislature.

(2) Each commissioner to whom per diem is paid pursuant to Paragraph (1) of this Subsection may be paid such per diem for each regular or special meeting of the board that he attends and for each meeting of a board committee that he attends. The limitation on the number of meetings for which per diem shall be paid, as provided in Subsection A of this Section, shall not apply to the payment of per diem to such commissioners.

D. Notwithstanding the provisions of Subsection A of this Section, the governing authority of the parish of Livingston may pay members of the board of commissioners of the Ward Two Water District of the Parish of Livingston a per diem not to exceed one hundred dollars for attending meetings of the board for a maximum of twenty-four meetings per year and for each special meeting not to exceed twelve special meetings per year.

E. Notwithstanding the provisions of Subsection A of this Section, the governing authority of the parish of Vermilion may authorize the treasurer of Southeast Waterworks District No. 2 of Vermilion Parish to pay the commissioners of the district a per diem of up to seventy-five dollars for attendance at meetings.

F. Notwithstanding the provisions of Subsection A of this Section, the governing authority of the parish of Jefferson Davis may authorize the treasurer of the Jefferson Davis Parish Water and Sewer Commission No. 1 to pay the commissioners of the district a per diem not to exceed one hundred dollars for attending meetings of the board for a maximum of twenty-four meetings per year and for each special meeting not to exceed twelve special meetings per year. Any increase in compensation or increase in reimbursement of any kind to members of the board of commissioners must be approved by a two-thirds vote of the members of the board after public hearing, which has been advertised in the official journal of the commission on at least two separate occasions within a period of fifteen days preceding the meeting at which the vote is taken.

G. Notwithstanding the provisions of Subsection A of this Section, the governing authority of the parish of Caldwell may authorize the treasurer of the Columbia Heights Water District to pay the commissioners of the district a per diem of up to one hundred dollars for attendance at meetings.

H. Notwithstanding the provisions of Subsection A of this Section, the governing authority of Jefferson Davis Parish may authorize the treasurers of the Jefferson Davis Parish Water District #4 and the Jefferson Davis Central Waterworks District to pay the commissioners of their respective districts a per diem not to exceed one hundred dollars for attending meetings of the board.

I. Notwithstanding the provisions of Subsection A of this Section, the governing authority of Calcasieu Parish may, upon receipt of a resolution from any waterworks district within the parish requesting an increase in per diem, authorize the treasurer of such a district to pay the commissioners of the district a per diem not to exceed one hundred dollars for attending meetings of the board.

J. Notwithstanding the provisions of Subsection A of this Section, the governing authority of Cameron Parish may authorize the treasurer of the Cameron Parish Waterworks District No. 10 to pay the commissioners of the district a per diem not to exceed one hundred dollars for attending meetings of the board.

K. Notwithstanding the provisions of Subsection A of this Section, the parish governing authority of any parish with a population of not less than twenty thousand persons and not more than twenty thousand five hundred persons according to the latest federal decennial census may authorize the parish treasurer to pay the commissioners of the waterworks districts a per diem not to exceed one hundred twenty dollars for attending meetings of the board for a maximum of twenty-four meetings per year and for each special meeting not to exceed twelve special meetings per year.

Amended by Acts 1952, No. 496, §1; Acts 1954, No. 90, §1; Acts 1956, No. 23, §1; Acts 1956, No. 267, §1; Acts 1960, No. 418, §1; Acts 1962, No. 281, §1; Acts 1964, Ex.Sess., No. 26, §4; Acts 1966, No. 302, §1; Acts 1970, No. 528, §1; Acts 1971, No. 56, §1; Acts 1974, No. 98, §1; Acts 1975, No. 107, §1; Acts 1980, No. 100, §1; Acts 1981, No. 553, §1; Acts 1982, No. 614, §1; Acts 1995, No. 677, §1; Acts 2001, No. 831, §1; Acts 2003, No. 1059, §1, eff. July 1, 2003; Acts 2008, No. 383, §1; Acts 2008, No. 871, §1; Acts 2009, No. 114, §1; Acts 2009, No. 120, §1; Acts 2009, No. 470, §1; Acts 2010, No. 322, §1, eff. July 1, 2010; Acts 2015, No. 97, §1; Acts 2016, No. 546, §1.



RS 33:3820 - Water rates

§3820. Water rates

The commissioners of a waterworks district may fix the rates at which it will supply water to persons within as well as outside the district and may dispense water from its waterworks system upon a flat rate or upon a meter rate. The cost of connecting and installing meters shall be borne entirely by the person using them.



RS 33:3821 - Authority to issue bonds and levy taxes

§3821. Authority to issue bonds and levy taxes

Waterworks districts shall be subdivisions of the state and as such may issue bonds and levy taxes in accordance with the provisions of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 2014, No. 158, §1.



RS 33:3821.1 - Waterworks District No. 1 of Natchitoches Parish; authority to levy taxes

§3821.1. Waterworks District No. 1 of Natchitoches Parish; authority to levy taxes

A. Notwithstanding any other provision of law to the contrary, the board of commissioners of Waterworks District No. 1 of the parish of Natchitoches, in addition to all other taxes that the district is now or hereafter authorized to levy and collect, is hereby authorized to levy and collect an ad valorem tax not to exceed ten mills on the dollar of assessed valuation upon all taxable property situated within the boundaries of the district, subject to approval by a majority of electors in the district voting thereon at an election called by the governing authority and held for that purpose. The tax shall be levied and collected in the same manner and at the same time as all other ad valorem taxes on property subject to taxation by the parish are collected.

B. The proceeds of the tax may be used for the purposes and benefit of the district as the board of commissioners may determine.

C. The avails of the tax shall be paid by the sheriff and ex officio tax collector to the board of commissioners of Waterworks District No. 1 of the parish of Natchitoches.

Acts 1985, No. 679, §1.



RS 33:3822 - Construction, improvement, etc., of waterworks systems; petition

§3822. Construction, improvement, etc., of waterworks systems; petition

The governing authority of any parish, municipality or waterworks district is hereby vested with full power and authority, after having been petitioned by sixty percent of the resident property owners of any such political subdivision, or by a vote of a majority in number and amount of the resident property taxpayers qualified to vote under the constitution and laws of this state who vote at an election held for that purpose in the manner provided by R.S. 39:501 through 39:518, in the discretion of the governing authority, to establish, acquire, construct, improve, extend and maintain within said political subdivision a waterworks system or systems, including such treatment facilities as may be required, with all necessary equipment and installations in connection therewith, including such extensions as may be proper to connect said system or systems with the main waterworks system of said political subdivision or any other available system or facilities whether within or without any such political subdivision; or, if the area which is to be served be an area within a parish, municipality or waterworks district already having water facilities or which may be able to acquire such facilities, within or without such political subdivision, then by the petition of the property owners in such area owning property comprising not less than sixty percent of the frontage of all lots or parcels of real estate to be improved or benefited by the laying of such water lines or the installation of such improvements, or by vote of the qualified resident property taxpayers within such area, and they shall have full power and authority to levy and collect local or special assessments on the property within such political subdivision or the area so served or to establish rates for the sale of water within such political subdivision or the area so served sufficient in amount to defray the total cost of said work, including the cost of street intersections and installations and connections necessary to connect said system with the main water system of the political subdivision or necessary to connect said system with any facilities, outside of such political subdivision, including the cost of acquiring any such outside facilities whether by purchase, lease or otherwise, or including the cost of the construction of complete waterworks facilities either within or without the political subdivision, all within the form and manner and subject to the limitations and restrictions herein contained.

Acts 1962, No. 313, §1. Amended by Acts 1966, No. 18, §1, eff. June 2, 1966, at 2:32 P.M.; Acts 1969, No. 159, §1.



RS 33:3822.1 - Construction, improvement, etc. of sewerage system by Lafourche water district

§3822.1. Construction, improvement, etc. of sewerage system by Lafourche water district

Upon the authorization of the Lafourche Parish Police Jury as provided for in R.S. 33:3811.1, the Lafourche water district shall become vested with full power and authority, after having been petitioned by sixty percent of the resident property owners of any such political subdivision, or by a vote of a majority in number and amount of the resident property taxpayers qualified to vote under the constitution and laws of this state who vote at an election held for that purpose in the manner provided by R.S. 39:501 through 39:518, in the discretion of the board of commissioners, to install, construct and equip sewers and sewerage disposal works for the purpose of serving the district.

Added by Acts 1974, No. 440, §1.



RS 33:3822.2 - Construction, improvement, and maintenance of waterworks systems in St. Tammany Parish, its municipalities or waterworks districts

§3822.2. Construction, improvement, and maintenance of waterworks systems in St. Tammany Parish, its municipalities or waterworks districts

A. The governing authority of St. Tammany Parish or of any municipality therein or of any waterworks district in St. Tammany Parish is hereby vested with full power and authority, after having been petitioned by sixty percent of the resident property owners, or in its own discretion, to establish, acquire, construct, improve, extend, and maintain within said political subdivision a waterworks system or systems, including such treatment facilities as may be required, with all necessary equipment and installations in connection therewith, including such extensions as may be proper to connect said system or systems with the main waterworks system of said political subdivision or any other available system or facilities whether within or without any such political subdivision. The governing authority shall have full power and authority to levy and collect local or special assessments on the property within such political subdivision or the area so served or to establish rates for the sale of water within such political subdivision or the area so served sufficient in amount to defray the total cost of said work, including the cost of street intersections and installations and connections necessary to connect said system with the main water system of the political subdivision or necessary to connect said system with any facilities, outside of such political subdivisions, including the cost of acquiring any such outside facilities whether by purchase, lease, or otherwise, or including the cost of the construction of complete waterworks facilities either within or without the political subdivision, all within the form and manner and subject to the limitations and restrictions herein contained.

B. The governing authority of any political subdivision taking advantage of the provisions of this Section shall comply with the requirements of R.S. 33:3823.

Added by Acts 1981, Ex.Sess., No. 7, §1, eff. Nov. 19, 1981.



RS 33:3822.3 - Waterworks systems; extension outside municipal limits of Shreveport

§3822.3. Waterworks systems; extension outside municipal limits of Shreveport

A. The governing authority of the city of Shreveport, after having been petitioned by sixty percent of the property owners within an area to be served, which is outside of the municipal limits but within the parish of Caddo, or by a vote of a majority in number and amount of the resident property taxpayers of such an area qualified to vote at an election held for that purpose, is hereby vested with full power and authority in its discretion to establish, acquire, construct, improve, extend, and maintain outside of the municipal limits of Shreveport, but within the parish of Caddo, a waterworks system or systems, including such treatment facilities as may be required, with all necessary equipment and installations in connection therewith, including such extensions as may be proper to connect the system or systems with the main municipal waterworks system or any other available system or facilities whether within or without the municipal limits.

B. Upon the petition of the property owners in an area outside of the city of Shreveport owning property comprising not less than sixty percent of the frontage of all lots or parcels of real estate to be improved or benefitted by the laying of such water lines or the installation of such improvements, or by vote of a majority of those registered voters within such area voting at an election held for that purpose, the resident property taxpayers within such area, the governing authority shall have full power and authority to levy and collect local or special assessments on the property within the area so served and to establish rates for the sale of water within the area so served sufficient in amount to defray the total cost of said work, including the cost of street intersections and installations and connections necessary to connect said system with the main water system of the municipality or necessary to connect said system with any facilities outside of the municipal limits, including the cost of acquiring any such outside facilities, whether by purchase, lease, or otherwise, or the cost of the construction of complete waterworks facilities, either within or without the municipal limits, all within the form and manner and subject to the limitations and restrictions herein contained.

C. The elections provided for in this Section shall be held in accordance with Chapter 6-B of Title 18 of the Louisiana Revised Statutes of 1950. However, nothing contained herein shall be construed to require the governing authority to make such improvements and the authority granted in this Section shall be exercised at the discretion of the governing authority. Any construction, improvement, or extension shall be performed in compliance with the provisions of R.S. 38:2212.

Added by Acts 1982, No. 810, §1, eff. Aug. 4, 1982. Acts 1991, No. 169, §1; Acts 1991, No. 257, §1.



RS 33:3823 - Notice of intention; hearings

§3823. Notice of intention; hearings

A. Any political subdivision taking advantage of R.S. 33:3822 through 33:3835, and proceeding by petition, shall, through its governing authority, be required to adopt a resolution giving notice of its intention to establish, acquire, construct, improve, extend and maintain such water system or systems and embody therein in a general way the improvements contemplated, a list of streets or portions thereof or area or areas which are to be improved or benefited thereby, and the manner of payment therefor. Such notice shall be signed by the chief executive officer of the governing authority and shall contain substantially all things set forth in said resolution, and shall set forth further that the authority ordering the giving of such notice will, in open session, on the date and at the time and place named, hear all objections to the proposed improvements and the manner of payment therefor, and, after hearing and passing on such objections, proceed, if it so determines, to order such improvements provided for. Such notice of intention shall be published once a week for three consecutive weeks in a newspaper published within the political subdivision, or if there is none published in the political subdivision, in some newspaper published in the parish wherein the political subdivision is located or in an adjoining parish. If the governing authority proceeds by election, then the election shall be held in the manner provided by R.S. 39:501 through 39:518, and before ordering the construction of any improvements, the governing authority shall also receive and consider any objections which may be filed with it in writing on or before the date of the election by the owners of property to be assessed but who are not entitled to vote at such election.

B. Upon the authorization of the Lafourche Parish Police Jury as provided in R.S. 33:3811.1, the provisions of this section shall also apply to the Lafourche water district when it determines to construct or maintain sewers and sewerage disposal works.

Acts 1962, No. 313, §2. Amended by Acts 1974, No. 440, §1.



RS 33:3824 - Plans and specifications; advertisement for bids

§3824. Plans and specifications; advertisement for bids

The governing authority of such political subdivision, after having given notice of its intention as above set forth and after disposing of all objections and having decided to order the construction of such improvements, or after having been authorized by the election herein provided for and after having received and considered any written objections filed by property owners not entitled to vote at such election, may without further delay have the necessary plans and specifications for said work prepared and adopt a resolution or ordinance authorizing the advertisement for bids therefor by the giving of notice calling for sealed bids for the construction of said work, such notice to be signed by the chief executive officer, and to be published for three consecutive weeks in a newspaper published in the political subdivision, or if there be no newspaper published therein, then in some newspaper of general circulation in the parish wherein the political subdivision is located or in an adjoining parish. Said notice shall contain a general description of the work contemplated, shall refer to the plans and specifications which shall be placed on file with the clerk or secretary of the governing authority, and shall designate the hour, date and place for the reception and opening of bids, and may provide that the contractor be required to accept the certificates of indebtedness hereafter authorized in payment for the work performed under his contract, if the governing authority elects to make such requirement.

Acts 1962, No. 313, §3.



RS 33:3825 - Awarding of contract

§3825. Awarding of contract

The governing authority of said political subdivision shall meet in open session on the date and at the place and hour named in the notice calling for bids and shall proceed to open said bids and award the contract to the lowest responsible bidder who can furnish satisfactory security; or it may reject any and all bids, and, at any time within a period of thirty days from the date of the reception and opening of said bids, may award a contract for said works without further advertisement, provided that no such contract shall be let for an amount greater than that specified in the lowest sealed bid received from a responsible bidder. Any contract awarded under the provisions of R.S. 33:3822 through 33:3835 shall be authorized by resolution authorizing and empowering the chief executive officer of the governing authority to execute said contract for, on behalf of, and in the name of the political subdivision and a copy of said contract shall be set forth in full in said resolution, and the resolution shall be published in full in one issue of the official journal, and a certified copy thereof filed in the office of the clerk of court of the parish in which the political subdivision is located and shall be recorded in the mortgage records of said parish.

Acts 1962, No. 313, §4.



RS 33:3826 - Report of total cost; amounts chargeable to each lot

§3826. Report of total cost; amounts chargeable to each lot

The political subdivision, upon the award of such contract, shall forthwith or at a reasonable time thereafter require of the engineers of the political subdivision a duly certified statement or report showing in detail the total cost of the improvements, including the cost of street intersections, outside water facilities, engineering, legal and other fees, and all other expenses incidental to the cost of said improvements. If a local or special assessment has been levied the report shall also show the amount of the cost chargeable to each lot or parcel of real estate to be improved or benefited in the proportion that its front footage bears to the total front footage to be assessed, as shall be determined by the governing authority, provided, however, that where any water line is constructed upon more than one side of any lot or parcel of real estate, the total front footage of such lot or parcel of real estate to be assessed shall be determined by taking the total front footage of said lot or parcel of real estate abutting all water lines to be constructed and dividing such total front footage by two. The report shall further describe each lot or parcel of real estate to be assessed with sufficient clearness to identify it. The words "front footage" as used in R.S. 33:3822 through 33:3835 shall mean the footage of each lot or parcel of real estate abutting the street or right of way along which the water line is constructed.

Acts 1962, No. 313, §5. Amended by Acts 1966, No. 18, §1, eff. June 2, 1966, at 2:32 P.M.



RS 33:3827 - Local or special assessment

§3827. Local or special assessment

A. Upon receipt of the certified statement or report of the engineer of the political subdivision as provided for in the preceding section, the governing authority shall review said certified statement or report, including the proposed local or special assessments, and thereafter shall make a determination as to whether each lot or parcel of real estate to be assessed will be benefited to an amount not less than the proposed local or special assessment. Proposed assessments that are found by the governing authority to have been erroneously assessed or for which the governing authority does not find said benefit shall be deleted from said certified statement or report. The deletion of such proposed assessment from said certified statement or report for either of said reasons shall in no way invalidate or affect the legality of the contract awarded for the construction of said proposed improvements nor shall such deletions constitute a violation of the public contracts law of this state.

B. Following said review and finding as to benefit by said governing authority there shall be mailed to each property owner to be assessed a notice advising each property owner of his proposed assessment and the manner and time for payment thereof. Said notice shall set forth a general description of the proposed improvements, such description of the property to be assessed and the location thereof as the governing authority may deem necessary, and shall notify the property owner to advise the political subdivision in writing within fifteen days from the date of said notice if inaccuracies exist in the proposed assessment. The aforesaid notice shall be given by depositing said written notice in the United States mail, postage paid, and addressed to the property owner at his address as it appeared on the last approved tax roll on which the property was assessed for taxes by the political subdivision. The certificate of the clerk or secretary of the governing authority levying any such assessments that the aforesaid notice has been given in writing to all property owners to be assessed shall establish a conclusive legal presumption that all requirements of notice as set forth hereinabove have been legally satisfied.

C. After thirty days has elapsed from the date of the mailing of said notice of the proposed assessments, the governing authority shall adopt an ordinance establishing the rates for the sale of water in the district or the area so served or adopt an ordinance levying a local or special assessment on each lot or parcel of real estate to be improved or benefited in proportion that its front footage bears to all the abutting lots or parcels or real estate to be improved or benefited by the laying of such lines or installation of such improvements, including all the items above set forth; provided that where the construction of the improvements is financed partly under the provisions hereof, and partly by the issuance of tax-secured bonds, or by any other method, then the total of all assessments levied hereunder shall represent the total cost of the work contemplated less the amount provided by tax-secured bonds, or such other method. If a local or special assessment is levied by ordinance, it shall be due and collectible immediately on its passage, and, if not paid within thirty days from the date of the adoption of said ordinance, it will be conclusively presumed that any property owner whose property is affected thereby, exercises the right and option, which is hereby authorized, to pay the amount due in equal installments bearing interest at a rate or rates not exceeding the maximum rate provided for conventional interest by Article 2924 of the Louisiana Civil Code as the same now exists or may be hereafter amended, and extending over a period not exceeding forty years, all within the discretion of the governing authority of said political subdivision, and as provided for in the ordinance levying such local or special assessments. The first installment shall become due on December thirty-first of the then current year, or one year after the date of the assessment ordinance herein provided for, in the discretion of the governing authority of the political subdivision, and annually thereafter.

D. If a special or local assessment is levied, a certified copy of the ordinance levying said local or special assessment on the real estate as aforesaid shall be filed with the clerk of court of the parish in which the political subdivision is situated, who shall forthwith record the same in the mortgage records of the parish, and when so filed and recorded, shall operate as a lien and privilege against all real estate therein assessed, and which aforesaid lien and privilege shall prime all other claims except taxes, and prior recorded local or special assessments levied for streets, sewerage, or water improvements.

E.(1) The failure to pay any installment or the interest thereon when due, shall ipso facto cause all other installments and the interest thereon to become due and payable and the political subdivision may, after thirty days from the date of such default, proceed against the property for the collection of the total amount due thereon, including interest, plus ten percent additional on the principal and interest of the past due installment or installments or ten percent of the amount sued for, and in the event judgment is necessary to effect collection, ten percent of the amount of the judgment rendered, as attorney's fees, provided that said attorney's fees shall be payable by the property owner only if demand by the governing authority of the district through registered or certified mail has been made on the property owner and he has failed to pay the amount due within ten days after such demand.

(2) In any such suit to collect any delinquent assessments, a certified copy of the assessment ordinance, and any affidavits and exhibits annexed thereto which establish the correctness of the delinquent assessment shall be admissible, self-authenticating, and sufficient to establish prima facie proof of such demand.

F. The Jefferson Parish governing authority may, at its option, enact ordinances to add such delinquent assessment charges to the annual ad valorem tax bill of the property involved. In the event such ordinances are enacted, the sheriff effecting collection shall be reimbursed by the governing authority for an amount equal to fifteen percent of the amount of such charges actually collected from the property owner. This collection charge shall be in addition to such delinquent assessment charges and shall also be added to the ad valorem tax bill of the property involved.

G. Any errors in descriptions or amounts in any assessment ordinance adopted pursuant to this Section may be corrected by the adoption of an amendatory ordinance which need set forth only the corrected descriptions or amounts and which amendatory ordinance shall be recorded in the same manner as the original ordinance levying the assessments. The adoption of any such corrective ordinance shall serve only to postpone the thirty days' period for cash payments in full of the assessments actually affected and corrected by such amendatory ordinance, and the due dates of the installments of such assessments so corrected as are not paid in full in cash within thirty days from the date of adoption of the amendatory ordinance, shall be the same as the due dates of the installments of the assessments levied in the original ordinance and not affected or corrected by any such amendatory ordinance or ordinances.

H. Except for the collection costs provided for herein, the payments made in cash shall be expended for no other purpose than for the payment of the cost of said improvements.

I.(1) Notwithstanding any other provision of law to the contrary, the governing authority of the city of Lake Charles may assess costs to establish, acquire, construct, improve, extend, and maintain within the city a waterworks system or systems, including such treatment facilities as may be required with all necessary equipment in installations in connection therewith, including extensions as may be proper to connect such system or systems with the main waterworks system of the city or any other available system or facilities whether within or without the city in accordance with the provisions of R.S. 33:3827 and this Subsection and any other applicable statutory provisions.

(2) Notwithstanding any other provision of law to the contrary, in the city of Lake Charles, if a local or special assessment is levied by ordinance pursuant to R.S. 33:3827(C) or this Subsection, it shall be placed upon the tax rolls and divided into equal installments. The number of required installments shall be determined by the governing authority of the city. The first installment shall be due and payable at the same time as the taxes of the year in which the work is completed and the remaining installments will be due and collectable during the period that the regular taxes are collectable by the city of Lake Charles. The day of delinquency of these installments shall be the thirty-first day of December of the year in which each installment falls due in principal or in interest. Each installment shall carry the same rate of interest as does the certificate issued by the governing authority of the city of Lake Charles, and the interest shall be paid annually on the unpaid installments.

(3) The owner of the property assessed under the provisions of R.S. 33:3827(C) or this Subsection may pay in cash within ten days after the adoption of the ordinance levying such assessment and shall receive on account of the cash payment a discount equal to five percent per annum on the amount due and paid by him, which discount shall likewise be allowed by the contractor to the governing authority of the city of Lake Charles.

(4) In the event any owner of property subject to the lien and privileges authorized pursuant to R.S. 33:3827(D) or this Subsection fails to pay the amount apportioned against his property at its maturity, the governing authority of the city of Lake Charles may file a rule against the owner to show cause why the property should not be sold for the purpose of enforcing payment on the installments due, which rule shall be made returnable after five days of service in the manner required for ordinary citations, and shall be tried by preference. Judgment against the property holder shall be executed in the same manner as ordinary judgments.

(5) Notwithstanding any other provision of law to the contrary, the governing authority of the city of Lake Charles may provide that the provisions of this Subsection shall apply to assessments levied pursuant to R.S. 33:3829.

Acts 1962, No. 313, §6. Amended by Acts 1966, No. 18, §1, June 2, 1966, at 2:32 P.M; Acts 1970, No. 553, §1; Acts 1987, No. 650, §1, eff. July 9, 1987; Acts 2003, No. 970, §1.



RS 33:3828 - Coupon certificates; amortized promissory notes

§3828. Coupon certificates; amortized promissory notes

The governing authority of any such political subdivision complying with the provisions of R.S. 33:3822 through 33:3835 shall have the power and is hereby authorized to issue, execute, negotiate, sell and deliver, negotiable interest bearing coupon certificates of the political subdivision in an amount not exceeding the total amount of the installments or deferred payments as provided for in R.S. 33:3827, and certificates to bear interest not exceeding 6% per annum, said interest to be paid annually and said certificates to mature serially over a period not exceeding forty years, but in no event shall said certificates extend over a longer period of time than that provided for by the ordinance levying the local or special assessments which may be payable in annual installments. Said certificates shall be of such form, date, denomination, and payable in principal and interest at such time and place as the governing authority may determine, the payment of such certificates to be secured in principal and interest by the irrevocable pledge and dedication of the funds derived from the levying and collection of the special assessments as hereinabove provided for by R.S. 33:3822 through 33:3835, and which funds shall be set aside in a separate fund and shall not be drawn upon for any other purpose than to pay the principal and interest of said certificates, provided, however, that the governing authority may issue amortized promissory notes without coupons providing for partial payments of principal and accrued interest at stated periods for a definite time at the expiration of which the entire debt will be extinguished, which notes shall not be for a longer period than forty (40) years and shall bear interest not to exceed 6% per annum and which notes may be secured by property belonging to said political subdivision whether said property be movable or immovable, and/or by a pledge of anticipated revenues from the sale of water by said district.

Acts 1962, No. 313, §7. Amended by Acts 1966, No. 18, §1, eff. June 2, 1966, at 2:32 P.M.



RS 33:3829 - Additional local or special assessments

§3829. Additional local or special assessments

In the event the local and special assessments originally levied or the water rates originally provided are insufficient for any cause whatsoever, to pay the principal and interest, or the principal or interest, in any one year of the said waterwork certificates outstanding at their respective maturity dates, or to make timely payments in connection with any amortized promissory notes issued, then in such event the political subdivision issuing such waterworks certificates or amortized notes under the provisions of R.S. 33:3822 through 33:3835, through its governing authority, is hereby authorized, empowered and obligated by ordinance to levy and collect, at such time or times as may be necessary, additional local or special assessments on each lot or parcel of real estate in the political subdivision or area involved, on a front foot basis, sufficient in amount to pay in full the said principal and interest, or the principal or interest of such waterwork certificates at their respective maturity dates or the necessary payments in connection with any amortized promissory notes issued. The amounts assessed in such ordinance or ordinances shall be due and collectible immediately on its passage and if not paid within thirty days from the date of its adoption, the governing authority of the political subdivision shall proceed against the property for the collection of the amount of the additional local or special assessments so levied, plus interest thereon and 10% additional for attorney's fees. A certified copy of each ordinance providing for the levy and collection of such additional local or special assessments shall be filed with the clerk of court of the parish in which the political subdivision is located promptly upon its adoption, who shall forthwith record the same in the mortgage records of the parish, and when so filed and recorded shall operate as a lien and privilege against all the real estate therein assessed and shall prime all other liens except taxes, and prior recorded local or special assessments levied for streets, sewerage or waterworks improvements.

Acts 1962, No. 313, §8. Amended by Acts 1966, No. 18, §1, eff. June 2, 1966, at 2:32 P.M.



RS 33:3830 - Signing of certificates and coupons; endorsement

§3830. Signing of certificates and coupons; endorsement

A. The said waterworks certificates or amortized note, together with the mortgage or pledge securing same, shall be signed by the chief executive officer of the governing authority of any such political subdivisions and by its clerk or secretary, for, on behalf of, and in the name of the said political subdivision and under the seal thereof. If certificates are issued the interest coupons shall be signed with the facsimile signature of the said officers, and before delivery thereof, they shall be registered in the mortgage records of the parish in which the political subdivision is located as to the serial number, or numbers, amount, rate of interest and dates due. Each of the said certificates shall bear the following endorsement, viz:

"This certificate registered in the Mortgage Records of the Parish of ______, on this the ______ day of ______, 19__.

Clerk of Court and Ex Officio Recorder of Mortgages, Parish of ______, Louisiana."

B. The provisions of this section are applicable to sewer certificates issued by the Lafourche water district.

Acts 1962, No. 313, §9. Amended by Acts 1966, No. 18, §1, eff. June 2, 1966, at 2:32 P.M; Acts 1974, No. 440, §1.



RS 33:3831 - Delivery of certificates and collection of price

§3831. Delivery of certificates and collection of price

A. The governing authority of the political subdivision issuing such waterworks certificates or amortized note may, by resolution, empower and authorize the chief executive officer and its clerk or secretary to negotiate and deliver such waterworks certificates or amortized note and collect the purchase price thereof and do any and all things necessary and incidental thereto, or authorize delivery to the contractor of all or any part of the said waterworks certificates or the promissory note in payment of their contractual obligation covering such improvements, as may be determined by the said governing authority. The funds derived from the sale of said certificates or amortized note shall be expended solely in payment of the cost of the improvements herein authorized, and shall not be drawn upon for any other purpose whatsoever.

B. The provisions of this section are applicable to sewer certificates issued by the Lafourche water district.

Acts 1962, No. 313, 10. Amended by Acts 1966, No. 18, §1, eff. June 2, 1966, at 2:32 P.M.; Acts 1974, No. 440, §1.



RS 33:3832 - Negotiability

§3832. Negotiability

A. Waterwork certificates and amortized promissory notes issued hereunder shall have all the requisites of negotiable paper under the law merchant, and shall not be invalid for any irregularity or defect in the proceedings for their issuance, sale or delivery, and shall be incontestable in the hands of bona fide purchasers or holders for value thereof.

B. The provisions of this section are applicable to sewer certificates issued by the Lafourche water district.

C. All work performed under the provisions of this Act1 shall come under the provisions of R.S. 38:2211.

Acts 1962, No. 313, §11. Amended by Acts 1966, No. 18, §1, eff. June 2, 1966, at 2:32 P.M; Acts 1974, No. 440, §1.

1Act 440 of 1974 added R.S. 33:3811.1, amended R.S. 33:3812, amended R.S. 33:3813(C), added R.S. 33:3815.1, amended R.S. 33:3817, added R.S. 33:3818.1, added R.S. 33:3822.1 and amended R.S. 33:3823, R.S. 33:3830, R.S. 33:3831, and R.S. 33:3832.



RS 33:3833 - Final inspection; payment

§3833. Final inspection; payment

The governing authority of any political subdivision taking advantage of the provisions of R.S. 33:3822 through 33:3835 shall upon the completion of any contract awarded as provided herein, provide for the final inspection of the work performed thereunder and the improvements made, and if the work be found to have been completed satisfactorily in accordance with said contract, as evidenced by a certificate of the project engineer, the said governing authority shall by ordinance duly adopted approve and accept said work and fulfill its obligations under the said contract after compliance with the laws of Louisiana relative to the completion of contracts involving public works, by full payment therefor of any and all amounts and balances due the said contractor, including all retained percentages of payments previously made thereon on engineer's estimates, and which percentages were retained pending the completion of the said work.

Acts 1962, No. 313, §12.



RS 33:3834 - Engineers and attorneys

§3834. Engineers and attorneys

Political subdivisions which take advantage of the provisions of R.S. 33:3822 through 33:3835 be and they are hereby authorized, through their respective governing authorities, if they elect to do so, to engage the services of an engineer and provide for his payment, who shall prepare all plans and specifications for said work and improvement herein authorized, and the governing authority shall approve such plans and specifications by a proper resolution duly adopted. Such engineer, so employed, shall inspect the work as let in accordance with contracts hereunder and shall issue to the said contractor, his estimates thereon from time to time as the work progresses, which estimates may be paid by the political subdivision either in full or by the retention of 10% thereof as retained percentage. The said engineer shall inspect the work as it progresses and shall be responsible for the performance and completion thereof in accordance with the plans and specifications. Upon final completion of the work the said engineer shall render a report to the governing authority of the political subdivision as to the completion of the work in a satisfactory manner, which report shall be duly certified to, and in addition thereto, the said engineer shall do and perform any and all engineering duties required of him in R.S. 33:3822 through 33:3835. The governing authority of the political subdivision is also hereby authorized to employ attorneys to handle all legal work in connection with such improvements herein authorized, and to provide for the payment of their fee and said attorneys, in addition to their other duties, shall prepare a complete transcript of the record of the proceedings had covering each and every project completed hereunder and shall file the same with the clerk or secretary of the political subdivision; and said filed transcript shall constitute a permanent record thereof.

Acts 1962, No. 313, §13.



RS 33:3834.1 - Engineer not required

§3834.1. Engineer not required

Notwithstanding any other provision of law to the contrary, the governing authority of a waterworks system shall not be required to employ an engineer for any public works project the total cost of which is less than fifty thousand dollars including labor and materials.

Acts 2004, No. 895, §1.



RS 33:3835 - Contesting validity

§3835. Contesting validity

No contest or proceeding to question the validity or legality of any resolutions or ordinances adopted or proceedings had under the provisions of R.S. 33:3822 through 33:3835 shall be begun in any court by any person for any cause whatsoever, after the expiration of thirty days from the date when the resolution, ordinance or proceeding was published, and after such time the regularity of such resolution, ordinance, or proceeding shall be conclusively presumed. If the validity of any certificates or amortized notes issued under the provisions of R.S. 33:3822 through 33:3835 is not raised within thirty days from the date of publication of the resolution or ordinance authorizing the issuing of said certificates or amortized note and fixing their terms, the authority to issue said certificates or amortized note, the legality thereof and of the local or special assessments necessary to pay the same shall be conclusively presumed and no court shall thereafter have authority to inquire into such matters.

Acts 1962, No. 313, §14. Amended by Acts 1966, No. 18, §1, eff. June 2, 1966, at 2:32 P.M.



RS 33:3836 - Contracts for purchase of water

§3836. Contracts for purchase of water

Any parish or municipal corporation, east of the Mississippi River, including any agency, instrumentality or board thereof, may enter into contracts for the purchase of water over periods of years not exceeding sixty. Payments under any such contract shall be measured by the amount of water annually made available to the parish or municipality and used or distributed by it, provided that a parish or municipality may agree, in such contract or any amendment thereto, to accept and pay for, in each future year during a period not exceeding the life of the contract, a minimum quantity of water per year. Such a contract may, but need not, provide for the granting to the parish or municipality of all or part of the facilities of the seller, with or without further consideration, but if payments are measured as above provided, such contract shall not be deemed the incurring of indebtedness or the borrowing of money and no approval of the State Bond and Tax Board or any other board or commission shall be required in order that such contract be effective. Such contract may, but need not, limit the sources from which payment for such water shall be made.

Any such contract may be authorized or ratified by resolution of the governing authority of the parish or municipality and such resolution (which shall refer to a contract or form of contract available for public inspection in the office of the parish or municipality) shall be published one time in a newspaper of general circulation in the parish or municipality. For a period ending thirty days after the publication of such resolution any person in interest shall have the right to contest the legality of such contract for any cause; after such time no one shall have any cause or right of action to contest the regularity, formality or legality of said contract for any cause whatsoever. If the validity of any such contract is not raised within the thirty days herein prescribed the authority to enter into such contract, the legality thereof and all covenants and obligations contained therein shall be conclusively presumed and no court shall have authority to inquire into such matters.

Added by Acts 1966, No. 529, §1.



RS 33:3837 - Use of revenues; DeSoto Parish

§3837. Use of revenues; DeSoto Parish

Notwithstanding any provision of law to the contrary, all revenues from any tax levied or assessment or charge imposed pursuant to this Chapter in a parishwide waterworks district in DeSoto Parish shall be made available to such district and shall not be diverted for use by any other entity or for any other purposes than those of such district.

Acts 1997, No. 937, §1; Acts 2001, No. 349, §1.



RS 33:3838 - Small community public water systems; fees; time frame

§3838. Small community public water systems; fees; time frame

A. "Small community public water system" shall mean a community public water system serving a population of three thousand three hundred or less persons in accordance with the definition for small public water systems in the Federal Safe Drinking Water Act (42 U.S.C. 300g-1, §1412(b)(4)(E)(ii)(II) and (III)).

B. The determination of engineering fees charged to small community public water systems shall be based on the following criteria:

(1) Fees for projects not requiring surveying or on-site inspections shall be in accordance with the allowable fees for engineering services set by Rural Utility Services of the United States Department of Agriculture in its Standard Form of Agreement between owner and engineer.

(2) Fees for projects requiring surveying, reviewing, and on-site inspections shall be in accordance with the allowable fees for engineering services set by Rural Utility Services of the United States Department of Agriculture in its Standard Form of Agreement between owner and engineer.

C. Time frames for the completion of review process by paid consulting engineers for small community public water systems as follows:

(1) Review of projects conducted by paid consulting engineers and not requiring surveying or on-site inspections shall be completed within thirty days of receipt of the proper application for review.

(2) Review of projects conducted by paid consulting engineers and which require surveying, reviewing, and on-site inspections shall be completed within sixty days of receipt of the proper application for review.

Acts 2006, No. 546, §1.



RS 33:3881 - SEWAGE DISPOSAL

CHAPTER 9. SEWAGE DISPOSAL

PART I. SEWERAGE DISTRICTS

SUBPART A. DISTRICTS OUTSIDE MUNICIPALITIES

§3881. Power to create sewerage districts

A. Except as provided in R.S. 33:3911(B), police juries may create sewerage districts composed of territory outside the corporate limits of municipalities. Any sewerage district so created shall continue to function in its entirety under the authority of the police jury which created it even though all or part of the district may be later incorporated within the limits of a municipality.

B. A sewerage district may levy a service charge in the manner provided by law for the purpose of maintaining and operating the sewer system of the district and for the purpose of paying reasonable rental that may be due for trunk and disposal facilities outside of any such sewerage district into which the sewage of any such district is carried.

C. The boundaries of such sewerage districts may be so arranged that they overlap. When two or more districts overlap, bonds of the districts may be issued only in such amounts that the pro rata indebtedness of the overlapping portion does not exceed ten percent of the assessed valuation of taxable property in the portion.

D. Sewerage districts so created shall be subdivisions of the state within the meaning of the statutes relating to incurring debt and issuing bonds.

Acts 1989, No. 302, §1.



RS 33:3881.1 - Sewer treatment plants outside of active sewer districts; authority of parish governing authority

§3881.1. Sewer treatment plants outside of active sewer districts; authority of parish governing authority

Notwithstanding any other provision of law to the contrary, where any sewerage treatment plant as defined by R.S. 40:1141 is established outside of an incorporated municipality and outside of any active sewer district, the site for the facility as well as the facility itself may be under the authority, control, and supervision of the applicable parish governing authority for its operation, management, and maintenance, subject to the approval of the office of health and environmental quality. It shall be the duty of such parish governing authority to effectuate the purposes of this Section, and to that end each such governing authority shall adopt such ordinances as may be necessary and appropriate thereto.

The provisions of this Section shall not apply to any municipally owned sewerage treatment plant which may be located outside the corporate limits or to any industrial plant which provides its own sewerage treatment.

Added by Acts 1979, No. 319, §1.



RS 33:3882 - Notice of intention to create sewerage district

§3882. Notice of intention to create sewerage district

Notice of intention to create a sewerage district shall be ordered by resolution which shall state the territory the sewerage district is to be composed of, and its proposed boundaries. This notice shall embrace substantially all matters required to be set forth in the resolution ordering the notice, and shall set forth further that the police jury ordering the notice will, in open session, on a day and at an hour and place named, proceed to create the proposed sewerage district.

No sewerage districts shall be created hereunder until this notice has been given. Police juries may give this notice upon their own initiative. They shall give the notice when required so to do by the petition in writing of one-fourth of the property taxpayers residing within the proposed district.

The notice shall be published once a week for three successive weeks, the first publication being not less than fifteen days before the date fixed for the hearing. The publication shall be in the official journal of the governing authority.

Amended by Acts 1968, No. 73, §1.



RS 33:3883 - Procedure for forming sewerage district

§3883. Procedure for forming sewerage district

The police jury shall hear all objections at the time appointed, or at any time to which the hearing may be adjourned and pass upon the same, and its decision shall be final and conclusive.

At the hearing the police jury may change the boundaries of the proposed district by excluding therefrom the lands of the persons objecting or by including therein the lands of persons petitioning to be included therein. After disposing of all objections, the police jury shall, if it determines to create the district, adopt an ordinance finally fixing the general boundaries of the district and giving the district a numerical designation and name as follows:

"Sewerage District No. _____ (here insert number) of the Parish of __________ (here insert name of parish)".

Notice of the formation of the district shall forthwith be given publication in a newspaper published in the parish, or if there be none, then by posting in two public places in the parish, and publication in a newspaper published in an adjoining parish. One publication shall be sufficient, but if the police jury at the time it determines to create the district, also decides to submit to the qualified property taxpaying voters the question of incurring debt and issuing bonds on the district, notice of the election may contain notice of the formation of the district and a description of the boundaries thereof. The notice of election shall be published in the manner prescribed by the general laws in relation to incurring debt and issuing bonds.



RS 33:3884 - Abolition of district or change of boundaries

§3884. Abolition of district or change of boundaries

The police jury may repeal any ordinance creating a sewerage district, or may abolish a sewerage district in its entirety, or may change or alter its boundaries, but neither the existence nor the territorial boundaries of a sewerage district shall be affected in any manner which will impair any obligations that may have been incurred by the sewerage district during the period of its existence.

A preliminary resolution declaring the intention of the police jury to repeal or to abolish or to alter the boundaries shall be adopted, fixing a date for hearing. Notice of the hearing shall be given in the same manner as in the case of the formation of a sewerage district. A hearing shall be held before any order is entered which affects the existence or territorial limits of any sewerage district.



RS 33:3885 - Corporate status and powers

§3885. Corporate status and powers

Sewerage districts created under this Subpart shall constitute public corporations, and as such shall have all powers of public corporations, including perpetual existence; the power to incur debt and contract obligations; sue and be sued; to have a corporate seal; to do and perform all acts in their corporate capacity and in their corporate names, which are necessary and proper for the purpose of constructing and maintaining sewers and sewerage disposal works within their territorial limits; and generally to perform any and all acts and duties necessary to carry out the objects and purposes of their creation. These sewerage districts may expropriate property for the purpose of acquiring rights of way for the laying and installing of sewers and sewerage disposal works, and may acquire machinery, tools and equipment, essential to the proper accomplishment of the purposes of their creation.

Any sewerage district, through its governing authority, may by an ordinance or resolution establish, maintain and collect rates, charges, or connection charges for any service rendered by the sewerage district to be paid by the owner of each parcel of real estate, or building that is connected with and uses or is served by the sewerage system of the district, and may readjust such rates, charges or connection charges, from time to time. Rates or connection charges shall be sufficient in each year for the payment of the proper and reasonable expenses of operation, repair, replacement, and maintenance of the sewerage system and for the establishment of the necessary sinking fund for the payment of the principal and interest of any revenue producing public utility bonds which may have been issued and sold for the purpose of constructing, acquiring, extending or improving the sewerage system. The governing authority of the sewerage district shall adopt and enforce rules, regulations and ordinances, exact penalties, and institute such actions at law as are within its corporate power, for the prompt collection of the respective rates or connection charges fixed for service rendered by the sewerage system.

Amended by Acts 1952, No. 495, §1.



RS 33:3885.1 - Authority of district to employ legal counsel

§3885.1. Authority of district to employ legal counsel

Any sewerage district created pursuant to this Subpart shall, through its board of supervisors, be authorized to employ the services of an attorney when necessary and to fix his fees or salary. The provisions of this Section shall be inapplicable with respect to sewerage districts within the parishes of Calcasieu, Cameron, Jefferson Davis, Lafourche, St. John the Baptist, and St. Charles.

Acts 1989, No. 225, §1.



RS 33:3885.2 - Repealed by Acts 1991, No. 570, 1.

§3885.2. Repealed by Acts 1991, No. 570, §1.



RS 33:3885.3 - Inclusion on tax rolls charges for sewerage systems

§3885.3. Inclusion on tax rolls charges for sewerage systems

Sewerage districts created under this Subpart may include on the tax rolls, in addition to taxes upon the property of the sewerage district, rates, charges, or connection charges for any services rendered by the sewerage district, to be paid by the owner of each parcel of real estate, or building connected with and users that are served by the sewerage system for the district, which rates, charges, or connection charges may not be assessed, levied, and collected at the same time and manner as other taxes are assessed, levied, and collected.

Acts 1991, No. 619, §1.



RS 33:3886 - Domicile of districts; seal; depository

§3886. Domicile of districts; seal; depository

The domicile of the sewerage district shall be designated at some place within its boundaries in the resolution of the police jury creating said district. The governing authority of the sewerage district shall, at its first meeting, adopt an official seal for said district and shall designate the official journal thereof. They shall select a solvent chartered bank within the parish where the district is organized in which all of the money of the district shall be deposited.

Amended by Acts 1952, No. 495, §2.



RS 33:3886.1 - Depository for Sewerage District Number One of St. Martin Parish

§3886.1. Depository for Sewerage District Number One of St. Martin Parish

Notwithstanding the provisions of R.S. 33:3886, Sewerage District Number One of St. Martin Parish is additionally authorized to deposit its funds in a solvent chartered bank located in St. Mary Parish or Assumption Parish; however, said district shall transfer such funds monthly to its depository located in St. Martin Parish. The district shall not expend such funds during the time that the funds are deposited in a bank other than its depository. The district may invest funds deposited in a bank other than its depository only until such time as the funds are deposited in its depository as required in this Section.

Acts 1985, No. 116, §1.



RS 33:3887 - Supervising board

§3887. Supervising board

A. In the ordinance or resolution creating the district, the police jury shall appoint at least three but no more than five property taxpayers residing within the district as the board of supervisors thereof. If a petition of twenty-five percent or more of the residents of the district is presented to the police jury requesting the appointment of supervisors, the police jury shall appoint the persons so named. If more than one petition is presented, then the police jury shall appoint the members receiving the majority in number and assessment according to the certificate of the parish assessor. The supervisors shall elect a chairman and a vice chairman from their own members, and shall appoint a secretary-treasurer, who may be either a part-time or full-time employee and shall fix the salary for such position. The supervisors shall meet each week during the construction of the sewerage facilities and monthly thereafter. The board of supervisors shall by resolution designate a regular meeting place for the holding of their meetings, which shall be held at some place located within the sewerage district or at the parish seat of the parish in which the district is located. The parish governing authority of the parish in which the district is located may pay a per diem to each member of the board of supervisors in an amount not to exceed sixty dollars for each day of his attendance at meetings of the board up to and including twenty-four days in each year. Such governing authority may also pay each member per diem for attendance of up to and including twelve emergency meetings of the board of supervisors of such district called in any one calendar year. Per diem provided by this Section shall be paid out of the district funds in the hands of the treasurer.

B. Notwithstanding the provisions of Subsection A of this Section, the governing authority of the parish of Caldwell may authorize the treasurer of the Columbia Heights Sewerage District No. 1 to pay the members of the board of supervisors of the district a per diem of up to one hundred dollars for attendance at meetings.

Amended by Acts 1952, No. 495, §3; Acts 1954, No. 329, §1; Acts 1962, No. 280, §1; Acts 1974, No. 10, §1; Acts 1975, No. 633, §1; Acts 1976, No. 168, §1; Acts 1981, No. 552, §1; Acts 1982, No. 614, §1; Acts 2009, No. 113, §1.



RS 33:3887.1 - Rapides Parish; supervising board; per diem

§3887.1. Rapides Parish; supervising board; per diem

Notwithstanding the provisions of R.S. 33:3887, or any other law to the contrary, the parish governing authority of Rapides Parish may pay a per diem to each member of the board of supervisors in an amount not to exceed ninety dollars for each day of attendance at meetings of the board up to and including twenty-four days in each year. The governing authority of Rapides Parish may also pay each member per diem for attendance of up to and including twelve emergency meetings of the board of supervisors called in any one calendar year. Per diem provided by this Section shall be paid out of the designated funds in the hands of the treasurer.

Acts 2001, No. 331, §1.



RS 33:3887.2 - Concordia Parish Sewerage District No. 1; supervising board; per diem

§3887.2. Concordia Parish Sewerage District No. 1; supervising board; per diem

Notwithstanding the provisions of R.S. 33:3887, the governing authority of the parish of Concordia may pay members of the supervising board of the Concordia Parish Sewerage District No. 1 a per diem not to exceed one hundred twenty-five dollars for attending meetings of the board for a maximum of twenty-four meetings per year and for each emergency meeting not to exceed twelve emergency meetings per year. Per diem paid pursuant to this Section shall be paid out of the district funds in the hands of the treasurer.

Acts 2006, No. 697, §1, eff. July 1, 2006.



RS 33:3887.3 - Livingston Parish Sewer District No. 2; supervising board; per diem

§3887.3. Livingston Parish Sewer District No. 2; supervising board; per diem

Notwithstanding the provisions of R.S. 33:3887, or any other law to the contrary, the parish governing authority of the parish of Livingston shall pay members of the supervising board of the Livingston Parish Sewer District No. 2 a per diem not to exceed one hundred dollars for attending a meeting of the board for a maximum of twelve meetings per year, and for attending an emergency meeting not to exceed twelve emergency meetings per year. Per diem paid pursuant to this Section shall be paid out of the district funds in the hands of the treasurer.

Acts 2009, No. 481, §1.



RS 33:3887.4 - Livingston Parish Sewer District No. 1; supervising board; per diem

§3887.4. Livingston Parish Sewer District No. 1; supervising board; per diem

Notwithstanding the provisions of R.S. 33:3887, or any other law to the contrary, the parish governing authority of the parish of Livingston shall pay members of the supervising board of the Livingston Parish Sewer District No. 1 a per diem not to exceed one hundred dollars for attending a meeting of the board for a maximum of twelve meetings per year, and for attending an emergency meeting not to exceed twelve emergency meetings per year. Per diem paid pursuant to this Section shall be paid out of the district funds in the hands of the treasurer.

Acts 2009, No. 482, §1.



RS 33:3887.5 - Rapides Parish Sewerage District No. 1; supervising board; per diem

§3887.5. Rapides Parish Sewerage District No. 1; supervising board; per diem

Notwithstanding the provisions of R.S. 33:3887, 3887.1, or any other law to the contrary, the parish governing authority of Rapides Parish may pay to each member of the board of supervisors of Sewerage District No. 1 a per diem not to exceed one hundred fifty dollars for each day of attendance at meetings of the board up to and including twenty-four days in each year. The governing authority of Rapides Parish may also pay each member a per diem for attendance of up to and including twelve emergency meetings of the board of supervisors called in any one calendar year. Per diem provided by this Section shall be paid out of the designated funds in the hands of the treasurer.

Acts 2011, No. 122, §1.



RS 33:3887.6 - Tangipahoa Parish Sewerage District No. 1; supervising board; per diem

§3887.6. Tangipahoa Parish Sewerage District No. 1; supervising board; per diem

Notwithstanding the provisions of R.S. 33:3887 or any other law to the contrary, the governing authority of the parish of Tangipahoa may pay to each member of the board of supervisors of the Tangipahoa Parish Sewerage District No. 1 a per diem not to exceed one hundred fifty dollars for each day of attendance at regular meetings of the board, not to exceed twenty-four days in each calendar year and for attendance at special meetings of the board of supervisors, not to exceed twelve in each calendar year. Per diem provided by this Section shall be paid out of the district funds in the hands of the treasurer.

Acts 2012, No. 62, §1, eff. July 1, 2012.



RS 33:3887.7 - Individual sewerage districts; consolidation and merger.

§3887.7. Individual sewerage districts; consolidation and merger

A sewerage district located wholly within the boundaries of a parish with a population between one hundred twenty thousand and one hundred sixty thousand according to the latest federal decennial census shall be able to merge or consolidate itself into another sewerage district wholly located within the same parish according to the procedure provided for in Article VI, Section 16 of the Constitution of Louisiana.

Acts 2016, No. 439, §1.



RS 33:3888 - Officers of district

§3888. Officers of district

The officers of the board of supervisors shall be the officers of the district, and shall serve without compensation in their capacity as officers. They may be reimbursed their actual expenses when traveling on the business of the district. The secretary-treasurer of the sewerage district shall furnish a special bond to be fixed by the governing authority for the faithful performance of the duties of his office, and the premium shall be paid by the sewerage district.

Amended by Acts 1952, No. 495, §4; Acts 1962, No. 280, §1.



RS 33:3889 - Provision in budget for maintenance and repair

§3889. Provision in budget for maintenance and repair

Whenever there have been laid, installed, or constructed in any sewerage district any sewers or sewerage disposal works, the board of supervisors shall provide an annual budget of the amount required for the maintenance and repair of the sewers and sewerage disposal works.

Amended by Acts 1952, No. 495, §5.



RS 33:3890 - Reorganization of districts

§3890. Reorganization of districts

Within sixty days after July 30, 1952, the board of supervisors of any sewerage district heretofore created shall meet and reorganize in accordance with the provisions of this Sub-part, and such board shall thereafter be the governing authority of such district.

Added by Acts 1952, No. 495, §6.



RS 33:3891 - Failure of district to re-organize as required by statute; validation

§3891. Failure of district to re-organize as required by statute; validation

Wherever prior to July 30, 1952, the governing body of any parish acting pursuant to the provisions of this Sub-part created a sewerage district within the boundaries of such parish and adopted and entered on its minutes a resolution fixing the boundaries of such district, and where subsequently to July 30, 1952, such governing body failed to re-organize such districts within sixty days after July 30, 1952, as required by R.S. 33:3890, but has since such time adopted proceedings carrying out the requirements of R.S. 33:3885 through 33:3890, and where such governing body has adopted and entered upon its minutes an ordinance ratifying the creation of such district and re-defining its boundaries, all proceedings so had in connection with the original creation and with the re-organization of such district and the appointment of a board of supervisors for such district and the re-defining of its boundaries are hereby ratified, validated and confirmed, despite any irregularities which may have occurred in such proceedings and despite any failure to comply with the pertinent statutory requirements, and such district is hereby declared to be a valid and existing sewerage district with authority to exercise all powers granted sewerage districts outside municipalities under the pertinent laws of Louisiana, including the right to issue bonds pursuant to appropriate proceedings therefor to be adopted by its board of supervisors, and it is expressly hereby found and determined that all taxable property within the boundaries of such district as such boundaries have been so re-defined will be benefited by the construction of sewer improvements and facilities in said district. Any such district shall be regarded as having been created and come into existence on the date of the adoption of the original resolution creating it and fixing its boundaries, for all purposes of the application of homestead exemption reimbursal laws applicable to taxes imposed by sewerage districts.

Added by Acts 1959, No. 118, §1.



RS 33:3892 - Sewerage districts; Tangipahoa Parish

§3892. Sewerage districts; Tangipahoa Parish

A. Notwithstanding any other provision of law to the contrary, the provisions of this Section shall apply to any parish sewerage district located in the parish of Tangipahoa.

B. Any such district shall have the authority to adopt and enforce rules and regulations or ordinances, exact penalties, and to institute such actions as may be within its corporate power for the prompt collection of the respective rates or connection charges fixed for services rendered by the sewerage district and as may be allowed by law.

C. Any such district shall have the authority to make inoperable, disconnect, or otherwise terminate sewerage district services of any sewerage district customer on a private water well if payment for services is not made within sixty days of billing.

D. Neither the district nor its governing board or employees, representatives or agents, nor the parish governing authority shall be liable for any act or omission of such sewerage district resulting in damage or injury, environmental or otherwise, to the premises of any customers pursuant to the provisions of Subsection C of this Section.

Acts 2004, No. 344, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:3911 - Authority and procedure for creation of sewerage districts

SUBPART B. MUNICIPALITIES GENERALLY

§3911. Authority and procedure for creation of sewerage districts

A. Municipal corporations, the city of New Orleans excepted, may by ordinance create one or more sewerage districts within their respective limits. Additionally any such municipal corporation may, by ordinance, and with the approval by resolution of the police jury in which such municipality is located, create one or more sewerage districts composed of areas within its municipal limits and also of portions of unincorporated areas in the parish. They may enlarge the districts and consolidate them.

B. In addition to the authority set forth in Subsection A of this Section, and notwithstanding the provisions of R.S. 33:3881, the city of Shreveport may by ordinance and with the approval by resolution of the Caddo Parish Commission, create one or more sewerage districts in the area defined by Act No. 39 of the 1926 Regular Session of the Louisiana Legislature, as it exists now or as may hereafter be amended. The city may enlarge the district or districts and consolidate them. Any district so created shall be subject to this Subpart and applicable law.

C.(1) All ordinances creating, enlarging, or consolidating a sewerage district, or bringing a sewerage district under the provisions of this Subpart, shall be published for thirty days in a newspaper published in the municipality in which the sewerage district is situated. Publication once a week for four weeks will constitute publication for thirty days.

(2) Within thirty days from the date of the first publication any owner of property within the limits of the sewerage district or other party interested may appeal to the courts for the purpose of contesting the action of the governing authority of the municipality or urging any objection to the inclusion of his properties in the district.

(3) After thirty days from the date of the first publication, the action of the governing authority shall be incontestable for any cause; it shall be conclusively presumed that the sewerage district is regularly and legally created, and that all properties therein are lawfully included in the district; and no court shall have jurisdiction to entertain any cause which calls into question the validity or regularity of the action of the governing authority of the municipality in creating, enlarging, consolidating, or reorganizing the district, or raises the question of whether the properties located therein should have been included within the district or will be benefited by the sewerage systems or plants.

Acts 1989, No. 302, §1; Acts 1990, No. 225, §1.



RS 33:3912 - Powers of sewerage districts

§3912. Powers of sewerage districts

Sewerage districts shall be political subdivisions of the state. They may:

(1) Contract for, install, maintain and operate a sewerage system within their respective limits and exercise the powers of expropriation, both within and without their limits, for the purpose of laying, installing, and operating the sewerage system and appurtenances.

(2) Incur indebtedness and issue negotiable bonds for the purpose of acquiring or installing such systems, in the manner provided by law.

(3) Maintain and operate such systems, extend the sewerage pipes and mains outside of the sewerage districts, and use therefor the proceeds of the maintenance tax hereinafter provided, and any money appropriated by the municipality creating the district to protect the public health.

(4) Do all things and enact all rules and regulations necessary or advantageous to the installing, maintenance, operation, and use of the sewerage systems or plants.



RS 33:3913 - Governing authority of sewerage districts

§3913. Governing authority of sewerage districts

The governing authority of the municipality creating the sewerage district shall be the governing authority of any sewerage district created under the provisions of this Sub-part.

Said governing authority may appoint a board of sewerage commissioners to consist of five members whose terms of office shall be four years and until their successors have been appointed. The board of sewerage commissioners, subject to the supervision and approval of the governing authority of the municipality creating the district, may be vested with authority to manage the affairs of the district, let contracts for the construction, maintenance and operation of the sewer system of the district, expend revenues of the district, and appoint its secretary and fix his salary. The treasurer of the municipality shall be ex-officio treasurer of the district, and the attorney for the municipality shall be ex-officio attorney for the district, and shall serve as such without additional remuneration. The appointment of said board of sewerage commissioners shall be left to the discretion of the governing authority of the municipality creating the district and nothing herein shall require the appointment of such a board, and, if appointed, such board may be abolished at any time by a resolution adopted by unanimous vote of the governing authority for the municipality.

In addition to the powers granted elsewhere in this Subpart, the sewerage district, through its governing authority, may enter into contracts with other sewerage districts or the municipality in which it is located providing for the joint construction and financing of a new sewer system or extensions and improvements to any existing sewer system and such contracts shall cover all matters in relation thereto, including the future operation and maintenance of the system.

Amended by Acts 1958, No. 394, §1.



RS 33:3914 - Tax to maintain sewerage system

§3914. Tax to maintain sewerage system

The governing authority of the municipality may levy and collect annually, in addition to all other taxes, upon the taxable property of the sewerage district, a tax not to exceed six mills on the dollar to maintain the sewerage system of the district, which tax shall be assessed, levied and collected, at the same time, and in the same manner as other municipal taxes are assessed, levied and collected.



RS 33:3915 - Sewerage districts under prior laws

§3915. Sewerage districts under prior laws

Any sewerage district which is operating under Act 26 of 1926, and Acts amendatory thereto, on the effective date of the Revised Statutes shall be governed by the provisions of this Subpart.

A sewerage district created by the governing authority of a municipality prior to July 28, 1926, which has not elected to come under the provisions of Act 26 of 1926, shall continue to operate under the law under which it was created. The board of commissioners of the district may, however, elect by ordinance to come under the provisions of this Sub-part. Thereafter the district shall operate under the provisions of this Sub-part as though it had originally been established under its provisions, but all taxes voted prior thereto securing the payment of the principal and interest of all outstanding bonds of the district shall continue to be levied until all of the bonds have been retired.



RS 33:3931 - Application of Sub-part

SUBPART C. DISTRICTS UNDER ACT 285 OF 1908

§3931. Application of Sub-part

This Sub-part applies only to those sewerage districts which were created under Act 285 of 1908, and the Acts amendatory thereof, and which are operating thereunder on the effective date of the Revised Statutes.



RS 33:3932 - Authority to enlarge or consolidate

§3932. Authority to enlarge or consolidate

Such sewerage districts may be enlarged and consolidated.



RS 33:3933 - Powers of sewerage districts

§3933. Powers of sewerage districts

Such sewerage districts shall have the following powers:

(1) To contract, sue and be sued in their corporate names; to own and possess a seal and to change the same at will.

(2) To contract for, install, maintain, and operate a sewerage system within their respective limits; to exercise the power of expropriation both within and without their limits, for the purpose of laying, installing and operating the sewerage system and its necessary appurtenances.

(3) To incur indebtedness and to issue and sell negotiable bonds for the purpose of acquiring or installing such sewerage systems in accordance with the applicable provisions of the state constitution and general laws.

(4) To use for the purpose of maintaining and operating these systems funds which accrue from the tax voted in excess of the amount necessary to retire the bonds and the interest thereon and money appropriated by the municipality under its powers to protect the public health.

(5) To do all such things and to enact all rules and regulations necessary or advantageous to the installing, maintenance, operation and use of the sewerage systems.

(6) To extend the sewerage pipes and mains outside of the limit of the sewerage district, and to use therefor funds which accrue from the tax levied in excess of the amount necessary to retire the bonds and the interest thereon.



RS 33:3934 - Board of sewerage commissioners; election; term

§3934. Board of sewerage commissioners; election; term

These powers shall be exercised by a board of commissioners, to be known as the board of sewerage commissioners, to consist of five members to be selected by vote of the property tax payers authorized to vote at elections in such districts for the issuance of negotiable bonds. An officer of the municipality shall not be eligible to membership on the sewerage commission. The commissioner shall hold office for four years and until their successors shall have been elected and qualified. They shall serve without remuneration.



RS 33:3935 - Officers of board of sewerage commissioners; collection of taxes

§3935. Officers of board of sewerage commissioners; collection of taxes

The board shall, at its first meeting, elect from among its members a president, a vice president, secretary and treasurer, and may in its discretion elect the same person to the office of secretary and treasurer. The board shall, by ordinance, define the powers and duties of the secretary and treasurer. The treasurer shall give a good and solvent bond payable to the president of the district, in the sum fixed by the board conditioned for the faithful performance of his duties.

The board in its discretion may select persons not members to fill the offices of secretary and treasurer. The city attorney shall be ex-officio attorney for the board. The tax collector of the municipality shall be ex-officio tax collector of the same and shall collect the taxes due the district in the same manner provided for the collection of other special taxes. The tax collector of the district shall be ex-officio assessor for the same and shall prepare the tax roll of the same by preparing and copying it from the assessments and rolls used by the state for the collection of taxes on the property within the district.



RS 33:3936 - Failure to authorize bond issue

§3936. Failure to authorize bond issue

When an election has been called for a board of sewerage commissioners, and the commissioners have been elected, and subsequent thereto, an election is had for the voting of a tax and the issuance of bonds, and the result of the election shows that the bond issue has failed to carry, the board of sewerage commissioners shall cease to exist.



RS 33:3937 - Tax for maintenance of sewerage system

§3937. Tax for maintenance of sewerage system

The governing authority of the municipality may levy an annual tax upon the taxable property within the sewerage district not to exceed one mill on the dollar, which tax shall be assessed, levied and collected at the same time and in the same manner as other municipal taxes. The proceeds thereof shall be paid to the board of sewerage commissioners to be applied to the maintenance of the sewerage system. The governing authority may not order the collection of the tax unless authorized by a majority, in number and amount, of the resident property taxpayers voting in an election called for that purpose.



RS 33:3951 - Formation of sewerage districts by municipalities of less than 1,000

SUBPART D. MUNICIPALITIES OF LESS THAN 1,000

§3951. Formation of sewerage districts by municipalities of less than 1,000

In addition to other powers relating to the creation of sewerage districts or the construction of sewers and sewerage disposal plants, the governing authority of any municipality having a population of one thousand or less may create sewerage districts to construct and maintain sewers and sewerage disposal works within their territorial limits in accordance with the provisions of this Sub-part.



RS 33:3952 - Petition for construction of sewerage system

§3952. Petition for construction of sewerage system

Whenever more than sixty per cent of the owners of the lineal frontage of real estate abutting on any street or portion thereof not less than one block long, or of a district composed of one or more streets, highways, or alleys, by petition signed by the owners and addressed to the governing authority of the municipality, ask for the installation, construction, and equipment of sewers and sewerage disposal works for the purpose of serving the district, the governing authority may proceed as provided in the following Section.



RS 33:3953 - Notice of filing petition; creation of sewerage system

§3953. Notice of filing petition; creation of sewerage system

A. Notice of the filing of a petition for the sewerage improvements shall be given by the clerk or secretary of the municipality by publication in the official journal, or by publication in any other newspapers in the municipality if there is no official journal, or by publication in a newspaper in the parish in which the municipality is situated if there is no newspaper published in the municipality. This notice shall be published once a week for thirty days, and after such publication for thirty days, all persons shall be barred from contesting the validity or sufficiency of the petition for the improvements or interfering with the progress of the improvements.

B. The governing authority may thereupon create the sewerage district and order the construction and equipment of the sewerage system, the entire costs of the construction and equipment to be paid either by property owners in the district in accordance with R.S. 33:3980.1 or by the owners of the real property abutting on the streets in the district in proportion to their lineal frontage, each portion to constitute a first privilege on the property superior to the vendor's lien or any other lien, privilege, or mortgage, except taxes and paving liens for paving actually done.

Acts 1999, No. 1167, §1.



RS 33:3954 - Plans and specifications

§3954. Plans and specifications

The petitioning property owners may provide, in their petition, plans and specifications, together with the type of sewer pipes and other materials necessary to properly install the sewer and sewerage disposal works, or any part thereof which they desire to specify, and the governing authority may order the same to be used in the construction of the system.

The governing authority, however, may reject any and all of the plans and specifications and have the same prepared by the city engineer or a special engineer.



RS 33:3955 - Advertising for bids; awarding contract

§3955. Advertising for bids; awarding contract

When the work has been duly authorized and the plans and specifications approved, the governing authority shall advertise for bids for installing and constructing the system in the same manner provided by law for the letting of public contracts for the municipality, and shall accept any bid and enter into any contract for the installation in the manner provided by law. If the petitioning property owners in their original petition have fixed maximum amounts beyond which the entire cost of the work shall not extend for each lineal front foot, no bid shall be accepted or no contract let which is in excess of that maximum.



RS 33:3956 - Assessment of abutting property; taxes on property

§3956. Assessment of abutting property; taxes on property

Upon the final and satisfactory completion of the work, the municipal authority shall accept it by ordinance which shall formally create the sewerage district and shall provide for the levy of taxes or fees in accordance with R.S. 33:3980.1 if approved by the voters or assessment of all real estate abutting on the streets in the district in the amounts due by the owners thereof according to the rule of apportionment stipulated in this Subpart. If abutting real estate is to be assessed, a certified copy of the ordinance containing the assessment shall be filed for record in the office of the recorder of mortgages in the parish in which the assessed property is located within ten days after its passage and when so filed and recorded the ordinance shall operate as a lien and privilege in favor of the municipality, or its transferees, against the real estate therein assessed.

Acts 1999, No. 1167, §1.



RS 33:3957 - Collection of assessments

§3957. Collection of assessments

The amounts assessed in the ordinance shall be due and payable immediately upon its passage and if not paid within ten days thereafter, the municipality or its transferees, may proceed by suit against the properties and the owners thereof, to enforce the collection of the amounts of the assessments, together with six per cent per annum from date of acceptance and ten per cent in addition to the amount of the judgment as attorney's fees.



RS 33:3958 - Installment payments and notes for deferred payments

§3958. Installment payments and notes for deferred payments

The governing authority of the municipality may provide, in the ordinance accepting the work and making the assessment, that the property owners therein assessed, availing themselves of the privilege within ten days after the passage of the ordinance, may pay in cash twenty per cent of the amount of their indebtedness and pay the balance in four equal annual installments. As evidence of such deferred payments, the property owners shall sign and execute four promissory notes, payable to the order of the municipality, each for twenty per cent of the amount due by him, dated ten days after the passage of the ordinance accepting the work, maturing respectively, one, two, three and four years from that date, or sooner, at the option of the owner, bearing a maximum rate of six per cent yearly interest from date and ten per cent attorney's fees if placed in the hands of an attorney for collection after maturity, which notes, when paraphed by the city clerk or secretary to identify them with the ordinance levying the assessment, shall carry with them in the possession of any owner, the lien and privilege hereinabove provided for. The assessments and the notes, executed by the property owners pursuant to the provisions of this Sub-part, may be transferred by the municipality without recourse, to the contractor, at their face value, and the contractor, or any transferee thereof, shall enjoy the lien and privilege and all other rights provided in this Sub-part accruing to the municipality authorizing and ordering the work.



RS 33:3959 - Objections to proceedings

§3959. Objections to proceedings

For a period of thirty days from the date of the promulgation of the ordinance creating the sewerage district as hereinabove described, any person in interest may contest the legality of the proceedings after which time no one shall have any cause or right of action to contest the legality, formality, or regularity of the proceedings for any cause. If the validity of any of the proceedings provided for herein shall not be contested within the thirty days herein prescribed, the authority to act and the regularity of all proceedings shall be conclusively presumed, and no court shall have jurisdiction to inquire into such matters.



RS 33:3960 - Municipality to own and operate sewerage system

§3960. Municipality to own and operate sewerage system

After the sewerage system has been completed and accepted, the full ownership thereof shall vest in the municipality, which shall thereafter maintain and operate it at its own expense and as a part of its sewerage system and a public utility of the municipality and at no further cost or charge to the abutting property owners. The governing authority of any municipality acting under the provisions of this Sub-part may assist the sewerage district by paying in part for the installation and erection of a sewerage system out of its available funds.



RS 33:3961 - Creation, consolidation or enlargement of sewerage districts and sub-districts; ordinance; publication; judicial review

SUBPART E. ADDITIONAL PROCEDURES FOR MUNICIPAL

DISTRICTS AND SUB-DISTRICTS

§3961. Creation, consolidation or enlargement of sewerage districts and sub-districts; ordinance; publication; judicial review

Any municipality desiring to avail itself of the provisions of this Sub-part may by ordinance of its governing authority create, consolidate or enlarge a sewerage district or districts, and create, consolidate or enlarge sub-district or sub-districts within said districts, irrespective of whether said sub-districts be contiguous or not, for the purpose of purchasing, constructing, improving or maintaining a sewerage system or systems; all ordinances creating, consolidating or enlarging said district or districts, sub-district or sub-districts shall be published for thirty days in a newspaper published in the municipality in which the sewerage district is situated. Four publications in the newspaper for four consecutive weeks shall be considered as published for thirty days, and within thirty days from the date of the first publication any owner of property within the limits of said sewerage district or sub-district shall have the right to appeal to the courts for the purpose of contesting the action of the governing authority of the municipality, after which time such action of said governing authority shall be incontestable for any cause whatsoever, and no court shall be vested with jurisdiction to entertain any cause of action which calls into question the validity or regularity of the action of the governing authority of the municipality in creating, consolidating, or enlarging said district or sub-district.

Acts 1950, Ex.Sess., No. 6, §1.



RS 33:3962 - Districts as political subdivisions of state; powers

§3962. Districts as political subdivisions of state; powers

Sewerage districts and sub-districts when created under this Sub-part shall be political divisions of the state which possess and have the following powers, to-wit:

(1) To contract for, to install, to maintain and operate a sewerage system within their respective limits and to exercise the powers of expropriating, both within and without their limits, for the purpose of laying and installing and operating said system and all appurtenances necessary thereto.

(2) To incur indebtedness and to issue and sell negotiable bonds for the purpose of acquiring or installing such systems or plants in the manner hereafter provided.

(3) To levy assessments.

(4) To fix sewerage charges and to negotiate notes all for the purpose of acquiring or installation of sewerage systems, and all in the manner hereinafter provided.

(5) To maintain and operate such systems, make all contracts therefor, and to protect the public health of said districts or sub-districts.

(6) To enact all rules and regulations as may be necessary or advantageous to the installing, maintenance, operation and use of said systems or plants.

(7) To negotiate, pledge and hypothecate property owners' notes or monthly sewerage charges for the property provided for in this Sub-part.

(8) To borrow money, incur indebtedness, and issue negotiable bonds therefor, to an amount not exceeding ten per cent. of the assessed valuation of property within said district or sub-district, as may be provided by the Constitution of the State of Louisiana.

Acts 1950, Ex.Sess., No. 6, §2.



RS 33:3963 - Board of sewerage commissioners; powers; terms of office

§3963. Board of sewerage commissioners; powers; terms of office

The governing authority of the municipality creating said districts or sub-districts shall appoint a board of sewerage commissioners to consist of five members, all residents of the district or sub-district owning property to be served by the sewerage improvements and authorized to vote under the laws of Louisiana in the municipality in which the district or sub-district is located. Said board, subject to the supervision of the governing authorities of the municipality, shall manage the affairs of the district and let all contracts for the construction, maintenance, improvement and operation of the said district or sub-district; said commissioners shall hold office for a term of four years and until their successors have been appointed by the governing authority of the municipality in which their district or sub-district is located. The governing authority of any sewerage district shall likewise be the governing authority of any sub-district located in said district.

Acts 1950, Ex.Sess., No. 6, §3.



RS 33:3964 - Districts previously created not affected; construction

§3964. Districts previously created not affected; construction

This Sub-part shall not affect any sewerage districts heretofore created, but said sewerage districts shall continue to operate under the provisions of the statutes under which such districts were created and this Sub-part shall be construed as an additional means whereby sewerage districts or sub-districts may be created, enlarged or consolidated, and may accomplish the objects and purposes herein provided for.

Acts 1950, Ex.Sess., No. 6, §4.



RS 33:3965 - Improvements; notice of intention; publication; hearing; objections

§3965. Improvements; notice of intention; publication; hearing; objections

A. Any sewerage district or subdistrict desiring to take advantage of this Subpart through its governing authority shall, after securing the approval of the governing authority of the municipality in which it is located, adopt a resolution giving notice of its intention to purchase, construct, improve, or maintain such sewerage system or systems and embody therein in a general way the improvement contemplated and the manner of payment therefor and what portion thereof, if any, shall be paid by assessment on the property within said district or subdistrict, what portion, if any, shall be paid by taxes on property in the district levied pursuant to R.S. 33:3980.1, and what portion shall be paid by the monthly sewerage charges hereinafter provided for, if any, and whether the municipality in which said district or subdistrict is located shall issue its own notes secured by the above named sources of revenue or incur debt or issue bonds secured by taxes on property pursuant to R.S. 33:3980.1. Such notice shall be signed by the governing authority of the sewerage district or subdistrict and approved by the governing authority of the municipality in which such district or subdistrict is located and shall set forth further that the authority ordering the giving of such notice will be in open session at a date, hour, and place, and said authority, on such date, hour, and place, shall proceed to hear any and all objections to the proposed improvements and the manner of payment therefor, which objections shall be in writing and filed with the governing authority prior to the hearing.

B. Only property owners owning property within the sewerage district or subdistrict, and who are qualified to vote in the municipality in which the district or subdistrict is located under the laws of Louisiana shall have the right to file objections.

C. After hearing and passing upon all such objections, and finding that not more than forty percent of the property owners within the district or subdistrict, in number and assessed value, qualified to object have objected and refused to withdraw their objections, said authority shall proceed, if it so determines, to order such improvements constructed, maintained, or acquired in the manner hereinafter provided for.

D. Such notice of intention shall be published once a week for three consecutive weeks and shall be made in a newspaper published within the district, or, if there be none published, in some newspaper in the parish where the district is located.

Acts 1950, Ex.Sess., No. 6, §5; Acts 1999, No. 1167, §1.



RS 33:3966 - Plans and specifications; advertisement for bids; publication

§3966. Plans and specifications; advertisement for bids; publication

The governing authority of such district or sub-district, after having given notice of its intention as above set forth and after having decided to order the construction of such improvement, may without further delay have the necessary plans and specifications for said work prepared and adopt a resolution or ordinance authorizing the advertisement for bids therefor by the giving of notice calling for sealed bids for the construction of said work, such notice to be signed by the governing authority and approved by the governing authority of the municipality in which said district or sub-district is located and shall be published for three consecutive weeks in a newspaper in the district or sub-district, and if there be none published therein, then in some newspaper of general circulation in the parish wherein the district or sub-district is located. Such notice shall contain a general description of the work contemplated, which refers to the plans and specifications which shall be placed on file with the clerk or secretary of the said governing authority of the municipality in which said sewerage district or sub-district is located, and shall designate the hour, date and place for the reception and opening of bids and may provide that the contractor be required to accept the indebtedness of the property owners within the district flowing from the lien hereinafter provided for or the notes issued by said property owners as hereinafter provided for, or the municipality may issue its own notes payable solely by pledge of the funds derived from the square foot assessment notes of the property owners and the monthly sewerage charges hereinafter provided for, or either of them.

Acts 1950, Ex.Sess., No. 6, §6.



RS 33:3967 - Opening of bids; awarding of contract; resolution; publication

§3967. Opening of bids; awarding of contract; resolution; publication

The governing authority of the said district or sub-district shall meet in open session on the date and at the place and hour named in the notice calling for bids and shall proceed to open said bids and award the contract to the lowest responsible bidder, who can furnish satisfactory security or it may reject any and all bids, and at any time within a period of thirty days from date of reception and opening of said bids may award a contract for said work without further advertisement provided that no such contract shall be let for an amount greater than that specified in the lowest sealed bid received from a responsible bidder. Any contract awarded under the provisions of this Sub-part shall be authorized by resolution authorizing and empowering the governing authority of said sewerage district or sub-district to execute the said contract for and on behalf of and in the name of the district or sub-district and a copy of the said contract shall be set forth in full in said resolution and the said resolution shall be published in full in one issue of a newspaper published in said district or sub-district or, if there be none, published in some newspaper in the parish wherein the district or sub-district is located and a certified copy thereof filed in the office of the clerk of court of the parish in which the district or sub-district is located and same shall be recorded in the mortgage records of said parish.

Acts 1950, Ex.Sess., No. 6, §7.



RS 33:3968 - Engineer's statement of costs of improvement and charges; contents

§3968. Engineer's statement of costs of improvement and charges; contents

Any sewerage district or sub-district, upon the completion and acceptance of such contract, shall forthwith require of the engineer of the said sewerage district or sub-district within thirty days of said completion and acceptance a statement showing in detail the total cost of said improvement, including street intersections, engineering, legal and other fees and all expenses incidental to the cost of said improvements and the said engineer shall also show the amount thereof chargeable to each lot or parcel of real estate in the district or sub-district in which the improvement was located in the proportion that its area bears to the total area within said district or sub-district and shall give a legal description of each such lot or parcel of ground with sufficient clearness to identify same and shall further show the proportion of said cost as previously fixed in the resolution calling for bids that shall be paid for by the monthly sewerage charges.

Acts 1950, Ex.Sess., No. 6, §8.



RS 33:3969 - Special assessments and charges against property; ordinance; time and method of payment; recordation of ordinance as lien and privilege; penalties for delinquency

§3969. Special assessments and charges against property; ordinance; time and method of payment; recordation of ordinance as lien and privilege; penalties for delinquency

Within five days of the receipt of the certified statement or report of the engineer of the sewerage district or sub-district as provided in R.S. 33:3968, the governing authority thereof shall adopt an ordinance levying a local or special assessment on each lot or parcel of real estate included in said sewerage district or sub-district in the proportion that its area bears to the total area within the district or sub-district and the total of all such local or special assessments shall represent the total cost of said improvements, including all of the items above set forth, that the special assessment is to bear and shall fix the monthly sewerage charges against each user of said sewerage based on water outlets in the amount necessary to pay the proportionate part of the cost to be borne by the monthly sewerage charge as previously fixed in the resolution of said governing authority, giving notice of its intention to purchase, construct or maintain such sewerage system, which such charges and/or square-foot assessment shall be sufficient to take care of the cost of said improvements. The amounts assessed in the said ordinances according to area of lots or parcels shall be due and collectible immediately upon its passage. The amounts assessed in the ordinance as monthly sewerage charges shall be due on the tenth day of the month following the passage of said ordinance and the municipality in which the said sewerage district or sub-district is located is hereby authorized and directed to bill said monthly charges to the users of said sewerage system the same as water bills, provided, however, that the respective property owners may at their option, within ten days of the passage of the ordinance levying the area assessment, pay their pro-rata assessments on area basis by the issuance of negotiable note or notes for the amount of their respective assessments, payable in equal annual installments over a period of ten years and bearing interest at a rate not greater than six per cent, principal and interest, payable annually, and stipulating an attorney's fee of ten per cent on the unpaid amount of principal and interest in the event that the same is placed in the hands of an attorney for collection. The said notes are to be executed on forms adopted and provided by the sewerage district or sub-district and shall be delivered to the sewerage district or sub-district within ten days after the passage of the ordinance levying the area assessment by said sewerage district or sub-district for the public improvement; said notes to be payable to the property owner's own order and by him endorsed in blank, which said notes shall, by reason of the recordation in the mortgage records of the contract and the ordinance levying the area assessment, as above set forth, operate as a lien and mortgage on the property of the makers included in said sewerage district or sub-district. Failure to issue and deliver said notes within the delay period hereinafter provided for shall, at the option of the governing authority of the said district or sub-district, deprive the property owner of the right to defer payments and shall immediately mature the entire square-foot area indebtedness for such work as due and payable. Failure to pay any installment or note or interest thereon on the date when due shall, upon election by the sewerage district or sub-district, or the pledgee or owner of the indebtedness, cause all other installments with interest thereon to become due and payable and the sewerage district or sub-district or pledgee or holder of any note or notes may within thirty days from the date of such default proceed against the property and the owner thereof for the collection of the total amount due thereon, including interest and ten per cent additional on the principal and interest unpaid as attorney's fees. A certified copy of said ordinance levying the local or special assessment on the real estate aforesaid shall be filed in the office of the clerk of court in the parish of which the sewerage district or sub-district is situated, who shall forthwith record the same in the mortgage records of the parish, and when so filed and recorded shall operate as a lien and privilege against all the real estate therein assessed and the aforesaid lien and privilege shall prime all other liens and claims except taxes. Failure to pay any monthly sewerage charge within ten days from its due date shall authorize the district or sub-district, pledgee or owner of the indebtedness to cause the municipality to cut off the water to the property of said delinquent debtor and to file suit therefor. Said delinquent charge or charges shall bear six per cent per annum interest and ten per cent upon said amount of principal and interest as attorney's fees. In no event shall the attorney's fees be less than five dollars. The payments made hereunder shall be expended for no other purpose than for the payment of the cost of said improvement.

Acts 1950, Ex.Sess., No. 6, §9.



RS 33:3970 - Monthly sewerage charges; collection; cost of collection; application for service

§3970. Monthly sewerage charges; collection; cost of collection; application for service

The governing authority of said district or sub-district shall have the power, if it so desires and has given notice thereof in the notice of intention provided for in R.S. 33:3961, to levy a monthly sewerage charge proportioned upon the number of water outlets maintained by the user of each sewer connection. The charges to be so made shall be in such amounts as the governing body shall determine in each year and shall be sufficient to provide for the proportionate cost of constructing, operating and maintaining the utility as set forth in the notice of intention provided by R.S. 33:3961. No such charge shall be made against the owner of any property which is not a user of the utility. A list of the names of all owners against whom charges so made and amounts of charges made against each such user shall be certified by the governing authority to the official in charge of the assessment of taxes against such property at such time and in such manner in each year as to permit the amount of such charge to be carried upon the assessment roll of the real property within the municipal corporation. Each such charge shall be carried on said roll as a special item due by the owner of the property individually and shall be identified on the roll as special sewerage charge of ________ (inserting the name of the municipal corporation in which the district or sub-district is located). Such charge shall be paid to the official who collects the general taxes assessed against the municipal property located within the municipal corporation and shall be collected at the same time and in such manner as the general taxes are paid and collected. Where a non-user of the utility during the year shall change to a user thereof, the municipal corporation in which said sewerage district or sub-districts are located may require said user seeking sewerage service to apply therefor by proper application, wherefore the charges to be so imposed upon such user shall be assessed in the manner hereinabove provided. The municipal corporation may pay the tax-collecting official the same commission on the amounts collected by him as the sheriff and ex-officio tax collector for the parish in which the district is located receives for the collection of ad valorem taxes and may pay the assessing official a sum sufficient to reimburse him for the additional expense occasioned by reason of listing the charges on the assessment roll. The amounts to be paid to the assessor and collector shall be considered one of the costs of purchasing, constructing or operating and maintaining the utility.

Acts 1950, Ex.Sess., No. 6, §9.



RS 33:3971 - Negotiable interest bearing coupon certificates of municipality; payment; pledge and dedication of funds

§3971. Negotiable interest bearing coupon certificates of municipality; payment; pledge and dedication of funds

The governing authority of the municipality in which said sewerage district or sub-districts are located shall have authority and are hereby authorized to issue, execute, negotiate, sell and deliver negotiable interest-bearing coupon certificates of the municipality in an amount not exceeding the total amount of the funds necessary for the purchase, construction or maintenance of the sewers in said sewerage district or sub-districts; said certificates to bear interest not to exceed six per cent per annum, said interest to be paid annually in installments and to mature serially over a period not exceeding ten years and in no event shall said certificates extend more than ninety days longer than the period of time provided for by the ordinance levying the local or special assessments hereinabove provided. Said certificates shall be payable in annual installments and payable solely from the funds derived from the pledged sewerage charges and/or square-foot assessments, and shall be in such form, date, denomination, and payable in principal and interest at such time and places as the governing authority of the municipality may provide. Such certificates are to be secured in principal and interest by the irrevocable pledge and dedication of the funds derived from the levying and collecting of the local and special assessments on the real property within said sewerage district or sub-districts as provided for by this Sub-part, and, if the governing authorities so desire, the irrevocable pledge and dedication of the funds derived from the sewerage charges provided for in this Sub-part and either or both of said funds if pledged to secure said certificates shall be set aside in a separate fund and shall not be drawn upon for any other purpose than to pay the interest and principal of said certificates.

Acts 1950, Ex.Sess., No. 6, §11.



RS 33:3972 - Form of sewer certificates

§3972. Form of sewer certificates

The said sewer certificate shall be signed by the mayor on the behalf of and in the name of the municipality and under the seal thereof. The interest coupons shall be signed with facsimile signature of the said officer and before delivery thereof the certificate shall be registered in the mortgage records in the parish in which said district or sub-districts are located, as to the serial number or numbers, amount, rate of interest, dates due and sewer district or districts improved. Each of said certificates shall bear the following endorsement: "This certificate registered in the mortgage records of the Parish of ______ on this the _____ day of ___________, 19___, (Signature Line--) Clerk of Court and Ex-Officio Recorder of Mortgages, Parish of _______________".

Acts 1950, Ex.Sess., No. 6, §12.



RS 33:3973 - Negotiation and delivery of sewer certificates; sale; disposition of proceeds

§3973. Negotiation and delivery of sewer certificates; sale; disposition of proceeds

The governing authority of the municipality may by resolution empower and authorize the mayor to negotiate and deliver such sewer certificates and collect the purchase price thereof and do any and all things necessary and incidental thereto, or authorize delivery to the contractor of all or any part hereof of the said sewer certificates in payment of the contractual obligation covering such improvements. The funds derived from the sale of said sewer certificates shall be expended solely in payment of the cost of the improvement herein authorized and shall not be drawn upon for any other purpose whatsoever, provided that any surplus funds remaining after the cost of such improvement and incidental expenses expended therewith shall be expended for any purpose whatsoever for the improvement or maintenance of the sewer system of the district or sub-districts involved.

Acts 1950, Ex.Sess., No. 6, §13.



RS 33:3974 - Contest of assessments or charges; negotiability of certificates; final inspection; services of engineer; duties; attorney

§3974. Contest of assessments or charges; negotiability of certificates; final inspection; services of engineer; duties; attorney

A. For a period of sixty days from the date of the adoption of the resolution levying a local or special assessment or fixing sewerage charges as provided for in this Sub-part, any person in interest shall have the right to contest the legality of said local or special assessment, resolution or sewerage charge, after which time no one shall have any cause or right of action to contest the legality, formality or regularity of said assessment or charges for any cause whatsoever.

B. Sewer certificates issued hereunder shall have all the requisites of negotiable paper under the law merchant, and shall not be invalid for irregularities in the proceedings for their issuance, sale or delivery, and shall be incontestable in the hands of bona fide purchasers or holders thereof.

C. The governing authorities of a sewerage district or sub-district shall, upon the completion of any contract awarded as provided for herein, provide for the final inspection of the work performed thereunder and the improvements made and if the work be found to be completed satisfactorily in accordance with said contract as evidenced by the certificate of the engineer for the governing authorities, the said governing authority shall, by resolution duly adopted, approve and accept said work and fulfill their obligations of the said contract by full payment therefor of any amounts and balances due under the said contract, including all percentages of payments previously made thereon on engineer's estimate and which percentages were retained pending the completion of said work.

D. The governing authorities of the said sewerage district or subdistricts are authorized to engage the services of an engineer and provide for his payment, who shall prepare all plans and specifications and the governing authority of the municipality shall approve such plans and specifications by a proper resolution duly adopted. Such engineer so employed shall inspect the work as let in accordance with contracts hereunder and shall issue to the said contractor his estimates thereon from time to time as the work progresses, which estimates may be paid by the governing authority either in full or by the retention of 20% thereof as retained percentages. Upon final completion of the work, the said engineer shall render a report to the governing authority as to the completion of the work in a satisfactory manner and shall do and perform any and all engineering duties required of him in this Sub-part.

E. The governing authorities of said sewerage district or sub-districts is hereby authorized to employ an attorney to handle all legal work in connection with such improvements herein authorized and to provide for the payment of his fee, and said attorney, in addition to his other duties, shall prepare a complete transcript of the records of the proceedings covering each and every project completed hereunder and shall file same with the governing authority. Said filed transcript shall constitute a permanent record thereof. The governing authority of said sewerage district or sub-district is also authorized to employ an attorney to examine into and report upon the legality of the sewer certificates issued as herein provided for.

Acts 1950, Ex.Sess., No. 6, §14.



RS 33:3975 - Exclusion of sewer certificates from municipal debt computation; exemption from taxation; security for public deposits

§3975. Exclusion of sewer certificates from municipal debt computation; exemption from taxation; security for public deposits

A. Sewer certificates issued under the provisions of this Sub-part shall not be included in computing the indebtedness of the municipality nor in determining any constitutional or statutory limitations upon the indebtedness of the municipality.

B. All sewer certificates issued under this Sub-part shall be exempt from taxation. They shall be acceptable as security for any deposit of public funds.

Acts 1950, Ex.Sess., No. 6, §§15, 16.



RS 33:3976 - Liberal construction; effect on other laws

§3976. Liberal construction; effect on other laws

A. This Sub-part shall be liberally construed to promote the purposes for which it is enacted.

B. This Sub-part shall not repeal, modify, affect or supersede any law whatsoever on the same subject matter, but is intended to furnish additional means whereby municipalities may create sewerage districts and sub-districts and said sewerage districts or sub-districts heretofore or hereafter created may accomplish the objects and purposes provided for in this Sub-part.

Acts 1950, Ex.Sess., No. 6, §§17, 18.



RS 33:3980.1 - Additional taxing authority

SUBPART F. MISCELLANEOUS PROVISIONS

§3980.1. Additional taxing authority

A. In addition to all authority granted in this Chapter or by any other provision of law, the governing authority of any parish, municipality, or sewerage district which is authorized to provide sewage disposal systems may levy taxes on real property within the political subdivision for the purpose of funding any aspect of providing such system subject to the provisions of this Section.

B. Such taxes may be levied in the form of ad valorem taxes or parcel fees which shall be levied on all taxable property within the political subdivision.

C. Any such tax or fee shall be levied and collected and be due and owing annually. Such tax may be carried on the tax rolls for the parish in which such political subdivision is located and collected and such collection enforced in the same manner as parish ad valorem taxes.

D. The governing authority of the political subdivision may incur debt and issue bonds payable in whole or in part from an irrevocable pledge and dedication of all or a portion of the proceeds of such taxes on property.

E. The proceeds of the tax or parcel fee or of bonds secured by such tax or fee may be used by the political subdivision for any aspect of providing sewage disposal services, including but not limited to acquisition, construction, improvement, extension, operation, repair, or maintenance of all or any element of a sewerage system.

F. No such tax or fee shall be levied nor any debt incurred nor bonds issued until such action is approved by a majority of the voters of the political subdivision voting at an election held for such purpose in accordance with the Louisiana Election Code.

G. Any procedure established in this Chapter for the apportioning of costs associated with sewerage systems to those receiving services or otherwise directly benefiting from such system shall not apply in the exercise of the authority granted by this Section.

Acts 1999, No. 1167, §1.

NOTE: See Acts 1999, No. 1167, §1 relative to legislative intent.



RS 33:3981 - Establishment of system

PART II. SEWERAGE SYSTEMS

SUBPART A. ESTABLISHMENT OF SYSTEM WITHIN EXISTING

SEWERAGE DISTRICT

§3981. Establishment of system

The governing authority of any sewerage district, either within or without the corporate limits of a municipal corporation, is hereby vested with full power and authority to establish, acquire, construct, improve, extend and maintain within said district a sewerage system or systems, including such sewerage disposal facilities as may be required, with all necessary equipment and installations in connection therewith, including such extensions as may be proper to connect said system or systems with the sewerage disposal facilities of the said district or any other disposal facilities whether within or without any such district, and it shall have full power and authority to levy and collect local or special assessments on the real property to be benefited thereby within the said district, or the area served within the said district, sufficient in amount to defray the total cost of said work, including the cost of street intersections and installations and connections necessary to connect said system with the main sewer system of the district or necessary to connect said system with any disposal facilities whether within or without the district, including the cost of establishing, constructing, improving and extending any such disposal facilities, whether by purchase, lease or otherwise, or including the cost of the construction of complete sewerage disposal facilities, either within or without the said district, all within the form and manner and subject to the limitations and restrictions herein contained.

Amended by Acts 1950, No. 462, §1; Acts 1954, No. 622, §1; Acts 1958, No. 395, §1.



RS 33:3981.1 - Extension of existing sewerage system by city of Shreveport

§3981.1. Extension of existing sewerage system by city of Shreveport

A. The city of Shreveport, after having been petitioned by sixty percent of the property owners within the area to be served which is outside of the municipal limits but within Caddo Parish, or by a vote of a majority in number and amount of the resident property taxpayers in such area voting at an election held for this purpose, is hereby vested with full power and authority in its discretion to establish, acquire, construct, improve, extend, and maintain outside of the limits of the municipality, but within the parish of Caddo, a sewerage system or systems, including such sewerage disposal facilities as may be required, with all necessary equipment and installations in connection therewith, including such extensions as may be proper to connect the system or systems with the sewerage disposal facilities of the municipality or any other available system or facilities, whether within or without the municipality.

B. The city of Shreveport shall have full power and authority to levy and collect local or special assessments on the real property to be benefited thereby within the area to be served, sufficient in amount to defray the total cost of said work, including the cost of street intersections and installations and connections necessary to connect said system with the main sewer system of the municipality or necessary to connect said system with any disposal facilities whether within or without the municipality, including the cost of establishing, constructing, improving, and extending any such disposal facilities, whether by purchase, lease, or otherwise, or including the cost of the construction of complete sewerage disposal facilities, either within or without the municipality all within the form and manner and subject to the limitations and restrictions contained in this Subpart, except that the provisions of R.S. 33:3982 shall not apply.

C. Any construction or improvements shall be performed in compliance of the provisions of R.S. 38:2212. The term "sewerage district" as used in this Subpart shall include the city of Shreveport. The election provided for in this Section shall be held in accordance with Chapter 6-B of Title 18 of the Louisiana Revised Statutes of 1950.

Added by Acts 1982, No. 809, §1, eff. Aug. 4, 1982. Acts 1991, No. 170, §1; Acts 1991, No. 375, §1.



RS 33:3982 - Notice of intention to establish system; objections

§3982. Notice of intention to establish system; objections

A.(1) Any sewerage district taking advantage of this Subpart shall, through its governing authority, be required to adopt a resolution giving notice of its intention to establish, acquire, construct, improve, extend, and maintain such sewerage system or systems and other improvements herein authorized, and embody therein, in a general way, the improvements contemplated, a list of streets or portions thereof or area or areas which are to be improved or sewered, and the manner of payment therefor.

(2)(a) Such notice shall be signed by the chief executive officer of the governing authority and shall contain substantially all things set forth in said resolution, and shall set forth further that the authority ordering the giving of such notice will, in open session, on the date and at the time and place named, hear all objections to the proposed improvements and the manner of payment therefor.

(b) Such notice of intention shall be published once a week for three consecutive weeks, the first at least fifteen days prior to the date set for the hearing in the official journal of the governing authority.

B.(1) After hearing and passing on the objections, the governing authority may order the proposed improvements constructed in the manner hereinafter provided. However, the governing authority of any district shall not order the construction of the proposed improvements in the event there is filed at the public hearing written objections to the proposed improvements:

(a) Signed by the resident property owners owning more than one-half of the total front feet of property which will be assessed to pay the cost of said improvements, if the assessments are to be on a front foot basis.

(b) Signed by the resident property owners owning more than one-half of the total square footage of property which will be assessed to pay the cost of such improvements, if the assessments are to be on a square foot basis.

(c) Signed by owners of one-half of the parcels in the district, if the improvements are to be funded by a parcel fee, or signed by owners of one-half of the value of the property subject to ad valorem taxation in the district, if the improvements are to be funded by ad valorem taxes.

(2) Such majority shall be determined after considering the front footage, square footage, number of parcels, or value of all properties to be assessed and the owners of such portion shall be determined by the conveyance records or the tax assessor's records of the parish.

Amended by Acts 1950, No. 462, §2; Acts 1958, No. 395, §2; Acts 1968, No. 74, §1; Acts 1999, No. 1167, §1.



RS 33:3983 - Specifications; advertising for bids

§3983. Specifications; advertising for bids

A. The governing authority of such district, after having given notice of its intention as above set forth and after disposing of all objections and having decided to order the construction of such improvements, may, without further delay, have the necessary plans and specifications for said work prepared and may authorize the advertisement for bids therefor, by the giving of notice calling for sealed bids for the construction of said work, said notice to be signed by the chief executive officer or purchasing agent of the district, and to be published once a week for three (3) consecutive weeks in the official journal of the district, or in any newspaper having general circulation in the parish where the district is located, the first insertion to be not less than fifteen (15) days prior to the reception and opening of the bids. Said notice shall contain a general description of work contemplated, shall refer to plans and specifications which shall be placed on file with the clerk, secretary or purchasing agent of the said governing authority, and shall designate the hour, date and place for the reception and opening of bids, and may provide either that the contractor be required to accept certificates of indebtedness hereafter authorized, if the governing authority elects to make such requirement, or that they may be sold in such a manner and at such time as the governing authority may elect.

B. Sewerage improvements authorized under the provisions of this sub-part may be combined, constructed and installed as a part of road or street paving improvements undertaken jointly by the district with a municipality, or parish, in which the district is located or with the Louisiana Department of Highways. Advertisements for bids on such joint projects shall be in accordance with the requirements of law applicable to road or street paving improvements ordered by any such municipality, parish, or the Louisiana Department of Highways, and it shall not be necessary that the project be advertised as otherwise provided in this section. Where sewer improvements authorized under the provisions of this Sub-part are included in and constructed as an integral part of a road or street paving project being undertaken by a municipality or parish in which the district is located, or by the Louisiana Department of Highways, the lowest responsible bid received for the entire project shall govern, and assessments to be levied as hereinafter provided shall be based upon the total of the unit prices contained in the bid proposal and applicable to the sewer work included in the joint project.

Amended by Acts 1950, No. 462, §3; Acts 1964, No. 104, §1.



RS 33:3984 - Awarding contract; resolution authorizing execution of contract

§3984. Awarding contract; resolution authorizing execution of contract

Except in the case of joint projects undertaken as provided and authorized by Section 3983(B) hereof, the governing authority of the district, or its authorized officer or agent, shall receive bids on the date and at the place and hour named in the notice calling for bids and shall there publicly open and tabulate the bids. The contract shall thereafter be awarded to the lowest responsible bidder who can furnish satisfactory security. The governing authority may, however, reject any and all bids, and at any time, within a period of thirty (30) days from the date of the reception and opening of the bids, award the contract for the work without further advertisement, provided that no contract shall be let for an amount greater than that specified in the lowest sealed bid received from a responsible bidder. The contract awarded under the provisions of this Sub-part shall be authorized by resolution authorizing the chief executive officer of the governing authority to execute the contract for, on behalf of, and in the name of the district. It shall not be necessary to set forth the contract in full in the resolution, but it shall be sufficient if the resolution refers to a copy of the contract on file in the office of the clerk or secretary where it is available for public inspection. The resolution shall be published in one issue of the official journal of the district, and a certified copy thereof shall be filed with the clerk of court of the parish in which the district is located and shall be by him duly recorded in the mortgage records of the parish. Where joint street and sewer projects are undertaken, bids shall be taken, and received, and the contract for such joint project awarded by the agency carrying out the street or road improvements, all in strict accordance and compliance with the provisions of law applicable to such street or road improvements.

Amended by Acts 1950, No. 462, §4; Acts 1964, No. 104, §2.



RS 33:3985 - Statement of cost of improvement

§3985. Statement of cost of improvement

Any sewerage district, upon the award of any contract under the provisions of this Sub-part, shall forthwith require of the engineer of the district a duly certified statement or report, showing in detail the total cost of the improvements, including the cost of street intersections, engineers' and attorneys' fees, and all other expenses incidental to the cost. The report shall also show the amount of the cost chargeable to each lot or parcel of real estate to be benefited in the proportion that its area bears to the total area to be assessed, or in the proportion that its front footage bears to the total front footage to be assessed, as shall be determined by the governing authority, provided, however, that where the assessment is made on a front foot basis and any sewer line is constructed upon more than one side of any lot or parcel of real estate, the total front footage of such lot or parcel of real estate to be assessed shall be determined by taking the total front footage of said lot or parcel of real estate abutting all sewer lines to be constructed and dividing such total front footage by two. The report shall further describe each lot or parcel of real estate to be assessed with sufficient clearness to identify it.

The words "front footage" as used in this Sub-part shall mean the footage of each lot or parcel of real estate abutting the right of way, street or sewer way along which the sewer line is constructed.

Amended by Acts 1950, No. 462, §5; Acts 1958, No. 395, §3.



RS 33:3986 - Special assessments; installment notes; effect of default; assessment lien

§3986. Special assessments; installment notes; effect of default; assessment lien

A. Upon receipt of the certified statement or report of the engineer of the sewerage district as provided for in the preceding section, the governing authority shall review said certified statement or report, including the proposed local or special assessments, and thereafter shall make a determination as to whether each lot or parcel of real estate to be assessed will be benefited to an amount not less than the proposed local or special assessment. Proposed assessments that are found by the governing authority to have been erroneously assessed or for which the governing authority does not find said benefit shall be deleted from said certified statement or report. The deletion of such proposed assessments from said certified statement or report for either of said reasons shall in no way invalidate or affect the legality of the contract awarded for the construction of said proposed improvements nor shall such deletions constitute a violation of the public contracts law of this state.

B. Following said review and finding as to benefit by said governing authority there shall be mailed to each property owner to be assessed a notice advising each property owner of his proposed assessment and the manner and time for payment thereof. Said notice shall set forth a general description of the proposed improvements, such description of the property to be assessed and the location thereof as the governing authority may deem necessary and shall notify the property owner to advise the governing authority in writing within fifteen days from date of said notice if inaccuracies exist in the proposed assessment. The aforesaid notice shall be given by depositing said written notice in the United States mail, postage paid, and addressed to the property owner at his address as it appeared on the last approved tax roll on which the property was assessed for taxes by the governing authority. The certificate of the clerk or secretary of the governing authority levying any such assessments that the aforesaid notice has been given in writing to all property owners to be assessed shall establish a conclusive legal presumption that all requirements of notice as set forth hereinabove have been legally satisfied.

C. After thirty days has elapsed from the date of the mailing of said notice of the proposed assessments, the governing authority shall adopt an ordinance levying a local or special assessment on each lot or parcel of real estate in the area involved in proportion that its area bears to the total area to be assessed, or in proportion that its front footage bears to the total front footage to be assessed, as shall be determined by the governing authority, and the total of all such local or special assessments shall represent the total cost of said improvements, including all the items above set forth; provided that where the construction is financed partly under the provisions hereof, and partly by the issuance of bonds, or by any other method, then the total of all assessments levied hereunder shall represent the total cost of the work contemplated, including all items mentioned above, less the amount provided by bonds, or such other method. The amount assessed in said ordinance shall be due and collectible immediately on its passage, and, if not paid within thirty days from the date of the adoption of said ordinance, it will be conclusively presumed that any property owner whose property is affected thereby, exercises the right and option, which is hereby authorized, to pay the amount due in equal annual installments bearing interest at a rate or rates not exceeding the maximum rate provided for conventional interest by Article 2924 of the Louisiana Civil Code as the same now exists or may be hereafter amended, and extending over a period not exceeding twenty years, all within the discretion of the governing authority and as provided for in the ordinance levying such local or special assessments. The first installment shall become due on December thirty-first of the then current year or one year after the date of the assessment ordinance herein provided for, in the discretion of the governing authority of the district, and annually thereafter.

D. A certified copy of said ordinance levying the local or special assessments on the real estate as aforesaid shall be filed with the clerk of court in the parish in which the sewerage district is situated, who shall forthwith record the same in the mortgage records of the parish, and when so filed and recorded, shall operate as a lien and privilege against all real estate therein assessed, and which aforesaid lien and privilege shall prime all other claims except taxes and prior recorded local or special assessment levied for streets, sewerage, or water.

E.(1) The failure to pay any installment or interest thereon when due shall ipso facto cause all other installments and the interest thereon to become due and payable and the sewerage district may, after thirty days from the date of such default proceed against the property for the collection of the total amount due thereon, including interest, plus twenty percent additional on the principal and interest of the past due installment or installments or twenty percent of the amount sued for, and in the event judgment is necessary to effect collection, twenty percent of the amount of the judgment rendered, as attorney's fees provided that said attorney's fees shall be payable by the property owner only if demand by the governing authority of the district through registered or certified mail has been made on the property owner and he has failed to pay the amount due within ten days after such demand.

(2) In any such suit to collect any delinquent assessments, a certified copy of the assessment ordinance, and any affidavits and exhibits annexed thereto which establish the correctness of the delinquent assessment shall be admissible, self-authenticating, and sufficient to establish prima facie proof of such demand.

F. The Jefferson Parish governing authority may, at its option, enact ordinances to add such delinquent assessment charges to the annual ad valorem tax bill of the property involved. In the event such ordinances are enacted, the sheriff effecting collection shall be reimbursed by the governing authority for an amount equal to fifteen percent actually collected from the property owner. This collection charge shall be in addition to such delinquent assessment charges and shall also be added to the ad valorem tax bill of the property involved.

G. Any errors in descriptions or amounts in any assessment ordinance adopted pursuant to this Section may be corrected by the adoption of an amendatory ordinance which need set forth only the corrected descriptions or amounts and which amendatory ordinance shall be recorded in the same manner as the original ordinance levying the assessments. The adoption of any such corrective ordinance shall serve only to postpone the thirty days' period for cash payment in full of the assessment actually affected and corrected by such amendatory ordinance, and the due dates of the installments of such assessments so corrected as are not paid in full in cash within thirty days from the date of adoption of the amendatory ordinance shall be the same as the due dates of the installments of the assessments levied in the original ordinance and not affected or corrected by any such amendatory ordinance or ordinances.

H. Except for the collection costs provided for herein, the payments made in cash shall be expended for no other purpose other than the payment of the cost of said improvements.

Amended by Acts 1950, No. 462, §6; Acts 1958, No. 395, §4; Acts 1968, No. 435, §1; Acts 1970, No. 551, §1; Acts 1987, No. 650, §1, eff. July 9, 1987.



RS 33:3987 - Certificates of indebtedness

§3987. Certificates of indebtedness

The governing authority of any such sewerage district complying with the provisions of this Sub-part, shall have the power and is hereby authorized to issue, execute, negotiate, sell and deliver negotiable interest-bearing coupon certificates of the district in an amount not exceeding the total amount of the installments or deferred payments as provided for in R.S. 33:3986, said certificates to bear interest not exceeding six per centum per annum, payable annually, and to mature serially over a period not exceeding twenty years, but in no event shall said certificates extend over a longer period of time than that provided for by the ordinance levying the local or special assessments which may be payable in annual installments. Said certificates shall be of such form, date, denomination and payable in principal and interest at such time and place as the governing authority may determine, and such certificates shall be secured by and payable in principal and interest from the irrevocable pledge and dedication of the funds to be derived from the special assessments hereinabove provided, which are payable in annual installments or deferred payments as provided for by this Sub-Part, which funds shall be set aside in a separate trust fund and shall not be drawn upon for any purpose other than to pay the principal and interest of said certificates.

Amended by Acts 1950, No. 462, §7; Acts 1958, No. 395, §5.



RS 33:3988 - Additional assessments

§3988. Additional assessments

In the event the local and special assessments originally levied are insufficient for any cause whatsoever, to pay the principal and interest, or the principal or interest, in any one year of the said sewerage certificates outstanding at their respective maturity dates, then in that event the sewerage district issuing such sewerage certificates under the provisions of this Sub-part, through its governing authority, is hereby authorized, empowered and obligated by ordinance to levy and collect, at such time or times as may be necessary, an additional local or special assessment on each lot or parcel of real estate in the district or area involved, sufficient in amount to pay in full the said principal and interest, or the principal or interest of such sewerage certificates at their respective maturity dates. The amounts assessed in such ordinance or ordinances shall be due and collectible immediately on its passage and if not paid within thirty days from the date of its adoption, the governing authority of the sewerage district shall proceed against the property for the collection of the amount of the additional local or special assessment so levied, plus interest thereon and ten per cent additional for attorneys' fees. A certified copy of each ordinance providing for the levy and collection of such additional local or special assessment shall be filed with the clerk of court of the parish in which the sewerage district is located promptly upon its adoption, who shall forthwith record the same in mortgage records of the parish and when so filed and recorded shall operate as a lien and privilege against all the real estate therein assessed and shall prime all other liens except taxes, and prior recorded local or special assessments levied for streets or sewerage.

Amended by Acts 1950, No. 462, §8; Acts 1958, No. 395, §6.



RS 33:3989 - Form and registration of certificates

§3989. Form and registration of certificates

The said sewerage certificates shall be signed by the chief executive officer of the governing authority of any such sewerage district and by its clerk or secretary, for, on behalf of and in the name of the said district and under the seal thereof. The interest coupons shall be signed with the facsimile signature of the said officers, and before delivery thereof, they shall be registered in the mortgage records of the parish in which the sewerage district is located as to the serial number, or numbers, amount, rate of interest and dates due. Each of the said certificates shall bear the following endorsement; viz:

"This certificate registered in the Mortgage Records of the Parish of __________on this the _____ day of ____________, 19___.

_______________________

Clerk of Court and Ex-Officio

Recorder of Mortgages.

Parish of ____________."

Added by Acts 1950, No. 462, §9.



RS 33:3990 - Sale and delivery of certificates; use of proceeds

§3990. Sale and delivery of certificates; use of proceeds

The certificates may be advertised for sale on sealed bids once a week for three consecutive weeks in the official journal of the sewerage district provided, however, the governing authority may reject any and all bids. If no bids are received or if all bids are rejected, the certificates may be sold by private sale within sixty days after the date advertised for the reception of sealed bids at a price not less than the best bid which shall have been received, or the sewerage district may contract to deliver the certificates to the contractor as hereinafter provided at a price not less than the best bid received at the advertised sale. The governing authority of the sewerage district issuing the certificates, may, by resolution, authorize the chief executive officer, and the clerk or secretary to negotiate and deliver the certificates and collect the purchase price therefor and do any and all things necessary and incidental thereto, or authorize the delivery to the contractor of all or any of the certificates in payment of their contractual obligation covering the improvements. The funds derived from the sale of the certificates shall be expended solely in payment of the costs of the improvements, and shall not be drawn upon for any other purpose.

Added by Acts 1950, No. 462, §10. Amended by Acts 1958, No. 395, §7.



RS 33:3991 - Certificates as negotiable paper

§3991. Certificates as negotiable paper

Sewerage certificates issued hereunder shall have all the requisites of negotiable paper under the law merchant, and shall not be invalid for any irregularity or defect in the proceedings for their issuance, sale or delivery, and shall be incontestable in the hands of bona fide purchasers or holders for value thereof.

Added by Acts 1950, No. 462, §11.



RS 33:3992 - Inspection and acceptance of work

§3992. Inspection and acceptance of work

The governing authority of any sewerage district taking advantage of the provisions of this Sub-part, shall upon the completion of any contract awarded as provided for herein, provide for the final inspection of the work performed thereunder and the improvements made, and if the work be found to have been completed satisfactorily in accordance with said contract, as evidenced by a certificate of the project engineer, the said governing authority shall by ordinance duly adopted approve and accept the said work and fulfill its obligations under the said contract after compliance with the laws of Louisiana relative to the completion of contracts involving public works, by full payment therefor of any and all amounts and balances due the said contractor, including all retained percentages of payments previously made thereon on engineer's estimates, and which percentages were retained pending the completion of the said work.

Added by Acts 1950, No. 462, §12.



RS 33:3993 - Employment and duties of engineer and attorney

§3993. Employment and duties of engineer and attorney

Sewerage districts which take advantage of the provisions of this Sub-part, be and they are hereby authorized through their respective governing authorities if they elect to do so to engage the services of an engineer and provide for his payment, who shall prepare all plans and specifications for said work and improvements herein authorized, and that the governing authority shall approve such plans and specifications by a proper resolution duly adopted. Such engineer, so employed, shall inspect the work as let in accordance with contracts hereunder and shall issue to the said contractor, his estimates thereon from time to time as the said work progresses, which estimates may be paid by the sewerage district either in full or by the retention of ten per cent thereof as retained percentage. The said engineer shall inspect the work as it progresses and shall be responsible for the performance and completion thereof in accordance with the plans and specifications. Upon final completion of the work the said engineer shall render a report to the governing authority of the sewerage district as to the completion of the work in a satisfactory manner, which report shall be duly certified to, and in addition thereto, the said engineer shall do and perform any and all engineering duties required of him in this Sub-part. The governing authority of the sewerage district is also hereby authorized to employ an attorney to handle all legal work in connection with such improvements, herein authorized, and to provide for the payment of his fee and said attorney, in addition to his other duties, shall prepare a complete transcript of the record of the proceedings had covering each and every project completed hereunder and shall file the same with the clerk or secretary of the sewerage district; and said filed transcript shall constitute a permanent record thereof.

Added by Acts 1950, No. 462, §13.



RS 33:3994 - Prescriptive period to question validity of proceedings

§3994. Prescriptive period to question validity of proceedings

No contest or proceeding to question the validity or legality of any resolutions or ordinances adopted or proceedings had under the provisions of this Sub-part shall be begun in any court by any person for any cause whatsoever, after the expiration of thirty days from the date when the resolution, ordinance or proceeding was published, and after such time the regularity of such resolution, ordinance or proceeding shall be conclusively presumed. If the validity of any certificates issued under the provisions of this Sub-part is not raised within thirty days from date of publication of the resolution or ordinance issuing said certificates and fixing their terms, the authority to issue said certificates, the legality thereof and of the local or special assessments necessary to pay the same shall be conclusively presumed and no court shall thereafter have authority to inquire into such matters.

Added by Acts 1950, No. 462, §14. Amended by Acts 1958, No. 395, §8.



RS 33:3995 - Validation of present projects

§3995. Validation of present projects

Where prior to July 30, 1958 any sewerage district has issued the notice of intention provided for in R.S. 33:3982 and has thereby initiated a sewerage project under this Sub-part, it is expressly provided and declared that such district may proceed with such project and complete same under this Sub-part as amended.

Added by Acts 1958, No. 395, §9.



RS 33:3996 - Participation in payment of costs

§3996. Participation in payment of costs

Any sewerage district proceeding under the authority of this Subpart may participate in the payment of the total cost of any project authorized hereunder, in such a manner and to such extent that the governing authority of the district may determine, provided that any funds so used by the district shall be in such amounts as it may have available for such purpose and from sources other than the imposition of special assessments. Such participation by the district may be allocated to any one or more projects as the governing authority of the district may determine, and the amount of the district's participation shall be deducted from the total cost of the improvements for the purpose of levying local or special assessments hereunder.

Added by Acts 1964, No. 104, §3.



RS 33:4001 - General authority for municipalities to construct sewerage system and appurtenances

SUBPART B. ESTABLISHMENT OF SYSTEM BY MUNICIPALITY

§4001. General authority for municipalities to construct sewerage system and appurtenances

Any municipal corporation may

(1) Own, purchase, acquire, construct, extend, equip, operate, and maintain within and without its corporate limits, a sewerage system, sewerage collection system, sewage treatment plant, intercepting sewers, outfall sewers, force mains, pumping stations, ejector stations and all other appurtenances necessary for the collection, treatment, purification and disposal in a sanitary manner of the liquid and solid waste and sewage of the municipal corporation;

(2) Acquire by gift, grant, purchase, condemnation or otherwise, all necessary lands, rights of way and property therefor, within and without its corporate limits; and

(3) Issue bonds to pay the costs of these public improvements and property in the manner provided for by laws applicable to revenue producing public utilities, public utilities, and works of public improvement.



RS 33:4002 - Charges for use of sewerage system

§4002. Charges for use of sewerage system

Any municipal corporation may by an ordinance or resolution establish, maintain, and collect rates, charges, or connection charges for the use of and service rendered by the sewerage system to be paid by the owner of each parcel of real estate or building that is connected with or in any way uses or is served by the sewerage system of the municipality, and may re-adjust the rates, charges or connection charges from time to time. Rates or charges or connection charges shall be sufficient in each year for the payment of the proper and reasonable expenses of operation, repairs, replacement, and maintenance of the sewerage system and for the establishment of the necessary sinking fund for the payment of the principal and interest of any revenue producing public utility bonds which may have been issued and sold for the purpose of constructing, acquiring, extending, or improving the sewerage system, and the governing authority of the municipal corporation shall adopt and enforce appropriate rules, regulations, and ordinances and exact penalties, and institute actions at law, for the prompt collection of the respective rates, charges, or connection charges fixed for service rendered by the sewerage system.



RS 33:4003 - Prohibition of privy vaults and cesspools

§4003. Prohibition of privy vaults and cesspools

Any municipal corporation, through its governing authority, may prohibit the construction of privy vaults and cesspools and suppress those already constructed.



RS 33:4004 - Compelling connection with sewerage system

§4004. Compelling connection with sewerage system

Any municipal corporation which has or which may hereafter construct, acquire, extend, or improve a sewerage system as a revenue producing public utility, shall compel the connection therewith by all owners of premises within three hundred feet of the sewerage system, and the governing authority of the municipal corporation may adopt the necessary ordinance or resolution enforcing the connections and exacting penalties for non-compliance therewith.



RS 33:4041 - Compelling connection with sewerage system

SUBPART C. CONNECTION WITH SYSTEM

§4041. Compelling connection with sewerage system

Municipalities and sewerage districts having a public system of sewerage may compel the connection therewith by owners of premises within three hundred feet of the public sewer and may compel owners to connect with water mains or provide other means for flushing purposes.



RS 33:4042 - Notice to connect with sewer; plans and specifications; doing work or advertising for bids

§4042. Notice to connect with sewer; plans and specifications; doing work or advertising for bids

Whenever the governing authority of any municipality or sewerage district, having a public sewerage system deem it necessary for the public health that owners of one or more premises connect their premises with the public sewer, the owners shall be so notified by registered letter directed to their last known address. If the work of making connection with the sewer is not begun at the end of ten days from the day the registered notice is deposited in the post office, the governing authority shall notify the engineer to prepare plans and specifications for making the connection with the public sewer, including water, service pipe for flushing purposes. The plans and specifications shall be uniform. The owner upon written notice to the governing authority, before adoption of the ordinance ordering advertisement, as provided below, may have installed a more expensive equipment, which the owner must fully and accurately describe, the extra cost of which shall be charged to the particular owner ordering it. The plans and specifications shall be filed in the office of the governing authority of the municipality or sewerage district and the governing authority shall adopt an ordinance ordering and describing in general terms the contemplated sewerage connection giving the location of the premises and the name of the owner, and authorizing the clerk or secretary to advertise for bids. The advertisement shall be inserted at least twice in some newspaper published in the municipality or sewerage district, the first insertion to be not less than ten days prior to the date fixed for reception of bids and shall contain a general description of the contemplated sewerage connection. It shall refer to the plans and specifications on file and shall designate the hour, date, and place for the reception of bids. The governing authority of the municipality or sewerage district shall let the contract to the lowest responsible bidder, who shall furnish satisfactory security. The governing authority may reject any and all bids.



RS 33:4043 - Apportionment of cost

§4043. Apportionment of cost

The entire cost of all the sewerage connections, closets, equipment, pipes, water connections, service pipes, labor, engineering, etc., shall be ascertained by the engineer and the costs to each property shall be assessed according to the material used, and work done under contract in connecting the property with the public sewer and water main. The engineering expenses shall be charged in the proportion that the costs of each connection bears to the whole and the costs of the connection and engineering shall be borne accordingly by each property connected with the public sewer unless such are funded by ad valorem taxes or parcel fees pursuant to R.S. 33:3980.1.

Acts 1999, No. 1167, §1.



RS 33:4044 - Assessment against property; assessment lien

§4044. Assessment against property; assessment lien

The governing authority of the municipality or sewerage district shall, upon final and satisfactory completion of the work, accept the same by ordinance and provide for the levy of taxes or fees in accordance with R.S. 33:3980.1 or an assessment against the property connected with the sewerage in the amounts respectively due by the owners thereof, according to the rules of ascertainment and apportionment provided for in R.S. 33:4043, each assessment being separately numbered. A certified copy of the ordinance containing the assessment shall, upon its passage, be filed for record in the office of the recorder of mortgages in the parish in which the assessed property is situated, and the same, when so filed and recorded, shall operate as a lien and privilege in favor of the municipality and sewerage district against all properties therein assessed, which lien and privilege shall prime all other claims except taxes and previously recorded assessments for duly authorized public improvements, subject to R.S. 33:3671.

Acts 1999, No. 1167, §1.



RS 33:4045 - Amount assessed placed on tax rolls; installments; cash discount; enforcement of liability

§4045. Amount assessed placed on tax rolls; installments; cash discount; enforcement of liability

The amounts assessed in the ordinance shall be placed upon the tax rolls divided in five equal installments, the first installment being due and payable at the same time as the taxes of the year in which the work is completed, and the other four installments will be due and collectable during the period that the regular taxes are collectable by the municipality or sewerage district. The day of delinquency of either of these installments shall be the 31st day of December of the year in which each installment falls due in principal or in interest. Each installment shall carry the same rate of interest as does the certificate issued by the governing authority of the municipality or sewerage district and the interest shall be paid annually on the unpaid installments. The owner of the property may pay in cash within ten days after the adoption of the ordinance accepting the work, and shall receive on account of the cash payment, a discount equal to five per cent per annum on the amount due and paid by him, which discount shall likewise be allowed by the contractor to the governing authority of the municipality or sewerage district.

In the event any owner of property subject to the lien and privileges hereinabove provided fails to pay the amount apportioned against his property at its maturity, the governing authority of the municipality or sewerage district may file a rule against the owner to show cause why the property should not be sold for the purpose of enforcing payment on the installments due; which rule shall be made returnable after five days of service in the manner required for ordinary citations, and shall be tried by preference. Judgment against the property holder shall be executed in the same manner as ordinary judgments.



RS 33:4045.1 - City of Lake Charles; amount assessed placed on tax rolls; installments; cash discount; enforcement of liability

§4045.1. City of Lake Charles; amount assessed placed on tax rolls; installments; cash discount; enforcement of liability

A. Notwithstanding the provisions of R.S. 33:4045, in the city of Lake Charles the amounts assessed in the ordinance adopted pursuant to R.S. 33:4044 shall be placed upon the tax rolls and divided into equal installments. The number of required installments shall be determined by the governing authority of the city. The first installment shall be due and payable at the same time as the taxes of the year in which the work is completed and the remaining installments will be due and collectable during the period that the regular taxes are collectable by the city of Lake Charles. The day of delinquency of these installments shall be the thirty-first day of December of the year in which each installment falls due in principal or in interest. Each installment shall carry the same rate of interest as does the certificate issued by the governing authority of the city of Lake Charles, and the interest shall be paid annually on the unpaid installments.

B. The owner of the property assessed under the provisions of this Subpart may pay in cash within ten days after the adoption of the ordinance accepting the work, as provided by R.S. 33:4044, and shall receive on account of the cash payment a discount equal to five percent per annum on the amount due and paid by him, which discount shall likewise be allowed by the contractor to the governing authority of the city of Lake Charles.

C. In the event any owner of property subject to the lien and privileges authorized pursuant to this Subpart fails to pay the amount apportioned against his property at its maturity, the governing authority of the city of Lake Charles may file a rule against the owner to show cause why the property should not be sold for the purpose of enforcing payment on the installments due, which rule shall be made returnable after five days of service in the manner required for ordinary citations, and shall be tried by preference. Judgment against the property holder shall be executed in the same manner as ordinary judgments.

Acts 2003, No. 970, §1.



RS 33:4046 - Issuance of certificates of indebtedness; requisites of certificates; redemption; sewerage account

§4046. Issuance of certificates of indebtedness; requisites of certificates; redemption; sewerage account

The governing authority of the municipality or sewerage district, after the expiration of the ten days in which the owners may pay cash, shall issue certificates of indebtedness covering the remainder which may be due under any contract let. The governing authority may sell at one time to any bidder the entire amount of the certificates so authorized, or may offer, sell and deliver them in convenient instalments from time to time, and the said proceeds of the sale shall be used to liquidate the claim of any contractor having done the work accepted. The governing authority may, however, deliver to the contractor in liquidation of the contract, the certificates on the same basis as the same might have been sold. The certificates shall be engraved or printed and numbered, and entitled sewerage certificates of the particular municipality or sewerage district affected. They shall show on their face the year of their issuance, when they will be paid, and the annual rate of interest, which interest shall not be more than six per cent, and payable annually on each certificate at the maturity of the principal on any of the series, at the option of the governing body or under the terms of the contract entered into. They shall be signed by the mayor and city clerk of the municipality or the president and secretary of the sewerage district, as the case may be, and shall be issued in denominations of one hundred, five hundred or one thousand dollars. They shall not be sold for less than ninety-five per cent of their par value. Par value as used herein shall mean principal and interest accrued to date of delivery. The maturities of the certificates shall be fixed by the municipality or sewerage district with due regard to the period of maturities of assessments against the various property holders. The certificate shall contain the stipulation that no property holder shall be held liable for any assessment in excess of that actually due by his property, and that the payment of the assessment against his property shall free it from the lien and privilege provided.

The governing body of the municipality or sewerage district may, on the maturity dates of any of the series of certificates, redeem a greater amount of the certificates than those maturing, provided notice of its intention to do so has been published in the official journal once a week for fifteen days preceding the date of the maturity of any series. The certificates of indebtedness shall be the obligation of the municipality or sewerage district secured by the lien and privilege on the property affected, shall be payable to bearer, and are declared to be negotiable instruments, and shall be included in the securities that may be acceptable for deposit with the treasurer of the state of Louisiana in accordance with law.

The funds derived each year from the collection of instalments due by the various property holders, as well as the proceeds of the sale of any or all certificates shall remain a fund specially dedicated to the payment of the certificates. No municipality or sewerage district, or any officer thereof, shall use the fund for any purpose other than that of imputing payment to the certificates hereinabove provided for. Pending their disbursement for this purpose, the funds shall be deposited with the fiscal agent of the city or sewerage district, to the credit of a special account, to be known as "Sewerage Account," and whatever interest shall be earned thereon shall be credited to the fund. The municipality or sewerage district, through its officers, shall be the agent of the contractor for the collection of the instalments due, and the payment to the municipality or sewerage district will release the property holder from any further payment and entitle him to a receipt authorizing the cancellation of the lien and privilege recorded against the property, the property holder being in no wise liable beyond the assessment made against his own property.



RS 33:4047 - Penalty for delinquency in paying assessment

§4047. Penalty for delinquency in paying assessment

Upon any delinquency on the part of the property owner in paying the assessment on or before the date of maturity, the property holder's assessment shall bear additional interest at the rate of one per cent per month as a penalty, which interest shall be collectible in the same manner as is provided for in the collection of the unpaid portion of the special assessment.



RS 33:4048 - Extension upon tax rolls of installments due

§4048. Extension upon tax rolls of installments due

When the assessment rolls for the year in which the work hereinabove provided for, has been filed before the work has been completed and accepted by the municipality, or sewerage district, the tax collector of the municipality or sewerage district shall extend upon the rolls for the year in which the work has been accepted the installments due by the owner of the property for that year, and each successive year thereafter the tax assessor shall extend upon the tax rolls the installments due for that year according to the ordinance levying the assessment.



RS 33:4049 - Prescription of right to contest proceedings

§4049. Prescription of right to contest proceedings

After the expiration of sixty days from the publication of the ordinance accepting the work, no person shall have the right to contest the regularity, formality, or validity of any proceedings under the provisions of this Sub-part.



RS 33:4050.1 - Condemnation, removal, and maintenance of sewerage systems; liens; Calcasieu Parish

SUBPART C-1. CONDEMNATION, REMOVAL, AND MAINTENANCE

OF SYSTEMS; LIENS; CALCASIEU PARISH

§4050.1. Condemnation, removal, and maintenance of sewerage systems; liens; Calcasieu Parish

A.(1) The governing authority of the parish of Calcasieu is authorized to enact ordinances and adopt rules and regulations in order to condemn and cause to be demolished, removed, or both, or otherwise cause to be rendered inoperable any community or individual sewerage system, or parts thereof, situated within the parish which by reason of its nature or condition endangers the public welfare or safety.

(2) The governing authority of the parish may also enact ordinances and adopt rules and regulations providing for the maintenance of such sewerage systems in a sanitary condition.

(3)(a) Prior to the enactment of any ordinance or the adoption of any rule or regulation pursuant to the provisions of this Subsection, the governing authority of the parish shall establish a Citizens Wastewater Advisory Panel. The panel shall convene in conjunction with the parish governing authority's Wastewater Study Committee for the purpose of soliciting citizen input and providing advice and recommendations to the committee relative to the promulgation of ordinances, rules, and regulations necessary to carry out the provisions of this Section.

(b)(i) The Citizens Wastewater Advisory Panel shall consist of seven members appointed from the unincorporated area of the parish of Calcasieu by the governing authority of the parish. At least one member of the panel shall be a minority individual.

(ii) Members shall serve without compensation.

(c) The governing authority of the parish of Calcasieu shall provide reasonable resources to the panel to assist the members in carrying out the responsibilities of the panel.

(d) The Citizens Wastewater Advisory Panel shall cease to exist upon the enactment of any ordinance or the adoption of any rule or regulation pursuant to the provisions of this Subsection.

B.(1) The governing authority of the parish may replace or require a property owner to replace any system, or parts thereof, demolished, removed, or otherwise rendered inoperable pursuant to Subsection A of this Section.

(2) The governing authority of the parish may also repair or require a property owner to repair any system not being maintained in a sanitary condition, provided the homeowner is given thirty days to make the repair prior to the governing authority taking such action.

(3) All costs incurred by the governing authority of the parish pursuant to the provisions of this Section may be charged to the property owner.

C. The governing authority of the parish is authorized to adopt ordinances providing for fines for the failure of any property owner to comply with ordinances enacted pursuant to this Section.

D.(1) Ordinances enacted pursuant to the provisions of this Section shall include a provision for notification of the owner or any other party in interest and an opportunity to be heard.

(2) Ordinances enacted pursuant to the provisions of this Section shall authorize the governing authority of the parish and any person acting on behalf of the governing authority to enter, examine, and inspect all grounds and places related to sewerage systems only, but not within any structures or buildings, while acting pursuant to the powers granted by the provisions of this Section.

E.(1) No ordinance enacted pursuant to the provisions of Subsection A of this Section shall be implemented without prior written approval of the Louisiana Department of Health, office of public health.

(2) In addition to the authority of the parish of Calcasieu granted by, and any action taken by the parish pursuant to, the provisions of this Section, the right of the Louisiana Department of Health, office of public health, through the state health officer, to enforce the provisions of the Louisiana Administrative Code, Title 51, the Public Health-Sanitary Code, pursuant to R.S. 40:6, and any other related public health law, is reserved.

F.(1) Upon failure of a property owner to pay any fine levied as provided by ordinance or any costs incurred by the parish of Calcasieu charged to such property owner pursuant to the provisions of this Section, the governing authority of the parish may file a certified copy of the order levying a fine or fines or a copy of an invoice reflecting the amount of such costs with the recorder of mortgages, and the same, when so filed and recorded, shall operate as a lien and privilege in favor of the parish against the property.

(2) In addition, the ordinances of the parish may provide for interest on costs incurred by the parish, which shall be paid prior to cancellation of the lien. The rate of interest shall not exceed the rate of legal interest, as provided in R.S. 9:3500, and shall be computed from the date of recordation of the lien until paid or enforced.

(3) The lien obtained by the parish pursuant to this Subsection shall include not only the costs provided for in this Section but shall include all attorney fees and all costs incurred in the locating of the owner, notification of the owner, and the enforcement and collection of the amount secured by the lien.

(4) The parish's privilege and lien shall prime all other liens or privileges against the property filed after the notice to the owner is filed with the recorder of mortgages pursuant to this Section, regardless of the date on which the parish's lien and privilege is perfected, except that the parish's lien and privilege shall not prime other tax liens against the property.

G.(1) After the parish has levied such fine or fines or incurred such costs as constitute the lien and privilege on the property, the director of finance or equivalent officer may add such amounts to the next ad valorem tax bill of the owner, and the amount shall be subject to the same interest and penalties as delinquent ad valorem taxes.

(2) When such amounts are added to an ad valorem tax bill, the sheriff effecting collection shall be reimbursed by the governing authority for an amount equal to fifteen percent of the amount of such charges actually collected from the property owner. The collection charge shall be in addition to such charges and shall also be added to the ad valorem tax bill of the property involved.

(3) The parish shall be the sole and proper defendant in any action authorized by law to contest the addition of such charges to the ad valorem tax bill of the property involved.

(4) The privilege and lien may be enforced in the district court pursuant to the provisions of the Code of Civil Procedure and may be enforced either against the subject property or against the owner personally by ordinary process and subsequent seizure and sale or garnishment of other movable or immovable property of the owner pursuant to the provisions of the Code of Civil Procedure.

(5) The amount of any parish lien operating against the property and any interest accruing thereon may be canceled in whole or in part by the governing authority of the parish in order to facilitate the sale or disposition of the property for the unpaid lien.

Acts 2005, No. 445, §1.



RS 33:4051 - Consolidation of districts by parish governing authority; approval of governing body; rights of consolidated district; governing body of district

SUBPART D. CONSOLIDATED SEWERAGE DISTRICTS

§4051. Consolidation of districts by parish governing authority; approval of governing body; rights of consolidated district; governing body of district

The governing authority of any parish may create within such parish one or more consolidated sewerage districts comprised of one or more existing sewerage districts, together with, if so determined by the governing authority, territory not within the boundaries of an existing sewerage district. No sewerage district the governing body of which is not the governing authority of the parish may be included in any consolidated district without the approval of the governing body of such district to be evidenced by resolution, and no sewerage district lying wholly or partially within the limits of an incorporated municipality may be so included in a consolidated district without the consent of the governing authority of such municipality to be evidenced by resolution. Consolidated sewerage districts so created shall constitute sewerage districts within the meaning of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, and as such shall enjoy all rights, powers, and privileges enjoyed by other sewerage districts under the provisions of said section, including the right to issue bonds, and shall have the right to issue certificates of indebtedness secured by local or special assessments. The governing authority of each such consolidated sewerage district shall be the governing authority of the parish creating the district.

Added by Acts 1958, No. 276, §1 par. 1; Acts 2014, No. 158, §1.



RS 33:4052 - Notice of intention to create district; publication; public hearings; incontestability of creation after publication

§4052. Notice of intention to create district; publication; public hearings; incontestability of creation after publication

Before any such consolidated district shall be finally created the governing authority of the parish shall publish in the official journal of the parish at least once not less than fifteen days prior to the date of hearing a notice of its intention to create such district and fixing a date for the holding of a public hearing in which all persons interested may be heard on the question of benefit accruing to their property by reason of the creation of the district. The governing authority in determining the boundaries of any such consolidated district shall take into consideration the question of benefits accruing to the property therein. Such notice of hearing shall set forth the proposed name and boundaries of the district, list the districts to be so consolidated and state the amount of outstanding indebtedness of each and shall state the time and place fixed for the hearing. Following the creation of any such district notice of such creation stating the boundaries of the district shall be published one time in the official journal of the parish. Thirty days after such publication the creation of the district shall become incontestable and no court shall have any right to entertain litigation questioning the legality of the creation of such district. If the governing authority shall desire to call an election in any such district on the issuance of bonds, the levy of special taxes or the assumption of indebtedness, notice of such election may be published during the expiration of such thirty day period.

Added by Acts 1958, No. 276, §1, par. 2.



RS 33:4053 - Effect of consolidation on authority to issue bonds; transfer of records to consolidated district; assumption of outstanding indebtedness; rights and privileges of consolidated district

§4053. Effect of consolidation on authority to issue bonds; transfer of records to consolidated district; assumption of outstanding indebtedness; rights and privileges of consolidated district

At the expiration of such thirty day period, sewerage districts included in any such consolidated district shall no longer have the right to issue bonds and all books and records and assets thereof shall be transferred to the consolidated district. Unless such consolidated district shall vote to assume the indebtedness of each underlying district as hereinafter provided, it shall be the duty of the governing authority of the consolidated district to cause taxes to continue to be levied for the payment of the outstanding indebtedness of each underlying district in all respects as would have been required had such consolidation not been effected, except that where such indebtedness of any underlying district consists of revenue bonds payable from service charges or obligations payable from the proceeds of special assessments, the governing authority shall continue to impose and collect such service charges and assessments. Such taxes as may be levied by the governing authority of the consolidated district in the underlying districts shall be entitled to the benefit of the exemption and to the reimbursal authorized by R.S. 39:253.

Consolidated sewerage districts created under this Sub-part shall have all rights, powers and privileges granted to and enjoyed by other sewerage districts under the constitution and laws of Louisiana.

Added by Acts 1958, No. 276, §1, pars. 3, 4.



RS 33:4054 - Effect of consolidation on rights of bond holders; assumption of indebtedness; consolidation of districts existing prior to August 1, 1956; purposes of consolidated district

§4054. Effect of consolidation on rights of bond holders; assumption of indebtedness; consolidation of districts existing prior to August 1, 1956; purposes of consolidated district

The creation of any consolidated sewerage district under this Sub-part shall not affect or impair in any manner contract rights enjoyed by the holders of any outstanding bonds of the underlying districts and to the extent required by such contract rights, taxes, special assessments and service charges on the property subject to the payment of principal of and interest on such bonds shall continue to be levied as above provided, provided, however, that any consolidated sewerage district may assume all indebtedness of its underlying districts in the manner and with the effect provided by R.S. 39:661, et seq. for the assumption of indebtedness by parishes. In the event indebtedness is so assumed, taxes for the payment thereof shall be levied by the governing authority on all taxable property in the consolidated district. Where the sewerage districts consolidated into any consolidated district under this Sub-part have been in existence prior to August 1, 1956, the creation of the consolidated district will be solely for the purpose of continuing the sewer improvement programs for which the districts so consolidated were originally created and the provisions of R.S. 39:253 shall be regarded as applicable in all respects to all taxes levied by any such consolidated district and such district shall be considered to be a district created prior to August 1, 1956, for all purposes of said section.

For the purpose of this Sub-part, any sewerage district which may have been theretofore created in any parish and which does not at the time of consolidation have outstanding any indebtedness or unexpired special taxes may be considered by the governing authority to be an existing district for purposes of consolidation or such district may be abolished by the governing authority and the territory therein contained regarded as unorganized territory for sewerage purposes.

Added by Acts 1958, No. 276, §1, pars. 5, 6.



RS 33:4055 - Refunding bonds; authority to issue; purpose of issuance; law governing

§4055. Refunding bonds; authority to issue; purpose of issuance; law governing

Any consolidated sewerage district created under this Sub-part in addition to its right to issue bonds for improvement purposes payable from sewer revenues is hereby empowered to issue its refunding bonds for the purpose of refunding any outstanding revenue bonds of one or more of its underlying districts, or in its discretion, may authorize and deliver a single issue of revenue bonds for both improvement and refunding purposes. Nothing in this Section shall be construed to authorize the refunding of any bonds which have not matured or been properly called for redemption under a right of redemption therein reserved or which the holders thereof may not voluntarily surrender. Refunding bonds so authorized shall be authorized and issued in the manner provided by law for the issuance of other bonds of sewerage districts and shall be secured in the manner so provided by law, except that the governing authority may, in its discretion provide for changes in the source of payment of such bonds as it may consider desirable and except that any refunding bonds so authorized may be either sold or may be delivered in exchange for a like principal amount of the bonds refunded or may be sold in part or exchanged in part. Where any such refunding bonds are issued for the purpose of refunding bonds which are maturing or have been called for redemption within a period of six months from the issuance of such refunding bonds, such bonds may be sold and the proceeds thereof escrowed to be used in paying the bonds refunded on the date on which they so become payable through maturity or call for redemption. No election shall be necessary to the issuance of such refunding bonds. The provisions of law applicable to maturities and interest rates borne by other revenue bonds of sewerage districts shall be applicable to such refunding bonds. Refunding bonds so issued shall not exceed in principal amount the principal amount of the bonds to be so refunded. Where any such underlying district has outstanding bonds payable from ad valorem taxes and the indebtedness represented by such bonds is assumed by the consolidated district as herein authorized, the bonds of such underlying district may be refunded into bonds of the consolidated district in the manner provided in this Section for the refunding of revenue bonds.

Added by Acts 1958, No. 276, §1, par. 7.



RS 33:4061 - Sewerage Control Commission of East Baton Rouge Parish

SUBPART E. SEWERAGE CONTROL COMMISSION OF EAST

BATON ROUGE PARISH

§4061. Sewerage Control Commission of East Baton Rouge Parish

A. The Metropolitan Council of the parish of East Baton Rouge, Louisiana and the city of Baton Rouge, Louisiana, hereinafter referred to as "the council," with the approval of the mayor-president of the city of Baton Rouge under the plan of government of the parish of East Baton Rouge and the city of Baton Rouge, effective January 1, 1949, is hereby authorized to create a commission to be known as the "Sewerage Control Commission of East Baton Rouge Parish" which shall be composed of twelve members, one from each of the councilmanic districts, appointed by the mayor-president with the approval of the council. The members shall serve without compensation.

B. Members of the commission shall serve terms concurrent with the term of office of the appointing mayor-president and the council. In the event any member shall cease to be a member of the commission for any reason, his successor shall be appointed by the mayor-president and approved by the council for the unexpired term of office. Each commissioner shall be a citizen of the United States and a qualified voter of East Baton Rouge Parish.

C.(1) The commission may authorize a reasonable travel allowance for its members in the performance of their official duties to the extent that funds are appropriated and available from the city of Baton Rouge and East Baton Rouge Parish.

(2) The commission may employ such officers, agents, and employees as it may find necessary in the performance of its duties to the extent such employment is approved by the council and funds are appropriated and available therefor.

D.(1) The commission shall elect from among their number a president, vice president, treasurer, and secretary, and other officers as they may deem necessary. At the option of the commission, the offices of secretary and treasurer may be held by one person.

(2) The commission shall meet in regular session once each year and shall also meet in special session at the call of the president of the commission or on written request of five members of the commission, or on written request of the mayor-president.

(3) A majority of the membership shall constitute a quorum and all actions or resolutions of the commission shall be approved by the affirmative vote of a majority of those members present and voting.

E. The commission shall adopt such rules and regulations as may be necessary and shall keep a record of its proceedings through the office of the secretary, who shall be assisted by the commission administrator. The parish attorney shall serve as the commission's regular legal counsel and the various offices of the city-parish shall provide such services and assistance to the commission as the commission may request and require in the carrying out of the intention and purpose of R.S. 33:4061 through 33:4063.

F. All action and minutes adopted by the commission shall be promptly transmitted to the council and the mayor-president for approval, and no action by the commission shall become effective until and unless such action is approved and adopted by the council.

G. The commission shall exercise the powers herein described as conferred upon it by the council.

Acts 1984, No. 546, §1.

{{NOTE: SEE ACTS 1984, NO. 546, §2.}}



RS 33:4062 - Statement of purpose

§4062. Statement of purpose

A. It is the intention of R.S. 33:4061 through 33:4063 that a comprehensive sewerage system shall be established in East Baton Rouge Parish through the efforts and upon the findings and recommendations of a citizens' board. Such board shall be the commission authorized in R.S. 33:4061. The commission shall be empowered and authorized to:

(1) Review economic, statistical, engineering, and other data related to such sewerage system.

(2) Make ongoing surveys and studies of the maintenance and operation of sewerage collection, transmission, treatment, and disposal facilities within its jurisdiction.

(3) Formulate a uniform schedule of sewerage service charges based on incremental units of cost to be applied equally within classifications of like character.

(4) Publish public notices, hold public hearings, and receive input from all interested citizens in the discharge of the commission's duties and responsibilities, including but not limited to, determining rates, fees, and charges to be fixed.

(5) Recommend by resolution the fees and charges to be levied by the council with respect to any sewer improvement area, sewerage system, or sewerage district created by the council, which area, system, or district has been made subject to the jurisdiction of the commission.

B. Nothing herein contained shall be construed as divesting or altering the power of the council to fix and amend sewer service charges, or the power, authority and autonomy of the municipal governments of Baker and Zachary to levy and collect sewer service charges with respect to the municipal sewerage systems owned and operated by either of said municipalities.

Acts 1984, No. 546, §1.



RS 33:4063 - Creation of sewerage commission districts

§4063. Creation of sewerage commission districts

The commission authorized by R.S. 33:4061 may be created by the adoption of a resolution of intention by the council and the publication by the council of a notice setting forth its intention to create the commission. The notice shall be published once a week for three consecutive weeks, with the first notice to appear in the official journal of the parish not less than ten days prior to the date specified for a public hearing to be held on the council's intention to create such commission. After holding public hearings on the matter, the council may adopt a resolution creating the commission and designating sewerage areas, systems, or districts, including the Greater Baton Rouge Consolidated Sewerage District, placed under the jurisdiction of the commission. The resolution adopted by the council shall contain the names of the twelve commissioners appointed by the mayor-president and approved by the council, and shall designate the date, time, and location of the first meeting of the commission.

Acts 1984, No. 546, §1.



RS 33:4064.1 - Creation; purpose

SUBPART F. ENVIRONMENTAL SERVICES COMMISSION

OF ST. TAMMANY PARISH

§4064.1. Creation; purpose

The Environmental Services Commission of St. Tammany Parish, hereinafter in this Subpart referred to as "the commission", is hereby created as a political subdivision of the state, with power to sue and to be sued in its corporate name. The commission shall be responsible for the protection of public health and the environment through the control, monitoring, and inspection of public and private sewerage and water systems and the provision and/or supervision of environmental services, all in the unincorporated portion of the parish of St. Tammany, and through enforcement of all ordinances and state and local regulations relative to such systems and services, all as further provided in this Subpart. The commission may also construct, purchase, own, maintain, operate, and improve sewerage and water systems as further provided in this Subpart. In addition to other powers specifically granted, the commission shall be authorized to exercise all powers and functions granted to any sewerage district and/or any waterworks district as provided by the Louisiana Constitution. The commission may also avail itself of the provisions of R.S. 33:3822.2, 3981 through 3996, 4041 through 4049, 4066.1 through 4066.17, and 4169 through 4169.2, all as amended.

Acts 1986, No. 934, §1; Acts 1990, No. 805, §1, eff. July 24, 1990; Acts 1992, No. 1051, §1, eff. July 13, 1992; Acts 1993, No. 833, §1, eff. June 22, 1993.



RS 33:4064.2 - Composition; terms, compensation; quorum

§4064.2. Composition; terms, compensation; quorum

A. The commission shall be comprised of seven members, as follows: two appointed by the governor; four appointed by the governing authority of St. Tammany Parish; and the president of said parish governing authority, or his designee, which designee must be a member of the governing authority of St. Tammany Parish. Each appointed member shall be a registered voter of St. Tammany Parish and a resident of the parish for at least two years prior to his appointment.

B. The initial members of the commission shall serve terms as follows: of the members appointed by the governor, one shall serve a one-year term and one shall serve a two-year term, as designated by the governor, and of the members appointed by the parish governing authority, two shall serve three-year terms and two shall serve four-year terms, as designated by said authority. Thereafter, all appointed members shall serve four-year terms.

C. In the event that an appointed member of the commission is elected to any office or moves his residence outside St. Tammany Parish, his membership on the commission shall be vacated, and his successor shall be immediately appointed by the original appointing authority.

D. All members of the commission shall be subject to the Code of Governmental Ethics, R.S. 42:1101, et seq.

E. Removal of commission members from office shall only be for cause.

F. Each commission member shall receive compensation in an amount of fifty dollars per meeting of the commission for no more than twenty-four meetings in any one calendar year. Each member shall also be reimbursed for actual expenses incurred in performance of his official duties.

G. Four members of the commission shall constitute a quorum. The commission shall adopt rules fixing its meetings and procedures; such rules may be amended only by a two-thirds vote of the membership of the commission at a regular meeting. All meetings shall be held in accordance with the rules adopted by the commission and shall be open and public. All transactions of the commission shall be recorded in writing, and records of the commission shall be public.

Acts 1986, No. 934, §1; Acts 1989, No. 782, §1, eff. July 9, 1989.



RS 33:4064.3 - Executive director; employees

§4064.3. Executive director; employees

A. The commission shall, by a two-thirds vote of its membership, appoint an executive director and shall fix his salary and bond. No elected official or commission member shall serve as executive director. The executive director shall hold office at the pleasure of the commission, and his duties shall be fixed by the commission. The commission may only remove the executive director by a two-thirds vote of its membership.

B. The commission may employ persons necessary for its efficient administration and operation. Employees of the commission shall be members of the Parochial Employees Retirement System. The commission shall also have authority to obtain legal counsel to supervise and conduct its legal business.

Acts 1986, No. 934, §1.



RS 33:4064.4 - Powers of commission

§4064.4. Powers of commission

A. The commission shall have the power to expropriate property pursuant to R.S. 19:2, et seq., whenever necessary or convenient for its purposes. Title to the property shall be in the name of the commission. The commission shall have the authority to acquire or dispose of such parcels, servitudes, or rights-of-way necessary in the conduct of its business. The commission shall be authorized, subject to the approval of the governing authority of St. Tammany Parish, to use any public street, road, servitude, or right-of-way in the conduct of its business at no cost to the commission.

B.(1) The commission shall be authorized to inspect any individual, public, profit, nonprofit, or not-for-profit sewerage or water system located in the unincorporated portion of St. Tammany Parish, and direct the correction, addition, installation, removal, relocation, adjustment, or upgrading of any such system in accordance with provisions of the state Sanitary Code, other applicable parish ordinances, and state and local regulations.

(2) Only with regard to sewerage or water systems located in that portion of the unincorporated areas of St. Tammany Parish defined by ordinance of the St. Tammany Parish Police Jury as the "Growth Management Area" as amended from time to time, if no or insufficient action is taken after proper notice of such direction, the commission, upon expiration of the time prescribed in the notice to accomplish the work directed shall complete the work directed and assess the operator or operators of such system, the owner or owners of such system, or the ancestors in title to the property on which the system is located, or any corporate office, or any or all of them, hereinafter individually or collectively known as "the responsible person", whose action or inaction has been determined to be the cause for the issuance of said notice of direction, for the reasonable cost of such work and, in addition thereto, may impose a penalty not to exceed one hundred dollars per day for each day the deficiency existed from date of said notice of such direction, not to exceed ten thousand dollars. Should the responsible person fail to pay such costs and/or penalties, the commission shall be authorized to file an affidavit of lien on the system and/or any property found or within St. Tammany Parish which is owned by the responsible person, and shall include any property owned by a corporate officer or an ancestor of title to the property on which such system is located, specifically identifying the property or system affected and the amount of the costs and/or penalties to date of filing and that may be accruing. Subject to proper notice, any such lien filed on real property may be added to the annual ad valorem tax bill of such owner or owners on such property.

(3) Any responsible person who has been assessed a penalty may appeal the imposition of the penalty in writing to the board of the commission which shall hear the appeal in an open and public session. Any subsequent and final appeal shall be to the 22nd Judicial District Court.

(4) If upon the inspection of any sewerage or water system, it is found not to be in accordance with the provisions of the state Sanitary Code, other applicable parish ordinances, or state or local regulations, in lieu of completing the work as provided and authorized in Paragraph B(2) of this Section, the commission or its duly authorized representative shall notify the responsible person of the deficient condition and direct said responsible person within a specified period of time to remedy the deficient condition and to conform with the provisions of the aforesaid code, ordinances, or regulations. If upon reinspection, the deficient condition is found to nevertheless exist, then, in addition to all other remedies provided by law, the commission is authorized to file suit to restrain and enjoin the responsible person from continuing the nonconforming activity, and/or compel the responsible person to remedy the deficient condition.

(5) The commission shall notify a responsible person of any notice of direction issued pursuant to a provision of this Subsection by certified mail or by serving a copy of said notice of direction on the responsible person by a person qualified to make such service.

(6) In carrying out any of the powers provided in this Subsection, the commission or its duly authorized representative is authorized to enter private and public properties.

(7) Nothing contained in this Subsection shall authorize the commission to demand, necessitate, or otherwise require any remedial action by the responsible person of a sewerage or water system when said action is duplicative or preemptive of, or in conflict with any action imposed by an appropriate state authority.

C. The commission shall be authorized to adopt rules and regulations relative to the impact upon, and the construction, modification, perpetuation, sustenance, operation, maintenance, connection, and inspection of sewerage and water systems and the provision and/or supervision of environmental services, all within the unincorporated portion of St. Tammany Parish, including rules and regulations to prevent abandonment or obstruction of, interference with, or damage to such systems and, with regard to the provisions of R.S. 33:4169.1 et seq., to define, supervise, and license such environmental services upon the direction and consent of the governing authority of St. Tammany Parish. To enforce the provisions of any such rules or regulations, the commission may avail itself of the relevant penalty provisions specified in Subsection B and, in addition thereto, may terminate or require the termination of any utility service. Such rules and regulations shall be adopted in accordance with the procedural rules of the commission, including publication in complete or summary form in the official journal of St. Tammany Parish.

D. The commission shall have authority over all construction necessary or incidental to the provision of sewage disposal and water in the unincorporated portion of St. Tammany Parish. Plans and specifications for sewerage and water systems to be constructed in said portion of St. Tammany Parish shall be submitted to and approved by the commission prior to initiating such construction, and the conduct of such construction shall be subject to inspection by the commission. Copies of any amendments to plans and specifications for such systems shall also be submitted to the commission, and the commission shall approve such amendments prior to operation of such systems.

E. The commission may perform such tasks relative to sewerage and water systems as it may be authorized to perform by the Louisiana Department of Health, the Department of Environmental Quality, the Department of Transportation and Development, the Department of Public Service, and the Department of Natural Resources. The aforesaid departments shall be authorized to assist the commission in the enforcement of its promulgated rules and regulations, to notify and advise the commission of any condition, hazard, or other factor which may affect public health, and to make such recommendations to the commission which may affect the correction of said condition, hazard, or factor. Each aforesaid department shall be authorized to execute with the commission a letter of understanding and/or agreement, the intent of which shall be to assure no parallel, preemptive, and/or converse enforcement or regulatory action by either entity.

F. The commission is authorized to award contracts for construction or operation of sewerage and water systems within the unincorporated portion of St. Tammany Parish. The commission may also establish rules for awarding contracts in the event of emergency and extreme emergency.

G. The commission shall, upon authorization by the governing authority of St. Tammany Parish, establish a plumbing code for the unincorporated portion of St. Tammany Parish and monitor licensed plumbing contractors operating within said portion of that parish. The commission may amend the plumbing code as necessary.

H.(1) The commission shall have the authority to plan, finance, acquire, construct, purchase, own, let, lease, maintain, operate, and improve, or otherwise extend sewerage and water systems within the unincorporated portion of St. Tammany Parish. To the extent that drainage improvements are a necessary adjunct or otherwise essential to the improvement, conservation, or recovery of any sewerage or water system, the commission shall have the authority to construct and maintain new drainage works at its expense, provided that such drainage construction or maintenance work is in accordance with the master plan and other rules and regulations for drainage by the governing authority of St. Tammany Parish.

(2)(a) Except as provided in Subparagraph (b) of this Paragraph, in lieu of the commission effecting the construction, improvement, or extension of a sewerage or water system, the commission shall permit an available public or private provider of sewerage or water service to effect the construction, improvement, or extension upon the written request of the provider.

(b) The provisions of Subparagraph (a) of this Paragraph, shall have no effect when such construction, improvement, or extension of a sewerage or water system is:

(i) Subject to the provisions of R.S. 33:4064.5(H).

(ii) For the use by a governmental entity or by a customer or beneficiary of a defunct or abandoned sewerage or water system, shared or jointly owned or operated or leased sewerage or water system, or of a sewerage or water system which is donated or sold to, or otherwise acquired by the commission.

(iii) An element of, or is a commission owned, operated, or leased wide-area, regional sewage collection or treatment facility or water source, treatment, storage, or distribution facility, or any element thereof.

(c) The commission shall be authorized to adopt rules and regulations relative to the enforcement of the provisions of this Paragraph.

(3) Notwithstanding anything contained in this Subpart to the contrary, any system acquired or operated by the commission shall not be expanded by the commission beyond the existing infrastructure when a private facility exists in the area and is capable of, and chooses to provide such expanded service.

I. The commission may, subject to approval by the governing authority of St. Tammany Parish, exercise any and all authority granted by this Subpart within any municipality located within St. Tammany Parish upon approval by the governing authority of that municipality as provided in a contract between the commission and said municipal authority.

J. In exercising its authority under this Subpart, the commission shall be subject to the authority of the Department of Health and Human Resources, the Department of Environmental Quality, and the Department of Natural Resources.

K. The commission shall be authorized to acquire ownership of property, both movable and immovable, corporeal and incorporeal, by gift, grant, purchase, condemnation proceedings, or any other means, to lease such property as lessee; and to hold and use any such property as it is necessary or desirable for carrying out the objects and purposes of the commission. The commission shall also be authorized to sell, lease as lessor, exchange, transfer, and dispose of any property or interest therein at any time acquired by it whenever the commission shall determine that such property is not necessary for its purposes.

L. Notwithstanding any provision of this Subpart to the contrary, enforcement employees of the commission shall be vested with the same authority and powers with respect to issuing civil citations for violations of state littering laws and regulations and parish littering ordinances as are conferred upon regular law enforcement officers of this state. Such employees may exercise such authority and powers throughout St. Tammany Parish.

Acts 1986, No. 934, §1; Acts 1992, No. 1051, §1, eff. July 13, 1992; Acts 1993, No. 833, §1, eff. June 22, 1993; Acts 1999, No. 149, §1.



RS 33:4064.5 - Funding

§4064.5. Funding

A. Subject to the approval of a majority of the electors of the unincorporated portion of St. Tammany Parish voting in an election held for that purpose, the commission is hereby authorized to levy and collect an ad valorem tax not to exceed five mills for an initial term not to exceed ten years on all taxable property located within that portion of the parish. Thereafter, levy of an ad valorem tax by the commission shall be in accordance with the provisions of R.S. 39:801 through 804. Such ad valorem tax shall be imposed by resolution of the commission only after the question of the imposition of the tax has been submitted to the qualified electors of the unincorporated portion of St. Tammany Parish at an election conducted in accordance with the election laws of the state of Louisiana, and the majority of those voting in the election have voted in favor of the proposition. The proceeds of such tax shall be used for any of the purposes specified in R.S. 33:4064.1.

B. The commission is hereby authorized to levy and collect an additional sales and use tax not in excess of one percent within the unincorporated portion of St. Tammany Parish. Such sales and use tax shall be imposed by resolution of the commission only after the question of the imposition of the tax has been submitted to the qualified electors of the unincorporated portion of St. Tammany Parish at an election conducted in accordance with the election laws of the state of Louisiana, and the majority of those voting in the election have voted in favor of the proposition. Such tax shall be levied upon the sale at retail, the use, lease, and rental, the consumption and the storage for consumption of tangible personal property, and on sales of services in the unincorporated portion of St. Tammany Parish, all as defined in R.S. 47:301 through 317. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner as set forth in R.S. 47:301 through 317. The proceeds of such tax shall be used for any of the purposes specified in R.S. 33:4064.1.

C.(1) In addition to other powers specifically granted, with regard to land properly subdivided and recognized as a subdivision of ten lots or more by the governing authority of St. Tammany Parish, the commission is hereby authorized to levy and collect an annual parcel fee on each lot or parcel of real estate located in the unincorporated portion of St. Tammany Parish. The fee may be a fixed amount, or determined by calculation on a front foot or square foot basis.

(2) Such parcel fee shall be imposed by resolution of the commission only after the question of its imposition has been submitted to the qualified electors of the unincorporated portion of St. Tammany Parish at an election held in accordance with the election laws of the state of Louisiana, and a majority of those voting in the election have voted in favor of the proposition.

(3) Any such parcel fee shall constitute a special assessment as defined in Article VI, Section 36(B) of the Louisiana Constitution. For the purposes of this Subsection, "parcel" shall mean a lot, a subdivided portion of ground, or an individual tract.

(4) The amount assessed shall be due and collectible as shall be set forth in the resolution imposing such parcel fee and if payable in deferred payment installments such deferred payment installments shall, if so provided in the resolution, bear interest at such rate or rates as shall be provided in the resolution. The failure to pay any deferred payment installment or the interest thereon when due, shall ipso facto cause all other installments of deferred payments and the interest thereon to become due and payable and the commission shall within thirty days from date of such default, proceed against the property for the collection of the total amount due thereon, including interest, plus ten percent additional on the principal and interest of the past due deferred payment installment or installments or ten percent of the amount sued for, and in the event judgment is necessary to effect collection, ten percent of the amount of the judgment rendered, as attorneys fees. Provided that, said attorneys fees shall be payable by the property owner only if demand by the commission through registered or certified mail has been made on the property owner and he has failed to pay the amount due within ten days after such demand.

(5) A certified copy of the resolution levying the parcel fee on the real estate shall be filed with the clerk of court of St. Tammany Parish, who shall forthwith record the same in the mortgage records of the parish, and when so filed and recorded, shall operate as a lien and privilege against all real estate therein assessed, and which aforesaid lien and privilege shall prime all other claims except taxes and prior recorded special assessments. Said lien and privilege shall continue in full force and effect until paid in full and need not be reinscribed in the mortgage records so long as there are outstanding and unpaid in principal or interest any evidences of indebtedness issued by the commission and outstanding which are secured by said parcel fee.

(6) Any errors in descriptions or amounts in any resolution imposing such parcel fees adopted pursuant to this Section may be corrected by the adoption of an amendatory resolution which need set forth only the corrected descriptions or amounts and which amendatory resolution shall be recorded in the same manner as the original resolution levying the parcel fees. The adoption of any such corrective resolution shall serve only to postpone the thirty-day period for payment in full of the parcel fees actually affected and corrected by such amendatory resolution, and the due dates of the installments of such parcel fees so corrected as are not paid in full in cash within thirty days from the date of the adoption of the amendatory resolution, shall be the same as the due dates of the installments of the parcel fees levied in the original resolution and not affected or corrected by any such amendatory resolution or resolutions.

(7) Any parcel fee imposed pursuant to this Subsection may be collected in the same manner as ad valorem taxes, special assessments or as specified in the resolution imposing such parcel fee levied by the commission or the parish governing authority. The proceeds of such parcel fee shall be used for any of the purposes specified in R.S. 33:4064.1.

D.(1) The commission may establish and assess sewerage and water rates to be charged within the unincorporated portion of St. Tammany Parish for sewerage and water facilities, owned, operated, or leased by the commission. The commission may also establish sewerage and water rates to be charged within the unincorporated portion of St. Tammany Parish for such sewerage and water facilities subject to the provisions of Paragraph (2) of this Subsection. Such rates shall be equal and uniform for each grade or class of customers or beneficiaries, shall cover the anticipated costs of providing such sewerage or water service, and may include a facilities availability fee to the record owner of any parcel of real property located within said portion of the parish, whether such property is improved or vacant, any portion of which is located within the distance established by state law or rules or regulations of the commission within which connection to any such facility may be required, which fee is designed to defray the expense of making available to adjoining property owners such facility whether or not such facility is connected to any improvements located on any such parcel of real property. Should the owner fail to pay the fee, the commission shall be authorized to file an affidavit of lien on the property, specifically identifying the property affected and the amount of the fee to date of filing and that may be accruing. Subject to proper notice, any such lien filed on real property may be added to the annual ad valorem tax bill of the property owner. The commission shall be authorized to adopt rules and regulations for notice, collection, payment, and cancellation of such charges.

(2) The commission shall have sole authority to enter into an environmental utility service agreement with any public or private provider of sewerage or water service wherein the purpose of such agreement shall be to assign to the provider certain rights of the commission to plan, finance, construct, purchase, own, let, lease, maintain, operate, improve, or otherwise extend sewerage or water systems within the unincorporated portion of St. Tammany Parish. The commission may adopt rules and regulations relative to the assignment of such rights, establishment of environmental utility service districts, term and requirements of said agreement, and fees associated with the application, administration, supervision, and enforcement of said agreement.

E. The commission may establish and assess fees for inspecting sewerage and water systems; for reviewing plans and specifications of such systems; for monitoring the construction or operation of such systems; and for other services authorized by this Subpart. The commission shall adopt rules and regulations for notice, collection, payment, waiver, and cancellation of such fees.

F. Subject to the approval of the State Bond Commission, and further subject to the approval of the governing authority of St. Tammany Parish, the commission shall have the authority to incur debt and issue bonds, notes, certificates of indebtedness or other evidences of indebtedness secured by any tax, fee, charge or other source of revenue available to the commission. Any such evidence of indebtedness shall be issued pursuant to a resolution adopted by majority vote of the members of the commission. The commission may issue general obligation bonds upon compliance with the provisions of Article VI, Section 33 of the Louisiana Constitution and may issue revenue bonds in accordance with the provisions of Part XIII of Chapter 4, Chapter 13, and Chapter 13-A, all of Title 39 of the Louisiana Revised Statutes of 1950. The commission shall have the authority to issue refunding bonds in accordance with the provisions of Chapter 14 and Chapter 14-A of Title 39 of the Louisiana Revised Statutes of 1950. The commission is hereby authorized to issue sewerage certificates or water certificates, pursuant to Subpart A, Part II, Chapter 9 of Title 33 of the Louisiana Revised Statutes of 1950 or Chapter 8 of Title 33 of the Louisiana Revised Statutes of 1950, including the provisions of Section 3822.2 thereof, respectively; provided, however, that the commission may issue sewerage certificates and water certificates secured by assessments on real property only within that portion of the unincorporated areas of St. Tammany Parish defined by ordinance of the St. Tammany Parish Police Jury as the "Growth Management Area" as amended from time to time. The commission is also hereby authorized to issue certificates of indebtedness pursuant to R.S. 39:745 and is further authorized to incur debt and issue bonds for any purpose authorized herein pursuant to any statute of the state of Louisiana providing for the issuance of debt by political subdivisions of the state of Louisiana. The bonds and the income thereof shall be exempt from all taxation in the state of Louisiana. Such bonds or other evidences of indebtedness shall be issued in the name of the commission and shall not constitute obligations of St. Tammany Parish, or the state of Louisiana.

G. In all cases where a proposition concerning the issuance of debt, the imposition of an ad valorem tax, sales and use tax, annual lot or parcel fee, assessment, or any other proposal is required by law to be submitted by the commission to the electors of the unincorporated areas of St. Tammany Parish, such proposition shall be submitted only with the prior approval of the governing authority of St. Tammany Parish and the parish planning commission and after such approval may be submitted to the electors within a portion of the unincorporated areas of St. Tammany Parish comprising less than the whole of such unincorporated areas provided that any such lesser portion is defined as to geographic area by identifiable boundaries established by resolution of the commission and such area is contained within that portion of the unincorporated areas of St. Tammany Parish defined by ordinance of the St. Tammany Parish Police Jury as the "Growth Management Area" as amended from time to time. Any proposition approved by the majority of the electors voting thereon in any election held within any such lesser portion of the unincorporated areas of St. Tammany Parish shall only have effect within the geographic area voting on such proposition. Any election called under these provisions shall be held at the same time as a regularly scheduled election.

H.(1) Prior to the imposition, authorization, levy, and collection of any sewerage service fee, water service fee, or any local or special assessment the proceeds of which shall be used for the construction, improvement, or extension of sewage collection and treatment facilities or water production, treatment, storage, and distribution facilities, the commission shall cause to be mailed to each property owner to be assessed or to each person or other entity to be charged such fee, notice advising each such property owner being assessed or each person or entity to be charged any such fee, of the proposed assessment or fee and the manner and time for payment and collection thereof.

(2) Said notice shall set forth a general description of the proposed improvements to be financed through the imposition of said assessment or fee, if any, or any other proposed use of the proposed assessment or fee, such description of the property to be assessed or charged such fee and the location thereof as the commission may deem necessary. Said notice shall advise the addressee thereof that such person may object to the imposition of said assessment or fee by causing to be delivered to the commission within thirty days from the date of mailing of a written notice of objection to the imposition of such assessment or fee. The clerk or secretary of the commission shall tabulate the return of the notices of objection no less than seven days after expiration of the thirty-day period for filing of written notice of objection.

(3) The notice shall be sent by United States mail, postage prepaid, first class, addressed to the property owner at his address as it appeared on the last approved tax roll on which the property was assessed for property tax purposes, or if such addressee is not a property owner, such other reasonable address as is available to the commission, at which address addressee is to be rendered the service for which the fee is being charged.

(4) A certificate of the clerk or secretary of the commission stating that the notice has been given in writing to all persons required to receive such notice shall establish a conclusive legal presumption that notice was filed and received by each addressee and failure of any addressee to return an objection shall establish a conclusive legal presumption that such addressee has no opposition to the imposition of the special assessment or fee. In lieu of such certificate, an affidavit by the president of an incorporated homeowners organization to the effect that the required notice has been personally delivered shall establish a conclusive legal presumption of notice.

(5) If a majority of the property owners to be assessed or persons to be charged with the special fee object to the imposition or levy in the manner provided in this Subsection, the fee or assessment shall not be imposed.

I. The commission is authorized to issue revenue bonds or other debt obligations which may be secured by a mortgage on the lands, buildings, machinery, and equipment, or by the pledge of the income and revenues derived or to be derived from any work of public improvement owned, leased, or operated by the commission, or both.

J. The commission is authorized to receive and accept from any source, grants for or in aid of the construction of the facilities owned or operated by the commission or additions or extensions thereto, and to receive and accept aid or contributions from any source, of either money, property, or other things of value to be held, used, and applied only for the purposes for which such grants and contributions may be made.

K. The commission may establish and assess development impact fees, the proceeds of which shall be used for the production of engineering assessments, major facilities master plans, development plans to be approved by the governing authority of St. Tammany Parish as such development plans relate to the planning, adjustment, and relocation of sewerage and water systems within the unincorporated portion of St. Tammany Parish, and for related and associated professional services and costs. To defray the costs associated with the gathering, sorting, reviewing, interpreting, correlating, and categorizing of information and documents associated with the development and/or installation of sewerage and/or water systems in, or to be located in the unincorporated portion of St. Tammany Parish, the governing authority of St. Tammany Parish shall remit to the commission fees the amount of which shall be determined in accordance with the following formulas:

(1) For building permit applications: five dollars plus one cent per square foot for residential and mobile home plan review, and two cents for commercial plan review.

(2) For subdivision applications: twenty dollars plus five dollars per lot upon application for tentative plan approval, ten dollars per lot upon application for preliminary plan approval, and fifteen dollars per lot upon application for final plan approval.

Acts 1986, No. 934, §1; Acts 1989, No. 782, §1, eff. July 9, 1989; Acts 1990, No. 805, §1, eff. July 24, 1990; Acts 1992, No. 1051, §1, eff. July 13, 1992; Acts 1993, No. 833, §1, eff. June 22, 1993.



RS 33:4064.6 - Conformity to development plans; franchising

§4064.6. Conformity to development plans; franchising

A. The commission shall have the authority, upon authorization of the governing authority of St. Tammany Parish, to plan, adjust, and relocate sewerage and water systems within the unincorporated portion of St. Tammany Parish to conform with development plans approved by the parish governing authority.

B. The commission shall have sole authority to franchise, on an exclusive or nonexclusive basis, construction or operation of sewerage and water systems in the unincorporated portion of St. Tammany Parish. Existing franchise agreements shall remain in force and shall comply with provisions of existing franchise agreements. The commission shall be responsible for the monitoring, enforcement, and supervision of all existing and future franchise agreements relative to sewerage and water systems. Nothing in this Section shall be construed to conflict with the powers of the Louisiana Public Service Commission. Existing public, nonprofit, and not-for-profit sewerage and water districts shall comply with all parish ordinances and regulations and with rules and regulations adopted by the commission relative to sewerage and water systems.

Acts 1986, No. 934, §1.



RS 33:4065.1 - LAKE CATHERINE

SUBPART F-1. LAKE CATHERINE

SEWAGE AND WATER DISTRICT

§4065.1. Creation; purpose; boundaries

A. The Lake Catherine Sewage and Water District, hereinafter in this Subpart referred to as "the district", is hereby created as a political subdivision of the state with power to sue and to be sued in its corporate name. The district shall be responsible for the protection of public health through the control, monitoring, and inspection of sewerage and water systems in the Lake Catherine area of the parish of Orleans and through enforcement of all ordinances and state and local regulations relative to such systems, all as further provided in this Subpart. The district may also construct, purchase, own, maintain, operate, and improve sewerage and water systems as further provided in this Subpart.

B. The boundaries of the district shall consist of the area between Chef Menteur Pass and Rigolets Pass along both sides of U.S. Highway 90 for approximately 46,000 lineal feet, including, those camps along the Old Hospital Road and on Lake Catherine in the vicinity of the Old Hospital Road in Sections 24 and 25, Township 10, Range 14 and the Fort Pike Subdivision including the surrounding area of the subdivision.

Acts 1990, No. 950, §2, eff. July 25, 1990; Acts 1992, No. 1050, §2, eff. July 31, 1992; S.C.R. No. 165, 1992 R.S., eff. June 18, 1992; Acts 1999, No. 394, §1,§3; Acts 1999, No. 1167, §1; Acts 1999, No. 1203, §1, §3.



RS 33:4065.2 - Composition; terms; compensation; quorum

§4065.2. Composition; terms; compensation; quorum

A. The district shall be governed by a board of commissioners which shall be known as the Board of Commissioners of the Lake Catherine Sewage and Water District, hereinafter referred to as the "commission". The commission shall be comprised of nine members, as follows:

(1)(a) Two appointed by the Lake Catherine Camp and Landowners Civic Organization, Inc.

(b) One appointed by the Lake Catherine Land Company, Inc.

(2) Two appointed by the state senator in whose senatorial district the district is located.

(3) One appointed by the councilman of councilmanic District E.

(4) Two members representing the major landowners in the district shall be appointed by the other seven members of the commission.

(5) One by the state representative representing District No. 103.

B. The terms of the commission members shall be three years; however, commissioners may be removed by the appointing authority and may be reappointed.

C. All members of the commission shall be subject to the Code of Governmental Ethics, R.S. 42:1101 et seq.

D. Repealed by Acts 1999, No. 394, §4 and Acts 1999, No. 1203, §4.

E. If funds are available, each commission member shall receive compensation in an amount of fifty dollars per meeting of the commission for no more than twenty-four meetings in any one calendar year, and each shall also be reimbursed for actual expenses incurred in performance of his official duties.

F. Five members of the commission shall constitute a quorum. The commission shall adopt rules fixing its meetings and procedures; such rules may be amended only by a two-thirds vote of the membership of the commission at a regular meeting. All meetings shall be held in accordance with the provisions of Chapter 1 of Title 42 of the Louisiana Revised Statutes of 1950. All records of the commission shall be subject to the provisions of Chapter 1 of Title 44 of the Louisiana Revised Statutes of 1950.

G. The board of commissioners shall elect from its members a chairman, a vice chairman, a secretary-treasurer, and such other officers as it may deem necessary at its first meeting.

H. Repealed by Acts 1999, No. 394, §4 and Acts 1999, No. 1203, §4.

Acts 1990, No. 950, §2, eff. July 25, 1990; Acts 1992, No. 1050, §2, eff. July 31, 1992; S.C.R. No. 165, 1992 R.S., eff. June 18, 1992; Acts 1999, No. 394, §§1, 4; Acts 1999, No. 1203, §§1, 4.



RS 33:4065.3 - Powers of commission

§4065.3. Powers of commission

A. The commission shall be authorized, subject to the approval of the governing authority of Orleans Parish, to use any public street, road, servitude, or right-of-way in the conduct of its business at no cost to the district.

B. The commission shall be authorized to direct the correction, addition, installation, removal, relocation, adjustment, or upgrading of any individual, public, profit, nonprofit, or not-for-profit sewerage or water system located in the district, in accordance with provisions of the state sanitary code, other applicable parish ordinances, and state and local regulations. If no action is taken after proper notice of such direction, the commission shall complete the work directed and assess the owner or owners of such system or the owner or owners of the property on which the system is located, or both, for the reasonable cost of such work. Failure to pay such costs shall authorize the commission to file a lien on the property or system, to assess fines against such owner or owners, or to seek injunctive relief to restrain operation of such system. Subject to proper notice, any such lien filed on real property may be added to the annual ad valorem tax bill of such owner or owners of such property. In carrying out these powers, the commission is authorized to enter private and public properties.

C. The commission shall be authorized to adopt rules and regulations relative to the operation, maintenance, and connection of sewerage and water systems within the district, including rules to prevent obstruction of, interference with, or damage to such systems. Such rules and regulations shall be published in the official journal of Orleans Parish.

D. The commission shall have authority over all construction necessary or incidental to the provision of sewage disposal and water in the district. Plans and specifications for sewerage and water systems to be constructed in the district shall be submitted to and approved by the commission prior to initiating such construction, and the conduct of such construction shall be subject to inspection by the commission. Copies of any amendments to plans and specifications for such systems shall also be submitted to the commission, and the commission shall approve such amendments prior to operation of such systems.

E. The commission may perform such tasks relative to sewerage and water systems as it may be authorized to perform by the Louisiana Department of Health, the Department of Environmental Quality, and the Department of Natural Resources.

F. The commission is authorized to award contracts for construction or operation of sewerage and water systems within the district. The commission may also establish rules for awarding contracts in the event of emergency and extreme emergency.

G. The commission may establish a plumbing code for the district and monitor licensed plumbing contractors operating within said district provided such code does not conflict with any similar code established by the governing authority of Orleans Parish. The commission may amend the plumbing code as necessary.

H. The commission shall have the authority to construct, purchase, own, maintain, operate, and improve sewerage and water systems within the district.

I. In exercising its authority under this Subpart, the commission shall be subject to the authority of the Louisiana Department of Health, the Department of Environmental Quality, and the Department of Natural Resources.

Acts 1990, No. 950, §2, eff. July 25, 1990; Acts 1992, No. 1050, §2, eff. July 31, 1992; S.C.R. No. 165, 1992 R.S., eff. June 18, 1992; Acts 1999, No. 394, §1; Acts 1999, No. 1203, §1.



RS 33:4065.4 - Funding

§4065.4. Funding

A. Subject to the approval of a majority of the electors of the district voting in an election held for that purpose, the commission is hereby authorized to levy and collect an ad valorem tax not to exceed five mills for an initial term not to exceed ten years on all taxable property located within the district. Thereafter, levy of an ad valorem tax by the commission shall be in accordance with the provisions of R.S. 39:801 through 39:804. Such ad valorem tax shall be imposed by resolution of the commission only after the question of the imposition of the tax has been submitted to the qualified electors of the district at an election conducted in accordance with the election laws of the state, and the majority of those voting in the election shall have voted in favor of the proposition. The proceeds of such tax shall be used for any of the purposes specified in R.S. 33:4065.1.

B. The district is hereby authorized to levy and collect an additional sales and use tax not in excess of one percent within the district. Such sales and use tax shall be imposed by resolution of the district1 only after the question of the imposition of the tax has been submitted to the qualified electors of the district at an election conducted in accordance with the election laws of the state, and the majority of those voting in the election have voted in favor of the proposition. Such tax shall be levied upon the sale at retail, the use, lease, and rental, the consumption and the storage for consumption of tangible personal property, and on sales of services in the district, all as defined in R.S. 47:301 through 317. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner as set forth in R.S. 47:301 through 317. The proceeds of such tax shall be used for any of the purposes specified in R.S. 33:4065.1.

C. Subject to the approval of the State Bond Commission, the district shall have the authority to incur debt and issue bonds for the purpose of constructing, acquiring, extending, or improving sewerage and water systems. Such bonds shall be authorized and issued in accordance with the provisions of Part XIII of Chapter 4, Chapter 13, and Chapter 13-A, all of Title 39 of the Louisiana Revised Statutes of 1950. Such bonds shall be issued in the name of the district and shall not be general obligations of the district, or the state but shall be limited obligations of the district. The bonds and the income thereof shall be exempt from all taxation in the state.

Acts 1990, No. 950, §2, eff. July 25, 1990; Acts 1992, No. 1050, §2, eff. July 31, 1992; S.C.R. No. 165, 1992 R.S., eff. June 18, 1992; Acts 1999, No. 394, §1; Acts 1999, No. 1203, §1.

1Should be commission.



RS 33:4065.5 - Conformity to development plans; franchising

§4065.5. Conformity to development plans; franchising

A. The district shall have the authority to plan, adjust, and relocate sewerage and water systems within the district.

B. The district shall have sole authority to franchise, on an exclusive or nonexclusive basis, construction or operation of sewerage and water systems in the district. Existing franchise agreements shall remain in force and shall comply with provisions of existing franchise agreements. The district shall be responsible for the monitoring, enforcement, and supervision of all existing and future franchise agreements relative to sewerage and water systems. Nothing in this Section shall be construed to conflict with the powers of the Louisiana Public Service Commission. Existing public, nonprofit, and not-for-profit sewerage and water districts shall comply with all parish ordinances and regulations and with rules and regulations adopted by the commission relative to sewerage and water systems.

Acts 1990, No. 950, §2, eff. July 25, 1990; Acts 1992, No. 1050, §2, eff. July 31, 1992; S.C.R. No. 165, 1992 R.S., eff. June 18, 1992; Acts 1999, No. 394, §1; Acts 1999, No. 1203, §1.



RS 33:4065.6 - Sewerage and water board relieved of responsibility and obligations

§4065.6. Sewerage and water board relieved of responsibility and obligations

A. The provisions of R.S. 33:4071 through R.S. 33:4159 notwithstanding, the Sewerage and Water Board of New Orleans is relieved of any and all responsibility to provide the public water system and the public sewerage system for the area encompassing the district herein created. Accordingly, it is also relieved of any responsibility or authority as set out in R.S. 33:4071 through R.S. 33:4159 as it pertains to the sewerage and water system in said district to include the establishment of rules and regulations to protect the integrity of said systems and insure that the sewerage and water systems conform to their rules and regulations and to require prior approval of the Sewerage and Water Board for the installation or connection to any sewerage or water system in said area.

B. In the event said sewerage and water district is abolished and/or the district seeks to have its public water and public sewerage systems owned, operated and maintained by the Sewerage and Water Board of New Orleans, the Sewerage and Water Board shall require as a minimum that the sewerage system and the water system meet the approved plans, specifications and regulations of the Sewerage and Water Board as well as all connections to said systems and further that the customers of this district when so transferred shall be required to pay the same customer service charges and rates as are required by the other customers of the Sewerage and Water Board.

Acts 1990, No. 950, §2, eff. July 25, 1990; Acts 1992, No. 1050, §2, eff. July 31, 1992; S.C.R. No. 165, 1992 R.S., eff. June 18, 1992.



RS 33:4065.11 - BROUSSARD ENVIRONMENTAL SERVICE

SUBPART F-2. BROUSSARD ENVIRONMENTAL SERVICE

AND ENHANCEMENT DISTRICT

§4065.11. Creation; purpose

A. The Broussard Environmental Service and Enhancement District, hereinafter in this Subpart referred to as the "district", is hereby created as a political subdivision of the state, with the power to sue and be sued in its corporate name. The district is intended for the protection, enhancement, and development of the environment, and for performing research and educational projects related thereto. These purposes may be carried out through the treatment, processing, and recycling of sewerage, through the provision and/or supervision of related environmental services or through such other methods as it may choose. The district may construct, purchase, own, maintain, operate and improve sewerage treatment facilities, and undertake other environmental protection, enhancement, and development projects as further provided in this Subpart. In addition to the other powers specifically granted, the district shall be authorized to exercise all powers and functions granted in a sewerage district as provided in the Constitution of Louisiana, and shall specifically be authorized to supervise construction of facilities consistent with its purposes.

B. Notwithstanding any other provision herein to the contrary, the district may not, without prior approval of the Lafayette Parish Consolidated Government, contract to provide sewerage collection, disposal, or treatment services with any person other than the city of Broussard, or any entity located within the corporate limits of the city of Broussard.

Acts 2001, No. 1138, §1, eff. June 28, 2001.



RS 33:4065.12 - Composition; terms; compensation; quorum

§4065.12. Composition; terms; compensation; quorum

A. The district shall be comprised of eight members, to include (1) the mayor; (2) six members appointed by the governing authority of the city of Broussard, who may or may not be members of the governing authority; and (3) one designee appointed by Bayou Tortue Livestock, Inc., or its successor.

B. The initial members of the district shall serve terms as follows:

(1) The mayor shall serve currently with his term as mayor of the city of Broussard.

(2) The members appointed by the governing authority of the city of Broussard shall serve initial terms as follows: two shall serve a one-year term, two shall serve a two-year term, and two shall serve a three-year term, as designated by the governing authority.

(3) The member appointed by Bayou Tortue Livestock, Inc., shall serve at its pleasure.

C. After the initial terms of the members appointed by the governing body of the city of Broussard, all such members shall serve three-year terms.

D. In the event any member of the district dies or becomes incapacitated so as to be unable to serve during his term, his successor shall be immediately appointed by the original appointing authority, except that any successor to the mayor shall be appointed by the governing authority of the city of Broussard, to serve until a new mayor is sworn.

E. All members of the district shall be subject to the Code of Environmental Ethics as adopted by the state.

F. Removal of any members of the district shall only be for cause as determined by the Fifteenth Judicial District Court sitting in Lafayette Parish on petition of any interested citizen.

G. Each member of the district shall receive compensation as fixed by the governing body of the city of Broussard, and shall be reimbursed for actual expenses incurred in the performance of his official duties.

H. Five members of the district shall constitute a quorum. The district shall adopt rules fixing its meetings and procedures; such rules may be amended only by a two-thirds vote of the district at a regular meeting. All meetings shall be held in accordance with the rules adopted by the district and shall be open to the public. All transactions of the district shall be recorded in writing, and records of the district shall be public.

Acts 2001, No. 1138, §1, eff. June 28, 2001.



RS 33:4065.13 - Powers of the district

§4065.13. Powers of the district

A. The district may:

(1) Acquire ownership of property, both movable and immovable, corporeal and incorporeal, by gift, grant, purchase, condemnation proceedings, or any other means, or lease such property as lessee; and hold and use any such property as it is necessary or desirable for carrying out the objects and purposes of the district.

(2) Sell, lease as lessor, exchange, transfer, and dispose of any property or interest therein at any time acquired by it whenever the district shall determine that such property is not necessary for its purpose.

(3) Subject to approval of the governing authority of the city of Broussard, use any public street, road, servitude, or right of way of the city of Broussard in the conduct of its business at no cost to the district.

(4) Adopt such rules, regulations, terms, and conditions for the receipt of sewage for treatment in any facility owned or operated by it, or for any other activities which it conducts.

(5) Enter into contracts with any public or private bodies for the receipt, treatment, discharge, or recycling of any sewage, or for the enhancement, development or protection of any property so long as said contracts are consistent with the purposes for which the district has been created, and so long as said contracts are carried out in accordance with applicable state or federal rules, regulations or guidelines.

(6) Award contracts for the construction or operation of any facilities necessary or desirable for the conduct of activities consistent with the purposes for which it has been created, and may also establish rules for awarding contracts in the event of emergency and extreme emergency.

(7) Conduct or perform any project reasonably intended to provide for the enhancement, development, or protection of any environmentally sensitive areas, and carry out or supervise all construction necessary or incidental thereto.

B. It is not the intention that the district shall provide sewage collection, disposal, or treatment services directly to consumers, but rather that the district shall contract with such public bodies or private entities as it deems appropriate to provide for the receipt, treatment, and disposal of sewage from said public bodies or private entities.

Acts 2001, No. 1138, §1, eff. June 28, 2001.



RS 33:4065.14 - Funding

§4065.14. Funding

A. The district may fix and collect compensation from public or private entities which it contracts.

B. Subject to approval of the State Bond Commission, the district may incur debt and issue bonds for the purpose of constructing, acquiring, extending, or improving any facilities, or conducting activities consistent with the purpose for which it has been created. Such bonds shall be authorized and issued in accordance with the provisions of Part XIII of Chapter 4, Chapter 13, and Chapter 13-A, all of Title 39 of the Louisiana Revised Statutes of 1950, as amended. Such bond shall be issued in the name of the district and shall not be general obligations of the district, or the state, but shall be limited obligations of the district. The bonds and the income thereof shall be exempt from all taxation in the state.

Acts 2001, No. 1138, §1, eff. June 28, 2001.



RS 33:4066.1 - Power to create individual sewerage system districts

SUBPART G. INDIVIDUAL SEWERAGE SYSTEM DISTRICTS

§4066.1. Power to create individual sewerage system districts

A. The governing authority of any parish is authorized to create individual sewerage system districts composed of territory outside the corporate limits of municipalities. Any individual sewerage system district so created shall continue to function in its entirety under the governing authority of the parish which created it even though all or part of the district may be later incorporated within the limits of a municipality.

B. An individual sewerage system district may levy a service charge in the manner provided by law for the purpose of maintaining and operating individual sewerage systems within the district.

C. The governing authority of the individual sewerage system district may levy and collect annually, in addition to all other taxes, upon the taxable property of the district, a tax not to exceed five mills on the dollar, to maintain the individual sewerage system of the district, which tax shall be assessed, levied, and collected, at the same time, and in the same manner as other ad valorem taxes are assessed, levied, and collected.

D. The boundaries of such individual sewerage system districts may be so arranged that they overlap the bounds of each other and any existing or hereinafter created sewerage districts. Where two or more individual sewerage system districts overlap, bonds of the districts may be issued only in such amounts that the pro rata indebtedness of the overlapping portion does not exceed any applicable limitation provided by law or the Constitution of Louisiana.

E. Individual sewerage system districts so created shall be political subdivisions of the state within the meaning of the statutes relating to incurring debt and issuing bonds.

Acts 1987, No. 919, §1, eff. July 20, 1987.



RS 33:4066.2 - Procedure for creation of individual sewerage system districts

§4066.2. Procedure for creation of individual sewerage system districts

The governing authority of any parish which desires to create an individual sewerage system district shall substantially follow the procedures set forth in R.S 33:3882 and 3888.

Acts 1987, No. 919, §1, eff. July 20, 1987.



RS 33:4066.3 - Governing authority

§4066.3. Governing authority

The governing authority of any individual sewerage system district shall be the governing authority of the parish within which such district is located, unless the governing authority of such parish by a two-thirds vote adopts a resolution appointing a board of supervisors for such individual sewerage system district. The board of supervisors shall consist of five individuals domiciled within the district, each of whom shall be appointed by a majority vote of the governing authority of the parish for a term ending May 1, 1988. Future terms for the members of the board of supervisors shall terminate on May first of each fourth year thereafter. The provisions of R.S. 33:3888 shall be applicable to the members and officers of the board of supervisors.

Acts 1987, No. 919, §1, eff. July 20, 1987.



RS 33:4066.4 - Powers of individual sewerage system districts

§4066.4. Powers of individual sewerage system districts

Any individual sewerage system district shall have all the powers and authority granted to sewerage districts pursuant to any provision of law, but may only own, install, construct, lease, finance, maintain, and inspect individual sewerage systems and shall additionally have the powers and authority granted pursuant to this Subpart relating to individual sewerage systems.

Acts 1987, No. 919, §1, eff. July 20, 1987.



RS 33:4066.5 - Establishment of system

§4066.5. Establishment of system

A. The governing authority of any parish, the parish of Orleans excepted, sewerage district, individual sewerage system district, or any commission established pursuant to Part II of Chapter 9 of Title 33 of the Louisiana Revised Statutes of 1950, is hereby vested with full power and authority to establish, acquire, construct, improve, and maintain individual sewerage treatment facilities within the boundaries of said parish, sewerage district, or commission which are not served by an existing trunk line sewerage disposal system.

B. The cost of acquiring, planning, constructing, improving, and maintaining said individual sewerage system may be funded by the levy and collection of local or special assessments on the real property to be benefited or area served thereby sufficient in amount to defray the total costs of said work, including engineering and attorney's fees, and through the issuance of bonds to provide loans to finance the purchase of the individual sewerage system, provided that a person, including all legal entities, may only be given two loans and then only for two pieces of property, all within the form and manner and subject to the limitations and restrictions herein contained.

C. For purposes of this Subpart "individual sewerage system" means any system of piping, treatment, device or other facility used for a single family residence that conveys, stores, treats, or disposes of sewage on the property where it originates.

Acts 1987, No. 919, §1, eff. July 20, 1987.



RS 33:4066.6 - Notice of intention to establish individual sewerage system; objections

§4066.6. Notice of intention to establish individual sewerage system; objections

Any parish, sewerage district, individual sewerage system district, or commission taking advantage of this Subpart shall, through its governing authority, be required to adopt a resolution giving notice of its intention to establish, acquire, construct, improve, extend, and maintain such individual sewerage treatment system or systems and other improvements herein authorized and embody therein, in a general way, the improvements contemplated, a list of the area or areas which are to be improved or sewered, and the manner of payment therefor. Such notice shall be signed by the chief executive officer of the governing authority and shall contain substantially all things set forth in said resolution and shall set forth further that the authority ordering the giving of such notice will, in open session, on the date and at the time and place named, hear all objections to the proposed improvements and the manner of payment therefor. Such notice of intention shall be published once a week for three consecutive weeks, the first at least fifteen days prior to the date set for the hearing in the official journal of the governing authority. After hearing and passing on the objections, the governing authority may order the proposed improvements constructed in the manner hereinafter provided.

Acts 1987, No. 919, §1, eff. July 20, 1987.



RS 33:4066.7 - Specifications; advertising for bids

§4066.7. Specifications; advertising for bids

The governing authority of such parish, sewerage district, or commission, after having given notice of its intention as above set forth and after disposing of all objections and having decided to order the construction of such improvements, may, without further delay, have the necessary plans and specifications for said work prepared and may authorize the advertisement of bids therefor, by the giving of notice calling for sealed bids for the construction of said work, said notice to be signed by the chief executive officer or purchasing agent of the parish, sewerage district, or commission, and to be published once a week for three consecutive weeks in the official journal of the parish, sewerage district, or commission, or in any newspaper having general circulation in the parish where the parish, sewerage district, or commission is located. Said notice shall contain a general description of work contemplated, shall refer to plans and specifications which shall be placed on file with the clerk, secretary, or purchasing agent of the said governing authority, and shall designate the hour, date, and place for the reception and opening of bids, and may provide either that the contractor be required to accept sewerage certificates hereafter authorized, if the governing authority elects to make such requirement, or that they may be sold in such a manner and at such time as the governing authority may elect.

Acts 1987, No. 919, §1, eff. July 20, 1987.



RS 33:4066.8 - Awarding contract; resolution authorizing execution of contract

§4066.8. Awarding contract; resolution authorizing execution of contract

The governing authority of the parish, sewerage district, or commission, or its authorized officer or agent, shall receive bids on the date and at the place and hour named in the notice calling for bids and shall there publicly open and tabulate the bids. The governing authority shall provide for approval of at least three types of septic tanks and at least three types of individual treatment plants in order to avoid one company from monopolizing the supplying of such items to the district creating the sewerage system. All septic tanks and individual treatment plants provided must have prior approval of the Department of Environmental Quality. The contract shall thereafter be awarded to the lowest responsible bidder who can furnish satisfactory security and who is licensed by the state health officer to install individual sewerage systems. The contract awarded under the provisions of this Subpart shall be authorized by resolution authorizing the chief executive officer of the governing authority to execute the contract for, on behalf of, and in the name of the parish, sewerage district, or commission. It shall not be necessary to set forth the contract in full in the resolution, but it shall be sufficient if the resolution refers to a copy of the contract on file in the office of the clerk or secretary where it is available for public inspection.

Acts 1987, No. 919, §1, eff. July 20, 1987.



RS 33:4066.9 - Election to participate

§4066.9. Election to participate

Property owners who desire to fund the acquisition, construction, and maintenance of the individual sewerage system through this program shall affirmatively elect to participate in the program and shall submit to the engineer for the program his election to participate in the program together with the type of approved individual treatment system he desires to fund. The individual sewerage system that is funded through this program shall comply with all guidelines established by the governing authority of the parish, sewerage district, or commission. This election to participate may also provide for the property owner to fund the purchase of the individual sewerage system through the issuance of bonds by the parish, sewerage district, or commission as hereinafter provided. This election to participate may be done on a monthly basis.

Acts 1987, No. 919, §1, eff. July 20, 1987.



RS 33:4066.10 - Periodical engineering report

§4066.10. Periodical engineering report

Any parish, sewerage district, or commission, upon the award of any construction contract under the provisions of this Subpart, shall forthwith require of the engineer of the parish, sewerage district, or commission a duly certified statement or report, showing the total cost of the various sewerage treatment improvements, including the cost pro rata of engineers' and attorneys' fees, and all other expenses incidental to the cost. This report may be done on a monthly basis depending on the number of resident property owners desiring to participate. The report shall also show the amount of the cost chargeable to each lot or parcel of real estate to be benefited by the installation of an individual sewerage system.

Acts 1987, No. 919, §1, eff. July 20, 1987.



RS 33:4066.11 - Special assessments; installment notes; effect of default; assessment lien

§4066.11. Special assessments; installment notes; effect of default; assessment lien

A. Upon receipt of the certified statement or report of the engineer of the parish, sewerage district, or commission as provided for in the preceding Section, the governing authority shall review said certified statement or report, including the proposed local or special assessments, and thereafter shall make a determination as to whether each lot or parcel of real estate to be assessed will be benefited to an amount of not less than the proposed local or special assessment. Proposed assessments that are found by the governing authority to have been erroneously assessed or for which the governing authority does not find said benefit shall be deleted from said certified statement or report. The deletion of such proposed assessments from said certified statement or report for either of said reasons shall in no way invalidate or affect the legality of the contract awarded for the construction of said proposed improvements nor shall such deletions constitute a violation of the public contracts law of this state.

B. Following said review and finding as to benefit by said governing authority, there shall be mailed to each property owner to be assessed a notice advising each property owner of his proposed assessment and the manner and time for payment thereof. Said notice shall set forth a general description of the proposed improvements, such description of the property to be assessed, and the location thereof as the governing authority may deem necessary and shall notify the property owner to advise the governing authority in writing within five days from date of said notice if inaccuracies exist in the proposed assessment. The aforesaid notice shall be given by depositing said written notice in the United States mail, postage paid, and addressed to the property owner at his address as it appeared on the last approved tax roll on which the property owner was assessed for taxes by the governing authority. The certificate of the clerk or secretary of the governing authority levying any such assessments that the aforesaid notice has been given in writing to all property owners to be assessed shall establish a conclusive legal presumption that all requirements of notice as set forth hereinabove have been legally satisfied. The property owner to be assessed may waive the sending of this notice at or prior to the public hearing held pursuant to Section 4066.9 hereof.

C. After fifteen days have elapsed from the date of mailing, if not waived, of the proposed assessment, the governing authority shall adopt an ordinance levying a local special assessment on each lot or parcel of real estate to be improved. The assessment on each lot or parcel shall be based on the total cost of constructing and maintaining the individual sewerage system, including engineers' and attorneys' fees and all other costs of the project, on the particular lot or parcel to be improved.

D.(1) The amount assessed in said ordinance shall be due and collectible immediately on its passage, and if not paid within thirty days from the date of the adoption of said ordinance, it will be conclusively presumed that any property owner whose property is affected thereby, exercise the right and option, which is hereby authorized, to pay the amount due in equal annual installments bearing interest at a rate or rates not exceeding the maximum rate provided for conventional interest by Article 2924 of the Louisiana Civil Code as the same now exists or may hereafter be amended, payable annually and extending over a period not exceeding twenty years, all within the discretion of the governing authority of said parish, sewerage district, or commission, and as provided for in the ordinance levying such local or special assessments. The first installment shall become due on December thirty-first of the then current year or one year after the date of the assessment ordinance herein provided for, in the discretion of the governing authority of the parish, sewerage district, or commission, and annually thereafter. The failure to pay any installment or interest thereon when due shall ipso facto cause all other installments and the interest thereon to become due and payable and the parish, sewerage district, or commission may within thirty days from date of such default, proceed against the property for the collection of the total amount due thereon, including interest, plus twenty percent additional on principal and interest of the past due installment or installments or twenty percent of the amount sued for, and in the event judgment is necessary to effect collection, twenty percent of the amount of the judgment rendered as attorneys' fees. However, said attorneys' fees shall be payable by the property owner only if demand by the governing authority through registered or certified mail has been made on the property owner and he has failed to pay the amount due within ten days after such demand.

(2) The option to pay in equal annual installments may be converted into the option of the property owner to pay such annual installments in advance in twelve monthly installments pursuant to a written agreement with assessing entity. A certified copy of said ordinance levying the local or special assessments on the real estate as aforesaid shall be filed with the clerk of court in the parish in which the parish, sewerage district, or commission is situated, who shall forthwith record the same in the mortgage records of the parish, and when so filed and recorded shall operate as a lien and privilege against all real estate therein assessed, and which aforesaid lien and privilege shall prime all other claims except taxes and prior recorded local or special assessments levied for streets or sewerage or water.

E. The payments made in cash shall be expended for no purpose other than the payment of the cost of said improvements. Any errors in descriptions or amounts in any assessment ordinance adopted pursuant to this Section may be corrected by the adoption of an amendatory ordinance which need set forth only the corrected descriptions or amounts and which amendatory ordinance shall be recorded in the same manner as the original ordinance levying the assessments. The adoption of any such corrective ordinance shall serve only to postpone the thirty-day period for cash payment in full of the assessment actually affected and corrected by such amendatory ordinance, and the due dates of the installments of such assessments so corrected as are not paid in full in cash within thirty days from the date of adoption of the amendatory ordinance shall be the same as the due dates of the installments of the assessments levied in the original ordinance and not affected or corrected by any such amendatory ordinance or ordinances.

Acts 1987, No. 919, §1, eff. July 20, 1987.



RS 33:4066.12 - Pooled finances

§4066.12. Pooled finances

The parish, sewerage district, or commission taking advantage of this Subpart may, subject to the approval of the state bond commission, incur debt and issue bonds, sewerage certificates, notes, or other debt obligations in order to provide a pool of funds to provide resident property owners with funds to purchase, lease, and maintain individual sewerage treatment facilities as described herein. The funds obtained through the issuance of the aforementioned debt obligations shall be loaned to the property owners to purchase, lease, and maintain the individual sewerage treatment facilities and shall be secured by and payable from the irrevocable pledge and dedication of the funds to be derived from the assessments as provided in Section 4066.11 hereof. Said debt obligations are to bear interest not exceeding the rate established by Chapter 13 of Subtitle III of Title 39 of the Louisiana Revised Statutes of 1950, payable annually, and to mature serially over a period not exceeding twenty years, but in no event shall such certificates extend over a longer period of time than that provided for by the ordinance levying the local or special assessments which may be payable in annual installments. Said certificates shall be of such form, date, denomination, and payable in principal and interest at such time and place as the governing authority may determine. Said debt obligations may be sold by private sale in the manner determined by the governing authority of the issuer of the debt obligations. However, if the certificates are sold at public sale, they shall be sold in accordance with R.S. 39:1426(B).

Acts 1987, No. 919, §1, eff. July 20, 1987.



RS 33:4066.13 - Additional assessments

§4066.13. Additional assessments

A. In the event the local and special assessments originally levied are insufficient for any cause whatsoever to pay the principal and interest, or the principal or interest, in any one year of the said certificate of indebtedness outstanding at their respective maturity dates, then in that event the parish, sewerage district, or commission issuing such sewerage certificates under the provisions of this Subpart, through its governing authority, is hereby authorized, empowered, and obligated by ordinance to levy and collect, at such time or times as may be necessary, an additional local or special assessment on each lot or parcel of real estate in the district or area involved, sufficient in amount to pay in full the said principal and interest, or the principal or interest, of such certificates of indebtedness at their respective maturity dates.

B. The amounts assessed in such ordinance or ordinances shall be due and collectible immediately on its passage and if not paid within thirty days from the date of adoption, the governing authority of the parish, sewerage district, or commission may proceed against the property for the collection of the amount of additional local or special assessment so levied, plus interest thereon and twenty percent additional for attorneys' fees.

C. A certified copy of each ordinance providing for the levy and collection of such additional local or special assessment shall be filed with the clerk of court of the parish in which the parish, sewerage district, or commission is located promptly upon its adoption, who shall forthwith record the same in mortgage records of the parish and when so filed and recorded shall operate as a lien and privilege against all the real estate therein assessed and shall prime all other liens except taxes and prior recorded local assessments levied for streets, sewerage, or water.

Acts 1987, No. 919, §1, eff. July 20, 1987.



RS 33:4066.14 - Prescriptive period to question validity of proceedings

§4066.14. Prescriptive period to question validity of proceedings

No contest or proceeding to question the validity or legality of any resolutions or ordinances adopted or proceedings had under the provisions of this Subpart shall be begun in any court by any person for any cause whatsoever after the expiration of thirty days from the date when the resolution, ordinance, or proceeding was published, and after such time the regularity of such resolution, ordinance, or proceeding shall be conclusively presumed. If the validity of any certificates issued under the provisions of this Subpart is not raised within thirty days from date of publication of the resolution or ordinance issuing said certificates and fixing their terms, the authority to issue said certificates, the legality thereof, and the local or special assessments necessary to pay the same shall be conclusively presumed and no court shall thereafter have authority to inquire into such matters.

Acts 1987, No. 919, §1, eff. July 20, 1987.



RS 33:4066.15 - Inspection and acceptance of work

§4066.15. Inspection and acceptance of work

The governing authority of any parish, sewerage district, or commission taking advantage of the provisions of this Subpart shall, upon the completion of any contract awarded as provided for herein, provide for the final inspection of the work performed thereunder and the improvements made, and if the work be found to have been completed satisfactorily in accordance with said contract, as evidenced by a certificate of the project engineer and by a certificate of the state health officer or his representative working through the parish health unit, the said governing authority shall by ordinance duly adopted approve and accept the said work and fulfill its obligations under the said contract after compliance with the laws of Louisiana relative to the completion of contracts involving public works, by full payment therefor of any and all amounts and balances due the said contractor, including all retained percentages of payments previously made thereon on engineer's estimates, and which percentages were retained pending the completion of said work.

Acts 1987, No. 919, §1, eff. July 20, 1987.



RS 33:4066.16 - Employment and duties of engineer and attorney

§4066.16. Employment and duties of engineer and attorney

The governing authority of any parish, sewerage district, or commission which takes advantage of the provisions of this Subpart, is hereby authorized, if it elects to do so, to engage the services of an engineer and provide for his payment, who shall prepare all plans and specifications for said work and improvements herein authorized, and the governing authority shall approve such plans and specifications by a proper resolution duly adopted. Such engineer, so employed, shall inspect the work as let in accordance with contracts hereunder and shall issue to the said contractor his estimates thereon from time to time as the said work progresses, which estimates may be paid by the sewerage district either in full or by the retention of ten percent thereof as retained percentage. The said engineer shall inspect the work as it progresses in accordance with the plans and specifications. Upon completion of the work the said engineer shall render a report to the governing authority as to the completion of the work in a satisfactory manner, which report shall be duly certified to, and in addition thereto, the said engineer shall do and perform any and all engineering duties required of him in this Subpart. The governing authority of the parish, sewerage district, or commission is also hereby authorized to employ an attorney to handle all legal work in connection with such improvements, herein authorized, and to provide for the payment of his fees and said attorney, in addition to his other duties, shall prepare a complete transcript of the record of the proceedings had covering each and every project completed hereunder and shall file the same with the clerk or secretary of the parish, sewerage district, or commission, and said filed transcript shall constitute a permanent record thereof.

Acts 1987, No. 919, §1, eff. July 20, 1987.



RS 33:4066.17 - Applicability of state health laws and regulations

§4066.17. Applicability of state health laws and regulations

Nothing in this Subpart shall be construed to waive or supercede the necessity of complete compliance by any party with all state laws and regulations pertaining to sewerage systems, the installation of such systems, or discharges from such systems.

Acts 1987, No. 919, §1, eff. July 20, 1987.



RS 33:4067 - Cameron Parish Water and Wastewater Board for District No. 1

SUBPART H. SEWERAGE AND WATER BOARDS

§4067. Cameron Parish Water and Wastewater Board for District No. 1

A. The Cameron Parish Water and Wastewater Board for District No. 1 is hereby created as the governing authority of Cameron Parish Water and Wastewater District No. 1.

B. The Cameron Parish Water and Wastewater Board for District No. 1 shall be comprised of five members. Each member shall be appointed by the police jury of Cameron Parish. Terms of members shall be determined by the governing authority of Cameron Parish. An appointed member shall be a registered voter of Cameron Parish and reside within the boundaries of the district for at least two years prior to his appointment. The police jury shall designate the domicile of the board. The board shall by resolution designate a regular meeting place for the holding of its meetings within the district. The police jury may authorize payment of a per diem to each member of the board in an amount not to exceed sixty dollars for each day of his attendance at meetings of the board up to and including twenty-four days in each year. The police jury may also authorize payment of each member of a per diem for attendance at up to and including twelve emergency meetings of the board called in any one calendar year. Per diem for board members shall be paid out of the district fund.

C.(1) The Cameron Parish Water and Wastewater Board for District No. 1 shall be the successor board to the board of Cameron Parish Sewerage District No. 1, the board of Cameron Parish Waterworks District No. 1, and the Cameron Parish Sewerage and Water Board for District No. 1, hereinafter referred to as the "former boards". As successor, Cameron Parish Water and Wastewater Board for District No. 1 shall have all powers and duties of the board of waterworks districts and sewerage districts set forth in Chapters 8 and 9 of Title 33 of the Louisiana Revised Statutes of 1950 and all other powers granted by law for the maintenance and operation of waterworks districts and sewerage districts. The board shall merge all past and future funds, revenues, and ad valorem maintenance taxes of the Cameron Parish Sewerage District No. 1 and the Cameron Parish Waterworks District No. 1 into one fund which shall be named Cameron Parish Water and Wastewater District No. 1 Fund.

(2)(a) Subject to the approval of a majority of the electors of the district voting in an election held for that purpose, the board is hereby authorized to levy and collect an ad valorem tax. Such ad valorem tax shall be imposed by resolution of the board only after the question of the imposition of the tax has been submitted to the qualified electors of the district at an election conducted in accordance with the election laws of the state, and the majority of those voting in the election shall have voted in favor of the proposition. The proceeds of such tax shall be used for the purpose of maintaining and operating the district.

(b) Upon successful passage of the collection of the ad valorem tax, taxes currently collected separately for the Cameron Parish Sewerage District No. 1 and Cameron Parish Waterworks District No. 1 shall be abolished.

(3) Members of the former boards in office on June 16, 2002, shall continue to serve until their successors are appointed and qualified at which time the former boards are hereby abolished.

D. The Cameron Parish Water and Wastewater District No. 1 shall be comprised of the territory beginning at a point which is the intersection of the east line of Township 15 South, Range 9 West, with the shoreline of the Gulf of Mexico, thence north along the east lines of the said Township 15 South, Range 9 West, and Townships 14 and 13 South, Range 9 West, to the intersection of said line with the north boundary line of Ward 3, which is the center section line of Section 13, Township 13 South, Range 9 West at that point, thence west along the center section line of Section 13, Township 13 South, Range 9 West and a projection thereof to a point where said line intersects on the east or left descending bank of the Calcasieu Ship Channel, thence following the east or left descending bank of the Calcasieu Ship Channel to the shoreline of the Gulf of Mexico, thence easterly along the shoreline of the Gulf of Mexico, to point of beginning.

Acts 1990, No. 818, §1; Acts 1990, No. 950, §3, eff. July 25, 1990; Acts 2002, 1st Ex. Sess., No. 26, §1; Acts 2009, No. 62, §1; Acts 2009, No. 318, §1.

*NOTE: Acts 1990, No. 818, eff. September 7, 1990; Acts 1990, No. 950, eff. July 25, 1990.

NOTE: See Acts 2009, No. 62, §2, and No. 318, §2, relative to implementation of change in number of members.



RS 33:4067.1 - Receipt and disbursement of unclaimed water deposits; St. Bernard Parish

§4067.1. Receipt and disbursement of unclaimed water deposits; St. Bernard Parish

Notwithstanding any other law to the contrary, in St. Bernard Parish, any water deposits collected by a water and sewerage commission which are unclaimed or abandoned after one year after services are terminated shall be deposited to the credit of the commission. However, such deposit to the credit of the commission shall not affect any person's right to reclaim a water deposit. The commission shall report all such unclaimed or abandoned property to the administrator of the Uniform Unclaimed Property Act of 1997 in accordance with R.S. 9:159, and the department shall publish notice of such property in accordance with applicable provisions of R.S. 9:161.

Acts 1995, No. 913, §1; Acts 1997, No. 658, §2; Acts 2000, 1st Ex. Sess., No. 135, §4, eff. July 1, 2000; Acts 2001, No. 354, §1, eff. June 13, 2001.



RS 33:4068 - Pretreatment regulations; penalties

SUBPART I. PRETREATMENT

§4068. Pretreatment regulations; penalties

Notwithstanding any provision of law or home rule charter to the contrary, any municipal or parish governing authority or sewerage district operating a pretreatment program for industrial waste, as required by the United States Environmental Protection Agency, may assess a fine not exceeding one thousand dollars for each offense for any violation of pretreatment rules and regulations duly established by such entity.

Acts 1990, No. 658, §1, eff. July 19, 1990.



RS 33:4069 - Cooperative endeavors for economic development-environmental services

SUBPART J. COOPERATIVE ENDEAVORS FOR

ECONOMIC DEVELOPMENT - ENVIRONMENTAL SERVICES

§4069. Cooperative endeavors for economic development-environmental services

A. To provide for cooperative economic development and for the public purpose of providing for the protection of public health and the environment through the control, monitoring, and inspection of public and private sewerage and water systems and the provision or supervision of environmental services, a parish, through its governing authority, may enter into a cooperative endeavor economic development agreement, hereinafter referred to as "agreement", with a political subdivision created by state law for such public purpose within the unincorporated areas of the parish, through its governing authority. Prior to entering an agreement, the parish governing authority shall conduct a public hearing to fully explain the transfer of authority, power, assets, and liabilities from the political subdivision to the parish governing authority.

B. The agreement authorized by this Section shall provide for the following:

(1) On the effective date of the agreement, the political subdivision and its governing authority shall cease to function and the parish and its governing authority shall assume all duties, powers, and functions of the political subdivision.

(2) Any pending or unfinished business of the political subdivision shall be taken over and be completed by the parish, with the same power and authorization as that of the political subdivision. The parish shall be the successor in every way to the political subdivision, and every act done by the parish in the exercise of the functions transferred from the political subdivision shall be considered to have the same force and effect under any provisions of the constitution and laws in effect on the effective date of the agreement as if done by the political subdivision.

(3)(a) Any legal proceeding to which the political subdivision is a party and which is filed, initiated, or pending before any court on the effective date of the agreement, and all documents involved in or affected by such legal proceeding shall retain their effectiveness.

(b) All further legal proceedings and documents in the continuation, disposition, and enforcement of such legal proceedings shall be by the parish, as the successor to the political subdivision.

(c) Any legal proceeding and all documents involved in or affected by such legal proceeding, which have been continued in the name of the parish shall retain their effectiveness.

(4)(a) Every obligation and debt of the political subdivision after the effective date of the agreement shall be considered to be the obligation and debt of parish to the same extent as if originally made by it and the same are hereby ratified.

(b) In like manner and in order to prevent any violation of a provision, term, or condition of any instrument evidencing debt issued by or on behalf of the political subdivision or any gift, donation, deed, will, trust, or other instrument or disposition by which property vested in the parish by the agreement was previously vested in the political subdivision, or to prevent any diversion from the purposes for which such property was so vested, it shall be specifically provided that each such instrument or disposition after the effective date of the agreement shall be considered to have vested such property in the parish in the same manner and to the same extent as if originally so done.

(c)(i) All funds heretofore dedicated by or under the authority of the constitution and laws of this state or any of its subdivisions to the payment of any bonds issued for construction or improvements for any property under the control of the political subdivision shall be continued to be collected and dedicated to the payment of those bonds, unless and until other provision sufficient to protect the interests of all bondholders is made for the payment of such bonds.

(ii) In like manner, every other dedication and allocation of revenue and source of revenue shall continue in the same manner, to the same extent, and for the same purposes as were provided prior to the effective date of the agreement, unless and until other provision sufficient to protect the interests of all bondholders is made for the payment of such bonds.

(5) All books, papers, records, money, actions, and other property of every kind, movable and immovable, real and personal, possessed, controlled, or used by the political subdivision shall be transferred to the parish.

(6) All funds of the political subdivision shall be transferred to the parish.

(7) All employees of the political subdivision shall be transferred to the parish and shall continue to perform the duties performed for the political subdivision.

C. After the parish and the political subdivision have entered into an agreement, the parish president shall create an advisory board, consisting of the members of the governing authority of the political subdivision at the time of the agreement, to advise him on matters formerly within the jurisdiction of the subdivision. The advisory board shall remain in existence for one year and its existence may be extended by the parish president.

D. The agreement authorized by this Section is not intended to and it shall not be construed so as to impair any contractual or other obligation of the political subdivision.

E. Upon execution of the cooperative endeavor economic development agreement authorized by this Section, the parish shall possess and may exercise all powers, duties, and functions provided for by law for the political subdivision.

Acts 2000, 1st Ex. Sess., No. 146, §1, eff. April 19, 2000.



RS 33:4071 - Creation and organization of sewerage and water board

PART III. CITY OF NEW ORLEANS

§4071. Creation and organization of sewerage and water board

A.(1) The public water system, the public sewerage system, and the public drainage system of the city of New Orleans shall be constructed, controlled, maintained, and operated by a sewerage and water board to be composed as follows:

(a) The mayor.

(b) Two syndicate members of the board of liquidation, city debt, to be appointed by the mayor on the recommendation of the board of liquidation, city debt.

(c) Eight citizens, to be appointed by the mayor, with the advice and consent of the city council from a list of nominees submitted by the Sewerage and Water Board Selection Committee.

(d) The members appointed pursuant to Subparagraphs (b) and (c) of this Paragraph shall include one citizen from each of the five councilmanic districts within the city of New Orleans. In addition, two of the appointments shall be consumer advocates with community advocacy or consumer protection experience or experience in a related field.

(2)(a) For purposes of this Section, the Sewerage and Water Board Selection Committee, hereinafter referred to as the "selection committee", is hereby created to be comprised as follows:

(i) The president of Dillard University or his designee.

(ii) The president of Loyola University or his designee.

(iii) The president of Tulane University or his designee.

(iv) The president of Xavier University or his designee.

(v) The chancellor of Delgado Community College or his designee.

(vi) The chancellor of University of New Orleans or his designee.

(vii) The chancellor of Southern University at New Orleans or his designee.

(viii) The chair of the board of directors of the New Orleans Chamber of Commerce or his designee.

(ix) The president of the board of directors of the New Orleans Regional Black Chamber of Commerce or his designee.

(x) The chair of the board of directors of the Urban League of Greater New Orleans or his designee.

(b) Notice of a vacancy on the sewerage and water board shall be published in the official journal for Orleans Parish by the sewerage and water board and shall be communicated through any other publication, website, or electronic medium maintained by the New Orleans Sewerage and Water Board or the city of New Orleans for the purpose of achieving public awareness of the vacancy. Such notice shall advise potential candidates of the residency requirements, professional qualifications, and application deadlines. Such notices shall be published no less than two times within a thirty day period after a vacancy has been declared by the sewerage and water board. Any interested person who meets the qualifications provided for in this Section shall submit an application to the sewerage and water board confirming their eligibility, professional qualifications, and experience. The sewerage and water board shall transmit all applications received to the selection committee within seven days after the deadline for submission of applications.

(c) The selection committee shall meet no less than fifteen days and no more than thirty days after close of the application deadline to consider each name submitted for nomination. Selection committee members may also submit names of persons who also meet the qualification requirements provided in this Section. The selection committee shall verify that each nominee meets such qualification requirements. After a thorough review of each application, the selection committee shall by majority vote submit to the mayor three names for each vacancy on the sewerage and water board.

(d) Within sixty days of receipt of the list of nominees, the mayor shall select one of the three nominees for submission to the city council for approval.

(e) The city council shall have thirty days from receipt of submission of the nomination by the mayor to disapprove the nominee. If the city council does not disapprove the nominee within such time, it shall be deemed that the city council consents to the appointment.

(f) If the city council disapproves the nominee from the mayor, the selection committee shall convene in no less than thirty days and no more than sixty days after disapproval to resubmit three nominees to the mayor.

(g) If for any reason the mayor fails to submit a nomination to the city council within sixty days of receipt of the list of nominees by the selection committee, the selection committee shall submit such list of nominees directly to the city council for selection and approval.

(3) Each nominee shall have experience in either architecture, environmental quality, finance, accounting, business administration, engineering, law, public health, urban planning, facilities management, public administration, science, construction, business management, community or consumer advocacy, or other pertinent disciplines.

(4)(a) For members appointed pursuant to Subparagraphs (A)(1)(b) and (c) of this Section, the terms of office shall be four years after initial terms as provided in Subparagraph (b) of this Paragraph. A member shall serve no more than two consecutive terms of office.

(b) Two members shall serve an initial term of one year; two members shall serve an initial term of two years; two members shall serve an initial term of three years; and two members shall serve an initial term of four years, as determined by lot at the first meeting of the board.

(5) If the mayor is unable to attend a meeting of the sewerage and water board, he may be represented at any such meeting by a person designated by the mayor who shall be an unclassified member of the mayor's administration. Any such person shall have all rights and powers granted to the mayor with regard to any such meeting and shall have the right to vote for or in the stead of the absent mayor. In addition, any such person shall be counted for purposes of a quorum.

(6) The appointments to the board shall reflect the racial and gender diversity of the population of the city of New Orleans to the extent practicable.

B.(1) Each of the citizen members shall be a registered voter in Orleans Parish and shall have been a domiciliary of Orleans Parish for two years previous to his appointment.

(2) In the event any appointed member is elected to any office or removes his domicile from Orleans Parish, his membership on the board shall be ipso facto vacated, and his successor shall be immediately appointed.

C. All vacancies occurring in the membership of the board under appointment by the mayor shall be filled in the manner prescribed by this Section for the original appointment.

(2), (3) Repealed by Acts 2013, No. 345, §2.

D. No person who is a stockholder or bondholder in any sewerage or waterworks company or who holds any public office yielding emoluments to the holder other than those specified in this Part shall be eligible for appointment to the board.

E. A quorum of the board shall adopt rules fixing its own meetings and procedures. Any amendments or changes to such rules shall be adopted only after approved by a quorum of the board.

F. Notwithstanding any provisions of law to the contrary, the board may adopt rules and procedures authorizing the adjusting, releasing, or extinguishing of any indebtedness from a customer's sewerage and water bill. The rule shall limit the board's compromising authority to appropriate instances in which any of the following occur:

(1) Instances of error on the part of the district such as equipment failure or process failure, and in such instances, only to the extent the failure increased the customer's indebtedness.

(2) Instances in which an employee of the board, or a person acting on behalf of the board, fails to read a customer's water meter regardless of whether the board has submitted an invoice to the customer for an amount owed during any such period.

(3) Instances of error not on the part of the customer due to unforeseen damage or an extreme weather-related event or mandatory evacuation, and in such instances, only to the extent the situation increased the customer's indebtedness.

(4) Instances where the customer is disproportionately impoverished or needy and qualifies for an adjustment, release, or extinguishment pursuant to an established social welfare program of the district.

Amended by Acts 1950, No. 352, §1; Acts 1954, No. 361, §1; Acts 1968, No. 329, §1; Acts 1974, No. 311, §1; Acts 1984, No. 488, §1, eff. July 6, 1984; Acts 2010, No. 694, §1; Acts 2011, No. 101, §1, eff. June 20, 2011; Acts 2013, No. 345, §§1, 2; Acts 2015, No. 445, §1, eff. July 1, 2015.

NOTE: See Acts 2010, No. 694, §4, regarding effective date.

NOTE: See Acts 2013, No. 345, §§3, 4 related to effectiveness and board members.



RS 33:4072 - Removal of members of sewerage and water board

§4072. Removal of members of sewerage and water board

NOTE: §4072 repealed on the first day of January following an election in New Orleans relative to its home rule charter. See Acts 2010, No. 694, §2.

The members of the board shall be removed from office only in the manner and for the causes enumerated in Article IX of the Constitution.

Amended by Acts 1954, No. 361, §2; Acts 2010, No. 694, §2.

NOTE: See Acts 2010, No. 694, §4, regarding effective date.



RS 33:4073 - Officers of sewerage and water board; compensation of members

§4073. Officers of sewerage and water board; compensation of members

The mayor shall be ex officio president of the board. The board shall elect an executive director, whose salary and bond shall be fixed by the board. The executive director shall hold office at the pleasure of the board. The election or removal of the executive director, the amount of his salary, and the acceptance of his bond shall be determined by a majority vote of the entire board at one of its regular monthly meetings. The duties of the executive director shall be fixed by the board. No member of the board shall receive any salary or compensation for his services, except actual expenses incurred in travelling by authority of, or for the benefit of the board. The board shall have power to elect one of its members president pro tempore who shall act in the absence or disability of the president.

Amended by Acts 1974, No. 308, §1.



RS 33:4074 - Meetings of the board

§4074. Meetings of the board

NOTE: §4074 eff. until the first day of Jan. following voter approval of an amendment to the New Orleans home rule charter providing relative to the composition of the board. See Acts 2013, No. 345, §1.

All meetings of the board shall be held in accordance with rules adopted by the board and shall be open and public. All its transactions shall be recorded in the minutes to be kept in writing by the executive director, and its records shall be public. Seven members thereof shall constitute a quorum.

NOTE: §4071 as amended by Acts 2013, No. 345, §1, eff. on the first day of Jan. following voter approval of an amendment to the New Orleans home rule charter providing relative to the composition of the board.

All meetings of the board shall be held in accordance with rules adopted by the board and shall be open and public. All its transactions shall be recorded in the minutes to be kept in writing by the executive director, and its records shall be public. Six members thereof shall constitute a quorum.

Amended by Acts 1974, No. 309, §1; Acts 2013, No. 345, §1.

NOTE: See Acts 2013, No. 345, §§3, 4 relative to effectiveness and board members.



RS 33:4075 - General superintendent; advisory board

§4075. General superintendent; advisory board

The board shall elect a competent and skillful engineer as general superintendent and shall fix his salary, and shall define his duties and powers. He shall hold office at the pleasure of the board. The board may organize and employ a board of advisory engineers in order to arrange and devise an efficient public sewerage and drainage system and to provide an adequate public water supply of pure water. The board may fix the compensation of the advisory board.



RS 33:4076 - Employees of board; civil service

§4076. Employees of board; civil service

The board may employ all necessary clerks, engineers, firemen, and other skilled and unskilled employees necessary and proper to the efficient administration, operation and control of the public sewerage, water, and drainage systems. All the employees, except unskilled laborers, shall be appointed only after they have passed the civil service examination administered by the civil service commissioners of the city of New Orleans. They shall hold their positions during good behavior and shall be removed only for cause. Nothing herein shall be construed as preventing the board from dispensing with the services of unnecessary employees. Civil service rules shall not apply to the executive director, the general superintendent, or the Board of Advisory Engineers.

Amended by Acts 1956, No. 551, §1; Acts 1960, No. 551, §1; Acts 1968, No. 413, §1; Acts 1973, No. 62, §1; Acts 1980, No. 627, §1, eff. July 24, 1980.



RS 33:4077 - Legal advisor of board; special counsel

§4077. Legal advisor of board; special counsel

The city attorney shall be the legal advisor of the board. The city attorney shall appoint, with the advice and consent of the board, a special counsel who shall have charge of and conduct the legal business of the board, and who shall receive as compensation for his services, a sum of not less than three thousand, five hundred dollars, per annum, payable monthly out of the funds of the board. The city attorney may remove the special counsel only with the advice and consent of the board previously had, and shall remove him when requested so to do by resolution of the board adopted at its regular meeting by a vote of two-thirds of the members of the board.



RS 33:4077.1 - Agent for service of process

§4077.1. Agent for service of process

The agent for service of process of any legal papers served on the board shall be the executive director of the board or the special counsel appointed pursuant to R.S. 33:4077.

Acts 1988, No. 155, §1, eff. June 29, 1988.



RS 33:4078 - Expropriation of necessary property; servitudes; restriction on use and disposition of property

§4078. Expropriation of necessary property; servitudes; restriction on use and disposition of property

Whenever it becomes necessary to expropriate any property convenient or necessary for the sewerage, water or drainage systems, the city attorney, or the special counsel of the board, on the request of the board, shall institute expropriation proceedings in the name of the city of New Orleans, and acquire the title to the property in the name of the city. The title to all the public works constructed by the board, and to all the property acquired by the board shall be vested in the city of New Orleans. The board may expropriate any property in the parishes of Plaquemines, St. Bernard, Jefferson and St. Charles that it may find convenient and necessary for the proper execution of the powers granted to it, and may extend its works in the said parishes for the benefit of the city of New Orleans, and have jurisdiction and authority in such parishes over the works therein situated. Should the board exercise the authority to acquire by negotiation or expropriation property in any of the four parishes aforementioned for the purpose of installing or constructing intake lines to the Mississippi river, water plants and appurtenances, or water mains, the water boards or water districts having jurisdiction of the preparation and distribution of the public water supply in the respective parishes in which said installation or construction shall be located, shall have the right to purchase from the board, and the board shall be obligated to sell to them, reasonable amounts of water passing through the facilities thus created at cost of the water to the board. However, such sales shall be confined exclusively to said water authorities. Further, should the board acquire title to property or servitudes in order to install water mains through any of the aforementioned parishes to the confines of the parish of Orleans, such area will be available to the respective parish authorities to be used as a public roadway, provided, said roadway shall not be so used as to cause damage to the installations of the board. The board may acquire in the name of the city of New Orleans servitudes necessary in the conduct of its business. The city of New Orleans shall not sell, exchange, utilize or dispose of any streets wherein are located any of the facilities and utilities of the board without prior written consent of the board.

Amended by Acts 1952, No. 262, §1; Acts 1956, No. 426, §1.



RS 33:4079 - Conformity to plans for drainage system

§4079. Conformity to plans for drainage system

The board shall plan, adjust, and arrange the public sewerage, public water systems, and related facilities so as to make them conform to existing approved plans for the drainage system. This Section shall not affect the apportionment provided for in R.S. 33:4088.

Acts 2005, No. 290, §1, eff. June 29, 2005.



RS 33:4080 - Shifting private mains to accommodate public system

§4080. Shifting private mains to accommodate public system

A. Any person who has laid mains, pipes, or conduits, or constructed any railroads, buildings, works, or structures of any kind in, on, or over the public streets, roads, drainage systems or canals, sewerage systems, or water systems may be compelled at his own cost and expense to shift or adjust any such mains, pipes, conduits, or structures to the exigencies of the public sewerage and public water and drainage systems.

B.(1) Only properties within Orleans Parish and under the jurisdiction of the New Orleans Sewerage and Water Board will be affected.

(2)(a) In addition, all grounds adjacent to and including the 17th Street Drainage Canal will not be subject to the provisions of this Section.

(b) The rights, interests, and/or obligations that any parties at interest have in, to, or on, that portion of the 17th Street Canal from the southside of Hammond Highway Bridge northward to Lake Pontchartrain shall not be affected by this Section, nor shall the rights, interests, and/or obligations of the respective parties at interest relative to the right or authority to moor boats in said canal from the Veterans Memorial Bridge northward to Lake Pontchartrain be affected by this Section.

Acts 1984, No. 912, §1, eff. July 20, 1984.



RS 33:4081 - Plans and specifications; rules and regulations; penalty for violating regulations

§4081. Plans and specifications; rules and regulations; penalty for violating regulations

A. The board shall have authority over the construction of all underground work necessary or incidental to the sewerage and water systems and over all drains, inlets, catch-basins, etc., and over all connections which may be made to such drains by the city or by private persons. Plans and specifications for any drainage connections shall be approved by the properly authorized officer of the sewerage and water board and the construction of the work shall be subject to his inspection. Copies of plans and profiles for all other underground structures shall be filed in the sewerage and water board office before construction.

B. If the plans are found not to conflict in depth or location with existing or proposed sewers, drains, or watermains, it shall be so certified by the general superintendent, and no underground structure shall be constructed without his certificate.

C. The board may make rules and regulations to prevent the obstruction of, interference with, or damage to the public systems of drainage, sewerage, and water supply. It may compel all premises to be connected with the sewerage system and compel the closing and discontinuance of all other sewers, and all vaults, cesspools, privies, waterclosets, urinals, foul water drains, and outlets for any kind of fluid material whatever.

D. Whoever violates any of the rules and regulations established by the board and duly promulgated in the official journal of the city shall be fined not more than one thousand dollars for each offense or imprisoned not more than thirty days, or both. So much of the fines as may be inflicted for the violation of the rules pertaining to the sewerage system shall revert to the city health authorities. Nothing in this Part shall be construed as taking away the inspecting and supervisory powers of the board of health over the sanitary condition of the premises.

Acts 1989, No. 594, §1, eff. July 6, 1989.



RS 33:4082 - Leasing of conduits; fiber optic cable

§4082. Leasing of conduits; fiber optic cable

The board shall have authority to lease and install conduits attached to pipe for housing fiber optic cable for the generation and transmission of electricity to board facilities as a part of its authority to operate, install, and repair the sewer, water and drainage systems under its control.

Acts 2005, No. 308, §1, eff. June 29, 2005.



RS 33:4082.1 - Authorization to furnish water to adjoining parishes

§4082.1. Authorization to furnish water to adjoining parishes

The Sewerage and Water Board is authorized to contract with parties having franchises for that purpose to supply water to consumers in the adjoining parishes, at rates to be fixed by the sewerage and water board.

Added by Acts 1975, No. 60, §1.



RS 33:4083 - Receipt and disbursement of funds

§4083. Receipt and disbursement of funds

All funds received by the board from water rates, and from the city by appropriation from its treasury, shall be deposited to the credit of the board as collected, with fiscal agent of the city, and shall not be paid out except upon duly adopted resolution of appropriation, promulgated in the official journal, and the board shall determine by rule which of its officers shall be authorized to draw and sign checks for withdrawal of the moneys of the board.

Amended by Acts 1952, No. 262, §4.



RS 33:4083.1 - Receipt and disbursement of unclaimed customer credit balances and water deposits

§4083.1. Receipt and disbursement of unclaimed customer credit balances and water deposits

Any unclaimed customer credit balances or deposits collected from consumers for the supply of water to such consumers for which a request for refund is not made within eighteen months after termination of services and which are unclaimed or abandoned after such eighteen-month period shall be deposited to the credit of the board in a special fund designated as the "Water Help Program Fund". Within ninety days after termination of services, the board shall notify the customer by electronic mail, regular postage, or certified mail sent to the last known address of the customer that his unclaimed customer credit balance or deposit will be deposited to the "Water Help Program Fund"; however, a claim for return of the unclaimed customer credit balance or deposit shall not prescribe, if not claimed within eighteen months after termination of services. The board may deduct postage costs of the notice from the unclaimed customer credit balance or deposit. The monies in such fund shall be disbursed in accordance with the provisions of R.S. 33:4083 and shall be used solely for the "Water Help Program Fund".

Acts 1995, No. 524, §1; Acts 1997, No. 456, §1, eff. June 22, 1997; Acts 2015, No. 246, §1, eff. June 29, 2015.



RS 33:4084 - Purchase of supplies; machinery and equipment; emergency purchase; preference to home merchants

§4084. Purchase of supplies; machinery and equipment; emergency purchase; preference to home merchants

A.(1)(a) All purchases of materials or supplies required by the board for the conduct, operation, maintenance, and repair of the public systems of sewerage, water, and drainage exceeding the sum of thirty thousand dollars shall be advertised and let by contract to the lowest responsible bidder who has bid according to the contract plans and specifications as advertised.

(b) No such purchases shall be made except as provided in this Part.

(2) The advertisement required by this Section shall be published at least three times during a ten-day period calling for bidders, in the official journal of the city of New Orleans, the first advertisement to appear at least fifteen days before the opening of bids.

B. Contracts for materials and supplies amounting to less than ten thousand dollars shall not be advertised unless the board deems it advisable. In all cases the board may reject all bids and advertise for new bids.

C. In the event of an emergency the executive director or the general superintendent of the board may, with the written consent of the president pro tempore of the board or the mayor of the city, contract a bill for such supplies and materials, not exceeding ten thousand dollars in amount. However, all bills so contracted shall be reported, with the reasons for the emergency, to the board at its next meeting.

D. All contracts for repair or renewal work not executed by the regular employees of the board and exceeding ten thousand dollars in amount shall be advertised and let to the lowest responsible bidder as provided in R.S. 33:4084(A). The board shall have the same right to reject bids as provided in R.S. 33:4084(B).

E. In the event of extreme emergencies, including but not limited to fires, storms, floods, and other disasters necessitating major repairs or replacement of equipment and machinery, the executive director or the general superintendent of the board may purchase the necessary machinery, equipment, and materials and furnish the necessary labor to make all necessary emergency repairs and replacements without the formality of advertising for bids. Such purchases may be made without limitation as to cost and without regard as to the designation or source of the funds collected, invested, or maintained by the board.

Amended by Acts 1952, No. 262, §5; Acts 1972, No. 8, §1; Acts 1973, No. 120, §1; Acts 1978, No. 411, §1; Acts 1984, No. 169, §1, eff. June 25, 1984; Acts 1995, No. 468, §1; Acts 1995, No. 469, §1; Acts 1998, 1st Ex. Sess., No. 126, §1, eff. May 5, 1998; Acts 2005, No. 289, §1, eff. June 29, 2005; Acts 2010, No. 435, §1, eff. June 22, 2010.



RS 33:4085 - Construction work; letting contracts

§4085. Construction work; letting contracts

A. The Sewerage and Water Board of New Orleans may do construction work on its public systems of water, sewerage, and drainage, with its own forces in those cases where the amount of work involved in the particular project does not exceed a total value of one hundred fifty thousand dollars.

B.(1) For all contract work where the amount involved in the project is a sum in excess of ten thousand dollars, the Sewerage and Water Board of New Orleans shall let same out by contract to the lowest responsible and qualified bidder by sealed proposals after at least six notices during a fifteen-day period calling for bidders, in the official journal of the city of New Orleans, on detailed plans and specifications approved by the board on file in the office of the board to be furnished to prospective bidders on application. The specifications shall always be that the contractor shall give bond with some surety company authorized to do business in New Orleans in an amount not less than one-half of the amount of the contract for the faithful performance of his contract. However, for contracts involving an amount less than fifty thousand dollars, the provisions of R.S. 38:2219(A)(3) shall apply.

(2) In all such contracts, regardless of the amount, which require or involve the employment of mechanics or laborers the specifications shall contain a provision stating the minimum wages to be paid various classes of laborers and mechanics which shall be based upon the wages that will be determined by the secretary of the Department of Labor of the United States to be the prevailing wage of the corresponding classes of laborers and mechanics employed on projects of a character similar to the contract work within the city of New Orleans.

(3) Bids for work may require the bidders to attach a bid bond or a certified check for not more than five percent of the contract price of work to be done, as an evidence of good faith of the bidder. The board may publish other necessary notices and calls for bids.

(4) In every case the board may reject all bids and readvertise for new bids, and informalities may be waived in the interest of the board.

C. Repealed by Acts 2003, No. 1126, §1, eff. July 2, 2003.

Amended by Acts 1952, No. 262, §6; Acts 1968, No. 528, §1; Acts 1978, No. 410, §1; Acts 1994, 3rd Ex. Sess., No. 111, §1, eff. July 7, 1994; Acts 1997, No. 1290, §1; Acts 2003, No. 1126, §1, eff. July 2, 2003; Acts 2010, No. 548, §1, eff. June 25, 2010.



RS 33:4086 - Board members not to be interested in contracts

§4086. Board members not to be interested in contracts

No member of the board shall borrow money from any contractor or shall be interested, directly or indirectly, in any contract, or in the losses or profits of any contract for labor, supplies, material or construction made by the board, nor for six months after the termination of his connection with the board, under the penalty of dismissal from the board and the absolute nullity of the contract. No member, officer, or employee of the board shall be surety for any contractor. In case any member of the board is a director or stockholder in any corporation, or is agent for any person, who is financially interested in any subject before the board, he shall not at any meeting of the board or of any of its committees, discuss or vote on the subject.



RS 33:4087 - Contractors required to hire residents of New Orleans if available; exceptions; permanent employees to be residents; bond requirement

§4087. Contractors required to hire residents of New Orleans if available; exceptions; permanent employees to be residents; bond requirement

All contracts executed by the board for the construction or repair of the public systems of sewerage, water and drainage, shall contain a clause stipulating that the contractor shall give preference in employment to bona fide residents of the City of New Orleans, both as skilled and unskilled laborers, and shall not employ any non-resident laborers, skilled or unskilled (except confidential clerks, chief superintendents and chief engineers) as long as any resident laborer is ready, willing and able to do the work required.

Whoever violates this Section shall forfeit the sum of twenty-five dollars, for each person unlawfully employed, to be deducted by the board from the contract price due the contractor. The general superintendent of the board may dismiss all persons employed in violation of this Section. This Section shall not apply to skilled mechanics and machinists brought to the City of New Orleans by the manufacturers of machinery solely for the purpose of erecting and testing the same.

No person shall be considered a bona fide resident of the City of New Orleans under this Section, unless he has actually resided in the City of New Orleans for one year prior to his employment.

All the permanent employees of the board, who are required to be appointed after civil service examination, shall be of good moral character, and bona fide residents of New Orleans for at least one year prior to their appointment. The board shall require bonds with good and sufficient surety for the faithful performance of their duties from all of its employees who handle money or material, or who fill positions of responsibility.



RS 33:4088 - Apportionment of available funds among water, sewerage and drainage enterprises; emergencies excepted

§4088. Apportionment of available funds among water, sewerage and drainage enterprises; emergencies excepted

The board may apportion its funds among the water, sewerage, and drainage systems, but any such apportionment shall be made by a vote of not less than ten members of the board, exclusive of the mayor, and shall also be approved by the mayor in writing. In case ten members and the mayor cannot agree on any apportionment, the matter shall be referred to the city council, which may make the apportionment. Notwithstanding anything contained herein to the contrary the provisions of this section shall not be applicable in case of an emergency as provided in R.S. 33:4082 and 33:4084 or elsewhere in this title.

Amended by Acts 1973, No. 120, §1.



RS 33:4089 - Debt limitation

§4089. Debt limitation

The board may not obligate itself or create any debt for construction purposes in excess of the cash amount of the proceeds of any sewerage, water and drainage serial bonds, the public improvement fund, the construction and extension fund of the sewerage and water board, the surplus from the water revenues, and any surplus from taxes or other sources. All debts and obligations in excess of the actual cash amount of those funds shall be absolutely null and void; nor may the board, in any year, expend any sum of money, or create any debt for the maintenance and operation of the public systems of sewerage, water and drainage, in excess of the actual revenues of that year. All debts and obligations in excess of the actual revenues of that year, shall be absolutely null and void. The surplus revenue of one year may be carried forward and added to the revenues of the following year; but no contract or expenditures of any kind shall ever be made in anticipation of any surplus of either construction or maintenance fund.

Amended by Acts 1952, No. 262, §7.



RS 33:4090 - Apportionment of cost of connections with mains; making connections

§4090. Apportionment of cost of connections with mains; making connections

A. For a lot of record which existed prior to 1954, one sewer connection and one water connection extending from the respective main to the property line shall be installed by and at the expense of the board, and from that point on, each shall be made at the cost and expense of the owner of the property.

B. For all lots created after 1954, the property owner shall bear all costs, inclusive of meter boxes, for connections extended from the sewer and water main to the property line. Any additional costs from the property line to on-site facilities shall be installed and maintained at the cost of the property owner.

C. Each owner may contract for the putting in of all connections with which he is chargeable, but all such work shall be done under the rules and regulations, and subject to the inspection and control of the board. The board shall take separate bids from contractors for making a property holder's connections, leaving to each property holder the right to require the work on his premises to be done by the contractor at the bid price, or to employ someone else for that purpose.

Amended by Acts 1982, No. 87, §1.



RS 33:4091 - Reports of board

§4091. Reports of board

NOTE: §4091 eff. until the first day of Jan. following voter approval of an amendment to the New Orleans home rule charter providing relative to the composition of the board. See Acts 2013, No. 345, §1.

On or prior to the first day of May of each year, the board shall make to the city council, in writing, a full and detailed report of its acts, doings, receipts, and expenditures, the same to be put in printed form for public distribution, and a synopsis of same, including a statement of receipts and disbursements, published in the official journal of the city.

NOTE: §4091 as amended by Acts 2013, No. 345, §1, eff. on the first day of Jan. following voter approval of an amendment to the New Orleans home rule charter providing relative to the composition of the board.

A. On or prior to the first day of May of each year, the board shall make to the city council, in writing, a full and detailed report of its acts, doings, receipts, and expenditures, the same to be put in printed form for public distribution, and a synopsis of same, including a statement of receipts and disbursements, published in the official journal of the city.

B. In addition to the requirements of Subsection A of this Section, the board shall report quarterly, in September, December, March, and June, to the city council relative to the contracts let in the construction and repair of its public systems of water, sewerage, and drainage. Such report shall include the following for new contracts let during the reporting period:

(1) The total number of contracts let to all contractors.

(2) The total value of contracts let to all contractors.

(3)(a) The total number of contracts let to local disadvantaged business enterprises expressed as a percentage of the total number of contracts let.

(b) The total number of contracts let to local businesses expressed as a percentage of the total number of contracts let.

(4)(a) The total value of contracts let to local disadvantaged business enterprises expressed as a percentage of the total value of contracts let.

(b) The total value of contracts let to local businesses expressed as a percentage of the total value of contracts let.

(5) The total number of contracts let to a fifty-fifty joint venture enterprise expressed as a percentage of the total number of contracts let.

C. In addition to the requirements of Subsections A and B of this Section, the board shall report quarterly, in September, December, March, and June, to the city council relative to its operations. Such report shall include the following in a manner as prescribed by the city council:

(1) Standard industry metrics for best practice, including but not limited to:

(a) Percentage of water loss.

(b) Percentage of water paid.

(c) Percentage of receivables outstanding, including delinquency schedule.

(d) Customer service improvements.

(2) Processes and indicators for prevention of waste or fraud.

(3) Performance metrics for employees and contractors.

(4) Benchmarks of success regarding improved coordination between the board and the Department of Public Works to ensure priority and resource alignment.

(5) Report on the efficiency and effectiveness of information systems.

(6) Detailed reports on assessment and status of technologies and operation programs and strategies for system redundancy and service improvements.

(7) Detailed reports on assessment and status of operational reforms, capital improvement programs, and service assurance programs.

Amended by Acts 1974, No. 310, §1; Acts 2013, No. 345, §1.

NOTE: See Acts 2013, No. 345, §§3, 4 relative to effectiveness and board members.



RS 33:4092 - Extension of systems

§4092. Extension of systems

The extension of the sewerage, water and drainage systems shall be made, as far as practicable, in areas adjacent to inhabited portions of the city, divided into squares and lots, and where dedicated streets are open and in use as such, or wherever hereafter opened, dedicated and in use.

Added by Acts 1952, No. 262, §8.



RS 33:4093 - New Orleans; special acts ratified

§4093. New Orleans; special acts ratified

The special tax for public improvements, voted by the property taxpayers of the city of New Orleans, on June 6, 1899, and levied by the city council by Ordinance No. 15391, approved June 22, 1899, is hereby ratified, and its validity shall never be questioned. The special act adopted by the legislature at the special session held on August 8, 1899, constituting the Sewerage and Water Board of the City of New Orleans, authorizing the city of New Orleans to issue bonds and providing the means to pay the principal and interest thereof, and for other purposes cognate to the purposes of the special tax aforesaid, is hereby ratified and approved, specially including therein reserved legislative right to amend the same; with the exception that in fixing the rates to be charged private consumers of water, taken from the public water supply of the city of New Orleans, the sewerage and water board shall base said rates so as to provide for the maintenance and operation of the said water system and the public and private supply therefrom, and the cost of maintenance and operation of the public sewerage system; and the city of New Orleans shall be hereafter relieved of the duty of providing in its annual budget or otherwise for the maintenance and operation of the sewerage and water systems; and the said board shall be authorized to use the collections from water rates charged to private consumers for the maintenance and operation of the public water system, and the public and private supply therefrom, and the cost of maintenance and operation of the public sewerage system, and the creation of a sinking fund for an ultimate renewal of said systems; and any surplus existing, after providing for the uses aforesaid, may be used for the maintenance and operation of the public drainage system; provided, that the rates charged private consumers shall never exceed the total rates charged private consumers by the sewerage and water board, in force November 1, 1913, unless otherwise authorized by the legislature, provided, the water rates shall never exceed the cost of operating and maintaining the water, sewerage, and drainage systems, and all extensions, replacements, repairs and betterments.

The sewerage and water board is authorized to contract with parties having franchises for that purpose to supply water to consumers in the adjoining parishes, at rates to be fixed by the sewerage and water board.

The provisions of Act 19 of 1906, and of Act 116 of 1908, relating to the issuance by the city of New Orleans of new public improvement bonds to the extent of eight million dollars ($8,000,000.00), are also ratified and approved, and the respective amendments to the constitution carrying same into effect are reaffirmed.

Added by Acts 1976, No. 167, §1.



RS 33:4094 - New Orleans; sewerage, water, and drainage system; special tax; disbursements

§4094. New Orleans; sewerage, water, and drainage system; special tax; disbursements

A. It shall be the duty of the council of the city of New Orleans or its successor, as the governing body of said city of New Orleans, to levy and collect for the year 1993, and annually thereafter for a term of ten years, a special ad valorem tax of two mills on the dollar as adjusted in accordance with the provisions of the Constitution of Louisiana upon all the taxable property, real, personal and mixed, in the city of New Orleans, said tax to be levied over and above all other taxes now authorized to be levied by the city of New Orleans. The proceeds of said special tax shall be paid over to the Board of Liquidation, City Debt, day by day as the same is collected by the proper officials of the city of New Orleans, and such proceeds shall be used solely and exclusively for the construction and extension and repair and maintenance of the sewerage, water, and drainage systems of the city of New Orleans and shall be deposited with the fiscal agent banks of the Board of Liquidation, City Debt, to the credit of a special fund called "Construction and Extension Fund of the Sewerage and Water Board". The Board of Liquidation, City Debt, may, in its discretion, invest any of the proceeds of said special tax in such investments as it is authorized by law to make whenever an officer designated by the Sewerage and Water Board requests the investment of such funds by the Board of Liquidation, City Debt.

B. All disbursements made by the Sewerage and Water Board out of the proceeds of said fund shall be in the form of warrants or drafts on the Board of Liquidation, City Debt, setting forth the amounts thereof, the persons to whom payable, and the purpose for which the payment is made; and the Board of Liquidation, City Debt, is charged with the duty of taking care that no irregular or improper or unlawful payments are made out of said special tax fund.

C. The Board of Liquidation, City Debt, as now organized and created, and with the powers, duties, and functions prescribed by existing laws and by this Section shall be continued as long as said special tax is levied and collected under this Section.

D. The provisions hereof are self-operative and the city of New Orleans and the several boards and bodies herein referred to shall carry the same into effect.

E. The collection of ad valorem taxes as provided in this Section shall be subject to a parish wide or local election.

F.(1) Prior to the submission of the ad valorem taxes as provided in this Section to the voters for approval, the Sewerage and Water Board shall no later than October 3, 1992, conduct a complete review and analysis of all fiscal alternatives for funding the construction, repair, and maintenance of the sewer, water, and drainage systems of the city of New Orleans.

(2) The fiscal analysis of alternative financing measures shall include but not be limited to the utilization of any surplus funds of the Sewerage and Water Board for leverage in issuance of bonds.

(3) The fiscal analysis shall be made in an attempt to effect necessary construction, repair, and maintenance without the levy and collection of taxes as provided in this Section.

(4) Prior to the submission of the ad valorem taxes as provided herein, the Sewerage and Water Board shall certify in writing to the mayor, the city council, and the Orleans legislative delegation that there are no alternative fiscal measures available to effect necessary construction, repair, and maintenance without the levy and collection of taxes as provided in this Section.

Added by Acts 1976, No. 167, §1. Amended by Acts 1978, No. 415, §1; Acts 1990, No. 950, §4, eff. July 25, 1990; Acts 1992, No. 1050, §1.



RS 33:4094.1 - New Orleans; sewage, water, and drainage system; special tax for drainage

§4094.1. New Orleans; sewage, water, and drainage system; special tax for drainage

A.(1) It shall be the duty of the council of the city of New Orleans or its successor, as the governing body of the city of New Orleans, to levy and collect a special ad valorem tax of four mills on the dollar for the benefit of the Sewage and Water Board of New Orleans. Upon voter approval, such ad valorem tax shall be collected annually for a term of twenty years. The proceeds shall be collected for the sewage, water, and drainage systems of the Sewage and Water Board of New Orleans, as adjusted in accordance with the provisions of the Constitution of Louisiana upon all the taxable property, real, personal, and mixed, in the city of New Orleans, subject to the homestead exemption, said tax to be levied over and above all other taxes now authorized to be levied by the city of New Orleans.

(2) Such proceeds shall be used solely and exclusively for the drainage system in New Orleans.

B. The provision of Subsection A of this Section shall be authorized by a vote of the majority of the registered voters who are property taxpayers in the city of New Orleans, voting at an election called by resolution, which resolution shall call for due notice to be given of said election which shall be published as required by R.S. 18:1285.

C. The authorization granted by the provision of Subsection A of this Section shall expire on January 1, 2010.

Acts 1999, No. 815, §1, eff. July 2, 1999; Acts 2004, No. 618, §1.



RS 33:4095 - New Orleans; sewerage, water and drainage system; extension; special tax

§4095. New Orleans; sewerage, water and drainage system; extension; special tax

It shall be the duty of the council of the city of New Orleans, or its successor, as the governing body of said city of New Orleans, to levy and collect for the year 1951, and annually thereafter for a term of fifty years, a special ad valorem tax of three mills on the dollar, upon all taxable property, real, personal and mixed, in the city of New Orleans. The proceeds of said three mills tax shall be paid over to the Board of Liquidation, City Debt, day by day as the same is collected by the proper officials of the city of New Orleans and such proceeds shall be used solely and exclusively for the construction and extension of the sewerage, water and drainage systems of the city of New Orleans and shall be deposited with the fiscal agent banks of the Board of Liquidation, City Debt, to the credit of a special fund called "Construction and Extension Fund of the Sewerage and Water Board". The Board of Liquidation, City Debt, may, in its discretion, invest any of the proceeds of said special tax in bonds, treasury certificates, and general obligations of the United States whenever the sewerage and water board of New Orleans, by resolution, designates such proceeds as idle funds, designates the date when such funds will be needed for authorized purposes and requests the investment of such funds by the Board of Liquidation, City Debt.

Provided, should the tax authorized to be levied by the city of New Orleans in any one year for bonded debt purposes under the provisions of Act 4 of 1916, as amended, and Act 3 of the Extra Session of 1927, as amended, exceed seven mills, the tax hereby authorized shall be reduced in proportion to the excess, and when the levy of said tax for bonded debt purposes under the said two acts above referred to (which acts as amended now form part of the constitution of Louisiana) reaches or exceeds ten mills, the tax hereby authorized by this amendment shall be suspended. The intention of this act is that if the tax levied by the city of New Orleans in any one year for bonded debt purposes, plus the tax of six and one-half mills authorized to be levied by the city of New Orleans for general municipal purposes as authorized by said Act 4 of 1916, as amended, shall exceed in the aggregate thirteen and one-half mills in any one year, the tax hereby authorized shall be reduced or suspended so as to remain within the limitation of sixteen and one-half mills as provided by Section 15 of Act 4 of 1916, and provided further, that this amendment, if adopted as part of the constitution of Louisiana, shall not affect the right, power and authority of the city of New Orleans to levy a tax on all taxable property in the city of New Orleans sufficient to pay the principal and interest on any bonds of the city of New Orleans now issued and outstanding or which may be issued in the future under the provisions of said Act 4 of 1916, as amended, and said Act 3 of the Extra Session of 1927, as amended, which said acts now form part of the constitution of Louisiana; and provided further, that this amendment, if adopted, shall not affect the right, power and authority of the city of New Orleans to issue bonds in the future as is provided for in said Act 4 of 1916, as amended, and Act 3 of the Extra Session of 1927, as amended, and which said Acts as amended now form part of the Constitution of Louisiana, and provided further that if this amendment is adopted as part of the constitution of Louisiana, that the tax authorized herein shall be in addition to the tax now authorized by Act 197 of the Regular Session of the Legislature of Louisiana for the year 1938, which said act was adopted and now forms part of the constitution of Louisiana. All disbursements made by the sewerage and water board out of the proceeds of said fund shall be in the form of warrants or drafts on the Board of Liquidation, City Debt, setting forth the amount thereof, the persons to whom payable, and the purpose for which the payment is made; and the Board of Liquidation, City Debt, is charged with the duty of taking care that no irregular or improper or unlawful payments are made out of said special tax fund. The Board of Liquidation, City Debt, as now organized and created and with the powers, duties and functions prescribed by existing laws and by this amendment shall be continued as long as said special tax is levied and collected under this amendment.

The provisions hereof are self-operative and the city of New Orleans and the several boards and bodies herein referred to shall carry the same into effect.

Added by Acts 1976, No. 167, §1.



RS 33:4096 - New Orleans sewerage and water board; water rates; water revenue bonds

§4096. New Orleans sewerage and water board; water rates; water revenue bonds

A.(1) The Sewerage and Water Board of New Orleans shall fix the rates to be charged consumers of water, including the power to exceed the total rates in force on November 1, 1913, and shall collect the same from all persons who use water from the public water supply except that:

(a) The Audubon Park and Zoological Garden, the New Orleans City Park, and the New Orleans Museum of Art shall only be charged for annual consumption in excess of their respective 1981 usage.

(b) The city of New Orleans and its public institutions from which no revenue is derived shall be exempt from said charges.

(c) The Orleans Parish School Board shall be exempt as follows:

(i) Those Orleans Parish School Board accounts which are presently exempt shall be exempt from said charges through June 30, 1992.

(ii) Effective July 1, 1992 through June 30, 1993, each school campus and each nonschool facility of the Orleans Parish School Board shall be exempt for all water consumed which does not exceed six gallons per day, for the three hundred sixty-five days of that year, for each student enrolled and any other person regularly assigned to that campus or facility within thirty school days of the commencement of the school year. Effective July 1, 1993, and thereafter, each school campus and each nonschool facility of the Orleans Parish School Board shall be exempt from said charges for all water consumed which does not exceed four gallons per day, per three hundred sixty-five days a year for each student enrolled and any other person regularly assigned to that campus or facility within thirty school days of the commencement of the school year. Effective July 1, 1993, and thereafter, the Orleans Parish School Board also shall be exempt from all water service charges.

(iii) The above exemption is determined by the student/employee census report or equivalent as submitted to the state Department of Education. If said report is discontinued, a similar report shall substitute.

(2) The rates to be charged the consumers of water shall not become effective unless and until approved by the Board of Liquidation, City Debt, and by a majority vote of the council of the city of New Orleans. Prior to taking any decisive action in connection with rates and at least thirty days before setting a rate, the Sewerage and Water Board of New Orleans shall notify the Board of Liquidation, City Debt, and the council of the city of New Orleans of its intention, and the Sewerage and Water Board of New Orleans shall hold at least three public meetings to discuss the new rates. The public shall be notified of the hearings in the official journal no less than three times within the week prior to each such meeting. Each member of the Board of Liquidation, City Debt, and the council of the city of New Orleans shall be furnished a copy of the transcript of each hearing at least twenty days prior to any action being taken by any of said three public agencies.

(3) These rates shall be based as far as possible on the actual amount of water consumed, shall be equal and uniform for each grade or class of customers, and shall be framed so as to never exceed the actual cost of maintenance and operation of the public water system, the public and private supply therefrom, the cost of improvements, extensions, betterments, and repairs to said system, the establishment and maintenance of a replacement fund, and the revenues herein required to be raised annually to insure the proper development of said water system and the payment of the interest on and principal of Water Revenue Bonds, including payments required to be made into sinking funds and debt service reserve funds.

B.(1) The Sewerage and Water Board of New Orleans, the "sewerage and water board", shall have the power and is hereby authorized to issue from time to time in the name of the city of New Orleans, bonds payable solely out of the revenues derived from water rates for purposes relating to the water system of the city including the refunding of bonds issued under the authority of this Section. Such bonds may be additionally secured by municipal bond insurance, bank guarantees, surety bonds, letters of credit and other devices to enhance the credit quality of the bonds, the cost of which credit enhancement devices may be paid from the proceeds of the bonds or other lawfully available funds of the sewerage and water board. Such bonds shall be issued pursuant to a resolution or resolutions adopted by the sewerage and water board by affirmative vote of a majority of the members thereof, which resolution shall fix the details of such bonds including their form, terms, security, manner of execution, repayment schedule, and redemption features. The resolution or resolutions providing for the issuance of such bonds shall not be effective until approved by resolution adopted by affirmative vote of a majority of the members of the council of the city of New Orleans and by resolution adopted by affirmative vote of a majority of the members of the Board of Liquidation, City Debt, the "board of liquidation".

(2) Bonds issued under the authority of Paragraph (1) of this Subsection shall bear such rate or rates of interest as provided for in R.S. 39:1424 and 1424.1 and shall be sold by the board of liquidation, subject to the limitations and restrictions contained in the resolution or resolutions adopted by the sewerage and water board providing for the issuance of such bonds. The provisions of Chapter 13-A and Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950 shall be applicable to all bonds issued under the authority of this Section.

(3) After a resolution authorizing the issuance of water revenue bonds hereunder has been adopted by the sewerage and water board, it shall be published one time in the official journal of the city of New Orleans provided it shall not be necessary to publish exhibits to such resolution if the same are made available for public inspection and that fact is stated in the publication. For a period of thirty days from the date of publication, any person in interest shall have the right to contest the legality of such resolution and the legality of the bond issue for any cause. After that time no one shall have any cause or right of action to contest the legality of said resolution or of the bonds authorized thereby for any cause whatsoever. If no suit, action, or proceeding is begun contesting the validity of the bond issue within the thirty days herein prescribed, the authority to issue the bonds and to provide for the payment thereof, and the legality thereof and of all of the provisions of such resolution shall be conclusively presumed, and no court shall have authority to inquire into such matters.

(4) Such bonds shall be sold by the board of liquidation at either public or private sale and may be sold at such price or prices (which may be at a discount from par) as may be determined by the board of liquidation. Bonds may be sold at private sale only if such sale is authorized by a vote of two-thirds of the members of the board of liquidation voting on the matter. If the bonds are to be sold at public sale, notice of the sale shall be published in accordance with the provisions of R.S. 39:1426. In the case of a public sale of the bonds, they shall be awarded to the best bidder therefor but the board of liquidation may reject any and all bids received.

(5) Bonds issued hereunder to refund outstanding water revenue bonds shall be issued in accordance with the provisions of Chapter 14-A of Title 39 of the Louisiana Revised Statutes, and for the purposes thereof, the sewerage and water board shall be deemed to be the governing body of the issuer wherever such term is used in said Chapter, provided, however, the refunding bonds shall be sold by the board of liquidation. The provisions of this Subsection, except for those contained in Paragraphs 6, 7 and 8 hereof, shall apply to refunding bonds issued hereunder. The payments for principal and interest and sinking and debt service funds, the use, deposit, and investment of bond proceeds and monies in such funds and any matters referenced in said Subsections shall be in accordance with the provisions of the resolution authorizing the issuance of the refunding bonds.

(6) The sewerage and water board shall, on the first day of each month, pay to the board of liquidation not less than one-twelfth of the amount required to be paid to the board of liquidation in the current calendar year by the terms of the resolution or resolutions of the sewerage and water board authorizing the issuance of water revenue bonds hereunder for the payment of interest on and principal of such bonds due in said year and for payments required to be made in said year into the sinking fund or funds and debt service reserve funds. Such sinking funds and debt service funds required to be established by the resolution of the sewerage and water board shall be in the custody and under the control of the board of liquidation, which shall require the sewerage and water board to keep a balance in such sinking fund and debt service reserve funds at all times sufficient to meet the interest on and principal of all outstanding water revenue bonds payable solely out of revenues derived from water rates, for the next succeeding twelve month period, or such greater amount as may be provided by the resolution of the sewerage and water board.

(7) The board of liquidation may, in its discretion, invest any of the proceeds of such water revenue bonds, debt service funds, and debt service reserve funds in such investments as it is authorized by law to make, and such proceeds shall be so invested whenever an officer designated by the sewerage and water board requests the investment thereof.

(8) The proceeds of the sale of such water revenue bonds shall be paid to the board of liquidation for the sewerage and water board, and shall be deposited in a special water revenue bond account, and shall be used solely and exclusively for the construction of water plants, intakes, storage, and distribution systems, repairs, or betterments to the public water system, or other improvements to the water system of the city of New Orleans, or for the acquisition of land to be used in connection therewith. All funds in said water revenue bond account shall be paid out by the board of liquidation pursuant to warrants drawn by the sewerage and water board in the same manner as funds are now withdrawn under the provisions of R.S. 33:4094.

C. The Sewerage and Water Board of New Orleans in the resolution authorizing the issuance of such Water Revenue Bonds shall make covenants with respect to the fixing and collection of water rates; the use of the revenues derived therefrom; the operation and maintenance of the water system of the city, including insurance of such properties and insurance against other risks; and it shall provide therein for the payments of enough revenues into the funds created for the payment of the interest on such Water Revenue Bonds and for the payment, amortization or redemption of such bonds as may be deemed expedient by the Board of Liquidation, City Debt, to insure the sale of said bonds on the best possible terms.

D. So long as any of such water revenue bonds shall be outstanding, the Sewerage and Water Board of New Orleans shall fix water rates which shall be sufficient to produce revenues over and above the amount required for operation and maintenance of the water system of the city of New Orleans, which shall be not less than the amount set forth in the resolution authorizing the issuance of said bonds.

E. The Board of Liquidation, City Debt, is empowered by appropriate judicial proceedings, to compel the Sewerage and Water Board of New Orleans to fix water rates which will produce such net revenues as required in the resolution adopted by the Sewerage and Water Board authorizing the issuance of any water revenue bonds and to perform and do such other acts as the Sewerage and Water Board is required to do as provided herein.

F. All such Water Revenue Bonds shall be issued in the name of the city of New Orleans, but such bonds shall be excluded in applying any limitation upon the power of the city of New Orleans to issue bonds for any purpose and such bonds shall bear on their face a statement that they do not constitute a debt of said city, but are payable, as to principal and interest, solely out of the water revenues pledged for that purpose. There shall be no obligation on the part of the city of New Orleans to provide funds for the operation and maintenance of the water system of the city of New Orleans.

G. Such Water Revenue Bonds shall constitute negotiable instruments, and the issuance thereof shall be subject to no limitation of indebtedness or other limitation prescribed by the constitution and laws of the state of Louisiana, except as set forth in this Section.

H. The provisions hereof and the resolutions of the Sewerage and Water Board of New Orleans authorizing the issuance of Water Revenue Bonds hereunder and the resolutions of the council of the city of New Orleans and of the Board of Liquidation, City Debt, approving the resolutions of the Sewerage and Water Board, shall constitute a contract between the state of Louisiana, the city of New Orleans, the Sewerage and Water Board of New Orleans, the Board of Liquidation, City Debt, and the holders of such Water Revenue Bonds. The holders of such bonds shall have the right by injunction, mandamus, or other appropriate remedy to enforce the payment of said bonds and the interest thereon, and the observance of the covenants made in the resolutions authorizing the issuance of said bonds.

I. The Sewerage and Water Board of New Orleans may use the collections from water rates charged to private consumers for the maintenance and operation of the public water system, and the public and private supply therefrom; the cost of improvements, extensions, betterments and repairs to said system, the establishment and maintenance of a replacement fund; and to provide for the payment of interest on and principal of such Water Revenue Bonds, including payments required to be made to any sinking fund for the amortization of such bonds, and for the creation of debt service reserves for said bonds.

J. The Sewerage and Water Board of New Orleans may make reasonable rules and regulations necessary for the proper administration of the water system and for the use and consumption by such pay customers and by such free customers of the water supply furnished them and may prevent the obstruction of, interference with, or damage to the pipes, mains, and other appurtenances of the water system. Any violation of reasonable rules and regulations so established by the board and duly promulgated in the official journal shall be punished by a fine not exceeding one thousand dollars for each offense or by imprisonment not exceeding thirty days for each offense, or both.

K. Bonds issued under authority hereof shall be exempt from all taxation for state, parish, municipal or other local purposes. Savings banks, tutors of minors, curators of interdicts, trustees and other fiduciaries may invest the funds in their hands in said bonds. Said bonds may be used for deposit with any officer, board, municipality or other political subdivision of the state of Louisiana, in any case where, by present or future laws, deposit or security is required. Such bonds may be registered and released from registry under such rules as the Board of Liquidation, City Debt, may prescribe.

L. The provisions hereof are self-operative, and the Sewerage and Water Board of New Orleans, the Board of Liquidation, City Debt, and the council of the city of New Orleans, or its successor as the governing body of said city of New Orleans, shall have full power to carry them into effect. No proceedings or approvals, not required by the provisions of this Section, shall be necessary for the validity of such bonds.

M. Any provisions of any law in conflict herewith is hereby repealed. Should any provision hereof be declared null and void, such declaration shall not affect the balance of this Section.

N. The Board of Liquidation, City Debt, as now organized and created, and with the powers, duties and functions prescribed by existing laws and by the constitution, shall be continued while any bonds authorized by this Section are outstanding and unpaid.

Added by Acts 1976, No. 167, §1. Amended by Acts 1980, No. 627, §2, eff. July 24, 1980; Acts 1982, No. 51, §1; Acts 1983, No. 128, §1, eff. June 24, 1983; Acts 1985, No. 731, §1, eff. July 16, 1985; Acts 1989, No. 594, §1, eff. July 6, 1989; Acts 1992, No. 706, §1, eff. July 6, 1992; Acts 2004, No. 210, §1, eff. June 14, 2004.



RS 33:4097 - New Orleans; sewerage, water and drainage bonds, limitation upon bonded indebtedness

§4097. New Orleans; sewerage, water and drainage bonds, limitation upon bonded indebtedness

The Sewerage and Water Board of New Orleans, by resolution adopted by affirmative vote of a majority of its members and subject to the approvals hereinafter set forth, shall have the power and is hereby authorized to issue from time to time, in the name of the city of New Orleans, bonds payable solely out of the tax levies and other revenues specified in R.S. 33:4098 for sewerage, water, and drainage purposes for the city of New Orleans, or to refund bonds issued under the authority of this Section. Such bonds may be additionally secured by municipal bond insurance, bank guarantees, surety bonds, letters of credit and other devices to enhance the credit quality of the bonds, the cost of which credit enhancement devices may be paid from the proceeds of the bonds or such other funds as may be available. Bonds issued hereunder to refund bonds shall be issued in accordance with the provisions of Chapter 14-A of Title 39 of the Louisiana Revised Statutes, and for the purposes thereof, the Sewerage and Water Board of New Orleans shall be deemed to be the governing authority of the issuer whenever such term is used in said Chapter; provided, however, the Board of Liquidation, City Debt, shall fix the details of the bonds and sell the bonds as provided in R.S. 33:4100 and R.S. 33:4101, respectively. The resolution of the Sewerage and Water Board of New Orleans authorizing the issuance of such bonds shall not be effective until approved by a resolution adopted by affirmative vote of two-thirds of the members of the council of the city of New Orleans and by a resolution adopted by affirmative vote of a majority of the members of the Board of Liquidation, City Debt. All bonds issued pursuant to this Section shall be excluded in applying any limitation upon the power of the city of New Orleans to issue bonds for any purpose. No bonds shall be issued under this Section which, when added to the bonds previously issued hereunder and then outstanding, would make the total of such bonds outstanding exceed twelve million dollars. For the purpose of calculating said debt limitation, there shall be included the amount of any refunding bonds and there shall be excluded the amount of those issues of bonds refunded by the refunding bonds.

Added by Acts 1976, No. 167, §1. Acts 1985, No. 731, §1, eff. July 16, 1985.



RS 33:4098 - New Orleans; tax levy to pay bonds; disposal of residue; proceeds from assessments

§4098. New Orleans; tax levy to pay bonds; disposal of residue; proceeds from assessments

The Board of Liquidation, City Debt, shall annually retain from the revenues derived from the tax levy of two mills for the sewerage, water and drainage systems of the city of New Orleans provided for in R.S. 33:4094, an amount which, together with other moneys received by the Board of Liquidation, City Debt, from the sewerage and water board, as hereinafter provided, shall be sufficient to provide for the payment, at or prior to maturity, of the principal of and the interest on the bonds issued under the authority of R.S. 33:4097, and such revenues shall be applied by the Board of Liquidation, City Debt, to such purposes. After providing for the payment of the principal and interest of such bonds and after making such further reservation of revenues derived from the aforesaid tax as may be required by the terms of any contract made with the holders of said bonds or as the Board of Liquidation, City Debt, in its discretion, may deem necessary to insure the prompt and regular payment of the principal and interest of said bonds, the residue of said revenues shall be used by the sewerage and water board of New Orleans for the purposes now set forth in R.S. 33:4094.

In the event the proceeds of bonds issued under R.S. 33:4097 shall have been used by the sewerage and water board to pay for the portion of the cost of drainage work which is to be assessed against lands benefited by such drainage work, the sewerage and water board shall pay over to the Board of Liquidation, City Debt, when and as received, the funds derived from the sale of drainage certificates secured by said assessments, and the total amount of assessments levied upon the property benefited by such drainage works, and the proceeds of the sale of drainage liens upon such property which are not dedicated to the payment of drainage certificates, until a sufficient amount shall have been paid over to the Board of Liquidation, City Debt, to provide for the retirement and redemption of principal and interest of an amount of the bonds issued under R.S. 33:4097, equal to the face amount of said bonds the proceeds of which were used to pay the property owners' portion of the cost of the drainage works.

Added by Acts 1976, No. 167, §1.



RS 33:4099 - New Orleans; tax exemption of bonds; investment in bonds; use as security; registration

§4099. New Orleans; tax exemption of bonds; investment in bonds; use as security; registration

Bonds issued under the authority of R.S. 33:4097 shall be exempt from all taxation for state, parish, municipal or other local purposes. Savings banks, tutors of minors, curators of interdicts, trustees and other fiduciaries may invest the funds in their hands in said bonds. Said bonds may be used for deposit with any officer, board, municipality or other political subdivision of the state of Louisiana, in any case where, by present or future laws, deposit or security is required. Said bonds may be registered and released from registry under such rules as the Board of Liquidation, City Debt, may prescribe.

Added by Acts 1976, No. 167, §1.



RS 33:4100 - New Orleans; interest rate of bonds; form; execution; details of bonds; costs; peremption

§4100. New Orleans; interest rate of bonds; form; execution; details of bonds; costs; peremption

Bonds issued under the authority of R.S. 33:4097 shall bear such rate or rates of interest as provided for in R.S. 39:1424 and 1424.1, shall be payable at such time or places on or before November 7, 1992, shall be in such form and denomination, shall be subject to such provisions of redemption, including redemption premiums, shall be executed and shall be subject to such other details as the Board of Liquidation, City Debt, shall determine by resolution adopted by affirmative vote of a majority of its members. The cost of preparing and selling such bonds shall be paid by the Board of Liquidation, City Debt. The resolution authorizing the issuance of such bonds under the authority of R.S. 33:4097 shall be published one time in the official journal of the city of New Orleans. For a period of thirty days from the date of publication of such resolution, any person in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause, after which time no one shall have any cause or right of action to contest the legality of said resolution or of the bonds authorized for any cause whatsoever. If no suit, action, or proceeding is begun contesting the validity of the bond issue within the thirty days herein prescribed, the authority to issue the bonds and to provide for the payment thereof, and the legality thereof and of all of the provisions of the resolution shall be conclusively presumed, and no court shall have authority to inquire into such matters.

Added by Acts 1976, No. 167, §1. Amended by Acts 1978, No. 414, §1; Acts 1985, No. 731, §1, eff. July 16, 1985.



RS 33:4101 - New Orleans; sale of bonds

§4101. New Orleans; sale of bonds

All bonds issued under the authority of R.S. 33:4097 shall be sold in the manner provided for water revenue bonds in R.S. 33:4096(B)(4).

Added by Acts 1976, No. 167, §1. Acts 1985, No. 731, §1, eff. July 16, 1985.



RS 33:4102 - New Orleans; proceeds of bond sale

§4102. New Orleans; proceeds of bond sale

The proceeds of all sales of bonds issued under the authority of R.S. 33:4097, except refunding bonds which shall be governed by the provisions of the resolution of the Board of Liquidation, City Debt, fixing the details thereof, shall be held by the Board of Liquidation, City Debt, and paid over on the warrants of the Sewerage and Water Board of New Orleans in the manner and under the conditions provided in R.S. 33:4094 with reference to disbursements of said tax funds, and shall be used solely and exclusively for the construction and extension of the sewerage, water and drainage systems of the city of New Orleans, in such proportions as to the construction and extension of each of said systems as the Sewerage and Water Board of New Orleans may determine.

Added by Acts 1976, No. 167, §1. Acts 1985, No. 731, §1, eff. July 16, 1985.



RS 33:4103 - New Orleans; continuation of Board of Liquidation, City Debt; application of tax proceeds

§4103. New Orleans; continuation of Board of Liquidation, City Debt; application of tax proceeds

The Board of Liquidation, City Debt, as now organized and created, and with the powers, duties and functions prescribed by existing laws and by the constitution, shall be continued while any bonds authorized by R.S. 33:4097 are outstanding and unpaid, and all taxes which may be levied for the payment of said bonds, shall day by day as collected, be paid over to said board and shall by it be applied in payment of the principal and interest of said bonds.

Added by Acts 1976, No. 167, §1.



RS 33:4104 - New Orleans; application of R.S. 33:4097 to R.S. 33:4103 to other related provisions

§4104. New Orleans; application of R.S. 33:4097 to R.S. 33:4103 to other related provisions

The provisions of R.S. 33:4097 to R.S. 33:4103, inclusive, of this Part, shall not affect the right, power and authority of the city of New Orleans to levy a tax on all taxable property in the city of New Orleans sufficient to pay the principal of and interest on any bonds of the city of New Orleans heretofore issued and now outstanding, or which may be issued in the future under the provisions of Act 4 of 1916, as amended, and Act 3 of the Extra Session of 1927, as amended, which acts now form a part of the constitution of Louisiana, nor the right, power and authority of the city of New Orleans to issue bonds in the future under the authority of said acts. The bonds issued under authority of R.S. 33:4097 shall not be included in computing the indebtedness of the city of New Orleans under any limitation prescribed by the constitution or statutes of the state of Louisiana.

Added by Acts 1976, No. 167, §1.



RS 33:4105 - New Orleans; effectiveness

§4105. New Orleans; effectiveness

The provisions of R.S. 33:4097 to R.S.33:4104, inclusive, are self-operative, and the city of New Orleans and the several boards and bodies therein referred to, shall have full power to carry them into effect. No proceedings or approvals not required by the provisions of said Sections shall be necessary to the validity of any bonds issued thereunder. Any provision of any law in conflict with the provisions of said Sections is hereby repealed.

Added by Acts 1976, No. 167, §1. Acts 1985, No. 731, §1, eff. July 16, 1985.



RS 33:4106 - New Orleans; classification for drainage purposes

§4106. New Orleans; classification for drainage purposes

A. At the present time the drainage development of the city of New Orleans is such as to create a natural difference in the classification for drainage purposes between the largely undrained sections of the city comprised of areas lying east of the Inner Harbor Navigation Canal and north of Florida Avenue and the following areas located in the Fifteenth Ward of the city of New Orleans known as Algiers, viz: (1) That area southeast of the Intra-Coastal Waterway Canal in Algiers; and (2) That area beginning at the intersection of the Orleans-Jefferson Parish line and the rear line of McDonough Cemetery, across the property of the Southern Pacific Railroad on a slight angle to the lower or east side of Thayer St., thence parallel to Shepard Street, 125 ft. south of the south property line of Shepard St., following the lot lines through squares 14 and 13, thence to Whitney Ave., northward, thence eastward still parallel to Shepard St. 125 ft. south of the south property line of Shepard Street through squares 61, 62, 63, 64, 65, and 66; continuing easterly across Victory Drive parallel to Copernicus St. and 400 ft. south of the south property line of Copernicus St. across squares 17 and 16; thence across said line crossing Saux Lane and Shirley Drive and following a line coincident with the nearest lot line through squares 11 and 12 facing Shirley Drive to the east property line of Shirley Drive Subdivision and southward to an intersection with a line parallel to and 1000 ft. north of the north property line of Victory Drive and Victory Drive extension to the intersection with a line 1000 ft. north and parallel to the north right-of-way line of the Norman Canal to its intersection with the extension of the west property line of Arthur St. which is coincident with the east property line of River Park Subdivision to the Mississippi River, thence along the Mississippi River to the Northwest right-of-way of the Intracoastal Canal and along said right-of-way to its intersection with the Orleans-Plaquemines Parish line, thence along this line to its intersection with the Orleans-Jefferson Parish line to the point of beginning; which sections are hereinafter collectively referred to as Area A, and the remaining area of the city is to be identified as Area B. The sewerage and water board of New Orleans shall, for the purpose of planning and carrying out drainage in Area A, which area is at the present time largely undeveloped, inadequately drained, and presents hazards to health and property, divide that area on a logical basis of division into such number of defined drainage areas as are required to effect needed drainage. In defining such drainage areas the sewerage and water board shall fix the boundaries of each so as to include all land which, based on sound engineering principles, logically forms part of such area, should be drained at the same time and will be served by the drainage improvements planned for the area. The drainage of all such defined drainage areas within the said Area A shall be carried out under the provisions of and in accordance with R.S. 33:4106 to R.S. 33:4120, inclusive, of this Part.

B. Whenever the sewerage and water board is prepared to drain any such defined drainage area, the board shall cause a plan for the drainage of the defined area to be made, accurately designating the boundaries of the area to be drained and describing in detail the canals and other drainage improvements, except subsurface drainage (which is otherwise provided for by law), designed for the drainage of said area. The plan shall include drainage improvements which have already been constructed with designed capacity to serve the newly defined drainage area in addition to other areas, and may include drainage improvements to be constructed with designed capacity to serve other areas in addition to the defined drainage area. The proportion of the capacity of such drainage improvements which is intended to serve the defined drainage area shall be set forth in the plan. All references in R.S. 33:4106 to 33:4120 of this Part to cost, probable cost, or estimated cost of the drainage works or improvements shall, with respect to drainage works or improvements which are designed to serve other areas as well as the defined drainage area, including those already constructed, mean only the proportion of the cost applicable to that part of the capacity of such drainage works or improvements which is designed to serve the defined drainage area.

C. The sewerage and water board, by the affirmative vote of three-fourths of all members constituting said board, shall appoint a board of six appraisers to assess the benefits which would accrue to each lot, acre or tract of land according to ownership within the defined drainage area as a result of the drainage improvements, including new canals and the covering of existing canals, provided in the plan. The appraisers shall be residents of Louisiana, over the age of thirty years, shall not own land in the proposed drainage area nor be related within the fourth degree of consanguinity to any person owning land in such area, shall not be an employee, officer, stockholder or bondholder of any corporation owning land in the proposed drainage area, and shall not be paid public officials or employees. At least four of the appraisers shall be licensed realtors within a minimum of ten years experience each in the real estate business in Orleans Parish, and two shall hold degrees as civil engineers. Two of the realtors and one engineer shall be appointed by the sewerage and water board from names submitted by the New Orleans Chamber of Commerce. The chief engineer of the sewerage and water board or one of his assistants shall accompany the appraisers at all times and render his opinion in writing when so requested by them. The appraisers shall elect one of their number as chairman and the secretary of the sewerage and water board shall be ex officio secretary of the board of appraisers. A majority of the appraisers shall constitute a quorum and shall control the action of the board of appraisers on all questions.

D. The board of appraisers shall complete their work and file a written report thereof with the sewerage and water board within such time, prior to the deposit of the plan in the office of the recorder of mortgages, as may be specified by the board. The appraisers shall be paid a reasonable fee and reimbursed for necessary expenses.

E. A copy of the plan for the drainage of the defined area and the report of the board of appraisers shall be deposited in the office of the recorder of mortgages of the parish of Orleans. When such plan and report shall have been deposited in the office of the recorder of mortgages, the sewerage and water board may, by the vote of three-fourths of all members constituting said board, adopt a resolution declaring that the sewerage and water board will bear a stated percentage of the cost of such works equal to the following: one percent of the assessed valuation of the real property located in the defined drainage area, as shown by the books of the assessor for the district at the time the plan is recorded in the mortgage office for the parish of Orleans, multiplied by the number of years during which the owner may pay his proportion of the cost in annual installments, as provided in the resolution of the board; for example, if ten years, multiply by ten, or a total contribution equal to ten percent of such assessed valuation; provided the proportion to be contributed by the sewerage and water board shall not exceed twenty percent of the total cost of the proposed improvements; and the remaining costs will be assessed against the owners of land in the defined drainage areas, in proportion to the benefits assessed by the board of appraisers as the same may be modified by the sewerage and water board or by the court.

F. Said resolution of the sewerage and water board shall state that the sewerage and water board will meet on a date fixed by said resolution for the purpose of hearing protests against the carrying out of the drainage plan for the defined area, at which hearing any owner of land in the defined area may appear in person or by attorney, and will be heard by the sewerage and water board with respect to any provision of the drainage plan, including objections to the inclusion of his land in the defined drainage area for lack of benefit to said lands or for any other reason. Said resolution shall direct the publication of a notice of said hearing in two daily newspapers published in the city of New Orleans at least once a week for four successive weeks, the first publication to be made not less than thirty days prior to the date fixed for said hearing, which notice shall declare the intention of the sewerage and water board to drain the area defined by the resolution of said board; describe such area by metes and bounds; state that the plan of the drainage improvements and report of the board of appraisers has been deposited in the office of the recorder of mortgages of Orleans Parish; estimate the probable cost of the drainage works provided in the plan; state the percentage of the cost of such drainage works, which will be borne by the sewerage and water board and that the remaining percentage of such costs will be assessed upon the owners of land in the drainage area in proportion to the benefits assessed by the board of appraisers in their report as the same may be modified by the sewerage and water board or by the court; specify the time and place at which the sewerage and water board will meet for the purpose of hearing all objections of the owners of land in the drainage area to the construction of the improvements and the levy of said assessments on the lands in said area; and state that to be considered at said hearing objections must be in writing and filed in triplicate with the secretary of the sewerage and water board at least ten full calendar days prior to the date set for the hearing. The secretary of the sewerage and water board shall mail a copy of said notice not less than twenty days prior to the date fixed for the hearing to all owners of property and lands in the drainage area whose names and addresses are known or may be ascertained with reasonable diligence, and said secretary shall file with the sewerage and water board, prior to the hearing, his certificate evidencing compliance with this direction. Said resolution shall take effect upon the adoption by a vote of two-thirds of all the members elected to the council of the city of New Orleans of a resolution approving it.

Added by Acts 1976, No. 167, §1; Acts 2010, No. 681, §1.



RS 33:4107 - New Orleans; hearing relating to drainage area

§4107. New Orleans; hearing relating to drainage area

At the time and place fixed by the resolution of the sewerage and water board for the hearing said board shall meet and shall hear and consider all written objections timely filed by the owners of land in the drainage area who desire to be heard, and after such hearing the sewerage and water board may modify the plan of the drainage works or alter the boundaries of the drainage area to exclude land originally included or make any other decision with reference to the proposed drainage plan that it may deem just and equitable, or it may confirm the plan as originally prepared and the boundaries of the drainage area as originally defined. The boundaries of the drainage area may be extended to include land not originally included only with the consent of the owner of such land or pursuant to the procedure provided in R.S. 33:4106. In either case the benefits accruing to such land shall be assessed by the board of appraisers by written report.

The sewerage and water board shall provide in the resolution declaring its intention to drain the defined area (in said Area A) that a stated percentage of the cost of the work shall be borne by the sewerage and water board.

Added by Acts 1976, No. 167, §1.



RS 33:4108 - New Orleans; proceedings following hearing relating to drainage area

§4108. New Orleans; proceedings following hearing relating to drainage area

If, after hearing the objections of the owners of property in the defined drainage area, the sewerage and water board shall determine to proceed with the drainage of the defined area, it shall file a petition in the Civil District Court for the Parish of Orleans and shall annex to the petition a copy of the report of the board of appraisers and a copy of the plea for the drainage of the defined area including any modification thereof, and ask for the confirmation or modification of the report in the manner specified in the petition. Immediately upon the filing of the petition in the district court, the clerk of court shall give notice thereof by causing publication of the notice to be made once a week for four consecutive weeks in a daily newspaper published in the city of New Orleans.

It shall not be necessary in the notice for the clerk of court to name the parties interested, but it shall be sufficient to say: "Notice of Filing of Suit to Confirm Appraisers' Report for __________ Drainage Area

"Notice is hereby given to all persons interested in the lands embraced within __________ Drainage Area which drainage area is described as follows (here describe boundary lines of drainage area) that the appraisers heretofore appointed to assess benefits to the property and lands situated in the drainage area have filed their report, and that suit to confirm the same has been filed in this office on the ______ day of ______, 19__, under the No. ______, and you and each of you are hereby notified that you may examine the report and file exceptions or contests to all or any part thereof, or to the suit, as provided by law, within forty days of the date of the first publication of this notice.

______________________________

Clerk of the Civil District Court for

the Parish of Orleans, Louisiana"

Not less than twenty (20) days prior to the date fixed for the hearing the clerk of the court shall mail a copy of said notice to all owners of property and lands in the drainage area whose names and addresses are known or may be ascertained with reasonable diligence, and he shall file with the court, prior to the hearing, his certificate evidencing compliance with this direction.

The judge of the district court shall without delay set the suit for hearing by the court for a date not earlier than fifty days from and after the date of the first publication of the notice. On the day set for the hearing of the suit, the judge shall proceed by preference to hear and determine in a summary manner and without the intervention of a jury all issues tendered in said suit, and it shall not be necessary to enter defaults against any property owners who have not answered or contested the suit.

If it appears to the satisfaction of the court after having heard and considered the report of the board of appraisers, the petition of the sewerage and water board, and all objections and contests that have been filed, that the percentage of the estimated cost of the drainage works provided in the plan which is to be assessed against the owners of lands in the drainage area is not greater than the benefits assessed against the lands and other property in the drainage area as such assessment of benefits may have been modified by the court, then the court shall approve and confirm the plan and the report of the board of appraisers as the same may have been modified and amended by the court. The report as so confirmed shall be incorporated in and made a part of the court's decree.

In the event of contest over the confirmation of the report, the court shall apportion the costs as may seem equitable.

Appeal may be taken from the decree of the court by the sewerage and water board or any party in interest who has filed contest in the proceedings as in other cases, and all appeals shall be tried in a summary manner and by preference.

The decree of the district court or the decree as affirmed or amended upon any appeal therefrom, shall be conclusive upon every person of the legality in every respect of the report of the board of appraisers as the report shall have been confirmed by the decree and shall be conclusive of the right of the sewerage and water board to carry out the plan for drainage of the defined area, and to levy assessments and issue drainage certificates as hereinafter provided.

Added by Acts 1976, No. 167, §1.



RS 33:4109 - New Orleans; construction of drainage works

§4109. New Orleans; construction of drainage works

Upon receipt of a certified copy of the decree of the district court, or the decree as affirmed or amended upon appeal if any appeal is taken therefrom, the sewerage and water board shall publish a notice in a daily newspaper published in the city of New Orleans and in such other publications as it deems advisable inviting sealed bids for the construction of the proposed drainage works. Such notice shall be published once a week for three successive weeks, the first publication to be not less than thirty days prior to the date fixed for the receipt of the bids.

The board shall meet at the time and place fixed for the receipt of such bids, and shall award a contract or contracts for the construction of the drainage works to the lowest and best responsible bidder or bidders. Said board shall thereupon by resolution determine the total cost of the drainage works, including engineering, legal, financial and other expenses incident thereto, which total cost, less stated percentage to be borne by the sewerage and water board, shall not exceed the total benefits as fixed by the court's decree; the percentage of such cost to be borne by the sewerage and water board and the remaining percentage which is to be assessed against the property in the defined drainage area. Such resolution shall also set forth each parcel of land in the drainage area and the amount to be assessed against each parcel of land which shall be in proportion to the benefits assessed in the court decree and not in excess thereof. The amounts assessed against the several parcels of land in the drainage area shall be payable, at the option of each property owner, in one lump sum as hereinafter provided or in annual installments commencing at such time and running for such period of years, not less than ten nor more than fifteen as the sewerage and water board shall determine by resolution.

Added by Acts 1976, No. 167, §1.



RS 33:4110 - New Orleans; assessments charged in drainage area

§4110. New Orleans; assessments charged in drainage area

Upon the adoption by the sewerage and water board of the resolution fixing the assessments to be charged to each parcel of land in the drainage area, the sewerage and water board shall cause said resolution to be recorded in the mortgage office of the parish of Orleans, and, from the date of recordation, the assessments made by said resolution upon the lands in the defined drainage area shall constitute a lien upon such lands on a parity with the lien for ad valorem taxes levied by the city of New Orleans. Immediately after recordation of the resolution in the mortgage office, a notice shall be sent by the sewerage and water board to the owner of each parcel of land in the drainage area stating the total amount of the assessment levied on said parcel of land, showing the number, amounts and due dates of the annual installments, and setting forth the right of the property owner to avoid the payment of interest on any part of the assessment by paying the total assessment in one lump sum within sixty days after recordation of said resolution in the mortgage office; provided, the property owner may prepay the balance due on the amount of the assessment levied against his property by paying a premium to be determined by the sewerage and water board, but not exceeding five percent. All prepayments shall be accompanied with payment of interest in the following manner, if payment is made less than ninety days from next interest payment date, interest will be paid to second succeeding interest payment date; if made more than ninety days before next interest payment date, interest shall be paid only to the next interest payment date.

Added by Acts 1976, No. 167, §1.



RS 33:4111 - New Orleans; property subject to assessment; interest; certification; collection

§4111. New Orleans; property subject to assessment; interest; certification; collection

No property in the defined drainage area shall be exempt from such assessments. Property owned in the defined drainage area by the city of New Orleans, by the state of Louisiana or by any board, agency, or subdivision of said city or state shall be subject to such assessments, and such assessments shall be paid by the public agency owning such property. Interest shall be paid on all deferred installments of such assessments at the rate of six and one-half per centum per annum, which interest shall accrue from the date of the adoption of the resolution levying such assessments. No interest shall be paid by any property owner who pays his total assessment within the sixty day period specified in R.S. 33:4110.

The sewerage and water board shall annually certify to the finance department of the city of New Orleans the amount due from each property owner for such assessments, and the finance department shall add the amount so certified to the regular tax bill of each such property owner, which amount shall be collected in the manner fixed by law for the collection of regular city taxes, subject to the penalties for delinquency hereinafter prescribed. All collections of said assessments shall be paid by the said department of finance, as collected, to the sewerage and water board of New Orleans. At the option of the sewerage and water board, it may make all collections of said assessments and provide the details therefor.

Added by Acts 1976, No. 167, §1.



RS 33:4112 - New Orleans; delinquent installments

§4112. New Orleans; delinquent installments

Failure to pay any installment of assessments and interest when due or within thirty days after such due date shall have the effect of maturing all unpaid installments of assessments, and the lien on the property shall then be enforced for the interest then due and for the entire amount of all unpaid installments of assessments due and unpaid by such property, including installments for all subsequent years, with penalties on the total amount at the rate of one percent per month until paid. If, within one year from the due date of any installment, the property owner fails to pay said interest and to pay the entire amount of the unpaid installments of assessments and penalties, the director of finance of the city of New Orleans, for the benefit of the sewerage and water board of New Orleans, shall immediately sell such property for said interest and for the entire amount of the unpaid installments of assessments due and unpaid plus penalties and costs, and the performance of such duty shall constitute an essential part of the obligation of the contract of the drainage certificates authorized to be issued by R.S. 33:4113. The procedure in connection with the notice, advertisement and sale of such property shall be governed by the law applicable to the sale of real property for delinquent city taxes. Said property so sold may be redeemed by the property owner at any time within three years from the date of recordation of the sale of the property by paying the price of adjudication, including costs and five percent penalty and interest at the rate of one percent per month until redeemed. If the property is adjudicated to the city of New Orleans for the benefit of the sewerage and water board of New Orleans and is not redeemed within the period of three years, the city of New Orleans is hereby empowered to cause the sale of said property for a sum not less than the accrued assessment plus costs, interest and penalties, by following the procedure set forth by law for judicial sales, and such sale shall give purchaser a good and merchantable title. Any net surplus of the sale price shall be refunded to the party or parties at interest. At the option of the sewerage and water board it may enforce the collection of said unpaid installments of assessments and provide for the sale of said property to the same extent as in this Section is granted to the city of New Orleans.

Added by Acts 1976, No. 167, §1.



RS 33:4113 - New Orleans; issuance of certificates following no interest period

§4113. New Orleans; issuance of certificates following no interest period

After expiration of the period within which property owners may pay their total assessment without interest, the sewerage and water board of New Orleans may by resolution adopted by the affirmative vote of not less than three-fourths of its entire membership authorize an issue of certificates to an amount not exceeding the aggregate amount of the assessments levied against the owners of property in the defined drainage area less the aggregate amount of such assessments theretofore paid by the property owners. Such certificates shall be payable solely out of the assessments levied by resolution of the sewerage and water board of New Orleans upon the properties in a defined area. The form of said certificates and the manner of their execution shall be prescribed by the sewerage and water board of New Orleans, and shall state on their face that they are obligations of the sewerage and water board, payable solely out of the assessments levied by a resolution of the sewerage and water board upon the properties in a defined drainage area, which resolution shall be identified by its title and date of adoption. Certificates issued under the authority of this Section shall be exempt from all taxation for state, parish, municipal or other local purposes.

Added by Acts 1976, No. 167, §1.



RS 33:4114 - New Orleans; sale of certificates

§4114. New Orleans; sale of certificates

Said certificates shall be sold by the sewerage and water board at public sale at not less than par and accrued interest after advertisement for bids published in two daily newspapers in New Orleans and one in New York, New York at least once a week for four successive weeks and awarded to the best responsible bidder. They shall bear interest at a rate not exceeding six percent per annum. Such certificates shall mature in not less than ten nor more than fifteen equal annual installments beginning not more than one year from their date, but the sewerage and water board may in said certificates reserve an option to redeem them prior to maturity at such time or times and in such manner as it shall determine.

Added by Acts 1976, No. 167, §1.



RS 33:4115 - New Orleans; use of funds

§4115. New Orleans; use of funds

In the event that proceeds of bonds issued under R.S. 33:4097 shall have been used by the sewerage and water board to pay for the portion of the cost of the drainage work which is to be assessed against the owners of property in a defined drainage area, the sewerage and water board shall pay over to the Board of Liquidation, City Debt, when and as received, the funds derived from the sale of drainage certificates secured by the assessments in the said defined drainage area, the one lump sum payments of assessments received from owners of property in said defined drainage area under R.S. 33:4110, if drainage certificates were not sold, the annual payments on the assessments within the said drainage area, and proceeds of the sale of drainage liens upon property which are not dedicated to the payment of drainage certificates, until a sufficient amount shall have been paid over to said Board of Liquidation, City Debt, to provide for the retirement and redemption in principal and interest of an amount of the bonds issued under R.S. 33:4097 equal to the bond proceeds which were used to pay for the property owners' portion of the cost of the drainage work in the said defined drainage area. Funds derived from the sale of drainage certificates and lump sum payments of assessments under R.S. 33:4110, to the extent not required to be paid over to the Board of Liquidation, City Debt, by the preceding sentence, shall be dedicated by the sewerage and water board of New Orleans to the payment of the work, in connection with which the issue was sold and said assessments were paid, and pending their disbursement such funds derived from the sale of each issue and such related lump sum payments of assessments shall be kept separate and distinct from all other funds derived from the sale of any other issues of said drainage certificates and related lump sum payments of assessments and shall be deposited in a separate account in a bank to be designated by the sewerage and water board of New Orleans within the state of Louisiana, and whatever interest shall be earned thereon shall be credited to said account. Each said special account shall be secured to the full amount thereof by collateral to be approved by the sewerage and water board of New Orleans. Against each account shall be charged the amounts paid out for the work changes payable therefrom.

Added by Acts 1976, No. 167, §1.



RS 33:4116 - New Orleans; debt limit; exclusion of certificates

§4116. New Orleans; debt limit; exclusion of certificates

Said certificates shall not be included in computing the indebtedness of the city of New Orleans under any limitation prescribed by the constitution or statutes of the state of Louisiana, nor shall it be necessary to secure the approval for the issuance of said certificates from the State Bond Commission.

Added by Acts 1976, No. 167, §1.



RS 33:4117 - New Orleans; sale for other taxes; continuation of lien

§4117. New Orleans; sale for other taxes; continuation of lien

Whenever any lot or portion of real property affected by the drainage lien provided for herein is sold for the unpaid city or state real estate taxes due thereon, or taxes due other taxing authorities, and is adjudicated to the city or state, or other taxing authorities, or to an individual, the fact of said adjudication shall not have the effect of cancelling the lien and privilege hereby authorized, by confusion or otherwise, but such lien and privilege shall continue in full force and effect and be enforceable against such lot or portion of real property until the assessment or assessments, plus interest and penalties are fully paid and satisfied. Nor shall the sale of property by the city of New Orleans for the benefit of the sewerage and water board to enforce the drainage lien herein provided for have the effect of cancelling unpaid city, state, federal taxes, or taxes due to other governmental agencies.

Added by Acts 1976, No. 167, §1.



RS 33:4118 - New Orleans; tax exemption of certificates; investment in certificates; certificates as security

§4118. New Orleans; tax exemption of certificates; investment in certificates; certificates as security

Certificates issued under the authority of R.S. 33:4113 shall be exempt from all taxation for state, parish, municipal or other local purposes. Savings banks, tutors of minors, curators of interdicts, trustees and other fiduciaries may invest the funds in their hands in said certificates. Said certificates may be used for deposit with any officer, board, municipality or other political subdivision of the state of Louisiana, in any case where by present or future laws, deposit or security is required.

Added by Acts 1976, No. 167, §1.



RS 33:4119 - New Orleans; R.S. 33:4106 to R.S. 33:4118 self-operative

§4119. New Orleans; R.S. 33:4106 to R.S. 33:4118 self-operative

The provisions hereof are self-operative. The sewerage and water board of New Orleans and the city of New Orleans shall carry the same into effect. No proceedings or approvals, not required by the provisions of those sections, shall be necessary to the validity of any certificates issued hereunder.

Added by Acts 1976, No. 167, §1.



RS 33:4120 - New Orleans; effective date of R.S. 33:4106 to R.S. 33:4119

§4120. New Orleans; effective date of R.S. 33:4106 to R.S. 33:4119

The power conferred by R.S. 33:4106 to R.S. 33:4119, inclusive, shall not be exercised unless and until House Bill No. 232, which became Act 540 of the 1958 Regular Session of the Louisiana Legislature proposing an amendment to Article XIV of the constitution by adding thereto new sections to be designated R.S. 33:4097 to 33:4105, inclusive, shall have been submitted to and approved by electors at an election to be held on the first Tuesday next following the first Monday in November, 1958, in the manner provided by the constitution.

Any provision of the constitution or any law in conflict herewith is hereby repealed. Should any provision be declared null and void, such declaration shall not affect the balance of this amendment.

Added by Acts 1976, No. 167, §1.



RS 33:4121 - New Orleans; rate; fixing; private users of sewerage system; revenue bonds

§4121. New Orleans; rate; fixing; private users of sewerage system; revenue bonds

A.(1) The Sewerage and Water Board of New Orleans shall fix the rates to be charged users of the sewerage system, and shall collect the same from all persons who use the sewerage system, provided however:

(a) The city of New Orleans and its public institutions from which no revenue is derived shall be exempt from such charges.

(b) Those accounts of the Orleans Parish School Board which were, prior to July 1, 1992, exempt from paying water charges under the provision of R.S. 33:4096(A)(1) are exempt from paying sewerage charges during the period of said water payment exemption. However, this exemption shall be retroactive to the effective date of said water charge exemptions.

(c) The Orleans Parish School Board shall be exempt from said charges as follows:

(i) Those accounts of the Orleans Parish School Board which have been exempt prior to July 1, 1992, from the payment of water charges are exempt from the payment of sewerage charges and sewerage service charges during the period of said water-payment exemption. However, this exemption shall be retroactive to the effective date of said water-charge exemptions.

(ii) Effective July 1, 1992 through June 30, 1993, each school campus and each nonschool facility of the Orleans Parish School Board shall be exempt from sewerage charges based on water consumed which does not exceed six gallons per day, for the three hundred sixty-five days of that year, for each student enrolled and any other person regularly assigned to that campus or facility within thirty school days of the commencement of the school year. Effective July 1, 1993, and thereafter, each school campus and nonschool facility of the Orleans Parish School Board shall be exempt from all sewerage use charges based on water consumed which does not exceed four gallons per day, per three hundred sixty-five days a year for each student enrolled and any other person regularly assigned to that campus or facility within thirty school days of the commencement of the school year. Effective July 1, 1993, and thereafter, the Orleans Parish School Board also shall be exempt from all sewerage service charges.

(iii) The above exemption is determined by the student/employee census report or equivalent as submitted to the state Department of Education. If said report is discontinued, a similar report shall substitute.

(2) The rates to be charged the users of the sewerage system shall not become effective unless and until approved by the Board of Liquidation, City Debt, and by the council of the city of New Orleans. Prior to taking any decisive action in connection with the rates and at least thirty days before setting rates, the Sewerage and Water Board of New Orleans shall notify the Board of Liquidation, City Debt, and the council of the city of New Orleans of its intention, and the Sewerage and Water Board of New Orleans shall hold at least three public meetings to discuss the rates. The public shall be notified of the hearings in the official journal no less than three times within the week prior to each such meeting. Each member of the Board of Liquidation, City Debt, and the council of the city of New Orleans shall be furnished a copy of the transcript of each hearing at least twenty days prior to any action being taken by any of said three public agencies.

(3) These rates shall be equal and uniform for each grade or class of customers, and shall be framed so as to cover the cost of maintenance and operation of the public sewerage disposal system, the construction cost of sewerage treatment plants, cost of improvements, extensions, betterments, and repairs to said system, the establishment of a replacement fund, and the revenues herein required to be raised annually to insure the proper development of said sewerage system and the payment of the interest on and principal of sewerage service revenue bonds; including payments required to be made into sinking funds and debt service reserve funds.

B.(1) The Sewerage and Water Board of New Orleans, the "sewerage and water board", shall have the power and is hereby authorized to issue from time to time in the name of the city of New Orleans, bonds payable solely out of revenues derived from sewerage service charges for purposes relating to the sewerage system of the city including the refunding of bonds issued under the authority of this Section. Such bonds may be additionally secured by municipal bond insurance, bank guarantees, surety bonds, letters of credit, and other devices to enhance the credit quality of the bonds, the cost of which credit enhancement devices may be paid from the proceeds of the bonds or other lawfully available funds of the sewerage and water board. Such bonds shall be issued pursuant to a resolution or resolutions adopted by the sewerage and water board by affirmative vote of two-thirds of the members thereof, which resolution shall fix all details of such bonds including their form, terms, security, manner of execution, repayment schedule, and redemption features. The resolution or resolutions providing for the issuance of such bonds shall not be effective until approved by resolution adopted by affirmative vote of a majority of the members of the council of the city of New Orleans and by a resolution adopted by affirmative vote of a majority of the members of the Board of Liquidation, City Debt, the "board of liquidation".

(2) Bonds issued under the authority of Paragraph (1) of this Subsection shall bear such rate or rates of interest as provided for in R.S. 39:1424 and 1424.1 and shall be sold by the board of liquidation, subject to the limitations and restrictions contained in the resolution or resolutions adopted by the sewerage and water board providing for the issuance of such bonds. The provisions of Chapter 13-A and Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950 shall be applicable to all bonds issued under the authority of this Section.

(3) After a resolution authorizing the issuance of sewerage service revenue bonds hereunder has been adopted by the sewerage and water board, it shall be published one time in the official journal of the city of New Orleans provided it shall not be necessary to publish exhibits to such resolution if the same are made available for public inspection and that fact is stated in the publication. For a period of thirty days from the date of publication, any person in interest shall have the right to contest the legality of such resolution and the legality of the bond issue for any cause. After that time no one shall have any cause or right of action to contest the legality of said resolution or of the bonds authorized thereby for any cause whatsoever. If no suit, action, or proceeding is begun contesting the validity of the bond issue within the thirty days herein prescribed, the authority to issue the bonds and to provide for the payment thereof, and the legality thereof and of all of the provisions of such resolution shall be conclusively presumed, and no court shall have authority to inquire into such matters.

(4) Such bonds shall be sold by the board of liquidation at either public or private sale and may be sold at such price or prices (which may be at a discount from par) as may be determined by the board of liquidation. Bonds may be sold at private sale only if such sale is authorized by a vote of two-thirds of the members of the board of liquidation voting on the matter. If the bonds are to be sold at public sale, notice of the sale shall be published in accordance with the provisions of R.S. 39:1426. In the case of a public sale of the bonds, they shall be awarded to the best bidder therefor but the board of liquidation may reject any and all bids received.

(5) Bonds issued hereunder to refund outstanding sewerage service revenue bonds shall be issued in accordance with the provisions of Chapter 14-A of Title 39 of the Louisiana Revised Statutes, and for the purposes thereof, the sewerage and water board shall be deemed to be the governing body of the issuer wherever such term is used in said Chapter, provided, however, the refunding bonds shall be sold by the board of liquidation. The provisions of this Subsection B, except for those contained in Paragraphs 6, 7 and 8 hereof, shall apply to refunding bonds issued hereunder. The payments for principal and interest and sinking and debt service funds, the use, deposit and investment of bond proceeds and monies in such funds, and any matters referenced in said Subsections shall be in accordance with the provisions of the resolution authorizing the issuance of the refunding bonds.

(6) The sewerage and water board shall, on the first day of each month, pay to the board of liquidation not less than one-twelfth of the amount required to be paid to the board of liquidation in the current calendar year by the terms of the resolution or resolutions of the sewerage and water board authorizing the issuance of sewerage service revenue bonds hereunder for the payment of interest on and principal of such bonds due in said year and for payments required to be made in said year into the sinking fund or funds and debt service reserve funds. Such sinking funds and debt service funds required to be established by the resolution of the sewerage and water board shall be in the custody and under the control of the board of liquidation, which shall require the sewerage and water board to keep a balance in such sinking fund and debt service reserve funds at all times sufficient to meet the interest on and principal of all outstanding sewerage service revenue bonds payable solely out of revenues derived from sewerage service rates, for the next succeeding twelve month period, or such greater amount as may be provided by the resolution of the sewerage and water board.

(7) The board of liquidation may, in its discretion, invest any of the proceeds of such sewerage service revenue bonds, debt service funds, and debt service reserve funds in such investments as it is authorized by law to make and such proceeds shall be so invested whenever an officer designated by the sewerage and water board requests the investment thereof.

(8) The proceeds of the sale of such sewerage service revenue bonds shall be paid to the board of liquidation for the sewerage and water board, and shall be deposited in a special sewerage service revenue bond account, and shall be used solely and exclusively for the construction of sewerage treatment plants, improvements, extensions, betterments and repairs to the public sewerage system of the city of New Orleans, or for the acquisition of land to be used in connection therewith. All funds in said sewerage service revenue bond account shall be paid out by the board of liquidation pursuant to warrants drawn by the sewerage and water board in the same manner as funds are now withdrawn under the provisions of R.S. 33:4094.

C. The Sewerage and Water Board in the resolution authorizing the issuance of sewerage service revenue bonds shall make such covenants with respect to the fixing and collection of sewerage service rates; the use of the revenues derived therefrom; the operation and maintenance of the sewerage system of the city, including insurance of such properties and insurance against other risks; and it shall provide therein for the payment of enough revenues into the funds created for the payment of the interest on such sewerage service revenue bonds and for the payment, amortization or redemption of such bonds as may be deemed expedient by the Board of Liquidation, City Debt, to insure the sale of said bonds on the best possible terms.

D. So long as any of the sewerage service revenue bonds shall be outstanding, the Sewerage and Water Board shall fix sewerage service rates which shall be sufficient to produce revenues over and above the amount required for operation and maintenance of the sewerage system of the city of New Orleans, which shall be not less than the amount set forth in the resolution authorizing the issuance of said bonds.

E. The Board of Liquidation, City Debt, is empowered by appropriate judicial proceedings to compel the Sewerage and Water Board to fix sewerage service rates which will produce such net revenues as required in the resolution adopted by the Sewerage and Water Board authorizing the issuance of any sewerage revenue bonds and to perform and do such other acts as the Sewerage and Water Board is required to do as provided herein.

F. All such Sewerage Service Revenue Bonds shall be issued in the name of the city of New Orleans, but such bonds shall be excluded in applying any limitation upon the power of the city of New Orleans to issue bonds for any purpose, and such bonds shall bear on their face a statement that they do not constitute a debt of said city, but are payable, as to principal and interest, solely out of the sewerage service revenues pledged for that purpose.

G. Such sewerage service revenue bonds shall constitute negotiable instruments, and the issuance thereof shall be subject to no limitation of indebtedness or other limitation prescribed by the constitution and laws of the state of Louisiana, except as set forth in this Section.

H. The provisions hereof, and the resolutions of the Sewerage and Water Board authorizing the issuance of sewerage service revenue bonds hereunder, and the resolutions of the council of the city of New Orleans and of the Board of Liquidation, City Debt, approving the resolutions of the Sewerage and Water Board, shall constitute a contract between the state of Louisiana, the city of New Orleans, the Sewerage and Water Board of New Orleans, the Board of Liquidation, City Debt, and the holders of such sewerage service revenue bonds. The holders of such bonds shall have the right by injunction, mandamus, or other appropriate remedy to enforce the payment of said bonds and the interest thereon and the observance of the covenants made in the resolutions authorizing the issuance of said bonds.

I. The Sewerage and Water Board of New Orleans may use the collections from sewerage service rates charged to private consumers for the maintenance and operation of the public sewerage system; construction of sewage treatment plants; the cost of improvements, extensions, betterments, and repairs to said system; the establishment and maintenance of a replacement fund; and to provide for the payment of interest on and principal of such sewerage service revenue bonds, including payments required to be made to any sinking fund for the amortization of such bonds, and for the creation of debt service reserves for said bonds.

J. Bonds issued under authority hereof shall be exempt from all taxation for state, parish, municipal or other local purposes. Savings banks, tutors of minors, curators of interdicts, trustees and other fiduciaries may invest the funds in their hands in said bonds. Said bonds may be used for deposit with any officer, board, municipality or other political subdivision of the state of Louisiana, in any case where, by present or future laws, deposit or security is required. Said bonds may be registered and released from registry under such rules as the Board of Liquidation, City Debt, may prescribe.

Added by Acts 1976, No. 167, §1. Amended by Acts 1979, No. 622, §1; Acts 1985, No. 731, §1, eff. July 16, 1985; Acts 1992, No. 706, §1, eff. July 6, 1992; Acts 2004, No. 210, §1, eff. June 14, 2004; Acts 2005, No. 283, §1, eff. June 29, 2005; Acts 2012, No. 329, §1, eff. May 25, 2012.



RS 33:4122 - New Orleans; no obligation to provide funds

§4122. New Orleans; no obligation to provide funds

There shall be no obligation on the part of the city of New Orleans to provide funds for the operation and maintenance of the sewerage system of the city of New Orleans.

Added by Acts 1976, No. 167, §1.



RS 33:4123 - New Orleans; rules and regulations; provisions self-operative; board continued; repeal; severability

§4123. New Orleans; rules and regulations; provisions self-operative; board continued; repeal; severability

The board may make reasonable rules and regulations necessary for the proper administration of the sewerage system.

The provisions hereof are self-operative, and the sewerage and water board of New Orleans, the Board of Liquidation, City Debt, and the council of the city of New Orleans, or its successor as the governing body of said city of New Orleans shall have full power to carry them into effect.

The Board of Liquidation, City Debt, as now organized and created, and with the powers, duties and functions prescribed by existing laws and by the constitution, shall be continued while any bonds authorized by R.S. 33:4121 are outstanding and unpaid.

No proceedings or approvals, not required by the provisions of this Section, shall be necessary to the validity of such bonds.

Any provision of the constitution or any law in conflict herewith is hereby repealed. Should any provision hereof be declared null and void, such declaration shall not affect the balance of this amendment.

Added by Acts 1976, No. 167, §1.



RS 33:4124 - New Orleans; drainage system; special tax, investments; disbursements

§4124. New Orleans; drainage system; special tax, investments; disbursements

It shall be the duty of the Council of the City of New Orleans, or its successor, as the governing body of said City of New Orleans, to levy and collect for the year 1967, and annually thereafter for a term of fifty (50) years, a special ad valorem tax of three (3) mills on the dollar, as adjusted in accordance with the provisions of the Louisiana Constitution of 1974, upon all taxable property, real, personal and mixed, in the City of New Orleans. The proceeds of said tax shall be paid over to the Board of Liquidation, City Debt, day by day as the same is collected by the proper officials of the City of New Orleans and such proceeds shall be used solely and exclusively for the operation and maintenance of the drainage system of the City of New Orleans; and for the construction and extension of said drainage system, excluding subsurface drainage systems and their appurtenances; and shall be deposited with the fiscal agent banks of the Board of Liquidation, City Debt, to the credit of a special fund called "Drainage System Fund". The Board of Liquidation, City Debt, may, in its discretion, invest any of the proceeds of said special tax in such investments as it is authorized by law to make whenever an officer designated by the Sewerage and Water Board of New Orleans requests the investment of such funds by the Board of Liquidation, City Debt. All disbursements made by the Sewerage and Water Board out of the proceeds of said fund shall be made in the form of warrants or drafts on the Board of Liquidation, City Debt, setting forth the amounts thereof, the persons to whom payable, and the purpose for which the payment is made; and the Board of Liquidation, City Debt, is charged with the duty of taking care that no irregular or improper or unlawful payments are made out of said special fund. The Board of Liquidation, City Debt, as now organized and created and with the powers, duties and functions prescribed by existing laws and by this amendment shall be continued as long as said special tax is levied and collected under this amendment. The provisions hereof are self-operative and the City of New Orleans and the several boards and bodies herein referred to shall carry the same into effect.

Added by Acts 1976, No. 167, §1. Amended by Acts 1978, No. 416, §1.



RS 33:4125 - New Orleans; drainage bonds; limitation upon bonded indebtedness

§4125. New Orleans; drainage bonds; limitation upon bonded indebtedness

The Sewerage and Water Board of New Orleans, by resolution adopted by affirmative vote of a majority of its members and subject to the approvals hereinafter set forth, shall have the power and is hereby authorized to issue from time to time, in the name of the city of New Orleans, bonds payable solely out of the tax levies and other revenues specified in R.S. 33:4126 for drainage purposes for the city of New Orleans, or to refund bonds issued under the authority of this Section. Such bonds may be additionally secured by municipal bond insurance, bank guarantees, surety bonds, letters of credit, and other devices to enhance the credit quality of the bonds, the cost of which credit enhancement devices may be paid from the proceeds of the bonds or such other funds as may be available. Bonds issued hereunder to refund bonds shall be issued in accordance with the provisions of Chapter 14-A of Title 39 of the Louisiana Revised Statutes, and for purposes thereof, the Sewerage and Water Board of New Orleans shall be deemed to be the governing authority of the issuer whenever such term is used in said Chapter; provided, however, the Board of Liquidation, City Debt, shall fix the details of the bonds and sell the bonds as provided in R.S. 33:4128 and R.S. 33:4129, respectively. The resolution of the Sewerage and Water Board of New Orleans authorizing the issuance of such bonds shall not be effective until approved by a resolution adopted by affirmative vote of a majority of the members of the council of the city of New Orleans and by a resolution adopted by affirmative vote of a majority of the members of the Board of Liquidation, City Debt. All bonds issued pursuant to this Section shall be excluded in applying any limitation upon the power of the city of New Orleans to issue bonds for any purpose. No bonds shall be issued under this Section which, when added to the bonds previously issued hereunder and then outstanding, would make the total of such bonds outstanding exceed eighteen million dollars. For the purpose of calculating said debt limitation, there shall be included the amount of any refunding bonds and there shall be excluded the amount of those issues of bonds refunded by the refunding bonds.

Added by Acts 1976, No. 167, §1. Amended by Acts 1978, No. 417, §1; Acts 1985, No. 731, §1, eff. July 16, 1985.



RS 33:4126 - New Orleans; tax levy to pay bonds; disposal of residue; proceeds from assessments

§4126. New Orleans; tax levy to pay bonds; disposal of residue; proceeds from assessments

The Board of Liquidation, City Debt, shall annually retain from the revenues derived from the tax levy of three mills for the drainage system of the city of New Orleans provided for herein, an amount which, together with other moneys received by the Board of Liquidation, City Debt, from the sewerage and water board, as hereinafter provided, shall be sufficient to provide for the payment, at or prior to maturity, of the principal of and the interest on the bonds issued under the authority of R.S. 33:4125, and such revenues shall be applied by the Board of Liquidation, City Debt, to such purposes. After providing for the payment of the principal and interest of such bonds and after making such further reservation of revenues derived from the aforesaid tax as may be required by the terms of any contract with the holders of said bonds or as the Board of Liquidation, City Debt, in its discretion, may deem necessary to insure the prompt and regular payment of the principal of and interest on said bonds, the residue of said revenues shall be used by the sewerage and water board of New Orleans for the purposes now set forth in R.S. 33:4124.

In the event the proceeds of bonds issued under R.S. 33:4125 shall have been used by the sewerage and water board to pay for the portion of the cost of drainage work which is to be assessed against lands benefited by such drainage work, the sewerage and water board shall pay over to the Board of Liquidation, City Debt, when and as received, the funds derived from the sale of drainage certificates secured by said assessments, and the total amount of assessments levied upon the property benefited by such drainage works, and the proceeds of the sale of drainage liens upon such property which are not dedicated to the payment of drainage certificates, until a sufficient amount shall have been paid over to the Board of Liquidation, City Debt, to provide for the retirement and redemption of principal of and interest on an amount of the bonds issued under R.S. 33:4125 equal to the face amount of the said bonds the proceeds of which were used to pay the property owners' portion of the cost of the drainage works.

Added by Acts 1976, No. 167, §1.



RS 33:4127 - New Orleans; tax exemption of bonds, investments; use as security; registration

§4127. New Orleans; tax exemption of bonds, investments; use as security; registration

Bonds issued under the authority of R.S. 33:4125 shall be exempt from all taxation for state, parish, municipal or other local purposes. Savings banks, tutors of minors, curators of interdicts, trustees and other fiduciaries may invest the funds in their hands in said bonds. Said bonds may be used for deposit with any officer, board, municipality or other political subdivision of the state of Louisiana, in any case where, by present or future laws, deposit or security is required. Said bonds may be registered and released from registry under such rules as the Board of Liquidation, City Debt, may prescribe.

Added by Acts 1976, No. 167, §1.



RS 33:4128 - New Orleans, interest rate of bonds; form; execution; details of bonds; costs; peremption

§4128. New Orleans, interest rate of bonds; form; execution; details of bonds; costs; peremption

Bonds issued under the authority of R.S. 33:4125 shall bear such rate or rates of interest as provided for in R.S. 39:1424 and R.S. 39:1424.1, shall be payable at such time or places on or before December 31, 2017, shall be in such form and denomination, shall be subject to such provisions of redemption, including redemption premiums, shall be executed and shall be subject to such other details as the Board of Liquidation, City Debt, shall determine by resolution adopted by affirmative vote of a majority of its members. The cost of preparing and selling said bonds shall be paid by the Board of Liquidation, City Debt. The resolution authorizing the issuance of bonds under the authority of R.S. 33:4125 shall be published one time in the official journal of the city of New Orleans. For a period of thirty days from the date of publication of such resolution, any person in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause, after which time no one shall have any cause or right of action to contest the legality of said resolution or of the bonds authorized thereby for any cause whatsoever. If no suit, action, or proceeding is begun contesting the validity of the bond issue within the thirty days herein prescribed, the authority to issue the bonds and to provide for the payment thereof, and the legality thereof and of all of the provisions of the resolution shall be conclusively presumed, and no court shall have authority to inquire into such matters.

Added by Acts 1976, No. 167, §1. Amended by Acts 1978, No. 418, §1; Acts 1985, No. 731, §1, eff. July 16, 1985.



RS 33:4129 - New Orleans; sale of bonds

§4129. New Orleans; sale of bonds

All bonds issued under the authority of R.S. 33:4125 shall be sold in the manner provided for sewerage service revenue bonds in R.S. 33:4121(B)(4).

Added by Acts 1976, No. 167, §1. Acts 1985, No. 731, §1, eff. July 16, 1985.



RS 33:4130 - New Orleans; proceeds of bond sale

§4130. New Orleans; proceeds of bond sale

The proceeds of all sales of bonds issued under the authority of R.S. 33:4125, except refunding bonds which shall be governed by the provisions of the resolution authorizing their issuance, shall be held by the Board of Liquidation, City Debt, and paid over on the warrants of the Sewerage and Water Board of New Orleans in the manner and under the conditions provided in R.S. 33:4094 with reference to disbursements of said tax funds, and shall be used solely and exclusively for the construction and extension of the drainage system of the city of New Orleans.

Added by Acts 1976, No. 167, §1. Acts 1985, No. 731, §1, eff. July 16, 1985.



RS 33:4131 - New Orleans; continuation of board; application of proceeds

§4131. New Orleans; continuation of board; application of proceeds

The Board of Liquidation, City Debt, as now organized and created, and with the powers, duties and functions prescribed by existing laws and by the constitution, shall be continued while any bonds authorized by R.S. 33:4125 are outstanding and unpaid, and all taxes which may be levied for the payment of said bonds, shall day by day as collected be paid over to said board and shall by it be applied in payment of the principal and interest of said bonds.

Added by Acts 1976, No. 167, §1.



RS 33:4132 - New Orleans; application of R.S. 33:4125 to R.S. 33:4131 to other related provisions

§4132. New Orleans; application of R.S. 33:4125 to R.S. 33:4131 to other related provisions

The provisions of R.S. 33:4125 to R.S. 33:4131, inclusive, shall not affect the right, power and authority of the city of New Orleans to levy a tax on all taxable property in the city of New Orleans sufficient to pay the principal of and interest on any bonds of the city of New Orleans heretofore issued and now outstanding, or which may be issued in the future under the provisions of Act 4 of 1916, as amended, and Act 3 of the Extra Session of 1927, as amended, which acts now form a part of the constitution of Louisiana, nor the right, power and authority of the city of New Orleans to issue bonds in the future under the authority of said acts. The bonds issued under authority of R.S. 33:4125 shall not be included in computing the indebtedness of the city of New Orleans under any limitation prescribed by the constitution or statutes of the state of Louisiana.

Added by Acts 1976, No. 167, §1.



RS 33:4133 - New Orleans; provisions self-operative

§4133. New Orleans; provisions self-operative

The provisions of R.S. 33:4125 to R.S. 33:4132, inclusive, are self-operative, and the city of New Orleans and the several boards and bodies therein referred to, shall have full power to carry them into effect.

Added by Acts 1976, No. 167, §1.



RS 33:4134 - New Orleans; effective date

§4134. New Orleans; effective date

The provisions of this Act shall not become effective until January 1, 1967.

Added by Acts 1976, No. 167, §1.



RS 33:4135 - New Orleans; termination of right to mill levy; use of proceeds

§4135. New Orleans; termination of right to mill levy; use of proceeds

Should this Act be passed by the legislature and approved by the electors at the election to be held on the first Tuesday next following the first Monday in November 1966, in the manner provided by the constitution, all rights of the sewerage and water board of New Orleans to the three mills authorized to be levied by Section 4095 of this Part shall terminate as of January 1, 1967, and the said three mills shall be used by the city of New Orleans exclusively for servicing its bonded indebtedness, and said three mills or any portion thereof shall be levied for bonded debt purposes only when in the discretion of the Board of Liquidation, City Debt, there is a need to levy such portion or all of said three mills for said purpose.

Added by Acts 1976, No. 167, §1.



RS 33:4136 - New Orleans; validity of bonds; repealer; severability

§4136. New Orleans; validity of bonds; repealer; severability

No proceedings or approvals, not required by the provisions of said Sections, shall be necessary to the validity of any bonds issued thereunder. Any provision of the constitution or any law in conflict with the provisions of said Sections is hereby repealed.

Should any provision be declared null and void, such declaration shall not affect the balance of this amendment.

The city of New Orleans is further relieved of its obligation to make annual appropriations for the purpose of maintaining and operating its drainage system of the city of New Orleans and shall not be required to provide funds for maintaining and operating said drainage system.

Added by Acts 1976, No. 167, §1.



RS 33:4137 - New Orleans; drainage system; special tax, investments; disbursements

§4137. New Orleans; drainage system; special tax, investments; disbursements

The council of the city of New Orleans, or its successor, as the governing body of said city of New Orleans is authorized pursuant to an election held on April 16, 1977, to levy and collect for the year 1978, and annually thereafter for a term of fifty years, a special ad valorem tax of six mills on the dollar, upon all taxable property, real, personal and mixed, in the city of New Orleans. The proceeds of said six mills tax shall be paid over to the Board of Liquidation, City Debt, day by day as the same is collected by the proper officials of the city of New Orleans and such proceeds shall be used solely and exclusively for the operation and maintenance of the drainage system of the city of New Orleans; and for the construction and extension of said drainage system, excluding subsurface drainage systems and their appurtenances; and shall be deposited with the fiscal agent banks of the Board of Liquidation, City Debt, to the credit of a special fund called "Drainage System Fund". The Board of Liquidation, City Debt, may, in its discretion, invest any of the proceeds of said special tax in such investments as it is authorized by law to make whenever an officer designated by the Sewerage and Water Board of New Orleans, requests the investment of such funds by the Board of Liquidation, City Debt. All disbursements made by the Sewerage and Water Board out of the proceeds of said fund shall be made in the form of warrants or drafts on the Board of Liquidation, City Debt, setting forth the amounts thereof, the persons to whom payable, and the purpose for which the payment is made; and the Board of Liquidation, City Debt, is charged with the duty of taking care that no irregular or improper or unlawful payments are made out of said special fund. The Board of Liquidation, City Debt, as now organized and created and with the powers, duties and functions prescribed by existing laws and by this amendment shall be continued as long as said special tax is levied and collected under this amendment.

Added by Acts 1978, No. 419, §1, eff. July 1, 1978.



RS 33:4138 - New Orleans; drainage bonds

§4138. New Orleans; drainage bonds

A. The Sewerage and Water Board of New Orleans, by resolution adopted by affirmative vote of a majority of its members and subject to the approvals hereinafter set forth, shall have the power and is hereby authorized to issue from time to time, in the name of the city of New Orleans, bonds payable solely out of the tax levies and other revenues specified in R.S. 33:4139 for drainage purposes for the city of New Orleans, or to refund bonds issued under the authority of this Section. Such bonds may be additionally secured by municipal bond insurance, bank guarantees, surety bonds, letters of credit, and other devices to enhance the credit quality of the bonds, the cost of which credit enhancement devices may be paid from the proceeds of the bonds or such other funds as may be available.

B. Bonds issued hereunder to refund bonds shall be issued in accordance with the provisions of Chapter 14-A of Title 39 of the Louisiana Revised Statutes, and for the purposes thereof, the Sewerage and Water Board of New Orleans shall be deemed to be the governing authority of the issuer whenever such term is used in said Chapter; provided, however, the Board of Liquidation, City Debt, shall fix the details of the bonds and sell the bonds as provided in R.S. 33:4141 and 4142, respectively.

C. The resolution of the Sewerage and Water Board of New Orleans authorizing the issuance of such bonds shall not be effective until approved by a resolution adopted by affirmative vote of a majority of the members of the council of the city of New Orleans and by a resolution adopted by affirmative vote of a majority of the members of the Board of Liquidation, City Debt.

D. All bonds issued pursuant to this Section shall be excluded in applying any limitation upon the power of the city of New Orleans to issue bonds for any purpose.

Added by Acts 1978, No. 419, §1, eff. July 1, 1978. Acts 1985, No. 731, §1, eff. July 16, 1985; Acts 2003, No. 1130, §1, eff. July 2, 2003.



RS 33:4139 - New Orleans, tax levy to pay bonds; disposal of residue; proceeds from assessments

§4139. New Orleans, tax levy to pay bonds; disposal of residue; proceeds from assessments

The Board of Liquidation, City Debt, shall annually retain from the revenues derived from the tax levy of six mills for the drainage system of the city of New Orleans provided for herein, an amount which, together with other moneys received by the Board of Liquidation, City Debt, from the Sewerage and Water Board, as hereinafter provided, shall be, and which tax shall not be reduced below the amount, sufficient to provide for the payment, at or prior to maturity, of the principal of and the interest on the bonds issued under the authority of Section 4138 of this Part, and such revenues shall be applied by the Board of Liquidation, City Debt, to such purposes. After providing for the payment of the principal and interest of such bonds and after making such further reservation of revenues derived from the aforesaid tax as may be required by the terms of any contract with the holders of said bonds or as the Board of Liquidation, City Debt, in its discretion, may deem necessary to insure the prompt and regular payment of the principal of and interest on said bonds, the residue of said revenues shall be used by the Sewerage and Water Board of New Orleans for the purposes now set forth in Section 4137 of this Part.

In the event the proceeds of bonds issued under Section 4138 of this Part shall have been used by the Sewerage and Water Board to pay for the portion of the cost of drainage work which is to be assessed against lands benefited by such drainage work, the Sewerage and Water Board shall pay over to the Board of Liquidation, City Debt, when and as received, the funds derived from the sale of drainage certificates secured by said assessments, and the total amount of assessments levied upon the property benefited by such drainage works, and the proceeds of the sale of drainage liens upon such property which are not dedicated to the payment of drainage certificates, until a sufficient amount shall have been paid over to the Board of Liquidation, City Debt, to provide for the retirement and redemption of principal of and interest on an amount of the bonds issued under Section 4138 of this Part, equal to the face amount of the said bonds the proceeds of which were used to pay the property owners' portion of the cost of the drainage works.

Added by Acts 1978, No. 419, §1, eff. July 1, 1978.



RS 33:4140 - New Orleans; tax exemption of bonds, investments; use as security; registration

§4140. New Orleans; tax exemption of bonds, investments; use as security; registration

Bonds issued under the authority of Section 4138 of this Part shall be exempt from all taxation for state, parish, municipal or other local purposes. Savings banks, tutors of minors, curators of interdicts, trustees and other fiduciaries may invest the funds in their hands in said bonds. Said bonds may be used for deposit with any officer, board, municipality or other political subdivision of the state of Louisiana, in any case where, by present or future laws, deposit or security is required. Said bonds may be registered and released from registry under such rules as the Board of Liquidation, City Debt, may prescribe.

Added by Acts 1978, No. 419, §1, eff. July 1, 1978.



RS 33:4141 - New Orleans; interest rate of bonds; form; execution; details of bonds; costs; peremption

§4141. New Orleans; interest rate of bonds; form; execution; details of bonds; costs; peremption

Bonds issued under the authority of R.S. 33:4138 shall bear such rate or rates of interest as provided for in R.S. 39:1424 and R.S. 39:1424.1, shall be payable at such time or places on or before December 31, 2028, shall be in such form and denomination, shall be subject to such provisions of redemption, including redemption premiums, shall be executed and shall be subject to such other details as the Board of Liquidation, City Debt, shall determine by resolution adopted by affirmative vote of a majority of its members. The cost of preparing and selling said bonds shall be paid by the Board of Liquidation, City Debt. The resolution authorizing the issuance of bonds under the authority of R.S. 33:4138 shall be published one time in the official journal of the city of New Orleans. For a period of thirty days from the date of publication of such resolution, any person in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause, after which time no one shall have any cause or right of action to contest the legality of said resolution or of the bonds authorized thereby for any cause whatsoever. If no suit, action, or proceeding is begun contesting the validity of the bond issue within the thirty days herein prescribed, the authority to issue the bonds and to provide for the payment thereof, and the legality thereof and of all of the provisions of the resolution shall be conclusively presumed, and no court shall have authority to inquire into such matters.

Added by Acts 1978, No. 419, §1, eff. July 1, 1978. Acts 1985, No. 731, §1, eff. July 16, 1985.



RS 33:4142 - New Orleans; sale of bonds

§4142. New Orleans; sale of bonds

All bonds issued under the authority of R.S. 33:4138 shall be sold in the manner provided for sewerage service revenue bonds in R.S. 33:4121(B)(4).

Added by Acts 1978, No. 419, §1, eff. July 1, 1978. Acts 1985, No. 731, §1, eff. July 16, 1985.



RS 33:4143 - New Orleans; proceeds of bonds

§4143. New Orleans; proceeds of bonds

The proceeds of all sales of bonds issued under the authority of R.S. 33:4138, except refunding bonds which shall be governed by the provisions of the resolution authorizing their issuance, shall be held by the Board of Liquidation, City Debt, and paid over on the warrants of the Sewerage and Water Board of New Orleans in the manner and under the conditions provided in R.S. 33:4137 with reference to disbursements of said tax funds, and shall be used solely and exclusively for the construction and extension of the drainage system of the city of New Orleans.

Added by Acts 1978, No. 419, §1, eff. July 1, 1978. Acts 1985, No. 731, §1, eff. July 16, 1985.



RS 33:4144 - New Orleans; continuation of board; application of proceeds

§4144. New Orleans; continuation of board; application of proceeds

The Board of Liquidation, City Debt, as now organized and created, and with the powers, duties and functions prescribed by existing laws and by the Louisiana Constitution, shall be continued while any bonds authorized by Section 4138 of this Part are outstanding and unpaid, and all taxes which may be levied for the payment of said bonds, shall day by day as collected be paid over to said board and shall by it be applied in payment of the principal and interest of said bonds.

Added by Acts 1978, No. 419, §1, eff. July 1, 1978.



RS 33:4145 - New Orleans; application of 4138 to 4144 to other related provisions

§4145. New Orleans; application of §4138 to §4144 to other related provisions

The provisions of Sections 4138 to 4144, inclusive, of this Part, shall not affect the right, power and authority of the city of New Orleans to levy a tax on all taxable property in the city of New Orleans sufficient to pay the principal of and interest on any bonds of the city of New Orleans heretofore issued and now outstanding, or which may be issued in the future, nor the right, power and authority of the city of New Orleans to issue bonds in the future. The bonds issued under authority of Section 4138 of this Part shall not be included in computing the indebtedness of the city of New Orleans under any limitation prescribed by the Louisiana Constitution or statutes of the state of Louisiana.

Added by Acts 1978, No. 419, §1, eff. July 1, 1978.



RS 33:4146 - New Orleans; validity of bonds; repealer; severability

§4146. New Orleans; validity of bonds; repealer; severability

The city of New Orleans is further relieved of its obligation to make annual appropriations for the purpose of maintaining and operating its drainage system of the city of New Orleans and shall not be required to provide funds for maintaining and operating said drainage system.

Added by Acts 1978, No. 419, §1, eff. July 1, 1978.



RS 33:4147 - New Orleans; drainage system; special tax, investments; disbursements

§4147. New Orleans; drainage system; special tax, investments; disbursements

The council of the city of New Orleans, or its successor, as the governing body of the city of New Orleans is authorized pursuant to an election held on May 16, 1981, which election was called pursuant to Article VI, Section 32 of the Constitution of Louisiana and other applicable statutes, to levy and collect for the year 1982, and annually thereafter for a term of fifty years, a special ad valorem tax of nine mills on the dollar, upon all taxable property, real, personal, and mixed, in the city of New Orleans. The proceeds of said nine mills tax shall be paid over to the Board of Liquidation, City Debt, day by day as the same is collected by the proper officials of the city of New Orleans and such proceeds shall be used solely and exclusively for the operation and maintenance of the drainage system of the city of New Orleans; and for the construction and extension of said drainage system, excluding subsurface drainage systems and their appurtenances; and shall be deposited with the fiscal agent banks of the Board of Liquidation, City Debt, to the credit of a special fund called "Drainage System Fund". The Board of Liquidation, City Debt, may, in its discretion, invest any of the proceeds of said special tax in such investments as it is authorized by law to make whenever an officer designated by the Sewerage and Water Board of New Orleans requests the investment of such funds by the Board of Liquidation, City Debt. All disbursements made by the Sewerage and Water Board out of the proceeds of said fund shall be made in the form of warrants or drafts on the Board of Liquidation, City Debt, setting forth the amounts thereof, the persons to whom payable, and the purpose for which the payment is made; and the Board of Liquidation, City Debt, is charged with the duty of taking care that no irregular, improper or unlawful payments are made out of said special fund. The Board of Liquidation, City Debt, as now organized and created and with the powers, duties, and functions prescribed by existing laws and by this Section shall be continued as long as said special tax is levied and collected under this Section.

Added by Acts 1981, No. 247, §1, eff. July 1, 1981.



RS 33:4148 - New Orleans; drainage bonds

§4148. New Orleans; drainage bonds

A. The Sewerage and Water Board of New Orleans, by resolution adopted by affirmative vote of a majority of its members and subject to the approvals hereinafter set forth, shall have the power and is hereby authorized to issue from time to time, in the name of the city of New Orleans, bonds payable solely out of the tax levies and other revenues specified in R.S. 33:4149 for drainage purposes for the city of New Orleans, or to refund bonds issued under the authority of this Section. Such bonds may be additionally secured by municipal bond insurance, bank guarantees, surety bonds, letters of credit, and other devices to enhance the credit quality of the bonds, the cost of which credit enhancement devices may be paid from the proceeds of the bonds or such other funds as may be available.

B. Bonds issued hereunder to refund bonds shall be issued in accordance with the provisions of Chapter 14-A of Title 39 of the Louisiana Revised Statutes, and for purposes thereof, the Sewerage and Water Board of New Orleans shall be deemed to be the governing authority of the issuer whenever such term is used in said Chapter; provided, however, the Board of Liquidation, City Debt, shall fix the details of the bonds and sell the bonds as provided in R.S. 33:4151 and 4152, respectively.

C. The resolution of the Sewerage and Water Board of New Orleans authorizing the issuance of such bonds shall not be effective until approved by a resolution adopted by affirmative vote of a majority of the members of the council of the city of New Orleans and by a resolution adopted by affirmative vote of a majority of the members of the Board of Liquidation, City Debt.

D. All bonds issued pursuant to this Section shall be excluded in applying any limitation upon the power of the city of New Orleans to issue bonds for any purpose.

Added by Acts 1981, No. 247, §1, eff. July 1, 1981. Acts 1985, No. 731, §1, eff. July 16, 1985; Acts 2003, No. 1131, §1, eff. July 2, 2003.



RS 33:4149 - New Orleans, tax levy to pay bonds; disposal of residue; proceeds from assessments

§4149. New Orleans, tax levy to pay bonds; disposal of residue; proceeds from assessments

A. The Board of Liquidation, City Debt, shall annually retain from the revenues derived from the tax levy of nine mills for the drainage system of the city of New Orleans provided for herein, an amount which, together with other moneys received by the Board of Liquidation, City Debt, from the Sewerage and Water Board, as hereinafter provided, shall be, and which tax shall not be reduced below the amount, sufficient to provide for the payment, at or prior to maturity, of the principal of and the interest on the bonds issued under the authority of Section 4148 of this Part, and such revenues shall be applied by the Board of Liquidation, City Debt, to such purposes. After providing for the payment of the principal of and interest on such bonds and after making such further reservation of revenues derived from the aforesaid tax as may be required by the terms of any contract with the holders of said bonds or as the Board of Liquidation, City Debt, in its discretion, may deem necessary to insure the prompt and regular payment of the principal of and interest on said bonds, the residue of said revenues shall be used by the Sewerage and Water Board of New Orleans for the purposes now set forth in Section 4147 of this Part.

B. In the event the proceeds of bonds issued under Section 4148 of this Part shall have been used by the Sewerage and Water Board to pay for the portion of the cost of drainage work which is to be assessed against lands benefited by such drainage work, the Sewerage and Water Board shall pay over to the Board of Liquidation, City Debt, when and as received, the funds derived from the sale of drainage certificates secured by said assessments, and the total amount of assessments levied upon the property benefited by such drainage works, and the proceeds of the sale of drainage liens upon such property which are not dedicated to the payment of drainage certificates, until a sufficient amount shall have been paid over to the Board of Liquidation, City Debt, to provide for the retirement and redemption of principal of and interest on an amount of the bonds issued under Section 4148 of this Part, equal to the face amount of the said bonds the proceeds of which were used to pay the property owners' portion of the cost of the drainage works.

Added by Acts 1981, No. 247, §1, eff. July 1, 1981.



RS 33:4150 - New Orleans; tax exemption of bonds; investments; use as security; registration

§4150. New Orleans; tax exemption of bonds; investments; use as security; registration

Bonds issued under the authority of Section 4148 of this Part shall be exempt from all taxation for state, parish, municipal, or other local purposes. Savings banks, tutors of minors, curators of interdicts, trustees, and other fiduciaries may invest the funds in their hands in said bonds. Said bonds may be used for deposit with any officer, board, municipality, or other political subdivision of the state of Louisiana, in any case where, by present or future laws, deposit or security is required. Said bonds may be registered and released from registry under such rules as the Board of Liquidation, City Debt, may prescribe.

Added by Acts 1981, No. 247, §1, eff. July 1, 1981.



RS 33:4151 - New Orleans; interest rate of bonds; form; execution; costs

§4151. New Orleans; interest rate of bonds; form; execution; costs

Bonds issued under the authority of R.S. 33:4148 shall bear such rate or rates of interest as provided for in R.S. 39:1424 and R.S. 39:1424.1, shall be payable at such time or places on or before December 31, 2032, shall be in such form and denomination, shall be subject to such provisions of redemption, including redemption premiums, shall be executed and shall be subject to such other details as the Board of Liquidation, City Debt, shall determine by resolution adopted by affirmative vote of a majority of its members. The cost of preparing and selling said bonds shall be paid by the Board of Liquidation, City Debt. The resolution authorizing the issuance of bonds under the authority of R.S. 33:4148 shall be published one time in the official journal of the city of New Orleans. For a period of thirty days from the date of such resolution, any person in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause, after which time no one shall have any cause or right of action to contest the legality of said resolution or of the bonds authorized thereby for any cause whatsoever. If no suit, action, or proceeding is begun contesting the validity of the bond issue within the thirty days herein prescribed, the authority to issue the bonds and to provide for the payment thereof, and the legality thereof and of all the provisions of the resolution shall be conclusively presumed, and no court shall have authority to inquire into such matters.

Added by Acts 1981, No. 247, §1, eff. July 1, 1981. Acts 1985, No. 731, §1, eff. July 16, 1985.



RS 33:4152 - New Orleans; sale of bonds

§4152. New Orleans; sale of bonds

All bonds issued under the authority of R.S. 33:4148 shall be sold in the manner provided for sewerage service revenue bonds in R.S. 33:4121(B)(4).

Added by Acts 1981, No. 247, §1, eff. July 1, 1981. Acts 1985, No. 731, §1, eff. July 16, 1985.



RS 33:4153 - New Orleans; proceeds of bond sale

§4153. New Orleans; proceeds of bond sale

The proceeds of all sales of bonds issued under the authority of R.S. 33:4148, except refunding bonds which shall be governed by the provisions of the resolution authorizing their issuance, shall be held by the Board of Liquidation, City Debt, and paid over on the warrants of the Sewerage and Water Board of New Orleans in the manner and under the conditions provided in R.S. 33:4147 with reference to disbursements of said tax funds, and shall be used solely and exclusively for the construction and extension of the drainage systems of the city of New Orleans.

Added by Acts 1981, No. 247, §1, eff. July 1, 1981. Acts 1985, No. 731, §1, eff. July 16, 1985.



RS 33:4154 - New Orleans; continuation of board; application of proceeds

§4154. New Orleans; continuation of board; application of proceeds

The Board of Liquidation, City Debt, as now organized and created, and with the powers, duties, and functions prescribed by existing laws and by the Constitution of Louisiana, shall be continued while any bonds authorized by Section 4148 of this Part are outstanding and unpaid, and all taxes which may be levied for the payment of said bonds, shall day by day as collected be paid over to said board and shall by it be applied in payment of the principal and interest of said bonds.

Added by Acts 1981, No. 247, §1, eff. July 1, 1981.



RS 33:4155 - New Orleans; application of 4148 to 4154 to other related provisions

§4155. New Orleans; application of §§4148 to 4154 to other related provisions

The provisions of Sections 4148 to 4154, inclusive, of this Part, shall not affect the right, power, and authority of the city of New Orleans to levy a tax on all taxable property in the city of New Orleans sufficient to pay the principal of and interest on any bonds of the city of New Orleans heretofore issued and now outstanding, or which may be issued in the future, nor the right, power, and authority of the city of New Orleans to issue bonds in the future. The bonds issued under authority of Section 4148 of this Part shall not be included in computing the indebtedness of the city of New Orleans under any limitation prescribed by the Constitution of Louisiana or statutes of the state of Louisiana.

Added by Acts 1981, No. 247, §1, eff. July 1, 1981.



RS 33:4156 - New Orleans; validity of bonds; repealer; severability

§4156. New Orleans; validity of bonds; repealer; severability

The city of New Orleans is further relieved of its obligation to make annual appropriations for the purpose of maintaining and operating the drainage system of the city of New Orleans and shall not be required to provide funds for maintaining and operating said drainage system.

Added by Acts 1981, No. 247, §1, eff. July 1, 1981.



RS 33:4157 - New Orleans; defeasance of bonds

§4157. New Orleans; defeasance of bonds

The provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950 shall be applicable to all bonds heretofore or hereafter issued pursuant to the provisions of Part III, Chapter 9 of Title 33 of the Louisiana Revised Statutes of 1950.

Acts 1985, No. 731, §1, eff. July 16, 1985.



RS 33:4158 - Short term revenue notes

§4158. Short term revenue notes

The Sewerage and Water Board of New Orleans is hereby authorized to issue short-term revenue notes in the manner provided by Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950 and subject to the provisions of R.S. 33:4096(B) and R.S. 33:4121(B).

Acts 1985, No. 731, §1, eff. July 16, 1985.



RS 33:4159 - Definitions.

§4159. Definitions.

A. The terms "majority of the members" and "majority of its members" in R.S. 33:4096(B) and (D), R.S. 33:4097, R.S. 33:4100, R.S. 33:4121(B), R.S. 33:4125, R.S. 33:4128, R.S. 33:4138, R.S. 33:4141, R.S. 33:4148 and R.S. 33:4151 and "two-thirds of the members" in R.S. 33:4096(B) and R.S. 33:4121(B), when used in connection with a vote by the respective members of the Sewerage and Water Board of New Orleans, the Board of Liquidation, City Debt, or the council of the city of New Orleans, shall mean a majority or two-thirds of the members of the respective bodies holding office at the time such a vote is taken, as the case may be.

B. The singular comprehends the plural with regard to words and phrases used in the above cited statutes unless the context clearly indicates otherwise.

Acts 1985, No. 731, §1, eff. July 16, 1985.



RS 33:4159.10 - Public sewage and water drainage disposal and treatment facilities; privatization; specific authorization procedures; city of New Orleans

PART IV. PRIVATIZATION OF SEWERAGE AND WATER BOARD FACILITIES IN THE CITY OF NEW ORLEANS

§4159.10. Public sewage and water drainage disposal and treatment facilities; privatization; specific authorization procedures; city of New Orleans

A. Definition. For the purpose of this Part, "privatization" shall mean the sale or divesture of any asset having an aggregate value in excess of five million dollars of any public sewerage and water board, drainage, disposal or treatment facility by any municipality to a nonpublic entity. It shall also mean transferral to a nonpublic entity of the obligation to operate, maintain and/or manage the facility, or any portion thereof, for the benefit and on behalf of the municipality.

B. Procedures. Prior to entering into any contracts or agreements relative to the ownership, operation, or maintenance of any sewerage and water board sewage or water disposal or treatment facility with a nonpublic entity in the city of New Orleans the following procedures shall occur:

(1) The public sewerage and water board shall submit a detailed written report to the Senate Local and Municipal Affairs Committee and the House Committee on Municipal, Parochial and Cultural Affairs listing the specifics of the proposed agreement, contract, or plan. Each committee may request a hearing to discuss the proposed agreement, contract, or plan.

(2) The public sewerage and water board shall hold citywide hearings on the proposed agreement, contract or plan.

(3) Upon approval of the proposed agreement, contract or plan the Public Sewage and Water Board shall call an election for the purpose of seeking voter approval of the proposed agreement, contract or plan. The proposed agreement, contract or plan shall be executed only after having been approved by a majority of the registered voters of the municipality, voting at an election held for that purpose in accordance with the Louisiana Election Code.

Acts 2003, No. 768, §1, eff. June 27, 2003; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:4160.1 - Establishment of system

CHAPTER 9-A. ESTABLISHMENT OF NATURAL GAS SYSTEMS

§4160.1. Establishment of system

Provided there is no duplication of existing gas utility service in a specific area to be served, the governing authority of any municipality or parish, either within or without the corporate limits of a municipal corporation, is hereby vested with full power and authority to establish, acquire, construct, improve, extend, and maintain within said municipality or parish a natural gas system or systems, including such natural gas transmission, distribution, and storage facilities as may be required, with all necessary equipment and installation in connection therewith, including such extensions as may be proper to connect said system or systems with a natural gas supply whether within or without any such municipality or parish, and it shall have full power and authority to levy and collect local or special assessments on the real property to be benefited thereby within the said municipality or parish, within the area served sufficient in amount to defray the total cost of said work, including the cost of street intersections and installation and connections necessary to connect said system with a natural gas supply, including the cost of establishing, constructing, improving, and extending any such transmission, distribution, and storage facilities, whether by purchase, lease or otherwise, all within the form and manner and subject to the limitations and restrictions herein contained.

Acts 1990, No. 782, §1, eff. July 24, 1990.



RS 33:4160.2 - Notice of intention to establish system; objections

§4160.2. Notice of intention to establish system; objections

A. Any municipality or parish taking advantage of this Chapter shall, through its governing authority, be required to adopt a resolution giving notice of its intention to establish, acquire, construct, improve, extend, and maintain such gas system or systems and other improvements herein authorized, and embody therein, in a general way, the improvements contemplated, a list of streets or portions thereof or area or areas which are to be improved or served, and the manner of payment therefor. Such notice shall be signed by the chief executive officer of the governing authority and shall contain substantially all things set forth in said resolution, and shall set forth further that the authority ordering the giving of such notice will, in open session, on the date and at the time and place named, hear all objections to the proposed improvements and the manner of payment therefor. Such notice of intention shall be published once a week for three consecutive weeks, the first at least fifteen days prior to the date set for the hearing, in the official journal of the governing authority.

B. After hearing and passing on the objections, the governing authority may order the proposed improvements constructed in the manner hereinafter provided; however, the governing authority of any municipality or parish shall not order the construction of the proposed improvements in the event there are filed at the public hearing written objections to the proposed improvements signed by the resident property owners owning more than one-half of the total front foot of property which will be assessed to pay the cost of said improvements, if the assessments are to be on a front foot basis, or signed by the resident property owners owning more than one-half of the total square footage of property which will be assessed to pay the cost of such improvements, if the assessments are to be on a square foot basis. Such majority shall be determined after considering the front footage or square footage of all properties to be assessed and the owners of such portion shall be determined by the conveyance records of the municipality or parish.

Acts 1990, No. 782, §1, eff. July 24, 1990.



RS 33:4160.3 - Specifications; advertising for bids

§4160.3. Specifications; advertising for bids

A. The governing authority of such municipality or parish, after having given notice of its intention as above set forth and after disposing of all objections and having decided to order the construction of such improvements, may, without further delay, have the necessary plans and specifications for said work prepared and may authorize the advertisement for bids therefor, by the giving of notice calling for sealed bids for the construction of said work, said notice to be signed by the chief executive officer or purchasing agent of the municipality or parish, and to be published once a week for three consecutive weeks in the official journal of the municipality or parish, or in any newspaper having general circulation in the municipality or parish, the first insertion to be not less than fifteen days prior to the reception and opening of the bids.

B. Said notice shall contain a general description of work contemplated, shall refer to plans and specifications which shall be placed on file with the clerk, secretary, or purchasing agent of the said governing authority, and shall designate the hour, date, and place for the reception and opening of bids, and may provide either that the contractor be required to accept certificates of indebtedness hereafter authorized, if the governing authority elects to make such requirement, or that they may be sold in such a manner and at such time as the governing authority may elect.

Acts 1990, No. 782, §1, eff. July 24, 1990.



RS 33:4160.4 - Awarding contract; resolution authorizing execution of contract

§4160.4. Awarding contract; resolution authorizing execution of contract

A. The governing authority of the municipality or parish, or its authorized officer or agent, shall receive bids on the date and at the place and hour named in the notice calling for bids and shall there publicly open and tabulate the bids. The contract shall thereafter be awarded to the lowest responsible bidder who can furnish satisfactory security. The governing authority may, however, reject any and all bids, and at any time, within a period of thirty days from the date of the reception and opening of the bids, award the contract for the work to the lowest responsible bidder.

B. The contract awarded under the provisions of this Chapter shall be authorized by resolution authorizing the chief executive officer of the governing authority to execute the contract for, on behalf of, and in the name of the municipality or parish. It shall not be necessary to set forth the contract in full in the resolution, but it shall be sufficient if the resolution refers to a copy of the contract on file in the office of the clerk or secretary where it is available for public inspection. The resolution shall be published in one issue of the official journal of the municipality or parish, and a certified copy thereof shall be filed with the clerk of court of the parish and shall be by him duly recorded in the mortgage records of the parish.

C. Where joint street and gas projects are undertaken, bids shall be taken, and received, and the contract for such joint project awarded by the agency carrying out the street or road improvements, all in strict accordance and compliance with the provisions of law applicable to such street or road improvements.

Acts 1990, No. 782, §1, eff. July 24, 1990.



RS 33:4160.5 - Statement of cost of improvement

§4160.5. Statement of cost of improvement

A. Any municipality or parish, upon the award of any contract under the provisions of this Chapter, shall forthwith require of the engineer of the municipality or parish a duly certified statement or report, showing in detail the total cost of the improvements, including the cost of street intersections, engineers' and attorneys' fees, and all other expenses incidental to the cost. The report shall also show the amount of the cost chargeable to each lot or parcel of real estate to be benefited in the proportion that its area bears to the total area to be assessed, or in the proportion that its front footage bears to the total front footage to be assessed, as shall be determined by the governing authority, provided, however, that where the assessment is made on a front foot basis and any distribution line is constructed upon more than one side of any lot or parcel of real estate, the total front footage of such lot or parcel of real estate to be assessed shall be determined by taking the total front footage of said lot or parcel of real estate to be served by the lines to be constructed and dividing such total front footage by two. The report shall further describe each lot or parcel of real estate to be assessed with sufficient clearness to identify it.

B. The words "front footage" as used in this Chapter shall mean the footage of each lot or parcel of real estate abutting the right of way or street along which the distribution line is constructed.

Acts 1990, No. 782, §1, eff. July 24, 1990.



RS 33:4160.6 - Special assessments; installment notes; effect of default; assessment lien

§4160.6. Special assessments; installment notes; effect of default; assessment lien

A. Upon receipt of the certified statement or report of the engineer of the municipality or parish as provided for in R.S. 33:4160.5, the governing authority shall review said certified statement or report, including the proposed local or special assessments, and thereafter shall make a determination as to whether each lot or parcel of real estate to be assessed will be benefited to an amount not less than the proposed local or special assessment. Proposed assessments that are found by the governing authority to have been erroneously assessed or for which the governing authority does not find said benefit shall be deleted from said certified statement or report. The deletion of such proposed assessment from said certified statement or report for either of said reasons shall in no way invalidate or affect the legality of the contract awarded for the construction of said proposed improvements, nor shall such deletions constitute a violation of the public contracts law of this state.

B. Following said review and finding as to benefit by said governing authority, there shall be mailed to each property owner to be assessed a notice advising each property owner of his proposed assessment and the manner and time for payment thereof. Said notice shall set forth a general description of the proposed improvements, such description of the property to be assessed and the location thereof as the governing authority may deem necessary and shall notify the property owner to advise the governing authority in writing within fifteen days from date of said notice if inaccuracies exist in the proposed assessment. The notice shall be given by depositing said written notice in the United States mail, postage prepaid, and addressed to the property owner at his address as it appeared on the last approved tax roll on which the property was assessed for taxes by the governing authority. The certificate of the clerk or secretary of the governing authority levying any such assessments that the aforesaid notice has been given in writing to all property owners to be assessed shall establish a conclusive legal presumption that all requirements of notice as set forth hereinabove have been legally satisfied.

C. After thirty days have elapsed from the date of the mailing of said notice of the proposed assessments, the governing authority shall adopt an ordinance levying a local or special assessment on each lot or parcel of real estate in the area involved in proportion that its area bears to the total area to be assessed, or in proportion that its front footage bears to the total front footage to be assessed, as shall be determined by the governing authority, and the total of all such local or special assessments shall represent the total cost of said improvements, including all the items above set forth; provided that where the construction is financed partly under the provisions hereof, and partly by the issuance of bonds, or by any other method, then the total of all assessments levied hereunder shall represent the total cost of the work contemplated, including all items mentioned above, less the amount provided by bonds, or such other method. The amount assessed in said ordinance shall be due and collectible immediately on its passage, and, if not paid within thirty days from the date of the adoption of said ordinance, it will be conclusively presumed that any property owner whose property is affected thereby, exercises the right and option, which is hereby authorized, to pay the amount due in equal annual installments bearing interest at a rate or rates not exceeding twelve per centum per annum or at the maximum rate provided for conventional interest by Article 2924 of the Louisiana Civil Code as the same now exists or may be hereafter amended, and extending over a period not exceeding twenty years, all within the discretion of the governing authority and as provided for in the ordinance levying such local or special assessments. The first installment shall become due on December thirty-first of the then current year or one year after the date of the assessment ordinance herein provided for, in the discretion of the governing authority of the municipality or parish, and annually thereafter.

D. A certified copy of said ordinance levying the local or special assessments on the real estate as aforesaid shall be filed with the clerk of court in the parish, who shall forthwith record the same in the mortgage records of the parish, and when so filed and recorded, shall operate as a lien and privilege against all real estate therein assessed, and which aforesaid lien and privilege shall prime all other claims except taxes and prior recorded local or special assessments levied for streets, gas, or water.

E.(1) The failure to pay any installment or interest thereon when due shall ipso facto cause all other installments and the interest thereon to become due and payable and the municipality or parish may, after thirty days from the date of such default proceed against the property for the collection of the total amount due thereon, including interest, plus twenty percent additional on the principal and interest of the past due installment or installments or twenty percent of the amount sued for, and in the event judgment is necessary to effect collection, twenty percent of the amount of the judgment rendered, as attorney's fees provided that said attorney's fees shall be payable by the property owner only if demand by the governing authority of the municipality or parish through registered or certified mail has been made on the property owner and he has failed to pay the amount due within ten days after such demand.

(2) In any such suit to collect any delinquent assessments, a certified copy of the assessment ordinance, and any affidavits and exhibits annexed thereto which establish the correctness of the delinquent assessment shall be admissible, self-authenticating, and sufficient to establish prima facie proof of such demand.

F. Any errors in descriptions or amounts in any assessment ordinance adopted pursuant to this Section may be corrected by the adoption of an amendatory ordinance which need set forth only the corrected descriptions or amounts and which amendatory ordinance shall be recorded in the same manner as the original ordinance levying the assessments. The adoption of any such corrective ordinance shall serve only to postpone the thirty-day period for cash payment in full of the assessment actually affected and corrected by such amendatory ordinance, and the due date of the installments of such assessments so corrected that are not paid in full in cash within thirty days from the date of the adoption of the amendatory ordinance shall be the same as the due dates of the installments of the assessments levied in the original ordinance and not affected or corrected by any such amendatory ordinance or ordinances.

G. Except for the collection costs provided for herein, the payments made in cash shall be expended for no other purpose other than the payment of the cost of said improvements.

Acts 1990, No. 782, §1, eff. July 24, 1990.



RS 33:4160.7 - Certificates of indebtedness

§4160.7. Certificates of indebtedness

The governing authority of any such municipality or parish complying with the provisions of this Chapter, shall have the power and is hereby authorized to issue, execute, negotiate, sell, and deliver negotiable interest-bearing coupon certificates of the municipality or parish in an amount not exceeding the total amount of the installments or deferred payments as provided for in R.S. 33:3986, said certificates to bear interest at a rate or rates as may be payable annually, and to mature serially over a period not exceeding twenty years, but in no event shall said certificates extend over a longer period of time than that provided for by the ordinance levying the local or special assessments which may be payable in annual installments. Said certificates shall be of such form, date, denomination, and payable in principal and interest at such time and place as the governing authority may determine, and such certificates shall be secured by and payable in principal and interest from the irrevocable pledge and dedication of the funds to be derived from the special assessments hereinabove provided, which are payable in annual installments or deferred payments as provided for by this Chapter, which funds shall be set aside in a separate trust fund and shall not be drawn upon for any purpose other than to pay the principal and interest of said certificates.

Acts 1990, No. 782, §1, eff. July 24, 1990.



RS 33:4160.8 - Additional assessments

§4160.8. Additional assessments

In the event the local and special assessments originally levied are insufficient for any cause whatsoever, to pay the principal and interest, or the principal or interest, in any one year of the said certificates outstanding at their respective maturity dates, then in this event the municipality or parish issuing such certificates under the provisions of this Chapter, through its governing authority, is hereby authorized, empowered, and obligated by ordinance to levy and collect, at such time or times as may be necessary, an additional local or special assessment on each lot or parcel of real estate in the municipality or parish or area involved, sufficient in amount to pay in full the said principal and interest, or the principal or interest of such certificates at their respective maturity dates. The amounts assessed in such ordinance or ordinances shall be due and collectible immediately on its passage and if not paid within thirty days from the date of its adoption, the governing authority of the municipality or parish shall proceed against the property for the collection of the amount of the additional local or special assessment so levied, plus interest thereon and ten percent additional for attorneys' fees. A certified copy of each ordinance providing for the levy and collection of such additional local or special assessment shall be filed with the clerk of court of the parish in which the municipality or parish is located promptly upon its adoption, who shall forthwith record the same in mortgage records of the parish and when so filed and recorded shall operate as a lien and privilege against all the real estate therein assessed and shall prime all other liens except taxes, and prior recorded local or special assessments levied for streets or gas.

Acts 1990, No. 782, §1, eff. July 24, 1990.



RS 33:4160.9 - Sale and delivery of certificates; use of proceeds

§4160.9. Sale and delivery of certificates; use of proceeds

The governing authority of the municipality or parish issuing the certificates may negotiate and deliver the certificates and collect the purchase price therefor and do any and all things necessary and incidental thereto or authorize the delivery to the contractor of all or any of the certificates in payment of their contractual obligation covering the improvements. The funds derived from the sale of the certificates shall be expended solely in payment of the costs of the improvements and shall not be drawn upon for any other purpose.

Acts 1990, No. 782, §1, eff. July 24, 1990.



RS 33:4160.10 - Certificates as negotiable paper

§4160.10. Certificates as negotiable paper

Certificates issued shall not be invalid for any irregularity or defect in the proceedings for their issuance, sale, or delivery, and shall be incontestable in the hands of bona fide purchasers or holders for value thereof.

Acts 1990, No. 782, §1, eff. July 24, 1990.



RS 33:4160.11 - Inspection and acceptance of work

§4160.11. Inspection and acceptance of work

The governing authority of any municipality or parish taking advantage of the provisions of this Chapter shall, upon the completion of any contract awarded as provided for herein, provide for the final inspection of the work performed thereunder and the improvements made, and if the work be found to have been completed satisfactorily in accordance with said contract, as evidenced by a certificate of the project engineer, the said governing authority shall by ordinance duly adopted approve and accept the said work and fulfill its obligations under the said contract after compliance with the laws of Louisiana relative to the completion of contracts involving public works, by full payment therefor of any and all amounts and balances due the said contractor, including all retained percentages of payments previously made thereon on engineer's estimates, and which percentages were retained pending the completion of the said work.

Acts 1990, No. 782, §1, eff. July 24, 1990.



RS 33:4160.12 - Employment and duties of engineer and attorney

§4160.12. Employment and duties of engineer and attorney

A. Municipalities or parishes which take advantage of the provisions of this Chapter, be and they are hereby authorized through their respective governing authorities if they elect to do so to engage the service of an engineer and provide for his payment, who shall prepare all plans and specifications for said work and improvements herein authorized, and that the governing authority shall approve such plans and specifications by a proper resolution duly adopted. Such engineer, so employed, shall inspect the work as let in accordance with contracts hereunder and shall issue to the said contractor, his estimates thereon from time to time as the said work progresses, which estimates may be paid by the municipality or parish either in full or by the retention of ten percent thereof as retained percentage. The said engineer shall inspect the work as it progresses and shall be responsible for the performance and completion thereof in accordance with the plans and specifications. Upon final completion of the work, the said engineer shall render a report to the governing authority of the municipality or parish as to the completion of the work in a satisfactory manner, which report shall be duly certified to, and in addition thereto, the said engineer shall do and perform any and all engineering duties required of him in this Chapter.

B. The governing authority of the municipality or parish is also hereby authorized to employ an attorney to handle all legal work in connection with such improvements, herein authorized, and to provide for the payment of his fee. The attorney, in addition to his other duties, shall prepare a complete transcript of the record of the proceeding covering each and every project completed and shall file the same with the clerk or secretary of the municipality or parish. This filed transcript shall constitute a permanent record thereof.

Acts 1990, No. 782, §1, eff. July 24, 1990.



RS 33:4160.13 - Prescriptive period to question validity of proceedings

§4160.13. Prescriptive period to question validity of proceedings

No contest or proceeding to question the validity or legality of any resolutions or ordinances adopted or proceedings had under the provisions of this Chapter shall be begun in any court by any person for any cause whatsoever, after the expiration of thirty days from the date when the resolution, ordinance, or proceeding was published, and after such time the regularity of such resolution, ordinance, or proceeding shall be conclusively presumed. If the validity of any certificates issued under the provisions of this Chapter is not raised within thirty days from date of publication of the resolution or ordinance issuing said certificates and fixing their terms, the authority to issue said certificates, the legality thereof and of the local or special assessments necessary to pay the same shall be conclusively presumed and no court shall thereafter have authority to inquire into such matters.

Acts 1990, No. 782, §1, eff. July 24, 1990.



RS 33:4160.14 - Participation in payment of costs

§4160.14. Participation in payment of costs

Any municipality or parish proceeding under the authority of this Chapter may participate in the payment of the total cost of any project authorized hereunder, in such a manner and to such extent that the governing authority of the municipality or parish may determine, provided that any funds so used by the municipality or parish shall be in such amounts as it may have available for such purpose and from sources other than the imposition of special assessments. Such participation by the municipality or parish may be allocated to any one or more projects as the governing authority of the municipality or parish may determine, and the amount of the municipality's or parish participation shall be deducted from the total cost of the improvements for the purpose of levying local or special assessments hereunder.

Acts 1990, No. 782, §1, eff. July 24, 1990.



RS 33:4160.21 - Establishment of system

CHAPTER 9-B. ESTABLISHMENT OF DRAINAGE SYSTEM FOR

THE CITY OF LAFAYETTE

§4160.21. Establishment of system

The governing authority of the city of Lafayette may establish, acquire, construct, improve, extend, and maintain within said city a drainage system or systems, including such drainage facilities as may be required, with all necessary equipment and installations in connection therewith, including such extensions as may be proper to connect the system or systems with the drainage facilities of the city or any other drainage facilities within the city. The governing authority of the city may levy and collect local or special assessments on real property to be benefitted within the city or the area served within the city sufficient in amount to defray the total cost of said work, including the cost of street intersections and installations and connections necessary to connect the system with the main drainage system of the city or necessary to connect the system with any drainage facilities within the city, including the cost of establishing, constructing, improving, and extending any such drainage facilities, whether by purchase, lease, or otherwise, or including the cost of the construction of complete drainage facilities, including levees and pumping facilities, within the city, all within the form and manner and subject to the limitations and restrictions herein contained.

Acts 1992, No. 472, §1.



RS 33:4160.22 - Notice of intention to establish system; objections

§4160.22. Notice of intention to establish system; objections

A. In order to take advantage of this Chapter, the governing authority of the city shall be required to adopt a resolution giving notice of its intention to establish, acquire, construct, improve, extend, and maintain such drainage system or systems and other improvements herein authorized. Such notice shall generally include the improvements contemplated, a list of streets, rights of way, or portions thereof, or area or areas which are to be improved or drained, and the manner of payment therefor. Such notice shall further contain substantially all things set forth in said resolution and shall state that the authority ordering the giving of such notice will, in open session on the date and at the time and place named, hear all objections to the proposed improvements and the manner of payment therefor. Such notice of intention shall be published in the official journal of the city once a week for three consecutive weeks beginning not later than fifteen days before the date of the proposed hearing.

B. After hearing and passing on the objections, the governing authority may order the proposed improvements constructed in the manner hereinafter provided; however, the governing authority shall not order the construction of the proposed improvements if there is filed prior to or at the public hearing written objections to the proposed improvements signed by the property owners owning more than one-half of the total front feet of property which will be assessed to pay the cost of said improvements, if the assessments are to be on a front foot basis, or signed by the property owners owning more than one-half of the total square footage of property which will be assessed to pay the cost of such improvements, if the assessments are to be on a square foot basis. Such majority shall be determined after considering the front footage or square footage of all properties to be assessed and the owners of such portion shall be determined by the conveyance records of the parish.

Acts 1992, No. 472, §1.



RS 33:4160.23 - Specifications; advertising for bids

§4160.23. Specifications; advertising for bids

A. The governing authority, after having given notice of its intention as above set forth and after disposing of all objections and having decided to order the construction of such improvements, may without further delay have the necessary plans and specifications for said work prepared and may authorize the advertisement for bids therefor, as provided by law. Said notice shall contain a general description of work contemplated, shall refer to plans and specifications which shall be placed on file with the clerk, secretary, or purchasing agent of the governing authority, shall designate the hour, date, and place for the reception and opening of bids, and may provide either that the contractor be required to accept certificates of indebtedness hereafter authorized if the governing authority elects to make such requirement or that they may be sold in such a manner and at such time as the governing authority may elect.

B. Drainage improvements authorized under the provisions of this Chapter may be combined, constructed, and installed as a part of road or street paving improvements undertaken by the city or jointly by the city with the parish or with the Department of Transportation and Development. Advertisement for bids on such projects shall be in accordance with the requirements of law applicable to road or street paving improvements ordered by the city, the parish, or the Department of Transportation and Development and it shall not be necessary that the project be advertised as otherwise provided in this Section. Where drainage improvements authorized under the provisions of this Chapter are included in and constructed as an integral part of a road or street paving project being undertaken by the city, the parish, or the Department of Transportation and Development, the lowest responsible bid received for the entire project shall govern, and assessments to be levied as hereinafter provided shall be based upon the total of the unit prices contained in the bid proposal and applicable to the drainage work included in the joint project as determined and certified by the city's engineer.

Acts 1992, No. 472, §1.



RS 33:4160.24 - Awarding contract; resolution authorizing execution of contract

§4160.24. Awarding contract; resolution authorizing execution of contract

A. Except in the case of joint projects undertaken as provided and authorized by R.S. 33:4160.23, the governing authority of the city or its authorized office or agent shall receive bids on the date and at the place and hour named in the notice calling for bids and shall there publicly open and tabulate the bids. The contract shall thereafter be awarded to the lowest responsible bidder who can furnish satisfactory security. The governing authority may, however, reject any and all bids and at any time within a period of thirty days from the date of the reception and opening of the bids award the contract for the work without further advertisement, provided that no contract shall be let for an amount greater than that specified in the lowest sealed bid received from a responsible bidder.

B. The contract awarded under the provisions of this Chapter shall be authorized by resolution or ordinance authorizing an officer of the governing authority to execute the contract for, on behalf of, and in the name of the city. It shall not be necessary to set forth the contract in full in the resolution or ordinance, but it shall be sufficient if the resolution or ordinance refers to a copy of the contract on file in the office of the clerk or secretary where it is available for public inspection. The resolution or ordinance shall be published in one issue of the official journal of the city, and a certified copy thereof shall be filed with the clerk of court of Lafayette Parish and shall be by him duly recorded in the mortgage records of Lafayette Parish.

C. Where joint street and drainage projects are undertaken, bids shall be taken and received and the contract for such joint project awarded by the agency carrying out the street or road improvements, all in strict accordance and compliance with the provisions of law applicable to such street or road improvements.

Acts 1992, No. 472, §1.



RS 33:4160.25 - Statement of cost of improvement; definitions

§4160.25. Statement of cost of improvement; definitions

A. Upon the award of any contract under the provisions of this Chapter, the city shall forthwith require of an engineer a duly certified statement or report showing in detail the total cost of the improvements, including the cost of street intersections, engineer's and attorney's fees, and all other expenses incidental to the cost. The report shall also show the amount of the cost chargeable to each lot or parcel to be benefitted in the proportion that its area bears to the total area to be assessed or in the proportion that its front footage bears to the total front footage to be assessed, as shall be determined by the governing authority. However, when the assessment is made on a front foot basis and any drainage line is constructed upon more than one side of any lot or parcel of real estate, the total front footage of such lot or parcel of real estate to be assessed shall be determined by taking the total front footage of said lot or parcel of real estate abutting all drainage lines to be constructed and dividing such total front footage by two. The report shall further describe each lot or parcel of real estate to be assessed with sufficient clarity to identify it.

B. As used in this Chapter:

(1) The words "front footage" shall mean the footage of each lot or parcel of real estate abutting the right of way or street, along which the drainage line is constructed.

(2) The words "square footage" shall mean the area of land measured in square feet to be improved or benefitted by the improvements to be constructed.

Acts 1992, No. 472, §1.



RS 33:4160.26 - Special assessments; installments; effect of default; assessment lien

§4160.26. Special assessments; installments; effect of default; assessment lien

A. Upon receipt of the certified statement or report of the engineer of the drainage district as provided in R.S. 33:4160.25, the governing authority shall review the certified statement or report, including the proposed local or special assessments, and thereafter shall make a determination as to whether each lot or parcel of real estate to be assessed will be benefitted to an amount not less than the proposed local or special assessment. Proposed assessments that are found by the governing authority to have been erroneously assessed or for which the governing authority does not find said benefit shall be deleted from said certified statement or report. The deletion of such proposed assessments from said certified statement or report for either of said reasons shall in no way invalidate or affect the legality of the contract awarded for the construction of said proposed improvements, nor shall such deletions constitute a violation of the public contract law of this state.

B. Following said review and finding as to benefit by said governing authority, there shall be mailed to each property owner to be assessed a notice advising each such owner of his proposed assessment and the manner and time for payment thereof. Said notice shall set forth a general description of the proposed improvements, such description of the property to be assessed, and the location thereof, as the governing authority may deem necessary, and shall notify the property owner to advise the governing authority in writing within fifteen days from the date of such notice if inaccuracies exist in the proposed assessment. The aforesaid notice shall be given by depositing said written notice in the United States mail, postage paid, and addressed to the property owner at his address as it appeared on the last approved tax roll on which the property was assessed for taxes by the governing authority. The certificate of the clerk or secretary of the governing authority levying any such assessments that the aforesaid notice has been given in writing to all property owners to be assessed shall establish a conclusive legal presumption that all requirements of notice as set forth hereinabove have been legally satisfied.

C. After thirty days have elapsed from the date of the mailing of said notice of proposed assessments, the governing authority may adopt an ordinance levying a local or special assessment on each lot or parcel of real estate in the area involved in proportion that its area bears to the total area to be assessed or in proportion that its front footage bears to the total front footage to be assessed, as shall be determined by the governing authority, and the total of all such local or special assessments shall represent the total cost of the work contemplated and other costs as contemplated by the report required by R.S. 33:4160.25. Where the construction is financed partly under the provisions hereof and partly by the issuance of bonds or by any other method, including contributions from any general or special funds of the city, then the total of all assessments levied hereunder shall represent the total cost of the work contemplated, including all items mentioned above, less the amount provided by bonds or such other method.

D. The amount assessed in said ordinance shall be due and collectible immediately on its passage, and, if not paid within thirty days from the date of the adoption of said ordinance, it will be conclusively presumed that any property owner whose property is affected thereby exercises the right and option, which is hereby authorized, to pay the amount due in equal annual installments bearing interest at a rate to be established by the governing authority, including all the items above set forth, and extending over a period of not exceeding twenty years, all within the discretion of the governing authority, and as provided for in the ordinance levying such local or special assessments. The first installment shall become due on December thirty-first of the then current year or one year after the date of the assessment ordinance herein provided for, in the discretion of the governing authority, and annually thereafter. The failure to pay any installment or interest thereon when due shall ipso facto cause all other installments and the interest thereon to become due and payable, and the city shall, within thirty days from date of such default, proceed against the property for the collection of the total amount due thereon, including interest, plus twenty percent additional on the principal and interest of the past due installment or installments or twenty percent of the amount sued for and, in the event judgment is necessary to effect collection, twenty percent of the amount of the judgment rendered as attorney's fees. However, said attorney's fees shall be payable by the property owner only if demand has been made on the property owner by the governing authority of the city through registered or certified mail and he has failed to pay the amount due within ten days after such demand.

E. A certified copy of the ordinance levying the local or special assessments on the real estate as aforesaid shall be filed with the clerk of court of Lafayette Parish, who shall forthwith record the same in the mortgage records of the parish, and when so filed and recorded, shall operate as a lien and privilege against all real estate therein assessed, and which aforesaid lien and privilege shall prime all other claims except taxes and prior recorded local or special assessment levied for streets, sewerage, or water or underground wiring. The payments made in cash shall be expended for no purpose other than the payment of the cost of said improvements. Any errors in descriptions or amounts in any assessment ordinance adopted pursuant to this Section may be corrected by the adoption of an amendatory ordinance which shall set forth only the corrected descriptions or amounts and which shall be recorded in the same manner as the original ordinance levying the assessments. The adoption of any such corrective ordinance shall serve only to postpone the thirty-day period for cash payment in full of the assessment actually affected and corrected by such amendatory ordinance, and the due dates of the installments of such assessments so corrected which are not paid in full in cash within thirty days from the date of adoption of the amendatory ordinance shall be the same as the due dates of the installments of the assessments levied in the original ordinance and not affected or corrected by any such amendatory ordinance or ordinances.

Acts 1992, No. 472, §1.



RS 33:4160.27 - Certificates of indebtedness

§4160.27. Certificates of indebtedness

The governing authority may issue, execute, negotiate, sell, and deliver certificates of the city of Lafayette in an amount up to the total amount of the installments or deferred payments as provided in R.S. 33:4160.26. The certificates shall bear interest at a rate or rates of interest as set forth in the ordinance providing for their issuance, shall be payable annually, and shall mature serially over a period not exceeding twenty years, but in no event shall the certificates extend over a longer period of time than the total period of time for the payment of the local or special assessments described in R.S. 33:4160.26. The certificates may be of such form, bear such date, be of such denomination, and may be subject to such provisions as may be limited or expanded by the provisions of the resolution or ordinance providing for their issuance and as may be most likely to insure the prompt payment and/or marketability. They shall be payable in principal and interest from the irrevocable pledge and dedication of the funds to be derived from the special assessments hereinabove provided which are payable in annual installments or deferred payments as provided for by this Chapter, which funds shall be set aside in a separate trust fund and shall not be drawn upon for any purpose other than to pay the principal and interest of the certificates.

Acts 1992, No. 472, §1.



RS 33:4160.28 - Additional assessments

§4160.28. Additional assessments

If the local and special assessments originally levied are insufficient, for any cause whatsoever, to pay the principal and interest, or the principal or interest, in any one year of the said drainage certificates outstanding at their respective maturity dates, the city, through its governing authority, is hereby authorized, empowered, and obligated by ordinance to levy and collect, at such time or times as may be necessary, an additional local or special assessment on each lot or parcel of real estate in the city or area involved sufficient in amount to pay in full the said principal and interest or the principal or interest of such drainage certificates at their respective maturity dates. The amounts assessed in such ordinance or ordinances shall be due and collectible immediately on its passage, and if not paid within thirty days from the date of its adoption, the governing authority shall proceed against the property for the collection of the amount of the additional local or special assessment so levied, plus interest thereon and ten percent additional for attorney's fees. A certified copy of each ordinance providing for the levy and collection of such additional local or special assessment shall be filed with the Lafayette Parish Clerk of Court promptly upon its adoption, who shall forthwith record the same in mortgage records of the parish, and when so filed and recorded shall operate as a lien and privilege against all the real estate therein assessed and shall prime all other liens except taxes and prior recorded local or special assessments levied for streets, sewerage, water, and underground wiring.

Acts 1992, No. 472, §1.



RS 33:4160.29 - Form and registration of certificates

§4160.29. Form and registration of certificates

The said drainage certificates shall be signed by the regular or facsimile signatures of the mayor and council clerk on behalf of and in the name of the city and under the seal thereof. The seal of the city may be impressed or printed on the certificates.

Acts 1992, No. 472, §1.



RS 33:4160.30 - Sale and delivery of certificates; use of proceeds

§4160.30. Sale and delivery of certificates; use of proceeds

The certificates may be sold by negotiated sale or may be advertised for sale on sealed bids as provided by law. The governing authority may reject any and all bids received as a result of the advertisement, or the city may contract to deliver the certificates to the contractor as hereinafter provided at a price not less than the best bid received at the advertised sale. The governing authority may, by resolution, authorize the mayor to negotiate and deliver the certificates, to collect the purchase price therefor, and to do any and all things necessary and incidental thereto, or may authorize the delivery to the contractor of all or any of the certificates in payment of their contractual obligation covering the improvements. The funds derived from the sale of the certificates shall be expended solely in payment of the costs of the improvements, and shall not be drawn upon for any other purpose.

Acts 1992, No. 472, §1.



RS 33:4160.31 - Certificates

§4160.31. Certificates

Certificates issued hereunder shall not be invalid for any irregularity or defect in the proceedings for their issuance, sale, or delivery, and shall be incontestable in the hands of bona fide purchasers or holders for value thereof.

Acts 1992, No. 472, §1.



RS 33:4160.32 - Inspection and acceptance of work

§4160.32. Inspection and acceptance of work

The governing authority of the city shall, upon the completion of any contract awarded as provided for herein, provide for the final inspection of the work performed thereunder and the improvements made, and, if the work is found to have been completed satisfactorily in accordance with said contract, as evidenced by a certificate of the project engineer, the governing authority shall by ordinance duly adopted approve and accept the work and fulfill its obligations under the contract after compliance with laws relative to the completion of contracts involving public works by full payment therefor of any and all amounts and balances due the said contractor, including all retained percentages of payments previously made thereon on engineer's estimates and which percentages were retained pending completion of the work.

Acts 1992, No. 472, §1.



RS 33:4160.33 - Prescriptive period to question validity of proceedings

§4160.33. Prescriptive period to question validity of proceedings

No contest or proceedings to question the validity or legality of any resolutions or ordinances adopted or proceedings undertaken under the provisions of this Chapter shall be initiated in any court by any person for any cause whatsoever after the expiration of thirty days from the date when the resolution, ordinance, or proceeding was published, and after such time the regularity of such resolution, ordinance, or proceeding shall be conclusively presumed. If the validity of any certificates issued under the provisions of this Chapter is not raised within thirty days from date of publication of the resolution or ordinance issuing said certificates, the legality thereof and the legality of the local or special assessments necessary to pay the same shall be conclusively presumed, and no court shall thereafter have authority to inquire into such matters.

Acts 1992, No. 472, §1.



RS 33:4160.34 - Participation in payment of costs

§4160.34. Participation in payment of costs

The city of Lafayette may participate in the payment of the total cost of any project authorized hereunder in such a manner and to such extent that the governing authority of the city may determine, provided that any funds so used by the city shall be in such amounts as it may have available for such purpose and from sources other than the imposition of special assessments. Such participation by the city may be allocated to any one or more projects as the governing authority may determine, and the amount of the city's participation shall be deducted from the total cost of the improvements for the purpose of levying local or special assessments hereunder.

Acts 1992, No. 472, §1.



RS 33:4161 - Revenue-producing public utility defined

CHAPTER 10. PUBLIC UTILITIES

PART I. OWNERSHIP, OPERATION, AND FINANCING

SUBPART A. GENERAL POWERS

§4161. Revenue-producing public utility defined

For the purposes of this Part, "revenue-producing public utility" means any revenue-producing business or organization that regularly supplies the public with a commodity or service, including electricity, gas, water, ice, ferries, warehouses, docks, wharves, terminals, airports, transportation, telephone, telegraph, radio, television, drainage, sewerage, garbage disposal, emergency medical services, and other like services; or any project or undertaking, including public lands and improvements thereon, owned and operated by a political subdivision authorized by the Constitution of Louisiana or by law to issue bonds, from the conduct and operation of which revenue can be derived.

Amended by Acts 1954, No. 570, §1; Acts 2003, No. 407, §1, eff. June 18, 2003; Acts 2014, No. 158, §1.



RS 33:4162 - Power to own and operate; power to lease

§4162. Power to own and operate; power to lease

A. Any political subdivision authorized by the Constitution of Louisiana or by law to issue bonds may construct, acquire, extend, or improve any revenue-producing public utility and property necessary thereto, either within or without its boundaries, and may operate and maintain the utility in the interest of the public.

B. A municipal corporation may lease waterworks systems, electric light and power plants, combined water and electric systems, garbage plants, sewerage works, electric street and interurban railways, gas plants, and distributing systems.

C. No municipal corporation may lease or purchase gas fields, wells, lands, or holdings for the purpose of drilling and operating gas wells.

D. A parish may lease gas plants, gas distributing systems, gas wells, gas lands, and holdings.

Acts 2014, No. 158, §1.



RS 33:4163 - Sale and distribution of commodity or service; establishment of rates and regulations

§4163. Sale and distribution of commodity or service; establishment of rates and regulations

The municipal corporation, parish, political subdivision, or taxing district may sell and distribute the commodity or service of the public utility within or without its corporate limits and may establish rates, rules, and regulations with respect to the sale and distribution.



RS 33:4164 - Contracts for obtaining water or electricity from another political subdivision or private person

§4164. Contracts for obtaining water or electricity from another political subdivision or private person

A. Municipalities, parishes and waterworks districts, including the Bayou Lafourche Fresh Water District, or any other political subdivision or governing authority may make contracts extending over a period not exceeding forty years, with any municipality, parish, waterworks district, other political subdivision, or governing authority, for the sale or purchase of an adequate supply of water, either treated or untreated, to meet their requirements on such terms and conditions as may be specified in the contract; and may own, construct, maintain and operate the necessary pipe lines, canals, viaducts, pole lines and equipment beyond their corporate limits or area to obtain or furnish such a source of supply. The rate at which such water is sold may be different for parties within the political subdivision furnishing the water as compared to parties of the same class located outside the political subdivision furnishing the water, provided that the rates charged the various classes outside the subdivision shall be equal and uniform and shall not be in combination with or contingent upon the rate for any other service. The governing authority of the political subdivision contracting for the sale or purchase of water may bind such political subdivision, themselves and their successors in office to carry out the terms of any such contract.

B. Municipalities may obtain water or electric current under contracts extending over a maximum period of fifteen years with private persons, on such terms and conditions as may be agreed upon by the parties. The governing authority of the municipality contracting for such water supply or electric current may bind the municipality, the governing authority and its successors in office to carry out the terms of any such contract.

Amended by Acts 1962, No. 489, §1; Acts 1974, No. 708, §1.



RS 33:4165 - Contracts between municipalities for electric interurban railways; proration of ownership

§4165. Contracts between municipalities for electric interurban railways; proration of ownership

Municipalities may cooperate, combine, and make contracts with each other and with municipalities in other states in the ownership, construction, acquiring, leasing, operation, and maintenance of electric interurban railways between points in this state, or between points in this state and other states, and electric power or hydroelectric power plants necessary in connection therewith.

The ownership of the interurban electric railway system shall be prorated, allotted, or distributed among the different municipalities that take advantage of the authority granted in this section in proportion to the amount invested by each municipality. The profit from the operation of electric interurban railways, or the loss sustained thereby, shall be divided in proportion to the amount invested by each municipality.



RS 33:4166 - Municipal contracts for obtaining gas

§4166. Municipal contracts for obtaining gas

Municipalities may make contracts covering a period of years with each other relative to the purchase, sale, and distribution of gas. They may make contracts extending over a period of years with producers of gas and those engaged in the business of transporting gas through pipe lines, for the purchase of an adequate supply of gas and may own, construct, maintain, and operate the necessary gas pipe lines beyond their corporate limits to obtain the gas.



RS 33:4167 - Parish contracts for obtaining gas; expropriation

§4167. Parish contracts for obtaining gas; expropriation

Parishes may make contracts covering a period of years with each other relative to the distribution and sale of gas. They may make contracts covering a period of years with owners of gas plants, gas wells, gas fields, gas lands, gas leases, gas holdings, gas pipe line companies, or gas distributing companies for the purchase or use of some or all of their products, or for the leasing or purchase of gas wells, gas fields, gas lands, gas leases, or gas holdings for the purpose of drilling and operating gas wells. They may expropriate, in the manner provided by law, existing gas plants, gas wells, gas distribution systems, or other property, within their respective boundaries, needed for the operation of the gas plants or distributing systems.



RS 33:4168 - Prohibition of garbage dumps and burning dumps

§4168. Prohibition of garbage dumps and burning dumps

A municipality of over three hundred thousand population which has established garbage plants or incinerators under the provisions of this Sub-part shall not maintain or allow within its corporate limits any garbage or refuse disposal dumps or maintain or allow any burning dumps or dump heaps.

The duty of enforcing the provisions of this Section shall be upon the officers or employees charged with the maintenance of public health and safety by the municipal charter.

Whoever violates this Section shall, upon first conviction be fined not less than twenty-five dollars and not more than one hundred dollars or be imprisoned not less than one day nor more than fifteen days, and upon any subsequent conviction thereof shall be subject to a fine of not less than one hundred dollars and not more than one thousand dollars, or to imprisonment for a term of not less than fifteen days and not more than six months, or both.



RS 33:4168.1 - Prohibition of municipally owned, operated, or contracted incinerators in residential or commercial areas; certain municipalities

§4168.1. Prohibition of municipally owned, operated, or contracted incinerators in residential or commercial areas; certain municipalities

Notwithstanding any other provision of law to the contrary, no municipality with a population of more than five hundred thousand shall maintain any municipally owned, operated, or contracted garbage plants or incinerators in any area of the municipality zoned for residential or commercial use. Any such garbage plant or incinerator located in any such area on September 1, 1984 shall be relocated within one year pursuant to this Section.

Acts 1984, No. 517, §1, eff. Sept. 1, 1984.



RS 33:4169 - Collection contracts for sewerage service charges; access charges; enforcement procedures for delinquent charges

§4169. Collection contracts for sewerage service charges; access charges; enforcement procedures for delinquent charges

A.(1) Any municipal corporation, parish, or sewerage district operating a sewerage system shall have power to execute a contract with any municipal corporation, parish, water district, or private water company operating a water system serving customers in the area served by said sewerage system, and any municipal corporation, parish, water district, or private water company is authorized and empowered to execute and enter into a contract with any municipal corporation, parish, or sewerage district providing sewerage service to customers of said municipal corporation, parish, water district, or private water company, which contract may contain such terms and privileges as may be agreed upon between the parties thereto pursuant to which service charges imposed for service rendered by the sewerage system will be collected for the municipal corporation, parish, or sewerage district by the municipal corporation, parish, water district, or private water company and which shall include provisions for a procedure to enforce collection of sewer charges by an agreement to shut off the service of the supply of water to any premises delinquent in the payment of either its water charges or sewer charges.

(2) Such municipal corporation, parish, or sewerage district may agree to supply any such municipal corporation, parish, water district, or private water company operating a water system with such indemnity bond or liability insurance as such municipal corporation, parish, water district, or private water company may consider necessary for its protection.

(3) Any such contract shall not require the approval of any state department, agency, or commission.

(4) It is the policy of this state that any municipal corporation, parish, or sewerage district operating a sewerage system may in its discretion assess a charge to any premises for the connection of such premises to such sewerage system.

B.(1) Any municipal corporation, parish, or water district operating a water system shall have the power to execute a contract with any municipal corporation, parish, sewerage district, or private sewerage company serving customers in the area served by said sewerage system, and any municipal corporation, parish, sewerage district, or private sewerage company is authorized and empowered to execute and enter into a contract with any municipal corporation, parish, or water district providing water service to the customers of said municipal corporation, parish, sewerage district, or private sewerage company, which contract may contain such terms and privileges as may be agreed upon between the parties thereto pursuant to which service charges imposed for service rendered by the municipal corporation, parish, sewerage district, or private sewerage company will be collected by the municipal corporation, parish, or water district and which shall include provisions for a procedure to enforce collection of sewer charges by an agreement to shut off the services of the supply of water to any premises delinquent in the payment of either its water charges or sewer charges.

(2) The municipal corporation, parish, or water district may require any such municipal corporation, parish, sewerage district, or private sewerage company operating a sewerage system to supply such indemnity bond or liability insurance as the municipal corporation, parish, or water district may consider necessary for its protection.

(3) Any such contract shall not require the approval of any state department, agency, or commission.

(4) It is the policy of this state that any municipal corporation, parish, or water district operating a water system may in its discretion assess a charge to any premises for the connection of such premises to such water system.

C. In the parish of Jefferson, any such contract as authorized in Subsections A and B of this Section may be executed for a term up to twenty-five years.

D. Any municipal corporation, parish, or sewerage or water district shall have the power to execute and enter into a contract with any private company for the construction of sewerage or wastewater treatment facilities and for the operation of such facilities. Any such private company shall have in its construction and operation of such facilities the same ad valorem and sales tax liability exemption as the municipal corporation, parish, or sewerage or water district with which it contracts for such purpose.

E.(1) Any municipal corporation, parish, sewerage or water district is authorized to carry out the provisions of this Section as acts of government on behalf of the state as sovereign, and to the extent the governing authority deems necessary or appropriate is further authorized to displace competition and provide a monopoly public service.

(2) All immunity of the state of Louisiana from liability under antitrust law is hereby extended to any municipal corporation, parish, sewerage or water district acting within the scope of the grants of authority contained in this Section, and when so acting, a parish, municipal corporation, sewerage district, or water district shall be presumed to be acting in furtherance of state policy.

F. For the purposes of this Section, a sewerage or water district shall include any sewerage or water board, authority, or district created pursuant to Chapters 8, 9, or 10 of this Title.

Acts 1984, No. 332, §1; Acts 1984, No. 912, §1, eff. July 20, 1984; Acts 1988, No. 131, §1, eff. June 29, 1988; Acts 1991, No. 267, §1; Acts 1991, No. 289, §10; Acts 2004, No. 411, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:4169.1 - Municipal and parish authority over collection and disposal of garbage and trash; franchising, permitting, and licensing; assessment and collection of service charge

§4169.1. Municipal and parish authority over collection and disposal of garbage and trash; franchising, permitting, and licensing; assessment and collection of service charge

A. The governing authority of every parish or municipality shall have the following powers:

(1) To engage in the collection and disposal of garbage and trash within its jurisdiction in cooperation with, or to the exclusion of, other garbage and trash collectors.

(2) To grant permits, licenses, exclusive or nonexclusive franchises, or any combination thereof to garbage and trash collectors and disposers. Any exclusive franchise shall be granted only after advertising for bids, reception of bids, and awarding of the contract or contracts in accordance with the public bid laws of the state and other provisions of law.

(3) To enter into time contracts for the collection and transportation of garbage or trash for a term of up to ten years, and for disposal of garbage or trash for a term of up to twenty-five years.

(4) To assess a service charge against any person provided any service pursuant to Paragraphs (1) or (2). However, in the parishes of Lafourche, Vermilion, Rapides, and Washington, such charge shall be imposed only after the question of its imposition has been submitted to the qualified electors of the parish at an election to be conducted in accordance with the general election laws of the state, and a majority of those voting in the election shall have voted in favor of the imposition of the charge.

(5) To otherwise regulate the collection and disposal of garbage and trash.

B.(1) The governing authority of any municipality or parish is authorized to execute contracts with private water companies or water districts serving customers in the area served by a garbage and trash collection and disposal service pursuant to Subsection A.

(2) Such contracts may contain such terms and privileges as may be agreed upon between the parties, pursuant to which charges imposed for such garbage and trash collection and disposal service may be collected by water companies or water districts, and providing a procedure to enforce collection by an agreement to shut off or terminate the service of the supply of water, hereinafter referred to as "utility service", to any premises delinquent in the payment of either its utility charges or garbage and trash collection and disposal service charges; however, such procedure shall provide for prior notice by certified mail to any person who fails to pay such service charges that said person's utility service may be shut off or terminated, and not less than thirty days after provision of such notice and only after said person's subsequent refusal to pay such service charges within said thirty days, the utility service may be shut off or terminated.

(3) Any such contract shall not require the approval of any state department, agency, or commission.

(4) A private water company or water district contracting with a governing authority pursuant to this Subsection may require the governing authority to supply such indemnity bond or liability insurance as the private water company or water district may consider necessary for its protection.

C. The governing authority of any municipality or parish may provide by ordinance for the filing into the public records of notice of nonpayment of a service charge for garbage and trash collection and disposal services. The notice of nonpayment shall constitute a privilege upon the property of such person and shall be prior in rank to mortgages, vendor's privileges, and all other privileges except tax privileges. The ordinance shall provide for prior notice by certified mail to any person who fails to pay such service charges that a privilege may be filed upon such person's property upon failure to pay the cost for collection and disposal services; and not less than thirty days after provision of said notice to such person and only after said person's subsequent refusal to pay such service charge within said thirty days, the notice of nonpayment may be filed in the mortgage records of the parish in which the property is located.

D. The governing authority of any municipality or parish is authorized to carry out the provisions of this Section as acts of government on behalf of the state of Louisiana as sovereign, and, to the extent the governing authorities deem necessary or appropriate, are further authorized to displace competition and provide a monopoly public service.

E. The powers granted herein to parish governing authorities may be transferred by such authorities to special garbage districts created under R.S. 33:8001 et seq.

F. Repealed by Acts 2001, No. 524, §2.

G. The power to permit or regulate solid waste collection, transportation, processing, recovery, and disposal, granted herein to parish and municipal governing authorities, shall not preempt regulatory and licensing authority of the secretary of the Department of Environmental Quality, pursuant to R.S. 30:2001, et seq.

H. No parish or municipal governing authority or special garbage district shall require incineration of recyclable materials, which are considered to be those materials source separated by any person or those materials separated from solid waste by any licensed solid waste collector incidental to collection of such waste for utilization as a raw material to be manufactured into a new product.

Acts 1982, No. 795, §1. Amended by Acts 1984, No. 912, §1, eff. July 20, 1984; Acts 1985, No. 1014, §1; Acts 1986, No. 714, §1; Acts 2001, No. 524, §2; Acts 2012, No. 811, §10, eff. July 1, 2012.



RS 33:4169.2 - Contracts for sewage and liquid and solid waste treatment and disposal; parishes with populations of one hundred thousand or more

§4169.2. Contracts for sewage and liquid and solid waste treatment and disposal; parishes with populations of one hundred thousand or more

A. Any parish having a population of one hundred thousand or more according to the last federal census of record for which official figures have been made public may contract with public or private entities for the treatment and disposal of sewage and liquid and solid wastes and related services and may pledge or dedicate any parish revenues legally available for such purposes, including sales and use taxes, taxes, fees, and charges, as the governing authority may deem appropriate to the payment of the parish's obligations under such contract. Such contract shall contain such terms or provisions as the parish governing authority may deem appropriate, except that any contract or renewal thereof shall not exceed forty years. The contract and pledge of revenues by the parish shall be authorized by appropriate ordinance or resolution of the governing authority, which authorization shall be preceded by a public hearing, said hearing having been advertised in a newspaper of general circulation in the parish at least once and at least thirty days before adoption of the resolution or ordinance, without the requirement of any election, approval, or ratification of the electorate or any state board, commission, agency, authority, or office, except as may be required in the respective parish charters of such parishes, it being the intention of this Section to provide such parish with the greatest latitude in the negotiation and consummation of such contracts in order to take early advantage of rapidly changing business conditions.

B. All immunity of the state of Louisiana from liability under antitrust law is hereby extended to any parish acting within the scope of the grants of authority contained in this Section, and when so acting, a parish shall be presumed to be acting in furtherance of state policy.

Acts 1986, No. 350, §1, eff. June 30, 1986.



RS 33:4170 - Agreements with private utility companies

§4170. Agreements with private utility companies

Any one or more municipalities owning and operating a revenue producing electrical utility as defined in R.S. 33:4161 of this Part, is hereby authorized to engage with one or more electric public utility companies as defined in R.S. 45:121, or with any one or more other municipalities owning and operating a revenue producing electrical utility, as aforesaid, or with a Rural Electric Association Cooperative on intrastate or interstate basis, in the financing, construction, maintenance, and operation of joint electric power generation and transmission facilities as owners or otherwise. All arrangements and agreements made under the authority of this Section shall be reduced to writing, and shall include, among other provisions, the proportionate share of the cost to be borne by the municipality. Any municipality and/or the electric public utility company or companies may construct or acquire the jointly owned facilities by negotiated contract without public advertisement or other limitations of the public contract law or other laws and title to such facilities shall vest in the parties to the written agreement in the proportion or manner set forth in such agreement. Notwithstanding any other provision of Louisiana law relative to the right of partition available to owners of property or portions of property, the right of partition shall not be available to any party with respect to any property acquired or held subject to the terms of said agreement; however, the agreement may provide for the sale, lease or other disposition of such property on such terms and conditions as may be set forth in the agreement. None of the property or facilities jointly owned, acquired or held, or property and facilities of a participant covered by the agreement shall be subject to expropriation by a party to the agreement or another party to any agreement entered into hereunder. The agreement shall be authorized by ordinance adopted by the governing body of the municipality or municipalities which are a party to the agreement and the ordinance shall be published in the official journal of the municipality, in the same manner as are other proceedings of the governing body. Notice of intention to adopt said ordinance shall be given by the governing body of the municipality, and shall be published one time in the official journal of the municipality at least seven days prior to the adoption of the ordinance.

Added by Acts 1975, No. 425, §1.



RS 33:4171 - Financing agreements

§4171. Financing agreements

Any municipality entering into an agreement pursuant to the provisions of R.S. 33:4170 may appropriate such sums as are necessary to fulfill its obligations under the terms of such agreement, and may incur debt and issue bonds for the purpose of providing the municipality's share of the cost of the construction and operation of joint generation and transmission facilities authorized under the provisions of R.S. 33:4170.

Added by Acts 1975, No. 425, §1.



RS 33:4172 - Public power authorities; creation; powers; financing

§4172. Public power authorities; creation; powers; financing

Under the provisions of Article 6, Section 19 of the Constitution of 1974, the governing authority of any municipality may create a public power authority as a political subdivision of the state of Louisiana constituting a legal entity separate and apart from the municipal corporation. Prior to the creation of any such public power authority, the governing body of the municipality shall give a notice of intention, and hold a public hearing on such proposal. Such notice shall be published once a week for four successive weeks and the first publication shall be not less than thirty days before the date fixed for hearing. The notice shall be published in the official journal of the municipality creating the authority. Said authority shall be created as a body corporate under such corporate name and style as shall be provided by an ordinance which may grant to such authority any rights, powers, and authorities which may be possessed or exercised by the municipality under law. Specifically, said authority shall have all rights granted to the municipality by R.S. 33:4170 and may incur debt and issue bonds in its name for the purposes and in the manner established for the municipality in R.S. 33:4171. The governing authority of the municipality shall be the governing authority of the public power authority. The public power authority may contract with the municipality creating it or any other municipality, public power authority or electric public utility company for the generation, transmission, or sale of electric power for a term not exceeding forty years on such terms and conditions as may be specified in a written contract which may be negotiated and executed without any proceedings, notice or approval except as provided in this Section. The public power authority and its governing authority shall have power to sue and be sued and shall continue its existence until all bonds, including refunding bonds, issued by such authority have been finally paid and discharged. Each such public power authority shall have such powers relative to the construction, acquisition, improvement, operation and management of any public power project or improvement as shall be provided in the ordinance creating the same or as said ordinance shall thereafter be amended by the governing authority of the creating municipality.

Added by Acts 1975, No. 425, §1.



RS 33:4173 - Bonds; procedures for issuance

§4173. Bonds; procedures for issuance

A. Where a joint undertaking authorized by R.S. 33:4170 or R.S. 33:4172 is between a single municipality or single public power authority, and one or more electric public utility companies and is to be funded by the municipality or its public power authority through the issuance of bonds, said bonds shall be issued substantially in compliance with the procedure established by Subpart C, Part I, Chapter 10, Title 33 of the Louisiana Revised Statutes of 1950, but without need of holding a referendum on the issuance of the bonds unless twenty-five percent of the registered voters sign a petition calling for a referendum which must be presented at the public hearing held to authorize the issuance of bonds as specified in R.S. 33:4252.

B. Where a joint undertaking authorized by R.S. 33:4170 or R.S. 33:4172 is among more than one municipality, or more than one public power authority, and one or more electric public utility companies and is to be funded by the municipalities or the public power authorities through the issuance of bonds, said bonds shall be issued substantially in compliance with the procedure established by Subpart C, Part I, Chapter 10, Title 33 of the Louisiana Revised Statutes of 1950, but without need of holding a referendum on the issuance of the bonds unless twenty-five percent of the registered voters sign a petition calling for a referendum which must be presented at the public hearing held to authorize the issuance of bonds as specified in R.S. 33:4252.

Added by Acts 1975, No. 425, §1.



RS 33:4174 - Liberal construction

§4174. Liberal construction

These provisions shall be liberally construed, to the end that, through the use of arrangements and agreements provided for herein between one or more municipalities, public power authority, and/or one or more electric public utility companies, greater economy and efficiency in the providing of electrical and energy services to the citizens of the municipality may be achieved; and further to this end, the governing authority of the municipality or public power authority entering into any joint agreement as authorized hereby shall be empowered to adopt such other ordinances and resolutions, take such other action and charge and collect such fees as may be contemplated or necessary by the said agreements, all for the purpose intended.

Added by Acts 1975, No. 425, §1.



RS 33:4175 - Public power authorities in the city of New Orleans

§4175. Public power authorities in the city of New Orleans

A. Unless the text clearly requires otherwise, the following terms, when used in this Section, shall have the following meanings, to be equally applicable to both the singular and plural forms of such terms:

(1) "Authority" or "public power authority" shall mean any public power authority created or ratified pursuant to this Section.

(2) "Bonds" or "revenue bonds" shall mean bonds, notes, certificates, or other obligations for repayment of borrowed money payable from, and which may be secured by a pledge of, revenue derived or to be derived by the authority from any source, including but not limited to revenue derived from fees, rates, rentals, charges, grants, and investments, by proceeds of the bonds of the authority, and by any other monies or assets of the authority.

(3) "Facility" or "facilities" shall mean any facilities within or outside the state, including but not limited to all related immovable and movable property for the generation, cogeneration, production, supply, transmission, distribution, and/or sale, at wholesale or retail, of electric power and energy or gas, or for the production, procurement, transportation, or storage of associated fuel, water, steam, or other cogeneration byproducts, or any interest in any of the foregoing.

(4) "Fiscal year" shall mean the twelve-month calendar year.

(5) "Persons" shall mean corporations, firms, associations, partnerships, political subdivisions, and individuals.

(6) "State" shall mean the state of Louisiana.

(7) "Take or pay contract" shall mean any contract relating to the purchase or sale of electric power and energy or gas and/or electric or gas transmission or distribution services and providing for some or all payments to be made thereunder by the authority whether or not any facility is completed, operable, or operating and notwithstanding the suspension, interruption, interference, reduction, or curtailment of the output of any facility or of the electric power and energy, gas or transmission or distribution services contracted for, and including any such contract which provides that such payments shall not be subject to any reduction, whether by offset or otherwise, and shall not be conditioned upon the performance or nonperformance by the authority or any other party to any such contract.

B.(1) The city of New Orleans may create a public power authority as a political subdivision of the state of Louisiana constituting a legal entity separate and apart from the municipal corporation in accordance with the procedures established under the provisions of R.S. 33:4172 for the purpose of providing electric power and energy and gas services solely to the municipality and its inhabitants and engaging in related activities in furtherance thereof.

(2) The ordinance pursuant to the provisions of R.S. 33:4172 creating the public power authority authorized by this Section shall provide that until the expiration of all legal and/or contractual obligations undertaken by said public power authority and/or its successor, the retail regulatory authority of said public power authority and/or its successor in accordance with sound regulatory principles shall establish, and shall revise as necessary, rates so as to provide funds sufficient at all times to pay any and all amounts which said public power authority and/or its successor may be obligated to pay by law or contract from revenues collected from said rates and to provide reasonable reserves therefor.

(3) The authority's operating and capital budget shall be submitted to the retail regulatory authority for review and approval which shall be completed prior to the commencement of each fiscal year in accordance with the rules therefor established by the retail regulatory authority. If the authority determines to outsource operations and maintenance of any element of the utility system, then:

(a) Any contract executed by the authority and a third party for such operation and maintenance services and the third party's initial operating and capital budget related thereto shall be reviewed and approved in accordance with the prudent utility practices standard by the retail regulatory authority prior to contract implementation; and

(b) Each succeeding annual operating and capital budget, and any amendments or supplements to all such operating or capital budgets, shall be reviewed and approved in accordance with the prudent utility practices standard by the retail regulatory authority prior to their implementation.

(4) Any authority established pursuant to this Section shall be considered a public utility for purposes of determining responsibility for the supervision, regulation, and control of the authority. The governing body of the public power authority shall be the public power authority board of directors described and appointed as provided in this Section.

C.(1) The board of directors of the authority, referred to in this Section as "the board", shall consist of seven members. Each member shall be a qualified voter in and a resident of the municipality for at least two years prior to the date of his selection by the nominating council as provided in this Section.

(2) The membership of the board shall be composed of at least one certified public accountant; at least one attorney; at least one finance, investment, or banking industry executive; at least one licensed electrical engineer; one residential customer representative; and one small commercial or industrial customer representative.

(3) The members of the board initially appointed pursuant to this Section shall at their first meeting determine by lot their terms of office, which terms shall commence immediately upon their appointment and shall expire respectively as follows: one member in one year; one member in two years; two members in three years; one member in four years, and two members in five years.

(4) All members of the board thereafter appointed, except a member appointed to fill an unexpired term, shall be appointed for five-year terms. No member shall be eligible to succeed himself unless his immediately previous appointment was to serve for the unexpired portion of a term which had less than two years remaining.

(5) A vacancy created by reason of death, resignation, expiration of term, removal, or any other cause shall be filled in the same manner as the original appointment.

(6) Members shall continue to serve until their successors have been appointed and take office.

(7) Except for being a retail customer of the authority, no member of the board or any of the immediate family of the member shall own or have any interest or part in any business, company, or entity conducting business of any kind with the authority. "Immediate family" as used in this Paragraph shall mean his children, the spouses of his children, his brothers and their spouses, his sisters and their spouses, his parents, his spouse, the parents of his spouse, his spouse's brothers and their spouses, his spouse's sisters and their spouses, and his spouse's children.

(8) The board shall adopt bylaws for the management and regulation of its affairs and for the governance of the board and its officers and employees. The presence of five members shall constitute a quorum. A quorum shall be required for the conduct of all official action by the board. All official action of the board shall require a majority vote of the entire board.

D. For the purpose of selecting nominees for the board members, each of whom shall be appointed by the mayor from the nominees selected by the nominating organization, the following nominating agencies shall be designated as the authority board nominating organization:

(1) New Orleans Chamber of Commerce

(2) University of New Orleans

(3) Xavier University

(4) Dillard University

(5) Tulane University

(6) Alliance for Affordable Energy

(7) New Orleans Business Energy Council

(8) New Orleans Metropolitan Convention and Visitors Bureau

(9) New Orleans Bar Association

(10) New Orleans Business Council

(11) Greater New Orleans AFL-CIO

E. The nominating organization shall have a nominating council on which shall be seated the presidents or recognized heads of the nominating agencies, or their designees. Nominees to the mayor for appointments to the board shall be selected by the nominating council from among those named by the nominating agencies of the nominating organization.

F.(1)(a) Within ten days after the creation of a public power authority as provided in R.S. 33:4172, the chief executive officer of the New Orleans Chamber of Commerce shall send notice of such creation by registered or certified United States mail to each nominating agency.

(b) Within ten days after the occurrence of a vacancy on the board for any cause, the president or other presiding officer of the board shall send notice of the vacancy by registered or certified United States mail to each nominating agency.

(2) Within ten days after receipt of notification of the creation or vacancy, the nominating agency listed in Paragraph (D)(1) of this Section shall submit in writing to the members of the nominating council the names of two persons having the qualifications as provided in Subsection C of this Section as nominees for each such vacancy or vacancies.

(3) Thereafter, the remaining nominating agencies of the nominating organization, in the order in which they are listed in Subsection D of this Section and within intervals of five days each, shall consecutively submit in like manner the names of two nominees for each such vacancy.

G.(1) As soon as the names of the nominees as selected by the nominating agencies have been received, or in any event within ten days after the last delay for the submission of the names of the nominees has expired, the nominating council, at a meeting convened on the written call of any member thereof, shall certify to the mayor for each such vacancy then existing the names of three nominees from among the nominees whose names have been submitted to it by the nominating agencies of the nominating organization, and from among the nominees thus certified, the mayor shall make an appointment or appointments to fill each such vacancy within thirty days of receipt.

(2) If the mayor fails to make an appointment from among the three nominees certified by the nominating council within the allotted time, or fails to make an appointment in accordance with Subsection K of this Section, then the governing authority of the municipality shall make an appointment to fill such vacancy from among the three nominees previously submitted to the mayor within thirty days of the expiration of the time period allotted to the mayor therefor.

H. The nominating agencies listed in Subsection D of this Section shall be understood and construed to be the agencies presently existing and designated by the names listed in Subsection D of this Section or their respective legal successors.

I. If any of the nominating agencies listed in Subsection D of this Section cease to exist or to function, without any legal successor, the nominees to be submitted to the nominating council shall be submitted by the nominating agencies of the nominating organization that continue to exist and function.

J. If the nominating agencies of the nominating organization submit fewer than three names of nominees to the nominating council for any vacancy, the nominating council of the nominating organization shall supply the deficiency or deficiencies to enable it to certify to the mayor the names of three nominees as required by Subsection G of this Section.

K. If the nominating council fails to certify to the mayor the names of three nominees, as required by Subsection G of this Section, within one hundred twenty days after the occurrence of a vacancy on the board, the mayor shall make an appointment to fill the vacancy.

L.(1) The officers of the authority shall be an executive director, deputy executive director, chief financial officer, and general counsel. The board shall elect the executive director who shall appoint, with the consent of the board, the deputy director, chief financial officer, and general counsel. The board shall fix the duties and shall set the salary of each of the officers who shall serve at the pleasure of the board. Subject to applicable civil service rules, the authority's officers shall be in the unclassified service.

(2) The authority may employ all necessary clerks, engineers, and other skilled and unskilled employees necessary and proper for the efficient administration and delivery of electric power and energy and/or gas services to the municipality and its inhabitants, and the operation and maintenance of the authority's electric and gas systems. Except as provided in Paragraph (1) of this Subsection, all employees shall be appointed in accordance with applicable civil service rules and regulations.

M. Authorities created pursuant to this Section shall be authorized and empowered:

(1) To finance, acquire, construct, operate, and maintain facilities and to engage in the generation, production, transmission, distribution, and sale, at wholesale or retail, of electric power and energy and gas to serve the municipality and its inhabitants.

(2) To engage in joint undertakings, whether through joint ownership or otherwise, with one or more persons for any activity authorized pursuant to this Section.

(3)(a) To enter into contracts, including take or pay contracts, with any person for the purchase or sale of electric power and energy, gas, steam, or other cogeneration byproducts, or related transmission or distribution services, for the acquisition, construction, administration, management, operation, or maintenance, of any facility or other property of the authority, or for the carrying out of any authorized purposes or powers of the authority, in each case without application of the public contract laws; provided, however, that the public contract laws shall apply to contracts entered into by the authority, acting by itself and not in connection with a joint undertaking, for the construction of facilities which are not then in existence or under construction.

(b) In connection with any contract providing for the delegation by the authority of management responsibility to any other person with respect to any of its facilities or other properties, such contract shall provide such standards as the governing body of the authority shall deem appropriate.

(4) To sell, lease, exchange, transfer, or otherwise dispose of, or to grant options with respect to, any real or personal property of the authority or interest therein.

(5) To borrow money and issue revenue bonds of the authority.

(6) To enter upon, use, occupy, and dig up any street, road, or highway or public lands necessary to be entered upon, used, or occupied in connection with the acquisition, construction, or improvement, maintenance, or operation of facilities or properties of the authority to the same extent as, and in accordance with the provisions of law applicable to, the municipality which created the authority.

(7) To exercise the power of expropriation or eminent domain to the same extent as, and in accordance with the provisions of law applicable to, the municipality which created the authority.

(8) To do all other acts and things necessary to carry out the purposes and to exercise the powers granted to the authority herein.

N.(1)(a) An authority may issue from time to time its revenue bonds in such principal amounts as the authority shall deem appropriate to carry out any of its corporate purposes and powers, including, without limitation, provision for working capital and appropriate reserves. Such bonds shall be authorized by resolution or resolutions adopted by the governing body of the authority and may be sold in such manner and for such price, and shall mature at such time or times not exceeding forty years from their dates, as may be determined by the authority.

(b) The bonds may be issued substantially in compliance with Subpart C of Part I of Chapter 10 of this Title or any other laws authorizing the issuance of revenue bonds by municipal corporations, including, but not by way of limitation, Parts XIII and XIV of Chapter 4 of Subtitle II and Chapter 13 of Subtitle III of Title 39 of the Louisiana Revised Statutes of 1950, but in each case without the necessity for holding an election or referendum.

(c) The issuance of such bonds shall be subject to the approval of the State Bond Commission but shall not be subject to any other approvals, limitations, or conditions contained in any other law.

(d) For a period of thirty days after the date of publication of the resolution authorizing the issuance of bonds hereunder, any persons in interest may contest the legality of the resolution and the legality of the bond issue for any cause after which time no one shall have any cause or right of action to contest the legality of said resolution or of the bonds authorized thereby for any cause whatsoever. If no suit, action, or proceeding is begun contesting the validity of the bond issue within the thirty days herein prescribed, the authority to issue the bonds and to provide for the payment thereof, and the legality thereof and all of the provisions of the resolution authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters.

(2)(a)(i) In the discretion of the authority, any revenue bonds issued under the provisions of this Section may be secured by a trust agreement by and between an authority and a corporate trustee. Such corporate trustee, and any depository of funds of an authority, may be any trust company or bank having the powers of a trust company within or without the state.

(ii) The resolution authorizing the issuance of the bonds or the trust agreement may pledge or assign all or a portion of the revenues, securities, and monies received or to be received by the authority from any source or its rights under any contract, and may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as the authority may deem reasonable or appropriate and shall not violate applicable law, and may restrict the individual right of action by bondholders.

(iii) The trust agreement or the resolution providing for the issuance of such bonds may contain such covenants and other provisions as may be deemed necessary or appropriate by the authority to assure the marketability of the bonds.

(b)(i) Any pledge of revenues, securities, and other monies or contract rights made by the authority pursuant to this Section shall be valid and binding from the date the pledge is made.

(ii) The revenues, securities, and other monies so pledged and then held or thereafter received by the authority or any fiduciary as defined in R.S. 9:3801, and the contract rights so pledged and any proceeds thereof then held or thereafter received by the authority or any fiduciary, shall immediately be subject to the lien of the pledge without physical delivery thereof or further act, and the lien of the pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority without regard to whether such parties have notice thereof.

(iii) The resolution or trust agreement or any financing statement, continuation statement, or other instrument by which a pledge is created need not be filed or recorded in any manner.

(iv) The resolution authorizing the issuance of the bonds or the trust agreement securing such bonds may provide that any monies pledged thereunder may be invested and reinvested pending disbursement thereof in such securities or other investments as shall be provided for in such resolution or trust agreement and notwithstanding any other provisions of law to the contrary.

(3) Bonds issued under the provisions of this Section shall not be deemed to constitute a pledge of the faith and credit of the state or of any government unit thereof. All such bonds shall contain a statement on their face substantially to the effect that neither the faith and credit of the state nor the faith and credit of any governmental unit of the state are pledged to the payment of the principal of or the interest on such bonds. The issuance of bonds under the provisions of this Section shall not directly, indirectly, or contingently obligate the state or any governmental unit of the state to levy any taxes whatever therefor or to make any appropriation for their payment.

(4) Bonds issued pursuant to this Section shall be and are hereby declared to be legal and authorized investments for banks, savings banks, trust companies, building and loan associations, insurance companies, fiduciaries, trustees, and guardians. Such bonds shall be eligible to secure the deposit of any and all public funds of the state and any and all public funds of municipalities, parishes, school districts, or other political corporations or subdivisions of the state, and such bonds shall be lawful and sufficient security for said deposits to the extent of their value when accompanied by all unmatured coupons appertaining thereto.

(5) Bonds, their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be exempt from all taxation by the state or any political subdivision thereof excepting inheritance or estate taxes.

O. An authority is hereby authorized to fix, charge, and collect rents, rates, fees, and other charges for the output, capacity, or use of any facility of, and for the gas or electric power and energy or services, facilities, and commodities sold, furnished, or supplied by the authority. Such rates, rents, fees, and charges shall be so fixed and shall be revised from time to time so as to provide funds, with other funds available for such purposes, sufficient at all times to pay any and all amounts which the authority may be obligated to pay from said revenues by law or contract and to provide reasonable reserves therefor.

P. The authority may defend, indemnify against loss or liability and save harmless, any of its directors, officers, or employees with respect to any action, suit, proceeding, investigation, or claim as to which the governing body of the authority determines that the director, officer, or employee acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of the authority, unless the director, officer, or employee is adjudged liable for malfeasance in office or an intentional tort. Such indemnification may include reasonable attorney fees and other expenses actually incurred by the party indemnified, including payment of such fees and expenses in advance of the final disposition of such action, suit, proceeding, or investigation upon receipt of an undertaking by the indemnified party to repay the same if it shall ultimately be determined that he is not entitled to the indemnification authorized in this Section. The authority shall have the power to purchase and maintain insurance on behalf of a director, officer, or employee against any liability asserted against him and incurred by him in such capacity, whether or not the authority would have the power to indemnify him against such liability under the provisions of this Section.

Q. The ordinance creating the authority may provide for dissolution of the authority upon payment and satisfaction of all of its bonds and other obligations and may provide that title to all funds and other property of the authority remaining at the time of such dissolution shall vest in the municipality which created the authority.

R. The provisions of this Section shall be liberally construed to the end that, through the use of public power authorities created hereunder, greater economy and efficiency in the providing of electric power and energy and/or gas services for the benefit of municipalities and their inhabitants may be achieved.

Acts 1989, 2nd Ex. Sess., No. 21, §1, eff. July 28, 1989; Acts 2006, No. 503, §1, eff. June 22, 2006; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:4221 - Bond issue

SUBPART B. MORTGAGE OF PROPERTY AND PLEDGE OF

REVENUES OF UTILITY

§4221. Bond issue

Any municipal corporation, the City of New Orleans excepted, or any district created for the purpose of supplying the public with a public utility may, for the purpose of constructing, acquiring, extending, or improving any revenue producing public utility, within or without the limits of the municipality or district, issue bonds secured exclusively, principal and interest, by mortgage on the lands, buildings, machinery, and equipment, and by pledge of the income and revenues of the public utility.



RS 33:4222 - Resolution ordering election; notice of election

§4222. Resolution ordering election; notice of election

Whenever the governing authority of any municipal corporation or district desires to issue bonds to be secured as provided in R.S. 33:4221 it shall, by resolution adopted by a vote of two-thirds of its members, order an election to be held to determine whether or not it is the sense of the qualified resident electors of the municipality or district that the bonds be so issued and secured. The resolution shall set forth specifically the amount of bonds proposed to be issued, the number of years they shall run, the maximum rate of interest which they shall bear, the purpose for which they are to be issued, and a particular description of the property to be mortgaged and the income and revenues which are to be pledged for the security of the bonds, and shall designate the date of the election and the polling places. Notice of the election shall be given by publication for thirty days in a newspaper published in the municipality or district; or if there be no newspaper published in the municipality or district, then in a newspaper published in the parish. Publication for four successive weeks shall be deemed sufficient if thirty days intervene between the first publication and the date of the election.

If there be no newspaper published in the parish, then the notice may be given by posting for thirty days prior to the election in five public places within the municipality or district. The notice shall embrace substantially all matters required to be set forth in the resolution ordering the election, and shall be signed by the chief executive officer of the municipality or of the district.



RS 33:4223 - Election

§4223. Election

Commissioners shall be appointed and the election shall be held and the returns thereof made to the governing authority calling the election and the results promulgated in so far as practicable, in the same manner as provided by law for elections to authorize the issue of bonds secured by special taxes.



RS 33:4224 - Materials for election; form of ballot

§4224. Materials for election; form of ballot

The governing authority of the municipality or of the district shall furnish the commissioners of election with a list of electors qualified to vote in the municipality or district, certified by the registrar of voters of the parish, and with ballots, tally sheets, blanks for making returns, and all paraphernalia necessary for properly holding the election. Ballots shall be substantially in the following form:

"Shall the governing authority of the (City, Town, Village, _____ District) of _________ be authorized to issue bonds in the sum of ______ Dollars, to run for _____ years, bearing interest not exceeding _____ percentum per annum, payable annually or semi-annually, for the purpose of _____, to be secured by a mortgage of _____ and by pledge of the income and revenue of such property or properties?"

To vote in favor of the proposition, the voter

YES

will make a cross mark (X) in the space under

____

the word "Yes" and to vote against it, the

voter will make a cross mark (X) in the space

NO

underneath the word "No".

____



RS 33:4225 - Issuance of bonds; execution of mortgage and pledge; remedies in case of default

§4225. Issuance of bonds; execution of mortgage and pledge; remedies in case of default

When the returns of the election have been received and canvassed by the governing authority of the municipality or district, and the results promulgated, if a majority of the qualified electors of the municipality or district, who voted at the election, have voted in favor of the proposition submitted, the governing authority may issue bonds in the amount, running for the number of years, and bearing interest at a rate not exceeding that submitted, for the purpose set forth in the resolution ordering the election, and secure the same by mortgage of the property specifically described in the resolution and by pledge of the income and revenues of the property.

Thereupon the governing authority may, by resolution, empower and direct the chief executive officer of the municipality or district, and its clerk or secretary, to issue, execute, sign, seal, negotiate, and deliver the bonds and to make and execute in the name and under the seal of the municipality or district, an act of mortgage and pledge to secure the payment of the bonds in principal and interest, in accordance with the resolution ordering the election, and when the act of mortgage and pledge has been executed, the property thus mortgaged and the income and revenues therefrom thus pledged, shall remain mortgaged and pledged for the security of the bonds, in principal and interest, until they have been fully paid and discharged; or, in the alternative, the governing authority of the municipality or district may deposit with the trustee, as provided in the act of mortgage, cash or United States government bonds in a sufficient amount to fully pay the then outstanding bonds and interest thereon, and, upon such deposit being made, the trustee may cancel the mortgage.

In case default is made in payment of bonds, or any of them, in whole or in part, or of any installment of interest thereon, when the same becomes due, the holder of the bonds may proceed against the governing authority of the municipality or district to enforce the pledge of income and revenues and foreclose the mortgage by seizure and sale of the property mortgaged, as if proceeding against a private person. But, bonds issued under the provisions of this Sub-part and the liability arising therefrom shall not be a charge upon the other income and revenues of the municipality or district issuing the bonds, and shall not be included in computing the indebtedness of the municipality or district for the purpose of determining any constitutional limitation.



RS 33:4226 - Contesting election

§4226. Contesting election

For a period of sixty days from the promulgation of the result of the election, any person in interest may contest the legality of the election, the bond issue provided for, or the security to be given; after which time no one shall have any right or cause of action to contest the regularity, formality or legality of the election, bond issue, or the security given for the same, for any cause whatever; the legality shall be conclusively presumed, and no court shall have the authority to inquire into such matters.



RS 33:4227 - Sale for less than par or diversion of proceeds prohibited

§4227. Sale for less than par or diversion of proceeds prohibited

Bonds issued under the provisions of this Sub-part shall be sold at an interest rate not greater than six per cent (6%) per annum. Under no conditions shall they be sold at a price less than par. The proceeds thereof shall not be used for any purpose other than that for which the bonds issued, as set forth in the resolution ordering the election to authorize the issue.

Amended by Acts 1968, No. 44, §1.



RS 33:4228 - Combination of two or more utilities

§4228. Combination of two or more utilities

Any municipal corporation or district taking advantage of the provisions of this Sub-part may construct, acquire, extend, or improve two or more utilities (whether related or used in conjunction) and issue bonds as provided for herein secured exclusively, principal and interest, by mortgage on the lands, buildings, machinery and equipment and by pledge of the income revenues of the utilities.



RS 33:4229 - Service charge where revenues of garbage or sewerage facilities are pledged

§4229. Service charge where revenues of garbage or sewerage facilities are pledged

Where the revenues pledged to the payment of bonds under this Subpart are revenues of a utility comprised of sewerage facilities or garbage facilities, the governing authority of the municipal corporation or district may impose against the owners of all real property in the municipal corporation or district a service charge for the facilities afforded by the utility, which charge shall not be a lien upon the property. The charges to be made shall be in amounts which the governing body shall determine in each year and shall be sufficient to provide for the cost of operating and maintaining the utility and to pay interest on and principal of the bonds secured by the revenues of the utility. No such charge shall be made against the owner of any property which is not benefited by the utility. A list of the names of all owners against whom charges are made and the amounts of the charges made against each owner may be certified by the governing authority to the official charged with the assessment of taxes against such property at such time and in such manner in each year so as to permit the amount of the charge to be carried upon the assessment roll of the real property in the municipal corporation or district. Each such charge may be carried on the roll as a special item due by the owner of the property individually, and may be identified on the roll as "Special Sewerage Charge or Special Garbage Charge, as the case may be, of ________ (inserting the name of the municipal corporation or district)." Such charges may be paid to the official who collects the general taxes assessed against the real property located in the municipal corporation or district and may be paid at the same time and in the same manner as general taxes are paid. Where the ownership of real property changes the municipal corporation or district may require any subsequent owner seeking sewerage or garbage service to apply therefor by proper application, whereupon the charges to be so imposed against such owner may be assessed and collected in the manner hereinabove provided. The municipal corporation or district may pay the tax collecting official the same commission on the amounts collected by him as he receives for the collection of ad valorem taxes, and may pay the assessing official a sum sufficient to reimburse him for the additional expense occasioned by reason of listing the charges on the assessment roll. The amounts to be so paid to the assessor and collector shall be considered one of the costs of operating and maintaining the utility.

Amended by Acts 1976, No. 505, §1.



RS 33:4230 - Commission of tax collector as part of maintenance cost

§4230. Commission of tax collector as part of maintenance cost

The governing authority of any municipality or district may include in the maintenance cost of any sewerage or garbage district a sum sufficient to allow to the tax collector of the parish the same commission on the amount of the annual charges collected by him hereunder which the tax collector ordinarily receives under the existing laws for the collection of ad valorem taxes, and a sum sufficient to reimburse to the municipality or district and to the tax assessor the extra expense to which these authorities are subjected in levying and collecting the charges, the amount of which reimbursement in each case is to be fixed and determined by the governing authority.



RS 33:4251 - Bond issue

SUBPART C. PLEDGE OF REVENUES OF UTILITY

§4251. Bond issue

Any municipal corporation or any parish or any other political subdivision or taxing district authorized to issue bonds under Section 14, Article 14, of the Constitution of Louisiana, all of which are hereinafter in this Sub-part referred to as "municipal corporation" or "municipality" may, in order to construct, acquire, or improve a revenue producing public utility, either within or without its boundaries, obtain funds for the purpose by issuing revenue bonds. For the purposes of this Sub-part, the governing body of the municipal corporation shall be the body empowered to authorize and issue other bonds of the municipal corporation under the provisions of Section 14, Article 14, of the Constitution of Louisiana and Title 39, Sub-title 2, Chapter 4.



RS 33:4252 - Requisites of bonds; authority to issue single bond to United States government agencies

§4252. Requisites of bonds; authority to issue single bond to United States government agencies

Bonds issued under this SubPart shall be authorized by resolution of the governing body and shall be payable solely from the income and revenues to be derived from the operation of the utility. The bonds shall not constitute an indebtedness or pledge of the general credit of the municipal corporation within the meaning of any constitutional or statutory limitation of indebtedness and shall contain a recital to that effect. They shall be in coupon form but may be made registerable as to principal if so provided in the resolution authorizing the issuance. The bonds shall be in the denomination of one hundred dollars or a multiple thereof, shall mature serially or otherwise in the manner provided by the governing body, but not later than forty years from their date and shall be made payable at the place provided by the governing body. They may be made redeemable at the option of the issuing municipality prior to maturity at the premium (not greater than ten percent of the principal amount thereof) which the governing body determines. The bonds shall be signed by the presiding officer and attested by the secretary or clerk of the municipality under the official seal of the municipality, in the manner provided in the resolution authorizing their issuance. Interest coupons to be attached thereto may be executed with the facsimile signature of the officers, and in the event that any officer whose signature appears on the bonds or coupons ceases to hold office before the delivery of the bonds to the purchaser, his signature shall nevertheless be valid and sufficient for all purposes. The bonds shall be sold in the manner and at the times which the governing body determines, except that in no event shall the bonds be sold at a price of less than par or bear an interest rate of greater than eight percentum per annum.

In the event bonds authorized under this SubPart are proposed to be sold to any agency of the United States Government, pursuant to the terms of a written agreement between the political subdivision and such agency said bonds may be issued in the form of a single bond, may be fully registerable as to principal and interest, and may provide for repayment of principal and/or interest on amortized installments, in lieu of being issued as serial coupon bonds.

Amended by Acts 1970, No. 641, §1; Acts 1972, No. 588, §1; Acts 1972, Ex.Sess., No. 12, §1, emerg. eff. Sept. 1, 1972, at 4:00 P.M.



RS 33:4253 - Pledge of revenues of utility; receivership

§4253. Pledge of revenues of utility; receivership

Any bonds issued under this Sub-part shall be payable from and secured by the pledge of the revenues derived from the operation of the utility constructed, acquired, extended or improved with the proceeds thereof, subject only to the prior payment of the reasonable and necessary expenses of operating and maintaining the utility. Any holder of the bonds or of any of the coupons thereto attached may by appropriate legal action compel performance of all duties required of the governing body and officials of the municipal corporation by the provisions of this Sub-part. If any bond issued hereunder is permitted to go into default as to principal or interest, any court of competent jurisdiction may pursuant to the application of the holder of the bond, appoint a receiver for the utility, which receiver shall be under the duty of operating the utility and collecting and distributing the revenues thereof pursuant to the provisions and requirements of the resolution authorizing the bonds.

If more than one series of bonds is issued hereunder payable from the revenues of any utility, priority of lien on such revenues shall depend on the time of the delivery of the bonds, each series enjoying a lien prior and superior to that enjoyed by any series of bonds subsequently delivered, except that where provision is made in the proceedings authorizing any issue or series of bonds for the issuance of additional bonds in the future on a parity therewith pursuant to procedure or restrictions provided in such proceedings, additional bonds may be issued in the future on a parity with such issue or series in the manner so provided in such proceedings.

Amended by Acts 1955, No. 72, §1; Acts 1956, No. 17, §1.



RS 33:4254 - Bonds to constitute negotiable instruments

§4254. Bonds to constitute negotiable instruments

All bonds issued under the provisions of this Subpart shall constitute negotiable instruments within the meaning of the negotiable instruments law.



RS 33:4255 - Sinking fund

§4255. Sinking fund

Any resolution authorizing the issuance of bonds hereunder shall provide for the creation of a sinking fund into which shall be paid from the revenues of the utility, subject only to prior payment of the reasonable and necessary expenses of operating and maintaining the utility, sums fully sufficient to pay the principal and interest of the bonds, and to create such reserve for contingencies as may be required by the resolution. The moneys in the sinking fund shall be applied to the payment of interest on and principal of the bonds or to the purchase or retirement of the bonds prior to maturity in the manner provided in the resolution.

The resolution authorizing their issuance may contain such covenants with the future holder of the bonds as to

(1) the management and operation of the utility,

(2) the imposition and collection of fees and charges for the products, commodities or services furnished thereby,

(3) the disposition of such fees and revenues,

(4) the issuance of future bonds and the creation of future liens and encumbrances against the utility and the revenues thereof,

(5) the carrying of insurance on the properties constituting the utility,

(6) the disposition of the proceeds of any such insurance, and

(7) other pertinent matters, deemed necessary by the governing body to assure the marketability of the bonds, provided such covenants are not inconsistent with the provisions of this Sub-part.



RS 33:4256 - Charges for commodities or services provided by utility

§4256. Charges for commodities or services provided by utility

When any municipality has issued bonds and has pledged the revenues of any utility for the payment thereof as herein provided, the municipality shall impose and collect fees and charges for the products, commodities and services furnished by the utility, including those furnished to the municipality itself and its various agencies and departments, in such amounts and at such rates as shall be fully sufficient at all times to (1) pay the expenses of operating and maintaining the utility, (2) provide a sinking fund sufficient to assure the prompt payment of principal of and interest on the bonds as each falls due, (3) provide such reasonable fund for contingencies as may be required by the resolution authorizing the bonds, and (4) provide an adequate depreciation fund for repairs, extensions and improvements to the utility necessary to assure adequate and efficient service to the public. No board or commission other than the governing body of the municipality shall have authority to fix or supervise the making of these fees and charges.



RS 33:4257 - Property of two or more utilities may be pledged

§4257. Property of two or more utilities may be pledged

The governing body of the municipality may authorize bonds under this Sub-part payable from the revenues to be derived from two or more utilities owned and operated by the municipal corporation (whether or not such utilities are related or used in conjunction) for the purpose of constructing, acquiring, extending or improving any one or more of the utilities.



RS 33:4258 - Election to authorize issuance of bonds

§4258. Election to authorize issuance of bonds

Before the resolution authorizing the issuance of bonds under this Subpart is adopted by the governing body, the question of the issuance of the bonds shall be submitted and approved at either a special or general election which shall be ordered, conducted and canvassed in accordance with either of the following election procedures, at the discretion of the governing body:

(1) The question of the issuance of the bonds may be submitted to and approved by votes of a majority in number and amount of the property taxpayers who vote at an election held hereunder. In the event the governing body elects to order a property taxpayers' election, all matters pertaining thereto, including the qualifications of voters and the manner of calling and conducting the election and canvassing and promulgating the results thereof shall be governed by the provisions of Chapter 4, Subtitle II, Title 39.

(2) The question of the issuance of the bonds may be submitted to and approved by a majority of the qualified electors of the municipal corporation who vote at an election held therein substantially in accordance with the general election laws of the state of Louisiana, except that the election shall be ordered, conducted, canvassed and notice thereof published by the governing body in accordance with the procedures set forth in Chapter 4, Subtitle II, Title 39, except where inconsistent with the provisions of this section. In the event the governing body elects to order such an election, all qualified resident electors shall be entitled to vote in the election and voters shall not be required to sign a ballot. Voting machines shall be used in the holding of this type of election and assessed valuation shall not be voted in the election.

In the event a property taxpayers' election has heretofore been held and promulgated approving the issuance of bonds under this Subpart, as contemplated in Subparagraph (1) above, the governing body may proceed with the issuance and sale of such bonds without complying with the provisions of this section and without any further election approval.

All bonds heretofore issued under the provisions of this Subpart are hereby validated, ratified and confirmed and declared to be valid and binding obligations of the municipal corporation in accordance with the terms of their issuance in spite of any one or more irregularities which may have occurred in the passage of this Subpart or question which might be raised as to the constitutionality of any procedural provision of this Subpart. All proceedings heretofore had in connection with the issuance of such bonds are hereby ratified, validated and confirmed.

Amended by Acts 1968, Ex.Sess., No. 33, §1.



RS 33:4259 - Refunding bonds

§4259. Refunding bonds

The governing body of any municipality which has heretofore issued or hereafter issues bonds payable from utility revenues under the provisions of this Sub-part or any other law may authorize the issuance of bonds for the purpose of refunding, extending and unifying the whole or any part of the principal, interest and redemption premiums on the outstanding bonds. The refunding bonds may either be sold and the proceeds applied to or deposited in escrow for the retirement of the outstanding bonds, or may be delivered in exchange for the outstanding bonds. The refunding bonds shall be authorized in all respects as original bonds are herein required to be authorized, except that no election shall be necessary in the event the refunding bonds are sold at public sale after advertisement in the manner provided by R.S. 39:570 and the annual principal and interest on the refunding bonds is less than the combined annual principal and interest on the bond issue or issues being so refunded, extended and unified. The governing body, in authorizing the refunding bonds, shall provide for the security of the bonds, the sources from which the bonds are to be paid and for the rights of the holders thereof in all respects as herein provided for other bonds issued under the authority of this Sub-part. The governing body may also provide that the refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the bonds refunded.

Amended by Acts 1962, No. 224, §1.



RS 33:4260 - Contesting election and bonds; prescription

§4260. Contesting election and bonds; prescription

For a period of sixty days from the date of the promulgation of the result of any election held hereunder, any person in interest may contest the legality of the election, after which time no one shall have any cause of action to contest the regularity, formality or legality of the election for any cause whatever, it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of sixty days. The resolution authorizing the issuance of bonds shall be published once in a newspaper published in the municipality, or if no newspaper is published therein, then in a newspaper published in the parish in which the municipality is located, or if no newspaper is published in the parish then in a newspaper published in an adjoining parish. For a period of thirty days from the date of the publication any person in interest may contest the legality of the resolution and of the bonds to be issued pursuant thereto and the provisions securing the bonds. After the expiration of thirty days no one shall have any right of action to contest the validity of the bonds or the provisions of the resolution pursuant to which the bonds were issued, and all the bonds shall be conclusively presumed to be legal, and no court shall thereafter have authority to inquire into such matters.



RS 33:4261 - Service charge for sewerage and garbage facilities

§4261. Service charge for sewerage and garbage facilities

Where the revenues pledged to the payment of bonds under this Subpart are revenues of a utility comprised of sewerage facilities, or garbage facilities, the governing authority of the municipality may each year impose against the owners of all real property in the municipality a service charge for the facilities afforded by the utility, which charge shall not be a lien upon the property. The charges shall be sufficient to provide for the cost of operating and maintaining the utility and paying the interest and principal of the bonds secured by the revenues of the utility. No charge shall be made against the owner of any property which is not benefited by the utility. A list of the names of all owners against whom charges are so made and the amounts of the charge made against each owner may be certified by the governing authority to the official charged with the assessment of taxes against the property at such time and in such manner in each year as to permit the amount of the charge to be carried upon the assessment roll of the real property in the municipality. Each charge may be carried on the roll as a special item due by the owner of the property individually and may be identified on the roll as "Special Sewerage or Garbage Charge of ____________ (inserting the name of the municipal corporation)". The charges may be paid to the official who collects the general taxes assessed against the real property located in the municipality, and may be paid at the same time and in the same manner as the general taxes are paid. Where the ownership of any real property changes, the municipality may require any subsequent owner seeking sewerage or garbage service to apply therefor, whereupon the charges imposed against the owner may be assessed and collected in the manner hereinabove provided. The municipality may pay the tax collecting official the same commission on the amounts collected by him as he receives for the collection of ad valorem taxes, and may pay the assessing official a sum sufficient to reimburse him for the additional expenses occasioned by reason of listing the charges on the assessment roll. The amounts to be paid to the assessor and collector shall be considered one of the costs of operating and maintaining the utility.

Amended by Acts 1976, No. 461, §1.



RS 33:4262 - No restriction of acts authorized

§4262. No restriction of acts authorized

This Sub-part shall constitute full authority for the accomplishment of all acts herein authorized to be done. No other law restricting the carrying out of the acts authorized to be done shall be construed as applying to any proceedings had or acts done pursuant to this Sub-part.



RS 33:4263 - Municipal hydroelectric facilities

§4263. Municipal hydroelectric facilities

A.(1) Any municipality owning and operating a revenue producing electric utility as defined in or covered by R.S. 33:4161, or any public power authority created by any such municipality under the provisions of R.S. 33:4172, acting through its governing authority, is hereby authorized and empowered to contract with any other municipality owning and operating such a revenue producing electric utility or public power authority of the state of Louisiana, or with municipalities, public power authorities or agencies, electric public utilities or rural electric cooperatives, within or without the state of Louisiana, or with the Louisiana Energy and Power Authority created pursuant to Chapter 10-A of this Title, or with any FERC licensee, as defined in Paragraph (6) of this Subsection, for the purchase or sale of the capability of a hydroelectric generating facility or facilities of such Louisiana municipality or public power authority, electric public utilities, rural electric cooperatives, or other person licensed by the Federal Energy Regulatory Commission or other appropriate federal agency having jurisdiction over the granting of such licenses for a term not exceeding the term of such license on such terms and conditions as shall be specified in a written contract that shall be negotiated and executed without any proceedings other than the approval of such contract by the governing authority or body of such contracting parties.

(2) Any such municipality or public power authority which contracts to purchase or sell such capability or a part thereof is hereby further authorized to provide for the transmission of such capability over transmission facilities owned by it or by a FERC licensee in such manner as may be mutually agreed upon.

(3) Any such hydroelectric facilities and associated transmission facilities may be owned entirely by such municipality or public power authority created by such, may be co-owned in indivision or in divided parts by any such municipality or public power authority with any electric public utility or rural electric cooperative located within the state or with the Louisiana Energy and Power Authority or with a FERC licensee, or may be owned entirely by another FERC licensee.

(4) Any such municipality or public power authority is hereby authorized to engage with one or more other such municipalities, public power authorities, electric public utilities, rural electric cooperatives, or other FERC licensees in the development, construction, operation, use, maintenance, or financing of such hydroelectric facilities and related transmission facilities, as owners or otherwise.

(5)(a) Any such municipality or public power authority may enter into a contract with any such other municipality, public power authority, electric public utility, electric cooperative, or other FERC licensee and may provide therein with respect to the relative rights and obligations of the parties relating to the development, construction, operation, use, maintenance, revenues, and expenses of such hydroelectric facilities and associated transmission facilities, as the parties may determine. All such arrangements and agreements shall be reduced to writing and shall include, among other provisions, the proportionate share of the cost thereof to be borne by the municipality or public power authority.

(b) Notwithstanding any other provision of law relative to the right of partition available to owners of property, the right of partition shall not be available to any party with respect to any property acquired or held subject to the terms of such contract, except to the extent therein provided, and the contract may provide for the sale, lease, use, or other disposition in whole or in part of such property or interest therein by the owner of such property or interest to any other party to such contract on such terms and conditions and in such manner as may be set forth in the contract, without compliance with any laws applicable to the disposition of property of a municipality or other political subdivision or agency or instrumentality thereof and without application of laws relating to lesion beyond moiety.

(c) The contract may also provide for the creation of a usufruct, right of use, servitude, or other similar right in favor of one of the parties to the contract upon such portions of immovable properties comprising the hydroelectric facilities and associated transmission facilities as are not then owned by such party, in which event any such usufruct, right of use, servitude, or other similar right, as the case may be, shall, notwithstanding any contrary provision of law, be for a term that shall be for the term of the contract or such lesser period as may be stipulated therein or in the instrument creating the usufruct, right of use, servitude, or other similar right, as the case may be, may require the owner of the usufruct, right of use, servitude, or other similar right, as the case may be, to pay to the other party or parties to the contract such share of revenues as the contract may provide throughout the term of the agreement or any specified portion thereof, and may permit the municipality or public power authority, without the consent or approval of the State Bond Commission or any other agency, commission, or other regulatory authority of the state of Louisiana or any local political subdivision thereof, to borrow, on such terms and at such rates of interest as the contract may prescribe, against the receipt of such share of future revenues provided that repayment of such borrowing and payment of interest thereon shall be made solely from, or as an offset against, such future revenues and shall not be a general obligation of the municipality or public power authority, or constitute an indebtedness or pledge of the general credit of the municipality or public power authority, or be a charge upon the income of other revenues thereof.

(d) To the extent provided in the contract, the property or facilities which are the subject of such a contract shall not be subject to expropriation by a party thereto during the term of such contract.

(e) Any such municipality or public power authority and any such electric public utility, electric cooperative, or other FERC licensee may construct or acquire such hydroelectric and related transmission facilities by negotiated contract without public advertisement or other limitation of the Public Bid Law or other laws, and title to such facilities shall vest in one or more of the parties to the contract in the proportion and manner therein set forth.

(f) The term of the contract shall be of such duration as the parties may therein stipulate but shall not, in any event, extend more than ninety-nine years beyond the expiration date of the original license granted by the Federal Energy Regulatory Commission with respect to the hydroelectric facilities.

(g) The contract shall be authorized by ordinance adopted by the governing body of any municipality which is a party to the contract, and the ordinance shall be published in the same manner as are other proceedings of the governing body. Notice of intention to adopt such an ordinance shall be given by the governing body of the municipality and shall be published one time in the official journal of the municipality at least seven days before the adoption of the ordinance.

(h) Such contract shall not require the consent or approval of any agency, commission, or other regulatory authority of the state of Louisiana or any political subdivision thereof.

(6) As used in this Subpart:

(a) The term "FERC licensee" shall mean and refer to:

(i) Any person licensed by the Federal Energy Regulatory Commission or other appropriate federal agency on or before December 31, 1988, to construct, operate, or maintain a run-of-the-river hydroelectric generating facility located on the Mississippi River in the state of Louisiana;

(ii) Any person to whom such license has been transferred, in whole or in part, with the approval of the Federal Energy Regulatory Commission, or other appropriate federal agency;

(iii) Any successor, by involuntary transfer or foreclosure or otherwise, to any person to whom such license had been issued, transferred, or assigned, and all subsequent successors of any of the foregoing persons;

(iv) Any assign of any person to whom such license had been issued, transferred, or assigned;

(v) Any successor owner of such hydroelectric facilities;

(b) The term "person" shall mean an individual, a corporation, a partnership, a joint venture, a trust, an unincorporated association, or a government or any agency, municipality, parish, or political subdivision thereof; and

(c) The terms "hydroelectric facilities" or "hydroelectric generating facilities" shall mean and refer to a run-of-the-river hydroelectric generating facility located on the Mississippi River in the state of Louisiana and initially licensed by the Federal Energy Regulatory Commission or other appropriate federal agency on or before December 31, 1988.

B. The parties entering into contracts pursuant hereto are hereby authorized to create an advisory board with such rights, duties, and obligations with respect to such hydroelectric projects and associated transmission facilities as shall be provided in the written agreement creating such advisory board.

C.(1) In substantially the manner provided by Subpart C of Part I of Chapter 10 of this Title, as amended and supplemented by other constitutional and statutory provisions, including, but not limited to, Chapter 13 of Title 39 of the Louisiana Revised Statutes of 1950, any such municipality or any such public power authority of the state of Louisiana, acting through its governing authority, may issue revenue bonds to finance all or any part of the costs of acquiring, constructing, and operating any such hydroelectric project and associated transmission facilities or its respective interest therein, which bonds shall be payable from the revenues of its electric utility system or of its combined utility system or of such project and facilities alone, including payments made to it under contracts entered into pursuant to the provisions hereof.

(2) Any election heretofore held by a municipality to authorize bonds to finance a hydroelectric facility is hereby ratified and approved.

(3) Payments made by any such municipality or public power authority of the state under any contracts entered into in accordance herewith shall be considered as operating expenses of its electric system or combined utilities system or of such project and facilities alone, as the case may be.

D.(1) In addition to the issuance of revenue bonds as described in Subsection C hereof and without the need to comply with the requirements of any other law except the provisions of this Section, any such municipality and/or any such public power authority, acting through its governing authority, may, for the purposes specified in Subsection C, otherwise borrow money and incur indebtedness, that shall be payable solely from the proceeds of such bonds, borrowings, or the revenues of its electric utility system or of its combined utility system or of such project facilities alone, as the case may be, in any manner determined by such governing authority and may create and provide appropriate evidence thereof by adopting an ordinance or resolution containing the terms and conditions of such borrowing, subject to the approval of the State Bond Commission.

(2) The bonds authorized by Subsection C hereof and the indebtedness authorized by this Subsection may be additionally secured by credit guarantees, letters of credit, and/or any other security device or devices approved by the State Bond Commission.

E.(1) Every ordinance or resolution authorizing the issuance of bonds or other debt obligations hereunder shall be published at least once in the official journal of the issuer of such bonds or other debt obligations. Such notice shall state that for thirty days after the date of publication any person in interest may contest the legality of such ordinance or resolution and of any provision therein made for the security and payment of such bonds or other debt obligations, after which no one shall have any cause of action to test the regularity, formality, legality, or effectiveness of the ordinance or resolution and the provisions thereof, for any cause whatever.

(2) Thereafter, it shall be conclusively presumed that every legal requirement for the issuance of the bonds or other debt obligations, including all things pertaining to the election, if any, at which the bonds or other debt obligations were authorized, has been complied with. No court shall have authority to inquire into any of such matters after the expiration of said thirty day period.

F.(1) The provisions hereof shall be liberally construed to the end that through the contracts herein authorized greater economy and efficiency in the provision of electrical and energy services to the citizens of the state may be achieved, and further to this end, the governing authority of each municipality or public power authority entering into a contract as authorized hereby shall be empowered to adopt such other ordinances and resolutions, take such other action, and pay and/or collect such amounts as may be contemplated by or made necessary under such contracts.

(2) The acquisition, construction, ownership, operation, maintenance, and use of a hydroelectric generation facility and associated transmission facilities and the issuance of obligations to finance such facilities is hereby declared to be a valid public purpose in the best interests of the citizens of the state.

Added by Acts 1983, No. 327, §1, eff. June 30, 1983. Acts 1988, No. 861, §1, eff. July 18, 1988; Acts 1990, No. 668, §1, eff. July 19, 1990.

{{NOTE: SEE ACTS 1988, NO. 861, §§2 AND 3.}}

{{NOTE: SEE ACTS 1990, NO. 668, §§2 AND 3.}}



RS 33:4281 - Extension or improvement of municipally owned utility by city of 25,000 to 250,000

SUBPART D. CITIES OF 25,000 TO 250,000

§4281. Extension or improvement of municipally owned utility by city of 25,000 to 250,000

Any municipality having a population in excess of twenty-five thousand and less than two hundred fifty thousand owning and operating its electric power plant, waterworks, motor coach transportation, and sewerage system, may construct, maintain, extend, rehabilitate, enlarge or improve any municipally owned public utility either within or without its boundaries. In addition the municipality may consolidate and unite any non-revenue bearing utility with one or more revenue bearing public utilities, which, when so united and consolidated, shall be one unit and shall be considered and treated as a single revenue bearing utility.



RS 33:4282 - Issuance of certificates of indebtedness

§4282. Issuance of certificates of indebtedness

In order to obtain funds to construct, maintain, rehabilitate, extend, enlarge, or improve the municipally owned public utility the governing authority of the municipality may issue negotiable certificates of indebtedness and secure their payment by a pledge of the revenues and franchises of the revenue producing public utility, provided that the governing authority is first authorized to do so by a majority of the qualified resident electors of the municipality voting in an election to be held in the manner provided below.



RS 33:4283 - Certificates of indebtedness payable from revenues of utility; form and requisites; redemption; sale

§4283. Certificates of indebtedness payable from revenues of utility; form and requisites; redemption; sale

Upon obtaining the authority from a majority of the qualified electors of the municipality voting in the election, the governing body of the municipality may issue negotiable certificates of indebtedness which shall be payable solely from the income and revenues to be derived from the operation of the revenue producing utility or the franchises thereof. These certificates of indebtedness shall not constitute an indebtedness or pledge of the general credit of the municipality within the meaning of any constitutional or statutory limitation of indebtedness and shall contain a recital to that effect. The certificates of indebtedness shall be in coupon form, but may be registerable as to principal if so provided in the proceedings authorizing their issuance. The certificates of indebtedness shall be in the denominations of one hundred dollars or a multiple thereof, shall bear interest at a coupon rate not exceeding six per cent per annum, shall mature serially or otherwise, (but shall not mature later than twenty years from the date of issuance) shall be made payable at the place either within or without the state provided by the proceedings authorizing their issuance, and may be made redeemable at the option of the governing authority of the municipality prior to maturity at premiums not greater than ten per cent of the principal amount thereof. The certificates of indebtedness shall be signed by the chief executive officer under the official seal of the municipality in the manner provided in the proceedings authorizing their issuance. Interest coupons to be attached thereto may be executed with the facsimile signature of such officer, and in the event that any official whose signature appears on the certificates of indebtedness or coupons ceases to occupy his office before the delivery of the certificates to the purchaser, his signature shall nevertheless be valid and sufficient for all purposes. The certificates of indebtedness shall be sold at public sale after thirty days' advertisement in a newspaper in the municipality or in the parish in which the municipality is located, in such manner and at such times as the governing authority may determine, except that in no event shall the certificates be sold at less than their par value.



RS 33:4284 - Pledge of revenues of utility; lien of certificate holders; enforcement of obligations of municipality; receivership

§4284. Pledge of revenues of utility; lien of certificate holders; enforcement of obligations of municipality; receivership

Any certificates of indebtedness issued hereunder shall be negotiable and shall be secured by a pledge of the revenues of all or a portion of the incoming revenues derived from the operation of the revenue producing public utility not otherwise pledged or dedicated. The amount of income and revenue so pledged and dedicated shall be sufficient at all times to pay the principal and interest of the certificates as they mature; but there shall be made proper provisions for the current maintenance and operation of the utility and for establishing a reasonable depreciation and replacement fund. A lien upon the revenues and franchises shall exist in favor of the holders of the certificates of indebtedness, and the holders of the coupons attached thereto for the payment thereof, the lien to be effective until all of the certificates and coupons shall have been paid in full. In the event of default of payment of principal or interest of the certificates or coupons, any holder thereof shall have a preferential right of action to enforce and protect by suit, action, mandamus, receivership, or other proceedings the lien hereby conferred. He may bring such proceedings to compel performance of all obligations required to be performed by the governing authority of the municipality by the provisions of this Sub-part.

If a receiver is appointed, he shall have an exclusive permit and franchise to maintain and operate the property and by all means to continue to supply to the public the commodities, products, or services theretofore supplied by the utility. He shall have the rights, powers, and privileges enjoyed by the municipality in the operation of the utility. This franchise shall continue for the period (not exceeding twenty years from the date of the receivership) fixed in the proceedings authorizing the certificates and shall not be subject to any statutory limitations pertaining to the granting of municipal franchises, not especially contained in this Sub-part. The receivership shall expire upon the payment in full of the certificates and coupons.



RS 33:4285 - Priority of lien as between different series of certificates

§4285. Priority of lien as between different series of certificates

If more than one series of negotiable certificates of indebtedness is issued hereunder, priority of lien and privileges on the revenues of the utility shall depend upon the time of delivery of the certificates, each series enjoying a lien prior and superior to that enjoyed by any other series of certificates subsequently delivered. However, as to any issue or series of certificates which is authorized as a unit to be delivered from time to time in blocks, it may be provided in the proceedings authorizing the issuance of the certificates that all such series or issues shall be equal as to lien and privileges regardless of the time of delivery.



RS 33:4286 - Sinking fund

§4286. Sinking fund

Whenever any certificates of indebtedness are issued in accordance with this Sub-part, the municipal authority shall provide for the creation of a sinking fund into which shall be paid from the revenues of the utility, subject only to prior payment of reasonable and necessary operation and maintenance expenses, sums fully sufficient to pay the principal and interest on the certificates, and to create reserves for contingencies provided in the resolution and election. The moneys in the sinking fund shall be applied to the payment of the principal and interest of the certificates or to the purchase or retirement of the certificates prior to maturity in the manner provided.



RS 33:4287 - Charges for commodities or services provided by utility

§4287. Charges for commodities or services provided by utility

When any municipal corporation has issued certificates of indebtedness hereunder and has pledged the revenues of any utility for the payment thereof, the municipality shall impose and collect fees and charges for the products, commodities, and services performed by the utility, in amounts and at rates fully sufficient at all times to

(1) pay the expenses of operating and maintaining the utility;

(2) provide a sinking fund sufficient to insure the prompt payment of the certificates of indebtedness and interest thereon as they fall due;

(3) provide such reasonable funds for contingencies as may be required; and

(4) provide an adequate depreciation fund for repairs, extensions, and improvements to the utility necessary to insure adequate and sufficient service to the public. There shall be no charge for services to the municipality itself or to its agencies and departments. The governing authority of the municipality or any duly appointed or qualified receiver shall have the exclusive authority to fix or supervise the making of these fees and charges.



RS 33:4288 - Refunding certificates

§4288. Refunding certificates

The governing authority of a municipality which issues certificates of indebtedness under this Sub-part, may authorize the issuance of certificates of indebtedness for the purpose of refunding outstanding certificates.

Refunding certificates may either be sold and the proceeds applied to the retirement of the outstanding certificates, or may be delivered in exchange for the outstanding certificates. The refunding certificates shall be authorized in all respects as original certificates are herein required to be authorized, and the governing authority shall provide for the security of the refunding certificates and for the rights of the holders thereof in all respects as those herein authorized to be provided for under the authority of this Sub-part. The governing authority may also provide that the refunding certificates shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the certificates refunded.



RS 33:4289 - Election to authorize issuance of certificates of indebtedness; resolution; notice of election; ballots; election contests

§4289. Election to authorize issuance of certificates of indebtedness; resolution; notice of election; ballots; election contests

Whenever the governing authority of a municipal corporation desires to issue certificates of indebtedness as provided herein, it may, by resolution adopted by a vote of two-thirds of the members of the governing authority, order an election to be held to determine whether or not it is the wish of the qualified resident electors of the municipality that the certificates of indebtedness be so issued and secured. The resolution shall state specifically the amount of the certificates of indebtedness proposed to be issued, the number of years that they are to run, the maximum rate of interest they shall bear, the purpose or purposes for which they are to be issued, a description of the properties for which they are to be issued, a description of the properties of which the incomes and revenues are to be pledged for the security of the certificates of indebtedness, and shall designate the date of the election and the polling places.

Notice of the election shall be given by publication for thirty days in a newspaper published in the municipality or in the parish in which the municipality is situated. The notice shall embrace substantially all matters required to be set forth in the resolution requiring the election and shall be signed by the chief executive officer of the municipality.

The election shall be held in accordance with the rules and regulations for general state elections. Ballots shall be substantially in the following form:

"Shall the governing authority of the City of _______________ be authorized to issue certificates of indebtedness in the sum of ________ Dollars to run for _____ years, bearing interest not to exceed _____ per centum per annum, payable (annually or semiannually) for the purpose of _________________ to be secured by a pledge of income, revenues, and franchises of _______________?"

To vote in favor of this proposition the voter

YES

will make a cross mark (X) under the word

____

"Yes" and to vote against it, the voter will

mark a cross mark (X) in the space underneath

NO

the word "No".

____

Any person interested shall have the right to resort to the district court of the parish in which the municipality is situated in order to contest the election or the issuance of certificates thereby authorized, provided suit is filed within sixty days from the date of promulgation of the returns of the election. After this time no court shall entertain the suit.



RS 33:4290 - Procedure provided not exclusive; other laws inapplicable

§4290. Procedure provided not exclusive; other laws inapplicable

The procedure provided for in this Sub-part shall not be exclusive. But no other provisions of law pertinent to the construction, acquisition, extension, or improvement of public utilities, or to the issuance of certificates of indebtedness, the granting of franchises, the creation of pledges, or the adoption of proceedings by the governing authority shall be construed as applying to any proceedings had or acts done under this Sub-part.



RS 33:4301 - Creation of districts

SUBPART E. GAS UTILITY DISTRICTS

§4301. Creation of districts

The governing authorities of the several parishes are authorized and empowered upon their own initiative to divide their respective parishes into one or more gas utility districts with such names or numbers as the governing authorities may designate. A gas utility district may be created comprising all or part of the territory of more than one parish by resolution to be adopted by the governing authority of each parish affected. Any such district may contain within its boundaries all or part of the territory of one or more existing cities, towns or villages, and may overlap other taxing districts or political subdivisions, but shall not be authorized to engage in the operation of any utility hereunder in any existing city, town, village, political subdivision or taxing district which at the time of the creation of such gas utility district is then being served with gas by a gas utility company or is itself engaged in the operation of a like utility without obtaining the consent of the said gas utility company and the city, town, village, subdivision or taxing district which consent shall be evidenced by resolution to be adopted by the governing body thereof when authorized by vote of a majority in number and amount of the property taxpayers qualified to vote under the Constitution and laws of this state, who vote at an election held for that purpose after notice published or posted for thirty days in such manner as the legislature may prescribe. Each gas utility district created hereunder shall comprise a body corporate.

Acts 1960, No. 415, §1.



RS 33:4302 - Notice of intention to create district; hearing of objections; resolution fixing boundaries

§4302. Notice of intention to create district; hearing of objections; resolution fixing boundaries

No gas utility district shall be created hereunder until notice of the intention to create such district shall have been ordered by resolution or resolutions which shall define the proposed boundaries of the district and state the purposes of the incorporation thereof. Such notice shall state that the governing authority will in open session on a day and at an hour and place therein named hear objections to the creation of such gas utility district and that it will at such time or at an adjournment of such meeting proceed to create the proposed district. Where the proposed district lies in more than one parish, such notice shall be given by the governing authority of each parish and a hearing shall be so held in each parish. Such notice shall be published once a week for four successive weeks and the first publication shall be not less than thirty days before the date fixed for the hearing. The notice shall be published in a newspaper published in each parish affected.

The governing authority shall hear all objections at the time appointed or at any time to which the hearing may be adjourned, shall pass upon the same, and may eliminate such territory from the proposed district as it may consider fair and equitable to eliminate, provided that where the proposed district is to lie in more than one parish, the governing authority in each parish may eliminate from such district only territory lying within the boundaries of such parish. The decision of each governing authority shall be final and conclusive and at such hearing or at a subsequent meeting the governing authority shall, if it determines to create such district, adopt a resolution finally fixing the boundaries of the district and giving the district a numerical designation and name. Where the district is to lie within the boundaries of more than one parish, like resolutions shall be adopted by the governing authority of each parish affected. Notice of the formation of any such district shall be given forthwith by publication of an appropriate notice for one time in each parish affected.

Acts 1960, No. 415, §2.



RS 33:4303 - Board of commissioners

§4303. Board of commissioners

A. Each gas utility district created pursuant to this Subpart shall be governed by a board of five commissioners, except that where the district includes one or more municipalities as hereafter provided, the board shall consist of nine members. Each member shall be a taxpayer on real property located in such district and a resident thereof. In the resolution creating the district the governing authority shall appoint the five commissioners who are to make up the first board of commissioners for the district and, if the district shall lie in more than one parish, the governing authority of the parish containing a larger part of the district than that in any other parish shall have jurisdiction to appoint the commissioners and to fill subsequent vacancies.

B. The five commissioners first appointed shall at their first meeting determine by lot their terms of office, which shall commence immediately upon their qualification and shall expire respectively one, two, three, four, and five years from the first day of January immediately succeeding such appointment. All commissioners thereafter appointed, except a commissioner appointed to fill an unexpired term, shall be appointed for terms of five years.

C.(1) Where one or more municipalities, or any part of such municipalities, is to be included in the district, the membership of the board of commissioners shall consist of nine members, seven to be appointed by the governing authority which creates the district and the remaining two to be appointed by the governing authority of the municipality included in the district. If two municipalities, or parts of municipalities, are included, the governing authority of each such municipality shall be entitled to appoint one member and the governing authority which creates the district shall be entitled to appoint the remaining seven members; in the event more than two municipalities are included, the two municipalities having the largest population within the district shall appoint the two members representing the municipalities, one from each such municipality.

(2)(a) Notwithstanding any other provision of law to the contrary, Gas Utility District No. 1 of West Feliciana Parish shall be governed by a board of eleven commissioners. The two members added to the board by this Paragraph shall be appointed as follows:

(i) One member shall be appointed by the warden of the Louisiana State Penitentiary.

(ii) One member shall be appointed by the chief executive officer of the Eastern Louisiana Mental Health System-Jackson Campus.

(b) Members appointed pursuant to this Paragraph shall serve initial terms of three years each and their successors shall serve five-year terms. Vacancies shall be filled in the manner of the original appointments.

D. Any vacancy which occurs by expiration or otherwise of any commissioner appointed by the governing authority of the parish shall be filled by such governing authority, and any vacancy which occurs by expiration or otherwise of any commissioner appointed by the governing authority of a municipality included in the district shall be filled by the governing authority of said municipality, both at the sole discretion of the governing authority concerned.

E. These provisions shall apply to existing gas utility districts, as well as those hereafter created. When any existing district contains one or more municipalities or any part of such municipalities, the board of commissioners of such existing district shall consist of nine members, as aforesaid. The governing authority of the municipality or municipalities included in the district shall, within sixty days after July 27, 1966, fill the vacancies thus created, the terms of such appointments to be five years, and the governing authority of the parish shall likewise, and within the same period of time, fill the additional two vacancies thus created and allocated to it, the terms to be five years.

Acts 1960, No. 415, §3. Amended by Acts 1966, No. 126, §1; Acts 2004, No. 537, §1.



RS 33:4304 - District to possess all powers of a corporation; expropriation

§4304. District to possess all powers of a corporation; expropriation

Any district created hereunder shall have all the powers of a corporation, including perpetual existence, the power to incur debt and contract obligations, to sue and be sued, to have a corporate seal, to enter into short or long term contracts, to do and perform any and all acts in its corporate capacity and in its corporate name necessary and proper for the carrying out of the objects and purposes for which the district was created. Such district shall have the right and power of expropriating property for its corporate purposes under and in the manner provided by any general law of the state of Louisiana authorizing the expropriation of property for public purposes.

Acts 1960, No. 415, §4.



RS 33:4305 - Domicile; meetings; officers; bonds; depositories; compensation; rate fixing

§4305. Domicile; meetings; officers; bonds; depositories; compensation; rate fixing

A. The governing authority having jurisdiction to name the members of the board of commissioners of the gas utility district shall designate the domicile of the district, at which domicile it may be sued and service may be made on its president or in his absence upon a vice-president or the secretary. The governing authority in the resolution appointing the members of such board shall at the same time designate the time and place for the first meeting of the board of commissioners. At such meeting the said commissioners shall proceed to organize by electing one of their number as president and another as vice-president. The board shall also appoint a secretary and a treasurer or a combined secretary-treasurer, who may but need not be a member of the board and who shall serve during the pleasure of the board. The board shall have authority to adopt such rules and by-laws for its meetings and the orderly conduct of its business as it may see fit, may require such surety bonds to be supplied by its officers and employees as it considers desirable, and shall generally in the conduct of its affairs and in the acquisition and operation of its utility properties enjoy the powers ordinarily enjoyed by the board of directors of a private corporation operating similar properties. The board of commissioners may select one or more banks in the state of Louisiana and within or without the boundaries of the district to act as depository for the moneys of such district and may require such security for money deposited therein as it may deem fit.

B.(1) No member of the board of commissioners shall receive a salary for the performance of his duties as a member. Each member may receive a per diem for each meeting attended, up to twenty-five meetings per year. The board shall fix the amount of the per diem in an amount not to exceed seventy-five dollars. A member may be reimbursed for all proper expenses incurred in carrying on the business of the district. The board may fix reasonable additional compensation, commensurate with the additional duties performed, for a member who serves as secretary or treasurer or secretary-treasurer of the board.

(2) Notwithstanding any contrary provision of this Subsection or of any other provision of law, in the parish of East Baton Rouge, no member of the board of commissioners shall be paid a salary for his services, but may be paid a fee of up to fifty dollars for each meeting he attends as determined by the board, for not in excess of twenty-four regular and twelve special meetings in each year, and shall be entitled to reimbursement for all expenditures which he incurs in carrying on the business of the district. The meeting fee may be adjusted once annually to reflect the change in the valuation of the dollar; however, the total fee shall not exceed fifty dollars per meeting. The chief executive officer of the board, president or chairman, the vice president or vice chairman when he serves as chief executive officer, the secretary, the treasurer, or the secretary-treasurer may receive such reasonable additional compensation for administrative services as is commensurate with the duties to be performed.

(3) Notwithstanding any contrary provision of this Subsection or of any other provision of law, no member of the board of commissioners of Livingston Parish Gas Utility District No. 1 shall receive a salary for the performance of his duties as a member. Each member may receive a per diem for each meeting attended, up to fifty meetings per year, and for each day devoted to the business of the district. The board shall fix the amount of the per diem in an amount not to exceed seventy-five dollars per day. A member may be reimbursed for all proper expenses incurred in carrying out the business of the district. The board may fix reasonable additional compensation, commensurate with the additional duties performed, for a member who serves as secretary or treasurer or secretary-treasurer of the board.

(4) Notwithstanding any contrary provision of this Subsection or of any other provision of law, no member of the board of commissioners of Washington Parish Gas Utility District No. 2 shall receive a salary for the performance of his duties as a member. Each member may receive a per diem for each meeting attended, and for each day devoted to the business of the district. The board shall fix the amount of the per diem in an amount not to exceed one hundred dollars per day. A member may be reimbursed for all proper expenses incurred in carrying out the business of the district. The board may fix reasonable additional compensation, commensurate with the additional duties performed, for a member who serves as secretary or treasurer or secretary-treasurer of the board.

(5) Notwithstanding any other provision of law to the contrary, no member of the board of commissioners of any gas utility district located in a parish with a population of not less than twenty thousand persons and not more than twenty thousand five hundred persons according to the latest federal decennial census shall receive a salary for the performance of his duties as a member. Each member may receive a per diem for each meeting attended, up to twenty-five meetings per year. The board shall fix the amount of the per diem in an amount not to exceed one hundred twenty dollars. A member may be reimbursed for all proper expenses incurred in carrying on the business of the district. The board may fix reasonable additional compensation, commensurate with the additional duties performed, for a member who serves as secretary or treasurer or secretary-treasurer of the board.

C. The board of commissioners shall have the right and power to fix the rates and charges at which it will supply gas distributed by the district and such rates and charges shall not be subject to review or change by any other agency or instrumentality of the state of Louisiana or of any political subdivision therein.

Acts 1960, No. 415, §5. Amended by Acts 1975, No. 473, §1; Acts 1978, No. 297, §1; Acts 1982, No. 588, §1; Acts 1992, No. 163, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Acts 2014, No. 457, §1, eff. June 4, 2014; Acts 2016, No. 356, §1.



RS 33:4306 - District as a political subdivision

§4306. District as a political subdivision

Any gas utility district created pursuant to this Subpart shall be a political subdivision within the meaning of the general laws authorizing the issuance of bonds. Nothing in this Subpart shall be construed as authorizing the issuance and sale of property or ad valorem bonds.

Acts 1960, No. 415, §6. Amended by Acts 1964, No. 414, §1; Acts 2014, No. 158, §1.



RS 33:4307 - Authorization to construct, acquire, sell, etc., revenue producing gas public utilities

§4307. Authorization to construct, acquire, sell, etc., revenue producing gas public utilities

Any gas utility district created hereunder is authorized to construct, acquire, sell, lease, mortgage, extend, improve, maintain and operate any revenue producing gas public utility within or partly within and partly without its boundaries and to obtain funds for the construction, acquisition, extension or improvement thereof or through the issuance of revenue bonds as hereinafter provided in this Sub-part or through the use of funds acquired in any other lawful manner. A "gas public utility" for the purposes of this Sub-part shall consist of a natural gas distribution system or a natural gas transmission and distribution system.

Acts 1960, No. 415, §7.



RS 33:4307.1 - Winn Parish; authorization to sell certain gas and utility lines

§4307.1. Winn Parish; authorization to sell certain gas and utility lines

The governing authority of Winn Parish is authorized to sell or lease, without voter approval, a gas utility system owned by a gas utility district created pursuant to this Subpart.

Acts 1991, No. 440, §1.



RS 33:4308 - Revenue bonds

§4308. Revenue bonds

Revenue bonds of a gas utility district may be issued hereunder by resolution of the board of commissioners under the following provisions and restrictions:

A. Such bonds shall be payable solely from the income and revenues to be derived from the operation of the properties of the district or from such part of the revenues of such properties as may be pledged thereto. Such bonds shall not constitute an indebtedness or pledge of the general credit of the gas utility district within the meaning of any constitutional or statutory limitation of indebtedness and shall contain a recital to that effect. Such bonds shall be in coupon form but may be made registrable as to principal if so provided in the resolution authorizing the issuance thereof. The bonds shall be in such denomination, shall bear interest at such rate or rates not exceeding six per cent per annum, shall mature serially or otherwise in such manner not later than forty years from their date, and shall be made payable at such place or places within or without the state of Louisiana as may be provided by the board of commissioners, and in the discretion of the board of commissioners may be made redeemable prior to maturity at such premium or premiums not greater than ten per cent of the principal amount thereof as the board of commissioners may determine. The bonds shall be signed by the president and attested by the secretary of the board of commissioners of the gas utility district under the official seal of the utility district, in such manner as may be provided in the resolution authorizing their issuance. Interest coupons to be attached thereto may be executed with the facsimile signatures of such officers, and in the event that any officer whose signature appears on such bonds or coupons shall cease to be such officer before the delivery of the bonds to the purchaser, such signature shall nevertheless be valid and sufficient for all purposes. The bonds shall be sold in such manner and at such times as the board of commissioners may determine, except that no bonds shall be sold at a price which will result in an interest cost to the district in excess of six per cent per annum computed to maturity on the basis of standard tables of bond values.

B. Any bonds issued under this Section shall be payable from and secured by the pledge of the revenues of such properties of the district as may be pledged thereto in the resolution authorizing the bonds, subject, however, to the requirement that the reasonable and necessary expenses of operating and maintaining the properties of the district must be paid from the revenues thereof prior to the use of any such revenues for the payment of principal of and interest on bonds issued under this Section. Any holder of the said bonds or of any of the coupons thereto attached may either at law or in equity, by suit, action, mandamus, or other proceeding, enforce and compel performance of all duties required to be performed by the board of commissioners and the officials of the utility district by the provisions of this statute and the proceedings authorizing the issuance of such bonds. If any bond issued hereunder shall be permitted to go into default as to principal or interest, any court of competent jurisdiction is hereby authorized, pursuant to application of the holder of such bond, to appoint a receiver for the properties of the district, the revenues of which have been pledged to the payment of the bonds, which receiver shall be under the duty of operating such properties and collecting and distributing the revenues thereof pursuant to the provisions and requirements of the resolution authorizing the bonds.

If more than one series of bonds shall be issued hereunder payable from the revenues of such properties, priority of lien on such revenues shall depend on the time of the delivery of such bonds, each series enjoying a lien prior and superior to that enjoyed by any series of bonds subsequently delivered; provided, however, that as to any issue or series of bonds which may be authorized as a unit but delivered from time to time in blocks, the board of commissioners may in the proceedings authorizing the issuance of said bonds provide that all of the bonds of such series or issue shall be coequal as to lien regardless of the time of delivery, and provided further that it may be provided in the proceedings for any bonds that additional bonds may be authorized and issued in the future on a parity therewith pursuant to such restrictions as may be therein provided.

C. All bonds issued under the provisions of this Section shall constitute negotiable instruments for all purposes of the Negotiable Instruments Law as that law is now or may hereafter be in force in Louisiana.

D. Any resolution authorizing the issuance of bonds hereunder shall provide for the creation of a sinking fund into which shall be paid from the revenues pledged thereto, subject only to the above specified requirement that the reasonable and necessary expenses of operating and maintaining the properties of the district must be paid from the revenues of the properties of the district as a prior charge, sums fully sufficient to pay principal of and interest on such bonds, and to create such reserves for contingencies as may be provided in such resolution. The moneys in the sinking fund shall be applied to the payment of interest on and principal of the bonds or to the purchase or retirement of the bonds prior to maturity in such manner as may be provided in such resolution.

The resolution authorizing the issuance of bonds hereunder may contain such covenants with the future holder or holders of the bonds as to the management and operation of the properties of the district, the imposition and collection of fees and charges for the commodities or services furnished thereby, the disposition of such fees and revenues, the issuance of future bonds and the creation of future liens and encumbrances against the properties of the district and the revenues thereof, the carrying of insurance on the properties, the disposition of the proceeds of any such insurance, and other pertinent matters, as may be deemed necessary by the board of commissioners to assure the marketability of such bonds, provided such covenants are not inconsistent with the provisions of this Section. Provision may also be made therein for the appointment of a trustee to have and perform such powers and duties as may be therein provided.

E. When the district shall have issued bonds hereunder and shall have pledged any revenues for the payment thereof as herein provided the district shall impose and collect fees and charges for the products, commodities and services furnished by its properties, including those furnished to the gas utility district itself and its various agencies and departments, in such amounts and at such rates as shall be fully sufficient at all times to pay the expenses of operating and maintaining the properties of the district, provide a sinking fund sufficient to assure the prompt payment of principal of and interest on the bonds as each falls due, provide such reasonable funds for contingencies as may be required by the resolution authorizing the bonds and provide an adequate depreciation or renewal and replacement fund for such repairs, extensions and improvements as may be necessary to assure adequate and efficient service to the public.

F. The board of commissioners may refund any bonds issued under this Section. Such refunding bonds may either be sold and the proceeds applied to or deposited in escrow for the retirement of the outstanding bonds (if the bonds to be refunded are maturing or are optional for redemption), or may be delivered in exchange for the outstanding bonds. The refunding bonds shall be authorized in all respects as original bonds are herein required to be authorized and the board of commissioners in authorizing the refunding bonds shall provide for the security of such bonds and the sources from which such bonds are to be paid and for the rights of the holders thereof in all respects as herein authorized to be provided for other bonds issued under authority of this Section. The board of commissioners may also provide that the refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the bonds refunded.

G. The resolution authorizing the issuance of bonds hereunder shall be once published in a newspaper published in the gas utility district, or if no newspaper is published therein, then in a newspaper published in each parish in which the gas utility district is located in whole or in part. For a period of thirty days from the date of such publication any person in interest shall have the right to contest the legality of said resolution and of the bonds to be issued pursuant thereto and the provisions securing the bonds. After the expiration of said thirty days no one shall have any right of action to contest the validity of said bonds or the provisions of the resolution pursuant to which the bonds were issued, and all such bonds shall be conclusively presumed to be legal, and no court shall thereafter have authority to inquire into such matters.

H. This Section shall, without reference to any other statute or law of Louisiana except this Sub-part, constitute full authority for the authorization and issuance of revenue bonds hereunder and no referendum thereon shall be required and no proceedings relating thereto or to the authorization or issuance of such bonds shall be necessary except the adoption of the resolutions herein contemplated and the publication of the resolution authorizing the issuance of the bonds and no other provision of the statutes of Louisiana pertinent to the authorization or issuance of bonds or the adoption of proceedings by governing bodies or requiring the holding of elections or referendums or in anywise impeding or restricting the carrying out of the acts by this Section authorized to be done shall be construed as applying to any proceedings had or any acts done pursuant to this Section.

Acts 1960, No. 415, §8.



RS 33:4311 - Creation of commission; membership

SUBPART F. UTILITY COMMISSIONS IN CERTAIN MUNICIPALITIES

§4311. Creation of commission; membership

The governing authorities of the municipalities of Carencro, Denham Springs, Lake Providence, Oakdale, Port Allen, Springhill, and Winnfield are hereby authorized to create utilities commissions, by ordinance adopted following the effective date of this Subpart. The commissions shall consist of five qualified electors and citizens of the respective parishes wherein the municipalities creating the commissions are located.

Acts 1972, No. 598, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:4312 - Qualification of members; appointment; oath; tenure

§4312. Qualification of members; appointment; oath; tenure

A. The members composing the commission shall be qualified electors of the parish, of whom at least three must live within the limits of the municipality by whose authority the commission is created, and all of whom must live within the service area of the municipally owned utility system; shall have been residents of said parish for a period of at least three years, shall not hold any other municipal or state office; shall not be an employee of the state, parish or municipality, nor be an officer or employee or have any business connection with any privately owned utility. The term of each member shall be five years, and the members shall serve without compensation.

B. The members composing the commission shall be appointed and selected by the respective mayor and board of aldermen in the ordinance creating the utility commission. Their appointment shall be evidenced by a commission issued by the mayor and board of aldermen, and each member's term of office shall begin as of the date the commission appointing him was issued. Each member shall take the oath required of all officers by the constitution of the state of Louisiana. The oath shall be in duplicate form and one copy shall be filed with the clerk of the court for the parish wherein the commission was created, and one with the clerk of the respective municipality. Initially, one of the members of the commission shall be appointed for a term of one year; one for a term of two years; one for a term of three years; one for a term of four years; and one for a term of five years. Thereafter, all appointments shall be for a term of five years. All vacancies occurring from any cause shall be filled for the unexpired term upon appointment by the respective mayor and board of aldermen.

Acts 1972, No. 598, §2.



RS 33:4313 - Removal from commission; reasons; procedures; hearing; appeal

§4313. Removal from commission; reasons; procedures; hearing; appeal

A. Any member of the commission may be removed by the respective mayor and board of aldermen for inefficiency, incompetency, dishonesty, fraud, political activities, or for any other reasonable or just cause, or being interested, directly or indirectly, in the sale to the respective municipalities for the use and benefit of the combined systems, or being interested in any way or manner in any contract, whether for services or materials, or otherwise, which affects or applies to, or is any way connected with, the operations and management of the combined system. Any violation of these provisions shall subject such member to the penalties provided by the criminal laws of the State of Louisiana.

The mayor and board of aldermen shall be without authority to remove any member of the commission herein created for purely political purposes.

B. Before a member of the commission can be removed for any reason, the commission must inform him of the particular charge against him and such member shall have, and is hereby given, the absolute right to demand an open hearing. He shall have the right to appear with counsel and to offer any competent and relevant testimony to refute said charges. A vote of two-thirds of the board of aldermen shall be required to remove a member of the commission.

C. The commission itself, by a majority vote, may remove any member of the commission where it finds, after investigation, that the member is inefficient, incompetent, or when he attempts to use political influence or pressure in any way or manner upon any employee, member of the commission, or other person connected with the system, or upon any person or firm who or which sells to the commission any material, or any contractor who desires to deal with or who is dealing with the commission or the city government in any way purely for political reasons or purposes, or if such member is interested in the sale of any materials to said systems, or interested in any way directly or indirectly, in any contract let by the commission with reference to the said systems, or for any other just or reasonable causes or for any cause which under the law is sufficient to impeach and remove from office any person.

D. Any ten qualified electors and property taxpayers in the municipality may file charges against any member of the commission with the commission or with the mayor and board of aldermen of the municipality. These charges shall be specific and the persons filing charges shall have the right to offer proof and support thereof. The taxpayers may also file a petition in any court of competent jurisdiction to remove any member of the commission for any of the causes set forth herein, or for any other cause which under the general law of Louisiana would justify impeachment or removal from office. Such cases shall be tried in the manner now or hereafter provided by law, and appeals from any decisions shall be to the court now provided with jurisdiction of appeals from the district courts.

E. Any member removed may appeal to the courts for protection of his rights and interest.

Acts 1972, No. 598, §2.



RS 33:4314 - Public utilities defined

§4314. Public utilities defined

Public utilities within the meaning of this Sub-part are hereby defined as follows: the municipally owned electric light and power and water system and other such utilities which are now owned, or which may hereafter be owned, by the municipality creating the commission, which the mayor and board of aldermen may from time to time place under the management of the said commission.

Acts 1972, No. 598, §3.



RS 33:4315 - Organizations; authority; by-laws; regulations

§4315. Organizations; authority; by-laws; regulations

The commission shall meet within twenty days after the effective date of the ordinance creating the utility commission, for the purpose of organization or for any other legal purpose. It shall elect a chairman, vice-chairman, and secretary. The clerk of the municipality shall be the treasurer of the commission. The commission is authorized, if it so desires, to employ an auditor and an attorney or attorneys and to fix their terms of office and compensation and to make and adopt such bylaws and regulations as it may deem necessary for the economic and efficient management of the utilities herein defined, and for holding and conducting meetings thereof.

Acts 1972, No. 598, §4.



RS 33:4316 - Powers and duties of commission; rates; reports; employees

§4316. Powers and duties of commission; rates; reports; employees

The commission shall exercise the following powers and shall perform the following duties:

(1) to manage and operate the electric light and power and water plant systems owned by the municipality; provided, however, that the municipality shall be without right or authority to sell or lease either of the said plants or systems and that it is understood that the power herein conferred upon said commission is restricted solely to the management, supervision and operation of said systems herein defined;

(2) to employ such employees, to serve at the pleasure of the commission, as may be necessary to manage and operate said systems efficiently; to fix the terms of employment and the salaries to be paid such employees; to direct such employees in the performance of the duties assigned to them; and to discharge such employees when found inefficient or for any cause;

(3) to make and prescribe rates for electric light, power and water service and facilities, and to appropriate funds for the maintenance and improvements of such systems;

(4) to insure all property used in the operation of the systems against the loss by fire, tornado, and other causes in such amounts and with such coverage as the members of the said commission may deem necessary or advisable for the purpose of protecting said properties;

(5) to make monthly reports to the mayor and board of aldermen of the municipality of all of their actions and transactions of every kind, together with a complete statement of the revenues received and expenditures made; to prepare quarterly a complete statement showing the financial condition of said systems; to make annually a detailed statement covering the entire management and operation of said systems, together with any recommendations which they may have or desire to make for the further development, improvement, enlargement, or expansion of said systems; provided, however, that the commission shall not be required to cause these statements to be published, but may do so if it desires; provided further that the reports shall be open to public inspection;

(6) to employ a superintendent or manager of ability and experience in operating similar systems whose term and salary shall be fixed by the commission and who may be placed in control of the combined systems; or there may be a separate superintendent for each system, as desired by the commission;

(7) to purchase materials and supplies for said systems, and to contract for the installation of any equipment necessary for said systems, or for the improvement of said systems. Supplies and materials up to the amount provided for by state law at any one time may be purchased by the commission, and contracts for services to be rendered to the said systems in an amount not exceeding $2,500.00 may be let by the commission without publicly advertising for bids. In the event of an emergency, the commission may purchase property without advertising for bids. Before payment is made either for the materials so purchased or contract let for services, the authority of a majority of the commission must be obtained;

(8) to prescribe rates at which electricity, power, and water shall be sold and supplied, and the consideration to be received for all such service charges or connections, or for any services rendered by such utilities, and to change same whenever in the judgment of the commission it is necessary so to do. The commission, however, shall be without right or authority to permit the free use of water, electricity, or power, or free services to any person, firm, or corporation, public or private, or to any public agency or instrumentality. The rates and charges fixed by the commission shall at all times be sufficient to provide the revenues and means necessary for the proper operation and management of the system and for the payment of the principal and interest of all outstanding bonds and all other obligations payable from the revenues of said system;

(9) to hire and employ rate experts or other technical experts, which, in the judgment of the commission, may be necessary for the proper operation and maintenance of said systems, and with full authority to fix the compensation for such services.

Acts 1972, No. 598, §5.



RS 33:4317 - Billing procedure; separate accounts; fidelity bonds

§4317. Billing procedure; separate accounts; fidelity bonds

All bills for water, power, and lights, and other charges, shall be prepared and sent out monthly and payments thereof shall continue to be paid to and received by the clerk of the municipality. Separate bank accounts for the water, light and power systems shall be kept by the clerk of the municipality. The clerk of the municipality and all persons handling or receiving in any way funds from said systems shall execute to the fidelity bonds in such amounts and under such conditions and coverage as the commission may desire or deem advisable.

Acts 1972, No. 598, §6.



RS 33:4318 - Disbursement of funds; operating funds established

§4318. Disbursement of funds; operating funds established

The funds derived from the operation and management of said systems shall be disbursed as follows:

(1) Between February 1st and January 31st of the following calendar year, there shall be set aside from time to time and as needed amounts sufficient to provide for the payment of the reasonable and necessary expenses of operating and maintaining the light, power and water systems. This fund shall be designated as the operation and maintenance fund. The commission shall adopt a budget of expenses for the operation of said systems and shall file same with the clerk of the municipality. This budget shall estimate as accurately as possible the amounts required to operate said systems per month. The clerk of the municipality shall pay and disburse the funds for operating and maintaining said systems according to said estimates. All checks drawn against said fund, other than payroll checks, as shown by the estimate filed with the clerk, shall be signed by the chairman or vice-chairman of the commission or by another member of the commission designated by the chairman or vice-chairman in their absence, and countersigned by the clerk of the municipality. All other bills payable from said fund shall be approved by the commission herein created, and after such approval shall be paid by check signed by the chairman or vice-chairman of the commission or by another member of the commission designated by the chairman or vice-chairman in their absence and countersigned by the clerk.

(2) After making provisions for the payment of the operating and maintenance expenses, as set forth in subsection (1), there shall be set aside in a fund now designated and carried as a bond and interest redemption fund the following:

Between February 1st and January 31st of the following calendar year, called the sinking fund year, an amount sufficient to pay all interest falling due on August 1st of each sinking fund year and all principal on bonds and interest thereon falling due on February 1st of the next succeeding sinking fund year on bonds payable therefrom. This payment shall be made monthly and, if possible, prior to the tenth day of each month.

(3) In addition to the amount required to be paid into the bond and interest redemption fund in each sinking fund year, under the provisions of the preceding paragraph, there shall be paid a sum equal to twenty percent of the amount required in the preceding paragraph into a fund known as the reserve account. Such payments shall continue to be made into the reserve account until such time as there is in said account an amount sufficient to pay the largest amount of principal and interest payable from the bond and interest redemption fund in any future sinking fund year. Thereafter, the money in the reserve account shall be retained solely for the purpose of paying the principal and interest on bonds payable from the bond and interest redemption fund as to which there will otherwise be a default. Money in the reserve account may be used to purchase bonds of the next maturing installment of principal, for not more than par and accrued interest to the next interest payment date.

(4) From the revenues remaining in each sinking fund year after payments have been made into the operation and maintenance fund and into the bond and redemption fund, there shall be set aside in a fund to be known as the renewal and replacement fund a sum equivalent to five percent of the gross revenues derived from the operation of the systems in the preceding sinking fund year.

Money placed in this fund shall be used for the payment of the principal and interest on the bonds when money available for such purposes in the bond and interest redemption fund is not sufficient and default would occur if such money were not so used. Money in such renewal and replacement fund may also be used for the purposes of making major renewals, replacements, extensions, and improvements to the systems, the cost of which is not properly chargeable as a maintenance and operation expense. The funds required by the resolution of the mayor and board of aldermen of the municipality in connection with the several revenue bond issues heretofore adopted shall be kept, and the provisions in said resolutions shall be faithfully carried out, and this commission shall be without authority to change said provisions or accounts, or to use the funds required to be placed in said accounts, except for the purposes and under the terms and conditions therein set forth. The provisions contained in the several revenue bond resolutions of the mayor and municipality heretofore adopted shall be superior to and shall supersede any and all provisions in this ordinance contrary thereto.

(5) The commission may create a separate fund or funds to be known as improvement and depreciation fund or funds, and to place therein such money in such amounts and at such time as the commission itself may desire and determine, and as the funds received from the operation of said plants will reasonably authorize and permit. These funds can only be used for improvements to the systems or for the payment of the principal and interest on any outstanding bonds, certificates of indebtedness, or other obligations payable from the revenue of said plants.

(6) After providing for the above accounts and payments to be made therefrom, and after complying with all of the provisions of the resolutions of the mayor and the board of aldermen adopted in connection with the issuance and sale of bonds, certificates of indebtedness, and other evidences of debt, and making provision for the payment of all debts and charges properly and legally chargeable against the revenues derived from said system, and after making further provisions for the expansion, improvement, addition to or repairs required by such systems, the remaining funds shall be paid monthly to the clerk of the municipality for general fund purposes. This payment shall be made only after it is authorized by the commission, and upon check signed by the chairman or vice-chairman of the commission, or by another member of the commission designated by the chairman or the vice-chairman in their absence, and countersigned by the clerk. All of these remaining funds and revenues derived from said plants may, by agreement, between the mayor and board of aldermen and this commission be used for the improvement, expansion, and additions to the water and electric power systems, or for any other purpose in connection with the efficient operation and management of said plants, and the acquisition of any additional plants or extensions, to the end that the present and future demands and requirements of the municipality may be adequately provided for and secured.

Acts 1972, No. 598, §7.



RS 33:4319 - Bond issue; election

§4319. Bond issue; election

A. Solely upon the recommendation of this commission, and in accordance with existing laws, and subject to the terms and conditions set forth in the ordinances and resolutions of the municipality, providing for the issuance and sale of revenue bonds and certificates of indebtedness heretofore issued, and remaining unpaid, and interest thereon, the mayor and board of aldermen may incur debt and issue negotiable bonds or certificates or other evidence of debt secured by a pledge of the revenues of the said systems, after such proposition or propositions have been approved by a majority of the voters of the municipality authorizing the incurring of such debt. The rights conferred herein shall be in addition to any other right now conferred upon the municipalities of Louisiana with reference to the issuance of bonds or other evidences of debt, payable out of and secured by a pledge of the revenues of any revenue producing utility. This Act shall never be construed by anyone as repealing any of such rights, insofar as the municipality is concerned.

B. The mayor and board of aldermen shall have the power to anticipate the five percent required to be placed in the renewal and replacement fund for a period not to exceed fifteen years and to borrow money against said fund, issue certificates or other forms of debt in such amount, and payable at such times and under such conditions as the commission may recommend and suggest.

The certificates of indebtedness or other forms of debt shall bear interest at a rate not to exceed that provided by state law, shall be payable at such times and places as the commission shall recommend and may be secured by a pledge of the whole or any part of the said five percent required to be placed in the renewal and replacement fund. The proceeds of such certificates may be used in retiring certificates of indebtedness previously issued by the mayor and board of aldermen against said five percent or any part thereof, or for the purpose of making major renewals, replacements, extensions and improvements to the said systems, or for the payment of revenue bonds or interest thereon heretofore issued to prevent a default thereof.

Acts 1972, No. 598, §8.



RS 33:4320 - Abolition of commission; election

§4320. Abolition of commission; election

A utilities commission, once created under authority of this Sub-part, shall remain in existence until abolished by a majority vote of the qualified electors in the municipality at an election called by the municipal governing authority upon petition of twenty-five percent of the qualified electors of the municipality.

Acts 1972, No. 598, §9.



RS 33:4321 - Refunding or refinancing of bonds secured by income and revenues of public utility

PART II. REFINANCING OR REFUNDING OPERATIONS

SUBPART A. MUNICIPALITIES OTHER THAN NEW ORLEANS

§4321. Refunding or refinancing of bonds secured by income and revenues of public utility

Any municipal corporation (the city of New Orleans excepted), or other political subdivisions which have issued, or may issue bonds for the purpose of constructing, acquiring, extending or improving any revenue producing public utility under the provisions of Sub-parts B and C of Part I of this Chapter, may for the purpose of refunding or refinancing the bonds outstanding and without submitting the matter to a vote in the municipality or political subdivision, issue bonds secured in the manner set forth in the statute under which the bonds being refunded or refinanced were originally issued.

Amended by Acts 1962, No. 261, §1.



RS 33:4322 - Restrictions on bonds issued

§4322. Restrictions on bonds issued

Any bonds issued under the provisions of this Sub-part shall not exceed in principal the amount of the original issue, shall not run for a period longer than the number of years of the original issue, and shall bear a maximum rate of interest not to exceed the rate of such original issue, shall not be sold for less than par, and the proceeds thereof shall not be used for any purpose other than that for which the bonds are issued.



RS 33:4323 - Procedure for issuing bonds

§4323. Procedure for issuing bonds

A. Any bonds issued under the provisions of this Sub-part shall be authorized by ordinance or resolution of the governing authorities of such municipality or other political subdivisions and shall be signed by the chief executive officer thereof in the name and under the seal of the municipality or other political subdivisions. In all other respects the refunding bonds shall be issued and secured in the manner prescribed by the statute under which the bonds being refunded or refinanced were originally authorized and issued.

B. Bonds issued under the provisions of this Sub-part and the liability arising therefrom shall not be a charge upon the other income and revenues of the municipality or other political subdivisions issuing the bonds, and shall not be included in computing the indebtedness of the municipality or other political subdivisions for the purpose of determining any constitutional limitation.

Amended by Acts 1962, No. 261, §2.



RS 33:4324 - Contesting legality of bond issue

§4324. Contesting legality of bond issue

For a period of thirty days from the date of the publication of the ordinance or resolution of the municipality or other political subdivisions authorizing the issuance of bonds under the provisions of this Sub-part, any person in interest shall have the right to contest the legality of such issue, or the security to be given. After the expiration of thirty days no one shall have any right or cause of action to contest the regularity, formality or legality of such bond issue or the security given for the same for any cause whatever, and all bonds shall be conclusively presumed to be legal, and no court shall thereafter have authority to inquire into such matters.

Amended by Acts 1962, No. 261, §3.



RS 33:4331 - Refunding of bonds secured by equipment or revenue of public utility

SUBPART B. MUNICIPALITIES BETWEEN 75,000 AND 200,000

§4331. Refunding of bonds secured by equipment or revenue of public utility

Any municipal corporation having a population of not more than two hundred thousand or less than seventy-five thousand and which has issued or which may issue bonds secured by a mortgage on the lands, buildings, machinery and equipment of any revenue-producing public utility, and by a pledge of the income and revenues of such public utility, or secured by either such mortgage or such pledge, for the purpose of refunding or refinancing any of such bonds so issued and outstanding, may, without submitting the matter to a vote of the electors of the municipal corporation, issue refunding bonds of the municipality secured exclusively, principal and interest, by a mortgage on the lands, buildings, machinery and equipment of such public utility and by a pledge of the income and revenues of such public utility, or secured either by such mortgage or by such pledge of said revenues, as the governing authority of the municipality may determine.



RS 33:4332 - Amount, maturity and interest rate of bonds; use of proceeds

§4332. Amount, maturity and interest rate of bonds; use of proceeds

Any bonds issued under the provisions of this Sub-part shall not exceed in principal the amount then outstanding and unpaid of the original bond issue sought to be refunded, shall become due and payable in annual installments beginning not more than one year after the date of issuance, and run for a period of not more than twenty years, shall bear a maximum rate of interest not to exceed the rate of such original issue and shall not be sold for less than par and accrued interest. The proceeds of the bonds shall not be used for any purpose other than the payment and retirement of the outstanding amount of the original bond issue sought to be refunded.



RS 33:4333 - Ordinance authorizing bonds

§4333. Ordinance authorizing bonds

Any bonds issued under the provisions of this Sub-part shall be authorized by ordinance or resolution of the governing authority of the municipality, which ordinance or resolution shall authorize the issuance of the bonds at such rate of interest as may be bid for the same in response to the advertisements hereinafter required. The ordinance or resolution shall not be voted unless notice of the intention to introduce the same has been given in a newspaper published in the municipality three times in ten days preceding introduction thereof, and shall be signed by the mayor or acting mayor of the municipality, in the name and under the seal of the municipality. The payment of the bonds shall be secured by an act of mortgage on the lands, buildings, machinery and equipment and by a pledge of the income and revenues of such public utility, or by either such mortgage or such pledge, as the governing authority of the municipality may determine and provide in the ordinance or resolution authorizing the issuance of the bonds.



RS 33:4334 - Mortgage or pledge of revenues to secure bonds

§4334. Mortgage or pledge of revenues to secure bonds

When the bonds are secured by a mortgage, the act shall be executed by the mayor or acting mayor of the municipality in the name and under the seal of the municipality. When the act has been executed and recorded the property thus mortgaged shall remain mortgaged for the security of the bonds in principal and interest, until they have been fully paid and discharged. The act whereby the income and revenues of such public utility are pledged (when the income and revenues are pledged to secure the bonds) shall be executed by the mayor or acting mayor of the municipality in the name and under the seal of the municipality. The act shall be recorded in the office of the recorder of mortgages for the parish in which the municipality is situated. It may be stipulated in the act of mortgage or pledge, as the case may be, that the whole or any part of the property or revenue thus mortgaged or pledged may be released from the mortgage or pledge when bonds secured thereby are paid in part.



RS 33:4335 - Enforcing pledge and foreclosing mortgage in case of default

§4335. Enforcing pledge and foreclosing mortgage in case of default

In case default occurs in the payment of such bonds or any of them, in whole or in part, or of any installment of interest thereon, when the same shall become due, the holder of such bond or bonds, or any of them, as to which there shall have been such default, may proceed against the governing authority of the municipality to enforce the pledge of income and revenues and foreclose the mortgage, as the case may be, by seizure and sale of the property mortgaged, or to do either or both, in event such bonds are secured by both pledge and mortgage, in like manner as if proceeding against a private person. Bonds issued under the provisions of this Sub-part and the liability arising therefrom shall not be a charge upon any other income or revenues of the municipality issuing the bonds and shall not be included in computing the indebtedness of the municipality for the purpose of determining any constitutional limitation.



RS 33:4336 - Advertising for sealed bids for bonds

§4336. Advertising for sealed bids for bonds

The governing authority of the municipality shall cause an advertisement to be published three times in ten days in a newspaper published in the municipality and in a newspaper published in the City of New Orleans, asking for sealed bids for any bonds authorized by this Sub-part. After the bids have been received, the governing authority shall sell the bonds to the bidder offering to purchase them at the lowest rate of interest. The governing authority may reject all bids and thereafter shall proceed anew in accordance with the provisions of this Section.



RS 33:4337 - Fixing utility rates sufficient to meet obligation

§4337. Fixing utility rates sufficient to meet obligation

Any municipality issuing bonds under the provisions of this Sub-part shall, during the time when any of such bonds remain outstanding and unpaid, impose rates for the service rendered by the public utility fully sufficient to pay the operating expenses of the utility and to pay the principal and interest on any bonds so outstanding and unpaid.



RS 33:4338 - Purchaser of utility at foreclosure sale entitled to franchise

§4338. Purchaser of utility at foreclosure sale entitled to franchise

In event foreclosure proceedings are instituted by virtue of any bonds issued under the provisions of this Sub-part, and in the event any person becomes the owner of such utility at the foreclosure sale, the purchaser shall without any further action on the part of the governing authority of the municipality become automatically vested with a franchise to operate the utility for such term as would have been required to pay and retire all of the bonds foreclosed upon in full.



RS 33:4339 - Contesting legality of bond issue

§4339. Contesting legality of bond issue

For a period of thirty days from the date of the final publication of the ordinance or resolution of the municipality authorizing the issuance of bonds under the provisions of this Part, any taxpayer paying ad valorem taxes to the municipality, or any other interested person, may contest the legality of the bond issue, or the security to be given, after which time no one shall have any right or cause of action to contest the regularity, formality or legality of the bond issue, or the security given, for any cause whatever, and no court shall have jurisdiction of the contest.



RS 33:4341 - Sale or lease of revenue-producing utility property; election required; exception

PART III. DISPOSITION OF UTILITY PROPERTY

AND GRANTING OF FRANCHISES

SUBPART A. SALE OR LEASE OF REVENUE

PRODUCING PUBLIC UTILITY

§4341. Sale or lease of revenue-producing utility property; election required; exception

A. Any municipality, the city of New Orleans excepted, or any parish or any other political subdivision or taxing district authorized to issue bonds under Article VI, Section 37, of the Constitution of Louisiana, all of which are hereinafter in this Subpart referred to as "municipality" or "parish", may sell or lease any revenue-producing properties owned by it, including all proper franchises to operate the properties for a term not to exceed sixty years, provided the governing authorities have been first authorized to do so by a vote of a majority of the qualified electors, voting at an election held for that purpose as herein directed. When a city, town, or village owns and operates a water, gas, or other revenue-producing public utility, serving customers outside the territorial limits of the city, town, or village, as is allowed by law, a negotiated sale of all of the connections and utility installations outside the area of the said city, town, or village and within the corporate limits of another city, town, or village may be made to the latter city, town, or village by negotiation and without any election, for such price as may be agreed upon between the parties. No election shall be required to authorize the sale or lease by any municipality or parish of revenue-producing water properties to any other municipality, parish, or other political subdivision.

B. Notwithstanding any other provisions of law to the contrary, any municipality or any other political subdivision, including without limitation, any joint commission deemed to be a body politic and political subdivision in accordance with Subpart A, Part VII, Chapter 2 of Title 33 of the Louisiana Revised Statutes ("The Local Services Act"), in, and including, the parish of East Baton Rouge, hereinafter referred to as a "public entity", may sell or lease any revenue-producing utility or any other property or equipment owned by it, in connection with the operation, management, financing, or refinancing thereof, to, or may acquire or lease such property or equipment from, any other public entity in, and including, the parish of East Baton Rouge, by negotiation and without any election or application of any other law, for such price and pursuant to such terms and conditions as may be agreed upon between the parties.

C. The provisions of Subsection A of this Section shall apply to the conveyance or lease of facilities and properties of any sewerage district to a private person or corporation, which person or corporation shall thereby be authorized to operate such facilities.

D.(1) Notwithstanding any provision of law to the contrary, the governing authority of the parish of Terrebonne may sell, lease, or otherwise convey by any constitutional means its natural gas distribution system and transfer all right and title to all of the assets thereof to the governing authority of the city of Houma by action authorized by ordinance of the governing authority of the parish without the need of an election or any other proceeding.

(2) The ordinance shall include provisions for the transfer to the city governing authority or retention by the parish governing authority of financial obligations and legal liabilities associated with the gas distribution system. Such provisions shall be in accordance with the laws and constitution of the state of Louisiana.

Acts 1989, No. 810, §1, eff. July 10, 1989; Acts 1991, No. 288, §1, eff. July 2, 1991; Acts 1995, No. 18, §1, eff. May 25, 1995; Acts 1995, No. 376, §1, eff. June 16, 1995.



RS 33:4341.1 - Hospital Service District No. 1 of Terrebonne Parish; exception

§4341.1. Hospital Service District No. 1 of Terrebonne Parish; exception

The sale or lease of Terrebonne General Medical Center by the governing authority of Hospital Service District No. 1 of Terrebonne Parish shall be in accordance with the provisions of R.S. 46:1064.1.

Acts 1997, No. 1083, §1.



RS 33:4341.2 - Hospital service districts; Jefferson Parish; exception

§4341.2. Hospital service districts; Jefferson Parish; exception

The sale or lease of any hospital owned by a hospital service district in Jefferson Parish shall be in accordance with the provisions of R.S. 46:1064.2.

Acts 2001, No. 379, §1.



RS 33:4342 - Election to determine whether to dispose of utility property; certified check as guaranty of good faith

§4342. Election to determine whether to dispose of utility property; certified check as guaranty of good faith

When a written and signed proposition has been made to the governing authority of any municipality or parish for the purchase, lease or other acquisition of any of the properties owned by it, and franchise for operation of same, and which written proposition shall contain a complete and detailed statement of all terms and provisions of the franchise, the governing authority may submit to the qualified electors, at a special election called for that purpose, the question of whether or not the offer made shall be accepted. Upon presentation of a petition signed by electors, qualified to vote in a number equal to twenty per cent of those who participated in the last preceding election held in the parish or municipality, requesting the governing authority to accept any proposition made to it for the purchase or lease of any of the revenue producing municipal properties and franchise for its operation, the governing authority within fifteen days after the delivery of the petition to them or to their clerk, shall call a special election within fifty days of the date of filing the petition, at which they shall submit to the qualified electors the question of whether or not the offer made shall be accepted.

Every proposition to purchase, as herein provided, shall be accompanied by a certified check for ten thousand dollars, as a guaranty of good faith, which check shall be forfeited to the municipality or parish, in event the proponent, if its proposition be accepted, does not comply with and consummate the offer.

Amended by Acts 1972, No. 111, §2.



RS 33:4343 - Persons entitled to vote

§4343. Persons entitled to vote

Those entitled to vote at elections held under the provisions of this Sub-part shall be qualified electors under the laws of Louisiana.

The registrar of voters shall furnish to the election commissioners appointed to hold the election a list of electors entitled to vote.

This list shall be subject to correction in all respects in case of mistake or error.

Amended by Acts 1972, No. 111, §3.



RS 33:4344 - Notice of election; ballots

§4344. Notice of election; ballots

Thirty days' notice of the election shall be given in the official journal of the municipality or parish where the election is to be held, which notice shall include a reproduction of the proposition or a summary thereof. If the municipality or parish has no official journal then the notice shall be given in any newspaper published in the municipality or parish, and if there is no newspaper published in the parish then by posting at three conspicuous places within the municipality or parish. As far as practicable the elections shall be held in accordance with the general election law, and at the voting precincts established for holding elections. The form of ballot to be used in holding elections hereunder shall be substantially as follows:

"Shall the (city, town, village or parish) of ______________ (sell or lease as the case may be) its (mention utility to be sold or leased) and grant franchise to operate same to __________ as per written proposal of date __________, on file in the office of the clerk of said (city, town, village or parish)?"

To vote in favor of the proposition the voter

YES ____

will make a cross mark (X) in the square

opposite the word "Yes," and to vote against

it he will make a cross mark (X) in the

NO ____

square opposite the word "No."

Amended by Acts 1972, No. 111, §4.



RS 33:4345 - Election returns; promulgation of result

§4345. Election returns; promulgation of result

The returns of elections held hereunder shall be made to the governing authority ordering them. They shall be canvassed, counted, and tabulated and the result declared by the governing authority on the day following the election. The result shall be promulgated not later than two weeks by one publication in the official journal of the municipality or parish, or, in the absence of an official journal, by one publication in a newspaper published in the parish, or in the absence of both, by posting one time in a conspicuous place in the municipality or parish.



RS 33:4346 - Ordinance directing disposition of property

§4346. Ordinance directing disposition of property

If a majority in number of those voting at the election, vote in favor of the proposition submitted, the governing authority shall, not earlier than thirty nor later than sixty days after the promulgation of the result, pass an ordinance ordering the appropriate executive officer to make the sale, lease or other contract, submitted to the voters, including the franchise to operate the same, and to execute the deeds, conveyances, and contracts necessary to carry out and consummate the proposition submitted and voted on.

Amended by Acts 1972, No. 111, §5.



RS 33:4347 - Election contests; prescription

§4347. Election contests; prescription

All suits to contest any election held under this Sub-part shall be brought within thirty days after the promulgation of the returns, and after that date no suit shall be brought to contest any such election or the promulgation of the returns thereof for any cause. If the validity of any election held under the provisions of this Sub-part is not raised within the thirty days herein prescribed the legality of the election shall be conclusively presumed, and no court thereafter shall have authority to inquire into its legality.



RS 33:4348 - Assent to conveyance or assignment of utility property and franchise

§4348. Assent to conveyance or assignment of utility property and franchise

Whenever any parish or municipality has sold or leased any of its public utility properties and granted a franchise for their operation, and the original grantee or lessee, or the successor or assign of such grantee or lessee, has conveyed or assigned its rights to the whole or any part of the property and franchise, then the governing authority may by proper ordinance, and without any vote of the people, assent to the conveyance or assignment.

The same rights, duties, privileges, and responsibilities arising from the original sale or lease shall vest in the transferee in regard to that portion of the property which has been transferred.

The transferor, as a result of the conveyance or assignment so assented to, shall retain only the properties, rights, privileges, and franchises owned by the transferor and not so conveyed or assigned and shall remain charged with only the duties appertaining thereto.



RS 33:4361 - Police jury may grant franchise for use of streets, roads and alleys outside municipalities

SUBPART B. GRANT OF FRANCHISE BY POLICE JURIES

§4361. Police jury may grant franchise for use of streets, roads and alleys outside municipalities

A. Police juries may, subject to any conditions, regulations, and restrictions which they impose, grant franchises or operating system over the public places, roads, streets, and alleys of their respective parishes, not within the limits of any municipality, to any person for:

(1) The construction, maintenance, and operation of lines of poles and wire for the transmission of electric current for heat, light, or power.

(2) Laying, maintaining, and operating lines of pipe or mains for supplying gas or water in, over, under or along the public roads, streets, or alleys.

(3) The construction, maintenance, and operation of sewerage and drain pipes across, along and underneath the roads, alleys, and public places.

(4) The construction, maintenance, and operation of railways utilizing electric or motive power other than steam, under the conditions hereinafter set forth.

(5) The construction, maintenance, and operation of television lines and cables whether erected on poles owned or leased from existing public utilities or on poles to be erected, or through cables to be laid underground for receiving, distributing, and transmitting television impulses or signals to residences, commercial establishments, or other customers. Each such franchise shall be awarded to the highest responsible bidder in accordance with the public bid laws of the state. The specifications shall state the area to be served by the franchise, the duration of the franchise, and other terms of the agreement. Each franchise or operating system granted for this purpose is hereby approved and recognized as legal until the franchise termination or operating system termination date or until September 1, 1991, whichever occurs sooner, or such later date as may be specified in a franchise, but no such system shall have exclusive cable rights in any area in which it extends its present operations.

B. Franchises awarded under the provisions of this Section shall be nonexclusive.

C. Notwithstanding any law, rule, regulation, or order to the contrary, on or after January 1, 2013, the Louisiana Public Service Commission may require that whenever a parish governing authority imposes a franchise fee upon a public utility which the utility collects or recovers from the utility's consumers, the utility's monthly billing statement shall specifically and clearly include a separate line item for the applicable franchise fee, with the name of the parish imposing the fee, the total amount or rate of the franchise fee, and the total amount of the billing attributable to the fee.

Amended by Acts 1976, No. 573, §1; Acts 1978, No. 83, §1; Acts 1980, No. 455, §§1, 2; Acts 2012, No. 766, §1, eff. June 12, 2012.



RS 33:4361.1 - Cable television system; report

§4361.1. Cable television system; report

Each cable television system franchised in accordance with law shall make an annual report, not later than December 30 of each year, to the local governing authority from whom such franchise was obtained regarding the current state of the art in descrambling any signal carried by that cable television system. Such report shall be a public record and made available to the public in accordance with the public records laws of this state.

Added by Acts 1983, No. 723, §1, eff. Jan. 1, 1984.



RS 33:4362 - State highways; consent of highway engineer

§4362. State highways; consent of highway engineer

No franchise shall be granted over any state highway without the written consent of the Louisiana highway engineer. Work shall be done in pursuance to a franchise granted on a state highway in a manner consistent with the requirements of the laws with reference to public highways and particularly Chapter 2 of Title 48.



RS 33:4363 - Petition requesting sale of franchise for railway; advertising for bids; sale of franchise

§4363. Petition requesting sale of franchise for railway; advertising for bids; sale of franchise

Upon the presentation to any police jury of a written petition signed by a majority in number and amount of the abutting property holders along any public road, requesting the police jury to advertise and sell a franchise to construct, maintain, and operate, for a term mentioned in the petition not to exceed ninety-nine years, a railway utilizing electric or motive power other than steam on the road, the police jury shall, at a public meeting called for that purpose, canvass the petition. If it decides that a majority in number and amount of the abutting property holders on the public road have signed the petition, it shall proceed forthwith to fix the terms and specifications of the franchise, incorporating therein any special condition or specification requested, and to advertise the same for thirty days in the official journal of the parish, or in case there is no official journal, then in any newspaper published in the parish, and when no newspaper is published in the parish, then by posting in a conspicuous manner at the court house door of the parish, inviting bids for the franchise. On the day fixed by the advertisement, the president of the police jury shall, by public auction, sell the franchise to the bidder offering the highest cash price.



RS 33:4364 - Contents of petition

§4364. Contents of petition

The petitions so to be presented to the police jury shall contain:

(1) The designation or description of the road upon which it is proposed to have the railway constructed.

(2) The term for which the franchise is to be granted.

(3) The termini of the proposed railway.

(4) Terms, conditions, and specifications relating to the franchise which the property holders see fit to require.



RS 33:4365 - Payment of expense of advertising and selling franchise

§4365. Payment of expense of advertising and selling franchise

No part of the expense of advertising or selling of any such franchise shall be paid out of any funds under the control of the police jury.



RS 33:4366 - Franchise for railway extending through two or more parishes

§4366. Franchise for railway extending through two or more parishes

The abutting property holders along any public road extending into or through two or more parishes may petition their respective police juries to sell, as one entire franchise, the right to construct, maintain, and operate a railway on the road. The several police juries on receipt of such petition shall in public session canvass the petition, and if they find that it is signed by a majority in number and amount of the abutting property holders along that portion of the public road lying in their parish, they shall declare the result of the canvass and shall forthwith select a committee composed of three members of the police jury to meet and act with a like committee from the several police juries from the parishes through which the proposed railroad is to be constructed. The committees so appointed by the respective police juries shall meet and fix the terms and conditions and specifications of the franchise proposed to be sold, as well as the time, place and manner of advertisement and sale thereof. The franchise so agreed upon by the committee shall be submitted at a special meeting called for that purpose to the respective police juries for their approval and adoption. Upon the adoption of the franchise by the several police juries of the several parishes through which the railway is to be constructed, it shall be advertised and sold at the time and in the place and manner fixed by the committees acting jointly, to the person offering to pay the highest cash price.



RS 33:4367 - Apportionment among parishes of proceeds from sale of franchise

§4367. Apportionment among parishes of proceeds from sale of franchise

Whenever a franchise to operate a railway on a public road extending through two or more parishes, has been sold, the proceeds from the sale shall be apportioned among the several parishes according to the mileage of the railway in each of the parishes.



RS 33:4368 - Use of proceeds from sale of franchises

§4368. Use of proceeds from sale of franchises

The proceeds derived from the sale of such franchise shall be set aside and form a separate fund to be used in maintaining, improving, and repairing the public roads of the parish into whose treasury it is paid.



RS 33:4369 - Crossing roads and highways

§4369. Crossing roads and highways

Police juries may allow railways utilizing electric or motive power other than steam to cross over all roads and highways within their jurisdiction and to construct, maintain and operate tracks across the highways under any conditions which the police juries impose.



RS 33:4401 - Granting franchise to use streets for telephone, telegraph, electric light, water and gas system

SUBPART C. GRANT OF FRANCHISE BY PARTICULAR CLASSES

OF MUNICIPALITIES

§4401. Granting franchise to use streets for telephone, telegraph, electric light, water and gas system

A. The governing authorities of all municipalities may grant a franchise to any person to use and occupy the streets, alleys, and public places therein, and to obstruct the same or any part thereof, by constructing, maintaining, and operating (1) poles, wires, and appurtenances for telephone, telegraph, and electric transmission and distribution systems and (2) pipelines, mains for a water or gas transportation and distribution system. These franchises shall not be exclusive, nor be for a longer period than sixty years and shall be subject to any terms, conditions and stipulations prescribed by the governing authorities of the municipalities. This Section shall not apply to municipalities which are required under the provisions of their charter to hold referendum elections to grant or lease franchises.

B. Notwithstanding any law, rule, regulation, or order to the contrary, on or after January 1, 2013, the Louisiana Public Service Commission may require that whenever a municipality imposes a franchise fee upon a public utility which the utility collects or recovers from the utility's consumers, the utility's monthly billing statement shall specifically and clearly include a separate line item for the applicable franchise fee, with the name of the municipality imposing the fee, the total amount or rate of the franchise fee, and the total amount of the billing attributable to the fee.

Amended by Acts 1972, No. 189, §1; Acts 2012, No. 766, §1, eff. June 12, 2012.



RS 33:4402 - Franchises for railroads and appurtenances in municipalities of less than 75,000

§4402. Franchises for railroads and appurtenances in municipalities of less than 75,000

The governing authority of any municipality having a population not exceeding seventy-five thousand, may grant a franchise to any person to locate, construct, and operate railroads, spur tracks, switch tracks, turn-outs, sidings, and other appurtenances, upon, through, and across the streets, alleys, and other public places in the municipality, for a term not to exceed twenty-five years from the date of the grant, under any conditions prescribed by the governing authority in the ordinance granting the franchise. This Section shall not apply to street car lines, or street railroads. If any existing franchise is extended by the governing authority before its expiration, the whole term of the franchise shall not exceed twenty-five years from the date of extension.



RS 33:4403 - Grant of right to obstruct streets with buildings in cities of less than 75,000; election required

§4403. Grant of right to obstruct streets with buildings in cities of less than 75,000; election required

Municipalities having a population of less than 75,000 persons may grant corporations the right to use and occupy their streets and alleys and to obstruct them with buildings necessary to and used by the corporations, subject to any conditions and charges which the municipal governing body may deem fit.

Except as provided in R.S. 33:4401 and R.S. 33:4402, a majority of the property taxpayers of the municipality voting at an election called for the purpose shall first approve the proposed grant.



RS 33:4404 - Franchise for buses, trolleys, and other forms of transportation

§4404. Franchise for buses, trolleys, and other forms of transportation

The governing authority of any municipality, City of New Orleans excepted, incorporated under the general or special laws of this state, may grant a franchise to any person, to use and occupy the streets, alleys, highways, bridges, or other public places therein for operation of motor buses, trackless trolleys, and other forms of transportation for the purpose of transporting passengers for hire within the limits of the municipality. The franchise shall not be exclusive, nor be for a longer period than twenty-five years, and shall be subject to any conditions and stipulations prescribed by the governing authority. The provisions of this Section shall not apply to municipalities which are required under the provisions of their charter to hold referendum elections to grant or lease franchises, nor to municipalities which under existing laws are required to hold such elections.



RS 33:4405 - Indeterminate permits granted by cities of 100,000 or more; option to purchase utility; forfeiture or enforcement of permit

§4405. Indeterminate permits granted by cities of 100,000 or more; option to purchase utility; forfeiture or enforcement of permit

The governing authority of every city having a population of one hundred thousand or more may grant indeterminate permits for the use of the streets and other public places in connection with the operation and maintenance of any public utility, which permit shall continue in force until such time as the city purchases the utility under the option provided for below or until the permit is otherwise terminated according to law. No such permit shall be granted except upon the condition that the city granting it shall have a perpetual option to purchase the utility, at any time, at a price agreed upon or to be ascertained and determined in a manner agreed upon at the time of the granting of the permit and to be set forth therein. The governing authority may prescribe, stipulate, or agree to such other conditions of the permits as it deems proper. Any violation of any of the conditions shall be sufficient grounds for forfeiture of the permit, in which event, or for other legal cause, the city may sue for its forfeiture, cancellation, or revocation or, at its option, may sue for its enforcement, with damages suffered. By the grant and acceptance of an indeterminate permit, no utility shall be exempted or relieved from the payment of any franchise tax or consideration to which the municipality would be entitled by the terms of any existing franchise under which the utility may be operated.



RS 33:4406 - Restriction on new construction; public convenience and necessity as ground for franchise or permit

§4406. Restriction on new construction; public convenience and necessity as ground for franchise or permit

No public utility shall begin the construction of any new plant, equipment, property, or facility, which is not in substitution of an existing plan, property, equipment, or facility, nor shall it make any extension or addition to any existing plant, property, equipment, or facility which will cost over two per cent of the rate-making value of the property at the time the extension or addition is made, nor shall any indeterminate permit or franchise be granted, unless and until the governing authority of the city certifies that public convenience and necessity require the same. The governing authority of such city shall be the sole and final judge of what the public convenience and necessity require, in every case.



RS 33:4407 - Separate rather than collective disposition of franchise or lease in cities of 50,000

§4407. Separate rather than collective disposition of franchise or lease in cities of 50,000

When any municipality of over fifty thousand inhabitants has for sale or lease more than one of the same kind of franchise lease or privilege pertaining to the comfort or convenience of its residents, it shall sell, lease, or grant each franchise or lease separately and not collectively.



RS 33:4431 - Modification of franchise in cities of 70,000 to 250,000; filing and publication of ordinance

SUBPART D. AMENDMENT OR TRANSFER OF MUNICIPAL

FRANCHISE

§4431. Modification of franchise in cities of 70,000 to 250,000; filing and publication of ordinance

Municipalities having a population in excess of seventy thousand and less than two hundred and fifty thousand inhabitants may grant franchises for the rerouting or re-alignment or change of type of service by any public service utility, or extension thereof, occupying or using the streets, highways, bridges or public places of the city, under authority of a franchise legally granted. The extension, revision, modification or amendment to the existing franchise and the obligations imposed in connection therewith, may be granted by an ordinance passed in the same manner as all other ordinances without any election, authorization, or approval by the electors of the municipality. Any ordinance, however, granting a franchise for the rerouting or re-alignment or change of type of service of any public service utility, or extension thereof, or the extension, revision, or amendment to the existing franchise and the obligations imposed in connection therewith, shall be complete in the form in which it is finally passed and remain on file with the city secretary for public inspection at least one week before final passage and must be published once in the official journal or other newspaper published in the municipality at least one week before its final passage.



RS 33:4432 - Amendment of franchise provision authorizing assignment to Louisiana corporation

§4432. Amendment of franchise provision authorizing assignment to Louisiana corporation

When any municipality has granted, to any person, the right to occupy or use its streets, highways, bridges, or public places for public service utilities under the terms of which it is required that the franchise be transferred and assigned to a Louisiana corporation, the governing authority may, by ordinance, amend the franchise so that the same may be assigned to, owned, and operated by any person, or any corporation (whether organized under the laws of this or any other state in the union) without the submission of the amendment to the electors provided that such persons if non-resident, shall first declare and fix their domicile in Louisiana; and, if a foreign corporation, shall first qualify to do business in this state as prescribed by law.



RS 33:4433 - Transfer of franchise

§4433. Transfer of franchise

Any municipal corporation (the City of New Orleans excepted) may by ordinance authorize or assent to all transfers of franchises by the grantee and its successors and assigns, whether such transfers were of the whole or of a part of the franchise.



RS 33:4434 - Rights of transferee

§4434. Rights of transferee

The transferee under the transfer so authorized shall have the same rights and privileges and become subject to the same responsibilities as if a separate, assignable franchise embodying the part of the franchise transferred had been granted originally by the municipality and the separate, assignable franchise had been so transferred. The transferor, as a result of the transfer so authorized, shall be deemed thereby to have retained only the rights and privileges, and to have remained charged with only the duties, contained in the part of the franchise owned by the transferor and not so transferred.



RS 33:4461 - Limitation on cable television fees and charges

SUBPART E. GRANT OF FRANCHISES BY POLICE JURIES,

MUNICIPALITIES, AND OTHER LOCAL GOVERNING

AUTHORITIES

§4461. Limitation on cable television fees and charges

No police jury, municipality, or other local governing authority empowered to grant cable television franchises shall charge any franchise fee of any kind in excess of that authorized by federal law.

Added by Acts 1980, No. 793, §1. Amended by Acts 1988, 2nd Ex. Sess., No. 8, §1, eff. Oct. 27, 1988; Acts 1990, No. 57, §1.



RS 33:4491 - Election required; petition for election

PART IV. REGULATION OF PUBLIC UTILITIES

SUBPART A. SURRENDER TO PUBLIC SERVICE COMMISSION

OF POWER TO REGULATE MUNICIPAL AND PARISH UTILITIES

§4491. Election required; petition for election

Any town, city, or parish exercising powers of supervision, regulation, and control over any local public utility, desiring to surrender these powers to the Louisiana Public Service Commission may submit the question of surrendering these powers to the qualified electors of the town, city, or parish, either at a general election, or at a special election held therein. The question may be so submitted, either in pursuance of

(1) an ordinance adopted by a majority vote of all of the members of the governing body, declaring that the public interest requires the submission of it, and that it is the intention of the governing body to submit the question to a vote of the qualified electors of the town, city, or parish, or

(2) a petition of ten per cent of the qualified electors of the town, city, or parish. No electors residing outside of the limits of the town or city, where the services of the public utility is rendered, shall be qualified to sign a petition for the submission of the question to surrender or retain the powers of control over the public utility when the utility is confined to the corporate limits of a city or town. The petition shall be filed with the clerk of the governing body, and within ten days from the filing of the petition the clerk shall report to the governing body whether the petition is signed by the requisite number of qualified electors. The ten per cent of the qualified electors whose signatures are required to the petition shall be computed upon the total number of the votes cast in the town, city, or parish for all of the candidates for governor in the last preceding general election, at which a governor was elected. If the certificate of the clerk shows the petition to be insufficient it may be amended by filing a supplemental petition within ten days from the date of the clerk's certificate and, within ten days from the filing of the supplemental petition the clerk shall make a like examination and a like certificate as to the result of his examination using in the second computation all of the names signed to the original and to the supplemental petition. Should the original and supplemental petition not contain the requisite number of signatures, it shall be filed by the clerk as a public record without prejudice to the filing of a new petition.



RS 33:4492 - Ordinance ordering election; publication of ordinance

§4492. Ordinance ordering election; publication of ordinance

Upon the adoption of the ordinance, or the presentation of the petition as hereinabove provided, the governing body of the town, city, or parish shall, by ordinance (1) order and fix the date of the holding of a special election for the purpose of submitting the proposition to the qualified electors or (2) order the submission of the proposition at a general municipal or parish election as hereinafter provided.

The special election, if ordered, shall be held not less than twenty days nor more than sixty days after the adoption of the ordinance unless a general parish or municipal election occurs within that period, in which case propositions may be submitted at the general election in the same manner as other propositions are required by law to be submitted at general elections held in the town, city, or parish.

The ordinance providing for the election shall specify the propositions to be submitted, the date of the election, and the other information necessary to inform the voters of the question to be decided. The ordinance shall, prior to the election, be published six times in a daily newspaper printed and published in the town, city, or parish where the election is to be held, or three times in a weekly newspaper where there is no daily newspaper in the town, city or parish.



RS 33:4493 - Form of ballot

§4493. Form of ballot

The ballots used at these general or special elections shall be separate and distinct from all other ballots, and shall have printed thereon, in addition to any other matters required by law, the following propositions:

Proposition No. 1. Shall _____ (Name of town, city or parish) surrender its powers of supervision, regulation and control over _____ (Name of the public utility service, such as, street railway, gas, electric light, power, heat, water works, or other local public utility.)

Should the propositions include the separation of the powers of control so as to surrender control only over certain of the public utilities, then each proposition shall be stated separately.

Opposite and to the right of each proposition to be voted upon, the words "Yes" and "No" shall be printed on the ballot on separate lines with voting squares. Any voter desiring to vote in favor of the surrender of the powers of supervision, regulation, and control of the municipality or parish government over the public utility named thereon, shall stamp (X) in the voting square after the printed word "Yes," and any voter desiring to vote against the surrender of such powers shall stamp (X) in the voting square after the printed word "No."



RS 33:4494 - Canvassing returns; order declaring result of election; powers of control vested in public service commission

§4494. Canvassing returns; order declaring result of election; powers of control vested in public service commission

If the proposition has been submitted at a special election then the governing body of a town, city, or parish where the election has been held, shall meet on the first Monday after the election, canvass the returns, and declare the result. Immediately upon the completion of the canvass or upon the completion of the canvass of the returns of any general election at which the proposition has been submitted the governing body shall make an order declaring the result of the election upon the proposition and shall cause the same to be entered upon its minutes, which order shall show the total number of votes cast upon each proposition and the number of votes cast respectively for and against each proposition. If a majority of the votes cast are in favor of the proposition, the Louisiana Public Service Commission shall have the supervision and control of the public utility. Immediately after the entry of the order declaring the result of the election, the clerk of the municipal or parish government shall make copies in duplicate of the order and attach to each copy his certificate over the seal, if any, of the town, city, or parish, and the clerk shall forthwith file one of the certified copies in the office of the Louisiana Public Service Commission and one in the office of the Secretary of State. Immediately upon the filing of such certified copy in the office of the Louisiana Public Service Commission, the powers of control theretofore vested in the town, city, or parish government over any class of public utility which a majority of the qualified electors surrendered in the manner hereinabove provided, shall thereupon vest in the Louisiana Public Service Commission until such time as the municipal or parish government reinvests itself with such powers of supervision, regulation and control.



RS 33:4495 - Election reinvesting municipality or parish with power to supervise utilities

§4495. Election reinvesting municipality or parish with power to supervise utilities

Any town, city, or parish which has voted to surrender its powers of supervision, regulation, and control respecting any class of public utilities may reinvest itself with such power by holding an election in the same manner and with all of the same formalities hereinabove provided, and if at the election a majority of the qualified electors voting on any proposition submitted to reinvest the municipality or parish with its powers of supervision, regulation and control the municipality or parish shall be deemed to have reinvested itself with its powers of supervision, regulation and control and such powers shall no longer be exercised by the Louisiana Public Service Commission when the clerk of the municipality or parish files in the office of the Louisiana Public Service Commission and with the Secretary of State a certified copy of the order.



RS 33:4496 - Subsequent elections

§4496. Subsequent elections

The propositions may be re-submitted at any time at a special or a general election provided that not more than one special election as provided for in this Sub-part is held within any period of twelve months.



RS 33:4501 - Licensing drivers of public vehicles for hire in cities of 10,000 to 100,000

SUBPART B. MISCELLANEOUS PROVISIONS

§4501. Licensing drivers of public vehicles for hire in cities of 10,000 to 100,000

All municipal corporations having a population of more than 10,000 inhabitants and less than 100,000 inhabitants, may:

(1) issue licenses to all drivers of public vehicles for hire,

(2) provide that no person shall drive a public vehicle for hire without a license,

(3) provide a standard of qualifications of all such drivers,

(4) provide who shall be licensed as drivers,

(5) revoke licenses for cause, and

(6) provide penalties for the violation of any laws passed under the power hereby delegated.



RS 33:4502 - Consent of municipality required for construction of public works through streets

§4502. Consent of municipality required for construction of public works through streets

No railroad, plank road, canal, or works of drainage, sewerage, and land reclamation shall be constructed through the streets of any incorporated city or town, without the consent of the governing body. If the governing body gives such consent to any corporation formed for the purpose of drainage, sewerage, and land reclamation it may, in the interest of public health and cleanliness, pass all ordinances and police regulations necessary to make effective the plan of sewerage and drainage it may adopt, with reference to all houses and lands within the municipal limits.



RS 33:4503 - Authority of municipalities to permit use of streets for maintenance of waterworks systems

§4503. Authority of municipalities to permit use of streets for maintenance of waterworks systems

In addition to such powers as it may have relating to the granting of franchises for the operation and maintenance of public utilities, the governing authority of any city in this state shall have power, subject to the provisions of this Section, to grant indeterminate permits for the use of the streets and other public places in connection with the operation and maintenance of a waterworks system, which permit shall continue in force until such time as the city shall purchase or acquire such system under the option hereinafter provided for. No such permit shall be granted except upon the condition that the city granting it shall have perpetual option to purchase the waterworks system, at any time, at the price agreed upon or to be ascertained and determined in a manner agreed upon at the time of the granting of the permit and to be set forth therein. The governing authority of every such city shall have the right to prescribe, stipulate, or agree to, such other conditions of said permits as it may deem proper, and upon any violation of any such condition the city may sue for the enforcement of the terms of the permit.

Acts 1954, No. 454, §1.



RS 33:4504 - Trackless trolleys and motor busses; regulation of rates and services by municipalities of 100,000 or more population

§4504. Trackless trolleys and motor busses; regulation of rates and services by municipalities of 100,000 or more population

Municipalities of the state, having a population of one hundred thousand or more, are hereby granted the exclusive jurisdiction, power and authority to supervise, govern, regulate and control, all trackless trolley busses and motor busses, operating under franchises granted by the municipality, and to fix reasonable and just rates and fares for the transportation of passengers or services rendered by such carriers or utilities.

Acts 1956, No. 234, §1.



RS 33:4505 - Scope of power and duties

§4505. Scope of power and duties

The power, authority, and duties of the municipality shall affect and include all matters and things connected with, concerning, and growing out of the service to be given or rendered by the public utility operating trackless trolleys and motor busses under a franchise granted by said municipality.

Acts 1956, No. 234, §2.



RS 33:4506 - Rules and regulations; taking of testimony; contempt

§4506. Rules and regulations; taking of testimony; contempt

The municipality shall have power to adopt and enforce such reasonable rules, regulations, and modes of procedure as it may deem proper for the discharge of its duties, and it may summon and compel the attendance of witnesses, swear witnesses, compel the production of books and papers, take testimony under commission, and punish for contempt as fully as is provided by law for the district courts.

Acts 1956, No. 234, §3.



RS 33:4507 - Rate orders; injunction

§4507. Rate orders; injunction

The orders of the municipality fixing or establishing any rate, fare or charge, for services rendered or to be rendered by any utility operating trackless trolleys or motor busses under franchises granted by the municipality, shall go into effect at such time as may be fixed by the municipality and shall remain in effect and be complied with, unless and until set aside by the municipality, or by a final judgment of a court of competent jurisdiction, in a suit to set aside and annul the same; provided however, that if an interlocutory injunction is applied for, and if of the opinion that irreparable loss or damage would result to plaintiff unless a temporary restraining order is granted, the judge of the district court having jurisdiction may grant a temporary restraining order, to remain in force only until the hearing and determination of the application for an interlocutory injunction; provided, that no injunction shall issue until after five days notice has been given the municipality.

Acts 1956, No. 234, §4.



RS 33:4508 - Enforcement of orders; appeals

§4508. Enforcement of orders; appeals

The orders of the municipality shall be enforced by the imposition of penalties as hereinafter provided, and any party in interest may appeal from orders and decrees of the municipality to the courts by filing suit, within ninety days from the date of the municipality's order, and not thereafter, in the district court having jurisdiction. All cases contesting orders of the municipality, both in the trial and appellate courts, shall be tried summarily and by preference over all cases, and may be tried either in chambers, or at term time. Appeals from decisions of the trial court shall be direct to the supreme court, and shall be returned within ten days after the granting of the appeal. When the municipality appeals no bond shall be required.

Acts 1956, No. 234, §5.



RS 33:4509 - Violations and penalties

§4509. Violations and penalties

If any carrier or public utility operating trackless trolleys or motor busses under a franchise granted by the municipality shall violate any of the rates, tolls, fares, charges or orders of the municipality, such carrier or public utility shall forfeit and pay a penalty to the municipality of not less than one hundred dollars, nor more than one thousand dollars, for each violation, to be recovered, before any court of competent jurisdiction, at the suit of the municipality.

Acts 1956, No. 234, §6.



RS 33:4510 - Charge-back of certain taxes and other payments made to a political subdivision; construction, scope, and application of provisions

§4510. Charge-back of certain taxes and other payments made to a political subdivision; construction, scope, and application of provisions

A. Whenever any political subdivision of the state of Louisiana, as defined in Article VI, Section 44(2) of the Constitution of Louisiana, shall collect or receive any payment from any public utility operating within such political subdivision, including those utilities whose rates and charges are regulated by the Louisiana Public Service Commission, for or by reason of the use of its streets, alleys, or public ways or places, or lands belonging to the state, or for or by reason of the operation of the utility's business or by reason of any agreement between such political subdivision and the utility, whether such payment be called a license, occupational, privilege, franchise, or inspection tax, charge, or fee, or otherwise, the amount of such tax or payment may, to the extent that such tax or payment was not included as a part of the cost of furnishing services in the fixing of the rates and charges for such services by the Louisiana Public Service Commission, be added to the sales price of such public utility's service and billed pro rata to the utility's customers receiving local service within the political subdivision collecting such taxes or receiving such payments.

B. This Section shall not be construed as granting to any political subdivision any authority to levy any tax, other than such authority as the political subdivision already has under the constitution and statutes of Louisiana.

C. Nothing in this Section shall apply to ad valorem taxes nor to an occupational license tax levied and collected by a political subdivision under the provisions of, and subject to the limitations of, R.S. 47:341 and 358.

D. The provisions of this Section shall not apply to any payments by a utility to a political subdivision in excess of five percent of the annual gross receipts of the utility from its customers within said political subdivision, whether said payments are made as a license, occupational, privilege, franchise, or inspection tax, charge, or fee, or by agreement between the utility and the political subdivision.

Acts 1960, No. 247, §§1-4; Acts 1995, No. 380, §1.



RS 33:4511 - Franchises for taking, transporting, and selling surface water

§4511. Franchises for taking, transporting, and selling surface water

A. The governing authority of any parish or municipality, east of the Mississippi River, may grant franchises to private nonprofit corporations for the taking, transporting and sale of surface water from within the geographical limits of such political subdivision to other parishes or municipalities outside the limits of such political subdivision. Such franchises may recognize the authority of the corporation to take water from lakes and streams within the governmental subdivision granting the franchise, and may authorize the transportation and sale of such water outside the limits of the granting subdivision.

B. Corporations holding such franchises, which may be granted on terms and conditions deemed appropriate by the granting authority, shall be deemed to be public utilities within the meaning of the laws of this state, but shall not be subject to regulation by the Public Service Commission insofar as activities hereunder are concerned. Such franchises may be granted without the necessity of an election and without regard to limitations imposed on the granting of franchises by any other statute. Such franchises shall be for a term of not more than sixty years, but may be renewed or extended from time to time for additional periods up to sixty years each.

C. All such franchises, with any contracts entered into for the sale by such corporations of such water and proceeds therefrom may be mortgaged, pledged, or otherwise used to finance the operation, construction, extension, improvement and maintenance of facilities for securing and transporting such water, in the manner and to the extent of private contracts.

D. All laws or parts of laws in conflict herewith are hereby repealed. This Section shall be supplemental to other provisions of the statutes of this state relating to the taking, transporting and sale of water, and franchises and contracts in connection therewith.

Acts 1966, No. 528, §§1, 2.



RS 33:4521 - Application of Subpart

SUBPART C. REQUIREMENT OF MALODORANTS IN GASES

§4521. Application of Subpart

This Subpart applies only to any town or city exercising powers of supervision, regulation, and control over any local public utility. Nothing in this Subpart applies to or affects:

(1) Gas transported out of the state;

(2) Gas transported in gas lines for industrial or commercial purposes or for resale;

(3) Liquefied petroleum gas.

Added by Acts 1970, No. 352, §1.



RS 33:4522 - Malodorants required

§4522. Malodorants required

All natural and other odorless gases shall be malodorized by the use of a malodorant in accordance with pipeline safety rules and regulations promulgated by the assistant secretary of the office of conservation of the Department of Natural Resources, or in the case of liquefied petroleum gas in accordance with R.S. 40:1846(B)(5) and (6).

Acts 1983, No. 377, §2. Acts 1984, No. 214, §2, eff. June 29, 1984.



RS 33:4523 - Method of use and containers and equipment regulated

§4523. Method of use and containers and equipment regulated

The method of using the malodorant and the containers and equipment used in connection therewith are under the direction and subject to the approval of the assistant secretary of the office of conservation of the Department of Natural Resources.

Added by Acts 1970, No. 352, §1. Amended by Acts 1981, No. 754, §1.



RS 33:4524 - Enforcement; rules and regulations

§4524. Enforcement; rules and regulations

The office of conservation of the Department of Natural Resources shall enforce the provisions of this Subpart. The assistant secretary of the office may prescribe any rules and regulations and conduct such inspections as he deems necessary to carry out the purposes of this Subpart.

In addition to the rights, powers, and duties granted under this Subpart, the assistant secretary shall exercise, relative to this Subpart, all of the rights, powers, and duties granted under R.S. 30:501 et seq.; however, the provisions of R.S. 30:544 shall not apply to this Subpart.

Whenever the assistant secretary shall find any violation of this Subpart, the assistant secretary may report such violation and submit the evidence thereof to the district attorney of the district or parish court having jurisdiction over the area wherein the violation occurred.

Added by Acts 1970, No. 352, §1. Amended by Acts 1981, No. 754, §1.



RS 33:4525 - Violation, penalties, civil and criminal

§4525. Violation, penalties, civil and criminal

A.(1) Any person who shall be determined by the assistant secretary, after notice and an opportunity for a hearing, to have violated any provision of this Subpart or any rule, regulation, or order promulgated or issued under this Subpart shall be liable to the office of conservation for a civil penalty not to exceed ten thousand dollars for each violation for each day that the violation persists, except that the maximum civil penalty shall not exceed five hundred thousand dollars for any related series of violations.

(2) The amount of the penalty shall be assessed by the assistant secretary by written notice.

(3) In determining the amount of the penalty, the assistant secretary shall consider the nature, circumstances, and gravity of the violation and, with respect to the person found to have committed the violation, the degree of culpability, any history of prior violations, the effect on ability to continue to do business, any good faith in attempting to achieve compliance, ability to pay the penalty, and such other matters as justice may require.

B. The legal counsel employed or retained by the assistant secretary may recover the assessed civil penalty by bringing action against the person so assessed in the court having jurisdiction. The assistant secretary may compromise the civil penalty.

C. Any person who willfully and knowingly violates this Subpart or any rule, regulation, or order issued under this Subpart shall be deemed guilty of a misdemeanor, and, upon conviction, shall be subject for each offense to a fine of not more than twenty-five thousand dollars or imprisoned for not more than one year, or both, for each violation.

Added by Acts 1970, No. 352, §1. Amended by Acts 1981, No. 754, §1; Acts 1990, No. 599, §2, eff. July 19, 1990.



RS 33:4526 - Construction of Subpart, surrender of powers

§4526. Construction of Subpart, surrender of powers

Nothing contained in this Subpart shall be construed as surrendering to the office of conservation of the Department of Natural Resources any of the powers of supervision, regulation, or control over any local public utility by any town or city, other than those specifically provided herein.

Added by Acts 1970, No. 352, §1. Amended by Acts 1981, No. 754, §1.



RS 33:4530 - New Orleans public belt railroad; operation by city of New Orleans through public belt railroad commission

PART V. CITY OF NEW ORLEANS--PUBLIC BELT RAILROAD

§4530. New Orleans public belt railroad; operation by city of New Orleans through public belt railroad commission

NOTE: Subsection A effective until Acts 2011, No. 279, §1, becomes effective. See §3 of Act 279 relative to effectiveness.

A. Except as hereinafter provided in §4531, the city of New Orleans shall continue the operation of a public belt railroad by and through a commission to be known as the Public Belt Railroad Commission for the city of New Orleans, to be composed of the mayor of said city and sixteen citizen taxpayers who shall now and hereafter be chosen in the manner and for the terms provided in Ordinance 2683, New Council Series of the city of New Orleans, approved October 8, 1904, except that, in case any commercial organization mentioned therein shall cease to exist, and there be no other organization performing similar functions, the members thereof appointed on recommendation of such organization shall be appointed by the public belt railroad commission. The mayor of the city of New Orleans shall be the president of said commission and shall have the right to vote at all meetings. The president pro tem shall be chosen by the commission from those members appointed from the commercial organizations described in said city ordinance. The present members of the commission shall continue to serve until the expiration of their terms.

NOTE: Subsection A as amended by Acts 2011, No. 279, §1, effective if and when an amendment to the home rule charter is approved by the voters.

A.(1) Except as provided in R.S. 33:4531, the city of New Orleans shall continue the operation of a public belt railroad by and through a commission to be known as the Public Belt Railroad Commission for the city of New Orleans, to be composed of the mayor of the city of New Orleans and nine citizens from within the New Orleans-Metairie-Kenner Metropolitan Statistical Area who shall be appointed as provided in Paragraph (2) of this Subsection.

(2)(a) Nine citizens shall be appointed by the mayor of the city of New Orleans, six of whom shall be appointed from a list of nominations submitted to the mayor from a group of nominating persons or entities as determined by ordinance of the governing authority of the city of New Orleans. All appointments shall be confirmed by the governing authority of the city of New Orleans.

(b) All appointed members shall serve four-year staggered terms after serving initial terms as follows: three members shall serve an initial term of one year; two shall serve two years; two shall serve three years; and two shall serve four years, as determined by lot at the first meeting of the commission after the effective date of this Subparagraph.

(c) The mayor shall serve during his term of office.

(3) Vacancies resulting from the expiration of a term or any other reason shall be filled for the remainder of the unexpired term in the manner of the original appointment. Members shall be eligible for reappointment.

(4) The mayor of the city of New Orleans shall be the president of the commission and shall have the right to vote at all meetings. The members of the commission shall select from among themselves a president pro tempore and such other officers as they deem appropriate.

B. The city of New Orleans by and through the said commission shall have the power to make contracts, acquire lands, leases and other forms of property necessary for the operation of a railroad system, either by purchase, expropriation, or otherwise, and shall have the right to operation within or without the parish of Orleans.

C. The control, operation, management and development of the public belt railroad system shall be exclusively vested in said commission, provided, however, that said public belt railroad commission shall have the power and authority subject to compliance with any applicable provisions of the charter of the city of New Orleans to contract with other firms or corporations, either public or private, or local governmental subdivisions or political subdivisions, or state agencies, for the operation, management and development of the public belt railroad system, provided that the council of the city of New Orleans shall determine that the interests of the city of New Orleans and the port of New Orleans would best be served thereby and shall approve the terms and conditions of any such contract; provided that any such contract shall recognize and maintain the rights of the employees of the public belt railroad system under existing labor contracts and applicable law.

Added by Acts 1976, No. 245, §1; Acts 2011, No. 279, §1.

NOTE: See Acts 2011, No. 279, §3, relative to effective date of Act.



RS 33:4530.1 - Union Passenger Terminal and related facilities; operation by the city of New Orleans through the Transportation Center Authority

§4530.1. Union Passenger Terminal and related facilities; operation by the city of New Orleans through the Transportation Center Authority

A. The city of New Orleans shall continue the operation of the Union Passenger Terminal and related facilities by and through a commission to be known as the "Transportation Center Authority for the city of New Orleans", which is hereby created as a political subdivision and which shall be composed of nine commissioners appointed as follows:

(1) Three commissioners appointed by the mayor of the city of New Orleans.

(2) One commissioner appointed by the National Passenger Rail Corporation.

(3) One commissioner who shall be ex officio the councilman from District "B" of the city of New Orleans.

(4) One commissioner appointed by the mayor of the city of New Orleans from a list of three recommendations of the Public Belt Railroad Commission.

(5) Three commissioners who shall be ex officio appointed by the mayor of the city of New Orleans upon recommendations of the New Orleans Legislative Delegation.

B.(1) The Transportation Center Authority shall succeed to and assume all the rights, duties, powers, and obligations of the Public Belt Railroad Commission for the city of New Orleans pursuant to and shall succeed to and be vested with all authority and powers conferred upon the Public Belt Railroad Commission by Article XIV, Section 31.3 of the Louisiana Constitution of 1921, continued as a statute by Article XIV, Section 16(A)(10) of the Louisiana Constitution of 1974, and hereinafter referred to as "the Act".

(2) The Transportation Center Authority shall also succeed to and assume all rights, duties, and obligations of every kind of the Public Belt Railroad Commission pursuant to a certain agreement dated October 22, 1947, providing for the construction and use of the Union Passenger Terminal in the city of New Orleans and other related matters.

(3) The Transportation Center Authority shall have full and complete authority with respect to the composition, appointment, and authority of all committees appointed, or authorized to be appointed, pursuant to the Act. The Transportation Center Authority is hereby further authorized to assume the functions and duties of any such committee heretofore appointed by the Public Belt Railroad Commission or hereafter appointed by the Transportation Center Authority. In the event the authority so assumes the functions and duties of any such committee, the authority shall save harmless such committee and its officers from any loss or liability arising out of such assumption of functions and duties.

C.(1) In addition to the Transportation Center Authority succeeding to all rights, authority, and powers previously conferred upon the Public Belt Railroad Commission by the Act, the Transportation Center Authority is additionally authorized to expand the Union Passenger Terminal and related facilities to include any and all facilities necessary or convenient to permit operation of the Union Passenger Terminal as a multimodal transportation facility.

(2) In furnishing any such transportation facilities, any land furnished by the city or any other entity for such purposes, including but not limited to that portion of the New Basin Canal and Shell Road previously made available to the city of New Orleans pursuant to Article XIX, Section 20 of the Louisiana Constitution of 1921, continued as a statute by Article XIV, Section 16(A)(15) of the Louisiana Constitution of 1974, may be utilized.

(3) The city of New Orleans is hereby authorized to issue bonds for any purposes set forth in the Act or herein, upon recommendation of the Transportation Center Authority, in accordance with the terms and procedures set forth in the Act not inconsistent herewith. However, the aggregate principal amount of such bonds outstanding at any time may exceed that set forth in the Act but shall not at any time exceed eighty million dollars.

Acts 1984, No. 832, §1, eff. July 13, 1984; Acts 1989, No. 464, §1.



RS 33:4531 - Authority to transfer the public belt railroad system

§4531. Authority to transfer the public belt railroad system

Upon the recommendation of the public belt railroad commission and the determination by the council of the city of New Orleans that the interests of the state of Louisiana, the city of New Orleans and the port of New Orleans would best be served if the public belt railroad system were owned and/or operated by another firm or corporation, public or private, or another political subdivision or state agency, the council of the city of New Orleans shall have, subject to compliance with any applicable provisions of the charter of the city of New Orleans, the right and authority to assign, transfer and deliver to such firm or corporation, political subdivision or state agency all of its rights of way, rails, tracks, locomotives, switch yards and such other assets of the public belt railroad system as are needed or useful in connection with the operation of a terminal railroad, upon such terms and conditions as the council of the city of New Orleans shall approve by ordinance duly adopted at a regular or special meeting of the council. Any such transfer shall require that such firm, corporation, political subdivision or state agency agree (i) to continue to operate, maintain and develop the public belt railroad system to serve the port of New Orleans and the industries located on said system; (ii) to assume and make proper and legal provision for the payment of the outstanding New Orleans Public Belt Railroad Bonds and the City of New Orleans Public Belt Railroad Bonds and the City of New Orleans Public Belt Notes; and (iii) to recognize and maintain the rights of the employees of the public belt railroad system under existing labor contracts and applicable law. With the exception of any agreement with the board of commissioners of the port of New Orleans, any such agreement with any state agency which directly or indirectly affects an expenditure of state funds shall require the approval of the legislature.

Added by Acts 1976, No. 245, §1.



RS 33:4532 - The Huey P. Long Bridge; operation, maintenance, etc.

§4532. The Huey P. Long Bridge; operation, maintenance, etc.

A.(1) The city of New Orleans, by and through the Public Belt Railroad Commission, shall continue to own, maintain, and operate the Huey P. Long Bridge, its approaches and appurtenances, across the Mississippi River at or near Mile Point J-3.7 in Jefferson Parish, Louisiana, which bridge and the property heretofore acquired by the Public Belt Railroad in connection with its construction shall be under the exclusive control and management of the Public Belt Railroad Commission.

(2) The city of New Orleans, acting through the Public Belt Railroad Commission, shall have the exclusive right to transport or convey for any railroad its trains over such bridge and over the lines of the Public Belt Railroad system. However, the city of New Orleans, acting through the Public Belt Railroad Commission, shall have the authority to contract upon such terms and conditions, and for such duration, as may be approved by a vote of two-thirds of the members of said commission, with any railroad company for the use of the bridge by such railroad company, its approaches and appurtenances, and for the use of any tracks owned by the Public Belt Railroad Commission for the purpose of transporting and conveying its locomotives, cars, and trains and other equipment under its own power or power provided by the Public Belt Railroad.

B. Said Huey P. Long Bridge, its approaches and appurtenances and the lands and other things acquired in connection with the construction, operation and maintenance thereof, shall be exempt from any form of taxation, and shall not be hypothecated, leased or alienated by the city of New Orleans, except that:

(1) Lands acquired which, by a two-thirds vote of all members of said Commission, are declared not necessary for the construction of said bridge and appurtenances, or for use in the operation thereof, may be leased or sold. The proceeds of any such lease or sale may be used by the public belt railroad commission for general railroad purposes.

(2) The public belt railroad commission may contract for the operation and management of the bridge as a part of the public belt railroad system under the circumstances and subject to the conditions set forth in §4530 of this Title; and

(3) The city of New Orleans may transfer, assign and deliver the bridge, its approaches and appurtenances, as a part of the public belt railroad to another political subdivision or agency of the state, if such political subdivision or agency acquires the assets of the public belt railroad system pursuant to the authority granted in §4531 above. Any such transfer shall require that such political subdivision undertake and agree: (i) to continue to operate and maintain the Huey P. Long Bridge as a part of the public belt railroad system; (ii) to assume and comply with all obligations of the city of New Orleans and the public belt railroad commission under all contracts, including by way of illustration but not limitation, all the contracts between the city of New Orleans, acting by and through the public belt railroad commission and the railroad companies using the Huey P. Long Bridge and the tracks of the public belt railroad system, and the rights of the Louisiana Department of Highways, in and to the perpetual use of the highway portions of said bridge; and (iii) to recognize and maintain the rights of the employees of the Public Belt Railroad System under existing labor contracts and applicable law.

Added by Acts 1976, No. 245, §1; Acts 1997, No. 300, §1.



RS 33:4533 - New Orleans; public belt railroad bonds and notes

§4533. New Orleans; public belt railroad bonds and notes

A. The authority of the city of New Orleans to issue, upon the recommendation of the public belt railroad commission, bonds known as New Orleans Public Belt Railroad Bonds, in a sum not to exceed five million dollars, to be used exclusively for the development, extensions, additions, betterments and construction of the public belt railroad system granted by Article 14, Section 27 of the Louisiana Constitution of 1921, including the right to issue any bonds thereunder authorized and not yet issued, is hereby ratified, approved and reaffirmed, and any such bonds heretofore issued pursuant to said authority, shall not be affected by this Act, and are hereby ratified, validated and confirmed. All of said bonds shall run not more than forty years from date of issue and shall be issued in serial form, payable in annual installments commencing not more than fifteen years from date of issue, the amount payable each year for principal to be as nearly equal as practicable.

(1) They shall be exempt from all taxation and shall have all of the advantages of the bonds issued under Act 179 of the 1908 Regular Session of the Louisiana Legislature.

(2) These bonds shall be issued in such form, at such rates of interest (not exceeding the maximum rates of interest authorized by R.S. 39:1424), and dates of maturity, as recommended by the public belt railroad commission, and shall be paid out of the net revenue of the public belt railroad; and in case of any deficiency in any year, then the said city of New Orleans shall levy a tax to make up such deficiency.

B. The authority of the city of New Orleans to issue, at any time and from time to time upon the recommendation of the Public Belt Railroad Commission for the city of New Orleans, bonds and notes designated City of New Orleans Public Belt Bonds, New Series, and City of New Orleans Public Belt Notes, granted by Article 14, Section 27 of the Louisiana Constitution of 1921, is hereby ratified, approved and reaffirmed, and any such bonds and notes heretofore issued pursuant to said authority, shall not be affected by this Act, and are hereby ratified, validated and confirmed.

C. Said City of New Orleans Public Belt Bonds, New Series, shall have such date or dates and shall be issued in such form or forms and denomination or denominations, at such time or times and upon such terms and conditions as to maturity or maturities, rate or rates of interest, redeemability, if any, at such premium or premiums, if any, and otherwise as the city of New Orleans may deem advisable; provided that none of said bonds shall mature later than fifty years after its date or bear interest at a rate greater than the rates of interest authorized by R.S. 39:1424. Said bonds shall be sold to the highest bidder at public sale for not less than par and accrued interest, after advertisement at least once a week for not less than four consecutive weeks, the date of first publication to be not less than thirty days prior to the date fixed for sale by the city of New Orleans, in New Orleans, New York and such other place or places as the city of New Orleans may determine, reserving to the city of New Orleans the right to reject any and all bids.

D. Said City of New Orleans Public Belt Notes shall have such date or dates and shall be issued in such form or forms and denomination or denominations, at such time or times and upon such terms and conditions as to maturity or maturities, rate or rates of interest, payment prior to maturity at principal amount plus accrued interest, and otherwise as the city of New Orleans may deem advisable; provided that none of said notes shall mature later than five years after its date or bear interest at a rate greater than the maximum rates of interest authorized by R.S. 39:1424. None of said notes shall be issued otherwise than to evidence a loan of the principal amount thereof contemporaneously made to the city of New Orleans, and the city of New Orleans is hereby authorized to borrow any amount so loaned, solely for the purposes hereinbelow set forth. The aggregate principal amount of said notes at any one time outstanding shall be limited to five hundred thousand dollars. No money shall be borrowed pursuant thereto from any lender on terms less favorable to the city of New Orleans than those by any other responsible lender, but this provision shall not affect the validity of said notes in the hands of any holder thereof.

E. The funds realized from the sale of any of said City of New Orleans Public Belt Bonds, New Series, or from any loans evidenced by any of said city of New Orleans public belt notes shall be applied exclusively to the payment at maturity, or to the redemption or payment prior to maturity, of New Orleans Public Belt railroad bonds (now outstanding or hereafter issued), or city of New Orleans Public Belt Bonds or previously issued City of New Orleans Public Belt Bonds, New Series, or City of New Orleans Public Belt Notes.

F. Whenever any of said City of New Orleans Public Belt Bonds, New Series, or of said City of New Orleans Public Belt Notes shall be issued to obtain funds for the payment or redemption of any of the bonds or notes referred to in the next preceding paragraph they may be delivered prior to the time for such payment or redemption (but not more than sixty days prior to such time), but in such case the proceeds derived from the sale thereof, or the loan evidenced thereby, as the case may be, shall forthwith upon receipt be deposited in a duly qualified bank or trust company designated by the city of New Orleans, in a special trust account, to be used exclusively for the discharge as soon as practicable of the bonds or notes to be paid or redeemed; provided that any premium over par and accrued interest realized on the sale of any City of New Orleans Public Belt Bonds, New Series, need not be so deposited but shall be held by the city of New Orleans dedicated to the retirement thereafter of any of the bonds or notes referred to in the next preceding paragraph.

G. No purchaser of any of said City of New Orleans Public Belt Bonds, New Series, and no maker of any loan evidenced by any of said City of New Orleans Public Belt Notes shall be required to see to such application or deposit or dedication of said funds.

H. Said bonds and notes and the income therefrom shall be exempt from all taxation for state, parish, municipal or other local purposes and, subject to the rights of the holders of any outstanding New Orleans Public Belt Railroad Bonds and City of New Orleans Public Belt Bonds, shall have all the advantages of such New Orleans Public Belt Railroad Bonds and such City of New Orleans Public Belt Bonds.

I. Said bonds and notes shall be paid out of the net revenues of the Public Belt Railroad. In case of any deficiency in these revenues to pay either principal or interest in any year, then the city of New Orleans shall levy a tax on all taxable property in said City sufficient to provide for such deficiency, and the full faith and credit of the city of New Orleans shall be, and are hereby, pledged for the payment of the principal and interest of all said bonds and notes.

J. Said bonds and notes shall have, and are hereby declared to have, the qualities of negotiable instruments under the law merchant.

K. The provisions hereof shall constitute a contract between the holders of any bonds and notes issued hereunder and the state of Louisiana and city of New Orleans.

Added by Acts 1976, No. 245, §1.



RS 33:4545.1 - Short Title

CHAPTER 10-A. LOUISIANA ENERGY AND POWER AUTHORITY

§4545.1. Short Title

This chapter shall be known and may be cited as the "State Power Authority Act".

Added by Acts 1979, No. 772, §1, eff. July 20, 1979.



RS 33:4545.2 - Declaration of purpose; authority created

§4545.2. Declaration of purpose; authority created

It is the intent of the legislature by passage of this Chapter to provide for the creation of a state electric power authority and to that end there is hereby created the Louisiana Energy and Power Authority, hereinafter referred to as the "Authority", as a political subdivision of the State of Louisiana with full corporate powers, to provide facilities for the generation and/or transmission of electric power and energy, and to vest the Authority with all powers that may be necessary to enable it to accomplish such purposes, which powers shall be exercised for the benefit of participating municipalities.

It is further the intention of the legislature that in order to achieve the economies and efficiencies made possible by the proper planning, financing, sizing and location of facilities for the generation or transmission of electric power and energy which may not be practical for any municipality acting alone, and to insure an adequate, reliable and economical supply of electric power and energy to the participating municipalities, the Authority shall be authorized to jointly cooperate and to plan, finance, develop, own and operate with municipalities and investor owned electric power companies and electric power cooperative associations or corporations, within the state, electric generation and transmission facilities in order to provide for the present and future requirements of the Authority and participating municipalities.

Added by Acts 1979, No. 772, §1, eff. July 20, 1979.



RS 33:4545.3 - Definitions

§4545.3. Definitions

Wherever used in this chapter, unless a different meaning clearly appears in the context, the following terms, whether used in the singular or plural, shall be given the following respective interpretations:

1. "Authority" shall mean the political subdivision and body politic and corporate created, organized and existing pursuant to the provisions of this Chapter, or if the Authority shall be abolished, the board, body, commission, department or officer succeeding to the principal functions thereof or to whom the powers given by this chapter may be given by law.

2. "Bonds" or "revenue bonds" shall mean bonds, notes and other evidences of indebtedness of the Authority issued by the authority pursuant to the provisions of this chapter.

3. "Cost" or "cost of a project" shall mean, but shall not be limited to, the cost of acquisition, construction, reconstruction, improvement, enlargement, betterment or extension of any project, including the cost of studies, plans, specifications, surveys and estimates of costs and revenues relating thereto, the cost of labor and materials; the cost of land, land rights, rights-of-way and easements, water rights, fees, permits, approvals, licenses, certificates, franchises, and the preparation of applications for securing the same; administrative, legal, engineering and inspection expenses; financing fees, expenses and costs; working capital; costs of fuel and fuel supply resources and related facilities; interest on bonds during the period of construction and for such reasonable period thereafter as may be determined by the governing body; establishment of reserves; and all other expenditures of the Authority incidental, necessary or convenient to the acquisition, construction, reconstruction, improvement, enlargement, betterment or extension of any project and the placing of the same in operation.

4. "Governing body" shall mean the board or body in which the general legislative powers of the Authority are vested pursuant hereto.

5. "Participating municipality" shall mean any municipality in the state of Louisiana that, on the effective date of this Act, is engaged in the generation, transmission, or distribution of electricity and which, pursuant to the procedures provided herein, becomes represented by a director appointed by said municipality to the board of directors of the Authority.

6. "Project" shall mean any system or facilities proposed, existing or under construction within the state for the generation, transmission, transformation or supply of electric power and energy by any means whatsoever, or for the development, production, manufacture, procurement, handling, transportation, storage, fabrication, enrichment, processing or reprocessing of fuel of any kind or any facility or rights with respect to the supply of water, any interest therein, securities issued in connection with the financing thereof and any right to output, capacity or services thereof, but does not include facilities for the distribution of electric energy for retail sale.

7. "State" shall mean the State of Louisiana, and

8. "Unit" shall mean any governmental unit, any investor-owned electric power company and any electric cooperative association or corporation and, in addition, any state, any department, institution, commission, public instrumentality or political subdivision of any state, or of the United States presently owning a system or facilities for the generation, transmission or distribution of electric power and energy for public and private uses.

Added by Acts 1979, No. 772, §1, eff. July 20, 1979.



RS 33:4545.4 - Board of directors as governing authority of the Authority

§4545.4. Board of directors as governing authority of the Authority

A. The Authority hereby created shall be governed by a board of directors of the Authority composed of members who shall be appointed as follows:

(1) The governing authority of each municipality that desires to become a member of the Authority shall adopt a resolution indicating its intention to so join.

(2) The mayor of each municipality that becomes a member shall appoint one director to the board of directors of the Authority, which appointment shall be approved by the governing authority of said municipality.

B.(1) The members of the board of directors of the Authority shall serve initial terms expiring on the following dates:

(a) July 1, 1980

(b) July 1, 1981

(c) July 1, 1982

(d) July 1, 1983

(e) July 1, 1984

(2) The initial term of each member of the board of directors of the Authority shall be determined by the drawing of lots.

(3) Upon the expiration of a director's term, a successor director shall be appointed for a period of five years in the same manner as the original appointment. If a vacancy occurs for any other reason, a successor director shall be appointed in the same manner as the original appointment for the remainder of the unexpired term. Directors shall hold office until their successors have been appointed and may succeed themselves. A director shall be a citizen of the United States and domiciled in the state of Louisiana and shall be either domiciled in or an employee of the municipality represented. Any director shall serve at the pleasure of the appointing authority, and he may be removed from office and his successor appointed in the same manner as the original appointment.

C. The board of directors of the Authority shall elect one of their number as chairman and another as vice chairman. The board of directors shall appoint a secretary, treasurer, and such other officers, employees and agents as are deemed necessary who need not be directors of the Authority. The offices of the secretary and treasurer may be combined. A majority of the directors of the Authority shall constitute a quorum, and a majority vote of the directors shall be necessary for any action taken by the Authority. No vacancy on the board of directors shall impair the right of a quorum to exercise all of the rights and perform all of the duties of the Authority. An elected official or employee of a participating governmental unit may be a director of the Authority. Directors shall receive such compensation as shall be fixed from time to time by resolution or resolutions of the board of directors of the Authority and shall be reimbursed their actual expenses necessarily incurred in the performance of their duties.

D. The board of directors shall adopt by-laws and prescribe rules to govern its meetings and shall fix the place or places at which meetings shall be held.

E. By an ordinance unanimously adopted and approved by all members of the board of directors, provisions may be made for the appointment of additional directors to increase the membership of the board of directors to include other appointments by any municipality which, on the effective date of this Act, is engaged in the generation, transmission, or distribution of electricity. The initial term of the new director shall be set forth in said ordinance but shall not exceed five years. Any such municipality desiring representation on the board of directors shall request it by furnishing to the board of directors a resolution duly adopted by its governing authority requesting such representation and furnishing such other contracts, agreements, or information as may be reasonably required by the board of directors. The board of directors shall act upon such request within sixty days and if the request is not granted within said period of sixty days, it shall be considered as denied, and thereafter other requests may be subsequently furnished and considered.

F. By an ordinance adopted and approved by not less than two-thirds of all members of the board of directors, the number of members or directors serving on the board of directors may also be reduced by eliminating the member or director who has been appointed by a municipality that has ceased to be a participant in the Authority. The membership of the board of directors may be reduced by an ordinance adopted in the same manner provided that the governing authority of the political subdivision responsible for appointing the excluded member or director has adopted a resolution requesting such action by the board of directors. Notwithstanding the above, there shall never be fewer than three members or directors serving on the board of directors.

Added by Acts 1979, No. 772, §1, eff. July 20, 1979; Acts 2016, No. 242, §1.



RS 33:4545.4.1 - Alternate directors

§4545.4.1. Alternate directors

In addition to the appointment of a director by the mayor of each municipality that becomes a member, the mayor of each such municipality may also appoint an alternate director to the board of directors of the authority, which appointment is also subject to approval by the governing authority of said municipality. Each such alternate director shall have the same qualifications and shall serve for the same term as the director from the same municipality, and such alternate shall have the same rights, duties, powers and responsibilities as the director. However, an alternate director may act as director at meetings only in the absence of the director from the same municipality, and an alternate director may not serve as an officer of the board of directors of the authority. Any alternate director shall serve at the pleasure of the appointing authority, and the procedure for removing an alternate director shall be the same as is required for removing a director.

Acts 1988, No. 520, §1, eff. July 8, 1988.



RS 33:4545.4.2 - Domicile of directors, parish-council form of government

§4545.4.2. Domicile of directors, parish-council form of government

Notwithstanding anything to the contrary contained in this Chapter, a director representing a municipality which, together with the parish in which it is located is governed by a parish-council consolidated form of government, need not be domiciled in the said municipality, but shall be either domiciled anywhere within the parish in which the municipality is located or be an employee of the municipality represented.

Acts 1988, No. 520, §1, eff. July 8, 1988; Acts 2016, No. 242, §1.



RS 33:4545.4.3 - Alternate form for approving changes in board membership

§4545.4.3. Alternate form for approving changes in board membership

With the approval of a majority of the board of directors, mail ballots may be utilized to record the vote of the board of directors on any ordinance proposing to increase or decrease the membership of the board of directors of the authority.

Acts 1988, No. 520, §1, eff. July 8, 1988.



RS 33:4545.5 - Defense and indemnification of directors, officers or employees

§4545.5. Defense and indemnification of directors, officers or employees

The authority may defend, indemnify against loss or liability and save harmless any of its directors, officers or employees whenever a claim or demand is made or threatened, or whenever proceeded against in any investigation or before any court, board, commission or other public body to defend or maintain his official position or a position taken in the course of the execution of his duties or because of any act or omission arising out of the performance of his official duties if it is determined that the director, officer or employee acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of the Authority. Such determination shall be made by the board of directors by a majority vote of directors who were not parties to such action, suit, proceeding, investigation or claim. The provisions of the preceding two sentences shall not apply in the event a director, officer or employee is adjudged liable for malfeasance in office or an intentional tort. To the extent that a director, officer or employee of the Authority has been successful on the merits or otherwise in defense of any action, suit or proceeding referred to in or in defense of any claim, issue or matter therein, he shall be indemnified against expenses, including attorneys' fees, actually and reasonably incurred by him in connection therewith. Expenses, including attorneys' fees, incurred in defending a civil action, suit or proceeding may be paid by the Authority in advance of the final disposition of such action, suit or proceeding as authorized in the manner provided in this Section upon receipt of an undertaking by or on behalf of the director, officer or employee, to repay such amount unless it shall ultimately be determined that he is entitled to be indemnified by the Authority as authorized in this Section. The indemnification provided by this Section shall not be deemed exclusive of any other rights to which those indemnified may be entitled under any by-law, agreement, or otherwise, both as to action in his official capacity and as to action in another capacity while holding such office, and shall continue as to a person who has ceased to be a director, officer or employee, and shall inure to the benefit of the heirs, executors and administrators of such a person. The Authority shall have power to purchase and maintain insurance on behalf of any person who is or was a director, officer or employee of the Authority against any liability asserted against him and incurred by him in any such capacity or arising out of his status as such, whether or not the Authority would have the power to indemnify him against such liability under the provisions of this Section.

Added by Acts 1979, No. 772, §1, eff. July 20, 1979.



RS 33:4545.6 - Operating committee; powers and duties; terms

§4545.6. Operating committee; powers and duties; terms

The directors of the Authority may create an operating committee for the board of directors. The board of directors may provide for the composition of the operating committee so as to afford, in its judgment, fair representation of the participating municipalities directly interested in the affairs or operations of the Authority or facilities owned or operated by the Authority. The operating committee shall have and shall exercise such of the powers and authority as shall be prescribed and delegated in the Authority's by-laws, rules or resolutions. The terms of office of the persons serving on the operating committee and the method of filling vacancies therein shall be prescribed in the Authority's by-laws, rules or resolutions.

Added by Acts 1979, No. 772, §1, eff. July 20, 1979.



RS 33:4545.7 - Powers of Authority

§4545.7. Powers of Authority

The Authority shall have all of the rights and powers necessary to carry out and effectuate the purposes and provisions of this chapter. Without limiting the generality of the foregoing, the Authority, as a political subdivision of the state of Louisiana with full corporate powers, shall have the following rights and powers:

1. To adopt by-laws or rules for the regulation of its affairs and the conduct of its business.

2. To adopt an official seal and alter the same at its pleasure.

3. To maintain an office at such place or places as it may designate.

4. To sue and be sued.

5. To receive, administer and comply with the conditions and requirements respecting any gift, grant or donation of any property or money.

6. To study, plan, research, develop, finance, construct, reconstruct, acquire, improve, enlarge, extend, better, lease, own, operate and maintain, any project or any interest in any project, within or without the state, including the acquisition of an undivided ownership interest in any project with any other unit or units whether public or private, and to enter into and perform contracts with respect thereto, and if the Authority acquires an undivided ownership interest in any project within the State, the surrender or waiver by any such owners of their rights to partition or expropriate such property for a period not exceeding the period for which the property is used or useful for electric utility purposes shall not be invalid and unenforceable by reason of length of such period or as unduly restricting the alienation of such property.

7. To acquire by purchase or lease or otherwise an existing project, a project under construction, or other property, within the state, either individually or jointly with any other unit or units whether public or private and to acquire by purchase or lease or otherwise any facilities for the development, production, manufacture, procurement, handling, transportation, storage, fabrication, enrichment, processing or reprocessing of fuel of any kind or any facility or rights with respect to the supply of water, and to enter into agreements for such period as the Authority shall determine, for the development, production, manufacture, procurement, handling, storage, fabrication, enrichment, processing or reprocessing of fuel of any kind or any facility or rights with respect to the supply of water.

8. To acquire by purchase, lease, gift, or otherwise, or to obtain options for the acquisition of, any property, real or personal, improved or unimproved, including an interest in land less than the fee thereof.

9. To sell, lease, exchange, transfer or otherwise dispose of, or to grant options for any such purposes with respect to, any real or personal property or interest therein.

10. To dispose of by sale or lease or otherwise an existing project, a project under construction, or other property owned either individually or jointly, and to dispose of by sale or lease or otherwise any facilities for the development, production, manufacture, procurement, handling, transportation, storage, fabrication, enrichment, processing or reprocessing of fuel of any kind or any facility or rights with respect to supply of water.

11. To borrow money and issue revenue bonds of the Authority in the manner hereinafter provided.

12. To accept advice and money from any municipality directly interested in the affairs or operations of the Authority or facilities owned or operated by the Authority.

13. To apply and contract for and to expend assistance from the United States or other public or private sources, whether in form of a grant or loan or otherwise.

14. To fix, charge and collect rents, rates, fees and charges for output or capacity of any project and for the use of or for the other services, facilities and commodities sold, furnished or supplied through any project.

15. To authorize the acquisition, construction, operation or maintenance of any project by any unit or individual on such terms as the Authority shall deem proper, and, in connection with any project which is owned jointly by the Authority and one or more units, to act as agent, or designate one or more of the other units to act as agent, for all the owners of the project for the construction, operation or maintenance of such project.

16. To generate, produce, transmit, deliver, exchange, purchase or sell electric power and energy at wholesale, and to enter into contracts for any or all such purposes.

17. To enter into contracts for the purchase, sale, exchange, interchange, wheeling, pooling or transmission, storage of electric power and energy and fuel with any unit within or without the state.

18. To purchase power and energy and related services from any source on behalf of any participating municipalities and to sell the same to participating municipalities in such amounts, with such characteristics, for such periods of time and under such terms and conditions as the Authority shall determine.

19. In the event of any annexation of lands, areas, or territory in which the Authority's projects exist by the state or a political subdivision, to continue to do business and to exercise jurisdiction over its properties and facilities in and upon or over such lands, areas or territory as long as any bonds remain outstanding or unpaid, or any contracts or other obligations remain in force.

20. To amend the by-laws with respect to the powers of the Authority or in any other manner not inconsistent with this Chapter.

21. To enter into contracts with any participating municipality on such terms as the Authority shall deem proper for the purpose of acting as a billing and collecting agent with respect to wholesale electric service or wholesale electric fees, rents or charges imposed by or charged to any such participating municipality.

22. To pledge or assign any moneys, fees, rents, charges or other revenues and any proceeds derived by the Authority from the sales of bonds, property, insurance or condemnation awards and any contracts or other rights of the Authority.

23. To make and execute contracts and other instruments necessary in the exercise of the powers and functions of the Authority under this Chapter, including contracts with persons, firms, corporations and others.

24. To apply to the appropriate agencies of the state, the United States or any state thereof, and to any other proper agency for such permits, licenses, certificates or approvals as may be necessary, and to construct, maintain and operate projects in accordance with such licenses, permits, certificates or approvals, and to obtain, hold and use such licenses, permits, certificates and approvals in the same manner as any other person or operating unit of any other person.

25. To employ a general manager, employees, engineers, architects, attorneys, accountants, real estate counselors, appraisers, underwriters, financial advisors and such other consultants as may be required in the judgment of the Authority and to fix and pay their compensation from funds available to the Authority therefor, and

26. To do all acts and things necessary to carry out the purposes and to exercise the powers granted to the Authority herein.

In determining which project or projects to undertake in furtherance of its purposes and powers under this Chapter, the Authority may take into account estimated future power requirements of governmental units which have entered into, or propose to enter into, contracts with the Authority for the purchase of its present or future requirements of power and energy, including the output, capacity, use or services of such project or projects, and in making such determination the Authority may consider the following:

(1) The economies and efficiencies to be achieved in constructing on a large scale facilities for the generation and transmission of electric power and energy.

(2) Needs of the Authority for reserve and peaking capacity and to meet obligations under pooling and reserve-sharing agreements reasonably related to its needs for power and energy to which the Authority is or may become a party.

(3) The estimated useful life of such project.

(4) The estimated time necessary for the planning, development, acquisition, or construction of such project and the length of time required in advance to obtain, acquire or construct additional power supply for the needs of the Authority, and

(5) The reliability and availability of alternative power supply sources and the cost of such alternative power supply sources.

Nothing herein contained shall prevent the Authority from undertaking studies to determine whether there is a need for a project or whether such project is feasible.

All commodity purchases made by the Authority and service contracts awarded by such Authority shall be transacted pursuant to the procedures outlined in Part V of Chapter 1 of Title 39 of the Louisiana Revised Statutes. All consulting, professional, and personal services procured by the Authority shall be awarded pursuant to the procedures outlined in Chapter 17 of Subtitle III of Title 39 of the Louisiana Revised Statutes.

Added by Acts 1979, No. 772, §1, eff. July 20, 1979; Acts 2014, No. 864, §§4 and 5.



RS 33:4545.8 - Participating in more than one entity or undertaking

§4545.8. Participating in more than one entity or undertaking

Nothing herein contained shall prohibit any governmental unit from being a member of more than one entity or undertaking for the purpose of obtaining an adequate electric power supply.

Added by Acts 1979, No. 772, §1, eff. July 20, 1979.



RS 33:4545.9 - Purchase of capacity and output by a municipality

§4545.9. Purchase of capacity and output by a municipality

Any municipality may contract to buy from the Authority power and energy required for its present or future requirements, including the capacity and output of one or more specified projects. Any such contract may provide that the municipality so contracting shall be obligated to make payments required by the contract whether or not a project is completed, operable or operating and notwithstanding the suspension, interruption, interference, reduction or curtailment of the output of a project or the power and energy contracted for, and that such payments under the contract shall not be subject to any reduction, whether by offset or otherwise, and shall not be conditioned upon the performance or nonperformance by the Authority or any other municipality under the contract or any other instrument. Such contracts with respect to any project may also provide, in the event of default by any municipality which is a party to any such contract for such project in the performance of its obligations thereunder, for other participating municipalities which are parties to any such contract for such project to succeed to the rights and interests and assume the obligations of the defaulting party, pro rata or otherwise as may be agreed upon in such contracts.

Notwithstanding the provisions of any other law or local charter provision to the contrary, any such contracts with respect to the sale or purchase of capacity, output, power or energy from a project may extend for a period not exceeding fifty years from the date a project is estimated to be placed in normal continuous operation; and the execution and effectiveness thereof shall not be subject to any authorizations or approvals by the state or any agency, commission or instrumentality or political subdivision thereof except as in this Chapter specifically required and provided.

Payments by a municipality under any contract for the purchase of capacity and output from the Authority shall be made solely from, and may be secured by a pledge of and lien upon, the revenues derived by such municipality from the ownership and operation of its electric system or its combined utilities system in the discretion of such municipality, and such payments may be made as an operating expense of such electric system or combined utilities system, as the case may be. No obligation under such contract shall constitute an indebtedness of the municipality for the purpose of any constitutional or statutory limitation or a legal or equitable pledge, charge, lien or encumbrance upon any property of the government unit or upon any of its income, receipts or revenues, except the revenues of its electric system or its combined utilities system, as the case may be, under the terms of the contract, and neither the faith and credit nor the taxing power of the municipality are, or may be, pledged for the payment of any obligation under any such contract. A municipality shall be obligated to fix, charge and collect rents, rates, fees and charges for electric power and energy and other services, facilities and commodities sold, furnished or supplied through its electric system or its combined utilities system sufficient to provide revenues adequate to meet its obligations under any such contract and to pay any and all other amounts payable from or constituting a charge and lien upon such revenues, including amounts sufficient to pay the principal of and interest on bonds of such municipality heretofore or hereafter issued for purposes related to its electric system or its combined utilities system, as the case may be. Any pledge made by a municipality pursuant to this Paragraph shall be valid and binding from the date the pledge is made. The revenues, securities, and other moneys so pledged and then held or thereafter received by such municipality or any fiduciary may by resolution be set aside in whole or in part into appropriate separate funds and the municipality may enter into such covenants and agreements constituting a contract between the municipality and the holder or holders of bonds as may be necessary to preserve the security of said funds. Any such agreements or covenants shall be included in an appropriate resolution of the governing body of said municipality, which resolution is to be maintained as part of the official public records of said municipality. Any revenues so pledged shall be payable to the Authority to discharge the obligations of a municipality under any contract for the purchase of capacity and output from the Authority subject only to the prior payment of reasonable and necessary expenses of operating and maintaining the municipality's electric utility system. The Authority may, either at law or in equity, by suit, action, mandamus or other proceedings, enforce and compel the performance of the covenants or obligations of the municipality under such contract to be performed by the municipality or any officer thereof, including the fixing, charging and collection of rents, rates, fees and other charges.

Prior to any municipality finally executing and delivering a contract with the Authority for the purchase of capacity and output of one or more specified projects in compliance with the provisions of this Section and other relevant portions of this Chapter, the governing authority of the municipality shall adopt an appropriate resolution giving notice of its intention to enter into such contract which shall have been reduced to writing and published one time in the official journal of the municipality not less than thirty days before the date of the public hearing hereinafter required. The proposed contract shall be attached to said resolution as an exhibit or set forth in its entirety within said resolution. The resolution shall establish the date, time and place for the holding of a public hearing on the proposed contract and shall require the publication of a notice of intention which shall give notice of the hearing and the matters to be considered at such hearing, including the designation of the particular issue of the official journal in which the proposed contract has been or will be published. This notice of intention must be published in said official journal once a week for four weeks with the first publication being at least thirty days before the public meeting of the governing authority of the municipality at which said governing authority will meet in open and public session to receive any petitions and to hear any objections to the proposed contract. If at such hearing a petition duly signed by electors of the governmental unit in a number not less than five percent of the electors voting in the last special or general election shall be filed objecting to the proposed contract, then said contract shall not be executed or delivered by the municipality until approved by a majority vote of the qualified electors of the municipality who vote in a special election held for this purpose in the manner generally provided by Chapter 6A of Title 18 of the Louisiana Revised Statutes of 1950. After complying with these procedural requirements, the municipality may proceed with the execution and delivery of the contract which shall then become binding in accordance with its terms. Such contract may not be amended or terminated without mutual agreement of the parties thereto.

Any municipality may furnish the Authority with money derived solely from the ownership and operation of its electric system or its combined utilities system and provide the Authority with personnel, equipment and property, both real and personal. Any municipality may also provide any services to the Authority. Any municipality may contract for, advance or contribute funds derived solely from the ownership and operation of its electric system or its combined utilities system to the Authority as may be agreed upon by the Authority and the municipality and the Authority shall repay such advances or contributions from proceeds of bonds, from operating revenues or from any other funds of the Authority, together with interest thereon as may be agreed upon by the municipality and the Authority.

Added by Acts 1979, No. 772, §1, eff. July 20, 1979.



RS 33:4545.10 - Sale of capacity and output by the Authority

§4545.10. Sale of capacity and output by the Authority

The Authority may sell or exchange the capacity or output of a project not then required by participating municipalities under their contracts with the Authority for such consideration and for such period and upon such other terms and conditions as may be determined by the parties, to any person, firm, association or corporation, public or private; provided, however, that the Authority shall make no sales of excess capacity or output of a project in such amounts, for such periods of time, and under such terms and conditions as will cause the interest on bonds issued to finance the cost of a project to become taxable by the federal government.

Added by Acts 1979, No. 772, §1, eff. July 20, 1979.



RS 33:4545.11 - Agreement as to joint ownership of a project

§4545.11. Agreement as to joint ownership of a project

Any agreement between the Authority and a municipality with respect to the joint ownership of a project shall provide that each party to the agreement shall own a percentage of the project equal to the percentage of the money furnished or the value of property and services supplied by the respective parties for the acquisition and construction thereof and shall own and control a like percentage of the output thereof. Such agreement shall further provide that the Authority and its participating municipalities shall be liable in solido for their acts thereunder and that no moneys or other contributions supplied by the Authority shall be applied in any way to the account of any other party to the agreement. Any such agreement may contain such terms, conditions, and provisions as the board of directors of the Authority shall deem to be in the best interest of the Authority. The agreement may include, but shall not be limited to, provisions for the construction, operation and maintenance of a project by one of the parties thereto, which shall be designated in or pursuant to such agreement as agent on behalf of itself and the other parties, or by such other means as may be determined by the parties and provisions for a uniform method of determining and allocating among the parties costs of construction, operation, maintenance, renewals, replacements, and improvements with respect to such project. In carrying out its functions and activities as such agent with respect to the construction, operation, and maintenance of such a project, including without limitation the letting of contracts therefor, such agent shall be governed by the laws and regulations applicable to such agent as a separate legal entity and not by any laws or regulations which may be applicable to any of the other parties. Notwithstanding the provisions of any other law to the contrary, the Authority may delegate its powers and duties with respect to the construction, operation and maintenance of such project to such agent, and all actions taken by such agent in accordance with the provisions of such agreement shall be binding upon each of such parties without further action or approval by their respective board of directors or governing bodies. Such agent shall be required to exercise all such powers and perform its duties and functions under the agreement in a manner consistent with prudent utility practice. Those acts which constitute prudent utility practice may be defined in such agreement.

Notwithstanding any other provision of Louisiana law relative to the right of partition available to owners of property or portions thereof, the right of partition shall not be available to any party with respect to any property acquired or held subject to the terms of the joint ownership agreement authorized by this Section, however, such agreement may provide for the sale, lease or other disposition of such property on such terms and conditions as may be provided in the agreement. None of the property or facilities jointly owned, acquired or held or other property and facilities of a party to the agreement and specifically covered by the agreement shall be subject to expropriation by another party to the agreement.

Added by Acts 1979, No. 772, §1, eff. July 20, 1979.



RS 33:4545.12 - Construction contracts

§4545.12. Construction contracts

The Authority may contract for the planning, acquisition, construction, reconstruction, operation, maintenance, repair, extension, and improvement of a project or may contract with one or more municipalities to perform these functions. All contracts let by the Authority and/or municipality for the performance of these functions under the authority of this Section shall be subject to the laws relating to public contracts, contained in R.S. 38:2211-2225, except as otherwise provided in this Chapter.

Added by Acts 1979, No. 772, §1, eff. July 20, 1979.



RS 33:4545.13 - Bonds of the Authority

§4545.13. Bonds of the Authority

The Authority may issue from time to time its bonds in such principal amounts as the Authority shall deem necessary to provide sufficient funds to carry out any of its corporate purposes and powers, including but not limited to payment of all or any part of the cost of a project or projects. The principal of, redemption premium, if any, and interest on such bonds shall be payable solely from, and may be secured by a pledge of and lien upon, the revenues, or any portion thereof, derived or to be derived by the Authority from one or more of its projects, or contributions or advances from any participating municipality, or moneys derived from any source, as the Authority shall determine. Bonds of the Authority shall be authorized by a resolution adopted by its board of directors and spread upon its minutes. The bonds of each issue shall be dated, shall bear a maximum rate of interest as provided by statutes affecting revenue bonds issued by municipalities, shall mature at such time or times not exceeding fifty years from their date or dates, shall have such rank or priority and may be made redeemable before maturity at the option of the Authority, at such price or prices and under such terms and conditions, all as may be determined by the Authority. The Authority shall determine the form of the bonds, including any interest coupons to be attached thereto, and the manner of execution of the bonds, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the state. In case any officer whose signature or a facsimile of whose signature shall appear on any bonds or coupons shall cease to be such officer before the delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. The bonds may be issued in coupon or in registered form, or both, as the Authority may determine, and provisions may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest. The Authority may sell such bonds in such manner, either at public or at private sale, and for such price, as it may determine to be for the best interest of the Authority and the governmental units to be served thereby.

The issuance of such bonds shall not be subject to any limitations or conditions contained in any other law and bonds may be issued without obtaining the consent of the state or any political subdivision, or of any agency, commission or instrumentality of either thereof, except that the issuance of such bonds shall be subject to the approval of the State Bond Commission, and without any other approvals, proceedings or the happening of any conditions or things other than those approvals, proceedings, conditions or things which are specifically required by this Chapter, and the provisions of the resolution authorizing the issuance of such bonds or the trust agreement securing the same.

The bonds shall be issued substantially in compliance with the procedure established by this Chapter and Sub-Part C, Part I, Chapter 10, Title 33 of the Louisiana Revised Statutes of 1950, but without the necessity for holding an election or referendum on the issuance of the bonds. No bonds shall be issued until a contract or contracts have been executed and delivered in compliance with Section 4545.9 of this Chapter and the required public hearing and/or election in connection therewith have been duly complied with.

For a period of thirty (30) days from the date of publication of the resolution authorizing the issuance of bonds hereunder, any persons in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause after which time no one shall have any cause or right of action to contest the legality of said resolution or of the bonds authorized thereby for any cause whatsoever. If no suit, action or proceeding is begun contesting the validity of the bond issue within the thirty days herein prescribed, the authority to issue the bonds and to provide for the payment thereof, and the legality thereof and all of the provisions of the resolution authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters.

Added by Acts 1979, No. 772, §1, eff. July 20, 1979.



RS 33:4545.14 - Interim receipts and temporary bonds; mutilated, lost and destroyed bonds

§4545.14. Interim receipts and temporary bonds; mutilated, lost and destroyed bonds

Prior to the preparation of definitive bonds, the Authority may issue interim receipts of temporary bonds with or without coupon, exchangeable for definitive bonds when such bonds have been executed and are available for delivery.

Should any bond issued under this Chapter become mutilated or be lost or destroyed, the Authority may cause a new bond of like date, number and tenor to be executed and delivered in exchange and substitution for, and upon the cancellation of such mutilated bond and its interest coupons, or in lieu of and in substitution for such lost or destroyed bond and its unmatured interest coupons. Such new bond or coupon shall not be executed or delivered until the holder of the mutilated, lost or destroyed bond has (i) paid the reasonable expense and charges in connection therewith and (ii) in the case of a lost or destroyed bond, has filed with the Authority or its fiduciary evidence satisfactory to the Authority or its fiduciary that such bond was lost or destroyed and that the holder was the owner thereof and (iii) has furnished indemnity satisfactory to the Authority.

Added by Acts 1979, No. 772, §1, eff. July 20, 1979.



RS 33:4545.15 - Bonds not debts of state or governmental units

§4545.15. Bonds not debts of state or governmental units

Bonds issued under the provisions of this Chapter shall not be deemed to constitute a pledge of the faith and credit of the state or of any governmental unit thereof. All such bonds shall contain a statement on their face substantially to the effect that neither the faith and credit of the state nor the faith and credit of any governmental unit of the state are pledged to the payment of the principal of or the interest on such bonds. The issuance of bonds under the provisions of this Chapter shall not directly, indirectly or contingently obligate the state or any governmental unit of the state to levy any taxes whatever therefor or to make any appropriation for their payment.

Added by Acts 1979, No. 772, §1, eff. July 20, 1979.



RS 33:4545.16 - Trust agreement; bond resolution

§4545.16. Trust agreement; bond resolution

In the discretion of the Authority, any revenue bonds issued under the provisions of this Chapter may be secured by a trust agreement by and between the Authority and a corporate trustee. Such corporate trustee, and any depository of funds of the Authority, may be any trust company or bank having the powers of a trust company within or without the state. The resolution authorizing the issuance of the bonds or the trust agreement may pledge or assign all or a portion of the revenues to be received by the Authority in respect of any project or projects but shall not convey or mortgage any project, and may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, and may restrict the individual right of action by bondholders. The trust agreement or the resolution providing for the issuance of such bonds may contain covenants including, but not limited to, the following:

(1) The pledge of all or any part of the revenues derived from the project or projects to be financed by the bonds or from the electric system or facilities of the Authority.

(2) The rents, rates, fees and charges to be established, maintained, and collected, and the use and disposal of revenues, gifts, grants and funds received or to be received, by the Authority.

(3) The setting aside of reserves and the investment, regulation and disposition thereof.

(4) The custody, collection, securing, investment, and payment of any moneys held for the payment of bonds.

(5) Limitations or restrictions on the purposes to which the proceeds of sale of bonds then or thereafter to be issued may be applied.

(6) Limitations or restrictions on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured or the refunding of outstanding or other bonds.

(7) The procedure, if any, by which the terms of any contract with bondholders may be amended, the percentage of bonds the bondholders of which must consent thereto, and the manner in which such consent may be given.

(8) Events of default and the rights and liabilities arising thereupon, the terms and conditions upon which bonds issued under this Chapter shall become or may be declared due before maturity, and the terms and conditions upon which such declaration and its consequences may be waived.

(9) The preparation and maintenance of a budget.

(10) The retention or employment of consulting engineers, independent auditors, and other technical consultants.

(11) Limitations on or the prohibition of free service to any person, firm or corporation, public or private.

(12) The acquisition and disposal of property, and the appointment of a receiver of the funds and property of the Authority in the event of a default.

(13) Provisions for insurance and for accounting reports and the inspection and audit thereof, and

(14) The continuing operation and maintenance of the project or projects.

Any pledge made by the Authority pursuant to this Chapter shall be valid and binding from the date the pledge is made. The revenues, securities, and other moneys so pledged and then held or thereafter received by the Authority or any fiduciary shall immediately be subject to the lien of the pledge without physical delivery thereof or further act, and the lien of the pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the Authority without regard to whether such parties have notice thereof. The resolution or trust agreement or any financing statement, continuation statement or other instrument by which a pledge is created need not be filed or recorded in any manner.

Added by Acts 1979, No. 772, §1, eff. July 20, 1979.



RS 33:4545.17 - Rates and charges

§4545.17. Rates and charges

The Authority is hereby authorized to fix, charge and collect rents, rates, fees and other charges for the purchase of output or capacity of any project, or for the use of and for the electric power and energy or services, facilities and commodities sold, furnished or supplied by, the Authority. Such rates, fees and charges shall be so fixed and revised as to provide funds, with other funds available for such purposes, sufficient at all times (i) to pay the cost of maintaining, operating and repairing the project or projects on account of which such bonds are issued, including reserves for such purposes and for replacement and depreciation and necessary extensions; (ii) to pay the principal and redemption premium, if any, and interest on the revenue bonds as the same shall become due and to create and maintain reserves therefor; (iii) to comply with the terms of any resolution or trust agreement securing bonds of the Authority; and (iv) to pay any and all amounts which the Authority may be obligated to pay from said revenues by law or contract. The Authority shall charge and collect the rates, fees and charges so fixed or revised. Rates, rentals, fees and charges for the sale or purchase of output or capacity of, or for the use of and for the electric power and energy or services, facilities and commodities sold, furnished or supplied by, a project may be fixed and revised and charged and collected by the Authority under this Chapter without obtaining the approval or consent of any department, division, commission, board, bureau or agency of the state, and without any other proceeding or the happening of any other condition or thing than those proceedings, conditions or things which are specifically required by this Chapter.

Added by Acts 1979, No. 772, §1, eff. July 20, 1979.



RS 33:4545.18 - Trust funds

§4545.18. Trust funds

Notwithstanding any other provisions of law to the contrary, all moneys received pursuant to the authority of this Chapter, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this Chapter. The resolution authorizing the issuance of bonds or the trust agreement securing such bonds may provide that any of such moneys may be temporarily invested and reinvested pending the disbursement thereof in such securities and other investments as shall be provided in such resolution or trust agreement, and shall provide that any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes hereof, subject to such regulation as this Chapter and such resolution or trust agreement may provide.

Added by Acts 1979, No. 772, §1, eff. July 20, 1979.



RS 33:4545.19 - Bondholders remedies

§4545.19. Bondholders remedies

Any holder of bonds issued under the provisions of this Chapter or any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent the rights herein given may be restricted by such trust agreement or the resolution authorizing the issuance of such bonds, may, either at law or in equity, by suit, action, mandamus or other proceeding, protect and enforce any and all rights under the laws of the state or granted hereunder, or, to the extent permitted by law, under such trust agreement or resolution authorizing the issuance of such bonds or under any agreement or other contract executed by the Authority pursuant to this Chapter, and may enforce and compel the performance of all duties required by this Chapter or by such trust agreement or resolution to be performed by the Authority or any political subdivision or any public official, including the fixing, charging and collecting of rents, rates, fees and charges for the purchase of output or capacity of any project or for the use of or for the electric power and energy or services furnished by any project.

Added by Acts 1979, No. 772, §1, eff. July 20, 1979.



RS 33:4545.20 - Refunding bonds

§4545.20. Refunding bonds

The Authority is hereby authorized to provide by resolution for the issuance of revenue refunding bonds of the Authority for the purpose of refunding any revenue bonds then outstanding and issued under the provisions of this Chapter, whether or not such outstanding bonds have matured or are then subject to redemption. The Authority is further authorized to provide by resolution for the issuance of a single issue of revenue bonds of the Authority for the combined purposes of (i) paying the cost of any project and (ii) refunding revenue bonds of the Authority which shall theretofore have been issued under the provisions of this Chapter and shall then be outstanding, whether or not such outstanding bonds have matured or are then subject to redemption. The issuance of such bonds, the maturities and other details thereof, the rights and remedies of the holders thereof, and the rights, powers, privileges, duties and obligations of the Authority with respect to the same, shall be governed by the foregoing provisions of this Chapter insofar as the same may be applicable.

Added by Acts 1979, No. 772, §1, eff. July 20, 1979.



RS 33:4545.21 - Status of bonds

§4545.21. Status of bonds

Notwithstanding any of the provisions of this Chapter or any recitals in any bonds issued under this Chapter, all such bonds shall be deemed to have all the qualities of registered instruments under the commercial laws of the state, subject only to the provisions of the bonds pertaining to registration.

Added by Acts 1979, No. 772, §1, eff. July 20, 1979.



RS 33:4545.22 - Bonds as legal investments and lawful security

§4545.22. Bonds as legal investments and lawful security

The bonds issued pursuant to this Chapter shall be and are hereby declared to be legal and authorized investments for banks, savings banks, trust companies, building and loan associations, insurance companies, fiduciaries, trustees, guardians. Such bonds shall be eligible to secure the deposit of any and all public funds of the State and any and all public funds of municipalities, parishes, school districts or other political corporations or subdivisions of the state and such bonds shall be lawful and sufficient security for said deposits to the extent of their value when accompanied by all unmatured coupons appertaining thereto.

Added by Acts 1979, No. 772, §1, eff. July 20, 1979.



RS 33:4545.23 - Bonds exempt from taxation

§4545.23. Bonds exempt from taxation

Bonds, their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be exempt from all taxation by the state or any political subdivision thereof.

Added by Acts 1979, No. 772, §1, eff. July 20, 1979; Acts 2010, No. 175, §4.



RS 33:4545.24 - Payment in lieu of taxes

§4545.24. Payment in lieu of taxes

A project owned by the Authority shall be exempt from property taxes; provided, however, that the Authority owning a project may, in lieu of property taxes, pay to any governmental body authorized to levy property taxes an amount in lieu of property taxes. Payments in lieu of taxes made hereunder shall be treated in the same manner as taxes for purposes of all procedural and substantive provisions of law. Except as herein expressly provided with respect to projects owned by the Authority, no other property of the Authority used or useful in the generation, transmission and transformation of electric power and energy shall be subject to payment in lieu of taxes.

Added by Acts 1979, No. 772, §1, eff. July 20, 1979.



RS 33:4545.25 - Properties of political subdivisions and the state

§4545.25. Properties of political subdivisions and the state

The Authority shall have the power to enter upon, use, occupy, and dig up any street, road or highway or public lands necessary to be entered upon, used or occupied in connection with the acquisition, construction or improvement, maintenance or operation of a project to the same extent as all other public utilities under the law of the state of Louisiana, provided that such activity by the Authority shall not interfere with the use and occupancy of such lands by any public utility.

Added by Acts 1979, No. 772, §1, eff. July 20, 1979.



RS 33:4545.26 - Eminent domain

§4545.26. Eminent domain

The Authority created under the provisions of this Chapter is hereby vested with the authority to exercise the power of expropriation or eminent domain to the same extent as all other public utilities in the state of Louisiana in accordance with R.S. 19:1 et seq. Notwithstanding anything contained in this Chapter, this power shall not be used to acquire sites for power generating facilities and shall not be used to acquire the generation, transmission, distribution, fuel, and fuel supply resources, other related facilities or any other property of any unit without the consent of the unit.

Added by Acts 1979, No. 772, §1, eff. July 20, 1979.



RS 33:4545.27 - Annual reports

§4545.27. Annual reports

The Authority, promptly following the close of the calendar year, shall submit an annual report of its activities for the preceding year to the governing body of the participating municipalities which appoint members of the board of directors of the Authority. Each such report shall set forth a complete operating and financial statement covering the operation of the Authority during such year. The Authority shall cause an audit of its books and accounts to be made at least once in each year by certified public accountants and the cost thereof may be treated as a part of the cost of a project or projects, or otherwise as part of the expense of operation of the project or projects by such audit.

Added by Acts 1979, No. 772, §1, eff. July 20, 1979.



RS 33:4545.28 - Officials not liable

§4545.28. Officials not liable

No officer or director of the Authority, or officer or member of the governing authority of any governmental unit contracting with the Authority, or person or persons acting in their behalf, while acting within the scope of their authority shall be subject to any personal liability by reason of his carrying out of any of the powers granted of this Chapter.

Added by Acts 1979, No. 772, §1, eff. July 20, 1979.



RS 33:4545.29 - Dissolution of Authority

§4545.29. Dissolution of Authority

Whenever the board of directors of the Authority and the participating municipalities then appointing its members shall determine that the purposes for which it was created have been substantially fulfilled or are impractical or impossible of accomplishment and that all bonds theretofore issued and all other obligations theretofore incurred by the Authority have been paid or that cash or a sufficient amount of United States government securities have been deposited for their payment, the board of directors of the Authority and the governing authorities of said participating municipalities may adopt resolutions declaring and finding that the Authority should be dissolved. Upon the adoption of the resolutions of the board of directors of the Authority and the said governing authorities so declaring, such dissolution shall become effective and the title to all funds and other property owned by the Authority at the time of such filing shall vest in the participating municipalities which shall have contracted with the Authority pursuant to this Chapter in the manner specified in such contracts or, if not specified in such contracts, in the resolution of the Authority providing for its dissolution.

Added by Acts 1979, No. 772, §1, eff. July 20, 1979.



RS 33:4545.30 - Provisions of Chapter construction; powers reserved

§4545.30. Provisions of Chapter construction; powers reserved

Nothing herein shall be construed to deprive the state and its political subdivisions of their respective police powers over properties of the Authority or to impair any power thereover of any official or agency of the state and its political subdivisions which may be otherwise provided by law. Nothing contained in this Chapter shall be deemed to authorize the Authority to occupy or use any land, streets, buildings, structures or other property of any kind, owned or used by any political subdivision within its jurisdiction, or any public improvement or facility maintained by such political subdivision for the use of its inhabitants, without first obtaining the consent of the governing body thereof.

Added by Acts 1979, No. 772, §1, eff. July 20, 1979.



RS 33:4545.31 - Retail sales prohibited

§4545.31. Retail sales prohibited

The Authority shall have no power or authority right to sell or to provide for the transmission of electric power or energy at retail.

Added by Acts 1979, No. 772, §1, eff. July 20, 1979.



RS 33:4545.32 - Restriction as to transmission facilities

§4545.32. Restriction as to transmission facilities

The Authority shall not construct facilities for the transmission of electric power and energy unless it cannot provide for such by contract with investor-owned electric power companies with available existing transmission facilities under fair and reasonable terms and conditions or unless ordered to do so by a regulatory authority having jurisdiction.

Added by Acts 1979, No. 772, §1, eff. July 20, 1979.



RS 33:4545.33 - Applicability of anti-trust laws

§4545.33. Applicability of anti-trust laws

Nothing in this Chapter shall be construed to grant an immunity to or on behalf of any Authority or any public instrumentality created under this act from anti-trust laws of the state of Louisiana or of the United States.

Added by Acts 1979, No. 772, §1, eff. July 20, 1979.



RS 33:4545.34 - Responsibility of municipalities in operation as utilities

§4545.34. Responsibility of municipalities in operation as utilities

Nothing in this Chapter shall be construed to alter the principle that municipalities in the operation of their utility systems are held to the same responsibility as is a private corporation. Any Authority created pursuant to this Chapter shall likewise be held to the same responsibility as is a private corporation with respect to its conduct of utility operations.

Added by Acts 1979, No. 772, §1, eff. July 20, 1979.



RS 33:4545.35 - Local option

§4545.35. Local option

A. The provisions of this Chapter shall not apply to any municipality unless the qualified electors of the municipality vote in favor of the application of this Chapter to the municipality as provided in Subsection B hereof.

B. The governing authority of a municipality may adopt a resolution to call a special election for the purpose of submitting to the electors of the municipality the question of whether the provisions of this Chapter shall apply to the municipality. Such election shall be held in accordance with Chapter 6-B of the Louisiana Election Code; however, notice of such election shall be given by the governing authority and shall embrace substantially all matters set forth in the resolution ordering the election. Such notice shall be published once a week for four consecutive weeks in the newspaper of general circulation, in the municipality. Not less than thirty days nor more than ninety days shall intervene between the date of the first publication and the date of the election.

The proposition to be submitted to a vote of the qualified electors of the municipality, for their approval or disapproval, shall be in substantially the following form:

Shall the provisions of Chapter 10-A of Title 33 of the Louisiana Revised Statutes of 1950 creating the Louisiana Energy and Power Authority apply to the municipality of (name of municipality)?

YES / /

NO / /

If a majority of the qualified electors of the municipality voting in said special election vote in favor of the above proposition, then the provisions of this Chapter shall apply to the municipality beginning on the date of the promulgation of the official results of the special election; and in such case the municipality shall be represented on the board of directors of the Authority in the same manner as provided in R.S. 33:4545.4. If a majority of the qualified electors of the municipality voting in the special election vote against the proposition, then the provisions of this Chapter shall continue to be inapplicable to the municipality.

Added by Acts 1979, No. 772, §1, eff. July 20, 1979.



RS 33:4545.36 - Powers, etc., severable; provisions of Chapter controlling over other statutes and charters

§4545.36. Powers, etc., severable; provisions of Chapter controlling over other statutes and charters

If any one or more Sections, Subsections, sentences, or Parts of any of this Chapter shall be adjudged unconstitutional or invalid, such adjudication shall not affect, impair or invalidate the remaining provisions thereof, but shall be confined in its operation to the specific provisions so held unconstitutional or invalid. Any provision of this Chapter which is found to be in conflict with any other statute or Chapter shall be controlling and shall supersede such other statute or Chapter to the extent of such conflict.

After the effective date of this Act, no municipality that has executed a contract with the Authority for the purchase of capacity shall commence service at retail to any customer situated outside the corporate limits of such municipality except where said customer is situated within 300 feet of municipally owned and operated facilities outside said municipality, which facilities were in operation on April 1, 1979, except with the consent in writing of any other electric public utility serving customers in its general area; provided further that if no electric service is available outside of the 300 foot area, then such consent shall not be unreasonably withheld.

If, after the effective date of this Act, any dispute arises as to the service to any customer or customers between a municipality and an electric public utility, such dispute shall be adjudicated by the district court of the judicial district in which service is to be furnished.

Added by Acts 1979, No. 772, §1, eff. July 20, 1979.



RS 33:4545.37 - Laws governing contracts

§4545.37. Laws governing contracts

All contracts let for purposes of this Chapter shall be subject to the public contract laws contained in R.S. 38:2211-2225, except contracts entered into between the Authority and a participating municipality, contracts between municipalities, and contracts between the Authority and investor-owned electric power companies and electric power cooperative associations or corporations for the purchase of an interest in a facility or facilities existing or under construction.

Added by Acts 1979, No. 772, §1, eff. July 20, 1979.



RS 33:4546.1 - Short title

CHAPTER 10-B. LOUISIANA MUNICIPAL NATURAL GAS

PURCHASING AND DISTRIBUTION AUTHORITY

§4546.1. Short title

This Chapter shall be known and may be cited as the "Louisiana Municipal Natural Gas Purchasing and Distribution Act".

Acts 1987, No. 658, §1.



RS 33:4546.2 - Creation of the authority

§4546.2. Creation of the authority

A. There is hereby created a Municipal Natural Gas Purchasing and Distribution Authority to be composed of two or more participating political subdivisions, for the purpose of purchasing natural gas for and the distribution of such gas at wholesale to the participating political subdivisions. The authority hereby created shall be governed by a board of directors of the authority, the membership of which shall be appointed as follows:

(1) The governing authority of each political subdivision that desires to become a member of the authority shall adopt a resolution indicating its intention to do so. Each such political subdivision shall thereupon become a participating political subdivision.

(2) The mayor of each municipality which is a participating political subdivision shall appoint one director to the board of directors of the authority, which appointment shall be approved by the governing authority of the municipality, and the governing authority of each other participating political subdivision shall appoint one director to the board of directors of the authority. The mayor of each municipality which is a participating political subdivision and the governing authority of each other participating political subdivision may appoint one person to serve as an alternate board member to act in the absence of such participating political subdivision's regular board member.

B. Each director shall be appointed for a term of four years from the date his appointment is approved by the governing authority of a participating political subdivision or by the two directors of the authority in the event that the following Subsection is applicable. There shall never be less than three members or directors serving on the board of directors.

C. In the event only two political subdivisions shall participate as members of the authority, the two participating political subdivisions shall name a third director.

D. The provisions of this Chapter shall be inapplicable with respect to the city of New Orleans or to the East Baton Rouge city-parish form of government.

Acts 1987, No. 658, §1; Acts 1988, No. 738, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:4546.3 - Powers of the authority

§4546.3. Powers of the authority

A. The authority shall have all of the rights and powers necessary to carry out and effectuate the purposes and provisions of this Chapter. Without limiting the generality of the foregoing, the authority, as a political subdivision of the state of Louisiana with full corporate powers, shall have the following rights and powers:

(1) To adopt bylaws or rules for the regulation of its affairs and the conduct of its business, and name and designate an executive director to administer the affairs of the authority.

(2) To adopt an official seal and alter the same at its pleasure.

(3) To maintain an office at such place or places as it may designate.

(4) To sue and be sued.

(5) To receive, administer, and comply with the conditions and requirements respecting any gift, grant, or donation of any property or money.

(6) To study, plan research, and develop plans for the purchase, sale, transportation, exchange, storage, transmission, or distribution of natural gas at wholesale to and for the benefit of participating political subdivisions.

(7) To acquire by purchase, lease, gift, or otherwise, or to obtain options for the acquisition of, any property, real or personal, improved or unimproved, including any interest in land. To purchase natural gas in place and contracts for natural gas, and to acquire or construct natural gas pipelines and related facilities for the purchase, sale, transportation, exchange, storage, transmission, or distribution of natural gas and to acquire natural gas storage facilities.

(8) To sell, lease, exchange, transfer, or otherwise dispose of, or to grant options for any such purposes with respect to, any real or personal property or interest therein.

(9) To accept advice, services, and money from any political subdivision directly interested in the affairs or operations of the authority or facilities owned or operated by the authority.

(10) To apply and contract for and to expend assistance from the United States or other public or private sources, whether in form of a grant or loan or otherwise.

(11) To fix charges and collect rents, rates, fees, and charges for the sale and transmission of natural gas and for the use of or for the other service, facilities, and commodities sold, furnished or supplied by the authority.

(12) To borrow money and issue revenue bonds of the authority.

(13) To pledge or assign any monies, fees, rents, charges or other revenues and any proceeds derived by the authority from the sales of bonds or property, and any contracts or other rights of the authority.

(14) To contract with respect to municipal bond insurance, bank guarantees, surety bonds, letters of credit, contracts commonly known as interest rate and commodity or other swap agreements, forward payment conversion agreements, futures or contracts providing for payments based on levels of or changes in interest rates or commodity prices, contracts to exchange cash flows or a series of payments or contracts, including without limitation options, puts or calls to hedge, payment, rate, spread, or similar exposure and other devices to enhance the credit quality of obligations or securities of public entities or to lower or stabilize the acquisition cost of natural gas and to enter into local service agreements with political subdivisions with respect thereto.

(15) The authority created under the provisions of this Chapter is hereby vested with the authority to exercise the power of expropriation to the same extent as all other public utilities in the state of Louisiana in accordance with R.S. 19:1 et seq.

B. The authority shall not be construed to be a regulated public utility and the Louisiana Public Service Commission shall have no authority with respect to the operations of the authority nor the fees and charges made by the authority for the purchase, sale, and transmission of natural gas.

C. The authority may advertise for or negotiate for the purchase of natural gas and interests and execute one or more natural gas purchase contracts, all without the necessity of compliance with the provisions of R.S. 38:2211 et seq.

D. The authority may enter into local service agreements with the participating political subdivisions through which the said political subdivisions may agree to share in the costs of operating the authority and to pay such charges and fees, as may be imposed by the authority for the purchase, sale, transportation, exchange, storage, distribution, or transmission of natural gas, including the purchase, lease, or other acquisition of any interest or the incurrence of any cost necessary in connection therewith.

E. The authority may sell or exchange natural gas not then required by participating political subdivisions under such local service agreements with the authority for such consideration and for such period and upon such other terms and conditions as may be determined by the authority, to any person, firm, association, or corporation, public or private.

Acts 1987, No. 658, §1; Acts 1988, No. 412, §1; Acts 1988, No. 738, §1; Acts 1990, No. 666, §1.



RS 33:4546.4 - Provisions of Chapter construction; powers reserved

§4546.4. Provisions of Chapter construction; powers reserved

Nothing herein shall be construed to deprive the state and its political subdivisions of their respective police powers over properties of the authority or to impair any power thereover of any official or agency of the state and its political subdivisions which may be otherwise provided by law. Nothing contained in this Chapter shall be deemed to authorize the authority to occupy or use any land, trees, buildings, structures, or other property of any kind, owned or used by any political subdivision within its jurisdiction, or any public improvements or facility maintained by such political subdivision for the use of its inhabitants, without first obtaining the consent of the governing body thereof.

Acts 1987, No. 658, §1.



RS 33:4546.5 - Applicability of antitrust laws

§4546.5. Applicability of antitrust laws

All immunity of the state of Louisiana from liability under antitrust law is hereby extended to the authority acting within the scope of the grants of authority contained in this Section and when so acting, the authority shall be presumed to be acting in furtherance of state policy.

Acts 1987, No. 658, §1.



RS 33:4546.6 - Bonds of the authority

§4546.6. Bonds of the authority

A. The authority may issue from time to time its bonds in such principal amounts as the authority shall deem necessary to provide sufficient funds to carry out any of its corporate purposes and powers. The principal of, redemption premium, if any, and interest on such bonds shall be payable solely from, and may be secured by a pledge of and lien upon, the revenues, or any portion thereof, derived or to be derived by the authority from the sale of natural gas or contributions or advances from any participating political subdivision, or monies derived from any source as the authority shall determine. Bonds of the authority shall be authorized by a resolution adopted by its board of directors and spread upon its minutes. The bonds of each issue shall be dated, shall bear a maximum rate of interest as provided by statutes affecting revenue bonds issued by municipalities, shall mature at such time or times not exceeding fifty years from their date or dates, shall have such rank or priority and may be made redeemable before maturity at the option of the authority, at such price or prices and under such terms and conditions, all as may be determined by the authority. The authority shall determine the form of the bonds, including any interest coupons to be attached thereto, and the manner of execution of the bonds and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the state. In case any officer whose signature or a facsimile of whose signature shall appear on any bonds or coupons shall cease to be such officer before the delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. The bonds may be issued in coupon or in registered form, or both, as the authority may determine, and provisions may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest. The authority may sell such bonds in such manner, either at public or at private sale, and for such price, as it may determine to be for the best interest of the authority and the governmental units to be served thereby.

B. The issuance of such bonds shall not be subject to any limitations or conditions contained in any other law and bonds may be issued without obtaining the consent of the state or any political subdivision, or of any agency, commission or instrumentality of either thereof, except that the issuance of such bonds shall be subject to the approval of the State Bond Commission, and without any other approvals, proceedings or the happening of any conditions or things other than those approvals, proceedings, conditions or things which are specifically required by this Chapter, and the provisions of this resolution authorizing the issuance of such bonds or the trust agreement securing the same.

C. The bonds shall be issued substantially in compliance with the provisions of this Chapter and it shall not be necessary to hold an election or referendum on the issuance of the bonds.

D. For a period of thirty days from the date of publication of the resolution authorizing the issuance of bonds hereunder, any persons in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause after which time no one shall have any cause or right of action to contest the legality of said resolution or of the bonds authorized thereby for any cause whatsoever. If no suit, action or proceeding is begun contesting the validity of the bond issue within the thirty days herein prescribed, the authority to issue the bonds and to provide for the payment thereof, and the legality thereof and all of the provisions of the resolution authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters.

Acts 1988, No. 412, §1.



RS 33:4546.7 - Interim receipts and temporary bonds; mutilated, lost, and destroyed bonds

§4546.7. Interim receipts and temporary bonds; mutilated, lost, and destroyed bonds

A. Prior to the preparation of definitive bonds, the authority may issue interim receipts of temporary bonds with or without coupon, exchangeable for definitive bonds when such bonds have been executed and are available for delivery.

B. Should any bond issued under this Chapter become mutilated or be lost or destroyed, the authority may cause a new bond of like date, number and tenor to be executed and delivered in exchange and substitution for, and upon the cancellation of such mutilated bond and its interest coupons, or in lieu of and in substitution for such lost or destroyed bond and its unmatured interest coupons. Such new bond or coupon shall not be executed or delivered until the holder of the mutilated, lost or destroyed bond has:

(1) Paid the reasonable expense and charges in connection therewith, and

(2) In the case of a lost or destroyed bond, has filed with the authority or its fiduciary evidence satisfactory to the authority or its fiduciary that such bond was lost or destroyed and that the holder was the owner thereof, and

(3) Has furnished indemnity satisfactory to the authority.

Acts 1988, No. 412, §1.



RS 33:4546.8 - Bonds not debts of state or governmental units

§4546.8. Bonds not debts of state or governmental units

Bonds issued under the provisions of this Chapter shall not be deemed to constitute a pledge of the faith and credit of the state or of any governmental unit thereof. All such bonds shall contain a statement on their face substantially to the effect that neither the faith and credit of the state nor the faith and credit of any governmental unit of the state are pledged to the payment of the principal of or the interest of such bonds. The issuance of bonds under the provisions of this Chapter shall not directly, indirectly or contingently obligate the state or any governmental unit of the state to levy any taxes whatever therefor or to make any appropriation for their payment, other than obligations to make payments by the political subdivisions to the authority arising out of contracts authorized under this Chapter.

Acts 1988, No. 412, §1.



RS 33:4546.9 - Trust agreement; bond resolution

§4546.9. Trust agreement; bond resolution

A. In the discretion of the authority, any revenue bonds issued under the provisions of this Chapter may be secured by a trust agreement by and between the authority and a corporate trustee. Such corporate trustee, and any depository of funds of the authority, may be any trust company or bank having the powers of a trust company within or without the state. The resolution authorizing the issuance of the bonds or the trust agreement may pledge or assign all or a portion of the revenues to be received by the authority, and may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, and may restrict the individual right of action by bondholders. The trust agreement or the resolution providing for the issuance of such bonds may contain covenants including, but not limited to, the following:

(1) The pledge of all or any part of the revenues of the authority.

(2) The rents, rates, fees and charges to be established, maintained, and collected, and the use and disposal of revenues, gifts, grants and funds received or to be received, by the authority.

(3) The setting aside of reserves and the investment, regulation, and disposition thereof.

(4) The custody, collection, securing, investment, and payment of any monies held for the payment of bonds.

(5) Limitations or restrictions on the purposes to which the proceeds of sale of bonds then or thereafter to be issued may be applied.

(6) Limitations or restrictions on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured or the refunding of outstanding or other bonds.

(7) The procedure, if any, by which the terms of any contract with bondholders may be amended, the percentage of bonds the bondholders of which must consent thereto, and the manner in which such consent may be given.

(8) Events of default and the rights and liabilities arising thereupon, the terms and conditions upon which bonds issued under this Chapter shall become or may be declared due before maturity, and the terms and conditions upon which such declaration and its consequences may be waived.

(9) The preparation and maintenance of a budget.

(10) The retention or employment of consulting engineers, independent auditors, attorneys, and other technical consultants.

(11) Limitations on or the prohibition of free service to any person, firm or corporation, public or private.

(12) The acquisition and disposal of property, and the appointment of a receiver of the funds and property of the authority in the event of a default.

(13) Provisions for insurance and for accounting reports and the inspection and audit thereof, and

(14) The continuing operation and maintenance of any project or projects of the authority.

B. Any pledge made by the authority pursuant to this Chapter shall be valid and binding from the date the pledge is made. The revenues, securities, and other monies so pledged and then held or thereafter received by the authority or any fiduciary shall immediately be subject to the lien of the pledge without physical delivery thereof or further act, and the lien of the pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority without regard to whether such parties have notice thereof. The resolution or trust agreement or any financing statement, continuation statement or other instrument by which a pledge is created need not be filed or recorded in any manner.

Acts 1988, No. 412, §1.



RS 33:4546.10 - Rates and charges

§4546.10. Rates and charges

A. The authority is hereby authorized to fix, charge, and collect rents, rates, fees, and other charges for the services, facilities, and commodities sold, furnished, or supplied by, the authority. Such rates, fees, and charges shall be so fixed and revised as to provide funds, with other funds available for such purposes, sufficient at all times:

(1) To pay the cost of maintaining, operating, and repairing the project or projects on account of which such bonds are issued, including reserves for such purposes and for replacement and depreciation and necessary extensions;

(2) To pay the principal and redemption premium, if any, and interest on any revenue bonds of the authority as the same shall become due and to create and maintain reserves therefor;

(3) To comply with the terms of any resolution or trust agreement securing bonds of the authority; and

(4) To pay any and all amounts which the authority may be obligated to pay from said revenues by law or contract.

B. The authority shall charge and collect the rates, fees, and charges so fixed or revised. Rates, rentals, fees, and charges for the sale or purchase of services, facilities and commodities sold, furnished or supplied by, a project may be fixed and revised and charged and collected by the authority under this Chapter without obtaining the approval or consent of any department, division, commission, board, bureau, or agency of the state, and without any other proceeding or the happening of any other condition or thing than those proceedings, conditions or things which are specifically required by this Chapter.

Acts 1988, No. 412, §1.



RS 33:4546.11 - Trust funds

§4546.11. Trust funds

Notwithstanding any other provisions of law to the contrary, all monies received pursuant to the authority of this Chapter, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this Chapter. The resolution authorizing the issuance of bonds or the trust agreement securing such bonds may provide that any of such monies may be, temporarily invested and reinvested pending the disbursement thereof in such securities and other investments as shall be provided in such resolution of trust agreement, and shall provide that any officer with whom, or any bank or trust company with which, such monies shall be deposited shall act as trustee of such monies and shall hold and apply the same for the purposes hereof, subject to such regulation as this Chapter and such resolution or trust agreement may provide.

Acts 1988, No. 412, §1.



RS 33:4546.12 - Bondholders remedies

§4546.12. Bondholders remedies

Any holder of bonds issued under the provisions of this Chapter or any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent the rights herein given may be restricted by such trust agreement or the resolution authorizing the issuance of such bonds, may, either at law or in equity, by suit, action, mandamus, or other proceeding, protect and enforce any and all rights under the laws of the state or granted hereunder, or, to the extent permitted by law, under such trust agreement or other contract executed by the authority pursuant to this Chapter, and may enforce and compel the performance of all duties required by this Chapter or by such trust agreement or resolution to be performed by the authority or any political subdivision or any public official, including the fixing, charging, and collecting of rents, rates, fees, and charges for the purchase of natural gas.

Acts 1988, No. 412, §1.



RS 33:4546.13 - Refunding bonds

§4546.13. Refunding bonds

A. The authority is hereby authorized to provide by resolution for the issuance of revenue refunding bonds of the authority for the purpose of refunding any revenue bonds then outstanding and issued under the provisions of this Chapter, whether or not such outstanding bonds have matured or are then subject to redemption. The authority is further authorized to provide by resolution for the issuance of a single issue of revenue bonds of the authority for the combined purposes of:

(1) Paying the costs of any project, and

(2) Refunding revenue bonds of the authority which shall theretofore have been issued under the provisions of this Chapter and shall then be outstanding, whether or not such outstanding bonds have matured or are then subject to redemption.

B. The issuance of such bonds, the maturities, and other details thereof, the rights and remedies of the holders thereof, and the rights, powers, privileges, duties, and obligations of the authority with respect to the same, shall be governed by the foregoing provisions of this Chapter insofar as the same may be applicable.

Acts 1988, No. 412, §1.



RS 33:4546.14 - Status of bonds

§4546.14. Status of bonds

Notwithstanding any of the provisions of this Chapter or any recitals in any bonds issued under this Chapter, all such bonds shall be deemed to have all the qualities of registered instruments under the commercial laws of the state, subject only to the provisions of the bonds pertaining to registration.

Acts 1988, No. 412, §1.



RS 33:4546.15 - Bonds as legal investments and lawful security

§4546.15. Bonds as legal investments and lawful security

The bonds issued pursuant to this Chapter shall be and are hereby declared to be legal and authorized investments for banks, savings banks, trust companies, building and loan associations, insurance companies, fiduciaries, trustees, and guardians. Such bonds shall be eligible to secure the deposit of any and all public funds of the state and any and all public funds of municipalities, parishes, school districts or other political corporations or subdivisions of the state and such bonds shall be lawful and sufficient security for said deposits to the extent of their value when accompanied by all unmatured coupons appertaining thereto.

Acts 1988, No. 412, §1.



RS 33:4546.16 - Bonds exempt from taxation

§4546.16. Bonds exempt from taxation

Bonds, their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be exempt from all taxation by the state or any political subdivision thereof.

Acts 1988, No. 412, §1; Acts 2010, No. 175, §4.



RS 33:4546.17 - Employees

§4546.17. Employees

Employees of the authority shall not be members of the classified state civil service, shall not be eligible for participation in any state employee benefit program, and shall be employed at no cost to the state.

Acts 1989, No. 466, §1.



RS 33:4546.18 - Contract with political subdivisions

§4546.18. Contract with political subdivisions

A.(1) Any political subdivision or group of political subdivisions of the state of Louisiana may contract to buy from the authority natural gas required for its or their present or future requirements, including such facility projects or facility arrangements as may be necessary to provide for the purchase, sale, transportation, exchange, storage, transmission, and/or distribution of natural gas.

(2) Any such contract may provide that such political subdivision(s) so contracting shall be obligated to make payments required by such contract whether or not any project designated to provide such natural gas and the transportation, exchange, transmission, distribution, and/or storage thereof is completed, operable or operating and, notwithstanding any suspension, interruption, interference, reduction, or curtailment of the volume of natural gas contracted for, that such payments under such contract shall not be subject to any reduction, whether by offset or otherwise, and shall not be conditioned upon the performance or nonperformance by the authority or any other political subdivision under such contract or any other instrument.

(3) Such contracts with respect to any project may also provide, in the event of default by any political subdivision which is a party to any such contract for such project in the performance of its obligations thereunder, for other political subdivision(s) which are parties to any such contract for such project to succeed to the rights and interests and assume the obligations of the defaulting party, pro rata or otherwise, as may be agreed upon in such contracts.

B. Notwithstanding the provisions of any other law or local charter provision to the contrary, any such contract with respect to the sale or purchase of natural gas from any project, and the transportation, exchange, storage, transmission, and/or distribution thereof may extend for a period not exceeding fifty years from the date such project is estimated to be placed in normal continuous operation; and the execution and effectiveness thereof shall not be subject to any authorizations or approvals by the state or any agency, commission, or instrumentality or political subdivision thereof except as in this Chapter specifically required and provided.

C.(1) Payments by a political subdivision under any contract for the purchase of natural gas from the authority and the transportation, exchange, storage, transmission, and/or distribution thereof, may be made solely from and may be secured by a pledge of lien upon, the revenues derived by such political subdivision from the ownership and operation of any utility system benefitted thereby or its combined utility systems in the discretion of such political subdivision, and such payments may be made as an operating expense of such benefitted utility system, or combined utility systems, as the case may be.

(2) No obligation under such contract shall constitute an indebtedness of the political subdivision for the purpose of any constitutional or statutory limitation or a legal or equitable pledge, charge, lien, or encumbrance upon any property of the government unit or upon any of its income, receipt, or revenues, except the revenues of its benefitted utility system or its combined utility systems, as the case may be, under the terms of the contracts, and neither the faith and credit nor the taxing power of the political subdivision are, or may be, pledged for the payment of any obligation under any such contract.

(3) Each political subdivision shall be obligated to fix, charge, and collect rents, rates, fees, and charges for natural gas, electricity, and other services, facilities and commodities sold, furnished, or supplied through its benefitted utility system, or its combined utility systems sufficient to provide revenues adequate to meet its obligations under such contract and to pay any and all other amounts payable from or constituting a charge and lien upon such revenues, including amounts sufficient to pay the principal of and interest on bonds of such political subdivision or of the authority heretofore or hereafter issued for purposes related to such political subdivision's benefitted utility system, or its combined utility systems, as the case may be.

(4) Any pledge made by a political subdivision pursuant to this Paragraph shall be valid and binding from the date the pledge is made. The revenues, securities, and other monies so pledged and then held or thereafter received by such political subdivision or any fiduciary may by resolution be set aside in whole or in part into appropriate separate funds and the political subdivision may enter into such covenants and agreements constituting a contract between the political subdivision and the owner or owners of bonds as may be necessary to preserve the security of said funds. Any such agreements or covenants shall be included in an appropriate resolution of the governing body of said political subdivision, which resolution is to be maintained as part of the official public records of said political subdivision.

(5) Any revenues so pledged shall be payable to the authority to discharge the obligations of a political subdivision under any contract with the authority for the purchase, sale, transportation, exchange, storage, transmission, and/or distribution of natural gas subject only to the prior payment of reasonable and necessary expenses of operating and maintaining the political subdivision's benefitted utility system, or its combined utility systems.

(6) The authority may, either at law or in equity, by suit, action, mandamus, or other proceedings, enforce and compel the performance of the covenants or obligations of the political subdivision under such contract to be performed by the political subdivision or any officer thereof, including the fixing, charging, and collection of rents, rates, fees, and other charges.

D. Any political subdivision may furnish the authority with money derived solely from the ownership and operation of its benefitted utility system, or its combined utility systems, as the case may be, and provide the authority with personnel, equipment, and property, both real and personal. Any political subdivision may also provide any services to the authority. Any political subdivision may contract for, advance, or contribute funds derived solely from the ownership and operation of its benefitted utility system, or its combined utility systems to the authority as may be agreed upon by the authority and the political subdivision and the authority shall repay such advances or contributions from proceeds of bonds, from operating revenues, or from any other funds of the authority, together with interest thereon as may be agreed upon by the political subdivision and the authority.

E. As used in this Section, "project" means any arrangements and/or facilities necessary to allow the authority to carry out its powers and fulfill its purpose of providing natural gas to participating political subdivisions, including but not limited to contracts pertaining to the purchase, sale, exchange, and/or production of natural gas and the transportation, exchange, storage, transmission, and/or distribution thereof; facilities, proposed, existing, or under construction, for the production, transportation, exchange, supply, storage, transmission, and/or distribution of natural gas, or for the development, manufacture, procurement, handling, transportation, exchange, storage, enrichment, processing, or reprocessing of natural gas or any rights or interest therein or securities issued in connection with the financing thereof, or to allow the authority to fulfill its purpose of providing price stability through financing arrangements including hedges and swaps.

Acts 1990, No. 666, §1.



RS 33:4546.19 - Sale of natural gas by the authority

§4546.19. Sale of natural gas by the authority

The authority may sell, exchange, or otherwise dispose of the natural gas from a project not then required by participating political subdivisions under their contracts with the authority for such consideration and for such period and upon such other terms and conditions as may be determined by the authority, to any person, firm, association, or corporation, public or private.

Acts 1990, No. 666, §1.



RS 33:4546.20 - Joint ownership of a project

§4546.20. Joint ownership of a project

A.(1) Any agreement between the authority and a political subdivision with respect to the joint ownership of a project or any undivided interest in a project shall provide that each party to the agreement shall own a percentage of the project or such undivided interest equal to the percentage of the money furnished or the value of property and services supplied by the respective parties for the acquisition and construction thereof and shall own and control a like percentage of the use and capacity thereof.

(2) Such agreement may further provide that the authority and its participating political subdivisions shall be liable in solido for their acts thereunder and that no monies or other contributions supplied by the authority shall be applied in any way to the account of any other party to the agreement.

(3) Any such agreement may contain such terms, conditions, and provisions as the authority shall deem to be in the best interest of the authority. The agreement may include but shall not be limited to provisions for the construction, operation, and maintenance of a project by one of the parties thereto, which party shall be designated in or pursuant to such agreement as agent on behalf of itself and the other parties, or by such other means as may be determined by the parties and provisions for a uniform method of determining and allocating among the parties costs of construction, operation, maintenance, renewals, replacements, and improvements with respect to such project.

(4) In carrying out its functions and activities as such agent with respect to the construction, operation, and maintenance of such a project, including without limitation the letting of contracts therefor, such agent shall be governed by the laws and regulations applicable to such agent as a separate legal entity and not by any laws or regulations which may be applicable to any of the other parties.

(5) Notwithstanding the provisions of any other law to the contrary, the authority may delegate its powers and duties with respect to the construction, operation, and maintenance of such project to such agent, and all actions taken by such agent in accordance with the provisions of such agreement shall be binding upon each of such parties without further action or approval by their respective board of directors or governing bodies. Such agent shall be required to exercise all such powers and perform its duties and functions under the agreement in a manner consistent with prudent utility practice. Those acts which constitute prudent utility practice may be defined in such agreement.

B. Notwithstanding any other provision of Louisiana law relative to the right of partition available to owners of property or portions thereof, the right of partition shall not be available to any party with respect to any property acquired or held subject to the terms of the joint ownership agreement authorized by this Section; however, such agreement may provide for the sale, lease, or other disposition of such property on such terms and conditions as may be provided in the agreement. None of the property or facilities jointly owned, acquired, or held or other property and facilities of a party to the agreement and specifically covered by the agreement shall be subject to expropriation by another party to the agreement.

Acts 1990, No. 666, §1.



RS 33:4546.21 - Construction contracts

§4546.21. Construction contracts

The authority may contract for the planning, acquisition, construction, reconstruction, operation, maintenance, repair, extension, and improvement of a project or may contract with one or more political subdivisions to perform these functions.

Acts 1990, No. 666, §1.



RS 33:4547.1 - Authorization; performance-based energy efficiency contracts

CHAPTER 10-C. PERFORMANCE-BASED ENERGY

EFFICIENCY CONTRACTS

§4547.1. Authorization; performance-based energy efficiency contracts

A. Any political subdivision may enter into a performance-based energy efficiency contract for services and equipment. Such a contract shall be considered a contract for services and shall be exempt from the provisions of R.S. 38:2212 but shall be subject to the provisions of this Chapter.

B.(1) For the purposes of this Chapter, a performance-based energy efficiency contract shall be defined as a contract for energy efficiency services and equipment in which the payment obligation for each year of the contract is:

(a) Set as a percentage of the annual energy cost savings attributable to the services or equipment under the contract; or

(b) Guaranteed by the person under contract to be less than the annual energy cost savings attributable to the services or equipment under the contract.

(2) Energy efficiency contracts shall be contracts that are utilized for purposes that include but are not limited to the following:

(a) Insulation and reduced air infiltration of the building structure, including walls, ceilings, and roofs or systems within the building.

(b) Storm windows or doors, caulking or weather-stripping, multi-glazed windows or doors, heat absorbing or heat reflective glazed and coated window or door systems, additional glazing, reductions in glass area, or other window and door system modifications that reduce energy consumption.

(c) Automated or computerized energy control systems, including computer software and technical data licenses.

(d) Heating, ventilating, or air conditioning system modifications or replacements.

(e) Replacement or modification of lighting fixtures to increase the energy efficiency of the lighting system without increasing the overall illumination of a facility, unless an increase in illumination is necessary to conform to the applicable state or local building code for the lighting system after the proposed modifications are made.

(f) Indoor air quality improvements.

(g) Energy recovery systems.

(h) Electric system improvements.

(i) Building operation programs that reduce operating costs.

(j) Other energy conservation-related improvements or equipment, including improvements or equipment related to renewable energy.

(k) Water and other natural resource conservation, including accuracy and measurement of water distribution and consumption.

(l) An alteration or measure identified through a comprehensive audit or assessment of new or existing facilities.

(3) For the purposes of this Section, the following terms shall be defined as follows:

(a) "Energy efficiency" shall mean an alteration to an existing facility that is designed for the reduction of the consumption of energy or natural resources or the reduction of operating costs as a result of changes that meet the following criteria:

(i) They do not degrade the level of service or working conditions below recognized acceptable standards.

(ii) They are measurable and verifiable under the International Performance Measurement and Verification Protocol as it existed on January 1, 2006, or subsequently amended verification protocols or alternative protocols and verification standards and methodologies acceptable to political subdivisions.

(b) "Reduction of operating costs" shall mean the elimination of operating expenses or the avoidance of future capital replacement expenditures as a result of new equipment installed or services performed by the performance contractor. A contract which otherwise satisfies the requirements of this Section shall satisfy the requirements allowing use of a performance-based energy efficiency contract even if the sole cost being eliminated or reduced is cost related to maintenance, or as otherwise defined as "Annual energy savings" below.

C. "Annual energy savings" shall mean, when calculating annual energy cost savings attributable to the services or equipment installed pursuant to a performance-based energy efficiency contract as defined in R.S. 39:1484(14), the savings in electricity, gas, water, propane, oil, diesel, steam or other like utility costs increased revenues obtained from upgrades or modifications to a water, wastewater, gas or electric utility infrastructure, systems or accounting and billing systems and shall include future capital expenditures avoided and maintenance savings. Capital replacement expenditures avoided and maintenance savings shall be itemized separately.

D. "Performance contracting" shall mean all programs designed to save energy that are guaranteed by a company or contractor for the political subdivision. The company or contractor guaranteeing such programs may include, but are not limited to, lighting, water conservation, water management companies, or contractors that specialize in servicing such energy savings equipment such as mechanical or electrical systems and energy services companies (hereinafter referred to ESCO).

E.(1) Prior to award of any performance-based energy efficiency contract, the political subdivision shall select an energy efficiency independent third-party evaluation consultant to review and evaluate the submitted proposals.

(2) No person, entity, or ESCO which assists the political subdivision in the development of the request for proposals shall be the respondent to the request for proposals.

(3) The energy efficiency independent third-party evaluation consultant shall submit the results of his evaluation in an open meeting to the political subdivision for its review. The political subdivision shall require that the consultant selected pursuant to this Subsection participate on its behalf in the negotiation of the contract.

(4) An energy efficiency independent third-party evaluation consultant shall have no conflict of interest as to the political subdivision, the proposals which the consultant is to evaluate, or to any proposer. Prior to the selection of such consultant, the consultant shall certify that there is no conflict of interest as to the political subdivision, the proposals which the consultant is to evaluate, or to any proposer.

(5) In order to fund the cost of the evaluation, review, approval, oversight, and performance audits as provided in this Section, the request for proposals for the award of a performance-based energy efficiency contract shall require the proposer to pay a sum not to exceed two and one-half percent of the total value of the performance-based energy efficiency contract at the time that a contract is executed by that proposer.

(6) An energy efficiency independent third-party evaluation consultant shall, at a minimum, be licensed by the state of Louisiana as a professional engineer or a professional architect with experience in energy efficiency contracting. Each political subdivision shall be responsible for verifying the credentials of the consultant to ensure that he possesses the minimum qualifications and has no conflict of interest to the political subdivision or the proposers.

F.(1) Any performance-based energy efficiency contract entered into shall be for a period equal to the lesser of twenty years or the average life of the equipment installed by the performance contractor and shall contain a guarantee of energy savings. The guarantee of energy savings shall, at a minimum, ensure a total annual savings sufficient to fully fund any financing arrangement entered into to fund the contract. In addition, any performance-based energy efficiency contract shall contain the following clause:

"The continuation of this contract is contingent upon the appropriation of funds by the political subdivision to fulfill the requirements of the contract. If the political subdivision fails to appropriate sufficient monies to provide for the continuation of the contract, the contract shall terminate on the last day of the fiscal year for which funds have been appropriated. Such termination shall be without penalty or expense to the political subdivision except for payments which have been earned prior to the termination date."

(2) Any contract entered into pursuant to this Chapter shall include the total units of energy saved, the method, device or financial arrangement to establish a firm amount for the savings, the cost per unit of energy, and, if applicable, the basis for any adjustment in the stated cost for the term of the contract, and for each energy saving measure included in the contract, shall also provide the following:

(a) Detailed scope of work.

(b) Price to be paid by the political subdivision as the initial cost.

(c) Annual energy cost savings.

(d) Annual maintenance savings including any maintenance and operational savings associated with installation, including but not limited to services, parts, materials, labor, and equipment.

(e) Annual new maintenance cost including operating expenses added as a result of new equipment installed or services performed by the contractor.

(f) Total annual savings, which shall be determined by adding annual energy cost savings to annual maintenance savings and subtracting any annual new maintenance costs.

(g) All savings shall be guaranteed and measured on an annual basis.

(h) A schedule for submission of the annual savings audit reports.

(3) Except for proprietary company financial information, the responses to a request for proposals shall be public records pursuant the Public Records Law, R.S. 44:1 et seq.

Acts 1988, No. 592, §1; Acts 2006, No. 814, §1, eff. July 1, 2006; Acts 2008, No. 881, §1.



RS 33:4547.2 - Procedures

§4547.2. Procedures

A. Notwithstanding any other provision of law to the contrary, a political subdivision shall provide adequate public notice of the request for proposals for performance-based energy efficiency contracts by advertising in its official journal at least once a week for three different weeks. The first advertisement shall appear at least forty-two days before the last day that proposals will be accepted. In addition, written notice shall be mailed to persons, firms, or corporations who are known to be in a position to furnish such services at least forty-two days before the last day that proposals will be accepted.

B. The request for proposals shall indicate the relative importance of price and other evaluation factors and shall clearly define the criteria to be used in evaluating the proposals and the time frames within which the work must be completed. Fifty percent of the total weighted evaluation criteria of the proposal shall be determined by shortest payback, maximum savings, scope of the work, quality of the product, cost of maintenance, and quoted amount of the energy conservation measure (hereinafter referred to as ECM) selected.

C. Every request for proposals shall include the following mandatory provisions:

(1) Each ECM shall be listed separately and for each such proposed ECM the energy savings, operational savings, total savings, cost and payback shall be provided separately. Energy Conservation Measure (ECM) also means measures that are applied to existing buildings that improve energy efficiency and are life cycle cost effective. Operational savings means reduction of actual budget line items currently being expended or savings realized from the implementation or installation of energy cost savings measures.

(2) Detailed scope shall be provided for each ECM proposed, which describes each piece of equipment proposed and provides details for all services proposed.

(3) The required maintenance that must be performed to guarantee the savings forecast shall be described in detail for each ECM proposed and the cost of maintenance, if included in the proposed contract.

D. Award shall be made to the responsible offerer whose proposal is determined by the using agency of the governing body of the political subdivision to be the most advantageous, taking into consideration price and the evaluation factors set forth in the request for proposals.

E. Written or oral discussions shall be conducted with all responsible offerers who submit proposals determined to be reasonably susceptible of being selected for award.

F. A request for proposals or other solicitation may be cancelled or all proposals may be rejected if it is determined that such action is taken in the best interest of the political subdivision.

G. For any systems, including, but not limited to, facility automation and control systems proposed pursuant to this Chapter, there shall be provided full capabilities to operate, maintain, repair, update, reconfigure and engineer changes necessary to accommodate facility or operational changes or incorporate new energy savings control strategies. Such shall be available to the using political subdivision or its designee. There is no requirement under this law to provide any political subdivision with access to the operating system of the contractor. However, the user interface software must provide for all capabilities listed in this Section.

H. Each proposal shall clearly identify any and all responsibility of the political subdivision, if any, under the guarantee for each ECM including, but not limited to, operating hours, maintenance requirements, and operating protocols.

Acts 1988, No. 592, §1; Acts 2006, No. 814, §1, eff. July 1, 2006.



RS 33:4547.3 - Term; guarantee of energy savings

§4547.3. Term; guarantee of energy savings

A. Notwithstanding any other provision of the law to the contrary, any performance-based energy efficiency contract shall be for a period equal to the lesser of twenty years or the average life of the equipment installed by the performance contractor and shall contain a guarantee of energy savings, for at least the term of the bonds sold or financing arrangement of the political subdivision to support the terms of the energy performance contract.

B. When calculating "annual energy cost savings attributable to the services or equipment" installed pursuant to a performance-based energy efficiency contract as defined in R.S. 39:1484(14), maintenance savings shall be included. "Maintenance savings" means operating expenses eliminated and future capital replacement expenditures avoided as a result of new equipment installed or services performed by the performance contractor.

Acts 1988, No. 592, §1; Acts 1992, No. 640, §1; Acts 2006, No. 814, §1, eff. July 1, 2006.



RS 33:4548.1 - Short title

CHAPTER 10-D. LOUISIANA LOCAL GOVERNMENT

ENVIRONMENTAL FACILITIES AND COMMUNITY

DEVELOPMENT AUTHORITY

§4548.1. Short title

This Chapter shall be known and may be cited as the "Louisiana Local Government Environmental Facilities and Community Development Authority Act".

Acts 1991, No. 813, §1; Acts 1997, No. 1151, §1, eff. July 14, 1997.



RS 33:4548.2 - Declaration of legislative intent

§4548.2. Declaration of legislative intent

A. It is found and declared that there exists a great and growing need in the state for economic development and the upgrade, rehabilitation, repairing, and construction of infrastructure and environmental facilities in the state to maintain a healthful and safe environment for the people of Louisiana.

B. It is the purpose and intent of this Chapter to provide an instrumentality with the authority to provide economic development, infrastructure, and environmental facilities, to assist political subdivisions in constructing, extending, rehabilitating, repairing, and renewing infrastructure and environmental facilities, and to assist in the financing of such needs by political subdivisions of this state.

Acts 1991, No. 813, §1; Acts 1997, No. 1151, §1, eff. July 14, 1997.



RS 33:4548.3 - Definitions

§4548.3. Definitions

A. "Authority" means the Louisiana Local Government Environmental Facilities and Community Development Authority.

B. "Authorized project" means:

(1) Any improvements, structures, equipment, and any other immovable or movable property acquired, rehabilitated, constructed, or planned for the purposes of supplying, purchasing, selling, transporting, storing, distributing, treating, collecting, pumping, or disposing of any municipal utility services.

(2) Programs, projects, financings, and acquisitions for the furtherance of economic development or other public functions or purposes of any political subdivision, which shall include but not be limited to the following:

(a) Public infrastructure and public works of all types.

(b) Penitentiary, incarceration, and other correctional facilities.

(c) Mass transit, community, and transportation services, equipment, and facilities.

(d) Community development and redevelopment facilities, including enterprise zone facilities.

(e) Economic development, industrial, and manufacturing facilities, including facilities of organizations operating under Section 501(c)(3) of the Internal Revenue Code.

(f) Airport and port facilities.

(g) Equipment and rolling stock.

(3) Financing programs or loans to political subdivisions.

C. "Bond" means the bonds, notes, renewal notes, refunding bonds, interim certificates, certificates of indebtedness, certificates of participation, debentures, warrants, commercial paper, capital leases, revenue bonds, or other obligations or evidences of indebtedness authorized to be issued by the authority.

D. "Federal government" means the United States of America and any agency or instrumentality, corporate or otherwise, of the United States of America.

E. "Financing assistance" means any purchase or other acquisition by the authority of bonds, notes, obligations, or other evidences of debt of political subdivisions and financing, refinancing, reimbursement, or other extension of credit or funding on the part of the authority in the form of loans, loan guarantees, bond interest subsidies, and to provide bond guarantees to municipalities, other local political subdivisions, and intermunicipal or interstate agencies.

F. "Obligation" means any bond, revenue bond, note, lease, contract, sale, loan, cooperative endeavor agreement, evidence of indebtedness, debt, or other obligation of the authority, the state, or local governments which are authorized to be issued under this Chapter or under the Constitution of Louisiana or other laws of this state, including refunding bonds.

G. "Political subdivision" means a municipality, town, village, district, parish, special service district, school board, school district, or other public body, the state or any agency thereof created under state law.

H. "Project costs" means all costs of acquisition, by purchase, construction, assembly, installation, modification, renovation, or rehabilitation incurred in connection with any authorized projects including but not limited to:

(1) All costs of movable and immovable property, fixtures, or personal property used or in connection with or necessary for any project or for any facilities related thereto, including but not limited to the cost of all land, servitudes, rights, improvements, water rights, connections for utility services, fees, franchises, permits, approvals, licenses, and certificates; the costs of securing any such franchises, permits, approvals, licenses, or certificates; the cost of preparation of any application therefor; and the costs of all fixtures, machinery, equipment, furniture, and other property used in or in connection with or necessary for any project.

(2) Any financing charges, administrative fees, bond insurance or other credit enhancement, and loan or loan guarantee fees and all interest on revenue bonds, notes, or other obligations which accrue or are paid prior to or during the period of construction of a project and during such additional period as the authority may reasonably determine to be necessary to place such project in operation.

(3) All costs of engineering, surveying, planning, environmental assessments, financial analyses, and architectural, legal, and accounting services and all expenses incurred by engineers, surveyors, planners, environmental scientists, fiscal analysts, architects, attorneys, accountants, and other consultants in connection with any project.

(4) All expenses for inspection of any project.

(5) All fees of fiscal agents, paying agents, and trustees for bond owners under any bond resolution, trust agreement, indenture of trust, or similar instrument or agreement; all expenses incurred by any such fiscal agents, paying agents, and trustees; and all other costs and expenses incurred relative to the issuance of any bonds, revenue bonds, notes, or other obligations for any project.

(6) All fees of any type charged by the authority in connection with any project.

(7) All expenses of or incidental to determining the feasibility or practicability of any project.

(8) All costs of plans and specifications for any project.

(9) All costs of title insurance and examinations of title with respect to any project.

(10) Repayment of any loans for the advance of any part of any of the foregoing costs, including interest thereon and any other expenses of such loans.

(11) Administrative expenses of the authority and other expenses as may be necessary or incidental to any project or the financing thereof of the placing of any project in operation.

I. "State" means the state of Louisiana.

J. "Major equipment" means any movable property the purchase price of which exceeds the sum of fifty thousand dollars.

Acts 1991, No. 813, §1; Acts 1993, No. 182, §1; Acts 1997, No. 1151, §1, eff. July 14, 1997.



RS 33:4548.4 - Creation of the authority

§4548.4. Creation of the authority

A. There is hereby created a political subdivision of the state known as the "Louisiana Local Government Environmental Facilities and Community Development Authority" composed of one or more participating political subdivisions.

B. The authority hereby created shall be governed by a board of directors, the membership of which shall be appointed as follows:

(1) The governing authority of each political subdivision that desires to become a member of the authority shall adopt a resolution indicating its intention to do so. Each such political subdivision shall thereupon become a participating political subdivision.

(2) The mayor of each municipality which is a participating political subdivision shall appoint one director to the board of directors of the authority, subject to approval by the governing authority of the municipality, and the chief executive officer of each other participating political subdivisions shall appoint one director to the board of directors of the authority, subject to approval by the governing authority of such political subdivisions.

C. Each director shall be appointed for a term of two years from the date his appointment is approved by the governing authority of a participating political subdivision. There shall never be less than three members or directors serving on the board of directors.

D. Members of the board of directors of the authority may be removed for just cause, as defined by the board of directors.

E. A majority of the members shall constitute a quorum for the transaction of official business. All official actions of the authority shall require an affirmative vote of the members present and voting at any meeting.

F. There shall be elected a chairman, vice chairman, secretary-treasurer, and an executive committee of the board of directors to be composed of not less than three nor more than seven directors, including the chairman of the authority who shall be an ex officio member thereof. The board of directors may delegate certain duties and authority to the executive committee as shall be set forth in the bylaws of the authority. The terms of officers and members of the executive committee shall be established by bylaws.

Acts 1991, No. 813, §1; Acts 1997, No. 1151, §1, eff. July 14, 1997; Acts 2003, No. 588, §1, eff. June 27, 2003.

NOTE: See Acts 2003, No. 588, §2, relative to intent and construction of Act.



RS 33:4548.5 - Powers of the authority

§4548.5. Powers of the authority

A. The authority shall have all the powers necessary to give effect to and carry out the purpose and provisions of this Chapter, including, in addition to all other powers granted by other provisions of this Chapter, the powers:

(1) To sue and be sued.

(2) To adopt an official seal and alter the same at its pleasure.

(3) To adopt bylaws and rules for the regulation of its affairs and the conduct of its business.

(4) To maintain an office at such place as it may designate.

(5) To make and execute contracts and all other instruments necessary or convenient for the exercise of its powers and functions under this Chapter with any federal or state governmental agency, local political subdivision, public or private corporation, lending institution, or other entity or person, including but not limited to loan contracts for the acquisition, sale or lease, or sale-back or lease-back of property, issuances of bonds, payment of premiums, fees, or charges, and the purchase or guarantee of bonds, notes, loans, or other debt obligations of political subdivisions of the state, issuance and security of bonds for nonprofit organizations for economic development, and to avail itself of the provisions of Parts VII and XII of Chapter 4 of Title 39 of the Louisiana Revised Statutes of 1950.

(6) To accept, administer, and expend donations of movable or immovable property from any source, and receive, administer, and expend appropriations from the legislature and financial assistance, guarantees, insurance, or subsidies from the federal or state government.

(7) To procure or provide for the procurement of insurance or reinsurance against any loss in connection with its property or operations, including but not limited to insurance, reinsurance or other guarantees from any federal or state governmental agency or private insurance company for the payment of any bonds issued by the authority, or bonds, notes, or any other obligations or evidences of indebtedness issued by the state or any political subdivision or by any lending institution or other entity or person, or insurance or reinsurance against loss with respect to loans to political subdivisions, including the power to pay premiums on such insurance or reinsurance.

(8) To insure, coinsure, reinsure, or cause to be insured, coinsured, or reinsured loans to and bonds or obligations issued by any participating political subdivision for authorized projects and pay or receive premiums on such insurance, coinsurance, or reinsurance and establish reserves for losses and participate in the insurance, coinsurance, or reinsurance to political subdivisions of loans with the federal or state government or any private insurance company.

(9) To borrow money and issue negotiable bonds, or other obligations on behalf of or for the benefit of or for any participating political subdivision, in the principal amounts and for the purposes authorized by law, and to provide for the rights of the owners of such bonds, notes, or other obligations, and to provide other financing assistance to participating political subdivisions.

(10) To invest any funds held in reserve or sinking funds, or any monies not required for immediate use or disbursements at the discretion of the authority in any investments or securities in which monies of the state are authorized to be invested.

(11) In connection with the issuance of bonds or obligations of the authority, to make and collect such rents, fees, and charges, including but not limited to, reimbursement of all costs of financing by the authority as the authority shall determine to be reasonable and required.

(12) To accept any gifts or grants or loans of funds or financial or other aid in any form from the federal government or any agency or instrumentality thereof or from the state or from any other source and to comply, subject to the provisions of this Chapter, with the terms and conditions thereof.

(13) To appoint an executive director to administer the affairs of the authority. The executive director shall be appointed and serve at the pleasure of the board of directors.

(14) To purchase movable and immovable property, supplies, and devices in bulk on behalf of the participating political subdivisions.

(15) To exercise the power of expropriation in accordance with the provisions of R.S. 19:1 et seq.

(16) To avail itself of the provisions of R.S. 33:1321 et seq. and R.S. 33:9020 et seq.

(17) To contract with professionals and to pay such professionals for services rendered.

(18) To assist in the financing of any project to be constructed by a participating political subdivision and the purchase of any major equipment by a participating political subdivision, provided that any such project or purchase shall be in accordance with the state public bid law.

(19) To exercise any and all powers possessed by any political subdivision necessary or convenient to effect the purposes of this Chapter.

(20) To loan money to any political subdivision or other eligible entity under any loan guaranty program of any department or agency of the United States, including the United States Department of Agriculture Rural Utility Services Water and Waste Disposal Guaranteed Loan Program and Community Program Guaranteed Loan Program or any such successor guaranty program.

(21) Notwithstanding any provision of law to the contrary, to contract to exercise powers of the authority and to enter into contracts which the authority deems necessary in carrying out the authority's powers.

(22) Notwithstanding any provision of law to the contrary, to contract with any political subdivision for the exercise by the authority of any of the authority's powers as set out in this Chapter.

(23) Notwithstanding any provision of law to the contrary, to contract or invest any funds, monies, or bond proceeds of the authority or of any political subdivision in such manner as shall be deemed by the authority to be prudent.

B. The authority may enter into local service agreements with the participating political subdivisions through which such political subdivisions may agree to share in the costs of operating the authority and to pay such charges and fees as may be imposed by the authority.

Acts 1991, No. 813, §1; Acts 1997, No. 1151, §1, eff. July 14, 1997; Acts 2003, No. 588, §1, eff. June 27, 2003.

NOTE: See Acts 2003, No. 588, §2, relative to intent and construction of Act.



RS 33:4548.6 - Bonds of the authority

§4548.6. Bonds of the authority

A. Notwithstanding the provisions of R.S. 39:1403 or any other law to the contrary, the authority is hereby authorized and empowered to issue and sell from time to time bonds, notes, renewal notes, refunding bonds, interim certificates, certificates of indebtedness, certificates of participation, debentures, warrants, commercial paper, or other obligations or evidences of indebtedness on behalf of or for the benefit of any participating political subdivision or organization as provided in R.S. 33:4548.3(B)(2)(e), to provide funds for and to fulfill and achieve its authorized public functions or corporate purposes, as set forth in the Chapter, including but not limited to the payment of all or a portion of the project costs of authorized projects, to provide amounts necessary for any corporate purposes, including incidental expenses in connection with the issuance of the obligations, the payment of principal and interest on the obligations of the authority, the establishment of reserves to secure such obligations, and all other purposes and expenditures of the authority incident to and necessary or convenient to carry out its public functions or corporate purposes, and any credit enhancement for said obligations.

B. Except as may otherwise be provided by the authority, all obligations issued by the authority shall be negotiable instruments and payable out of any money, assets, or revenues of the authority or from any other sources whatsoever, that may be available to the authority but shall not be secured by the full faith and credit of the state.

C. Obligations shall be authorized, issued, and sold by a resolution or resolutions of the authority adopted as provided in this Chapter. Such bonds or obligations may be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, including variable, adjustable, or zero interest rates, be payable at such time or times, be in such denominations, be sold at such price or prices, at public or private negotiated sale, after advertisement as is provided for in R.S. 39:1421 et seq., be in such form, carry such registration and exchangeability privileges, be payable at such place or places, be subject to such terms of redemption, and be entitled to such priorities on the income, revenue, and receipts of, or available to, the authority as may be provided by the authority in the resolution or resolutions providing for the issuance and sale of the bonds or obligations of the authority.

D. The obligations of the authority shall be signed by such members or officers of the authority by either manual or facsimile signatures, as shall be determined by resolution or resolutions of the authority, and shall have impressed or imprinted thereon the seal of the authority, or a facsimile thereof.

E. Any obligations of the authority may be validly issued, sold, and delivered, notwithstanding that one or more of the members or officers of the authority signing such obligations, or whose facsimile signature or signatures may be on the obligations, shall have ceased to be such member or officer of the authority at the time such obligations shall actually have been delivered.

F. Obligations of the authority may be sold in such manner and from time to time as may be determined by the authority to be most beneficial, subject to approval of the State Bond Commission, and the authority may pay all expenses, premiums, fees, or commission, which it may deem necessary or advantageous in connection with the issuance and sale thereof, subject to the provisions of this Chapter.

G. The authority may authorize the establishment of a fund or funds for the creation of a debt service reserve, a renewal and replacement reserve, or such other funds or reserves as the authority may approve with respect to the financing and operation of any project and as may be authorized by any bond resolution, trust agreement, indenture of trust or similar instrument or agreement pursuant to the provisions of which the issuance of bonds or other obligations of the authority may be authorized.

H. Any cost, obligation, or expense incurred for any of the purposes specified in this Chapter shall be a part of the project costs and may be paid or reimbursed as such out of the proceeds of bonds or other obligations issued by the authority.

I. For a period of thirty days from the date of publication of the resolution authorizing the issuance of bonds hereunder, any persons in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause after which time no one shall have any cause or right of action to contest the legality of said resolution or of the bonds authorized thereby for any cause whatsoever. If no suit, action, or proceeding is begun contesting the validity of the bond issue within the thirty days herein prescribed, the authority to issue the bonds and to provide for the payment thereof, and the legality thereof and all of the provisions of the resolution authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters.

J. Notwithstanding any provision in this Chapter to the contrary, the authority, in connection with the public or private offering of any bonds, may cause the issuance of any bonds to be by, through, or in cooperation with a public trust having the state as its beneficiary, if legally possible. The authority is further empowered to enter into contracts, cooperative endeavor agreements, and other agreements with a public trust having the state as its beneficiary to the extent necessary or convenient for the issuance of bonds or the security therefor or as otherwise necessary or convenient for the implementation of the provisions of this Chapter.

K. Neither the directors of the board nor any person executing the bonds shall be personally liable for the bonds or be subject to any personal liability by reason of the issuance thereof. No earnings or assets of the authority shall accrue to the benefit of any private persons, and all of its assets shall be owned by its members. However, the limitation of liability provided for in this Subsection shall not apply to any gross negligence or criminal negligence on the part of any director or person executing the bonds.

L. Bonds issued under the provisions of this Chapter shall be limited obligations of the authority payable solely from the sources pledged for the payment thereof. The issuance of bonds under the provisions of this Chapter shall not directly, indirectly, or contingently obligate the state to levy any taxes or to make any appropriation for their payment. The state and its agencies may otherwise contract with the authority as provided in this Chapter. No bond or other obligation shall be issued under any provision of this Chapter unless first authorized by the State Bond Commission.

M.(1) A political subdivision may borrow funds from the authority if allowed by any other law to incur debt for the purpose of the loan. Such obligation to the authority may be evidenced by a loan or financing agreement. The authority and its participating political subdivisions proceeding under this Chapter shall not be subject to any restrictions on their power to issue debt not contained in this Chapter. Approval of the issuance of bonds of the authority by the State Bond Commission shall include approval of the incurring of debt by participating political subdivisions, including approval by the Board of Liquidation, City Debt regarding the issuance of obligations by the city of New Orleans.

(2) A political subdivision may create a restricted account or accounts for the segregation of any funds which are to be received prospectively by the political subdivision from the federal government, the state or any of its agencies, or from any other source in connection with the issuance of bonds by the authority. A political subdivision is authorized to pledge such restricted accounts which pledge shall be irrevocable during the term of such bond or obligation, shall be according to such terms, and shall have such priority on the revenues of such restricted account as shall be provided by resolution or ordinance of the political subdivision, any law to the contrary notwithstanding. The state, through the office of the state treasurer, is hereby directed to accept the irrevocable election of a political subdivision to deposit any funds held by the state and due to such political subdivision described above, and thereafter the state treasurer shall be required to make any payments of such funds directly to the restricted account pursuant to instructions from the political subdivision.

(3) Notwithstanding any law to the contrary, a political subdivision may, through an authority program, finance improvements, facilities, and equipment by entering sale, sale-back, lease, lease-back, and sublease agreements or other agreements or any combination of the foregoing under such terms and conditions as may be agreed to by such political subdivision and the authority.

N. A political subdivision or other eligible entity may borrow money from the authority loaned under any loan guaranty program of any department or agency of the United States, including the United States Department of Agriculture Rural Utility Services Water and Waste Disposal Guaranteed Loan Program and Community Program Guaranteed Loan Program or any such successor guaranty program.

O. Notwithstanding any provision of law to the contrary, a political subdivision may contract with the authority for the exercise by the authority of any of the authority's powers as set out in this Chapter.

Acts 1991, No. 813, §1; Acts 1997, No. 1151, §1, eff. July 14, 1997; Acts 2003, No. 588, §1, eff. June 27, 2003.

NOTE: See Acts 2003, No. 588, §2, relative to intent and construction of Act.



RS 33:4548.7 - Statutory pledge

§4548.7. Statutory pledge

Any pledge made by the authority shall be valid and binding from time to time when the pledge is made without the need for physical delivery of any pledged property. The money, assets, or revenues of the authority so pledged and thereafter received by the authority shall be immediately subject to the lien of such pledge and shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded or filed in order to establish and perfect a lien or security interest in the property so pledged by the authority.

Acts 1991, No. 813, §1.



RS 33:4548.8 - Refunding bonds

§4548.8. Refunding bonds

Subject to the rights of the owners of the bonds of the authority, the authority is hereby authorized and empowered to issue from time to time its bonds for the purpose of refunding any bonds of the authority then outstanding, together with the payment of any redemption premiums thereon and interest accrued or to accrue to the date of redemption of such outstanding bonds. All such refunding bonds of the authority shall be issued, sold, or exchanged and delivered, shall be secured, and shall be subject to the provisions of this Chapter in the same manner and to the same extent as any other bonds issued by the authority pursuant to this Chapter, unless otherwise determined by the resolution of the authority. Refunding bonds issued by the authority as herein provided may be sold or exchanged for outstanding bonds of the authority and, if sold, the proceeds thereof may be applied, in addition to any other authorized purposes, to the purchase, redemption, or repayment of such outstanding bonds.

Acts 1991, No. 813, §1.



RS 33:4548.9 - Approval of issuance of bonds by State Bond Commission

§4548.9. Approval of issuance of bonds by State Bond Commission

The approval of the State Bond Commission shall be obtained prior to the issuance of any bonds of the authority pursuant to the rules and regulations of the State Bond Commission. No notice to, or consent or approval by any other governmental body or public officer shall be required as a prerequisite to the issuance, sale, or delivery of any bonds of the authority, or the making of any loans to any participating political subdivision, or to the exercise of any other public function or corporate power of the authority, except as is expressly provided in this Chapter.

Acts 1991, No. 813, §1.



RS 33:4548.10 - Exemption from taxes

§4548.10. Exemption from taxes

It is hereby determined that the creation of the authority and the carrying out of its public functions and corporate purposes is, in all respects, a public and governmental purpose for the benefit of the people of the state, and for the improvement of their health, safety, welfare, prosperity, and security, and that said functions and purposes are public purposes and that the authority will be performing an essential governmental function in the exercise of the powers conferred upon it by this Chapter. The money, assets, revenues, and operations of the authority shall be exempt from all taxation by the state or any political subdivisions. The authority shall not be required to pay any recording fee or transfer tax of any kind on account of instruments recorded by it or on its behalf. All obligations authorized to be issued by the authority pursuant to the provisions of this Chapter, together with interest thereof, income therefrom, and gain upon the sale thereof shall be exempt from all state and local taxes.

Acts 1991, No. 813, §1.



RS 33:4548.11 - Bonds not debts of state or governmental units

§4548.11. Bonds not debts of state or governmental units

Bonds issued under the provisions of this Chapter shall be deemed to constitute a pledge of the faith and credit of the governmental unit issuing the bonds. All such bonds shall contain a statement on their face substantially to the effect that neither the faith and credit of the state nor the faith and credit of any governmental unit of the state are pledged to the payment of the principal of or the interest of such bonds. The issuance of bonds under the provisions of this Chapter shall not directly, indirectly, or contingently obligate the state or any governmental unit of the state to levy any taxes whatever therefor or to make any appropriation for their payment, other than obligations to make payments by the political subdivisions to the authority arising out of contracts authorized under this Chapter.

Acts 1991, No. 813, §1.



RS 33:4548.12 - Bonds as legal investment and security for public deposits

§4548.12. Bonds as legal investment and security for public deposits

The state and all public officers, any parish, municipality, or other subdivision or instrumentality of the state, any political subdivision, any bank, banker, trust company, savings bank and institution, building and loan association, savings and loan association, investment company or any person carrying on a banking or investment business, any insurance company or business, insurance association, and any person carrying on an insurance business, and any executor, administrator, curator, trustee, and other fiduciary, and retirement system or pension fund may legally invest any sinking funds monies, or other funds belonging to them or within their control in any bonds or other obligations issued by the authority pursuant to the provisions of this Chapter, and such bonds or other obligations shall be authorized security for all public deposits. It is the purpose of this Section to authorize such persons, firms, corporations, associations, political subdivisions and officers, or other entities, public or private, to use any funds owned or controlled by them, including but not limited to sinking, insurance, investment, retirement, compensation, pension and trust funds, and funds held on deposit, for the purchase of any such bonds or other obligations of the authority, and that any such bonds shall be authorized security for all public deposits. However, nothing contained in this Section with regard to legal investments or security for public deposits shall be construed as relieving any such person, firm, corporation, or other entity from any duty of exercising reasonable care in selecting securities.

Acts 1991, No. 813, §1.



RS 33:4548.13 - Cooperation of state agencies

§4548.13. Cooperation of state agencies

All state officers and agencies are authorized to render such services to the authority within their respective functions as may be requested by the authority. In addition, the authority is authorized to enter into such contracts, cooperative endeavor agreements, or other agreements with the Department of Environmental Quality with respect to the Clean Water State Revolving Fund or any other state agency regarding other revolving loan funds as the parties may desire in order to implement the provisions of this Chapter and Chapter 14 of Subtitle II of Title 30 of the Louisiana Revised Statutes of 1950.

Acts 1991, No. 813, §1, Acts 1997, No. 1151, §1, eff. July 14, 1997; Acts 2010, No. 296, §2, eff. June 17, 2010.



RS 33:4548.14 - Contracts for water clarification

§4548.14. Contracts for water clarification

The authority and any political subdivision may acquire authorized projects within the meaning of this Chapter through the execution of a contract for water clarification for the improvement and benefit of a publicly owned waterworks system. A water clarification contract as an authorized project hereunder may provide for the lease, the lease-purchase, or the operation and maintenance of water clarification facilities and equipment and the payment of the cost thereof. Such water clarification contract shall not exceed a term of ten years from the date of acquisition and placing into service of the water clarification facilities and equipment provided under the contract. The acquisition of water clarification facilities and equipment hereunder shall be in compliance with R.S. 38:2212. The authority and any political subdivision may issue bonds and incur debt for the payment of the cost of a project authorized by this Section and under applicable laws.

Acts 1991, No. 813, §1; Acts 1997, No. 1151, §1, eff. July 14, 1997.



RS 33:4548.15 - Additional powers

§4548.15. Additional powers

In addition to the powers specified in R.S. 33:4548.5, the authority shall have the power to assist in the financing of any public works project to be constructed by a participating political subdivision and the purchase of any major equipment by a participating political subdivision, provided that any such project or purchase shall be in accordance with state public bid laws.

Acts 1993, No. 182, §1.



RS 33:4548.16 - Construction of Chapter

§4548.16. Construction of Chapter

This Chapter, being necessary for the welfare of the state and its residents, shall be liberally construed to effect the purposes thereof.

Acts 1991, No. 813, §1; Acts 1993, No. 182, §2.



RS 33:4551 - RECREATIONAL FACILITIES

CHAPTER 11. RECREATIONAL FACILITIES

§4551. Contracts for construction of golf courses or other recreational facilities

Municipalities which own public parks or other lands suitable for such purposes may enter into contracts with other parties for the construction, erection, or installation of golf courses or other recreational facilities and equipment on such terms and on such conditions as the governing authorities may fix provided that the contracts shall not bind or obligate the municipalities to defray any expenses in connection therewith.



RS 33:4552 - Dedication or acquisition of lands or buildings for playgrounds or recreation centers

§4552. Dedication or acquisition of lands or buildings for playgrounds or recreation centers

The governing body of any municipality or parish or ward may dedicate and set apart for use as playgrounds, recreation centers, or for other recreation purposes, any lands or buildings owned or leased by the municipality or parish, and not dedicated to another and inconsistent public use. The governing body may, in the manner provided by law for the acquisition of property for public purposes, acquire or lease lands or buildings within or beyond the corporate limits of the municipality or parish or ward for playgrounds, recreation centers or other recreation purposes. When the governing body so dedicates, sets apart, acquires, or leases lands or buildings for these purposes, it may, on its own initiative, provide for their equipment, maintenance and conduct according to the provisions of this Chapter, by making an appropriation therefor from any available funds.

Amended by Acts 1952, No. 512, §1.



RS 33:4552.1 - Terrebonne; lease of land for camp sites

§4552.1. Terrebonne; lease of land for camp sites

The police jury of the parish of Terrebonne may, in the manner provided by law for the acquisition of property for public purposes, lease lands or buildings within or beyond the limits of the parish to establish supervised or unsupervised camp sites, to provide facilities for overnight campers and for other recreational purposes. When the police jury so leases lands or buildings for these purposes, it may provide for their equipment, maintenance and conduct and may appropriate funds for these purposes out of any funds available for parish purposes.

Added by Acts 1968, No. 101, §1.



RS 33:4553 - Supervision of recreation facilities and programs

§4553. Supervision of recreation facilities and programs

The governing body may establish a system of supervised recreation, and it may, by resolution or ordinance, maintain and conduct the playgrounds, recreation centers, and other recreation facilities and activities through the school board, park board, or other existing body, or through a playground and recreation board. Any board so designated may maintain and equip playgrounds and recreation centers, and may employ recreation officers and employees.



RS 33:4554 - Playground and recreation board

§4554. Playground and recreation board

A playground and recreation board shall possess such powers and be subject to such responsibilities as may be prescribed by the ordinance or resolution creating it. A board shall consist of five or more members appointed by the presiding officer of the governing body, with the approval of the governing body. Members shall serve without pay. Their term of office shall be five years and until their successors are appointed and qualified, except that the members first appointed shall be appointed for such terms that the term of one member shall expire annually after creation of the board. Immediately after their appointment they shall meet and organize by electing one of their members president, and electing such other officers as may be deemed advisable. Vacancies occurring otherwise than by expiration of term, shall be filled by appointment by the presiding officer of the governing body for the unexpired term.



RS 33:4555 - Joint maintenance of recreation system by political subdivisions

§4555. Joint maintenance of recreation system by political subdivisions

Any two or more municipalities or parishes or wards, may jointly establish, maintain and conduct a recreation system and facilities under this Chapter. Any school board may join with any such subdivisions for this purpose.

Amended by Acts 1952, No. 512, §1.



RS 33:4556 - Donations for recreation purposes

§4556. Donations for recreation purposes

The governing body may accept any donation of movable or immovable property for either temporary or permanent use for playgrounds or other recreation purposes. Money received for such purpose, unless otherwise provided by the terms of the donation, shall be deposited with the treasurer of the political subdivision for the account of the playgrounds and recreation board, or other body having charge of the facility, and the same may be withdrawn and paid out by the body in the same manner as money appropriated for recreation purposes.



RS 33:4557 - Issuance of bonds to acquire recreation facilities

§4557. Issuance of bonds to acquire recreation facilities

The governing body may cause bonds of the municipality or parish or ward to be issued, in the manner provided by law, for the purpose of acquiring lands or buildings for recreation purposes and for their equipment. The governing body may, after being authorized by a vote of the property taxpayers of the municipality or parish or ward, in accordance with law, impose a tax not to exceed two mills per annum for the purpose of maintaining and operating such recreation activities.

Amended by Acts 1952, No. 512, §1.



RS 33:4558 - Exercise of police power over municipally-owned places of amusement

§4558. Exercise of police power over municipally-owned places of amusement

Any municipality may exercise unlimited police power for the preservation of peace and order, comfort, convenience, and good conduct upon all parks, playgrounds, swimming pools and other places of amusement owned and operated by the municipality, within or outside their corporate limits, may pass any ordinance necessary for these purposes, and may impose penalties for violations of the ordinance. The police officers of the municipality may make arrests for violations of the ordinance within or without the corporate limits of the municipality.



RS 33:4559 - Municipalities of 100,000 or more authorized to acquire and operate opera houses or dramatic halls

§4559. Municipalities of 100,000 or more authorized to acquire and operate opera houses or dramatic halls

Any municipality having a population of one hundred thousand or more, may build or acquire, furnish, equip, own, operate and regulate the use of municipal opera houses or dramatic halls and finance them out of its general funds or out of funds specially provided therefor by the sale of bonds issued in the manner provided by law for meeting the cost of public buildings or other public improvements, and establish charges for the use thereof.



RS 33:4560 - Acquisition of land

§4560. Acquisition of land

The municipality may acquire land for this purpose by purchase or by expropriation in the manner prescribed by law.



RS 33:4561 - Commission to manage property

§4561. Commission to manage property

The municipality may create a special commission, to construct, furnish, equip, operate, and manage such opera house or dramatic hall.



RS 33:4561.1 - Naming of civic center theater; city of Monroe

§4561.1. Naming of civic center theater; city of Monroe

The governing authority of the city of Monroe may name a civic center theater in honor of a former living mayor of the municipality who served in such office for more than fifteen years and his service in such office ended prior to 1980.

Acts 2003, No. 442, §1, eff. July 1, 2003; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:4562 - Recreation districts, creation by parishes; corporate status, powers, domicile

§4562. Recreation districts, creation by parishes; corporate status, powers, domicile

A. The police jury of any parish in the state is authorized and empowered upon its own initiative to form and create recreation district or districts by wards or otherwise and in so doing to divide a parish into one or more recreation districts, or by agreement with the police jury of any other parish to combine two or more parishes or parts thereof into a single recreation district with such name or names as said police jury or juries may designate, provided that no recreation district shall extend into the corporate limits of a municipality without the consent of its governing body.

B. Any recreation district created under the provisions of Subsection A of this Section shall constitute a body corporate and shall have the power and right to incur debts and enter into contracts and to do and perform any and all acts in its corporate name which are necessary or proper for carrying out the objects and purposes for which the recreation district is created, including, but not limited to, the expropriation of property and the acquisition of equipment, buildings, and physical facilities. It shall have the power to sue and be sued; to buy and sell; to acquire by purchase, gift, expropriation, or otherwise every type and specie of property and servitudes, rights of way, and flowage rights necessary to its purpose; and to lease, build, operate, and maintain any works or machinery designed to accomplish the purposes of the district. It shall specifically have the right to sell or assign any interests in minerals or royalties it may own, not to exceed fifty percent of its interest in such minerals or royalties, pursuant to Title 31 of the Louisiana Revised Statutes of 1950, however, any sale or assignment shall be done in accordance with the public bid law, R.S. 38:2211 et seq. It shall have complete control over any supply of fresh water made available by its facilities which shall be administered for the benefit of the persons residing or owning property within the district, and if it should be for the benefit of the district, it shall have the authority to sell such water for irrigation, municipal, and industrial uses both within and outside the district. The district shall constitute an agency of the state of Louisiana designated to carry out an essential governmental function of the state and all of the property of the district shall be exempt from taxation. It shall have the authority to cooperate and contract with the government of the United States or any department or agency thereof and to accept gifts, grants, and donations of property and money therefrom. It shall have the authority to cooperate with the state of Louisiana or any political subdivision, department, agency, or corporation of the state for the construction, operation, and maintenance of facilities designed to accomplish the purpose for which the district is created on any basis including the matching of funds and by participating in projects authorized by any federal or state law as it shall see fit.

C. The police jury or juries creating a recreation district shall designate the domicile of such corporation providing that in fixing the domicile the same shall be located at some place within the district.

Acts 1954, No. 542, §§1, 6, 7. Amended by Acts 1958, No. 473, §1; Acts 1981, No. 757, §1.



RS 33:4562.1 - Service charge authorized; assessment and collection; St. Mary Parish

§4562.1. Service charge authorized; assessment and collection; St. Mary Parish

A. The governing authority of any recreation district in the parish of St. Mary is hereby authorized to establish, by majority vote of the members of the authority, a service charge or rates of service charges for each residential or commercial structure for a term not to exceed ten years to be assessed on persons owning each such structure, whether occupied or unoccupied, located wholly or partly within the boundaries of the recreation district, subject to the provisions of Subsection B of this Section. For purposes of this Section, each residential or commercial unit in a structure shall be considered a separate structure, and a mobile home, as defined in R.S. 9:1149.2(3), shall be considered a structure. Such service charges or rates of service charges shall be equal for all structures and shall be framed so as to cover, and shall be used for, the costs of constructing, acquiring, maintaining, operating and/or improving recreation services and facilities for the recreation district, including property and equipment necessary for such purposes.

B. Service charges or rates of service charges so established shall be assessed by resolution of the governing authority of the recreation district. However, the resolution assessing the service charges shall be adopted by the governing authority only after the question of the assessment, its duration, and the amount of the service charge or rates of service charges to be established have been submitted to and approved by a majority of voters of the district voting at an election held for that purpose. Such election shall be conducted in accordance with the election laws of the state.

C.(1) The governing authority of any recreation district assessing a service charge or rates of service charges for recreation services and facilities as provided in this Section shall also have the authority to use any reasonable means to collect and enforce the collection of such service charges, including any means authorized by law for collection of taxes.

(2) The governing authority of any such district shall also have the authority to place liens for recreation service charges upon the structure subject to the charge, upon the building, if any, in which the structure is located if it is owned by the owner of the structure, and upon the lot of ground not exceeding one acre on which the structure is situated if such lot of ground belongs to the person who owns such structure; however, if such structure or building is owned by a lessee of the lot of ground, the lien shall exist only against the lease and shall not affect the owner of the lot. Such lien shall be placed upon property only in the event of the refusal of the owner of a structure to pay the service charges when requested to do so by the governing authority within thirty days of receipt by the owner of such a request by registered or certified letter. The governing authority may file a statement reflecting the amount of the unpaid charges in the mortgage office of the parish, which, when so filed and recorded, shall operate as a lien and privilege in favor of the district against property as provided herein. In addition, the governing authority of the district shall be entitled to recover the amount of the charges, together with all costs of court and attorney fees, by ordinary process in the judicial district in which the recreation district is located. The governing authority may also provide, by resolution, for interest on the amount of the charges, which shall be paid prior to cancellation of the lien. The rate of interest charged shall not exceed the rate of legal interest, as provided in R.S. 9:3500, and such interest shall be computed from the date of recordation of the lien until paid.

Acts 1993, No. 1010, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:4562.2 - Parcel fee; submission to voters; St. Mary Parish

§4562.2. Parcel fee; submission to voters; St. Mary Parish

A. In addition to all other charges, fees, and taxes authorized to be levied, each recreation district in the parish of St. Mary may levy and collect a parcel fee within its boundaries which shall not exceed one hundred dollars per parcel per year, which parcel fee shall be imposed by resolution or ordinance of the governing authority of the district only after the question of the imposition of the parcel fee and the purpose, rate, and duration of the parcel fee has been approved by a majority of the voters of the district voting at an election held therein. The proceeds of such parcel fee shall be expended for the purpose of acquiring, constructing, maintaining, operating, or improving recreation services and facilities for the recreation district, including property and equipment necessary for such purposes. Any parcel fee imposed pursuant to this Section shall be levied and collected and be due and owing annually. Such fee may be carried on the tax rolls for the parish in which such district is located and collected at the same time as parish ad valorem taxes. If any parcel fee is not paid when due, such district shall proceed against the parcel for collection of the amount of the fee unpaid and delinquent, any collection costs incurred by such district plus interest at a rate not exceeding twelve percent on the unpaid amount of the parcel fee, and in the event legal proceedings are necessary to effect collection, court costs, and reasonable attorney fees. However, attorney fees shall be payable by the parcel owner only if demand by the governing authority of such district has been made on the parcel owner by registered or certified mail, and such parcel owner has failed to pay the amount due within ten days after such demand. A judgment obtained for nonpayment of a parcel fee, upon being recorded in the mortgage records in the parish in which a district is located, shall prime all other liens except those for taxes and prior recorded local or special assessments. If there are one or more property mortgages on such parcel and the mortgage holder or holders have notified the tax collector in the parish of such recorded mortgage in accordance with the requirements of R.S. 47:2180.1, the district, prior to proceeding against such parcel for failure to pay a parcel fee, shall give notice to each mortgagee of the amount of the parcel fee due and owing on such parcel and that such parcel fee must be paid within twenty days after the mailing of the notice or proceedings will be commenced against the parcel. The notice shall be sent to each such mortgage holder by certified mail, return receipt requested, or made by person or domiciliary service on such mortgage holder.

B. Each district in the parish may incur debt and issue bonds payable from an irrevocable pledge and dedication of all or a portion of the proceeds of a parcel fee, provided, however, that the question of funding said proceeds into bonds shall have been approved by a majority of the voters of the district voting at an election held therein and the State Bond Commission has approved the issuance of the bonds. The question or proposition with respect to the funding of the proceeds of the parcel fee into bonds may be voted upon at the election held to authorize the imposition of the parcel fee or may be submitted at a separate election held for that purpose. The maturities of the bonds shall be so arranged that the total amount of principal and interest falling due in any year, together with that falling due in such year on all bonds theretofore issued payable from such parcel fee, shall not exceed eighty percent of the estimated proceeds to be received from the levy of such parcel fee in the calendar year in which the bonds are issued. The bonds may be sold at public or private sale and shall be issued pursuant to the provisions of a resolution adopted by the governing authority of the district; provided that the bonds shall mature over a period not to exceed the period for which the parcel fee, the proceeds of which are to be used to pay principal and interest on the bonds, is authorized. The bonds and the income therefrom shall be exempt from taxation by the state and by any parish, municipality, or political subdivision thereof.

C. Each district may incur debt and issue certificates of indebtedness pursuant to the provisions of R.S. 33:2921 through R.S. 33:2925, subject to the approval of the State Bond Commission.

D. A "parcel" as used in this Section shall mean a lot, a subdivided portion of ground or an individual tract upon which is located, either in whole or in part, a residential or commercial structure, regardless of the structure's being occupied or unoccupied.

Acts 1993, No. 1010, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:4562.3 - Evangeline-Ville Platte Recreation District; creation; boundaries; objects and purposes; governing authority; powers

§4562.3. Evangeline-Ville Platte Recreation District; creation; boundaries; objects and purposes; governing authority; powers

A. The governing authority of the parish of Evangeline, with the prior approval of the governing authority of the city of Ville Platte, is hereby authorized to create the Evangeline-Ville Platte Recreation District, with boundaries to include all territory contained within the city of Ville Platte, as those limits are now or may hereafter be fixed and determined, and such additional territory within the parish as may be determined by the parish governing authority.

B. The objects and purposes of the district shall be to own and operate recreational facilities of the district, the city of Ville Platte, and the parish which are located within the boundaries of the district whether preexisting or thereafter constructed and acquired by the district; and generally to administer programs and engage in activities which would promote recreation and any related activity designed to encourage recreation and promote the general health and well-being of citizens.

C. The district shall be governed by a board of commissioners, composed of nine members who shall be qualified voters and residents of the area contained in the district. The members of the board, who shall serve one-year terms, shall be appointed as follows:

(1) Three members shall be appointed by the governing authority of the parish in which the district is located.

(2) Three members shall be appointed by the board of aldermen of the most populous municipality located in the parish according to the latest federal decennial census, with the concurrence of the mayor of the municipality.

(3) Three members shall be appointed jointly by the members of the legislature who represent the representative or senatorial district or districts in which the district is located.

D. The district is declared to be a political subdivision of the state with all the rights and powers thereof to levy taxes, incur debt, and issue bonds, subject to the approval of the parish governing authority and approval by a majority of the electors of the district voting at an election called by the parish governing authority and held for such purposes. The district may exercise all powers granted by law to recreation districts created pursuant to R.S. 33:4562 et seq.

E. Members of the board of commissioners shall receive no compensation, but may be reimbursed reasonable expenses incurred in performing their duties for the benefit of the district. The governing authority for the parish may promulgate rules establishing the expenses that will be reimbursed. However, the secretary and treasurer of the board of commissioners may receive compensation for their services.

F. For the first thirty-six months of operation, all revenue generated by the assets of the district shall be dedicated to the operation and maintenance of, equipment for, and improvements to the district. Thereafter, revenue generated by the assets of the district may be allocated to the promotion or sponsorship of athletic and health-related activities in the district in addition to other matters provided by law.

G. The district, acting through its board of commissioners, shall specifically have the following authority and duties:

(1) To hire a director and such other personnel as may be necessary to carry out the directions and instructions of the board and perform such other acts as may be directed by the board.

(2) To develop and implement a utilization policy for the assets of the district that supports the use of the assets by the residents of the district and limits the times at which access to the assets are restricted for private or exclusive functions.

(3) To adopt and implement a schedule for fees, rental, or service charges for the use of district assets for private or exclusive functions.

(4) To adopt and implement a policy regarding all revenue generated by the assets of the district, including concession sales, the sale of space for signage, and the reservation of ball parks.

(5) To develop and deliver recreational programming and enrichment activities that encourage the use of the district's assets by residents of the district.

H. The board of commissioners of the district may create an advisory committee composed of the presidents, or their designees, of the various sports leagues formally organized and located within the district. The purpose of the advisory committee shall be to make recommendations to the board regarding recreational programming and enrichment activities in the district.

Acts 2001, No. 383, §1, eff. June 13, 2001; Acts 2005, No. 422, §1, eff. July 11, 2005; Acts 2012, No. 671, §1; Acts 2013, No. 124, §1, eff. June 5, 2013.



RS 33:4562.4 - St. Mary Parish; contracts; taxes

§4562.4. St. Mary Parish; contracts; taxes

Notwithstanding any provision of law to the contrary, the governing authorities for the parish of St. Mary, the town of Berwick and Recreational District No. 3 of St. Mary Parish may enter into a written contract assigning the town the obligation to provide service in the area of the district annexed by the town. The contract shall include but not be limited to:

(1) Provisions that the district shall continue to levy and collect taxes within the boundaries of the town existing as of July 1, 2016, for the retirement of any outstanding tax-secured bonds of the district existing as of July 1, 2016.

(2) Provisions that, during the time the contract is effective, the district shall not levy maintenance taxes authorized prior to the effective date of the contract within the boundaries of the town existing as of July 1, 2016.

(3) Provisions that, during the time the contract is effective, the district shall not levy or collect any new maintenance taxes within the boundaries of the town existing as of July 1, 2016.

(4) Provisions that, during the time the contract is effective, if the district issues any tax-secured bonds, the assessed valuation of any properties within the boundaries of the town existing as of July 1, 2016, shall not be used in computing the capacity of the district to issue such bonds.

(5) Provisions that taxes shall not be levied or collected affecting any properties within the boundaries of the town existing as of July 1, 2016, for the retirement of new bonds of the district issued while the contract is effective, other than bonds issued to refinance bonds of the district outstanding as of July 1, 2016, and further provides that any refinanced bonds shall not have an expiration date that extends beyond March 1, 2025.

(6) Provisions authorizing the St. Mary Parish Council, the town of Berwick, and Recreational District No. 3 of St. Mary Parish to change boundaries of the district so as to exclude any properties that are within the boundaries of the town existing as of July 1, 2016, provided the changed boundaries do not violate any tax-secured bonds of the district outstanding as of July 1, 2016, or refinanced bonds issued to refinance such bonds, provided any refinanced bonds shall not have an expiration date that extends beyond March 1, 2025.

Acts 2016, No. 163, §1, eff. May 19, 2016.



RS 33:4563 - Recreation districts, objects and purposes

§4563. Recreation districts, objects and purposes

The objects and purposes of the recreation districts created under R.S. 33:4562 shall be to own and operate playgrounds and other facilities; or generally to engage in activities which would promote recreation and any related activity designed to encourage recreation and promote the general health and well being of youths.

Acts 1954, No. 542, §2.



RS 33:4564 - Board of commissioners; appointment and tenure; organization; secretary-treasurer; compensation

§4564. Board of commissioners; appointment and tenure; organization; secretary-treasurer; compensation

A. Any recreation district created under the provisions of R.S. 33:4562 shall be governed by a board of five commissioners who shall be qualified voters and residents of the area covered by the district. The members of the board shall be appointed by the police jury of the parish or parishes involved and where one or more municipalities have, through their respective governing bodies, agreed to be included in the recreation district created by the police jury at least one of said members of the board shall be a qualified voter and resident of each such municipality.

The five commissioners initially appointed shall be appointed for terms of one, two, three, four and five years, respectively, and they shall serve until their successors shall have been appointed and qualified. All commissioners thereafter appointed at the expiration of such respective terms shall be appointed by the police jury or police juries for terms of five years. Any vacancy which otherwise occurs shall be filled by appointment of the police jury or police juries for the unexpired term. In making such appointments due regard shall be had for the requirement that the board of commissioners shall include at least one qualified voter and resident of each municipality which has been included in the district by consent of its governing authority.

B. The board of commissioners shall elect one of its members chairman and one vice-chairman at its first meeting. Special meetings may be held at such time and place as specified by the call of the chairman of the board or by resolution of the board of commissioners. The board of commissioners shall also select one person as secretary-treasurer who shall not be a member of the board but shall be a qualified voter and resident of the district. He shall furnish such bond as may be required by the board of commissioners. The premium on the bond shall be paid out of funds of the district. The secretary-treasurer shall receive such salary and office expense allowance, if any, as shall be fixed and determined by the board of commissioners. He shall serve at the pleasure of the board. The members of the board of commissioners shall each receive a per diem of ten dollars for each meeting they attend, but shall not be paid for more than twelve meetings in each year. Such per diem shall be paid out of the funds of the district.

C. Notwithstanding the provisions of Subsection A of this Section, two additional members may be appointed to the board of commissioners by the parish governing authority for an initial term as determined by the appointing authority not to exceed seven years, and they shall serve until their successors have been appointed and qualified. All other provisions of law relative to members of the board shall apply to the additional commissioners.

D. Notwithstanding the provisions of Subsection B of this Section, each commissioner of a recreational district in the parishes of Tangipahoa and Terrebonne shall receive a per diem of twenty-five dollars.

Acts 1954, No. 542, §§3, 4. Amended by Acts 1956, No. 456, §1; Acts 1980, No. 560, §1, eff. July 23, 1980; Acts 2008, No. 897, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:4564.1 - Board of Recreation, St. Charles Parish

§4564.1. Board of Recreation, St. Charles Parish

Notwithstanding the provisions of R.S. 33:4564(A) or any other provision of law to the contrary, the board of recreation of St. Charles Parish shall be composed of seven commissioners who shall govern the district and who shall be qualified voters and residents of the parish, and each of whom shall be a resident of a different ward of the parish. The members of the board shall be appointed by the parish governing authority. The five commissioners serving prior to the effective date of this Section shall serve out their terms. The two additional members appointed shall be appointed by the parish governing authority for an initial term as determined by the parish governing authority, not to exceed seven years, and they shall serve until their successors have been appointed and qualified. All commissioners shall thereafter be appointed by the parish governing authority for terms of five years. Any vacancy which occurs shall be filled by appointment of the parish governing authority for the unexpired term.

Added by Acts 1976, No. 643, §1.



RS 33:4564.2 - Recreation District No. 1, Vermilion Parish; appointment of additional members

§4564.2. Recreation District No. 1, Vermilion Parish; appointment of additional members

Notwithstanding the provisions of R.S. 33:4564(A) and (C) or any other provision of law to the contrary, the governing authority of the parish of Vermilion may increase the membership of the board of commissioners of the Vermilion Parish Recreation District No. 1 from five to eight members. The initial terms of the three additional members so authorized shall be as determined by the appointing authority not to exceed seven years, and the initial additional members shall serve until their successors have been appointed and qualified. All other provisions of law relative to members of the board shall apply to the additional commissioners.

Added by Acts 1981, No. 458, §1.



RS 33:4564.3 - Ward Ten Recreation District of the parish of Rapides

§4564.3. Ward Ten Recreation District of the parish of Rapides

Notwithstanding the provisions of R.S. 33:4564(A) and (C) or any other law to the contrary, the board of commissioners of Ward Ten Recreation District, Rapides Parish, Louisiana, shall be composed of nine members as follows:

(1) Six members shall be appointed by the governing authority of Rapides Parish.

(2) One member shall be appointed by the board of aldermen of the town of Ball with the approval of the mayor of Ball and shall be a qualified voter and resident of the town of Ball.

(3) The president of the Ward Ten girls softball program shall be a member.

(4) The president of the Ward Ten boys baseball program shall be a member.

Acts 1989, No. 95, §1; Acts 1990, No. 144, §1; Acts 2001, No. 811, §1, eff. June 26, 2001.

NOTE: See Acts 2001, No. 811, §2, relative to implementation of the Act.



RS 33:4564.4 - Elizabeth Recreational District No. 3, Allen Parish; per diem

§4564.4. Elizabeth Recreational District No. 3, Allen Parish; per diem

Notwithstanding the provisions of R.S. 33:4564(B) or any other law to the contrary, the members of the board of commissioners of Elizabeth Recreational District No. 3 of Allen Parish shall each receive a per diem of fifty dollars for each meeting they attend but shall not be paid for more than twelve meetings in each year. Such per diem shall be paid out of the funds of the district.

Acts 1997, No. 244, §1.



RS 33:4564.5 - Board of recreation, Jackson Parish; powers

§4564.5. Board of recreation, Jackson Parish; powers

A.(1) Notwithstanding the provisions of R.S. 33:4564(A) and (C) or any other provision of law to the contrary, the board of commissioners of a recreation district in Jackson Parish shall be composed of seven members. The commissioners shall be qualified voters and residents of the parish, and each commissioner shall be a resident of a different police jury district.

(2) Members shall serve initial terms as follows: three of the members shall serve terms of three years; two of the members shall serve terms of two years; and two of the members shall serve terms of one year as determined by lot at the first meeting of the board after the effective date of the reenactment of this Paragraph in 2012 [Acts 2012, No. 389, eff. 5-31-12].

(3) After such initial terms, their successors shall be appointed to terms of three years.

(4) If a commissioner's position on the board should become vacant by reason of death, resignation, or otherwise, prior to the expiration of his term, whether or not an initial term, such vacancy shall be filled for the remainder of the unexpired term.

B.(1) Notwithstanding the provisions of R.S. 33:4562 or 4566 or any other law to the contrary, the board of commissioners of a recreation district in Jackson Parish is subject to the general supervisory authority of the Jackson Parish governing authority. As such, the board shall not exercise any of the following powers except after review and approval of the proposed action by the parish governing authority:

(a) Adopt a budget for the recreation district.

(b) Make any change in the compensation or expenses of commissioners, the secretary-treasurer, and the director.

(c) Call an election on a tax proposition.

(d) Roll forward or roll back ad valorem tax millage rates.

(2) Additionally, the parish governing authority may annually set the ad valorem tax millage rate to be collected by the recreation board not to exceed the millage rate approved by the voters and subject to limits and requirements otherwise provided by law.

Acts 2001, No. 885, §1; Acts 2012, No. 389, §1, eff. May 31, 2012.



RS 33:4564.6 - Livingston Parish Recreation District No. 2; per diem

§4564.6. Livingston Parish Recreation District No. 2; per diem

Notwithstanding the provisions of R.S. 33:4564(B) or any other law to the contrary, the members of the board of commissioners of Recreation District No. 2 of Livingston Parish shall each receive a per diem of one hundred dollars for each meeting they attend but shall not be paid for more than twelve meetings in each year. Such per diem shall be paid out of the funds of the district.

Acts 2008, No. 430, §1.



RS 33:4564.7 - Livingston Parish Recreation District No. 3; per diem

§4564.7. Livingston Parish Recreation District No. 3; per diem

Notwithstanding the provisions of R.S. 33:4564(B) or any other law to the contrary, the members of the board of commissioners of Recreation District No. 3 of Livingston Parish shall each receive a per diem of one hundred dollars for attending a meeting of the board for a maximum of twelve meetings in each year, and for attending an emergency meeting, not to exceed twelve emergency meetings per year. Per diem paid pursuant to this Section shall be paid out of the funds of the district.

Acts 2009, No. 536, §1.



RS 33:4565 - Recreation districts, director

§4565. Recreation districts, director

The board of commissioners is authorized to appoint a director who has had experience in the field of recreation and who is familiar with the principles and methods of playground and recreational activities. He shall serve at the pleasure of the board.

Acts 1954, No. 542, §5.



RS 33:4566 - Recreation districts, taxation, bonds

§4566. Recreation districts, taxation, bonds

The recreation districts created under the provisions of R.S. 33:4562 are declared to be political subdivisions of the state, and for the purpose of purchasing and acquiring lands, buildings, equipment, and other facilities, and for the construction and maintenance thereof are authorized to vote and levy special maintenance taxes and issue bonds when authorized to do so by a vote of the qualified electors of the district and as authorized by the Constitution and laws of the state of Louisiana. Any election authorized under this Section shall be called by the board of commissioners of the district, and in the same election to issue bonds the board may also submit to the qualified electors of the district a proposition to levy a special tax not to exceed fifteen mills on the dollar for a period not to exceed ten years for the purpose of maintaining and operating said district.

Acts 1954, No. 542, §8; Acts 1985, No. 91, §1.



RS 33:4566.1 - Recreation District Number One of St. Tammany Parish

§4566.1. Recreation District Number One of St. Tammany Parish

The board of commissioners of Recreation District Number One of St. Tammany Parish may issue general obligation bonds as provided in Article VI, Section 33 of the Constitution of Louisiana and state law for the purpose of acquiring, constructing, improving, maintaining, or operating any work of public improvement when authorized by a majority of the electors of the district voting in an election held for that purpose, subject to approval by the State Bond Commission.

Acts 1987, No. 188, §1.



RS 33:4567 - St. Tammany Parish Recreation and Parks District; creation; purpose

§4567. St. Tammany Parish Recreation and Parks District; creation; purpose

There is hereby created as a pilot project the St. Tammany Parish Recreation and Parks District, the jurisdiction of which shall extend throughout the entire parish of St. Tammany, notwithstanding the provisions of any law to the contrary. The purpose of the pilot program shall be to explore fully the benefits of coordinated efforts in the use of public and private recreational facilities to create a more healthful environment for the residents of St. Tammany Parish.

Acts 1988, No. 658, §1.



RS 33:4567.1 - Repealed by Acts 2001, No. 1137, 1.

§4567.1. Repealed by Acts 2001, No. 1137, §1.



RS 33:4567.2 - Repealed by Acts 2001, No. 1137, 1.

§4567.2. Repealed by Acts 2001, No. 1137, §1.



RS 33:4567.3 - Repealed by Acts 2001, No. 1137, 1.

§4567.3. Repealed by Acts 2001, No. 1137, §1.



RS 33:4567.4 - Repealed by Acts 2001, No. 1137, 1.

§4567.4. Repealed by Acts 2001, No. 1137, §1.



RS 33:4567.5 - Repealed by Acts 2001, No. 1137, 1.

§4567.5. Repealed by Acts 2001, No. 1137, §1.



RS 33:4568 - Nibletts Bluff Park Commission; creation

§4568. Nibletts Bluff Park Commission; creation

There is hereby created the Nibletts Bluff Park Commission, whose territorial limits shall be the entire area within the limits of Ward Seven of Calcasieu Parish. The objectives and purposes of the authority shall be the development, maintenance and operation of Nibletts Bluff Park.

Added by Acts 1980, No. 489, §1.



RS 33:4568.1 - Corporate status; domicile; purpose

§4568.1. Corporate status; domicile; purpose

The commission shall constitute a body corporate in law, with all the powers of a corporation, and with all the powers and rights of a political subdivision of the state relating to the incurring of debt and the issuing of bonds therefor. The domicile of the commission shall be in ward seven of Calcasieu Parish. The commission may incur debt and contract obligations in accordance with law, sue and be sued, have a corporate seal, and perform any and all acts in its corporate capacity and in its corporate name which are necessary and proper for carrying out the purposes and object for which it is created.

Added by Acts 1980, No. 489, §1.



RS 33:4568.2 - Board of commissioners

§4568.2. Board of commissioners

A. The commission shall consist of seven commissioners who shall be qualified voters and residents of Ward Seven of Calcasieu Parish and who shall serve without compensation. The original members of the commission shall be appointed by the police jury of Calcasieu Parish, for the following terms: two members for a one-year term, two members for two-year terms, two members for three-year terms and one member for a four-year term. The commissioners shall serve until their successors are appointed and qualified. All commissioners appointed at the expiration of the original terms as set forth above shall be appointed for terms of four years.

B. Upon the expiration of the initial terms of the original commissioners, their successors shall be appointed by the commission in accordance with the procedure set forth in this Subsection. Ninety days prior to the expiration of a term, the commission shall call a meeting to be held in Ward Seven of the parish for the purpose of receiving nominations and voting thereon to select a successor to fill the vacancies. A notice of the meeting setting forth the time, place, and purpose thereof shall be published by the commission at least twice before the meeting in the official journal of Calcasieu Parish and in the Vinton News, Vinton, Louisiana. The meeting shall be held at least thirty days prior to the expiration of the term. The president of the commission shall preside at the meeting and receive nominations from persons present at the meeting, provided that any person submitting a nomination and any person whose name is submitted for nomination shall be a qualified voter and a resident of Ward Seven. At least three nominations shall be received for each vacancy to be filled. The nominations shall be submitted to the commission and the commission shall select the new commissioner from among those nominated.

C. When a vacancy occurs during a term and there is less than one year remaining on the unexpired term, a commissioner shall be appointed by the commission to serve the remainder of the unexpired term. When a vacancy occurs during a term and there is one year or more remaining on the unexpired term, the vacancy shall be filled for the remainder of the unexpired term in accordance with the procedure set forth in Subsection B of this Section.

Added by Acts 1980, No. 489, §1. Acts 1988, No. 285, §1.



RS 33:4568.3 - Officers; quorum; employees

§4568.3. Officers; quorum; employees

The commission shall elect from among its own members a president, vice-president, and a secretary-treasurer, whose duties shall be those customary to such offices. The commission shall meet in regular session once each month and shall also meet in special session as often as the president of the commission convenes them, or upon written request of four members. Four members of the commission shall constitute a quorum. The commission shall prescribe rules to govern its meetings, shall maintain suitable offices in Ward Seven of Calcasieu Parish and may contract with and employ such employees as the commission, in its discretion, deems necessary, and prescribe their duties and fix their compensation.

Added by Acts 1980, No. 489, §1.



RS 33:4568.4 - Powers and duties

§4568.4. Powers and duties

The commission shall have all powers necessary or convenient for carrying out its purposes, including, but not limited to the following rights and powers:

(1) To acquire, purchase, lease as lessee and hold and use any franchise, property, real, personal or mixed, tangible or intangible, or any interest therein necessary or desirable for carrying out the purposes of the commission, and to sell, lease as lessor, transfer and dispose of any property or interest therein at any time acquired by it; however, title to all such property shall be acquired in the name of the Calcasieu Parish Police Jury.

(2) To acquire by purchase, lease or otherwise and to construct, improve, maintain, repair and operate facilities which it deems necessary or convenient to carry out its purposes.

(3) To enter into agreements of any nature with any person or persons (natural or artificial), corporation, association or other entity, including public corporations, political subdivisions, municipalities, the United States government and agencies thereof, the state of Louisiana or any of its agencies, or any combination thereof or with instrumentalities of every kind, for the operation of all or any part of the properties and facilities of the park.

(4) To make and enter into contracts, conveyances, deeds of trusts, bonds and leases in the carrying out of its corporate objectives.

(5) To let contracts for the construction or acquisition in any other manner of property and facilities incident to the carrying out of the corporate purposes of the commission, which contracts shall be let in such manner as shall be determined by the commission, in accordance with R.S. 38:2211 through R.S. 38:2225, inclusive.

(6) To fix, maintain, collect and revise rates, charges and rentals for the facilities of the park and the services rendered thereby.

(7) To make bylaws for the management and regulation of its affairs.

(8) To cooperate and contract with the government of the United States or any department or agency thereof and with the state of Louisiana or any department, agency or political subdivision thereof and to accept gifts, grants and donations of property and money therefrom, with title to immovable property to be acquired in the name of the Calcasieu Parish Police Jury.

(9) To cooperate with the state of Louisiana or any political subdivision, department, agency or corporation of the state for the construction, operation and maintenance of facilities designed to accomplish the purpose for which the commission is created on any basis including the matching of funds and by participating in projects authorized by any federal or state law as it shall see fit.

(10) To pledge all or any part of its revenues.

(11) To levy and collect an ad valorem tax on all immovable property within Ward Seven of Calcasieu Parish, when authorized by a vote of a majority of the qualified electors within Ward Seven voting at an election called by the commission and held, insofar as practicable, in accordance with the procedures set forth in Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, except that no voter shall be required to sign a ballot nor vote assessed valuation of property and election machines shall be used. Said tax shall be over and above all other authorizations for and any limitations on the imposition and collection of taxes within such area and shall not be included in computing any tax limitation whether fixed by the Louisiana Constitution or by law. Said tax, when levied, shall be from year to year or for such period of years as may be designated in the resolution by which the election is called on the question of the imposition of said tax.

(12) To incur debt and issue negotiable bonds of the commission from time to time for any purpose within the authority delegated to it and to pledge for the payment of the principal and interest of such bonds the avails of taxes authorized to be imposed pursuant to this Section, or the income and revenues derived or to be derived from the properties and facilities maintained and operated by it, or received by the commission from any other sources whatsoever, or any combination of the foregoing, and to prescribe the conditions and details of such bonds. Such bonds shall be authorized by a resolution or resolutions of the board of commissioners and shall be of such series, bear such date or dates, mature at such time or times not exceeding thirty years from their respective dates, bear such rate or rates of interest payable annually or semiannually, be in such denominations, be in such form, carry such registration and exchangeability provision, be payable in such medium of payment and at such place or places, be subject to such terms of redemption, and be entitled to such priorities on the income, revenue and taxes as such resolution or resolutions may provide. The bonds shall be signed by such officers of the commission as the commission shall determine and coupon bonds shall have attached thereto interest coupons bearing the facsimile signatures of such officer or officers as the commission shall designate. Any such bonds may be issued and delivered, notwithstanding that one or more of the officers signing such bonds or the officer or officers whose facsimile signature or signatures may be upon the coupons, shall have ceased to be such officer or officers at the time such bonds shall actually have been delivered. Said bonds shall be sold to the highest and best bidder therefor at a public sale after advertisement by the commission at least once a week for two consecutive weeks in the official journal of the district and in a newspaper of general circulation or a financial journal published in New Orleans, New York City or Chicago, with the first publications to be made at least fifteen days prior to the date fixed for the reception of bids, reserving to the commission the right to reject any and all bids and to readvertise for bids. If, after the advertisement as hereinabove provided, no bids are received, or if such bids as are received are considered in the discretion of the commission to be unsatisfactory and are therefore rejected, then the bonds may be sold by private sale but no private sale shall be made at a price less than the highest bid which may have been received. Notwithstanding the aforesaid provisions with respect to public sale such bonds may be sold to the federal government or any agency thereof through negotiated or private sale. The commission may in any resolution authorizing the issuance of such bonds enter into such covenants with the future holder or holders of the bonds as to the management and operation of facilities, the lease or rental thereof, the imposition and collection of fees and charges for services and facilities furnished by the commission, the disposition of such fees and revenues, the issuance of future bonds and the creation of future liens and encumbrances against such facilities and the revenues therefrom, the carrying of insurance on the facilities, the keeping of books and records, and other pertinent matters, as may be deemed proper by the commission to assure the marketability of the bonds, provided such covenants are not inconsistent with the provisions of this Section. Any holder of the bonds or of any of the coupons thereto attached may by appropriate legal action compel performance of all duties required of the commission and officials of the commission by this Section. If any bond issued hereunder is permitted to go into default as to principal or interest, any court of competent jurisdiction may pursuant to the application of the holder of the bond, appoint a receiver for the facilities of the commission which receiver shall be under the duty of operating the facilities and collecting and distributing the revenues thereof pledged to the payment of the bonds, pursuant to the provisions and requirements of this Section and the resolution authorizing the bonds. No proceedings with respect to the issuance of any such bonds shall be necessary except such as are contemplated by this Paragraph. For a period of thirty days from the date of publication of the resolution authorizing the issuance of bonds hereunder, any person in interest shall have the right to contest the legality of the resolution, the legality of the bond issue and the security therefor, for any cause, and the validity of all other provisions and proceedings in connection with the authorization and issuance of the bonds, after which time no one shall have any cause or right of action to contest the legality of said resolution or of the bonds authorized thereby or of any proceedings taken in connection therewith for any cause whatever. If no suit, action or proceeding is begun contesting the validity of the bond issue within the thirty days herein prescribed, the authority to issue the bonds and to provide for the payment thereof, the legality thereof and of all of the provisions of the resolution and other proceedings authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters. Such bonds shall have all the qualities of negotiable instruments under the law governing commercial paper, and the bonds and the income therefrom shall be exempt from taxation by the State of Louisiana and by any parish, municipality or political subdivision of the state.

(13) To issue refunding bonds to refund any outstanding bonds issued pursuant to this Section. Such refunding bonds may be exchanged for the outstanding bonds or may be sold and the proceeds applied to the purchase, redemption or payment of the outstanding bonds or deposited in escrow for the retirement of such bonds. The refunding bonds shall be authorized in all respects as original bonds are herein required to be authorized, and the commission, in authorizing the refunding bonds, shall provide for the security of the bonds, the sources from which the bonds are to be paid and for the rights of the holders thereof in all respects as herein provided for other bonds issued under the authority of this Section. The commission may also provide that the refunding bonds shall have the same priority of lien on the taxes, income and revenues pledged for their payment as was enjoyed by the bonds refunded.

Added by Acts 1980, No. 489, §1.



RS 33:4568.5 - Annual report

§4568.5. Annual report

The board shall make an annual report to the police jury of Calcasieu Parish showing all receipts and disbursements of the board; setting forth the general condition of the park, its buildings, structures and other facilities; and making such recommendations as it deems advisable for the development, maintenance and operation of the park. A copy of this report shall be published in the official journal of Calcasieu Parish.

Added by Acts 1980, No. 489, §1.



RS 33:4569 - Iberville Parks and Recreation District; creation; limits; purpose

§4569. Iberville Parks and Recreation District; creation; limits; purpose

There is hereby created the Iberville Parks and Recreation District whose authority shall encompass all territory within the geographic limits of the parish of Iberville, notwithstanding the provisions of any law to the contrary. The district is created for the purposes set forth in R.S. 33:4569 through R.S. 33:4569.3 and shall be responsible for the acquisition, construction, development, maintenance, and operation of parks and recreational facilities and programs in Iberville Parish.

Added by Acts 1983, No. 557, §1.



RS 33:4569.1 - Board of commissioners; appointment; terms; vacancies; officers; compensation; personnel

§4569.1. Board of commissioners; appointment; terms; vacancies; officers; compensation; personnel

A. The control and management of the affairs of the Iberville Parish Parks and Recreation District shall be vested in a board of commissioners that is hereby created. The commission shall consist of eleven members charged with administering all parks and recreation activities, to be composed as follows:

(1) Seven citizen members appointed by the parish governing authority in such manner as to provide geographical representation on the commission from all areas of the parish. The parish governing authority shall specify by resolution the geographic areas from which the seven members are appointed. However, no citizen member shall be an elected official.

(2)(a) Four ex officio members to serve as advisers to the commission as follows:

(i) One school board member appointed by the parish school board.

(ii) Two members of the parish governing authority appointed by the governing authority.

(iii) The Iberville Parish county agent.

(b) The four ex officio members shall be nonvoting members of the commission.

(c) The Iberville Parish county agent may be represented at any meeting by his designee who shall have all powers of an ex officio member at such meeting.

B.(1) The seven citizen members shall serve initial terms as determined by the governing authority as follows:

(a) Four for three years, and

(b) Three for two years.

They shall serve until their successors have been appointed and qualified. Thereafter, the terms of the successors of any such members shall be for three years.

(2) The four ex officio members shall serve as follows:

(a) The two members of the parish governing authority shall serve at the discretion of the governing authority.

(b) The school board member shall serve until the expiration of the term to which he was elected; and

(c) The county agent shall serve during the period he serves as county agent.

C. All vacancies occurring in the membership of the commission shall be filled in the manner of the original appointment. In the event any citizen member is elected to any public office or removes his residence from the geographic area from which he was appointed, his membership shall be immediately vacated and his successor shall be immediately appointed.

D.(1) The commission shall prescribe rules fixing its meetings and procedure and may elect such officers as may be needed, including a chairman, from among its membership. A majority of the citizen membership of the commission shall constitute a quorum for the transaction of business. Members of the commission shall serve without compensation or reimbursement of expenses incurred, except that the citizen members may receive a per diem of twenty-five dollars per meeting for each meeting in attendance not to exceed eighteen meetings per year to be paid from the funds of the district.

(2) The commission may appoint, employ, and fix the salary of a full-time director of parks and recreation who shall have such duties and responsibilities as may be determined by the commission, and may also employ and fix the salaries, duties, and responsibilities of an assistant director and such additional staff as necessary to operate park and recreational facilities and programs.

Added by Acts 1983, No. 557, §1; Acts 1999, No. 876, §1.



RS 33:4569.2 - Corporate status; domicile

§4569.2. Corporate status; domicile

The district shall constitute a body corporate in law, with all the powers of a corporation, and with all the powers and rights of a political subdivision of the state relative to the incurring of debt and the issuing of bonds therefor. The domicile of the district shall be designated by the members at the first regular meeting of the commission. The district may buy and sell property, incur debt and contract obligations in accordance with law, sue and be sued, and perform any and all acts in its corporate capacity and in its corporate name which are necessary and proper for effectuating the purposes and objects for which it is created.

Added by Acts 1983, No. 557, §1.



RS 33:4569.3 - Powers and duties of commission

§4569.3. Powers and duties of commission

The commission shall have all powers necessary or convenient to effectuate the purposes of the district, including but not limited to the following rights and powers:

(1) To acquire, purchase, lease as lessee, and hold and use any property, real, personal or mixed, tangible or intangible, or any interest therein necessary or desirable for effectuating its purposes, and to sell, transfer, lease as lessor, and dispose of any property or interest therein at any time acquired by the commission; however, title to all such property shall be acquired in the name of the Iberville Parish governing authority and shall be held for the Iberville Parish Parks and Recreation District.

(2) To acquire by purchase, lease, or otherwise and to construct, improve, maintain, and operate park and recreational facilities and to administer programs which it deems necessary to effectuate the purposes of the district.

(3) To enter into agreements with any person or persons, corporation, association, or other entity, including public corporations, political subdivisions, municipalities, the United States government and agencies thereof, the state of Louisiana or any of its agencies, or any combination thereof for the operation of any or all park and recreation properties and facilities.

(4) To enter into contracts with any public or private entity in carrying out its corporate objectives, including, but not limited to contracts for construction or acquisition of property and facilities incident to the purposes of the district.

(5) To adopt and implement a parishwide recreation and parks program in accordance with priorities developed in conjunction with advisory commission members, local elected officials, other community leaders, and citizens of Iberville Parish.

(6) To fix, collect, and revise rates, charges, and rentals for parks facilities and services as necessary.

(7) To adopt bylaws for the management and regulation of its affairs and for the regulation and control of recreational and park facilities within its jurisdiction.

(8) To cooperate and contract with the government of the United States or any department or agency thereof and with the state of Louisiana or any department, agency, or political subdivision thereof and to accept gifts, grants, and donations or property and money therefrom, with title to immovable property to be acquired in the name of the Iberville Parish governing authority.

(9) To cooperate with the state of Louisiana or any political subdivision, department, agency, or corporation of the state for the construction, operation, and maintenance of facilities designed to accomplish the purposes for which the district is created on any basis, including the matching of funds, and by participating in projects authorized by federal or state law as it shall see fit.

(10) To pledge all or any part of its revenues.

(11) To levy and collect annually an ad valorem tax not to exceed six mills on all property in the parish subject to such tax in accordance with Article VI, Section 32 of the Constitution of Louisiana, subject to the approval of the parish governing authority and approval by a majority of the electors of the district voting at an election called by the parish governing authority and held for that purpose. The tax shall be collected in the same manner as other ad valorem taxes. The avails of any such tax shall be used solely for acquisition, construction, improvement, maintenance, and operation of park and recreational facilities or improvements.

(12) To issue bonds for the purpose of constructing, acquiring, improving, maintaining, or extending park and recreational facilities of the commission pursuant to Article VI, Section 33 of the Louisiana Constitution and other constitutional and statutory authority supplemental thereto. Such bonds may be issued only after authorization by a majority of voters in the district voting at an election called by the parish governing authority and held for that purpose.

(13) Any revenues collected or generated from the P.W. Holiday & Son, Ltd. (Assessment # 0700848575) shall be used to maintain the P.W. Holiday Park (established by donated property to either Iberville Parks and Recreation District or Iberville Parish).

Added by Acts 1983, No. 557, §1; Acts 1999, No. 876, §1; Acts 2004, No. 369, §1, eff. July 1, 2004.



RS 33:4570 - The Recreation and Park Commission for the Parish of East Baton Rouge; creation

§4570. The Recreation and Park Commission for the Parish of East Baton Rouge; creation

There is hereby created the Recreation and Park Commission for the Parish of East Baton Rouge, whose authority shall extend to the whole parish, inclusive of the territorial limits of the city of Baton Rouge, as those limits are now or may hereafter be fixed and determined.

Acts 1985, No. 95, §1, eff. June 29, 1985.



RS 33:4570.1 - Board of commissioners; officers; quorum; employees

§4570.1. Board of commissioners; officers; quorum; employees

A. The commission shall be composed of three ex officio members and six appointed members for a total of nine commissioners. The ex officio members shall be the mayor-president, or an officer or employee of the city or parish designated by the mayor-president from time to time; a member of the school board of East Baton Rouge Parish, designated by the school board for a term coincident with his term on the school board; and a member of the planning commission designated by the planning commission for a term coincident with his term on the planning commission. The six appointed members shall be qualified voters of the parish appointed by the metropolitan council for terms of three years. Vacancies shall be filled by the designating or appointing body for the unexpired portion of the term. All commission members shall serve without compensation.

B. The commission shall elect from the six appointed members a chairman, a vice chairman, and a treasurer whose terms of office shall be one year. Four members shall constitute a quorum of the commission for all purposes. The commission shall have the power and authority to name and employ a person who shall be designated as superintendent of the commission, who shall not be a member of the commission, and who shall be ex officio secretary of the commission, and to prescribe and pay an annual salary to the superintendent.

Acts 1985, No. 95, §1, eff. June 29, 1985.



RS 33:4570.2 - Legal status; rights and privileges

§4570.2. Legal status; rights and privileges

The commission is the legal successor of the Baton Rouge Parish and Municipal Recreation Commission for the Parish of East Baton Rouge, and succeeds to all of the rights and obligations of the said late recreation commission, and to the ownership of all of the property, movable or immovable, tangible or intangible, owned by the said late recreation commission, and to all of the rights, privileges, and concessions of every kind and nature invested in and exercised by the said late recreation commission, by the city of Baton Rouge, or the parish of East Baton Rouge. The commission has the right to own and administer in the public welfare, and for public recreational and park purposes, the leases, concessions, rights, and privileges heretofore granted by the late commission council of the city of Baton Rouge, and the late police jury of the parish of East Baton Rouge to the said late recreation commission and to develop and expand upon these leases, concessions, rights, and privileges.

Acts 1985, No. 95, §1, eff. June 29, 1985.



RS 33:4570.3 - Powers and duties

§4570.3. Powers and duties

A. The commission shall have perpetual existence and shall have the right and power to incur debts and contract obligations; to sue and be sued; to acquire by purchase, donation, expropriation, and otherwise, from other political entities or from any other source, money and property, movable and immovable, tangible and intangible, and to own, administer, alienate, and otherwise dispose of the said money and property; to contract generally; to adopt an official seal; and generally to have and enjoy all of the rights, powers, and immunities incident to public corporations engaged in public recreational and public park purposes. The powers and duties of the commission shall be inclusive of the right to own and acquire, and to develop and administer, lands for public parks, and other properties and improvements, movable and immovable, tangible and intangible, as well as additional rights, leases, concessions, and privileges for public recreational and park purposes generally. The commission is invested with full power to adopt and promulgate rules and regulations within the scope of this Section to apply to its own governmental functions, and to control and regulate the public recreational and park facilities under its jurisdiction.

B. The commission shall have full power and authority on its own motion, or upon recommendation of its superintendent, to make such studies and investigations as it may deem necessary in formulating policies, or in determining the wisdom and efficiency of policies, plans, and procedures to be carried out in acquiring, developing, and operating public recreational park facilities that will be available to all of the people of the parish of East Baton Rouge; and the policies and plans and procedures thus formulated shall be binding upon the superintendent. The superintendent shall have the power and authority to make recommendations as to said policies, plans, and procedures, and to establish and abolish positions, to transfer duties between positions, to assign duties, to direct and control, transfer, promote, demote, and otherwise change the status of all employees of the said commission, to nominate any and all such employees, and to recommend the salary to be paid in each case. Such nominations and recommendations shall finally be passed upon by the commission. The commission cannot and shall not act in the actual administration of public recreation and park facilities except through the superintendent, or through someone acting under this authority, and every lawful act of the superintendent performed in his capacity as superintendent pursuant to the provisions of this Section and the rules and regulations of the commission shall be the act of the commission.

C. For the purpose of acquiring and developing land and other property as public park areas or for public recreational purposes, the commission shall have the right to expropriate property in the same manner and by the same proceedings and under the same limitations now invested in and imposed by law on railroads and other quasi-public corporations.

Acts 1985, No. 95, §1, eff. June 29, 1985.



RS 33:4570.4 - Corporate status; bonds; taxes; collections

§4570.4. Corporate status; bonds; taxes; collections

A. The commission shall be a subdivision of the state of Louisiana within the meaning of the state law relating to the incurring of debt and issuing negotiable bonds and levying a tax to provide for the servicing of said bonds in principal and interest, as is hereinafter provided in detail, providing that where any proposal is made by the commission to incur debt or issue negotiable bonds therefor the said bond shall run for a period not to exceed forty years, and for the interest rate not to exceed the maximum rate prescribed by law, and provided further that where any such bonds are authorized, as hereinafter provided, the proceeds thereof shall be used by the commission to purchase lands and properties as park areas, and purchase other recreational properties and facilities, or to develop such park areas and recreational facilities, so as to make them available to all of the people of the parish.

B. In addition to the foregoing, and in accordance with the provisions of Article VI, Section 32 of the Constitution of Louisiana and any other applicable provisions of the constitution and laws of the state, the commission may impose and collect from year to year taxes upon all of the taxable property carried on the assessment roles of the parish of East Baton Rouge which in the aggregate and exclusive of any taxes levied to pay debt service on bonds of the commission shall not exceed eighteen mills on the dollar of assessed value as the commission shall determine and the proceeds of any such tax shall be used in acquiring, developing, maintaining, and operating the public parks and recreational properties and facilities of the commission and in making available funds for the operating budget.

C. No new tax of the commission shall be levied and no bonds shall be issued herein except upon approval of the qualified electors of the parish of East Baton Rouge who voted in a special election held in accordance with the provisions of the Louisiana Election Code.

D. Any tax voted by the people as herein provided, and as that tax may hereafter be fixed by the commission under the authority thus obtained, either independently, or for bond purposes, as above set forth, shall be carried upon the assessment roles of the parish as are other tax assessments, and shall be collected by the sheriff and ex officio tax collector of the parish at the same time and in the same manner as other taxes, with the proceeds to be delivered by the sheriff to the treasurer of the commission, to be deposited and administered by the commission for the purposes herein shown. The treasurer and all other officers and employees of the commission who actually receive any money or deposits or who disburse or handle the funds of the commission or any part or portion thereof shall be required to post bond, in the same manner and for such amount as is now required by other public officials, the cost of any such bonds to be provided by the commission.

Acts 1985, No. 95, §1, eff. June 29, 1985; Acts 1996, No. 1, §1.



RS 33:4570.11 - Recreation and park commission; St. John the Baptist Parish

§4570.11. Recreation and park commission; St. John the Baptist Parish

A. There is hereby created a recreation and park commission within the parish of St. John the Baptist, whose authority shall extend to the whole of such parish, inclusive of all municipalities within the parish. Any such commission shall be known as the "Recreation and Park Commission of the Parish of St. John the Baptist".

B.(1) The commission shall be composed of commissioners appointed as follows:

(a) Two shall be appointed by the parish president, subject to approval of the parish council, from a list of four nominations submitted by the chamber of commerce active in the parish.

(b) Two shall be appointed by the parish president, subject to approval of the parish council, from a list of four nominations submitted by the principals and athletic directors of public high schools in the parish.

(c) One shall be appointed by the parish president, subject to approval of the parish council, from a list of two nominations submitted by the parish sheriff.

(d) Four shall be appointed by the parish president, subject to approval of the parish council, from a list of nominations compiled from one nomination from each member of the parish council.

(e) Any vacancy which is not filled within sixty days after the occurrence of the vacancy shall be filled by appointment of the governor from nominations submitted by the parish delegation in the Louisiana House of Representatives and subject to approval of the parish delegation in the Louisiana Senate.

(2) Each commissioner shall be a qualified voter of the parish.

(3) The initial terms of three members shall be one year, the initial terms of three members shall be two years, and the initial terms of the remaining members shall be three years as determined by lot at the first meeting of the commission. Subsequent terms of all members shall be three years.

(4) Vacancies which occur for reasons other than the expiration of a term shall be filled by the appointing body for the unexpired portion of the term.

(5) All commission members shall serve without compensation.

C.(1) The commission shall elect a chairman, a vice chairman, and a treasurer whose terms of office shall be one year.

(2) Five members shall constitute a quorum of the commission for all purposes.

(3) The commission may employ a person who shall be designated as "recreation director". The commission shall prescribe and pay the annual salary of the director. The recreation director shall not be a member of the commission but shall serve ex officio as secretary of the commission.

D. The commission shall have perpetual existence and shall have the following rights and powers:

(1) To incur debts and contract obligations.

(2) To sue and be sued.

(3) To acquire by purchase, donation, easement, and otherwise, except by expropriation, from other political entities or from any other source, money and property, movable and immovable, tangible and intangible, and to own, administer, alienate, and otherwise dispose of the said money and property.

(4) To contract generally.

(5) To adopt an official seal.

(6) To have and enjoy all of the rights, powers, and immunities incident to public corporations engaged in public recreational and public park purposes.

(7) To own, acquire, develop, and administer lands for public parks and other properties and improvements, movable and immovable, tangible and intangible, as well as additional rights, leases, concessions, and privileges for public recreational and park purposes generally.

(8) To adopt and promulgate rules and regulations within the scope of this Section to apply to its own governmental functions and to control and regulate the public recreational and park facilities under its jurisdiction.

E.(1) The commission shall have full power and authority on its own motion or upon recommendation of its director to make such studies and investigations as it may deem necessary in formulating policies or in determining the wisdom and efficiency of policies, plans, and procedures to be carried out in acquiring, developing, and operating public recreational and park facilities that will be available to all of the people of the parish. The policies and plans and procedures thus formulated shall be binding upon the director.

(2) The director shall have the power and authority to make recommendations as to said policies, plans, and procedures.

(3) The director shall also have the authority to establish and abolish employment positions, to transfer duties between positions, to assign duties, to direct and control, transfer, promote, demote, and otherwise change the status of all employees of the said commission, to nominate any and all such employees, and to recommend the salary to be paid in each case. Such nominations and recommendations shall finally be passed upon by the commission.

(4) The commission shall not act in the actual administration of public recreation and park facilities except through the director, or through someone acting under this authority, and every lawful act of the director performed in his capacity as director pursuant to the provisions of this Section and the rules and regulations of the commission shall be the act of the commission.

F. The commission shall be a political subdivision of the state of Louisiana within the meaning of the state law relating to the incurring of debt and issuing negotiable bonds and levying a tax to provide for the servicing of said bonds in principal and interest. Where any proposal is made by the commission to incur debt or issue negotiable bonds therefor:

(1) Such bonds shall run for a period not to exceed forty years.

(2) The interest rate shall not exceed the maximum rate prescribed by law.

(3) The proceeds shall be used by the commission to purchase lands and properties as park areas, to purchase other recreational properties and facilities, or to develop such park areas and recreational facilities all so as to make them available to all of the people of the parish.

G. In accordance with the provisions of Article VI, Section 32 of the Constitution of Louisiana and any other applicable provisions of the constitution and laws of the state, the commission may impose and collect from year to year taxes upon all of the taxable property carried on the assessment roles of the parish which, in the aggregate and exclusive of any taxes levied to pay debt service on bonds of the commission, shall not exceed eighteen mills on the dollar of assessed value as the commission shall determine. The proceeds of any such tax shall be used in acquiring, developing, maintaining, and operating the public parks and recreational properties and facilities of the commission and in making available funds for the operating budget.

H. No new tax of the commission shall be levied and no bonds shall be issued herein except upon approval of the qualified electors of the parish who vote in a special election held for such purpose in accordance with the provisions of the Louisiana Election Code.

I. Any tax approved by the voters, and as that tax may be fixed by the commission under the authority thus obtained, either independently or for bond purposes as provided by this Section, shall be carried upon the assessment roles of the parish as are other tax assessments and shall be collected by the sheriff and ex officio tax collector of the parish at the same time and in the same manner as other taxes, with the proceeds to be delivered by the sheriff to the treasurer of the commission to be deposited and administered by the commission for the purposes herein shown. The treasurer and all other officers and employees of the commission who actually receive any money or deposits or who disburse or handle the funds of the commission or any part or portion thereof shall be required to post bond, in the same manner and for such amount as is now required of other public officials. The cost of any such bonds shall be provided by the commission.

Acts 1997, No. 1431, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:4570.12 - Oswald-Dubea Arboretum and Nature Center of LaSalle Park, Jefferson Parish

§4570.12. Oswald-Dubea Arboretum and Nature Center of LaSalle Park, Jefferson Parish

A portion of LaSalle Park located in Jefferson Parish is hereby named and shall be known as the Oswald-Dubea Arboretum and Nature Center of LaSalle Park. The provisions of this Section shall be exempt from the provisions of R.S. 14:3161.

Acts 2004, No. 55, §1.

1R.S. 14:316 was repealed by Acts 2004, No. 577, §2. See now R.S. 42:267, enacted by Acts 2004, No. 577, §1.



RS 33:4570.13 - Algiers Park Commission; creation; membership; powers

§4570.13. Algiers Park Commission; creation; membership; powers

A. The Algiers Park Commission, referred to in this Section as the "commission", is hereby created within the parish of Orleans. The authority of the commission shall extend throughout all of the territory within the fifteenth ward of the parish of Orleans. The commission shall be a political subdivision of the state of Louisiana created to acquire, construct, develop, maintain, and operate park facilities within the jurisdiction of the commission.

B.(1) The commission shall be composed of seven members, referred to in this Section as the "commission", each of whom shall be a qualified voter of the parish and who shall be appointed as follows:

(a) Two members, one appointed by each of the two state representatives who represent the fifteenth ward of Orleans Parish.

(b) Two members, one appointed by each of the two state senators who represent the fifteenth ward of Orleans Parish.

(c) One member shall be appointed by the city council member who represents the fifteenth ward of Orleans Parish.

(d) One member shall be appointed by the mayor of the city of New Orleans.

(e) One member shall be appointed by the assessor for the fifteenth ward of Orleans Parish.

(2)(a) Commission members shall serve at the pleasure of their respective appointing authority and shall serve until their successors have been appointed and qualified.

(b) Any vacancy which occurs in the membership of the commission shall be filled in the same manner as the original appointment.

(3) Commission members shall serve without compensation.

(4) The commission shall elect a chairman, a vice chairman, and a treasurer whose terms of office shall be one year.

(5) Four members shall constitute a quorum of the commission for all purposes.

C. The commission shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to the power:

(1) To incur debts and contract obligations.

(2) To sue and be sued.

(3) To acquire by purchase, gift, grant, donation, or otherwise, except by expropriation, from other political entities or from any other source, money and property, movable and immovable, tangible and intangible, and to own, administer, alienate, and otherwise dispose of such money and property.

(4) To contract generally.

(5) To adopt an official seal.

(6) To have and enjoy all of the rights, powers, and immunities incident to public corporations engaged in public park purposes.

(7) To own, acquire, develop, and administer lands for public parks and other properties and improvements, movable and immovable, tangible and intangible, as well as additional rights, leases, concessions, and privileges for public park purposes generally.

(8) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(9) To adopt and promulgate rules and regulations to apply to its own governmental functions and to control and regulate the public park facilities under its jurisdiction.

(10) To make such studies and investigations as it may deem necessary in formulating policies or in determining the wisdom and efficiency of policies, plans, and procedures to be carried out in acquiring, constructing, developing, maintaining, and operating public park facilities that will be available to all of the people of the parish.

Acts 2004, No. 540, §1.



RS 33:4570.14 - Grant Parish Recreation Authority

§4570.14. Grant Parish Recreation Authority

A. There is hereby created the Grant Parish Recreation Authority as a special district and political subdivision of the state. The boundaries of the authority shall be coterminous with the boundaries of Grant Parish. The authority shall be responsible for the acquisition, construction, development, maintenance, and operation of parks and recreational facilities and programs in Grant Parish.

B.(1) The control and management of the affairs of the authority shall be vested in a commission that is hereby created. The commission shall be composed of seven members appointed by the parish governing authority. No member shall be an elected official. Members shall serve until their successors have been appointed and qualified.

(2) The terms of commission members shall be three years, except for initial terms which shall be as follows:

(a)(i) Four members shall serve initial terms of three years.

(ii) Three members shall serve initial terms of two years.

(b) Initial terms shall be determined by lot at the first meeting of the commission.

(3) All vacancies occurring in the membership of the commission shall be filled in the manner of the original appointment for the remainder of the unexpired term. If any member is elected to any public office or removes his residence from Grant Parish, his membership shall be immediately vacated and his successor shall be immediately appointed.

C.(1) The commission shall prescribe rules fixing its meetings and procedure and may elect such officers as may be needed, including a chairman, from among its membership. A majority of members of the commission shall constitute a quorum for the transaction of business. Members of the commission shall serve without compensation and reimbursement of expenses incurred.

(2) The commission may appoint, employ, and fix the salary of a full-time director of parks and recreation who shall have such duties and responsibilities as may be determined by the commission. The commission may also employ and fix the salaries, duties, and responsibilities of an assistant director and such additional staff as necessary to operate park and recreational facilities and programs.

D. The authority shall constitute a body corporate in law, with all the powers of a corporation, and with all the powers and rights of a political subdivision of the state relative to incurring debt and issuing bonds. The commission shall designate its domicile at its first meeting. The authority may buy and sell property, incur debt, and contract obligations in accordance with law, sue and be sued, and perform any and all acts in its corporate capacity and in its corporate name which are necessary and proper for effectuating the purposes and objects for which it is created.

E.(1) The authority shall have all powers necessary or convenient to effectuate the purposes of the district, including but not limited to the following rights and powers:

(a) To acquire, purchase, lease as lessee, and hold and use any property, real, personal or mixed, tangible or intangible, or any interest therein and to sell, transfer, lease as lessor, and dispose of any property or interest therein at any time acquired by the commission. Title to all such property shall be acquired in the name of the Grant Parish Recreation Authority.

(b) To acquire by purchase, lease, or otherwise and to construct, improve, maintain, and operate park and recreational facilities and to administer programs.

(c) To enter into agreements with any person or persons, corporation, association, or other entity, including public corporations, political subdivisions, municipalities, the United States government and agencies thereof, the state of Louisiana or any of its agencies, or any combination thereof for the operation of any park and recreation property or facility.

(d) To enter into contracts with any public or private entity, including but not limited to contracts for construction or acquisition of property and facilities.

(e) To adopt and implement a parishwide recreation and parks program in accordance with priorities developed in conjunction with local elected officials, other community leaders, and citizens of Grant Parish.

(f) To fix, collect, and revise rates, charges, and rentals for parks facilities and services.

(g) To adopt bylaws for the management and regulation of its affairs and for the regulation and control of recreational and park facilities within its jurisdiction.

(h) To cooperate and contract with the government of the United States or any department or agency thereof and with the state of Louisiana or any department, agency, or political subdivision thereof and to accept gifts, grants, and donations of property and money therefrom.

(i) To cooperate with the state of Louisiana or any political subdivision, department, agency, or corporation of the state for the construction, operation, and maintenance of its facilities on any basis, including the matching of funds and by participating in projects authorized by federal or state law.

(j) To levy and collect annually an ad valorem tax, not to exceed six mills, on all property in the parish subject to such tax in accordance with Article VI, Section 32 of the Constitution of Louisiana, subject to the approval of the parish governing authority and approval by a majority of the electors of the district voting on the proposition at an election called by the parish governing authority and held for that purpose and conducted in accordance with the Louisiana Election Code. The tax shall be collected in the same manner as other ad valorem taxes. The avails of any such tax shall be used solely for acquisition, construction, improvement, maintenance, and operation of park and recreational facilities or improvements.

(k)(i) To levy and collect a sales and use tax, not to exceed one-half of one percent, within the geographic boundaries of the district as provided in this Section. Pursuant to Section 29(B) of Article VI of the Constitution of Louisiana, the authority granted in this Subparagraph shall not limit any prior taxing authority granted to any other political subdivision by any other provision of law, including any authority granted to any other political subdivision to exceed the rate limitation established by Section 29(A) of Article VI of the Constitution of Louisiana or R.S. 47:338.54.

(ii) The tax authorized by this Subparagraph shall be imposed by resolution of the commission and shall be levied upon the sale at retail, the use, lease, or rental, the consumption, and the storage for use or consumption of tangible personal property and on the sale of services, all as defined in Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, within the geographic boundaries of the district; however, the resolution imposing the tax shall be adopted only after the proposed tax is approved by a majority of the qualified electors of the district voting on the proposition at an election called by the parish governing authority and held for that purpose and conducted in accordance with the Louisiana Election Code. The tax authorized by this Section shall be collected at the same time and in the same manner as set forth in Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

(l) To issue bonds for the purpose of constructing, acquiring, improving, maintaining, or extending park and recreational facilities pursuant to Article VI, Section 33 of the Constitution of Louisiana and other constitutional and statutory authority supplemental thereto. Such bonds may be issued only after authorization by a majority of voters in the district voting at an election called by the parish governing authority and held for that purpose.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

(3) The authority shall have no authority over any recreational facilities or programs in existence within the parish on January 1, 2009.

Acts 2009, No. 67, §1.



RS 33:4571 - Special districts for preservation and development of recreational facilities, historic sites or areas, tourist attractions, central business district areas; creation by parishes

§4571. Special districts for preservation and development of recreational facilities, historic sites or areas, tourist attractions, central business district areas; creation by parishes

The governing authority of any parish in the state is authorized and empowered, upon its own initiative, to form and create a special district or districts for the preservation and development of recreational facilities, historic sites or areas, tourist attractions and central business district areas, such district(s) to comprise the entire parish or any part(s) of it, or by agreement with the governing authority of any other parish or parishes to combine two or more parishes or parts thereof into such a district or districts with such name or names as the governing authority or authorities may designate, provided that no such special district shall extend into the corporate limits of a municipality without the consent of its governing body.

Wherever parish or governing authority of a parish is used in this part it shall be construed to include the governing authority of any municipality which has boundaries coextensive with the parish in which it is located.

Added by Acts 1970, No. 605, §1; Acts 1972, No. 110, §1. Amended by Acts 1974, No. 497, §1.



RS 33:4572 - Board of commissioners; appointment and tenure; organization; secretary-treasurer; compensation

§4572. Board of commissioners; appointment and tenure; organization; secretary-treasurer; compensation

A. Any special district created under the provisions of R.S. 33:4571 shall be governed by a board of commissioners who shall be qualified voters and residents of the area contained in the district. The members of the board shall be appointed as follows:

(1) In special districts created by the governing authority of a single parish with a population of less than four hundred seventy-five thousand, the board of commissioners shall be composed of five members appointed as follows:

(a) One member, who shall be appointed by the governing authority of the parish creating the district.

(b) One member, who shall be appointed collectively by the chief executives of the municipalities contained in the district.

(c) Three members, who shall be appointed by a majority vote of the legislative delegation representing the representative or senatorial district or districts in which the special district is located, the senators and representatives having equal votes.

(2) In special districts created by the governing authority of a single parish with a population of over four hundred seventy-five thousand the board of commissioners shall be composed of five members, appointed as may be determined by such governing authority.

(3)(a) In any special district created by the governing authorities of more than one parish under the provisions of R.S. 33:4571, the board of commissioners shall be composed of five members to be appointed by the governing authority of each parish, which parish or portion thereof comprises such special district, such members to be appointed by each governing authority in accordance with Paragraph (1) or (2), whichever is applicable, of this Subsection.

(b) If any parish shall create a special district comprised solely of all or part of such single parish, and shall subsequently enter into agreement with another parish or parishes to form a multiparish special district in accordance with R.S. 33:4571, the members serving as the members of the board of commissioners for the single parish special district shall become the members of the board of commissioners to the new multiparish special district from that parish.

(c) The commissioners initially appointed shall be appointed for terms of one, two, three, four, and five years, the length of the term for each individual appointed to be determined by lot. They shall serve until their successors have been appointed and qualified. The commissioners thereafter appointed at the expiration of the respective terms of the initial appointees shall be appointed in the manner of the original appointments for terms of five years. Any vacancy which otherwise occurs shall be filled by appointment in the manner of the original appointment for the unexpired term.

B. At its first meeting, the board of commissioners shall elect from its membership a chairman and a vice-chairman. Special meetings may be held at such time and place as specified by the call of the chairman of the board or by resolution of the board of commissioners. The board of commissioners shall also select one person as secretary-treasurer who shall not be a member of the board but shall be a qualified voter and resident of the district. He shall furnish such bond as may be required by the board of commissioners. The premium on the bond shall be paid out of funds of the district. The secretary-treasurer shall receive such salary and office expense allowance, if any, as shall be fixed and determined by the board of commissioners. He shall serve at the pleasure of the board. The members of the board of commissioners shall each receive a per diem not to exceed fifty dollars for each meeting they attend, but shall not be paid for more than twelve meetings in each year. Such per diem shall be set by the local governing authority and paid out of the funds of the district.

Added by Acts 1970, No. 605, §1; Acts 1972, No. 110, §1; Amended by Acts 1981, No. 397, §1; Acts 1982, No. 133, §1; Acts 1991, No. 289, §10.



RS 33:4573 - Corporate status; domicile; purpose and powers

§4573. Corporate status; domicile; purpose and powers

A. Any special district created under the provisions of R.S. 33:4571 shall constitute a body corporate in law, with all the powers of a corporation, and with all the powers and rights of a political subdivision of the state as provided by the laws of the state relating to the incurring of debt and the issuing of bonds therefor. Said district, through its board of commissioners, may incur debt and issue negotiable bonds in accordance with the power and authority and in the form and manner, and with the effect and security now or hereafter provided by the constitution and laws of the State of Louisiana. Such a district through its board of commissioners, may incur debt and contract obligations in accordance with law, sue and be sued, have a corporate seal, and do and perform any and all acts in its corporate capacity and in its corporate name which are necessary and proper for carrying out the purposes and objects for which it is created. It shall have the power of eminent domain and may expropriate property for all its purposes and objectives, in accordance with the constitution and laws of the State of Louisiana. All of the property of the district shall be exempt from taxation.

B. The governing authority or authorities creating a special district or districts as herein authorized shall designate the domicile of such corporation providing that in fixing the domicile the same shall be located at some place within the district.

C. The objectives and purposes of the special districts created under the provisions of R.S. 33:4571 shall be the preservation and development of historic sites or areas, recreation facilities, central business district areas and tourist attractions and to engage in activities which would tend to promote such historic sites and areas, recreation facilities, central business district areas, and tourist attractions. Each district so created is hereby granted and shall have and may exercise all powers necessary or convenient for the carrying out of such purposes including, but without limiting the generality of the foregoing provisions of this section, the following rights and powers:

(1) To acquire, purchase, lease as lessee and hold and use any franchise, property, real, personal or mixed, tangible or intangible, or any interest therein necessary or desirable for carrying out the purposes of the authority, and to sell, lease as lessor, transfer and dispose of any property or interest therein at any time acquired by it; provided, however, that title to all such property shall be taken in the name of the State of Louisiana;

(2) To acquire by purchase, lease or otherwise and to construct, improve, maintain, repair and operate facilities which it deems necessary or convenient to carry out its purposes;

(3) To enter into agreements of any nature with any person or persons (natural or artificial), corporation, association or other entity, including public corporations, political subdivisions, municipalities, the United States government and agencies thereof, the State of Louisiana or any of its agencies, or any combination thereof or with instrumentalities of every kind, for the operation of all or any part of the properties and facilities of the district;

(4) To make and enter into contracts, conveyances, mortgages, deeds or trusts, bonds and leases in the carrying out of its corporate objectives;

(5) To let contracts for the construction or acquisition in any other manner of property and facilities incident to the carrying out of the corporate purposes of the district, which contracts shall be let in such manner as shall be determined by the board of commissioners;

(6) To fix, maintain, collect and revise rates, charges and rentals for the facilities of the district and the services rendered thereby;

(7) To make bylaws for the management and regulation of its affairs;

(8) To cooperate and contract with the government of the United States or any department or agency thereof and with the State of Louisiana or any department or agency thereof and to accept gifts, grants and donations of property and money therefrom;

(9) To cooperate with the State of Louisiana or any political subdivision, department, agency or corporation of said for the construction, operation and maintenance of facilities designed to accomplish the purpose for which the district is created on any basis including the matching of funds and by participating in projects authorized by any federal or state law as it shall see fit; any special district created under the provisions of R.S. 33:4571 shall be specifically required to cooperate and establish a viable working arrangement with any recreation districts created by the parish governing authority or authorities under other provisions of law;

(10) To pledge all or any part of its revenues;

(11) To levy and collect a tax not to exceed ten mills on the dollar of assessed valuation on all property within the district, when authorized by a vote of a majority of the qualified electors within the territorial jurisdiction of the district voting at an election called by the district and held, insofar as practicable, in accordance with the procedures set forth in Part II of Chapter 4 of Sub-Title II of Title 39 of the Louisiana Revised Statutes of 1950, as the same now exists or may hereafter be amended, except that no voter shall be required to sign a ballot nor vote assessed valuation of property and election machines shall be used. Said tax shall be over and above all other authorizations for and any limitations on the imposition and collection of taxes within such area and shall not be included in computing any tax limitation whether fixed by the Louisiana Constitution or by law. Said tax, when levied, shall be from year to year or for such period of years as may be designated in the resolution by which the election is called on the question of the imposition of said tax; provided, however, that no person shall be exempt from payment of the tax by reason of claiming that all or a portion of the property upon which the tax is levied constitutes the homestead of the taxpayer.

(12) To incur debt and issue negotiable bonds of the district from time to time for any purpose within the authority delegated to it and to pledge for the payment of the principal and interest of such bonds the avails of taxes authorized to be imposed pursuant to this section, or the income and revenues derived or to be derived from the properties and facilities maintained and operated by it, or received by the district from any other sources whatsoever, or any combination of the foregoing, and to prescribe the conditions and details of such bonds. In addition to the pledge of the taxes, income and revenues to secure said bonds, the district may further secure their payment by a conventional mortgage upon all or any of the properties constructed or acquired or to be constructed and acquired by it. Such bonds shall be authorized by a resolution or resolutions of its board of commissioners, shall be of such series, bear such date or dates, mature at such time or times not exceeding thirty years from their respective dates, bear such rate or rates of interest payable annually or semi-annually, be in such denominations, be in such form, carry such registration and exchangeability provision, be payable in such medium of payment and at such place or places, be subject to such terms of redemption, and be entitled to such priorities on the income, revenue and taxes as such resolution or resolutions may provide. The bonds shall be signed by such officers of the district as the board of commissioners shall determine and coupon bonds shall have attached thereto interest coupons bearing the facsimile signatures of such officer or officers of the district as the board of commissioners shall designate. Any such bonds may be issued and delivered, notwithstanding that one or more of the officers signing such bonds or the officer or officers whose facsimile signature or signatures may be upon the coupons, shall have ceased to be such officer or officers at the time such bonds shall actually have been delivered.

Said bonds shall be sold to the highest and best bidder therefor at a public sale after advertisement by the district at least once a week for two consecutive weeks in the official journal of the district and in a newspaper of general circulation or a financial journal published in New Orleans, New York City or Chicago, with the first publications to be made at least fifteen days prior to the date fixed for the reception of bids, reserving to the district the right to reject any and all bids and to readvertise for bids. If, after the advertisement as hereinabove provided, no bids are received, or if such bids as are received are considered in the discretion of the district to be unsatisfactory and are therefore rejected, then the district may sell such bonds by private sale but no private sale shall be made at a price less than the highest bid which may have been received. Notwithstanding the aforesaid provisions with respect to public sale said bonds may be sold to the federal government or any agency thereof through negotiated or private sale. The board of commissioners may in any resolution authorizing the issuance of such bonds enter into such covenants with the future holder or holders of the bonds as to the management and operation of facilities, the lease or rental thereof, the imposition and collection of fees and charges for services and facilities furnished by the district, the disposition of such fees and revenues, the issuance of future bonds and the creation of future liens and encumbrances against such facilities and the revenues therefrom, the carrying of insurance on the facilities, the keeping of books and records, and other pertinent matters, as may be deemed proper by the board of commissioners to assure the marketability of the bonds, provided such covenants are not inconsistent with the provisions of this section. Any holder of the bonds or of any of the coupons thereto attached may by appropriate legal action compel performance of all duties required of the board of commissioners and officials of the district by this section. If any bond issued hereunder is permitted to go into default as to principal or interest, any court of competent jurisdiction may pursuant to the application of the holder of the bond, appoint a receiver for the facilities of the district, which receiver shall be under the duty of operating the facilities and collecting and distributing the revenues thereof pledged to the payment of the bonds, pursuant to the provisions and requirements of this section and the resolution authorizing the bonds. No proceedings in respect to the issuance of any such bonds shall be necessary except such as are contemplated by this paragraph. For a period of thirty days from the date of publication of the resolution authorizing the issuance of bonds hereunder, any person in interest shall have the right to contest the legality of the resolution, the legality of the bond issue and the security therefor, for any cause, and the validity of all other provisions and proceedings in connection with the authorization and issuance of the bonds, after which time no one shall have any cause or right of action to contest the legality of said resolution or of the bonds authorized thereby or of any proceedings taken in connection therewith for any cause whatever. If no suit, action or proceeding is begun contesting the validity of the bond issue within the thirty days herein prescribed, the authority to issue the bonds and to provide for the payment thereof, the legality thereof and of all of the provisions of the resolution and other proceedings authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters. Such bonds shall have all the qualities of negotiable instruments under the law merchant and the Negotiable Instruments Law of the State of Louisiana and the bonds and the income therefrom shall be exempt from taxation by the State of Louisiana and by any parish, municipality or political subdivision of the state.

(13) To issue refunding bonds to refund any outstanding bonds issued pursuant to this section. Such refunding bonds may be exchanged for the outstanding bonds or may be sold and the proceeds applied to the purchase, redemption or payment of the outstanding bonds or deposited in escrow for the retirement of such bonds. The refunding bonds shall be authorized in all respects as original bonds are herein required to be authorized, and the district, in authorizing the refunding bonds, shall provide for the security of the bonds, the sources from which the bonds are to be paid and for the rights of the holders thereof in all respects as herein provided for other bonds issued under the authority of this section. The district may also provide that the refunding bonds shall have the same priority of lien on the taxes, income and revenues pledged for their payment as was enjoyed by the bonds refunded.

(14) To appoint officers, agents, employees and servants; to prescribe their duties and to fix their compensation.

Added by Acts 1970, No. 605, §1; Acts 1972, No. 110, §1. Amended by Acts 1974, No. 497, §1.



RS 33:4574 - Tourist commissions; creation; purpose; directors; powers

§4574. Tourist commissions; creation; purpose; directors; powers

A. The governing authority of any parish in the state is authorized and empowered upon its own initiative to form and create a tourist commission or by agreement with the governing authority of any other parish to combine two or more parishes or parts thereof into a single tourist commission with such name or names as the governing authority or authorities may designate.

B. Pursuant to Article VI, Sections 19 and 30 of the Constitution of Louisiana, the following commissions and bureaus, hereafter collectively referred to in this Chapter as "tourist commissions" or "commissions", are hereby specifically created as special districts or commissions. Each such commission shall be a body politic and corporate and a political subdivision of the state of Louisiana, composed of the following territory:

(1) Acadia Parish Convention and Visitors Commission composed of all the territory in Acadia Parish.

(2) Alexandria/Pineville Area Convention and Visitors Bureau composed of all the territory in Rapides Parish.

(3) Allen Parish Tourist Commission composed of all the territory in Allen Parish.

(4) Ascension Parish Tourist Commission composed of all the territory in Ascension Parish.

(5) Avoyelles Parish Tourist Commission composed of all the territory in Avoyelles Parish.

(6) Visit Baton Rouge composed of all the territory in East Baton Rouge Parish.

(7) Beauregard Tourist Commission composed of all the territory in Beauregard Parish.

(8) Cameron Parish Tourist Commission composed of all the territory in Cameron Parish.

(9) DeSoto Parish Tourist Bureau composed of all the territory in DeSoto Parish.

(10) East Feliciana Parish Tourist Commission composed of all the territory in East Feliciana Parish.

(11) Grant Parish Tourist Commission composed of all the territory in Grant Parish.

(12) Houma Area Convention and Visitors Bureau composed of all the territory in Terrebonne Parish.

(13) Iberia Parish Tourist Commission composed of all the territory in Iberia Parish.

(14) Iberville Tourist Commission composed of all the territory in Iberville Parish.

(15) Jefferson Davis Parish Tourist Commission composed of all the territory in Jefferson Davis Parish.

*(16) Lafayette Parish Convention and Visitors Commission composed of all the territory in Lafayette Parish.

(17) Lafourche Parish Tourist Commission composed of all the territory in Lafourche Parish.

(18) Ruston-Lincoln Convention and Visitors Bureau composed of all the territory in Lincoln Parish.

(19) Livingston Parish Tourist Commission composed of all the territory in Livingston Parish.

(20) Monroe-West Monroe Convention and Visitor's Bureau of Ouachita Parish composed of all the territory in Ouachita Parish.

(21) Natchitoches Parish Tourist Commission composed of all the territory in Natchitoches Parish.

(22) Pointe Coupee Parish Tourist Commission composed of all the territory in Pointe Coupee Parish.

(23) Sabine Parish Tourist and Recreation Commission composed of all the territory in Sabine Parish.

(24) Shreveport-Bossier Convention and Tourist Bureau composed of all the territory in Bossier and Caddo Parishes.

(25) Southwest Louisiana Convention and Visitors Bureau composed of all the territory in Calcasieu Parish.

(26) St. Landry Parish Tourist Commission composed of all the territory in St. Landry Parish.

(27) St. Martin Parish Tourist Commission composed of all the territory in St. Martin Parish.

(28) St. Mary Parish Tourist Commission composed of all the territory in St. Mary Parish.

(29) St. Tammany Parish Tourist and Convention Commission composed of all the territory in St. Tammany Parish.

(30) Tangipahoa Parish Tourist Commission composed of all the territory in Tangipahoa Parish.

(31) Union Tourist Commission composed of all the territory in Union Parish.

(32) Vermilion Parish Tourist Commission composed of all the territory in Vermilion Parish.

(33) Vernon Parish Tourist and Recreation Commission composed of all the territory in Vernon Parish.

(34) Washington Parish Tourism Commission composed of all the territory in Washington Parish.

(35) Webster Parish Convention and Visitors Commission composed of all the territory in Webster Parish.

(36) West Baton Rouge Parish Tourist Commission composed of all the territory in West Baton Rouge Parish.

(37) West Feliciana Parish Tourist Commission composed of all the territory in West Feliciana Parish.

(38) Jefferson Parish Multipurpose Recreation and Tourism Commission composed of all the territory in Jefferson Parish.

(39) Franklin Parish Tourism Commission composed of all the territory in Franklin Parish.

(40) Plaquemines Parish; composed of all the territory in Plaquemines Parish.

(41) Morehouse Parish Tourist Commission composed of all the territory in Morehouse Parish.

(42) East Carroll Parish Tourist Commission composed of all the territory in East Carroll Parish.

(43) Red River Tourism Commission composed of all the territory in Red River Parish.

(44) Caldwell Parish Tourist Commission composed of all the territory in Caldwell Parish.

C. The commissions provided for in this Section shall have the rights, powers, and duties, and structure as is generally provided for commissions in this Section, except that a commission also shall have the rights, powers, and duties particularly provided in this Chapter and in any local, special, or general law for a particular commission.

D.(1) Any parish governing authority which creates a tourist commission pursuant to Subsection A of this Section may, in naming the commission, designate it a tourist commission, a convention and visitors bureau, or any similar name which denotes the obligations and responsibilities of such a commission.

(2) Notwithstanding any name given to an existing tourist commission by this Section or any other provision of law, an existing tourist commission may, at its own discretion but subject to the approval of the governing authority or governing authorities of the parish or parishes in which it operates, change such designation in its name so as to be known as a tourist commission, a convention and visitors bureau, or any similar name which denotes the obligations and responsibilities of such a commission.

(3) Upon approval by the parish governing authority or authorities of the name change, the commission shall submit notice of the name change to the Department of State, the Department of Revenue, and the Louisiana State Law Institute. If there is a special fund established in the state treasury from which monies are appropriated to the commission, the commission shall also submit notice of the name change to the Department of the Treasury.

(4) Any commission which changes its name pursuant to this Paragraph shall continue in existence and shall continue to be composed and continue to exercise powers and duties as provided by law. Such name change shall not affect any unfinished business of the commission, nor shall it affect the status of any law, document, or legal proceeding which refers to the commission.

E. Any tourist commission created hereby shall have as its purpose the promotion of tourism within the jurisdiction of the commission.

F.(1)(a) Unless provided otherwise in any local, special, or general law for a particular commission, the commission shall be governed by a board of seven directors, hereafter also referred to as the governing authority of the commission in this Chapter, to be appointed by the governing authority or authorities of the parish or parishes creating the commission or, in the case of the commissions provided for in Subsection B of this Section, the parish or parishes which are within the territory of the commission. However, the St. Mary Parish Tourist Commission, the Houma Area Convention and Visitors Bureau, and the Vermilion Parish Tourist Commission shall be governed by a board of nine directors; Visit Baton Rouge shall be governed by a board of ten directors; and the Monroe-West Monroe Convention and Visitor's Bureau of Ouachita Parish shall be governed by a board of eleven directors appointed by the Ouachita Parish Police Jury.

(b)(i) Unless provided otherwise in any local, special, or general law for a particular commission, appointments shall be made from lists of nominees submitted to the governing authority or authorities by private, nonprofit groups that have an interest in one or more aspects of the tourism industry; however, appointments to the Monroe-West Monroe Convention and Visitor's Bureau of Ouachita Parish shall be made from lists of nominees submitted to the Ouachita Parish Police Jury by private, nonprofit groups which represent the hotel, restaurant, or tourist attractions industry.

(ii) The directors shall be appointed for terms of three years.

(iii) Notwithstanding any other provision of this Section, in the parishes of Evangeline and Natchitoches, the governing authorities of the respective parishes may appoint as one member of the commission the president of any city or parish chamber of commerce within the jurisdictional boundaries of the governing authority, provided that the commission shall serve only one parish. Any member so appointed shall serve on the commission for the duration of his term as president of the chamber of commerce.

(iv) The terms of commissioners of Visit Baton Rouge shall be as provided by Item (ii) of this Subparagraph except as provided by this Item. For the commissioners serving on July 14, 1997, the current terms of four such commissioners shall be extended by one year and the current terms of three such commissioners shall be extended by two years as determined by lot at the first meeting of the bureau after July 14, 1997.

(v) The term of each member of the board of commissioners of Visit Baton Rouge shall expire on December thirty-first of the respective year.

(c) The commission provided for in Paragraph (B)(38) shall be governed by a board of directors which shall be composed of the members of the governing authority of the parish in which the commission is located and such additional directors as are appointed by such governing authority; provided that at least two additional directors shall be appointed. In addition to the rights, powers, duties, and structure as is generally provided for commissions in this Section, the commission shall have the same authority as is provided for the governing authority in R.S. 47:338.201 and 338.202.

(2) Notwithstanding the provisions of this Subsection, six of the seven directors of the St. Tammany Parish Tourist and Convention Commission shall serve three-year terms and one member shall serve a one-year term. In addition, three members of the St. Tammany Parish Tourist and Convention Commission shall be domiciled in Ward Eight or Ward Nine of St. Tammany Parish, one of whom shall be a member of the Louisiana Hotel-Motel Association. The person appointed to serve as a member of the commission for a one-year term shall be domiciled in Ward Eight or Ward Nine of St. Tammany Parish during every other term of office and shall be domiciled in the remainder of the parish during the alternate years.

(3)(a) Notwithstanding the provisions of this Subsection, the Iberia Parish Tourist Commission shall be governed by a board of seven directors who shall serve initial terms as follows:

(i) Two directors for one year.

(ii) Two directors for two years.

(iii) Three directors for three years.

(b) The length of the term of each individual appointed shall be determined by lot at the first meeting of the board in 1994.

(c) The terms of directors of the board appointed upon the expiration of the initial terms shall be three years. The directors of the board shall serve until their successors have been appointed and qualified.

(4) Notwithstanding the provisions of this Subsection, the West Feliciana Parish Tourist Commission shall be governed by a board of seven directors appointed by the West Feliciana Parish governing authority. The directors shall serve three-year terms of office following terms as provided in this Paragraph. Of the seven directors appointed to terms which begin in January of 1992, three shall be appointed for three-year terms, two shall be appointed for two-year terms, and two shall be appointed for one-year terms.

(5)(a) Notwithstanding any other provision of law to the contrary, the Red River Tourism Commission shall be governed by a board of eleven directors appointed by the governing authority of the parish of Red River.

(b) Board directors appointed pursuant to Subparagraph (a) of this Paragraph shall serve three-year terms after initial terms as provided in this Subparagraph. Three members shall serve an initial term of one year; four shall serve initial terms of two years; and four shall serve an initial term of three years, all as determined by lot at the first meeting of the board.

(c) Members shall be eligible for reappointment.

(6)(a) Notwithstanding any other provision of law to the contrary, the Jefferson Davis Parish Tourist Commission shall be governed by a board of directors including the chairman of the Coushatta Tribe, or his appointee, ex officio, and seven directors appointed by the parish governing authority as follows:

(i) Two members at large.

(ii) One member shall be appointed from a list of nominees submitted by the hotel/motel association.

(iii) One member shall be appointed from a list of nominees submitted by the city of Jennings.

(iv) One member shall be appointed from a list of nominees submitted by the town of Welsh.

(v) One member shall be appointed from a list of nominees submitted by the town of Lake Arthur.

(vi) One member shall be appointed from a list of nominees submitted by the town of Elton.

(b) All members of the board shall reside in the parish of Jefferson Davis.

(7) In addition to the directors appointed under the provisions of this Subsection, the Caldwell Parish Tourist Commission governing authority shall also include three nonvoting members. The three members shall be as follows:

(a) The president of the Caldwell Parish Police Jury, or his designee.

(b) The district attorney of Caldwell Parish, or his designee.

(c) A designee of the Caldwell Parish Chamber of Commerce.

(8) Notwithstanding the provisions of Paragraph (1) of this Subsection, the Lafourche Parish Tourist Commission shall be governed by a board of nine directors appointed by the governing authority of Lafourche Parish.

(9) Notwithstanding the provisions of Paragraph (1) of this Subsection, the Acadia Parish Convention and Visitors Commission shall be governed by a board of eleven directors appointed by the governing authority of Acadia Parish.

G. Unless provided otherwise in any local, special, or general laws for a particular commission, the provisions of this Subsection shall apply. The directors so appointed shall elect from among themselves a chairman who shall serve as the chairman for a term of one year. Vacancies among the directors shall be filled in the same manner that the original appointments are made. In addition to the chairman, the commission shall elect from its membership a vice chairman, secretary and treasurer. The office of secretary and treasurer may be combined if the commission so elects.

H. The commission shall have the power to sue and be sued, to accept grants or donations of every type, to make capital improvements for the purpose of obtaining federal funds, to do all things necessary for the promotion and the advertisement and publication of information relating to tourist attractions within its jurisdiction. However, the commission shall not exercise any function which results in competition with local retail businesses or enterprises. Such tourist commission shall not be construed to be a political subdivision of the state or of the parish or parishes creating it.

I. Notwithstanding Subsection H of this Section, the commissions provided for in Subsection B of this Section shall be construed to be political subdivisions of the state.

J.(1) Notwithstanding the provisions of R.S. 42:3, the commission may employ an executive director or a person to fill a comparable position on a contract basis, having such qualifications and under such terms and conditions, including but not limited to provisions for sick and annual leave, as may be fixed by the board of directors, for a period not to exceed five years. Said terms and conditions shall be specified in a written contract, which may contain performance objectives and incentives.

(2) The commission and the executive director may enter into subsequent contracts of employment. Not less than one hundred twenty days prior to the termination of such a contract, the chairman of the board of directors shall notify the executive director of termination of employment under such contract, or in lieu thereof the commission and the executive director may negotiate and enter into a contract for subsequent employment. The executive director may choose not to enter into subsequent contracts and may terminate his employment at the end of his contract.

(3) The executive director shall be retained during the term of a contract unless he is found incompetent or inefficient or is found to have failed to fulfill the terms and performance objectives of his contract. However, before an executive director can be removed during the contract period, he shall have the right to written charges and a fair hearing before the commission after reasonable written notice.

Added by Acts 1975, No. 19, §1. Amended by Acts 1978, No. 774, §1; Acts 1981, No. 434, §1, eff. July 18, 1981; Acts 1986, No. 278, §1, eff. June 30, 1986; Acts 1990, No. 408, §1, eff. July 18, 1990; Acts 1990, No. 456, §1; Acts 1991, No. 420, §1, eff. Jan. 1, 1994; Acts 1991, No. 680, §1, eff. Jan. 1, 1992; Acts 1995, No. 47, §1, eff. June 8, 1995; Acts 1997, No. 84, §1; Acts 1997, No. 1090, §1, eff. July 14, 1997; Acts 1997, No. 1167, §1; Acts 1999, No. 225, §1, eff. June 11, 1999; Acts 1999, No. 226, §1; Acts 1999, No. 1141, §1; Acts 1999, No. 1181, §1, eff. July 9, 1999; Acts 2000, 1st Ex. Sess., No. 124, §1; Acts 2001, No. 947, §1, eff. June 26, 2001; Acts 2004, No. 657, §1; Acts 2005, No. 171, §1, eff. Oct., 1, 2005; Acts 2006, No. 189, §1, eff. July 1, 2006; Acts 2007, No. 121, §1, eff. June 25, 2007; Acts 2009, No. 66, §1; Acts 2009, No. 112, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Acts 2012, No. 256, §§1, 4, eff. May 25, 2012; Acts 2012, No. 313, §1; Acts 2013, No. 15, §1; Acts 2015, No. 60, §1.

NOTE: Acts 1999, No. 1181, §2 provides that the Act is interpretive in nature and shall have retroactive and prospective effect.

NOTE: The name of the Shreveport-Bossier Convention and Tourist Commission was changed to the Shreveport-Bossier Convention and Tourist Bureau pursuant to R.S. 33:4574(A)(4) (now redesignated as R.S. 33:4574(D)) and so notified the La. State Law Institute on 8/20/01.

*NOTE: See Acts 2005, 1st Ex. Sess., No. 60, §§3 and 4, relative to application of tax based on period of occupancy.

NOTE: See Acts 2015, No. 60, §2, regarding terms of board members of the Acadia Parish Convention and Visitors Commission.



RS 33:4574.1 - Taxes; occupancy; sales and use

§4574.1. Taxes; occupancy; sales and use

A.(1)(a)(i) In order to provide funds for the operation of the commission, the governing authority or authorities of the parish or parishes creating the commission are authorized and empowered to levy and collect a tax upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities within the jurisdiction of the commission. Said tax shall not exceed two percent of the rent or fee charged for such occupancy.

(ii) The rates of occupancy tax authorized for the governing authorities of parishes by this Subsection, any other provision of this Section, R.S. 33:4574.7 or 4574.8, or any other local, special, or general law shall be reduced by one percent for each one percent rate of occupancy tax levied as provided for in R.S. 33:4574.1.1.

(iii) Except as provided in Subsection C of this Section, no new tax or tax increase shall be levied pursuant to the provisions of this Section or any local, special, or general law after January 1, 1995, unless approved by a majority of the electors of the parish or parishes voting thereon in an election held for that purpose.

(iv) The provisions of Items (A)(1)(a)(ii) and (iii) shall not apply in Orleans Parish.

(b) The word "hotel" as used herein shall mean and include any establishment, both public and private, engaged in the business of furnishing or providing rooms and overnight camping facilities intended or designed for dwelling, lodging, or sleeping purposes to transient guests where such establishment consists of two or more guest rooms and does not encompass any hospital, convalescent or nursing home or sanitarium, or any hotel-like facility operated by or in connection with a hospital or medical clinic providing rooms exclusively for patients and their families. The word "hotel" used herein shall not include camp and retreat facilities owned and operated by nonprofit organizations exempt from federal income tax under Section 501(a) of the Internal Revenue Code as an organization described in Section 501(c)(3) of the Internal Revenue Code provided that the net revenue derived from the organization's property is devoted wholly to the nonprofit organization's purposes.

(c) The tax shall be paid by the person who exercises or is entitled to occupancy of the hotel room, and shall be paid at the time the rent or fee of occupancy is paid. The word "person" as used herein shall have the same definition as that contained in R.S. 47:301(8).

(d) Repealed by Acts 2005, 1st Ex. Sess., No. 60, §2, eff. Dec. 6, 2005.

(e) The governing authority or authorities shall impose the tax by ordinance, and shall have the right to provide in the ordinance necessary and appropriate rules and regulations for the imposition, collection, and enforcement of the tax.

(f) However, on and after September 3, 1989, a parish governing authority, except in Orleans and Rapides Parishes, shall not levy the tax authorized by this Paragraph on any overnight camping facility which is the only overnight camping facility in that parish, and when the effect of such levy is to assess the tax against a single individual or business entity.

(2)(a) In order to provide funds for the operation of the commission, the governing authority or authorities of the parish or parishes creating the commission are authorized and empowered to levy and collect an additional sales and use tax not in excess of one percent within the parish.

(b) The sales and use tax so levied shall be imposed by ordinance of the parish governing authority and shall be levied upon the sale at retail, the use, lease, or rental, the consumption and the storage for consumption of tangible personal property, and on sales of services in the parish, all as defined in R.S. 47:301 through R.S. 47:317. However, the ordinance imposing said tax shall be adopted by the parish governing authority only after the question of the imposition of the tax and the dedication of the proceeds thereof to the parish tourist commission shall have been submitted to the qualified electors of the parish at an election to be conducted in accordance with the election laws of the state of Louisiana, and the majority of those voting in said election shall have voted in favor of the imposition and dedication of the tax.

(c) This tax shall be collected at the same time and in the same manner as set forth in R.S. 47:301 through R.S. 47:317.

B. The proceeds of the taxes so levied, less a reasonable sum to be retained by the governing authority or authorities for a collection fee, shall be appropriated to the commission, and shall be used by the commission for the purposes of attracting conventions and tourists into the area of the jurisdiction of the commission, or as provided by the proposition dedicating the proceeds of the sales and use tax. The commission shall have authority to spend money for advertising, promotion, and publication of information.

C.(1) Notwithstanding the rate limitation in Subsection A of this Section, the governing authority of Terrebonne Parish is hereby authorized to levy and collect a tax upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities within the jurisdiction of the Houma Area Convention and Visitors Bureau not to exceed three percent of the rent or fee charged for such occupancy.

(2) However, at such time as there is completed for use by the parish a general purpose exhibition and convention facility, the governing authority is authorized to increase such tax to a rate not to exceed four percent of the rent or fee charged for such occupancy. The additional one percent levied at the time of completion of the exhibition and convention facility shall be appropriated by the governing authority to the tourist commission for acquisition, operation, and maintenance of the exhibition and convention facility.

D. Notwithstanding the rate limitation in Subsection A of this Section, the governing authority of East Baton Rouge Parish is hereby authorized to levy and collect a tax upon the occupancy of hotel rooms as defined in Act 62 of the 1972 Regular Session of the Legislature within the city of Baton Rouge and the parish of East Baton Rouge not to exceed three percent of the rent or fee charged for such occupancy.

E. Notwithstanding the rate limitation in Subsection A of this Section, the governing authority of West Baton Rouge Parish is hereby authorized to levy and collect a tax upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities within the jurisdiction of the West Baton Rouge Parish Tourist Commission not to exceed three percent of the rent or fee charged for such occupancy.

F. Notwithstanding the rate limitation in Subsection A of this Section, the governing authority of Vernon Parish is hereby authorized to levy and collect a tax upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities within the jurisdiction of the Vernon Parish Tourist and Recreation Commission not to exceed three percent of the rent or fee charged for such occupancy.

G. Notwithstanding the rate limitation in Subsection A of this Section, the governing authority of Sabine Parish is hereby authorized to levy and collect a tax upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities within the jurisdiction of the Sabine Parish Tourist Commission not to exceed three percent of the rent or fee charged for such occupancy.

H. Notwithstanding the rate limitation in Subsection A of this Section, the governing authority of St. Mary Parish is hereby authorized to levy and collect a tax upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities within the boundaries of St. Mary Parish, not to exceed four percent of the rent or fee charged for such occupancy.

I. Notwithstanding the rate limitation in Subsection A of this Section, the governing authority of DeSoto Parish is hereby authorized to levy and collect a tax upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities within the jurisdiction of the DeSoto Parish Tourism Commission not to exceed three percent of the rent or fee charged for such occupancy.

J. Notwithstanding the rate limitation in Subsection A of this Section, the governing authority of Natchitoches Parish is hereby authorized to levy and collect a tax upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities within the jurisdiction of the Natchitoches Parish Tourism Commission not to exceed three percent of the rent or fee charged for such occupancy.

K. Notwithstanding the rate limitation in Subsection A of this Section, the governing authority of Calcasieu Parish is hereby authorized to levy and collect a tax upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities within the jurisdiction of the Southwest Louisiana Convention and Visitors Bureau, not to exceed three percent of the rent or fee charged for such occupancy.

L. Notwithstanding the rate limitation in Subsection A of this Section, the governing authority of Lafourche Parish is hereby authorized to levy and collect a tax upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities within the parish of Lafourche, not to exceed three percent of the rent or fee charges for such occupancy.

M. Notwithstanding the rate limitation in Subsection A of this Section, the governing authority of St. Tammany Parish is hereby authorized to levy and collect a tax upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities within the jurisdiction of the St. Tammany Parish Tourist and Convention Commission not to exceed three percent of the rent or fee charged for such occupancy.

N. Notwithstanding the rate limitation in Subsection A of this Section, the governing authority of Allen Parish is hereby authorized to levy and collect a tax upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities within the jurisdiction of the Allen Parish Tourism Commission not to exceed three percent of the rent or fee charged for such occupancy.

O. Notwithstanding the rate limitation in Subsection A of this Section, the governing authority of West Feliciana Parish is hereby authorized to levy and collect a tax upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities within the jurisdiction of the West Feliciana Parish Tourism Commission not to exceed three percent of the rent or fee charged for such occupancy.

P. Notwithstanding the rate limitation in Subsection A of this Section, the governing authority of Webster Parish is hereby authorized to levy and collect a tax upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities within the jurisdiction of the Webster Parish Convention and Visitors Bureau not to exceed three percent of the rent or fee charged for such occupancy. The tax herein authorized shall be levied and collected only after the question of its imposition has been submitted to and approved by a majority of the qualified voters of Webster Parish voting thereon in an election held for the purpose and conducted in accordance with the Louisiana Election Code.

Q.(1) Notwithstanding the rate limitation in Subsection A of this Section, the governing authority of Beauregard Parish is hereby authorized to levy and collect a tax upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities within the jurisdiction of the Beauregard Parish Tourism Commission not to exceed four percent of the rent or fee charged for such occupancy.

(2) One-half of the revenues derived from the proceeds of the increase shall be used for the tourism center and the remaining one-half shall be used for the construction, operation, and maintenance of the Beauregard Parish Covered Arena.

R. Notwithstanding the rate limitation in Subsection A of this Section, the governing authority of Jefferson Davis Parish is hereby authorized to levy and collect a tax upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities within the jurisdiction of the Jefferson Davis Parish Tourist Commission not to exceed four and a half percent of the rent or fee charged for such occupancy.

Added by Acts 1975, No. 19, §1; Acts 1987, No. 165, §1; Acts 1988, No. 24, §2; Acts 1988, No. 415, §1; Acts 1989, No. 243, §1; Acts 1990, No. 277, §1; Acts 1990, No. 756, §1; Acts 1990, No. 777, §§1 and 2, eff. July 24, 1990; Acts 1991, No. 130, §1; Acts 1991, No. 248, §1; Acts 1991, No. 954, §1, eff. July 24, 1991; Acts 1992, No. 78, §1; Acts 1992, No. 711, §1; Acts 1993, No. 96, §1; Acts 1993, No. 128, §1; Acts 1994, No. 19, §1; Acts 1995, No. 5, §1; Acts 1995, No. 47, §1, eff. June 8, 1995; Acts 1995, No. 61, §1; Acts 1998, No. 40, §2; Acts 1999, No. 225, §1, eff. June 11, 1999; Acts 2005, No. 377, §1, eff. June 30, 2005; Acts 2005, 1st Ex. Sess., No. 60, §2, eff. Dec. 6, 2005; Acts 2007, No. 121, §1, eff. June 25, 2007.

NOTE: See Acts 1991, No. 248, §2.

NOTE: See Acts 2005, 1st Ex. Sess., No. 60, §§3 and 4, relative to application of tax based on period of occupancy.



RS 33:4574.1.1 - Occupancy taxes levied by the commissions

§4574.1.1. Occupancy taxes levied by the commissions

A. For the purposes set forth in this Subsection or Paragraph (F)(3) of this Section, a commission created pursuant to R.S. 33:4574(B) is authorized to levy and collect a tax upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities within the jurisdiction of the commission. Such tax shall not exceed the following percentages of the rent or fee charged for such occupancy:

(1) Acadia Parish Convention and Visitors Commission, four percent.

(2) Alexandria/Pineville Area Convention and Visitors Bureau, two percent parish-wide, one percent in the city of Alexandria for a total of three percent, and one percent in the downtown area of Alexandria for a total of four percent.

(3) Allen Parish Tourist Commission, three percent.

(4) Ascension Parish Tourist Commission, two percent.

(5) Avoyelles Parish Tourist Commission, four percent.

(6) Visit Baton Rouge, four percent subject to the provisions of Subsection L of this Section. Notwithstanding any provision of law to the contrary, the aggregate rate of occupancy taxes levied by all commissions in East Baton Rouge Parish shall not exceed the rate authorized by this Paragraph.

(7) Beauregard Tourist Commission, four percent.

(8) Cameron Parish Tourist Commission, two percent.

(9) DeSoto Parish Tourist Bureau, three percent.

(10) East Feliciana Parish Tourist Commission, two percent.

(11)(a) Grant Parish Tourist Commission, two percent.

(b) In addition to the taxes authorized by Subparagraph (a) of this Paragraph, the commission may levy an additional tax, not to exceed six percent, if the levy of the additional tax is approved by a majority of the electors of Grant Parish who vote on a proposition authorizing the levy of the tax. The tourist commission may call an election for the purpose of submitting such a proposition to the voters.

(12)(a) Houma Area Convention and Visitors Bureau, three percent; provided that such rate may be increased to four percent as provided for in Subsection G of this Section.

(b) In addition to taxes authorized by Subparagraph (a) of this Paragraph, the Houma Area Convention and Visitors Bureau may levy an additional one percent tax if the levy of the additional tax is approved by a majority of the electors of Terrebonne Parish who vote on a proposition authorizing the levy of the tax. The tourist commission may call an election for the purpose of submitting such a proposition to the voters. The proceeds of the tax authorized by this Subparagraph shall be used for recreational and tourism infrastructure.

(13) Iberia Parish Tourist Commission, four percent.

(14) Iberville Tourist Commission, two percent.

(15) Jefferson Davis Parish Tourist Commission, two percent.

(16) Lafayette Parish Convention and Visitors Commission, three percent.

(17) Lafourche Parish Tourist Commission, three percent.

(18) Ruston-Lincoln Convention and Visitors Bureau, four percent.

(19) Livingston Parish Tourist Commission, three percent.

(20) Monroe-West Monroe Convention and Visitor's Bureau of Ouachita Parish, two percent.

(21) Natchitoches Parish Tourist Commission, three percent.

(22) Pointe Coupee Parish Tourist Commission, three percent.

(23)(a) Sabine Parish Tourist and Recreation Commission, three percent.

(b) In addition to taxes authorized by Subparagraph (a) of this Paragraph, the Sabine Parish Tourist and Recreation Commission may levy an additional two percent tax if the levy of the additional tax is approved by a majority of the electors of Sabine Parish who vote on a proposition authorizing the levy of the tax. The tourist and recreation commission may call an election for the purpose of submitting such a proposition to the voters. The proceeds of the tax authorized by this Subparagraph shall be used for recreational and tourism marketing.

(24)(a) Shreveport-Bossier Convention and Tourist Bureau, three percent.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, the maximum rate shall be four and one-half percent until twenty-five years after June 30, 1999.

(c)(i) In addition to the provisions of Subparagraphs (a) and (b) of this Paragraph, the Shreveport-Bossier Convention and Tourist Bureau may levy and collect an additional tax upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities within the jurisdiction of the bureau. The additional tax shall be one and one-half percent of the rent or fee charged for such occupancy as follows:

(aa) Fifty percent of one cent shall be levied to support the Shreveport-Bossier Sports Commission and the proceeds shall be dedicated and used as provided in Subparagraph (M)(1)(c) of this Section.

(bb) Fifty percent of one cent shall be levied to support the Independence Bowl Foundation and the proceeds shall be dedicated and used as provided in Subparagraph (M)(1)(d) of this Section.

(cc) Fifty percent of one cent shall be levied to support the Ark-La-Tex Regional Air Service Alliance and the proceeds shall be dedicated and used as provided in Subparagraph (M)(1)(e) of this Section.

(ii) The levy of an additional tax pursuant to this Subparagraph shall be subject to approval by a majority of the electors of Caddo and Bossier parishes who vote on a proposition authorizing the levy of the tax. The bureau shall call an election for the purpose of submitting such a proposition to the voters. The election on the question of the levy of the tax shall be held only once at a regularly scheduled statewide election. The authority to levy the tax shall terminate on June thirtieth of the twelfth calendar year after the date of the approval of the taxation election held pursuant to this Item; however, the authority to levy the tax may be renewed if approved by a majority of the electors of Caddo and Bossier parishes who vote on a proposition authorizing such renewal. Any election to authorize the renewal shall be called by the bureau for the purpose of submitting such a proposition to the voters. The election on the question of the renewal shall be held only once at a regularly scheduled statewide election. If renewed, the term of renewal shall be as provided in the proposition authorizing such renewal, not to exceed twelve years.

(iii) Notwithstanding the provisions of Items (i) and (ii) of this Subparagraph, if an entity that receives money pursuant to Subparagraphs (M)(1)(c) through (e) of this Section ceases to exist, the bureau shall continue to levy the tax that supported the entity, subject to voter approval as required by Item (ii) of this Subparagraph, and the proceeds of the tax shall be distributed equally to the other entities provided for in Subparagraphs (M)(1)(c) through (e) of this Section.

(d) Taxes levied pursuant to this Paragraph shall not exceed a combined rate of six percent.

(25) Southwest Louisiana Convention and Visitors Bureau, four percent.

(26) St. Landry Parish Tourist Commission, four percent.

(27) St. Martin Parish Tourist Commission, two percent.

(28) St. Mary Parish Tourist Commission, four percent.

(29) St. Tammany Parish Tourist and Convention Commission, three percent.

(30) Tangipahoa Parish Tourist Commission, four percent.

(31) Union Tourist Commission, two percent.

(32) Vermilion Parish Tourist Commission, two percent.

(33) Vernon Parish Tourist and Recreation Commission, three percent.

(34) Washington Parish Tourism Commission, three percent.

(35) Webster Parish Convention and Visitors Commission, four percent.

(36) West Baton Rouge Parish Tourist Commission, four percent.

(37) West Feliciana Parish Tourist Commission, two percent.

(38) Jefferson Parish Multipurpose Recreation and Tourism Commission, one percent throughout the entire parish and an additional one percent on the east bank of the Mississippi River within the parish until the time provided for in Subsection F of this Section.

(39) Franklin Parish Tourist Commission, two percent; provided that such rate shall be levied upon the occupancy of hotel rooms, motel rooms, bed and breakfast facilities, and overnight camping facilities.

(40) A tourist commission in Plaquemines Parish, two percent.

(41) Morehouse Parish Tourist Commission, three percent.

(42) Monroe-West Monroe Convention and Visitor's Bureau of Ouachita Parish, two percent. The proceeds of such occupancy tax shall be used only for the acquisition, construction, operation, maintenance, and activities of the convention and visitor's bureau or commission in such parish. The percentage rate provided in this Paragraph shall be in addition to any other percentage authorized by law.

(43) East Carroll Parish Tourist Commission, four percent.

(44) Red River Tourism Commission, three percent.

(45) St. Martin Parish Tourist Commission, two percent in addition to any other such tax authorized by law.

(46) Caldwell Parish Tourist Commission, two percent.

B. For each one percent of occupancy tax levied under this Subsection by a commission, one percent of occupancy tax levied in the parish pursuant to the authority granted in R.S. 33:4574.1, 4574.7, 4574.8, or any local, special, or general law shall be eliminated.

C.(1) The word "hotel" as used in this Section shall mean and include any establishment, either public or private, engaged in the business of furnishing or providing rooms and overnight camping facilities intended or designed for dwelling, lodging, or sleeping purposes to transient guests where such establishment consists of two or more guest rooms and does not encompass any hospital, convalescent or nursing home or sanitarium, or any hotel-like facility operated by or in connection with a hospital or medical clinic providing rooms exclusively for patients and their families.

(2) Notwithstanding any other provision of law to the contrary, in the parish of Lafourche the word "hotel" as used in this Section shall mean and include any establishment, either public or private, engaged in the business of furnishing or providing rooms and overnight camping facilities intended or designed for dwelling, lodging, or sleeping purposes to transient guests where such establishment consists of one or more guest rooms and does not encompass any hospital, convalescent or nursing home or sanitarium, or any hotel-like facility operated by or in connection with a hospital or medical clinic providing rooms exclusively for patients and their families.

D. The tax shall be paid by the person who exercises or is entitled to occupancy of the hotel room, and shall be paid at the time the rent or fee of occupancy is paid. The word "person" as used herein shall have the same definition as that contained in R.S. 47:301(8).

E. Repealed by Acts 2005, 1st Ex. Sess., No. 60, §2, eff. Dec. 6, 2005.

F.(1) Commissions provided for in R.S. 33:4574(B) shall impose the tax by resolution or ordinance, and shall have the right to provide in the resolution or ordinance necessary and appropriate rules and regulations for the imposition, collection, and enforcement of the tax.

(2) Except as provided in Subsection G of this Section, no commission created by R.S. 33:4574(B) shall levy or increase a tax in excess of the limits provided for in Subsection B of this Section, unless approved by a majority of the electors of the parish or parishes voting thereon in an election held for that purpose.

(3)(a) Unless provided otherwise in any local, special, or general law for a particular commission, the proceeds of the occupancy taxes so levied, less a reasonable sum to be paid as a collection fee as provided for in Paragraph (5) of this Subsection, shall be used by the commission for the operation of the commission and for the purpose of attracting conventions and tourists into the area and jurisdiction of the commission, including but not limited to the authority to spend money for advertising, promotion, and publication of information, or for any other purpose generally or specifically authorized for occupancy taxes in the parish by this Chapter or by any local, special, or general law.

(b) In Ouachita Parish, the proceeds of the occupancy tax may also be used for the construction of museums, equestrian and livestock centers, and sports facilities, and additions to civic and convention centers.

(4) Unless the proceeds of the tax have been pledged as security for bonds, a commission may decrease the rate of the tax authorized in this Section.

(5) The governing authority of the commission may enter into a cooperative endeavor agreement contract with the governing authority or authorities of the parish or parishes within its territories, or with any public entity authorized to collect sales or use tax, for the collection of the tax which it levies under such terms and conditions it may deem appropriate, including a reasonable collection fee, and may adopt such rules and regulations pursuant thereto regarding the enforcement and collection of the occupancy tax authorized by this Chapter. The commission provided for in R.S. 33:4574(B)(38) shall have the right to contract with the state for such collection.

(6) The governing authority of the commission may also enter into a cooperative endeavor agreement contract with the governing authority or authorities of the parish or parishes within its territories or with other public entities for the performance of such duties and functions of the commission which the commission determines is necessary but is unable to perform itself.

(7) Repealed by Acts 2001, No. 948, §1, eff. July 1, 2001.

G. Except as provided in Subsection B:

(1) The governing authority of the Houma Area Convention and Visitors Bureau is hereby authorized to levy and collect a tax upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities within the jurisdiction of the Houma Area Convention and Visitors Bureau not to exceed the percentage of the rent or fee charged for such occupancy provided for in Paragraph (A)(12) of this Section.

(2) However, at such time as there is completed for use by the parish a general purpose exhibition and convention facility, the governing authority of the commission is authorized to increase such tax to a rate not to exceed four percent of the rent or fee charged for such occupancy. The additional one percent levied at the time of completion of the exhibition and convention facility shall be appropriated by the governing authority of the tourist commission for acquisition, operation, and maintenance of the exhibition and convention facility.

H. Repealed by Acts 2012, No. 256, §2, eff. May 25, 2012.

I. From the tax levied by the Iberia Parish Tourist Commission pursuant to the provisions of this Section, an amount equal to the proceeds of a two percent hotel occupancy tax shall be dedicated to the Iberia Industrial Development Foundation.

J. The provisions of this Section shall not be applicable in the parish of Orleans.

K.(1) The commission provided for in R.S. 33:4574(B)(38) shall distribute and use the proceeds of the tax levied pursuant to this Section in the manner and for the purposes provided for in R.S. 47:338.201 and 338.202. In addition, the same restrictions on facilities constructed with the proceeds of the tax shall apply.

(2) At the end of each fiscal year, the avails of the one percent tax levied on the east bank of the Mississippi River within the parish shall be used to retire the principal and interest on any outstanding bonds issued for the purposes set forth in R.S. 47:338.202; and at such time as such outstanding bonds are paid in full as to principal and interest, the authority to levy such tax on the east bank shall expire and the provisions of R.S. 47:338.202 shall have no further effect.

L. Visit Baton Rouge shall distribute and use the proceeds derived from one percent of the tax levied pursuant to this Section for capital improvements and expansion of the Baton Rouge Rivercenter and the proceeds derived from the remaining three percent of the tax for such purposes as determined by Visit Baton Rouge. If the governing authority of the city-parish of Baton Rouge and East Baton Rouge Parish abandons the planned capital improvements and expansion of the Baton Rouge Rivercenter, the tax rate shall not exceed three percent. At such time as all costs for the capital improvements and expansion of the Baton Rouge Rivercenter are paid in full, the tax rate shall not exceed three percent.

M.(1)(a) The Shreveport-Bossier Convention and Tourist Bureau shall dedicate and use the proceeds derived from three-quarters of one percent of the tax levied pursuant to this Section for capital improvements, repairs, and maintenance of Independence Stadium.

(b) The bureau shall dedicate and use the proceeds derived from three-quarters of one percent of the tax levied pursuant to this Section for riverfront and downtown development and for the operation and maintenance of the civic center and multipurpose arena in the city of Bossier City.

(c) The bureau shall dedicate and use one hundred percent of the proceeds derived from the tax levied pursuant to Subitem (A)(24)(c)(i)(aa) of this Section to the Shreveport-Bossier Sports Commission for the operation and promotion of sporting goals and sporting activities, as it relates to sports tourism, within the jurisdiction of the bureau.

(d) The bureau shall dedicate and use one hundred percent of the proceeds derived from the tax levied pursuant to Subitem (A)(24)(c)(i)(bb) of this Section to the Independence Bowl Foundation for the promotion of Division I football events within the jurisdiction of the bureau.

(e) The bureau shall dedicate and use one hundred percent of the proceeds derived from the tax levied pursuant to Subitem (A)(24)(c)(i)(cc) of this Section to the Ark-La-Tex Regional Air Service Alliance to incentivize air flights, air carriers, and air fare within the jurisdiction of the bureau.

(2) The commission may expend revenues for the purposes required by this Subsection by means of entering a cooperative endeavor with the governing authority of Shreveport or Bossier City, Caddo or Bossier Parish, the Shreveport-Bossier Sports Commission, the Independence Bowl Foundation, or the Ark-La-Tex Regional Air Service Alliance, as appropriate.

N.(1) The Pointe Coupee Parish Tourist Commission may levy and collect an additional tax upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities within the jurisdiction of the commission not to exceed one percent.

(2) Before the additional tax authorized by this Subsection may be levied and collected by the commission, the following shall occur:

(a) The governing authority shall enact an ordinance approving the additional tax levied by the commission.

(b) A majority of the electors residing in the district shall vote to approve the additional tax levied by the commission.

O. If the Southwest Louisiana Convention and Visitors Bureau levies the tax at a rate in excess of three percent, as authorized by Paragraph (A)(25) of this Section, an amount not to exceed twenty thousand dollars annually of the proceeds of the tax collected as a result of said increased rate may be used by the Southwest Louisiana Convention and Visitors Bureau to match funds from the Cameron Parish Police Jury, provided that such funds are used for tourism development purposes.

P. If the Southwest Louisiana Convention and Visitors Bureau levies the tax authorized in Paragraph (A)(25) of this Section or the tax authorized by R.S. 33:4574.11(A) and defined in R.S. 33:4574.11(E)(2)(b), an amount equal to twenty-five thousand dollars annually of the proceeds of the tax collected from the company which has a license to conduct slot machine gaming at a pari-mutuel live racing facility pursuant to Chapter 7 of Title 27 of the Louisiana Revised Statutes of 1950, R.S. 27:351 et seq., shall be provided by the Southwest Louisiana Convention and Visitors Bureau quarterly to the governing authority of the Beauregard Parish Covered Arena, provided such funds are used for maintenance or to promote equine activities for the purpose of attracting tourists to Beauregard Parish. The governing authority of the Beauregard Parish Covered Arena, which is subject to audit by the legislative auditor, shall not be required to report its expenditure of funds received pursuant to this Subsection to the Southwest Louisiana Convention and Visitors Bureau.

Q.(1)(a) Notwithstanding any other law to the contrary and except as provided in Subparagraph (b) of this Paragraph, the Vermilion Parish Tourist Commission shall levy and collect an additional tax of three percent upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities within the jurisdiction of the commission. The tax shall be levied without a vote of the people by ordinance adopted by the governing authority of the tourist commission. The percentage rate provided in this Subsection shall be in addition to any other percentage authorized by law.

(b)(i) The tax authorized in Subparagraph (a) of this Paragraph shall terminate on December 31, 2012.

(ii) The tourist commission may levy and collect a tax upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities within the parish on or after January 1, 2013, subject to approval by a majority of the electors in the parish who vote thereon in an election held for that purpose. The tax shall not exceed two percent of the rent or fee charged for such occupancy. The tax shall be allocated in accordance with the provisions of Paragraph (3) of this Subsection.

NOTE: The provisions of Paragraph (Q)(2) terminated on Dec. 31, 2012.

(2)(a) Notwithstanding any other provision of law to the contrary, two-thirds of the monies collected by the Vermilion Parish Tourist Commission from the levy of the additional three percent tax on the occupancy of hotel rooms, motel rooms, and overnight camping facilities as authorized by law, shall be used to fund recreation programs for all youth in Vermilion Parish. The commission shall enter into a cooperative endeavor with the governing authority of Vermilion Parish and each entity provided for in this Subparagraph to provide for the allocation of revenue collected for such purposes. The revenue collected for purposes of this Subparagraph shall be allocated as follows:

(i) Twenty-eight and one-half percent shall be allocated to the city of Abbeville.

(ii) Twenty-three and one-half percent shall be allocated to the city of Kaplan.

(iii) Fourteen percent shall be allocated to the North Vermilion Youth Athletic Association.

(iv) Eight percent shall be allocated to the town of Delcambre.

(v) Eight percent shall be allocated to the town of Erath.

(vi) Eight percent shall be allocated to the town of Gueydan.

(vii) Five percent shall be allocated to the village of Maurice.

(viii) Five percent shall be allocated to the Vermilion Parish Police Jury.

(b) Any revenue collected by the Vermilion Parish Tourist Commission to fund athletic programs for all youth in Vermilion Parish and not expended prior to the effective date of this Subparagraph shall be used to fund recreation programs in Vermilion Parish as provided in Subparagraph (a) of this Paragraph.

(c)(i) A minimum of seventy-five percent of the revenue allocated to the governmental entities pursuant to Subparagraph (a) of this Paragraph shall be used by each governmental entity to provide funds to any qualified nonprofit youth recreation organization within the territorial jurisdiction of the governmental entity which agrees to enter into a cooperative endeavor with the governmental entities agreeing to use such funds for purposes of youth recreation.

(ii) The revenue allocated to the governmental entities shall be distributed by each entity to the qualified nonprofit youth recreation organizations on a pro-rata basis, based upon the number of youth participating in recreational programs of the organization compared to the total number of youth participating in programs of all the qualified nonprofit youth recreation organizations receiving funds from the governmental entity.

(iii) The remaining funds may be used by each governmental entity for youth recreation purposes as determined by such entity.

(d) As used in this Paragraph the following terms shall have the meanings ascribed to them:

(i) "Qualified nonprofit youth recreation organizations" means an organization whose primary function is related to youth recreation purposes and is recognized by the United States Internal Revenue Service as entitled to exemption under Section 501(c)(3) of the United States Internal Revenue Code. The term shall not include any organization which is in default on any filing or payment with or to the state or any of its agencies or political subdivisions and against which an assessment or judgment that is final and nonappealable has been rendered, and remains outstanding, in favor of the state, or any of its agencies, or political subdivisions.

(ii) "Youth recreation purposes" means any use of funds which is related to recreation of persons eighteen years of age or younger, including but not limited to the purchase of uniforms and athletic equipment.

(e) Notwithstanding any other provision of law to the contrary, one-third of the monies collected by the Vermilion Parish Tourist Commission from the levy of the additional three percent tax on the occupancy of hotel rooms, motel rooms, and overnight camping facilities as authorized by law shall be dedicated for the promotion of tourism, including advertisements promoting festivals and other events within the parish.

(f) Notwithstanding any other provision of law to the contrary, monies collected by the Vermilion Parish Tourist Commission from the levy of the additional three percent tax on the occupancy of hotel rooms, motel rooms, and overnight camping facilities as authorized by law may be used or expended for capital outlay purposes.

(g) The provisions of this Paragraph shall terminate on December 31, 2012.

(3)(a) Notwithstanding any other provision of law to the contrary, effective January 1, 2013, one-half of the monies collected by the Vermilion Parish Tourist Commission from the levy of the additional two percent tax on the occupancy of hotel rooms, motel rooms, and overnight camping facilities as authorized by law, shall be used to fund recreation programs for all youth in Vermilion Parish. The commission shall enter into a cooperative endeavor with the governing authority of Vermilion Parish and each entity provided for in this Subparagraph to provide for the allocation of revenue collected for such purposes. The revenue collected for purposes of this Subparagraph shall be allocated as follows:

(i) Twenty-eight and one-half percent shall be allocated to the city of Abbeville.

(ii) Twenty-three and one-half percent shall be allocated to the city of Kaplan.

(iii) Fourteen percent shall be allocated to the North Vermilion Youth Athletic Association.

(iv) Eight percent shall be allocated to the town of Delcambre.

(v) Eight percent shall be allocated to the town of Erath.

(vi) Eight percent shall be allocated to the town of Gueydan.

(vii) Five percent shall be allocated to the village of Maurice.

(viii) Five percent shall be allocated to the Vermilion Parish Police Jury.

(b) Any revenue collected by the Vermilion Parish Tourist Commission to fund athletic programs for all youth in Vermilion Parish and not expended prior to June 7, 2012, shall be used to fund recreation programs in Vermilion Parish as provided in Subparagraph (c) of this Paragraph.

(c)(i) A minimum of seventy-five percent of the revenue allocated to the governmental entities pursuant to Subparagraph (a) of this Paragraph shall be used by each governmental entity to provide funds to any qualified nonprofit youth recreation organization within the territorial jurisdiction of the governmental entity which agrees to enter into a cooperative endeavor with the governmental entities agreeing to use such funds for purposes of youth recreation.

(ii) The revenue allocated to the governmental entities shall be distributed by each entity to the qualified nonprofit youth recreation organizations on a pro-rata basis, based upon the number of youth participating in recreational programs of the organization compared to the total number of youth participating in programs of all the qualified nonprofit youth recreation organizations receiving funds from the governmental entity.

(iii) The remaining funds may be used by each governmental entity for youth recreation purposes as determined by such entity.

(d) As used in this Paragraph the following terms shall have the meanings ascribed to them:

(i) "Qualified nonprofit youth recreation organizations" means an organization whose primary function is related to youth recreation purposes and is recognized by the United States Internal Revenue Service as entitled to exemption under Section 501(c)(3) of the United States Internal Revenue Code. The term shall not include any organization which is in default on any filing or payment with or to the state or any of its agencies or political subdivisions and against which an assessment or judgment that is final and nonappealable has been rendered, and remains outstanding, in favor of the state, or any of its agencies, or political subdivisions.

(ii) "Youth recreation purposes" means any use of funds which is related to recreation of persons eighteen years of age or younger, including but not limited to the purchase of uniforms and athletic equipment.

(e) Notwithstanding any other provision of law to the contrary, one-half of the monies collected by the Vermilion Parish Tourist Commission from the levy of the additional two percent tax on the occupancy of hotel rooms, motel rooms, and overnight camping facilities as authorized by law shall be dedicated for the promotion of tourism, including advertisements promoting festivals and other events within the parish.

(f) Notwithstanding any other provision of law to the contrary, monies collected by the Vermilion Parish Tourist Commission from the levy of the additional two percent tax on the occupancy of hotel rooms, motel rooms, and overnight camping facilities as authorized by law may be used or expended for capital outlay purposes.

(4)(a) Notwithstanding any other provision of law to the contrary, all revenue collected by the Vermilion Parish Tourist Commission from the levy of an additional tax on the occupancy of hotel rooms, motel rooms, and overnight camping facilities as authorized by Subparagraph (1)(a) of this Subsection which are allocated for the town of Gueydan and for the village of Maurice may be expended directly by the town or village for the improvement of recreational parks and facilities or for youth recreation purposes.

(b) The authority to expend the revenue directly as provided in Subparagraph (a) of this Paragraph shall expire September 1, 2014.

R. Notwithstanding any other law to the contrary, the Ascension Parish Tourist Commission shall levy and collect an additional tax of two percent upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities within the jurisdiction of the commission. The tax shall be levied by ordinance adopted by the governing authority of the tourist commission and only after approval by a majority of the electorate of such parish voting in an election held for such purpose. The percentage rate provided in this Subsection shall be in addition to any other percentage authorized by law.

S. Notwithstanding any provision of law to the contrary, in a parish with a population between fifty-five thousand and sixty thousand based on the latest federal decennial census, a tax levied by a parish-wide tourist commission shall be repealed upon a simple majority of the municipalities within the parish adopting an ordinance or resolution after July 1, 2011, favoring such action. Any funds unexpended at the time of such repeal shall be allocated as provided prior to the repeal and shall be expended toward the improvement of recreational parks and facilities.

Acts 1995, No. 47, §1, eff. June 8, 1995; Acts 1997, No. 1072, §1, eff. July 14, 1997; Acts 1997, No. 1090, §1, eff. July 14, 1997; Acts 1997, No. 1167, §1; Acts 1997, No. 1347, §1; Acts 1999, No. 225, §1, eff. June 11, 1999; Acts 1999, No. 432, §1, eff. June 18, 1999; Acts 1999, No. 538, §1, eff. June 30, 1999; Acts 1999, No. 1141, §1; Acts 2000, 1st Ex. Sess., No. 124, §1; Acts 2001, No. 115, §1, eff. July 1, 2001; Acts 2001, No. 237, §1, eff. June 1, 2001; Acts 2001, No. 948, §1, eff. July 1, 2001; Acts 2002, No. 52, §1, eff. June 25, 2002; Acts 2003, No. 1070, §1, eff. July 2, 2003; Acts 2004, No. 202, §1, eff. July 1, 2004; Acts 2004, No. 247, §1, eff. July 1, 2004; Acts 2004, No. 657, §1; Acts 2005, No. 171, §1, eff. Oct. 1, 2005; Acts 2005, No. 434, §1, eff. July 11, 2005; Acts 2005, No. 468, §1, eff. July 11, 2005; Acts 2005, 1st Ex. Sess., No. 60, §2, eff. Dec. 6, 2005; Acts 2006, No. 182, §1, eff. July 1, 2006; Acts 2006, No. 189, §1, eff. July 1, 2006; Acts 2006, No. 252, §1, eff. July 1, 2006; Acts 2007, No. 32, §1, eff. July 1, 2007; Acts 2007, No. 408, §1, eff. July 1, 2007; Acts 2008, No. 288, §1, eff. June 17, 2008; Acts 2008, No. 360, §1, eff. June 22, 2008; Acts 2009, No. 66, §1; Acts 2009, No. 112, §1; Acts 2009, No. 441, §1, eff. July 1, 2009; Acts 2010, No. 271, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Acts 2011, No. 292, §1, eff. June 28, 2011; Acts 2012, No. 256, §§1, 2, eff. May 25, 2012; Acts 2012, No. 313, §1; Acts 2012, No. 339, §1, eff. May 25, 2012; Acts 2012, No. 673, §1, eff. June 7, 2012; Acts 2013, No. 97, §1, eff. June 4, 2013; Acts 2013, No. 237, §1; Acts 2013, No. 243, §1, eff. June 12, 2013; Acts 2014, No. 674, §1, eff. July 1, 2014; Acts 2015, No. 234, §1; Acts 2015, No. 306, §1, eff. July 1, 2015.

NOTE: See Acts 1999, No. 538, §2 provides that Subsection M as continued in Act No. 538 shall be of no effect 25 years after 6/30/99.

NOTE: See Acts 2001, No. 237, §2 relative to procedure for imposition of taxes by Avoyelles Parish Tourist Commission.

NOTE: The name of the Shreveport-Bossier Convention and Tourist Commission was changed to the Shreveport-Bossier Convention and Tourist Bureau pursuant to R.S. 33:4574(A)(4) (now redesignated as R.S. 33:4574(D)) and so notified the La. State Law Institute on 8/20/01.

NOTE: See Acts 2005, 1st Ex. Sess., No. 60, §§3 and 4, relative to application of tax based on period of occupancy.



RS 33:4574.2 - Budget; borrowing money; audit

§4574.2. Budget; borrowing money; audit

A. The commission shall annually submit to the governing authority or authorities of the parish or parishes a budget for its operations during the ensuing year, and the said governing authority or authorities shall have the right to approve or disapprove such budget. Upon approval of the budget the commission shall proceed to act thereunder.

B. The commission may borrow money to pay its obligations that cannot be paid at maturity out of current revenue from the tax authorized herein but shall not borrow a sum greater than can be repaid out of the revenue anticipated from the tax authorized herein during the year in which the money is borrowed.

C. The books of the commission shall be audited by an independent certified public accountant annually, and said accountant shall make a written report of his audit to the governing authority or authorities of the parish or parishes and the commission. Such report shall be furnished not less than thirty days prior to the submission by the commission of its proposed budget as required in Subsection A hereof.

D. Any parish commission in the parish of West Baton Rouge may borrow money to construct a tourist information center on commission property provided that the funds are borrowed from a licensed financial institution; the loan is secured by a first mortgage upon the immovable property of the commission; the sum borrowed is less than the market value of the immovable property pledged as security for the loan; and the payments under such loan can be repaid out of the revenue anticipated from the tax authorized herein during the period in which the loan is to be repaid.

E. Notwithstanding the provisions of Subsection B of this Section, or of any other law to the contrary, but otherwise in accordance with the provisions of Subsection B, the Tangipahoa Parish Tourist Commission may borrow money to construct a tourist information center on property leased by the commission from the parish provided that the funds are borrowed from a licensed financial institution, the loan is secured by a first mortgage upon the immovable property of the commission, the sum borrowed is less than the market value of the immovable property pledged as security for the loan, and the payments under such loan can be repaid out of the revenue anticipated from the tax authorized herein during the period in which the loan is to be repaid.

F. Each commission in the parishes of East Feliciana, West Feliciana, Pointe Coupee, West Baton Rouge, and Iberville are hereby authorized to borrow money to construct tourist information centers on property leased by the commission from the parishes provided that the funds are borrowed from a licensed financial institution, the loan is secured by a first mortgage upon the immovable property of the commissions, the sum borrowed is less than the market value of the immovable property pledged as security for the loan, and the payments under such loan can be repaid out of the revenue anticipated from taxes authorized herein during the period in which the loan is to be repaid. This Subsection shall be construed as supplemental and additional to the provisions of Subsection B.

G.(1) The Acadia Parish Convention and Visitors Commission may purchase land for the construction of a convention center and may borrow money for the purchase of such land and for the construction of the convention center. The commission shall comply with all of the following when borrowing money for these purposes:

(a) The commission may borrow only from a licensed financial institution.

(b) The loan shall be secured by a first mortgage upon the immovable property of the commission.

(c) The sum borrowed shall be less than the market value of the immovable property pledged as security for the loan.

(d) The commission anticipates that it will be able to make payments under such loan out of the revenue from taxes authorized by R.S. 33:4574.1.1 during the period in which the loan is to be repaid.

(2) This Subsection shall be construed as supplemental and additional to the provisions of Subsection B of this Section.

H. The provisions of this Section shall not apply to commissions in existence prior to the effective date of Act No. 19 of the 1975 Regular Session of the Legislature.1

Added by Acts 1975, No. 19, §1. Amended by Acts 1982, No. 199, §1, eff. July 15, 1982; Acts 1988, No. 1005, §1, eff. Aug. 1, 1988; Acts 1995, No. 47, §1, eff. June 8, 1995; Acts 2009, No. 66, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Acts 2012, No. 313, §1.

1Enacted R.S. 33:4574-4574.3, eff. Sept. 12, 1975.



RS 33:4574.3 - Effect on existing tourist commissions

§4574.3. Effect on existing tourist commissions

A. The provisions of R.S. 33:4574 to R.S. 33:4574.2 shall not in any way be construed as limiting the existing authority of tourist commissions in existence prior to the effective date of Act No. 19 of the 1975 Regular Session of the Legislature,1 but shall be considered to be supplemental and additional authority for such tourist commissions, except that R.S. 33:4574 to R.S. 33:4574.2 shall not grant to any governing authority authorized to levy a tax on hotel rooms, motel rooms, and overnight camping facilities prior to such Act No. 19 any additional authority to levy an additional tax.

B.(1) The provisions of R.S. 33:4574(B), 4574.1.1, and R.S. 33:4574.5(D) shall not in any way be construed as limiting the authority of commissions in existence prior to June 8, 1995, but shall be considered to be supplemental and additional to the authority previously granted to such commissions. Any restrictions in Act No. 19 of the 1975 Regular Session of the Legislature that are not also in the local, special, or general laws establishing a commission in existence prior to the effective date of Act No. 19 of the 1975 Regular Session of the Legislature shall not in any way restrict the authority of commissions in existence prior to the effective date of Act No. 19 of the 1975 Regular Session of the Legislature.

(2) It is the intention of those provisions to make the commissions provided for in R.S. 33:4574(B), including those in existence prior to June 8, 1995, political subdivisions of the state, separate and independent of the local political subdivisions in which they operate, and to grant directly to such political subdivisions the power of taxation and such other powers as set forth in this Chapter, all as provided for in Article VI, Sections 19 and 30 of the Constitution of Louisiana.

(3) The commissions provided for in R.S. 33:4574(B) shall have the same directors as the commissions which they replace until such directors are changed as provided for in this Chapter, by local, special, or general act, or by ordinances of the governing authorities of parishes enacted pursuant to this Chapter or other law. Such directors shall adopt ordinances or resolutions providing for the same rules, regulations, and procedures as is provided by the ordinances or rules and regulations of the governing authorities of the parishes which created the original commissions. Thereafter, the commission may adopt by ordinance or resolution such rules, regulations, and procedures as it deems necessary.

(4) The commissions provided for in R.S. 33:4574(B) shall succeed to all rights, powers, and duties, and shall be entitled to the same assets and rights, including any right to receive state sales tax on hotel/motel rooms, and shall be liable for the debts, including any bonds or other debt obligations, of the commissions in existence on the effective date of that Paragraph.

C. The occupancy taxes provided for in R.S. 33:4574.1.1 may be substituted as security for any bonds or other debt obligations secured by the occupancy taxes provided for in R.S. 33:4574.1, or in any local, special, or general law, which taxes are being levied on June 8, 1995, unless such substitution will impair the obligation, validity, or security of such bonds or debt obligations.

Added by Acts 1975, No. 19, §1; Acts 1995, No. 47, §1, eff. June 8, 1995.

1Enacted R.S. 33:4574-4574.3, eff. Sept. 12, 1975.



RS 33:4574.4 - West Baton Rouge Parish Tourist Commission; terms; powers, duties, and responsibilities

§4574.4. West Baton Rouge Parish Tourist Commission; terms; powers, duties, and responsibilities

A. Notwithstanding the provisions of R.S. 33:4574(F), the West Baton Rouge Parish Police Jury shall appoint the directors to staggered terms of three years.

B. For the purpose of encouraging visitors to and promoting tourism in the parish, the West Baton Rouge Parish Tourist Commission may utilize funds received from the tax levied and collected under the authority of R.S. 33:4574.1 or R.S. 33:4574.1.1 and from any other sources:

(1) To promote the parish's history, culture, art, folklife, recreational and leisure opportunities, natural and scenic resources, transportation, sites, attractions, accommodations, and events.

(2) To cooperate and enter into agreements with governmental agencies, tourist promotion agencies, and private nonprofit associations and organizations for the promotion or development of the parish and area.

(3) To foster a greater awareness and understanding of the parish, its history, and its potential.

(4) To acquire or lease immovable property in accordance with applicable law and ordinances.

Added by Acts 1982, No. 199, §1, eff. July 15, 1982. Acts 1985, No. 210, §1, eff. July 6, 1985; Acts 1995, No. 47, §1, eff. June 8, 1995.



RS 33:4574.5 - Alexandria/Pineville Area Convention and Visitors Bureau

§4574.5. Alexandria/Pineville Area Convention and Visitors Bureau

A. The Alexandria/Pineville Area Convention and Visitors Bureau shall be composed of seven members appointed as follows:

(1) Two members appointed by the Greater Alexandria-Pineville Chamber of Commerce.

(2) One member appointed by the CENLA chapter of the Louisiana Restaurant Association.

(3) Two members appointed by the Alexandria Hotel-Motel Association.

(4) One member appointed by the governing authority of Rapides Parish who shall be a representative of the Coliseum Management.

(5) One member appointed by the Central Louisiana Attractions Associations.

B. The members of the bureau shall serve for terms of one year each or until their successors take office.

C. The bureau shall be authorized and responsible for executing and implementing the provisions of R.S. 33:4574, 4574.1, 4574.2, and 4574.3. The bureau shall make an annual report of matters affecting its activities and responsibilities.

D.(1) In addition to the authority and responsibilities provided for in Subsection C of this Section, the bureau may levy and collect the occupancy tax provided for in this Section in the manner and according to the procedures authorized by R.S. 33:4574.1.1, except that the tax shall not include amounts charged for overnight camping facilities. However, the rate of tax authorized for the bureau by such Section shall be reduced by one percent for each one percent of occupancy tax levied as provided for in R.S. 33:4574.7 and 4574.8.

(2) The net proceeds of the tax, after deduction of reasonable collection expenses, shall be used for the same purposes, and in the same priorities as is provided for in R.S. 33:4574.7(C) and (J) and, in the case of taxes levied and collected on the paid occupancy of hotel rooms located within the downtown area in the city of Alexandria as designated by the city council, R.S. 33:4574.8(B).

E.(1) Notwithstanding any other provision of law to the contrary, the bureau may use revenues of the bureau derived from hotel/motel occupancy taxes dedicated pursuant to R.S. 33:4574.1.1 and sales and use taxes dedicated pursuant to R.S. 47:302.30 and 322.32 for the additional purpose of constructing, acquiring, improving, operating, and maintaining capital facilities and improvements, including a visitors center.

(2) Nothing in this Subsection shall be construed to authorize the bureau to use for this purpose any revenues that are not revenues of the bureau as otherwise provided by law.

Acts 1984, No. 955, §1, eff. Sept. 1, 1984; Acts 1991, No. 628, §1; Acts 1995, No. 47, §1, eff. June 8, 1995; Acts 2011, No. 270, §1, eff. June 28, 2011.



RS 33:4574.6 - Tangipahoa Parish Tourist Commission; acquisition of property

§4574.6. Tangipahoa Parish Tourist Commission; acquisition of property

A. Notwithstanding any other provision of law to the contrary, the Tangipahoa Parish Tourist Commission may acquire, purchase, and lease as lessee property, real, personal, or mixed, for carrying out the purposes of the commission and may sell, lease as lessor, transfer, and dispose of any property or interest therein at any time acquired by it. The title to all such property shall be taken in the name of the commission.

B. Notwithstanding the provisions of R.S. 33:4574(F), the Tangipahoa Parish Tourist Commission shall be governed by a board of directors of eight members appointed by the governing authority of the parish of Tangipahoa for terms of three years.

Acts 1985, No. 921, §1; Acts 1987, No. 519, §1, eff. July 9, 1987; Acts 1995, No. 47, §1, eff. June 8, 1995; Acts 2012, No. 313, §1.

NOTE: See Acts 1985, No. 921, §2.

NOTE: See Acts 1987, No. 519, §2, regarding additional member.

NOTE: See Acts 1995, No. 47, §2.



RS 33:4574.7 - City of Alexandria; occupancy tax; rate; issuance of bonds

§4574.7. City of Alexandria; occupancy tax; rate; issuance of bonds

A. As used in this Section and in R.S. 33:4574.8, the following terms shall have the following meanings:

(1) "City" means the city of Alexandria.

(2) "Hotel" means and includes any establishment, both public and private, engaged in the business of furnishing or providing rooms intended or designed for dwelling, lodging, or sleeping purposes to transient guests where such establishment contains two or more guest rooms, including overnight camping facilities, and does not encompass any hospital, convalescent or nursing home or sanitarium, or any hotel-like facility operated by or in connection with a hospital or medical clinic providing rooms exclusively for patients and their families.

(3) "Person" means and includes any person as defined in R.S. 1:10.

B.(1) The governing authority of the city of Alexandria may levy and collect a tax upon the occupancy of hotel rooms within the corporate limits of the city not to exceed one percent of the rent or fee charged for such occupancy; however, the governing authority of the city of Alexandria shall not levy and collect such tax until it has authorized the expenditure of funds from other sources for the acquisition, construction, and maintenance of an exhibition center. The tax shall be imposed by ordinance adopted by the governing authority of the city of Alexandria who may provide for necessary rules and regulations for the imposition, collection, and enforcement of the tax in the ordinance.

(2) The tax shall be paid by the person who exercises, or is entitled to, occupancy of the hotel room, and shall be paid at the same time the rent or fee of occupancy is paid.

C. The net proceeds of the tax, after deduction of reasonable collection expenses, shall be used for the acquisition, construction, and maintenance of an exhibition center. Any monies remaining after acquisition, construction, and maintenance of an exhibition center shall be appropriated by the governing authority of the city of Alexandria to the Alexandria/Pineville Area Convention and Visitors Bureau.

D.(1) The governing authority of the city of Alexandria may fund the revenues derived from the tax into negotiable bonds and may issue bonds from time to time solely and exclusively for the purpose of acquiring, constructing, and maintaining an exhibition center, such bonds payable solely from and secured by an irrevocable pledge and dedication of the tax hereby authorized, subject only to the prior payment of the costs and expenses of administration and collection of the tax. The bonds shall be subject to the limitations and restrictions provided in this Section.

(2) The bonds shall be authorized and issued by ordinance of the governing authority of the city of Alexandria and be of such series, bear such date or dates, mature at such time or times, beginning not more than three years after the date of the bonds and ending not later than twenty-five years after the date thereof, bear interest at such rate or rates payable at such times, be in such denomination, form, either coupon or fully registered without coupons, carry such registration and exchangeability privileges, be payable in such medium and at such place or places within or without the state, be subject to such terms of redemption, be entitled to such priorities on the tax revenues and be sold upon such terms not inconsistent herewith as such ordinance may provide. The bonds shall be executed in the name of the city by the manual or facsimile signature of such official or officials of the city as designated by the governing authority of the city of Alexandria in the ordinance authorizing their issuance. At least one signature on each bond shall be a manual signature. The seal or a facsimile thereof of the city shall be affixed or otherwise reproduced upon each bond. The delivery of any bonds or coupons so executed at any time thereafter shall be valid although before the date of delivery any person or persons signing the bonds or coupons no longer hold office. The maturities of the bonds shall be so arranged that the total amount of principal and interest falling due in any year, together with principal and interest falling due in such year on all bonds theretofore issued and then outstanding, shall never exceed seventy percent of the amount of tax revenues estimated by the governing authority of the city of Alexandria to be received by it in a calendar year in which the bonds are issued.

(3) Bonds issued pursuant to this Section shall constitute a borrowing solely upon the credit of the tax revenues received or to be received by the governing authority of the city of Alexandria and shall not constitute an indebtedness or pledge of the general credit of the city, and the bonds shall contain a recital to that effect. No member of the governing authority of the city of Alexandria or officer of the city or any person executing the bonds shall have any personal liability on such bonds. Bonds issued hereunder shall be payable solely from and secured by an irrevocable pledge and dedication of such part of the tax revenues as may be pledged thereto in the authorizing ordinance. Any holder of any of such bonds or coupons attached thereto may enforce and compel performance of all duties required to be performed by the governing authority of the city of Alexandria as a result of issuing the bonds and may similarly enforce the provisions of the ordinance of the governing authority of the city of Alexandria imposing the tax and the ordinance and proceedings authorizing the issuance of the bonds. When any bonds shall have been issued pursuant to this Section, neither the legislature, the governing authority of the city of Alexandria nor any other authority shall discontinue or decrease the tax or permit the tax to be discontinued or decreased in anticipation of the collection of which such bonds have been issued or in any way make any change in the allocation and dedication of the proceeds of the tax which would diminish the amount of the tax revenues to be received by the city until all of such bonds shall have been retired as to principal and interest, it being the intention hereof to vest in the holders of such bonds and coupons a contractual right under the provisions of this Section.

(4) The governing authority of the city of Alexandria may in any ordinance authorizing such bonds provide for the respective priorities of its separate blocks, series, or issues of bonds issued hereunder and may provide for the issuance of additional bonds in the future on a parity therewith as may be specified in the ordinance. In the absence of such provision, if more than one series of bonds is issued hereunder payable from the same tax revenues, priority of lien on such revenues shall depend on the time of the delivery of the bonds, each series enjoying a lien prior and superior to that enjoyed by any series of bonds subsequently delivered, except that as to any issue or series of bonds which may be authorized as a unit but delivered from time to time in blocks, the governing authority of the city of Alexandria may in the ordinance authorizing the issuance of the bonds provide that all of the bonds of such series or issue shall be coequal as to lien regardless of the time of delivery; however, nothing herein shall vest in any holder of the bonds any right of lien or priority of any kind against any part of the tax revenues not pledged to the payment of the bonds by the ordinance authorizing the issuance of the bonds. Any resolution may contain such covenants with the future holder or holders of the bonds as to tax revenues, the disposition thereof, the issuance of future bonds, and such other pertinent matters as may be deemed necessary by the governing authority of the city of Alexandria to assure the marketability of the bonds, provided such covenants are not inconsistent with the provisions of this Section. Any resolution authorizing the issuance of bonds hereunder may contain such provisions to assure the enforcement, collection, and proper application of the tax revenues as the governing authority of the city of Alexandria may think proper and consistent with this Section, and when any bonds payable from the tax revenue shall have been issued, this Section, the ordinance of the governing authority of the city of Alexandria levying and authorizing collection of the tax, and the obligation of the governing authority of the city of Alexandria to continue to levy, collect, and allocate the tax and to apply the revenues derived therefrom in accordance with the provisions of the ordinance shall be irrevocable until such bonds have been paid in full as to principal and interest and shall not be subject to amendment in any manner which would impair the rights of the holders from time to time of such bonds or which would in any way jeopardize the prompt payment of principal thereof or interest thereon.

E.(1) All bonds shall be advertised for sale on sealed bids in accordance with the provisions of R.S. 39:1426. The governing authority of the city of Alexandria may reject any and all bids. If the bonds are not sold pursuant to advertisement, they may be sold by the governing authority of the city of Alexandria at private sale within sixty days after the date advertised for the reception of sealed bids, but no private sale shall be made at a price less than the highest bid which shall have been received. If not so sold, the bonds shall be readvertised in the manner herein prescribed.

(2) Bonds issued pursuant to this Section may also be issued as provided for in Chapter 13 of Title 39 of the Louisiana Revised Statutes of 1950.

F. The proceeds derived from the sale of bonds issued pursuant to this Section shall be used exclusively by the governing authority of the city of Alexandria for the purposes provided in Subsection C of this Section, but the purchasers of the bonds shall not be obligated to see to the application of the proceeds.

G. Before bonds are issued hereunder, the governing authority of the city of Alexandria shall investigate and determine the regularity of the proceedings. The ordinance authorizing the bonds may direct that the bonds contain a recital certifying that the bond is authorized by and is issued in conformity with the requirements of the constitution and laws of the state. Such recital shall be deemed to be the authorized declaration of the governing authority of the city of Alexandria and to import that there is constitutional and statutory authority for issuing the bonds and imposing the tax, that all the proceedings are regular, that all acts, conditions, and things required to exist, happen, and be performed precedent to and in the issuance of the bonds and imposition of the tax have existed, happened, and been performed in due time, form, and the manner required by law, that the amount of the bonds together with all other indebtedness of the city does not exceed any limit or limits prescribed by the constitution or statutes of the state and that the required notices have been regularly and duly given by publication in the manner required by law. If any bonds are issued containing the recital, they shall be construed according to the import herein declared, and it shall be conclusively presumed that the recital is true, and neither the governing authority of the city of Alexandria nor any taxpayer shall be permitted to question the validity or regularity of the bonds, obligations, or tax in any court or in any other action or proceeding.

H.(1) After the time within which the validity of the bonds may be contested has elapsed as provided hereafter, the bonds shall be registered with the secretary of state without charge and shall have endorsed thereon a legend stating that they are incontestable and are secured by a pledge and dedication of a tax authorized by this Section in the city and that they were registered with the secretary of state on the date so registered, and the endorsement shall be signed by the secretary of state.

(2) All bonds issued pursuant to this Section and the interest thereon shall be exempt from all taxation in the state. The bonds may be used for deposit with any officer, board, municipality, or other political subdivision of the state in any case where deposit of security is required.

I.(1) This Section shall be construed as cumulative authority for the exercise of the powers herein granted. The authority granted herein to the governing authority of the city of Alexandria shall not be affected or limited by any other provision of any statute of this state, and no provision, publication, election, or right of referendum shall be required or afforded in the performance of any act herein authorized to be done, including the imposition, collection, and application of the tax and issuance of bonds, except as herein otherwise specifically provided. However, in order to accomplish the purposes provided for herein, the governing authority of the city of Alexandria is authorized to utilize all of the types of securities, devices, procedures, and methods of borrowing or securing provided for tax revenues as set forth in Title 39 of the Louisiana Revised Statutes of 1950 when issuing indebtedness and otherwise using the tax revenue provided for in this Section. The bonds may be issued, reissued, advertised, sold, secured, enhanced, refunded, defeased, or otherwise utilized, and the tax revenues may be used in any manner according to any procedure provided for in Title 39 for the governing authority of the city of Alexandria; however, such use must accomplish the purposes provided for in this Section.

(2) Any bonds issued pursuant to this Section shall be considered negotiable in accordance with the commercial laws of Louisiana and shall not be invalid for any irregularity or defect in the proceedings for the issuance and sale thereof and shall be incontestable in the hands of bona fide purchasers or holders for value.

(3) The ordinance authorizing the issuance of the bonds and pledging and dedicating tax revenues to the payment thereof shall be recorded in the mortgage records of the parish and shall be published in one issue of the official journal of the city, but it shall not be necessary to publish any exhibits to the ordinance if they are available for public inspection and such fact is stated in the publication. Within thirty days after the date of publication, any person in interest may contest the legality of the tax levied and of the ordinance, any provisions in the ordinance made for the security and payment of the bonds to be issued pursuant thereto, and the validity of all other provisions and proceedings relating to the authorization and issuance of such bonds and the levy of the taxes. If no action or proceeding is instituted within thirty days, no person shall have any cause of action to test the regularity, formality, legality, or effectiveness of the levy of the tax and of the ordinance, any provisions of the bonds to be issued pursuant to the ordinance, the provisions for the security and payment of the bonds, and of the validity of all other provisions and proceedings relating to the authorization and issuance of the bonds and the levy of the tax for any cause whatsoever, and it shall be conclusively presumed that every legal requirement for the issuance of the bonds and the levy of the tax has been complied with and that the bonds and tax are legal. Thereafter, no court shall have authority to inquire into any such matters. Any action or proceeding instituted by such person in interest or by the city shall be in accordance with the provision of Part XVI of Chapter 32 of Title 13 of the Louisiana Revised Statutes of 1950.

J.(1) Until such time as the bonds authorized hereby are issued and the proceeds of the tax are required for debt service as set forth in this Section, or the substantial completion of construction of an exhibition hall, the net proceeds of the tax after deduction of reasonable collection expenses shall be transmitted on a monthly basis to the Alexandria/Pineville Area Convention and Visitors Bureau for advertising, promotion, and marketing of conventions and tourism. The bureau may invest any or all of the net proceeds in the manner provided by law.

(2) The books of the Alexandria/Pineville Area Convention and Visitors Bureau shall be audited by an independent certified public accountant annually, and the accountant shall make a written report of his audit to the governing authority of the city of Alexandria.

K.(1) The avails of the tax imposed by R.S. 47:331 from the sale of services as defined in R.S. 47:301(14)(a) in the city of Alexandria under the provisions of R.S. 47:331(C) and R.S. 47:332 shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the Alexandria/Pineville Exhibition Hall Fund.

(2) The amount of proceeds in the fund when appropriated by the legislature in accordance with this Section shall be available for planning, designing, purchasing, or preparing for the purchase of land, and otherwise preparing for the construction, and for the construction, operation, and maintenance of an exhibition hall.

L. The monies in the fund shall be subject to an annual appropriation by the legislature. All unexpended and unencumbered monies in the Alexandria/Pineville Exhibition Hall Fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as monies in the state general fund and all interest earned shall be deposited into the state general fund.

M. The city of Alexandria may issue bonds payable from a pledge and dedication of the amounts of proceeds of the tax in the Alexandria/Pineville Exhibition Hall Fund allocated for the purposes set forth in this Section. Whenever such bonds are issued, the legislature shall annually appropriate, to the extent of deposits in the fund, monies sufficient to pay the principal, interest, and premium, if any, due on the bonds each year, or if such appropriation can not be effected, the state shall in no way be a party to any contractual rights arising from the bonds issued, nor shall the state be in any way obligated for any payments due holders of the bonds issued under the provisions of this Section.

Acts 1991, No. 992, §1; Acts 1992, No. 421, §1.



RS 33:4574.8 - City of Alexandria; additional tax; rate

§4574.8. City of Alexandria; additional tax; rate

A. The Alexandria City Council may levy and collect a tax upon the paid occupancy of hotel rooms located within the downtown area in the city of Alexandria designated by the city council. The tax shall be one percent of the rent or fee charged for such occupancy and may be levied and collected whether or not the city council levies and collects the tax authorized by R.S. 33:4574.7. The tax shall be paid by the person who exercises, or is entitled to, occupancy of the hotel room and shall be paid at the time the rent or fee for occupancy is paid. The tax shall be imposed by ordinance adopted by the city council, and the ordinance may provide for necessary rules and regulations for imposition, collection, and enforcement of the tax.

B. The net proceeds of the tax after deduction of reasonable collection expenses shall be made available to the Alexandria/Pineville Area Convention and Visitors Bureau for advertising, promotion, and marketing of conventions and tourism. The books of the parish tourist commission shall be audited by an independent certified public accountant annually, and the accountant shall make a written report of his audit to the city council.

Acts 1991, No. 992, §1.



RS 33:4574.9 - Concordia Parish Tourist Commission

§4574.9. Concordia Parish Tourist Commission

A. There is hereby created the Concordia Parish Tourist Commission, hereinafter referred to as the "commission". The commission shall have as its purpose the promotion of tourism within the parish of Concordia.

B.(1) The commission shall be composed of seven commissioners. Three commissioners shall be appointed by the governing authority of Concordia Parish and one commissioner shall be appointed by the governing authority of the municipalities of Ferriday, Vidalia, Ridgecrest, and Clayton. Appointments shall be made from lists of nominees submitted to the respective governing authorities by private, nonprofit groups that have an interest in one or more aspects of the tourism industry. Each commissioner shall be appointed for a term of three years. Vacancies among the commissioners shall be filled in the same manner that the original appointments are made.

(2) The commissioners so appointed shall elect from among themselves a chairman who shall serve as the chairman for a term of one year. In addition to the chairman, the commission shall elect from its membership a vice chairman, secretary, and treasurer. The office of secretary and treasurer may be combined if the commission so elects.

(3) The commission shall have the power to sue and be sued, to accept grants or donations of every type, to make capital improvements for the purpose of obtaining federal funds, to do all things necessary for the promotion and the advertisement and publication of information relating to tourist attractions within the parish. However, the commission shall not exercise any function which results in competition with local retail businesses or enterprises. The commission shall be a political subdivision of the state.

C.(1)(a) In order to provide funds for the operation of the commission, the commission is authorized and empowered to levy and collect a tax upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities within the parish. Said tax shall not exceed two percent of the rent or fee charged for such occupancy.

(b) The word "hotel" as used herein shall mean and include any establishment, both public and private, engaged in the business of furnishing or providing rooms and overnight camping facilities intended or designed for dwelling, lodging, or sleeping purposes to transient guests where such establishment consists of two or more guest rooms and does not encompass any hospital, convalescent or nursing home, or sanitarium, or any hotel-like facility operated by or in connection with a hospital or medical clinic providing rooms exclusively for patients and their families.

(c) The tax shall be paid by the person who exercises or is entitled to occupancy of the hotel room, and shall be paid at the time the rent or fee of occupancy is paid. The word "person" as used herein shall have the same definition as that contained in R.S. 47:301(8).

(d) Repealed by Acts 2005, 1st Ex. Sess., No. 60, §2, eff. Dec. 6, 2005.

(e) The commission shall impose the tax by ordinance. The commission shall have the right to provide in the ordinance necessary and appropriate rules and regulations for the imposition, collection, and enforcement of the tax.

(f) The governing authority of the commission may enter into a cooperative endeavor agreement contract, under such terms and conditions as it may deem appropriate including payment of a reasonable collection fee, with the governing authority of the parish or with any public entity authorized to collect sales or use taxes for the collection of the hotel occupancy tax.

(g) The governing authority of the commission may enter into a cooperative endeavor agreement contract with the governing authority of the parish or with another public entity for the performance of such duties and functions of the commission which the commission determines are necessary but is unable to perform itself.

(2) The proceeds of the tax so levied shall be used by the commission for the purposes of attracting conventions and tourists into the parish or as provided by the ordinance dedicating the proceeds of the tax. The commission shall have authority to spend money for advertising, promotion, and publication of information. The commission may retain or spend a reasonable sum from such proceeds as a collection fee.

D.(1) The commission shall annually submit to the governing authority of the parish a budget for its operations during the ensuing year, and the governing authority shall have the right to approve or disapprove such budget. Upon approval of the budget the commission shall proceed to act thereunder.

(2) The commission may borrow money to pay its obligations that cannot be paid at maturity out of current revenue from the tax authorized herein but shall not borrow a sum greater than can be repaid out of the revenue anticipated from the tax authorized herein during the year in which the money is borrowed.

(3) The commission shall be audited in accordance with R.S. 24:513. Said accountant shall make a written report of his audit to the governing authority of the parish and the commission. Such report shall be furnished not less than six months from the close of the fiscal year.

Acts 1995, No. 705, §1; Acts 1996, 1st Ex. Sess., No. 33, §1, eff. May 7, 1996; Acts 2005, 1st Ex. Sess., No. 60, §2, eff. Dec. 6, 2005.

NOTE: See Acts 2005, 1st Ex. Sess., No. 60, §§3 and 4, relative to application of tax based on period of occupancy.



RS 33:4574.10 - Additional powers of certain convention and visitors bureaus

§4574.10. Additional powers of certain convention and visitors bureaus

Notwithstanding any law to the contrary, any convention and visitors bureau designated in R.S. 33:4574(B) within a territory of a parish with a population of not less than one hundred sixty-five thousand and not more than two hundred forty thousand, based on the latest federal decennial census, shall have all powers necessary or convenient to effectuate its purposes, including but not limited to the following rights and powers:

(1) To acquire, purchase, lease as lessee, and hold and use any property, movable or immovable, tangible or intangible, or any interest therein necessary or desirable for carrying out its purposes, and to sell, lease as lessor, transfer, or dispose of any property or interest therein owned by it and to sublease any property or interest therein leased by it.

(2) To acquire by purchase, lease, or otherwise and to construct, develop, maintain, and operate buildings and other facilities necessary or desirable for carrying out its objectives.

(3) To enter into contracts or cooperative endeavors with any persons, corporations, associations, or other entities, including public corporations, political subdivisions, the United States government and the agencies thereof, the state and the agencies thereof, or any combination thereof for the operation or use of its properties and for carrying out its objectives, including but not limited to contracts and agreements under which it is paid for providing goods and services related to its objectives and under which it has expenses for projects related to its objectives.

(4) To enter into contracts or cooperative endeavors with any public or private entity for carrying out its objectives including, but not limited to contracts for constructing or acquiring property.

(5) To incur debt for any purpose necessary or desirable for carrying out its objectives even if those monies cannot be paid out of the revenues anticipated to be collected during the year in which the monies are borrowed.

(6) To pledge all or any part of its revenues, income, receipts, or funds, including but not limited to the occupancy tax authorized by R.S. 33:4574.1.1 and any monies appropriated from any fund created in Chapter 2-B of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950 and to pledge or mortgage its properties as collateral or security for any indebtedness.

(7) To incur debt and issue certificates of indebtedness and bonds necessary or desirable for carrying out its objectives which are authorized under state law. The certificates of indebtedness and bonds shall not be invalid for any irregularity or defect in the proceedings providing for their issuance, shall be incontestable in the hands of bona fide purchasers for value, and no court shall have authority or jurisdiction to inquire into the legality thereof if the validity of the certificates or bonds is not raised within thirty days from date of publication of the resolution providing for their issuance.

Acts 1997, No. 704, §1, eff. July 1, 1997.



RS 33:4574.11 - Southwest Louisiana Convention and Visitors Bureau; complimentary hotel room tax

§4574.11. Southwest Louisiana Convention and Visitors Bureau; complimentary hotel room tax

A. In addition to any other tax which it is authorized to levy, the governing authority of Southwest Louisiana Convention and Visitors Bureau may levy and collect a tax on complimentary hotel rooms within its jurisdiction in accordance with the provisions of this Section.

B.(1) The governing authority of the bureau shall levy the tax by ordinance or resolution and may provide in the ordinance or resolution for necessary and appropriate rules and regulations for the collection and enforcement of the tax.

(2) The tax shall be due and owing and shall be collected monthly.

(3) The governing authority of the bureau may enter into a cooperative endeavor agreement with the governing authority of Calcasieu Parish or with any public entity authorized to collect sales or use taxes for the collection of the tax under such terms and conditions as it may deem appropriate which terms may include payment of a reasonable collection fee.

C.(1) The rate of such tax shall not exceed four percent. The actual rate of the tax shall be as established by the resolution or ordinance levying the tax.

(2) Except as provided in Paragraph (3) of this Subsection, the amount of tax owed by the hotel on each complimentary hotel room shall be determined by multiplying the rate of the tax by the maximum amount which state government employees may be reimbursed for hotel expenses in the particular municipality or in the unincorporated area of the parish where the hotel is located as such maximum amount for lodging is established by the commissioner of administration pursuant to R.S. 39:231.

(3) Complimentary occupancy up to thirty-five percent of the total monthly occupancy shall be exempt from the tax.

D. The bureau or its designated tax collector shall collect the tax from the hotels at the same time and in the same manner as the hotel occupancy tax authorized by Act No. 614 of the 1972 Regular Session of the Louisiana Legislature2 or R.S. 33:4574.1.1 is collected.

E. For purposes of this Section:

(1) "Complimentary room" shall mean a room to which a person exercises or is entitled to exercise occupancy but for which occupancy no rent or fee is charged.

(2) The word "hotel" shall have the definition provided by Act No. 614 of the 1972 Regular Session of the Legislature as amended but shall only include any hotel which is owned, owned in part, or operated, directly or indirectly, or any combination thereof, by a company which has, or which owns or owns in part, directly or indirectly, a company which has:

(a) A license to conduct gaming activities on a riverboat pursuant to Chapter 4 of Title 27 of the Louisiana Revised Statutes of 1950, R.S. 27:41 et seq. or

(b) A license to conduct slot machine gaming activities pursuant to Chapter 7 of Title 27 of the Louisiana Revised Statutes of 1950, R.S. 27:351 et seq.

(3) The word "person" shall have the definition provided by R.S. 47:301(8).

Acts 1998, No. 65, §1; Acts 2005, No. 434, §1, eff. July 11, 2005.

1As appears in enrolled bill.

2See also: Acts 1974, No. 347; Acts 1985, No. 85; Acts 1991, No. 248.



RS 33:4574.12 - River Parishes Convention, Tourist, and Visitors District; commission

§4574.12. River Parishes Convention, Tourist, and Visitors District; commission

A. There is hereby created the River Parishes Convention, Tourist, and Visitors District and its governing authority the River Parishes Convention, Tourist, and Visitors Commission, referred to in this Section as the "district" and the "commission" respectively. The district shall be comprised of and the commission shall have jurisdiction within the parishes of St. Charles, St. John the Baptist, and St. James. The district shall be a political subdivision of the state as defined in Article VI, Section 44(2) of the Constitution of Louisiana. The commission shall have as its purpose promotional efforts directed at attracting conventions, tourists, and visitors to the parishes.

B.(1) The commission shall be composed of nine commissioners all of whom shall be members of the economic development commission in their respective parishes. Three shall be appointed from each parish as follows:

(a) The economic development commission shall appoint one commissioner.

(b) The parish president shall appoint one commissioner.

(c) The parish council shall appoint one commissioner.

(2) All appointments shall be subject to Senate confirmation.

(3) A vacancy shall be filled in the same manner as the original appointment.

(4) Three commissioners shall serve initial terms of one year, three shall serve two years, and three shall serve three years as determined by lot at the first meeting of the commission. All subsequent terms shall be four years.

(5) The commissioners so appointed shall elect from among themselves a chairman who shall serve as chairman for a term of one year. In addition to the chairman, the commission shall elect from its membership a vice chairman, secretary, and treasurer who shall also serve one-year terms. The office of secretary and treasurer may be combined if the commission so elects.

(6) The commission shall meet at least once per quarter but not more than once per month.

C.(1) The commission shall have the power to sue and be sued, to accept grants or donations of every type, to spend money on capital improvements if necessary to receive matching federal funds, to do all things necessary for the attraction of conventions, tourists, and visitors, including the promotion of convention facilities, tourist attractions, and other points of interest within the three-parish area. Such promotion may include the advertisement and publication of information relating thereto. However, the commission shall not exercise any function which results in competition with local retail businesses or enterprises.

(2) The commission may enter into a cooperative endeavor with the governing authority of any parish comprising the district or with another public entity for the performance of such duties and functions of the commission which the commission determines are necessary but is unable to perform itself.

D.(1)(a) In order to provide funds for the operation of the commission, the commission may levy and collect a hotel/motel occupancy tax within the parishes. The tax shall not exceed two percent of the rent or fee charged for such occupancy.

(b) The word "hotel/motel" as used in this Section shall mean and include any establishment, public or private, engaged in the business of furnishing or providing rooms intended or designed for dwelling, lodging, or sleeping purposes to transient guests where such establishment consists of two or more guest rooms and shall include overnight camping facilities. The term shall specifically include bed and breakfasts and country inns but does not encompass any hospital, convalescent or nursing home, or sanitarium, or any hotel-like facility operated by or in connection with a hospital or medical clinic providing rooms exclusively for patients and their families.

(c) The tax shall be paid by the person who exercises or is entitled to occupancy of the room or accommodation and shall be paid at the time the rent or fee of occupancy is paid. The word "person" as used herein shall have the same definition as that contained in R.S. 47:301(8).

(d) Repealed by Acts 2005, 1st Ex. Sess., No. 60, §2, eff. Dec. 6, 2005.

(e) The commission shall impose the tax by ordinance. The commission may provide for necessary and appropriate rules and regulations for the imposition, collection, and enforcement of the tax.

(f) The commission may enter into a cooperative endeavor under such terms and conditions as it may deem appropriate, including payment of a reasonable collection fee, with the governing authority of any member parish or with any public entity authorized to collect sales or use taxes for the collection of the hotel/motel occupancy tax.

(2) The commission shall use the tax proceeds for any of the commission's lawful purposes and as provided by the ordinance dedicating the proceeds. The commission may retain or spend a reasonable sum from such proceeds as a collection fee.

E.(1) For any of its lawful purposes, the commission may issue bonds secured by and payable from a pledge of the proceeds of the hotel/motel occupancy tax authorized by this Section. The bonds shall have such form, characteristics, and details and shall be issued in accordance with this Subsection and all other laws applicable to the issuance of bonds by political subdivisions, including but not limited to Article VI, Section 35 of the Constitution of Louisiana and Part IV of Chapter 11 and Chapters 13, 13-A, 14, and 14-A of Title 39 of the Louisiana Revised Statutes of 1950.

(2) The commission shall authorize the issuance of bonds by adoption of a resolution. However, no such resolution shall be adopted by the commission until it has been approved by the parish council of each parish comprising the commission.

(3) The bonds shall be of such series, bear such date or dates, be serial or term bonds, mature at such time or times no later than thirty years from their date, bear interest at such rate or rates payable on such date or dates, be in such denomination, be in such form, carry such registration and exchangeability provisions, be payable in such medium of payment and at such place or places, be subject to such terms of redemption, and be entitled to such priorities on the occupancy tax as the resolution authorizing such bonds may provide.

(4) The bonds shall be executed in the name of the commission by the manual or facsimile signatures of such official or officials as may be designated in the resolution authorizing their issuance. If any officer whose manual or facsimile signature appears on any bond ceases to be such officer before the delivery of such bonds, such signature nevertheless shall be valid and sufficient for all purposes as if he had remained in office until such delivery. The resolution may provide for authentication of the bonds by the fiscal agent thereunder.

(5) The commissioners, officers, or employees of the commission or any other person executing the bonds of the commission, while acting within the scope of their authority, shall not be personally liable for the bonds nor be subject to any personal liability or accountability by reason of the issuance, sale, and delivery thereof.

(6) The holders of any bonds issued hereunder shall have such rights and remedies as may be provided in the resolution authorizing the issuance of the bonds, including but not by way of limitation appointment of a trustee for bondholders and any other available civil action to compel compliance with the terms and provisions of the bonds and the resolution.

(7)(a) Until all bonds issued pursuant to this Subsection have been retired as to principal and interest or irrevocable provision otherwise made for their complete redemption and payment in principal, interest, and redemption premium if any, neither the legislature, the commission, nor any other authority may act to:

(i) Impair any obligation of contract for the benefit of the holders of the bonds.

(ii) Discontinue or decrease the hotel/motel occupancy tax or permit to be discontinued or decreased said tax in anticipation of the collection of which such bonds have been issued.

(iii) Make any change in the allocation and dedication of the proceeds of such tax which would diminish the amount of the hotel/motel occupancy tax revenues to be received by the commission.

(b) There is hereby vested in the holders of such bonds a contract right in the provisions of this Subsection.

(8) Bonds issued pursuant to this Subsection shall have all the qualities of negotiable paper and shall constitute negotiable instruments under applicable state law. They shall not be invalid for any irregularity or defect in the proceedings for the issuance and sale thereof and shall be incontestable in the hands of bona fide purchasers or holders for value.

(9) All bonds and the income therefrom shall be exempt from taxation by the state and any political subdivision thereof. The bonds shall be legal and authorized investments for banks, savings banks, insurance companies, homestead and building and loan associations, trustees, and other fiduciaries and may be used for deposit with any officer, board, or political subdivision of the state in any case where, by present or future laws, deposit of security is required.

(10) All bonds issued shall be advertised for sale on sealed bids. The commission may reject any and all bids. If the bonds are not sold pursuant to the advertisement, they may be sold by the commission at private sale within sixty days after the date advertised for the reception of sealed bids, but no private sale shall be made at a price less than the highest bid received. If not so sold, the bonds shall be readvertised as prescribed by this Paragraph.

(11) The proceeds derived from the sale of bonds shall be used exclusively by the issuer for the purpose or purposes for which the bonds are authorized to be issued, but the purchasers of the bonds shall not be obligated to see to the application thereof.

F.(1) The commission shall annually submit to the governing authority of each parish a budget for its operations during the ensuing year, and the respective governing authorities may comment on the proposed budget.

(2) The commission may borrow money to pay its obligations that cannot be paid at maturity out of current revenue from the tax authorized in this Section but, except for bonds issued pursuant to Subsection E of this Section, shall not borrow a sum greater than can be repaid out of the revenue anticipated from the tax during the year in which the money is borrowed.

(3) The commission shall be audited in accordance with R.S. 24:513. The accountant shall make a written report of his audit to the governing authority of each parish and the commission. Such report shall be furnished not less than six months after the close of the fiscal year.

Acts 2000, 1st Ex. Sess., No. 104, §1; Acts 2005, 1st Ex. Sess., No. 60, §2, eff. Dec. 6, 2005.

NOTE: See Acts 2005, 1st Ex. Sess., No. 60, §§3 and 4, relative to application of tax based on period of occupancy.



RS 33:4574.13 - Madison Parish Tourism Commission; creation; governance; powers

§4574.13. Madison Parish Tourism Commission; creation; governance; powers

A. The Madison Parish Tourism Commission, referred to in this Section as the "commission", is hereby created. The commission shall be a special district and a political subdivision of the state comprised of all the territory in the parish of Madison. The commission shall have as its purpose the promotion of tourism within the parish.

B.(1) The commission shall be governed by a board of commissioners composed of seven members appointed by the parish governing authority from a list of nominees submitted by private and nonprofit groups that have an interest in one or more aspects of the tourism industry. Two commissioners shall serve initial terms of one year, two shall serve initial terms of two years, and two shall serve initial terms of three years as determined by lot at the first meeting of the commission. All subsequent terms shall be four years. A vacancy shall be filled in the same manner as the original appointment.

(2) The commissioners so appointed shall elect from among themselves a chairman who shall serve as the chairman for a term of one year. In addition to the chairman, the board of commissioners shall also elect from its membership a vice chairman, secretary, and treasurer. The office of secretary and treasurer may be combined if the members so elect.

(3) The commission shall have the power to sue and be sued, to accept grants or donations of every type, to make capital improvements for the purpose of obtaining federal funds, to do all things necessary for the promotion and the advertisement and publication of information relating to tourist attractions within the parish. However, the commission shall not exercise any function which results in competition with local retail business or enterprises.

C.(1)(a) In order to provide funds for the operation of the commission, the board of commissioners is authorized and empowered to levy and collect a tax upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities within the parish. Said tax shall not exceed two percent of the rent or fee charged for such occupancy.

(b) The word "hotel" as used herein shall have the meaning provided in R.S. 33:4574.1(A)(1)(b).

(c) The tax shall be paid by the person who exercises or is entitled to occupancy of the hotel room and shall be paid at the time the rent or fee of occupancy is paid. The word "person" as used herein shall have the same definition as that contained in R.S. 47:301(8).

(d) Repealed by Acts 2005, 1st Ex. Sess., No. 60, §2, eff. Dec. 6, 2005.

(e) The board of commissioners shall impose the tax by ordinance and shall have the right to provide in the ordinance necessary and appropriate rules and regulations for the imposition, collection, and enforcement of the tax.

(f) The board of commissioners may enter into a cooperative endeavor agreement contract, under such terms and conditions as it may deem appropriate including payment of a reasonable collection fee, with the governing authority of the parish or with any public entity authorized to collect sales or use taxes for the collection of the hotel occupancy tax.

(g) The board of commissioners may enter into a cooperative endeavor agreement contract with the governing authority of the parish or with another public entity for the performance of such duties and functions of the commission which the board of commissioners determines are necessary but is unable to perform itself.

(2) The proceeds of the tax so levied shall be used by the board of commissioners for the purposes of attracting conventions and tourists into the parish or as provided by ordinance dedicating the proceeds of the tax. The board of commissioners shall have authority to spend money for advertising, promotion, and publication or information. The board of commissioners may retain or spend a reasonable sum from such proceeds as a collection fee.

D.(1) The board of commissioners shall annually submit to the governing authority of the parish a budget for its operations during the ensuing year, and the governing authority of the parish shall have the right to approve or disapprove such budget. Upon approval of the budget by the governing authority of the parish, the board of commissioners shall proceed to act thereunder.

(2) The board of commissioners may borrow money to pay its obligations that cannot be paid at maturity out of current revenue from the tax authorized herein but shall not borrow a sum greater than can be repaid out of the revenue anticipated from the tax authorized herein during the year in which the money is borrowed.

(3) The commission shall be audited in accordance with R.S. 24:513. The accountant performing the audit shall make a written report of his audit to the governing authority of the parish and the board of commissioners. Such report shall be furnished not less than six months after the close of the fiscal year.

Acts 2001, No. 463, §1; Acts 2004, No. 246, §1, eff. July 1, 2004; Acts 2005, 1st Ex. Sess., No. 60, §2, eff. Dec. 6, 2005.

NOTE: See Acts 2005, 1st Ex. Sess., No. 60, §§3 and 4, relative to application of tax based on period of occupancy.



RS 33:4574.14 - Allen Parish Tourist Commission; per diem

§4574.14. Allen Parish Tourist Commission; per diem

Notwithstanding the provisions of R.S. 33:4574.1.1 or any other law to the contrary, the members of the board of commissioners of the Allen Parish Tourist Commission shall each receive a per diem not to exceed fifty dollars for each meeting they attend but shall not be paid for more than twelve meetings in each year. Such per diem shall be paid out of the funds of the commission.

Acts 2005, No. 33, §1, eff. July 1, 2005.



RS 33:4574.15 - Five Parishes West; tourism promotion

§4574.15. Five Parishes West; tourism promotion

A. In order to provide for the coordination of the promotion and the advertisement and publication of information relating to tourism in the parishes of Allen, Beauregard, DeSoto, Sabine, and Vernon, Five Parishes West is hereby created and shall be comprised of such parishes.

B. The tourist commissions lawfully established within the region comprised of such parishes and the parish governing authorities in the absence of such commissions shall cooperate with each other for the promotion of the tourist industry in the region by the promotion, advertising, and publication of information relating to tourism therein.

C. Five Parishes West shall have authority to accept through the tourist commissions, or parish governing authorities as the case may be, grants and donations from all sources made to the region for the purposes for which Five Parishes West is established.

Acts 2006, No. 483, §1, eff. July 1, 2006.

NOTE: See Acts 2006, No. 483, §3, providing for renaming of the West La. Tourist Development Region as Five Parishes West and §2 repealing the uncodified Act (Act 20 of 1973 R.S.) which created such region.



RS 33:4574.16 - Visit Baton Rouge; additional powers

§4574.16. Visit Baton Rouge; additional powers

Notwithstanding any provision of law to the contrary, Visit Baton Rouge shall have all powers necessary or convenient to effectuate its purposes, including but not limited to the following rights and powers:

(1) To acquire, purchase, lease as lessee, and hold and use any property, movable or immovable, tangible or intangible, or any interest therein necessary or desirable for carrying out its purposes, and to sell, lease as lessor, transfer, or dispose of any property or interest therein owned by it and to sublease any property or interest therein leased by it.

(2) To acquire by purchase, lease, or otherwise and to construct, develop, maintain, and operate buildings and other facilities necessary or desirable for carrying out its objectives.

(3) To enter into contracts or cooperative endeavors with any persons, corporations, associations, or other entities, including public corporations, political subdivisions, the United States government and the agencies thereof, the state and the agencies thereof, or any combination thereof for the operation or use of its properties and for carrying out its objectives, including but not limited to contracts and agreements under which it is paid for providing goods and services related to its objectives and under which it has expenses for projects related to its objectives.

(4) To enter into contracts or cooperative endeavors with any public or private entity for carrying out its objectives, including but not limited to contracts for constructing or acquiring property.

(5) To incur debt for any purpose necessary or desirable for carrying out its objectives, even if those monies cannot be paid out of the revenues anticipated to be collected during the year in which the monies are borrowed.

(6) To pledge all or any part of its revenues, income, receipts, or funds, including but not limited to the occupancy tax authorized by R.S. 33:4574.1.1 and any monies appropriated from any fund created in Chapter 2-B of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, and to pledge or mortgage its properties as collateral or security for any indebtedness.

(7) To incur debt and issue certificates of indebtedness and bonds necessary or desirable for carrying out its objectives which are authorized under state law. The certificates of indebtedness and bonds shall not be invalid for any irregularity or defect in the proceedings providing for their issuance and shall be incontestable in the hands of bona fide purchasers for value, and no court shall have authority or jurisdiction to inquire into the legality thereof if the validity of the certificates or bonds is not raised within thirty days from date of publication of the resolution providing for their issuance.

Acts 2007, No. 136, §1, eff. June 25, 2007; Acts 2007, No. 201, §1, eff. June 27, 2007; Acts 2012, No. 256, §1, eff. May 25, 2012.



RS 33:4574.17 - Acadia Parish Convention and Visitors Commission; additional powers

§4574.17. Acadia Parish Convention and Visitors Commission; additional powers

The Acadia Parish Convention and Visitors Commission shall have the following powers necessary or convenient to effectuate its purposes:

(1) To acquire, purchase, lease, and use any property, movable or immovable, tangible or intangible, or any interest therein, subject to the applicable provisions of R.S. 33:4574.2(G).

(2) To sell, lease, transfer, or dispose of any property or interest therein owned by it and to sublease any property or interest therein leased by it.

(3) To construct, develop, maintain, and operate buildings and other facilities.

(4) To enter into contracts or cooperative endeavors for the operation or use of its properties or other purposes.

(5) To incur debt, even if those monies cannot be paid out of the revenues anticipated to be collected during the year in which the monies are borrowed, subject to the applicable provisions of R.S. 33:4574.2(G).

(6) To pledge all or any part of its revenues, income, receipts, or funds and to pledge or mortgage its properties as collateral or security for any indebtedness.

(7) To issue certificates of indebtedness pursuant to R.S. 33:2923.

(8) To issue bonds pursuant to Article VI, Section 33 of the Constitution of Louisiana and other constitutional and statutory authority supplemental thereto. Such bonds may be issued only after authorization by a majority of voters in the district voting at an election called by the parish governing authority for that purpose.

Acts 2009, No. 66, §1.



RS 33:4574.18 - St. Helena Parish Tourist Commission; per diem

§4574.18. St. Helena Parish Tourist Commission; per diem

Notwithstanding any law to the contrary, the St. Helena Parish Tourist Commission may pay, and each commissioner may receive, a per diem not to exceed fifty dollars for each meeting he attends. The per diem shall not be paid for more than twelve meetings in each year. Such per diem shall be paid out of the funds of the commission.

Acts 2010, No. 232, §1.



RS 33:4574.19 - Tourist commission; Tangipahoa Parish; designation

§4574.19. Tourist commission; Tangipahoa Parish; designation

Notwithstanding any provision of law to the contrary, any tourist commission created pursuant to R.S. 33:4574 in the parish of Tangipahoa shall be designated as, and be known as the Tangipahoa Parish Tourist Commission.

Acts 2010, No. 432, §1, eff. June 22, 2010; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:4575 - Northshore Harbor Center District

§4575. Northshore Harbor Center District

There is hereby created the Northshore Harbor Center District. The district shall consist of the entire area within Ward Eight and Ward Nine of St. Tammany Parish, including any municipalities in those wards. The district is created for the purposes set forth in R.S. 33:4575 through 4575.6, and shall be responsible for the acquisition, construction, development, maintenance, and operation of an events center and the programs and events undertaken therein.

Acts 1986, No. 685, §1, eff. July 8, 1986; Acts 1991, No. 378, §1, eff. July 6, 1991; Acts 2006, No. 537, §1.



RS 33:4575.1 - Board of commissioners; appointment; terms; vacancies

§4575.1. Board of commissioners; appointment; terms; vacancies

A. The control and management of the affairs of the district shall be vested in a board of commissioners that is hereby created. The board shall consist of fourteen members charged with administering the business and recreational and cultural events and programs undertaken by the district. Except for the executive director of the St. Tammany Parish Tourist and Convention Commission, all members of the commission shall be qualified voters and residents of Ward Eight or Ward Nine of St. Tammany Parish. The board shall be composed as follows:

(1) One member appointed by the mayor of the city of Slidell.

(2) Three members appointed by the city council of the city of Slidell, one of which is recommended for appointment by the St. Tammany Hotel-Motel Association and is an owner or operator of a hotel, motel, or a campground located in Ward Eight or Ward Nine of St. Tammany Parish.

(3) One member appointed by the board of aldermen of the town of Pearl River.

(4) One member appointed by the St. Tammany Parish Council, who shall be a resident of the Eighth Ward of said parish.

(5) One member appointed by the St. Tammany Parish Police Jury, who shall be a resident of the Ninth Ward of said parish.

(6) One member appointed by the Greater Slidell Area Chamber of Commerce.

(7) One member appointed by the state representative for District 90.

(8) One member appointed by the state representative for District 76.

(9) One member appointed by the state representative for District 74.

(10) One member appointed by the state senator for District 11.

(11) One member who is the executive director of the St. Tammany Parish Tourist and Convention Commission.

(12) One member appointed by the state senator for District 1, provided that such senator's district comprises portions of Ward Eight or Ward Nine.

B. The members of the commission shall be appointed for terms of four years, except for those initially appointed. Of those initially appointed, five members shall be appointed for two years, five members for three years, and five members for four years; the length of the term for each individual appointed shall be determined by lot at the initial meeting of the board. The members shall serve until their successors have been appointed and qualified. The commissioners shall elect from their number a chairman, vice chairman, and secretary-treasurer. The commissioners shall serve without compensation. No elected public official shall be eligible for appointment to the commission.

C. All vacancies occurring on the commission shall be filled in the manner of the original appointment. In the event any member is elected to any public office or removes his residence from the ward from which he was appointed, his membership shall be immediately vacated and a successor shall be immediately appointed. Beginning July 1, 1998, no board member shall serve more than three consecutive four-year terms, except for the executive director of the St. Tammany Parish Tourist and Convention Commission whose term on the board shall run concurrent with their tenure as the executive director of the St. Tammany Parish Tourist and Convention Commission.

D. A majority of the membership of the board shall constitute a quorum for the transaction of business. No contracts shall be approved for financial obligations incurred by less than a majority of the board of commissioners.

Acts 1986, No. 685, §1, eff. July 8, 1986; Acts 1991, No. 378, §1, eff. July 6, 1991; Acts 1996, 1st Ex. Sess., No. 11, §1, eff. May 1, 1996; Acts 1997, No. 1166, §1, eff. July 14, 1997; Acts 2006, No. 537, §1.



RS 33:4575.2 - Corporate status; domicile; purpose and powers

§4575.2. Corporate status; domicile; purpose and powers

A. The district shall constitute a body corporate in law and a political subdivision of the state. The district shall have perpetual existence and shall have power and right to incur debt and contract obligations, to sue and be sued, to have a corporate seal and to perform any and all acts in its corporate capacity and in its corporate name which are necessary and proper for effectuating the purposes and objects for which it is created. The district shall have the right and power of expropriating property for the purpose of acquiring land for any purpose it may find necessary in the operation of such district.

B. The district provided herein, at its domicile may be sued and service of citation made on the president, and in his absence, upon the vice-president, and in his absence, upon the secretary, who may also serve as the treasurer.

Acts 1986, No. 685, §1, eff. July 8, 1986; Acts 1991, No. 378, §1, eff. July 6, 1991.



RS 33:4575.3 - Powers and duties

§4575.3. Powers and duties

The board shall have all powers necessary or convenient to effectuate the purposes of the district, including, but not limited to the following rights and powers:

(1) To acquire, purchase, lease as lessee, and hold and use any property, movable or immovable, tangible or intangible, or any interest therein necessary or desirable for carrying out the purposes of the district, and to sell, lease as lessor, transfer, and dispose of any property or interest therein at any time acquired by it.

(2) To acquire by purchase, lease, or otherwise and to construct, develop, maintain, and operate an events center and the programs and events undertaken therein.

(3) To enter into agreements with any persons, corporations, associations, or other entities, including public corporations, political subdivisions, the United States government and agencies thereof, the state of Louisiana or any of its agencies, or any combination thereof, for the operation or use of any or all properties and facilities of the district.

(4) To enter into contracts with any public or private entity in carrying out its corporate objectives, including, but not limited to contracts for construction or acquisition of property and facilities incident to the purposes of the district.

(5) To fix, collect, and revise rates, charges, and rentals for facilities and services as necessary.

(6) To adopt bylaws for the management and regulation of its affairs and for the regulation and control of its facilities, programs, and activities.

(7) To accept gifts, grants, and donations of property and money. Title to immovable property acquired shall reside with the Northshore Harbor Center District.

(8) To cooperate with the state of Louisiana or any political subdivision, department, agency, or corporation of the state for the construction, operation, and maintenance of facilities designed to accomplish the purposes for which the district is created, on any basis, including the matching of funds, and by participating in projects authorized by federal or state law as the board shall see fit.

(9) To pledge all or any part of its revenues.

(10) To levy and collect annual taxes, fees, or assessments to the extent permitted by law. Ad valorem taxes may be levied at a rate not to exceed twenty-five mills. Any such tax, fee, or assessment shall be used solely for the acquisition, construction, development, maintenance, operation, and administration of the facilities of the district and shall be subject to approval by a majority of the electors of the district voting at an election called by the district and held for that purpose. The taxes, fees, or assessments when levied, shall be from year to year or for such period of years in accordance with the proposition authorizing the imposition of such taxes, fees, or assessments; however, no person and no property shall be exempt from payment of the taxes, fees, or assessments, except to the extent permitted by the provisions of Article VII, Section 20 of the Constitution of Louisiana. The district, upon its own initiative, may call a special election and submit to the qualified electors of the district the question of authorizing the levy of such a tax, fee, or assessment. The district shall call such a special election when requested to do so by petition in writing signed by one-fourth of the qualified electors eligible to vote at such election. These special taxes, fees, or assessments shall be levied, assessed, and collected on the property within the district under the same methods, terms, and conditions at the same time as parish and district taxes are levied, assessed, and collected.

(11) To levy and collect annually a fee or assessment as described in Paragraph (10) above on each lot or a parcel of real estate in the district, including such lots or parcels of real estate as may be located partly outside of the limits or boundaries of the district.

(12) The district, when authorized to do so by a vote of a majority of the electors residing in the district qualified to vote and voting at an election for such purpose is authorized to issue bonds in accordance with Chapter 10 of Title 33 and Chapter 4 of Title 39 of the Louisiana Revised Statutes of 1950 and the laws in connection therewith, except that the total principal amount of such bonds outstanding at any one time may be a sum not exceeding twenty million dollars.

(13) To grant total or partial exemptions from any tax, fee, or assessment, subject to approval by a majority of the electors of the district voting at an election. Any such exemption shall be stated in the proposition authorizing the imposition of said tax, fee, or assessment.

(14) To govern, manage, and direct parks, playgrounds, and community centers, to lay out, regulate, improve, and beautify the same, to pass ordinances for the regulation and government thereof, to appoint and employ such architects, engineers, surveyors, clerks, and others as may be necessary, to prescribe and define their respective duties and authority, the amount of their compensation, and generally all things in regard to the powers herein granted.

(15) To acquire or lease lands, and to acquire, lease, construct, and maintain buildings, within the corporate limits of such body, for parks, playgrounds, community centers, recreation areas, or for other recreational or kindred purposes; and when the governing body of such political subdivision dedicates, sets apart, acquires, constructs, or leases land or buildings for such purposes, it may, on its own initiative, provide for their equipment, maintenance and conduct, according to the provisions set forth herein.

(16) To establish a system of supervised recreation, to join with any one or more political subdivisions of the state to acquire property for, establish, maintain, and conduct playgrounds, recreation centers, community centers, and other physical and cultural facilities, for the benefit of said district.

(17) To accept any grant or devise of real estate, or any gift or bequest of money or other personal property, or any donations to be applied, principal or income for either temporary or permanent use for parks, playgrounds, community centers, or other recreation purposes.

(18) To establish and maintain facilities for the physical and cultural benefit of the community.

(19) To anticipate taxes authorized under the provisions of Article VI, Section 32 of the Constitution of Louisiana and issue its certificates of indebtedness secured by the pledge of such taxes, to incur debt and issue bonds for the purpose herein authorized under the provisions of Article VI, Sections 33 and 37 of the Constitution of Louisiana and all acts of the legislature adopted for the purpose of carrying out the provisions of said constitution.

(20)(a) With the approval of the State Bond Commission, to levy a tax based upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities within the district in order to provide funds for the operation of the district, including the construction, acquisition, maintenance, repair, reconstruction, or operation of any facility owned or operated by the district and the acquisition or construction of machinery, equipment, and furnishings. The tax shall not exceed one dollar per occupant day and shall not be made effective by the board until the electorate of the district has approved a bond or tax proposition authorizing the financing of an events center.

(b)(i) The term "hotel" as used in this Paragraph shall mean and include any establishment, both public and private, engaged in the business of furnishing or providing rooms and overnight camping facilities intended or designed for dwelling, lodging, or sleeping purposes to transient guests where such establishment consists of two or more guest rooms and does not encompass any hospital, convalescent or nursing home or sanitarium, or any hotel-like facility operated by or in connection with a hospital or medical clinic providing rooms exclusively for patients and their families.

(ii) The term "occupant day" shall mean each unit of time, not to exceed twenty-four hours, upon which an occupant is charged by the hotel for renting a single room, suite, or dwelling unit of the hotel.

(iii) The word "person" as used in this Paragraph shall have the same definition as that contained in R.S. 47:301(8).

(c) The tax shall be paid by the person who exercises or is entitled to occupancy of the hotel room, and shall be paid at the time the rent or fee of occupancy is paid.

(d) Repealed by Acts 2005, 1st Ex. Sess., No. 60, §2, eff. Dec. 6, 2005.

(e) The board shall impose the tax by resolution or ordinance, and shall have the right to provide in the ordinance necessary and appropriate rules and regulations for the imposition, collection, and enforcement of the tax.

Acts 1986, No. 685, §1, eff. July 8, 1986; Acts 1991, No. 378, §1, eff. July 6, 1991; Acts 1997, No. 1166, §1, eff. July 14, 1997; Acts 2005, 1st Ex. Sess., No. 60, §2, eff. Dec. 6, 2005; Acts 2006, No. 537, §1.

NOTE: See Acts 2005, 1st Ex. Sess., No. 60, §§3 and 4, relative to application of tax based on period of occupancy.



RS 33:4575.4 - Repealed by Acts 1991, No. 378, 2, eff. July 6, 1991.

§4575.4. Repealed by Acts 1991, No. 378, §2, eff. July 6, 1991.



RS 33:4575.5 - Debts

§4575.5. Debts

With the approval of the State Bond Commission, the district may incur debts for its lawful purposes, and issue in its name negotiable bonds or notes therefor, and pledge for the payment of the principal and interest of such negotiable bonds or notes the revenues derived from the operation of properties and facilities maintained and operated by it or received by the district from any taxes, fees, and assessments authorized under R.S. 33:4575-4575.6 or from other sources; however, the amount of such bonds or notes outstanding at any one time shall not exceed twenty million dollars. Such bonds when authorized to be issued, shall constitute a general obligation of the district, to which the full faith and credit of the district shall be and is hereby pledged. In addition to the pledge of revenues to secure said bonds and notes, the district may further secure their payment by conventional mortgage upon any or all of the properties constructed, or acquired, or to be constructed and acquired by it. The district also may receive, by gift, grant, donation, or otherwise, any sum of money, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, and unless otherwise provided by the terms of such gift, grant, or donation in its discretion, may pledge all or any part of such monies for the further securing of the payment of the principal and interest of its bonds or notes.

Acts 1986, No. 685, §1, eff. July 8, 1986.



RS 33:4575.6 - Dissolution

§4575.6. Dissolution

If no events center has been approved or developed, in accordance with the procedures prescribed in R.S. 33:4575-4575.6 within ten years, from and after January 1, 1997, all power and authority conferred hereby shall lapse, the district shall be dissolved, and all power and authority incident thereto shall become null and void as a matter of law; however, in such event, all obligations, contractual or otherwise, incurred by the district during its existence shall survive and shall be fully enforceable in accordance with their terms.

Acts 1986, No. 685, §1, eff. July 8, 1986; Acts 1996, 1st Ex. Sess., No. 11, §1, eff. May 1, 1996.



RS 33:4576 - West Calcasieu Parish Community Center Authority; creation; jurisdiction; purposes; board; powers

§4576. West Calcasieu Parish Community Center Authority; creation; jurisdiction; purposes; board; powers

A. The West Calcasieu Parish Community Center Authority, referred to in this Section as "the authority", is hereby created. The authority is a political subdivision of the state as defined in the Constitution of Louisiana. The purpose of the authority shall be to build, maintain, and operate a rodeo arena, sports complex, or community center within the boundaries of Wards 4, 5, 6, and 7 of Calcasieu Parish.

B.(1) The authority shall consist of seven members. The members of the authority shall serve without compensation.

(2) The members shall be appointed as follows:

(a) One member shall be appointed by the governing authority of the city of Sulphur.

(b) One member shall be appointed by the governing authority of the city of Westlake.

(c) One member shall be appointed by the governing authority of the city of DeQuincy.

(d) One member shall be appointed by the governing authority of the town of Vinton.

(e) One member shall be appointed by the governing authority of Calcasieu Parish who shall be a resident of Ward 4, 5, 6, or 7 of Calcasieu Parish and shall be appointed so as to provide representation of any such ward not otherwise represented on the authority.

(f) One member who resides in Ward 4, 5, 6, or 7 of Calcasieu Parish shall be appointed by the member of the House of Representatives whose district comprises at least eighty percent of the voting populations of Wards 4, 5, 6, and 7 combined.

(g) One member who resides in Ward 4, 5, 6, or 7 of Calcasieu Parish shall be appointed by the member of the Senate whose district comprises at least eighty percent of the voting populations of Wards 4, 5, 6, and 7 combined.

(3)(a) Beginning on January 1, 2003, terms of members appointed pursuant to Paragraph (2) of this Subsection shall be three years except that: the members appointed pursuant to Subparagraphs (a) and (b) shall serve an initial term of one year; members appointed pursuant to Subparagraphs (c), (d), and (e) shall serve initial terms of two years; and the remaining members shall serve initial terms of three years.

(b) Any member may be removed by the appointing authority solely at its discretion.

(4) A vacancy in the membership of the authority shall be filled in the same manner as the original appointment for the remainder of the unexpired term.

(5) The authority shall maintain suitable offices and may contract with, employ, and fix the compensation and terms of employment of attorneys, clerks, or any other agents or employees.

(6) The authority shall elect from its membership a chairman and may elect other officers as deemed necessary for the efficient operation of the affairs of the authority. The authority shall meet at least quarterly each calendar year on the call of the chairman. Meetings shall also be held on the request of at least three members of the authority. The chairman shall give seven days' notice to the members of the authority of the time and place where regular or special meetings will be held.

C. The authority shall have the following powers and duties:

(1) To enter into contracts for the sale, lease, or exchange of property of or for the authority.

(2) To enter into joint venture agreements with any special district, political subdivision, or local governmental unit of the state.

(3) To accept donations of money or property for use to accomplish the authority's purposes from public or private sources.

(4) To fix, maintain, collect, and revise rates, charges, and rentals for the use of authority facilities and services.

(5) To repair, maintain, and operate authority facilities.

(6) To contract with any public or private entities for the maintenance and operation of property owned or operated by the authority.

(7) To do any and all things necessary to carry out the purposes of the authority.

Acts 1992, No. 35, §1, eff. May 29, 1992; Acts 1999, No. 1035, §1, eff. July 9, 1999; Acts 2009, No. 53, §1, eff. June 16, 2009.



RS 33:4577 - Beauregard Parish Covered Arena Authority; creation; jurisdiction; purposes; board; powers

§4577. Repealed by Acts 2012, No. 339, §2, eff. July 1, 2013.



RS 33:4577.1 - Beauregard Parish Covered Arena

§4577.1. Beauregard Parish Covered Arena

In addition to powers otherwise granted by law, the Beauregard Parish governing authority shall have the following powers and duties with respect to owning, operating, and maintaining the Beauregard Parish Covered Arena:

(1) To enter into contracts for the sale, lease, or exchange of property.

(2) To enter into cooperative endeavors with any special district, political subdivision, or local governmental unit of the state.

(3) To accept donations of money or property from public or private sources.

(4) To fix, maintain, collect, and revise rates, charges, and rentals for the use of facilities and services.

(5) To repair, maintain, and operate facilities.

(6) To contract with any public or private entities for the maintenance and operation of the property.

(7) To borrow money to pay its obligations.

(8) To do any and all things necessary to carry out the purposes of the authority.

Acts 2012, No. 339, §1, eff. May 25, 2012.



RS 33:4578 - Acadia Community Center District

§4578. Acadia Community Center District

A. There is hereby created the Ward 4 of Acadia Parish Community Center District. The district shall consist of the entire area within Ward 4 of Acadia Parish, including any municipalities in such ward. The district is created for the purposes of building and operating a community center within the district.

B.(1) The control and management of the affairs of the district shall be vested in a board of commissioners that is hereby created. The board shall consist of ten members charged with administering the activities of the district. All members of the commission shall be qualified voters and residents of the district. Commissioners shall be appointed by the Acadia Parish governing authority in such a manner as to provide broad representation of the communities within the district.

(2) The members of the commission shall be appointed for terms of four years, except for those initially appointed. Of those initially appointed, three members shall be appointed for two years, three members for three years, and four members for four years; the length of the term for each individual appointed shall be determined by lot at the initial meeting of the board. The members shall serve until their successors have been appointed and qualified. The commissioners shall elect from their number a chairman, vice chairman, and secretary-treasurer. The commissioners shall serve without compensation. No elected public official shall be eligible for appointment to the commission.

(3) All vacancies occurring on the commission shall be filled in the manner of the original appointment. Unexpired terms shall be filled for the remainder of the unexpired term.

(4) A majority of the membership of the board shall constitute a quorum for the transaction of business. No contracts shall be approved or financial obligations incurred by less than a majority of the board of commissioners.

C.(1) The district shall constitute a body corporate in law and a political subdivision of the state. The district shall have perpetual existence and shall have power and right to incur debt and contract obligations, to sue and be sued, to have a corporate seal, and to perform any and all acts in its corporate capacity and in its corporate name which are necessary and proper for effectuating the purposes and objects for which it is created.

(2) The district may be sued at its domicile and service of citation made on the president, and in his absence, upon the vice president, and in his absence, upon the secretary.

D. The board shall have all powers necessary or convenient to effectuate the purposes of the district, including but not limited to the following rights and powers:

(1) To acquire, purchase, lease as lessee, and hold and use any property, movable or immovable, tangible or intangible, or any interest therein necessary or desirable for carrying out the purposes of the district, and to sell, lease as lessor, transfer, and dispose of any property or interest therein at any time acquired by it.

(2) To acquire by purchase, lease, or otherwise and to construct, develop, maintain, and operate a community center and the programs and events undertaken therein.

(3) To enter into agreements with any persons, corporations, associations, or other entities, including public corporations, political subdivisions, the United States government and agencies thereof, the state of Louisiana or any of its agencies, or any combination thereof, for the operation or use of any or all properties and facilities of the district.

(4) To enter into contracts with any public or private entity in carrying out its corporate objectives, including but not limited to contracts for construction or acquisition of property and facilities incident to the purposes of the district.

(5) To fix, collect, and revise rates, charges, and rentals for facilities and services as necessary.

(6) To adopt bylaws for the management and regulation of its affairs and for the regulation and control of its facilities, programs, and activities.

(7) To accept gifts, grants, and donations of property and money. Title to immovable property acquired shall reside with the Ward 4 of Acadia Parish Community Center District.

(8) To cooperate with the state of Louisiana or any political subdivision, department, agency, or corporation of the state for the construction, operation, and maintenance of facilities designed to accomplish the purposes for which the district is created, on any basis, including the matching of funds, and by participating in projects authorized by federal or state law as the board shall see fit.

(9) To pledge all or any part of its revenues.

(10) To levy and collect annual ad valorem taxes to the extent permitted by law. Ad valorem taxes may be levied at a rate not to exceed fifteen mills. Any such tax shall be used solely for the acquisition, construction, development, maintenance, operation, and administration of the facilities of the district and shall be subject to approval by a majority of the electors of the district voting at an election called by the district and held for that purpose. The taxes, when levied, shall be from year to year or for such period of years in accordance with the proposition authorizing the imposition of such taxes. The district, upon its own initiative, may call a special election and submit to the qualified electors of the district the question of authorizing the levy of such a tax. The district shall call such a special election when requested to do so by petition in writing signed by one-fourth of the qualified electors eligible to vote at such election. These taxes shall be levied, assessed, and collected on the property within the district under the same methods, terms, and conditions and at the same time as parish and district taxes are levied, assessed, and collected.

(11) To grant total or partial exemptions from any tax, subject to approval by a majority of the electors of the district voting at an election. Any such exemption shall be stated in the proposition authorizing the imposition of said tax.

(12) To govern, manage, and direct the community center and associated facilities, to lay out, regulate, improve, and beautify the same, to pass ordinances for the regulation and government thereof, to appoint and employ such architects, engineers, surveyors, clerks, and others as may be necessary, to prescribe and define their respective duties and authority, the amount of their compensation, and generally all things in regard to the powers herein granted.

(13) To acquire or lease lands, and to acquire, lease, construct, and maintain buildings, within the corporate limits of such body, for the community center, and when the governing body of such political subdivision dedicates, sets apart, acquires, constructs, or leases land or buildings for such purposes, it may, on its own initiative, provide for their equipment, maintenance, and conduct, according to the provisions set forth herein.

(14) To accept any grant or device of real estate, or any gift or bequest of money or other personal property, or any donations to be applied, principal, or income for either temporary or permanent use for the community center.

(15) The district, when authorized to do so by a vote of a majority of the electors residing in the district qualified to vote and voting at an election held for such purpose, is authorized to incur debt for any of its lawful purposes and issue in its name negotiable bonds or notes for such purposes in accordance with Chapter 4 and Part IV of Chapter 11 of Title 39 of the Louisiana Revised Statutes of 1950 and all other applicable provisions of law. The district may pledge for the payment of the principal and interest of such negotiable bonds or notes the revenues derived from the operation of properties and facilities maintained and operated by it or received by the district from any taxes authorized by this Section or from other sources; however, the amount of such bonds or notes outstanding at any one time shall not exceed twenty million dollars. Such bonds, when authorized to be issued, shall constitute a general obligation of the district, to which the full faith and credit of the district shall be and is hereby pledged. In addition to the pledge of revenues to secure said bonds and notes, the district may further secure their payment by conventional mortgage upon any or all of the properties constructed, or acquired, or to be constructed and acquired by it. The district also may receive, by gift, grant, donation, or otherwise, any sum of money, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, and unless otherwise provided by the terms of such gift, grant, or donation in its discretion, may pledge all or any part of such monies for the further securing of the payment of the principal and interest of its bonds or notes.

E. If no community center has been approved or developed, in accordance with the procedures prescribed in this Section, within ten years from and after January 1, 1998, all power and authority conferred hereby shall lapse, the district shall be dissolved, and all power and authority incident thereto shall become null and void as a matter of law; however, in such event, all obligations, contractual or otherwise, incurred by the district during its existence shall survive and shall be fully enforceable in accordance with their terms.

Acts 1997, No. 1079, §1, eff. July 14, 1997.



RS 33:4579 - Events center district; St. Tammany Parish

§4579. Events center district; St. Tammany Parish

A. There is hereby created in the parish of St. Tammany an events center district. The district shall consist of the entire area of the parish. The district is created for the purposes set forth in R.S. 33:4579 through 4579.5 and shall be responsible for the acquisition, construction, development, maintenance, and operation of an events center and the programs and events undertaken therein.

B. "Events center", as used in R.S. 33:4579 through 4579.5, shall include but not be limited to a park, playground, community center, recreation area, covered arena facility, rodeo arena, sports complex, theater, or any facility for the physical or cultural benefit of the citizens of the district, including hurricane or disaster evacuation.

Acts 1997, No. 1177, §1, eff. July 14, 1997; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:4579.1 - Board of commissioners; appointment; terms; vacancies

§4579.1. Board of commissioners; appointment; terms; vacancies

A. The control and management of the affairs of the district shall be vested in a board of commissioners that is hereby created. The board shall be charged with administering the business and recreational and cultural events and programs undertaken by the district. All commissioners shall be qualified voters and residents of the parish. The board shall be composed as follows:

(1) Two members representing each city within the parish, one appointed by the mayor and one appointed by the governing body of the city.

(2) One member representing each town or village within the parish appointed jointly by the mayor and the governing body of the municipality.

(3) Four members appointed by the governing authority of the parish from a list of names submitted by each chamber of commerce within the parish.

(4) One member appointed by the governor, subject to Senate confirmation.

(5) One member for, and representing, each organization or entity which the board determines has provided or is providing significant support to the district appointed by the commissioners appointed pursuant to Paragraphs (1) through (4) of this Subsection.

B.(1) The commissioners shall be appointed for terms of four years, except for those initially appointed. Of those initially appointed, insofar as practicable, one-third of the members shall be appointed for two years, one-third for three years, and one-third for four years; the length of the term for each individual appointed shall be determined by lot at the initial meeting of the board. The commissioners shall serve until their successors have been appointed and qualified.

(2) The commissioners shall elect from their number a chairman, vice chairman, and secretary-treasurer.

(3) The commissioners shall serve without compensation.

(4) No elected public official shall be eligible for appointment to the board.

C. All vacancies occurring on the board shall be filled in the manner of the original appointment. In the event any member is elected to any public office or removes his residence from the parish from which he was appointed, his membership shall be immediately vacated and a successor shall be immediately appointed.

D. A majority of the membership of the board shall constitute a quorum for the transaction of business. No contracts shall be approved or financial obligations incurred by less than a majority of the board.

Acts 1997, No. 1177, §1, eff. July 14, 1997.



RS 33:4579.2 - Corporate status; domicile; purpose and powers

§4579.2. Corporate status; domicile; purpose and powers

A. The district shall constitute a body corporate in law and a political subdivision of the state. The district shall have perpetual existence and may incur debt and contract obligations, sue and be sued, have a corporate seal, and perform any and all acts in its corporate capacity and in its corporate name which are necessary and proper for effectuating the purposes and objects for which it is created.

B. In suits against the district at its domicile, service of citation shall be made on the president, and in his absence, upon the vice president, and in his absence, upon the secretary-treasurer.

Acts 1997, No. 1177, §1, eff. July 14, 1997.



RS 33:4579.3 - Powers and duties

§4579.3. Powers and duties

The board shall have all powers necessary or convenient to effectuate the purposes of the district, including but not limited to the following rights and powers:

(1) To acquire, purchase, lease as lessee, and hold and use any property, movable or immovable, tangible or intangible, or any interest therein necessary or desirable for carrying out the purposes of the district, and to sell, lease as lessor, transfer, and dispose of any property or interest therein at any time acquired by it. Title to immovable property acquired shall be with the district.

(2) To acquire by purchase, lease, or otherwise and to construct, develop, maintain, and operate an events center and the programs and events undertaken therein.

(3) To enter into agreements with any persons, corporations, associations, or other entities, including public corporations, political subdivisions, the United States government and agencies thereof, the state or any of its agencies, or any combination thereof, for the operation or use of any or all properties and facilities of the district.

(4) To enter into contracts with any public or private entity in carrying out its corporate objectives, including but not limited to contracts for construction or acquisition of property and facilities incident to the purposes of the district.

(5) To fix, collect, and revise rates, charges, and rentals for facilities and services as necessary.

(6) To adopt bylaws for the management and regulation of its affairs and for the regulation and control of its facilities, programs, and activities.

(7) To accept gifts, grants, and donations of property and money.

(8) To cooperate with the state or any political subdivision, department, agency, or corporation of the state for the construction, operation, and maintenance of facilities designed to accomplish the purposes for which the district is created, on any basis, including the matching of funds, and by participating in projects authorized by federal or state law as the board shall see fit.

(9) To pledge all or any part of its revenues.

(10) To levy and collect annual taxes, fees, or assessments to the extent permitted by law. Ad valorem taxes may be levied at a rate not to exceed twenty-five mills. Any such tax, fee, or assessment shall be used solely for the acquisition, construction, development, maintenance, operation, and administration of the facilities of the district and shall be subject to approval by a majority of the electors of the district voting at an election called by the district and held for that purpose. The taxes, fees, or assessments when levied, shall be from year to year or for such period of years in accordance with the proposition authorizing the imposition of such taxes, fees, or assessments; however, no person and no property shall be exempt from payment of the taxes, fees, or assessments, except to the extent permitted by Article VII, Section 20 of the Constitution of Louisiana. The district, upon its own initiative, may call a special election and submit to the qualified electors of the district the question of authorizing the levy of such a tax, fee, or assessment provided that any such election shall be held only on the dates provided by R.S. 18:402(F). The district shall call such a special election when requested to do so by petition in writing signed by one-fourth of the qualified electors eligible to vote at such election. These special taxes, fees, or assessments shall be levied, assessed, and collected on the property within the district under the same methods, terms, and conditions and at the same time as parish and district taxes are levied, assessed, and collected.

(11) To levy and collect annually a fee or assessment as described in Paragraph (10) of this Section on each lot or a parcel of real estate in the district, including such lots or parcels of real estate as may be located partly outside of the limits or boundaries of the district.

(12) The district, when authorized to do so by a vote of a majority of the electors residing in the district qualified to vote and voting at an election for such purpose is authorized to issue bonds in accordance with Chapter 11 of Title 33 and Chapter 4 of Title 39 of the Louisiana Revised Statutes of 1950 and the laws in connection therewith, including R.S. 33:4579.4.

(13) To grant total or partial exemptions from any tax, fee, or assessment, subject to approval by a majority of the electors of the district voting at an election. Any such exemption shall be stated in the proposition authorizing the imposition of said tax, fee, or assessment.

(14) To establish and maintain facilities for the physical and cultural benefit of the community.

(15) To anticipate taxes authorized under Article VI, Section 32 of the Constitution of Louisiana and issue its certificates of indebtedness secured by the pledge of such taxes, to incur debt and issue bonds for the purpose herein authorized under Article VI, Sections 33 and 37 of the Constitution of Louisiana and all acts of the legislature adopted for the purpose of carrying out the provisions of said constitution.

Acts 1997, No. 1177, §1, eff. July 14, 1997.



RS 33:4579.4 - Debts

§4579.4. Debts

With the approval of the State Bond Commission, the district may incur debts for its lawful purposes, and issue in its name negotiable bonds or notes therefor, and pledge for the payment of the principal and interest of such negotiable bonds or notes the revenues derived from the operation of properties and facilities maintained and operated by it or received by the district from any taxes, fees, and assessments authorized under R.S. 33:4579 through 4579.5 or from other sources; however, the amount of such bonds or notes outstanding at any one time shall not exceed twenty million dollars. Such bonds, when authorized to be issued, shall constitute a general obligation of the district, to which the full faith and credit of the district shall be and is hereby pledged. In addition to the pledge of revenues to secure said bonds and notes, the district may further secure their payment by conventional mortgage upon any or all of the properties constructed, or acquired, or to be constructed and acquired by it. The district also may receive, by gift, grant, donation, or otherwise, any sum of money, aid, or assistance from the United States, the state, or any political subdivision thereof, and unless otherwise provided by the terms of such gift, grant, or donation in its discretion, may pledge all or any part of such monies for the further securing of the payment of the principal and interest of its bonds or notes.

Acts 1997, No. 1177, §1, eff. July 14, 1997.



RS 33:4579.5 - Dissolution

§4579.5. Dissolution

If no events center has been approved or developed, in accordance with the procedures prescribed in R.S. 33:4579 through 4579.5, on or before January 1, 2008, all power and authority conferred hereby shall lapse, the district shall be dissolved, and all power and authority incident thereto shall become null and void as a matter of law; however, in such event, all obligations, contractual or otherwise, incurred by the district during its existence shall survive and shall be fully enforceable in accordance with their terms.

Acts 1997, No. 1177, §1, eff. July 14, 1997.



RS 33:4580 - Vernon Parish Arena District; creation; jurisdiction; purposes; board; powers

§4580. Vernon Parish Arena District; creation; jurisdiction; purposes; board; powers

A. The Vernon Parish Arena District, hereinafter referred to as the "district", is hereby created. The purpose of the district shall be to operate, maintain, and manage the Vernon Parish Arena within the boundaries of Vernon Parish.

B.(1) The district shall be governed by a board of commissioners, hereby created and referred to as the "board". The board shall be composed of five members to be appointed as follows:

(a) The president of the Vernon Parish Police Jury.

(b) The president of the West Louisiana Forestry Board.

(c) Two members appointed by the Lions' Club of Vernon Parish.

(d) One member appointed by the legislative delegation.

(2) All initial appointments shall be made by January 1, 2000.

(3) The president of the police jury and the president of the West Louisiana Forestry Board shall serve terms concurrent with that of their elected offices. The remaining members shall serve terms concurrent with the terms of the legislative delegation.

C. The board shall have the following powers and duties:

(1) To enter into contracts for the sale, lease, or exchange of property of or for the district.

(2) To enter into cooperative endeavors with any special district, political subdivision, or local governmental unit of the state.

(3) To accept donations of money or property to accomplish the district's purposes from public or private sources.

(4) To fix, maintain, collect, and revise rates, charges, and rentals for the use of district's facilities and services.

(5) To repair, maintain, and operate the district's facilities.

(6) To contract with any public or private entities for the maintenance and operation of property owned or operated by the district.

(7) To do any and all things necessary to carry out the purposes of the district.

D.(1) The members of the district shall serve without compensation. If any appointing authority disbands or otherwise ceases to exist, the legislative delegation shall appoint a member to fill such vacancy. A vacancy in the membership of the board shall be filled in the same manner as the original appointment.

(2) Any member of the board may be removed by the legislative delegation, but only for cause.

E. The board shall elect from its membership a chairman and may elect other officers as deemed necessary for the efficient operation of the affairs of the district. The chairman of the board shall give seven days notice to the members of the board as to the time and place where regular or special meetings will be held.

Acts 1999, No. 83, §1; Acts 2011, No. 39, §1.



RS 33:4581 - Jefferson Davis Parish Flyway Byway District

§4581. Jefferson Davis Parish Flyway Byway District

A. Creation. There is hereby created the Flyway Byway District in Jefferson Davis Parish, referred to in this Section as the "district", which shall be a body politic and corporate and a political subdivision of the state of Louisiana.

B. Boundaries. The boundaries of the district shall be as follows: beginning at the southern edge of the point where United States Interstate 10 intersects with the Calcasieu-Jefferson Davis Parish line, proceed southward down the parish line, past the Cameron Parish line, proceeding down the 93rd meridian line to a point that connects with the southwestern edge of the Lacassine National Wildlife Refuge projected due west to the 93rd meridian, turning east at this point proceed eastward along the southern edge of the projected line from the southwestern edge of the Lacassine National Wildlife Refuge and continue along the southern boundary of the wildlife refuge, proceed northeast along the western edge of the Mermentau River and Lake Arthur to a point where the southern end of La. Highway 26 is projected due south to intersect with this southern boundary line, proceed northward along the eastern edge of the southern projection of Highway 26 to Highway 26 itself and continue along the eastern edge of the highway up to the point where it intersects with United States Interstate 10, proceed westward along the southern edge of United States Interstate 10 back to the point where it intersects with the Calcasieu-Jefferson Davis Parish line.

C. Purpose. The purpose of the Flyway Byway District is to stimulate economic development and tourism within the district.

D. Governance. (1) The Flyway Byway District shall be governed by a board of commissioners, referred to in this Section as the "board". The board shall be composed as follows:

(a) Two members appointed by the governing authority of Jefferson Davis Parish.

(b) Two members appointed by the Jefferson Davis Parish Tourist Commission.

(c) One member appointed by the governing authority of the town of Welsh.

(d) One member appointed by the Jefferson Davis Parish Economic Development Commission.

(e) One member appointed by the Jefferson Davis and Cameron Parish legislative delegation.

(f) The secretary of the Department of Transportation and Development, or his designee, and the secretary of the Department of Culture, Recreation and Tourism, or his designee, neither of whom shall be voting members nor count towards the presence of a quorum for the conduct of business.

(2) The members of the board of commissioners shall serve four-year terms. Members shall serve until their successors have been appointed and qualified.

(3) A vacancy on the board shall be filled in the same manner as the original appointment.

(4) Members shall be eligible for reappointment.

E. Organization. (1) All members of the board shall serve without compensation but may receive reimbursement for expenses directly related to the governance of the district.

(2) The domicile of the board shall be in the town of Jennings in Jefferson Davis Parish.

(3) The board is authorized to adopt bylaws for its governance and conduct and shall elect from its own membership a chairman and a vice chairman.

(4) The board shall hold regular meetings as provided for in its bylaws and may hold special meetings at such times and places within the district as provided in the bylaws.

(5) The board shall keep minutes of all meetings.

(6) A majority of the voting members of the board shall constitute a quorum for conducting business.

F. Powers and duties of the district. The district, through the board of commissioners, shall have all the rights, powers, privileges, and immunities granted to political subdivisions, including but not limited to the following:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive contributions, donations, grants, and appropriations of money or other things of value from any public or private source.

(4) To enter into cooperative endeavors by written agreement with the state or with any other public or private entity.

(5) To employ such persons and to enter into such contracts for services as it deems advisable.

(6) To develop and implement a plan for the preservation, beautification, and promotion of scenic routes and the natural, historic, and cultural sites and attractions of such routes with the assistance of the Department of Transportation and Development, the Department of Culture, Recreation and Tourism, and the Department of Wildlife and Fisheries.

(7) To acquire servitudes adjacent to scenic routes for the preservation of the natural beauty of the area, but such authority shall not include the acquisition of rights-of-way for the construction of any scenic highway.

(8) To adopt rules and regulations providing for the utilization and administration of the servitudes herein authorized to be acquired.

G. Cooperation with state entities. State departments and agencies, particularly the Department of Transportation and Development, the Department of Culture, Recreation and Tourism, and the Department of Wildlife and Fisheries, are authorized to provide such advice and services to the board of commissioners as will help achieve the purpose of this Section.

Acts 2010, No. 482, §1; Acts 2011, No. 276, §1.



RS 33:4621 - PUBLIC IMPROVEMENTS

CHAPTER 12. PUBLIC IMPROVEMENTS

PART I. ACQUISITION OF PROPERTY FOR PUBLIC PURPOSES;

MILITARY FACILITIES, CIVILIAN CONSERVATION CORPS

CAMPS, AIRPORTS

§4621. Authority to acquire property

Municipalities and parishes may expropriate and otherwise acquire any private property, within or without their limits, for any of the purposes for which they are organized, and for any works that they are authorized to own or operate, or which they are authorized to lease or donate to the United States. This Part shall not be construed to confer authority upon a parish or municipality to expropriate property in any other parish without the consent of the police jury of the parish in which the property is situated.



RS 33:4622 - Operation of airports, parks, bombing ranges, and civilian conservation corps camps

§4622. Operation of airports, parks, bombing ranges, and civilian conservation corps camps

Municipalities and parishes may own, operate, improve, and provide for the maintenance, of airports, flying fields, landing fields, parks, bombing ranges and civilian conservation corps sites whether owned by such municipality or parish or not.



RS 33:4623 - Leasing or donating property to United States

§4623. Leasing or donating property to United States

Municipalities and parishes may lease or donate to the United States any property which they acquire, for use as airports, flying or landing fields, or parks, or for use for military purposes, or as civilian conservation corps camp sites.



RS 33:4624 - Expropriation laws applicable

§4624. Expropriation laws applicable

All existing laws providing the forms and processes for expropriation of properties by municipalities and parishes shall be applicable to this Part.



RS 33:4625 - Parish Redevelopment Law

§4625. Parish Redevelopment Law

A. Short title

This section may be referred to as the "Parish Redevelopment Law."

B. Findings and declaration of necessity

It is hereby found and declared that:

(a) There exists in some or all of the parishes of this state areas which have become slum and blighted because of the unsafe, unsanitary, inadequate or overcrowded condition of the structures therein, or because of inadequate planning of the area, or because of physically and/or functionally obsolete structures, or because of excessive dwelling unit density, or because of the lack of proper light and air and open space, or because of faulty street or lot design, or inadequate public utilities or community services, or because of the conversion to incompatible types of land usage;

(b) Such conditions or a combination of some or all of them have and will continue to result in making such areas economic and social liabilities imposing onerous parish burdens which decrease the tax base and reduce tax revenues, harmful to the social and economic well-being of the parish, depreciating property values therein, and thereby depreciating further the general community-wide values;

(c) The prevention and elimination of slums and blight and their causes is a matter of public policy and concern in order that these parishes shall not continue to be endangered by areas which are focal centers of economic and social retardation, and consume an excessive proportion of its revenues because of the extra services required for police, fire, accident and other forms of public protection, services and facilities;

(d) The salvage and renewal of such areas, in accordance with sound and approved plans for their redevelopment, will promote the public health, safety, morals and welfare;

(e) Certain such areas or portions thereof may be susceptible to conservation or rehabilitation by voluntary action and through existing regulatory processes in such a manner that the conditions and evils hereinbefore enumerated may be eliminated, remedied and prevented; and in certain areas blight and slum conditions are beyond remedy or reasonable control through regulatory processes and cannot be effectively dealt with under existing law without additional aids herein allowed; and such conditions often exist in areas and under circumstances in which their assembly for purposes of clearance, replanning and redevelopment is impossible without the exercise of the power of expropriation;

(f) The powers conferred by this section are for public uses, purposes and utility for which public money may be expended, and expropriation authority utilized as necessary and in the public's interest and in conformity with the approved plans of these parishes. The provisions herein provided shall apply for residential, recreational, commercial, industrial or other purposes and otherwise to encourage the provision of healthful homes, a decent living environment and adequate places of employment for the people in any one or all of these powers. Such purposes are hereby declared as a matter of legislative determination.

C. Workable program

Any parish in this state, for the purpose of this section, may formulate a workable program for utilizing appropriate private and public resources to eliminate and prevent the development or spread of slums and urban blight, to encourage needed rehabilitation, and to provide for the redevelopment of slum or blighted areas, or to undertake other feasible parochial activities as may be suitably employed to achieve the objectives of such workable program.

D. Encouragement of private enterprise

Any parish, to the greatest extent it determines to be feasible in carrying out the provisions of this section, shall afford maximum opportunity, consistent with the sound needs of said parish as a whole, to the rehabilitation or redevelopment of the redevelopment area by private enterprise. The parish shall give consideration to this objective in exercising its authority under this section.

E. Submission to election; creation of redevelopment agencies

This legislation will not become operative until submitted to and approved by a majority of the qualified electors voting thereon at an election to be held. The election shall be called by the governing authority of the parish or city, as the case may be, and shall be held in accordance with the general laws of Louisiana governing the authorization of general obligation bonds, except that the right to vote shall not be restricted to tax paying voters and except that the local governing authority shall appoint for each polling place four qualified voters, three of whom shall be designated as commissioners and one as a clerk, to serve at the election. The results of the election shall be promulgated by the local governing authority and, in the event the election favors approval of this section, the local governing authority shall proceed by ordinance within sixty days to activate the agency as set forth hereinbelow. A certificate signed by the chief executive officer and the members of the local governing authority shall then be filed in the office of the secretary of state, and there remain of record, setting forth the result of the election and the adoption of the ordinance activating the agency. In the event the results of the election are against approval of this section, the local governing body shall take no action under this section or otherwise to activate a community redevelopment agency until the expiration of at least one year from the date of the election.

If the results of the referendum election favor approval of this section, the chief executive officer, with the approval of the local governing body, in the manner provided by Paragraph (1) of this subsection, shall appoint commissioners to act as an agency with all of the powers and functions herein specified for community redevelopment agencies.

(1) Appointment and qualification of commissioners. Upon the certification of a resolution declaring the need for an agency to operate, the chief executive officer, of the local governing body, shall appoint as members of the agency, five citizens who shall be residents of the municipality or parish.

(2) Tenure and compensation of commissioners. The members who are first appointed shall serve for terms of one, two, three, four and five years, respectively, from the date of their appointment as shall be specified at the time of their appointment. Thereafter, the term of office shall be five years. A member shall hold office until his successor has been appointed. Vacancies for unexpired terms shall be promptly filled by the appointing power. A commissioner shall receive no compensation for his services but he shall be entitled to out-of-pocket expenses, including traveling expenses, incurred in the discharge of his duties.

(3) Organization of agency. The members of an agency shall select from among themselves a chairman, a vice-chairman, and such other officers as the agency may determine. An agency may employ an executive director and other employees as it may require and shall determine their qualifications and compensation. Three members of an agency shall constitute a quorum for its meetings. Members of an agency shall not be liable personally on the bonds or other obligations of the agency and the rights of creditors shall be solely against such agency.

(4) Interest of commissioners or employees. No commissioner or employee of an agency while serving or at any time thereafter shall acquire interest, direct or indirect, in any redevelopment project or in any property included or planned to be included in any redevelopment area, or in any area which he may have reason to believe may be certified to be a redevelopment area, nor shall he have any interest, direct or indirect, in any contract or proposed contract for materials or services to be furnished or used by an agency, or in any contract with a redeveloper or prospective redeveloper relating directly or indirectly to any redevelopment project. The acquisition of any such interest in a redevelopment project or in any such property or contract shall constitute misconduct in office. If any commissioner or employee of an agency shall already own or control any interest, direct or indirect, in any property later included in any redevelopment project under the jurisdiction of the agency, or has any such interest in any contract for material or services to be furnished or used in connection with any redevelopment project, he shall disclose the same in writing to the agency and such disclosure shall be entered in writing upon the minute books of the agency. Failure to make such disclosure shall constitute misconduct in office.

(5) Removal of commissioners. With the consent of the local governing body, or its chief executive officer, a commissioner may be removed for inefficiency or neglect of duty or for misconduct in office, but only after the commissioner has been given a copy of the charges against him, made by the chief executive officer, or mayor, and has had an opportunity to be heard in person or by counsel before the governing body. In the event of the removal of any commissioner, the chief executive, or mayor, shall file in the office of the clerk a record of the proceedings, together with the charges made against the commissioner and the findings thereon.

F. Authority

The agency shall have all the authority and power necessary or convenient to carry out and effectuate the purposes and provisions of this section, including without limiting the generality of the foregoing, the following authority which shall be in addition to others herein granted:

(1) To undertake and carry out redevelopment projects and related activities within its area of operation; and to make and execute contracts and other instruments necessary or convenient to the exercise of its authority under this section and to disseminate slum clearance and redevelopment information.

(2) To provide or to arrange or contract for the furnishing or repair by any person or agency, public or private, of services, privileges, works, streets, roads, public utilities or other facilities for or in connection with a redevelopment project, to install, construct, and reconstruct streets, utilities, parks, playgrounds, and other public improvements; and to agree to any conditions that it may deem reasonable and appropriate attached to federal financial assistance and imposed pursuant to federal law relating to the determination of prevailing salaries or wages or compliance with labor standards, in the undertaking or carrying out of a redevelopment project and related activities, and to include in any contract let in connection with such a project and related activities, provisions to fulfill such of said conditions as it may deem reasonable and appropriate.

(3) Within its area of operation, to acquire by purchase, lease, option, gift, grant, bequest, devise, by expropriation or otherwise, any real property (or personal property for its administrative purposes) together with any improvements thereon; to hold, improve, clear or prepare for redevelopment any such property; to mortgage, pledge, hypothecate, or otherwise encumber or dispose of any real property; to insure or provide for the insurance of any real or personal property or operations of the governing authority against any risks or hazards, including the power to pay premiums on any such insurance; and to enter into any contracts necessary to effectuate the purpose of this section; but no statutory provision with respect to the acquisition, clearance or disposition of property by public bodies shall restrict the municipality, parish or agency exercising powers thereunder, in the exercise of such functions with respect to a redevelopment project and related activities, unless the legislature shall specifically so state.

(4) With the approval of the local governing body:

(a) Prior to approval of a redevelopment plan, or approval of any modification of the plan, to acquire real property in a redevelopment area, demolish and remove any structures on the property, and pay all costs related to the acquisition, demolition, or removal, including any administrative or relocation expenses.

(b) To assume the responsibility to bear any loss that may arise as the result of the exercise of authority under this subsection in the event that the real property is not made a part of the redevelopment plan or project.

(c) To invest any redevelopment funds held in reserve or in sinking funds or any such funds not required for immediate disbursement, in property or securities in which public bodies may legally invest funds subject to their control; to redeem such bonds as have been issued pursuant to this section at the redemption price established therein or to purchase such bonds at less than redemption price, all such bonds so redeemed or purchased to be cancelled.

(d) To borrow money and to apply for and accept advances, leases, grants, contributions, and any other form of financial assistance from the federal government, the state, parish or other public bodies, or from any sources, public or private, for the purposes of this section, and to give such security as may be required and to enter into and carry out contracts or agreements in connection therewith; and to include in any contract for financial assistance with the federal government for or with respect to a redevelopment project and related activities such conditions imposed pursuant to federal laws as the agency may deem reasonable and appropriate and which are not inconsistent with the purposes of this section.

(5) Within its area of operation, to make or have made all surveys and plans necessary to the carrying out of the purposes of this section and to contract with any person, public or private, in the making and carrying out of such plans and to adopt or approve, modify and amend such plans, which plans may include but are not limited to:

(a) Plans for carrying out a program of voluntary or compulsory repair or rehabilitation of buildings and improvements.

(b) Plans for the enforcement of state and local laws, codes and regulations relating to the use of land and the use and occupancy of buildings and improvements and to the compulsory repair, rehabilitation, demolition or removal of buildings and improvements.

(c) Appraisals, title searches, surveys, studies and other plans and work necessary to prepare for the undertaking of redevelopment projects and related activities.

(6) To develop, test and report methods and techniques, and carry out demonstrations, and other activities within its area of operation, for the prevention and the elimination of slums and urban blight and for developing and demonstrating new or improved means of providing housing for families and persons of low income and to apply for, accept and utilize grants of funds from the federal government for such purposes.

(7) To prepare plans for and assist in the relocation of persons (including individuals, families, business concerns, non-profit organizations and others) displaced from a redevelopment area, and to make relocation payments to or with respect to such persons for moving and readjustment expenses and losses of property for which reimbursement or compensation is not otherwise made, including the making of such payments financed by the federal government.

(8) To close or cause to be closed, vacate, plan or replan streets, roads, sidewalks, ways or other places; and to plan or cause to be replanned any part of the municipality or parish, and to make payment or reimbursement of reasonable actual costs incurred as a result of utility relocations when such relocations are made necessary in a redevelopment area, after making appropriate adjustment for any improvements or betterments to the utility's facilities made in connection with the relocation.

(9) To sue and to be sued; adopt and have a seal and to alter the same at pleasure; to make and from time to time amend and repeal by-laws, orders, rules and regulations in order to effectuate the provisions of this section.

(10) To enter into agreements and contracts with the local governing body or any other public body, in pursuance of the intent of this section.

(11) To make available to the government and to the municipality or parish or any appropriate agency, the recommendation of the agency affecting any area in its field of operation or property therein, which it may deem likely to promote the public health, morals, safety or welfare.

(12) To exercise all or any part or combination of powers herein granted.

G. Preparation and adoption of redevelopment plan

The agency shall not institute a redevelopment plan for an area unless the local governing body, by resolution, has determined such area to be a slum or a blighted area or a combination thereof and designated such area as appropriate for a redevelopment project. The local governing body shall not approve a redevelopment plan until a general plan for the parish or municipality has been prepared. The agency shall not acquire real property for a redevelopment project, except as provided in Subsection (4)(a) and (b), unless the local governing body has approved the redevelopment plan as provided herein.

(1) Redevelopment plan. The municipality or parish may prepare or cause to be prepared a redevelopment plan, and it is hereby authorized, in connection therewith, to apply for and receive planning advances from the federal government or other bodies. Prior to its approval of a redevelopment plan, the local governing body or agency shall submit such plan to the planning commission of the municipality or parish for review and recommendation as to its conformity with the general plan for the development of the municipality or parish as a whole. The planning commission shall submit its written recommendations with respect to the proposed redevelopment plan to the local governing body or agency within thirty days after receipt of the plan for review. Upon receipt of the recommendations of the planning commission, or if no recommendations are received within the said thirty days, then without such recommendations the local governing body or agency may proceed with the hearing on the proposed redevelopment plan described in Paragraph (2) hereof.

(2) Public hearing. The local governing body shall hold a public hearing on the redevelopment plan after public notice thereof by publication at least ten days prior to the hearing in a newspaper having a general circulation in the parish or municipality. The notice shall describe the time, date, place and purpose of the hearing, shall generally identify the area covered by the plan, and shall outline the general scope of the project under consideration.

At the hearing the governing body shall afford an opportunity to all persons or agencies interested to be heard and shall receive, make known and consider recommendations in writing with reference to the redevelopment plan.

The governing body shall approve, reject or make recommendations for changes in the redevelopment plan as submitted. The governing body shall not approve a redevelopment plan unless it is satisfied that adequate provisions will be made to rehouse displaced families, if any, without undue hardship.

Upon approval by the governing body of the redevelopment plan, the parish or municipality or agency is authorized to take such action as may be necessary to carry it out.

(3) Modification of plans. A redevelopment plan may be modified at any time, but if it is modified after the lease or sale by the agency of real property in the redevelopment area, such modification shall be subject to such rights as a lessee or purchaser or his successor or successors in interest may be entitled to assert.

(4) Disaster areas. Notwithstanding any other provision of the section, whenever the local governing body has certified that an area is in need of redevelopment or rehabilitation as a result of an act of God, fire, bombing, riot or other catastrophe, the local governing body may approve a redevelopment plan or project with respect to such area without regard to the provisions of Paragraphs (1) and (2) of this subsection.

H. Purchase of real property in redevelopment area

(1) Subject to the requirements of Subsection B hereof, an agency may acquire by purchase or by the exercise of the power of expropriation any real property, or interest therein, which it may deem necessary for or in connection with a redevelopment plan or project under this section. An agency may exercise the power of expropriation in the manner provided in the Civil Code relative to the transfer of property, and the laws supplementary or amendatory thereto, or it may exercise the power of expropriation in the manner now or which may be hereafter provided by any other statutory provision for the exercise of the power of expropriation. Property already devoted to a public use may be purchased in a like manner, but no real property belonging to the United States, the state or any political subdivision of the state may be acquired without its consent.

(2) In any proceeding to fix or assess compensation for damages for the purchase of property, or any interest therein, through the exercise of expropriation, evidence or testimony bearing upon the following matters shall be admissible and shall be considered in fixing such compensation or damages, in addition to evidence or testimony otherwise admissible: (i) Any use, condition, occupancy or operation of such property, which is unlawful or violative, or subject to elimination, abatement, prohibition or correction, under any law or any ordinance or regulatory measure of the state, parish, municipality or other political subdivision, or any agency thereof, in which such property is located, as being unsafe, substandard, insanitary or otherwise contrary to the public health, safety or welfare; (ii) the effect on the value of such property, or any such use, condition, occupancy, or operation, or of the elimination, abatement, prohibition or correction of any such use, condition, or operation; (iii) the foregoing testimony and evidence shall be admissible notwithstanding that no action has been taken by any public body or public officer toward the abatement, prohibition, elimination or correction of any such use, condition, occupancy or operation. Testimony or evidence that any public body or public officer charged with the duty or authority so to do has rendered, made or issued any judgment, decree, determination, or order for the abatement, prohibition, elimination or correction of any such use, condition, occupancy, or operation shall be admissible and shall be prima facie evidence of the existence and character of such use, condition or operation.

I. Disposition of property in redevelopment area

(1) An agency may sell, lease or otherwise transfer real property or any interest therein acquired by it in revitalization areas for residential, recreational, commercial, industrial or other uses or for public use, in accordance with the redevelopment plan, subject to such covenants, conditions and restrictions, including covenants running with the land, as it may deem to be necessary or desirable to assist in preventing the development or spread of future slums or blighted areas or to otherwise carry out the purposes of this section. The purchasers or lessees and their successors and assigns shall be obligated to devote such real property only to the uses specified in the redevelopment plan, and may be obligated to comply with such other requirements as the agency may determine to be in the public interest, including the obligation to begin within a reasonable time any improvements on such real property required by the redevelopment plan. Such real property or interest shall be sold, leased or otherwise transferred at not less than its fair value for uses in accordance with the redevelopment plan. In determining the fair value of real property for uses in accordance with the redevelopment plan, an agency shall take into account and give consideration to the use provided in such plan; the restrictions upon and the covenants, conditions and obligations assumed by the purchaser or lessee; and the objectives of such plan for the prevention of the recurrence of slum or blighted areas. The agency, in any instrument of conveyance to a private purchaser or lessee, may provide that such purchaser or lessee shall be without power to sell, lease or otherwise transfer the real property without the prior written consent of the agency until he has completed the construction of any and all improvements which he has obligated himself to construct thereon. Real property acquired in accordance with the provisions of the redevelopment plan shall be transferred as rapidly as feasible in the public interest, consistent with the carrying out of the provisions of the project plan. Such plan and any substantial modification of such plan shall be filed as a public record in the office of the clerk of the parish or municipality in which the agency exists, and any conveyances, encumbrances or other contracts may incorporate the provisions thereof by reference which shall afford notice thereof to all parties.

(2) Competitive bidding procedures. An agency shall dispose of real property in a redevelopment area to private persons only under such reasonable competitive bidding procedures as it shall prescribe subject to the provisions hereinafter set forth. An agency must by public notice, by publication once each week for two consecutive weeks in a newspaper having a general circulation in the community, or if there is no newspaper by posting for at least two weeks in a public place, fifteen days prior to the execution of any contract to sell, lease, or otherwise transfer real property and prior to the delivery of any instrument of conveyance with respect thereto under the provisions of this section, invite proposals from and make available all pertinent information to private redevelopers or any persons interested in undertaking to redevelop or rehabilitate a redevelopment area or any part thereof. Such notice shall identify the area, or portion thereof, and shall state that proposals shall be made by those in interest within thirty days after publication of said notice, and that such further information as is available may be obtained at such office as shall be designated in said notice. The agency shall consider all such redevelopment or rehabilitation proposals and the financial and legal ability of the persons making such proposals to carry them out, and may negotiate with any persons for proposals for the purchase, lease or other transfer of any real property acquired by the agency in the redevelopment area. The agency may accept such proposal as it deems to be in the public interest and in furtherance of the purposes of this section; provided, however, that a notification of intention to accept such proposal shall be filed with the governing body not less than thirty days prior to any such acceptance. Such notice shall be a public record and shall include (1) the name of the redeveloper or purchaser, together with the names of its officers and principal members or shareholders and investors and other interested parties, (2) the redeveloper's estimate of the cost of any residential development and rehabilitations, and (3) the redeveloper's estimate of rentals and sales prices of any proposed housing involved in such redevelopment and rehabilitation. Thereafter, the agency may execute such contract in accordance with the provisions of Subsection (1) and deliver acts of sale, leases and other instruments and take all steps necessary to effectuate such contract.

(3) Temporary operation of real property. An agency may temporarily operate, maintain or lease real property acquired by it in a redevelopment area for or in connection with a redevelopment project pending disposition of the property as authorized in this section without regard to the provisions of Paragraph (a)1 above, for such uses and purposes as may be deemed desirable even though not in connection with the redevelopment plan.

(4) Any real property acquired pursuant to Subsection (B), Paragraph (4)2 may be disposed of without regard to other provisions of this section if the local governing body has consented to the disposal. Real property acquired in accordance with the redevelopment plan may be disposed of to a public body for public reuse without regard to the provisions of this subsection.

(5) Notwithstanding any other provisions of this section where the parish or municipality is situated in an area designated as a redevelopment area under the Federal Area Redevelopment Act (Public Law 87-27),3 or any act supplementary thereto, land in a redevelopment project area designated under the redevelopment plan for industrial or commercial uses may be disposed of to any public body or nonprofit corporation for subsequent disposition as promptly as practical by the public body or corporation for redevelopment in accordance with the redevelopment plan, and only the purchaser from or lessee of the public body or corporation, and their assignees, shall be required to assume the obligation of beginning the building of improvements within a reasonable time. Any disposition of land to a public body or corporation under this paragraph shall be at its fair value for uses in accordance with the redevelopment plan.

J. Issuance of bonds

(1) The parish, municipality or agency shall have the power to issue bonds from time to time at its discretion to finance the undertaking of any redevelopment project under this section, including, without limiting the generality thereof, the payment of principal and interest upon any advances for surveys and plans or preliminary loans, and shall also have power to issue refunding bonds for the payment or retirement of bonds previously issued by it. Bonds shall be made payable as to both principal and interest solely from the income, proceeds, revenues and funds of the municipality derived from or held in connection with its undertaking and carrying out of redevelopment projects under this section, but payment of the bonds, both as to principal and interest, may be further secured by a pledge of any loan, grant or contribution from the federal government or other sources in aid of any redevelopment projects, or any part thereof, title to which is in the municipality or parish.

(2) Bonds issued under this subsection shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restrictions, and shall not be subject to the provisions of any other law or charter relating to the authorization, issuance or sale of bonds. Bonds issued under the provisions of this section are declared to be issued for an essential public and governmental purpose and, together with interest thereon and income therefrom, shall be exempted from all taxes.

(3) Bonds issued under this subsection shall be authorized by resolution or ordinance of the local governing body or agency and may be issued in one or more series and shall bear such date or dates, be payable upon demand or mature at such time or times, bear interest at such rate or rates, be in such denomination or denominations, be in such form either with or without coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption with or without premiums, be secured in such manner and have such other characteristics as may be provided by such resolution or ordinance, or trust indenture or mortgage issued pursuant thereto.

(4) Bonds may be sold at not less than par at public sales held after notice published prior to such sale in a newspaper having a general circulation in the area of operation and in such other medium of publication as the municipality or parish may determine or may be exchanged for other bonds on the basis of par; but bonds may be sold to the federal government at private sale at not less than par and, in the event less than all of the authorized principal amount on the bonds is sold to the federal government, the balance may be sold at private sale at not less than par at an interest cost to the parish or municipality not to exceed the interest cost to the municipality or parish of the portion of the bonds sold to the federal government.

(5) In case any of the public officials of the municipality or parish whose signature appears on any bonds or coupons issued under this section shall cease to be such official before the delivery of the bonds, such signature shall, nevertheless, be valid and sufficient for all purposes, the same as if the official had remained in office until delivery. Any provisions of any law to the contrary notwithstanding, any bonds issued pursuant to this section shall be fully negotiable.

(6) In any suit, action or proceeding involving the validity or enforceability of any bond issue under this section or the security therefor, any bond reciting in substance that it has been issued by the parish or municipality in connection with a redevelopment project, as herein defined, shall be conclusively deemed to have been planned, located and carried out in accordance with the provisions of this section.

K. Bonds as legal investment

All banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking or investment business; all insurance companies, insurance associations, and other persons carrying on an insurance business; and all executors, administrators, curators, trustees and other fiduciaries, may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds or other obligations issued by the municipality pursuant to this section or by the redevelopment agency vested with redevelopment authority under Subsection (I) of this section, but the bonds and other obligations shall be secured by an agreement between the issuer and the federal government in which the issuer agrees to borrow from the federal government and the federal government agrees to lend to the issuer, prior to the maturity of such bonds or other obligations, moneys in any amount which together with any other moneys irrevocably committed to the payment and principal and interest on the bonds or other obligations will suffice to pay the principal of the bonds or other obligations with interest to maturity thereon, which moneys under the terms of said agreement are required to be used for the purpose of paying the principal of and the interest on the bonds or other obligations at their maturity. Bonds and other obligations shall be authorized security for all public deposits. It is the purpose of this subsection to authorize any persons, political subdivisions and officers, public or private, to use any funds owned or controlled by them for the purchase of any bonds or other obligations. Nothing contained in this subsection with regard to legal investments shall be construed as relieving any persons of any duty of exercising reasonable care in selecting securities.

L. Property exempt from taxes and from levy and sale by virtue of an execution

(1) All property of the parish, municipality or agency, including funds owned or held by it for the purpose of this section shall be exempt from levy and sale by virtue of an execution and no execution or other judicial process shall issue against the same nor shall judgment against the parish, municipality or agency be a charge or lien upon such property; but the provisions of this subsection shall not apply to or limit the right of obligees to pursue any remedies for the enforcement of any pledge or lien given pursuant to this section by the parish, municipality or agency on its rents, fees, grants or revenues from redevelopment projects.

(2) The property of the parish, municipality or agency acquired or held for the purposes of this section is declared to be public property used for essential public and governmental purposes and such property shall be exempt from all taxes of the municipality, the parish, the state or any political subdivision thereof; but such tax exemption shall terminate when the parish, municipality or agency sells, leases or otherwise disposes of the property in a redevelopment area to a purchaser or lessee which is not a public body entitled to tax exemption with respect to the property.

M. Cooperation by public bodies with a redevelopment agency

(1) For the purpose of aiding in the planning, undertaking or carrying out of a redevelopment project and related activities authorized by this section, any public body may, upon such terms, with or without consideration as it may determine:

(a) Dedicate, sell, convey or lease any of its interest in any property or grant easements, licenses or other rights or privileges therein to the municipality or parish.

(b) Incur the entire expense of any public improvements made by such public body in exercising the powers granted in this subsection.

(c) Do any and all things necessary to aid or cooperate in the planning or carrying out of a redevelopment plan and related activities.

(d) Lend, grant or contribute funds to the municipality or parish and borrow money and apply for and accept advances, loans, grants, contributions and any other form of financial assistance from the federal government, the state, parish or other public body, or from any other source.

(e) Enter into agreements which may extend over any period notwithstanding any provision or rule of law to the contrary with the federal government or other public body respecting action to be taken pursuant to any of the powers granted by this section, including the furnishing of funds or other assistance in connection with a redevelopment project and related activities.

(f) Cause public buildings and public facilities, including parks, playgrounds, recreational, community, educational, water, sewer or drainage facilities, or any other works which it is otherwise empowered to undertake to be furnished; furnish, dedicate, close, vacate, pave, install, grade, regrade, plan or replan streets, roads, sidewalks, ways or other places; plan or replan, zone or rezone any part of the public body or make exceptions from building regulations.

If at any time title to or possession of any redevelopment project is held by any public body or governmental agency, other than the municipality or parish which is authorized by law to engage in the undertaking, carrying out, or administration of redevelopment projects and related activities, the provisions of the agreements referred to in this subsection shall inure to the benefit of and may be enforced by such public body or governmental agency. As used in this paragraph, the term parish or municipality shall also include a redevelopment agency vested with all of the redevelopment authority pursuant to the provisions of Subsection (I).

(2) For the purposes of aid in the planning, undertaking, or carrying out of a redevelopment project and related activities of a redevelopment agency hereunder, the municipality or parish may in addition to its other powers and upon such terms, with or without consideration, as it may determine do and perform any or all of the actions or things which, by the provisions of Paragraph (1) of this subsection, a public body is authorized to do or perform, including the furnishing of financial and other assistance.

(3) For the purposes of this subsection, or for the purpose of aiding in the planning, undertaking, or carrying out of a redevelopment project and related activities of the municipality, such municipality may in addition to any authority to issue bonds pursuant to Subsection (J) issue and sell its general obligation bonds. Any bonds issued by the municipality pursuant to this section shall be issued in the manner and within the limitation prescribed by the applicable laws of this state for the issuance and authorization of general obligation bonds by the municipality. Nothing in this subsection shall limit or otherwise adversely affect any other subsection of this section.

(4) Without limiting the generality of any of the foregoing provisions of this section, but subject to any limitation now or hereafter provided by the applicable provisions of the Constitution of Louisiana and, in the case of any home-rule municipality, the applicable provisions of its home-rule charter, the parish or municipality may (a) appropriate such of its funds and make such expenditures of its funds as it may deem necessary for it to exercise or undertake any of the powers, functions or activities mentioned in this Section, including particularly its powers, functions and activities mentioned in the foregoing subsections of this subsection, and (b) levy taxes and assessments to enable it to undertake, carry out or accomplish any of its powers, functions or activities mentioned in this section including particularly its powers, functions and activities mentioned in the foregoing provisions of this subsection.

N. Title of purchase

Any instrument executed by the municipality, parish or agency purporting to convey any right, title or interest in any property under this section shall be conclusively presumed to have been executed in compliance with provisions of this section insofar as title or other interest of any bona fide purchasers, lessees or transferees of the property is concerned.

O. Exercise of authority in carrying out redevelopment projects and related activities

(1) In lieu of the appointment of commissioners to act as an agency as provided in Paragraphs (1) through (5) of Subsection E, a municipality or parish may elect to exercise the authority specified in this Section through a redevelopment agency heretofore authorized in the municipality or parish by a special or local act. When the municipality or parish determines by ordinance to have such authority exercised through a redevelopment agency heretofore authorized by a special or local act, such agency may thereafter operate under the authority specified in this Section, and such agency as now or hereafter created shall have all of the powers and functions of a redevelopment agency created pursuant to Subsection E.

(2) As used in this subsection, the term "redevelopment" shall include rights, powers, functions and duties of a municipality or parish under this section except the following:

(a) The authority to determine an area to be a slum or blighted area or combination thereof and to designate such area as appropriate for a redevelopment project and to hold any public hearing required with respect thereto.

(b) The authority to approve:

(i) Redevelopment plans and modifications thereof.

(ii) General neighborhood renewal plans and community-wide plans or programs for redevelopment and rehabilitation.

(iii) The acquisition, demolition, removal or disposal of property as provided in Subsection B, Paragraph (4).2

(c) The authority to establish a general plan for the locality as a whole.

(d) The authority to carry out a program of code enforcement.

(e) The authority to make the determinations and findings provided for in Subsections A and C.4

(f) The authority to issue general obligation bonds under Subsection (J).

(g) The authority to assume the responsibility to bear loss as provided in Subsection B, Paragraph (4).2

(h) The authority to appropriate funds, levy taxes and assessments and to exercise other authority provided for in Subsection B(1).5

P. Definitions

As used in this Section the following terms shall have the meaning herein ascribed to them.

(1) "Agency" or "redevelopment agency" means a public agency created or authorized by Subsection E or Subsection O of this Section to undertake and carry out redevelopment projects and related activities.

(2) "Local governing body" means the council, police jury or commission charged with governing the parish or municipality.

(3) "Public body" means the state and any parish or municipality; and any board, commission, authority, agency, district, subdivision or department, instrumentality, corporate or otherwise, of the foregoing.

(4) "Chief executive" or "mayor" means the officer having the duties customarily imposed upon the executive head of the municipality or parish.

(5) "Municipality" means incorporated towns or cities.

(6) "Clerk" means the clerk, secretary or other official who is the custodian of the official records of the local governing body.

(7) "Federal government" means any department, agency or instrumentality, corporate or otherwise, of the United States of America.

(8) "Slum area" means an area in which there is a predominance of buildings or improvements, whether residential or nonresidential, which by reason of dilapidation, deterioration, age or obsolescence, inadequate provision for ventilation, light, air, sanitation, or open space, high density of population and overcrowding, or the existence of conditions which endanger life or property by fire and other causes, or an area of open land which, because of its location and/or situation, is necessary for sound community growth, by replatting and planning development, for predominantly residential uses, or any combination of such factors is conducive to ill health, transmission of disease, infant mortality, juvenile delinquency, or crime, and is detrimental to the public health, safety, morals or welfare.

(i) "Blighted area" means an area which by reason of the presence of a substantial number of slum, deteriorated or deteriorating structures, predominance of defective or inadequate street layout, faulty lot layout in relation to size, adequacy, accessibility or usefulness, insanitary or unsafe conditions, deterioration of site or other improvements, diversity of ownership, tax or special assessment delinquency exceeding the fair value of the land, defective or unusual conditions of title, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors substantially impairs or arrests the sound growth of the municipality, retards the provision of housing accommodations or constitutes an economic or social liability and is a menace to the public health, safety, morals, or welfare in its present condition and use; but if the area consists of any disaster area referred to in Subsection C(5),6 it shall constitute a "blighted area."

(9) "Redevelopment project" means undertakings and activities in a redevelopment area for the elimination and for the prevention of the development or spread of slums and blight, and may involve slum clearance and redevelopment in a redevelopment area, or rehabilitation or conservation in a redevelopment area or a program of code enforcement in a redevelopment area, and may include open land which, because of its location and/or situation, is necessary for sound community growth which is to be developed by replatting and planning for predominantly residential uses, or any combination or part thereof in accordance with a redevelopment plan. Such undertakings and activities may include:

(a) Purchase of a slum or blighted area or portion thereof.

(b) Demolition and removal of buildings and improvements.

(c) Installation, construction, or reconstruction of streets, utilities, parks, playgrounds and other improvements necessary for carrying out in the redevelopment area the redevelopment objectives of this section in accordance with the redevelopment plan.

(d) Disposition of any property acquired in the redevelopment area including sale, initial leasing or retention by the parish of municipality itself at its fair market value for uses in accordance with the redevelopment plan.

(e) Carrying out plans for a program of code enforcement and a program of voluntary or compulsory repair and rehabilitation of buildings or other improvements in accordance with the redevelopment plan.

(f) Purchase of real property in the redevelopment area which, under the redevelopment plan, is to be repaired or rehabilitated for dwelling use or related facilities, repair or rehabilitation of the structures for guidance purposes, and resale of the property.

(g) Purchase of any other real property in the redevelopment area where necessary to eliminate unhealthful, insanitary or unsafe conditions, lessen density, eliminate obsolete or other uses detrimental to the public welfare, or otherwise to remove or prevent the spread of blight or deterioration, or to provide land for needed public facilities.

(h) Purchase, without regard to any requirement that the area be a slum or blighted area, of air rights in an area consisting principally of land in highways, railways or subway tracks, bridge or tunnel entrances, or other similar facilities which have a blighting influence on the surrounding area and over which air rights sites are to be developed for the elimination of such blighting influences and for the provision of housing and related facilities and uses designed specifically for and limited to families and individuals of low or moderate income.

(i) Construction of foundations and platforms necessary for the provision of air rights sites and housing and related facilities and uses designed specifically for and limited to families and individuals of low or moderate income.

(10) "Redevelopment area" means a slum area or a blighted area or a combination thereof which the local governing body designates as appropriate for a redevelopment project.

(11) "Redevelopment plan" means a plan, as it exists from time to time for a redevelopment project, which plan shall conform to the general plan for the municipality or parish as a whole except as provided in Subsection C(a) and (b)7 shall be sufficiently complete to indicate such land acquisition, demolition and removal of structures, redevelopment, improvements and rehabilitation as may be proposed to be carried out in the redevelopment area, zoning and planning changes, if any, land uses, maximum densities and building requirements.

(12) "Related activities" means (a) planning work for the preparation of a general neighborhood renewal plan, or for the preparation or completion of a community-wide plan or program and (b) the functions related to the acquisition and disposal of real property pursuant to Subsection B, Paragraph (4)8 of this Section.

(13) "Real Property" means all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest, right or use, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage or otherwise.

(14) "Bonds" means any notes, interim certificates, certificates of indebtedness, debenture or other obligation.

(15) "Obligee" means any bondholder, agent, or trustee for any bondholder, or lessor devising property used in connection with redevelopment, or any assignee or assignees of such lessor's interest or any part thereof, and the federal government when it is a party to any contract with the municipality or parish.

(16) "Person" means any individual, firm, partnership, corporation, company, association, joint stock association, or body politic; and shall include any trustee, receiver, assignee, or other person acting in a similar representative capacity.

(17) "Area of operation" means the area within the established limits of the municipality or parish.

(18) "Board" or "commission" means a board, commission, department, division, office, body or other unit of the municipality or parish authorized to undertake redevelopment projects.

(19) "Public officer" means any officer who is in charge of any department or branch of the government of the municipality or parish relating to health, fire, building regulations, or to other activities concerning dwellings in the municipality or parish.

(20) "Local option" means the option and discretion of the local governing body.

(21) "Municipality" means incorporated towns or cities.

Q. Insofar as the provisions of the section are inconsistent with the provisions of any other law, the provisions of this section shall be controlling. The authority conferred by this section shall be in addition and supplemental to the powers conferred by any other law.

R. Low interest loans and redevelopment grants to low income owners of inadequate dwellings

(1) The various parish redevelopment authorities are hereby authorized to issue revenue bonds and make low interest loans and grants to low and moderate income owners of dwelling structures which may be declared as inadequate, unsafe, unsanitary or blighted by reason of the necessity for the elimination of conditions detrimental to human life. Authorities as used herein shall mean the various parish redevelopment authorities. The various parish redevelopment authorities shall have the power to promulgate appropriate rules to administer this Act, and they shall have the authority to refinance existing indebtedness and the cost of rehabilitating owner-occupied real properties and their improvements.

(2) Sources of funds. The sources of funds for low interest loans shall be from the sale of revenue bonds under the authority of the various redevelopment authorities at a percentage to be determined by the issuing authority, from commercial loans obtained at the lowest interest rate available to the redevelopment authority, or from such other sources as may be available. Such bonds shall not require the full faith and credit of the state.

General revenue sharing funds or any other funds available and/or provided by the state or various local government bodies shall furnish the source of funds for the low income rehabilitation grants established by this section.

Such bonds shall be of such series, bear such date or dates, mature at such time or times as the authority may determine at the time of issue, shall bear interest at such rate or rates as shall be fixed by the authority, but the total amount of interest to be paid on any series or issue, when added to any amount below par at which any of the bonds may have been sold will not exceed six percent simple interest from the date of sale until maturity, said interest to be payable at such time or times, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration or exchangeability privileges, be payable in such medium of payment and at such place or places, be subject to such terms of redemption and be entitled to such priorities on the income, revenues and receipts of the authority as may be provided by the authority in the resolution providing for the issuance of the bonds. The bonds shall be signed by such officer or officers as the authority shall determine, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signatures of such officer or officers as the authority shall designate. Any such bonds may be issued and delivered, notwithstanding that one or more of the officers signing such bonds or the officer or officers whose facsimile signature or signatures may be on the coupons shall have ceased to be such officer or officers at the time such bonds shall actually have been delivered. Such bonds may be sold in such manner and from time to time as may be determined by the authority, and the authority may pay all expenses which it may deem necessary or advantageous in connection with the issuance and sale thereof. Advertisement of the proposed sale of bonds shall be made at least once a week for not less than thirty days in a financial newspaper or journal published in New Orleans, New York or Chicago. All bonds issued under the provisions of this Act shall have and are hereby declared to have all the qualities and incidents of negotiable instruments under the negotiable instruments laws of the state. Such bonds and the income thereof shall be exempt from all taxation within the State of Louisiana.

Bonds shall not be invalid for any irregularity or defect in the proceedings or the issuance and sale thereof, and shall be incontestable in the hands of a bona fide purchaser or holder thereof. The authority shall file with the state treasurer a certified copy of the resolution authorizing the issuance of any bonds under this section, and for a period of thirty days thereafter, any person in interest shall have the right to institute an appropriate action or proceeding to contest the validity of the bonds authorized, the revenues pledged for the payment of the principal and interest on such bonds, the validity of the revenue necessary to pay the principal and interest on the bonds, the expenditure of the proceeds derived from the sale of the bonds for the purposes specified by law, and the validity of all other provisions and proceedings in connection with the authorization and issuance of the bonds. If such action or proceedings shall not have been instituted within the said thirty-day period, then the validity of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters. The authority may also provide for the replacement of any bonds which may become mutilated, destroyed or lost.

(3) Loan regulations.

(a) Eligibility based on income.

In making loans with respect to residential property under this section, priority shall be given to applications made by persons whose annual income is within the following ranges:

(i) One person, eight thousand and four hundred dollars.

(ii) Two persons, nine thousand six hundred dollars.

(iii) Three and four persons, eleven thousand dollars.

(iv) Five and six persons, twelve thousand three hundred fifty dollars.

(v) Seven or more persons, thirteen thousand seven hundred dollars.

(b) No such loans shall be made unless owners of dwellings shall present in writing that so long as any part of such loans shall remain unpaid, each dwelling unit in such multidwellings shall be available solely for occupancy by persons of low and moderate incomes. No person who lives in such multidwelling at time of loan shall be required to move because of the cost of rehabilitation or improvements financed thereby. All persons operating or managing such multidwellings shall permit duly authorized officers, employees, agents, or inspectors to enter and inspect such dwelling.

No such loan is to be made unless the owner executes an affidavit saying he was unable to obtain private financing for the rehabilitation or improvements of his property.

(4) This subsection is exempt from any provisions of the law concerning approval by the qualified electorate of any parish or municipality. Provided however that the provisions of this subsection shall apply only to parishes or municipalities with a population in excess of 180,000 and the parishes of Tangipahoa, Ascension, Assumption, Iberia, Lafayette, St. Landry and St. James.

Added by Acts 1970, No. 590, §§1, 3. Amended by Acts 1973, No. 201, §1; Acts 1974, No. 660, §1; Acts 1979, No. 640, §1.

1In par. I(3), as it appears in Acts 1970, No. 590.

2In par I(4) and item O(2)(b)(iii) and par. O(2)(g), as it appears in Acts 1970, No. 590; see, however, Subsection (F).

342 U.S.C.A. §§2501 to 2512. Omitted.

4In subpar. O(2)(e), as it appears in Acts 1970, No. 590.

5In subpar. O(2)(h), as it appears in Acts 1970, No. 590; see, however, Subsection (M)(4).

6In subpar. P(8)(i), as it appears in Acts 1970, No. 590; see, however, Subsection (G).

7In par. P(11), as it appears in Acts 1970, No. 590.

8In par. P(12), as it appears in Acts 1970, No. 590; see, however, Subsections (H) and (I).



RS 33:4631 - TO 4638 Repealed by Acts 1989, No. 662, 8, eff. July 7, 1989.

PART I-A. LOUISIANA AEROSPACE AND AVIATION

DEVELOPMENT AUTHORITY

§4631. §§4631 TO 4638 Repealed by Acts 1989, No. 662, §8, eff. July 7, 1989.



RS 33:4641 - Parishes authorized to establish war memorial civic center

PART II. WAR MEMORIAL CIVIC CENTERS

§4641. Parishes authorized to establish war memorial civic center

The governing authority of any parish may create, establish, equip, maintain, operate, and support a war memorial civic center in the parish or in any ward thereof at any site selected by a vote of a majority of the governing authority.



RS 33:4642 - Election to authorize bond issue

§4642. Election to authorize bond issue

For the purpose of acquiring a site or grounds for erecting a building and equipping it, the governing authority of any parish may submit to the taxpayers qualified to vote at a special election to be called and held in the parish or any ward thereof, a proposition to incur debt and issue negotiable bonds, within the limitations authorized by law, for the purpose of acquiring a site, erecting buildings, and equipping them as a war memorial civic center, and thereafter may issue bonds and levy and collect taxes necessary to pay and retire the bonds, should the issue be authorized at the election.



RS 33:4643 - Board of control

§4643. Board of control

The governing authority of the parish shall, by ordinance, create a board of control for the war memorial civic center, appoint five citizens of the parish or the territory of the ward affected to serve for terms of one, two, three, four, and five years, and their successors shall be appointed for terms of five years. The president of the police jury shall be a member ex-officio of the board of control of the war memorial civic center. In case of a vacancy for any cause whatever, it shall be filled by the governing authority of the parish for the unexpired term.



RS 33:4643.1 - Beauregard Parish board of control

§4643.1. Beauregard Parish board of control

Notwithstanding any other provision of law to the contrary regarding the Beauregard Parish War Memorial Civic Center, the governing authority of Beauregard Parish shall appoint ten citizens of the parish or the territory of the ward affected to serve as the board of control. Initial appointees shall serve for terms of one, two, three, four, and five years, and their successors shall be appointed for terms of five years.

Acts 2014, No. 373, §1, eff. May 30, 2014.



RS 33:4644 - Functions of board; officers

§4644. Functions of board; officers

The board of control shall meet and organize immediately after the appointment of its members and at least annually thereafter, and elect one member president, another vice-president, another secretary and another treasurer, whose duties shall be those customarily exercised by such officers. The board of control may establish rules and regulations for its own government, and for the operation and maintenance of the war memorial civic center. The board shall be in charge of the management of the affairs of the memorial, hire employees, and fix their salaries, provided that it shall not contract for a longer period than one year.



RS 33:4645 - Special tax

§4645. Special tax

The governing authority of any parish may submit to the property taxpayers of the parish or any ward thereof, a proposition to vote a special tax for the maintenance and support of the war memorial civic center, which tax, if voted, shall be levied and assessed annually as authorized by the voters, and collected and used exclusively for the support and maintenance of the memorial.



RS 33:4646 - Entire parish or ward to share expense

§4646. Entire parish or ward to share expense

The cost of establishing and maintaining any parish war memorial civic center shall be borne by the entire parish including the incorporated municipalities therein and the cost of establishing and maintaining any other war memorial civic center shall be borne by the ward voting to establish it, including municipalities therein. All taxes levied and assessed for the establishment, support and maintenance of the memorial shall be borne proportionately by all the property of the parish or ward levying the same including that within incorporated municipalities.



RS 33:4647 - Payment of expenses

§4647. Payment of expenses

The expenses and costs of maintenance of any parish or other memorial, including the salaries of employees, shall be paid monthly by the governing authority of the parish upon the approval of the board of control, out of the funds specially collected by taxes duly budgeted, or otherwise collected, for the support and maintenance of the memorial.



RS 33:4648 - Charges for use of space; gifts

§4648. Charges for use of space; gifts

The board of control may fix and collect charges or rent for the use by the public or by organizations for space used or occupied, and may receive unconditional gifts. All moneys collected or received by the board of control shall be turned over to the governing authority of the parish, and disbursed for the benefit of the war memorial civic center.



RS 33:4649 - Wards may be combined for purposes of this Part

§4649. Wards may be combined for purposes of this Part

The governing authority may combine two or more wards of a parish for the purposes of this Part.



RS 33:4671 - Authority to acquire and operate municipal auditorium

PART III. MUNICIPAL AUDITORIUMS IN CITIES OF

25,000 OR MORE

§4671. Authority to acquire and operate municipal auditorium

Any municipality having a population of twenty five thousand or more may build, acquire, furnish, equip, own, operate, and regulate the use of a municipal auditorium or convention hall and finance it out of its general funds or out of funds specially provided therefor by the sale of bonds issued in the manner provided by law for meeting the cost of public improvements, and may establish charges for the use thereof.



RS 33:4672 - Acquisition of land

§4672. Acquisition of land

Municipalities may acquire land for this purpose whether by purchase or by expropriation.



RS 33:4673 - Commission to construct and operate auditorium

§4673. Commission to construct and operate auditorium

Municipalities may create a special commission, with such powers and duties as may be delegated to it, to construct, furnish, equip, operate, and manage any auditorium or convention hall erected or acquired under the authority of this Part.



RS 33:4681 - Coliseum authority; commissioners; appointment; term; compensation

PART III-A. COLISEUM AUTHORITY

§4681. Coliseum authority; commissioners; appointment; term; compensation

A. The governing body of a parish may, by resolution, create a public body to be known as a coliseum authority, which shall be authorized to exercise its functions upon the appointment and qualification of the first commissioners thereof. Upon the adoption of a resolution creating a coliseum authority, the governing body of the parish shall, pursuant to the resolution, appoint not less than five nor more than nine persons as commissioners of the authority. At least one, but not more than two commissioners shall be first appointed and designated to serve for terms of one year. At least one, but not more than two commissioners shall be first appointed and designated to serve for terms of two years. At least one, but not more than two commissioners shall be first appointed and designated to serve for terms of three years. At least one, but not more than two commissioners shall be first appointed and designated to serve for terms of four years. One commissioner shall be first appointed and designated to serve for a term of five years. Thereafter, each commissioner shall be appointed for a term of five years, except that vacancies occurring otherwise than by the expiration of term shall be filled for the unexpired term, in the same manner as the original appointment. When the governing body of the parish creates a coliseum authority, by resolution, such authority shall be perpetually in existence until revoked by resolution of said governing body.

B. Each commissioner shall receive such per diem as the governing body may determine for each day actually spent in the exercise of the duties or powers of the authority.

C.(1) Notwithstanding any other provision of law to the contrary, the governing authority of Iberia Parish may appoint two commissioners to the Acadiana Fairgrounds Commission who shall be residents of St. Martin Parish. The commissioners from St. Martin Parish shall have all the rights and privileges accorded the other commissioners, including the right to vote on all matters brought before the commission. The term of each commissioner shall be five years.

(2) The terms of the commissioners serving on August 15, 2001, including the term of the commissioner serving at that time from St. Martin Parish, shall end at the same time their terms as commissioners otherwise would end. The initial term for the second commissioner to be appointed from St. Martin Parish shall be for five years. Thereafter, the successors of each commissioner shall be appointed for a term of five years, except that vacancies occurring otherwise than by the expiration of a term shall be filled for the unexpired term, in the same manner as the original appointment.

Acts 1972, No. 440, §1; Acts 2001, No. 847, §§1 and 2.



RS 33:4682 - Functions of board

§4682. Functions of board

The members of the board of commissioners shall meet and organize immediately after their appointment and annually thereafter and elect a chairman, a vice president, secretary and treasurer, whose duties shall be those customarily exercised by such offices. The board of commissioners shall have authority to establish rules and regulations for its own government and for the operation of the coliseum authority not inconsistent with law and to employ a manager and other employees and fix their salaries and compensation subject to the approval of the governing body of the parish.

Acts 1972, No. 440, §2.



RS 33:4683 - Apportioning costs; expenses; budget; gifts and contributions; custody of funds; financial statement; surplus funds

§4683. Apportioning costs; expenses; budget; gifts and contributions; custody of funds; financial statement; surplus funds

A. The cost of equipping, maintaining, and all other costs of the coliseum authority shall be borne by the entire parish, including the incorporated towns therein, and all taxes levied and assessed, whether general or special, for the establishment, support and maintenance of such coliseum or other facility shall be borne proportionally by all of the property of the parish, including that within the incorporated municipalities.

B. The expenses or costs of the maintenance and operation of the coliseum or other facilities of the authority, including the salaries of the manager and all other employees, as well as all other incidental expenses, shall be paid monthly by the governing body of the parish upon the approval of such expenses and maintenance costs by the board of commissioners of the coliseum authority and by the governing body of the parish, out of the funds specially budgeted for the coliseum authority, and in default thereof, out of the special taxes voted, levied and collected by the governing body of the parish for the coliseum authority's support and maintenance.

C. The board of commissioners of the coliseum authority shall prepare its budget annually, which shall be submitted to the parish governing body for its approval, and no moneys not budgeted and approved shall be paid by the board of commissioners without the prior approval of the parish governing body.

D. The board of commissioners may receive and accept unconditional gifts, donations and contributions from individuals and corporations, but no gifts or donations conditionally made shall be accepted without the approval of the parish governing body.

E. All moneys, property and other things of value given or contributed through the commissioners shall be turned over to the treasurer of the commission and shall be expended or invested by the chairman of the commission with the approval of the said commissioners and the parish governing body.

F. All moneys received by the commissioners from rental of said coliseum, concessions, and from any other source other than donations, shall be turned over to the parish governing body.

G. At the end of each fiscal year, a complete financial statement shall be rendered by the board of commissioners to the parish governing body; at the end of each third fiscal year fifty percent of any surplus existing at the end of said third fiscal year shall be turned over to the parish governing body to be paid into a fund for the maintenance, operation and capital improvements of said coliseum.

Acts 1972, No. 440, §3.



RS 33:4684 - Evangeline and St. Landry parishes excepted

§4684. Evangeline and St. Landry parishes excepted

The provisions of this part shall not apply to the parishes of Evangeline and St. Landry.

Acts 1972, No. 440, §4.



RS 33:4690.1 - Agricultural arena authority; commissioners; appointment; term; compensation

PART III-B. AGRICULTURAL ARENA AUTHORITIES

§4690.1. Agricultural arena authority; commissioners; appointment; term; compensation

A.(1)(a) The governing body of a parish may, by resolution, create a public body to be known as an agricultural arena authority, which shall be authorized to exercise its functions upon the appointment and qualification of the first commissioners thereof. Upon the adoption of a resolution creating an agricultural arena authority, the governing body of the parish shall, pursuant to the resolution, appoint not less than five nor more than nine persons, except as provided for in Paragraph (2) of this Subsection, as commissioners of the authority.

(b) At least one, but not more than two commissioners shall be first appointed and designated to serve for terms of one year. At least one, but not more than two commissioners shall be first appointed and designated to serve for terms of two years. At least one, but not more than two commissioners shall be first appointed and designated to serve for terms of three years. At least one, but not more than two commissioners shall be appointed and designated to serve for terms of four years.

(c) One commissioner shall be first appointed and designated to serve for a term of five years. Thereafter, each commissioner shall be appointed for a term of five years, except that vacancies occurring otherwise than by the expiration of term shall be filled for the unexpired term, in the same manner as the original appointment.

(d) When the governing body of the parish creates an agricultural arena authority, by resolution, such authority shall be perpetually in existence until revoked by resolution of said governing body.

(2) In addition to the commissioners provided for in Paragraph (1) of this Subsection, the governing authority of St. Landry Parish may appoint not more than an additional four commissioners, three of whom shall be minorities, as defined in R.S. 39:1952(12). Of the additional commissioners, two commissioners shall be first appointed and designated to serve for terms of two years; one commissioner shall be first appointed and designated to serve for a term of four years; and one commissioner shall be first appointed and designated to serve for a term of six years. Thereafter, each additional commissioner shall be appointed for a term of five years, except that vacancies occurring otherwise than by the expiration of term shall be filled for the unexpired term, in the same manner as the original appointment.

B. Each commissioner shall receive such per diem as the governing body may determine for each day actually spent in the exercise of the duties or powers of the authority.

Acts 1979, No. 515, §1, eff. July 13, 1979; Acts 1989, No. 94, §1.



RS 33:4690.2 - Functions of board

§4690.2. Functions of board

The members of the board of commissioners shall meet and organize immediately after their appointment and annually thereafter and elect a chairman, a vice president, secretary and treasurer, whose duties shall be those customarily exercised by such offices. The board of commissioners shall have authority to establish rules and regulations for its own government and for the operation of the authority not inconsistent with law and to employ a manager and other employees and fix their salaries and compensation subject to the approval of the governing body of the parish.

Added by Acts 1979, No. 515, §1, eff. July 13, 1979.



RS 33:4690.3 - Purpose of authority

§4690.3. Purpose of authority

The purpose of an agricultural arena authority shall be to promote all aspects of agriculture, through the construction and operation of an agricultural arena for activities such as shows and exhibits of an agricultural nature.

Added by Acts 1979, No. 515, §1, eff. July 13, 1979.



RS 33:4690.4 - Apportioning costs; expenses; budget; gifts and contributions; custody of funds; financial statement; surplus funds

§4690.4. Apportioning costs; expenses; budget; gifts and contributions; custody of funds; financial statement; surplus funds

A. The cost of equipping, maintaining, and all other costs of the authority and arena shall be borne by the entire parish, including the incorporated municipalities therein, and all taxes levied and assessed, whether general or special, for the establishment, support and maintenance of such authority and arena or other facility shall be borne proportionally by all of the property of the parish, including that within the incorporated municipalities.

B. The expenses or costs of the maintenance and operation of the arena or other facilities of the authority, including the salaries of the manager and all other employees, as well as all other incidental expenses, shall be paid monthly by the governing body of the parish upon the approval of such expenses and maintenance costs by the board of commissioners of the authority and by the governing body of the parish, out of the funds specially budgeted for the authority, and in default thereof, out of the special taxes voted, levied, and collected by the governing body of the parish for the authority's support and maintenance.

C. The board of commissioners of the authority shall prepare its budget annually, which shall be submitted to the parish governing body for its approval. Moneys not budgeted and approved shall be paid by the board of commissioners only after approval of the parish governing body.

D. The board of commissioners may receive and accept unconditional gifts, donations, and contributions from individuals and corporations, but no gifts or donations conditionally made shall be accepted without the approval of the parish governing body.

E. All moneys, property, and other things of value given or contributed through the commissioners shall be turned over to the treasurer of the authority and shall be expended or invested by the board of commissioners with the approval of the parish governing body.

F. All moneys received by the authority from rental of the arena, concessions, and from any other source other than donations, shall be turned over to the parish governing body.

G. At the end of each fiscal year, a complete financial statement shall be rendered by the board of commissioners to the parish governing body; at the end of each third fiscal year fifty percent of any surplus existing at the end of said third fiscal year shall be turned over to the parish governing body to be paid into a fund for the maintenance, operation and capital improvements of the arena.

Added by Acts 1979, No. 515, §1, eff. July 13, 1979.



RS 33:4690.11 - City of Covington special public improvement districts

PART III-C. PUBLIC IMPROVEMENTS - MISCELLANEOUS

PROVISIONS

§4690.11. City of Covington special public improvement districts

A. The legislature recognizes that the government of the city of Covington operates under the provisions of a home rule charter, the "charter", adopted in accordance with the provisions of Article VI, Section 5 of the Constitution of Louisiana and that pursuant to that charter and R.S. 33:361, it has all powers necessary to perform any function necessary, requisite or proper for the management of its affairs not denied by law.

B. Without limiting any authority of the city council of the city of Covington authorized by the charter or by law, the city council may:

(1) Create public improvement districts that shall consist of areas of territory within the city that may or may not be contiguous.

(2) Designate the public purpose or purposes for which said districts are created.

(3) Authorize the performance of such governmental functions as the council may deem appropriate.

(4) Designate a governing authority for such district which may or may not be the city council.

(5) Designate that certain concessions be made for the elderly and low income persons and provide definitions for the same.

C. Without limiting the city council's authority to delineate and describe the powers of any such district, the district may be authorized to perform any of the following:

(1) To fix, maintain, collect, and revise rates and charges for the equipment or facilities of the district and the services rendered thereby.

(2) To make bylaws for the management and regulation of its affairs.

(3)(a) To levy and collect a parcel fee within its boundaries, which parcel fee shall be imposed by resolution by the governing authority of such district only after the question of the imposition of the parcel fee and the purpose, rate, and duration of the parcel fee has been approved by a majority of the voters residing in such district voting at an election held therein.

(b) The proceeds of such parcel fee shall be expended for any lawful district purpose.

(c) Any parcel fee imposed pursuant to this Section shall be levied and collected and be due and owing annually. Such fee may be carried on the tax rolls of St. Tammany Parish and collected at the same time as parish ad valorem taxes. If any parcel fee is not paid when due, such district shall proceed against the parcel for the collection of the amount of the fee unpaid and delinquent, any collection costs incurred by such district plus interest at a rate not exceeding twelve percent on the unpaid amount of the parcel fee, and in the event legal proceedings are necessary to effect collection, court costs and reasonable attorney fees. However, attorney fees shall be payable by the parcel owner only if demand by the governing authority of such district has been made on the parcel owner by registered or certified mail, and such parcel owner has failed to pay the amount due within ten days after such demand. A judgment obtained for nonpayment of a parcel fee, upon being recorded in the mortgage records in St. Tammany Parish, shall prime all other liens except those for taxes and prior recorded local or special assessments.

(d) If there are one or more property mortgages on such parcel and the mortgage holder or holders have notified the tax collector in St. Tammany Parish of such recorded mortgage in accordance with the requirements of R.S. 47:2180.1, a district, prior to proceeding against such parcel for failure to pay a parcel fee, shall give notice to each mortgage holder of the amount of the parcel fee due and owing on such parcel and that such parcel fee must be paid within twenty days after the mailing of the notice or proceedings will be commenced against the parcel. Such notice shall be sent to each such mortgage holder by certified mail return receipt requested or made by personal or domiciliary service on such mortgage holder.

(4) To incur debt and issue bonds payable in whole or in part from an irrevocable pledge and dedication of all or a portion of the proceeds of a parcel fee, provided that the question of funding said proceeds into bonds shall have been approved by a majority of the voters residing in such district voting at an election held therein, except that in a district having less than twenty-five eligible voters all voters must approve. Such bonds may be sold at public or private sale and shall be issued pursuant to the provisions of a resolution adopted by the governing authority of such district. The bonds shall mature over a period not to exceed the period for which the parcel fee, the proceeds of which are to be used to pay principal and interest on the bonds, is authorized. Such bonds and the income therefrom shall be exempt from taxation by the state of Louisiana and by any parish, municipality, or political subdivision thereof.

(5) To incur debt and borrow money as otherwise provided by law, including but not limited to the right to issue certificates of indebtedness pursuant to the provisions of R.S. 33:2921 through 2925, inclusive, subject to the approval of the State Bond Commission.

(6) To cooperate with and enter into cooperative endeavor agreements with agencies of the United States of America or the state and its various departments and political subdivisions, including public improvement districts and the city of Covington, for the construction, acquisition, operation, and maintenance of public improvements, including but not limited to water, sewerage, paving, and drainage facilities or to accomplish the purpose for which the public improvement district is created.

D. As used in this Section, "parcel" means a lot, a subdivided portion of ground, or an individual tract.

Acts 1992, No. 968, §1, eff. July 9, 1992.



RS 33:4690.12 - East Baton Rouge Parish infrastructure development districts

§4690.12. East Baton Rouge Parish infrastructure development districts

A. Findings and purpose. (1) The legislature finds that there are pockets of East Baton Rouge Parish which possess great potential for development or redevelopment. However, before such development can take place, basic infrastructure must be provided or upgraded in the areas. The legislature finds that the traditional method of financing infrastructure development, separate taxes or assessments for each individual improvement, e.g. roads, lighting, water, sewer, etc., though very appropriate in many cases, may not be the best way to provide multiple improvements in a relatively small geographic area. The legislature finds that an effective method of financing a spectrum of infrastructure improvements in a small geographic area is to finance the entire undertaking as a single package rather than levying separate taxes for each individual improvement. It is the purpose of this Section to authorize the levy of ad valorem taxes and non ad valorem assessments for financing infrastructure improvement projects in East Baton Rouge Parish.

(2) The legislature further finds that given the complexity of such projects and the geographic compactness of the areas contemplated for such development, the governing authority of East Baton Rouge may wish to create special taxing districts having the authority to plan and execute the infrastructure development projects and to levy the ad valorem taxes and non ad valorem assessments authorized by this Section. Even if the governing authority of the parish serves as the governing authority of the district, there are proven political and legal advantages to the use of special taxing districts for carrying out governmental functions. It is further the purpose of this Section to authorize the governing authority of East Baton Rouge Parish to create special taxing districts authorized to do those things necessary, as prescribed in this Section, to finance and execute infrastructure development projects such as those described in this Subsection.

B. Creation. Without limiting any authority of the governing authority of the city of Baton Rouge and the parish of East Baton Rouge as provided in the consolidated government home rule charter, the governing authority may create special taxing districts within the parish for the purpose of infrastructure improvement subject to the provisions of this Section. The city-parish governing authority may not create such a district until it has held a public hearing on the issue. Any such district shall be a political subdivision of the state as defined in Article VI, Section 44 of the Constitution of Louisiana and shall have all authority granted by the constitution, the home rule charter of East Baton Rouge Parish, and this Section. The city-parish governing authority may serve as the governing authority of any such special district or it may provide for appointment of a governing authority in the ordinance creating the district. The city-parish governing authority may, at its discretion, require as a condition of creation of the infrastructure development district that title to, control of, and responsibility for maintenance of any or all infrastructure projects within the district be transferred to the city-parish governing authority in accordance with its existing ordinances and practices.

C. Special powers. The district may, subject to applicable regulatory jurisdiction and permitting authority of other public entities and officials, finance, fund, plan, establish, acquire, construct or reconstruct, enlarge or extend, equip, operate, and maintain systems, facilities, and basic infrastructures for the following:

(1) Water management and control for the lands within the district and to connect some or any of such facilities with roads and bridges.

(2) Water supply, sewer, and wastewater management, reclamation, and reuse, or any combination thereof, and may construct and operate connecting intercepting or outlet sewers and sewer mains and pipes and water mains, conduits, or pipelines in, along, and under any street, alley, highway, or other public place or way, and dispose of any effluent, residue, or other byproducts of such system or sewer system.

(3) Bridges or culverts that may be needed across or in any drain, ditch, canal, floodway, holding basin, excavation, public highway, tract, grade, fill, or cut, and roadways over levees and embankments, and may construct any and all of such works and improvements across, through, or over any public right-of-way, highway, grade, fill, or cut.

(4) District roads equal to or exceeding parish specifications and street lights.

(5) Transit shelters, ridesharing facilities and services, parking improvements, and related signage.

D. Taxing authority. (1)(a) The governing authority of a special taxing district created as provided in this Section may levy and collect, in the same manner and at the same time as all other ad valorem taxes in the parish are levied and collected, a special ad valorem tax, not to exceed twenty mills, upon all taxable, immovable property situated within the boundaries of the district. The ad valorem tax provided for herein shall be in addition to all other ad valorem taxes provided for by law.

(b) The proceeds of the tax authorized by this Paragraph may be used for any lawful purpose of the district. However, not more than three mills shall be dedicated to or used for ordinary operating expenses of the district.

(2) To plan, establish, acquire, construct or reconstruct, enlarge or extend, and equip the facilities and projects of the district and to pay expenses associated with and related to the issuance of bonds for such facilities and projects, the district governing authority may levy a benefit special assessment. The district governing authority shall determine the amount of the assessment based upon a report of the district's engineer and shall assess lands benefited by the improvement, such assessment to be apportioned in proportion to the benefits received by each tract of land. The benefit special assessment shall be levied and payable in equal annual installments for each year for which bonds secured by the assessment are outstanding. The tax collector shall collect and enforce assessments in the same manner and at the same time as ad valorem taxes. Benefit special assessments shall be a lien on the property against which assessed until paid.

(3) To maintain, operate, and preserve the facilities and projects of the district, the district governing authority may levy a maintenance special assessment. The district governing authority shall determine the amount of the assessment based upon a report of the district's engineer and shall assess lands benefited by the improvement, such assessments to be apportioned in proportion to the benefits received by each tract of land. Assessments shall be collected and enforced by the tax collector in the same manner and at the same time as ad valorem taxes. Maintenance special assessments shall be a lien on the property against which assessed until paid.

E. General powers and duties. The governing authority of the district shall have the following additional powers and duties:

(1) To adopt bylaws for the regulation of its affairs and the conduct of its business.

(2) To adopt an official seal and alter the seal at its pleasure.

(3) To maintain an office at such place as it may designate and to occupy space for such purposes as may be made available by the city-parish governing authority.

(4) To sue and to be sued.

(5) To receive, administer, and comply with the conditions and requirements respecting any gift, grant, guarantee, subsidy, or donation of any property or money.

(6) To acquire, by any lawful means, property, including rights-of-way, and to hold and use any franchise or property, whether real, personal, or mixed, tangible or intangible, necessary or desirable for carrying out the objects and purposes of the district.

(7) To borrow money and issue bonds or obligations of the district in the manner provided by this Section and to refund the same.

(8) To make and execute contracts and other instruments necessary in the exercise of the powers and functions of the district under this Section.

(9) To pledge or assign any monies, fees, charges, or other revenues and any proceeds derived by the district from the sale of bonds and other contracts or rights of the district.

(10) To employ such employees, to make use of such persons as the city-parish governing authority may make available to the district for its use, and to employ or otherwise retain the services of accountants, financial advisors, underwriters, attorneys, engineers, and such other consultants as may be required, in the judgment of the governing authority, and to fix and pay their compensation.

(11) To exercise any and all other powers necessary to accomplish the purposes set forth herein.

F. Authority to incur debt. (1) For any of its lawful purposes, the district governing authority may issue bonds secured by and payable from a pledge of the proceeds of the ad valorem taxes and the non ad valorem assessments authorized by this Section. The bonds shall have such form, characteristics, and details and shall be issued in accordance with this Subsection and all other laws applicable to the issuance of bonds by political subdivisions including but not limited to Article VI, Section 35 of the Constitution of Louisiana and Part IV of Chapter 11 and Chapters 13, 13-A, 14, and 14-A of Title 39 of the Louisiana Revised Statutes of 1950.

(2) The district governing authority shall authorize the issuance of bonds by adoption of a resolution. It may not adopt a resolution authorizing the issuance of general obligation bonds until a proposition authorizing the funding of the tax or assessment into bonds and stating the purpose or purposes for which the bonds will be issued is approved by a majority of the qualified district electors voting on the proposition at an election held for that purpose and conducted in accordance with the Louisiana Election Code.

(3) The bonds shall be of such series, bear such date or dates, be serial or term bonds, mature at such time or times no later than thirty years from their date, bear interest at such rate or rates payable on such date or dates, be in such denomination, be in such form, carry such registration and exchangeability provisions, be payable in such medium of payment and at such place or places, be subject to such terms of redemption, and be entitled to such priorities on the tax or assessment as the resolution authorizing such bonds may provide.

(4) The bonds shall be executed in the name of the district by the manual or facsimile signatures of such official or officials as may be designated in the resolution authorizing their issuance. If any officer whose manual or facsimile signature appears on any bond ceases to be such officer before the delivery of such bonds, such signature nevertheless shall be valid and sufficient for all purposes as if he had remained in office until such delivery. The resolution may provide for authentication of the bonds by the fiscal agent thereunder.

(5) The commissioners, officers, or employees of the district or any other person executing the bonds of the district, while acting within the scope of their authority, shall not be personally liable for the bonds nor be subject to any personal liability or accountability by reason of the issuance, sale, and delivery thereof.

(6) The holders of any bonds issued hereunder shall have such rights and remedies as may be provided in the resolution authorizing the issuance of the bonds, including but not by way of limitation, appointment of a trustee for bondholders and any other available civil action to compel compliance with the terms and provisions of the bonds and the resolution.

(7)(a) Until all bonds issued pursuant to this Subsection have been retired as to principal and interest or irrevocable provision otherwise made for their complete redemption and payment in principal, interest, and redemption premium if any, neither the legislature, the district, nor any other authority may act to:

(i) Impair any obligation of contract for the benefit of the holders of the bonds.

(ii) Discontinue or decrease the tax or assessment or permit to be discontinued or decreased the tax or assessment in anticipation of the collection of which such bonds have been issued.

(iii) Make any change in the allocation and dedication of the proceeds of such tax which would diminish the amount of the tax revenues to be received by the district.

(b) There is hereby vested in the holders of such bonds a contract right in the provisions of this Subsection.

(8) Bonds issued pursuant to this Subsection shall have all the qualities of negotiable paper and shall constitute negotiable instruments under applicable state law. They shall not be invalid for any irregularity or defect in the proceedings for the issuance and sale thereof and shall be incontestable in the hands of bona fide purchasers or holders for value.

(9) All bonds and the income therefrom shall be exempt from taxation by the state and any political subdivision thereof. The bonds shall be legal and authorized investments for banks, savings banks, insurance companies, homestead and building and loan associations, trustees, and other fiduciaries and may be used for deposit with any officer, board, or political subdivision of the state in any case where, by present or future laws, deposit of security is required.

(10) All bonds issued shall be advertised for sale on sealed bids. The district may reject any and all bids. If the bonds are not sold pursuant to the advertisement, they may be sold by the commission at private sale within sixty days after the date advertised for the reception of sealed bids, but no private sale shall be made at a price less than the highest bid received. If not so sold, the bonds shall be readvertised as prescribed by this Paragraph.

(11) The proceeds derived from the sale of bonds shall be used exclusively by the issuer for the purpose or purposes for which the bonds are authorized to be issued, but the purchasers of the bonds shall not be obligated to see to the application thereof.

Acts 2000, 1st Ex. Sess., No. 106, §1.



RS 33:4690.13 - Ascension Parish Road Infrastructure Development Districts

§4690.13. Ascension Parish Road Infrastructure Development Districts

A. Findings and purpose. (1) At the request of the governing authority of Ascension Parish, the legislature finds that the traditional method of financing new residential road infrastructure developments by separate taxes or assessments for each individual road improvement project, though very appropriate in many cases, may not be the best way to provide for multiple road improvement projects in a relatively small geographic area. The legislature finds that an effective alternative method of financing new road infrastructure improvements in a small geographic area is to finance the entire undertaking as a single package. It is the purpose of this Section to authorize the levy of ad valorem taxes and non ad valorem assessments for financing only new residential road infrastructure improvement projects in Ascension Parish.

(2) The legislature further finds that given the complexity of such projects and the geographic compactness of the areas contemplated for such development, the governing authority of Ascension Parish may wish to create special taxing districts having the authority to plan and execute the new residential road infrastructure development projects and to levy the ad valorem taxes and non ad valorem assessments authorized by this Section. Even if the governing authority of the parish serves as the governing authority of the district, there are proven political and legal advantages to the use of special taxing districts for carrying out governmental functions. It is further the purpose of this Section to authorize the governing authority of Ascension Parish to create special taxing districts authorized to do those things necessary, as prescribed in this Section, to finance, execute, and maintain new residential road infrastructure development projects such as those described in this Subsection.

B. Creation. Without limiting any authority of the governing authority of the parish of Ascension as provided in the government home rule charter, the governing authority may create special taxing districts for new residential developments within the parish for the purpose of new residential road infrastructure improvement projects subject to the provisions of this Section. The parish governing authority may not create such a district until it has held two public hearings on the issue. Any such district shall be a political subdivision of the state as defined in Article VI, Section 44 of the Constitution of Louisiana and shall have all authority granted by the constitution, the home rule charter of Ascension Parish, and this Section. The parish governing authority shall serve as the governing authority of any such special district. The parish governing authority may, at its discretion, require as a condition of creation of the road infrastructure development district that title to, control of, and responsibility for maintenance of any or all road infrastructure projects within the district be transferred to the parish governing authority in accordance with its existing ordinances and practices.

C. Special powers. The district may, subject to applicable regulatory jurisdiction and permitting authority of other public entities and officials, finance, fund, plan, establish, acquire, construct or reconstruct, enlarge or extend, equip, operate, and maintain systems, facilities, and basic road infrastructures for the following:

(1) Bridges or culverts that may be needed across or in any drain, ditch, canal, floodway, holding basin, excavation, public highway, tract, grade, fill, or cut, and roadways over levees and embankments, and may construct any and all of such works and improvements across, through, or over any public right-of-way, highway, grade, fill, or cut.

(2) District roads equal to or exceeding parish specifications and street lights.

D. Taxing authority. (1)(a) The governing authority of a special taxing district created as provided in this Section may levy and collect, in the same manner and at the same time as all other ad valorem taxes in the parish are levied and collected, a special ad valorem tax, not to exceed fifteen mills, upon all taxable, immovable property situated within the boundaries of the district. The ad valorem tax provided for herein shall be in addition to all other ad valorem taxes provided for by law.

(b) The proceeds of the tax authorized by this Paragraph may be used only for road projects within the district.

(2)(a) To maintain, operate, and preserve the facilities and road projects of the district, the district governing authority may levy a maintenance special assessment. The district governing authority shall determine the amount of the assessment based upon a report of the district's engineer and shall assess lands benefitted by the road improvement, such assessments to be apportioned in proportion to the benefits received by each tract of land. Benefits received shall be determined on a pro rata basis by the amount of road frontage on each lot. Assessments shall be collected and enforced by the tax collector in the same manner and at the same time as ad valorem taxes. Maintenance special assessments shall be a lien on the property against which assessed until paid.

(b) Any non ad valorem assessments shall be sent to the assessor's office no later than April thirtieth for each new district for an assessment for the following fiscal year and shall not exceed two hundred dollars per year per lot.

(3) The tax and assessment authorized by the provisions of this Subsection shall be levied by ordinance of the governing authority of the district only after the governing authority of the district has called a special election submitting the proposition for the levy of any such tax or assessment to the qualified electors of the district and the proposition has received a favorable vote of a majority of the qualified electors voting in the election; however, if there are no qualified electors in the district as certified by the registrar of voters, no such election shall be required. The powers and rights conferred by this Subsection shall be in addition to the powers and rights conferred by any other general or special law. No other election shall be required for the levy of any such tax or assessment except as provided in this Paragraph.

E. General powers and duties. The governing authority of the district shall have the following additional powers and duties:

(1) To adopt bylaws for the regulation of its affairs and the conduct of its business.

(2) To adopt an official seal and alter the seal at its pleasure.

(3) To maintain an office at such place as it may designate and to occupy space for such purposes as may be made available by the parish governing authority.

(4) To sue and to be sued.

(5) To receive, administer, and comply with the conditions and requirements respecting any gift, grant, guarantee, subsidy, or donation of any property or money.

(6) To acquire, by any lawful means, property, including rights-of-way, and to hold and use any franchise or property, whether immovable, movable or mixed, corporeal or incorporeal, necessary or desirable for carrying out the objects and purposes of the district.

(7) To borrow money and issue bonds or obligations of the district in the manner provided by this Section and to refund the same.

(8) To make and execute contracts and other instruments necessary in the exercise of the powers and functions of the district under this Section.

(9) To pledge or assign any monies, fees, charges, or other revenues and any proceeds derived by the district from the sale of bonds and other contracts or rights of the district.

(10) To employ such employees, to make use of such persons as the parish governing authority may make available to the district for its use, and to employ or otherwise retain the services of accountants, financial advisors, underwriters, attorneys, engineers, and such other consultants as may be required, in the judgment of the governing authority, and to fix and pay their compensation.

(11) To exercise any and all other powers necessary to accomplish the purposes set forth herein.

(12) Nothing in this Section shall be construed as to vest or confer the power of expropriation on the parish governing authority or any special taxing district.

F. Authority to incur debt. (1) For any of its lawful purposes, the district governing authority may issue bonds secured by and payable from a pledge of the proceeds of the ad valorem taxes and the non ad valorem assessments authorized by this Section. The bonds shall have such form, characteristics, and details and shall be issued in accordance with this Subsection and all other laws applicable to the issuance of bonds by political subdivisions including but not limited to Article VI, Section 35 of the Constitution of Louisiana and Part IV of Chapter 11 and Chapters 13, 13-A, 14, and 14-A of Subtitle III of Title 39 of the Louisiana Revised Statutes of 1950.

(2) The district governing authority shall authorize the issuance of bonds by adoption of a resolution. It may not adopt a resolution authorizing the issuance of general obligation bonds until a proposition authorizing the funding of the tax or assessment into bonds and stating the purpose or purposes for which the bonds will be issued is approved by a majority of the qualified district electors voting on the proposition at an election held for that purpose and conducted in accordance with the Louisiana Election Code.

(3) The bonds shall be of such series, bear such date or dates, be serial or term bonds, mature at such time or times no later than thirty years from their date, bear interest at such rate or rates payable on such date or dates, be in such denomination, be in such form, carry such registration and exchangeability provisions, be payable in such medium of payment and at such place or places, be subject to such terms of redemption, and be entitled to such priorities on the tax or assessment as the resolution authorizing such bonds may provide.

(4) The bonds shall be executed in the name of the district by the manual or facsimile signatures of such official or officials as may be designated in the resolution authorizing their issuance. If any officer whose manual or facsimile signature appears on any bond ceases to be such officer before the delivery of such bonds, such signature nevertheless shall be valid and sufficient for all purposes as if he had remained in office until such delivery. The resolution may provide for authentication of the bonds by the fiscal agent thereunder.

(5) The commissioners, officers, or employees of the district or any other person executing the bonds of the district, while acting within the scope of their authority, shall not be personally liable for the bonds nor be subject to any personal liability or accountability by reason of the issuance, sale, and delivery thereof.

(6) The holders of any bonds issued hereunder shall have such rights and remedies as may be provided in the resolution authorizing the issuance of the bonds, including but not by way of limitation, appointment of a trustee for bondholders and any other available civil action to compel compliance with the terms and provisions of the bonds and the resolution.

(7)(a) Until all bonds issued pursuant to this Subsection have been retired as to principal and interest or irrevocable provision otherwise made for their complete redemption and payment in principal, interest, and redemption premium if any, neither the legislature, the district, nor any other authority may act to do any of the following:

(i) Impair any obligation of contract for the benefit of the holders of the bonds.

(ii) Discontinue or decrease the tax or assessment or permit to be discontinued or decreased the tax or assessment in anticipation of the collection of which such bonds have been issued.

(iii) Make any change in the allocation and dedication of the proceeds of such tax that would diminish the amount of the tax revenues to be received by the district.

(b) There is hereby vested in the holders of such bonds a contract right in the provisions of this Subsection.

(8) Bonds issued pursuant to this Subsection shall have all the qualities of negotiable paper and shall constitute negotiable instruments under applicable state law. They shall not be invalid for any irregularity or defect in the proceedings for the issuance and sale thereof and shall be incontestable in the hands of bona fide purchasers or holders for value.

(9) All bonds and the income therefrom shall be exempt from taxation by the state and any political subdivision thereof. The bonds shall be legal and authorized investments for banks, savings banks, insurance companies, homestead and building and loan associations, trustees, and other fiduciaries and may be used for deposit with any officer, board, or political subdivision of the state in any case where, by present or future laws, deposit of security is required.

(10) All bonds issued shall be advertised for sale on sealed bids. The district may reject any and all bids. If the bonds are not sold pursuant to the advertisement, they may be sold by the commission at private sale within sixty days after the date advertised for the reception of sealed bids, but no private sale shall be made at a price less than the highest bid received. If not so sold, the bonds shall be readvertised as prescribed by this Paragraph.

(11) The proceeds derived from the sale of bonds shall be used exclusively by the issuer for the purpose or purposes for which the bonds are authorized to be issued, but the purchasers of the bonds shall not be obligated to see to the application thereof.

(12) The governing authority of a special taxing district shall require all developers to notify potential buyers of any property located within a new residential road infrastructure development of all potential taxes and fees.

G. Exceptions. The provisions of this Section shall not be applicable to the financing of any road infrastructure projects on any property in which the ownership of multiple adjacent parcels of the property resides with a single extended family or was inherited from a single family.

H. Termination of Section. This Section shall cease to be effective on August 1, 2024.

Acts 2014, No. 499, §1, eff. June 5, 2014.



RS 33:4690.14 - Additional notice to certain property owners

§4690.14. Additional notice to certain property owners

A. Notwithstanding any provision of law to the contrary, in addition to any notice required by law relative to a pending public works project by any parish or municipality, and at least ten days prior to the public hearing, a good faith attempt to notify the owner or owners of record of the property directly affected by the public works project may be made by sending an official notice by United States mail of the time and place of the public hearing and the general subject matter of the proposed public works project.

B. In addition to any current provision of law regarding notice relative to a public hearing related to pending public works projects, the state and political subdivisions of the state may adopt policies to give additional notice to the owner of record of the property directly affected by the proposed public works project. The notice shall be made by sending an official notice by United States mail at least ten business days prior to the time and place of the public hearing and the general subject matter of the proposed public works project.

Acts 2014, No. 742, §1.



RS 33:4691 - Right to pay tax collector amount of note evidencing deferred payments on municipal improvements

PART IV. NOTES EVIDENCING DEFERRED PAYMENTS

ON IMPROVEMENTS

§4691. Right to pay tax collector amount of note evidencing deferred payments on municipal improvements

In all cases where the owner of real property has, in compliance with the law, executed his promissory notes as evidence of deferred payments on municipal improvements, including street or sidewalk paving, and the notes are matured or are made payable on or before a certain date, he may pay to the tax collector of the municipality the amount for which the remaining unpaid notes were executed, together with the interest thereon up to and including the date of payment.



RS 33:4692 - Receipt for amount paid

§4692. Receipt for amount paid

Such a payment shall entitle the maker to a receipt from the tax collector for the amount so paid.



RS 33:4693 - Receipt as authority for cancellation of improvement lien

§4693. Receipt as authority for cancellation of improvement lien

The receipt issued by the tax collector when presented to the recorder for the parish in which the municipality is situated, shall be authority for the recorder to cancel from the records of the parish the improvement lien securing the notes insofar as they affect the property of the property owner to whom the receipt was issued.



RS 33:4694 - Payments made to constitute trust fund

§4694. Payments made to constitute trust fund

Each municipal tax collector receiving money under the provisions of this Part shall deposit it in a special trust fund for the benefit of the holders and owners of the notes so paid.



RS 33:4695 - Payment by tax collector to holder of note

§4695. Payment by tax collector to holder of note

The municipal tax collector shall, upon presentation to him of the notes which have been paid in the manner hereinabove provided, pay to the holder and owner of the notes out of the special trust fund, the face value of the notes plus the accrued interest thereon up to and including the day the payment was made.



RS 33:4696 - Persons to whom Part applies

§4696. Persons to whom Part applies

The rights accorded the property owner under this Part shall be applicable in favor of any person to whom the property owner has granted a conventional mortgage or vendor's privilege and to the property owner's heirs and assigns.



RS 33:4697 - Notes to which Part applies

§4697. Notes to which Part applies

All municipal improvement notes shall contain a provision to the effect that they may be paid in conformity with the provisions of this Part. If the provision is not contained in the notes, unless the provision is expressly waived, it shall be deemed a part of all such notes as fully as if written therein.



RS 33:4699.1 - City of Lake Charles; lakefront property

PART V. LAKEFRONT DEVELOPMENT; LAKE CHARLES

§4699.1. City of Lake Charles; lakefront property

A.(1) The city of Lake Charles shall have and exercise all and singular the powers now conferred upon said city by law, as well as such powers as are herein granted. The city, and any person acquiring the right to use or possess the property described in this Paragraph from the city as authorized in this Subsection, shall have the right, jurisdiction, power, and authority as provided in this Subsection, to locate, relocate, construct, maintain, extend, and improve embankments, seawalls, jetties, breakwaters, water basins, and other works in relation to this project, and to conduct all dredging operations necessary in connection therewith and/or incidental thereto, along, over, and on the shores, bottom, and bed of Lake Charles, in the parish of Calcasieu, along the Eastern shore of said lake from the point at which a westerly extension of the south right-of-way line of Broad Street intersects the Eastern shore of Lake Charles on the north to the point at which the north bank of Pithon Coulee intersects the Eastern shore of Lake Charles on the south, the said embankments, seawalls, jetties, breakwaters, water basins, and other works to be of such character and extent and of such height, width, slope, design, and material as said city may determine, and said city shall have power and authority to protect the same as may be deemed necessary and proper. The right, jurisdiction, power, and authority heretofore granted shall extend over the area which is more particularly described as follows, to wit:

A tract in Section 31, Township 9 South, Range 8 West and in Section 6, Township 10 South, Range 8 West, Calcasieu Parish, Louisiana, described as follows:

Commencing at a point on the Eastern shore line of "Lake Charles" in the City of Lake Charles, Louisiana, said point also being on a Westerly prolongation of a line, said line being South 10 degrees and 45 minutes West, a distance of 50 feet from the center line of Broad Street and parallel to Broad Street, and said line having a true bearing of North 79 degrees and 15 minutes West;

Thence in a Southerly direction following the Eastern shore line of "Lake Charles" to a point of intersection of the North Bank of Pithon Coulee, and the Eastern shore line of "Lake Charles," said point being on the North face of the existing concrete flood gate structure across the mouth of Pithon Coulee and said point having coordinates of X equals 1,403,803.60 and Y equals 571,099.65, Louisiana Coordinate System South Zone;

Thence North 135 degrees, 17 minutes, 13 seconds West (grid bearing) a distance of 267.56 feet to a point of curvature of a 27 degree, 33 minute, 33 second curve to the left, said curve having a delta of 27 degrees, 2 minutes, 46 seconds, a radius of 207.90 feet, a tangent of 50 feet, and a long chord of 97.23 feet which bears North 121 degrees, 45 minutes, 50 seconds West (grid bearing);

Thence Northwesterly along the arc of above described 27 degree, 33 minutes, 33 second curve to the left, a distance of 98.14 feet to the point of tangency of said curve;

Thence North 108 degrees, 14 minutes, 27 seconds West (grid bearing) a distance of 382.5 feet to a point of curvature of a 28 degree, 38 minutes, 52 second curve to the right, said curve having a delta of 90 degrees, 0 minutes, 0 seconds, a radius of 200 feet, a tangent of 200 feet, and a long chord of 282.84 feet which bears North 153 degrees, 14 minutes, 27 seconds West (grid bearing);

Thence Northwesterly along the arc of above described 28 degree, 38 minutes, 52 second curve to the right, a distance of 314.16 feet to the point of tangency of said curve;

Thence North 198 degrees, 14 minutes, 27 seconds East (grid bearing) a distance of 1133.5 feet to a point of curvature of a 4 degree, 47 minute, 31 second curve to the left, said curve having a delta of 8 degrees, 48 minutes, 0 seconds, a radius of 1195.65 feet, a tangent of 92.0 feet, and a long chord of 183.46 feet which bears North 193 degrees, 50 minutes, 27 seconds East (grid bearing);

Thence Northeasterly along the arc of above described 4 degrees, 47 minutes, 31 second curve to the left, a distance of 183.64 feet to point of tangency of said curve;

Thence North 189 degrees, 26 minutes, 27 seconds East (grid bearing) a distance of 345.0 feet to a point of curvature of a 40 degree, 36 minutes, 13 second curve to the left, said curve having a delta of 87 degrees, 53 minutes, 14 seconds, a radius of 141.11 feet, a tangent of 136.0 feet, and a long chord of 195.85 feet which bears North 145 degrees, 29 minutes, 50 seconds West (grid bearing);

Thence Northwesterly along the arc of the above described 40 degree, 36 minute, 13 second curve to the left, to a point being on a Westerly prolongation of a line, said line being South 10 degrees, 45 minutes West, a distance 50 feet from the center line of Broad Street and parallel to Broad Street and said line having a true bearing of North 79 degrees and 15 minutes West;

Thence South 79 degrees, 15 minutes East (true bearing) on a Westerly prolongation of a line being South 10 degrees, 45 minutes West, a distance of 50 feet from the center line of Broad Street and parallel to Broad Street, to the point of commencement.

(2) In planning, designing, and executing said project, the city of Lake Charles shall have jurisdiction, power, and authority within the territorial limits of said project to dedicate to public use and to lay out, construct, embellish, and maintain a system of public parks, plazas and parkways, beaches, and streets, with the necessary and related developments herein contemplated.

(3)(a) Notwithstanding any other provision of this Subsection to the contrary, upon approval by a vote of a majority of the electors qualified to vote in the city of Lake Charles who vote in a special election called for the purposes authorized herein, the city shall have full and exclusive right, jurisdiction, power, and authority to use or lease to third parties, up to a maximum term of ninety-nine years, for any lawful, commercial, profit-oriented purposes other than gaming, the property as described in Paragraph (1) of this Subsection, including but not limited to the authority to construct, acquire, extend, or improve facilities such as marinas, motels, hotels, restaurants, retail shops, boating facilities, and parking facilities and other economic development uses permitted in accordance with the zoning regulation of the city. The governing authority of the city of Lake Charles is authorized to call a special election to submit the question of commercial, profit-oriented usage of the areas described in this Subsection to those electors qualified to vote within the city. The call for and the holding of the election shall be in accordance with law and with respect to the commercial, profit-oriented development project, shall:

(i) Reasonably and fairly identify the area of land to be used or leased for commercial development;

(ii) Describe the general nature and extent of the proposed commercial project;

(iii) Describe the anticipated cost of the development project, including the estimated amount of public funds to be used or expended in the construction or operation of the project; and

(iv) Indicate whether the property will be leased for development and if so, the term of the lease, the rent or other consideration to be paid and the identity of the developer who will be responsible for the development and operation of the project.

(b) If a majority of the qualified electors of the municipality who vote in the election approve the use of the property for specific commercial, profit-oriented purposes, the city shall have the full and exclusive right, jurisdiction, power, and authority to conduct such commercial, profit-oriented purposes or to lease, with or without public bid, in accordance with the provisions of the proposition, all or a portion of said properties for such purposes by ordinance authorizing such lease adopted by the governing authority of the city of Lake Charles in accordance with the provisions of the city charter.

(c) Scope of project; limitations. In planning, designing, and executing said project, the city shall have jurisdiction, power, and authority within the territorial limits of said project to lay out, construct, embellish and maintain any and all improvements of such character and extent and such height, width, slope, design, and material as said city may determine or approve, including but not limited to motels, hotels, retail shops, restaurants and boating facilities and other economic development uses permitted in accordance with the zoning regulations of the city as amended.

(4)(a) The city of Lake Charles may acquire by donation, purchase, exchange, and expropriation, and include in said development and improvements, any private property along the shore of said lake within the above described limits and subject to the above restrictions. In event of expropriation, the compensation to be paid shall be the actual cash value of the property at the time of expropriation without adding thereto any enhanced value brought about, or to be brought about, solely by this development.

(b) All property owned by the state of Louisiana, or the title to which stands in the name of the state, and all property which by its nature, situation, and location is not susceptible of private ownership under the present law and constitution of the state, and is within the area of said works of reclamation and improvements, is hereby specifically vested in the city of Lake Charles.

(5)(a) To enable said city to perform the work herein provided for and to assist in defraying the costs and expenses thereof, and to carry out the purposes of existing laws and this Part, the state of Louisiana hereby grants and releases to said city the title of the state in and to all public property necessary for the purposes hereof and all lands reclaimed or filled in within any levee embankments, slopes, retaining walls, and breakwater constructed hereunder and in and to all lands lying within the territorial limits of said project, and hereby releases said land from any public trust or dedication. The state of Louisiana shall not itself undertake or authorize, permit, or empower any other governmental subdivision or agency or any person, firm, association, corporation, or other entity whatsoever to reclaim the bed of said lake or any part thereof or to construct any works thereon within the territorial limits described in Paragraph (1) of this Subsection.

(b) In addition to the authority to incur debt and issue bonds, authority is hereby given to issue bonds and incur additional debt not to exceed three million dollars in principal at one time outstanding, and the said city, when authorized by a vote of the qualified taxpaying voters of the city of Lake Charles, in the manner provided by present or future applicable laws, may for the purpose of financing the public improvements herein authorized make said bonds the obligation of the city of Lake Charles, and for the retirement thereof said city is authorized to impose and collect, in excess of all other taxes, a tax sufficient for the payment of principal and interest on the bonds so authorized to be issued hereunder.

(c) The said bonds, notes, or certificates of indebtedness shall be exempt from all taxation for state, parish, and municipal purposes, and savings banks and insurance companies shall be authorized to invest the funds in their hands therein, and said bonds, notes, and certificates of indebtedness may be used for deposit with any officer, board, municipality, or other political subdivision of the state of Louisiana, in any case whereunder by any present or future laws, deposit of security may be required. Said bonds, notes, and certificates of indebtedness shall be deemed to be negotiable instruments and incontestable in the hands of bona fide holders, for value; however, nothing herein contained shall be construed as pledging the credit of the state of Louisiana for the payment of said bonds, notes, or certificates of indebtedness or be construed as constituting them obligations of the state of Louisiana.

(6) The power and authority hereby conferred shall be in addition to any power to issue bonds or other evidences of indebtedness and to borrow money now or hereafter conferred by law upon said city of Lake Charles.

(7) The provisions hereof are self-executing and self-operative, and the city of Lake Charles is authorized to carry them into effect.

B.(1)(a) City of Lake Charles; rights and powers; improvement projects. The city of Lake Charles shall have and exercise all and singular the powers now conferred upon said city by law as well as such powers as are herein granted with respect to the property described in this Subparagraph. The city and any third parties acquiring the right to use or possess the property described in this Subparagraph from the city as authorized herein shall have the full and exclusive right, jurisdiction, power, and authority to locate, relocate, construct, maintain, and extend improvements of any kind, including, without limitation, improvements to embankments, seawalls, jetties, breakwaters, and water basins, and to conduct all dredging operations necessary in connection therewith or incidental thereto, along, over, and on the following described property situated on the shore, bottom, and bed of Lake Charles in the parish of Calcasieu, being more particularly described as follows, to wit:

Land description. A tract of land lying in Section 31, Township 9 South, Range 8 West and in Section 36, Township 9 South, Range 9 West, La.Mer., in the city of Lake Charles, parish of Calcasieu, Louisiana, and on the shore, bottom and bed of Lake Charles, to-wit:

A tract of land in Section 31, Township 9 South, Range 8 West, and in Section 36, Township 9 South, Range 9 West in the City of Lake Charles and the Parish of Calcasieu, beginning at a point 125 feet South, 6 degrees and 10 minutes West of the center line of U.S. Highway No. 90, also known as Interstate 10 (said center line shown on plans of the Louisiana Department of Highways State Project No. 3-30-07, dated October 25, 1950), and North 80 degrees 35 minutes West a distance of 50 feet from the prolongation of the West line of the J. A. Bel, et al property (as per agreement boundary between J. A. Bel, et al and the State of Louisiana in accordance with plat filed in records of the Parish of Calcasieu in Plat Book No. 6, page 57) for a point of commencement;

Thence South 6 degrees and 10 minutes West a distance of 352 feet;

Thence South 44 degrees and 58 minutes West a distance of 680 feet, more or less, to point which is 1050 feet South of the center line of U.S. Highway No. 90;

Thence South 89 degrees and 58 minutes West following along a line parallel to and 1050 feet South of the center line of U.S. Highway No. 90 to a point, said point being on the left descending bank of the Calcasieu River;

Thence North 0 degrees and 2 minutes West following the left descending bank of the Calcasieu River 990 feet to a point, said point being 60 feet South of the center line of the U.S. Highway No. 90 Bridge, and on the South right-of-way line of U.S. Highway No. 90;

Thence North 89 degrees and 58 minutes East following the South right-of-way line which is parallel to and 60 feet South of the center line of the U.S. Highway No. 90, Calcasieu River Bridge, a distance of 2200 feet, more or less, to a point, said point being 503 feet West of the East end of the Calcasieu River Bridge, said East end of Calcasieu River Bridge being at Highway Station 622+06.94 on State Project No. 3-30-07;

Thence South 0 degrees and 2 minutes East a distance of 65 feet to a point which is 125 feet South of the center Line of U.S. Highway No. 90, Calcasieu River Bridge;

Thence North 89 degrees and 58 minutes East following a line parallel to and 125 feet South of the center line of the Calcasieu River Bridge and the center line of U.S. Highway No. 90 to a point, said point being 125 feet South of the center line of U.S. Highway No. 90 and a Westerly distance of 1348.8 feet (as measured along a line 25 feet South of the South edge of the right service road) from the West line of the J. A. Bel, et al property as per agreement boundary;

Thence South 5 degrees and 10 minutes West a distance of 240 feet;

Thence South 84 degrees and 50 minutes East a distance of 444.5 feet;

Thence North 5 degrees and 10 minutes East a distance of 240 feet to a point 125 feet South of the center line of U.S. Highway No. 90;

Thence Easterly along a line parallel to and 125 feet South of the center line of U.S. Highway No. 90 to the point of beginning.

(b)(i) Notwithstanding any other provision of this Subsection to the contrary, upon approval by a vote of a majority of the electors qualified to vote in the city of Lake Charles who vote in a special election called for the purposes authorized herein, the city shall have full and exclusive right, jurisdiction, power, and authority to use or lease to third parties, up to a maximum term of ninety-nine years for any lawful, commercial, profit-oriented purposes the property as described in Subparagraph (a) of this Paragraph including but not limited to the authority to construct, acquire, extend, or improve facilities such as marinas, motels, hotels, restaurants, retail shops, boating facilities, parking facilities, related facilities, and other uses permitted by the zoning regulations of the city, other than for the operation of gaming-related facilities. The governing authority of the city of Lake Charles is authorized to call a special election to submit the question of commercial profit-oriented usage of the areas described in Subparagraph (a) of this Paragraph to those electors qualified to vote within the city. The call for and the holding of the election shall be in accordance with law and, regarding the proposed commercial, profit-oriented development project, shall:

(aa) Reasonably and fairly identify the area of land to be used or leased for commercial development.

(bb) Describe the general nature and extent of the proposed commercial project.

(cc) Describe the anticipated costs of the development project, including the estimated amount of public funds to be used or expended in the operation of the project.

(dd) Indicate whether the property will be leased for development and if so, the term of the lease, the rent or other consideration to be paid and the identity of the developer who will be responsible for the development and operation of the project.

(ii) If a majority of the qualified electors of the city of Lake Charles who vote in the election approve the use of the property for specific commercial profit-oriented purposes , the city shall have the full and exclusive right, jurisdiction, power, and authority to conduct such commercial profit-oriented purposes or to lease, or otherwise authorize third parties to use with or without public bid, in accordance with the provisions of the proposition, all or a portion of said property for such purposes, by ordinance adopted by the city of Lake Charles in accordance with the provisions of the city charter.

(iii) Notwithstanding any other provision herein to the contrary, all or any portion of the property described in this Item may be used or leased for the development and operation of gaming-related facilities and any other commercial, profit-oriented purpose associated therewith provided that such use is approved by the voters of the city of Lake Charles in the manner set forth in this Subsection. The property to which this Item is applicable is described as follows: A tract or parcel of land lying in Section 31, Township 9 South, Range 8 West, in the city of Lake Charles, Calcasieu Parish, Louisiana, and being more particularly described as: Beginning at a point 125.0 feet (Record & Measured) South 6 degrees 10 minutes West (Record) South 6 degrees 1 minute West (Measured) of the centerline of U. S. Highway No. 90, also known as Interstate 10 (said centerline shown on the plans of the Louisiana Department of Highways now the Louisiana Department of Transportation and Development, State Project No. 3-30-07, dated October 25, 1950), and North 80 degrees 35 minutes West (Record & Measured), a distance of 50.0 feet from the prolongation of the West line of the J. A. Bel et al. property (as per agreement boundary between J. A. Bel, et al. and the State of Louisiana in accordance with the plat filed in records of the Parish of Calcasieu in Plat Book 6 at Page 57);

Thence South 6 degrees 10 minutes West (Statute) South 6 degrees 1 minute West (Record & Measured) a distance of 352.0 feet (Record & Measured);

Thence South 44 degrees 58 minutes West (Statute) a distance of 680.0 feet more or less (Statute) 731.28 feet (Calculated), to a point 1050.0 feet South of the centerline of said U. S. Highway No. 90;

Thence South 89 degrees 58 minutes West (Statute) following along a line parallel to and 1050 feet South of the centerline of said U. S. Highway No. 90, a distance of 325.71 feet (Calculated);

Thence North 0 degrees 2 minutes West (Calculated) 925.0 feet (Calculated) to a point 125.0 feet South of the centerline of said U. S. Highway No. 90;

Thence North 89 degrees 58 minutes East 63.67 feet along the line that is 125 feet South of the centerline of U. S. Highway No. 90 to the beginning of a spiral curve to the right;

Thence along the spiral curve to the right Chord Bearing South 89 degrees 40 minutes 12 seconds East (Calculated) for a distance of 147.54 feet (Calculated) to the Spiral to Curve; thence along curve to the right, Chord Bearing South 87 degrees 0 minutes 30 seconds East (Calculated) 245.01 feet (Calculated), to the Curve to Spiral; thence along the spiral curve, Chord Bearing South 84 degrees 20 minutes 48 seconds (Calculated) 147.54 feet (Calculated) to the Spiral to Tangent, and Curve Data being Delta 6 degrees 3 minutes (Calculated), Degree of curve 1 degree 33 minutes 3 seconds (Calculated), Length of spiral 147.54 feet (Calculated), Delta of spiral 1 degree 7 minutes 30 seconds (Calculated), Tangent of spiral 270.26 feet (Calculated) and Radius of curve 3694.72 feet (Calculated);

Thence South 83 degrees 59 minutes East (Calculated) along a line parallel to and 125.0 feet South of the centerline of said U. S. Highway No. 90, a distance of 278.76 feet (Calculated) to point of beginning.

LESS AND EXCEPT: Begin at the Northwest corner of the above described tract of land;

Thence North 89 degrees 58 minutes East 63.67 feet along a line that is 125 feet South of the centerline of U. S. Highway No. 90 to the beginning of a spiral curve to the right;

Thence along the spiral curve to the right chord bearing South 89 degrees 40 minutes 12 seconds East (Calculated) for a distance of 147.54 feet (Calculated);

Thence South 0 degrees 2 minutes East 250.0 feet;

Thence Westerly to a point on the West line of the above described tract, said point being South 0 degrees 2 minutes East 250.0 feet from the point of beginning;

Thence North 0 degrees 2 minutes West 250.0 feet to the point of beginning.

(2)(a) Scope of project; limitations. In planning, designing, and executing said project, the city or any person acquiring the right to use or possess the property from the city as authorized herein shall have jurisdiction, power, and authority within the limits of said property to lay out, construct, embellish, and maintain facilities and improvements for commercial, profit-oriented use of such character and extent and of such height, width, slope, design, and material as said city may determine or approve, including but not limited to motels, hotels, retail shops, restaurants, boating facilities, parking facilities, and other uses permitted in accordance with the zoning regulations of the city and approved by the voters in the manner set forth in this Subsection.

(b) No construction shall be entered into which shall in any way reduce the slope of that portion of the embankment lying within the area bounded by a line sixty feet South of the surveyed centerline of U.S. Highway No. 90 and the centerline of U.S. Highway No. 90, nor shall any construction be done which shall in any manner affect the stability of the road bed of the present U.S. Highway No. 90.

(3)(a) Acquisition of property; expropriation. Said city may acquire by donation, purchase, exchange, and expropriation, and include in the development and improvements of the property described in Subparagraph (1)(a) of this Subsection, any private property along the shore of said lake within the above-described limits and may, notwithstanding any laws to the contrary, use or lease to private persons, for commercial, profit-oriented use, without first offering to the person from which it was acquired and without public bidding, any private land within such limits however acquired. In the event of expropriation, the compensation to be paid shall be the actual cash value of the property at the time of expropriation, without adding thereto any enhanced value brought about or to be brought about solely by this development.

(b) Title to property. Title to all property owned by the state of Louisiana, or the title to which stands in the name of the state, and all property which by its nature, situation, and location is not susceptible of private ownership under the present law and constitution of the state, and is within the area of said works of reclamation and improvements, is hereby specifically vested in said city of Lake Charles with full power and authority to use or lease such property as provided in Subparagraph (a) of this Paragraph.

(c) Mineral reservation. There is particularly excepted from this grant a reservation to the state of all the oil, gas, and other minerals lying on, in, or under the above-described property. This reservation does not include the right to use the surface of lands for any purpose, including but not limited to the location of drill sites, surface facilities, ingress and egress, or for any other operations performed or conducted in connection with the production, recovery, treatment, or surfacing of any minerals.

(4)(a) State grant and release; financing. To enable the city of Lake Charles to perform the work herein provided for and to assist in defraying the costs and expenses thereof, and to carry out the purposes of the existing laws and this Part, the state of Louisiana hereby grants and releases to said city the title of the state in and to all public property necessary for the purposes hereof and all lands reclaimed or filled in within any levee embankments, slopes, retaining walls, and breakwater constructed hereunder and in and to all lands lying within the territorial limits of said project, and hereby releases said land from any public trust or dedication.

(b) Additional bonds; authorization; amount; tax. In addition to the authority granted to the city of Lake Charles to incur debt and issue bonds under any provisions of the constitution or laws of the state of Louisiana, it is hereby authorized to issue bonds and incur additional debt not to exceed in the aggregate ten percent of the assessed valuation of the taxable property located within the city of Lake Charles, and the city, when authorized by a vote of the qualified taxpaying voters of the city of Lake Charles, in the manner provided by present or future applicable laws, may for the purpose of financing the public improvements herein provided and those provided for or which may be provided for under Subsection C of this Section, if adopted, make said bonds the obligation of the city of Lake Charles, and for the retirement thereof, said city is authorized to impose and collect, in excess of all other taxes, a tax sufficient for the payment of principal and interest on the bonds so authorized to be issued hereunder.

(c) Bonds; tax exemption; investment; negotiability. The said bonds, notes, or certificates of indebtedness shall be exempt from all taxation for state, parish, and municipal purposes, and savings banks and insurance companies shall be authorized to invest the funds in their hands therein. Said bonds, notes, and certificates of indebtedness may be used for deposit with any officer, board, municipality, or other political subdivision of the state of Louisiana in any case whereunder by any present or future laws deposit of security may be required. Said bonds, notes, and certificates of indebtedness shall be deemed to be negotiable instruments and incontestable in the hands of bona fide holders, for value; however, nothing herein contained shall be construed as pledging the credit of the state of Louisiana for the payment of said bonds, notes, or certificates of indebtedness, or be construed as constituting them obligations of the state of Louisiana.

(5) Scope of authority granted. The power and authority hereby conferred shall be in addition to any power to issue bonds or other evidences of indebtedness and to borrow money now or hereafter conferred by law upon said city.

(6) Limitation. Irrespective of the amount of improvements to be made along the north shore and along the east shore of Lake Charles north of Broad Street extended, as provided in this Section, the power of the city of Lake Charles to incur debt and issue additional bonds shall be limited, in the aggregate, to not more than ten percent of the assessed valuation of the taxable property in the city of Lake Charles.

(7) Self-executing provisions. The provisions hereof are self-operative and self-executing, and the city of Lake Charles is authorized to carry them into effect.

(8) Transfer of title. The register of the state land office is hereby authorized and directed to perform all acts necessary to transfer title to the herein described property to the city of Lake Charles.

C.(1) City of Lake Charles; rights and powers; improvement projects. The city of Lake Charles shall have and exercise all and singular the powers now conferred upon said city by law as well as such powers as are herein granted. Said city shall have full and exclusive right, jurisdiction, power, and authority, for noncommercial and nonprofit purposes, except in the manner and as hereinafter set out, to locate, relocate, construct, maintain, extend, and improve embankments, seawalls, jetties, breakwaters, water basins, and other works in relation to this project, and to conduct all dredging operations necessary in connection therewith and/or incidental thereto, along, over, and on the following described property situated on the shore, bottom, and bed of Lake Charles in the parish of Calcasieu, being more particularly described as follows, to wit:

Land description. A tract of land lying in Section 31, Township 9 South, Range 8 West, La. Mer., in the city of Lake Charles, parish of Calcasieu, Louisiana, and on the shore, bottom and bed of Lake Charles, to wit:

A tract of land in Section 31, Township 9 South, Range 8 West, in the city of Lake Charles and the parish of Calcasieu, beginning at a point in the Westerly prolongation of the South side of Lawrence Street a distance of 125 feet West of the center line of U.S. Highway No. 90 (said center line as shown on the plans of the Louisiana Highway Department State Project No. 3-30-07 dated October 25th, 1950) for a point of commencement;

Thence West to a point in the southerly prolongation of the West side of what was formerly Orange Street in the city of Lake Charles;

Thence South 60 degrees and 9 minutes West 900 feet;

Thence South 4 degrees and 40 minutes East to a point in the Westerly prolongation of a line, said line being South 10 degrees and 45 minutes West a distance of 50 feet from the center line of Broad Street and parallel to Broad Street and said line having a bearing of North 79 degrees and 15 minutes West;

Thence South 79 degrees and 15 minutes East to a point in a line, said line being parallel to and 125 feet Southwesterly from the center line of U.S. Highway No. 90;

Thence Westerly and Northerly along a line parallel to and 125 feet Southerly and Westerly from the center line of U.S. Highway No. 90 to the point of commencement.

(2)(a) Scope of project; limitations. In planning, designing, and executing said project, the said city shall have jurisdiction, power, and authority within the territorial limits of said project to dedicate to public use and to lay out, construct, embellish, and maintain embankments, seawalls, jetties, breakwaters, water basins, and other works to be of such character and extent and of such height, width, slope, design, and material as said city may determine, as well as a system of public parks, playgrounds, swimming pools, concession stands, plazas and parkways, beaches, streets, and parking areas.

(b) No construction shall be entered into which shall in any way reduce the slope of that portion of the embankment lying within the area bounded by a line sixty feet South of the surveyed centerline of U.S. Highway No. 90 and the centerline of U.S. Highway No. 90 nor shall any construction be entered into which shall in any manner affect the stability of the road bed of the present U.S. Highway No. 90.

(3)(a) Acquisition of property; expropriation. Said city may acquire by donation, purchase, exchange, and expropriation, and include in said development and improvements, any private property along the shore of said lake within the above-described limits and subject to the above restrictions. In the event of expropriation, the compensation to be paid shall be the actual cash value of the property at the time of expropriation without adding thereto any enhanced value brought about, or to be brought about, solely by this development.

(b) Title to property. Title to all property owned by the state of Louisiana, or the title to which stands in the name of the state, and all property which by its nature, situation, and location is not susceptible of private ownership under the present law and constitution of the state, and is within the area of said works of reclamation and improvements, is hereby specifically vested in said city of Lake Charles.

(c) Mineral reservation. There is particularly excepted from this grant and reserved to the state all the oil, gas, and other minerals lying on, in, or under the above-described property.

(4)(a) State grant and release; restriction on further reclamation; financing. To enable said city to perform the work herein provided for and to assist in defraying the costs and expenses thereof, and to carry out the purposes of the existing laws and this Part, the state of Louisiana hereby grants and releases to said city the title of the state in and to all public property necessary for the purposes hereof and all lands reclaimed or filled in within any levee embankments, slopes, retaining walls, and breakwater constructed hereunder and in and to all lands lying within the territorial limits of said project, and hereby releases said land from any public trust or dedication. No further reclamation shall be made or other works constructed by said city beyond said established limits as above specified; and the state of Louisiana shall not itself undertake, or authorize or permit any other governmental agency or any person, association, firm, or corporation whatsoever, to reclaim the bed of said lake or any part thereof, or to construct any works thereon, within the territorial limits described in Paragraph (1) of this Subsection.

(b) Additional bonds; authorization; amount; tax. In addition to the authority granted to the city of Lake Charles to incur debt and issue bonds under any other provisions of this Constitution* or laws of the state of Louisiana, authority is hereby given to issue bonds and incur additional debt not to exceed in the aggregate ten percent of the assessed valuation of the taxable property located within the city of Lake Charles, and the said city, when authorized by a vote of the qualified taxpaying voters of the city of Lake Charles, in the manner provided by present or future applicable laws, is authorized, for the purpose of financing the public improvements herein provided and those provided along the north shore, to make said bonds the obligation of the city of Lake Charles, and for the retirement thereof, said city is authorized to impose and collect, in excess of all other taxes, a tax sufficient for the payment of principal and interest on the bonds so authorized to be issued hereunder.

(c) Bonds; tax exemption; investment; negotiability. The said bonds, notes, or certificates of indebtedness shall be exempt from all taxation for state, parish, and municipal purposes, and savings banks and insurance companies shall be authorized to invest the funds in their hands therein, and said bonds, notes, and certificates of indebtedness may be used for deposit with any officer, board, municipality, or other political subdivision of the state of Louisiana, in any case whereunder by any present or future laws deposit of security may be required. Said bonds, notes, and certificates of indebtedness shall be deemed to be negotiable instruments and incontestable in the hands of bona fide holders, for value; however, nothing herein contained shall be construed as pledging the credit of the state of Louisiana for the payment of said bonds, notes, or certificates of indebtedness, or be construed as constituting them obligations of the state of Louisiana.

(5) Scope of authority granted. The power and authority hereby conferred shall be in addition to any power to issue bonds or other evidences of indebtedness and to borrow money, now or hereafter conferred by law upon said city.

(6) Limitation. Irrespective of the amount of improvements to be made along the north shore and along the property described herein on the east shore of Lake Charles north of Broad Street extended, as provided in this Section, the power of the city of Lake Charles to incur debt and issue additional bonds shall be limited in the aggregate to not more than ten percent of the assessed valuation of the taxable property in the city of Lake Charles.

(7) Self-executing provisions. The provisions hereof are self-executing, and the city of Lake Charles is authorized to carry them into effect.

(8) Transfer of title. The register of the state land office is hereby directed to perform all acts necessary to transfer title to the herein described property to the city of Lake Charles.

(9) Referendum on vote to incur debt and issue bonds. No debt of any kind shall be incurred and no bonds shall be issued without the approval of a majority of the qualified electors of the city of Lake Charles.

(10) Referendum on commercial use of lake front property. Notwithstanding any other provision of this Subsection to the contrary, upon approval by a vote of a majority of the electors qualified to vote in the city of Lake Charles in a special election called for the purpose, said city shall have full and exclusive right, jurisdiction, power, and authority to conduct for commercial and revenue producing purposes such operations as are described in Paragraph (1) of this Subsection and also to construct, acquire, extend, or improve facilities such as marinas, motels, hotels, restaurants, and boating facilities. The governing authority of the city of Lake Charles is authorized to call a special election to submit the question of commercial usage of the areas described in this Subsection to those electors qualified to vote. The call for and the holding of the election shall be in accordance with law. If a majority of the qualified electors of the municipality approve the commercial usage of the areas described in this Subsection, said city shall have the full and exclusive right, jurisdiction, power, and authority to conduct and effectuate such commercial and revenue-producing purposes.

D.(1) As a result of the approval by a majority of the electors in a special election held on May 5, 2007, the city has full and exclusive right, jurisdiction, power, and authority to lease and develop all or any portion of any of the property described in Subsections A, B, and C of this Section or in Paragraph (3) of this Subsection for any commercial and profit-oriented purpose, other than gaming, and for any residential purpose in accordance with the procedures provided in Paragraph (2) of this Subsection pursuant to the terms and conditions of the voter referendum and in accordance with the design guidelines for such development as referenced therein. Accordingly, the governing authority of the city of Lake Charles may also construct, acquire, extend, or improve facilities such as marinas, motels, hotels, restaurants, residential housing, commercial office space, and boating facilities and provide roads, sewer, water, and other utilities to facilitate the voter plan for commercial or residential use pursuant to the terms and conditions of the voter referendum and the design guidelines as referenced therein.

(2) Notwithstanding any other provision of law to the contrary, leases of lakefront property described in Subsections A, B, and C of this Section and in Paragraph (3) of this Subsection may be entered into with any natural or juridical person for development in accordance with the terms and conditions of the voter referendum and the design guidelines set forth in the permit issued pursuant thereto. The procedure and authority for the lease of property with or without public bid set forth in R.S. 33:4717.2 shall apply to the disposition of this property. Accordingly, the city of Lake Charles may, in determining the consideration for the disposition of said property, consider the potential value of the economic impact of the commercial and profit-oriented development as well as the value of the land, building or other properties involved.

(3)(a) The following-described property now owned by the governing authority of the city of Lake Charles and located immediately adjacent to the land described in Paragraph (B)(1) of this Section may also be sold for development for any commercial and profit-oriented purpose and for any residential purpose in accordance with terms and conditions of the voter referendum and the design guidelines set forth in the permit issued pursuant thereto. The procedure and authority for the sale of property with or without public bid set forth in R.S. 33:4717.2 shall apply to the disposition of this property. Accordingly, the city of Lake Charles may, in determining the consideration for the disposition of said property, consider the potential value of the economic impact of the commercial and profit-oriented development as well as the value of the land, building, or other property involved including:

A tract of land in Section 31, Township 9 South, Range 8 West, in the city of Lake Charles, parish of Calcasieu, Louisiana, more fully described as:

For a point of commencement, begin at the Southeast corner of Block 30 of Thomas Bilbo and Ann Lawrence subdivision in the city of Lake Charles, Louisiana;

Thence West along the North right of way line of Lawrence Street and along the West prolongation of the North right of way line of Lawrence Street, 450.0 feet to the point in the West right of way line of U.S. Highway No. 90 Business route and/or the West right of way line of Orange Street (abandoned) projected South;

Thence West, 60.0 feet along the agreement boundary line between the state of Louisiana and the J.A. Bel Estate;

Thence North 57° 50' 00" West record (North 57° 50' 45" measured), 451.25 record and measured feet along the said agreement line to the point of commencement of the tract herein described;

Thence North 32° 10'00" East 249.49 feet record (North 32° 00'15" East 250.90 feet measured);

Thence due North 148.03 feet record (North 00°18'02" West 148.03 feet measured);

Thence due East 80.0 feet record (South 89° 59' 48" East 80.06 feet measured);

Thence due North 96.6 feet record more or less (North 0° 06' 13" West 96.97 feet measured) to a point on the South right of way line of U.S. Highway No. 90 Business route;

Thence Westerly on the said right of way line along the arc of a curve having a radius of 355.0 feet [the chord of which bears North 76°44'00" West 47.72 feet record (North 76°52'12" West 47.73 feet measured)] an arc distance of 47.72 feet record (and measured);

Thence North 83°35'00" West 95.46 (North 83°59'03" West 95.41 feet measured) along said South right of way line;

Thence North 80°35'00" West 560.4 feet record (North 80°28'21" West 560.66 feet measured) along said South right of way line;

Thence North 80°35'0" West (North 80°34'31" West measured) 400 feet record and measured along said South right of way line;

Thence South 06°01'00" West (South 06°01'29" West measured) 12 feet record and measured;

Thence North 80°35'00" West (North 80°34'31" West measured) 50 feet record and measured;

Thence South 6°01'00" West 325 feet record (South 06°01'29" West 325.06 feet measured);

Thence South 80°35'00" East 450 feet record (South 80°34'31" East 449.12 feet measured);

Thence South 80°35'00" East 200 feet record (South 80°06'16" East 199.89 feet measured);

Thence South 57°50'00" East 378.25 feet record (South 57°50'45" East 379.75 feet measured) to the point of commencement, containing 9.246 Acres.

(b) The governing authority of the city of Lake Charles is authorized to execute any acts of correction that may be necessary in the future to conform the description of the property as described in Subparagraph (a) of this Paragraph to a more accurate survey or to correct any defects in the chain of title to the property.

Acts 1997, No. 1095, §1; Acts 2001, No. 334, §1; Acts 2006, No. 518, §1; Acts 2015, No. 272, §1.



RS 33:4701 - The New Orleans Business and Industrial District; creation and powers

CHAPTER 12-A. SPECIAL MUNICIPAL DISTRICTS

PART I. NEW ORLEANS REGIONAL BUSINESS PARK

§4701. The New Orleans Regional Business Park; creation and powers

A. The New Orleans Regional Business Park, hereinafter referred to as the "district", is hereby constituted and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana and shall exist in perpetuity. Pursuant to Article VI, Sections 19, 20, and 21 of the Constitution of Louisiana, the district, acting through its board of commissioners, the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities accorded by law and the Constitution of Louisiana to political subdivisions of the state, including but not limited to, the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The district is described as follows:

Begin on center line of Industrial Canal and intersection with the Northerly Line of L & N Railroad right of way. Thence Easterly to a point of intersection with the lot line of Section A, Parcel 5, said point of intersection lying plus or minus 200' Easterly of East line of Industrial Parkway and plus or minus 400' South of center line of Chef Menteur Highway; thence Easterly along said line of Section A, Parcel 5 to the intersection with the East line of the Maxent Canal; thence Southerly along East line of Maxent Canal; thence Southerly along East line of Maxent Canal extended to center line of Intracoastal Waterway; thence Westerly along center line of the Intracoastal Waterway to the intersection with the center line of the Mississippi River Gulf Outlet to the intersection with the center line of the Industrial Canal; thence Northerly along the center line of the Industrial Canal to the point of beginning, less and except that portion thereof bounded by the northern boundary of the district; thence along a line plus or minus 400' southerly of Gentilly Road from its western intersection with the northern boundary of the district to a point plus or minus 400' south of the intersection of Kernard Avenue as projected with Gentilly Road; thence Northerly along Kernard Avenue as projected to its intersection with Gentilly Road; thence Westerly along Gentilly Road to its intersection of the center line of Wright Road right of way as extended; thence Northerly along Wright Road right of way as extended to its intersection with the Northern boundary of the said taxing district.

C. The district is created for the object and purpose of stimulating industrial and commercial development in Orleans Parish and the parishes adjacent to Orleans Parish by developing stable and more extensive employment opportunities, promoting economic development, especially in disadvantaged communities, improving infrastructure, and promoting the overall welfare of the citizens of Orleans Parish. It may do so through diversified activities, including but not limited to, activities and planned land uses to foster creation of new jobs, economic development, industry, health care, commerce, manufacturing, tourism, relocation of people and businesses to the district or areas near the district, aviation, military, warehousing, transportation, offices, recreation, housing, environmental conservation, the acquisition of land and improvements, and, when necessary, the construction, operation, and maintenance of facilities, improvements and infrastructure, including buildings, runways, roads, bridges, drainage, and utilities.

Added by Acts 1979, No. 741, §1, eff. July 20, 1979; Acts 1995, No. 900, §1; Acts 2004, No. 917, §1, eff. July 12, 2004; Acts 2010, No. 673, §1, eff. June 29, 2010.



RS 33:4702 - Board of commissioners; appointment and term; organization

§4702. Board of commissioners; appointment and term; organization

A. Repealed by Acts 1995, No. 900, §2.

B.(1) In order to provide for the orderly planning, development, acquisition, construction, and effectuation of the services, projects, improvements, and facilities to be provided or furnished by the district, and to provide for the representation in the affairs of the district of those persons and interests immediately concerned with and affected by the functions, operation, purposes, and developments of the district, the New Orleans Regional Business Park shall be managed by a board of commissioners comprised of qualified voters and residents of the city of New Orleans.

(2) The board shall be composed of thirteen members who shall be appointed as follows:

(a) The United States Representative who represents Louisiana's second congressional district shall appoint one member.

(b) The state senator whose senatorial district is defined in R.S. 24:35(A)(4) shall appoint one member.

(c) The state senator whose senatorial district is defined in R.S. 24:35(A)(3) shall appoint one member.

(d) The state senator whose senatorial district is defined in R.S. 24:35(A)(1) shall appoint one member.

(e) The councilperson representing council district E, in which the New Orleans Regional Business Park is located, shall appoint one member.

(f) The mayor of the city of New Orleans shall appoint five members as follows: one member shall be appointed from a list of three names submitted by the Vietnamese Initiatives in Economic Training, one member shall be appointed from a list of three names submitted by the East New Orleans Neighborhood Advisory Commission, one member shall be appointed from a list of three names submitted by the New Orleans Regional Black Chamber of Commerce, one member shall be appointed from a list of three names submitted by the board of commissioners for the Port of New Orleans, and one member shall be appointed from a list of three names submitted by The Greater New Orleans American Federation of Labor and Congress of Industrial Organizations.

(g) The state representative whose representative district is defined in R.S. 24:35.2(99) shall appoint one member.

(h) The state representative whose representative district is defined in R.S. 24:35.2(100) shall appoint one member.

(i) The state representative whose representative district is defined in R.S. 24:35.2(103) shall appoint one member.

(j), (k) Repealed by Acts 2014, No. 860, §2, eff. Aug. 15, 2014.

(3)(a) Each board member shall serve a term of two years.

(b) Any vacancy in the membership of the board occurring by reason of the expiration of the term of office, or by reason of death, resignation, disqualification, or otherwise, shall be filled by the respective nominating entity within sixty days after receipt by such nominating entity of written notification of the vacancy. In the event that the respective nominating entity fails to fill the vacancy within sixty days after receipt of written notification of the vacancy, the board shall appoint an interim successor to serve on the board until the position is filled by the respective nominating entity responsible for the appointment of such member. If the board fails to fill a vacancy in its membership within the next sixty day period, the mayor shall appoint such member. Any board member appointed by the board or mayor pursuant to this Subparagraph may be replaced at any time by the nominee of the appointing authority.

(c) Any member who has unexcused absences of four consecutive meetings, regular and special, of the board in any calendar year shall be disqualified and removed automatically from office and that person's position shall be vacant, as of the first day of the succeeding calendar year. Such vacated position shall be filled by the respective nominating entity for the balance of the vacated term within fifteen days. The former member shall not be eligible to be nominated to the board or to serve on the board again.

(4)(a) Five members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all regular and special meetings and shall make them available to the public in conformance with law.

(b) The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business and affairs, so long as such rules and regulations do not violate the Code of Governmental Ethics provided for in Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950, and shall engage such assistants and employees as are needed to assist the board in the performance of its duties. It shall hold regular meetings as shall be provided by its bylaws and may hold special meetings at such time and place within or without the district as may be prescribed in its rules or regulations.

(5) The appointees to the board shall be individuals with at least five years experience in one or more of the following areas:

(a) Economic development.

(b) Public finance.

(c) Senior level management.

(d) Urban planning.

(e) Labor relations.

(f) Banking or finance.

(g) Public relations.

(h) Education.

(i) Real estate law.

(j) Construction.

(k) Risk management.

(6)(a) The members of the board shall serve without compensation.

(b) Any member of the board appointed pursuant to Subparagraphs (2)(a) through (k) of this Subsection may be removed by his respective appointing authority at any time, with cause.

(c) No board member appointed pursuant to Subparagraph (2)(a), (b), (c), (f), or (g), of this Subsection shall sit on the board beyond the end of the term of office of the appointing authority that appointed that board member without being reappointed to the board in the manner for which appointments to the board are provided for in Paragraph (2) or (3) of this Subsection.

(7)(a) Nothing in this Part or any other provision of law shall be construed to prohibit a member of the board from owning, operating, participating with, or otherwise engaging in any transaction with a business entity located within the district.

(b) Nothing herein shall be construed to supercede the Code of Governmental Ethics provided for in Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950.

C.(1) The board of commissioners shall elect from its members a chairman, a vice chairman, a secretary-treasurer and such other officers as it may deem necessary at its first meeting; the chairman shall serve at the pleasure of the board. The board of commissioners may also select one person as executive director; three people as directors to be in charge of marketing, operations, and finance respectively, who shall not be members of the board, but who shall be qualified voters and residents of the city of New Orleans.

(2) The secretary-treasurer shall furnish such bonds as may be required by the board of commissioners. The premium on the bond shall be paid out of the operating funds of the district. The executive director shall be the chief executive officer of the district, shall manage its affairs and operation, subject to the rules and regulations and bylaws adopted by the council and the board. The executive director and three directors shall receive such salary and office expense allowance, if any, as shall be fixed and determined by the board of commissioners.

D. The executive director, with the concurrence of the board of the district, may hire such staff and other necessary personnel as may be necessary to carry out the directions and instructions of the board and may perform such other acts as may be directed by the board.

E. The board, in addition to all other taxes which it is now or hereafter may be authorized by law to levy and collect, is hereby authorized to levy and collect, for a term not to exceed fifty years from and after the date the first tax is levied pursuant to the provisions of this Section, in the same manner and at the same time as all other ad valorem taxes on property subject to taxation by the city are levied and collected, a special ad valorem tax upon all taxable real property situated within the boundaries of the district except property occupied in whole or in part as a residence by an owner thereof. The number of mills hereby authorized shall not exceed twenty mills on the dollar of assessed valuation on all taxable property within the district. The tax, when levied, shall be from year to year, or for such period of years not to exceed fifty years as may be designated in the resolution by which the election is called on the question of the imposition of said tax. No such tax shall be levied until a plan requiring or requesting the levy of a tax is finally and conclusively adopted in accordance with the procedures prescribed in this Section. The proceeds of the tax shall be used solely and exclusively for the purposes and benefit of the district.

F.(1) The board, by resolution adopted by a vote of a majority of the members of the board of the district, shall have power and is hereby authorized to incur indebtedness for and on behalf and for the sole and exclusive benefit of the district, and to issue at one time, or from time to time, negotiable bonds, notes and other evidence of indebtedness, herein referred to collectively as bonds, of the district, the principal of, premium if any, and interest on which shall be payable solely from the proceeds of the special tax authorized, levied, and collected pursuant to the provisions of this Section for the purpose of paying the cost of acquiring and constructing capital improvements, projects, and facilities within the district. Such bonds shall not constitute general obligations of the city of New Orleans, nor shall any property situated within the city other than property situated within the boundaries of the district be subject to taxation for the payment of the principal of, premium, if any, and interest on such bonds. Furthermore, any indebtedness incurred by the city of New Orleans for and on behalf and for the benefit of the district pursuant to the provisions of this Section, whether evidenced by bonds, notes or other evidences of indebtedness, or otherwise, shall be excluded in determining the power of the city of New Orleans to incur indebtedness and to issue its general obligation bonds. All such bonds shall be sold by the board, and shall bear such rate or rates of interest, and shall, except as herein otherwise specifically provided, be in such form, terms, and denominations, be redeemable at such time or times at such price or prices, and payable at such times and places, within a period of not exceeding fifty years from the date thereof, as the board, shall determine.

(2) The bonds shall be signed by the chairperson of the board of commissioners, and countersigned by the secretary of the board, and the coupons attached to the bonds shall bear the facsimile signatures of the chairperson and the secretary. In case any such officer whose signature or countersignature appears upon such a bond or coupon shall cease to be such officer before delivery of the bonds or coupons to the purchaser, such signature or countersignature shall nevertheless be valid for all purposes. The cost and expense of preparing and selling the bonds authorized herein shall be paid out of the proceeds realized from the sale of such bonds.

(3) The resolution of the board, authorizing the issuance and sale of such bonds and fixing the form and details thereof, may contain such other provisions, not inconsistent or in conflict with the provisions of this Section, as it may deem to be necessary or advisable to enhance the marketability and acceptability thereof by purchasers and investors, including, but without limiting the generality of the foregoing, covenants with bond holders setting forth (a) conditions and limitations on the issuance of additional bonds constituting a lien and charge on the special tax levied on real property within the district pari passu with bonds theretofore issued and outstanding and (b) the creation of reserves for the payment of the principal of and interest on such bonds. These bonds and the interest thereon are exempt from all taxation levied for state, parish or municipal or other local purposes; and savings banks, tutors of minors, curators of interdicts, trustees and other fiduciaries are authorized to invest the funds in their hands in the bonds.

G. Notwithstanding any other provision of this Section to the contrary, no tax authorized herein shall be levied and no bonds shall be issued unless and until the amount of the tax authorized to be levied and the amount of the bonds authorized to be issued has been approved by a majority of the electors voting thereon in the city of New Orleans in an election called for that purpose. No bonds issued pursuant to this Section shall be general obligations of the state of Louisiana, the parish of Orleans or the city of New Orleans.

H-J. Repealed by Acts 2010, No. 673, §2, effective June 29, 2010.

Added by Acts 1979, No. 741, §1, eff. July 20, 1979. Amended by Acts 1982, No. 666, §1; Acts 1985, No. 251, §1; Acts 1988, No. 742, §1; Acts 1989, No. 37, §1; Acts 1992, No. 743, §1; Acts 1995, No. 900, §§1, 2; Acts 2004, No. 917, §§1, 2, eff. July 12, 2004; Acts 2010, No. 673, §§1, 2, eff. June 29, 2010; Acts 2010, No. 681, §1; Acts 2013, No. 269, §1, eff. June 13, 2013; Acts 2014, No. 860, §§1, 2, eff. Aug. 15, 2014.

NOTE: See Acts 2014, No. 860, §3, relative to terms of board members.



RS 33:4703 - Domicile; purpose and powers

§4703. Domicile; purpose and powers

A. The district through its board of commissioners may sue and be sued, have a corporate seal, and do and perform any and all acts in its corporate capacity and in its corporate name which are necessary and proper for carrying out the purposes and objects for which it is created. All of the property belonging to the district shall be exempt from taxation.

B. The board shall designate its domicile at a place within that area of the city of New Orleans bounded by the Industrial Canal, Intracoastal Waterway, the St. Tammany Parish/Orleans Parish line, and Lake Pontchartrain.

C. Except as inconsistent with the provisions of this Part, the district created hereby is granted and shall have and may exercise all powers necessary or convenient for the carrying out of such objects and purposes including, by way of illustration, but not limitation, and subject to the provisions of R.S. 33:4702, the following rights and powers:

(1) To acquire or purchase any property, or any interest therein, at any time to accomplish the objects and purposes of the district, and to hold and use any property, real, personal, or mixed, tangible or intangible, or any interest therein necessary or desirable for carrying out the purposes of the district, and to sell, transfer, convey, lease as lessor, transfer, or dispose of any property or interest therein acquired by it.

(2) To lease or sublease, as lessor or lessee or sublessor or subleasee, all or portion of any property at a fixed or variable rental without advertisement for public bids.

(3) To acquire by purchase, lease, or otherwise and to construct, improve, maintain, repair, and operate facilities which it deems necessary or convenient to carry out its purposes.

(4) To enter into agreements of any nature with any person or persons, natural or juridical, corporation, association or other entity, including public corporations, political subdivisions, municipalities, the United States government and agencies thereof, or any combination thereof or with instrumentalities of every kind, for the operation of the district, including all or any part of the properties and facilities thereof.

(5) To make and enter into contracts, conveyances, mortgages, deeds or trusts, bonds, and leases in the carrying out of its corporate objects.

(6) To let contracts for the construction or acquisition in any other manner, except through the power of eminent domain, of property and facilities incident to the carrying out of the purpose or purposes of the district, which contracts shall be let in such manner as shall be determined by the board in conformance with law.

(7) To fix, maintain, collect, and revise rates, charges, and rentals for the properties and facilities owned by the district and the services rendered by the district.

(8) In its own name and behalf, to incur debt, and issue general obligation bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, and Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, for the establishment, operation, and maintenance of district property as an industrial park or to carry out the other public purposes of this Part, without election, to issue revenue bonds, borrow money, and issue certificates of indebtedness, notes, and other debt obligations as evidence thereof and provide for the manner and method of repayment.

(9) To require and issue licenses, to regulate the imposition of fees and rentals charged by the district for services rendered by it or fees or rentals charged for use of privately-owned facilities located on district property when such facilities are offered for use by the public or by a private industrial, commercial, research, or other economic development entity or activity.

(10) To develop, activate, construct, exchange, acquire, expropriate, improve, repair, operate, maintain, lease, mortgage, sell, subject to the provision of this Part, and pledge movable and immovable property, servitudes, facilities, and works under such terms and conditions as the district may deem necessary or appropriate for any public purpose, including industrial and commercial development, notwithstanding the limitations of R.S. 2:131.1 and 135.1, Chapter 4 of Title 2, Chapter 13 of Title 33, and Chapter 10 of Title 41, of the Louisiana Revised Statutes of 1950.

(11) To make bylaws for the management and regulation of its affairs.

(12) To cooperate and contract with the government of the United States of America or any department or agency thereof and with the state of Louisiana or any department or agency thereof and to accept gifts, grants, and donations of property and money therefrom.

(13) To cooperate with the state or any other political subdivision, department, agency, or corporation of the state for the construction, operation, and maintenance of projects and facilities designed to accomplish the purpose or purposes for which the district is created on any basis including the matching of funds and by participating in projects authorized by any federal or state law as it shall see fit.

(14) To borrow money and pledge all or part of its revenues, leases, rents, and other advantages as security for such loans.

(15) To incur debt for any one or more of its lawful purposes set forth in this Section herein, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt and to provide for the security and payment thereof.

(16) To issue, or secure the issuance of, refunding bonds to refund any outstanding bonds issued pursuant to this Section. Such refunding bonds may be exchanged for the outstanding bonds or may be sold and the proceeds applied to the purchase, redemption, or payment of the outstanding bonds or deposited in escrow for the retirement of such bonds. The refunding bonds shall be authorized in all respects as original bonds are herein required to be authorized, and the district, in authorizing the refunding bonds, shall provide for the security of the bonds, the sources from which the bonds are to be paid and for the rights of the holders thereof in all respects as herein provided for other bonds issued under the authority of this Part. The district may also provide that the refunding bonds shall have the same priority of lien on the taxes, income, and revenues pledged for their payment as was enjoyed by the bonds refunded.

(17) To borrow the amount of the anticipated ad valorem tax the district is authorized to levy hereunder, not to exceed ten mills, for a period not to exceed twenty years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax for the payment thereof for the period of time said certificates are outstanding.

(18) To appoint officers, agents, and employees and to prescribe their duties and to fix their compensation which shall be payable out of district funds.

(19) To recommend to the mayor and the council a program of projects within the district to be financed by special liens against the properties improved by the program.

(20) To use or allow the use of any facilities, land, and improvements within the district or owned or leased by the district for any lawful purpose.

(21) The board of commissioners of the district shall be the appropriate governing body for all purposes provided in the Louisiana Enterprise Zone Act, R.S. 51:1781, et seq., within the area comprised of property owned and formerly owned by the district, and shall have the power to perform all acts specified by applicable laws and regulations to achieve such purpose.

(22) To report to the mayor and the council, at least quarterly, on the problems within the district and progress made in amelioration of the problems.

Acts 1979, No. 741, §1, eff. July 20, 1979; Acts 1989, No. 37, §1; Acts 1995, No. 900, §1; Acts 2004, No. 917, §1, eff. July 12, 2004; Acts 2010, No. 673, §1, eff. June 29, 2010.



RS 33:4704 - Impairment of debt obligations prohibited

§4704. Impairment of debt obligations prohibited

Notwithstanding anything contained herein or in any other law to the contrary, nothing in this Chapter shall be construed or applied in such a manner as to impair the obligation, validity, or security of any other bonds or other debt obligations authorized, issued, or incurred by the city of New Orleans, whether prior or subsequent to the effective date of this Chapter.

Added by Acts 1979, No. 741, §1, eff. July 20, 1979.



RS 33:4705 - Bonds, debt obligations, no charge on income and revenue

§4705. Bonds, debt obligations, no charge on income and revenue

Notwithstanding anything contained herein or in any other law to the contrary, no bonds or other debt obligations of the special municipal district created by the provisions of this Chapter shall be a charge upon the income and revenues of the city of New Orleans.

Added by Acts 1979, No. 741, §1, eff. July 20, 1979.



RS 33:4706 - Use of district funds; change in level of services

§4706. Use of district funds; change in level of services

A. Funds received by the board of commissioners of the district from taxes levied, bonds issued, or any other source or combination of sources, shall be used only for the benefit of the district or for projects or services within the district.

B. In the event that the level of services is increased or decreased for the city, the increase or decrease shall not discriminate against, or cause a disadvantage to the district.

C. For a period of thirty days from the date of publication of any resolution or ordinance authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution or ordinance and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of such resolution or ordinance or to draw in question the legality of such bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatsoever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

D. The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

Added by Acts 1979, No. 741, §1, eff. July 20, 1979; Acts 1995, No. 900, §1; Acts 2004, No. 917, §1, eff. July 12, 2004; Acts 2010, No. 673, §1, eff. June 29, 2010.



RS 33:4707 - Authorization for issuance of bonds for the development of industrial parks; terms

§4707. Authorization for issuance of bonds for the development of industrial parks; terms

A. For the purposes of this Section, unless the context clearly otherwise requires, the following definitions shall apply and shall be equally applicable to both the singular and plural forms of any of the defined terms:

(1) "Board" means the board of commissioners of the New Orleans Regional Business Park, or any successor thereto.

(2) "City" means the city of New Orleans, Louisiana.

(3) "Council" means the council of the city of New Orleans, Louisiana.

(4) "District" means the New Orleans Regional Business Park created by R.S. 33:4701, or any successor thereto.

(5) "Developer" means any person having an interest in real property located in the district. As used in the preceding sentence, "person" means any person or entity whatsoever, including but not limited to, any individual, firm, partnership, joint venture, association, corporation, cooperative, estate, trust, business trust, or syndicate.

(6) "Financing agreement" means any agreement relating to an industrial park project between the district and a developer authorized pursuant to this Section.

(7) "Industrial park", when used in the term "industrial park project", shall mean a tract or tracts of land suitable primarily for use as building sites by a group of enterprises engaged in industrial, manufacturing, processing, assembling, distribution or wholesale businesses.

(8) "Industrial park project" means a project for the acquisition and development of land as a site for an industrial park, including the provision of water, sewer, drainage, streets or similar facilities or of transportation, power or underground communication cable facilities and other functionally related facilities which are incidental to the use of the site as an industrial park.

(9) "Project costs" means all costs necessary for the planning, development, acquisition, construction, or improvement of an industrial park project, including site acquisition, construction, and installation of water, sewer, drainage, streets or similar facilities or of transportation, power or underground communication cable facilities and any other functionally related facilities incidental or necessary to the use of such project, architectural, engineering, supervising, accounting, inspection, legal, and financing fees, and costs, and other costs, fees, and expenses incidental to the issuance of the revenue bonds, costs and expenses in connection with the preparation of feasibility studies and reports, interest on revenue bonds and notes during construction and for a reasonable period thereafter, establishment of reserves to secure the bonds and notes and other expenditures incidental and necessary therefor.

(10) "Revenue bonds" means any revenue bonds, notes, or other evidences of indebtedness authorized to be issued pursuant to the provisions of this Section.

B. Without reference to any other provisions to the contrary of the laws of Louisiana, including specifically Section 4702 of this Chapter, and as a grant of power in addition to the authority contained in said Section 4702 or elsewhere in the laws of Louisiana, the district is empowered and authorized to create, develop, and finance, or assist in the creation, development, and financing of industrial park projects, as more specifically hereinafter provided, in order to promote industrial development in the city.

C. To carry out and implement the aforesaid authority granted it, the district is authorized to enter into financing agreements with developers, pursuant to which developers agree to develop, within the district, land for industrial parks and to provide water, sewer, drainage, street and similar facilities, and transportation, power and communication facilities and other facilities incidental to the use of such land as industrial sites, or any one or more of the foregoing; and the district in consideration thereof undertakes to issue revenue bonds as hereinafter provided payable solely from payments to be made by such developers and to make the proceeds of such bonds available to reimburse the developers for the project costs. The financing agreements shall contain such terms and conditions as may be deemed advisable by the board to carry out the purposes contemplated by this Section. If pursuant to a financing agreement, a developer agrees to construct, or cause to be constructed, water, sewerage, drainage, street and similar facilities, or transportation, power or underground communication cable facilities or any other functionally related facilities, or any one or more of the foregoing, and to use to pay the costs thereof, his own resources or funds and/or the proceeds of revenue bonds to be made available to the developer, the payment of the principal and interest which he is obligated to pay pursuant to the financing agreement or a separate guaranty agreement, then the provisions of Part II of Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950 shall not be applicable.

D. The district is authorized, subject to the approval of the State Bond Commission, to issue negotiable revenue bonds, notes, or other evidences of indebtedness to finance industrial park projects and to pledge for the payment of the principal of, premium, if any, and interest of such bonds the income and revenues derived or to be derived by the district from financing agreements. The district is further authorized, subject to the approval of the State Bond Commission, to issue revenue bonds to refund revenue bonds and to issue revenue bonds to partly refund revenue bonds then outstanding and partly for any other purpose authorized by this Section.

E. Such revenue bonds shall be authorized by resolution of the board and shall be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates per annum including variable or floating rates, payable at such time or times, be in such denomination, be in such form, carry such registration or exchangeability privilege, be payable in such medium of payment and at such place or such places, and be subject to such terms of redemption as such resolution may provide.

F. Any revenue bonds issued pursuant to this Section may be secured by a mortgage on property except property the title to which is vested in the public and also may be secured by a trust agreement or indenture, hereinafter referred to as the trust agreement, by and between the district and one or more corporate trustees or fiscal agents, which may be any trust company or bank having the powers of a trust company within or without this state. Any resolution authorizing the issuance of revenue bonds, hereinafter referred to as the bond resolution, shall be published one time in the official journal of the city; however, it shall not be necessary to publish any exhibits to such resolution if the same are available for public inspection and such fact is stated in the publication. For thirty days after the date of publication, any person in interest may contest the legality of the resolution, any provision of the revenue bonds to be issued pursuant to it, the provisions therein made for the security and payment of the revenue bonds, and the validity of all other provisions and proceedings relating to the authorization and issuance of such bonds. After that time, no person may contest the regularity, formality, legality, or effectiveness of the resolution, any provisions of the revenue bonds to be issued pursuant to it, the provisions for the security and payment of the revenue bonds, and the validity of all other provisions and proceedings relating to their authorization and issuance, for any cause whatever. Thereafter, it shall be conclusively presumed that the revenue bonds are legal and that every legal requirement for the issuance of the revenue bonds has been complied with. No court shall have authority to inquire into any of these matters after said thirty days.

G. The bond resolution or the trust agreement shall authorize the industrial park project to be financed and, in addition, may contain provisions which shall be a part of the contract with the holders of such issue of revenue bonds as to the following:

(1) Pledging all or any part of income and revenues received or to be received from financing agreements to secure the payment of such issue of revenue bonds.

(2) The mortgaging of lands, buildings, machinery, and equipment the title to which is not vested in the public to provide additional security for such revenue bonds.

(3) The setting aside of reserves of retirement funds and the regulation and disposition thereof.

(4) The custody, collection, securing, investment, and payment of any moneys held in trust or otherwise for the payment of revenue bonds or in any way to secure the payment of revenue bonds, including the establishment and maintenance of loan, construction, revenue, reserve, or other funds as trust funds.

(5) Limitations or restrictions on the purposes to which the proceeds of sale or any revenue bonds may be applied.

(6) Limitations or restrictions on the issuance of additional revenue bonds, the terms upon which additional revenue bonds may be issued and secured and/or the refunding of outstanding or other revenue bonds.

(7) Vesting in one or more trustees or fiscal agents such property, rights, powers, and duties in trust as the district may determine.

(8) The acquisition and disposition of property for industrial park projects.

(9) The rights and remedies available to the bondholders in the event of default.

(10) Provisions for insurance and for accounting reports and the inspection and audit thereof.

(11) The replacement of mutilated, destroyed, stolen, or lost revenue bonds.

(12) Any other matters which in any way affect the security or protection of the revenue bonds.

H. All revenue bonds issued pursuant to a bond resolution or a trust agreement hereunder shall be equally and ratably secured by a pledge, charge, and lien upon revenues provided for in the bond resolution or trust agreement, without priority by reason of number, or of dates of bonds, execution, or delivery, except that the authority may provide in the bond resolution or trust agreement that revenue bonds issued pursuant thereto shall, to the extent and in the manner prescribed in such bond resolution or trust agreement, be subordinate and junior in standing, with respect to the payment of principal and interest and the security thereof, to any other revenue bonds.

Any pledge made by the district pursuant to this Section shall be valid and binding from the time when the pledge is made. The revenues, securities, and other moneys so pledged and then held or thereafter received by the district or any fiduciary shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding against all parties having claims of any kind in tort, contract, or otherwise against the district, whether or not such parties have notice thereof. Neither the bond resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the official minutes of the district, the council, and the state bond commission.

I. The revenue bonds shall be sold in such manner, at such times, and at such prices as the district may determine.

J. The revenue bonds and coupons, if any, attached thereto shall be executed in the name of the district by the manual or facsimile signatures of such official or officials as may be designated in the bond resolution or the trust agreement authorizing their issuance. If any officer whose manual or facsimile signature appears on any revenue bond or coupon ceases to be such officer before the delivery of such bonds, such signature nevertheless shall be valid and sufficient for all purposes as if he had remained in office until such delivery. The bond resolution or trust agreement may provide for authentication of the bonds by the trustee or fiscal agent thereunder.

K. Pending the preparation of definitive revenue bonds, the district may issue interim receipts or temporary revenue bonds, with or without coupons, exchangeable for definitive revenue bonds when such bonds have been executed and are available for delivery.

L. No officer or member of the board, the district, the council, or the state bond commission or any person executing such revenue bonds shall be liable personally on such bonds.

M. The district shall have power to purchase its revenue bonds out of any funds available therefor under the bond resolution or the trust agreement authorizing or securing such bonds.

N. All revenue bonds and interest coupons, if any, appertaining thereto issued pursuant to this Section shall be and are hereby made negotiable instruments within the meaning of and for all the purposes of the laws of this state governing negotiable instruments, subject only to the provisions of the revenue bonds for registration as to principal and interest or as to principal only.

O. All revenue bonds and the income therefrom shall be exempt from all taxation by this state or any political subdivision thereof, except estate or gift taxes and taxes on transfers. The revenue bonds shall be legal and authorized investments for banks, savings banks, insurance companies, homestead and building and loan associations, trustees, and other fiduciaries and may be used for deposit with any officer, board, municipality, or other political subdivision of the state of Louisiana, in any case where, by present or future laws, deposit or security is required.

P. The holders of any revenue bonds issued hereunder shall have such rights and remedies as may be provided in the bond resolution or the trust agreement authorizing the issuance of the revenue bonds, including, but not by way of limitation, acceleration of payment, appointment of a trustee for bondholders, appointment of a receiver for the revenue bond project financed with the proceeds of the revenue bonds and/or the revenues from such project, and any available civil action to compel compliance with the terms and provisions of the revenue bonds and the bond resolution or trust agreement.

Q. The revenue bonds shall be limited obligations of the district. The principal of and interest on the revenue bonds shall not be payable from the general funds of the district, nor shall they constitute a pledge, charge, lien, or encumbrance upon any of its property or upon any of its income, receipts, or revenues except the revenues, agreements, and funds or property pledged or mortgaged under the bond resolution or the trust agreement authorizing such bonds. Neither the credit nor the taxing power of the district or the city shall be pledged for the payment of such principal or interest, and no holder of revenue bonds shall have the right to compel the exercise of the taxing power by the district, the city or the state or the forfeiture of its property in connection with any default thereon. Every revenue bond shall recite in substance that the principal of and interest on such bond is payable solely from the revenues pledged to its payment and that the district is not obligated to pay such principal or interest except from such revenues.

The revenue bonds issued under the provisions of this Section shall not constitute a debt of the city or of the district, within the meaning of the constitution and statutes of the state.

R. Subject to agreements with the holders of revenue bonds, all proceeds of revenue bonds and all revenue pledged under a bond resolution or trust agreement authorizing or securing such bonds may be set aside as received and deposited and held in trust by a trustee appointed by the district in a fund or funds separate and apart from all other funds of the district. Subject to the bond resolution or trust agreement, the trustee shall hold the same for the benefit of the holders of the bonds for the application and disposition thereof solely to the respective uses and purposes provided in such bond resolution or trust agreement.

S. The powers and rights conferred by this Section shall be in addition and supplemental to the powers and rights conferred by any other general or special law. This Section shall be construed to provide a complete and additional method for the doing of the things authorized hereby. Neither the making of contracts nor the issuance of revenue bonds or other obligations pursuant to the provisions of this Section need comply with the requirements of any other state law applicable to the making of contracts and the issuance of the revenue bonds or other obligations for the financing of any revenue bond project or projects undertaken pursuant to this Section, except as herein provided. No proceedings, notice, or approval shall be required for the issuance of any revenue bonds or any instrument as security therefor, except as provided in this Section. The provisions of this Section shall be liberally construed for the accomplishment of its purposes.

Added by Acts 1981, No. 529, §1, eff. July 19, 1981; Acts 1995, No. 900, §1; Acts 2004, No. 917, §1, eff. July 12, 2004.



RS 33:4708 - Tax exemptions

§4708. Tax exemptions

A. The Legislature of Louisiana hereby finds and declares that the health, safety, and welfare of the people of this state are dependent upon the continued encouragement, development, growth, and expansion of the private sector within the state and it is recognized as essential to the continued growth and development of the city of New Orleans and to the continued prosperity and welfare of the people of the city of New Orleans that new industrial, manufacturing, processing, assembling, distribution, and wholesale business enterprises be encouraged to locate in the New Orleans Regional Business Park. Therefore, it is declared to be the purpose of this Section to encourage the establishment of new industrial, manufacturing, processing, assembling, distribution, and wholesale business enterprises which guarantee new jobs and capital investment in the district by providing certain tax incentives.

B. For purposes of this Section, the following terms shall have the meaning as provided in this Subsection, unless the context clearly indicates otherwise:

(1) "Board" means the State Board of Commerce and Industry, or its successor.

(2) "Commissioners" means the board of commissioners of the New Orleans Regional Business Park.

(3) "Department" means the Department of Economic Development.

(4) "District" means the New Orleans Regional Business Park.

(5) "Governing authority" means the council of the city of New Orleans.

C. The department shall administer the provisions of this Section and shall have the following powers and duties in addition to those granted by other laws of this state:

(1) To monitor the implementation and operation of this Section and conduct a continuing evaluation of the progress made in the district.

(2) To assist the governing authority and the commissioners in obtaining assistance from the federal government, including the obtaining of funds.

(3) To assist the governing authority and the commissioners in obtaining assistance from any other department of state government.

(4) To assist any employer or prospective employer within the district in obtaining the benefits of any incentive or inducement program authorized by Louisiana law.

(5) Repealed by Acts 2010, No. 1034, §3.

(6) To promulgate rules and regulations to effectuate this Section, in accordance with the Administrative Procedure Act.

D. The board, after consultation with the governing authority and the commissioners and with the approval of the governing authority and the commissioners, may enter into contracts to provide for the exemption from the special ad valorem tax imposed by the governing authority pursuant to R.S. 33:4702(H) upon all taxable real property situated within the boundaries of the district except property occupied in whole or in part as a residence of an owner thereof, provided that all of the following requirements are met:

(1)(a) Each applicant business enterprise must be labor intensive so that the number of employees must be substantial in relation to the size and type of business enterprise; or

(b) The capital investment in the permanent improvements by each applicant business enterprise must be substantial in relation to the size and type of business enterprise.

(2) The grant of the exemption must not prejudice or jeopardize any outstanding bonds of the district.

(3) Each contract of exemption entered into pursuant to this Section shall be for a term not to exceed five years; however, subject to the approval of the governing authority and the commissioners, such contract may be renewed for one additional term not to exceed five years.

(4) No business enterprise shall be granted a second exemption upon the expiration of the first exemption unless there is a substantial investment in new construction of improvements, in which case the exemption, if granted, shall apply only to such new construction.

Acts 1985, No. 1008, §1; Acts 1995, No. 900, §1; Acts 2004, No. 917, §1, eff. July 12, 2004; Acts 2010, No. 1034, §3.

NOTE: See Acts 1995, No. 900, §3 relative to expiration of terms of current members.



RS 33:4709.1 - Vidalia Riverfront Development District; creation; governing authority; powers; duties

PART II. VIDALIA RIVERFRONT DEVELOPMENT DISTRICT

§4709.1. Vidalia Riverfront Development District; creation; governing authority; powers; duties

A.(1) There is hereby created a special municipal district in the town of Vidalia, hereafter referred to as the "town", to be known as the Vidalia Riverfront Development District, hereafter referred to as the "district". Such district shall be a body politic and corporate, shall be an instrumentality of the town of Vidalia, and shall be a political subdivision of the state of Louisiana. The district, through the authority, may levy a hotel occupancy tax in the district to provide funds for a convention center in the town as provided in Subsection J of this Section and as otherwise provided by law. The district and the authority shall have no power to levy any other tax.

(2) The district shall be composed of all the territory contained in the tract described as follows:

From the most westerly corner of Block 96 of the city of Vidalia, as shown by map recorded in Conveyance Book NN, page 275 of the records of Concordia Parish, Louisiana, go N 84° 23' 02" E for 2,089.92 feet to the point of beginning, being the most northerly corner of within described tract, also being on the westerly boundary of H. D. Jenkins 3.8 acre, more or less, tract of a portion of River Side Place. Thence from said point of beginning, go S 52° 13' 21" W for 4,862.97 feet to the southeasterly boundary of Tract 3-D (8.62 acres) of the division of portion of the property of the Missouri Pacific Railroad Company in March, 1987; thence go along the boundary of said tract 3-D N 36° 29' 51" W for 110.42 feet to the most northerly corner of same; thence go S 52° 13' W along the northwesterly boundary of said Tract 3-D and extension thereof for 4,079.21 feet to a point on the northerly boundary of Bunge Corp. 17.3 acre tract; thence go along the boundary of said Bunge Corp. property N 75° 32' E for 149.59 feet and S 16° 31' E for 866 feet more or less, to the mean low water of the Mississippi River; thence in a general northeasterly direction along said mean low water of the Mississippi River upstream for 9,028 feet more or less to the southeast corner of H. D. Jenkins 3.8 acre, more or less, tract of a portion of Riverside Place; thence go along the boundary of said 3.8 acre, more or less, tract N 55° 05' W for 310.00 feet, N 01° 20' W for 315.00 feet and N 04° 55' E for 37.28 feet to the point of beginning. Within described tract contains 154 acres, more or less situated in the city of Vidalia between the main line Mississippi River levee and the Mississippi River in portion of Sections 11, 12, 13, 14, 15, and 49, T7N-R10E, Concordia Parish, Louisiana.

B.(1) The primary purposes of the district shall be to provide for the development of property within the district for recreation and tourism purposes while also providing the opportunity for cultural events and the preservation and recognition of the area as a significant historical site, being the original site of the town of Vidalia which was moved in 1939 because of the changing channel of the Mississippi River. In accordance with the provisions of this Section and subject to the approval of the governing authority of the town, the governing authority of the district shall have and may exercise all powers necessary or convenient for the carrying out of such purposes, including control of design, construction, and usage of facilities within the district and the negotiation of contracts with private entities for lease or conveyance of property within the district.

(2) The district shall also have the purpose of providing funding for a convention center in the town as provided in Subsection J of this Section, including but not limited to acquisition, construction, equipment, operation, maintenance, and support and other related costs of such a convention center.

C.(1) In order to develop and effect the functions and services of the district and to provide for representation in the affairs of the district of those persons and interests immediately concerned with and affected by the purposes and development of the district, there is hereby created a board of commissioners for the district to be known as the "Vidalia Riverfront Authority" and hereinafter referred to as the "authority".

(2) The authority shall consist of seven members who shall be appointed by the governing authority of the town. Of the initial appointments, two appointees shall serve two-year terms, two shall serve four-year terms, and three shall serve six-year terms as determined by lot. All subsequent terms shall be six years.

(3) Any vacancy which occurs prior to the expiration of a term shall be filled for the remainder of the unexpired term by the governing authority of the town.

(4) As soon as practical after appointment of the members of the authority, the authority shall meet and elect from its number a chairman and such other officers as it may deem appropriate. It shall adopt rules for the transaction of business and shall keep a record of its resolutions, transactions, findings, and determinations, which record shall be a public record.

D.(1) The authority shall prepare or cause to be prepared a plan or plans, hereafter referred to as the "plan", specifying the layout and character of development within the district. The plan shall include but not necessarily be limited to the following: the nature and location of enterprises to be located within the district, guidelines for the general character of the external appearance of buildings and facilities within the district to whatever extent and detail the authority or the town may deem appropriate, and plans for transportation into and within the district either by foot, vehicle, watercraft, or any other means.

(2) In the development of the plan, the authority shall conduct such public hearings, publish such notice with respect thereto, and disseminate such information as the authority, in the exercise of its sound discretion, may deem appropriate or advisable and in the public interest.

(3) The authority shall submit the plan to the governing authority of the town. The board of aldermen may by a majority vote of its members adopt or reject the plan as originally submitted by the authority or it may alter or modify the plan, or any portion or detail thereof, but only by a majority vote of all its members. The plan as finally adopted by the governing authority of the town, including any amendments adopted as herein provided, may be implemented by the authority.

(4) The authority shall provide information to officials of departments, agencies, and instrumentalities of state and local government and to the public at large, in order to foster public awareness and understanding of the objectives of the plan, and in order to stimulate public interest and participation in the orderly, integrated development of the district.

(5) After the plan has been adopted, it may be altered or amended only by adoption of a resolution by the authority proposing the change and approval of the proposed change by the governing authority of the town.

E. Pursuant to the purposes for which it was created, the authority may:

(1) Accept and receive, in furtherance of its function, funds, grants, and services from the federal government or its agencies, from departments, agencies, and instrumentalities of state, parish, municipal, or local government, or from private and civic sources.

(2) Hold public hearings and sponsor public forums whenever it deems it necessary or useful in the execution of its other functions.

(3) Negotiate with any private or public person or corporation for servitude or right-of-use of property within the district which is not owned by the town. If the authority does negotiate such an agreement, it shall adopt a resolution recommending the agreement and submit the resolution, contract, and other relevant information to the governing authority of the town for approval. The governing authority of the town may then adopt a resolution or ordinance authorizing the agreement.

F.(1) The Vidalia Riverfront Authority shall have the authority to consider, negotiate for, and recommend to the governing authority of the town the lease or conveyance of all or any part of the property located in the district to any enterprise locating or expanding within the district, any such transaction being hereinafter referred to as a "transfer". The authority shall prepare a suitable and appropriate contract for any transfer it recommends to the town. In determining the consideration for any transfer, the authority may consider the potential value of the economic impact of the enterprise which would be locating or expanding within the district as well as the value of the lands, buildings, or other properties involved.

(2) The authority shall require as a provision of any contract for transfer of property, that design and construction of facilities by the contracting party or parties be consistent with the plan provided for in Subsection C of this Section.

(3) Prior to any such transfer, the authority shall give notice of its intention to recommend to the governing authority of the town the transfer of property in the district. A notice of intention shall be published once a week for two consecutive weeks, beginning at least fourteen days prior to the date a resolution recommending transfer is to be considered by the authority. Such notice of intention shall include all of the following:

(a) A general description of the proposed transfer.

(b) A description of the property to be transferred.

(c) The proposed consideration to be given in exchange for said property.

(d) A statement that the proposed contract is on file for public inspection in the Vidalia Town Hall.

(e) A statement as to the appraised value of such property as determined by a real estate appraisal made within the previous twelve months.

(f) A statement that anyone objecting to the proposed transfer may file a written objection to said transfer at the Vidalia Town Hall by a specified date, which date shall be five days after the date of the last publication of such notice.

(4) Should more than five percent of the resident electors of the town timely object in writing to said proposed transaction, an election shall be held for the purpose of submitting the question of the transfer to the voters in accordance with Chapter 6-B of Title 18 of the Louisiana Revised Statutes of 1950.

(5) If more than five percent of the electors do not so object in writing, or if the question of the transfer is approved by a majority of those voting at an election held pursuant to Paragraph (4) of this Subsection, the authority shall adopt a resolution recommending the transfer and shall submit the resolution, the contract, and other relevant information to the governing authority of the town.

(6)(a) The governing authority of the town may then consider and adopt a resolution or ordinance authorizing the transfer. Such resolution or ordinance shall set forth, in a general way, the terms of the authorized transfer and include a statement that the contract is on file for public inspection in the Vidalia Town Hall. At the regularly scheduled meeting immediately prior to the meeting at which the resolution or ordinance will be considered, the governing authority of the town shall announce to those persons present that the resolution or ordinance will be considered at the next meeting.

(b) Such resolution or ordinance shall be published as soon as possible after adoption in one issue of the official journal of the town. For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized transfer, after which time, no one shall have any cause of action to contest the legality of the transfer for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of said thirty days.

G.(1) For the purpose of carrying out the provisions of this Section, the town may remit and the authority may receive such funds as the town may deem appropriate. All funds received by the authority shall be deposited in a special account within the town treasury and shall be subject to a yearly audit by an auditing firm selected by the governing authority of the town.

(2) The expenditures of the authority shall be in accordance with one of the following procedures:

(a) The amounts appropriated to the authority by the town shall be expended for purposes specified by the town. The expenditure of money received from other sources shall be approved by the governing authority of the town.

(b) The authority may adopt an annual budget which shall be subject to approval by the governing authority of the town. Such budget shall be adopted and amended in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq. If such a budget is adopted and approved, expenditures of the authority shall be as provided therein except that additional expenses may be authorized as provided in Subparagraph (a).

(3) If the town authorizes the use of money for such purpose, either pursuant to a budget of the authority or otherwise, the authority may:

(a) Appoint employees as it may deem necessary for its work, whose appointment, promotion, demotion, and removal shall be subject to the same provisions of law, including civil service regulations, as govern other corresponding employees of the town of Vidalia.

(b) Contract with planning experts, engineers, architects, and other consultants for such services as it may require.

(c) Reimburse authority members for actual expenses incurred in carrying out the official duties of the authority.

H.(1) Before the commencement of any work in the erection of any new building or in the alteration of, addition to, painting, repainting, or demolishing of any existing building within the district, the owner or lessor shall submit an application to the authority for a permit therefor. Such application shall be accompanied by the full plans and specifications thereof, so far as they relate to the proposed appearance, color, texture of materials, and architectural design of the exterior, including the front, sides, rear, and roof of such building, or alteration or addition of any outbuilding, party wall, courtyard, fence, dock, marina, or other dependency thereof.

(2) The authority shall upon due consideration report its recommendation regarding the issuance of a permit, including any recommendations for changes as in its judgment are reasonably necessary to comply with the provisions of the plan provided for in this Section, by sending them in writing to the governing authority of the town with the application and documents submitted. If the governing authority of the town finds that the proposed work complies reasonably with all regulations, ordinances, and laws of the town and with the plan provided for in this Section to the extent that the town shall deem necessary, the town may issue a permit for such work.

(3) No work as described in this Subsection shall begin within the district prior to such permit being obtained.

I. The authority may require approval of signage in the district and may adopt guidelines regulating the appearance, color, size, position, method of attachment, texture of materials, and design of signs in accordance with the character and overall design of the district. The authority may provide for the issuance of permits for signage and may require such a permit prior to the erection, placement, or alteration of any sign.

J.(1) The district, through the authority, may levy and collect a tax upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities within the district. Such tax shall not exceed six percent of the rent or fee charged for such occupancy.

(2) The word "hotel" as used in this Section shall mean and include any establishment, either public or private, engaged in the business of furnishing or providing rooms and overnight camping facilities intended or designed for dwelling, lodging, or sleeping purposes to transient guests when such establishment consists of two or more guest rooms and does not encompass any hospital, convalescent or nursing home or sanitarium, or any hotel-like facility operated by or in connection with a hospital or medical clinic providing rooms exclusively for patients and their families.

(3) The hotel occupancy tax shall be paid by the person who exercises or is entitled to occupancy of the hotel room and shall be paid at the time the rent or fee for occupancy is paid. "Person" as used herein shall have the same definition as that contained in R.S. 47:301(8).

(4) The district, through the authority, shall impose the hotel occupancy tax by ordinance or resolution. The authority may provide in the ordinance or resolution necessary and appropriate rules and regulations for the imposition, collection, and enforcement of the hotel occupancy tax.

(5) The district, through the authority, may enter into a contract under such terms and conditions as it may deem appropriate, including payment of a reasonable collection fee, with any public entity authorized to collect sales or use taxes for the collection of the hotel occupancy tax authorized in this Section.

(6) The hotel occupancy tax authorized by this Section shall be in addition to all taxes presently being levied upon the occupancy of hotel rooms located within the district and shall be in addition to any other tax authorized by the constitution or by law.

(7) The proceeds of the occupancy tax so levied, less a reasonable sum to be paid as a collection fee as authorized by Paragraph (5) of this Subsection, shall be used to fund costs of acquisition, construction, equipment, operation, maintenance, and support and other related costs of a convention center in the town.

(8) The district, through the authority, shall establish such funds or accounts as are necessary for the implementation of the provisions of this Subsection.

Acts 1995, No. 39, §1, eff. June 1, 1995; Acts 1998, 1st Ex. Sess., No. 32, §1, eff. April 24, 1998; Acts 2007, No. 54, §1, eff. July 1, 2007.



RS 33:4709.11 - Tacony Restoration District; creation; governing authority; powers; duties

PART III. TACONY RESTORATION DISTRICT

§4709.11. Tacony Restoration District; creation; governing authority; powers; duties

A. There is hereby created a special municipal district, consisting of property owned by the town of Vidalia, hereinafter referred to as the "town", to be known as the Tacony Restoration District, hereinafter referred to as the "district". Such district shall be a body politic and corporate, shall be an instrumentality of the town of Vidalia, and shall not be construed to be a political subdivision of the state of Louisiana. The district shall be composed of all the territory described as follows:

A 14.68 acre tract, more or less, portion of Tacony Plantation, property of the town of Vidalia, Sections 34 and 35, T7N-R10E, Concordia Parish, Louisiana.

From the corner common to Sections 35, 36, and 41, T7N-R10E, Concordia Parish, Louisiana, go N 74°11' E for 5323.8 feet to the point of beginning, being the most southerly corner of a 31.40 acre tract, also being the southwest corner of a 4.44 acre tract and being on the northerly right-of-way of the Missouri Pacific Railroad, now abandoned.

Thence from said point of beginning, go along the easterly boundary of said 31.40 acre tract (Little Acres Subdivision) N 16°19' W for 881.37 feet and N 16°11' W for 591.48 feet to the land side toe of the Mississippi River Levee; thence go the following courses and distances along said land side toe of the Mississippi River Levee: N 87°49' E for 120.75 feet, N 89°54' E for 200.81 feet, N 83°37' E for 186.14 feet, S 76°52' E for 207.56 feet, S 75°54' E for 195.27 feet, S 38°59' E for 124.40 feet, and S 47°53' E for 35.65 feet to the edge of a gravel road; thence go along edge of said gravel road S 34°00' E for 254.62 feet; thence leaving the edge of said gravel road S 86°35' W for 337.00 feet; thence S 80°22' W for 200.00 feet; thence S 79°53' for 200.00 feet; thence S 80°05' W for 62.18 feet; thence S 16°19' E for 1033.80 feet to the northerly right-of-way of the Missouri Pacific Railroad, now abandoned; thence continue S 16°19' E for 58.86 feet to the center of said abandoned railroad; thence go along the center of said abandoned railroad N 74°28' W for 108.72 feet and N 69°52' W for 133.83 feet; thence leaving the center of said abandoned railroad; N 16°19' W for 62.16 feet to the point of beginning. Within described tract contains 14.68 acres, being a portion of Tacony Plantation, situated in Sections 34 and 35, T7N-R10E, Concordia Parish, Louisiana.

B. The primary purposes of the district shall be to provide for restoration and preservation of Tacony House located within the district and to protect and preserve the integrity and historical nature of the house and its grounds while also providing opportunities for the public and the citizens of Vidalia to enjoy a significant historical site near the area which eventually became the town of Vidalia. In accordance with the provisions of this Section and subject to the approval of the governing authority of the town, the governing authority of the district shall have and may exercise all powers necessary or convenient for the carrying out of such purposes, including control of restoration of Tacony House, preservation of the house and grounds, construction of any other buildings and usage of facilities in the district, and the negotiation of contracts with private entities for lease or conveyance of property within the district.

C.(1) In order to develop and effect the functions and services of the district and to provide for representation in the affairs of the district of those persons and interests immediately concerned with and affected by the purposes and development of the district, there is hereby created a board of commissioners for the district to be known as the "Tacony Restoration Authority" and hereinafter referred to as the "authority" or the "restoration authority".

(2) The authority shall consist of ten members who shall be appointed by the governing authority of the town. Of the initial appointments, three appointees shall serve two-year terms, three shall serve four-year terms, and four shall serve six-year terms as determined by lot. All subsequent terms shall be six years.

(3) Any vacancy which occurs prior to the expiration of a term shall be filled for the remainder of the unexpired term by the governing authority of the town.

(4) As soon as practical after appointment of the members of the authority, the authority shall meet and elect from its number a chairman and such other officers as it may deem appropriate. It shall adopt rules for the transaction of business and shall keep a record of its resolutions, transactions, findings, and determinations, which record shall be a public record.

D.(1) The restoration authority shall prepare or cause to be prepared a plan or plans, hereinafter referred to as the "plan", specifying the layout and character of restoration, preservation, and development within the district. The plan shall include but not necessarily be limited to the following: the nature of any restoration of Tacony House including details on how such restoration will be consistent with appropriate historical architectural periods, guidelines for the general character of the external appearance of buildings and facilities within the district to whatever extent and detail the authority and the town may deem appropriate, and plans for preservation and restoration of Tacony House and preservation of the entire area included in the district, whether such plans are effected by the town of Vidalia or by subsequent owners of said property.

(2) In the development of the plan, the authority shall conduct such public hearings, publish such notice with respect thereto, and disseminate such information as the authority, in the exercise of its sound discretion, may deem appropriate or advisable and in the public interest.

(3) The authority shall submit the plan to the governing authority of the town. The board of aldermen may by a majority vote of its members adopt or reject the plan as originally submitted by the authority, or it may alter or modify the plan or any portion or detail thereof, but only by a majority vote of all its members. The plan as finally adopted by the governing authority of the town, including any amendments adopted as herein provided, may be implemented by the authority.

(4) The authority shall provide information to officials of departments, agencies, and instrumentalities of state and local government and to the public at large, in order to foster public awareness and understanding of the objectives of the plan, and in order to stimulate public interest and participation in the orderly, integrated development of the district.

(5) After the plan has been adopted, it may be altered or amended only by adoption of a resolution by the authority proposing the change and approval of the proposed change by the governing authority of the town.

E. Pursuant to the purposes for which it was created, the authority may:

(1) Accept and receive, in furtherance of its function, funds, grants, and services from the federal government or its agencies, from departments, agencies, and instrumentalities of state, parish, or municipal government, or from private or civic sources.

(2) Hold public hearings and sponsor public forums whenever it deems it necessary or useful in the execution of its other functions.

F.(1) The restoration authority shall have the authority to consider, negotiate for, and recommend to the governing authority of the town the lease or conveyance of all or any part of the property located in the district to any private person or entity who will undertake restoration and preservation of such property, any such transaction being hereinafter referred to as a "transfer". The restoration authority shall prepare a suitable and appropriate contract for any transfer it recommends to the town. In determining the consideration for any transfer, the authority may take into account the benefits for tourism in the area which may be generated by restoration and preservation of historical properties as well as the value of the lands, buildings, or other properties involved.

(2) The authority shall require as a provision of any contract for transfer of property that the restoration and preservation of the Tacony House and other property in the district by the contracting party or parties be consistent with the plan provided for in this Section.

(3) Prior to any such transfer, the authority shall give notice of its intention to recommend to the governing authority of the town the transfer of property in the district. A notice of intention shall be published once a week for two consecutive weeks, beginning at least fourteen days prior to the date a resolution recommending transfer is to be considered by the authority. Such notice of intention shall include all of the following:

(a) A general description of the proposed transfer.

(b) A description of the property to be transferred.

(c) The proposed consideration to be given in exchange for said property.

(d) A statement that the proposed contract is on file for public inspection in the Vidalia Town Hall.

(e) A statement as to the appraised value of such property as determined by a real estate appraisal made within the previous twelve months.

(f) A statement that anyone objecting to the proposed transfer may file a written objection to said transfer at the Vidalia Town Hall by a specified date, which date shall be five days after the date of the last publication of such notice.

(4) Anyone who objects to the proposed transfer may file a written objection to the transfer at the Vidalia Town Hall by not later than five days after the date of the last publication of the notice required by Paragraph (3) of this Subsection.

(5) Should more than five percent of the resident electors of the town timely object in writing to said proposed transaction, an election shall be held for the purpose of submitting the question of the transfer to the voters in accordance with Chapter 6-B of Title 18 of the Louisiana Revised Statutes of 1950. The town governing authority shall call the election to be held on a date authorized by R.S. 18:402(F) and shall submit the ballot proposition to the secretary of state.

(6) If the number of resident electors who object to the transfer is not such that an election is required pursuant to Paragraph (5) of this Subsection or if the question of the transfer is approved by a majority of those voting on the proposition at an election held pursuant to said Paragraph, the authority shall adopt a resolution recommending the transfer and shall submit the resolution, the contract, and other relevant information to the governing authority of the town.

(7)(a) The governing authority of the town may then consider and adopt a resolution or ordinance authorizing the transfer. Such resolution or ordinance shall set forth, in a general way, the terms of the authorized transfer and include a statement that the contract is on file for public inspection in the Vidalia Town Hall. At its regularly scheduled meeting immediately prior to the meeting at which the resolution or ordinance will be considered, the governing authority of the town shall announce to those persons present that the resolution or ordinance will be considered at the next meeting.

(b) Such resolution or ordinance shall be published as soon as possible after adoption in one issue of the official journal of the town. For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized transfer, after which time no one shall have any cause of action to contest the legality of the transfer for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of said thirty days.

G.(1) For the purpose of carrying out the provisions of this Section, the town may remit and the restoration authority may receive such funds as the town may deem appropriate. All funds received by the authority shall be deposited in a special account within the town treasury and shall be subject to a yearly audit by an auditing firm selected by the governing authority of the town.

(2) The expenditures of the authority shall be in accordance with one of the following procedures:

(a) The amounts appropriated to the authority by the town shall be expended for purposes specified by the town. The expenditure of money received from other sources shall be approved by the governing authority of the town.

(b) The authority may adopt an annual budget which shall be subject to approval by the governing authority of the town. Such budget shall be adopted and amended in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq. If such a budget is adopted and approved, expenditures of the authority shall be as provided therein, except that additional expenses may be authorized as provided in Subparagraph (a).

(3) If the town authorizes the use of money for such purpose, either pursuant to a budget of the authority or otherwise, the authority may:

(a) Appoint employees as it may deem necessary for its work, whose appointment, promotion, demotion, and removal shall be subject to the same provisions of law, including civil service regulations, as govern other corresponding employees of the town of Vidalia.

(b) Contract with planning experts, engineers, architects, and other consultants for such services as it may require.

(c) Reimburse authority members for actual expenses incurred in carrying out the official duties of the authority.

H.(1) Before the commencement of any work in the erection of any new building or in the alteration of, addition to, painting, repainting, or demolishing of any existing building within the district, the owner or lessor shall submit an application to the authority for a permit therefor. Such application shall be accompanied by the full plans and specifications thereof, so far as they relate to the proposed appearance, color, texture of materials, and architectural design of the exterior, including the front, sides, rear, and roof of such building, or alteration or addition of any outbuilding, party wall, courtyard, fence, or other dependency thereof.

(2) The authority shall upon due consideration report its recommendation regarding the issuance of a permit, including any recommendations for changes as in its judgment are reasonably necessary to comply with the provisions of the plan provided for in this Section, by sending them in writing to the governing authority of the town with the application and documents submitted. If the governing authority of the town finds that the proposed work complies reasonably with all regulations, ordinances, and laws of the town and with the plan provided for in this Section to the extent that the town shall deem necessary, the town may issue a permit for such work.

(3) No work as described in this Subsection shall begin within the district prior to such permit being obtained.

I. The authority may require approval of signage in the district and may adopt guidelines regulating the appearance, color, size, position, method of attachment, texture of materials, and design of signs in accordance with the character and overall design of the district. The authority may provide for the issuance of permits for signage and may require such a permit prior to the erection, placement, or alteration of any sign.

Acts 1997, No. 1327, §1.



RS 33:4709.21 - Business and industrial districts in the city of New Orleans; tax exemptions

PART IV. BUSINESS AND INDUSTRIAL DISTRICTS IN

CERTAIN MUNICIPALITIES

§4709.21. Business and industrial districts in the city of New Orleans; tax exemptions

A. As used in this Section, "business and industrial district" means a business and industrial district located in the city of New Orleans and established for the purpose of providing for the acquisition, construction, improvement, maintenance, and operation of special projects, additional municipal services, capital improvements, and facilities within the district.

B. Any person, corporation, or other legal entity that makes investments in excess of one hundred million dollars in a business and industrial district shall be exempt from seventy-five percent of all taxes levied by or for the benefit of the business and industrial district that would otherwise be payable by such person, corporation, or legal entity. The governing authority of the business and industrial district shall certify to the appropriate officials responsible for the collection of such taxes the identity of any person, corporation, or other legal entity which has invested in excess of one hundred million dollars in the business and industrial district and such officials shall take appropriate action to implement such exemptions.

Acts 2002, No. 80, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:4710.1 - Definitions

CHAPTER 12-B. CHENNAULT

INTERNATIONAL AIRPORT AUTHORITY

§4710.1. Definitions

(1) "Authority" means the Chennault International Airport Authority.

(2) "State Board" means the Board of Elementary and Secondary Education.

(3) "City" means the governing authority of the City of Lake Charles.

(4) "Contract" means the local services agreement and intergovernmental contract.

(5) "Parish" means the Calcasieu Parish Police Jury.

(6) "School Board" means the Calcasieu Parish School Board.

(7) "Commission" means the board of commissioners of the authority.

(8) "Chennault" shall be those portions of land, which are to be transferred by the parish, city, school board, and state board to the authority pursuant to their respective lease agreements, together with all improvements situated thereon.

Acts 1986, No. 19, §1, eff. June 5, 1986; Acts 1997, No. 458, §1.



RS 33:4710.2 - Creation of authority; territorial jurisdiction

§4710.2. Creation of authority; territorial jurisdiction

A.(1) The parish, city, and school board, and state board are authorized, upon their own joint initiative, to create by local services agreement and intergovernmental contract a special district which shall be designated as the Chennault International Airport Authority, and which shall be governed by a board of commissioners composed of seven members, two of whom shall be residents of either Ward 4, 5, 6, or 7 of Calcasieu Parish. In establishing the membership, there shall be at least two racial minority members, one of whom shall be selected and appointed by the city and one selected and appointed by the parish.

(2) In addition to the provisions of Paragraph (1) of this Subsection, the commission shall be composed and shall operate under the following provisions:

(a)(i) The commission shall be comprised of seven members who shall be appointed as follows: two members appointed by the parish, one of whom shall be a resident of either Ward 4, 5, 6, or 7, two members appointed by the city, two members appointed by the school board, one of whom shall be a resident of either Ward 4, 5, 6, or 7. The six members so appointed shall appoint by majority vote a seventh member. Each member of the commission shall be a citizen of the United States and a qualified voter domiciled in Calcasieu Parish during his term of office. The director of Sowela Technical Institute of Lake Charles, Louisiana shall serve in an advisory capacity to the commission created in this Section and shall continue to serve as a nonvoting member of the commission until he either resigns from his position as director or is removed or replaced as director by the state board.

(ii) In the event that the director's position on the commission should become vacant by reason of death, resignation or otherwise, an interim successor member shall be appointed by the remaining members of the commission to serve as a member of the commission in place of the director until the state board appoints a new director. Except for a vacancy in the position appointed by the state board, any vacancies in the membership of the commission occurring by reason of the expiration of the terms for which appointed, or by reason of death, resignation or otherwise, shall be filled by the party responsible for the appointment of such member within thirty days of receipt by such party of written notification of the vacancy.

(iii) In the event that the party responsible for the appointment of such member fails to fill the vacancy within thirty days of the vacancy, the commission shall appoint an interim successor to serve on the commission until the position is filled by the party responsible therefor. If the commission fails to fill a vacancy in its appointed position within thirty days, the parish, city, school board and state board, by joint resolution, shall appoint an interim successor to serve on the commission until the position is filled by the commission.

(b) The members appointed by the parish, city, and school board shall serve overlapping terms as follows: the one member appointed by the parish and by the city shall be appointed for an initial term of three years, the one member appointed by the parish and the city shall be appointed for an initial term of two years, and the members appointed by the school board and the at large member shall serve an initial term of one year. At the expiration of their respective terms, successors shall be appointed by the parish, city, school board, and the members themselves, as provided for herein for a term of four years. In the event that for any reason the parish, city, or school board should fail to appoint a successor member, after the expiration of his term, then the respective member whose term would have otherwise expired shall continue as a member of the commission until such time as his successor is appointed.

(c) Any member of the commission may be removed by the party which has appointed him, but only for cause and on charges preferred against him in writing and after public hearing; provided that any member so removed shall have the right to appeal his removal to a court of competent jurisdiction within ten days of the decision of the appointing authority ordering his removal.

(d) The members of the commission shall serve without compensation and shall have the power to organize and reorganize executive, clerical, and other departments and forces of the authority and to fix the duties and powers and compensation of all officers, agents, and employees of the authority. The commission may reimburse any member for expenses actually incurred in the performance of his duties hereunder.

(e) The members shall elect from the membership a president, vice president, a secretary, and a treasurer whose duties shall be those usual to such offices. At the option of the commission, the offices of the secretary and treasurer may be held by one person. No member shall be elected to serve for more than two successive terms in any office. The commission shall meet in regular session once each month and shall also meet in special session as often as the president of the commission convenes them or on written request of four members. Four members of the commission shall constitute a quorum, provided, however that no action of the commission shall be authorized unless approved by a majority of four votes in an open public meeting. The commission shall prescribe rules to govern its meetings. The authority and its commission shall be domiciled in Calcasieu Parish, Louisiana and shall maintain suitable offices in said parish.

B. The authority is hereby declared to constitute and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 6, 19 and 20 of the Constitution of Louisiana and Part VII of Chapter 2 of Title 33 of the Louisiana Revised Statutes of 1950, the authority, acting through the commission, is hereby granted all of the rights, powers, privileges and immunities granted to political subdivisions for industrial, commercial, research and economic development purposes including the power of taxation and the power to incur debt and issue revenue and general obligation bonds and certificates of indebtedness, subject to the limitations hereinafter provided.

C. The authority created pursuant hereto shall be established for the primary object and purpose of stimulating and encouraging the development of an industrial air park for economic development through commerce, industry and research and for the utilization and development of natural and human resources of the area and provide job opportunities.

D. The boundaries of the authority shall be coterminous with the boundaries of the parish of Calcasieu, Louisiana.

Acts 1986, No. 19, §1, eff. June 5, 1986; Acts 1991, No. 446, §1, eff. July 15, 1991; Acts 1997, No. 458, §1.

{{NOTE: SEE ACTS 1991, NO. 446, §2.}}



RS 33:4710.3 - Powers of authority; division of surplus

§4710.3. Powers of authority; division of surplus

A. The parish, city, school board, and state board, in said contract, may authorize and empower the authority, acting by and through the commission, to have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to the following rights and powers:

(1) To sue and be sued.

(2) To adopt, use and alter at will a corporate seal.

(3) To acquire, by gift, grant, purchase or expropriation or otherwise, all property, including rights-of-way; to hold and use any franchise, property, real, personal or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the authority, including, but not limited to, the establishment, maintenance, and operation of a landing field and/or airport.

(4) To lease or sublease all or any portion of Chennault or any lands leased by it for a term not exceeding forty years at a fixed rental or a term of ninety-nine years, provided such leases contain a clause or clauses providing for readjustment of rentals after forty years, without advertisement for bids or public bids.

(5) To enter into contracts for the purchase, acquisition, construction and improvement of works and facilities necessary in connection with the purposes of the authority.

(6) The authority shall have the right to borrow, from time to time, in the form of certificates of indebtedness. The certificates of indebtedness shall be secured by dedication and pledge of revenues of the authority derived from fees, designated lease rentals, service charges, payments under local services agreements with one or more of the contracting parties, and the avails of any taxes of the authority, provided that the term of such certificates shall not exceed fifteen years, and the annual debt service on the amount borrowed shall not exceed the anticipated revenues authorized to be dedicated and pledged to the payment of the certificates.

(7) To regulate commerce and industry at Chennault to insure the development of Chennault as an industrial park.

(8) In its own name and behalf, to incur debt, levy and cause to be collected ad valorem taxes and issue general obligation bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, and Subpart A of Part III of Chapter 4 Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950 as amended, for the establishment, operation, and maintenance of Chennault as an industrial park and to carry out the other public purposes of this Chapter upon approval of a majority of the qualified electors who vote in an election called for either or both of those purposes under the Louisiana Election Code; to issue revenue bonds, borrow money, and issue certificates of indebtedness, notes, and other debt obligations as evidence thereof and provide for the manner and method of repayment; to require and issue license; to regulate the imposition of fees and rentals charged by the authority for services rendered by it or fees or rentals charged for use of privately-owned facilities located at Chennault when such facilities are offered for use by the public or a private industrial, commercial, research, or other economic development entity or activity.

(9) To develop, activate, construct, exchange, acquire, expropriate, improve, repair, operate, maintain, lease, mortgage, sell, subject to the provisions of Paragraph (13) of this Subsection, and pledge movable and immovable property, servitudes, facilities and works under such terms and conditions as the commission may deem necessary or appropriate for any public purpose, including industrial and commercial development, notwithstanding the limitations of R.S. 2:131.1, R.S. 2:135, R.S. 2:135.1 and Chapter 4 of Title 2, Chapter 13 of Title 33, and Chapter 10 of Title 41 of the Louisiana Revised Statutes.

(10) After notice and public hearing to designate one or more project areas within the boundaries of the authority, each of which designated project areas shall constitute a political subdivision of the state of Louisiana, governed by the commission with the power to incur debt, issue certificates, revenue and general obligation bonds, as well as refunding bonds, and levy taxes within their boundaries, in the same manner and on the same conditions as the authority is authorized to do within the boundaries of the authority. Each designated area shall be given a name and designated as "Chennault International Airport Authority Subdistrict No.______".

(11) To borrow money and pledge all or part of its revenues, leases, rents or other advantages as security for such loan.

(12) To appoint officers, agents and employees, prescribe their duties, and fix their compensation.

(13) To sell by written public bid, after due advertisement, to the highest bidder any property, movable or immovable, or portions thereof, acquired by the authority subsequent to the effective date of this Chapter, provided it is first determined that such property is not needed for industrial or commercial development or for other public purposes. However, if such property has previously been taken by expropriation, then the previous property owner shall first be given a prior opportunity to repurchase the property at the current appraised market value. Notice of the proposed sale including advertisement for bids and the minimum price and terms of the sale, shall be advertised in the official journal. The advertisement shall be published three times within ten days, the last advertisement to appear at least ten days before the day that bids will be received. If, after the advertisement for bids, there are no bids received or the bids received are unreasonably low, as determined by a majority vote of the commission, then the authority may negotiate the sale of such property at fair market value to be agreed upon by majority vote of the commission. In no instance may the property be transferred by donation or sold for less than the highest bid, if unreasonably low bids were received. The authority shall not have the authority to sell any property leased to it by any party to the make-up of the authority.

B. In the intergovernment contract, the parish, city, school board, and state board may also establish procedures for the division of surplus funds of the authority annually and at the termination of the authority.

C. No bonds, other debt obligations, or contracts of the authority shall be a charge upon the income, property, or revenue of the parish, the city, the school board, or the state board; nor shall any obligations of the authority be obligations of said parish, city, school board, or state board.

D. The parish, city, school board and state board are hereby authorized to enter into and/or amend the intergovernmental contract establishing the authority; to sell, subject to the provisions of Paragraph (13) of Subsection B of this Section, lease, purchase and exchange property to and from the authority; receive distributions of surplus property and funds from the authority; allow said authority to exercise the powers and rights of any political subdivision of the state of Louisiana for the purpose of economic development through industrial development commerce and/or research; restrict the powers and rights of the authority; and exercise the general power over the authority allowed by Article VI, Section 15 of the Constitution of Louisiana.

E. Notwithstanding any other provision of law to the contrary, the parish, city, school board, and state board are authorized to lease all or any portion of the land owned by it at Chennault and to thereby subject property to the jurisdiction and control of the authority for all purposes including industrial and commercial development on the terms and conditions as set forth in a contract as may be mutually agreed upon by the parish, city, school board, and state board as authorized herein.

Acts 1986, No. 19, §1, eff. June 5, 1986; Acts 1997, No. 458, §1; Acts 2010, No. 861, §15.



RS 33:4710.4 - Revenue bonds

§4710.4. Revenue bonds

A. The authority and any subdistrict of the authority created pursuant to Subparagraph 4710.3(A)(10) hereof may, in order to encourage the location of or addition to commercial, research or industrial enterprises within the jurisdiction of the authority, issue revenue bonds and use the funds derived from the sale of such bonds to acquire, purchase, lease, construct, or improve commercial research or industrial plant sites and buildings, including energy and pollution abatement and control facilities and necessary property and appurtenances thereto and may sell, lease, sublease, or otherwise dispose of by suitable and appropriate contract to any enterprise locating or existing within the jurisdiction of the authority such sites, buildings, and/or facilities and appurtenances thereto all or severally. The funds derived from the sale of such bonds may be disbursed in whole or in part upon completion of the facilities or any partial completion thereof or upon delivery of the bonds as shall be provided in the contract between the authority and the commercial, research or industrial enterprise to be aided, encouraged, or benefitted.

B. Bonds issued under this Section shall be authorized by resolution of the commission and shall be limited obligations of the authority or a designated subdistrict, the principal of and interest on which shall be payable solely from the income and revenue derived from the sale, lease, or other disposition of the project or facility to be financed by the bonds issued hereunder, and/or from the income and revenue derived from the sale, lease, or other disposition of any existing project or facility acquired, constructed, and improved under the provisions of this Chapter; however, in the discretion of the commission, the bonds may be additionally secured by mortgage covering all or a part of the project from which the revenues so pledged may be derived. Any refunding bonds issued pursuant to this Section shall be payable from any source described above and/or from the proceeds of such refunding bonds and/or the income earned from the investment of any of the proceeds of the refunding bonds deposited in escrow pursuant to this Section. The revenue bonds authorized under this Section shall not constitute an indebtedness or pledge of the general credit of the authority, parish, city, school board, or state board within the meaning of any constitutional or statutory limitation of indebtedness and shall contain a recital to that effect. Bonds of the authority shall be issued in such form, shall be in such denominations, shall bear interest, shall mature in such manner and be executed by one or more authorized representatives on the commission as may be provided by the governing body in the resolution or resolutions authorizing the issuance thereof. Such bonds may be subject to redemption at the option of and in the manner determined by the governing body in the resolution authorizing the issuance thereof.

C. No bonds or certificates may be issued under this Section without the prior approval of the Louisiana State Bond Commission of the terms and provisions thereof.

D. Bonds issued under this Section shall be issued, sold, and delivered in accordance with the terms and provisions of a resolution to be adopted by the commission. The resolution shall be published in a newspaper of general circulation within the jurisdiction of the authority, and for a period of thirty days after said publication, any interested citizen shall have the right to bring an action to contest the bonds and the security therefor. If, after the expiration of thirty days, no suit has been filed, the issuance, sale, and security of the bonds shall be incontestable, and no court shall have authority to entertain any action questioning or contesting such matters.

Acts 1986, No. 19, §1, eff. June 5, 1986.



RS 33:4710.5 - Securities

§4710.5. Securities

Bonds, certificates, or other evidences of indebtedness issued by the authority and/or any subdistrict of the authority under this Chapter are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also issue short revenue notes as a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 1986, No. 19, §1, eff. June 5, 1986.



RS 33:4710.6 - Exemption from taxation

§4710.6. Exemption from taxation

The authority and any subdistrict of the authority and all properties at any time owned by the authority and any subdistrict of the authority and the income therefrom and all bonds, certificates, and other evidences of indebtedness issued by the authority and any subdistrict of the authority under this Chapter and the income therefrom shall be exempt from all taxation in the state of Louisiana, to the same extent as school boards and parish and municipal governments; provided, however, that the authority and any subdistrict of the authority may require any lessee of any projects hereunder to pay annually to parish or municipal taxing entities, through the normal collecting agency, a sum in lieu of ad valorem taxes to compensate such entities for any services rendered by them to such projects which sum shall not be in excess of the ad valorem taxes such lessee would have been obligated to pay for such entities had it been owner of such project during the period for which such payment is made.

Acts 1986, No. 19, §1, eff. June 5, 1986; Acts 1988, No. 467, §1, eff. July 9, 1988.



RS 33:4710.7 - General compliances; enhancement

§4710.7. General compliances; enhancement

A. No provisions of this Chapter shall be construed so as to exempt the authority from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual office holding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Louisiana Constitution of 1974, and the Louisiana Election Code.

B. The authority shall have the power and right to adopt a program or programs awarding contracts, establishing set aside, goals, and preference procedures, to and for the benefit of businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and the Louisiana Minority Business Enterprise Act.

Acts 1986, No. 19, §1, eff. June 5, 1986.



RS 33:4711 - Sale, exchange, or lease of property by police jury

CHAPTER 13. PROPERTY AND BUILDINGS

§4711. Sale, exchange, or lease of property by police jury

Police juries may sell, lease, or exchange with private persons or other political corporations of this state any property owned by the police jury or the parish, when such property is no longer needed for public purposes; and police juries may grant to municipalities within their respective parishes portions of roads, streets, alleys, or other public ways which may lie along and parallel or approximately parallel to any boundary of any municipality in such manner as to be partly in the municipality and partly outside of the municipality; provided such transfer shall have no effect until accepted by the municipality to which it is made.

Amended by Acts 1950, No. 72, §1; Acts 1950, 2nd Ex.Sess., No. 15, §1; Acts 2009, No. 425, §1.



RS 33:4711.1 - Sale of surplus property over Internet

§4711.1. Sale of surplus property over Internet

A. A political subdivision may, through Internet computer auction:

(1) Sell surplus property through the use of electronic technology including Internet websites that facilitate such sales.

(2) Pay any costs associated with the sale from the proceeds of such sale.

(3) Sell surplus property through any form of electronic technology, including Internet websites created expressly for that purpose whether privately or publicly owned.

B. As used in this Section, the following definitions shall apply:

(1) "Internet" means the global information system that is logically linked together by a globally unique address space based on the Internet protocol or its subsequent extensions, is able to support communications using the transmission control protocol/Internet protocol suite or its subsequent extensions, and other Internet protocol compatible protocols, and provides, uses or makes accessible, either publicly or privately, high level services layered on the communications and related infrastructure described herein.

(2) "Internet computer auction" means the sale by auction that takes place when offers are placed through the use of electronic technology including the Internet and the thing is sold to the qualified bidder who offers the highest price.

(3) "Surplus property" means tangible non-consumable movable property owned by a political subdivision, the governing authority of which has determined is no longer needed for public purposes.

Acts 2006, No. 619, §1.



RS 33:4712 - Sale, exchange, or lease of property by a municipality

§4712. Sale, exchange, or lease of property by a municipality

A. A municipality may sell, lease for a term of up to ninety-nine years, exchange, or otherwise dispose of, to or with other political corporations of this state, or private persons, at public or private sale, any property, or portions thereof, including real property, which is, in the opinion of the governing authority, not needed for public purposes.

B. Except as otherwise provided in this Section, before disposition can be made of property under the provisions of this Subpart, an ordinance must be introduced, giving the reasons for the action on the part of the governing authority, and fixing the minimum price and terms of the sale, lease, exchange, or other contract to be made with reference to the property. In instances of exchanges of municipally owned immovable property valued at one hundred thousand dollars or more, the municipality, prior to introduction of the aforementioned ordinance, shall for a minimum of three times in thirty days advertise for and receive other proposals for the exchange of property comparable with the exchange of properties proposed by the municipality; however, exchanges involved in the relocation of public streets, roads, highways, servitudes, rights of way, and/or public franchises shall not be subject to this requirement. Thereafter, notice of the proposed ordinance must be published three times in fifteen days, one week apart, in a newspaper published in the municipality or, if there is no such newspaper, in a newspaper having a general circulation in the municipality, and if there is no newspaper of general circulation in the municipality, by posting in three public and conspicuous places in the municipality.

C. Any opposition to the proposed ordinance shall be made in writing, filed with the clerk or secretary of the municipality within fifteen days after posting of the above notice or its first publication. If an opposition is filed, the governing authority shall not adopt the ordinance until a hearing has been held. If the ordinance is adopted, it shall not become effective until ten days after its passage, during which time any interested citizen may apply to the district court having jurisdiction of the municipality for an order restraining the disposition of the property. After the ordinance becomes effective, it cannot be contested for any reason.

D. The provisions of this Section relating to exchanges shall not apply to any exchange authorized by ordinance prior to January 1, 1983.

E. Notwithstanding any other provision of law to the contrary, a municipality may sell, lease for a term of up to ninety-nine years, exchange, or otherwise dispose of any real property, or portions thereof, to other political, public, or quasi public corporations, to state agencies or to private persons without the necessity of advertisement or bid, if the property sold, exchanged, or leased is dedicated for the purpose of creating a research and development park in cooperation with the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors of Southern University and Agricultural and Mechanical College, or the Board of Trustees for State Colleges and Universities and the governing authority of the appropriate parish or municipality. Before disposition can be made of property under the provisions of this Subpart, an ordinance must be introduced giving the reasons for the actions on the part of the governing authority and fixing the terms of the sale, lease, exchange, or other contract to be entered into with respect to the property so dedicated. The assumption of the obligation by the vendee or lessee to establish, operate, and manage a research and development park in accordance with restrictions and covenants mutually agreed between the municipality and the lessee or vendee shall constitute valid consideration to the municipality for the sale, lease, or exchange of the dedicated property.

F. Notwithstanding any provisions of this Section to the contrary, a municipality may sell any movable property having an appraised value of five thousand dollars or less at private sale provided that:

(1) A resolution giving the reasons for the action on the part of the governing authority and fixing the minimum price and terms of the sale shall be adopted.

(2) Notice of the resolution and proposed sale shall be published once at least fifteen days prior to the date of the sale in the official journal of the municipality.

(3) The sale shall be made to the person with the highest bid.

G. Notwithstanding any provisions of this Section to the contrary, a municipal police officer who retires with at least twenty years of active service and who is in good standing with the Municipal Police Employees' Retirement System shall be entitled to purchase his firearm at fair market value upon retirement, subject to approval by the chief of police and the local governing authority.

Amended by Acts 1966, No. 486, §1; Acts 1982, No. 473, §1, eff. Jan. 1, 1983; Acts 1992, No. 61, §1; Acts 1993, No. 725, §1; Acts 1995, No. 530, §1; Acts 2010, No. 239, §2.



RS 33:4712.1 - Utilization, sale or lease of air space above or below municipal rights of way, streets and other municipally owned immovable property

§4712.1. Utilization, sale or lease of air space above or below municipal rights of way, streets and other municipally owned immovable property

A. Each municipality of the state may utilize for its public purposes the air space above or below municipally owned streets, rights of way and other municipally owned immovable property, and, pursuant to R.S. 33:4712 and as otherwise provided by law, may lease for a term not to exceed ninety-nine years, may assign the municipality's rights therein, or otherwise permit the use of any air space above or below municipally owned streets, rights of way, and other municipally owned immovable property, which is, in the opinion of the municipal governing authority, not needed for public purposes, to or with other political corporations of this state, or private persons, in the manner provided in R.S. 33:4712, provided, however, that no building or structure erected above any street or right of way shall exceed the height limitations imposed by any local ordinance or regulation, nor shall any such building or structure exceed three hundred feet in height.

B. All such sales or leases of air space shall be subordinate to and without prejudice to all existing grants of the use of said space, including franchises or permits in favor of regulated public utilities.

Added by Acts 1970, No. 531, §§1, 2.



RS 33:4712.2 - Lease of or grant of concessions or rights of use for property by the city of Shreveport for purposes which benefit the public

§4712.2. Lease of or grant of concessions or rights of use for property by the city of Shreveport for purposes which benefit the public

A. The city of Shreveport may lease or grant concessions or rights of use for any property or portions thereof, including real property, owned by the city, which in the opinion of its governing authority is to be used for purposes which benefit the public, in accordance with the procedures set forth in R.S. 33:4712, except as otherwise specifically provided in this Section. Any lease, concession, or right of use granted pursuant to this Section shall not exceed a term of twenty-five years.

B. For the purposes of this Section, the term "purposes which benefit the public" shall mean operations of public or private enterprise which provide civic, recreational, educational, cultural, or social activities or opportunities to the public, which the city of Shreveport is otherwise authorized and empowered to provide through its own forces, but which in the opinion of its governing authority the city does not currently have the funds, expertise, or facilities to provide to the public directly.

C. Any lease, concession, or right of use granted pursuant to this Section shall be granted pursuant to a written agreement including all terms, conditions, and regulations of said activity deemed proper by the city of Shreveport. Said terms and conditions shall include a provision that the general activities shall be carried on subject to such admission or activity fees as may be approved by the city in said agreement.

Acts 1985, No. 538, §1, eff. July 12, 1985.



RS 33:4712.3 - Disposal of dedicated property; St. Tammany Parish

§4712.3. Disposal of dedicated property; St. Tammany Parish

A.(1) The police jury of the parish of St. Tammany is hereby authorized to dispose of dedicated property that the police jury determines to be no longer needed for public purposes. Except as otherwise provided in this Section, the procedures set forth in R.S. 33:4712 for disposition of property no longer needed for public purposes by municipalities shall be applicable to the police jury.

(2) For the purposes of this Section, "dedicated property" is defined as any property that has been tacitly or otherwise dedicated to the parish of St. Tammany for the express purpose of providing access to or for utilities and which has been held by the police jury for at least ten years.

B. If the owner of property abutting the property to be disposed of is the original grantor of the property or his heir or legatee, the police jury shall return the property to him at no cost other than for expenses incurred by the police jury relative to the disposal.

C. Disposal of any property pursuant to this Section shall not have the effect of denying access to such property to any person.

Acts 1987, No. 193, §1.



RS 33:4712.4 - Transfer of property by city of Pineville authorized

§4712.4. Transfer of property by city of Pineville authorized

A. The inducement of the establishment of commercial enterprise for the purposes of economic development of the municipality is a public purpose.

B. The city of Pineville may acquire the property described in Subsection F of this Section for commercial inducement purposes as further provided in this Section.

C. The city of Pineville may sell, lease, or otherwise dispose of, by suitable and appropriate contract, such transaction being hereinafter referred to as a "transfer", the property described in Subsection F of this Section to any commercial enterprise locating or expanding its operations within the city.

D.(1) In determining the consideration for any such transfer, the municipal governing authority may consider the potential value of the lands, buildings, or other property involved.

(2) Prior to any transfer, the municipal governing authority shall give notice of its intention to transfer the property, by publication of a notice of intention once a week for two consecutive weeks, beginning at least fourteen days prior to the date such action is contemplated. Such notice of intention shall include the following:

(a) A general description of the proposed transfer.

(b) A description of the property to be transferred.

(c) The proposed consideration to be given in exchange for said property.

(d) A statement that the proposed contract is on file for public inspection in the office of the municipal governing authority.

(e) A statement of the appraised value of such property as determined by a real estate appraisal made within the previous twelve months.

(f) A date, time, and place at which objections to such transfer will be received.

(3) Should five percent of the resident electors of the city object to said proposed transfer, an election shall be held for the purpose of submitting the question of the transfer to the voters in accordance with Chapter 6-B of Title 18 of the Louisiana Revised Statutes of 1950 and in such case the transfer shall be made only upon the favorable vote of a majority of the electors voting on the proposition at such election.

E. The resolution or ordinance adopted by the municipal governing authority authorizing the transfer of property by the city shall set forth, in a general way, the terms of the authorized transfer and that the contract is on file for public inspection in the office of the municipal governing authority. At the regularly scheduled meeting immediately prior to the meeting at which the resolution or ordinance will be considered, the municipal governing authority shall announce to those persons present that the resolution or ordinance will be considered at the next meeting. Such resolution or ordinance shall be published as soon as possible after adoption in one issue of the official journal of the city. For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized transfer, after which time, no one shall have any cause of action to contest the legality of the transfer for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of said thirty days.

F. The city of Pineville may purchase and transfer the following described property in accordance with the provisions of this Section:

A certain parcel or tract of land, together with all buildings and improvements thereon, and all rights, ways, privileges, servitudes, advantages, appurtenants thereunto appertaining, situated in Section Twenty-one (21), Township 4 North, Range 1 West, City of Pineville, Rapides Parish, Louisiana, and being particularly described as follows: Begin at the most southern corner of White Subdivision, as shown on plat attached to Act of Partial Release of Mortgage recorded at Mortgage Book 989, Page 228, records of Rapides Parish, Louisiana, and from said point of beginning as thus established, thence run South 38 degrees 13 minutes West a distance of 20.35 feet; thence run South 51 degrees 52 minutes East a distance of 378.41 feet to the northwesterly right-of-way line of Louisiana-Arkansas Railroad; thence along said right-of-way line of said railroad, run South 42 degrees 38 minutes West on a chord a distance of 56.34 feet; thence run South 43 degrees 27 minutes West a distance of 379.70 feet; thence run North 51 degrees 10 minutes West a distance of 540.57 feet to the Southeasterly right-of-way line of Alexandria-Pineville Expressway; thence run North 43 degrees 45 minutes East along said right-of-way of said Expressway a distance of 348.12 feet, more or less to Louisiana Department of Highways concrete monument; thence run North 63 degrees 29 minutes East a distance of 113.29 feet; thence run South 51 degrees 27 minutes East a distance of 119.26 feet back to the point of beginning. Said property is particularly shown on plat of survey dated December 2, 1985, made by Frank L. Willis.

Acts 1990, No. 70, §1, eff. June 27, 1990.



RS 33:4712.5 - Lease of or grant of concessions or rights of use for property by the city of Westwego for purposes which benefit the public

§4712.5. Lease of or grant of concessions or rights of use for property by the city of Westwego for purposes which benefit the public

A. The city of Westwego may lease or grant concessions or rights of use for any property or portions thereof, including real property, owned by the city, which in the opinion of its governing authority is to be used for purposes which benefit the public, in accordance with the procedures set forth in R.S. 33:4712, except as otherwise specifically provided in this Section. Any lease, concession, or right of use granted pursuant to this Section shall not exceed a term of twenty-five years.

B. For the purposes of this Section, the term "purposes which benefit the public" shall mean operations of public or private enterprise which provide civic, recreational, educational, cultural, or social activities or opportunities to the public, which the city of Westwego is otherwise authorized and empowered to provide through its own forces, but which in the opinion of its governing authority the city does not currently have the funds, expertise, or facilities to provide to the public directly.

C. Any lease, concession, or right of use granted pursuant to this Section shall be granted pursuant to a written agreement including all terms, conditions, and regulations of said activity deemed proper by the city of Westwego. Said terms and conditions shall include a provision that the general activities shall be carried on subject to such admission or activity fees as may be approved by the city in said agreement.

Acts 1991, No. 721, §1.



RS 33:4712.6 - Sale, exchange, or lease of property by the city of Covington

§4712.6. Sale, exchange, or lease of property by the city of Covington

A. The city of Covington may sell, lease for a term of up to ninety-nine years, exchange, or otherwise dispose of, to or with other political corporations of this state, or private persons, at public or private sale, any property, or portions thereof, including immovable property.

B. Before disposition can be made of property under the provisions of this Section, an ordinance must be introduced, giving the reasons for the action on the part of the governing authority, and fixing the minimum price and terms of the sale, lease, exchange, or other contract to be made with reference to the property. In instances of exchanges of city-owned immovable property valued at one hundred thousand dollars or more, the city, prior to introduction of the aforementioned ordinance, shall for a minimum of three times in thirty days advertise for and receive other proposals for the exchange of property comparable with the exchange of properties proposed by the city; however, exchanges involved in the relocation of public streets, roads, highways, servitudes, rights of way, and/or public franchises shall not be subject to this requirement. Thereafter, notice of the proposed ordinance must be published three times in fifteen days, one week apart, in a newspaper published in the city or, if there is no such newspaper, in a newspaper having a general circulation in the city, and if there is no newspaper of general circulation in the city, by posting it in three public and conspicuous places in the city.

C. Any opposition to the proposed ordinance shall be made in writing and filed with the clerk or secretary of the city within fifteen days after posting of the above notice or its first publication. If an opposition is filed, the governing authority shall not adopt the ordinance until a hearing has been held. If the ordinance is adopted, it shall not become effective until ten days after its passage, during which time any interested citizen may apply to the district court having jurisdiction of the city for an order restraining the disposition of the property. After the ordinance becomes effective, it cannot be contested for any reason.

Acts 1992, No. 217, §1.



RS 33:4712.7 - Acquisition of movables; financing; disposition upon nonappropriation

§4712.7. Acquisition of movables; financing; disposition upon nonappropriation

A. Notwithstanding any other provisions of law to the contrary, any political subdivision may finance the acquisition of equipment and other movable property to be used by such political subdivision by entering into an installment sale, lease, or similar agreement with any lender or other person. Such agreement shall be subject to approval of the State Bond Commission in accordance with the provisions of R.S. 39:1410.60 et seq.

B. Under such agreement, title to the equipment or other movable property may vest by contract with either the political subdivision or the other party to the agreement during the term of such agreement. Regardless of whether title to such property vests with the political subdivision or the other party to the agreement under the terms of the agreement or by operation of law, the agreement may provide that the equipment or movable property shall be transferred by the political subdivision to the other party to the agreement or its assignee if the political subdivision fails to appropriate funds sufficient to make payments under the agreement.

Acts 1999, No. 792, §1.



RS 33:4712.8 - Disposition of property by the town of Vinton

§4712.8. Disposition of property by the town of Vinton

A. The town of Vinton may sell, lease for a term of up to ninety-nine years, exchange, or otherwise dispose of, to or with other political corporations of this state, or private persons, at public or private sale, any property, or portions thereof, including immovable property.

B. Before disposition can be made of property under the provisions of this Section, an ordinance must be introduced, giving the reasons for the action on the part of the town governing authority, and fixing the minimum price and terms of the sale, lease, exchange, or other contract to be made with reference to the property. In instances of exchanges of town-owned immovable property valued at one hundred thousand dollars or more, the town, prior to introduction of the ordinance, shall for a minimum of three times in thirty days advertise for and receive other proposals for the exchange of property comparable with the exchange of properties proposed by the town; however, exchanges involved in the relocation of public streets, roads, highways, servitudes, rights-of-way, or public franchises shall not be subject to this requirement. Thereafter, notice of the proposed ordinance must be published three times in fifteen days, one week apart, in a newspaper published in the town or, if there is no such newspaper, in a newspaper having a general circulation in the town, and if there is no newspaper of general circulation in the town, by posting the notice in three public and conspicuous places in the town.

C. Any opposition to the proposed ordinance shall be made in writing and filed with the clerk or secretary of the town within fifteen days after posting of the notice or its first publication. If an opposition is filed, the governing authority shall not adopt the ordinance until a hearing has been held. If the ordinance is adopted, it shall not become effective until ten days after its passage, during which time any interested citizen may apply to the district court having jurisdiction of the town for an order restraining the disposition of the property. After the ordinance becomes effective, it cannot be contested for any reason.

Acts 2003, No. 649, §1, eff. June 27, 2003.



RS 33:4712.9 - Transfer of property by city of Westlake authorized

§4712.9. Transfer of property by city of Westlake authorized

A.(1) The city of Westlake is the owner of the property described in Subsection B of this Section, having acquired the property for the public purposes of constructing a golf course, walking paths, driving range and other recreational needs. The city shall further develop the property for recreational and residential needs to promote the economic development of the municipality.

(2) Notwithstanding the provisions of R.S. 33:4712, the city of Westlake is authorized to sell, lease or otherwise dispose of that portion of the property described in Subsection B of this Section, in the manner provided for in this Section, that is determined to be no longer needed for public purposes by the governing authority of the city of Westlake.

B. The city of Westlake may transfer the following described property in accordance with the provisions of this Section:

That certain tract or parcel of land lying in Sections 14, 15, 22, and 23, Township 9 South, Range 9 West, Calcasieu Parish, Louisiana being more particularly described as follows to wit:

Section 14

The Northwest Quarter (N/W4), the Southwest Quarter of the Southwest Quarter (SW/4-SW/4), the Northwest Quarter of the Southwest Quarter (NW/4-SW/4) and the Northeast Quarter of the Southwest Quarter (N/E4-SW/4) of Section 14, Township 9 South, Range 9 West, Calcasieu Parish, Louisiana; Less and Except the following described tracts of land:

A) Beginning at a point of 40.0 feet West and 1043.6 feet North of the Southeast corner of the Northeast Quarter of the Southwest Quarter (NE/4-SW/4) of Section 14, Township 9 South, Range 9 West, Calcasieu Parish, Louisiana, said point being the Northeast corner of the ten acre tract previously conveyed by Act of Exchange at File Number 1517841, records of Calcasieu Parish, Louisiana; Thence North 89° 07' 19" West 417.4 feet; Thence North 00° 49' 26" East 2087.2 feet; Thence South 89° 07' 19" East 417.4 feet to a point 40 feet West of the East line of the Northwest Quarter (NW/4) of said Section 14; Thence South 00° 49' 26" West 2087.2 feet to the point of beginning.

B) Beginning at a point of 40 feet West of the Southeast corner of the Northeast Quarter of the Southwest Quarter (NE/4-SW/4) of Section 14, Township 9 South, Range 9 West, Calcasieu Parish, Louisiana; Thence North 89° 07' 19" East 417.4 feet; Thence North 00° 49' 26" 1043.60 feet; Thence South 89° 07' 19" East 417/4 feet to a point 40 feet West of the East line of said Northeast Quarter of the Southwest Quarter (NE/4-SW/4); Thence South 00° 49' 26" West 1043.60 feet to the point of beginning.

Section 15

The Southeast Quarter (SE/4) of Section 15, Township 9 South, Range 9 West, Calcasieu Parish, Louisiana;

Section 22.

The North Half of the Northeast Quarter (N/2-NE/4) of Section 22, Township 9 South, Range 9 West, Calcasieu Parish, Louisiana;

Section 23

The North Half of the Northwest Quarter (N/2-SW/4) and the West 550.00 feet of the South Half of the Northwest Quarter (S/2-NW/4) of Section 23, Township 9 South, Range 9 West, Calcasieu Parish, Louisiana; Less and Except that tract of land described as Beginning at the Southeast corner of the North Half of the Northwest Quarter N/2-NW/4) of Section 23, Township 9 South, Range 9 West, Calcasieu Parish, Louisiana; Thence North 89° 20' 09" West, along the South line of said North Half of the Northwest Quarter (N/2-NW/4), for a distance of 2125.05 feet to a point lying 550.0 feet East of the West line of said North Half of the Northwest Quarter (N/2-NW/4); Thence North 00° 48' 11" East for a distance of 67.9 feet; Thence South 89° 20' 09" East, 67.9 feet North of and parallel with the South line of said North Half of the Northwest Quarter (N/2-NW/4), for a distance of 2125.02 feet to the East line of said North Half of the Northwest Quarter (N/2-NW/4); Thence South 00° 46' 50" West, along said East line for a distance of 67.9 feet to the point of beginning.

Herein described tract is subject to public road rights-of-way on the North, East, South and West sides thereof;

Herein described tract containing 599.11 acres, more or less.

C.(1) The governing authority of the city of Westlake is authorized to establish a board which shall be known as the "Westlake Real Estate Board" hereinafter referred to as the "board" which shall be composed as follows:

(a) Five members shall be appointed by the mayor of the city of Westlake, subject to confirmation by a majority vote of the city council.

(b) The mayor shall serve as an ex officio, nonvoting member of the board.

(2) Each member appointed to the board shall be a citizen of the United States, a domiciliary of and a qualified voter in the city of Westlake for at least one year preceding the date of appointment, and shall remain a domiciliary of and a qualified voter in the city of Westlake during the entirety of the term of appointment.

(3)(a) The initial appointees shall draw lots to determine their terms of office. Three shall be appointed for a term of four years and two shall be appointed for a term of two years.

(b) The board members thereafter appointed at the expiration of the respective terms of the initial appointees shall be appointed in the manner of the original appointment and shall serve terms of four years. No board member, however, may serve for more than two consecutive terms.

(4) Any member who misses fifty percent of the board's meetings, regular and special, in any calendar year shall be deemed to have vacated his position and removed automatically from the board as of the first day of the next calendar month after the vacancy. Any such vacated position shall be filled in the manner of the original appointment for the balance of the vacated term, subject to confirmation by a majority vote of the city council.

(5) Any vacancy in the membership of the board occurring by reason of the expiration of the term of office, death, resignation, disqualification, or otherwise shall be filled in the manner of the original appointment subject to confirmation by a majority vote of the city council within sixty days after receipt of written notification of the vacancy. In the event the mayor and city council fail to fill the vacancy within sixty days after receipt of written notification of the vacancy, the remaining members of the board shall appoint an interim successor to serve on the board until the position is filled.

(6) Members of the board shall serve without compensation. The board may reimburse any member for expenses actually incurred with the authorization of the board in the performance of duties on behalf of the board. Such reimbursement of expenses shall be subject to approval of a majority vote of the city council and shall be paid from the general funds of the municipality.

(7) The board is authorized to adopt rules and regulations consistent with the authority granted herein.

(8) The board shall elect yearly, from its number, a chairman, vice chairman, secretary and treasurer and shall establish their duties as may be regulated by rules adopted by the board. The offices of secretary and treasurer may be held by the same person.

(9) The board shall meet in regular session at least once each quarter and also shall meet in special session as convened by the chairman or upon written notice of three members. A majority of the board members, not including vacancies, shall constitute a quorum. All actions of the board shall be approved by affirmative vote of a majority of the members present and voting. However, no action of the board shall be authorized on the following matters unless approved by a majority of the total board membership:

(a) Adoption of rules and regulations for conduct of the board's business.

(b) Establishment of building or subdivision restrictions.

(c) Sale, transference or conveyance of any property.

(d) Approval of any special or general conditions of a sale, transfer or conveyance of property.

(10) Vote by proxy shall not be permitted. Any member may request a recorded vote on any resolution or action of the board.

(11) The board shall cause minutes and a record to be kept of all proceedings.

D. The board shall be charged with the following preliminary development duties:

(1) The board shall formulate a development plan or plans providing for the sale of lots or parcels of land and submit such plan or plans to the city council for review and approval. The board shall formulate a program or programs to implement any development plan for approval by the city council. Such a program shall implement the various plans in such a manner as to aid and encourage private development of the area, to enhance and improve residential neighborhoods and to promote and coordinate public development. In formulating such program, the board may conduct studies and may consult with all departments of the city of Westlake and other public or private agencies concerned with matters affecting or affected by the program. The development plan shall provide a legal description of the property, subdivision descriptions, subdivision restrictions, appraised value of each tract or parcel of property, general conditions and terms of how each tract or parcel is to be sold, proposed real estate agents, appraisers, title companies, methods of solicitation for sales, realtors' commissions to be paid, and procedures for sale of each tract or parcel to be sold.

(2) In formulating the development plan, the board shall obtain the services of a Louisiana-licensed real estate appraiser for the purposes of having the market value of each lot or parcel of land appraised. The formulated plan or plans submitted to the city council for approval shall provide the appraised value and asking price for each lot or parcel of land. The board shall not recommend the sale of any lot or parcel of land which has not been appraised and a written appraisal provided to the board.

E.(1) The city council shall review and consider any proposed development program submitted to it by the board and shall adopt or reject such proposal by a majority vote of its members. If the city council rejects the proposed development plan, it shall notify the board of its action, and the board may again prepare and submit its recommendations to the city council in accordance with the procedures provided herein. If the city council rejects a development plan, it may submit to the board an alternative plan of its own making. When the city council adopts a development plan, it shall become final and conclusive. The city council may only amend the development program by a majority vote of its members.

(2) Each proposal submitted shall set forth the projects recommended, the estimated cost thereof, recommendations for funding, and such other information as is required by this Section or by the city council.

(3) After approval of the development plan, the board may then implement any portion thereof in such a manner as the board deems most likely to accomplish the program. To that end, the board may employ engineers, architects, attorneys and other professionals necessary for the development plan.

(4) The resolution of the city council approving the development plan shall be filed in the Calcasieu Parish conveyance records.

F. After approval of the development plan and recordation of the resolution, the board is hereby granted, and shall have and may exercise all powers necessary or convenient for the carrying out of its objectives and purposes, including but not limited to the following:

(1) To advertise for the sale of the properties.

(2) To contract with one or more real estate agents for the purposes of assisting in the sale of the properties.

(3) To contract with title companies to provide title insurance for the properties.

(4) To sell, transfer, or convey to private persons or corporations any property or portion of property described in Subsection B provided that the sale, transfer, or conveyance of this property is for at least the appraised value. Any such sale, transfer, or conveyance shall provide for a fair and equitable return to the municipality.

(5) To convey to the United States, the state, or to any political subdivision of the state, any land, property, right-of-way, easement, servitude, or other thing of value, which the city of Westlake may own, for use by said governmental entity to accomplish the objectives and purposes of the board.

(6) To plan, develop, regulate, operate, and maintain activities and planned land uses to foster creation of new jobs, economic development, industry, health care, commerce, manufacturing, tourism, relocation of people and businesses to the area, aviation, military, warehousing, transportation, offices, recreation, housing development, and conservation.

G. The following procedure shall be utilized for the sale of lots, parcels or tracts of property.

(1) The prospective purchaser, individually or through a real estate agent, shall submit a written offer to purchase a lot or parcel of property to the board. The board shall review the offer to determine whether the requirements of the sale can be accomplished. The offer to purchase shall be accompanied by a deposit of ten percent of the proposed purchase price which shall be credited against the sales price.

(2) The board shall determine whether the offer meets with the requirements of the development plan as approved by the city council. If the offer does not comply with the terms of the development plan, the board shall return to the potential buyer the deposit together with written reasons as to why the offer does not comply with formulated development plans.

(3) If the board determines the offer does meet the requirements of the development plan, the board shall pass a resolution authorizing the mayor of the city of Westlake to execute a deed transferring the property to the proposed purchaser upon the payment of the agreed sales price less appropriate deductions for the cost of the sale. The resolution shall recite that the board has reviewed the proposed sale and the terms and conditions of the sale comply with the development plan and the further approval of the city council shall not be necessary.

(4) The procedure herein shall be in lieu of the requirements for the sale, exchange, or lease of municipal property as provided in R.S. 33:4712.

H. The net proceeds derived from the sale of the lots and parcels of property by the board shall be deposited into the general fund for the city of Westlake. Any expenses occasioned by the sale, such as realtors' fees, title curative work, recordation costs, etc., shall be deducted from the gross sales proceeds payable to the city of Westlake.

I. Annual report. The board shall submit an annual report to the mayor and city council outlining the sale of real estate, the proceeds of each such sale and the costs associated with each sale. The board shall provide the mayor and city council with a detailed map showing which properties are left to be developed, the properties sold, and the properties left to be sold. The appraised value of each property and other matters which might be pertinent shall be referenced on the map.

J.(1) The board shall prepare and submit to the mayor and city council an annual budget for consideration. The budget for the board shall be subject to the same procedural requirements as any other department within the city of Westlake. The annual budget shall be subject to approval by majority vote of the city council. The budget year for the board will coincide with the fiscal year for the city of Westlake.

(2) Should the board fail to submit or the city council fail to approve the budget for the upcoming fiscal year prior to its covenant date, then the city council may direct the mayor to prepare and submit the annual budget to the city council.

(3) Once approved by the city council, the board shall operate pursuant to the budget in the same manner as any other department within the city of Westlake.

K. The board, for legal purposes, shall operate as a department of the city of Westlake. The board shall have no authority to institute legal proceedings. The city of Westlake, as a municipal corporation, shall be the proper party to sue or be sued to enforce or defend actions of the board.

Acts 2003, No. 1180, §1.



RS 33:4712.10 - Purchase of immovable property by political subdivisions; appraisal required

§4712.10. Purchase of immovable property by political subdivisions; appraisal required

Notwithstanding any other provision of law to the contrary, no political subdivision shall purchase immovable property with a value greater than three thousand dollars unless prior to such purchase the property has been appraised by a qualified appraiser. No such appraisal shall include the value of improvements proposed to be made to the property after purchase by the political subdivision.

Acts 2007, No. 346, §1.



RS 33:4712.11 - Naming of civic center by governing authority of the city of Shreveport

§4712.11. Naming of civic center by governing authority of the city of Shreveport

Notwithstanding R.S. 42:267 or any other law to the contrary, the governing authority of the city of Shreveport may name the civic center located at the corner of Texas Avenue and Murphy Street in the city in honor of James C. Gardner, a living person who served as mayor from 1954 through 1958; served as a state representative from Caddo Parish from 1952 through 1954; served on the Shreveport City Council from 1978 through 1982 and was elected chairman of the first city council to serve under the new mayor/council form of government.

Acts 2007, No. 135, §1, eff. June 25, 2007.



RS 33:4712.12 - Sale of property owned by parish or municipality; commission or fee of real estate broker

§4712.12. Sale of property owned by parish or municipality; commission or fee of real estate broker

A. Notwithstanding any other provision of law to the contrary, a parish or municipality may pay a real estate broker's fee or commission to a real estate broker upon the offer and acceptance to purchase and sell property owned by the parish or municipality which the broker has assisted the parish or municipality in selling.

B. The fee or commission shall be paid from the proceeds of the sale of the property, and the fee or commission shall not exceed ten percent of the final sales price.

Acts 2008, No. 257, §1, eff. June 17, 2008.



RS 33:4712.13 - Naming of park behind Mandeville City Hall

§4712.13. Naming of park behind Mandeville City Hall

The Mandeville City Council may name the park located behind Mandeville City Hall and generally known as Mandeville City Park in honor of Paul D. Cordes.

Acts 2005, No. 173, §1, eff. June 28, 2005.



RS 33:4712.14 - Naming of Farmerville Recreation Center

§4712.14. Naming of Farmerville Recreation Center

The governing authority of the town of Farmerville may name the Farmerville Recreation Center in honor of Willie Davis, Jr.

Acts 2010, No. 248, §1.



RS 33:4712.15 - Naming of courthouse annex building; Beauregard Parish

§4712.15. Naming of courthouse annex building; Beauregard Parish

The governing authority of the parish of Beauregard may name a building used as a courthouse annex located in the parish seat as the M. Bolivar Bishop Courthouse Annex Building in honor of M. Bolivar Bishop, a living person who has served as sheriff for more than thirty-five years commencing in 1972.

Acts 2008, No. 560, §1, eff. June 30, 2008; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:4712.16 - Naming of the Tangipahoa Parish tourist information center

§4712.16. Naming of the Tangipahoa Parish tourist information center

The governing authority of the parish of Tangipahoa may name the tourist information center building owned by the Tangipahoa Parish Convention and Visitors Bureau in honor of Betty Stewart.

Acts 2014, No. 248, §1.



RS 33:4713 - Providing quarters for court and parish officers

§4713. Providing quarters for court and parish officers

A. Each parish shall provide and bear the expense of a suitable building and requisite furniture for the sitting of the district and circuit courts and such offices, furniture, and equipment as may be needed by the clerks and recorders of the parish for the proper conduct of their offices and shall provide such other offices as may be needed by the sheriffs of these courts and by the tax collectors and assessors of the parish and shall provide the necessary heat and illumination therefor.

B. The cost of such furniture and equipment, supplies, and maps, as may be needed by the tax collector and assessors of each parish shall be borne proportionately by all tax recipient bodies in the parish in the proportion of the amount received from such tax monies by each recipient body in the parish.

C. The police jury or other governing authority shall make these purchases and then bill the other tax recipients for their proportionate share. If a tax recipient body fails to reimburse the police jury or parish governing authority within ninety days from the receipt of such bill, then the police jury or parish governing authority shall notify the sheriff, in writing, and the sheriff shall withhold the amount owed to the police jury or parish governing authority from the next available tax collection for the tax recipient body which failed to remit the proportionate share of expenses as required by this Section. The sheriff shall remit the amount withheld from the tax recipient body to the police jury or parish governing authority no later than fifteen days from the date the funds were withheld.

Amended by Acts 1954, No. 702, §1; Acts 1958, No. 251, §1; Acts 2010, No. 261, §1.



RS 33:4714 - City of New Orleans to provide quarters, offices, salaries, or operating expenses for certain city or parish officials

§4714. City of New Orleans to provide quarters, offices, salaries, or operating expenses for certain city or parish officials

A. The city of New Orleans shall provide suitable courtrooms and offices to the various courts of the parish of Orleans, the criminal and civil sheriffs, the recorder of mortgages and register of conveyances, and the clerks and constables of the city courts.

B. Repealed by Acts 1986, No. 450, §2.

C. Courts and officers with judicial expense funds are hereby authorized to assist the city of New Orleans with the repair, renovation, or construction of suitable courtrooms and quarters for the proper operation of their respective courts in Orleans Parish.

Amended by Acts 1980, No. 823, §1, eff. Aug. 1, 1980. Acts 1985, No. 437, §1, eff. July 5, 1985; Acts 1986, No. 450, §2.



RS 33:4715 - Providing parish court-house and jail

§4715. Providing parish court-house and jail

The police jury of each parish shall provide a good and sufficient court-house, with rooms for jurors, and a good and sufficient jail, at such place as they may deem most convenient for the parish at large, provided that when the seat of justice is established by law, they shall not have power to remove it.



RS 33:4715.1 - Sale, sale-back, lease, sublease of public facilities as financing requirement; withholding of certain funds

§4715.1. Sale, sale-back, lease, sublease of public facilities as financing requirement; withholding of certain funds

A. The following terms shall have the definitions ascribed in this Subsection unless the context clearly requires otherwise:

(1) "Beneficiary" shall mean any political subdivision, as defined in Article VI, Section 44 of the Constitution of Louisiana, which has lawful authority to own public facilities.

(2) "Bonds" shall mean any bonds, notes, certificates of indebtedness, or other evidences of indebtedness.

(3) "Issuer" shall mean any public corporation, joint commission established under Part VII of Chapter 2 of this Title, or any public trust established pursuant to Chapter 2-A of Title 9 of the Louisiana Revised Statutes.

(4) "Public facilities" shall mean any building or facility that is or will be used by any parish, parish or local school board, or municipality in the state of Louisiana to house governmental and quasi-governmental agencies and officers and any other entities lawfully occupying space therein, including but not limited to courthouse and jail facilities and related administrative offices, or that is or will be used for any lawful public purpose, and all land, buildings and movable or immovable equipment incorporated therein and relating thereto.

(5) "Non-appropriation clause" shall mean a provision which shall be included in any sale, sale-back, lease, sublease, or other agreement authorized by this Section providing that the beneficiary party to such agreement shall make an annual good faith effort to appropriate funds sufficient to pay all amounts due under the agreement for the current fiscal year of such beneficiary and that such agreement is only executory to the extent that funds are so appropriated. Such agreement shall further provide that in the event of an inability to appropriate sufficient funds such inability shall not constitute a default under such agreement.

(6) "State aid" shall include any funds to be received from the state payable to any beneficiary including but not limited to revenue sharing, dedicated taxes, local assistance, or appropriations or payments from any source whatsoever.

(7) "Trustee" shall mean the trustee financial institution appointed by an issuer as, for example, the custodian of certain funds and accounts relative to the issuance of bonds and the investment of bond proceeds, and who may be charged with the duty to make principal and interest payments to holders of such bonds.

B. Notwithstanding any other provisions of law and particularly this Chapter to the contrary, any beneficiary may finance or refinance the acquisition, construction, improvement, rehabilitation, repair, or enlargement of public facilities by entering a sale, sale-back, lease, or sublease transaction or other agreement or any combination of the foregoing with any issuer under such terms and conditions as may be agreed to in order to facilitate such financing, provided any such agreement shall contain a nonappropriation clause. Any such agreement containing a nonappropriation clause shall not constitute a debt of the beneficiary and shall not be included when calculating debt limits. The use, control and management of the public facilities shall at all times remain with the beneficiary, unless otherwise agreed by the beneficiary, and the title to any such facilities if transferred shall revert to the appropriate beneficiary no later than the date upon which the terms of any financing agreement relative to the facilities are satisfied. This authority is granted only to facilitate the issuance of bonds by any issuer on behalf of any beneficiary in order to wholly fund or provide local matching funds for the financing, and if done in such context, no other law shall be applicable to any sale, sale-back, lease, or sublease utilized in the financing agreement.

C. Any state aid to be received by a beneficiary from the state of Louisiana during the term of any sale, sale-back or lease, sublease agreement, or other agreement may be withheld by the state treasurer from the beneficiary in an amount equal to any deficiency resulting from a failure to make payments under such agreement which shall be paid over by him immediately to the trustee appointed by the issuer of the bonds, the proceeds of which were used to provide the public facility in question. Any such withholding of state aid shall be effected only upon the certification by the trustee to the state treasurer that the beneficiary has failed to make such payment, which certificate shall set forth the exact amount of payment required to satisfy the obligations of such beneficiary and the date such payment was due. Such certificate must be received by the state treasurer before withholding any state aid. Any payment by the state treasurer to the trustee as set forth herein shall be deemed to be a proper discharge of the appropriation of such state aid, and the state treasurer may agree directly with any issuer to so withhold state aid.

D. Upon approval by a majority of the electors voting at an election held for that purpose the full faith and credit of any beneficiary authorized by law to do so otherwise may be pledged as security for any bonds.

Acts 1987, No. 309, §2, eff. July 5, 1987; Acts 1988, No. 960, §1, eff. July 27, 1988.

{{NOTE: SEE ACTS 1987, NO. 309, §1.}}



RS 33:4715.2 - Plaquemines Parish Courthouse District

§4715.2. Plaquemines Parish Courthouse District

A.(1) Creation. There is hereby created within the parish of Plaquemines a body politic and corporate which shall be known as the Plaquemines Parish Courthouse District, hereinafter referred to as the "district". The district shall have boundaries coterminous with the parish. The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

(2) The purposes of the district shall be to acquire or construct a new courthouse or renovate the existing courthouse, construct an annex or annexes to any such courthouse, construct courthouse branch or satellite offices or facilities, and to maintain and operate the courthouse and any annex or annexes and any branch or satellite office or facility, including all matters relating to incurring debt and financing such activities as approved by the voters, all as more specifically prescribed by this Section.

B. Governance. (1) The district shall be governed by a board of commissioners consisting of nine members as follows:

(a) The district attorney for the Twenty-fifth Judicial District Court or his designee.

(b) The sheriff of Plaquemines Parish or his designee.

(c) The parish tax assessor or his designee.

(d) The clerk of the Twenty-fifth Judicial District Court or his designee.

(e) The Plaquemines Parish president or his designee.

(f) The chairman of the Plaquemines Parish council or his designee.

(g) The judge of Division A of the Twenty-fifth Judicial District Court or his designee.

(h) The judge of Division B of the Twenty-fifth Judicial District Court or his designee.

(i) The Plaquemines Parish council shall appoint one member for a term concurrent with that of the council.

(2) Any designee serving as a member and the member appointed pursuant to Subparagraph (1)(i) of this Subsection shall be a qualified elector of the district.

(3) The members of the board shall select from among themselves a president and such other officers as they deem appropriate. The terms and responsibilities of officers shall be as provided by the bylaws of the board.

(4) The members of the board shall serve without compensation and shall not receive reimbursement for expenses.

C. Powers and duties. The district, acting through its board of commissioners, shall have all powers necessary or convenient to effectuate the purposes of the district, including but not limited to the following:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to and in accordance with this Section.

(4)(a) To acquire and develop property to be used as a new courthouse for Plaquemines Parish.

(b) To develop plans for and to construct a new courthouse.

(c) To renovate the existing courthouse.

(d) To operate and maintain the existing courthouse.

(e) To operate and maintain a new courthouse.

(f) To perform any combination of the functions listed in this Paragraph.

(g) To construct an annex or annexes to an existing or new courthouse within the district and to operate and maintain such annex or annexes.

(h) To construct courthouse branch or satellite offices or facilities for such use as determined by the board and to operate and maintain such offices or facilities.

(5) To acquire, purchase, lease as lessee, and hold and use any property, movable or immovable, tangible or intangible, or any interest therein necessary or desirable for carrying out the purposes of the district, and to sell, lease as lessor, transfer, and dispose of any property or interest therein at any time acquired by it.

(6) To exercise the authority granted to political subdivisions by R.S. 33:4715.1. Public facilities of the district are hereby deemed to be public facilities for purposes of such authority.

(7) To enter into contracts with any public or private entity in carrying out its corporate objectives, including but not limited to contracts for construction or acquisition of property and facilities incident to the purposes of the district.

(8) To enter into agreements with any persons, corporations, associations, or other entities, including public corporations, political subdivisions, the United States government and agencies thereof, the state of Louisiana or any of its agencies, or any combination thereof, for the operation or use of properties and facilities of the district.

(9) To adopt bylaws for the management and regulation of its affairs and for the regulation and control of its facilities, programs, and activities.

(10) To accept gifts, grants, and donations of property and money. Title to immovable property acquired shall reside with the Plaquemines Parish Courthouse District.

(11) To govern, manage, and direct the existing courthouse, a new courthouse, or both and associated facilities, including any courthouse annex or annexes and any branch or satellite office or facility; to lay out, regulate, improve, and beautify the same; to pass ordinances for the regulation and governance thereof; to appoint and employ such architects, engineers, surveyors, clerks, and others as may be necessary and to prescribe and define their respective duties and authority and the amount of their compensation; and generally to do all things in regard to the powers granted pursuant to this Section.

(12) To purchase items and supplies as may be necessary or convenient in performing the functions of the district.

(13) To contract with, employ, and fix the compensation and terms of employment of attorneys, clerks, or any other agents or employees.

(14) To perform or have performed any other function or activity necessary for the achievement of the purpose of the district.

D. Revenues. (1) The board of commissioners may, subject to the provisions of this Subsection and other applicable provisions of law, levy taxes on real property including but not limited to parcel fees and ad valorem taxes.

(2) The board of commissioners may, subject to the provisions of this Subsection and other applicable provisions of law, levy sales and use taxes. Any such tax shall be in addition to all other sales and use taxes authorized by law and shall be excluded when calculating the combined rate of sales and use taxes levied in Plaquemines Parish pursuant to Article VI, Section 29(B) of the Constitution of Louisiana including but not limited to sales and use taxes authorized by R.S. 47:338.54. Such tax shall be levied upon the sale at retail, the use, lease or rental, the consumption, and the storage for use or consumption, of tangible personal property, and on sales of services, all as defined in Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, R.S. 47:301 et seq., in the district. Sales and use taxes shall be collected at the same time and in the same manner as set forth in R.S. 47:301 through 317.

(3)(a) No tax may be levied pursuant to Paragraph (1) or (2) of this Subsection unless and until such levy is authorized by a majority of the electors of the district who vote at an election held for that purpose in accordance with the Louisiana Election Code.

(b) A tax proposition submitted to the voters shall state the rate, duration, and purpose of the tax as requested by duly adopted resolution of the governing authority of the district. The rate, duration, and use of any tax shall be as so stated in the proposition authorizing its levy.

(4)(a) The board of commissioners may, subject to the provisions of this Subsection and other applicable provisions of law, incur debt and fund tax revenues into bonds in the manner provided by Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, R.S. 39:551 et seq.

(b) Any proposition submitted to the voters for the issuance of bonds secured by sales and use taxes shall state the amount of bonds to be issued and the district governing authority shall not issue such bonds in an amount exceeding such stated amount.

(5) If the governing authority of the district proposes to acquire or construct and to operate and maintain a new courthouse, the governing authority shall not submit to the voters of the district a single proposition providing for the levy of taxes or the incurring of debt or both for purposes related to the acquisition or construction of a new courthouse and for purposes related to the operation and maintenance of a new courthouse. It is the intent of this Paragraph that the question of authorizing revenues for acquisition or construction of a new courthouse and the question of authorizing revenues for operation and maintenance of a new courthouse, if both are submitted to the voters, be submitted to the voters in separate propositions such that the voters may vote on each issue independently of the other.

(6) The district may, on its own initiative, call a special election to submit to the qualified electors of the district a proposition or propositions authorizing the levy of a tax or the issuance of bonds or both.

(7) In addition to the authority granted pursuant to this Section, the district, through the board, is authorized to levy and collect any additional tax authorized by law for political subdivisions. The district, through the board, may also seek any additional sources of funding from both public or private entities to accomplish the purposes of the district.

E. Authority. The governing authority of the district shall exercise the authority granted in this Section to the extent that sufficient revenues are authorized by the voters of the district, and the parish governing authority shall not exercise any authority which conflicts with such exercise of authority by the district. To the extent that voters do not authorize the district to acquire sufficient revenues for the exercise of the authority granted in this Section, the parish governing authority may, as it deems appropriate, exercise its own authority, as otherwise provided by law, to provide for the acquisition, construction, renovation, operation, or maintenance of the parish courthouse, including any courthouse annex and branch or satellite office or facility.

F. Audit. The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

Acts 1998, 1st Ex. Sess., No. 46, §1, eff. April 24, 1998; Acts 2006, No. 698, §1, eff. July 1, 2006.



RS 33:4716 - Jurisdiction over real property owned by a municipality or parish and situated within another municipality or parish

§4716. Jurisdiction over real property owned by a municipality or parish and situated within another municipality or parish

Whenever any municipality or parish, the parishes of Bossier and Caddo and the cities of Bossier City and Shreveport excepted, owns real property wholly within the territorial limits of another municipality or parish, and not contiguous to the territorial limits of the owning parish or municipality, the municipality or parish in which the real property is located shall exercise the police power and have jurisdiction of the real property.

The municipality or parish in which the real property is located may go upon the property for the purpose of policing it, make arrests, and confine any person charged with crime in the jail of the parish or municipality. All offenses committed upon the real property shall be subject to the jurisdiction of the courts of the parish or municipality in which the property is located.



RS 33:4717 - Sale of municipal or parish property no longer needed for public use

§4717. Sale of municipal or parish property no longer needed for public use

A. Wherever, in the opinion of the governing authority of any parish or municipality, any immovable property, not taken by expropriation, owned by such parish or municipality, including streets, sidewalks, buildings, or any other property, dedicated to public use, shall no longer be needed or necessary for the public use to which it was originally destined or dedicated, and which property is needed for public buildings, public utilities or any other public use, by the United States of America, or the state of Louisiana, or any department or agency of either, or any parish or municipality, the governing authority of such parish or municipality shall have the power and authority, upon a two-thirds vote of the members present thereof, to revoke the destination or dedication of such property, and to sell at private sale to the United States of America, the state of Louisiana, or any department, or agency thereof, or any other parish or municipality, by which such property shall be needed for public buildings, public utilities, or other public use. The ordinance authorizing the revocation of the destination or revocation of the dedication and the sale, at private sale, or the exchange, of such property shall set forth the price, consideration, and terms of such sale; and, upon the adoption of such ordinance by such two-thirds vote, the governing authority, through its duly authorized officer, shall have the power to convey title to such property, as therein set forth.

B. Notwithstanding any provisions of Subsection A of this Section, the city of New Orleans shall have the authority to transfer ownership of immovable property to a nonprofit organization which is tax exempt pursuant to Section 501(c) of the Internal Revenue Code or to a first-time home buyer on the basis of appraised value without the necessity of bid. Such first-time homebuyers shall receive credit for investments such as money, materials, and labor made on the property prior to the transfer, and the municipality may allow the transfer of the property to take the form of a lease-to-purchase agreement.

Added by Acts 1957, No. 4, §1; Acts 1995, No. 652, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:4717.1 - Use of excess property for industrial inducement purposes

§4717.1. Use of excess property for industrial inducement purposes

Wherever, in the opinion of the governing authority of any parish, any real property owned by such parish, including land, streets, sidewalks, buildings, or any other property, dedicated to public use, shall no longer be needed or necessary for the public use to which it was originally destined or dedicated, the governing authority of such parish shall have the power and authority, upon a two-thirds vote of the members thereof, to revoke the destination or dedication of such property, and may thereafter utilize such property for industrial inducement purposes. Whenever the governing authority of such parish shall have created an industrial development board as authorized by R.S. 51:1151, et seq., the police jury may contract with such development board for the administration, improvement, and development of said industrial area, and, upon the adoption of an ordinance by such two-thirds vote, the governing authority, through its duly authorized officer, shall have the power to convey title to such property to said industrial development board for such consideration as it shall deem advisable, and for such purposes the said industrial development board is hereby declared to be a special district within the intent and meaning of R.S. 33:1321 et seq., and the ownership, operation and administration of said industrial area by said police jury and industrial development board are hereby declared to be public and governmental functions, exercised for a public purpose and as a matter of public necessity.

Added by Acts 1968, No. 338, §1.



RS 33:4717.2 - Transfer of property by political subdivision for industrial inducement purposes

§4717.2. Transfer of property by political subdivision for industrial inducement purposes

A. Except as provided for those parishes in Subsection E below, in addition to authority granted by other laws, any parish, municipality, industrial district, port, harbor and terminal district, or other political subdivision of the state, hereinafter referred to as "political subdivision," which is permitted by law to own land, buildings, or other property for industrial inducement purposes, shall have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, such transactions being hereinafter referred to as "transfers," to any enterprise locating or existing within, outside of, or adjoining to such political subdivision, all or any part of an industrial plant site, building, port, harbor, or terminal facility, or other property owned by the political subdivision. In determining the consideration for any transfer, the governing authority of the political subdivision may consider the potential value of the economic impact of the enterprise being induced to locate or expand within, outside of, or adjoining the political subdivision, as well as the value of the lands, buildings, or other properties involved. Prior to any transfer, the governing authority of the political subdivision shall give notice of its intention to do so, by publication of a notice of intention once a week for two consecutive weeks, beginning at least fourteen days from the date such action is contemplated. Such notice of intention shall include the following: (1) a general description of the proposed transfer, (2) a description of the property to be transferred, (3) the proposed consideration to be given in exchange for said property, (4) a statement that the proposed contract is on file for public inspection in the office of the political subdivision, (5) a statement as to the appraised value of such property as determined by a real estate appraisal made within the previous twelve months, and (6) a date, time, and place at which objections to such transfer will be received. Should five percent of the resident electors of the political subdivision object to said proposed transaction, an election shall be held for the purpose of submitting the question of the transfer to the voters in accordance with Chapter 6-B of Title 18 of the Louisiana Revised Statutes of 1950.

B. The resolution or ordinance adopted by the governing authority authorizing any transfer of property of the political subdivision shall set forth, in a general way, the terms of the authorized transfer and that the contract is on file for public inspection in the office of the political subdivision. At the regularly scheduled meeting immediately prior to the meeting at which the resolution will be considered, the governing authority of the political subdivision shall announce to those persons present that the resolution will be considered at the next meeting. Such resolution or ordinance shall be published as soon as possible after adoption in one issue of the official journal of the political subdivision. For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized transfer, after which time, no one shall have any cause of action to contest the legality of the transfer for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of said thirty days.

C. This Section shall not apply to property acquired from the proceeds of industrial development bonds issued in compliance with the provisions of laws authorized by Article 6, Section 21, of the Louisiana Constitution of 1974 or issued by industrial development boards in compliance with the provisions of Chapter 7 of Title 51 of the Louisiana Revised Statutes of 1950, as amended. In such instances, property may be leased, sold or otherwise disposed of in compliance with such laws.

D. REPEALED BY ACTS 1991, NO. 355, §1.

E. Within the parishes of St. Tammany and St. Mary, any municipality, industrial district, port, harbor and terminal district, or other political subdivision of the state, hereinafter referred to as "political subdivision", which is permitted by law to own land, buildings, or other property for industrial inducement purposes, shall have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, such transactions being hereinafter referred to as "transfers", to any enterprise locating or existing within such political subdivision, all or any part of an industrial plant site, building, port, harbor, or terminal facility, or other property owned by the political subdivision. In determining the consideration for any transfer, the governing authority of the political subdivision may consider the potential value of the economic impact of the enterprise being induced to locate or expand within the political subdivision as well as the value of the lands, buildings, or other properties involved. Prior to any transfer, the governing authority of the political subdivision shall give notice of its intention to do so, by publication of a notice of intention once a week for two consecutive weeks, beginning at least fourteen days from the date such action is contemplated. Such notice of intention shall include the following: (1) a general description of the proposed transfer, (2) a description of the property to be transferred, (3) the proposed consideration to be given in exchange for said property, (4) a statement that the proposed contract is on file for public inspection in the office of the political subdivision, (5) a statement as to the appraised value of such property as determined by a real estate appraisal made within the previous twelve months, (6) a date, time, and place at which objections to such transfer will be received. Should five percent of the resident electors of the political subdivision object to said proposed transaction, an election shall be held for the purpose of submitting the question of the transfer to the voters in accordance with Chapter 6-B of Title 18 of the Louisiana Revised Statutes of 1950.

Added by Acts 1978, No. 199, §1, eff. June 29, 1978. Amended by Acts 1981, No. 216, §1; Acts 1991, No. 355, §1.



RS 33:4717.3 - Donation of abandoned or blighted property; municipality and parishes

§4717.3. Donation of abandoned or blighted property; municipality and parishes

The governing authority of a municipality or parish may donate any abandoned or blighted housing properties owned by the parish to any nonprofit organization which is recognized by the Internal Revenue Service as a 501(c)(3) or 501(c)(4) nonprofit organization and which agrees to renovate and maintain such property until conveyance of the property by such organization.

Acts 1996, 1st Ex. Sess., No. 12, §1.



RS 33:4718 - Revocation of dedication of parks, public squares or plots, reversion of property

§4718. Revocation of dedication of parks, public squares or plots, reversion of property

A. The parish governing authorities and municipal corporations of the state, except the parish of Orleans, may revoke and set aside the dedication of all parks, public squares or plots dedicated to public use within their respective limits, when such parks, public squares or plots have been abandoned or are no longer needed for public purposes.

B. Upon such revocation, the title to the land covered by and embraced in said parks, public squares or plots, shall revert to the person or persons who were the owners of such land at the time of the dedication, their heirs, successors or assigns. The reversion provided for in this Section shall not apply in a parish with a population greater than one hundred seven thousand five hundred and less than one hundred sixteen thousand five hundred as shown by the latest federal decennial census when a parish governing authority exchanges property dedicated to public use for property of equal or greater value to be dedicated for the same such public purpose or use, provided that the property is used for the purpose for which it was dedicated by June 1, 2014.

Added by Acts 1958, No. 229, §1; Acts 2012, No. 821, §1.



RS 33:4719 - Transfer of administration of public property to state

§4719. Transfer of administration of public property to state

Whenever, in the opinion of the governing authority of any parish or municipality, any real property being administered by such parish or municipality under authority of any general or special law, including buildings, parks, amusement facilities, or any other real property, dedicated to public use, exclusive of streets and sidewalks, could be administered to the greater advantage of the public by the state, or any department or agency thereof, the governing authority of such parish or municipality shall have the power to authorize by ordinance the transfer of the administration of such property to the state of Louisiana, or any department or agency thereof; provided, the state of Louisiana, or the department or agency concerned has manifested its consent to accept the said transfer by appropriate action according to the laws and regulations of the respective agency. Upon the adoption of such ordinance, the governing authority of such parish or municipality, through its duly authorized officer, shall have the power to execute an authentic act transferring the administration of such property, as hereinabove set forth.

Added by Acts 1959, No. 99, §1.



RS 33:4720 - City of New Orleans, New Basin Canal and Shell Road; ownership, control, disposition, and use; New Orleans Union Railroad Passenger Terminal facility use; other uses

§4720. City of New Orleans, New Basin Canal and Shell Road; ownership, control, disposition, and use; New Orleans Union Railroad Passenger Terminal facility use; other uses

A. Except as otherwise provided in this Section, the state shall not divest itself of ownership or control of the New Basin Canal and Shell Road and their appurtenances in the city of New Orleans, parish of Orleans.

B.(1) In the event that the city of New Orleans, acting pursuant to the authority granted to it by Act 385 of 1938, shall enter into a contract with certain railroads presently entering the city of New Orleans to construct, maintain, and operate a Union Railroad Passenger Terminal facility adjacent to portions of the property of the New Basin Canal and Shell Road, the Board of Control of the New Basin Canal and Shell Road, or such other board, agency, or department of the state as may be named by law as its successor and custodian of the property, shall have power and authority, with the approval of the governor, to enter into a contract or contracts with the city of New Orleans for the following purposes:

(a) Closing and filling the New Basin Canal or any portion thereof;

(b) Selling to the city of New Orleans such portion or portions of the New Basin Canal and Shell Road and the land on either side thereof as may be required by the city of New Orleans for the construction, maintenance, and operation of a Union Railroad Passenger Terminal Facility; and

(c) Granting such servitude of passage across the property of the New Basin Canal and Shell Road as may be required by the city of New Orleans for railroad purposes.

(2) The contract or contracts hereinabove referred to may be entered into not later than December 1, 1947, after which date the authority herein granted by this Subsection shall become inoperative.

(3) The Board of Control of the New Basin Canal and Shell Road, or such other board, agency, or department of the state as may be named by law as its successor and custodian of the property, shall have power and authority, with approval of the governor, to enter into a contract or contracts with the Department of Transportation and Development for the purpose of closing and filling the New Basin Canal or any portion thereof for highway purposes; however, the Department of Transportation and Development shall make its selection of the portion of the canal and its appurtenances as may be required by the department not later than December 1, 1947.

(4) Should the contract or contracts as hereinabove referred be consummated as hereinabove provided, then the Board of Control of the New Basin Canal and Shell Road, or other board, agency or department of the state as may be named by law as its successor and custodian of the property, shall have the power and authority, with the approval of the governor, to sell and dispose of such other portion or portions of the New Basin Canal and Shell Road as shall not be required for the aforesaid facilities.

(5) Any damages suffered by the lessees of the New Basin Canal and Shell Road as may be lawfully occasioned as a result of the filling of the canal between a point 300 feet north of South Claiborne Avenue and south of a point 3000 feet north of the north property line of the Metairie Road shall be paid by the city of New Orleans, and any damages that may be lawfully occasioned to the lessees as a result of the filling of the canal for highway purposes by the Department of Transportation and Development shall be paid by the department. Authority is hereby granted to lessees to file proper legal proceedings against the Department of Transportation and Development in connection therewith.

C.(1) The state, by and through the governor, may agree with the city of New Orleans and others as to the use for any purpose, other than as provided in Subsection B of this Section, on the site of any property or portion thereof, located within the city of New Orleans Downtown Development District boundaries as set forth in R.S. 33:2740.3(A), that at any time once constituted the whole or part of the New Basin Canal and Shell Road or other property that was granted, conveyed, transferred, sold, donated, or otherwise alienated pursuant to the authority contained in Subsection A of this Section.

(2) The governor is further authorized to convey, transfer, quitclaim, renounce, waive, or otherwise dispose of or put aside, permanently or temporarily, any right, privilege, immunity, condition, abusus, usus, fructus, reversion, servitude, or other interest whatsoever in or to the whole or part of such property in order to achieve such purpose that may be agreed upon.

Acts 1984, No. 954, §1.



RS 33:4720.11 - Sale of property in the Lower Ninth Ward

CHAPTER 13-A. SALE OF PROPERTY

§4720.11. Sale of property in the Lower Ninth Ward

Note: New Chapter 13-A was to be enacted by Acts 2014, Acts 801, §1, effective subject to Section 3 of Acts 2014, No. 801. Section 3 of Act 801 reads as follows:

Section 3. This Act shall take effect and become operative if and when the Act which originated as House Bill No. 489 of this 2014 Regular Session of the Legislature is enacted and becomes effective.



RS 33:4720.12 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§4720.12. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:4720.13 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§4720.13. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:4720.14 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§4720.14. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:4720.15 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§4720.15. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:4720.15.1 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§4720.15.1. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:4720.16 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§4720.16. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:4720.17 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§4720.17. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:4720.18 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§4720.18. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:4720.19 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§4720.19. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:4720.25 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

CHAPTER 13-B. DONATION OF ABANDONED OR

BLIGHTED HOUSING PROPERTY

§4720.25. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:4720.26 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§4720.26. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:4720.27 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§4720.27. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:4720.28 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§4720.28. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:4720.29 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§4720.29. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:4720.30 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§4720.30. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:4720.31 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§4720.31. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:4720.32 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§4720.32. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:4720.33 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§4720.33. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:4720.41 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

CHAPTER 13-C. SALE OF ADJUDICATED VACANT LOTS;

ADJOINING LANDOWNERS

§4720.41. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:4720.42 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§4720.42. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:4720.43 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§4720.43. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:4720.44 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§4720.44. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:4720.45 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§4720.45. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:4720.46 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§4720.46. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:4720.47 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§4720.47. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:4720.48 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§4720.48. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:4720.49 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§4720.49. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 33:4720.51 - Short title

CHAPTER 13-D. NEW ORLEANS COMMUNITY IMPROVEMENT ACT

§4720.51. Short title

This Chapter shall be referred to as the "New Orleans Community Improvement Act".

Acts 2004, No. 349, §1.

NOTE: See Acts 2004, No. 349, §2, relative to repeal of Acts 1968, No. 170, and all Acts amending it, including Acts 1972, No. 299, Acts 1980, Nos. 571 and 572, Acts 1984, No. 155, Acts 1994, 3rd Ex. Sess., Nos. 65 and 135, Acts 1995, Nos. 30 and 375, Acts 1997, No. 101, and Acts 2003, Nos. 266 and 968.



RS 33:4720.52 - Findings, declaration of necessity, and purpose

§4720.52. Findings, declaration of necessity, and purpose

A. It is hereby found and declared that:

(1) There exist in the city of New Orleans, Louisiana, areas which have become slum and blighted because of the unsafe, unsanitary, inadequate, or overcrowded condition of the structures therein, or because of inadequate planning of the area, or because of physically or functionally obsolete structures, or both, or because of excessive dwelling unit density, or because of the lack of proper light and air and open space, or because of faulty street or lot design, or inadequate public utilities or community services, or because of the conversion to incompatible types of land usage, and facilities which are functionally obsolescent due to the passage of time and wear and tear.

(2) Such conditions or a combination of some or all of them have and will continue to result in making such areas economic and social liabilities imposing onerous municipal burdens which decrease the tax base and reduce tax revenues and cause harm to the social and economic well-being of the municipality, depreciating property values therein, and thereby depreciating further the general communitywide values.

(3) The prevention and elimination of slums and blight areas and their causes is a matter of public policy and concern in order that the municipality shall not continue to be endangered by areas which are focal centers of economic and social retardation, and consume an excessive proportion of its revenues because of the extra services required for police, fire, accident, and other forms of public protection, services, and facilities.

(4) The salvage and renewal of such areas, in accordance with sound and approved plans for their redevelopment, will promote the public health, safety, morals, and welfare.

(5) Certain such areas or portions thereof may be susceptible to conservation or rehabilitation by voluntary action and through existing regulatory processes in such a manner that the conditions and evils enumerated in this Section may be eliminated, remedied, and prevented; and that in certain areas blight and slum conditions are beyond remedy or reasonable control through regulatory processes and cannot be effectively dealt with under existing law without additional aids herein allowed; and that such conditions often exist under circumstances in areas in which their assembly for purposes of clearance, replanning, and redevelopment is impossible without the exercise of the power of expropriation.

B. The powers conferred by this Chapter are for public uses, purposes, and utility for which public money may be expended and expropriation authority utilized as necessary and in the public's interest and in conformity with the approved plans of the municipality. The provisions provided by this Chapter shall apply for residential, recreational, commercial, industrial, or other uses and otherwise encourage the provision of healthful homes, a decent living environment, and adequate places of employment for the people in this municipality. Such purposes are hereby declared as a matter of legislative determination.

C. It shall be the public policy that not less than twenty-three percent of the proposed new dwellings included in each of the proposed projects where the relocation of persons or families are required, excluding penal, cultural, industrial, recreational, and medical projects, or parts thereof, shall be dwellings for families of low income.

Acts 2004, No. 349, §1; Acts 2005, No. 437, §1, eff. July 11, 2005.



RS 33:4720.53 - Workable program

§4720.53. Workable program

The city of New Orleans, Louisiana, for the purposes of this Chapter may formulate a workable program for the community improvement for utilizing appropriate private and public resources to eliminate and prevent the development or spread of slums and urban blight, to encourage needed rehabilitation, and to provide for the redevelopment of slum or blighted areas or facilities which are functionally obsolescent or to undertake other feasible municipal activities as may be suitably employed to achieve the objectives of such workable program.

Acts 2004, No. 349, §1; Acts 2005, No. 437, §1, eff. July 11, 2005.



RS 33:4720.54 - Encouragement of private enterprise

§4720.54. Encouragement of private enterprise

The "New Orleans Redevelopment Authority", referred to in this Chapter as the "authority", to the greatest extent it determines to be feasible in carrying out the provisions of this Chapter, shall afford maximum opportunity, consistent with the sound needs of the city of New Orleans as a whole, to the rehabilitation or redevelopment of the community improvement area by private enterprise. The powers shall give consideration to this objective in exercising its authority under this Chapter.

Acts 2004, No. 349, §1.



RS 33:4720.55 - Creation of the New Orleans Redevelopment Authority by local option

§4720.55. Creation of the New Orleans Redevelopment Authority by local option

A. There is hereby created in and for the city of New Orleans a public body corporate and politic known as the New Orleans Redevelopment Authority. The authority shall not transact any business or exercise any powers conferred upon the authority by this Chapter until and unless the local governing body has by resolution authorized the authority to exercise its powers under this Chapter.

B.(1) The governing body of the city of New Orleans, Louisiana, shall by resolution, at any time after the passage of this Chapter, call a public hearing to determine the need to activate the New Orleans Redevelopment Authority. Notice of such hearing shall be published at least ten days preceding the day on which the hearing is to be held, in a newspaper having a general circulation in the municipality.

(2) Upon the date fixed for said hearing to be held upon notice as provided in Paragraph (1) of this Subsection, a full opportunity to be heard shall be granted to all residents and taxpayers of the municipality. If the governing body finds it to be in the public interest that an authority for the municipality, as authorized by this Chapter, be activated to exercise the powers provided in this Chapter, then the local governing body shall adopt a resolution so finding and declaring and shall cause notice of such resolution to be given to the mayor of the municipality, who shall thereupon appoint, with the advice and consent of the local governing body and as set forth in Subsection D of this Section, commissioners of the New Orleans Redevelopment Authority.

(3) A certificate signed by the mayor of the municipality and the commissioners shall then be filed in the office of the secretary of state and there remain of record setting forth that the local governing body made the aforesaid finding and declaration and that the mayor of the municipality had appointed them as commissioners. Upon the filing of such certificate, the commissioners and their successors shall constitute the authority which shall be a political corporation of the state and shall have all the power and authority as set forth in this Chapter.

C. In any suit, action, or proceeding involving the validity or enforcement of any contract or act of the authority, a copy of the certificate, duly certified by the secretary of state, shall be admissible in evidence in any such suit, action, or proceeding.

D. Upon the certification of a resolution declaring the need for an authority to operate, as set forth in this Section, the mayor of the city of New Orleans shall appoint as commissioners of the authority with the advice and consent of the city council of the city of New Orleans, eleven citizens who shall be qualified electors of the municipality as follows:

(1) Seven commissioners shall be appointed, one from each councilmanic district of the city and two from the city at large.

(2) Four additional commissioners shall be appointed from the city at large.

(3) The mayor shall request each of the members of the legislature representing the city of New Orleans to submit to him one nominee from his district for the position of commissioner. This request shall be made in writing and shall be by certified mail to each such legislator at his last known address. The legislator shall have twenty days from the date of the receipt of the certified mail request by the mayor in which he may submit to the mayor the name of a nominee. Within thirty days after the receipt of the certified mail request to such members of the legislature, the mayor shall appoint from those nominees submitted by the members of the legislature the eleven commissioners of the authority. However, the mayor shall not appoint two or more nominees submitted by the same legislator to serve as commissioners at the same time.

(4) The failure of any such member of the legislature to receive the written request from the mayor or the failure of any legislator to make a nomination within the time specified shall not affect the validity of the appointments subsequently made by the mayor.

(5) Appointment of a commissioner at the expiration of the term of an appointed commissioner, or appointment of a commissioner to fill the unexpired term of a position vacated by a commissioner, shall be made by the mayor from a panel nominated by the legislators following the same procedure as above set forth for the appointment of the first commissioners of the authority.

(6) A certificate of the appointment or reappointment of any commissioner shall be filed with the clerk of the city council, and such certificate shall be conclusive evidence of the due proper appointment of such commissioner.

E.(1) The commissioners who are first appointed shall serve for terms as follows: one for one year, one for two years, one for three years, two for four years, and two for five years, respectively, from the date of their appointment as shall be specified at the time of their appointment. Thereafter the term of office shall be five years. A commissioner shall hold office until his successor has been appointed and qualified. The commissioners who are first appointed under the provisions of R.S. 33:4720.55(D)(2) shall serve for terms as follows: two shall serve for four years and two shall serve for five years, respectively, from the date of their appointment as shall be specified at the time of their appointment. Thereafter the term of office shall be five years.

(2) Vacancies for unexpired terms shall be promptly filled by appointment by the mayor from a panel nominated by the legislators following the same procedure as set forth in Subsection D of this Section for the appointment of the first commissioners of the authority.

(3) A commissioner shall be entitled to reimbursement of actual expenses, including traveling expenses incurred in the discharge of his duties.

F.(1) The commissioners of the authority shall initially and annually thereafter select from among themselves a chairman, a vice chairman, and such other officers as the authority may determine. The authority may employ an executive director and other employees as it may require and shall determine their qualifications and compensation. The authority may engage or employ counsel and legal staff. Six commissioners of the authority shall constitute a quorum for its meetings.

(2) Action may be taken by the authority upon a vote of a majority of the commissioners of the authority unless in any case the bylaws shall require a larger number. Commissioners of the authority or other officers shall not be liable personally on the bonds or other obligations of the authority, and the rights of creditors shall be solely against such authority.

G.(1) No commissioner or employee of the authority shall acquire any interest, direct or indirect, in any community improvement project or in any property included or planned to be included in any community improvement area, or in any area which he may have reason to believe may be certified to be a community improvement area, nor shall he have any interest, direct or indirect, in any contract or proposed contract for materials or services to be furnished or used by the authority, or in any contract with a redeveloper or prospective redeveloper relating directly or indirectly to any community improvement project. The acquisition of any such interest in a community improvement project or in any such property or contract shall constitute misconduct in office.

(2) If any commissioner or employee of the authority owns or controls any interest, direct or indirect, in any property to be included in any community improvement project under the jurisdiction of the authority, or has any such interest in any contract for material or services to be furnished or used in connection with any community improvement project, he shall disclose the same in writing to the authority and such disclosure shall be entered in writing upon the minute books of the authority. Failure to make such disclosure shall constitute misconduct in office.

(3) Any such commissioner shall refrain from discussion or voting on any proposal in which he has an interest.

H. With the consent of the local governing body, the mayor of the municipality may remove a commissioner for inefficiency or neglect of duty or for misconduct in office, but only after the commissioner has been given a copy of the charges against him, made by the mayor, and has had an opportunity to be heard in person or by counsel before the local governing body. In the event of the removal of any commissioner, the mayor shall file in the office of the clerk a record of the proceedings, together with the charges made against the commissioner and the findings thereon.

I. The authority authorized to transact business and exercise powers under this Chapter shall file with the local governing body, on or before March thirty-first of each year, a report of its activities for the preceding calendar year, which report shall include a complete financial statement setting forth its assets, liabilities, receipts, and disbursements as of the end of such calendar year. At the time of filing the report, the authority shall publish in a newspaper of general circulation in the community a notice to the effect that such report has been filed with the local governing body and that the report is available for inspection during business hours in the office of the clerk of the council and in the office of the authority.

Acts 2004, No. 349, §1; Acts 2006, No. 666, §1, June 29, 2006.



RS 33:4720.56 - Authority

§4720.56. Authority

The New Orleans Redevelopment Authority shall have all the authority and power necessary or convenient to carry out and effectuate the purposes and provisions of this Chapter, including without limiting the generality of the foregoing, the following authority which shall be in addition to others herein granted:

(1) To undertake and carry out community improvement projects and related activities in accordance with the city's comprehensive plan within its area of operation; and to make and execute contracts and other instruments necessary or convenient to the exercise of its authority under this Chapter; and to disseminate slum clearance and community improvement information.

(2) To provide or to arrange or contract for the furnishing or repair by any person or agency, public or private, of services, privileges, works, streets, roads, public utilities, or other facilities for or in connection with a community improvement project, to install, construct, and reconstruct streets, utilities, parks, playgrounds, and other public improvements; and to agree to and fulfill any conditions that it may deem reasonable and appropriate attached to federal financial assistance and imposed pursuant to federal law in the undertaking or carrying out of a community improvement project and related activities, and to include in any contract let in connection with such a project and related activities, provisions to fulfill such of said conditions as it may deem reasonable and appropriate.

(3) Within its area of operation, to acquire by purchase, lease, option, gift, grant, bequest, device, expropriation, or otherwise any real property (or personal property for its administrative purposes) together with any improvements thereon; to hold, improve, clear, or prepare for redevelopment of any such property; to mortgage, pledge, hypothecate, or otherwise encumber or dispose of any real property; to insure or provide for the insurance of any real or personal property or operations of the municipality against any risks or hazards, including the power to pay premiums on any such insurance; and to enter into any contracts necessary to effectuate the purpose of this Chapter; however, no statutory provision with respect to the clearance or disposition of property by public bodies shall restrict the authority exercising powers thereunder, in the exercise of such functions with respect to a community improvement project and related activities, unless the legislature shall specifically so state.

(4) With the approval of the local governing body, after a public hearing as provided in R.S. 33:4720.57(C) prior to approval of a community improvement plan, or approval of any modification of the plan, to acquire real property in a community improvement area, demolish and remove any structures on the property, and pay all costs related to the acquisition, demolition, or removal, including any administrative or relocation expenses; the local governing body may agree to assume the responsibility to bear any loss that may arise as the result of the exercise of authority under this Paragraph in the event that the real property is not made a part of the community improvement plan or project.

(5) To invest any community improvement funds held in reserve or sinking funds or in any such funds not required for immediate disbursement, in property or securities in which public bodies may legally invest funds subject to their control, to redeem such bonds as have been issued pursuant to R.S. 33:4720.61 at the redemption price established therein or to purchase such bonds at less than redemption price, all such bonds so redeemed or purchased to be canceled.

(6) To borrow money and to apply for and accept advances, loans, grants, contributions, and any other form of assistance from the federal government, the state, parish, or other public bodies, or from any sources, public or private, for the purposes of this Chapter, and to give such security as may be required and to enter into and carry out contracts or agreements in connection therewith; and to include in any contract for financial assistance with the federal government for or with respect to a community improvement project and related activities such conditions imposed pursuant to federal laws as the authority may deem reasonable and appropriate and which are not inconsistent with the purposes of this Chapter.

(7) Within its area of operation, to make or have made all surveys and plans necessary to the carrying out of the purposes of this Chapter and to contract with any person, public or private, in the making and carrying out of such plans and to adopt or approve, modify, and amend such plans, which plans may include but are not limited to:

(a) Plans for carrying out a program of voluntary or compulsory repair or rehabilitation of buildings and improvements.

(b) Plans for the enforcement of state and local laws, codes, and regulations relating to the use of land and the use and occupancy of buildings and improvements and for the compulsory repair, rehabilitation, demolition, or removal of buildings, and improvements.

(c) Appraisals, title searches, surveys, studies, and other plans and work necessary to prepare for the undertaking of community improvement projects and related activities.

(8) To develop, test, and report methods and techniques, and carry out demonstrations and other activities within its area of operation, for the prevention and the elimination of slums and urban blight and developing and demonstrating new or improved means of providing housing for families and persons of low income and to apply for, accept, and utilize grants of funds from the federal government for such purposes.

(9) To prepare plans for and assist in the relocation of persons (including individuals, families, business concerns, nonprofit organizations, and others) displaced from a community improvement area and to make relocation payments to or with respect to such persons for moving and readjustment expenses and losses of property for which reimbursement or compensation is not otherwise made, including the making of such payments financed by the federal government. However, no person shall be required to vacate premises from which he is being displaced until the authority has demonstrated the availability of reasonably suitable relocation resources.

(10) To provide, wherever feasible, a preference to such displaced persons, consistent with their status at the time of displacement, including but not limited to a homeowner, tenant, or operator of a business, to return to a community improvement area after its redevelopment, improvement, repair, or rehabilitation and to make payment or reimbursement of reasonable actual costs incurred as a result of utility relocations when such relocations are made necessary in a redevelopment area, after making appropriate adjustment for any improvements or betterments to the utility's facilities made in connection with the relocation.

(11) To close or cause to be closed, vacate, plan, or replan streets, roads, sidewalks, ways, or other places and to plan or cause to be replanned any part of the municipality in accordance with all applicable laws and R.S. 33:4720.57.

(12) To sue and to be sued; adopt and have a seal and to alter the same at pleasure; to make, amend, and repeal bylaws, orders, rules, and regulations in order to effectuate the provisions of this Chapter.

(13) To enter into agreements and contracts with the city of New Orleans, Louisiana, or any other public body, in pursuance of the intent of this Chapter.

(14) To make available to the municipality or any appropriate government agency, the recommendation of the authority affecting any area in its field of operation or property therein, which it may deem likely to promote the public health, morals, safety, or welfare.

(15) To rent or to provide by any other means suitable quarters for the use of the authority or to accept the use of such quarters as may be furnished by the municipality, parish, or other public body and to equip such quarters with such fixtures, furnishings, records, and supplies as the authority may deem necessary to enable it to exercise its powers under this Chapter.

(16) To receive and expend such funds as may be necessary to carry out the purposes of this Chapter, to apply for, accept, and utilize loans, advances, or grants of funds from the federal government or other sources for any of the purposes of this Chapter.

(17) To make and execute contracts and all other instruments necessary or convenient for the exercise of its powers and functions under this Chapter with any federal or state governmental agency, local political subdivision, public or private corporation, lending institution, or other entity or person, including but not limited to loan contracts for the acquisition, sale or lease, or sale-back or lease-back of property, issuance of bonds, payment of premiums, fees, or charges, and the purchase or guarantee of bonds, notes, loans, or other debt obligations, and to avail itself of the provisions of R.S. 33:4715.1.

(18) Within its area of operation to enter, survey, photograph, evacuate, and secure blighted and abandoned property.

(19) To purchase property at a sale conducted pursuant to enforcement of judicial mortgages created in accordance with R.S. 13:2575(C) by tendering a bid equal to or greater than the minimum bid advertised, which bid may be a credit bid consisting of the obligation of the authority to satisfy the bid by payment to the political subdivision holding the lien being enforced in accordance with intergovernmental agreements between the authority and such political subdivision. Notwithstanding the provisions of this Paragraph, a holder of a conventional mortgage on the property may purchase the property by tendering the highest bid.

(20) To levy annually and cause to be collected ad valorem taxes, provided that the amount, term, and purpose of such taxes, as set out in propositions submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors of the parish voting on the proposition in an election held for that purpose.

(21)(a) To levy and collect sales and use taxes within the boundaries of the authority for such purposes and at such rate as provided by the propositions authorizing their levy, not to exceed in aggregate one percent, which taxes may not exceed the limitation set forth in the Constitution of Louisiana, provided the proposition submitted to a vote in accordance with the Louisiana Election Code shall be approved by a majority of the qualified electors of the parish voting on the proposition in an election held for that purpose. In submitting a sales tax proposition to a vote, the board may enter into a cooperative endeavor agreement with the parish governing authority providing for the sales tax to be divided into parts between the parish and the authority for such purposes and in such amounts as may be set forth in the proposition.

(b) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution, and storage for use or consumption of tangible personal property, and upon the sales of services within the parish, all as defined in R.S. 47:301 et seq.

(c) Except where inapplicable, the procedure established by R.S. 47:301 et seq. shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement those Sections and to make them applicable to the tax authorized by this Paragraph shall be fixed in the resolution imposing the tax.

(d) The tax shall be imposed and collected uniformly throughout the parish.

(e) Any tax levied under this Paragraph shall be in addition to all other taxes which the parish or any other political subdivision within the parish is now or hereafter authorized to levy and collect.

(22)(a) To purchase property at a sale conducted pursuant to enforcement of judicial mortgages created in accordance with R.S. 13:2575(C) by tendering a bid equal to or greater than the minimum bid advertised, which bid may be a credit bid consisting of the obligation of the authority to satisfy the bid by payment to the political subdivision holding the lien being enforced in accordance with intergovernmental agreements between the authority and such political subdivision. Such a bid shall be given priority over all other bids regardless of amount, except for a higher bid submitted by a conventional mortgage holder holding a mortgage on the subject property.

(b) The state and any political subdivision with liens on the property may, pursuant to intergovernmental agreements with the authority, cancel such liens contemporaneously with or subject to the transfer of the property to the authority.

(23)(a) The authority shall have the right, subject to the provisions of this Section, to purchase properties at tax sales conducted in accordance with Part III of Chapter 5 of Subtitle III of Title 47 of the Louisiana Revised Statutes of 1950, and any and all such purchases shall be a purchase pursuant to those provisions and not an adjudication to a political subdivision.

(b) Notwithstanding the provisions of Chapter 5 of Subtitle III of Title 47 of the Louisiana Revised Statutes of 1950, the authority may tender a bid at a tax sale which is a credit bid, consisting of the obligation of the authority to satisfy the component parts of the bid by payments to the respective political subdivisions and taxing entities in accordance with intergovernmental agreements between the authority and such political subdivisions and taxing entities.

(c) A bid by the authority at a tax sale for the minimum amount shall take priority over all other bids for the same quantity of property, except for a higher bid submitted by a conventional mortgage holder holding a mortgage on the subject property.

(24) The authority shall have the right and cause of action to enforce any and all liens and other encumbrances assigned by the city of New Orleans.

(25) To exercise all or any part or combination of powers granted to it in this Chapter.

Acts 2004, No. 349, §1; Acts 2005, No. 437, §1, eff. July 11, 2005; Acts 2008, No. 791, §1; Acts 2010, No. 1030, §1, eff. July 8, 2010; Acts 2013, No. 220, §12, eff. June 11, 2013.



RS 33:4720.56.1 - Creation of subdistricts

§4720.56.1. Creation of subdistricts

A. The authority may, in the implementation of a redevelopment plan, create one or more subdistricts to conduct, oversee, or assist in the implementation of such redevelopment plan. The boundaries of such a subdistrict may include all or part of the redevelopment area. Such a subdistrict shall have and exercise such powers and responsibilities as the authority shall specify in the enabling resolution. The full extent of such powers and responsibilities may include such powers as the authority itself may exercise, and such other powers as are given to the subdistrict by this Subsection or any other law, but any exercise of such powers by the subdistrict shall be confined solely to the geographical limits of the subdistrict. Such a subdistrict may be established to exist at the pleasure of the authority, or for any period of time, or until the happening of any occurrence or occurrences, that the authority may specify.

B. The creation of a subdistrict shall in no instance result in the detachment, severance, or loss of any power or responsibility granted to the authority by this Chapter, and within the confines of any subdistrict, the authority shall have full jurisdiction, concurrent with that of the subdistrict, to exercise said powers and responsibilities. The fact that a certain power is expressed or implied in this Subsection as pertinent to a subdistrict's conduct, overseeing, or assistance in the implementation of the redevelopment plan shall not suggest or imply that such power is otherwise denied to the authority. However, the authority and its subdistricts shall not, collectively, have any greater power to tax than that granted, in the first instance, to the authority alone.

C. Unless otherwise specified in the resolution or other formal act creating the subdistrict, the board members of the authority shall constitute the governing authority of the subdistrict.

D. Unless otherwise specified in the resolution or other formal act creating the subdistrict, the subdistrict shall be a distinct and separate juridical entity, and the rights, interests, and liabilities of the subdistrict shall not under any circumstances be considered those of the authority.

E.(1) In addition to the other powers it may be granted, a subdistrict may enjoy, within its geographical boundaries, the powers of tax increment financing, the issuance of revenue bonds, and those other powers that may be exercised by an economic development district created by a local governmental subdivision pursuant to R.S. 33:9038.32. However, the subdistrict shall remain subject to all limitations and reservations applicable to the powers of the authority.

(2) Prior to the dedication of any state sales tax increments to be used for an authorized purpose of a subdistrict, the secretary of the Department of Economic Development shall submit the proposal to the Joint Legislative Committee on the Budget for approval. The submittal shall also include a written evaluation and determination by the department, with input from and certification by the Department of Revenue, of the anticipated increase in state sales tax revenues to be collected within the state over state sales tax revenues that were collected within the state in the year immediately prior to the year in which the proposal is submitted to the committee that would be a direct result of the proposal. In addition, any cooperative endeavor agreement or other agreement providing for the expenditure of funds collected by the state as state sales tax increments and dedicated to a project or for the payment of revenue bonds therefor shall be subject to approval by the State Bond Commission prior to execution by the state.

Acts 2010, No. 1030, §1, eff. July 8, 2010.



RS 33:4720.57 - Preparation and adoption of community improvement plan

§4720.57. Preparation and adoption of community improvement plan

A. The authority shall not institute a community improvement plan for any area unless the local governing body after advice thereon by the city planning commission has, by resolution, determined such area to be a slum or a blighted area or a combination thereof, or determined such facility to be functionally obsolescent and designated such area as appropriate for a community improvement project.

B. The authority may prepare or cause to be prepared a community improvement plan, and is hereby authorized, in connection therewith, to apply for and receive planning advances from the federal government or other bodies. Prior to submission of the community improvement plan to the local governing body, the authority shall hold at least one public information meeting for the residents and property owners of the affected neighborhood to be called after proper notice given ten days prior to the date thereof in a newspaper of general circulation in the municipality. Prior to its approval of a community improvement plan, the authority shall submit such plan to the city planning commission for review and recommendation as to its conformity with the general plan for the development of the municipality as a whole. The planning commission after review of the plan by such agencies as it considers appropriate shall submit its written recommendations with respect to the proposed community improvement plan to the local governing body within forty-five days after receipt of the plan for review. Upon receipt of the approval, disapproval, or recommendations of the planning commission, or if no approval, disapproval, or recommendations are received within the said forty-five days, then the local governing body may proceed with the hearing on the proposed community improvement plan described in Subsection C of this Section.

C.(1) The local governing body shall hold a public hearing on the community improvement plan after notice thereof has been mailed to or deposited at every place of residence and commercial establishment within said area and after public notice has been published at least fourteen days prior to the hearing in a newspaper having a general circulation in the municipality. The notice shall include the time, date, place, and purpose of the hearing, shall generally identify the area covered by the plan, and shall outline the general scope of the project under consideration. Failure by anyone to receive such notice shall not invalidate approval of the plan.

(2) At the hearing the governing body shall afford any opportunity to all persons or agencies interested to be heard and shall receive, make known, and consider recommendations in writing with reference to the community improvement plan.

(3) The governing body shall approve, reject, make recommendations for changes, or modify the community improvement plan as submitted. In the event that the community improvement plan involves property located within the Vieux Carre section of the city, as defined in the Constitution of Louisiana, the community improvement plan must first be approved by the Vieux Carre Commission insofar as concerns that property which is located within the Vieux Carre section. The governing body shall not approve a community improvement plan unless it is satisfied that adequate provisions will be made to rehouse displaced families, if any, without undue hardship.

(4) Upon approval by the governing body of the community improvement plan, the authority is authorized to take such action as may be necessary to implement such plan.

D. Each redevelopment plan or project proposed through the plans prepared or caused to be prepared by the authority in compliance with this Chapter shall be approved by the mayor of the municipality. However, any member of the legislature whose district includes any part of the parish of Orleans may meet with the mayor and recommend changes in the redevelopment plan or project which would affect his legislative district.

E. Subject to the provisions of Subsection C of this Section a community improvement plan may be modified at any time, but if it is modified after the lease or sale by the authority of real property in the redevelopment area, such modification shall be subject to such rights as a lessee or purchaser or his successor or successors in interest may be entitled to assert; however, no public hearing shall be required if the local governing body determines by resolution that the modification is minor in nature.

F.(1) Notwithstanding R.S. 33:4720.57(A), a community-based organization, which is representative of and empowered by its citizens may request, via public hearing to the city council housing and human needs committee, that an area be designated appropriate for a community improvement plan or project.

(2) At the public hearing, the community-based organization shall submit an assessment to support such a request. Upon approval of the community-based organization's request to designate such an area as appropriate for a community improvement plan or project, the authority may prepare or cause to be prepared a community improvement plan.

(3) Community-based organizations for purposes of this Section shall include: neighborhood associations, universities, community development corporations, economic development foundations, business associations, faith-based organizations, or any combination thereof.

G. Notwithstanding any other provisions of this Chapter whenever the local governing body has certified that an area is in need of redevelopment or rehabilitation as a result of an act of God, fire, bombing, riot, or other catastrophe, the local governing body may approve a community improvement plan or project with respect to such area without regard to the provisions of Subsections B and C of this Section.

Acts 2004, No. 349, §1; Acts 2005, No. 437, §1, eff. July 11, 2005; Acts 2006, No. 666, §1, June 29, 2006.



RS 33:4720.58 - Acquisition of real property in community improvement area

§4720.58. Acquisition of real property in community improvement area

A. Subject to the requirements of R.S. 33:4720.57, and except as provided in R.S. 33:4720.56(4), the authority may acquire by purchase, lease, option, gift, grant, bequest, device, or by the exercise of the power of expropriation any real property, or interest therein, which it may deem necessary for or in connection with a community improvement plan or project under this Chapter.

B. The authority may exercise the power of expropriation in the manner provided in the Civil Code relative to the transfer of property and the laws supplementary or amendatory thereto, or it may exercise the power of expropriation in the manner provided by law for the exercise of the power of expropriation. Property already devoted to a public use may be purchased in a like manner, but no real property belonging to the United States, the state of Louisiana, or any political subdivision of the state may be acquired without the consent of the political body owning such property.

C. In any proceeding to fix or assess compensation for damages for the purchase of property, or any interest therein, through the exercise of expropriation, evidence, or testimony bearing upon the following matters shall be admissible and shall be considered in fixing such compensation or damages, in addition to evidence or testimony otherwise admissible:

(1) The institution of any legal or administrative proceedings with respect to any use, condition, occupancy, or operation of such property, which is unlawful or violative of, or subject to elimination, abatement, prohibition, or correction under any law or ordinance or regulatory measure of the state, parish, municipality, or other political subdivision, or any agency thereof, in which such property is located, as being unsafe, substandard, unsanitary, or otherwise contrary to the public health, safety, or welfare.

(2) The effect on the value of such property, of any such use, condition, occupancy, or operation, or of the elimination, abatement, prohibition, or correction of any such use, condition, or operation.

(3) Testimony or evidence that any public body or public officer charged with the duty or authority so to do has rendered, made, or issued any judgment, decree, determination, or order for the abatement, prohibition, elimination, or correction of any such use, condition, occupancy, or operation shall be admissible and shall be prima facie evidence of the existence and character of such use, condition, or operation.

Acts 2004, No. 349, §1.



RS 33:4720.58.1 - Acquisition of adjudicated properties

§4720.58.1. Acquisition of adjudicated properties

A. The authority may purchase adjudicated properties within its territorial jurisdiction from any political subdivision of the state of Louisiana. No such purchase shall be construed to, or otherwise have the effect of, extending or suspending the period prescribed by law for the redemption of the property by the tax debtor or any other person.

B. In addition to the authority set forth in Subpart B of Part IV of Chapter 5 of Subtitle III of Title 47 of the Louisiana Revised Statutes of 1950, such purchases by the authority may be by a direct negotiated purchase and sale agreement between the authority and a political subdivision without any other requirement of a public sale prior to the transfer of such properties to the authority. Such purchases by the authority shall not be considered the sale of surplus property or of property owned by the political subdivision.

C. Effective upon the recordation of the transfer of an adjudicated property to the authority pursuant to a purchase and sale agreement, the rights of the authority in and to such property shall be the rights of a purchaser at a tax sale as contemplated by Chapter 5 of Subtitle III of Title 47 of the Louisiana Revised Statutes of 1950, subject only to the rights of redemption of the property set forth in Article VII, Section 25(B) of the Constitution of Louisiana, and the property shall no longer be deemed to be adjudicated property as of such recordation. For purposes of the right of redemption in Article VII, Section 25(B) of the Constitution of Louisiana, the redemptive period commences on the date of the recordation of the initial adjudication to the political subdivision and not on the date of transfer to the authority.

D. Any such purchase and sale agreement shall set forth the total consideration to be paid by the authority and the method and timing of payment of such consideration by the authority.

E. The state and any political subdivision with liens on the property may, pursuant to intergovernmental agreements with the authority, cancel such liens contemporaneously with or subject to the transfer of the property to the authority.

F.(1) The authority shall have the right, subject to the provisions of this Section, to purchase properties at tax sales conducted in accordance with Part III of Chapter 5 of Subtitle III of Title 47 of the Louisiana Revised Statutes of 1950, and any and all such purchases shall be a purchase pursuant to those provisions and not an adjudication to a political subdivision.

(2) Notwithstanding the provisions of Chapter 5 of Subtitle III of Title 47 of the Louisiana Revised Statutes of 1950, the authority may tender a bid at a tax sale which is a credit bid, consisting of the obligation of the authority to satisfy the component parts of the bid by payments to the respective political subdivisions and taxing entities in accordance with intergovernmental agreements between the authority and such political subdivisions and taxing entities.

(3) A bid by the authority at a tax sale for the minimum amount shall take priority over all other bids for the same quantity of property, except for a higher bid submitted by a conventional mortgage holder holding a mortgage on the subject property.

G. The authority shall submit annual reports to the House Committee on Municipal, Parochial and Cultural Affairs and the Senate Committee on Local and Municipal Affairs and each member of the Orleans Parish legislative delegation concerning property purchased by the authority. Such report shall be filed by March first each year and shall cover the previous calendar year. Each report shall include:

(1) The legal description or other indication of the location of each property purchased.

(2) The amount paid for each property.

(3) The minimum bid that was set for the property and the appraised value of the property.

(4) A general description of the authority's plans for the property and how such plans advance the purposes for which the authority is created.

Acts 2012, No. 196, §1, eff. May 22, 2012; Acts 2013, No. 220, §12, eff. June 11, 2013.



RS 33:4720.59 - Blighted or abandoned property removal

§4720.59. Blighted or abandoned property removal

A. Notwithstanding any other provision of this Chapter, the New Orleans Redevelopment Authority shall have the power to acquire by purchase, gift, bequest, expropriation, negotiation, or otherwise any blighted property as defined in this Section, either within or outside a designated community improvement area and, further, to hold, clear, manage, and dispose of said property, all in accordance with the procedures set forth in this Section.

B. For the purposes of this Section, "blighted property" shall include those commercial or residential premises, including lots which have been declared vacant, uninhabitable, and hazardous by an administrative hearing officer acting pursuant to R.S. 13:2575 and 2576 or other applicable law) In determining whether any premises are vacant, uninhabitable, or hazardous, the hearing officer shall consider any or all of the following:

(1) Any premises which because of physical condition, or use or disuse thereof constitutes a threat to public health and safety.

(2) Any premises declared to be a public nuisance.

(3) Any premises declared to be a fire hazard.

(4) Any premises declared to be vermin-infested or lacking in facilities or equipment required by the housing code of the city of New Orleans.

C. The procedure for certification of blighted properties shall be as follows:

(1) Any municipal entity responsible for inspecting property and enforcing health, housing, fire, historic district, and environmental codes, which may include the Department of Safety and Permits, the New Orleans Division of Housing and Neighborhood Development, or any other entity designated by the local governing authority shall submit to the administrative hearing officer a list of those properties which are determined to be vacant, uninhabitable, and hazardous and which otherwise meet the criteria set forth in Subsection B of this Section for the determination of blight.

(2) The administrative hearing officer shall place each listed property on the administrative hearing docket and notify each property owner of the scheduled hearing by registered or certified mail at the address of the property owner as listed in the assessor's office of the parish. If the notice is returned as undeliverable or as not accepted, notice shall be given in the official journal of the municipality. The notice shall include the property owner's name, the property's street address, and the date, time, and place of the hearing. The notice shall also state that the purpose of the hearing is to determine whether the property is blighted and eligible for expropriation by the authority. Notice by mail or publication shall be accomplished at least thirty days prior to the date of the hearing.

(3) On the date of the hearing, interested parties may present testimony before the hearing officer concerning the properties under consideration. After hearing all of the information and evidence presented, the hearing officer shall certify by order those properties which are determined to be blighted and shall authorize the authority to acquire said properties if the authority finds that such acquisition is necessary and feasible.

(4) On the date of the hearing, a member of the Department of Safety and Permits, the city planning commission, and the authority shall appear before the local governing authority and present testimony as requested concerning the properties under consideration.

(5) After hearing all of the information and evidence presented, the hearing officer shall certify by notice of judgment those properties which are determined to be blighted and shall authorize the authority to acquire said properties if the authority finds that such acquisition is necessary and feasible.

D.(1) In addition to the powers enumerated in Subsection A of this Section, the authority may, pursuant to delegation of authority by the City of New Orleans, acquire blighted or abandoned property by a declaration of taking in accordance with the procedures set forth in R.S. 19:136 et seq.

(2) For purposes of this Section, "abandoned property" means property that is vacant or not lawfully occupied. The terms "vacant" or "not lawfully occupied" shall include but shall not be limited to any premises which are not actually occupied by its owner, lessee, or other invitee or if occupied, without utilities, and which has been left unsecured or inadequately secured from unauthorized entry to the extent that the premises could be entered and utilized by vagrants or other uninvited persons as a place of harborage or any premises which by reason of dilapidation, deterioration, state of disrepair, or other such status is otherwise detrimental to or endangers the public safety, health, or welfare.

(3) Property which because of physical condition or use or disuse thereof is uninhabitable and for which ad valorem taxes are delinquent for three years or more shall be presumed to be abandoned. This presumption however is rebuttable.

E.(1) The authority shall begin immediately to procure purchasers for any properties acquired pursuant to this Section in order to facilitate the immediate transfer and development thereof.

(2) The authority may file an affidavit of lien and intent to expropriate together with a certified copy of the notice of judgment with the recorder of mortgages, and the same, when so filed and recorded, shall constitute and operate as a lien and privilege in favor of the authority and against the property in an amount sufficient to secure the authority's administrative and legal expenses and costs of court. Notwithstanding the provisions of this Paragraph, the city of New Orleans shall have authority to waive any such liens it determines, in its sole discretion, appropriate in accordance with its lien waiver procedures as set forth by the mayor.

(3) Expropriation pursuant to this Section shall confer title to the property conveyed in the deed of sale free of all mortgages, liens, privileges, taxes, and encumbrances, provided that notice of such expropriation shall be sent at least thirty days prior to trial of the petition for expropriation by registered or certified mail, return receipt requested, by personal service, or by other means provided by law to all parties having a legally protected property interest in such property whose names and addresses can be reasonably ascertained. The proceeds from the expropriation of property pursuant to this Section shall be credited and applied against the most recent taxes, mortgages, and liens imposed pursuant to R.S. 33:1236, and paving and other local improvement assessments due on the property in accordance with the order of preference in R.S. 47:2190, and any funds remaining after full payment of all taxes, mortgages, liens, and assessments shall be distributed to creditors in accordance with the priorities of distribution set forth in Article 2377 of the Code of Civil Procedure. Any taxes, charges imposed pursuant to R.S. 33:1236, and paving or other local improvement assessments remaining past due and unpaid after the application of the expropriation proceeds shall remain the responsibility of the previous owner of the property.

(4) All actions to annul or invalidate judgments of expropriation entered pursuant hereto for any cause whatsoever shall be prescribed by the lapse of one year from the date of registry of such judgment in the conveyance office.

(5) All actions to annul or invalidate sales made pursuant hereto for any cause whatsoever, and all actions to subject the property to any mortgage which existed before the sale to the purchaser, shall be prescribed by the lapse of one year from the date of the registry in the conveyance office of the deed to the purchaser. This Paragraph shall not apply however to actions brought by the authority to rescind sales made pursuant hereto in the event the purchaser has failed to comply with the terms thereof.

(6) Prior to acquisition of any properties declared blighted and in accordance with procedures established by the authority, such authority shall offer technical or financial assistance as may be available for rehabilitation to the property owner.

(7) Except to the extent of any conflict with the provisions of this Section, property disposed of within a community improvement area shall be disposed of under a redevelopment contract in accordance with the provisions of R.S. 33:4720.60. Property disposed of outside a community improvement area shall be disposed of by deed in accordance with the provisions set forth in applicable law.

F. The authority may receive and utilize any federal, state, local, or other funds as may be appropriated or otherwise made available in order to effectuate the purposes of this Section.

Acts 2004, No. 349, §1; Acts 2005, No. 437, §1, eff. July 11, 2005; Acts 2008, No. 791, §1.



RS 33:4720.60 - Disposition of property in community improvement area

§4720.60. Disposition of property in community improvement area

A.(1) The authority may sell, lease, or otherwise transfer real property or any interest therein acquired by it in community improvement areas for residential, recreational, commercial, industrial, or other uses or for public use, in accordance with the community improvement plan, subject to such covenants, conditions, and restrictions, including covenants running with the land as it may deem to be necessary or desirable to assist in preventing the development or spread of future slums or blighted areas or to otherwise carry out the purposes of this Chapter.

(2) The purchasers or lessees and their successors and assigns shall be obligated to devote such real property only to the uses specified in the community improvement plan and shall be obligated to comply with such other requirements as the authority may determine to be in the public interest, including the obligation to begin within a reasonable time any improvements on such real property required by the community improvement plan.

(3) Such real property or interest shall be sold, leased, or otherwise transferred at not less than its fair value for uses in accordance with the community improvement plan, unless such real property is sold, leased, or otherwise transferred in accordance with R.S. 33:4715.1. In determining the fair value of real property for uses in accordance with the community improvement plan, the authority shall take into account and give consideration to the use provided in such plan, the restrictions upon and the covenants, conditions, and obligations assumed by the purchaser or lessee, and the objectives of such plan for the prevention of the recurrence of slum or blighted areas or facilities which are functionally obsolescent.

B. The authority, in any instrument of conveyance to a private purchaser or lessee, may provide that such purchaser or lessee shall be without power to sell, lease, or otherwise transfer the real property without the prior written consent of the authority until he has completed the construction of any and all improvements which he has obligated himself to construct thereon.

C. Real property acquired in accordance with the provisions of the community improvement plan shall be transferred as rapidly as feasible in the public interest consistent with the carrying out of the provisions of the project plan. Such plan and any substantial modification of such plan shall be filed as a public record in the office of the clerk of the city council and the registrar of conveyances of Orleans Parish and any conveyance, encumbrances, or other contracts may incorporate the provisions thereof by reference which shall afford notice thereof to all parties.

D. The authority may dispose of real property in a community improvement area to private persons only under such reasonable competitive bidding procedures as it shall prescribe subject to the provisions of this Subsection.

(1) The authority shall provide public notice, by publication twice in ten days in a newspaper having a general circulation in the community not later than thirty days prior to the execution of any contract to sell, lease, or otherwise transfer real property and prior to the delivery of any instrument of conveyance with respect thereto under the provisions of this Section, invite proposals from, and make available all pertinent information to, private redevelopers or any persons interested in undertaking to redevelop or rehabilitate a community improvement area or any part thereof.

(2) Such notice shall identify the area or portion thereof and shall state that proposals shall be made by those in interest within thirty days after publication of said notice, and that such further information as is available may be obtained at such office as shall be designated in said notice.

(3) The authority shall consider all such redevelopment or rehabilitation proposals and the financial and legal ability of the persons making such proposals to carry them out and may negotiate with any persons for proposals for the purchase, lease, or other transfer of any real property acquired by the authority in the community improvement area.

(4) The authority may accept such proposal as it deems to be in the public interest and in furtherance of the purposes of this Chapter; however, a notification of intention to accept such proposal shall be filed with the local governing body not less than thirty days prior to any such acceptance. Such notice shall be a public record and shall include:

(a) The name of the redeveloper or purchaser, together with the names of its officers and principal members of shareholders and investors and other interested parties.

(b) The redeveloper's estimate of the cost of any residential development and rehabilitation.

(c) The redeveloper's estimate of rentals and sales prices of any proposed housing involved in such redevelopment and rehabilitation.

(5) Thereafter, the authority may execute such contract in accordance with the provisions of this Section and deliver acts of sale, leases, and other instruments and take all steps necessary to effectuate such contract. The competitive bidding procedures provided for by this Subsection shall not apply to disposition of property to public bodies or institutions.

E. The authority may temporarily operate, maintain, or lease real property acquired by it in a community improvement area for or in connection with a community improvement project pending disposition of the property as authorized in this Chapter without regard to the provisions of this Section, for such uses and purposes as may be deemed desirable even though not in connection with the community improvement plan.

F. Any real property acquired pursuant to R.S. 33:4720.56(4) may be disposed of without regard to other provisions of this Section if the local governing body has consented to the disposal. Real property acquired in accordance with a community improvement plan may be disposed of to a public body for public reuse or to an institution without regard to the provisions of this Section.

G. Notwithstanding any other provisions of this Chapter, where the municipality is situated in an area designated as a redevelopment area under the Federal Area Redevelopment Act (Public Law 87-27), or any act supplementary thereto, land in a community improvement project area designated under the community improvement plan for industrial or commercial uses may be disposed of to any public body or for subsequent disposition as promptly as practical by the public body for redevelopment in accordance with the community improvement plan, and only the purchaser from or lessee of the public body and their assignees, shall be required to assume the obligation of beginning the building of improvements within a reasonable time. Any disposition of land to a public body under this Subsection shall be at its fair value for uses in accordance with the community improvement plan.

Acts 2004, No. 349, §1; Acts 2005, No. 437, §1, eff. July 11, 2005.



RS 33:4720.60.1 - Disposition of property by quiet title and foreclosure action

§4720.60.1. Disposition of property by quiet title and foreclosure action

A. The authority may initiate an expedited quiet title and foreclosure action under this Section to quiet title to immovable property held by the authority, interest in property purchased by the authority at tax sales, or in formerly adjudicated properties acquired by the authority from a city, by recording with the register of conveyances a notice of pending expedited quiet title and foreclosure action. The notice shall include a legal description of the property; the street address of the property if available; the name, address, and telephone number of the authority; a statement that the property is subject to expedited quiet title proceedings and foreclosure under this Section; and a statement that any legal interest in the property may be extinguished by a district court order vesting title to the property in the authority. The right of redemption from tax sales in Article VII, Section 25(B) of the Constitution of Louisiana shall be terminated by these proceedings only if the time period for expiration of the right of redemption has expired. If a notice is recorded in error, the authority may correct the error by recording a certificate of correction with the register of conveyances. A notice or certificate under this Subsection need not be notarized and may be authenticated by a digital signature or other electronic means. If the authority has reason to believe that a property subject to an expedited quiet title and foreclosure action under this Section may be the site of environmental contamination, the authority shall provide the Department of Environmental Quality with any information in the possession of the authority that suggests the property may be the site of environmental contamination.

B. After recording the notice under Subsection A of this Section, the authority shall initiate a search of records identified in this Subsection to identify the owners of a property interest in the property who are entitled to notice of the expedited quiet title and foreclosure hearing under this Section. The authority may enter into a contract with or may request from one or more authorized representatives a title search or other title product to identify the owners of property interest in the property as required under this Subsection or to perform the other functions set forth in this Section required for the quieting of title to property under this Section. The owner of a property interest is entitled to notice under this Section if that owner's interest was identifiable by reference to any of the following sources before the date that the authority records the notice under Subsection A of this Section:

(1) Records in the offices of the clerk of court, recorder of mortgages, notarial archives, and the registrar of conveyances.

(2) Records in the offices of the assessor and the city department of finance.

C. The authority may file a single petition with the district court to expedite foreclosure under this Section listing all property subject to expedited foreclosure by the authority and for which the authority seeks to quiet title. If available to the authority, the list of properties shall include a legal description of, a tax parcel identification number for, and the street address of each parcel of property. The petition shall request that a judgment be entered vesting absolute title in the authority, without right of redemption for each parcel of property listed, as provided in this Section. Prior to the entry of judgment under this Section, the authority may request the court to remove the property erroneously included in the petition, or any tax delinquent properties redeemed prior to the hearing.

D. Upon the institution of a suit under Subsection C of this Section, the trial court shall issue an order fixing the time of the trial of the suit which shall not be less than sixty days from the filing of the suit.

E. After completing the records search under Subsection B of this Section, the authority shall determine the address or addresses reasonably calculated to inform those owners of a property interest in property subject to expedited foreclosure under this Section of the pendency of the quiet title and foreclosure hearing under this Section. If, after conducting the title search, the authority is unable to determine an address reasonably calculated to inform persons with a property interest in property subject to expedited tax foreclosure, or if the authority discovers a deficiency in notice under Subsection I of this Section, the following shall be considered reasonable steps by the authority to ascertain the addresses of persons with a property interest in the property subject to expedited foreclosure or to ascertain an address necessary to correct a deficiency in notice under Subsection I of this Section:

(1) For an individual, a search of records of the clerk of court, recorder of mortgages, registrar of conveyances, and notarial archives.

(2) For a business entity a search of business entity records filed with the secretary of state.

(3) For a state or federally chartered depository institution, a search of entity records with the Louisiana Office of Financial Institutions or with the Federal Deposit Insurance Corporation (FDIC).

F. Not less than thirty days before the quiet title and foreclosure hearing under this Section, the authority shall send notice by certified mail, return receipt requested, of the hearing to the persons identified under Subsection E of this Section with a property interest in property subject to expedited foreclosure. The authority shall also send a notice via regular mail addressed to the "Occupant" for each property subject to expedited foreclosure if an address for the property is ascertainable.

G. Not less than thirty days before the quiet title and foreclosure hearing under this Section, the authority or its authorized representative or authorized agent shall visit each parcel of property subject to expedited foreclosure and post conspicuously on the property notice of the hearing. In addition to the requirements of Subsection H of this Section, the notice shall also include the following or a substantially similar statement: "THIS PROPERTY HAS BEEN TRANSFERRED TO THE NEW ORLEANS REDEVELOPMENT AUTHORITY AND IS SUBJECT TO AN EXPEDITED QUIET TITLE AND FORECLOSURE ACTION. PERSONS WITH INFORMATION REGARDING THE PRIOR OWNER OF THE PROPERTY ARE REQUESTED TO CONTACT THE NEW ORLEANS REDEVELOPMENT AUTHORITY AT ______________________."

H. The notice required under Subsections F and G of this Section shall include:

(1) The date on which the authority recorded under Subsection A of this Section, notice of the pending expedited quiet title and foreclosure action.

(2) A statement that a person with a property interest in the property may lose his interest, if any, as a result of the quiet title and foreclosure hearing under this Section.

(3) A legal description, parcel number of the property, and the street address of the property, if available.

(4) The person to whom the notice is addressed.

(5) The date and time of the hearing on the petition for foreclosure under this Section, and a statement that the judgment of the court may result in title to the property vesting in the authority.

(6) An explanation of any rights of redemption and notice that the judgment of the court may extinguish any ownership interest in or right to redeem the property.

(7) The name, address, and telephone number of the authority.

I. If the authority is unable to ascertain the address reasonably calculated to inform the owners of a property interest entitled to notice under this Section, or is unable to provide notice under Subsection F or G of this Section, the authority shall provide notice by publication. Prior to the hearing, a notice shall be published for three successive weeks, once each week, in the official newspaper published and circulated in the parish. The published notice shall include all of the following:

(1) A legal description, parcel number of the property, and the street address of property, if available.

(2) The name of any person not notified under Subsection F or G of this Section, that the authority reasonably believes may be entitled to notice under this Section of the quiet title and foreclosure hearing under this Section.

(3) A statement that a person with a property interest in the property may lose his interest, if any, as a result of the foreclosure proceeding under this Section.

(4) The date and time of the hearing on the petition for foreclosure under Subsection D of this Section.

(5) A statement that the judgment of the court may result in title to the property vesting in the authority.

(6) An explanation of any rights of redemption and notice that judgment of the court may extinguish any ownership interest in or right to redeem the property.

(7) The name, address, and telephone number of the authority.

(8) A statement that persons with information regarding the owner or prior owner of any of the properties are requested to contact the authority.

J. If prior to the quiet title and foreclosure hearing under this Section, the authority shall take reasonable steps in good faith to correct the deficiency before the hearing. The requirements of this Section relating to notice of the quiet title and foreclosure hearing are exclusive and exhaustive, notwithstanding any other provisions of law.

K. If a petition for expedited quiet title and foreclosure is filed under Subsection C of this Section, before the hearing, the authority shall file with the clerk of the district court proof of notice by certified mail under Subsection F of this Section, proof of notice by posting on the property under Subsection G of this Section, and proof of notice by publication, if applicable. A person claiming an interest in a parcel of property set forth in the petition for foreclosure, including a current holder of a conventional mortgage, who desires to contest that petition shall file written objections with the clerk of the district court and serve those objections on the authority at least ten days before the date of the hearing. A holder of a conventional mortgage may object to the action and is entitled to a dismissal of the proceedings by the district court upon a showing that it is the holder of a legally enforceable conventional mortgage and upon payment of the outstanding amount of any liens, taxes, and related costs. The district court may appoint and utilize as the court considers necessary a special master or hearing officer for assistance with the resolution of any objections to the foreclosure or questions regarding the title to property subject to foreclosure. If the court withholds property from foreclosure, the authority's ability to include the property in a subsequent petition for expedited quiet title and foreclosure is not prejudiced. No injunction shall issue to stay an expedited quiet title and foreclosure action under this Section. The district court shall enter judgment on a petition to quiet title and foreclosure filed under Subsection D of this Section, not more than ten days after the conclusion of the hearing or contested case. The district court's judgment shall specify all of the following:

(1) The legal description and, if known the street address of the property foreclosed.

(2) That title to property foreclosed by the judgment is vested absolutely in the authority, except as otherwise provided in Subsections C and E of this Section, without any further rights of redemption.

(3) That all liens against the property, including any lien for unpaid taxes or special assessments are extinguished.

(4) That, except as otherwise provided in Paragraph (5) of this Subsection, the authority, except as otherwise provided in Subsections C and E of this Section, has good and marketable title to the property without any further rights of redemption.

(5) That all existing recorded and unrecorded interest in that property are extinguished, except servitudes of record and public rights of way.

L. Except as otherwise provided in Paragraph (K)(5) of this Section, title to property set forth in a petition for foreclosure filed under Subsection C of this Section shall vest absolutely in the authority upon the date of signing of the judgment by the district court and the authority shall have absolute title to the property. A judgment entered under this Section is a final judgment within the meaning of Code of Civil Procedure Article 1911.

M. There shall be no suspensive appeal from a judgment rendered under this Section. A devolutive appeal must be taken within the delays allowed by Article 2087 of the Code of Civil Procedure. An appeal under this Subsection is limited to the record of the proceedings in the district court.

N. All actions to annul a judgment rendered pursuant to this Section shall be subject to a one year peremptive period commencing on the date of the signing of the judgment by the district court, notwithstanding any other provision of law.

O. The owner of a property interest with notice of the quiet title and foreclosure hearing under this Section, may not assert any of the following:

(1) That notice to another person was insufficient or inadequate in any way.

(2) That any redemptive right was extended in any way because of lack of notice to any other person.

P. Any instrument executed by the authority purporting to convey any right, title, or interest in any property under this Chapter shall be conclusively presumed to have been executed in compliance with the provisions of this Chapter insofar as title or other interest of any bona fide purchaser, lessees, or transferees of the property is concerned.

Q. The failure of an authority to comply with any provision of this Section shall not invalidate any proceeding under this Section if a person with a property interest in property subject to foreclosure was accorded the minimum due process required under the Constitution of Louisiana and the Constitution of the United States of America.

R. It is the intent of the legislature that the provisions of this Section relating to the expedited quiet title and foreclosure of property by the authority satisfy the minimum requirements of due process required under the Constitution of Louisiana and the Constitution of the United States of America but that the provisions do not create new rights beyond those required under the Constitution of Louisiana or the Constitution of the United States of America. The failure of the authority to follow a requirement of this Section relating to the expedited quiet title and foreclosure of property held by the authority shall not be construed to create a claim or cause of action against the authority unless the minimum requirements of due process accorded under the Constitution of Louisiana or the Constitution of the United States of America are violated.

S. As used in this Section, "authorized representative" includes one or more of the following:

(1) A title insurance company or agent licensed to conduct business in this state.

(2) An attorney licensed to practice law in this state.

(3) A person accredited in land title search procedures by a nationally recognized organization in the field of land title searching.

(4) A person with demonstrated experience in the field of searching land title records, as determined by the authority.

Acts 2007, No. 256, §1, eff. July 6, 2007; Acts 2008, No. 791, §1.



RS 33:4720.61 - Issuance of bonds

§4720.61. Issuance of bonds

A. The authority shall have power to issue bonds of the authority from time to time in its discretion to finance its activities or operations under this Chapter, including without limiting the generality of the foregoing the repayment with interest of any advances or loans of funds made to the authority by the federal government, or other source, for any surveys or plans made or to be made by the authority in exercising its powers under this Chapter, and shall also have power to issue refunding or other bonds from time to time in its discretion for the payment, retirement, renewal, or extension of any bonds previously issued, and to provide for the replacement of lost, destroyed, or mutilated bonds previously issued under this Section.

B. Bonds which are issued under this Section:

(1) May be general obligation bonds of the authority to the payment of which, as to both principal and interest, and premiums, if any, the full faith, credit, and assets, acquired and to be acquired, of the authority are irrevocably pledged.

(2) May be special obligations of the authority which, as to both principal and interest, and premiums, if any, are payable solely from and secured only by a pledge of any income, proceeds, revenues, or funds of the authority derived or to be derived by it or held by it in connection with its undertaking of any project or projects of the authority, including any grants or contributions of funds made or to be made by it with respect to any such project or projects, and any funds derived or to be derived by it or held or to be held by it in connection with its sale, lease, rental, transfer, retention, management, rehabilitation, clearance, development, redevelopment, preparation for development or redevelopment, or its operation or other utilization or disposition of any real or personal property acquired or to be acquired by it or held or to be held by it for any of the purposes of this Chapter, and including any loans, grants, or contributions of funds made or to be made to it by the federal government, in aid of any project or projects of the authority or in aid of any of its other activities or operations.

(3) May be special obligations of the authority which, as to both principal and interest, and premiums, if any, are payable solely from and secured only by a pledge of any loans, grants, or contributions of funds made or to be made to it by the federal government, or other source, in aid of any project or projects of the authority or in aid of any of its other activities or operations.

(4) May be contingent special obligations of the authority which, as to both principal and interest, and premiums, if any, are payable solely from any funds available or becoming available to the authority for its undertaking of the project or projects involved in the particular activities or operations with respect to which such contingent special obligations are issued, but so payable only in the event such funds are or become available as aforesaid.

(5) May be bonds secured by a tax levied by the city or other political subdivision.

C. Notwithstanding any other provisions of this Section, any bonds which are issued under this Section, other than the contingent special obligations covered by Paragraph (B)(4) of this Section, may be additionally secured as to the payment of the principal and interest, and premiums, if any, by a mortgage of any community improvement project or projects, or any part thereof, title to which is then or thereafter in the authority or any other real or personal property, or interest therein, then owned or thereafter acquired by the authority.

D. Bonds which are issued under this Section shall not constitute an indebtedness of the state of Louisiana or the city of New Orleans, or any public body of this state other than the authority issuing such bonds, are not subject to any constitutional or statutory debt limitation or restriction and shall not be subject to the provisions of any other act or of the charter of the city of New Orleans relating to the authorization, issuance, or sale of bonds.

E. Bonds which are issued under this Section are declared to be issued for an essential public and governmental purpose and, together with interest thereon and income therefrom, shall be exempted from all taxes.

F. Bonds which are issued under this Section shall be authorized by resolution or resolutions of the authority and may be issued in one or more series and shall bear such date or dates, be payable upon demand or mature at such time or times, bear interest at such rate or rates, be in such denomination or denominations, be in such form, either coupon or registered or otherwise, carry such conversion or registration privileges, have such rank or priority, be executed in the name of the authority in such manner, be payable in such medium of payment, be payable at such place or places, be subject to such callability provisions or terms of redemption with or without premiums, be secured in such manner, be of such description, contain or be subject to such covenants, provisions, terms, conditions, and agreements, including provisions concerning events of default, and have such other characteristics, as may be provided by such resolution or resolutions or by the indenture or mortgage, if any, issued pursuant to such resolution or resolutions. The seal of the authority or a facsimile thereof shall be affixed, imprinted, engraved, or otherwise reproduced upon each of its bonds issued under this Section.

G. Bonds which are issued under this Section shall be executed in the name of the authority by the manual or facsimile signatures of such of its officials as may be designated in the aforesaid resolution or resolutions or trust agreement, indenture, or mortgage. Coupons, if any, attached to such bonds shall bear the facsimile signature of such official of the authority as may be designated as aforesaid.

H. The bonds of the New Orleans Redevelopment Authority may be sold at public or private sale in such manner and from time to time as may be determined by the board of commissioners to be most advantageous.

I. If any of the officials of the authority whose signatures or facsimile signatures appear on any of its bonds or coupons which are issued under this Section shall cease to be such officials before the delivery of such bonds, such signatures or facsimile signatures, as the case may be, shall, nevertheless, be valid and sufficient for all purposes, the same as if such officials had remained in office until such delivery.

J. Any provisions of any law to the contrary notwithstanding, any bonds which are issued under this Section shall be fully negotiable.

K. In any suit, action, or proceeding involving the validity or enforceability of any bond which is issued under this Section or the security therefor, any such bond reciting in substance that it has been issued by the authority in connection with a community improvement project as herein defined, or any activity or operation of the authority under this Chapter, shall be conclusively deemed to have been issued for such purposes, and such community improvement project or such operation or activity, as the case may be, shall be conclusively deemed to have been initiated, planned, located, undertaken, accomplished, and carried out in accordance with the provisions of this Chapter.

L. Pending the preparation of any definitive bonds hereunder, the authority may issue its interim certificate or receipts, or its temporary bonds, with or without coupons, exchangeable for such definitive bonds when the latter shall have been executed and are available for delivery.

M. Persons, firms, or corporations retained or employed by an agency as advisers or consultants for the purpose of rendering financial advice and assistance may purchase or participate in the purchase, or in the distribution of its bonds when such bonds are offered at public sale.

N. No commissioner or other officer of the authority issuing bonds under this Section and no person executing such bonds shall be liable personally on such bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

O. The authority shall authorize revenue bonds by one or more bond resolutions adopted by a majority of its commissioners. Any bond resolution shall be published one time in the official journal of the city of New Orleans, Louisiana; however, it shall not be necessary to publish any exhibits to such bond resolution if the same are available for public inspection and such fact is stated in the publication. For thirty days after the date of publication, any person in interest may contest the legality of the bond resolution, any provision of the revenue bonds to be issued pursuant to it, the provisions therein made for the security and payment of the revenue bonds, and the validity of all other provisions and proceedings relating to the authorization and issuance of such bonds. After that time, no person may contest the regularity, formality, legality, or effectiveness of the bond resolution, any provisions of the revenue bonds to be issued pursuant to it, the provisions for the security and payment of the revenue bonds, and the validity of all other provisions and proceedings relating to their authorization and issuance, for any cause whatsoever. Thereafter, it shall be conclusively presumed that the revenue bonds are legal and that every legal requirement for the issuance of the revenue bonds has been complied with. No court shall have authority to inquire into any of these matters after the thirty days.

Acts 2004, No. 349, §1; Acts 2005, No. 437, §1, eff. July 11, 2005.



RS 33:4720.62 - Definitions, home loans, bonds, powers, restrictions, presumptions

§4720.62. Definitions, home loans, bonds, powers, restrictions, presumptions

A. For the purpose of this Section unless the context clearly otherwise requires, the following definitions shall apply and be equally applicable to both the singular and plural forms of any of the defined terms:

(1) "Authority" means the New Orleans Redevelopment Authority in and for the city of New Orleans created pursuant to this Chapter.

(2) "Bond resolution" means a resolution authorizing the issuance of revenue bonds pursuant to this Section.

(3) "Development costs" means and includes the sum total of all reasonable or necessary costs incidental to the acquisition, construction, reconstruction, rehabilitation, repair, alteration, improvement, and extension of a residential development or other facility authorized pursuant to this Chapter, including without limitation the following: the cost of studies and surveys; plans and specifications; architectural and engineering services; underwriting fees; legal, accounting, marketing, and other special services relating to residential development or incurred in connection with the issuance and sale of bonds; necessary application and other fees to federal, state, and local government agencies for any requisite approvals for construction, for assisted financing, or otherwise; financing, acquisition, demolition, construction, equipment, and site development of new and rehabilitated buildings; the relocation of utilities, public ways, and parks; the construction of recreational, cultural, and commercial facilities; rehabilitation, reconstruction, repair, or remodeling of existing buildings and all other necessary and incidental expenses, including trustee and rating agency fees and an initial bond and interest reserve together with interest on bonds issued to finance a residential development to a date six months subsequent to the estimated date of completion; any premiums for mortgage insurance or insurance with respect to bonds, and such other expenses as the authority may deem appropriate to effectuate the purposes of this Section and this Chapter.

(4) "Home" means real property and improvements thereon located within a community improvement or community development area in the city of New Orleans, Louisiana, which may consist of single or multiple dwelling units, or condominium units, owned by one who occupies one of such units; however, newly constructed multiple dwelling units shall not exceed four units.

(5) "Home mortgage" means an interest-bearing loan to a mortgagor for the purpose of purchasing or rehabilitating, reconstructing, or improving a home, evidenced by a promissory note and secured by a mortgage on such home, but shall not include a loan primarily for the purpose of refinancing an existing loan.

(6) "Lending institution" means any bank, trust company, savings bank, national banking association, savings and loan association, building and loan association, government-approved nonprofit lending institution, mortgage banker, housing development corporation, or other financial institution, or governmental agency which customarily provides service or otherwise aids in the financing of mortgages on single-family residential housing or multifamily residential housing located in the city of New Orleans, Louisiana, or any holding company for any of the foregoing.

(7) "Mortgage program" means any program established under this Section to provide low-income loans, the proceeds of which shall be used to purchase, rehabilitate, or improve homes.

(8) "Mortgagor" means a person or persons whose adjusted gross aggregate income, together with the adjusted gross aggregate income of all persons who intend to reside with such person or persons in one dwelling unit, shall not have exceeded forty thousand dollars, or such lesser amount or amounts as shall be deemed by the authority to be in furtherance of its public purposes for the immediately preceding taxable year and who has received a home mortgage on a home.

(9) "Residential development" means the acquisition, construction, reconstruction, rehabilitation, repair, alteration, improvement, or extension of any land, interest in land, building, structure, facility, system, fixture, improvement, addition, appurtenance, machinery, or equipment or any combination thereof, all real and personal property deemed necessary in connection therewith, and all real and personal property or improvements functionally related and subordinate thereto, substantially for use by or occupied by persons for the purpose of decent, safe, and sanitary housing, and in connection therewith nonhousing facilities which are an integral part of or functionally related to such residential development not to exceed ten percent of the cost of such residential development in accordance with the terms contained in this Chapter. Any such residential development shall be located within a community improvement area.

(10) "Revenue bonds" means any bonds issued pursuant to this Section.

B. The authority is authorized and empowered to establish programs for residential development, including but not limited to low-interest rate home mortgage programs for qualified persons, by issuing mortgage revenue bonds to provide funds to persons to enable them to purchase or to rehabilitate, reconstruct, or improve single or multiple unit owner-occupied or rental family residences in community improvement or community development areas. In order to accomplish such purpose, the authority shall have and is hereby granted the following powers which shall be in addition to all other powers which it may have under this Chapter or general law:

(1) To plan, conduct research, study, develop, and promote the establishment of residential housing.

(2) To acquire, contract, and enter into advance commitments to acquire home mortgages owned by lending institutions at such purchase prices and upon other terms and conditions as shall be determined by the authority or such other person as it may designate as its agent, to make and execute contracts with nonprofit housing development corporations and lending institutions for the origination and servicing of home mortgages, and to pay the reasonable value of services rendered under those contracts.

(3) To make loans to government-approved nonprofit lending institutions and lending institutions under terms and conditions which, in addition to other provisions as determined by the authority, shall require the lending institutions to use substantially all of the net proceeds thereof, directly or indirectly, for the making of home mortgages in an aggregate principal amount substantially equal to the amount of such net proceeds.

(4) To establish, by rules or regulations, in resolutions relating to any issuance of revenue bonds or in any financing documents relating to such issuance, such standards and requirements applicable to the purchase of home mortgages or the making of loans to lending institutions as the authority deems necessary or desirable, including but not limited to:

(a) The location and other characteristics of homes to be financed by home mortgages.

(b) The terms and conditions of home mortgages to be acquired.

(c) The amounts and types of insurance coverage required on homes, home mortgages, and revenue bonds.

(d) The representations and warranties of lending institutions confirming compliance with such standards and requirements.

(e) Restriction as to interest rate or other terms of home mortgages or the return realized therefrom by lending institutions.

(f) Any other matters related to the purchase of home mortgages or the making of loans to lending institutions as shall be deemed relevant by the authority; however, in no such case shall any such lending institution charge and retain an origination fee in excess of three percent of the principal amount of any such home mortgage; and further provided that all such home mortgages shall bear a stated interest rate which, as of the business day immediately preceding the date of execution of a contract for the sale of the related revenue bonds, is at least one and one-half percent less than the stated interest rate being charged as of such day by such lending institution for its ninety-five percent loan-to-value mortgage loans, computed on a weighted average basis if such lending institution has more than one such rate, or if such lending institution does not regularly offer ninety-five percent loan-to-value mortgage loans, at least one percent less than the stated interest rate being charged as of such day by such lending institution for its eighty percent loan-to-value mortgage loans, computed on a weighted average basis if such lending institution has more than one such rate.

(5) To require from each lending institution from which home mortgages are purchased or to which loans are made the submission, at the time of such purchase or loan, of evidence satisfactory to the authority of the ability and intention of such lending institution to make home mortgages and the submission, within the time specified by the authority for making disbursements for home mortgages, of evidence satisfactory to the authority of the making of home mortgages and of compliance with any standards and requirements established by the authority, in connection therewith, the authority may inspect the books and records of such lending institutions.

(6) To issue revenue bonds to defray, in whole or in part, the development costs of any residential development; to issue its revenue bonds to defray, in whole or in part, the costs of purchasing, or funding the making of, mortgages for residential developments, including but not limited to the costs of studies and surveys, insurance premiums, underwriting fees, legal, accounting, and marketing services incurred in connection with the issuance and sale of such revenue bonds, including bond and interest reserve accounts, and trustee, custodian, and rating agency fees; and to designate appropriate names for such bonds. The authority need not acquire or hold title to or any interest in a residential development or home mortgage.

(7) To rent, lease, sell, or otherwise dispose of any residential development or home mortgages, in whole or in part, or to loan sufficient funds to any lending institution to defray, in whole or in part, the development costs of any residential development or the costs of purchasing home mortgages, so that the rents or other revenues to be derived with respect to the residential development or home mortgages, together with any insurance proceeds, reserve accounts and earnings thereon shall be designed to produce revenues and receipts at least sufficient to provide for the prompt payment at maturity of principal, interest, and redemption premium, if any, upon all revenue bonds issued to finance such costs.

(8) To pledge any revenues and receipts to be received from any residential development or home mortgages to the punctual payment of revenue bonds and the interest and redemption premiums, if any, thereof.

(9) To mortgage, pledge, or grant security interests in any residential development, home mortgages, notes, or other property in favor of the holders of revenue bonds issued therefor.

(10) To sell and convey any residential development or home mortgages, including, without limitation, the sale and conveyance thereof subject to a mortgage, pledge, or security interest, if any, as provided in the resolution or ordinance relating to the issuance of the revenue bonds for such prices and at such times as the governing body of the agency may determine.

(11) To issue its revenue bonds in accordance with this Section to refund in whole or in part at any time revenue bonds theretofore issued by the authority pursuant to this Section.

(12) To apply for and accept on its own behalf or on behalf of any person, advances, loans, grants, contributions, guarantees, rent supplements, mortgage assistance, and any other form of financial assistance from the federal government, the state of Louisiana, any parish or municipality, or any other public or quasi public body, corporation, or foundation, or from any other source, public or private, including any lending institution, for any of the purposes of this Chapter, and to include in any contract for financial assistance such conditions as it may deem reasonable and appropriate and which are not inconsistent with the purposes of this Chapter.

(13) To make and execute contracts and other instruments necessary or convenient to the exercise of any of the powers granted herein.

C. No lending institution undertaking transactions contemplated by this Chapter shall discriminate against any person on the basis of race, color, religion, sex, creed, ancestry, national origin, or physical or mental disability in connection with such transactions.

D.(1) The authority shall authorize revenue bonds by one or more bond resolutions adopted by a majority of its commissioners. Any bond resolution shall be published one time in the official journal of the city of New Orleans, Louisiana; however, it shall not be necessary to publish any exhibits to such bond resolution if the same are available for public inspection and such fact is stated in the publication. For thirty days after the date of publication, any person in interest may contest the legality of the bond resolution, any provision of the revenue bonds to be issued pursuant to it, the provisions therein made for the security and payment of the revenue bonds, and the validity of all other provisions and proceedings relating to the authorization and issuance of such bonds. After that time, no person may contest the regularity, formality, legality, or effectiveness of the bond resolution, any provisions of the revenue bonds to be issued pursuant to it, the provisions for the security and payment of the revenue bonds, and the validity of all other provisions and proceedings relating to their authorization and issuance, for any cause whatever. Thereafter, it shall be conclusively presumed that the revenue bonds are legal and that every legal requirement for the issuance of the revenue bonds has been complied with. No court shall have authority to inquire into any of these matters after the thirty days.

(2) The bond resolution shall authorize the program to be financed and, in addition, may contain provisions which shall be a part of the contract with the holders of such issue of revenue bonds, as to:

(a) Pledging all or any part of revenues received or to be received, and agreements to secure the payment of such issue of revenue bonds.

(b) Rates, fees, rentals, or other charges to be established, maintained, and collected, and the use and disposition of revenues, gifts, and funds received or to be received.

(c) The setting aside of reserves or bond retirement funds and the regulation and disposition thereof.

(d) The custody, collection, securing, investment, and payment of any monies held in trust or otherwise for the payment of revenue bonds or in any way to secure the payment of revenue bonds, including the establishment and maintenance of revenue, reserve, or other funds as trust funds.

(e) Limitations or restrictions on the purposes to which the proceeds of sale of any revenue bonds then or thereafter to be issued may be applied.

(f) Limitations or restrictions on the issuance of additional revenue bonds; the terms upon which additional revenue bonds may be issued and secured, or the refunding of outstanding or other revenue bonds, or both.

(g) Vesting in one or more trustees or fiscal agents such property, rights, powers, and duties in trust as the authority may determine.

(h) The acquisition and disposition of property.

(i) The rights and remedies available to the bondholders in the event of default.

(j) Provisions for insurance and for accounting reports and the inspection and audit thereof.

(k) The replacement of mutilated, destroyed, stolen, or lost revenue bonds.

(l) Any other matters of like or different character which in any way affect the security or protection of the revenue bonds.

(3) All revenue bonds issued pursuant to a bond resolution shall be equally and ratably secured by a pledge, charge, and lien upon revenues provided for in the bond resolution. Any pledge made by the authority pursuant to this Section shall be valid and binding from the time when the pledge is made. The revenues, securities, and other monies so pledged and then held or thereafter received by the authority or any fiduciary shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, whether or not such parties have notice thereof.

(4) The bond resolution by which a pledge is created need not be filed or recorded except in the official minutes of the authority and of the State Bond Commission.

(5) The revenue bonds shall be of such series, bear such date or dates, be serial or term bonds, mature at such time or times, bear interest at such rate or rates payable on such date or dates, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, be subject to such terms of redemption, and be entitled to such priorities on the revenues of the authority as the bond resolution may provide.

(6) The revenue bonds shall be sold by the authority in such manner and at such prices, at public or private sale, as it may determine. If the authority sells the bonds at public sale, notice of such sale upon sealed proposals shall be published at least once not less than seven days prior to the date of such sale in a publication carrying municipal bond notices and devoted primarily to financial news or to the subject of state and municipal bonds, published in the city of New York, New York, and in a newspaper of general circulation published in the city of New Orleans, Louisiana.

(7) The revenue bonds and coupons attached thereto shall be executed in the name of the authority by the manual or facsimile signatures of such official or officials as may be designated in the bond resolution. If any officer whose manual or facsimile signature appears on any revenue bond or coupon ceases to be such officer before the delivery of such revenue bonds, such signature nevertheless shall be valid and sufficient for all purposes as if he had remained in office until such delivery. The bond resolution may provide for authentication of the revenue bonds by the trustees or fiscal agent thereunder.

E. Pending the preparation of definitive revenue bonds, the authority may issue interim receipts or temporary revenue bonds, with or without coupons, exchangeable for definitive revenue bonds when such bonds have been executed and are available for delivery.

F. No commissioner or officer of the authority, and no officer or member of the city of New Orleans or its governing body, or any person executing such revenue bonds shall be liable personally on such revenue bonds.

G. The authority shall have power to purchase its revenue bonds out of any funds available therefor under the bond resolution. It may hold, cancel, or resell such bonds, subject to and in accordance with agreements with holders of its revenue bonds.

H. All revenue bonds and interest coupons appertaining thereto issued pursuant to this Section shall be and are hereby made negotiable instruments within the meaning of and for all of the purposes of the negotiable instruments law of Louisiana, subject only to the provisions of the revenue bonds for registration.

I. All revenue bonds and the income therefrom shall be exempt from all taxation by the state of Louisiana or any political subdivision thereof. The revenue bonds shall be legal and authorized investments for banks, savings banks, insurance companies, homestead and building and loan associations, trustees, and other fiduciaries and may be used for deposit with any officer, board, municipality, or other political subdivision of the state of Louisiana, in any case where, by present or future laws, deposit or security is required.

J. The holders of any revenue bonds issued hereunder shall have such rights and remedies as may be provided in the bond resolution, including, but not by way of limitation, acceleration of payment, appointment of a trustee for bondholders, appointment of a receiver for the redevelopment project or the revenue bond program financed with the proceeds of the revenue bonds or the revenues from such program, or both, and any other available civil action to compel compliance with the terms and provisions of the revenue bonds and the bond resolution.

K. The revenue bonds shall be limited obligations of the authority. The principal of and interest on the revenue bonds shall not be payable from the general funds of the authority nor shall they constitute a pledge, charge, lien, or encumbrance upon any of its property or upon any of its income, receipts, or revenues except the revenues, agreements, and funds pledged under the bond resolution. Neither the credit nor the taxing power of the city of New Orleans or the state of Louisiana shall be pledged for the payment of such principal or interest, and no holder of revenue bonds shall have the right to compel the exercise of the taxing power by the city of New Orleans or the forfeiture of its property in connection with any default thereon. Every revenue bond shall recite in substance that the principal of and interest on such bond is payable solely from the revenues pledged to its payment and the authority is not obligated to pay such principal or interest except from such revenues. The revenue bonds issued under the provisions of this Section shall not constitute a debt of the state of Louisiana or the city of New Orleans, are not subject to any constitutional or statutory debt limitation or restriction and shall not be subject to the provisions of the charter of the city of New Orleans relating to the authorization, issuance, or sale of bonds, and the state of Louisiana shall not be liable thereon.

L. Subject to agreements with the holders of revenue bonds, all proceeds of revenue bonds and all revenue pledged under a bond resolution shall be set aside as received and shall be deposited and held in trust by a trustee appointed by the authority in a fund or funds separate and apart from all other funds of the authority. Subject to the bond resolution, the trustee shall hold the same for the benefit of the holders of the bonds for the application and disposition thereof solely to the respective uses and purposes in such bond resolution.

Acts 2004, No. 349, §1; Acts 2005, No. 437, §1, eff. July 11, 2005; Acts 2014, No. 811, §17, eff. June 23, 2014.



RS 33:4720.63 - Bonds as legal investment

§4720.63. Bonds as legal investment

A. All banks, trust companies, bankers, savings banks, and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking or investment business; all insurance companies, insurance associations, and other persons carrying on an insurance business; and all executors, administrators, curators, trustees, and other fiduciaries may legally invest any sinking funds, monies, or other funds belonging to them or within their control in any bonds or other obligations issued by the authority pursuant to this Chapter; but the bonds and other obligations shall be secured by an agreement between the issuer and the federal government in which the issuer agrees to borrow from the federal government and the federal government agrees to lend to the issuer, prior to the maturity of such bonds or other obligations, monies in any amount which together with any other monies irrevocably committed to the payment of principal and interest on the bonds or other obligations will suffice to pay the principal of the bonds or other obligations with interest to maturity thereon, which monies under the terms of said agreement are required to be used for the purpose of paying the principal of and the interest on the bonds or other obligations at their maturity. Bonds and other obligations shall be authorized security for all public deposits. It is the purpose of this Section to authorize any persons, political subdivisions, and officers, public or private, to use any funds owned or controlled by them for the purchase of any such bonds or other obligations.

B. Nothing contained in this Section with regard to legal investments shall be construed as relieving any persons of any duty of exercising reasonable care in selecting securities.

Acts 2004, No. 349, §1.



RS 33:4720.64 - Property exempt from taxes and from levy and sale by virtue of an execution

§4720.64. Property exempt from taxes and from levy and sale by virtue of an execution

A. All property of the authority, including funds owned or held by it for the purpose of this Chapter, shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same nor shall judgment against the authority be a charge or lien upon such property; but the provisions of this Section shall not apply to or limit the right of obligees to pursue any remedies for the enforcement of any pledge or lien given pursuant to this Chapter by the authority on its rents, fees, grants, or revenues from community improvement projects; further, the provisions of this Section shall not apply to or limit the right of an obligee to foreclose or otherwise enforce the terms and provisions of any mortgage, note, or other security given by the authority in connection with any immovable property owned by it.

B. The property of the authority acquired or held for the purposes of this Chapter is declared to be public property used for essential public and governmental purposes, and such property shall be exempt from all taxes of the municipality, the parish, the state, or any political subdivision thereof or any other taxing body; but such tax exemption shall terminate when the authority sells, leases, or otherwise disposes of the property in a community improvement area to a purchaser or lessee which is not a public body entitled to tax exemption with respect to the property; however, when any property or portion thereof reenters commerce while owned by the authority or any other public body, the tax exemption herein provided for shall cease as long as such property or portion thereof is used in commerce.

Acts 2004, No. 349, §1.



RS 33:4720.65 - Cooperation by public bodies with the New Orleans Redevelopment Authority

§4720.65. Cooperation by public bodies with the New Orleans Redevelopment Authority

A. For the purpose of aiding in the planning, undertaking, or carrying out of a community improvement project and related activities authorized by this Chapter, any public body may, upon such terms, with or without consideration as it may determine:

(1) Dedicate, sell, donate, grant, devise, convey, or lease any of its interest in any property or gray easements, licenses, or other rights or privileges therein to the authority.

(2) Incur the entire expense of any public improvements made by such public body in exercising the powers granted in this Section.

(3) Do any and all things necessary to aid or cooperate in the planning or carrying out of a community improvement plan and related activities.

(4) Lend, grant, or contribute funds to the authority and borrow money and apply for and accept advances, loans, grants, contributions, and any other form of financial assistance from the federal government, the state, parish, or other public body, or from any other source.

(5) Enter into agreements which may extend over any period, notwithstanding any provision or rule of law to the contrary, with the federal government or other public body respecting action to be taken pursuant to any of the powers granted by this Chapter, including the furnishing of funds or other assistance in connection with a community improvement project and related activities.

(6) Cause public buildings and public facilities, including parks, playgrounds, recreational, community, educational, water, sewer, or drainage facilities, or any works which it is otherwise empowered to undertake to be furnished to the authority; furnish, dedicate, close, vacate, pave, install, grade, regrade, plan, or replan streets, roads, sidewalks, ways, or other places; plan or replan, zone or rezone any property of the public body, or make exceptions from building regulations; and cause administrative and other services to be furnished to the authority.

B. If at any time title to or possession of any community improvement project is held by any public body or governmental agency, other than the authority which is authorized by this Chapter to engage in the undertaking, carrying out, or administration of community improvement projects and related activities, the provisions of the agreements referred to in this Section shall inure to the benefit of and may be enforced by such public body or governmental agency.

C. Any sale, conveyance, lease, or agreement provided for in this Section may be made by a public body without appraisal, public notice, advertisement, or public bidding.

D. For the purposes of aiding in the planning, undertaking, or carrying out of any community improvement project and related activities of the authority, the city of New Orleans may, in addition to its other powers and upon such terms, with or without consideration, as it may determine, do and perform any or all of the actions or things which, by the provisions of this Section, a public body is authorized to do or perform, including the furnishing of financial and other assistance.

E. For the purposes of this Section, or for the purpose of aiding in the planning, undertaking, or carrying out of a redevelopment project and related activities, the municipality may, in addition to any authority to issue bonds pursuant to R.S. 33:4720.61, issue and sell its general obligation bonds. Any bond issued by the municipality pursuant to this Section shall be issued in the manner and within the limitation prescribed by the applicable laws of this state for the issuance and authorization of general obligation bonds by the municipality. Nothing in this Section shall limit or otherwise adversely affect any other Section of this Chapter.

Acts 2004, No. 349, §1; Acts 2005, No. 437, §1, eff. July 11, 2005.



RS 33:4720.66 - Title of purchase

§4720.66. Title of purchase

Any instrument executed by the authority purporting to convey any right, title, or interest in any property under this Chapter shall be conclusively presumed to have been executed in compliance with the provisions of this Chapter insofar as title or other interest of any bona fide purchaser, lessees, or transferees of the property is concerned.

Acts 2004, No. 349, §1.



RS 33:4720.67 - Repealed by Acts 2010, No. 1030, §2, eff. July 8, 2010.

§4720.67. Repealed by Acts 2010, No. 1030, §2, eff. July 8, 2010.



RS 33:4720.68 - Cumulative clause

§4720.68. Cumulative clause

The powers conferred by this Chapter shall be in addition and supplemental to the powers conferred by any other law.

Acts 2004, No. 349, §1.



RS 33:4720.69 - Separability

§4720.69. Severability

The provisions of this Chapter are hereby declared to be severable, and if any Section, Subsection, Paragraph, provision, exception, sentence, clause, phrase, or part of this Chapter is held unconstitutional or void, the remainder of this Chapter shall continue in full force and effect, it being the legislative intent, now hereby declared, that this Chapter would have been enacted even if such unconstitutional or void matter had not been included therein. Notwithstanding any other evidence of legislative intent, it is hereby further declared to be the controlling legislative intent that, if any provisions or part of this Chapter, or the application thereof to any person or circumstances, is held invalid, the remainder of this Chapter, and the application of such provision or part to persons or circumstances other than those as to which it is held invalid, shall not be affected thereby. Insofar as the provisions of this Chapter are inconsistent with the provisions of any other law, the provisions of this Chapter shall be controlling.

Acts 2004, No. 349, §1.



RS 33:4720.70 - Safe clause

§4720.70. Safe clause

The Legislature of Louisiana hereby finds, determines, and declares that this Chapter is necessary for the immediate preservation of the public peace, health, and safety.

Acts 2004, No. 349, §1.



RS 33:4720.71 - Definitions

§4720.71. Definitions

The following terms whenever used or referred to in this Chapter shall have the following meaning unless a different meaning is clearly indicated in the context:

(1) "Area of operation" means the area within the corporate limits of the municipality.

(2) "Authority" means the New Orleans Redevelopment Authority in and for the city of New Orleans created pursuant to this Chapter.

(3) "Blighted area" means an area which by reason of the presence of a substantial number of slum, deteriorated or deteriorating structures, predominance of defective or inadequate street layout, faulty lot layout in relation to size, adequacy, accessibility, or usefulness, unsanitary or unsafe conditions, deterioration of site or other improvements, diversity of ownership, tax or special assessment delinquency exceeding the fair value of the land, defective or unusual conditions of title, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, substantially impairs or arrests the sound growth of the municipality, retards the provision of housing accommodations or constitutes an economic or social liability and is a menace to the public health, safety, morals, or welfare in its present condition and use; but if the area consists of any disaster area referred to in R.S. 33:4720.57(G), it shall constitute a "blighted area".

(4) "Bond" means any bond including refunding bonds, notes, interim certificates, certificates of indebtedness, debenture, or other obligation.

(5) "Bond resolution" means a resolution authorizing the issuance of revenue bonds pursuant to this Section.

(6) "City's comprehensive plan" means that plan defined in R.S. 33:101 through 119.

(7) "Clerk of council" means the official of the city who is the custodian of the official records of the local governing body.

(8) "Community development entity" shall have the same meaning as the meaning given to it in Section 45D of the Internal Revenue Code.

(9) "Community improvement area" means a slum area or a blighted area or a combination thereof or an area in which functionally obsolescent facilities are located which the local governing body designates as appropriate for a community improvement project.

(10) "Community improvement plan" means a general plan for a community improvement project, which plan shall conform to the general plan for the municipality as a whole except as provided in R.S. 33:4720.57(E) and shall delineate the community improvement area affected thereby. It shall be sufficient for the plan, for each community improvement area, to contain a general description of those matters proposed to be carried out in the community improvement area, such as any or all of the following: land acquisitions, demolition and removal of structures, redevelopment, improvements, rehabilitation, zoning and planning changes, if any, land uses, population densities, or building requirements. Detailed, particularized proposals for the implementation of all or any portion of a community improvement plan shall be deemed modification of the plan, within the meaning of R.S. 33:4720.57(E). The foregoing definition, as herein amended, shall apply to any community improvement plan heretofore or hereafter approved pursuant to R.S. 33:4720.57.

(11) "Community improvement project" means undertakings and activities for the elimination and prevention of the development or spread of slums, blight, and functionally obsolescent facilities and may involve slum clearance and redevelopment in a community improvement area, or rehabilitation or conservation in a community improvement area, or a program of code enforcement in a community improvement area, and may include open land which, because of its location or situation, or both, is necessary for sound community growth which is to be developed by replatting and planning, or any combination or part thereof in accordance with a community improvement plan. Such undertakings and activities may include:

(a) Acquisition of a slum, blighted, or functionally obsolescent facility area or portion thereof.

(b) Demolition and removal of buildings and improvements.

(c) Installation, construction, or reconstruction of streets, utilities, parks, playgrounds, and other improvements necessary for carrying out in the community improvement area the redevelopment objectives of this Chapter in accordance with the community improvement plan.

(d) Except as otherwise set forth herein, disposition of any property acquired in the community improvement area, including sale, initial leasing, or retention by the agency itself, at its fair market value for uses in accordance with the community improvement plan.

(e) Carrying out plans for a program of code enforcement and a program of voluntary or compulsory repair and rehabilitation of buildings or other improvements in accordance with the community improvement plan.

(f) Acquisition of real property in the community improvement area which, under the community improvement plan, is to be repaired or rehabilitated in accordance with the provisions of this Chapter for repair or rehabilitation of the structures and resale of the property.

(g) Acquisition of any other real property in the community improvement area where necessary to eliminate unhealthful, unsanitary, or unsafe conditions, lessen density, eliminate obsolete or other uses detrimental to the public welfare, eliminate functionally obsolescent facilities, or otherwise to remove or prevent the spread of blight or deterioration, or to provide land for needed public or quasi public facilities.

(h) Acquisition, without regard to any requirement that the area be a slum or blighted area, of air rights in an area consisting principally of land in highways, railways or subway tracks, bridges, drainage canals, waterways, levees, wharves, warehouses, docks, tunnel entrances, or other similar facilities which have a blighting influence on the surrounding area and over which air rights sites are to be developed for the elimination of such blighting influences and for the provision of improvements and related facilities and uses set forth in the community improvement plan.

(i) Construction of foundations and platforms necessary for the provision of air rights sites for improvements and related facilities and uses set forth in the community improvement plan.

(j) The preservation of historic structures or locations within a project area by removing deleterious surroundings.

(k) Relocating within the project area a structure which the authority determines to be of historic value and which will be disposed of to a public body or private nonprofit organization which will renovate and maintain such structure for historic purposes.

(12) "Economic development project" means and includes any project involving the development, construction and equipping of residential, educational, commercial, retail, industrial, manufacturing, institutional, recreational, and other facilities, as well as all structures and appurtenances necessary or convenient in connection therewith, and shall include any new markets project.

(13) "Families of low income" means those families or persons, as defined in R.S. 40:384, whose income is less than the amount determined by the Housing Authority of New Orleans to be necessary to enable them without financial assistance to live in decent, safe, and sanitary dwellings without overcrowding.

(14) "Federal government" means a department, agency or instrumentality, corporate or otherwise, of the United States of America.

(15) "Financing agreement" means and includes any agreement relating to an economic development project between or among participants in the economic development project or the financing related thereto, including without limitation, lease or sublease agreements, sale agreements or loan agreements.

(16) "Local governing body" means the council charged with governing the city of New Orleans.

(17) "Local option" means the option and discretion of the local governing body.

(18) "Mayor" means the officer having the duties customarily imposed upon the executive head of the municipality.

(19) "Municipality" means the city of New Orleans.

(20) "New markets project" means any economic development project financed in whole or in part through the use of the federal new markets tax credit described in Section 45D of the Internal Revenue Code or the Louisiana new markets tax credit described in R.S. 47:6016.

(21) "Obligee" means any bondholder, agent, or trustee for any bondholder or lessor demising property used in connection with any community improvement project, or any assignee, or assignees of such lessor's interest or any part thereof, and the federal government when it is a party to any contract with the agency.

(22) "Person" means any individual, firm, partnership, corporation, company, association, joint stock association, or body politic and shall include any trustee, receiver, assignee, or other person acting in a similar representative capacity.

(23) "Public body" means the state and any parish or municipality and any board, commission, authority, agency, district, subdivision or department, agency, instrumentality, corporate or otherwise, of the foregoing.

(24) "Qualified active low-income community business" shall have the same meaning given to it in Section 45D of the Internal Revenue Code.

(25) "Qualified equity investment" shall have the same meaning given to it in Section 45D of the Internal Revenue Code.

(26) "Qualified low-income community investment" shall have the same meaning given to it in Section 45D of the Internal Revenue Code.

(27) "Real property" means all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto or used in connection therewith, and every estate, interest, right or use, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage, or otherwise.

(28) "Related activities" means planning work for the preparation of a general neighborhood renewal plan or for the preparation or completion of a communitywide plan or program and the functions related to the acquisition and disposal of real property pursuant to R.S. 33:4720.56(4).

(29) "Revenue bond" means any bond issued pursuant to this Section.

(30) "Slum area" means an area in which there is a predominance of buildings or improvements, whether residential or nonresidential, which by reason of dilapidation, deterioration, age or obsolescence, inadequate provision for ventilation, light, air, sanitation, or open space, high density of population and overcrowding, or the existence of conditions which endanger life or property by fire and other causes, or an area of open land which, because of its location or situation, or both, the city limits, is necessary for sound community growth, by replatting and planning and development, or any combination of such factors is conducive to ill health, transmission of disease, infant mortality, juvenile delinquency, or crime, and is detrimental to the public health, safety, morals, or welfare.

Acts 2004, No. 349, §1; Acts 2005, No. 437, §1, eff. July 11, 2005; Acts 2006, No. 666, §1, eff. June 29, 2006.



RS 33:4720.71.1 - Commercial projects, bonds, powers, restrictions, presumptions

§4720.71.1. Commercial projects, bonds, powers, restrictions, presumptions

A. The authority is authorized and empowered to issue revenue bonds for the financing of all or any part of the costs of any economic development project and any expenses related thereto or to such financing and to pledge for the payment of the principal of, premium, if any, and interest on such revenue bonds the income and revenues derived or to be derived by the authority from financing agreements. The authority is further authorized and empowered to issue its revenue bonds in accordance with this Section to refund in whole or in part at any time revenue bonds theretofore issued by the authority pursuant to this Section.

B.(1) The authority shall authorize revenue bonds by one or more bond resolutions adopted by a majority of its commissioners. Any bond resolution shall be published one time in the official journal of the city of New Orleans, Louisiana; however, it shall not be necessary to publish any exhibits to such bond resolution if the same are available for public inspection and such fact is stated in the publication. For thirty days after the date of publication, any person in interest may contest the legality of the bond resolution, any provision of the revenue bonds to be issued pursuant to it, the provisions therein made for the security and payment of the revenue bonds, and the validity of all other provisions and proceedings relating to the authorization and issuance of such bonds. After that time, no person may contest the regularity, formality, legality, or effectiveness of the bond resolution, any provisions of the revenue bonds to be issued pursuant to it, the provisions for the security and payment of the revenue bonds, and the validity of all other provisions and proceedings relating to their authorization and issuance, for any cause whatever. Thereafter, it shall be conclusively presumed that the revenue bonds are legal and that every legal requirement for the issuance of the revenue bonds has been complied with. No court shall have authority to inquire into any of these matters after the thirty days.

(2) The bond resolution shall authorize the participation of the authority in the financing of the economic development project and, in addition, may contain provisions which shall be a part of the contract with the holders of such issue of revenue bonds, as to:

(a) Pledging all or any part of revenues received or to be received, and agreements to secure the payment of such issue of revenue bonds.

(b) Rates, fees, rentals, or other charges to be established, maintained, and collected, and the use and disposition of revenues, gifts, and funds received or to be received.

(c) The setting aside of reserves or bond retirement funds and the regulation and disposition thereof.

(d) The custody, collection, securing, investment, and payment of any monies held in trust or otherwise for the payment of revenue bonds or in any way to secure the payment of revenue bonds, including the establishment and maintenance of revenue, reserve, or other funds as trust funds.

(e) Limitations or restrictions on the purposes to which the proceeds of sale of any revenue bonds then or thereafter to be issued may be applied.

(f) Limitations or restrictions on the issuance of additional revenue bonds; the terms upon which additional revenue bonds may be issued and secured, or the refunding of outstanding or other revenue bonds, or both.

(g) Vesting in one or more trustees or fiscal agents such property, rights, powers, and duties in trust as the authority may determine.

(h) The acquisition and disposition of property.

(i) The rights and remedies available to the bondholders in the event of default.

(j) Provisions for insurance and for accounting reports and the inspection and audit thereof.

(k) The replacement of mutilated, destroyed, stolen, or lost revenue bonds.

(l) Any other matters of like or different character which in any way affect the security or protection of the revenue bonds.

(3) All revenue bonds issued pursuant to a bond resolution shall be equally and ratably secured by a pledge, charge, and lien upon revenues provided for in the bond resolution. Any pledge made by the authority pursuant to this Section shall be valid and binding from the time when the pledge is made. The revenues, securities, and other monies so pledged and then held or thereafter received by the authority or any fiduciary shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, whether or not such parties have notice thereof.

(4) The bond resolution by which a pledge is created need not be filed or recorded except in the official minutes of the authority and of the State Bond Commission.

(5) The revenue bonds shall be of such series, bear such date or dates, be serial or term bonds, mature at such time or times, bear interest at such rate or rates payable on such date or dates, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, be subject to such terms of redemption, and be entitled to such priorities on the revenues of the authority as the bond resolution may provide.

(6) The revenue bonds shall be sold by the authority in such manner and at such prices, at public or private sale, as it may determine. If the authority sells the bonds at public sale, notice of such sale upon sealed proposals shall be published at least once not less than seven days prior to the date of such sale in a publication carrying municipal bond notices and devoted primarily to financial news or to the subject of state and municipal bonds, published in the city of New York, New York, and in a newspaper of general circulation published in the city of New Orleans, Louisiana.

(7) The revenue bonds and coupons attached thereto shall be executed in the name of the authority by the manual or facsimile signatures of such official or officials as may be designated in the bond resolution. If any officer whose manual or facsimile signature appears on any revenue bond or coupon ceases to be such officer before the delivery of such revenue bonds, such signature nevertheless shall be valid and sufficient for all purposes as if he had remained in office until such delivery. The bond resolution may provide for authentication of the revenue bonds by the trustees or fiscal agent thereunder.

C. Pending the preparation of definitive revenue bonds, the authority may issue interim receipts or temporary revenue bonds, with or without coupons, exchangeable for definitive revenue bonds when such bonds have been executed and are available for delivery.

D. No commissioner or officer of the authority, and no officer or member of the city of New Orleans or its governing body, or any person executing such revenue bonds shall be liable personally on such revenue bonds.

E. The authority shall have power to purchase its revenue bonds out of any funds available therefor under the bond resolution. It may hold, cancel, or resell such bonds, subject to and in accordance with agreements with holders of its revenue bonds.

F. All revenue bonds and interest coupons appertaining thereto issued pursuant to this Section shall be and are hereby made negotiable instruments within the meaning of and for all of the purposes of the negotiable instruments law of Louisiana, subject only to the provisions of the revenue bonds for registration.

G. All revenue bonds and the income therefrom shall be exempt from all taxation by the state of Louisiana or any political subdivision thereof. The revenue bonds shall be legal and authorized investments for banks, savings banks, insurance companies, homestead and building and loan associations, trustees, and other fiduciaries and may be used for deposit with any officer, board, municipality, or other political subdivision of the state of Louisiana, in any case where, by present or future laws, deposit or security is required.

H. The holders of any revenue bonds issued hereunder shall have such rights and remedies as may be provided in the bond resolution, including, but not by way of limitation, acceleration of payment, appointment of a trustee for bondholders, appointment of a receiver for the redevelopment project or the revenue bond program financed with the proceeds of the revenue bonds or the revenues from such program, or both, and any other available civil action to compel compliance with the terms and provisions of the revenue bonds and the bond resolution.

I. The revenue bonds shall be limited obligations of the authority. The principal of and interest on the revenue bonds shall not be payable from the general funds of the authority nor shall they constitute a pledge, charge, lien, or encumbrance upon any of its property or upon any of its income, receipts, or revenues except the revenues, agreements, and funds pledged under the bond resolution. Neither the credit nor the taxing power of the city of New Orleans or the state of Louisiana shall be pledged for the payment of such principal or interest, and no holder of revenue bonds shall have the right to compel the exercise of the taxing power by the city of New Orleans or the forfeiture of its property in connection with any default thereon. Every revenue bond shall recite in substance that the principal of and interest on such bond is payable solely from the revenues pledged to its payment and the authority is not obligated to pay such principal or interest except from such revenues. The revenue bonds issued under the provisions of this Section shall not constitute a debt of the state of Louisiana or the city of New Orleans, are not subject to any constitutional or statutory debt limitation or restriction and shall not be subject to the provisions of the charter of the city of New Orleans relating to the authorization, issuance, or sale of bonds, and the state of Louisiana shall not be liable thereon.

J. Subject to agreements with the holders of revenue bonds, all proceeds of revenue bonds and all revenue pledged under a bond resolution shall be set aside as received and shall be deposited and held in trust by a trustee appointed by the authority in a fund or funds separate and apart from all other funds of the authority. Subject to the bond resolution, the trustee shall hold the same for the benefit of the holders of the bonds for the application and disposition thereof solely to the respective uses and purposes in such bond resolution.

K. Without limitation of the powers granted to the authority pursuant to this Section, the authority is specifically authorized and empowered to:

(1) Lend proceeds of bonds issued pursuant to this Section to an entity or entities for the purpose of such entity or entities making qualified equity investments in a community development entity, provided that the community development entity uses such qualified equity investment to make qualified low-income community investments in qualified active low-income community businesses operating primarily in the city of New Orleans.

(2) Create, operate, manage, invest in or loan to, and own entities created for the purpose of facilitating economic development projects.

Acts 2006, No. 666, §1, eff. June 29, 2006.



RS 33:4720.72 - Construction of Chapter

§4720.72. Construction of Chapter

This Chapter, being necessary for the welfare of the state and its residents, shall be liberally construed to effect the purposes thereof.

Acts 2005, No. 437, §1, eff. July 11, 2005.



RS 33:4720.81 - Findings, declaration of necessity, and purpose

CHAPTER 13-E. ST. CHARLES PARISH; ACQUISITION

AND SALE OF BLIGHTED PROPERTY

§4720.81. Findings, declaration of necessity, and purpose

A. It is hereby found and declared that:

(1) There exists in St. Charles Parish, Louisiana, areas which have become slum and blighted because of the unsafe, unsanitary, inadequate, or overcrowded conditions of the structures therein, or because of inadequate planning of the area, or because of physically or functionally obsolete structures, or both, or because of excessive dwelling unit density, or because of the lack of proper light and air and open space, or because of faulty street or lot design, or inadequate public utilities or community services, or because of the conversion to incompatible types of land usage.

(2) Such conditions or a combination of some or all of them have and will continue to result in making such areas economic and social liabilities imposing onerous parochial burdens which decrease the tax base and reduce tax revenues and cause harm to the social and economic well-being of the parish, depreciating property values therein, and thereby depreciating further the general communitywide values.

(3) The prevention and elimination of slums and blight areas and their causes is a matter of public policy and concern in order that the parish shall not continue to be endangered by areas which are focal centers of economic and social retardation, and consume an excessive proportion of its revenues because of the extra services required for police, fire, accident, and other forms of public protection, services, and facilities.

(4) The salvage and renewal of such areas, in accordance with sound and approved plans for their redevelopment, will promote the public health, safety, morals, and welfare.

(5) Certain such areas or portions thereof may be susceptible to conservation or rehabilitation by voluntary action and through existing regulatory processes in such a manner that the conditions and evils enumerated in this Section may be eliminated, remedied, and prevented; and that in certain areas blight and slum conditions are beyond remedy or reasonable control through regulatory processes and cannot be effectively dealt with under existing law without additional aids herein allowed; and that such conditions often exist under circumstances in areas in which their assembly for purposes of clearance, replanning, and redevelopment is impossible without the exercise of the power of expropriation.

B. The powers conferred by this Chapter are for public uses, purposes, and utility for which public money may be expended and expropriation authority utilized as necessary and in the public's interest and in conformity with the approved plans of the parish. The provisions provided by this Chapter shall apply for residential, recreational, commercial, industrial, or other purposes and otherwise encourage the provision of healthful homes, a decent living environment, and adequate places of employment for the people in the parish. Such purposes are hereby declared as a matter of legislative determination.

Acts 2004, No. 583, §1, eff. June 25, 2004.



RS 33:4720.82 - Workable program

§4720.82. Workable program

The St. Charles Parish Council, for the purposes of this Chapter, may formulate a workable program for community improvement for utilizing appropriate private and public resources to eliminate and prevent the development or spread of slums and blight, to encourage needed rehabilitation, and to provide for the redevelopment of slum or blighted areas or to undertake other feasible parochial activities as may be suitably employed to achieve the objectives of such workable program.

Acts 2004, No. 583, §1, eff. June 25, 2004.



RS 33:4720.83 - Encouragement of private enterprise

§4720.83. Encouragement of private enterprise

The "St. Charles Parish Council", hereinafter referred to in this Chapter as the "parish governing authority", to the greatest extent it determines to be feasible in carrying out the provisions of this Chapter, shall afford maximum opportunity, consistent with the sound needs of St. Charles Parish as a whole, to the rehabilitation or redevelopment of the community improvement area by private enterprise. The parish governing authority shall give consideration to this objective in exercising its authority under this Chapter.

Acts 2004, No. 583, §1, eff. June 25, 2004.



RS 33:4720.84 - Authority

§4720.84. Authority

The parish governing authority shall have all the authority and power necessary or convenient to carry out and effectuate the purposes and provisions of this Chapter, including without limiting the generality of the foregoing, the following authority which shall be in addition to others granted in this Chapter:

(1) To undertake and carry out community improvement projects and related activities in accordance with the parish's comprehensive plan; and to make and execute contracts and other instruments necessary or convenient to the exercise of its authority under this Chapter; and to disseminate slum clearance and community improvement information.

(2) To provide or to arrange or contract for the furnishing or repair by any person or agency, public or private, of services, privileges, works, streets, roads, public utilities, or other facilities for or in connection with a community improvement project, to install, construct, and reconstruct streets, utilities, parks, playgrounds, and other public improvements; and to agree to and fulfill any conditions that it may deem reasonable and appropriate attached to federal financial assistance and imposed pursuant to federal law in the undertaking or carrying out of a community improvement project and related activities; and to include in any contract let in connection with such a project and related activities, provisions to fulfill such of said conditions as it may deem reasonable and appropriate.

(3) Within the parish, to acquire by purchase, lease, option, gift, grant, bequest, device, expropriation, or otherwise any real property (or personal property for its administrative purposes) together with any improvements thereon; to hold, improve, clear, or prepare for redevelopment of any such property; to mortgage, pledge, hypothecate, or otherwise encumber or dispose of any real property; to insure or provide for the insurance of any real or personal property or operations of the parish against any risks or hazards, including the power to pay premiums on any such insurance; and to enter into any contracts necessary to effectuate the purpose of this Chapter; however, no statutory provision with respect to the clearance or disposition of property by public bodies shall restrict the parish governing authority exercising powers thereunder, in the exercise of such functions with respect to a community improvement project and related activities, unless the legislature shall specifically so state.

(4) After a public hearing as provided in R.S. 33:4720.85(C) prior to approval of a community improvement plan, or approval of any modification of the plan, to acquire real property in a community improvement area, demolish and remove any structures on the property, and pay all costs related to the acquisition, demolition, or removal, including any administrative or relocation expenses; and to agree to assume the responsibility to bear any loss that may arise as the result of the exercise of authority under this Paragraph in the event that the real property is not made a part of the community improvement plan or project.

(5) To invest any community improvement funds held in reserve or sinking funds, or in any such funds not required for immediate disbursement, in property or securities in which public bodies may legally invest funds subject to their control.

(6) To borrow money and to apply for and accept advances, loans, grants, contributions, and any other form of assistance from the federal government, the state, or other public bodies, or from any sources, public or private, for the purposes of this Chapter, and to give such security as may be required and to enter into and carry out contracts or agreements in connection therewith; and to include in any contract for financial assistance with the federal government for or with respect to a community improvement project and related activities such conditions imposed pursuant to federal laws as the parish governing authority may deem reasonable and appropriate and which are not inconsistent with the purposes of this Chapter.

(7) Within the parish, to make or have made all surveys and plans necessary to the carrying out of the purposes of this Chapter and to contract with any person, public or private, in the making and carrying out of such plans and to adopt or approve, modify, and amend such plans, which plans may include but are not limited to:

(a) Plans for carrying out a program of voluntary or compulsory repair or rehabilitation of buildings and improvements.

(b) Plans for the enforcement of state and local laws, codes, and regulations relating to the use of land and the use and occupancy of buildings and improvements and for the compulsory repair, rehabilitation, demolition, or removal of buildings and improvements.

(c) Appraisals, title searches, surveys, studies, and other plans and work necessary to prepare for the undertaking of community improvement projects and related activities.

(8) To develop, test, and report methods and techniques, and carry out demonstrations and other activities within the parish, for the prevention and the elimination of slums and blight and developing and demonstrating new or improved means of providing housing for families and persons of low income and to apply for, accept, and utilize grants of funds from the federal government for such purposes.

(9) To prepare plans for and assist in the relocation of persons, including individuals, families, business concerns, nonprofit organizations, and others, displaced from a community improvement area and to make relocation payments to or with respect to such persons for moving and readjustment expenses and losses of property for which reimbursement or compensation is not otherwise made, including the making of such payments financed by the federal government. However, no person shall be required to vacate premises from which he is being displaced until the parish governing authority has demonstrated the availability of reasonably suitable relocation resources.

(10) To provide, wherever feasible, a preference to such displaced persons, consistent with their status at the time of displacement, including but not limited to a homeowner, tenant, or operator of a business, to return to a community improvement area after its redevelopment, improvement, repair, or rehabilitation and to make payment or reimbursement of reasonable actual costs incurred as a result of utility relocations when such relocations are made necessary in a redevelopment area, after making appropriate adjustment for any improvements or betterments to the utility's facilities made in connection with the relocation.

(11) To receive and expend such funds as may be necessary to carry out the purposes of this Chapter, to apply for, accept, and utilize loans, advances, or grants of funds from the federal government or other sources for any of the purposes of this Chapter.

(12) To exercise all or any part or combination of powers granted to it in this Chapter.

Acts 2004, No. 583, §1, eff. June 25, 2004.



RS 33:4720.85 - Preparation and adoption of community improvement plan

§4720.85. Preparation and adoption of community improvement plan

A. The parish governing authority shall not institute a community improvement plan for any area unless it has, after advice thereon by the St. Charles Parish Department of Planning and Zoning, hereafter referred to in this Chapter as "Planning and Zoning", by resolution, determined such area to be a slum or a blighted area or a combination thereof and designated such area as appropriate for a community improvement project.

B. The parish governing authority may prepare or cause to be prepared a community improvement plan and is hereby authorized, in connection therewith, to apply for and receive planning advances from the federal government or other bodies. Prior to adoption of the community improvement plan, the parish governing authority shall hold at least one public information meeting for the residents and property owners of the affected neighborhood to be called after proper notice given ten days prior to the date thereof in a newspaper of general circulation in the parish. Prior to its approval of a community improvement plan, the parish governing authority shall submit such plan to Planning and Zoning for review and recommendation as to its conformity with the general plan for the development of the parish as a whole. Planning and Zoning shall submit its written recommendations with respect to the proposed community improvement plan to the parish governing authority within forty-five days after receipt of the plan for review. Upon receipt of the approval, disapproval, or recommendations of Planning and Zoning, or if no approval, disapproval, or recommendations are received within the said forty-five days, then the parish governing authority may proceed with the hearing on the proposed community improvement plan described in Subsection C of this Section.

C.(1) The parish governing authority shall hold a public hearing on the community improvement plan after notice thereof has been mailed to or deposited at every place of residence and commercial establishment within said area and after public notice has been published at least fourteen days prior to the hearing in a newspaper having a general circulation in the parish. The notice shall include the time, date, place, and purpose of the hearing, shall generally identify the area covered by the plan, and shall outline the general scope of the project under consideration. Failure by anyone to receive such notice shall not invalidate approval of the plan.

(2) At the hearing, the parish governing authority shall afford all interested persons and agencies an opportunity to be heard and shall receive, make known, and consider written recommendations regarding the community improvement plan.

(3) The parish governing authority shall approve, reject, make recommendations for changes, or modify the community improvement plan as submitted. The governing body shall not approve a community improvement plan unless it is satisfied that adequate provisions will be made to rehouse displaced families, if any, without undue hardship.

D. Subject to the provisions of Subsection C of this Section, a community improvement plan may be modified at any time, but if it is modified after the lease or sale by the parish governing authority of real property in the redevelopment area, such modification shall be subject to such rights as a lessee or purchaser or his successor or successors in interest may be entitled to assert; however, no public hearing shall be required if the parish governing authority determines by resolution that the modification is minor in nature.

E. Notwithstanding any other provisions of this Chapter, whenever the parish governing authority has certified that an area is in need of redevelopment or rehabilitation as a result of an act of God, fire, bombing, riot, or other catastrophe, it may approve a community improvement plan or project with respect to such area without regard to the provisions of Subsections B and C of this Section.

Acts 2004, No. 583, §1, eff. June 25, 2004.



RS 33:4720.86 - Acquisition of real property in community improvement area

§4720.86. Acquisition of real property in community improvement area

A. Subject to the requirements of R.S. 33:4720.85, and except as provided in R.S. 33:4720.84(4), the parish governing authority may acquire by purchase, lease, option, gift, grant, bequest, or device, or by the exercise of the power of expropriation, any real property, or interest therein which it may deem necessary for or in connection with a community improvement plan or project under this Chapter.

B. The parish governing authority may exercise the power of expropriation in the manner provided in the Civil Code relative to the transfer of property and the laws supplementary or amendatory thereto, or it may exercise the power of expropriation in the manner provided by law for the exercise of the power of expropriation. Property already devoted to a public use may be purchased in a like manner, but no real property belonging to the United States, the state of Louisiana, or any political subdivision of the state may be acquired without the consent of the political body owning such property.

C. In any proceeding to fix or assess compensation for damages for the purchase of property, or any interest therein, through the exercise of expropriation, evidence, or testimony bearing upon the following matters shall be admissible and shall be considered in fixing such compensation or damages in addition to evidence or testimony otherwise admissible:

(1) The institution of any legal or administrative proceedings with respect to any use, condition, occupancy, or operation of such property which is unlawful or violative of, or subject to elimination, abatement, prohibition, or correction under any law or ordinance or regulatory measure of the state, parish, municipality, or other political subdivision, or any agency thereof, in which such property is located, as being unsafe, substandard, unsanitary, or otherwise contrary to the public health, safety, or welfare.

(2) The effect on the value of such property, of any such use, condition, occupancy, or operation, or of the elimination, abatement, prohibition, or correction of any such use, condition, or operation.

(3) Testimony or evidence that any public body or public officer charged with the duty or authority so to do has rendered, made, or issued any judgment, decree, determination, or order for the abatement, prohibition, elimination, or correction of any such use, condition, occupancy, or operation shall be admissible and shall be prima facie evidence of the existence and character of such use, condition, or operation.

Acts 2004, No. 583, §1, eff. June 25, 2004.



RS 33:4720.87 - Blighted property removal

§4720.87. Blighted property removal

A. Notwithstanding any other provision of this Chapter, St. Charles Parish shall have the power to acquire by purchase, gift, bequest, expropriation, negotiation, or otherwise any blighted property as defined in this Section, either within or outside a designated community improvement area and, further, to hold, clear, manage, and dispose of said property, all in accordance with the procedures set forth in this Section, which procedures shall be exclusive for the acquisition of individual blighted property by the parish governing authority but shall not affect any other authority of the parish governing authority for acquisition of blighted property.

B. For the purposes of this Section, "blighted property" shall include those commercial or residential premises, including lots, which have been declared vacant, uninhabitable, and hazardous by Planning and Zoning. In determining whether any premises are vacant, uninhabitable, and hazardous, Planning and Zoning shall consider any or all of the following:

(1) Any premises which because of physical condition are considered hazardous to persons or property.

(2) Any premises declared to be a public nuisance.

(3) Any premises declared to be a fire hazard.

(4) Any premises declared to be vermin-infested.

(5) Any premises declared to be lacking in facilities or equipment required by local ordinances.

C. The parish governing authority shall not acquire any blighted property by expropriation unless Planning and Zoning has held an administrative hearing on the question and has resolved such property to be blighted and has authorized the acquisition of such property by the parish governing authority.

D. The procedure for certification of blighted properties shall be as follows:

(1) Any parochial entity responsible for inspecting property and enforcing health, housing, fire, historic district, and environmental codes, or any other entity designated by the parish governing authority shall submit to Planning and Zoning a list of those properties which are determined to be vacant, uninhabitable, and hazardous and which otherwise meet the criteria set forth in Subsection B of this Section for the determination of blight.

(2) Planning and Zoning shall place each listed property on the administrative hearing docket and notify each property owner of the scheduled hearing by registered or certified mail at the address of the property owner as listed in the assessor's office of the parish. If the notice is returned as undeliverable or as not accepted, notice shall be given in the official journal of the parish. The notice shall include the property owner's name, the property's street address, and the date, time, and place of the hearing. The notice shall also state that the purpose of the hearing is to determine whether the property is blighted and eligible for expropriation by the parish governing authority. Notice by mail or publication shall be accomplished at least thirty days prior to the date of such hearing.

(3) On the date of the hearing, interested parties may present testimony before Planning and Zoning concerning the properties under consideration. After hearing all of the information and evidence presented, Planning and Zoning shall certify by order those properties which are determined to be blighted and shall authorize the parish governing authority to acquire said properties if the parish governing authority finds that such acquisition is necessary and feasible.

E.(1) Upon receipt of authorization to acquire, the parish governing authority shall begin immediately to procure purchasers for any properties acquired pursuant to this Section in order to facilitate the immediate transfer and development thereof.

(2) Expropriation pursuant to this Section shall confer title to the property conveyed in the deed of sale free of all mortgages, liens, privileges, taxes, and encumbrances, provided that notice of such expropriation shall be sent at least thirty days prior to commencement of such expropriation proceedings by registered or certified mail, return receipt requested, by personal service, or by other means provided by law to all parties having a legally protected property interest in such property whose names and addresses can be reasonably ascertained. The proceeds from the expropriation of property pursuant to this Section shall be credited and applied against the most recent taxes, mortgages, and liens imposed pursuant to R.S. 33:1236, and paving and other local improvement assessments due on the property in accordance with the order of preference in R.S. 47:2190, and any funds remaining after full payment of all taxes, mortgages, liens, and assessments shall be distributed to creditors in accordance with the priorities of distribution set forth in Article 2377 of the Code of Civil Procedure. Any taxes, charges imposed pursuant to R.S. 33:1236, and paving or other local improvement assessments remaining past due and unpaid after the application of the expropriation proceeds shall remain the responsibility of the previous owner of the property.

(3) Prior to acquisition of any properties declared blighted and in accordance with procedures established by the parish governing authority, it shall offer technical or financial assistance as may be available for rehabilitation to the property owner.

(4) Except to the extent of any conflict with the provisions of this Section, property disposed of within a community improvement area shall be disposed of under a redevelopment contract in accordance with the provisions of R.S. 33:4720.88. Property disposed of outside a community improvement area shall be disposed of by deed in accordance with the provisions set forth in applicable law.

F. The parish governing authority may receive and utilize any federal, state, local, or other funds as may be appropriated or otherwise made available in order to effectuate the purposes of this Section.

Acts 2004, No. 583, §1, eff. June 25, 2004.



RS 33:4720.88 - Disposition of property in community improvement area

§4720.88. Disposition of property in community improvement area

A.(1) The parish governing authority may sell, lease, or otherwise transfer real property or any interest therein acquired by it in community improvement areas for residential, recreational, commercial, industrial, or other uses or for public use, in accordance with the community improvement plan, subject to such covenants, conditions, and restrictions, including covenants running with the land, as it may deem to be necessary or desirable to assist in preventing the development or spread of future slums or blighted areas or to otherwise carry out the purposes of this Chapter.

(2) The purchasers or lessees and their successors and assigns shall be obligated to devote such real property only to the uses specified in the community improvement plan and shall be obligated to comply with such other requirements as the parish governing authority may determine to be in the public interest, including the obligation to begin within a reasonable time any improvements on such real property required by the community improvement plan.

(3) Such real property or interest shall be sold, leased, or otherwise transferred at not less than its fair market value for uses in accordance with the community improvement plan. In determining the fair market value of real property for uses in accordance with the community improvement plan, the parish governing authority shall take into account and give consideration to the use provided in such plan, the restrictions upon and the covenants, conditions, and obligations assumed by the purchaser or lessee, and the objectives of such plan for the prevention of the recurrence of slum or blighted areas.

B. The parish governing authority, in any instrument of conveyance to a private purchaser or lessee, may provide that such purchaser or lessee shall be without power to sell, lease, or otherwise transfer the real property without the prior written consent of the parish governing authority until he has completed the construction of any and all improvements which he has obligated himself to construct thereon.

C. Real property acquired in accordance with the provisions of the community improvement plan shall be transferred as rapidly as feasible in the public interest consistent with the carrying out of the provisions of the project plan. Such plan and any substantial modification of such plan shall be filed as a public record in the office of the clerk of court and recorder of mortgages of St. Charles Parish and any conveyance, encumbrances, or other contracts may incorporate the provisions thereof by reference which shall afford notice thereof to all parties.

D. The parish governing authority may dispose of real property in a community improvement area to private persons only under such reasonable competitive bidding procedures as it shall prescribe subject to the provisions of this Subsection.

(1) The parish governing authority shall provide public notice, by publication twice in ten days in a newspaper having a general circulation in the parish not later than thirty days prior to the execution of any contract to sell, lease, or otherwise transfer real property and prior to the delivery of any instrument of conveyance with respect thereto under the provisions of this Section, invite proposals from, and make available all pertinent information to, private redevelopers or any persons interested in undertaking to redevelop or rehabilitate a community improvement area or any part thereof.

(2) Such notice shall identify the area or portion thereof and shall state that proposals shall be made by those in interest within thirty days after publication of said notice and that such further information as is available may be obtained at such office as shall be designated in said notice.

(3) The parish governing authority shall consider all such redevelopment or rehabilitation proposals and the financial and legal ability of the persons making such proposals to carry them out and may negotiate with any persons for proposals for the purchase, lease, or other transfer of any real property acquired by the parish governing authority in the community improvement area.

(4) The parish governing authority may accept such proposal as it deems to be in the public interest and in furtherance of the purposes of this Chapter; it shall adopt such proposal by local ordinance not less than thirty days prior to any such acceptance. Such proposal shall be a public record and shall include:

(a) The name of the redeveloper or purchaser, together with the names of its officers and principal members or shareholders and investors and other interested parties.

(b) The redeveloper's estimate of the cost of any residential development and rehabilitation.

(c) The redeveloper's estimate of rentals and sales prices of any proposed housing involved in such redevelopment and rehabilitation.

(5) Thereafter, the parish governing authority may execute such contract in accordance with the provisions of this Section and deliver acts of sale, leases, and other instruments and take all steps necessary to effectuate such contract. The competitive bidding procedures provided for by this Subsection shall not apply to disposition of property to public bodies or institutions.

E. The parish governing authority may temporarily operate, maintain, or lease real property acquired by it in a community improvement area for or in connection with a community improvement project pending disposition of the property as authorized in this Chapter without regard to the provisions of this Section, for such uses and purposes as may be deemed desirable even though not in connection with the community improvement plan.

F. Any real property acquired pursuant to R.S. 33:4720.84(4) may be disposed of without regard to other provisions of this Section. Real property acquired in accordance with a community improvement plan may be disposed of to a public body for public reuse or to an institution without regard to the provisions of this Section.

Acts 2004, No. 583, §1, eff. June 25, 2004.



RS 33:4720.89 - Definitions

§4720.89. Definitions

The following terms whenever used or referred to in this Chapter shall have the following meaning unless a different meaning is clearly indicated in the context:

(1) "Blighted area" means an area which by reason of the presence of a substantial number of slum, deteriorated or deteriorating structures, predominance of defective or inadequate street layout, faulty lot layout in relation to size, adequacy, accessibility, or usefulness, unsanitary or unsafe conditions, deterioration of site or other improvements, diversity of ownership, tax or special assessment delinquency exceeding the fair value of the land, defective or unusual conditions of title, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, substantially impairs or arrests the sound growth of the parish, retards the provision of housing accommodations or constitutes an economic or social liability and is a menace to the public health, safety, morals, or welfare in its present condition and use; but if the area consists of any disaster area referred to in R.S. 33:4720.85(E), it shall constitute a "blighted area".

(2) "Community improvement area" means a slum area or a blighted area or a combination thereof which the parish governing authority designates as appropriate for a community improvement project.

(3) "Community improvement plan" means a general plan for a community improvement project, which plan shall conform to the general plan for the parish as a whole except as provided in R.S. 33:4720.85(E) and shall delineate the community improvement area affected thereby. It shall be sufficient for the plan, for each community improvement area, to contain a general description of those matters proposed to be carried out in the community improvement area, such as any or all of the following: land acquisitions, demolition and removal of structures, redevelopment, improvements, rehabilitation, zoning and planning changes, if any, land uses, population densities, or building requirements. Detailed, particularized proposals for the implementation of all or any portion of a community improvement plan shall be deemed modification of the plan, within the meaning of R.S. 33:4720.85(D).

(4) "Community improvement project" means undertakings and activities for the elimination and prevention of the development or spread of slums and blight and may involve slum clearance and redevelopment in a community improvement area, or rehabilitation or conservation in a community improvement area, or a program of code enforcement in a community improvement area, and may include open land which, because of its location or situation, or both, is necessary for sound community growth which is to be developed by replatting and planning, or any combination or part thereof in accordance with a community improvement plan. Such undertakings and activities may include:

(a) Acquisition of a slum or blighted area or portion thereof.

(b) Demolition and removal of buildings and improvements.

(c) Installation, construction, or reconstruction of streets, utilities, parks, playgrounds, and other improvements necessary for carrying out in the community improvement area the redevelopment objectives of this Chapter in accordance with the community improvement plan.

(d) Disposition of any property acquired in the community improvement area, including sale, initial leasing, or retention by the agency itself, at its fair market value for uses in accordance with the community improvement plan.

(e) Carrying out plans for a program of code enforcement and a program of voluntary or compulsory repair and rehabilitation of buildings or other improvements in accordance with the community improvement plan.

(f) Acquisition of real property in the community improvement area which, under the community improvement plan, is to be repaired or rehabilitated for dwelling use or related facilities, repair or rehabilitation of the structures, and resale of the property.

(g) Acquisition of any other real property in the community improvement area where necessary to eliminate unhealthful, unsanitary, or unsafe conditions, lessen density, eliminate obsolete or other uses detrimental to the public welfare, or otherwise to remove or prevent the spread of blight or deterioration, or to provide land for needed public or quasi public facilities.

(h) Acquisition, without regard to any requirement that the area be a slum or blighted area, of air rights in an area consisting principally of land in highways, railway or subway tracks, bridges, drainage canals, waterways, levees, wharves, warehouses, docks, tunnel entrances, or other similar facilities which have a blighting influence on the surrounding area and over which air rights sites are to be developed for the elimination of such blighting influences and for the provision of improvements and related facilities and uses set forth in the community improvement plan.

(i) Construction of foundations and platforms necessary for the provision of air rights sites for improvements and related facilities and uses set forth in the community improvement plan.

(j) The preservation of historic structures or locations within a project area by removing deleterious surroundings.

(k) Relocating within the project area a structure which the parish governing authority determines to be of historic value and which will be disposed of to a public body or private nonprofit organization which will renovate and maintain such structure for historic purposes.

(5) "Families of low income" means those families or persons, as defined in R.S. 40:384, whose income is less than the amount determined by the St. Charles Parish Council to be necessary to enable them without financial assistance to live in decent, safe, and sanitary dwellings without overcrowding.

(6) "Federal government" means a department, agency, or instrumentality, corporate or otherwise, of the United States of America.

(7) "Fire hazard" shall mean anything or any act which increases or may cause an increase of the hazard or menace of fire to a greater degree than that customarily recognized as normal.

(8) "Infestation" shall mean the presence within or around a dwelling of large numbers of insects, rodents, or other pests to the extent that they may be reasonably calculated to cause harm to a person or to the structure.

(9) "Nuisance" shall mean whatever is dangerous or potentially dangerous to human life or detrimental or potentially detrimental to health, including but not limited to any of the following:

(a) Any condition or use of any land, building, or dwelling or any operation thereon or therein that causes or may cause a person of ordinary curiosity to desire to examine such condition, use, or operation and that is reasonably calculated to cause harm to such person, whether the condition, use, or operation is located in a building, on the premises of a building, or on a vacant lot. This Paragraph includes, without limitation, any abandoned wells, shafts, basements, or excavations, abandoned refrigerators or motor vehicles, structurally unsound fences or other structures, or any lumber, trash, fence, debris, or vegetation reasonably calculated to be a hazard for inquisitive persons.

(b) Insufficient ventilation or illumination.

(c) Inadequate or unsanitary sewerage or plumbing facilities.

(d) Uncleanliness, as determined by the director of Planning and Zoning.

(e) Whatever renders air, food, or drink unwholesome or detrimental to the health of human beings as determined by the director of Planning and Zoning.

(f) A dwelling, building, or structure or the use thereof that is dangerous or potentially dangerous to the physical health or safety of an occupant or other person or to the general welfare.

(g) Scrap lumber, junk, trash, debris, glass, or used building material.

(h) Abandoned, discarded, or unused objects of equipment, such as automobiles, furniture, stoves, refrigerators, freezers, cans, or containers.

(10) "Person" means any individual, firm, partnership, corporation, company, association, joint stock association, or body politic and shall include any trustee, receiver, assignee, or other person acting in a similar representative capacity.

(11) "Public body" means the state and any parish or municipality and any board, commission, authority, agency, district, subdivision or department, agency, instrumentality, corporate or otherwise, of the foregoing.

(12) "Real property" means all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto or used in connection therewith, and every estate, interest, right or use, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage, or otherwise.

(13) "Related activities" means planning work for the preparation of a general neighborhood renewal plan or for the preparation or completion of a communitywide plan or program and the functions related to the acquisition and disposal of real property pursuant to R.S. 33:4720.84(4).

(14) "Slum area" means an area in which there is a predominance of buildings or improvements, whether residential or nonresidential, which by reason of dilapidation, deterioration, age or obsolescence, inadequate provision for ventilation, light, air, sanitation, or open space, high density of population and overcrowding, or the existence of conditions which endanger life or property by fire and other causes, or an area of open land which, because of its location or situation, or both, is necessary for sound community growth, by replatting and planning and development, or any combination of such factors is conducive to ill health, transmission of disease, infant mortality, juvenile delinquency, or crime, and is detrimental to the public health, safety, morals, or welfare.

Acts 2004, No. 583, §1, eff. June 25, 2004.



RS 33:4720.91 - St. Bernard Parish Redevelopment Law

CHAPTER 13-F. ST. BERNARD PARISH REDEVELOPMENT LAW

§4720.91. St. Bernard Parish Redevelopment Law

A. This Chapter may be referred to as the "St. Bernard Parish Redevelopment Law".

B. It is hereby found and declared that:

(1) There exist in St. Bernard Parish areas which have become slums, blighted, and distressed because of the unsafe, unsanitary, inadequate, or overcrowded condition of the structures therein, or because of inadequate planning for the area, or because of physically or functionally obsolete structures, or because of excessive dwelling unit density, or because of the lack of proper light and air and open space, or because of faulty street or lot design, or inadequate public utilities, or community services, or because of failure to adequately maintain and repair structures, or because of the conversion to incompatible types of land usage, or because of environmental conditions and circumstances.

(2) Such conditions or a combination of some or all of them have and will continue to result in making such areas economic and social liabilities imposing onerous burdens on the parish which:

(a) Decrease the tax base and reduce tax revenues.

(b) Harm the social and economic well-being of the parish, depreciating property values therein and thereby depreciating further the general community-wide values.

(3) The prevention and elimination of slums, blight, and distressed properties and their causes is a matter of public policy and concern in order that the parish shall not continue to be endangered by such areas which are focal centers of economic and social problems which consume an excessive proportion of parish revenues because of the extra services required for police, fire, accident, and other forms of public protection, services, and facilities.

(4) The salvage, renewal, redevelopment, and reconstruction of such areas, in accordance with sound redevelopment plans will promote the public health, safety, morals, and welfare of the public.

(5) Certain such areas or portions thereof may be susceptible to conservation, redevelopment, or rehabilitation by voluntary action and through existing regulatory processes in such a manner that the conditions and problems enumerated in this Subsection may be eliminated, remedied, and prevented; but in certain areas blight, slums, and distressed conditions are beyond remedy or reasonable control through existing regulatory processes and cannot be effectively dealt with under existing law without additional aids authorized in this Chapter; and such conditions and problems often exist in areas and under circumstances in which their assembly for purposes of clearance, replanning, and redevelopment is impossible without the exercise of the power of expropriation.

(6) The powers conferred by this Section are for public uses, purposes, welfare, and utility for which public money may be expended and the power of expropriation utilized as necessary and in the public's interest and in conformity with the approved plans of the parish. The provisions herein provided shall apply for residential, recreational, commercial, industrial, or other purposes and otherwise to encourage the provision of healthful homes, safe neighborhoods, a decent living environment, and adequate places of employment for the people. Such purposes are hereby declared as a matter of legislative determination.

C. The parish, acting through the St. Bernard Parish Housing, Redevelopment and Quality of Life Commission, for the purposes of this Section, may formulate a workable program or programs for utilizing appropriate private and public resources to eliminate and prevent the development or spread of slums and blight, to encourage needed rehabilitation, and to provide for the redevelopment of slum or blighted areas, or to undertake other feasible parochial activities as may be suitably employed to achieve the objectives of such workable program.

D. The parish, through the commission, to the greatest extent it determines to be feasible in carrying out the provisions of this Section, shall afford maximum opportunity, consistent with the sound needs of the parish as a whole, to the rehabilitation or redevelopment of the redevelopment area by, or in cooperation with, nonprofit and private enterprise. The commission shall give consideration to this objective in exercising its authority under this Section.

E.(1) There is hereby created a body politic and corporate which shall exist in perpetuity and be known as the St. Bernard Parish Housing, Redevelopment and Quality of Life Commission, referred to in this Section as the "commission". The commission is comprised of all of the territory located within the parish of St. Bernard as now incorporated. The commission is a political subdivision of the state as defined in the Constitution of Louisiana. The commission, acting through its board of commissioners as the governing authority of the commission, is hereby granted all of the rights, powers, privileges, and immunities accorded by the laws and the Constitution of Louisiana to political subdivisions of the state, including but not limited to the power to incur debt and issue revenue, sales tax, and general obligation bonds, to issue certificates of indebtedness, to issue bond, grant, and certificate anticipation notes, to issue refunding bonds, the power of taxation, and any other rights, powers, and privileges to incur debt, levy taxes, or obtain financing available to political subdivisions subject to the limitations provided in this Section. The commission shall be activated and implemented upon the passage of an ordinance by the St. Bernard Parish Council and appointment of the nine members of the board.

(2) The commission is created for the objectives and purposes of:

(a) Accepting title from or contracting with the parish concerning any or all real and personal property and improvements owned or acquired by the parish.

(b) Acquiring, selling, and leasing land, real and personal property, and improvements from any other sources, entities, or persons.

(c) Utilizing any land, real or personal property, and improvements to enhance economic benefits generated in the parish through diversified activities, including but not limited to:

(i) Planning land use and development to foster creation of new jobs, economic development, industry, health care, eldercare, senior citizens care, commerce, manufacturing, tourism, relocation of people and businesses to the parish, shipbuilding, aviation, military, warehousing, transportation, offices, recreation, housing development, conservation, residential development, and subdivision development.

(ii) Constructing, operating, and maintaining facilities, improvements, and infrastructure, including buildings, roads, bridges, drainage, and utilities.

(iii) Planning, developing, building, constructing, operating, regulating, maintaining, selling, leasing, and transferring any residential or subdivision land, real and personal property, and improvements or granting or obtaining any other property rights.

(3)(a) The commission shall be governed by a board of commissioners, referred to in this Chapter as the "board", consisting of nine members. One member shall be appointed by the parish president, one member shall be appointed by the sheriff of the parish, and each of the duly qualified and sitting members of the parish council shall appoint one member. Each such official authorized to appoint a member of the board shall be the appointing authority for that position on the board. An appointing authority may appoint himself to the board. If an appointing authority has appointed himself to the board, he may resign at any time and appoint a member to serve in his place. In the event of a vacancy in the membership of the board, the appointing authority that appointed that board member may appoint himself to the board, except as may be otherwise prohibited by Item (d)(ii) of this Paragraph.

(b) Each member appointed to the board shall be a citizen of the United States, a domiciliary of and a qualified voter in the parish of St. Bernard for at least one year preceding the date of appointment and shall remain a domiciliary of and a qualified voter in the parish of St. Bernard during the entirety of the term of office.

(c) Each board member serves at the pleasure of the appointing authority. However, no board member shall sit on the board more than sixty days after the end of the term of office of the appointing authority that appointed that board member without being reappointed to the board in the manner for which appointments to the board are provided for in this Paragraph.

(d)(i) Any member who misses fifty percent of the board's meetings, regular or special, in any calendar year shall be disqualified and removed automatically from office and that person's position shall be vacant as of the first day of the next calendar month.

(ii) Should a board member who is removed from office for the cause provided in Item (i) of this Subparagraph be a member of the appointing authority, then the vacancy shall be filled by a nominee of the parish president confirmed by the parish council for the balance of the vacated term. That particular member of the appointing authority shall not be eligible for reappointment to the board until expiration of the balance of the vacated term.

(e) Any vacancy in the membership of the board, except a vacancy occasioned by the operation of Item (d)(i) of this Paragraph, occurring by reason of the expiration of the term of office, death, resignation, disqualification, or otherwise shall be filled by the appointing authority, in accordance with the procedures set out in Subparagraph (a) of this Paragraph for the applicable vacancy. In the event that the appointing authority fails to fill the vacancy within sixty days after receipt of written notification of the vacancy, the board shall appoint an interim successor to serve on the board until the position is filled by the appointing authority.

(f) Members of the board shall serve without compensation, shall have the power to organize and reorganize the executive, administrative, clerical, and other departments and forces of the commission and to fix the duties, powers, and compensation of all employees, agents, and consultants of the commission. The board may reimburse any member for expenses actually incurred with the authorization of the board in the performance of duties on behalf of the commission.

(g) The board shall elect yearly from its number a chairman, a vice chairman, a secretary, and a treasurer and shall establish their duties as may be regulated by rules adopted by the board. The offices of secretary and treasurer may be held by the same person. The board shall meet in regular session once each month and also shall meet in special session as convened by the chairman or upon written notice of three members. A majority of the board members, not including vacancies, shall constitute a quorum. All actions of the board shall be approved by the affirmative vote of a majority of the members present and voting. However, no action of the board shall be authorized on the following matters unless approved by a majority of the total board membership:

(i) Adoption of bylaws and other rules and regulations for conduct of the commission's business.

(ii) Hiring or firing of the commission's administrator.

(iii) The incurring of debt.

(iv) Levy of taxes and call for any tax or other election.

(v) Adoption or amendment of the annual budget.

(vi) Sale, lease, or alienation of real property or improvements.

(h) Vote by proxy shall not be permitted. Any member may request a recorded vote on any resolution or action of the commission.

(i) The board shall cause minutes and a record to be kept of all its proceedings, and it shall select a newspaper of general circulation within its territorial jurisdiction as its official journal in which it shall publish its minutes and in which it shall publish all official notices required by law.

(j) All meetings of the board shall be subject to state laws relative to open meetings, including R.S. 42:14.

(4) The exercise by the board of the powers conferred shall be deemed and held to be an essential governmental function of the state and parish. As the exercise of the powers granted by this Chapter will be in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, the commission shall not be required to pay any taxes, including but not limited to sales and use taxes, ad valorem, occupational licensing, income, or any other taxes of any kind or nature, or assessments upon any property acquired or used by the commission under the provisions of this Section, or upon the income therefrom. Any bonds, certificates, or other evidences of indebtedness issued by the commission and the income therefrom shall be exempt from taxation by the state and by any parish, municipality, or other political subdivision of the state. The commission shall not be deemed to be a public utility and shall not be subject in any respect to the authority, control, regulation, or supervision of the Louisiana Public Service Commission.

(5) In addition to the powers and duties elsewhere granted in this Section, the board is hereby granted and shall have and may exercise all powers necessary or convenient for the carrying out of its objectives and purposes, including but not limited to the following:

(a) To sue and be sued and as such to stand in judgment.

(b) To adopt, use, and alter at will a corporate seal.

(c) To acquire by gift, grant, purchase, lease, expropriation, or otherwise and to hold and use any property, real, personal, mixed, tangible, or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the commission.

(d) To sell, transfer, lease, or convey any property acquired by it, or any interest therein, at any time to accomplish the objects and purposes of the commission subject to applicable law.

(e) To lease or sublease all or any portion of any property for a term not exceeding ninety-nine years at a fixed or variable rental subject to applicable law. Any such lease entered into shall provide for a fair and equitable return of revenue to the commission.

(f)(i) To sell, lease for a term of up to ninety-nine years, exchange, or otherwise dispose of or transfer to or with other political subdivisions of this state or private persons at public or private sale any residential, commercial, industrial, or subdivision land, property, improvements, or portions thereof, including real property, which is, in the opinion of the board, appropriate to accomplish the objectives and purposes of the commission.

(ii) Prior to any sale, lease, conveyance, disposition, or transfer of property pursuant to this Paragraph, a majority of the total board membership shall approve the sale, lease, conveyance, disposition, or transfer and fix the price and terms of the sale, lease, exchange, or other contract to be made with reference to the property. Such sale, lease, conveyance, disposition, or transfer shall comply with the terms and provisions of Paragraph (J)(2) of this Section.

(iii) Any sale of industrial land shall be in accordance with laws providing for the disposition or transfer of such land.

(g) To convey to the United States, the state, or to any political subdivision of the state any land, property, right-of-way, easement, servitude, or other thing of value, which the commission may own or acquire, for use by said governmental entity to accomplish the objectives and purposes of the commission, pursuant to the terms of any appropriate cooperative endeavor agreement.

(h) To make and collect reasonable charges for the use of property of the commission and for services rendered by the commission and to regulate fees or rentals charged for use of privately owned facilities located on property owned or sold by the commission when such facilities are offered for use by the public or by a private industrial, commercial, research, or other economic development entity or activity.

(i) To enter into contracts with public and/or private entities to achieve the commission's objectives and purposes, including but not limited to contracts for professional, legal, and other services and for the purchase, lease, acquisition, sale, construction, operation, maintenance, and improvement of land, public works, and facilities, as the board may deem necessary or convenient to accomplish the objectives and purposes of the commission, subject to the Public Bid Law, R.S. 38:2211 et seq. when applicable.

(j) To plan, develop, regulate, operate, and maintain activities and planned land uses to foster creation of new jobs, economic development, industry, health care, general public and social welfare, commerce, manufacturing, tourism, relocation of people and businesses to the area, shipbuilding, aviation, military, warehousing, transportation, offices, recreation, housing development, and conservation.

(k) To acquire land and improvements to construct, operate, and maintain facilities, improvements, and infrastructure, including buildings, roads, bridges, drainage, and utilities, and to perform other functions and activities on property owned or leased by the commission to accomplish the objectives and purposes of the commission and to protect the public health and welfare.

(l) In its own name and behalf to incur debt and issue general obligation bonds, under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, and Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, for the acquisition and operation of commission property or to carry out the other public purposes of this Section, and to issue any other bonds permitted by law, borrow money, and issue certificates of indebtedness, notes, and other debt obligations as evidence thereof and provide for the manner and method of repayment in accordance with law.

(m) To require and issue licenses.

(n) To levy annually and cause to be collected ad valorem taxes, provided that the amount, term, and purpose of such taxes, as set out in propositions submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors of the parish voting in an election held for that purpose.

(o)(i) To levy and collect sales and use taxes within the boundaries of the commission for such purposes and at such rate as provided by the propositions authorizing their levy, not to exceed in aggregate one percent, which taxes may exceed the limitation set forth in the Constitution of Louisiana, provided the proposition submitted to a vote in accordance with the Louisiana Election Code shall be approved by a majority of the qualified electors of the parish voting in an election held for that purpose. In submitting a sales tax proposition to a vote, the board may enter into a cooperative endeavor agreement with the parish council providing for the sales tax to be divided into parts between the parish and the commission for such purposes and in such amounts as may be set forth in the proposition.

(ii) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution, and storage for use or consumption of tangible personal property, and upon the sales of services within the parish, all as defined in R.S. 47:301 et seq.

(iii) Except where inapplicable, the procedure established by R.S. 47:301 et seq. shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement those Sections and to make them applicable to the tax herein authorized shall be fixed in the resolution imposing the tax.

(iv) The tax shall be imposed and collected uniformly throughout the parish.

(v) Any tax levied under this Subparagraph shall be in addition to all other taxes which the parish or any other political subdivision within the parish is now or hereafter authorized to levy and collect.

(p) To develop, activate, construct, exchange, acquire, improve, repair, operate, maintain, lease, mortgage, sell, and grant a security device affecting the movable and immovable property, servitudes, facilities, and works within the parish under such terms and conditions as the board may deem necessary or appropriate for any public purpose, including industrial, residential, subdivision, and commercial development.

(q) After notice and public hearing to designate one or more project areas within the boundaries of the parish, each designated area shall be given a name and designated as "St. Bernard Redevelopment Subdistrict No. __".

(r) To borrow money and to pledge or grant a security device affecting all or part of its revenues, leases, rents, and other advantages as security for such loans.

(s) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(t) To carry out all functions and authority consistent with the undertakings set out in this Section without reference to any other law, except as otherwise specifically provided in this Section.

F.(1) In addition to the authority contained herein or granted by other law, the commission and any subdistrict of the commission may issue revenue bonds to acquire, purchase, lease, construct, or improve housing, residential development, subdivision development, commercial, research, industrial, or other plant sites and buildings, or other capital improvements authorized in this Section, including energy and pollution abatement and control facilities and necessary property and appurtenances thereto; and may sell, lease, sublease, or otherwise dispose of by suitable and appropriate contract to any enterprise locating or existing within the jurisdiction of the commission, or the respective subdistrict, such sites, buildings, or facilities and appurtenances thereto, all or severally. The funds derived from the sale of such bonds may be disbursed in whole or in part upon delivery of the bonds as shall be provided in the contract between the commission, or respective subdistrict, and the residential, commercial, research, industrial, or other enterprise to be aided, encouraged, or benefitted subject to the requirements of Paragraph (J)(2) of this Section.

(2) Bonds issued under this Subsection shall be authorized by resolution of the board and shall be limited obligations of the commission or respective subdistrict, the principal of and interest, costs of issuance, and other costs incidental thereto shall be payable solely from the income and revenue derived from the sale, lease, or other disposition of the project or facility to be financed by the bonds issued under this Subsection, or from the income and revenue derived from the sale, lease, or other disposition of any existing project or facility acquired, constructed, and improved under the provision of this Subsection, or from any source available for such purpose. However, in the discretion of the commission, or respective subdistrict, the bonds may be additionally secured by mortgage or other security device covering all or part of the project from which the revenues so pledged may be derived. Any refunding bonds issued pursuant to this Subsection shall be payable from any source described above or from the investment of any of the proceeds of the refunding bonds authorized under this Subsection and shall not constitute an indebtedness or pledge of the general credit of the parish, the commission, or respective subdistrict, within the meaning of any constitutional or statutory limitation of indebtedness and shall contain a recital to that effect. Bonds of the commission, or respective subdistrict, issued under this Subsection, shall be issued in such form, shall be in such denominations, shall bear interest, shall mature in such manner, and be executed by one or more members of the board as provided in the resolution authorizing the issuance thereof. Such bonds may be subject to redemption at the option of and in the manner determined by the board in the resolution authorizing the issuance thereof.

(3) No bonds or other evidences of indebtedness may be issued under this Subsection without the prior approval of the State Bond Commission of the terms and provisions thereof.

(4) Bonds issued under this Subsection shall be issued, sold, and delivered in accordance with the terms and provisions of a resolution adopted by the board. The resolution issuing bonds shall be published in a newspaper of general circulation within the jurisdiction of the commission, and for a period of thirty days after said publication, any interested citizen may bring an action to contest the bonds and the security therefor, as provided in the Constitution of Louisiana. If, after the expiration of thirty days, no suit has been filed, the issuance, sale, and security of the bonds shall be incontestable, and no court shall have authority to entertain any action questioning or contesting such matters.

(5) Bonds issued by the commission or any subdistrict of the commission under this Section are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

(6) No bonds, other debt obligations, or contracts of the commission shall be a charge upon the income, property, or revenue of the parish, nor shall any obligations of the commission be obligations of the parish.

G. The commission, through the board, shall have all the authority and power necessary or convenient to carry out and effectuate the purposes and provisions of this St. Bernard Parish Redevelopment Law, including without limiting the generality of the foregoing, the following authority which shall be in addition to others herein granted:

(1) To undertake and carry out redevelopment projects and related activities, to make and execute contracts and other instruments necessary or convenient to the exercise of its authority under this Section, and to disseminate slum and blight clearance and redevelopment information.

(2) To provide or to arrange or contract for the furnishing or repair by any person or agency, public or private, of services, privileges, works, streets, roads, public utilities, or other facilities for or in connection with a redevelopment project, to install, construct, and reconstruct streets, utilities, parks, playgrounds, and other public improvements; and to agree to any conditions that it may deem reasonable and appropriate attached to federal financial assistance and imposed pursuant to federal law relating to the determination of prevailing salaries or wages or compliance with labor standards, in the undertaking or carrying out of a redevelopment project and related activities, and to include in any contract let in connection with such a project and related activities, provisions to fulfill such of said conditions as it may deem reasonable and appropriate.

(3) To acquire by purchase, lease, option, gift, grant, bequest, devise, expropriation or otherwise, any real property (or personal property for its administrative purposes) together with any improvements thereon; to hold, improve, clear, or prepare for redevelopment of any such property; to mortgage, pledge, hypothecate, or otherwise encumber or dispose of any real property; to insure or provide for the insurance of any real or personal property or operations of the governing authority against any risks or hazards, including the power to pay premiums on any such insurance; and to enter into any contracts necessary to effectuate the purpose of this Section; but no statutory provision with respect to the acquisition, clearance, or disposition of property by public bodies shall restrict the parish or commission exercising powers thereunder, in the exercise of such functions with respect to a redevelopment project and related activities, unless the legislature shall specifically so state.

(4) With the approval of the governing authority of the parish:

(a) Prior to approval of a redevelopment plan, or approval of any modification of the plan, to acquire real property in a redevelopment area, demolish and remove any structures on the property, and pay all costs related to the acquisition, demolition, or removal, including any administrative or relocation expenses.

(b) To assume the responsibility to bear any loss that may arise as the result of the exercise of authority under this Subsection in the event that the real property is not made a part of the redevelopment plan or project.

(c) To invest any redevelopment funds held in reserve or in sinking funds or any such funds not required for immediate disbursement, in property or securities in which public bodies may legally invest funds subject to their control; to redeem such bonds as have been issued pursuant to this Section at the redemption price established therein or to purchase such bonds at less than redemption price.

(d) To borrow money and to apply for and accept advances, leases, grants, contributions, and any other form of financial assistance from the federal government, the state, parish, or other public bodies, or from any sources, public or private, for the purposes of this Section, and to give such security as may be required and to enter into and carry out contracts or agreements in connection therewith; and to include in any contract for financial assistance with the federal government for or with respect to a redevelopment project and related activities such conditions imposed pursuant to federal laws as the board may deem reasonable and appropriate and which are not inconsistent with the purposes of this Section.

(5) To make or have made all surveys and plans necessary to the carrying out of the purposes of this Section and to contract with any person, public or private, in the making and carrying out of such plans and to adopt or approve, modify, and amend such plans, which plans may include but are not limited to:

(a) Plans for carrying out a program of voluntary or compulsory repair and rehabilitation of buildings and improvements.

(b) Plans for the enforcement of state and local laws, codes, and regulations relating to the use of land and the use and occupancy of buildings and improvements and to the compulsory repair, rehabilitation, demolition, or removal of buildings and improvements.

(c) Appraisals, title searches, surveys, studies, and other plans and work necessary to prepare for the undertaking of redevelopment projects and related activities.

(6) To develop, test, and report methods and techniques and carry out demonstrations and other activities for the prevention and the elimination of slums and urban blight and for developing and demonstrating new or improved means of providing housing or continuing-care, assisted living, or independent living or other similar type housing or communities designed to provide housing communities for elderly or retired persons or other persons desiring such housing facilities to offer at market rates and to apply for, accept, and utilize grants of funds from the federal, state, or local governments for such purposes.

(7) To prepare plans for and assist in the relocation of persons (including individuals, families, business concerns, nonprofit organizations, and others) displaced from a redevelopment area, and to make relocation payments to or with respect to such persons for moving and readjustment expenses and losses of property for which reimbursement or compensation is not otherwise made, including the making of such payments financed by the federal government.

(8) To close or cause to be closed, vacate, plan, or replan streets, roads, sidewalks, ways, or other places; and to plan or cause to be replanned any part of the parish, and to make payment or reimbursement of reasonable actual costs incurred as a result of utility relocations when such relocations are made necessary in a redevelopment area, after making appropriate adjustment for any improvements or betterments to the utility's facilities made in connection with the relocation.

(9) To make and from time to time amend and repeal bylaws, orders, rules, and regulations in order to effectuate the provisions of this Section.

(10) To enter into agreements and contracts with the local governing body or any other public body, private entities, foundations, and nonprofit entities in pursuance of the intent of this Section.

(11) To make available to the government and to the parish or any appropriate agency, the recommendation of the board affecting any area in its field of operation or property therein, which it may deem likely to promote the public health, morals, safety, or welfare.

(12) To exercise all or any part or combination of powers herein granted.

H. The commission shall not institute a redevelopment plan for an area unless the board, by resolution, has determined such area to be a slum, a blighted area, or a distressed area, or a combination thereof, and designated such area as appropriate for a redevelopment project. The commission shall not acquire real property for a redevelopment project unless the local governing body has approved the redevelopment plan as provided in this Subsection.

(1) The board may prepare or cause to be prepared a redevelopment plan, and it is hereby authorized, in connection therewith, to apply for and receive planning advances from the federal government or other bodies. Upon its preliminary approval of a redevelopment plan, the board shall submit such plan to the planning commission of the parish for review and recommendation as to its conformity with the general plan for the development of the parish as a whole. The planning commission shall submit its written recommendations with respect to the proposed redevelopment plan to the board within thirty days after receipt of the plan for review. Upon receipt of the recommendations of the planning commission, or if no recommendations are received within the said thirty days, then without such recommendations, the board may proceed with the hearing on the proposed redevelopment plan as provided in Paragraph (2) of this Subsection.

(2)(a) The board shall hold a public hearing on the redevelopment plan after public notice thereof by publication at least ten days prior to the hearing in a newspaper having a general circulation in the parish. The notice shall state the time, date, place, and purpose of the hearing, shall generally identify the area covered by the plan, and shall outline the general scope of the project under consideration.

(b) At the hearing the board shall afford an opportunity to all persons or agencies interested to be heard and shall receive, make known, and consider recommendations in writing with reference to the redevelopment plan.

(c) The board shall give final approval of, reject, or make recommendations for changes in the redevelopment plan as submitted. The board shall not give final approval of a redevelopment plan unless it is satisfied that adequate provisions will be made to rehouse displaced families, if any, without undue hardship.

(d) Upon final approval by the board of the redevelopment plan, the board is authorized to take such action as may be necessary to carry it out.

(3) A redevelopment plan may be modified at any time, but if it is modified after the lease or sale by the commission of real property in the redevelopment area, such modification shall be subject to such rights as a lessee or purchaser or his successor or successors in interest may be entitled to assert.

(4) Notwithstanding any other provision of this Section, whenever the local governing body has certified that an area is in need of redevelopment or rehabilitation as a result of an act of God, fire, bombing, riot, or other catastrophe, the commission may approve a redevelopment plan or project with respect to such area without regard to the provisions of Paragraphs (1) and (2) of this Subsection.

I.(1) Subject to the requirements of Subsection B of this Section, the commission may acquire by purchase or by the exercise of the power of expropriation any real property, or interest therein, which it may deem necessary for or in connection with a redevelopment plan or project under this Section. The commission may exercise the power of expropriation in the manner provided in the Civil Code relative to the transfer of property, and the laws supplementary or amendatory thereto, or it may exercise the power of expropriation in the manner now or which may be hereafter provided by any other statutory provision for the exercise of the power of expropriation. Property already devoted to a public use may be purchased in a like manner, but no real property belonging to the United States, the state, or any political subdivision of the state may be acquired without its consent.

(2) In any proceeding to fix or assess compensation for the purchase of property, or any interest therein, through the exercise of expropriation, evidence, or testimony bearing upon the following matters shall be admissible and shall be considered in fixing such compensation or damages, in addition to evidence or testimony otherwise admissible:

(a) Any use, condition, occupancy, or operation of such property, which is unlawful or violative, or subject to elimination, abatement, prohibition, or correction, under any law or any ordinance or regulatory measure of the state, parish, or other political subdivision, or any agency thereof, in which such property is located, as being unsafe, substandard, insanitary, or otherwise contrary to the public health, safety, or welfare.

(b) The effect on the value of such property of any such use, condition, occupancy, or operation, or of the elimination, abatement, prohibition, or correction of any such use, condition, or operation.

(c) The foregoing testimony and evidence shall be admissible notwithstanding that no action has been taken by any public body or public officer toward the abatement, prohibition, elimination, or correction of any such use, condition, occupancy, or operation. Testimony or evidence that any public body or public officer charged with the duty or authority so to do has rendered, made, or issued any judgment, decree, determination, or order for the abatement, prohibition, elimination, or correction of any such use, condition, occupancy, or operation shall be admissible and shall be prima facie evidence of the existence and character of such use, condition, or operation.

J.(1) The commission may sell, lease, or otherwise transfer real property or any interest therein acquired by it in redevelopment areas for residential, recreational, commercial, industrial, or other uses or for public use, in accordance with the redevelopment plan, subject to such covenants, conditions, and restrictions, including covenants running with the land, as it may deem to be necessary or desirable to assist in preventing the development or spread of future slums or blighted areas or to provide for the elimination thereof or to otherwise carry out the purposes of this Section. The purchasers or lessees and their successors and assigns shall be obligated to devote such real property only to the uses specified in the redevelopment plan, and may be obligated to comply with such other requirements as the commission may determine to be in the public interest, including the obligation to begin within a reasonable time any improvements on such real property required by the redevelopment plan. Such real property or interest shall be sold, leased, or otherwise transferred at not less than its fair value for uses in accordance with the redevelopment plan. In determining the fair value of real property for uses in accordance with the redevelopment plans, the commission shall take into account and give consideration to the use provided in such plan; the restrictions upon and the covenants, conditions, and obligations assumed by the purchaser or lessee; and the objectives of such plan for the prevention of the recurrence of slum areas, blighted areas, or distressed areas. The commission, in any instrument of conveyance to a private purchaser or lessee, may provide that such purchaser or lessee shall be without power to sell, lease, or otherwise transfer the real property without the prior written consent of the commission until such purchaser or lessee has completed the construction of any and all improvements which he has obligated himself to construct thereon. Real property acquired in accordance with the provisions of the redevelopment plan shall be transferred as rapidly as feasible in the public interest, consistent with the carrying out of the provisions of the project plan. Such plan and any substantial modification of such plan shall be filed as a public record in the office of the clerk of the parish, and any conveyances, encumbrances, or other contracts may incorporate the provisions thereof by reference which shall afford notice thereof to all parties.

(2) The commission shall dispose of, sell, or lease real property in a redevelopment area to private persons only under such reasonable competitive bidding procedures as it shall prescribe subject to the provisions set forth in this Paragraph. The commission must by public notice, by publication once each week for two consecutive weeks in a newspaper having a general circulation in the community, fifteen days prior to the execution of any contract to sell, lease, or otherwise transfer real property and prior to the delivery of any instrument of conveyance with respect thereto under the provisions of this Section, invite proposals from and make available all pertinent information to private redevelopers or any persons interested in undertaking to redevelop or rehabilitate a redevelopment area or any part thereof. Such notice shall identify the area, or portion thereof, and shall state that proposals shall be made by those in interest within thirty days after publication of such notice, and that such further information as is available may be obtained at such office as shall be designated in the notice. The board shall consider all such redevelopment or rehabilitation proposals and the financial and legal ability of the persons making such proposals to carry them out, and may negotiate with any persons for proposals for the purchase, lease, or other transfer of any real property acquired by the commission in the redevelopment area. The board may accept such proposal as it deems to be in the public interest and in furtherance of the purposes of this Section; provided, however, that a notification of intention to accept such proposal shall be filed with the local governing body not less than thirty days prior to any such acceptance. Such notice shall be a public record and shall include the name of the redeveloper or purchaser, together with the names of its officers and principal members or shareholders and investors and other interested parties, the redeveloper's estimate of the cost of any residential development and rehabilitations, and the redeveloper's estimate of rentals and sales prices of any proposed housing involved in such redevelopment and rehabilitation. Thereafter, the board may execute such contract in accordance with the provisions of Paragraph (1) of this Subsection and deliver acts of sale, leases, and other instruments and take all steps necessary to effectuate such contract.

(3) The commission may temporarily operate, maintain, or lease real property acquired by it in a redevelopment area for or in connection with a redevelopment project pending disposition of the property as authorized in this Section for such uses and purposes as may be deemed desirable even though not in connection with the redevelopment plan.

(4) Any real property acquired pursuant to Paragraph (I)(1) of this Section may be disposed of without regard to other provisions of this Section if the local governing body has consented to the disposal. Real property acquired in accordance with the redevelopment plan may be disposed of to a public body for public reuse without regard to the provisions of this Subsection.

(5) Notwithstanding any other provisions of this Section where an area in the parish is designated as a redevelopment area under the Federal Area Redevelopment Act (Public Law 87-27), or any Act supplementary thereto, land in a redevelopment project area designated under the redevelopment plan for industrial or commercial uses may be disposed of to any public body or nonprofit corporation for subsequent disposition as promptly as practical by the public body or corporation for redevelopment in accordance with the redevelopment plan, and only the purchaser from or lessee of the public body or corporation, and their assignees, shall be required to assume the obligation of beginning the building of improvements within a reasonable time. Any disposition of land to a public body or corporation under this Paragraph shall be at its fair value for uses in accordance with the redevelopment plan.

K.(1) The commission shall have the power to issue bonds from time to time at its discretion to finance the undertaking of any redevelopment project under this Section, including, without limiting the generality thereof, the payment of principal and interest upon any advances for surveys and plans or preliminary loans, and shall also have power to issue refunding bonds for the payment or retirement of bonds previously issued by it, such bonds to be payable as to both principal and interest solely from the income, proceeds, revenues, and funds of the commission derived from or held in connection with its undertaking and carrying out of redevelopment projects under this Section. Payment of such bonds, both as to principal and interest, may be further secured by a pledge of any loan, grant, or contribution from the federal government or other sources in aid of any redevelopment projects, or any part thereof, or from any other source available for such purpose, title to which is in the commission.

(2) In case any of the public officials of the commission whose signature appears on any bonds issued under this Section shall cease to be such official before the delivery of the bonds, such signature shall, nevertheless, be valid and sufficient for all purposes, the same as if the official had remained in office until delivery. Any provisions of any law to the contrary notwithstanding, any bonds issued pursuant to this Section shall be fully negotiable. Bonds issued under this Subsection shall not constitute an indebtedness of the parish within the meaning of any constitutional or statutory debt limitation or restrictions, and shall not be subject to the provisions of any other law or charter relating to the authorization, issuance, or sale of bonds. Bonds issued under the provisions of this Section are declared to be issued for an essential public and governmental purpose and, together with interest thereon and income therefrom, shall be exempted from all taxes.

(3) In any suit, action, or proceeding involving the validity or enforceability of any bond issue under this Section or the security therefor, any bond reciting in substance that it has been issued by the commission in connection with a redevelopment project, as herein defined, shall be conclusively deemed to have been issued in accordance with the provisions of this Section. Bonds issued under this Subsection shall be authorized by resolution or ordinance of the commission and may be issued in one or more series and shall bear such date or dates, be payable upon demand or mature at such time or times, bear interest at such rate or rates, be in such denomination or denominations, be in such form either with or without coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of` payment, at such place or places, and be subject to such terms of redemption with or without premiums, be secured in such manner, and have such other characteristics as may be provided by such resolution or ordinance, or trust indenture or mortgage issued pursuant thereto.

L.(1) All banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking or investment business; all insurance companies, insurance associations, and other persons carrying on an insurance business; and all executors, administrators, curators, trustees, and other fiduciaries may legally invest any sinking funds, monies, or other funds belonging to them or within their control in any bonds or other obligations issued by the commission pursuant to this Section. Bonds and other obligations shall be authorized security for all public deposits. It is the purpose of this Subsection to authorize any persons, political subdivisions, and officers, public or private, to use any funds owned or controlled by them for the purchase of any bonds or other obligations. Nothing contained in this Subsection with regard to legal investments shall be construed as relieving any persons of any duty of exercising reasonable care in selecting securities.

(2) Any bonds, certification, or other debt obligation issued by the commission and the interest thereon shall be exempt from taxation in the state of Louisiana.

M.(1) All property of the parish or commission, including funds owned or held by it for the purpose of this Section, shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same nor shall judgment against the parish or commission be a charge or lien upon such property; but the provisions of this Subsection shall not apply to or limit the right of obligees to pursue any remedies for the enforcement of any pledge or lien given pursuant to this Section by the parish or commission on its rents, fees, grants, or revenues from redevelopment projects.

(2) The property of the parish or commission acquired or held for the purposes of this Section is declared to be public property used for essential public and governmental purposes, and such property shall be exempt from all taxes of the parish, the state, or any political subdivision thereof; but such tax exemption shall terminate when the parish or commission sells, leases, or otherwise disposes of the property in a redevelopment area to a purchaser or lessee which is not a public body entitled to tax exemption with respect to the property.

N.(1)(a) For the purpose of aiding in the planning, undertaking, or carrying out of a redevelopment project and related activities authorized by this Section, any public body may, upon such terms, with or without consideration as it may determine:

(i) Dedicate, sell, convey, or lease any of its interest in any property or grant easements, licenses, or other rights or privileges therein to the commission.

(ii) Incur the entire expense of any public improvements made by such public body in exercising the powers granted in this Subsection.

(iii) Do any and all things necessary to aid or cooperate in the planning or carrying out of a redevelopment plan and related activities.

(iv) Lend, grant, or contribute funds to the commission in accordance with an appropriate cooperative endeavor agreement and borrow money and apply for and accept advances, loans, grants, contributions, and any other form of financial assistance from the federal government, the state, parish, or other public body, or from any other source.

(v) Enter into agreements which may extend over any period notwithstanding any provision or rule of law to the contrary with the federal government or other public body respecting action to be taken pursuant to any of the powers granted by this Section, including the furnishing of funds or other assistance in connection with a redevelopment project and related activities.

(vi) Cause public buildings and public facilities, including parks, playgrounds, recreational, community, educational, water, sewer, or drainage facilities, or any other works which it is otherwise empowered to undertake to be furnished; furnish, dedicate, close, vacate, pave, install, grade, regrade, plan, or replan streets, roads, sidewalks, ways, or other places; plan or replan, zone or rezone any part of the public body or make exceptions from building regulations.

(b) If at any time title to or possession of any redevelopment project is held by any public body or governmental agency, other than the parish which is authorized by law to engage in the undertaking, carrying out, or administration of redevelopment projects and related activities, the provisions of the agreements referred to in this Subsection shall inure to the benefit of and may be enforced by such public body or governmental agency. As used in this Subsection, the term parish shall also include the commission, and the commission shall be vested with all of the redevelopment authority pursuant to the provisions of this Subsection.

(2) For the purposes of aid in the planning, undertaking, or carrying out of a redevelopment project and related activities of the commission, the board may in addition to its other powers and upon such terms, with or without consideration, as it may determine do and perform any or all of the actions or things which by the provisions of Paragraph (1) of this Subsection, a public body is authorized to do or perform, including the furnishing of financial and other assistance.

(3) For the purposes of this Subsection, or for the purpose of aiding in the planning, undertaking, or carrying out of a redevelopment project and related activities of the commission, the commission may, in addition to any authority to issue bonds pursuant to Subsection K of this Section, issue and sell its general obligation bonds. Any bonds issued by the commission pursuant to this Section shall be issued in the manner and within the limitation prescribed by the applicable laws of this state for the issuance and authorization of such bonds. Nothing in this Subsection shall limit or otherwise adversely affect any other provision of this Section.

(4) Without limiting the generality of any of the foregoing provisions of this Section, but subject to any limitation now or hereafter provided by the applicable provisions of the Constitution of Louisiana and, in the case of any home rule charter, the applicable provisions of such home rule charter, the parish may appropriate such of its funds and make such expenditures of its funds as it may deem necessary for it to exercise or undertake any of the powers, functions, or activities mentioned in this Section, including particularly its powers, functions, and activities mentioned in the foregoing provisions of this Subsection, and levy taxes and assessments to enable it to undertake, carry out, or accomplish any of its powers, functions, or activities provided in this Section, including particularly its powers, functions, and activities provided in the foregoing provisions of this Subsection.

O. Any bonds issued by the commission shall be subject to the Bond Validation Law (R.S. 13:5121) pursuant to which the issuance of the bonds may be submitted to the courts for validation.

P. Any instrument executed by the parish or commission purporting to convey any right, title, or interest in any property under this Section shall be conclusively presumed to have been executed in compliance with provisions of this Section insofar as title or other interest of any bona fide purchasers, lessees, or transferees of the property is concerned.

Q. As used in this Section, the following terms shall have the meaning herein ascribed to them.

(1) "Blighted area" means an area which by reason of the presence of a substantial number of slum, deteriorated, or deteriorating structures, predominance of defective or inadequate street layout, faulty lot layout in relation to size, adequacy, accessibility, or usefulness, insanitary or unsafe conditions, deterioration of site or other improvements, diversity of ownership, tax or special assessment delinquency exceeding the fair value of the land, defective or unusual conditions of title or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors substantially impairs or arrests the sound growth of the parish, retards the provision of housing accommodations, or constitutes an economic or social liability and is a menace to the public health, safety, morals, or welfare in its present condition and use; but if the area consists of any disaster area referred to in Paragraph (H)(4) of this Section, it shall constitute a "blighted area".

(2) "Bonds" means any bonds, notes, interim certificates, certificates of indebtedness, debenture, or other obligation.

(3) "Clerk" means the clerk, secretary, or other official who is the custodian of the official records of the local governing body.

(4) "Commission" means the St. Bernard Housing, Redevelopment and Quality of Life Commission created or authorized by this Section.

(5) "Distressed area" means any area not already defined as a slum area or blighted area that is an environmentally contaminated or impacted area as determined by the commission.

(6) "Federal government" means any department, agency, or instrumentality, corporate or otherwise, of the United States of America.

(7) "Local governing body" means the parish governing authority.

(8) "Obligee" means any bondholder, agent, or trustee for any bondholder or lessor devising property used in connection with redevelopment, or any assignee or assignees of such lessor's interest or any part thereof, and the federal government when it is a party to any contract with the parish.

(9) "Person" means any individual firm, partnership, corporation, company, association, joint stock association, or body politic and shall include any trustee, receiver, assignee, or other person acting in a similar representative capacity.

(10) "Public body" means the state and any parish and any board, commission, authority, agency, district, subdivision, department, or instrumentality, corporate or otherwise, of the state or any parish.

(11) "Public officer" means any officer who is in charge of any department or branch of the government of the parish relating to health, fire, building regulations, or to other activities concerning dwellings in the parish.

(12) "Real property" means all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest, right, or use, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage, or otherwise.

(13) "Redevelopment area" means a slum area, blighted area, or a distressed area or a combination thereof which the local governing body designates as appropriate for a redevelopment project.

(14) "Redevelopment plan" means a plan, as it exists from time to time for a redevelopment project, which plan shall conform to the general plan for the parish as a whole and shall be sufficiently complete to indicate such land acquisition, demolition, and removal of structures, redevelopment, improvements, and rehabilitation as may be proposed to be carried out in the redevelopment area, zoning, and planning changes, if any, land uses, maximum densities, and building requirements.

(15) "Redevelopment project" means undertakings and activities in a redevelopment area for the elimination and for the prevention of the development or spread of slum areas, blighted areas, or distressed areas, and may involve clearance and redevelopment in a redevelopment area, or rehabilitation or conservation in a redevelopment area or a program of code enforcement in a redevelopment area, and may include open land which, because of its location or situation, is necessary for sound community growth which is to be developed by replatting and planning for predominantly residential uses, or any combination or part thereof in accordance with a redevelopment plan. Such undertakings and activities may include:

(a) Purchase of a slum or blighted area or portion thereof.

(b) Demolition and removal of buildings and improvements.

(c) Installation, construction, or reconstruction of streets, utilities, parks, playgrounds, and other improvements necessary for carrying out in the redevelopment area the redevelopment objectives of this Section in accordance with the redevelopment plan.

(d) Disposition of any property acquired in the redevelopment area including sale, initial leasing, or retention by the parish itself at its fair market value for uses in accordance with the redevelopment plan.

(e) Carrying out plans for a program of code enforcement and a program of voluntary or compulsory repair and rehabilitation of buildings or other improvements in accordance with the redevelopment plan.

(f) Purchase of real property in the redevelopment area which, under the redevelopment plan, is to be repaired or rehabilitated for dwelling use or related facilities, repair or rehabilitation of the structures for guidance purposes, and resale of the property.

(g) Purchase of any other real property in the redevelopment area where necessary to eliminate unhealthful, insanitary, or unsafe conditions, lessen density, eliminate obsolete or other uses detrimental to the public welfare, or otherwise to remove or prevent the spread of blight or deterioration, or to provide land for needed public facilities.

(h) Purchase, without regard to any requirement that the area be a slum or blighted area, of air rights in an area consisting principally of land in highways, railways, or subway tracks, bridge, or tunnel entrances, or other similar facilities which have a blighting influence on the surrounding area and over which air rights sites are to be developed for the elimination of such blighting influences and for the provision of housing and related facilities and uses designed specifically for and limited to families and individuals of low or moderate income.

(i) Construction of foundations and platforms necessary for the provision of air rights sites and housing and related facilities and uses designed specifically for and limited to families and individuals of low or moderate income.

(16) "Related activities" means planning work for the preparation of a general neighborhood renewal plan, or for the preparation or completion of a community-wide plan or program and the functions related to the acquisition and disposal of real property pursuant to Subsections I and J of this Section.

(17) "Slum area" means an area in which there is a predominance of buildings or improvements, whether residential or nonresidential, which by reason of dilapidation, deterioration, age, or obsolescence, inadequate provision for ventilation, light, air, sanitation, or open space, high density of population and overcrowding, or the existence of conditions which endanger life or property by fire and other causes, or an area of open land which, because of its location and/or situation, is necessary for sound community growth, by replatting and planning development, for predominantly residential uses, or any combination of such factors is conducive to ill health, transmission of disease, infant mortality, juvenile delinquency, or crime, and is detrimental to the public health, safety, morals, or welfare.

R. Insofar as the provisions of this Section are inconsistent with the provisions of any other law, the provisions of this Section shall be controlling. The authority conferred by this Section shall be in addition and supplemental to the powers conferred by any other law.

Acts 2005, No. 104, §1, eff. June 21, 2005.



RS 33:4720.101 - Short title

CHAPTER 13-G. OPELOUSAS COMMUNITY IMPROVEMENT ACT

§4720.101. Short title

This Chapter shall be referred to as the "Opelousas Community Improvement Act".

Acts 2007, No. 380, §1, eff. July 10, 2007.



RS 33:4720.102 - Findings, declaration of necessity, and purpose

§4720.102. Findings, declaration of necessity, and purpose

A. It is hereby found and declared that:

(1) There are areas in the city of Opelousas, Louisiana, which have become slum and blighted because of the unsafe, unsanitary, inadequate, or overcrowded conditions of the structures therein, or because of inadequate planning of the area, or because of physically or functionally obsolete structures, or both, or because of excessive dwelling unit density, or because of the lack of proper light and air and open space, or because of faulty street or lot design, or because of inadequate public utilities or community services, or because of the conversion to incompatible types of land usage and facilities which are functionally obsolescent due to the passage of time and the resulting wear and tear.

(2) Such conditions or a combination of some or all of them have and will continue to result in making such areas economic and social liabilities imposing onerous municipal burdens which decrease the tax base and reduce tax revenues and cause harm to the social and economic well-being of the municipality, depreciating property values therein, and thereby depreciating further the general community-wide values.

(3) The prevention and elimination of slums and blighted areas and their causes is a matter of public policy and concern in order that the municipality shall not continue to be endangered by areas which are focal centers of economic and social retardation and consume an excessive proportion of its revenues because of the extra services required for police, fire, accident, and other forms of public protection, services, and facilities.

(4) The salvage and renewal of such areas, in accordance with sound and approved plans for their redevelopment, will promote the public health, safety, morals, and welfare.

(5) Certain such areas or portions thereof may be susceptible to conservation or rehabilitation by voluntary action and through existing regulatory processes in such a manner that the conditions and evils enumerated in this Section may be eliminated, remedied, and prevented; and that in certain areas blight and slum conditions are beyond remedy or reasonable control through regulatory processes and cannot be effectively dealt with under existing law without additional aids herein allowed; and that such conditions often exist under circumstances in areas in which their assembly for purposes of clearance, replanning, and redevelopment is impossible without the exercise of the power of expropriation.

B. The powers conferred by this Chapter are for public uses, purposes, and utility for which public money may be expended, and expropriation authority utilized as necessary and in the public's interest and in conformity with the approved plans of the municipality. The provisions provided by this Chapter shall apply for residential, recreational, commercial, industrial, or other uses and otherwise encourage the provision of healthful homes, a decent living environment, and adequate places of employment for the people in this municipality. Such purposes are hereby declared as a matter of legislative determination.

C. It shall be the public policy that not less than twenty-three percent of the proposed new dwellings included in each of the proposed projects where the relocation of persons or families are required, excluding penal, cultural, industrial, recreational, and medical projects, or parts thereof, shall be dwellings for families of low income.

Acts 2007, No. 380, §1, eff. July 10, 2007.



RS 33:4720.103 - Workable program

§4720.103. Workable program

The city of Opelousas, Louisiana, for the purposes of this Chapter may formulate a workable program for the community improvement for utilizing appropriate private and public resources to eliminate and prevent the development or spread of slums and urban blight, to encourage needed rehabilitation, and to provide for the redevelopment of slum or blighted areas or facilities which are functionally obsolescent or to undertake other feasible municipal activities as may be suitably employed to achieve the objectives of such workable program.

Acts 2007, No. 380, §1, eff. July 10, 2007.



RS 33:4720.104 - Encouragement of private enterprise

§4720.104. Encouragement of private enterprise

The "Opelousas Redevelopment Authority", referred to in this Chapter as the "authority", to the greatest extent it determines to be feasible in carrying out the provisions of this Chapter, shall afford maximum opportunity, consistent with the sound needs of the city of Opelousas as a whole, to the rehabilitation or redevelopment of the community improvement area by private enterprise. The powers shall give consideration to this objective in exercising its authority under this Chapter.

Acts 2007, No. 380, §1, eff. July 10, 2007.



RS 33:4720.105 - Creation of the Opelousas Redevelopment Authority by local option

§4720.105. Creation of the Opelousas Redevelopment Authority by local option

A. There is hereby created in and for the city of Opelousas a public body corporate and politic known as the Opelousas Redevelopment Authority. The authority shall not transact any business or exercise any powers conferred upon the authority by this Chapter until and unless the local governing body has by resolution authorized the authority to exercise its powers under this Chapter.

B.(1) The governing body of the city of Opelousas, Louisiana, shall by resolution, at any time after the passage of this Chapter, call a public hearing to determine the need to activate the Opelousas Redevelopment Authority. Notice of such hearing shall be published at least ten days preceding the day on which the hearing is to be held, in a newspaper having a general circulation in the municipality.

(2) Upon the date fixed for said hearing to be held upon notice as provided in Paragraph (1) of this Subsection, a full opportunity to be heard shall be granted to all residents and taxpayers of the municipality. If the governing body finds it to be in the public interest that an authority for the municipality, as authorized by this Chapter, be activated to exercise the powers provided in this Chapter, then the local governing body shall adopt a resolution so finding and declaring and shall cause notice of such resolution to be given to the mayor of the municipality, who shall thereupon appoint, with the advice and consent of the local governing body and as set forth in Subsection D of this Section, commissioners of the Opelousas Redevelopment Authority.

(3) A certificate signed by the mayor of the municipality and the commissioners shall then be filed in the office of the secretary of state and there remain of record setting forth that the local governing body made the aforesaid finding and declaration and that the mayor of the municipality had appointed them as commissioners. Upon the filing of such certificate, the commissioners and their successors shall constitute the authority which shall be a political corporation of the state and shall have all the power and authority as set forth in this Chapter.

C. In any suit, action, or proceeding involving the validity or enforcement of any contract or act of the authority, a copy of the certificate, duly certified by the secretary of state, shall be admissible in evidence in any such suit, action, or proceeding.

D. Upon the certification of a resolution declaring the need for an authority to operate, as set forth in this Section, the mayor of the city of Opelousas shall appoint as commissioners of the authority with the advice and consent of the city council of the city of Opelousas, nine citizens who shall be qualified electors of the municipality as follows:

(1) Six commissioners shall be appointed, one from each councilmanic district of the city.

(2) Three additional commissioners shall be appointed from the city at large.

(3) The mayor shall request each of the members of the legislature representing the city of Opelousas to submit to him one nominee from each city councilmanic district within his legislative district for the position of commissioner. This request shall be made in writing and shall be by certified mail to each such legislator at his last known address. The legislator shall have twenty days from the date of the receipt of the certified mail request by the mayor in which he may submit to the mayor the name of a nominee. Within thirty days after the receipt of the certified mail request to such members of the legislature, the mayor shall appoint from those nominees submitted by the members of the legislature the nine commissioners of the authority. However, the mayor shall not appoint two or more nominees submitted by the same legislator to serve as commissioners at the same time.

(4) The failure of any such member of the legislature to receive the written request from the mayor or the failure of any legislator to make a nomination within the time specified shall not affect the validity of the appointments subsequently made by the mayor.

(5) Appointment of a commissioner at the expiration of the term of an appointed commissioner, or appointment of a commissioner to fill the unexpired term of a position vacated by a commissioner, shall be made by the mayor from a panel nominated by the legislators following the same procedure as above set forth for the appointment of the first commissioners of the authority.

(6) A certificate of the appointment or reappointment of any commissioner shall be filed with the clerk of the city council, and such certificate shall be conclusive evidence of the proper appointment of such commissioner.

E.(1) The commissioners who are first appointed shall serve for terms as follows: one for one year, one for two years, one for three years, two for four years, and two for five years, respectively, from the date of their appointment as shall be specified at the time of their appointment the respective terms to be determined by lot. Thereafter the term of office shall be five years. A commissioner shall hold office until his successor has been appointed and qualified. The commissioners who are first appointed under the provisions of Paragraph (D)(2) of this Section shall serve for terms as follows: two shall serve for four years and two shall serve for five years, respectively, from the date of their appointment as shall be specified at the time of their appointment the respective terms to be determined by lot. Thereafter the term of office shall be five years.

(2) Vacancies for unexpired terms shall be promptly filled by appointment by the mayor from a panel nominated by the legislators following the same procedure as set forth in Subsection D of this Section for the appointment of the first commissioners of the authority.

(3) A commissioner shall be entitled to reimbursement of actual expenses, including traveling expenses incurred in the discharge of his duties.

F.(1) The commissioners of the authority shall initially and annually thereafter select from among themselves a chairman, a vice chairman, and such other officers as the authority may determine. The authority may employ an executive director and other employees as it may require and shall determine their qualifications and compensation. The authority may engage or employ counsel and legal staff. Five commissioners of the authority shall constitute a quorum for its meetings.

(2) Action may be taken by the authority upon a vote of a majority of the commissioners of the authority unless in any case the bylaws shall require a larger number. Commissioners of the authority or other officers shall not be liable personally on the bonds or other obligations of the authority, and the rights of creditors shall be solely against such authority.

G.(1) No commissioner or employee of the authority shall acquire any interest, direct or indirect, in any community improvement project or in any property included or planned to be included in any community improvement area, or in any area which he may have reason to believe may be certified to be a community improvement area, nor shall he have any interest, direct or indirect, in any contract or proposed contract for materials or services to be furnished or used by the authority, or in any contract with a redeveloper or prospective redeveloper relating directly or indirectly to any community improvement project. The acquisition of any such interest in a community improvement project or in any such property or contract shall constitute misconduct in office.

(2) If any commissioner or employee of the authority owns or controls any interest, direct or indirect, in any property to be included in any community improvement project under the jurisdiction of the authority, or has any such interest in any contract for material or services to be furnished or used in connection with any community improvement project, he shall disclose the same in writing to the authority and such disclosure shall be entered in writing upon the minute books of the authority. Failure to make such disclosure shall constitute misconduct in office.

(3) Any such commissioner shall refrain from discussion or voting on any proposal in which he has an interest.

(4) Notwithstanding any provision of Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950 or any other law to the contrary, if any commissioner, in the discharge of a duty or responsibility of his office or position, would be required to participate in any transaction or vote on a matter which participation or vote would be a violation of R.S. 42:1112, he may continue to serve as a member of the authority, provided that he refrain from participating in such transaction and recuse himself from voting in such matter.

H. With the consent of the local governing body, the mayor of the municipality may remove a commissioner for inefficiency or neglect of duty or for misconduct in office, but only after the commissioner has been given a copy of the charges against him, made by the mayor, and has had an opportunity to be heard in person or by counsel before the local governing body. In the event of the removal of any commissioner, the mayor shall file in the office of the clerk a record of the proceedings, together with the charges made against the commissioner and the findings thereon.

I. The authority authorized to transact business and exercise powers under this Chapter shall file with the local governing body, on or before March thirty-first of each year, an annual report of its activities for the preceding calendar year, which report shall include a complete financial statement setting forth its assets, liabilities, receipts, and disbursements as of the end of such calendar year. At the time of filing the annual report, the authority shall publish in a newspaper of general circulation in the community a notice to the effect that such report has been filed with the local governing body and that the report is available for inspection during business hours in the office of the clerk of the council and in the office of the authority.

Acts 2007, No. 380, §1, eff. July 10, 2007.



RS 33:4720.106 - Authority

§4720.106. Authority

The Opelousas Redevelopment Authority shall have all the authority and power necessary or convenient to carry out and effectuate the purposes and provisions of this Chapter, including without limiting the generality of the foregoing, the following authority which shall be in addition to others herein granted:

(1) To undertake and carry out community improvement projects and related activities in accordance with the city's comprehensive plan within its area of operation; and to make and execute contracts and other instruments necessary or convenient to the exercise of its authority under this Chapter; and to disseminate slum clearance and community improvement information.

(2) To provide or to arrange or contract for the furnishing or repair by any person or agency, public or private, of services, privileges, works, streets, roads, public utilities, or other facilities for or in connection with a community improvement project, to install, construct, and reconstruct streets, utilities, parks, playgrounds, and other public improvements; and to agree to and fulfill any conditions that it may deem reasonable and appropriate attached to federal financial assistance and imposed pursuant to federal law in the undertaking or carrying out of a community improvement project and related activities, and to include in any contract let in connection with such a project and related activities, provisions to fulfill such of said conditions as it may deem reasonable and appropriate.

(3) Within its area of operation, to acquire by purchase, lease, option, gift, grant, bequest, device, expropriation, or otherwise any real property (or personal property for its administrative purposes) together with any improvements thereon; to hold, improve, clear, or prepare for redevelopment of any such property; to mortgage, pledge, hypothecate, or otherwise encumber or dispose of any real property; to insure or provide for the insurance of any real or personal property or operations of the municipality against any risks or hazards, including the power to pay premiums on any such insurance; and to enter into any contracts necessary to effectuate the purpose of this Chapter; however, no statutory provision with respect to the clearance or disposition of property by public bodies shall restrict the authority exercising powers thereunder, in the exercise of such functions with respect to a community improvement project and related activities, unless the legislature shall specifically so state.

(4) With the approval of the local governing body, after a public hearing as provided in R.S. 33:4720.107(C) prior to approval of a community improvement plan, or approval of any modification of the plan, to acquire real property in a community improvement area, demolish and remove any structures on the property, and pay all costs related to the acquisition, demolition, or removal, including any administrative or relocation expenses; the local governing body may agree to assume the responsibility to bear any loss that may arise as the result of the exercise of authority under this Paragraph in the event that the real property is not made a part of the community improvement plan or project.

(5) To invest any community improvement funds held in reserve or sinking funds or in any such funds not required for immediate disbursement, in property or securities in which public bodies may legally invest funds subject to their control, to redeem such bonds as have been issued pursuant to R.S. 33:4720.111 at the redemption price established therein or to purchase such bonds at less than redemption price, all such bonds so redeemed or purchased to be canceled.

(6) To borrow money and to apply for and accept advances, loans, grants, contributions, and any other form of assistance from the federal government, the state, parish, or other public bodies, or from any sources, public or private, for the purposes of this Chapter, and to give such security as may be required and to enter into and carry out contracts or agreements in connection therewith; and to include in any contract for financial assistance with the federal government for or with respect to a community improvement project and related activities such conditions imposed pursuant to federal laws as the authority may deem reasonable and appropriate and which are not inconsistent with the purposes of this Chapter.

(7) To make and execute contracts and all other instruments necessary or convenient for the exercise of its powers and functions under this Chapter with any federal or state governmental agency, local political subdivision, public or private corporation, lending institution, or other entity or person, including but not limited to loan contracts for the acquisition, sale or lease, or sale-back or lease-back of property, issuance of bonds, payment of premiums, fees, or charges, and the purchase or guarantee of bonds, notes, loans, or other debt obligations, and to avail itself of the provisions of R.S. 33:4715.1.

(8) Within its area of operation, to make or have made all surveys and plans necessary to the carrying out of the purposes of this Chapter and to contract with any person, public or private, in the making and carrying out of such plans and to adopt or approve, modify, and amend such plans, which plans may include but are not limited to:

(a) Plans for carrying out a program of voluntary or compulsory repair or rehabilitation of buildings and improvements.

(b) Plans for the enforcement of state and local laws, codes, and regulations relating to the use of land and the use and occupancy of buildings and improvements and for the compulsory repair, rehabilitation, demolition, or removal of buildings, and improvements.

(c) Appraisals, title searches, surveys, studies, and other plans and work necessary to prepare for the undertaking of community improvement projects and related activities.

(9) To develop, test, and report methods and techniques, and carry out demonstrations and other activities within its area of operation, for the prevention and the elimination of slums and urban blight and developing and demonstrating new or improved means of providing housing for families and persons of low income and to apply for, accept, and utilize grants of funds from the federal government for such purposes.

(10) To prepare plans for and assist in the relocation of persons (including individuals, families, business concerns, nonprofit organizations, and others) displaced from a community improvement area and to make relocation payments to or with respect to such persons for moving and readjustment expenses and losses of property for which reimbursement or compensation is not otherwise made, including the making of such payments financed by the federal government. However, no person shall be required to vacate premises from which he is being displaced until the authority has demonstrated the availability of reasonably suitable relocation resources.

(11) To provide, wherever feasible, a preference to such displaced persons, consistent with their status at the time of displacement, including but not limited to a homeowner, tenant, or operator of a business, to return to a community improvement area after its redevelopment, improvement, repair, or rehabilitation and to make payment or reimbursement of reasonable actual costs incurred as a result of utility relocations when such relocations are made necessary in a redevelopment area, after making appropriate adjustment for any improvements or betterments to the utility's facilities made in connection with the relocation.

(12) To close or cause to be closed, vacate, plan, or replan streets, roads, sidewalks, ways, or other places and to plan or cause to be replanned any part of the municipality in accordance with all applicable laws and R.S. 33:4720.107.

(13) To sue and to be sued; adopt and have a seal and to alter the same at pleasure; to make, amend, and repeal bylaws, orders, rules, and regulations in order to effectuate the provisions of this Chapter.

(14) To enter into agreements and contracts with the city of Opelousas, Louisiana, or any other public body, in pursuance of the intent of this Chapter.

(15) To make available to the municipality or any appropriate government agency, the recommendation of the authority affecting any area in its field of operation or property therein, which it may deem likely to promote the public health, morals, safety, or welfare.

(16) To rent or to provide by any other means suitable quarters for the use of the authority or to accept the use of such quarters as may be furnished by the municipality, parish, or other public body and to equip such quarters with such fixtures, furnishings, records, and supplies as the authority may deem necessary to enable it to exercise its powers under this Chapter.

(17) To receive and expend such funds as may be necessary to carry out the purposes of this Chapter, to apply for, accept, and utilize loans, advances, or grants of funds from the federal government or other sources for any of the purposes of this Chapter.

(18) To exercise all or any part or combination of powers granted to it in this Chapter.

Acts 2007, No. 380, §1, eff. July 10, 2007.



RS 33:4720.107 - Preparation and adoption of community improvement plan

§4720.107. Preparation and adoption of community improvement plan

A. The authority shall not institute a community improvement plan for any area unless the local governing body after advice thereon by the city planning commission has, by resolution, determined such area to be a slum or a blighted area or a combination thereof, or determined such facility to be functionally obsolescent and designated such area as appropriate for a community improvement project.

B. The authority may prepare or cause to be prepared a community improvement plan, and is hereby authorized, in connection therewith, to apply for and receive planning advances from the federal government or other bodies. Prior to submission of the community improvement plan to the local governing body, the authority shall hold at least one public information meeting for the residents and property owners of the affected neighborhood to be called after proper notice given ten days prior to the date thereof in a newspaper of general circulation in the municipality. Prior to its approval of a community improvement plan, the authority shall submit such plan to the city planning commission for review and recommendation as to its conformity with the general plan for the development of the municipality as a whole. The planning commission after review of the plan by such agencies as it considers appropriate shall submit its written recommendations with respect to the proposed community improvement plan to the local governing body within forty-five days after receipt of the plan for review. Upon receipt of the approval, disapproval, or recommendations of the planning commission, or if no approval, disapproval, or recommendations are received within the said forty-five days, then the local governing body may proceed with the hearing on the proposed community improvement plan described in Subsection C of this Section.

C.(1) The local governing body shall hold a public hearing on the community improvement plan after notice thereof has been mailed to or deposited at every place of residence and commercial establishment within said area and after public notice has been published at least fourteen days prior to the hearing in a newspaper having a general circulation in the municipality. The notice shall include the time, date, place, and purpose of the hearing, shall generally identify the area covered by the plan, and shall outline the general scope of the project under consideration. Failure by anyone to receive such notice shall not invalidate approval of the plan.

(2) At the hearing the governing body shall afford an opportunity to all persons or agencies interested to be heard and shall receive, make known, and consider recommendations in writing with reference to the community improvement plan.

(3) The governing body shall approve, reject, make recommendations for changes, or modify the community improvement plan as submitted. In the event that the community improvement plan involves property located within the Historical District section of the city, the community improvement plan must first be approved by the Historical District Commission insofar as concerns that property which is located within the Historical District. The governing body shall not approve a community improvement plan unless it is satisfied that adequate provisions will be made to rehouse displaced families, if any, without undue hardship.

(4) Upon approval by the governing body of the community improvement plan, the authority is authorized to take such action as may be necessary to implement such plan.

D. Each redevelopment plan or project proposed through the plans prepared or caused to be prepared by the authority in compliance with this Chapter shall be approved by the mayor of the municipality. However, any member of the legislature whose district includes any part of the parish of St. Landry may meet with the mayor and recommend changes in the redevelopment plan or project which would affect his legislative district.

E. Subject to the provisions of Subsection C of this Section, a community improvement plan may be modified at any time, but if it is modified after the lease or sale by the authority of real property in the redevelopment area, such modification shall be subject to such rights as a lessee or purchaser or his successor or successors in interest may be entitled to assert; however, no public hearing shall be required if the local governing body determines by resolution that the modification is minor in nature.

F.(1) Notwithstanding any other provisions of this Chapter, whenever the local governing body has certified that an area is in need of redevelopment or rehabilitation as a result of an act of God, fire, bombing, riot, or other catastrophe, the local governing body may approve a community improvement plan or project with respect to such area without regard to the provisions of Subsections B and C of this Section.

(2) Notwithstanding the provisions of Subsection A of this Section, a community based organization which is representative of and empowered by its citizens may request, via public hearing to the city council, that an area be designated appropriate for a community improvement plan and or project.

(3) At the public hearing, the community based organization shall submit an assessment to support such a request. Upon approval of the community based organization's request to designate such an area as appropriate for a community improvement plan and or project, the authority may prepare or cause to be prepared a community improvement plan.

(4) "Community based organizations" for purposes of this Section are defined as neighborhood associations, universities, community development corporations, economic development foundations, business associations, faith-based organizations, or any combination thereof.

Acts 2007, No. 380, §1, eff. July 10, 2007.



RS 33:4720.108 - Acquisition of real property in community improvement area

§4720.108. Acquisition of real property in community improvement area

A. Subject to the requirements of R.S. 33:4720.107, and except as provided in R.S. 33:4720.106(4), the authority may acquire by purchase, lease, option, gift, grant, bequest, device, or by the exercise of the power of expropriation any real property, or interest therein, which it may deem necessary for or in connection with a community improvement plan or project under this Chapter.

B. The authority may exercise the power of expropriation in the manner provided by law relative to the transfer of property and the laws supplementary or amendatory thereto, or it may exercise the power of expropriation in the manner provided by law for the exercise of the power of expropriation. Property already devoted to a public use may be purchased in a like manner, but no real property belonging to the United States, the state of Louisiana, or any political subdivision of the state may be acquired without the consent of the political body owning such property.

C. In any proceeding to fix or assess compensation for damages for the purchase of property, or any interest therein, through the exercise of expropriation, evidence, or testimony bearing upon the following matters shall be admissible and shall be considered in fixing such compensation or damages, in addition to evidence or testimony otherwise admissible:

(1) The institution of any legal or administrative proceedings with respect to any use, condition, occupancy, or operation of such property, which is unlawful or violative of, or subject to elimination, abatement, prohibition, or correction under any law or ordinance or regulatory measure of the state, parish, municipality, or other political subdivision, or any agency thereof, in which such property is located, as being unsafe, substandard, unsanitary, or otherwise contrary to the public health, safety, or welfare.

(2) The effect on the value of such property, of any such use, condition, occupancy, or operation, or of the elimination, abatement, prohibition, or correction of any such use, condition, or operation.

(3) Testimony or evidence that any public body or public officer charged with the duty or authority to do so has rendered, made, or issued any judgment, decree, determination, or order for the abatement, prohibition, elimination, or correction of any such use, condition, occupancy, or operation shall be admissible and shall be prima facie evidence of the existence and character of such use, condition, or operation.

Acts 2007, No. 380, §1, eff. July 10, 2007.



RS 33:4720.109 - Blighted property removal

§4720.109. Blighted property removal

A. Notwithstanding any other provision of this Chapter, the Opelousas Redevelopment Authority shall have the power to acquire by purchase, gift, bequest, expropriation, negotiation, or otherwise any blighted property as defined in this Section, either within or outside a designated community improvement area and, further, to hold, clear, manage, and dispose of said property, all in accordance with the procedures set forth in this Section, which procedures shall be exclusive for the acquisition of individual blighted property by the authority.

B. For the purposes of this Section, "blighted property" shall include those commercial or residential premises, including lots which have been declared vacant, uninhabitable, and hazardous by an administrative hearing officer acting pursuant to R.S. 13:2575 and 2576 or other applicable law. In determining whether any premises are vacant, uninhabitable, or hazardous, the hearing officer shall consider any or all of the following:

(1) Any premises which because of physical condition are considered hazardous to persons or property.

(2) Any premises declared to be a public nuisance.

(3) Any premises declared to be a fire hazard.

(4) Any premises declared to be vermin-infested or lacking in facilities or equipment required by the housing code of the city of Opelousas.

C. The authority shall not acquire any blighted property by expropriation unless an administrative hearing officer has held an administrative hearing on the question and has resolved such property to be blighted and has authorized the acquisition of such property by the authority.

D. The procedure for certification of blighted properties shall be as follows:

(1) Any municipal entity responsible for inspecting property and enforcing health, housing, fire, historic district, and environmental codes, which may include the department of permits, or any other entity designated by the local governing authority shall submit to the administrative hearing officer a list of those properties which are determined to be vacant, uninhabitable, and hazardous and which otherwise meet the criteria set forth in Subsection B of this Section for the determination of blight.

(2) The administrative hearing officer shall place each listed property on the administrative hearing docket and notify each property owner of the scheduled hearing by registered or certified mail at the address of the property owner as listed in the assessor's office of the parish. If the notice is returned as undeliverable or as not accepted, notice shall be given in the official journal of the municipality. The notice shall include the property owner's name, the property's street address, and the date, time, and place of the hearing. The notice shall also state that the purpose of the hearing is to determine whether the property is blighted and eligible for expropriation by the authority. Notice by mail or publication shall be accomplished at least thirty days prior to the date of such hearing.

(3) On the date of the hearing, interested parties may present testimony before the hearing officer concerning the properties under consideration. After hearing all of the information and evidence presented, the hearing officer shall certify by order those properties which are determined to be blighted and shall authorize the authority to acquire said properties if the authority finds that such acquisition is necessary and feasible.

(4) On the date of the hearing, a member of the department of permits, the city planning commission, and the authority shall appear before the local governing authority and present testimony as requested concerning the properties under consideration.

(5) After hearing all of the information and evidence presented, the hearing officer shall certify by notice of judgment those properties which are determined to be blighted and shall authorize the authority to acquire said properties if the authority finds that such acquisition is necessary and feasible.

E.(1) Upon receipt of authorization to acquire, the authority shall begin immediately to procure purchasers for any properties acquired pursuant to this Section in order to facilitate the immediate transfer and development thereof.

(2) The authority may file an affidavit of lien and intent to expropriate together with a certified copy of the notice of judgment with the recorder of mortgages, and the same, when so filed and recorded, shall constitute and operate as a lien and privilege in favor of the authority and against the property in an amount sufficient to secure the authority's administrative and legal expenses and costs of court.

(3) Expropriation pursuant to this Section shall confer title to the property conveyed in the deed of sale free of all mortgages, liens, privileges, taxes, and encumbrances, provided that notice of such expropriation shall be sent at least thirty days prior to trial of the petition for expropriation by registered or certified mail, return receipt requested, by personal service, or by other means provided by law to all parties having a legally protected property interest in such property whose names and addresses can be reasonably ascertained. The proceeds from the expropriation of property pursuant to this Section shall be credited and applied against the most recent taxes, mortgages, and liens imposed pursuant to R.S. 33:1236, and paving and other local improvement assessments due on the property in accordance with the order of preference in R.S. 47:2190, and any funds remaining after full payment of all taxes, mortgages, liens, and assessments shall be distributed to creditors in accordance with the priorities of distribution set forth in Article 2377 of the Code of Civil Procedure. Any taxes, charges imposed pursuant to R.S. 33:1236, and paving or other local improvement assessments remaining past due and unpaid after the application of the expropriation proceeds shall remain the responsibility of the previous owner of the property.

(4) All actions to annul or invalidate sales made pursuant hereto for any cause whatsoever, and all actions to subject the property to any mortgage which existed before the sale to the purchaser, shall be prescribed by the lapse of one year from the date of the registry in the conveyance office of the deed to the purchaser.

(5) Prior to acquisition of any properties declared blighted and in accordance with procedures established by the authority, such authority shall offer technical or financial assistance as may be available for rehabilitation to the property owner.

(6) Except to the extent of any conflict with the provisions of this Section, property disposed of within a community improvement area shall be disposed of under a redevelopment contract in accordance with the provisions of R.S. 33:4720.110. Property disposed of outside a community improvement area shall be disposed of by deed in accordance with the provisions set forth in applicable law.

F. The authority may receive and utilize any federal, state, local, or other funds as may be appropriated or otherwise made available in order to effectuate the purposes of this Section.

Acts 2007, No. 380, §1, eff. July 10, 2007.



RS 33:4720.110 - Disposition of property in community improvement area

§4720.110. Disposition of property in community improvement area

A.(1) The authority may sell, lease, or otherwise transfer real property or any interest therein acquired by it in community improvement areas for residential, recreational, commercial, industrial, or other uses or for public use, in accordance with the community improvement plan, subject to such covenants, conditions, and restrictions, including covenants running with the land as it may deem to be necessary or desirable to assist in preventing the development or spread of future slums or blighted areas or to otherwise carry out the purposes of this Chapter.

(2) The purchasers or lessees and their successors and assigns shall be obligated to devote such real property only to the uses specified in the community improvement plan and shall be obligated to comply with such other requirements as the authority may determine to be in the public interest, including the obligation to begin within a reasonable time any improvements on such real property required by the community improvement plan.

(3) Such real property or interest shall be sold, leased, or otherwise transferred at not less than its fair value for uses in accordance with the community improvement plan, unless such real property is sold leased or otherwise transferred in accordance with R.S. 33:4715.1. In determining the fair value of real property for uses in accordance with the community improvement plan, the authority shall take into account and give consideration to the use provided in such plan, the restrictions upon and the covenants, conditions, and obligations assumed by the purchaser or lessee, and the objectives of such plan for the prevention of the recurrence of slum or blighted areas or facilities which are functionally obsolescent.

B. The authority, in any instrument of conveyance to a private purchaser or lessee, may provide that such purchaser or lessee shall be without power to sell, lease, or otherwise transfer the real property without the prior written consent of the authority until he has completed the construction of any and all improvements which he has obligated himself to construct thereon.

C. Real property acquired in accordance with the provisions of the community improvement plan shall be transferred as rapidly as feasible in the public interest consistent with the carrying out of the provisions of the project plan. Such plan and any substantial modification of such plan shall be filed as a public record in the office of the clerk of the city council and the clerk of court of St. Landry Parish and any conveyance, encumbrances, or other contracts may incorporate the provisions thereof by reference which shall afford notice thereof to all parties.

D. The authority may dispose of real property in a community improvement area to private persons only under such reasonable competitive bidding procedures as it shall prescribe subject to the provisions of this Subsection.

(1) The authority shall provide public notice, by publication twice in ten days in a newspaper having a general circulation in the community not later than thirty days prior to the execution of any contract to sell, lease, or otherwise transfer real property and prior to the delivery of any instrument of conveyance with respect thereto under the provisions of this Section, invite proposals from, and make available all pertinent information to, private redevelopers or any persons interested in undertaking to redevelop or rehabilitate a community improvement area or any part thereof.

(2) Such notice shall identify the area or portion thereof and shall state that proposals shall be made by those in interest within thirty days after publication of said notice, and that such further information as is available may be obtained at such office as shall be designated in said notice.

(3) The authority shall consider all such redevelopment or rehabilitation proposals and the financial and legal ability of the persons making such proposals to carry them out and may negotiate with any persons for proposals for the purchase, lease, or other transfer of any real property acquired by the authority in the community improvement area.

(4) The authority may accept such proposal as it deems to be in the public interest and in furtherance of the purposes of this Chapter; however, a notification of intention to accept such proposal shall be filed with the local governing body not less than thirty days prior to any such acceptance. Such notice shall be a public record and shall include:

(a) The name of the redeveloper or purchaser, together with the names of its officers and principal members or shareholders and investors and other interested parties.

(b) The redeveloper's estimate of the cost of any residential development and rehabilitation.

(c) The redeveloper's estimate of rentals and sales prices of any proposed housing involved in such redevelopment and rehabilitation.

(5) Thereafter, the authority may execute such contract in accordance with the provisions of this Section and deliver acts of sale, leases, and other instruments and take all steps necessary to effectuate such contract. The competitive bidding procedures provided for by this Subsection shall not apply to disposition of property to public bodies or institutions.

E. The authority may temporarily operate, maintain, or lease real property acquired by it in a community improvement area for or in connection with a community improvement project pending disposition of the property as authorized in this Chapter without regard to the provisions of this Section, for such uses and purposes as may be deemed desirable even though not in connection with the community improvement plan.

F. Any real property acquired pursuant to R.S. 33:4720.106(4) may be disposed of without regard to other provisions of this Section if the local governing body has consented to the disposal. Real property acquired in accordance with a community improvement plan may be disposed of to a public body for public reuse or to an institution without regard to the provisions of this Section.

G. Notwithstanding any other provisions of this Chapter, where the municipality is situated in an area designated as a redevelopment area under the Federal Area Redevelopment Act (Public Law 87-27), or any act supplementary thereto, land in a community improvement project area designated under the community improvement plan for industrial or commercial uses may be disposed of to any public body or for subsequent disposition as promptly as practical by the public body for redevelopment in accordance with the community improvement plan, and only the purchaser from or lessee of the public body and their assignees, shall be required to assume the obligation of beginning the building of improvements within a reasonable time. Any disposition of land to a public body under this Subsection shall be at its fair value for uses in accordance with the community improvement plan.

Acts 2007, No. 380, §1, eff. July 10, 2007.



RS 33:4720.110.1 - Disposition of property by quiet title and foreclosure action

§4720.110.1. Disposition of property by quiet title and foreclosure action

A. The authority may initiate an expedited quiet title and foreclosure action under this Section to quiet title to real property held by the authority or interests in tax reverted property held by the authority by recording with the register of conveyances a notice of pending expedited quiet title and foreclosure action. The notice shall include a legal description of the property; the street address of the property if available; the name, address, and telephone number of the authority; a statement that the property is subject to expedited quiet title proceedings and foreclosure under this Section; and a statement that any legal interests in the property may be extinguished by a district court order vesting title to the property in the authority. If a notice is recorded in error, the authority may correct the error by recording a certificate of correction with the register of conveyances. A notice or certificate under this Subsection need not be notarized and may be authenticated by a digital signature or other electronic means. If an authority has reason to believe that a property subject to an expedited quiet title and foreclosure action under this Section may be the site of environmental contamination, the authority shall provide the Department of Environmental Quality with any information in the possession of the authority that suggests the property may be the site of environmental contamination.

B. After recording the notice under Subsection A of this Section, the authority shall initiate a search of records identified in this Subsection to identify the owners of a property interest in the property who are entitled to notice of the quiet title and foreclosure hearing under this Section. The authority may enter into a contract with or may request from one or more authorized representatives a title search or other title product to identify the owners of a property interest in the property as required under this Subsection or to perform the other functions set forth in this Section required for the quieting of title to property under this Section. The owner of a property interest is entitled to notice under this Section if that owner's interest was identifiable by reference to any of the following sources before the date that the authority records the notice under Subsection A:

(1) Land title records in the office of the clerk of court.

(2) Tax records in the office of the assessor.

C. The authority may file a single petition with the district court to expedite foreclosure under this Section listing all property subject to expedited foreclosure by the authority and for which the authority seeks to quiet title. If available to the authority, the list of properties shall include a legal description of, a tax parcel identification number for, and the street address of each parcel of property. The petition shall seek a judgment in favor of the authority against each property listed and shall include a date, within ninety days, on which the authority requests a hearing on the petition. The petition shall request that a judgment be entered vesting absolute title in the authority, without right of redemption for each parcel of property listed, as provided in this Section. Prior to the entry of judgment under this Section, the authority may request the court to remove property erroneously included in the petition, or any tax delinquent properties redeemed prior to the hearing.

D. The district court in which a petition is filed under Subsection C of this Section, shall immediately set the date, time, and place for a hearing on the petition for foreclosure. The date shall be set by the court and shall not be more than ten days after the date requested by the authority in the petition. In no event may the court schedule the hearing later than ninety days after the filing of a petition by the authority under Subsection C of this Section.

E. After completing the records search under Subsection B of this Section, the authority shall determine the address or addresses reasonably calculated to inform those owners of a property interest in property subject to expedited foreclosure under this Section of the pendency of the quiet title and foreclosure hearing under Subsection K of this Section. If, after conducting the title search, the authority is unable to determine an address reasonably calculated to inform persons with a property interest in property subject to expedited tax foreclosure, or if the authority discovers a deficiency in notice under Subsection J of this Section, the following shall be considered reasonable steps by the authority to ascertain the addresses of persons with a property interest in the property subject to expedited foreclosure or to ascertain an address necessary to correct a deficiency in notice under Subsection J of this Section:

(1) For an individual, a search of records of the clerk of court.

(2) For a business entity a search of business entity records filed with the corporation division of the Department of State.

F. Not less than thirty days before the quiet title and foreclosure hearing under Subsection K of this Section, the authority shall send notice by certified mail, return receipt requested, of the hearing to the persons identified under Subsection E of this Section with a property interest in property subject to expedited foreclosure. The authority shall also send a notice via regular mail addressed to the "Occupant" for each property subject to expedited foreclosure if an address for the property is ascertainable.

G. Not less than thirty days before the quiet title and foreclosure hearing under Subsection K of this Section, the authority or its authorized representative or authorized agent shall visit each parcel of property subject to expedited foreclosure and post conspicuously on the property notice of the hearing. In addition to the requirements of Subsection H of this Section, the notice shall also include the following statement: "THIS PROPERTY HAS BEEN TRANSFERRED TO THE ________________________ OPELOUSAS REDEVELOPMENT AUTHORITY AND IS SUBJECT TO AN EXPEDITED QUIET TITLE AND FORECLOSURE ACTION. PERSONS WITH INFORMATION REGARDING THE PRIOR OWNER OF THE PROPERTY ARE REQUESTED TO CONTACT THE OPELOUSAS REDEVELOPMENT AUTHORITY AT _____________________________."

H. The notice required under Subsections F and G of this Section shall include:

(1) The date on which the authority recorded under Subsection A of this Section, notice of the pending expedited quiet title and foreclosure action.

(2) A statement that a person with a property interest in the property may lose his or her interest, if any, as a result of the quiet title and foreclosure hearing under Subsection K of this Section.

(3) A legal description, parcel number of the property, and the street address of the property, if available.

(4) The person to whom the notice is addressed.

(5) The date and time of the hearing on the petition for foreclosure under Subsection K of this Section, and a statement that the judgment of the court may result in title to the property vesting in the authority.

(6) An explanation of any rights of redemption and notice that the judgment of the court may extinguish any ownership interest in or right to redeem the property.

(7) The name, address, and telephone number of the authority.

(8) A statement that persons with information regarding the owner or prior owner of any of the properties are requested to contact the authority.

I. If the authority is unable to ascertain the address reasonably calculated to inform the owners of a property interest entitled to notice under this Section, or is unable to provide notice under Subsections F or G of this Section, the authority shall provide notice by publication. Prior to the hearing, a notice shall be published for three successive weeks, once each week, in the official newspaper published and circulated in the parish. The published notice shall include all of the following:

(1) A legal description, parcel number of the property, and the street address of the property, if available.

(2) The name of any person not notified under Subsections F or G of this Section, that the authority reasonably believes may be entitled to notice under this Section of the quiet title and foreclosure hearing under Subsection K of this Section.

(3) A statement that a person with a property interest in the property may lose his or her interest, if any, as a result of the foreclosure proceeding under Subsection K of this Section.

(4) The date and time of the hearing on the petition for foreclosure under Subsection K of this Section.

(5) A statement that the judgment of the court may result in title to the property vesting in the authority.

(6) An explanation of any rights of redemption and notice that judgment of the court may extinguish any ownership interest in or right to redeem the property.

(7) The name, address, and telephone number of the authority.

(8) A statement that persons with information regarding the owner or prior owner of any of the properties are requested to contact the authority.

J. If prior to the quiet title and foreclosure hearing under Subsection K of this Section, the authority discovers any deficiency in the provision of notice under this Section, the authority shall take reasonable steps in good faith to correct the deficiency before the hearing. The provisions of this Section relating to notice of the quiet title and foreclosure hearing are exclusive and exhaustive. Other requirements relating to notice and proof of service under other law, rule, or other legal requirement are not applicable to notice or proof of service under this Section.

K. If a petition for expedited quiet title and foreclosure is filed under Subsection C of this Section, before the hearing, the authority shall file with the clerk of the district court proof of notice by certified mail under Subsection F of this Section, proof of notice by posting on the property under Subsection G of this Section, and proof of notice by publication, if applicable. A person claiming an interest in a parcel of property set forth in the petition for foreclosure who desires to contest that petition shall file written objections with the clerk of the district court and serve those objections on the authority before the date of the hearing. The district court may appoint and utilize as the court considers necessary a curator for assistance with the resolution of any objections to the foreclosure or questions regarding the title to property subject to foreclosure. If the court withholds property from foreclosure, the authority's ability to include the property in a subsequent petition for expedited quiet title and foreclosure is not prejudiced. No injunction shall issue to stay an expedited quiet title and foreclosure action under this Section. The district court shall enter judgment on a petition to quiet title and foreclosure filed under Subsection C of this Section, not more than ten days after the conclusion of the hearing or contested case, and the judgment shall be effective ten days after the conclusion of the hearing or contested case. The district court's judgment shall specify all of the following:

(1) The legal description and, if known, the street address of the property foreclosed.

(2) That title to property foreclosed by the judgment is vested absolutely in the authority, except as otherwise provided in Subsections C and E of this Section, without any further rights of redemption.

(3) That all liens against the property, including any lien for unpaid taxes or special assessments are extinguished.

(4) That, except as otherwise provided in Paragraphs (3) and (5) of this Subsection, the authority has good and marketable title to the property.

(5) That all existing recorded and unrecorded interests in that property are extinguished, except a visible or recorded easement or right-of-way or private deed restrictions.

(6) A finding that all persons entitled to notice and an opportunity to be heard have been provided that notice and opportunity. A person shall be deemed to have been provided notice and an opportunity to be heard if the authority followed the procedures for provision of notice by mail, for visits to property subject to expedited quiet title and foreclosure, and for publication under this Section, or if one or more of the following apply:

(a) The person had constructive notice of the hearing by acquiring an interest in the property after the date of the recording under Subsection A of this Section, of the notice of pending expedited quiet title and foreclosure action.

(b) The person appeared at the hearing under this Paragraph or submitted written objections to the district court under this Paragraph prior to the hearing.

(c) Prior to the hearing under this Paragraph, the person had actual notice of the hearing.

L. Except as otherwise provided in Paragraphs (K)(3) and (5) of this Section, title to property set forth in a petition for foreclosure filed under Subsection C of this Section shall vest absolutely in the authority upon the effective date of the judgment by the district court and the authority shall have absolute title to the property. The authority's title is not subject to any recorded or unrecorded lien, except as provided in Subsection K of this Section and shall not be stayed or held invalid except as provided in Subsection M of this Section. A judgment entered under this Section is a final order with respect to the property affected by the judgment and shall not be modified, stayed, or held invalid after the effective date of the judgment, except as provided in Subsection N of this Section.

M. The authority or a person claiming to have a property interest under Subsection B of this Section, in property foreclosed under this Section may, within twenty-one days of the effective date of the judgment under Subsection L of this Section, appeal the district court's order or the district court's judgment foreclosing property to the court of appeals. An appeal under this Subsection is limited to the record of the proceedings in the district court under this Section. The district court's judgment foreclosing property shall be stayed until the court of appeals has reversed, modified, or affirmed that judgment. If an appeal under this Subsection stays the district court's judgment foreclosing property, the district court's judgment is stayed only as to the property that is the subject of that appeal and the district court's judgment foreclosing other property that is not the subject of that appeal is not stayed. To appeal the district court's judgment foreclosing property, a person appealing the judgment shall pay to the authority any taxes, interest, penalties, and fees due on the property and provide notice of the appeal to the authority within twenty-one days after the district court's judgment is effective. If the district court's judgment foreclosing the property is affirmed on appeal, the amount determined to be due shall be refunded to the person who appealed the judgment. If the district court's judgment foreclosing the property is reversed or modified on appeal, the authority shall refund the amount determined to be due to the person who appealed the judgment, if any, and forward the balance to the appropriate taxing jurisdictions in accordance with the order of the court of appeals.

N. The authority shall record a notice of judgment for each parcel of foreclosed property in the office of the register of conveyances. If the authority records a notice of judgment in error, the authority may subsequently record a certificate of correction. A notice or certificate under this Subsection need not be notarized and may be authenticated by a digital signature or other electronic means. After the entry of a judgment foreclosing the property under this Section, if the property has not been transferred by the authority, the authority may cancel the foreclosure by recording with the register of conveyances a certificate of error, if the authority discovers any of the following:

(1) The description of the property used in the expedited quiet title and foreclosure proceeding was so indefinite or erroneous that the foreclosure of the property was void.

(2) An owner of an interest in the property entitled to notice of the expedited quiet title and proceedings against the property under this Section was not provided notice sufficient to satisfy the minimum due process requirements of the constitution of this state and the Constitution of the United States.

(3) A judgment of foreclosure was entered under this Section in violation of an order issued by a United States bankruptcy court.

O. If a judgment of foreclosure is entered under Subsection L of this Section, and all existing recorded and unrecorded interests in a parcel of property are extinguished as provided in Subsection L of this Section, the owner of any extinguished recorded or unrecorded interest in that property who claims that he or she did not receive notice of the expedited quiet title and foreclosure action shall not bring an action for possession of the property against any subsequent owner, but may only bring an action to recover monetary damages as provided in this Subsection. The district court has original and exclusive jurisdiction in any action to recover monetary damages under this Subsection. An action to recover monetary damages under this Subsection shall not be brought more than two years after a judgment for foreclosure is entered under Subsection L of this Section. Any monetary damages recoverable under this Subsection shall be determined as of the date a judgment for foreclosure is entered under Subsection L of this Section and shall not exceed the fair market value of the interest in the property held by the person bringing the action under this Section on that date, less any taxes, interest, penalties, and fees owed on the property as of that date. The right to sue for monetary damages under this Subsection shall not be transferable except by testate or intestate succession.

P. The owner of a property interest with notice of the quiet title and foreclosure hearing under Subsection K of this Section, may not assert any of the following:

(1) That notice to the owner was insufficient or inadequate in any way because some other owner of a property interest in the property was not notified.

(2) That any right to redeem tax reverted property was extended in any way because some other person was not notified.

Q. A person holding or formerly holding an interest in tax reverted property subject to expedited foreclosure under this Section is barred from questioning the validity of the expedited foreclosure under this Section.

R. The failure of an authority to comply with any provision of this Section shall not invalidate any proceeding under this Section if a person with a property interest in property subject to foreclosure was accorded the minimum due process required under the Constitution of Louisiana and the Constitution of the United States.

S. It is the intent of the legislature that the provisions of this Section relating to the expedited quiet title and foreclosure of property by the authority satisfy the minimum requirements of due process required under the Constitution of Louisiana and the Constitution of the United States but that the provisions do not create new rights beyond those required under the Constitution of Louisiana or the Constitution of the United States. The failure of the authority to follow a requirement of this Section relating to the expedited quiet title and foreclosure of property held by the authority shall not be construed to create a claim or cause of action against the authority unless the minimum requirements of due process accorded under the Constitution of Louisiana or the Constitution of the United States are violated.

T. As used in this Section, "authorized representative" includes one or more of the following:

(1) A title insurance company or agent licensed to conduct business in this state.

(2) An attorney licensed to practice law in this state.

(3) A person accredited in land title search procedures by a nationally recognized organization in the field of land title searching.

(4) A person with demonstrated experience in the field of searching land title records, as determined by the authority.

Acts 2007, No. 380, §1, eff. July 10, 2007.



RS 33:4720.111 - Issuance of bonds

§4720.111. Issuance of bonds

A. The authority shall have power to issue bonds of the authority from time to time in its discretion to finance its activities or operations under this Chapter, including without limiting the generality of the foregoing the repayment with interest of any advances or loans of funds made to the authority by the federal government, or other source, for any surveys or plans made or to be made by the authority in exercising its powers under this Chapter, and shall also have power to issue refunding or other bonds from time to time in its discretion for the payment, retirement, renewal, or extension of any bonds previously issued, and to provide for the replacement of lost, destroyed, or mutilated bonds previously issued under this Section.

B. Bonds which are issued under this Section:

(1) May be general obligation bonds of the authority to the payment of which, as to both principal and interest, and premiums, if any, the full faith, credit, and assets, acquired and to be acquired, of the authority are irrevocably pledged.

(2) May be special obligations of the authority which, as to both principal and interest, and premiums, if any, are payable solely from and secured only by a pledge of any income, proceeds, revenues, or funds of the authority derived or to be derived by it or held by it in connection with its undertaking of any project or projects of the authority, including any grants or contributions of funds made or to be made by it with respect to any such project or projects, and any funds derived or to be derived by it or held or to be held by it in connection with its sale, lease, rental, transfer, retention, management, rehabilitation, clearance, development, redevelopment, preparation for development or redevelopment, or its operation or other utilization or disposition of any real or personal property acquired or to be acquired by it or held or to be held by it for any of the purposes of this Chapter, and including any loans, grants, or contributions of funds made or to be made to it by the federal government, in aid of any project or projects of the authority or in aid of any of its other activities or operations.

(3) May be special obligations of the authority which, as to both principal and interest, and premiums, if any, are payable solely from and secured only by a pledge of any loans, grants, or contributions of funds made or to be made to it by the federal government, or other source, in aid of any project or projects of the authority or in aid of any of its other activities or operations.

(4) May be contingent special obligations of the authority which, as to both principal and interest, and premiums, if any, are payable solely from any funds available or becoming available to the authority for its undertaking of the project or projects involved in the particular activities or operations with respect to which such contingent special obligations are issued, but so payable only in the event such funds are or become available as aforesaid.

(5) May be secured by a tax levied by the city of Opelousas or other political subdivision.

C. Notwithstanding any other provisions of this Section, any bonds which are issued under this Section, other than the contingent special obligations covered by Paragraph (B)(4) of this Section, may be additionally secured as to the payment of the principal and interest, and premiums, if any, by a mortgage of any community improvement project or projects, or any part thereof, title to which is then or thereafter in the authority or any other real or personal property, or interest therein, then owned or thereafter acquired by the authority.

D. Bonds which are issued under this Section shall not constitute an indebtedness of the state of Louisiana or the city of Opelousas, or any public body of this state other than the authority issuing such bonds, are not subject to any constitutional or statutory debt limitation or restriction and shall not be subject to the provisions of any other act or of the charter of the city of Opelousas relating to the authorization, issuance, or sale of bonds.

E. Bonds which are issued under this Section are declared to be issued for an essential public and governmental purpose and, together with interest thereon and income therefrom, shall be exempted from all taxes.

F. Bonds which are issued under this Section shall be authorized by resolution or resolutions of the authority and may be issued in one or more series and shall bear such date or dates, be payable upon demand or mature at such time or times, bear interest at such rate or rates, be in such denomination or denominations, be in such form, either coupon or registered or otherwise, carry such conversion or registration privileges, have such rank or priority, be executed in the name of the authority in such manner, be payable in such medium of payment, be payable at such place or places, be subject to such callability provisions or terms of redemption with or without premiums, be secured in such manner, be of such description, contain or be subject to such covenants, provisions, terms, conditions, and agreements, including provisions concerning events of default, and have such other characteristics, as may be provided by such resolution or resolutions or by the indenture or mortgage, if any, issued pursuant to such resolution or resolutions. The seal of the authority or a facsimile thereof shall be affixed, imprinted, engraved, or otherwise reproduced upon each of its bonds issued under this Section.

G. Bonds which are issued under this Section shall be executed in the name of the authority by the manual or facsimile signatures of such of its officials as may be designated in the aforesaid resolution or resolutions or trust agreement, indenture, or mortgage. Coupons, if any, attached to such bonds shall bear the facsimile signature of such official of the authority as may be designated as aforesaid.

H. The bonds of the Opelousas Redevelopment Authority may be sold at public or private sale in such manner and from time to time as may be determined by the board of commissioners to be most advantageous.

I. If any of the officials of the authority whose signatures or facsimile signatures appear on any of its bonds or coupons which are issued under this Section shall cease to be such officials before the delivery of such bonds, such signatures or facsimile signatures, as the case may be, shall, nevertheless, be valid and sufficient for all purposes, the same as if such officials had remained in office until such delivery.

J. Any provisions of any law to the contrary notwithstanding, any bonds which are issued under this Section shall be fully negotiable.

K. In any suit, action, or proceeding involving the validity or enforceability of any bond which is issued under this Section or the security therefor, any such bond reciting in substance that it has been issued by the authority in connection with a community improvement project as herein defined, or any activity or operation of the authority under this Chapter, shall be conclusively deemed to have been issued for such purposes, and such community improvement project or such operation or activity, as the case may be, shall be conclusively deemed to have been initiated, planned, located, undertaken, accomplished, and carried out in accordance with the provisions of this Chapter.

L. Pending the preparation of any definitive bonds hereunder, the authority may issue its interim certificate or receipts, or its temporary bonds, with or without coupons, exchangeable for such definitive bonds when the latter shall have been executed and are available for delivery.

M. Persons, firms, or corporations retained or employed by an agency as advisers or consultants for the purpose of rendering financial advice and assistance may purchase or participate in the purchase, or in the distribution of its bonds when such bonds are offered at public sale.

N. No commissioner or other officer of the authority issuing bonds under this Section and no person executing such bonds shall be liable personally on such bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

O. The authority shall authorize revenue bonds by one or more bond resolutions adopted by a majority of its commissioners. Any bond resolution shall be published one time in the official journal of the city of Opelousas, Louisiana; however, it shall not be necessary to publish any exhibits to such bond resolution if the same are available for public inspection and such fact is stated in the publication. For thirty days after the date of publication, any person in interest may contest the legality of the bond resolution, any provision of the revenue bonds to be issued pursuant to it, the provisions therein made for the security and payment of the revenue bonds, and the validity of all other provisions and proceedings relating to the authorization and issuance of such bonds. After that time, no person may contest the regularity, formality, legality, or effectiveness of the bond resolution, any provisions of the revenue bonds to be issued pursuant to it, the provisions for the security and payment of the revenue bonds, and the validity of all other provisions and proceedings relating to their authorization and issuance, for any cause whatever. Thereafter, it shall be conclusively presumed that the revenue bonds are legal and that every legal requirement for the issuance of the revenue bonds has been complied with. No court shall have authority to inquire into any of these matters after the thirty days.

Acts 2007, No. 380, §1, eff. July 10, 2007.



RS 33:4720.112 - Definitions, home loans, bonds, powers, restrictions, presumptions

§4720.112. Definitions, home loans, bonds, powers, restrictions, presumptions

A. For the purpose of this Section unless the context clearly otherwise requires, the following definitions shall apply and be equally applicable to both the singular and plural forms of any of the defined terms:

(1) "Authority" means the Opelousas Redevelopment Authority in and for the city of Opelousas created pursuant to this Chapter.

(2) "Bond resolution" means a resolution authorizing the issuance of revenue bonds pursuant to this Section.

(3) "Development costs" means and includes the sum total of all reasonable or necessary costs incidental to the acquisition, construction, reconstruction, rehabilitation, repair, alteration, improvement, and extension of a residential development or other facility authorized pursuant to this Chapter, including without limitation the following: the cost of studies and surveys; plans and specifications; architectural and engineering services; underwriting fees; legal, accounting, marketing, and other special services relating to residential development or incurred in connection with the issuance and sale of bonds; necessary application and other fees to federal, state, and local government agencies for any requisite approvals for construction, for assisted financing, or otherwise; financing, acquisition, demolition, construction, equipment, and site development of new and rehabilitated buildings; the relocation of utilities, public ways, and parks; the construction of recreational, cultural, and commercial facilities; rehabilitation, reconstruction, repair, or remodeling of existing buildings and all other necessary and incidental expenses, including trustee and rating agency fees and an initial bond and interest reserve together with interest on bonds issued to finance a residential development to a date six months subsequent to the estimated date of completion; any premiums for mortgage insurance or insurance with respect to bonds, and such other expenses as the authority may deem appropriate to effectuate the purposes of this Section and this Chapter.

(4) "Home" means real property and improvements thereon located within a community improvement or community development area in the city of Opelousas, Louisiana, which may consist of single or multiple dwelling units, or condominium units, owned by one who occupies one of such units; however, newly constructed multiple dwelling units shall not exceed four units.

(5) "Home mortgage" means an interest-bearing loan to a mortgagor for the purpose of purchasing or rehabilitating, reconstructing, or improving a home, evidenced by a promissory note and secured by a mortgage on such home, but shall not include a loan primarily for the purpose of refinancing an existing loan.

(6) "Lending institution" means any bank, trust company, savings bank, national banking association, savings and loan association, building and loan association, government-approved nonprofit lending institution, mortgage banker, housing development corporation, or other financial institution, or governmental agency which customarily provides service or otherwise aids in the financing of mortgages on single-family residential housing or multifamily residential housing located in the city of Opelousas, Louisiana, or any holding company for any of the foregoing.

(7) "Mortgage program" means any program established under this Section to provide low-income loans, the proceeds of which shall be used to purchase, rehabilitate, or improve homes.

(8) "Mortgagor" means a person or persons whose adjusted gross aggregate income, together with the adjusted gross aggregate income of all persons who intend to reside with such person or persons in one dwelling unit, shall not have exceeded forty thousand dollars, or such lesser amount or amounts as shall be deemed by the authority to be in furtherance of its public purposes for the immediately preceding taxable year and who has received a home mortgage on a home.

(9) "Residential development" means the acquisition, construction, reconstruction, rehabilitation, repair, alteration, improvement, or extension of any land, interest in land, building, structure, facility, system, fixture, improvement, addition, appurtenance, machinery, or equipment or any combination thereof, all real and personal property deemed necessary in connection therewith, and all real and personal property or improvements functionally related and subordinate thereto, substantially for use by or occupied by persons for the purpose of decent, safe, and sanitary housing, and in connection therewith nonhousing facilities which are an integral part of or functionally related to such residential development not to exceed ten percent of the cost of such residential development in accordance with the terms contained in this Chapter. Any such residential development shall be located within a community improvement area.

(10) "Revenue bonds" means any bonds issued pursuant to this Chapter.

B. The authority is authorized and empowered to establish programs for residential development, including but not limited to low-interest rate home mortgage programs for qualified persons, by issuing mortgage revenue bonds to provide funds to persons to enable them to purchase or to rehabilitate, reconstruct, or improve single or multiple unit owner-occupied or rental family residences in community improvement or community development areas. In order to accomplish such purpose, the authority shall have and is hereby granted the following powers which shall be in addition to all other powers which it may have under this Chapter or general law:

(1) To plan, conduct research, study, develop, and promote the establishment of residential housing.

(2) To acquire, contract, and enter into advance commitments to acquire home mortgages owned by lending institutions at such purchase prices and upon other terms and conditions as shall be determined by the authority or such other person as it may designate as its agent, to make and execute contracts with nonprofit housing development corporations and lending institutions for the origination and servicing of home mortgages, and to pay the reasonable value of services rendered under those contracts.

(3) To make loans to government-approved nonprofit lending institutions and lending institutions under terms and conditions which, in addition to other provisions as determined by the authority, shall require the lending institutions to use substantially all of the net proceeds thereof, directly or indirectly, for the making of home mortgages in an aggregate principal amount substantially equal to the amount of such net proceeds.

(4) To establish, by rules or regulations, in resolutions relating to any issuance of revenue bonds or in any financing documents relating to such issuance, such standards and requirements applicable to the purchase of home mortgages or the making of loans to lending institutions as the authority deems necessary or desirable, including but not limited to:

(a) The location and other characteristics of homes to be financed by home mortgages.

(b) The terms and conditions of home mortgages to be acquired.

(c) The amounts and types of insurance coverage required on homes, home mortgages, and revenue bonds.

(d) The representations and warranties of lending institutions confirming compliance with such standards and requirements.

(e) Restriction as to interest rate or other terms of home mortgages or the return realized therefrom by lending institutions.

(f) Any other matters related to the purchase of home mortgages or the making of loans to lending institutions as shall be deemed relevant by the authority; however, in no such case shall any such lending institution charge and retain an origination fee in excess of three percent of the principal amount of any such home mortgage; and further provided that all such home mortgages shall bear a stated interest rate which, as of the business day immediately preceding the date of execution of a contract for the sale of the related revenue bonds, is at least one and one-half percent less than the stated interest rate being charged as of such day by such lending institution for its ninety-five percent loan-to-value mortgage loans, computed on a weighted average basis if such lending institution has more than one such rate, or if such lending institution does not regularly offer ninety-five percent loan-to-value mortgage loans, at least one percent less than the stated interest rate being charged as of such day by such lending institution for its eighty percent loan-to-value mortgage loans, computed on a weighted average basis if such lending institution has more than one such rate.

(5) To require from each lending institution from which home mortgages are purchased or to which loans are made the submission, at the time of such purchase or loan, of evidence satisfactory to the authority of the ability and intention of such lending institution to make home mortgages and the submission, within the time specified by the authority for making disbursements for home mortgages, of evidence satisfactory to the authority of the making of home mortgages and of compliance with any standards and requirements established by the authority, in connection therewith, the authority may inspect the books and records of such lending institutions.

(6) To issue revenue bonds to defray, in whole or in part, the development costs of any residential development; to issue its revenue bonds to defray, in whole or in part, the costs of purchasing, or funding the making of, mortgages for residential developments, including but not limited to the costs of studies and surveys, insurance premiums, underwriting fees, legal, accounting, and marketing services incurred in connection with the issuance and sale of such revenue bonds, including bond and interest reserve accounts, and trustee, custodian, and rating agency fees; and to designate appropriate names for such bonds. The authority need not acquire or hold title to or any interest in a residential development or home mortgage.

(7) To rent, lease, sell, or otherwise dispose of any residential development or home mortgages, in whole or in part, or to loan sufficient funds to any lending institution to defray, in whole or in part, the development costs of any residential development or the costs of purchasing home mortgages, so that the rents or other revenues to be derived with respect to the residential development or home mortgages, together with any insurance proceeds, reserve accounts and earnings thereon shall be designed to produce revenues and receipts at least sufficient to provide for the prompt payment at maturity of principal, interest, and redemption premium, if any, upon all revenue bonds issued to finance such costs.

(8) To pledge any revenues and receipts to be received from any residential development or home mortgages to the punctual payment of revenue bonds and the interest and redemption premiums, if any, thereof.

(9) To mortgage, pledge, or grant security interests in any residential development, home mortgages, notes, or other property in favor of the holders of revenue bonds issued therefor.

(10) To sell and convey any residential development or home mortgages, including, without limitation, the sale and conveyance thereof subject to a mortgage, pledge, or security interest, if any, as provided in the resolution or ordinance relating to the issuance of the revenue bonds for such prices and at such times as the governing body of the agency may determine.

(11) To issue its revenue bonds in accordance with this Section to refund in whole or in part at any time revenue bonds theretofore issued by the authority pursuant to this Chapter.

(12) To apply for and accept on its own behalf or on behalf of any person, advances, loans, grants, contributions, guarantees, rent supplements, mortgage assistance, and any other form of financial assistance from the federal government, the state of Louisiana, any parish or municipality, or any other public or quasi public body, corporation, or foundation, or from any other source, public or private, including any lending institution, for any of the purposes of this Chapter, and to include in any contract for financial assistance such conditions as it may deem reasonable and appropriate and which are not inconsistent with the purposes of this Chapter.

(13) To make and execute contracts and other instruments necessary or convenient to the exercise of any of the powers granted herein.

C. No lending institution undertaking transactions contemplated by this Chapter shall discriminate against any person on the basis of race, color, religion, sex, creed, ancestry, national origin, or physical or mental disability in connection with such transactions.

D.(1) The authority shall authorize revenue bonds by one or more bond resolutions adopted by a majority of its commissioners. Any bond resolution shall be published one time in the official journal of the city of Opelousas, Louisiana; however, it shall not be necessary to publish any exhibits to such bond resolution if the same are available for public inspection and such fact is stated in the publication. For thirty days after the date of publication, any person in interest may contest the legality of the bond resolution, any provision of the revenue bonds to be issued pursuant to it, the provisions therein made for the security and payment of the revenue bonds, and the validity of all other provisions and proceedings relating to the authorization and issuance of such bonds. After that time, no person may contest the regularity, formality, legality, or effectiveness of the bond resolution, any provisions of the revenue bonds to be issued pursuant to it, the provisions for the security and payment of the revenue bonds, and the validity of all other provisions and proceedings relating to their authorization and issuance, for any cause whatever. Thereafter, it shall be conclusively presumed that the revenue bonds are legal and that every legal requirement for the issuance of the revenue bonds has been complied with. No court shall have authority to inquire into any of these matters after the thirty days.

(2) The bond resolution shall authorize the program to be financed and, in addition, may contain provisions which shall be a part of the contract with the holders of such issue of revenue bonds, as to:

(a) Pledging all or any part of revenues received or to be received, and agreements to secure the payment of such issue of revenue bonds.

(b) Rates, fees, rentals, or other charges to be established, maintained, and collected, and the use and disposition of revenues, gifts, and funds received or to be received.

(c) The setting aside of reserves or bond retirement funds and the regulation and disposition thereof.

(d) The custody, collection, securing, investment, and payment of any monies held in trust or otherwise for the payment of revenue bonds or in any way to secure the payment of revenue bonds, including the establishment and maintenance of revenue, reserve, or other funds as trust funds.

(e) Limitations or restrictions on the purposes to which the proceeds of sale of any revenue bonds then or thereafter to be issued may be applied.

(f) Limitations or restrictions on the issuance of additional revenue bonds; the terms upon which additional revenue bonds may be issued and secured, or the refunding of outstanding or other revenue bonds, or both.

(g) Vesting in one or more trustees or fiscal agents such property, rights, powers, and duties in trust as the authority may determine.

(h) The acquisition and disposition of property.

(i) The rights and remedies available to the bondholders in the event of default.

(j) Provisions for insurance and for accounting reports and the inspection and audit thereof.

(k) The replacement of mutilated, destroyed, stolen, or lost revenue bonds.

(l) Any other matters of like or different character which in any way affect the security or protection of the revenue bonds.

(3) All revenue bonds issued pursuant to a bond resolution shall be equally and ratably secured by a pledge, charge, and lien upon revenues provided for in the bond resolution. Any pledge made by the authority pursuant to this Section shall be valid and binding from the time when the pledge is made. The revenues, securities, and other monies so pledged and then held or thereafter received by the authority or any fiduciary shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, whether or not such parties have notice thereof.

(4) The bond resolution by which a pledge is created need not be filed or recorded except in the official minutes of the authority and of the State Bond Commission.

(5) The revenue bonds shall be of such series, bear such date or dates, be serial or term bonds, mature at such time or times, bear interest at such rate or rates payable on such date or dates, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, be subject to such terms of redemption, and be entitled to such priorities on the revenues of the authority as the bond resolution may provide.

(6) The revenue bonds shall be sold by the authority in such manner and at such prices, at public or private sale, as it may determine. If the authority sells the bonds at public sale, notice of such sale upon sealed proposals shall be published at least once not less than seven days prior to the date of such sale in a publication carrying municipal bond notices and devoted primarily to financial news or to the subject of state and municipal bonds, published in the city of New York, New York, and in a newspaper of general circulation published in the city of Opelousas, Louisiana.

(7) The revenue bonds and coupons attached thereto shall be executed in the name of the authority by the manual or facsimile signatures of such official or officials as may be designated in the bond resolution. If any officer whose manual or facsimile signature appears on any revenue bond or coupon ceases to be such officer before the delivery of such revenue bonds, such signature nevertheless shall be valid and sufficient for all purposes as if he had remained in office until such delivery. The bond resolution may provide for authentication of the revenue bonds by the trustees or fiscal agent thereunder.

E. Pending the preparation of definitive revenue bonds, the authority may issue interim receipts or temporary revenue bonds, with or without coupons, exchangeable for definitive revenue bonds when such bonds have been executed and are available for delivery.

F. No commissioner or officer of the authority, and no officer or member of the city of Opelousas or its governing body, or any person executing such revenue bonds shall be liable personally on such revenue bonds.

G. The authority shall have power to purchase its revenue bonds out of any funds available therefor under the bond resolution. It may hold, cancel, or resell such bonds, subject to and in accordance with agreements with holders of its revenue bonds.

H. All revenue bonds and interest coupons appertaining thereto issued pursuant to this Chapter shall be and are hereby made negotiable instruments within the meaning of and for all of the purposes of the negotiable instruments law of Louisiana, subject only to the provisions of the revenue bonds for registration.

I. All revenue bonds and the income therefrom shall be exempt from all taxation by the state of Louisiana or any political subdivision thereof. The revenue bonds shall be legal and authorized investments for banks, savings banks, insurance companies, homestead and building and loan associations, trustees, and other fiduciaries and may be used for deposit with any officer, board, municipality, or other political subdivision of the state of Louisiana, in any case where, by present or future laws, deposit or security is required.

J. The holders of any revenue bonds issued hereunder shall have such rights and remedies as may be provided in the bond resolution, including, but not by way of limitation, acceleration of payment, appointment of a trustee for bondholders, appointment of a receiver for the redevelopment project or the revenue bond program financed with the proceeds of the revenue bonds or the revenues from such program, or both, and any other available civil action to compel compliance with the terms and provisions of the revenue bonds and the bond resolution.

K. The revenue bonds shall be limited obligations of the authority. The principal of and interest on the revenue bonds shall not be payable from the general funds of the authority nor shall they constitute a pledge, charge, lien, or encumbrance upon any of its property or upon any of its income, receipts, or revenues except the revenues, agreements, and funds pledged under the bond resolution. Neither the credit nor the taxing power of the city of Opelousas or the state of Louisiana shall be pledged for the payment of such principal or interest, and no holder of revenue bonds shall have the right to compel the exercise of the taxing power by the city of Opelousas or the forfeiture of its property in connection with any default thereon. Every revenue bond shall recite in substance that the principal of and interest on such bond is payable solely from the revenues pledged to its payment and the authority is not obligated to pay such principal or interest except from such revenues. The revenue bonds issued under the provisions of this Chapter shall not constitute a debt of the state of Louisiana or the city of Opelousas, are not subject to any constitutional or statutory debt limitation or restriction and shall not be subject to the provisions of the charter of the city of Opelousas relating to the authorization, issuance, or sale of bonds, and the state of Louisiana shall not be liable thereon.

L. Subject to agreements with the holders of revenue bonds, all proceeds of revenue bonds and all revenue pledged under a bond resolution shall be set aside as received and shall be deposited and held in trust by a trustee appointed by the authority in a fund or funds separate and apart from all other funds of the authority. Subject to the bond resolution, the trustee shall hold the same for the benefit of the holders of the bonds for the application and disposition thereof solely to the respective uses and purposes in such bond resolution.

Acts 2007, No. 380, §1, eff. July 10, 2007; Acts 2014, No. 811, §17, eff. June 23, 2014.



RS 33:4720.113 - Bonds as legal investment

§4720.113. Bonds as legal investment

A. All banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking or investment business; all insurance companies, insurance associations, and other persons carrying on an insurance business; and all executors, administrators, curators, trustees, and other fiduciaries may legally invest any sinking funds, monies, or other funds belonging to them or within their control in any bonds or other obligations issued by the authority pursuant to this Chapter; but the bonds and other obligations shall be secured by an agreement between the issuer and the federal government in which the issuer agrees to borrow from the federal government and the federal government agrees to lend to the issuer, prior to the maturity of such bonds or other obligations, monies in any amount which together with any other monies irrevocably committed to the payment of principal and interest on the bonds or other obligations will suffice to pay the principal of the bonds or other obligations with interest to maturity thereon, which monies under the terms of said agreement are required to be used for the purpose of paying the principal of and the interest on the bonds or other obligations at their maturity. Bonds and other obligations shall be authorized security for all public deposits. It is the purpose of this Section to authorize any persons, political subdivisions, and officers, public or private, to use any funds owned or controlled by them for the purchase of any such bonds or other obligations.

B. Nothing contained in this Section with regard to legal investments shall be construed as relieving any persons of any duty of exercising reasonable care in selecting securities.

Acts 2007, No. 380, §1, eff. July 10, 2007.



RS 33:4720.114 - Property exempt from taxes and from levy and sale by virtue an execution

§4720.114. Property exempt from taxes and from levy and sale by virtue of an execution

A. All property of the authority, including funds owned or held by it for the purpose of this Chapter, shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same nor shall judgment against the authority be a charge or lien upon such property; but the provisions of this Section shall not apply to or limit the right of obligees to pursue any remedies for the enforcement of any pledge or lien given pursuant to this Chapter by the authority on its rents, fees, grants, or revenues from community improvement projects; further, the provisions of this Section shall not apply to or limit the right of an obligee to foreclose or otherwise enforce the terms and provisions of any mortgage, note, or other security given by the authority in connection with any immovable property owned by it.

B. The property of the authority acquired or held for the purposes of this Chapter is declared to be public property used for essential public and governmental purposes, and such property shall be exempt from all taxes of the municipality, the parish, the state, or any political subdivision thereof or any other taxing body; but such tax exemption shall terminate when the authority sells, leases, or otherwise disposes of the property in a community improvement area to a purchaser or lessee which is not a public body entitled to tax exemption with respect to the property; however, when any property or portion thereof reenters commerce while owned by the authority or any other public body, the tax exemption herein provided for shall cease as long as such property or portion thereof is used in commerce.

Acts 2007, No. 380, §1, eff. July 10, 2007.



RS 33:4720.115 - Cooperation by public bodies with the Opelousas Redevelopment Authority

§4720.115. Cooperation by public bodies with the Opelousas Redevelopment Authority

A. For the purpose of aiding in the planning, undertaking, or carrying out of a community improvement project and related activities authorized by this Chapter, any public body may, upon such terms, with or without consideration as it may determine:

(1) Dedicate, sell, donate, grant, devise, convey, or lease any of its interest in any property or gray easements, licenses, or other rights or privileges therein to the authority.

(2) Incur the entire expense of any public improvements made by such public body in exercising the powers granted in this Chapter.

(3) Do any and all things necessary to aid or cooperate in the planning or carrying out of a community improvement plan and related activities.

(4) Lend, grant, or contribute funds to the authority and borrow money and apply for and accept advances, loans, grants, contributions, and any other form of financial assistance from the federal government, the state, parish, or other public body, or from any other source.

(5) Enter into agreements which may extend over any period, notwithstanding any provision or rule of law to the contrary, with the federal government or other public body respecting action to be taken pursuant to any of the powers granted by this Chapter, including the furnishing of funds or other assistance in connection with a community improvement project and related activities.

(6) Cause public buildings and public facilities, including parks, playgrounds, recreational, community, educational, water, sewer, or drainage facilities, or any works which it is otherwise empowered to undertake to be furnished to the authority; furnish, dedicate, close, vacate, pave, install, grade, regrade, plan, or replan streets, roads, sidewalks, ways, or other places; plan or replan, zone or rezone any property of the public body, or make exceptions from building regulations; and cause administrative and other services to be furnished to the authority.

B. If at any time title to or possession of any community improvement project is held by any public body or governmental agency, other than the authority which is authorized by this Chapter to engage in the undertaking, carrying out, or administration of community improvement projects and related activities, the provisions of the agreements referred to in this Section shall inure to the benefit of and may be enforced by such public body or governmental agency.

C. Any sale, conveyance, lease, or agreement provided for in this Section may be made by a public body without appraisal, public notice, advertisement, or public bidding.

D. For the purposes of aiding in the planning, undertaking, or carrying out of any community improvement project and related activities of the authority, the city of Opelousas may, in addition to its other powers and upon such terms, with or without consideration, as it may determine, do and perform any or all of the actions or things which, by the provisions of this Section, a public body is authorized to do or perform, including the furnishing of financial and other assistance.

E. For the purposes of this Section, or for the purpose of aiding in the planning, undertaking, or carrying out of a redevelopment project and related activities, the municipality may, in addition to any authority to issue bonds pursuant to R.S. 33:4720.111, issue and sell its general obligation bonds. Any bond issued by the municipality pursuant to this Section shall be issued in the manner and within the limitation prescribed by the applicable laws of this state for the issuance and authorization of general obligation bonds by the municipality. Nothing in this Section shall limit or otherwise adversely affect any other Section of this Chapter.

Acts 2007, No. 380, §1, eff. July 10, 2007.



RS 33:4720.116 - Title of purchase

§4720.116. Title of purchase

Any instrument executed by the authority purporting to convey any right, title, or interest in any property under this Chapter shall be conclusively presumed to have been executed in compliance with the provisions of this Chapter insofar as title or other interest of any bona fide purchaser, lessees, or transferees of the property is concerned.

Acts 2007, No. 380, §1, eff. July 10, 2007.



RS 33:4720.117 - Agencies to have no power of taxation

§4720.117. Agencies to have no power of taxation

The Opelousas Redevelopment Authority created by this Chapter shall not have any power to levy or assess any ad valorem taxes, personal property taxes, or any other forms of taxes, including special assessments against any property.

Acts 2007, No. 380, §1, eff. July 10, 2007.



RS 33:4720.118 - Cumulative clause

§4720.118. Cumulative clause

The powers conferred by this Chapter shall be in addition and supplemental to the powers conferred by any other law.

Acts 2007, No. 380, §1, eff. July 10, 2007.



RS 33:4720.119 - Separability

§4720.119. Separability

The provisions of this Chapter are hereby declared to be severable, and if any Section, Subsection, Paragraph, provision, exception, sentence, clause, phrase, or part of this Chapter is held unconstitutional or void, the remainder of this Chapter shall continue in full force and effect, it being the legislative intent, now hereby declared, that this Chapter would have been enacted even if such unconstitutional or void matter had not been included therein. Notwithstanding any other evidence of legislative intent, it is hereby further declared to be the controlling legislative intent that, if any provisions or part of this Chapter, or the application thereof to any person or circumstances, is held invalid, the remainder of this Chapter, and the application of such provision or part to persons or circumstances other than those as to which it is held invalid, shall not be affected thereby. Insofar as the provisions of this Chapter are inconsistent with the provisions of any other law, the provisions of this Chapter shall be controlling.

Acts 2007, No. 380, §1, eff. July 10, 2007.



RS 33:4720.120 - Safe clause

§4720.120. Safe clause

The Legislature of Louisiana hereby finds, determines, and declares that this Chapter is necessary for the immediate preservation of the public peace, health, and safety.

Acts 2007, No. 380, §1, eff. July 10, 2007.



RS 33:4720.121 - Definitions

§4720.121. Definitions

The following terms whenever used or referred to in this Chapter shall have the following meaning unless a different meaning is clearly indicated in the context:

(1) "Area of operation" means the area within the corporate limits of the municipality.

(2) "Authority" means the Opelousas Redevelopment Authority in and for the city of Opelousas created pursuant to this Chapter.

(3) "Blighted area" means an area which by reason of the presence of a substantial number of slum, deteriorated or deteriorating structures, predominance of defective or inadequate street layout, faulty lot layout in relation to size, adequacy, accessibility, or usefulness, unsanitary or unsafe conditions, deterioration of site or other improvements, diversity of ownership, tax or special assessment delinquency exceeding the fair value of the land, defective or unusual conditions of title, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, substantially impairs or arrests the sound growth of the municipality, retards the provision of housing accommodations or constitutes an economic or social liability and is a menace to the public health, safety, morals, or welfare in its present condition and use; but if the area consists of any disaster area referred to in R.S. 33:4720.107(F), it shall constitute a "blighted area".

(4) "Bonds" means any bonds including refunding bonds, notes, interim certificates, certificates of indebtedness, debentures, or other obligations.

(5) "Bond resolution" means a resolution authorizing the issuance of revenue bonds pursuant to this Chapter.

(6) "City's comprehensive plan" means that plan defined in R.S. 33:101 through 119.

(7) "Clerk of council" means the official of the city who is the custodian of the official records of the local governing body.

(8) "Community development entity" shall have the same meaning as the meaning given to it in Section 45D of the Internal Revenue Code.

(9) "Community improvement area" means a slum area or a blighted area or a combination thereof or an area in which functionally obsolescent facilities are located which the local governing body designates as appropriate for a community improvement project.

(10) "Community improvement plan" means a general plan for a community improvement project, which plan shall conform to the general plan for the municipality as a whole except as provided in R.S. 33:4720.107(E) and shall delineate the community improvement area affected thereby. It shall be sufficient for the plan, for each community improvement area, to contain a general description of those matters proposed to be carried out in the community improvement area, such as any or all of the following: land acquisitions, demolition and removal of structures, redevelopment, improvements, rehabilitation, zoning and planning changes, if any, land uses, population densities, or building requirements. Detailed, particularized proposals for the implementation of all or any portion of a community improvement plan shall be deemed modification of the plan, within the meaning of R.S. 33:4720.107(E). The foregoing definition, as herein amended, shall apply to any community improvement plan heretofore or hereafter approved pursuant to R.S. 33:4720.107.

(11) "Community improvement project" means undertakings and activities for the elimination and prevention of the development or spread of slums, blight and functionally obsolescent facilities and may involve slum clearance and redevelopment in a community improvement area, or rehabilitation or conservation in a community improvement area, or a program of code enforcement in a community improvement area, and may include open land which, because of its location or situation, or both, is necessary for sound community growth which is to be developed by replatting and planning, or any combination or part thereof in accordance with a community improvement plan. Such undertakings and activities may include:

(a) Acquisition of a slum, blighted, or functionally obsolescent facility area or portion thereof.

(b) Demolition and removal of buildings and improvements.

(c) Installation, construction, or reconstruction of streets, utilities, parks, playgrounds, and other improvements necessary for carrying out in the community improvement area the redevelopment objectives of this Chapter in accordance with the community improvement plan.

(d) Except as otherwise set forth herein, disposition of any property acquired in the community improvement area, including sale, initial leasing, or retention by the agency itself, at its fair market value for uses in accordance with the community improvement plan.

(e) Carrying out plans for a program of code enforcement and a program of voluntary or compulsory repair and rehabilitation of buildings or other improvements in accordance with the community improvement plan.

(f) Acquisition of real property in the community improvement area which, under the community improvement plan, is to be repaired or rehabilitated in accordance with the provisions of this Chapter, repair or rehabilitation of the structures, and resale of the property.

(g) Acquisition of any other real property in the community improvement area where necessary to eliminate unhealthful, unsanitary, or unsafe conditions, lessen density, eliminate obsolete or other uses detrimental to the public welfare, eliminate functionally obsolescent facilities, or otherwise to remove or prevent the spread of blight or deterioration, or to provide land for needed public or quasi public facilities.

(h) Acquisition, without regard to any requirement that the area be a slum or blighted area, of air rights in an area consisting principally of land in highways, railways or subway tracks, bridges, drainage canals, waterways, levees, wharves, warehouses, docks, tunnel entrances, or other similar facilities which have a blighting influence on the surrounding area and over which air rights sites are to be developed for the elimination of such blighting influences and for the provision of improvements and related facilities and uses set forth in the community improvement plan.

(i) Construction of foundations and platforms necessary for the provision of air rights sites for improvements and related facilities and uses set forth in the community improvement plan.

(j) The preservation of historic structures or locations within a project area by removing deleterious surroundings.

(k) Relocating within the project area a structure which the authority determines to be of historic value and which will be disposed of to a public body or private nonprofit organization which will renovate and maintain such structure for historic purposes.

(12) "Economic development project" means and includes any project involving the development, construction and equipping of residential, educational, commercial, retail, industrial, manufacturing, institutional, recreational, and other facilities, as well as all structures and appurtenances necessary or convenient in connection therewith, and shall include any new markets project.

(13) "Families of low income" means those families or persons of eligible income, as defined in R.S. 40:384, whose income is less than the amount determined by the Housing Authority of Opelousas to be necessary to enable them without financial assistance to live in decent, safe, and sanitary dwellings without overcrowding.

(14) "Federal government" means a department, agency or instrumentality, corporate or otherwise, of the United States of America.

(15) "Financing agreement" means and includes any agreement relating to an economic development project between or among participants in the economic development project or the financing related thereto, including without limitation, lease or sublease agreements, sale agreements or loan agreements.

(16) "Local governing body" means the council charged with governing the city of Opelousas.

(17) "Local option" means the option and discretion of the local governing body.

(18) "Mayor" means the officer having the duties customarily imposed upon the executive head of the municipality.

(19) "Municipality" means the city of Opelousas.

(20) "New markets project" means any economic development project financed in whole or in part through the use of the federal new markets tax credit described in Section 45D of the Internal Revenue Code or the Louisiana new markets tax credit described in R.S. 47:6016.

(21) "Obligee" means any bondholder, agent, or trustee for any bondholder or lessor demising property used in connection with any community improvement project, or any assignee, or assignees of such lessor's interest or any part thereof, and the federal government when it is a party to any contract with the agency.

(22) "Person" means any individual, firm, partnership, corporation, company, association, joint stock association, or body politic and shall include any trustee, receiver, assignee, or other person acting in a similar representative capacity.

(23) "Public body" means the state and any parish or municipality and any board, commission, authority, agency, district, subdivision or department, agency, instrumentality, corporate or otherwise, of the foregoing.

(24) "Qualified active low-income community business" shall have the same meaning given to it in Section 45D of the Internal Revenue Code.

(25) "Qualified equity investment" shall have the same meaning given to it in Section 45D of the Internal Revenue Code.

(26) "Qualified low-income community investment" shall have the same meaning given to it in Section 45D of the Internal Revenue Code.

(27) "Real property" means all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto or used in connection therewith, and every estate, interest, right or use, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage, or otherwise.

(28) "Related activities" means planning work for the preparation of a general neighborhood renewal plan or for the preparation or completion of a communitywide plan or program and the functions related to the acquisition and disposal of real property pursuant to R.S. 33:4720.106(4).

(29) "Revenue bonds" means any bonds issued pursuant to this Chapter.

(30) "Slum area" means an area in which there is a predominance of buildings or improvements, whether residential or nonresidential, which by reason of dilapidation, deterioration, age or obsolescence, inadequate provision for ventilation, light, air, sanitation, or open space, high density of population and overcrowding, or the existence of conditions which endanger life or property by fire and other causes, or an area of open land which, because of its location or situation, or both, the city limits, is necessary for sound community growth, by replatting and planning and development, or any combination of such factors is conducive to ill health, transmission of disease, infant mortality, juvenile delinquency, or crime, and is detrimental to the public health, safety, morals, or welfare.

Acts 2007, No. 380, §1, eff. July 10, 2007.



RS 33:4720.121.1 - Authorization to issue revenue bonds

§4720.121.1. Authorization to issue revenue bonds

A. The authority is authorized and empowered to issue revenue bonds for the financing of all or any part of the costs of any economic development project and any expenses related thereto or to such financing and to pledge for the payment of the principal of, premium, if any, and interest of such revenue bonds the income and revenues derived or to be derived by the authority from financing agreements. The authority is further authorized and empowered to issue its revenue bonds in accordance with this Section to refund in whole or in part at any time revenue bonds theretofore issued by the authority pursuant to this Section.

B.(1) The authority shall authorize revenue bonds by one or more bond resolutions adopted by a majority of its commissioners. Any bond resolution shall be published one time in the official journal of the city of Opelousas, Louisiana; however, it shall not be necessary to publish any exhibits to such bond resolution if the same are available for public inspection and such fact is stated in the publication. For thirty days after the date of publication, any person in interest may contest the legality of the bond resolution, any provision of the revenue bonds to be issued pursuant to it, the provisions therein made for the security and payment of the revenue bonds, and the validity of all other provisions and proceedings relating to the authorization and issuance of such bonds. After that time, no person may contest the regularity, formality, legality, or effectiveness of the bond resolution, any provisions of the revenue bonds to be issued pursuant to it, the provisions for the security and payment of the revenue bonds, and the validity of all other provisions and proceedings relating to their authorization and issuance, for any cause whatever. Thereafter, it shall be conclusively presumed that the revenue bonds are legal and that every legal requirement for the issuance of the revenue bonds has been complied with. No court shall have authority to inquire into any of these matters after the thirty days.

(2) The bond resolution shall authorize the participation of the authority in the financing of the economic development project and, in addition, may contain provisions which shall be a part of the contract with the holders of such issue of revenue bonds, as to:

(a) Pledging all or any part of revenues received or to be received, and agreements to secure the payment of such issue of revenue bonds.

(b) Rates, fees, rentals, or other charges to be established, maintained, and collected, and the use and disposition of revenues, gifts, and funds received or to be received.

(c) The setting aside of reserves or bond retirement funds and the regulation and disposition thereof.

(d) The custody, collection, securing, investment, and payment of any monies held in trust or otherwise for the payment of revenue bonds or in any way to secure the payment of revenue bonds, including the establishment and maintenance of revenue, reserve, or other funds as trust funds.

(e) Limitations or restrictions on the purposes to which the proceeds of sale of any revenue bonds then or thereafter to be issued may be applied.

(f) Limitations or restrictions on the issuance of additional revenue bonds; the terms upon which additional revenue bonds may be issued and secured, or the refunding of outstanding or other revenue bonds, or both.

(g) Vesting in one or more trustees or fiscal agents such property, rights, powers, and duties in trust as the authority may determine.

(h) The acquisition and disposition of property.

(i) The rights and remedies available to the bondholders in the event of default.

(j) Provisions for insurance and for accounting reports and the inspection and audit thereof.

(k) The replacement of mutilated, destroyed, stolen, or lost revenue bonds.

(l) Any other matters of like or different character which in any way affect the security or protection of the revenue bonds.

(3) All revenue bonds issued pursuant to a bond resolution shall be equally and ratably secured by a pledge, charge, and lien upon revenues provided for in the bond resolution. Any pledge made by the authority pursuant to this Section shall be valid and binding from the time when the pledge is made. The revenues, securities, and other monies so pledged and then held or thereafter received by the authority or any fiduciary shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, whether or not such parties have notice thereof.

(4) The bond resolution by which a pledge is created need not be filed or recorded except in the official minutes of the authority and of the State Bond Commission.

(5) The revenue bonds shall be of such series, bear such date or dates, be serial or term bonds, mature at such time or times, bear interest at such rate or rates payable on such date or dates, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, be subject to such terms of redemption, and be entitled to such priorities on the revenues of the authority as the bond resolution may provide.

(6) The revenue bonds shall be sold by the authority in such manner and at such prices, at public or private sale, as it may determine. If the authority sells the bonds at public sale, notice of such sale upon sealed proposals shall be published at least once not less than seven days prior to the date of such sale in a publication carrying municipal bond notices and devoted primarily to financial news or to the subject of state and municipal bonds, published in the city of New York, New York, and in a newspaper of general circulation published in the city of Opelousas, Louisiana.

(7) The revenue bonds and coupons attached thereto shall be executed in the name of the authority by the manual or facsimile signatures of such official or officials as may be designated in the bond resolution. If any officer whose manual or facsimile signature appears on any revenue bond or coupon ceases to be such officer before the delivery of such revenue bonds, such signature nevertheless shall be valid and sufficient for all purposes as if he had remained in office until such delivery. The bond resolution may provide for authentication of the revenue bonds by the trustees or fiscal agent thereunder.

C. Pending the preparation of definitive revenue bonds, the authority may issue interim receipts or temporary revenue bonds, with or without coupons, exchangeable for definitive revenue bonds when such bonds have been executed and are available for delivery.

D. No commissioner or officer of the authority, and no officer or member of the city of Opelousas or its governing body, or any person executing such revenue bonds shall be liable personally on such revenue bonds.

E. The authority shall have power to purchase its revenue bonds out of any funds available therefor under the bond resolution. It may hold, cancel, or resell such bonds, subject to and in accordance with agreements with holders of its revenue bonds.

F. All revenue bonds and interest coupons appertaining thereto issued pursuant to this Section shall be and are hereby made negotiable instruments within the meaning of and for all of the purposes of the negotiable instruments law of Louisiana, subject only to the provisions of the revenue bonds for registration.

G. All revenue bonds and the income therefrom shall be exempt from all taxation by the state of Louisiana or any political subdivision hereof. The revenue bonds shall be legal and authorized investments for banks, savings banks, insurance companies, homestead and building and loan associations, trustees, and other fiduciaries and may be used for deposit with any officer, board, municipality, or other political subdivision of the state of Louisiana, in any case where, by present or future laws, deposit or security is required.

H. The holders of any revenue bonds issued hereunder shall have such rights and remedies as may be provided in the bond resolution, including, but not by way of limitation, acceleration of payment, appointment of a trustee for bondholders, appointment of a receiver for the redevelopment project or the revenue bond program financed with the proceeds of the revenue bonds or the revenues from such program, or both, and any other available civil action to compel compliance with the terms and provisions of the revenue bonds and the bond resolution.

I. The revenue bonds shall be limited obligations of the authority. The principal of and interest on the revenue bonds shall not be payable from the general funds of the authority nor shall they constitute a pledge, charge, lien, or encumbrance upon any of its property or upon any of its income, receipts, or revenues except the revenues, agreements, and funds pledged under the bond resolution. Neither the credit nor the taxing power of the city of Opelousas or the state of Louisiana shall be pledged for the payment of such principal or interest, and no holder of revenue bonds shall have the right to compel the exercise of the taxing power by the city of Opelousas or the forfeiture of its property in connection with any default thereon. Every revenue bond shall recite in substance that the principal of and interest on such bond is payable solely from the revenues pledged to its payment and the authority is not obligated to pay such principal or interest except from such revenues. The revenue bonds issued under the provisions of this Section shall not constitute a debt of the state of Louisiana or the city of Opelousas, are not subject to any constitutional or statutory debt limitation or restriction and shall not be subject to the provisions of the charter of the city of Opelousas relating to the authorization, issuance, or sale of bonds, and the state of Louisiana shall not be liable thereon.

J. Subject to agreements with the holders of revenue bonds, all proceeds of revenue bonds and all revenue pledged under a bond resolution shall be set as ideas received and shall be deposited and held in trust by a trustee appointed by the authority in a fund or funds separate and apart from all other funds of the authority. Subject to the bond resolution, the trustee shall hold the same for the benefit of the holders of the bonds for the application and disposition thereof solely to the respective uses and purposes in such bond resolution.

K. Without limitation of the powers granted to the authority pursuant to this Section, the authority is specifically authorized and empowered to:

(1) Lend proceeds of bonds issued pursuant to this Section to an entity or entities for the purpose of such entity or entities making qualified equity investments in a community development entity, provided that the community development entity uses such qualified equity investment to make qualified low-income community investments in qualified active low-income community businesses operating primarily in the city of Opelousas.

(2) Create, operate, manage, invest in or loan to, and own entities created for the purpose of facilitating economic development projects.

Acts 2007, No. 380, §1, eff. July 10, 2007.



RS 33:4720.122 - Construction of Chapter

§4720.122. Construction of Chapter

This Chapter, being necessary for the welfare of the state and its residents, shall be liberally construed to effect the purposes thereof.

Acts 2007, No. 380, §1, eff. July 10, 2007.



RS 33:4720.131 - Creation of the Jefferson Parish Redevelopment Authority

CHAPTER 13-H. JEFFERSON PARISH REDEVELOPMENT AUTHORITY

§4720.131. Creation of the Jefferson Parish Redevelopment Authority

A. There is hereby created in and for the parish of Jefferson a public body corporate and politic known as the Jefferson Parish Redevelopment Authority.

B.(1) In accordance with the provisions of Article VI, Section 6 of the Constitution of Louisiana and the Jefferson Parish Charter, the authority shall be governed by the Jefferson Parish Council. The Jefferson Parish Council, when acting as the governing body of the authority shall have the same jurisdiction and powers as when acting as the governing authority of the parish.

(2) The governing body of the authority may create an advisory board, prescribing the number, manner of appointment, length of term, and advisory duties of members of such board. The advisory board may prepare and recommend ordinances and resolutions designed to effectuate the purposes and provisions of the Chapter.

Acts 2007, No. 390, §1, eff. July 10, 2007.



RS 33:4720.132 - Authority

§4720.132. Authority

The Jefferson Parish Redevelopment Authority shall have all the authority and power necessary or convenient to carry out and effectuate the purposes and provisions of this Chapter, including without limiting the generality of the foregoing, the following authority which shall be in addition to others herein granted:

(1) To undertake and carry out community improvement projects and related activities in accordance with the parish's comprehensive plan within its area of operation; and to make and execute contracts and other instruments necessary or convenient to the exercise of its authority under this Chapter; and to disseminate slum clearance and community improvement information.

(2) To provide or to arrange or contract for the furnishing or repair by any person or agency, public or private, of services, privileges, works, streets, roads, public utilities, or other facilities for or in connection with, a community improvement project, to install, construct, and reconstruct streets, utilities, parks, playgrounds, and other public improvements; and to agree to and fulfill any conditions that it may deem reasonable and appropriate attached to federal financial assistance and imposed pursuant to federal law in the undertaking or carrying out of a community improvement project and related activities, and to include in any contract let in connection with such a project and related activities, provisions to fulfill such of said conditions as it may deem reasonable and appropriate.

(3) Within its area of operation, to acquire by purchase, lease, option, gift, grant, bequest, device, expropriation, or otherwise any real property (or personal property for its administrative purposes) together with any improvements thereon; to hold, improve, clear, or prepare for redevelopment of any such property; to mortgage, pledge, hypothecate, or otherwise encumber or dispose of any real property; to insure or provide for the insurance of any real or personal property or operations of the parish against any risks or hazards, including the power to pay premiums on any such insurance; and to enter into any contracts necessary to effectuate the purpose of this Chapter; however, no statutory provision with respect to the clearance or disposition of property by public bodies shall restrict the authority exercising powers thereunder, in the exercise of such functions with respect to a community improvement project and related activities, unless the legislature shall specifically so state.

(4) With the approval of the local governing body, after a public hearing as provided in R.S. 33:4720.133(C) prior to approval of a community improvement plan, or approval of any modification of the plan, to acquire real property in a community improvement area, demolish and remove any structures on the property, and pay all costs related to the acquisition, demolition, or removal, including any administrative or relocation expenses; the local governing body may agree to assume the responsibility to bear any loss that may arise as the result of the exercise of authority under this Paragraph in the event that the real property is not made a part of the community improvement plan or project.

(5) To invest any community improvement funds held in reserve or sinking funds or in any such funds not required for immediate disbursement, in property or securities in which public bodies may legally invest funds subject to their control, to redeem such bonds as have been issued pursuant to R.S. 33:4720.137 at the redemption price established therein or to purchase such bonds at less than redemption price, all such bonds so redeemed or purchased to be canceled.

(6) To borrow money and to apply for and accept advances, loans, grants, contributions, and any other form of assistance from the federal government, the state, parish, or other public bodies, or from any sources, public or private, for the purposes of this Chapter, and to give such security as may be required and to enter into and carry out contracts or agreements in connection therewith; and to include in any contract for financial assistance with the federal government for or with respect to a community improvement project and related activities, such conditions imposed pursuant to federal laws as the authority may deem reasonable and appropriate and which are not inconsistent with the purposes of this Chapter.

(7) Within its area of operation, to make or have made all surveys and plans necessary to the carrying out of the purposes of this Chapter and to contract with any person, public or private, in the making and carrying out of such plans and to adopt or approve, modify, and amend such plans, which plans may include but are not limited to:

(a) Plans for carrying out a program of voluntary or compulsory repair or rehabilitation of buildings and improvements.

(b) Plans for the enforcement of state and local laws, codes, and regulations relating to the use of land and the use and occupancy of buildings and improvements and for the compulsory repair, rehabilitation, demolition, or removal of buildings and improvements.

(c) Appraisals, title searches, surveys, studies, and other plans and work necessary to prepare for the undertaking of community improvement projects and related activities.

(8) To develop, test, and report methods and techniques, and carry out demonstrations and other activities within its area of operation, for the prevention and the elimination of slums and urban blight and developing and demonstrating new or improved means of providing housing for families and persons of low income and to apply for, accept, and utilize grants of funds from the federal government for such purposes.

(9) To prepare plans for and assist in the relocation of persons, including individuals, families, business concerns, nonprofit organizations, and others, displaced from a community improvement area and to make relocation payments to or with respect to such persons for moving and readjustment expenses and losses of property for which reimbursement or compensation is not otherwise made, including the making of such payments financed by the federal government. However, no person shall be required to vacate premises from which he is being displaced until the authority has demonstrated the availability of reasonably suitable relocation resources.

(10) To provide, wherever feasible, a preference to such displaced persons, consistent with their status at the time of displacement, including but not limited to a homeowner, tenant, or operator of a business, to return to a community improvement area after its redevelopment, improvement, repair, or rehabilitation and to make payment or reimbursement of reasonable actual costs incurred as a result of utility relocations when such relocations are made necessary in a redevelopment area, after making appropriate adjustment for any improvements or betterments to the utility's facilities made in connection with the relocation.

(11) To close or cause to be closed, vacate, plan, or replan streets, roads, sidewalks, ways, or other places and to plan or cause to be replanned any part of the parish in accordance with all applicable laws and R.S. 33:4720.133.

(12) To sue and to be sued; adopt and have a seal and to alter the same at pleasure; to make, amend, and repeal bylaws, orders, rules, and regulations in order to effectuate the provisions of this Chapter.

(13) To enter into agreements and contracts with any public body, in pursuance of the intent of this Chapter.

(14) To make available to the parish or any appropriate government agency, the recommendation of the authority affecting any area in its field of operation or property therein, which it may deem likely to promote the public health, morals, safety, or welfare.

(15) To rent or to provide by any other means suitable quarters for the use of the authority or to accept the use of such quarters as may be furnished by the parish, or other public body and to equip such quarters with such fixtures, furnishings, records, and supplies as the authority may deem necessary to enable it to exercise its powers under this Chapter.

(16) To receive and expend such funds as may be necessary to carry out the purposes of this Chapter, to apply for, accept, and utilize loans, advances, or grants of funds from the federal government or other sources for any of the purposes of this Chapter.

(17) To exercise all or any part or combination of powers granted to it in this Chapter.

Acts 2007, No. 390, §1, eff. July 10, 2007.



RS 33:4720.133 - Preparation and adoption of community improvement plan

§4720.133. Preparation and adoption of community improvement plan

A. The authority shall not institute a community improvement plan for any area unless it has provided the Jefferson Parish Planning Advisory Board the opportunity to review and make a recommendation regarding the determination that such area is a slum or a blighted area or a combination thereof and designated such area as appropriate for a community improvement project.

B. The authority may prepare or cause to be prepared a community improvement plan, and is hereby authorized, in connection therewith, to apply for and receive planning advances from the federal government or other bodies. Prior to its approval of a community improvement plan, the authority shall hold at least one public information meeting for the residents and property owners of the affected neighborhood to be called after proper notice given ten days prior to the date thereof in a newspaper of general circulation in the municipality. Prior to its approval of a community improvement plan, the authority shall submit such plan to the Jefferson Parish Planning Advisory Board for review and recommendation as to its conformity with the general plan for the development of the parish as a whole. The planning commission after review of the plan by such agencies as it considers appropriate shall submit its written recommendations with respect to the proposed community improvement plan to the local governing body within forty-five days after receipt of the plan for review. Upon receipt of the approval, disapproval, or recommendations of the Jefferson Parish Planning Advisory Board, or if no approval, disapproval, or recommendations are received within the said forty-five days, then the local governing body may proceed with the hearing on the proposed community improvement plan described in Subsection C of this Section.

C.(1) The local governing body shall hold a public hearing on the community improvement plan after notice thereof has been mailed to or deposited at every place of residence and commercial establishment within said area and after public notice has been published at least fourteen days prior to the hearing in a newspaper having a general circulation in the municipality. The notice shall include the time, date, place, and purpose of the hearing, shall generally identify the area covered by the plan, and shall outline the general scope of the project under consideration. Failure by anyone to receive such notice shall not invalidate approval of the plan.

(2) At the hearing the governing body shall afford any opportunity to all persons or agencies interested to be heard and shall receive, make known, and consider recommendations in writing with reference to the community improvement plan.

(3) The governing body shall approve, reject, make recommendations for changes, or modify the community improvement plan as submitted. The governing body shall not approve a community improvement plan unless it is satisfied that adequate provisions will be made to re-house displaced families, if any, without undue hardship.

(4) Upon approval by the governing body of the community improvement plan, the authority is authorized to take such action as may be necessary to implement such plan.

D.(1) Each redevelopment plan or project proposed through the plans prepared or caused to be prepared by the authority in compliance with this Chapter shall be approved by the parish president. However, any member of the parish council whose district includes any part of the parish of Jefferson may meet with the parish president and recommend changes in the redevelopment plan or project which would affect his councilmanic district. However, an affirmative vote of the majority in number of the qualified electors voting in an election to authorize the issuance of any bonds the proceeds of which will be used to provide any part or all of the parish's share of project costs shall constitute electorate approval of the redevelopment plan or project and the parish and the authority may proceed as herein authorized to implement such plan.

(2) No public funds shall be expended for the placing of any advertisement in news media to promote an affirmative vote in an election for the issuance of bonds or for other revenue-raising measures used in connection with financing any part or all of the parish's share of such plan or project cost. Nothing contained herein shall be construed to prohibit any other advertising regarding such elections except such advertising as prohibited by law.

E. Subject to the provisions of Subsection C of this Section a community improvement plan may be modified at any time, but if it is modified after the lease or sale by the authority of real property in the redevelopment area, such modification shall be subject to such rights as a lessee or purchaser or his successor or successors in interest may be entitled to assert; however, no public hearing shall be required if the local governing body determines by resolution that the modification is minor in nature.

F. Notwithstanding any other provisions of this Chapter whenever the local governing body has certified that an area is in need of redevelopment or rehabilitation as a result of an act of God, fire, bombing, riot, or other catastrophe, the local governing body may approve a community improvement plan or project with respect to such area without regard to the provisions of Subsections B and C of this Section.

Acts 2007, No. 390, §1, eff. July 10, 2007.



RS 33:4720.134 - Acquisition of real property in community improvement area

§4720.134. Acquisition of real property in community improvement area

A. Subject to the requirements of R.S. 33:4720.133, and except as provided in R.S. 33:4720.132(4), the authority may acquire by purchase, lease, option, gift, grant, bequest, device, or by the exercise of the power of expropriation any real property, or interest therein, which it may deem necessary for or in connection with a community improvement plan or project under this Chapter.

B. The authority may exercise the power of expropriation in the manner provided in the civil code relative to the transfer of property and the laws supplementary or amendatory thereto, or it may exercise the power of expropriation in the manner provided by law for the exercise of the power of expropriation. Property already devoted to a public use may be purchased in a like manner, but no real property belonging to the United States, the state of Louisiana, or any political subdivision of the state may be acquired without the consent of the political body owning such property.

C. In any proceeding to fix or assess compensation for damages for the purchase of property, or any interest therein, through the exercise of expropriation, evidence or testimony bearing upon the following matters shall be admissible and shall be considered in fixing such compensation or damages, in addition to evidence or testimony otherwise admissible:

(1) The institution of any legal or administrative proceedings with respect to any use, condition, occupancy, or operation of such property, which is unlawful or violative of, or subject to elimination, abatement, prohibition, or correction under any law or ordinance or regulatory measure of the state, parish, or other political subdivision, or any agency thereof, in which such property is located, as being unsafe, substandard, unsanitary, or otherwise contrary to the public health, safety, or welfare.

(2) The effect on the value of such property, of any such use, condition, occupancy, or operation, or of the elimination, abatement, prohibition, or correction of any such use, condition, or operation.

(3) Testimony or evidence that any public body or public officer charged with the duty or authority so to do has rendered, made, or issued any judgment, decree, determination, or order for the abatement, prohibition, elimination, or correction of any such use, condition, occupancy, or operation shall be admissible and shall be prima facie evidence of the existence and character of such use, condition, or operation.

Acts 2007, No. 390, §1, eff. July 10, 2007.



RS 33:4720.135 - Blighted property removal

§4720.135. Blighted property removal

A. Notwithstanding any other provision of this Chapter, the Jefferson Parish Redevelopment Authority shall have the power to acquire by purchase, gift, bequest, expropriation, negotiation, or otherwise any blighted property as defined in this Section, either within or outside a designated community improvement area and, further, to hold, clear, manage, and dispose of said property, all in accordance with the procedures set forth in this Section, which procedures shall be exclusive for the acquisition of individual blighted property by the authority.

B. For the purposes of this Section, "blighted property" shall include those commercial or residential premises, including lots which have been declared vacant, uninhabitable, and hazardous by an administrative hearing officer acting pursuant to R.S. 13:2575 et seq., or other applicable law. In determining whether any premises are vacant, uninhabitable, or hazardous, the hearing officer shall consider any or all of the following:

(1) Any premises which because of physical condition are considered hazardous to persons or property.

(2) Any premises declared to be a public nuisance.

(3) Any premises declared to be a fire hazard.

(4) Any premises declared to be vermin-infested or lacking in facilities or equipment required by the housing code of Jefferson Parish.

C. The authority shall not acquire any blighted property by expropriation unless an administrative hearing officer has held an administrative hearing on the question and has resolved such property to be blighted and has authorized the acquisition of such property by the authority or such property has been determined to be blighted by a court of competent jurisdiction.

D. The procedure for certification of blighted properties shall be as follows:

(1) Any parish entity responsible for inspecting property and enforcing health, housing, fire, historic district, and environmental codes, which may include any entity designated by the local governing authority, shall submit to the administrative hearing officer a list of those properties which are determined to be vacant, uninhabitable, and hazardous and which otherwise meet the criteria set forth in Subsection B of this Section for the determination of blight.

(2) The administrative hearing officer shall place each listed property on the administrative hearing docket and notify each property owner of the scheduled hearing by registered or certified mail at the address of the property owner as listed in the assessor's office of the parish. If the notice is returned as undeliverable or as not accepted, notice shall be given in the official journal of the parish. The notice shall include the property owner's name, the property's street address, and the date, time, and place of the hearing. The notice shall also state that the purpose of the hearing is to determine whether the property is blighted and eligible for expropriation by the authority. Notice by mail or publication shall be accomplished at least thirty days prior to the date of such hearing.

(3) On the date of the hearing, interested parties may present testimony before the hearing officer concerning the properties under consideration. After hearing all of the information and evidence presented, the hearing officer shall certify by order those properties which are determined to be blighted and shall authorize the authority to acquire such properties if the authority finds that such acquisition is necessary and feasible.

(4) After hearing all of the information and evidence presented, the local governing authority shall certify by resolution those properties which are determined to be blighted and shall authorize the authority to acquire such properties if the authority finds that such acquisition is necessary and feasible.

(5) Notwithstanding the provisions of Paragraphs (1) through (4) of this Subsection, properties may be certified as blighted by appropriate proceedings in a court of competent jurisdiction, and after a judicial finding, the authority may acquire such properties if it finds that such acquisitions are necessary and feasible.

E.(1) Upon receipt of authorization to acquire, the authority shall begin immediately to procure purchasers for any properties acquired pursuant to this Section in order to facilitate the immediate transfer and development thereof.

(2) Expropriation pursuant to this Section shall confer title to the property conveyed in the deed of sale free of all mortgages, liens, privileges, taxes, and encumbrances, provided that notice of such expropriation shall be sent at least thirty days prior to commencement of such expropriation proceedings by registered or certified mail, return receipt requested, by personal service, or by other means provided by law to all parties having a legally protected property interest in such property whose names and addresses can be reasonably ascertained. The proceeds from the expropriation of property pursuant to this Section shall be credited and applied against the most recent taxes, mortgages, and liens imposed pursuant to R.S. 33:1236, and paving and other local improvement assessments due on the property in accordance with the order of preference in R.S. 47:2190, and any funds remaining after full payment of all taxes, mortgages, liens, and assessments shall be distributed to creditors in accordance with the priorities of distribution set forth in Article 2377 of the Code of Civil Procedure. Any taxes, charges imposed pursuant to R.S. 33:1236, and paving or other local improvement assessments remaining past due and unpaid after the application of the expropriation proceeds shall remain the responsibility of the previous owner of the property.

(3) Prior to acquisition of any properties declared blighted and in accordance with procedures established by the authority, such authority shall offer technical or financial assistance as may be available for rehabilitation to the property owner.

(4) Except to the extent of any conflict with the provisions of this Section, property disposed of within a community improvement area shall be disposed of under a redevelopment contract in accordance with the provisions of R.S. 33:4720.136. Property disposed of outside a community improvement area shall be disposed of by deed in accordance with the provisions set forth in applicable law.

F. The authority may receive and utilize any federal, state, local, or other funds as may be appropriated or otherwise made available in order to effectuate the purposes of this Section.

Acts 2007, No. 390, §1, eff. July 10, 2007.



RS 33:4720.136 - Disposition of property in community improvement area

§4720.136. Disposition of property in community improvement area

A.(1) The authority may sell, lease, or otherwise transfer real property or any interest therein acquired by it in community improvement areas for residential, recreational, commercial, industrial, or other uses or for public use, in accordance with the community improvement plan, subject to such covenants, conditions, and restrictions, including covenants running with the land as it may deem to be necessary or desirable to assist in preventing the development or spread of future slums or blighted areas or to otherwise carry out the purposes of this Chapter.

(2) The purchasers or lessees and their successors and assigns shall be obligated to devote such real property only to the uses specified in the community improvement plan and shall be obligated to comply with such other requirements as the authority may determine to be in the public interest, including the obligation to begin within a reasonable time any improvements on such real property required by the community improvement plan.

(3) Such real property or interest shall be sold, leased, or otherwise transferred at not less than its fair value for uses in accordance with the community improvement plan. In determining the fair value of real property for uses in accordance with the community improvement plan, the authority shall take into account and give consideration to the use provided in such plan, the restrictions upon and the covenants, conditions, and obligations assumed by the purchaser or lessee, and the objectives of such plan for the prevention of the recurrence of slum or blighted areas.

B. The authority, in any instrument of conveyance to a private purchaser or lessee, may provide that such purchaser or lessee shall be without power to sell, lease, or otherwise transfer the real property without the prior written consent of the authority until he has completed the construction of any and all improvements which he has obligated himself to construct thereon.

C. Real property acquired in accordance with the provisions of the community improvement plan shall be transferred as rapidly as feasible in the public interest consistent with the carrying out of the provisions of the project plan. Such plan and any substantial modification of such plan shall be filed as a public record in the office of the clerk of the parish council and the clerk of court may incorporate the provisions thereof by reference which shall afford notice thereof to all parties.

D. The authority may dispose of real property in a community improvement area to private persons only under such reasonable competitive bidding procedures as it shall prescribe subject to the provisions of this Subsection.

(1) The authority shall provide public notice, by publication twice in ten days in a newspaper having a general circulation in the community not later than thirty days prior to the execution of any contract to sell, lease, or otherwise transfer real property and prior to the delivery of any instrument of conveyance with respect thereto under the provisions of this Section, invite proposals from, and make available all pertinent information to, private redevelopers or any persons interested in undertaking to redevelop or rehabilitate a community improvement area or any part thereof.

(2) Such notice shall identify the area or portion thereof and shall state that proposals shall be made by those in interest within thirty days after publication of such notice, and that such further information as is available may be obtained at such office as shall be designated in such notice.

(3) The authority shall consider all such redevelopment or rehabilitation proposals and the financial and legal ability of the persons making such proposals to carry them out and may negotiate with any persons for proposals for the purchase, lease, or other transfer of any real property acquired by the authority in the community improvement area.

(4) The authority may accept such proposal as it deems to be in the public interest and in furtherance of the purposes of this Chapter; however, a notification of intention to accept such proposal shall be filed with the local governing body not less than thirty days prior to any such acceptance. Such notice shall be a public record and shall include:

(a) The name of the redeveloper or purchaser, together with the names of its officers and principal members of shareholders and investors and other interested parties.

(b) The redeveloper's estimate of the cost of any residential development and rehabilitation.

(c) The redeveloper's estimate of rentals and sales prices of any proposed housing involved in such redevelopment and rehabilitation.

(5) Thereafter, the authority may execute such contract in accordance with the provisions of this Section and deliver acts of sale, leases, and other instruments and take all steps necessary to effectuate such contract. The competitive bidding procedures provided for by this Subsection shall not apply to disposition of property to public bodies or institutions.

E. The authority may temporarily operate, maintain, or lease real property acquired by it in a community improvement area for or in connection with a community improvement project pending disposition of the property as authorized in this Chapter without regard to the provisions of this Section, for such uses and purposes as may be deemed desirable even though not in connection with the community improvement plan.

F. Any real property acquired pursuant to R.S. 33:4720.132(4) may be disposed of without regard to other provisions of this Section if the local governing body has consented to the disposal. Real property acquired in accordance with a community improvement plan may be disposed of to a public body for public reuse or to an institution without regard to the provisions of this Section.

G. Notwithstanding any other provisions of this Chapter, where the parish is situated in an area designated as a redevelopment area under the Federal Area Redevelopment Act (Public Law 87-27), or any act supplementary thereto, land in a community improvement project area designated under the community improvement plan for industrial or commercial uses may be disposed of to any public body or for subsequent disposition as promptly as practical by the public body for redevelopment in accordance with the community improvement plan, and only the purchaser from or lessee of the public body and their assignees, shall be required to assume the obligation of beginning the building of improvements within a reasonable time. Any disposition of land to a public body under this Subsection shall be at its fair value for uses in accordance with the community improvement plan.

Acts 2007, No. 390, §1, eff. July 10, 2007.



RS 33:4720.136.1 - Disposition of property by quiet title and foreclosure action

§4720.136.1. Disposition of property by quiet title and foreclosure action

A. The authority may initiate an expedited quiet title and foreclosure action under this Section to quiet title to real property held by the authority or interests in tax reverted property held by the authority by recording with the register of conveyances a notice of pending expedited quiet title and foreclosure action. The notice shall include a legal description of the property; the street address of the property if available; the name, address, and telephone number of the authority; a statement that the property is subject to expedited quiet title proceedings and foreclosure under this Section; and a statement that any legal interests in the property may be extinguished by a district court order vesting title to the property in the authority. If a notice is recorded in error, the authority may correct the error by recording a certificate of correction with the register of conveyances. A notice or certificate under this Subsection need not be notarized and may be authenticated by a digital signature or other electronic means. If the authority has reason to believe that a property subject to an expedited quiet title and foreclosure action under this Section may be the site of environmental contamination, the authority shall provide the Department of Environmental Quality with any information in the possession of the authority that suggests the property may be the site of environmental contamination.

B. After recording the notice under Subsection A of this Section, the authority shall initiate a search of records identified in this Subsection to identify the owners of a property interest in the property who are entitled to notice of the quiet title and foreclosure hearing under this Section. The authority may enter into a contract with or may request from one or more authorized representatives a title search or other title product to identify the owners of a property interest in the property as required under this Subsection or to perform the other functions set forth in this Section required for the quieting of title to property under this Section. The owner of a property interest is entitled to notice under this Section if that owner's interest was identifiable by reference to any of the following sources before the date that the authority records the notice under Subsection A:

(1) Land title records in the office of the clerk of court.

(2) Tax records in the office of the assessor.

C. The authority may file a single petition with the district court to expedite foreclosure under this Section listing all property subject to expedited foreclosure by the authority and for which the authority seeks to quiet title. If available to the authority, the list of properties shall include a legal description of, a tax parcel identification number for, and the street address of each parcel of property. The petition shall seek a judgment in favor of the authority against each property listed and shall include a date, within ninety days, on which the authority requests a hearing on the petition. The petition shall request that a judgment be entered vesting absolute title in the authority, without right of redemption for each parcel of property listed, as provided in this Section. Prior to the entry of judgment under this Section, the authority may request the court to remove property erroneously included in the petition, or any tax delinquent properties redeemed prior to the hearing.

D. The district court in which a petition is filed under Subsection C of this Section, shall immediately set the date, time, and place for a hearing on the petition for foreclosure. The date shall be set by the court and shall not be more than ten days after the date requested by the authority in the petition. In no event may the court schedule the hearing later than ninety days after the filing of a petition by the authority under Subsection C of this Section.

E. After completing the records search under Subsection B of this Section, the authority shall determine the address or addresses reasonably calculated to inform those owners of a property interest in property subject to expedited foreclosure under this Section of the pendency of the quiet title and foreclosure hearing under Subsection K of this Section. If, after conducting the title search, the authority is unable to determine an address reasonably calculated to inform persons with a property interest in property subject to expedited tax foreclosure, or if the authority discovers a deficiency in notice under Subsection J of this Section, the following shall be considered reasonable steps by the authority to ascertain the addresses of persons with a property interest in the property subject to expedited foreclosure or to ascertain an address necessary to correct a deficiency in notice under Subsection J of this Section:

(1) For an individual, a search of records of the clerk of court.

(2) For a business entity a search of business entity records filed with the corporation division of the Department of State.

F. Not less than thirty days before the quiet title and foreclosure hearing under Subsection K of this Section, the authority shall send notice by certified mail, return receipt requested, of the hearing to the persons identified under Subsection E of this Section with a property interest in property subject to expedited foreclosure. The authority shall also send a notice via regular mail addressed to the "Occupant" for each property subject to expedited foreclosure if an address for the property is ascertainable.

G. Not less than thirty days before the quiet title and foreclosure hearing under Subsection K of this Section, the authority or its authorized representative or authorized agent shall visit each parcel of property subject to expedited foreclosure and post conspicuously on the property notice of the hearing. In addition to the requirements of Subsection H of this Section, the notice shall also include the following statement: "THIS PROPERTY HAS BEEN TRANSFERRED TO THE ___________________ JEFFERSON PARISH REDEVELOPMENT AUTHORITY AND IS SUBJECT TO AN EXPEDITED QUIET TITLE AND FORECLOSURE ACTION. PERSONS WITH INFORMATION REGARDING THE PRIOR OWNER OF THE PROPERTY ARE REQUESTED TO CONTACT THE JEFFERSON PARISH REDEVELOPMENT AUTHORITY AT ______________________."

H. The notice required under Subsections F and G of this Section shall include:

(1) The date on which the authority recorded under Subsection A of this Section, notice of the pending expedited quiet title and foreclosure action.

(2) A statement that a person with a property interest in the property may lose his or her interest, if any, as a result of the quiet title and foreclosure hearing under Subsection K of this Section.

(3) A legal description, parcel number of the property, and the street address of the property, if available.

(4) The person to whom the notice is addressed.

(5) The date and time of the hearing on the petition for foreclosure under Subsection K of this Section, and a statement that the judgment of the court may result in title to the property vesting in the authority.

(6) An explanation of any rights of redemption and notice that the judgment of the court may extinguish any ownership interest in or right to redeem the property.

(7) The name, address, and telephone number of the authority.

(8) A statement that persons with information regarding the owner or prior owner of any of the properties are requested to contact the authority.

I. If the authority is unable to ascertain the address reasonably calculated to inform the owners of a property interest entitled to notice under this Section, or is unable to provide notice under Subsections F or G of this Section, the authority shall provide notice by publication. Prior to the hearing, a notice shall be published for three successive weeks, once each week, in the official newspaper published and circulated in the parish. The published notice shall include all of the following:

(1) A legal description, parcel number of the property, and the street address of the property, if available.

(2) The name of any person not notified under Subsections F or G of this Section, that the authority reasonably believes may be entitled to notice under this Section of the quiet title and foreclosure hearing under Subsection K of this Section.

(3) A statement that a person with a property interest in the property may lose his or her interest, if any, as a result of the foreclosure proceeding under Subsection K of this Section.

(4) The date and time of the hearing on the petition for foreclosure under Subsection K of this Section.

(5) A statement that the judgment of the court may result in title to the property vesting in the authority.

(6) An explanation of any rights of redemption and notice that judgment of the court may extinguish any ownership interest in or right to redeem the property.

(7) The name, address, and telephone number of the authority.

(8) A statement that persons with information regarding the owner or prior owner of any of the properties are requested to contact the authority.

J. If prior to the quiet title and foreclosure hearing under Subsection K of this Section, the authority discovers any deficiency in the provision of notice under this Section, the authority shall take reasonable steps in good faith to correct the deficiency before the hearing. The provisions of this Section relating to notice of the quiet title and foreclosure hearing are exclusive and exhaustive. Other requirements relating to notice and proof of service under other law, rule, or other legal requirement are not applicable to notice or proof of service under this Section.

K. If a petition for expedited quiet title and foreclosure is filed under Subsection C of this Section, before the hearing, the authority shall file with the district court proof of notice by certified mail under Subsection F of this Section, proof of notice by posting on the property under Subsection G of this Section, and proof of notice by publication, if applicable. A person claiming an interest in a parcel of property set forth in the petition for foreclosure who desires to contest that petition shall file written objections with the district court and serve those objections on the authority before the date of the hearing. The district court may appoint and utilize as the court considers necessary a curator for assistance with the resolution of any objections to the foreclosure or questions regarding the title to property subject to foreclosure. If the court withholds property from foreclosure, the authority's ability to include the property in a subsequent petition for expedited quiet title and foreclosure is not prejudiced. No injunction shall issue to stay an expedited quiet title and foreclosure action under this Section. The district court shall enter judgment on a petition to quiet title and foreclosure filed under Subsection C of this Section, not more than ten days after the conclusion of the hearing or contested case, and the judgment shall be effective ten days after the conclusion of the hearing or contested case. The district court's judgment shall specify all of the following:

(1) The legal description and, if known, the street address of the property foreclosed.

(2) That title to property foreclosed by the judgment is vested absolutely in the authority without any further rights of redemption.

(3) That all liens against the property, including any lien for unpaid taxes or special assessments are extinguished.

(4) That, except as otherwise provided in Paragraphs (3) and (5) of this Subsection, the authority has good and marketable title to the property.

(5) That all existing recorded and unrecorded interests in that property are extinguished, except a visible or recorded easement or right-of-way or private deed restrictions.

(6) A finding that all persons entitled to notice and an opportunity to be heard have been provided that notice and opportunity. A person shall be deemed to have been provided notice and an opportunity to be heard if the authority followed the procedures for provision of notice by mail, for visits to property subject to expedited quiet title and foreclosure, and for publication under this Section, or if one or more of the following apply:

(a) The person had constructive notice of the hearing by acquiring an interest in the property after the date of the recording under Subsection A of this Section, of the notice of pending expedited quiet title and foreclosure action.

(b) The person appeared at the hearing under this Subsection or submitted written objections to the district court under this Subsection prior to the hearing.

(c) Prior to the hearing under this Subsection, the person had actual notice of the hearing.

L. Except as otherwise provided in Paragraphs (K)(3) and (5) of this Section, title to property set forth in a petition for foreclosure filed under Subsection C of this Section, shall vest absolutely in the authority upon the effective date of the judgment by the district court and the authority shall have absolute title to the property. The authority's title is not subject to any recorded or unrecorded lien, except as provided in Subsection K of this Section, and shall not be stayed or held invalid except as provided in Subsection M of this Section. A judgment entered under this Section is a final order with respect to the property affected by the judgment and shall not be modified, stayed, or held invalid after the effective date of the judgment, except as provided in Subsection N of this Section.

M. The authority or a person claiming to have a property interest under Subsection B of this Section, in property foreclosed under this Section may within twenty-one days of the effective date of the judgment under Subsection L of this Section, appeal the district court's order or the district court's judgment foreclosing property to the court of appeals. An appeal under this Subsection is limited to the record of the proceedings in the district court under this Section. The district court's judgment foreclosing property shall be stayed until the court of appeals has reversed, modified, or affirmed that judgment. If an appeal under this Subsection stays the district court's judgment foreclosing property, the district court's judgment is stayed only as to the property that is the subject of that appeal and the district court's judgment foreclosing other property that is not the subject of that appeal is not stayed. To appeal the district court's judgment foreclosing property, a person appealing the judgment shall pay to the authority any taxes, interest, penalties, and fees due on the property and provide notice of the appeal to the authority within twenty-one days after the district court's judgment is effective. If the district court's judgment foreclosing the property is affirmed on appeal, the amount determined to be due shall be refunded to the person who appealed the judgment. If the district court's judgment foreclosing the property is reversed or modified on appeal, the authority shall refund the amount determined to be due to the person who appealed the judgment, if any, and forward the balance to the appropriate taxing jurisdictions in accordance with the order of the court of appeals.

N. The authority shall record a notice of judgment for each parcel of foreclosed property in the office of the register of conveyances. If the authority records a notice of judgment in error, the authority may subsequently record a certificate of correction. A notice or certificate under this Subsection need not be notarized and may be authenticated by a digital signature or other electronic means. After the entry of a judgment foreclosing the property under this Section, if the property has not been transferred by the authority, the authority may cancel the foreclosure by recording with the register of conveyances a certificate of error, if the authority discovers any of the following:

(1) The description of the property used in the expedited quiet title and foreclosure proceeding was so indefinite or erroneous that the foreclosure of the property was void.

(2) An owner of an interest in the property entitled to notice of the expedited quiet title and proceedings against the property under this Section was not provided notice sufficient to satisfy the minimum due process requirements of the constitution of this state and the constitution of the United States.

(3) A judgment of foreclosure was entered under this Section in violation of an order issued by a United States bankruptcy court.

O. If a judgment of foreclosure is entered under Subsection L of this Section, and all existing recorded and unrecorded interests in a parcel of property are extinguished as provided in Subsection L of this Section, the owner of any extinguished recorded or unrecorded interest in that property who claims that he or she did not receive notice of the expedited quiet title and foreclosure action shall not bring an action for possession of the property against any subsequent owner, but may only bring an action to recover monetary damages as provided in this Subsection. The district court has original and exclusive jurisdiction in any action to recover monetary damages under this Subsection. An action to recover monetary damages under this Subsection shall not be brought more than two years after a judgment for foreclosure is entered under Subsection L of this Section. Any monetary damages recoverable under this Subsection shall be determined as of the date a judgment for foreclosure is entered under Subsection L of this Section and shall not exceed the fair market value of the interest in the property held by the person bringing the action under this Section on that date, less any taxes, interest, penalties, and fees owed on the property as of that date. The right to sue for monetary damages under this Subsection shall not be transferable except by testate or intestate succession.

P. The owner of a property interest with notice of the quiet title and foreclosure hearing under Subsection K of this Section, may not assert any of the following:

(1) That notice to the owner was insufficient or inadequate in any way because some other owner of a property interest in the property was not notified.

(2) That any right to redeem tax reverted property was extended in any way because some other person was not notified.

Q. A person holding or formerly holding an interest in tax reverted property subject to expedited foreclosure under this Section is barred from questioning the validity of the expedited foreclosure under this Section.

R. The failure of the authority to comply with any provision of this Section shall not invalidate any proceeding under this Section if a person with a property interest in property subject to foreclosure was accorded the minimum due process required under the Constitution of Louisiana and the Constitution of the United States.

S. It is the intent of the legislature that the provisions of this Section relating to the expedited quiet title and foreclosure of property by the authority satisfy the minimum requirements of due process required under the Constitution of Louisiana and the Constitution of the United States but that the provisions do not create new rights beyond those required under the Constitution of Louisiana or the Constitution of the United States. The failure of the authority to follow a requirement of this Section relating to the expedited quiet title and foreclosure of property held by the authority shall not be construed to create a claim or cause of action against the authority unless the minimum requirements of due process accorded under the Constitution of Louisiana or the Constitution of the United States are violated.

T. As used in this Section, "authorized representative" includes one or more of the following:

(1) A title insurance company or agent licensed to conduct business in this state.

(2) An attorney licensed to practice law in this state.

(3) A person accredited in land title search procedures by a nationally recognized organization in the field of land title searching.

(4) A person with demonstrated experience in the field of searching land title records, as determined by the authority.

Acts 2007, No. 390, §1, eff. July 10, 2007.



RS 33:4720.137 - Issuance of bonds

§4720.137. Issuance of bonds

A. The authority shall have power to issue bonds of the authority from time to time in its discretion to finance its activities or operations under this Chapter, including without limiting the generality of the foregoing the repayment with interest of any advances or loans of funds made to the authority by the federal government, or other source, for any surveys or plans made or to be made by the authority in exercising its powers under this Chapter, and shall also have power to issue refunding or other bonds of the authority from time to time in its discretion for the payment, retirement, renewal, or extension of any bonds previously issued by it under this Section, and to provide for the replacement of lost, destroyed, or mutilated bonds previously issued under this Section.

B. Bonds which are issued under this Section:

(1) May be general obligation bonds of the authority to the payment of which, as to both principal and interest, and premiums, if any, the full faith, credit, and assets, acquired and to be acquired, of the authority are irrevocably pledged.

(2) May be special obligations of the authority which, as to both principal and interest, and premiums, if any, are payable solely from and secured only by a pledge of any income, proceeds, revenues, or funds of the authority derived or to be derived by it or held by it in connection with its undertaking of any project or projects of the authority, including any grants or contributions of funds made or to be made by it with respect to any such project or projects, and any funds derived or to be derived by it or held or to be held by it in connection with its sale, lease, rental, transfer, retention, management, rehabilitation, clearance, development, redevelopment, preparation for development or redevelopment, or its operation or other utilization or disposition of any real or personal property acquired or to be acquired by it or held or to be held by it for any of the purposes of this Chapter, and including any loans, grants, or contributions of funds made or to be made to it by the federal government, in aid of any project or projects of the authority or in aid of any of its other activities or operations.

(3) May be special obligations of the authority which, as to both principal and interest, and premiums, if any, are payable solely from and secured only by a pledge of any loans, grants, or contributions of funds made or to be made to it by the federal government, or other source, in aid of any project or projects of the authority or in aid of any of its other activities or operations.

(4) May be contingent special obligations of the authority which, as to both principal and interest, and premiums, if any, are payable solely from any funds available or becoming available to the authority for its undertaking of the project or projects involved in the particular activities or operations with respect to which such contingent special obligations are issued, but so payable only in the event such funds are or become available as aforesaid.

C. Notwithstanding any other provisions of this Section, any bonds which are issued under this Section, other than the contingent special obligations covered by Paragraph (B)(4) of this Section, may be additionally secured as to the payment of the principal and interest, and premiums, if any, by a mortgage of any community improvement project or projects, or any part thereof, title to which is then or thereafter in the authority or any other real or personal property, or interest therein, then owned or thereafter acquired by the authority.

D. Bonds which are issued under this Section shall not constitute an indebtedness of the state of Louisiana or the parish of Jefferson, or any public body of this state other than the authority issuing such bonds, are not subject to any constitutional or statutory debt limitation or restriction, and shall not be subject to the provisions of any other act or of the charter of the parish of Jefferson relating to the authorization, issuance, or sale of bonds.

E. Bonds which are issued under this Section are declared to be issued for an essential public and governmental purpose and, together with interest thereon and income therefrom, shall be exempted from all taxes.

F. Bonds which are issued under this Section shall be authorized by resolution or resolutions of the authority and may be issued in one or more series and shall bear such date or dates, be payable upon demand or mature at such time or times, bear interest at such rate or rates, be in such denomination or denominations, be in such form, either coupon or registered or otherwise, carry such conversion or registration privileges, have such rank or priority, be executed in the name of the authority in such manner, be payable in such medium of payment, be payable at such place or places, be subject to such callability provisions or terms of redemption with or without premiums, be secured in such manner, be of such description, contain or be subject to such covenants, provisions, terms, conditions, and agreements, including provisions concerning events of default, and have such other characteristics, as may be provided by such resolution or resolutions or by the indenture or mortgage, if any, issued pursuant to such resolution or resolutions. The seal of the authority or a facsimile thereof shall be affixed, imprinted, engraved, or otherwise reproduced upon each of its bonds issued under this Section.

G. Bonds which are issued under this Section shall be executed in the name of the authority by the manual or facsimile signatures of such of its officials as may be designated in the aforesaid resolution or resolutions or trust agreement, indenture, or mortgage. Coupons, if any, attached to such bonds shall bear the facsimile signature of such official of the authority as may be designated as aforesaid.

H. The bonds of the Jefferson Parish Redevelopment Authority may be sold at public or private sale in such manner and from time to time as may be determined by the board of commissioners to be most advantageous.

I. If any of the officials of the authority whose signatures or facsimile signatures appear on any of its bonds or coupons which are issued under this Section shall cease to be such officials before the delivery of such bonds, such signatures or facsimile signatures, as the case may be, shall, nevertheless, be valid and sufficient for all purposes, the same as if such officials had remained in office until such delivery.

J. Any provisions of any law to the contrary notwithstanding, any bonds which are issued under this Section shall be fully negotiable.

K. In any suit, action, or proceeding involving the validity or enforceability of any bond which is issued under this Section or the security therefor, any such bond reciting in substance that it has been issued by the authority in connection with a community improvement project as herein defined, or any activity or operation of the authority under this Chapter, shall be conclusively deemed to have been issued for such purposes, and such community improvement project or such operation or activity, as the case may be, shall be conclusively deemed to have been initiated, planned, located, undertaken, accomplished, and carried out in accordance with the provisions of this Chapter.

L. Pending the preparation of any definitive bonds hereunder, the authority may issue its interim certificate or receipts, or its temporary bonds, with or without coupons, exchangeable for such definitive bonds when the latter shall have been executed and are available for delivery.

M. Persons, firms, or corporations retained or employed by an agency as advisers or consultants for the purpose of rendering financial advice and assistance may purchase or participate in the purchase, or in the distribution of its bonds when such bonds are offered at public sale.

N. No commissioner or other officer of the authority issuing bonds under this Section and no person executing such bonds shall be liable personally on such bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

Acts 2007, No. 390, §1, eff. July 10, 2007.



RS 33:4720.138 - Definitions, home loans, bonds, powers, restrictions, presumptions

§4720.138. Definitions, home loans, bonds, powers, restrictions, presumptions

A. For the purpose of this Section unless the context clearly otherwise requires, the following definitions shall apply and be equally applicable to both the singular and plural forms of any of the defined terms:

(1) "Authority" means the Jefferson Parish Redevelopment Authority in and for the parish of Jefferson created pursuant to this Chapter.

(2) "Bond resolution" means a resolution authorizing the issuance of revenue bonds pursuant to this Section.

(3) "Development costs" means and includes the sum total of all reasonable or necessary costs incidental to the acquisition, construction, reconstruction, rehabilitation, repair, alteration, improvement, and extension of a residential development, including without limitation the following: the cost of studies and surveys; plans and specifications; architectural and engineering services; underwriting fees; legal, accounting, marketing, and other special services relating to residential development or incurred in connection with the issuance and sale of bonds; necessary application and other fees to federal, state, and local government agencies for any requisite approvals for construction, for assisted financing, or otherwise; financing, acquisition, demolition, construction, equipment, and site development of new and rehabilitated buildings; the relocation of utilities, public ways, and parks; the construction of recreational, cultural, and commercial facilities; rehabilitation, reconstruction, repair, or remodeling of existing buildings and all other necessary and incidental expenses, including trustee and rating agency fees and an initial bond and interest reserve together with interest on bonds issued to finance a residential development to a date six months subsequent to the estimated date of completion; any premiums for mortgage insurance or insurance with respect to bonds, and such other expenses as the authority may deem appropriate to effectuate the purposes of this Section and this Chapter.

(4) "Home" means real property and improvements thereon located within a community improvement or community development area in the parish of Jefferson, Louisiana, which may consist of single or multiple dwelling units, or condominium units, owned by one who occupies one of such units; however, newly constructed multiple dwelling units shall not exceed four units.

(5) "Home mortgage" means an interest-bearing loan to a mortgagor for the purpose of purchasing or rehabilitating, reconstructing, or improving a home, evidenced by a promissory note and secured by a mortgage on such home, but shall not include a loan primarily for the purpose of refinancing an existing loan.

(6) "Lending institution" means any bank, trust company, savings bank, national banking association, savings and loan association, building and loan association, government-approved nonprofit lending institution, mortgage banker, housing development corporation, or other financial institution, or governmental agency which customarily provides service or otherwise aids in the financing of mortgages on single-family residential housing or multifamily residential housing located in the parish of Jefferson, Louisiana, or any holding company for any of the foregoing.

(7) "Mortgage program" means any program established under this Section to provide low-income loans, the proceeds of which shall be used to purchase, rehabilitate, or improve homes.

(8) "Mortgagor" means a person or persons whose adjusted gross aggregate income, together with the adjusted gross aggregate income of all persons who intend to reside with such person or persons in one dwelling unit, shall not have exceeded forty thousand dollars, or such lesser amount or amounts as shall be deemed by the authority to be in furtherance of its public purposes for the immediately preceding taxable year and who has received a home mortgage on a home.

(9) "Residential development" means the acquisition, construction, reconstruction, rehabilitation, repair, alteration, improvement, or extension of any land, interest in land, building, structure, facility, system, fixture, improvement, addition, appurtenance, machinery, or equipment or any combination thereof, all real and personal property deemed necessary in connection therewith, and all real and personal property or improvements functionally related and subordinate thereto, substantially for use by or occupied by persons for the purpose of decent, safe, and sanitary housing, and in connection therewith nonhousing facilities which are an integral part of or functionally related to such residential development not to exceed ten percent of the cost of such residential development in accordance with the terms contained in this Chapter. Any such residential development shall be located within a community improvement area.

(10) "Revenue bonds" means any bonds issued pursuant to this Section.

B. The authority is authorized and empowered to establish programs for residential development, including but not limited to low-interest rate home mortgage programs for qualified persons, by issuing mortgage revenue bonds to provide funds to persons to enable them to purchase or to rehabilitate, reconstruct, or improve single or multiple unit owner-occupied or rental family residences in community improvement or community development areas. In order to accomplish such purpose, the authority shall have and is hereby granted the following powers which shall be in addition to all other powers which it may have under this Chapter or general law:

(1) To plan, conduct research, study, develop, and promote the establishment of residential housing.

(2) To acquire, contract, and enter into advance commitments to acquire home mortgages owned by lending institutions at such purchase prices and upon other terms and conditions as shall be determined by the authority or such other person as it may designate as its agent, to make and execute contracts with nonprofit housing development corporations and lending institutions for the origination and servicing of home mortgages, and to pay the reasonable value of services rendered under those contracts.

(3) To make loans to government-approved nonprofit lending institutions and lending institutions under terms and conditions which, in addition to other provisions as determined by the authority, shall require the lending institutions to use substantially all of the net proceeds thereof, directly or indirectly, for the making of home mortgages in an aggregate principal amount substantially equal to the amount of such net proceeds.

(4) To establish, by rules or regulations, in resolutions relating to any issuance of revenue bonds or in any financing documents relating to such issuance, such standards and requirements applicable to the purchase of home mortgages or the making of loans to lending institutions as the authority deems necessary or desirable, including but not limited to:

(a) The location and other characteristics of homes to be financed by home mortgages.

(b) The terms and conditions of home mortgages to be acquired.

(c) The amounts and types of insurance coverage required on homes, home mortgages, and revenue bonds.

(d) The representations and warranties of lending institutions confirming compliance with such standards and requirements.

(e) Restriction as to interest rate or other terms of home mortgages or the return realized therefrom by lending institutions.

(f) Any other matters related to the purchase of home mortgages or the making of loans to lending institutions as shall be deemed relevant by the authority; however, in no such case shall any such lending institution charge and retain an origination fee in excess of three percent of the principal amount of any such home mortgage; and further provided that all such home mortgages shall bear a stated interest rate which, as of the business day immediately preceding the date of execution of a contract for the sale of the related revenue bonds, is at least one and one-half percent less than the stated interest rate being charged as of such day by such lending institution for its ninety-five percent loan-to-value mortgage loans, computed on a weighted average basis if such lending institution has more than one such rate, or if such lending institution does not regularly offer ninety-five percent loan-to-value mortgage loans, at least one percent less than the stated interest rate being charged as of such day by such lending institution for its eighty percent loan-to-value mortgage loans, computed on a weighted average basis if such lending institution has more than one such rate.

(5) To require from each lending institution from which home mortgages are purchased or to which loans are made the submission, at the time of such purchase or loan, of evidence satisfactory to the authority of the ability and intention of such lending institution to make home mortgages and the submission, within the time specified by the authority for making disbursements for home mortgages, of evidence satisfactory to the authority of the making of home mortgages and of compliance with any standards and requirements established by the authority; in connection therewith, the authority may inspect the books and records of such lending institutions.

(6) To issue revenue bonds to defray, in whole or in part, the development costs of any residential development; to issue its revenue bonds to defray, in whole or in part, the costs of purchasing, or funding the making of, mortgages for residential developments, including but not limited to the costs of studies and surveys, insurance premiums, underwriting fees, legal, accounting, and marketing services incurred in connection with the issuance and sale of such revenue bonds, including bond and interest reserve accounts, and trustee, custodian, and rating agency fees; and to designate appropriate names for such bonds. The authority need not acquire or hold title to or any interest in a residential development or home mortgage.

(7) To rent, lease, sell, or otherwise dispose of any residential development or home mortgages, in whole or in part, or to loan sufficient funds to any lending institution to defray, in whole or in part, the development costs of any residential development or the costs of purchasing home mortgages, so that the rents or other revenues to be derived with respect to the residential development or home mortgages, together with any insurance proceeds, reserve accounts and earnings thereon shall be designed to produce revenues and receipts at least sufficient to provide for the prompt payment at maturity of principal, interest, and redemption premium, if any, upon all revenue bonds issued to finance such costs.

(8) To pledge any revenues and receipts to be received from any residential development or home mortgages to the punctual payment of revenue bonds and the interest and redemption premiums, if any, thereof.

(9) To mortgage, pledge, or grant security interests in any residential development, home mortgages, notes, or other property in favor of the holders of revenue bonds issued therefor.

(10) To sell and convey any residential development or home mortgages, including, without limitation, the sale and conveyance thereof subject to a mortgage, pledge, or security interest, if any, as provided in the resolution or ordinance relating to the issuance of the revenue bonds for such prices and at such times as the governing body of the agency may determine.

(11) To issue its revenue bonds in accordance with this Section to refund in whole or in part at any time revenue bonds theretofore issued by the authority pursuant to this Section.

(12) To apply for and accept on its own behalf or on behalf of any person, advances, loans, grants, contributions, guarantees, rent supplements, mortgage assistance, and any other form of financial assistance from the federal government, the state of Louisiana, any parish or municipality, or any other public or quasi public body, corporation, or foundation, or from any other source, public or private, including any lending institution, for any of the purposes of this Chapter, and to include in any contract for financial assistance such conditions as it may deem reasonable and appropriate and which are not inconsistent with the purposes of this Chapter.

(13) To make and execute contracts and other instruments necessary or convenient to the exercise of any of the powers granted herein.

C. No lending institution undertaking transactions contemplated by this Chapter shall discriminate against any person on the basis of race, color, religion, sex, creed, ancestry, national origin, or physical or mental disability in connection with such transactions.

D.(1) The authority shall authorize revenue bonds by one or more bond resolutions adopted by a majority of its governing body. Any bond resolution shall be published one time in the official journal of the parish of Jefferson, Louisiana; however, it shall not be necessary to publish any exhibits to such bond resolution if the same are available for public inspection and such fact is stated in the publication. For thirty days after the date of publication, any person in interest may contest the legality of the bond resolution, any provision of the revenue bonds to be issued pursuant to it, the provisions therein made for the security and payment of the revenue bonds, and the validity of all other provisions and proceedings relating to the authorization and issuance of such bonds. After that time, no person may contest the regularity, formality, legality, or effectiveness of the bond resolution, any provisions of the revenue bonds to be issued pursuant to it, the provisions for the security and payment of the revenue bonds, and the validity of all other provisions and proceedings relating to their authorization and issuance, for any cause whatever. Thereafter, it shall be conclusively presumed that the revenue bonds are legal and that every legal requirement for the issuance of the revenue bonds has been satisfied. No court shall have authority to inquire into any of these matters after the thirty days.

(2) The bond resolution shall authorize the program to be financed and, in addition, may contain provisions which shall be a part of the contract with the holders of such issue of revenue bonds, as to:

(a) Pledging all or any part of revenues received or to be received, and agreements to secure the payment of such issue of revenue bonds.

(b) Rates, fees, rentals, or other charges to be established, maintained, and collected, and the use and disposition of revenues, gifts, and funds received or to be received.

(c) The setting aside of reserves or bond retirement funds and the regulation and disposition thereof.

(d) The custody, collection, securing, investment, and payment of any monies held in trust or otherwise for the payment of revenue bonds or in any way to secure the payment of revenue bonds, including the establishment and maintenance of revenue, reserve, or other funds as trust funds.

(e) Limitations or restrictions on the purposes to which the proceeds of sale of any revenue bonds then or thereafter to be issued may be applied.

(f) Limitations or restrictions on the issuance of additional revenue bonds; the terms upon which additional revenue bonds may be issued and secured, or the refunding of outstanding or other revenue bonds, or both.

(g) Vesting in one or more trustees or fiscal agents such property, rights, powers, and duties in trust as the authority may determine.

(h) The acquisition and disposition of property.

(i) The rights and remedies available to the bondholders in the event of default.

(j) Provisions for insurance and for accounting reports and the inspection and audit thereof.

(k) The replacement of mutilated, destroyed, stolen, or lost revenue bonds.

(l) Any other matters of like or different character which in any way affect the security or protection of the revenue bonds.

(3) All revenue bonds issued pursuant to a bond resolution shall be equally and ratably secured by a pledge, charge, and lien upon revenues provided for in the bond resolution. Any pledge made by the authority pursuant to this Section shall be valid and binding from the time when the pledge is made. The revenues, securities, and other monies so pledged and then held or thereafter received by the authority or any fiduciary shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, whether or not such parties have notice thereof.

(4) The bond resolution by which a pledge is created need not be filed or recorded except in the official minutes of the authority and of the State Bond Commission.

(5) The revenue bonds shall be of such series, bear such date or dates, be serial or term bonds, mature at such time or times, bear interest at such rate or rates payable on such date or dates, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, be subject to such terms of redemption, and be entitled to such priorities on the revenues of the authority as the bond resolution may provide.

(6) The revenue bonds shall be sold by the authority in such manner and at such prices, at public or private sale, as it may determine. If the authority sells the bonds at public sale, notice of such sale upon sealed proposals shall be published at least once not less than seven days prior to the date of such sale in a publication carrying parish bond notices and devoted primarily to financial news or to the subject of state and parish bonds, published in the city of New York, New York, and in a newspaper of general circulation in the parish of Jefferson, Louisiana.

(7) The revenue bonds and coupons attached thereto shall be executed in the name of the authority by the manual or facsimile signatures of such official or officials as may be designated in the bond resolution. If any officer whose manual or facsimile signature appears on any revenue bond or coupon ceases to be such officer before the delivery of such revenue bonds, such signature nevertheless shall be valid and sufficient for all purposes as if he had remained in office until such delivery. The bond resolution may provide for authentication of the revenue bonds by the trustees or fiscal agent thereunder.

E. Pending the preparation of definitive revenue bonds, the authority may issue interim receipts or temporary revenue bonds, with or without coupons, exchangeable for definitive revenue bonds when such bonds have been executed and are available for delivery.

F. No member or officer of the authority, and no officer or member of the parish of Jefferson or its governing body, or any person executing such revenue bonds shall be liable personally on such revenue bonds.

G. The authority shall have power to purchase its revenue bonds out of any funds available therefor under the bond resolution. It may hold, cancel, or resell such bonds, subject to and in accordance with agreements with holders of its revenue bonds.

H. All revenue bonds and interest coupons appertaining thereto issued pursuant to this Section shall be and are hereby made negotiable instruments within the meaning of and for all of the purposes of the negotiable instruments law of Louisiana, subject only to the provisions of the revenue bonds for registration.

I. All revenue bonds and the income therefrom shall be exempt from all taxation by the state of Louisiana or any political subdivision thereof. The revenue bonds shall be legal and authorized investments for banks, savings banks, insurance companies, homestead and building and loan associations, trustees, and other fiduciaries and may be used for deposit with any officer, board, parish, or other political subdivision of the state of Louisiana, in any case where, by present or future laws, deposit or security is required.

J. The holders of any revenue bonds issued hereunder shall have such rights and remedies as may be provided in the bond resolution, including, but not by way of limitation, acceleration of payment, appointment of a trustee for bondholders, appointment of a receiver for the redevelopment project or the revenue bond program financed with the proceeds of the revenue bonds or the revenues from such program, or both, and any other available civil action to compel compliance with the terms and provisions of the revenue bonds and the bond resolution.

K. The revenue bonds shall be limited obligations of the authority. The principal of and interest on the revenue bonds shall not be payable from the general funds of the authority nor shall they constitute a pledge, charge, lien, or encumbrance upon any of its property or upon any of its income, receipts, or revenues except the revenues, agreements, and funds pledged under the bond resolution. Neither the credit nor the taxing power of the parish of Jefferson or the state of Louisiana shall be pledged for the payment of such principal or interest, and no holder of revenue bonds shall have the right to compel the exercise of the taxing power by the parish of Jefferson or the forfeiture of its property in connection with any default thereon. Every revenue bond shall recite in substance that the principal of and interest on such bond is payable solely from the revenues pledged to its payment and the authority is not obligated to pay such principal or interest except from such revenues. The revenue bonds issued under the provisions of this Section shall not constitute a debt of the state of Louisiana or the parish of Jefferson, are not subject to any constitutional or statutory debt limitation or restriction and shall not be subject to the provisions of the charter of the parish of Jefferson relating to the authorization, issuance, or sale of bonds, and the state of Louisiana shall not be liable thereon.

L. Subject to agreements with the holders of revenue bonds, all proceeds of revenue bonds and all revenue pledged under a bond resolution shall be set aside as received and shall be deposited and held in trust by a trustee appointed by the authority in a fund or funds separate and apart from all other funds of the authority. Subject to the bond resolution, the trustee shall hold the same for the benefit of the holders of the bonds for the application and disposition thereof solely to the respective uses and purposes in such bond resolution.

Acts 2007, No. 390, §1, eff. July 10, 2007; Acts 2014, No. 811, §17, eff. June 23, 2014.



RS 33:4720.139 - Bonds as legal investment

§4720.139. Bonds as legal investment

A. All banks, trust companies, bankers, savings banks, and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking or investment business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all executors, administrators, curators, trustees, and other fiduciaries, may legally invest any sinking funds, monies, or other funds belonging to them or within their control in any bonds or other obligations issued by the authority pursuant to this Chapter, but the bonds and other obligations shall be secured by an agreement between the issuer and the federal government in which the issuer agrees to borrow from the federal government and the federal government agrees to lend to the issuer, prior to the maturity of such bonds or other obligations, monies in any amount which together with any other monies irrevocably committed to the payment of principal and interest on the bonds or other obligations will suffice to pay the principal of the bonds or other obligations with interest to maturity thereon, which monies under the terms of such agreement are required to be used for the purpose of paying the principal of and the interest on the bonds or other obligations at their maturity. Bonds and other obligations shall be authorized security for all public deposits. It is the purpose of this Section to authorize any persons, political subdivisions, and officers, public or private, to use any funds owned or controlled by them for the purchase of any such bonds or other obligations.

B. Nothing contained in this Section with regard to legal investments shall be construed as relieving any persons of any duty of exercising reasonable care in selecting securities.

Acts 2007, No. 390, §1, eff. July 10, 2007.



RS 33:4720.140 - Property exempt from taxes and from levy and sale by virtue of an execution

§4720.140. Property exempt from taxes and from levy and sale by virtue of an execution

A. All property of the authority, including funds owned or held by it for the purpose of this Chapter, shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same nor shall judgment against the authority be a charge or lien upon such property; but the provisions of this Section shall not apply to or limit the right of obligees to pursue any remedies for the enforcement of any pledge or lien given pursuant to this Chapter by the authority on its rents, fees, grants, or revenues from community improvement projects; further, the provisions of this Section shall not apply to or limit the right of an obligee to foreclose or otherwise enforce the terms and provisions of any mortgage, note, or other security given by the authority in connection with any immovable property owned by it.

B. The property of the authority acquired or held for the purposes of this Chapter is declared to be public property used for essential public and governmental purposes, and such property shall be exempt from all taxes of the municipality, the parish, the state, or any political subdivision thereof or any other taxing body; but such tax exemption shall terminate when the authority sells, leases, or otherwise disposes of the property in a community improvement area to a purchaser or lessee which is not a public body entitled to tax exemption with respect to the property; however, when any property or portion thereof reenters commerce while owned by the authority or any other public body, the tax exemption herein provided for shall cease as long as such property or portion thereof is used in commerce.

Acts 2007, No. 390, §1, eff. July 10, 2007.



RS 33:4720.141 - Cooperation by public bodies with the Jefferson Parish Redevelopment Authority

§4720.141. Cooperation by public bodies with the Jefferson Parish Redevelopment Authority

A. For the purpose of aiding in the planning, undertaking, or carrying out of a community improvement project and related activities authorized by this Chapter, any public body may, upon such terms, with or without consideration as it may determine:

(1) Dedicate, sell, donate, grant, devise, convey, or lease any of its interest in any property or gray easements, licenses, or other rights or privileges therein to the authority.

(2) Incur the entire expense of any public improvements made by such public body in exercising the powers granted in this Section.

(3) Do any and all things necessary to aid or cooperate in the planning or carrying out of a community improvement plan and related activities.

(4) Lend, grant, or contribute funds to the authority and borrow money and apply for and accept advances, loans, grants, contributions, and any other form of financial assistance from the federal government, the state, parish, or other public body, or from any other source.

(5) Enter into agreements which may extend over any period, notwithstanding any provision or rule of law to the contrary, with the federal government or other public body respecting action to be taken pursuant to any of the powers granted by this Chapter, including the furnishing of funds or other assistance in connection with a community improvement project and related activities.

(6) Cause public buildings and public facilities, including parks, playgrounds, recreational, community, educational, water, sewer, or drainage facilities, or any works which it is otherwise empowered to undertake to be furnished; furnish, dedicate, close, vacate, pave, install, grade, regrade, plan, or replan streets, roads, sidewalks, ways, or other places; plan or replan, zone or rezone any property of the public body, or make exceptions from building regulations; and cause administrative and other services to be furnished to the authority.

B. If at any time title to or possession of any community improvement project is held by any public body or governmental agency, other than the authority which is authorized by this Chapter to engage in the undertaking, carrying out, or administration of community improvement projects and related activities, the provisions of the agreements referred to in this Section shall inure to the benefit of and may be enforced by such public body or governmental agency.

C. Any sale, conveyance, lease, or agreement provided for in this Section may be made by a public body without appraisal, public notice, advertisement, or public bidding.

D. For the purposes of aiding in the planning, undertaking, or carrying out of any community improvement project and related activities of the authority, the parish of Jefferson may, in addition to its other powers and upon such terms, with or without consideration, as it may determine, do and perform any or all of the actions or things which, by the provisions of this Section, a public body is authorized to do or perform, including the furnishing of financial and other assistance.

E. For the purposes of this Section, or for the purpose of aiding in the planning, undertaking, or carrying out of a redevelopment project and related activities, the parish may, in addition to any authority to issue bonds pursuant to R.S. 33:4720.137, issue and sell its general obligation bonds. Any bond issued by the parish pursuant to this Section shall be issued in the manner and within the limitation prescribed by the applicable laws of this state for the issuance and authorization of general obligation bonds by the parish. Nothing in this Section shall limit or otherwise adversely affect any other Section of this Chapter.

Acts 2007, No. 390, §1, eff. July 10, 2007.



RS 33:4720.142 - Title of purchase

§4720.142. Title of purchase

Any instrument executed by the authority purporting to convey any right, title, or interest in any property under this Chapter shall be conclusively presumed to have been executed in compliance with the provisions of this Chapter insofar as title or other interest of any bona fide purchaser, lessees, or transferees of the property is concerned.

Acts 2007, No. 390, §1, eff. July 10, 2007.



RS 33:4720.143 - Agencies to have no power of taxation

§4720.143. Agencies to have no power of taxation

The Jefferson Parish Redevelopment Authority created by this Chapter shall not have any power to levy or assess any ad valorem taxes, personal property taxes, or any other forms of taxes, including special assessments against any property.

Acts 2007, No. 390, §1, eff. July 10, 2007.



RS 33:4720.144 - Cumulative clause

§4720.144. Cumulative clause

The powers conferred by this Chapter shall be in addition and supplemental to the powers conferred by any other law.

Acts 2007, No. 390, §1, eff. July 10, 2007.



RS 33:4720.145 - Severability

§4720.145. Severability

The provisions of this Chapter are hereby declared to be severable, and if any Section, Subsection, Paragraph, provision, exception, sentence, clause, phrase, or part of this Chapter is held unconstitutional or void, the remainder of this Chapter shall continue in full force and effect, it being the legislative intent, now hereby declared, that this Chapter would have been enacted even if such unconstitutional or void matter had not been included therein. Notwithstanding any other evidence of legislative intent, it is hereby further declared to be the controlling legislative intent that, if any provisions or part of this Chapter, or the application thereof to any person or circumstances, is held invalid, the remainder of this Chapter, and the application of such provision or part to persons or circumstances other than those as to which it is held invalid, shall not be affected thereby. Insofar as the provisions of this Chapter are inconsistent with the provisions of any other law, the provisions of this Chapter shall be controlling.

Acts 2007, No. 390, §1, eff. July 10, 2007.



RS 33:4720.146 - Safe clause

§4720.146. Safe clause

The Legislature of Louisiana hereby finds, determines, and declares that this Chapter is necessary for the immediate preservation of the public peace, health, and safety.

Acts 2007, No. 390, §1, eff. July 10, 2007.



RS 33:4720.147 - Definitions

§4720.147. Definitions

The following terms whenever used or referred to in this Chapter shall have the following meaning unless a different meaning is clearly indicated in the context:

(1) "Area of operation" means the area within the corporate limits of the municipality.

(2) "Authority" or "Jefferson Parish Redevelopment Authority" means the public agency created pursuant to R.S. 33:4720.131 et seq.

(3) "Blighted area" means an area which by reason of the presence of a substantial number of slum, deteriorated or deteriorating structures, predominance of defective or inadequate street layout, faulty lot layout in relation to size, adequacy, accessibility, or usefulness, unsanitary or unsafe conditions, deterioration of site or other improvements, diversity of ownership, tax or special assessment delinquency exceeding the fair value of the land, defective or unusual conditions of title, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, substantially impairs or arrests the sound growth of the municipality, retards the provision of housing accommodations or constitutes an economic or social liability and is a menace to the public health, safety, morals, or welfare in its present condition and use; but if the area consists of any disaster area referred to in R.S. 33:4720.133(F), it shall constitute a "blighted area".

(4) "Bonds" means any bonds including refunding bonds, notes, interim certificates, certificates of indebtedness, debenture, or other obligation.

(5) "Clerk of council" means the official of the parish who is the custodian of the official records of the local governing body.

(6) "Community improvement area" means a slum area or a blighted area or a combination thereof which the local governing body designates as appropriate for a community improvement project.

(7) "Community improvement plan" means a general plan for a community improvement project, which plan shall conform to the general plan for the parish as a whole except as provided in R.S. 33:4720.133(E) and shall delineate the community improvement area affected thereby. It shall be sufficient for the plan, for each community improvement area, to contain a general description of those matters proposed to be carried out in the community improvement area, such as any or all of the following: land acquisitions, demolition and removal of structures, redevelopment, improvements, rehabilitation, zoning and planning changes, if any, land uses, population densities, or building requirements. Detailed, particularized proposals for the implementation of all or any portion of a community improvement plan shall be deemed modification of the plan, within the meaning of R.S. 33:4720.133(E). The foregoing definition, as herein amended, shall apply to any community improvement plan heretofore or hereafter approved pursuant to R.S. 33:4720.133.

(8) "Community improvement project" means undertakings and activities for the elimination and prevention of the development or spread of slums and blight and may involve slum clearance and redevelopment in a community improvement area, or rehabilitation or conservation in a community improvement area, or a program of code enforcement in a community improvement area, and may include open land which, because of its location or situation, or both, is necessary for sound community growth which is to be developed by replatting and planning, or any combination or part thereof in accordance with a community improvement plan. Such undertakings and activities may include:

(a) Acquisition of a slum or blighted area or portion thereof.

(b) Demolition and removal of buildings and improvements.

(c) Installation, construction, or reconstruction of streets, utilities, parks, playgrounds, and other improvements necessary for carrying out in the community improvement area the redevelopment objectives of this Chapter in accordance with the community improvement plan.

(d) Disposition of any property acquired in the community improvement area, including sale, initial leasing, or retention by the agency itself, at its fair market value for uses in accordance with the community improvement plan.

(e) Carrying out plans for a program of code enforcement and a program of voluntary or compulsory repair and rehabilitation of buildings or other improvements in accordance with the community improvement plan.

(f) Acquisition of real property in the community improvement area which, under the community improvement plan, is to be repaired or rehabilitated for dwelling use or related facilities, repair or rehabilitation of the structures, and resale of the property.

(g) Acquisition of any other real property in the community improvement area where necessary to eliminate unhealthful, unsanitary, or unsafe conditions, lessen density, eliminate obsolete or other uses detrimental to the public welfare, or otherwise to remove or prevent the spread of blight or deterioration, or to provide land for needed public or quasi public facilities.

(h) Acquisition, without regard to any requirement that the area be a slum or blighted area, of air rights in an area consisting principally of land in highways, railways or subway tracks, bridges, drainage canals, waterways, levees, wharves, warehouses, docks, tunnel entrances, or other similar facilities which have a blighting influence on the surrounding area and over which air rights sites are to be developed for the elimination of such blighting influences and for the provision of improvements and related facilities and uses set forth in the community improvement plan.

(i) Construction of foundations and platforms necessary for the provision of air rights sites for improvements and related facilities and uses set forth in the community improvement plan.

(j) The preservation of historic structures or locations within a project area by removing deleterious surroundings.

(k) Relocating within the project area a structure which the authority determines to be of historic value and which will be disposed of to a public body or private nonprofit organization which will renovate and maintain such structure for historic purposes.

(9) "Families of low income" means those families or persons of eligible income, as defined in R.S. 40:384, whose income is less than the amount determined by the Jefferson Parish Housing Authority to be necessary to enable them without financial assistance to live in decent, safe, and sanitary dwellings without overcrowding.

(10) "Federal government" means a department, agency or instrumentality, corporate or otherwise, of the United States of America.

(11) "Local governing body" means the council charged with governing the parish of Jefferson.

(12) "Local option" means the option and discretion of the local governing body.

(13) "Parish president" means the officer having the duties customarily imposed upon the executive head of the parish.

(14) "Obligee" means any bondholder, agent, or trustee for any bondholder or lessor demising property used in connection with any community improvement project, or any assignee, or assignees of such lessor's interest or any part thereof, and the federal government when it is a party to any contract with the agency.

(15) "Parish" means the parish of Jefferson.

(16) "Person" means any individual, firm, partnership, corporation, company, association, joint stock association, or body politic and shall include any trustee, receiver, assignee, or other person acting in a similar representative capacity.

(17) "Public body" means the state and any parish or municipality and any board, commission, authority, agency, district, subdivision or department, instrumentality, corporate or otherwise, of the foregoing.

(18) "Real property" means all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto or used in connection therewith, and every estate, interest, right or use, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage, or otherwise.

(19) "Related activities" means planning work for the preparation of a general neighborhood renewal plan or for the preparation or completion of a communitywide plan or program and the functions related to the acquisition and disposal of real property pursuant to R.S. 33:4720.132(4).

(20) "Slum area" means an area in which there is a predominance of buildings or improvements, whether residential or nonresidential, which by reason of dilapidation, deterioration, age or obsolescence, inadequate provision for ventilation, light, air, sanitation, or open space, high density of population and overcrowding, or the existence of conditions which endanger life or property by fire and other causes, or an area of open land which, because of its location or situation, or both, is necessary for sound community growth, by replatting, planning and development or any combination of such factors is conducive to ill health, transmission of disease, infant mortality, juvenile delinquency, or crime, and is detrimental to the public health, safety, morals, or welfare.

Acts 2007, No. 390, §1, eff. July 10, 2007.



RS 33:4720.151 - East Baton Rouge Redevelopment Authority

CHAPTER 13-I. EAST BATON ROUGE REDEVELOPMENT AUTHORITY

§4720.151. East Baton Rouge Redevelopment Authority

A. This Chapter may be referred to as the "East Baton Rouge Parish Redevelopment Law".

B. It is hereby found and declared that:

(1) There exist in the parish of East Baton Rouge areas which have become slums, blighted, and distressed because of the unsafe, unsanitary, inadequate, or overcrowded condition of the structures therein, or because of inadequate planning for the area, or because of physically or functionally obsolete structures, or because of excessive dwelling unit density, or because of the lack of proper light and air and open space, or because of faulty street or lot design, or inadequate public utilities, or community services, or because of failure to adequately maintain and repair structures, or because of the conversion to incompatible types of land usage, or because of environmental conditions and circumstances. Such conditions or a combination of some or all of them have and will continue to result in making such areas economic and social liabilities.

(2) In the wake of Hurricane Katrina and Hurricane Rita, the resident population of the parish of East Baton Rouge in particular has increased dramatically, creating an urgent and immediate need for affordable residential housing. Persons displaced by Hurricane Katrina and Hurricane Rita should be assisted, should they so desire, in obtaining long-term or permanent housing in the parish of East Baton Rouge.

(3) The prevention and elimination of slum, blighted, and distressed properties are matters of public policy and concern, as such areas tend to consume a disproportionate amount of parish revenues because of the extra services required for police, fire, accident, and other forms of public protection, services, and facilities.

(4) The salvage, renewal, redevelopment, and reconstruction of such slum, blighted, and distressed areas will promote the public health, safety, morals, and welfare of the public.

(5) The powers conferred by this Chapter are for public uses, purposes, welfare, and utility for which public money may be expended as necessary and in the public's interest. The provisions herein provided shall apply for residential, recreational, commercial, industrial, or other purposes and otherwise to encourage the provision of healthful homes, safe neighborhoods, a decent living environment, and adequate places of employment for the people. Such purposes are hereby declared as a matter of legislative determination.

(6) The object of this Chapter is to provide for the following:

(a) A unified and comprehensive response to the housing shortages and other indirect effects of Hurricane Katrina and Hurricane Rita upon south central Louisiana.

(b) The general and economic welfare of the parish through housing, commercial, office, hospitality, recreation, education, infrastructure and utility capacity, manufacturing, industrial, research, retail, or other activities which will create or retain jobs, maintain or diversify industry, including new or emerging technologies, or maintain or increase the tax base.

(c) The improvement of conditions of deteriorated physical development, slow economic growth, and eroded financial health of the public and private sectors.

(d) The control, abatement, and prevention of pollution to protect public health and safety, and the development and use of indigenous and renewable energy resources.

(e) Assistance to nonprofit and governmental entities in support of health, educational, charitable, community, cultural, agricultural, consumer, or other services benefiting the citizens.

C.(1) There is hereby created in the parish of East Baton Rouge a body politic and corporate which shall exist in perpetuity and shall be known as the East Baton Rouge Redevelopment Authority, referred to in this Chapter as the "authority".

(2) The authority shall be a special district created pursuant to Article VI, Section 19 of the Constitution of Louisiana and political subdivision of the state as defined in Article VI, Section 44 of the Constitution of Louisiana. The authority, acting through its governing board, is hereby granted all of the rights, powers, privileges, and immunities accorded by the laws and the Constitution of Louisiana to political subdivisions of the state, subject to the limitations provided in this Chapter.

D. The authority, for the purposes of this Chapter, may within its jurisdiction, formulate a workable program or programs for using appropriate private and public resources to eliminate and prevent the development or spread of slums and blight, to encourage needed rehabilitation, and to provide for the redevelopment of slum or blighted areas, or to undertake other feasible parochial activities as may be suitably employed to achieve the objectives of such workable program.

E. The authority, to the greatest extent it determines to be feasible in carrying out the provisions of this Chapter, shall seek out cooperative endeavors, including partnerships, joint ventures, and equity participation structures, with nonprofit organizations and private enterprise. The authority shall give consideration to this objective in exercising the powers granted pursuant to this Chapter.

F.(1) The East Baton Rouge Redevelopment Authority shall be comprised of all of the territory located within the parish of East Baton Rouge, including the territory comprising the municipalities of Baker, Baton Rouge, Central, and Zachary, constituted on July 10, 2007. However, the governing authority of each municipality may opt out of being included within the territorial jurisdiction of the authority.

(2) The authority shall be activated and implemented by the appropriate governing authority recognizing and confirming the appointment of the initial five members of the board.

G.(1) The East Baton Rouge Redevelopment Authority shall be governed by a board of commissioners, referred to in this Chapter as the "board", consisting of five members appointed as follows:

(a) One member shall be appointed by the governing authority of the Baton Rouge Area Foundation.

(b) One member shall be appointed by the governing authority of the Baton Rouge Area Chamber.

(c) Three members shall be appointed by the mayor-president of the city of Baton Rouge and parish of East Baton Rouge.

(2) All appointments shall be confirmed by the appropriate governing authority.

(3) The appointing authority shall present its appointees to the appropriate governing authority. Such presentations by the appointing authorities shall be in writing, shall be made at an official and open meeting of the appropriate governing authority, and shall include information sufficient to allow the appropriate governing authority to assess the qualifications and fitness of the appointee for his intended duties. Upon receipt of such presentation, the appropriate governing authority shall have the right to confirm or reject said appointment. Such confirmation or rejection shall be made in the manner and under the procedure prescribed by the governing authority. Regardless of the manner and procedure so employed, if the governing authority does not reject said appointment within sixty days after the presentation required by this Paragraph, then the appointment shall be deemed confirmed.

(4) Each board member shall be a citizen of the United States, a domiciliary of and a qualified voter in the appropriate jurisdiction for at least one year preceding the date of appointment, and shall remain a domiciliary of and a qualified voter of such jurisdiction during the entirety of the term of office. Furthermore, each board member shall be of good character and shall possess some skill, knowledge, or experience that will prove useful in the accomplishment of the goals of the authority as set forth in Subsection B of this Section.

(5) Each board member shall serve for a term of five years, unless removed for cause by the board, as provided in this Chapter, or removed for any reason by authorized action of the appointing authority.

(6) The board shall establish rules and requirements relative to the attendance and participation of members in its meetings, regular or special. Such rules and regulations may prescribe a procedure whereby, should any member fail to comply with such rules and regulations, such member may be disqualified and removed automatically from office by no less than a majority vote of the remaining members of the board, and that member's position shall be vacant as of the first day of the next calendar month. Any person removed under the provisions of this Paragraph shall be ineligible for reappointment to the board, unless such reappointment is confirmed unanimously by the board.

(7) A vacancy on a board shall be filled in the same manner as the original appointment. In such cases a majority of the remaining board members may appoint an interim member to serve until a new member is confirmed.

(8) Board members shall serve without compensation, shall have the power to organize and reorganize the executive, administrative, clerical, and other departments and forces of the authority and to fix the duties, powers, and compensation of all employees, agents, and consultants of the authority. The board may reimburse any member for expenses actually incurred in the performance of duties on behalf of the authority.

(9) The board shall elect yearly from its number a chairman, a vice chairman, a secretary, and a treasurer and shall establish their duties as may be regulated by rules adopted by the board. The offices of secretary and treasurer may be held by the same person. The board may meet in regular session once each month and also shall meet in special session as convened by the chairman or upon written notice signed by three members. A majority of the members of the board, not including vacancies, shall constitute a quorum for the conduct of business.

(10) All actions of a board shall be approved by the affirmative vote of a majority of the members of that board present and voting. However, no action of the board shall be authorized on the following matters unless approved by a majority of the total board membership:

(a) Adoption of bylaws and other rules and regulations for conduct of the authority's business.

(b) Hiring or firing of any employee or contractor of the authority. This function may by majority vote be delegated by the board to a specified officer or committee of the authority, under such terms and conditions, and to the extent, that the board may specify.

(c) The incurring of debt.

(d) Levy of taxes and call for any tax or other election.

(e) Adoption or amendment of the annual budget.

(f) Sale, lease, encumbrance, or alienation of real property, improvements, or personal property with a value of more than fifty thousand dollars.

(11) Vote by proxy shall not be permitted. Any member may request a recorded vote on any resolution or action of the authority.

(12) The board shall cause minutes and a record to be kept of all its proceedings. Except as otherwise provided in this Paragraph, the authority shall be subject to the Public Records Law (Chapter 1 of Title 44 of the Louisiana Revised Statutes of 1950), the Open Meetings Law (R.S. 42:11 et seq.), and the Code of Governmental Ethics (Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950). Notwithstanding the provisions of R.S. 42:14, until thirty days prior to the date the board is scheduled to consummate a final sale or lease of any immovable property owned by the authority, the board may meet in executive session to discuss negotiations between the authority and any prospective seller, purchaser, lessor, or lessee of that property. R.S. 44:31 through 35 shall not apply to any records related to the negotiations of or to the terms of such a sale or lease until thirty days prior to the date the board is scheduled to consummate a final sale or lease. The board shall give written public notice of its intention to consummate a final sale or lease at least thirty days prior to the date on which the board intends to take such action. This notice shall comply with the procedural provisions of R.S. 42:19.

(13) Repealed by Acts 2008, No. 891, §3, eff. July 9, 2008. (See also Acts 2009, No. 45, §1, eff. June 15, 2009.)

H. The authority, through the board, shall have all powers necessary or convenient to carry out and effectuate the purposes and provisions of this Chapter, including but not limited to the following:

(1) To sue and be sued and as such to stand in judgment.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, lease, or otherwise and to hold and use any property, real, personal, mixed, tangible, or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the authority, and to engage in any action, such as the purchase of insurance, necessary or desirable for the maintenance or improvement of such property. The authority shall not have any power to expropriate, except that power which is granted by the appropriate governing authority.

(4)(a) To sell, lease for a term of up to ninety-nine years, exchange, or otherwise dispose of or transfer to or with other political subdivisions of this state or public or private persons at public or private sale any residential, commercial, industrial, or subdivision land, property, improvements, or portions thereof, including real property, which is, in the opinion of the board, appropriate to accomplish the objectives and purposes of the authority.

(b) Prior to any sale, lease, conveyance, disposition, or transfer of property pursuant to this Paragraph, the authority shall fix the price and terms of the sale, lease, exchange, or other contract to be made with reference to the property. Such sale, lease, conveyance, disposition, or transfer shall comply with the terms and provisions of this Chapter.

(c) Any sale of industrial land, as defined by Chapter 8 of Title 51 of the Louisiana Revised Statutes and the statutes referenced therein, shall be in accordance with laws providing for the disposition or transfer of such land.

(d) Other than the requirements of this Chapter, no other law limiting or regulating the form or manner of the sale, lease, conveyance, disposition, or transfer of property by public bodies, including without limitation R.S. 41:1338, shall apply to the sale, lease, conveyance, disposition, or transfer of property by the authority. All such sales, leases, conveyance, dispositions, or transfers of property remain subject to the limitations imposed by the Constitution of Louisiana.

(5) To convey to the United States, the state, or to any political subdivision of the state any land, property, right-of-way, easement, servitude, or other thing of value, which the authority may own or acquire, for use by such governmental entity to accomplish the objectives and purposes of the authority, pursuant to the terms of any appropriate cooperative endeavor agreement.

(6) To make and collect reasonable charges for the use of property of the authority and for services rendered by the authority and to regulate fees or rentals charged for use of privately owned facilities located on property owned or sold by the authority when such facilities are offered for use by the public or by a private industrial, commercial, research, or other economic development entity or activity.

(7) To enter into contracts and agreements with public bodies or public and/or private entities to achieve the authority's objectives and purposes, including but not limited to contracts for professional, legal, and other services and for the purchase, lease, acquisition, sale, construction, operation, maintenance, marketing, and improvement of land, public works, and facilities, as the board may deem necessary or convenient to accomplish the objectives and purposes of the authority.

(8) To plan, develop, regulate, operate, and maintain activities and planned land uses to foster creation of new jobs, economic development, industry, health care, general public and social welfare, commerce, manufacturing, tourism, relocation of people and businesses to the area, shipbuilding, aviation, military, warehousing, transportation, offices, recreation, housing development, and conservation.

(9) To acquire land and improvements to construct, operate, and maintain facilities, improvements, and infrastructure, including buildings, roads, bridges, drainage, and utilities, and to perform other functions and activities on property owned or leased by the authority to accomplish the objectives and purposes of the authority. However, the authority is prohibited from constructing, operating, or maintaining any water, electric, or gas utility facilities which duplicate, curtail, impair, or directly compete with a regulated water, electric, or gas utility facility operating in or adjacent to the property owned or leased by the authority.

(10) To require and issue licenses.

(11) To levy annually and cause to be collected ad valorem taxes, provided that the amount, term, and purpose of such taxes, as set out in propositions submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors of the parish voting in an election held for that purpose.

(12)(a) To levy and collect sales and use taxes within the boundaries of the authority for such purposes and at such rate as provided by the propositions authorizing their levy, not to exceed in aggregate one percent, which taxes may not exceed the limitation set forth in the Constitution of Louisiana, provided the proposition submitted to a vote in accordance with the Louisiana Election Code shall be approved by a majority of the qualified electors of the parish voting in an election held for that purpose. In submitting a sales tax proposition to a vote, the board may enter into a cooperative endeavor agreement with the parish governing authority providing for the sales tax to be divided into parts between the parish and the authority for such purposes and in such amounts as may be set forth in the proposition.

(b) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution, and storage for use or consumption of tangible personal property, and upon the sales of services within the parish, all as defined in R.S. 47:301 et seq.

(c) Except where inapplicable, the procedure established by R.S. 47:301 et seq. shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement those Sections and to make them applicable to the tax herein authorized shall be fixed in the resolution imposing the tax.

(d) The tax shall be imposed and collected uniformly throughout the parish.

(e) Any tax levied under this Paragraph shall be in addition to all other taxes which the parish or any other political subdivision within the parish is now or hereafter authorized to levy and collect.

(13) To develop, activate, construct, exchange, acquire, improve, repair, operate, maintain, lease, mortgage, sell, and grant a security device affecting the movable and immovable property, servitudes, facilities, and works within the parish under such terms and conditions as the board may deem necessary or appropriate for any public purpose, including industrial, residential, subdivision, and commercial development.

(14) To borrow money and to pledge or grant a security device affecting all or part of its revenues, leases, rents, and other advantages as security for such loans.

(15) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(16) To undertake and carry out redevelopment projects and related activities.

(17) To apply for and accept advances, leases, grants, contributions, and any other form of financial assistance from the federal government, the state, parish, or other public bodies, or from any sources, public or private, for the purposes of this Chapter, and to give such security as may be required and to enter into and carry out contracts or agreements in connection therewith; and to include in any contract for financial assistance with the federal government such conditions imposed pursuant to federal laws as the board may deem reasonable and appropriate and which are not inconsistent with the purposes of this Chapter.

(18) To make or have made all surveys and plans necessary to the carrying out of the purposes of this Chapter and to adopt or approve, modify, and amend such plans, which plans may include but are not limited to:

(a) Plans for carrying out a program of voluntary or compulsory repair and rehabilitation of buildings and improvements.

(b) Plans for the enforcement of state and local laws, codes, and regulations relating to the use of land and the use and occupancy of buildings and improvements and to the compulsory repair, rehabilitation, demolition, or removal of buildings and improvements.

(c) Appraisals, title searches, surveys, studies, and other plans and work necessary to prepare for the undertaking of redevelopment projects and related activities.

(19) To develop, test, and report methods and techniques and carry out demonstrations and other activities for the prevention and the elimination of slums and urban blight, including developing and demonstrating new or improved means of providing housing or continuing care, assisted living, or independent living or other similar type housing for elderly or retired persons or other persons desiring such housing facilities.

(20) To make and from time to time amend and repeal bylaws, orders, rules, and regulations in order to effectuate the provisions of this Chapter.

(21) To exercise all or any part or combination of powers herein granted by this Chapter.

(22) The authority shall not be deemed to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana.

(23) To purchase property at a sale conducted pursuant to enforcement of judicial mortgages created in accordance with R.S. 13:2575(C) by tendering a bid equal to or greater than the minimum bid advertised, which bid may be a credit bid consisting of the obligation of the authority to satisfy the bid by payment to the political subdivision holding the lien being enforced in accordance with intergovernmental agreements between the authority and such political subdivision. Such a bid shall be given priority over all other bids regardless of amount, except for a higher bid submitted by a conventional mortgage holder holding a mortgage on the subject property.

I.(1) The authority may incur debt and issue general obligation bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, and Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, for the acquisition and operation of authority property or to carry out the other public purposes of this Chapter, and to issue any other bonds permitted by law, borrow money, and issue certificates of indebtedness, notes, and other debt obligations as evidence thereof and provide for the manner and method of repayment in accordance with law.

(2) The authority may issue revenue bonds to finance the undertaking of a redevelopment project under this Chapter, or otherwise to acquire, purchase, lease, construct, or improve housing, residential development, subdivision development, commercial, research, industrial, or other plant sites and buildings, or other capital improvements authorized in this Chapter, including energy and pollution abatement and control facilities and necessary property and appurtenances thereto; and may sell, lease, sublease, or otherwise dispose of by suitable and appropriate contract to any enterprise locating or existing within the jurisdiction of the authority such sites, buildings, or facilities and appurtenances thereto, all or severally. The funds derived from the sale of such bonds may be disbursed in whole or in part upon delivery of the bonds as shall be provided in the contract between the authority and the residential, commercial, research, industrial, or other enterprise to be aided, encouraged, or benefited subject to the requirements of this Chapter.

(3) The issuing authority may enter into, amend, or terminate, as it determines to be necessary or appropriate, any ancillary contracts (a) to facilitate the issuance, sale, resale, purchase, repurchase, or payments of bonds, including without limitation bond insurance, letters of credit, and liquidity facilities, or (b) to attempt to hedge risk or achieve a desirable effective interest rate or cash flow, all subject to the approval of the State Bond Commission.

(4) Bonds issued under Paragraph (2) of this Subsection shall be authorized by resolution of the board and shall be limited obligations of the issuing authority; the principal and interest, costs of issuance, and other costs incidental thereto shall be payable solely from the income and revenue derived from the sale, lease, or other disposition of the project or facility to be financed by the bonds issued under this Subsection, or from the income and revenue derived from the sale, lease, or other disposition of any existing project or facility acquired, constructed, and improved under the provision of this Subsection, or from any source available for such purpose. However, in the discretion of the issuing authority, the bonds may be additionally secured by mortgage or other security device covering all or part of the project from which the revenues so pledged may be derived. Any refunding bonds issued pursuant to this Subsection shall be payable from any source described above or from the investment of any of the proceeds of the refunding bonds authorized under this Subsection and shall not constitute an indebtedness or pledge of the general credit of the parish or municipality, as appropriate, or the authority within the meaning of any constitutional or statutory limitation of indebtedness and shall contain a recital to that effect. Bonds of the authority issued under this Subsection shall be issued in such form, shall be in such denominations, shall bear interest, shall mature in such manner, and be executed by one or more members of the board as provided in the resolution authorizing the issuance thereof. Such bonds may be subject to redemption at the option of and in the manner determined by the board in the resolution authorizing the issuance thereof.

(5) No bonds or other evidences of indebtedness may be issued under this Subsection without the prior approval of the State Bond Commission of the terms and provisions thereof.

(6) Bonds issued under this Subsection shall be issued, sold, and delivered in accordance with the terms and provisions of a resolution adopted by the board. The board may sell such bonds in such manner, either at public or at private sale, and for such price as it may determine to be in the best interests of the authority, subject to the approval of the State Bond Commission. The resolution issuing bonds shall be published in a newspaper of general circulation within the jurisdiction of the authority, and for a period of thirty days after said publication, any interested citizen may bring an action to contest the bonds and the security therefor, as provided in the Constitution of Louisiana. If, after the expiration of thirty days, no suit has been filed, the issuance, sale, and security of the bonds shall be incontestable, and no court shall have authority to entertain any action questioning or contesting such matters.

(7) Bonds issued by the authority under this Chapter are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, shall be subject to the refunding provisions of Chapter 14-A of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

(8) No bonds, other debt obligations, or contracts of the authority shall be a charge upon the income, property, or revenue of the parish or municipality, as appropriate, nor shall any obligations of the authority be the obligations of the applicable parish or municipality.

(9) Any bonds issued by the authority shall be subject to the Bond Validation Law (R.S. 13:5121), pursuant to which the issuance of the bonds may be submitted to the courts for validation.

J.(1) The exercise by the board of the powers conferred by virtue of this Chapter shall be deemed and held to be an essential governmental function of the state and parish. As the exercise of the powers granted by this Chapter will be in all respects for the benefit of the people of the state and parish, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, the authority shall not be required to pay any taxes, including but not limited to sales and use taxes, ad valorem, occupational licensing, income, or any other taxes of any kind or nature, or fees or assessments upon any property held, acquired, or used by the authority under the provisions of this Chapter, or upon the income therefrom. Any bonds, certificates, or other evidences of indebtedness issued by the authority and the income therefrom shall be exempt from taxation by the state and by any parish, municipality, or other political subdivision of the state. The authority shall not be deemed to be a public utility and shall not be subject in any respect to the authority, control, regulation, or supervision of the Louisiana Public Service Commission.

(2) All property of the authority, including funds owned or held by it for the purpose of this Chapter, shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same, nor shall judgment against the parish or authority be a charge or lien upon such property. However, the provisions of this Subsection shall not apply to or limit the right of obligees to pursue any remedies for the enforcement of any pledge or lien given pursuant to this Chapter by the authority on its rents, fees, grants, or revenues.

K.(1) The authority may purchase adjudicated properties within its territorial jurisdiction from any political subdivision of the state of Louisiana. No such purchase shall be construed to, or otherwise have the effect of, extending or suspending the period prescribed by law for the redemption of the property by the tax debtor or any other person.

(2) In addition to the authority set forth in Subpart B of Part IV of Chapter 5 of Subtitle III of Title 47 of the Louisiana Revised Statutes of 1950, such purchases by the authority may be in the manner provided for in Chapter 13-A of Title 33 of the Louisiana Revised Statutes of 1950 or by a direct negotiated purchase and sale agreement between the authority and a political subdivision without any other requirement of a public sale prior to the transfer of such properties to the authority. Such purchases by the authority shall not be considered the sale of surplus property or of property owned by the political subdivision.

(3) Effective upon the recordation of the transfer of an adjudicated property to the authority pursuant to a purchase and sale agreement, the rights of the authority in and to such property shall be the rights of a purchaser at a tax sale as contemplated by Chapter 5 of Subtitle III of Title 47 of the Louisiana Revised Statutes of 1950, subject only to the rights of redemption of the property set forth in Article VII, Section 25(B) of the Constitution of Louisiana, and the property shall no longer be deemed to be adjudicated property as of such recordation. For purposes of the right of redemption in Article VII, Section 25(B) of the Constitution of Louisiana, the three-year period commences on the date of the recordation of the initial adjudication to the political subdivision and not on the date of transfer to the authority.

(4) Any such purchase and sale agreement shall set forth the total consideration to be paid by the authority and the method and timing of payment of such consideration by the authority.

(5) The state and any political subdivision with liens on the property may, pursuant to intergovernmental agreements with the authority, cancel such liens contemporaneously with or subject to the transfer of the property to the authority.

(6)(a) The authority shall have the right, subject to the provisions of this Section, to purchase properties at tax sales conducted in accordance with Part III of Chapter 5 of Subtitle III of Title 47 of the Louisiana Revised Statutes of 1950, and any and all such purchases shall be a purchase pursuant to those provisions and not an adjudication to a political subdivision.

(b) Notwithstanding the provisions of Chapter 5 of Subtitle III of Title 47 of the Louisiana Revised Statutes of 1950, the authority may tender a bid at a tax sale which is a credit bid, consisting of the obligation of the authority to satisfy the component parts of the bid by payments to the respective political subdivisions and taxing entities in accordance with intergovernmental agreements between the authority and such political subdivisions and taxing entities.

(c) A bid by the authority at a tax sale for the minimum amount shall take priority over all other bids for the same quantity of property, except for a higher bid submitted by a conventional mortgage holder holding a mortgage on the subject property.

(7) The authority shall submit annual reports to the House Committee on Municipal, Parochial and Cultural Affairs and the Senate Committee on Local and Municipal Affairs and each member of the East Baton Rouge Parish legislative delegation concerning property purchased by the authority. Such report shall be filed by March first each year and shall cover the previous calendar year. Each report shall include:

(a) The legal description or other indication of the location of each property purchased.

(b) The amount paid for each property.

(c) The minimum bid that was set for the property and the appraised value of the property.

(d) A general description of the authority's plans for the property and how such plans advance the purposes for which the authority is created.

L.(1) The authority shall have the power to create and execute redevelopment or development plans for specified areas within its territorial jurisdiction. The implementation of all such plans shall not proceed until, to the extent required by law, the authority has obtained the approval of the local planning commission or zoning board. In the execution of such a redevelopment plan, the authority shall have the powers provided in this Subsection. The fact that a certain power is expressed or implied in this Paragraph as pertinent to the authority's execution of a redevelopment plan shall not suggest or imply that such power is otherwise denied to the authority.

(2) A redevelopment plan shall include a definition of the redevelopment area. This area, or any part thereof, may be further designated as a subdistrict of the authority.

(3) The authority may sell, lease, exchange, or otherwise transfer immovable property or any interest therein acquired by it for residential, recreational, commercial, industrial, or other uses or for public use, subject to such covenants, conditions, and restrictions, including covenants running with the land, as it may deem to be necessary or desirable to assist in carrying out the purposes of this Chapter. The purchasers or lessees and their successors and assigns shall be obligated to devote such immovable property only to the uses as the authority may determine to be in the public interest, including the obligation to begin within a reasonable time any improvements on such immovable property. Such immovable property or interest shall be sold, leased, exchanged, or otherwise transferred at not less than its fair value for uses in accordance with the redevelopment or development plan. In determining the fair value of immovable property for uses in accordance with the redevelopment or development plans, the authority shall take into account and give consideration to the use provided in such plan; the restrictions upon and the covenants, conditions, and obligations assumed by the purchaser or lessee; and the objectives of such plan. The authority, in any instrument of conveyance to a private purchaser or lessee, may provide that such purchaser or lessee shall be without power to sell, lease, exchange, or otherwise transfer the immovable property without the prior written consent of the authority until such purchaser or lessee has completed the construction of any and all improvements which he has obligated himself to construct thereon. Immovable property acquired in accordance with the provisions of the plan shall be transferred as rapidly as feasible in the public interest, consistent with the carrying out of the provisions of the project plan. Such plan and any substantial modification of such plan shall be filed as a public record in the office of the clerk of the parish, and any conveyances, encumbrances, or other contracts may incorporate the provisions thereof by reference which shall afford notice thereof to all parties.

(4) The authority may dispose of, sell, exchange, or lease immovable property in a redevelopment area to any private person for the fair market value of the property as determined by a certified and competent appraiser, or to any private person pursuant to reasonable competitive bidding procedures as it shall prescribe subject to the provisions set forth in this Paragraph. Such reasonable bidding procedures must include public notice, by publication once each week for two consecutive weeks in a newspaper having a general circulation in the community, inviting proposals from and making available all pertinent information to private redevelopers or any persons interested in undertaking to redevelop or rehabilitate a redevelopment area or any part thereof. Such notice shall identify the area, or portion thereof, and shall state that proposals shall be made by those in interest within thirty days after publication of such notice, and that such further information as is available may be obtained at such office as shall be designated in the notice. The board shall consider all such redevelopment or rehabilitation proposals and the financial and legal ability of the persons making such proposals to carry them out, and may negotiate with any persons for proposals for the purchase, lease, or other transfer of any immovable property acquired by the authority in the redevelopment area. The board may accept such proposal as it deems to be in the public interest and in furtherance of the purposes of this Chapter. Such notice, and all contracts to sell, lease, exchange, or otherwise transfer immovable property under the provisions of this Chapter, shall be a public record and shall include the name of the redeveloper or purchaser, together with the names of its officers and principal members or shareholders and investors and other interested parties, the redeveloper's estimate of the cost of any residential development and rehabilitations, and the redeveloper's estimate of rentals and sales prices of any proposed housing involved in such redevelopment and rehabilitation. Thereafter, the board may execute such contract in accordance with the provisions of this Chapter and deliver acts of sale, leases, and other instruments and take all steps necessary to effectuate such contract.

(5) The authority may temporarily operate, maintain, or lease real property acquired by it in a redevelopment area for or in connection with a redevelopment project pending disposition of the property as authorized in this Chapter for such uses and purposes as may be deemed desirable even though not in connection with the redevelopment plan.

(6) Any real property within a redevelopment area acquired pursuant to Subsection K of this Section may be disposed of without regard to the other provisions of this Chapter. Real property acquired in accordance with the redevelopment plan may be disposed of to a public body for public reuse without regard to the provisions of this Subsection.

(7) Notwithstanding any other provisions of this Chapter where an area in the parish is designated as a redevelopment area under the Federal Area Redevelopment Act (Public Law 87-27), or any Act supplementary thereto, land in a redevelopment project area designated under the redevelopment plan for industrial or commercial uses may be disposed of to any public body or nonprofit corporation for subsequent disposition as promptly as practical by the public body or corporation for redevelopment in accordance with the redevelopment plan, and only the purchaser from or lessee of the public body or corporation, and their assignees, shall be required to assume the obligation of beginning the building of improvements within a reasonable time. Any disposition of land to a public body or corporation under this Paragraph shall be at its fair value for uses in accordance with the redevelopment plan.

M.(1) The authority may, in the implementation of a redevelopment plan, create one or more subdistricts to conduct, oversee, or assist in the implementation of such redevelopment plan. The boundaries of such a subdistrict may include all or part of the redevelopment area. Such a subdistrict shall have and exercise such powers and responsibilities as the authority shall specify in the enabling resolution. The full extent of such powers and responsibilities may include such powers as the authority itself may exercise, and such other powers as are given to the subdistrict by this Paragraph or any other law, but any exercise of such powers by the subdistrict shall be confined solely to the geographical limits of the subdistrict. Such a subdistrict may be established to exist at the pleasure of the authority, or for any period of time, or until the happening of any occurrence or occurrences, that the authority may specify.

(2) The creation of a subdistrict shall in no instance result in the detachment, severance, or loss of any power or responsibility granted to the authority by this Chapter, and within the confines of any subdistrict, the authority shall have full jurisdiction, concurrent with that of the subdistrict, to exercise said powers and responsibilities. The fact that a certain power is expressed or implied in this Paragraph as pertinent to a subdistrict's conduct, overseeing, or assistance in the implementation of the redevelopment plan shall not suggest or imply that such power is otherwise denied to the authority. However, the authority and its subdistricts shall not, collectively, have any greater power to tax than that granted, in the first instance, to the authority alone.

(3) Unless otherwise specified in the resolution or other formal act creating the subdistrict, the board members of the authority shall constitute the governing authority of the subdistrict.

(4) Unless otherwise specified in the resolution or other formal act creating the subdistrict, the subdistrict shall be a distinct and separate juridical entity, and the rights, interests, and liabilities of the subdistrict shall not under any circumstances be considered those of the authority.

(5)(a) In addition to the other powers it may be granted, a subdistrict may enjoy, within its geographical boundaries, the powers of tax increment financing, the issuance of revenue bonds, and those other powers that may be exercised by an economic development district created by a local governmental subdivision pursuant to R.S. 33:9038.32. However, the subdistrict shall remain subject to all limitations and reservations applicable to the powers of the authority.

(b) Prior to the dedication of any state sales tax increments to be used for an authorized purpose of a subdistrict, the secretary of the Department of Economic Development shall submit the proposal to the Joint Legislative Committee on the Budget for approval. The submittal shall also include a written evaluation and determination by the department, with input from and certification by the Department of Revenue, of the anticipated increase in state sales tax revenues to be collected within the state over state sales tax revenues that were collected within the state in the year immediately prior to the year in which the proposal is submitted to the committee that would be a direct result of the proposal. In addition, any cooperative endeavor agreement or other agreement providing for the expenditure of funds collected by the state as state sales tax increments and dedicated to a project or for the payment of revenue bonds therefor shall be subject to approval by the State Bond Commission prior to execution by the state.

N. All banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking or investment business; all insurance companies, insurance associations, and other persons carrying on an insurance business; and all executors, administrators, curators, trustees, and other fiduciaries may legally invest any sinking funds, monies, or other funds belonging to them or within their control in any bonds or other obligations issued by the authority pursuant to this Chapter. Bonds and other obligations shall be authorized security for all public deposits. It is the purpose of this Subsection to authorize any public or private persons, political subdivisions, and officers, public or private, to use any funds owned or controlled by them for the purchase of any bonds or other obligations. Nothing contained in this Subsection with regard to legal investments shall be construed as relieving any persons of any duty of exercising reasonable care in selecting securities.

O. For the purpose of aiding in the planning, undertaking, or carrying out of a redevelopment or development project and related activities authorized by this Chapter, any public body may, upon such terms, with or without consideration as it may determine:

(1) Dedicate, sell, convey, or lease any of its interest in any property or grant easements, licenses, or other rights or privileges therein to the authority.

(2) Incur the entire expense of any public improvements made by such public body.

(3) Do any and all things necessary to aid or cooperate in the planning or carrying out of a redevelopment plan and related activities.

(4) Lend, grant, or contribute funds to the authority in accordance with an appropriate cooperative endeavor agreement and borrow money and apply for and accept advances, loans, grants, contributions, and any other form of financial assistance from the federal government, the state, parish, or other public body, or from any other source.

(5) Enter into agreements which may extend over any period notwithstanding any provision or rule of law to the contrary with the federal government or other public body respecting action to be taken pursuant to any of the powers granted by this Chapter, including the furnishing of funds or other assistance in connection with a redevelopment project and related activities.

(6) Cause public buildings and public facilities, including parks, playgrounds, recreational, community, educational, water, sewer, or drainage facilities, or any other works which it is otherwise empowered to undertake to be furnished; furnish, dedicate, close, vacate, pave, install, grade, regrade, plan, or replan streets, roads, sidewalks, ways, or other places; plan or replan, zone or rezone, or make exceptions from building regulations.

P. Any instrument executed, in proper form and with proper certification of authority, by the authority purporting to convey any right, title, or interest in any property under this Chapter shall be conclusively presumed to have been executed in compliance with provisions of this Chapter insofar as title or other interest of any bona fide purchasers, lessees, or transferees of the property is concerned.

Q. As used in this Chapter, the following terms shall have the meaning herein ascribed to them.

(1) "Appropriate governing authority" shall mean the governing authority of East Baton Rouge Parish.

(2) "Appropriate jurisdiction" shall mean East Baton Rouge Parish.

(3) "Bonds" means any bonds, notes, interim certificates, certificates of indebtedness, debenture, or other obligation.

(4) "Federal government" means any department, agency, or instrumentality, corporate or otherwise, of the United States of America.

(5) "Public body" means the state and any parish and any board, authority, agency, district, subdivision, department, or instrumentality, corporate or otherwise, of the state or any parish.

(6) "Real property" or "immovable property" means any and all right, title, and interest in a tract of land, including its component parts and liens by way of judgment, mortgage, or otherwise.

(7) "Owners of a property interest" means anyone with a corporeal or incorporeal interest in immovable property filed for record in the conveyance records or mortgage records of the clerk of court and ex officio recorder of mortgages for the parish where the property is located, including a naked owner, a usufructuary, a mortgagee, a judgment creditor, or a holder of a personal or predial servitude.

R. Insofar as the provisions of this Chapter are inconsistent with the provisions of any other law, the provisions of this Chapter shall be controlling. However, the authority shall be subject to the provisions of the Local Government Fair Competition Act, R.S. 45:844.41 et seq. The authority conferred by this Chapter shall be in addition and supplemental to the powers conferred by any other law.

S.(1) In addition to other powers granted to the authority pursuant to this Chapter, the authority may initiate an expedited quiet title and foreclosure action under this Subsection to quiet title to immovable property held by the authority, interests in property purchased by the authority at tax sales, or in formerly adjudicated properties acquired by the authority from a political subdivision, by recording with the conveyance records of the clerk of court and ex officio recorder of mortgages a notice of pending expedited quiet title and foreclosure action. The notice shall include a legal description of the property; the street address of the property if available; the name, address, and telephone number of the authority; a statement that the property is subject to expedited quiet title proceedings and foreclosure under this Subsection; and a statement that any legal interests in the property may be extinguished by a district court order vesting title to the property in the authority. The right of redemption from tax sales in Article VII, Section 25(B) of the Constitution of Louisiana shall be terminated by these proceedings only if the time period for expiration of the right of redemption has expired. If a notice is recorded in error, the authority may correct the error by recording a certificate of correction with the register of conveyances. A notice or certificate under this Subsection need not be notarized and may be authenticated by a digital signature or other electronic means. If the authority has reason to believe that a property subject to an expedited quiet title and foreclosure action under this Subsection may be the site of environmental contamination, the authority shall provide the Department of Environmental Quality with any information in the possession of the authority that suggests the property may be the site of environmental contamination.

(2) After recording the notice under Paragraph (1) of this Subsection, the authority shall initiate a search of records identified in this Paragraph to identify the owners of a property interest in the property who are entitled to notice of the quiet title and foreclosure hearing under this Subsection. The authority may enter into a contract with or may request from one or more authorized representatives a title search or other title product to identify the owners of a property interest in the property as required under this Paragraph or to perform the other functions set forth in this Subsection required for the quieting of title to property. The owner of a property interest is entitled to notice under this Section if that owner's interest was identifiable by reference to any of the following sources before the date that the authority records the notice under Paragraph (1) of this Subsection:

(a) Land title records in the office of the recorder of mortgages and the register of conveyances.

(b) Tax records in the office of the assessor.

(3) The authority may file a single petition with the district court to expedite foreclosure under this Subsection listing all property subject to expedited foreclosure by the authority and for which the authority seeks to quiet title. If available to the authority, the list of properties shall include a legal description of, a tax parcel identification number for, and the street address of each parcel of property. The petition shall seek a judgment in favor of the authority against each property listed and shall include a date, within ninety days of filing, on which the authority requests a hearing on the petition. The petition shall request that a judgment be entered vesting absolute title in the authority, without right of redemption for each parcel of property listed, as provided in this Paragraph. Prior to the entry of judgment under this Paragraph, the authority may request the court to remove property erroneously included in the petition or any tax delinquent properties redeemed prior to the hearing.

(4) The district court in which a petition is filed under Paragraph (3) of this Subsection shall immediately set the date, time, and place for a hearing on the petition for foreclosure. The date shall be set by the court and shall not be more than ten days after the date requested by the authority in the petition. In no event may the court schedule the hearing later than ninety days after the filing of a petition by the authority under Paragraph (3) of this Subsection.

(5) After completing the records search under Paragraph (2) of this Subsection, the authority shall determine the address or addresses reasonably calculated to inform those owners of a property interest in property subject to expedited foreclosure under this Subsection of the pendency of the quiet title and foreclosure hearing under Paragraph (11) of this Subsection. If, after conducting the title search, the authority is unable to determine an address reasonably calculated to inform persons with a property interest in property subject to expedited tax foreclosure, or if the authority discovers a deficiency in notice under this Subsection, the following shall be considered reasonable steps by the authority to ascertain the addresses of persons with a property interest in the property subject to expedited foreclosure or to ascertain an address necessary to correct a deficiency in notice under this Subsection:

(a) For an individual, a search of records of the recorder of mortgages and the register of conveyances.

(b) For a business entity, a search of business entity records filed with the commercial division of the Department of State.

(c) For a state or federal chartered depositary financial institution, a search of entity records filed with the Louisiana Office of Financial Institutions or with the Federal Deposit Insurance Corporation (FDIC).

(6) Not less than thirty days before the quiet title and foreclosure hearing under Paragraph (11) of this Subsection, the authority shall send notice by certified mail, return receipt requested, of the hearing to the persons identified under Paragraph (2) of this Subsection who have a property interest in property subject to expedited foreclosure. The authority shall also send a notice via regular mail addressed to the "Occupant" for each property subject to expedited foreclosure if an address for the property is ascertainable.

(7) Not less than thirty days before the quiet title and foreclosure hearing under Paragraph (11) of this Subsection, the authority or its authorized representative or authorized agent shall visit each parcel of property subject to expedited foreclosure and post on the property conspicuous notice of the hearing. In addition to the requirements of Paragraph (8) of this Subsection, the notice shall also include the following statement: "This Property has been transferred to the East Baton Rouge Redevelopment Authority and is subject to an expedited quiet title and foreclosure action. Persons with information regarding the prior owner of the property are requested to contact the East Baton Rouge Redevelopment Authority."

(8) The notices required under Paragraphs (6) and (7) of this Subsection shall include:

(a) The date on which the authority recorded, under Paragraph (1) of this Subsection, notice of the pending expedited quiet title and foreclosure action.

(b) A statement that a person with a property interest in the property may lose his interest as a result of the quiet title and foreclosure hearing under Paragraph (11) of this Subsection.

(c) A legal description, parcel number of the property, and the street address of the property, if available.

(d) The person to whom the notice is addressed.

(e) The date and time of the hearing on the petition for foreclosure under Paragraph (1) of this Subsection, and a statement that the judgment of the court may result in title to the property vesting in the authority.

(f) An explanation of any rights of redemption and notice that the judgment of the court may extinguish any ownership interest in or right to redeem the property.

(g) The name, address, and telephone number of the authority.

(h) A statement that persons with information regarding the owner or prior owner of any of the properties are requested to contact the authority.

(9) If the authority is unable to ascertain the address reasonably calculated to inform the owners of a property interest entitled to notice under this Section, or is unable to provide notice under Paragraphs (6) and (7) of this Subsection, the authority shall provide notice by publication. Prior to the hearing, a notice shall be published for three successive weeks, once each week, in a newspaper published and circulated in the parish. The published notice shall include all of the following:

(a) A legal description, parcel number of the property, and the street address of the property, if available.

(b) The name of any person not notified under Paragraphs (6) and (7) of this Subsection that the authority reasonably believes may be entitled to notice under this Section of the quiet title and foreclosure hearing under Paragraph (11) of this Subsection.

(c) A statement that a person with a property interest in the property may lose his interest as a result of the foreclosure proceeding under Paragraph (11) of this Subsection.

(d) The date and time of the hearing on the petition for foreclosure under Paragraph (11) of this Subsection.

(e) A statement that the judgment of the court may result in title to the property vesting in the authority.

(f) An explanation of any rights of redemption and notice that judgment of the court may extinguish any ownership interest in or right to redeem the property.

(g) The name, address, and telephone number of the authority.

(h) A statement that persons with information regarding the owner or prior owner of any of the properties are requested to contact the authority.

(10) If prior to the quiet title and foreclosure hearing under Paragraph (11) of this Subsection, the authority discovers any deficiency in the provision of notice under this Subsection, the authority shall take reasonable steps in good faith to correct the deficiency before the hearing. The provisions of this Subsection relating to notice of the quiet title and foreclosure hearing are exclusive and exhaustive. Other requirements relating to notice and proof of service under other law, rule, or other legal requirement are not applicable to notice or proof of service under this Subsection.

(11) If a petition for expedited quiet title and foreclosure is filed under Paragraph (3) of this Subsection, before the hearing, the authority shall file with the clerk of the district court proof of notice by certified mail under Paragraph (6) of this Subsection, proof of notice by posting on the property under Paragraph (7) of this Subsection, and proof of notice by publication, if applicable. A person claiming an interest in a parcel of property set forth in the petition for foreclosure, including a current holder of a conventional mortgage, who desires to contest that petition shall file written objections with the clerk of the district court and serve those objections on the authority before the date of the hearing. A holder of a conventional mortgage may object to the action and is entitled to a dismissal of the proceedings by the district court upon a showing that it is the holder of a legally enforceable conventional mortgage and upon payment of the outstanding amount of any liens, taxes, and related costs. The district court may appoint and utilize as the court considers necessary a curator for assistance with the resolution of any objections to the foreclosure or questions regarding the title to property subject to foreclosure. If the court withholds property from foreclosure, the authority's ability to include the property in a subsequent petition for expedited quiet title and foreclosure is not prejudiced. No injunction shall issue to stay an expedited quiet title and foreclosure action under this Subsection. The district court shall enter judgment on a petition to quiet title and foreclosure filed under Paragraph (3) of this Subsection not more than ten days after the conclusion of the hearing or contested case, and the judgment shall become effective ten days after the conclusion of the hearing or contested case. The district court's judgment shall specify all of the following:

(a) The legal description and, if known, the street address of the property foreclosed.

(b) That title to property foreclosed by the judgment is vested absolutely in the authority, except as otherwise provided in Paragraphs (3) and (5) of this Subsection, without any further rights of redemption.

(c) That all liens against the property, including any lien for unpaid taxes or special assessments, are extinguished.

(d) That, except as otherwise provided in Subparagraph (e) of this Paragraph, the authority has good and marketable title to the property.

(e) That all existing recorded and unrecorded interests in that property are extinguished, except a visible or recorded easement or right-of-way or private deed restrictions.

(f) A finding that all persons entitled to notice and an opportunity to be heard have been provided that notice and opportunity. A person shall be deemed to have been provided notice and an opportunity to be heard if the authority followed the procedures for provision of notice by mail, by visits to property subject to expedited quiet title and foreclosure, and by publication under this Subsection, or if one or more of the following apply:

(i) The person had constructive notice of the hearing by acquiring an interest in the property after the date of the recording, under Paragraph (1) of this Subsection, of the notice of pending expedited quiet title and foreclosure action.

(ii) The person appeared at the hearing or submitted written objections to the district court under this Subsection prior to the hearing.

(iii) Prior to the hearing under this Paragraph, the person had actual notice of the hearing.

(12) Except as otherwise provided in Subparagraph (11)(e) of this Subsection, title to property set forth in a petition for foreclosure filed under Paragraph (3) of this Subsection shall vest absolutely in the authority upon the effective date of the judgment by the district court, and the authority shall have absolute title to the property. The authority's title shall not be subject to any recorded or unrecorded lien, except as provided in Paragraph (11) of this Subsection, and shall not be stayed or held invalid, except as provided in Paragraph (13) of this Subsection. A judgment entered under this Subsection is a final order with respect to the property affected by the judgment and shall not be modified, stayed, or held invalid after the effective date of the judgment, except as provided in Paragraph (13) of this Subsection.

(13) The authority or a person claiming to have a property interest under Paragraph (2) of this Subsection in property foreclosed under this Subsection may, within twenty-one days of the effective date of the judgment under Paragraph (11) of this Subsection, appeal the district court's order or the district court's judgment foreclosing property to the court of appeals. The appeal of the judgment shall be entitled to preference and priority and shall be handled on an expedited basis by the court of appeal and, if applicable, the Louisiana Supreme Court. In such cases, the record shall be prepared and filed within fifteen days of the granting of the order of appeal. The court of appeal shall hear the case within thirty days after the filing of the appellee's brief. An appeal under this Paragraph is limited to the record of the proceedings in the district court under this Subsection. The district court's judgment foreclosing property shall be stayed until the court of appeals has reversed, modified, or affirmed that judgment. If an appeal under this Paragraph stays the district court's judgment foreclosing property, the district court's judgment is stayed only as to the property that is the subject of that appeal, and the district court's judgment foreclosing other property that is not the subject of that appeal is not stayed. To appeal the district court's judgment foreclosing property, a person appealing the judgment shall pay to the authority any taxes, interest, penalties, and fees due on the property and provide notice of the appeal to the authority within twenty-one days after the district court's judgment becomes effective. If the district court's judgment foreclosing the property is affirmed on appeal, the amount determined to be due shall be refunded to the person who appealed the judgment. If the district court's judgment foreclosing the property is reversed or modified on appeal, the authority shall refund the amount determined to be due to the person who appealed the judgment, if any, and forward the balance to the appropriate taxing jurisdictions in accordance with the order of the court of appeals.

(14) The authority shall record a notice of judgment for each parcel of foreclosed property in the office of the register of conveyances. If the authority records a notice of judgment in error, the authority may subsequently record a certificate of correction. A notice or certificate under this Paragraph need not be notarized and may be authenticated by a digital signature or other electronic means. After the entry of a judgment foreclosing the property under this Subsection, if the property has not been transferred by the authority, the authority may cancel the foreclosure by recording with the register of conveyances a certificate of error, if the authority discovers any of the following:

(a) The description of the property used in the expedited quiet title and foreclosure proceeding was so indefinite or erroneous that the foreclosure of the property was void.

(b) An owner of an interest in the property entitled to notice of the expedited quiet title and proceedings against the property under this Subsection was not provided notice sufficient to satisfy the minimum due process requirements of the Constitution of Louisiana and the Constitution of the United States.

(c) A judgment of foreclosure was entered under this Subsection in violation of an order issued by a United States bankruptcy court.

(15) If a judgment of foreclosure is entered under Paragraph (11) of this Subsection, and all existing recorded and unrecorded interests in a parcel of property are extinguished as provided in Paragraph (11) of this Subsection, the owner of any extinguished recorded or unrecorded interest in that property who claims that he did not receive notice of the expedited quiet title and foreclosure action shall not bring an action for possession of the property against any subsequent owner but may only bring an action to recover monetary damages from the authority as provided in this Paragraph. The district court has original and exclusive jurisdiction in any action to recover monetary damages under this Paragraph. An action to recover monetary damages under this Paragraph shall not be brought more than two years after a judgment for foreclosure is entered under Paragraph (11) of this Subsection. Any monetary damages recoverable under this Paragraph shall be determined as of the date a judgment for foreclosure is entered under Paragraph (11) of this Subsection and shall not exceed the fair market value of the interest in the property held by the person bringing the action under this Subsection on that date, less any taxes, interest, penalties, and fees owed on the property as of that date. The right to sue for monetary damages under this Paragraph shall not be transferable except by testate or intestate succession.

(16) The owner of a property interest with notice of the quiet title and foreclosure hearing under Paragraph (11) of this Subsection may not assert any of the following:

(a) That notice to the owner was insufficient or inadequate in any way because some other owner of a property interest in the property was not notified.

(b) That any right to redeem tax reverted property was extended in any way because some other person was not notified.

(17) A person holding or formerly holding an interest in tax reverted property subject to expedited foreclosure under this Subsection is barred from questioning the validity of the expedited foreclosure under this Subsection.

(18) The failure of the authority to comply with any provision of this Subsection shall not invalidate any proceeding under this Subsection if a person with a property interest in property subject to foreclosure was accorded the minimum due process required under the Constitution of Louisiana and the Constitution of the United States.

(19) It is the intent of the legislature that the provisions of this Subsection relating to the expedited quiet title and foreclosure of property by the authority satisfy the minimum requirements of due process required under the Constitution of Louisiana and the Constitution of the United States but that the provisions do not create new rights beyond those required under the Constitution of Louisiana or the Constitution of the United States. The failure of the authority to follow a requirement of this Section relating to the expedited quiet title and foreclosure of property held by the authority shall not be construed to create a claim or cause of action against the authority unless the minimum requirements of due process accorded under the Constitution of Louisiana or the Constitution of the United States are violated.

(20) As used in this Subsection, "authorized representative" includes one or more of the following:

(a) A title insurance company or agent licensed to conduct business in this state.

(b) An attorney licensed to practice law in this state.

(c) A person accredited in land title search procedures by a nationally recognized organization in the field of land title searching.

(d) A person with demonstrated experience in the field of searching land title records, as determined by the authority.

(21) As used in this Subsection, "district court" shall mean the Nineteenth Judicial District Court.

Acts 2007, No. 417, §2, eff. July 10, 2007; Acts 2008, No. 891, §§1, 3, eff. July 9, 2008; Acts 2009, No. 45, §1, eff. June 15, 2009; Acts 2013, No. 220, §12, eff. June 11, 2013.

NOTE: See Acts 2009, No. 45, §2, relative to retroactivity of Act and reports pursuant to Paragraph (K)(7).



RS 33:4720.161 - Parish redevelopment authority

CHAPTER 13-J. LOCAL GOVERNMENT REDEVELOPMENT

PART I. GENERAL PROVISIONS

§4720.161. Parish redevelopment authority

A. This Part may be referred to as the "Parish Redevelopment Law".

B. It is hereby found and declared that:

(1) There exists in certain parishes areas which have become slums, blighted, and distressed because of the unsafe, unsanitary, inadequate, or overcrowded condition of the structures therein, or because of inadequate planning for the area, or because of physically or functionally obsolete structures, or because of excessive dwelling unit density, or because of the lack of proper light and air and open space, or because of faulty street or lot design, or inadequate public utilities, or community services, or because of failure to adequately maintain and repair structures, or because of the conversion to incompatible types of land usage, or because of environmental conditions and circumstances. Such conditions or a combination of some or all of them have and will continue to result in making such areas economic and social liabilities.

(2) In the wake of Hurricanes Katrina and Rita, the resident population of certain parishes has increased dramatically, creating an urgent and immediate need for affordable residential housing. Persons displaced by Hurricanes Katrina and Rita should be assisted, should they so desire, in obtaining long-term or permanent housing in such parishes.

(3) The prevention and elimination of slum, blighted, and distressed properties are matters of public policy and concern, as such areas tend to consume a disproportionate amount of parish revenues because of the extra services required for police, fire, accident, and other forms of public protection, services, and facilities.

(4) The salvage, renewal, redevelopment, and reconstruction of the slum, blighted, and distressed areas will promote the public health, safety, morals, and welfare of the public.

(5) The powers conferred by this Part are for public uses, purposes, welfare, and utility for which public money may be expended as necessary and in the public's interest. The provisions herein provided shall apply for residential, recreational, commercial, industrial, or other purposes and otherwise to encourage the provision of healthful homes, safe neighborhoods, a decent living environment, and adequate places of employment for the people. Such purposes are hereby declared as a matter of legislative determination.

(6) The object of this Part is to provide for the following:

(a) A unified and comprehensive response to the housing shortages and other indirect effects of Hurricanes Katrina and Rita.

(b) The general and economic welfare of the parish through housing, commercial, office, hospitality, recreation, education, infrastructure, and utility capacity, manufacturing, industrial, research, retail or other activities which will create or retain jobs, maintain or diversify industry, including new or emerging technologies, or maintain or increase the tax base.

(c) The improvement of conditions of deteriorated physical development, slow economic growth, and eroded financial health of the public and private sectors.

(d) The control, abatement, and prevention of pollution to protect public health and safety, and the development and use of indigenous and renewable energy resources.

(e) Assistance to nonprofit and governmental entities in support of health, educational, charitable, community, cultural, agricultural, consumer or other services benefitting the citizens.

C.(1) There is hereby created in the parish a body politic and corporate which shall exist in perpetuity and shall be known as the Parish Redevelopment Authority, referred to in this Part as the "authority".

(2) The authority shall be a special district created pursuant to Article VI, Section 19 of the Constitution of Louisiana and political subdivision of the state as defined in Article VI, Section 44 of the Constitution of Louisiana. The authority, acting through its governing board, is hereby granted all of the rights, powers, privileges, and immunities accorded by the laws and the Constitution of Louisiana to political subdivisions of the state, subject to the limitations provided in this Part.

D. The authority, for the purposes of this Part, may within its jurisdiction, formulate a workable program or programs for using appropriate private and public resources to achieve the purposes identified in Paragraph (B)(6) of this Section.

E. The authority, to the greatest extent it determines to be feasible in carrying out the provisions of this Part, shall seek out cooperative endeavors, including partnerships, joint ventures, and equity participation structures, with nonprofit and private enterprise. The authority shall give consideration to this objective in exercising the powers granted pursuant to this Part.

F.(1) Except as provided in Part II of this Chapter, the Parish Redevelopment Authority shall be comprised of all of the territory located within the parish, including the territory comprising the municipalities within the parish, as constituted on July 14, 2008. However, the governing authority of any such municipality may opt out of being included within the territorial jurisdiction of the authority.

(2) The authority shall be activated and implemented by the appropriate governing authority recognizing and confirming the appointment of the initial members of the board.

G.(1) The Parish Redevelopment Authority shall be governed by a board of commissioners, referred to in this Part as the "board", consisting of members appointed as follows:

(a) The parish governing authority shall appoint as commissioners of the authority one member from each district represented by a member of the parish governing authority and three additional members at large.

(b) The mayor of each municipality within the jurisdiction of the authority shall appoint one commissioner of the authority with the advice and consent of the municipal governing authority, who shall be a citizen who is a qualified elector of the municipality.

(2) All appointments shall be confirmed by the appropriate governing authority.

(3) The appointing authority shall present its appointees to the appropriate governing authority. Such presentations by the appointing authorities shall be in writing, shall be made at an official and open meeting of the appropriate governing authority, and shall include information sufficient to allow the appropriate governing authority to assess the qualifications and fitness of the appointee for his intended duties. Upon receipt of such presentation, the appropriate governing authority shall have the right to confirm or reject said appointment. Such confirmation or rejection shall be made in the manner and under the procedure prescribed by the governing authority. Regardless of the manner and procedure so employed, if the governing authority does not reject said appointment within sixty days after the presentation required by this Paragraph, then the appointment shall be deemed confirmed.

(4) Each board member shall be a citizen of the United States, a domiciliary of and a qualified voter in the appropriate jurisdiction for at least one year preceding the date of appointment, and shall remain a domiciliary of and a qualified voter of such jurisdiction during the entirety of the term of office. Furthermore, each board member shall be of good character and shall possess some skill, knowledge, or experience that will prove useful in the accomplishment of the goals of the authority as set forth in Subsection B of this Section.

(5) Each board member shall serve for a term of five years, unless removed for cause by the board, as provided in this Part, or removed for any reason by authorized action of the appointing authority.

(6) The board shall establish rules and requirements relative to the attendance and participation of members in its meetings, regular or special. Such rules and regulations may prescribe a procedure whereby, should any member fail to comply with such rules and regulations, such member may be disqualified and removed automatically from office by no less than a majority vote of the remaining members of the board, and that member's position shall be vacant as of the first day of the next calendar month. Any person removed under the provisions of this Paragraph shall be ineligible for reappointment to the board, unless such reappointment is confirmed unanimously by the board.

(7) A vacancy on the board shall be filled in the same manner as the original appointment. In such cases a majority of the remaining board members may appoint an interim member to serve until a new member is confirmed.

(8) Board members shall serve without compensation; however, the board may reimburse any member for expenses actually incurred in the performance of duties on behalf of the authority.

(9) The board shall have power to organize and reorganize the executive, administrative, clerical, and other departments and forces of the authority and to fix the duties, powers, and compensation of all employees, agents, and consultants of the authority.

(10) The board shall elect yearly from its number a chairman, a vice chairman, a secretary, and a treasurer and shall establish their duties as may be regulated by rules adopted by the board. The offices of secretary and treasurer may be held by the same person. The board shall meet in regular session once each month and also shall meet in special session as convened by the chairman or upon written notice signed by three members. A majority of the members of the board, not including vacancies, shall constitute a quorum for the conduct of business.

(11) All actions of the board shall be approved by the affirmative vote of a majority of the members of the board present and voting. However, no action of the board shall be authorized on the following matters unless approved by a majority of the total board membership:

(a) Adoption of bylaws and other rules and regulations for conduct of the authority's business.

(b) Hiring or firing of any employee or contractor of the authority. This function may by majority vote be delegated by the board to a specified officer or committee of the authority, under such terms and conditions, and to the extent, that the board may specify.

(c) The incurring of debt.

(d) Levy of taxes and call for any tax or other election.

(e) Adoption or amendment of the annual budget.

(f) Sale, lease, encumbrance, or alienation of immovable property, improvements, or personal property with a value of more than fifty thousand dollars.

(12) Vote by proxy shall not be permitted. Any member may request a recorded vote on any resolution or action of the authority.

(13) The board shall cause minutes and a record to be kept of all its proceedings, and it shall select a newspaper of general circulation within its territorial jurisdiction as its official journal in which it shall publish its minutes and in which it shall publish all official notices required by law. Except as otherwise provided in this Paragraph, the authority shall be subject to the Public Records Law, the Open Meetings Law, and the Code of Governmental Ethics. Notwithstanding the provisions of R.S. 42:14, until thirty days prior to the date the board is scheduled to consummate a final sale or lease of any immovable property owned by the authority, the board may meet in executive session to discuss negotiations between the authority and any prospective seller, purchaser, lessor or lessee of that property. R.S. 44:31 through 35 shall not apply to any records related to the negotiations of or to the terms of such a sale or lease until thirty days prior to the date the board is scheduled to consummate a final sale or lease. The board shall give written public notice of its intention to consummate a final sale or lease at least thirty days prior to the date on which the board intends to take such action. This notice shall comply with the procedural provisions of R.S. 42:19. Notwithstanding any other provision of this Part to the contrary, that portion of documents evidencing proprietary information or trade secrets of either the authority or the seller, purchaser, lessor, or lessee shall not be subject to the Public Records Law for any reason whatsoever.

H. The authority, through the board, shall have all powers necessary or convenient to carry out and effectuate the purposes and provisions of this Part, including but not limited to the following:

(1) To sue and be sued and as such to stand in judgment.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, lease, or otherwise and to hold and use any property, immovable, movable, corporeal, incorporeal, or any combination thereof, or any interest therein, necessary or desirable for carrying out the objects and purposes of the authority, and to engage in any action, such as the purchase of insurance, necessary or desirable for the maintenance or improvement of such property. The authority shall not have any power to expropriate, except that power which is granted by the appropriate governing authority.

(4)(a) To sell, lease for a term of up to ninety-nine years, exchange, or otherwise dispose of or transfer to or with other political subdivisions of this state or public or private persons at public or private sale any residential, or subdivision land, property, improvements, or portions thereof, including immovable property, which is, in the opinion of the board, appropriate to accomplish the objectives and purposes of the authority.

(b) Prior to any sale, lease, conveyance, disposition, or transfer of property pursuant to this Paragraph, the authority shall fix the price and terms of the sale, lease, exchange, or other contract to be made with reference to the property. Such sale, lease, conveyance, disposition, or transfer shall comply with the terms and provisions of this Part.

(c) Any sale of industrial land, as defined by Chapter 8 of Title 51 of the Louisiana Revised Statutes of 1950, and the statutes referenced therein, shall be in accordance with laws providing for the disposition or transfer of such land.

(d) Other than the requirements of this Part, no other law limiting or regulating the form or manner of the sale, lease, conveyance, disposition, or transfer of property by public bodies, including without limitation R.S. 41:1338, shall apply to the sale, lease, conveyance, disposition, or transfer of property by the authority. All such sales, leases, conveyances, dispositions, or transfers of property remain subject to the limitations imposed by the Constitution of Louisiana.

(5) To convey to the United States, the state, or to any political subdivision of the state any land, property, right-of-way, easement, servitude, or other thing of value, which the authority may own or acquire, for use by such governmental entity to accomplish the objectives and purposes of the authority, pursuant to the terms of any appropriate cooperative endeavor agreement.

(6) To make and collect reasonable charges for the use of property of the authority and for services rendered by the authority and to regulate fees or rentals charged for use of privately owned facilities located on property owned or sold by the authority when such facilities are offered for use by the public or by a private industrial, commercial, research, or other economic development entity or activity.

(7) To enter into contracts and agreements with public bodies or public or private entities to achieve the authority's objectives and purposes, including but not limited to contracts for professional, legal, and other services and for the purchase, lease, acquisition, sale, construction, operation, maintenance, marketing, and improvement of land, public works, and facilities, as the board may deem necessary or convenient to accomplish the objectives and purposes of the authority.

(8) To plan, develop, regulate, operate, and maintain activities and planned land uses to foster residential housing development.

(9) To acquire land and improvements to construct, operate, and maintain facilities, improvements, and infrastructure, including buildings, roads, bridges, drainage, and utilities, and to perform other functions and activities on property owned or leased by the authority to accomplish the objectives and purposes of the authority. However, the authority is prohibited from constructing, operating, or maintaining any water, electric, or gas utility facilities which duplicate, curtail, impair, or directly compete with a regulated water, electric, or gas utility facility operating in or adjacent to the property owned or leased by the authority.

(10) To require and issue licenses.

(11) To levy annually and cause to be collected ad valorem taxes, provided that the amount, term, and purpose of such taxes, as set out in propositions submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors of the parish voting in an election held for that purpose.

(12)(a) To levy and collect sales and use taxes within the boundaries of the authority for such purposes and at such rate as provided by the propositions authorizing their levy, not to exceed in aggregate one percent, which taxes may not exceed the limitation set forth in the Constitution of Louisiana, provided the proposition submitted to a vote in accordance with the Louisiana Election Code shall be approved by a majority of the qualified electors of the parish voting in an election held for that purpose. In submitting a sales tax proposition to a vote, the board may enter into a cooperative endeavor agreement with the parish governing authority providing for the sales tax to be divided into parts between the parish and the authority for such purposes and in such amounts as may be set forth in the proposition.

(b) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution, and storage for use or consumption of tangible personal property, and upon the sales of services within the parish, all as defined in R.S. 47:301 et seq.

(c) Except where inapplicable, the procedure established by R.S. 47:301 et seq., shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement those Sections and to make them applicable to the tax herein authorized shall be fixed in the resolution imposing the tax.

(d) The tax shall be imposed and collected uniformly throughout the parish.

(e) Any tax levied under this Paragraph shall be in addition to all other taxes which the parish or any other political subdivision within the parish is now or hereafter authorized to levy and collect.

(13) To develop, activate, construct, exchange, acquire, improve, repair, operate, maintain, lease, mortgage, sell, and grant a security device affecting the movable and immovable property, servitudes, facilities, and works within the parish under such terms and conditions as the board may deem necessary or appropriate for residential development.

(14) To borrow money and to pledge or grant a security device affecting all or part of its revenues, leases, rents, and other advantages as security for such loans.

(15) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(16) To undertake and carry out redevelopment projects and related activities.

(17) To apply for and accept advances, leases, grants, contributions, and any other form of financial assistance from the federal government, the state, parish, or other public bodies, or from any sources, public or private, for the purposes of this Part, and to give such security as may be required and to enter into and carry out contracts or agreements in connection therewith; and to include in any contract for financial assistance with the federal government such conditions imposed pursuant to federal laws as the board may deem reasonable and appropriate and which are not inconsistent with the purposes of this Part.

(18) To make or have made all surveys and plans necessary to implement the purposes of this Part and to adopt or approve, modify, and amend such plans, which plans may include but are not limited to:

(a) Plans for carrying out a program of voluntary or compulsory repair and rehabilitation of buildings and improvements.

(b) Plans for the enforcement of state and local laws, codes, and regulations relating to the use of land and the use and occupancy of buildings and improvements and to the compulsory repair, rehabilitation, demolition, or removal of buildings and improvements.

(c) Appraisals, title searches, surveys, studies, and other plans and work necessary to prepare for the undertaking of redevelopment projects and related activities.

(19) To develop, test, and report methods and techniques and carry out demonstrations and other activities for the prevention and the elimination of slums and urban blight, including developing and demonstrating new or improved means of providing housing or continuing care, assisted living, or independent living or other similar type housing for elderly or retired persons or other persons desiring such housing facilities.

(20) To make and from time to time amend and repeal bylaws, orders, rules, and regulations in order to effectuate the provisions of this Part.

(21) To exercise all or any part or combination of powers herein granted by this Part. However, the authority shall not be deemed to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana.

(22) To purchase property at a sale conducted pursuant to enforcement of judicial mortgages created in accordance with R.S. 13:2575(C) by tendering a bid equal to or greater than the minimum bid advertised, which bid may be a credit bid consisting of the obligation of the authority to satisfy the bid by payment to the political subdivision holding the lien being enforced in accordance with intergovernmental agreements between the authority and such political subdivision. Such a bid shall be given priority over all other bids regardless of amount, except that a holder of a conventional mortgage on the property may purchase the property by tendering the highest bid.

I.(1) The authority may incur debt and issue general obligation bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, and Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, for the acquisition and operation of authority property or to carry out the other public purposes of this Part, and to issue any other bonds permitted by law, borrow money, and issue certificates of indebtedness, notes, and other debt obligations as evidence thereof and provide for the manner and method of repayment in accordance with law.

(2) The authority may issue revenue bonds to finance the undertaking of a redevelopment project under this Part, or otherwise to acquire, purchase, lease, construct, or improve housing, residential or subdivision development authorized in this Part; and may sell, lease, sublease, or otherwise dispose of by suitable and appropriate contract to any enterprise locating or existing within the jurisdiction of an authority such sites, buildings, or facilities and appurtenances thereto, all or severally. The funds derived from the sale of such bonds may be disbursed in whole or in part upon delivery of the bonds as shall be provided in the contract between an authority and the residential enterprise to be aided, encouraged, or benefitted subject to the requirements of Paragraph (L)(2) of this Section.

(3) The issuing authority may enter into, amend, or terminate, as it determines to be necessary or appropriate, any ancillary contracts (a) to facilitate the issuance, sale, resale, purchase, repurchase, or payments of bonds, including without limitation bond insurance, letters of credit, and liquidity facilities, or (b) to attempt to hedge risk or achieve a desirable effective interest rate or cash flow, all subject to the approval of the State Bond Commission.

(4) Bonds issued under Paragraph (2) of this Subsection shall be authorized by resolution of the board and shall be limited obligations of the issuing authority; the principal and interest, costs of issuance, and other costs incidental thereto shall be payable solely from the income and revenue derived from the sale, lease, or other disposition of the project or facility to be financed by the bonds issued under this Subsection, or from the income and revenue derived from the sale, lease, or other disposition of any existing project or facility acquired, constructed, and improved under the provision of this Subsection, or from any source available for such purpose. However, in the discretion of the issuing authority, the bonds may be additionally secured by mortgage or other security device covering all or part of the project from which the revenues so pledged may be derived. Any refunding bonds issued pursuant to this Subsection shall be payable from any source described above or from the investment of any of the proceeds of the refunding bonds authorized under this Subsection and shall not constitute an indebtedness or pledge of the general credit of the parish or municipality, as appropriate, or the authority within the meaning of any constitutional or statutory limitation of indebtedness and shall contain a recital to that effect. Bonds of the authority issued under this Subsection shall be issued in such form, shall be in such denominations, shall bear interest, shall mature in such manner, and be executed by one or more members of the board as provided in the resolution authorizing the issuance thereof. Such bonds may be subject to redemption at the option of and in the manner determined by the board in the resolution authorizing the issuance thereof.

(5) No bonds or other evidences of indebtedness may be issued under this Subsection without the prior approval of the State Bond Commission of the terms and provisions thereof.

(6) Bonds issued under this Subsection shall be issued, sold, and delivered in accordance with the terms and provisions of a resolution adopted by the board. The board may sell such bonds in such manner, either at public or at private sale, and for such price as it may determine to be in the best interests of the authority, subject to the approval of the State Bond Commission. The resolution issuing bonds shall be published in a newspaper of general circulation within the jurisdiction of the authority, and for a period of thirty days after said publication, any interested citizen may bring an action to contest the bonds and the security therefor, as provided in the Constitution of Louisiana. If, after the expiration of thirty days, no suit has been filed, the issuance, sale, and security of the bonds shall be incontestable, and no court shall have authority to entertain any action questioning or contesting such matters.

(7) Bonds issued by the authority under this Part are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Subtitle III of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Subtitle III of Title 39 of the Louisiana Revised Statutes of 1950, shall be subject to the refunding provisions of Chapter 14-A of Subtitle III of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Subtitle III of Title 39 of the Louisiana Revised Statutes of 1950.

(8) No bonds, other debt obligations, or contracts of the authority shall be a charge upon the income, property, or revenue of the parish or municipality, as appropriate, nor shall any obligations of the authority be the obligations of the applicable parish or municipality.

(9) Any bonds issued by the authority shall be subject to the Bond Validation Law (R.S. 13:5121 et seq.), pursuant to which the issuance of the bonds may be submitted to the courts for validation.

J.(1) The exercise by a board of the powers conferred by virtue of this Part shall be deemed and held to be an essential governmental function of the state and parish. As the exercise of the powers granted by this Part will be in all respects for the benefit of the people of the state and parish, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, the authority shall not be required to pay any taxes, including but not limited to sales and use taxes, ad valorem, occupational licensing, income, or any other taxes of any kind or nature, or fees or assessments upon any property held, acquired or used by the authority under the provisions of this Part, or upon the income therefrom. Any bonds, certificates, or other evidences of indebtedness issued by the authority and the income therefrom shall be exempt from taxation by the state and by any parish, municipality, or other political subdivision of the state. The authority shall not be deemed to be a public utility and shall not be subject in any respect to the authority, control, regulation, or supervision of the Louisiana Public Service Commission.

(2) All property of the authority, including funds owned or held by it for the purpose of this Part, shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same, nor shall judgment against the parish or authority be a charge or lien upon such property. However, the provisions of this Subsection shall not apply to or limit the right of obligees to pursue any remedies for the enforcement of any pledge or lien given pursuant to this Part by the authority on its rents, fees, grants, or revenues.

K.(1) The authority may purchase adjudicated properties within their respective territorial jurisdictions from any political subdivision of the state of Louisiana. No such purchase shall be construed to, or otherwise have the effect of, extending or suspending the period prescribed by law for the redemption of the property by the tax debtor or any other person.

(2) The purchases by the authority may be in the manner provided for in Chapter 13-A of this Title, or by a direct negotiated purchase and sale agreement between the authority and a political subdivision without any other requirement of a public sale prior to the transfer of such properties to the authority. The purchases by the authority shall not be considered the sale of surplus property or of property owned by the political subdivision.

(3) Effective upon the recordation of the transfer of an adjudicated property to the authority pursuant to a purchase and sale agreement, the rights of the authority in and to such property shall be the rights of a purchaser at a tax sale as contemplated by Chapter 5 of Subtitle III of Title 47 of the Louisiana Revised Statutes of 1950, subject only to the rights of redemption of the property set forth in Article VII, Section 25(B) of the Constitution of Louisiana, and the property shall no longer be deemed to be adjudicated property as of such recordation. For purposes of the right of redemption in Article VII, Section 25(B) of the Constitution of Louisiana, the three-year period commences on the date of the recordation of the initial adjudication to the political subdivision and not on the date of transfer to the authority.

(4) Any such purchase and sale agreement shall set forth the total consideration to be paid by the authority and the method and timing of payment of such consideration by the authority.

(5) The state and any political subdivision with liens on the property may, pursuant to intergovernmental agreements with the authority, cancel such liens contemporaneously with or subject to the transfer of the property to the authority.

(6)(a) The authority shall have the right, subject to the provisions of this Section, to purchase properties at tax sales conducted in accordance with Part III of Chapter 5 of Subtitle III of Title 47 of the Louisiana Revised Statutes of 1950, and any and all such purchases shall be a purchase pursuant to those provisions and not an adjudication to a political subdivision.

(b) Notwithstanding the provisions of Chapter 5 of Subtitle III of Title 47 of the Louisiana Revised Statutes of 1950, the authority may tender a bid at a tax sale which is a credit bid, consisting of the obligation of the authority to satisfy the component parts of the bid by payments to the respective political subdivisions and taxing entities in accordance with intergovernmental agreements between the authority and such political subdivisions and taxing entities.

(c) A bid by the authority at a tax sale for the minimum amount shall take priority over all other bids for the same quantity of property, except that a holder of a conventional mortgage on the property may purchase the property by tendering the highest bid.

L.(1) The authority shall have the power to create and execute redevelopment plans for specified areas within its territorial jurisdiction. The implementation of all such plans shall not proceed until, to the extent required by law, the authority has obtained the approval of the local planning commission or zoning board. In the execution of such a redevelopment plan, the authority shall have the powers provided in this Subsection. The fact that a certain power is expressed or implied in this Paragraph as pertinent to the authority's execution of a redevelopment plan shall not suggest or imply that such power is otherwise denied to the authority.

(2) A redevelopment plan shall include a definition of the redevelopment area. Except as provided in Part II of this Chapter, this area, or any part thereof, may be further designated as a subdistrict of the authority.

(3) The authority may sell, lease, exchange, or otherwise transfer immovable property or any interest therein acquired by it for residential or recreational uses or for public use, subject to such covenants, conditions, and restrictions, including covenants running with the land, as it may deem to be necessary or desirable to assist in carrying out the purposes of this Part. The purchasers or lessees and their successors and assigns shall be obligated to devote such immovable property only to the uses as the authority may determine to be in the public interest, including the obligation to begin within a reasonable time any improvements on such immovable property. Such immovable property or interest shall be sold, leased, or otherwise transferred at not less than its fair value for uses in accordance with the redevelopment plan. In determining the fair value of real property for uses, the authority shall take into account and give consideration to the use provided in such plan; the restrictions upon and the covenants, conditions, and obligations assumed by the purchaser or lessee; and the objectives of such plan. The authority, in any instrument of conveyance to a private purchaser or lessee, may provide that such purchaser or lessee shall be without power to sell, lease, or otherwise transfer the immovable property without the prior written consent of the authority until such purchaser or lessee has completed the construction of any and all improvements which he has obligated himself to construct thereon. Real property acquired in accordance with the provisions of the redevelopment plan shall be transferred as rapidly as feasible in the public interest, consistent with the carrying out of the provisions of the project plan. Such plan and any substantial modification of such plan shall be filed as a public record in the office of the clerk of the parish, and any conveyances, encumbrances, or other contracts may incorporate the provisions thereof by reference which shall afford notice thereof to all parties.

(4) The authority may dispose of, sell, exchange, or lease real property in a redevelopment area to any private person for the fair market value of the property as determined by a certified and competent appraiser, or to any private person pursuant to reasonable competitive bidding procedures as it shall prescribe subject to the provisions set forth in this Paragraph. Such reasonable bidding procedures must include public notice, by publication once each week for two consecutive weeks in a newspaper having a general circulation in the community, inviting proposals from and making available all pertinent information to private redevelopers or any persons interested in undertaking to redevelop or rehabilitate a redevelopment area or any part thereof. Such notice shall identify the area, or portion thereof, and shall state that proposals shall be made by those in interest within thirty days after publication of such notice, and that such further information as is available may be obtained at such office as shall be designated in the notice. The board shall consider all such redevelopment or rehabilitation proposals and the financial and legal ability of the persons making such proposals to carry them out, and may negotiate with any persons for proposals for the purchase, lease, or other transfer of any real property acquired by the authority in the redevelopment area. The board may accept such proposal as it deems to be in the public interest and in furtherance of the purposes of this Part. Such notice, and all contracts to sell, lease, or otherwise transfer immovable property under the provisions of this Part, shall be a public record and shall include the name of the redeveloper or purchaser, together with the names of its officers and principal members or shareholders and investors and other interested parties, the redeveloper's estimate of the cost of any residential development and rehabilitations, and the redeveloper's estimate of rentals and sales prices of any proposed housing involved in such redevelopment and rehabilitation. Thereafter, the board may execute such contract in accordance with the provisions of this Part and deliver acts of sale, leases, and other instruments and take all steps necessary to effectuate such contract.

(5) The authority may temporarily operate, maintain, or lease immovable property acquired by it in a redevelopment area for or in connection with a redevelopment project pending disposition of the property as authorized in this Part for such uses and purposes as may be deemed desirable even though not in connection with the redevelopment plan.

(6) Any immovable property within a redevelopment area acquired pursuant to Subsection K of this Section may be disposed of without regard to the other provisions of this Part. Immovable property acquired in accordance with the redevelopment plan may be disposed of to a public body for public reuse without regard to the provisions of this Subsection.

M.(1) Except as provided in Part II of this Chapter, the authority may, in the implementation of a redevelopment plan, create one or more subdistricts to conduct, oversee, or assist in the implementation of such redevelopment plan. The boundaries of such a subdistrict may include all or part of the redevelopment area. Such a subdistrict shall have and exercise such powers and responsibilities as the authority shall specify in the enabling resolution. The full extent of such powers and responsibilities may include such powers as the authority itself may exercise, and such other powers as are given to the subdistrict by this Paragraph or any other law, but any exercise of such powers by the subdistrict shall be confined solely to the geographical limits of the subdistrict. Such a subdistrict may be established to exist at the pleasure of the authority, or for any period of time, or until the happening of any occurrence or occurrences, that the authority may specify.

(2) Except as provided in Part II of this Chapter, the creation of a subdistrict shall in no instance result in the detachment, severance, or loss of any power or responsibility granted to the authority by this Part, and within the confines of any subdistrict, the authority shall have full jurisdiction, concurrent with that of the subdistrict, to exercise said powers and responsibilities. The fact that a certain power is expressed or implied in this Paragraph as pertinent to a subdistrict's conduct, overseeing, or assistance in the implementation of the redevelopment plan shall not suggest or imply that such power is otherwise denied to the authority. However, the authority and its subdistricts shall not, collectively, have any greater power to tax than that granted, in the first instance, to the authority alone.

(3) Unless otherwise specified in the resolution or other formal act creating the subdistrict, the board members of the authority shall constitute the governing authority of the subdistrict.

(4) Unless otherwise specified in the resolution or other formal act creating the subdistrict, the subdistrict shall be a distinct and separate juridical entity, and the rights, interests, and liabilities of the subdistrict shall not under any circumstances be considered those of the authority.

(5)(a) In addition to the other powers it may be granted, a subdistrict may enjoy, within its geographical boundaries, the powers of tax increment financing, the issuance of revenue bonds, and those other powers that may be exercised by an economic development district created by a local governmental subdivision pursuant to R.S. 33:9038.32. However, the subdistrict shall remain subject to all limitations and reservations applicable to the powers of the authority.

(b) Prior to the dedication of any state sales tax increments to be used for an authorized purpose of a subdistrict, the secretary of the Department of Economic Development shall submit the proposal to the Joint Legislative Committee on the Budget for approval. The submittal shall also include a written evaluation and determination by the department, with input from and certification by the Department of Revenue, of the anticipated increase in state sales tax revenues to be collected within the state over state sales tax revenues that were collected within the state in the year immediately prior to the year in which the proposal is submitted to the committee that would be a direct result of the proposal. In addition, any cooperative endeavor agreement or other agreement providing for the expenditure of funds collected by the state as state sales tax increments and dedicated to a project, or for the payment of revenue bonds therefor shall be subject to approval by the State Bond Commission prior to execution by the state.

N. All banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking or investment business; all insurance companies, insurance associations, and other persons carrying on an insurance business; and all executors, administrators, curators, trustees, and other fiduciaries may legally invest any sinking funds, monies, or other funds belonging to them or within their control in any bonds or other obligations issued by the authority pursuant to this Part. Bonds and other obligations shall be authorized security for all public deposits. It is the purpose of this Subsection to authorize any public or private persons, political subdivisions, and officers, public or private, to use any funds owned or controlled by them for the purchase of any bonds or other obligations. Nothing contained in this Subsection with regard to legal investments shall be construed as relieving any persons of any duty of exercising reasonable care in selecting securities.

O. For the purpose of aiding in the planning, undertaking, or carrying out of a redevelopment project and related activities authorized by this Part, any public body may, upon such terms, with or without consideration as it may determine:

(1) Dedicate, sell, convey, or lease any of its interest in any property or grant easements, licenses, or other rights or privileges therein to the authority.

(2) Incur the entire expense of any public improvements made by such public body.

(3) Do any and all things necessary to aid or cooperate in the planning or carrying out of a redevelopment plan and related activities.

(4) Lend, grant, or contribute funds to an authority in accordance with an appropriate cooperative endeavor agreement and borrow money and apply for and accept advances, loans, grants, contributions, and any other form of financial assistance from the federal government, the state, parish, or other public body, or from any other source.

(5) Enter into agreements which may extend over any period notwithstanding any provision or rule of law to the contrary with the federal government or other public body respecting action to be taken pursuant to any of the powers granted by this Part, including the furnishing of funds or other assistance in connection with a redevelopment project and related activities.

(6) Cause public buildings and public facilities, including parks, playgrounds, recreational, community, educational, water, sewer, or drainage facilities, or any other works which it is otherwise empowered to undertake to be furnished; furnish, dedicate, close, vacate, pave, install, grade, regrade, plan, or replan streets, roads, sidewalks, ways, or other places; plan or replan, zone or rezone, or make exceptions from building regulations.

P. Any instrument executed, in proper form and with proper certification of authority, by the authority purporting to convey any right, title, or interest in any property under this Part shall be conclusively presumed to have been executed in compliance with provisions of this Part insofar as title or other interest of any bona fide purchasers, lessees, or transferees of the property is concerned.

Q. As used in this Part, the following terms shall have the meaning herein ascribed to them:

(1) "Appropriate governing authority" shall mean the governing authority of the parish.

(2) "Appropriate jurisdiction" shall mean the parish.

(3) "Bonds" means any bonds, notes, interim certificates, certificates of indebtedness, debenture, or other obligation.

(4) "Federal government" means any department, agency, or instrumentality, corporate or otherwise, of the United States of America.

(5) "Immovable property" means any and all rights, title, and interest in a tract of land, including its component parts.

(6) "Owner of a property interest" means anyone with a corporeal or incorporeal interest in immovable property, including a naked owner, a usufructuary, a mortgagee, a judgment creditor, or a holder of a personal or predial servitude.

(7) "Parish" means the parish of Lafayette.

(8) "Public body" means the state and any parish and any board, authority, agency, district, subdivision, department, or instrumentality, corporate or otherwise, of the state or any parish.

R. Insofar as the provisions of this Part are inconsistent with the provisions of any other law, the provisions of this Part shall be controlling. However, the authority shall be subject to the provisions of the Local Government Fair Competition Act, R.S. 45:844.41 et seq. The authority conferred by this Part shall be in addition and supplemental to the powers conferred by any other law.

S.(1) In addition to the powers granted to the authority pursuant to this Part, the authority may initiate an expedited quiet title and foreclosure action under this Subsection to quiet title to immovable property held by the authority, interests in property purchased by the authority at tax sales, or in formerly adjudicated properties acquired by the authority from a political subdivision, by recording with the register of conveyances a notice of pending expedited quiet title and foreclosure action. The notice shall include a legal description of the property; the street address of the property if available; the name, address, and telephone number of the authority; a statement that the property is subject to expedited quiet title proceedings and foreclosure under this Section; and a statement that any legal interests in the property may be extinguished by a district court order vesting title to the property in the authority. The right of redemption from tax sales in Article VII, Section 25(B) of the Constitution of Louisiana shall be terminated by these proceedings only if the time period for expiration of the right of redemption has expired. If a notice is recorded in error, the authority may correct the error by recording a certificate of correction with the register of conveyances. A notice or certificate under this Subsection need not be notarized and may be authenticated by a digital signature or other electronic means. If an authority has reason to believe that a property subject to an expedited quiet title and foreclosure action under this Subsection may be the site of environmental contamination, the authority shall provide the Department of Environmental Quality with any information in the possession of the authority that suggests the property may be the site of environmental contamination.

(2) After recording the notice under Paragraph (1) of this Subsection, the authority shall initiate a search of records identified in this Paragraph to identify the owners of a property interest in the property who are entitled to notice of the quiet title and foreclosure hearing under this Subsection. The authority may enter into a contract with or may request from one or more authorized representatives a title search or other title product to identify the owners of a property interest in the property as required under this Paragraph or to perform the other functions set forth in this Subsection required for the quieting of title to property under this Paragraph. The owner of a property interest is entitled to notice under this Section if that owner's interest was identifiable by reference to any of the following sources before the date that the authority records the notice under Paragraph (1) of this Subsection:

(a) Land title records in the office of the recorder of mortgages and the register of conveyances.

(b) Tax records in the office of the assessor.

(3) The authority may file a single petition with the district court to expedite foreclosure under this Section listing all property subject to expedited foreclosure by the authority and for which the authority seeks to quiet title. If available to the authority, the list of properties shall include a legal description of, a tax parcel identification number for, and the street address of each parcel of property. The petition shall seek a judgment in favor of the authority against each property listed and shall include a date, within ninety days, on which the authority requests a hearing on the petition. The petition shall request that a judgment be entered vesting absolute title in the authority, without right of redemption for each parcel of property listed, as provided in this Paragraph. Prior to the entry of judgment under this Paragraph, the authority may request the court to remove property erroneously included in the petition, or any tax delinquent properties redeemed prior to the hearing.

(4) The district court in which a petition is filed under Paragraph (3) of this Subsection shall immediately set the date, time, and place for a hearing on the petition for foreclosure. The date shall be set by the court and shall not be more than ten days after the date requested by the authority in the petition. In no event may the court schedule the hearing later than ninety days after the filing of a petition by the authority under Paragraph (3) of this Subsection.

(5) After completing the records search under Paragraph (2) of this Subsection, the authority shall determine the address or addresses reasonably calculated to inform those owners of a property interest in property subject to expedited foreclosure under this Paragraph of the pendency of the quiet title and foreclosure hearing under Paragraph (11) of this Subsection. If, after conducting the title search, the authority is unable to determine an address reasonably calculated to inform persons with a property interest in property subject to expedited tax foreclosure, or if the authority discovers a deficiency in notice under Paragraph (10) of this Subsection, the following shall be considered reasonable steps by the authority to ascertain the addresses of persons with a property interest in the property subject to expedited foreclosure or to ascertain an address necessary to correct a deficiency in notice under Paragraph (10) of this Subsection:

(a) For an individual, a search of records of the recorder of mortgages and the register of conveyances.

(b) For a business entity a search of business entity records filed with the commercial division of the Department of State.

(c) For a state or federally chartered depository institution, a search of entity records with the Louisiana Office of Financial Institutions or with the Federal Deposit Insurance Corporation (FDIC).

(6) Not less than thirty days before the quiet title and foreclosure hearing under Paragraph (11) of this Subsection, the authority shall send notice by certified mail, return receipt requested, of the hearing to the persons identified under Paragraph (2) of this Subsection with a property interest in property subject to expedited foreclosure. The authority shall also send a notice via regular mail addressed to the "Occupant" for each property subject to expedited foreclosure if an address for the property is ascertainable.

(7) Not less than thirty days before the quiet title and foreclosure hearing under Paragraph (11) of this Subsection, the authority or its authorized representative or authorized agent shall visit each parcel of property subject to expedited foreclosure and post conspicuously on the property notice of the hearing. In addition to the requirements of Paragraph (8) of this Subsection, the notice shall also include the following statement: "This Property has been transferred to the ______________ Parish Redevelopment Authority and is subject to an expedited quiet title and foreclosure action. Persons with information regarding the prior owner of the property are requested to contact the _____________ Parish Redevelopment Authority."

(8) The notice required under Paragraphs (6) and (7) of this Subsection shall include:

(a) The date on which the authority recorded under Paragraph (1) of this Subsection, notice of the pending expedited quiet title and foreclosure action.

(b) A statement that a person with a property interest in the property may lose his or her interest, if any, as a result of the quiet title and foreclosure action initiated under Paragraph (1) of this Subsection.

(c) A legal description, parcel number of the property, and the street address of the property, if available.

(d) The person to whom the notice is addressed.

(e) The date and time of the hearing on the petition for foreclosure under Paragraph (1) of this Subsection, and a statement that the judgment of the court may result in title to the property vesting in the authority.

(f) An explanation of any rights of redemption and notice that the judgment of the court may extinguish any ownership interest in or right to redeem the property.

(g) The name, address, and telephone number of the authority.

(h) A statement that persons with information regarding the owner or prior owner of any of the properties are requested to contact the authority.

(9) If the authority is unable to ascertain the address reasonably calculated to inform the owners of a property interest entitled to notice under this Section, or is unable to provide notice under Paragraphs (6) and (7) of this Subsection, the authority shall provide notice by publication. Prior to the hearing, a notice shall be published for three successive weeks, once each week, in the official newspaper published and circulated in the parish. The published notice shall include all of the following:

(a) A legal description, parcel number of the property, and the street address of the property, if available.

(b) The name of any person not notified under Paragraphs (6) and (7) of this Subsection, that the authority reasonably believes may be entitled to notice under this Section of the quiet title and foreclosure hearing under Paragraph (11) of this Subsection.

(c) A statement that a person with a property interest in the property may lose his or her interest, if any, as a result of the foreclosure proceeding under Paragraph (11) of this Subsection.

(d) The date and time of the hearing on the petition for foreclosure under Paragraph (4) of this Subsection.

(e) A statement that the judgment of the court may result in title to the property vesting in the authority.

(f) An explanation of any rights of redemption and notice that judgment of the court may extinguish any ownership interest in or right to redeem the property.

(g) The name, address, and telephone number of the authority.

(h) A statement that persons with information regarding the owner or prior owner of any of the properties are requested to contact the authority.

(10) If prior to the quiet title and foreclosure hearing under Paragraph (11) of this Subsection, the authority discovers any deficiency in the provision of notice under this Section, the authority shall take reasonable steps in good faith to correct the deficiency before the hearing. The provisions of this Subsection relating to notice of the quiet title and foreclosure hearing are exclusive and exhaustive. Other requirements relating to notice and proof of service under other law, rule, or other legal requirement are not applicable to notice or proof of service under this Subsection.

(11) If a petition for expedited quiet title and foreclosure is filed under Paragraph (3) of this Subsection, before the hearing, the authority shall file with the clerk of the district court proof of notice by certified mail under Paragraph (6) of this Subsection, proof of notice by posting on the property under Paragraph (7) of this Subsection, and proof of notice by publication, if applicable. A person claiming an interest in a parcel of property set forth in the petition for foreclosure, including a current holder of a conventional mortgage, who desires to contest that petition shall file written objections with the clerk of the district court and serve those objections on the authority before the date of the hearing. A holder of a conventional mortgage may object to the action and is entitled to a dismissal of the proceedings by the district court upon a showing that it is the holder of a legally enforceable conventional mortgage and upon payment of the outstanding amount of any liens, taxes, and related costs. The district court may appoint and utilize as the court considers necessary a curator for assistance with the resolution of any objections to the foreclosure or questions regarding the title to property subject to foreclosure. If the court withholds property from foreclosure, the authority's ability to include the property in a subsequent petition for expedited quiet title and foreclosure is not prejudiced. No injunction shall issue to stay an expedited quiet title and foreclosure action under this Subsection. The district court shall enter judgment on a petition to quiet title and foreclosure filed under Paragraph (3) of this Subsection, not more than ten days after the conclusion of the hearing or contested case, and the judgment shall be effective ten days after the conclusion of the hearing or contested case. The district court's judgment shall specify all of the following:

(a) The legal description and, if known, the street address of the property foreclosed.

(b) That title to property foreclosed by the judgment is vested absolutely in the authority, except as otherwise provided in Paragraphs (3) and (5) of this Subsection, without any further rights of redemption.

(c) That all liens against the property, including any lien for unpaid taxes or special assessments are extinguished.

(d) That, except as otherwise provided in Subparagraph (e) of this Paragraph, the authority has good and marketable title to the property.

(e) That all existing recorded and unrecorded interests in that property are extinguished, except a visible or recorded servitude or private deed restrictions.

(f) A finding that all persons entitled to notice and an opportunity to be heard have been provided that notice and opportunity. A person shall be deemed to have been provided notice and an opportunity to be heard if the authority followed the procedures for provision of notice by mail, for posting on property subject to expedited quiet title and foreclosure, and for publication under this Section, or if one or more of the following apply:

(i) The person had constructive notice of the hearing by acquiring an interest in the property after the date of the recording under Paragraph (1) of this Subsection of the notice of pending expedited quiet title and foreclosure action.

(ii) The person appeared at the hearing under this Subparagraph or submitted written objections to the district court under this Subparagraph prior to the hearing.

(iii) Prior to the hearing under this Subparagraph, the person had actual notice of the hearing.

(12) Except as otherwise provided in Subparagraph (11)(e) of this Subsection, title to property set forth in a petition for foreclosure filed under Paragraph (3) of this Subsection shall vest absolutely in the authority upon the effective date of the judgment by the district court and the authority shall have absolute title to the property. The authority's title is not subject to any recorded or unrecorded lien, except as provided in Paragraph (11) of this Subsection and shall not be stayed or held invalid except as provided in Paragraph (13) of this Subsection. A judgment entered under this Subsection is a final order with respect to the property affected by the judgment and shall not be modified, stayed, or held invalid after the effective date of the judgment, except as provided in Paragraph (13) of this Subsection.

(13) The authority or a person claiming to have a property interest under Paragraph (2) of this Subsection in property foreclosed under this Subsection may, within twenty-one days of the effective date of the judgment under Paragraph (11) of this Subsection, appeal the district court's order or the district court's judgment foreclosing property to the court of appeals. An appeal under this Paragraph is limited to the record of the proceedings in the district court under this Subsection. The district court's judgment foreclosing property shall be stayed until the court of appeals has reversed, modified, or affirmed that judgment. If an appeal under this Paragraph stays the district court's judgment foreclosing property, the district court's judgment is stayed only as to the property that is the subject of that appeal and the district court's judgment foreclosing other property that is not the subject of that appeal is not stayed. To appeal the district court's judgment foreclosing property, a person appealing the judgment shall pay to the authority any taxes, interest, penalties, and fees due on the property and provide notice of the appeal to the authority within twenty-one days after the district court's judgment is effective. If the district court's judgment foreclosing the property is affirmed on appeal, the amount determined to be due shall be refunded to the person who appealed the judgment. If the district court's judgment foreclosing the property is reversed or modified on appeal, the authority shall refund the amount determined to be due to the person who appealed the judgment, if any, and forward the balance to the appropriate taxing jurisdictions in accordance with the order of the court of appeals.

(14) The authority shall record a notice of judgment for each parcel of foreclosed property in the office of the register of conveyances. If the authority records a notice of judgment in error, the authority may subsequently record a certificate of correction. A notice or certificate under this Subsection need not be notarized and may be authenticated by a digital signature or other electronic means. After the entry of a judgment foreclosing the property under this Subsection, if the property has not been transferred by the authority, the authority may cancel the foreclosure by recording with the register of conveyances a certificate of error, if the authority discovers any of the following:

(a) The description of the property used in the expedited quiet title and foreclosure proceeding was so indefinite or erroneous that the foreclosure of the property was void.

(b) An owner of an interest in the property entitled to notice of the expedited quiet title and proceedings against the property under this Subsection was not provided notice sufficient to satisfy the minimum due process requirements of the Constitution of Louisiana and the Constitution of the United States of America.

(c) A judgment of foreclosure was entered under this Subsection in violation of an order issued by a United States bankruptcy court.

(15) If a judgment of foreclosure is entered under Paragraph (11) of this Subsection, and all existing recorded and unrecorded interests in a parcel of property are extinguished as provided in Paragraph (11) of this Subsection, the owner of any extinguished recorded or unrecorded interest in that property who claims that he or she did not receive notice of the expedited quiet title and foreclosure action shall not bring an action for possession of the property against any subsequent owner, but may only bring an action to recover monetary damages from the authority as provided in this Subsection. The district court has original and exclusive jurisdiction in any action to recover monetary damages under this Subsection. An action to recover monetary damages under this Subsection shall not be brought more than two years after a judgment for foreclosure is entered under Paragraph (11) of this Subsection. Any monetary damages recoverable under this Subsection shall be determined as of the date a judgment for foreclosure is entered under Paragraph (11) of this Subsection and shall not exceed the fair market value of the interest in the property held by the person bringing the action under this Subsection on that date, less any taxes, interest, penalties, and fees owed on the property as of that date. The right to sue for monetary damages under this Subsection shall not be transferable except by testate or intestate succession.

(16) The owner of a property interest with notice of the quiet title and foreclosure hearing under Paragraph (11) of this Subsection, may not assert any of the following:

(a) That notice to the owner was insufficient or inadequate in any way because some other owner of a property interest in the property was not notified.

(b) That any right to redeem tax reverted property was extended in any way because some other person was not notified.

(17) A person holding or formerly holding an interest in tax reverted property subject to expedited foreclosure under this Subsection is barred from questioning the validity of the expedited foreclosure under this Subsection.

(18) The failure of the authority to comply with any provision of this Subsection shall not invalidate any proceeding under this Subsection if a person with a property interest in property subject to foreclosure was accorded the minimum due process required under the Constitution of Louisiana and the Constitution of the United States of America.

(19) It is the intent of the legislature that the provisions of this Section relating to the expedited quiet title and foreclosure of property by the authority satisfy the minimum requirements of due process required under the Constitution of Louisiana and the Constitution of the United States of America but that the provisions do not create new rights beyond those required under the Constitution of Louisiana or the Constitution of the United States of America. The failure of the authority to follow a requirement of this Section relating to the expedited quiet title and foreclosure of property held by the authority shall not be construed to create a claim or cause of action against the authority unless the minimum requirements of due process accorded under the Constitution of Louisiana or the Constitution of the United States of America are violated.

(20) As used in this Subsection, "authorized representative" includes one or more of the following:

(a) A title insurance company or agent licensed to conduct business in this state.

(b) An attorney licensed to practice law in this state.

(c) A person accredited in land title search procedures by a nationally recognized organization in the field of land title searching.

(d) A person with demonstrated experience in the field of searching land title records, as determined by the authority.

(21) As used in this Subsection, "district court" shall mean the district court for the parish.

Acts 2008, No. 912, §1, eff. July 14, 2008; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Acts 2013, No. 220, §12, eff. June 11, 2013.



RS 33:4720.171 - North Lafayette Redevelopment Authority

PART II. NORTH LAFAYETTE REDEVELOPMENT AUTHORITY

§4720.171. North Lafayette Redevelopment Authority

A. This Part may be referred to as the "North Lafayette Redevelopment Law".

B. It is hereby found and declared that:

(1) There exists in the city of Lafayette areas which have become slums, blighted, and distressed because of the unsafe, unsanitary, inadequate, or overcrowded condition of the structures therein, or because of inadequate planning for the area, or because of physically or functionally obsolete structures, or because of excessive dwelling unit density, or because of the lack of proper light and air and open space, or because of faulty street or lot design, or inadequate public utilities, or community services, or because of failure to adequately maintain and repair structures, or because of the conversion to incompatible types of land usage, or because of environmental conditions and circumstances. Such conditions or a combination of some or all of them have and will continue to result in making such areas economic and social liabilities.

(2) In the wake of Hurricanes Katrina and Rita, the resident population of the city of Lafayette in particular has increased dramatically, creating an urgent and immediate need for affordable residential housing. Persons displaced by Hurricanes Katrina and Rita should be assisted, should they so desire, in obtaining long-term or permanent housing in the city.

(3) The prevention and elimination of slum, blighted, and distressed properties are matters of public policy and concern, as such areas tend to consume a disproportionate amount of city revenues because of the extra services required for police, fire, accident, and other forms of public protection, services, and facilities.

(4) The salvage, renewal, redevelopment, and reconstruction of such slum, blighted, and distressed areas will promote the public health, safety, morals, and welfare of the public.

(5) The powers conferred by this Part are for public uses, purposes, welfare, and utility for which public money may be expended as necessary and in the public's interest. The provisions herein provided shall apply for residential, recreational, commercial, industrial, or other purposes and otherwise to encourage the provision of healthful homes, safe neighborhoods, a decent living environment, and adequate places of employment for the people. Such purposes are hereby declared as a matter of legislative determination.

(6) The object of this Part is to provide for the following:

(a) A unified and comprehensive response to the housing shortages and other indirect effects of Hurricanes Katrina and Rita upon the city of Lafayette.

(b) The general and economic welfare of the city through housing, commercial, office, hospitality, recreation, education, infrastructure and utility capacity, manufacturing, industrial, research, retail or other activities which will create or retain jobs, maintain or diversify industry, including new or emerging technologies, or maintain or increase the tax base.

(c) The improvement of conditions of deteriorated physical development, slow economic growth, and eroded financial health of the public and private sectors.

(d) The control, abatement, and prevention of pollution to protect public health and safety, and the development and use of indigenous and renewable energy resources.

(e) Assistance to nonprofit and governmental entities in support of health, educational, charitable, community, cultural, agricultural, consumer or other services benefitting the citizens.

C.(1) There is hereby created in the city a body politic and corporate which shall exist in perpetuity and shall be known as the North Lafayette Redevelopment Authority, referred to in this Part as the "authority".

(2) The authority shall be a special district created pursuant to Article VI, Section 19 of the Constitution of Louisiana and political subdivision of the state as defined in Article VI, Section 44 of the Constitution of Louisiana. The authority, acting through its governing board, is hereby granted all of the rights, powers, privileges, and immunities accorded by the laws and the Constitution of Louisiana to political subdivisions of the state, subject to the limitations provided in this Part.

D. The authority, for the purposes of this Part, may within its jurisdiction, formulate a workable program or programs for using appropriate private and public resources to achieve the purposes identified in Paragraph (B)(6) of this Section.

E. The authority, to the greatest extent it determines to be feasible in carrying out the provisions of this Part, shall seek out cooperative endeavors, including partnerships, joint ventures, and equity participation structures, with nonprofit and private enterprise. The authority shall give consideration to this objective in exercising the powers granted pursuant to this Part.

F.(1) The North Lafayette Redevelopment Authority shall be comprised of all of the territory included within House of Representatives District No. 44 and Districts 3 and 4 of the Lafayette City-Parish Council as geographically drawn on August 1, 2014, but shall not include the area comprising the Commercial Core subdistrict of the Lafayette Centre Development District created by Act 116 of the 1992 Regular Session of the Legislature.

(2) The authority shall be activated and implemented by the appropriate governing authority recognizing and confirming the appointment of the initial members of the board.

G.(1)(a) The North Lafayette Redevelopment Authority shall be governed by a board of commissioners, referred to in this Part as the "board", comprised of seven members, all of whom shall reside or be employed within the geographical boundaries of the authority and shall be qualified electors of the parish of Lafayette as follows:

(i) Two members shall be appointed by the Louisiana state senator who represents Senate District 24.

(ii) One member shall be appointed by the Louisiana state representative who represents House District 44.

(iii) One member shall be appointed by the Louisiana state representative who represents House District No. 96.

(iv) One member shall be appointed by the councilperson who represents Council District 3 of the Lafayette City-Parish Council.

(v) One member shall be appointed by the councilperson who represents Council District 4 of the Lafayette City-Parish Council.

(vi) One member shall be appointed by the mayor-president of the city of Lafayette, parish of Lafayette.

(b) The appointing authorities referred to in Subparagraph (a) of this Paragraph shall meet within sixty days after August 1, 2014, and shall appoint the members as provided in Subparagraph (a) of this Paragraph.

(2)(a) Members shall serve terms of five years after initial terms as provided in this Subparagraph. Two members shall serve an initial term of one year, two shall serve two years, one shall serve three years, one shall serve four years, and one shall serve five years, as determined by lot at the first meeting of the board.

(b) A member shall hold office until his successor has been appointed and qualified.

(c) Members shall be eligible for reappointment. A certificate of the appointment or reappointment of any member shall be filed with the clerk of the Lafayette City-Parish Council, and such certificate shall be conclusive evidence of the proper appointment of any such member.

(d) Any member of the board may be removed for cause by the appointing authority. Any person removed for cause shall be ineligible for reappointment to the board unless such reappointment is confirmed by a unanimous vote of the membership of the board.

(e) Board members shall serve without compensation; however, the board may reimburse any member for expenses actually incurred in the performance of duties on behalf of the authority.

(3) Any vacancy in the membership of the board, occurring either by reason of the expiration of the term for which appointed or by reason of death, resignation, or otherwise, shall be filled in the manner of the original appointment. If the appointing authority responsible for the appointment of a member fails to fill a vacancy within thirty days, the remaining members of the board shall appoint an interim successor to serve until the position is filled by the appointing authority.

(4) The board may adopt bylaws or such other rules and regulations as it deems necessary for conducting its business affairs. The board may appoint and retain all employees it deems advisable and fix the powers, duties, and compensation of such employees. The board shall hold regular meetings and may hold special meetings as shall be provided in the bylaws.

(5) The board shall elect yearly from its number a chairman, a vice chairman, a secretary, and a treasurer and shall establish their duties as may be regulated by rules adopted by the board. The offices of secretary and treasurer may be held by the same person. A majority of the members of the board shall constitute a quorum for the conduct of business.

(6) All actions of the board shall be approved by the affirmative vote of a majority of the members of the board present and voting. However, no action of the board shall be authorized on the following matters unless approved by a majority of the total board membership:

(a) Adoption of bylaws and other rules and regulations for conduct of the authority's business.

(b) Hiring or firing of any employee or contractor of the authority. This function may by majority vote be delegated by the board to a specified officer or committee of the authority, under such terms and conditions, and to the extent, that the board may specify.

(c) The incurring of debt.

(d) Levy of taxes and call for any tax or other election.

(e) Adoption or amendment of the annual budget.

(f) Sale, lease, encumbrance, or alienation of immovable property, improvements, or movable property with a value of more than fifty thousand dollars.

(7) Vote by proxy shall not be permitted. Any member may request a recorded vote on any resolution or action of the authority.

(8)(a) The board shall cause minutes and a record to be kept of all its proceedings, and it shall select a newspaper of general circulation within its territorial jurisdiction as its official journal in which it shall publish its minutes and in which it shall publish all official notices required by law. Except as otherwise provided in this Paragraph, the authority shall be subject to the Public Records Law, the Open Meetings Law, and the Code of Governmental Ethics.

(b) Notwithstanding the provisions of R.S. 42:14, until thirty days prior to the date the board is scheduled to consummate a final sale or lease of any immovable property owned by the authority, the board may meet in executive session to discuss negotiations between the authority and any prospective seller, purchaser, lessor or lessee of that property. R.S. 44:31 through 35 shall not apply to any records related to the negotiations of or to the terms of such a sale or lease until thirty days prior to the date the board is scheduled to consummate a final sale or lease. The board shall give written public notice of its intention to consummate a final sale or lease at least thirty days prior to the date on which the board intends to take such action. This notice shall comply with the procedural provisions of R.S. 42:19. Notwithstanding any other provision of this Part to the contrary, that portion of documents evidencing proprietary information or trade secrets of either the authority or the seller, purchaser, lessor, or lessee shall not be subject to the Public Records Law for any reason.

H. The authority, through the board, shall have all powers necessary or convenient to carry out and effectuate the purposes and provisions of this Part, including but not limited to the following:

(1) To sue and be sued and as such to stand in judgment.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, lease, or otherwise and to hold and use any property, immovable, movable, mixed, tangible, or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the authority, and to engage in any action, such as the purchase of insurance, necessary or desirable for the maintenance or improvement of such property. The authority shall not have any power to expropriate, except that power which is granted by the appropriate governing authority.

(4)(a) To sell, lease for a term of up to ninety-nine years, exchange, or otherwise dispose of or transfer to or with other political subdivisions of this state or public or private persons at public or private sale any residential or subdivision land, property, improvements, or portions thereof, including immovable property, which is, in the opinion of the board, appropriate to accomplish the objectives and purposes of the authority.

(b) Prior to any sale, lease, conveyance, disposition, or transfer of property pursuant to this Paragraph, the authority shall fix the price and terms of the sale, lease, exchange, or other contract to be made with reference to the property. Such sale, lease, conveyance, disposition, or transfer shall comply with the terms and provisions of this Part.

(c) Any sale of industrial land, as defined by Chapter 8 of Title 51 of the Louisiana Revised Statutes of 1950 and the statutes referenced therein, shall be in accordance with laws providing for the disposition or transfer of such land.

(d) Other than the requirements of this Part, no other law limiting or regulating the form or manner of the sale, lease, conveyance, disposition, or transfer of property by public bodies, including without limitation R.S. 41:1338, shall apply to the sale, lease, conveyance, disposition, or transfer of property by the authority. All such sales, leases, conveyances, dispositions, or transfers of property remain subject to the limitations imposed by the Constitution of Louisiana.

(5) To convey to the United States, the state, or to any political subdivision of the state any land, property, right-of-way, easement, servitude, or other thing of value, which the authority may own or acquire, for use by such governmental entity to accomplish the objectives and purposes of the authority, pursuant to the terms of any appropriate cooperative endeavor agreement.

(6) To make and collect reasonable charges for the use of property of the authority and for services rendered by the authority and to regulate fees or rentals charged for use of privately owned facilities located on property owned or sold by the authority when such facilities are offered for use by the public or by a private industrial, commercial, research, or other economic development entity or activity.

(7) To enter into contracts and agreements with public bodies or public and/or private entities to achieve the authority's objectives and purposes, including but not limited to contracts for professional, legal, and other services and for the purchase, lease, acquisition, sale, construction, operation, maintenance, marketing, and improvement of land, public works, and facilities, as the board may deem necessary or convenient to accomplish the objectives and purposes of the authority.

(8) To plan, develop, regulate, operate, and maintain activities and planned land uses to foster residential housing development.

(9) To acquire land and improvements to construct, operate, and maintain facilities, improvements, and infrastructure, including buildings, roads, bridges, drainage, and utilities, and to perform other functions and activities on property owned or leased by the authority to accomplish the objectives and purposes of the authority. However, the authority is prohibited from constructing, operating, or maintaining any water, electric, or gas utility facilities which duplicate, curtail, impair, or directly compete with a regulated water, electric, or gas utility facility operating in or adjacent to the property owned or leased by the authority.

(10) To require and issue licenses.

(11) To levy annually and cause to be collected ad valorem taxes, provided that the amount, term, and purpose of such taxes, as set out in propositions submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors of the jurisdiction of the authority voting in an election held for that purpose.

(12)(a) To levy and collect sales and use taxes within the boundaries of the authority for such purposes and at such rate as provided by the propositions authorizing their levy, not to exceed in aggregate one percent, which taxes may not exceed the limitation set forth in the Constitution of Louisiana, provided the proposition submitted to a vote in accordance with the Louisiana Election Code shall be approved by a majority of the qualified electors of the jurisdiction of the authority voting in an election held for that purpose. In submitting a sales tax proposition to a vote, the board may enter into a cooperative endeavor agreement with the parish governing authority providing for the sales tax to be divided into parts between the parish and the authority for such purposes and in such amounts as may be set forth in the proposition.

(b) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution, and storage for use or consumption of tangible personal property, and upon the sales of services within the parish, all as defined in R.S. 47:301 et seq.

(c) Except where inapplicable, the procedure established by R.S. 47:301 et seq., shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement those Sections and to make them applicable to the tax herein authorized shall be fixed in the resolution imposing the tax.

(d) The tax shall be imposed and collected uniformly throughout the jurisdiction of the authority.

(e) Any tax levied under this Paragraph shall be in addition to all other taxes which the parish or any other political subdivision within the parish is now or hereafter authorized to levy and collect.

(13) To develop, activate, construct, exchange, acquire, improve, repair, operate, maintain, lease, mortgage, sell, and grant a security device affecting the movable and immovable property, servitudes, facilities, and works within Councilmanic Districts 3 and 4 of the city under such terms and conditions as the board may deem necessary or appropriate for residential development.

(14) To borrow money and to pledge or grant a security device affecting all or part of its revenues, leases, rents, and other advantages as security for such loans.

(15) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(16) To undertake and carry out redevelopment projects and related activities.

(17) To apply for and accept advances, leases, grants, contributions, and any other form of financial assistance from the federal government, the state, parish, or other public bodies, or from any sources, public or private, for the purposes of this Part, and to give such security as may be required and to enter into and carry out contracts or agreements in connection therewith; and to include in any contract for financial assistance with the federal government such conditions imposed pursuant to federal laws as the board may deem reasonable and appropriate and which are not inconsistent with the purposes of this Part.

(18) To make or have made all surveys and plans necessary to the carrying out of the purposes of this Part and to adopt or approve, modify, and amend such plans, which plans may include but are not limited to:

(a) Plans for carrying out a program of voluntary or compulsory repair and rehabilitation of buildings and improvements.

(b) Plans for the enforcement of state and local laws, codes, and regulations relating to the use of land and the use and occupancy of buildings and improvements and to the compulsory repair, rehabilitation, demolition, or removal of buildings and improvements.

(c) Appraisals, title searches, surveys, studies, and other plans and work necessary to prepare for the undertaking of redevelopment projects and related activities.

(19) To develop, test, and report methods and techniques and carry out demonstrations and other activities for the prevention and the elimination of slums and urban blight, including developing and demonstrating new or improved means of providing housing or continuing care, assisted living, or independent living or other similar type housing for elderly or retired persons or other persons desiring such housing facilities.

(20) To make and from time to time amend and repeal bylaws, orders, rules, and regulations in order to effectuate the provisions of this Part.

(21) To exercise all or any part or combination of powers herein granted by this Part. However, the authority shall not be deemed to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana.

(22) To purchase property at a sale conducted pursuant to enforcement of judicial mortgages created in accordance with R.S. 13:2575(C) by tendering a bid equal to or greater than the minimum bid advertised, which bid may be a credit bid consisting of the obligation of the authority to satisfy the bid by payment to the political subdivision holding the lien being enforced in accordance with intergovernmental agreements between the authority and such political subdivision. Such a bid shall be given priority over all other bids regardless of amount.

I.(1) The authority may incur debt and issue general obligation bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, and Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, for the acquisition and operation of an authority property or to carry out the other public purposes of this Part, and to issue any other bonds permitted by law, borrow money, and issue certificates of indebtedness, notes, and other debt obligations as evidence thereof and provide for the manner and method of repayment in accordance with law.

(2) The authority may issue revenue bonds to finance the undertaking of a redevelopment project under this Part, or otherwise to acquire, purchase, lease, construct, or improve housing, residential or subdivision development authorized in this Part; and may sell, lease, sublease, or otherwise dispose of by suitable and appropriate contract to any enterprise locating or existing within the jurisdiction of an authority such sites, buildings, or facilities and appurtenances thereto, all or severally. The funds derived from the sale of such bonds may be disbursed in whole or in part upon delivery of the bonds as shall be provided in the contract between an authority and the residential enterprise to be aided, encouraged, or benefitted subject to the requirements of Paragraph (L)(2) of this Section.

(3) The issuing authority may enter into, amend, or terminate, as it determines to be necessary or appropriate, any ancillary contracts (a) to facilitate the issuance, sale, resale, purchase, repurchase, or payments of bonds, including without limitation bond insurance, letters of credit, and liquidity facilities, or (b) to attempt to hedge risk or achieve a desirable effective interest rate or cash flow, all subject to the approval of the State Bond Commission.

(4) Bonds issued under Paragraph (2) of this Subsection shall be authorized by resolution of the board and shall be limited obligations of the issuing authority; the principal and interest, costs of issuance, and other costs incidental thereto shall be payable solely from the income and revenue derived from the sale, lease, or other disposition of the project or facility to be financed by the bonds issued under this Subsection, or from the income and revenue derived from the sale, lease, or other disposition of any existing project or facility acquired, constructed, and improved under the provision of this Subsection, or from any source available for such purpose. However, in the discretion of the issuing authority, the bonds may be additionally secured by mortgage or other security device covering all or part of the project from which the revenues so pledged may be derived. Any refunding bonds issued pursuant to this Subsection shall be payable from any source described in this Paragraph or from the investment of any of the proceeds of the refunding bonds authorized under this Subsection and shall not constitute an indebtedness or pledge of the general credit of the parish or municipality, as appropriate, or the authority within the meaning of any constitutional or statutory limitation of indebtedness and shall contain a recital to that effect. Bonds of the authority issued under this Subsection shall be issued in such form, shall be in such denominations, shall bear interest, shall mature in such manner, and be executed by one or more members of the board as provided in the resolution authorizing the issuance thereof. Such bonds may be subject to redemption at the option of and in the manner determined by the board in the resolution authorizing the issuance thereof.

(5) No bonds or other evidences of indebtedness may be issued under this Subsection without the prior approval of the State Bond Commission of the terms and provisions thereof.

(6) Bonds issued under this Subsection shall be issued, sold, and delivered in accordance with the terms and provisions of a resolution adopted by the board. The board may sell such bonds in such manner, either at public or at private sale, and for such price as it may determine to be in the best interests of the authority, subject to the approval of the State Bond Commission. The resolution issuing bonds shall be published in a newspaper of general circulation within the jurisdiction of the authority, and for a period of thirty days after said publication, any interested citizen may bring an action to contest the bonds and the security therefor, as provided in the Constitution of Louisiana. If, after the expiration of thirty days, no suit has been filed, the issuance, sale, and security of the bonds shall be incontestable, and no court shall have authority to entertain any action questioning or contesting such matters.

(7) Bonds issued by the authority under this Part are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Subtitle III of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of Subtitle III of the Louisiana Revised Statutes of 1950, shall be subject to the refunding provisions of Chapter 14-A of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Subtitle III of Title 39 of the Louisiana Revised Statutes of 1950.

(8) No bonds, other debt obligations, or contracts of the authority shall be a charge upon the income, property, or revenue of the parish or municipality, as appropriate, nor shall any obligations of the authority be the obligations of the applicable parish or municipality.

(9) Any bonds issued by the authority shall be subject to the Bond Validation Law (R.S. 13:5121), pursuant to which the issuance of the bonds may be submitted to the courts for validation.

J.(1) The exercise by a board of the powers conferred by virtue of this Part shall be deemed and held to be an essential governmental function of the state and city. As the exercise of the powers granted by this Part will be in all respects for the benefit of the people of the state and parish, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, the authority shall not be required to pay any taxes, including but not limited to sales and use taxes, ad valorem, occupational licensing, income, or any other taxes of any kind or nature, or fees or assessments upon any property held, acquired or used by the authority under the provisions of this Part, or upon the income therefrom. Any bonds, certificates, or other evidences of indebtedness issued by the authority and the income therefrom shall be exempt from taxation by the state and by any parish, municipality, or other political subdivision of the state. The authority shall not be deemed to be a public utility and shall not be subject in any respect to the authority, control, regulation, or supervision of the Louisiana Public Service Commission.

(2) All property of the authority, including funds owned or held by it for the purpose of this Part, shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same, nor shall judgment against the parish or authority be a charge or lien upon such property. However, the provisions of this Subsection shall not apply to or limit the right of obligees to pursue any remedies for the enforcement of any pledge or lien given pursuant to this Part by the authority on its rents, fees, grants, or revenues.

K.(1) The authority may purchase adjudicated properties within its territorial jurisdictions from any political subdivision of the state of Louisiana. No such purchase shall be construed to, or otherwise have the effect of, extending or suspending the period prescribed by law for the redemption of the property by the tax debtor or any other person.

(2) Such purchases by the authority may be in the manner provided for in Chapter 13-A of this Title, or by a direct negotiated purchase and sale agreement between the authority and a political subdivision without any other requirement of a public sale prior to the transfer of such properties to the authority. Such purchases by the authority shall not be considered the sale of surplus property or of property owned by the political subdivision.

(3) Effective upon the recordation of the transfer of an adjudicated property to the authority pursuant to a purchase and sale agreement, the rights of the authority in and to such property shall be the rights of a purchaser at a tax sale as contemplated by Chapter 5 of Subtitle III of Title 47 of the Louisiana Revised Statutes of 1950, subject only to the rights of redemption of the property set forth in Article VII, Section 25(B) of the Constitution of Louisiana, and the property shall no longer be deemed to be adjudicated property as of such recordation. For purposes of the right of redemption in Article VII, Section 25(B) of the Constitution of Louisiana the three-year period commences on the date of the recordation of the initial adjudication to the political subdivision and not on the date of transfer to the authority.

(4) Any such purchase and sale agreement shall set forth the total consideration to be paid by the authority and the method and timing of payment of such consideration by the authority.

(5) The state and any political subdivision with liens on the property may, pursuant to intergovernmental agreements with the authority, cancel such liens contemporaneously with or subject to the transfer of the property to the authority.

(6)(a) The authority shall have the right, subject to the provisions of this Section, to purchase properties at tax sales conducted in accordance with Part III of Chapter 5 of Subtitle III of Title 47 of the Louisiana Revised Statutes of 1950, and any and all such purchases shall be a purchase pursuant to those provisions and not an adjudication to a political subdivision.

(b) Notwithstanding the provisions of Chapter 5 of Subtitle III of Title 47 of the Louisiana Revised Statutes of 1950, the authority may tender a bid at a tax sale which is a credit bid, consisting of the obligation of the authority to satisfy the component parts of the bid by payments to the respective political subdivisions and taxing entities in accordance with intergovernmental agreements between the authority and such political subdivisions and taxing entities.

(c) A bid by the authority at a tax sale for the minimum amount shall take priority over all other bids for the same quantity of property.

L.(1) The authority shall have the power to create and execute redevelopment plans for specified areas within its territorial jurisdiction. The implementation of all such plans shall not proceed until, to the extent required by law, the authority has obtained the approval of the local planning commission or zoning board. In the execution of such a redevelopment plan, the authority shall have the powers provided in this Subsection. The fact that a certain power is expressed or implied in this Paragraph as pertinent to the authority's execution of a redevelopment plan shall not suggest or imply that such power is otherwise denied to the authority.

(2) A redevelopment plan shall include a definition of the redevelopment area. This area, or any part thereof, may be further designated as a subdistrict of the authority.

(3) The authority may sell, lease, exchange, or otherwise transfer immovable property or any interest therein acquired by it for residential or recreational uses or for public use, subject to such covenants, conditions, and restrictions, including covenants running with the land, as it may deem to be necessary or desirable to assist in carrying out the purposes of this Part. The purchasers or lessees and their successors and assigns shall be obligated to devote such immovable property only to the uses as the authority may determine to be in the public interest, including the obligation to begin within a reasonable time any improvements on such immovable property. Such real property or interest shall be sold, leased, or otherwise transferred at not less than its fair value for uses in accordance with the redevelopment plan. In determining the fair value of real property for uses, the authority shall take into account and give consideration to the use provided in such plan; the restrictions upon and the covenants, conditions, and obligations assumed by the purchaser or lessee; and the objectives of such plan. The authority, in any instrument of conveyance to a private purchaser or lessee, may provide that such purchaser or lessee shall be without power to sell, lease, or otherwise transfer the immovable property without the prior written consent of the authority until such purchaser or lessee has completed the construction of any and all improvements which he has obligated himself to construct thereon. Immovable property acquired in accordance with the provisions of the redevelopment plan shall be transferred as rapidly as feasible in the public interest, consistent with the carrying out of the provisions of the project plan. Such plan and any substantial modification of such plan shall be filed as a public record in the office of the clerk of the city, and any conveyances, encumbrances, or other contracts may incorporate the provisions thereof by reference which shall afford notice thereof to all parties.

(4) The authority may dispose of, sell, exchange, or lease immovable property in a redevelopment area to any private person for the fair market value of the property as determined by a certified and competent appraiser, or to any private person pursuant to reasonable competitive bidding procedures as it shall prescribe subject to the provisions set forth in this Paragraph. Such reasonable bidding procedures must include public notice, by publication once each week for two consecutive weeks in a newspaper having a general circulation in the community, inviting proposals from and making available all pertinent information to private redevelopers or any persons interested in undertaking to redevelop or rehabilitate a redevelopment area or any part thereof. Such notice shall identify the area, or portion thereof, and shall state that proposals shall be made by those in interest within thirty days after publication of such notice, and that such further information as is available may be obtained at such office as shall be designated in the notice. The board shall consider all such redevelopment or rehabilitation proposals and the financial and legal ability of the persons making such proposals to carry them out, and may negotiate with any persons for proposals for the purchase, lease, or other transfer of any immovable property acquired by the authority in the redevelopment area. The board may accept such proposal as it deems to be in the public interest and in furtherance of the purposes of this Part. Such notice, and all contracts to sell, lease, or otherwise transfer immovable property under the provisions of this Part, shall be a public record and shall include the name of the redeveloper or purchaser, together with the names of its officers and principal members or shareholders and investors and other interested parties, the redeveloper's estimate of the cost of any residential development and rehabilitations, and the redeveloper's estimate of rentals and sales prices of any proposed housing involved in such redevelopment and rehabilitation. Thereafter, the board may execute such contract in accordance with the provisions of this Part and deliver acts of sale, leases, and other instruments and take all steps necessary to effectuate such contract.

(5) The authority may temporarily operate, maintain, or lease immovable property acquired by it in a redevelopment area for or in connection with a redevelopment project pending disposition of the property as authorized in this Part for such uses and purposes as may be deemed desirable even though not in connection with the redevelopment plan.

(6) Any immovable property within a redevelopment area acquired pursuant to Subsection K of this Section may be disposed of without regard to the other provisions of this Part. Immovable property acquired in accordance with the redevelopment plan may be disposed of to a public body for public reuse without regard to the provisions of this Subsection.

M. All banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking or investment business; all insurance companies, insurance associations, and other persons carrying on an insurance business; and all executors, administrators, curators, trustees, and other fiduciaries may legally invest any sinking funds, monies, or other funds belonging to them or within their control in any bonds or other obligations issued by the authority pursuant to this Part. Bonds and other obligations shall be authorized security for all public deposits. It is the purpose of this Subsection to authorize any public or private persons, political subdivisions, and officers, public or private, to use any funds owned or controlled by them for the purchase of any bonds or other obligations. Nothing contained in this Subsection with regard to legal investments shall be construed as relieving any persons of any duty of exercising reasonable care in selecting securities.

N. For the purpose of aiding in the planning, undertaking, or carrying out of a redevelopment project and related activities authorized by this Part, any public body may, upon such terms, with or without consideration as it may determine:

(1) Dedicate, sell, convey, or lease any of its interest in any property or grant easements, licenses, or other rights or privileges therein to the authority.

(2) Incur the entire expense of any public improvements made by such public body.

(3) Do any and all things necessary to aid or cooperate in the planning or carrying out of a redevelopment plan and related activities.

(4) Lend, grant, or contribute funds to an authority in accordance with an appropriate cooperative endeavor agreement and borrow money and apply for and accept advances, loans, grants, contributions, and any other form of financial assistance from the federal government, the state, parish, or other public body, or from any other source.

(5) Enter into agreements which may extend over any period notwithstanding any provision or rule of law to the contrary with the federal government or other public body respecting action to be taken pursuant to any of the powers granted by this Part, including the furnishing of funds or other assistance in connection with a redevelopment project and related activities.

(6) Cause public buildings and public facilities, including parks, playgrounds, recreational, community, educational, water, sewer, or drainage facilities, or any other works which it is otherwise empowered to undertake to be furnished; furnish, dedicate, close, vacate, pave, install, grade, regrade, plan, or replan streets, roads, sidewalks, ways, or other places; plan or replan, zone or rezone, or make exceptions from building regulations.

O. Any instrument executed, in proper form and with proper certification of authority, by the authority purporting to convey any right, title, or interest in any property under this Part shall be conclusively presumed to have been executed in compliance with provisions of this Part insofar as title or other interest of any bona fide purchasers, lessees, or transferees of the property is concerned.

P. As used in this Part, the following terms shall have the meaning herein ascribed to them:

(1) "Appropriate governing authority" shall mean the governing authority of the city of Lafayette.

(2) "Appropriate jurisdiction" shall mean the jurisdiction of the North Lafayette Redevelopment Authority.

(3) "Bonds" shall mean any bonds, notes, interim certificates, certificates of indebtedness, debenture, or other obligation.

(4) "City" shall mean the city of Lafayette.

(5) "Federal government" shall mean any department, agency, or instrumentality, corporate or otherwise, of the United States of America.

(6) "Public body" shall mean the state and any parish and any board, authority, agency, district, subdivision, department, or instrumentality, corporate or otherwise, of the state or any parish.

(7) "Immovable property" shall mean all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and any other real right therein, including terms for years and liens by way of judgment, mortgage, or otherwise.

Q. Insofar as the provisions of this Part are inconsistent with the provisions of any other law, the provisions of this Part shall be controlling. However, the authority shall be subject to the provisions of the Local Government Fair Competition Act, R.S. 45:844.41 et seq. The authority conferred by this Part shall be in addition and supplemental to the powers conferred by any other law.

R.(1) In addition to the powers granted to the authority pursuant to this Part, the authority may initiate an expedited quiet title and foreclosure action under this Subsection to quiet title to immovable property held by the authority, interests in property purchased by the authority at tax sales, or in formerly adjudicated properties acquired by the authority from a political subdivision, by recording with the register of conveyances a notice of pending expedited quiet title and foreclosure action. The notice shall include a legal description of the property; the street address of the property if available; the name, address, and telephone number of the authority; a statement that the property is subject to expedited quiet title proceedings and foreclosure under this Section; and a statement that any legal interests in the property may be extinguished by a district court order vesting title to the property in the authority. The right of redemption from tax sales in Article VII, Section 25(B) of the Constitution of Louisiana shall be terminated by these proceedings only if the time period for expiration of the right of redemption has expired. If a notice is recorded in error, the authority may correct the error by recording a certificate of correction with the register of conveyances. A notice or certificate under this Subsection need not be notarized and may be authenticated by a digital signature or other electronic means. If an authority has reason to believe that a property subject to an expedited quiet title and foreclosure action under this Subsection may be the site of environmental contamination, the authority shall provide the Department of Environmental Quality with any information in the possession of the authority that suggests the property may be the site of environmental contamination.

(2) After recording the notice under Paragraph (1) of this Subsection, the authority shall initiate a search of records identified in this Paragraph to identify the owners of a property interest in the property who are entitled to notice of the quiet title and foreclosure hearing under this Subsection. The authority may enter into a contract with or may request from one or more authorized representatives a title search or other title product to identify the owners of a property interest in the property as required under this Paragraph or to perform the other functions set forth in this Subsection required for the quieting of title to property under this Paragraph. The owner of a property interest is entitled to notice under this Section if that owner's interest was identifiable by reference to any of the following sources before the date that the authority records the notice under Paragraph (1) of this Subsection:

(a) Land title records in the office of the recorder of mortgages and the register of conveyances.

(b) Tax records in the office of the assessor.

(3) The authority may file a single petition with the district court to expedite foreclosure under this Section listing all property subject to expedited foreclosure by the authority and for which the authority seeks to quiet title. If available to the authority, the list of properties shall include a legal description of, a tax parcel identification number for, and the street address of each parcel of property. The petition shall seek a judgment in favor of the authority against each property listed and shall include a date, within ninety days, on which the authority requests a hearing on the petition. The petition shall request that a judgment be entered vesting absolute title in the authority, without right of redemption for each parcel of property listed, as provided in this Paragraph. Prior to the entry of judgment under this Paragraph, the authority may request the court to remove property erroneously included in the petition, or any tax delinquent properties redeemed prior to the hearing.

(4) The district court in which a petition is filed under Paragraph (3) of this Subsection, shall immediately set the date, time, and place for a hearing on the petition for foreclosure. The date shall be set by the court and shall not be more than ten days after the date requested by the authority in the petition. In no event may the court schedule the hearing later than ninety days after the filing of a petition by the authority under Paragraph (3) of this Subsection.

(5) After completing the records search under Paragraph (2) of this Subsection, the authority shall determine the address or addresses reasonably calculated to inform those owners of a property interest in property subject to expedited foreclosure under this Paragraph of the pendency of the quiet title and foreclosure hearing under Paragraph (11) of this Subsection. If, after conducting the title search, the authority is unable to determine an address reasonably calculated to inform persons with a property interest in property subject to expedited tax foreclosure, or if the authority discovers a deficiency in notice under Paragraph (10) of this Subsection, the following shall be considered reasonable steps by the authority to ascertain the addresses of persons with a property interest in the property subject to expedited foreclosure or to ascertain an address necessary to correct a deficiency in notice under Paragraph (10) of this Subsection:

(a) For an individual, a search of records of the recorder of mortgages and the register of conveyances.

(b) For a business entity a search of business entity records filed with the commercial division of the Department of State.

(6) Not less than thirty days before the quiet title and foreclosure hearing under Paragraph (11) of this Subsection, the authority shall send notice by certified mail, return receipt requested, of the hearing to the persons identified under Paragraph (5) of this Subsection with a property interest in property subject to expedited foreclosure. The authority shall also send a notice via regular mail addressed to the "Occupant" for each property subject to expedited foreclosure if an address for the property is ascertainable.

(7) Not less than thirty days before the quiet title and foreclosure hearing under Paragraph (11) of this Subsection, the authority or its authorized representative or authorized agent shall visit each parcel of property subject to expedited foreclosure and post conspicuously on the property notice of the hearing. In addition to the requirements of Paragraph (8) of this Subsection, the notice shall also include the following statement: "This Property has been transferred to the North Lafayette Redevelopment Authority and is subject to an expedited quiet title and foreclosure action. Persons with information regarding the prior owner of the property are requested to contact the North Lafayette Redevelopment Authority."

(8) The notice required under Paragraphs (6) and (7) of this Subsection shall include:

(a) The date on which the authority recorded under Paragraph (4) of this Subsection, notice of the pending expedited quiet title and foreclosure action.

(b) A statement that a person with a property interest in the property may lose his or her interest, if any, as a result of the quiet title and foreclosure hearing under Paragraph (11) of this Subsection.

(c) A legal description, parcel number of the property, and the street address of the property, if available.

(d) The person to whom the notice is addressed.

(e) The date and time of the hearing on the petition for foreclosure under Paragraph (1) of this Subsection, and a statement that the judgment of the court may result in title to the property vesting in the authority.

(f) An explanation of any rights of redemption and notice that the judgment of the court may extinguish any ownership interest in or right to redeem the property.

(g) The name, address, and telephone number of the authority.

(h) A statement that persons with information regarding the owner or prior owner of any of the properties are requested to contact the authority.

(9) If the authority is unable to ascertain the address reasonably calculated to inform the owners of a property interest entitled to notice under this Section, or is unable to provide notice under Paragraphs (6) and (7) of this Subsection, the authority shall provide notice by publication. Prior to the hearing, a notice shall be published for three successive weeks, once each week, in the official newspaper published and circulated in the parish. The published notice shall include all of the following:

(a) A legal description, parcel number of the property, and the street address of the property, if available.

(b) The name of any person not notified under Paragraphs (6) and (7) of this Subsection, that the authority reasonably believes may be entitled to notice under this Section of the quiet title and foreclosure hearing under Paragraph (11) of this Subsection.

(c) A statement that a person with a property interest in the property may lose his or her interest, if any, as a result of the foreclosure proceeding under Paragraph (11) of this Subsection.

(d) The date and time of the hearing on the petition for foreclosure under Paragraph (4) of this Subsection.

(e) A statement that the judgment of the court may result in title to the property vesting in the authority.

(f) An explanation of any rights of redemption and notice that judgment of the court may extinguish any ownership interest in or right to redeem the property.

(g) The name, address, and telephone number of the authority.

(h) A statement that persons with information regarding the owner or prior owner of any of the properties are requested to contact the authority.

(10) If prior to the quiet title and foreclosure hearing under Paragraph (11) of this Subsection, the authority discovers any deficiency in the provision of notice under this Section, the authority shall take reasonable steps in good faith to correct the deficiency before the hearing. The provisions of this Subsection relating to notice of the quiet title and foreclosure hearing are exclusive and exhaustive. Other requirements relating to notice and proof of service under other law, rule, or other legal requirement are not applicable to notice or proof of service under this Subsection.

(11) If a petition for expedited quiet title and foreclosure is filed under Paragraph (3) of this Subsection, before the hearing, the authority shall file with the clerk of the district court proof of notice by certified mail under Paragraph (5) of this Subsection, proof of notice by posting on the property under Paragraph (6) of this Subsection, and proof of notice by publication, if applicable. A person claiming an interest in a parcel of property set forth in the petition for foreclosure who desires to contest that petition shall file written objections with the clerk of the district court and serve those objections on the authority before the date of the hearing. The district court may appoint and utilize as the court considers necessary a curator for assistance with the resolution of any objections to the foreclosure or questions regarding the title to property subject to foreclosure. If the court withholds property from foreclosure, the authority's ability to include the property in a subsequent petition for expedited quiet title and foreclosure is not prejudiced. No injunction shall issue to stay an expedited quiet title and foreclosure action under this Subsection. The district court shall enter judgment on a petition to quiet title and foreclosure filed under Paragraph (3) of this Subsection, not more than ten days after the conclusion of the hearing or contested case, and the judgment shall be effective ten days after the conclusion of the hearing or contested case. The district court's judgment shall specify all of the following:

(a) The legal description and, if known, the street address of the property foreclosed.

(b) That title to property foreclosed by the judgment is vested absolutely in the authority, except as otherwise provided in Paragraphs (3) and (5) of this Subsection, without any further rights of redemption.

(c) That all liens against the property, including any lien for unpaid taxes or special assessments are extinguished.

(d) That, except as otherwise provided in Subparagraph (e) of this Paragraph, the authority has good and marketable title to the property.

(e) That all existing recorded and unrecorded interests in that property are extinguished, except a visible or recorded easement or right-of-way or private deed restrictions.

(f) A finding that all persons entitled to notice and an opportunity to be heard have been provided that notice and opportunity. A person shall be deemed to have been provided notice and an opportunity to be heard if the authority followed the procedures for provision of notice by mail, for visits to property subject to expedited quiet title and foreclosure, and for publication under this Section, or if one or more of the following apply:

(i) The person had constructive notice of the hearing by acquiring an interest in the property after the date of the recording under Paragraph (1) of this Subsection, of the notice of pending expedited quiet title and foreclosure action.

(ii) The person appeared at the hearing under this Paragraph or submitted written objections to the district court under this Paragraph prior to the hearing.

(iii) Prior to the hearing under this Paragraph, the person had actual notice of the hearing.

(12) Except as otherwise provided in Subparagraph (11)(e) of this Subsection, title to property set forth in a petition for foreclosure filed under Paragraph (3) of this Subsection shall vest absolutely in the authority upon the effective date of the judgment by the district court and the authority shall have absolute title to the property. The authority's title is not subject to any recorded or unrecorded lien, except as provided in Paragraph(11) of this Subsection and shall not be stayed or held invalid except as provided in Paragraph (13) of this Subsection. A judgment entered under this Subsection is a final order with respect to the property affected by the judgment and shall not be modified, stayed, or held invalid after the effective date of the judgment, except as provided in Paragraph (13) of this Subsection.

(13) The authority or a person claiming to have a property interest under Paragraph (2) of this Subsection, in property foreclosed under this Subsection may, within twenty-one days of the effective date of the judgment under Paragraph (12) of this Subsection, appeal the district court's order or the district court's judgment foreclosing property to the court of appeals. An appeal under this Paragraph is limited to the record of the proceedings in the district court under this Subsection. The district court's judgment foreclosing property shall be stayed until the court of appeals has reversed, modified, or affirmed that judgment. If an appeal under this Paragraph stays the district court's judgment foreclosing property, the district court's judgment is stayed only as to the property that is the subject of that appeal and the district court's judgment foreclosing other property that is not the subject of that appeal is not stayed. To appeal the district court's judgment foreclosing property, a person appealing the judgment shall pay to the authority any taxes, interest, penalties, and fees due on the property and provide notice of the appeal to the authority within twenty-one days after the district court's judgment is effective. If the district court's judgment foreclosing the property is affirmed on appeal, the amount determined to be due shall be refunded to the person who appealed the judgment. If the district court's judgment foreclosing the property is reversed or modified on appeal, the authority shall refund the amount determined to be due to the person who appealed the judgment, if any, and forward the balance to the appropriate taxing jurisdictions in accordance with the order of the court of appeals.

(14) The authority shall record a notice of judgment for each parcel of foreclosed property in the office of the register of conveyances. If the authority records a notice of judgment in error, the authority may subsequently record a certificate of correction. A notice or certificate under this Subsection need not be notarized and may be authenticated by a digital signature or other electronic means. After the entry of a judgment foreclosing the property under this Subsection, if the property has not been transferred by the authority, the authority may cancel the foreclosure by recording with the register of conveyances a certificate of error, if the authority discovers any of the following:

(a) The description of the property used in the expedited quiet title and foreclosure proceeding was so indefinite or erroneous that the foreclosure of the property was void.

(b) An owner of an interest in the property entitled to notice of the expedited quiet title and proceedings against the property under this Subsection was not provided notice sufficient to satisfy the minimum due process requirements of the Constitution of Louisiana and the Constitution of the United States.

(c) A judgment of foreclosure was entered under this Subsection in violation of an order issued by a United States bankruptcy court.

(15) If a judgment of foreclosure is entered under Paragraph (11) of this Subsection, and all existing recorded and unrecorded interests in a parcel of property are extinguished as provided in Paragraph (11) of this Subsection, the owner of any extinguished recorded or unrecorded interest in that property who claims that he or she did not receive notice of the expedited quiet title and foreclosure action shall not bring an action for possession of the property against any subsequent owner, but may only bring an action to recover monetary damages from the authority as provided in this Subsection. The district court has original and exclusive jurisdiction in any action to recover monetary damages under this Paragraph. An action to recover monetary damages under this Subsection shall not be brought more than two years after a judgment for foreclosure is entered under Paragraph (12) of this Subsection. Any monetary damages recoverable under this Subsection shall be determined as of the date a judgment for foreclosure is entered under Paragraph (12) of this Subsection and shall not exceed the fair market value of the interest in the property held by the person bringing the action under this Subsection on that date, less any taxes, interest, penalties, and fees owed on the property as of that date. The right to sue for monetary damages under this Subsection shall not be transferable except by testate or intestate succession.

(16) The owner of a property interest with notice of the quiet title and foreclosure hearing under Paragraph (11) of this Subsection, may not assert any of the following:

(a) That notice to the owner was insufficient or inadequate in any way because some other owner of a property interest in the property was not notified.

(b) That any right to redeem tax reverted property was extended in any way because some other person was not notified.

(17) A person holding or formerly holding an interest in tax reverted property subject to expedited foreclosure under this Subsection is barred from questioning the validity of the expedited foreclosure under this Subsection.

(18) The failure of the authority to comply with any provision of this Subsection shall not invalidate any proceeding under this Subsection if a person with a property interest in property subject to foreclosure was accorded the minimum due process required under the Constitution of Louisiana and the Constitution of the United States.

(19) It is the intent of the legislature that the provisions of this Section relating to the expedited quiet title and foreclosure of property by the authority satisfy the minimum requirements of due process required under the Constitution of Louisiana and the Constitution of the United States but that the provisions do not create new rights beyond those required under the Constitution of Louisiana or the Constitution of the United States. The failure of the authority to follow a requirement of this Section relating to the expedited quiet title and foreclosure of property held by the authority shall not be construed to create a claim or cause of action against the authority unless the minimum requirements of due process accorded under the Constitution of Louisiana or the Constitution of the United States are violated.

(20) As used in this Subsection, "authorized representative" includes one or more of the following:

(a) A title insurance company or agent licensed to conduct business in this state.

(b) An attorney licensed to practice law in this state.

(c) A person accredited in land title search procedures by a nationally recognized organization in the field of land title searching.

(d) A person with demonstrated experience in the field of searching land title records, as determined by the authority.

(21) As used in this Subsection, "district court" shall mean the Fifteenth Judicial District Court.

Acts 2008, No. 912, §1, eff. July 14, 2008; Acts 2013, No. 220, §12, eff. June 11, 2013; Acts 2014, No. 818, §1.

NOTE: See Acts 2014, No. 818, §2, relative to terms of members.



RS 33:4720.181 - New Iberia Redevelopment Authority

CHAPTER 13-K. NEW IBERIA REDEVELOPMENT AUTHORITY

§4720.181. New Iberia Redevelopment Authority

A. This Chapter may be referred to as the "New Iberia Redevelopment Law".

B. It is hereby found and declared that:

(1) There exist in the city of New Iberia areas which have become slums, blighted, and distressed because of the unsafe, unsanitary, inadequate, or overcrowded condition of the structures therein, or because of inadequate planning for the area, or because of physically or functionally obsolete structures, or because of excessive dwelling unit density, or because of the lack of proper light and air and open space, or because of faulty street or lot design, or inadequate public utilities, or community services, or because of failure to adequately maintain and repair structures, or because of the conversion to incompatible types of land usage, or because of environmental conditions and circumstances. Such conditions or a combination of some or all of them have and will continue to result in making such areas economic and social liabilities.

(2) The prevention and elimination of slum, blighted, and distressed properties are matters of public policy and concern, as such areas tend to consume a disproportionate amount of city revenues because of the extra services required for police, fire, accident, and other forms of public protection, services, and facilities.

(3) The salvage, renewal, redevelopment, and reconstruction of such slum, blighted, and distressed areas will promote the public health, safety, morals, and welfare of the public.

(4) The powers conferred by this Chapter are for public uses, purposes, welfare, and utility for which public money may be expended as necessary and in the public's interest. The provisions of this Chapter shall apply for residential, recreational, commercial, industrial, or other purposes and otherwise to encourage the provision of healthful homes, safe neighborhoods, a decent living environment, and adequate places of employment for the people. Such purposes are hereby declared as a matter of legislative determination.

(5) The object of this Chapter is to provide for the following:

(a) The general and economic welfare of the city through housing, commercial, office, hospitality, recreation, education, infrastructure and utility capacity, manufacturing, industrial, research, retail, or other activities which will create or retain jobs, maintain or diversify industry, including new or emerging technologies, or maintain or increase the tax base.

(b) The improvement of conditions of deteriorated physical development, slow economic growth, and eroded financial health of the public and private sectors.

(c) The control, abatement, and prevention of pollution to protect public health and safety and the development and use of indigenous and renewable energy resources.

(d) Assistance to nonprofit and governmental entities in support of health, educational, charitable, community, cultural, agricultural, consumer, or other services benefiting the citizens.

C.(1) There is hereby created in the city of New Iberia a body politic and corporate which shall exist in perpetuity and shall be known as the New Iberia Redevelopment Authority, referred to in this Chapter as the "authority".

(2) The authority shall be a special district created pursuant to Article VI, Section 19 of the Constitution of Louisiana and political subdivision of the state as defined in Article VI, Section 44 of the Constitution of Louisiana. The authority, acting through its governing board, is hereby granted all of the rights, powers, privileges, and immunities accorded by the laws and the Constitution of Louisiana to political subdivisions of the state, subject to the limitations provided in this Chapter.

D. The authority, for the purposes of this Chapter, may within its jurisdiction formulate a workable program or programs for using appropriate private and public resources to eliminate and prevent the development or spread of slums and blight, to encourage needed rehabilitation, and to provide for the redevelopment of slum or blighted areas, or to undertake other feasible parochial activities as may be suitably employed to achieve the objectives of such workable program.

E. The authority, to the greatest extent it determines to be feasible in carrying out the provisions of this Chapter, shall seek out cooperative endeavors, including partnerships, joint ventures, and equity participation structures, with nonprofit organizations and private enterprise. The authority shall give consideration to this objective in exercising the powers granted pursuant to this Chapter.

F.(1) The New Iberia Redevelopment Authority shall be comprised of all of the territory located within the city of New Iberia.

(2) The authority shall be activated and implemented by the governing authority recognizing and confirming the appointment of the initial seven members of the board.

G.(1) The New Iberia Redevelopment Authority shall be governed by a board of commissioners, referred to in this Chapter as the "board", consisting of seven members appointed as follows:

(a) One member representing the West End Council of Neighborhood Associations appointed by the governing board of such organization.

(b) One member representing the West End Business Association appointed by the governing board of such organization.

(c) One member shall be appointed by the governing board of the Hopkins Street Economic Development District.

(d) One member shall be appointed by the governing board of Southern Mutual Help Association, Inc.

(e) Two members appointed by the mayor of New Iberia.

(f) One member appointed by the governing board of the Iberia Economic Development Authority.

(2) All appointments shall be confirmed by the governing authority of the city of New Iberia.

(3) Each appointing authority shall present its initial appointee to the city governing authority no later than December 31, 2009. Such presentations by the appointing authorities shall be in writing, shall be made at an official and open meeting of the city governing authority, and shall include information sufficient to allow the governing authority to assess the qualifications and fitness of the appointee for his intended duties. Upon receipt of such presentation, the city governing authority shall have the right to confirm or reject said appointment. Such confirmation or rejection shall be made in the manner and under the procedure prescribed by the governing authority. Regardless of the manner and procedure so employed, if the governing authority does not reject an appointment within sixty days after the presentation required by this Paragraph, then the appointment shall be deemed confirmed.

(4) Each board member shall be a citizen of the United States, a domiciliary of and a qualified voter in the city of New Iberia for at least one year preceding the date of appointment, and shall remain a domiciliary of and a qualified voter of such jurisdiction during the entirety of the term of office. Furthermore, each board member shall be of good character and shall possess some skill, knowledge, or experience that will prove useful in the accomplishment of the goals of the authority as set forth in Subsection B of this Section.

(5) Each board member shall serve for a term of four years unless removed for cause by the board as provided in this Chapter or removed for any reason by authorized action of the appointing authority. Initial terms shall be established in the bylaws of the authority.

(6) The board shall establish rules and requirements relative to the attendance and participation of members in its meetings, regular or special. Such rules and regulations may prescribe a procedure whereby, should any member fail to comply with such rules and regulations, the member may be disqualified and removed automatically from office by no less than a majority vote of the remaining members of the board, and that member's position shall be vacant as of the first day of the next calendar month. Any person removed under the provisions of this Paragraph shall be ineligible for reappointment to the board unless such reappointment is confirmed unanimously by the board.

(7) A vacancy on the board shall be filled in the same manner as the original appointment. In such cases a majority of the remaining board members may appoint an interim member to serve until a new member is confirmed.

(8) Board members shall serve without compensation, shall have the power to organize and reorganize the executive, administrative, clerical, and other departments and forces of the authority and to fix the duties, powers, and compensation of all employees, agents, and consultants of the authority. The board may reimburse any member for expenses actually incurred in the performance of duties on behalf of the authority.

(9) The board shall elect yearly from its number a chairman, a vice chairman, a secretary, and a treasurer and shall establish their duties as may be regulated by rules adopted by the board. The offices of secretary and treasurer may be held by the same person. The board may meet in regular session once each month and also shall meet in special session as convened by the chairman or upon written notice signed by three members. A majority of the members of the board, not including vacancies, shall constitute a quorum for the conduct of business.

(10) All actions of the board shall be approved by the affirmative vote of a majority of the members of the board present and voting; however, no action of the board shall be authorized on the following matters unless approved by a majority of the total board membership:

(a) Adoption of bylaws and other rules and regulations for conduct of the authority's business.

(b) Hiring or firing of any employee or contractor of the authority. This function may by majority vote be delegated by the board to a specified officer or committee of the authority, under such terms and conditions and to the extent that the board may specify.

(c) The incurring of debt.

(d) Levy of taxes and call for any tax or other election.

(e) Adoption or amendment of the annual budget.

(f) Sale, lease, encumbrance, or alienation of real property, improvements, or personal property with an assessed value of more than twenty thousand dollars.

(11) Vote by proxy shall not be permitted. Any member may request a recorded vote on any resolution or action of the authority.

(12) The board shall cause minutes and a record to be kept of all its proceedings. Except as otherwise provided in this Paragraph, the authority shall be subject to the Public Records Law (Chapter 1 of Title 44 of the Louisiana Revised Statutes of 1950), the Open Meetings Law (R.S. 42:11 et seq.), and the Code of Governmental Ethics (Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950). Notwithstanding the provisions of R.S. 42:14, until thirty days prior to the date the board is scheduled to consummate a final sale or lease of any immovable property owned by the authority, the board may meet in executive session to discuss negotiations between the authority and any prospective seller, purchaser, lessor, or lessee of that property. R.S. 44:31 through 35 shall not apply to any records related to the negotiations of or to the terms of such a sale or lease until thirty days prior to the date the board is scheduled to consummate a final sale or lease. The board shall give written public notice of its intention to consummate a final sale or lease at least thirty days prior to the date on which the board intends to take such action. This notice shall comply with the procedural provisions of R.S. 42:19.

H. The authority, through the board, shall have all powers necessary or convenient to carry out and effectuate the purposes and provisions of this Chapter, including but not limited to the following:

(1) To sue and be sued and as such to stand in judgment.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, lease, or otherwise and to hold and use any property, real, personal, mixed, tangible, or intangible, or any interest therein and to engage in any action, such as the purchase of insurance, necessary or desirable for the maintenance or improvement of such property. The authority shall not have any power to expropriate, except that power which is granted by the appropriate governing authority.

(4)(a) To sell, lease for a term of up to ninety-nine years, exchange, or otherwise dispose of or transfer to or with other political subdivisions of this state or public or private persons at public or private sale any residential, commercial, industrial, or subdivision land, property, improvements, or portions thereof, including real property.

(b) Prior to any sale, lease, conveyance, disposition, or transfer of property pursuant to this Paragraph, the authority shall fix the price and terms of the sale, lease, exchange, or other contract to be made with reference to the property. Such sale, lease, conveyance, disposition, or transfer shall comply with the terms and provisions of this Chapter.

(c) Any sale of industrial land as defined by Chapter 8 of Title 51 of the Louisiana Revised Statutes and the statutes referenced therein shall be in accordance with laws providing for the disposition or transfer of such land.

(d) Other than the requirements of this Chapter, no other law limiting or regulating the form or manner of the sale, lease, conveyance, disposition, or transfer of property by public bodies, including without limitation R.S. 41:1338, shall apply to the sale, lease, conveyance, disposition, or transfer of property by the authority. All such sales, leases, conveyance, dispositions, or transfers of property remain subject to the limitations imposed by the Constitution of Louisiana.

(5) To convey to the United States, the state, or to any political subdivision of the state any land, property, right-of-way, easement, servitude, or other thing of value which the authority may own or acquire for use by such governmental entity pursuant to the terms of any appropriate cooperative endeavor agreement.

(6) To make and collect reasonable charges for the use of property of the authority and for services rendered by the authority and to regulate fees or rentals charged for use of privately owned facilities located on property owned or sold by the authority when such facilities are offered for use by the public or by a private industrial, commercial, research, or other economic development entity or activity.

(7) To enter into contracts and agreements with public bodies or public or private entities, including but not limited to contracts for professional, legal, and other services and for the purchase, lease, acquisition, sale, construction, operation, maintenance, marketing, and improvement of land, public works, and facilities.

(8) To plan, develop, regulate, operate, and maintain activities and planned land uses to foster creation of new jobs, economic development, industry, health care, general public and social welfare, commerce, manufacturing, tourism, relocation of people and businesses to the area, shipbuilding, aviation, military, warehousing, transportation, offices, recreation, housing development, and conservation.

(9) To make decisions and conduct all activities to meet the triple bottom line development objectives of equity, economics, and environment.

(10) To acquire land and improvements to construct, operate, and maintain facilities, improvements, and infrastructure, including buildings, roads, bridges, drainage, and utilities, and to perform other functions and activities on property owned or leased by the authority to accomplish the objectives and purposes of the authority. However, the authority is prohibited from constructing, operating, or maintaining any water, electric, or gas utility facilities which duplicate, curtail, impair, or directly compete with a regulated water, electric, or gas utility facility operating in or adjacent to the property owned or leased by the authority.

(11) To require and issue licenses.

(12) To levy annually and cause to be collected ad valorem taxes, provided that the amount, term, and purpose of such taxes, as set out in propositions submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors of the city voting in an election held for that purpose.

(13)(a) To levy and collect sales and use taxes within the boundaries of the authority for such purposes and at such rate as provided by the propositions authorizing their levy, not to exceed in aggregate one percent, which taxes may not exceed the limitation set forth in the Constitution of Louisiana, provided the proposition submitted to a vote in accordance with the Louisiana Election Code shall be approved by a majority of the qualified electors of the city voting in an election held for that purpose. In submitting a sales tax proposition to a vote, the board may enter into a cooperative endeavor agreement with the city governing authority providing for the sales tax to be divided into parts between the city and the authority for such purposes and in such amounts as may be set forth in the proposition.

(b) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution, and storage for use or consumption of tangible personal property, and upon the sales of services within the city, all as defined in R.S. 47:301 et seq.

(c) Except where inapplicable, the procedure established by R.S. 47:301 et seq. shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement those Sections and to make them applicable to the tax herein authorized shall be fixed in the resolution imposing the tax.

(d) The tax shall be imposed and collected uniformly throughout the city.

(e) Any tax levied under this Paragraph shall be in addition to all other taxes which the city or any other political subdivision within the city is now or hereafter authorized to levy and collect.

(14) To develop, activate, construct, exchange, acquire, improve, repair, operate, maintain, lease, mortgage, sell, and grant a security device affecting the movable and immovable property, servitudes, facilities, and works within the city under such terms and conditions as the board may deem necessary or appropriate for any public purpose, including industrial, residential, subdivision, and commercial development.

(15) To borrow money and to pledge or grant a security device affecting all or part of its revenues, leases, rents, and other advantages as security for such loans.

(16) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(17) To undertake and carry out redevelopment projects and related activities.

(18) To apply for and accept advances, leases, grants, contributions, and any other form of financial assistance from the federal government, the state, parish, or other public bodies, or from any sources, public or private, for the purposes of this Chapter, and to give such security as may be required and to enter into and carry out contracts or agreements in connection therewith, and to include in any contract for financial assistance with the federal government such conditions imposed pursuant to federal laws as the board may deem reasonable and appropriate and which are not inconsistent with the purposes of this Chapter.

(19) To make or have made all surveys and plans necessary to the carrying out of the purposes of this Chapter and to adopt or approve, modify, and amend such plans, which plans may include but are not limited to:

(a) Plans for carrying out a program of voluntary or compulsory repair and rehabilitation of buildings and improvements.

(b) Plans for the enforcement of state and local laws, codes, and regulations relating to the use of land and the use and occupancy of buildings and improvements and to the compulsory repair, rehabilitation, demolition, or removal of buildings and improvements.

(c) Appraisals, title searches, surveys, studies, and other plans and work necessary to prepare for the undertaking of redevelopment projects and related activities.

(20) To develop, test, and report methods and techniques and carry out demonstrations and other activities for the prevention and the elimination of slums and urban blight, including developing and demonstrating new or improved means of providing housing or continuing care, assisted living, or independent living or other similar type housing for elderly or retired persons or other persons desiring such housing facilities.

(21) To make and from time to time amend and repeal bylaws, orders, rules, and regulations in order to effectuate the provisions of this Chapter.

(22) To exercise all or any part or combination of powers herein granted by this Chapter.

(23) The authority shall not be deemed to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana.

I.(1) The authority may incur debt and issue general obligation bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, and Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, for the acquisition and operation of authority property or to carry out the other public purposes of this Chapter, and to issue any other bonds permitted by law, borrow money, and issue certificates of indebtedness, notes, and other debt obligations as evidence thereof and provide for the manner and method of repayment in accordance with law.

(2) The authority may issue revenue bonds to finance the undertaking of a redevelopment project under this Chapter, or otherwise to acquire, purchase, lease, construct, or improve housing, residential development, subdivision development, commercial, research, industrial, or other plant sites and buildings, or other capital improvements authorized in this Chapter, including energy and pollution abatement and control facilities and necessary property and appurtenances thereto; and may sell, lease, sublease, or otherwise dispose of by suitable and appropriate contract to any enterprise locating or existing within the jurisdiction of the authority such sites, buildings, or facilities and appurtenances thereto, all or severally. The funds derived from the sale of such bonds may be disbursed in whole or in part upon delivery of the bonds as shall be provided in the contract between the authority and the residential, commercial, research, industrial, or other enterprise to be aided, encouraged, or benefited subject to the requirements of this Chapter.

(3) The issuing authority may enter into, amend, or terminate, as it determines to be necessary or appropriate, any ancillary contracts to do either of the following:

(a) Facilitate the issuance, sale, resale, purchase, repurchase, or payments of bonds, including without limitation bond insurance, letters of credit, and liquidity facilities.

(b) Attempt to hedge risk or achieve a desirable effective interest rate or cash flow, all subject to the approval of the State Bond Commission.

(4) Bonds issued under Paragraph (2) of this Subsection shall be authorized by resolution of the board and shall be limited obligations of the issuing authority; the principal and interest, costs of issuance, and other costs incidental thereto shall be payable solely from the income and revenue derived from the sale, lease, or other disposition of the project or facility to be financed by the bonds issued under this Subsection, or from the income and revenue derived from the sale, lease, or other disposition of any existing project or facility acquired, constructed, and improved under the provision of this Subsection, or from any source available for such purpose. However, in the discretion of the issuing authority, the bonds may be additionally secured by mortgage or other security device covering all or part of the project from which the revenues so pledged may be derived. Any refunding bonds issued pursuant to this Subsection shall be payable from any source described above or from the investment of any of the proceeds of the refunding bonds authorized under this Subsection and shall not constitute an indebtedness or pledge of the general credit of the city, as appropriate, or the authority within the meaning of any constitutional or statutory limitation of indebtedness and shall contain a recital to that effect. Bonds of the authority issued under this Subsection shall be issued in such form, shall be in such denominations, shall bear interest, shall mature in such manner, and be executed by one or more members of the board as provided in the resolution authorizing the issuance thereof. Such bonds may be subject to redemption at the option of and in the manner determined by the board in the resolution authorizing the issuance thereof.

(5) No bonds or other evidences of indebtedness may be issued under this Subsection without the prior approval of the State Bond Commission of the terms and provisions thereof.

(6) Bonds issued under this Subsection shall be issued, sold, and delivered in accordance with the terms and provisions of a resolution adopted by the board. The board may sell such bonds in such manner, either at public or at private sale, and for such price as it may determine to be in the best interests of the authority, subject to the approval of the State Bond Commission. The resolution issuing bonds shall be published in a newspaper of general circulation within the jurisdiction of the authority, and for a period of thirty days after said publication, any interested citizen may bring an action to contest the bonds and the security therefor, as provided in the Constitution of Louisiana. If, after the expiration of thirty days, no suit has been filed, the issuance, sale, and security of the bonds shall be incontestable, and no court shall have authority to entertain any action questioning or contesting such matters.

(7) Bonds issued by the authority under this Chapter are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, shall be subject to the refunding provisions of Chapter 14-A of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

(8) No bonds, other debt obligations, or contracts of the authority shall be a charge upon the income, property, or revenue of the city, nor shall any obligations of the authority be the obligations of the city.

(9) Any bonds issued by the authority shall be subject to the Bond Validation Law (R.S. 13:5121), pursuant to which the issuance of the bonds may be submitted to the courts for validation.

J.(1) The exercise by the board of the powers conferred by virtue of this Chapter shall be deemed and held to be an essential governmental function of the state and parish. As the exercise of the powers granted by this Chapter will be in all respects for the benefit of the people of the state and city, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, the authority shall not be required to pay any taxes, including but not limited to sales and use taxes, ad valorem, occupational licensing, income, or any other taxes of any kind or nature, or fees or assessments upon any property held, acquired, or used by the authority under the provisions of this Chapter, or upon the income therefrom. Any bonds, certificates, or other evidences of indebtedness issued by the authority and the income therefrom shall be exempt from taxation by the state and by any parish, municipality, or other political subdivision of the state. The authority shall not be deemed to be a public utility and shall not be subject in any respect to the authority, control, regulation, or supervision of the Louisiana Public Service Commission.

(2) All property of the authority, including funds owned or held by it for the purpose of this Chapter, shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same, nor shall judgment against the city or authority be a charge or lien upon such property; however, the provisions of this Subsection shall not apply to or limit the right of obligees to pursue any remedies for the enforcement of any pledge or lien given pursuant to this Chapter by the authority on its rents, fees, grants, or revenues.

K.(1) The authority may purchase adjudicated properties within its territorial jurisdiction from any political subdivision of the state of Louisiana. No such purchase shall be construed to or otherwise have the effect of extending or suspending the period prescribed by law for the redemption of the property by the tax debtor or any other person.

(2) In addition to the authority set forth in Subpart B of Part IV of Chapter 5 of Subtitle III of Title 47 of the Louisiana Revised Statutes of 1950, such purchases by the authority may be by a direct negotiated purchase and sale agreement between the authority and a political subdivision without any other requirement of a public sale prior to the transfer of such properties to the authority. Such purchases by the authority shall not be considered the sale of surplus property or of property owned by the political subdivision.

(3) Effective upon the recordation of the transfer of an adjudicated property to the authority pursuant to a purchase and sale agreement, the rights of the authority in and to such property shall be the rights of a purchaser at a tax sale as contemplated by Chapter 5 of Subtitle III of Title 47 of the Louisiana Revised Statutes of 1950, subject only to the rights of redemption of the property set forth in Article VII, Section 25(B) of the Constitution of Louisiana, and the property shall no longer be deemed to be adjudicated property as of such recordation. For purposes of the right of redemption in Article VII, Section 25(B) of the Constitution of Louisiana, the three-year period commences on the date of the recordation of the initial adjudication to the political subdivision and not on the date of transfer to the authority.

(4) Any such purchase and sale agreement shall set forth the total consideration to be paid by the authority and the method and timing of payment of such consideration by the authority.

(5) The state and any political subdivision with liens on the property may, pursuant to intergovernmental agreements with the authority, cancel such liens contemporaneously with or subject to the transfer of the property to the authority.

(6)(a) The authority shall have the right, subject to the provisions of this Section, to purchase properties at tax sales conducted in accordance with Part III of Chapter 5 of Subtitle III of Title 47 of the Louisiana Revised Statutes of 1950, and any and all such purchases shall be a purchase pursuant to those provisions and not an adjudication to a political subdivision.

(b) Notwithstanding the provisions of Chapter 5 of Subtitle III of Title 47 of the Louisiana Revised Statutes of 1950, the authority may tender a bid at a tax sale which is a credit bid, consisting of the obligation of the authority to satisfy the component parts of the bid by payments to the respective political subdivisions and taxing entities in accordance with intergovernmental agreements between the authority and such political subdivisions and taxing entities.

(c) A bid by the authority at a tax sale for the minimum amount shall take priority over all other bids for the same quantity of property, except for a higher bid submitted by a conventional mortgage holder holding a mortgage on the subject property.

L.(1) The authority shall have the power to create and execute redevelopment or development plans for specified areas within its territorial jurisdiction. The implementation of all such plans shall not proceed until, to the extent required by law, the authority has obtained the approval of the local planning commission or zoning board. In the execution of such a redevelopment plan, the authority shall have the powers provided in this Subsection. The fact that a certain power is expressed or implied in this Paragraph as pertinent to the authority's execution of a redevelopment plan shall not suggest or imply that such power is otherwise denied to the authority.

(2) A redevelopment plan shall include a definition of the redevelopment area. This area, or any part thereof, may be further designated as a subdistrict of the authority.

(3) The authority may sell, lease, exchange, or otherwise transfer immovable property or any interest therein acquired by it for residential, recreational, commercial, industrial, or other uses or for public use, subject to such covenants, conditions, and restrictions, including covenants running with the land, as it may deem to be necessary or desirable to assist in carrying out the purposes of this Chapter. The purchasers or lessees and their successors and assigns shall be obligated to devote such immovable property only to the uses as the authority may determine to be in the public interest, including the obligation to begin within a reasonable time any improvements on such immovable property. Such immovable property or interest shall be sold, leased, exchanged, or otherwise transferred at not less than its fair value for uses in accordance with the redevelopment or development plan. In determining the fair value of immovable property for uses in accordance with the redevelopment or development plans, the authority shall take into account and give consideration to the use provided in such plan; the restrictions upon and the covenants, conditions, and obligations assumed by the purchaser or lessee; and the objectives of such plan. The authority, in any instrument of conveyance to a private purchaser or lessee, may provide that such purchaser or lessee shall be without power to sell, lease, exchange, or otherwise transfer the immovable property without the prior written consent of the authority until such purchaser or lessee has completed the construction of any and all improvements which he has obligated himself to construct thereon. Immovable property acquired in accordance with the provisions of the plan shall be transferred as rapidly as feasible in the public interest, consistent with the carrying out of the provisions of the project plan. Such plan and any substantial modification of such plan shall be filed as a public record in the office of the clerk of the city, and any conveyances, encumbrances, or other contracts may incorporate the provisions thereof by reference which shall afford notice thereof to all parties.

(4) The authority may dispose of, sell, exchange, or lease immovable property in a redevelopment area to any private person for the fair market value of the property as determined by a certified and competent appraiser, or to any private person pursuant to reasonable competitive bidding procedures as it shall prescribe subject to the provisions set forth in this Paragraph. Such reasonable bidding procedures must include public notice, by publication once each week for two consecutive weeks in a newspaper having a general circulation in the community, inviting proposals from and making available all pertinent information to private redevelopers or any persons interested in undertaking to redevelop or rehabilitate a redevelopment area or any part thereof. Such notice shall identify the area, or portion thereof, and shall state that proposals shall be made by those in interest within thirty days after publication of such notice, and that such further information as is available may be obtained at such office as shall be designated in the notice. The board shall consider all such redevelopment or rehabilitation proposals and the financial and legal ability of the persons making such proposals to carry them out, and may negotiate with any persons for proposals for the purchase, lease, or other transfer of any immovable property acquired by the authority in the redevelopment area. The board may accept such proposal as it deems to be in the public interest and in furtherance of the purposes of this Chapter. Such notice, and all contracts to sell, lease, exchange, or otherwise transfer immovable property under the provisions of this Chapter, shall be a public record and shall include the name of the redeveloper or purchaser, together with the names of its officers and principal members or shareholders and investors and other interested parties, the redeveloper's estimate of the cost of any residential development and rehabilitations, and the redeveloper's estimate of rentals and sales prices of any proposed housing involved in such redevelopment and rehabilitation. Thereafter, the board may execute such contract in accordance with the provisions of this Chapter and deliver acts of sale, leases, and other instruments and take all steps necessary to effectuate such contract.

(5) The authority may temporarily operate, maintain, or lease real property acquired by it in a redevelopment area for or in connection with a redevelopment project pending disposition of the property as authorized in this Chapter for such uses and purposes as may be deemed desirable even though not in connection with the redevelopment plan.

(6) Any real property within a redevelopment area acquired pursuant to Subsection K of this Section may be disposed of without regard to the other provisions of this Chapter. Real property acquired in accordance with the redevelopment plan may be disposed of to a public body for public reuse without regard to the provisions of this Subsection.

(7) Notwithstanding any other provisions of this Chapter where an area in the city is designated as a redevelopment area under the Federal Area Redevelopment Act (Public Law 87-27), or any Act supplementary thereto, land in a redevelopment project area designated under the redevelopment plan for industrial or commercial uses may be disposed of to any public body or nonprofit corporation for subsequent disposition as promptly as practical by the public body or corporation for redevelopment in accordance with the redevelopment plan, and only the purchaser from or lessee of the public body or corporation, and their assignees, shall be required to assume the obligation of beginning the building of improvements within a reasonable time. Any disposition of land to a public body or corporation under this Paragraph shall be at its fair value for uses in accordance with the redevelopment plan.

M.(1) The authority may, in the implementation of a redevelopment plan, create one or more subdistricts to conduct, oversee, or assist in the implementation of such redevelopment plan. The boundaries of such a subdistrict may include all or part of the redevelopment area. Such a subdistrict shall have and exercise such powers and responsibilities as the authority shall specify in the enabling resolution. The full extent of such powers and responsibilities may include such powers as the authority itself may exercise, and such other powers as are given to the subdistrict by this Paragraph or any other law, but any exercise of such powers by the subdistrict shall be confined solely to the geographical limits of the subdistrict. Such a subdistrict may be established to exist at the pleasure of the authority, or for any period of time, or until the happening of any occurrence or occurrences that the authority may specify.

(2) The creation of a subdistrict shall in no instance result in the detachment, severance, or loss of any power or responsibility granted to the authority by this Chapter, and within the confines of any subdistrict, the authority shall have full jurisdiction, concurrent with that of the subdistrict, to exercise said powers and responsibilities. The fact that a certain power is expressed or implied in this Paragraph as pertinent to a subdistrict's conduct, overseeing, or assistance in the implementation of the redevelopment plan shall not suggest or imply that such power is otherwise denied to the authority; however, the authority and its subdistricts shall not, collectively, have any greater power to tax than that granted, in the first instance, to the authority alone.

(3) Unless otherwise specified in the resolution or other formal act creating the subdistrict, the board members of the authority shall constitute the governing authority of the subdistrict.

(4) Unless otherwise specified in the resolution or other formal act creating the subdistrict, the subdistrict shall be a distinct and separate juridical entity, and the rights, interests, and liabilities of the subdistrict shall not under any circumstances be considered those of the authority.

(5)(a) In addition to the other powers it may be granted, a subdistrict may enjoy, within its geographical boundaries, the powers of tax increment financing, the issuance of revenue bonds, and those other powers that may be exercised by an economic development district created by a local governmental subdivision pursuant to R.S. 33:9038.32; however, the subdistrict shall remain subject to all limitations and reservations applicable to the powers of the authority.

(b) Prior to the dedication of any state sales tax increments to be used for an authorized purpose of a subdistrict, the secretary of the Department of Economic Development shall submit the proposal to the Joint Legislative Committee on the Budget for approval. The submittal shall also include a written evaluation and determination by the department, with input from and certification by the Department of Revenue, of the anticipated increase in state sales tax revenues to be collected within the state over state sales tax revenues that were collected within the state in the year immediately prior to the year in which the proposal is submitted to the committee that would be a direct result of the proposal. In addition, any cooperative endeavor agreement or other agreement providing for the expenditure of funds collected by the state as state sales tax increments and dedicated to a project or for the payment of revenue bonds therefor shall be subject to approval by the State Bond Commission prior to execution by the state.

N. All banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking or investment business; all insurance companies, insurance associations, and other persons carrying on an insurance business; and all executors, administrators, curators, trustees, and other fiduciaries may legally invest any sinking funds, monies, or other funds belonging to them or within their control in any bonds or other obligations issued by the authority pursuant to this Chapter. Bonds and other obligations shall be authorized security for all public deposits. It is the purpose of this Subsection to authorize any public or private persons, political subdivisions, and officers, public or private, to use any funds owned or controlled by them for the purchase of any bonds or other obligations. Nothing contained in this Subsection with regard to legal investments shall be construed as relieving any persons of any duty of exercising reasonable care in selecting securities.

O. For the purpose of aiding in the planning, undertaking, or carrying out of a redevelopment or development project and related activities authorized by this Chapter, any public body may, upon such terms, with or without consideration as it may determine:

(1) Dedicate, sell, convey, or lease any of its interest in any property or grant easements, licenses, or other rights or privileges therein to the authority.

(2) Incur the entire expense of any public improvements made by such public body.

(3) Do any and all things necessary to aid or cooperate in the planning or carrying out of a redevelopment plan and related activities.

(4) Lend, grant, or contribute funds to the authority in accordance with an appropriate cooperative endeavor agreement and borrow money and apply for and accept advances, loans, grants, contributions, and any other form of financial assistance from the federal government, the state, parish, or other public body, or from any other source.

(5) Enter into agreements which may extend over any period, notwithstanding any provision or rule of law to the contrary, with the federal government or other public body respecting action to be taken pursuant to any of the powers granted by this Chapter, including the furnishing of funds or other assistance in connection with a redevelopment project and related activities.

(6) Cause public buildings and public facilities, including parks, playgrounds, recreational, community, educational, water, sewer, or drainage facilities, or any other works which it is otherwise empowered to undertake to be furnished; furnish, dedicate, close, vacate, pave, install, grade, regrade, plan, or replan streets, roads, sidewalks, ways, or other places; plan or replan, zone or rezone, or make exceptions from building regulations.

P. Any instrument executed, in proper form and with proper certification of authority, by the authority purporting to convey any right, title, or interest in any property under this Chapter shall be conclusively presumed to have been executed in compliance with provisions of this Chapter insofar as title or other interest of any bona fide purchasers, lessees, or transferees of the property is concerned.

Q. As used in this Chapter, the following terms shall have the meaning herein ascribed to them.

(1) "Bonds" means any bonds, notes, interim certificates, certificates of indebtedness, debenture, or other obligation.

(2) "Federal government" means any department, agency, or instrumentality, corporate or otherwise, of the United States of America.

(3) "Owners of a property interest" means anyone with a corporeal or incorporeal interest in immovable property filed for record in the conveyance records or mortgage records of the clerk of court and ex officio recorder of mortgages for the parish of Iberia where the property is located, including a naked owner, a usufructuary, a mortgagee, a judgment creditor, or a holder of a personal or predial servitude.

(4) "Public body" means the state and any parish and any board, authority, agency, district, subdivision, department, or instrumentality, corporate or otherwise, of the state or any parish.

(5) "Real property" or "immovable property" means any and all right, title, and interest in a tract of land, including its component parts and liens by way of judgment, mortgage, or otherwise.

R. Insofar as the provisions of this Chapter are inconsistent with the provisions of any other law, the provisions of this Chapter shall be controlling; however, the authority shall be subject to the provisions of the Local Government Fair Competition Act, R.S. 45:844.41 et seq. The authority conferred by this Chapter shall be in addition and supplemental to the powers conferred by any other law.

S.(1) In addition to other powers granted to the authority pursuant to this Chapter, the authority may initiate an expedited quiet title and foreclosure action under this Subsection to quiet title to immovable property held by the authority, interests in property purchased by the authority at tax sales, or in formerly adjudicated properties acquired by the authority from a political subdivision, by recording with the conveyance records of the clerk of court and ex officio recorder of mortgages a notice of pending expedited quiet title and foreclosure action. The notice shall include a legal description of the property; the street address of the property if available; the name, address, and telephone number of the authority; a statement that the property is subject to expedited quiet title proceedings and foreclosure under this Subsection; and a statement that any legal interests in the property may be extinguished by a district court order vesting title to the property in the authority. The right of redemption from tax sales in Article VII, Section 25(B) of the Constitution of Louisiana shall be terminated by these proceedings only if the time period for expiration of the right of redemption has expired. If a notice is recorded in error, the authority may correct the error by recording a certificate of correction with the register of conveyances. A notice or certificate under this Subsection need not be notarized and may be authenticated by a digital signature or other electronic means. If the authority has reason to believe that a property subject to an expedited quiet title and foreclosure action under this Subsection may be the site of environmental contamination, the authority shall provide the Department of Environmental Quality with any information in the possession of the authority that suggests the property may be the site of environmental contamination.

(2) After recording the notice under Paragraph (1) of this Subsection, the authority shall initiate a search of records identified in this Paragraph to identify the owners of a property interest in the property who are entitled to notice of the quiet title and foreclosure hearing under this Subsection. The authority may enter into a contract with or may request from one or more authorized representatives a title search or other title product to identify the owners of a property interest in the property as required under this Paragraph or to perform the other functions set forth in this Subsection required for the quieting of title to property. The owner of a property interest is entitled to notice under this Subsection if that owner's interest was identifiable by reference to any of the following sources before the date that the authority records the notice under Paragraph (1) of this Subsection:

(a) Land title records in the office of the recorder of mortgages and the register of conveyances.

(b) Tax records in the office of the assessor.

(3) The authority may file a single petition with the district court to expedite foreclosure under this Subsection listing all property subject to expedited foreclosure by the authority and for which the authority seeks to quiet title. If available to the authority, the list of properties shall include a legal description of, a tax parcel identification number for, and the street address of each parcel of property. The petition shall seek a judgment in favor of the authority against each property listed and shall include a date, within ninety days of filing, on which the authority requests a hearing on the petition. The petition shall request that a judgment be entered vesting absolute title in the authority, without right of redemption for each parcel of property listed, as provided in this Paragraph. Prior to the entry of judgment under this Paragraph, the authority may request the court to remove property erroneously included in the petition or any tax delinquent properties redeemed prior to the hearing.

(4) The district court in which a petition is filed under Paragraph (3) of this Subsection shall immediately set the date, time, and place for a hearing on the petition for foreclosure. The date shall be set by the court and shall not be more than ten days after the date requested by the authority in the petition. In no event may the court schedule the hearing later than ninety days after the filing of a petition by the authority under Paragraph (3) of this Subsection.

(5) After completing the records search under Paragraph (2) of this Subsection, the authority shall determine the address or addresses reasonably calculated to inform those owners of a property interest in property subject to expedited foreclosure under this Subsection of the pendency of the quiet title and foreclosure hearing under Paragraph (11) of this Subsection. If, after conducting the title search, the authority is unable to determine an address reasonably calculated to inform persons with a property interest in property subject to expedited tax foreclosure, or if the authority discovers a deficiency in notice under this Subsection, the following shall be considered reasonable steps by the authority to ascertain the addresses of persons with a property interest in the property subject to expedited foreclosure or to ascertain an address necessary to correct a deficiency in notice under this Subsection:

(a) For an individual, a search of records of the recorder of mortgages and the register of conveyances.

(b) For a business entity, a search of business entity records filed with the commercial division of the Department of State.

(c) For a state or federal chartered depositary financial institution, a search of entity records filed with the Louisiana Office of Financial Institutions or with the Federal Deposit Insurance Corporation (FDIC).

(6) Not less than thirty days before the quiet title and foreclosure hearing under Paragraph (11) of this Subsection, the authority shall send notice by certified mail, return receipt requested, of the hearing to the persons identified under Paragraph (2) of this Subsection who have a property interest in property subject to expedited foreclosure. The authority shall also send a notice via regular mail addressed to the "Occupant" for each property subject to expedited foreclosure if an address for the property is ascertainable.

(7) Not less than thirty days before the quiet title and foreclosure hearing under Paragraph (11) of this Subsection, the authority or its authorized representative or authorized agent shall visit each parcel of property subject to expedited foreclosure and post on the property conspicuous notice of the hearing. In addition to the requirements of Paragraph (8) of this Subsection, the notice shall also include the following statement: "This Property has been transferred to the New Iberia Redevelopment Authority and is subject to an expedited quiet title and foreclosure action. Persons with information regarding the prior owner of the property are requested to contact the New Iberia Redevelopment Authority".

(8) The notices required under Paragraphs (6) and (7) of this Subsection shall include:

(a) The date on which the authority recorded, under Paragraph (1) of this Subsection, notice of the pending expedited quiet title and foreclosure action.

(b) A statement that a person with a property interest in the property may lose his interest as a result of the quiet title and foreclosure hearing under Paragraph (11) of this Subsection.

(c) A legal description, parcel number of the property, and the street address of the property, if available.

(d) The person to whom the notice is addressed.

(e) The date and time of the hearing on the petition for foreclosure under Paragraph (1) of this Subsection, and a statement that the judgment of the court may result in title to the property vesting in the authority.

(f) An explanation of any rights of redemption and notice that the judgment of the court may extinguish any ownership interest in or right to redeem the property.

(g) The name, address, and telephone number of the authority.

(h) A statement that persons with information regarding the owner or prior owner of any of the properties are requested to contact the authority.

(9) If the authority is unable to ascertain the address reasonably calculated to inform the owners of a property interest entitled to notice under this Section, or is unable to provide notice under Paragraphs (6) and (7) of this Subsection, the authority shall provide notice by publication. Prior to the hearing, a notice shall be published for three successive weeks, once each week, in a newspaper published and circulated in the city. The published notice shall include all of the following:

(a) A legal description, parcel number of the property, and the street address of the property, if available.

(b) The name of any person not notified under Paragraphs (6) and (7) of this Subsection that the authority reasonably believes may be entitled to notice under this Section of the quiet title and foreclosure hearing under Paragraph (11) of this Subsection.

(c) A statement that a person with a property interest in the property may lose his interest as a result of the foreclosure proceeding under Paragraph (11) of this Subsection.

(d) The date and time of the hearing on the petition for foreclosure under Paragraph (11) of this Subsection.

(e) A statement that the judgment of the court may result in title to the property vesting in the authority.

(f) An explanation of any rights of redemption and notice that judgment of the court may extinguish any ownership interest in or right to redeem the property.

(g) The name, address, and telephone number of the authority.

(h) A statement that persons with information regarding the owner or prior owner of any of the properties are requested to contact the authority.

(10) If prior to the quiet title and foreclosure hearing under Paragraph (11) of this Subsection, the authority discovers any deficiency in the provision of notice under this Subsection, the authority shall take reasonable steps in good faith to correct the deficiency before the hearing. The provisions of this Subsection relating to notice of the quiet title and foreclosure hearing are exclusive and exhaustive. Other requirements relating to notice and proof of service under other law, rule, or other legal requirement are not applicable to notice or proof of service under this Subsection.

(11) If a petition for expedited quiet title and foreclosure is filed under Paragraph (3) of this Subsection, before the hearing, the authority shall file with the clerk of the district court proof of notice by certified mail under Paragraph (6) of this Subsection, proof of notice by posting on the property under Paragraph (7) of this Subsection, and proof of notice by publication, if applicable. A person claiming an interest in a parcel of property set forth in the petition for foreclosure, including a current holder of a conventional mortgage, who desires to contest that petition shall file written objections with the clerk of the district court and serve those objections on the authority before the date of the hearing. A holder of a conventional mortgage may object to the action and is entitled to a dismissal of the proceedings by the district court upon a showing that it is the holder of a legally enforceable conventional mortgage and upon payment of the outstanding amount of any liens, taxes, and related costs. The district court may appoint and utilize as the court considers necessary a curator for assistance with the resolution of any objections to the foreclosure or questions regarding the title to property subject to foreclosure. If the court withholds property from foreclosure, the authority's ability to include the property in a subsequent petition for expedited quiet title and foreclosure is not prejudiced. No injunction shall issue to stay an expedited quiet title and foreclosure action under this Subsection. The district court shall enter judgment on a petition to quiet title and foreclosure filed under Paragraph (3) of this Subsection not more than ten days after the conclusion of the hearing or contested case, and the judgment shall become effective ten days after the conclusion of the hearing or contested case. The district court's judgment shall specify all of the following:

(a) The legal description and, if known, the street address of the property foreclosed.

(b) That title to property foreclosed by the judgment is vested absolutely in the authority, except as otherwise provided in Paragraphs (3) and (5) of this Subsection, without any further rights of redemption.

(c) That all liens against the property, including any lien for unpaid taxes or special assessments, are extinguished.

(d) That, except as otherwise provided in Subparagraph (e) of this Paragraph, the authority has good and marketable title to the property.

(e) That all existing recorded and unrecorded interests in that property are extinguished, except a visible or recorded easement or right-of-way or private deed restrictions.

(f) A finding that all persons entitled to notice and an opportunity to be heard have been provided that notice and opportunity. A person shall be deemed to have been provided notice and an opportunity to be heard if the authority followed the procedures for provision of notice by mail, by visits to property subject to expedited quiet title and foreclosure, and by publication under this Subsection, or if one or more of the following apply:

(i) The person had constructive notice of the hearing by acquiring an interest in the property after the date of the recording, under Paragraph (1) of this Subsection, of the notice of pending expedited quiet title and foreclosure action.

(ii) The person appeared at the hearing or submitted written objections to the district court under this Subsection prior to the hearing.

(iii) Prior to the hearing under this Paragraph, the person had actual notice of the hearing.

(12) Except as otherwise provided in Subparagraph (11)(e) of this Subsection, title to property set forth in a petition for foreclosure filed under Paragraph (3) of this Subsection shall vest absolutely in the authority upon the effective date of the judgment by the district court, and the authority shall have absolute title to the property. The authority's title shall not be subject to any recorded or unrecorded lien, except as provided in Paragraph (11) of this Subsection, and shall not be stayed or held invalid, except as provided in Paragraph (13) of this Subsection. A judgment entered under this Subsection is a final order with respect to the property affected by the judgment and shall not be modified, stayed, or held invalid after the effective date of the judgment, except as provided in Paragraph (13) of this Subsection.

(13) The authority or a person claiming to have a property interest under Paragraph (2) of this Subsection in property foreclosed under this Subsection may, within twenty-one days of the effective date of the judgment under Paragraph (11) of this Subsection, appeal the district court's order or the district court's judgment foreclosing property to the court of appeals. The appeal of the judgment shall be entitled to preference and priority and shall be handled on an expedited basis by the court of appeal and, if applicable, the Louisiana Supreme Court. In such cases, the record shall be prepared and filed within fifteen days of the granting of the order of appeal. The court of appeal shall hear the case within thirty days after the filing of the appellee's brief. An appeal under this Paragraph is limited to the record of the proceedings in the district court under this Subsection. The district court's judgment foreclosing property shall be stayed until the court of appeals has reversed, modified, or affirmed that judgment. If an appeal under this Paragraph stays the district court's judgment foreclosing property, the district court's judgment is stayed only as to the property that is the subject of that appeal, and the district court's judgment foreclosing other property that is not the subject of that appeal is not stayed. To appeal the district court's judgment foreclosing property, a person appealing the judgment shall pay to the authority any taxes, interest, penalties, and fees due on the property and provide notice of the appeal to the authority within twenty-one days after the district court's judgment becomes effective. If the district court's judgment foreclosing the property is affirmed on appeal, the amount determined to be due shall be refunded to the person who appealed the judgment. If the district court's judgment foreclosing the property is reversed or modified on appeal, the authority shall refund the amount determined to be due to the person who appealed the judgment, if any, and forward the balance to the appropriate taxing jurisdictions in accordance with the order of the court of appeals.

(14) The authority shall record a notice of judgment for each parcel of foreclosed property in the office of the register of conveyances. If the authority records a notice of judgment in error, the authority may subsequently record a certificate of correction. A notice or certificate under this Paragraph need not be notarized and may be authenticated by a digital signature or other electronic means. After the entry of a judgment foreclosing the property under this Subsection, if the property has not been transferred by the authority, the authority may cancel the foreclosure by recording with the register of conveyances a certificate of error, if the authority discovers any of the following:

(a) The description of the property used in the expedited quiet title and foreclosure proceeding was so indefinite or erroneous that the foreclosure of the property was void.

(b) An owner of an interest in the property entitled to notice of the expedited quiet title and proceedings against the property under this Subsection was not provided notice sufficient to satisfy the minimum due process requirements of the Constitution of Louisiana and the Constitution of the United States.

(c) A judgment of foreclosure was entered under this Subsection in violation of an order issued by a United States bankruptcy court.

(15) If a judgment of foreclosure is entered under Paragraph (11) of this Subsection, and all existing recorded and unrecorded interests in a parcel of property are extinguished as provided in Paragraph (11) of this Subsection, the owner of any extinguished recorded or unrecorded interest in that property who claims that he did not receive notice of the expedited quiet title and foreclosure action shall not bring an action for possession of the property against any subsequent owner but may bring an action only to recover monetary damages from the authority as provided in this Paragraph. The district court has original and exclusive jurisdiction in any action to recover monetary damages under this Paragraph. An action to recover monetary damages under this Paragraph shall not be brought more than two years after a judgment for foreclosure is entered under Paragraph (11) of this Subsection. Any monetary damages recoverable under this Paragraph shall be determined as of the date a judgment for foreclosure is entered under Paragraph (11) of this Subsection and shall not exceed the fair market value of the interest in the property held by the person bringing the action under this Subsection on that date, less any taxes, interest, penalties, and fees owed on the property as of that date. The right to sue for monetary damages under this Paragraph shall not be transferable except by testate or intestate succession.

(16) The owner of a property interest with notice of the quiet title and foreclosure hearing under Paragraph (11) of this Subsection may not assert any of the following:

(a) That notice to the owner was insufficient or inadequate in any way because some other owner of a property interest in the property was not notified.

(b) That any right to redeem tax reverted property was extended in any way because some other person was not notified.

(17) A person holding or formerly holding an interest in tax reverted property subject to expedited foreclosure under this Subsection is barred from questioning the validity of the expedited foreclosure under this Subsection.

(18) The failure of the authority to comply with any provision of this Subsection shall not invalidate any proceeding under this Subsection if a person with a property interest in property subject to foreclosure was accorded the minimum due process required under the Constitution of Louisiana and the Constitution of the United States.

(19) It is the intent of the legislature that the provisions of this Subsection relating to the expedited quiet title and foreclosure of property by the authority satisfy the minimum requirements of due process required under the Constitution of Louisiana and the Constitution of the United States but that the provisions do not create new rights beyond those required under the Constitution of Louisiana or the Constitution of the United States. The failure of the authority to follow a requirement of this Section relating to the expedited quiet title and foreclosure of property held by the authority shall not be construed to create a claim or cause of action against the authority unless the minimum requirements of due process accorded under the Constitution of Louisiana or the Constitution of the United States are violated.

(20) As used in this Subsection, "authorized representative" includes one or more of the following:

(a) A title insurance company or agent licensed to conduct business in this state.

(b) An attorney licensed to practice law in this state.

(c) A person accredited in land title search procedures by a nationally recognized organization in the field of land title searching.

(d) A person with demonstrated experience in the field of searching land title records, as determined by the authority.

(21) As used in this Subsection, "district court" shall mean the Sixteenth Judicial District Court.

Acts 2009, No. 526, §1, eff. July 10, 2009; Acts 2013, No. 220, §12, eff. June 11, 2013.



RS 33:4720.191 - Lake Charles North Redevelopment Authority

CHAPTER 13-L. LAKE CHARLES NORTH REDEVELOPMENT AUTHORITY

§4720.191. Lake Charles North Redevelopment Authority

A. This Chapter may be referred to as the "Lake Charles North Redevelopment Law".

B. It is hereby found and declared that:

(1) There exist in the city of Lake Charles areas which have become slums, blighted, and distressed because of the unsafe, unsanitary, inadequate, or overcrowded condition of the structures therein, or because of inadequate planning for the area, or because of physically or functionally obsolete structures, or because of excessive dwelling unit density, or because of the lack of proper light and air and open space, or because of faulty street or lot design, or inadequate public utilities or community services, or because of failure to adequately maintain and repair structures, or because of the conversion to incompatible types of land usage, or because of environmental conditions and circumstances. Such conditions or a combination of some or all of them have and will continue to result in making such areas economic and social liabilities.

(2) The prevention and elimination of slum, blighted, and distressed properties are matters of public policy and concern because such areas tend to consume a disproportionate amount of city revenues because of the extra services required for police, fire, accident, and other forms of public protection, services, and facilities.

(3) The salvage, renewal, redevelopment, and reconstruction of such slum, blighted, and distressed areas will promote the public health, safety, morals, and welfare of the public.

(4) The powers conferred by this Chapter are for public uses, purposes, welfare, and utility for which public money may be expended as necessary and in the public's interest. The provisions of this Chapter shall apply for residential, recreational, commercial, industrial, or other purposes and otherwise to encourage the provision of healthful homes, safe neighborhoods, a decent living environment, and adequate places of employment for the people. Such purposes are hereby declared as a matter of legislative determination.

(5) The object of this Chapter is to provide for the following:

(a) The general and economic welfare of the city through housing, commercial, office, hospitality, recreation, education, infrastructure and utility capacity, manufacturing, industrial, research, retail, or other activities which will create or retain jobs, maintain or diversify industry, including new or emerging technologies, or maintain or increase the tax base.

(b) The improvement of conditions of deteriorated physical development, slow economic growth, and eroded financial health of the public and private sectors.

(c) The control, abatement, and prevention of pollution to protect public health and safety, and the development and use of indigenous and renewable energy resources.

(d) Assistance to nonprofit and governmental entities in support of health, educational, charitable, community, cultural, agricultural, consumer, or other services benefiting the citizens.

C.(1) There is hereby created in the city of Lake Charles a body politic and corporate which shall exist in perpetuity and shall be known as the Lake Charles North Redevelopment Authority, referred to in this Chapter as the "authority".

(2) The authority shall be a special district created pursuant to Article VI, Section 19 of the Constitution of Louisiana and political subdivision of the state as defined in Article VI, Section 44 of the Constitution of Louisiana. The authority, acting through its governing board, is hereby granted all of the rights, powers, privileges, and immunities accorded by the laws and the Constitution of Louisiana to political subdivisions of the state, subject to the limitations provided in this Chapter.

D. The authority, for the purposes of this Chapter, may within its jurisdiction formulate a workable program or programs for using appropriate private and public resources to eliminate and prevent the development or spread of slums and blight, to encourage needed rehabilitation, and to provide for the redevelopment of slum or blighted areas, or to undertake other feasible parochial activities as may be suitably employed to achieve the objectives of such workable program.

E. The authority, to the greatest extent it determines to be feasible in carrying out the provisions of this Chapter, shall seek out cooperative endeavors, including partnerships, joint ventures, and equity participation structures, with nonprofit organizations and private enterprise. The authority shall give consideration to this objective in exercising the powers granted pursuant to this Chapter.

F. The Lake Charles North Redevelopment Authority shall encompass all of the territory included within the following perimeter: Hodges Street (interior side only), Broad Street (interior side only), Bunker Road (interior side only), and the Calcasieu River.

G.(1) The Lake Charles North Redevelopment Authority shall be governed by a five-member board of commissioners, referred to in this Section as the "board". The members of the board shall be appointed as follows:

(a) One member shall be appointed by the state representative for House District No. 34.

(b) One member shall be appointed by the state senator for Senate District No. 27.

(c) One member shall be appointed by the mayor of the city of Lake Charles.

(d) One member shall be appointed by the member or members of the governing authority of the parish of Calcasieu who represent the area included within the jurisdiction of the authority.

(e) One member shall be appointed by the member or members of the governing authority of the City of Lake Charles who represent the area included within the jurisdiction of the authority.

(2)(a) Members appointed pursuant to this Subsection shall serve four-year terms after initial terms as provided by Subparagraph (b) of this Paragraph.

(b) One member shall serve an initial term of one year; one shall serve two years; one shall serve three years; and two shall serve four years, as determined by lot at the first meeting of the board.

(3) Each board member shall be a citizen of the United States, a domiciliary of and a qualified voter in the city of Lake Charles for at least one year preceding the date of appointment, and shall remain a domiciliary of and a qualified voter of such jurisdiction during the entirety of the term of office. Furthermore, each board member shall be of good character and shall possess some skill, knowledge, or experience that will prove useful in the accomplishment of the goals of the authority as set forth in Subsection B of this Section.

(4) Each board member shall serve for a term of four years unless removed for cause by the board as provided in this Chapter or removed for any reason by authorized action of the appointing authority.

(5) The board shall establish rules and requirements relative to the attendance and participation of members in its meetings, regular or special. Such rules and regulations may prescribe a procedure whereby, should any member fail to comply with such rules and regulations, the member may be disqualified and removed automatically from office by no less than a majority vote of the remaining members of the board, and that member's position shall be vacant as of the first day of the next calendar month. Any person removed under the provisions of this Paragraph shall be ineligible for reappointment to the board unless such reappointment is confirmed unanimously by the board.

(6) A vacancy on the board shall be filled in the same manner as the original appointment. In such cases a majority of the remaining board members may appoint an interim member to serve until a new member is confirmed.

(7) Board members shall serve without compensation, shall have the power to organize and reorganize the executive, administrative, clerical, and other departments and forces of the authority and to fix the duties, powers, and compensation of all employees, agents, and consultants of the authority. The board may reimburse any member for expenses actually incurred in the performance of duties on behalf of the authority.

(8) The board shall elect yearly from its number a chairman, a vice chairman, a secretary, and a treasurer and shall establish their duties as may be regulated by rules adopted by the board. The offices of secretary and treasurer may be held by the same person. The board may meet in regular session once each month and also shall meet in special session as convened by the chairman or upon written notice signed by three members. A majority of the members of the board, not including vacancies, shall constitute a quorum for the conduct of business.

(9) All actions of the board shall be approved by the affirmative vote of a majority of the members of the board present and voting; however, no action of the board shall be authorized on the following matters unless approved by a majority of the total board membership:

(a) Adoption of bylaws and other rules and regulations for conduct of the authority's business.

(b) Hiring or firing of any employee or contractor of the authority. This function may by majority vote be delegated by the board to a specified officer or committee of the authority, under such terms and conditions and to the extent that the board may specify.

(c) The incurring of debt.

(d) Adoption or amendment of the annual budget.

(e) Sale, lease, encumbrance, or alienation of real property, improvements, or personal property with an assessed value of more than twenty thousand dollars.

(10) Vote by proxy shall not be permitted. Any member may request a recorded vote on any resolution or action of the authority.

(11) The board shall cause minutes and a record to be kept of all its proceedings. Except as otherwise provided in this Paragraph, the authority shall be subject to the Public Records Law (Chapter 1 of Title 44 of the Louisiana Revised Statutes of 1950), the Open Meetings Law (R.S. 42:11 et seq.), and the Code of Governmental Ethics (Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950). Notwithstanding the provisions of R.S. 42:14, until thirty days prior to the date the board is scheduled to consummate a final sale or lease of any immovable property owned by the authority, the board may meet in executive session to discuss negotiations between the authority and any prospective seller, purchaser, lessor, or lessee of that property. R.S. 44:31 through 35 shall not apply to any records related to the negotiations of or to the terms of such a sale or lease until thirty days prior to the date the board is scheduled to consummate a final sale or lease. The board shall give written public notice of its intention to consummate a final sale or lease at least thirty days prior to the date on which the board intends to take such action. This notice shall comply with the procedural provisions of R.S. 42:19.

(12) Any of the following actions or proposals, which have been approved by the board, shall be submitted to the Lake Charles City Council for review and such action may be rejected and rendered of no force and effect by a two-thirds vote of the membership of the council within thirty days of the proposed action being submitted to the Lake Charles City Council:

(a) To adopt bylaws and other rules and regulations for conduct of the authority's business.

(b) To incur debt.

(c) To amend or adopt the annual budget.

(d) To acquire, sell, lease, encumber, or alienate real property, improvements, or personal property with an assessed value of more than twenty thousand dollars.

(e) To adopt any workable program or programs for using appropriate private and public resources to eliminate and prevent the development or spread of slums or blight.

(f) To plan, develop, regulate, operate, and maintain activities and planned land uses to foster creation of new jobs, economic development, industry, health care, general public and social welfare, commerce, manufacturing, tourism, relocation of people and businesses to the area, shipbuilding, aviation, military, warehousing, transportation, offices, recreation, housing development, and conservation.

(g) To construct, operate, and maintain facilities, improvements, and infrastructure, including buildings, roads, bridges, drainage, and utilities, and to perform other functions and activities on property owned or leased by the authority.

(h) To develop, activate, construct, exchange, acquire, improve, repair, operate, maintain, lease, mortgage, sell, and grant a security device affecting the movable and immovable property, servitudes, facilities, and works within the jurisdiction of the authority.

(i) To borrow money and to pledge or grant a security device affecting all or part of its revenues, leases, rents, and other advantages as security for such loans.

(j) To undertake and carry out redevelopment projects and related activities.

(k) To borrow money and issue certificates of indebtedness, notes, and other debt obligations as evidence thereof for the acquisition and operation of authority property or to carry out the other public purposes of this Chapter or to issue revenue bonds to finance the undertaking of a redevelopment project under this Chapter.

(l) To implement a redevelopment plan, create one or more subdistricts to conduct, oversee, or assist in the implementation of such redevelopment plan.

(m) To cause public buildings and public facilities, including parks, playgrounds, recreational, community, educational, water, sewer, or drainage facilities, or any other works which it is otherwise empowered to undertake to be furnished; furnish, dedicate, close, vacate, pave, install, grade, regrade, plan, or replan streets, roads, sidewalks, ways, or other places; plan or replan, zone or rezone, or make exceptions from building regulations.

(13) Notwithstanding any provision of law to the contrary, the authority shall have no power to circumvent, change, or alter any zoning regulation of the city as they affect property located within the boundaries of the authority. The authority shall be subject to the zoning rules and regulations of the City of Lake Charles and shall comply with all procedures for obtaining permits and seeking zoning approval for any use of the property for any purpose.

H. The authority, through the board, shall have all powers necessary or convenient to carry out and effectuate the purposes and provisions of this Chapter, including but not limited to the following:

(1) To sue and be sued and as such to stand in judgment.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, lease, or otherwise and to hold and use any property, real, personal, mixed, tangible, or intangible, or any interest therein and to engage in any action, such as the purchase of insurance, necessary or desirable for the maintenance or improvement of such property. The authority shall not have any power to expropriate, except that power which is granted by the appropriate governing authority.

(4)(a) To sell, lease for a term of up to ninety-nine years, exchange, or otherwise dispose of or transfer to or with other political subdivisions of this state or public or private persons at public or private sale any residential, commercial, industrial, or subdivision land, property, improvements, or portions thereof, including real property.

(b) Prior to any sale, lease, conveyance, disposition, or transfer of property pursuant to this Paragraph, the authority shall fix the price and terms of the sale, lease, exchange, or other contract to be made with reference to the property. Such sale, lease, conveyance, disposition, or transfer shall comply with the terms and provisions of this Chapter.

(c) Any sale of industrial land as defined by Chapter 8 of Title 51 of the Louisiana Revised Statutes and the statutes referenced therein shall be in accordance with laws providing for the disposition or transfer of such land.

(d) Other than the requirements of this Chapter, no other law limiting or regulating the form or manner of the sale, lease, conveyance, disposition, or transfer of property by public bodies, including without limitation R.S. 41:1338, shall apply to the sale, lease, conveyance, disposition, or transfer of property by the authority. All such sales, leases, conveyance, dispositions, or transfers of property remain subject to the limitations imposed by the Constitution of Louisiana.

(5) To convey to the United States, the state, or to any political subdivision of the state any land, property, right-of-way, easement, servitude, or other thing of value which the authority may own or acquire for use by such governmental entity pursuant to the terms of any appropriate cooperative endeavor agreement.

(6) To make and collect reasonable charges for the use of property of the authority and for services rendered by the authority and to regulate fees or rentals charged for use of privately owned facilities located on property owned or sold by the authority when such facilities are offered for use by the public or by a private industrial, commercial, research, or other economic development entity or activity.

(7) To enter into contracts and agreements with public bodies or public or private entities, including but not limited to contracts for professional, legal, and other services and for the purchase, lease, acquisition, sale, construction, operation, maintenance, marketing, and improvement of land, public works, and facilities.

(8) To plan, develop, regulate, operate, and maintain activities and planned land uses to foster creation of new jobs, economic development, industry, health care, general public and social welfare, commerce, manufacturing, tourism, relocation of people and businesses to the area, shipbuilding, aviation, military, warehousing, transportation, offices, recreation, housing development, and conservation.

(9) To make decisions and conduct all activities to meet the triple bottom line development objectives of equity, economics, and environment.

(10) To acquire land and improvements to construct, operate, and maintain facilities, improvements, and infrastructure, including buildings, roads, bridges, drainage, and utilities, and to perform other functions and activities on property owned or leased by the authority to accomplish the objectives and purposes of the authority; however, the authority is prohibited from constructing, operating, or maintaining any water, electric, or gas utility facilities which duplicate, curtail, impair, or directly compete with a regulated water, electric, or gas utility facility operating in or adjacent to the property owned or leased by the authority.

(11) To require and issue licenses.

(12) To develop, activate, construct, exchange, acquire, improve, repair, operate, maintain, lease, mortgage, sell, and grant a security device affecting the movable and immovable property, servitudes, facilities, and works within the jurisdiction of the authority under such terms and conditions as the board may deem necessary or appropriate for any public purpose, including industrial, residential, subdivision, and commercial development.

(13) To borrow money and to pledge or grant a security device affecting all or part of its revenues, leases, rents, and other advantages as security for such loans.

(14) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(15) To undertake and carry out redevelopment projects and related activities.

(16) To apply for and accept advances, leases, grants, contributions, and any other form of financial assistance from the federal government, the state, parish, or other public bodies, or from any sources, public or private, for the purposes of this Chapter, and to give such security as may be required and to enter into and carry out contracts or agreements in connection therewith; and to include in any contract for financial assistance with the federal government such conditions imposed pursuant to federal laws as the board may deem reasonable and appropriate and which are not inconsistent with the purposes of this Chapter.

(17) To make or have made all surveys and plans necessary to the carrying out of the purposes of this Chapter and to adopt or approve, modify, and amend such plans, which plans may include but are not limited to:

(a) Plans for carrying out a program of voluntary or compulsory repair and rehabilitation of buildings and improvements.

(b) Plans for the enforcement of state and local laws, codes, and regulations relating to the use of land and the use and occupancy of buildings and improvements and to the compulsory repair, rehabilitation, demolition, or removal of buildings and improvements.

(c) Appraisals, title searches, surveys, studies, and other plans and work necessary to prepare for the undertaking of redevelopment projects and related activities.

(18) To develop, test, and report methods and techniques and carry out demonstrations and other activities for the prevention and the elimination of slums and urban blight, including developing and demonstrating new or improved means of providing housing or continuing care, assisted living, or independent living or other similar type housing for elderly or retired persons or other persons desiring such housing facilities.

(19) To make and from time to time amend and repeal bylaws, orders, rules, and regulations in order to effectuate the provisions of this Chapter.

(20) To exercise all or any part or combination of powers herein granted by this Chapter.

(21) The authority shall have no power of taxation.

(22) The authority shall not be deemed to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana.

I.(1) The authority may borrow money and issue certificates of indebtedness, notes, and other debt obligations as evidence thereof for the acquisition and operation of authority property or to carry out the other public purposes of this Chapter and provide for the manner and method of repayment in accordance with law.

(2) The authority may issue revenue bonds to finance the undertaking of a redevelopment project under this Chapter, or otherwise to acquire, purchase, lease, construct, or improve housing, residential development, subdivision development, commercial, research, industrial, or other plant sites and buildings, or other capital improvements authorized in this Chapter, including energy and pollution abatement and control facilities and necessary property and appurtenances thereto; and may sell, lease, sublease, or otherwise dispose of by suitable and appropriate contract to any enterprise locating or existing within the jurisdiction of the authority such sites, buildings, or facilities and appurtenances thereto, all or severally. The funds derived from the sale of such bonds may be disbursed in whole or in part upon delivery of the bonds as shall be provided in the contract between the authority and the residential, commercial, research, industrial, or other enterprise to be aided, encouraged, or benefited subject to the requirements of this Chapter.

(3) The issuing authority may enter into, amend, or terminate, as it determines to be necessary or appropriate, any ancillary contracts to do either of the following:

(a) Facilitate the issuance, sale, resale, purchase, repurchase, or payments of bonds, including without limitation bond insurance, letters of credit, and liquidity facilities.

(b) Attempt to hedge risk or achieve a desirable effective interest rate or cash flow, all subject to the approval of the State Bond Commission.

(4) Bonds issued under this Subsection shall be authorized by resolution of the board and shall be limited obligations of the issuing authority; the principal and interest, costs of issuance, and other costs incidental thereto shall be payable solely from the income and revenue derived from the sale, lease, or other disposition of the project or facility to be financed by the bonds issued under this Subsection, or from the income and revenue derived from the sale, lease, or other disposition of any existing project or facility acquired, constructed, and improved under the provision of this Subsection, or from any source available for such purpose; however, in the discretion of the issuing authority, the bonds may be additionally secured by mortgage or other security device covering all or part of the project from which the revenues so pledged may be derived. Any refunding bonds issued pursuant to this Subsection shall be payable from any source described above or from the investment of any of the proceeds of the refunding bonds authorized under this Subsection and shall not constitute an indebtedness or pledge of the general credit of the city, as appropriate, or the authority within the meaning of any constitutional or statutory limitation of indebtedness and shall contain a recital to that effect. Bonds of the authority issued under this Subsection shall be issued in such form, shall be in such denominations, shall bear interest, shall mature in such manner, and be executed by one or more members of the board as provided in the resolution authorizing the issuance thereof. Such bonds may be subject to redemption at the option of and in the manner determined by the board in the resolution authorizing the issuance thereof.

(5) No bonds or other evidences of indebtedness may be issued under this Subsection without the prior approval of the State Bond Commission of the terms and provisions thereof.

(6) Bonds issued under this Subsection shall be issued, sold, and delivered in accordance with the terms and provisions of a resolution adopted by the board. The board may sell such bonds in such manner, either at public or at private sale, and for such price as it may determine to be in the best interests of the authority, subject to the approval of the State Bond Commission. The resolution issuing bonds shall be published in a newspaper of general circulation within the jurisdiction of the authority, and for a period of thirty days after said publication, any interested citizen may bring an action to contest the bonds and the security therefor, as provided in the Constitution of Louisiana. If, after the expiration of thirty days, no suit has been filed, the issuance, sale, and security of the bonds shall be incontestable, and no court shall have authority to entertain any action questioning or contesting such matters.

(7) Bonds issued by the authority under this Chapter are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, shall be subject to the refunding provisions of Chapter 14-A of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

(8) No bonds, other debt obligations, or contracts of the authority shall be a charge upon the income, property, or revenue of the city, nor shall any obligations of the authority be the obligations of the city.

(9) Any bonds issued by the authority shall be subject to the Bond Validation Law (R.S. 13:5121), pursuant to which the issuance of the bonds may be submitted to the courts for validation.

J.(1) The exercise by the board of the powers conferred by virtue of this Chapter shall be deemed and held to be an essential governmental function of the state and parish. As the exercise of the powers granted by this Chapter will be in all respects for the benefit of the people of the state and city, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, the authority shall not be required to pay any taxes, including but not limited to sales and use taxes, ad valorem, occupational licensing, income, or any other taxes of any kind or nature, or fees or assessments upon any property held, acquired, or used by the authority under the provisions of this Chapter, or upon the income therefrom. Any bonds, certificates, or other evidences of indebtedness issued by the authority and the income therefrom shall be exempt from taxation by the state and by any parish, municipality, or other political subdivision of the state. The authority shall not be deemed to be a public utility and shall not be subject in any respect to the authority, control, regulation, or supervision of the Louisiana Public Service Commission.

(2) All property of the authority, including funds owned or held by it for the purpose of this Chapter, shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same, nor shall judgment against the city or authority be a charge or lien upon such property; however, the provisions of this Subsection shall not apply to or limit the right of obligees to pursue any remedies for the enforcement of any pledge or lien given pursuant to this Chapter by the authority on its rents, fees, grants, or revenues.

K.(1) The authority may purchase adjudicated properties within its territorial jurisdiction from any political subdivision of the state of Louisiana. No such purchase shall be construed to or otherwise have the effect of extending or suspending the period prescribed by law for the redemption of the property by the tax debtor or any other person.

(2) In addition to the authority set forth in Subpart B of Part IV of Chapter 5 of Subtitle III of Title 47 of the Louisiana Revised Statutes of 1950, such purchases by the authority may be by a direct negotiated purchase and sale agreement between the authority and a political subdivision without any other requirement of a public sale prior to the transfer of such properties to the authority. Such purchases by the authority shall not be considered the sale of surplus property or of property owned by the political subdivision.

(3) Effective upon the recordation of the transfer of an adjudicated property to the authority pursuant to a purchase and sale agreement, the rights of the authority in and to such property shall be the rights of a purchaser at a tax sale as contemplated by Chapter 5 of Subtitle III of Title 47 of the Louisiana Revised Statutes of 1950, subject only to the rights of redemption of the property set forth in Article VII, Section 25(B) of the Constitution of Louisiana, and the property shall no longer be deemed to be adjudicated property as of such recordation. For purposes of the right of redemption in Article VII, Section 25(B) of the Constitution of Louisiana, the three-year period commences on the date of the recordation of the initial adjudication to the political subdivision and not on the date of transfer to the authority.

(4) Any such purchase and sale agreement shall set forth the total consideration to be paid by the authority and the method and timing of payment of such consideration by the authority.

(5) The state and any political subdivision with liens on the property may, pursuant to intergovernmental agreements with the authority, cancel such liens contemporaneously with or subject to the transfer of the property to the authority.

(6)(a) The authority shall have the right, subject to the provisions of this Section, to purchase properties at tax sales conducted in accordance with Part III of Chapter 5 of Subtitle III of Title 47 of the Louisiana Revised Statutes of 1950, and any and all such purchases shall be a purchase pursuant to those provisions and not an adjudication to a political subdivision.

(b) Notwithstanding the provisions of Chapter 5 of Subtitle III of Title 47 of the Louisiana Revised Statutes of 1950, the authority may tender a bid at a tax sale which is a credit bid, consisting of the obligation of the authority to satisfy the component parts of the bid by payments to the respective political subdivisions and taxing entities in accordance with intergovernmental agreements between the authority and such political subdivisions and taxing entities.

(c) A bid by the authority at a tax sale for the minimum amount shall take priority over all other bids for the same quantity of property, except for a higher bid submitted by a conventional mortgage holder holding a mortgage on the subject property.

L.(1) The authority shall have the power to create and execute redevelopment or development plans for specified areas within its territorial jurisdiction. The implementation of all such plans shall not proceed until, to the extent required by law, the authority has obtained the approval of the local planning commission or zoning board. In the execution of such a redevelopment plan, the authority shall have the powers provided in this Subsection. The fact that a certain power is expressed or implied in this Paragraph as pertinent to the authority's execution of a redevelopment plan shall not suggest or imply that such power is otherwise denied to the authority.

(2) A redevelopment plan shall include a definition of the redevelopment area. This area, or any part thereof, may be further designated as a subdistrict of the authority.

(3) The authority may sell, lease, exchange, or otherwise transfer immovable property or any interest therein acquired by it for residential, recreational, commercial, industrial, or other uses or for public use, subject to such covenants, conditions, and restrictions, including covenants running with the land, as it may deem to be necessary or desirable to assist in carrying out the purposes of this Chapter. The purchasers or lessees and their successors and assigns shall be obligated to devote such immovable property only to the uses as the authority may determine to be in the public interest, including the obligation to begin within a reasonable time any improvements on such immovable property. Such immovable property or interest shall be sold, leased, exchanged, or otherwise transferred at not less than its fair value for uses in accordance with the redevelopment or development plan. In determining the fair value of immovable property for uses in accordance with the redevelopment or development plans, the authority shall take into account and give consideration to the use provided in such plan; the restrictions upon and the covenants, conditions, and obligations assumed by the purchaser or lessee; and the objectives of such plan. The authority, in any instrument of conveyance to a private purchaser or lessee, may provide that such purchaser or lessee shall be without power to sell, lease, exchange, or otherwise transfer the immovable property without the prior written consent of the authority until such purchaser or lessee has completed the construction of any and all improvements which he has obligated himself to construct thereon. Immovable property acquired in accordance with the provisions of the plan shall be transferred as rapidly as feasible in the public interest, consistent with the carrying out of the provisions of the project plan. Such plan and any substantial modification of such plan shall be filed as a public record in the office of the clerk of the city, and any conveyances, encumbrances, or other contracts may incorporate the provisions thereof by reference which shall afford notice thereof to all parties.

(4) The authority may dispose of, sell, exchange, or lease immovable property in a redevelopment area to any private person for the fair market value of the property as determined by a certified and competent appraiser, or to any private person pursuant to reasonable competitive bidding procedures as it shall prescribe subject to the provisions set forth in this Paragraph. Such reasonable bidding procedures must include public notice, by publication once each week for two consecutive weeks in a newspaper having a general circulation in the community, inviting proposals from and making available all pertinent information to private redevelopers or any persons interested in undertaking to redevelop or rehabilitate a redevelopment area or any part thereof. Such notice shall identify the area, or portion thereof, and shall state that proposals shall be made by those in interest within thirty days after publication of such notice, and that such further information as is available may be obtained at such office as shall be designated in the notice. The board shall consider all such redevelopment or rehabilitation proposals and the financial and legal ability of the persons making such proposals to carry them out, and may negotiate with any persons for proposals for the purchase, lease, or other transfer of any immovable property acquired by the authority in the redevelopment area. The board may accept such proposals as it deems to be in the public interest and in furtherance of the purposes of this Chapter. Such notice, and all contracts to sell, lease, exchange, or otherwise transfer immovable property under the provisions of this Chapter, shall be a public record and shall include the name of the redeveloper or purchaser, together with the names of its officers and principal members or shareholders and investors and other interested parties, the redeveloper's estimate of the cost of any residential development and rehabilitations, and the redeveloper's estimate of rentals and sales prices of any proposed housing involved in such redevelopment and rehabilitation. Thereafter, the board may execute such contract in accordance with the provisions of this Chapter and deliver acts of sale, leases, and other instruments and take all steps necessary to effectuate such contract.

(5) The authority may temporarily operate, maintain, or lease real property acquired by it in a redevelopment area for or in connection with a redevelopment project pending disposition of the property as authorized in this Chapter for such uses and purposes as may be deemed desirable even though not in connection with the redevelopment plan.

(6) Any real property within a redevelopment area acquired pursuant to Subsection K of this Section may be disposed of without regard to the other provisions of this Chapter. Real property acquired in accordance with the redevelopment plan may be disposed of to a public body for public reuse without regard to the provisions of this Subsection.

(7) Notwithstanding any other provisions of this Chapter where an area in the city is designated as a redevelopment area under the Federal Area Redevelopment Act (Public Law 87-27), or any act supplementary thereto, land in a redevelopment project area designated under the redevelopment plan for industrial or commercial uses may be disposed of to any public body or nonprofit corporation for subsequent disposition as promptly as practical by the public body or corporation for redevelopment in accordance with the redevelopment plan, and only the purchaser from or lessee of the public body or corporation, and their assignees, shall be required to assume the obligation of beginning the building of improvements within a reasonable time. Any disposition of land to a public body or corporation under this Paragraph shall be at its fair value for uses in accordance with the redevelopment plan.

M.(1) The authority may, in the implementation of a redevelopment plan, create one or more subdistricts to conduct, oversee, or assist in the implementation of such redevelopment plan. The boundaries of such a subdistrict may include all or part of the redevelopment area. Such a subdistrict shall have and exercise such powers and responsibilities as the authority shall specify in the enabling resolution. The full extent of such powers and responsibilities may include such powers as the authority itself may exercise, and such other powers as are given to the subdistrict by this Paragraph or any other law, but any exercise of such powers by the subdistrict shall be confined solely to the geographical limits of the subdistrict. Such a subdistrict may be established to exist at the pleasure of the authority, or for any period of time, or until the happening of any occurrence or occurrences that the authority may specify.

(2) The creation of a subdistrict shall in no instance result in the detachment, severance, or loss of any power or responsibility granted to the authority by this Chapter, and within the confines of any subdistrict, the authority shall have full jurisdiction, concurrent with that of the subdistrict, to exercise said powers and responsibilities. The fact that a certain power is expressed or implied in this Subsection as pertinent to a subdistrict's conduct, overseeing, or assistance in the implementation of the redevelopment plan shall not suggest or imply that such power is otherwise denied to the authority.

(3) Unless otherwise specified in the resolution or other formal act creating the subdistrict, the board members of the authority shall constitute the governing authority of the subdistrict.

(4) Unless otherwise specified in the resolution or other formal act creating the subdistrict, the subdistrict shall be a distinct and separate juridical entity, and the rights, interests, and liabilities of the subdistrict shall not under any circumstances be considered those of the authority.

N. All banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking or investment business; all insurance companies, insurance associations, and other persons carrying on an insurance business; and all executors, administrators, curators, trustees, and other fiduciaries may legally invest any sinking funds, monies, or other funds belonging to them or within their control in any bonds or other obligations issued by the authority pursuant to this Chapter. Bonds and other obligations shall be authorized security for all public deposits. It is the purpose of this Subsection to authorize any public or private persons, political subdivisions, and officers, public or private, to use any funds owned or controlled by them for the purchase of any bonds or other obligations. Nothing contained in this Subsection with regard to legal investments shall be construed as relieving any persons of any duty of exercising reasonable care in selecting securities.

O. For the purpose of aiding in the planning, undertaking, or carrying out of a redevelopment or development project and related activities authorized by this Chapter, any public body may, upon such terms, with or without consideration as it may determine:

(1) Dedicate, sell, convey, or lease any of its interest in any property or grant easements, licenses, or other rights or privileges therein to the authority.

(2) Incur the entire expense of any public improvements made by such public body.

(3) Do any and all things necessary to aid or cooperate in the planning or carrying out of a redevelopment plan and related activities.

(4) Lend, grant, or contribute funds to the authority in accordance with an appropriate cooperative endeavor agreement and borrow money and apply for and accept advances, loans, grants, contributions, and any other form of financial assistance from the federal government, the state, parish, or other public body, or from any other source.

(5) Enter into agreements which may extend over any period, notwithstanding any provision or rule of law to the contrary, with the federal government or other public body respecting action to be taken pursuant to any of the powers granted by this Chapter, including the furnishing of funds or other assistance in connection with a redevelopment project and related activities.

(6) Cause public buildings and public facilities, including parks, playgrounds, recreational, community, educational, water, sewer, or drainage facilities, or any other works which it is otherwise empowered to undertake to be furnished; furnish, dedicate, close, vacate, pave, install, grade, regrade, plan, or replan streets, roads, sidewalks, ways, or other places; plan or replan, zone or rezone, or make exceptions from building regulations.

P. Any instrument executed, in proper form and with proper certification of authority, by the authority purporting to convey any right, title, or interest in any property under this Chapter shall be conclusively presumed to have been executed in compliance with provisions of this Chapter insofar as title or other interest of any bona fide purchasers, lessees, or transferees of the property is concerned.

Q. As used in this Chapter, the following terms shall have the meaning herein ascribed to them:

(1) "Bonds" means any bonds, notes, interim certificates, certificates of indebtedness, debenture, or other obligation.

(2) "Federal government" means any department, agency, or instrumentality, corporate or otherwise, of the United States of America.

(3) "Owners of a property interest" means anyone with a corporeal or incorporeal interest in immovable property filed for record in the conveyance records or mortgage records of the clerk of court and ex officio recorder of mortgages for the parish of Calcasieu where the property is located, including a naked owner, a usufructuary, a mortgagee, a judgment creditor, or a holder of a personal or predial servitude.

(4) "Public body" means the state and any parish and any board, authority, agency, district, subdivision, department, or instrumentality, corporate or otherwise, of the state or any parish.

(5) "Real property" or "immovable property" means any and all right, title, and interest in a tract of land, including its component parts and liens by way of judgment, mortgage, or otherwise.

R. Insofar as the provisions of this Chapter are inconsistent with the provisions of any other law, the provisions of this Chapter shall be controlling; however, the authority shall be subject to the provisions of the Local Government Fair Competition Act, R.S. 45:844.41 et seq. The authority conferred by this Chapter shall be in addition and supplemental to the powers conferred by any other law.

S.(1) In addition to other powers granted to the authority pursuant to this Chapter, the authority may initiate an expedited quiet title and foreclosure action under this Subsection to quiet title to immovable property held by the authority, interests in property purchased by the authority at tax sales, or in formerly adjudicated properties acquired by the authority from a political subdivision, by recording with the conveyance records of the clerk of court and ex officio recorder of mortgages a notice of pending expedited quiet title and foreclosure action. The notice shall include a legal description of the property; the street address of the property if available; the name, address, and telephone number of the authority; a statement that the property is subject to expedited quiet title proceedings and foreclosure under this Subsection; and a statement that any legal interests in the property may be extinguished by a district court order vesting title to the property in the authority. The right of redemption from tax sales in Article VII, Section 25(B) of the Constitution of Louisiana shall be terminated by these proceedings only if the time period for expiration of the right of redemption has expired. If a notice is recorded in error, the authority may correct the error by recording a certificate of correction with the register of conveyances. A notice or certificate under this Subsection need not be notarized and may be authenticated by a digital signature or other electronic means. If the authority has reason to believe that a property subject to an expedited quiet title and foreclosure action under this Subsection may be the site of environmental contamination, the authority shall provide the Department of Environmental Quality with any information in the possession of the authority that suggests the property may be the site of environmental contamination.

(2) After recording the notice under Paragraph (1) of this Subsection, the authority shall initiate a search of records identified in this Paragraph to identify the owners of a property interest in the property who are entitled to notice of the quiet title and foreclosure hearing under this Subsection. The authority may enter into a contract with or may request from one or more authorized representatives a title search or other title product to identify the owners of a property interest in the property as required under this Paragraph or to perform the other functions set forth in this Subsection required for the quieting of title to property. The owner of a property interest is entitled to notice under this Subsection if that owner's interest was identifiable by reference to any of the following sources before the date that the authority records the notice under Paragraph (1) of this Subsection:

(a) Land title records in the office of the recorder of mortgages and the register of conveyances.

(b) Tax records in the office of the assessor.

(3) The authority may file a single petition with the district court to expedite foreclosure under this Subsection listing all property subject to expedited foreclosure by the authority and for which the authority seeks to quiet title. If available to the authority, the list of properties shall include a legal description of, a tax parcel identification number for, and the street address of each parcel of property. The petition shall seek a judgment in favor of the authority against each property listed and shall include a date, within ninety days of filing, on which the authority requests a hearing on the petition. The petition shall request that a judgment be entered vesting absolute title in the authority, without right of redemption for each parcel of property listed, as provided in this Paragraph. Prior to the entry of judgment under this Paragraph, the authority may request the court to remove property erroneously included in the petition or any tax delinquent properties redeemed prior to the hearing.

(4) The district court in which a petition is filed under Paragraph (3) of this Subsection shall immediately set the date, time, and place for a hearing on the petition for foreclosure. The date shall be set by the court and shall not be more than ten days after the date requested by the authority in the petition. In no event may the court schedule the hearing later than ninety days after the filing of a petition by the authority under Paragraph (3) of this Subsection.

(5) After completing the records search under Paragraph (2) of this Subsection, the authority shall determine the address or addresses reasonably calculated to inform those owners of a property interest in property subject to expedited foreclosure under this Subsection of the pendency of the quiet title and foreclosure hearing under Paragraph (11) of this Subsection. If, after conducting the title search, the authority is unable to determine an address reasonably calculated to inform a person with a property interest in property subject to expedited foreclosure, or if the authority discovers a deficiency in notice under this Subsection, the following shall be considered reasonable steps by the authority to ascertain the addresses of persons with a property interest in the property subject to expedited foreclosure or to ascertain an address necessary to correct a deficiency in notice under this Subsection:

(a) For an individual, a search of records of the recorder of mortgages and the register of conveyances.

(b) For a business entity, a search of business entity records filed with the commercial division of the Department of State.

(c) For a state or federal chartered depositary financial institution, a search of entity records filed with the Louisiana Office of Financial Institutions or with the Federal Deposit Insurance Corporation (FDIC).

(6) Not less than thirty days before the quiet title and foreclosure hearing under Paragraph (11) of this Subsection, the authority shall send notice by certified mail, return receipt requested, of the hearing to the persons identified under Paragraph (2) of this Subsection who have a property interest in property subject to expedited foreclosure. The authority shall also send a notice via regular mail addressed to the "Occupant" for each property subject to expedited foreclosure if an address for the property is ascertainable.

(7) Not less than thirty days before the quiet title and foreclosure hearing under Paragraph (11) of this Subsection, the authority or its authorized representative or authorized agent shall visit each parcel of property subject to expedited foreclosure and post on the property conspicuous notice of the hearing. In addition to the requirements of Paragraph (8) of this Subsection, the notice shall also include the following statement: "This Property has been transferred to the Lake Charles North Redevelopment Authority and is subject to an expedited quiet title and foreclosure action. Persons with information regarding the prior owner of the property are requested to contact the Lake Charles North Redevelopment Authority".

(8) The notices required under Paragraphs (6) and (7) of this Subsection shall include:

(a) The date on which the authority recorded, under Paragraph (1) of this Subsection, notice of the pending expedited quiet title and foreclosure action.

(b) A statement that a person with a property interest in the property may lose his interest as a result of the quiet title and foreclosure hearing.

(c) A legal description, parcel number of the property, and the street address of the property, if available.

(d) The person to whom the notice is addressed.

(e) The date and time of the hearing on the petition for foreclosure under Paragraph (1) of this Subsection, and a statement that the judgment of the court may result in title to the property vesting in the authority.

(f) An explanation of any rights of redemption and notice that the judgment of the court may extinguish any ownership interest in or right to redeem the property.

(g) The name, address, and telephone number of the authority.

(h) A statement that persons with information regarding the owner or prior owner of any of the properties are requested to contact the authority.

(9) If the authority is unable to ascertain the address reasonably calculated to inform the owners of a property interest entitled to notice under this Section, or is unable to provide notice under Paragraphs (6) and (7) of this Subsection, the authority shall provide notice by publication. Prior to the hearing, a notice shall be published for three successive weeks, once each week, in a newspaper published and circulated in the jurisdiction of the authority. The published notice shall include all of the following:

(a) A legal description, parcel number of the property, and the street address of the property, if available.

(b) The name of any person not notified under Paragraphs (6) and (7) of this Subsection that the authority reasonably believes may be entitled to notice under this Section of the quiet title and foreclosure hearing under Paragraph (11) of this Subsection.

(c) A statement that a person with a property interest in the property may lose his interest as a result of the foreclosure proceeding.

(d) The date and time of the hearing on the petition for foreclosure under Paragraph (1) of this Subsection.

(e) A statement that the judgment of the court may result in title to the property vesting in the authority.

(f) An explanation of any rights of redemption and notice that judgment of the court may extinguish any ownership interest in or right to redeem the property.

(g) The name, address, and telephone number of the authority.

(h) A statement that persons with information regarding the owner or prior owner of any of the properties are requested to contact the authority.

(10) If prior to the quiet title and foreclosure hearing under Paragraph (11) of this Subsection, the authority discovers any deficiency in the provision of notice under this Subsection, the authority shall take reasonable steps in good faith to correct the deficiency before the hearing. The provisions of this Subsection relating to notice of the quiet title and foreclosure hearing are exclusive and exhaustive. Other requirements relating to notice and proof of service under other law, rule, or other legal requirement are not applicable to notice or proof of service under this Subsection.

(11) If a petition for expedited quiet title and foreclosure is filed under Paragraph (3) of this Subsection, before the hearing, the authority shall file with the clerk of the district court proof of notice by certified mail under Paragraph (6) of this Subsection, proof of notice by posting on the property under Paragraph (7) of this Subsection, and proof of notice by publication, if applicable. A person claiming an interest in a parcel of property set forth in the petition for foreclosure, including a current holder of a conventional mortgage, who desires to contest that petition shall file written objections with the clerk of the district court and serve those objections on the authority before the date of the hearing. A holder of a conventional mortgage may object to the action and is entitled to a dismissal of the proceedings by the district court upon a showing that it is the holder of a legally enforceable conventional mortgage and upon payment of the outstanding amount of any liens, taxes, and related costs. The district court may appoint and utilize as the court considers necessary a curator for assistance with the resolution of any objections to the foreclosure or questions regarding the title to property subject to foreclosure. If the court withholds property from foreclosure, the authority's ability to include the property in a subsequent petition for expedited quiet title and foreclosure is not prejudiced. No injunction shall issue to stay an expedited quiet title and foreclosure action under this Subsection. The district court shall enter judgment on a petition to quiet title and foreclosure filed under Paragraph (3) of this Subsection not more than ten days after the conclusion of the hearing or contested case, and the judgment shall become effective ten days after the conclusion of the hearing or contested case. The district court's judgment shall specify all of the following:

(a) The legal description and, if known, the street address of the property foreclosed.

(b) That title to property foreclosed by the judgment is vested absolutely in the authority, except as otherwise provided in Paragraphs (3) and (5) of this Subsection, without any further rights of redemption.

(c) That all liens against the property, including any lien for unpaid taxes or special assessments, are extinguished.

(d) That, except as otherwise provided in Subparagraph (e) of this Paragraph, the authority has good and marketable title to the property.

(e) That all existing recorded and unrecorded interests in that property are extinguished, except a visible or recorded easement or right-of-way or private deed restrictions.

(f) A finding that all persons entitled to notice and an opportunity to be heard have been provided that notice and opportunity. A person shall be deemed to have been provided notice and an opportunity to be heard if the authority followed the procedures for provision of notice by mail, by visits to property subject to expedited quiet title and foreclosure, and by publication under this Subsection, or if one or more of the following apply:

(i) The person had constructive notice of the hearing by acquiring an interest in the property after the date of the recording, under Paragraph (1) of this Subsection, of the notice of pending expedited quiet title and foreclosure action.

(ii) The person appeared at the hearing or submitted written objections to the district court under this Subsection prior to the hearing.

(iii) Prior to the hearing under this Paragraph, the person had actual notice of the hearing.

(12) Except as otherwise provided in Subparagraph (11)(e) of this Subsection, title to property set forth in a petition for foreclosure filed under Paragraph (3) of this Subsection shall vest absolutely in the authority upon the effective date of the judgment by the district court, and the authority shall have absolute title to the property. The authority's title shall not be subject to any recorded or unrecorded lien, except as provided in Paragraph (11) of this Subsection, and shall not be stayed or held invalid, except as provided in Paragraph (13) of this Subsection. A judgment entered under this Subsection is a final order with respect to the property affected by the judgment and shall not be modified, stayed, or held invalid after the effective date of the judgment, except as provided in Paragraph (13) of this Subsection.

(13) The authority or a person claiming to have a property interest under Paragraph (2) of this Subsection in property foreclosed under this Subsection may, within twenty-one days of the effective date of the judgment under Paragraph (11) of this Subsection, appeal the district court's order or the district court's judgment foreclosing property to the court of appeals. The appeal of the judgment shall be entitled to preference and priority and shall be handled on an expedited basis by the court of appeal and, if applicable, the Louisiana Supreme Court. In such cases, the record shall be prepared and filed within fifteen days of the granting of the order of appeal. The court of appeal shall hear the case within thirty days after the filing of the appellee's brief. An appeal under this Paragraph is limited to the record of the proceedings in the district court under this Subsection. The district court's judgment foreclosing property shall be stayed until the court of appeals has reversed, modified, or affirmed that judgment. If an appeal under this Paragraph stays the district court's judgment foreclosing property, the district court's judgment is stayed only as to the property that is the subject of that appeal, and the district court's judgment foreclosing other property that is not the subject of that appeal is not stayed. To appeal the district court's judgment foreclosing property, a person appealing the judgment shall pay to the authority any taxes, interest, penalties, and fees due on the property and provide notice of the appeal to the authority within twenty-one days after the district court's judgment becomes effective. If the district court's judgment foreclosing the property is affirmed on appeal, the amount determined to be due shall be refunded to the person who appealed the judgment. If the district court's judgment foreclosing the property is reversed or modified on appeal, the authority shall refund the amount determined to be due to the person who appealed the judgment, if any, and forward the balance to the appropriate taxing jurisdictions in accordance with the order of the court of appeals.

(14) The authority shall record a notice of judgment for each parcel of foreclosed property in the office of the register of conveyances. If the authority records a notice of judgment in error, the authority may subsequently record a certificate of correction. A notice or certificate under this Paragraph need not be notarized and may be authenticated by a digital signature or other electronic means. After the entry of a judgment foreclosing the property under this Subsection, if the property has not been transferred by the authority, the authority may cancel the foreclosure by recording with the register of conveyances a certificate of error, if the authority discovers any of the following:

(a) The description of the property used in the expedited quiet title and foreclosure proceeding was so indefinite or erroneous that the foreclosure of the property was void.

(b) An owner of an interest in the property entitled to notice of the expedited quiet title and proceedings against the property under this Subsection was not provided notice sufficient to satisfy the minimum due process requirements of the Constitution of Louisiana and the Constitution of the United States.

(c) A judgment of foreclosure was entered under this Subsection in violation of an order issued by a United States bankruptcy court.

(15) If a judgment of foreclosure is entered under Paragraph (11) of this Subsection, and all existing recorded and unrecorded interests in a parcel of property are extinguished as provided in Paragraph (11) of this Subsection, the owner of any extinguished recorded or unrecorded interest in that property who claims that he did not receive notice of the expedited quiet title and foreclosure action shall not bring an action for possession of the property against any subsequent owner but may bring an action only to recover monetary damages from the authority as provided in this Paragraph. The district court has original and exclusive jurisdiction in any action to recover monetary damages under this Paragraph. An action to recover monetary damages under this Paragraph shall not be brought more than two years after a judgment for foreclosure is entered under Paragraph (11) of this Subsection. Any monetary damages recoverable under this Paragraph shall be determined as of the date a judgment for foreclosure is entered under Paragraph (11) of this Subsection and shall not exceed the fair market value of the interest in the property held by the person bringing the action under this Subsection on that date, less any taxes, interest, penalties, and fees owed on the property as of that date. The right to sue for monetary damages under this Paragraph shall not be transferable except by testate or intestate succession.

(16) The owner of a property interest with notice of the quiet title and foreclosure hearing under Paragraph (11) of this Subsection may not assert any of the following:

(a) That notice to the owner was insufficient or inadequate in any way because some other owner of a property interest in the property was not notified.

(b) That any right to redeem tax reverted property was extended in any way because some other person was not notified.

(17) A person holding or formerly holding an interest in tax reverted property subject to expedited foreclosure under this Subsection is barred from questioning the validity of the expedited foreclosure under this Subsection.

(18) The failure of the authority to comply with any provision of this Subsection shall not invalidate any proceeding under this Subsection if a person with a property interest in property subject to foreclosure was accorded the minimum due process required under the Constitution of Louisiana and the Constitution of the United States.

(19) It is the intent of the legislature that the provisions of this Subsection relating to the expedited quiet title and foreclosure of property by the authority satisfy the minimum requirements of due process required under the Constitution of Louisiana and the Constitution of the United States but that the provisions do not create new rights beyond those required under the Constitution of Louisiana or the Constitution of the United States. The failure of the authority to follow a requirement of this Section relating to the expedited quiet title and foreclosure of property held by the authority shall not be construed to create a claim or cause of action against the authority unless the minimum requirements of due process accorded under the Constitution of Louisiana or the Constitution of the United States are violated.

(20) As used in this Subsection, "authorized representative" includes one or more of the following:

(a) A title insurance company or agent licensed to conduct business in this state.

(b) An attorney licensed to practice law in this state.

(c) A person accredited in land title search procedures by a nationally recognized organization in the field of land title searching.

(d) A person with demonstrated experience in the field of searching land title records, as determined by the authority.

(21) As used in this Subsection, "district court" shall mean the Fourteenth Judicial District Court.

Acts 2009, No. 529, §1, eff. July 10, 2009; Acts 2013, No. 220, §12, eff. June 11, 2013.



RS 33:4720.201 - Redevelopment authorities; public benefit corporations

CHAPTER 13-M. REDEVELOPMENT AUTHORITIES;

PUBLIC BENEFIT CORPORATIONS

§4720.201. Redevelopment authorities; public benefit corporations

A. Notwithstanding any other provision of law to the contrary, any redevelopment authority, created as a special district and political subdivision of the state as defined in the Constitution of Louisiana, may create one or more public benefit corporations. Any such public benefit corporation shall be created by a duly adopted resolution of the governing board of the respective redevelopment authority.

B. Notwithstanding any provision of R.S. 12:202.1 to the contrary, any public benefit corporation created pursuant to the provisions of this Chapter shall be created for the purpose of redeveloping, owning, planning, renovating, reconstructing, constructing, leasing, subleasing, managing, operating, and improving property and facilities within the jurisdiction of the respective redevelopment authority.

C.(1) The respective redevelopment authority shall be the sole shareholder of each public benefit corporation that it creates pursuant to the provisions of this Chapter. The resolution authorizing the creation of any public benefit corporation shall prescribe the purposes for which any such public benefit corporation is formed and the governing board for the respective redevelopment authority shall also serve as the board of directors for each public benefit corporation that it creates pursuant to the provisions of this Chapter.

(2) Unless otherwise specified in the resolution authorizing the creation of a public benefit corporation, and in addition to the powers granted to it by Chapter 2 of Title 12 of the Louisiana Revised Statutes of 1950, each such public benefit corporation shall have all the power, authority, privileges, immunities, tax exemptions, and other exemptions granted by law to the redevelopment authority that created the public benefit corporation. Each public benefit corporation shall conduct all of its activities in accordance with the provisions of the law governing the respective redevelopment authority that created such public benefit corporation.

(3) Each public benefit corporation shall be a distinct and separate juridical entity, and the rights, interests, and liabilities of each such public benefit corporation shall not under any circumstances be considered those of the redevelopment authority that created the public benefit corporation.

(4) If the board of directors of any public benefit corporation created pursuant to the provisions of this Chapter determines that the purposes for which the public benefit corporation was created have been substantially completed, the board of directors shall dissolve the public benefit corporation in accordance with the provisions of Chapter 2 of Title 12 of the Louisiana Revised Statutes of 1950. Upon dissolution of a public benefit corporation, all of its funds, property, both movable and immovable, and both corporeal or incorporeal, assets, interests, rights, and all other property whatsoever, shall become owned by and shall inure to the benefit of the redevelopment authority that created such public benefit corporation.

D. No public benefit corporation created pursuant to the provisions of this Chapter shall be a political subdivision of the state as defined in the Constitution of Louisiana but shall be a nonprofit corporation organized and governed by the applicable provisions of Chapter 2 of Title 12 of the Louisiana Revised Statutes of 1950, and shall additionally have all of the powers defined in R.S. 41:1215(B) and R.S. 12:202.1(D). Each public benefit corporation created pursuant to the provisions of this Chapter shall be an instrumentality of the redevelopment authority that created such public benefit corporation.

E.(1) Except as otherwise provided in this Subsection, each public benefit corporation created pursuant to the provisions of this Chapter shall be subject to the Public Records Law (Chapter 1 of Title 44 of the Louisiana Revised Statutes of 1950), the Open Meetings Law (R.S. 42:11 et seq.), and the Code of Governmental Ethics (Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950).

(2) Notwithstanding the provisions of R.S. 42:14, until thirty days prior to the date the board of directors of a public benefit corporation is scheduled to consummate a final sale or lease of any immovable property owned by such public benefit corporation, the board of directors may meet in executive session to discuss negotiations between the public benefit corporation and any prospective seller, purchaser, lessor, or lessee of that property.

(3) The provisions of R.S. 44:31 through 35 shall not apply to any records related to the negotiations of or to the terms of such a sale or lease until thirty days prior to the date the board of directors of the public benefit corporation is scheduled to consummate a final sale or lease. The board of directors shall give written public notice of its intention to consummate a final sale or lease at least thirty days prior to the date on which the board of directors intends to take such action. This notice shall comply with the procedural provisions of R.S. 42:19.

F. Nothing in this Chapter shall be construed as a restriction or a limitation upon any powers which any redevelopment authority might otherwise have pursuant to any applicable state or local law. The provisions of this Section shall be regarded as supplemental and additional to other powers conferred by other applicable laws.

Acts 2014, No. 97, §1.



RS 33:4720.301 - Shreveport Implementation and Redevelopment Authority

CHAPTER 13-N. SHREVEPORT IMPLEMENTATION AND

REDEVELOPMENT AUTHORITY

§4720.301. Shreveport Implementation and Redevelopment Authority

A. This Chapter may be referred to as the "Shreveport Implementation and Redevelopment Law".

B. It is hereby found and declared that:

(1) There exist in the city of Shreveport areas which have become slums, blighted, and distressed because of the unsafe, unsanitary, inadequate, or overcrowded condition of the structures therein, or because of inadequate planning for the area, or because of physically or functionally obsolete structures, or because of excessive dwelling unit density, or because of the lack of proper light and air and open space, or because of faulty street or lot design, or inadequate public utilities, or community services, or because of failure to adequately maintain and repair structures, or because of the conversion to incompatible types of land usage, or because of environmental conditions and circumstances. Such conditions, or a combination of some or all of them, have and will continue to result in making such areas economic and social liabilities.

(2) The prevention and elimination of slum, blighted, and distressed properties are matters of public policy and concern, as such areas tend to consume a disproportionate amount of city revenues because of the extra services required for police, fire, accident, and other forms of public protection, services, and facilities.

(3) The salvage, renewal, redevelopment, and reconstruction of such slum, blighted, and distressed areas will promote the public health, safety, morals, and welfare of the public.

(4) The powers conferred by this Chapter are for public uses, purposes, welfare, and utility for which public money may be expended as necessary and in the public's interest. The provisions provided in this Chapter shall apply for residential, recreational, commercial, industrial, or other purposes and otherwise to encourage the provision of healthful homes, safe neighborhoods, a decent living environment, and adequate places of employment for the people. Such purposes are hereby declared as a matter of legislative determination.

(5) The object of this Chapter is to provide for the following:

(a) The general and economic welfare of the city through housing, commercial, office, hospitality, recreation, education, infrastructure and utility capacity, manufacturing, industrial, research, retail, or other activities which will create or retain jobs, maintain or diversify industry, including new or emerging technologies, or maintain or increase the tax base.

(b) The improvement of conditions of deteriorated physical development, slow economic growth, and eroded financial health of the public and private sectors.

(c) The control, abatement, and prevention of pollution to protect public health and safety, and the development and use of indigenous and renewable energy resources.

(d) Assistance to nonprofit and governmental entities in support of health, educational, charitable, community, cultural, agricultural, consumer, or other services benefiting the citizens.

C.(1) There is hereby created in the city of Shreveport a body politic and corporate which shall exist in perpetuity and shall be known as the Shreveport Implementation and Redevelopment Authority, referred to in this Chapter as the "authority".

(2) The authority shall be a special district created pursuant to Article VI, Section 19 of the Constitution of Louisiana and political subdivision of the state as defined in Article VI, Section 44 of the Constitution of Louisiana. The authority, acting through its governing board, is hereby granted all of the rights, powers, privileges, and immunities accorded by the laws and the Constitution of Louisiana to political subdivisions of the state, except the authority shall not have the power to impose taxes, issue licenses, incur debt, issue bonds, or expropriate, subject to the limitations provided in this Chapter.

(3) The authority shall not be deemed to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana.

D. The authority, for the purposes of this Chapter, shall formulate a workable program or programs consistent with the Shreveport-Caddo 2030 Master Plan, an approved redevelopment plan for the area, and the city of Shreveport's Consolidated Strategy Plan for using appropriate private and public resources to eliminate and prevent the development or spread of slums and blight, to encourage needed rehabilitation, and to provide for the redevelopment of slum or blighted areas, or to undertake other feasible parochial activities as may be suitably employed to achieve the objectives of such workable program.

E. The authority, to the greatest extent it determines to be feasible in carrying out the provisions of this Chapter, shall seek out cooperative endeavors, including partnerships, joint ventures, and equity participation structures, with nonprofit organizations and private enterprise. The authority shall give consideration to this objective in exercising the powers granted pursuant to this Chapter.

F. The boundaries of the authority shall be comprised of all of the territory located within the corporate limits of the city of Shreveport as they exist now or may be changed.

G.(1) The authority shall be governed by a board of commissioners, referred to in this Chapter as the "board", consisting of nine members appointed by the mayor of the city of Shreveport as follows:

(a) One member appointed by the mayor for an initial term of one year and thereafter the appointment shall be for a term of five years.

(b) One member appointed by the mayor for an initial term of five years and thereafter the appointment shall be for a term of five years.

(c) One member appointed by the mayor for an initial term of three years and thereafter the appointment shall be for a term of five years.

(d) One member appointed by the mayor from a list of three names from the membership of the Greater Shreveport Chamber of Commerce, submitted by its board of directors, who shall serve for an initial term of two years and thereafter the appointment shall be for a term of five years.

(e) One member appointed by the mayor from a list of three names from the membership of the Shreveport Bar Association, submitted by its executive council, who shall serve an initial term of three years and thereafter the appointment shall be for a term of five years.

(f) One member appointed by the mayor from a list of three names from the membership of the Shreveport Chapter of the Society of Louisiana Certified Public Accountants, submitted by the chapter officers, who shall serve an initial term of four years and thereafter the appointment shall be for a term of five years.

(g) One member appointed by the mayor from a list of three names from the membership of The Community Foundation of North Louisiana, submitted by its board of directors, who shall serve an initial term of four years and thereafter the appointment shall be for a term of five years.

(h) One member appointed by the mayor from a list of three names from the membership of the Northwest Louisiana Association of REALTORS, submitted by its board of directors, who shall serve an initial term of two years and thereafter the appointment shall be for a term of five years.

(i) One member appointed by the mayor from a list of three names from the membership of the Home Builders Association of Northwest Louisiana, submitted by its board of directors, who shall serve an initial term of five years and thereafter the appointment shall be for a term of five years.

(2) The board shall be representative of the city's population by race and gender to ensure diversity.

(3) All appointments shall be subject to confirmation by the governing authority of the city of Shreveport.

(4) Each board member shall be a citizen of the United States, a domiciliary of and a qualified voter in the city of Shreveport for at least one year preceding the date of appointment, and shall remain a domiciliary of and a qualified voter of such jurisdiction during the entirety of the term of office. Furthermore, each board member shall be of good character and shall possess a certain skill, knowledge, or experience that will prove useful in the accomplishment of the goals of the authority as set forth in Subsection B of this Section.

(5)(a) After the initial term of appointment to the board, each board member shall serve a term of five years, unless removed for cause by the board as provided in this Chapter, or removed for any reason by authorized action of the entity that nominated the person for appointment by the mayor.

(b) Any appointment to fill a vacancy which occurs during a board member's term shall be only for the remainder of the unexpired term of the position to which the board member was appointed.

(6) The board shall establish rules and requirements relative to the attendance and participation of members in its meetings, regular or special. Such rules and regulations may prescribe a procedure whereby, should any member fail to comply with such rules and regulations, such member may be disqualified and removed automatically from office by no less than a majority vote of the remaining members of the board, and that member's position shall be vacant as of the first day of the next calendar month. Any person removed under the provisions of this Paragraph shall be ineligible for reappointment to the board, unless such reappointment is confirmed unanimously by the board.

(7) A vacancy on a board shall be filled in the same manner as the original appointment.

(8) Board members shall serve without compensation, shall have the power to organize and reorganize the executive, administrative, clerical, and other departments and forces of the authority and to fix the duties, powers, and compensation of all employees, agents, and consultants of the authority. The board may reimburse any member for expenses actually incurred in the performance of duties on behalf of the authority.

(9) The board shall elect yearly from its number a chairman, a vice chairman, a secretary, and a treasurer and shall establish their duties as may be regulated by rules adopted by the board. The offices of secretary and treasurer may be held by the same person. The board may meet in regular session once each month and shall also meet in special session as convened by the chairman or upon written notice signed by four members. A majority of the members of the board, not including vacancies, shall constitute a quorum for the conduct of business.

(10) All actions of the board shall be approved by the affirmative vote of a majority of the members of that board present and voting. However, no action of the board shall be authorized on the following matters unless approved by a majority of the total board membership:

(a) Adoption of bylaws and other rules and regulations for conduct of the authority's business.

(b) Hiring or firing of any employee or contractor of the authority. This function may by majority vote be delegated by the board to a specified officer or committee of the authority, under such terms and conditions, and to the extent, that the board may specify.

(c) Adoption or amendment of the annual budget.

(d) Sale, lease, encumbrance, or alienation of real property, improvements, or personal property with a value of more than fifty thousand dollars.

(11) Vote by proxy shall not be permitted. Any member may request a recorded vote on any resolution or action of the authority.

(12) The board shall cause minutes and a record to be kept of all its proceedings. Except as otherwise provided in this Paragraph, the authority shall be subject to the Public Records Law (Chapter 1 of Title 44 of the Louisiana Revised Statutes of 1950), the Open Meetings Law (R.S. 42:11 et seq.), and the Code of Governmental Ethics (Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950). Notwithstanding the provisions of R.S. 42:14, until thirty days prior to the date the board is scheduled to consummate a final sale or lease of any immovable property owned by the authority, the board may meet in executive session to discuss negotiations between the authority and any prospective seller, purchaser, lessor, or lessee of that property. R.S. 44:31 through 35 shall not apply to any records related to the negotiations of or to the terms of such a sale or lease until thirty days prior to the date the board is scheduled to consummate a final sale or lease. The board shall give written public notice of its intention to consummate a final sale or lease at least thirty days prior to the date on which the board intends to take such action. This notice shall comply with the procedural provisions of R.S. 42:19.

H. The authority, through the board, shall have all powers necessary or convenient to carry out and effectuate the purposes and provisions of this Chapter, including but not limited to the following:

(1) To sue and be sued and as such to stand in judgment.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, or lease, and to hold and use any property, immovable, movable, mixed, corporeal, or incorporeal, or any interest therein, necessary or desirable for carrying out the objects and purposes of the authority, and to engage in any action, such as the purchase of insurance, necessary or desirable for the maintenance or improvement of such property.

(4)(a) To sell, lease for a term of up to ninety-nine years, exchange, or otherwise dispose of or transfer to, or with, other political subdivisions of this state or public or private persons at public or private sale any residential, commercial, industrial, or subdivision land, property, improvements, or portions thereof, including real property, which is, in the opinion of the board, appropriate to accomplish the objectives and purposes of the authority.

(b) Prior to any sale, lease, conveyance, disposition, or transfer of property pursuant to this Paragraph, the authority shall fix the price and terms of the sale, lease, exchange, or other contract to be made with reference to the property. Such sale, lease, conveyance, disposition, or transfer shall comply with the terms and provisions of this Chapter.

(c) Any sale of industrial land, as defined by Chapter 8 of Title 51 of the Louisiana Revised Statutes of 1950 and the statutes referenced in that Chapter, shall be in accordance with laws providing for the disposition or transfer of such land.

(d) Other than the requirements of this Chapter, no other law limiting or regulating the form or manner of the sale, lease, conveyance, disposition, or transfer of property by public bodies, including without limitation R.S. 41:1338, shall apply to the sale, lease, conveyance, disposition, or transfer of property by the authority. All such sales, leases, conveyances, dispositions, or transfers of property remain subject to the limitations imposed by the Constitution of Louisiana.

(5) To convey to the United States, the state, or to any political subdivision of the state any land, property, right-of-way, easement, servitude, or other thing of value, which the authority may own or acquire, for use by such governmental entity to accomplish the objectives and purposes of the authority, pursuant to the terms of any appropriate cooperative endeavor agreement.

(6) To make and collect reasonable charges for the use of property of the authority and for services rendered by the authority and to regulate fees or rentals charged for use of privately owned facilities located on property owned or sold by the authority when such facilities are offered for use by the public or by a private industrial, commercial, research, or other economic development entity or activity.

(7) To enter into contracts and agreements with public bodies or public or private entities to achieve the authority's objectives and purposes, including but not limited to contracts for professional, legal, and other services and for the purchase, lease, acquisition, sale, construction, operation, maintenance, marketing, and improvement of land, public works, and facilities, as the board may deem necessary or convenient to accomplish the objectives and purposes of the authority.

(8) To plan, develop, regulate, operate, and maintain activities and planned land uses to foster creation of new jobs, economic development, industry, health care, general public and social welfare, commerce, manufacturing, tourism, relocation of people and businesses to the area, shipbuilding, aviation, military, warehousing, transportation, offices, recreation, housing development, and conservation.

(9) To acquire land and improvements to construct, operate, and maintain facilities, improvements, and infrastructure, including buildings, roads, bridges, drainage, and utilities, and to perform other functions and activities on property owned or leased by the authority to accomplish the objectives and purposes of the authority. However, the authority is prohibited from constructing, operating, or maintaining any water, electric, or gas utility facilities which duplicate, curtail, impair, or directly compete with a regulated water, electric, or gas utility facility operating in or adjacent to the property owned or leased by the authority.

(10) To develop, activate, construct, exchange, acquire, improve, repair, operate, maintain, lease, mortgage, sell, and grant a security device affecting the movable and immovable property, servitudes, facilities, and works within the jurisdiction of the authority under such terms and conditions as the board may deem necessary or appropriate for any public purpose, including industrial, residential, subdivision, and commercial development.

(11) To borrow money and to pledge or grant a security device affecting all or part of its revenues, leases, rents, and other advantages as security for such loans.

(12) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(13) To undertake and carry out redevelopment projects and related activities.

(14) To apply for and accept advances, leases, grants, contributions, and any other form of financial assistance from the federal government, the state, parish of Caddo, city of Shreveport, or other public bodies, or from any sources, public or private, for the purposes of this Chapter, and to give such security as may be required and to enter into and carry out contracts or agreements in connection therewith; and to include in any contract for financial assistance with the federal government such conditions imposed pursuant to federal laws as the board may deem reasonable and appropriate and which are not inconsistent with the purposes of this Chapter.

(15) To make or have made all surveys and plans necessary to the carrying out of the purposes of this Chapter and to adopt or approve, modify, and amend such plans, which plans may include but are not limited to:

(a) Plans for carrying out a program of voluntary or compulsory repair and rehabilitation of buildings and improvements.

(b) Plans for the enforcement of state and local laws, codes, and regulations relating to the use of land and the use and occupancy of buildings and improvements and to the compulsory repair, rehabilitation, demolition, or removal of buildings and improvements.

(c) Appraisals, title searches, surveys, studies, and other plans and work necessary to prepare for the undertaking of redevelopment projects and related activities.

(16) To develop, test, and report methods and techniques and carry out demonstrations and other activities for the prevention and the elimination of slums and urban blight, including developing and demonstrating new or improved means of providing housing or continuing care, assisted living, or independent living or other similar type housing for elderly or retired persons or other persons desiring such housing facilities.

(17) To make and from time to time amend and repeal bylaws, orders, rules, and regulations in order to effectuate the provisions of this Chapter.

(18) To exercise all or any part or combination of powers herein granted by this Chapter.

(19) To purchase property at a sale conducted pursuant to enforcement of judicial mortgages created in accordance with R.S. 13:2575(C) by tendering a bid equal to or greater than the minimum bid advertised, which bid may be a credit bid consisting of the obligation of the authority to satisfy the bid by payment to the political subdivision holding the lien being enforced in accordance with intergovernmental agreements between the authority and such political subdivision. Such a bid shall be given priority over all other bids regardless of amount, except for a higher bid submitted by a conventional mortgage holder holding a mortgage on the subject property.

I. The exercise by the board of the powers conferred by virtue of this Chapter shall be deemed and held to be an essential governmental function of the state and city of Shreveport. As the exercise of the powers granted by this Chapter will be in all respects for the benefit of the people of the state of Louisiana and city of Shreveport, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, the authority shall not be required to pay any taxes, including but not limited to sales and use taxes, ad valorem, occupational licensing, income, or any other taxes of any kind or nature, or fees or assessments upon any property held, acquired, or used by the authority under the provisions of this Chapter, or upon the income therefrom. The authority shall not be deemed to be a public utility and shall not be subject in any respect to the authority, control, regulation, or supervision of the Louisiana Public Service Commission.

J.(1) The authority may purchase adjudicated properties within its territorial jurisdiction from any political subdivision of the state of Louisiana. No such purchase shall be construed to, or otherwise have the effect of, extending or suspending the period prescribed by law for the redemption of the property by the tax debtor or any other person.

(2) In addition to the authority set forth in Subpart B of Part IV of Chapter 5 of Subtitle III of Title 47 of the Louisiana Revised Statutes of 1950, such purchases by the authority may be by a direct negotiated purchase and sale agreement between the authority and a political subdivision without any other requirement of a public sale prior to the transfer of such properties to the authority. Such purchases by the authority shall not be considered the sale of surplus property or of property owned by the political subdivision.

(3) Effective upon the recordation of the transfer of an adjudicated property to the authority pursuant to a purchase and sale agreement, the rights of the authority in and to such property shall be the rights of a purchaser at a tax sale as contemplated by Chapter 5 of Subtitle III of Title 47 of the Louisiana Revised Statutes of 1950, subject only to the rights of redemption of the property set forth in Article VII, Section 25(B) of the Constitution of Louisiana, and the property shall no longer be deemed to be adjudicated property as of such recordation. For purposes of the right of redemption in Article VII, Section 25(B) of the Constitution of Louisiana, the redemption period commences on the date of the recordation of the initial adjudication to the political subdivision and not on the date of transfer to the authority.

(4) Any such purchase and sale agreement shall set forth the total consideration to be paid by the authority and the method and timing of payment of such consideration by the authority.

(5) The state and any political subdivision with liens on the property may, pursuant to intergovernmental agreements with the authority, cancel such liens contemporaneously with or subject to the transfer of the property to the authority.

(6)(a) The authority shall have the right, subject to the provisions of this Section, to purchase properties at tax sales conducted in accordance with Part III of Chapter 5 of Subtitle III of Title 47 of the Louisiana Revised Statutes of 1950, and any and all such purchases shall be a purchase pursuant to those provisions and not an adjudication to a political subdivision.

(b) Notwithstanding the provisions of Chapter 5 of Subtitle III of Title 47 of the Louisiana Revised Statutes of 1950, the authority may tender a bid at a tax sale which is a credit bid, consisting of the obligation of the authority to satisfy the component parts of the bid by payments to the respective political subdivisions and taxing entities in accordance with intergovernmental agreements between the authority and such political subdivisions and taxing entities.

(7) The authority shall submit annual reports to the House Committee on Municipal, Parochial and Cultural Affairs and the Senate Committee on Local and Municipal Affairs and each member of the Shreveport legislative delegation concerning property purchased by the authority. Such report shall be filed by March first each year and shall cover the previous calendar year. Each report shall include:

(a) The legal description or other indication of the location of each property purchased.

(b) The amount paid for each property.

(c) The minimum bid that was set for the property and the appraised value of the property.

(d) A general description of the authority's plans for the property and how such plans advance the purposes for which the authority is created.

K.(1) The authority shall have the power to create and execute redevelopment or development plans for specified areas within its territorial jurisdiction. The implementation of all such plans shall not proceed until, to the extent required by law, the authority has obtained the approval of the local planning commission or zoning board. In the execution of such a redevelopment plan, the authority shall have the powers provided in this Subsection. The fact that a certain power is expressed or implied in this Paragraph as pertinent to the authority's execution of a redevelopment plan shall not suggest or imply that such power is otherwise denied to the authority.

(2) A redevelopment plan shall include a definition of the redevelopment area. This area, or any part thereof, may be further designated as a subdistrict of the authority.

(3) The authority may sell, lease, exchange, or otherwise transfer immovable property or any interest therein acquired by it for residential, recreational, commercial, industrial, or other uses or for public use, subject to such covenants, conditions, and restrictions, including covenants running with the land, as it may deem to be necessary or desirable to assist in carrying out the purposes of this Chapter. The purchasers or lessees and their successors and assigns shall be obligated to devote such immovable property only to the uses as the authority may determine to be in the public interest, including the obligation to begin within a reasonable time any improvements on such immovable property. Such immovable property or interest shall be sold, leased, exchanged, or otherwise transferred at not less than its fair value for uses in accordance with the redevelopment or development plan. In determining the fair value of immovable property for uses in accordance with the redevelopment or development plans, the authority shall take into account and give consideration to the use provided in such plan; the restrictions upon and the covenants, conditions, and obligations assumed by the purchaser or lessee; and the objectives of such plan. The authority, in any instrument of conveyance to a private purchaser or lessee, may provide that such purchaser or lessee shall be without power to sell, lease, exchange, or otherwise transfer the immovable property without the prior written consent of the authority until such purchaser or lessee has completed the construction of any and all improvements which he has obligated himself to construct thereon. Immovable property acquired in accordance with the provisions of the plan shall be transferred as rapidly as feasible in the public interest, consistent with the carrying out of the provisions of the project plan. Such plan and any substantial modification of such plan shall be filed as a public record in the office of the clerk of the parish, and any conveyances, encumbrances, or other contracts may incorporate the provisions thereof by reference which shall afford notice thereof to all parties.

(4) The authority may dispose of, sell, exchange, or lease immovable property in a redevelopment area to any private person for the fair market value of the property as determined by a certified and competent appraiser, or to any private person pursuant to reasonable competitive bidding procedures as it shall prescribe subject to the provisions set forth in this Paragraph. Such reasonable bidding procedures must include public notice, by publication once each week for two consecutive weeks in a newspaper having a general circulation in the community, inviting proposals from and making available all pertinent information to private redevelopers or any persons interested in undertaking to redevelop or rehabilitate a redevelopment area or any part thereof. Such notice shall identify the area, or portion thereof, and shall state that proposals shall be made by those in interest within thirty days after publication of such notice, and that such further information as is available may be obtained at such office as shall be designated in the notice. The board shall consider all such redevelopment or rehabilitation proposals and the financial and legal ability of the persons making such proposals to carry them out, and may negotiate with any persons for proposals for the purchase, lease, or other transfer of any immovable property acquired by the authority in the redevelopment area. The board may accept such proposals as it deems to be in the public interest and in furtherance of the purposes of this Chapter. Such notice, and all contracts to sell, lease, exchange, or otherwise transfer immovable property under the provisions of this Chapter, shall be a public record and shall include the name of the redeveloper or purchaser, together with the names of its officers, principal members or shareholders, investors and other interested parties, the redeveloper's estimate of the cost of any residential development and rehabilitations, and the redeveloper's estimate of rentals and sales prices of any proposed housing involved in such redevelopment and rehabilitation. Thereafter, the board may execute such contracts in accordance with the provisions of this Chapter and deliver acts of sale, leases, and other instruments and take all steps necessary to effectuate such contracts.

(5) The authority may temporarily operate, maintain, or lease immovable property acquired by it in a redevelopment area for or in connection with a redevelopment project pending disposition of the property as authorized in this Chapter for such uses and purposes as may be deemed desirable even though not in connection with the redevelopment plan.

(6) Any immovable property within a redevelopment area acquired pursuant to Subsection J of this Section may be disposed of without regard to the other provisions of this Chapter. Immovable property acquired in accordance with the redevelopment plan may be disposed of to a public body for public reuse without regard to the provisions of this Subsection.

(7) Notwithstanding any other provisions of this Chapter where an area in the city of Shreveport is designated as a redevelopment area under the Federal Area Redevelopment Act (Public Law 87-27), or any Act supplementary thereto, land in a redevelopment project area designated under the redevelopment plan for industrial or commercial uses may be disposed of to any public body or nonprofit corporation for subsequent disposition as promptly as practical by the public body or corporation for redevelopment in accordance with the redevelopment plan, and only the purchaser from or lessee of the public body or corporation, and their assignees, shall be required to assume the obligation of beginning the building of improvements within a reasonable time. Any disposition of land to a public body or corporation under this Paragraph shall be at its fair value for uses in accordance with the redevelopment plan.

L.(1) The authority may, in the implementation of a redevelopment plan, create one or more subdistricts to conduct, oversee, or assist in the implementation of such redevelopment plan. The boundaries of such a subdistrict may include all or part of the redevelopment area. Such a subdistrict shall have and exercise such powers and responsibilities as the authority shall specify in the enabling resolution. The full extent of such powers and responsibilities may include such powers as the authority itself may exercise, and such other powers as are given to the subdistrict by this Paragraph or any other law, but any exercise of such powers by the subdistrict shall be confined solely to the geographical limits of the subdistrict. Such a subdistrict may be established to exist at the pleasure of the authority, or for any period of time, or until the happening of any occurrence or occurrences, that the authority may specify.

(2) The creation of a subdistrict shall in no instance result in the detachment, severance, or loss of any power or responsibility granted to the authority by this Chapter, and within the confines of any subdistrict, the authority shall have full jurisdiction, concurrent with that of the subdistrict, to exercise such powers and responsibilities. The fact that a certain power is expressed or implied in this Paragraph as pertinent to a subdistrict's conduct, oversight, or assistance in the implementation of the redevelopment plan shall not suggest or imply that such power is otherwise denied to the authority.

(3) Unless otherwise specified in the resolution or other formal act creating the subdistrict, the board members of the authority shall constitute the governing authority of the subdistrict.

(4) In addition to the other powers it may be granted, a subdistrict may enjoy, within its geographical boundaries, the powers of tax increment financing, and those other powers that may be exercised by an economic development district created by a local governmental subdivision pursuant to R.S. 33:9038.32. The subdistrict shall remain subject to all limitations and reservations applicable to the powers of the authority.

M. For the purpose of aiding in the planning, undertaking, or carrying out of a redevelopment or development project and related activities authorized by this Chapter, any public body may, upon such terms, with or without consideration as it may determine, do any of the following:

(1) Dedicate, sell, convey, or lease any of its interest in any property or grant easements, licenses, or other rights or privileges therein to the authority.

(2) Incur the entire expense of any public improvements made by such public body.

(3) Do any and all things necessary to aid or cooperate in the planning or carrying out of a redevelopment plan and related activities.

(4) Lend, grant, or contribute funds to the authority in accordance with an appropriate cooperative endeavor agreement and borrow money and apply for and accept advances, loans, grants, contributions, and any other form of financial assistance from the government of the United States, the state of Louisiana, parish of Caddo, city of Shreveport, or other public body, or from any other source.

(5) Enter into agreements which may extend over any period notwithstanding any provision or rule of law to the contrary with the federal government or other public body respecting action to be taken pursuant to any of the powers granted by this Chapter, including the furnishing of funds or other assistance in connection with a redevelopment project and related activities.

(6) Cause public buildings and public facilities, including parks, playgrounds, recreational, community, educational, water, sewer, or drainage facilities, or any other works which it is otherwise empowered to undertake to be furnished; furnish, dedicate, close, vacate, pave, install, grade, regrade, plan, or replan streets, roads, sidewalks, ways, or other places; plan or replan, zone or rezone, or make exceptions from building regulations.

N. Any instrument executed, in proper form and with proper certification of authority, by the authority purporting to convey any right, title, or interest in any property under this Chapter shall be conclusively presumed to have been executed in compliance with provisions of this Chapter insofar as title or other interest of any bona fide purchasers, lessees, or transferees of the property is concerned.

O. As used in this Chapter, the following terms shall have the meanings herein ascribed to them:

(1) "Federal government" means any department, agency, or instrumentality, corporate or otherwise, of the United States of America.

(2) "Owners of a property interest" means anyone with a corporeal or incorporeal interest in immovable property filed for record in the conveyance records or mortgage records of the clerk of court and ex officio recorder of mortgages for the parish where the property is located, including a naked owner, a usufructuary, a mortgagee, a judgment creditor, or a holder of a personal or predial servitude.

(3) "Public body" means the state, any parish and any city and any board, authority, agency, district, subdivision, department, or instrumentality, corporate or otherwise, of the state, parish, or city.

(4) "Real property" or "immovable property" means any and all right, title, and interest in a tract of land, including its component parts and liens by way of judgment, mortgage, or otherwise.

P. Insofar as the provisions of this Chapter are inconsistent with the provisions of any other law, the provisions of this Chapter shall be controlling. However, the authority shall be subject to the provisions of the Local Government Fair Competition Act, R.S. 45:844.41 et seq. The authority conferred by this Chapter shall be in addition and supplemental to the powers conferred by any other law.

Q.(1) In addition to other powers granted to the authority pursuant to this Chapter, the authority may initiate an expedited quiet title and foreclosure action under this Subsection to quiet title to immovable property held by the authority, interests in property purchased by the authority at tax sales, or in formerly adjudicated properties acquired by the authority from a political subdivision, by recording with the conveyance records of the clerk of court and ex officio recorder of mortgages a notice of pending expedited quiet title and foreclosure action. The notice shall include a legal description of the property; the street address of the property if available; the name, address, and telephone number of the authority; a statement that the property is subject to expedited quiet title proceedings and foreclosure under this Subsection; and a statement that any legal interests in the property may be extinguished by a district court order vesting title to the property in the authority. If a notice is recorded in error, the authority may correct the error by recording a certificate of correction with the register of conveyances. A notice or certificate under this Subsection need not be notarized and may be authenticated by a digital signature or other electronic means. If the authority has reason to believe that a property subject to an expedited quiet title and foreclosure action under this Subsection may be the site of environmental contamination, the authority shall provide the Department of Environmental Quality with any information in the possession of the authority that suggests the property may be the site of environmental contamination.

(2) After recording the notice under Paragraph (1) of this Subsection, the authority shall initiate a search of records identified in this Paragraph to identify the owners of a property interest in the property who are entitled to notice of the quiet title and foreclosure hearing under this Subsection. The authority may enter into a contract with or may request from one or more authorized representatives a title search or other title product to identify the owners of a property interest in the property as required under this Paragraph or to perform the other functions set forth in this Subsection required for the quieting of title to property. The owner of a property interest is entitled to notice under this Section if that owner's interest was identifiable by reference to either of the following sources before the date that the authority records the notice under Paragraph (1) of this Subsection:

(a) Land title records in the office of the recorder of mortgages and the register of conveyances.

(b) Tax records in the office of the assessor.

(3) The authority may file a single petition with the district court to expedite foreclosure under this Subsection listing all property subject to expedited foreclosure by the authority and for which the authority seeks to quiet title. If available to the authority, the list of properties shall include a legal description of, a tax parcel identification number for, and the street address of each parcel of property. The petition shall seek a judgment in favor of the authority against each property listed and shall include a date, within ninety days of filing, on which the authority requests a hearing on the petition. The petition shall request that a judgment be entered vesting absolute title in the authority for each parcel of property listed, as provided in this Paragraph. Prior to the entry of judgment under this Paragraph, the authority may request the court to remove property erroneously included in the petition or any tax delinquent properties redeemed prior to the hearing.

(4) The district court in which a petition is filed under Paragraph (3) of this Subsection shall immediately set the date, time, and place for a hearing on the petition for foreclosure. The date shall be set by the court and shall not be more than ten days after the date requested by the authority in the petition. In no event may the court schedule the hearing later than ninety days after the filing of a petition by the authority under Paragraph (3) of this Subsection.

(5) After completing the records search under Paragraph (2) of this Subsection, the authority shall determine the address or addresses reasonably calculated to inform those owners of a property interest in property subject to expedited foreclosure under this Subsection of the pendency of the quiet title and foreclosure hearing under Paragraph (11) of this Subsection. If, after conducting the title search, the authority is unable to determine an address reasonably calculated to inform persons with a property interest in property subject to expedited tax foreclosure, or if the authority discovers a deficiency in notice under this Subsection, the following shall be considered reasonable steps by the authority to ascertain the addresses of persons with a property interest in the property subject to expedited foreclosure or to ascertain an address necessary to correct a deficiency in notice under this Subsection:

(a) For an individual, a search of records of the recorder of mortgages and the register of conveyances.

(b) For a business entity, a search of business entity records filed with the commercial division of the Department of State.

(c) For a state or federal chartered depositary financial institution, a search of entity records filed with the Louisiana Office of Financial Institutions or with the Federal Deposit Insurance Corporation (FDIC).

(6) Not less than thirty days before the quiet title and foreclosure hearing under Paragraph (11) of this Subsection, the authority shall send notice by certified mail, return receipt requested, of the hearing to the persons identified under Paragraph (2) of this Subsection who have a property interest in property subject to expedited foreclosure. The authority shall also send a notice via regular mail addressed to the "Occupant" for each property subject to expedited foreclosure if an address for the property is ascertainable.

(7) Not less than thirty days before the quiet title and foreclosure hearing under Paragraph (11) of this Subsection, the authority or its authorized representative or authorized agent shall visit each parcel of property subject to expedited foreclosure and post on the property conspicuous notice of the hearing. In addition to the requirements of Paragraph (8) of this Subsection, the notice shall also include the following statement: "This Property has been transferred to the Shreveport Implementation and Redevelopment Authority and is subject to an expedited quiet title and foreclosure action. Persons with information regarding the prior owner of the property are requested to contact the Shreveport Implementation and Redevelopment Authority."

(8) The notices required under Paragraphs (6) and (7) of this Subsection shall include all of the following:

(a) The date on which the authority recorded, under Paragraph (1) of this Subsection, notice of the pending expedited quiet title and foreclosure action.

(b) A statement that a person with a property interest in the property may lose his interest as a result of the quiet title and foreclosure hearing under Paragraph (11) of this Subsection.

(c) A legal description, parcel number of the property, and the street address of the property, if available.

(d) The person to whom the notice is addressed.

(e) The date and time of the hearing on the petition for foreclosure under Paragraph (1) of this Subsection, and a statement that the judgment of the court may result in title to the property vesting in the authority.

(f) An explanation of any rights of redemption and notice that the judgment of the court may extinguish any ownership interest in or right to redeem the property.

(g) The name, address, and telephone number of the authority.

(h) A statement that persons with information regarding the owner or prior owner of any of the properties are requested to contact the authority.

(9) If the authority is unable to ascertain the address reasonably calculated to inform the owners of a property interest entitled to notice under this Section, or is unable to provide notice under Paragraphs (6) and (7) of this Subsection, the authority shall provide notice by publication. Prior to the hearing, a notice shall be published for three successive weeks, once each week, in a newspaper published and circulated in the parish. The published notice shall include all of the following:

(a) A legal description, parcel number of the property, and the street address of the property, if available.

(b) The name of any person not notified under Paragraphs (6) and (7) of this Subsection that the authority reasonably believes may be entitled to notice under this Section of the quiet title and foreclosure hearing under Paragraph (11) of this Subsection.

(c) A statement that a person with a property interest in the property may lose his interest as a result of the foreclosure proceeding under Paragraph (11) of this Subsection.

(d) The date and time of the hearing on the petition for foreclosure under Paragraph (11) of this Subsection.

(e) A statement that the judgment of the court may result in title to the property vesting in the authority.

(f) An explanation of any rights of redemption and notice that judgment of the court may extinguish any ownership interest in or right to redeem the property.

(g) The name, address, and telephone number of the authority.

(h) A statement that persons with information regarding the owner or prior owner of any of the properties are requested to contact the authority.

(10) If prior to the quiet title and foreclosure hearing under Paragraph (11) of this Subsection, the authority discovers any deficiency in the provision of notice under this Subsection, the authority shall take reasonable steps in good faith to correct the deficiency before the hearing. The provisions of this Subsection relating to notice of the quiet title and foreclosure hearing are exclusive and exhaustive. Other requirements relating to notice and proof of service under other law, rule, or other legal requirement are not applicable to notice or proof of service under this Subsection.

(11) If a petition for expedited quiet title and foreclosure is filed under Paragraph (3) of this Subsection, before the hearing, the authority shall file with the clerk of the district court proof of notice by certified mail under Paragraph (6) of this Subsection, proof of notice by posting on the property under Paragraph (7) of this Subsection, and proof of notice by publication, if applicable, pursuant to Paragraph (9) of this Subsection. A person claiming an interest in a parcel of property set forth in the petition for foreclosure, including a current holder of a conventional mortgage, who desires to contest that petition shall file written objections with the clerk of the district court and serve those objections on the authority before the date of the hearing. A holder of a conventional mortgage may object to the action and is entitled to a dismissal of the proceedings by the district court upon a showing that it is the holder of a legally enforceable conventional mortgage and upon payment of the outstanding amount of any liens, taxes, and related costs. The district court may appoint and utilize as the court considers necessary a curator for assistance with the resolution of any objections to the foreclosure or questions regarding the title to property subject to foreclosure. If the court withholds property from foreclosure, the authority's ability to include the property in a subsequent petition for expedited quiet title and foreclosure is not prejudiced. No injunction shall issue to stay an expedited quiet title and foreclosure action under this Subsection. The district court shall enter judgment on a petition to quiet title and foreclosure filed under Paragraph (3) of this Subsection not more than ten days after the conclusion of the hearing or contested case, and the judgment shall become effective ten days after the conclusion of the hearing or contested case. The district court's judgment shall specify all of the following:

(a) The legal description and, if known, the street address of the property foreclosed.

(b) That title to property foreclosed by the judgment is vested absolutely in the authority, except as otherwise provided in Paragraphs (3) and (5) of this Subsection, without any further rights of redemption.

(c) That all liens against the property, including any lien for unpaid taxes or special assessments, are extinguished.

(d) That, except as otherwise provided in Subparagraph (e) of this Paragraph, the authority has good and marketable title to the property.

(e) That all existing recorded and unrecorded interests in that property are extinguished, except a visible or recorded easement or right-of-way or private deed restrictions.

(f) A finding that all persons entitled to notice and an opportunity to be heard have been provided that notice and opportunity. A person shall be deemed to have been provided notice and an opportunity to be heard if the authority followed the procedures for provision of notice by mail, by visits to property subject to expedited quiet title and foreclosure, and by publication under this Subsection, or if one or more of the following apply:

(i) The person had constructive notice of the hearing by acquiring an interest in the property after the date of the recording, under Paragraph (1) of this Subsection, of the notice of pending expedited quiet title and foreclosure action.

(ii) The person appeared at the hearing or submitted written objections to the district court under this Subsection prior to the hearing.

(iii) Prior to the hearing under this Paragraph, the person had actual notice of the hearing.

(12) Except as otherwise provided in Subparagraph (11)(e) of this Subsection, title to property set forth in a petition for foreclosure filed under Paragraph (3) of this Subsection shall vest absolutely in the authority upon the effective date of the judgment by the district court, and the authority shall have absolute title to the property. The authority's title shall not be subject to any recorded or unrecorded lien, except as provided in Paragraph (11) of this Subsection, and shall not be stayed or held invalid, except as provided in Paragraph (13) of this Subsection. A judgment entered under this Subsection is a final order with respect to the property affected by the judgment and shall not be modified, stayed, or held invalid after the effective date of the judgment, except as provided in Paragraph (13) of this Subsection.

(13) The authority or a person claiming to have a property interest under Paragraph (2) of this Subsection in property foreclosed under this Subsection may, within twenty-one days of the effective date of the judgment under Paragraph (11) of this Subsection, appeal the district court's order or the district court's judgment foreclosing property to the court of appeals. The appeal of the judgment shall be entitled to preference and priority and shall be handled on an expedited basis by the court of appeal and, if applicable, the Louisiana Supreme Court. In such cases, the record shall be prepared and filed within fifteen days of the granting of the order of appeal. The court of appeal shall hear the case within thirty days after the filing of the appellee's brief. An appeal under this Paragraph is limited to the record of the proceedings in the district court under this Subsection. The district court's judgment foreclosing property shall be stayed until the court of appeal has reversed, modified, or affirmed that judgment. If an appeal under this Paragraph stays the district court's judgment foreclosing property, the district court's judgment is stayed only as to the property that is the subject of that appeal, and the district court's judgment foreclosing other property that is not the subject of that appeal is not stayed. To appeal the district court's judgment foreclosing property, a person appealing the judgment shall pay to the authority any taxes, interest, penalties, and fees due on the property and provide notice of the appeal to the authority within twenty-one days after the district court's judgment becomes effective. If the district court's judgment foreclosing the property is affirmed on appeal, the amount determined to be due shall be refunded to the person who appealed the judgment. If the district court's judgment foreclosing the property is reversed or modified on appeal, the authority shall refund the amount determined to be due to the person who appealed the judgment, if any, and forward the balance to the appropriate taxing jurisdictions in accordance with the order of the court of appeal.

(14) The authority shall record a notice of judgment for each parcel of foreclosed property in the office of the register of conveyances. If the authority records a notice of judgment in error, the authority may subsequently record a certificate of correction. A notice or certificate under this Paragraph need not be notarized and may be authenticated by a digital signature or other electronic means. After the entry of a judgment foreclosing the property under this Subsection, if the property has not been transferred by the authority, the authority may cancel the foreclosure by recording with the register of conveyances a certificate of error, if the authority discovers any of the following:

(a) The description of the property used in the expedited quiet title and foreclosure proceeding was so indefinite or erroneous that the foreclosure of the property was void.

(b) An owner of an interest in the property entitled to notice of the expedited quiet title and proceedings against the property under this Subsection was not provided notice sufficient to satisfy the minimum due process requirements of the Constitution of Louisiana and the Constitution of the United States.

(c) A judgment of foreclosure was entered under this Subsection in violation of an order issued by a United States bankruptcy court.

(15) If a judgment of foreclosure is entered under Paragraph (11) of this Subsection, and all existing recorded and unrecorded interests in a parcel of property are extinguished as provided in Paragraph (11) of this Subsection, the owner of any extinguished recorded or unrecorded interest in that property who claims that he did not receive notice of the expedited quiet title and foreclosure action shall not bring an action for possession of the property against any subsequent owner but may only bring an action to recover monetary damages from the authority as provided in this Paragraph. The district court has original and exclusive jurisdiction in any action to recover monetary damages under this Paragraph. An action to recover monetary damages under this Paragraph shall not be brought more than two years after a judgment for foreclosure is entered under Paragraph (11) of this Subsection. Any monetary damages recoverable under this Paragraph shall be determined as of the date a judgment for foreclosure is entered under Paragraph (11) of this Subsection and shall not exceed the fair market value of the interest in the property held by the person bringing the action under this Subsection on that date, less any taxes, interest, penalties, and fees owed on the property as of that date. The right to sue for monetary damages under this Paragraph shall not be transferable except by testate or intestate succession.

(16) The owner of a property interest with notice of the quiet title and foreclosure hearing under Paragraph (11) of this Subsection may not assert either of the following:

(a) That notice to the owner was insufficient or inadequate in any way because some other owner of a property interest in the property was not notified.

(b) That any right to redeem tax-reverted property was extended in any way because some other person was not notified.

(17) A person holding or formerly holding an interest in tax-reverted property subject to expedited foreclosure under this Subsection is barred from questioning the validity of the expedited foreclosure under this Subsection.

(18) The failure of the authority to comply with any provision of this Subsection shall not invalidate any proceeding under this Subsection if a person with a property interest in property subject to foreclosure was accorded the minimum due process required under the Constitution of Louisiana and the Constitution of the United States.

(19) It is the intent of the legislature that the provisions of this Subsection relating to the expedited quiet title and foreclosure of property by the authority satisfy the minimum requirements of due process required under the Constitution of Louisiana and the Constitution of the United States but that the provisions do not create new rights beyond those granted by the Constitution of Louisiana or the Constitution of the United States. The failure of the authority to follow a requirement of this Section relating to the expedited quiet title and foreclosure of property held by the authority shall not be construed to create a claim or cause of action against the authority unless the minimum requirements of due process accorded under the Constitution of Louisiana or the Constitution of the United States are violated.

(20) As used in this Subsection, "authorized representative" includes one or more of the following:

(a) A title insurance company or agent licensed to conduct business in this state.

(b) An attorney licensed to practice law in this state.

(c) A person accredited in land title search procedures by a nationally recognized organization in the field of land title searching.

(d) A person with demonstrated experience in the field of searching land title records, as determined by the authority.

(21) As used in this Subsection, "district court" shall mean the First Judicial District Court.

Acts 2015, No. 432, §1.



RS 33:4721 - EXERCISE OF POLICE POWER

CHAPTER 14. EXERCISE OF POLICE POWER

PART I. BUILDING REGULATIONS

SUBPART A. MUNICIPAL ZONING REGULATIONS

§4721. Regulation of size and use of buildings

For the purpose of promoting health, safety, morals, or the general welfare of the community, the governing authority of all municipalities may regulate and restrict the height, number of stories, and size of structures, the percentage of lot that may be occupied, the size of yards, courts, and other open spaces, the density of population, and the location and use of the buildings, structures, and land for trade, industry, residence, or other purposes; provided that zoning ordinances enacted by the governing authority of municipalities or the acts of the zoning commission, board of adjustment as herein provided for, or zoning administrator shall be subject to judicial review on the grounds of abuse of discretion, unreasonable exercise of the police powers, an excessive use of the power herein granted, or the denial of the right of due process, provided, further, that the right of judicial review of a zoning ordinance shall not be limited by the foregoing.

Amended by Acts 1977, No. 306, §1.



RS 33:4722 - Creation of districts; powers of municipal authorities; transfers of development rights; and uniform regulations within district

§4722. Creation of districts; powers of municipal authorities; transfers of development rights; and uniform regulations within district

A. For any and all of the purposes set forth in R.S. 33:4721 the governing authority of any municipality may divide the municipality into districts of such number, shape, and area as may be deemed best suited to carry out the purposes; and within the districts so created, the governing authority may regulate and restrict the erection, construction, alteration, or use of buildings, structures or land.

B. The governing authority of the city of New Orleans shall have the power to provide for official landmark or other appropriate designation by ordinance of areas, places, buildings, and structures having a special historical, community, or aesthetic interest or value; and in connection with those areas, places, buildings, and structures so designated by ordinance to impose regulations governing their construction, alteration, demolition, and use and to adopt additional measures appropriate to their preservation, enhancement, or use, which additional measures may include but are not limited to:

(1) Establishment of procedures authorizing owners of designated property to transfer development rights in such amount and subject to such conditions and controls as are appropriate to secure the purposes of this Part;

(2) The acquisition of the complete ownership of properties so designated or a lesser interest therein, including a preservation restriction, and the reconstruction, operation, or transfer by the municipality of any such property so acquired or the transfer of any development rights so acquired, all in accordance with such procedures and regulations and subject to such conditions as the governing authority deems reasonable and appropriate.

C.(1) All such regulations shall be uniform for each class or kind of land and structure throughout each district, but the regulations of one district may differ from those in other districts. However, no regulation shall change the status of premises which have been continuously used for commercial purposes since January 1, 1929, without interruption for more than six consecutive months at any one time. The governing authority may, however, provide for the removal of nonconforming signs and billboards, less and except billboards erected in compliance with parish or municipal regulations at the time of erection, provided that it first establish a reasonable amortization time for removal according to a reasonable set of standards and schedules.

(2) In the city of New Orleans the provisions of Subsection B of this Section shall apply only to the area bounded by the Mississippi River, Howard Avenue, the river side of I-10-Claiborne Avenue and the uptown side of Iberville Street

Amended by Acts 1972, No. 53, §1; Acts 1975, No. 772, §1; Acts 1991, No. 289, §10; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:4722.1 - Definitions

§4722.1. Definitions

As used in this Part, unless the context otherwise requires:

(1) The development rights of a designated site are the rights granted under applicable local law respecting the permissible bulk and size of immovable property erected thereon. Development rights may be calculated in accordance with such factors as lot area, floor area, floor area ratios, height limitations, or any other criteria set forth under local law for this purpose.

(2) A preservation restriction is a right, whether or not stated in the form of a restriction, predial servitude, covenant or condition, in any act executed by or on behalf of the owner of immovable property or in any order of taking, appropriate to the preservation of areas, places, buildings or structures to forbid or limit acts of demolition, alteration, use or other acts detrimental to the preservation of the areas, places, buildings, or structures.

Added by Acts 1975, No. 772, §2.



RS 33:4723 - Purpose of regulations

§4723. Purpose of regulations

The regulations shall be made in accordance with a comprehensive plan and designed to lessen congestion in the public streets, secure safety from fire, promote health and the general welfare, provide adequate light and air, avoid undue concentration of population, and facilitate adequate transportation, water supply, sewerage, schools, parks, and other public requirements. The regulations shall be made with reasonable consideration of the character of the district and its peculiar suitability for particular uses, and with a view to conserving the values of buildings and encouraging the most appropriate use of land throughout the municipality.



RS 33:4724 - Public hearing authorized; prohibited rezoning

§4724. Public hearing authorized; prohibited rezoning

A. The legislative body of a municipality which has provided for a comprehensive zoning plan shall provide for the manner in which the regulations and restrictions and the boundaries of the districts shall be determined, established, and enforced and from time to time amended.

B. No regulations or restrictions shall become effective until after a public hearing at which parties in interest have an opportunity to be heard. A public hearing in relation to the regulations may be held by the legislative body of a municipality which has provided for a comprehensive zoning plan. In such a case, notice of the time and place of the hearing shall be published at least three times in the official journal of the municipality or, if there be none, in a paper of general circulation therein. At least ten days shall elapse between the first publication and the date of the hearing.

C. In municipalities with a population of less than four hundred seventy-five thousand, in addition to notice by publication as provided in Subsection B of this Section, and at least ten days prior to the hearing, a good faith attempt to notify the owner or owners of record of the properties to be zoned or rezoned in municipal zoning shall be made by the sending of an official notice by regular mail of the time and place of the hearing and subject matter of the regulations and restrictions.

D. Notwithstanding the provisions of Subsection C of this Section, when more than ten parcels are to be zoned or rezoned by enactment of a zoning ordinance, the advertisement in the official journal or a paper of general circulation as required by Subsection B of this Section shall be considered adequate notice to the property owners.

Amended by Acts 1976, No. 175, §1; Acts 1991, No. 289, §10; Acts 2012, No. 49, §1, eff. May 11, 2012.



RS 33:4725 - Amendment of regulations

§4725. Amendment of regulations

The regulations, restrictions, and boundaries may, from time to time, be amended, supplemented, changed, modified or repealed. In case, however, of a protest against a change duly signed and acknowledged by the owners of twenty percent or more, either of the areas of land (exclusive of streets and alleys) included in a proposed change or within an area determined by lines drawn parallel to and two hundred feet distant from the boundaries of the district proposed to be changed, the amendment shall not become effective except by the favorable vote of a majority of the members of the legislative body of the municipality who are present and voting. The provisions of R.S. 33:4724 relative to public hearing and official notice shall apply equally to all changes or amendments.

Provided that no ordinance shall require a procedure or criteria for amendment any greater than that initially used upon the formation of regulations, restrictions and/or penalties.

Amended by Acts 1977, No. 306, §1.



RS 33:4725.1 - Zoning of annexed property

§4725.1. Zoning of annexed property

A. Except as provided by Subsection B of this Section, if after August 15, 1999, a municipality annexes property the use of which is governed by a parish zoning ordinance at the time of annexation, and the annexation causes a change in the zoning classification, the parish zoning classification shall remain in effect until the owner of the property has applied for rezoning with the appropriate municipal governing authority, board or commission or for a period of six months, whichever occurs first. The municipality shall notify, by certified mail, the owner of the property of the change in zoning classification within thirty days of the date of the annexation.

B. The owner of property subject to Subsection A of this Section may waive the provisions of Subsection A with respect to his property. Any such waiver shall be in writing and shall be filed in the parish conveyance records. A municipal governing authority may prescribe the form for any such waiver or may authorize a municipal officer, agency, or employee to prescribe such form for the filing of such waivers. A municipal governing authority may adopt additional requirements for the filing of such waivers.

Acts 1999, No. 929, §1.



RS 33:4726 - Zoning commission; recommendations; public hearing

§4726. Zoning commission; recommendations; public hearing

A. In order to avail itself of the powers conferred by R.S. 33:4721 through 4729, the legislative body of the municipality shall appoint a zoning commission whose function it shall be to recommend the boundaries of the various original districts as well as the restrictions and regulations to be enforced therein, and any supplements, changes, or modifications thereof. Before making any recommendation to the legislative body of the municipality, the zoning commission shall hold a public hearing. Notice of the time and place of the hearing shall be published at least three times in the official journal of the municipality, or if there be none, in a paper of general circulation therein, and at least ten days shall elapse between the first publication and date of the hearing. After the hearing has been held by the zoning commission, it shall make a report of its findings and recommendations to the legislative body of the municipality. The legislative body shall not hold its public hearings or take action until it has received the final report of the zoning commission.

B. Notwithstanding the provisions in Subsection A, the governing authority of the city of Lafayette may empower the zoning commission to determine the boundaries of the districts as well as the restrictions and regulations to be enforced therein, and any supplements, changes, and modifications thereof. In such case, public hearing and notification requirements shall be the same as those for zoning commissions operating solely as a recommending board. The zoning commission shall promptly notify the municipal governing authority of any action taken pursuant to such authority as may be granted to it as provided in this Subsection. Any action of the zoning commission may be appealed to the municipal governing authority in accordance with procedures established by such governing authority. Nothing in this Subsection shall prohibit the municipal governing authority from enacting ordinances relating to those matters which it empowers the zoning commission to determine.

C. Where a municipal planning commission exists it shall be the zoning commission.

Acts 1992, No. 476, §1.



RS 33:4727 - Board of adjustment; membership; powers and procedures; appeals from decisions

§4727. Board of adjustment; membership; powers and procedures; appeals from decisions

A.(1) The local legislative body may provide for the appointment of a board of adjustment, and in the regulations and restriction adopted pursuant to the authority of R.S. 33:4721 through R.S. 33:4729 may provide that the board may determine and vary their application in harmony with their general purpose and intent and in accordance with general or specific rules contained therein.

(2) The board of adjustment shall consist of five members, and may include two alternate members, all of whom shall be landowners and qualified voters. The membership of the first board shall serve respectively, one for one year, one for two years, one for three years, one for four years and one for five years. Thereafter members shall be appointed for terms of five years each.

(3) Of the two alternate members first appointed, one alternate member shall be appointed for a term of three years and the other for a term of two years. Thereafter each alternate member shall be appointed for a term of three years. Alternate members shall serve only when called upon to comprise a full five-member board when a quorum is present. When so serving, alternate members shall have all the powers and duties of regular members.

(4) All members shall be removable for cause by the appointing authority upon written charges and after public hearings. Vacancies shall be filled for the unexpired term of any member whose term becomes vacant. The board shall elect its own chairman, who shall serve for one year.

(5) The board shall adopt rules in accordance with the provisions of any ordinance adopted pursuant to R.S. 33:4721 through 33:4729; however, any rules adopted by a board of adjustment, zoning administrator, or other official or official body appointed by the governing authority shall not be effective until approved in writing by the governing authority.

B.(1) In the parish of Orleans, effective January 1, 1984, the positions of alternate member are abolished and thereafter the board of adjustment of the parish of Orleans shall consist of seven members, all of whom shall be residents and electors of the parish.

(2) However, the members serving on the effective date of this Subsection shall continue to serve the terms to which they were originally appointed.

(3) The two additional members shall be appointed in the same manner as the initial five members of the board and shall serve respectively, one for four years and one for five years. Thereafter each additional member shall be appointed for a term of five years.

C.(1) Meetings of the board shall be held at the call of the chairman and at such other times as the board may determine. The chairman, or, in his absence, the acting chairman, may administer oaths and compel the attendance of witnesses. All meetings of the board shall be open to the public. The board shall keep minutes of its meetings, showing the vote of each member upon each question, or if absent or failing to vote, indicating that fact and shall keep records of its examination and other official actions, all of which shall be filed immediately in the office of the board and shall be public records. All testimony, objections thereto, and rulings thereon, shall be taken down by an auditory recording or by a reporter employed by the board for the purpose.

(2)(a) Appeals to the board of adjustment may be taken by any person aggrieved or by any officer, department, board, or bureau of the municipality affected by any decision of the administrative officer. Appeals shall be taken within a reasonable time, as provided by the rules of the board, by filing with the officer from whom the appeal is taken, and with the board of adjustment a notice of appeal specifying the grounds thereof. The officer from whom the appeal is taken shall forthwith transmit to the board all the papers constituting the record upon which the action appealed from was taken, after all transcript costs and all other costs of appeal are paid by the person or entity taking the appeal, the appellant.

(b) An appeal stays all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken certifies to the board of adjustment after the notice of appeal shall have been filed with him, that, by reason of facts stated in the certificate, a stay would, in his opinion, cause imminent peril of life or property. In such case proceedings shall not be stayed otherwise than by a restraining order that may be granted by the board of adjustment or by a court of record on application or notice to the officer from whom the appeal is taken and on due cause shown.

(c) The board of adjustment shall fix a reasonable time for the hearing of the appeal, give public notice thereof, as well as due notice to the interested parties, and decide the appeal within a reasonable time. Upon the hearing any party may appear in person or by agent or by attorney.

(3) The board of adjustment shall have the following powers:

(a) To hear and decide appeals where it is alleged there is error in any order, requirement, decision, or determination made by an administrative official in the enforcement of R.S. 33:4721 through R.S. 33:4729 or of any ordinance adopted thereto.

(b) To hear and decide all matters referred to it or upon which it is required to pass under the ordinance.

(c) In passing upon appeals, where there are practical difficulties or unnecessary hardships in the way of carrying out the strict letter of the ordinance, to vary or modify the application of any of the regulations or provisions of the ordinance relating to the use, construction, or alteration of buildings or structures or the use of land so that the spirit of the ordinance shall be observed, public safety and welfare secured, and substantial justice done.

D.(1) In exercising the above mentioned powers the board may, in conformity with R.S. 33:4721 through R.S. 33:4729, reverse or affirm, wholly or partly, or may modify the order, requirement, decision, or determination appealed from and may make such order, requirement, decision, or determination as ought to be made, and to that end shall have all the powers of the officer from whom the appeal is taken.

(2) The concurring vote of a majority of the members of the board present and voting shall be necessary to reverse any order, requirement, decision, or determination of any administrative official, or to decide in favor of the applicant on any matter upon which it is required to pass under any ordinance, or to effect any variation in the ordinance.

E.(1) Any person or persons jointly or severally aggrieved by any decision by the board of adjustment of any officer, department, board, or bureau of the municipality, may present to the district court of the parish or city in which the property affected is located a petition, duly verified, setting forth that the decision is illegal, in whole or in part, specifying the grounds of the illegality. The petition shall be presented to the court within thirty days after the filing of the decision in the office of the board.

(2) Upon the presentation of such petition the court may allow a writ of certiorari directed to the board of adjustment to review the decision of the board of adjustment and shall be prescribed therein the time within which a return may be made and served upon the relator's attorney, that shall be not less than ten days but which may be extended by the court. The party requesting the appeal or writ shall bear the costs of transcribing the auditory recording of the meeting in which the adverse board of adjustment decision was rendered.

(3) The board of adjustment shall not be required to return the original papers acted upon by it, but may return certified or sworn copies thereof or such portions thereof as may be called for by the writ. The return shall concisely set forth such other facts as may be pertinent and material to show the grounds of the decision appealed from and shall be verified.

(4) If, upon the hearing, it shall appear to the court that testimony is necessary for the proper disposition of the matter, it may take additional evidence or appoint a referee to take such evidence as it may direct, the cost of which shall be borne by the party who initiated the appeal, and report the same to the court with his findings of fact and conclusions of law, which shall constitute a part of the proceedings upon which the determination of the court shall be made.

(5) The court may reverse or confirm, wholly or in part, or may modify the decision brought up for review. Costs shall not be allowed against the board unless it appears to the court that it acted with gross negligence, in bad faith, or with malice in making the decision appealed from. All issues in any proceedings under this Section shall have preference over all other civil actions and proceedings.

F. In the city of Slidell the positions of alternate members are abolished and hereafter the board of adjustment of the city of Slidell shall consist of seven members, all of whom shall be landowners and qualified voters. The members serving on the effective date of this Subsection shall continue to serve the terms to which they were originally appointed. The two additional members shall be appointed in the same manner as the initial five members of the board and shall serve respectively, one for four years and one for five years. Thereafter each additional member shall be appointed for a term of five years.

Acts 1983, No. 537, §1, eff. July 14, 1983; Acts 1985, No. 259, §1, eff. July 6, 1985; Acts 1990, No. 758, §1; Acts 1991, No. 852, §1, eff. July 23, 1991; Acts 1991, No. 1032, §1, eff. July 26, 1991.



RS 33:4727.1 - City of Mandeville; board of adjustment

§4727.1. City of Mandeville; board of adjustment

In addition to all other powers authorized by the provisions of this Subpart, the board of aldermen of the city of Mandeville may authorize the zoning commission of the city of Mandeville to exercise any or all powers, duties, and responsibilities which may be exercised under the provisions of R.S. 33:4727 by a board of adjustment.

Acts 1985, No. 277, §1.



RS 33:4727.2 - City of Sulphur; zoning commission; powers of board of adjustment

§4727.2. City of Sulphur; zoning commission; powers of board of adjustment

In addition to all other powers authorized by the provisions of this Subpart, the governing authority of the city of Sulphur may authorize the zoning commission of the city of Sulphur to exercise any or all powers, duties, and responsibilities which may be exercised by a board of adjustment pursuant to the provisions of R.S. 33:4727.

Acts 2014, No. 78, §1.



RS 33:4728 - Enforcement of building and zoning regulations; penalty for violations

§4728. Enforcement of building and zoning regulations; penalty for violations

In case any building or structure is erected, structurally altered, or maintained, or any building, structure or land is used in violation of R.S. 33:4721 through R.S. 33:4729 or of any ordinance or other regulation made under authority conferred thereby, the proper local authorities of the municipality, in addition to other remedies, may institute any appropriate action or proceedings to prevent such unlawful erection, structural alteration, maintenance, or use, to restrain, correct, or abate such violation, to prevent the occupancy of the building, structure, or land, or to prevent any illegal act, conduct, business, or use in or about such premises. The regulations shall be enforced by the city architect or other officer authorized to issue building permits, who is empowered to cause any building, structure, place or premises to be inspected and examined, to order in writing the remedying of any condition found to exist therein in violation of any provision of the regulations made under authority of R.S. 33:4721 through R.S. 33:4729. The owner or general agent of a building or premises where a violation of any regulation has been committed or exists, or the lessee or tenant of an entire building or entire premises where the violation has been committed or exists, or the owner, general agent, lessee or tenant of any part of the building or premises in which the violation has been committed or exists, or the general agent, architect, builder, contractor, or any other person who commits, takes part in, or who assists in any violation or who maintains any building or premises in which any violation exists shall be fined not less than ten dollars and not more than twenty-five dollars or be imprisoned for not more than thirty days for each day that the violation continues.



RS 33:4729 - Conflicting regulations; higher standards to apply

§4729. Conflicting regulations; higher standards to apply

Wherever the regulations made under authority of R.S. 33:4721 through R.S. 33:4729 require a greater width or size of side yards, courts, or other open spaces, or require a lower height of building or less number of stories, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required in any other statute or local ordinance or regulation, the provisions of the regulations made under authority of R.S. 33:4721 through R.S. 33:4729 shall govern. Wherever the provisions of any other statute, local ordinance, or regulation require a greater width or size of yards, courts, or other open spaces, or require a lower height of building or a less number of stories, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required by the regulations made under authority of R.S. 33:4721 through R.S. 33:4729 the provisions of such statute, local ordinance, or regulation shall govern.



RS 33:4730 - Ordinances adopted for authorized purposes; validity

§4730. Ordinances adopted for authorized purposes; validity

Whenever any municipality pursuant to an act of the legislature has adopted an ordinance for any of the purposes covered in R.S. 33:4721 through R.S. 33:4729, the ordinance shall be deemed to have been adopted under R.S. 33:4721 through R.S. 33:4729, and it shall not be necessary in such cases for the local legislative body to appoint a zoning commission as herein provided. All such ordinances shall remain in effect, except so far as they are inconsistent with R.S. 33:4721 through R.S. 33:4729, until they shall have been amended, altered or repealed by the legislative body.



RS 33:4731 - Regulating building construction and limiting business areas in municipalities of over 50,000

§4731. Regulating building construction and limiting business areas in municipalities of over 50,000

The governing authority of municipalities of more than fifty thousand inhabitants may by ordinance define and regulate the kind, style, and manner of construction of buildings and other edifices which may be erected on certain designated streets and thoroughfares and may permit or prohibit the establishment and operation of businesses and trades within designated limits.



RS 33:4732 - Authority to enforce regulations

§4732. Authority to enforce regulations

Municipalities may enforce the ordinances adopted under R.S. 33:4731 by fine or imprisonment, or both.



RS 33:4734 - Notification to military installations

§4734. Notification to military installations

A.(1)(a) The local governing authority considering any action to be taken on an application for a zoning request affecting property within three thousand feet of the boundary of a military installation shall notify the commander of the installation at least ninety days in advance of taking such action.

(b) The local governing authority shall publish notice of its intention to take action on an application for a zoning request pursuant to this Paragraph in the official journal of the local governing authority at least ninety days prior to taking such action.

(2) The local governing authority considering any action to be taken on an application for a variance affecting property within three thousand feet of the boundary of a military installation shall notify the commander of the installation at least thirty days in advance of taking such action.

B. As used in this Section, "military installation" shall include any base, military airport, camp, post, station, yard, center, home port facility for a ship, or any other military activity center that is under the jurisdiction of the United States Department of Defense.

Acts 2004, No. 787, §1; Acts 2008, No. 777, §1.



RS 33:4741 - Fire limits authorized

SUBPART B. MUNICIPAL FIRE PREVENTION REGULATIONS

§4741. Fire limits authorized

All municipalities exceeding five hundred population, the City of New Orleans excepted, may provide for the prevention of fires by establishing fire limits and by prohibiting the construction or relocation or removal of frame buildings within such limits, or the construction of frame additions to buildings therein.



RS 33:4742 - Thickness of walls of buildings

§4742. Thickness of walls of buildings

Such municipalities may regulate, to such extent as to safeguard against the spread of conflagration, the thickness of the outside or fire walls of all buildings to be constructed within fire limits, and may reasonably regulate partition walls in buildings, where the regulation is proper to prevent the spread of fire.



RS 33:4743 - Repairing buildings

§4743. Repairing buildings

Such municipalities may prohibit material repairs to frame buildings within the fire limits, and reasonably regulate repairs on other than frame buildings therein. "Material repairs," as above used, shall mean not only those repairs that increase the fire risk, but also those that appreciably tend to perpetuate it.



RS 33:4744 - Building permits

§4744. Building permits

Such municipalities may require building permits and permits for repairs, which permits shall be granted according to uniform rules, and shall never be refused when the application setting forth the character of the building to be constructed, or the natures of the repairs, conforms to the requirements of the ordinances of the municipality passed in pursuance of this Subpart. All applications shall be passed upon by the governing body of the municipality, or the committee designated by it, within ten days after their filing.



RS 33:4745 - Sub-fire limits

§4745. Sub-fire limits

Such municipalities may establish sub-fire limits adjacent to and outside of fire limits proper, and make reasonable regulations to govern the sub-fire limits.



RS 33:4746 - Enforcement of ordinances

§4746. Enforcement of ordinances

Such municipalities may punish the infringement of ordinances passed hereunder within the limits prescribed by their respective charters, and in addition thereto, may remove, at the expense of the owner, the buildings, repairs, or additions built or made contrary to the specifications of the ordinances.



RS 33:4751 - Construction and repair of buildings and walls

SUBPART C. CONSTRUCTION, REPAIR, AND REMOVAL OF

STRUCTURES IN CERTAIN PARISHES AND MUNICIPALITIES

§4751. Construction and repair of buildings and walls

The governing body of any municipality of one hundred thousand or more inhabitants may adopt ordinances relating to the construction, equipment, alteration, and repair of buildings, structures, walls, and party walls, and provide in the ordinances penalties for their violation. Such ordinances shall supersede any laws existing prior to 1910.



RS 33:4752 - Removal of dangerous structures; maintenance of property; interest; assistance of national guard

§4752. Removal of dangerous structures; maintenance of property; interest; assistance of national guard

A.(1) Both the city of New Orleans and the city of Shreveport may adopt ordinances, rules, and regulations in order to condemn and cause to be demolished, removed, or both, any building or other structure, situated within their respective municipal boundaries, which, by reason of its nature or condition, endangers the public welfare or safety.

(2) Both the city of New Orleans and the city of Shreveport may, by ordinance, provide a method of demolishing, removing, or both, buildings or structures and maintaining property in a sanitary condition subsequent to demolition, including grass cutting, weed abatement, and trash and garbage removal, at the expense of the property owner.

(3) Such ordinances shall include provisions for notification of the owner and an opportunity to be heard.

B.(1) Upon failure of the property owner to pay any costs incurred by the respective municipality for demolition, removal, or both, of such structures and for maintenance of property subsequent to demolition, the governing body of the city of New Orleans or the governing body of the city of Shreveport may file a certified copy of an invoice reflecting the amount of such charges with the recorder of mortgages, which shall operate as a lien and privilege in favor of the municipality against the property.

(2) In addition, the ordinances of the respective municipality may provide for interest on this amount, which shall be paid prior to cancellation of the lien.

(3) The rate of interest shall not exceed the rate of legal interest, as provided in R.S. 9:3500 and shall be computed from the date of recordation of the lien until paid or enforced.

C.(1) If within six months after the filing of the lien provided for in Subsection B above, the property owner fails to pay such lien and any interest thereon, the director of finance of the city of New Orleans, or the director of finance of the city of Shreveport, for the benefit of their respective cities, shall have the authority to sell such property for the amount of all public liens operating against the property and any interest thereon.

(2) The procedure for notice, advertisement, and sale of the property shall be governed by the law applicable to the sale of real property for delinquent city taxes, except that the property owner shall not have a right of redemption.

D. Both the city of New Orleans and the city of Shreveport may provide in their respective ordinances for rules and regulations and a penalty for their violation by fine or imprisonment or both.

E.(1) The governing authority may request and the adjutant general may assign, subject to the approval of the governor, national guard personnel and equipment to assist in the removal and demolition of condemned buildings, structures, or public nuisances. The provisions of this Subsection shall be applicable when the budget for the demolition and removal of condemned structures has been expended by the governing authority of a municipality. However, the request must be accompanied by documentation that all procedural protections and substantive restraints have been adhered to by the governing authority.

(2) In the event all procedural protections and substantive restraints have been adhered to by the governing authority, the municipality and their personnel and the national guard and their personnel shall not be liable to the owner of the building, structure, or public nuisance for any damages sustained resulting from the demolition of the building, structure, or public nuisance.

Amended by Acts 1982, No. 827, §1. Acts 1984, No. 508, §1, eff. July 6, 1984; Acts 1987, No. 196, §1, eff. June 19, 1987; Acts 1992, No. 236, §2.



RS 33:4753 - Special liens; municipalities of four hundred thousand or more inhabitants

§4753. Special liens; municipalities of four hundred thousand or more inhabitants

A.(1) The governing body of any municipality of four hundred thousand or more inhabitants may adopt ordinances to provide for control of vacant substandard buildings and the recordation of notices of any costs for extraordinary police, fire, sanitation, and health services which the municipality provides to the owners of vacant substandard buildings which have been deemed uninhabitable by the municipality, pursuant to ordinance adopted by the municipality.

(2)(a) Such ordinance shall establish standards for the notification of the owner of said property and an opportunity to be heard.

(b) Such standards shall include but not be limited to the requirement that if the owner is absent from the state or the parish in which the property is located or unrepresented therein, then notice shall be served upon an attorney at law appointed by the governing body of the municipality to represent the absentee.

B. Municipalities may pass ordinances to add costs for extraordinary police, fire, sanitation, and health services which the municipality provides to the owners of vacant substandard buildings which have been deemed uninhabitable by the municipality to the annual ad valorem tax bill of the property involved.

C.(1) Upon failure of any such property owner to pay the charges incurred pursuant to the ordinances authorized by this Section, the governing body may file a certified copy of said charges with the recorder of mortgages, and the same, when so filed and recorded, shall operate as a lien and privilege in favor of the municipality against the property on which a vacant substandard building deemed uninhabitable by the municipality is located.

(2) Such recordation shall constitute a privilege against the uninhabitable property; shall be subordinate in rank to a tax privilege, or a vendor's lien and privilege, or any other prior recorded lien, privilege, or mortgage; and shall not be considered as an ad valorem tax for purposes of the issuance of a tax certificate.

D. If within six months after the filing of the lien provided for in Subsection C of this Section, the property owner fails to pay such lien, the director of finance of the municipality, for the benefit of the municipality, shall have the authority to sell such property for the amount of all public liens operating against the property and any interest thereon. The procedure for notice, advertisement, and sale of the property shall be governed by the law applicable to the sale of real property for delinquent city taxes.

E.(1) For the purposes of this Section, the term "vacant substandard buildings" shall mean residential and commercial buildings which are determined to be:

(a) Unsafe, unsanitary, unfit for human habitation, or not provided with adequate egress;

(b) Which constitute a fire hazard or are otherwise dangerous to human life; or

(c) Which in relation to existing use constitute a hazard to safety or health by reason of inadequate maintenance, dilapidation, obsolescence, or abandonment for a period in excess of six months.

(2) However, "vacant substandard buildings" shall not be interpreted or construed to mean residential and commercial buildings which are under construction or which are in a substandard condition as a result of a natural disaster, an act of God, force majeure, a catastrophe, or such other occurrence over which the owner or owners have no control.

Acts 1984, No. 508, §1, eff. July 6, 1984; Acts 1984, No. 797, §1; Acts 1987, No. 475, §1.



RS 33:4753.1 - Noxious growths; community service; city of New Orleans

§4753.1. Noxious growths; community service; city of New Orleans

A. The governing authority of the city of New Orleans may enact ordinances which require that community services be performed by persons who allow weeds, grass, or other noxious growths to accumulate on their property thereby allowing the property to degrade to a deplorable condition which endangers the health and safety of humans and pets.

B. City law enforcement authorities shall have the authority to enforce such ordinances, including the authority to issue summons for violations of such ordinances. The municipal court for the city of New Orleans shall have jurisdiction to hear cases relative to such violations and to impose penalties for such violations in accordance with applicable ordinances.

C. The offender shall be cited for the offense by means of summons as provided by ordinance.

D. Whoever violates the provisions of this Section shall:

(1) Upon first conviction be sentenced to serve ten hours of community service on his property.

(2) Upon second conviction be sentenced to serve twenty hours of community service on his property.

(3) Upon third or subsequent conviction be sentenced to serve fifty hours of community service on his property, or in a work detail as approved by the court, or any combination of the aforementioned penalties.

E. The court may require an individual convicted of a violation of this Section to remove the weeds, grass, or other noxious growths which have accumulated on his property in disregard of the health and safety of others in lieu of or in addition to the penalties prescribed in this Section.

Acts 1997, No. 1100, §2, eff. July 14, 1997.



RS 33:4754 - Liens for removal and securing dangerous structures; maintenance of property; interest; certain parishes and municipalities; assistance of national guard

§4754. Liens for removal and securing dangerous structures; maintenance of property; interest; certain parishes and municipalities; assistance of national guard

A.(1) The governing authority of the parish of Ouachita, Caddo, LaSalle, Grant, Lafourche, Catahoula, Vermilion, Plaquemines, St. Mary, Webster, DeSoto, Washington, Tangipahoa, Iberia, Ascension, St. James, St. John the Baptist, Natchitoches, Assumption, Cameron, Terrebonne, Beauregard, St. Landry, or St. Tammany, the governing authority of any municipality within one of said parishes, the governing authority of the city of Alexandria, Leesville, or Shreveport, and the governing authority of Acadia Parish or Calcasieu Parish may adopt ordinances, rules, and regulations in order to secure or cause to be secured any building or other structure situated within the respective parish or municipality, which, by reason of its nature or condition, endangers the public welfare or safety.

(2) Any governing authority included in Paragraph (1) of this Subsection may adopt ordinances, rules, and regulations in order to condemn and cause to be demolished, removed, or both, any building or other structure situated within the respective municipality or parish, which by reason of its nature or condition endangers the public welfare or safety.

(3) Any governing authority included in Paragraph (1) of this Subsection may by ordinance provide a method for securing, or demolishing or removing, or both, buildings or structures, as well as a method of maintaining property in a sanitary condition including grass cutting, weed abatement, or trash, debris, refuse, discarded or noxious matter, and garbage removal, at the expense of the property owner.

(4) Any governing authority included in Paragraph (1) of this Subsection may adopt ordinances providing for fines for the failure of any property owner to comply with ordinances adopted pursuant to this Section.

(5) Ordinances adopted pursuant to this Section shall include a provision for notification of the owner or any other party in interest and an opportunity to be heard.

B.(1) Upon failure of the property owner to pay any fine levied as provided by ordinance or any costs incurred by a municipality or parish included in Paragraph A(1) of this Section for securing, or demolition or removal, or both, of such structures, and for maintenance of property in a sanitary condition, the governing body of the municipality or parish may file a certified copy of the order levying a fine or fines or a copy of an invoice reflecting the amount of such costs with the recorder of mortgages, and the same, when so filed and recorded, shall operate as a lien and privilege in favor of the municipality or parish against the property.

(2) In addition, the ordinances of a parish or municipality included in Paragraph A(1) of this Section may provide for interest on costs incurred by the parish or municipality, as the case may be, which shall be paid prior to cancellation of the lien. The rate of interest shall not exceed the rate of legal interest, as provided in R.S. 9:3500, and shall be computed from the date of recordation of the lien until paid or enforced.

(3) The lien obtained by the municipality or parish pursuant to this Section shall include not only the costs provided for in Subsection A of this Section but shall include all attorney's fees and all costs incurred in the locating of the owner, notification of the owner, and the enforcement and collection of the amount secured by the lien.

(4) The municipality's or parish's privilege and lien shall prime all other liens or privileges against the property filed after the notice to the owner is filed with the recorder of mortgages pursuant to this Section, regardless of the date on which the municipality's or parish's lien and privilege is perfected, except that the municipality's or parish's lien and privilege will not prime other tax liens against the property.

C.(1)(a) After the municipality or parish has levied such fine or fines or incurred such costs as constitute the lien and privilege on the property, the director of finance or equivalent officer may add said amounts to the next ad valorem tax bill of the owner, and said amount shall be subject to the same interest and penalties as delinquent ad valorem taxes. "Equivalent officer" as used in this Subsection shall include the assessor of Terrebonne Parish.

(b)(i) When such amounts are added to an ad valorem tax bill in Calcasieu Parish, the sheriff effecting collection shall be reimbursed by the governing authority for an amount equal to fifteen percent of the amount of such charges actually collected from the property owner. This collection charge shall be in addition to such charges and shall also be added to the ad valorem tax bill of the property involved.

(ii) In the exercise of the authority granted by this Paragraph to the Calcasieu Parish governing authority, Calcasieu Parish shall be the sole and proper defendant in any action authorized by law to contest the addition of such charges to the ad valorem tax bill of the property involved.

(2) If within six months after the filing of the lien provided for in Subsection B of this Section, the property owner fails to pay such lien and any interest thereon, the director of finance or equivalent officer of the municipality or parish may offer for sale and subsequently sell or otherwise convey such property. The procedure for notice, advertisement, and sale of the property shall be governed by the law applicable to the sale of real property for delinquent municipal or parish taxes except that the property owner's right of redemption shall be limited to six months from the time the property is sold. Redemption by the original owner shall require reimbursement of any expenses incurred by the purchaser in the purchase and renovation of the property in addition to payment of liens placed on the property pursuant to this Section, interest thereon, and any amounts required by law applicable to the redemption of property sold for delinquent taxes.

(3) Alternatively, the privilege and lien may be enforced in the district court pursuant to the Code of Civil Procedure, and may be enforced either against the subject property or against the owner personally by ordinary process and subsequent seizure and sale or garnishment of other movable or immovable property of the owner pursuant to the Code of Civil Procedure.

(4) The amount of any municipal or parish lien operating against the property and any interest accruing thereon may be canceled in whole or in part by the governing authority of the municipality or parish in order to facilitate the sale or disposition of the property for the unpaid lien.

(5) The provisions of this Section shall not apply to any building or appurtenances on agricultural land when such land is used for agricultural purposes.

D. For the purposes of this Section, the term "secured" shall mean the closing of the building or structure by means of placing or attaching boards or other materials over doors, windows, and other means of entrance in order to prohibit persons from entering the building or structure and in order to maintain it in its present condition without further damage to such building or structure or danger to the public welfare and safety.

E.(1) The governing authority of a municipality or parish included in Paragraph A(1) of this Section may request and the adjutant general may assign, subject to the approval of the governor, national guard personnel and equipment to assist in the removal and demolition of condemned buildings, structures, or public nuisances. The provisions of this Subsection shall be applicable when the budget for the demolition and removal of condemned structures has been expended by the governing authority of the municipality or parish. However, the request must be accompanied by documentation that all procedural protections and substantive restraints have been adhered to by the governing authority.

(2) In the event all procedural protections and substantive restraints have been adhered to by the governing authority, the respective municipality or parish and its personnel and the national guard and its personnel shall not be liable to the owner of the building, structure, or public nuisance for any damages sustained resulting from the demolition of the building, structure, or public nuisance.

Acts 1987, No. 196, §1, eff. June 19, 1987; Acts 1990, No. 778, §1; Acts 1992, No. 236, §2; Acts 1993, No. 591, §1, eff. June 15, 1993; Acts 1993, No. 796, §1; Acts 1996, 1st Ex. Sess., No. 72, §1, eff. May 10, 1996; Acts 1997, No. 703, §1, eff. July 7, 1997; Acts 1997, No. 938, §1; Acts 1998, 1st Ex. Sess., No. 51, §1; Acts 1999, No. 97, §1, eff. June 9, 1999; Acts 1999, No. 161, §1, eff. Jan. 1, 2000; Acts 2001, No. 94, §1, eff. May 24, 2001; Acts 2005, No. 281, §1, eff. June 29, 2005.



RS 33:4755 - NEW ORLEANS HOUSING COMMISSION

SUBPART C-1. NEW ORLEANS HOUSING COMMISSION

§4755. Statement of purpose

It is hereby found and declared that the city of New Orleans contains a great number of vacant substandard buildings which have become unsightly, unsafe, and a liability to the community. Such structures give rise to the spread of disease and crime, impair the economic value of property upon which they are situated, and necessitate excessive and disproportionate expenditures for crime prevention, public health, welfare and safety programs, fire and accident protection, and other services. It is further found that the present system utilized by the city of New Orleans to address this problem of vacant substandard structures in the city is inadequate and that some alternative mechanism is needed to enforce the ordinances and regulations of the city applicable to such properties, including but not limited to the city's building, fire, and zoning codes.

Acts 1984, No. 920, §1, eff. July 20, 1984.



RS 33:4755.1 - Creation; purpose

§4755.1. Creation; purpose

A. The New Orleans Housing Commission is hereby created as an administrative agency of the city of New Orleans. However, the New Orleans Housing Commission, hereinafter referred to as "the commission," shall not exercise any of the powers conferred upon it by this Subpart until and unless the governing authority of the city of New Orleans has by resolution authorized the commission to exercise such powers as further provided herein.

B.(1)(a) No later than ninety days after the effective date of this Subpart, the governing authority of the city of New Orleans, hereinafter referred to as "the city governing authority," shall by resolution call a public hearing on the activation of the commission.

(b) Notice of the hearing shall be published at least ten days prior to the date of the hearing in the official journal of the city, and a full opportunity to be heard shall be given to all interested residents of the city at the hearing.

(c) If the city governing authority finds it to be in the public interest to activate the commission, the city governing authority shall adopt a resolution so finding and declaring and shall transmit notice of the resolution to the mayor of the city.

(2) Upon receipt of the notice of the resolution, the mayor shall appoint, with the approval of the city governing authority, members of the commission as further provided herein. A certificate stating that the city governing authority made the finding and declaration and that the mayor has appointed the initial members of the commission shall be signed by the mayor and the initial members and shall be filed with the secretary of state. Upon such filing, the commission shall be authorized to exercise all powers conferred by this Subpart.

C. The purpose of the commission shall be to enforce those ordinances and regulations of the city applicable to vacant substandard structures, including but not limited to the Building Code of the city of New Orleans, Ordinance No. 17525 C.C.S., as amended, the Comprehensive Zoning Ordinance of the city of New Orleans, Ordinance No. 4264 M.C.S., as amended, Chapters 28, 30, 37, 48, and 54 of the City Code of the city of New Orleans, and the Fire Code of the city of New Orleans, Ordinance No. 4912 M.C.S. It is the intent of this Subpart not to preempt any other mechanism of enforcement of such ordinances and regulations presently utilized by the city but to provide through the commission an alternative method of such enforcement.

Acts 1984, No. 920, §1, eff. July 20, 1984.



RS 33:4755.2 - Commissioners; qualifications; appointment; terms; removal; recusation

§4755.2. Commissioners; qualifications; appointment; terms; removal; recusation

A. The commission shall be composed of seven members who shall be qualified electors of the city of New Orleans residing within the city during their term of office and shall include at least one member from each of the city's councilmanic districts. Such members, hereinafter referred to as "commissioners," shall be appointed by the mayor of the city with the approval of the city governing authority from lists of nominees as follows:

(1) Five commissioners shall be appointed from a list comprised of one nomination submitted by each member of the state legislature representing a district wholly or partially within the city of New Orleans.

(2) Two commissioners shall be appointed from a list comprised of two names submitted by each of the following organizations: the Lower Ninth Ward Housing Development Corporation, the Central City Housing Development Corporation, and the Desire Area Community Housing Development Corporation.

B. The commissioners initially appointed shall serve terms as follows: one commissioner for one year, one commissioner for two years, one commissioner for three years, two commissioners for four years, and two commissioners for five years, as shall be specified by the mayor with the consent of the city governing authority. Commissioners thereafter appointed shall be appointed in the same manner as the original appointment and shall serve terms of five years.

C. A vacancy in the office of any commissioner shall be promptly filled for the remainder of the unexpired term by the mayor in the same manner as that commissioner was originally appointed. With consent of the city governing authority, the mayor may remove a commissioner for inefficiency, neglect of duty, or misconduct in office but only after the commissioner has been given a copy of the charges against him and has had an opportunity to be heard in person or by counsel before the city governing authority.

D. Commissioners shall serve without compensation but shall be reimbursed for all necessary expenses incurred in the performance of their duties.

E. No commissioner shall take part in the deliberations or vote on any matter involving property in which he has a direct or indirect economic interest. Failure to comply with this provision shall constitute misconduct in office and shall be grounds for removal from the commission as herein provided.

Acts 1984, No. 920, §1, eff. July 20, 1984.



RS 33:4755.3 - Officers; meetings; quorum; employees; domicile

§4755.3. Officers; meetings; quorum; employees; domicile

A. The commissioners shall at their first meeting and annually thereafter elect from their membership a chairman, a vice chairman, and such other officers as they deem necessary for operation of the business of the commission. The commission shall designate the time and the place within the city of New Orleans for holding regular meetings and shall meet in regular session at least once each month. The commission may also meet upon the call of the chairman, upon the written request of four commissioners, or upon notice by the director of any department of the city of New Orleans as provided herein. A majority of the membership of the commission shall constitute a quorum for the transaction of its business.

B. The commission is authorized to employ an executive director and such other staff as it may deem necessary and shall determine the qualifications and compensation of such employees. However, all departments, commissions, boards, agencies, and officers of the state of Louisiana and the city of New Orleans, in particular the New Orleans Department of Safety and Permits, the New Orleans Department of Health, and the New Orleans Department of Law, shall cooperate with the commission in exercising its powers and carrying out the purposes of this Subpart.

C. The commission shall be domiciled in the city of New Orleans.

Acts 1984, No. 920, §1, eff. July 20, 1984.



RS 33:4755.4 - Powers of the commission

§4755.4. Powers of the commission

In order to accomplish its purpose as further delineated in R.S. 33:4755.1(C), the commission shall have the power:

(1) To hold adjudicatory hearings in accordance with R.S. 49:950 et seq. to determine whether a violation of any of the following has occurred:

(a) The Building Code of the city of New Orleans, Ordinance No. 17,525 C.C.S., as amended.

(b) The Comprehensive Zoning Ordinance of the city of New Orleans, Ordinance No. 4264 M.C.S., as amended.

(c) Chapters 28, 30, 37, 48, and 54 of the City Code of the city of New Orleans.

(d) The Fire Code of the city of New Orleans, Ordinance No. 4912 M.C.S.

(e) Any other ordinance or regulation of the city applicable to vacant substandard structures.

(2) To issue and enforce subpoenas in its name requiring attendance and giving of testimony by witnesses and the production of books, papers, and other documentary evidence as specifically provided in R.S. 49:956.

(3)(a) Upon its finding that such a violation has occurred, to order the owner or other responsible party to remedy the violation by repair or demolition of the structure, to impose any civil penalty, including fines and filing of liens with interest against property in favor of the city, or any combination of the foregoing.

(b) No fine imposed by the commission shall exceed the amount set for such violation of the ordinance.

(c) The rate of interest assessed on any lien shall not exceed the rate of legal interest as provided in R.S. 9:3500 and shall be computed from the date of recordation of the lien until the lien is cancelled.

(d) For the purposes of this Subpart, "owner or other responsible party" shall mean the owner, executor, administrator, agent, or other person or persons who may have a vested or contingent interest in the structure.

(4) To institute civil proceedings to hold any person in contempt for failure to comply with any order or decision of the commission or to enforce any order or decision of the commission in the Civil District Court for the parish of Orleans, or both. The commission's petition for civil enforcement may request declaratory relief, temporary or permanent injunctive relief, any other civil remedy provided by law, or any combination of the foregoing.

Acts 1984, No. 920, §1, eff. July 20, 1984.



RS 33:4755.5 - Operations of the commission

§4755.5. Operations of the commission

A. The city, through the director of any department of the city, may refer any matter relating to vacant substandard structures to the commission for adjudication when:

(1) The department has found that a structure is in violation of a city ordinance or regulation;

(2) The department has notified the owner or other responsible party at least once of the violation in accordance with the applicable city ordinance; and

(3) The owner or other responsible party has not remedied the violation within thirty days after the latest notice.

B. Upon referral of any matter to the commission, the chairman shall set a date for hearing the matter within thirty days, shall notify the members of the commission, and shall appoint a hearing officer from the staff of the commission or from the city's Department of Law. The commission may schedule and conduct adjudicative proceedings or cause such proceedings to be conducted on more than one matter at any one hearing.

C. The commission shall notify the owner of the structure at least fourteen days prior to the hearing. Such notification shall be by ordinary service of process upon the owner or other responsible party or upon an attorney appointed by the chairman of the commission to represent such person in the event that he is absent from the state or unrepresented. It shall be sufficient to notify one party in the event that there are multiple owners or other responsible parties.

D.(1) The commission shall make a determination by majority vote, based upon evidence presented, whether there has been the violation alleged by the city department.

(2) Upon its determination that a violation has occurred, the commission shall issue an order which may include the imposition of a penalty as provided in R.S. 33:4755.4(C).

(3) The final determination and order, if any, shall be in writing and the determination of any commissioner which differs from that of the commission shall also be issued based on the record of the hearing.

E. Any person aggrieved by the final determination or order in the commission's adjudication proceedings shall be entitled to judicial review as further provided in R.S. 49:964.

Acts 1984, No. 920, §1, eff. July 20, 1984.



RS 33:4761 - Condemnation of buildings by all parishes and municipalities

SUBPART D. REMOVAL OF DANGEROUS STRUCTURES

IN PARISHES AND MUNICIPALITIES GENERALLY

§4761. Condemnation of buildings by all parishes and municipalities

The governing authority of any parish or municipality may condemn and cause to be demolished or removed any building or structure within the parish or municipality when it is in a dilapidated and dangerous condition which endangers the public welfare.

Acts 1987, No. 196, §1, eff. June 19, 1987; Acts 2008, No. 601, §1.



RS 33:4762 - Notice to owner; hearing; notice filed with recorder of mortgages binds transferees

§4762. Notice to owner; hearing; notice filed with recorder of mortgages binds transferees

A.(1) Before the parish or municipal governing authority may condemn any building or structure, there shall be submitted to it a written report recommending the demolition or removal of the building signed by some parish or city official or other person authorized to act in such matters for the parish or municipality. The parish president, police jury, mayor, or chief executive shall thereupon serve notice on the owner of the building or structure requiring him to show cause at a meeting of the governing authority, regular or special, why the building or structure should not be condemned. The date and hour of the meeting shall be stated in the notice which shall be served at least ten days prior to the date of the hearing, except in case of grave public emergency as provided in Subsection C of this Section.

(2)(a) The notice may be served by mailing it via the United States Postal Service, by either registered or certified mail, return receipt requested, to the owner at the owner's last known address.

(b) Service by registered or certified mail shall be considered personal service if the certified return receipt or the return form is signed by the addressee. Service by registered or certified mail shall be considered domiciliary service if the certified return receipt or the return form is signed by anyone other than the addressee.

(c) If the registered or certified mail is returned for failure to obtain a signature on the return receipt form or returned due to refusal of delivery, service may be accomplished by first class mail, with a certificate of mailing. Service by first class mail in accordance with this Subparagraph shall be considered personal service and is effective when mailed.

(3) The notice may also be served by the marshal of the municipality or by any sheriff or deputy sheriff or constable having jurisdiction and power to serve legal process where the owner of the building or structure is found in the state of Louisiana, and the officer shall make return of the service as in ordinary cases.

B. If the owner is absent from the state or unrepresented therein, then the notice shall be served upon the occupant of the condemned building or structure, if any, and also upon an attorney at law appointed by the parish president, police jury, mayor, or chief executive to represent the absentee. Domiciliary service may be made as in ordinary cases.

C. In case of grave public emergency where the condition of the building is such as to cause possible immediate loss or damage to person or property, the parish or municipal governing authority may condemn the building after twenty-four hours notice served upon the owner or his agent or the occupant and attorney at law appointed to represent the absentee owner. Any such notice may be attached to a door or main entrance of the premises or in a conspicuous place on the exterior of the premises and shall have the same effect as delivery to or personal service on the owner, occupant, or attorney at law appointed to represent the absentee owner.

D.(1) Any notice served pursuant to this Section shall be filed by the appropriate parish or municipal governing authority with the recorder of mortgages where the property is located. Once filed, said notice shall be deemed notice to all subsequent transferees. Any transferee of such property takes the property subject to all recorded liens, mortgages, and notices thereunto pertaining.

(2) For purposes of any type of funding assistance being sought by the building or structure owner, any notice served pursuant to this Section shall be de facto proof that the building or structure is more than fifty percent damaged.

Amended by Acts 1981, No. 248, §1; Acts 1987, No. 434, §1; Acts 2008, No. 601, §1; Acts 2009, No. 334, §1; Acts 2010, No. 1041, §1; Acts 2014, No. 288, §1, eff. May 28, 2014.

NOTE: Acts 2009, No. 334, is not effective until August 15, 2011, in certain parishes damaged by Hurricane Katrina (effective Aug. 15, 2009, everywhere else). See Act 334, §2.



RS 33:4763 - Decision of parish or municipal governing authority; order to demolish or repair

§4763. Decision of parish or municipal governing authority; order to demolish or repair

A. After the hearing, if, in the opinion of the parish or municipal governing authority the facts justify it, an order shall be entered condemning the building and ordering that it be demolished or removed within a certain delay. If repairs will correct the dilapidated, dangerous, or unsafe condition, the parish or municipal governing authority may grant the owner the option of making such repairs, but in such a case the general nature or extent of the repairs to be made, the time thereof, and the defects to be corrected shall be specified in the decision of the governing body.

B. The decision and order of the parish or municipal governing authority shall be in writing and shall be final unless appealed from within five days as hereinafter provided.

Acts 2008, No. 601, §1.



RS 33:4764 - Appeal from decision

§4764. Appeal from decision

A. The owner, occupant, agent, or other representative of the owner may appeal from the decision of the parish or municipal governing authority to the district court having jurisdiction over the property. The appeal shall be made by the filing of a suit against the parish or municipality, setting forth the reasons why the decision or order of the governing body is illegal or improper, and the issue shall be tried de novo and by preference in the district court. Where a grave public emergency has been declared by the parish or municipal governing authority, the owner of the building who desires to prevent the demolition or removal thereof must file his petition within forty-eight hours of the posting of the notice of the demolition or removal order on the property and must, at the time of the filing of the petition, furnish such bond as may be fixed by the district judge to cover any damage that might be caused by the condition of the building.

B. Either party may appeal from the judgment of the district court as in other cases.

Acts 2008, No. 601, §1; Acts 2014, No. 288, §1, eff. May 28, 2014.



RS 33:4765 - Compliance with decision; demolition by parish or municipality where owner fails to comply; notice; assistance of national guard

§4765. Compliance with decision; demolition by parish or municipality where owner fails to comply; notice; assistance of national guard

A. The owner or his designated agent may proceed to demolish and remove the building, or have it repaired, in accordance with the order of the governing authority of the parish or municipality, provided the owner or his agent executes a contract in writing obligating himself to have the work done within the required time and files with the parish president, police jury, mayor, or chief executive a copy of the contract, together with a bond to guarantee performance.

B. In the event the owner or occupant of the building or structure fails or refuses to comply with the decision of the governing authority of the parish or municipality and fails to appeal therefrom within the legal delays provided herein, then, in that event, the mayor or chief executive may proceed with the demolition or removal of the condemned building, structure, or public nuisance, in which case neither the parish president, police jury, or mayor nor the parish or municipality shall be liable in damages.

C.(1) Prior to the demolition or removal of the building or structure by the parish or municipality, the parish president, police jury, mayor, or some official designated by the appropriate authority shall serve notice on the owner, or his agent, and on the occupant of the building, if any there be, or upon the attorney at law appointed to represent the minor, interdict, or absentee owner, giving the time when work will begin upon the demolition or removal of the building, structure, or public nuisance.

(2) Notwithstanding Paragraph (1) of this Subsection, in cases of grave public emergency, the posting of the notice attached to the door or main entrance of the premises or in a conspicuous place on the exterior of the premises giving the time when work will begin upon the demolition or removal of the building, structure, or public nuisance shall be considered sufficient notice to the owner, occupant or attorney at law appointed to represent the absentee owner.

D. The parish or municipal governing authority may request and the adjutant general may assign, subject to the approval of the governor, national guard personnel and equipment to assist in the removal and demolition of condemned buildings, structures, or public nuisances. The provisions of this Subsection shall be applicable when the budget for the demolition and removal of condemned structures has been expended by a governing authority of a parish or municipality. However, the request must be accompanied by documentation that all procedural protections and substantive restraints have been adhered to by the parish or governing authority.

E. In the event all procedural protections and substantive restraints have been adhered to by the parish or municipal governing authority, the parish or municipality and their personnel and the national guard and their personnel shall not be liable to the owner of the building, structure, or public nuisance for any damages sustained resulting from the demolition of the building, structure, or public nuisance.

Acts 1992, No. 236, §2; Acts 2008, No. 601, §1; Acts 2014, No. 288, §1, eff. May 28, 2014.



RS 33:4766 - Lien and privilege for cost of demolition, removal, and maintenance by parish or municipality; interest; attorney fees

§4766. Lien and privilege for cost of demolition, removal, and maintenance by parish or municipality; interest; attorney fees

A. The parish or municipality has a privilege and lien upon an immovable and its improvements, and the owner is personally liable for:

(1) The cost to the parish or municipality of maintenance of the immovable or improvements; and

(2) The cost to the parish or municipality of demolishing or removing, or both, a building or other structure situated upon the immovable or improvements, and all attorney fees incurred by the parish or municipality in connection with such demolition or removal.

B. "Maintenance" shall include but not be limited to grass cutting, weed abatement, and trash and garbage removal.

C. The privilege and lien shall be preserved and enforced only after the owner has refused, after notification by the parish or municipality and reasonable opportunity to be heard, to pay the costs incurred by the parish or municipality.

D. The privilege and lien shall be preserved by the filing and recording of an affidavit signed by the parish president, police jury, mayor of the municipality, or his designee in the mortgage office of the parish in which the immovable is situated. The affidavit shall include a description of the property sufficient to reasonably identify the immovable and a statement of facts listing the approximate cost or costs incurred by the parish or municipality.

E.(1) The privilege and lien shall be enforced by ordinary process in the district court having jurisdiction of the immovable within three years after it is perfected. Alternatively, the privilege and lien may be enforced by assessing the amount of the privilege and lien against the immovable as a tax against the immovable, to be enforced and collected as any ordinary property tax lien to be assessed against the property; the lien and privilege may be collected in the manner fixed for collection of taxes and shall be subject to the same civil penalties for delinquencies. After the parish, levee board, or municipality has incurred such costs as constitute the lien and privilege on the property, the parish president, police jury, mayor, president or executive director of the levee board, or any director of any community development department of the parish or municipality may send an attested bill of said costs and expenses which constitute the lien and privilege to the director of administration or tax assessor of the parish in which the property is located, who shall add the amount of the bill to the next tax bill of the owner. The lien obtained by the parish, levee board, or municipality pursuant to proper notification and filing shall include not only the costs provided for in Subsection A of this Section but shall include all attorney fees and all costs of court incurred in the locating of the owner, the notification of the owner, and the enforcement and collection of the amount secured by the lien against the immovable and the improvements.

(2) If authorized by parish or municipal ordinance, the parish or municipality may also recover interest on the amounts secured by the lien. The interest shall not exceed the rate of legal interest provided in R.S. 9:3500 and shall be computed from the date of recordation of the lien until paid. The privilege and lien of the parish or municipality shall prime all other liens or privileges against the property filed after the notice to the owner to show cause is filed with the recorder of mortgages pursuant to R.S. 33:4762(D), regardless of the date on which the lien and privilege of the parish or municipality is perfected, except that the lien and privilege of the parish or municipality will not prime other tax liens against the property.

F. The lien of the parish or municipality shall not be cancelled until after payment of all amounts, including costs, attorney fees, and interest.

G. In addition to the lien and enforcement procedures authorized under this Section, the parish or municipality has a cause of action against the owner personally for the costs incurred by the parish or municipality, if such owner is not indigent and has the ability to pay a judgment obtained by the parish or municipality. Such action may be brought by ordinary proceeding in any court of competent jurisdiction.

H.(1) If property, which may be subject to a lien and privilege granted in favor of a parish or municipality under this Section, is owned in indivision and the owners in indivision, with their proportionate share in the property, are listed separately by the tax assessor on the ad valorem tax roll for the parish or municipality, then the parish or municipality shall notify each owner in indivision of his liability under this Section.

(2) Upon failure of each owner in indivision to pay his proportionate share of the charges incurred under this Section, that part of the property for which the charges are not paid shall be subject to a lien and privilege in favor of the parish or municipality as provided in this Section.

(3) Notwithstanding the provisions of Subsection F of this Section to the contrary, upon payment by an owner in indivision of his proportionate share listed on the ad valorem tax roll for the parish or municipality of the charges, attorney fees, and interest incurred under this Section, and after certification of such proportionate interest by the assessor, the lien and privilege granted under this Section shall be removed from the proportionate interest of the paying owner in indivision. If outstanding charges levied under this Section are added to the annual ad valorem tax bill, the proportionate payment by the paying owner in indivision shall be reflected on the bill, and his interest in the property free of such charge shall be distinguished on the tax bill.

(4) Notice of the lien and privilege required herein shall be made upon the owners in indivision at their actual address or the last known address listed on the tax rolls of the parish.

Amended by Acts 1982, No. 827, §1; Acts 1987, No. 434, §1; Acts 1988, No. 553, §1, eff. July 14, 1988; Acts 1989, No. 62, §1; Acts 1990, No. 965, §2; Acts 2001, No. 949, §1; Acts 2008, No. 601, §1; Acts 2010, No. 437, §1; Acts 2010, No. 586, §1, eff. July 1, 2010.

NOTE: See Acts 1988, No. 553, §2.



RS 33:4766.1 - Lien and privilege; order to repair; village of Grand Cane

§4766.1. Lien and privilege; order to repair; village of Grand Cane

A.(1) Notwithstanding any other provision of law to the contrary, if the owner or occupant of a building in the village of Grand Cane fails or refuses to comply with the decision of the governing authority ordering the repair of the structure and fails to appeal therefrom within the legal delays as provided in R.S. 33:4763, the village of Grand Cane shall have a lien and privilege upon the immovable, its improvements, and contents, and the owner is personally liable for the approximate estimated cost of repairs, as provided in a written report signed by a city official or other person authorized to act in such matters on behalf of the village, a ten percent penalty, and all attorney fees incurred by the village in connection with obtaining such repair order and the demolition or removal order provided for in R.S. 33:4763.

(2) The privilege and lien shall be preserved and enforced as provided in R.S. 33:4766 and 4767.

B. In addition to the lien and enforcement procedures authorized by this Section, the village shall have a cause of action against the owner personally for the costs incurred by the village, if such owner is not indigent and has the ability to pay a judgment obtained by the village. Such action may be brought by ordinary proceeding in any court of competent jurisdiction.

C.(1) If the property owner fails to pay the lien authorized by this Section, the village may cause to be seized and subsequently conveyed by sheriff's sale the immovable, its improvements, and contents.

(2) Should the immovable, its improvements, and contents be sold, the governing authority of the village in its discretion may, after deducting costs, expenses, and penalties to which the village is entitled under law:

(a) Have the obligation of repair made an obligation of the purchaser following the sale, with the general nature or extent of the repairs to be made, the time thereof, and the defects to be corrected specified as part of the sale and deed transferring title.

(b)(i) Obtain the estimated cost of repairs as a deduction from the sales proceeds and make the necessary repairs prior to the permitted occupancy by the purchaser following the sale, in which case neither the mayor nor the village shall be liable for damages resulting from the repairs either to the owner or the purchaser following the sale.

(ii) The village is entitled to recover the entire cost of repairs from the sale proceeds, and the sheriff shall hold the remaining sales proceeds in escrow pending certification by the village that its entire cost of repairs has been satisfied from the proceeds.

(iii) Prior to the time the governing authority of the village makes any repairs pursuant to this Subparagraph, the mayor or his designee shall serve notice on the owner, or his agent, and on the occupant of the building, if any, and upon any attorney at law appointed to represent any other party in interest or absentee owner. Such notice shall include the time when work will begin upon the repair of the building or structure.

Acts 2006, No. 217, §1, eff. July 1, 2006.



RS 33:4767 - Attorney to represent absentee, minor, or interdict

§4767. Attorney to represent absentee, minor, or interdict

In the event the building or structure is unoccupied and its owner is absent from the state and unrepresented therein, or in the event the building is owned by a minor who has no tutor or an interdict who has no curator, the parish president, police jury, or mayor shall appoint an attorney at law to represent the absentee, minor, or interdict upon whom the notices and other proceedings provided in this Subpart may be served. The attorney shall be paid a reasonable fee to be taxed as cost.

Acts 2008, No. 601, §1.



RS 33:4768 - Alternative to demolition; repair by municipality or parish

§4768. Alternative to demolition; repair by municipality or parish

A.(1) Notwithstanding any other provision of law to the contrary, the parish or municipal governing authority, as an alternative to demolition or removal, may make the repairs necessary to correct the defects in a condemned structure within its jurisdiction.

(2) The parish or municipal governing authority may take such action only after a demolition or removal order has been issued and the delay for a legal appeal has run, or an appeal has been denied, and when in the discretion of the parish or municipal governing authority such action will restore the structure to a state of usefulness to the community.

(3) The decision of the parish or municipal governing authority to repair the structure may be appealed in the same manner as provided in R.S. 33:4764.

B. The costs of repairs made pursuant to Subsection A and a ten percent penalty thereon shall be reimbursed by the owner of the condemned property, and such costs and penalty shall operate as a lien and privilege on the property in favor of the parish or municipality. Until such time as the costs and penalty have been paid, the parish or municipal governing authority may lease such property and apply all revenue received to the amount owed by the owner and to the necessary maintenance of the structure.

Added by Acts 1982, No. 862, §1. Acts 1984, No. 113, §1; Acts 2003, No. 648, §1, eff. June 27, 2003; Acts 2008, No. 601, §1.



RS 33:4769 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§4769. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 33:4770 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§4770. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 33:4770.1 - Purpose

SUBPART D-1. REMOVAL OF DILAPIDATED STRUCTURES

AND NOXIOUS MATTERS; CITY OF MONROE

§4770.1. Purpose

It is hereby found and declared that the city of Monroe contains great numbers of unsightly and unsafe properties and dilapidated structures which have become a liability to the community. Such conditions give rise to the spread of disease and crime, impair the economic value of property upon which they are situated, and necessitate excessive and disproportionate expenditures for crime prevention, public health, welfare and safety programs, fire and accident protection, and other services. As a result of the conditions of dilapidated structures and noxious matters within the city, the city finds it has a compelling interest and purpose in the abatement of these nuisances, which are not exclusive. It is further found that the present system utilized by the city to address these problems of unsightly and unsafe properties and dilapidated structures, is in need of additional authority to enforce the ordinances and regulations of the city applicable to such properties, including but not limited to the city's building, fire, and zoning codes.

Acts 2003, No. 546, §1.



RS 33:4770.2 - Authority to abate nuisances

§4770.2. Authority to abate nuisances

A. The city of Monroe may abate nuisances in accordance with the procedures set forth in this Subpart and any other state law or city ordinance.

B. Part I of Chapter 32 of Title 13 of the Louisiana Revised Statutes of 1950 shall specifically be included in the authority to abate nuisances provided to the city of Monroe in this Subpart. In the case abatement is sought under such provisions, and there is a conflict with the provisions of this Subpart, the provisions of such Part in Title 13 shall control.

Acts 2003, No. 546, §1.



RS 33:4770.3 - Dilapidated structures; ad valorem tax bill; construction, repair and removal of buildings and walls

§4770.3. Dilapidated structures; ad valorem tax bill; construction, repair and removal of buildings and walls

A. The governing authority may adopt ordinances to provide for control of dilapidated buildings and the recordation of notices of any costs for extraordinary police, fire and sanitation, which the city provides to the owners of such buildings which have been condemned by the city, pursuant to adopted ordinances.

B. The governing authority may pass ordinances to add costs for extraordinary police, fire, sanitation, and health services which the municipality provides to the owners of dilapidated buildings which have been deemed uninhabitable by the city to the annual ad valorem tax bill of the property involved.

C. The governing body may adopt ordinances relating to the construction, equipment, alteration, repair or rehabilitation, condemnation and demolition or removal of buildings, structures, walls, and party walls, and provide in the ordinances penalties for their violation.

Acts 2003, No. 546, §1.



RS 33:4770.4 - Determinations; governing authority

§4770.4. Determinations; governing authority

A. The governing authority of the city of Monroe shall be responsible for determining if a building is a dilapidated structure in accordance with the definition listed in this Subpart.

B. The governing authority shall be authorized to make final determination of whether a building has been repaired or rehabilitated according to adopted regulations. Said determination shall be subject to subsequent re-inspections of the building and a written report by the office of code enforcement.

Acts 2003, No. 546, §1.



RS 33:4770.5 - Reporting system; assistance by fire and police personnel

§4770.5. Reporting system; assistance by fire and police personnel

The governing authority may develop, or assign the duty of developing, a reporting system that will establish and maintain records needed for reporting buildings or sites which may be in violation of this Subpart. Such reports shall be submitted to the office of code enforcement or the office of building inspector as determined by the governing authority. The governing authority may require any additional assistance, information or data from law enforcement and fire personnel which are reasonable and available and which will assist in the performance of this Subpart.

Acts 2003, No. 546, §1.



RS 33:4770.6 - Definitions

§4770.6. Definitions

For purposes of this Subpart, unless the context clearly states otherwise, the following definitions shall apply:

(1) "Abandonment" shall mean giving up with the intent of never again claiming a right or interest in; to leave without intending to return.

(2) "Abatement" may include but shall not be limited to removal, cleaning, cutting, mowing, securing, boarding unoccupied buildings or structures, removing dangerous portions of buildings or structures and demolitions of dilapidated structures or abandoned buildings.

(3) "Building", when combined with other words or used alone, shall refer to any type of building, structure, residence or dwelling. "Building" shall not be interpreted or construed to mean residential and commercial structures which are under construction or which are in a substandard condition as a result of a natural disaster, an act of God, force majeure, a catastrophe, or such other occurrence over which the owner or owners have no control, except as set forth in R.S. 33:4770.7.

(4) "Dilapidated building" shall mean any building:

(a) Which is unsafe, unsanitary, unfit for human habitation, deemed uninhabitable or not provided with adequate egress.

(b) Which constitutes a fire hazard or may otherwise be dangerous to human life.

(c) Which in relation to its condition constitutes a hazard to safety or health by reason of inadequate maintenance, dilapidation, obsolescence, or abandonment for a period in excess of six months.

(d) Which through neglect and injury, which exceeds the ordinary, usual, or expected maintenance of a building, lacks necessary repairs which constitutes a hazardous building.

(e) Which has been declared to constitute a public nuisance by a court of competent jurisdiction.

(5) "Party wall" or common wall shall be applied as set forth in Civil Code Article 675.

(6) "Secured building" shall mean the closing of any building by means of placing or attaching boards or other materials over doors, windows, and other entry points in order to prohibit persons from entering the building and in order to maintain it in its present condition without further damage to such building or danger to the public welfare and safety.

(7) "Unsafe building" shall mean any building which meets any or all of the following criteria:

(a) The building is likely to partially or completely collapse because of (i) dilapidation, deterioration or decay; (ii) faulty construction; (iii) the removal, movement or instability of any portion of the ground necessary for the purpose of supporting such building; (iv) the deterioration, decay or inadequacy of its foundation; or (v) any other causes.

(b) The building is likely to cause sickness or disease when sought to be used for its intended purpose because of dilapidation, decay, damage, faulty construction or arrangement, inadequate light, air or sanitation facilities, or otherwise is determined by any code enforcement officer or the building inspector or his assignee to be unsanitary or unfit for human habitation.

(c) It has been determined by the fire marshal or fire chief that the building is a fire hazard because of obsolescence, dilapidated conditions, deterioration, damage, lack of sufficient fire-resistive construction, faulty electric wiring, gas connections or heating apparatus or other causes.

(d) It has been determined that any portion of the building remaining on a site, after the demolition or destruction of such building, or whenever an unsecured building has been abandoned for a period of six months so as to constitute the building or portion thereof an attractive nuisance or hazard to the public.

(e) The building or any portion, any member, appurtenance or ornamentation on the exterior thereof is not of sufficient strength or stability, or is not so anchored, attached or fastened in place so as to be capable of resisting a wind pressure of twenty-five miles per hour.

(f) The building or any portion thereof has cracked, warped, buckled or settled to such an extent that walls or other structural portions have materially become less resistant to winds or other natural occurrences such as is required in the case of similar new construction.

(g) The building's exterior walls or other vertical structural members list, lean or buckle to such an extent that a plumb (perpendicular) line passing through the center of gravity does not fall inside the middle one-third of the base.

(h) Whenever the building, exclusive of the foundation, shows thirty-three percent or more damage or deterioration of its supporting member or members, or fifty percent or more of damage or deterioration of its non-supporting members, enclosing or outside walls or coverings.

(i) Whenever the building has been so damaged by fire, wind, flood or other natural occurrence, or has become so dilapidated or deteriorated as to become (i) an attractive nuisance to children; (ii) a harbor for vagrants, criminals or immoral persons; or (iii) as to enable persons to resort thereto for the purpose of committing unlawful or immoral acts.

(j) Whenever any building is in such a condition as to be deemed or declared a public nuisance by a court of competent jurisdiction.

(k) Whenever an owner keeps the doors and windows of a vacant building open or the building is deficient and lacking the appropriate number of walls in such a manner as to allow unauthorized entry.

(l) Whenever any building lacks illumination, ventilation or sanitation facilities adequate to protect the health or safety of the occupants or the public.

(m) Whenever a building has been unsecured for more than twelve consecutive months.

(8) "Unsecured building" shall mean any building which is not occupied by a legal or equitable owner thereof, or by a lessee of a legal or equitable owner, and into which there are one or more unsecured openings such as broken or unlocked windows, broken or unlocked doors, holes in exterior walls or roof, broken basement or cellar hatchways or other similar unsecured openings which would facilitate an unauthorized entry into the building.

Acts 2003, No. 546, §1.



RS 33:4770.7 - Building; exterior walls; roofs; party walls

§4770.7. Building; exterior walls; roofs; party walls

A.(1) Buildings destroyed by natural or other occurrences, acts of God, force majeure or catastrophe shall not remain in their destructive state in excess of three months after the appropriate law enforcement agency releases the property.

(2) Such buildings shall be classified as dilapidated buildings if no reasonable and substantive efforts are made by the owner or owners to repair or to rehabilitate such building.

(3) Buildings destroyed by natural or other occurrences, acts of God, force majeure or catastrophe and which have been in a destructive state in excess of three months, as set forth in Paragraph (A)(1) of this Section, shall be subject to the uniform procedures of condemnation and demolition previously established by state statutes, city ordinances and other governing authorities.

B. All unsafe buildings are hereby declared to be public nuisances and shall be abated by repair, rehabilitation or by condemnation, demolition or removal in accordance with the procedure specified in this Subpart or in existing state and local laws.

C. Every exterior wall shall be free of holes, breaks, loose or rotting boards or timbers, and any other condition which might admit rain or dampness to the interior portions of the walls or to the occupied spaces of the building. All siding materials shall be kept in repair.

D.(1) Roofs shall be maintained in a safe manner and have no defects which might admit rain or cause dampness in the walls or interior portion of the building.

(2) No portion of the roof shall display signs of deterioration, abuse or improper installation that could be constructed to affect the purpose of that item or cause damage to the immediate area or roof structure, that could allow dampness or admit rain to the interior of that building.

E. If a building with a party or common wall is ordered to be demolished, then the party or common wall itself shall remain intact to maintain the adjoining building, if any.

Acts 2003, No. 546, §1.



RS 33:4770.8 - Maintenance

§4770.8. Maintenance

All buildings, both existing and new, and all parts thereof, shall be maintained in a safe and sanitary condition. All devices or safeguards which are required in a building when erected, altered or repaired shall be maintained in good working order. The owner, or his designated agent, shall be responsible for the maintenance of the building.

Acts 2003, No. 546, §1.



RS 33:4770.9 - Notice to owner; hearing; notice filed with recorder of mortgages binds transferees

§4770.9. Notice to owner; hearing; notice filed with recorder of mortgages binds transferees

A. Before the governing authority may condemn any building, there must be submitted to it a written report recommending the demolition or removal of the building signed by some city official or other person authorized to act in such matters for the city. The mayor or chief executive shall thereupon serve notice on the owner and occupant, if any, of the building requiring him to show cause at a meeting of the governing authority, regular or special, why the building should not be condemned. The date and hour of the meeting shall be stated in the notice which shall be served at least ten days prior to the date of the hearing, except in case of grave public emergency as hereinafter provided. The notice may be served by registered or certified mail, postage prepaid, addressed to the owner and occupant, if any, at his last known address. The notice may also be served by any sheriff or deputy sheriff having jurisdiction and power to serve legal process where the owner of the building is found in the state of Louisiana, and the officer shall make return of the service as in ordinary cases.

B.(1) The tax assessor shall require an alternate agent for service of process in the event that the owner of the property cannot be located or otherwise properly identifiable.

(2) If the owner is absent from the state or unrepresented therein, or in the event the building is owned by a minor who has no tutor or an interdict who has no curator, then the notice shall be served upon the occupant of the condemned building or structure, if any, and also upon an attorney at law appointed by the major to represent the absentee, minor, or interdict. Domiciliary service may be made as in ordinary cases.

C. In case of grave public emergency where the condition of the building is such as to cause possible immediate loss or damage to person or property, the governing authority may condemn the building after twenty-four hours notice served upon the owner or his agent and/or the occupant and attorney at law appointed to represent the absentee owner.

D. Any notice served pursuant to this Section shall be filed with the recorder of mortgages. Once filed, said notice shall be deemed notice to all subsequent transferees. Any transferee of such property takes the property subject to all recorded liens, mortgages, and notices thereunto pertaining.

E. Nothing in this Section shall be construed to deprive property owners of their property without due process of law.

Acts 2003, No. 546, §1.



RS 33:4770.10 - Special lien

§4770.10. Special lien

A. Upon failure of any such property owner to pay the charges incurred pursuant to the ordinances authorized by this Subpart, the governing body may file a certified copy of said charges with the recorder of mortgages, and the same, when so filed and recorded, shall operate as a lien and privilege in favor of the city against the property on which the charges were incurred pursuant to this Subpart.

B. Such recordation shall constitute a privilege and lien against the immovable as a tax against the immovable, to be enforced and collected as any ordinary property tax lien to be assessed against the property; said lien and privilege may be collected in the manner fixed for collection of taxes and shall be subject to the same civil penalties for delinquencies. After the city has incurred such costs as constitute the lien and privilege on the property, the mayor or any director of any community development department of the city may send an attested bill of said costs and expenses which constitute the lien and privilege to the director of administration, who shall add the amount of said bill to the next tax bill of the owner. The lien obtained by the city pursuant to proper notification and filing shall include not only the costs provided for in Subsection A of this Section but shall include all attorney fees and costs of court incurred in the locating of the owner, the notification of the owner, and the enforcement and collection of the amount secured by the lien against the immovable and the improvements. If authorized by municipal ordinance, the municipality may also recover interest on the amounts secured by the lien. The interest shall not exceed the rate of legal interest provided in R.S. 9:3500 and shall be computed from the date of recordation of the lien until paid. The city's privilege and lien shall prime all other liens or privileges against the property filed after the notice to the owner to show cause is filed with the recorder of mortgages pursuant to R.S. 33:4762(D), regardless of the date on which the city's lien and privilege is perfected, except that the city's lien and privilege will not prime other tax liens against the property.

C. If within six months after the filing of the lien provided for in Subsection A of this Section, the property owner fails to pay such lien, the director of finance of the city, for the benefit of the city, shall have the authority to sell such property for the amount of all public liens operating against the property and any interest thereon. The procedure for notice, advertisement, and sale of the property shall be governed by the law applicable to the sale of real property for delinquent city taxes.

D. Any notice served pursuant to this Subpart shall be filed with the recorder of mortgages where the property is located. Once filed, said notice shall be deemed notice to all subsequent transferees. Any transferee of such property takes the property subject to all recorded liens, mortgages, and notices thereunto pertaining.

Acts 2003, No. 546, §1.



RS 33:4770.11 - Noxious matters; community service

§4770.11. Noxious matters; community service

A. The governing authority may enact ordinances which require that community services be performed by persons who allow weeds, grass, or other noxious matters to accumulate on their property thereby allowing the property to degrade to a deplorable condition which endangers the health and safety of humans and pets.

B. City law enforcement authorities shall have the authority to enforce such ordinances, including the authority to issue summons for violations of such ordinances. The city court shall have jurisdiction to hear cases relative to such violations and to impose penalties for such violations in accordance with applicable ordinances.

C. The offender shall be cited for the offense by means of summons as provided by ordinance.

D. Whoever violates the provisions of this Section shall:

(1) Upon first conviction be ordered to bring the property into compliance with city ordinances.

(2) Upon second conviction be ordered to bring the property into compliance and be sentenced to ten hours of community service.

(3) Upon third or subsequent conviction be ordered to serve fifty hours of community service or in a work detail, as approved by the court, or any combination of the aforementioned penalties.

E. The court may require an individual convicted of a violation of this Section to remove the weeds, grass, or other noxious matters which have accumulated on his property in disregard of the health and safety of others in lieu of or in addition to the penalties prescribed in this Section.

Acts 2003, No. 546, §1.



RS 33:4770.12 - Grass and weed cutting; abutting owner's liability; notice; waiver of notice

§4770.12. Grass and weed cutting; abutting owner's liability; notice; waiver of notice

A. The governing authority may enact ordinances requiring that property be maintained in a safe and sanitary condition, including ordinances providing for the cutting, destruction, or removal of noxious weeds or grass or other deleterious, unhealthful, or noxious matters on any sidewalks or banquettes and on any lot, place, or area within the city. The charges, costs, and expenses incurred by the city in enforcing such ordinances, shall, to the extent of the actual cost thereof be a charge, cost, or expense of the property abutting the sidewalk or banquette or of the lot, place, or area, and the owner thereof.

B. If an owner of property fails to cut, destroy, or remove such grass or other matter from his property or from any abutting sidewalk or banquette, the city shall notify the property owner of its intent to perform such work after ten days and to charge the property owner for the work. Such notice shall be given by registered mail, addressed in accordance with the tax rolls of the city, or served on the property owner, by domiciliary or personal service, by a representative of the city.

C. The city may undertake the cutting, destruction, or removal of noxious weeds or grass or other deleterious, unhealthful, or noxious matters on any property within its jurisdiction on a monthly basis without the notice required in Subsection B of this Section if the property owner liable has been notified pursuant to said Subsection at any time during the immediately preceding twelve months and has failed to do the work himself after opportunity to do so. However, prior to undertaking such work, the city shall file and record an affidavit, signed by the mayor or his designee, at the administrative office. Such affidavit shall include the following:

(1) A description of the property sufficient to reasonably identify it.

(2) A photograph of the property sufficient to reasonably identify its unsafe or unsanitary conditions and to justify the necessity for cutting, destroying, or removing weeds, grass, or other noxious matters.

(3) A statement that the property owner liable has within the past twelve months failed to do such work after notification and opportunity to do so pursuant to Subsection B of this Section.

D. Once the city has undertaken such actions, pursuant to Subsection A of this Section, it shall have the bill for the work delivered by registered mail, addressed in accordance with the tax rolls of the municipality, or served on the property owner, by domiciliary or personal service, by a representative of the city.

E. Upon failure of the property owner to pay the charges within thirty days of receipt of the bill, the city may file a certified copy of said charges with the recorder of mortgages, and the same, when so filed and recorded, shall operate as a lien and privilege in favor of the city against the property on which the work was done or against the property abutting the sidewalk or banquette on which the work was done. The lien and privilege granted under this Subsection shall have the same ranking as an ad valorem tax lien on immovable property as provided in R.S. 9:4821(1).

Acts 2003, No. 546, §1.



RS 33:4770.13 - Stagnant water and unsanitary conditions

§4770.13. Stagnant water and unsanitary conditions

Upon adoption of ordinances by the governing authority the city courts are empowered to order the owner of lots and other real property to eliminate, fill up, or remove stagnant pools of water or any other unsanitary thing, place, or condition which might become a breeding place for mosquitoes, flies, vermin, and germs harmful to the health of the community. The city council may require the re-inspection of such premises.

Acts 2003, No. 546, §1.



RS 33:4770.14 - Liability

§4770.14. Liability

Any officer or employee, or any member of the Monroe City Council, charged with the enforcement of these provisions, shall not thereby render himself liable personally, and is hereby relieved from all personal liability for any damages that may accrue to persons or property as a result of any act required or permitted in the discharge of these duties. Any suit brought shall be against the city of Monroe, or the governing authority.

Acts 2003, No. 546, §1.



RS 33:4770.15 - Conflicting regulations; higher standards to apply

§4770.15. Conflicting regulations; higher standards to apply

Whenever the regulations made under authority of this Subpart impose higher standards than are required in any other statute or local ordinance or regulation, the provisions of the regulations made under authority of this Subpart shall govern. Whenever the provisions of any other statute or regulation impose higher standards than are required by the regulations made under authority of this Subpart, the provisions of such statute or regulation shall govern.

Acts 2003, No. 546, §1.



RS 33:4770.16 - Intent of powers

§4770.16. Intent of powers

Nothing contained in this Subpart is or shall be construed as a restriction or a limitation upon any other powers had and possessed by the city or any of its departments. This Subpart is cumulative and in addition to any such powers. This Subpart does and shall be construed to provide a complete and additional method for the performance of things authorized hereby and shall be regarded as supplemental and additional to powers conferred by other laws, including those for nuisance abatement as set forth in Part I of Chapter 32 of Title 13 of the Louisiana Revised Statutes of 1950.

Acts 2003, No. 546, §1.



RS 33:4771 - Definitions

SUBPART E. BUILDING CODES OF PARISHES

AND MUNICIPALITIES

§4771. Definitions

For purposes of this Subpart, the following definitions shall apply unless the context clearly requires a different definition:

(1) "Building" means any structure designed or built for the support, enclosure, shelter, or protection of persons, animals, chattels, or property of any kind, including any part or component of such a structure.

(2) "Building code" means any building, mechanical, plumbing, electrical, fire prevention, or other regulatory code or ordinance adopted by a political subdivision which establishes minimum standards for the use, occupancy, design, planning, engineering, construction, alteration, installation, repair, maintenance, location, removal, or demolition of any building, structure, or improvement to immovable property or for the quality of materials or equipment used in connection therewith.

(3) "Construction" means performance of any work, rendering of services, furnishing of labor or materials, or controlling, using, operating, or installing equipment by any person in connection with the design, planning, engineering, construction, erection, alteration, installation, repair, maintenance, location, removal, or demolition of any building, structure, or improvement to immovable property, including but not limited to land surveying, landscaping, excavation, or other services preparatory thereto and any undertaking by any person to supervise, superintend, inspect, observe, oversee, direct, or in any manner assume charge thereof.

(4) "Enforcement agency" means the agency or other governmental entity with authority to issue permits, make inspections of buildings, and otherwise enforce building codes or perform enforcement procedures.

(5) "Enforcement procedure" means any act, action, or failure to take action by a public servant or enforcement agency in connection with the implementation of any provision of a building code, including but not limited to the examination or review of any plan, drawing, or specifications, the conducting or completion of any inspection, the issuance, denial, or revocation of any permit, permission, license, or certificate, and the granting of any approval of construction.

(6) "Governmental entity" means any department, office, division, agency, commission, board, committee, or other organizational unit of a political subdivision.

(7) "Improvement" means any permanent alteration, addition, embellishment, or betterment of immovable property or any modification of land by man, including but not limited to roads, pipelines, sewerage facilities, grating, drainage facilities, levees, or other flood control facilities.

(8) "Person" means any natural person, individual, firm, joint venture, partnership, corporation, association, other legal entity, or group thereof other than a political subdivision, governmental entity, or public servant performing official duties.

(9) "Political subdivision" means any parish or municipality which has authority to adopt and enforce a building code pursuant to this Part, R.S. 33:1236, any other general or special law, any charter or home rule plan of government, or any other authority or grant of power.

(10) "Public servant" means any elected or appointed official or any public employee of a political subdivision or governmental entity.

(11) "Structure" means anything constructed or erected, the use of which requires a location on the ground or which is attached to something having a location on the ground.

Acts 1987, No. 648, §1, eff. July 9, 1987.



RS 33:4772 - Legislative purpose; governmental duty

§4772. Legislative purpose; governmental duty

The legislature hereby finds and declares that:

(1) The policy, purpose, and intent for the promulgation and adoption of a building code by a political subdivision is to promote the safety, health, morals, and general welfare of the community.

(2) The policy, purpose, and intent of the enforcement of a building code by an enforcement agency is the reasonable protection of the safety, health, morals, and general welfare of the public.

(3) Nothing contained in this Subpart or in any building code shall be construed as establishing or imposing upon a political subdivision a duty, special or otherwise, to or for the benefit of any individual person or group of persons.

Acts 1987, No. 648, §1, eff. July 9, 1987.



RS 33:4773 - Scope of building codes

§4773. Scope of building codes

A. The provisions of any building code shall supplement any and all laws of the state of Louisiana relating to buildings, structures, and improvements to immovable property. If the provisions of a building code adopted by a political subdivision are more stringent than such state laws or require additional standards of competency and proficiency for licenses or inspection personnel, the more restrictive standards shall govern within the area under the jurisdiction of the political subdivision.

B. The provisions of any building code may be divided and classified into a number of segments as determined by the political subdivision, including but not limited to building, mechanical, electrical, plumbing, or fire prevention codes, or by such other titles as are deemed proper by the political subdivision.

C. Nothing contained in this Subpart or in any building code shall be construed as depriving, nullifying, or divesting appropriate federal, state, or local agencies of the authority or power to make inspections or enforce laws or regulations within their respective areas of jurisdiction or as waiving any additional requirements by such agencies.

D. In connection with the construction of any building, structure, or other improvement to immovable property, neither the performance of any enforcement procedure nor any provision of a building code shall constitute or be construed as a warranty or guarantee by an enforcement agency as to durability or fitness, or as a warranty or guarantee by an enforcement agency that said building, structure, or other improvement to immovable property or any material, equipment, or method or type of construction used therein is or will be free from defects, will perform in a particular manner, is fit for a particular purpose, or will last in any particular way.

E. The Louisiana Department of Transportation and Development shall be exempt from the provisions of building codes of political subdivisions in connection with the installation or repair of any traffic signs or signals located on state property.

Acts 1987, No. 648, §1, eff. July 9, 1987; Acts 1992, No. 276, §1; Acts 2005, 1st Ex. Sess., No. 12, §1, eff. Nov. 29, 2005.



RS 33:4774 - Civil action

§4774. Civil action

Nothing contained in any building code shall relieve, lessen, or otherwise diminish the responsibility, liability, or duty of any person engaged in the construction of any building, structure, or improvement to immovable property for damage to property or injury to another caused by or resulting from any defects of any nature in any work performed or acts done by said person.

Acts 1987, No. 648, §1, eff. July 9, 1987.



RS 33:4775 - Mobile homes and manufactured housing

§4775. Mobile homes and manufactured housing

Nothing contained in this Subpart shall be construed to allow the provisions of a building code to supersede the provisions of the Uniform Standards Code for Mobile Homes and Manufactured Housing (R.S. 51:911.21 et seq.).

Acts 1987, No. 648, §1, eff. July 9, 1987.



RS 33:4776 - St. Tammany Parish; enforcement of building and zoning ordinances and regulations; penalty for violations

§4776. St. Tammany Parish; enforcement of building and zoning ordinances and regulations; penalty for violations

A. In case any building or structure is erected, structurally altered, or maintained, or any building, structure, or land is used in violation of any St. Tammany Parish building code ordinance, any parish land use regulation zoning ordinance, any parish subdivision regulatory ordinance, or any ordinance or regulation made under the authority of Act 518 of the 1954 Regular Session of the Legislature of Louisiana, the St. Tammany Parish Police Jury, in addition to other remedies, may institute any appropriate action or proceedings, including but not limited to the issuance of misdemeanor summons or citations, to prevent such unlawful erection, structural alteration, maintenance, or use; to restrain, correct, or abate such violation; to prevent the occupancy of the building, structure, or land; or to prevent any illegal act, conduct, business, or use in or about such premises.

B. The regulations shall be enforced by officers commissioned and designated by the St. Tammany Parish Police Jury, who are empowered to cause any building, structure, place, or premises to be inspected and examined and to order in writing the remedying of any condition found to exist therein in violation of any provision of the regulations and ordinances referred to in this Section.

C. The owner or general agent of a building or premises where a violation of any regulation has been committed or exists, the lessee or tenant of an entire building or entire premises where the violation has been committed or exists, the owner, general agent, lessee, or tenant of any part of the building or premises in which the violation has been committed or exists, the general agent, architect, builder, contractor, or any other person who commits, takes part in, or who assists in any violation or who maintains any building or premises in which any violation exists shall, upon conviction thereof, be fined not more than five hundred dollars or be imprisoned for not more than thirty days for each day that the violation continues.

Acts 1988, No. 388, §1.



RS 33:4777 - Exemption from local building codes and inspections; indemnity of local government authority

§4777. Exemption from local building codes and inspections; indemnity of local government authority

Owners of immovable property may receive an exemption from local building codes and inspections for uninhabited structures located on private property, if the owner indemnifies the local government agency or municipality charged with enforcement of building codes and regulations by signing a hold-harmless agreement with the local government agency or municipality; however, the uninhabited structures must comply with established subdivision restrictions or other deed restrictions.

Acts 1999, No. 1074, §1.



RS 33:4778 - New Orleans Department of Safety and Permits; availability of information

§4778. New Orleans Department of Safety and Permits; availability of information

A. The New Orleans Department of Safety and Permits, including the Board of Building Standards and Appeals and any other board within the department, shall make available to the public on the Internet all information pertaining to the regulatory activities of the department, including but not limited to information about all applications received; inspections made; tests and examinations given or to be given; zoning verifications; licenses, permits, certifications, or other credentials and renewals thereof issued, denied or refused, revoked, suspended, or cancelled; notices issued; enforcement actions taken or to be taken; determinations made or to be made; and demolitions proposed or considered, authorized, denied or refused, and action taken.

B. With respect to any document that is required to be posted on the Internet by Subsection A of this Section, the following shall also apply:

(1) Such posting shall be made within three business days after the decision.

(2) The posting shall include the date and time that the document was initially posted.

(3) If such posting is not timely made, no appeal delay shall commence on any decision until such posting is made.

Acts 2013, No. 328, §1.



RS 33:4780.1 - Regulation authorized

SUBPART F. ZONING REGULATIONS FOR ST. HELENA PARISH

§4780.1. Regulation authorized

For the purpose of promoting the health, safety, morals, or general welfare of the community, the governing authority of St. Helena Parish is hereby authorized to regulate and restrict the height, number of stories, and size of structures; the percentage of lots that may be occupied; courts and other open spaces; the density of population; and the location and use of the buildings, structures, and land for trade, industry, residence, or other purposes. However, the zoning ordinances enacted by said governing authority and the acts of its zoning commission, board of adjustment, or zoning administrator shall be subject to judicial review on the grounds of abuse of discretion, unreasonable exercise of police powers, excessive use of the power herein granted, or the denial of the right of due process. However, the right of judicial review of a zoning ordinance shall not be limited by the foregoing.

Acts 1987, No. 355, §1, eff. July 6, 1987.



RS 33:4780.2 - Creation of districts; powers of authority; uniform regulations within district

§4780.2. Creation of districts; powers of authority; uniform regulations within district

For any and all of the purposes set forth in R.S. 33:4780.1, the governing authority of St. Helena Parish may divide the parish into districts of such number, shape, and area as may be deemed best suited to carry out such purposes. Within the districts so created, said governing authority may regulate and restrict the erection, construction, alteration, or use of buildings, structures, or land. All such regulations shall be uniform for each class or kind of land and structure throughout each district; however, the regulations of one district may differ from those in other districts.

Acts 1987, No. 355, §1, eff. July 6, 1987.



RS 33:4780.3 - Purpose of regulations

§4780.3. Purpose of regulations

Regulations adopted pursuant to this Subpart shall be made in accordance with a comprehensive plan and designed to lessen congestion in the public streets, secure safety from fire, promote health and the general welfare, provide adequate light and air, avoid undue concentration of population, facilitate adequate transportation, water supply, sewerage, schools, parks, and meet other public requirements. Such regulations shall be made with reasonable consideration of the character of a district and its peculiar suitability for particular uses and with a view to conserving the values of buildings and encouraging the most appropriate use of land throughout the parish.

Acts 1987, No. 355, §1, eff. July 6, 1987.



RS 33:4780.4 - Public hearing authorized; prohibited rezoning

§4780.4. Public hearing authorized; prohibited rezoning

The governing authority of St. Helena Parish shall, in accordance with the comprehensive plan required by R.S. 33:4780.3, provide for the manner in which the regulations and restrictions and the boundaries of the districts shall be determined, established, enforced, and, from time to time, amended. No regulations or restrictions shall become effective until after a public hearing held by said governing authority at which parties in interest have had an opportunity to be heard. Notice of the time and place of the hearing shall be published once a week in three different weeks in the official journal of the parish, and at least fifteen days shall elapse between the first publication and the date of the hearing. In addition to notice by publication, and at least ten days prior to the hearing, a good faith attempt to notify the owner or owners of record of the properties to be zoned or rezoned shall be made by the sending of an official notice by regular mail of the time and place of the hearing and subject matter of the regulations and restrictions. Notwithstanding the foregoing, when more than ten parcels are to be zoned or rezoned by enactment of a zoning ordinance, the advertisement in the official journal required herein shall be considered adequate notice to the property owners.

Acts 1987, No. 355, §1, eff. July 6, 1987.



RS 33:4780.5 - Amendment of regulations

§4780.5. Amendment of regulations

Regulations, restrictions, and boundaries established pursuant to this Subpart may, from time to time, be amended, supplemented, changed, modified, or repealed. However, in the event of a protest against a change duly signed and acknowledged by the owners of twenty percent or more, either of the areas of land, exclusive of streets and alleys, included in a proposed change or within an area determined by lines drawn parallel to and two hundred feet distant from the boundaries of the district proposed to be changed, the amendment shall not become effective except by the favorable vote of a majority of the members of the governing authority of St. Helena Parish who are present and voting. The provisions of R.S. 33:4780.4 relative to public hearing and official notice shall apply equally to all changes or amendments; however, no ordinance shall require a procedure or criteria for amendment any greater than that initially used in establishing such regulations, restrictions, or penalties.

Acts 1987, No. 355, §1, eff. July 6, 1987.



RS 33:4780.6 - Zoning commission; recommendations; public hearing

§4780.6. Zoning commission; recommendations; public hearing

The governing authority of St. Helena Parish may appoint a zoning commission whose function it shall be to recommend the boundaries of the various original districts, the restrictions and regulations to be enforced therein, and any supplements, changes, or modifications thereof. Before making any recommendation to said governing authority, the zoning commission shall hold a public hearing. Notice of the time and place of the hearing shall be published at least three times in the official journal of the parish, and at least ten days shall elapse between the first publication and date of the hearing. After the hearing has been held by the zoning commission, it shall make a report of its findings and recommendations to the governing authority of St. Helena Parish. If a zoning commission is appointed, said governing authority shall not hold its public hearings or take action until it has received the final report of the zoning commission.

Acts 1987, No. 355, §1, eff. July 6, 1987; Acts 1995, No. 13, §1, eff. May 25, 1995.



RS 33:4780.7 - Board of adjustment; membership; powers and procedures; appeals from decisions

§4780.7. Board of adjustment; membership; powers and procedures; appeals from decisions

A.(1) The governing authority of St. Helena Parish may provide for the appointment of a board of adjustment and, in the regulations and restrictions adopted pursuant to this Subpart, may provide that the board may determine and vary the application of such regulations and restrictions in harmony with their general purpose and intent and in accordance with general or specific rules contained therein.

(2) The board of adjustment shall consist of five members and may include two alternate members, all of whom shall be landowners and qualified voters of St. Helena Parish. The members of the first board shall serve terms as follows: one for one year, one for two years, one for three years, one for four years, and one for five years. Thereafter, members shall be appointed for terms of five years each.

(3) Of the two alternate members first appointed, one alternate member shall be appointed for a term of three years and the other for a term of two years. Thereafter, each alternate member shall be appointed for a term of three years. Alternate members shall serve only when called upon to form a quorum and when so serving shall have all the powers and duties of regular members.

(4) All members shall be removable for cause by the appointing authority upon written charges and after public hearings. Vacancies shall be filled for the unexpired term of any member whose position becomes vacant. The board shall elect its own chairman, who shall serve for one year.

(5) The board shall adopt rules in accordance with the provisions of any ordinance adopted pursuant to this Subpart. However, no rules adopted by a board of adjustment, zoning administrator, or other official or official body appointed by the governing authority shall be effective until approved in writing by the governing authority.

B.(1) Meetings of the board shall be held at the call of the chairman and at such other times as the board may determine. The chairman, or, in his absence, the acting chairman, may administer oaths and compel the attendance of witnesses. All meetings of the board shall be open to the public. The board shall keep minutes of its meetings, showing the vote of each member upon each question, or, if the member is absent or fails to vote, indicating that fact, and shall keep records of its examinations and other official actions, all of which shall be filed immediately in the office of the board and shall be public records. All testimony, objections thereto, and rulings thereon shall be taken down by a reporter employed by the board for the purpose.

(2)(a) Appeals to the board of adjustment may be taken by any person aggrieved or by any officer, department, board, or bureau of the parish affected by any decision of the administrative officer. An appeal shall be taken within a reasonable time, as provided by the rules of the board, by filing with the officer from whom the appeal is taken and with the board of adjustment a notice of appeal specifying the grounds thereof. The officer from whom the appeal is taken shall forthwith transmit to the board all the papers constituting the record upon which the action appealed from was taken.

(b) An appeal stays all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken certifies to the board of adjustment after the notice of appeal shall have been filed with him that, by reason of facts stated in the certificate, a stay would, in his opinion, cause imminent peril of life or property. In such case, proceedings shall not be stayed otherwise than by a restraining order that may be granted by the board of adjustment or by a court of record on application or notice to the officer from whom the appeal is taken and on due cause shown.

(c) The board of adjustment shall fix a reasonable time for the hearing of the appeal, give public notice thereof, as well as due notice to the interested parties, and decide the appeal within a reasonable time. Any party may appear in person or by agent or by attorney at the hearing.

(3) The board of adjustment shall have the following powers:

(a) To hear and decide appeals where it is alleged that there is error in any order, requirement, decision, or determination made by an administrative official in the enforcement of the provisions of this Subpart or of any ordinance adopted pursuant thereto.

(b) To hear and decide all matters referred to it or upon which it is required to pass pursuant to ordinance.

(c) In passing upon appeals, where there are practical difficulties or unnecessary hardships in the way of carrying out the strict letter of an ordinance, to vary or modify the application of any of the regulations or provisions of an ordinance relating to the use, construction, or alteration of buildings or structures or the use of land so that the spirit of the ordinance shall be observed, public safety and welfare secured, and substantial justice done.

C.(1) In exercising its powers, the board may, in conformity with the provisions of this Subpart, reverse or affirm, wholly or partly, or may modify the order, requirement, decision, or determination appealed from and may make such order, requirement, decision, or determination as ought to be made, and to that end shall have all the powers of the officer from whom the appeal is taken.

(2) The concurring vote of a majority of the members of the board present and voting shall be necessary to reverse any order, requirement, decision, or determination of any administrative official, to decide in favor of the applicant on any matter upon which the board is required to pass pursuant to ordinance, or to effect any variation in the ordinance.

Acts 1987, No. 355, §1, eff. July 6, 1987.



RS 33:4780.8 - Judicial review

§4780.8. Judicial review

A. Any person or persons jointly or severally aggrieved by any decision by the board of adjustment relative to any officer, department, board, or bureau of the parish may present a petition to the district court of the parish or city in which the property affected is located. Such petition shall be duly verified, set forth that the decision is illegal, in whole or in part, and specify the grounds of the illegality. The petition shall be presented to the court within thirty days after the filing of the decision in the office of the board.

B. Upon the presentation of such petition, the court may allow a writ of certiorari directed to the board of adjustment to review the decision of the board of adjustment and there shall be prescribed therein the period of time within which a return may be made and served upon the relator's attorney. Such period shall be not less than ten days but may be extended by the court. The allowance of the writ shall not stay proceedings upon the decision appealed from; however, the court may, on application after notice to the board and on due cause shown, grant a restraining order.

C. The board of adjustment shall not be required to return the original papers acted upon by it, but may return certified or sworn copies thereof or such portions thereof as may be called for by the writ. The return shall concisely set forth such other facts as may be pertinent and material to show the grounds of the decision appealed from and shall be verified.

D. If, upon the hearing, it shall appear to the court that testimony is necessary for the proper disposition of the matter, the court may take additional evidence or appoint a referee to take such evidence as it may direct. Such referee shall report the same to the court with his findings of fact and conclusions of law, and his report shall constitute a part of the proceedings upon which the determination of the court shall be made.

E. The court may reverse or confirm, wholly or in part, or may modify the decision brought up for review. Costs shall not be allowed against the board unless it appears to the court that it acted with gross negligence, in bad faith, or with malice in making the decision appealed from. All issues in any proceedings under this Section shall have preference over all other civil actions and proceedings.

Acts 1987, No. 355, §1, eff. July 6, 1987.



RS 33:4780.9 - Enforcement of building and zoning regulations; penalty for violations

§4780.9. Enforcement of building and zoning regulations; penalty for violations

In case any building or structure is erected, structurally altered, or maintained, or any building, structure, or land is used in violation of this Subpart or of any ordinance or other regulation made under authority conferred by this Subpart, the proper local authorities of St. Helena Parish, in addition to other remedies, may institute any appropriate action or proceedings to prevent such unlawful erection, structural alteration, maintenance, or use; to restrain, correct, or abate such violation; to prevent the occupancy of the building, structure, or land; or to prevent any illegal act, conduct, business, or use in or about such premises. The regulations shall be enforced by the officer authorized to issue building permits, who is empowered to cause any building, structure, place, or premises to be inspected and examined and to order in writing the remedying of any condition found to exist therein in violation of any provision of the regulations made under authority of this Subpart. The owner or general agent of a building or premises where a violation of any regulation has been committed or exists, the lessee or tenant of an entire building or entire premises where the violation has been committed or exists, the owner, general agent, lessee, or tenant of any part of the building or premises in which the violation has been committed or exists, the general agent, architect, builder, contractor, or any other person who commits, takes part in, or who assists in any violation or who maintains any building or premises in which any violation exists shall be fined not less than ten dollars and not more than twenty-five dollars or be imprisoned for not more than thirty days for each day that the violation continues.

Acts 1987, No. 355, §1, eff. July 6, 1987.



RS 33:4780.10 - Conflicting regulations; higher standards to apply

§4780.10. Conflicting regulations; higher standards to apply

Whenever the regulations made under authority of this Subpart impose higher standards than are required in any other statute or local ordinance or regulation, the provisions of the regulations made under authority of this Subpart shall govern. Whenever the provisions of any other statute, local ordinance, or regulation impose higher standards than are required by the regulations made under authority of this Subpart, the provisions of such statute, local ordinance, or regulation shall govern.

Acts 1987, No. 355, §1, eff. July 6, 1987.



RS 33:4780.21 - Legislative findings and declarations

SUBPART G. DEVELOPMENT AGREEMENTS

§4780.21. Legislative findings and declarations

The Legislature of Louisiana finds and declares that:

(1) The lack of certainty in the approval of development projects can result in a waste of resources, escalate the cost of housing and other development to the consumer, and discourage investment in and commitment to comprehensive planning which would make maximum efficient utilization of resources at the least economic cost to the public.

(2) Assurance to the applicant for a development project that, upon approval of the project, the applicant may proceed with the project in accordance with existing policies, rules, and regulations, subject to conditions of approval, will strengthen the public planning process, encourage private participation in comprehensive planning, and reduce the economic costs of development.

(3) The lack of public facilities, including but not limited to streets, sewerage, transportation, drinking water, school, and utility facilities, is a serious impediment to the development of new housing. Whenever possible, applicants and local governments may include provisions in development agreements whereby applicants are reimbursed over time for financing public facilities.

Acts 1988, No. 505, §1.



RS 33:4780.22 - Authorizations, procedures, and requirements

§4780.22. Authorizations, procedures, and requirements

A. Any parish or municipality may enter into a development agreement with any person having a legal or equitable interest in real property for the development of such property as provided in this Subpart.

B. Any parish or municipality may, upon request of an applicant, by resolution or ordinance, establish procedures and requirements for the consideration of development agreements upon application by or on behalf of the property owner or other person having a legal or equitable interest in the property.

Acts 1988, No. 505, §1.



RS 33:4780.23 - Periodic review; termination or modification of agreement

§4780.23. Periodic review; termination or modification of agreement

Procedures established pursuant to R.S. 33:4780.22 shall include provisions requiring periodic review at least every twelve months, at which time the applicant or his successor in interest thereto shall be required to demonstrate good faith compliance with the terms of the agreement. If, as a result of such periodic review, the municipality or parish finds and determines, on the basis of substantial evidence, that the applicant or successor in interest thereto has not complied in good faith with terms or conditions of the agreement, the municipality or parish may terminate or modify the agreement.

Acts 1988, No. 505, §1.



RS 33:4780.24 - Contents

§4780.24. Contents

A development agreement shall specify the duration of the agreement, the permitted uses of the property, the density or intensity of use, the maximum height and size of proposed buildings, and provisions for reservation or dedication of land for public purposes. The development agreement may include conditions, terms, restrictions, and requirements for subsequent discretionary actions, provided that such conditions, terms, restrictions, and requirements for subsequent discretionary actions shall not prevent development of the land for the uses and to the density or intensity of development set forth in the agreement. The agreement may provide that construction shall be commenced within a specified time and that the project or any phase thereof be completed within a specified time. The agreement may also include terms and conditions relating to financing of necessary public facilities by the applicant and subsequent reimbursement of the applicant over time.

Acts 1988, No. 505, §1.



RS 33:4780.25 - Newly incorporated municipality; validity of development agreement entered into prior to incorporation; duration of validity; modification of agreement

§4780.25. Newly incorporated municipality; validity of development agreement entered into prior to incorporation; duration of validity; modification of agreement

A. Except as otherwise provided in R.S. 33:4780.30 and 4780.32, notwithstanding any other provision of law to the contrary, if a newly incorporated municipality comprises territory that was formerly unincorporated, any development agreement entered into by the parish prior to the effective date of the incorporation shall remain valid within the newly incorporated municipality for the duration of the agreement, or eight years from the effective date of the incorporation, whichever is earlier. The holder of the development agreement and the newly incorporated municipality may agree that the development agreement shall remain valid for more than eight years, provided that the longer period shall not exceed fifteen years from the effective date of the incorporation. The holder of the development agreement and the newly incorporated municipality shall have the same rights and obligations with respect to each other as if the property had remained in the unincorporated territory of the parish.

B. The newly incorporated municipality may modify or suspend the provisions of the development agreement if the municipality determines that the failure of the municipality to do so would place the residents of the territory subject to the development agreement or the residents of the municipality, or both, in a condition dangerous to their health or safety, or both.

C. Except as otherwise provided in Subsection D of this Section, this Section shall apply to any development agreement which meets both of the following requirements:

(1) The application for the agreement is submitted to the parish prior to the date that the first signature was affixed to the petition for incorporation pursuant to R.S. 33:1.

(2) The parish enters into the agreement with the applicant prior to the date of the special election on the question of incorporation conducted pursuant to R.S. 33:3.

D. This Section shall not apply to any territory subject to a development agreement if that territory is incorporated and the effective date of the incorporation is prior to January 1, 1989.

Acts 1988, No. 505, §1.



RS 33:4780.26 - Enforcement

§4780.26. Enforcement

Unless amended or cancelled pursuant to R.S. 33:4780.30 or modified or suspended pursuant to R.S. 33:4780.31 or 4780.25(B), a development agreement shall be enforceable by any party thereto notwithstanding any change in any applicable general or specific plan, zoning subdivision, or building regulation adopted by the municipality or parish entering the agreement which alters or amends the rules, regulations, or policies specified in R.S. 33:4780.27.

Acts 1988, No. 505, §1.



RS 33:4780.27 - Rules, regulations, and official policies

§4780.27. Rules, regulations, and official policies

Unless otherwise provided by the development agreement, the rules, regulations, and official policies governing permitted uses of the land, governing density, and governing design, improvement, and construction standards and specifications applicable to development of the property subject to a development agreement shall be those rules, regulations, and official policies in force at the time of execution of the agreement. A development agreement shall not prevent a municipality or parish, in subsequent actions applicable to the property, from applying new rules, regulations, and policies which do not conflict with those rules, regulations, and policies applicable to the property as set forth herein, nor shall a development agreement prevent a municipality or parish from denying or conditionally approving any subsequent development project application on the basis of such existing or new rules, regulations, and policies.

Acts 1988, No. 505, §1.



RS 33:4780.28 - Public hearing; notice of intention to consider adoption

§4780.28. Public hearing; notice of intention to consider adoption

A public hearing on an application for a development agreement shall be held by the planning agency, if any, and by the governing authority of the municipality or parish. Notice of intention to consider adoption of a development agreement shall be published at least three times in the official journal of the municipality or parish and at least ten days shall elapse between the first publication and the date of the hearing.

Acts 1988, No. 505, §1.



RS 33:4780.29 - Approval by ordinance

§4780.29. Approval by ordinance

A development agreement shall be approved by ordinance of the governing authority of the parish or municipality.

Acts 1988, No. 505, §1.



RS 33:4780.30 - Amendment or cancellation; notice of intent

§4780.30. Amendment or cancellation; notice of intent

A development agreement may be amended or cancelled in whole or in part by mutual consent of the parties to the agreement or their successors in interest. Notice of intention to amend or cancel any portion of the agreement shall be given in the manner provided by R.S. 33:4780.28. An amendment to an agreement shall be subject to the provisions of R.S. 33:4780.29.

Acts 1988, No. 505, §1.



RS 33:4780.31 - Recording copy of agreement; effect

§4780.31. Recording copy of agreement; effect

No later than ten days after a municipality or parish enters into a development agreement, the clerk of the municipal or parish governing authority shall record in the mortgage office of the parish a copy of the agreement, which shall describe the land subject thereto. From and after the time of such recordation, the agreement shall impart such notice thereof to all persons as is afforded by the recording laws of the state. The burdens of the agreement shall be binding upon and the benefits of the agreement shall inure to all successors in interest to the parties to the agreement.

Acts 1988, No. 505, §1.



RS 33:4780.32 - Modification or suspension to comply with state or federal laws or regulations

§4780.32. Modification or suspension to comply with state or federal laws or regulations

In the event that state or federal laws or regulations, enacted after a development agreement has been entered into, prevent or preclude compliance with one or more provisions of the development agreement, such provisions of the agreement shall be modified or suspended as may be necessary to comply with such state or federal laws or regulations.

Acts 1988, No. 505, §1.



RS 33:4780.33 - Restrictions on authority

§4780.33. Restrictions on authority

Nothing in this Subpart shall be construed to authorize property use contrary to existing zoning classifications or to authorize the reclassification of such zones.

Acts 1988, No. 505, §1.



RS 33:4780.40 - Regulation authorized

SUBPART H. ZONING REGULATIONS FOR PARISHES

§4780.40. Regulation authorized

For the purpose of promoting the health, safety, morals, or general welfare of the community, the governing authorities of parishes, other than the parishes of Rapides, Jefferson, Sabine, and Webster, or their duly created boards of adjustment are hereby authorized to regulate and restrict the height, number of stories, and size of structures; the percentage of lots that may be occupied; courts and other open spaces; the density of population; and the location and use of the buildings, structures, and land for trade, industry, residence, or other purposes. However, the zoning ordinances enacted by said governing authority and the acts of its zoning commission, board of adjustment, or zoning administrator shall be subject to judicial review on the grounds of abuse of discretion, unreasonable exercise of police powers, excessive use of the power herein granted, or the denial of the right of due process. However, the right of judicial review of a zoning ordinance shall not be limited by the provisions of this Section.

Acts 1993, No. 201, §1, eff. Jan. 1, 1994; Acts 1995, No. 35, §1.



RS 33:4780.41 - Creation of districts; powers of authority; uniform regulations within district

§4780.41. Creation of districts; powers of authority; uniform regulations within district

For any and all of the purposes set forth in R.S. 33:4780.40, the governing authority of a parish may divide the parish into districts of such number, shape, and area as may be deemed best suited to carry out such purposes. Within the districts so created, said governing authority may regulate and restrict the erection, construction, alteration, or use of buildings, structures, or land. All such regulations shall be uniform for each class or kind of land and structure throughout each district; however, the regulations of one district may differ from those in other districts.

Acts 1993, No. 201, §1, eff. Jan. 1, 1994.



RS 33:4780.42 - Purpose of regulations

§4780.42. Purpose of regulations

Regulations adopted pursuant to this Subpart shall be made in accordance with a comprehensive plan and designed to lessen congestion in the public streets, secure safety from fire, promote health and the general welfare, provide adequate light, avoid undue concentration of population, facilitate adequate transportation, water supply, sewerage, schools, parks, and meet other public requirements. Such regulations shall be made with reasonable consideration of the character of a district and its peculiar suitability for particular uses and with a view to conserving the values of buildings and encouraging the most appropriate use of land throughout the parish.

Acts 1993, No. 201, §1, eff. Jan. 1, 1994.



RS 33:4780.43 - Public hearing authorized; prohibited rezoning

§4780.43. Public hearing authorized; prohibited rezoning

The governing authority of the parish shall, in accordance with the comprehensive plan required by R.S. 33:4780.42, provide for the manner in which the regulations and restrictions and the boundaries of the districts shall be determined, established, enforced, and from time to time, amended. No regulations or restrictions shall become effective until after a public hearing held by said governing authority at which parties in interest have had an opportunity to be heard. Notice of the time and place of the hearing shall be published once a week in three different weeks in the official journal of the parish, and at least fifteen days shall elapse between the first publication and the date of the hearing. In addition to notice by publication, and at least ten days prior to the hearing, a good faith attempt to notify the owner or owners of record of the properties to be zoned or rezoned shall be made by the sending of an official notice by certified mail of the time and place of the hearing and subject matter of the regulations and restrictions. Notwithstanding the foregoing, when more than ten parcels are to be zoned or rezoned by enactment of a zoning ordinance, the advertisement in the official journal required herein shall be considered adequate notice to the property owners.

Acts 1993, No. 201, §1, eff. Jan. 1, 1994.



RS 33:4780.44 - Amendment of regulations

§4780.44. Amendment of regulations

Regulations, restrictions, and boundaries established pursuant to this Subpart may, from time to time, be amended, supplemented, changed, modified, or repealed. However, in the event of a protest against a change duly signed and acknowledged by the owners of twenty percent or more, either of the areas of land, exclusive of streets and alleys, included in a proposed change or within an area determined by lines drawn parallel to and two hundred feet distant from the boundaries of the district proposed to be changed, the amendment shall not become effective except by the favorable vote of a majority of the members of the governing authority of the parish. The provisions of R.S. 33:4780.43 relative to public hearing and official notice shall apply equally to all changes or amendments; however, no ordinance shall require a procedure or criteria for amendment any greater than that initially used in establishing such regulations, restrictions, or penalties.

Acts 1993, No. 201, §1, eff. Jan. 1, 1994.



RS 33:4780.45 - Zoning commission; recommendations; public hearing

§4780.45. Zoning commission; recommendations; public hearing

In order to avail itself of the powers conferred by this Subpart, the governing authority of the parish shall appoint a zoning commission whose function it shall be to recommend the boundaries of the various original districts, the restrictions and regulations to be enforced therein, and any supplements, changes, or modifications thereof. Before making any recommendation to said governing authority, the zoning commission shall hold a public hearing. Notice of the time and place of the hearing shall be published at least three times in the official journal of the parish, and at least ten days shall elapse between the first publication and date of the hearing. After the hearing has been held by the zoning commission, it shall make a report of its findings and recommendations to the governing authority of the parish. Said governing authority shall not hold its public hearings or take action until it has received the final report of the zoning commission.

Acts 1993, No. 201, §1, eff. Jan. 1, 1994.



RS 33:4780.46 - Board of adjustment; membership; powers and procedures; appeals from decisions

§4780.46. Board of adjustment; membership; powers and procedures; appeals from decisions

A.(1) The governing authority of the parish may provide for the appointment of a board of adjustment and, in the regulations and restrictions adopted pursuant to this Subpart, may provide that the board may determine and vary the application of such regulations and restrictions in harmony with their general purpose and intent and in accordance with general or specific rules contained therein and otherwise prescribe quasi judicial duties and responsibilities for the board of adjustment.

(2)(a) The board of adjustment shall consist of five members and may include two alternate members, all of whom shall be landowners and qualified voters of the parish. The members of the first board shall serve terms as follows: one for one year, one for two years, one for three years, one for four years, and one for five years. Thereafter, members shall be appointed for terms of five years each.

(b)(i) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, the board of adjustment in any parish with a population of not more than forty-six thousand persons and not less than forty-three thousand persons according to the latest federal decennial census shall consist of seven members. The board of adjustment in any such parish shall not include any alternate members.

(ii) The additional two members appointed pursuant to the provisions of this Subparagraph shall serve initial terms as follows: one member shall serve an initial term of four years and one member shall serve an initial term of five years as determined by lot. The successors of any such member shall serve terms of five years.

(iii) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, in any parish to which this Subparagraph is applicable, each member of the board of adjustment shall be a resident and qualified voter of the parish.

(3) Of the two alternate members first appointed, one alternate member shall be appointed for a term of three years and the other for a term of two years. Alternate members shall serve only when called upon to form a quorum and when so serving shall have all the powers and duties of regular members.

(4) All members shall be removable for cause by the appointing authority upon written charges and after public hearings. Vacancies shall be filled for the unexpired term of any member whose position becomes vacant. The board shall elect its own chairman, who shall serve for one year.

(5) The board shall adopt rules in accordance with the provisions of any ordinance adopted pursuant to this Subpart. However, no rules adopted by a board of adjustment, zoning administrator, or other official or official body appointed by the governing authority shall be effective until approved in writing by the governing authority.

B.(1) Meetings of the board shall be held at the call of the chairman and at such other times as the board may determine. The chairman, or in his absence, the acting chairman, may administer oaths and compel the attendance of witnesses. All meetings of the board may be open to the public when exercising its quasi judicial duties and responsibilities, and in all other situations shall be open to the public. The board shall keep minutes of its meetings, showing the vote of each member upon each question, or, if the member is absent or fails to vote, indicating that fact, and shall keep records of its examinations and other official actions, all of which shall be filed immediately in the office of the board and shall be public records. All testimony, objections thereto, and rulings thereon shall be taken down by a reporter employed by the board for the purpose.

(2)(a) Appeals to the board of adjustment may be taken by any person aggrieved or by any officer, department, board, or bureau of the parish affected by any decision of the administrative officer. An appeal shall be taken within thirty days, as provided by the rules of the board, by filing with the officer from whom the appeal is taken and with the board of adjustment a notice of appeal specifying the grounds thereof. The officer from whom the appeal is taken shall forthwith transmit to the board all the papers constituting the record upon which the action appealed from was taken.

(b) An appeal stays all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken certifies to the board of adjustment after the notice of appeal shall have been filed with him that, by reason of facts stated in the certificate, a stay would, in his opinion, cause imminent peril of life or property. In such case, proceedings shall not be stayed otherwise than by a restraining order that may be granted by the board of adjustment or by a court of record on application or notice to the officer from whom the appeal is taken and on due cause shown.

(c) The board of adjustment shall fix a reasonable time for the hearing of the appeal, give public notice thereof, as well as due notice to the interested parties, and decide the appeal within a reasonable time. Any party may appear in person or by agent or by attorney at the hearing.

(3) The board of adjustment shall have the following powers:

(a) To hear and decide appeals where it is alleged that there is error in any order, requirement, decision, or determination made by an administrative official in the enforcement of the provisions of this Subpart or of any ordinance adopted pursuant thereto.

(b) To hear and decide all matters referred to it or upon which it is required to pass pursuant to ordinance.

(c) In passing upon appeals, where there are practical difficulties or unnecessary hardships in the way of carrying out the strict letter of an ordinance, to vary or modify the application of any of the regulations or provisions of an ordinance relating to the use, construction, or alteration of buildings or structures or the use of land so that the spirit of the ordinance shall be observed, public safety and welfare secured, and substantial justice done.

C.(1) In exercising its powers, the board may, in conformity with the provisions of this Subpart, reverse or affirm, wholly or partly, or may modify the order, requirement, decision, or determination appealed from and may make such order, requirement, decision, or determination as ought to be made, and to that end shall have all the powers of the officer from whom the appeal is taken.

(2) The concurring vote of a majority of the members of the board shall be necessary to reverse any order, requirement, decision, or determination of any administrative official, to decide in favor of the applicant on any matter upon which the board is required to pass pursuant to the ordinance, or to effect any variation in the ordinance.

Acts 1993, No. 201, §1, eff. Jan. 1, 1994; Acts 2012, No. 602, §1, eff. June 7, 2012.



RS 33:4780.46.1 - St. Mary Parish; board of adjustment; per diem

§4780.46.1. St. Mary Parish; board of adjustment; per diem

Notwithstanding any provision of law to the contrary, the governing authority of the parish of St. Mary may pay members of the board of adjustment of the parish a per diem of seventy-five dollars for attendance at meetings of the board for a maximum of fifteen meetings per year. Any such per diem shall be paid by the parish governing authority from monies appropriated out of the general fund of the parish.

Acts 2011, No. 255, §1, eff. July 1, 2011.



RS 33:4780.47 - Judicial review

§4780.47. Judicial review

A. Any person or persons jointly or severally aggrieved by any decision by the board of adjustment relative to any officer, department, board, or bureau of the parish may present a petition to the district court of the parish in which the property affected is located. Such petition shall be duly verified, set forth that the decision is illegal, in whole or in part, and specify the grounds of the illegality. The petition shall be presented to the court within thirty days after the filing of the decision in the office of the board.

B. Upon the presentation of such petition, the court may allow a writ of certiorari directed to the board of adjustment to review the decision of the board of adjustment and there shall be prescribed therein the period of time within which a return may be made and served upon the relator's attorney. Such period shall be not less than ten days but may be extended by the court. The allowance of the writ shall not stay proceedings upon the decision appealed from; however, the court may, on application after notice to the board and on due cause shown, grant a restraining order.

C. The board of adjustment shall not be required to return the original papers acted upon by it, but may return certified or sworn copies thereof or such portions thereof as may be called for by the writ. The return shall concisely set forth such other facts as may be pertinent and material to show the grounds of the decision appealed from and shall be verified.

D. If, upon the hearing, it shall appear to the court that testimony is necessary for the proper disposition of the matter, the court may take additional evidence or appoint a referee to take such evidence as it may direct. Such referee shall report the same to the court with his findings of fact and conclusions of law, and his report shall constitute a part of the proceedings upon which the determination of the court shall be made.

E. The court may reverse or confirm, wholly or in part, or may modify the decision brought up for review. All issues in any proceedings under this Section shall have preference over all other civil actions and proceedings. The appellant and any opponent before the board shall be parties in such civil action and proceeding and any interested or aggrieved party may join such action; the board of adjustment shall not be a party to such civil action and proceeding.

Acts 1993, No. 201, §1, eff. Jan. 1, 1994.



RS 33:4780.48 - Enforcement of building and zoning regulations; penalty for violations

§4780.48. Enforcement of building and zoning regulations; penalty for violations

In case any building or structure is erected, structurally altered, or maintained, or any building, structure, or land is used in violation of this Subpart or of any ordinance or other regulation made under authority conferred by this Subpart, the proper local authorities of the parish, in addition to other remedies, may institute any appropriate action or proceedings to prevent such unlawful erection, structural alteration, maintenance, or use; to restrain, correct, or abate such violation; to prevent the occupancy of the building, structure, or land; or to prevent any illegal act, conduct, business, or use in or about such premises. The regulations shall be enforced by the officer authorized to issue building permits, who is empowered to cause any building, structure, place, or premises to be inspected and examined and to order in writing the remedying of any condition found to exist therein in violation of any provision of the regulations made under authority of this Subpart. The owner or general agent of a building or premises where a violation of any regulation has been committed or exists, the lessee or tenant of an entire building or entire premises where the violation has been committed or exists, the owner, general agent, lessee, or tenant of any part of the building or premises in which the violation has been committed or exists, the general agent, architect, builder, contractor, or any other person who commits, takes part in, or who assists in any violation or who maintains any building or premises in which any violation exists shall be fined not less than ten dollars and not more than twenty-five dollars or be imprisoned for not more than thirty days for each day that the violation continues.

Acts 1993, No. 201, §1, eff. Jan. 1, 1994.



RS 33:4780.49 - Conflicting regulations; higher standards to apply

§4780.49. Conflicting regulations; higher standards to apply

Whenever the regulations made under authority of this Subpart impose higher standards than are required in any other statute or local ordinance or regulation, the provisions of the regulations made under authority of this Subpart shall govern. Whenever the provisions of any other statute, local ordinance, or regulation impose higher standards than are required by the regulations made under authority of this Subpart, the provisions of such statute, local ordinance, or regulation shall govern. However, no local governing authority shall restrict, conflict with, interfere with, or supersede the powers of the state through its agencies to regulate, permit, or enforce environmental laws and regulations nor shall they restrict, conflict with, interfere with, or supersede activities operating in accordance with authorized state or federal permits, laws, or regulations. Nothing in this Subpart shall supersede the provisions of R.S. 3:3607.

Acts 1993, No. 201, §1, eff. Jan. 1, 1994.



RS 33:4780.50 - Intent

§4780.50. Intent

A. The provisions of this Subpart are designed and intended to supplement existing law; accordingly, nothing in this Subpart shall be construed to limit, supersede, or repeal any grant of zoning authority heretofore granted to any parish, or parish governing authority either by statute or home rule charter.

B. In addition, the provisions of this Subpart shall not affect municipalities unless the municipal governing authority adopts by ordinance the parish zoning regulations.

C. In accordance with Article VI, Section 6 of the Constitution of Louisiana, the provisions of this Subpart shall not apply to, nor otherwise be construed to change or affect the structure and organization or the particular distribution and redistribution of the powers and functions of any parish, parish governing authority, zoning commission, board of adjustments, or other board or commission of any parish which operates under a home rule charter, including but not limited to the term of office of any members, or their duties and responsibilities.

Acts 1993, No. 201, §1, eff. Jan. 1, 1994.



RS 33:4780.51 - Notification of area legislators; zoning; hazardous material; Jefferson Parish

§4780.51. Notification of area legislators; zoning; hazardous material; Jefferson Parish

A. Notwithstanding any other law to the contrary, the governing authority of the parish of Jefferson shall notify each member of the state Senate and House of Representatives who represents any portion of the parish no less than thirty days in advance of any action to be taken on an application for a zoning request or zoning variance to build or enhance any storage facility housing hazardous material, as defined in R.S. 30:2363(7).

B. For the purposes of this Section, "notify" shall mean notification via facsimile, certified mail or electronic mail.

Acts 2003, No. 542, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:4780.52 - Notification to military installations

§4780.52. Notification to military installations

A.(1)(a) The governing authority of any parish considering any action to be taken on an application for a zoning request affecting property within three thousand feet of the boundary of a military installation shall notify the commander of the installation at least ninety days in advance of taking such action.

(b) The governing authority of any parish shall publish notice of its intention to take action on an application for a zoning request pursuant to this Paragraph in the official journal of the parish at least ninety days prior to taking such action.

(2) The governing authority of any parish considering any action to be taken on an application for a variance affecting property within three thousand feet of the boundary of a military installation shall notify the commander of the installation at least thirty days in advance of taking such action.

B. As used in this Section, "military installation" shall include any base, military airport, camp, post, station, yard, center, home port facility for a ship, or any other military activity center that is under the jurisdiction of the United States Department of Defense.

Acts 2004, No. 787, §1; Acts 2008, No. 777, §1.



RS 33:4780.61 - Regulation authorized

SUBPART I. ZONING REGULATIONS; EAST FELICIANA PARISH

§4780.61. Regulation authorized

A. For the purpose of promoting the health, safety, morals, or general welfare of the community, the governing authority of the parish of East Feliciana, referred to in this Subpart as the "parish governing authority", is hereby authorized to regulate and restrict the height, number of stories, and size of structures; the percentage of lots that may be occupied; courts and other open spaces; the density of population; and the location and use of the buildings, structures, and land for trade, industry, residence, or other purposes.

B.(1) However, the zoning ordinances enacted by the parish governing authority and the acts of its zoning commission, board of adjustment, or zoning administrator shall be subject to judicial review on the grounds of abuse of discretion, unreasonable exercise of police powers, excessive use of the power granted pursuant to this Subpart, or the denial of the right of due process.

(2) However, the right of judicial review of a zoning ordinance shall not be limited by the provisions of this Subsection.

Acts 2007, No. 186, §1.



RS 33:4780.62 - Creation of districts; powers of authority; uniform regulations within district

§4780.62. Creation of districts; powers of authority; uniform regulations within district

A. For any and all of the purposes set forth in R.S. 33:4780.61, the parish governing authority may divide the parish into districts of such number, shape, and area as may be deemed best suited to carry out such purposes.

B. Within the districts so created, the parish governing authority may regulate and restrict the erection, construction, alteration, or use of buildings, structures, or land.

C. All such regulations shall be uniform for each class or kind of land and structure throughout each district; however, the regulations of one district may differ from those in other districts.

Acts 2007, No. 186, §1.



RS 33:4780.63 - Purpose of regulations

§4780.63. Purpose of regulations

A. Regulations adopted pursuant to this Subpart shall be made in accordance with a comprehensive plan and designed to lessen congestion in the public streets, secure safety from fire, promote health and the general welfare, provide adequate light and air, avoid undue concentration of population, facilitate adequate transportation, water supply, sewerage, schools, and parks, and meet other public requirements.

B. Such regulations shall be made with reasonable consideration of the character of a district and its peculiar suitability for particular uses and with a view to conserving the values of buildings and encouraging the most appropriate use of land throughout the parish.

Acts 2007, No. 186, §1.



RS 33:4780.64 - Public hearing authorized; prohibited rezoning

§4780.64. Public hearing authorized; prohibited rezoning

A. The parish governing authority shall, in accordance with the comprehensive plan required by R.S. 33:4780.63, provide for the manner in which the regulations and restrictions and the boundaries of the districts shall be determined, established, enforced, and, from time to time, amended.

B.(1) No regulations or restrictions shall become effective until after a public hearing held by the parish governing authority at which parties in interest have had an opportunity to be heard.

(2) Notice of the time and place of the hearing shall be published once a week in three different weeks in the official journal of the parish, and at least fifteen days shall elapse between the first publication and the date of the hearing.

C. In addition to notice by publication, and at least ten days prior to the hearing, a good faith attempt to notify the owner or owners of record of the properties to be zoned or rezoned shall be made by the sending of an official notice by regular mail of the time and place of the hearing and subject matter of the regulations and restrictions.

D. Notwithstanding any other provision of this Section to the contrary, when more than ten parcels are to be zoned or rezoned by enactment of a zoning ordinance, the advertisement in the official journal required by Paragraph (B)(2) of this Section shall be considered adequate notice to the property owners.

Acts 2007, No. 186, §1.



RS 33:4780.65 - Amendment of regulations

§4780.65. Amendment of regulations

A. Regulations, restrictions, and boundaries established pursuant to this Subpart may, from time to time, be amended, supplemented, changed, modified, or repealed.

B. However, in the event of a protest against a change duly signed and acknowledged by the owners of twenty percent or more, either of the areas of land, exclusive of streets and alleys, included in a proposed change or within an area determined by lines drawn parallel to and two hundred feet distant from the boundaries of the district proposed to be changed, the amendment shall not become effective except by the favorable vote of a majority of the members of the parish governing authority who are present and voting.

C. The provisions of R.S. 33:4780.64 relative to public hearing and official notice shall apply equally to all changes or amendments; however, no ordinance shall require a procedure or criteria for amendment any greater than that initially used in establishing such regulations, restrictions, or penalties.

Acts 2007, No. 186, §1.



RS 33:4780.66 - Zoning commission; recommendations; public hearing

§4780.66. Zoning commission; recommendations; public hearing

A. The parish governing authority may appoint a zoning commission whose function it shall be to recommend the boundaries of the various original districts, the restrictions and regulations to be enforced therein, and any supplements, changes, or modifications thereof.

B.(1) Before making any recommendation to the parish governing authority, the zoning commission shall hold a public hearing.

(2) Notice of the time and place of the hearing shall be published at least three times in the official journal of the parish, and at least ten days shall elapse between the first publication and date of the hearing.

C. After the hearing has been held by the zoning commission, it shall make a report of its findings and recommendations to the parish governing authority.

D. If a zoning commission is appointed, the parish governing authority shall not hold its public hearings or take action until it has received the final report of the zoning commission.

Acts 2007, No. 186, §1.



RS 33:4780.67 - Board of adjustment; membership; powers and procedures; appeals from decisions

§4780.67. Board of adjustment; membership; powers and procedures; appeals from decisions

A. The parish governing authority may provide for the appointment of a board of adjustment and, in the regulations and restrictions adopted pursuant to this Subpart, may provide that the board may determine and vary the application of such regulations and restrictions in harmony with their general purpose and intent and in accordance with general or specific rules contained therein.

B.(1) The board of adjustment shall consist of five members and may include two alternate members, all of whom shall be landowners and qualified voters of the parish of East Feliciana.

(2)(a) The members of the first board shall serve terms as follows: one for one year, one for two years, one for three years, one for four years, and one for five years.

(b) Thereafter, members shall be appointed for terms of five years each.

(3)(a) Of the two alternate members first appointed, one alternate member shall be appointed for a term of three years and the other for a term of two years.

(b)(i) Thereafter, each alternate member shall be appointed for a term of three years.

(ii) Alternate members shall serve only when called upon to form a quorum and when so serving shall have all the powers and duties of regular members.

(4) All members shall be removable for cause by the appointing authority upon written charges and after public hearings. Vacancies shall be filled for the unexpired term of any member whose position becomes vacant. The board shall elect its own chairman, who shall serve for one year.

(5) The board shall adopt rules in accordance with the provisions of any ordinance adopted pursuant to this Subpart. However, no rules adopted by a board of adjustment, zoning administrator, or other official or official body appointed by the parish governing authority shall be effective until approved in writing by the parish governing authority.

C.(1) Meetings of the board shall be held at the call of the chairman and at such other times as the board may determine. The chairman, or in his absence the acting chairman, may administer oaths and compel the attendance of witnesses.

(2) All meetings of the board shall be open to the public. The board shall keep minutes of its meetings, showing the vote of each member upon each question, or, if the member is absent or fails to vote, indicating that fact, and shall keep records of its examinations and other official actions, all of which shall be filed immediately in the office of the board and shall be public records.

(3) All testimony, objections thereto, and rulings thereon shall be taken down by a reporter employed by the board for the purpose.

D.(1) Appeals to the board of adjustment may be taken by any person aggrieved or by any officer, department, board, or bureau of the parish affected by any decision of the administrative officer.

(2) An appeal shall be taken within a reasonable time, as provided by the rules of the board, by filing with the officer from whom the appeal is taken and with the board of adjustment a notice of appeal specifying the grounds thereof.

(3) The officer from whom the appeal is taken shall transmit to the board all the papers constituting the record upon which the action appealed from was taken.

(4)(a) An appeal stays all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken certifies to the board of adjustment after the notice of appeal shall have been filed with him that, by reason of facts stated in the certificate, a stay would, in his opinion, cause imminent peril to life or property.

(b) In such case, proceedings shall not be stayed otherwise than by a restraining order that may be granted by the board of adjustment or by a court of record on application or notice to the officer from whom the appeal is taken and on due cause shown.

(5) The board of adjustment shall fix a reasonable time for the hearing of the appeal, give public notice thereof, as well as due notice to the interested parties, and decide the appeal within a reasonable time. Any party may appear in person or by agent or by attorney at the hearing.

E. The board of adjustment shall have the following powers:

(1) To hear and decide appeals where it is alleged that there is error in any order, requirement, decision, or determination made by an administrative official in the enforcement of the provisions of this Subpart or of any ordinance adopted pursuant thereto.

(2) To hear and decide all matters referred to it or upon which it is required to pass pursuant to ordinance.

(3) In passing upon appeals, when there are practical difficulties or unnecessary hardships in the way of carrying out the strict letter of an ordinance, to vary or modify the application of any of the regulations or provisions of an ordinance relating to the use, construction, or alteration of buildings or structures or the use of land so that the spirit of the ordinance shall be observed, public safety and welfare secured, and substantial justice done.

F.(1) In exercising its powers, the board may, in conformity with the provisions of this Subpart, reverse or affirm, wholly or partly, or may modify the order, requirement, decision, or determination appealed from and may make such order, requirement, decision, or determination as ought to be made, and to that end shall have all the powers of the officer from whom the appeal is taken.

(2) The concurring vote of a majority of the members of the board present and voting shall be necessary to reverse any order, requirement, decision, or determination of any administrative official, to decide in favor of the applicant on any matter upon which the board is required to pass pursuant to ordinance, or to effect any variation in the ordinance.

Acts 2007, No. 186, §1.



RS 33:4780.68 - Judicial review

§4780.68. Judicial review

A.(1) Any person or persons jointly or severally aggrieved by any decision by the board of adjustment relative to any officer, department, board, or bureau of the parish may present a petition to the district court of the parish or municipality in which the property affected is located.

(2) Such petition shall be duly verified, set forth that the decision is illegal, in whole or in part, and specify the grounds of the illegality.

(3) The petition shall be presented to the court within thirty days after the filing of the decision in the office of the board.

B. Upon the presentation of such petition, the court may allow a writ of certiorari directed to the board of adjustment to review the decision of the board of adjustment, and there shall be prescribed therein the period of time within which a return may be made and served upon the relator's attorney. Such period shall be not less than ten days but may be extended by the court. The allowance of the writ shall not stay proceedings upon the decision appealed from; however, the court may, on application after notice to the board and on due cause shown, grant a restraining order.

C.(1) The board of adjustment shall not be required to return the original papers acted upon by it, but may return certified or sworn copies thereof or such portions thereof as may be called for by the writ.

(2) The return shall concisely set forth such other facts as may be pertinent and material to show the grounds of the decision appealed from and shall be verified.

D.(1) If, upon the hearing, it shall appear to the court that testimony is necessary for the proper disposition of the matter, the court may take additional evidence or appoint a referee to take such evidence as it may direct.

(2) Such referee shall report the same to the court with his findings of fact and conclusions of law, and his report shall constitute a part of the proceedings upon which the determination of the court shall be made.

E. The court may reverse or confirm, wholly or in part, or may modify the decision brought up for review. Costs shall not be allowed against the board unless it appears to the court that it acted with gross negligence, in bad faith, or with malice in making the decision appealed from.

F. All issues in any proceedings pursuant to this Section shall have preference over all other civil actions and proceedings.

Acts 2007, No. 186, §1.



RS 33:4780.69 - Enforcement of building and zoning regulations; penalty for violations

§4780.69. Enforcement of building and zoning regulations; penalty for violations

A. In case any building or structure is erected, structurally altered, or maintained, or any building, structure, or land is used in violation of this Subpart or of any ordinance or other regulation made pursuant to authority conferred by this Subpart, the proper local authorities of the parish of East Feliciana, in addition to other remedies, may institute any appropriate action or proceedings to prevent such unlawful erection, structural alteration, maintenance, or use; to restrain, correct, or abate such violation; to prevent the occupancy of the building, structure, or land; or to prevent any illegal act, conduct, business, or use in or about such premises.

B. The regulations shall be enforced by the officer authorized to issue building permits, who is empowered to cause any building, structure, place, or premises to be inspected and examined and to order in writing the remedying of any condition found to exist therein in violation of any provision of the regulations made pursuant to authority of this Subpart.

C. The owner or general agent of a building or premises where a violation of any regulation has been committed or exists; the lessee or tenant of an entire building or entire premises where the violation has been committed or exists; the owner, general agent, lessee, or tenant of any part of the building or premises in which the violation has been committed or exists; the general agent, architect, builder, contractor, or any other person who commits, takes part in, or who assists in any violation or who maintains any building or premises in which any violation exists shall be fined not less than ten dollars and not more than twenty-five dollars or be imprisoned for not more than thirty days for each day that the violation continues.

Acts 2007, No. 186, §1.



RS 33:4780.70 - Conflicting regulations; higher standards to apply

§4780.70. Conflicting regulations; higher standards to apply

A. Whenever the regulations made pursuant to authority of this Subpart impose higher standards than are required in any other statute or local ordinance or regulation, the provisions of the regulations made pursuant to authority of this Subpart shall govern.

B. Whenever the provisions of any other statute, local ordinance, or regulation impose higher standards than are required by the regulations made pursuant to authority of this Subpart, the provisions of such statute, local ordinance, or regulation shall govern.

Acts 2007, No. 186, §1.



RS 33:4780.81 - Regulation authorized; Rapides Parish Police Jury District D

SUBPART J. ZONING REGULATIONS; RAPIDES PARISH

§4780.81. Regulation authorized; Rapides Parish Police Jury District D

A. Notwithstanding the provisions of R.S. 33:4780.40, for the purposes of promoting health, safety, morality, or the general welfare of Rapides Parish Police Jury District D, referred to in this Subpart as the "district", the governing authority of the parish of Rapides may regulate and restrict the height, number of stories, and size of structures; the percentage of lots that may be occupied; courts and other open spaces; the density of population; and the location and use of the buildings, structures, and land for trade, industry, residence, or other purposes in the district.

B. Zoning ordinances enacted by the governing authority of the parish and the acts of its zoning commission, board of adjustment, or zoning administrator shall be subject to judicial review on the grounds of abuse of discretion, unreasonable exercise of police powers, excessive use of the power as granted by this Subpart, or the denial of the right of due process.

C. The right of judicial review of a zoning ordinance shall not be limited by the provisions of this Subpart.

Acts 2012, No. 422, §1, eff. May 31, 2012.



RS 33:4780.82 - Uniform regulations within district

§4780.82. Uniform regulations within district

A. Within the district, the governing authority of the parish may regulate and restrict the erection, construction, alteration, or use of buildings, structures, or land.

B. All regulations shall be uniform for each class or kind of land and structure throughout the district.

Acts 2012, No. 422, §1, eff. May 31, 2012.



RS 33:4780.83 - Purpose of regulations

§4780.83. Purpose of regulations

A. Regulations adopted pursuant to this Subpart shall be made in accordance with a comprehensive plan and designed to lessen congestion in the public streets, secure safety from fire, promote health and the general welfare, provide adequate light and air, avoid undue concentration of population, facilitate adequate transportation, water supply, sewerage, schools, and parks, and meet other public requirements.

B. Such regulations shall be made with reasonable consideration of the character of the district and its peculiar suitability for particular uses and with a view to conserving the values of buildings and encouraging the most appropriate use of land throughout the district.

Acts 2012, No. 422, §1, eff. May 31, 2012.



RS 33:4780.84 - Public hearing authorized; prohibited rezoning

§4780.84. Public hearing authorized; prohibited rezoning

A. The governing authority of the parish shall, in accordance with the comprehensive plan required by R.S. 33:4780.83, provide for the manner in which the regulations and restrictions shall be determined, established, enforced, and, from time to time, amended.

B. No regulations or restrictions shall become effective until after a public hearing held by the governing authority of the parish at which parties in interest have had an opportunity to be heard. The governing authority of the parish shall provide for notice of the hearing and notice to property owners in accordance with the provisions of R.S. 33:4780.43.

Acts 2012, No. 422, §1, eff. May 31, 2012.



RS 33:4780.85 - Amendment of regulations

§4780.85. Amendment of regulations

A. Regulations and restrictions, established pursuant to this Subpart may, from time to time, be amended, modified, or repealed. The governing authority of the parish shall follow the procedures set forth is R.S. 33:4780.44 regarding a protest made against a change in any such regulation and restriction.

B. The provisions of R.S. 33:4780.43 relative to public hearing and official notice shall apply equally to all changes or amendments; however, no ordinance shall require a procedure or criterion for amendment any greater than that initially used in establishing such regulations, restrictions, or penalties.

Acts 2012, No. 422, §1, eff. May 31, 2012.



RS 33:4780.86 - Zoning commission; recommendations; public hearing

§4780.86. Zoning commission; recommendations; public hearing

A. The governing authority of the parish may appoint a zoning commission whose function it shall be to recommend the restrictions and regulations to be enforced within the district, and any supplements, changes, or modifications thereof.

B. Before making any recommendation to the governing authority of the parish, the zoning commission shall hold a public hearing. Notice of the time and place of the hearing shall be made in accordance with the provisions of R.S. 33:4780.45.

C. After the hearing has been held by the zoning commission, it shall make a report of its findings and recommendations to the governing authority of the parish.

D. If a zoning commission is appointed, the governing authority of the parish shall not hold its public hearings or take action until it has received the final report of the zoning commission.

Acts 2012, No. 422, §1, eff. May 31, 2012.



RS 33:4780.87 - Board of adjustment; membership; powers and procedures; appeals from decisions

§4780.87. Board of adjustment; membership; powers and procedures; appeals from decisions

A. The governing authority of the parish may provide for the appointment of a board of adjustment and, in the regulations and restrictions adopted pursuant to this Subpart, may provide that the board may determine and vary the application of such regulations and restrictions in harmony with their general purpose and intent and in accordance with general or specific rules contained therein.

B. The board of adjustment shall consist of such members and shall have such powers and duties as provided in R.S. 33:4780.46.

C. Appeals to the board of adjustment may be taken by any person aggrieved or by any officer, department, board, or bureau of the parish affected by any decision of the administrative officer. The procedures for appeals shall be as provided in R.S. 33:4780.46.

Acts 2012, No. 422, §1, eff. May 31, 2012.



RS 33:4780.88 - Judicial review

§4780.88. Judicial review

Any person or persons jointly or severally aggrieved by any decision by the board of adjustment relative to any officer, department, board, or bureau of the parish may present a petition to the district court of the parish or municipality in which the property affected is located. The procedures for judicial review shall be as provided in R.S. 33:4780.47.

Acts 2012, No. 422, §1, eff. May 31, 2012.



RS 33:4780.89 - Enforcement of building and zoning regulations; penalty for violations

§4780.89. Enforcement of building and zoning regulations; penalty for violations

A. In case any building or structure is erected, structurally altered, or maintained, or any building, structure, or land is used in violation of this Subpart or of any ordinance or other regulation made pursuant to authority conferred by this Subpart, the proper local authorities of the parish, in addition to other remedies, may institute any appropriate action or proceedings to prevent such unlawful erection, structural alteration, maintenance, or use; to restrain, correct, or abate such violation; to prevent the occupancy of the building, structure, or land; or to prevent any illegal act, conduct, business, or use in or about such premises.

B. The regulations shall be enforced by the officer authorized to issue building permits, who is empowered to cause any building, structure, place, or premises to be inspected and examined and to order in writing the remedying of any condition found to exist therein in violation of any provision of the regulations made pursuant to authority of this Subpart.

C. The owner or general agent of a building or premises where a violation of any regulation has been committed or exists; the lessee or tenant of an entire building or entire premises where the violation has been committed or exists; the owner, general agent, lessee, or tenant of any part of the building or premises in which the violation has been committed or exists; the general agent, architect, builder, contractor, or any other person who commits, takes part in, or who assists in any violation or who maintains any building or premises in which any violation exists shall be fined not less than ten dollars and not more than twenty-five dollars or be imprisoned for not more than thirty days for each day that the violation continues.

Acts 2012, No. 422, §1, eff. May 31, 2012.



RS 33:4780.90 - Conflicting regulations; higher standards to apply

§4780.90. Conflicting regulations; higher standards to apply

A. Whenever the regulations made pursuant to authority of this Subpart impose higher standards than are required in any other statute or local ordinance or regulation, the provisions of the regulations made pursuant to authority of this Subpart shall govern.

B. Whenever the provisions of any other statute, local ordinance, or regulation impose higher standards than are required by the regulations made pursuant to authority of this Subpart, the provisions of such statute, local ordinance, or regulation shall govern.

Acts 2012, No. 422, §1, eff. May 31, 2012.



RS 33:4780.91 - Applicability

§4780.91. Applicability

The provisions of this Subpart are intended to authorize the governing authority of the parish of Rapides to provide zoning regulations and restrictions in the district. The governing authority shall have no additional authority to provide zoning regulations or restrictions in any other area of the parish.

Acts 2012, No. 422, §1, eff. May 31, 2012.



RS 33:4781 - Regulation of tourist camps; suppression by injunction

PART II. REGULATION OF BUSINESS AND OCCUPATIONS

§4781. Regulation of tourist camps; suppression by injunction

Police juries may pass ordinances providing for the regulation, supervision, and control of tourist courts or tourist camps and provide penalties of fine, imprisonment, or both, for violating the ordinances. Police juries may suppress tourist courts or tourist camps whenever they have evidence submitted that the tourist camps or tourist courts are being conducted in a disorderly manner or for immoral purposes. The procedure for suppression shall be by injunction brought for the purpose of prohibiting the continued operation of the camps or courts. The injunction proceedings shall be instituted in the district court of the parish in which the camp or court sought to be enjoined is located. The present rules of practice and the rules of law in force relative to the issuance of injunctions shall apply, with the right of appeal to the proper appellate court being granted to either the police jury or to the owner of the camp or court involved.



RS 33:4782 - Regulation of electricians

§4782. Regulation of electricians

All municipalities, except New Orleans, may enact ordinances for the purpose of regulating persons pursuing or engaged in the business of installing wires or apparatus to convey electric current for light, heat, or power. In furtherance thereof, the mayor, by and with the consent of the council, may appoint a board of not more than five members, of which the city electrician shall be a member and chairman. The remaining four members shall be electricians, who have had five years' experience, as such. The municipalities may in their discretion vest the board with full power, control, and regulation of the business. The power or final inspection of any of the work shall be vested solely in the city electrician. The municipalities may enforce compliance with these rules and regulations and provide methods of punishment for the violation thereof.



RS 33:4783 - Sunday closing of butcher shops and bakeries in cities of over 25,000

§4783. Sunday closing of butcher shops and bakeries in cities of over 25,000

Municipalities having a population of over twenty-five thousand may regulate or prohibit the opening and closing of butcher shops, meat markets, baker shops, and bakeries within their corporate limits on Sunday. Municipalities of over one hundred thousand may also regulate or prohibit the sale and delivery of bakery products within their corporate limits on Sunday.

Municipalities may punish by penal ordinance violations of ordinances passed in pursuance of this Section.



RS 33:4784 - Repealed by Acts 2012, No. 86, §1.

§4784. Collection of license fees by summary proceedings

Any municipality which requires a license to conduct any business within its corporate limits may proceed against any person who is conducting a business without paying the required license by rule to show cause why he should not pay the license and penalties or close the business, which rule may be tried on the fifth day, exclusive of holidays, after the service thereof. The rule shall always be tried by preference and may be tried in term time or vacation, in open court or in chambers. If the rule is made absolute the municipality shall have judgment for the amount of the license, penalty, and costs against the defendant, who shall also be ordered to close his business until he obtains the required license. Every violation of the order of court shall constitute and be punishable as a contempt of court.



RS 33:4785 - Retail dealers in alcoholic beverages; suspension or revocation of permits

§4785. Retail dealers in alcoholic beverages; suspension or revocation of permits

A. Any municipality may suspend or revoke within the corporate limits and any police jury or other governing authority of a parish may suspend or revoke within the limits of the parish, permits issued to retail dealers in beverages having an alcoholic content of more than six percent by volume for causes set forth in R.S. 26:88, 26:89; and may suspend or revoke permits issued to such retail dealers in beverages having an alcoholic content of not more than six percent by volume for causes set forth in R.S. 26:285, 26:286.

B. The city of New Orleans is hereby authorized to create a municipal alcoholic beverage control board. The board may suspend or revoke within the corporate limits, permits issued to retail dealers in beverages having an alcoholic content of more than six percent by volume for causes set forth in R.S. 26:88 and 89; and may suspend or revoke permits issued to such retail dealers in beverages having an alcoholic content of not more than six percent by volume for causes set forth in R.S. 26:285 and 286. The board shall be governed by the provisions of the Administrative Procedure Act unless the procedure is specifically established by R.S. 33:4787 or 4788.

Acts 1952, No. 493, §1. Amended by Acts 1958, No. 302, §1; Acts 1975, No. 359, §1; Acts 1997, No. 1370, §4; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:4786 - Hearing; requirement of majority vote for suspension or revocation

§4786. Hearing; requirement of majority vote for suspension or revocation

Before any permit is suspended or revoked the holder thereof shall be entitled to a hearing as hereinafter provided, and no permit shall be revoked unless such a hearing has been held and a majority of the governing body of the municipality or parish, or a municipal alcoholic beverage control board thereafter votes for such suspension or revocation.

Acts 1952, No. 493, §2. Amended by Acts 1958, No. 302, §1; Acts 1975, No. 359, §1.



RS 33:4787 - Notice of hearing; petition for suspension or revocation of permit

§4787. Notice of hearing; petition for suspension or revocation of permit

A notice shall be served upon the holder of the permit stating the time and place of the hearing to be held by the governing body of the municipality or parish, or a municipal alcoholic beverage control board which shall be not less than ten calendar days from the date such notice is given. The notice shall enumerate the cause or causes for suspending or revoking the permit, and shall be sent by registered mail to the holder of the permit at the address of his place of business as given in his application for the permit, or may be served on him in person by an officer or employee of the municipality or parish. Any trade organization consisting of brewers and distributors of beverages of low alcoholic content, through its authorized representative, may file with the governing body of any municipality or parish, or a municipal alcohol control board a sworn petition requesting that a permit be suspended or revoked, and the procedure in such cases shall be the same as herein set out.

Acts 1952, No. 493, §3. Amended by Acts 1958, No. 302, §1; Acts 1975, No. 359, §1.



RS 33:4788 - Appeal from suspension or revocation of permit

§4788. Appeal from suspension or revocation of permit

The holder of the permit who is aggrieved by a decision of the governing body of the municipality or parish or a municipal alcohol control board to suspend or revoke his permit, may within ten days of the notification of the decision take a devolutive appeal to the district court having jurisdiction of his place of business and on such appeal the trial shall be de novo. Within ten calendar days from the signing of the judgment by the district court the municipality or parish governing authority, a municipal alcoholic beverage control board or the holder of the permit, as the case may be, may devolutively appeal from the judgment of the district court to the court of appeals as in ordinary civil cases.

Acts 1952, No. 493, §4. Amended by Acts 1958, No. 302, §1; Acts 1975, No. 359, §1.



RS 33:4789 - Sale of products from Communist countries

§4789. Sale of products from Communist countries

A. The governing authority of the parishes and municipalities of this state are hereby authorized to adopt ordinances to prohibit the sale and offering for sale of products manufactured or produced in any Communist country, any Communist controlled country, or any country which is a satellite of a Communist country, including but not necessarily restricted to products manufactured or produced in any form or manner in the U.S.S.R., Poland, Yugoslavia, Czechoslovakia, North Vietnam, Hungary, Cuba, Bulgaria, East Germany, North Korea, and Red China.

B. Any ordinance adopted pursuant to the authority herein granted may include provisions for enforcement of the ordinance, including criminal penalties for the violation thereof which shall consist of a fine not in excess of five thousand dollars or imprisonment for not to exceed two years in the parish jail, or both a fine and imprisonment not exceeding the limits herein stated.

Acts 1963, No. 48, §§1, 2.



RS 33:4790 - Bicycle regulation in the city of New Orleans

§4790. Bicycle regulation in the city of New Orleans

The governing authority of the city of New Orleans is hereby authorized and empowered to adopt ordinances regulating the business of purchasing, selling, transferring, exchanging, repairing, or storing of new and used bicycles, parts and accessories for bicycles, at wholesale or retail, and to provide for the registration of description and ownership of bicycles.

Acts 1964, No. 363, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:4791 - Regulation of private ambulance services

§4791. Regulation of private ambulance services

A. Notwithstanding any other provision of law to the contrary, the governing authority of each municipality within the state of Louisiana shall have the power to adopt ordinances for the regulation of ambulance services operated by private individuals or companies within the corporate limits of said municipality.

B. In the parishes of Caddo and Bossier, this power shall include but not be limited to the power to franchise, exclusively or otherwise, emergency ambulance operations within said municipalities. In exercising the power authorized in this Subsection, municipalities are hereby specifically authorized to take action that would, absent this explicit grant or authority, violate the antitrust laws of the United States and/or this state as they may now or hereafter be written. Provided, however, that in event an exclusive franchise is issued, the process employed in granting said exclusive franchise shall provide that it shall be awarded by the municipal governing authority to the entity submitting the best bid in response to a publicly advertised request for bids and further provide that no exclusive franchise shall be granted for period of time to exceed five years. Exclusive franchises shall be issued only for emergency ambulance services and shall be issued only to ambulance service companies who have agreed in writing to provide service to all eligible medicare and medicaid recipients.

Added by Acts 1972, No. 770, §1. Amended by Acts 1982, No. 100, §1, eff. July 11, 1982.



RS 33:4791.1 - Regulation by local governing authorities of ambulance services, emergency medical services, and aspects attendant to ambulance operation

§4791.1. Regulation by local governing authorities of ambulance services, emergency medical services, and aspects attendant to ambulance operation

A. The legislature hereby finds and declares the following:

(1) The provision of consistently high quality emergency medical care, and any and all aspects attendant to ambulance operation to be provided within a medically acceptable response time is essential to the health, safety, and welfare of the state and its people.

(2) Privately operated ambulance services providing patient transportation service or emergency medical services fulfill a vital health and safety need within the state. The operation of such ambulance services operated within the jurisdiction of municipalities and other local governing authorities enables the state to provide the benefits of privately operated, demand-responsive ambulance services to its people.

(3) The economic viability and stability of such privately operated ambulance services are consequently a matter of statewide importance.

(4) The policy of this state is to promote medically acceptable and reliable, privately operated ambulance services, the furnishing of emergency medical services, and any and all aspects attendant to ambulance operations in order to provide the benefits of that service to its citizens. In furtherance of this policy, the legislature recognizes and affirms that the regulation of such privately operated ambulance service is an essential governmental function.

(5) The policy of this state is to provide that municipalities and other local governing authorities may regulate privately operated ambulance services, the furnishing of emergency medical services, and any and all aspects attendant to ambulance operation. It is further the policy of the state not to subject any local governing authority or its officers or members to liability under federal antitrust laws.

B. Every municipality or other local governing authority may protect the public health, safety, and welfare by licensing, controlling, and regulating by ordinance or resolution privately operated ambulance services, the furnishing of emergency medical services, and any and all aspects attendant to ambulance operations within the jurisdiction of the municipality or other local governing authority. Every municipality or other local governing authority is empowered to regulate the following:

(1) Entry into the business of providing ambulance service, including emergency medical services, within the jurisdiction of that municipality or local governing authority.

(2) Rates charged for the provision of ambulance services, in accordance with federal law relative to medical reimbursement, including emergency medical services.

(3) Establishment of safety and insurance requirements.

(4) Any other requirement adopted to ensure safe, reliable, and responsive ambulance service, even if such requirement is anticompetitive in effect.

(5) Limited or exclusive access by such ambulance service for the provision of emergency medical services to the 911 or other emergency communications dispatch of the municipality or other local governing authority.

(6) The establishment of safety and insurance requirements even if such requirements reduce the number of such private ambulance services that otherwise would operate within the jurisdiction of the municipality or other local governing authority.

C. Cognizance is hereby taken of provisions in home rule charters of various parishes and municipalities which permit the regulation of ambulance services, the furnishing of emergency medical services, and any and all aspects attendant to ambulance operation within the jurisdiction of such parishes and municipalities. In connection with same, the provisions of this Section are hereby deemed and shall be interpreted and construed to be retroactive.

D. Any municipality or other local governing authority is authorized to carry out the provisions of this Section as acts of government on behalf of the state as sovereign and, to the extent the governing authority deems necessary or appropriate, is further authorized to displace competition and provide a monopoly public service. All immunity of the state of Louisiana from liability under antitrust law is hereby extended to any municipality or other governing authority acting within the scope of authority contained in this Section and, when so acting, a municipality or other local governing authority shall be presumed to be acting in furtherance of state policy.

E. Nothing in this Section shall be construed to authorize the regulation of ambulance services, emergency medical services, or ambulance operations which are located on the site of any manufacturing facility solely for use thereon.

Acts 1986, No. 560, §1, eff. July 2, 1986.



RS 33:4792 - Regulation by municipalities or other local governing authorities of private for hire vehicles, however propelled, providing passenger transportation services

§4792. Regulation by municipalities or other local governing authorities of private for hire vehicles, however propelled, providing passenger transportation services

A. The legislature hereby finds and declares the following:

(1) The orderly regulation of vehicular traffic on the streets and highways is essential to the welfare of the state and its people.

(2) Privately operated for hire vehicles providing passenger transportation service provide vital transportation links within the state. Such passenger transportation service operated in the municipalities and other local governmental jurisdictions enables the state to provide the benefits of privately operated demand-responsive passenger transportation services to its people and to persons who travel to this state for business or tourist purposes.

(3) The economic viability and stability of such privately operated passenger transportation service is consequently a matter of statewide importance.

(4) The policy of this state is to promote safe and reliable privately operated for hire vehicles providing passenger transportation service in order to provide the benefits of that service. In furtherance of this policy, the legislature recognizes and affirms that the regulation of such privately operated passenger transportation service is an essential governmental function.

(5) The policy of this state is to require that municipalities and other local governing authorities regulate privately operated for hire vehicles providing passenger transportation service and not to subject municipalities or municipal officers to liability under federal antitrust laws.

B. Every municipality or other local governing authority shall protect the public health, safety, and welfare by licensing, controlling, and regulating by ordinance or resolution each private passenger for hire vehicle, however propelled, providing transportation services operated within the jurisdiction of the municipality or other local governing authority. Every municipality or other local governing authority is empowered to regulate the following:

(1) Entry into the business of providing taxicab passenger transportation service, including taxicab service, within the jurisdiction of that municipality.

(2) Rates charged for the provision of such passenger transportation service.

(3) Establishment of safety and insurance requirements.

(4) Any other requirement adopted to ensure safe and reliable passenger transportation service even if it is anticompetitive in effect.

(5) Limited or exclusive access by such passenger transportation service, including taxicab service, to the municipality's or other local governing authority's airport.

(6) The establishment of safety and insurance requirements even if they reduce the number of such private passenger vehicles for hire that otherwise would operate within the jurisdiction of the municipality or other local governing authority.

C. Cognizance is hereby taken of provisions in home rule charters of various parishes and municipalities which permit the regulation of private passenger for hire vehicles providing transportation service operated on the boulevards, thoroughfares, avenues, and streets within the jurisdiction of such parishes and municipalities and in connection with same the provisions of this Section are hereby deemed, and shall be interpreted and construed to be retrospective.

D.(1) Any municipality or other local governing authority is authorized to carry out the provisions of this Section as acts of government on behalf of the state as sovereign and, to the extent the governing authority deems necessary or appropriate, is further authorized to displace competition and provide a monopoly public service.

(2) All immunity of the state of Louisiana from liability under antitrust law is hereby extended to any municipality or other local governing authority acting within the scope of authority contained in this Section and, when so acting, a municipality or other local governing authority shall be presumed to be acting in furtherance of state policy.

Acts 1984, No. 518, §1, eff. July 6, 1984.



RS 33:4811 - Ordering removal of remains of dead interred in residential area

PART III. HEALTH AND SAFETY REGULATIONS

§4811. Ordering removal of remains of dead interred in residential area

Whenever it appears to the police jury of any parish, that it is in the interest of the public health that the remains of any dead interred in any part of a residential subdivision of the parish, not within the limits of a municipality, should be removed from the area, it may, by an ordinance, adopted by a majority vote at any regular meeting, order the removal of the remains in the manner hereinafter set forth, provided that the area from which the removal is ordered is not a regularly dedicated cemetery, and provided, further, that there is no act of sale of record in the office of the clerk of court of the parish, transferring or dedicating the property for burial purposes.



RS 33:4812 - Notice of ordinance ordering removal of remains

§4812. Notice of ordinance ordering removal of remains

Notice of the adoption of the ordinance shall be published once a week for five weeks in the official journal of the parish, calling upon all parties interested to remove the remains from the area within forty days after the first publication, or within such longer time as the ordinance may provide.



RS 33:4813 - Removal of remains of dead by police jury

§4813. Removal of remains of dead by police jury

The ordinance shall provide that, if the remains are not removed within forty days, or within such longer time as the ordinance may allow, after the first publication of the adoption of the ordinance in the official journal, the police jury shall have the right to remove the remains. The ordinance may also provide that the cost of removal shall be at the expense of the parish or at the expense of the record owner of the property in which the bodies are interred.



RS 33:4814 - Board of examiners of steam boilers; certification of engineers

§4814. Board of examiners of steam boilers; certification of engineers

Municipalities of over fifty thousand inhabitants, through their local councils, may regulate the use of stationary and portable steam boilers, and may appoint a board of examiners of stationary and portable steam boilers for the carrying out of this purpose, and fix its powers and responsibilities. The board of examiners may be authorized to fix certain fees for its maintenance, to conduct examinations, to have and use a seal, to issue graded certificates of authority and year renewals to qualified engineers passing satisfactory examinations before the board, to suspend or revoke the certificates or order the discharge of engineers in cases where the public safety requires it, to conduct trials, subpoena witnesses and administer oaths, which oaths shall have the same sanctity as oaths administered in courts of justice. Municipalities may require persons operating steam boilers to have in their possession and posted in conspicuous places in their engine rooms, certificates of authority, and proper renewals thereof. Municipalities may require owners of plants or establishments, who employ engineers to operate boilers, to have none but certified engineers, having proper certificates and renewals thereof, as aforesaid, in charge of operating the boilers. Municipalities may enforce ordinances, passed under the provisions hereof, by imposing both fine and imprisonment. This Section shall not apply to locomotive engineers engaged in operating locomotive engines on railroad tracks, nor to engineers of steam vessels coming within the jurisdiction of the United States Board of Supervising Inspectors.



RS 33:4831 - Hawking and peddling to be regulated by police jury

PART IV. HAWKERS AND PEDDLERS

§4831. Hawking and peddling to be regulated by police jury

All police juries may pass ordinances regulating and defining hawking and peddling. Police juries may enforce these ordinances by fine or imprisonment.



RS 33:4832 - Hawking and peddling in cities of over 25,000

§4832. Hawking and peddling in cities of over 25,000

Municipalities with over twenty-five thousand population, may enact ordinances regulating the hawking and peddling in the streets and thoroughfares of market produce, vegetables, meat, fish, game, fruit and oysters, and may enforce the ordinances by fine or imprisonment.

Acts 1988, No. 539, §1.



RS 33:4833 - Municipal ordinances prohibiting peddling of farm produce or fish forbidden

§4833. Municipal ordinances prohibiting peddling of farm produce or fish forbidden

A. It shall be unlawful for any municipality with a population of less than twenty-five thousand persons according to the latest federal decennial census to enact an ordinance forbidding farmers or their employees to sell or peddle farm produce on the streets, avenues, and alleys and in public places located within the municipality.

B. It shall be unlawful for any municipality with a population of less than twenty-five thousand persons according to the latest federal decennial census to enact an ordinance forbidding fishermen as defined in R.S. 56:8 or their employees to sell or peddle fish as defined in R.S. 56:8 on the streets, avenues, and alleys and in public places located within the municipality.

Acts 2005, No. 354, §1.



RS 33:4834 - Protection given only to farmers raising produce

§4834. Protection given only to farmers raising produce

R.S. 33:4833(A) shall apply only to farmers selling produce raised by them or on their farms and shall in no way be construed to protect peddlers who did not themselves raise the produce which they peddle.

Acts 2005, No. 354, §1.



RS 33:4835 - Regulation of street sale of farm produce or fish permitted

§4835. Regulation of street sale of farm produce or fish permitted

A. Nothing in R.S. 33:4833(A) or 4834 shall be construed to prevent a municipality with a population of less than three hundred thousand persons according to the latest federal decennial census from exercising its police powers to prevent the parking of any vehicle for a period of longer than thirty minutes on any street, avenue, or alley, or in any public place, nor to otherwise make reasonable regulations with respect to sales of farm produce.

B. Nothing in R.S. 33:4833(B) shall be construed to prevent a municipality from making reasonable regulations with respect to sales of fish on the streets, avenues, and alleys and in public places located within the municipality.

Acts 2005, No. 354, §1.



RS 33:4851 - Municipalities authorized to prohibit gambling

PART V. GAMBLING

§4851. Municipalities authorized to prohibit gambling

Municipalities having a population of more than five thousand and less than one hundred thousand inhabitants may pass ordinances prohibiting gambling and provide penalties for the violation of any ordinances passed under this authority.



RS 33:4851.1 - Municipalities with population of 100,000 inhabitants or less

§4851.1. Municipalities with population of 100,000 inhabitants or less

All municipalities in the state of Louisiana having a population of one hundred thousand inhabitants or less are hereby authorized and empowered to pass laws prohibiting within said municipalities gambling or games of chance for money or for value in any form whatsoever, and to define what shall constitute gambling and to provide penalties for the violation of any laws passed under the power hereby delegated.

Acts 1952, No. 327, §1.



RS 33:4852 - Parishes authorized to prohibit gambling with cards

§4852. Parishes authorized to prohibit gambling with cards

Police juries may suppress and prohibit gambling with cards, or any card game by whatever name the game may be called, at which anything of value is pledged, bet, or hazarded. This Section shall not apply to any private game played in a private home occupied by a family as such, or game in private clubs, conducted without rake-off for gain.



RS 33:4853 - Authority to enforce ordinances

§4853. Authority to enforce ordinances

The police juries may adopt the necessary ordinances to carry out R.S. 33:4852 and may enforce the ordinances by fine not to exceed five hundred dollars, or imprisonment not to exceed six months, or both.



RS 33:4854 - Pool rooms and turf exchanges; regulations

§4854. Pool rooms and turf exchanges; regulations

Municipalities of less than five thousand inhabitants may regulate pool rooms and turf exchanges and provide penalties for the violation of ordinances adopted under authority of this Section.



RS 33:4861.1 - Repealed by Acts 1999, No. 568, 4, eff. June 30, 1999.

PART V-A. CHARITABLE RAFFLES, BINGO AND

KENO LICENSING LAW

§4861.1. Repealed by Acts 1999, No. 568, §4, eff. June 30, 1999.



RS 33:4861.2 - Repealed by Acts 1999, No. 568, 4, eff. June 30, 1999.

§4861.2. Repealed by Acts 1999, No. 568, §4, eff. June 30, 1999.



RS 33:4861.3 - Repealed by Acts 1999, No. 568, 4, eff. June 30, 1999.

§4861.3. Repealed by Acts 1999, No. 568, §4, eff. June 30, 1999.



RS 33:4861.4 - Repealed by Acts 1999, No. 568, 4, eff. June 30, 1999.

§4861.4. Repealed by Acts 1999, No. 568, §4, eff. June 30, 1999.



RS 33:4861.5 - Repealed by Acts 1999, No. 568, 4, eff. June 30, 1999.

§4861.5. Repealed by Acts 1999, No. 568, §4, eff. June 30, 1999.



RS 33:4861.6 - Repealed by Acts 1999, No. 568, 4, eff. June 30, 1999.

§4861.6. Repealed by Acts 1999, No. 568, §4, eff. June 30, 1999.



RS 33:4861.7 - Repealed by Acts 1999, No. 568, 4, eff. June 30, 1999.

§4861.7. Repealed by Acts 1999, No. 568, §4, eff. June 30, 1999.



RS 33:4861.8 - Repealed by Acts 1999, No. 568, 4, eff. June 30, 1999.

§4861.8. Repealed by Acts 1999, No. 568, §4, eff. June 30, 1999.



RS 33:4861.9 - Repealed by Acts 1999, No. 568, 4, eff. June 30, 1999.

§4861.9. Repealed by Acts 1999, No. 568, §4, eff. June 30, 1999.



RS 33:4861.10 - Repealed by Acts 1999, No. 568, 4, eff. June 30, 1999.

§4861.10. Repealed by Acts 1999, No. 568, §4, eff. June 30, 1999.



RS 33:4861.11 - Repealed by Acts 1999, No. 568, 4, eff. June 30, 1999.

§4861.11. Repealed by Acts 1999, No. 568, §4, eff. June 30, 1999.



RS 33:4861.12 - Repealed by Acts 1999, No. 568, 4, eff. June 30, 1999.

§4861.12. Repealed by Acts 1999, No. 568, §4, eff. June 30, 1999.



RS 33:4861.13 - Repealed by Acts 1999, No. 568, 4, eff. June 30, 1999.

§4861.13. Repealed by Acts 1999, No. 568, §4, eff. June 30, 1999.



RS 33:4861.14 - Repealed by Acts 1999, No. 568, 4, eff. June 30, 1999.

§4861.14. Repealed by Acts 1999, No. 568, §4, eff. June 30, 1999.



RS 33:4861.15 - Repealed by Acts 1999, No. 568, 4, eff. June 30, 1999.

§4861.15. Repealed by Acts 1999, No. 568, §4, eff. June 30, 1999.



RS 33:4861.16 - Repealed by Acts 1999, No. 568, 4, eff. June 30, 1999.

§4861.16. Repealed by Acts 1999, No. 568, §4, eff. June 30, 1999.



RS 33:4861.17 - Repealed by Acts 1999, No. 568, 4, eff. June 30, 1999.

§4861.17. Repealed by Acts 1999, No. 568, §4, eff. June 30, 1999.



RS 33:4861.18 - Repealed by Acts 1999, No. 568, 4, eff. June 30, 1999.

§4861.18. Repealed by Acts 1999, No. 568, §4, eff. June 30, 1999.



RS 33:4861.19 - Repealed by Acts 1999, No. 568, 4, eff. June 30, 1999.

§4861.19. Repealed by Acts 1999, No. 568, §4, eff. June 30, 1999.



RS 33:4861.20 - Repealed by Acts 1999, No. 568, 4, eff. June 30, 1999.

§4861.20. Repealed by Acts 1999, No. 568, §4, eff. June 30, 1999.



RS 33:4861.21 - Repealed by Acts 1999, No. 568, 4, eff. June 30, 1999.

§4861.21. Repealed by Acts 1999, No. 568, §4, eff. June 30, 1999.



RS 33:4861.22 - Repealed by Acts 1999, No. 568, 4, eff. June 30, 1999.

§4861.22. Repealed by Acts 1999, No. 568, §4, eff. June 30, 1999.



RS 33:4861.23 - Repealed by Acts 1999, No. 568, 4, eff. June 30, 1999.

§4861.23. Repealed by Acts 1999, No. 568, §4, eff. June 30, 1999.



RS 33:4861.24 - Repealed by Acts 1999, No. 568, 4, eff. June 30, 1999.

§4861.24. Repealed by Acts 1999, No. 568, §4, eff. June 30, 1999.



RS 33:4861.25 - Repealed by Acts 1999, No. 568, 4, eff. June 30, 1999.

§4861.25. Repealed by Acts 1999, No. 568, §4, eff. June 30, 1999.



RS 33:4861.26 - Repealed by Acts 1999, No. 568, 4, eff. June 30, 1999.

§4861.26. Repealed by Acts 1999, No. 568, §4, eff. June 30, 1999.



RS 33:4861.27 - Repealed by Acts 1999, No. 568, 4, eff. June 30, 1999.

§4861.27. Repealed by Acts 1999, No. 568, §4, eff. June 30, 1999.



RS 33:4861.28 - Repealed by Acts 1999, No. 568, 4, eff. June 30, 1999.

§4861.28. Repealed by Acts 1999, No. 568, §4, eff. June 30, 1999.



RS 33:4862.1 - Redesignated as R.S. 27:301-324 by Acts 1996, 1st Ex. Sess., No. 7, 3, eff. May 1, 1996.

PART V-B. VIDEO DRAW POKER DEVICES

§§4862.1-4862.24. Redesignated as R.S. 27:301-324 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 33:4871 - Authority to provide parking meters

PART VI. MISCELLANEOUS POWERS

§4871. Authority to provide parking meters

Municipalities may provide by ordinance for the installation, operation, maintenance, policing and supervision of parking meters on their streets as an aid to the regulation and control of parking of vehicles therein, and may fix and require the payment of a fee for the privilege of parking opposite the meters when they are in operation.



RS 33:4872 - Election to approve parking meters

§4872. Election to approve parking meters

Where the parking meters are installed, an election shall be held by the municipality to decide whether the parking meters shall remain on the streets or be removed if a petition signed by fifteen percent of the qualified voters of the municipality is presented to the governing authority after a six months trial period and prior to nine months after meters are installed. A majority of the qualified votes cast in the election shall determine the issue.



RS 33:4873 - Parish and municipal advertising

§4873. Parish and municipal advertising

Parish and municipal governing authorities may advertise by publications and radio and spend of their funds, not otherwise specifically allocated by law, sums prescribed as follows:

(1) Those serving territories exceeding one hundred thousand population may spend the sum of thirty thousand dollars annually.

(2) Those serving a territory with a population not exceeding one hundred thousand may spend the sum of fifteen thousand dollars annually.

(3) Repealed by Acts 1999, No. 501, §3, eff. June 28, 1999.

Acts 1991, No. 823, §1; Acts 1999, No. 501, §§1, 3, eff. June 28, 1999.



RS 33:4874 - Power to punish vagrancy

§4874. Repealed by Acts 2012, No. 86, §1.



RS 33:4875 - Hedges and fences; specifications

§4875. Hedges and fences; specifications

The police juries may regulate the height, and thickness, and may restrict the location of hedges and of fences constructed with posts and barbed wire.



RS 33:4875.1 - Exercise of police power; enclosure of residential and commercial swimming pools

§4875.1. Exercise of police power; enclosure of residential and commercial swimming pools

A. For the purpose of promoting the health, safety, and general welfare of the community, parish and municipal governing authorities may adopt ordinances regulating the enclosure of residential and commercial swimming pools. The ordinance shall provide for minimum heights for fences or walls enclosing the pool and locking or limited access gates. However, any such ordinance shall be subject to judicial review on the grounds of abuse of discretion, unreasonable exercise of police powers, excessive use of the power herein granted, or the denial of the right of due process. However, the right of judicial review of such ordinances shall not be limited by the provisions of this Section.

B. The provisions of this Section shall not apply to municipalities or parishes that either have an existing ordinance that governs fencing of swimming pools or that have a home rule charter.

Acts 1999, No. 1034, §1, eff. July 9, 1999.



RS 33:4876 - Abandoned automobiles, major appliances and other junk; disposition of

§4876. Abandoned automobiles, major appliances and other junk; disposition of

A. The governing authority of any municipality or parish may enact ordinances regulating or prohibiting the storing or abandoning of junk, wrecked or used automobiles or motor vehicles, or any part or parts thereof, or any other junk, discarded or abandoned major appliances, such as refrigerators, freezers, ranges or machinery or other metal, tin or other discarded items, on any vacant lot, or any portion of any occupied lot, neutral ground, street or sidewalk, within the municipality or parish.

B. The term "junk, wrecked or used automobiles or motor vehicles" as used herein shall mean any motor vehicle which is totally inoperable, left unattended on any portion of any occupied lot, neutral ground, street or sidewalk, and is so damaged or dismantled as to be a total loss. The term "total loss" shall mean that the cost to repair a damaged or dismantled motor vehicle exceeds the junk value of said vehicle, as determined by any recognized national appraisal book. The ordinance shall provide for the removal and disposition of such junk motor vehicles after notice of not less than ten days either placed on the vehicle itself or given to the owner, if known. Any vehicle which remains on the public ways or private property described above after notice given as provided in the ordinance shall be considered as public property and disposed of by the municipality or parish as the governing authority may designate. In the case of other abandoned property set forth in Subsection A, the notice shall be given to the owner of the lot or parcel of ground upon which the junk material is located, and the cost of removing said material shall constitute a special lien collectible in the same manner as special assessments are collectible by law.

C. In the exercise of the authority herein granted, the governing authority may provide for the removal of such abandoned junk by the municipality or parish and for the collection of the cost of removal, not to exceed two hundred dollars, from the owner of the material and, among other things, may require, but not by way of limitation, that any vacant lot or portion of any occupied lot used for the storage of junk, as herein defined, shall be surrounded or enclosed by a board fence or other enclosure.

Added by Acts 1970, No. 187, §1. Amended by Acts 1972, No. 348, §1; Acts 1981, No. 703, §1; Acts 2005, No. 317, §1, eff. June 29, 2005.



RS 33:4877 - Parish zoning ordinances; St. John the Baptist Parish

§4877. Parish zoning ordinances; St. John the Baptist Parish

The governing authority of the parish of St. John the Baptist is authorized to zone its territory, to create residential, commercial, and industrial districts, and to prohibit the establishment of places of business in residential districts. No zoning ordinance or creation of districts pursuant to the authority herein shall interfere with or hinder the operation of any existing public utility facilities, whether publicly or privately owned. The members of the governing authority attending zoning meetings shall be paid a twenty-five dollar per diem not to exceed eighteen meetings in any calendar year.

Added by Acts 1972, No. 632, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:4877.1 - Parish zoning, notice to property owners, prohibited rezoning

§4877.1. Parish zoning, notice to property owners, prohibited rezoning

The governing authority of any parish with a population of less than three hundred fifty thousand authorized to zone its territory shall, at least ten days prior to the initial hearing on the matter, notify the owner or owners of record of the properties to be zoned or rezoned in parochial zoning of the time and place of the hearing and subject matter of the regulations and restrictions.

Added by Acts 1976, No. 175, §2.



RS 33:4877.2 - Repealed by Acts 1997, No. 1274, 2, eff. Jan. 1, 1998.

§4877.2. Repealed by Acts 1997, No. 1274, §2, eff. Jan. 1, 1998.



RS 33:4878 - Reciprocal enforcement of traffic offenses in contiguous parishes

§4878. Reciprocal enforcement of traffic offenses in contiguous parishes

A. The provisions of this Section shall apply only to contiguous parishes. For the purposes of this Section, contiguous parishes are parishes which share a common boundary.

B. Parish governing authorities may enter into reciprocal agreements for the enforcement of traffic ordinances of the parishes or of the municipalities within the parishes. The agreement may include provisions relating to service of citation; personal jurisdiction; issuance of bench and arrest warrants; enforcement of judgments, warrants, and orders, and any other matters relating to enforcement of traffic ordinances.

C. In the absence of an agreement as authorized in Subsection B herein, the following provisions shall apply:

(1) The governing authority of a parish may provide by ordinance for the service of citation on residents of contiguous parishes who have allegedly violated a traffic ordinance of the parish adopting the ordinance or of a municipality within that parish. The service of citation shall be by registered mail, return receipt requested. Proof of such service shall be deemed service sufficient to establish personal jurisdiction over the alleged offender in any court which has subject matter jurisdiction over the offense.

(2) A court which obtains jurisdiction over a defendant as provided herein may issue a bench warrant for a defendant who fails to appear in court at the time stated in the citation.

(3) A bench warrant, judgment, or order of a court which obtains jurisdiction over a defendant as provided herein may be enforced in any manner not inconsistent with the constitution or laws of this state.

Added by Acts 1979, No. 725, §1.



RS 33:4879 - Purpose; firearms buyback program; authorization; city of New Orleans

§4879. Purpose; firearms buyback program; authorization

A. It is not the purpose of this Section to discourage private ownership of firearms by law abiding citizens, but rather to provide an avenue by which citizens may safely dispose of firearms they no longer desire to own.

B. Any municipality or parish may institute a firearms buyback program. Funding for the buyback program shall be acquired from cash donations from private businesses and may include funds from the assets, seizures, and forfeitures of any participating law enforcement agency within the jurisdiction of the municipality or parish, and no other public funds shall be used to implement the program. The firearms buyback program shall exist for not more than a thirty-day period in any calendar year or shall exist until the funds acquired or received for the purchase of the firearms are exhausted.

C. The municipality or parish shall promulgate rules of procedure governing the acquisition and disposal of firearms purchased through the program. Such weapons shall either be destroyed or delivered to law enforcement agencies of the municipality or parish for departmental use. Departmental use may include the sale of the firearms at a public auction. The proceeds of the sales shall be used to defray the costs of administering the auction, and any surplus funds shall be deposited into the training fund of the law enforcement agency conducting the sale or may be used by that agency to purchase law enforcement equipment. Any firearm sales authorized pursuant to the provisions of this Section shall comply with all state and federal firearms laws. In no case shall such weapon be given to any individual, except that a stolen weapon shall be returned to its rightful owner on proof of ownership.

Acts 1992, No. 600, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Acts 2014, No. 407, §1.



RS 33:4880 - Maximum penalty for dumping; Orleans Parish

§4880. Maximum penalty for dumping; Orleans Parish

Notwithstanding any other provision of law, the governing authority for the parish of Orleans may levy a fine not to exceed ten thousand dollars for the violation of any ordinance which prohibits the dumping of trash, refuse, garbage, debris or other solid or liquid waste upon any public property or private property without the owner's permission within the boundaries of the New Orleans Regional Business Park as provided in R.S. 33:4701. However, this provision shall not apply to any activity occurring in the course of servicing scheduled pickup routes pursuant to commercial, municipal or local government contracts or en route to an authorized pickup station, transfer station, or disposal facility by persons owning or operating duly licensed commercial vehicles engaged in the collection and transportation of solid waste, construction or demolition debris or wood waste as such terms are defined by the rules and regulations of the Louisiana Department of Environmental Quality.

Acts 2003, No. 238, §1; Acts 2004, No. 917, §1, eff. July 12, 2004.



RS 33:4881 - Maximum fines and penalties for dumping; Orleans Parish

§4881. Maximum fines and penalties for dumping; Orleans Parish

Notwithstanding any other provision of law, the governing authority for the parish of Orleans may provide for a fine not to exceed one thousand dollars and a sentence of imprisonment not to exceed six months in the parish jail for violation of any ordinance prohibiting the dumping of trash, debris, refuse, garbage, other solid and liquid waste, greases, and oils, such as but not limited to cooking oil and fats, motor oil, antifreeze, truck and automotive fluids, paint, paint thinners, and gasoline into drainage culverts, lines, or canals, upon any public place within the parish, upon private property within the parish not owned by the person accused of the violation, upon property owned or controlled by the parish, or in or on the waters within the parish, whether from a vehicle or otherwise, including but not limited to any public highway, public park, beach, campground, forestland, recreational area, trailer park, highway, road, street, or alley. Notwithstanding any provisions to the contrary, this Section shall not apply to any activity permitted or authorized by a state or federal program and also shall not apply to any activity during the servicing of scheduled pickup routes pursuant to commercial, municipal, or local government contracts, or en route to an authorized pickup station, transfer station, or disposal facility by persons owning or operating duly licensed commercial vehicles engaged in the collection and transportation of solid waste, construction, or demolition debris, or wood waste as such terms are defined by the rules and regulations of the Louisiana Department of Environmental Quality.

Acts 2004, No. 834, §2, eff. July 12, 2004.



RS 33:4882 - Building and zoning regulations in local governmental subdivisions; nonconforming use

§4882. Building and zoning regulations in local governmental subdivisions; nonconforming use

A. Notwithstanding any provision of law or municipal or parish ordinance or resolution to the contrary, the governing authority of any municipality or parish and any agency of any such municipality or parish shall not allow and shall not cause any building or land to lose its nonconforming use status because, during all or part of the period of August 29, 2005, through August 28, 2007, as a result of damage caused by Hurricane Katrina or Hurricane Rita, it is temporarily vacant or operations normally carried on in such building or on such land have been temporarily discontinued.

B. Notwithstanding the provisions of Subsection A of this Section, the governing authority of any parish having a population in excess of four hundred thousand, based on the latest federal decennial census, may by ordinance reduce the time period of August 29, 2005, through August 28, 2007, provided in Subsection A of this Section.

Acts 2006, No. 737, §1, eff. June 29, 2006.



RS 33:4883 - Exercise of police power; backwashing and drainage of residential and commercial pools

§4883. Exercise of police power; backwashing and drainage of residential and commercial pools

For the purpose of promoting the health, safety, and general welfare of the community, parish and municipal governing authorities may adopt ordinances regulating the backwashing and drainage of residential and commercial swimming pools into the street. Such ordinances may restrict the practice of backwashing or draining a swimming pool into the street. Any such ordinance shall be subject to judicial review on the grounds of abuse of discretion, unreasonable exercise of police powers, excessive use of the power herein granted, or the denial of the right of due process. However, the right of judicial review of such ordinances shall not be limited by the provisions of this Section.

Acts 2010, No. 421, §1.



RS 33:4884 - Culverts; municipal and parish governments

§4884. Culverts; municipal and parish governments

The governing authority of a local governmental subdivision may purchase, install, maintain, or replace culverts within any drain, ditch, or canal within its jurisdiction if the governing authority determines such action to be beneficial to the public at large, even if the installation of such culverts may result in a benefit to a private landowner. The governing authority may adopt ordinances regulating the installation of culverts, which may include a requirement that a private person wishing to have a culvert installed within a drain, ditch, or canal affecting his property contract with the governing authority to provide such construction services. The governing authority may only provide materials or construction services pursuant to such an ordinance upon full reimbursement of the costs to the governing authority by the private property owner.

Acts 2010, No. 719, §1.



RS 33:4890 - Police power confirmed; concurrent exercise of the police power by state and local government

PART VII. CONCURRENT EXERCISE OF THE POLICE POWER AND

CERTAIN PRIVILEGED COMMUNICATIONS

§4890. Police power confirmed; concurrent exercise of the police power by state and local government

The delegation of police power to all incorporated municipalities and parishes, whether pursuant to the provisions of this Chapter, or of other general or special laws, powers granted in their charters, home rule plans of government, or any other authority or grant of the police power and the concurrent exercise thereof is confirmed.

Added by Acts 1976, No. 365, §1; Acts 2010, No. 610, §1, eff. June 25, 2010.



RS 33:4891 - Privileged communications to code enforcement officers

§4891. Privileged communications to code enforcement officers

A. As used in this Section, the following terms shall have the following meanings unless the context clearly requires otherwise:

(1) "Code enforcement officer" shall mean any employee of a local governmental subdivision or any of its districts, agencies, or departments who is authorized to make inspections, issue violation notices or summonses, or who is otherwise authorized to enforce the ordinances of the local governmental subdivision, including animal control officers. The term "code enforcement officer" shall not include building or zoning inspectors.

(2) "Hotline" or "call center" means a method or system created or established to accept any form of communication whether telephonic, electronic, oral, or written for the purposes of providing citizens of the local governmental subdivision a means to report or provide information relating to alleged local code violations except local code violations enforced by building or zoning inspectors.

(3) "Privileged communication" means an oral or written statement submitted to a code enforcement officer or hotline for the purpose of reporting alleged local code violations.

B. In connection with any code enforcement case or proceeding, no person shall be required to disclose by way of discovery, testimony, public record request, or otherwise a privileged communication, or be required to produce under subpoena or otherwise any records, documentary evidence, opinions, or decisions relating to such privileged communication.

C. The privilege shall cease only:

(1) Upon the person who reported the alleged violation voluntarily disclosing or consenting to disclosure of any significant part of the privileged matter.

(2) When the person who reported the alleged violation testifies or is compelled to testify on behalf of the local government on the matter.

(3) Upon motion of any person arrested or charged with a code violation who petitions the court or adjudication hearing officer for an in-camera inspection of the records of a privileged communication concerning such person. The motion shall allege facts showing that such records would provide evidence favorable to the defendant and relevant to the issue of the adjudication of the code violation. If the court or adjudication hearing officer determines that the person is entitled to all or any part of such records, it may order production and disclosure as it deems appropriate based upon a finding that it contains exculpatory evidence.

Acts 2010, No. 610, §1, eff. June 25, 2010.



RS 33:5001 - Short title

PART VIII. LOUISIANA INCLUSIONARY ZONING

AND WORKFORCE AFFORDABLE HOUSING ACT

§5001. Short title

This Part shall be known and may be cited as the "Louisiana Inclusionary Zoning and Workforce Affordable Housing Act".

Acts 2006, No. 810, §1, eff. July 1, 2006.

NOTE: See HCR 123 of the 2007 RS for recommended inclusionary zoning ordinance.



RS 33:5002 - Findings and purpose

§5002. Findings and purpose

A. The legislature finds that:

(1) In many municipalities and parishes, there is a serious shortage of decent, safe, and sanitary residential housing available at prices or rents that are affordable to low and moderate income families.

(2) The affordable housing shortage constitutes a danger to the health, safety, and welfare of all residents of the state and is a barrier to sound growth and sustainable economic development for the state's municipalities and parishes.

(3) These conditions have been exacerbated by the damage to the state's housing stock caused by Hurricane Rita and Hurricane Katrina.

(4) The state will undergo an unprecedented residential construction boom over the next decade to restore housing for hurricane victims and new residents to the state in both damaged parishes and receiving parishes.

(5) While pre-hurricane concentrated poverty contributed to social isolation and its concurrent ills, mixed income communities have proven to hold better social outcomes for all residents, including better education, workforce, and health outcomes.

(6) Hundreds of jurisdictions and a dozen states have adopted planning and implementation policies to deliver economically integrated housing development through inclusionary zoning to ensure all sectors of housing need are securely met.

(7) Inclusionary zoning, which requires all residential developments of a certain scale to include the development of affordable housing along with market rate housing, has proven a highly effective strategy to build on the expertise of private developers, while compensating them for their contributions.

B.(1) The legislature recognizes the following provisions of the Constitution of Louisiana:

(a) Article VI, Section 17 of the Constitution of Louisiana provides that, subject to uniform procedures established by law, a local governmental subdivision may adopt regulations for land use and zoning.

(b) Article I, Section 4 provides that the right to property is subject to reasonable statutory restrictions and the reasonable exercise of the police power.

(c) Article VI, Section 9 provides that the police power of the state shall never be abridged.

(2) In the exercise of the police power of the state to protect the public health and welfare and pursuant to the authority of the legislature to establish uniform procedures for land use and zoning by law, this Part is enacted to provide authority for and to permit municipalities and parishes to use inclusionary zoning to promote the development of affordable housing for low and moderate income families.

Acts 2006, No. 810, §1, eff. July 1, 2006.



RS 33:5003 - Inclusionary zoning

§5003. Inclusionary zoning

Any municipality or parish in the state that adopts land use or zoning ordinances, resolutions, or regulations may adopt ordinances to provide for inclusionary zoning to increase the availability of affordable dwelling units within the jurisdiction of the respective municipality or parish.

Acts 2006, No. 810, §1, eff. July 1, 2006.



RS 33:5051 - PROPERTY OWNERS

CHAPTER 15. PROPERTY OWNERS

§5051. Platting land into squares or lots before sale; filing map of land; limitations on dedications

A. Whenever the owner of any real estate desires to lay off the same into squares or lots with streets or alleys between the squares or lots and with the intention of selling or offering for sale any of the squares or lots, he shall, before selling any square or lot or any portion of same:

(1) Cause the real estate to be surveyed and platted or subdivided by a licensed land surveyor into lots or blocks, or both, each designated by number.

(2) Set monuments at all of the corners of every lot and block thereof.

(3) Write the lot designation on the plat or map, and cause it to be made and filed in the office of the keeper of notarial records of the parish wherein the property is situated and copied into the conveyance record book of such parish, and a duplicate thereof filed with the assessor of the parish, a correct map of the real estate so divided.

B. The map referenced in Subsection A of this Section shall contain the following:

(1) The section, township, and range in which such real estate or subdivision thereof lies according to government survey.

(2) The dimensions of each square in feet, feet and inches, or meters.

(3) The designation of each lot or subdivision of a square and its dimensions in feet, feet and inches, or meters.

(4) The name of each street and alley and its length and width in feet, feet and inches, or meters.

(5) The name or number of each square or plat dedicated to public use.

(6) A certificate of the parish surveyor or any other licensed land surveyor of this state approving said map and stating that the same is in accordance with the provisions of this Section and with the laws and ordinances of the parish in which the property is situated.

(7) A formal dedication made by the owner or owners of the property or their duly authorized agent of all the streets, alleys, and public squares or plats shown on the map to public use.

C. Formal dedication of property as a road, street, alley, or cul-de-sac shall impose no responsibility on the political subdivision in which the property is located until:

(1) The dedication is formally and specifically accepted by the political subdivision through a written certification that the road, street, alley, or cul-de-sac is in compliance with all standards applicable to construction set forth in ordinances, regulations, and policies of the political subdivision, which certification may be made directly on the map which contains the dedication; or

(2) The road, street, alley, or cul-de-sac is maintained by the political subdivision.

Amended by Acts 1962, No. 34, §1. Acts 1988, No. 367, §1; Acts 1988, No. 510, §1; Acts 1995, No. 666, §2.



RS 33:5052 - Enforcement of requirements

§5052. Enforcement of requirements

All clerks and ex-officio recorders and notaries public in all the parishes, the parish of Orleans excepted, shall refuse to place on record any deeds of sale of property to which R.S. 33:5051 applies until the provisions of R.S. 33:5051 have been complied with. They shall report to the district attorney all violations thereof coming within their knowledge.



RS 33:5053 - Penalty for violation

§5053. Penalty for violation

Any person, agent, or attorney in fact who violates R.S. 33:5051 or R.S. 33:5052 shall be fined not less than ten dollars nor more than five hundred dollars for each offense.



RS 33:5054 - Plan correcting discrepancy between prior plan and lots sold thereunder; objections; registration of corrected plan

§5054. Plan correcting discrepancy between prior plan and lots sold thereunder; objections; registration of corrected plan

Whenever land, divided into town lots and sold in conformity with a plan, is not of the same extent as that mentioned in the plan, and the difference is more than one thousandth part, the surveyor, commissioned for the parish where said land is situated, shall apportion, in conformity with the civil code, the surplus or deficit of the land, and make a plan pointing out, according to the apportionment, the correct dimensions of each square and the breadth of each street. The plan shall be deposited by the surveyor of the parish in the office of parish recorder. Public notices shall be given by the surveyor in a newspaper published in the parish designated as the official journal or in an adjoining parish if there is none published in the parish, during thirty days, directing all persons interested to present their opposition to the plan deposited as aforesaid with the parish recorder, which oppositions shall be referred to and decided by the district court. The plan, when not opposed within the delay aforesaid, or when modified in the opposition filed, shall be registered by the recorder in his office, and shall be authentic evidence of the description and dimensions of the property.



RS 33:5055 - Contracts of property owners for preservation of architectural style in cities of 300,000

§5055. Contracts of property owners for preservation of architectural style in cities of 300,000

Within cities having a population of more than three hundred thousand inhabitants in order that the architectural style of buildings and structures situated in certain designated localities or boundaries or between certain street or road intersections, and fronting on designated public streets, boulevards, roads or public or private roads and places, may be preserved in their integrity and not impaired, changed, altered or destroyed, it shall be lawful for the owners of such real estate and others having rights therein, or if the owners of same or others having rights therein, be minors or interdicts, for their tutors, curators or administrators, to enter into written agreements, to be duly acknowledged according to law before any notary public, or by authentic acts, whereby they mutually agree to preserve in their integrity and not to impair, change, alter or destroy the architectural style or distinctive features of their buildings or the fronts thereof, situated or located as described in the agreements, so far as the same relate to the style, appearance, texture of materials and other distinctive features thereof, for the term of years to be specified in the contracts.



RS 33:5056 - Registration of contracts when three-fourths of buildings in area are covered

§5056. Registration of contracts when three-fourths of buildings in area are covered

The contracts to be binding as between all those entering the same with reference to their buildings situated in certain designated localities or boundaries or between certain street or road intersections, and fronting on designated public streets, boulevards, roads or public or private roads or places, specified in said agreements, shall provide that the written contracts shall be registered in the conveyance records of the parish, only after three-fourths of the buildings situated in the designated boundaries or between certain street or road intersections, and fronting on designated public streets, boulevards, roads, or public or private roads or places, have been made the subject of such agreements. This fact shall be certified to under oath by such public officer, or person of the full age of majority, to be named by the parties to the agreements, for such purpose, in the contracts or agreements. There shall be no charge imposed for the registry in the conveyance records of the parish, of the agreements, should any judge or any court of record in which the real estate is located, certify in writing on such agreements that in his estimation the contracts confer some benefit to the history and public welfare of the locality and state. Registry of the agreements as aforesaid shall constitute full notice of the contracts and the validity thereof, as affecting and binding upon the parties and their properties described therein, their heirs, successors or assigns.



RS 33:5057 - Persons entitled to enforce contracts; costs

§5057. Persons entitled to enforce contracts; costs

The contracts and agreements to be binding and valid shall likewise stipulate and provide that the observance and fulfillment thereof may be enforced and insisted upon by any third persons or parties or public officers or the officers of incorporated municipalities, associations, or public or private corporations, to be designated therein, or either or any of them, by suit or legal action instituted in any court of competent civil jurisdiction, setting forth the breach or violation of the contract, and for the enjoining thereof either by prohibitory or mandatory injunctions or both. There shall be no costs of court or sheriff's fees imposed in such matters, should the presiding judge of the court in which same is brought, certify that such suit confers some benefit to the history and public welfare of the State. Such actions may be likewise brought by the principals to the contracts, for the same purposes, or by either or any of them, with the same exemption as to costs.



RS 33:5058 - Mandatory injunction to compel repair of buildings

§5058. Mandatory injunction to compel repair of buildings

The wilful failure to keep such buildings in necessary repair or from falling into ruin or from condemnation as unsafe, when it lies in the power of the owner thereof to prevent the same and to provide therefor, shall be grounds for the asking and issuance of a mandatory injunction by the parties named in the act or contract, to be obeyed in such time as the court shall deem meet and sufficient, not to exceed six months, to make the necessary repairs to such buildings.



RS 33:5059 - Consideration for contracts

§5059. Consideration for contracts

There need be no statement of any monetary or other consideration in said agreements, contracts or acts to make same valid and binding.



RS 33:5060 - Submission of specifications for artificial watercourse crossing private property; inspection

§5060. Submission of specifications for artificial watercourse crossing private property; inspection

All owners of real estate or agents thereof, before constructing any artificial drain, storm sewer, conduit or culvert across private property shall submit plans and specifications therefor and receive the approval of the municipal authorities before doing the work, in order that the artificial drain, culvert, storm sewer, or conduit may be made of sufficient size and so designed as to care for the drainage water flowing from the water shed above the property. The municipal government, through its engineer, or other proper department may inspect all work to the end that the same may comply with the plans and specifications as approved for same.



RS 33:5061 - Right to adopt ordinances

§5061. Right to adopt ordinances

All municipalities may adopt ordinances necessary to carry out the provisions of R.S. 33:5060 and provide penalties for the violation thereof.



RS 33:5062 - Weed cutting in municipalities; abutting owner's liability; notice; waiver of notice

§5062. Weed cutting in municipalities; abutting owner's liability; notice; waiver of notice

A. The governing authority of any municipality may enact ordinances requiring that property be maintained in a safe and sanitary condition, including ordinances providing for the cutting, destruction, or removal of noxious weeds or grass or other deleterious, unhealthful, or noxious growths on any sidewalks or banquettes and on any lot, place, or area within the municipality. The charges, costs, and expenses incurred by the municipal governing authority in enforcing such ordinances, shall, to the extent of the actual cost thereof to the municipal governing authority, be a charge, cost, or expense of the property abutting the sidewalk or banquette or of the lot, place, or area, and the owner thereof.

B. No such work shall be undertaken by the municipal governing authority pursuant to this Section until the owner of the lot, place, or area, or the owner of the abutting property where the weeds or growths are to be removed, as shown on the last assessment roll of the municipality, has an opportunity of doing the work himself within at least five days after notice has been given him by advertisement in the official journal of the municipality within which same is located for two consecutive days or after notice has been given him by registered mail, addressed in accordance with the tax rolls of the municipality.

C. However, a municipal governing authority may undertake the cutting, destruction, or removal of noxious weeds or grass or other deleterious, unhealthful, or noxious growths on any property within the municipality on a monthly basis without the notice required in Subsection B of this Section if the property owner liable has been notified pursuant to said Subsection at any time during the immediately preceding twelve months and has failed to do the work himself after opportunity to do so. However, prior to undertaking such work, the municipal governing authority shall file and record an affidavit, signed by the mayor of the municipality or his designee, at its administrative office. Such affidavit shall include the following:

(1) A description of the property sufficient to reasonably identify it.

(2) A photograph of the property sufficient to reasonably identify its unsafe or unsanitary condition and to justify the necessity for cutting, destroying, or removing weeds, grass, or other noxious growths.

(3) A statement that the property owner liable has within the past twelve months failed to do such work after notification and opportunity to do so pursuant to Subsection B of this Section.

Amended by Acts 1968, No. 482, §1; Acts 1978, No. 431, §1, eff. July 10, 1978; Acts 1979, No. 123, §1; Acts 1990, No. 42, §1; Acts 1991, No. 683, §1; Acts 1999, No. 335, §1; Acts 2001, No. 101, §1; Acts 2001, No. 949, §1; Acts 2001, No. 1159, §1, eff. June 29, 2001; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Acts 2014, No. 164, §1.



RS 33:5062.1 - City of Plaquemine; grass and weed cutting

§5062.1. City of Plaquemine; grass and weed cutting

A. The governing authority of the city of Plaquemine may adopt ordinances regulating or prohibiting the growth or accumulation of grass, noxious weeds, or other deleterious or unhealthful growths in accordance with the provisions of this Section. In the exercise of the authority herein granted, the governing authority may require or compel an owner of property to cut, destroy, or remove such grass, noxious weeds, or other deleterious or unhealthful growths from his property or from any sidewalk or banquette abutting his property.

B. If an owner of property fails to cut, destroy, or remove such grass or other matter from his property or from any abutting sidewalk or banquette, the governing authority shall notify the property owner of its intent to perform such work after five days and to charge the property owner for the work. Such notice shall be given by registered mail, addressed in accordance with the tax rolls of the municipality, or served on the property owner, by domiciliary or personal service, by a representative of the governing authority.

C. If the owner of the property fails to cut, destroy, or remove the matter within five days after receipt of such notice, the governing authority may have such grass or other matter cut, destroyed, or removed and may charge the property owner reasonable costs incurred in performing such work. The bill for the work shall be delivered by registered mail, addressed in accordance with the tax rolls of the municipality, or served on the property owner, by domiciliary or personal service, by a representative of the governing authority.

D. Upon failure of the property owner to pay the charges within thirty days of receipt of the bill, the governing authority may file a certified copy of said charges with the recorder of mortgages, and the same, when so filed and recorded, shall operate as a lien and privilege in favor of the municipality against the property on which the work was done or against the property abutting the sidewalk or banquette on which the work was done. The lien and privilege granted under this Subsection shall have the same ranking as an ad valorem tax lien on immovable property as provided in R.S. 9:4821(1).

Acts 1995, No. 31, §1.



RS 33:5063 - Mailing statement showing expense incurred; addition to tax liability

§5063. Mailing statement showing expense incurred; addition to tax liability

If, after the cutting, destruction or removal of such weeds, grass, or growths, by the municipality after due notice as above provided, the cost or expense thereof has not been paid within ten days, the tax collector of the municipality shall furnish the owner, as shown on the last assessment roll of the municipality, by registered mail a written statement showing the cost or expense incurred for the work, and the place or property on which the work was done. If the said statement is not paid within one month thereafter, the amount thereof shall be included in and form part of the taxes due by the owner of said property, and when collected shall be credited to the general fund of said municipality.

Amended by Acts 1968, No. 482, §2.



RS 33:5064 - Record of charges for weed cutting

§5064. Record of charges for weed cutting

The tax collector shall maintain a record of such charges prior to the filing of the tax rolls, which record shall be open to inspection at all times and which shall constitute legal notice to the purchasers of the property, or parties lending money thereon, of the assessment.



RS 33:5065 - Maintenance of abandoned residential properties in municipalities and parishes

§5065. Maintenance of abandoned residential properties in municipalities and parishes

The governing authority of any parish with a population between four hundred thousand and four hundred forty thousand based on the latest federal decennial census, and any governing authority of a municipality that lies within such a parish, may enact ordinances requiring that abandoned residential property be maintained in safe and sanitary condition to maintain the stability of the neighborhood.

Acts 2012, No. 692, §2, eff. Oct. 1, 2012.



RS 33:5066 - Definitions

§5066. Definitions

The following words and phrases when used in R.S. 33:5065 through 5069 shall have the following meanings, unless the context clearly indicates otherwise:

(1) "Abandoned residential property" shall mean one-to-four-family residential property that is vacant as the result of the relinquishment of physical possession or control by a homeowner or any other person or entity. Property may be deemed abandoned when there is evidence of conditions, taken separately or as a whole, that would lead a reasonable person to conclude that the property was unoccupied, including but not limited to evidence of vacancy.

(2) "Evidence of vacancy" shall mean a condition that on its own, or combined with other conditions present, would lead a reasonable person to believe that the property is vacant. Such conditions include but are not limited to overgrown or dead vegetation, accumulation of newspapers, circulars, flyers, or mail, past due utility notices or disconnected utilities, accumulation of trash, junk or debris, the absence of window coverings such as curtains, blinds or shutters, the absence of furnishings or personal items consistent with residential habitation, and statements by neighbors, passersby, delivery agents, or government employees that the property is unoccupied.

(3) "Maintenance" shall mean but is not limited to repairing or replacing broken glass windows, repairing or replacing exterior doors, repairing or replacing soffit, fascia, shutters, and siding, repairing or replacing fences, and maintaining or covering swimming pools and hot tubs.

(4) "Notice" shall mean posting notice of the alleged violation on the door of the property at issue and sending notice via certified mail, return receipt requested, from the governing authority addressed to the property owner, referencing the subject property, providing an explanation of the maintenance needed on the property, specifying the time period in which the work is required to be completed, providing the name and phone number of a contact person with the governing authority who has knowledge of the matter who can provide more information, including a copy of the applicable ordinance, and including a photo of the subject property. If the property is encumbered by a recorded mortgage, then a notice letter shall also be sent certified mail, return receipt requested, from the governing authority addressed to the seizing creditor, mortgage holder, lien holder, or loan servicer of foreclosed property pending title transfer that includes all of the information and enclosures required to be provided in the letter to the owner.

(5) "Owner" is defined as any person with care, custody, or control of the property at issue, including but not limited to record owners, seizing creditors, mortgage holders, lien holders, loan servicers of foreclosed property pending title transfer, or an agent or assignee of the seizing creditor, mortgage holders, lien holders, or loan servicer.

Acts 2012, No. 692, §2, eff. Oct. 1, 2012.



RS 33:5067 - Time delays, procedure for maintenance

§5067. Time delays, procedure for maintenance

A. No such work shall be undertaken by the governing authority pursuant to this Section until the owner of the property, as defined in R.S. 33:5066, has been given notice and a minimum of forty-five days to perform the maintenance.

B.(1) A governing authority may undertake the maintenance of the property if the requirements of notice and time delay as provided for herein have been met and the maintenance has not been performed.

(2) The governing authority shall take a photograph showing the condition of the property before the maintenance is performed and shall take a photograph showing the condition of the property after the maintenance is performed. The governing authority shall keep records showing the expenses incurred in maintaining the property, and those records shall be retained for a period of five years or until the property is sold, whichever time is less.

(3) The governing authority shall use licensed and insured vendors to perform maintenance on property pursuant to this Section.

C. After completion of the maintenance on the subject property, the governing authority shall record in the public mortgage records in the parish where the property is located, an affidavit, signed by either the chief elected official or his designee or by the parish or city attorney or his designee. The required affidavit shall include the following:

(1) A legal description of the property to which maintenance was performed, sufficient to reasonably identify it.

(2) The name of the property owner.

(3) A description of the maintenance performed and an itemization of the amounts of money spent on maintenance.

(4) The name of the governing authority and a statement that the provisions of this statute and the provisions of the applicable local ordinance have been complied with.

Acts 2012, No. 692, §2, eff. Oct. 1, 2012.



RS 33:5068 - Privilege

§5068. Privilege

A. The governing authority shall have a privilege against the subject property for the cost of maintenance it incurs, as documented in the recorded affidavit, and the privilege shall have the ranking priority as to other mortgages and privileges as provided in R.S. 9:4821(1).

B. The cost of maintenance, including charges, costs, and expenses incurred by the governing authority in enforcing such ordinances enacted pursuant to R.S. 33:5065 through 5069, shall be the actual cost thereof to the governing authority, not to exceed a total amount of five thousand dollars in a twelve-month period.

Acts 2012, No. 692, §2, eff. Oct. 1, 2012.



RS 33:5069 - Procedure for disputing privileges

§5069. Procedure for disputing privileges

A property owner and a mortgage holder shall have the right to dispute a privilege created against a mortgaged property under R.S. 33:5068, if the work creating a privilege was not performed on the property. A privilege may be disputed by submitting an affidavit to the governing authority. The affidavit shall be made by someone with knowledge of the condition of property, providing a statement that the work giving rise to the lien was not performed on the subject property, and giving an explanation as to why it believes the work was not performed on the property. Additional documentation may be submitted with the affidavit, such as pictures of the identity and condition of the property, and invoices or records showing that work was performed privately. Upon receiving the affidavit and other documentation, the governing authority shall have thirty days to investigate the dispute and respond by either producing pictures or records to prove that the privilege established on the property for work performed is accurate, or by issuing a written release and cancellation of the privilege.

Acts 2012, No. 692, §2, eff. Oct. 1, 2012.



RS 33:5151 - GROUP INSURANCE

CHAPTER 16. GROUP INSURANCE

§5151. Power to contract for group insurance; premiums

A. Any municipality or political subdivision of the state may make contracts of insurance with any insurance company legally authorized to do business in this state insuring their employees and officials under policies of group insurance covering hospitalization, and retirement, for such employees and officials, and may agree to match the payments of the employees and officials for the premiums or charges for any such contracts payable out of the funds of such municipality or political subdivision, respectively.

B. Nothing in this Section or in R.S. 42:851 shall be construed to limit the contribution of a local governmental subdivision toward the payment of premiums for accident and health protection for its employees or their dependents, or both.

Acts 1950, No. 77, §1. Amended by Acts 1952, No. 523, §1; Acts 1988, No. 154, §1.



RS 33:5152 - Withholding of premium payments from wages

§5152. Withholding of premium payments from wages

The said police juries and municipalities respectively may deduct from the employee's pay such parts of the premiums as are payable by the employee and as may be authorized in writing by the employee.

Acts 1950, No. 77, §2.



RS 33:5153 - Power to contract for group liability insurance

§5153. Power to contract for group liability insurance

Any political subdivision of this state may make contracts of insurance with any insurance company legally authorized to do business in this state insuring their officers, employees, agents, and officials, elected, appointed, or hired, under policies of group liability insurance, against any personal liability that may arise as a result of their actions taken within the scope and discharge of their duties as public officers, agents, officials or employees.

Added by Acts 1976, No. 265, §1.



RS 33:5161 - Post-employment benefits funds; political subdivisions

CHAPTER 17. POST-EMPLOYMENT BENEFITS FUNDS;

POLITICAL SUBDIVISIONS

§5161. Post-employment benefits funds; political subdivisions

A.(1) Notwithstanding any other provision of law to the contrary, a political subdivision may establish, by ordinance or resolution, post-employment benefits funds.

(2) For purposes of this Chapter, "post-employment benefits" shall mean health care, life insurance, or any other benefit, not including pension benefits, provided by the political subdivision to a person who is no longer employed by such political subdivision.

(3) Any such fund shall be established for the purpose of paying the employer's share of post-employment benefits of employees, all as prescribed by the ordinance or resolution creating the fund.

(4) Any such fund also may be for the purpose of paying the employer's share of post-employment benefits of employees of political subdivisions created by, or for which taxes are levied by, the political subdivision creating the fund.

(5) The political subdivision may receive and deposit in the fund any monies which may be lawfully used for the purpose of the fund.

B.(1) A political subdivision is hereby authorized to establish, by ordinance or resolution, one or more trusts or to participate in a multiemployer trust to hold and invest the assets of post-employment benefits funds.

(2)(a) A political subdivision is further authorized to provide for the management and investment of any such fund or trust, including the establishment of a board or commission or the designation of an existing board or commission for such purposes.

(b) The ordinance or resolution establishing a fund or trust shall provide for the organization of and the manner of election or appointment of the members of such board or commission.

(c) Any political subdivision that establishes one or more post-employment benefit trusts shall develop and adopt an investment policy that details and clarifies investment objectives and the procedures and constraints necessary to reach the objectives of such trusts, in accordance with the provisions of R.S. 33:5162.

(3) Any trustee serving pursuant to the provisions of this Section shall be subject to the provisions of Subpart E of Part II of the Louisiana Trust Code.

C. Any post-employment benefits fund or trust established by a political subdivision prior to August 15, 2007, shall remain in effect and shall be amended, modified, or repealed as provided in the ordinance or resolution establishing such fund or trust and any other applicable law.

Acts 2007, No. 202, §1; Acts 2008, No. 87, §1.



RS 33:5162 - Investment of post-employment benefits trusts; political subdivisions

§5162. Investment of post-employment benefits trusts; political subdivisions

A. Any political subdivision of the state may invest post-employment benefits funds of the political subdivision held in a trust created pursuant to this Chapter in any of the following securities:

(1) Direct United States Treasury obligations, the principal and interest of which are fully guaranteed by the government of the United States.

(2) Bonds, debentures, notes, or other evidence of indebtedness any of which are issued or guaranteed by federal agencies and backed by the full faith and credit of the United States of America.

(3) Bonds, debentures, notes, or other evidence of indebtedness any of which are issued or guaranteed by a United States government-sponsored entity.

(4) Direct security repurchase agreements of any federal book-entry only securities enumerated in Paragraphs (1), (2), and (3) of this Subsection. "Direct security repurchase agreement" means an agreement under which the trust buys, holds for a specified time, and then sells back those securities and obligations enumerated in Paragraphs (1), (2), and (3) of this Subsection.

(5) Bonds, debentures, notes, or other evidence of indebtedness any of which are issued by corporations of the United States which are rated investment grade as reflected by a rating by Moody's, Inc., of Baa or its equivalent or better or a rating by Fitch or Standard & Poor's Corporation of BBB or its equivalent or better.

(6) Bonds, debentures, notes, or other evidence of indebtedness any of which are issued by and backed by the full faith and credit of sovereign nations, are denominated in United States dollars, and are rated investment grade as reflected by a rating by Moody's, Inc., of A or better or a rating by Fitch or Standard & Poor's Corporation of A or better.

(7) Money market mutual funds as authorized by Paragraph (11) of this Subsection, direct issue commercial paper except asset-backed commercial paper as prohibited by Paragraph (B)(3) of this Section, and other short-term money market securities as authorized by this Chapter.

(8) The Louisiana Asset Management Pool and any other intergovernmental pool formed by or of Louisiana governmental entities.

(9)(a) Time certificates of deposit of any bank domiciled or having a branch office in the state of Louisiana, savings accounts or shares, as defined by R.S. 6:703, of savings and loan associations and savings banks, or share accounts and share certificate accounts of federally or state-chartered credit unions issuing time certificates of deposit. For those funds made available for investment in time certificates of deposit, the rate of interest paid by the bank shall be established by contract between the bank and the trust; however, the interest rate at the time of investment shall be a rate not less than fifty basis points below the prevailing market interest rate on direct obligations of the United States Treasury with a similar length of maturity.

(b) Funds invested in accordance with the provisions of this Paragraph shall not exceed at any time the amount insured by the Federal Deposit Insurance Corporation in any one banking institution or in any one savings and loan association or National Credit Union Administration unless the uninsured portion is collateralized by the pledge of securities in the manner provided in R.S. 39:1221.

(10) Stocks of any corporation listed on the New York Stock Exchange, the American Stock Exchange, or authorized for quotations display on the National Association of Securities Dealers Automated Quotations System or any successor national exchanges.

(11) Mutual funds which are registered with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and that are listed on the New York Stock Exchange, the American Stock Exchange, or authorized for quotations display on the National Association of Securities Dealers Automated Quotations System or any successor national exchanges, and that have underlying investments consisting predominantly of securities permitted by this Chapter. As used in this Section, "predominantly" means ninety percent or greater.

(12) Exchange traded funds which are registered with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and that are listed on the New York Stock Exchange, the American Stock Exchange, or authorized for quotations display on the National Association of Securities Dealers Automated Quotations System or any successor national exchanges, and which have underlying investments consisting predominantly of securities permitted by this Chapter.

B. The following investments and activities are hereby prohibited by any political subdivision of the state in the investment of post-employment benefits funds of the political subdivision that are held in trusts created under this Chapter:

(1) The use of any leverage either directly or through mutual funds or exchange traded funds that use leverage.

(2) Selling short any securities either directly or through mutual funds or exchange traded funds that sell securities short.

(3) Investing in or by any of the following: asset-backed securities other than those issued directly by the entities described in Paragraphs (A)(1), (A)(2), and (A)(3) of this Section; the purchase of stock warrants; any direct interest in oil, gas, or other mineral exploration program; private or direct placements of any kind; direct ownership of real estate or real estate investment trusts; collectibles such as coins, stamps, or art; direct loans or extensions of credit; the direct purchase of securities denominated in foreign currencies, purchased on foreign exchanges, or cleared through foreign clearing entities; the direct purchase of single family or commercial mortgages; collateralized mortgage obligations that have been stripped into interest only or principal only obligations; inverse floaters; or structured notes. For the purposes of this Section, "structured notes" means securities which have been restructured, modified, or reissued by private entities.

C. This Subsection shall apply to all political subdivisions of the state in the administration of all post-employment benefits funds of the political subdivision that are held in trusts created under this Chapter:

(1)(a) Though the investment policy adopted by a political subdivision for the trust may provide for specific asset allocations for asset classes, in no circumstance except as provided in this Section shall a trust created under this Chapter allocate more than fifty-five percent, in value, of the total portfolio in equities.

(b) If the equity portion of the portfolio exceeds fifty-five percent of the total portfolio as measured at the end of a calendar quarter, the trust shall take such actions as are prudent to reduce the equity portion of the portfolio to no more than fifty-five percent during the following calendar quarter.

(c) The underlying assets of mutual funds and exchange traded funds shall be used when making calculations as required by this Paragraph.

(2)(a) The trust shall not own more than five percent of the outstanding stock of any company.

(b) In the event the trust shall come to own greater than five percent of the outstanding stock of a company as measured at the end of a calendar quarter, the trust shall take such actions as are prudent to reduce its ownership to below five percent during the following calendar quarter.

(3)(a) No more than five percent of the funds designated for equity allocation shall be invested in the stock of any single company.

(b) In the event that more than ten percent of the funds designated for equity allocation become invested in the stock of any single company as measured at the end of a calendar quarter, the trust shall take such actions as are prudent to reduce its ownership to below ten percent during the following calendar quarter.

(4)(a) The trust may not allow more than fifteen percent of the funds designated for equity allocation to be concentrated in any single industry.

(b) In the event the trust shall come to own greater than fifteen percent of the funds designated for equity allocation in a single industry as measured at the end of a calendar quarter, the trust shall take such actions as are prudent to reduce its ownership to below fifteen percent during the following calendar quarter.

(c) "Industry" as used in this Section shall be defined by the Global Industry Classification System as promulgated by Standard & Poor's or its successors from time to time.

(5) Fixed income securities shall be selected with consideration for the total anticipated return, taking into consideration both interest income and capital appreciation or loss.

(6) All fixed income investments shall be appropriately diversified by maturity, security, sector, and credit quality.

(7) If any fixed income investment security in the portfolio is downgraded below the applicable requirements in Paragraph (A)(5) or (6) of this Section, the trust shall take such actions as are prudent to eliminate its exposure to that security by the end of the next full calendar quarter.

(8) Active management of the investment portfolio is permitted.

(9)(a) The trust may retain one or more investment managers or advisors to manage a portfolio or portfolios in a discretionary manner strictly limited by this Chapter and the investment guidelines adopted by the trust.

(b) Any investment manager or advisor must be a Registered Investment Advisor under the Investment Advisers Act of 1940, or a bank trust department, under the supervision of the Office of the Comptroller of Currency or the Louisiana Office of Financial Institutions.

(c) An investment manager or advisor shall be a fiduciary with respect to the trust and shall acknowledge such in writing to the trust.

(d) Investment performance reports submitted by any investment manager or advisor to any trust covered by this Chapter shall be in compliance with the current Global Investment Performance Standards as amended and published by the CFA Institute or any successor entity.

D. The investment of monies in a post-employment benefits fund by a political subdivision of the state in violation of the provisions of this Section shall constitute an intentional performance of a duty in an unlawful manner and may be prosecuted pursuant to R.S. 14:134.

Acts 2008, No. 87, §1.



RS 33:6101 - PAROCHIAL EMPLOYEES' RETIREMENT

CHAPTER 17. PAROCHIAL EMPLOYEES' RETIREMENT

SYSTEM OF LOUISIANA

§6101. §§6101 to 6235 [Redesignated] See, now, R.S. 11:1901 to 2015.



RS 33:7151 - MUNICIPAL EMPLOYEES' RETIREMENT

CHAPTER 18. MUNICIPAL EMPLOYEES' RETIREMENT

SYSTEM OF LOUISIANA

§7151. §§7151 to 7396 [Redesignated] See, now, R.S. 11:1731 to 1866.



RS 33:7501 - MUNICIPAL ANTI-POVERTY POWERS

CHAPTER 19. MUNICIPAL ANTI-POVERTY POWERS

§7501. Power to provide for support of poor

Any municipality shall have the power and authority to provide for the support of the poor and necessitous within their respective jurisdictions by taxation or otherwise; the powers granted under this section shall include, but not be limited to the following powers:

A. For the assistance of the unskilled poor; low-income persons; disadvantaged persons; unemployed persons; students from low-income families; the chronically unemployed poor; geographic areas having large concentrations or proportions of such persons; and rural areas having substantial migration to urban areas, appropriately focused to assure that work and training opportunities are extended to the most severely disadvantaged persons who can be reasonably expected to profit from the opportunities presented, and which are supported by specific commitments of cooperation from private and public employers; by all appropriate programs, activities, means or methods including, but not limited to the following:

(a) Day care and preschool activities;

(b) Special, remedial and other noncurricular assistance to elementary and secondary school age children, including precollege assistance;

(c) Literacy courses and other adult basic education programs;

(d) Legal advice and representation, where other adequate representation cannot be found;

(e) Specialized and comprehensive neighborhood health services programs, including alcoholism programs; and including operation of health services physical facilities;

(f) Emergency food and medical assistance to prevent starvation and counteract malnutrition;

(g) Family planning and assistance therein by all appropriate means, in a manner consistent with individual moral, philosophical, and religious beliefs;

(h) Programs to provide employment for persons over 55, and services and recreation for persons age 60 and over, including establishment of recreation and service centers run by the elderly themselves;

(i) Neighborhood centers controlled by neighborhood residents providing a variety of appropriate services and activities, including those described elsewhere in this listing as determined by the residents;

(j) Neighborhood organization and improvement programs;

(k) Poor people's cooperatives; including credit unions and consumer cooperatives as well as usual types of producer, marketing, and distributing cooperatives;

(l) Consumer education;

(m) Housing development and services organizations, including development of programs and services, under other federal housing legislation, for needy tenants and homeowners, but not including mortgage loans and long-term capital financing;

(n) Employment and manpower training;

(o) Youth employment and activities;

(p) Individual and family counseling and referral to other local services;

(q) Cash grant and loan assistance to poor individuals and families to meet immediate needs;

(r) Voter education, but not including actual assistance in voting or registering to vote;

(s) Assistance to small neighborhood businesses of the poor or disadvantaged;

(t) Agricultural assistance in rural areas;

(u) Economic development activities;

(v) Training and technical assistance to carry out any of the projects in (a) through (u);

(w) Planning and development of any of the projects in (a) through (v);

(x) Evaluation of any of the projects in (a) through (w);

Provided, however, nothing herein provided shall extend or restrict, or have any effect upon any powers of expropriation by the police jury.

B. To receive and administer funds from the United States under the Economic Opportunity Act of 1964 of the United States, and any amendments thereto including Public Law 90-222 of December 23, 1967;1 funds and contributions from private or local sources; or the State of Louisiana, to be used pursuant to the purposes and provisions of this section.

C. To transfer any funds received in accordance with the preceding paragraph, and in further pursuance of such purposes; to delegate appropriate powers to other agencies, and to enter into appropriate agreements and commitments with the United States and/or any of the several agencies thereof as may be necessary or appropriate in the exercise of the powers granted in this section.

D. Avail itself of the provisions and authority established and granted in R.S. 33:1321 through 33:1332, both inclusive, in the exercise of the powers herein granted.

E. To act as and perform the functions of a Community Action Agency under the terms and provisions of the Economic Opportunity Act of 1964, of the United States, and amendments thereto.1

Added by Acts 1968, No. 11, §1, emerg. eff. July 2, 1968, at 3:53 P.M.

142 U.S.C.A. §2711 et seq.



RS 33:7551 - Environmental protection districts; creation; domicile; Jefferson Parish

CHAPTER 20. ENVIRONMENTAL PROTECTION DISTRICTS

§7551. Environmental protection districts; creation; domicile; Jefferson Parish

Upon the approval of the majority of the qualified electors of the parish of Jefferson voting in an election called for such purpose, the governing authority of such parish is authorized and empowered to form and create an environmental protection district or districts within the parish with such name or names as the governing authority may designate. The district may include parts of incorporated municipalities, provided that before any incorporated municipality may be included within the territory of the district, the governing authority shall first concur by resolution to be included in the district.

Added by Acts 1970, No. 589, §1. Amended by Acts 1981, No. 351, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:7551.1 - Environmental protection districts; authorization; home rule charter parishes; powers

§7551.1. Environmental protection districts; authorization; home rule charter parishes; powers

A. Any parish that is divided by the Mississippi River and which has adopted a home rule charter which provides for the establishment, function, and governance of special districts by the governing authority, or by a board or commission pursuant to such charter, may, in accordance with such charter, create an environmental protection district. The provisions of this Chapter providing for creation, membership, appointment, organization, and structure shall not be applicable to nor diminish any power or authority of an environmental protection district created pursuant to this Section.

B. Notwithstanding any provision of this Chapter to the contrary, no environmental protection district shall have or exercise any power which is vested in, or in conflict with, any power vested in the Department of Environmental Quality or the United States Environmental Protection Agency or any power of the Department of Agriculture and Forestry with respect to the Louisiana Pesticide Law (R.S. 3:3201 et seq.).

Acts 1992, No. 1118, §1.



RS 33:7552 - Board of commissioners; appointment; organization; secretary-treasurer; compensation

§7552. Board of commissioners; appointment; organization; secretary-treasurer; compensation

A. Any environmental protection district created under the provisions of this Chapter shall be governed by a board of five commissioners who shall be qualified voters and residents of the parish composing the district. The members of the board shall be appointed by the governing authority of the parish involved and where one or more municipalities have, to their respective governing bodies, agreed to be included in the environmental protection district created by the parish governing authority, at least one of said members of the board shall be a qualified voter and resident of at least one such municipality.

The five commissioners initially appointed shall be appointed for terms of one, two, three, four and five years respectively, and they shall serve until their successors have been appointed and qualified. Thereafter all commissioners appointed at the expiration of such respective terms shall be appointed in the same manner for terms of five years. Any vacancy which otherwise occurs shall be filled in the same manner as the initial appointment for the unexpired term. In making such appointments due regard shall be had for the requirement that the board of commissioners shall include at least one qualified voter and resident from a municipality which has been included in the district by consent of its governing authority.

B. The board of commissioners shall elect one of its members chairman and one vice-chairman at its first meeting. Special meetings may be held at such time and place as specified by the call of the chairman of the board or by resolution of the board of commissioners. The board of commissioners shall also select one person as secretary-treasurer who shall not be a member of the board but shall be a qualified voter and resident of the district. He shall furnish such bond as may be required by the board of commissioners. The premium on the bond shall be paid out of funds of the district. The secretary-treasurer shall receive such salary and office expense allowance, if any, as shall be fixed and determined by the board of commissioners and he shall serve at the pleasure of the board. The members of the board of commissioners shall each receive a per diem of twenty-five dollars for each meeting they attend. Such per diem shall be paid out of the funds of the district.

C. The board of commissioners shall adopt such bylaws, rules and regulations for the orderly transaction of its business and affairs as it may deem fit. It may appoint and retain all officers and employees it may consider desirable, including employees for the enforcement of such rules and regulations as it may adopt and promulgate pursuant to its purposes.

Added by Acts 1970, No. 589, §1.



RS 33:7553 - Corporate status and domicile; funds

§7553. Corporate status and domicile; funds

A. Any environmental protection district created under the provisions of this Chapter shall constitute a body corporate and shall have the power and right to incur debts and enter into contracts and to do and perform any and all acts in its corporate name which are necessary or proper for carrying out the objects and purposes for which the district is created, including but not limiting the expropriation of property, the acquisition of equipment, buildings and physical facilities. It shall have the power to sue and be sued, to buy and sell, to acquire by purchase, gifts, expropriation or otherwise every kind of property and servitude, right-of-way and other right deemed necessary to its purpose, and to lease, build, operate and maintain any works or machinery designed to accomplish the purposes of the district. The district shall constitute an agency of the parish designated to carry out an essential governmental function of the parish, all of the property of which district shall be exempt from taxation. It shall have the authority to cooperate and contract with the government of the United States or any department or agency thereof and to accept gifts, grants, donations of property and money therefrom. It shall have the authority to cooperate with the State of Louisiana or any political subdivision, department, agency, corporation or other environmental protection district of said state for the construction, operation and maintenance of facilities designed to accomplish the purpose for which the district is created on any basis including the matching of funds and by participating in projects authorized by any federal or state law as it may see fit.

B. The governing authority creating an environmental protection district shall designate the domicile of such corporation which shall be located within the district.

C. The governing authority of the parish shall provide the operating and capital improvement funds of any such district or districts out of the general fund of the parish.

Added by Acts 1970, No. 589, §1.



RS 33:7554 - General powers; purposes

§7554. General powers; purposes

The board of commissioners of an environmental protection district shall have the power to do all things necessary or convenient to carry out the purposes of the district, which purposes shall be:

(1) To insure the prudent development of the land areas adjacent to and bordering the Mississippi River, from the toe of the levee to the banks of the river, including batture lands, and the preservation of the economic and natural environment values of such areas, adjacent to land zoned as residential by the governing authority of the parish. The purposes of the district shall further include the designating of land uses on such lands, the establishment of zoning districts on the lands, and the establishment and maintenance of a master plan for the subdivision, use and development of said lands; and

(2) To insure the preservation of the natural beauty and scenery of those lands along the banks of the Mississippi River, including batture lands, and to undertake, encourage and promote programs for the beautification of said lands, including the development of recreational facilities and park areas.

Added by Acts 1970, No. 589, §1.



RS 33:7555 - Enumerated powers

§7555. Enumerated powers

In order to accomplish its purpose the board of commissioners of an environmental protection district is hereby authorized to and shall:

Pursuant to its purpose of ensuring the wise development and the preservation of the economic and natural environment of the land areas adjacent to the Mississippi River and zoned as residential by the appropriate governing authority of the parish:

(1) Establish and maintain a master plan for the subdivision, use and development of those lands;

(2) Preserve the natural environment of the lands along the river through the restriction of land usage;

(3) Have the power to cause to be created and constructed playgrounds, picnic grounds, grounds for recreation parks and any and all other facilities to accommodate the public and to provide adequate access to such areas, as may within the opinion of the board of commissioners become necessary, and the district shall have the right of eminent domain and expropriation in the exercise of such power;

(4) To expropriate property in accordance with R.S. 19:1-14; and

(5) Make and promulgate such rules and regulations and conduct such investigations as it deems necessary to pursue its powers, to carry out its purposes and to insure the implementation of its master plan.

Added by Acts 1970, No. 589, §1.



RS 33:7556 - Advice and services of office of engineering, Department of Wildlife and Fisheries, and office of environmental affairs

§7556. Advice and services of office of engineering, Department of Wildlife and Fisheries, and office of environmental affairs

The district and the board of commissioners therefor shall have, with respect to all of the powers and functions prescribed by this Chapter, the advice and the services of the office of engineering of the Department of Transportation and Development, the Department of Wildlife and Fisheries, and the office of environmental affairs. It shall be the duty of the department and offices to make such reports, inspections, and investigations, render such reports, estimates, and recommendations and furnish such plans and specifications as the board of commissioners for the district may request.

Added by Acts 1970, No. 589, §1. Amended by Acts 1979, No. 449, §2, eff. Jan. 1, 1980; Acts 2012, No. 753, §3.



RS 33:7557 - Administration of chapter; reservation of powers and duties

§7557. Administration of chapter; reservation of powers and duties

The board of commissioners of the district shall enforce and administer the provisions of this Chapter and the rules, regulations and orders of the board of commissioners. It may employ such agents and enforcement officers as it deems necessary for this purpose.

Added by Acts 1970, No. 589, §1.



RS 33:7558 - Right of entry; assistance

§7558. Right of entry; assistance

The board of commissioners or its authorized agents may enter at all reasonable times in or upon any private or public property for the purpose of inspecting and investigating conditions relating to the regulation of the use of lands within the district. The board may call upon any officer, board, department, school, university, or other state institutions, and the officers and employees thereof, and require the furnishing of any assistance deemed necessary to the carrying out of this Chapter.

Added by Acts 1970, No. 589, §1.



RS 33:7559 - Procedure pursuant to land use regulation and zoning authority; public hearings; changes or amendments; meetings of board of commissioners for adjustment purposes; appeals procedure; enforcement; penalty; conflicting regulations

§7559. Procedure pursuant to land use regulation and zoning authority; public hearings; changes or amendments; meetings of board of commissioners for adjustment purposes; appeals procedure; enforcement; penalty; conflicting regulations

A. The board of commissioners of an environmental protection district shall provide for the manner in which the land use regulations and restrictions and the boundaries of the zoning districts shall be determined, established and enforced, and from time to time, amended. No regulation or restriction shall become effective until after a public hearing at which parties in interest have an opportunity to be heard. A public hearing in regard to the regulations may be held by the board of commissioners of the district. In such case notice of the time and place of hearing shall be published at least once a week during three different weeks in the official journal of the parish affected, or if there be none, in a paper of general circulation therein. At least fifteen days shall elapse between the publication and the date of the hearing.

B. The regulations, restrictions and boundaries may, from time to time, be amended, supplemented, changed, modified or repealed. However, in case of a protest against a change duly signed and acknowledged by the owners of twenty percent or more of the areas of land included in the proposed change the amendment shall not become effective unless at least four-fifths of all the members of the board of commissioners of the district shall vote in favor thereof. The provisions of R.S. 33:7559(A) relating to public hearing and official notice shall apply equally to all changes or amendments.

C. The board of commissioners of the district may determine and vary the application of such land use regulations and restrictions adopted pursuant to the authority granted in R.S. 33:7554(1) or R.S. 33:7555(A) in harmony with their general purpose and intent and in accordance with general or specific rules contained therein.

D. Meetings of the board of commissioners for the purpose of making adjustments in land use rules, regulations and restrictions shall be held at the call of the chairman and at such other times as the board may determine. The chairman or, in his absence, the vice-chairman, may administer oaths and compel the attendance of witnesses. All such meetings of the board shall be open to the public. The board shall keep minutes of its proceedings, showing the vote of each member upon each question, or, if absent or failing to vote, indicating that fact, and shall keep records of its examinations and other official actions, all of which shall be filed immediately in the office of the board and shall be public records. All testimony, objections thereto, and rulings thereon shall be taken down by a reporter employed by the board for such purpose.

E. Appeals regarding land use regulations and restrictions to the board of commissioners may be taken by any person aggrieved or by any officer, department, board or bureau of a parish affected or of the state by any decision of the board, its agents or employees. Appeals shall be taken within a reasonable time, as provided by the rules of the board, by filing with the board of commissioners a notice of appeal specifying the ground thereof. The person, officer, department, board or bureau taking the appeal shall forthwith transmit to the board all papers, not already in the possession of the board, constituting the record upon which the action appealed from was taken. An appeal stays all proceedings in furtherance of the action appealed from, unless the board of commissioners certifies after the notice of appeal has been filed that, by reason of facts stated in the certificate a stay would, in the opinion of the board, cause immediate peril of life or property. In such case, proceedings shall not be stayed otherwise than by a restraining order which may be granted by court of record or on application or notice to the board of commissioners and on due cause shown. The board of commissioners shall fix a reasonable time for the hearing of the appeal, give public notice thereof and notice to the interested parties, and shall render its decision on the appeal within a reasonable time. Any party may appear at the hearing in person or by agent or by attorney. The board of commissioners shall have the following powers:

(1) To hear and decide appeals where it is alleged that there is error in any order, requirement, decision or determination made by an administrative official in the enforcement of R.S. 33:7554(1) or any rule or regulations adopted pursuant thereto.

(2) To hear and decide all matters referred to it or upon which it is required to pass under its rules and regulations: and

(3) In passing upon appeals, where there are practical difficulties or unnecessary hardships in the way of carrying out the strict letter of the rules, regulations or restrictions to vary or modify the application of any of the regulations or provisions of the rules and regulations relating to the use, construction or alteration of buildings or structures or the use of lands so that the spirit of the rules and regulations shall be observed, public safety and welfare secured and substantial justice done.

In exercising the above mentioned power the board may, in conformity with this Chapter, reverse or affirm, wholly or partly, or may modify the order, requirement, decision or determination appealed from, and may make such order, requirement, decision or determination as ought to be made. The concurring vote of a majority of the members of the board of commissioners shall be necessary to reverse any order, requirement, decision or determination, or to decide in favor of the applicant on any matter upon which it is required to pass under any rule, regulation or restriction or to effect any variation in such rules, regulations or restrictions.

F. Any person or persons jointly or severally aggrieved by any decision of the board of commissioners may present to the district court for the parish wherein the application and enforcement of a rule, regulation or restriction causes him to be aggrieved, a petition, duly verified, setting forth that the decision is illegal, in whole or in part, and specifying the grounds of the illegality. The petition shall be presented to the court within thirty days after the filing of the decision in the office of the board. Upon the presentation of such petition, the court may allow a writ of certiorari directed to the board of commissioners to review the decision of the board of commissioners and shall prescribe therein the time within which a return may be served upon the relator's attorney, which shall not be less than ten days but which may be extended by the court. The allowance of the writ shall not stay proceedings upon the decision appealed from, but the court may, on application after notice to the board and on due cause shown grant a restraining order. The board of commissioners shall not be required to return the original papers acted upon by it, but may return certified or sworn copies thereof or such portions thereof as may be called for by the writ. The return shall concisely set forth such other facts as may be pertinent and material to show the grounds in the decision appealed from, and shall be verified. If, upon the hearing, it appears to the court that testimony is necessary for the proper disposition of the matter, it may take additional evidence or it may appoint a referee to take such evidence as it may direct and report the same to the court with his findings of fact and conclusions of law, which shall constitute a part of the proceedings upon which the determination of the court shall be made. The court may reverse or affirm, wholly or in part, or may modify the decision brought before it for review. Costs shall not be allowed against the board of commissioners unless it appears to the court that it acted in gross negligence or in bad faith, or with malice in making the decision from which the appeal was taken. All issues in any proceedings under this subsection shall have preference over all other civil actions and proceedings.

G. In case any land is used in violation of R.S. 33:7554(1) or R.S. 33:7555(A) or of the rules, regulations or restrictions established by the board pursuant to the powers granted it therein, the board of commissioners, in addition to other remedies, may substitute any appropriate action or proceedings to prevent such unlawful use, to restrain or abate such violation in order to prevent any illegal act, conduct, business or use in or about such land area or premises. The regulations shall be enforced by the board of commissioners and its authorized agents who are empowered to cause any place, premises or land area to be inspected and examined, and to order in writing the remedying of any condition found to exist therein in violation of R.S. 33:7554(1) or R.S. 33:7555(A) or of any provision of the regulations made under the authority of R.S. 33:7554(1) or R.S. 33:7555(A). The owner or general agent, lessee or tenant of any part of the premises or land area in which the violation has been committed or exists, or the general agent, architect, building contractor or any other person who commits, takes part or assists in any violation or who maintains any premises or land area in which any violation exists shall, upon conviction thereof, be fined not more than $5,000.00 or be imprisoned for not more than thirty days for each day that the violation continues.

H. Wherever the provisions of R.S. 33:7554(1) or R.S. 33:7555(A) or the regulations made under authority of R.S. 33:7554(1) or 33:7555(A) are in conflict with regulations in any statute or local ordinance or regulation, the provisions of R.S. 33:7554(1) or R.S. 33:7555 and the provisions of the regulations made by the board of commissioners of the district pursuant to R.S. 33:7554(1) and R.S. 33:7555 shall govern.

Added by Acts 1970, No. 589, §1.



RS 33:7560 - Chapter as complete authority; audits and reports; construction of Chapter

§7560. Chapter as complete authority; audits and reports; construction of Chapter

This Chapter shall be full, complete and independent authority for the performance of all acts herein authorized, and no other statute or legislative act shall be construed to be applicable to the carrying out of the powers herein granted unless herein expressly so made applicable. No publication of any notice or proceeding shall be necessary except as expressly herein provided, nor shall any proceedings adopted by the board of commissioners hereunder be subject to referendum nor to any election requirement.

Added by Acts 1970, No. 589, §1.



RS 33:7571 - Beachfront development districts; creation by parishes; powers; domicile

CHAPTER 20-A. BEACHFRONT DEVELOPMENT DISTRICTS

§7571. Beachfront development districts; creation by parishes; powers; domicile

A. The governing authority of any parish is authorized and empowered to form and create a beachfront development district or districts comprised of such area within the parish as the governing authority shall determine, or by agreement with the governing authority of any other parish to combine two or more parishes or parts thereof into a single beachfront development district with such name or names as said governing authority or authorities may designate. No district shall extend into the corporate limits of a municipality without the consent of its governing body.

B. Any beachfront development district created under the provisions of Subsection A of this Section shall constitute a body corporate and a political subdivision of the state.

C. The governing authority or authorities creating a beachfront development district shall designate the domicile of the district which shall be located at some place within the district.

Acts 1992, No. 59, §1.



RS 33:7572 - Beachfront development districts, objects and purposes

§7572. Beachfront development districts, objects and purposes

The objects and purposes of any beachfront development district created pursuant to this Chapter shall be to maintain and preserve beaches for use and enjoyment of the citizens and to develop, operate, and maintain recreational facilities and provide for related activities to promote recreation, outdoor activities, and water sports on beaches within the district for the residents of the parish or parishes and visitors to the district.

Acts 1992, No. 59, §1.



RS 33:7573 - Beach; definition

§7573. Beach; definition

For purposes of this Chapter, a "beach" shall be defined as a shore of any body of salt water, a shore of a lake, being a large inland body of fresh or salt water, or the bank of a river covered, at least in part, with sand, shell, gravel, or larger rock fragments.

Acts 1992, No. 59, §1.



RS 33:7574 - Board of commissioners; appointment and tenure; organization; secretary-treasurer; compensation

§7574. Board of commissioners; appointment and tenure; organization; secretary-treasurer; compensation

A. Any beachfront development district created under the provisions of this Chapter shall be governed by a board of five commissioners who shall be qualified voters and residents of the district. The members of the board shall be appointed by the governing authority of the parish or parishes involved and if one or more municipalities have, through their respective governing bodies, agreed to be included in the beachfront development district created by the parish governing authority or authorities at least one of said members of the board shall be a qualified voter and resident of each such municipality.

B. The five commissioners initially appointed shall be appointed for terms of one, two, three, four, and five years, respectively, and they shall serve until their successors shall have been appointed and qualified. All commissioners thereafter appointed at the expiration of such respective terms shall be appointed by the parish governing authority or authorities for terms of five years. Any vacancy which otherwise occurs shall be filled by appointment of the parish governing authority or authorities for the unexpired term. In making such appointments the requirement that the board of commissioners shall include at least one qualified voter and resident of each municipality which has been included in the district by consent of its governing authority shall apply.

C. The board of commissioners shall elect one of its members as chairman and one as vice chairman at its first meeting. Special meetings may be held at such time and place as specified by the call of the chairman of the board or by resolution of the board of commissioners. The board of commissioners shall also select one person as secretary-treasurer who shall not be a member of the board but shall be a qualified voter and resident of the district. He shall furnish such bond as may be required by the board of commissioners. The premium on the bond shall be paid out of funds of the district. The secretary-treasurer shall receive such salary and office expense allowance, if any, as shall be fixed and determined by the board of commissioners. He shall serve at the pleasure of the board. The members of the board of commissioners shall each receive a per diem of ten dollars for each meeting they attend, but shall not be paid for more than twelve meetings in each year. Such per diem shall be paid out of the funds of the district.

Acts 1992, No. 59, §1.



RS 33:7574.1 - Board of commissioners; Beachfront Development District No. Two of Cameron Parish

§7574.1. Board of commissioners; Beachfront Development District No. Two of Cameron Parish

Notwithstanding the provisions of R.S. 33:7574, the board of commissioners of Beachfront Development District No. Two of Cameron Parish shall be governed by a board of six commissioners who shall be qualified voters and residents of the district. The additional member of the board provided for by this Section shall be appointed by the parish governing authority and shall be a qualified voter and resident of the parish. Such member shall be appointed for an initial term of five years. The successors of such member shall be appointed for terms of five years as provided for other members of the board.

Acts 2005, No. 157, §1, eff. July 1, 2005.



RS 33:7575 - Powers and duties of district

§7575. Powers and duties of district

A. Each beachfront development district created pursuant to the provisions of this Chapter, acting through its board of commissioners, shall have the following powers and duties:

(1) To incur debt.

(2) To enter into contracts.

(3) To sue and be sued.

(4) To buy and sell.

(5) To acquire by purchase, gift, expropriation, or otherwise every type and species of property and servitudes, rights of way, and flowage rights necessary to its purpose.

(6) To acquire equipment, buildings, and physical facilities.

(7) To lease, build, operate, and maintain any works, structures, facilities, or equipment intended to accomplish the purposes of the district.

(8) To perform any duty related to the operation of district facilities which it deems necessary and convenient to carry out its purposes.

(9) To enter into contracts or agreements with the state or any agency thereof for the lease, operation, maintenance, or management of state lands or property.

(10) To do and perform any and all acts in its corporate name which are necessary or proper for carrying out the objects and purposes for which the district is created.

B. The functions of the district constitute essential governmental functions of the state and all of the property of the district and income from bonds or other debt issued by the district shall be exempt from taxation.

C. The district shall have the authority to cooperate and contract with the government of the United States or any department or agency thereof and to accept gifts, grants, and donations of property and money therefrom. It shall have the authority to cooperate with the state of Louisiana or any political subdivision, department, agency, or corporation of the state for the construction, operation, and maintenance of facilities designed to accomplish the purposes for which the district is created on any basis, including the matching of funds and by participating in projects authorized by any federal or state law as it shall see fit.

Acts 1992, No. 59, §1.



RS 33:7576 - Beachfront development districts; ad valorem tax; user fees

§7576. Beachfront development districts; ad valorem tax; user fees

A. Subject to the approval of the electors of the district as herein provided, the board of commissioners of any such district may levy and collect annually an ad valorem tax under the authority of Article VI, Section 30 of the Constitution of Louisiana. The tax may be of any amount and for such number of years as provided in the proposition submitted to the electors to authorize its levy. The avails of this tax shall be used for the construction, acquisition, improvement, operation, or maintenance of facilities or other public improvements related to the purposes for which such district was created. Such tax may be levied after approval by the favorable vote of a majority of the electors of the district voting on the proposition in an election held for the purpose.

B. The board of commissioners of the district may fix, maintain, collect, and revise rates, charges, and rentals for the equipment and facilities of the district and the services rendered thereby.

Acts 1992, No. 59, §1.



RS 33:7577 - Beachfront development districts; zoning and development of property

§7577. Beachfront development districts; zoning and development of property

A district shall have the authority to enact ordinances necessary for the zoning and development of property located in the district.

Acts 1992, No. 59, §1.



RS 33:7601 - NEW COMMUNITY

CHAPTER 21. NEW COMMUNITY

DEVELOPMENT CORPORATIONS

§7601. Short title

This chapter may be referred to as the "New Community Development Act."

Acts 1972, No. 553, §1.



RS 33:7602 - Findings, declaration of necessity and purpose

§7602. Findings, declaration of necessity and purpose

It is hereby found and declared that:

(1) It is the policy of the state to promote the sound growth and development of parishes and municipalities by enabling them to undertake the correction of deficient conditions, factors and characteristics through comprehensive and coordinated community development, the formulation, participation in, and adoption of public and private improvement programs related thereto and the encouragement of participation in such efforts by private enterprise.

(2) It is the policy of the state to enable parishes and municipalities to promote the safety, health, morals and welfare, comfort and security of the people of the state through the provision of adequate, safe and sanitary dwelling accommodations and facilities incidental or appurtenant thereto, for persons and families of all income levels.

(3) It is the policy of the state to promote a vigorous and growing economy, to prevent economic stagnation and to encourage the creation of new job opportunities in order to protect against the hazards of unemployment, reduce the level of public assistance to new indigent individuals and families, increase revenues to the state and to its parishes and municipalities and to achieve stable and diversified local economies. In furtherance of these goals, it is the policy of the state to enable parishes and municipalities to retain existing industries and to attract new industries through the acquisition, construction, reconstruction and rehabilitation of industrial and manufacturing plants and commercial facilities, and to develop sites, reasonably accessible to residential facilities, for new industrial and commercial building, to the end that the industrial and commercial development of the area will proceed in sound fashion and in coordination with development of housing, mass transportation and public services.

(4) There exists in parishes and municipalities in the state an inadequate supply of safe and sanitary dwelling accommodations for persons and families of all income levels. This condition is contrary to the public interest and threatens the health, safety, morals and welfare, comfort, and security of the people of the parishes, municipalities, and state.

(5) There is a serious need in such parishes and municipalities for adequate educational, recreational, cultural and other community facilities, the lack of which threatens and adversely affects the health, safety, morals and welfare, comfort and security of the people of the parishes, municipalities and state.

(6) There is a need in such parishes and municipalities and the State of Louisiana to attract new industry and commerce and to stimulate the growth of existing commercial and industrial facilities, thereby contributing to the increased health, safety, morals and welfare, comfort and security of the people of the parishes, municipalities and the state.

(7) The ordinary operation of private enterprise acting alone cannot provide an adequate supply of commercial and industrial facilities, with the consequent creation of new employment opportunities, in proximity to an adequate supply of safe and sanitary dwelling accommodations and facilities incidental or appurtenant thereto for persons and families of all income levels.

(8)(a) The interests of the state will be promoted, and the public interest best served, by the coordinated development of new communities in parishes and municipalities.

(b) Development of such new communities in a way that is consistent with the economic and social interests of such parishes and municipalities can:

(i) Bolster the financial position of such parishes and municipalities by enlarging their assessable tax base and by substantially increasing the value of parish and municipally-owned land.

(ii) Provide a high quality environment in which people of all income levels can live, work, learn, and spend their leisure time.

(iii) Protect and enhance property values therein.

(iv) Enlarge cultural, institutional, and employment opportunities.

(v) Provide a high level of amenities for such parishes and municipalities by providing for recreation in the context of a total physical and economic development.

(c) Such coordinated development will stimulate private investment and participation in comprehensive development programs for such areas.

(9) There exists within parishes and municipalities, vacant or essentially vacant land, which presents such parishes and municipalities with opportunities to develop a highly desirable quality of life for the benefit of their residents and the people of the state, as well as to plan for the entire growth of such parishes and municipalities for the rest of this century through the acquisition, planning, and development of such land and immediate and positive action is required to ensure rational growth of available vacant land, while maximizing development opportunities and social values.

(10) The preservation or enhancement of the tax base from which a taxing district within parishes and municipalities realizes tax revenues is essential to its existence and financial health; the preservation and enhancement of such tax base is implicit in the purposes for which a taxing district is established; tax increment financing is an effective method of achieving such preservation and enhancement in areas in which such tax base is not experiencing vigorous growth or is declining; community development in such areas, when complete, will enhance such tax base and provide increased tax revenues to all affected taxing districts, increasing their ability to accomplish their other respective purposes; and the preservation and enhancement of the tax base in such areas through tax increment financing and the levying of taxes by such taxing districts therefor and the appropriation of funds to a new community trust fund bears a substantial relation to the purposes of such taxing districts and is for their respective purposes and concerns.

(11) For these purposes, there should be created bodies corporate to be known as "New Community Development Corporations" through which the acquisition, planning, and development of land and the encouragement of maximum participation by the private sector of the economy (including the sale or lease of the corporation's interest in projects, if deemed feasible), may be accomplished, and through participation in programs undertaken by the state, its agencies and subdivisions, parishes and municipalities, and the federal government and the issuance of bonds, notes, and other evidences of indebtedness, the corporations and their subsidiaries may provide or obtain the capital resources necessary to acquire, construct or improve industrial, manufacturing, commercial, educational, recreational and cultural facilities, housing accommodations for persons and families of all income levels, facilities incidental or appurtenant thereto, transportation systems and facilities, and carry out the clearance, planning, mapping, development, and construction of such areas.

(12) The interest of the state will be promoted, and the public interest best served, by permitting the corporations created hereby a wide scope in the purchase, development and disposition of property acquired by them in connection with new community development projects and related activities and statutory provisions imposing restrictions upon the purchase and disposition of property by public bodies, if applied to such corporations, may hamper such corporations in the exercise of their functions with respect to such projects and related activities and adversely affect the public purposes sought to be achieved by this Chapter.

(13) The acquisition, construction or improvement of industrial, manufacturing and commercial facilities, transportation systems and facilities, and of cultural, educational and recreational facilities and other public facilities, the planning, mapping, development and construction of such areas, the provision of adequate, safe and sanitary housing accommodations for persons and families of all income levels and such facilities as may be incidental or appurtenant thereto, are public uses and public purposes for which public money may be loaned, private property may be acquired, and tax exemptions granted, and that the powers and duties of the new community development corporation and their subsidiaries as hereinafter prescribed are necessary and proper as a matter of legislative determination to achieve the public purposes herein recited.

Acts 1972, No. 553, §2; Acts 1987, No. 815, §1, eff. July 20, 1987; Acts 1991, No. 289, §10; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:7603 - Definitions

§7603. Definitions

The following terms wherever used or referred to in this Chapter shall have the following meanings unless a different meaning is clearly indicated in the context:

(1) "Advisory board" means any of the advisory boards created under R.S. 33:7608.

(2) "Bonds and notes" means bonds (including refunding bonds), notes, interim certificates, certificates of indebtedness, debentures or other obligations or evidences of indebtedness authorized to be issued by a corporation pursuant to this chapter.

(3) "Clerk" means the official of the parish or municipality who is the custodian of the official records of the governing body.

(4) "Community development management" means the private development corporation or other entity retained by a corporation pursuant to R.S. 33:7611.

(5) "Corporation" or "the new community development corporation" means any of the public bodies corporate and politic created by R.S. 33:7604 through R.S. 33:7609 and any subsidiary thereof which may be created pursuant to R.S. 33:7615.

(6) "Debt service millage" means any millage levied pursuant to Article VI, Section 30 of the Constitution of Louisiana which has been dedicated to retiring bonded indebtedness.

(7) "Executive Officer" means the mayor, chief executive officer or any other officer charged with the duties customarily imposed on the mayor or chief executive officer of the parish or municipality.

(8) "Federal government" means any department, agency or instrumentality, corporate or otherwise, of the United States of America.

(9) "Governing body" means the legislative body, commission, council, board of aldermen, police jury, or other body charged with governing the parish or municipality.

(10) "Increment revenues" means the amount calculated pursuant to R.S. 33:7610.1 and 7610.2.

(11) "Land acquisition" means the acquisition of real property for land development as part of a project. Land acquisition shall include the removal of liens and encumbrances on real property and the use of real property in connection with the acquisition of such property.

(12) "Land development" means the process, as part of a project, of clearing and grading land, arranging for the installation or construction of water lines and water supply installations, sewer lines, and sewage disposal installations, steam, gas, and electric lines and installations, roads, streets, curbs, gutters, sidewalks, storm drainage facilities, and other installations or work, whether on or off site, deemed desirable to prepare land for residential, commercial, industrial or other uses, or to provide facilities for public or common use. Land development shall include the construction of public facilities but shall not include the construction of any other building unless it is:

(a) Needed in connection with a water supply or sewerage disposal installation or a steam, gas or electric line, or installation; provided that any building proposed to be constructed under this clause which interferes with the construction, operation or maintenance of a steam, gas or electric line or installation of a public utility corporation legally authorized to operate in the area of the development project shall not be undertaken without the consent of said public utility corporation, or

(b) Is to be owned and maintained by the residents of the area included within the project under joint or cooperative arrangements.

(13) "Master plan" means the comprehensive plan of the parish or municipality.

(14) "Municipality" or "parish" shall mean the city of New Orleans.

(15) "New community" means a newly-built community or major addition to or upgrading of an existing community which includes most, if not all, of the activities and facilities normally associated with a city or town; cultural, educational, and religious facilities, as well as housing, transportation, utilities, industry, commerce, open space and recreation.

(16) "New community development area" or "area" means the area of the parish or municipality designated by the governing body, pursuant to R.S. 33:7612(A), as the site of a new community.

(17) "New community development plan" or "plan" means a generalized land use and land development plan for a new community development area which shall include but not be limited to the following:

(a) The major planning assumptions and objectives, including the projected population and the planned development pace.

(b) A generalized statement of the proposed uses of land throughout the area with a general allocation of relative amounts and proportions of the area to be devoted to residential, commercial, industrial, institutional and public use, indicating the anticipated residential density, the approximate proportionate amounts of low, moderate and higher income facilities and the general extent of commercial and industrial uses.

(c) A generalized statement of the relative amounts and proportions of proposed public, semi-public, private or community facilities or utilities including but not limited to major arterial street systems, parks, recreational facilities, shoreline developments, water and drainage systems, and health and educational facilities.

(d) A statement of the relationship between the new community development plan and the master plan for the parish or municipality.

(e) Such additional statements or documentation as a corporation may deem necessary or appropriate.

(18) "New community development project" or "development project" or "project" means one or more works, undertakings and activities for the development, redevelopment, improvement, construction, rehabilitation or conservation of structures, facilities and appurtenances in a new community development area which is intended to result in a new community, including the activities required to carry out a new community development plan.

(19) "New community trust fund" means a trust fund established pursuant to R.S. 33:7610.1.

(20) Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.

(21) "Person" means any individual, firm, partnership, corporation, company, association, joint stock association, or body politic; and shall include any trustee, receiver, assignee, or other person acting in a similar representative capacity.

(22) "Planning body" means the commission, board, department or agency in the parish or municipality charged with the responsibility of conducting comprehensive planning and developing the master plan for such parish or municipality.

(23) "Public agency or body" means the state and any parish or municipality; and any board, commission, authority, agency, district, subdivision, or department, instrumentality, corporate or otherwise, of the foregoing.

(24) "Real property" means all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith any and every estate, interest, right or use, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage or otherwise.

(25) "Subsidiary" means a corporation created by a new community development corporation pursuant to R.S. 33:7610.

(26) "Surplus profits" means profits in excess of that required, as determined by a corporation, to meet the needs, goals, and objectives of a new community as provided in R.S. 33:7617.

(27) "Taxing district", for purposes of this Chapter, includes the governing body and each separate taxing authority or tax recipient body within the parish or municipality except parish school boards and school districts.

(28) "Title VII" means Title VII of the Housing and Urban Development Act of 1970, 42 U.S.C. §§4511-4532, including any successor or amendatory statutes.

(29) "Title VII activities" means "land acquisition" and "land development".

Acts 1972, No. 553, §3; Acts 1987, No. 815, §1, eff. July 20, 1987; Acts 1991, No. 289, §10; Acts 2011, 1st Ex. Sess., No. 20, §§1, 2, eff. June 12, 2011.



RS 33:7604 - Creation of corporation; public hearing; adoption of resolution; certificate

§7604. Creation of corporation; public hearing; adoption of resolution; certificate

A. In the city of New Orleans there is hereby created "The New Community Development Corporation", consisting of a public body. The corporation shall be authorized to perform governmental functions as provided in this Chapter and shall have perpetual existence; however, upon the adoption by the board of directors of such corporation of a resolution dissolving the corporation and the passage by the governing body of the parish or municipality of a resolution concurring in such dissolution, such corporation's corporate existence shall be terminated. No such corporation shall transact any business or exercise any powers conferred upon it by this Chapter until and unless the governing body of the parish or municipality has by ordinance or resolution activated the corporation.

B. The governing body shall by ordinance, resolution or motion at any time after the passage of this chapter, call a public hearing to determine the need to activate such a corporation. Notice of such hearing shall be published at least twenty-one days preceding the day on which the hearing is to be held, in a newspaper having a general circulation in the parish or municipality. At the hearing, a full opportunity to be heard shall be granted to all interested parties. If the governing body determines, after such hearing, that a corporation should be activated to exercise the authority herein provided, then the governing body shall adopt an ordinance or resolution so finding, shall cause notice of such ordinance or resolution to be given to the executive officer and shall immediately designate two of its members to serve as directors of the corporation. The executive officer shall thereupon appoint, with the advice and consent of the governing body and as set forth in R.S. 33:7605, the non-ex-officio directors of the corporation, and shall notify the ex-officio directors of the date on which they are to assume their duties. A certificate setting forth the finding by the governing body and declaring that all directors have assumed their offices shall be signed by the mayor and all of the directors, filed in the office of the secretary of state and there remain of record. Upon the filing of such certificate, the directors and their successors shall constitute "The New Community Development Corporation" of the parish or municipality and shall have all the power and authority set forth in this chapter.

In any suit, action, or proceeding involving the validity or enforcement of any contract or act of a corporation, a copy of the certificate, duly certified by the secretary of state, shall be conclusive evidence as to the valid formation and activation of the corporation.

Acts 1972, No. 553, §4; Acts 1987, No. 815, §1, eff. July 20, 1987; Acts 1991, No. 289, §10; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:7605 - Board of directors; appointment; tenure; compensation

§7605. Board of directors; appointment; tenure; compensation

A. The board of directors of a corporation shall consist of fifteen members appointed and qualified as follows:

(1) The executive officer of such parish or municipality or his designee; two members of the governing body of such parish or municipality, one of whom must represent the district in which a new community development area is located, to be appointed by the executive officer of such parish or municipality; two state senators one of whom must represent the district in which a new community development area is located, to be appointed by the executive officer of such parish or municipality, and two state representatives one of whom must represent the district in which a new community development area is located, to be appointed by the executive officer of such parish or municipality; all of whom shall be ex-officio members of the board of directors and all of whom shall have full voting rights on any matters before the board.

(2) Eight citizens and residents of the parish or municipality appointed by the executive officer of such parish or municipality subject to the approval of the governing body, all of whom shall be of the full age of majority and registered voters of parish or municipality. The executive officer shall designate one of the citizens and residents to serve as chairman of the board of directors.

(3) At any meeting of the board of directors a quorum shall consist of eight members of whom five must be citizen and resident members.

B. The chairman of the board of directors shall be appointed for a term of seven years from the effective date of his appointment. Of the remaining non-ex-officio directors, one shall serve an initial term of six years from the effective date of his appointment, and the other shall serve an initial term of five years from the effective date of his appointment. Thereafter, the non-ex-officio directors of a corporation shall serve for a term of seven years or until their respective successors are appointed and qualified, provided, however, that no director shall continue to serve on the board after he ceases to be a resident of the parish or municipality. If at any time there is a vacancy in the membership of the board of directors by reason of death, resignation, disqualification or otherwise, such vacancy shall be filled for the unexpired term in the same manner as the original appointment.

C.(1) As an alternative to the appointment of a board of directors for the corporation as provided in Subsection A of this Section, the governing body may, at the time of the adoption of an ordinance or resolution under R.S. 33:7604(B), or at any time thereafter by adoption of an ordinance or resolution declare that the board of directors of the corporation shall consist of either:

(a) Those individuals who are serving, from time to time, as the duly elected members of the governing body and the executive officer of the parish or municipality or

(b) The duly appointed directors of any existing development district or agency whose jurisdiction is solely with the parish or municipality and which constitutes a separate taxing district.

(2) Directors appointed pursuant to this Paragraph C shall be ex-officio and shall have full voting rights on any matters before the board.

D. The non-ex-officio directors of a corporation shall receive such salary as may be set by the board. The ex-officio directors shall receive no salary. All directors shall be entitled to reimbursement for their actual and necessary expenses incurred in the performance of their duties as directors, provided, however, that no expenses incurred for purposes of travel beyond the borders of the state of Louisiana shall be reimbursed unless previously authorized by the board of directors.

Acts 1972, No. 553, §4; Acts 1987, No. 815, §1, eff. July 20, 1987.



RS 33:7606 - Organization of corporation; employees; meetings; personal liability of directors

§7606. Organization of corporation; employees; meetings; personal liability of directors

A. The directors of a corporation shall initially and annually thereafter select from among themselves a vice-chairman, and such other officers as the corporation may determine. A corporation may employ an executive director and other employees as it may require, shall determine the qualifications and compensation of such employees as are exempt from the civil service system, and may engage or employ consultants in any field, discipline or profession, provided, however, that no such consultants shall be engaged or employed unless the board of directors shall determine by resolution that (1) the objectives of such engagement or employment shall be to forward the objectives of this chapter, (2) that it would not be feasible for such corporation to undertake the activity in question without engaging or employing such consultants, and (3) that the fees flowing to such consultants are reasonable, in the judgment of such corporation, in light of the service to be rendered and the activities to be undertaken.

B. All permanent employees of a corporation (other than the directors, the executive director and his assistant) shall be part of the civil service system of the parish or municipality. Consultants or other persons or groups furnishing services under contract, including but not limited to managerial, engineering, planning or legal services, shall not be a part of the civil service system regardless of the length of their contracts or the nature of the services rendered.

C. A majority of the directors of a corporation shall constitute a quorum for its meetings. Action may be taken by a corporation upon a vote of a majority of the directors of such corporation unless in any case the by-laws shall require a larger number. Directors of a corporation or other officers shall not be liable personally on the bonds or other obligations of such corporation and the rights of creditors shall be solely against such corporation.

Acts 1972, No. 553, §4.



RS 33:7607 - Removal of directors; right to counsel; record of proceedings

§7607. Removal of directors; right to counsel; record of proceedings

With the consent of the governing body, the executive officer may remove a non-ex-officio director for inefficiency, neglect of duty or misconduct in office, but only after the director has been given a copy of the charges against him and has had an opportunity to be heard in person or by counsel. In the event of the removal of any such director, the executive officer shall file in the office of the clerk a record of the proceedings, together with the charges made against the director and the findings thereon. Such removal shall not constitute a bar to any other action, civil or criminal, which may be taken by appropriate authorities.

Acts 1972, No. 553, §4.



RS 33:7608 - Advisory board; appointment; tenure; compensation; meetings

§7608. Advisory board; appointment; tenure; compensation; meetings

A. Upon the certification of the resolution activating a corporation pursuant to R.S. 33:7604, the executive officer, with the advice and consent of the governing body, shall appoint an advisory board of the corporation, consisting of not less than twenty nor more than fifty citizens who shall be qualified electors of the parish or municipality. The members of the advisory board shall be selected as follows:

The executive officer shall request the governing bodies of such civic, community, business or educational organizations as he deems appropriate to submit a list of five nominees for the position of member of the advisory board. He shall appoint no fewer than three-fourths of the advisory board members from among such lists of nominees.

B. Members of an advisory board shall serve until discharged by the executive officer. A member shall hold office until his successor has been appointed and qualified. Vacancies for unexpired terms shall be promptly filled by appointment by the executive officer, provided that new members shall be so appointed that three-fourths of the members of an advisory board shall be persons whose names appeared on the lists described in Subsection A, above or on similar lists subsequently furnished by the above organizations, or from bona fide residents of a new community area, as the case may be. A member shall receive no compensation for his services, but he shall be entitled to actual and necessary expenses incurred in the performance of his duties, provided, however, that no expenses incurred for purposes of travel beyond the borders of the State of Louisiana shall be reimbursed unless previously authorized by the board of directors of the corporation.

C. An advisory board shall meet at such times as it may deem proper, provided that it shall meet with the directors of the corporation at least quarterly. Notwithstanding any provisions of general, special or local law to the contrary, no officer or employee of the state, any parish or municipality or agency thereof shall be deemed to have forfeited or shall forfeit his employment or position by reason of his membership on an advisory board.

Acts 1972, No. 553, §4.



RS 33:7609 - Conflict of interest; disclosure of interests; penalty

§7609. Conflict of interest; disclosure of interests; penalty

A. No director or officer of a corporation shall borrow money or receive anything of value from any contractor doing business with such corporation. No director, officer or employee of a corporation shall have any interest in any contract let by such corporation. Any director or officer of a corporation who is a director or stockholder in any corporation, or is an agent or attorney or who is financially interested in any subject before the corporation shall reveal such interest to the board of directors of the corporation and shall not discuss or vote on the subject at any meeting of its board of directors or any of its committees.

B. A corporation may purchase from, sell to, borrow from, loan to, contract with or otherwise deal with any corporation, trust, association, partnership or other entity in which any member of its advisory board has a financial interest, direct or indirect, provided that such interest is disclosed in the minutes of the corporation and provided further that no member having such a financial interest may participate in any decision affecting such transaction.

C. Any contract entered into in violation of this section shall be voidable at the option of the corporation.

Acts 1972, No. 553, §4.



RS 33:7610 - Powers of the corporations

§7610. Powers of the corporations

A corporation shall have the following powers:

(1) to sue and be sued;

(2) to have a seal and alter the same at pleasure;

(3) to adopt, amend or repeal by-laws for its organization and internal management and to make rules and regulations with respect to its development program, operations, properties and facilities;

(4) to make and execute contracts, and all other instruments necessary or convenient for the exercise of its powers and functions under this chapter, including agreements with noteholders, bondholders, guarantors or others interested in any evidences of indebtedness of the corporation relating to matters pertaining to the securities being issued, including limitations of the activities and indebtedness of the corporation;

(5) to appoint officers and prescribe their qualifications and duties, to retain independent auditors, legal counsel and appraisers, and to retain such consultants and employees as may be desirable, convenient or necessary for carrying out the purposes of this chapter and, consistent with civil service requirements, to fix and determine their duties and compensation on a contract basis or otherwise;

(6) to acquire by purchase, lease, option, gift, grant, bequest, devise or otherwise, any property, real, personal or mixed, together with any improvements thereon; to hold, improve, clear, or prepare for development any such property; to sell, lease, convey, transfer, exchange, mortgage, pledge or otherwise dispose of, or in any manner encumber or place restrictions on or create a security interest in, or grant options with respect to all or any part of its real, personal or mixed property or any interest therein on such terms and conditions as the corporation may deem to be in the public interest and advisable in connection with its corporate purposes; to insure or provide for the insurance of any real or personal property or operations in the parish or municipality against any risks or hazards, including the power to pay premiums on any such insurance; and to enter into any contracts necessary to effectuate the purposes of this chapter provided, however, that upon the determination by the board of directors that the public interest will be best served by the purchase or disposition of property in a new community development area without restrictions applicable to public bodies, no statutory provision restricting the purchase or disposition of property by public bodies shall be applicable to or affect the activities of the corporation in the exercise of such functions with respect to a new community development project or related activities; provided, however, the board of directors shall be required at all times to comply with the provisions of Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950 relating to public contracts and anything contained herein to the contrary notwithstanding, the board of directors shall have no authority to waive any of the provisions of said Chapter 10;

(7) to accept a purchase money mortgage in connection with the sale of any real or personal property and to repurchase or otherwise re-acquire and hold any real or personal property which the corporation has theretofore sold, leased or otherwise conveyed, transferred or disposed of, all upon such terms and conditions as the corporation may deem advisable for its corporate purposes;

(8) to prepare or cause to be prepared a general development plan for a new community development area and to modify such plan from time to time as the corporation deems necessary or appropriate;

(9) to prepare or cause to be prepared plans, specifications, designs and estimates of cost, including specific development plans, for the construction, reconstruction, rehabilitation, improvement, alteration or repair of any property within the new community development area and from time to time to modify such plans, specifications, designs or estimates;

(10) to manage or cause to be managed any or all of a development project and to enter into agreements with the United States, the state or any parish or municipality, or any agency or instrumentality thereof or with any person, firm, partnership, corporation or other entity, either public or private, for the purpose of causing such development project or projects to be managed;

(11) to create one or more subsidiary corporations and to cause such subsidiary or subsidiaries to exercise any powers which the corporation is permitted to exercise;

(12) to lend or donate monies, whether secured or unsecured, to any subsidiary corporation and to purchase, sell or pledge the shares, bonds or other obligations or securities thereof on such terms and conditions as the corporation may deem advisable;

(13) to plan, replan, open, create or close private streets, roads, roadways, alleys, sidewalks and other rights of way; upon compliance with applicable rules and regulations, to plan, replan, open, create, offer for dedication or close public streets, roads, roadways, alleys, sidewalks and other public rights of way; and to provide and furnish, or contract with the parish or municipality or others for the providing and furnishing of, any public facilities or services including local transportation facilities in connection with a development project, provided that where a public utility corporation is legally authorized pursuant to a franchise or indeterminate permit to provide utility service or services within the area comprising the development project, the corporation shall not provide and furnish nor contract for the providing and furnishing of such service or services without the consent of such public utility corporation;

(14) to place land use restrictions, building restrictions and architectural and aesthetic controls by covenants, declarations, regulations or otherwise on any real property that may be disposed of by the corporation pursuant to this chapter;

(15) to encumber any real property that may be disposed of by the Corporation with liens, covenants, declarations or restrictions requiring the payment of ad valorem or other assessments with respect to such property or any improvements thereon, to any corporation, association or other entity charged with the furnishing or maintenance of recreational, social or other facilities, whether public or otherwise, to a new community, and to exempt any such property, in whole or in part from the imposition of such liens, covenants, declarations or restrictions;

(16) to acquire, construct, reconstruct, improve, alter, rehabilitate, enlarge, operate and maintain structures, appurtenances and facilities necessary or convenient in connection with the purposes of this chapter;

(17) to make contracts, incur liabilities, borrow money at such rates of interest, maturities and on such other terms and conditions as the corporation may determine, issue its notes, bonds and other obligations, including such bonds, notes or other obligations as are authorized by Title VII to be guaranteed by the United States, and secure any of its obligations by mortgage, deed of trust, or pledge of all or any of its real or personal property or any interest therein, whether then owned or thereafter acquired, and to pledge the revenues and receipts from all or any of its real or personal property and to assign or pledge the income received by virtue of said lease or leases and, subject to the provisions of any contract with noteholders, bondholders or guarantors, to consent to the modification, with respect to rate of interest, time of payment of any installment of principal or interest secured or any other term, of any mortgage, mortgage loan, mortgage loan commitment, contract or agreement of any kind to which the corporation is a party;

(18) in connection with any property on which it has made a mortgage loan, to foreclose on any such property or commence any action or protect or enforce any right conferred upon it by any law, mortgage, contract or other agreement and to bid for and purchase such property at any foreclosure or at any other sale or otherwise acquire or take possession of any such property; and in such event the corporation may complete, administer, pay the principal of and interest on any obligations incurred in connection with such property, dispose of and otherwise deal with such property in such manner as may be necessary or desirable to protect the interest of the corporation therein;

(19) subject to any restrictions contained in any agreement with bondholders, noteholders or guarantors, to invest any funds held in reserve or sinking funds or any funds not required for immediate use or disbursement, in property or securities in which public bodies may legally invest funds subject to their control; to redeem such bonds as have been issued at the redemption price established therein or to purchase such bonds at less than redemption price, all such bonds so redeemed or purchased to be cancelled;

(20) to contract for and to accept any gifts, grants or loans of funds or property, any guarantees of loans or bonds, or financial or other aid or assistance in any form from the United States government, the State of Louisiana or the parish or municipality or any agency or instrumentality of any of the foregoing or from any other source including but not limited to private corporations, trusts, foundations and other entities, to expend the proceeds for any corporate purpose and to comply with any conditions required for the obtaining of any such assistance, including, but not limited to, the execution of any compliance with a project agreement and other agreements or documents required by the United States under Title VII or any successor statute;

(21) to enter into agreements with the parish or municipality and the State of Louisiana and the United States or any of them for any lawful purposes necessary or desirable to effectuate the purposes of this chapter, including agreements to maintain or operate any public, semi-public, private or community facility or utility constructed or caused to be constructed by the corporation or any subsidiary corporation and to acquire by lease or otherwise any right or interest in such facility or utility, provided that where a public utility corporation is legally authorized pursuant to a franchise or indeterminate permit to provide utility service or services within the area comprising the development project, the corporation shall not construct or cause to be constructed nor acquire by lease or otherwise any utility said public utility corporation is authorized to provide in said area without the consent of said public utility corporation;

(22) to comply with all ordinances, resolutions, rules and regulations of the parish or municipality relating to the adoption of building and performance codes and standards for roads, streets, buildings, sewer and water lines, etc.; to comply with all ordinances, resolutions, rules and regulations of the parish or municipality relating to the issuance of razing, building and use and occupancy permits and compliance certificates or approvals within a new community development area; anything herein to the contrary notwithstanding, the corporation and any subsidiary corporation or private corporation with which the corporation has contracted shall comply with all ordinances, resolutions, rules and regulations of the parish or municipality establishing building and performance codes or requiring use and occupancy permits and compliance certificates as a prerequisite for building construction in said parish or municipality;

(23) to delegate to a community development management such duties and responsibilities as it deems necessary or convenient in order to carry out the purposes of this chapter;

(24) to make available to the federal government, the state and to the parish or municipality or any appropriate agency, the recommendations of the corporation affecting any area in its field of operation or property therein, which it may deem likely to promote the public health, morals, safety or welfare;

(25) to distribute to the parish or municipality all surplus profits arising out of the operation of a new community project;

(26) to exercise the power of expropriation for the purpose of forwarding the objectives of a new community development plan, such power of expropriation to be utilized whenever necessary to carry out the purposes of this chapter, provided, however, that each exercise of such power shall be (a) specifically concurred in by the governing body prior to its exercise or (b) consistent with an approved comprehensive plan prepared by the planning body;

(27) to enter into partnerships, joint ventures, and other relationships with any federal, state or local governmental agency or with any private or public person, firm, partnership, corporation or other entity, provided (a) that the objectives of such concerted activities shall be to forward the objectives of this chapter, (b) that any profit flowing to any non-public body as a result of such joint activities shall be reasonable, in the judgment of the corporation, in light of the services rendered and activities undertaken by such private party, and (c) the corporation shall make express findings by resolution that it does not believe that it would be feasible for it to undertake the activity in question without participation by such other entities;

(28) to do any and all things necessary or convenient to carry out the purposes of this chapter and exercise the powers given and granted in this chapter.

Acts 1972, No. 553, §5.



RS 33:7610.1 - Increment revenues

§7610.1. Increment revenues

(1) For purposes of this Chapter, the increment revenues of each taxing district shall be an amount equal to the increment in the income proceeds, revenues, and funds of such taxing district derived from or held in connection with the undertaking and carrying out of the new community development under this Chapter.

(2) Such increment revenues shall be determined annually and shall be an amount equal to ninety-five percent of the difference between:

(a) The amount of ad valorem taxes levied each year by such taxing district, exclusive of any debt service millage, on taxable real property contained within the geographic boundaries of a new community development area; and

(b) The amount of ad valorem taxes which would have been produced by the rate at which the tax is levied each year by or for such taxing district, exclusive of any debt service millage, upon the total of the assessed value of the taxable real property in the new community development area as shown upon the most recent assessment roll used in connection with the taxation of such property by each taxing district prior to the effective date of the ordinance providing for the funding of the trust fund.

Acts 1987, No. 815, §1, eff. July 20, 1987.



RS 33:7610.2 - New community trust fund; mandatory contributions

§7610.2. New community trust fund; mandatory contributions

A.(1) There shall be established by and for the benefit of each new community development corporation created under R.S. 33:7604 a new community trust fund. Funds allocated to and deposited into this fund shall be made available to the corporation as security to finance or refinance any new community development the corporation undertakes pursuant to the approved new community development plan.

(2) No new community development corporation may receive, expend, commit to expend, or pledge an interest in its right to receive any increment revenues pursuant to this Section unless and until:

(a) It has submitted to the governing body a complete description of the project which it proposes to undertake which description must specify the maximum indebtedness it may incur in connection with undertaking the project that is to be secured in whole or in part by increment revenues;

(b) Either the governing body or the governing body and one or more of the other taxing districts within the governmental subdivision have by ordinance or resolution provided for the funding of the new community trust fund by agreeing to dedicate the increment revenues to facilitate the corporation's undertaking the proposed project; and

(c) The governing body and those taxing districts which have adopted a resolution pursuant to (b) above have called a special election submitting to the qualified electors of the local governmental subdivision the proposition for the corporation's undertaking the project and the dedication and contribution of its and each other taxing district's increment revenues to the new community trust fund and received a favorable vote of a majority of the electors thereon.

B. The dedication and contribution of the increment revenues shall not impair existing obligations of any taxing district and shall not include tax revenues of a taxing district previously dedicated to any debt service or the contribution of which would violate the Constitution of Louisiana.

C. Upon the adoption of the ordinance or resolution and the favorable vote of a majority of the electors as provided in Subsection A above, each taxing district which has adopted such ordinance or resolution, as defined herein, shall annually contribute to the new community trust fund all increment revenues, less and except those amounts which are to be excluded as provided in Subsection B above, up to its proportional share of the maximum dollar amount needed by the corporation to satisfy obligations or indebtedness incurred for a project or projects theretofore approved that is secured by increment revenues. The proportional amount of each taxing district shall be its share of the amount required by the corporation multiplied by a fraction, the numerator of which is such taxing district's increment revenues and the denominator of which is the total increment revenues of all such taxing districts.

D. While any bond indebtedness of the corporation remains outstanding no taxing district shall reduce its millage if such reduction would result in a diminution of its obligations to make contributions of increment revenues the dedication and contribution of which were theretofore approved by the local governing body and voted on favorably by a majority of the qualified electors of the local governmental subdivision.

E.(1) Except for the purpose of funding the trust fund pursuant to Subsection F, upon the adoption of an ordinance providing for funding of the new community trust fund and the favorable vote of the majority of its electors as herein provided, each taxing district shall, by January first of each year, appropriate and pay to such fund for so long as any indebtedness secured by the pledge of increment revenues is outstanding, but not to exceed thirty years, a sum which is no less than the amounts required pursuant to Subsections B and C of this Section. If the new community development plan is amended or modified pursuant to R.S. 33:7612(D) each such taxing district shall make such annual appropriation for a period not to exceed thirty years after the date the governing body amends the plan but not more than amounts previously approved pursuant to Subsections B and C.

(2) Any taxing district which does not pay the amounts required pursuant to Subsections B and C of this Section to the new community trust fund by January 1, shall pay to the new community trust fund an amount equal to five percent of the amount of such required payment and shall pay interest on such amount equal to one percent for each month such amount is outstanding.

(3) No taxing district, as defined herein, is exempt from the provisions of Section 7610.2.

F. Notwithstanding the provisions of Subsection D, the obligation of each taxing district pursuant to Subsections B and C of this Section to fund the new community trust fund annually shall continue until all obligations on any bonds issued by the new community development corporation in connection with a project or projects, previously approved as provided in Subsection A above, have been paid in full.

G. The revenue bonds and notes of every issue under this Chapter may, by the terms thereof be payable solely out of the revenues pledged to and received by a new community development corporation and deposited to its new community trust fund. Furthermore, the lien created by such bonds or notes shall not attach to the assets of the corporation unless the bonds are issued with the full faith and credit of the corporation. The lien created by such bonds or notes shall not attach to any sums a taxing district is required to contribute to the new community trust fund until the increment revenues referred to herein are deposited in the new community trust fund. The holders of such bonds or notes have no right to require the imposition of any tax or the establishment of any rate of taxation in order to obtain the amounts necessary to pay and retire such bonds or notes.

H. Revenue bonds issued under the provisions of this Chapter shall not be deemed to constitute a debt, liability or obligation of the governing body of the state or any political subdivision thereof, or a pledge of the full faith and credit of the governing body or the state or any political subdivision thereof, but in accordance with R.S. 33:7617 shall be payable solely from the revenues which each taxing district is required or has agreed to contribute to the new community trust fund and, if the indebtedness has been issued with the full faith and credit of the corporation, the assets of the corporation. All such revenue bonds issued by the corporation shall contain on the face thereof a statement to the effect that neither the full faith and credit nor the taxing power of the governing body or of the state or of any political subdivision thereof, other than the corporation if such bonds are issued with the corporation's full faith and credit, is pledged to the payment of the principal of, or the interest on, such bonds.

I. Moneys in the new community trust fund may be expended from time to time for the following purposes, when directly related to financing or refinancing of development in a new community development area pursuant to an approved new community development plan:

(1) Administrative and overhead expenses necessary or incidental to the implementation of a new community development plan adopted by the corporation.

(2) Expenses of redevelopment planning, surveys, and financial analysis, including the reimbursement of the governing body of the new community development corporation for such expenses incurred before the new development plan was approved and adopted.

(3) The acquisition of real property in the new community area.

(4) The clearance and preparation of any new community development area for redevelopment and relocation of site occupants as provided in R.S. 33:7612.

(5) The repayment of principal and interest or any redemption premium for the corporation's loans, advances, bonds, bond anticipation notes, and any other form of indebtedness.

(6) All expenses incidental to or connected with the issuance, sale, redemption, retirement, or purchase of corporation bonds, bond anticipation notes, or other form of indebtedness, including funding of any reserve, redemption, or other fund or account provided for in the corporation's resolution authorizing such bonds, notes, or other form of indebtedness.

J. On the last day of the fiscal year of the new community development corporation, any money which remains in the trust fund after the payment of expenses pursuant to Subsection I for such year shall be:

(1) Returned to each taxing district which paid the increment in the proportion that the amount of the payment of such taxing district bears to the total amount paid into the new community trust fund by all participating taxing bodies within the new community development area for that year;

(2) Used to reduce the amount of any indebtedness to which increment revenues are pledged; or

(3) Deposited into an escrow account for the purpose of later reducing any indebtedness to which increment revenues are pledged.

K. The trustee of the new community trust fund shall be a banking corporation doing business in the parish or municipality in which the corporation is located.

Acts 1987, No. 815, §1, eff. July 20, 1987.



RS 33:7611 - Community development management

§7611. Community development management

In order to carry out the purposes of this chapter, and to utilize private enterprise to a maximum degree consistent with the public interest, a corporation may by a two-thirds vote of the board of directors enter into a contract with a private development corporation to provide services to the corporation.

The private development corporation with which the corporation contracts shall have experience in land use planning and land development and shall have the capability of planning, undertaking and carrying out large scale, multi-purpose urban development programs. Any such contract shall be on such terms and conditions as the corporation deems advisable, shall contain a cancellation clause allowing the corporation and the private development corporation to cancel on such terms and conditions as are equitable at any time upon six months notice, shall not be subject to the requirements of public or competitive bidding, and may contain such incentives as the corporation deems appropriate. The community development management shall, subject to the policies and procedures and rules and regulations adopted by the board of directors, carry out such duties and responsibilities as the corporation shall deem necessary or convenient in order to effectuate the purposes of this chapter.

Notwithstanding the provisions of any statute or law, affiliates of a community development management are not for that reason prohibited from being chosen as the developer of a new community project or any portion thereof.

Acts 1972, No. 553, §6.



RS 33:7612 - New community development plan; preparation; adoption; filing; modification

§7612. New community development plan; preparation; adoption; filing; modification

A. Preparation of the plan. After the governing body has, upon advice thereon by the planning body, by resolution designated an area of the parish or municipality as the site for development of a new community, a corporation shall prepare or cause to be prepared a new community development plan for such area. After preparation of the plan, the corporation shall submit it to the governing body which shall thereupon refer it to the planning body for review and recommendation, provided, however, that the corporation shall not submit any such plan to the governing body until it has held at least one public informational meeting, which meeting shall be held after twenty-one days prior notice thereof has appeared in a newspaper of general circulation in the parish or municipality. The planning body, after review of the plan by such agencies as it considers appropriate, shall submit its written recommendations with respect to the proposed plan to the governing body within forty-five days after receipt of the plan for review. Upon receipt of the recommendations of the planning body, or if no recommendations are received within the said forty-five days, the governing body shall proceed with a hearing as described in subsection (B) hereof.

In connection with the preparation of the plan, the corporation is hereby authorized to apply for and receive planning advances from the federal government or other bodies.

B. Public hearing. The governing body shall hold a public hearing on the plan after at least fourteen days prior public notice thereof by publication in a newspaper having a general circulation in the parish or municipality. The notice shall describe the time, date, place and purpose of the hearing; shall generally identify the area covered by the plan, and shall outline the general scope of the proposed project.

At the hearing the governing body shall afford an opportunity for all interested persons or agencies to be heard and shall receive, make known and consider recommendations in writing with reference to the plan.

The governing body shall, after the hearing and after review of the recommendations of the planning body, approve the plan if it is in conformity with the master plan of the parish or municipality or the recommendations of the planning body with respect to such plan and is consistent with the purposes of this chapter.

Upon approval of the plan by the governing body, the corporation shall take such action, pursuant to R.S. 33:7614 through 33:7616, as it may deem necessary to implement the plan.

C. Filing of the plan. Upon the adoption of the plan by the governing body, it shall be filed as a public record in the office of the clerk and the registrar of conveyances of the parish or municipality and any conveyance, encumbrance or contract may incorporate provisions thereof by reference, which shall afford notice thereof to all parties. Any comprehensive guidelines adopted by a corporation pursuant to R.S. 33:7615(C)(1) shall be filed in the same manner as the plan.

D. Modification of the plan. The plan may be modified by the corporation at any time, but any modification after sale or lease by the corporation of real property for development in the new community area, shall be subject to any rights a lessee or purchaser may have acquired by virtue of such lease or purchase; provided, however, that no public hearing shall be required for any modification which the governing body may deem by resolution not to be substantial. The governing body may, by resolution or the adoption of rules and regulations, delegate to the planning body the duty of determining whether any proposed modification of the plan is substantial.

Acts 1972, No. 553, §7.



RS 33:7613 - Acquisition of real property in new community development area

§7613. Acquisition of real property in new community development area

A. A corporation may acquire by purchase, lease, option, gift, grant, bequest, devise or by the exercise of the power of expropriation any real property, or interest therein, which it may deem necessary for, or in connection with, a proposed new community to be developed pursuant to this chapter.

B. In any proceeding to fix or assess compensation for damages for the purchase of property, or any interest therein, through the exercise of expropriation, in addition to evidence or testimony otherwise admissible, evidence or testimony bearing upon the following matters shall be admissible and shall be considered in fixing such compensation or damages: (1) the institution of any legal or administrative proceedings with respect to any use, condition, occupancy, or operation of such property which is unlawful or violative of, or subject to elimination, abatement, prohibition, or correction under any law or any ordinance or regulatory measure of the state, parish, municipality, or other political subdivision, or any agency thereof, in which such property is located, as being unsafe, substandard, unsanitary, or otherwise contrary to the public health, safety or welfare; (2) the effect on the value of such property, of any such use, condition, occupancy or operation, or of the elimination, abatement, prohibition or correction of any such use, condition or operation. Testimony or evidence that any public body or public officer charged with the duty or authority so to do has rendered, made or issued any judgment, decree, determination or order for the abatement, prohibition, elimination or correction of any such use, condition, occupancy, or operation shall be admissible and shall be prima facie evidence of the existence and character of such use, condition or operation.

Acts 1972, No. 553, §8.



RS 33:7614 - Subsidiary corporations; creation; purposes; powers; compensation of members

§7614. Subsidiary corporations; creation; purposes; powers; compensation of members

A. Creation. Subject to the provisions of R.S. 33:7625, a corporation may exercise its powers and functions through one or more subsidiary corporations. The corporation by resolution duly adopted by two-thirds vote of the board of directors may authorize any of its directors or officers to organize one or more wholly owned subsidiary corporations. Such resolution shall prescribe the purposes for which such subsidiary corporation or corporations shall be formed.

B. Title VII activities; real estate development.

(1) Title VII subsidiary. Upon the determination by the board of directors that it is necessary or convenient in connection with the purposes of this chapter, a corporation may organize one or more subsidiary corporations for the purpose of undertaking Title VII activities. Any such subsidiary corporation shall be authorized to apply for such federal guarantees or other assistance as are authorized by Title VII, and to accept such guarantees and other assistance and to perform such acts as may be required in connection therewith, including entering into any contracts or project agreements.

(2) Real estate development subsidiary.

One or more subsidiary corporations may be organized for the purpose of undertaking in a new community development area the development of any real estate designated for residential, commercial, industrial, institutional, recreational or other use, including the construction, reconstruction, improvement, alteration, rehabilitation, enlargement, operation and maintenance of any residential, commercial, industrial, institutional, recreational or other structure, appurtenances and facilities necessary or convenient in connection with the purposes of this chapter.

C. Status of subsidiary corporation. A corporation, in order to carry out the purposes of this chapter, may transfer to any subsidiary corporation any monies and any real or personal or mixed property. Each such subsidiary corporation shall have all the power, authority, privileges, immunities, tax exemptions, and other exemptions enjoyed by the corporation and shall be subject to the same restrictions as are applicable to the corporation, particularly those which are required under R.S. 38:2211 et seq. of the Louisiana Revised Statutes.

D. Compensation. Officers and directors of any subsidiary corporation authorized hereby shall receive such compensation as the board of directors of its parent corporation may determine, provided, however, that no officer or director of such parent corporation or public official or full time employees of the state or the parish or municipality shall receive any compensation, either direct or indirect, other than reimbursement for actual and necessary expenses incurred in the performance of his duties, by reason of his serving as a member, director or trustee of any subsidiary corporation.

Acts 1972, No. 553, §9.



RS 33:7615 - Disposition of property in new community development area

§7615. Disposition of property in new community development area

A. Subject to the provisions of R.S. 33:7614B(1), real property acquired by a corporation pursuant to this chapter and in accordance with the new community development plan shall be disposed of, as provided in this section, as soon as feasible, consistent with the public interest and the requirements of the plan.

B. A corporation may sell, lease or otherwise transfer real property or any interest therein acquired by it in a new community development area for residential, recreational, commercial, industrial or other uses or for public use, in accordance with a plan, subject to such covenants, conditions and restrictions, including covenants running with the land, as it may deem to be necessary or desirable to carry out the purposes of this chapter. The purchasers or lessees and their successors and assigns shall devote such real property solely to the uses specified for such property in the plan, and shall comply with such other requirements and restrictions as the corporation may determine to be in the public interest. Except as provided under subsection C of this section, such real property or interest shall be sold, leased or otherwise transferred at not less than its fair value for the use for which such property is intended. In determining the fair value of real property for uses in accordance with the plan, the corporation shall consider the use designated for the real property in the plan, the covenants, conditions and obligations assumed by the purchaser or lessee, and the purposes of this chapter. The corporation, in any instrument of conveyance to a private purchaser or lessee, may provide that such purchaser or lessee shall not, before he has obligated himself to construct, thereon, sell, lease or otherwise transfer the real property without the prior written consent of the corporation.

C. A corporation may sell, lease or otherwise transfer real property or any interest therein acquired by it in a new community development area for residential, recreational, commercial, industrial or other uses or for public use to private developers, non-profit organizations or public agencies at less than its fair value for uses in accordance with a plan when and only when all of the provisions of this subsection have been complied with:

1. The corporation has duly adopted comprehensive guidelines, equally applicable to private developers and public agencies, governing the formulation of and the participation of such developers and agencies in, programs designed (a) to provide adequate housing for low and moderate income families; (b) to increase recreational facilities, and (c) to provide health care or job opportunities or other public needs; and such guidelines have been filed as provided in R.S. 33:7612(C).

2. Written agreements assuring compliance with the aforementioned guidelines have been entered into between the corporation and interested developers, public agencies or non-profit organizations.

D. Notwithstanding the provisions of any general, special or local law and subject to any agreement with noteholders, bondholders or guarantors, any such sale, lease or other transfer pursuant to Subsections B and C of this section may be made without public bidding or public sale, pursuant to negotiated contracts, agreements or leases, containing such provisions, limitations, requirements, terms and conditions as the corporation in its discretion may determine to be necessary or desirable for the effectuation of a new community development plan.

E. A corporation may operate, maintain or lease real property acquired by it in a new community development area for or in connection with a new community development project, pending disposition of the property as authorized in this chapter, without regard to the provisions of Subsection A above, for such uses and purposes as may be deemed desirable even though not in connection with the plan, provided, however, that in no event shall such uses be of a permanent nature or interfere in any way with the implementation of the plan and provided further that the question of the continuance of such uses shall be reviewed by the corporation on a yearly basis.

F. Except in the case of a public body or non-profit corporation or institution seeking to avail itself of Subsection C of this section, real property acquired in accordance with a new community development plan may be disposed of to a public body for public reuse or to a non-profit corporation or institution without regard to the provisions of this section.

Acts 1972, No. 553, §10.



RS 33:7616 - Development by corporations; surplus profits

§7616. Development by corporations; surplus profits

A. Notwithstanding R.S. 33:7625, but consistent therewith, a corporation may, itself, or through the use of one or more subsidiary corporations, or through partnerships or joint ventures, as permitted in R.S. 33:7610, develop, construct, operate or maintain any facilities, structures, and appurtenances, provided, however, that the corporation shall not engage in any such activities unless or until the board of directors of the corporation, after review of all available information and data, shall determine that it would not be economically feasible or practical for such development, construction, operation or maintenance to be undertaken by private enterprise acting alone.

B. Any profits derived from the developmental activities of a corporation shall be applied by its board of directors to meet the needs, goals and objectives of the new community, including, but not limited to the development of programs designed to meet social objectives, the development of amenities for the residents of the new community development area and for such related purposes as the board of directors shall determine.

C. The board of directors of a corporation shall from time to time review the financial condition of any new community project and determine if there are surplus profits available for distribution by the corporation to the parish or municipality. In the event that the board of directors determines that there are surplus profits available for distribution to the parish or municipality, it shall so certify to the governing body and immediately transfer such surplus profits to the treasury of the parish or municipality. Upon such certification, the governing body, by ordinance or resolution, shall determine how and for what purposes the surplus profits shall be expended.

D. Subsections B and C of this section shall be subject to any agreement with noteholders, bondholders, guarantors or others interested in any evidence of indebtedness of a corporation.

Acts 1972, No. 553, §11.



RS 33:7617 - Bonds of the corporations

§7617. Bonds of the corporations

A.(1) As used in this Section, the word "bonds" shall mean and include bonds, notes, certificates of indebtedness, or other evidences of indebtedness for the repayment of borrowed money. A corporation is hereby authorized to issue its negotiable bonds from time to time, with the approval of the State Bond Commission, in such principal amounts as the corporation shall determine to be necessary to provide sufficient funds for achieving any of its purposes, including but not limited to, the payment of interest on bonds of the corporation, the receipt of funds in anticipation of the sale of its bonds, the establishment of reserves and other funds and account to secure such bonds and all other expenditures of the corporation necessary or convenient to carry out its corporate purposes and powers. Such bonds shall be authorized and issued by a resolution or resolutions of the corporation and shall be of such series, bear such date or dates, be of such type, mature at such time or times, bear interest at such rate or rates payable on such date or dates, be in such denominations, be such form, carry such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, be subject to such terms of redemption and be secured in such manner consistent with the authority contained herein as the resolution authorizing such bonds may provide. No corporation may issue any negotiable bonds that are to be secured in whole or in part by new community trust funds without the prior approval by ordinance or resolution of the governing body.

(2) Any bonds issued pursuant to this Section also may be secured by a trust agreement by and between the corporation and one or more corporate trustees or fiscal agents, which may be any trust company or bank having the powers of a trust company within or without this state.

(3) All bonds issued by the corporation shall be sold in such manner and for such prices as its board may determine.

(4) A corporation is authorized to issue refunding bonds for the purpose of refunding outstanding bonds issued pursuant to the provisions of this Section in accordance with Chapter 14-A of Title 39 of the Louisiana Revised Statutes of 1950, as amended.

(5) Any pledge of taxes, revenues, securities and other moneys made by a corporation pursuant to this Section shall be valid and binding from the time when the pledge is made. Such taxes, revenues, securities and other moneys so pledged and then held or thereafter received by a corporation or any fiduciary shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against a corporation, whether or not such parties have notice thereof. The instrument by which such a pledge is created need not be filed or recorded except in the official minutes of the corporation.

(6) The bonds shall be executed in the name of the corporation in the manner provided in the resolution authorizing the issuance of such bonds.

(7) Pending the preparation of definitive bonds, the corporation may issue interim receipts or temporary bonds, exchangeable for definitive bonds when such bonds have been executed and are available for delivery.

(8) No member of the board or of the corporation or any person executing such bonds shall be liable personally on such bonds.

(9) All bonds and any interest coupons appertaining thereto issued pursuant to this Section shall be and are hereby made negotiable instruments within the meaning of and for all purposes of the negotiable instruments law of Louisiana, subject only to the provisions of bonds for registration.

(10) All bonds and the income therefrom shall be exempt from all taxation by this state or any political subdivision thereof. The bonds shall be legal and authorized investments for banks, savings banks, insurance companies, homestead and building and loan associations, trustees and other fiduciaries and may be used for deposit with any officer, board, municipality or other political subdivision of the state of Louisiana, in any case where, by present or future laws, deposit or security is required.

(11) Any resolution authorizing the issuance of bonds shall be published one time in the official journal of the corporation; however, it shall not be necessary to publish any exhibits to such resolution if the same are available for public inspection and such fact is stated in the publication. For thirty days after the date of publication, any person in interest may contest the legality of the resolution, any provision of the bonds to be issued pursuant to it, the provisions therein made for the security and payment of the bonds, and the validity of all the provisions and proceedings relating to the authorization and issuance of such bonds. After that time, no person may contest the regularity, formality, legality, or effectiveness of the resolution, any provisions of the bonds to be issued pursuant to it, the provisions for the security and payment of the bonds, and the validity of all other provisions and proceedings relating to their authorization and issuance, for any cause whatever. Thereafter, it shall be conclusively presumed that the bonds are legal and that every legal requirement for the issuance of the bonds has been complied with. No court shall have authority to inquire into any of these matters after the thirty days.

B. All bonds and notes, including any bonds and notes that may be guaranteed by the federal government, issued by a corporation may be secured by the full faith and credit of the corporation, may be payable solely out of its funds held by the new community trust fund established in the parish or the municipality wherein the corporation is created the corporation's revenues and receipts generally,* or may be payable solely out of the revenues and receipts derived from designated projects and activities of the corporation, or may be payable out of the funds dedicated to the payment of such bonds and notes once received by the new community trust fund, all as may be designated in the proceedings of the corporation under which the bonds or notes shall be authorized to be issued. Such bonds and notes may be executed and delivered by the corporation at any time and from time to time, may be in such form and denominations and of such tenor and maturities, may be in bearer form or in registered form, as to principal and interest or as to principal alone, all as the corporation may determine.

C. Bonds may be payable in such installments and at such time or times, not exceeding fifty years from the date of issuance thereof, as shall be determined by each corporation.

D. Notes, or any renewals thereof, may be payable in such installments and at such time or times, not exceeding ten years from the date of the original issue thereof, as shall be determined by each corporation.

E. Bonds and notes may be payable at such place or places, whether within or without the state, may bear interest at such rate or rates, payable at such time or times and at such place or places, and evidenced in such manner, and may contain such provisions not inconsistent herewith, all as shall be provided in the corporate proceedings under which the bonds or notes shall be authorized to be issued.

F. Any bonds or notes of a corporation may be sold at such price or prices, at public or private sale, in such manner and from time to time as may be determined by the corporation, and such corporation may pay all expenses, premiums and commissions, and give such discounts in connection with the issuance and sale thereof as it may deem necessary or advantageous.

G. If deemed advisable by its board of directors, a corporation may retain, in the proceedings under which any of its bonds or notes are authorized to be issued, an option to redeem all or any part thereof as may be set forth in such proceedings and as may be recited on the face of the bonds or notes.

H. Any monies of a corporation, including proceeds from the sale of any bonds or notes, and revenues, receipts and income from any of its projects, may be invested and reinvested in such obligations, securities and other investments as shall be deemed appropriate by the corporation.

I. Issuance by a corporation of one or more series of bonds or notes for one or more purposes shall not preclude it from issuing other bonds or notes in connection with the same purpose or any other purpose, but the proceedings whereunder any subsequent bonds or notes may be issued shall recognize and protect any prior pledge or mortgage made for the purpose of securing any prior issue of bonds or notes, unless, in the proceedings authorizing such prior issue, the right is reserved to issue subsequent bonds or notes on a parity with such prior issue.

J. Each corporation is authorized to provide for the issuance of its bonds or notes for the purpose of refunding any of its bonds or notes then outstanding, including the payment of any redemption premium thereon and any interest, accrued or to accrue to the earliest or subsequent date of redemption, purchase at maturity of such bonds or notes, and, if deemed advisable by the corporation, paying all or any part of the cost of acquiring, constructing, developing, or improving any development project, or the making of any mortgage loan on any development project. The proceeds of any such bonds or notes issued for the purpose of refunding outstanding bonds or notes, may, in the discretion of the corporation, be applied to the purchase or retirement at maturity or redemption of such outstanding bonds or notes either on their earliest or any subsequent redemption date, and may, pending such application, be placed in escrow to be applied to such purchase or retirement at maturity or redemption on such date as may be determined by the corporation. Any such escrowed proceeds, pending such use, may be invested and reinvested in obligations of, or guaranteed by, the United States of America, or in certificates of deposit or time deposits secured in such manner as a corporation shall determine, maturing at such time or times as shall be appropriate to assure the prompt payment, as to principal, interest and redemption premium, if any, on the outstanding bonds or notes to be so refunded. The interest, income and profits, if any, earned or realized on any such investment may also be applied to the payment of the outstanding bonds or notes to be so refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of such proceeds and interest, income and profits, if any, earned or realized on the investments thereof may be returned to the corporation for use by it in any lawful manner. The portion of the proceeds of any part of the cost of acquiring, constructing, reconstructing, rehabilitating or improving any project, or the making of any mortgage loan on any project may be invested and reinvested in obligations of, or guaranteed by, the United States of America, maturing not later than the time or times when such proceeds will be needed for the purpose of paying all or any part of such cost, or the making of any such mortgage loan. The interest, income and profits, if any, earned or realized on such investments may be applied to the payment of all or any part of such cost, or the making of any such mortgage loan, or may be used by the corporation in any lawful manner. All such bonds or notes shall be issued and secured and shall be subject to the provisions of this chapter in the same manner and to the same extent as any other bonds or notes issued pursuant to this chapter.

K. Bonds and notes which are issued under this section shall not constitute indebtedness of the State of Louisiana, the parish or municipality, or any public body of the state other than a corporation issuing such bonds and notes; are not subject to any constitutional or statutory debt limitation or restriction; and shall not be subject to the provisions of any other act, statute or local law relating to the authorization, issuance or sale of bonds and notes.

L. Bonds and notes which are issued under this section are declared to be issued for an essential public and governmental purpose and, together with interest thereon, income therefrom and gain upon the sale thereof shall be exempted from all state and local taxes. Notwithstanding the foregoing, in the event that a corporation issues bonds, notes or other obligations guaranteed by the federal government, it is hereby expressly declared that it is not the intention of the legislature to create any condition whereby the interest payable in connection with such federally guaranteed bonds, notes or other obligations shall be or shall be required to be exempt from federal taxation.

M. In case any of the officials of a corporation whose signatures or facsimile signatures appear on any of such corporation's bonds and notes issued under this section shall cease to be such officials before delivery of such bonds and notes, such signatures or facsimile signatures, as the case may be, shall, nevertheless, be valid and sufficient for all purposes, the same as if such officials had remained in office until such delivery.

N. Any provisions of any law to the contrary notwithstanding, any bonds and notes which are issued under this section shall be fully negotiable.

O. In any suit, action or proceeding involving the validity or enforceability of any bond or note which is issued under this section or the security therefor, any such bond or note reciting in substance that it has been issued by a corporation in connection with (1) a new community development project as herein defined, or (2) any activity or operation of a corporation under this chapter, shall be conclusively deemed to have been issued for such purposes; and such new community development project or such operation or activity, as the case may be, shall be conclusively deemed to have been initiated, planned, located, undertaken, accomplished and carried out in accordance with the provisions of this chapter.

P. Pending the preparation of any definitive bonds hereunder, a corporation may issue its interim certificate or receipts, or its temporary bonds, with or without coupons, exchangeable for such definitive bonds when the latter shall have been executed and are available for delivery.

Q. Persons, firms, or corporations retained or employed by a corporation as advisers or consultants for the purpose of rendering financial advice and assistance may purchase or participate in the purchase, or in the distribution of its bonds and notes when such bonds and notes are offered at public sale.

R. No director or other officer of a corporation issuing bonds or notes under this section and no person executing such bonds or notes shall be liable personally on such bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

Acts 1972, No. 553, §12; Acts 1987, No. 815, §1, eff. July 20, 1987.

*AS APPEARS IN ENROLLED BILL.



RS 33:7618 - Security for bonds or notes

§7618. Security for bonds or notes

A. The principal of and interest on any bonds or notes issued by a corporation may be secured as provided in R.S. 33:7617B and may be secured by a mortgage or other instrument covering all or any part of any lands or all or any part of a development project, including any additions, improvements, extensions to or enlargements of any development project thereafter made.

B. Bonds or notes issued for the acquisition, construction, rehabilitation, or improvement of a development project may be secured by an assignment of any lease of or mortgage on such development project and by an assignment of the revenues and receipts derived by a corporation from any such lease or mortgage.

C. The proceedings under which the bonds or notes are authorized to be issued and any mortgage, lease or other instrument may contain agreements and provisions respecting the maintenance of any development projects covered thereby, the fixing and collection of rents or other revenues therefrom, including monies received in repayment of mortgage loans, and interest thereon, the creation and maintenance of special funds from such rents or other revenues and the rights and remedies available in the event of default, all as a corporation shall deem advisable.

D. Each pledge, agreement, mortgage or other instrument made for the benefit or security of any of the bonds or notes of a corporation shall continue effective until the principal of and interest on the bonds or notes for the benefit of which the same were made shall have been fully paid, or until provisions shall have been made for such payment in the manner provided in the proceedings under which the same may be authorized.

Acts 1972, No. 553, §13.



RS 33:7619 - Bonds and notes as legal investment

§7619. Bonds and notes as legal investment

Any parish or any municipality, all other parishes or municipalities, the state, all banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking or investment business, all insurance companies, insurance associations, and other persons carrying on an insurance business; and all executors, administrators, curators, trustees, and other fiduciaries, may legally invest any sinking funds, monies, or other funds belonging to them or within their control in any bonds or notes, issued by a corporation pursuant to this chapter, including such bonds or notes as shall be secured by an agreement between the issuer and the federal government in which the federal government agrees to guarantee the payment of the full amount of such bonds or notes. It is the purpose of this section to authorize any persons, political subdivisions and officers, public or private, to use any funds owned or controlled by them for the purchase of any such bonds, notes or other obligations. Nothing contained in this section with regard to legal investments shall be construed as relieving any person or persons of any duty of exercising reasonable care in selecting securities.

Acts 1972, No. 553, §14.



RS 33:7620 - Corporation funds; audit; investment

§7620. Corporation funds; audit; investment

A. All monies of a corporation from whatever source derived shall be paid to the treasurer of the corporation and shall be deposited forthwith in a bank or banks in the state designated by the corporation. The monies in such account or accounts shall be paid out on checks signed by the treasurer or other agent duly authorized and designated by by-laws of the corporation.

B. The auditor of the parish or municipality and his legally authorized representatives and an independent auditor designated by the board of directors and his legally authorized representatives are authorized and empowered from time to time to examine the accounts and books of a corporation including its receipts, disbursements, contracts, leases, sinking funds, investments and all other records and papers relating to its financial standing. The parish or municipal auditor shall conduct an examination at least once every three years, provided, however, that the parish or municipal auditor is authorized to accept from a corporation in lieu thereof an independent outside examination of the corporation's books and accounts made at the request of such corporation.

C. Any monies of a corporation including the proceeds of bonds or notes not required for immediate use may, at the discretion of the corporation, be invested in obligations of the state, the parish or municipality or the United States of America or obligations the principal and interest on which are guaranteed by the state, the parish or municipality or the United States of America.

D. A corporation shall have power to contract with holders or guarantors of any of its bonds or notes as to the custody, collection, securing, investment and payment of any monies of the corporation, of any monies held in trust or otherwise for the payment of bonds or notes, and to carry out such contract.

E. Subject to the provisions of any contract with bondholders, noteholders or guarantors a corporation shall prescribe a system of accounts.

F. The results of all audits of a corporation whether made by the parish or municipal auditor or an independent outside auditing firm shall be submitted to the executive officer within thirty days of the receipt thereof by the corporation.

Acts 1972, No. 553, §15.



RS 33:7621 - Property exempt from taxes and from levy and sale by virtue of an execution

§7621. Property exempt from taxes and from levy and sale by virtue of an execution

A. All property of a corporation, including funds owned or held by it for the purposes of this chapter, shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same nor shall judgment against the corporation be a charge or lien upon such property; but the provisions of this section shall not apply to or limit the right of obligees or guarantors to pursue any remedies for the enforcement of any pledge or lien given pursuant to this chapter by a corporation on its real or personal property, rents, fees, grants or revenues for a new community development project.

B. The property of a corporation acquired or held for the purposes of this chapter is declared to be public property used for essential public and governmental purposes and such property, or any interest therein, in the hands of the corporation or any subsidiary thereof, shall be exempt from all taxes of the parish or municipality, the state, or any political subdivision thereof or any other taxing body.

Acts 1972, No. 553, §16.



RS 33:7622 - Assistance by state and local agencies

§7622. Assistance by state and local agencies

A. In order most effectively to carry out its corporate purposes, a corporation shall assist and cooperate with state and local agencies authorized or empowered to review the affairs and accounts of such corporation.

B. All state and local agencies shall render to a corporation such services within their respective functions, pursuant to a request by such corporation, as may be feasible and not incompatible with the performance of their own duties.

C. For the purpose of aiding in the planning, undertaking or carrying out of a new community development project and related activities authorized by this chapter, any public body may, upon such terms, with or without consideration as it may determine:

1. Dedicate, sell, donate, grant, devise, convey or lease any of its interest in any property or grant easements, licenses or other rights or privileges therein to a corporation;

2. Incur the entire expense of any public improvements made by such public body in assistance of a corporation;

3. Lend, grant, or contribute funds to a corporation and borrow money and apply for and accept advances, loans, grants, contributions, and any other form of financial assistance from the federal government or other public body or from any other source for the benefit of such corporation;

4. Enter into agreements (which, notwithstanding any provision or rule of law to the contrary, may extend over any period) with the federal government or other public body for the purpose of assisting a corporation to carry out its powers under this chapter.

5. Furnish to a corporation public buildings and public facilities, including parks, playgrounds, recreational, community, educational, water, sewer, or drainage facilities, or any works which it is otherwise empowered to undertake; furnish, dedicate, close, vacate, pave, install, grade, regrade, plan or replan streets, roads, sidewalks, ways or other places; plan or replan, zone or rezone any property of the public body or make exceptions from building regulations; and furnish administrative and other services to such corporation;

6. Do any and all things necessary to aid or cooperate in the planning or carrying out of a new community development plan and related activities;

7. If at any time title to or possession of any new community development project is held by any public body or governmental agency other than a corporation, the provisions of the agreements referred to in this section shall inure to the benefit of and may be enforced by such public body or governmental agency;

D. Any sale, conveyance, lease or agreement provided for in this section may be made by a public body without appraisal, public notice, public hearing or competitive bidding.

E. The parish or municipality may issue and sell its general obligation bonds to forward the purposes of this section, or for the purpose of aiding in the planning, undertaking or carrying out of a development project and related activities. Nothing in this section shall limit or otherwise adversely affect any other section of this chapter.

Acts 1972, No. 553, §17.



RS 33:7623 - Title of purchase

§7623. Title of purchase

Any instrument executed by a corporation, purporting to convey any right, title or interest in any property under this chapter shall be conclusively presumed to have been executed in compliance with the provisions of this chapter insofar as title or other interest of any bona fide purchasers, lessees or transferees of the property is concerned.

Acts 1972, No. 553, §18.



RS 33:7624 - Annual report

§7624. Annual report

A corporation shall file, with the governing body, on or before March 31 of each year, a report of its activities for the preceding calendar year, which report shall include a complete financial statement setting forth its assets, liabilities, receipts and disbursements as of the end of such calendar year. At the time of filing the report, the corporation shall publish in a newspaper of general circulation in the parish or municipality, a notice to the effect that such report has been filed with the governing body and that the report is available for inspection during business hours in the office of the clerk and in the office of the corporation.

Acts 1972, No. 553, §19.



RS 33:7625 - Encouragement of private enterprise

§7625. Encouragement of private enterprise

Consistent with the purposes of this chapter and the needs of the parish or municipality, a corporation shall encourage the full participation of private enterprise in the development and construction of residential, commercial, industrial, institutional, recreational and other facilities, structures, and appurtenances necessary or convenient in connection with a development project and, to afford the maximum opportunity for such full participation, shall formulate such rules and regulations as it deems necessary for the purpose.

Acts 1972, No. 553, §20.



RS 33:7626 - Indemnity of directors, officers, agents and employees

§7626. Indemnity of directors, officers, agents and employees

A corporation shall indemnify and hold harmless any director, officer, agent or employee against any liability or loss arising from the carrying out of the powers set forth in this chapter other than liability of loss resulting from his own acts of gross negligence or willful misconduct.

Acts 1972, No. 553, §21.



RS 33:7627 - Authority of parishes, municipalities and subdivisions thereof to appropriate and dedicate funds to a new community trust fund

§7627. Authority of parishes, municipalities and subdivisions thereof to appropriate and dedicate funds to a new community trust fund

Notwithstanding any other provision of general or special law, the purposes for which a parish or municipality, or any agency or subdivision of either, may levy taxes or appropriate funds to a new community trust fund include the preservation and enhancement of the tax base of such parish, municipality, subdivision or agency and the furthering of the purposes of such parish, municipality, subdivision or agency as provided by law.

Acts 1987, No. 815, §1, eff. July 20, 1987.



RS 33:7631 - Short title

CHAPTER 21-A. COOPERATIVE LOCAL GOVERNMENT

INFRASTRUCTURE LAW

§7631. Short title

This Chapter shall be known and may be cited as the "Cooperative Local Government Infrastructure Act".

Acts 2014, No. 746, §1, eff. June 19, 2014.



RS 33:7632 - Declaration of purpose; applicability

§7632. Declaration of purpose; applicability

A. The legislature hereby finds and declares that the health, safety, and welfare of the people of this state are dependent upon the continued encouragement, development, growth, and expansion of private sector economic development within the state. The legislature further finds and declares that there are certain depressed areas in the state that need the particular attention of government. These depressed areas often have declining or minimal tax revenues creating a widening gap in funding between the costs of public project needs and available resources at the local level to address them. Finally, investment in public infrastructure could dramatically improve the quality of life of residents and make the areas more attractive to private sector economic development. Therefore, it is declared to be the purpose of this Chapter to stimulate a partnership between government and the private sector for business growth in these depressed areas through local incentives for private sector donations for local public infrastructure projects.

B. This Chapter shall apply only to cooperative endeavor agreements which expressly cite this Chapter as authority for the agreement, and shall not be construed as being applicable or otherwise limit a local government entity to enter into cooperative endeavor agreements generally.

Acts 2014, No. 746, §1, eff. June 19, 2014.



RS 33:7633 - Cooperative endeavor agreements

§7633. Cooperative endeavor agreements

A.(1) As authorized by Article VII, Section 14(C) of the Louisiana Constitution, political subdivisions and political corporations may enter into a cooperative endeavor agreement with any public or private association, corporation, or individual to carry out a local infrastructure project to achieve a public purpose. Any capital improvements shall be on public property and for local infrastructure projects as authorized in this Chapter.

(2) As used in this Chapter, a "local governmental entity" shall mean the political subdivision or political corporation authorized to execute a cooperative endeavor agreement under this Chapter.

B. This cooperative endeavor agreement may provide for the investment, pledge, use, or deposit of private funds and the guarantee by the public or private association, corporation, or individual of certain financial obligations, to achieve the goals set forth in the agreement. The agreement shall state how the donation for the project will result in the furtherance of a public purpose of the local government entity.

C. The cooperative endeavor agreement shall set forth in reasonable detail the following items:

(1) The obligations of the various parties.

(2) A showing of reasonable expectations that the benefits to be received by the local governmental entity from the donation equal or exceed any local tax rebates, tax credits, or other incentives to be awarded on the project.

(3) Consequences to the public or private association, corporation, or individual in the event of a default or breach of the agreement by the association, corporation, or individual that shall include a repayment to the local governmental entity when appropriate, of any rebates, tax credits, or other incentives awarded or expenses incurred.

Acts 2014, No. 746, §1, eff. June 19, 2014.



RS 33:7634 - Tax rebates, tax credits, or other incentives for donations

§7634. Tax rebates, tax credits, or other incentives for donations

A. Tax rebates, tax credits, or other incentives shall be allowed for qualified donations made to a local governmental entity for a qualified project subject to the following limitations:

(1) A participating donor shall submit to the chief financial officer designated by the local governmental entity a written report reasonably documenting the cash, equipment, goods, or services donated pursuant to a cooperative endeavor agreement for a qualified project, including supporting documentation as may be deemed necessary by that officer. Prior to the approval of tax rebates, tax credits, or other incentives for a qualified donation under the cooperative endeavor agreement, the officer shall verify the value of the qualified donation.

(2) The local governmental entity may approve a tax rebate, tax credit, or other incentive to the donor for the verified qualified donation in an amount equal to one-half of the value of the cash, equipment, goods, or services donated, or five hundred thousand dollars, whichever is less. The total amount of the tax rebates, tax credits, or other incentives which may be received by any donor in any fiscal year shall not exceed five hundred thousand dollars.

B.(1) The term "qualified donation" shall mean a donation made to a participating local governmental entity to assist in the construction, operation, use, or maintenance of a qualified project. The donation may be in the form of cash or the donation of equipment, goods, or services.

(2) The term "qualified project" shall mean a project for the construction or major improvement or repair of infrastructure by a participating local governmental entity.

C. The local governmental entity shall promulgate such rules and regulations as may be deemed necessary to carry out the purposes of this Chapter.

D. The provisions of this Chapter shall apply to verified qualified donations made after July 1, 2014.

Acts 2014, No. 746, §1, eff. June 19, 2014.



RS 33:7701 - CONSOLIDATED SPECIAL SERVICE DISTRICTS

CHAPTER 22. CONSOLIDATED SPECIAL SERVICE DISTRICTS

§7701. Definition

The term "consolidated special service district" shall mean consolidated waterworks districts, consolidated sewerage districts, consolidated fire protection districts, consolidated hospital service districts, consolidated recreation districts, and consolidated garbage districts created under the authority conferred by this Chapter.

Added by Acts 1975, No. 94, §1.



RS 33:7701.1 - Consolidated drainage and gravity drainage districts

§7701.1. Consolidated drainage and gravity drainage districts

A. A parish governing authority may, except in the parish of Rapides, create consolidated drainage districts, consolidated gravity drainage districts, or consolidated drainage and gravity drainage districts under the authority conferred by this Chapter. Notwithstanding any provision of law to the contrary, such districts may be created and administered in accordance with the provisions of this Chapter.

B. A consolidated drainage and gravity drainage district may be comprised of existing drainage districts and existing gravity drainage districts and territory not included in an existing district.

Acts 1993, No. 19, §1, eff. May 18, 1993.



RS 33:7702 - Consolidation authority

§7702. Consolidation authority

A. The governing authority of any parish may create by ordinance one or more consolidated special service districts in the parish, each of which shall be comprised of one or more existing districts of the same type; however, no consolidated garbage district shall include territory within the corporate limits of any municipality.

B. Such consolidated special service districts may also include territory not within the boundaries of an existing district of the same type and shall include territory not within the boundaries of an existing district of the same type, when only one existing district is to be so consolidated.

C. As a prerequisite to the creation of any consolidated special service district, the governing authority of the parish shall be furnished with a certified copy of a resolution, adopted by the governing authority of each existing district to be consolidated and by the governing authority of each municipality all or part of whose territory is proposed to be included in the consolidated district, requesting the parish to create a consolidated special service district and describing and defining the boundaries thereof.

D.(1) Notwithstanding the provisions of Subsection C of this Section, the governing authority of the parish of Sabine may create, by ordinance, a consolidated waterworks district comprised of the Ebarb Waterworks District and the South Toledo Bend Waterworks District without being furnished with a certified copy of a resolution adopted by the governing authority of each existing district or by the governing authority of each municipality all or part of whose territory is proposed to be included in the consolidated waterworks district requesting the parish to create such district.

(2) Except as provided in Paragraph (1) of this Subsection, the consolidated waterworks district shall be otherwise governed by the provisions of this Chapter.

Added by Acts 1975, No. 94, §1; Acts 2005, No. 85, §1, eff. June 21, 2005.



RS 33:7703 - Designation of consolidated districts; governing authority

§7703. Designation of consolidated districts; governing authority

A. A consolidated special service district so created shall be known and designated as "Consolidated _____ District No. ___ of the Parish of _____, Louisiana", and as so created shall constitute a waterworks district, sewerage district, fire protection district, hospital service district, recreation district, drainage district, gravity drainage district, drainage and gravity drainage district, or garbage district, as the case may be, within the meaning of Article VI, Section 19, of the Constitution of Louisiana, and as such shall enjoy all rights, powers, and privileges enjoyed by other districts of the same type under the constitution and laws of this state, including the right to issue bonds and levy taxes, and in the case of consolidated sewerage districts, also to levy special assessments.

B. The governing authority of each such consolidated special service district shall be the governing authority of the parish creating the district; however, the governing authority of the parish may name and appoint an advisory board of not more than five persons to assist in the operation and administration of the affairs of the consolidated district under the general control of the parish governing authority. Such a board shall be organized and have such powers and duties as the parish governing authority may determine.

Added by Acts 1975, No. 94, §1. Acts 1993, No. 19, §1, eff. May 18, 1993.



RS 33:7704 - Notice of intention to create; public hearing; boundaries

§7704. Notice of intention to create; public hearing; boundaries

Before any such consolidated special service district is finally created, the governing authority of the parish shall publish in the official journal of the parish at least once not less than fifteen days prior to the date of the hearing a notice of its intention to create the district and fixing a date for the holding of a public hearing at which all persons interested may be heard on the question of the advisability of creating the consolidated district. The notice of hearing shall set forth the proposed name and boundaries of the district, list the districts to be so consolidated, define the boundaries of any territory not then within the boundaries of an existing district of the same type which territory is proposed to be included in the consolidated district, state the amount of outstanding indebtedness of each district to be consolidated, and the time and place fixed for the hearing. Upon conclusion of the hearing, the governing authority, in its discretion, may proceed to create the consolidated district with boundaries as set out in the notice of intention or may refrain from creating the consolidated district.

Added by Acts 1975, No. 94, §1.



RS 33:7705 - Notice of creation; incontestability after unchallenged delay; interim authority to call an election to issue bonds, levy taxes or assume indebtedness

§7705. Notice of creation; incontestability after unchallenged delay; interim authority to call an election to issue bonds, levy taxes or assume indebtedness

After the creation of any consolidated special service district, notice of the creation, stating the boundaries of the district, shall be published one time in the official journal of the parish. Thirty days after such publication, the creation of the district shall become incontestable, and no court shall have jurisdiction to entertain litigation questioning the legality of the creation of such district. If the governing authority desires to call an election in any such district to authorize the issuance of bonds, the levy of special taxes, or the assumption of indebtedness, it may call such election and publish notice thereof prior to the expiration of the thirty-day period.

Added by Acts 1975, No. 94, §1.



RS 33:7706 - Assumption of rights and responsibilities of districts consolidated

§7706. Assumption of rights and responsibilities of districts consolidated

At the expiration of the thirty-day period provided for in R.S. 33:7705, existing districts of the same type included in any such consolidated district shall no longer have the right to issue bonds or other obligations, and all books and records and assets thereof shall be transferred to the consolidated district. The governing authority of the consolidated district shall cause taxes to continue to be levied for the payment of the outstanding indebtedness of each underlying district of the same type which has not been assumed by the consolidated district, as hereinafter provided, in all respects as would have been required had such consolidation not been effected. In addition, if such indebtedness of any underlying district consists of revenue bonds or special assessment certificates payable from service charges or assessments, the governing authority of the consolidated district shall continue to impose and collect such service charges or assessments, as well as any special taxes previously authorized and legally dedicated by covenant with bondholders to the payment of maintenance or operation expenses.

Added by Acts 1975, No. 94, §1.



RS 33:7707 - Continuation of rights and obligations of districts

§7707. Continuation of rights and obligations of districts

The creation of a consolidated special service district hereunder shall not affect or impair in any manner contract rights enjoyed by the holders of any outstanding bonds or obligations of the underlying districts, and to the extent required by such contract rights, taxes, service charges, and assessments on the property subject to the payment of principal of and interest on such bonds or obligations shall continue to be levied and collected as above provided; however, any consolidated special service district may assume all or any indebtedness of its underlying districts in the manner and with the effect provided by R.S. 39:661 et seq. for the assumption of indebtedness by parishes.

Added by Acts 1975, No. 94, §1.



RS 33:7708 - Refunding bonds

§7708. Refunding bonds

Any consolidated special service district created hereunder, in addition to its right to issue bonds or other obligations for the purposes and in the manner elsewhere provided in the constitution and laws of this state, may issue its refunding bonds for the purpose of refunding any outstanding revenue bonds or obligations of one or more of its underlying districts or, in its discretion, may authorize and deliver a single issue of revenue bonds for both improvement and refunding purposes. Refunding bonds so authorized shall be authorized and issued in the manner provided by law for the issuance of the bonds or other obligations refunded and shall be secured in the same manner as the bonds or obligations refunded, except that the governing authority, in its discretion, may provide for changes in the source of payment of such bonds or obligations as it considers desirable, and except that any refunding bonds so authorized either may be sold and the funds realized from the sale thereof applied exclusively to the payment of the bonds or obligations refunded or may be delivered in exchange for a like principal amount of the bonds or obligations refunded or may be sold in part or exchanged in part. Such refunding bonds also may be sold and the proceeds thereof escrowed to be used in paying the bonds or obligations refunded on the date on which they become payable through maturity or call for redemption. Refunding bonds so issued shall not exceed in principal amount the principal amount of the bonds or obligations to be so refunded.

Added by Acts 1975, No. 94, §1.



RS 33:7711 - Consolidated waterworks and sewerage districts

CHAPTER 22-A. CONSOLIDATED WATERWORKS/SEWERAGE

DISTRICTS

§7711. Consolidated waterworks and sewerage districts

The governing authority of any parish may, in the same manner, by use of the same procedure and provisions, and with the same effects as provided in Chapter 22 of this Title for consolidated special service districts, create one or more consolidated waterworks/sewerage districts within that parish. Any such district shall be comprised of one or more existing waterworks districts, sewerage districts, consolidated waterworks districts, consolidated sewerage districts, or consolidated waterworks/sewerage districts.

Acts 1987, No. 944, §1.



RS 33:7712 - Terrebonne and Caddo Parishes; creation of consolidated waterworks districts and consolidated waterworks/sewerage districts; powers and authorities

§7712. Terrebonne and Caddo Parishes; creation of consolidated waterworks districts and consolidated waterworks/sewerage districts; powers and authorities

A.(1) In addition to any other authority set forth therein, the governing authority of the parish of Terrebonne and the governing authority of the parish of Caddo may create consolidated waterworks or consolidated waterworks/sewerage districts, any such district hereinafter referred to as "consolidated district", within the respective parish consisting of territory within one or more waterworks districts and may include territory not contained within an existing waterworks district. A district may be created by ordinance of the governing authority of the parish after a hearing as required by the parish charter for the adoption of ordinances.

(2) As a prerequisite to the creation of any consolidated special service district, the governing authority of the parish shall be furnished with a certified copy of a resolution, adopted by the governing authority of each existing district to be consolidated and by the governing authority of each municipality all or part of whose territory is proposed to be included in the consolidated district, requesting the parish to create a consolidated special service district and describing and defining the boundaries thereof.

(3)(a) Any consolidated district created pursuant to the provisions of this Section shall be governed by a board of commissioners. The governing authority of the parish shall appoint the commissioners and determine the number of members of said board. However, such commission shall consist of not less than twelve and not more than eighteen members. The initial terms of office of said board shall be determined by lot, which shall be respectively, one, two, three, four, and five years. Subsequent appointments to the board shall be for a period of five years. The governing authority of the parish may adopt rules and regulations to implement the provisions of this Paragraph.

(b) Notwithstanding any other provision of law to the contrary, effective on and after July 1, 1998, the governing authority of Consolidated Waterworks District No. 1 of the parish of Terrebonne shall consist of nine members, one member to be appointed from each of the nine councilmanic districts of the parish by the parish governing authority. The terms of the board members shall be four years, except that one of the members shall serve initial terms of one year, three shall serve initial terms of two years, two shall serve initial terms of three years, and three shall serve initial terms of four years, all as determined by lot. No person shall be appointed to serve more than three four-year terms. The governing authority of the parish may adopt ordinances, rules, and regulations to implement the provisions of this Subparagraph.

(4) The board of any such district shall have absolute control and authority over the waterworks in the district and shall adopt bylaws, and rules and regulations for the proper conduct and operation of a waterworks system in the district. The board may employ the necessary labor for directing and installing a waterworks system in the district and may employ the services of an attorney when necessary and fix his fees or his salary. The board may effect improvement in the water system and for this purpose enter into contracts for the performance of work or the purchase of machinery. The board itself may supervise work under its contracts, or may delegate the supervision to a licensed engineer who shall be a citizen of Louisiana. The board may make purchases out of the funds deposited as security with the board by purchasers of water service. The security deposit is to protect the board from loss by extending water service to such purchasers. The board may make purchases of additional new water meters or water meters to replace those already in use, however, at least ten percent of the total amount of such funds on deposit with the board at any one time shall be maintained in a cash reserve which shall not be used or encumbered for the purchase of water meters. The waterworks district may expropriate property for any purpose that it may find necessary in the operation of its waterworks system, and may acquire by donation or purchase any existing waterworks system in the district. A waterworks district may dig and excavate the roads, streets, sidewalks, and alleys in the district for the purpose of laying pipeline or water mains. It may acquire any and all machinery necessary for the purpose of affecting the object for which it is formed and shall own all sites which are acquired either by donation, purchase, expropriation, exchange, or otherwise in full ownership. Waterworks districts may cooperate with other waterworks districts within their respective parishes, or with private individuals, associations, corporations, or municipalities.

(5) The board of commissioners of Consolidated Waterworks District No. 1 in Terrebonne Parish may establish a plan for awarding incentive pay to its employees and may pay its employees in accordance with such plan. The plan shall include the criteria for eligibility for incentive pay, the method by which employees shall be reviewed for eligibility, and how such eligibility shall be determined. The plan shall be reduced to writing and shall be available for inspection by all employees. Determination of the amount of incentive pay and which employees are to receive incentive pay shall be made in accordance with the plan by the board subject to available funds budgeted for such purpose. Any incentive pay awarded pursuant to this Paragraph shall be in addition to any other salary the employee receives.

B. A consolidated waterworks or waterworks/sewerage district so created shall be known and designated as "Consolidated _____ District No. _____ of the parish of ____________, Louisiana," and as so created shall constitute a political subdivision of the state of Louisiana as defined in Article VI, Section 44(2) of the Constitution of Louisiana and, as such, shall have all of the powers accorded by law to political subdivisions of the state, including the power to cooperate with and engage in cooperative endeavors with other political subdivisions, persons, and entities as provided by Article VI, Section 20 and Article VII, Section 14(C) of the Constitution of Louisiana, and shall constitute a district within the meaning of Article VI, Section 19 of the Constitution of Louisiana, and as such shall enjoy all rights, powers, and privileges enjoyed by other districts of the same type under the constitution and laws of this state, including the right to issue bonds and levy taxes, and to levy special assessments.

C. Any consolidated district may avail itself of the authority granted by Part XIII, Chapter 4, Subtitle II, Title 39 for the issuance of revenue bonds, Chapter 14-A of Subtitle III, Title 39 for the issuance of refunding bonds of any security, Part III, Chapter 4, Subtitle II, Title 39 for the issuance of general obligation bonds, R.S. 33:3822 et seq. for the levy of assessments for water improvements and the issuance of sewerage certificates. It is recognized that all of the above authorities have been modified by the provisions of Chapters 13 and 13-A of Title 39.

D. Additionally, any consolidated district may avail itself of any other authority afforded waterworks districts which may now exist or may hereafter exist regarding the levy of assessments, the incurring of debt, and the issuance of bonds.

E.(1) After the creation of any consolidated district, notice of the creation thereof, stating the boundaries of the consolidated district shall be published in the official journal of the parish. Thirty days after such publication, the creation of the district shall become incontestable, and no court shall have jurisdiction to entertain litigation questioning the legality of the creation of such consolidated district. If the governing authority desires to call an election in any such consolidated district to authorize the issuance of bonds, the levy of special taxes, or the assumption of indebtedness, it may call such election and publish notice thereof prior to the expiration of the thirty-day period.

(2) At the expiration of the thirty-day period, existing districts of the same type included in any such consolidated district shall no longer have the right to issue bonds or other obligations, and all books and records and assets thereof may be transferred to the consolidated district and thereafter, the consolidated district may use the revenues and properties of the former district as its own and may pledge such revenues to the payment of bonds of the consolidated district and may mortgage such properties as security for such bonds, unless such actions would be violative of any contractual agreement of the consolidated district. The governing authority of the consolidated district shall cause taxes to continue to be levied for the payment of the outstanding indebtedness of each underlying district of the same type which has not been assumed by the consolidated district, as hereinafter provided, in all respects as would have been required had such consolidation not been effected. In addition, if such indebtedness of any underlying district consists of revenue bonds or special assessment certificates payable from service charges or assessments, the governing authority of the consolidated district shall continue to impose and collect such service charges or assessments, as well as any special taxes previously authorized and legally dedicated by covenant with bondholders to the payment of maintenance or operation expenses.

(3) Any consolidated district created hereunder availing itself of the right to issue bonds or other obligations for the purposes and in the manner set forth above or elsewhere provided in the constitution and laws of this state, may issue its refunding bonds for the purpose of refunding any outstanding revenue bonds or obligations of one or more of its underlying districts or, in its discretion, may authorize and deliver a single issue of revenue bonds for both improvement and refunding purposes. Refunding bonds so authorized shall be authorized and issued in the manner provided by law and shall be secured in the same manner as the bonds or obligations refunded, or the governing authority, in its discretion, may provide for changes in the source of payment of such bonds or obligations as it considers desirable. Such refunding bonds may be sold and the proceeds thereof used to pay the bonds refunded or escrowed to be used in paying the bonds or obligations refunded on the date on which they become payable through maturity or call for redemption.

F. The creation of a consolidated district hereunder shall not affect or impair in any manner contract rights enjoyed by the holders of any outstanding bonds or obligations of the underlying districts, and to the extent required by such contract rights, taxes, service charges, and assessments on the property subject to the payment of principal of and interest on such bonds or obligations shall continue to be levied and collected as provided; however, any consolidated district may assume all or any indebtedness of its underlying districts in the manner and with the effect provided by R.S. 39:661 et seq. for the assumption of indebtedness by parishes.

Acts 1992, No. 239, §1, eff. June 10, 1992; Acts 1993, No. 18, §1; Acts 1997, No. 937, §1; Acts 1999, No. 715, §1.



RS 33:7713 - Tapping fee

§7713. Tapping fee

A. Boundaries. The tapping fee shall apply to customers within the boundaries of the district known as the Consolidated Waterworks District No. 1 of Terrebonne Parish.

B. Purpose. The purpose of the tapping fee is to continue providing potable water at an affordable cost to customers who are unable to obtain water service in the manner required by the policy of the district.

C. Governance of fee. The board of commissioners is authorized to impose a tapping fee on any prospective district customer which shall be paid before water service will be allowed. This tapping fee shall not exceed the actual cost as defined herein for the installation of an appropriate waterline as called for in the policy of the district, together with such fittings, hydrants, valves, and other appurtenances as may be required by the district, across the entire frontage of the property for which water service is sought. Subdivision of the property in question after installation of the appropriate waterline shall not prevent the assessment of this charge against the first applicant for water service from the property so subdivided. The tapping fee imposed shall be paid in full before water service will be allowed to any person on the property charged with the tapping fee. In addition the land owner shall pay all appropriate fees and deposits before the institution of service.

D. Fee imposition. In order to be charged with a tapping fee as a condition to water service, the following conditions shall be met:

(1) A landowner or developer seeking water service must be unable to obtain water service in the manner required by the policy of the district.

(2) The landowner or developer seeking water service must construct a waterline of appropriate size and quality, together with all fittings, valves, hydrants, and appurtenances, across the entirety of the landowner's or developer's property where water service is sought and otherwise comply with all of the district's policies.

(3) The inability of the landowner or developer seeking water service to connect its property to the waterline determined by the district's staff to be the nearest appropriate waterline available for service to the property in question must arise from the subdivision approval by local government procedure of the property upon which the tapping fee is to be charged without the subdivider being required to install the waterline or waterlines required by the district's policy as a condition for approval of the subdivision.

(4) The district, in its exclusive discretion, shall determine the availability of funds for use in the proposed project in light of its other obligations and projects.

(5) The developer or subdivider shall make a reasonable, good faith effort, proven to the satisfaction of the district, to reach a conventional private agreement with the landowner or landowners identified as owning the property between the district's waterline designated for connection and the developer or subdivider's property.

(6) Preparation of a professional estimate of the cost of the entire waterline project, together with an estimate of the proportionate share of the waterline across the property of the landowner or landowners identified as owning the property between the district's waterline designated for connection and the developer or subdivider, approved by the staff of the district for compliance and reasonableness of cost estimate. The cost of the preparation of the professional estimate shall exclusively be that of the proposed developer or subdivider.

(7) Notice of both the intent to impose a tapping fee and the overall cost estimate and calculation of the proportionate share of the landowner or landowners shall be issued as provided herein.

(8) The district shall not agree to pay more than the proportionate share of the landowner costs against whom a tapping fee is sought to be imposed as determined by the estimate approved by the staff of the district.

(9) The district shall reserve the right to full disclosure of any and all construction activities, agreements, billing, cost estimates, and any and all other financial or construction aspects of any construction project where a tapping fee is to be assessed. The district shall reserve the right to audit any appropriate records upon which actual expenditures are determined and to employ any expert it deems necessary to investigate and examine financial or construction aspects of the project.

(10) The landowner against whom a tapping fee is sought may not be charged a tapping fee in excess of the estimate of proportionate cost or the sum actually paid by the district, whichever is lesser, together with an appropriate interest rate as set forth below.

E. Costs. A cost estimate shall be prepared in order to fairly and equitably arrive at a determination of the proportionate share of the overall construction project resulting in a tapping fee to be chargeable to any property for which water service is subsequently sought. The cost estimate shall include the cost of all materials needed for the construction, including pipe, valves, fittings, water hydrants, and any and all other appurtenances deemed necessary under the district's policies, the cost of its construction, labor, installation of any required components, and any associated engineering or legal fees arising from the project, including cost of right of way acquisition and other charges arising directly from the construction required in connection with the project in question. The property upon which the tapping fee is to be assessed may not be charged with costs which are unique to other property, such as site, soil, or geographical conditions or other factors, which would increase the cost of construction over such area where the factors in question do not exist on the property upon which the tapping fee is sought to be charged. Conversely, factors which increase the cost of construction on the area in question, such as site, soil, or geographical conditions, or other factors, may properly be considered in determining the cost of the improvements across the property upon which the tapping fee is sought to be imposed. Interest may be charged at a rate to be determined by the district not to exceed the existing legal interest rate at the time of completion of construction.

F. Servitudes and rights of way. Nothing in this Section shall be construed as allowing the Consolidated Waterworks District No. 1 of Terrebonne Parish to install waterlines without the necessity of obtaining all appropriate servitudes or rights of way prior to installation of waterlines on private property either through obtaining a conventional servitude or obtaining a right of way by expropriation or any other legally authorized procedure or method.

G. Notice. Notice shall be given according to the following:

(1) To the landowner against whom a tapping fee is sought to be imposed of the intent of the district to consider imposing such tapping fee. The district shall be entitled to rely upon the public records of Terrebonne Parish, Louisiana, and the current assessor's rolls of Terrebonne Parish, Louisiana, in order to determine a proper address for the notice.

(2) To the landowner against whom a tapping fee is sought to be imposed of the date, time, and location of the meeting at which the notice shall be considered. Such notice shall be mailed at least fifteen days prior to the meeting.

(3) To the landowner against whom a tapping fee is sought to be imposed within fifteen days of a meeting of the district at which the tapping fee policy of the district is deemed to be appropriate for implementation of the action taken by the board of commissioners.

(4) To the landowner against whom a tapping fee is sought to be imposed forwarding a copy of the cost estimate required by this resolution and policy.

(5) After completion of the construction in question, the landowner against whom the tapping fee policy is imposed shall be informed of the final cost determination of the proportionate share of said landowner for the waterline in question. This notice shall further include a provision to the effect that the landowner shall not be allowed water service until the tapping fee amount set forth on the notice is paid in full. This notice shall further be recorded in the conveyance and mortgage records of Terrebonne Parish, Louisiana.

Acts 2007, No. 248, §1, eff. July 6, 2007.



RS 33:7714 - Erath-Delcambre Consolidated Wastewater District

§7714. Erath-Delcambre Consolidated Wastewater District

A.(1) There is hereby created the Erath-Delcambre Consolidated Wastewater District, referred to in this Section as the "district" or "consolidated district", within the parishes of Vermilion and Iberia, as more specifically provided in Subsection B of this Section. The district shall be a political subdivision of the state within the meaning of Article VI, Section 44(2) of the Constitution of Louisiana but shall not be considered an instrumentality of the state for the purposes of Article X of the Constitution of Louisiana.

(2) The district is established for the construction, maintenance, and operation of wastewater services and facilities within the district boundaries.

B. The Erath-Delcambre Consolidated Wastewater District shall be comprised of all of the property located within the corporate limits of the towns of Erath and Delcambre, as well as all of the property within the following boundaries: bounded on the west by the eastern edge of the Delcambre Canal, bounded on the north by the southern edge of a straight line formed by the extension of Pearl Street in an easterly direction, bounded on the east by a straight line formed by the western edge of Twin Port Road and its extension to the north where it intersects with the extension of Pearl Street, and bounded on the south by a straight line drawn due west from the southern end of Twin Port Road to a point where it intersects with the eastern edge of the Delcambre Canal.

C.(1) The district shall be governed by a board of commissioners, referred to in this Section as the "board", comprised as follows:

(a) Two members shall be appointed by the governing authority of the town of Erath.

(b) Two members shall be appointed by the governing authority of the town of Delcambre.

(c) One member shall be appointed by the seafood processing facilities within the district.

(2)(a) Except as provided in Subparagraph (b) of this Paragraph, members shall serve four-year terms and shall be eligible for reappointment. In no case, however, shall any member serve more than three consecutive terms.

(b) Initial terms of the board shall be determined by lot at the first meeting; one member shall serve one year; one member shall serve two years; two members shall serve three years; and one member shall serve four years.

(3) All members shall be residents of the district.

(4) Members may be removed for cause by a majority vote of the other members of the board. Any member so removed shall not be eligible for reappointment to the board.

(5) Any member who misses four consecutive regular meetings of the board shall be automatically removed from office and his position shall be deemed vacant.

(6) Vacancies on the board shall be filled in the manner of the original appointment. Should the appointing authority fail to fill the vacancy within thirty days of receiving official notice of the vacancy from the highest ranking officer of the board in good standing, the remaining board members may appoint a member to serve the remainder of the unexpired term. Such an appointee shall be eligible for reappointment by the appointing authority.

D.(1) Board members shall serve without compensation.

(2) The board shall be domiciled in the town of Delcambre.

(3) The board shall adopt bylaws it deems necessary or advisable for conducting its business affairs. Rules and regulations of the board relative to the notice and conduct of meetings shall conform to applicable law, including laws relative to open meetings. The board shall hold regular meetings as shall be provided for in the bylaws and may hold special meetings at such times and places within the district as may be prescribed in the bylaws.

(4) The minute books and archives of the district shall be maintained by the secretary-treasurer of the board. The monies, funds, and accounts of the district shall be in the official custody of the board.

(5) The board shall elect from its members a chairman, a vice chairman, a secretary-treasurer, and such other officers as it may deem necessary. The duties of the officers shall be fixed by the bylaws adopted by the board.

(6) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available through the secretary of the board.

E. The district, through its governing board, shall have the following powers:

(1) To sue and be sued.

(2) To establish, use, and alter at will a corporate seal.

(3) To enter into contracts.

(4) To acquire, hold, lease, or dispose of property.

(5) To contract for, install, maintain, and operate a sewerage system within its boundaries and to exercise the power of expropriation for the purpose of laying, installing, and operating the sewerage system and appurtenances.

(6) To incur indebtedness and issue bonds in the manner provided by law.

(7) To receive and expend gifts, grants, donations, or appropriations of money.

(8) To enact all rules and regulations necessary or advantageous to the installing, maintenance, operation, and use of the sewerage systems or plants.

(9) To employ or contract for labor necessary to achieve the purpose of the district.

(10) Any other powers necessary or incidental to the achievement of the purpose of the district.

F.(1) In addition to any other powers granted by this Section or by any other provision of law, the governing authority of the district may levy taxes on real property within the district for the purpose of funding any aspect of providing a sewerage system, subject to the provisions of this Subsection:

(a) Such taxes may be levied in the form of ad valorem taxes or parcel fees which shall be levied on all taxable property within the district.

(b) Any such tax or fee shall be levied and collected in the same manner as ad valorem taxes. Such tax may be carried on the tax rolls for the parishes in which the district is located and may be enforced in the same manner as ad valorem taxes.

(c) The board may incur debt and issue bonds payable in whole or in part from an irrevocable pledge and dedication of all or a portion of the proceeds of such taxes on property in accordance with the law.

(d) The proceeds of the tax or parcel fee or of bonds secured by such tax or fee may be used by the district for any aspect of providing sewage disposal services, including but not limited to acquisition, construction, improvement, extension, operation, repair, or maintenance of all or any element of a sewerage system.

(2) Any such tax or fee to be levied in the district shall be proposed in an ordinance of the district. Such ordinance shall specify the type of tax, the rate of the tax, if the tax is a parcel fee, the ordinance must define "parcel", the timing and manner of collection of the tax or fee, and the ordinance must state the purpose for which the tax is requested.

(3) No such tax or fee shall be levied nor any debt incurred nor bonds issued until such action is approved by a majority of the electors of the district voting on the proposition at an election held for such purpose in accordance with the Louisiana Election Code.

G. Any existing sewerage district wholly included within the boundaries of the consolidated district, referred to in this Section as an "underlying district", shall no longer have the right to issue bonds or other obligations, and all books, records, and assets of such underlying district shall be transferred to the consolidated district. The board of the consolidated district shall cause taxes to continue to be levied in all respects as would have been required had such consolidation not been effected for the payment of the outstanding indebtedness of each underlying district, if such indebtedness has not been assumed by the consolidated district as provided in Subsection H of this Section. In addition, if the indebtedness of any underlying district consists of revenue bonds or special assessment certificates payable from service charges or assessments, the board of the consolidated district shall continue to impose and collect such service charges or assessments, as well as any special taxes previously authorized and legally dedicated by covenant with bondholders to the payment of maintenance or operation expenses.

H. The creation of the consolidated sewerage district by this Section shall not affect or impair in any manner any contract rights enjoyed by the holders of any outstanding bonds or obligations of any underlying districts. To the extent required by such contract rights, taxes, service charges, and assessments on the property subject to the payment of principal of and interest on such bonds or obligations shall continue to be levied and collected as provided in Subsection G of this Section; however, the district may assume all or any indebtedness of any underlying district in the manner and with the effect provided by R.S. 39:661 et seq. for the assumption of indebtedness by parishes.

I. The district, in addition to its right to issue bonds or other obligations for the purposes and in the manner elsewhere provided in the constitution and laws of this state, may issue refunding bonds for the purpose of refunding any outstanding revenue bonds or obligations of one or more of its underlying districts or, in its discretion, may authorize and deliver a single issue of revenue bonds for both improvement and refunding purposes. Refunding bonds so authorized shall be authorized and issued in the manner provided by law for the issuance of the bonds or other obligations refunded and shall be secured in the same manner as the bonds or obligations refunded, except that the governing authority, in its discretion, may provide for changes in the source of payment of such bonds or obligations as it considers desirable, and except that any refunding bonds so authorized either may be sold and the funds realized from the sale thereof applied exclusively to the payment of the bonds or obligations refunded or may be delivered in exchange for a like principal amount of the bonds or obligations refunded or may be sold in part or exchanged in part. Such refunding bonds also may be sold and the proceeds thereof escrowed to be used in paying the bonds or obligations refunded on the date on which they become payable through maturity or call for redemption. Refunding bonds so issued shall not exceed in principal amount the principal amount of the bonds or obligations to be so refunded.

Acts 2010, No. 486, §1, eff. Jan. 1, 2011.



RS 33:7721 - MOSQUITO ABATEMENT DISTRICTS

CHAPTER 23. MOSQUITO ABATEMENT DISTRICTS

§7721. Creation of districts as political subdivisions

The governing authority of any parish may by ordinance create mosquito abatement districts composed of any part or all of the territory lying wholly within the parish. Such districts shall be political and legal subdivisions of the state, with power to sue and be sued in their corporate names.

Added by Acts 1975, No. 512, §1.



RS 33:7722 - Purposes

§7722. Purposes

The purposes for which mosquito abatement districts may be organized and the nature of the business to be carried on by them are as follows: the abatement, control, eradication, and study of mosquitoes and other arthropods of public health importance, and all activities incidental thereto.

Added by Acts 1975, No. 512, §1.



RS 33:7723 - Board of commissioners; membership; qualifications and terms

§7723. Board of commissioners; membership; qualifications and terms

When any such district is created, the parish governing authority creating it shall appoint a board of commissioners, composed of five members, to govern its affairs, and shall fix the domicile of the board at any point within the parish. The members of the board shall be qualified electors of the district, two of whom shall be appointed for terms of two years and three for terms of three years, dating from the date of the adoption of the ordinance creating the district. Thereafter, all appointments of the members shall be for terms of three years. Such boards shall serve without compensation, but the members shall be reimbursed for reasonable expenses incurred in connection with their official duties.

Added by Acts 1975, No. 512, §1.



RS 33:7724 - Powers of board

§7724. Powers of board

A. Each board of commissioners has authority to manage and control the affairs of its district, to adopt ordinances reasonably necessary to further the purposes for which the district is created, and to fix penalties for violations of such ordinances by fine or imprisonment within the limits fixed by law for violations of ordinances of the parish governing authority.

B. Each board has authority to purchase, maintain, and operate machinery and equipment necessary or useful in the eradication, abatement, or control of mosquitoes and other arthropods of public health importance, and to maintain an adequate administrative staff.

Added by Acts 1975, No. 512, §1.



RS 33:7725 - Combination of administrative personnel of two or more districts; approval of ordinances by state health officer

§7725. Combination of administrative personnel of two or more districts; approval of ordinances by state health officer

To effect economy of operation, any two or more districts may combine the use of administrative and operative personnel and equipment upon such basis of compensation therefor as is mutually agreed to by all such boards of commissioners participating. The methods to be used in the eradication, abatement, and control of mosquitoes and other arthropods shall be submitted to the division of health of the Louisiana Health and Human Resources Administration annually for approval by the state health officer or his successor, and the ordinances of any such board of commissioners hereinabove referred to shall not be legally effective without such approval.

Added by Acts 1975, No. 512, §1.



RS 33:7726 - Service charges for mosquito control

§7726. Service charges for mosquito control

A. A mosquito abatement district created under the provisions of this Chapter may levy and collect special taxes, including monthly service charges to customers of waterworks districts within the mosquito control district, to finance its programs. It may use legal, proper, necessary, and expedient means to collect and enforce the collection of such taxes, including the contracting with a waterworks district located within the same parish to collect a monthly service charge for mosquito control.

B. Any monthly service charge so levied shall be uniform upon the customers of the waterworks district, but each separate water meter or connection to the waterworks district's water supply lines shall be treated as a separate customer for purposes of the service charge. The waterworks district, acting as collection agency for special taxes of the mosquito abatement district, may add the tax levied by said mosquito abatement district to the water bills of its customers. On or before the tenth day of the month following the collection of the taxes, the waterworks district shall remit to the mosquito abatement district all funds collected for the purposes of mosquito control, less a small and reasonable service charge for administrative purposes of collection.

Acts 1969, No. 155, §§1, 2. Amended by Acts 1972, No. 613, §1; Acts 1975, No. 512, §2.



RS 33:7727 - Boards of commissioners in Ouachita Parish; appointment of additional members

§7727. Boards of commissioners in Ouachita Parish; appointment of additional members

Notwithstanding the provisions of R.S. 33:7723, the governing authority of Ouachita Parish is hereby authorized to increase the membership of boards of commissioners of mosquito abatement districts in Ouachita Parish from five to seven members. The two additional members authorized by this Section shall be appointed by the governing authority of Ouachita Parish and shall serve initial terms of two and three years respectively; thereafter, their successors shall serve three-year terms as provided in R.S. 33:7723. All other provisions of law relative to members of the board shall apply to the additional members and their successors.

Acts 1984, No. 549, §1.



RS 33:7728 - Board of commissioners of St. Tammany Parish Mosquito Abatement District No. 2; expenditure of district funds; extension of service

§7728. Board of commissioners of St. Tammany Parish Mosquito Abatement District No. 2; expenditure of district funds; extension of service

A. Notwithstanding any other provision of law to the contrary, the board of commissioners of St. Tammany Parish Mosquito Abatement District No. 2 shall exercise sole authority for determining the manner in which funds of the district may be expended for purposes of mosquito abatement, control, eradication, and study, subject to the approval of the director of the district.

B. The board of commissioners of St. Tammany Parish Mosquito Abatement District No. 2 may extend any service authorized by this Chapter outside the territorial boundaries of the district in accordance with the terms of a service agreement between the board and the governing authority of any parish or municipality. Said agreement shall be concluded pursuant to the Local Services Law (R.S. 33:1321-1334) and shall include a statement of the financial obligations of each party to the agreement. In order to meet its financial obligations under such an agreement, any such parish or municipal governing authority may assess special taxes or service charges against persons within its jurisdiction provided the service.

C. The board of commissioners may pay the health insurance claims of district employees when the district's employee health insurance carrier becomes insolvent and is unable to satisfy those claims. The board may use surplus funds of the district to pay the unpaid claims.

D. The St. Tammany Parish Police Jury may include within the boundaries of St. Tammany Parish Mosquito Abatement District No. 2 all or any portion of Wards 3, 4, and 7 of said parish, and that portion lying within Ward 2, to wit:

From the intersection of the section line common to sections 37 and 38, Township 5 South, Range 10 East, and the Tchefuncte River, also the point of beginning, go east along said section line to the section corner common to sections 6, 37, and 38, Township 5 South, Range 10 East; thence follow the eastern section line of section 38 to the corner common to sections 38, 39, and 18, Township 5 South, Range 10 East; thence go south along the eastern boundary of section 39 approximately 800 feet to a point approximately 200 feet north of Park Lane; thence go south 40 degrees east approximately 2200 feet to a point on the southern right of way of Louisiana Highway 40 approximately 200 feet east of Albert Thompson Road; thence go south and southeast along a line 200 feet east of and parallel to the eastern right of way of Albert Thompson Road to a point approximately 200 feet east of Delaune Road; thence go southeast and east along the line 200 feet east of and parallel to Delaune Road to a point 200 feet north of the eastern end of Delaune Road; thence go south 57 degrees east 1800 feet; thence go south 15 degrees and 30 minutes east 2500 feet; thence go south 14 degrees west approximately 500 feet to La. Hwy. 1078; thence follow said highway southeast to its intersection with the township line common to Townships 5 and 6 South, also the southern boundary of Ward 2; thence go west along said township line to its intersection with the Tchefuncte River; thence follow the meanderings of said river upstream in a generally northward direction in its intersection with the section line common to sections 37 and 38, Township 5 South, Range 10 East, and the point of beginning; provided that the imposition therein of all previously authorized taxes of the district shall have been first approved by a majority of voters of the area proposed to be included at an election held for such purpose.

E. If the St. Tammany Parish Council changes the name of St. Tammany Parish Mosquito Abatement District No. 2, such redesignation shall not affect the respective powers of the board of commissioners of the district or the parish council provided by this Section. If the parish council changes the name of the district, any reference in this Section to St. Tammany Parish Mosquito Abatement District No. 2 shall be deemed to refer to the district under its new designation.

Acts 1985, No. 87, §1, June 29, 1985; Acts 1986, No. 310, §1; Acts 1991, No. 713, §1; Acts 1993, No. 910, §1, eff. June 23, 1993; Acts 2007, No. 76, §1, eff. June 22, 2007.



RS 33:7729 - Board of commissioners of the Cameron Parish Mosquito Abatement District No. 1 in Cameron Parish; appointment of additional members

§7729. Board of commissioners of the Cameron Parish Mosquito Abatement District No. 1 in Cameron Parish; appointment of additional members

Notwithstanding the provisions of R.S. 33:7723, the governing authority of Cameron Parish is hereby authorized to increase the membership of the board of commissioners of Mosquito Abatement District No. 1 in Cameron Parish from five to seven members. The two additional members authorized by this Section shall be appointed by the governing authority of Cameron Parish and shall serve initial terms of two and three years respectively; thereafter, their successors shall serve three-year terms as provided in R.S. 33:7723. All other provisions of law relative to members of the board shall apply to the additional members and their successors.

Acts 2008, No. 680, §1.



RS 33:7751 - Fire ant abatement districts; creation

CHAPTER 23-A. FIRE ANT ABATEMENT DISTRICTS

§7751. Fire ant abatement districts; creation

The governing authority of any parish may by ordinance create fire ant abatement districts composed of any part or all of the territory lying wholly within the parish. Such districts shall be political and legal subdivisions of the state, with the power to sue and be sued in their corporate names.

Acts 1992, No. 198, §1.



RS 33:7752 - Purposes

§7752. Purposes

The purposes for which fire ant abatement districts may be organized and the nature of the business to be carried on by them are as follows: the abatement, control, eradication, and study of fire ants.

Acts 1992, No. 198, §1.



RS 33:7753 - Board of commissioners; membership; qualifications and terms

§7753. Board of commissioners; membership; qualifications and terms

When any such district is created, the parish governing authority creating it shall appoint a board of commissioners, composed of five members, to govern its affairs, and shall fix the domicile of the board at any point within the parish. The members of the board shall be qualified electors of the district, two of whom shall be appointed for terms of two years and three for terms of three years, dating from the date of the adoption of the ordinance creating the district. Thereafter, all appointments of the members shall be for terms of three years. Such boards shall serve without compensation, but the members shall be reimbursed for reasonable expenses incurred in connection with their official duties.

Acts 1992, No. 198, §1.



RS 33:7754 - Powers of board

§7754. Powers of board

A. Each board of commissioners has authority to manage and control the affairs of its district, to adopt ordinances reasonably necessary to further the purposes for which the district is created, and to fix penalties for violations of such ordinances by fine or imprisonment within the limits fixed by law for violations of ordinances of the parish governing authority.

B. Each board has authority to purchase, maintain, and operate machinery and equipment necessary or useful in the eradication, abatement, or control of fire ants and to maintain an adequate administrative staff.

C. The methods to be used in the eradication, abatement, and control of fire ants shall be submitted to the Louisiana Department of Health annually for approval by the state health officer and the commissioner of agriculture. The ordinances of the board of commissioners shall not be legally effective without such approval.

Acts 1992, No. 198, §1.



RS 33:7755 - Service charges for fire ant abatement

§7755. Service charges for fire ant abatement

A. A fire ant abatement district created under the provisions of this Chapter may levy and collect special taxes, or assess special fees or service charges to residents and property owners within the fire ant abatement district to finance its programs. However, the question of the imposition of any such tax, fee, or charge shall have been submitted to the qualified electors of the district at an election to be conducted in accordance with the election laws of the state and the majority of those voting in said election shall have voted in favor of the imposition of said tax, fee, or charge. It may use legal, proper, necessary, and expedient means to collect and enforce the collection of such taxes, including the contracting with a waterworks district located within the same parish to collect special fees or service charges for fire ant abatement.

B. Any special fee or service charge so levied shall be uniform upon the customers of the waterworks district, but each separate water meter or connection to the waterworks district's water supply lines shall be treated as a separate customer for purposes of such special fee or service charge. The waterworks district, acting as collection agency for special taxes of the fire ant abatement district, may add the tax levied by said fire ant abatement district to the water bills of its customers. On or before the tenth day of the month following the collection of the taxes, the waterworks district shall remit to the fire ant abatement district all funds collected for the purposes of fire ant abatement less a reasonable service charge for administrative purposes of collection.

Acts 1992, No. 198, §1.



RS 33:7756 - Combination of administrative personnel of two or more districts; approval of ordinances by state health officer

§7756. Combination of administrative personnel of two or more districts; approval of ordinances by state health officer

To effect economy of operation, any two or more districts may combine the use of administrative and operative personnel and equipment upon such basis of compensation therefor as is mutually agreed to by all such boards of commissioners participating.

Acts 1992, No. 198, §1.



RS 33:7801 - ST. BERNARD PARISH WATER AND

CHAPTER 24. ST. BERNARD PARISH WATER AND

SEWER COMMISSION

§7801. Definitions

As used in this Chapter, the following terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) "Board" means the Board of Commissioners of St. Bernard Parish Water and Sewer Commission.

(2) "Commission" means the St. Bernard Parish Water and Sewer Commission.

(3) "Districts" means, collectively, Sewer District No. 1, Sewer District No. 2, Water District No. 1 and Water District No. 2, all of the parish of St. Bernard, state of Louisiana.

(4) "Parish" means the parish of St. Bernard, state of Louisiana.

(5) "Sewer District No. 1" means Sewer District No. 1 of the parish of St. Bernard, state of Louisiana.

(6) "Sewer District No. 2" means Sewer District No. 2 of the parish of St. Bernard, state of Louisiana.

(7) "Water District No. 1" means Water District No. 1 of the parish of St. Bernard, state of Louisiana.

(8) "Water District No. 2" means Water District No. 2 of the parish of St. Bernard, state of Louisiana.

Acts 1986, No. 377, §1, eff. July 2, 1986.



RS 33:7802 - Creation of commission; territorial jurisdiction

§7802. Creation of commission; territorial jurisdiction

The creation of the commission, pursuant to an intergovernmental agreement executed on November 13, 1985 between the parish and the districts, is hereby ratified, confirmed, and approved. The commission is hereby constituted and declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Section 19 of the Constitution of Louisiana, the commission is hereby granted the rights, powers, and authorities herein described, including, but not limited to, the power of taxation and the power to incur debt and issue bonds. The powers of the commission shall be exercised within the boundaries of the parish, as the boundaries of the parish are presently constituted.

Acts 1986, No. 377, §1, eff. July 2, 1986.



RS 33:7803 - Purpose

§7803. Purpose

The commission is hereby created for the object and purpose of providing economy and efficiency in the furnishing of water, sewer, and sewage disposal services to the citizens of the parish, and it shall have the authority to plan, finance, construct, acquire, improve, operate, and maintain water, sewer, and sewage disposal improvements and facilities within the parish.

Acts 1986, No. 377, §1, eff. July 2, 1986.



RS 33:7804 - Board of commissioners; membership

§7804. Board of commissioners; membership

A.(1) The commission shall be governed by a board of commissioners to be known as the "Board of Commissioners of the St. Bernard Parish Water and Sewer Commission". The board shall be composed of seven members, each of whom shall be a person who is actually domiciled in St. Bernard Parish during his term of office. Any member of the commission who removes his domicile from St. Bernard Parish shall thereby vacate his office, any declaration of retention of domicile notwithstanding.

(2) The board shall elect its officers which shall include a president, first vice president, second vice president, and secretary-treasurer. The secretary-treasurer may be, but shall not be required to be, a member of the board. All other officers shall be members of the board.

B.(1) Members of the board shall be selected as follows:

(a) One member by the governing authority of the parish.

(b) One member by the governing authority of Sewer District No. 1.

(c) Two members by the governing authority of Sewer District No. 2.

(d) Two members by the governing authority of Water District No. 1.

(e) One member by the governing authority of Water District No. 2.

(2) In the event that any one or more of such districts ceases to exist, the appointments to be made thereafter by such district shall be made by the governing authority of the parish.

Acts 1986, No. 377, §1, eff. July 2, 1986; Acts 1990, No. 337, §1, eff. July 10, 1990.

{{NOTE: SEE ACTS 1990, NO. 337, §2.}}



RS 33:7805 - Vacancies; officers, agents, and employees; compensation

§7805. Vacancies; officers, agents, and employees; compensation

A. The members of the board shall serve at the pleasure of the appointing body. A vacancy occurring in the membership of the board shall be filled by appointment in the same manner as the original appointment. Members shall continue to serve until their successors have been appointed and have taken their oaths of office and filed the same in accordance with law.

B. The board may establish and provide for other officers, agents, and employees as it may deem necessary and appropriate for the accomplishment of its object and purpose, and define and fix the duties, terms, and compensation thereof. However, the compensation of the secretary-treasurer of the board shall be limited to a per diem and travel allowance not to exceed the sum of two hundred and fifty dollars per month. If the secretary-treasurer is also a member of the board, he shall receive the compensation specified for a board member in Subsection C of this Section in lieu of his compensation as secretary-treasurer.

C. Each member of the board shall be entitled to receive a per diem and travel allowance not to exceed the sum of two hundred and fifty dollars per month.

Acts 1986, No. 377, §1, eff. July 2, 1986; Acts 1990, No. 337, §1, eff. July 10, 1990.

NOTE: SEE ACTS 1990, NO. 337, §2.



RS 33:7806 - Purposes and powers

§7806. Purposes and powers

The commission, acting by and through the board, shall have and may exercise all powers necessary or convenient for the carrying out of its objects and purposes, including, but not limited to, the following rights and powers:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire, by gift, grant, purchase, or condemnation proceedings or otherwise, all property, including rights of way; to lease property as lessee or lessor; and to hold and use any franchise, property, real, personal or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the commission, and to sell, lease as lessor, exchange, transfer, and dispose of any property or interest therein at any time acquired by it, whenever the commission shall determine that such property is not necessary for its corporate purposes and that it is in the best interest of the commission.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the commission.

(5) To plan, finance, acquire, construct, improve, own, operate, and maintain works and facilities in connection with water, sewer, and sewage disposal facilities and systems of the commission, and to make additions, extensions, improvements, and betterments thereto, and to operate and manage the same.

(6) To appoint such officers, agents, employees, and servants, including engineers, attorneys, accountants, construction and financial experts, superintendents, managers, and other employees and agents as the board deems advisable and as may be necessary in its judgment; to prescribe their duties and to fix their compensation.

(7) To maintain such office or offices at such place or places as the board may determine.

(8) To issue revenue bonds or other debt obligations which may be secured by a mortgage on the lands, buildings, machinery and equipment or by the pledge of the income and revenues derived or to be derived from any work of public improvement owned, leased or operated by the commission, or both.

(9) To issue general obligation bonds under Article VI, Section 33 of the Constitution of Louisiana, or to levy taxes for the purpose of acquiring, constructing, improving, maintaining, or operating any work of public improvement, or any combination of these, when authorized by a vote of a majority of the electors of the parish who vote thereon at an election held for that purpose.

(10) To issue in accordance with the laws of the state of Louisiana refunding bonds for the purpose of refunding any outstanding bonds of the commission.

(11) To make and to enter into all contracts and agreements necessary or incidental to the purposes of the commission.

(12) To fix, establish, maintain, and make subsequent revisions of a schedule of rates and charges for water, sewer, and sewage disposal services furnished by the commission.

(13) To receive and accept from any source, grants for or in aid of the construction of the facilities of the commission or additions or extensions thereto, and to receive and accept aid or contributions from any source, of either money, property or other things of value to be held, used, and applied only for the purposes for which such grants and contributions may be made.

(14) To enter into all covenants, agreements, contracts, and obligations with the owners of any bonds of the commission to finance the cost of the construction, acquisition, extensions, or improvements of the common works and facilities of the commission, and all covenants, agreements, and obligations of the commission shall be and shall constitute valid and legally binding covenants, agreements, and obligations of the commission and shall be fully enforceable in any court of competent jurisdiction against the commission.

(15) To operate, maintain, improve, extend, or dispose of water, sewer, and sewage disposal facilities, or any combination of these, heretofore owned or operated or owned and operated by the parish and the districts, as such facilities now exist or as they may be extended.

(16) For the purpose of paying the costs of maintaining, operating, and administering the facilities of the commission or the districts, or any combination of these or for paying the costs of constructing, extending, or improving such facilities, or any combination of these, the commission shall have complete power and authority to charge any and all users of said facilities at such rates and charges or schedules as may be established by the commission, which charges for services may be expended for operation and maintenance of said facilities or the payment of the principal and interest on any outstanding indebtedness of the commission.

(17) The commission shall be authorized to combine on a single bill or statement any water and sewer charge imposed on any user of water and sewer services of the commission. Upon failure of any user to pay any amount due for such services provided by the commission, the commission may withhold water or sewer services, or both, to such users until the delinquent payment is made current.

(18) To do any and all things necessary to carry out the purposes and intentions hereof.

Acts 1986, No. 377, §1, eff. July 2, 1986.



RS 33:7807 - Exercise of powers; status of commission

§7807. Exercise of powers; status of commission

The commission shall constitute an instrumentality of the state of Louisiana as a body politic and political subdivision thereof, exercising public and essential governmental functions. The exercise by the commission of the powers conferred by this Chapter shall be deemed and held to be essential governmental functions of the state of Louisiana.

Acts 1986, No. 377, §1, eff. July 2, 1986.



RS 33:7808 - By-laws; rules and regulations

§7808. By-laws; rules and regulations

The commission may adopt such by-laws, rules, and regulations as it may deem necessary for its own government and the conduct of its business not in conflict with this Chapter. Vote by proxy shall not be permitted.

Acts 1986, No. 377, §1, eff. July 2, 1986.



RS 33:7809 - Bonds

§7809. Bonds

A. For the purpose of acquiring, constructing, extending, or improving water, sewer, and sewage disposal facilities, or any combination of these, the commission may issue bonds or other debt obligations in the manner and under the terms and provisions as provided in Part XIII of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950 (R.S. 39:1011, et seq.). Such bonds or other debt obligations shall not be a charge upon the other income and revenues of the commission which are not pledged to the payment of the bonds, or of any other political subdivision of the state of Louisiana. The issuance of a notice of intention, the publication thereof, approval by the State Bond Commission and the St. Bernard Parish Police Jury and the holding of a public hearing thereon under said Part XIII prior to the original enactment of this Chapter is hereby ratified, confirmed, and approved. Any project or undertaking by the commission from which revenue is or will be derived, whether by lease, rents, fees, charges, or otherwise, shall be considered a revenue producing work of public improvement of the commission.

B. For the purpose of acquiring, constructing, maintaining, or improving water, sewer, or sewage disposal facilities, or any combination of these, the commission, acting through the board, may also issue general obligation bonds under Article VI, Section 33 of the Constitution of Louisiana and levy special taxes for the construction, maintenance, and operation thereof when authorized by a vote of a majority of the electors of the parish who vote thereon at an election held for that purpose in accordance with law.

C. The issuance of bonds shall be approved by the State Bond Commission and the St. Bernard Parish Police Jury, but no approval by the districts or any other entity shall be required.

Acts 1986, No. 377, §1, eff. July 2, 1986.



RS 33:7810 - Period of existence

§7810. Period of existence

The commission shall exist and continue and shall have and enjoy existence and succession for a period of the later of ninety-nine years from November 13, 1985, or until all of its contractual obligations have been performed and all debt securities issued by it fully paid.

Acts 1986, No. 377, §1, eff. July 2, 1986.



RS 33:7811 - Construction

§7811. Construction

This Chapter shall be liberally construed to promote the purposes for which it is enacted and shall constitute full authority for the accomplishment of all acts being authorized. No proceedings shall be necessary except such as are required herein. All powers of the commission contained in the aforesaid intergovernmental agreement executed on November 13, 1985 are hereby ratified, confirmed, and approved, as supplemented herein.

Acts 1986, No. 377, §1, eff. July 2, 1986.



RS 33:7831 - Creation and Purpose

CHAPTER 24-A. PARISH WATER AND SEWER COMMISSIONS

§7831. Creation and Purpose

A. For the object and purpose of providing economy and efficiency in the furnishing of water, sewer, and sewage treatment or disposal within any area of any parish, outside the corporate limits of municipalities, parish governing authorities may, upon their own initiative, create water and sewer commissions (herein the "commission") and grant unto the commission the rights, powers, and authority herein described, including, but not limited to, the power of taxation, the power to incur debt and issue bonds and the power to assume the indebtedness (in the same manner provided by Subpart C, Part III, Chapter 4, Title 39 of the Louisiana Revised Statutes of 1950, as amended, for the assumption of district debt by parish governing authorities) of any underlying water or sewer district then existing. Such commissions shall be created by any parish governing authority upon request by governing authority of two or more existing parochial water or sewer districts, as evidenced by resolution adopted by the governing authority of each such district.

B. Upon the creation of the commission and the fixing of its boundaries and jurisdiction, the commission shall be a political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana, with authority to plan, finance, construct, acquire, improve, operate, and maintain water, sewer, and sewage treatment or disposal improvements and facilities within its designated boundaries.

Acts 1988, No. 259, §1, eff. July 7, 1988.



RS 33:7832 - Board of commissioners to govern; membership

§7832. Board of commissioners to govern; membership

A. The commission shall be governed by a board of commissioners to be known as the "Board of Commissioners of the (with the parish name inserted) Parish Water and Sewer Commission" (the "Board"). The board shall be composed of not less than five, nor more than seven members and shall elect its officers which shall include a president, vice president(s), and secretary-treasurer. The secretary-treasurer may be, but shall not be required to be, a member of the board. All other officers shall be members of the board.

B. Members of the board shall be appointed by the governing authority of the parish, provided, however, that the initial board members shall be appointed from the current membership of the waterworks boards and/or sewer boards affected by the creation of the commission, provided, however, that each such board shall have at least one member appointed from its current membership.

Acts 1988, No. 259, §1, eff. July 7, 1988.



RS 33:7833 - Terms of office; vacancies

§7833. Terms of office; vacancies

The members of the board shall serve at the pleasure of the governing authority of the parish, except that the initial terms of office shall run for a period of two years from the date of appointment. An individual appointed to fill a vacancy occurring other than by reason of expiration of terms of office shall be appointed to serve only for the unexpired portion of the term. Members shall continue to serve until their successors have been appointed and have taken their oaths of office and filed the same in accordance with law. The board may establish and provide for such other officers, agents, and employees as it may deem necessary and appropriate for the accomplishment of its object and purpose, and define and fix the duties, terms, and compensation thereof. Each member of the board, with approval of the board, shall be entitled to receive a stated per diem and travel allowance not to exceed the sum of three hundred dollars per month.

Acts 1988, No. 259, §1, eff. July 7, 1988.



RS 33:7834 - Purposes and Powers

§7834. Purposes and Powers

The commission, acting by and through the board, shall have and may exercise all powers necessary or convenient for the carrying out of its objects and purposes, including, but not limited to, the following rights and powers:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire, by gift, grant, purchase, or condemnation proceedings or otherwise, all property, including rights of way; to lease property as lessee or lessor; and to hold and use any franchise, property, real, personal or mixed tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the commission, and to sell, lease as lessor, exchange, transfer, and dispose of any property or interest therein at any time acquired by it, whenever the commission shall determine that such property is not necessary for its corporate purposes and that it is in the best interest of the commission.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the commission.

(5) To plan, finance, acquire, construct, improve, own, operate, and maintain works and facilities in connection with water, sewer, and sewage treatment or disposal facilities and systems of the commission, and to make additions, extensions, improvements, and betterments thereto, and to operate and manage the same.

(6) To appoint such officers, agents, employees, and servants, including engineers, attorneys, accountants, construction and financial experts, superintendents, managers, and other employees and agents as the board deems advisable and as may be necessary in its judgment; to prescribe their duties and to fix their compensation.

(7) To maintain such office or offices at such place or places as the board may determine.

(8) To issue revenue bonds or other debt obligations which may be secured by a mortgage on the lands, buildings, machinery, and equipment or by the pledge of the income and revenues derived or to be derived from any work of public improvement owned, leased, or operated by the commission, or both.

(9) To issue general obligation bonds under Article VI, Section 33 of the Constitution of Louisiana, or to levy taxes for the purpose of acquiring, constructing, improving, maintaining, or operating any work of public improvement, or any combination of these, when authorized by a vote of a majority of the electors of the area contained within the boundaries of the commission who vote thereon at an election held for that purpose. Bonds so issued (without regard to any general obligation bonds theretofore issued by existing parochial districts) shall not exceed in the aggregate twenty percent of the assessed valuation of the taxable property of the commission, including both homestead exempt property which shall be included on the assessment roll for the purposes of calculating debt limitations, and nonexempt property, to be ascertained by the last assessment for parish purposes previous to the delivery of the bonds representing such indebtedness, regardless of the date of the election at which said bonds shall have been voted.

(10) To issue in accordance with the laws of the state of Louisiana refunding bonds for the purpose of refunding any outstanding bonds of the commission.

(11) To make and to enter into all contracts and agreements necessary or incidental to the purposes of the commission.

(12) To fix, establish, maintain, and make subsequent revisions of a schedule of rates and charges for water, sewer, and sewage disposal services furnished by the commission.

(13) To receive and accept from any source, grants for or in aid of the construction of the facilities of the commission or additions or extensions thereto, and to receive and accept aid or contributions from any source, of either money, property or other things of value to be held, used, and applied only for the purposes for which such grants and contributions may be made.

(14) To enter into all covenants, agreements, contracts, and obligations, with the owners of any bonds of the commission to finance the cost of the construction, acquisition, extensions, or improvements of the common works and facilities of the commission, and all covenants, agreements, and obligations of the commission shall be and shall constitute valid and legally binding covenants, agreements, and obligations of the commission and shall be fully enforceable in any court of competent jurisdiction against the commission.

(15) To operate, maintain, improve, extend, or dispose of water, sewer, and sewage disposal facilities, or any combination of these, heretofore owned or operated by any water or sewer districts included in the jurisdiction of the commission, as such facilities may exist or as they may be extended.

(16) For the purpose of paying the costs of maintaining, operating, and administering the facilities of the commission or any district, or any combination of these or for paying the costs of constructing, extending, or improving such facilities, or any combination of these, the commission shall have complete power and authority to charge any and all users of said facilities at such rates and charges or schedules as may be established by the commission, which charges for services may be expended for operation and maintenance of said facilities or the payment of the principal and interest on any outstanding indebtedness of the commission.

(17) The commission shall be authorized to combine on a single bill or statement any water and sewer charge imposed on any user of water and sewer services of the commission. Upon failure of any user to pay any amount due for such services provided by the commission, the commission may withhold water or sewer services, or both, to such users until the delinquent payment is made current.

(18) To do any and all things necessary to carry out the purposes and intentions hereof.

Acts 1988, No. 259, §1, eff. July 7, 1988.



RS 33:7835 - Exercise of powers; status of commission

§7835. Exercise of powers; status of commission

The commission shall constitute an instrumentality of the state of Louisiana as a body politic and political subdivision thereof, exercising public and essential governmental functions. The exercise by the commission of the powers conferred by this Chapter shall be deemed and held to be essential governmental functions of the state of Louisiana.

Acts 1988, No. 259, §1, eff. July 7, 1988.



RS 33:7836 - By-laws; rules and regulations

§7836. By-laws; rules and regulations

The commission may adopt such by-laws, rules, and regulations as it may deem necessary for its own government and the conduct of its business not in conflict with this Chapter. Vote by proxy shall not be permitted.

Acts 1988, No. 259, §1, eff. July 7, 1988.



RS 33:7837 - Bonds

§7837. Bonds

A. For the purpose of acquiring, constructing, extending, or improving water, sewer, and sewage treatment or disposal facilities, or any combination of these, the commission may issue bonds or other debt obligations in the manner and under the terms and provisions as provided in Part VII or Part XIII of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, as amended. Such bonds or other debt obligations shall not be a charge upon the other income and revenues of the commission which are not pledged to the payment of the bonds, or of any other political subdivision of the state of Louisiana. Any project or undertaking by the commission from which revenue is or will be derived, whether by lease, rents, fees, charges, or otherwise, shall be considered a revenue producing work of public improvement of the commission.

B. For the purpose of acquiring, constructing, maintaining, operating, or improving water, sewer, or sewage treatment or disposal facilities, or any combination of these, the commission, acting through the board, may also, under Article VI, Section 32 of the Constitution of Louisiana levy special taxes when authorized by a vote of a majority of the electors of the area contained within the boundaries of the commission who vote thereon at an election held for that purpose in accordance with law.

C. The issuance of any bonds or debt obligations or the levy of special taxes by the commission, shall be approved by the State Bond Commission and the parish governing authority, but no approval by any underlying district or any other entity shall be required.

Acts 1988, No. 259, §1, eff. July 7, 1988.



RS 33:7838 - Period of existence

§7838. Period of existence

The commission shall exist and continue and shall have and enjoy existence and succession for a period of the later of ninety-nine years from the date of its creation, or until all of its contractual obligations have been performed and all debt securities issued by it fully paid.

Acts 1988, No. 259, §1, eff. July 7, 1988.



RS 33:7839 - Construction

§7839. Construction

This Chapter shall be liberally construed to promote the purposes for which it is enacted and shall constitute full authority for the accomplishment of all acts being authorized. No proceedings shall be necessary except such as are required herein.

Acts 1988, No. 259, §1, eff. July 7, 1988.



RS 33:8001 - GARBAGE DISTRICTS

CHAPTER 25. GARBAGE DISTRICTS

§8001. Creation and authority

Any parish governing authority may create garbage districts composed of territory wholly within the parish and outside of the corporate limits of municipal corporations. Each such district shall be a political and legal subdivision of the state, with power to sue and to be sued in its corporate name, to incur debts and to contract obligations, to have a corporate seal, to do and perform all acts in its corporate capacity and in its corporate name necessary and proper for the purpose of constructing and maintaining garbage disposal works and garbage collection and disposal systems within its territorial limits, to enter into contracts with any persons or corporations to provide and maintain garbage collection and disposal services within its territorial limits, and generally to perform any and all acts and duties necessary to carry out the objects and purposes of such creation.

Added by Acts 1975, No. 389, §1.



RS 33:8002 - Name; composition of board; administration

§8002. Name; composition of board; administration

A. Each such district shall be designated as Garbage District No. . . . of the parish of . . . (with the number assigned to the district and the parish name inserted), and shall have as its governing authority the governing authority creating it. The governing authority may, and on the request of fifty percent or more of the electors who are residents of the garbage district shall, appoint for such district a supervising board of three property taxpayers who are residents of the district, for a term of four years and until their successors are appointed. The successors shall be appointed by the governing authority for like terms of four years as long as such district shall exist.

B. The board of supervisors shall elect from its number a chairman and a secretary; shall meet monthly and upon the call of its chairman; and shall have authority to provide the specifications for the construction and repair of any garbage collection and disposal works, to supervise such work and to make recommendations to the governing authority for the proper maintenance and operation of such garbage collection and disposal works and systems.

C. The officers of the governing authority creating the garbage district shall be the officers of the district without additional compensation. The treasurer of the district shall furnish a special bond, in an amount fixed by the governing authority, for the faithful performance of the duties of his office. The premiums for the bond shall be paid by the garbage district.

D. Each member of the board of supervisors shall receive a per diem of ten dollars for each meeting attended, but shall not be paid for more than twenty-five meetings in each year. The per diem shall be paid out of the funds in the hands of the treasurer, if available and belonging to the garbage district.

Added by Acts 1975, No. 389, §1.



RS 33:8003 - Authority to incur debt

§8003. Authority to incur debt

Garbage districts created hereunder may incur indebtedness and issue and sell negotiable bonds in an amount not exceeding ten per cent of the assessed valuation of taxable property of said district for the purpose of acquiring, installing or constructing and equipping garbage collection and disposal works. Such bonds shall be issued and sold by the governing authority of the district in the same form and manner as is provided for the issuance and sale of bonds of other political subdivisions by Act 18 of the First Extraordinary Session of 1975,1 and acts amendatory thereof. For the payment of the principal and interest of the bonds, the governing authority of the garbage district shall levy an annual ad valorem tax on all taxable property in the district, in the manner provided for the payment of principal and interest of bonds of other political subdivisions by Act 18 of the First Extraordinary Session of 1975, and acts amendatory thereof.

Added by Acts 1975, No. 389, §1.

1R.S. 39:501 et seq. (repealed; see now, R.S. 18:1281 et seq.).



RS 33:8004 - Limitations

§8004. Limitations

A. For the purpose of providing and maintaining garbage collection and disposal services, any garbage district may levy taxes, in excess of the limitations otherwise fixed by law, not to exceed in any year ten mills on the dollar on all taxable property in such district; however, this special tax shall not run for a longer period than ten years. In addition, this special tax shall not be levied unless the rate, purpose, and duration of the special tax first has been submitted to the electors of the garbage district in which the tax is to be levied, at an election called and held for that purpose, in the same manner as is provided by law relative to elections for the levying of taxes in R.S. 18:1281, et seq., and a majority of those voting have voted in favor thereof.

B. Prior to the levying of taxes by a garbage district as authorized by the provisions of this Section, the garbage district must comply with the following requirements:

1. The garbage district must obtain the consent of the appropriate parish governing authority by a two-thirds vote of its membership for such a tax levy.

2. The garbage district must hold at least three public meetings within the affected area of the district prior to obtaining the consent of the parish governing authority.

Added by Acts 1975, No. 389, §1; Acts 1986, No. 659, §1; Acts 1986, No. 717, §1.

{{NOTE: SEE ACTS 1986, NO. 717, §1.}}



RS 33:8031 - Repealed by Acts 2001, No. 1137, 1.

CHAPTER 25-A. RAPIDES PARISH SANITATION DISTRICT

§8031. Repealed by Acts 2001, No. 1137, §1.



RS 33:8032 - Repealed by Acts 2001, No. 1137, 1.

§8032. Repealed by Acts 2001, No. 1137, §1.



RS 33:8033 - Repealed by Acts 2001, No. 1137, 1.

§8033. Repealed by Acts 2001, No. 1137, §1.



RS 33:8034 - Repealed by Acts 2001, No. 1137, 1.

§8034. Repealed by Acts 2001, No. 1137, §1.



RS 33:8035 - Repealed by Acts 2001, No. 1137, 1.

§8035. Repealed by Acts 2001, No. 1137, §1.



RS 33:8036 - Repealed by Acts 2001, No. 1137, 1.

§8036. Repealed by Acts 2001, No. 1137, §1.



RS 33:8037 - Repealed by Acts 2001, No. 1137, 1.

§8037. Repealed by Acts 2001, No. 1137, §1.



RS 33:8041 - Creation of district; boundaries; purpose

CHAPTER 25-B. LASALLE-GRANT SOLID WASTE

DISPOSAL DISTRICT

§8041. Creation of district; boundaries; purpose

A. There is hereby created the LaSalle-Grant Solid Waste Disposal District, hereinafter referred to as the "district". The district shall be composed of all territory within the geographic limits of the parishes of Grant and LaSalle and may include all territory within any municipality within these parishes at the request of the governing authority of such municipality. Notwithstanding any laws to the contrary, other parishes shall be allowed to dispose of their waste within the district with the approval of a majority of the board of commissioners of the district.

B. The purpose of the district is to provide solid waste disposal within its jurisdiction.

Acts 1990, No. 781, §1.



RS 33:8042 - Board of commissioners; method of appointment; qualifications of members; terms and vacancies

§8042. Board of commissioners; method of appointment; qualifications of members; terms and vacancies

A.(1) The LaSalle-Grant Solid Waste Disposal District shall be governed by a board of commissioners consisting of six members.

(2) Three commissioners shall be appointed by the Grant Parish Police Jury. Any or all of the commissioners may be members of the Grant Parish Police Jury, notwithstanding any law to the contrary.

(3) Three commissioners shall be appointed by the LaSalle Parish Police Jury. Any or all of the commissioners may be members of the LaSalle Parish Police Jury, notwithstanding any law to the contrary.

B. The terms of the members shall be concurrent with that of the appointing authority. Any vacancy on the commission for any reason shall be filled in the same manner as the original appointment and for the unexpired term of office.

Acts 1990, No. 781, §1.



RS 33:8043 - Powers and duties of commission

§8043. Powers and duties of commission

The commission shall have the following powers and duties:

(1) To represent the public interest in providing solid waste collection and disposal in and for the district.

(2) To provide for the establishment, operation, and maintenance of a solid waste disposal system, including areas within the corporate limits of municipalities within the parishes.

(3) To provide for the establishment, operation, and maintenance of a central waste plant, necessary pickup stations and for the acquisition or lease of necessary property, including land or equipment for waste disposal.

(4) To make, alter, amend, and promulgate rules and regulations governing the conduct of the solid waste disposal operations of the parish.

(5) To employ, dismiss, and establish policies and procedures for necessary personnel.

(6) To enter contracts to effectuate the provisions of this Chapter.

(7) To designate rules and regulations for safekeeping funds acquired, collected, or loaned by or to the district, and to provide for regular audits of the accounts of the district.

(8) To enter into agreements with federal, state, or private agencies or other entities to procure aids and grants to assist the district in carrying out the purposes for which it was created.

Acts 1990, No. 781, §1.



RS 33:8044 - Commissioners; compensation

§8044. Commissioners; compensation

The members of the commission shall receive compensation in the form of a per diem for attendance at meetings of the board and actual mileage expenses incurred in the performance of their duties as approved by the governing authorities of the member parishes of the district.

Acts 1990, No. 781, §1.



RS 33:8045 - Corporate status

§8045. Corporate status

The district shall constitute a body corporate in law with all the powers of a corporation, shall have perpetual existence, shall have the power and right to incur debts and contract obligations, to sue and be sued, and to do and perform any and all acts in its corporate capacity and its corporate name necessary and proper for carrying out of the objects and purposes for which the district was created.

Acts 1990, No. 781, §1.



RS 33:8046 - District as political subdivision

§8046. District as political subdivision

The district is hereby declared to be a political subdivision of the state. For carrying out the purposes of this Chapter, the district, under the provisions of the Constitution of Louisiana, shall have the power of taxation and the power to incur debt and issue bonds and to call an election for the purpose of imposing any authorized taxes or incurring debt, provided that the district shall not impose any tax-increasing measures until the police juries of the parishes in the district have approved the calling of an election for that purpose and until a majority of qualified electors in each parish voting in an election for the purpose have approved the additional taxes.

Acts 1990, No. 781, §1.



RS 33:8047 - Officers of the commission

§8047. Officers of the commission

A. Immediately upon meeting, the commission shall proceed to organize by electing from among their number a president and vice president. The president shall preside over all meetings of the commission and perform all duties usually required of presidents of corporate bodies. The vice president shall perform the duties of the president in case of his absence or disability.

B. The commission shall elect a treasurer, who shall also serve as secretary. In addition to the compensation authorized in R.S. 33:8044, the secretary-treasurer may receive a salary as fixed by the police juries of the member parishes. The secretary-treasurer shall not be considered as holding an office for profit. The secretary-treasurer shall furnish bond in such amount and in the manner now provided by law for the faithful accounting of all funds entrusted to him for the account of the district.

C. The commission shall maintain an office at a site fixed by the police juries of the member parishes and shall keep the office open during business hours for the purpose of transacting the business of the district and for the convenience of the taxpayers thereof.

D. Officers so elected shall serve one year or until their successors are appointed.

Acts 1990, No. 781, §1.



RS 33:8051 - Creation of authority; boundaries; purpose

CHAPTER 25-C. NEW ORLEANS REGIONAL RECYCLING AND

RESOURCE RECOVERY AUTHORITY

§8051. Creation of authority; boundaries; purpose

A. There is hereby created the New Orleans Regional Recycling and Resource Recovery Authority (NORRA), hereinafter referred to as the "authority". The authority may be composed of all territory within the geographic limits of the parishes of Orleans, Jefferson, St. Tammany, St. Bernard, and Plaquemines.

B. The purpose of the authority is to promote, foster, and encourage the recycling of solid waste and the development of environmentally efficient methods of solid waste reduction. It should include recycling, composting and any other technology not prohibited by the environmental regulations of the Department of Environmental Quality to reduce and eliminate solid waste in the parishes comprising the authority. However, the authority's jurisdiction and power shall not extend over solid waste at industrial facilities, including but not limited to industrial solid waste.

C. The term "solid waste" as used in this Chapter shall have the meaning as provided in R.S. 30:2153.

Acts 1992, No. 1061, §1, eff. Jan. 1, 1993.



RS 33:8052 - Board members; appointment; qualifications; terms and vacancies

§8052. Board members; appointment; qualifications; terms and vacancies

A. The authority shall be governed by a board consisting of fifteen members. The number of board members allotted to each parish shall be based on that parish's population compared to the total population for all parishes using the most recent federal census data available. The board member for a parish shall be appointed by the chief executive officer of the parish subject to confirmation by the governing authority of that parish. After confirmation, the board member shall serve at the pleasure of the chief executive officer. One member of the board shall be appointed by the Regional Planning Commission and shall serve at the pleasure of the chief executive officer of the appointing body. The secretary of the Department of Environmental Quality shall serve as an ex officio member of the authority.

B. The terms of the members shall be for four years. Any vacancy on the board for any reason shall be filled in the same manner as the original appointment and for the unexpired term of office.

Acts 1992, No. 1061, §1, eff. Jan. 1, 1993.



RS 33:8053 - Powers and duties of board

§8053. Powers and duties of board

A. The board shall have the following powers and duties:

(1) To represent the public interest in providing solid waste collection, transportation, and recycling in and for the authority.

(2) To provide for the establishment, operation, and maintenance of centralized waste plants, necessary pickup stations, and for the acquisition or lease of necessary property, including land or equipment for waste composting, recycling, and reduction. However, the board may enter into a cooperative agreement with other public authorities or agencies for the same.

(3) To promulgate rules governing the conduct of the operations of the authority.

(4) To employ, dismiss, and establish policies and procedures for necessary personnel.

(5) To enter contracts to effectuate the provisions of this Chapter.

(6) To adopt rules for safekeeping funds acquired, collected, or loaned by or to the authority, and to provide for regular audits of the accounts of the authority.

(7) To enter into agreements with federal, state, or private agencies or other entities to procure aid and grants to assist the authority in carrying out the purposes for which it is created.

(8) To provide exclusively for fees related to solid waste composting, collection, transportation, and recycling. The board shall assure that all such fees charged shall fairly and accurately reflect the true cost of services provided. The authority may not impose fees without the concurrence of the governing authority of the affected parish or parishes.

B. However, nothing herein shall be construed to authorize the authority to abrogate existing contracts for the collection or transportation of solid waste or any extensions of such contracts authorized pursuant thereto.

Acts 1992, No. 1061, §1, eff. Jan. 1, 1993.



RS 33:8054 - Corporate status

§8054. Corporate status

The authority shall constitute a body corporate in law with all the powers of a corporation and shall have the power and right to sue and be sued, and to do and perform any and all acts in its corporate capacity and its corporate name necessary and proper for carrying out the objects and purposes for which the authority was created.

Acts 1992, No. 1061, §1, eff. Jan. 1, 1993.



RS 33:8055 - Authority as political subdivision

§8055. Authority as political subdivision

The authority is hereby declared to be a political subdivision of the state. For carrying out the purposes of this Chapter, the authority, under the provisions of the Constitution of Louisiana, shall have the power to incur debt and issue bonds, consistent with state laws, for the purposes for which the authority is created.

Acts 1992, No. 1061, §1, eff. Jan. 1, 1993.



RS 33:8056 - Officers of the board

§8056. Officers of the board

The board shall elect from among its members a president, vice president, and secretary-treasurer. The president shall preside over all meetings of the board and perform all duties usually required of presidents of corporate bodies. The vice president shall perform the duties of the president in case of his absence or disability. Officers so elected shall serve one year or until their successors are appointed.

Acts 1992, No. 1061, §1, eff. Jan. 1, 1993.



RS 33:8061 - Creation of district; boundaries; purpose

CHAPTER 25-D. SOUTH CENTRAL LOUISIANA

SOLID WASTE DISTRICT

§8061. Creation of district; boundaries; purpose

A. There is hereby created1 the South Central Louisiana Solid Waste District, hereinafter referred to as the "district". The district may be composed of all territory within the geographic limits of the parishes of Assumption, Lafourche, St. Charles, St. James, St. John the Baptist, St. Mary, and Terrebonne and may include all territory within any municipality within these parishes at the request of the governing authority of such municipality. A minimum of two parishes shall be required to participate in order to create the district1. Notwithstanding any laws to the contrary, other parishes shall be allowed to dispose of their waste within the district with the approval of a majority of the board of commissioners of the district.

B. The purpose of the district is to provide solid waste management in the participating parishes and municipalities, including but not limited to the collection, transportation, disposal, and recycling of solid waste and control over any other waste reduction programs. The operation and management of any landfill or other facility created, established, or utilized by the South Central Louisiana Solid Waste District pursuant to this Chapter shall be subject to the provisions of R.S. 30:2001 et seq.

C. Notwithstanding any laws to the contrary, this Chapter shall not impair the obligations, validity, or effect of any contract or contracts between any parish or municipality, or any combination thereof, with any person or persons providing solid waste management, including but not limited to collection, transportation, disposal, recycling of solid waste and waste reduction, that is in existence or effect on July 9, 1999, or on the effective date such parish or municipality is included in the district.

Acts 1999, No. 982, §1, eff. July 9, 1999.

1As appears in enrolled bill.



RS 33:8062 - Board of commissioners; method of appointment; qualifications of members; terms and vacancies; membership in district

§8062. Board of commissioners; method of appointment; qualifications of members; terms and vacancies; membership in district

A.(1) The South Central Louisiana Solid Waste District shall be governed and managed by a board of commissioners consisting of two members from each participating parish.

(2) Two commissioners shall be appointed to the board of commissioners by each parish governing authority in the district.

(3) One of the two commissioners from each parish may be a member of its parish governing authority. If one or more municipalities in any participating parish desires to participate in the district, then each of those municipalities shall submit to the parish governing authority one nominee for membership on the board of commissioners. The parish governing authority shall select one of its commissioners from the nominees submitted by the municipalities.

B. The terms of the commissioners shall be concurrent with that of the appointing authority. Any vacancy on the board of commissioners for any reason shall be filled in the same manner as the original appointment and for the unexpired term of office.

C.(1) In order to be included in the district on or before July 1, 2000, the governing authority of the eligible parish or municipality that desires to be a member of the district must enact an ordinance declaring its membership in the district. The ordinance declaring membership in the district must be enacted on or before July 1, 2000.

(2) In order to be included in the district after July 1, 2000, the governing authority of an eligible parish or municipality not already a member and desiring to be a member of the district must enact an ordinance declaring its intention for membership in the district, and it must also obtain authorization from a majority of the entire board of commissioners of the district approving the inclusion of that parish or municipality in the district.

(3) The governing authority of any parish or municipality that no longer desires to be included in the district may dissolve its membership in the district by passing an ordinance declaring that it is no longer a member of the district. Any such action by a governing authority shall not impair the obligations, validity, or security of any bonds or other debt obligations issued by the district. The governing authority of any parish or municipality that dissolves its membership in the district shall continue to be obligated to fulfill its proportionate share of all financial obligations entered into by the district during its membership. Nothing contained in this Paragraph shall impair the right to contract of the district or any parish or municipality that dissolves its membership in the district.

(4) Notwithstanding any laws to the contrary, any municipality that does not desire to be a member of the district, but is located in a parish that is a member of the district, shall not be required to dispose of its waste within the district.

Acts 1999, No. 982, §1, eff. July 9, 1999.



RS 33:8063 - Powers and duties of the board of commissioners

§8063. Powers and duties of the board of commissioners

The board of commissioners shall have the following powers and duties:

(1) To represent the public interest in the management of solid waste in the participating parishes and municipalities, including but not limited to the collection, transportation, disposal, and recycling of solid waste and control over any other waste reduction programs.

(2) To make, alter, amend, and promulgate rules and regulations governing the conduct of the solid waste disposal operations of the district.

(3) To employ, dismiss, and establish policies and procedures for necessary personnel.

(4) To enter contracts to effectuate the provisions of this Chapter. Any contracts entered into by the board providing for or relating to the management of solid waste in the participating parishes and municipalities may provide for the payment by the other contracting party to the district of a fee dependent on the amount of waste recycled, composted, collected, transported, disposed of, or otherwise controlled pursuant to other waste reduction programs over which the board has authority.

(5) To designate rules and regulations for safekeeping funds acquired, collected, or loaned by or to the district, and to provide for regular audits of the accounts of the district.

(6) To enter into agreements with federal, state, or private agencies or other entities to procure aids and grants to assist the district in carrying out the purposes for which it was created.

Acts 1999, No. 982, §1, eff. July 9, 1999.



RS 33:8064 - Commissioners; compensation

§8064. Commissioners; compensation

The members of the board of commissioners may receive compensation in the form of a per diem for attendance at meetings of the board and actual mileage expenses incurred in the performance of their duties as approved by the governing authorities of the member parishes of the district. The members of the board of commissioners shall not receive per diem payments for more than two meetings per month. The maximum rates for per diem and mileage expense reimbursement shall not exceed the rates used to pay the members of the Legislature of Louisiana.

Acts 1999, No. 982, §1, eff. July 9, 1999.



RS 33:8065 - Corporate status

§8065. Corporate status

The district shall constitute a body corporate in law with all the powers of a corporation, shall have perpetual existence, shall have the power and right to incur debts and contract obligations, to sue and be sued, and to do and perform any and all acts in its corporate capacity and its corporate name necessary and proper for carrying out of the objects and purposes for which the district was created.

Acts 1999, No. 982, §1, eff. July 9, 1999.



RS 33:8066 - District as political subdivision

§8066. District as political subdivision

The district is hereby declared to be a political subdivision of the state as defined by Article VI, Paragraph 44(2) of the Constitution of Louisiana. For carrying out the purposes of this Chapter, the district shall have the power of taxation, the power to incur debt and issue bonds, and the power to call an election for the purpose of imposing any authorized taxes or incurring debt. However, the district shall not impose any tax-increasing measures until the governing authorities of the parishes in the district have approved the calling of an election for that purpose and until a majority of qualified electors in each parish voting in an election for that purpose have approved the additional taxes.

Acts 1999, No. 982, §1, eff. July 9, 1999.



RS 33:8067 - Officers of the board of commissioners

§8067. Officers of the board of commissioners

A. Immediately upon meeting, the board of commissioners shall proceed to organize by electing from among their number a president and vice president. The president shall preside over all meetings of the board of commissioners and perform all duties usually required of presidents of corporate bodies. The vice president shall perform the duties of the president in case of his absence or disability.

B. The board of commissioners shall elect a treasurer, who shall also serve as secretary. In addition to the compensation authorized in R.S. 33:8064, the secretary-treasurer may receive a salary as fixed by the police juries of the member parishes. The secretary-treasurer shall not be considered as holding an office for profit. The secretary-treasurer shall furnish bond in such amount and in the manner now provided by law for the faithful accounting of all funds entrusted to him for the account of the district.

C. The board of commissioners shall maintain an office at a site fixed by its members and shall keep the office open during business hours for the purpose of transacting the business of the district and for the convenience of the taxpayers thereof.

D. Officers so elected shall serve one year or until their successors are appointed.

Acts 1999, No. 982, §1, eff. July 9, 1999.



RS 33:9001 - Redesignated as R.S. 13:5901 pursuant to Acts 2011, No. 248, §3.

CHAPTER 26. LAW ENFORCEMENT DISTRICTS

(REDESIGNATED AS CHAPTER 38 OF TITLE 13)

§9001. Redesignated as R.S. 13:5901 pursuant to Acts 2011, No. 248, §3.



RS 33:9002 - Redesignated as R.S. 13:5902 pursuant to Acts 2011, No. 248, §3.

§9002. Redesignated as R.S. 13:5902 pursuant to Acts 2011, No. 248, §3.



RS 33:9003 - Redesignated as R.S. 13:5903 pursuant to Acts 2011, No. 248, §3.

§9003. Redesignated as R.S. 13:5903 pursuant to Acts 2011, No. 248, §3.



RS 33:9004 - Redesignated as R.S. 13:5904 pursuant to Acts 2011, No. 248, §3.

§9004. Redesignated as R.S. 13:5904 pursuant to Acts 2011, No. 248, §3.



RS 33:9005 - Redesignated as R.S. 13:5905 pursuant to Acts 2011, No. 248, §3.

§9005. Redesignated as R.S. 13:5905 pursuant to Acts 2011, No. 248, §3.



RS 33:9005.1 - Redesignated as R.S. 13:5906 pursuant to Acts 2011, No. 248, §3.

§9005.1. Redesignated as R.S. 13:5906 pursuant to Acts 2011, No. 248, §3.



RS 33:9005.2 - Redesignated as R.S. 13:5907 pursuant to Acts 2011, No. 248, §3.

§9005.2. Redesignated as R.S. 13:5907 pursuant to Acts 2011, No. 248, §3.



RS 33:9006 - Repealed by Acts 1982, No. 591, 1

§9006. Repealed by Acts 1982, No. 591, §1



RS 33:9007 - Redesignated as R.S. 13:5908 pursuant to Acts 2011, No. 248, §3.

§9007. Redesignated as R.S. 13:5908 pursuant to Acts 2011, No. 248, §3.



RS 33:9008 - Redesignated as R.S. 13:5909 pursuant to Acts 2011, No. 248, §3.

§9008. Redesignated as R.S. 13:5909 pursuant to Acts 2011, No. 248, §3.



RS 33:9009 - Redesignated as R.S. 13:5910 pursuant to Acts 2011, No. 248, §3.

§9009. Redesignated as R.S. 13:5910 pursuant to Acts 2011, No. 248, §3.



RS 33:9010 - Redesignated as R.S. 13:5911 pursuant to Acts 2011, No. 248, §3.

§9010. Redesignated as R.S. 13:5911 pursuant to Acts 2011, No. 248, §3.



RS 33:9011 - Redesignated as R.S. 13:5912 pursuant to Acts 2011, No. 248, §3.

§9011. Redesignated as R.S. 13:5912 pursuant to Acts 2011, No. 248, §3.



RS 33:9011.1 - To 9011.3 Repealed by Acts 1986, No. 666, 1.

§9011.1. §§9011.1 to 9011.3 Repealed by Acts 1986, No. 666, §1.



RS 33:9012 - Redesignated as R.S. 13:5931 pursuant to Acts 2011, No. 248, §3.

CHAPTER 26-A. TWENTY-SEVENTH JUDICIAL DISTRICT

CRIMINAL JUSTICE COMMISSION

(REDESIGNATED AS CHAPTER 39 OF TITLE 13)

§9012. Redesignated as R.S. 13:5931 pursuant to Acts 2011, No. 248, §3.



RS 33:9013 - Redesignated as R.S. 13:5932 pursuant to Acts 2011, No. 248, §3.

§9013. Redesignated as R.S. 13:5932 pursuant to Acts 2011, No. 248, §3.



RS 33:9014 - Redesignated as R.S. 13:5933 pursuant to Acts 2011, No. 248, §3.

§9014. Redesignated as R.S. 13:5933 pursuant to Acts 2011, No. 248, §3.



RS 33:9015 - Redesignated as R.S. 13:5934 pursuant to Acts 2011, No. 248, §3.

§9015. Redesignated as R.S. 13:5934 pursuant to Acts 2011, No. 248, §3.



RS 33:9016 - Redesignated as R.S. 13:5935 pursuant to Acts 2011, No. 248, §3.

§9016. Redesignated as R.S. 13:5935 pursuant to Acts 2011, No. 248, §3.



RS 33:9017.1 - Redesignated as R.S. 13:5951 pursuant to Acts 2011, No. 248, §3.

CHAPTER 26-B. ORLEANS PARISH JUVENILE

SERVICES FINANCING DISTRICT

(REDESIGNATED AS CHAPTER 40 OF TITLE 13)

§9017.1. Redesignated as R.S. 13:5951 pursuant to Acts 2011, No. 248, §3.



RS 33:9020 - COOPERATIVE ECONOMIC DEVELOPMENT

CHAPTER 27. COOPERATIVE ECONOMIC DEVELOPMENT

PART I. GENERAL PROVISIONS

§9020. Short Title

This Chapter may be referred to as the "Cooperative Economic Development Law."

Added by Acts 1978, No. 617, §1.



RS 33:9021 - Findings, declarations of necessity, and purpose

§9021. Findings, declarations of necessity, and purpose

It is hereby found and declared that:

(1) There exists in some of the regions, parishes, and municipalities of the state a condition of substantial and persistent unemployment, underemployment, and other forms of economic distress.

(2) Such unemployment, underemployment, and other forms of economic distress cause hardships to many individual citizens of the state and their families, waste invaluable human resources, and adversely affects the welfare and prosperity of the people.

(3) The maintenance of the economy of the several local governmental subdivisions of the state at a high level is necessary to overcome these problems and is vital to the best interest of the state.

(4) The maintenance of the economy of the several local governmental subdivisions of the state at a high level is a matter of public policy and the cooperative economic development activities and powers prescribed and conferred by this Chapter are for a public purpose for which public money may be expended.

(5) As the maintenance of the economies of said local political subdivisions at a high level is found and declared to be a public purpose, the state's assistance to areas and regions of substantial and persistent unemployment, underemployment, and other forms of economic distress is necessary for the employment of effective steps in the planning, promotion, and financing of local economic development.

(6) State authorization to local governmental subdivisions, public corporations, and public benefit corporations to engage in cooperative endeavors with each other, the United States or its agencies, or with any public or private associations, corporations, or individuals for the purpose of economic development would help said local governmental subdivisions to alleviate the conditions of unemployment, underemployment, and other forms of economic distress presently existing in their areas, and as such, is in the public interest.

(7) Economic development is a legitimate concern of government because it serves the public interest, but it is not purely and solely a public purpose, since successful economic development serves the private interests of business and industry as much as the public interest.

(8) Public-private partnerships which take advantage of the special expertise and experience of representatives of the private sector can be among the most effective programs to encourage and maintain economic development.

(9) The economic development needs of the state of Louisiana require the existence of entities which can function as public-private partnerships, taking advantage of the congruence between the public interest and the interest of business and industry.

(10) It is in the best interest of the state of Louisiana and of its regions, parishes, and municipalities to encourage, create, and support public-private partnerships and to permit and encourage participation by representatives of private-sector industries which may benefit from economic development programs, while providing appropriate protections for the public interest.

Added by Acts 1978, No. 617, §1; Acts 1997, No. 1179, §1, eff. July 14, 1997.



RS 33:9022 - Definitions

§9022. Definitions

The following terms, whenever used or referred to in this Chapter, shall have the following meaning unless a different meaning is otherwise clearly indicated in the context:

(1) "Cooperative endeavors" means any form of economic development assistance between and among the state, its local governmental subdivisions, political corporations, public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. The term "cooperative endeavors" shall include but not be limited to cooperative financing, cooperative development, or any other form of cooperative economic development activity.

(2) "Cooperative financing" means any method of financing an economic development project between and among the state, its local governmental subdivisions, political corporations, public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods shall include loans, loan guarantees, land write-downs, grants, lease guarantees or any form of financial subsidy or incentive.

(3) "Cooperative development" means any method of cooperative development or redevelopment between and among the state, its local governmental subdivisions, political corporations, public benefit corporations, the United States or its agencies, or any public or private association, corporation or individual. Said methods shall include any number of joint development agreements such as condominiums and cooperative ownership limited partnerships and investment syndicates.

(4) "Local clearinghouse" means the state's regional planning districts.

(5) "Local governmental subdivision" means any parish, municipality, port commission, port harbor and terminal district, or any economic development district or authority created as a political subdivision of the state as defined in the Constitution of Louisiana.

(6) "State clearinghouse" means the Department of Economic Development.

Added by Acts 1978, No. 617, §1. Acts 1990, No. 1082, §1; Acts 1992, No. 211, §1, eff. June 10, 1992; Acts 2002, No. 78, §2, eff. June 25, 2002; Acts 2014, No. 267, §1.



RS 33:9023 - Creation of nonprofit economic development corporations; procedure for authorization to act; powers and authority; preparation of plan

§9023. Creation of nonprofit economic development corporations; procedure for authorization to act; powers and authority; preparation of plan

A. There is hereby authorized in the state and each local governmental subdivision of the state the creation and organization of nonprofit economic development corporations, hereinafter sometimes referred to as corporation. No such corporation, however, shall be organized, transact or do any business, or exercise any power as may be granted herein until the legislature or the governing authority of a local governmental subdivision shall declare a need for such a corporation.

B. Any group of three or more persons may apply to the legislature of the governing authority of a local governmental subdivision of the state in writing for permission to organize and be designated an economic development corporation. Each application shall include proposed articles of incorporation, bylaws, description of proposed corporate structure and a full and complete listing of the assets of the proposed corporation. Each application shall also include a proposed economic development plan. Said plan shall provide an overall policy and plan of action, stating goals and objectives for alleviating the conditions of economic distress affecting the jurisdictions in which said corporation is to act. It shall set out the geographic location in the affected jurisdiction where local economic development activities should be directed to achieve maximum effort which area upon the approval of the governing authority shall be designated an economic development area, and shall specify, so far as practical the types of activities that may best achieve the purpose of increasing the aggregate income of the community, enabling income to be distributed to low and moderate income persons, and creating greater job diversity by attracting and retaining job producing establishments. It shall be stated in each application whether the proposed corporation shall develop proposals on its own for projects to achieve the goals and objectives stated in its proposed plan or whether it will issue request for proposals from other public or private association, corporation, or individual for economic development projects.

C. The corporation is hereby authorized and shall have all the authority and power necessary in order to carry out and effectuate the purposes and provisions of this Chapter, including without limiting the generality of the foregoing, the following specific powers which shall be in addition to others herein granted and which shall be self-operative:

(1) To sue and be sued.

(2) To adopt, and from time to time amend and repeal bylaws, orders, rules and regulations to govern the affairs and conduct of its business in order to effectuate the provisions of this Chapter.

(3) To acquire by purchase, lease, lease-purchase, option, gift, grant, bequest, or device, any property immovable or movable, or any interest therein which it may deem necessary to carry out the purpose and provisions of this Chapter and to make capital improvements, acquire equipment, and provide funds for such purpose through cooperative endeavor agreements which may provide for the transfer of title to such property upon successful achievement of the goal set forth in such agreements.

(4) To sell, convey, mortgage, lease, transfer, donate, option, exchange, or otherwise dispose of any property, either immovable or movable, or any interest therein, as the objects and purposes of the corporation may require to carry out the provisions of this Chapter.

(5) To issue revenue bonds of the corporation, payable from and secured by a pledge of any revenues of the corporation, derived or to be derived by it from or held or to be held by it in connection with its undertaking of any economic development project or projects of the state and local government of the corporation, including any loans, grants, or contribution of funds made or to be made to it by the federal government or by state or local governments in aid of any of its other activities or operations, including tax increments or sales tax increments, and to pay or cause to be paid from the proceeds of the issuance of such revenue bonds, all or a portion of the costs of an economic development project as specified in R.S. 33:9035 and to give local citizens preferential treatment in job development. A corporation is not required to obtain any right, title, or interest in any real or personal property in order to pay the costs of an economic development project. The principal of and interest on any bonds issued by a corporation may be secured by a mortgage or other instrument covering all or any part of any lands or all or any part of a development project, including any additions, improvements, extensions to, or enlargements of any development project thereafter made; provided however, that a corporation may only grant such a security interest in real or personal property which it owns. Bonds which are issued under this Section are declared to be issued for an essential public purpose and, together with all interest thereon and income therefrom, shall be exempt from all taxes.

(6) To make, enter into and execute all contracts and agreements, with any person or agency, public or private, necessary or incidental to the performance of its duties and the execution of its powers under this Chapter.

(7) To borrow money and to apply for and to receive and accept from any federal agency, the state, and/or the political subdivisions of the state or from any source, public or private, grants, loans, or advances for or in the aid of an economic development cooperative endeavor, project or projects, and to give such security as may be required and to enter into and carry out contract of agreements in connection therewith.

(8) To invest any funds not required for immediate use in property or securities in which public bodies may legally invest funds subject to their control.

(9) To declare or designate, subject to the approval of the chief executive officer or governing authority of local governmental subdivision of the state, areas of said governmental subdivision as economic development areas.

(10) To prepare or cause to be prepared an economic development plan for the development of an economic development cooperative endeavor, project, or projects.

(11) To enter into partnerships, joint ventures, and other relationships with any federal, state, or local governmental agency or with any private or public firm, partnership, corporation or other entity.

(12) To delegate to a private development corporation or other entity any duties and responsibilities as the corporation deems necessary or convenient in order to carry out the purposes of this Chapter.

(13) To give local citizens preferential treatment in job development.

(14) To exercise all or any part or combination of powers herein granted and to do and perform all acts and things necessary or convenient to carry out the powers expressly granted by this Chapter.

D. All economic development corporations formed pursuant to this Chapter shall, whenever practical, cooperate with each other to the fullest extent possible in accomplishing the overall aim and purpose of this Chapter. Each application as specified above shall describe how the proposed corporation shall interact and cooperate with other economic development corporations to carry out the purposes of this Chapter.

E. After receipt of said application from a proposed economic development corporation the legislature or the governing authority of a local government subdivision acting under the provisions of this Chapter shall hold at least one public hearing for the residents and property owners of the proposed affected jurisdiction or economic development area after notice given ten days prior to the date thereof in a newspaper of general circulation to the affected jurisdiction. After said public meeting, the respective governing authority shall by a majority vote of its members approve, disapprove, amend, or change the application of said proposed corporation. Approval of the application by said governing authority, along with the approval of the governor or chief executive officer of such local governmental subdivision acting hereunder, shall act as authorization for the proposed corporation or corporations to exercise the powers granted herein for the purposes established by this Chapter and set forth in said corporation's economic development plan.

F. Before approval of the legislature or such local governing authority is granted as provided herein, but subsequent to the submittal of said application to the legislature or such local governing authority, the proposed corporation shall have submitted said economic development plan to the designated state and regional clearinghouses for review and comment as to the conformity of said application and economic development plan to the state and region's overall economic development goals. Within thirty days of receipt of said plan for review, the state and regional clearinghouses shall submit its written comments to the governing authority of the affected jurisdiction or economic development area. After receipt of said comments, or if no action has been taken by the state and regional reviewing agencies within the thirty day period prescribed herein, the governing authority, shall proceed as specified above to approve, disapprove, amend, or change the application submitted by the proposed corporation or corporations.

G. After final approval of said application the governing authority of the affected jurisdiction may approve funds for the capitalization and operation of said corporation for the furtherance and implementation of its economic development plan, at a regular meeting or at a special meeting called for that purpose.

H. After final approval, a certificate setting forth the findings and declarations of such governing authority acting hereunder and signed by the respective chief executive officer shall be filed by said corporation with the secretary of state and with each parish recorder of mortgages of the affected jurisdiction or economic development area along with the articles of incorporation of said corporation as provided for hereinbelow.

I. Economic development corporations shall be subject to audit by the legislative auditor under the provisions of R.S. 24:513.

Added by Acts 1978, No. 617, §1. Amended by Acts 1979, No. 668, §1; Acts 1990, No. 1082, §1; Acts 2002, No. 78, §2, eff. June 25, 2002.



RS 33:9024 - Incorporation as a private nonprofit corporation

§9024. Incorporation as a private nonprofit corporation

A. After the application or applications have been approved by such governing authority and approved by the governor or such local chief executive officer, the proposed corporation shall incorporate itself and shall operate as a private nonprofit corporation pursuant to the laws of Louisiana, and in no manner whatsoever shall funds and assets of the state be used to carry out normal governmental services.

B. An economic development corporation organized under the provisions of this Chapter is a private, nonprofit corporation and is prohibited from functioning as an agency of the state or of any political subdivision of the state, and its directors, officers, or employees are prohibited from functioning as and are not to be considered to be public employees for any purpose whatsoever, and neither the state of Louisiana nor any agency or subdivision of the state may assign to any economic development corporation so organized any of the normal powers of government, including the following:

(1) The power to impose or collect taxes or fees.

(2) The power to license or to exercise governmental regulatory authority over any person or entity.

(3) The power to carry out, or to employ or contract with persons to carry out, any governmental function which is purely and solely of a public nature.

C.(1) Since economic development corporations are intended to operate as public-private partnerships, persons owning or employed by businesses which participate in and might benefit from growth in the areas of the economy are permitted and encouraged to serve as members of the board of directors of any economic development corporation.

(2)(a) Public officials including the chief executive of the local governmental subdivision or members of the governing body of the local governmental subdivision are also permitted and encouraged to serve as members of the board of directors of such a corporation, provided that in no case shall public officials constitute a majority of a quorum of such a board of directors, nor shall a number of members of a governing authority, which would constitute a quorum of that governing authority, serve together on such a board of directors.

(b) The presence on the board of directors of said public officials shall not alter the private, nonprofit nature of the corporation and shall not make it an agency of the state or of the local governmental subdivision.

D.(1) Except as provided in this Subsection, related party transactions in which the corporation contracts with any related party including any board member, manager, officer, or director for goods or services are prohibited.

(2) Any transaction or relationship is authorized if the benefit to the related party is of no greater benefit to such person or entity than to the general class of persons or entities of which such person or entity is a member, or where the opportunity to receive any such benefit has been fairly and equally made available to the general class of persons or entities of which such person or entity is a member.

(3) Charges shall be allowed, at cost, for food, drink, refreshments, accommodations, meeting space, round-trip transportation, and other reasonable and necessary expenses which actually reimburse persons or entities which serve or assist such corporations for expenses incurred through activities conducted in good faith in furtherance of the corporation's stated purpose as approved by the governing authority of the affected governmental subdivision.

(4) Any transaction or activity which is particular to the purposes and objectives of the economic development corporation, and which has been specifically approved in writing by the funding agency and the governing authority of the affected governmental subdivision is authorized.

E.(1) Economic development corporations are not agencies of the state, nor of any subdivision of the state, and are prohibited from exercising governmental powers or carrying out functions which are purely and solely of a public nature. Such corporations are not subject to the laws which govern the operation of public bodies.

(2) Without altering the private nature of economic development corporations, any economic development corporation which obtains funds from the state or any agency or subdivision thereof of ten thousand dollars or more in any calendar year shall, as a condition to the receipt or expenditure of such public funds, maintain all of its books and records with respect to the use or receipt of any public funds as public documents and make them available for inspection and copying pursuant to the provisions of the public records law, R.S. 44:1 et seq., hold any and all meetings of such corporation with respect to the receipt or expenditure of public funds in public after due notice thereof in accordance with the provisions of the Open Meetings Law, and comply with any conditions of funding.

(3) Any immovable property acquired or constructed by an economic development corporation with public money shall be owned by the state or a political subdivision or some other public entity, and not by any person or private entity.

Added by Acts 1978, No. 617, §1; Acts 1997, No. 1179, §1, eff. July 14, 1997; Acts 2002, No. 78, §2, eff. June 25, 2002; Acts 2010, No. 861, §15.



RS 33:9025 - Annual report

§9025. Annual report

Each economic development corporation organized and authorized to operate as provided herein, shall file with the governing authority of the affected jurisdiction or economic development area no later than March 1 of each year, a report of its activities for the preceding calendar year, which report shall include a complete financial statement setting forth its assets, liabilities, receipts, and disbursements as of the end of such calendar year. At the time of filing the report, the corporation shall publish in a newspaper of general circulation in the community, a notice to the effect that such report has been filed with the governing body and that the report is available for inspection during business hours in the office of clerk of said body and in the office of the corporation.

Added by Acts 1978, No. 617, §1.



RS 33:9026 - Review of plan

§9026. Review of plan

Every economic development plan as provided for herein shall be subject to periodic review by the governing authority that first approved the plan, at a regular meeting of the governing authority or at a special meeting called for that purpose. If any corporation refuses to submit its plan for review, all power and authority vested in the corporation may, at the option of the local governmental subdivision, terminate and the corporation shall cease as a matter of law to act as an economic development corporation. In the event that any corporation shall have lost its authority to act as an economic development corporation, all property and assets of the corporation shall as a matter of law revert to the respective jurisdiction in which the corporation was authorized to act.

Added by Acts 1978, No. 617, §1; Acts 1990, No. 1082, §1; Acts 2002, No. 78, §2, eff. June 25, 2002.



RS 33:9027 - Limitation of liability for authorizing jurisdiction

§9027. Limitation of liability for authorizing jurisdiction

Neither the state nor any of its local governmental subdivisions organizing an economic development corporation pursuant to this Chapter shall be held liable for any action of such corporation.

Added by Acts 1978, No. 617, §1.



RS 33:9028 - Enforcement of judgments; exemption from seizure

§9028. Enforcement of judgments; exemption from seizure

Any judgment against any economic development corporation shall be paid from funds of the corporation. Provided, however, that the property and funds of the corporation shall not be subject to lien or seizure. If any corporation refuses to pay a final judgment rendered against it by a court of competent jurisdiction, said court shall have the authority to issue a writ of mandamus to direct the treasurer of said corporation to pay said judgment within a reasonable period of time, under penalty of law. This Section shall not apply to or limit the right of obligees of bonds issued by the corporation to pursue any remedies for the enforcement of any pledge, mortgage, or other instrument given to secure such bonds.

Added by Acts 1978, No. 617, §1. Amended by Acts 1979, No. 668, §1.



RS 33:9029 - Disposition of real property

§9029. Disposition of real property

Any corporation may sell, lease, or otherwise transfer real property or any interest therein acquired by it in economic development areas for residential, recreational, commercial, industrial or other uses or for public use, in accordance with its economic development plan, subject to such covenants, conditions, and restrictions, including covenants running with the land, as it may deem to be necessary or desirable to carry out the purposes of this Chapter. The purchasers or lessees and their successors and assigns shall be obligated to devote such real property only to the uses specified in the economic development plan, and shall be obligated to comply with such other requirements as said corporation may determine to be in the public interest, including the obligation to begin within a reasonable time any improvements on such real property required by the economic development plan. Such real property or interest shall be sold, leased, or otherwise transferred at not less than its fair value for uses in accordance with the economic development plan. In determining the fair value of real property for uses in accordance with the economic development plan, a corporation shall take into account and give consideration to the use provided in such plan; the restrictions upon and the covenants, conditions, and obligations assumed by the purchaser or lessee. Real property acquired in accordance with the provisions of the economic development plan shall be transferred as rapidly and as feasible in the public interest consistent with the carrying out of the provisions of the plan. Such plan and any substantial modification of such plan shall be filed as a public record in the office of the clerk of the affected governing authority and the registrar of conveyances for said jurisdiction and any conveyance, encumbrances, or other contracts may incorporate the provisions thereof by reference which shall afford notice thereof to all parties.

Added by Acts 1978, No. 617, §1.



RS 33:9029.1 - Cooperative endeavors by certain corporations and local governmental subdivisions

§9029.1. Cooperative endeavors by certain corporations and local governmental subdivisions

On or before September 1, 1992, a municipality with a population of more than five thousand six hundred but less than six thousand, or any corporation created therein, may enter into a written cooperative endeavor agreement to carry out an economic development project wherein the municipality or corporation may:

(1) Construct improvements on public property to carry out the purposes of this Chapter which activities shall be exempt from Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950.

(2) Once the improvements have been completed, transfer the improved property to the other party to the cooperative endeavor agreement by sale, conveyance, lease, exchange, or lease-purchase according to such terms and conditions as the municipality or corporation may determine proper. Such transfer shall be exempt from the provisions of Title 41 of the Louisiana Revised Statutes of 1950.

Acts 1992, No. 211, §1, eff. June 10, 1992.



RS 33:9029.2 - Cooperative endeavors involving the state

§9029.2. Cooperative endeavors involving the state

A.(1) In addition to the general authority to enter into cooperative endeavor agreements under Article VII, Section 14(C) of the Constitution, the state through the commissioner of administration may enter into cooperative endeavor agreements with political subdivisions, the United States or its agencies, or with any public or private association, corporation, or individual to achieve a public purpose, including but not limited to enhancing or maintaining the economic well-being of the state, which agreement may or may not contemplate the issuance of bonds. Such cooperative endeavor agreements may provide for the investment, pledge, use, or deposit of state funds and the guarantee by the state of certain financial obligations, or may otherwise obligate the state financially to achieve the goals set forth therein, subject to appropriation of requisite funds, and only upon a showing of reasonable expectations that such obligation of the state will result in the furtherance of a public function of the state or will result in economic development, the maintenance of existing jobs or will achieve other economic goals that will equal or exceed the value of the obligations of the state required thereby. In the event the state serves as a guarantee or credit enhancement for a private for-profit entity and does not contemplate the issuance of bonds, such cooperative endeavor agreements shall be approved by the State Bond Commission prior to execution. This Section shall apply only to cooperative endeavor agreements wherein the parties expressly cite this Section as authority for such agreement, and this Section shall not be construed as being applicable or otherwise limiting the authority of the state to enter into cooperative endeavor agreements generally. Furthermore, the state, through the commissioner of administration, shall have all the powers of an economic development corporation set forth in this Chapter not inconsistent with the constitution without the need for creation of a corporation.

(2) The application to the State Bond Commission shall be submitted by the secretary of the Department of Economic Development and shall:

(a) Include a draft of the cooperative endeavor agreement.

(b) Explain the obligation of the state required thereby.

(c) Provide a showing of reasonable expectations that the benefits to be received by the state will equal or exceed such obligations.

(3) The cooperative endeavor agreement shall set forth in reasonable detail the obligations of the various parties thereto. If possible, the cooperative endeavor agreement shall provide that a mortgage of all or a part of any project financed shall be granted in favor of the state. Should the cooperative endeavor agreement contemplate a lease-purchase of property, title to such property shall be deemed to be in the lessor, notwithstanding the right of any lessee under such lease to acquire title to such property at the end of the lease by virtue of the exercise of an option to purchase, grant, or otherwise. Provided, however, unless the lease specifically provides otherwise the liabilities, strict, contingent, or otherwise, arising out of the ownership, occupancy, use, or operation of such property shall be in the lessee if the right to ownership of the property at the expiration or termination of the lease is given to the lessee for less than the full market value of such property at the time of the conveyance. The nature of the lessee, user, or other beneficiary of property financed pursuant to a cooperative endeavor agreement hereunder shall determine any liability for ad valorem taxation to be assessed relative to such project and no liability for ad valorem taxes shall attach to the state or any political subdivision or public trust by virtue of being an owner or lessor thereof.

B. In order to provide a uniform, expeditious, and equitable procedure, with due regard for the public fisc and rights of persons in interest, for the judicial determination of the validity of any cooperative endeavor agreements authorized by this Section and the transactions contemplated thereby, the provisions of Part XVI of Chapter 32 of Title 13 of the Louisiana Revised Statutes of 1950, as amended, shall be applicable, and suits to determine the validity of such cooperative endeavor agreements prior to execution thereof may be filed thereunder by the Department of Economic Development as though such agreements constituted the issuance of bonds of a governmental unit.

C. Notwithstanding any other provision of law to the contrary, any cooperative endeavor or other agreement providing for the expenditure, directly or indirectly, of any state funds which are used as the security, directly or indirectly, for bonds, notes, certificates, or other obligations for the repayment of borrowed money, whether taxable or tax exempt, shall be subject to State Bond Commission approval.

D.(1) Any cooperative endeavor or any other agreement under this Chapter between the state and a nongovernmental entity providing for the expenditure, directly or indirectly, of any state funds shall include a provision for the repayment of such funds to the state under the following circumstances:

(a) If the nongovernmental entity defaults on the agreement, breaches the terms of the agreement, ceases to do business, or ceases to do business in Louisiana, then it shall repay the state in accordance with the terms of the agreement.

(b) The provisions of this Paragraph shall not apply to entities participating in a business incubator program.

(2) The state entity executing the agreement shall be responsible for enforcing the provisions of this Subsection.

(3) The provisions of this Subsection shall not apply to the Quality Jobs Program or Enterprise Zone Program.

Acts 1993, No. 149, §1, eff. May 26, 1993; Acts 2002, No. 78, §2, eff. June 25, 2002; Acts 2003, No. 224, §1, eff. July 1, 2003; Acts 2004, No. 871, §1.



RS 33:9030 - Property exempt from taxes

§9030. Property exempt from taxes

The property of the corporation acquired or held for the purposes of this Chapter is to be used for an essential public and governmental purpose and such property shall be exempt from all taxes of the state or any of its local governmental or political subdivisions; provided, however, that such exemption shall terminate when the corporation sells, or otherwise disposes of the property in the economic development area to any purchaser or transferee not a public body.

Added by Acts 1978, No. 617, §1. Amended by Acts 1979, No. 668, §1.



RS 33:9031 - Cooperative endeavors with public body

§9031. Cooperative endeavors with public body

For the purpose of aiding in the implementation of an economic development plan, any local governmental subdivision may cooperate or engage in cooperative endeavors with any economic development corporation or other local governmental subdivision or any other private or public entity or person.

Added by Acts 1978, No. 617, §1; Acts 2002, No. 78, §2, eff. June 25, 2002.



RS 33:9031.1 - Validation of cooperative endeavor agreements

§9031.1. Validation of cooperative endeavor agreements

In order to provide a uniform, expeditious, and equitable procedure, with due regard for the public fisc and rights of persons in interest, for the judicial determination of the validity of any cooperative endeavor agreements authorized under this Chapter or generally by Article VII, Section 14(C) of the Louisiana Constitution and the transactions contemplated thereby; the provisions of Part XVI of Chapter 32 of Title 13 of the Louisiana Revised Statutes of 1950*, as amended, shall be applicable thereto, and suits to determine the validity of such cooperative endeavor agreements may be filed thereunder in the district court having jurisdiction for any party thereto as though such agreements constituted the issuance of bonds of a governmental unit.

Acts 2002, No. 78, §2, eff. June 25, 2002.

*R.S. 13:5121 et seq.



RS 33:9032 - Tax increment financing

§9032. Tax increment financing

A local governmental subdivision may issue revenue bonds payable solely from tax increments, in an amount to be determined by the local governmental subdivision to finance or refinance an economic development project or any part thereof or to pay all or a portion of the costs of an economic development project as described in R.S. 33:9035. A tax increment shall consist of that portion of the ad valorem tax revenues for any or all taxing authorities collected each year from property located within an economic development area which exceeds the revenues that would be collected for such taxing authorities if such property were assessed at its value as of the year immediately prior to the year in which the area was designated as an economic development area. Such revenue bonds may be issued only after the local governmental subdivision has called a special election submitting the proposition for the issuance of the bonds to the qualified electors of the local governmental subdivision and has received the favorable vote of a majority of the electors. Dedication of tax increments to pay the revenue bonds shall not impair existing obligations and shall not include tax revenues previously dedicated for a special purpose.

Added by Acts 1979, No. 668, §1. Acts 1990, No. 1082, §1.



RS 33:9033 - Sales tax increment financing

§9033. Sales tax increment financing

A local governmental subdivision may issue revenue bonds payable solely from an irrevocable pledge and dedication of up to the full amount of sales tax increments, in an amount to be determined by the local governmental subdivision, to finance or refinance an economic development project or any part thereof or to pay all or a portion of the costs of an economic development project as specified in R.S. 33:9035. A sales tax increment shall consist of that portion of sales tax revenues for any or all taxing authorities, except for the state of Louisiana and any political subdivision whose boundaries are coterminous with the state of Louisiana, collected each year on the sale at retail, the use, the lease or rental, the consumption and storage for use or consumption of tangible personal property, and on sales of services, all as defined in R.S. 47:301 et seq., or any other appropriate provision or provisions of law as amended, from taxpayers located within an economic development area which exceeds the sales tax revenues that were collected for such taxing authority in the year immediately prior to the year in which the area was designated as an economic development area. Dedication of sales tax increments to pay the revenue bonds shall not impair existing obligations and shall not include tax revenues previously dedicated for a special purpose.

Acts 1990, No. 1082, §1; Acts 1995, No. 1118, §1, eff. June 29, 1995.

NOTE: See Acts 1995, No. 1118, §2 relative to legislative intent.

NOTE: See Acts 2006, Nos. 240 and 435, amending Acts 1995, No. 1118, §2, relative to interpretation and application of the prohibition regarding use of sales tax increments of the state or a political subdivision with coterminous boundaries to those of the state for tax increment financing as provided in R.S. 33:9033.



RS 33:9033.1 - Sales tax increment financing; Calcasieu Parish

§9033.1. Sales tax increment financing; Calcasieu Parish

A local governmental subdivision, in Calcasieu Parish only, may issue revenue bonds payable solely from an irrevocable pledge and dedication of up to the full amount of sales tax increments, in an amount to be determined by the local governmental subdivision, to finance or refinance an economic development project or any part thereof or to pay all of or a portion of the costs of an economic development project as specified in R.S. 33:9035.1. A sales tax increment shall consist of that portion of sales tax revenues for any or all taxing authorities, other than the state of Louisiana, collected each year on the sale at retail, the use, the lease or rental, the consumption and storage for use or consumption of tangible personal property and on sales of services, all as defined in R.S. 47:301 et seq., or any other appropriate provision or provisions of law, as amended, from taxpayers located within an economic development area which exceeds the sales tax revenues that were collected for such taxing authority in the year immediately prior to the year in which the area was designated as an economic development area. Dedication of sales tax increments to pay the revenue bonds shall not impair existing obligations and shall not include tax revenues previously dedicated for a special purpose.

Acts 1990, No. 96, §1.



RS 33:9033.2 - Additional powers of corporation; Calcasieu Parish

§9033.2. Additional powers of corporation; Calcasieu Parish

In Calcasieu Parish only, in addition to those powers and authorities granted to economic development corporations under this Chapter, the following specific powers are hereby granted:

(1) To enter into partnerships, joint ventures, and other relationships with any federal, state, or local governmental agency or with any private or public firm, partnership, corporation, or other entity.

(2) To delegate to a private development corporation or other entity any duties and responsibilities as the corporation deems necessary or convenient in order to carry out the purposes of this Chapter.

(3) To give local citizens preferential treatment in job development.

Acts 1990, No. 96, §1.



RS 33:9033.3 - Sales tax increment financing for certain municipalities and parishes

§9033.3. Sales tax increment financing for certain municipalities and parishes

A. The municipalities of Shreveport and New Orleans may issue revenue bonds payable from revenues generated by economic development projects with a pledge and dedication of up to the full amount of sales tax increments annually to be used as a guaranty of any shortfall, or at the option of the municipality, payable solely from an irrevocable pledge and dedication of up to the full amount of sales tax increments, in an amount to be determined by the municipality, to finance or refinance all or any part of an economic development project as specified in Subsection M of this Section. For purposes of this Section, a sales tax increment shall consist of that portion of the designated sales tax, hereinafter defined, collected each year on the sale at retail, the use, the lease or rental, the consumption and storage for use or consumption of tangible personal property, and on sales of services, all as defined in R.S. 47:301 et seq., or any other appropriate provision or provisions of law as amended, from taxpayers located within an economic development area which exceeds the sales tax revenues of the designated sales tax that were collected in the year immediately prior to the year in which the area was designated as an economic development area. Dedication of sales tax increments to pay the revenue bonds shall not impair existing obligations and shall not include tax revenues previously dedicated for a special purpose, nor revenues of any sales taxes collected by the state of Louisiana or any political subdivision other than the municipality.

B. Any municipality, as specified in Subsection A of this Section, which proposes to issue revenue bonds pursuant to this Section shall designate by ordinance, or by resolution if the municipality does not act by ordinance, the boundaries of the economic development area, hereinafter called the "sales tax area", from which sales tax increments are to be pledged and dedicated to the payment of the revenue bonds. Prior to adopting such ordinance or resolution designating the boundaries of the sales tax area, a notice describing the boundaries of the proposed sales tax area or containing a map showing the boundaries thereof shall be published two times in the official journal of the municipality.

C. After the designation of the boundaries of the sales tax area, the municipality shall designate the local sales taxes which are to be used in determining the sales tax increments and the initial annual baseline collection rate for the sales tax area, which shall be the amount of such designated sales taxes collected in the sales tax area in the fiscal year of the municipality most recently completed prior to the establishment of the sales tax area. In addition, a monthly baseline collection rate shall be determined by dividing the initial annual baseline collection rate by twelve. The initial annual baseline collection rate and the monthly baseline collection rate shall be certified by the chief financial officer or equivalent of the municipality. The certification shall also be published one time in the official journal of the municipality. If the amounts of the initial annual baseline collection rate and the monthly baseline collection rate are not contested within thirty days after the said publication, then such amounts shall be conclusively presumed to be valid, and no court shall have any jurisdiction to alter or invalidate the designation of the amount of either the initial annual baseline collection rate or the monthly baseline collection rate.

D. The increment of the designated sales taxes which are to be pledged and dedicated to the payment of the revenue bonds shall be the amount of the designated sales taxes which are collected in the sales tax area each year in excess of the initial annual baseline collection rate. Such pledged sales tax increment may include all or any portion of the said excess, as may be determined by the municipality issuing the revenue bonds.

E. All sales tax increment revenue bonds issued hereunder shall be payable semiannually as to interest and annually as to principal and may be issued in series from time to time on a parity with any other revenue bonds issued by the municipality and payable from the same pledged sales tax increment. In addition to the pledged sales tax increment, the municipality may also pledge any avails of any millage levied for economic development purposes or any other funds held by the municipality and available for economic development to secure the payment of sales tax increment bonds. Upon the issuance of the revenue bonds, the municipality shall establish a sinking fund to be used to accumulate monies for the payment of principal and interest on the revenue bonds and a debt service reserve fund in such amount as may be deemed necessary by the municipality to allow the revenue bonds to be marketed at reasonable interest rates. The sinking fund and reserve fund shall be established and maintained for as long as the revenue bonds are outstanding with a bank or trust company located in the state, pursuant to a written trust agreement between the municipality and the bank or trust company.

F. The maturities of the revenue bonds shall be arranged in such a manner that the total amount of principal and interest falling due in any calendar year shall never exceed seventy-five percent of the amount of the pledged sales tax increment estimated by the governing authority of the municipality to be received in the first full calendar year after the economic development project has been completed.

G. Upon the issuance of revenue bonds payable from or backed by the pledged sales tax increment, the municipality shall provide notice thereof to the collector of any local sales taxes included in the designated sales taxes, and shall provide the collector with a schedule showing the annual debt service requirements on the revenue bonds and a schedule showing the monthly sinking fund payment for each month during which the revenue bonds are to be outstanding. The monthly sinking fund payment for each month shall be an amount equal to one-sixth of the interest payable on the revenue bonds on the next succeeding interest payment date and one-twelfth of the principal of the revenue bonds maturing on the next succeeding principal payment date, together with any adjustments to the account for a period before the interest payment which is not equal to six months or a period before the first principal payment which is not equal to twelve months.

H. Not later than the twentieth day of each calendar month, the collector of any local sales taxes included in the designated sales taxes shall determine the amount of the revenues of the designated sales taxes in the sales tax area collected during the preceding calendar month in excess of the monthly baseline collection rate, and the portion of such excess that constitutes the pledged sales tax increment, and shall transfer a ratable amount equal to the lesser of the monthly sinking fund payment or the pledged sales tax increment to the sinking fund. In the event that the pledged sales tax increment for any month is less than the monthly sinking fund payment for such month, then any shortfall shall be made up in subsequent months to the extent that incremental revenues are available for that purpose. After each annual principal payment, the municipality shall use excess monies in the sinking fund, if any, as a credit against monthly sinking fund deposits in the next year or to prepay or purchase or for the defeasance of outstanding bonds.

I. Notwithstanding any other provisions of this Chapter, in the event a municipality pledges sales tax increments to be used as a guaranty of any shortfall existing from any other revenues pledged to secure revenue bonds issued under authority of this Section, such sales tax increments shall be deposited, not into a sinking fund but into a debt service reserve fund, on the same basis and with the same frequency described in Subsections F and G of this Section only until amounts in the debt service reserve fund equal three years of the average principal and interest due on the bonds for the term of the bonds. After funding the debt service reserve fund to the level stated, and for so long as the debt service reserve fund remains funded at that level, the collector of local sales taxes shall treat any sales tax increments collected in the same manner as any other sales tax collected. If the debt service reserve fund has fallen below the stated amount, the collector shall, to the extent possible, transfer sales tax increments collected to the debt service reserve fund, in order to maintain such fund at the appropriate level. After payment in full of any bonds secured by a pledge of sales tax increments to be used to guaranty any shortfall existing from any other revenues pledged to secure bonds, any amounts remaining in the debt service reserve fund shall be transferred to the municipality and be deposited in a special fund to be created and used to promote other economic development opportunities.

J. The powers and rights conferred by this Section shall be in addition to the powers and rights conferred by any other general or special law. This Section, and any provisions of this Chapter not inconsistent therewith, does and shall be construed to provide a complete and additional method for the issuance of revenue bonds secured by a pledge of sales tax increments. No election, proceeding, notice, or approval shall be required for the issuance of any revenue bonds secured by a pledge of sales tax increments except as provided herein. The provisions of this Section shall be liberally construed for the accomplishment of its purposes.

K. A municipality may by ordinance, or by resolution if the municipality does not act by ordinance, propose to carry out the purposes of this Chapter without the necessity of creating and organizing an economic development corporation. Any municipality that proposes to carry out the purposes of this Chapter in such a manner shall have all of the powers, rights, duties, and obligations of such a corporation under this Chapter and may do any act or take any action which such a corporation is authorized to do under this Chapter. However, the requirements of R.S. 33:9023 through 9026 shall not be deemed to apply to any municipality which creates a sales tax area and issues revenue bonds pursuant to this Section.

L. A copy of the ordinance, or resolution if the municipality does not act by ordinance, authorizing the issuance of bonds hereunder shall be published immediately after its adoption in one issue of the official journal of the issuer. For thirty days after the date of publication, any person in interest may contest the legality of such ordinance or resolution, any provision of the bonds, the provisions therein made for the security and payment of the bonds and validity of all other provisions and proceedings relating to the authorization and issuance of the bonds. After the expiration of such period, no person may contest the regularity, formality, legality, or effectiveness of the ordinance or resolution, any provisions of the bonds to be issued pursuant thereto, the provisions for the security and payment of the bonds and the validity of all other provisions and proceedings relating to their authorization and issuance, for any cause whatever. Thereafter, it shall be conclusively presumed that the bonds, the legal documents providing for the bonds, and all security for the bonds is legal and that every legal requirement for the issuance of the bonds has been complied with. No court shall have authority to inquire into any of these matters after the aforementioned publication period.

M. For the purposes of this Section, the term "economic development project" shall mean and include, without limitation, any and all projects suitable to any industry determined by the municipality or, as appropriate, the issuers of revenue bonds, to create economic development. Economic development projects shall include, without limitation, the following industries:

(1) Industrial, manufacturing, and other related industries.

(2) Housing and related industries.

(3) Hotel, motel, and related industries.

(4) Commercial, retail, and related industries.

(5) Amusement, places of entertainment, theme parks, and any other tourism related industry.

(6) Transportation related industries.

(7) Hospital, medical, health, nursery care, nursing care, clinical, ambulance, laboratory, and related industries.

(8) Any other industry determined by the municipality or issuer of revenue bonds, as appropriate, whose assistance will result in economic development.

N. The provisions of this Section shall also apply to the parishes of East Baton Rouge and Jefferson, and for such purpose the term "municipality" as used in Subsections A through M of this Section shall include each such parish.

Acts 1998, No. 56, §1, eff. June 24, 1998; Acts 2001, No. 1002, §1, eff. June 27, 2001; Acts 2001, No. 1034, §1, eff. June 27, 2001; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:9033.4 - Repealed by Acts 2007, No. 286, §2, eff. July 9, 2007.

§9033.4. Repealed by Acts 2007, No. 286, §2, eff. July 9, 2007.



RS 33:9034 - Direct participation by local governmental subdivisions

§9034. Direct participation by local governmental subdivisions

A local governmental subdivision may by resolution or ordinance propose to carry out the purposes of this Chapter without the necessity of creating and organizing an economic development corporation. Any local governmental subdivision that proposes to carry out the purposes of this Chapter in such a manner shall have all of the powers, rights, duties, and obligations of such a corporation under this Chapter and may do any act or take any action which such a corporation is authorized to do under this Chapter.

Acts 1990, No. 1082, §1.



RS 33:9034.1 - Direct participation by local governmental subdivisions; Calcasieu Parish

§9034.1. Direct participation by local governmental subdivisions; Calcasieu Parish

A local governmental subdivision, in Calcasieu Parish only, may by resolution or ordinance propose to carry out the purposes of this Chapter without the necessity of creating and organizing an economic development corporation. Any local governmental subdivision that proposes to carry out the purposes of this Chapter in such a manner shall have all of the powers, rights, duties, and obligations of such a corporation under this Chapter and may do any act or take any action which such a corporation is authorized to do under this Chapter.

Acts 1990, No. 96, §1.



RS 33:9034.2 - Direct participation by the town of Richwood

§9034.2. Direct participation by the town of Richwood

The town of Richwood in Ouachita Parish may, by resolution or ordinance, propose to carry out the purposes of this Chapter without the necessity of creating and organizing an economic development corporation. The town of Richwood shall have all of the powers, rights, duties, and obligations of such a corporation under this Chapter and may do any act or take any action which such a corporation is authorized to do under this Chapter including entering into a joint venture or cooperative endeavor for a public purpose with a federal, state, or local governmental agency or with a private or public firm, partnership, corporation, or other entity such as ACIDCO Manufacturing, Inc., regarding which the town of Richwood shall be authorized to grant or loan up to two million dollars or a like value in property or property use.

Acts 1992, No. 389, §1, eff. June 18, 1992.



RS 33:9034.3 - Direct participation by local governmental subdivisions; Ouachita Parish

§9034.3. Direct participation by local governmental subdivisions; Ouachita Parish

A local governmental subdivision in Ouachita Parish only may, by resolution or ordinance, propose to carry out the purposes of this Chapter without the necessity of creating and organizing an economic development corporation. Any local governmental subdivision which proposes to carry out the purposes of this Chapter in such a manner shall have all of the powers, rights, duties, and obligations of such a corporation under this Chapter and may do any act or take any action which such a corporation is authorized to do under this Chapter, including without limitation entering into a joint venture or cooperative endeavor for a public purpose with a federal, state, or local governmental agency or with a private or public firm, partnership, corporation, or other entity.

Acts 1992, No. 390, §1.



RS 33:9035 - Items which are included in the costs of an economic development project

§9035. Items which are included in the costs of an economic development project

The costs of an economic development project incurred by the local governmental subdivisions in accordance with R.S. 38:2181 et seq. pertaining to the letting of public contracts may include the sum total of all reasonable or necessary costs incurred incidental to or in furtherance of an economic development project, including but not limited to the following, providing that any such costs are reasonably related or attributable to an approved economic development plan:

(1) Costs of studies, surveys, development of plans and specifications, preparation, implementation and administration of an economic development plan, personnel and professional service costs for architectural, engineering, legal, marketing, financial, planning, police, fire, public works or other services, incurred by a local governmental subdivision directly or on behalf of the local governmental subdivision but only from and after the effective date of and in accordance with a written agreement with the local governmental subdivision providing for a cooperative endeavor as defined in this Chapter, provided further that no charges for professional services may be based on a percentage of incremental tax revenues.

(2) Property acquisition and assembly costs within an economic development area, including but not limited to acquisition of land and other real or personal property or rights or interests therein, provided only to the extent such costs are incurred by the local governmental subdivision directly, or on behalf of the local governmental subdivision but only from and after the effective date of and in accordance with a written agreement with the local governmental subdivision providing for a cooperative endeavor as defined in this Chapter.

(3) On- and off-site preparation costs, including but not limited to clearance of any area within or about an economic development area by demolition or removal of any existing buildings, structures, fixtures, utilities and improvements and clearing and grading and including without limitation installation, repair, construction, reconstruction, or relocation of public streets, public utilities, and other public improvements within or without an economic development area which are essential to the preparation of an economic development area for use in accordance with an economic development plan, provided only to the extent such on- and off-site preparation costs are incurred by the local governmental subdivision directly, or on behalf of the local governmental subdivision but only from and after the effective date of and in accordance with a written agreement with the local governmental subdivision providing for a cooperative endeavor as defined in this Chapter.

(4) Costs of renovation, rehabilitation, relocation, repair, or remodeling of any existing buildings, improvements, and fixtures within an economic development area, but only from and after the effective date of and in accordance with a written agreement with the local governmental subdivision providing for a cooperative endeavor as defined in this Chapter.

(5) Costs of construction within or about an economic development area of public improvements, including but not limited to buildings, structures, works, utilities, or fixtures, provided only to the extent such costs are incurred by the local governmental subdivision directly, or on behalf of the local governmental subdivision providing for a cooperative endeavor as defined in this Chapter.

(6) Financing costs of the local governmental subdivision, including but not limited to all necessary and incidental expenses related to the issuance of obligations, payment of any interest on any obligations issued hereunder which accrues during the estimated period of construction of any economic development project for which such obligations are issued and thereafter, and any reasonable reserves related to the issuance of such obligations.

(7)(a) All or a portion of a local governmental subdivision's capital costs resulting from an economic development project necessarily incurred or estimated to be incurred incidental to or in the furtherance of the objectives of an economic development project, but only to the extent that the local governmental subdivision by written agreement accepts and approves such costs.

(b) Should a local governmental subdivision agree to reimburse costs of an economic development project pursuant to a written agreement between such local governmental subdivision and the party incurring such costs, as authorized by this Section, such costs may be reimbursed only after receipt of monthly progress reports from such party to be reimbursed no later than the last business day of each month during the period in which authorized costs of an economic development project are being incurred. Such monthly progress reports shall include, at a minimum, information regarding the percentage of the total reimbursable project that has been completed and the total amount of costs incurred to date on behalf of the local governmental subdivision. Only upon good cause shown and approval of a majority of the members of the governing body of the local governmental subdivision may reimbursable costs reflected in the final month's report exceed the average of the monthly reimbursable costs incurred prior to such final month. The written agreement may provide for the use to which the local governmental subdivision shall put the monthly progress reports.

Acts 1990, No. 1082, §1; Acts 2002, No. 78, §2, eff. June 25, 2002.



RS 33:9035.1 - Items which are included in the costs of an economic development project; Calcasieu Parish

§9035.1. Items which are included in the costs of an economic development project; Calcasieu Parish

The costs of an economic development project incurred by, or on behalf of, a local governmental subdivision in Calcasieu Parish only, may include the sum total of all reasonable or necessary costs incurred incidental to or in furtherance of an economic development project, including but not limited to the following:

(1) Costs of studies, surveys, development of plans and specifications, preparation, implementation, and administration of an economic development plan, personnel and professional service costs for architectural, engineering, legal, marketing, financial, planning, police, fire, public works or other services, provided that no charges for professional services may be based on a percentage of incremental tax revenues, and specifically including without limitation payments to developers or other nongovernmental persons as reimbursement for on- and off-site preparation costs incurred on behalf of the local governmental subdivision.

(2) Property acquisition and assembly costs within an economic development area, including but not limited to acquisition of land and other real or personal property or rights or interests therein, and specifically including without limitation payments to developers or other nongovernmental persons as reimbursement for property acquisition and assembly costs incurred on behalf of the local governmental subdivision.

(3) On- and off-site preparation costs, including but not limited to clearance of any area within or about an economic development area by demolition or removal of any existing buildings, structures, fixtures, utilities and improvements, and clearing and grading; and including without limitation installation, repair, construction, reconstruction, or relocation of public streets, public utilities, and other public improvements within or without an economic development area which are essential to the preparation of an economic development area for use in accordance with an economic development plan; and specifically including without limitation payments to developers or other nongovernmental persons as reimbursement for on- and off-site preparation costs incurred on behalf of the local governmental subdivision.

(4) Costs of renovation, rehabilitation, relocation, repair, or remodeling of any existing buildings, improvements, and fixtures within an economic development area, and specifically including without limitation payments to developers or other nongovernmental persons as reimbursement for such costs incurred on behalf of the local governmental subdivision.

(5) Costs of construction within or about an economic development area of public improvements, including but not limited to buildings, structures, works, utilities, or fixtures; and specifically including without limitation payments to developers or other nongovernmental persons as reimbursement for such costs incurred on behalf of the local governmental subdivision.

(6) Financing costs of the local governmental subdivision, including but not limited to all necessary and incidental expenses related to the issuance of obligations, payment of any interest on any obligations issued hereunder which accrues during the estimated period of construction of any economic development project for which such obligations are issued and thereafter, and any reasonable reserves related to the issuance of such obligations.

(7) All or a portion of a local governmental subdivision's capital costs resulting from an economic development project necessarily incurred or estimated to be incurred by a local governmental subdivision incidental to or in the furtherance of the objectives of an economic development project, to the extent that the local governmental subdivision by written agreement accepts and approves such costs.

Acts 1990, No. 96, §1.



RS 33:9036 - Encouragement of private enterprise

§9036. Encouragement of private enterprise

A. Consistent with the purposes of this Chapter and the needs of the local governmental subdivision, a corporation shall encourage the full participation of private enterprise in the development and construction of residential, commercial, retail, industrial, institutional, recreational, and other facilities, structures, and appurtenances necessary or convenient in the connection with an economic development project, and, to afford the maximum opportunity for such full participation, shall formulate such rules and regulations consistent with the purposes of this Chapter and the goal of encouraging private enterprise as the corporation deems necessary for these purposes.

B. A cooperative economic development project may be undertaken by the state or any agency or corporation acting on behalf of the state, with the prior written approval of the commissioner of administration. However, the title to any immovable property owned by the state shall remain with the state, and such projects shall be located within a downtown development district in the cities of Baton Rouge or Shreveport. In addition, the state or any agency or corporation acting on behalf of the state may lease or rent its properties located in such downtown development districts by negotiation, provided such lease or rental agreements are approved in writing by the commissioner of administration.

Acts 1990, No. 1082, §1; Acts 1999, No. 1090, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:9037 - Bonds

§9037. Bonds

A. As used in this Section, the term "issuer" shall mean and include a corporation or local governmental subdivision which issues bonds under this Chapter, or one or more corporations or local governmental subdivisions entering into a joint venture or cooperative endeavor as provided for in R.S. 33:9038.35(B).

B. In addition to the power to issue revenue bonds, as provided elsewhere in this Chapter, an issuer is hereby authorized to issue from time to time notes, renewal notes, refunding bonds, interim certificates, certificates of indebtedness, debentures, or other obligations or evidences of indebtedness, which together with "revenue bonds" are hereinafter referred to as "bonds", to provide funds for and to fulfill and achieve its authorized public functions or corporate purposes as set forth in this Chapter. Except as may otherwise be provided by the issuer, all bonds issued by an issuer shall be negotiable instruments. All bonds issued by a corporation may be general obligations of the corporation, secured by the full faith and credit of the corporation and payable out of any money, assets, or revenues of the corporation or from any other sources whatsoever as may be available to the corporation.

C. Bonds shall be authorized, issued, and sold by a resolution or resolutions of the issuer. Such bonds may be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, be payable at such time or times, be in such denominations, be sold at such price or prices, at public or private negotiated sale as the issuer shall deem advisable, be in such form, either in coupon form, registered as to principal only, or fully registered without coupons, carry such registration and exchangeability privileges, be payable at such place or places, be subject to such terms or redemption, and be entitled to such priorities on the income, revenue and receipts of, or available to, the issuer as may be provided by the issuer in the resolution or resolutions providing for the issuance and sale of bonds of the issuer.

D. The bonds of the issuer shall be signed by such officials of the issuer, by either manual or facsimile signatures, as shall be determined by resolution or resolutions of the issuer, and shall have impressed or imprinted thereon the seal of the issuer, or a facsimile thereof. The coupons attached to coupon bonds of the issuer shall bear the facsimile signature of such official of the agency as shall be determined by resolution or resolutions of the issuer.

E. Any bonds of the issuer may be validly issued, sold, and delivered, notwithstanding that one or more of the officials of the issuer signing such bonds, or whose facsimile signature or signatures may be on the bonds or on coupons shall have ceased to be such official of the issuer at the time such bonds shall actually have been delivered.

F. Bonds of the issuer may be sold in such manner and from time to time as may be determined by the issuer to be most beneficial, and the issuer may pay all expenses, premiums, or commissions which it may deem necessary or advantageous in connection with the issuance and sale thereof, subject to the provisions of this Chapter.

G. Any bonds issued pursuant to this Chapter may also be secured by a trust agreement by and between the issuer and one or more corporate trustees or fiscal agents, which may be any trust company or bank having the powers of a trust company within or without this state.

H. Subject to the rights of the holders of the bonds of the issuer, the issuer is hereby authorized and empowered to issue from time to time its bonds for the purpose of refunding any bonds of the issuer then outstanding, together with the payment of any redemption premiums thereon and interest accrued or to accrue to the date of redemption of such outstanding bonds. All such refunding bonds of the issuer shall be issued, sold or exchanged, and delivered, shall be secured, and shall be subject to the provisions of this Chapter in the same manner and to the same extent as any other bonds issued by the issuer pursuant to this Chapter, unless otherwise determined by resolution of the issuer. Refunding bonds issued by the issuer as herein provided may be sold or exchanged for outstanding bonds of the issuer and, if sold, the proceeds thereof may be applied, in addition to any other authorized purposes, to the purchase, redemption, or payment of such outstanding bonds. Pending the application of the proceeds of any such refunding bonds, with any other available funds, to the payment of the principal, accrued interest, and any redemption premiums, if any, on the bonds being refunded, and, if so provided or permitted in the trust indenture or the resolution of the issuer authorizing the issuance of such refunding bonds, to the payment of any interest on such refunding bonds and any expenses in connection with such refunding, such proceeds may be invested in direct obligations of, or obligations the principal and interest on which are unconditionally guaranteed by, the United States of America which shall mature or which shall be subject to the redemption by the holders thereof, at the option of such holders, not later than the respective dates when the proceeds, together with the interest accruing thereon, will be required for the purposes intended.

I. Bonds which are issued under this Chapter are declared to be for an essential public and governmental purpose, and together with interest thereon, income therefrom, and gain upon the sale thereof shall be exempted from all state and local taxes.

J. The state and all public officers, any parish or municipality, or other subdivision or instrumentality of the state, any bank, banker, trust company, savings bank and institution, building and loan association, savings and loan association, investment company or any person carrying on a banking or investment business, any insurance company or business, insurance associations and any person carrying on an insurance business, and any executor, administrator, curator, trustee and other fiduciary, and retirement system or pension fund may legally invest any sinking funds, monies, or other funds belonging to them or within their control in any bonds issued by the issuer pursuant to the provisions of this Chapter, and such bonds shall be authorized security for all public deposits. It is the purpose of this Section to authorize such persons, firms, corporations, associations, political subdivisions and officers, or other entities, public or private, to use any funds owned or controlled by them, including but not limited to sinking, insurance, investment, retirement, compensation, pension, and trust funds, and funds held on deposit, for the purchase of any such bonds of the issuer, and that any such bonds shall be authorized security for all public deposits. However, nothing contained in this Section with regard to legal investments or security for public deposits shall be construed as relieving any such person, firm, or corporation or other entity from any duty of exercising reasonable care in selecting securities.

K. An issuer is authorized to issue bond anticipation notes in accordance with Chapter 14-B of Title 39 of the Louisiana Revised Statutes of 1950.

L. Any suit to determine the validity of bonds issued under this Chapter shall be brought only in accordance with R.S. 13:5121 et seq.

M. Any issuer is authorized to issue refunding bonds for the purpose of refunding outstanding bonds issued pursuant to the provisions of this Chapter in accordance with the provisions of Chapter 14-A of Title 39 of the Louisiana Revised Statutes of 1950.

N. Bonds, notes, or other debt instruments which are issued under this Chapter shall not be subject to any statutory debt limitations or restrictions; and shall not be subject to the provisions of any other act, statute, or local law relating to the authorization, issuance, or sale of bonds or notes. Notwithstanding any provision thereof, any bonds, notes, or other debt instruments authorized to be issued under this Chapter shall, before the delivery thereof, be approved by the State Bond Commission.

O. All bonds, and any interest coupons appertaining thereto, issued pursuant to this Chapter shall be and are hereby made negotiable instruments within the meaning of and for all purposes of the negotiable instruments law of Louisiana, subject to the provisions of bonds for registration.

P. Persons, firms, or corporations retained or employed by an issuer as advisors or consultants for the purpose of rendering financial advice and assistance may purchase or participate in the purchase, or in the distribution of its bonds and notes when such bonds or notes are offered at public sale.

Acts 1990, No. 1082, §1; Acts 2010, No. 536, §1, eff. June 25, 2010.



RS 33:9037.1 - Bond financing of cooperative endeavors; city of New Orleans; parishes of East Baton Rouge and Jefferson; leases

§9037.1. Bond financing of cooperative endeavors; city of New Orleans; parishes of East Baton Rouge and Jefferson; leases

Any economic development corporation or political subdivision of the state may issue bonds, subject to applicable law, to finance a cooperative endeavor. The city of New Orleans and the parishes of East Baton Rouge and Jefferson or any municipality within any such parish, or any public benefit corporation formed by any such municipality or parish, or economic development corporation established in any such municipality or parish, may enter into any lease or sublease for the purpose, directly or indirectly, of securing or providing revenues to be used to pay the principal or interest on such bonds which lease or sublease may be for a period not exceeding ninety-nine years.

Acts 2002, No. 81, §1, eff. June 25, 2002; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:9038 - Tax increment financing; school system; prohibition

§9038. Tax increment financing; school system; prohibition

A. Notwithstanding any provision of this Chapter or any other law to the contrary, a tax increment financing shall not include a tax increment involving, directly or indirectly, the ad valorem or sales tax revenues of any city, parish, or other local public school system, without prior approval of the school system.

B. The provisions of this Section shall not apply to any tax increment financing approved prior to January 1, 2006 nor to any tax increment financing concerning which a suit to determine bond validity has been filed prior to January 1, 2006.

Acts 2005, No. 356, §1, eff. Jan. 1, 2006.



RS 33:9038.1 - Tax increment financing; audits authorized

§9038.1. Tax increment financing; audits authorized

A. For purposes of this Section, "development district" means a development district that meets all of the following criteria:

(1) The district was created by law and has a board of commissioners that is not the governing authority of a parish or municipality.

(2) The municipality in which the district is located is authorized to levy taxes and incur indebtedness for the benefit of the development district.

(3) The district receives funds from tax increment financing through agreements with the municipality in which it is located.

B.(1) The governing authority of a development district may provide for an audit of certain financial activities, statements, and records of the municipality in which it is located and of other entities as provided in this Section. The governing authority of a development district may request that the legislative auditor conduct such audit, in accordance with the provisions of R.S. 24:513, or if the legislative auditor notifies the development district governing authority that his office will not perform the audit, the development district governing authority may contract with an auditor approved by the legislative auditor to conduct such audit, in accordance with the provisions of R.S. 24:513.

(2) An audit conducted pursuant to this Section shall include financial activities, statements, and records of the municipality and of other local governmental entities related to tax increment financing from which the development district receives or should receive funds pursuant to agreements with the municipality and other local governmental entities. The audit report shall be in compliance with governmental auditing standards and shall call attention to those matters required by governmental auditing standards and the Louisiana Governmental Audit Guide, including reportable conditions, failure to comply with laws and regulations, and such additional matters as may be appropriate. The audit report shall make specific recommendations for future avoidance together with the response of the municipality and any other entities audited.

C. The governing authority of a development district may provide for an audit as provided in this Section as often as it deems necessary but not more frequently than once in a twelve-month period. The development district may use any funds of the district for payment of the cost of such audit except taxes dedicated to the payment of bonds or indebtedness.

Acts 2014, No. 667, §1, eff. June 18, 2014.



RS 33:9038.31 - Definitions

PART II. TAX INCREMENT FINANCING - LOCAL

GOVERNMENTAL SUBDIVISIONS

§9038.31. Definitions

As used in this Part, the following terms shall have the following meanings, unless the context requires otherwise:

(1) "Economic development district" or "district" means an economic development district established by a local governmental subdivision pursuant to R.S. 33:9038.32.

(2) "Issuer" means the local governmental subdivision, economic development district, industrial development board of the municipality or parish authorized and created pursuant to Chapter 7 of Title 51 of the Louisiana Revised Statutes of 1950, a public trust with the municipality or parish as the beneficiary thereof as provided in Chapter 2-A of Code Title II of Code Book III of Title 9 of the Louisiana Revised Statutes of 1950, as authorized in this Part, the Walnut Street Special District, any Tax Increment Development Corporation activated in a municipality with a population of not less than three thousand three hundred and not more than three thousand three hundred ninety-five persons according to the most recent federal decennial census for the purposes provided for in R.S. 33:9038.68, or any district created pursuant to R.S. 33:9038.70.

(3) "Local governmental subdivision" means any municipality or parish or any municipality, parish, local industrial board, a local public trust authorized pursuant to R.S. 33:9038.33(N) or 9038.34(N) having jurisdiction over the geographical area bounded by the Mississippi River, the Orleans/Jefferson parish line and the Orleans/Plaquemines parish line, the Walnut Street Special District, any Tax Increment Development Corporation activated in a municipality with a population of not less than three thousand three hundred and not more than three thousand three hundred ninety-five persons according to the most recent federal decennial census for the purposes provided for in R.S. 33:9038.68, or any district created pursuant to R.S. 33:9038.70; but the provisions of this Part shall not apply to any of the financing of construction, renovations, or improvements of any convention center, hotel complex, and ancillary facilities within the city of Shreveport. However, the provisions of this Part shall apply to the parish of Rapides, only as provided in R.S. 33:9038.41.

(4) "Official journal of the district" means the official journal of the local governmental subdivision creating the economic development district.

Acts 2002, 1st Ex. Sess., No. 147, §1, eff. April 23, 2002; Acts 2004, No. 897, §1; Acts 2005, No. 386, §1, eff. July 1, 2005; Acts 2006, No. 850, §4, eff. July 11, 2006; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Acts 2015, No. 458, §1, eff. July 1, 2015; Acts 2015, No. 464, §1, eff. July 1, 2015; Acts 2016, No. 514, §1, eff. June 16, 2016.

NOTE: See Acts 2002, 1st Ex. Sess., No. 147, §3, providing that Part II is an alternative to other provisions of Chapter 27 of Title 33 and does not conflict with, repeal, or supercede other provisions of Chapter 27.



RS 33:9038.32 - Creation of economic development district

§9038.32. Creation of economic development district

A. A local governmental subdivision may establish, by ordinance, an economic development district pursuant to this Section to carry out the purposes of this Part.

B. The ordinance shall designate the boundaries of the district.

C.(1) Prior to the adoption of the ordinance, a notice describing the boundaries of the proposed district or containing a map showing the boundaries of the district shall be published two times in the official journal of the local governmental subdivision.

(2) Notwithstanding any other provision of law to the contrary, if the governing authority of a municipality proposes to establish, by ordinance, an economic development district whose boundaries include any portion of the unincorporated territory of a parish, then the governing authority of the municipality shall not adopt the ordinance to create any such district without the prior written consent of the governing authority of the parish.

(3) Notwithstanding any other provision of law to the contrary, if the governing authority of a parish proposes to establish, by ordinance, an economic development district whose boundaries include any territory located within the corporate limits of a municipality, then the governing authority of the parish shall not adopt the ordinance to create any such district without the prior written consent of the governing authority of the municipality.

D. The governing authority of the district shall be the governing authority of the local governmental subdivision establishing the district.

E. The district shall be a political subdivision of the state and shall possess such power and authority and have such duties as provided in this Part and other law.

Acts 2002, 1st Ex. Sess., No. 147, §1, eff. April 23, 2002; Acts 2006, No. 850, §4, eff. July 11, 2006; Acts 2010, No. 391, §1, eff. July 1, 2010.

NOTE: See Acts 2002, 1st Ex. Sess., No. 147, §3, providing that Part II is an alternative to other provisions of Chapter 27 of Title 33 and does not conflict with, repeal, or supercede other provisions of Chapter 27.



RS 33:9038.33 - Ad valorem tax increment financing

§9038.33. Ad valorem tax increment financing

A. A local governmental subdivision or, with the consent of a local governmental subdivision expressed by ordinance, any ad valorem tax recipient entity with jurisdictional boundaries coterminous with the local governmental subdivision, an industrial development board defined as an issuer in R.S. 33:9038.31 and authorized pursuant to Subsection N of this Section, or a public trust defined as an issuer in R.S. 33:9038.31 and authorized pursuant to Subsection N of this Section, may issue revenue bonds payable from revenues generated by economic development projects with a pledge and dedication of up to the full amount of ad valorem tax increments annually to be used as a guaranty of any shortfall, or at the option of the local governmental subdivision or tax recipient entity, payable directly from an irrevocable pledge and dedication of up to the full amount of ad valorem tax increments, in an amount to be determined by the local governmental subdivision or tax recipient entity, to finance or refinance all or any part of an economic development project as described in this Section and R.S. 33:9038.36. An ad valorem tax increment, as described hereunder, shall consist of that portion of the ad valorem tax revenues for any or all participating tax recipient entities collected each year from property located within an economic development district which exceeds the revenues that would be collected for such tax recipient entities if such property were assessed at its value as of the year immediately prior to the year in which the district was established. Any such revenue bonds shall be issued only after the governing authority of the issuer has adopted an appropriate resolution giving notice of its intention to issue such revenue bonds, which resolution shall include a general description of the revenue bonds to be issued and the security therefor, and notice of this intention shall be published once a week for two weeks in the official journal of the district, the first publication to appear at least fourteen days before the public meeting of the issuer at which the governing authority will meet in open and public session to hear any objections to the proposed issuance of such revenue bonds. The notice of intent so published shall state the date, time, and place of the public hearing. Such revenue bonds may be issued only after the governing authority of the district has called a special election submitting the proposition for the issuance of the bonds to the qualified electors of the economic development district and the proposition has received the favorable vote of a majority of the electors voting in the election; however, in the event that there are no qualified electors in the district as certified by the registrar of voters, no election shall be required. No revenue bonds may be issued under this Section if existing ad valorem tax-supported debt of the local governmental subdivision or participating tax recipient entity is in default or, as the result of the issuance of such revenue bonds, will be in default. Pledged ad valorem tax increments may include all incremental increases in ad valorem taxes in an economic development district of all participating tax recipient entities, provided that the notice of intention described above clearly identifies all such incremental increases in ad valorem taxes, that such revenues may be used for such purpose, subject to dedications and limitations provided by other law or by proposition approved by electors voting at an election for such purpose called by the taxing authority levying the tax, unless such use is permitted and upon a prior determination by the local governmental subdivision or other taxing authority that the baseline revenue collection is sufficient to satisfy such dedications and other statutory charges, and provided that all tax recipient entities affected enter into an intergovernmental agreement with the issuer authorizing and dedicating the inclusion of such incremental increase in ad valorem taxes.

B. Any local governmental subdivision which proposes to issue, or which consents to having an issuer, as defined in R.S. 33:9038.31, issue revenue bonds pursuant to this Section shall establish an economic development district as provided in and pursuant to R.S. 33:9038.32. The district, hereinafter called the "ad valorem tax area", shall be the area from which ad valorem tax increments are to be pledged and dedicated to the payment of the revenue bonds.

C. After the establishment of the ad valorem tax area and the designation of its boundaries, the local governmental subdivision shall designate the local ad valorem taxes which are to be used in determining the ad valorem tax increments and the initial annual baseline collection rate for the ad valorem tax area, which shall be the amount of such designated ad valorem taxes collected in the ad valorem tax area in the fiscal year of the local governmental subdivision most recently completed prior to the establishment of the ad valorem tax area. The monthly baseline collection rate shall be certified by the chief financial officer, assessor, or equivalent of the local governmental subdivision. The certification shall also be published one time in the official journal of the local governmental subdivision which established the district. If the amounts of the initial annual baseline collection rate are not contested within thirty days after the said publication, then such amounts shall be conclusively presumed to be valid, and no court shall have any jurisdiction to alter or invalidate the designation of the amount of the initial annual baseline collection rate.

D. The increment of the designated ad valorem taxes which are to be pledged and dedicated to the payment of the revenue bonds shall be the amount of the designated ad valorem taxes which are collected in the ad valorem tax area each year in excess of the initial annual baseline collection rate. Such pledged ad valorem tax increment may include all or any portion of the said excess, as may be determined by the issuer.

E. All ad valorem tax increment revenue bonds issued hereunder shall be payable semiannually on June first and December first of each year as to interest and annually on December first of each year as to principal and may be issued in series from time to time on a parity with any other revenue bonds issued by the local governmental subdivision and payable from the same pledged ad valorem tax increment. In addition to the pledged ad valorem tax increment, the local governmental subdivision may also pledge any avails of any millage levied for economic development purposes or any other funds held by the local governmental subdivision and available for economic development to secure the payment of ad valorem tax increment bonds. Upon the issuance of the revenue bonds, the issuer shall establish a sinking fund to be used to accumulate monies for the payment of principal and interest on the revenue bonds and a debt service reserve fund in such amount as may be deemed necessary by the issuer to allow the revenue bonds to be marketed at reasonable interest rates. The sinking fund and reserve fund shall be established and maintained for as long as the revenue bonds are outstanding with a bank or trust company located in the state, pursuant to a written trust agreement between the local governmental subdivision and the bank or trust company.

F. The maturities of the revenue bonds shall be arranged in such a manner that the total amount of principal and interest falling due in any calendar year shall never exceed seventy-five percent of the amount of the pledged ad valorem tax increment estimated by the issuer to be received in the first full calendar year after the economic development project has been completed.

G. Upon the issuance of revenue bonds payable from or backed by the pledged ad valorem tax increment, the issuer shall provide notice thereof to the collector of any local ad valorem taxes included in the designated ad valorem taxes, and shall provide the collector with a schedule showing the annual debt service requirements on the revenue bonds.

H. Not later than April fifteenth of each year, the collector of any local ad valorem taxes included in the designated ad valorem taxes shall determine the amount of the revenues of the designated ad valorem taxes in the ad valorem tax area in excess of the baseline collection rate, and the portion of such excess that constitutes the pledged ad valorem tax increment, and shall transfer an amount equal to the pledged ad valorem tax increment to the sinking fund as soon as possible thereafter. In the event that the pledged ad valorem tax increment is less than the debt service on the revenue bonds for such year, then any shortfall shall be made up in subsequent years to the extent that incremental revenues are available for that purpose. After each annual principal payment, the issuer shall use excess monies in the sinking fund, if any, as a credit against payments to be made in the next year or to prepay, purchase, or defease outstanding bonds.

I. Notwithstanding any other provisions of this Chapter, in the event a local governmental subdivision or tax recipient entity pledges ad valorem tax increments to be used as a guaranty of any shortfall existing from any other revenues pledged to secure revenue bonds issued under authority of this Section, such ad valorem tax increments shall be deposited, not into a sinking fund but into a debt service reserve fund, on the same basis and with the same frequency described in Subsection H of this Section only until amounts in the debt service reserve fund equal three years of the average principal and interest due on the bonds for the term of the bonds. After funding the debt service reserve fund to the level stated, and for so long as the debt service reserve fund remains funded at that level, the collector of local ad valorem taxes shall allocate and disburse any ad valorem tax increments collected in the same manner as any other ad valorem tax collected. If the debt service reserve fund has fallen below the stated amount, the collector shall, to the extent possible, transfer ad valorem tax increments collected to the debt service reserve fund, in order to maintain such fund at the appropriate level. After payment in full of any bonds secured by a pledge of ad valorem tax increments to be used to guaranty any shortfall existing from any other revenues pledged to secure bonds, any amounts remaining in the debt service reserve fund shall be transferred to the local governmental subdivision or tax recipient entity and be deposited in a special trust fund to be created and used to promote other economic development opportunities.

J. The powers and rights conferred by this Section shall be in addition to the powers and rights conferred by any other general or special law. This Section, and any provisions of this Chapter not inconsistent therewith, does and shall be construed to provide a complete and additional method for the issuance of revenue bonds secured by a pledge of ad valorem tax increments. No election, proceeding, notice, or approval shall be required for the issuance of any revenue bonds secured by a pledge of ad valorem tax increments except as provided herein. The provisions of this Section shall be liberally construed for the accomplishment of its purposes.

K. A local governmental subdivision may, by ordinance, propose to carry out the purposes of this Chapter without the necessity of creating and organizing an economic development corporation. Any local governmental subdivision that proposes to carry out the purposes of this Chapter in such a manner shall have all of the powers, rights, duties, and obligations of such a corporation under this Chapter and may do any act or take any action which such a corporation is authorized to do under this Chapter. However, the requirements of R.S. 33:9023 through 9026 shall not be deemed to apply to any local governmental subdivision which creates an ad valorem tax area and issues revenue bonds pursuant to this Section.

L. A copy of the ordinance, or resolution if the issuer does not act by ordinance, authorizing the issuance of bonds hereunder shall be published immediately after its adoption in one issue of the official journal of the issuer. For thirty days after the date of publication, any person in interest may contest the legality of such ordinance or resolution, any provision of the bonds, the provisions therein made for the security and payment of the bonds, and validity of all other provisions and proceedings relating to the authorization and issuance of the bonds. After the expiration of such period, no person may contest the regularity, formality, legality, or effectiveness of the ordinance or resolution, any provisions of the bonds to be issued pursuant thereto, the provisions for the security and payment of the bonds, and the validity of all other provisions and proceedings relating to their authorization and issuance, for any cause whatever. Thereafter, it shall be conclusively presumed that the bonds, the legal documents providing for the bonds, and all security for the bonds is legal and that every legal requirement for the issuance of the bonds has been complied with. No court shall have authority to inquire into any of these matters after the aforementioned publication period.

M. For the purposes of this Section, the term "economic development project" shall mean and include, without limitation, any and all projects suitable to any industry determined by the local governmental subdivision or, as appropriate, the issuers of revenue bonds, to create economic development. Economic development projects shall include, without limitation, public works and infrastructure and projects to assist the following industries within the meaning of Article VI, Section 21 of the Louisiana Constitution:

(1) Industrial, manufacturing, and other related industries.

(2) Housing and related industries.

(3) Hotel, motel, conference facilities, and related industries.

(4) Commercial, retail, and related industries.

(5) Amusement, places of entertainment, theme parks, and any other tourism-related industry.

(6) Transportation-related industries.

(7) Hospital, medical, health, nursery care, nursing care, clinical, ambulance, laboratory, and related industries.

(8) Any other industry determined by the local governmental subdivision or issuer of revenue bonds, as appropriate, whose assistance will result in economic development.

N. Notwithstanding anything to the contrary contained herein, with the consent of the local governmental subdivision or tax recipient entity described in Subsection A of this Section, evidenced by a resolution or ordinance of such local governmental subdivision or tax recipient entity, a public trust or an industrial development board defined as an "issuer" in R.S. 33:9038.31 may issue ad valorem tax increment revenue bonds on behalf of such local governmental subdivision or tax recipient entity and thereby shall act on behalf of a local governmental subdivision hereunder. Each issuance of bonds hereunder by a public trust or industrial development board must have independent approval by the local governmental subdivision or tax recipient entity for each such issuance.

O. In addition to the power to issue revenue bonds described above, the local governmental subdivision or other authorized entity may elect to go through the processes described above and create a special trust fund for the furtherance of economic development projects into which the incremental increases in ad valorem taxes shall be deposited and loaned, granted, donated, and/or pledged in furtherance of economic development projects.

Acts 2002, 1st Ex. Sess., No. 147, §1, eff. April 23, 2002; Acts 2006, No. 850, §4, eff. July 11, 2006.

NOTE: See Acts 2002, 1st Ex. Sess., No. 147, §3, providing that Part II is an alternative to other provisions of Chapter 27 of Title 33 and does not conflict with, repeal, or supercede other provisions of Chapter 27.



RS 33:9038.34 - Sales tax increment financing

§9038.34. Sales tax increment financing

A.(1) A local governmental subdivision or entity authorized pursuant to this Part may issue revenue bonds payable from revenues generated by economic development projects with a pledge and dedication of up to the full amount of sales tax increments annually to be used as a guaranty of any shortfall, or at the option of the local governmental subdivision or tax recipient entity, payable directly from an irrevocable pledge and dedication of up to the full amount of sales tax increments, in an amount to be determined by the local governmental subdivision or tax recipient entity, to finance or refinance all or any part of an economic development project as described in this Section and R.S. 33:9038.36.

(2) For purposes of this Section, a sales tax increment shall consist of that portion of the designated sales tax, hereinafter defined, collected each year on the sale at retail, the use, the lease or rental, the consumption and storage for use or consumption of tangible personal property, and on sales of services, all as defined in R.S. 47:301 et seq., or any other appropriate provision or provisions of law as amended, and may include hotel occupancy taxes, occupancy taxes, or similar taxes, or any combination of such taxes, levied upon the use or occupancy of hotel rooms if so designated by the local governmental subdivision or tax recipient entity, from taxpayers located within an economic development district which exceeds the designated sales tax revenues and hotel occupancy taxes, occupancy taxes, or similar taxes so designated that were collected in the year immediately prior to the year in which the district was established.

(3) Any such revenue bonds shall be issued only after the issuer has adopted an appropriate resolution giving notice of its intention to issue such revenue bonds, which resolution shall include a general description of the revenue bonds to be issued and the security therefor, and notice of this intention shall be published once a week for two weeks in the official journal of the local governmental subdivision, the first publication to appear at least fourteen days before the public meeting of the governing authority of the issuer at which the governing authority will meet in open and public session to hear any objections to the proposed issuance of such revenue bonds. The notice of intent so published shall state the date, time, and place of the public hearing.

(4) No revenue bonds may be issued under this Section if existing sales tax supported debt of the local governmental subdivision or participating tax recipient entity is in default or, as the result of the issuance of such revenue bonds, will be in default.

(5) Pledged sales tax increments may include all incremental increases in sales taxes, and hotel occupancy taxes, occupancy taxes or similar taxes, or any combination of such taxes, so designated in an economic development district of all participating tax recipient entities, provided that such revenues may be used for such purpose, subject to dedication by other law or by proposition approved by electors voting in an election for such purpose called by the taxing authority levying the tax, unless such use is permitted and upon a prior determination by the local governmental subdivision or other taxing authority that the baseline revenue collection is sufficient to satisfy such dedications and other statutory charges, and provided that all tax recipient entities affected, other than the state of Louisiana, enter into an intergovernmental agreement with the issuer authorizing and dedicating the inclusion of such incremental increase in sales taxes.

(6) Subject to dedication by law and the provisions of R.S. 33:9029.2, state of Louisiana sales tax increments may be dedicated to pay the revenue bonds of a local economic development project but shall not exceed the aggregate portion of the local sales tax increment dedicated for such purposes. Prior to the dedication of any state sales tax increments to pay revenue bonds for a local economic development project, the secretary of the Department of Economic Development shall submit the proposed project to the Joint Legislative Committee on the Budget for approval. The submittal shall also include a written evaluation and determination by the department, with input from and certification by the Department of Revenue, of the anticipated increase in state sales tax revenues to be collected within the state over state sales tax revenues that were collected within the state in the year immediately prior to the year in which the project is submitted to the committee that would be a direct result of the project. In addition, any cooperative endeavor agreement or other agreement providing for the expenditure of funds collected by the state as state sales tax increments and dedicated to a project or for the payment of revenue bonds therefor shall be subject to approval by the State Bond Commission prior to execution by the state.

B. Any local governmental subdivision which proposes to issue, or which consents to having another entity defined as an "issuer" in R.S. 33:9038.31 issue, revenue bonds pursuant to this Section shall establish an economic development district as provided in and pursuant to R.S. 33:9038.32. The district, hereinafter called the "sales tax area", shall be the area from which sales tax increments are to be pledged and dedicated to the payment of the revenue bonds.

C. After the establishment of the district and the designation of the boundaries of the sales tax area, the local governmental subdivision and each participating tax recipient entity shall designate the local sales taxes which are to be used in determining the sales tax increments and the initial annual baseline collection rate for the sales tax area, which shall be the amount of such designated sales taxes collected in the sales tax area in the fiscal year of the local governmental subdivision most recently completed prior to the establishment of the sales tax area. In addition, a monthly baseline collection rate shall be determined by dividing the initial annual baseline collection rate by twelve. The initial annual baseline collection rate and the monthly baseline collection rate shall be certified by the chief financial officer or equivalent of the local governmental subdivision. The certification shall also be published one time in the official journal of the local governmental subdivision. If the amounts of the initial annual baseline collection rate and the monthly baseline collection rate are not contested within thirty days after the said publication, then such amounts shall be conclusively presumed to be valid, and no court shall have any jurisdiction to alter or invalidate the designation of the amount of either the initial annual baseline collection rate or the monthly baseline collection rate.

D. The increment of the designated sales taxes which are to be pledged and dedicated to the payment of the revenue bonds shall be the amount of the designated sales taxes which are collected in the sales tax area each year in excess of the initial annual baseline collection rate. Such pledged sales tax increment may include all or any portion of the said excess, as may be determined by the issuer of the revenue bonds.

E. All sales tax increment revenue bonds issued hereunder shall be payable semiannually as to interest and annually as to principal and may be issued in series from time to time on a parity with any other revenue bonds issued by the local governmental subdivision and payable from the same pledged sales tax increment. In addition to the pledged sales tax increment, the local governmental subdivision may also pledge any avails of any millage levied for economic development purposes or any other funds held by the local governmental subdivision and available for economic development to secure the payment of sales tax increment bonds. Upon the issuance of the revenue bonds, the issuer shall establish a sinking fund to be used to accumulate monies for the payment of principal and interest on the revenue bonds and a debt service reserve fund in such amount as may be deemed necessary by the issuer to allow the revenue bonds to be marketed at reasonable interest rates. The sinking fund and reserve fund shall be established and maintained for as long as the revenue bonds are outstanding with a bank or trust company located in the state, pursuant to a written trust agreement between the issuer and the bank or trust company.

F. The maturities of the revenue bonds shall be arranged in such a manner that the total amount of principal and interest falling due in any calendar year shall never exceed the greater of (1) eighty-five percent of the amount of the pledged sales tax increment estimated by the issuer to be received in the first full calendar year after the economic development project has been completed, (2) eighty percent of the amount of the pledged sales tax increment estimated by the issuer to be received in the second full calendar year after the economic development project has been completed, or (3) seventy-five percent of the amount of the pledged sales tax increment estimated by the issuer to be received in the third full calendar year after the economic development project has been completed.

G. Upon the issuance of revenue bonds payable from or backed by the pledged sales tax increment, the issuer shall provide notice thereof to the collector of any local sales taxes included in the designated sales taxes, and shall provide the collector with a schedule showing the annual debt service requirements on the revenue bonds and a schedule showing the monthly sinking fund payment for each month during which the revenue bonds are to be outstanding. The monthly sinking fund payment for each month shall be an amount equal to one-sixth of the interest payable on the revenue bonds on the next succeeding interest payment date and one-twelfth of the principal of the revenue bonds maturing on the next succeeding principal payment date, together with any adjustments to the account for a period before the interest payment which is not equal to six months or a period before the first principal payment which is not equal to twelve months.

H. Not later than the twentieth day of each calendar month, the collector of any local sales taxes included in the designated sales taxes shall determine the amount of the revenues of the designated sales taxes in the sales tax area collected during the preceding calendar month in excess of the monthly baseline collection rate, and the portion of such excess that constitutes the pledged sales tax increment, and shall transfer a ratable amount equal to the lesser of the monthly sinking fund payment or the pledged sales tax increment to the sinking fund. In the event that the pledged sales tax increment for any month is less than the monthly sinking fund payment for such month, then any shortfall shall be made up in subsequent months to the extent that incremental revenues are available for that purpose. After each annual principal payment, the issuer shall use excess monies in the sinking fund, if any, as a credit against monthly sinking fund deposits in the next year or to prepay or purchase or for the defeasance of outstanding bonds.

I. Notwithstanding any other provisions of this Chapter, in the event a local governmental subdivision or tax recipient entity pledges sales tax increments to be used as a guaranty of any shortfall existing from any other revenues pledged to secure revenue bonds issued under authority of this Section, such sales tax increments shall be deposited, not into a sinking fund but into a debt service reserve fund, on the same basis and with the same frequency described in Subsection H of this Section only until amounts in the debt service reserve fund equal three years of the average principal and interest due on the bonds for the term of the bonds. After funding the debt service reserve fund to the level stated, and for so long as the debt service reserve fund remains funded at that level, the collector of local sales taxes shall allocate and disburse any sales tax increments collected in the same manner as any other sales tax collected. If the debt service reserve fund has fallen below the stated amount, the collector shall, to the extent possible, transfer sales tax increments collected to the debt service reserve fund, in order to maintain such fund at the appropriate level. After payment in full of any bonds secured by a pledge of sales tax increments to be used to guaranty any shortfall existing from any other revenues pledged to secure bonds, any amounts remaining in the debt service reserve fund shall be transferred to the local governmental subdivision or tax recipient entity and be deposited in a special trust fund to be created and used to promote other economic development opportunities.

J. The powers and rights conferred by this Section shall be in addition to the powers and rights conferred by any other general or special law. This Section, and any provisions of this Chapter not inconsistent therewith, does and shall be construed to provide a complete and additional method for the issuance of revenue bonds secured by a pledge of sales tax increments. No election, proceeding, notice, or approval shall be required for the issuance of any revenue bonds secured by a pledge of sales tax increments except as provided herein. The provisions of this Section shall be liberally construed for the accomplishment of its purposes.

K. A local governmental subdivision may by ordinance propose to carry out the purposes of this Chapter without the necessity of creating and organizing an economic development corporation. Any local governmental subdivision that proposes to carry out the purposes of this Chapter in such a manner shall have all of the powers, rights, duties, and obligations of such a corporation under this Chapter and may do any act or take any action which such a corporation is authorized to do under this Chapter. However, the requirements of R.S. 33:9023 through 9026 shall not be deemed to apply to any local governmental subdivision which creates a sales tax area and issues revenue bonds pursuant to this Section.

L. A copy of the ordinance, or resolution if the issuer does not act by ordinance, authorizing the issuance of bonds hereunder shall be published immediately after its adoption in one issue of the official journal of the district. For thirty days after the date of publication, any person in interest may contest the legality of such ordinance or resolution, any provision of the bonds, the provisions therein made for the security and payment of the bonds, and validity of all other provisions and proceedings relating to the authorization and issuance of the bonds. After the expiration of such period, no person may contest the regularity, formality, legality, or effectiveness of the ordinance or resolution, any provisions of the bonds to be issued pursuant thereto, the provisions for the security and payment of the bonds, and the validity of all other provisions and proceedings relating to their authorization and issuance, for any cause whatever. Thereafter, it shall be conclusively presumed that the bonds, the legal documents providing for the bonds, and all security for the bonds is legal and that every legal requirement for the issuance of the bonds has been complied with. No court shall have authority to inquire into any of these matters after the aforementioned publication period.

M. For the purposes of this Section, the term "economic development project" shall mean and include, without limitation, any and all projects suitable to any industry determined by the local governmental subdivision or, as appropriate, the issuers of revenue bonds, to create economic development. Economic development projects shall include, without limitation, public works and infrastructure and projects to assist the following industries within the meaning of Article VI, Section 21 of the Louisiana Constitution:

(1) Industrial, manufacturing, and other related industries.

(2) Housing and related industries.

(3) Hotel, motel, conference facilities, and related industries.

(4) Commercial, retail, and related industries.

(5) Amusement, places of entertainment, theme parks, and any other tourism-related industry.

(6) Transportation-related industries.

(7) Hospital, medical, health, nursery care, nursing care, clinical, ambulance, laboratory, and related industries.

(8) Any other industry determined by the local governmental subdivision or issuer of revenue bonds, as appropriate, whose assistance will result in economic development.

N. Notwithstanding anything to the contrary contained herein, with the consent of the local governmental subdivision or tax recipient entity described in Subsection A of this Section, evidenced by a resolution or ordinance of such local governmental subdivision or tax recipient entity, a public trust or an industrial development board defined as an "issuer" in R.S. 33:9038.31, may issue sales tax increment revenue bonds on behalf of such local governmental subdivision or tax recipient entity and thereby shall act on behalf of a local governmental subdivision hereunder. Each issuance of bonds hereunder by a public trust or industrial development board must have independent approval by the local governmental subdivision or tax recipient entity for each such issuance.

O. In addition to the power to issue revenue bonds described above, the local governmental subdivision or other authorized entity may elect to go through the processes described above and create a special trust fund for the furtherance of economic development projects into which the incremental increases in sales taxes shall be deposited and loaned, granted, donated, or pledged in furtherance of economic development projects.

Acts 2002, 1st Ex. Sess., No. 147, §1, eff. April 23, 2002; Acts 2003, No. 807, §1, eff. July 1, 2003; Acts 2006, No. 850, §4, eff. July 11, 2006; Acts 2007, No. 453, §1, eff. July 11, 2007.



RS 33:9038.35 - Cooperative endeavors

§9038.35. Cooperative endeavors

A. A local governmental subdivision or other authorized entity electing to carry out the purposes of this Chapter without the necessity of creating and organizing an economic development corporation, and in addition to other powers granted by this Chapter, may enter into a joint venture or cooperative endeavor for a public purpose with a federal, state, or local governmental agency or with a private or public firm, partnership, corporation, or other entity.

B. Any local governmental subdivision, economic development corporation, tax increment finance district, or other authorized entity electing to carry out the purposes of this Chapter, referred to hereafter in this Subsection as "TIF districts", may enter into a joint venture or cooperative endeavor for a public purpose with one or more such TIF districts to utilize all or a portion of the tax increments generated within the tax increment areas of the TIF districts in order to jointly finance or refinance in the manner provided for in this Chapter one or more economic development projects located within such TIF district areas. The TIF districts may issue revenue bonds payable with a pledge and dedication of tax increments from revenues generated by economic development projects within such TIF districts in the same manner as provided for individual TIF districts in this Chapter.

Acts 2002, 1st Ex. Sess., No. 147, §1, eff. April 23, 2002; Acts 2006, No. 850, §4, eff. July 11, 2006; Acts 2010, No. 536, §1, eff. June 25, 2010.

NOTE: See Acts 2002, 1st Ex. Sess., No. 147, §3, providing that Part II is an alternative to other provisions of Chapter 27 of Title 33 and does not conflict with, repeal, or supercede other provisions of Chapter 27.



RS 33:9038.36 - Items which are included in the costs of an economic development project

§9038.36. Items which are included in the costs of an economic development project

A. The costs of an economic development project incurred by the local governmental subdivision or other authorized entity may include the sum total of all reasonable or necessary costs incurred incidental to or in furtherance of an economic development project, including but not limited to the following, providing that any such costs are reasonably related or attributable to an approved economic development plan:

(1) Costs of studies, surveys, development of plans and specifications, preparation, implementation and administration of an economic development plan, personnel and professional service costs for architectural, engineering, legal, marketing, financial, planning, police, fire, public works, or other services, provided that no charges for professional services may be based on a percentage of incremental tax revenues, and specifically including, without limitation, payments to developers or other nongovernmental persons as reimbursement for on- and off-site preparation costs incurred on behalf of, and the payment of which is approved by, the local governmental subdivision or other authorized entity.

(2) Property acquisition and assembly costs within an economic development district, specifically approved by the local governmental subdivision or other authorized entity, including but not limited to acquisition of land and other real or personal property or rights or interests therein.

(3) On- and off-site preparation costs, specifically approved by the local governmental subdivision or other authorized entity, including but not limited to clearance of any area within or about an economic development district by demolition or removal of any existing buildings, structures, fixtures, utilities and improvements, and clearing and grading and, including without limitation installation, repair, construction, reconstruction, or relocation of public streets, public utilities, and other public improvements within or without an economic development district which are essential to the preparation of an economic development district for use in accordance with an economic development plan.

(4) Costs of renovation, rehabilitation, relocation, repair, or remodeling of any existing buildings, improvements, and fixtures within an economic development district, specifically approved by the local governmental subdivision or other authorized entity.

(5) Costs of construction within or about an economic development district of public improvements, specifically approved by the local governmental subdivision or other authorized entity, including but not limited to buildings, structures, works, utilities, or fixtures.

(6) Financing costs of the local governmental subdivision or other authorized entity, including but not limited to all necessary and incidental expenses related to the issuance of obligations, payment of any interest on any obligations issued hereunder which accrues during the estimated period of construction of any economic development project for which such obligations are issued and thereafter, and any reasonable reserves related to the issuance of such obligations.

(7) All or a portion of a local governmental subdivision or other authorized entity capital costs resulting from an economic development project necessarily incurred or estimated to be incurred by a local governmental subdivision or other authorized entity incidental to or in the furtherance of the objectives of an economic development project, to the extent that the local governmental subdivision or other authorized entity by written agreement accepts and approves such costs.

B. The governing authority of an economic development district may, pursuant to an intergovernmental agreement, dedicate a portion of ad valorem, sales, or hotel occupancy taxes, or any combination thereof, collected within the boundaries of a district pursuant to this Part, for use in the financing of an economic development project located within the boundaries of any local governmental subdivision or economic development district.

Acts 2002, 1st Ex. Sess., No. 147, §1, eff. April 23, 2002; Acts 2006, No. 850, §4, eff. July 11, 2006; Acts 2010, No. 391, §1, eff. July 1, 2010.

NOTE: See Acts 2002, 1st Ex. Sess., No. 147, §3, providing that Part II is an alternative to other provisions of Chapter 27 of Title 33 and does not conflict with, repeal, or supercede other provisions of Chapter 27.



RS 33:9038.37 - Encouragement of private enterprise

§9038.37. Encouragement of private enterprise

Consistent with the purposes of this Chapter and the needs of the local governmental subdivision, a corporation or economic development district, or a local governmental subdivision acting directly, shall encourage the full participation of private enterprise in the development and construction of residential, commercial, retail, industrial, institutional, recreational, and other facilities, structures, and appurtenances necessary or convenient in the connection with an economic development project, and to afford the maximum opportunity for such full participation, shall formulate such rules and regulations consistent with the purposes of this Chapter and the goal of encouraging private enterprise as the corporation, economic development district, or local governmental subdivision deems necessary for these purposes.

Acts 2002, 1st Ex. Sess., No. 147, §1, eff. April 23, 2002; Acts 2006, No. 850, §4, eff. July 11, 2006.

NOTE: See Acts 2002, 1st Ex. Sess., No. 147, §3, providing that Part II is an alternative to other provisions of Chapter 27 of Title 33 and does not conflict with, repeal, or supercede other provisions of Chapter 27.



RS 33:9038.38 - Bonds

§9038.38. Bonds

A. In addition to the power to issue revenue bonds, as provided elsewhere in this Chapter, an issuer is hereby authorized to issue from time to time notes, renewal notes, refunding bonds, interim certificates, certificates of indebtedness, debentures, or other obligations or evidences of indebtedness, which together with "revenue bonds" are hereinafter referred to as "bonds", to provide funds for and to fulfill and achieve its authorized public functions or corporate purposes as set forth in this Chapter. Except as may otherwise be provided by the issuer, all bonds issued by an issuer shall be negotiable instruments. All bonds issued by a corporation may be general obligations of the corporation, secured by the full faith and credit of the corporation and payable out of any money, assets, or revenues of the corporation or from any other sources whatsoever as may be available to the corporation.

B. Bonds shall be authorized, issued, and sold by a resolution or resolutions of the issuer. Such bonds may be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, be payable at such time or times, be in such denominations, be sold at such price or prices, at public or private negotiated sale as the issuer shall deem advisable, be in such form, either in coupon form, registered as to principal only, or fully registered without coupons, carry such registration and exchangeability privileges, be payable at such place or places, be subject to such terms or redemption, and be entitled to such priorities on the income, revenue and receipts of, or available to, the issuer as may be provided by the issuer in the resolution or resolutions providing for the issuance and sale of bonds of the issuer.

C. The bonds of the issuer shall be signed by such officials of the issuer, by either manual or facsimile signatures, as shall be determined by resolution or resolutions of the issuer, and shall have impressed or imprinted thereon the seal of the issuer, or a facsimile thereof. The coupons attached to coupon bonds of the issuer shall bear the facsimile signature of such official of the issuer as shall be determined by resolution or resolutions of the issuer.

D. Any bonds of the issuer may be validly issued, sold, and delivered, notwithstanding that one or more of the officials of the issuer signing such bonds, or whose facsimile signature or signatures may be on the bonds or on coupons shall have ceased to be such official of the issuer at the time such bonds shall actually have been delivered.

E. Bonds of the issuer may be sold in such manner and from time to time as may be determined by the issuer to be most beneficial, and the issuer may pay all expenses, premiums, or commissions which it may deem necessary or advantageous in connection with the issuance and sale thereof, subject to the provisions of this Part.

F. Any bonds issued pursuant to this Part may also be secured by a trust agreement by and between the issuer and one or more corporate trustees or fiscal agents, which may be any trust company or bank having the powers of a trust company within or without this state.

G. Subject to the rights of the holders of the bonds of the issuer, the issuer is hereby authorized and empowered to issue from time to time its bonds for the purpose of refunding any bonds of the issuer then outstanding, together with the payment of any redemption premiums thereon and interest accrued or to accrue to the date of redemption of such outstanding bonds. All such refunding bonds of the issuer shall be issued, sold or exchanged, and delivered, shall be secured, and shall be subject to the provisions of this Part in the same manner and to the same extent as any other bonds issued by the issuer pursuant to this Part, unless otherwise determined by resolution of the issuer. Refunding bonds issued by the issuer as herein provided may be sold or exchanged for outstanding bonds of the issuer and, if sold, the proceeds thereof may be applied, in addition to any other authorized purposes, to the purchase, redemption, or payment of such outstanding bonds. Pending the application of the proceeds of any such refunding bonds, with any other available funds, to the payment of the principal, accrued interest, and any redemption premiums, if any, on the bonds being refunded, and, if so provided or permitted in the trust indenture or the resolution of the issuer authorizing the issuance of such refunding bonds, to the payment of any interest on such refunding bonds and any expenses in connection with such refunding, such proceeds may be invested in direct obligations of, or obligations the principal and interest on which are unconditionally guaranteed by, the United States of America which shall mature or which shall be subject to the redemption by the holders thereof, at the option of such holders, not later than the respective dates when the proceeds, together with the interest accruing thereon, will be required for the purposes intended.

H. Bonds which are issued under this Part are declared to be for an essential public and governmental purpose, and together with interest thereon, income therefrom, and gain upon the sale thereof shall be exempted from all state and local taxes.

I. The state and all public officers, any parish or municipality, or other subdivision or instrumentality of the state, any bank, banker, trust company, savings bank and institution, building and loan association, savings and loan association, investment company or any person carrying on a banking or investment business, any insurance company or business, insurance associations and any person carrying on an insurance business, and any executor, administrator, curator, trustee and other fiduciary, and retirement system or pension fund may legally invest any sinking funds, monies, or other funds belonging to them or within their control in any bonds issued by the issuer pursuant to the provisions of this Part, and such bonds shall be authorized security for all public deposits. It is the purpose of this Section to authorize such persons, firms, corporations, associations, political subdivisions and officers, or other entities, public or private, to use any funds owned or controlled by them, including but not limited to sinking, insurance, investment, retirement, compensation, pension, and trust funds, and funds held on deposit, for the purchase of any such bonds of the issuer, and that any such bonds shall be authorized security for all public deposits. However, nothing contained in this Section with regard to legal investments or security for public deposits shall be construed as relieving any such person, firm, or corporation or other entity from any duty of exercising reasonable care in selecting securities.

J. An issuer is authorized to issue bond anticipation notes in accordance with Chapter 14-B of Subtitle III of Title 39 of the Louisiana Revised Statutes of 1950.

K. Any suit to determine the validity of bonds issued under this Part shall be brought only in accordance with R.S. 13:5121 et seq.

L. Any issuer is authorized to issue refunding bonds for the purpose of refunding outstanding bonds issued pursuant to the provisions of this Part in accordance with the provisions of Chapter 14-A of Subtitle III of Title 39 of the Louisiana Revised Statutes of 1950.

M. Bonds, notes, or other debt instruments which are issued under this Part shall not be subject to any statutory debt limitations or restrictions; and shall not be subject to the provisions of any other act, statute, or local law relating to the authorization, issuance, or sale of bonds or notes. Notwithstanding any provision thereof, any bonds, notes, or other debt instruments authorized to be issued under this Part shall, before the delivery thereof, be approved by the State Bond Commission.

N. All bonds, and any interest coupons appertaining thereto, issued pursuant to this Part shall be and are hereby made negotiable instruments within the meaning of and for all purposes of the negotiable instruments law of Louisiana, subject to the provisions of bonds for registration.

O. Persons, firms, or corporations retained or employed by an issuer as advisors or consultants for the purpose of rendering financial advice and assistance may purchase or participate in the purchase, or in the distribution of its bonds and notes when such bonds or notes are offered at public sale.

P. Bonds issued pursuant to this Part may be secured by the incremental increases in ad valorem taxes, sales taxes, or hotel occupancy taxes, or any combination thereof, from one or more local governmental subdivisions, economic development corporations, tax increment finance districts, or other authorized entities electing to carry out the purposes of this Chapter and entering into a joint venture or cooperative endeavor as provided for in R.S. 33:9038.35(B).

Acts 2002, 1st Ex. Sess., No. 147, §1, eff. April 23, 2002; Acts 2006, No. 850, §4, eff. July 11, 2006; Acts 2010, No. 536, §1, eff. June 25, 2010.

NOTE: See Acts 2002, 1st Ex. Sess., No. 147, §3, providing that Part II is an alternative to other provisions of Chapter 27 of Title 33 and does not conflict with, repeal, or supercede other provisions of Chapter 27.



RS 33:9038.39 - Levy of ad valorem tax, sales tax, and/or hotel occupancy tax

§9038.39. Levy of ad valorem tax, sales tax, and/or hotel occupancy tax

Subject to limitations and prohibitions of the Louisiana Constitution, an economic development district has the power to levy ad valorem taxes, sales taxes, or hotel occupancy taxes within the district up to five mills of ad valorem taxes, up to two percent of sales taxes, or up to two percent of hotel occupancy taxes, or any combination of such taxes, above and in addition to any other ad valorem taxes, sales taxes, or hotel occupancy taxes, or combination of such taxes, then in existence or permitted to be in existence within the district. Any such increase in taxes shall be levied only after the governing authority of the district has adopted an appropriate resolution giving notice of its intention to levy such taxes, which resolution shall include a general description of the taxes to be levied, and notice of this intention shall be published once a week for two weeks in the official journal of the district, the first publication to appear at least fourteen days before the public meeting of the governing authority of the district at which the governing authority will meet in open and public session to hear any objections to the proposed levy of increased taxes. The notice of intent so published shall state the date, time, and place of the public hearing. Such tax increase may be levied only after the governing authority of the district has called a special election submitting the proposition for the levy of such taxes to the qualified electors of the district and the proposition has received the favorable vote of a majority of the electors voting in the election; however, in the event there are no qualified electors in the district as certified by the registrar of voters, no such election shall be required. The powers and rights conferred by this Section shall be in addition to the powers and rights conferred by any other general or special law. This Section, and any provisions of this Chapter not inconsistent therewith, does and shall be construed to provide a complete and additional method for the levy of any ad valorem tax, sales tax, or hotel occupancy tax or combination of such taxes. No election, proceeding, notice, or approval shall be required for the levy of such taxes except as provided herein. The provisions of this Section shall be liberally construed for the accomplishment of its purposes.

Acts 2002, 1st Ex. Sess., No. 147, §1, eff. April 23, 2002; Acts 2006, No. 850, §4, eff. July 11, 2006.

NOTE: See Acts 2002, 1st Ex. Sess., No. 147, §3, providing that Part II is an alternative to other provisions of Chapter 27 of Title 33 and does not conflict with, repeal, or supercede other provisions of Chapter 27.



RS 33:9038.40 - Initial creation of district

§9038.40. Initial creation of district

Notwithstanding any other provision of law to the contrary, with respect to the initial creation of a district within a jurisdiction pursuant to the provisions of this Part, the annual baseline collection rate for the area for all purposes may, at the option of the entity creating the district, be the amount of applicable taxes collected in the district set forth in an ordinance (1) in the fiscal year of the local governmental subdivision most recently completed prior to the establishment of the area, (2) the average applicable taxes collected in the district for the two fiscal year periods most recently completed prior to the establishment of the area, or (3) the average applicable taxes collected in the district for the three fiscal year periods most recently completed prior to the establishment of the area.

Acts 2003, No. 739, §1, eff. July 1, 2003; Acts 2006, No. 850, §4, eff. July 11, 2006.



RS 33:9038.41 - Tax increment financing; Rapides Parish

§9038.41. Tax increment financing; Rapides Parish

A. The provisions of this Section shall be applicable to the parish of Rapides.

B. The provisions of this Part shall apply to the parish of Rapides, but only for the following purposes:

(1)(a) Infrastructure projects, including but not limited to utility projects, access projects, and telecommunication projects, the purchase of land, and the construction of a facility to be publicly owned for manufacturers as defined in this Paragraph.

(b) For purposes of this Section:

(i) The term "manufacturer" shall mean a person whose principal activity is manufacturing and who is assigned by the Louisiana Workforce Commission a North American Industry Classification Systems (NAICS) code within the agricultural, forestry, fishing, and hunting Sector 11 or the manufacturing Sectors 31-33, as they existed in 2002.

(ii) "Manufacturing for agricultural purposes" shall mean the production, processing, and storing of food and fiber and the production, processing, and storing of timber.

(iii) "Manufacturing" shall mean putting raw material through a series of steps that brings about a change in their composition of physical nature in order to make a new and different item of tangible personal property that will be sold to another. Manufacturing begins at the point at which raw materials reach the first machine or piece of equipment involved in changing the form of the material and ends at the point at which manufacturing has altered the material to its completed form. Placing materials into containers, packages, or wrapping in which they are sold to the ultimate consumer is part of the manufacturing process.

(iv) "Manufacturing" does not include any of the following:

(aa) Repackaging or redistributing.

(bb) The cooking or preparing of food products by a retailer in the regular course of retail trade.

(cc) The storage of tangible personal property.

(dd) The delivery of tangible personal property to or from the plant.

(ee) The delivery of tangible personal property to or from storage within the plant.

(ff) Actions such as sorting, packing, or shrink wrapping the final material for ease of transporting and shipping.

(2) Infrastructure projects, including but not limited to utility projects, access projects, and telecommunication projects, the purchase of land, and the construction of a facility to be publicly owned for businesses identified as one of the Vision 2020 cluster industries: biotechnology and biomedical; micro manufacturing; software, auto regulation, Internet, and telecommunications technologies; environmental technology; food technologies; and advanced materials. Any cluster of industries added after May 1, 2002, shall also qualify for projects utilizing this financing instrument.

(3) Infrastructure projects, including but not limited to utility projects, access projects, and telecommunication projects, the purchase of land, and the construction of a facility to be publicly owned for central administrative offices, that influence the environment in which data processing, customer service, credit accounting, telemarketing, claims processing, and other administrative functions are accomplished. Additionally data processing, back office operations, and telephone call center operations as defined in NAICS code 56412 are eligible business types.

C. Financing the following employers or business types shall not be a purpose for which the provisions of this Part shall apply in any parish to which this Section is applicable, and such employers or business types shall not be eligible to receive benefits of tax increment financing pursuant to the provisions of this Section:

(1) Retail employers as identified by the NAICS code sections 44 and 45.

(2) Business associations and professional organizations as defined in NAICS code 8139.

(3) Real estate agents, operators, and lessors.

(4) Automotive rental and leasing.

(5) Local solid waste disposal, local sewage systems, and local water systems businesses.

(6) Nonprofit organizations.

(7) Employers engaged in the gaming industry as identified by the NAICS code sections 713210 and 721120.

(8) Attorneys.

(9) Hotels and convention centers.

Acts 2005, No. 386, §1, eff. July 1, 2005; Acts 2006, No. 850, §4, eff. July 11, 2006; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:9038.42 - Tax increment financing; limitations

§9038.42. Tax increment financing; limitations

A.(1) For purposes of this Section, "authorized by Part III of this Chapter to use or engage in tax increment financing" shall mean that the provisions of Part III of this Chapter authorize the political subdivision to levy new taxes, to levy taxes in lieu of other taxes, or both, and to pledge or dedicate tax increments based on such taxes to the payment of, or guaranty of the payment of, bonds or other evidences of indebtedness.

(2) For purposes of this Section, "political subdivision" shall mean any parish, municipality, political subdivision, special district, or local governmental subdivision, including any entity defined by this Chapter as a local governmental subdivision which is authorized by Part III of this Chapter to use or engage in tax increment financing.

B. Notwithstanding any provision of Part III of this Chapter or law to the contrary, the authority granted by Part III of this Chapter to any political subdivision to use or engage in tax increment financing shall be subject to the following limitations:

(1)(a) No tax levied pursuant to Part III of this Chapter shall, or shall be deemed to, supersede or be in lieu of any existing tax that secures bonds that have been authorized or issued or any existing tax that has been dedicated to another purpose by other law or by proposition approved by electors voting in an election held for such purpose. A tax levied pursuant to Part III of this Chapter shall, and shall be deemed to, supersede and be in lieu of only such other taxes that do not secure bonds that have been authorized or issued and that have not been dedicated to another purpose by other law or by proposition approved by electors voting in an election held for such purpose and that are not based on a per head or per person basis.

(b) Those taxes not superseded by a tax authorized by Part III of this Chapter shall continue to be levied and collected for their intended purposes.

(2) A tax increment based upon a tax levied pursuant to Part III of this Chapter shall consist only of the avails of taxes levied pursuant to Part III of this Chapter which supersede and are in lieu of other such taxes levied by other taxing authorities.

(3)(a) The rate of the tax levied by a political subdivision pursuant to Part III of this Chapter shall be such that the aggregate tax rate of all taxes of the same kind levied within the jurisdiction of the taxing area or district by all taxing authorities, including the tax authorized by Part III of this Chapter and other taxes of the same kind levied within the jurisdiction whether or not subject to tax increment financing as provided in Part III of this Chapter, shall be at least equal to the aggregate rate of all taxes of the same kind levied and collected within the jurisdiction by all taxing authorities prior to the levy of the tax by the political subdivision pursuant to Part III of this Chapter.

(b) For purposes of this Section, "taxes of the same kind" shall mean taxes within any one of the following categories:

(i) Hotel occupancy taxes, when the tax levied by a political subdivision pursuant to this Chapter is a hotel occupancy tax.

(ii) Sales taxes, when the tax levied by a political subdivision pursuant to this Chapter is a sales tax.

(iii) Ad valorem taxes, when the tax levied by a political subdivision pursuant to this Chapter is an ad valorem tax.

C. Notwithstanding any provision of this Chapter to the contrary, if any portion of a tax levied or tax increment pledged or dedicated pursuant to this Chapter is held invalid, such invalidity shall not affect the validity of the remaining portion of such tax or tax increment.

Acts 2006, No. 850, §1, eff. July 11, 2006.

NOTE: See Acts 2006, No. 850, §3, relative to intent of Act to conform Part III of Chapter 27 of Title 33 with certain La. Supreme Court decisions.



RS 33:9038.51 - Repealed by Acts 2007, No. 246, §1.

PART III. SPECIAL TAXING DISTRICTS FOR COOPERATIVE

ECONOMIC DEVELOPMENT PURPOSES

§9038.51. Repealed by Acts 2007, No. 246, §1.



RS 33:9038.52 - Capitol House Taxing District

§9038.52. Capitol House Taxing District

A. Creation. The Capitol House Taxing District, a special taxing district and political subdivision of the state, hereinafter referred to as the "district" is hereby created in the parish of East Baton Rouge.

B. The district shall be comprised of the following described parcels or tracts of land located in East Baton Rouge Parish:

That property known as the Capitol House Hotel (including the Heidelberg Hotel) which includes all the land in the block bounded by Lafayette Street, Florida Street, Front Street and Convention Street, except a portion located in that corner of the block bordered by Front Street and Convention Street and being more particularly described as follows:

(1) A CERTAIN PARCEL OF GROUND, together with all the buildings and improvements thereon, situated in that State of Louisiana, parish of East Baton Rouge, City of Baton Rouge, in HICKEY, DUNCAN & MATTER TOWN, in SQUARE 93 or 1, bounded by Lafayette Street, Florida Street, Convention Street and Front Street, and according to a survey by Carey Hodges, Land Surveyor, dated June 8, 1973, revised July 20, 1973, and October 8, 1973, entitled "Survey Map of lot 1 thru 10, Square 93 or 1 "Hickey, Duncan & Matter Town" recorded December 7, 1973 at Original 85, Bundle 8586 official records of the Parish of East Baton Rouge, State of Louisiana said parcel of ground being more particularly described as follows:

Commencing at the intersection of the south line of Florida Street with the west line of Lafayette Street run thence along the south line of Florida Street towards Front Street a distance of 230 feet to the intersection of the south line of Florida Street with the east line of Front Street; thence in a southerly direction along the east line of Front Street 128.56 feet to a point; thence run in the direction of Lafayette Street along the line dividing lot 2 from lot 3 a distance of 114.0 feet to the corner common to Lots 2, 3, 8 and 9; thence at right angles run towards Convention Street a distance of 58 feet; thence at right angles run toward Lafayette Street a distance of 128 feet; thence at right angles run in a northerly direction towards Florida Street a distance of 184 feet to the point of beginning, being composed of the remaining portions of Lots 1 and 2, all of Lots 9 and 10 and the northerly 54 feet of Lot 8 said square.

(2) A CERTAIN PARCEL OF GROUND, together with all the buildings and improvements thereon, situated in the State of Louisiana, Parish of East Baton Rouge, City of Baton Rouge in HICKEY, DUNCAN & MATTER TOWN, in Square 93 or 1, bounded by Lafayette Street, Florida Street, Convention Street and Front Street, and according to a survey by Cary Hodges, Land Surveyor, dated June 8, 1973, revised July 20, 1973, and October 8, 1973, said parcel of ground is described as follows:

Commencing at the intersection of the north line of Convention Street with the west line of Lafayette Street, run thence along Convention Street 85.33 feet to a point; thence at right angles towards Florida Street run 62 feet to a point; thence at right angles run towards Front Street 42.67 feet to a point; thence at right angles run towards Florida Street 74 feet; thence at right angles run towards Lafayette Street 128 feet; thence at right angles run along the west line of Lafayette Street 138 feet to the point of beginning. Said parcel of ground is composed of part of Lot 6, all of Lot 7 and the Southern 10 feet of Lot 8 of said Square.

And any other property owned by the Granter located in the block bounded by Lafayette Street, Florida Street, Front Street and Convention Street not described in the two (2) parcels above.

C. Purpose. The district is created to provide for cooperative economic development between the city of Baton Rouge, the Capitol House, and the district, in order to provide for the renovation, restoration, and development of the landmark public facility in the city of Baton Rouge which is known as the Capitol House Hotel, all of such property which has been more specifically herein described.

D. Governance. (1) In order to provide for the orderly development of the district and effectuation of the purposes of the district, the district shall be administered and governed by a board of commissioners of three persons comprised as follows:

(a) The mayor-president of East Baton Rouge or his designee.

(b) The executive director of the East Baton Rouge Downtown Development District or his designee.

(c) One member appointed by the city-parish metro council.

(2) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available for inspection through the board's secretary. The minute books and archives of the district shall be maintained by the board's secretary. The monies, funds, and accounts of the district shall be in the official custody of the board.

(3) The board shall adopt bylaws and prescribe rules to govern its meetings. The members of the board shall serve without salary or per diem and shall be entitled to reimbursement for reasonable, actual and necessary expenses incurred in the performance of their duties.

(4) The domicile of the board shall be established by the board at a location within the district.

(5) The board shall elect from its own members a president, vice-president, secretary and treasurer, whose duties shall be common to such offices or as may be provided by bylaws adopted by the district. At the option of the board or as provided in the bylaws, the offices of secretary and treasurer may be held by one person. The board shall hold regular meetings and may hold special meetings as provided in the bylaws. All such meetings shall be public meetings subject to the provisions of R.S. 42:11 et seq.

E. Rights and powers. The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision and special taxing district necessary or convenient for the carrying out of its objects and purposes including but not limited to the following:

(1) To sue and to be sued.

(2) To adopt bylaws and rules and regulations.

(3) To receive by gift, grant, donation or otherwise any sum of money, property, aid or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(4) For the public purposes of the district to enter into contracts, agreements or cooperative endeavors with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or individual.

(5) Appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(6) To acquire by gift, grant, purchase, lease, or otherwise such property as may be necessary or desirable for carrying out the objectives and purposes of the district and to mortgage and sell such property.

(7) In its own name and on its own behalf to incur debt and to issue bonds, notes, certificates and other evidences of indebtedness. For this purpose the district shall be deemed and considered to be an issuer for purposes of R.S. 33:9037 and shall, to the extent not in conflict with this Section, be subject to the provisions of R.S. 33:9037.

(8) Establish such funds or accounts as are necessary for the conduct of the affairs of the district.

F. Tax.(1) In order to provide funds for the purposes of the district, the district, acting by and through its board of commissioners, is hereby authorized to levy and collect a tax upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities within the district. The tax rate for such tax shall be at least equal to the aggregate rate of all such taxes levied and collected within the parish of East Baton Rouge by the state of Louisiana, local governmental subdivisions, and other political subdivisions or special taxing districts.

(2)(a) The word "hotel" as used herein shall mean and include any establishment, both public and private, engaged in the business of furnishing or providing rooms and overnight camping facilities intended or designed for dwelling, lodging, or sleeping purposes to transient guests where such establishment consists of two or more guest rooms and does not encompass any hospital, convalescent, or nursing home or sanitarium, or any hotel-like facility operated by or in connection with a hospital or medical clinic providing rooms exclusively for patients and their families.

(b) The tax shall be paid by the person who exercises or is entitled to occupancy of the hotel room, and shall be paid at the time the rent or fee of occupancy is paid. The word "person" as used herein shall have the same meaning as contained in R.S. 47:301(8).

(c) The hotel shall not advertise room rates to the general public at below market rates.

(3) The tax so authorized shall be imposed by ordinance adopted by the district, acting by and through its board of commissioners, without the need of an election.

(4) It is hereby recognized that without the accomplishment of the purposes of the district that there would be no collection of a hotel occupancy tax by any taxing authority within the district. Accordingly if the district elects to levy and collect the tax authorized in this Subsection, such levy shall be deemed to supersede and be in lieu of any other tax on hotel occupancy within the district except for any such tax which is based on a per head or per person basis.

G. Hotel occupancy tax financing. (1)(a) The district may issue revenue bonds payable from an irrevocable pledge and dedication of up to the full amount of hotel occupancy tax increments, in an amount to be determined by the district, to finance or refinance any project or projects, or parts thereof, which are consistent with the purposes of the district. A hotel occupancy tax increment shall consist of that portion of the hotel occupancy tax revenues collected by the district in an amount determined by the board of commissioners and which is in lieu of other such taxes levied by other taxing authorities.

(b) Dedication of hotel occupancy tax increments to pay the revenue bonds, shall not impair existing obligations of the district and shall not include tax revenues previously dedicated by the district for a special purpose.

(2) The district may pledge the taxes collected under the authority of this Section to any financing of the Capitol House property in furtherance of the purposes of the district. Such financing could include, but shall not be limited to loans, mortgages, the issuance of bonds, or the issuance of certificates of indebtedness.

H. Term. The district shall dissolve and cease to exist one year after the earlier of the date all bonds, notes, and other evidences of indebtedness of the district, including refunding bonds are paid in full as to both principal and interest; however, under no event shall the district have an existence of less than three years.

I. Liberal Construction. This Section, being necessary for the welfare of the city-parish and its residents, shall be liberally construed to effect the purposes thereof.

Acts 2002, 1st Ex. Sess., No. 47, §2; Acts 2006, No. 850, §4, eff. July 11, 2006.

NOTE: Acts 2002, 1st Ex. Sess., No. 47, §4 made §2 of the Act effective only when the title to the property described in this Section is transferred to the East Baton Rouge City-Parish.

NOTE: Acts 2003, No. 419, §1, repealed Acts 2002, 1st Ex. Sess., No. 47, §4, which made §2 of the Act effective only when the title to the property was transferred to East Baton Rouge Parish.

NOTE: See Acts 2006, No. 850, §3, relative to intent of Act to conform Part III of Chapter 27 of Title 33 with certain La. Supreme Court decisions.



RS 33:9038.53 - Taxing district in Alexandria

§9038.53. Taxing district in Alexandria

A. Creation. The governing authority of the city of Alexandria may create a special taxing district and political subdivision of the state, hereinafter referred to as the "district" to fund renovations to a hotel in the city.

B. Boundaries. The ordinance creating the district shall establish its boundaries.

C. Purpose. The district shall have as its purpose cooperative economic development between the city of Alexandria, the hotel in the district, and the district, in order to provide for the renovation, restoration, and development of a hotel in the city of Alexandria.

D. Governance. In order to provide for the orderly development of the district and effectuation of the purposes of the district, the district shall be administered and governed by a board of commissioners established by the municipal governing authority in the ordinance creating the district.

E. Rights and powers. The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision and special taxing district necessary or convenient for the carrying out of its objects and purposes including but not limited to the following:

(1) To sue and to be sued.

(2) To adopt bylaws and rules and regulations.

(3) To receive by gift, grant, donation or otherwise any sum of money, property, aid or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(4) For the public purposes of the district to enter into contracts, agreements or cooperative endeavors with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or individual.

(5) Appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(6) To acquire by gift, grant, purchase, lease, or otherwise such property as may be necessary or desirable for carrying out the objectives and purposes of the district and to mortgage and sell such property.

(7) In its own name and on its own behalf to incur debt and to issue bonds, notes, certificates and other evidences of indebtedness. For this purpose the district shall be deemed and considered to be an issuer for purposes of R.S. 33:9037 and shall, to the extent not in conflict with this Section, be subject to the provisions of R.S. 33:9037.

(8) Establish such funds or accounts as are necessary for the conduct of the affairs of the district.

F. Tax. (1) In order to provide funds for the purposes of the district, the district, acting by and through its board of commissioners, is hereby authorized to levy and collect a tax upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities within the district. The tax rate for such tax shall be at least equal to the aggregate rate of all such taxes levied and collected within the city of Alexandria by the state of Louisiana, local governmental subdivisions, and other political subdivisions or special taxing districts.

(2)(a) The word "hotel" as used herein shall mean and include any establishment, both public and private, engaged in the business of furnishing or providing rooms and overnight camping facilities intended or designed for dwelling, lodging, or sleeping purposes to transient guests where such establishment consists of two or more guest rooms and does not encompass any hospital, convalescent, or nursing home or sanitarium, or any hotel-like facility operated by or in connection with a hospital or medical clinic providing rooms exclusively for patients and their families.

(b) The tax shall be paid by the person who exercises or is entitled to occupancy of the hotel room, and shall be paid at the time the rent or fee of occupancy is paid. The word "person" as used herein shall have the same meaning as contained in R.S. 47:301(8).

(c) The hotel shall not advertise room rates to the general public at below market rates.

(3) The tax so authorized shall be imposed by ordinance adopted by the district, acting by and through its board of commissioners, without the need of an election.

(4) It is hereby recognized that without the accomplishment of the purposes of the district that there would be no collection of a hotel occupancy tax by any taxing authority within the district. Accordingly if the district elects to levy and collect the tax authorized in this Subsection, such levy shall be deemed to supersede and be in lieu of any other tax on hotel occupancy within the district except for any such tax which is based on a per head or per person basis.

G. Hotel occupancy tax financing. (1)(a) The district may issue revenue bonds payable from an irrevocable pledge and dedication of up to the full amount of hotel occupancy tax increments, in an amount to be determined by the district, to finance or refinance any project or projects, or parts thereof, which are consistent with the purposes of the district. A hotel occupancy tax increment shall consist of that portion of the hotel occupancy tax revenues collected by the district in an amount determined by the board of commissioners and which is in lieu of other such taxes levied by other taxing authorities.

(b) Dedication of hotel occupancy tax increments to pay the revenue bonds, shall not impair existing obligations of the district and shall not include tax revenues previously dedicated by the district for a special purpose.

(2) The district may pledge the taxes collected under the authority of this Section to any financing of the hotel property in furtherance of the purposes of the district. Such financing could include, but shall not be limited to loans, mortgages, the issuance of bonds, or the issuance of certificates of indebtedness.

H. Term. The district shall dissolve and cease to exist one year after the earlier of the date all bonds, notes, and other evidences of indebtedness of the district, including refunding bonds are paid in full as to both principal and interest; however, under no event shall the district have an existence of less than three years.

I. Liberal Construction. This Section, being necessary for the welfare of the city and its residents, shall be liberally construed to effect the purposes thereof.

Acts 2002, 1st Ex. Sess., No. 47, §3, eff. April 18, 2002; Acts 2006, No. 850, §4, eff. July 11, 2006.

NOTE: See Acts 2006, No. 850, §3, relative to intent of Act to conform Part III of Chapter 27 of Title 33 with certain La. Supreme Court decisions.



RS 33:9038.54 - Lake Forest Plaza District

§9038.54. Lake Forest Plaza District

A. Creation. The Lake Forest Plaza District, a special district and political subdivision of the state, hereinafter referred to as the "district" is hereby created in the parish of Orleans.

B. Boundaries. The boundaries of the district shall be the same as the area known as the Lake Forest Plaza Shopping Center.

C. Purpose. The district is created to provide for cooperative economic development between the district, the city of New Orleans, and the owner or owners of businesses and property within the district in order to provide for renovation, restoration, and development within the district.

D. Governance. (1) In order to provide for the orderly development of the district and effectuation of the purposes of the district, the district shall be administered and governed by a board of commissioners consisting of the following people:

(a) The president of the city council of the city of New Orleans.

(b) The mayor of the city of New Orleans or his designated representative.

(c) The owner of the Lake Forest Plaza Shopping Center or his designated representative.

(d) The city council member whose council district encompasses the district.

(e) The senator and representative whose senatorial and house districts encompass the district.

(f) The secretary of the Department of Economic Development.

(2) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available for inspection through the board's secretary. The minute books and archives of the district shall be maintained by the board's secretary. The monies, funds, and accounts of the district shall be in the official custody of the board.

(3) The board shall adopt bylaws and prescribe rules to govern its meetings. The members of the board shall serve without salary or per diem and shall be entitled to reimbursement for reasonable, actual and necessary expenses incurred in the performance of their duties.

(4) The domicile of the board shall be established by the board at a location within the district.

(5) The board shall elect from its own members a president, secretary, and treasurer, whose duties shall be common to such offices or as may be provided by bylaws adopted by the district. At the option of the board or as provided in the bylaws, the offices of secretary and treasurer may be held by one person. The board shall hold regular meetings and may hold special meetings as provided in the bylaws. All such meetings shall be public meetings subject to the provisions of R.S. 42:11 et seq.

E. Rights and powers. The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision and special taxing district necessary or convenient for the carrying out of its objects and purposes including but not limited to the following:

(1) To sue and to be sued.

(2) To adopt bylaws and rules and regulations.

(3) To receive by gift, grant, donation, or otherwise any sum of money, property, aid or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(4) For the public purposes of the district to enter into contracts, agreements or cooperative endeavors with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or individual.

(5) Appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(6) To acquire by gift, grant, purchase, lease, or otherwise such property as may be necessary or desirable for carrying out the objectives and purposes of the district and to mortgage and sell such property.

(7) In its own name and on its own behalf to incur debt and to issue bonds, notes, certificates, and other evidences of indebtedness. For this purpose the district shall be deemed and considered to be an issuer for purposes of R.S. 33:9037 and shall, to the extent not in conflict with this Section, be subject to the provisions of R.S. 33:9037.

(8) Establish such funds or accounts as are necessary for the conduct of the affairs of the district.

F.(1) Tax increment financing. In addition to the authority provided to the district, the district shall have all the authority provided to an economic development district by Part II of this Chapter and may issue revenue bonds payable from an irrevocable pledge and dedication of up to the full amount of tax increments available to an economic development district as provided in such Part to be derived from any project or projects provided for in this Section, or parts thereof, in an amount to be determined by the district, in order to finance or refinance any project or projects, or parts thereof, which are consistent with the purposes of the district.

(2) For purposes of the tax increment financing authority derived from Part II of this Chapter which is conferred upon the district by this Section, and only for purposes of this Section, "local governmental subdivision" as defined in such Part shall include the parish of Orleans and all political subdivisions within the parish.

(3) A general sales tax increment shall consist of that portion of the general sales tax collected by the district in an amount determined by the board of commissioners and which is in lieu of other such taxes levied by other taxing authorities.

G. Term. The district shall dissolve and cease to exist one year after the date all bonds, notes, and other evidences of indebtedness of the district, including refunding bonds are paid in full as to both principal and interest; however, in no event shall the district have an existence of less than three years.

H. Liberal construction. This Section, being necessary for the welfare of the city and its residents, shall be liberally construed to effect the purposes thereof.

Acts 2003, No. 834, §1, eff. July 1, 2003; Acts 2006, No. 850, §4, eff. July 11, 2006.

NOTE: See Acts 2006, No. 850, §3, relative to intent of Act to conform Part III of Chapter 27 of Title 33 with certain La. Supreme Court decisions.



RS 33:9038.55 - Conditions on use of certain lands for economic development; East Baton Rouge Parish

§9038.55. Conditions on use of certain lands for economic development; East Baton Rouge Parish

Notwithstanding any other provision of law to the contrary, neither the parish of East Baton Rouge nor any municipality within such parish shall move a zoo from the site on which it is located on August 15, 2004, to create an economic development district, until the current site has a suitable replacement for use of the property, as determined by the governing authority of the parish.

Acts 2004, No. 897, §1; Acts 2006, No. 850, §4, eff. July 11, 2006; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.

NOTE: See Acts 2006, No. 850, §3, relative to intent of Act to conform Part III of Chapter 27 of Title 33 with certain La. Supreme Court decisions.



RS 33:9038.56 - City of Opelousas Special District

§9038.56. City of Opelousas Special District

A. Creation. The governing authority of the city of Opelousas may create a special district and political subdivision of the state, hereinafter referred to as the "district".

B. Boundaries. The boundaries of the district shall be the same as the area known as the city of Opelousas.

C. Purpose. The district shall have as its purpose to create housing, renovate and restore the historic district, and all new developments in the district, as well as the development and implementation of a strategic plan.

D.(1) Governance. In order to provide for the orderly development of the district and to effectuate the purposes of the district, the district shall be administered and governed by a board of commissioners and shall consist of the following:

(a) The mayor of the city of Opelousas or her designee who shall serve for a period of four years.

(b) Three members appointed by the mayor from the three council districts which encompass the district who shall serve for a period of four years.

(c) The executive director of the city of Opelousas Community Development and Tourism group.

(2) The appointing authority shall have the authority to replace or fill any vacancy of an unexpired term of the member that they appointed for cause stated in writing.

(3) All members on the board shall serve without compensation.

(4) The board shall keep minutes of all meetings and shall make them available for inspection through the board's secretary. The minute books and archives of the special district shall be maintained by the board's secretary. The monies, funds, and accounts of the district shall be in the official custody of the board.

(5) The board shall adopt bylaws and prescribe rules to govern its meetings. The members of the board shall serve without salary or per diem and shall be entitled to reimbursement for reasonable, actual and necessary expenses incurred in the performance of their duties.

(6) The domicile of the board shall be established by the board at a location within the special district.

(7) The board shall elect from its own members a president, secretary, and treasurer, whose duties shall be common to such offices or may be provided by bylaws. The office of secretary and treasurer may be held by one person. The board shall hold regular meetings and may hold special meetings as provided in the bylaws. All such meetings shall be public meetings subject to the provisions of R.S. 42:11 et seq., relative to open meetings.

(8) Members appointed as provided for in Paragraph (1) of this Subsection, as near as practicable, shall include those with the following backgrounds and expertise:

(a) Real estate broker or real estate developer.

(b) Banker.

(c) Economic consultant.

(d) Architect or engineer.

(e) Planner or urban developer.

(f) Citizen who is a successful business owner.

E. Rights and powers. The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision and special taxing district necessary or convenient for the carrying out of its objects and purposes including but not limited to the following:

(1) To sue and to be sued.

(2) To adopt bylaws and rules and regulations.

(3) To receive by gift, grant, donation or otherwise any sum of money, property, aid or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(4) For the public purposes of the district to enter into contracts, agreements or cooperative endeavors with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or individual.

(5) Appoint officers, agents, and employees, prescribe their duties, and fix their compensation. The board may appoint or hire an executive director as it deems necessary for the purpose of carrying out its day-to-day work operations for convenience and effectiveness in the administration of plans. The board may contract with consultants for project management and with developers or planners for such services as it may require. The board may delegate certain authority to its employees, consultants and executive director to act on its behalf which delegation of authority shall be specific and in writing.

(6) To acquire by gift, grant, purchase, lease, or otherwise such property as may be necessary or desirable for carrying out the objectives and purposes of the district and to mortgage and sell such property.

(7) In its own name and on its own behalf to incur debt and to issue bonds, notes, certificates and other evidences of indebtedness. For this purpose the district shall be deemed and considered to be an issuer for purposes of R.S. 33:9037 and shall, to the extent not in conflict with this Section, be subject to the provisions of R.S. 33:9037. The tax to repay the bonded indebtedness shall be levied through an ordinance adopted by the district's board, only after a special election is held for the purpose of approving the tax by a majority of the electors voting.

(8) Establish such funds or accounts as are necessary for the conduct of the affairs of the district.

(9) The board shall prepare an annual budget of its operating expenses, the total amount of which, exclusive of gifts, shall be within the total amounts appropriated for the purpose by the board.

(10) The board of commissioners shall have an annual audit of its operating expenses available for public review.

F. Term. The district shall dissolve and cease to exist one year after the earlier* of the date all bonds, notes, and other evidences of indebtedness of the district, including refunding bonds are paid in full as to both principal and interest; however, under no event shall the district have an existence of less than three years.

G. After the designation of the boundaries of the sales tax area, the district shall designate the local sales taxes which are to be used in determining the sales tax increments and the initial annual baseline collection rate for the sales tax area, which shall be the amount of such designated sales taxes collected in the sales tax area in the fiscal year of the district most recently completed prior to the establishment of the sales tax area. In addition, a monthly baseline collection rate shall be determined by dividing the initial annual baseline collection rate by twelve. The initial annual baseline collection rate and the monthly baseline collection rate shall be certified by the chief financial officer or equivalent of the district. The certification shall also be published one time in the official journal of the city of Opelousas. If the amounts of the initial annual baseline collection rate and the monthly baseline collection rate are not contested within thirty days after the said publication, then such amounts shall be conclusively presumed to be valid, and no court shall have any jurisdiction to alter or invalidate the designation of the amount of either the initial annual baseline collection rate or the monthly baseline collection rate.

H. The provisions of this Section shall not affect any school system or law enforcement agency for any purpose.

I. Liberal construction. This Section, being necessary for the welfare of the city and its residents, shall be liberally construed to effect the purposes thereof.

Acts 2004, No. 897, §1; Acts 2006, No. 850, §4, eff. July 11, 2006.

*As appears in enrolled bill.

NOTE: See Acts 2006, No. 850, §3, relative to intent of Act to conform Part III of Chapter 27 of Title 33 with certain La. Supreme Court decisions.



RS 33:9038.57 - Taxing district in the city of Lake Charles

§9038.57. Taxing district in the city of Lake Charles

A. Creation. The governing authority of the city of Lake Charles is hereby authorized to create, by ordinance, a special taxing district and political subdivision of the state, referred to in this Section as the "district".

B. Boundaries. The district shall be comprised of all or a portion of the area of land described in R.S. 33:4699.1.

C. Purpose. (1) The district shall have as its purpose cooperative economic development with the city of Lake Charles, in order to provide for the financing of the costs and expenses associated with the following:

(a) The renovation, restoration, and development of a hotel in the city of Lake Charles within the area of the district set forth in Subsection B of this Section.

(b) The utilization of sales tax increment financing of the costs and expenses associated with infrastructure improvements constructed in accordance with the Downtown Plan for the commercial or residential development of all or any portion of the property located within the boundaries of the district in accordance with the terms and conditions of the voter referendum held on May 5, 2007, and the design guidelines as referenced therein.

(c) The site plan for any hotel constructed immediately adjacent to the Lake Charles Civic Center pursuant to the authority of this Subsection shall set forth the elevation and design of the hotel and designate the parking area reserved for hotel guests. This site plan shall be approved by ordinance prior to construction of the hotel by the governing authority of the city of Lake Charles.

(2) As used herein, the term "costs and expenses" shall include the costs of construction, renovation, or relocation of the following:

(a) The hotel and related improvements.

(b) Public buildings and other public structures such as parking garages, streets, sidewalks, streetlights, boardwalks, piers, marinas, and related works, utilities, and fixtures.

(c) Any other costs associated with an economic development project as provided for in R.S. 33:9035.1.

D. Governance. In order to provide for the orderly development of the district and effectuation of the purposes of the district, the district shall be administered and governed by a board of commissioners established by the ordinance creating the district.

E. Rights and powers. The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision and special taxing district necessary or convenient for the carrying out of its objects and purposes including but not limited to the following:

(1) To sue and to be sued.

(2) To adopt bylaws and rules and regulations.

(3) To receive by gift, grant, donation, or otherwise any sum of money, property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(4) For the public purposes of the district to enter into contracts, agreements, or cooperative endeavors with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or individual.

(5) Appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(6) To acquire by gift, grant, purchase, lease, or otherwise such property as may be necessary or desirable for carrying out the objectives and purposes of the district and to mortgage and sell such property.

(7) In its own name and on its own behalf to incur debt and to issue bonds, notes, certificates, and other evidences of indebtedness. For this purpose the district shall be deemed and considered to be an issuer for purposes of R.S. 33:9037 and shall, to the extent not in conflict with this Section, be subject to the provisions of R.S. 33:9037.

(8) Establish such funds or accounts as are necessary for the conduct of the affairs of the district.

F. Hotel occupancy tax. (1) In order to provide funds for the purposes of the district, the district, acting by and through its board of commissioners, is hereby authorized to levy and collect a tax upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities within the area provided for in Subsection B of this Section. The tax rate shall be at least equal to the aggregate rate of all such taxes levied and collected within the city of Lake Charles by the state of Louisiana, local governmental subdivisions, and other political subdivisions or special taxing districts, except for the rate of the tax on the occupancy of hotel rooms levied by the Lake Charles/Southwest Louisiana Convention and Visitors Bureau.

(2)(a) The word "hotel" as used herein shall mean and include any establishment, public or private, engaged in the business of furnishing or providing rooms and overnight camping facilities intended or designed for dwelling, lodging, or sleeping purposes to transient guests where such establishment consists of two or more guest rooms and does not encompass any hospital, convalescent, or nursing home or sanitarium, or any hotel-like facility operated by or in connection with a hospital or medical clinic providing rooms exclusively for patients and their families.

(b) The tax shall be paid by the person who exercises or is entitled to occupancy of the hotel room and shall be paid at the time the rent or fee of occupancy is paid. The word "person" as used herein shall have the same meaning as contained in R.S. 47:301(8).

(c) The hotel shall not advertise room rates to the general public at below market rates for comparable hotels as reflected in the information received by the Lake Charles/Southwest Louisiana Convention and Visitors Bureau. If this information is not available, the district may use data collected by any other public agency which regularly creates or receives data regarding room rates for comparable hotels in the parish.

(3) The tax so authorized shall be imposed by ordinance adopted by the district, acting by and through its board of commissioners, without the need of an election.

(4) It is hereby recognized that without the accomplishment of the purposes of the district that there would be no collection of a hotel occupancy tax by any taxing authority within the district. Accordingly, if the district elects to levy and collect the tax authorized in this Subsection, such levy shall be deemed to supersede and be in lieu of any other tax on hotel occupancy within the district except for the following:

(a) The tax on the occupancy of hotel rooms levied by the Southwest Louisiana Convention and Visitors Bureau.

(b) Any hotel occupancy tax which is levied on a per head or per person basis.

G. Hotel occupancy tax financing. (1)(a) The district may issue revenue bonds payable from an irrevocable pledge and dedication of up to the full amount of hotel occupancy tax increments, in an amount to be determined by the district, to finance or refinance any project or projects, or parts thereof, which are consistent with the purposes of the district. A hotel occupancy tax increment shall consist of that portion of the hotel occupancy tax revenues collected by the district in an amount determined by the board of commissioners and which is in lieu of other such taxes levied by other taxing authorities.

(b) Dedication of hotel occupancy tax increments to pay the revenue bonds shall not impair existing obligations of the district and shall not include tax revenues previously dedicated by the district for a special purpose.

(2) The district may pledge the taxes collected under the authority of this Section to any financing of the hotel property in furtherance of the purposes of the district. Such financing may include but shall not be limited to loans, mortgages, the issuance of bonds, or the issuance of certificates of indebtedness.

H. Bonds. (1)(a) In addition to any other authority provided for in this Section and pursuant to a cooperative endeavor agreement authorized by R.S. 33:9038.34(A), the district may issue revenue bonds payable solely from an irrevocable pledge and dedication of up to the full amount of any sales tax increments designated by the board of commissioners of the district to finance or refinance or to pay all of or a portion of the costs of projects associated with infrastructure improvements constructed in accordance with the Downtown Plan for the commercial or residential development of all or any portion of the property located within the boundaries of the district.

(b) For purposes of this Subsection, the "costs of projects associated with infrastructure improvements" means the costs of construction, renovation or relocation of public improvements, including but not limited to public buildings and other public structures such as streets, sidewalks, streetlights, boardwalks, piers, marinas, and related works, utilities, or fixtures. Such cost shall also include the costs of surveys and the professional fees associated with the preparation of plans and specifications associated with the project's development.

(2)(a) Notwithstanding the limitations on the use of state sales tax provided in R.S. 33:9038.34(A), a sales tax increment may consist of that portion of state sales tax revenues of any or all taxing authorities including the state of Louisiana and any political subdivision whose boundaries are coterminous with those of the state collected each year on the sale at retail, the use, the lease or rental, the consumption and storage for use or consumption of tangible personal property and on sales of services, all as defined in R.S. 47:301 et seq., or any other appropriate provision or provisions of law, as amended, from taxpayers located within an area of the district designated by the board of commissioners as provided for in Subparagraph (b) of this Paragraph which exceeds the sales tax revenues that were collected by such taxing authorities in the year immediately prior to the year of designation of such area.

(b)(i) The board of commissioners of the district shall establish the area from which sales tax increments are to be pledged and dedicated to the payment of the revenue bonds, hereafter referred to as the "sales tax area." After the establishment of the boundaries of the sales tax area, the board shall designate the initial annual baseline collection rate for the sales tax area, which shall be the amount of the sales taxes collected in the sales tax area in the fiscal year of the city of Lake Charles most recently completed prior to the establishment of the sales tax area. In addition, a monthly baseline collection rate shall be determined by dividing the initial annual baseline collection rate by twelve.

(ii) The initial annual baseline collection rate and the monthly baseline collection rate shall be certified by the chief financial officer of the city of Lake Charles. The certification shall also be published one time in the official journal of the city of Lake Charles.

(iii) If the amounts of the initial annual baseline collection rate and the monthly baseline collection rate are not contested within thirty days after the said publication, then such amounts shall be conclusively presumed to be valid, and no court shall have any jurisdiction to alter or invalidate the designation of the amount of either the initial annual baseline collection rate or the monthly baseline collection rate.

(c) The increment of the sales taxes which are to be pledged and dedicated to the payment of the revenue bonds shall be the amount of the sales taxes which are collected in the sales tax area each year in excess of the initial annual baseline collection rate. Such pledged sales tax increment may include all or any portion of such excess as determined by the board of commissioners of the district.

(3) Dedication of sales tax increments to pay the revenue bonds shall not impair existing obligations and shall not include tax revenues of a tax authority previously dedicated for a special purpose unless a majority of the electors within the territorial jurisdiction of such tax authority voting at an election held for such purpose approves the use of such tax for the purposes provided for in this Subsection.

I. Contesting ordinance or resolution; time limit. Any ordinance or resolution adopted by the district authorizing the pledge of tax increments collected, as provided in this Section, to secure bonds, debt obligations, or any other authorized financing shall be published at least twice in the official journal of the city of Lake Charles within ten days after adoption. Such publication shall include a notice advising the public that for thirty days after the date of last publication, any person in interest may contest the legality of the ordinance or resolution and of any provision therein made for the security and payment of the debt obligation or the levy and collection of such taxes by filing the appropriate legal action in the Fourteenth Judicial District Court of Calcasieu Parish. After that time, no one shall have any cause of action to test the regularity, formality, legality, or effectiveness of the ordinance or resolution, and provision thereof for any cause whatever. Thereafter, it shall be conclusively presumed that every legal requirement for the levy and collection of taxes, the issuance of bonds or other debt obligations, or the pledge of tax increments collected, including all things pertaining to the authorizing thereof, has been complied with. No court shall have authority to inquire into any of these matters after the thirty day period after publication.

J. Term. The district shall dissolve and cease to exist one year after the date all bonds, notes, and other evidences of indebtedness of the district, including refunding bonds are paid in full as to both principal and interest.

K. Liberal construction. This Section, being necessary for the welfare of the city of Lake Charles and its residents, shall be liberally construed to effect the purposes thereof.

Acts 2004, No. 423, §1, eff. July 1, 2004; Acts 2006, No. 551, §1, eff. June 22, 2006; Acts 2006, No. 850, §4, eff. July 11, 2006; Acts 2015, No. 268, §1.

NOTE: See Acts 2006, No. 850, §3, relative to intent of Act to conform Part III of Chapter 27 of Title 33 with certain La. Supreme Court decisions.



RS 33:9038.58 - Town of Washington Special District

§9038.58. Town of Washington Special District

A. Creation. The governing authority of the town of Washington may create a special district and political subdivision of the state, hereinafter referred to as the "district".

B. Boundaries. The boundaries of the district shall be the same as that of the town of Washington.

C. Purpose. The district shall have as its purpose to create housing, renovate and restore any historical properties, and to provide for economic development for the town or the district.

D.(1) Governance. In order to provide for the orderly development of the district and to effectuate the purposes of the district, the district shall be administered and governed by a board of commissioners and shall consist of the following:

(a) The mayor of the town of Washington or his designee who shall serve until the last day of the term of the mayor.

(b) Three members appointed by the governing authority of the town from the town at-large who shall serve until the last day of the terms of the governing authority.

(2) The appointing authority shall have the authority to replace the member that it appointed for cause stated in writing or to fill any vacancy of an unexpired term.

(3) All members on the board shall serve without salary, per diem, or other compensation, except that they shall be entitled to reimbursement for reasonable, actual, and necessary expenses incurred in the performance of their duties, which are not otherwise subject to reimbursement.

(4) A majority of the members of the board shall be a quorum. The board shall keep minutes of all meetings and shall make them available for inspection through the board's secretary. The minute books and archives of the special district shall be maintained by the board's secretary. The monies, funds, and accounts of the district shall be in the official custody of the board.

(5) The board shall adopt bylaws and prescribe rules to govern its meetings.

(6) The domicile of the board shall be established by the board at a location within the special district.

(7) The board shall elect from its own members a president, secretary, and treasurer, whose duties shall be common to such offices or may be provided by bylaws. The office of secretary and treasurer may be held by one person. The board shall hold regular meetings and may hold special meetings as provided in the bylaws. All such meetings shall be public meetings subject to the provisions of R.S. 42:11 et seq., relative to open meetings.

E.(1) Rights and powers. The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision and special taxing district necessary or convenient for the carrying out of its objects and purposes including but not limited to the following:

(a) To sue and to be sued.

(b) To adopt bylaws and rules and regulations.

(c) To receive by gift, grant, donation or otherwise any sum of money, property, aid or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(d) For the public purposes of the district to enter into contracts, agreements or cooperative endeavors with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or individual.

(e) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation. The board may appoint or hire an executive director as it deems necessary for the purpose of carrying out its day-to-day work operations for convenience and effectiveness in the administration of plans. The board may contract with consultants for project management and with developers or planners for such services as it may require. The board may delegate certain authority to its employees, consultants and executive director to act on its behalf, which delegation of authority shall be specific and in writing.

(f) To acquire by gift, grant, purchase, lease, or otherwise such property as may be necessary or desirable for carrying out the objectives and purposes of the district and to mortgage and sell such property.

(g) In its own name and on its own behalf to incur debt and to issue bonds, notes, certificates and other evidences of indebtedness. For this purpose the district shall be deemed and considered to be an issuer for purposes of R.S. 33:9037 and shall, to the extent not in conflict with this Section, be subject to the provisions of R.S. 33:9037. The tax to repay the bonded indebtedness shall be levied through an ordinance adopted by the district's board, only after a special election is held for the purpose of approving the tax by a majority of the electors voting.

(h) To establish such funds or accounts as are necessary for the conduct of the affairs of the district.

(2) The board shall prepare an annual budget of its operating expenses, the total amount of which, exclusive of gifts, shall be within the total amounts appropriated for the purpose by the board.

(3) The board of commissioners shall have an annual audit of its operating expenses available for public review.

F. Term. The district shall dissolve and cease to exist one year after the earlier of the date all bonds, notes, and other evidences of indebtedness of the district, including refunding bonds are paid in full as to both principal and interest; however, under no event shall the district have an existence of less than three years.

G.(1) For purposes of implementing tax increment financing as provided for in this Part, the board shall have all authorities provided for in R.S. 33:9038.34 to implement sales tax increment financing. However, any tax or portion of a tax which has been previously dedicated to another purpose according to a proposition approved by voters shall be used as such a tax increment only if approved by a majority of the voters of the district in an election held for such purpose.

(2) The board shall designate the boundaries of a sales tax area and shall designate the local sales taxes, which are to be used in determining the sales tax increments and the initial annual baseline collection rate for the sales tax area, which shall be the amount of such designated sales taxes collected in the sales tax area in the fiscal year of the district most recently completed prior to the establishment of the sales tax area. In addition, a monthly baseline collection rate shall be determined by dividing the initial annual baseline collection rate by twelve. The initial annual baseline collection rate and the monthly baseline collection rate shall be certified by the chief financial officer or equivalent of the district. The certification shall also be published one time in the official journal of the town of Washington. If the amounts of the initial annual baseline collection rate and the monthly baseline collection rate are not contested within thirty days after the said publication, then such amounts shall be conclusively presumed to be valid, and no court shall have any jurisdiction to alter or invalidate the designation of the amount of either the initial annual baseline collection rate or the monthly baseline collection rate.

H. The provisions of this Section shall not affect any school system or law enforcement agency for any purpose.

I. Liberal construction. This Section, being necessary for the welfare of the town and its residents, shall be liberally construed to effect the purposes thereof.

Acts 2006, No. 531, §1.



RS 33:9038.59 - New Orleans City Park Taxing District

§9038.59. New Orleans City Park Taxing District

A. Creation. The New Orleans City Park Taxing District, a special taxing district and political subdivision of the state, hereinafter referred to as the "district" is hereby created in the parish of Orleans.

B. Boundaries. The district shall be the same as the area known as New Orleans City Park.

C. Purpose. The district is created to provide for cooperative economic development between the city of New Orleans, the New Orleans City Park Improvement Association, and the district in order to provide for the renovation, restoration, and development of the property in the city of New Orleans which is known as New Orleans City Park.

D. Governance. (1) In order to provide for the orderly development of the district and effectuation of the purposes of the district, the district shall be administered and governed by a board of commissioners of four persons comprised as follows:

(a) The president of the city council of the city of New Orleans.

(b) The secretary of the Department of Culture, Recreation, and Tourism.

(c) The president of the board of commissioners of the New Orleans City Park Improvement Association.

(d) The chief executive officer of New Orleans City Park.

(2) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available for inspection through the board's secretary. The minute books and archives of the district shall be maintained by the board's secretary. The monies, funds, and accounts of the district shall be in the official custody of the board.

(3) The board shall adopt bylaws and prescribe rules to govern its meetings. The members of the board shall serve without salary or per diem and shall be entitled to reimbursement for reasonable, actual and necessary expenses incurred in the performance of their duties.

(4) The domicile of the board shall be established by the board at a location within the district.

(5) The board shall elect from its own members a president, vice-president, secretary and treasurer, whose duties shall be common to such offices or as may be provided by bylaws adopted by the district. At the option of the board or as provided in the bylaws, the offices of secretary and treasurer may be held by one person. The board shall hold regular meetings and may hold special meetings as provided in the bylaws. All such meetings shall be public meetings subject to the provisions of R.S. 42:11 et seq.

E. Rights and powers. The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision and special taxing district necessary or convenient for the carrying out of its objects and purposes including but not limited to the following:

(1) To sue and to be sued.

(2) To adopt bylaws and rules and regulations.

(3) To receive by gift, grant, donation or otherwise any sum of money, property, aid or assistance from the United States, the state, or any political subdivision thereof, or any person, firm, or corporation.

(4) For the public purposes of the district, to enter into contracts, agreements or cooperative endeavors with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or individual.

(5) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(6) To acquire by gift, grant, purchase, lease, or otherwise such property as may be necessary or desirable for carrying out the objectives and purposes of the district and to mortgage and sell such property.

(7) In its own name and on its own behalf, to incur debt and to issue bonds, notes, certificates and other evidences of indebtedness. For this purpose the district shall be deemed and considered to be an issuer for purposes of R.S. 33:9037 and shall, to the extent not in conflict with this Section, be subject to the provisions of R.S. 33:9037.

(8) To establish such funds or accounts as are necessary for the conduct of the affairs of the district.

F. Term. The district shall dissolve and cease to exist one year after the later of the date all bonds, notes, and other evidences of indebtedness of the district, including refunding bonds are paid in full as to both principal and interest or the date the district determines that any economic development special trust fund which may be created by the district shall no longer be funded; however, under no event shall the district have an existence of less than three years or more than thirty years.

G.(1) For purposes of implementing tax increment financing as provided for in this Part, the board shall have all authorities provided for in R.S. 33:9038.34 to implement sales tax increment financing, including in particular the provisions of R.S. 33:9038.34(O), except that the provisions of R.S. 33:9038.34(A)(6) shall not be applicable and instead Paragraph (2) of this Subsection shall control the process for the dedication of any state of Louisiana sales tax increments. However, any tax or portion of a tax which has been previously dedicated to another purpose according to a proposition approved by voters shall be used as such a tax increment only if approved by a majority of the voters of the taxing authority levying the tax voting on the proposition in an election held for such purpose.

(2) Subject to dedication by law, state of Louisiana sales tax increments may be dedicated to pay the revenue bonds of a local economic development project but shall not exceed the aggregate portion of the local sales tax increment dedicated for such purposes. Prior to the dedication of state sales tax increments to pay revenue bonds for a local economic development project, the commissioner of administration shall submit the proposed project to the Joint Legislative Committee on the Budget for approval. The submittal shall include a written evaluation and determination by the division of administration and certification by the Department of Revenue of the anticipated increase in state sales tax revenues to be collected within the state over state sales tax revenues that were collected within the state in the year immediately prior to the year in which the project is submitted to the committee that would be a direct result of the project. In determining whether to approve the dedication of state sales tax increments, the Joint Legislative Committee on the Budget shall take into account whether the city of New Orleans has agreed to the dedication of a portion of the city's sales tax for a local economic project or projects in the district, including the length of time for any such dedication and the amount of any such dedication. In addition, subject to the provisions of R.S. 33:9029.2, any cooperative endeavor agreement or other agreement providing for the expenditure of funds collected by the state as state sales tax increments and dedicated to a project or for the payment of revenue bonds therefor shall be subject to approval by the State Bond Commission prior to execution by the state, except the provisions of R.S. 33:9029.2(A)(2) and (B) as to the submission of applications or filing of suits by the Department of Economic Development shall not apply. Any application to the State Bond Commission for such approval shall be submitted by the district. Any suit to determine the validity of any cooperative endeavor agreement prior to the execution thereof pursuant to the provisions of Part XVI of Chapter 32 of Title 13 of the Louisiana Revised Statutes of 1950 as though the agreement constituted the issuance of bonds of a governmental unit may be filed by the district.

(3) The board shall designate the boundaries of a sales tax area and shall designate the local sales taxes, which are to be used in determining the sales tax increments and the initial annual baseline collection rate for the sales tax area, which shall be the amount of such designated sales taxes collected in the sales tax area in the fiscal year of the district most recently completed prior to the establishment of the sales tax area. In addition, a monthly baseline collection rate shall be determined by dividing the initial annual baseline collection rate by twelve. The initial annual baseline collection rate and the monthly baseline collection rate shall be certified by the chief financial officer or equivalent of the district. The certification shall also be published one time in the official journal of the parish of Orleans. If the amounts of the initial annual baseline collection rate and the monthly baseline collection rate are not contested within thirty days after said publication, then such amounts shall be conclusively presumed to be valid, and no court shall have jurisdiction to alter or invalidate the designation of the amount of either the initial annual baseline collection rate or the monthly baseline collection rate.

H. The provisions of this Section shall not affect any school system or law enforcement agency for any purpose.

I. Liberal construction. This Section, being necessary for the welfare of the parish and its residents, shall be liberally construed to effect the purposes thereof.

Acts 2007, No. 266, §1; Acts 2012, No. 490, §1, eff. June 5, 2012.



RS 33:9038.60 - Westmoreland Special District

§9038.60. Westmoreland Special District

A. Creation. The governing authority of the parish of East Baton Rouge may create a special district and political subdivision of the state, hereinafter referred to as the "district".

B. Boundaries. The boundaries of the district shall be the same as that of the area known as the Westmoreland Shopping Center, which is located on Government Street in the city of Baton Rouge.

C. Purpose. The district is created to provide for cooperative economic development between the district, the city of Baton Rouge, and the owner or owners of businesses and property within the district in order to provide for renovation, restoration, and development within the district.

D.(1) Governance. In order to provide for the orderly development of the district and to effectuate the purposes of the district, the district shall be administered and governed by a board of commissioners and shall consist of the following:

(a) The mayor-president of the parish of East Baton Rouge or his designee, who shall serve until the last day of the term of the mayor.

(b) The owner of the Westmoreland Shopping Center or his designated representative.

(c) The metropolitan council member whose council district encompasses the district.

(d) The state senator and representative whose senatorial and house districts encompass the district.

(2) The appointing authority shall have the authority to replace the member that it appointed for cause stated in writing or to fill any vacancy of an unexpired term.

(3) All members on the board shall serve without salary, per diem, or other compensation, except that they shall be entitled to reimbursement for reasonable, actual, and necessary expenses incurred in the performance of their duties, which are not otherwise subject to reimbursement.

(4) A majority of the members of the board shall be a quorum. The board shall keep minutes of all meetings and shall make them available for inspection through the board's secretary. The minute books and archives of the special district shall be maintained by the board's secretary. The monies, funds, and accounts of the district shall be in the official custody of the board.

(5) The board shall adopt bylaws and prescribe rules to govern its meetings.

(6) The domicile of the board shall be established by the board at a location within the special district.

(7) The board shall elect from its own members a president, secretary, and treasurer, whose duties shall be common to such offices or may be provided by bylaws. The office of secretary and treasurer may be held by one person. The board shall hold regular meetings and may hold special meetings as provided in the bylaws. All such meetings shall be public meetings subject to the provisions of R.S. 42:11 et seq., relative to open meetings.

E.(1) Rights and powers. The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision and special taxing district necessary or convenient for the carrying out of its objects and purposes, including but not limited to the following:

(a) To sue and be sued.

(b) To adopt bylaws and rules and regulations.

(c) To receive by gift, grant, donation, or otherwise any sum of money, property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(d) For the public purposes of the district, to enter into contracts, agreements, or cooperative endeavors with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or individual.

(e) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation. The board may appoint or hire an executive director as it deems necessary for the purpose of carrying out its day-to-day work operations for convenience and effectiveness in the administration of plans. The board may contract with consultants for project management and with developers or planners for such services as it may require. The board may delegate certain authority to its employees, consultants, and executive director to act on its behalf, which delegation of authority shall be specific and in writing.

(f) To acquire by gift, grant, purchase, lease, or otherwise such property as may be necessary or desirable for carrying out the objectives and purposes of the district and to mortgage and sell such property.

(g) In its own name and on its own behalf, to incur debt and to issue bonds, notes, certificates, and other evidences of indebtedness. For this purpose the district shall be deemed and considered to be an issuer for purposes of R.S. 33:9037 and shall, to the extent not in conflict with this Section, be subject to the provisions of R.S. 33:9037. The tax to repay the bonded indebtedness shall be levied through an ordinance adopted by the district's board, only after a special election is held for the purpose of approving the tax by a majority of the electors voting.

(h) To establish such funds or accounts as are necessary for the conduct of the affairs of the district.

(2) The board shall prepare an annual budget of its operating expenses, the total amount of which, exclusive of gifts, shall be within the total amounts appropriated for the purpose by the board.

(3) The board of commissioners shall have an annual audit of its operating expenses available for public review.

F. Term. The district shall dissolve and cease to exist one year after the date all bonds, notes, and other evidences of indebtedness of the district, including refunding bonds, are paid in full as to both principal and interest; however, under no event shall the district have an existence of less than three years or more than thirty years.

G.(1) For purposes of implementing tax increment financing as provided for in this Part, the board shall have all authorities provided for in R.S. 33:9038.34 to implement sales tax increment financing. However, any tax or portion of a tax which has been previously dedicated to another purpose according to a proposition approved by voters shall be used as such a tax increment only if approved by a majority of the voters of the taxing authority levying the tax voting on the proposition in an election held for such purpose.

(2) The board shall designate the boundaries of a sales tax area and shall designate the local sales taxes, which are to be used in determining the sales tax increments, including state sales tax increments, and the initial annual baseline collection rate for the sales tax area, which shall be the amount of such designated sales taxes collected in the sales tax area in the fiscal year of the district most recently completed prior to the establishment of the sales tax area. In addition, a monthly baseline collection rate shall be determined by dividing the initial annual baseline collection rate by twelve. The initial annual baseline collection rate and the monthly baseline collection rate shall be certified by the chief financial officer or equivalent of the district. The certification shall also be published one time in the official journal of the parish of East Baton Rouge. If the amounts of the initial annual baseline collection rate and the monthly baseline collection rate are not contested within thirty days after such publication, then such amounts shall be conclusively presumed to be valid, and no court shall have any jurisdiction to alter or invalidate the designation of the amount of either the initial annual baseline collection rate or the monthly baseline collection rate.

H. The provisions of this Section shall not affect any school system or law enforcement agency for any purpose.

I. Liberal construction. This Section, being necessary for the welfare of the town and its residents, shall be liberally construed to effect the purposes thereof.

Acts 2007, No. 405, §1.



RS 33:9038.61 - Tax increment financing; certain purposes; city of Baton Rouge

§9038.61. Tax increment financing; certain purposes; city of Baton Rouge

A. The provisions of this Section shall be applicable to the city of Baton Rouge. The provisions of this Part not in conflict with this Section shall apply to the city of Baton Rouge.

B. Creation. The governing authority of a city may create a special taxing district and political subdivision of the state, referred to in this Section as the "district", to fund construction of or renovations to a hotel and related facilities in the city.

C. Boundaries. Notwithstanding any provision of this Section to the contrary, the boundaries of any such district or districts created pursuant to the provisions of this Section in the city of Baton Rouge shall only be in the following lots or parcels of ground:

(1) A certain lot or parcel of ground composed of two (2) fractional lots, together with the building and improvements, situated in that subdivision of the City of Baton Rouge, known as BEAUREGARD TOWN and being designated according to the official map of said city made by F. F. Pillet, C. E., adopted by the Commission Council on October 21, 1930 as the West one-half (W-1/2) of Lots One (1) and Two (2), Square Twenty-nine (29), said Beauregard Town, said lot herein described measuring sixty-four (64) feet front on the South side of North Boulevard by a depth of one hundred twenty-eight (128) feet between equal and parallel lines and along St. Ferdinand Street.

(2) One certain lot or parcel of ground, together with all the buildings and improvements thereon, situated in the parish of East Baton Rouge, state of Louisiana, in that subdivision known as HICKEY, DUNCAN & MATHER TOWN, and begin designated on the official plan of said subdivision, on file and of record in the office of the Clerk and Recorder of said parish and state, as Lot Number Five (5), Square Two (2) or Ninety-four (94), said subdivision, said lot herein described measuring sixty-four (64) feet front on Lafayette Street by a depth of one hundred twenty-eight (128) feet between equal and parallel lines and along Convention Street, said lot containing 8,192 square feet or 0.188 acres.

D. Purpose. The district shall have as its purpose cooperative economic development between the city, the hotel in the district, the district, and the state in order to provide for the renovation, restoration, and development of a hotel in the city.

E. Governance. In order to provide for the orderly development of the district and effectuation of the purposes of the district, the district shall be administered and governed by a board of commissioners established by the municipal governing authority in the ordinance creating the district.

F. Rights and powers. The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision and special taxing district necessary or convenient for the carrying out of its objects and purposes including but not limited to the following:

(1) To sue and to be sued.

(2) To adopt bylaws and rules and regulations.

(3) To receive by gift, grant, donation, or otherwise any sum of money, property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(4) For the public purposes of the district to enter into contracts, agreements, or cooperative endeavors with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or individual.

(5) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(6) To acquire by gift, grant, purchase, lease, or otherwise such property as may be necessary or desirable for carrying out the objectives and purposes of the district and to mortgage and sell such property.

(7) In its own name and on its own behalf to incur debt and to issue bonds, notes, certificates, and other evidences of indebtedness. For this purpose the district shall be deemed and considered to be an issuer for purposes of R.S. 33:9037 and shall, to the extent not in conflict with this Section, be subject to the provisions of R.S. 33:9037.

(8) Establish such funds or accounts as are necessary for the conduct of the affairs of the district.

G. Tax. (1) In order to provide funds for the purposes of the district, the district, acting by and through its board of commissioners, is hereby authorized to levy and collect a tax upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities within the district. The tax rate for such tax shall be at least equal to the aggregate rate of all such taxes levied and collected within the parish by the state of Louisiana, local governmental subdivisions, and other political subdivisions or special taxing districts.

(2)(a) The word "hotel" as used in this Subsection shall mean and include any establishment, both public and private, engaged in the business of furnishing or providing rooms and overnight camping facilities intended or designed for dwelling, lodging, or sleeping purposes to transient guests where such establishment consists of two or more guest rooms and does not encompass any hospital, convalescent, or nursing home or sanitarium, or any hotel-like facility operated by or in connection with a hospital or medical clinic providing rooms exclusively for patients and their families.

(b) The tax shall be paid by the person who exercises or is entitled to occupancy of the hotel room, and shall be paid at the time the rent or fee of occupancy is paid. The word "person" as used in this Subsection shall have the same meaning as contained in R.S. 47:301(8).

(3) The tax so authorized shall be imposed by ordinance adopted by the district, acting by and through its board of commissioners, without the need of an election.

(4) It is hereby recognized that without the accomplishment of the purposes of the district that there would be no collection of a hotel occupancy tax by any taxing authority within the district. Accordingly, except as otherwise provided in this Section, if the district elects to levy and collect the tax authorized in this Subsection, such levy shall be deemed to supersede and be in lieu of any other tax on hotel occupancy within the district except for any such tax which is based on a per head or per person basis.

H. Hotel occupancy tax financing. (1)(a) The district may issue revenue bonds payable from an irrevocable pledge and dedication of up to the full amount of hotel occupancy tax increments, in an amount to be determined by the district and other revenues generated by the district by means other than the levy of taxes, to finance or refinance any project or projects, or parts thereof, which are consistent with the purposes of the district. A hotel occupancy tax increment shall consist of that portion of the hotel occupancy tax revenues collected by the district in an amount determined by the board of commissioners and which is in lieu of other such taxes levied by other taxing authorities. The occupancy tax authorized by R.S. 33:4574.1.1(A)(6) relating to Visit Baton Rouge shall be collected in addition to the occupancy tax authorized in this Section and the proceeds of the avails of the occupancy taxes authorized in R.S. 33:4574.1.1(A)(6) shall be dispersed and used for the purposes set forth therein and as further provided in R.S. 33:4574.1.1(L).

(b) Dedication of hotel occupancy tax increments to pay the revenue bonds, shall not impair existing obligations of the district and shall not include tax revenues previously dedicated by the district for a special purpose.

(2) The district may pledge the taxes collected under the authority of this Section to any financing of the hotel property in furtherance of the purposes of the district. Such financing may include but shall not be limited to loans, mortgages, the issuance of bonds, or the issuance of certificates of indebtedness.

(3) The authority granted to the district pursuant to the provisions of this Section shall be subject to the limitations provided in R.S. 33:9038.42.

I. Term. The district shall dissolve and cease to exist one year after the date all bonds, notes, and other evidences of indebtedness of the district, including refunding bonds, are paid in full as to both principal and interest; however, under no event shall the district have an existence of less than three years or more than thirty years.

J. Liberal Construction. This Section, being necessary for the welfare of the city and its residents, shall be liberally construed to effect the purposes thereof.

Acts 2007, No. 453, §1, eff. July 11, 2007; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Acts 2012, No. 256, §4, eff. May 25, 2012.



RS 33:9038.62 - Gentilly Taxing District; parish of Orleans

§9038.62. Gentilly Taxing District; parish of Orleans

A. Creation. The Gentilly Taxing District, a special taxing district and political subdivision of the state, referred to in this Section as the "district", is hereby created within the parish of Orleans.

B. Boundaries. The boundaries of the district shall encompass the area included within the following perimeter: the London Ave. Canal, Mirabeau, St. Anthony Ave., Filmore Ave., Dreaux Ave., the Industrial Canal, I-10, and I-610.

C. Purpose. The district is created to provide for cooperative economic development between the district, the city of New Orleans, and the owner or owners of businesses and property within the district in order to provide for renovation, restoration, and development within the district.

D.(1) Governance. In order to provide for the orderly development of the district and to effectuate the purposes of the district, the district shall be administered and governed by a seven member board of commissioners, referred to in this Section as the "board". The board shall be composed as follows:

(a) The state representative who represents House District No. 96, or his designee.

(b) The state representative who represents House District No. 97, or his designee.

(c) The state senator who represents Senate District No. 3, or his designee.

(d) The state senator who represents Senate District No. 4, or his designee.

(e) The mayor of the city of New Orleans, or his designee.

(f) The city council member whose district encompasses all or a greater portion of the area of the district, or his designee.

(g) The assessor for the area included within the district, or his designee.

(2)(a) Each designee shall be a resident of the district and a qualified voter of the city of New Orleans. Each designee shall also have his principal place of business in or own property in the district. Each designee shall serve at the pleasure of his respective designating authority. Members shall serve until their successors have been appointed and qualified.

(b) Any vacancy which occurs in the membership of the board shall be filled in the same manner as the original appointment.

(3) As soon as practicable after its appointment, the board shall meet and elect from its members a chairman, a vice chairman, a treasurer, and such other officers as it may deem appropriate. A secretary of the board may be selected from among the members or may be otherwise selected or employed by the board. The duties of the officers shall be fixed by bylaws adopted by the board.

(4) The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business and affairs and shall engage such assistants and employees as is needed to assist the board in the performance of its duties. It shall hold regular meetings as shall be provided by its bylaws and may hold special meetings at such times and places within or without the districts as may be prescribed in its rules or regulations.

(5) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all regular and special meetings and shall make them available to the public in conformance with law.

(6) The members of the board shall serve without compensation; however, they shall receive travel allowance as reimbursement for expenses incurred while attending to the business of the district.

E.(1) Rights and powers. The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision and special taxing district necessary or convenient for the carrying out of its objects and purposes, including but not limited to the following:

(a) To sue and be sued.

(b) To adopt bylaws and rules and regulations.

(c) To receive by gift, grant, donation, or otherwise any sum of money, property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(d) For the public purposes of the district to enter into contracts, agreements, or cooperative endeavors with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or individual.

(e) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation. The board may appoint or hire an executive director as it deems necessary for the purpose of carrying out its day-to-day work operations for convenience and effectiveness in the administration of plans. The board may contract with consultants for project management and with developers or planners for such services as it may require. The board may delegate certain authority to its employees, consultants, and executive director to act on its behalf, which delegation of authority shall be specific and in writing.

(f) To acquire by gift, grant, purchase, lease, or otherwise such property as may be necessary or desirable for carrying out the objectives and purposes of the district and to mortgage and sell such property.

(g) In its own name and on its own behalf to incur debt and to issue bonds, notes, certificates, and other evidences of indebtedness. For this purpose, the district shall be deemed and considered to be an issuer for purposes of R.S. 33:9037 and shall, to the extent not in conflict with this Section, be subject to the provisions of R.S. 33:9037.

(h) To establish such funds or accounts as are necessary for the conduct of the affairs of the district.

(2) The board shall prepare an annual budget of its operating expenses, the total amount of which, exclusive of gifts, shall be within the total amounts appropriated for the purpose by the board.

(3) The board of commissioners shall have an annual audit of its operating expenses available for public review.

F. Term. The district shall dissolve and cease to exist one year after the date all bonds, notes, and other evidences of indebtedness of the district, including refunding bonds, are paid in full as to both principal and interest; however, under no event shall the district have an existence of less than three years or more than ten years.

G.(1) For purposes of implementing tax increment financing as provided for in this Part, the board shall have all authorities provided for in R.S. 33:9038.34 to implement sales tax increment financing. However, any tax or portion of a tax which has been previously dedicated to another purpose according to a proposition approved by voters shall be used as such a tax increment only if approved by a majority of the voters of the taxing authority levying the tax voting on the proposition in an election held for such purpose.

(2)(a) The board shall designate the boundaries of a sales tax area and shall designate the local sales taxes, which are to be used in determining the sales tax increments, and the initial annual baseline collection rate for the sales tax area, which shall be the amount of such designated sales taxes collected in the sales tax area in the fiscal year of the district most recently completed prior to the establishment of the sales tax area. In addition, a monthly baseline collection rate shall be determined by dividing the initial annual baseline collection rate by twelve.

(b) The initial annual baseline collection rate and the monthly baseline collection rate shall be certified by the chief financial officer for the parish of Orleans. The certification shall also be published one time in the official journal of the parish of Orleans.

(c) If the amounts of the initial annual baseline collection rate and the monthly baseline collection rate are not contested within thirty days after the publication, then such amounts shall be conclusively presumed to be valid, and no court shall have any jurisdiction to alter or invalidate the designation of the amount of either the initial annual baseline collection rate or the monthly baseline collection rate.

H. Liberal construction. This Section, being necessary for the welfare of the town and its residents, shall be liberally construed to effect the purposes thereof.

Acts 2008, No. 914, §1, eff. July 11, 2008.



RS 33:9038.63 - Bluebonnet Convention Hotel Taxing District

§9038.63. Bluebonnet Convention Hotel Taxing District

A. Creation. The Bluebonnet Convention Hotel Taxing District, a special taxing district and political subdivision of the state, referred to in this Section as the "district", is hereby created in the city of Baton Rouge, parish of East Baton Rouge, hereinafter referred to as the "city-parish".

B. Boundaries. The district shall be comprised of the following described parcels or tracts of land located in the city-parish, referred to in this Section as the "property":

(1) A certain lot or parcel of ground, situated in the parish of East Baton Rouge, state of Louisiana, formerly a portion of the Gottleib property, located in Section 56, Township 7 South, Range 1 East, GLD, East Baton Rouge Parish, Louisiana and being designated as Tract 2-A-1, as shown on the survey entitled "Map Showing Survey & Subdivision of Tract 2-A, The Former Gottlieb Tract into Tract 2-A-1 & 2-A-2, Located in Section 56, Township 7 South, Range 1 East, GLD, East Baton Rouge Parish, LA for Family Worship Center Church, Inc.," made by Baton Rouge Land Surveying Inc. dated October 27, 2003, recorded with the Clerk and Recorder of Mortgages for East Baton Rouge, Louisiana at Original 680, Bundle 11543, being more particularly described as follows:

Commence at a point which is the intersection of the West right of way line of Bluebonnet Boulevard with the South right of way lines of Anselmo Lane, the actual point of beginning; thence proceed South 28º26'57" West a distance of 100.00 feet to a point; thence proceed North 61º33'03" West a distance of 75.00 feet to a point; thence proceed North 28º26'57" East a distance of 104.50 feet to a point on the South right of way line of Anselmo Lane; thence proceed along a curve to the left bearing North 16º33'02" West, with a radius of 200.00 feet, having an arc length of 42.50 feet to a point; thence proceed South 61º33'03" East a distance of 32.82 feet to a point, the actual point of beginning.

(2) A certain lot or parcel of ground, situated in the parish of East Baton Rouge, state of Louisiana, formerly a portion of the Gottleib property, located in Section 56, Township 7 South, Range 1 East, GLD, East Baton Rouge Parish, Louisiana and being designated as Tract 2-A-2, as shown on the survey entitled "Map Showing Survey & Subdivision of Tract 2-A, The Former Gottlieb Tract into Tract 2-A-1 & 2-A-2, Located in Section 56, Township 7 South, Range 1 East, GLD, East Baton Rouge Parish, LA for Family Worship Center Church, Inc.," made by Baton Rouge Land Surveying Inc., dated October 27, 2003, recorded with the Clerk and Recorder of Mortgages for East Baton Rouge, Louisiana at Original 680, Bundle 11543, being more particularly described as follows:

Commence at a point which is the intersection of the West right of way line of Bluebonnet Boulevard with the South right of way line of Anselmo Lane, South 28º26'57" West a distance of 100.00 feet to a point, being the point of beginning; thence proceed along Bluebonnet Boulevard South 28º26'57" West a distance of 259.55 feet to a point and corner; thence proceed South 82º53'57" West a distance of 90.00 feet to a point and corner; thence proceed North 07º06'03" West a distance of 55.95 feet to a point; thence proceed North 61º22'54" West a distance of 122.64 feet to a point and corner; thence proceed North 00º05'38" West a distance of 124.28 feet to a point and corner; thence proceed North 61º22'54" West a distance of 247.33 feet to a point and corner; thence proceed North 28º38'40" East a distance of 235.31 feet to a point; thence proceed North 30º41'57" East a distance of 323.51 feet to a point; thence proceed North 32º55'33" East a distance of 177.83 feet to a point; thence proceed North 28º27'06" East a distance of 88.11 feet to a point and corner; thence proceed South 56º26'14" East a distance of 161.68 feet; thence proceed along the arc of a curve to the right bearing South 13º58'48" East, a length of 185.25 feet, a radius of 125.00 feet and a chord length of 168.75 feet to a point; thence proceed South 28º26'57" West a distance of 228.90 feet to a point; thence proceed along the arc of a curve to the left bearing North 16º33'02" West, a length of 314.17 feet, a radius of 200.00 feet and a chord length of 282.85 feet to a point and corner; thence proceed South 28º26'57" West a distance of 104.50 feet to a point and corner; thence proceed South 61º33'03" East a distance of 75.00 feet to a point and corner, said point also being the point of beginning.

C. Purpose. The state hereby acknowledges that the property, on which currently remains a vacant, semi-constructed, unused dormitory style facility, has sat as an eyesore and blighted for over twenty years, negatively impacting surrounding businesses, and as such, is in need of an economic development project. The district is created to provide for cooperative economic development among the city-parish, the owner of a hotel in the district, the district and the state, in order to provide for the redevelopment of, and dramatic improvement to, the blighted property within the area of the district located in the city-parish, into a conference style hotel and related facilities.

D. Governance. (1) In order to provide for the orderly development of the district and effectuation of the purposes of the district, the district shall be administered and governed by a board of commissioners, referred to in this Section as the "board", comprised of three persons comprised as follows:

(a) The mayor-president of the city-parish or his designee.

(b) The mayor-president pro-tempore of the city-parish or his designee.

(c) The councilmember for metropolitan council district 3 of the city-parish or his designee.

(2) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available for inspection through the board's secretary-treasurer. The minute books and archives of the district shall be maintained by the board's secretary-treasurer. The monies, funds, and accounts of the district shall be in the official custody of the board.

(3) The board shall adopt bylaws and prescribe rules to govern its meetings. The members of the board shall serve without salary or per diem and shall be entitled to reimbursement for reasonable, actual and necessary expenses incurred in the performance of their duties.

(4) The domicile of the board shall be established by the board at a location within the district.

(5) The board shall elect from its own members a president, vice-president, and a secretary-treasurer, whose duties shall be common to such offices or as may be provided by bylaws adopted by the district. The board shall hold regular meetings and may hold special meetings as provided in the bylaws. All such meetings shall be public meetings subject to the provisions of R.S. 42:11 et seq.

E. Rights and powers. The district, acting by and through its board, shall be a special taxing district and shall have and exercise all powers of a political subdivision and special taxing district necessary or convenient for the carrying out of its objects and purposes including but not limited to the following:

(1) To sue and to be sued.

(2) To adopt bylaws and rules and regulations.

(3) To receive by gift, grant, donation or otherwise any sum of money, property, aid or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(4) For the public purposes of the district to enter into contracts, agreements or cooperative endeavors with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or person, including but not limited to pledge and collateral assignment agreements and tax collection agreements.

(5) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(6) To acquire by gift, grant, purchase, lease, or otherwise such property as may be necessary or desirable for carrying out the objectives and purposes of the district and to mortgage and sell such property.

(7) In its own name and on its own behalf to incur debt and to issue bonds, notes, certificates and other evidences of indebtedness, and in the event the district elects to issue bonds pursuant to the authority under this Section, then the district shall be deemed and considered to be an issuer for purposes of R.S. 33:9037 and shall, to the extent not in conflict with this Section, be subject to the provisions of R.S. 33:9037.

(8) To establish such funds or accounts as are necessary for the conduct of the affairs of the district.

(9) To levy and collect the taxes authorized pursuant to this Section.

(10) To enter into one or more agreements to provide for the collection of the taxes collected within the district and remittance of the taxes to the appropriate recipients.

F. Tax. (1) In order to provide funds for the purposes of the district, the district, acting by and through its board, is hereby authorized to levy and collect within the district, (a) a tax upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities, and (b) a tax upon the sale of food and beverage not intended for home consumption. The aggregate tax rate upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities within the district shall be at least equal to the aggregate rate of all taxes upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities levied and collected within the parish of East Baton Rouge. The aggregate food and beverage tax rate within the district shall be at least equal to the aggregate rate of all food and beverage taxes levied and collected within the parish of East Baton Rouge.

(2)(a) The word "hotel" as used in this Section shall mean and include any establishment, both public and private, engaged in the business of furnishing or providing rooms and overnight camping facilities intended or designed for dwelling, lodging, or sleeping purposes to transient guests where such establishment consists of two or more guest rooms.

(b) The occupancy tax shall be paid by the person who exercises or is entitled to occupancy of the hotel room, and shall be paid at the time the rent or fee of occupancy is paid.

(c) The food and beverage tax shall be paid by the person who pays for the food and beverages at the point of sale.

(d) The word "person" as used in this Section shall have the same meaning as contained in R.S. 47:301(8).

(3) The taxes authorized in this Section shall be imposed by ordinance adopted by the district, acting by and through its board, without the need of an election.

(4) It is hereby recognized that there are currently no hotel occupancy or sales taxes whatsoever generated at the property and that but for the hotel project to be developed at the property within the district, that there would be no collection of a hotel occupancy tax or food and beverage tax by any taxing authority within the district. Accordingly if the district elects to levy and collect the tax authorized in this Section, such levy shall be deemed to supersede and be in lieu of only such other taxes on hotel occupancy and sales within the district that do not secure bonds that have been authorized, that have not been dedicated by other law or by proposition approved by electors voting in an election for such purpose, and that are not based on a per head or per person basis. Additionally, if, during the term of the district, such other taxes on hotel occupancy or sales within the district that are currently not available for use for tax increment financing purposes should subsequently cease to be authorized to secure bonds, cease to secure bonds that have been authorized, or cease to be dedicated by other law or by proposition approved by electors voting in an election for such purpose, and thus, become available for the use of the financing purposes hereunder, then such levy shall at such time be deemed to supersede and be in lieu of such other taxes on hotel occupancy or sales within the district and shall be available for use for the purposes of the district.

G. Tax financing. (1)(a) The district may issue revenue bonds, in one or more series, payable from an irrevocable pledge and dedication of available non-voter elected, pledged or dedicated up to the full amount of hotel occupancy and food and beverage sales tax increments, in an amount to be determined by the district, to finance or refinance any project or projects, or parts thereof, which are consistent with the purposes of the district. Additionally, without the necessity of issuing revenue bonds, the district may pledge the tax increments collected under the authority of this Section to any financing or multiple refinancing of a hotel and related facilities within the district in furtherance of the purposes of the district. Such financing may include, but shall not be limited to loans, mortgages, the issuance of bonds, or the issuance of certificates of indebtedness. For each of the designated non-voter elected, pledged or dedicated food and beverage and hotel occupancy taxes collected within the district, a tax increment shall consist of that portion of the aggregate of such tax revenues collected by the district each year which exceeds the amount of such taxes that were collected in the year immediately prior to the year in which the district was established.

(b) Dedication of tax increments to pay the revenue bonds, shall not impair existing obligations of the district and shall not include tax revenues previously dedicated by the district for a special purpose.

(2) The authority granted to the district pursuant to the provisions of this Section shall be subject to the limitations provided in R.S. 33:9038.42.

H. Term. The district shall dissolve and cease to exist one year after the date on which all loans, bonds, notes, and other evidences of indebtedness of the district, including refunding bonds, are paid in full as to both principal and interest; provided, however, that under no event shall the district have an existence of more than forty years from the date on which the taxes authorized pursuant to this Section are first levied and collected.

I. Contesting ordinance or resolution; time limit. Any ordinance or resolution adopted by the bonds or other debt obligations, or the pledge of tax increments collected under the authority of this Section to any financing authorized by this Section, may be published at least once in the official journal of East Baton Rouge Parish. For thirty days after the date of publication, any person in interest may contest the legality of the ordinance or resolution and of any provision therein made for the security and payment of the debt obligation or the levy and collection of such taxes. After that time, no one shall have any cause of action to test the regularity, formality, legality, or effectiveness of the ordinance or resolution, and provision thereof for any cause whatever. Thereafter, it shall be conclusively presumed that every legal requirement for the levy and collection of taxes, the issuance of bonds or other debt obligation, or legal requirement for the levy and collection of taxes, the issuance of bonds or other debt obligations, or the pledge of tax increment collected, including all things pertaining to the authorizing thereof, has been complied with. No court shall have authority to inquire into any of these matters after the thirty day period after publication.

J. Liberal construction. This Section, being necessary for the welfare of the city-parish and its residents, shall be liberally construed to effect the purposes thereof.

K. Severability. The provisions of this Section are severable. It is intended that if any provision of this Section should be adjudged invalid or unenforceable, then such provision shall be ineffective to the extent of such invalidity or unenforceability without invalidating the remaining provisions of this Section.

Acts 2009, No. 260, §1, eff. July 1, 2009.



RS 33:9038.64 - River Park Development District

§9038.64. River Park Development District

A. Creation. There is hereby created in the city of Baton Rouge, parish of East Baton Rouge, hereinafter referred to as the "city-parish", the River Park Development District, a body politic and corporate of the state, referred to in this Section as the "district". The district shall be a political subdivision of the state and the district is hereby granted all of the rights, powers, privileges and immunities accorded by law and the Constitution of Louisiana to political subdivisions of the state, subject to the limitations provided in this Section.

B. Boundaries. The district shall be comprised of the following described parcels or tracts of land located in the city-parish, referred to in this Section as the "property":

That certain tract or parcel of land containing 59.666 acres and comprised of three (3) contiguous tracts of land situated in Sections 40, 42 and 44, Township 7 South, Range 1 West, Greensburg District of Louisiana, Parish of East Baton Rouge, State of Louisiana, fronting on the Mississippi River, being more particularly described as follows:

TRACT I: That certain tract or parcel of land and all the rights, ways, privileges, servitudes, advantages and appurtenances hereto belonging or in anywise appertaining, including all accretion, alluvion, batture and sandbars, resulting from reliction or dereliction, the opening of new channels or the changes of water courses of the Mississippi River, situated in Section 42 and 44, Township 7 South, Range 1 West, Greensburg District of Louisiana, Parish of East Baton Rouge, State of Louisiana, fronting on the Mississippi River, being more particularly described as follows:

Commencing at the intersection of the common boundary between Sections 42 and 44, T7S-R1W, East Baton Rouge Parish, and the western boundary of the Illinois Central Right of Way; thence proceed North 6º 45' 0" East a distance of 251.25' to the POINT OF BEGINNING; thence proceed South 87° 50' 0" West a distance of 742.50 feet to the mean low water line of the Mississippi River; thence proceed North 01° 18' 11" West along the mean low water line of the Mississippi River to the Northern boundary of the property; thence proceed North 87° 50' 0" East a distance of 812.87 feet to a point and corner; thence proceed South 6° 45'0" West a distance of 502.25 feet to the POINT OF BEGINNING. All as more particularly shown on a survey entitled "Map Showing an As-Built Survey of Tract B-1, an 8.9 ± Acre Tract, & a 9.290 Acre Tract Located in Section 42 & 44 T-7-S R-1-W Greensburg Land District East Baton Rouge Parish Louisiana for Louisiana Casino Cruises, Inc." dated April 11, 2001 and made by Chenevert Songy Rodi Soderberg, Inc.

TRACT II: Tract B-1, Hunnington Heights, containing 5.176 acres, located in Section 42, Township 7 South, Range 1 West, GLD, East Baton Rouge Parish, Louisiana, more particularly described and having such measurements as dimensions and being subject to such servitudes as are shown on the map entitled "Map Showing Resubdivision of Tract 'A' & Tract 'B' into Tract 'A-1' & Tract 'B-1', Hunnington Heights, located in Section 42, Township 7 South, Range 1 West, GLD, East Baton Rouge Parish, Louisiana", prepared by Tatum Engineering Consultants, dated September 15, 1998.

TRACT III: That certain lot or parcel of ground together with all building and improvements located thereon, and all of the rights, ways, privileges, servitudes, prescriptions, appurtenances and advantages thereunto belonging, or in anywise appertaining, containing 36.3 acres more or less, located in Sections 40 and 42 Township 7-S, Range 1-W Greensburg Land District, East Baton Rouge Parish, Louisiana and being more particularly described as follows: Commence at the intersection of the Section 40 and 42 section line and the western boundary of the Illinois Central Rail Road Right of Way; thence proceed N06°45'00"E a distance of 543.9' to a point and corner; thence proceed N07°33'30"W a distance of 595.90' to a point and corner; thence proceed S88°00'00"W a distance of 938.80' to the low water line of the Mississippi River to a point and corner; thence meander the low water line of the Mississippi River southerly to a point which is S00°52'52"W a distance of approximately 1846.40' for a point and corner; thence proceed N87°50'01"E a distance of 177.77' to a point and corner; thence proceed N02°10'00"W a distance of 370.00' to a point and corner; thence proceed S82°12'42"E a distance of 768.77' to a point and corner; thence proceed N06°45'00"E a distance of 479.16' to the point of beginning. All as more particularly shown on a Map Showing Resubdivision of Tract "A-1 into Tracts "A-1-A" and A-1-B" Located in Section 40 and 42, T-7-S, R-1-W, Greensburg Land District, East Baton Rouge Parish Louisiana for River Park Development, LLC and River Yaun, LLC, dated January 3, 2008, made by Pyburn & Odom MCA, Karam J. Thomas, P.L.S.

C. Purpose. The district is created to provide for cooperative economic and community development among the district, the city-parish, the state and the owners of property in the district, in order to assist in the redevelopment of, and dramatic improvement to, the property within the area of the district.

D. Governance. (1) In order to provide for the orderly development of the district and effectuation of the purposes of the district, the district shall be administered and governed by a board of commissioners, referred to in this Section as the "board", comprised as follows:

(a) The mayor-president of the city-parish shall appoint two persons, subject to the concurrence of a majority of the city-parish council then present and then voting.

(b) The member of the Louisiana House of Representatives whose district encompasses all or the greater portion of the area of the district shall appoint one person.

(c) The member of the Louisiana Senate whose district encompasses all or the greater portion of the area of the district shall appoint one person.

(d) The executive director of the Downtown Development District or his designee.

(2) Each member appointed to the board shall be a citizen of the United States. At all times, at least one member of the board shall own property within the district or be the representative of a private entity that owns property within the district.

(3)(a) Members of the board serving pursuant to Subparagraphs (1)(a) through (c) of this Subsection shall serve terms of five years after the initial terms as provided in Subparagraph (b) of this Paragraph.

(b) One member shall serve a term that shall expire on December 31, 2011; one member shall serve a term that shall expire on December 31, 2012; one member shall serve a term that shall expire on December 31, 2013; and one member shall serve a term that shall expire on December 31, 2014 as determined by lot at the first meeting of the board.

(c) The executive director of the Downtown Development District shall serve during his term of office. Any designee of the director shall serve at the pleasure of the director.

(4) Upon expiration of the term of any member of the board, such member shall continue to serve until reappointed or a successor is duly appointed. Any vacancy in the membership of the board, occurring either by reason of death, resignation, or otherwise, shall be filled in the manner of the original appointment. If such appointment to fill a vacancy does not take place within sixty days, the board shall appoint an interim successor to serve until the position is filled by the appointing entity.

(5) Any member of the board may be removed by a three-fourths vote of the remaining membership of the board for cause, which cause may include failure to attend at least one-half of the meetings of the board in a calendar year.

(6) The members of the board shall serve without salary or per diem. The board may reimburse any member for reasonable, actual and necessary expenses incurred in the performance of his duties pursuant to this Section.

(7) The board shall elect from its members a president, a vice president, a secretary, and a treasurer, whose duties shall be those common to such offices. At the option of the board, the offices of secretary and treasurer may be held by one person.

(8) The board shall meet in regular session once each month and shall also meet in special session as often as the president of the board convenes the board or upon the written request of three members. A majority of the members of the board of commissioners shall constitute a quorum for the transaction of business. All such meetings shall be public meetings subject to the provisions of R.S. 42:11 et seq. The board shall keep minutes of all meetings and shall make them available for inspection through the board's secretary or secretary-treasurer, who shall also maintain the minute books and archives of the district. The monies, funds, and accounts of the district shall be in the official custody of the board.

(9) The domicile of the board shall be established by the board at a location within the district. The official journal of the district shall be the official journal of the city-parish.

E. Rights and powers. The district, acting by and through its board, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to the following:

(1) To sue and to be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, or otherwise all property, including rights of way; to hold and use any franchise or property, real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, including but not limited to the establishment, maintenance, and operation of industrial parks, ports, harbors, and terminals.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district.

(5) In its own name and on its own behalf to incur debt and to issue revenue bonds, special assessment bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected certain taxes as provided in this Section and as may be provided by general law.

(6) To regulate the imposition of fees and rentals charged by the district for its facilities and services rendered by it.

(7) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(8) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(9) To exercise any and all of the powers granted to an economic development district as if the district were an economic development district established pursuant to Part II of Chapter 27 of Title 33 of the Louisiana Revised Statutes of 1950, including but not limited to the powers of tax increment financing pursuant to R.S. 33:9038.33 and 33:9038.34 and the power to levy taxes within the district pursuant to R.S. 33:9038.39, provided that any such powers exercised by the district shall be subject to the provisions of Part II of Chapter 27 of Title 33 of the Louisiana Revised Statutes of 1950.

(10) To exercise any and all of the powers granted to a community development district as if the district were a community development district established pursuant to Chapter 27-B of Title 33 of the Louisiana Revised Statutes of 1950, including but not limited to the power to levy special assessments on property within the district pursuant to R.S. 33:9039.29, provided that any such powers exercised by the district shall be subject to the provisions of Chapter 27-B of Title 33 of the Louisiana Revised Statutes of 1950.

F. Levy of taxes. (1) It is expressly provided that any taxes levied by the district, or any subdistrict created by the district, may exceed the limitation set forth by Article VI, Section 29(A) of the Constitution of Louisiana and shall be imposed, collected and enforced subject to the terms of the resolution imposing the tax and the provisions of Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

(2) Any taxes or assessments of any type to be levied by the district, or any subdistrict created by the district, shall be levied only after the board has adopted an appropriate resolution giving notice of its intention to levy such taxes or assessments, which resolution shall include a general description of the taxes or assessments to be levied, and notice of this intention shall be published once a week for two weeks in the official journal of the district, the first publication to appear at least fourteen days before the public meeting of the board at which the board will meet in open and public session to hear any objections to the proposed taxes or assessments. The notice of intent so published shall state the date, time, and place of the public hearing. Such taxes or assessments may be levied only after the board has called a special election submitting the proposition for the levy of such taxes or assessments to the qualified electors of the district or subdistrict, as applicable, and the proposition has received the favorable vote of a majority of the electors voting in the election; however, in the event there are no qualified electors in the district or subdistrict, as applicable, as certified by the registrar of voters, no such election shall be required. The powers and rights conferred by this Section shall be in addition to the powers and rights conferred by any other general or special law. This Section does and shall be construed to provide a complete and additional method for the levy of any taxes or assessments. No election, proceeding, notice, or approval shall be required for the levy of such taxes or assessments except as provided herein.

(3) In the event that a tax under this Section is proposed for the district or for a subdistrict where there are no qualified electors, such tax shall not become effective unless and until it is approved by the city-parish council.

G. Creation of subdistricts. The district may create subdistricts as provided in this Section. The district shall publish notice of its intent to create a subdistrict in the official journal of the district. At least ten days after publication of such notice in the official journal of the district, the board shall conduct a public hearing on the question of creating such subdistrict. Thereafter, the board may designate one or more areas within the boundaries of the district as a subdistrict of the district. Each subdistrict shall constitute a political subdivision of the state and shall be governed by the board. Each subdistrict shall have the same powers as the district and shall be given a name and designated as "River Park Development District Subdistrict No." or such other suitable name as the board may designate.

H. Bonds of the district. (1) The district, or any subdistrict created by the district, is hereby authorized and empowered to issue and sell from time to time bonds, notes, renewal notes, refunding bonds, interim certificates, certificates of indebtedness, certificates of participation, debentures, warrants, commercial paper, or other obligations or evidences of indebtedness to provide funds for and to fulfill and achieve its public purpose or corporate purposes, as set forth in this Section, including but not limited to the payment of all or a portion of the costs of a project, to provide amounts necessary for any corporate purposes, including necessary and incidental expenses in connection with the issuance of the obligations, the payment of principal and interest on the obligations of the district, the establishment of reserves to secure such obligations, and all other purposes and expenditures of the district incident to and necessary or convenient to carry out its public functions or corporate purposes, and any credit enhancement for said obligations.

(2) Except as may otherwise be provided by the board, all obligations issued by the district, or any subdistrict created by the district, shall be negotiable instruments and payable solely from the revenues of the district or subdistrict, as applicable, as determined by the board, or from any other sources whatsoever, that may be available to the district or subdistrict, as applicable, but shall not be secured by the full faith and credit of the state or the city-parish.

(3) Obligations shall be authorized, issued, and sold by a resolution or resolutions of the board. Such bonds or obligations may be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, including variable, adjustable, or zero interest rates, be payable at such time or times, be in such denominations, be sold at such price or prices, at public or private negotiated sale, after advertisement as is provided for in R.S. 39:1426, be in such form, carry such registration and exchangeability privileges, be payable at such place or places, be subject to such terms of redemption, and be entitled to such priorities on the income, revenue, and receipts of, or available to, the district or subdistrict, as applicable, as may be provided by the board in the resolution or resolutions providing for the issuance and sale of the bonds or obligations of the district.

(4) The obligations of the district, or any subdistrict created by the district, shall be signed by such officers of the board by either manual or facsimile signatures as shall be determined by resolution or resolutions of the board, and shall have impressed or imprinted thereon the seal of the district, or a facsimile thereof.

(5) Any obligations of the district, or any subdistrict created by the district, may be validly issued, sold, and delivered, notwithstanding that one or more of the officers of the board signing such obligations, or whose facsimile signature or signatures may be on the obligations, shall have ceased to be such officer of the board at the time such obligations shall actually have been delivered.

(6) Obligations of the district, or any subdistrict created by the district, may be sold in such manner and from time to time as may be determined by the district to be most beneficial, subject to approval of the State Bond Commission, and the district may pay all expenses, premiums, fees, or commissions, which it may deem necessary or advantageous in connection with the issuance and sale thereof.

(7) The board may authorize the establishment of a fund or funds for the creation of a debt service reserve, a renewal and replacement reserve, or such other funds or reserves as the board may approve with respect to the financing and operation of any project funded with the proceeds of such bonds and as may be authorized by any bond resolution, trust agreement, indenture of trust or similar instrument or agreement pursuant to the provisions of which the issuance of bonds or other obligations of the district or subdistrict may be authorized.

(8) Any cost, obligation, or expense incurred for any of the purposes or powers of the district specified in this Section shall be a part of the project costs and may be paid or reimbursed as such out of the proceeds of bonds or other obligations issued by the district or subdistrict; provided however, no portion of any state sales taxes made directly available to the district pursuant to an agreement with the state shall be used by the district to pay the costs of constructing or operating any privately-owned hotel located within the district, without the consent of the Joint Legislative Committee on the Budget or its successor.

(9) For a period of thirty days from the date of publication of the resolution authorizing the issuance of bonds hereunder, any persons in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause, after which time no one shall have any cause or right of action to contest the legality of said resolution or of the bonds authorized thereby for any cause whatsoever. If no suit, action, or proceeding is begun contesting the validity of the bond issue within the thirty days herein prescribed, the authority to issue the bonds and to provide for the payment thereof, and the legality thereof and all of the provisions of the resolution authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters.

(10) Neither the members of the board nor any person executing the bonds shall be personally liable for the bonds or be subject to any personal liability by reason of the issuance thereof. No earnings or assets of the district, or any subdistrict created by the district, shall accrue to the benefit of any private persons. However, the limitation of liability provided for in this Paragraph shall not apply to any gross negligence or criminal negligence on the part of any member of the board or person executing the bonds.

(11) All obligations authorized to be issued by the district, or any subdistrict created by the district, pursuant to the provisions of this Section, together with interest thereof, income therefrom, and gain upon the sale thereof shall be exempt from all state and local taxes.

(12) The state and all public officers, any parish, municipality, or other subdivision or instrumentality of the state, any political subdivision, any bank, banker, trust company, savings bank and institution, building and loan association, savings and loan association, investment company or any person carrying on a banking or investment business, any insurance company or business, insurance association, and any person carrying on an insurance business, and any executor, administrator, curator, trustee, and other fiduciary, and any retirement system or pension fund may legally invest any sinking funds monies, or other funds belonging to them or within their control in any bonds or other obligations issued by the district, or any subdistrict created by the district, pursuant to the provisions of this Section, and such bonds or other obligations shall be authorized security for all public deposits. It is the purpose of this Section to authorize such persons, firms, corporations, associations, political subdivisions and officers, or other entities, public or private, to use any funds owned or controlled by them, including but not limited to sinking, insurance, investment, retirement, compensation, pension and trust funds, and funds held on deposit, for the purchase of any such bonds or other obligations of the district or subdistrict, and that any such bonds shall be authorized security for all public deposits. However, nothing contained in this Section with regard to legal investments or security for public deposits shall be construed as relieving any such person, firm, corporation, or other entity from any duty of exercising reasonable care in selecting securities.

I. Term. The district shall dissolve and cease to exist upon the later to occur of either one year after the date on which all loans, bonds, notes, and other evidences of indebtedness of the district, including refunding bonds, are paid in full as to both principal and interest, or fifty years from June 30, 2010.

J. Liberal construction. This Section, being necessary for the welfare of the state, the city-parish and its residents, shall be liberally construed to effect the purposes thereof.

K. Severability. The provisions of this Section are severable. It is intended that if any provision of this Section should be adjudged invalid or unenforceable, then such provision shall be ineffective to the extent of such invalidity or unenforceability without invalidating the remaining provisions of this Section.

Acts 2010, No. 795, §1, eff. June 30, 2010.



RS 33:9038.65 - Ouachita Riverfront Development Commission

§9038.65. Ouachita Riverfront Development Commission

A. Creation. There is hereby created in the city of Monroe, the Ouachita Riverfront Development Commission, as a special taxing district and body politic and corporate of the state, referred to in this Section as the "district". The district shall be a political subdivision of the state, and the district is hereby granted all of the rights, powers, privileges, and immunities accorded by law and the Constitution of Louisiana to political subdivisions of the state, subject to the limitations provided in this Section.

B. Boundaries. The district shall be comprised of the following described parcels or tracts of land located in the city of Monroe, referred to in this Section as the "property":

A certain tract or parcel of land situated in Sections 46, 56, and 57, Township 17 North, Range 3 East & Sections 50, 54, and 55, Township 18 North, Range 3 East, Land District North of Red River, Ouachita Parish, Louisiana and being more particularly described as follows:

Commence at the intersection of the centerline of Louisville Avenue and the centerline of Walnut Street located in Section 50, Township 18 North, Range 3 East, Land District North of Red River, Ouachita Parish, Louisiana and the POINT OF BEGINNING; proceed South 33°51'56" East along the centerline of Walnut Street, a distance of 722.41 feet; thence proceed South 33°23'50" East along said centerline, a distance of 894.26 feet; thence proceed South 33°19'52" East along said centerline, a distance of 247.11 feet to the intersection of the centerline of Walnut Street and the centerline of North Grand Street; thence proceed South 24°04'32" East along the centerline of North Grand Street, a distance of 727.45 feet to the intersection of the centerline of North Grand Street, the centerline of DeSiard Street and the centerline of South Grand Street; thence proceed South 24°01'24" East along the centerline of South Grand Street, a distance of 1,795.22 feet; thence proceed South 23°04'42" East along said centerline, a distance of 294.41 feet; thence proceed South 17°26'24" East along said centerline, a distance of 1,029.44 feet; thence proceed South 10°00'29" East along said centerline, a distance of 162.63 feet; thence proceed South 06°24'39" East along said centerline, a distance of 210.93 feet; thence proceed South 11°26'28" East along said centerline, a distance of 201.85 feet; thence proceed South 22°26'34" East along said centerline, a distance of 234.43 feet; thence proceed South 35°18'40" East along said centerline, a distance of 207.80 feet; thence proceed South 45°45'50" East along said centerline, a distance of 124.91 feet to the intersection of South Grand Street and Morris Avenue; thence proceed South 70°09'02" West, a distance of 603.45 to the centerline of the Ouachita River; thence proceed North 18°49'36" West along the centerline of the Ouachita River, a distance of 1,525.34 feet; thence proceed North 18°26'06" West along said centerline, a distance of 1,087.37 feet; thence proceed North 21°47'40" West along said centerline, a distance of 1,164.15 feet; thence proceed North 37°49'42" West along said centerline, a distance of 1,669.87 feet; thence proceed North 49°11'06" West along said centerline, a distance of 1,277.99 feet to the intersection of the centerline of the Ouachita River and the centerline of Louisville Avenue; thence proceed North 53°26'29" East along the centerline of Louisville Avenue, a distance of 1,153.06 feet to the POINT OF BEGINNING, containing 102.80 acres, more or less, and being subject to all easements, servitudes and rights-of-way of record and/or of use.

C. Purpose. The district is created to provide for cooperative economic and community development among the district, the city, the state, and the owners of property in the district, in order to assist in the redevelopment of and improvement to the property within the area of the district.

D. Governance. (1) In order to provide for the orderly development of the district and effectuation of the purposes of the district, the district shall be administered and governed by a board of commissioners, referred to in this Section as the "board", comprised of seven members as follows:

(a) The mayor of the city of Monroe shall appoint one member.

(b) The five members of the governing authority of the city of Monroe shall each appoint one member.

(c) The chairman of the Downtown Economic Development District of the city of Monroe, or his designee, shall serve as an ex officio member of the board.

(2) Each member appointed to the board, and any designee, shall be a citizen of the city of Monroe, and at least one member of the board shall own property within the district or be the representative of a private entity that owns property within the district.

(3)(a) Appointed members of the board shall serve four-year terms after serving initial terms as provided in Subparagraph (b) of this Paragraph.

(b) Two members shall serve an initial term of one year; two shall serve two years; one shall serve three years; and one shall serve four years as determined by lot at the first meeting of the board.

(c) The chairman of the Downtown Economic Development District shall serve during his term of office. Any designee of the chairman shall serve at the pleasure of the chairman.

(4) Upon expiration of the term of any appointed member of the board, such member shall continue to serve until reappointed or a successor is duly appointed. Any vacancy in the membership of the board, occurring either by reason of death, resignation, or otherwise, shall be filled in the manner of the original appointment. If such appointment to fill a vacancy does not take place within sixty days, the board shall appoint an interim successor to serve until the position is filled by the appointing entity.

(5) Any member of the board may be removed by a three-fourths vote of the remaining membership of the board for cause, which cause may include failure to attend at least one-half of the meetings of the board in a calendar year.

(6) The members of the board shall serve without salary or per diem. The board may reimburse any member for reasonable, actual, and necessary expenses incurred in the performance of his duties pursuant to this Section.

(7) The board shall elect from its members a president, a vice president, a secretary, and a treasurer, whose duties shall be those common to such offices. At the option of the board, the offices of secretary and treasurer may be held by one person.

(8) The board shall meet in regular session once each month and shall also meet in special session as often as the president of the board convenes the board or upon the written request of three members. A majority of the members of the board of commissioners shall constitute a quorum for the transaction of business. All such meetings shall be public meetings subject to the provisions of R.S. 42:11 et seq. The board shall keep minutes of all meetings and shall make them available for inspection through the board's secretary or secretary-treasurer, who shall also maintain the minute books and archives of the district. The monies, funds, and accounts of the district shall be in the official custody of the board.

(9) The domicile of the board shall be established by the board at a location within the district. The official journal of the district shall be the official journal of the city of Monroe.

E. Rights and powers. The district, acting by and through its board, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to the following:

(1) To sue and to be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, or otherwise all property, including rights-of-way; to hold and use any franchise or property, real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, including but not limited to the establishment, maintenance, and operation of industrial parks, ports, harbors, and terminals.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district.

(5) In its own name and on its own behalf, to incur debt and to issue revenue bonds, special assessment bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected certain taxes as provided in this Section and as may be provided by general law.

(6) To regulate the imposition of fees and rentals charged by the district for its facilities and services rendered by it.

(7) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(8) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(9) To exercise any and all of the powers granted to an economic development district as if the district were an economic development district established pursuant to Part II of Chapter 27 of this Title, including but not limited to the powers of tax increment financing pursuant to R.S. 33:9038.33 and 9038.34 and the power to levy taxes within the district pursuant to R.S. 33:9038.39, provided that any such powers exercised by the district shall be subject to the provisions of Part II of Chapter 27 of this Title, and the levy of any tax shall also be subject to all of the other requirements of this Section.

(10) To exercise any and all of the powers granted to a community development district as if the district were a community development district established pursuant to Chapter 27-B of this Title, including but not limited to the power to levy special assessments on property within the district pursuant to R.S. 33:9039.29, provided that any such powers exercised by the district shall be subject to the provisions of Chapter 27-B of this Title, and the levy of any assessment shall also be subject to all of the other requirements of this Section.

F. Levy of taxes. (1) It is expressly provided that any taxes levied by the district, or any subdistrict created by the district, pursuant to the authority provided in Paragraph (E)(9) of this Section, may exceed the limitation set forth by Article VI, Section 29(A) of the Constitution of Louisiana and shall be imposed, collected, and enforced subject to the terms of the resolution imposing the tax and the provisions of Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

(2)(a) Notwithstanding other provisions of this Section or any other law to the contrary, the provisions of this Subsection shall apply to the levy of any tax or assessment by a district or subdistrict under any authority provided in this Section. Any taxes or assessments of any type to be levied by the district, or any subdistrict created by the district, shall be levied only after the board has adopted an appropriate resolution giving notice of its intention to levy such taxes or assessments, which resolution shall include a general description of the taxes or assessments to be levied, and notice of this intention shall be published once a week for two weeks in the official journal of the district, the first publication to appear at least fourteen days before the public meeting of the board at which the board will meet in open and public session to hear any objections to the proposed taxes or assessments. The notice of intent so published shall state the date, time, and place of the public hearing.

(b) Such taxes or assessments may be levied only after the board has received the approval of the governing authority of the city of Monroe at a public meeting of such authority, and the proposition for the levy of such taxes and/or assessments has been submitted to the electors of the city at an election held for that purpose at the same time as a regularly scheduled election as provided in the Louisiana Election Code and the proposition has received the favorable vote of a majority of the electors voting in the election. This Section does and shall be construed to provide a complete and additional method for the levy of any taxes or assessments. No election, proceeding, notice, or approval is required for the levy of such taxes or assessments except as provided in this Section.

G. Creation of subdistricts. The district may create subdistricts as provided in this Section. The district shall publish notice of its intent to create a subdistrict in the official journal of the district. At least ten days after publication of such notice in the official journal of the district, the board shall conduct a public hearing on the question of creating a subdistrict. Thereafter, the board may designate one or more areas within the boundaries of the district as a subdistrict of the district. Each subdistrict shall constitute a political subdivision of the state and shall be governed by the board. Each subdistrict shall have the same powers as the district and shall be given a name and designated as "Ouachita Riverfront Development District, Subdistrict No." or such other suitable name as the board may designate.

H. Bonds of the district. (1) The district, or any subdistrict created by the district, is hereby authorized and empowered to issue and sell from time to time bonds, notes, renewal notes, refunding bonds, interim certificates, certificates of indebtedness, certificates of participation, debentures, warrants, commercial paper, or other obligations or evidences of indebtedness to provide funds for and to fulfill and achieve its public purpose or corporate purposes, as set forth in this Section, including but not limited to the payment of all or a portion of the costs of a project, to provide amounts necessary for any corporate purposes, including necessary and incidental expenses in connection with the issuance of the obligations, the payment of principal and interest on the obligations of the district, the establishment of reserves to secure such obligations, and all other purposes and expenditures of the district incident to and necessary or convenient to carry out its public functions or corporate purposes, and any credit enhancement for the obligations. However, nothing in this Paragraph shall be construed as authorizing the use of the proceeds of any indebtedness for any operating expenses of the district not incidental to the incurring, securing, or payment of indebtedness of the district.

(2) Except as may otherwise be provided by the board, all obligations issued by the district, or any subdistrict created by the district, shall be negotiable instruments and payable solely from the revenues of the district or subdistrict, as applicable, as determined by the board, or from any other sources whatsoever, that may be available to the district or subdistrict, as applicable, but shall not be secured by the full faith and credit of the state or the city of Monroe.

(3) Obligations shall be authorized, issued, and sold by a resolution or resolutions of the board. Such bonds or obligations may be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, including variable, adjustable, or zero interest rates, be payable at such time or times, be in such denominations, be sold at such price or prices, at public or private negotiated sale, after advertisement as is provided for in R.S. 39:1426, be in such form, carry such registration and exchangeability privileges, be payable at such place or places, be subject to such terms of redemption, and be entitled to such priorities on the income, revenue, and receipts of, or available to, the district or subdistrict, as applicable, as may be provided by the board in the resolution or resolutions providing for the issuance and sale of the bonds or obligations of the district.

(4) The obligations of the district, or any subdistrict created by the district, shall be signed by such officers of the board by either manual or facsimile signatures as shall be determined by resolution or resolutions of the board, and shall have impressed or imprinted thereon the seal of the district, or a facsimile thereof.

(5) Any obligations of the district, or any subdistrict created by the district, may be validly issued, sold, and delivered, notwithstanding that one or more of the officers of the board signing such obligations, or whose facsimile signature or signatures may be on the obligations, shall have ceased to be such officer of the board at the time such obligations shall actually have been delivered.

(6) Obligations of the district, or any subdistrict created by the district, may be sold in such manner and from time to time as may be determined by the district to be most beneficial, subject to approval of the State Bond Commission, and the district may pay all expenses, premiums, fees, or commissions, which it may deem necessary or advantageous in connection with the issuance and sale thereof.

(7) The board may authorize the establishment of a fund or funds for the creation of a debt service reserve, a renewal and replacement reserve, or such other funds or reserves as the board may approve with respect to the financing and operation of any project funded with the proceeds of such bonds and as may be authorized by any bond resolution, trust agreement, indenture of trust, or similar instrument or agreement pursuant to the provisions of which the issuance of bonds or other obligations of the district or subdistrict may be authorized.

(8) Any cost, obligation, or expense incurred for any of the purposes or powers of the district specified in this Section shall be a part of the project costs and may be paid or reimbursed as such out of the proceeds of bonds or other obligations issued by the district or subdistrict; provided however, no portion of any state sales taxes made directly available to the district pursuant to an agreement with the state shall be used by the district to pay the costs of constructing or operating any privately owned hotel located within the district, without the consent of the Joint Legislative Committee on the Budget or its successor.

(9) For a period of thirty days from the date of publication of the resolution authorizing the issuance of bonds hereunder, any persons in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause, after which time no one shall have any cause or right of action to contest the legality of the resolution or of the bonds authorized thereby for any cause whatsoever. If no suit, action, or proceeding is begun contesting the validity of the bond issue within the thirty days herein prescribed, the authority to issue the bonds and to provide for the payment thereof, and the legality thereof, and all of the provisions of the resolution authorizing the issuance of the bonds, shall be conclusively presumed, and no court shall have authority to inquire into such matters.

(10) Neither the members of the board nor any person executing the bonds shall be personally liable for the bonds or be subject to any personal liability by reason of the issuance thereof. No earnings or assets of the district, or any subdistrict created by the district, shall accrue to the benefit of any private persons; however, the limitation of liability provided for in this Paragraph shall not apply to any gross negligence or criminal negligence on the part of any member of the board or person executing the bonds.

(11) All obligations authorized to be issued by the district, or any subdistrict created by the district, pursuant to the provisions of this Section, together with interest thereof, income therefrom, and gain upon the sale thereof shall be exempt from all state and local taxes.

(12) The state and all public officers, any parish, municipality, or other subdivision or instrumentality of the state, any political subdivision, any bank, banker, trust company, savings bank and institution, building and loan association, savings and loan association, investment company or any person carrying on a banking or investment business, any insurance company or business, insurance association, and any person carrying on an insurance business, and any executor, administrator, curator, trustee, and other fiduciary, and any retirement system or pension fund may legally invest any sinking funds monies, or other funds belonging to them or within their control in any bonds or other obligations issued by the district, or any subdistrict created by the district, pursuant to the provisions of this Section, and such bonds or other obligations shall be authorized security for all public deposits. It is the purpose of this Section to authorize such persons, firms, corporations, associations, political subdivisions and officers, or other entities, public or private, to use any funds owned or controlled by them, including but not limited to sinking, insurance, investment, retirement, compensation, pension and trust funds, and funds held on deposit, for the purchase of any such bonds or other obligations of the district or subdistrict, and that any such bonds shall be authorized security for all public deposits; however, nothing contained in this Section with regard to legal investments or security for public deposits shall be construed as relieving any such person, firm, corporation, or other entity from any duty of exercising reasonable care in selecting securities.

I. Term. The district shall dissolve and cease to exist upon the later to occur of either one year after the date on which all loans, bonds, notes, and other evidences of indebtedness of the district, including refunding bonds, are paid in full as to both principal and interest, or fifty years from July 1, 2011.

J. Liberal construction. This Section, being necessary for the welfare of the state, the city, and its residents, shall be liberally construed to effect the purposes thereof.

K. Severability. The provisions of this Section are severable. It is intended that if any provision of this Section should be adjudged invalid or unenforceable, then such provision shall be ineffective to the extent of such invalidity or unenforceability without invalidating the remaining provisions of this Section.

Acts 2011, No. 254, §1, eff. July 1, 2011.



RS 33:9038.66 - Grambling Legends Square Taxing District

§9038.66. Grambling Legends Square Taxing District

A. Creation. The Grambling Legends Square Taxing District, a special taxing district and political subdivision of the state, referred to in this Section as the "district", is hereby created in the city of Grambling, parish of Lincoln.

B. Boundaries. The district shall be comprised of the following described parcels or tracts of land located in the city of Grambling, referred to in this Section as the "property":

(1) A certain lot or parcel of ground, together with all buildings and improvements thereon, situated in the Parish of Lincoln, State of Louisiana more fully described as:

Beginning at the Southwest (SW) corner of the Northwest Quarter (NW1/4) of the Northeast Quarter (NE1/4), Section Nineteen (19), Township Eighteen (18) North, Range Three (3) West, and run East 1,320 feet to the Southeast (SE) corner of said forty acres, thence run due North, along the East line of said forty (40) acres, a distance of 495 feet, thence due West, in a line parallel with the South line of said forty acres, a distance of 1,320 feet, thence South to the point of beginning, containing in all fifteen (15) acres, more or less, situated in the Parish of Lincoln, State of Louisiana.

LESS AND EXCEPT

A certain lot or parcel of ground located in the Parish of Lincoln, State of Louisiana, more particularly described as follows:

Beginning at the SW corner of the NW1/4 of NE1/4, Section 19, Township 18 North, Range 3 West and run North along the West line of said forty a distance of 495 feet, thence East 187 feet to starting point. From said point of beginning run South 116.5 feet, thence East 172.5 feet, thence South 73 feet, thence East along a fence line 206.2 feet to the West line of Highway No. 104, thence along the West line of Highway 104 North 38 degrees, 7 minutes East, 250 feet to an iron pipe for corner, thence West 526.5 feet along a fence line to the place of beginning, containing 1.68 acres.

Also LESS AND EXCEPT the following parcel:

A 4.281 acre tract of land located in the Southwest corner of the Northwest ¼ of Northeast¼, Section 19, Township 18 North, Range 3 West, Lincoln Parish, Louisiana, and being more particularly described as commencing at a 5/8" rod found in place for the Southwest corner of the Northwest ¼ of Northeast ¼, thence N00 degrees, 00'54"W 495.24 feet to an angle iron for the Northwest corner, thence East 187.00 feet to a 5/8" rod for a corner, thence S00 degrees 00'07"W 116.50 feet to a 5/8" rod for a corner, thence N89 degrees 54'48"E 172.50 feet to a 5/8" rod for a corner, thence S00 degrees 00'31"W 73.00 feet to a 5/8" rod for a corner, thence S87 degrees 51'49"E 199.84 feet to a 5/8" rod at the West right-of-way of Louisiana Highway #149 for the Northeast corner, thence S38 degrees 07'00"W 260.48 feet to a 5/8" rod for a corner, thence S23 degrees 58'52"W 112.77 feet to a ½" rod in a gravel road for the Southeast corner, thence N88 degrees 28'09"W 352.56 feet along said gravel road to a 5/8" rod for the Southwest corner and the POINT OF BEGINNING, as per plat and survey of James Wooten, RLS dated June 6, 1997.

(2) A certain lot or parcel of ground, together with all buildings and improvements thereon, situated in the Parish of Lincoln, State of Louisiana more fully described as:

Beginning at the Southwest corner of Southwest quarter of the Southeast quarter of Section 19-18-3 and run North along ¼ section line to right-of-way of V.S. & P Railroad then extend East far enough to make 8 acres tract. Said 8 acre tract being more fully described in that certain deed from Alfred Richmond and Dennis Cornell recorded in book A 1, page 96, of the records of Lincoln Parish, Louisiana. Beginning at Southwest corner of Southeast, Section 19-18-3, and run North along ¼ section line to right-of-way of V.S. & P Railroad then exit East far enough to make 8 acres. (A1-96). Being identified by the Lincoln Parish Tax Assessor in 2011 as Parcel Number 19183000200.

(3) A certain lot or parcel of ground, together with all buildings and improvements thereon, situated in the Parish of Lincoln, State of Louisiana more fully described as:

Commence at the Southwest corner of Southwest of Southeast, Section 19-18-3 and thence East 70 yards, North 35 yards, thence West 70 yards, South 35 yards, to starting point; Less and except.075 acres transferred to the Louisiana Department of Highways. Being identified by the Lincoln Parish Tax Assessor in 2011 as Parcel Number 19183000172.

(4) A certain lot or parcel of ground, together with all buildings and improvements thereon, situated in the parish of Lincoln, state of Louisiana more fully described as:

Commence at the Southwest corner of Southwest of Southeast, Section 19-18-3, run thence East 70 yards, North 70 yards, West 70 yards, thence South 70 yards, to starting point; Less and except a lot 35X70 yards, sold to Samuel Emanuel and less.118 acres transferred to the Louisiana Department of Highways. Being identified by the Lincoln Parish Tax Assessor in 2011 as Parcel Number 19183000171.

(5) A certain parcel of ground, together with all buildings and improvements thereon with the POINT-OF-BEGINNING of herein-described tract of land represented by the point and corner where the Western boundary of the SE ¼ of Section 13, Township 18 North - Range 4 West, Land District North of Red River, City of Grambling, Lincoln Parish, Louisiana, intersects with the Southern right-of-way of U. S. Interstate No. 20 and run thence Southeasterly, along said right-of-way, and to the intersection with the Eastern boundary of said Section 13 and the Western boundary of Section 18, Township 18 North - Range 3 West; thence continuing Southeasterly, along said right-of-way, and to the point where said right-of-way begins the off-ramp right-of-way transition into the right-of-way of Louisiana Highway No. 149 and R.W.E. Jones Drive; thence continuing Southeasterly, along said right-of-way transition, and to the intersection with the Southern boundary of said Section 18 and the Northern boundary of Section 19; thence continuing Southeasterly and then Southwesterly, along said right-of-way transition, and to the intersection with the Western right-of-way of aforesaid Louisiana Highway No. 149 and R.W.E. Jones Drive; thence continuing Southwesterly, along said Western right-of-way, and to the intersection with the Southern boundary of the Margaret C. Wright, et al land (Lincoln Parish Parcel No. 19183000030; Conveyance Book 803, Page 56 of the public records of the Office of the Clerk of Court in and for Lincoln Parish, Louisiana); thence turning Easterly, along said Southern boundary and across said highway, and to the intersection with the Eastern right-of-way of said highway; thence turning Northeasterly, along said Eastern right-of-way, and to the point where said right-of-way intersects and begins the on-ramp transition into the Southern right-of-way of aforesaid U. S. Interstate No. 20; thence continuing Northeasterly, along said right-of-way transition, and to the intersection with the said Southern right-of-way; thence turning Southeasterly, along said Southern right-of-way, and to the intersection with the Eastern boundary of aforesaid Section 18 and the Western boundary of Section 17; thence continuing Southeasterly, along said Southern right-of-way, and to the intersection with the Southern boundary of Section 17 and the Northern boundary of Section 20; thence continuing Southeasterly, along said Southern right-of-way, and to the intersection with the Eastern boundary of the NW ¼ of said Section 20; thence turning Southerly, leaving said Southern right-of-way and along said Eastern boundary, and to the intersection with the Northern right-of-way of Louisiana Highway No. 150 and Martin Luther King Jr. Avenue; thence turning Southwesterly, leaving said Eastern boundary of the NW ¼ and along said Northern right-of-way, to the intersection with the Western boundary of said Section 20 and the Eastern boundary of aforesaid Section 19; thence turning Northerly, along said Section line, and to the intersection with the Southern boundary of the North ½ of the NE ¼ of the NE ¼ of said Section 19; thence turning Westerly, along said Southern boundary, and to the Northeastern corner of the Theodis Osborne land (Lincoln Parish Parcel No. 19183000173; Conveyance Book 1145, Page 485 of said public records); thence turning Easterly and then Southerly alternately, along the Eastern boundary of said Osborne land and boundary common with adjoining lots identified by Lincoln Parish Parcel No's 19183000004, 19183224001 and 19183135075, and to the intersection with the Southern boundary of the South ½ of said NE ¼ of NE ¼; thence turning Westerly, along said Southern boundary, and to the intersection with the Western boundary of said NE ¼ of NE ¼ and the Eastern boundary of the City of Grambling land (Lincoln Parish Parcel No. 19183000023); thence turning Northerly, leaving said Southern boundary and along said Eastern boundary of the Grambling land, and to the Northeast corner of said Grambling land common with the Southern boundary of the aforesaid Margaret Wright land; thence, turning Westerly, along the boundary common with said Grambling (South) and Wright (North) lands, and to the intersection with the Southwesterly extension of the Eastern boundary of the Tsegai Emmanuel land ((Lincoln Parish Parcel No. 19183000029; Conveyance Book 1308, Page 758 of said public records); thence turning Northeasterly, leaving said boundary common with said Grambling and Wright, and along said Eastern boundary and its' extension thereof of said Emmanuel land, and to the Northeastern corner of said Emmanuel land; thence turning Westerly, along the Northern boundary of said Emmanuel land, and to the intersection with the aforesaid Interstate No. 20 right-of-way transition; thence turning Southwesterly, along said right-of-way transition, and to the intersection with the aforesaid Eastern right-of-way of Louisiana Highway No. 149 and R.W.E. Jones Drive; thence continuing Southwesterly, along said Eastern right-of-way and to the intersection with the aforesaid Southern boundary of the Margaret Wright land; thence turning Westerly, along said Southern boundary and across said highway, and to the intersection with the Western right-of-way of said highway; thence continuing Westerly, leaving said right-of-way and along the said Southern boundary of the Wright land, and to the intersection with the Eastern boundary of the NW ¼ of aforesaid Section 19 and the Eastern boundary of the North Louisiana Development Co., L.L.C. or the M.B. Brim, L.L.C. land (Lincoln Parish Parcel No. 19183000009; Conveyance Book 1291, Page 273 of said public records); thence turning Southerly, along said Eastern boundary, to the Southeastern corner of said land; thence turning Westerly, along the Southern boundary of said land, and to the Southwestern corner of said land and the Southeastern corner of the North Louisiana Development Co., L.L.C. land (Lincoln Parish Parcel No. 19183112001; Conveyance Book 1285, Page 552 of said public records); thence continuing Westerly, along the Southern boundary of said land, and to the Southwestern corner of said land; thence turning Northerly, along the Western boundary of said land, and to the intersection with the aforesaid Northern boundary of Section 19 and the aforesaid Southern boundary of Section 18; thence turning Westerly, along said Section line, to the Section corner common with Sections 19 (Southeast), 18 (Northeast) of Township 18 North - Range 3 West, and 13 (Northwest) and 24 (Southwest) of Township 18 North - Range 4 West; thence continuing Westerly, along the line common with said Sections 24 and 13, and to the intersection with the Northwestern right-of-way line of the existing metal structure electrical transmission line; thence turning Southwesterly, along said Northwestern right-of-way, and to the intersection with the Southern boundary of the NE ¼ of aforesaid Section 24; thence turning Westerly, leaving said right-of-way and along said Southern boundary of said NE ¼, and to the Southwestern corner of said NE ¼; thence turning Northerly, along the Western boundary of said NE ¼, and to the Northwestern corner of said NE ¼ and the Southwestern corner of aforesaid SE ¼ of Section 13; thence continuing Northerly, leaving said NE ¼ and along the said Western boundary of SE ¼, and back to the POINT-OF-BEGINNING of herein-described tract of land.

(6) One tract of land situated in Section 18-18-3 described as: Commence at the NE corner of SE of SE of Section 18-18-3; thence run North 89°30'13W 474.56' to a point on the East r/w line of the Grambling Interchange Road (R.W.E. Jones Drive); thence South 40°10'44W along said r/w line 420.58' to a point; thence South 31°40'44W along said r/w line 492.56' to a ½ rebar for the st. pt.; thence South 46°07'52E along said r/w line 189.48' to a concrete r/w monument of the North r/w line of I-20; thence North 88°44'53W along an existing fence 151.38' to a ½ rebar; thence North 05°34'10E 128.85 back to point of beginning; containing 0.223 acres or 9,710.77 square feet and a portion of the present I-20 interchange r/w. (From Dept. of T&D) 1147-002). Being identified by the Lincoln Parish Tax Assessor in 2011 as Parcel Number 18183147002.

C. Purpose. The district shall have as its purpose cooperative economic development among the city, the district, the state, owners of property within the district, and other entities as permitted by law in order to provide for the following:

(1) The construction, infrastructure, renovation, and development of certain properties within the city of Grambling, including a hotel and Legends Square and to provide for economic development for the city of Grambling and the district.

(2) The utilization of sales tax increment financing of the costs and expenses associated with infrastructure improvements constructed in accordance with the Legends Square Development Plan for the commercial development of all or any portion of the property located within the boundaries of the district as provided for in Subsection H of this Section.

D. Governance. (1) In order to provide for the orderly development of the district and effectuation of the purposes of the district, the district shall be administered and governed by a board of commissioners, referred to in this Section as the "board", comprised of nine members as follows:

(a) The mayor of the city of Grambling.

(b) The five members of the board of aldermen of the city of Grambling.

(c) One member appointed by the mayor of the city of Grambling upon the nomination of the president of Grambling State University from a list of nominees who have retired or are currently employed at Grambling State University.

(d) Two members appointed by the mayor of the city of Grambling who shall be citizens of and property owners in the city of Grambling.

(2)(a) Members of the board serving pursuant to Subparagraphs (1)(a) and (b) of this Subsection shall serve for the duration of their term of office with the city of Grambling.

(b) Members of the board serving pursuant to Subparagraphs (1)(c) and (d) of this Subsection shall serve terms of three years after the initial terms as provided in Subparagraph (c) of this Paragraph.

(c) The initial terms of the members of the board serving pursuant to Subparagraphs (1)(c) and (d) of this Subsection shall be as follows: one member shall serve a term that shall expire on December 31, 2013; one member shall serve a term that shall expire on December 31, 2014; one member shall serve a term that shall expire on December 31, 2015.

(3) Upon expiration of the term of any member of the board, such member shall continue to serve until reappointed or a successor is duly appointed. Any vacancy in the membership of the board, occurring either by reason of death, resignation, or otherwise, shall be filled in the manner of the original appointment.

(4) Any member of the board may be removed by a three-fourths vote of the remaining membership of the board for cause, which cause may include failure to attend at least one-half of the meetings of the board in a calendar year. Any vacancy caused by the removal of a board member shall be filled in the manner of the original appointment. However, should the mayor or any member of the board of aldermen be removed pursuant to this Section, then that person shall be replaced by a three-fourths vote of the remaining membership present at a duly called meeting and the replacement member shall serve on the board until the end of the term of elected office of the person the member replaced.

(5) The members of the board shall serve without salary or per diem. The board may reimburse any member for reasonable, actual and necessary expenses incurred in the performance of his duties pursuant to this Section.

(6) The board shall elect from its members a president, a vice president, a secretary, and a treasurer, whose duties shall be those common to such offices. At the option of the board, the offices of secretary and treasurer may be held by one person.

(7) The board shall meet in regular session once each month and shall also meet in special session as often as the president of the board convenes the board or upon the written request of three members. A majority of the members of the board of commissioners shall constitute a quorum for the transaction of business. All such meetings shall be public meetings subject to the provisions of R.S. 42:11 et seq. The board shall keep minutes of all meetings and shall make them available for inspection through the board's secretary or secretary-treasurer, who shall also maintain the minute books and archives of the district. The monies, funds, and accounts of the district shall be in the official custody of the board.

(8) The domicile of the board shall be established by the board at a location within the district. The official journal of the district shall be the official journal of the city of Grambling.

E. Rights and powers. The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision and special taxing district necessary or convenient for the carrying out of its objects and purposes including but not limited to the following:

(1) To sue and to be sued.

(2) To adopt bylaws and rules and regulations.

(3) To receive by gift, grant, donation, or otherwise any sum of money, property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(4) For the public purposes of the district to enter into contracts, agreements, or cooperative endeavors with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or individual.

(5) Appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(6) To acquire by gift, grant, purchase, lease, or otherwise such property as may be necessary or desirable for carrying out the objectives and purposes of the district and to mortgage and sell such property.

(7) In its own name and on its own behalf to incur debt and to issue bonds, notes, certificates, and other evidences of indebtedness. For this purpose the district shall be deemed and considered to be an issuer for purposes of R.S. 33:9037 and shall, to the extent not in conflict with this Section, be subject to the provisions of R.S. 33:9037.

(8) Establish such funds or accounts as are necessary for the conduct of the affairs of the district.

F. Hotel Occupancy Tax. (1) In order to provide funds for the purposes of the district, the district, acting by and through its board of commissioners, is hereby authorized to levy and collect a tax upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities within the area provided for in Paragraph (B)(1) of this Section. The tax rate for such tax shall be at least equal to the aggregate rate of all such taxes levied and collected within the city of Grambling by local governmental subdivisions and other political subdivisions or special taxing districts.

(2)(a) The word "hotel" as used herein shall mean and include any establishment, both public and private, engaged in the business of furnishing or providing rooms and overnight camping facilities intended or designed for dwelling, lodging, or sleeping purposes to transient guests where such establishment consists of two or more guest rooms and does not encompass any hospital, convalescent or nursing home or sanitarium, or any hotel-like facility operated by or in connection with a hospital or medical clinic providing rooms exclusively for patients and their families.

(b) The tax shall be paid by the person who exercises or is entitled to occupancy of the hotel room and shall be paid at the time the rent or fee of occupancy is paid. The word "person" as used herein shall have the same meaning as contained in R.S. 47:301(8).

(c) The hotel shall not advertise room rates to the general public at below market rates.

(3) The tax so authorized shall be imposed by ordinance adopted by the district, acting by and through its board of commissioners, after the board has called a special election submitting the proposition for the levy of such tax to the qualified electors of the district and the proposition has received the favorable vote of a majority of the electors voting in the election; however, in the event there are no qualified electors in the district as certified by the registrar of voters, no such election shall be required. The powers and rights conferred by this Paragraph shall be in addition to the powers and rights conferred by any other general or special law and shall be construed to provide a complete and additional method for the levy of the tax. No election, proceeding, notice, or approval shall be required for the levy of the tax except as provided in this Paragraph.

(4) It is hereby recognized that without the accomplishment of the purposes of the district that there would be no collection of a hotel occupancy tax by any taxing authority within the district. Accordingly, if the district elects to levy and collect the tax authorized in this Subsection, such levy shall be deemed to supersede and be in lieu of any other non-statewide tax on hotel occupancy within the district except for any such tax which is based on a per head or per person basis.

G. Hotel Occupancy Tax Financing. (1)(a) The district may issue revenue bonds payable from an irrevocable pledge and dedication of up to the full amount of hotel occupancy tax increments, in an amount to be determined by the district, to finance or refinance any project or projects, or parts thereof, which are consistent with the purposes of the district. A hotel occupancy tax increment shall consist of that portion of the hotel occupancy tax revenues collected by the district in an amount determined by the board of commissioners and which is in lieu of other such taxes levied by other non-statewide taxing authorities.

(b) Dedication of hotel occupancy tax increments to pay the revenue bonds shall not impair existing obligations of the district and shall not include tax revenues previously dedicated by the district for a special purpose.

(2) The district may pledge the taxes collected under the authority of this Section to any financing of the hotel property in furtherance of the purposes of the district. Such financing may include but shall not be limited to loans, mortgages, the issuance of bonds, or the issuance of certificates of indebtedness.

H. Sales Tax Increment Financing. (1)(a) In addition to any other authority provided for in this Section and pursuant to a cooperative endeavor agreement authorized by R.S. 33:9038.34(A), the district may issue revenue bonds payable solely from an irrevocable pledge and dedication of up to the full amount of any sales tax increments designated by the board of commissioners of the district to finance or refinance or to pay all of or a portion of the costs of projects associated with infrastructure improvements constructed in accordance with the Legends Square Development Plan for the commercial development of all or any portion of the property located within the boundaries of the district.

(b) For purposes of this Subsection, the "costs of projects associated with infrastructure improvements" means the costs of construction, renovation or relocation of public improvements, including but not limited to public buildings and other public structures such as streets, sidewalks, streetlights, boardwalks, utilities, public works, drainage, and related works or fixtures. Such cost shall also include the costs of surveys and the professional fees associated with the preparation of plans and specifications associated with the project's development.

(2)(a)(i) A sales tax increment consisting of that portion of sales tax revenues of any and all non-statewide taxing authorities collected each year on the sale at retail, the use, the lease or rental, the consumption and storage for use or consumption of tangible personal property and on sales of services, all as defined in R.S. 47:301 et seq., or any other appropriate provision or provisions of law, as amended, from taxpayers located within an area of the district designated by the board of commissioners as provided for in Subparagraph (b) of this Paragraph which exceeds the sales tax revenues that were collected by such taxing authorities in the year immediately prior to the year of designation of such area.

(ii) A sales tax increment consisting of that portion of sales tax revenues of the state of Louisiana and any political subdivision whose boundaries are coterminous with those of the state levied upon the same transactions in the same area which exceeds the sales tax revenues that were collected by such taxing authorities in the year immediately prior to the year of designation of such area may be dedicated to pay the revenue bonds of the district in the manner provided for in R.S. 33:9038.34(A)(6).

(b)(i) The board of commissioners of the district shall establish the area from which sales tax increments are to be pledged and dedicated to the payment of the revenue bonds, hereafter referred to as the "sales tax area". After the establishment of the boundaries of the sales tax area, the board shall designate the initial annual baseline collection rate for the sales tax area, which shall be the amount of the sales taxes collected in the sales tax area in the fiscal year of the city of Grambling most recently completed prior to the establishment of the sales tax area. In addition, a monthly baseline collection rate shall be determined by dividing the initial annual baseline collection rate by twelve.

(ii) The initial annual baseline collection rate and the monthly baseline collection rate shall be certified by the chief financial officer of the city of Grambling. The certification shall also be published one time in the official journal of the city of Grambling.

(iii) If the amounts of the initial annual baseline collection rate and the monthly baseline collection rate are not contested within thirty days after the said publication, then such amounts shall be conclusively presumed to be valid, and no court shall have any jurisdiction to alter or invalidate the designation of the amount of either the initial annual baseline collection rate or the monthly baseline collection rate.

(c) The increment of the sales taxes which are to be pledged and dedicated to the payment of the revenue bonds shall be the amount of the sales taxes which are collected in the sales tax area each year in excess of the initial annual baseline collection rate. Such pledged sales tax increment may include all or any portion of such excess as determined by the board of commissioners of the district.

(3) Dedication of sales tax increments to pay the revenue bonds shall not impair existing obligations and shall not include tax revenues of a tax authority previously dedicated for a special purpose unless a majority of the electors within the territorial jurisdiction of such tax authority voting at an election held for such purpose approves the use of such tax for the purposes provided for in this Subsection.

I. Term. The district shall dissolve and cease to exist one year after the date all bonds, notes, and other evidences of indebtedness of the district, including refunding bonds are paid in full as to both principal and interest; however, in no event shall the district have an existence of less than three years.

J. Liberal construction. This Section, being necessary for the welfare of the city of Grambling and its residents, shall be liberally construed to effect the purposes thereof.

Acts 2012, No. 798, §1, eff. June 13, 2012.



RS 33:9038.67 - Old LNB Building Redevelopment District

§9038.67. Old LNB Building Redevelopment District

A. Creation. There is hereby created in the city of Baton Rouge, parish of East Baton Rouge, hereinafter referred to as the "city-parish", the Old LNB Building Redevelopment District, a special taxing district, body politic and corporate of the state, referred to in this Section as the "district". The district shall be a political subdivision of the state and the district is hereby granted all of the rights, powers, privileges and immunities accorded by law and the Constitution of Louisiana to political subdivisions of the state, subject to the limitations provided in this Section.

B. Boundaries. The district shall be comprised of the following described parcels or tracts of land located in the city-parish, referred to in this Section as the "property":

PARCEL 1:

A certain rectangular lot or parcel of ground, together with all buildings and improvements thereon, situated in that part of the City of Baton Rouge known as Gilbert Leonard Town, and designated on the plat thereof as Lot Number One (1) of Square Number Three (3), or One Hundred Thirteen (113), according to the official map of the City of Baton Rouge, said square being bounded on the North by Convention Street, on the East by Fourth Street (formerly Church Street), on the South by North Boulevard, and on the West by Third Street, said lot forming the northwest corner of said square and measuring Sixty-four (64) feet front on the East Side of Third Street by a depth of One Hundred Twenty-eight (128) feet along the South side of Convention Street;

PARCEL 2:

A certain fractional lot or parcel of ground, together with all buildings and improvements thereon, and all the rights, ways, privileges, servitudes and appurtenances thereunto belonging or in anywise appertaining, situated in that subdivision of the Gilbert Leonard Town, East Baton Rouge Parish, Louisiana, and being the northern portion of Lot No. 2 of Square No. 3 of said subdivision, or Square No. 113 according to the official map of the said City of Baton Rouge (said square being bounded by Third, Convention and Fourth (formerly Church) Streets and North Boulevard), said fractional lot being shown on a plan of survey made by A.G. Mundinger, C.E, and Surveyor, dated April 24th, 1936, a blueprint of which plan is attached to an act of sale passed before B.E. Durrett, Notary Public, on June 30, 1936, recorded in Special Mortgage Book 21, Folio 357, of said Parish. The fractional lot or parcel of ground measures 42 feet 9 inches front on the east side of Third Street by a depth between parallel lines of 128 feet; being the same property described as follows:

A parcel of land being comprised of Lot 1 and portion of Lot 2, Square Three (3) or One Hundred Thirteen (113), Gilbert Leonard Town, of the official map of the City of Baton Rouge, said parcel of land being shown on a plan of survey made by A.G. Mundinger, C.E., and Surveyor, dated April 24th, 1936, a blueprint of which plan is attached to an act of sale passed before B.E. Durrett, Notary Public on June 30, 1936, recorded in Special Mortgage Book 21, folio 357, said map also recorded in Original 40, Bundle 1005 of the Office of Clerk and Recorder, East Baton Rouge Parish, Louisiana, containing 0.314 acres, lying within Section 48, Township 7 South, Range 1 West, Greensburg Land District of said parish, being more particularly described as follows:

Begin at the northwest corner of Lot 1, Square Three (3) or One Hundred Thirteen (113) Gilbert Leonard Town, said point being the intersection of the southerly right of way line of Convention Street (69.33' R/W) and the easterly right of way line of Third Street (53.33' R/W), the Point of Beginning; thence go North 87 degrees 59 minutes 28 seconds East along the southerly right of way line of Convention Street a distance of 128.00 feet to the northeast corner of the aforesaid Lot 1; thence, departing the aforesaid southerly right of way line, go South 02 degrees 09 minutes 52 seconds East along the easterly line of the aforesaid Lot 1, and an extension thereof, a distance of 106.75 feet to the southeast corner of said parcel; thence go South 87 degrees 59 minutes 28 seconds West along the southerly line, a distance of 128.00 feet to the southwest corner of the aforesaid parcel, said corner being coincident with the aforementioned easterly right of way line of Third Street (53.33' R/W); thence go North 02 degrees 09 minutes 52 seconds West along the aforesaid easterly right of way line a distance of 106.75 feet to the Point of Beginning; the above described parcel of land lies within Square Three (3) or Square One Hundred Thirteen (113), Gilbert Leonard Town, of the official map of the City of Baton Rouge, Section 48, Township 7 South, Range 1 West, Greensburg Land District, City of Baton Rouge, East Baton Rouge Parish, Louisiana, and contains 0.314 acres more or less; all as more fully shown on that survey prepared by Sam M. Holladay, III, PLS, dated February 20, 2014, entitled "ALTA/ACSM Land Title Survey of a Parcel of Land Inclusive of Lot 1, Square No. 3, or 113 and a portion of Lot 2, Square No. 3, or 113, according to the Official Map of the City of Baton Rouge, lying in Section 48, Township 7 South, Range 1 West, Greensburg Land District, City of Baton Rouge, East Baton Rouge Parish, Louisiana for Commercial Properties Realty Trust."

C. Purpose. The state hereby acknowledges that the redevelopment of the property within the district is an important element of the continued revitalization and economic development of the city-parish. The district is created to provide for cooperative economic development among the district, the city-parish, the state and the owners of property in the district, in order to assist in the redevelopment of, and dramatic improvement to, the property within the boundaries of the district.

D. Governance. (1) In order to provide for the orderly development of the district and effectuation of the purposes of the district, the district shall be administered and governed by a board of commissioners, referred to in this Section as the "board", comprised of three persons as follows:

(a) The mayor-president of the city-parish or his designee.

(b) The mayor-president pro-tempore of the city-parish.

(c) The council member for Metropolitan Council District No. 10 of the city-parish.

(2) All the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available for inspection through the board's secretary-treasurer. The minute books and archives of the district shall be maintained by the board's secretary-treasurer. The monies, funds, and accounts of the district shall be in the official custody of the board.

(3) The board shall adopt bylaws and prescribe rules to govern its meetings. The members of the board shall serve without salary or per diem and shall be entitled to reimbursement for reasonable, actual, and necessary expenses incurred in the performance of their duties.

(4) The domicile of the board shall be established by the board at a location within the district.

(5) The board shall elect from its own members a president, vice president, and a secretary-treasurer, whose duties shall be common to such offices or as may be provided by bylaws adopted by the district. The board shall hold regular meetings and may hold special meetings as provided in the bylaws. The failure of the board to hold any regular meeting shall not impair any existing obligations of the district. All such meetings shall be public meetings subject to the provisions of R.S. 42:11, et seq.

(6) The district shall be subject to the Public Records Law, official journals law, Code of Governmental Ethics, and audit law pursuant to R.S. 24:513.

E. Rights and powers. The district, acting by and through its board, shall be a special taxing district and shall have and exercise all powers of a political subdivision and special taxing district necessary or convenient for the carrying out of its objects and purposes including but not limited to the following:

(1) To sue and to be sued.

(2) To adopt bylaws and rules and regulations.

(3) To receive by gift, grant, donation, or otherwise any sum of money, property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(4) For the public purposes of the district, to enter into one or more contracts, agreements, or cooperative endeavors with the state and its political subdivisions or political corporations, the city-parish, the owners of property in the district, and with any public or private association, corporation, business entity, or person, including but not limited to a cooperative endeavor agreement, a pledge and collateral assignment agreements, and tax collection agreement.

(5) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(6) To acquire by gift, grant, purchase, or lease such property within the district as may be necessary or desirable to carry out the objectives and purposes of the district and to mortgage and sell such property.

(7) In its own name and on its own behalf to incur debt and to issue bonds, notes, certificates, and other evidences of indebtedness, and in the event the district elects to issue bonds pursuant to the authority under this Section, then the district shall be deemed and considered to be an issuer for purposes of R.S. 33:9037, and shall, to the extent not in conflict with this Section, be subject to the provisions of R.S. 33:9037.

(8) To establish such funds or accounts as are necessary to conduct the affairs of the district.

(9) To levy and collect the taxes authorized pursuant to this Section.

(10) To pledge the district tax collections and other funds and property as security for the financing or refinancing of any costs incurred or to be incurred in connection with any project or projects, or parts thereof, within the boundaries of the district.

(11) To enter into one or more agreements to provide for the collection of the taxes levied within the district and remittance of the taxes to the appropriate recipients.

(12) To exercise any and all of the powers granted to an economic development district as if the district were an economic development district established pursuant to Part II of Chapter 27 of Title 33 of the Louisiana Revised Statutes of 1950, including but not limited to the powers of tax increment financing pursuant to R.S. 33:9038.33 and 33:9038.34 and the power to levy taxes within the district pursuant to R.S. 33:9038.39, provided that any such powers exercised by the district shall be subject to the provisions of Part II of Chapter 27 of Title 33 of the Louisiana Revised Statutes of 1950 unless such provisions are inconsistent with the provisions of this Section, in which case the provisions of this Section shall control.

(13) To levy sales taxes, or hotel occupancy taxes within the district or any combination of such taxes, above and in addition to any other sales taxes, or hotel occupancy taxes, or combination of such taxes, then in existence or permitted to be in existence within the district, in an amount as may be determined by the board with the approved written consent of the owners of immovable property in the district, all in addition to the powers authorized pursuant to Paragraph (12) of this Subsection and pursuant to R.S. 33:9038.39, subject to the limitations and prohibitions of the Louisiana Constitution.

F. Levy of Taxes. (1) In order to provide funds for the purposes of the district, the district, acting by and through its board, is hereby authorized to levy and collect within the district:

(a) A tax upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities.

(b) A tax on the sale at retail, the lease or rental, the consumption and storage for use or consumption of tangible personal property and on sales of services, all as defined in R.S. 47:301 et seq., or any other appropriate provision or provisions of law, as amended.

(2) The aggregate tax rate upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities within the district authorized pursuant to Subparagraph (1)(a) of this Subsection shall be at least equal to the aggregate rate of all taxes upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities levied and collected within the city-parish.

(3) The aggregate sales tax rate within the district authorized pursuant to Subparagraph (1)(b) of this Subsection shall be at least equal to the aggregate rate of all such sales taxes levied and collected within the city-parish.

(4)(a) The word "hotel" as used in this Section shall mean and include any establishment, both public and private, engaged in the business of furnishing or providing rooms and overnight camping facilities intended or designed for dwelling, lodging, or sleeping purposes to transient guests where such establishment consists of two or more guest rooms.

(b) The occupancy tax shall be paid by the person who exercises or is entitled to occupancy of the hotel room, and shall be paid at the time the rent or fee of occupancy is paid.

(c) The food and beverage tax shall be paid by the person who pays for the food and beverages at the point of sale.

(d) The word "person" as used in this Section shall have the same meaning as contained in R.S. 47:301(8).

(5) The taxes authorized in this Section shall be imposed by ordinance adopted by the district, acting by and through its board, without the need of an election.

(6) It is hereby recognized that there are currently no hotel occupancy or sales taxes generated at the property within the district. Accordingly, if the district elects to levy and collect any of the taxes authorized in this Section, such levy shall be deemed to supersede and be in lieu of only such other taxes on hotel occupancy and sales that, without the authority of this Section, would otherwise be levied within the district, do not secure bonds that have been authorized, that have not been dedicated by other law or by proposition approved by electors voting in an election for such purpose, and that are not based on a per head or per person basis. Additionally, if, during the term of the district, such other taxes on hotel occupancy or sales within the district that are currently not available for use for tax increment financing purposes should subsequently cease to be authorized to secure bonds, cease to secure bonds that have been authorized, or cease to be dedicated by other law or by proposition approved by electors voting in an election for such purpose, and thus, become available for the use of the financing purposes pursuant to this Section, then such levy shall at such time be deemed to supersede and be in lieu of such other taxes on hotel occupancy or sales within the district and shall be available for use for the purposes of the district; however, if the district elects to levy and collect any of the taxes authorized in this Section, such levy shall not be deemed to supersede or be in lieu of the occupancy tax authorized by R.S. 33:4574.1.1(A)(6) relating to Visit Baton Rouge regardless of whether such occupancy tax is pledged or dedicated to secure debt or bonds that have been authorized and the proceeds of the avails of the occupancy taxes authorized in R.S. 33:4574.1.1(A)(6) shall be dispersed and used for the purposes set forth therein and as further provided in R.S. 33:4574.1.1(L).

G. Tax Financing. (1)(a) The district may issue revenue bonds, in one or more series, payable from an irrevocable pledge and dedication of up to the full amount of the district's hotel occupancy and sales tax increments and other district revenues, leases, gifts, proceeds, rents, or other advantages as authorized by this Section, in an amount to be determined by the district, to secure any financing or multiple refinancings of any costs incurred or to be incurred in connection with any project or projects, or parts thereof, within the boundaries of the district. Additionally, without the necessity of issuing revenue bonds, the district may pledge up to the full amount of the district's hotel occupancy and sales tax increments and other district revenues, leases, gifts, proceeds, rents, or other advantages received or collected under the authority of this Section to any financing or multiple refinancings of any costs incurred or to be incurred in connection with any project or projects, or parts thereof, within the boundaries of the district in furtherance of the purposes of the district. Such financing may include but shall not be limited to any loan or loans, mortgages, the issuance of bonds, or the issuance of certificates of indebtedness. For each of the designated non-voter elected, pledged or dedicated hotel occupancy taxes and sales taxes collected within the district, a tax increment shall consist of that portion of the aggregate of such tax revenues collected by the district each year which exceeds the amount of such taxes that were collected in the year immediately prior to the year in which the district was established.

(b) The pledge or dedication of tax increments authorized by this Section to pay indebtedness shall not impair existing obligations of the district and shall not include tax revenues previously dedicated by the district for a special purpose.

(2) Any instruments or obligations of the district may be validly executed, issued, sold, and delivered, notwithstanding that one or more of the officers of the board signing such instruments or obligations, or whose facsimile signature or signatures may be on the instruments or obligations, shall have ceased to be such officer of the board at the time such instruments or obligations shall actually have been delivered.

(3) Any cost, obligation, or expense incurred for any of the purposes or powers of the district specified in this Section shall be a part of the project costs and may be paid or reimbursed as such out of the proceeds of bonds, tax increments, property or other obligations of, pledged or issued by the district.

(4) The authority granted to the district pursuant to the provisions of this Section is consistent with and subject to the limitations provided in R.S. 33:9038.42.

H. Term. The district shall dissolve and cease to exist one year after the date on which all loans, bonds, notes, and other evidences of indebtedness secured, in whole or in part, by district taxes or property are paid in full as to both principal and interest; however, under no event shall the district have an existence of more than thirty years from the date on which the taxes authorized pursuant to this Section are first levied and collected.

I. Contesting ordinance or resolution; time limit. Any ordinance or resolution adopted by the board including but not limited to an ordinance adopted pursuant to Paragraph (F)(5) of this Section, or the pledge of tax increments collected under the authority of this Section to any financing authorized by this Section shall be published at least twice in the official journal of East Baton Rouge Parish. For thirty days after the date of publication, any person in interest may contest the legality of the ordinance or resolution and of any provision therein made for the security and payment of the debt obligation or the levy and collection of taxes. After that time, no one may file for any cause of action to test the regularity, formality, legality, or effectiveness of the ordinance or resolution, and provisions thereof for any cause whatever, except for fraud. Thereafter, it shall be conclusively presumed that every legal requirement for the levy and collection of taxes, the issuance of bonds or other debt obligations, or the pledge of tax increment collected, including all things pertaining to the authorizing thereof, has been complied with. No court shall have authority to inquire into any of these matters after the thirty-day period after publication unless a claim pursuant to this Section has been filed.

J. Liberal construction. This Section, being necessary for the welfare of the city-parish and its residents, shall be liberally construed to effect the purposes thereof.

K. Severability. The provisions of this Section are severable. It is intended that if any provision of this Section should be adjudged invalid or unenforceable, then such provision shall be ineffective to the extent of such invalidity or unenforceability without invalidating the remaining provisions of this Section. Notwithstanding any provision of this Section to the contrary, if any portion of a tax levied or tax increment pledged or dedicated pursuant to this Section is held invalid, such invalidity shall not affect the validity of the remaining portion of such tax or tax increment.

Acts 2014, No. 775, §1, eff. June 19, 2014.



RS 33:9038.68 - Certain tax increment development corporations

§9038.68. Certain tax increment development corporations

A. In addition to the authority provided to a Tax Increment Development Corporation by Chapter 1 of Subtitle IX of Title 47 of the Louisiana Revised Statutes of 1950, (R.S. 47:8001 et seq.), any Tax Increment Development Corporation activated in a municipality with a population of not less than three thousand three hundred and not more than three thousand three hundred ninety-five persons according to the most recent federal decennial census shall have the tax increment finance authority, taxing authority, and other authority that is provided to local governmental subdivisions in Part II of Chapter 27 of Title 33 of the Louisiana Revised Statues of 1950 (R.S. 33:9038.31 et seq.), for the purpose of financing or refinancing an economic development project or a tax increment community development project consisting of a combination of residential housing units, a bank, and retail establishments including a grocery store, pharmacy, restaurants, and related facilities. The authority shall include but not be limited to ad valorem tax increment financing and bonding in R.S. 33:9038.33, sales tax increment financing and bonding in R.S. 33:9038.34, cooperative endeavor authority in R.S. 33:9038.35, bond authority in R.S. 33:9038.38, and ad valorem, sales tax, and hotel occupancy tax authority in R.S. 33:9038.39.

B. Notwithstanding any provision of Part II of Chapter 27 of Title 33 of the Louisiana Revised Statues of 1950 (R.S. 33:9038.31 et seq.) or any other law to the contrary, any powers, authorities, or duties granted under the laws in that Part shall be restricted to a geographically-defined district of no more than ten acres initiated by the chief executive officer or mayor of a municipality, or to a tax increment community development area established by ordinance or resolution of the corporation of no more than ten acres, within which the project described in Subsection A of this Section will be constructed.

C. The corporation may pledge any taxes collected under the authority of this Section to a tax increment community development project of a corporation or an economic development project described in Subsection A of this Section in furtherance of the purposes of the corporation. Financing may include but shall not be limited to loans, mortgages, the issuance of bonds, or the issuance of certificates of indebtedness.

D. Notwithstanding any provision of Part II of Chapter 27 of Title 33 of the Louisiana Revised Statues of 1950 (R.S. 33:9038.31 et seq.) or any other law to the contrary, the corporation may not dissolve or cease to exist until one year after the date all bonds, notes, and other evidences of indebtedness of the corporation, including refunding bonds, are paid in full as to both principal and interest; however, in no event shall the corporation have an existence of less than three years.

E. This Section shall be liberally construed to effect the purposes thereof.

Acts 2015, No. 464, §1, eff. July 1, 2015.



RS 33:9038.69 - Walnut Street Special District

§9038.69. Walnut Street Special District

A. Creation. The Walnut Street Special District, a special district and political subdivision of the state, hereinafter referred to as the "district" is hereby created in the city of Monroe.

B. Boundaries. The district shall be comprised of the area of the city of Monroe in the blocks of 108-128 Walnut Street in the city of Monroe to Art Alley (2nd Street), an area of approximately one city block which shall be further defined by an ordinance of the board of commissioners of the district.

C. Purpose. The district is created to provide for cooperative economic development between the district, the city of Monroe, and the owner or owners of businesses and other property within the district in order to provide for costs related to infrastructure within the district as determined by the board of commissioners of the district.

D. Governance. (1) In order to provide for the orderly development of the district and effectuation of the purposes of the district, the district shall be administered and governed by a board of commissioners as follows:

(a) The mayor of the city of Monroe, or his designee.

(b) The chair of the Monroe City Council, or his designee.

(c) The President/CEO of the Monroe-West Monroe Convention and Visitor's Bureau of Ouachita Parish, or his designee.

(d) Any person who is an owner of property within the district, or an authorized representative of an entity which is an owner of property within the district, if such person or authorized representative applies to the board for membership on the board, or that person's or representative's designee.

(2) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available for inspection through the board's secretary. The minute books and archives of the district shall be maintained by the board's secretary. The monies, funds, and accounts of the district shall be in the official custody of the board.

(3) The board shall adopt bylaws and prescribe rules to govern its meetings. The members of the board shall serve without salary or per diem and shall be entitled to reimbursement for reasonable, actual, and necessary expenses incurred in the performance of their duties.

(4) The domicile of the board shall be established by the board at a location within the city of Monroe.

(5) The board shall elect from its own members a president and secretary, whose duties shall be common to the offices or as may be provided by bylaws adopted by the district. The board shall hold regular meetings and may hold special meetings as provided in the bylaws. All meetings shall be public meetings subject to the provisions of R.S. 42:11 et seq.

E. Rights and powers. In addition to the taxing, tax increment finance, and bonding authority provided for in Subsection F of this Section, the district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision and a special district necessary or convenient for the carrying out of its objects and purposes including but not limited to the following:

(1) To sue and to be sued.

(2) To adopt bylaws and rules and regulations.

(3) To receive by gift, grant, or donation any sum of money, property, aid or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(4) For the public purposes of the district, to enter into contracts, agreements, or cooperative endeavors with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or individual.

(5) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(6) To acquire by gift, grant, purchase, or lease such property as may be necessary or desirable for carrying out the objectives and purposes of the district and to mortgage and sell such property.

(7) In its own name and on its own behalf, to incur debt and to issue bonds, notes, certificates, and other evidences of indebtedness. For this purpose the district shall be deemed and considered to be an issuer for purposes of R.S. 33:9037 and shall, to the extent not in conflict with this Section, be subject to the provisions of R.S. 33:9037.

(8) To establish such funds or accounts as are necessary for the conduct of the affairs of the district.

(9) To do all things reasonably necessary to accomplish the purposes of this Section.

(10) To designate by ordinance any territory within the district as a subdistrict in which shall be exercised, to the exclusion of the remainder of the district, any authority provided to the district by Subsection F of this Section or any other provision of this Section or other law.

F. Taxing, tax incremental financing, and bonding authority. (1) To provide for the costs of a project to fund infrastructure within the district, the district shall have such tax increment finance authority, taxing authority, and other authority that is provided to local governmental subdivisions in Part II of Chapter 27 of Title 33 of the Louisiana Revised Statues of 1950, including but not limited to the following: ad valorem tax increment financing and bonding in R.S. 33:9038.33; sales tax increment financing and bonding in R.S. 33:9038.34; cooperative endeavor authority in R.S. 33:9038.35; bond authority in R.S. 33:9038.38; and ad valorem, sales tax, and hotel occupancy tax authority in R.S. 33:9038.39. The project to fund infrastructure within the district is hereby deemed to be an "economic development project" within the meaning provided for in that Part. An agreement entered into by the district and any affected tax recipient entity authorizing the use and dedication of the affected tax recipient entity's incremental increase in taxes may include additional public or private entities as parties to such agreement and may include such terms, conditions, and other provisions to which all parties to such agreement consent.

(2) Notwithstanding any provision of Part II of Chapter 27 of Title 33 of the Louisiana Revised Statues of 1950 or any other law to the contrary, any powers, authorities, or duties granted under such laws may be restricted to a subdistrict the territory of which shall be established by ordinance of the board of commissioners of the district.

G. Project financing. The district may pledge any taxes collected under the authority of this Section to any economic development project in furtherance of the purposes of the district.

H. Term. The district shall dissolve and cease to exist one year after the date all bonds, notes, and other evidences of indebtedness of the district, including refunding bonds, are paid in full as to both principal and interest; however, under no event shall the district have an existence of less than three years.

I. Liberal construction. This Section, being necessary for the welfare of the city of Monroe and its residents, shall be liberally construed to effect the purposes thereof.

Acts 2015, No. 458, §2, eff. July 1, 2015.



RS 33:9038.70 - Special district in certain cities

§9038.70. Special district in certain cities

A. Definitions. As used in this Section, "city" means any municipality governed by a home rule charter and with a population between seven thousand and eight thousand persons according to the latest federal decennial census.

B. Creation. The governing authority of the city may, by ordinance, create a special taxing district and political subdivision of the state, hereinafter referred to as the "district".

C. Boundaries. The ordinance creating the district shall establish its boundaries which shall be within the corporate limits of the city.

D. Purpose. The district is created to provide for cooperative economic development between the district, the city, and the owner or owners of businesses and other property within the district in order to provide for costs related to infrastructure within the district as determined by the board of commissioners of the district.

E. Governance. (1) In order to provide for the orderly development of the district and effectuation of the purposes of the district, the district shall be administered and governed by a board of commissioners as follows:

(a) The mayor of the city, or his designee.

(b) The presiding officer of the city council, or his designee.

(c) The chief executive officer of the downtown development district, or his designee.

(d) Any person who is an owner of property within the district, or an authorized representative of an entity which is an owner of property within the district, if such person or authorized representative applies to the board for membership on the board, or that person's or representative's designee.

(2) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available for inspection through the board's secretary. The minute books and archives of the district shall be maintained by the board's secretary. The monies, funds, and accounts of the district shall be in the official custody of the board.

(3) The board shall adopt bylaws and prescribe rules to govern its meetings. The members of the board shall serve without salary or per diem and shall be entitled to reimbursement for reasonable, actual, and necessary expenses incurred in the performance of their duties.

(4) The domicile of the board shall be established by the board at a location within the city.

(5) The board shall elect from its own members a president and secretary, whose duties shall be common to the offices or as may be provided by bylaws adopted by the district. The board shall hold regular meetings and may hold special meetings as provided in the bylaws. All meetings shall be public meetings subject to the provisions of the Open Meetings Law.

F. Rights and powers. In addition to the taxing, tax increment finance, and bonding authority provided for in Subsection G of this Section, the district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision and a special district necessary or convenient for the carrying out of its objects and purposes including but not limited to the following:

(1) To sue and to be sued.

(2) To adopt bylaws and rules and regulations.

(3) To receive by gift, grant, or donation any sum of money, property, aid or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(4) For the public purposes of the district, to enter into contracts, agreements, or cooperative endeavors with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or individual.

(5) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(6) To acquire by gift, grant, purchase, or lease, but not by expropriation, such property as may be necessary or desirable for carrying out the objectives and purposes of the district and to mortgage and sell such property.

(7) In its own name and on its own behalf, to incur debt and to issue bonds, notes, certificates, and other evidences of indebtedness. For this purpose the district shall be deemed and considered to be an issuer for purposes of R.S. 33:9037 and shall, to the extent not in conflict with this Section, be subject to the provisions of R.S. 33:9037.

(8) To establish such funds or accounts as are necessary for the conduct of the affairs of the district.

(9) To do all things reasonably necessary to accomplish the purposes of this Section.

(10) To designate by ordinance any territory within the district as a subdistrict in which shall be exercised, to the exclusion of the remainder of the district, any authority provided to the district by Subsection G of this Section or any other provision of this Section or other law.

G. Taxing, tax incremental financing, and bonding authority. (1) To provide for the costs of a project to fund infrastructure within the district, the district shall have such tax increment finance authority, taxing authority, and other authority that is provided to local governmental subdivisions in Part II of Chapter 27 of Title 33 of the Louisiana Revised Statues of 1950, including but not limited to the following: ad valorem tax increment financing and bonding in R.S. 33:9038.33; sales tax increment financing and bonding in R.S. 33:9038.34; cooperative endeavor authority in R.S. 33:9038.35; bond authority in R.S. 33:9038.38; and ad valorem, sales tax, and hotel occupancy tax authority in R.S. 33:9038.39. The project to fund infrastructure within the district is hereby deemed to be an "economic development project" within the meaning provided for in that Part. An agreement entered into by the district and any affected tax recipient entity authorizing the use and dedication of the affected tax recipient entity's incremental increase in taxes may include additional public or private entities as parties to such agreement and may include such terms, conditions, and other provisions to which all parties to such agreement consent.

(2) Notwithstanding any provision of Part II of Chapter 27 of Title 33 of the Louisiana Revised Statues of 1950 or any other law to the contrary, any powers, authorities, or duties granted under such laws may be restricted to a subdistrict the territory of which shall be established by ordinance of the board of commissioners of the district.

H. Project financing. (1) The district may pledge any taxes collected under the authority of this Section to any economic development project in furtherance of the purposes of the district.

(2) Notwithstanding R.S. 33:9038.34(A)(2), (6), Subsection J of this Section, or any other provision of law to the contrary, nothing in this Section shall authorize the dedication of a state tax increment. Sales tax increments shall not include any sales and use taxes levied by the state, but may be comprised only of sales and use tax levied by the political subdivisions within the district.

I. Term. The district shall dissolve and cease to exist one year after the date all bonds, notes, and other evidences of indebtedness of the district, including refunding bonds, are paid in full as to both principal and interest; however, under no event shall the district have an existence of less than three years.

J. Liberal construction. This Section, being necessary for the welfare of the city and its residents, shall be liberally construed to effect the purposes thereof.

Acts 2016, No. 514, §1, eff. June 16, 2016.



RS 33:9039 - Boards of commissioners of certain districts; authority

§9039. Boards of commissioners of certain districts; authority

Notwithstanding any law to the contrary, for a plaza district created in this Part:

(1) In addition to members otherwise provided by law, the board of commissioners of the district shall include:

(a) One member appointed by the mayor of the municipality which encompasses the district, to serve concurrently with the term of the appointing mayor.

(b) One state representative, appointed by the state senator whose legislative district encompasses the plaza district, when the plaza district is located in more than one state representative's district.

(2) Whenever the secretary of the Department of Economic Development is statutorily made a member of the board of commissioners, the secretary is authorized to appoint a designee to serve on the board.

(3) Whenever an owner of property within a district is statutorily included as a member of the board of commissioners, in lieu of serving on the board, the owner shall appoint a member to the board, to serve concurrently with the term of the mayor of the municipality which encompasses the district.

(4) The district shall not have the power to levy any additional sales tax.

Added by Acts 2009, No. 396, §1, eff. July 7, 2009; Acts 2011, No. 156, §1, eff. June 24, 2011.



RS 33:9039.1 - Short title

CHAPTER 27-A. LOUISIANA'S I-12 RETIREMENT DISTRICT

§9039.1. Short title

This Chapter shall be known and be cited as "Louisiana's I-12 Retirement District Act".

Acts 1997, No. 1265, §1; Acts 2008, No. 413, §1, eff. July 1, 2008.



RS 33:9039.2 - Louisiana's I-12 Retirement District; creation

§9039.2. Louisiana's I-12 Retirement District; creation

A. Louisiana's I-12 Retirement District, hereafter referred to as the "district", is hereby created as a special district of the state and shall be comprised of the territorial jurisdiction of the parishes of St. Helena, St. Tammany, Tangipahoa, and Washington. The district shall be a body politic and corporate and a political subdivision of the state.

B. The district shall be administered and governed by a twelve member board of directors selected as follows:

(1) Three residents of the parish of St. Helena appointed by the St. Helena Parish Police Jury.

(2) Three residents of the parish of St. Tammany appointed by the St. Tammany Parish Police Jury.

(3) Three residents of the parish of Tangipahoa appointed by the Tangipahoa Parish Council.

(4) Three residents of the parish of Washington appointed by the Washington Parish Police Jury.

C. Each appointee to the board shall serve a term of four years. The board shall elect a chairman, secretary, and treasurer and may elect such other officers as deemed necessary. A majority of the board shall constitute a quorum and a majority vote of the board members constituting a quorum shall be necessary for any action taken by the district. The board shall adopt bylaws and prescribe rules to govern its meetings and shall fix the place or places at which meetings shall be held.

D. The domicile of the district shall be determined by the board at its first meeting. The members of the board shall serve without salary or per diem allowance.

E. Any vacancy which occurs on the board shall be filled for the unexpired term in the same manner as provided for the initial appointment.

Acts 1997, No. 1265, §1; Acts 2008, No. 413, §1, eff. July 1, 2008.



RS 33:9039.3 - Powers of district

§9039.3. Powers of district

A. The district shall have all the rights and powers necessary to carry out and effectuate the purposes and provisions of this Chapter.

B. The district shall have the following rights and powers:

(1) To adopt bylaws for the regulation of its affairs and the conduct of its business.

(2) To maintain an office at such place as it may designate.

(3) To sue and be sued.

(4) To receive, administer, and comply with the conditions and requirements respecting any gift, grant, or donation of any property or money.

(5) To apply and contract for assistance from the United States or other public or private sources.

(6) To make and execute contracts and other instruments necessary in the exercise of the powers and functions of the district under this Chapter, including contracts with persons, firms, corporations, and others.

(7) To research, study, develop, and implement plans and programs designed to promote the district as an area into which retirees or persons nearing retirement age may relocate.

(8) To promulgate rules and regulations for determining eligibility as a retiree or a person nearing retirement age.

(9) To direct the parish governing authorities located in the district to refund certain local sales and use taxes imposed in the district.

(10) To exercise any and all other powers necessary to accomplish the purposes of this Chapter.

Acts 1997, No. 1265, §1.



RS 33:9039.4 - Incentives

§9039.4. Incentives

A. Subject to the limitation in Subsection B of this Section, the district shall refund or cause to have refunded, in accordance with rules and regulations adopted by the board, to eligible persons those local sales and use taxes collected as a consequence of the purchase of materials used in the restoration, renovation, or rehabilitation of an existing structure or in the construction of a new house and associated improvements in an age-qualified approved retirement community development area, provided:

(1) The person restoring, renovating, or rehabilitating the existing structure or building or causing the building of the new home certifies in writing that the home was purchased by a retired individual or individual nearing retirement age.

(2) The person restoring, renovating, or rehabilitating the existing structure or building or causing the building of the new home presents documents sufficient to prove the amount of sales and use taxes paid and eligible for refund upon the sale of the new house.

(3) The person restoring, renovating, or rehabilitating the existing structure or building or causing the building of the new home certifies in writing that he has complied with applicable criteria, rules, regulations, and procedure established by the district and the parish governing authority.

(4) The person restoring, renovating, or rehabilitating the existing structure or building or causing the building of the new home completes and submits forms prescribed by the district and the affected parish governing authority for the refund of sales and use taxes.

B.(1) The authority of the district under Subsection A of this Section to cause the refund of local sales and use taxes shall be subject to approval by a majority of the electors of the district voting thereon in an election held for that purpose.

(2) The district, through its board of directors, shall notify each parish governing authority as to the amount of sales and use tax refund due, and each parish governing authority shall refund the tax to the person as provided in Subsection A of this Section.

Acts 1997, No. 1265, §1; Acts 2002, 1st Ex. Sess., No. 36, §1.



RS 33:9039.11 - Short title

CHAPTER 27-B. COMMUNITY DEVELOPMENT

DISTRICT ACT

§9039.11. Short title

This Chapter may be cited as the "Community Development District Act".

Acts 2001, No. 992, §1.



RS 33:9039.12 - Legislative findings

§9039.12. Legislative findings

The legislature finds that:

(1) There is a need for uniform, focused, and fair procedures in state law to provide a reasonable alternative for the establishment, power, operation, and duration of independent districts to manage and finance basic community development services; and that, based upon a proper and fair determination of applicable facts, an independent district can constitute a timely, efficient, effective, responsive, and economic way to deliver these basic services, thereby providing a solution to the state's planning, management, and financing needs for delivery of capital infrastructure in order to service projected growth without overburdening parishes and municipalities and their taxpayers.

(2) It is the legislative intent and purpose in implementing Article VI, Sections 19 and 36 of the Constitution of Louisiana, based upon, and consistent with, legislative findings of fact and declarations of policy, to authorize a uniform procedure by general law to establish an independent special district as an alternative method to manage and finance basic services for community development through the levy and collection of special assessments. It is further the legislative intent and purpose to provide by general law for the uniform operation, exercise of power, and procedure for termination of any such independent district. It is further the purpose and intent of the legislature that a district created under this Chapter not have or exercise any zoning or permitting power. It is further the purpose and intent of the legislature that no debt or obligation of a district shall constitute a burden on any local government without its consent.

Acts 2001, No. 992, §1.



RS 33:9039.13 - Definitions

§9039.13. Definitions

As used in this Chapter, the term:

(1) "Assessable improvements" means any and all public improvements and community facilities that the district is empowered to provide in accordance with this Chapter.

(2) "Assessment bonds" means special obligations of the district which are payable solely from proceeds of the special assessments levied for an assessable project.

(3) "Board" or "board of supervisors" means the governing board of the district or, if such board has been abolished, the board, body, or commission succeeding to the principal functions thereof or to whom the powers given to the board by this Chapter have been given by law.

(4) "Bond" includes "certificate", and the provisions which are applicable to bonds are equally applicable to certificates. The term "bond" includes any assessment bond, refunding bond, revenue bond, and other such obligation in the nature of a bond as is provided for in this Chapter.

(5) "Community development district" or "district" means a special district as provided in Article VI, Section 19 of the Constitution of Louisiana, which is created pursuant to this Chapter and limited to the performance of those specialized functions authorized by this Chapter; the boundaries of which are contained wholly within a single parish; the governing head of which is a body created, organized, and constituted and authorized to function specifically as prescribed in this Chapter for the delivery of community development services; and the formation, powers, governing body, operation, duration, accountability, requirements for disclosure, and termination of which are as required by general law.

(6) "Cost", when used with reference to any project, includes but is not limited to:

(a) The expenses of determining the feasibility or practicability of acquisition, construction, or reconstruction.

(b) The cost of surveys, estimates, plans, and specifications.

(c) The cost of improvements.

(d) Engineering, fiscal, and legal expenses and charges.

(e) The cost of all labor, materials, machinery, and equipment.

(f) The cost of all lands, rights, servitudes, and franchises acquired.

(g) Financing charges.

(h) The creation of initial reserve and debt service funds.

(i) Working capital.

(j) Interest charges incurred or estimated to be incurred on money borrowed prior to and during construction and acquisition and for such reasonable period of time after completion of construction or acquisition as the board may determine.

(k) The cost of issuance of bonds pursuant to this Chapter, including advertisements and printing.

(l) The cost of any election held pursuant to this Chapter and all other expenses of issuance of bonds.

(m) The discount, if any, on the sale or exchange of bonds.

(n) Administrative expenses.

(o) Such other expenses as may be necessary or incidental to the acquisition, construction, or reconstruction of any project or to the financing thereof, or to the development of any lands within the district.

(7) "District manager" means the manager of the district.

(8) "District roads" means highways, streets, roads, alleys, sidewalks, landscaping, storm drains, bridges, and thoroughfares of all kinds and descriptions.

(9) "Landowner" means the owner of immovable property as it appears in the official records of the parish, including a trustee, a private corporation, and an owner of a condominium unit.

(10) "Project" means any development, improvement, property, utility, facility, works, enterprise, or service hereafter undertaken or established under the provisions of this Chapter.

(11) "Revenue bonds" means obligations of the district which are payable from revenues derived from sources other than ad valorem taxes on immovable or movable property and which do not pledge the property, credit, or general tax revenue of the district.

(12) "Sewer system" means any plant, system, facility, or property, and additions, extensions, and improvements thereto useful or necessary in connection with the collection, treatment, or disposal of sewage.

(13) "Water management and control facilities" means any lakes, canals, ditches, reservoirs, dams, levees, floodways, pumping stations, or any other works, structures, or facilities for the conservation, control, development, utilization, and disposal of water, and any purposes incidental thereto.

(14) "Water system" means any plant, system, facility, or property and additions, extensions, and improvements thereto, useful or necessary in connection with the development of sources, treatment, or purification and distribution of water.

Acts 2001, No. 992, §1.



RS 33:9039.14 - Establishment of district

§9039.14. Establishment of district

A. The method for the establishment of a community development district shall be pursuant to an ordinance adopted by the governing body of the parish in which the land is located granting a petition for the establishment of a community development district. The petition for the establishment of a community development district shall be filed by the petitioner with the governing authority of the parish. The petition shall contain:

(1) A description of the boundaries of the district.

(2) The written consent to the establishment of the district by all landowners whose immovable property is to be included in the district.

(3) A designation of five persons to be the initial members of the board of supervisors, who shall serve in that office until replaced by elected members as provided in R.S. 33:9039.15(B)(1).

(4) The proposed name of the district.

(5) A map of the proposed district showing existing infrastructure, if any.

(6) Based upon available data, the proposed timetable for construction of the district services and the estimated cost of constructing the proposed services.

B. A public hearing on the petition shall be conducted by the governing authority of the parish within forty-five days after the petition is filed unless an extension of time is requested by the petitioners and granted by the governing authority of the parish. The hearing shall be held at an accessible location in the parish in which the community development district is to be located. The petitioner shall cause a notice of the hearing to be published in a newspaper at least once a week for the four successive weeks immediately prior to the hearing. Such notice shall give the time and place for the hearing, a description of the area to be included in the district, and any other relevant information which the establishing governing bodies may require. The advertisement shall be published in the official journal of the parish.

C. The governing authority of the parish shall consider the record of the public hearing and any other relevant factors in making its determination to grant or deny a petition for the establishment of a community development district.

D. An ordinance establishing a community development district shall include the boundaries of the district, the names of the five persons designated to be the initial members of the board of supervisors of the district, and the name of the district.

E. If all of the land in the area for the proposed district is within the territorial jurisdiction of a municipality, then the petition requesting establishment of a community development district under this Chapter shall be filed by the petitioner with that particular municipality. In such event, the duties of the parish, hereinabove described, in action upon the petition shall be the duties of the municipality. If any of the land area of a proposed district is within the land area of a municipality, the governing authority of the parish may not create the district without the approval of the municipality.

Acts 2001, No. 992, §1.



RS 33:9039.15 - Board of supervisors; members and meetings

§9039.15. Board of supervisors; members and meetings

A.(1) The board of the district shall exercise the powers granted to the district pursuant to this Chapter. Except as otherwise provided in Paragraph (2) of this Subsection, the board shall consist of five members. Except as otherwise provided in Paragraph (2) of this Subsection, each member shall hold office for a term of four years and until a successor is chosen and qualifies. Except as otherwise provided in Paragraph (2) of this Subsection, the initial members of the board shall be residents of the state, and at least one of the initial members shall be a resident of the area immediately adjacent to the district.

(2) Notwithstanding any provision of law to the contrary, such a district located within Jefferson Parish shall be governed by a board of supervisors that consists of eight members, all of whom shall be residents of Jefferson Parish. Each council member and the Parish President shall appoint one member, including initial members and their successors, and those members shall serve at the pleasure of the Jefferson Parish Council and the Parish President.

B.(1)(a) Except as provided in Paragraph (A)(2) of this Section, commencing six years after the initial appointment of members, the position of each member whose term has expired shall be filled by a qualified elector of the district elected by the qualified electors of the district in accordance with Title 18 of the Louisiana Revised Statutes of 1950 or, if there are no qualified electors of the district, a qualified elector of the parish or municipality that created the district.

(b) However, in districts consisting of a population of less than six hundred persons, the governing authority of the parish or municipality that created the district shall appoint the members of the board.

(2) Members of the board shall be known as supervisors and, upon entering into office, shall take an oath of office. Except as provided in Paragraph (A)(2) of this Section, they shall hold office for the terms for which they were elected or appointed and until their successors are chosen and qualified. If, during the term of office, a vacancy occurs, the remaining members of the board shall fill the vacancy by an appointment for the remainder of the unexpired term.

(3) A majority of the members of the board constitutes a quorum for the purposes of conducting its business and exercising its powers and for all other purposes. Action taken by the district shall be upon a vote of a majority of the members present unless general law or a rule of the district requires a greater number.

(4) As soon as practicable after each election or appointment of members for a new four-year term, the board shall organize by electing one of its members as chair and by electing a secretary, who need not be a member of the board, and such other officers as the board may deem necessary.

(5) The board shall keep a permanent record book in which shall be recorded minutes of all meetings, resolutions, ordinances, proceedings, and any and all corporate acts. The record book shall be opened to inspection in accordance with R.S. 44:31 et seq.

(6) Each supervisor shall be entitled to receive for his or her services a per diem not to exceed seventy-five dollars per meeting and such travel expenses as may be authorized in the bylaws of the district.

(7) All meetings of the board shall be conducted in accordance with R.S. 42:11 et seq.

C. In any parish or municipality which operates under a home rule charter which provides for the governing authority of any special district lying wholly within the parish or municipality, such charter provisions shall supersede the provisions of this Chapter relating to the membership of the board.

Acts 2001, No. 992, §1; Acts 2007, No. 311, §1; Acts 2008, No. 888, §1.



RS 33:9039.16 - Board of supervisors; general duties

§9039.16. Board of supervisors; general duties

A. The board shall employ, and fix the compensation of, a district manager. The district manager shall have charge and supervision of the works of the district and shall be responsible for preserving and maintaining any improvement or facility constructed or erected pursuant to the provisions of this Chapter, for maintaining and operating the equipment owned by the district, and for performing such other duties as may be prescribed by the board. The district manager may hire or otherwise employ and terminate the employment of such other persons, including, without limitation, professional, supervisory, and clerical employees, as may be necessary and authorized by the board. The compensation and other conditions of employment of the officers and employees of the district shall be as provided by the board. Notwithstanding R.S. 42:1101 et seq., the district manager or a board member or district employee may be a stockholder, officer, or employee of a landowner.

B. The board shall designate a person who is a resident of the state as treasurer of the district, who shall have charge of the funds of the district. Such funds shall be disbursed only upon the order, or pursuant to the resolution, of the board by warrant or check countersigned by the treasurer and by such other person as may be authorized by the board. The board may give the treasurer such other or additional powers and duties as the board may deem appropriate and may fix his or her compensation. The board may require the treasurer to give a bond in such amount, on such terms, and with such sureties as may be deemed satisfactory to the board to secure the performance by the treasurer of his or her powers and duties. The financial records of the district shall be audited by an independent certified public accountant at least once a year.

C. The board may select as a depository for its funds any qualified public depository as defined in R.S. 39:1211 et seq.

Acts 2001, No. 992, §1.



RS 33:9039.17 - Budget; reports and reviews

§9039.17. Budget; reports and reviews

A. The district is required to comply with R.S. 39:1301 et seq.

B. At least sixty days prior to adoption, the district board shall submit to the local governing authorities having jurisdiction over the area included in the district, for purposes of disclosure and information only, the proposed annual budget for the ensuing fiscal year and any proposed long-term financial plan or program of the district for future operations.

Acts 2001, No. 992, §1.



RS 33:9039.18 - Disclosure of public financing

§9039.18. Disclosure of public financing

The district shall take affirmative steps to provide for the full disclosure of information relating to the public financing and maintenance of improvements to immovable property undertaken by the district. Such information shall be made available to all existing residents, and to all prospective residents, of the district. The district shall furnish each developer of a residential development within the district with sufficient copies of that information to provide each prospective initial purchaser of property in that development with a copy.

Acts 2001, No. 992, §1.



RS 33:9039.19 - General powers

§9039.19. General powers

The district shall have, and the board may exercise, the following powers:

(1) To sue and be sued in the name of the district; to adopt and use a seal and authorize the use of a facsimile thereof; to acquire, by purchase, gift, devise, or otherwise, and to dispose of, immovable and movable property; and to make and execute contracts and other instruments necessary or convenient to the exercise of its powers.

(2) To contract for the services of consultants to perform planning, engineering, financial, legal, or other appropriate services of a professional nature.

(3) To borrow money and accept gifts; to apply for and use grants or loans of money or other property from the United States, the state, a unit of local government, or any person for any district purposes and enter into agreements required in connection therewith; and to hold, use, and dispose of such monies or property for any district purposes in accordance with the terms of the gift, grant, loan, or agreement relating thereto.

(4) To adopt bylaws prescribing the powers, duties, and functions of the officers of the district; the conduct of the business of the district; and the maintenance of records.

(5) To maintain an office at such place or places as it may designate within a parish in which the district is located, which office must be reasonably accessible to the landowners. Meetings shall be held at such office or such other location as may be designated by the board.

(6) To hold, control, and acquire by donation, purchase, or condemnation, or dispose of, any public servitudes or dedications to public use, and to make use of such servitudes or dedications, for any of the purposes authorized by this Chapter.

(7) To lease as lessor or lessee to or from any person, firm, corporation, association, or body, public or private, any projects of the type that the district is authorized to undertake and facilities or property of any nature for the use of the district to carry out any of the purposes authorized by this Chapter.

(8) To borrow money and issue bonds, certificates, warrants, notes, or other evidence of indebtedness as hereinafter provided; to levy such special assessments as may be authorized; and to charge, collect, and enforce fees and other user charges.

(9) To raise, by user charges or fees authorized by resolution of the board, amounts of money which are necessary for the conduct of the district activities and services and to enforce their receipt and collection in the manner prescribed by resolution not inconsistent with law.

(10) To exercise power of expropriation in accordance with the provisions of R.S. 19:1 et seq., subject to the approval of the governing body of the parish which enacted the ordinance establishing the district.

(11) To cooperate with, or contract with, other governmental agencies as may be necessary, convenient, incidental, or proper in connection with any of the powers, duties, or purposes authorized by this Chapter.

(12) To determine, order, levy, impose, collect, and enforce special assessments pursuant to this Chapter.

(13) To exercise all of the powers necessary and proper in connection with any of the powers, duties, or purposes authorized by this Chapter.

Acts 2001, No. 992, §1.



RS 33:9039.20 - Special powers; public improvements and community facilities

§9039.20. Special powers; public improvements and community facilities

A. The district shall have, and the board may exercise, subject to the regulatory jurisdiction and permitting authority of all applicable governmental bodies and agencies, including soil and water conservation districts, having authority with respect to any area included therein, any or all of the special powers relating to public improvements and community facilities authorized by this Chapter. The district shall have the power to finance, fund, plan, establish, acquire, construct or reconstruct, enlarge or extend, equip, operate, and maintain systems, facilities, and basic infrastructures for the following:

(1) Water management and control for the lands within the district and to connect some or any of such facilities with roads and bridges.

(2) Water supply, sewer, and wastewater management, reclamation, and reuse or any combination thereof.

(3) Bridges or culverts that may be needed across any drain, ditch, canal, floodway, holding basin, excavation, public highway, tract, grade, fill, or cut and roadways over levees and embankments.

(4) District roads equal to or exceeding the specifications of the parish in which such district roads are located, and street lights.

B. After the board has obtained the consent of the affected local government, the district shall have the power to plan, establish, acquire, construct or reconstruct, enlarge or extend, equip, operate, and maintain additional systems and facilities for:

(1) Parks and facilities for indoor and outdoor recreational, cultural, and educational uses.

(2) Fire prevention and control, including fire stations, water mains and plugs, fire trucks, and other vehicles and equipment.

(3) School buildings and related structures, which may be leased, sold, or donated to the school district, for use in the educational system when authorized by the district school board having jurisdiction of the district.

(4) Security, except that the district may not exercise any police power, but may contract with the appropriate local government agencies for an increased level of such services within the district boundaries.

(5) Control and elimination of mosquitoes and other public health nuisances.

(6) Waste collection and disposal.

(7) Revenue producing utilities as defined in R.S. 33:4161 et seq., except electricity and gas services.

Acts 2001, No. 992, §1; Acts 2002, 1st Ex. Sess., No. 42, §1.



RS 33:9039.21 - Purchase, management or sale of water or wastewater utility by district

§9039.21. Purchase, management or sale of water or wastewater utility by district

No community development district may purchase or sell a water or wastewater utility that provides service to the public, or enter into a management contract for such facilities, until the governing body of the community development district has held a public hearing on the purchase, sale, or management contract and made a determination that the purchase, sale, or management contract is in the public interest.

Acts 2001, No. 992, §1.



RS 33:9039.22 - Bonds of the district

§9039.22. Bonds of the district

A. The district is hereby authorized and empowered to issue and sell from time to time bonds, notes, renewal notes, refunding bonds, interim certificates, certificates of indebtedness, certificates of participation, debentures, warrants, commercial paper, or other obligations or evidences of indebtedness to provide funds for and to fulfill and achieve its public purpose or corporate purposes, as set forth in this Chapter, including but not limited to the payment of all or a portion of the costs of a project, to provide amounts necessary for any corporate purposes, including incidental expenses in connection with the issuance of the obligations, the payment of principal and interest on the obligations of the district, the establishment of reserves to secure such obligations, and all other purposes and expenditures of the district incident to and necessary or convenient to carry out its public functions or corporate purposes, and any credit enhancement for said obligations.

B. Except as may otherwise be provided by the district, all obligations issued by the district shall be negotiable instruments and payable solely from the levy of any special assessment by the district or from any other sources whatsoever, that may be available to the district but shall not be secured by the full faith and credit of the state or the parish or municipality which created the district.

C. Obligations shall be authorized, issued, and sold by a resolution or resolutions of the district adopted as provided in this Chapter. Such bonds or obligations may be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, including variable, adjustable, or zero interest rates, be payable at such time or times, be in such denominations, be sold at such price or prices, at public or private negotiated sale, after advertisement as is provided for in R.S. 39:1421 et seq., be in such form, carry such registration and exchangeability privileges, be payable at such place or places, be subject to such terms of redemption, and be entitled to such priorities on the income, revenue, and receipts of, or available to, the district as may be provided by the district in the resolution or resolutions providing for the issuance and sale of the bonds or obligations of the district.

D. The obligations of the district shall be signed by such supervisors or officers of the district by either manual or facsimile signatures, as shall be determined by resolution or resolutions of the district, and shall have impressed or imprinted thereon the seal of the district, or a facsimile thereof.

E. Any obligations of the district may be validly issued, sold, and delivered, notwithstanding that one or more of the supervisors or officers of the district signing such obligations, or whose facsimile signature or signatures may be on the obligations, shall have ceased to be such supervisor or officer of the district at the time such obligations shall actually have been delivered.

F. Obligations of the district may be sold in such manner and from time to time as may be determined by the district to be most beneficial, subject to approval of the State Bond Commission, and the district may pay all expenses, premiums, fees, or commissions, which it may deem necessary or advantageous in connection with the issuance and sale thereof, subject to the provisions of this Chapter.

G. The district may authorize the establishment of a fund or funds for the creation of a debt service reserve, a renewal and replacement reserve, or such other funds or reserves as the district may approve with respect to the financing and operation of any project and as may be authorized by any bond resolution, trust agreement, indenture of trust or similar instrument or agreement pursuant to the provisions of which the issuance of bonds or other obligations of the district may be authorized.

H. Any cost, obligation, or expense incurred for any of the purposes specified in this Chapter shall be a part of the project costs and may be paid or reimbursed as such out of the proceeds of bonds or other obligations issued by the district.

I. For a period of thirty days from the date of publication of the resolution authorizing the issuance of bonds hereunder, any persons in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause after which time no one shall have any cause or right of action to contest the legality of said resolution or of the bonds authorized thereby for any cause whatsoever. If no suit, action, or proceeding is begun contesting the validity of the bond issue within the thirty days herein prescribed, the authority to issue the bonds and to provide for the payment thereof, and the legality thereof and all of the provisions of the resolution authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters.

J. Neither the supervisors of the board nor any person executing the bonds shall be personally liable for the bonds or be subject to any personal liability by reason of the issuance thereof. No earnings or assets of the district shall accrue to the benefit of any private persons. However, the limitation of liability provided for in this Subsection shall not apply to any gross negligence or criminal negligence on the part of any director or person executing the bonds.

K. The district may avail itself of the provisions of R.S. 13:5121 et seq.

L. This Chapter constitutes full and complete authority for the issuance of bonds and the exercise of the powers of the district provided herein. No procedures or proceedings, publications, notices, consents, approvals, orders, acts, or things by the board, or any board, officers, commission, department, agency, or instrumentality of the district, other than those required by this Chapter, shall be required to perform anything under this Chapter, except that the issuance or sale of bonds pursuant to the provisions of this Chapter shall comply with the general law requirements applicable to the issuance or sale of bonds by the district. Nothing in this Chapter shall be construed to authorize the district to utilize bond proceeds to fund the ongoing operations of the district.

Acts 2001, No. 992, §1.



RS 33:9039.23 - Bonds and notes; miscellaneous

§9039.23. Bonds and notes; miscellaneous

A. The district may issue bond anticipation notes in accordance with the provisions of R.S. 39:1460.1 et seq.

B. The district may issue short-term revenue bonds for paying any of the expenses of the district in accordance with the provisions of R.S. 39:1470 et seq.

C. The district may issue refunding bonds in accordance with the provisions of R.S. 39:1444 et seq.

Acts 2001, No. 992, §1.



RS 33:9039.24 - Statutory pledge

§9039.24. Statutory pledge

Any pledge made by the district shall be valid and binding from time to time when the pledge is made without the need for physical delivery of any pledged property. The money, assets, or revenues of the district so pledged and thereafter received by the district shall be immediately subject to the lien of such pledge and shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the district, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded or filed in order to establish and perfect a lien or security interest in the property so pledged by the district.

Acts 2001, No. 992, §1.



RS 33:9039.25 - Approval of issuance of bonds by State Bond Commission

§9039.25. Approval of issuance of bonds by State Bond Commission

The approval of the State Bond Commission shall be obtained prior to the issuance of any bonds of the district pursuant to the rules and regulations of the State Bond Commission.

Acts 2001, No. 992, §1.



RS 33:9039.26 - Exemption from taxes

§9039.26. Exemption from taxes

It is hereby determined that the creation of the district and the carrying out of its public functions and corporate purposes is, in all respects, a public and governmental purpose for the benefit of the people of the state, and for the improvement of their health, safety, welfare, prosperity, and security, and that said functions and purposes are public purposes and that the district will be performing an essential governmental function in the exercise of the powers conferred upon it by this Chapter. All obligations authorized to be issued by the district pursuant to the provisions of this Chapter, together with interest thereof, income therefrom, and gain upon the sale thereof shall be exempt from all state and local taxes.

Acts 2001, No. 992, §1.



RS 33:9039.27 - Bonds not debts of state governmental units

§9039.27. Bonds not debts of state governmental units

Bonds issued under the provisions of this Chapter shall be limited obligations of the district payable solely from the sources pledged for the payment thereof. All such bonds shall contain a statement on their face substantially to the effect that neither the faith and credit of the state nor the faith and credit of any governmental unit of the state are pledged to the payment of the principal of or the interest of such bonds. The issuance of bonds under the provisions of this Chapter shall not directly, indirectly, or contingently obligate the state or any governmental unit of the state to levy any taxes whatever therefor or to make any appropriation for their payment arising out of contracts authorized under this Chapter.

Acts 2001, No. 992, §1.



RS 33:9039.28 - Bonds as legal investment and security for public deposit

§9039.28. Bonds as legal investment and security for public deposit

The state and all public officers, any parish, municipality, or other subdivision or instrumentality of the state, any political subdivision, any bank, banker, trust company, savings bank and institution, building and loan association, savings and loan association, investment company or any person carrying on a banking or investment business, any insurance company or business, insurance association, and any person carrying on an insurance business, and any executor, administrator, curator, trustee, and other fiduciary, and any retirement system or pension fund may legally invest any sinking funds monies, or other funds belonging to them or within their control in any bonds or other obligations issued by the district pursuant to the provisions of this Chapter, and such bonds or other obligations shall be authorized security for all public deposits. It is the purpose of this Section to authorize such persons, firms, corporations, associations, political subdivisions and officers, or other entities, public or private, to use any funds owned or controlled by them, including but not limited to sinking, insurance, investment, retirement, compensation, pension and trust funds, and funds held on deposit, for the purchase of any such bonds or other obligations of the district, and that any such bonds shall be authorized security for all public deposits. However, nothing contained in this Section with regard to legal investments or security for public deposits shall be construed as relieving any such person, firm, corporation, or other entity from any duty of exercising reasonable care in selecting securities.

Acts 2001, No. 992, §1.



RS 33:9039.29 - Assessments

§9039.29. Assessments

A. Benefit special assessments. The board shall annually determine, order, and levy the annual installment of the total benefit special assessments for bonds issued and related expenses to finance district facilities and projects which are levied under this Chapter. These assessments may be due and collected during each year that parish taxes are due and collected, in which case such annual installment and levy shall be evidenced to and certified to the assessor by the board not later than August thirty-first of each year, and such assessment shall be entered by the assessor on the parish tax rolls, and shall be collected and enforced by the tax collector in the same manner and at the same time as parish taxes, and the proceeds thereof shall be paid to the district. These benefit special assessments shall be a lien on the property against which assessed until paid and shall be enforceable in like manner as parish taxes. The amount of the assessment for the exercise of the district's powers under R.S. 33:9039.19 and 9039.20 shall be determined by the board based upon a report of the district's engineer and assessed by the board upon such lands, which may be part or all of the lands within the district benefited by the improvement, apportioned between benefited lands in proportion to the benefits received by each tract of land. The district, in its discretion, may use the method prescribed in R.S. 33:3689.7 for collecting and enforcing benefit special assessments.

B. Maintenance special assessments. To maintain and preserve the facilities and projects of the district, the board shall levy a maintenance special assessment. This assessment may be evidenced to and certified to the assessor by the board of supervisors not later than August thirty-first of each year and shall be entered by the assessor on the parish tax rolls and shall be collected and enforced by the tax collector in the same manner and at the same time as parish taxes, and the proceeds therefrom shall be paid to the district. These maintenance special assessments shall be a lien on the property against which assessed until paid and shall be enforceable in like manner as parish taxes. The amount of the maintenance special assessment for the exercise of the district's powers under R.S. 33:9039.19 and 9039.20 shall be determined by the board based upon a report of the district's engineer and assessed by the board upon such lands, which may be all of the lands within the district benefited by the maintenance thereof, apportioned between the benefited lands in proportion to the benefits received by each tract of land. The district, in its discretion, may use the method prescribed in R.S. 33:3689.7 for collecting and enforcing maintenance assessments.

C. Assessments constitute liens; collection. Benefit special assessments and maintenance special assessments authorized by this Section shall be levied and payable in annual installments for each year for which bonds secured by the assessment are outstanding. The tax collector shall collect and enforce assessments in the same manner and at the same time as ad valorem taxes. Benefit special assessments and maintenance special assessments shall constitute a lien on the property against which assessed until paid and shall be on a parity with the lien of state, parish, municipal, and school board taxes.

D. Compensation for tax assessor and tax collector. The tax assessor and tax collector are entitled to reasonable compensation for preparing the rolls and collecting the assessments.

E. District assessments. District assessments may be made payable in no more than thirty yearly installments.

Acts 2001, No. 992, §1.



RS 33:9039.30 - Enforcement of liens

§9039.30. Enforcement of liens

Any lien in favor of the district arising under this Chapter may be enforced by the district in a court of competent jurisdiction as provided by law. Such proceedings may be brought at any time after the expiration of one year from the date any tax, or installment thereof, becomes delinquent.

Acts 2001, No. 992, §1.



RS 33:9039.31 - Bids required

§9039.31. Bids required

The district shall comply with the provisions of R.S. 38:2211 et seq. regarding the construction of public works or the purchase of materials or supplies.

Acts 2001, No. 992, §1.



RS 33:9039.32 - Fees, rentals, and charges; procedure for adoption and modifications; minimum revenue requirements

§9039.32. Fees, rentals, and charges; procedure for adoption and modifications; minimum revenue requirements

A. The district is authorized to prescribe, fix, establish, and collect rates, fees, rentals, or other charges for the facilities and services furnished by the district, within the limits of the district, including but not limited to recreational facilities, water management and control facilities, and water and sewer systems; to recover the costs of making connection with any district facility or system; and to provide for reasonable penalties against any user or property for any such rates, fees, rentals, or other charges that are delinquent.

B. No such rates, fees, rentals, or other charges for any of the facilities or services of the district shall be fixed until after a public hearing at which all the users of the proposed facility or services shall have an opportunity to be heard concerning the proposed rates, fees, rentals, or other charges. Notice of such public hearing setting forth the proposed schedule of rates, fees, rentals, and other charges shall be published in the official journal of the district once at least ten days prior to such public hearing.

Acts 2001, No. 992, §1.



RS 33:9039.33 - Nonpayment; delinquency; discontinuance of service

§9039.33. Nonpayment; delinquency; discontinuance of service

The district shall provide by ordinance with respect to nonpayment, delinquency charges and discontinuance of service for water and sewer services provided by the district.

Acts 2001, No. 992, §1.



RS 33:9039.34 - Contraction or expansion of district; termination; dissolution

§9039.34. Contraction or expansion of district; termination; dissolution

A. The boundaries of the district may be contracted or expanded in the same manner in which the district was created pursuant to R.S. 33:9039.14.

B. The district may be terminated or dissolved in one of the following ways:

(1) The district may be terminated or dissolved upon the transfer of all the community development services of the district to a unit of local government. The district shall be terminated in accordance with a plan of termination which shall be adopted by the board of supervisors and filed with the clerk of court.

(2) If, within five years after the effective date of the ordinance creating the district a landowner has not received a development permit on some part or all of the area covered by the district, then the district will be automatically dissolved and a court of competent jurisdiction shall cause a statement to that effect to be filed in the public records.

(3) In the event the district has become inactive, the parish or municipality which created the district shall be informed and it shall take appropriate action.

Acts 2001, No. 992, §1.



RS 33:9039.35 - Sale of real estate within a district; required disclosure to purchaser

§9039.35. Sale of real estate within a district; required disclosure to purchaser

Subsequent to the establishment of a district under this Chapter, each contract for the initial sale of a parcel of immovable property and each contract for the initial sale of a residential unit within the district shall include, immediately prior to the space reserved in the contract for the signature of the purchaser, the following disclosure statement in boldfaced and conspicuous type which is larger than the type in the remaining text of the contract: "THE (Name of District) COMMUNITY DEVELOPMENT DISTRICT MAY IMPOSE AND LEVY ASSESSMENTS ON THIS PROPERTY. THESE ASSESSMENTS PAY THE CONSTRUCTION, OPERATION, AND MAINTENANCE COSTS OF CERTAIN PUBLIC FACILITIES AND SERVICES OF THE DISTRICT AND ARE SET ANNUALLY BY THE GOVERNING BOARD OF THE DISTRICT. THESE ASSESSMENTS ARE IN ADDITION TO PARISH AND OTHER LOCAL GOVERNMENTAL TAXES AND ASSESSMENTS AND ALL OTHER TAXES AND ASSESSMENTS PROVIDED FOR BY LAW."

Acts 2001, No. 992, §1.



RS 33:9039.36 - Notice of establishment

§9039.36. Notice of establishment

Within thirty days after the effective date of the ordinance establishing a community development district under this Chapter, the district shall cause to be recorded in the mortgage records in the parish in which it is located a "Notice of Establishment of the _____________ Community Development District". The notice shall include the legal description of the district and a copy of the disclosure statement specified in R.S. 33:9039.18.

Acts 2001, No. 992, §1.



RS 33:9039.37 - Construction of Chapter

§9039.37. Construction of Chapter

This Chapter, being necessary for the welfare of the state and its residents, shall be liberally construed to effect the purposes of the Chapter.

Acts 2001, No. 992, §1.



RS 33:9039.41 - Southwest Acadiana Parishes Rehabilitation District

CHAPTER 27-C. SOUTHWEST ACADIANA PARISHES PUBLIC

HOUSING REHABILITATION DISTRICT ACT

§9039.41. Southwest Acadiana Parishes Rehabilitation District

A. Short title. This Chapter shall be known and be cited as the "Southwest Acadiana Parishes Public Housing Rehabilitation District Act".

B. Creation. The Southwest Acadiana Parishes Public Housing Rehabilitation District, hereafter referred to as the "district", is hereby created as a special district of the state and shall be comprised of the territorial jurisdiction of the parishes of Acadia, Lafayette, St. Landry, and Vermilion. The district shall be a body politic and corporate and a political subdivision of the state.

C. Purpose. The purpose of the district shall be to aid in providing safe, decent and affordable housing for individuals and families who are challenged by income, disability or special need.

D. Governance. (1) The affairs of the district shall be administered and governed by a thirteen-member board of commissioners selected as follows: three members appointed to represent the parish of Acadia, three members to represent the parish of Lafayette, three members to represent the parish of St. Landry, three members to represent the parish of Vermilion and the secretary of the Department of Children and Family Services.

(a) The president of the governing authority of the parish of Acadia shall appoint three commissioners who shall be residents of the parish of Acadia, who reside within the district, and who shall serve a term of four years.

(b) Three commissioners shall be residents of the parish of Lafayette appointed by the governor from a list of nominees submitted to the governor by a majority of the members of the legislative delegation representing Lafayette Parish. Each appointment by the governor shall be subject to Senate confirmation and shall serve a term of four years.

(c) Three commissioners shall be residents of the parish of St. Landry appointed by the governor from a list of nominees submitted to the governor by a majority of the members of the legislative delegation representing St. Landry Parish. Each appointment by the governor shall be subject to Senate confirmation and shall serve a term of four years.

(d) The president of the governing authority of the parish of Vermilion shall appoint three commissioners who shall be residents of the parish of Vermilion, who reside within the district, and who shall serve terms of four years.

(e) One member shall be the secretary of the Department of Children and Family Services.

(2) The board shall elect a chairman, secretary, and treasurer and may elect such other officers as deemed necessary. A majority of the board shall constitute a quorum and a majority vote of the board members constituting a quorum shall be necessary for any action taken by the board. The board shall adopt bylaws and prescribe rules to govern its meetings and shall fix the place or places at which meetings shall be held.

(3) The domicile of the district shall be determined by the board at its first meeting. The members of the board shall serve without salary or per diem allowance.

(4) Any vacancy which occurs on the board shall be filled for the unexpired term in the same manner as provided for the initial appointment.

E. Powers and duties. The district, acting through its board of commissioners, shall have the following powers and duties:

(1) To adopt bylaws for the regulation of its affairs and the conduct of its business.

(2) To maintain an office at such place as it may designate.

(3) To sue and be sued.

(4) To receive, administer, and comply with the conditions and requirements respecting any gift, grant, or donation of any property or money.

(5) To apply and contract for assistance from the United States or other public or private sources.

(6) To make and execute contracts and other instruments necessary in the exercise of the powers and functions of the district under this Chapter, including contracts with persons, firms, corporations, and others.

(7) To research, study, develop, and implement plans and programs designed to promote the district as an area into which individuals and families who are challenged by income, disability or special need may relocate.

(8) To promulgate rules and regulations for determining eligibility as an individual or family who is challenged by income, disability or special need.

(9) To direct the parish governing authorities located in the district to refund certain local sales and use taxes imposed in the district.

(10) To levy and collect any other taxes authorized by the Constitution of Louisiana for political subdivisions. Any such tax shall be levied and collected only after the question of its imposition has been submitted to and approved by a majority of the qualified voters of the district voting at a regularly scheduled election to be conducted in accordance with the Louisiana Election Code.

(11) To exercise any and all other powers necessary to accomplish the purposes of this Chapter.

F. Incentives. (1) Subject to the limitations provided in this Subsection, the district shall refund or cause to have refunded, in accordance with rules and regulations adopted by the board, to eligible persons those local sales and use taxes collected as a consequence of the purchase of materials used in the restoration, renovation, or rehabilitation of an existing structure or in the construction of a new house and associated improvements in a low income approved community development area, provided:

(a) The person restoring, renovating, or rehabilitating the existing structure or building or causing the building of the new home certifies in writing that the home was purchased by an individual or family who is challenged by income, disability or special need.

(b) The person restoring, renovating, or rehabilitating the existing structure or building or causing the building of the new home presents documents sufficient to prove the amount of sales and use taxes paid and eligible for refund upon the sale of the new house.

(c) The person restoring, renovating, or rehabilitating the existing structure or building or causing the building of the new home certifies in writing that he has complied with applicable criteria, rules, regulations, and procedure established by the district and the parish governing authority.

(d) The person restoring, renovating, or rehabilitating the existing structure or building or causing the building of the new home completes and submits forms prescribed by the board and the affected parish governing authority for the refund of sales and use taxes.

(2)(a) The authority of the district pursuant to the provisions of Paragraph (1) of this Subsection to cause the refund of local sales and use taxes shall be subject to approval by a majority of the electors of the district voting thereon in an election held for that purpose.

(b) The district, through its board of commissioners, shall notify each parish governing authority as to the amount of sales and use tax refund due, and each parish governing authority shall refund the tax to the person as provided in Paragraph (1) of this Subsection.

Acts 2005, No. 324, §1, eff. June 30, 2005.



RS 33:9039.51 - Repealed

CHAPTER 27-D. NORTHEAST LOUISIANA FILM COMMISSION

§9039.51. Repealed by Acts 2016, No. 614, §6.



RS 33:9039.52 - Repealed

§9039.52. Repealed by Acts 2016, No. 614, §6.



RS 33:9039.53 - Repealed

§9039.53. Repealed by Acts 2016, No. 614, §6.



RS 33:9039.54 - Repealed

§9039.54. Repealed by Acts 2016, No. 614, §6.



RS 33:9039.55 - Repealed

§9039.55. Repealed by Acts 2016, No. 614, §6.



RS 33:9039.56 - Repealed

§9039.56. Repealed by Acts 2016, No. 614, §6.



RS 33:9039.61 - BioDistrict New Orleans Act

CHAPTER 27-E.

BIODISTRICT NEW ORLEANS ACT

§9039.61. BioDistrict New Orleans Act

This Chapter shall be known as the "BioDistrict New Orleans Act".

Acts 2005, No. 487, §1, eff. July 12, 2005; Acts 2011, No. 400, §1.



RS 33:9039.62 - BioDistrict New Orleans; creation; territorial jurisdiction

§9039.62. BioDistrict New Orleans; creation; territorial jurisdiction

There is hereby created the BioDistrict New Orleans, referred to in this Chapter as the "district". The district shall be composed of all of the territory located in the parish of Orleans bounded by Earhart Blvd., Carrollton Ave., Loyola Ave., and Iberville St. The district shall be a political subdivision of the state as defined in Article VI, Section 44(2) of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 20 of the Constitution of Louisiana, the district, acting through its board of commissioners, the governing authority of the district, is hereby granted all of the rights, powers, privileges, and immunities accorded by law and the Constitution of Louisiana to political subdivisions of the state, including but not limited to the power to incur debt.

Acts 2005, No. 487, §1, eff. July 12, 2005; Acts 2011, No. 400, §1.



RS 33:9039.63 - Limitations

§9039.63. Limitations

Notwithstanding any other provision of this Chapter to the contrary, the provisions of this Chapter shall not affect the authority of the city of New Orleans, the medical institutions or the educational institutions within the district, or any other political subdivision. No action of the district or any subdistrict created by or pursuant to this Chapter shall adversely affect current or future revenues of primary partners and independent consortia. The authority of the Louisiana Board of Regents and the managing boards of any public system of higher education, having facilities in the district, shall not be affected by the provisions of this Chapter. The legislature creates the district hereby to facilitate public and private research functions in the district. Participation by any public institution of higher education in any project or program of the district or any subdistrict created by or pursuant to this Chapter shall require the prior approval of the Board of Regents and the managing board responsible for the institution. The district shall not have or exercise any authority relative to any public or private medical or educational institution.

Acts 2005, No. 487, §1, eff. July 12, 2005.



RS 33:9039.64 - Legislative findings and intent

§9039.64. Legislative findings and intent

The New Orleans medical and biosciences efforts employed approximately twenty-four thousand persons in 2004 with average salaries well above the state average and receives considerable federal research bioscience funding. The district is created for the purpose of:

(1) Facilitating the creation of high paying jobs by assisting the biomedical institutions and employees in the district with development of bioscience facilities and programs.

(2) Acting to acquire and develop real estate needed to grow the academic research institutions within the district.

(3) Receiving public and private funds for such purpose.

(4) Assisting with increasing research and training dollars for institutions within the district.

(5) Receiving public and private funds for such purpose.

(6) Assisting with increasing research dollars for health- related research and training.

(7) Increasing basic and clinical research and the health and bioscience workforce.

(8) Working to bridge commercialization opportunities from research developed within the district.

(9) Enhancing interdisciplinary biosciences.

(10) Acting as a link to private sector life sciences companies in the state, all with a view toward job growth in the district.

Acts 2005, No. 487, §1, eff. July 12, 2005.



RS 33:9039.65 - Definitions

§9039.65. Definitions

The following words or terms as used in this Chapter shall have the following meaning:

(1) "Biosciences" means any of the branches of natural science dealing with the structure and behavior of living organisms, including but not limited to research, development, manufacture, testing, marketing and/or distribution of pharmaceuticals, biotechnology products, and medical devices that will eventually be used by healthcare providers to treat, cure, prevent, or mitigate disease or conditions.

(2) "Bond" means the bonds, notes, renewal notes, refunding bonds, interim certificates, certificates of indebtedness, certificates of participation, debentures, warrants, commercial paper, capital leases, revenue bonds, or other obligations or evidences of indebtedness authorized to be issued by the district.

(3) "District" means the BioDistrict New Orleans as further defined in R.S. 33:9039.62.

(4) "Obligation" means any bond and any cooperative endeavor agreement, financing or loan agreement, lease, sublease, or other agreement creating a duty to repay borrowed money or for another duty to be performed.

(5) "Project" means a project as defined in R.S. 33:9039.72.

(6) "Public entities" means: (a) state boards, agencies or commissions, parishes, municipalities, parish and municipal school boards and districts, levee boards and districts, port boards and commissions, port, harbor, terminal and industrial districts, drainage and land reclamation districts, all special service districts including but not limited to road, water, sewerage, fire protection, recreation, hospital service, gas utility, and garbage districts; (b) all other political subdivisions, special authorities, commissions, public trusts, and boards heretofore or hereafter created by or pursuant to the constitution or statutes of the state, any laws incorporated into or ratified or confirmed by the constitution, or general or special charters of any parish or municipality; and (c) all other units of local government created by or governed by the governing authorities of parishes or municipalities.

Acts 2005, No. 487, §1, eff. July 12, 2005; Acts 2011, No. 400, §1.



RS 33:9039.66 - Board of commissioners; members; officers; advisory committee

§9039.66. Board of commissioners; members; officers; advisory committee

A.(1) The district shall be governed by a board of commissioners referred to in this Chapter as the "board" consisting of fifteen members comprised of the following:

(a) The president of the Louisiana State University System or his designee.

(b) The president of Tulane University or the president's designee.

(c) The president of Xavier University or the president's designee.

(d) The chancellor of Delgado Community College or the chancellor's designee.

(e) The mayor of the city of New Orleans or the mayor's designee.

(f) Three appointments by the mayor of the city of New Orleans from nominees submitted by Greater New Orleans, Inc., the New Orleans Chamber of Commerce, and the New Orleans Business Council.

(g) Four appointed by the governor, at least two of which shall be residents of Orleans Parish.

(h) The secretary of the Department of Economic Development or the secretary's designee.

(i) Two members who reside within the boundaries of the BioDistrict New Orleans, to be appointed by the representatives and senators for the districts that overlap the boundaries of the BioDistrict New Orleans.

(2) At least one member of the board appointed by the governor and at least one member of the board appointed by the mayor of the city of New Orleans shall be a minority.

B. Except as otherwise provided in this Chapter, the term of office of members of the board shall be six years. The initial term for the appointee nominated by the New Orleans Business Council shall be two years. The initial term for the appointee nominated by the New Orleans Chamber of Commerce shall be four years. The initial term for the appointee nominated by Greater New Orleans, Inc., shall be six years. The governor's at-large appointments shall serve initial terms of two years, three years, four years, and six years as designated by the governor. The governor, the secretary of the Department of Economic Development, and the mayor of the city of New Orleans shall each serve concurrently with their term in office. No two individuals employed by or serving as a voting member of the governing board of the same institution or organization represented on the district board of commissioners pursuant to this Section may serve on the board simultaneously.

C. Any vacancy in the membership of the board occurring by reason of the expiration of the term of office, or by reason of death, resignation, disqualification, or otherwise, shall be filled by the respective appointing entity, or its successor in function, within thirty days after receipt by such party of written notification of the vacancy. In the event that the respective appointing entity fails to fill the vacancy within thirty days after receipt of written notification of the vacancy, the board shall appoint an interim successor to serve on the board until the position is filled by the respective appointing entity responsible for the appointment of such member.

D. Members of the board shall serve without compensation from the district, shall have the power to organize and reorganize the executive, administrative, clerical, and other departments and forces of the district, and to fix the duties, powers, and compensation of all employees, agents, and consultants of the district. The board may reimburse any member for expenses actually incurred with the authorization of the board in the performance of his duties on behalf of the district.

E. The board shall elect yearly from its number a chairman, vice chairman, and secretary-treasurer and establish their duties as may be regulated in bylaws adopted by the board. The board shall meet in regular session at least once each quarter and also shall meet in special session as convened by the chairman, or upon written notice of two-thirds of the members. A majority of the members of the board shall constitute a quorum. All actions of the board shall be approved by the affirmative vote of a majority of the board members present at the meeting.

F. The board shall maintain an office at such place as it may designate.

G. The board may invest any funds held in reserve or sinking funds, or any monies not required for immediate use or disbursements at the discretion of the board in any investments or securities in which monies of a political subdivision are authorized to be invested.

H. The board may invest idle funds in any investment available to any other political subdivision of the state.

I. The district may enter into agreements with political subdivisions through which such political subdivisions may agree to share in the costs of operating the district and to pay such charges and fees as may be imposed by the district.

J. There shall be an advisory committee of the district created by the board of commissioners of the district, which may include but not be limited to representatives of the Ochsner Foundation, the New Orleans Foundation, Children's Hospital, Department of Veteran's Affairs Medical Center, the University of New Orleans, the Greater New Orleans Foundation, Black Economic Development Council, the New Orleans Downtown Development District, Dillard University, Southern University of New Orleans, and two members appointed by the representatives and senators for the districts that overlap the boundaries of the BioDistrict New Orleans.

Acts 2005, No. 487, §1, eff. July 12, 2005; Acts 2008, No. 239, §1; Acts 2011, No. 400, §1.



RS 33:9039.67 - District functions

§9039.67. District functions

The exercise by the board of the powers conferred by this Chapter shall be deemed and held to be essential governmental functions of the state. As the exercise of the powers granted hereby will be in all respects for the benefit of the people of the state, for the increase of commerce and prosperity, and for the improvement of their health and living conditions, the district and any subdistrict created by the district shall not be required to pay any taxes including but not limited to sales and use taxes, ad valorem taxes, income, or any other taxes of any kind or nature, or assessments upon any property acquired or leased by the district and any subdistrict created by the district under the provisions of this Chapter, or upon the income therefrom, and any bonds issued hereunder and the income therefrom shall be exempt from taxation by the state and by any parish, municipality, or other political subdivision of the state. The district shall be subject to public laws governing political subdivisions generally, including the Public Bid Law, public records law, open meetings law, and Code of Governmental Ethics.

Acts 2005, No. 487, §1, eff. July 12, 2005.



RS 33:9039.68 - General powers

§9039.68. General powers

A. In addition to the powers and duties elsewhere granted in this Chapter, the board is hereby granted and shall have and may exercise all powers necessary or convenient for the carrying out of its objects and purposes, including but not limited to the following:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, lease, or otherwise and to hold and use any property, real, personal, or mixed, tangible or intangible, or any interest therein necessary or desirable for carrying out the objects and purposes of the district.

(4) To sell, transfer, convey, or alienate any property acquired by it, or any interest therein at any time, by negotiation, to accomplish the objects and purposes of the district.

(5) To lease or sublease all or any portion of any property, by negotiation, for a term not exceeding ninety-nine years at a fixed or variable rental and without advertisement for public bids.

(6) To donate by fee simple title, or otherwise to convey to the United States, the state, or to any political subdivision of the state, any lands, property, right-of-way, easement, servitude, or other thing of value, which the district may own or acquire for use by said governmental entity to accomplish the objects and purposes of the district.

(7) To make and collect reasonable charges for the use of property owned by the district and for services rendered by the district and to regulate reasonably the fees and charges to be made by privately owned, leased, or otherwise authorized uses of property owned by the district, or sold or leased by the district, when same are offered for the use of the public.

(8) To enter into contracts to achieve the district's object and purposes including but not limited to contracts for professional and other services and for the purchase, lease, acquisition, sale, construction, operation, maintenance, and improvements of land, public or private works, and facilities, as the district may deem necessary or convenient to accomplish the object and purposes of the district.

(9) To plan, develop, operate, and maintain activities and land uses to foster creation of new jobs, economic development, industry, biomedical research, clinical trials, commerce, manufacturing, relocation of people and businesses to the area, the acquisition of land and improvements, and the construction, operation, and maintenance of facilities, improvements, and infrastructure, including buildings, roads, drainage, and utilities, and other functions and activities to accomplish the object and purposes of the district and to protect the public health and welfare.

(10) In its own name and behalf, to incur debt and issue general obligation bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, and Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, for the establishment, operation, and maintenance of district-owned property or to carry out the other public purposes of this Chapter, to issue revenue bonds, borrow money, and issue certificates of indebtedness, notes, and other debt obligations as evidence thereof and provide for the manner and method of repayment without election; to regulate the imposition of fees and rentals charged by the district for services rendered by it or fees or rentals charged for use of privately owned facilities located on district-owned property when such facilities are offered for use by the public or by a private industrial, commercial, research, or other economic development entity or activity.

(11) To develop, activate, construct, exchange, acquire, improve, repair, operate, maintain, lease, mortgage, sell, and pledge movable and immovable property, servitudes, facilities, and works under such terms and conditions as the district may deem necessary or appropriate for any purpose, notwithstanding the limitations of Chapter 13 of this Title and Chapter 10 of Title 41, all of the Louisiana Revised Statutes of 1950, as amended.

(12) To borrow money and pledge all or part of its revenues, leases, rents, and other income, fees, or resources of any nature as security for such loans or bonds.

(13) To appoint officers, agents, and employees, including an executive director and staff, prescribe their duties, and fix their compensation.

(14) To sell by negotiation or by public bid, after due advertisement, to the highest bidder any property, movable or immovable, or portions thereof, acquired by the district subsequent to July 12, 2005. Any advertisement for bids and the minimum price and terms of the sale shall be advertised in the official journal. The advertisement shall be published three times within ten days before the day that bids will be received. If, after the advertisement for bids, there are no bids received or the bids received are unreasonably low, as determined by a majority vote of the board, then the board may negotiate the sale of such property at fair market value to be agreed upon by majority vote of the board. In no instance may the property be transferred by donation or sold for less than the highest bid; if unreasonably low bids were received in the event a negotiated sale is used, the sale price shall not be less than the average value ascribed thereto by two appraisals by MAI appraisers.

(15) The board shall have the authority to present an application to the mayor of the city of New Orleans for purposes provided in the Louisiana Enterprise Zone Act, R.S. 51:1781 et seq., relative to property within the district. The mayor shall process such application in the same manner as any such application originated by the city.

(16) The promulgation of bylaws which are consistent with the provisions of this Chapter.

B.(1) At least ten days after publication of a notice in the official journal of the district, a public hearing shall be conducted, and the board may then designate one or more areas within or without the boundaries of the district as they may exist from time to time as a separate subdistrict, or as an enlargement or reduction of the original district, provided that subdistricts created by the board outside the then current boundaries of the district need not be contiguous to the district. Any territory outside the original boundaries of the district that is sought to be included or excluded in the district, or designated as a separate subdistrict, may only be so included, excluded, or designated subject to the approval of the Legislature of Louisiana. Each subdistrict shall constitute a separate political subdivision of the state, governed by the district board with the same powers of the district. Each designated subdistrict area shall be representative of its geographic location and designated as "BioDistrict Economic Development Subdistrict for ________________".

(2)(a) In addition to any other provision of this Chapter, the owner or owners of land whether or not contiguous to the district may file with the board a petition requesting that their property be included as an enlargement of the original district, excluded from the original district, or designated as a separate subdistrict. The land to be included or excluded in the district may be described in the petition by metes and bounds or by lot and block number if there is a recorded plat of the area. The board shall hear and consider the petition and may add or reduce the land described to the original district or designated as a subdistrict in the petition if it is feasible, practicable, and to the advantage of the district. Upon receipt of such petition and at least ten days after publication of a notice in the official journal of the district, a public hearing shall be conducted, and the board shall consider the petition and may then enlarge or reduce the boundaries of the district or designate one or more areas within or without the boundaries of the district as they may exist from time to time as a subdistrict if it is practicable, feasible, and to the benefit of the development of the bioscience health care industries.

(b) Subdistricts created outside the then current boundaries of the district also need not be contiguous to the district. Any territory outside the district that is sought to be included or excluded in the district or designated as a subdistrict, may only be so subject to the approval of the Legislature of Louisiana. Each subdistrict shall constitute a separate political subdivision of the state, governed by the district board with the same powers of the district. Each designated subdistrict area shall be representative of its geographic location and designated as " BioDistrict Economic Development Subdistrict for ________________".

(3) No territorial jurisdiction or boundaries of the district shall be expanded, reduced, or extended and no subdistrict shall be created to include any area that is not entirely contained within the New Orleans Metropolitan Statistical Area without the approval of the Legislature of Louisiana.

Acts 2005, No. 487, §1, eff. July 12, 2005; Acts 2008, No. 239, §1; Acts 2011, No. 400, §1; Acts 2013, No. 67, §1.

NOTE: See Acts 2013, No. 67, §2 relative to authority of the district within its original boundaries and within the boundaries of the Downtown Development District of New Orleans.



RS 33:9039.69 - Special powers

§9039.69. Special powers

A. In addition to the general powers granted in this Chapter, the district shall have the following special powers:

(1) To establish public- private partnerships and joint ventures for the benefit of the district and to contract with private concerns who may be granted leases, rights-of-use, or other concessions for contributing private at-risk capital for a particular district project or program.

(2) To contract with other public bodies within or without the boundaries of the district, for multiyear funding commitments for any purpose of the district upon a showing of benefit to such public body who may incur debt thereby with the prior approval of the State Bond Commission.

(3) To undertake any project or program beneficial to the district whether within or outside the boundaries of the district.

(4) To solicit, accept, and collect funds, federal, state or local grants, donations, and contributions in cash or in property and to take by will or bequest, donation, devise, or other legal means, in trust or absolutely, real or personal property, whether tangible or intangible, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. The district is hereby specifically empowered to serve as the beneficiary of a public trust heretofore and hereafter created pursuant to R.S. 9:2341 et seq. now or hereafter amended. The district may also accept and expend any sum appropriated by the United States, the state of Louisiana, or any political subdivision or agency thereof for the purpose of administering or carrying out of any purposes or functions of the district authorized thereby.

(5) To acquire real and personal property, including health education and enhancement facilities, by lease, purchase, donation, or otherwise including but not limited to the following: land; improvements, oil, gas, and mineral rights; stocks; bonds; notes; and any other things of value. Title thereto shall be taken in the name of the district.

(6) To negotiate lease or sale transactions with any public or private educational institution in the manner set forth in R.S. 33:4717.2, including institutions with which the commissioners serving on the board are associated, provided the only requirement shall be that representatives of such educational institutions may continue to serve but shall recuse themselves from any participation on any issues related to the educational institution they represent, notwithstanding any law to the contrary.

(7) To develop and implement a master plan for the district related to biosciences, but in coordination with the Louisiana Board of Regents with respect to public higher educational institutions.

(8) To construct, acquire, reconstruct, rehabilitate, improve, repair, operate, lease, as lessor or lessee, or to enter into contracts for the management and operation of wet labs, research facilities, manufacturing facilities, clinics, laboratories, or any other facility, building, or structure in the district which may be of use or benefit to the development of biosciences. The district may construct, acquire, reconstruct, rehabilitate, improve, repair, operate, lease, as lessor or lessee, or enter into contracts for the management and operation of support facilities that are useful, necessary, or convenient, including but not limited to parking facilities, office buildings for researchers, dormitories, homes, or residences for professionals. The district may finance, acquire property for, and plan and acquire, construct, reconstruct, rehabilitate, or improve facilities for, and provide and operate, central services and shared facilities for the common use of institutions or companies in the complex. The district may, at its option, rent, lease, or sell the use of these facilities or services, or provide them at no cost.

B. In no event shall the district have the right to regulate or determine fees or rentals relative to properties or facilities it does not own.

Acts 2005, No. 487, §1, eff. July 12, 2005.



RS 33:9039.70 - Funding by city of New Orleans; fees and charges

§9039.70. Funding by city of New Orleans; fees and charges

A. The district and the city of New Orleans shall enter into an agreement to provide funds to the district by the city in exchange for the district performing its duties under this Chapter. Such agreement shall provide that the city shall budget annually, subject to appropriation by the city council, the amount of funds payable to the district for the duration all as set forth in such agreement. The city shall use any lawfully available funds for such purpose. Such agreement shall be deemed to be a legal obligation of the parties thereto to perform and the benefits to each shall be deemed to be in fulfillment of a public purpose with a commensurate value to each party presumed.

B. The district may levy impact fees for development of properties within the district based on rules of the district relative thereto, subject to the approval of the council of the city of New Orleans and as allowed by general law.

C. As part of any negotiated transaction involving the district and a private entity, and in the event the private entity advances project costs to be reimbursed by the district, the district may execute a cooperative endeavor agreement committing a percentage of new tax receipts to be shared to reimburse such advances.

D. The district may fix and revise from time to time and charge and collect rates, rents, fees, and charges for the use of and for the services furnished or to be furnished by a project of the district or any portion thereof, and to contract with any other person, partnership, association, or corporation or other body, public or private in respect thereto.

E. The district may negotiate and charge to primary and participating institutions, in such manner as it may determine, administrative costs and expenses incurred by the district but only when requested to facilitate a project with which such requesting primary and participating institutions to be charged have voluntarily elected to participate.

Acts 2005, No. 487, §1, eff. July 12, 2005.



RS 33:9039.71 - Taxation

§9039.71. Taxation

The district may request the council of the city of New Orleans to exercise the power of taxation, including the levy of ad valorem taxes on behalf of the district, provided the levy thereof is approved by the majority of qualified electors residing and voting in the parish of Orleans pursuant to an election called under the Louisiana Election Code for such purpose, and provided further that the amount, term, and purpose of said tax is set out in the proposition submitted to the voters.

Acts 2005, No. 487, §1, eff. July 12, 2005.



RS 33:9039.72 - Projects

§9039.72. Projects

A.(1) The district may undertake a project which may include but not be limited to land acquisition, design, construction, renovation, rehabilitation, equipping, infrastructure, and other improvements or modifications and all operational expenses including maintenance, utility, and personnel costs and other activities necessary or convenient thereto. The district may establish projects for bioscience and health products, including projects related to:

(a) Research and development.

(b) Invention and discovery.

(c) Commercialization.

(d) Production and manufacturing of goods and products, including facilities for manufacturing.

(e) Development of production process and delivery system purposes in, involved in, based on, or related to, or intended to advance the state of knowledge, skill, and understanding of, the biosciences, including:

(i) Wet laboratories.

(ii) Clean rooms.

(iii) Dry laboratories.

(iv) Research and development facilities.

(v) Genetics facilities and equipment.

(vi) Pharmaceutical facilities and equipment.

(vii) Biotechnology incubators.

(viii) Bioscience and biotech health care facilities.

(ix) Biotech facilities.

(x) Bioscience facilities.

(xi) Other similar projects.

(2) Bioscience education, including health or biotech education programs in cooperation with affiliate institutions of higher education;

(3) Access to public safety facilities and equipment;

(4) Streets and roads;

(5) Drainage services;

(6) Wastewater services;

(7) Potable water services;

(8) Telecommunication facilities;

(9) Demolition of existing structures;

(10) Chilled water services;

(11) Steam services;

(12) Industrial gases services;

(13) Other utility and process and production services; or

(14) The support of any other type of bioscience projects or safety, security (police), parking, housing (student and workforce), conference and meeting facilities, transportation (pedestrian and vehicular), emergency preparedness, emergency operations, beautification, image, district identity, centralized laundry, janitorial services, maintenance services (grass cutting, street cleaning), development and enforcement of district standards for buildings (architectural), landscaping, streets and sidewalks, lighting and signage.

B. The board shall, through promulgation of bylaws adopted by the board, form committees to create a biosciences development and job creation plan for each project. The board, through the promulgation of bylaws, shall provide for the membership of the respective committees and their duties, and shall include mandatory review and approval of all development projects. Such committee shall also have primary responsibility for due diligence regarding such projects under guidelines established by this Chapter.

C. The plan shall have two phases:

(1) Phase I: The preliminary feasibility analysis shall include but not be limited to the following:

(a) A job creation vision and purpose.

(b) A bioscience vision and purpose.

(c) A preliminary cash flow.

(d) Preliminary sources and uses of funds.

(e) Cost estimates.

(f) A preliminary financial plan.

(g) A preliminary job creation estimate.

(h) A preliminary business plan.

(i) A preliminary critical path.

(2) Phase II: The final feasibility analysis shall include but not be limited to the following:

(a) A job creation vision and purpose.

(b) A bioscience vision and purpose.

(c) A cash flow proforma.

(d) Sources and uses of funds.

(e) Cost estimates.

(f) Revenue estimates.

(g) Financial plan.

(h) A job creation estimate.

(i) A business plan.

(j) A development and financial critical path.

(k) A development and financial timeline.

Acts 2005, No. 487, §1, eff. July 12, 2005; Acts 2008, No. 239, §1.



RS 33:9039.73 - Financing

§9039.73. Financing

A. The district shall have the following additional powers:

(1) The district may issue bonds to fund biosciences through acquisition of land, acquisition, and construction of buildings and other structures or facilities, including furnishings and equipment therefor and may use any other state law relative to the incurring of debt and the security therefor by a political subdivision. If any provisions of this Section are found to be inconsistent with any other law, the provisions of this Section and R.S. 33:9039.63 shall control.

(2) The district's bonds may be issued for or on behalf of a nonprofit corporation, a 501(c)(3) corporation, or a for-profit private entity to be secured by any source of income or revenue deemed appropriate by the district for any project located in the district and relative to the goals and objectives of the district.

(3) Security for the districts' bonds or cooperative endeavor obligations may include taxes of any nature, revenues from projects, fees, assessments, and charges of any nature, lease or financing agreement income, general fund balances, excess fund balances, and projected income.

(4) Notwithstanding any law to the contrary, all bonds of the district may be sold by private negotiated sale or sold in public competitive sale. The approval of the State Bond Commission shall be obtained for the incurring of debt. The district shall employ bond counsel, financial advisors, underwriters, and other professionals in its sole discretion and set their compensation according to law.

(5) Obligations of the district shall be authorized, issued, and sold by a resolution or resolutions of the district adopted as provided in this Chapter. Such bonds or obligations may be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, including variable, adjustable, or zero interest rates, be payable at such time or times, be in such denominations, be sold at such price or prices, at private negotiated sale, be in such form, carry such registration and exchangeability privileges, be payable at such place or places, be subject to such terms or redemption, and be entitled to such priorities on the income, revenue, and receipts of, or available to, the district as may be provided by the district in the resolution or resolutions providing for the issuance and sale of the bonds or obligations of the district.

(6) The obligations of the district shall be signed by such members or officers of the district by either manual or facsimile signatures, as shall be determined by resolution or resolutions of the district, and shall have impressed or imprinted thereon the seal of the district, or a facsimile thereof.

(7) Any obligations of the district may be validly issued, sold, and delivered, notwithstanding that one or more of the members or officers of the district signing such obligations, or whose facsimile signature or signatures may be on the obligations, shall have ceased to be such member or officer of the district at the time such obligations shall actually have been delivered.

(8) Obligations of the district may be sold in such manner and from time to time as may be determined by the district to be most beneficial, subject to approval of the State Bond Commission, and the district may pay all expenses, premiums, fees, or commission, which it may deem necessary or advantageous in connection with the issuance and sale thereof, subject to the provisions of this Chapter.

(9) The district may authorize the establishment of a fund or funds for the creation of a debt service reserve, a renewal and replacement reserve, or such other funds or reserves as the district may approve with respect to the financing and operation of any project and as may be authorized by any bond resolution, trust agreement, indenture of trust or similar instrument or agreement pursuant to the provisions of which the issuance of bonds or other obligations of the district may be authorized.

(10) Any cost, obligation, or expense incurred for any of the purposes specified in this Chapter shall be a part of the project costs and may be paid or reimbursed as such out of the proceeds of bonds or other obligations issued by the district.

(11) The resolution authorizing the issuance of bonds shall be published in the official journal of the district. For a period of thirty days from the date of publication of the resolution authorizing the issuance of bonds hereunder, any persons in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause after which time no one shall have any cause or right of action to contest the legality of said resolution or of the bonds authorized thereby for any cause whatsoever. If no suit, action, or proceeding is begun contesting the validity of the bond issue within the thirty days herein prescribed, the authority to issue the bonds and to provide for the payment thereof, and the legality thereof and all of the provisions of the resolution authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters.

(12) Neither the directors of the board nor any person executing the bonds shall be personally liable for the bonds or be subject to any personal liability by reason of the issuance thereof. No earning or assets of the district shall accrue to the benefit of any private persons. However, the limitation of liability provided for in this Paragraph shall not apply to any gross negligence or criminal negligence on the part of any director or person executing the bonds.

(13) Bonds issued under the provisions of this Chapter shall be limited obligations of the district payable solely from the sources pledged for the payment thereof.

B. The district may utilize any form of credit enhancement otherwise allowed by general law for any obligation including but not limited to bond insurance, letters of credit, and surety bonds. The district may invest bond proceeds in guaranteed investments contracts and repurchase agreements. Derivative products such as interest rate swaps, total return swaps, and other instruments may also be used.

C.(1) A public or private entity may borrow funds from the district for a project located in or a program to be performed in the district and relative to the goals and objectives of the district. Such obligation to the district may be evidenced by a lease, loan, or financing agreement. Approval of the issuance of bonds of the district by the State Bond Commission shall be deemed to be approval of the incurring of debt by any public entity participating with the district in a borrowing as a conduit obligor.

(2) A public or private entity may create a restricted account or accounts for the segregation of any funds which are to be received prospectively by the entity from the United States, the state or any of its agencies, or from any other source in connection with the issuance of obligations by the district. A public entity is authorized to pledge such restricted accounts which pledge shall be irrevocable during the term of such bond or obligation, shall be according to such terms, and shall have such priority on the revenues of such restricted account as shall be provided by resolution or ordinance of the public entity, any law to the contrary notwithstanding. The state, through the office of the state treasurer, is hereby directed to accept the irrevocable election of a public entity to deposit any funds held by the state and due to such public entity described above, and thereafter the state treasurer shall be required to make any payments of such funds directly to the restricted account pursuant to instructions from the public entity.

D. Any pledge made by the district shall be valid and binding from time to time when the pledge is made without the need for physical delivery of any pledged property. The money, assets, or revenues of the district so pledged and thereafter received by the district shall be immediately subject to the lien of such pledge and shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the district, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded or filed in order to establish and perfect a lien or security interest in the property so pledged by the district.

E. Subject to the rights of the owners of the obligations of the district, the district is hereby authorized and empowered to issue from time to time its bonds for the purpose of refunding any bonds of the district then outstanding, together with the payment of any redemption of such outstanding bonds. All such refunding bonds of the district shall be issued, sold, or exchanged and delivered, shall be secured, and shall be subject to the provisions of this Chapter in the same manner and to the same extent as any other bonds issued by the district pursuant to this Chapter, unless otherwise determined by the resolution of the district. Refunding bonds issued by the district as herein provided may be sold or exchanged for outstanding bonds of the district and, if sold, the proceeds thereof may be applied, in addition to any other authorized purposes, to the purchase, redemption, or repayment of such outstanding bonds.

F. Other than the State Bond Commission, no notice to, or consent or approval by, any governmental body or public officer shall be required as a prerequisite to the issuance, sale, or delivery of any bonds of the district, or the making of any loans to any public or private entity, or to the exercise of any other public function or corporate power of the district, except as is expressly provided in this Chapter. Any loans by or exercise of functions under this Chapter requiring participation by any public institution of higher education shall be subject to the approval of their management board.

Acts 2005, No. 487, §1, eff. July 12, 2005.



RS 33:9039.74 - Public function

§9039.74. Public function

It is hereby determined that the creation of the district and the carrying out of its public functions and corporate purposes is, in all respects, a public and governmental purpose for the benefit of the people of the state, and for the improvement of their health, safety, welfare, prosperity, and security and that said functions and purposes are public purposes and that the district will be performing an essential governmental function in the exercise of the powers conferred upon it by this Chapter. The money, assets, revenues, and operations of the district shall be exempt from all taxation by the state or any political subdivisions. The district shall not be required to pay any recording fee or transfer tax of any kind on account of instruments recorded by it or on its behalf. All bonds, certificates, or notes and the interest payable thereon issued by a district pursuant to this Section shall be exempt from all state and local taxes.

Acts 2005, No. 487, §1, eff. July 12, 2005.



RS 33:9039.75 - Investments

§9039.75. Investments

The state and all public officers, any parish, municipality, or other subdivision or instrumentality of the state, any political subdivision, any bank, banker, trust company, savings bank and institution, building and loan association, savings and loan association, investment company, or any person carrying on a banking or investment business, any insurance company or business, and any executor, administrator, curator, trustee, and other fiduciary, and retirement system or pension fund may legally invest any sinking funds monies, or other funds belonging to them or within their control in any bonds or their obligations issued by the district pursuant to the provisions of this Chapter, and such bonds or other obligations shall be authorized security for all public deposits. It is the purpose of this Section to authorize such persons, firms, corporations, associations, political subdivisions, and officers or other entities, public or private, to use any funds owned or controlled by such entities including but not limited to sinking, insurance, investment, retirement, compensation, pension, and trust funds, and funds held on deposit for the purchase of any such bonds or other obligations of the district and that any such bonds shall be authorized security for all public deposits. However, nothing contained in this Section with regard to legal investments or security for public deposits shall be construed as relieving any such person, firm, corporation, or other entity from any duty of exercising reasonable care in selecting securities.

Acts 2005, No. 487, §1, eff. July 12, 2005.



RS 33:9039.76 - State officers and agencies

§9039.76. State officers and agencies

All state officers and agencies are authorized at their discretion to render such services to the district within their respective functions as may be requested by the district. In addition, the district and such agencies are authorized to enter into such contracts, cooperative endeavor agreements, or other agreements necessary or convenient to carry out the purposes of this Chapter.

Acts 2005, No. 487, §1, eff. July 12, 2005.



RS 33:9039.81 - LACAEDA Film Commission; creation; purpose

CHAPTER 27-F. LOUISIANA CAPITAL AREA ECONOMIC DEVELOPMENT

ALLIANCE (LACAEDA) FILM COMMISSION

§9039.81. LACAEDA Film Commission; creation; purpose

A. The Louisiana Capital Area Economic Development Alliance (LACAEDA) Film Commission, referred to in this Chapter as the "commission," is hereby created as a local public agency. It shall have as its primary purpose the development of the Louisiana Capital Area as a film, video, and television production center and the marketing of its locations, resources, and personnel to motion picture and television production companies, in order to increase the number of filmed entertainment projects produced in the capital area, to generate jobs, to increase tourism, and to provide additional revenue for the economy of the capital area.

B. For purposes of this Chapter, "Capital Area" shall include the parishes of Ascension, East Feliciana, Iberville, Pointe Coupee, Livingston, St. Helena, West Baton Rouge, and West Feliciana.

Acts 2006, No. 574, §1.



RS 33:9039.82 - Composition of the commission

§9039.82. Composition of the commission

A. The commission shall be composed of the board members of the Louisiana Capital Area Economic Development Alliance Board, consistent with the following guidelines:

(1) All film commissioners shall be active LACAEDA board members.

(2) LACAEDA board members must be appointed by their respective parish governments or nominated at large by the LACAEDA board to represent their respective parishes on all regional economic development issues. LACAEDA film commissioners shall be active members in full standing according to LACAEDA bylaws. Each of these board members shall be designated as the "film commissioners" for their respective parishes and shall work in conjunction with the LACAEDA Film Commissioner/Executive Director.

(3) The film commissioner of a parish having more than one LACAEDA board member will be the senior LACAEDA representative of that parish. The senior representative shall be the person that has represented that given parish on the LACAEDA representative board for the longest period of time. The senior LACAEDA representative may transfer their film commissioner status to another LACAEDA board member representing the same parish.

B. Any vacancy in the membership of the commission shall be filled in the manner of the original appointment.

C. Members shall serve without compensation, but may be reimbursed for travel expenses and paid per diem, which shall be equal to the rate allowable for per diem deduction under Section 162(h)(1)(B)(ii) of Title 26 of the United States Code for the location of the domicile of the commission, for services rendered from commission funds available for the purpose.

D. Five members shall constitute a quorum of the commission for the transaction of business.

E. The commission shall elect from its members a chairman, a vice chairman, a secretary-treasurer, and such other officers as it may deem necessary. The duties of the officers shall be fixed by the bylaws adopted by the commission.

F. The commission shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. It shall hold regular meetings as shall be provided in the bylaws and may hold special meetings at such times and places as may be prescribed in the bylaws.

G. The commission shall be domiciled within the eight parishes of Ascension, East Feliciana, Iberville, Livingston, Pointe Coupee, St. Helena, West Baton Rouge, and West Feliciana.

Acts 2006, No. 574, §1.



RS 33:9039.83 - Powers and functions of the commission

§9039.83. Powers and functions of the commission

A. The commission shall establish plans, policy, and marketing strategies to provide for the development and expansion of the film, video, and television production industry in the capital area. The commission shall:

(1) Develop a strategic plan to create and expand a film, video, and television production industry in the capital area, monitor the implementation of such plan, and make such changes in the plan from time to time as the commission deems appropriate.

(2) Provide for the preparation and distribution of promotional and informational materials, electronic and otherwise, providing information on the benefits of producing film and television projects in the capital area.

(3) Provide for direct contact with major studio executives, producers, and production company location coordinators to encourage them to locate production projects in the capital area.

(4) Identify residents of the capital area who have experience and skills in the film, video, and television industry or experience or skills that are needed by or useful to such industry and seek to create job and business opportunities for them.

(5) Serve as an informational clearinghouse and provide technical assistance to individuals and entities engaged in film and television production by:

(a) Compiling, producing, publishing, and updating a comprehensive directory of sites, facilities, vendors, services, and other resources in the capital area available for film, video, and television production.

(b) Maintaining and making available current information on tax incentives and permitting practices and procedures in Louisiana.

(c) Providing site location scouting assistance, as well as location of equipment and props as needed.

(d) Assisting Louisiana filmmakers and television producers in identifying and promoting film and television production opportunities and otherwise providing technical assistance for new and emerging local filmmakers and television producers.

(e) Working with the governor's office of film and television development in the Department of Economic Development in assisting film and television producers with obtaining necessary permits.

(6) Assist in obtaining permission to film at public and private locations.

(7) Participate in regional, national, and international film and video and television promotional marketplaces.

(8) Sponsor workshops and other learning opportunities on filmmaking, television production, or both, including their legal and financial aspects.

B. The commission may enter into contracts, agreements, or cooperative endeavors with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or individual.

Acts 2006, No. 574, §1.



RS 33:9039.84 - LACAEDA Film Commissioner/Executive director; employees

§9039.84. LACAEDA Film Commissioner/Executive director; employees

A. The film commission shall have the option to appoint a film commissioner/executive director to serve as the LACAEDA film commissioner. The chairman of the LACAEDA film commission may serve in lieu of the LACAEDA film commissioner. The LACAEDA film commissioner/executive director shall have proven sales and marketing experience, knowledge of the terminology, technology, and techniques of the film, video, and television production industry, and knowledge of the architecture, geography, and culture of the Capital Area Region.

B. The film commissioner/executive director shall have charge of the day-to-day operation of the commission's office and shall assist the commission in carrying out its purposes, functions, and responsibilities.

C. In order to carry out the functions of the commission, the commission may employ such other personnel as may be necessary to accomplish its functions and for which funds are made available and may establish their duties and fix their compensation.

D. The commission shall not be deemed to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana.

Acts 2006, No. 574, §1.



RS 33:9039.85 - Funding

§9039.85. Funding

A. The commission may solicit and receive by gift, grant, donation, or otherwise any sum of money, property, aid, or assistance, including any in-kind donation of goods or services, from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation, all to be used for the purposes of the commission.

B. The commission shall establish such funds or accounts as are necessary for the conduct of the affairs of the commission.

Acts 2006, No. 574, §1.



RS 33:9039.86 - Cooperation with state and local agencies

§9039.86. Cooperation with state and local agencies

A. The commission shall cooperate with the governor's office of film and television in the Department of Economic Development in carrying out the commission's purposes and in assisting the governor's office of film and television.

B. The commission shall establish a liaison with Louisiana Technical College, Baton Rouge Community College, Louisiana State University, Southern University, and other private or public film training entities.

C. All departments, commissions, boards, agencies, officers, and institutions of the state and all subdivisions thereof shall cooperate with the commission in carrying out the purposes of this Chapter.

D. The commission shall work and cooperate with the Baton Rouge Film Commission in carrying out the purposes of this Chapter.

Acts 2006, No. 574, §1.



RS 33:9039.101 - Short title

CHAPTER 27-G. LOCAL AND REGIONAL

ECONOMIC DEVELOPMENT DISTRICTS

§9039.101. Short title

This Chapter shall be known and may be cited as the "Local and Regional Economic Development District Act".

Acts 2006, No. 839, §1, eff. July 5, 2006.

NOTE: See Acts 2006, No. 839, §2, which provides that this Chapter 27-G does not supersede Chapter 27 to the extent not in conflict but is supplemental thereto and §3 which prohibits a parish which has established a parishwide economic development district prior to July 5, 2006, from creating a district pursuant to Act 839 except a regional or multiparish district created by more than one parish.



RS 33:9039.102 - Legislative findings and intent

§9039.102. Legislative findings and intent

In order to make parishes and municipalities more self-reliant in funding economic development and to relieve the financial burden on the state by creating a vehicle for economic development to be competitive with other states, this Chapter is enacted for the following purposes:

(1) To facilitate the creation of jobs and to lower unemployment and underemployment by coordinating and facilitating local and regional efforts for economic development programs and projects.

(2) To act as the coordinating entity in acquiring and developing real estate needed to grow the economy.

(3) To receive public and private funds for such purposes.

(4) To assist businesses within the district.

Acts 2006, No. 839, §1, eff. July 5, 2006.



RS 33:9039.103 - Definitions

§9039.103. Definitions

As used in this Chapter, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) "Bond" means the bonds, notes, renewal notes, refunding bonds, interim certificates, certificates of indebtedness, certificates of participation, debentures, warrants, commercial paper, capital leases, revenue bonds, or other obligations or evidences of indebtedness authorized to be issued by a district.

(2) "District" means a local or regional economic development district created pursuant to this Chapter.

(3) "Obligation" means any bond and any cooperative endeavor agreement, financing or loan agreement, lease, sublease, or other agreement creating an obligation to repay borrowed money or for a duty to be performed.

(4) "Overhead" means salaries, rent, and other operating expenses of the district exclusive of program or development expenses.

(5) "Participating parish or municipality" means any parish or municipal governing authority in the state undertaking to form a district under this Chapter.

(6) "Project" means a capital improvement project including capital equipment funding as more particularly described in R.S. 33:9039.110.

(7) "Public entities" means (a) state boards, agencies or commissions, parishes, municipalities, city, parish, and other local school boards and districts, levee boards and districts, port boards and commissions, port, harbor, terminal and industrial districts, drainage and land reclamation districts, all special service districts including but not limited to road, water, sewerage, fire protection, recreation, hospital service, and gas utility districts; (b) all other political subdivisions, special authorities, commissions, public trusts, and boards heretofore or hereafter created by or pursuant to the constitution or statutes of the state, any laws incorporated into or ratified or confirmed by the constitution, or general or special charters of any parish or municipality; and (c) all other units of local government created by or governed by the governing authorities of parishes or municipalities.

(8) "State" means the state of Louisiana.

Acts 2006, No. 839, §1, eff. July 5, 2006.



RS 33:9039.104 - Authorization to create local and regional economic development districts

§9039.104. Authorization to create local and regional economic development districts

A. Notwithstanding any law to the contrary, any combination of contiguous parishes or separate municipalities, may, by ordinance or ordinances, form and determine the boundaries of a local or regional economic development district,which district shall consist of the entirety of the participating parishes and municipalities, as a body politic and political subdivision of the state as defined in Article VI, Section 44(2) of the Constitution of Louisiana. At least thirty days prior to the enactment of an ordinance to create a district pursuant to this Section, the governing authority of each participating parish and municipality shall conduct a public hearing on the proposed ordinance. At least ten days prior to such hearing, the governing authority of each participating parish and municipality shall publish notice of such hearing in the official journal of the respective parish or municipality. The parish, municipality, or combination thereof shall have the authority to dissolve the district by ordinance or ordinances which shall set forth the manner of disposition of all assets and liabilities of the district. However, in no event shall any district be created as part of this Chapter whereby the boundaries of such district represent less than an entire municipality. Pursuant to Article VI, Sections 19 and 20 of the Constitution of Louisiana, the district, acting through its board of commissioners, and the governing authority of such district, is hereby granted all of the rights, powers, privileges, and immunities accorded by law and the Constitution of Louisiana to political subdivisions of the state, including but not limited to the power of taxation, the power to incur debt, and all the powers set forth in this Chapter, subject to the limitations hereinafter provided. Should a municipality form a district, the parish in which it is located may only include such municipal territory in a district it forms with the permission of the municipality. A multiparish district may include participation by any municipality within any parish of such multiparish district. The district need not use the term "economic development district" in its name. No district created pursuant to this Chapter shall have any authority or power to expropriate. Nothing in this Chapter shall permit the districts to impose any kind of fee, rule, or regulation which governs or affects the use of the navigable waterways of Louisiana and, further, nothing in this Chapter shall be construed as requiring deep water ports or other port authorities or commissions to secure a cooperative agreement from a district or other port authority or commission when such deep water port or other port authority or commission is carrying out its powers and functions, regardless of where such powers and functions are exercised. Further, nothing in this Chapter shall adversely affect the authority of any constitutionally created higher education management board, nor shall any district created pursuant to this Chapter regulate any medical facility or higher education facility under the control of a constitutionally created higher education management board.

B. Notwithstanding any other provision to the contrary in this Chapter, no district created pursuant to the provisions of this Chapter shall have any right, power, authority, privilege, or immunity unless and until such district has been approved by a vote of the people within each parish and municipality included within the boundaries of such district. Any such district created by a vote of the people shall not seek to create or impose a tax during the same election that created the district.

Acts 2006, No. 839, §1, eff. July 5, 2006.



RS 33:9039.105 - Board of commissioners; members; officers; finance and development committee

§9039.105. Board of commissioners; members; officers; finance and development committee

A. A district formed by more than one parish or municipality shall be governed by a board of commissioners consisting of not less than five persons appointed by the governing authority of such participating parish or municipality, provided that at least one member is selected from each parish or municipality within the district. The qualifications of each member shall be determined by the governing authority of each participating parish or municipality.

B. Except as hereinafter provided, the term of office of members of the board shall be four years. All initial appointees shall serve four-year terms. However, a member of the board may be removed at will by the respective appointing authority prior to the expiration of his term.

C. Any member who is absent from fifty percent of the board's meetings, regular and special, in any calendar year shall be disqualified and removed automatically from office and that person's position shall be vacant, as of the first day of the succeeding calendar year. Such vacated position shall be filled by the respective nominating entity for the balance of the vacated term. The former member shall not be eligible for reappointment until expiration of the balance of the vacated term.

D. Any vacancy in the membership of the board occurring by reason of the expiration of the term of office, or by reason of death, resignation, disqualification, or otherwise, shall be filled by the respective appointing entity within thirty days after receipt by such party of written notification of the vacancy. In the event that the participating parish or municipality fails to fill the vacancy within thirty days after receipt of written notification of the vacancy, the board shall appoint an interim successor to serve on the board until the position is filled by the participating parish or municipality responsible for the appointment of such member.

E. Members of the board shall serve without compensation from the district and shall have the power to organize and reorganize the executive, administrative, clerical, and other departments and forces of the district and to fix the duties, powers, and compensation of all employees, agents, and consultants of the district. The board may reimburse any member for expenses actually incurred with the authorization of the board in the performance of his duties on behalf of the district.

F. The board shall elect yearly from its number a chairman, a vice chairman, and a secretary-treasurer and establish their duties as may be regulated in bylaws adopted by the board. The board shall meet in regular session once each quarter and also shall meet in special session as convened by the chairman or upon written notice of two-thirds of the members. A majority of the board members, not including vacancies, shall constitute a quorum. All actions of the board shall be approved by the affirmative vote of a majority of the members present and voting. However, no action of the board shall be authorized on the following matters unless approved by a majority of the total board membership:

(1) Adoption of bylaws and other rules and regulations for conduct of the district's business.

(2) Hiring or firing of the district's executive director.

(3) The incurring of debt, levy of taxes, and the call for any tax or other election.

(4) Sale, lease, or alienation of real property or improvements.

G. The board shall maintain an office at such a place as it may designate.

H. The board is authorized to invest any funds held in reserve or sinking funds, or any monies not required for immediate use or disbursements at the discretion of the district in any investments or securities in which monies of a political subdivision are authorized to be invested.

I. The district may enter into agreements with public entities through which such public entities may agree to share in the costs of operating the district and to pay such charges and fees as may be imposed by the district.

J. The board shall form a finance and development committee of the district composed of either community members and board members or any combination thereof appointed by the board with expertise in the areas of banking, finance, real estate, construction management, and project development and related fields. Its duties shall be established by the board and shall include a mandatory review and approval of all projects involving a capital expenditure equal to or in excess of twenty percent of the annual operating budget of the district. Such committee shall also have primary responsibility for due diligence regarding such projects under guidelines established by this Chapter with respect to projects.

K. Notwithstanding any provision of this Chapter to the contrary, the receipt of funds related to recovery from, or through, the Louisiana Recovery Authority shall be subject to legislative approval as provided in R.S. 49:220.5.

L. Notwithstanding any provision of this Chapter to the contrary, the district shall provide, on a semiannual basis, to the governing authority of each municipality and parish within the district a written report of all activities of the district in the previous six months, including personnel and financial activities and property acquisitions, leases, and dispositions, and also provide a preview of anticipated or planned district activities in the next succeeding six-month period.

Acts 2006, No. 839, §1, eff. July 5, 2006.



RS 33:9039.106 - District functions

§9039.106. District functions

A. The exercise by the board of the powers conferred by this Chapter shall be deemed and held to be an essential governmental function of the state. As the exercise of the powers granted hereby will be in all respects for the benefit of the people of the state, for the increase of commerce and prosperity, and for the improvement of their health and living conditions, the district shall not be required to pay any taxes, including but not limited to sales and use taxes, ad valorem taxes, or any other taxes of any kind or nature, or assessments upon any property acquired or used by the district under the provisions of this Chapter, or upon the income therefrom, and any property acquired or used by the district under the provisions of this Chapter and the income therefrom, and any bonds issued hereunder and the income therefrom shall be exempt from taxation by the state and by any parish, municipality, or other political subdivision of the state.

B. The district shall be subject to public laws governing political subdivisions, generally, including the Public Bid Law, public records law, open meetings law, and the Code of Governmental Ethics.

C.(1) Notwithstanding any other provision of this Chapter or other law to the contrary and in addition to any other action required by law, no district shall levy a tax or acquire any property, unless prior thereto, the district complies with this Subsection.

(2) A notice of intent shall be published by the district on two separate days in the official journal of each municipality and parish within the district. All costs associated with publication of this notice shall be borne by the district.

(3) The notice of intent shall be provided to the governing authority of each municipality and parish within the district.

(4) The district shall issue a press release of the intended action to newspapers with substantial distribution within the district and to broadcast media within the district.

Acts 2006, No. 839, §1, eff. July 5, 2006.



RS 33:9039.107 - General powers

§9039.107. General powers

In addition to the powers and duties elsewhere granted in this Chapter, the board is hereby granted and shall have and may exercise all powers necessary and convenient for the carrying out of its objects and purposes, including but not limited to the following:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, lease, or otherwise and to hold and use any property, real, personal, or mixed, tangible or intangible, or any interest therein necessary and desirable for carrying out the objects and purposes of the district and to hold and invest funds.

(4) To sell, transfer, convey, or alienate any property acquired by it, or any interest therein at any time, by negotiation, to accomplish the objects and purposes of the district.

(5) To lease or sublease all or any portion of any property, by negotiation, for a term not exceeding ninety-nine years at a fixed or variable rental and without advertisement for public bids.

(6) To donate by fee simple title, or otherwise to convey to the United States, the state, or to any political subdivision of the state, any lands, property, right-of-way, easement, servitude, or other thing of value, which the district may own or acquire, for use by such governmental entity to accomplish the objects and purposes of the district.

(7) To make and collect reasonable charges for the use of property of the district and for services rendered by the district and to regulate reasonably the fees and charges to be made by privately owned, leased, or otherwise authorized users of property owned by the district, or sold or leased by the district when same are offered for the use of the public.

(8) To enter into contracts to achieve the district's object and purposes including but not limited to contracts for professional and other services and for the purchase, lease, acquisition, sale, construction, operation, maintenance, and improvements of land, public or private works, and facilities, as the district may deem necessary and convenient to accomplish the objects and purposes of the district.

(9) To plan, develop, regulate, operate, and maintain activities and land uses to foster creation of new jobs, economic development, industry, health care, commerce, manufacturing, relocation of people and businesses to the area, offices, the acquisition of land and improvements, and the construction, operation, and maintenance of facilities, improvements, and infrastructure, including buildings, roads, drainage, and utilities, and other functions and activities to accomplish the object and purposes of the district and to protect the public health and welfare.

(10)(a) In its own name and behalf, to incur debt and issue general obligation bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, and Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, for the establishment, operation, and maintenance of district property or to carry out the other public purposes of this Chapter, to issue revenue bonds, borrow money, and issue certificates of indebtedness, notes, and other debt obligations as evidence thereof and provide for the manner and method of repayment without election, to require and issue licenses, to regulate the imposition of fees and rentals charged by the district for services rendered by it or fees or rentals charged for use of privately owned facilities located on district property when such facilities are offered for use by the public or by a private industrial, commercial, research, or other economic development entity or activity. However, the district is prohibited from incurring any obligation which arises out of the construction of water utility facilities which duplicate, curtail, impair, or directly compete with a regulated water utility operating in or adjacent to the district at the time of the creation of the district.

(b) Subject to the provisions of R.S. 33:9039.109(A), to levy annually and cause to be collected an ad valorem tax of up to five mills for public purposes, which tax shall be imposed on all taxable property within the boundaries of the participating parish or municipality, or any combination of contiguous participating parishes or municipalities. Any roll forward adjustment of ad valorem taxes by the district, as authorized by and in accordance with the Constitution of Louisiana, may be adopted only after the governing authority of each participating parish and municipality in the district has, by resolution, approved the proposed adjustment.

(c)(i) Subject to the provisions of R.S. 33:9039.109(A), to levy and collect a sales and use tax of up to two percent for public purposes within the boundaries of the participating parish or municipality, or any combination of contiguous participating parishes or municipalities, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana, or state law relative to parishes, municipalities, and school boards. Any such tax levied by the district shall not be considered in determining the aggregate tax when applying the limitation imposed under Article VI, Section 29(A) of the Constitution of Louisiana.

(ii) The sales and use tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution, and storage for use or consumption of tangible personal property, and upon the sales of services within the boundaries of the participating parish or municipality, or any combination of contiguous participating parishes or municipalities, all as presently defined in R.S. 47:301 through 318.

(iii) Except where inapplicable, the procedure established by R.S. 47:301 through 318 shall be followed in the imposition, collection, and enforcement of the sales and use tax, and procedural details necessary to supplement those Sections and to make them applicable to such tax herein authorized shall be fixed in the resolution imposing the tax.

(iv) The tax shall be imposed and collected uniformly throughout the boundaries of the participating parish or municipality, or any combination of contiguous participating parishes or municipalities.

(11) To develop, activate, construct, exchange, acquire, improve, repair, operate, maintain, lease, mortgage, sell, and pledge movable and immovable property, servitudes, facilities, and works under such terms and conditions as the district deems necessary and appropriate for any purpose, notwithstanding the limitations of any law to the contrary.

(12) To borrow money and pledge all or part of its revenues, leases, rents, and other income, fees, or resources of any nature as security for such loans or bonds.

(13) To appoint officers, agents, and employees, including an executive director and staff and prescribe their duties. The board, subject to the prior approval of the governing authority of each municipality and parish within the district, shall fix the compensation of the officers, agents, and employees of the district.

(14) To sell by negotiation or by public bid, after due advertisement, to the highest bidder any property, movable or immovable, or portions thereof, acquired by the district subsequent to July 5, 2006. Any advertisement for bids and the minimum price and terms of the sale shall be advertised in the official journal. The advertisement shall be published three times within ten days before the day that bids will be received. If, after the advertisement for bids, there are no bids received or the bids received are unreasonably low, as determined by a majority vote of the board, then the board may negotiate the sale of such property at fair market value to be agreed upon by majority vote of the board. In no instance may the property be transferred by donation or sold for less than the highest bid. If unreasonably low bids were received in the event a negotiated sale is used, the sale price shall not be less than the average value ascribed thereto by two appraisals by MIA appraisers.

Acts 2006, No. 839, §1, eff. July 5, 2006.



RS 33:9039.108 - Special powers

§9039.108. Special powers

In addition to the general powers granted in this Chapter, the district shall have the following special powers:

(1) To act as a coordinating entity for development of policy and scope of the economic development efforts within the district.

(2) To enter into cooperative endeavor agreements with any entity or individual, public entity or private, relative to funding or supporting the economic development efforts.

(3) To pay the costs of planning, acquiring, establishing, developing, constructing, or renovating one or more projects beneficial to the district.

(4) To pay the costs of operating or maintaining one or more projects during the planning, acquisition, establishment, development, construction, or renovation of such project or while bonds or obligations for the planning, acquisition, establishment, development, construction, or renovation of such project are outstanding.

(5) To authorize the creation of an economic development corporation to operate for the benefit of the district pursuant to Chapter 27 of this Title, and to contract therewith to achieve financings or to undertake projects on public or private property, and to otherwise have the power of a governmental entity under that Chapter, notwithstanding any provision of law to the contrary. However, the authority of such economic development corporation shall not exceed the authority of the district, and such economic development corporation shall comply with all obligations and be subject to all restrictions imposed on the district. Any corporation created pursuant to this Paragraph shall be subject to the Public Records Law and the Open Meetings Law.

(6) To establish public-private partnerships and joint ventures for the benefit of the district and to contract with private concerns who may be granted leases, rights of use, or other concessions for contributing private at-risk capital for a particular district project.

(7) To contract by cooperative endeavor agreement or otherwise with other public entities within or without the boundaries of the district, for multiyear funding commitments for any purpose of the district upon a showing of benefit to such public body who may incur debt thereby with the prior approval of the State Bond Commission unless such agreements are subject to annual appropriation, in which event they shall be considered operating expenses and shall not be subject to such approval.

(8) To undertake any project beneficial to the district.

(9) To employ consulting engineers, architects, attorneys, accountants, construction and financial experts, superintendents and managers, and agents as may be necessary to carry out district purposes, and to fix their compensation.

(10) To solicit, accept, and collect funds, federal, state, or local grants, donations, and contributions in cash or in property and to take by will or bequest, donation, devise, or other legal means, in trust or absolutely, real or personal property, whether tangible or intangible, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. The district is hereby specifically empowered to serve as the beneficiary of a public trust heretofore and hereafter created pursuant to R.S. 9:2341 et seq. The district may also accept and expend any sum appropriated by the federal government, the state of Louisiana, or any political subdivision or agency thereof for the purpose of administering or carrying out of any purposes or functions of the district authorized thereby.

(11) To acquire real and personal property by lease, purchase, donation, or otherwise, including but not limited to land, improvements, oil, gas, and mineral rights, stocks, bonds, notes, and any other things of value. Title thereto shall be taken in the name of the district.

(12) To negotiate lease-lease back, sale-sale back, purchase-lease, or sale-lease transactions with any public or private entity in the manner set forth in R.S. 33:4717.2.

(13) To coordinate implementation of any master plan for development of the district.

(14) To create, fund, and hold special purpose funds and accounts for closing, investing, or otherwise facilitating projects or programs.

Acts 2006, No. 839, §1, eff. July 5, 2006.



RS 33:9039.109 - Taxation; inducements; fees and charges

§9039.109. Taxation; inducements; fees and charges

A.(1) With the written approval of any participating parish or municipality, by resolution adopted by its governing authority, the district may exercise the power of taxation available to any other political subdivision of the state, including sales and use taxes and ad valorem taxes, and any other tax specifically authorized in this Chapter or implement a tax reduction or total tax suspension in conjunction with a corresponding new tax which shall not be in excess of such reduction or suspension, provided the levy, reduction, or suspension, or any combination thereof is approved by the majority of qualified electors residing and voting in the district and by a majority of qualified electors residing and voting in each participating municipality and parish in the district, at a congressional primary election or gubernatorial primary election.

(2) The electorate may be asked to levy a tax which is offset by a reduction in or partial or total suspension of an existing tax. In relation thereto, any public entity may agree to reduce or partially or totally suspend taxes it levies in the district through cooperative endeavor and local services agreement with the district. However, if the levy of the tax by the public entity was subject to approval at an election, the public entity may enter into a cooperative endeavor or local services agreement for such reduction or suspension only after the issue is approved by the majority of qualified electors residing and voting in the public entity at an election held as provided in Paragraph (1) of this Subsection or in accordance with the Louisiana Election Code as called by the public entity.

(3) No such call for a tax election shall be authorized until a public hearing shall be held after publication of a notice thereof, which shall include the proposed tax proposition, in the official journal of the district and the official journal of each municipality and parish of the district at least fourteen days and no more than thirty days prior to the hearing.

(4) As part of any tax proposed by the district, overhead and administrative expenses shall be limited to fifteen percent.

B. As part of any transaction involving the district and a private entity and in the event the private entity advances project costs to be reimbursed by the district, the district may negotiate and execute a cooperative endeavor agreement committing a percentage of new tax receipts to be shared to reimburse such advances.

C. The district may fix and revise from time to time and charge and collect rates, rents, fees, and charges for the use of and for the services furnished or to be furnished by a project of the district or any portion thereof, and to contract with any other person, partnership, association, or corporation or other body, public or private entity in respect thereto. In no event shall a district impose any fee or user charge that exceeds the cost of the service furnished or to be furnished.

D. The district may finance projects as provided in Chapter 27 of this Title, and the district shall have the powers of an economic development district set forth in Part II thereof.

E. The district shall not levy, impose, increase, decrease, or remove any tax or fee which will result in the reduction, exclusion, or exemption of any tax or fee levied or imposed by a municipality or parish within the district without the prior approval of the municipality or parish through the adoption of a resolution by its governing authority.

Acts 2006, No. 839, §1, eff. July 5, 2006.



RS 33:9039.110 - Projects

§9039.110. Projects

A. The district may undertake a project which may include but not be limited to land acquisition, design, construction, renovation, rehabilitation, equipping, infrastructure, and other improvements or modifications and all operational expenses including maintenance, utility, and personnel costs and other activities necessary and convenient thereto. However, no district may undertake to plan, acquire, establish, design, develop, construct, equip, improve, repair, rehabilitate, renovate, operate, or maintain any project within the boundaries of a port, a port, harbor, and terminal district, or a port, harbor, terminal, and industrial district involving or related to a port facility unless the district has entered into an intergovernmental services agreement or cooperative endeavor agreement with the port authority.

B. The district may establish projects for any commercial or nonprofit enterprise, including projects related to:

(1) The production and manufacturing of goods and products, including facilities for manufacturing.

(2) The development of production process.

(3) Research and development.

(4) Invention and discovery.

(5) Development and implementation of programs to retain and create jobs.

(6) All other commercial, wholesale, warehousing, development, manufacturing, or related projects which may include:

(a) Streets and roads.

(b) Drainage services.

(c) Wastewater services.

(d) Potable water services where such water services cannot otherwise be made available by a regulated water utility, operating in or adjacent to the site, according to the utility's normal extension policies and Louisiana Public Service Commission guidelines and requirements.

(e) Telecommunication facilities.

(f) Demolition of existing structures.

(g) The support of any projects for safety, security or police, parking, housing of students and workforce, conference and meeting facilities, pedestrian and vehicular transportation, emergency preparedness, emergency operations, beautification, image, district identity, centralized laundry, janitorial services, maintenance services, including grass cutting and street cleaning, development and enforcement of district standards for buildings, including architectural standards, landscaping, streets and sidewalks, lighting, and signage.

C. The board shall form a finance and development committee to create a development and job creation plan for each project. This plan shall have two phases:

(1) Phase I: Preliminary feasibility analysis shall contain but shall not be limited to:

(a) A job creation vision and purpose.

(b) A preliminary cash flow.

(c) A preliminary source and use of funds.

(d) Cost estimates.

(e) A preliminary financial plan.

(f) A preliminary job creation estimate.

(g) A preliminary business plan.

(h) A preliminary critical path.

(2) Phase II: Final feasibility analysis shall include the following:

(a) A job creation vision and purpose.

(b) A cash flow pro forma.

(c) A source and use of funds.

(d) Cost estimates.

(e) Revenue estimates.

(f) A financial plan.

(g) A job creation estimate.

(h) A business plan.

(i) A development and financial critical path.

(j) A development and financial time line.

Acts 2006, No. 839, §1, eff. July 5, 2006.



RS 33:9039.111 - Financing

§9039.111. Financing

A.(1) The district may issue bonds, notes, certificates, or other evidences of indebtedness to fund economic development through acquisition of land, acquisition and construction of buildings and other structures or facilities, including furnishings and equipment therefor, and may use any other state law relative to the incurring of debt and the security therefor by a political subdivision. Should any provision of this Section be found to be inconsistent with any other law, the provisions of this Section shall control.

(2) The district's bonds may be issued for or on behalf of a nonprofit corporation, a 501(c)(3) corporation, or a for-profit private entity to be secured by any source of income or revenue deemed appropriate by the district for a project located in or program to be performed in the district and related to the goals or objectives of the district.

(3) The district may borrow funds for operating expenses.

(4) The district may borrow funds from any political subdivision, public trust, or public agency.

(5) The district may also incur debt by virtue of the execution of a cooperative endeavor agreement and any public entity which may be a party thereto shall also have such authority.

(6) Security for the district's bonds or cooperative endeavor obligations may include taxes referenced in this Chapter, revenues from projects, fees, assessments, and charges of any nature, lease, or financing agreement income, general fund balances, excess fund balances, and projected income.

(7) Notwithstanding any law to the contrary, all bonds of the district, including sales tax secured bonds, may be sold by private negotiated sale or sold in public competitive sale. The approval of the State Bond Commission shall be obtained for the incurring of debt. The district shall employ bond counsel, financial advisors, underwriters, and other professionals in its sole discretion and set their compensation in accordance with law.

(8) Obligations of the district shall be authorized, issued, and sold by a resolution or resolutions of the district adopted as provided in this Chapter. Such bonds or obligations may be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, including variable, adjustable, or zero interest rates, be payable at such time or times, be in such denominations, be sold at such price or prices, be sold at private negotiated sale, be in such form, carry such registration and exchangeability privileges, be payable at such place or places, be subject to such terms or redemption, and be entitled to such priorities on the income, revenue, and receipts of, or available to, the district as may be provided by the district in the resolution or resolutions providing for the issuance and sale of the bonds or obligations of the district.

(9) The obligations of the district shall be signed by such members or officers of the district by either manual or facsimile signatures, as shall be determined by resolution or resolutions of the district, and shall have impressed or imprinted thereon the seal of the district or a facsimile thereof.

(10) Any obligations of the district may be validly issued, sold, and delivered, notwithstanding that one or more of the members or officers of the district signing such obligations, or whose facsimile signature or signatures may be on the obligations, shall have ceased to be such member or officer of the district at the time such obligations shall actually have been delivered.

(11) Obligations of the district may be sold in such manner and from time to time as may be determined by the district to be most beneficial, subject to approval of the State Bond Commission, and the district may pay all expenses, premiums, fees, or commission, which it deems necessary and advantageous in connection with the issuance and sale thereof, subject to the provisions of this Chapter.

(12) The district may authorize the establishment of a fund or funds for the creation of a debt service reserve, a renewal and replacement reserve, or such other funds or reserves as the district may approve with respect to the financing and operation of any project and as may be authorized by any bond resolution, trust agreement, indenture of trust, or similar instrument or agreement pursuant to the provisions of which the issuance of bonds or other obligations of the district may be authorized.

(13) Any cost, obligation, or expense incurred for any of the purposes specified in this Chapter shall be a part of the project costs and may be paid or reimbursed as such out of the proceeds of bonds or other obligations issued by the district.

(14) The resolution authorizing the issuance of bonds shall be published in the official journal of the district. For a period of thirty days from the date of publication of the resolution authorizing the issuance of bonds hereunder, any persons in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause after which time no one shall have any cause or right of action to contest the legality of said resolution or of the bonds authorized thereby for any cause whatsoever. If no suit, action, or proceeding is begun contesting the validity of the bond issue within the thirty days herein prescribed, the authority to issue the bonds and to provide for the payment thereof, and the legality thereof and all of the provisions of the resolution authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters.

(15) Neither the directors of the board nor any person executing the bonds shall be personally liable for the bonds or be subject to any personal liability by reason of the issuance thereof. No earning or asset of the district shall accrue to the benefit of any private persons. However, the limitation of liability provided for in this Paragraph shall not apply to any gross negligence or criminal negligence on the part of any director or person executing the bonds.

(16) Bonds issued under the provisions of this Chapter shall be limited obligations of the district payable solely from the sources pledged for the payment thereof.

(17) The district may utilize any form of credit enhancement otherwise allowed by general law for any obligation, including but not limited to bond insurance, letters of credit, and surety bonds. The district may invest bond proceeds in guaranteed investments contracts and repurchase agreements. Derivative products such as interest rate swaps, total return swaps, and other instruments may also be used.

B.(1) A public or private entity may borrow funds from the district for a project located in or program to be performed in the district and related to the goals and objectives of the district. Such obligation to the district may be evidenced by a lease, loan, or financing agreement. The district shall not be subject to any restrictions on its power to issue debt not contained in this Chapter. Approval of the issuance of bonds of the district by the State Bond Commission shall be deemed to be approval of the incurring of debt by any public entity participating with the district in a borrowing.

(2) A public or private entity may create a restricted account or accounts for the segregation of any funds which are to be received prospectively by the entity from the federal government, the state or any of its agencies, or from any other source in connection with the issuance of obligations by the district. A public entity is authorized to pledge such restricted accounts which pledge shall be irrevocable during the term of such bond or obligation, shall be according to such terms, and shall have such priority on the revenues of such restricted account as shall be provided by resolution or ordinance of the public entity, any law to the contrary notwithstanding. The state, through the office of the state treasurer, is hereby directed to accept the irrevocable election of a public entity to deposit any funds held by the state and due to such public entity described above, and thereafter the state treasurer shall be required to make any payments of such funds directly to the restricted account pursuant to instructions from the public entity.

(3) Any pledge made by the district shall be valid and binding from time to time when the pledge is made without the need for physical delivery of any pledged property. The money, assets, or revenues of the district so pledged and thereafter received by the district shall be immediately subject to the lien of such pledge and shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the district, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded or filed in order to establish and perfect a lien or security interest in the property so pledged by the district.

(4) Subject to the rights of the owners of the obligations of the district, the district is hereby authorized and empowered to issue from time to time its bonds for the purpose of refunding any bonds of the district then outstanding, together with the payment of any redemption of such outstanding bonds. All such refunding bonds of the district shall be issued, sold, or exchanged and delivered, shall be secured, and shall be subject to the provisions of this Chapter in the same manner and to the same extent as any other bonds issued by the district pursuant to this Chapter, unless otherwise determined by the resolution of the district. Refunding bonds issued by the district as herein provided may be sold or exchanged for outstanding bonds of the district and, if sold, the proceeds thereof may be applied, in addition to any other authorized purposes, to the purchase, redemption, or repayment of such outstanding bonds.

(5) Other than the State Bond Commission, no notice to, or consent or approval by, any governmental body or public officer shall be required as a prerequisite to the issuance, sale, or delivery of any bonds of the district, or the making of any loans to any public or private entity, or to the exercise of any other public function or corporate power of the district, except as is expressly provided in this Chapter.

(6) It is hereby determined that the creation of the district and the carrying out of its public functions and corporate purposes is, in all respects, a public and governmental purpose for the benefit of the people of the state, and for the improvement of their health, safety, welfare, prosperity, and security, and that such functions and purposes are public purposes and that the district will be performing an essential governmental function in the exercise of the powers conferred upon it by this Chapter. The money, assets, revenues, and operations of the district shall be exempt from all taxation by the state or any political subdivisions. The district shall not be required to pay any recording fee or transfer tax of any kind on account of instruments recorded by it or on its behalf. All bonds, certificates, or notes of the district and the interest payable thereon shall be exempt from all state and local taxes.

(7) The state and all public officers, any parish, municipality, or other subdivision or instrumentality of the state, any political subdivision, any bank, banker, trust company, savings bank and institution, building and loan association, savings and loan association, investment company or any person carrying on a banking or investment business, any insurance company or business, and any executor, administrator, curator, trustee, and other fiduciary, and retirement system or pension fund may legally invest any sinking fund monies, or other funds belonging to them or within their control in any bonds or other obligations issued by the district pursuant to the provisions of this Chapter, and such bonds or other obligations shall be authorized security for all public deposits. It is the purpose of this Section to authorize such persons, firms, corporations, associations, political subdivisions and officers, or other entities, public or private, to use any funds owned or controlled by them, including but not limited to sinking, insurance, investment, retirement, compensation, pension and trust funds, and funds held on deposit, for the purchase of any such bonds or other obligations of the district, and that any such bonds shall be authorized security for all public deposits. However, nothing contained in this Section with regard to legal investments or security for public deposits shall be construed as relieving any such person, firm, corporation, or other entity from any duty of exercising reasonable care in selecting securities.

(8) All state officers and agencies are authorized at their discretion to render such services to the district within their respective functions as may be requested by the district. In addition, the district and such agencies are authorized to enter into such contracts, cooperative endeavor agreements, or other agreements necessary and convenient to carry out the purposes of this Chapter.

Acts 2006, No. 839, §1, eff. July 5, 2006.



RS 33:9039.112 - Construction of Chapter

§9039.112. Construction of Chapter

A. Notwithstanding any provision to the contrary, this Chapter shall not supersede or impair any existing obligation of any contract between any participating parish or municipality and another party relating to a project listed in R.S. 33:9039.110 within an established economic development district or prohibit any participating parish or municipality within an economic development district from contracting on an individual basis for the services listed in R.S. 33:9039.110 in the future.

B. Nothing in this Chapter shall supersede nor conflict with the authority of the Louisiana Public Service Commission or the Federal Energy Regulatory Commission, the authority of the council of the city of New Orleans over any utility, or the authority of any other body with regulatory authority over a public utility company.

C. Notwithstanding any provision of law to the contrary, the provisions of this Chapter shall not supersede or impair any existing powers or duties of a board of commissioners of an economic development district created prior to July 5, 2006.

D. Nothing in this Chapter shall allow, or provide a mechanism for, the creation of a local and/or regional economic development district solely for the purpose of solid waste collection or disposal.

E. Notwithstanding any other provision of this Chapter or other law to the contrary, no public employee or elected official, or any member of the immediate family of such employee or official, or any entity in which the employee or official has a substantial economic interest, as those terms are defined in the Code of Governmental Ethics, shall be employed or contracted by the district for at least two years after the termination of his employment or service. However, subject to the provisions of the Code of Governmental Ethics, such employee or official may serve as a member of the board of commissioners of the district.

Acts 2006, No. 839, §1, eff. July 5, 2006.



RS 33:9039.121 - Abbeville Film and Visitors Commission District; creation; boundaries; purpose

CHAPTER 27-H. ABBEVILLE FILM AND VISITORS COMMISSION DISTRICT

§9039.121. Abbeville Film and Visitors Commission District; creation; boundaries; purpose

The Abbeville Film and Visitors Commission District, hereinafter referred to in this Chapter as the "district", is hereby created as a political subdivision of the state. The boundaries of the district shall include all of the territorial jurisdiction of the city of Abbeville. It shall have as its primary purpose the development of the district as a film, video, and television venue for the purpose of marketing its locations, resources, and personnel to motion picture and television production companies, in order to increase the number of filmed entertainment projects produced in the district, to generate jobs, to increase visitor interest within the district, and to provide additional revenue for the economy of the district.

Acts 2007, No. 46, §1, eff. July 1, 2007.



RS 33:9039.122 - Composition of the governing board

§9039.122. Composition of the governing board

A. The district shall be governed by a board of commissioners, referred to in this Chapter as the "board", consisting of seven members appointed by the mayor of the city of Abbeville subject to the approval of the governing authority of the city of Abbeville.

B.(1) Each member of the board shall serve a term of four years after initial terms as provided in Paragraph (2) of this Subsection.

(2) Two members shall serve an initial term of one year, two shall serve two years, two shall serve three years, and one shall serve four years, as determined by lot at the first meeting of the board.

(3) Members shall be eligible for reappointment.

C. Any vacancy in the membership of the board shall be filled in the same manner as the original appointment. In the event that the mayor fails to fill a vacancy within thirty days after the vacancy occurs, the remaining members of the board shall appoint an interim successor to serve until the position is filled by the mayor.

D. Members shall serve without compensation but may be reimbursed for travel expenses from district funds available for the purpose.

E. Four members shall constitute a quorum of the board for the transaction of business.

F. The board shall elect from its members a chairman, a vice chairman, a secretary-treasurer, and such other officers as it may deem necessary. The duties of the officers shall be fixed by the bylaws adopted by the board.

G. The board shall keep minutes of all meetings and shall make them available through the secretary-treasurer of the board. The monies, funds, and accounts of the district shall be in the official custody of the board.

H. The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. It shall hold regular meetings as shall be provided in the bylaws and may hold special meetings at such times and places as may be prescribed in the bylaws.

Acts 2007, No. 46, §1, eff. July 1, 2007.



RS 33:9039.123 - Powers and functions of the district

§9039.123. Powers and functions of the district

A. The district, through the board, shall establish plans, policy, and marketing strategies to provide for the development and expansion of the film, video, and television production industry in the district and for attracting visitors to the district.

B. The district, through the board, shall:

(1) Develop a plan that shall include a particular focus on attracting the production of film, documentaries, cable television shows, regional and national commercials, corporate training films, and visitors to the district.

(2) Provide for the preparation and distribution of promotional and informational materials, electronic and otherwise, providing information on the benefits of producing film and television projects in the district.

(3) Provide location coordinators for direct contact with major studio executives, producers, and production companies to encourage them to locate production projects in the district.

(4) Identify residents of the district who have experience and skills in the film, video, and television industry or experience or skills that are needed by or useful to such industry and seek to create job and business opportunities for them.

(5) Serve as an informational clearinghouse and provide technical assistance to individuals and entities engaged in film and television production by:

(a) Compiling, producing, publishing, and updating a comprehensive directory on sites, facilities, vendors, services, and other resources in the district available for film, video, and television production.

(b) Maintaining and making available current information on tax incentives and permitting practices and procedures in Louisiana.

(c) Providing site location scouting assistance, as well as location of equipment and props as needed.

(d) Assisting Louisiana filmmakers and television producers in identifying and promoting film and television production opportunities.

(e) Working with the office of the lieutenant governor, the Department of Economic Development, and other state, local, and parish agencies in assisting film and television producers with obtaining necessary permits.

(6) Assist in obtaining permission to film at public and private locations.

(7) Participate in regional, national, and international film and video and television promotional marketplaces.

(8) Sponsor workshops and other learning opportunities on filmmaking, television production, or both, including their legal and financial aspects.

(9) Assist in the promotion of tourism within the district.

C. The district, through the board, may enter into contracts, agreements, or cooperative endeavors with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or individual.

D. The district, through the board, shall have the power to sue and be sued, to make capital improvements, and to do all things necessary for the promotion, advertisement, and publication of information relating to film, video, television, and visitor attractions within its jurisdiction. However, the district shall not exercise any function which results in competition with local retail businesses or enterprises.

E. In order to carry out the functions of the district, the district may employ such personnel as may be necessary to accomplish its functions and for which funds are made available and may establish their duties and fix their compensation.

F. The district shall not be deemed to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana.

Acts 2007, No. 46, §1, eff. July 1, 2007.



RS 33:9039.124 - Funding of the district

§9039.124. Funding of the district

A.(1)(a) Except as provided in Subparagraph (b) of this Paragraph, the district, through the board, is authorized to levy and collect a tax upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities within the district. Such tax shall not exceed two percent of the rent or fee charged for such occupancy.

(b)(i) The tax authorized in Subparagraph (a) of this Paragraph shall terminate on December 31, 2012.

(ii) The district, through the board, may levy and collect a tax upon the occupancy of hotel rooms, motel rooms, and overnight camping facilities within the district as provided in Paragraph (4) of this Subsection, on and after January 1, 2013. This tax shall not exceed one percent of the rent or fee charged for such occupancy.

(2) The word "hotel" as used in this Chapter shall mean and include any establishment, either public or private, engaged in the business of furnishing or providing rooms and overnight camping facilities intended or designed for dwelling, lodging, or sleeping purposes to transient guests when such establishment consists of two or more guest rooms and does not encompass any hospital, convalescent or nursing home or sanitarium, or any hotel-like facility operated by or in connection with a hospital or medical clinic providing rooms exclusively for patients and their families.

(3) The hotel occupancy tax shall be paid by the person who exercises or is entitled to occupancy of the hotel room and shall be paid at the time the rent or fee for occupancy is paid. "Person" as used herein shall have the same definition as that contained in R.S. 47:301(8).

(4) The district, through the board, shall impose the hotel occupancy tax by ordinance or resolution subject to approval by a majority of the electors in the district who vote thereon in an election held for that purpose. The board may provide in the ordinance or resolution necessary and appropriate rules and regulations for the imposition, collection, and enforcement of the hotel occupancy tax.

(5) The district, through the board, may enter into a contract under such terms and conditions as it may deem appropriate, including payment of a reasonable collection fee, with any public entity authorized to collect sales or use taxes for the collection of the hotel occupancy tax authorized in this Chapter. The hotel occupancy tax shall be in addition to all taxes presently being levied upon the occupancy of hotel rooms located within the district.

B. The district, through the board, may solicit and receive by gift, grant, donation, or otherwise any sum of money, property, aid, or assistance, including any in-kind donation of goods or services, from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation, all to be used for the purposes of the district.

C. The district, through the board, shall establish such funds or accounts as are necessary for the conduct of its affairs.

Acts 2007, No. 46, §1, eff. July 1, 2007; Acts 2012, No. 796, §1, eff. June 13, 2012.



RS 33:9039.125 - Cooperation with state agencies

§9039.125. Cooperation with state agencies

A. The district, through the board, shall cooperate with the Governor's Office of Film and Television and the Department of Economic Development in carrying out the district's purposes and in assisting the Governor's Office of Film and Television.

B. The district, through the board, shall establish a liaison with the Department of Culture, Recreation and Tourism, the office of state police, local governments, and law enforcement and inform such entities of filming and television production activity in the district and seek their cooperation in assisting such activity.

C. All departments, commissions, boards, agencies, officers, and institutions of the state and all subdivisions thereof shall cooperate with the district in carrying out the purposes of this Chapter.

Acts 2007, No. 46, §1, eff. July 1, 2007; Acts 2010, No. 743, §1A, eff. July 1, 2010.



RS 33:9040 - MUNICIPAL AMBULANCE SERVICE DISTRICTS

CHAPTER 28. MUNICIPAL AMBULANCE SERVICE DISTRICTS

§9040. Municipal ambulance service districts

Municipal governing authorities are authorized and empowered, upon their own initiative, to form and create one or more ambulance service districts within and without their respective municipalities. The municipal governing authorities are further authorized to alter the boundaries of any ambulance service district, provided that no such boundary change shall cause an impairment of the obligations of any contract of the ambulance service district.

Added by Acts 1980, No. 304, §1.



RS 33:9041 - Object of the districts

§9041. Object of the districts

The objects and purposes of the ambulance service districts and the governing bodies created under the provisions of this Chapter shall be to own and operate ambulances for the care and transportation of persons suffering from illnesses or disabilities which require that patients receive ambulance care.

Added by Acts 1980, No. 304, §1.



RS 33:9042 - Commission, qualification of members; officers, appointment; vacancies; compensation; removal of commissioners

§9042. Commission, qualification of members; officers, appointment; vacancies; compensation; removal of commissioners

A. Any ambulance service district formed or created under this Chapter shall be governed by a board of seven commissioners, hereafter referred to as the commission, who shall be qualified voters and residents of the district. The commission shall be appointed by the municipal governing authority. Three of the first commissioners so appointed shall serve for two years, three for four years, and one for six years.

B. At the expiration of their respective terms of office, the successors to such appointees shall be appointed within thirty days for six-year terms. The municipal governing authorities shall fill vacancies in the same manner as the predecessor appointees were selected. Any member of the commission may be removed from office for cause and his appointment rescinded by two-thirds vote of the elected membership of the governing authority.

C. The commission annually shall elect one of its members chairman, and one vice chairman. The meeting shall be held at the domicile of the district established by the municipal governing authority. At least three regular meetings shall be held annually. Special meetings may be held at such times and places as shall be specified, by call of the chairman or the municipal governing authority.

D. Notwithstanding any provisions of law to the contrary, the governing authority of an ambulance service district in Cameron Parish shall not compensate its board of commissioners nor pay members a per diem for attending a regular or special meeting of the district. However, the governing authority shall reimburse the commissioners for actual expenses related to attending meetings and any other business on behalf of the district.

Added by Acts 1980, No. 304, §1; Acts 2015, No. 280, §1.



RS 33:9043 - Powers and duties of commission

§9043. Powers and duties of commission

In addition to the duties defined elsewhere, the commission shall have the duty and authority:

(1) To represent the public interest in providing ambulance care in the district.

(2) To advise the municipal governing authority and the ambulance director on problems concerning the operation of the ambulance service district.

(3) To make, alter, amend, and promulgate rules and regulations governing the conduct of the ambulance service district.

(4) To conduct hearings and pass upon complaints by or against any officer or employee of the district.

(5) To review and modify, or set aside any action of the officers or employees of the district which the commission may determine to be desirable or necessary in the public interest.

(6) To appoint a director of the ambulance service district and to perform such other duties as may now or hereafter be required by law.

(7) To appoint the necessary standing and special committees which may be necessary to carry out the purposes of this Chapter.

(8) To establish rates of pay for the use of facilities provided by the district.

(9) To enter into lease agreements with recognized and duly constituted nonprofit associations which are primarily engaged in the operation of ambulance related organizations.

(10) To designate a bank to act as agent for depositing funds.

(11) To designate rules and regulations for safekeeping of the funds acquired, collected, or loaned by or to the district, and to provide for regular audits of the accounts of the district.

Added by Acts 1980, No. 304, §1.



RS 33:9044 - Director of ambulance service district

§9044. Director of ambulance service district

The board of commissioners shall appoint a director of ambulance service district hereafter referred to as "director," who has had experience in the field of administration and is familiar with the principles and methods of medical care or who in the opinion of the board of commissioners has held a responsible position in the area of management. He shall assume full responsibilities as director of the district and shall receive a salary fixed by the commission. He shall serve at the pleasure of the commission.

Added by Acts 1980, No. 304, §1.



RS 33:9045 - Staff

§9045. Staff

The commission shall appoint such staff as is necessary to provide adequate ambulance service in the municipality. The staff shall assist the director in the operation of the service district, promulgate rules and regulations, and approve the appointment of a director made by the commission.

Added by Acts 1980, No. 304, §1.



RS 33:9046 - Petition for organization of district

§9046. Petition for organization of district

Except in a municipality which has previously established an ambulance service or emergency medical service operated by the municipality, upon failure or refusal of a municipal governing authority to organize an ambulance service district, they are hereby required to, and shall call an election to determine if an ambulance service district shall be formed, when petitioned to do so upon petition presented to the municipal governing authority, signed by not less than twenty-five percent of the registered voters of the municipality; except in those municipalities whose form of government is controlled by a home rule charter, wherein the municipal governing authority shall call the election provided for herein when petitioned to do so pursuant to the guidelines, terms, and conditions as set forth in the municipal home rule charter. If a majority of the vote cast in the election is in favor of the creation of the ambulance service district, it shall be formed.

Added by Acts 1980, No. 304, §1.



RS 33:9047 - District to constitute body corporate; powers

§9047. District to constitute body corporate; powers

Any ambulance service district thus created shall constitute a body corporate in law with all the powers of a corporation, shall have perpetual existence, shall have the power and right to incur debts and contract obligations, to sue and be sued, and to do and perform any and all acts in its corporate capacity and its corporate name necessary and proper for the carrying out of the objects and purposes for which the ambulance service district was created. It may acquire by donation or purchase, any existing ambulance facility in the district. It also shall have the power and authority to acquire any and all necessary equipment and buildings for the purpose of performing the objects for which it is formed, and shall own all sites and physical facilities which are acquired either by donation, purchase, exchange, and otherwise in full ownership.

Added by Acts 1980, No. 304, §1.



RS 33:9048 - Procedure in organizing district

§9048. Procedure in organizing district

In the creation of an ambulance service district, the municipal governing authority shall at the same time designate a time and place for the first meeting of the commission, the meeting to take place within sixty days from the date of their appointment. At the first meeting of the commission, they shall proceed to organize by electing a chairman and a vice chairman.

It shall be the duty of the chairman to preside over the meetings of the commission and to perform such other duties as are usually required of presidents or chairmen of the other corporate bodies. It shall be the duty of the vice chairman to act in the absence of the chairman and in case of the disability of the chairman to act.

The commission shall elect the director of the ambulance service district who shall serve as secretary and treasurer for the commission. The director shall furnish a surety bond in a sum equal to the amount of taxes collected in said district during any one year. The premium on this bond shall be paid by the ambulance district out of its funds. The commission shall have authority to fix his salary and define his authority and duties not otherwise provided in this Chapter. The director shall assume the responsibilities of the office and shall hold his office at the pleasure of the commission.

Added by Acts 1980, No. 304, §1.



RS 33:9049 - Rules and regulations; contracts

§9049. Rules and regulations; contracts

The ambulance district or the commission of the ambulance district shall have the power, and it shall be its duty, to adopt rules and regulations for the proper conduct and operation of any ambulance or medical facilities under its administration. It shall have the power and authority to enter into contracts for the acquiring of ambulances and medical facilities necessary for the administration of services for its district.

Added by Acts 1980, No. 304, §1.



RS 33:9050 - Domicile; service of citation

§9050. Domicile; service of citation

The municipal governing authority creating an ambulance service district, with corporate powers, shall designate the domicile of such corporation, at which domicile it shall be sued and service of citation made on the director, and in his absence, upon the chairman of the commission, and in his or their absence, then upon the vice chairman of the commission; provided that in fixing the domicile of the district the municipal governing authority shall at all times fix the same at a place within the district.

Added by Acts 1980, No. 304, §1.



RS 33:9051 - District as political subdivision; incurring debt; election imposing taxes; authority

§9051. District as political subdivision; incurring debt; election imposing taxes; authority

Any ambulance service district created is hereby declared to be a political subdivision of the state. For carrying out the purposes of the ambulance service district as provided in these Sections, the district, under the provisions of the Louisiana Constitution of 1974, shall have the power to incur debt and issue general obligation bonds or revenue bonds and shall have the power to call an election for the purpose of incurring debt and issuing bonds or for the purpose of imposing ad valorem millage taxes for direct use by the district or for the payment of bonds. One or more of the propositions may be submitted at the same election and no such debt may be incurred or tax imposed unless a majority of the electors voting on the proposition approve said proposition.

Added by Acts 1980, No. 304, §1.



RS 33:9052 - Federal and state aid

§9052. Federal and state aid

Ambulance service districts created hereunder shall have full power to do such things and enter into such contracts and agreements with the United States of America or with any state or federal agency or instrumentality as may be necessary to procure aids and grants to assist such districts in carrying out the purposes for which they are created.

Added by Acts 1980, No. 304, §1.



RS 33:9053 - Creation; authority of parish governing authority

CHAPTER 28-A. PARISH AMBULANCE SERVICE DISTRICTS

§9053. Creation; authority of parish governing authority

A. The governing authority of any parish is authorized and empowered, upon its own initiative, to form and create one or more ambulance service districts within the parish. However, an incorporated municipality shall only be included within the territory of an ambulance service district upon the concurrence by resolution of the governing authority of the municipality in its inclusion and in the boundaries of the district. The parish governing authority is further authorized to alter the boundaries of any ambulance service district; however, no such boundary change shall cause an impairment of the obligations of any contract of the ambulance service district.

B. Upon failure or refusal of a parish governing authority to create an ambulance district and upon presentation of a petition signed by not less than twenty-five percent of the registered voters of the parish, the parish governing authority shall call an election to determine if an ambulance district should be created. If a majority of the vote cast is in favor of such creation, the parish governing authority shall create such a district.

Acts 1985, No. 121, §1, eff. June 29, 1985.



RS 33:9053.1 - Creation of parishwide ambulance service district; Bossier Parish

§9053.1. Creation of parishwide ambulance service district; Bossier Parish

A. Notwithstanding any provision of law to the contrary, the governing authority of the parish of Bossier, may, upon its own initiative, form and create a single parishwide ambulance service district, excluding incorporated municipalities, except that any incorporated municipality within the parish shall be included within the single parishwide ambulance service district upon concurrence by resolution of the governing authority of the municipality.

B. The creation by the parish governing authority of a single parishwide ambulance service district shall have the effect of abolishing any existing ambulance service district in the parish; however, no such action by the parish governing authority shall cause any impairment of the obligations of any contract of any existing ambulance service district abolished by the creation of a single parishwide ambulance service district.

C. The parish governing authority may establish, with approval of a majority of the electors of the single parishwide ambulance service district voting on the proposition at an election held for such purpose, user fees to be assessed persons owning each residential or commercial structure, whether occupied or unoccupied, located wholly or partly within the boundaries of the single parishwide ambulance service district, subject to the provisions of Subsection D of this Section. For the purposes of this Section, each residential or commercial unit in a structure and each housing unit within a multiple dwelling structure shall be considered a separate structure, and a mobile home, as defined in R.S. 9:1149.2(3), shall be considered a structure. Such user fees shall be established by the parish governing authority and shall be used for the cost of any and all emergency medical transportation and all emergency services incidental thereto.

D. The user fees established shall be assessed by resolution of the governing authority of the parish. However, the resolution assessing said user fees shall be adopted by the governing authority of the parish only after the question of the assessment and the amount of the user fees to be assessed has been submitted to and approved by a majority of the electors of the single parishwide ambulance service district voting on the proposition in an election held for that purpose. Such election shall be conducted in accordance with the election laws of the state and shall be held at the same time that an election authorized by the provisions of R.S. 18:402 is held, or the governing authority may call a special election at a date determined upon its own initiative.

E.(1) The governing authority of the single parishwide ambulance service district shall have the authority to use any reasonable means to collect and enforce the collection of such user fees established in accordance herewith, including any means authorized by law for the collection of taxes. Such means shall include the assessor carrying the ambulance service district user fees on the tax rolls for the parish and the sheriff of the parish collecting such user fees at the same time as ad valorem taxes are collected and with the same authority with which such taxes are collected. If the ambulance service district user fees become delinquent and unpaid, the sheriff shall send a "final notice" to the delinquent property owner by registered or certified mail. The sheriff shall also publish notice of the pending delinquent property sale in the parish journal, setting forth the names and addresses of the delinquent property owners and the date and place of the sale to enforce collection and shall enforce the collection in the same manner as ad valorem taxes are collected. Any lien for collection of such charges shall prime all other liens, mortgages, and privileges against the property, except those for taxes and prior recorded local and special assessments. The governing authority may compensate the sheriff and the tax assessor for such collection upon mutual agreement of the governing authority and the sheriff and the tax assessor.

(2)(a) The governing authority of the district shall also have the authority to place liens for the nonpayment of the user fees authorized herein upon any structure subject to the charge, upon the building, if any, in which the structure is located if it is owned by the owner of the structure, and upon the lot of ground not exceeding one acre on which the structure is situated if such lot of ground belongs to the person who owns such structure; however, if such structure or building is owned by a lessee of the lot of ground, the lien shall exist only against the lease and shall not effect the owner of the lot. Such lien shall be placed upon property only in the event of failure of the owner of a structure to pay such user fees charges when requested to do so by the ambulance service district governing authority within thirty days of receipt by the delinquent property owner of such a request by registered or certified letter.

(b) The governing authority of the district may file a statement reflecting the amount of unpaid charges in the mortgage office of the parish, which, when so filed and recorded, shall operate as a lien and privilege in favor of the ambulance service district against the property as provided herein. The privilege shall prime all other liens, mortgages, and privileges against the property, except those for taxes and prior recorded local and special assessments.

(c) In addition, the governing authority of the district shall be entitled to recover the amount of said charges, together with all costs of court and attorneys' fees, by ordinary process in the district court of the parish.

(d) The district governing authority may also provide, by resolution for interest on the amount of said charges, which shall be paid prior to cancellation of the lien.

Acts 1993, No. 803, §1, eff. June 22, 1993; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:9054 - Purpose

§9054. Purpose

The purpose of an ambulance service district created under the provisions of this Chapter shall be to own and operate ambulances for the transportation of persons suffering from illnesses or disabilities which necessitate ambulance care.

Acts 1985, No. 121, §1, eff. June 29, 1985.



RS 33:9055 - Board of commissioners; membership; qualifications; appointment; terms; vacancies; removal; officers; meetings

§9055. Board of commissioners; membership; qualifications; appointment; terms; vacancies; removal; officers; meetings

A. Any ambulance service district created under the provisions of this Chapter shall be governed by a board of commissioners composed of five qualified voters of the district, all to be appointed by the parish governing authority.

B.(1) Two of the initial commissioners shall serve terms of two years, two shall serve terms of four years, and one shall serve a term of six years as designated by the governing authority. Thereafter, commissioners shall serve terms of six years. Any vacancy shall be filled for the remainder of the unexpired term in the same manner as the original appointment. Any commissioner may be removed from office for cause and his appointment rescinded by a two-thirds vote of the elected membership of the parish governing authority.

(2) Notwithstanding the provisions of Subsection A of this Section and Paragraph (1) of this Subsection, beginning September 1, 2004 the board of commissioners of the Cameron Parish Ambulance Service District No. 2 shall be composed of six qualified voters of the district, all to be appointed by the parish governing authority. The additional commissioner provided for in this Paragraph shall be appointed by the parish governing authority at a meeting held prior to September 1, 2004, and he shall serve an initial term of three years. Each successor of such member shall serve a term of six years.

C. The first meeting of the board of commissioners shall be within sixty days of the date of the appointment of the members. At that time, a chairman and vice chairman of the board shall be elected, and a director of the district shall be appointed. Thereafter, the board of commissioners shall hold a minimum of three meetings annually. The parish governing authority or the chairman of the board of commissioners may call additional meetings of the board.

Acts 1985, No. 121, §1, eff. June 29, 1985; Acts 2004, No. 616, §1.



RS 33:9055.1 - DeSoto Parish Ambulance Service District; board of commissioners

§9055.1. DeSoto Parish Ambulance Service District; board of commissioners

A. Notwithstanding any other provision of this Chapter to the contrary, the DeSoto Parish Police Jury may provide that the DeSoto Parish Ambulance Service District board of commissioners shall have two additional members who shall be appointed by the police jury.

B. The initial additional commissioners appointed pursuant to this Section shall be appointed to serve for terms of two and four years respectively, but thereafter, each commissioner shall be appointed for a term of six years, except that vacancies occurring otherwise than by the expiration of a term shall be filled for the unexpired term in the same manner as the original appointment.

Acts 2003, No. 258, §1, eff. June 10, 2003.



RS 33:9056 - Corporate status of district; authority of board

§9056. Corporate status of district; authority of board

A. An ambulance service district created under the provisions of this Chapter shall constitute a body corporate in law with all the power and right to incur debts and contract obligations, to sue and be sued, and to do and perform any and all acts in its corporate capacity and its corporate name necessary and proper for the carrying out of the objects and purposes for which the ambulance service district was created. It may acquire by donation or purchase any existing ambulance facility in the district. It also shall have the power and authority to acquire any and all necessary equipment and buildings for the purpose of performing the objects for which it is formed and shall own all sites and physical facilities which are acquired either by donation, purchase, exchange, and otherwise in full ownership. The district shall be domiciled as designated by the parish governing authority.

B. The board of commissioners of an ambulance service district thus created shall have the following authority:

(1) To represent the public interest in providing ambulance care in the district.

(2) To advise the parish governing authority and the ambulance director on problems concerning the operation of the ambulance service district.

(3) To make, alter, amend, and promulgate rules and regulations governing the conduct of the ambulance service district.

(4) To conduct hearings and pass on complaints by or against any officer or employee of the district.

(5) To review and modify or to set aside any action of the officers or employees of the district as the board determines to be desirable or necessary in the public interest.

(6) To appoint a director and staff of the ambulance service district, as further provided in R.S. 33:9057.

(7) To appoint the standing and special committees which may be necessary to carry out the purposes of this Chapter.

(8) To establish charges or rates of pay for the use of facilities provided by the district.

(9) To enter into lease agreements with recognized and duly constituted nonprofit associations which are primarily engaged in the operation of ambulance related organizations.

(10) To designate a bank to act as agent for depositing funds.

(11) To designate rules and regulations for safekeeping of the funds acquired, collected, or loaned by or to the district, and to provide for regular audits of the accounts of the district.

(12) To perform such other duties as are required by law.

Acts 1985, No. 121, §1, eff. June 29, 1985.



RS 33:9056.1 - Caddo Parish Ambulance Service District Number One; authority of board

§9056.1. Caddo Parish Ambulance Service District Number One; authority of board

In addition to the authority granted by and notwithstanding the provisions of this Chapter, the board of commissioners of Caddo Parish Ambulance Service District Number One is authorized to provide ambulance service within the district by contract with commercial, municipal, or nonprofit providers of ambulance services. The board of commissioners of the district may enter into lease agreements with commercial, municipal, or nonprofit organizations primarily engaged in ambulance operations to provide ambulance service within the district.

Acts 1990, No. 659, §1, eff. July 19, 1990.



RS 33:9057 - Director; staff

§9057. Director; staff

A. The board of commissioners shall appoint a director of the ambulance service district who has had experience in the field of administration and is familiar with the principles and methods of medical care or who in the opinion of the board of commissioners has held a responsible position in the area of management. The director shall serve as secretary-treasurer of the board. He shall furnish a surety bond in a sum equal to the amount of taxes collected annually in the district. The premium on this bond shall be paid by the board out of the funds of the district. The director shall assume full responsibilities as director of the district, shall receive a salary fixed by the board, and shall serve at the pleasure of the board.

B. The board shall appoint such staff as is necessary to provide adequate ambulance service in the parish. The staff shall assist the director in the operation of the district.

Acts 1985, No. 121, §1, eff. June 29, 1985.



RS 33:9058 - Taxation; authority; procedure

§9058. Taxation; authority; procedure

Any ambulance service district created is hereby declared to be a political subdivision of the state. For carrying out the purposes of the ambulance service district as provided in this Chapter, the district, under the provisions of the Constitution of Louisiana, shall have the power of taxation and the power to incur debt and issue general obligation and revenue bonds. The district shall also have the authority to call any necessary election for the purpose of incurring debt or issuing bonds or for the purpose of imposing ad valorem taxes for direct use by the district or for payment of bonds. One or more propositions may be submitted at the same election and no general obligation bonds may be issued or tax imposed unless approved by a majority of the electors voting on the proposition.

Acts 1985, No. 121, §1, eff. June 29, 1985.



RS 33:9058.1 - Ambulance user fees; St. Bernard Parish

§9058.1. Ambulance user fees; St. Bernard Parish

The police jury of St. Bernard Parish may, through any ambulance service district situated within said parish, assess ambulance user fees for the purpose of funding the provision of emergency medical services in such district. However, such fees may only be assessed upon approval of a majority of the electors of such ambulance service district voting in an election held for that purpose. Any subcontracts let for services covered under this Section shall be let in accordance with the Public Bid Law.

Acts 1988, No. 637, §1.



RS 33:9058.2 - Parcel fees; Caddo Parish Ambulance Service District Number One

§9058.2. Parcel fees; Caddo Parish Ambulance Service District Number One

A.(1) In addition to the powers otherwise granted by and notwithstanding the provisions of this Chapter, the board of commissioners of Caddo Parish Ambulance Service District Number One may levy and collect a parcel fee within the district boundaries which shall not exceed sixty dollars per parcel per year, which parcel fee shall be imposed by resolution or ordinance of the governing authority of the district only after the question of the imposition of the parcel fee and the purpose, rate, and duration of the parcel fee has been approved by a majority of the voters of the district voting at an election held for the purpose. The proceeds of such parcel fee shall be expended for the purposes of acquiring, constructing, maintaining, and operating ambulance service, including salaries and all purposes incidental thereto. Any parcel fee imposed pursuant to this Section shall be levied and collected and be due and owing annually. Such fee may be carried on the tax rolls for Caddo Parish and collected at the same time as parish ad valorem taxes.

(2) If any parcel fee is not paid when due, such district shall proceed against the parcel for the collection of the amount of the fee unpaid and delinquent and collection costs incurred by such district plus interest at a rate not exceeding twelve percent on the unpaid amount of the parcel fee, and in the event legal proceedings are necessary to effect collection, court costs and reasonable attorney's fees. However, attorney's fees shall be payable by the parcel owner only if demand by the governing authority of the district has been made on the parcel owner by registered or certified mail, and such parcel owner has failed to pay the amount due within ten days after such demand. A judgment obtained for nonpayment of a parcel fee, upon being recorded in the mortgage records in the parish, shall prime all other liens except those for taxes and prior recorded local or special assessments. If there are one or more property mortgages on such parcel and the mortgage holder or holders have notified the tax collector in the parish of such recorded mortgage in accordance with the requirements of R.S. 47:2180.1, the district, prior to proceeding against such parcel for failure to pay a parcel fee, shall give notice to each mortgage holder of the amount of the parcel fee due and owing on such parcel and that such parcel fee must be paid within twenty days after the mailing of the notice or proceedings will be commenced against the parcel. The notice shall be sent to each such mortgage holder by certified mail, return receipt requested, or made by personal or domiciliary service on such mortgage holder.

(3) A "parcel" as used in this Section shall mean a lot, a subdivided portion of ground, or an individual tract upon which is located, either in whole or in part, a residential or commercial structure, regardless of the structure's being occupied or unoccupied.

B.(1) In addition to and notwithstanding the provisions of R.S. 33:9058 and Subsection A hereof, the board of commissioners of Caddo Parish Ambulance Service District Number One may assess and collect a monthly service charge or user fee which fee shall not exceed five dollars per month, only after the question of the imposition of a monthly service charge or user fee and the purpose, rate, and duration of such fee has been approved by a majority of the voters of the district voting at an election held for the purpose. The amount of the monthly service charge or user fee will be imposed yearly by resolution of the board of commissioners. The proceeds of such monthly service charge or user fee shall be expended for the purpose of acquiring, constructing, maintaining, and operating ambulance service, including the cost of salaries and all purposes incidental thereto.

(2) Such monthly service charge or user fee will be added as a separate charge to one of the public utility statements of a public utility serving the district. This method of collection may be imposed only after approval in an election and agreement with the public utility as to collection costs, accounting procedures, and the approval of the state regulatory body regulating the public utility. The public utility may discontinue service to a customer for failure to pay the monthly service charge or user fee as imposed herein.

Acts 1990, No. 659, §1, eff. July 19, 1990.



RS 33:9058.3 - Use of revenues; DeSoto Parish

§9058.3. Use of revenues; DeSoto Parish

Notwithstanding any provision of law to the contrary, all revenues from any tax levied or assessment or charge imposed by a parishwide ambulance service district in DeSoto Parish shall be made available to such district and shall not be diverted for use by any other entity or for any purpose other than those of such district.

Acts 2001, No. 365, §1.



RS 33:9059 - Federal and state aid

§9059. Federal and state aid

Any ambulance service district created pursuant to the provisions of this Chapter shall have full power to do such things and enter into such contracts and agreements with the United States of America or with any state or federal agency or instrumentality as may be necessary to procure aids and grants to assist such district in carrying out the purposes for which it was created.

Acts 1985, No. 121, §1, eff. June 29, 1985.



RS 33:9060 - Applicability

§9060. Applicability

A. The provisions of this Chapter shall not apply to any ambulance service district created by a parish prior to the effective date of this Act.

B. The provisions of this Chapter shall not apply to any parish authorized to create ambulance service districts by R.S. 33:1246 through R.S. 33:1261.7.

Acts 1985, No. 121, §1, eff. June 29, 1985.



RS 33:9061 - NEIGHBORHOOD

CHAPTER 29. NEIGHBORHOOD

IMPROVEMENT DISTRICTS

PART I. JEFFERSON PARISH

§9061. Ferran Place-Courtland Heights area; Jefferson Parish

A. Creation and boundaries. In addition to all authority granted to the governing authority of Jefferson Parish by the parish home rule charter but otherwise in accordance with such charter, the governing authority may create a special district comprised of the Ferran Place-Courtland Heights area in Metairie, hereinafter referred to as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Purpose. The purpose of the district shall be adding to the security of district residents, and it may perform any function which it deems appropriate for achieving such purpose. Such functions may include entering into contracts with the parish sheriff's office or other entity for additional security patrols of the area.

C. Taxing authority. The parish governing authority may establish the district, define its authority, including the authority to levy an ad valorem tax or parcel fee on property within the district, and provide for its governance in accordance with the parish home rule charter. However, no such tax or fee shall be levied until the question of its imposition, including its purpose, rate, and duration, has been submitted to the qualified electors of the district at an election held for such purpose, and a majority of those voting on the proposition have voted in favor of the tax or fee.

D. Audit. Any such district shall be subject to audit in accordance with R.S. 24:513 et seq.

Acts 1999, No. 1051, §1.



RS 33:9062 - Elmwood Park Subdivision; Jefferson Parish

§9062. Elmwood Park Subdivision; Jefferson Parish

A. Creation and boundaries. In addition to all authority granted to the governing authority of Jefferson Parish by the parish home rule charter but otherwise in accordance with such charter, the governing authority may create a special district comprised of the Elmwood Park Subdivision in Metairie, hereinafter referred to as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Purpose. The purpose of the district shall be adding to the security of district residents, and it may perform any function which it deems appropriate for achieving such purpose. Such functions may include entering into contracts with the parish sheriff's office or other entity for additional security patrols of the area.

C. Taxing authority. The parish governing authority may establish the district, define its authority, including the authority to levy an ad valorem tax or parcel fee on property within the district, and provide for its governance in accordance with the parish home rule charter. However, no such tax or fee shall be levied until the question of its imposition, including its purpose, rate, and duration, has been submitted to the qualified electors of the district at an election held for such purpose, and a majority of those voting on the proposition have voted in favor of the tax or fee.

D. Audit. Any such district shall be subject to audit in accordance with R.S. 24:513 et seq.

Acts 1999, No. 1078, §1.



RS 33:9063 - Old Metairie security enhancement district

§9063. Old Metairie security enhancement district

A. Creation. In addition to all authority granted to the governing authority of Jefferson Parish by the parish home rule charter but otherwise in accordance with such charter, the parish governing authority may create a special district for the Old Metairie neighborhood, hereinafter referred to as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana. The purpose of the district shall be to perform functions which will add to the security of district residents, including providing for an increase in the presence of security personnel in the district.

B. Boundaries. The district shall be comprised of that portion of the area specified by Jefferson Parish ordinances.

C. Governance. Pursuant to the Jefferson Parish home rule charter, the district shall be governed by the parish governing authority in accordance with such charter and the provisions of this Section. In order to provide for the orderly development and effectuation of the services to be furnished by the district and to provide for the representation in the affairs of the district of those persons and interests immediately concerned with and affected by the purposes and development of the area, the governing authority of the district may enter into a cooperative endeavor agreement with a nonprofit entity for the management of the district. Such agreement may be with the Metairie Club Gardens Association.

D. Powers and duties. The district, acting through its governing authority, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive funds collected pursuant to Subsection E and expend such funds in accordance with a budget adopted in accordance with Paragraph F(1) of this Section.

(4) To enter into cooperative endeavors pursuant to Article VII, Section 14 of the Constitution of Louisiana or to otherwise contract with individuals or entities, private or public, for the provision of security patrols in the district.

(5) To purchase items and supplies which it deems instrumental to achieving the purpose of the district.

(6) To perform or have performed any other function or activity necessary for the achievement of the purpose of the district.

E. Taxing authority. (1) The governing authority of the district may levy and collect a property tax within the district subject to and in accordance with the provisions of this Subsection and other applicable provisions of law.

(2) The tax shall be levied on an annual basis on each property within the district listed on the parish tax rolls. The owner of the property shall be responsible for payment of the tax.

(3)(a) If the tax is levied at a flat rate, it shall not exceed seven hundred eighty dollars per listed property per year. If the tax is levied as an ad valorem millage, the millage rate shall not exceed that rate at which the total amount of revenue raised in the first year is equal to the revenue which would be raised by the maximum flat rate tax.

(b) For purposes of this Section, all property owned by any legal entity, which property is defined as public service property under the provisions of R.S. 47:1851 et seq., shall be considered as being a single listing and subject to a levy for all such property not to exceed the maximum levy authorized herein.

(4)(a) The tax shall be levied only after the question of its levy has been submitted to the registered voters of the district at an election held for that purpose in accordance with the Louisiana Election Code, and a majority of those voting have voted in favor of the tax.

(b) The proposition submitted to the voters shall state the rate of the tax as requested by duly adopted resolution of the governing authority of the district and shall state the duration of the tax. The amount and duration of the tax shall be as so stated in the proposition authorizing its levy.

(c) The governing authority of the district may call an election for the purpose of submitting such a proposition to the voters.

(5) The governing authority of the district may enter into a contract with the Jefferson Parish sheriff's office for the collection of the tax. The sheriff's office, acting on behalf of the district, shall have the same authority to enforce collection of the tax authorized by this Subsection as it has for enforcing the collection of any other property tax.

F. Budget. (1) The governing authority of the district shall adopt an annual budget in accordance with the Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit in accordance with R.S. 24:513.

G. Miscellaneous provisions. (1) The additional security personnel and their services provided for through the tax authorized herein shall be supplemental to and not in lieu of personnel and services provided in the district by the Jefferson Parish sheriff's office.

(2) If the district ceases to exist, any funds of the district shall be transferred to the governing authority of Jefferson Parish and shall be used for law enforcement purposes in the district.

Acts 1998, 1st Ex. Sess., No. 134, §1; Acts 1999, No. 1051, §2; Acts 1999, No. 1078, §2; Acts 1999, No. 1233, §2.



RS 33:9064 - Authority to create a special district for subdivision maintenance; Jefferson Parish

§9064. Authority to create a special district for subdivision maintenance; Jefferson Parish

A. In addition to all authority granted to the governing authority of Jefferson Parish by the parish home rule charter but otherwise in accordance with such charter, the parish governing authority may create a special district for the Stonebridge subdivision, hereinafter referred to as the "district".

B. The district may perform functions which will add to the security of district residents. Such functions may include the improvement and maintenance of a security wall around the subdivision, provision and maintenance of guardhouses, provision or improvement of security patrols in the area, or other similar functions intended to enhance the security of district residents.

C. The parish governing authority may establish the district, define its authority, including taxing authority, and provide for its governance in accordance with the parish home rule charter. However, a district tax shall be levied only after the question of the imposition of the tax, including its purpose, rate, and duration, has been submitted to the qualified electors of the district in accordance with law and a majority of those voting in the election have voted in favor of the proposition.

D. Any such district shall be subject to audit in accordance with R.S. 24:513 et seq.

Acts 1997, No. 844, §1.



RS 33:9065 - Woodland West Subdivision; Jefferson Parish

§9065. Woodland West Subdivision; Jefferson Parish

A. In addition to all authority granted to the governing authority of Jefferson Parish by the parish home rule charter but otherwise in accordance with such charter, the parish governing authority may create a special district comprised of the Woodland West Subdivision, hereinafter referred to as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. The purpose of the district shall be acquiring former golf course property located in or near the Woodland West Subdivision to retain the green space, and the district may perform any function which it deems appropriate for achieving such purpose, including but not limited to entering into contracts for the maintenance of green space.

C. The parish governing authority may establish the district, define its authority, including the authority to levy an ad valorem tax, flat rate tax, or parcel fee on property within the district, and provide for its governance in accordance with the parish home rule charter. However, no such tax or fee shall be levied until the question of its imposition, including its purpose, rate, and duration, has been submitted to the qualified electors of the district at an election held for such purpose, and a majority of those voting on the proposition have voted in favor of the tax or fee. For the purposes of this Section, a flat tax rate shall be one imposed as a fixed sum on each parcel or portion of ground or class of property without regard to its value. The governing authority of the district may define "parcel" and "class" in the ordinance levying the flat rate tax. Any tax or fee proposition submitted to the voters pursuant to this Section shall state the duration and rate of the tax or the amount of the fee.

D. The district shall be subject to audit in accordance with R.S. 24:513 et seq.

Acts 2001, No. 132, §1, eff. May 25, 2001.



RS 33:9071 - The Lake Carmel Subdivision Improvement District; creation, composition, and powers; levy of ad valorem taxes and fees

PART II. ORLEANS PARISH

SUBPART A. IMPROVEMENT DISTRICTS

§9071. The Lake Carmel Subdivision Improvement District; creation, composition, and powers; levy of ad valorem taxes and fees

A. Creation. The Lake Carmel Subdivision Improvement District, a special taxing district, hereinafter referred to as the "district", is hereby created in Orleans Parish.

B. Boundaries. The district shall be comprised of all property zoned and used as single family, residential property within the area of Orleans Parish bounded by the Northeast intersection of the Jahncke Canal right-of-way of the I-10 Service Road, thence North 36 degrees 27 minutes 35 seconds west for a distance of 301.68 feet to a point, thence North 58 degrees 51 minutes 53 seconds East for a distance of 80.35 feet to a point of beginning, thence North 58 degrees 51 minutes 53 seconds East for a distance of 948.74 feet to a point of curvature, thence along an arc curving to the left having a radius of 1430 feet for a distance of 498.82 feet to a point of tangency, thence North 33 degrees 5 minutes 25 seconds East for a distance of 76.61 feet to a point at the West right-of-way line of West Renaissance Court, I-10 Service Road, the Gannon Canal, and the real property lines of lots fronting on North Lake Carmel Drive and Chatelain Court, plus all property abutting West of the Lake Carmel Subdivision.

C. Purpose. The district is established for the primary object and purpose of promoting and encouraging the beautification, security, and overall betterment of the Lake Carmel Subdivision.

D. Governance. (1) In order for the orderly development and effectuation of the services to be furnished by the district and to provide for the representation in the affairs of the district of those persons and interests immediately concerned with and affected by the purposes and development of the area, the district shall be managed by a nine-member board of commissioners as provided by this Subsection.

(a) The president of the Lake Carmel Homeowners Association shall be an ex officio member.

(b) The board of directors of the Lake Carmel Homeowners Association shall appoint four members.

(c) The mayor of New Orleans shall appoint one member.

(d) The member or members of the New Orleans city council who represent the district shall appoint one member.

(e) The member or members of the Louisiana House of Representatives who represent the district shall appoint one member.

(f) The member or members of the Louisiana Senate who represent the area which comprises the district shall appoint one member.

(2) Each member of the board shall own property within the district.

(3) The term of each member shall be concurrent with that of the respective appointing authority.

(4) The minute books and archives of the district shall be maintained by the board's secretary or acting secretary. The monies, funds, and accounts of the district shall be in the official custody of the board.

(5) The duties of the officers shall be fixed by bylaws adopted by the board. The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs which rules and regulations relative to public notice and conduct of public meetings shall all conform to the open meeting provisions of R.S. 42:11 et seq. It shall hold regular meetings and may hold special meetings as shall be provided in the bylaws.

(6) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available through the board's secretary to residents of the district.

(7) The members of the board shall serve without compensation.

E. Plan. (1) The board shall prepare or cause to be prepared, a plan or plans, such plan or plans, hereinafter referred to collectively, as the "plan", specifying the public improvements, facilities, and services proposed to be furnished, constructed, or acquired for the district. The board shall conduct such hearings, publish notice with respect thereto, and disseminate such information as it, in the exercise of its sound discretion, may deem to be appropriate or advisable and in the public interest.

(2) Any plan shall include:

(a) An estimate of the annual and aggregate cost of acquiring, constructing, or providing the services, improvements, or facilities set forth therein.

(b) An estimate of the rate of the parcel fee required to be levied in each year in order to provide the funds required for the implementation or effectuation of the plan for furnishing the services specified and for capital improvements or debt service, or both.

F. Parcel fee. (1) The governing authority of New Orleans may levy and collect a parcel fee upon all taxable real property within the district in accordance with the provisions of this Subsection.

(a) Such fee shall be levied only as authorized by the Lake Carmel Subdivision Improvement District.

(b) Such fee shall be levied only after the question of its levy has been approved by a majority of the registered voters of the district, who vote at an election held for that purpose in accordance with the Louisiana Election Code. No other election shall be required.

(c) Such fee shall be levied for a term not to exceed five years but may be renewed in elections subsequent to the initial levy.

(d) Such fee shall be levied and collected in the same manner and at the same time as all other taxes on property levied and collected by the city.

(e) Such fee shall not exceed two hundred fifty dollars per parcel per year.

(f) Any unpaid fee will be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as are unpaid ad valorem taxes.

(2) The proceeds of said tax or fee shall be used solely and exclusively for the purposes and benefit of the district and in accordance with the plan developed pursuant to Subsection E of this Section. Said proceeds shall be paid over to the Board of Liquidation, City Debt, day by day as the same proceeds are collected and received by the appropriate officials of the city of New Orleans and maintained in a separate account. The board shall remit to the district payments requested by warrant or draft not more than thirty days after the receipt of the warrant or draft. However, the city may retain one percent of the amount collected as a collection fee.

G. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Local Government Budget Act, R.S. 39:1301 et seq. The budget and all amendments shall be subject to the approval of the governing authority of New Orleans.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

H. Miscellaneous provisions. (1) The governing authority of the district may contract with the New Orleans Police Department or with a private security company which has been certified by the superintendent of the New Orleans Police Department for the provision of security. It is the purpose and intent of this Section that any additional security patrols, public or private, provided by the district shall be supplemental to and not in lieu of personnel and services provided in the district by the New Orleans police department.

(2) The district shall perform or have performed any other function or activity necessary for the achievement of its primary objective of encouraging the beautification, security, and overall betterment of the Lake Carmel Subdivision Improvement District.

Acts 1999, No. 1233, §1.



RS 33:9072 - The Lake Forest Estates Improvement District

§9072. The Lake Forest Estates Improvement District

A. Creation. The Lake Forest Estates Improvement special taxing district, hereinafter referred to as the "district", is hereby created in Orleans Parish, and the boundaries of the district shall be coterminous with boundaries of the Lake Forest Estates Subdivision.

B. Boundaries. The district is established for the primary object and purpose of promoting and encouraging the beautification, security, and overall betterment of the Lake Forest Estates Subdivision.

C. Governance. (1) In order for the orderly development and effectuation of the services to be furnished by the district and to provide for the representation in the affairs of the district of those persons and interests immediately concerned with and affected by the purposes and development of the area, the affairs of the district shall be managed by the Lake Forest Association's Board of Directors, hereinafter referred to as the "board".

(2) The minute books and archives of the district shall be maintained by the board's secretary. The monies, funds, and accounts of the district shall be in the official custody of the board.

(3) The duties of the officers shall be fixed by bylaws adopted by the board. The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. It shall hold regular meetings as shall be provided in the bylaws and may hold special meetings at such times and places within the district as may be prescribed in the bylaws.

(4) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available through the board's secretary to members of the district.

(5) The members of the board shall serve without compensation.

D. Taxing authority. (1)(a) The city council of the city of New Orleans is hereby authorized to levy and collect the special taxes or fees, as authorized by the Lake Forest Estates Improvement District, as hereinafter specifically provided for a term not to exceed eight years, in the same manner and at the same time as all other ad valorem taxes on property subject to taxation by the city are levied and collected, a special ad valorem tax not to exceed five mills or fees upon all taxable real property situated within the boundaries of the Lake Forest Estates Improvement District. A tax or fee herein authorized shall be levied and collected only after the question of its imposition has been submitted to and approved by a majority of the registered voters of the district voting on the question at a regularly scheduled primary or general election to be conducted in accordance with provisions of the Louisiana Election Code. No such tax or fee shall be levied until a plan requiring or requesting the levy of a tax or fee is finally and conclusively adopted in accordance with the procedures prescribed in this Section. Any unpaid tax or fee will be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as are unpaid ad valorem taxes.

(b) The tax or fee may be renewed subject to the provisions of Subparagraph (a) of this Paragraph.

(c) The proceeds of said tax or fee shall be used solely and exclusively for the purposes and benefit of the district. Said proceeds shall be paid over to the Board of Liquidation, City Debt, day by day as the same are collected and received by the appropriate officials of the city of New Orleans and maintained in a separate account. Said proceeds shall be paid out by the Board of Liquidation, City Debt, solely for the purposes herein provided upon warrants or drafts drawn on said Board of Liquidation, City Debt, by the appropriate officials of the city and the treasurer of the district. The city may retain one percent of the amount collected as a collection fee.

(2) Notwithstanding any other provision of this Section to the contrary, no tax or fee authorized herein shall be levied until the maximum amount of the tax has been approved by a majority of the registered voters of the district voting on the question at a regularly scheduled primary or general election to be conducted in accordance with provisions of the Louisiana Election Code.

E. Plan. (1) The board shall prepare, or cause to be prepared, a plan or plans, such plan or plans, and the plan provided for in Subsection D of this Section, being hereinafter referred to, collectively, as the "plan", specifying the public improvements, facilities, and services proposed to be furnished, constructed, or acquired for the district, and it shall conduct such hearings, publish such notice with respect thereto, and disseminate such information as it in the exercise of its sound discretion may deem to be appropriate or advisable and in the public interest.

(2) Any plan shall include:

(a) An estimate of the annual and aggregate cost of acquiring, constructing, or providing the services, improvements, or facilities set forth therein.

(b) An estimate of the aggregate number of mills or fees required to be levied in each year on the taxable real property within the district in order to provide the funds required for the implementation or effectuation of the plan for furnishing the services specified and for capital improvements or debt service, or both.

F. Miscellaneous provisions. The district shall have the power to acquire, to lease, to insure, and to sell real property within its boundaries in accordance with its plans.

Acts 1996, No. 44, §1, eff. July 1, 1996; Acts 1999, No. 1078, §2; Acts 1999, No. 1233, §2; Acts 2002, No. 34, §1; Acts 2002, No. 79, §1, eff. June 25, 2002; Acts 2003, No. 771, §1, eff. June 27, 2003.



RS 33:9073 - The Lake Willow Subdivision Improvement District

§9073. The Lake Willow Subdivision Improvement District

A. Creation. There is hereby created within the parish of Orleans, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Lake Willow Subdivision Improvement District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The district shall be comprised of the area of Orleans Parish located between Morrison Road on the north, the Lawrence Drainage Canal on the west, the I-10 Service Road on the south, and on the east by a line approximately two hundred feet west of the west line of Crowder Road, excluding Lots 1B, 1C, and 1D shown on said plan, which said plan of subdivision is registered in COB692, folio202, Orleans Parish, comprising all of the Lake Willow Subdivision.

C. Purpose. The district is established for the primary object and purpose of promoting and encouraging the beautification, security, and overall betterment of the district.

D. Governance. (1) The district shall be governed by a board of commissioners, referred to in this Section as the "board", consisting of members as follows:

(a) The board of directors of the Lake Willow Homeowners Association shall appoint five members.

(b) The mayor of New Orleans shall appoint one member.

(c) The member or members of the governing authority of the city of New Orleans who represent the area which comprises the district shall appoint one member.

(d) The member or members of the Louisiana House of Representatives who represent the area which comprises the district shall appoint one member.

(e) The member or members of the Louisiana Senate who represent the area which comprises the district shall appoint one member.

(2) All members of the board shall own property within the district.

(3) Board members shall serve three-year terms after serving initial terms as follows: three members shall serve an initial term of one year, three shall serve two years, and three shall serve three years as determined by lot at the first meeting of the board.

(4) Vacancies resulting from the expiration of a term or any other reason shall be filled for the remainder of the unexpired term in the manner of the original appointment.

(5) The members of the board shall select from among themselves a president and such other officers as they deem appropriate. The responsibilities of the officers shall be as provided by the bylaws of the board.

(6) The members of the board shall serve without compensation.

(7) The minute books and archives of the district shall be maintained by the secretary of the board. The board shall keep minutes of all meetings and shall make them available through the secretary of the board to members of the district. The monies, funds, and accounts of the district shall be in the official custody of the board.

(8) A majority of the members of the board shall constitute a quorum for the transaction of business.

E. Powers and duties. The district, acting through its board, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection G of this Section.

(4) To enter into contracts with individuals or entities, private or public, for the provision of security patrols in the district.

(5) To purchase items and supplies which the board deems instrumental to achieving the purpose of the district.

(6) To perform or have performed any other function or activity necessary for the achievement of the purpose of the district.

F. Parcel fee. The governing authority of the city of New Orleans is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection:

(1) The amount of the fee shall be as requested by duly adopted resolution of the board. The fee shall be a flat fee per parcel of land not to exceed three hundred dollars per year for each parcel.

(2)(a) The fee shall be imposed on each parcel located within the district.

(b) For purposes of this Section, "parcel" means a lot, a subdivided portion of ground, an individual tract, or a "condominium parcel" as defined in R.S. 9:1121.103.

(c) The owner of each parcel shall be responsible for payment of the fee.

(3)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district who vote on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. The amount of the fee may be changed by duly adopted resolution of the board, not to exceed the maximum amount authorized in this Subsection. No other election shall be required except as provided by this Paragraph.

(b) The initial election on the question of the imposition of the fee shall be held for that purpose in accordance with the Louisiana Election Code.

(c) If approved, the fee shall expire on December 31, 2014, but the fee may be renewed if approved by a majority of the registered voters of the district voting on the proposition at an election as provided in Subparagraph (a) of this Paragraph. If the fee is renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed eight years.

(4) The fee shall be collected at the same time and in the same manner as ad valorem taxes on property subject to taxation by the city are collected.

(5) Any parcel fee which is unpaid shall be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(6)(a) The proceeds of the fee shall be used solely and exclusively for the purpose and benefit of the district; however, the city may retain one percent of the amount collected as a collection fee.

(b) The city of New Orleans shall remit to the district all amounts collected not later than sixty days after collection.

G. Budget. (1) The board shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq. The budget and all amendments shall be subject to the approval of the New Orleans City Council.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

H. Miscellaneous provisions. (1) It is the purpose and intent of this Section that the additional law enforcement personnel and their services provided for through the fees authorized in this Section shall be supplemental to and not in lieu of personnel and services provided in the district by the New Orleans Police Department.

(2) If the district ceases to exist, all funds of the district shall be transmitted by the board to the city of New Orleans, and such funds, together with any other funds collected by the city of New Orleans pursuant to this Section, shall be maintained in a separate account by the city and shall be used only to promote, encourage, and enhance the security, beautification, and overall betterment of the area included in the district.

Acts 1998, 1st Ex. Sess., No. 143, §1, eff. May 5, 1998; Acts 1998, No. 53, §2, eff. June 24, 1998; Acts 1999, No. 1078, §2; Acts 1999, No. 1233, §2; Acts 2010, No. 481, §1, eff. July 1, 2010.



RS 33:9073.1 - Huntington Park Subdivision Improvement District

§9073.1. Huntington Park Subdivision Improvement District

A. Creation. The Huntington Park Subdivision Improvement District, a special taxing district, referred to in this Section as the "district", is hereby created in the city of New Orleans.

B. Boundaries. (1) The district shall be comprised of the area of the municipality located between Morrison Road on the North, Crowder Boulevard on the West, Huntington Park Drive on the South, and both sides of Benson Court, located next to the Benson Canal, thus comprising all of the Huntington Park Subdivision.

(2) Said district shall not include property zoned and used as commercial property.

C. Purpose. The district is established for the primary object and purpose of promoting and encouraging the beautification, security, and overall betterment of the Huntington Park Subdivision.

D. Governance. (1) In order for the orderly development and effectuation of the services to be furnished by the district and to provide for the representation in the affairs of the district of those persons and interests immediately concerned with and affected by the purposes and development of the area, the affairs of the district shall be managed by a nine-member board of commissioners appointed as follows:

(a) The Huntington Park Homeowner's Association's board of directors shall appoint five members.

(b) The mayor of the municipality shall appoint one member.

(c) The member or members of the governing authority of the municipality who represent the area which comprises the district shall appoint one member.

(d) The member or members of the Louisiana House of Representatives who represent the area which comprises the district shall appoint one member.

(e) The member or members of the Louisiana Senate who represent the area which comprises the district shall appoint one member.

(2) All members of the board shall own property within the district.

(3) The members of the board shall serve without compensation.

(4) The minute books and archives of the district shall be maintained by the board's secretary or acting secretary. The monies, funds, and accounts of the district shall be in the official custody of the board.

(5) The duties of the officers shall be fixed by bylaws adopted by the board. The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. The rules and regulations, relative to public notice and conduct of public meetings, shall all conform to the open meeting provisions of R.S. 42:11 et seq. It shall hold regular meetings as shall be provided in the bylaws and may hold special meetings at such times and places within the district as may be prescribed in the bylaws.

(6) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep and maintain minutes of all meetings and shall make a copy of such minutes available through the board's secretary.

E. Taxing authority. (1) The governing authority of the municipality is hereby authorized to levy and collect the special taxes or fees, as authorized by the Huntington Park Subdivision Improvement District, as hereinafter specifically provided, for a term not to exceed eight years, which may be renewed in subsequent elections, from and after the date the first tax or fee is levied pursuant to the provisions of this Section in the same manner and at the same time as all other ad valorem taxes on property subject to taxation by the city are levied and collected, a special ad valorem tax or fee not to exceed three hundred fifty dollars upon all taxable real property situated within the boundaries of the Huntington Park Subdivision Improvement District. Any such unpaid tax or fee will be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as are unpaid ad valorem taxes. The fee or tax shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district, voting at an election held for that purpose in accordance with the Louisiana Election Code. No other election shall be required except as provided by this Subsection.

(2) The proceeds of said tax or fee shall be used solely and exclusively for the purposes and benefit of the district. Said proceeds shall be paid over to the Board of Liquidation, City Debt, day by day as the same proceeds are collected and received by the appropriate officials of the municipality and maintained in a separate account. The city of New Orleans shall remit to the district all amounts collected not more than thirty days after collection. However, the city may retain one percent of the amount collected as a collection fee.

F. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq. The budget and all amendments shall be subject to the approval of the governing authority of the municipality.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

G. Plan. (1) The board shall prepare or cause to be prepared a plan or plans, such plan or plans hereinafter referred to collectively as the "plan", specifying the public improvements, facilities, and services proposed to be furnished, constructed, or acquired for the district, and it shall conduct such hearings, publish notice with respect thereto, and disseminate such information as it, in the exercise of its sound discretion, may deem to be appropriate or advisable and in the public interest.

(2) Any plan shall include:

(a) An estimate of the annual and aggregate cost of acquiring, constructing, or providing the services, improvements, or facilities set forth therein.

(b) An estimate of the taxes or fees required to be levied in each year on the taxable real property within the district in order to provide the funds required for the implementation or effectuation of the plan for furnishing the services specified and for capital improvements or debt service, or both.

H. Miscellaneous provisions. (1) The district shall have the power, acting through its board, to enter into contracts with the New Orleans Police Department or with a private security company which has been certified by the superintendent of the New Orleans Police Department for the provision of security patrols in the district. The district will perform or have performed any other function or activity necessary for the achievement of its primary objective of encouraging the beautification, security, and overall betterment of the Huntington Park Subdivision Improvement District.

(2) It is the purpose and intent of this Section that the additional security patrols, public or private, as provided through these taxes or fees authorized herein shall be supplemental to and not in lieu of personnel and services provided in the district by the municipal police department.

Acts 2002, No. 35, §1, eff. June 25, 2002; Acts 2003, No. 773, §1, eff. June 27, 2003; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:9074 - Spring Lake Subdivision Improvement District

§9074. Spring Lake Subdivision Improvement District

A. Creation. The Spring Lake Subdivision Improvement District, hereinafter referred to as the "district", is hereby created as a special taxing district in the parish of Orleans.

B. Boundaries. The district shall be composed of the area of Orleans Parish located between Morrison Road on the north, the Lawrence Drainage Canal on the east, the I-10 Service Road on the south, and the St. Charles Drainage Canal on the west, comprising all of the Spring Lake Subdivision.

C. Purpose. The district is established for the primary objective and purpose of promoting and encouraging the beautification, security, and overall betterment of Spring Lake Subdivision.

D. Governance. In order for the orderly development and effectuation of the services to be furnished by the district and to provide for the representation in the affairs of the district of those persons and interests immediately concerned with and affected by the purposes and development of the area, the affairs of the district shall be managed by a nine-member board of commissioners. The commissioners shall be both residents and real property owners in the district. The commissioners shall be appointed as follows:

(1) The board of directors of the Spring Lake Neighborhood Association, Inc. shall appoint five members.

(2) The mayor of New Orleans shall appoint one member.

(3) The member or members of the New Orleans city council who represent the area which comprises the district shall appoint one member.

(4) The member or members of the Louisiana House of Representatives who represent the area which comprises the district shall appoint one member.

(5) The member or members of the Louisiana Senate who represent the area which comprises the district shall appoint one member.

(6) The minute books and archives of the district shall be maintained by the board's secretary. The monies, funds, and accounts of the district shall be in the official custody of the board.

(7) The duties of the officers of the district shall be fixed in bylaws adopted by the board. The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. The board shall hold regular meetings as shall be provided in the bylaws and may hold special meetings at such times and places within the district as may be prescribed in the bylaws.

(8) A majority of the members of the board shall constitute a quorum for the transaction of business by the board. The board shall keep and maintain minutes of all meetings and shall make a copy of such minutes available through the board's secretary to members of the district.

(9) The members of the board shall serve without payment or receipt of any compensation.

E. Taxing authority. (1)(a) The city council of the city of New Orleans is hereby authorized to levy and collect the special taxes or fees, as authorized by the Spring Lake Subdivision Improvement District, as hereinafter specifically provided for a term not to exceed eight years, in the same manner and at the same time as all other ad valorem taxes on property subject to taxation by the city are levied and collected, a special ad valorem tax not to exceed five mills or fees not to exceed two hundred dollars upon all taxable real property situated within the boundaries of the Spring Lake Subdivision Improvement District.* The election on the question of the imposition of the fee may be renewed subject to the provisions of this Subparagraph. The tax or fee herein authorized shall be levied and collected only after the question of its imposition has been submitted to and approved by a majority of the registered voters of the district voting on the question at a regularly scheduled primary or general election to be conducted in accordance with the provisions of the Louisiana Election Code. No such tax or fee shall be levied until a plan requiring or requesting the levy of a tax or fee is finally and conclusively adopted in accordance with the procedures prescribed in this Section.

(b) The proceeds of said tax or fee shall be used solely and exclusively for the purposes and benefit of the district. The proceeds shall be paid over to the Board of Liquidation, City Debt, day by day as the same are collected and received by the appropriate officials of the city of New Orleans and maintained in a separate account. The Spring Lake Subdivision Improvement District shall provide the Board of Liquidation, City Debt, the approved annual budget against which a quarterly advance disbursement will be provided based on projected expenditures. All such disbursements to the district and subsequent expenditures by the district shall be reconciled quarterly. The proceeds shall be paid out by the Board of Liquidation, City Debt, upon warrants or drafts drawn on the Board of Liquidation, City Debt, by the appropriate officials of the city and the treasurer of the district and shall be used by the district solely for the purposes provided in this Section. The city may retain one percent of the amount collected as a collection fee.

(2) Notwithstanding any other provision in this Section to the contrary, no tax or fee authorized in this Section shall be levied until the maximum amount of the tax has been approved by a majority of the registered voters of the district voting on the question at a regularly scheduled primary or general election conducted in accordance with the Louisiana Election Code.

F. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Local Government Budget Act, R.S. 39:1301 et seq. The budget and all amendments shall be subject to the approval of the New Orleans city council.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

G. Plan. (1) The board shall prepare or cause to be prepared a plan or plans, which plan or plans together with the plan provided for in Subsection E of this Section shall be referred to collectively as the "plan". The plan shall specify the public improvements, facilities, and services proposed to be furnished, constructed, or acquired for the district. The board shall conduct such hearings in accordance with the open meetings pursuant to R.S. 42:11 et seq., including provisions covering notice of meetings and written minutes.

(2) Any plan shall include the following:

(a) An estimate of the annual and aggregate cost of acquiring, constructing, or providing the services, improvements, or facilities set forth in such plan.

(b) An estimate of the aggregate millage or fees required to be levied in each year on the taxable real property within the district in order to provide the funds required for the implementation or effectuation of the plan for furnishing the services specified and for funding capital improvements or debt service, or both.

H. Miscellaneous provisions. (1) The district shall have the power to acquire, to lease, to insure, and to sell real property located within the geographical boundaries of the district in accordance with the plan of the district.

(2) The district may enter into a contract with the New Orleans Police Department, the Orleans Parish Levee Board Police, or with a private security company which has been certified by the superintendent of the New Orleans Police Department for the provision of security patrols in the district.

Acts 1998, 1st Ex. Sess., No. 143, §2, eff. May 5, 1998; Acts 1999, No. 1078, §2; Acts 1999, No. 1233, §2; Acts 2003, No. 1216, §1, eff. July 3, 2003.

*As appears in enrolled bill.



RS 33:9075 - The Lake Oaks Subdivision Improvement District; creation, composition, powers; levy of parcel fee

§9075. The Lake Oaks Subdivision Improvement District; creation, composition, powers; levy of parcel fee

A. Creation. The Lake Oaks Subdivision Improvement District, a special taxing district and political subdivision of the state, hereinafter referred to as the "district", is hereby created in Orleans Parish.

B. Boundaries. The district shall include all property within the following boundaries: commencing at the northeast intersection of New York Street and Elysian Fields Avenue proceed in a northerly direction a distance of one hundred feet to a point at the northwest corner of Lot 20, Block 5 of the Lake Oaks Subdivision, being the point of beginning; thence proceed at a right angle into the right-of-way of Elysian Fields Avenue to its midpoint; thence proceed in a northerly direction along the midline of Elysian Fields Avenue a distance of one thousand six hundred three feet to a point and corner; thence proceed at a right angle toward the northwest corner of Square Three, Lake Oaks Subdivision, to a point and corner; thence proceed two hundred thirty-two feet to a point on Lake Oaks Parkway right-of-way; thence proceed along the north right-of-way line of Lake Oaks Parkway a distance of one thousand eight hundred nine feet to a point and corner on the northeast corner of Lake Oaks Subdivision; thence proceed in a southerly direction toward Leon C. Simon Drive along the east side of Lake Oaks Subdivision a distance of one thousand four hundred thirty-nine feet to the midpoint of Leon C. Simon Drive; thence proceed in a westerly direction along the center line of Leon C. Simon Drive a distance of five hundred ninety-three feet to a point and corner; thence proceed at an angle towards New York Street along the midline of St. Roch Avenue a distance of two hundred four feet to a point and corner; thence proceed in a westerly direction towards the center of Block 6, Lake Oaks Subdivision, a distance of sixty-four feet to the east line of Block 6, Lake Oaks Subdivision; thence proceed along the south side of the alleyway (south of Lots 1 through 10 in Block 6 and Lots 1 through 10 in Block 5) a distance of one thousand three hundred twenty-five feet to a point and corner on the east right-of-way line of Elysian Fields Avenue being the point of beginning. All measurements are more or less and subject to survey.

C. Purpose. The district is established for the primary object and purpose of promoting and encouraging the beautification, security, and overall betterment of the Lake Oaks Subdivision.

D. Governance. (1) In order to provide for the orderly development of the district and effectuation of the services to be furnished by the district and to provide for the representation in the affairs of the district of those persons and interests immediately concerned with and affected by the purposes and development of the area, the district shall be managed by a nine-member board of commissioners as provided by this Subsection.

(a) The Lake Oaks Homeowners Association board of directors shall appoint four members.

(b) The mayor of New Orleans shall appoint one member.

(c) The member or members of the New Orleans city council who represent the area which comprises the district shall appoint two members.

(d) The member or members of the Louisiana House of Representatives who represent the area which comprises the district shall appoint one member.

(e) The member or members of the Louisiana Senate who represent the area which comprises the district shall appoint one member.

(2) Each member of the board shall be a resident of the district.

(3) Except for initial terms, a commissioner's term shall be four years. Two commissioners shall serve an initial term of one year, two of two years, two of three years, and three of four years as determined by lot at the first meeting of the board. A commissioner shall serve until his successor has been appointed and qualified.

(4) The minute books and archives of the district shall be maintained by the board's secretary or acting secretary. The monies, funds, and accounts of the district shall be in the official custody of the board.

(5) The duties of the officers shall be fixed by bylaws adopted by the board. The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs which rules and regulations relative to public notice and conduct of public meetings shall all conform to the provisions of R.S. 42:11 et seq. It shall hold regular meetings and may hold special meetings as shall be provided in the bylaws.

(6) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available through the board's secretary to residents of the district.

(7) The members of the board shall serve without compensation.

E. Plan. (1) The board shall prepare or cause to be prepared a plan or plans, such plan or plans hereinafter referred to collectively as the "plan", specifying the public improvements, facilities, and services proposed to be furnished, constructed, or acquired for the district. The board shall conduct such hearings, publish notice with respect thereto, and disseminate such information as it, in the exercise of its sound discretion, may deem to be appropriate or advisable and in the public interest.

(2) Any plan shall include:

(a) An estimate of the annual and aggregate cost of acquiring, constructing, or providing the facilities, improvements, or services set forth therein.

(b) An estimate of the rate of the parcel fee required to be levied in each year in order to provide the funds required for the implementation or effectuation of the plan for furnishing the specified services and improvements.

F. Parcel fee. (1) The governing authority of New Orleans may levy and collect a parcel fee upon all taxable real property within the district in accordance with the provisions of this Subsection.

(a) Such fee shall be levied only as authorized by the board of commissioners of the Lake Oaks Subdivision Improvement District and only after the question of its levy has been submitted to the registered voters of the district at an election held for that purpose in accordance with the Louisiana Election Code and such proposition has been approved by not fewer than a majority of the voters voting on the proposition in such election. The election on the question of the initial imposition of the fee shall be held at the same time as the regularly scheduled election in the city of New Orleans to be held on November 2, 2004, or, if not held on that date, it shall be held at the same time as a regularly scheduled election in the city of New Orleans held after that date. The amount of the fee may be changed as authorized by the board and in accordance with a plan prepared as provided in Subsection E of this Section, not to exceed the maximum amount authorized as provided in this Section. No other election shall be required for such change in the amount of the fee.

(b) Such fee shall be levied for a term not to exceed six years but may be renewed by election subsequent to the initial levy. Any election to authorize renewal of the fee shall be held only at the same time as the mayoral primary election for the city of New Orleans, and any such renewal shall be for a term not to exceed four years.

(c) Such fee shall be levied and collected in the same manner and at the same time as all other taxes on property levied and collected by the city.

(d) Such fee shall not exceed four hundred dollars per parcel per year.

(e) Any unpaid fee will be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as are unpaid ad valorem taxes.

(2) Except for the collection fee authorized in this Paragraph, the proceeds of the fee shall be used solely and exclusively for the purposes and benefit of the district and in accordance with the plan developed pursuant to Subsection E of this Section. The proceeds shall be paid over to the Board of Liquidation, City Debt, day-by-day as the same proceeds are collected and received by the appropriate officials of the city of New Orleans and maintained in a separate account. The Board of Liquidation, City Debt, shall remit to the district payments requested by warrant or draft not more than thirty days after the receipt of the warrant or draft. However, the city may retain one percent of the amount collected as a collection fee.

G. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq. The budget and all amendments shall be subject to the approval of the governing authority of New Orleans.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

H. Miscellaneous provisions. (1) The governing authority of the district may contract with the New Orleans Police Department or with a private security company that has been certified and approved by the superintendent of the New Orleans Police Department for the provision of security patrols in the district. It is the purpose and intent of this Section that any additional security patrols, public or private, provided by the district shall be supplemental to and not in lieu of personnel and services provided in the district by the New Orleans Police Department.

(2) The district may perform or have performed any other function or activity necessary for the achievement of its primary objective of encouraging the beautification, security, and overall betterment of the Lake Oaks Subdivision Improvement District.

Acts 2000, 2d Ex. Sess., No. 20, §1, eff. July 5, 2000; Acts 2001, No. 118, §1; Acts 2004, No. 199, §1, eff. June 14, 2004.

NOTE: See Acts 2004, No. 199, §2, relative to implementation of change in membership of board of commissioners.



RS 33:9076 - Improvement district; Orleans Parish

§9076. Improvement district; Orleans Parish

A. Notwithstanding any provision of law to the contrary, the governing authority in the parish of Orleans may continue to levy and collect any tax or fee levied to support an improvement district within such parish created to promote and encourage the beautification, security, and betterment of any subdivision located within the district. The continuation of such levy shall be contingent on the approval of a majority of the registered voters of the district at an election called pursuant to the Louisiana Election Code.

B. Notwithstanding any provision of law to the contrary, any election to authorize renewal of a fee pursuant to this Section or any Section in this Subpart which is held during calendar year 2004, 2005, or 2006 shall be held at the same time as a regularly scheduled election held in accordance with the Louisiana Election Code and at such election such fee may be renewed for a period not to extend beyond December 31, 2010; however, any election to authorize a subsequent renewal of a fee renewed as provided in this Subsection shall be held only at the same time as the mayoral primary election of the largest city in the parish and such renewal shall be for a period not to exceed eight years.

Acts 2003, No. 1158, §1, eff. July 2, 2003; Acts 2004, No. 501, §1, eff. June 25, 2004; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:9077 - Lake Barrington Subdivision Improvement District

§9077. Lake Barrington Subdivision Improvement District

A. Creation. The Lake Barrington Subdivision Improvement District, referred to in this Section as the "district", is hereby created as a special taxing district in Orleans Parish. The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The district shall be coterminous with the Lake Barrington Subdivision as shown on a plan of the Lake Barrington Subdivision by B.L. Carter dated November 12, 1973, with revisions and additions dated January 4, 1974, March 14, 1974, and July 22, 1974, Drawing No. 25-26-126, approved by the New Orleans City Planning Commission on August 27, 1974, and registered in C.O.B. 728, Folio 229, Orleans Parish, Louisiana.

C. Purpose. The district is established for the primary object and purpose of promoting and encouraging the beautification, security, and overall betterment of the Lake Barrington Subdivision.

D. Governance. (1) In order to provide for the orderly development of the district and effectuation of the services to be furnished by the district and to provide for the representation in the affairs of the district of those persons and interests immediately concerned with and affected by the purposes and development of the area, the district shall be managed by a seven-member board of commissioners, referred to in this Section as the "board". Each member of the board shall be a qualified voter and resident of the district and shall be appointed as follows:

(a) Three members shall be appointed by the board of directors of the Lake Barrington Homeowners Association.

(b) One member shall be appointed by the mayor of the city of New Orleans.

(c) One member shall be appointed jointly by any members of the governing authority of the city of New Orleans who represent the area which comprises the district.

(d) One member shall be appointed jointly by any members of the Louisiana House of Representatives who represent the area which comprises the district.

(e) One member shall be appointed jointly by any members of the Louisiana Senate who represent the area which comprises the district.

(2)(a) Members shall serve four-year terms after initial terms as provided in Subparagraph (b) of this Paragraph.

(b) Two members shall serve an initial term of one year; two shall serve an initial term of two years; two shall serve an initial term of three years; and one shall serve an initial term of four years, as determined by lot at the first meeting of the board. Such members shall serve until their successors have been appointed and qualified.

(c) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled for the remainder of the unexpired term in the same manner as the original appointment.

(3) The board shall elect from its members a chairman, a vice chairman, a secretary-treasurer, and such other officers as it may deem necessary. The duties of the officers shall be fixed by the bylaws adopted by the board.

(4) The minute books and archives of the district shall be maintained by the secretary of the board. The monies, funds, and accounts of the district shall be in the official custody of the board.

(5) The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. It shall hold regular meetings as shall be provided in the bylaws and may hold special meetings at such times and places within the district as may be prescribed in the bylaws.

(6) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available through the secretary of the board to the residents of the district.

(7) The members of the board shall serve without compensation.

E. Plan. (1) The board shall prepare, or cause to be prepared, a plan or plans, referred to in this Section as the "plan", specifying the public improvements, facilities, and services proposed to be furnished, constructed, or acquired for the district, and it shall conduct such hearings, publish such notice with respect thereto, and disseminate such information as it in the exercise of its sound discretion may deem to be appropriate or advisable and in the public interest.

(2) Any plan shall include:

(a) An estimate of the annual and aggregate cost of acquiring, constructing, or providing the services, improvements, or facilities set forth therein.

(b) An estimate of the aggregate number of mills or rate of fees required to be levied in each year on the taxable real property within the district in order to provide the funds required for the implementation or effectuation of the plan for furnishing the services specified and for capital improvements or debt service, or both.

F. Taxing authority. (1) The governing authority of the city of New Orleans is hereby authorized to levy and collect special taxes or fees, as authorized by the Lake Barrington Subdivision Improvement District, subject to and in accordance with the provisions of this Subsection.

(2) The amount of the tax or fee shall be as requested by duly adopted resolution of the board of commissioners. The tax shall be a special ad valorem tax levied on taxable property in the district and shall not exceed five mills. The fee shall be a flat fee levied on each parcel located in the district and shall not exceed three hundred sixty dollars per parcel per year.

(3) The owner of the property shall be responsible for payment of the tax or fee. The tax collector shall submit the bill for the tax or fee to the owner. Each owner shall remain liable for the entire amount until it is paid.

(4)(a) For purposes of this Section, "parcel" means a lot, a subdivided portion of ground, or an individual tract and does not mean a "condominium parcel" as defined in R.S. 9:1121.103(7). Therefore, with respect to condominiums, the fee collector shall impose the parcel fee on each lot on which condominiums are situated and not on individual condominium units.

(b) The bill for the parcel fee to be collected from condominium owners shall be submitted to the condominium owners association, and the association shall pay the fee from funds available for such purpose. All members of the association shall remain liable for the entire fee until it is paid.

(5)(a) A tax or fee shall be imposed only after the question of its imposition has been approved by a majority of registered voters of the district voting at a regularly scheduled primary or general election held for that purpose in accordance with the Louisiana Election Code. No other election shall be required except as provided by this Paragraph.

(b) The tax or fee shall expire at the time provided in the proposition authorizing the tax or fee, not to exceed eight years from its initial imposition, but the tax or fee may be renewed as provided in Subparagraph (a) of this Paragraph. Any election to authorize renewal of the tax or fee shall be held only at the same time as the mayoral primary election. If renewed, the term of the imposition of the tax or fee shall be as provided in the proposition authorizing such renewal, not to exceed eight years.

(6) No such tax or fee shall be levied until a plan requiring or requesting the levy of a tax or fee is finally and conclusively adopted pursuant to the provisions of Subsection E of this Section.

(7) The tax or fee shall be collected in the same manner and at the same time as all other ad valorem taxes on property subject to taxation by the city are levied and collected.

(8) Any such unpaid tax or fee will be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as are unpaid ad valorem taxes.

(9) The proceeds of such tax or fee shall be used solely and exclusively for the purposes and benefit of the district. The proceeds shall be paid over to the Board of Liquidation, City Debt, day by day as the same are collected and received by the appropriate officials of the city of New Orleans and maintained in a separate account. The proceeds shall be paid out by the Board of Liquidation, City Debt, solely for the purposes herein provided upon warrants or drafts drawn on the Board of Liquidation, City Debt, by the appropriate officials of the city and the treasurer of the district. The city may retain one percent of the amount collected as a collection fee.

G. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

H. Miscellaneous provisions. (1) The board of commissioners may contract with the New Orleans Police Department or with a private security company that has been certified and approved by the superintendent of the New Orleans Police Department for the provision of security patrols in the district. It is the purpose and intent of this Section that any additional security patrols, public or private, provided by the district shall be supplemental to and not in lieu of personnel and services provided in the district by the New Orleans Police Department.

(2) The board shall have the power to acquire, lease, insure, and sell real property within the boundaries of the district in accordance with district plans. In addition, the board may perform or have performed any other function or activity necessary for the achievement of its primary objective of encouraging the beautification, security, and overall betterment of the district.

Acts 2003, No. 1236, §1, eff. July 7, 2003.



RS 33:9078 - Kenilworth Improvement District

§9078. Kenilworth Improvement District

A. Creation. There is hereby created within the parish of Orleans, as more specifically provided in this Section, a body politic and corporate which shall be known as the Kenilworth Improvement District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Purpose. The purpose of the district shall be to promote, encourage, and enhance the security, beautification, and overall betterment of the district.

C. Boundaries. The district shall be comprised of the area of the city of New Orleans bounded by: the mid-line of Morrison Road on the South, New Castle Street on the West, including parcels on both sides of the street, Wales Street on the North, including parcels on both sides of the street that have municipal addresses on Wales Street, and the mid-line of Mayo Road on the East.

D. Governance. (1) The district shall be governed by a board of commissioners, referred to in this Section as the "board", consisting of nine members appointed as follows:

(a) The board of directors of the Kenilworth Civic and Improvement Association shall appoint five members, one of whom shall be the president of the Kenilworth Civic and Improvement Association.

(b) The member or members of the Louisiana House of Representatives who represent the area which comprises the district shall appoint one member.

(c) The member or members of the Louisiana Senate who represent the area which comprises the district shall appoint one member.

(d) The member or members of the city council of the city of New Orleans who represent the area which comprises the district shall appoint one member.

(e) The mayor of the city of New Orleans shall appoint one member.

(2) Every member of the board shall be a property owner in or a resident of the district.

(3)(a) Members of the board shall serve two-year terms after initial terms as provided in Subparagraph (b) of this Paragraph.

(b) Three members shall serve initial terms of one year, three shall serve initial terms of eighteen months, and three shall serve initial terms of two years, all as determined by lot at the first meeting of the board.

(4) Vacancies resulting from the expiration of a term or for any other reason shall be filled in the manner of the original appointment. Members shall be eligible for reappointment.

(5) The members of the board shall select from among themselves a president and such other officers as they deem appropriate. The terms and responsibilities of officers shall be as provided in the bylaws of the board.

(6) All members of the board, including the officers of the board, shall be voting members.

(7) The members of the board shall serve without compensation but shall receive reimbursement for reasonable expenses directly related to the governance of the district.

E. Powers and duties. (1) The district, acting through its board of commissioners, shall have the following powers and duties:

(a) To sue and be sued.

(b) To adopt, use, and alter at will a seal and bylaws.

(c) To receive and expend funds collected pursuant to Subsection F and in accordance with a budget adopted as provided by Subsection G of this Section.

(d) To enter into contracts with individuals or entities, private or public, to provide or enhance security patrols in the district, to provide for beautification and improvements for the district, or to provide generally for the overall betterment of the district.

(e) To contract for such services and expenditures as the board deems proper for the upkeep of the district.

(f) To purchase items and supplies which the board deems instrumental to achieving the purposes of the district.

(g) To procure and maintain liability insurance against any personal or legal liability of a board member that may be asserted or incurred based upon his service as a member of the board or that may arise as a result of his actions taken within the scope and discharge of his duties as a member of the board.

(h) To perform or have performed any other function or activity necessary or appropriate to carry out the purposes of the district or for the overall betterment of the district.

(2)(a) The board shall hold regular meetings as shall be provided for in its bylaws and may hold special meetings at such times and places within the district as may be provided in the bylaws.

(b) The board shall adopt such regulations as it deems necessary or advisable for conducting its business affairs. Rules and regulations of the board relative to public notice and conduct of public meetings shall conform with the provisions of R.S. 42:11 et seq.

(c) A majority of the members of the board shall constitute a quorum for the transaction of business. The vote of a majority of the board members present and voting, a quorum being present, shall be required to decide any question upon which the board takes action.

(d) The board shall keep minutes of all meetings.

F. Parcel fee. (1) The governing authority of the city of New Orleans is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection. For purposes of this Section, a parcel is defined as a lot or lots upon which only one main house is situated.

(2) The fee shall be a flat fee and shall be imposed on each parcel located within the district. The amount of the fee shall be two hundred dollars per parcel per year.

(3) The owner of the parcel shall be responsible for payment of the fee.

(4)(a) The fee shall be imposed only upon request to the city of New Orleans by the board by duly adopted resolution and only after the question of its imposition has been approved by a majority of the registered voters of the district voting on the proposition at an election held for that purpose at the same time as a regularly scheduled election and conducted in accordance with the Louisiana Election Code. No other election shall be required except as provided in this Paragraph.

(b) The initial election on the question of the imposition of the fee shall be held at the same time as the regularly scheduled election in the city of New Orleans to be held on November 2, 2004, or if not held on that date, it shall be held at the same time as a regularly scheduled election in the city of New Orleans held after that date.

(c) The fee shall expire on December 31, 2010, but the fee may be renewed, the amount of the fee provided in Paragraph (2) of this Subsection may be changed, or a maximum fee amount in excess of the amount of the fee provided in Paragraph (2) of this Subsection may be established, if approved by a majority of the registered voters of the district voting on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. If the fee is renewed, if the amount of fee is changed with voter approval, or if a new maximum fee amount is established, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, change in fee amount, or maximum fee amount, not to exceed eight years. If a new maximum fee amount is established as provided in this Subparagraph, the amount of the fee shall be determined and such amount may be changed by duly adopted resolution of the board without the necessity of an election, provided that the fee amount shall not exceed the maximum fee amount and the term of imposition shall not exceed the term of imposition established with voter approval.

(5) The city of New Orleans shall collect the fee at the same time and in the same manner as ad valorem taxes are collected by the city and shall maintain the proceeds of the fee collected pursuant to this Section in a separate account until such proceeds are disbursed to the district.

(6) The city of New Orleans shall remit all proceeds of the fee collected by the city pursuant to this Section to the district not more than thirty days after the last day of the month in which such proceeds are collected. However, the board may enter into an agreement with the city to authorize the city to retain, as a collection fee, not more than one percent of the amount collected.

(7) Any parcel fee which is unpaid shall be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(8) The proceeds of the fee collected pursuant to this Section shall be used only for the purposes of the district.

G. Budget. (1) The board shall adopt an annual budget in accordance with the Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

H. Miscellaneous provisions. It is the purpose and intent of this Section that the additional law enforcement or security personnel, whether public or private, and their services provided for through the fees authorized in this Section shall be supplemental to and not in lieu of personnel and services provided in the district by the New Orleans Police Department.

I. Dissolution. (1) The district may be dissolved after the question of its dissolution has been approved by a majority of the registered voters of the district voting on the proposition at a regularly scheduled election conducted in accordance with the provisions of the Louisiana Election Code. The question may be placed on the ballot only after it has been approved by the affirmative vote of not less than five members of the district board.

(2) If and when the district ceases to exist:

(a) All funds of the district shall be transmitted by the board to the city of New Orleans and such funds, together with any other funds collected by the city of New Orleans pursuant to this Section, shall be maintained in a separate account by the city and shall be used only to promote, encourage, and enhance the security, beautification, and overall betterment of the area included in the district.

(b) The authority for the imposition of the parcel fee provided in this Section shall cease.

Acts 2004, No. 501, §1, eff. June 25, 2004; Acts 2010, No. 476, §1, eff. June 22, 2010.



RS 33:9079 - The Kingswood Subdivision Improvement District; creation, composition, powers; levy of parcel fee

§9079. The Kingswood Subdivision Improvement District; creation, composition, powers; levy of parcel fee

A. Creation. The Kingswood Subdivision Improvement District, a special taxing district and political subdivision of the state, referred to in this Section as the "district", is hereby created in Orleans Parish.

B. Boundaries. (1) The district shall be comprised of the area located within the following boundaries: the I-10 Service Road, the West right-of-way line of the Kingswood Subdivision, the center line of the Morrison Canal, and the center line of the Vincent Canal.

(2) The district shall not include any property within the boundaries as provided in Paragraph (1) of this Subsection which is zoned and used as commercial property.

C. Purpose. The district is established for the primary object and purpose of promoting and encouraging the beautification, security, and overall betterment of the Kingswood Subdivision.

D. Governance. (1) In order to provide for the orderly development of the district and effectuation of the services to be furnished by the district and to provide for the representation in the affairs of the district of those persons and interests immediately concerned with and affected by the purposes and development of the area, the affairs of the district shall be managed by a nine-member board of commissioners, referred to in this Section as the "board", who shall be appointed as follows:

(a) The Kingswood Homeowners' Association's board of directors shall appoint five members.

(b) The mayor of New Orleans shall appoint one member.

(c) The member or members of the New Orleans city council who represent the area which comprises the district shall appoint one member.

(d) The member or members of the Louisiana House of Representatives who represent the area which comprises the district shall appoint one member.

(e) The member or members of the Louisiana Senate who represent the area which comprises the district shall appoint one member.

(2) Each member of the board shall be a resident of or own property within the district.

(3) The members of the board shall serve without compensation.

(4) The members of the board shall select from among themselves a president and a secretary and such other officers as they deem appropriate. The duties of the officers shall be fixed by bylaws adopted by the board. The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. The rules and regulations relative to public notice and conduct of public meetings shall all conform with the provisions of R.S. 42:11 et seq. It shall hold regular meetings as shall be provided in the bylaws and may hold special meetings at such times and places within the district as may be provided in the bylaws.

(5) The minute books and archives of the district shall be maintained by the board's secretary or acting secretary. The monies, funds, and accounts of the district shall be in the official custody of the board.

(6) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep and maintain minutes of all meetings and shall make a copy of such minutes available through the board's secretary.

(7) The term of each board member shall be two years. A member of the board may be appointed for a succeeding term. A vacancy on the board shall be filled in the manner of the original appointment for the remainder of the unexpired term.

E. Parcel fee. (1) The governing authority of the city of New Orleans may levy and collect a parcel fee upon each parcel of taxable real property within the district in accordance with the provisions of this Subsection. For purposes of this Section, "parcel" means a lot, a subdivided portion of ground, or an individual tract.

(a) Such fee shall be levied only as authorized by the Kingswood Subdivision Improvement District as provided in this Subsection.

(b) The amount of the fee shall be as requested by duly adopted resolution of the board. The fee, however, shall not exceed two hundred forty dollars per parcel per year. The owner of the parcel shall be responsible for payment of the fee.

(c) The fee shall be levied only upon request by the board to the city of New Orleans and only after the question of its levy has been approved by a majority of the registered voters of the district voting on the proposition at an election held for that purpose in accordance with the Louisiana Election Code at a regularly scheduled election. The board may increase the amount of the fee, by duly adopted resolution, not to exceed the amount provided in Subparagraph (b) of this Paragraph without the necessity of an election.

(d) If approved, the fee shall expire on December 31, 2022, but the fee may be renewed if approved by a majority of the registered voters of the district voting on the proposition at an election as provided in Subparagraph (c) of this Paragraph. If the fee is renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed eight years. Any election to authorize renewal of the fee shall be held at the same time as a regularly scheduled election in the city of New Orleans.

(e) Such fee shall be levied and collected in the same manner and at the same time as ad valorem taxes on property are levied and collected by the city.

(f) Any unpaid fee will be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as are unpaid ad valorem taxes.

(2) Except for the collection fee authorized in this Paragraph, the proceeds of the fee shall be used solely and exclusively for the purposes and benefit of the district and in accordance with the plan developed pursuant to Subsection G of this Section. The proceeds shall be paid over to the Board of Liquidation, City Debt, day by day as the same proceeds are collected and received by the appropriate officials of the city of New Orleans and maintained in a separate account. The Board of Liquidation, City Debt, shall remit to the district payments requested by warrant or draft not more than thirty days after the receipt of the warrant or draft. However, the city may retain one percent of the amount collected as a collection fee.

F. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq. The budget and all amendments shall be subject to the approval of the governing authority of the city of New Orleans.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

G. Plan. (1) The board shall prepare or cause to be prepared a plan or plans, such plan or plans referred to in this Section collectively as the "plan", specifying the public improvements, facilities, and services proposed to be furnished, constructed, or acquired for the district. The board shall conduct such hearings, publish notice with respect thereto, and disseminate such information as it, in the exercise of its sound discretion, may deem to be appropriate or advisable and in the public interest.

(2) Any plan shall include:

(a) An estimate of the annual and aggregate cost of acquiring, constructing, or providing the facilities, improvements, or services set forth therein.

(b) An estimate of the rate of the parcel fee required to be levied in each year in order to provide the funds required for the implementation or effectuation of the plan for furnishing the specified facilities, improvements, and services.

H. Miscellaneous provisions. (1) The board may contract with the New Orleans Police Department or with a private security company that has been certified and approved by the superintendent of the New Orleans Police Department for the provision of security patrols in the district. It is the purpose and intent of this Section that any additional security patrols, public or private, provided by the district shall be supplemental to and not in lieu of personnel and services provided in the district by the New Orleans Police Department.

(2) The district may perform or have performed any other function or activity necessary for the achievement of its primary objective of encouraging the beautification, security, and overall betterment of the Kingswood Subdivision Improvement District.

Acts 2005, No. 232, §1, eff. June 29, 2005; Acts 2014, No. 237, §1, eff. May 28, 2014.

NOTE: See Acts 2014, No. 237, §2, relative to levy of existing parcel fee and parcel fee authorized by Act.



RS 33:9080 - Lake Bullard Neighborhood Improvement District

§9080. Lake Bullard Neighborhood Improvement District

A. Creation. There is hereby created within the parish of Orleans, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Lake Bullard Neighborhood Improvement District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The district shall be comprised of the area of the parish of Orleans lying within the following perimeter: Bullard Avenue, Dwyer Road, Berg Canal, and Lake Forest Boulevard.

C. Purpose. The district is established for the primary object and purpose of promoting and encouraging the beautification, security, and overall betterment of the district.

D. Governance. (1) The district shall be governed by a board of commissioners, referred to in this Section as the "board", consisting of seven members as follows:

(a) The five members comprising the governing board of the Lake Bullard Homeowners Association shall be members.

(b) The governing board of the Lake Bullard Homeowners Association shall appoint two members, both of whom shall be members of the Lake Bullard Homeowners Association.

(2) All members shall be residents and qualified voters of the district.

(3) Board members serving pursuant to Subparagraph (1)(b) of this Subsection shall serve three-year terms after serving initial terms as provided in this Paragraph. One member shall serve an initial term of two years, and one member shall serve an initial term of three years, as determined by lot at the first meeting of the board.

(4) Vacancies resulting from the expiration of a term or any other reason shall be filled for the remainder of the unexpired term in the manner of the original appointment.

(5) The members of the board shall select from among themselves a president and such other officers as they deem appropriate. The terms and responsibilities of officers shall be as provided by the bylaws of the board.

(6) The members of the board shall serve without compensation.

E. Powers and duties. The district, acting through its board of commissioners, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection G of this Section.

(4) To enter into contracts with individuals or entities, private or public, for the provision of security patrols in the district.

(5) To purchase items and supplies which the board deems instrumental to achieving the purpose of the district.

(6) To perform or have performed any other function or activity necessary for the achievement of the purpose of the district.

F. Parcel fee. The governing authority of the city of New Orleans is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection:

(1) The amount of the fee shall be as requested by duly adopted resolution of the board. The fee shall be a flat fee per improved parcel of land not to exceed two hundred fifty dollars per year for each improved parcel.

(2)(a) The fee shall be imposed on each improved parcel located within the district.

(b) For purposes of this Section, "parcel" means a lot, a subdivided portion of ground, an individual tract, or a "condominium parcel" as defined in R.S. 9:1121.103.

(c) The owner of each parcel shall be responsible for payment of the fee.

(3)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district who vote on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. The amount of the fee may be changed by duly adopted resolution of the board, not to exceed the maximum amount authorized as provided in this Subsection. No other election shall be required except as provided by this Paragraph.

(b) The initial election on the question of the imposition of the fee shall be held at the same time as a regularly scheduled election in the city of New Orleans.

(c) If approved, the fee shall expire on December 31, 2014, but the fee may be renewed if approved by a majority of the registered voters of the district voting on the proposition at an election as provided in Subparagraph (a) of this Paragraph. Any election to authorize the renewal of the fee shall be held only at the same time as the mayoral primary election for the city of New Orleans. If the fee is renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed eight years.

(4) The fee shall be collected at the same time and in the same manner as ad valorem taxes on property subject to taxation by the city are collected.

(5) Any parcel fee which is unpaid shall be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(6)(a) The proceeds of the fee shall be used solely and exclusively for the purpose and benefit of the district; however, the city may retain one percent of the amount collected as a collection fee.

(b) The proceeds shall be paid over to the Board of Liquidation, City Debt, day by day as the same are collected and received by the appropriate officials of the city of New Orleans and maintained in a separate account.

(c) The proceeds shall be paid out by the Board of Liquidation, City Debt, solely for the purposes provided in this Section upon warrants or drafts on the Board of Liquidation, City Debt, by the appropriate officials of the city and the treasurer of the district.

G. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq. The budget and all amendments shall be subject to the approval of the New Orleans City Council.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

H. Miscellaneous provisions. (1) It is the purpose and intent of this Section that the additional law enforcement personnel and their services provided for through the fees authorized in this Section shall be supplemental to and not in lieu of personnel and services provided in the district by the New Orleans Police Department.

(2) If the district ceases to exist, all funds of the district shall be transmitted by the board to the city of New Orleans, and such funds, together with any other funds collected by the city of New Orleans pursuant to this Section, shall be maintained in a separate account by the city and shall be used only to promote, encourage, and enhance the security, beautification, and overall betterment of the area included in the district.

Acts 2008, No. 247, §1, eff. June 17, 2008.



RS 33:9080.1 - McKendall Estates Neighborhood Improvement District

§9080.1. McKendall Estates Neighborhood Improvement District

A. Creation. There is hereby created within the parish of Orleans, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the McKendall Estates Neighborhood Improvement District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. (1) The district shall be comprised of the area of the parish of Orleans lying within the following perimeter: Parcel of ground bounded by Bullard Avenue, South Easterlyn Circle, Jahncke Road or Canal (side), and Melvin Place.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, the properties located at 5555 Bullard Avenue and 5661 Bullard Avenue shall not be included in the district.

C. Purpose. The district is established for the primary object and purpose of promoting and encouraging the beautification, security, and overall betterment of the area included within the district.

D. Governance. (1) The district shall be governed by a board of commissioners, referred to in this Section as the "board", consisting of seven members as follows:

(a) The president of the governing board of the McKendall Estates Homeowners Association shall be a member.

(b) The vice president of the governing board of the McKendall Estates Homeowners Association shall be a member.

(c) Five members shall be appointed by the governing board of the McKendall Estates Homeowners Association from a list of nominations submitted by the membership of the McKendall Estates Homeowners Association.

(2) All members of the board shall be members of the McKendall Estates Homeowners Association and own property within the district.

(3) Members serving pursuant to Subparagraph (1)(c) of this Subsection shall serve three-year terms after serving initial terms as provided in this Subparagraph. One member shall serve an initial term of one year; two members shall serve an initial term of two years; and two members shall serve an initial term of three years, as determined by lot at the first meeting of the board.

(4) The members of the board shall select from among themselves a president and such other officers as they deem appropriate. The terms and responsibilities of officers shall be as provided by the bylaws of the board.

(5) The minute books and archives of the district shall be maintained by the board's secretary. The monies, funds, and accounts of the district shall be in the official custody of the board.

(6) The duties of the officers shall be fixed by bylaws adopted by the board. The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. It shall hold regular meetings as shall be provided for in the bylaws and may hold special meetings at such times and places within the district as may be prescribed in the bylaws.

(7) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available through the board's secretary to members of the district.

(8) The members of the board shall serve without compensation.

E. Power and duties. The district, acting through its board of commissioners, shall have the following powers and duties:

(1) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection G of this Section.

(2) To enter into contracts with individuals or entities, private or public.

(3) To provide or enhance security patrols in the district, and to provide for improved lighting, signage, or matters relating to the security of the district.

(4) To enter into contracts and agreements with one or more other districts for the joint security, improvement, or betterment of all participating districts.

(5) To provide for such services and make such expenditures as the board deems proper for the upkeep of the district.

(6) To perform or have performed any other function or activity necessary or appropriate to carry out the purposes of the district.

F. Parcel fee. The governing authority of the city of New Orleans may impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection.

(1) The amount of the fee shall be as requested by duly adopted resolution of the board. The fee, however, shall not exceed three hundred dollars per parcel, per year.

(2) The fee shall be imposed on each parcel located within the district.

(3) For purposes of this Section, "parcel" means a lot, a subdivided portion, or an individual tract.

(4) The owner of each parcel shall be responsible for payment of the fee.

(5)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district who vote on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. The amount of the fee may be changed by duly adopted resolution of the board, not to exceed the maximum amount authorized as provided in this Subsection. No other election shall be required except as provided by this Paragraph.

(b) The initial election on the question of the imposition of the fee shall be held at the same time as a regularly scheduled election in the city of New Orleans.

(c) If approved, the fee shall expire on December 31, 2014, but the fee may be renewed if approved by a majority of the registered voters of the district voting on the proposition at an election as provided in Subparagraph (a) of this Paragraph. Any election to authorize the renewal of the fee shall be held only at the same time as the mayoral primary election for the city of New Orleans. If the fee is renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed eight years.

(6) The fee shall be collected at the same time and in the same manner as ad valorem taxes on property subject to taxation by the city are collected.

(7) Any parcel fee which is unpaid shall be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(8) The proceeds of the fee shall be used solely and exclusively for the purpose and benefit of the district; however, the city may retain one percent of the amount collected as a collection fee. The proceeds shall be paid over to the Board of Liquidation, City Debt, day by day as the same are collected and received by the appropriate officials of the city of New Orleans and maintained in a separate account. The proceeds shall be paid out by the Board of Liquidation, City Debt, solely for the purposes provided in this Section upon warrants or drafts drawn on the Board of Liquidation, City Debt, by the appropriate officials of the city and the treasurer of the district.

G. Budget. (1) The board shall adopt an annual budget in accordance with the Local Government Budget Act, R.S. 39:1301 et seq. The budget and all amendments shall be subject to the approval of the governing authority of the city of New Orleans.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

H. Miscellaneous provisions. (1) It is the purpose and intent of this Section that the additional law enforcement personnel and their services provided for through the fees authorized by this Section shall be supplemental to and not in lieu of personnel and services provided in the district by the New Orleans Police Department.

(2) If the district ceases to exist, any funds of the district shall be transmitted to the governing authority of New Orleans and shall be used for the purpose of promoting and encouraging the beautification, security, and overall betterment of the area included within the district.

Acts 2008, No. 248, §1, eff. June 17, 2008; Acts 2013, No. 73, §1, eff. May 30, 2013.



RS 33:9080.2 - Tamaron Subdivision Improvement District

§9080.2. Tamaron Subdivision Improvement District

A. Creation. There is hereby created within the parish of Orleans, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Tamaron Subdivision Improvement District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The district shall be comprised of the area located within the following boundaries: the North I-10 Service Road, Morrison Road, Kingswood Subdivision, and Gannon Road.

C. Purpose. The district is established for the primary object and purpose of promoting and encouraging the beautification, security, and overall betterment of the area included within the district.

D. Governance. (1) The district shall be governed by a nine-member board of commissioners, referred to in this Section as the "board", who shall be appointed as follows:

(a) The members of the Tamaron Homeowners Association, upon a majority vote of the membership, shall appoint five members. Each such member shall be a homeowner and resident of the district.

(b) The mayor of the city of New Orleans shall appoint one member.

(c) The member or members of the governing authority of the city of New Orleans who represent the area which comprises the district shall appoint one member.

(d) The member or members of the Louisiana House of Representatives who represent the area which comprises the district shall appoint one member.

(e) The member or members of the Louisiana Senate who represent the area which comprises the district shall appoint one member.

(2) The members of the board shall serve three-year terms after serving initial terms as provided in this Paragraph. Three members shall serve initial terms of one year; three members shall serve initial terms of two years; and three members shall serve initial terms of three years, as determined by lot at the first meeting of the board.

(3) Any vacancy which occurs prior to the expiration of the terms for which a member of the board has been appointed shall be filled for the remainder of the unexpired term in the same manner as the original appointment. Board members shall be eligible for reappointment.

(4) The board shall elect from its members a chairman, a vice chairman, a secretary-treasurer, and such other officers as it may deem necessary. The duties of the officers shall be fixed by the bylaws adopted by the board.

(5) The minute books and archives of the district shall be maintained by the secretary-treasurer of the board. The monies, funds, and accounts of the district shall be in the official custody of the board.

(6) The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. Rules and regulations of the board relative to the notice and conduct of meetings shall conform to applicable law, including, if applicable, R.S. 42:11 et seq., relative to open meetings. The board shall hold regular meetings as shall be provided for in the bylaws and may hold special meetings at such times and places within the district as may be prescribed in the bylaws.

(7) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available through the secretary-treasurer of the board.

(8) Each member of the board shall have one vote, and the vote of a majority of the members of the board present and voting, a quorum being present, shall be required to decide any question upon which the board takes action.

(9) The members of the board shall serve without compensation but shall be reimbursed for their reasonable out-of-pocket expenses directly related to the governance of the district.

E. Powers and duties. The district, acting through its board, shall have the following powers and duties:

(1) To adopt, use, and alter at will a corporate seal.

(2) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection G of this Section.

(3) To enter into contracts with individuals or entities, private or public.

(4) To perform or have performed any other function or activity necessary or appropriate to carry out the purposes of the district or for the overall betterment of the district.

(5) To provide for such services and make such expenditures as the board deems proper for the upkeep of the district.

(6) To procure and maintain liability insurance against any personal or legal liability of a board member that may be asserted or incurred based upon his service as a member of the board or that may arise as a result of his actions taken within the scope and discharge of his duties as a member of the board.

F. Parcel fee. The governing authority of the city of New Orleans is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection:

(1) The amount of the fee shall be as requested by duly adopted resolution of the board. The fee shall be a flat fee per parcel of land not to exceed two hundred fifty dollars per year for each parcel.

(2) The fee shall be imposed on each parcel located within the district except as provided in Paragraph (4) of this Subsection.

(a) For purposes of this Section, "parcel" means a lot, a subdivided portion of ground, or an individual tract.

(b) The owner of each parcel shall be responsible for payment of the fee.

(3)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district who vote on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. The amount of the fee may be changed by duly adopted resolution of the board, not to exceed the maximum amount authorized as provided in this Subsection. No other election shall be required except as provided by this Paragraph.

(b) The initial election on the question of the imposition of the fee shall be held at the same time as a regularly scheduled election in the city of New Orleans.

(c) If approved, the fee shall expire on December 31, 2014, but the fee may be renewed if approved by a majority of the registered voters of the district voting on the proposition at an election as provided in Subparagraph (a) of this Paragraph.

Any election to authorize the renewal of the fee shall be held only at the same time as the mayoral primary election for the city of New Orleans. If the fee is renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed eight years.

(4) No fee shall be imposed upon any parcel whose owner qualifies for the special assessment level provided by Article VII, Section 18(G)(1) of the Constitution of Louisiana.

(5) The fee shall be collected at the same time and in the same manner as ad valorem taxes on property subject to taxation by the city are collected.

(6) Any parcel fee which is unpaid shall be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(7)(a) The proceeds of the fee shall be used solely and exclusively for the purpose and benefit of the district; however, the city may retain one percent of the amount collected as a collection fee.

(b) The city of New Orleans shall remit to the district all amounts collected not more than sixty days after collection.

G. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq. The budget and all amendments shall be subject to the approval of the governing board of the city of New Orleans.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

H. Miscellaneous provisions. (1) The board may contract with the New Orleans Police Department or with a private security company that has been certified and approved by the superintendent of the New Orleans Police Department for the provision of security patrols in the district. It is the purpose and intent of this Section that any additional security patrols, public or private, provided by the district shall be supplemental to and not in lieu of personnel and services provided in the district by the New Orleans Police Department.

(2) The district may perform or have performed any other function or activity necessary for the achievement of its primary objective of encouraging the beautification, security, and overall betterment of the area included within the district.

Acts 2008, No. 270, §1, eff. June 17, 2008.



RS 33:9080.3 - The Lakewood East Security and Neighborhood Improvement District

§9080.3. The Lakewood East Security and Neighborhood Improvement District

A. Creation. The Lakewood East Security and Neighborhood Improvement District, a special taxing district, hereinafter referred to as the "district", is hereby created in Orleans Parish.

B. Boundaries. The district shall be comprised of the area of the parish of Orleans lying within the following perimeter: Interstate 10 Service Road, Mayo Boulevard, Orleans Parish School Property formerly known as the Livingston Middle School, and St. Charles Canal.

C. Purpose. The district is established for the primary object and purpose of promoting and encouraging the beautification, security, and overall betterment of the Lakewood East Subdivision. The district will also encourage, promote, and advance the nonprofit interests of homeowners in the subdivision through participation in charitable activities and events.

D. Governance. (1) In order for the orderly development and effectuation of the services to be furnished by the district and to provide for the representation in the affairs of the district of those persons and interests immediately concerned with and affected by the purposes and development of the area, the affairs of the district shall be managed by the Lakewood East Homeowners Association's Board of Directors, hereinafter referred to as the "board".

(2) The minute books and archives of the district shall be maintained by the board's secretary. The monies, funds, and accounts of the district shall be in the official custody of the board.

(3) The duties of the officers shall be fixed by bylaws adopted by the board. The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. It shall hold regular meetings as shall be provided in the bylaws and may hold special meetings at such times and places within the district as may be prescribed in the bylaws.

(4) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available through the board's secretary to members of the district.

(5) The members of the board shall be determined and selected as provided in the bylaws and shall serve without compensation.

E. Powers and duties. The district, acting through its board, shall have the following powers and duties:

(1) To adopt, use, and alter at will a corporate seal.

(2) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection G of this Section.

(3) To enter into contracts with individuals or entities, private or public.

(4) To perform or have performed any other function or activity necessary or appropriate to carry out the purposes of the district or for the overall betterment of the district.

(5) To provide for such services and make such expenditures as the board deems proper for the upkeep of the district.

(6) To procure and maintain liability insurance against any personal or legal liability of a board member that may be asserted or incurred based upon his service as a member of the board or that may arise as a result of his actions taken within the scope and discharge of his duties as a member of the board.

F. Parcel fee. The governing authority of the city of New Orleans is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection:

(1) The amount of the fee shall be as requested by a duly adopted resolution of the board. The fee shall be a flat fee and shall be imposed on each parcel located within the district. The amount of the fee shall be three hundred dollars per year for each parcel.

(2) The fee shall be imposed on each parcel located within the district.

(a) For purposes of this Section, "parcel" means a lot, a subdivided portion of ground, or an individual tract.

(b) The owner of each parcel shall be responsible for payment of the fee.

(3)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district who vote on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. No other election shall be required except as provided by this Paragraph.

(b) The initial election on the question of the imposition of the fee shall be held at the same time as a regularly scheduled election in the city of New Orleans.

(c) If approved, the fee shall expire on December 31, 2018, but the fee may be renewed if approved by a majority of the registered voters of the district voting on the proposition at an election as provided in Subparagraph (a) of this Paragraph. Any election to authorize the renewal of the fee shall be held for that purpose in accordance with the Louisiana Election Code. If the fee is renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed eight years.

(4) The fee shall be collected at the same time and in the same manner as ad valorem taxes on property subject to taxation by the city are collected.

(5) Any parcel fee which is unpaid shall be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(6)(a) The proceeds of the fee shall be used solely and exclusively for the purpose and benefit of the district; however, the city may retain one percent of the amount collected as a collection fee.

(b) The city of New Orleans shall remit to the district all amounts collected not more than sixty days after collection.

G. Budget. (1) The governing authority of the district shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq. The budget and all amendments shall be subject to the approval of the governing board of the city of New Orleans.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

H. Miscellaneous provisions. (1) The board may contract with the New Orleans Police Department or with a private security company that has been certified and approved by the superintendent of the New Orleans Police Department for the provision of security patrols in the district. It is the purpose and intent of this Section that any additional security patrols, public or private, provided by the district shall be supplemental to and not in lieu of personnel and services provided in the district by the New Orleans Police Department.

(2) The district may perform or have performed any other function or activity necessary for the achievement of its objectives of:

(a) Encouraging the beautification, security, and overall betterment of the area included within the district.

(b) Encouraging, promoting, and advancing the nonprofit interests of homeowners in the subdivision through participation in charitable activities and events.

Acts 2009, No. 396, §1, eff. July 7, 2009; Acts 2010, No. 431, §1, eff. July 1, 2010.



RS 33:9080.4 - Milneburg Neighborhood Improvement District

§9080.4. Milneburg Neighborhood Improvement District

A. Creation. There is hereby created within the parish of Orleans, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Milneburg Neighborhood Improvement District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The district shall be comprised of the area of the parish of Orleans lying within the following perimeter: Mexico St., St. Roch Ave., Elysian Fields Ave., and Filmore Ave.

C. Purpose. The district is established for the primary object and purpose of promoting and encouraging the beautification, security, and overall betterment of the district.

D. Governance. (1) The district shall be governed by a board of commissioners, referred to in this Section as the "board", consisting of members as follows:

(a) The president of the Milneburg Neighborhood Homeowners Association, referred to in this Section as the "association".

(b) The governing board of the association shall appoint three members.

(c) The member of the governing authority of the city of New Orleans whose council district encompasses all or the greater portion of the area of the district shall appoint one member from a list of nominations submitted by the association.

(d) The member of the Louisiana House of Representatives whose district encompasses all or the greater portion of the area of the district shall appoint one member from a list of nominations submitted by the association.

(e) The member of the Louisiana Senate whose district encompasses all or the greater portion of the area of the district shall appoint one member from a list of nominations submitted by the association.

(2) All members shall be residents and qualified voters of the district.

(3)(a) Board members serving pursuant to Subparagraphs (1)(b) through (e) of this Subsection shall serve three-year terms after serving initial terms as follows: two members shall serve an initial term of one year, two shall serve two years, and two shall serve three years as determined by lot at the first meeting of the board.

(b) The president of the association shall serve during his term of office.

(4) Vacancies resulting from the expiration of a term or any other reason shall be filled for the remainder of the unexpired term in the manner of the original appointment.

(5) The members of the board shall select from among themselves a president and such other officers as they deem appropriate. The responsibilities of the officers shall be as provided by the bylaws of the board.

(6) The members of the board shall serve without compensation.

E. Powers and duties. The district, acting through its board, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection G of this Section.

(4) To enter into contracts with individuals or entities, private or public, for the provision of security patrols in the district.

(5) To purchase items and supplies which the board deems instrumental to achieving the purpose of the district.

(6) To perform or have performed any other function or activity necessary for the achievement of the purpose of the district.

F. Parcel fee. The governing authority of the city of New Orleans is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection:

(1) The amount of the fee shall be as requested by duly adopted resolution of the board. The fee shall be a flat fee per parcel of land not to exceed two hundred dollars per year for each parcel.

(2)(a) The fee shall be imposed on each parcel located within the district.

(b) For purposes of this Section, "parcel" means a lot, a subdivided portion of ground, an individual tract, or a "condominium parcel" as defined in R.S. 9:1121.103.

(c) The owner of each parcel shall be responsible for payment of the fee.

(3)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district who vote on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. The amount of the fee may be changed by duly adopted resolution of the board, not to exceed the maximum amount authorized in this Subsection. No other election shall be required except as provided by this Paragraph.

(b) If approved, the fee shall expire on December 31, 2014, but the fee may be renewed if approved by a majority of the registered voters of the district voting on the proposition at an election as provided in Subparagraph (a) of this Paragraph. If the fee is renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed eight years.

(4) The fee shall be collected at the same time and in the same manner as ad valorem taxes on property subject to taxation by the city are collected.

(5) Any parcel fee which is unpaid shall be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(6)(a) The proceeds of the fee shall be used solely and exclusively for the purpose and benefit of the district; however, the city may retain one percent of the amount collected as a collection fee.

(b) The city of New Orleans shall remit to the district all amounts collected not later than sixty days after collection.

G. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq. The budget and all amendments shall be subject to the approval of the New Orleans City Council.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

H. Miscellaneous provisions. (1) It is the purpose and intent of this Section that the additional law enforcement personnel and their services provided for through the fees authorized in this Section shall be supplemental to and not in lieu of personnel and services provided in the district by the New Orleans Police Department.

(2) If the district ceases to exist, all funds of the district shall be transmitted by the board to the city of New Orleans, and such funds, together with any other funds collected by the city of New Orleans pursuant to this Section, shall be maintained in a separate account by the city and shall be used only to promote, encourage, and enhance the security, beautification, and overall betterment of the area included in the district.

Acts 2010, No. 231, §1, eff. June 17, 2010.



RS 33:9080.5 - Esprit at Stonebridge Neighborhood Improvement District

§9080.5. Esprit at Stonebridge Neighborhood Improvement District

A. Creation. There is hereby created within the parish of Jefferson, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Esprit at Stonebridge Neighborhood Improvement District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The district shall be comprised of the area of Jefferson Parish located between the golf course and Lake Lynn Dr. on the north, excluding Square A 1-B-1 and Square A 2-A1 as shown on said plan, which said plan of subdivision is registered in Clerk of Court, Jefferson Parish Instrument 9430198 and 10022867, Manhattan Blvd. on the west, the golf course and Bayou Barataria on the south, and the Trapp Canal on the east.

C. Purpose. The district is established for the purpose of promoting and encouraging security in the area included within the district and promoting and encouraging the beautification and overall betterment of the district.

D. Governance. (1) In accordance with Article VI, Section 6 of the Constitution of Louisiana and the Jefferson Parish Charter, the Jefferson Parish Council shall be the governing authority of the district.

(2) The district shall have a six-member advisory board to advise and make recommendations to the governing authority. The advisory board shall be appointed by the governing authority from nominations by the board of directors of the Esprit at Stonebridge Homeowners' Association. These appointed advisory board members shall not be members of the Esprit at Stonebridge Homeowners' Association board of directors.

E. Powers and duties. The district, acting through its governing authority, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection H of this Section.

(4) To enter into contracts with individuals or entities, private or public.

(5) To provide or enhance security patrols in the district, to provide for improved lighting, signage, or matters relating to the security of the district, to provide for the beautification of and improvements for the district, or to provide generally for the overall betterment of the district.

(6) To enter into contracts and agreements with one or more other districts for the joint security, improvement, or betterment of all participating districts.

(7) To provide for such services and make such expenditures as the governing authority deems proper for the upkeep of the district.

(8) To acquire or lease items and supplies which the governing authority deems instrumental to achieving the purposes of the district.

(9) To acquire, lease, insure, and sell immovable property within the boundaries of the district in accordance with district plans.

(10) To perform or have performed any other function or activity necessary or appropriate to carry out the purposes of the district or for the overall betterment of the district.

F. Parcel fee. The governing authority of Jefferson Parish is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection.

(1) The amount of the fee shall be based upon recommendations by a duly adopted resolution of the advisory board. The fee shall be a flat fee per improved parcel of land not to exceed one hundred dollars per each improved parcel for calendar year 2010; however, once each calendar year after 2010, the governing authority may by majority vote increase the maximum by twenty-five dollars if such increase is also recommended by the advisory board.

(2) The fee shall be imposed on each improved parcel located within the district except as provided in Paragraph (4) of this Subsection.

(a) For purposes of this Section, "parcel" means a lot, a subdivided portion of ground, an individual tract, or a "condominium parcel" as defined in R.S. 9:1121.103.

(b) The owner of each parcel shall be responsible for payment of the fee.

(3)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district who vote on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. The amount of the fee may be changed by a duly adopted resolution of the advisory board, not to exceed the maximum amount authorized as provided in this Subsection. No other election shall be required except as provided by this Paragraph.

(b) The initial election on the question of the imposition of the fee shall be held at the same time as a regularly scheduled election in Jefferson Parish.

(c) If approved, the fee shall expire on December 31, 2014, but the fee may be renewed if approved by a majority of the registered voters of the district voting on the proposition at an election as provided in Subparagraph (a) of this Paragraph. Any election to authorize the renewal of the fee shall be held at the same time as a regularly scheduled election in Jefferson Parish. If the fee is renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed eight years.

(4) No fee shall be imposed upon any parcel whose owner qualified for the special assessment level provided by Article VII, Section 18(G)(1) of the Constitution of Louisiana.

(5) The fee shall be collected at the same time and in the same manner as ad valorem taxes on property subject to taxation by the parish are collected.

(6) Any parcel fee which is unpaid shall be added to the tax rolls of the parish and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(7)(a) The proceeds of the fee shall be used solely and exclusively for the purpose and benefit of the district; however, the parish may retain one percent of the amount collected as a collection fee.

(b) The governing authority of Jefferson Parish shall remit to the district all amounts collected not more than sixty days after collection.

G. Additional contributions. The district is authorized to solicit and accept additional voluntary contributions and grants to further the purposes of the district.

H. Budget. (1) The district, through its governing authority, shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

I. Miscellaneous. It is the purpose and intent of this Section that any additional security patrols, public or private, or any other security or other services or betterments provided by the district shall be supplemental to and not be in lieu of personnel and services to be provided in the district by the state or the governing authority of Jefferson Parish or their departments or agencies or by other political subdivisions.

J. Dissolution. (1) The district may be dissolved without the vote of the registered voters of the district if a majority of the area covered by the district becomes included in another district that serves similar purposes but includes additional parcels of property adjacent to the district, if approved by the affirmative vote of not less than five members of the governing authority. If the district is dissolved in accordance with this Paragraph, the funds of the district that relate to the portion of the district that is included in the new district, together with any other funds collected by the governing authority of Jefferson Parish pursuant to this Section that relate to such portion of the district, shall be transferred to the new district to be used for purposes of the new district. The remaining portion of funds, if any, shall be transmitted to the governing authority of Jefferson Parish and such funds shall be used only for law enforcement, security, improvement, and beautification purposes of the area that was formerly within the district but is not included in the new district.

(2) If the district is dissolved pursuant to Paragraph (1) of this Subsection, the authority for the imposition of the parcel fee provided in Subsection F of this Section shall cease.

K. Indemnification and exculpation. (1) The district shall indemnify its officers, advisory board members, and governing authority to the fullest extent permitted by R.S. 12:227, as fully as if the district were a nonprofit corporation governed thereby, and as may be provided in the district's bylaws.

(2) No advisory board member, member of the governing authority, or officer of the district shall be liable to the district or to any individual who resides, owns property, visits, or otherwise conducts business in the district for monetary damages for breach of his duties as an advisory board member, member of the governing authority, or officer, provided that the foregoing provision shall not eliminate or limit the liability of an advisory board member, member of the governing authority, or officer for any of the following:

(a) Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law.

(b) Any transaction from which he derived an improper personal benefit.

(3) To the fullest extent permitted by R.S. 9:2792 et seq., including R.S. 9:2792.1 through 2792.9, a person serving the district as an advisory board member, member of the governing authority, or officer shall not be individually liable for any act or omission arising out of the performance of his duties.

Acts 2010, No. 542, §1, eff. July 1, 2010.



RS 33:9080.6 - Lakeview Street Maintenance District

§9080.6. Lakeview Street Maintenance District

A. Creation. Most of the streets in that area of the city of New Orleans known as Lakeview were restructured in the 1950s and 1960s and provided the infrastructure for the development of a modern and desirable neighborhood. This was done through a cooperative effort between the citizens of this area and the appropriate governmental entities. These streets have not been maintained in a manner commensurate with the commercial and residential character of this neighborhood. This lack of maintenance, natural aging and the accelerated deterioration caused by flooding in the aftermath of Hurricane Katrina resulting from the collapse of the flood walls along the 17th Street Canal have left most of the streets and alleyways of Lakeview in dire need of renovation and repair, requiring a level of expenditure over and above the normal street maintenance programs of the city of New Orleans and the state of Louisiana. Accordingly, there is hereby created within the parish of Orleans, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Lakeview Street Maintenance District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The district shall be comprised of the area of the parish of Orleans lying within the following perimeter: commencing at the corner of City Park Avenue and Orleans Avenue and proceeding in a westerly direction along City Park Avenue to the Pontchartrain Expressway, thence in a northerly direction to the intersection of Veterans Memorial Boulevard, thence in a westerly direction to the 17th Street Canal, thence in a northerly direction to Lake Pontchartrain, thence in an easterly direction to West End Boulevard, thence in a southerly direction to Robert E. Lee Boulevard, thence in an easterly direction to Orleans Avenue, and thence in a southerly direction to City Park Avenue and the point of beginning.

C. Purpose. The district is established for the primary object and purpose of providing supplemental maintenance, repair and upkeep to the streets and alleyways and related infrastructure of Lakeview in order to achieve the overall betterment thereof and thus to improve the quality of life in Lakeview. It is the intent and purpose of this Section that the additional maintenance provided for through the parcel fee authorized herein shall be supplemental to and not in lieu of any and all street maintenance, construction or other work in or on the streets or alleyways of Lakeview performed or provided by the city of New Orleans or by the state of Louisiana, and that such maintenance provided by the district shall not be taken into account in determining any allocation of other public funds for such work performed by any other public entity.

D. Governance. (1) The district shall be governed by a board of commissioners, referred to in this Section as the "board", consisting of nine members as follows:

(a) The president of the Lakeview Civic Improvement Association, Inc., ex officio.

(b) Three members appointed by the Board of Directors of the Lakeview Civic Improvement Association, Inc.

(c) One member appointed by the mayor of the city of New Orleans.

(d) One member appointed by the member or members of the New Orleans City Council who represent the area that comprises the district.

(e) One member appointed by the assessor of the city of New Orleans.

(f) One member appointed by the member or members of the Louisiana House of Representatives who represent the area that comprises the district.

(g) One member appointed by the member or members of the Louisiana Senate who represent the area that comprises the district.

(2) All members shall be residents and qualified voters of the district.

(3) At least one member of the board shall reside in South Lakeview being that area of the district south of I-610 and that at least one member of the board shall reside in West Lakeview being that area of the district north of Veterans Memorial Blvd., and west of Pontchartrain Blvd.

(4)(a) The terms of the members appointed pursuant to Subparagraphs (1)(a), (c), (d), (e), (f) and (g) of this Subsection shall be concurrent with the respective appointing authority.

(b) The initial terms of office for the remaining members, appointed pursuant to Subparagraph (1)(b), shall be two, three, or four years. One member shall serve two years, one shall serve three years, and one shall serve four years, as determined by lot at the first meeting of the board. Subsequent terms shall be four years. Vacancies resulting from the expiration of a term or any other reason shall be filled in the manner of the original appointment. Members shall be eligible for reappointment.

(5) The members of the board shall select from among themselves a president and such other officers as they deem appropriate. The terms and responsibilities of officers shall be as provided by the bylaws of the board.

(6) The members of the board shall serve without compensation and shall not receive reimbursement for expenses.

E. Powers and duties. The district, acting through its board of commissioners, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection G of this Section.

(4) To enter into contracts with individuals or entities, public or private, to provide supplemental maintenance repair and upkeep to the streets and alleyways and related infrastructure of Lakeview and also to enter into such other contracts as may be necessary to achieve the purpose of the district.

(5) To enter into any cooperative endeavor between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation or individual. The term "cooperative endeavor" shall include, but not be limited to, cooperative financing and cooperative development.

(6) To rent, lease, purchase or otherwise arrange for the use of the following:

(a) Street maintenance machinery or equipment including a pot hole killer, a motor grader and other similar street maintenance machinery or equipment.

(b) Such other property, items and supplies that the board deems necessary and instrumental to achieve the purpose of the district.

(7) To provide supplemental maintenance, repair and upkeep to the streets and alleyways and related infrastructure of Lakeview in order to achieve the overall betterment thereof.

(8) To perform or have performed any other function or activity necessary for the achievement of the purpose of the district.

F. Parcel fee. The governing authority of the city of New Orleans is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection:

(1) The amount of the fee shall be as requested by duly adopted resolution of the board. The fee shall be a flat fee per each parcel of land not to exceed one hundred fifty dollars per year for each parcel.

(2)(a) The fee shall be imposed on each parcel located within the district.

(b) For purposes of this Section, "parcel" means a lot, a subdivided portion of ground, an individual tract, or a "condominium parcel" as defined in R.S. 9:1121.103. Thus with respect to condominiums, the fee collector shall impose the parcel fee on each lot on which condominiums are situated and not on individual condominium units.

(c) The owner of each parcel shall be responsible for payment of the fee. The tax collector shall submit the bill for a parcel fee which is to be collected from the condominium owners to the condominium owners association and the association shall pay the fee from funds available for that purpose. The association shall remain liable for the entire fee until it is paid.

(3)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. No other election shall be required except as provided by this Paragraph.

(b) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting on the proposition at an election held for that purpose in accordance with the Louisiana Election Code.

(c)(i) The fee shall expire four years from its initial levy.

(ii) The fee may be renewed as provided in Subparagraph (3)(a) of this Subsection.

(4) The fee shall be collected at the same time and in the same manner as ad valorem taxes are collected by the city.

(5) Any parcel fee which is unpaid shall be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(6) The city of New Orleans shall remit to the district all amounts collected not more than sixty days after collection. However, the city may retain one percent of the amount collected as a collection fee.

G. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Local Government Budget Act, R.S. 39:1301 et seq. The budget and all amendments shall be subject to the approval of the New Orleans City Council.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

H. Miscellaneous provisions. (1) If the parcel fee is not approved, the district shall cease to exist.

(2) If the parcel fee is not renewed, the district shall cease to exist.

(3) If the district ceases to exist, any funds of the district shall be transmitted to the governing authority of the city of New Orleans, and shall be used solely and exclusively for providing supplemental maintenance, repair and upkeep to the streets and alleyways and related infrastructure of the Lakeview area.

Acts 2010, No. 635, §1, eff. July 1, 2010.



RS 33:9081 - Seventh Ward Neighborhood Development District

SUBPART B. DEVELOPMENT DISTRICTS

§9081. Seventh Ward Neighborhood Development District

A. Creation. The Seventh Ward Neighborhood Development District, hereinafter referred to as the "district", is hereby constituted as a political subdivision of the state.

B. Boundaries. The boundaries of the district shall be coterminous with the boundaries of the Seventh Ward of Orleans Parish.

C. Purpose. The district is established for the primary object and purpose of promoting, encouraging, and participating in activities of providing neighborhood assistance, job training, education for individuals, youth development, community services, community development, or crime prevention within the district.

D. Governance. (1) The district shall be governed by a board of directors hereinafter referred to as the "board". The members of the board shall be appointed as follows:

(a) Five members selected by the Seventh Ward Community Services Corporation.

(b) Two persons selected by the state representative for House of Representatives District No. 96.

(c) Two persons selected by the state representative for House of Representatives District No. 97.

(d) Four persons selected by the state senator for Senate District No. 4.

(2) A vacancy on the board shall be filled in the same manner as the original appointment.

(3) Members shall serve two-year terms and may be reappointed. An appointed member shall continue to serve until a successor is appointed.

(4) Members shall serve without compensation.

(5) The board shall elect such officers as are deemed necessary who shall perform the duties customarily performed by such officers as provided in the rules adopted by the board.

(6) A majority of the members of the board shall constitute a quorum. A quorum is necessary to conduct any board action.

E. Powers and duties. The district, acting by and through its board, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, lease, or otherwise, all property, including servitudes or rights of way; to hold and use any franchise or property, immovable, movable, or mixed, corporeal or incorporeal, or any interest therein, necessary or desirable for carrying out the objectives and purposes of the district.

(4) To receive by gift, grant, donation, or otherwise any sum of money, or property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(5) To enter into contracts for the purchase, acquisition, construction, maintenance, and improvement of works and facilities necessary in connection with the purposes of the district.

(6) To mortgage properties constructed or acquired and to borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(7) To sell immovable property owned by the district as provided by law.

(8) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(9) To contract, upon such terms as it may agree upon, for legal, financial, engineering, and other professional services necessary or expedient in the conduct of its affairs.

(10) To adopt bylaws for the regulation of its affairs and the conduct for its business.

(11) To do any and all things necessary or proper for the government, regulation, development, and control of the business of the board.

F. Miscellaneous provisions. (1) The district and all properties at any time owned by the district and the income therefrom shall be exempt from all taxation by the state.

(2) The financial records of the district shall be audited pursuant to the provisions of R.S. 24:513.

(3) As used in this Subpart, the following terms shall have the following meanings unless the context requires otherwise:

(i) "Community services" means any type of counseling and advice, emergency assistance, or medical care furnished to individuals or groups within the district.

(ii) "Crime prevention" means any activity which aids in the reduction of crime in the district.

(iii) "Education" means any type of scholastic instruction or scholarship assistance to any individual who resides in the district that enables him to prepare himself for better opportunities.

(iv) "Job training" means any type of instruction to an individual who resides within the district that enables him to acquire vocational skills so that he can become employable or be able to seek a higher grade of employment.

(v) "Neighborhood assistance" means furnishing financial assistance, labor, material, or technical advice to aid in the physical improvement or rehabilitation of any part or all of the district.

Acts 1992, No. 1125, §1, eff. July 15, 1992; Acts 1999, No. 1078, §2; Acts 1999, No. 1233, §1.



RS 33:9082 - Twelfth and Thirteenth Wards Neighborhood Development District

§9082. Twelfth and Thirteenth Wards Neighborhood Development District

A. Creation. The Twelfth and Thirteenth Wards Neighborhood Development District, hereinafter referred to as the "district", is hereby constituted as a political subdivision of the state.

B. Boundaries. The boundaries of the district shall be coterminous with the boundaries of the Twelfth and Thirteenth Wards of Orleans Parish.

C. Purpose. The district is established for the primary object and purpose of promoting, encouraging, and participating in activities of providing neighborhood assistance, job training, education for individuals, youth development, community services, community development, or crime prevention within the district.

D. Governance. (1) The district shall be governed by a board of directors hereinafter referred to as the "board". The members of the board shall be appointed as follows:

(a) Five members selected by the Twelfth Ward Save Our Community Corporation.

(b) Two persons selected by the state representative for House of Representatives District No. 89.

(c) Two persons selected by the state representative for House of Representatives District No. 91.

(d) Four persons selected by the state senator for Senate District No. 5.

(2) A vacancy on the board shall be filled in the same manner as the original appointment.

(3) Members shall serve two-year terms and may be reappointed. An appointed member shall continue to serve until a successor is appointed.

(4) Members shall serve without compensation.

(5) The board shall elect such officers as are deemed necessary who shall perform the duties customarily performed by such officers as provided in the rules adopted by the board.

(6) A majority of the members of the board shall constitute a quorum. A quorum is necessary to conduct any board action.

E. Powers and duties. The district, acting by and through its board, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, lease, or otherwise, all property, including servitudes or rights of way; to hold and use any franchise or property, immovable, movable, or mixed, corporeal or incorporeal, or any interest therein, necessary or desirable for carrying out the objectives and purposes of the district.

(4) To receive by gift, grant, donation, or otherwise any sum of money, or property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(5) To enter into contracts for the purchase, acquisition, construction, maintenance, and improvement of works and facilities necessary in connection with the purposes of the district.

(6) To mortgage properties constructed or acquired and to borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(7) To sell immovable property owned by the district as provided by law.

(8) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(9) To contract, upon such terms as it may agree upon, for legal, financial, engineering, and other professional services necessary or expedient in the conduct of its affairs.

(10) To adopt bylaws for the regulation of its affairs and the conduct for its business.

(11) To do any and all things necessary or proper for the government, regulation, development, and control of the business of the board.

F. Miscellaneous provisions. (1) The district and all properties at any time owned by the district and the income therefrom shall be exempt from all taxation by the state.

(2) The financial records of the district shall be audited pursuant to the provisions of R.S. 24:513.

(3) As used in this Subpart, the following terms shall have the following meanings unless the context requires otherwise:

(a) "Community services" means any type of counseling and advice, emergency assistance, or medical care furnished to individuals or groups within the district.

(b) "Crime prevention" means any activity which aids in the reduction of crime in the district.

(c) "Education" means any type of scholastic instruction or scholarship assistance to any individual who resides in the district that enables him to prepare himself for better opportunities.

(d) "Job training" means any type of instruction to an individual who resides within the district that enables him to acquire vocational skills so that he can become employable or be able to seek a higher grade of employment.

(e) "Neighborhood assistance" means furnishing financial assistance, labor, material, or technical advice to aid in the physical improvement or rehabilitation of any part or all of the district.

Acts 1992, No. 1125, §1, eff. July 15, 1992; Acts 1999, No. 1078, §2; Acts 1999, No. 1233, §2.



RS 33:9083 - Fourteenth and Sixteenth Wards Neighborhood Development District

§9083. Fourteenth and Sixteenth Wards Neighborhood Development District

A. Creation. The Fourteenth and Sixteenth Wards Neighborhood Development District, hereinafter referred to as the "district", is hereby constituted as a political subdivision of the state.

B. Boundaries. The boundaries of the district shall be coterminous with the boundaries of the Fourteenth and Sixteenth Wards of Orleans Parish.

C. Purpose. The district is established for the primary object and purpose of promoting, encouraging, and participating in activities of providing neighborhood assistance, job training, education for individuals, youth development, community services, community development, or crime prevention within the district.

D. Governance. (1) The district shall be governed by a board of directors hereinafter referred to as the "board". The members of the board shall be appointed as follows:

(a) One member each selected by the Maple Area Association, the Audubon Area Zoning Association and the Uptown Neighborhood Organization.

(b) Two persons selected by the state representative for House of Representatives District No. 89.

(c) Two persons selected by the state representative for House of Representatives District No. 95.

(d) Four persons selected by the state senator for Senate District No. 6.

(2) A vacancy on the board shall be filled in the same manner as the original appointment.

(3) Members shall serve two-year terms and may be reappointed. An appointed member shall continue to serve until a successor is appointed.

(4) Members shall serve without compensation.

(5) The board shall elect such officers as are deemed necessary who shall perform the duties customarily performed by such officers as provided in the rules adopted by the board.

(6) A majority of the members of the board shall constitute a quorum. A quorum is necessary to conduct any board action.

E. Powers and duties. The district, acting by and through its board, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, lease, or otherwise, all property, including servitudes or rights of way; to hold and use any franchise or property, immovable, movable, or mixed, corporeal or incorporeal, or any interest therein, necessary or desirable for carrying out the objectives and purposes of the district.

(4) To receive by gift, grant, donation, or otherwise any sum of money, or property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(5) To enter into contracts for the purchase, acquisition, construction, maintenance, and improvement of works and facilities necessary in connection with the purposes of the district.

(6) To mortgage properties constructed or acquired and to borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(7) To sell immovable property owned by the district as provided by law.

(8) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(9) To contract, upon such terms as it may agree upon, for legal, financial, engineering, and other professional services necessary or expedient in the conduct of its affairs.

(10) To adopt bylaws for the regulation of its affairs and the conduct for its business.

(11) To do any and all things necessary or proper for the government, regulation, development, and control of the business of the board.

F. Miscellaneous provisions. (1) The district and all properties at any time owned by the district and the income therefrom shall be exempt from all taxation by the state.

(2) The financial records of the district shall be audited pursuant to the provisions of R.S. 24:513.

(3) As used in this Subpart, the following terms shall have the following meanings unless the context requires otherwise:

(a) "Community services" means any type of counseling and advice, emergency assistance, or medical care furnished to individuals or groups within the district.

(b) "Crime prevention" means any activity which aids in the reduction of crime in the district.

(c) "Education" means any type of scholastic instruction or scholarship assistance to any individual who resides in the district that enables him to prepare himself for better opportunities.

(d) "Job training" means any type of instruction to an individual who resides within the district that enables him to acquire vocational skills so that he can become employable or be able to seek a higher grade of employment.

(e) "Neighborhood assistance" means furnishing financial assistance, labor, material, or technical advice to aid in the physical improvement or rehabilitation of any part or all of the district.

Acts 1992, No. 1125, §1, eff. July 15, 1992; Acts 1999, No. 1078, §2; Acts 1999, No. 1233, §2.



RS 33:9091.1 - Lakeview Crime Prevention District

SUBPART C. CRIME PREVENTION AND SECURITY DISTRICTS

§9091.1. Lakeview Crime Prevention District

A. Creation. There is hereby created within the parish of Orleans, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Lakeview Crime Prevention District, hereinafter referred to as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The district shall be comprised of the area of the parish of Orleans lying within the following perimeter: commencing at the corner of City Park Avenue and Orleans Avenue and proceeding in a westerly direction along City Park Avenue to the Pontchartrain Expressway, thence in a northerly direction to the intersection of Veterans Memorial Boulevard, thence in a westerly direction to the 17th Street Canal, thence in a northerly direction to Lake Pontchartrain, thence in an easterly direction to West End Boulevard, thence in a southerly direction to Robert E. Lee Boulevard, thence in an easterly direction to Orleans Avenue, and thence in a southerly direction to City Park Avenue and the point of beginning.

C. Purpose. The purpose of the district shall be to aid in crime prevention and to add to the security of district residents by providing for an increase in the presence of law enforcement personnel in the district.

D. Governance. (1) The district shall be governed by a board of commissioners consisting of eleven members as follows:

(a) The president of the Lakeview Civic Improvement Association shall be an ex officio member.

(b) The board of directors of the Lakeview Civic Improvement Association or its successor shall appoint four members.

(c) The member or members of the Louisiana House of Representatives who represent the area which comprises the district shall appoint two members.

(d) The member or members of the Louisiana Senate who represent the area which comprises the district shall appoint two members.

(e) The mayor shall appoint one member.

(f) The council member or council members who represent the district shall appoint one member.

(g), (h) Repealed by Acts 2010, No. 427, §2, effective July 1, 2010.

(2) All members of the board shall own property within the district.

(3)(a) The terms of the members appointed pursuant to Subparagraphs (1)(c), (d), (e), and (f) of this Subsection shall be concurrent with the respective appointing authority.

(b) The initial terms of office for the remaining members shall be one, two, three, or four years. Two members shall serve one year, two shall serve two years, two shall serve three years, and three shall serve four years as determined by lot at the first meeting of the board. Subsequent terms shall be four years. Vacancies resulting from the expiration of a term or any other reason shall be filled in the manner of the original appointment. Members shall be eligible for reappointment.

(4) The members of the board shall select from among themselves a president and such other officers as they deem appropriate. The terms and responsibilities of officers shall be as provided by the bylaws of the board.

(5) The members of the board shall serve without compensation and shall not receive reimbursement for expenses.

E. Powers and duties. The district, acting through its board of commissioners, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection E and in accordance with a budget adopted as provided by Subsection F of this Section.

(4) To enter into contracts with individuals or entities, private or public, for the provision of security patrols in the district.

(5) To purchase items and supplies which the board deems instrumental to achieving the purpose of the district.

(6) To perform or have performed any other function or activity necessary for the achievement of the purpose of the district.

F. Parcel fee. The governing authority of the city of New Orleans is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection:

(1)(a) The amount of the fee shall be as requested by duly adopted resolution of the board of commissioners of the district. The fee, however, shall not exceed one hundred dollars per parcel per year.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, the amount of the fee may be increased, not to exceed one hundred fifty dollars per parcel per year, as provided in this Subparagraph. The new fee amount shall be as provided by duly adopted resolution of the board of commissioners of the district and approved by a majority of the registered voters of the district voting on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. Such election shall be held only if requested by duly adopted resolution of the board of commissioners of the district.

(2)(a) The fee shall be imposed on each and every parcel located within the district, whether such parcel is improved or unimproved.

(b) For purposes of this Section, "parcel" means a lot, a subdivided portion of ground, or an individual tract and does not mean a "condominium parcel" as defined in R.S. 9:1121.103. Thus, with respect to condominiums, the fee collector shall impose the parcel fee on each lot on which condominiums are situated and not on individual condominium units.

(c) The owner of the parcel shall be responsible for payment of the fee. The tax collector shall submit the bill for a parcel fee which is to be collected from the condominium owners to the condominium owners association and the association shall pay the fee from funds available for that purpose. The association shall remain liable for the entire fee until it is paid.

(3)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting on the proposition at an election held for that purpose in accordance with the Louisiana Election Code.

(b)(i) The fee shall expire as provided in the proposition and not later than December 31, 2026.

(ii) The fee may be renewed to expire not later than December 31, 2036, as provided in Subparagraph (a) of this Paragraph at an election held for that purpose in accordance with the Louisiana Election Code no later than December 31, 2026.

(c) Repealed by Acts 2014, No. 585, §2, eff. June 9, 2014.

(4) The fee shall be collected at the same time and in the same manner as ad valorem taxes are collected by the city.

(5) Any parcel fee which is unpaid shall be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(6) The city of New Orleans shall remit to the district all amounts collected not more than sixty days after collection. However, the city may retain one percent of the amount collected as a collection fee.

G. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Local Government Budget Act, R.S. 39:1301 et seq. The budget and all amendments shall be subject to the approval of the New Orleans city council.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

H. Miscellaneous provisions. (1) It is the purpose and intent of this Section that the additional law enforcement personnel and their services provided for through the fees authorized herein shall be supplemental to and not in lieu of personnel and services provided in the district by the New Orleans police department.

(2) If the district ceases to exist, any funds of the district shall be transmitted to the governing authority of New Orleans and shall be used for law enforcement purposes in the district.

Acts 1997, No. 1132, §1, eff. July 14, 1997; Acts 1999, No. 1078, §2; Acts 1999, No. 1233, §2; Acts 2000, 1st Ex. Sess., No. 8, §1; Acts 2005, No. 414, §1; Acts 2009, No. 220, §1, eff. June 30, 2009; Acts 2009, No. 402, §1; Acts 2010, No. 427, §§1, 2, eff. July 1, 2010; Acts 2014, No. 585, §§1, 2, eff. June 9, 2014.

NOTE: Acts 2000, 1st Ex. Sess., No. 8, §2 provides that the Act is applicable during any tax period after December 31, 2000.



RS 33:9091.2 - The Garden District's Security District

§9091.2. The Garden District's Security District

A. Creation. The Garden District's Security District, hereinafter referred to as the "district", is hereby created in Orleans Parish.

B. Boundaries. Boundaries of the district shall be that area bounded by and including both sides of Carondelet Street, Jackson Avenue, Magazine Street, and Louisiana Avenue.

C. Purpose. The district is established for the primary object and purpose of promoting and encouraging the security of the Garden District.

D. Governance. (1) In order for the orderly development and effectuation of the services to be furnished by the district and to provide for the representation in the affairs of the district of those persons and interests immediately concerned with and affected by the purposes and development of the area, the affairs of the district shall be managed by the district's board of directors, hereinafter referred to as the "board". The board shall consist of eleven members as follows:

(a) The president of the Garden District Association shall be a member.

(b) The board of directors of the Garden District Association shall appoint five members.

(c) The board of directors of the Magazine Street Merchants Association shall appoint one member.

(d) The board of directors of the St. Charles Avenue Association shall appoint one member.

(e) The mayor shall appoint one member to the board.

(f) The state representative whose representative district is defined in R.S. 24:35.4(A)(91) shall appoint one member from a list of nominations submitted by the Garden District Association.

(g) The state senator whose senatorial district is defined in R.S. 24:35(5) shall appoint one member from a list of nominations submitted by the Garden District Association.

(2) Appointees to the board shall be residents of the district.

(3) The minute books and archives of the district shall be maintained by the board's secretary. The monies, funds, and accounts of the district shall be in the official custody of the board.

(4) The duties of the officers shall be fixed by bylaws adopted by the board. The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. It shall hold regular meetings as shall be provided for in the bylaws and may hold special meetings at such times and places within the district as may be prescribed in the bylaws.

(5) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available through the board's secretary to members of the district.

(6) The members of the board shall serve without compensation.

E. Plan. (1) The board shall prepare or cause to be prepared a plan or plans, such plan or plans and the plan provided for in Subsection F of this Section being hereinafter referred to collectively as the "plan", specifying the public improvements, facilities, and services proposed to be furnished, constructed, or acquired for the district, and it shall conduct such hearings, publish such notice with respect thereto, and disseminate such information as it, in the exercise of its sound discretion, may deem to be appropriate or advisable and in the public interest.

(2) Any plan shall include:

(a) An estimate of the annual and aggregate cost of acquiring, constructing, or providing the services, improvements, or facilities set forth therein.

(b) An estimate of the aggregate number of mills or fees required to be levied in each year on the taxable real property within the district in order to provide the funds required for the implementation or effectuation of the plan for furnishing the services specified and for capital improvements, or both.

F. Taxing authority. (1)(a) The city council of the city of New Orleans is hereby authorized to levy and collect the special taxes or fees, as authorized by the district, as hereinafter specifically provided for a term not to exceed eight years, in the same manner and at the same time as all other ad valorem taxes on property subject to taxation by the city are levied and collected, a special ad valorem tax not to exceed nineteen mills or fees upon all taxable real property situated within the boundaries of the Garden District's Security District. The tax or fee herein authorized shall be levied and collected only after the question of its imposition has been submitted to and approved by a majority of the registered voters of the district voting on the question at a regularly scheduled election to be conducted in accordance with provisions of the Louisiana Election Code. No such tax or fee shall be levied until a plan requiring or requesting the levy of a tax or fee is finally and conclusively adopted in accordance with the procedures prescribed in this Section.

(b) The tax or fee may be renewed subject to the provisions of Subparagraph (a) of this Paragraph.

(2) The proceeds of said tax or fee shall be used solely and exclusively for the purpose and benefit of the district; however, the city may retain one percent of the amount collected as a collection fee. Said proceeds shall be paid over to the Board of Liquidation, City Debt, day by day as the same are collected and received by the appropriate officials of the city of New Orleans and maintained in a separate account. Said proceeds shall be paid out by the Board of Liquidation, City Debt, solely for the purposes herein provided upon warrants or drafts drawn on said Board of Liquidation, City Debt, by the appropriate officials of the city and the treasurer of the district.

G. Budget. The board of commissioners shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq. The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

H. Miscellaneous provisions. (1) The district shall have the power to acquire, to lease, to insure, and to sell real property within its boundaries in accordance with its plans.

(2) The district may enter into a contract with the New Orleans Police Department or with a private security company which has been certified by the superintendent of the New Orleans Police Department for the provision of security patrols in the district.

(3) Notwithstanding any other provision of this Section to the contrary, no tax or fee authorized herein shall be levied until the maximum amount of the tax has been approved by a majority of the registered voters of the district voting on the question at a regularly scheduled election to be conducted in accordance with provisions of the Louisiana Election Code.

Acts 1998, 1st Ex. Sess., No. 86, §1, eff. July 1, 1998; Acts 1999, No. 1078, §2; Acts 1999, No. 1233, §2; Acts 2002, 1st Ex. Sess., No. 104, §1, eff. April 18, 2002.



RS 33:9091.3 - The Audubon Area Security District

§9091.3. The Audubon Area Security District

A. Creation. There is hereby created within the parish of Orleans, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Audubon Area Security District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The boundaries of the district shall be that area lying within the following perimeter: Exposition Boulevard to St. Charles Avenue to Arabella Street to Hurst Street to Nashville Avenue to Prytania Street and back to Exposition Boulevard.

C. Purpose. The district is established for the purpose of promoting and encouraging security in the area included within the district and promoting and encouraging the beautification and overall betterment of the district.

D. Governance. (1) The district shall be governed by a nine-member board of commissioners, referred to in this Section as the "board". The board shall be composed as follows:

(a) The president of the Audubon Area Zoning Association, referred to in this Section as the "association", shall be a member.

(b) The board of directors of the association shall appoint four members.

(c) The mayor of the city of New Orleans shall appoint one member to the board from a list of nominations submitted by the association.

(d) The member of the Louisiana House of Representatives whose district encompasses all or the greater portion of the area of the district shall appoint one member from a list of nominations submitted by the association.

(e) The member of the Louisiana Senate whose district encompasses all or the greater portion of the area of the district shall appoint one member from a list of nominations submitted by the association.

(f) The member of the governing authority of the city of New Orleans whose council district encompasses all or the greater portion of the area of the district shall appoint one member from a list of nominations submitted by the association.

(2) All members of the board shall be residents of the district.

(3)(a) Board members serving pursuant to Subparagraphs (1)(b) through (f) of this Subsection shall serve four-year terms after initial terms as provided in this Subparagraph. Two members shall serve initial terms of one year; two shall serve initial terms of two years; two shall serve initial terms of three years; and two shall serve initial terms of four years, as determined by lot at the first meeting of the board held after July 9, 2008.

(b) The member serving pursuant to Subparagraph (1)(a) of this Subsection shall serve during his term of office.

(c) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled for the remainder of the unexpired term in the same manner as the original appointment. Board members shall be eligible for reappointment.

(4) The board shall elect from its members a chairman, a vice chairman, a secretary-treasurer, and such other officers as it may deem necessary. The duties of the officers shall be fixed by the bylaws adopted by the board.

(5) The minute books and archives of the district shall be maintained by the secretary-treasurer of the board. The monies, funds, and accounts of the district shall be in the official custody of the board.

(6) The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. Rules and regulations of the board relative to the notice and conduct of meetings shall conform to applicable law, including, if applicable, R.S. 42:11 et seq., relative to open meetings. The board shall hold regular meetings as shall be provided for in the bylaws and may hold special meetings at such times and places within the district as may be prescribed in the bylaws.

(7) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available through the secretary-treasurer of the board to members of the district.

(8) Each member of the board shall have one vote, and the vote of a majority of the members of the board present and voting, a quorum being present, shall be required to decide any question upon which the board takes action.

(9) The members of the board shall serve without compensation but shall be reimbursed for their reasonable out-of-pocket expenses directly related to the governance of the district.

E. Powers and duties. The district, acting through its board, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection H of this Section.

(4) To enter into contracts with individuals or entities, private or public.

(5) To provide or enhance security patrols in the district, to provide for improved lighting, signage, or matters relating to the security of the district, to provide for the beautification of and improvements for the district, or to provide generally for the overall betterment of the district.

(6) To enter into contracts and agreements with one or more other districts for the joint security, improvement, or betterment of all participating districts.

(7) To provide for such services and make such expenditures as the board deems proper for the upkeep of the district.

(8) To acquire or lease items and supplies which the board deems instrumental to achieving the purposes of the district.

(9) To acquire, lease, insure, and sell real property within the boundaries of the district.

(10) To procure and maintain liability insurance against any personal or legal liability of a board member that may be asserted or incurred based upon his service as a member of the board or that may arise as a result of his actions taken within the scope and discharge of his duties as a member of the board.

(11) To perform or have performed any other function or activity necessary or appropriate to carry out the purposes of the district or for the overall betterment of the district.

F. Parcel fee. The governing authority of the city of New Orleans is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection:

(1) The amount of the fee shall be as requested by duly adopted resolution of the board. The fee shall be a flat fee per parcel of land. The fee shall not exceed five hundred dollars per year for each parcel for calendar year 2009; however, the maximum fee amount shall be increased by twenty-five dollars per year for each calendar year after 2009.

(2)(a) The fee shall be imposed on each parcel located within the district except as provided in Paragraph (4) of this Subsection.

(b) For purposes of this Section, "parcel" means a lot, a subdivided portion of ground, an individual tract, or a "condominium parcel" as defined in R.S. 9:1121.103.

(c) The owner of each parcel shall be responsible for payment of the fee.

(3)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district who vote on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. The proposition shall state that the governing authority of the city of New Orleans shall cease levying any other tax for district purposes on and after January 1, 2009. The amount of the fee may be changed by duly adopted resolution of the board, not to exceed the maximum amount authorized as provided in this Subsection. No other election shall be required except as provided by this Paragraph.

(b) The initial election on the question of the imposition of the fee shall be held at the same time as a regularly scheduled election in the city of New Orleans.

(c) The fee shall be levied beginning on January 1, 2009. The fee shall expire on December 31, 2018, but may be renewed if approved by a majority of the registered voters of the district voting on the proposition at an election as provided in Subparagraph (a) of this Paragraph. Any election to authorize the renewal of the fee shall be held only at the same time as the mayoral primary election for the city of New Orleans. If the fee is renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed eight years.

(4) No fee shall be imposed upon any parcel whose owner qualifies for the special assessment level provided by Article VII, Section 18(G)(1) of the Constitution of Louisiana.

(5) The fee shall be collected at the same time and in the same manner as ad valorem taxes on property subject to taxation by the city are collected.

(6) Any parcel fee which is unpaid shall be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(7)(a) The proceeds of the fee shall be used solely and exclusively for the purpose and benefit of the district; however, the city may retain one percent of the amount collected as a collection fee.

(b) The city of New Orleans shall remit to the district all amounts collected not more than sixty days after collection.

G. Additional contributions. The district is authorized to solicit and accept additional voluntary contributions and grants to further the purposes of the district.

H. Budget. (1) The board shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

I. Miscellaneous provisions. It is the purpose and intent of this Section that any additional security patrols, public or private, or any other security or other services or betterments provided by the district shall be supplemental to and not be in lieu of personnel and services to be provided in the district by the state or the city of New Orleans or their departments or agencies or by other political subdivisions.

J. Merger and dissolution. (1) A majority of the area covered by the district may be merged with the majority of the area covered by another district that serves similar purposes without the vote of the registered voters of the district, if such merger is approved by resolution of the board of each such district by the affirmative vote of not less than five members of each respective board. Such merger may create a new district comprised of the majority of the area of each district or provide that the merged portion of one district shall become a part of the other district. If the merger creates a new district, the resolution of each board shall also provide for the dissolution of the respective district. If the merger merges a part of one district into another district, the resolution of the district of which part is being merged into another district shall also provide for the dissolution of the district. Such resolutions shall provide for the effective date of the merger and the dissolution of the district or districts. If a major portion of the area of a district is merged into a new district or into another district in accordance with this Paragraph, the funds of the district that relate to the portion of the district that is included in the new district or the other district, as the case may be, together with any other funds that relate to such portion of the district that are collected by the city of New Orleans pursuant to law relative to the district, shall be transferred to the new or other district to be used for purposes of such district. The remaining portion of funds, if any, shall be transmitted by the board to the city of New Orleans, and such funds shall be used only for law enforcement, security, improvement, and beautification purposes of the area that was formerly within the district but is not included in the merged district.

(2) The legal authority for any district created by merger or for the merger of a part of a district into an existing district, as authorized by Paragraph (1) of this Subsection, shall terminate sixty days after the next regularly scheduled mayoral primary election after such merger is effective unless such merger is approved by a majority of the voters of the merged district voting on the proposition at a regularly scheduled election prior to such termination date.

(3) If a part of a district is merged pursuant to Paragraph (1) of this Subsection, the authority for the imposition of the parcel fee provided in Subsection F of this Section shall continue but shall be applicable only to that portion of the merged district contained in the district created by this Section. The authority for the imposition of the parcel fee in any other portion of the merged district shall be governed by the provisions applicable to the imposition of such fee in the other district with which or into which a part of the district created by this Section is merged.

K. Indemnification and exculpation. (1) The district shall indemnify its officers and board members to the fullest extent permitted by R.S. 12:227, as fully as if the district were a nonprofit corporation governed thereby, and as may be provided in the district's bylaws.

(2) No board member or officer of the district shall be liable to the district or to any individual who resides, owns property, visits, or otherwise conducts business in the district for monetary damages for breach of his duties as a board member or officer, provided that the foregoing provision shall not eliminate or limit the liability of a board member or officer for any of the following:

(a) Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law.

(b) Any transaction from which he derived an improper personal benefit.

(3) To the fullest extent permitted by R.S. 9:2792 et seq., including R.S. 9:2792.1 through 2792.9, a person serving the district as a board member or officer shall not be individually liable for any act or omission arising out of the performance of his duties.

Acts 2002, 1st Ex. Sess., No. 40, §1, eff. April 18, 2002; Acts 2008, No. 833, §1, eff. July 9, 2008.



RS 33:9091.4 - Lake Terrace Crime Prevention District

§9091.4. Lake Terrace Crime Prevention District

A. Creation. There is hereby created within the parish of Orleans, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Lake Terrace Crime Prevention District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana. The purpose of the district shall be to aid in crime prevention and to enhance the security of district residents by providing for an increase in the presence of law enforcement personnel in the district.

B. Boundaries. The boundaries of the district shall be the center line of Robert E. Lee Boulevard, Pratt Drive, St. Bernard Avenue, the shoreline of Lake Pontchartrain and Lakeshore Drive.

C. Governance. (1) The district shall be governed by a board of commissioners consisting of seven members as follows:

(a) The board of directors of the Lake Terrace Property Owners Association shall appoint three members.

(b) The member or members of the Louisiana House of Representatives who represent the area which comprises the district shall appoint one member.

(c) The member or members of the Louisiana Senate who represent the area which comprises the district shall appoint one member.

(d) The member or members of the governing authority of the city of New Orleans who represent the area which comprises the district shall appoint one member.

(e) The mayor of the city of New Orleans shall appoint one member.

(2) All members of the board shall be residents of the district.

(3)(a) Members shall serve four-year terms after initial terms as provided in Subparagraph (b) of this Paragraph.

(b) One member shall serve an initial term of one year, two shall serve initial terms of two years, two shall serve initial terms of three years, and two shall serve initial terms of four years, as determined by lot at the first meeting of the board. Vacancies resulting from the expiration of a term or any other reason shall be filled in the manner of the original appointment. Members shall be eligible for reappointment.

(4) The members of the board shall select from among themselves a president and such other officers as they deem appropriate. The terms and responsibilities of officers shall be as provided by the bylaws of the board.

(5) The members of the board shall serve without compensation and shall not receive reimbursement for expenses.

D. Powers and duties. The district, acting through its board of commissioners, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection E of this Section and in accordance with a budget adopted as provided by Subsection F of this Section.

(4) To enter into contracts with individuals or entities, private or public, for the provision of security patrols in the district.

(5) To purchase items and supplies which the board deems instrumental to achieving the purpose of the district.

(6) To perform or have performed any other function or activity necessary for the achievement of the purpose of the district.

E. Parcel fee. The governing authority of the city of New Orleans is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection.

(1) The fee shall be a flat fee per improved parcel of land and the amount of the fee shall be three hundred dollars per year for each improved parcel, except that the fee shall be seven hundred dollars per year for each improved parcel with three or more family units.

(2) The fee shall be imposed on each improved parcel located within the district. The owner of the parcel shall be responsible for payment of the fee.

(3)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting at an election held for that purpose in accordance with the Louisiana Election Code. No other election shall be required except as provided by this Paragraph.

(b) The initial election on the question of the imposition of the fee shall be held at the same time as the 2002 congressional primary election is held.

(c) The fee shall expire at the time provided in the proposition authorizing the fee, not to exceed eight years from its initial imposition, but the fee may be renewed as provided in Subparagraph (a) of this Paragraph. Any election to authorize renewal or increase of the fee shall be held only at the same time as the mayoral primary election. Any such election may be called at the request of the board of commissioners. If renewed or increased, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal or increase, not to exceed eight years.

(4) The fee shall be collected at the same time and in the same manner as ad valorem taxes are collected by the city.

(5) Any parcel fee which is unpaid shall be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(6) The city of New Orleans shall remit to the district all amounts collected not more than sixty days after collection. However, the board may enter into an agreement with the city to authorize the city to retain, as a collection fee, not more than one percent of the amount collected.

F. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq. The budget and all amendments shall be subject to the approval of the governing authority of the city of New Orleans.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

G. Miscellaneous provisions. (1) It is the purpose and intent of this Section that the additional law enforcement personnel and their services provided for through the fees authorized in this Section shall be supplemental to and not in lieu of personnel and services provided in the district by the New Orleans Police Department.

(2) If the district ceases to exist, any funds of the district shall be transmitted to the governing authority of the city of New Orleans and shall be used for law enforcement purposes in the district.

Acts 2002, No. 34, §2.



RS 33:9091.5 - Lake Vista Crime Prevention District

§9091.5. Lake Vista Crime Prevention District

A. Creation. There is hereby created within the parish of Orleans, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Lake Vista Crime Prevention District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The boundaries of the district shall be the center line of Robert E. Lee Boulevard, Marconi Drive, Beauregard Avenue, and Lakeshore Drive.

C. The purposes of the district shall be to aid in crime prevention and to enhance the security of district residents by providing for an increase in the presence of law enforcement personnel in the district.

D. Governance. (1) The district shall be governed by a board of commissioners, referred to in this Section as the "board", consisting of seven members as follows:

(a) The board of directors of the Lake Vista Property Owners Association shall appoint two members.

(b) The member or members of the Louisiana House of Representatives who represent the area which comprises the district shall appoint two members.

(c) The member or members of the Louisiana Senate who represent the area which comprises the district shall appoint two members.

(d) The member of the governing authority of the city of New Orleans who represents the area which comprises the district shall appoint one member.

(2) All members of the board shall be residents of the district.

(3)(a) Members shall serve four-year terms after initial terms as provided in Subparagraph (b) of this Paragraph.

(b) One member shall serve an initial term of one year, two shall serve initial terms of two years, two shall serve initial terms of three years, and two shall serve initial terms of four years, as determined by lot at the first meeting of the board. Vacancies resulting from the expiration of a term or any other reason shall be filled in the manner of the original appointment. Members shall be eligible for reappointment, but no member shall serve more than two consecutive terms.

(4) The members of the board shall select from among themselves a president and such other officers as they deem appropriate. The terms and responsibilities of officers shall be as provided by the bylaws of the board.

(5) The members of the board shall serve without compensation and shall not receive reimbursement for expenses.

E. Powers and duties. The district, acting through its board of commissioners, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection G of this Section.

(4) To enter into contracts with individuals or entities, private or public, for the provision of security patrols in the district.

(5) To purchase items and supplies which the board deems instrumental to achieving the purpose of the district.

(6) To perform or have performed any other function or activity necessary for the achievement of the purpose of the district.

F. Parcel fee. The governing authority of the city of New Orleans is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection.

(1) The amount of the fee shall be as requested by duly adopted resolution of the board. The fee, which shall not exceed two hundred twenty dollars per parcel per year, shall be imposed on each improved or unimproved single- and two-family residential parcel and each multiple-dwelling or apartment parcel located within the district. The owner of the parcel shall be responsible for payment of the fee.

(2) For purposes of this Section a single- and two-family residential parcel is defined as a lot or lots on which only one main house is situated and has not more than two municipal addresses. A multiple-dwelling or apartment parcel is defined as each lot in any square that is reserved for multiple-dwelling or apartment use.

(3)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting at an election held for that purpose in accordance with the Louisiana Election Code. No other election shall be required except as provided by this Paragraph.

(b) The initial election on the question of the imposition of the fee shall be held at the same time as a regularly scheduled election in the city of New Orleans.

(c) The fee shall expire at the time provided in the proposition authorizing the fee, not to exceed four years from its initial imposition, but the fee may be renewed as provided in Subparagraph (a) of this Paragraph. Any election to authorize renewal of the fee shall be held at the same time as a regularly scheduled election in the city of New Orleans. If renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed four years.

(4) The fee shall be collected at the same time and in the same manner as ad valorem taxes are collected by the city.

(5) Any parcel fee which is unpaid shall be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(6) The city of New Orleans shall remit to the district all amounts collected not more than sixty days after collection. However, the board may enter into an agreement with the city to authorize the city to retain, as a collection fee, not more than one percent of the amount collected.

G. Budget. (1) The board shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq. The budget and all amendments shall be subject to the approval of the governing authority of the city of New Orleans.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

H. Miscellaneous provisions. (1) It is the purpose and intent of this Section that the additional law enforcement personnel and their services provided for through the fees authorized in this Section shall be supplemental to and not in lieu of personnel and services provided in the district by the New Orleans Police Department.

(2) If the district ceases to exist, any funds of the district shall be transmitted to the governing authority of the city of New Orleans and shall be used for law enforcement purposes in the district.

Acts 2002, 1st Ex. Sess., No. 67, §1, eff. April 18, 2002; Acts 2012, No. 417, §1, eff. May 31, 2012.



RS 33:9091.6 - Upper Hurstville Security District

§9091.6. Upper Hurstville Security District

A. Creation. There is hereby created within the parish of Orleans, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Upper Hurstville Security District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The boundaries of the district shall be that area aligned within the following perimeter: Exposition Boulevard to Prytania Street to Nashville Avenue to Magazine Street and back to Exposition Boulevard.

C. Purpose. The district is established for the primary object and purpose of promoting and encouraging security in the area included within the district and promoting and encouraging the overall betterment of the district.

D. Governance. (1) The district shall be managed by a nine-member board of commissioners, referred to in this Section as the "board". The board shall be composed as follows:

(a) The president of the Upper Hurstville Residents Association.

(b) The board of directors of the Upper Hurstville Residents Association shall appoint four members.

(c) The mayor of the city of New Orleans shall appoint one member to the board from a list of nominations submitted by the Upper Hurstville Residents Association.

(d) The state representative for the House of Representatives district which encompasses all or the greater portion of the area of the district shall appoint one member from a list of nominations submitted by the Upper Hurstville Residents Association.

(e) The state senator for the Senate district encompassing all or the greater portion of the area of the district shall appoint one member from a list of nominations submitted by the Upper Hurstville Residents Association.

(f) The member of the governing authority of the city of New Orleans whose council district encompasses all or the greater portion of the area of the security district shall appoint one member from a list of nominations submitted by the Upper Hurstville Residents Association.

(2) All members of the board shall be residents of the district.

(3)(a) Board members serving pursuant to Subparagraphs (1)(b) through (f) of this Subsection shall serve four-year terms after initial terms as provided in this Subparagraph. Two members shall serve an initial term of one year; two shall serve an initial term of two years; two shall serve an initial term of three years; and two shall serve an initial term of four years, as determined by lot.

(b) The member serving pursuant to Subparagraph (1)(a) of this Subsection shall serve during his term of office as president of the Upper Hurstville Residents Association.

(c) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled for the remainder of the unexpired term in the same manner as the original appointment. Board members shall be eligible for reappointment.

(4) The board shall elect from its members a chairman, a vice chairman, a secretary, a treasurer, and such other officers as it may deem necessary. The duties of the officers shall be fixed by the bylaws adopted by the board.

(5) The minute books and archives of the district shall be maintained by the secretary or the treasurer of the board. The monies, funds, and accounts of the district shall be in the official custody of the board.

(6) The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. Rules and regulations of the board relative to the notice and conduct of meetings shall conform to applicable law, including laws relative to open meetings. The board shall hold regular meetings as shall be provided for in the bylaws and may hold special meetings at such times and places within the district as may be prescribed in the bylaws.

(7) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available through the secretary of the board to residents of the district.

(8) The members of the board shall serve without compensation but shall be reimbursed for their reasonable out-of-pocket expenses directly related to the governance of the district.

(9) Each member of the board shall have one vote. The vote of a majority of the members of the board present and voting, a quorum being present, shall be required to decide any question upon which the board takes action.

E. Powers and duties. The district, acting through its board, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection H of this Section.

(4) To enter into contracts with individuals or entities, private or public.

(5) To provide or enhance security patrols in the district, to provide for improved lighting, signage, or matters relating to the security of the district, to provide for the improvements of the district, or to provide generally for the overall betterment of the district.

(6) To enter into contracts and agreements with one or more other districts for the joint security, improvement, or betterment of all participating districts.

(7) To provide for such services and make such expenditures as the board deems proper for the upkeep of the district.

(8) To acquire or lease items and supplies which the board deems instrumental to achieving the purposes of the district.

(9) To acquire, lease, insure, and sell real property within the boundaries of the district.

(10) To procure and maintain liability insurance against any personal or legal liability of a board member that may be asserted or incurred based upon his service as a member of the board or that may arise as a result of his actions taken within the scope and discharge of his duties as a member of the board.

(11) To perform or have performed any other function or activity necessary or appropriate to carry out the purposes of the district or for the overall betterment of the district.

F. Parcel fee. The governing authority of the city of New Orleans is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection:

(1) The amount of the fee shall be as requested by duly adopted resolution of the board. The fee shall be a flat fee per parcel of land. The fee shall not exceed six hundred fifty dollars per year.

(2)(a) The fee shall be imposed on each parcel located within the district except as provided in Paragraph (4) of this Subsection.

(b) For purposes of this Section, "parcel" means a lot, a subdivided portion of ground, an individual tract, or a "condominium parcel" as defined in R.S. 9:1121.103.

(c) The owner of each parcel shall be responsible for payment of the fee.

(3)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district who vote on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. The amount of the fee may be changed by duly adopted resolution of the board, not to exceed the maximum amount authorized as provided in this Subsection. No other election shall be required except as provided by this Paragraph.

(b) The fee shall expire eight years after its initial levy but may be renewed if approved by a majority of the registered voters of the district voting on the proposition at an election as provided in Subparagraph (a) of this Paragraph. Any election to authorize the renewal of the fee shall be held for that purpose in accordance with the Louisiana Election Code. If the fee is renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed eight years.

(4) No fee shall be imposed upon any parcel whose owner qualifies for the special assessment level provided by Article VII, Section 18(G)(1) of the Constitution of Louisiana.

(5) The fee shall be collected at the same time and in the same manner as ad valorem taxes on property subject to taxation by the city are collected.

(6) Any parcel fee which is unpaid shall be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(7)(a) The proceeds of the fee shall be used solely and exclusively for the purpose and benefit of the district; however, the city may retain one percent of the amount collected as a collection fee.

(b) The city of New Orleans shall remit to the district all amounts collected not more than sixty days after collection.

G. Additional contributions. The district is authorized to solicit and accept additional voluntary contributions and grants to further the purposes of the district.

H. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

I. Miscellaneous provisions. It is the purpose and intent of this Section that any additional security patrols, public or private, or any other security or other services or betterments provided by the district shall be supplemental to and not be in lieu of personnel and services to be provided in the district by the state or the city of New Orleans or their departments or agencies or by other political subdivisions.

J. Merger and dissolution. (1) A majority of the area covered by the district may be merged with the majority of the area covered by another district that serves similar purposes without the vote of the registered voters of the district, if such merger is approved by resolution of the board of each such district by the affirmative vote of not less than five members of each respective board. Such merger may create a new district comprised of the majority of the area of each district or provide that the merged portion of one district shall become a part of the other district. If the merger creates a new district, the resolution of each board shall also provide for the dissolution of the respective district. If the merger merges a part of one district into another district, the resolution of the district of which part is being merged into another district shall also provide for the dissolution of the district. Such resolutions shall provide for the effective date of the merger and the dissolution of the district or districts and for the imposition of a uniform fee as levied pursuant to Subsection F of this Section. If a major portion of the area of a district is merged into a new district or into another district in accordance with this Paragraph, the funds of the district that relate to the portion of the district that is included in the new district or the other district, as the case may be, together with any other funds that relate to such portion of the district that are collected by the city of New Orleans pursuant to law relative to the district, shall be transferred to the new or other district to be used for purposes of such district. The remaining portion of funds, if any, shall be transmitted by the board to the city of New Orleans, and such funds shall be used only for law enforcement, security, improvement, and beautification purposes of the area that was formerly within the district but is not included in the merged district.

(2) The legal authority for any district created by merger or for the merger of a part of a district into an existing district, as authorized by Paragraph (1) of this Subsection, shall terminate sixty days after the next regularly scheduled mayoral primary election after such merger is effective unless such merger is approved by a majority of the voters of the merged district voting on the proposition at a regularly scheduled election prior to such termination date.

K. Indemnification and exculpation. (1) The district shall indemnify its officers and board members to the fullest extent permitted by R.S. 12:227, as fully as if the district were a nonprofit corporation governed thereby, and as may be provided in the district's bylaws.

(2) No board member or officer of the district shall be liable to the district or to any individual who resides, owns property, visits, or otherwise conducts business in the district for monetary damages for breach of his duties as a board member or officer, provided that the foregoing provision shall not eliminate or limit the liability of a board member or officer for any of the following:

(a) Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law.

(b) Any transaction from which he derived an improper personal benefit.

(3) To the fullest extent permitted by R.S. 9:2792 et seq., including R.S. 9:2792.1 through 2792.9, a person serving the district as a board member or officer shall not be individually liable for any act or omission arising out of the performance of his duties.

Acts 2003, No. 447, §1, eff. June 20, 2003; Acts 2009, No. 148, §1; Acts 2010, No. 28, §1, eff. May 26, 2010.



RS 33:9091.7 - Lakeshore Crime Prevention District

§9091.7. Lakeshore Crime Prevention District

A. Creation. There is hereby created within the parish of Orleans, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Lakeshore Crime Prevention District, hereinafter referred to as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The district shall be comprised of the area of the parish of Orleans lying within the following perimeter: beginning at the intersection of the west property line of the Orleans Avenue Canal and the centerline of Robert E. Lee Boulevard and proceeding in a westerly direction along the centerline of Robert E. Lee Boulevard to the intersection with the centerline of Opal Street as projected, turn north and proceed along the centerline of Opal Street to the intersection with the centerline of Cameo Street, turn northeast on Cameo Street and proceed along the centerline of Cameo Street following Cameo Street as it turns northerly after one block and proceed to the intersection with the centerline of Jewel Street, turn westerly on Jewel Street and proceed along the centerline of Jewel Street to the intersection with the centerline of West End Boulevard, turn northerly and proceed along the centerline of West End Boulevard to the point at which West End Boulevard becomes West Lakeshore Parkway, continue along the centerline of West Lakeshore Parkway to the intersection with the centerline of Amethyst Street, turn easterly on Amethyst Street and proceed along the centerline of Amethyst Street, crossing Canal Boulevard, to the intersection with the centerline of East Lakeshore Parkway as projected, turn northerly on East Lakeshore Parkway and proceed along the centerline of East Lakeshore Parkway to the intersection with the centerline of Amethyst Street as projected, turn northeasterly on Amethyst Street and proceed along the centerline of Amethyst Street to the point where Amethyst Street becomes Crystal Street, thence proceed in a southeasterly direction from the centerline of Crystal Street to the west property line of the Orleans Avenue Canal, thence proceed in a southerly direction along the west property line of the Orleans Avenue Canal to the centerline of Robert E. Lee Boulevard and the point of beginning.

C. Purpose. The purpose of the district shall be to aid in crime prevention and to add to the security of district residents by providing for an increase in the presence of law enforcement personnel in the district.

D. Governance. (1) The district shall be governed by a board of commissioners consisting of nine members as follows:

(a) The member or members of the Louisiana House of Representatives who represent the area which comprises the district shall appoint one member.

(b) The member or members of the Louisiana Senate who represent the area which comprises the district shall appoint one member.

(c) The assessor for the second municipal district shall appoint one member.

(d) The mayor of the city of New Orleans shall appoint one member.

(e) The council member or council members who represent the district shall appoint one member.

(f) The board of the West Lakeshore Citizens Against Crime, Inc. shall appoint two members. If West Lakeshore Citizens Against Crime, Inc. ceases to exist, the Lakeshore Property Owners Association shall appoint two members who are residents of West Lakeshore.

(g) The board of the East Lakeshore Citizens Against Crime, Inc. shall appoint two members. If East Lakeshore Citizens Against Crime, Inc. ceases to exist, the Lakeshore Property Owners Association shall appoint two members who are residents of East Lakeshore.

(2) All members of the board shall reside in or own property within the district.

(3) The initial terms of office for the members shall be twelve months, eighteen months, and twenty-four months. Three members shall serve an initial term of twelve months, three members shall serve an initial term of eighteen months, and three members shall serve an initial term of twenty-four months as determined by lot at the first meeting of the board. Subsequent terms shall be twenty-four months. Vacancies resulting from the expiration of a term or any other reason shall be filled in the manner of the original appointment. Members shall be eligible for reappointment.

(4) The members of the board shall select from among themselves a president and such other officers as they deem appropriate. The terms and responsibilities of officers shall be as provided by the bylaws of the board.

(5) The members of the board shall serve without compensation and shall not receive reimbursement for expenses.

E. Powers and duties. The district, acting through its board of commissioners, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal and bylaws.

(3) To receive and expend funds collected pursuant to Subsection F and in accordance with a budget adopted as provided by Subsection G of this Section.

(4) To enter into contracts with individuals or entities, private or public, for the provision or enhancement of security patrols in the district.

(5) To purchase items and supplies which the board deems instrumental to achieving the purposes of the district.

(6) To procure and maintain liability insurance against any personal or legal liability of a board member that may be asserted or incurred based upon his service as a member of the board or that may arise as a result of his actions taken within the scope and discharge of his duties as a member of the board.

(7) To perform or have performed any other function or activity necessary to achieve or promote the purposes of the district.

F. Parcel fee. The governing authority of the city of New Orleans is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection:

(1) The amount of the fee shall be as requested by duly adopted resolution of the governing authority of the district. The fee, however, shall not exceed three hundred sixty dollars per parcel per year.

(2)(a) The fee shall be imposed on each improved or unimproved parcel located within the district.

(b) The owner of the parcel shall be responsible for payment of the fee.

(3)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. No other election shall be required except as provided by this Paragraph.

(b) The election on the question of the imposition of the fee shall be held at the same time as the regularly scheduled election in the city of New Orleans to be held on November 2, 2004, or, if not held on that date, it shall be held at the same time as a regularly scheduled election in the city of New Orleans held after that date.

(c) The fee shall expire on December 31, 2010, but may be renewed as provided in Subparagraph (3)(a) of this Subsection. Any election to authorize renewal of the fee shall be held for that purpose in accordance with the Louisiana Election Code. If the fee is renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed four years.

(4) The fee shall be collected at the same time and in the same manner as ad valorem taxes are collected by the city.

(5) Any parcel fee which is unpaid shall be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(6) The city of New Orleans shall remit to the district all amounts collected not more than sixty days after collection. However, the board may enter into an agreement with the city for the city to retain not more than one percent of the amount collected as a collection fee.

(7) The proceeds of the fee collected pursuant to this Section shall be used only for purposes of the district.

G. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Local Government Budget Act, R.S. 39:1301 et seq. The budget and all amendments shall be subject to the approval of the New Orleans city council.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

H. Indemnification and exculpation. (1) The district shall indemnify its officers and board members to the fullest extent permitted by R.S. 12:227, as fully as if the district was a nonprofit corporation governed thereby, and as may be provided in the district's bylaws.

(2) No board member or officer of the district shall be liable to the district or to any individual who resides, owns property, visits, or otherwise conducts business in the district for monetary damages for breach of his or her duties as a board member or officer, provided that the foregoing provision shall not eliminate or limit the liability of a board member or officer for:

(a) Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law; or

(b) Any transaction from which he or she derived an improper personal benefit.

(3) To the fullest extent permitted by R.S. 9:2792 et seq., including R.S. 9:2792.1 through 2792.9, a person serving the district as a board member or officer shall not be individually liable for any act or omission arising out of the performance of his or her duties.

I. Miscellaneous provisions. (1) It is the purpose and intent of this Section that the additional law enforcement personnel and their services provided for through the fees authorized in this Section shall be supplemental to and not in lieu of personnel and services provided in the district by the New Orleans Police Department.

(2) If the district ceases to exist, any funds of the district shall be transmitted to the governing authority of New Orleans and shall be used for law enforcement purposes in the district.

Acts 2004, No. 200, §1, eff. June 14, 2004; Acts 2010, No. 424, §1, eff. July 1, 2010.



RS 33:9091.8 - Lakewood Crime Prevention and Improvement District

§9091.8. Lakewood Crime Prevention and Improvement District

A. Creation. There is hereby created within the parish of Orleans, as more specifically provided in this Section, a body politic and corporate which shall be known as the Lakewood Crime Prevention and Improvement District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Purpose. The purpose of the district shall be to aid in crime prevention by providing security for district residents and to serve the needs of the residents of the district by funding beautification and other activities and improvements for the overall betterment of the district.

C. Boundaries. The district shall be comprised of the area of the city of New Orleans within the following boundaries: beginning at a point on the centerline of Academy Road where Academy Road meets the northern boundary of Lake Lawn Cemetery, thence in a westerly direction along the northern boundary of Lake Lawn Cemetery to a point on the east side of Lot 24, Square A Lakewood subdivision, thence in a southerly direction along the eastern boundary of Lakewood subdivision to the northern boundary of the Southern Railway right-of-way, thence in a westerly direction along the northern boundary of the Southern Railway right-of-way to the Orleans/Jefferson parish line, thence in a northerly direction along said Orleans/Jefferson parish line to the south right-of-way line of Veterans Memorial Boulevard, thence in an easterly direction along the south right-of-way line of Veterans Memorial Boulevard to the centerline of the neutral ground of Fleur de Lis Drive, thence in a southerly direction along the centerline of the neutral ground of Fleur de Lis Drive as projected to the centerline of Academy Road, thence in a southeasterly direction along the centerline of Academy Road to the point of beginning.

D. Governance. (1) The district shall be governed by a board of commissioners, referred to in this Section as the "board", consisting of seven members appointed as follows:

(a) The board of directors of the Lakewood Property Owners Association shall appoint three members, one of whom shall be the president of the Lakewood Property Owners Association.

(b) The member or members of the Louisiana House of Representatives who represent the area which comprises the district shall appoint one member.

(c) The member or members of the Louisiana Senate who represent the area which comprises the district shall appoint one member.

(d) The member or members of the city council of the city of New Orleans who represent the area which comprises the district shall appoint one member.

(e) The mayor of the city of New Orleans shall appoint one member.

(2) Every member of the board shall be a property owner in or a resident of the district.

(3)(a) Members of the board shall serve two-year terms after initial terms as provided in Subparagraph (b) of this Paragraph.

(b) Two members shall serve initial terms of one year, two shall serve initial terms of eighteen months, and three shall serve initial terms of two years, all as determined by lot at the first meeting of the board.

(4) Vacancies resulting from the expiration of a term or for any other reason shall be filled in the manner of the original appointment. Members shall be eligible for reappointment.

(5) The members of the board shall select from among themselves a president and such other officers as they deem appropriate. The terms and responsibilities of officers shall be as provided in the bylaws of the board.

(6) All members of the board, including the officers of the board, shall be voting members.

(7) The members of the board shall serve without compensation but shall receive reimbursement for reasonable expenses directly related to the governance of the district.

E. Powers and duties. (1) The district, acting through its board of commissioners, shall have the following powers and duties:

(a) To sue and be sued.

(b) To adopt, use, and alter at will a seal and bylaws.

(c) To receive and expend funds collected pursuant to Subsection F and in accordance with a budget adopted as provided by Subsection G of this Section.

(d) To enter into contracts with individuals or entities, private or public, to provide or enhance security patrols in the district, to provide for beautification and improvements for the district, or to provide generally for the overall betterment of the district.

(e) To contract for such services and expenditures as the board deems proper for the upkeep of the district.

(f) To purchase items and supplies which the board deems instrumental to achieving the purposes of the district.

(g) To procure and maintain liability insurance against any personal or legal liability of a board member that may be asserted or incurred based upon his service as a member of the board or that may arise as a result of his actions taken within the scope and discharge of his duties as a member of the board.

(h) To perform or have performed any other function or activity necessary or appropriate to carry out the purposes of the district or for the overall betterment of the district.

(2)(a) The board shall hold regular meetings as shall be provided for in its bylaws and may hold special meetings at such times and places within the district as may be provided in the bylaws.

(b) The board shall adopt such regulations as it deems necessary or advisable for conducting its business affairs. Rules and regulations of the board relative to public notice and conduct of public meetings shall conform with the provisions of R.S. 42:11 et seq.

(c) A majority of the members of the board shall constitute a quorum for the transaction of business. The vote of a majority of the board members present and voting, a quorum being present, shall be required to decide any question upon which the board takes action.

(d) The board shall keep minutes of all meetings.

F. Parcel fee. (1) The governing authority of the city of New Orleans is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection.

(2)(a) For purposes of this Section, a parcel is defined as a lot or lots upon which only one main house is situated. The fee shall be a flat fee and shall be imposed on each parcel located within the district. The amount of the fee shall be as determined by duly adopted resolution of the board and shall not exceed four hundred fifty dollars per parcel per year.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, the fee imposed pursuant to this Subsection shall also be levied on any parcel within the district upon which there is no structure, as provided by duly adopted resolution of the board of commissioners of the district and if approved by a majority of the registered voters of the district voting on a proposition authorizing the fee at an election held for that purpose in accordance with the Louisiana Election Code. Such election shall be held only if requested by duly adopted resolution of the board of commissioners of the district. If imposition of the fee on parcels is authorized as provided in this Subparagraph, it shall be imposed in the same amount and for the same duration as the fee on lots upon which houses are situated as otherwise authorized by this Paragraph.

(3) The owner of the parcel shall be responsible for payment of the fee.

(4)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting on the proposition at an election held for that purpose at the same time as a regularly scheduled election and conducted in accordance with the Louisiana Election Code. The amount of the fee may be changed by duly adopted resolution of the board, not to exceed the maximum amount authorized as provided in this Subsection. No other election shall be required except as provided in this Paragraph.

(b) The initial election on the question of the imposition of the fee shall be held at the same time as the regularly scheduled election in the city of New Orleans to be held on November 2, 2004, or, if not held on that date, it shall be held at the same time as a regularly scheduled election in the city of New Orleans held after that date.

(c) The fee shall expire on December thirty-first after the 2010 mayoral election for the city of New Orleans, but the fee may be renewed or the maximum amount of the fee provided in Paragraph (2) of this Subsection may be changed if approved by a majority of the registered voters of the district voting on the proposition at an election as provided in Subparagraph (a) of this Paragraph. Any election to authorize renewal of the fee or change of the maximum fee amount shall be held for that purpose in accordance with the Louisiana Election Code. If the fee is renewed or the maximum amount thereof changed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal or change, not to exceed eight years.

(5) The city of New Orleans shall collect the fee at the same time and in the same manner as ad valorem taxes are collected by the city and shall maintain the proceeds of the fee collected pursuant to this Section in a separate account until such proceeds are disbursed to the district.

(6) The city of New Orleans shall remit all proceeds of the fee collected by the city pursuant to this Section to the district not more than thirty days after the last day of the month in which such proceeds are collected. However, the board may enter into an agreement with the city to authorize the city to retain, as a collection fee, not more than one percent of the amount collected.

(7) Any parcel fee which is unpaid shall be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(8) The proceeds of the fee collected pursuant to this Section shall be used only for the purposes of the district.

G. Budget. (1) The board shall adopt an annual budget in accordance with the Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

H. Miscellaneous provisions. It is the purpose and intent of this Section that the additional law enforcement or security personnel, whether public or private, and their services provided for through the fees authorized in this Section shall be supplemental to and not in lieu of personnel and services provided in the district by the New Orleans Police Department.

I. Dissolution. (1) The district may be dissolved after the question of its dissolution has been approved by a majority of the registered voters of the district voting on the proposition at a regularly scheduled election conducted in accordance with the provisions of the Louisiana Election Code. The question may be placed on the ballot only after it has been approved by the affirmative vote of not less than five members of the district board.

(2) If and when the district ceases to exist:

(a) All funds of the district shall be transmitted by the board to the city of New Orleans and such funds, together with any other funds collected by the city of New Orleans pursuant to this Section, shall be maintained in a separate account by the city and shall be used only for law enforcement, security, improvement, and beautification purposes of the district.

(b) The authority for the imposition of the parcel fee provided in this Section shall cease.

Acts 2004, No. 230, §1, eff. June 15, 2004; Acts 2010, No. 538, §1, eff. June 25, 2010; Acts 2010, No. 582, §1, eff. June 25, 2010.



RS 33:9091.9 - Twinbrook Security District

§9091.9. Twinbrook Security District

A. Creation. There is hereby created within the parish of Orleans, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Twinbrook Security District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The boundaries of the district shall be that area within the following perimeter: Jefferson Avenue (lower side only) to Danneel Street (both sides) to Valence Street (both sides) to Prytania Street (both sides) and back to the lower side of Jefferson Avenue. Those parcels on boundary streets that have municipal numbers outside of the district shall not be affected by the provisions of this Section.

C. Purpose. The district is established for the primary object and purpose of promoting and encouraging security in the area included within the district.

D. Governance. (1) In order to provide for the orderly development of the district and effectuation of the services to be furnished by the district and to provide for the representation in the affairs of the district of those persons and interests immediately concerned with and affected by security in the area, the district shall be managed by a nine-member board of commissioners, referred to in this Section as the "board". The board shall be composed as follows:

(a) The president of the Baronne Street Neighborhood Association, Inc.

(b) The board of directors of the Baronne Street Neighborhood Association, Inc. shall appoint four members.

(c) The mayor of the city of New Orleans shall appoint one member to the board from a list of nominations submitted by the Baronne Street Neighborhood Association, Inc.

(d) The member of the Louisiana House of Representatives whose district encompasses all or the greater portion of the area of the district shall appoint one member from a list of nominations submitted by the Baronne Street Neighborhood Association, Inc.

(e) The member of the Louisiana Senate whose district encompasses all or the greater portion of the area of the district shall appoint one member from a list of nominations submitted by the Baronne Street Neighborhood Association, Inc.

(f) The member of the governing authority of the city of New Orleans whose council district encompasses all or the greater portion of the area of the district shall appoint one member from a list of nominations submitted by the Baronne Street Neighborhood Association, Inc.

(2) All members of the board shall be residents of the district.

(3)(a) Board members serving pursuant to Subparagraphs (1)(b) through (f) of this Subsection shall serve four-year terms after initial terms as provided in this Subparagraph. Two members shall serve an initial term of one year; two shall serve an initial term of two years; two shall serve an initial term of three years; and two shall serve an initial term of four years, as determined by lot at the first meeting of the board.

(b) The member serving pursuant to Subparagraph (1)(a) of this Subsection shall serve during his term of office as president of the Baronne Street Neighborhood Association, Inc.

(c) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled for the remainder of the unexpired term in the same manner as the original appointment.

(4) The board shall elect from its members a chairman, a vice chairman, a secretary-treasurer, and such other officers as it may deem necessary. The duties of the officers shall be fixed by the bylaws adopted by the board.

(5) The minute books and archives of the district shall be maintained by the secretary of the board. The monies, funds, and accounts of the district shall be in the official custody of the board.

(6) The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. It shall hold regular meetings as shall be provided for in the bylaws and may hold special meetings at such times and places within the district as may be prescribed in the bylaws.

(7) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available through the secretary of the board to residents of the district.

(8) The members of the board shall serve without compensation.

E. Powers and duties. The district, acting through its board of commissioners, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection G of this Section.

(4) To enter into contracts with individuals or entities private or public for the provision of security patrols in the district. The district, through the board, may contract with the New Orleans Police Department or with a private security company which has been certified by the superintendent of the New Orleans Police Department for the provision of security patrols in the district.

(5) To purchase items or supplies which the board deems instrumental in achieving the purpose of the district.

(6) To perform or have performed any other function or activity necessary for the achievement of the purpose of the district.

(7) To acquire, lease, insure, and sell real property within its boundaries in accordance with district plans.

F. Parcel fee. The governing authority of the city of New Orleans is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection.

(1) The amount of the fee shall be as requested by duly adopted resolution of the board of the district. The fee shall be a flat fee per improved parcel of land not to exceed five hundred seventy-five dollars per year for each improved parcel.

(2)(a) The fee shall be imposed on each improved parcel located within the district except as provided in Paragraph (4) of this Subsection.

(b) For purposes of this Section, "parcel" means a lot, a subdivided portion of ground, an individual tract, or a "condominium parcel" as defined in R.S. 9:1121.103.

(c) The owner of each parcel shall be responsible for payment of the fee.

(3)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. The amount of the fee may be changed by duly adopted resolution of the board, not to exceed the maximum amount authorized as provided in this Subsection. No other election shall be required except as provided by this Paragraph.

(b) Repealed by Acts 2013, No. 42, §2, eff. May 29, 2013.

(c) If approved, the fee shall expire on December 31, 2022, but the fee may be renewed if approved by a majority of the registered voters of the district voting on the proposition at an election as provided in Subparagraph (a) of this Paragraph. Any election to authorize renewal of the fee shall be held at the same time as a regularly scheduled election in the city of New Orleans. If the fee is renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed eight years.

(4) No fee shall be imposed upon any parcel whose owner qualifies for the special assessment level provided by Article VII, Section 18(G)(1) of the Louisiana Constitution.

(5) The fee shall be collected at the same time and in the same manner as ad valorem taxes on property subject to taxation by the city are collected.

(6) Any parcel fee which is unpaid shall be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(7) The proceeds of the fee shall be used solely and exclusively for the purpose and benefit of the district; however, the city may retain one percent of the amount collected as a collection fee. The proceeds shall be paid over to the Board of Liquidation, City Debt, day by day as the same are collected and received by the appropriate officials of the city of New Orleans and maintained in a separate account. The proceeds shall be paid out by the Board of Liquidation, City Debt, solely for the purposes provided in this Section upon warrants or drafts drawn on the Board of Liquidation, City Debt, by the appropriate officials of the city and the treasurer of the district.

G. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

H. Miscellaneous. It is the purpose and intent of this Section that any additional security patrols, public or private, provided by the district shall be supplemental to and not in lieu of personnel and services provided in the district by the New Orleans Police Department.

Acts 2005, No. 76, §1, eff. June 21, 2005; Acts 2007, No. 57, §1, eff. July 1, 2007; Acts 2013, No. 42, §§1, 2, eff. May 29, 2013.

NOTE: See Acts 2007, No. 57, §2(B), relative to application.

NOTE: See Acts 2013, No. 42, §3 regarding continuance of tax being collected on May 29, 2013.



RS 33:9091.10 - Touro Bouligny Security District

§9091.10. Touro Bouligny Security District

A. Creation. There is hereby created within the parish of Orleans, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Touro Bouligny Security District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The boundaries of the district shall be that area within and including the following perimeter street and avenues: Louisiana Avenue to St. Charles Avenue (river side only) to Napoleon Avenue (both sides) to Magazine Street (both sides) and back to Louisiana Avenue (excluding all municipal numbers on Louisiana Avenue).

C. Purpose. The district is established for the primary object and purpose of promoting and encouraging security in the area included within the district.

D. Governance. (1) In order to provide for the orderly development of the district and effectuation of the services to be furnished by the district and to provide for the representation in the affairs of the district of those persons and interests immediately concerned with and affected by security in the area, the district shall be managed by a nine-member board of commissioners, referred to in this Section as the "board". The board shall be composed as follows:

(a) The president of the Touro Bouligny Association.

(b) The board of directors of the Touro Bouligny Association shall appoint four members.

(c) The mayor of the city of New Orleans shall appoint one member of the board from a list of nominations submitted by the Touro Bouligny Association.

(d) The member of the Louisiana House of Representatives whose district encompasses all or the greater portion of the area of the district shall appoint one member from a list of nominations submitted by the Touro Bouligny Association.

(e) The member of the Louisiana Senate whose district encompasses all or the greater portion of the area of the district shall appoint one member from a list of nominations submitted by the Touro Bouligny Association.

(f) The member of the governing authority of the city of New Orleans whose council district encompasses all or the greater portion of the area of the district shall appoint one member from a list of nominations submitted by the Touro Bouligny Association.

(2) All members of the board shall be residents of the district.

(3)(a) Board members serving pursuant to Subparagraphs (1)(b) through (f) of this Subsection shall serve four-year terms after initial terms as provided in this Subparagraph. Two members shall serve an initial term of one year; two shall serve an initial term of two years; two shall serve an initial term of three years; and two shall serve an initial term of four years, as determined by lot at the first meeting of the board.

(b) The member serving pursuant to Subparagraph (1)(a) of this Subsection shall serve during his term of office as president of the Touro Bouligny Association.

(c) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled for the remainder of the unexpired term in the same manner as the original appointment.

(4) The board shall elect from its members a chairman, a vice chairman, a secretary-treasurer, and such other officers as it may deem necessary. The duties of the officers shall be fixed by the bylaws adopted by the board.

(5) The minute books and archives of the district shall be maintained by the secretary of the board. The monies, funds, and accounts of the district shall be in the official custody of the board.

(6) The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. It shall hold regular meetings as shall be provided for in the bylaws and may hold special meetings at such times and places within the district as may be prescribed in the bylaws.

(7) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available through the secretary of the board to residents of the district.

(8) The members of the board shall serve without compensation.

E. Powers and duties. The district, through its board of commissioners, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection G of this Section and in accordance with a budget adopted as provided by Subsection H of this Section.

(4) To enter into contracts with individuals or entities, private or public, for the provision of security patrols in the district.

(5) To purchase items and supplies which the board deems instrumental to achieving the purpose of the district.

(6) To perform or have performed any other function or activity necessary for the achievement of the purpose of the district.

F. Plan. (1) The board shall prepare or cause to be prepared a plan or plans, referred to in this Section as the "plan", specifying the services proposed to be furnished for the district, and it shall conduct such hearings, publish such notice with respect thereto, and disseminate such information as it, in the exercise of its sound discretion, may deem to be appropriate or advisable and in the public interest.

(2) Any plan shall include:

(a) An estimate of the annual and aggregate cost of providing the services set forth in the plan.

(b) An estimate of the aggregate number of mills required to be levied in each year on the taxable real property within the district in order to provide the funds required for the implementation or effectuation of the plan for furnishing the services specified.

G. Taxing authority. (1) The governing authority of the city of New Orleans is hereby authorized to levy and collect annually special taxes, as authorized by the Touro Bouligny Security District, subject to and in accordance with the provisions of this Section.

(2) The amount of the annual tax shall be requested by duly adopted resolution of the board of commissioners. The tax shall be a special ad valorem tax levied on taxable property in the district and shall not exceed sixteen and two-tenths mills.

(3)(a) A tax shall be imposed only after the question of its imposition has been approved by a majority of registered voters of the district voting at a regularly scheduled primary or general election held for that purpose in accordance with the Louisiana Election Code. No other election shall be required except as provided by this Paragraph.

(b) The tax shall expire at the time provided in the proposition authorizing the tax, not to exceed five years from its initial imposition, but the tax may be renewed as provided in Subparagraph (a) of this Paragraph. Any election to authorize the renewal of the tax shall be held only at the same time as the mayoral primary election. If renewed, the term of the imposition of the tax shall be provided in the proposition authorizing such renewal, not to exceed eight years.

(4) No such tax shall be levied until a plan requiring or requesting the levy of a tax is finally and conclusively adopted pursuant to the provisions of Subsection F of this Section.

(5) No tax shall be imposed upon any parcel whose owner qualifies under the Louisiana Special Assessment Level pursuant to Article VII, Section 18(G)(1) of the Constitution of Louisiana.

(6)(a) The tax shall be collected in the same manner and at the same time as all other ad valorem taxes on property subject to taxation by the city are levied and collected.

(b) Any tax which is unpaid shall be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(7)(a) The proceeds of such tax shall be used solely and exclusively for the purpose and benefit of the district; however, the city may retain one percent of the amount collected as a collection fee.

(b) The proceeds shall be paid over to the Board of Liquidation, City Debt, day by day as the same are collected and received by the appropriate officials of the city of New Orleans and maintained in a separate account.

(c) The proceeds shall be paid out by the Board of Liquidation, City Debt, solely for the purposes provided in this Section upon warrants or drafts on the Board of Liquidation, City Debt, by the appropriate officials of the city and the treasurer of the district.

H. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

I. Miscellaneous provisions. It is the purpose and intent of this Section that any additional security patrols, public or private, provided by the district shall be supplemental to and not in lieu of personnel and services provided in the district by the New Orleans Police Department.

Acts 2005, No. 77, §1, eff. June 21, 2005.



RS 33:9091.11 - Hurstville Security and Neighborhood Improvement District

§9091.11. Hurstville Security and Neighborhood Improvement District

A. Creation. There is hereby created within the parish of Orleans, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Hurstville Security and Neighborhood Improvement District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The boundaries of the district shall be that area within and including the following perimeter streets and avenues: Magazine Street (both sides) from Valmont Street to Nashville Avenue (downtown side only), to Hurst Street (river side only), to Arabella Street (downtown side only), to St. Charles Avenue (lake side only), including the parcel at the corner of the river side of St. Charles Avenue and the downtown side of Arabella Street, to Nashville Avenue (downtown side only), to Loyola Avenue (both sides), to Octavia Street (both sides), to Liberty Street (both sides), to Jefferson Avenue (uptown side only), to Prytania Street (excluding all municipal numbers in this portion of Prytania Street), to Valmont Street (both sides), to Magazine Street.

C. Purpose. The district is established for the purpose of promoting and encouraging security in the area included within the district and promoting and encouraging the beautification and overall betterment of the district.

D. Governance. (1) The district shall be governed by a nine-member board of commissioners, referred to in this Section as the "board". The board shall be composed as follows:

(a) The president of the Hurstville Neighborhood Association, Inc., referred to in this Section as the "association".

(b) The board of directors of the association shall appoint four members.

(c) The mayor of the city of New Orleans shall appoint one member from a list of nominations submitted by the association.

(d) The member of the governing authority of the city of New Orleans whose council district encompasses all or the greater portion of the area of the district shall appoint one member from a list of nominations submitted by the association.

(e) The member of the Louisiana House of Representatives whose district encompasses all or the greater portion of the area of the district shall appoint one member from a list of nominations submitted by the association.

(f) The member of the Louisiana Senate whose district encompasses all or the greater portion of the area of the district shall appoint one member from a list of nominations submitted by the association.

(2) All members of the board shall be residents of the district.

(3)(a) Board members serving pursuant to Subparagraphs (1)(b) through (f) of this Subsection shall serve four-year terms after initial terms as provided in this Subparagraph. Two members shall serve initial terms of one year; two shall serve initial terms of two years; two shall serve initial terms of three years; and two shall serve initial terms of four years, as determined by lot at the first meeting of the board.

(b) The member serving pursuant to Subparagraph (1)(a) of this Subsection shall serve during his term of office as president of the association.

(c) Any vacancy which occurs prior to the expiration of the terms for which a member of the board has been appointed shall be filled for the remainder of the unexpired term in the same manner as the original appointment. Board members shall be eligible for reappointment.

(4) The board shall elect from its members a chairman, a vice chairman, a secretary-treasurer, and such other officers as it may deem necessary. The duties of the officers shall be fixed by the bylaws adopted by the board.

(5) The minute books and archives of the district shall be maintained by the secretary-treasurer of the board. The monies, funds, and accounts of the district shall be in the official custody of the board.

(6) The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. Rules and regulations of the board relative to the notice and conduct of meetings shall conform to applicable law, including, if applicable, R.S. 42:11 et seq., relative to open meetings. The board shall hold regular meetings as shall be provided for in the bylaws and may hold special meetings at such times and places within the district as may be prescribed in the bylaws.

(7) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available through the secretary-treasurer of the board.

(8) Each member of the board shall have one vote, and the vote of a majority of the members of the board present and voting, a quorum being present, shall be required to decide any question upon which the board takes action.

(9) The members of the board shall serve without compensation but shall be reimbursed for their reasonable out-of-pocket expenses directly related to the governance of the district.

E. Powers and duties. The district, acting through its board, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection H of this Section.

(4) To enter into contracts with individuals or entities, private or public.

(5) To provide or enhance security patrols in the district, to provide for improved lighting, signage, or matters relating to the security of the district, to provide for the beautification of and improvements for the district, or to provide generally for the overall betterment of the district.

(6) To enter into contracts and agreements with one or more other districts for the joint security, improvement, or betterment of all participating districts.

(7) To provide for such services and make such expenditures as the board deems proper for the upkeep of the district.

(8) To acquire or lease items and supplies which the board deems instrumental to achieving the purposes of the district.

(9) To acquire, lease, insure, and sell real property within the boundaries of the district in accordance with district plans.

(10) To procure and maintain liability insurance against any personal or legal liability of a board member that may be asserted or incurred based upon his service as a member of the board or that may arise as a result of his actions taken within the scope and discharge of his duties as a member of the board.

(11) To perform or have performed any other function or activity necessary or appropriate to carry out the purposes of the district or for the overall betterment of the district.

F. Parcel fee. The governing authority of the city of New Orleans is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection.

(1) The amount of the fee shall be as requested by duly adopted resolution of the board. The fee shall be a flat fee per improved parcel of land not to exceed five hundred dollars per year for each improved parcel for calendar year 2008, provided that the maximum shall be increased by twenty-five dollars per year for each calendar year after 2008.

(2) The fee shall be imposed on each improved parcel located within the district except as provided in Paragraph (4) of this Subsection.

(a) For purposes of this Section, "parcel" means a lot, a subdivided portion of ground, an individual tract, or a "condominium parcel" as defined in R.S. 9:1121.103.

(b) The owner of each parcel shall be responsible for payment of the fee.

(3)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district who vote on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. The amount of the fee may be changed by duly adopted resolution of the board, not to exceed the maximum amount authorized as provided in this Subsection. No other election shall be required except as provided by this Paragraph.

(b) Repealed by Acts 2013, No. 49, §2, eff. May 29, 2013.

(c) If approved, the fee shall expire on December 31, 2022, but the fee may be renewed if approved by a majority of the registered voters of the district voting on the proposition at an election as provided in Subparagraph (a) of this Paragraph. Any election to authorize the renewal of the fee shall be held at the same time as a regularly scheduled election in the city of New Orleans. If the fee is renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed eight years.

(4)(a) No fee shall be imposed upon any parcel whose owner qualified for the special assessment level provided by Article VII, Section 18(G)(1) of the Constitution of Louisiana.

(b) No fee shall be imposed on any parcel on which sits only an uninhabitable accessory building that provides storage and parking to a detached residential building located on another parcel in the district and that cannot be converted for commercial use because any such conversion is prohibited by the local zoning ordinances in the parish of Orleans. Both the parcel on which the accessory building sits and the parcel on which the residential building sits shall be owned by the same person for this Subparagraph to apply.

(5) The fee shall be collected at the same time and in the same manner as ad valorem taxes on property subject to taxation by the city are collected.

(6) Any parcel fee which is unpaid shall be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(7)(a) The proceeds of the fee shall be used solely and exclusively for the purpose and benefit of the district; however, the city may retain one percent of the amount collected as a collection fee.

(b) The city of New Orleans shall remit to the district all amounts collected not more than sixty days after collection.

G. Additional Contributions. The district is authorized to solicit and accept additional voluntary contributions and grants to further the purposes of the district.

H. Budget. (1) The board shall adopt an annual budget in accordance with the Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

I. Miscellaneous. It is the purpose and intent of this Section that any additional security patrols, public or private, or any other security or other services or betterments provided by the district shall be supplemental to and not be in lieu of personnel and services to be provided in the district by the state or the city of New Orleans or their departments or agencies or by other political subdivisions.

J. Dissolution. (1) The district may be dissolved without the vote of the registered voters of the district if a majority of the area covered by the district becomes included in another district that serves similar purposes but includes additional parcels of property adjacent to the district, if approved by the affirmative vote of not less than five members of the board. If the district is dissolved in accordance with this Paragraph, the funds of the district that relate to the portion of the district that is included in the new district, together with any other funds collected by the city of New Orleans pursuant to this Section that relate to such portion of the district, shall be transferred to the new district to be used for purposes of the new district. The remaining portion of funds, if any, shall be transmitted by the board to the city of New Orleans and such funds shall be used only for law enforcement, security, improvement, and beautification purposes of the area that was formerly within the district but is not included in the new district.

(2) If the district is dissolved pursuant to Paragraph (1) of this Subsection, the authority for the imposition of the parcel fee provided in Subsection F of this Section shall cease.

K. Indemnification and Exculpation. (1) The district shall indemnify its officers and board members to the fullest extent permitted by R.S. 12:227, as fully as if the district were a nonprofit corporation governed thereby, and as may be provided in the district's bylaws.

(2) No board member or officer of the district shall be liable to the district or to any individual who resides, owns property, visits, or otherwise conducts business in the district for monetary damages for breach of his duties as a board member or officer, provided that the foregoing provision shall not eliminate or limit the liability of a board member or officer for any of the following:

(a) Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law.

(b) Any transaction from which he derived an improper personal benefit.

(3) To the fullest extent permitted by R.S. 9:2792 et seq., including R.S. 9:2792.1 through 2792.9, a person serving the district as a board member or officer shall not be individually liable for any act or omission arising out of the performance of his duties.

Acts 2007, No. 151, §1, eff. June 25, 2007; Acts 2013, No. 49, §§1, 2, eff. May 29, 2013.

NOTE: See Acts 2013, No. 49, §3 regarding continuance of tax being collected on May 29, 2013.



RS 33:9091.12 - Upper Audubon Security District

§9091.12. Upper Audubon Security District

A. Creation. There is hereby created within the parish of Orleans, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Upper Audubon Security District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The boundaries of the district shall be that area within and including the following perimeter streets, avenues, and natural boundaries: The Uptown side of Audubon Park to St. Charles Avenue (riverside only) to Broadway Street (both sides) to Magazine Street (lakeside only) and back to the Uptown side of Audubon Park.

C. Purpose. The purpose of the district shall be to aid in crime prevention and reduction by providing additional security for district residents.

D. Governance. (1) The district shall be managed by a board of commissioners, referred to in this Section as the "board". The board shall be composed as follows:

(a) The president of the Upper Audubon Association.

(b) The board of directors of the Upper Audubon Association shall appoint three members.

(c) The member of the governing authority of the city of New Orleans whose council district encompasses all or the greater portion of the area of the district shall appoint one member from a list of nominations submitted by the Upper Audubon Association.

(d) The member of the Louisiana House of Representatives whose district encompasses all or the greater portion of the area of the district shall appoint one member from a list of nominations submitted by the Upper Audubon Association.

(e) The member of the Louisiana Senate whose district encompasses all or the greater portion of the area of the district shall appoint one member from a list of nominations submitted by the Upper Audubon Association.

(2) All members of the board shall be residents of the district.

(3)(a) Board members serving pursuant to Subparagraphs (1)(b) through (e) of this Subsection shall serve four-year terms after initial terms as provided in this Subparagraph. Two members shall serve an initial term of two years; two shall serve an initial term of three years; and two shall serve an initial term of four years, as determined by lot at the first meeting of the board.

(b) The member serving pursuant to Subparagraph (1)(a) of this Subsection shall serve during his term of office as president of the Upper Audubon Association.

(c) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled for the remainder of the unexpired term in the same manner as the original appointment.

(4) The board shall elect from its members a president, a vice president, a secretary-treasurer, and such other officers as it may deem necessary. The duties of the officers shall be fixed by the bylaws adopted by the board.

(5) All members of the board shall be voting members.

(6) The minute books and archives of the district shall be maintained by the secretary-treasurer of the board. The monies, funds, and accounts of the district shall be in the official custody of the board.

(7) The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. It shall hold regular meetings as shall be provided for in the bylaws and may hold special meetings at such times and places within the district as may be prescribed in the bylaws.

(8) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available through the secretary of the board to residents of the district.

(9) The members of the board shall serve without compensation.

E. Powers and duties. The district, through its board of commissioners, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal and bylaws.

(3) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection G of this Section.

(4) To enter into contracts with individuals or entities, private or public, to provide or enhance security patrols in the district.

(5) To purchase items and supplies which the board deems instrumental to achieving the purposes of the district.

(6) To perform or have performed any other function or activity necessary for the achievement of the purposes of the district.

(7) To procure and maintain liability insurance against any personal or legal liability of a board member that may be asserted or incurred based upon his service as a member of the board or that may arise as a result of his actions taken within the scope and discharge of his duties as a member of the board.

F. Parcel fee. (1) The governing authority of the city of New Orleans is hereby authorized to impose and collect a parcel fee within the district, subject to and in accordance with the provisions of this Subsection.

(2) The amount of the fee shall be as requested by duly adopted resolution of the board. The fee shall be a flat fee per parcel of land not to exceed five hundred dollars per year for each parcel.

(3)(a) The fee shall be imposed on each parcel located within the district except as provided in Paragraph (5) of this Subsection.

(b) For purposes of this Section, "parcel" means a lot, a subdivided portion of ground, an individual tract, or a "condominium parcel" as defined in R.S. 9:1121.103.

(c) The owner of each parcel shall be responsible for payment of the fee.

(4)(a) A fee shall be imposed only after the question of its imposition has been approved by a majority of registered voters of the district voting on the proposition at an election held for that purpose in accordance with the Louisiana Election Code at the same time as a regularly scheduled primary or general election. No other election shall be required except as provided by this Paragraph.

(b) The fee shall expire at the time provided in the proposition authorizing the fee, not to exceed six years from its initial imposition, but the fee may be renewed as provided in Subparagraph (a) of this Paragraph. Any election to authorize the renewal of the fee shall be held only at the same time as the mayoral primary election for the city of New Orleans. If renewed, the term of the imposition of the fee shall be provided in the proposition authorizing such renewal, not to exceed eight years.

(5) No fee shall be imposed upon any parcel whose owner qualifies under the Louisiana Special Assessment Level pursuant to Article VII, Section 18(G)(1) of the Constitution of Louisiana.

(6)(a) The fee shall be collected in the same manner and at the same time as ad valorem taxes on property subject to taxation by the city are levied and collected.

(b) Any fee which is unpaid shall be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(7) The proceeds of such fee shall be used solely and exclusively for the purpose and the benefit of the district; however, the city may retain one percent of the amount collected as a collection fee.

G. Budget. (1) The board shall adopt an annual budget in accordance with the Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

H. Miscellaneous provisions. It is the purpose and intent of this Section that any additional security patrols, public or private, provided by the district shall be supplemental to and not in lieu of personnel and services provided in the district by the New Orleans Police Department.

Acts 2008, No. 833, §1, eff. July 9, 2008.



RS 33:9091.13 - Maple Area Residents Security Tax District

§9091.13. Maple Area Residents Security Tax District

A. Creation. There is hereby created within the parish of Orleans, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Maple Area Residents Security Tax District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The boundaries of the district shall be that area within and including the following perimeter streets and avenues: the middle of South Carrollton Avenue to Willow Street, the middle of Willow Street to Audubon Street, the middle of Audubon Street to St. Charles Avenue, the middle of St. Charles Avenue to the middle of South Carrollton Avenue.

C. Purpose. The district is established for the purpose of promoting and encouraging security in the area included within the district and promoting and encouraging the beautification and overall betterment of the district.

D. Governance. (1) The district shall be governed by a nine-member board of commissioners, referred to in this Section as the "board". The board shall be composed as follows:

(a) The president of the Maple Area Residents, Inc., referred to in this Section as the "association".

(b) The board of directors of the association shall appoint four members.

(c) The mayor of the city of New Orleans shall appoint one member from a list of nominations submitted by the association.

(d) The member of the governing authority of the city of New Orleans whose council district encompasses all or the greater portion of the area of the district shall appoint one member from a list of nominations submitted by the association.

(e) The member of the Louisiana House of Representatives whose district encompasses all or the greater portion of the area of the district shall appoint one member from a list of nominations submitted by the association.

(f) The member of the Louisiana Senate whose district encompasses all or the greater portion of the area of the district shall appoint one member from a list of nominations submitted by the association.

(2) All members of the board shall own immovable property or be a registered voter within the district.

(3)(a) Board members serving pursuant to Subparagraphs (1)(b) through (f) of this Subsection shall serve four-year terms after initial terms as provided in this Subparagraph. Two members shall serve initial terms of one year; two shall serve initial terms of two years; two shall serve initial terms of three years; and two shall serve initial terms of four years, as determined by lot at the first meeting of the board.

(b) The member serving pursuant to Subparagraph (1)(a) of this Subsection shall serve during his term of office as president of the association.

(c) Any vacancy which occurs prior to the expiration of the terms for which a member of the board has been appointed shall be filled for the remainder of the unexpired term in the same manner as the original appointment. Board members shall be eligible for reappointment.

(4) The board shall elect from its members a chairman, a vice chairman, a secretary-treasurer, and such other officers as it may deem necessary. The duties of the officers shall be fixed by the bylaws adopted by the board.

(5) The minute books and archives of the district shall be maintained by the secretary-treasurer of the board. The monies, funds, and accounts of the district shall be in the official custody of the board.

(6) The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. Rules and regulations of the board relative to the notice and conduct of meetings shall conform to applicable law, including, if applicable, R.S. 42:11 et seq., relative to open meetings. The board shall hold regular meetings as shall be provided for in the bylaws and may hold special meetings at such times and places within the district as may be prescribed in the bylaws.

(7) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available through the secretary-treasurer of the board.

(8) Each member of the board shall have one vote, and the vote of a majority of the members of the board present and voting, a quorum being present, shall be required to decide any question upon which the board takes action.

(9) The members of the board shall serve without compensation but shall be reimbursed for their reasonable out-of-pocket expenses directly related to the governance of the district.

E. Powers and duties. The district, acting through its board, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection H of this Section.

(4) To enter into contracts with individuals or entities, private or public.

(5) To provide or enhance security patrols in the district, to provide for improved lighting, signage, or matters relating to the security of the district, to provide for the beautification of and improvements for the district, or to provide generally for the overall betterment of the district.

(6) To enter into contracts and agreements with one or more other districts for the joint security, improvement, or betterment of all participating districts.

(7) To provide for such services and make such expenditures as the board deems proper for the upkeep of the district.

(8) To acquire or lease items and supplies which the board deems instrumental to achieving the purposes of the district.

(9) To acquire, lease, insure, and sell immovable property within the boundaries of the district in accordance with district plans.

(10) To procure and maintain liability insurance against any personal or legal liability of a board member that may be asserted or incurred based upon his service as a member of the board or that may arise as a result of his actions taken within the scope and discharge of his duties as a member of the board.

(11) To perform or have performed any other function or activity necessary or appropriate to carry out the purposes of the district or for the overall betterment of the district.

F. Parcel fee. (1) The governing authority of the city of New Orleans is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection.

(2) The amount of the fee shall be as requested by duly adopted resolution of the board. The fee shall be a flat fee per improved parcel of land not to exceed four hundred dollars per year for each improved parcel for calendar year 2009; however, the maximum shall be increased twenty-five dollars per year for each calendar year after 2009.

(3) The fee shall be imposed on each improved parcel located within the district except as provided in Paragraph (5) of this Subsection.

(a) For purposes of this Section, "parcel" means a lot, a subdivided portion of ground, an individual tract, or a "condominium parcel" as defined in R.S. 9:1121.103.

(b) The owner of each parcel shall be responsible for payment of the fee.

(4)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district who vote on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. The amount of the fee may be changed by duly adopted resolution of the board, not to exceed the maximum amount authorized as provided in this Subsection. No other election shall be required except as provided by this Paragraph.

(b) The initial election on the question of the imposition of the fee shall be held at the same time as a regularly scheduled election in the city of New Orleans.

(c) If approved, the fee shall expire on December 31, 2014, but the fee may be renewed if approved by a majority of the registered voters of the district voting on the proposition at an election as provided in Subparagraph (a) of this Paragraph. Any election to authorize the renewal of the fee shall be held only at the same time as the mayoral primary election for the city of New Orleans. If the fee is renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed eight years.

(5) No fee shall be imposed upon any parcel whose owner qualified for the special assessment level provided by Article VII, Section 18(G)(1) of the Constitution of Louisiana.

(6) The fee shall be collected at the same time and in the same manner as ad valorem taxes on property subject to taxation by the city are collected.

(7) Any parcel fee which is unpaid shall be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(8)(a) The proceeds of the fee shall be used solely and exclusively for the purpose and benefit of the district; however, the city may retain one percent of the amount collected as a collection fee.

(b) The city of New Orleans shall remit to the district all amounts collected not more than sixty days after collection.

G. Additional contributions. The district is authorized to solicit and accept additional voluntary contributions and grants to further the purposes of the district.

H. Budget. (1) The board shall adopt an annual budget in accordance with the Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

I. Miscellaneous. It is the purpose and intent of this Section that any additional security patrols, public or private, or any other security or other services or betterments provided by the district shall be supplemental to and not be in lieu of personnel and services to be provided in the district by the state or the city of New Orleans or its departments or agencies or by other political subdivisions.

J. Dissolution. (1) The district may be dissolved without the vote of the registered voters of the district if a majority of the area covered by the district becomes included in another district that serves similar purposes but includes additional parcels of property adjacent to the district, if approved by the affirmative vote of not less than five members of the board. If the district is dissolved in accordance with this Paragraph, the funds of the district that relate to the portion of the district that is included in the new district, together with any other funds collected by the city of New Orleans pursuant to this Section that relate to such portion of the district, shall be transferred to the new district to be used for purposes of the new district. The remaining portion of funds, if any, shall be transmitted by the board to the city of New Orleans and such funds shall be used only for law enforcement, security, improvement, and beautification purposes of the area that was formerly within the district but is not included in the new district.

(2) If the district is dissolved pursuant to Paragraph (1) of this Subsection, the authority for the imposition of the parcel fee provided in Subsection F of this Section shall cease.

K. Indemnification and exculpation. (1) The district shall indemnify its officers and board members to the fullest extent permitted by R.S. 12:227, as fully as if the district were a nonprofit corporation governed thereby, and as may be provided in the district's bylaws.

(2) No board member or officer of the district shall be liable to the district or to any individual who resides, owns property, visits, or otherwise conducts business in the district for monetary damages for breach of his duties as a board member or officer, provided that the foregoing provision shall not eliminate or limit the liability of a board member or officer for any of the following:

(a) Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law.

(b) Any transaction from which he derived an improper personal benefit.

(3) To the fullest extent permitted by R.S. 9:2792 et seq., including R.S. 9:2792.1 through 2792.9, a person serving the district as a board member or officer shall not be individually liable for any act or omission arising out of the performance of his duties.

Acts 2008, No. 866, §1, eff. July 9, 2008.



RS 33:9091.14 - Mid-City Security District

§9091.14. Mid-City Security District

A. Creation. There is hereby created within the parish of Orleans, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Mid-City Security District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The boundaries of the district shall be that area within and including the following perimeter: Tulane Avenue (both sides), Interstate 10 (interior side), City Park Avenue (interior side), West Moss Street (interior side), Orleans Avenue (both sides), and North Broad Street and South Broad Street (both sides).

C. Purpose. The district is established for the purpose of promoting and encouraging security in the area included within the district.

D. Governance. (1) The district shall be governed by a five-member board of commissioners, referred to in this Section as the "board". The board shall be composed as follows:

(a) The Mid-City Neighborhood Organization shall appoint four members, one of whom shall be from the City Park Triangle.

(b) The Parkview Neighborhood Association shall appoint one member.

(2) All members appointed pursuant to Paragraph (1) of this Subsection shall be qualified voters and residents of the district.

(3) Board members appointed pursuant to Paragraph (1) of this Subsection shall serve three-year terms.

(4) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled for the remainder of the unexpired term in the same manner as the original appointment. Board members shall be eligible for reappointment; however, board members shall serve for no more than two consecutive three-year terms. A board member shall be eligible for reappointment to the commission two years from the date of expiration of his second term.

(5) The board shall elect from its members a chairman, a vice chairman, a secretary-treasurer, and such other officers as it may deem necessary. The duties of the officers shall be fixed by the bylaws adopted by the board.

(6) The minute books and archives of the district shall be maintained by the secretary-treasurer of the board. The monies, funds, and accounts of the district shall be in the official custody of the board.

(7) The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. Rules and regulations of the board relative to the notice and conduct of meetings shall conform to applicable law, including, if applicable, R.S. 42:11 et seq., relative to open meetings. The board shall hold regular meetings as shall be provided for in the bylaws and may hold special meetings at such times and places within the district as may be prescribed in the bylaws.

(8) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available through the secretary-treasurer of the board.

(9) The members of the board shall serve without compensation but shall be reimbursed for reasonable out-of-pocket expenses directly related to the governance of the district.

E. Powers and duties. The district shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection G of this Section.

(4) To enter into contracts with individuals or entities, private or public.

(5) To provide or enhance security patrols in the district, and to provide for improved lighting, signage, or matters relating to the security of the district.

(6) To enter into contracts and agreements with one or more other districts for the joint security, improvement, or betterment of all participating districts.

(7) To provide for such services and make such expenditures as the board deems proper for the upkeep of the district.

(8) To acquire or lease items and supplies which the board deems instrumental to achieving the purposes of the district.

(9) To acquire, lease, insure, and sell real property within the boundaries of the district in accordance with district plans.

(10) To perform or have performed any other function or activity necessary or appropriate to carry out the purposes of the district.

F. Parcel fee. The governing authority of the city of New Orleans may impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection.

(1) The amount of the fee shall be as requested by duly adopted resolution of the board. For improved residential parcels, the fee shall be a flat fee per parcel of land not to exceed two hundred fifty dollars per year for each improved residential parcel. For improved residential parcels subject to a special assessment level pursuant to La. Const. Article VII, Section 18(G), the fee shall be a flat fee per parcel of land not to exceed one hundred and fifty dollars per year. For commercial parcels, the fee shall be a flat fee per parcel of land not to exceed three hundred seventy-five dollars for each improved commercial parcel. Any improved parcel consisting of both commercial and residential uses shall be considered commercial for purposes of this Section.

(2) The fee shall be imposed on each improved parcel located within the district.

(a) For purposes of this Section, "parcel" means a lot, a subdivided portion of ground, an individual tract, or a "condominium parcel" as defined in R.S. 9:1121.103.

(b) The owner of each parcel shall be responsible for payment of the fee.

(3)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district who vote on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. The amount of the fee may be changed by duly adopted resolution of the board, not to exceed the maximum amount authorized by this Subsection. No other election shall be required except as provided by this Paragraph.

(b) The initial election on the question of the imposition of the fee shall be held at the same time as a regularly scheduled election in the city of New Orleans.

(c) If approved, the fee shall expire on December 31, 2014, but the fee may be renewed if approved by a majority of the registered voters of the district voting on the proposition at an election as provided in Subparagraph (a) of this Paragraph. Any election to authorize the renewal of the fee shall be held at the same time as a regularly scheduled municipal, state, or federal election. If the fee is renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed eight years.

(4) The fee shall be collected at the same time and in the same manner as ad valorem taxes on property subject to taxation by the city are collected.

(5) Any parcel fee which is unpaid shall be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(6)(a) The proceeds of the fee shall be used solely and exclusively for the purpose and benefit of the district; however, the city may retain one percent of the amount collected as a collection fee.

(b) The city of New Orleans shall remit to the district all amounts collected not more than sixty days after collection.

G. Budget. (1) The board shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

H. Miscellaneous. (1) It is the purpose and intent of this Section that any additional security patrols, public or private, or any other security or other services or betterments provided by the district shall be supplemental to and not be in lieu of personnel and services to be provided in the district by the state or the city of New Orleans or their departments or agencies or by other political subdivisions.

(2) If the district ceases to exist, all funds of the district shall be transmitted by the board to the city of New Orleans, and such funds, together with any other funds collected by the city of New Orleans pursuant to this Section, shall be maintained in a separate account by the city and shall be used only to promote, encourage, and enhance the security of the area included in the district.

Acts 2008, No. 925, §1, eff. July 15, 2008; Acts 2014, No. 767, §1, eff. June 19, 2014.



RS 33:9091.15 - Oak Island Neighborhood Improvement District

§9091.15. Oak Island Neighborhood Improvement District

A. Creation. There is hereby created within the parish of Orleans, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Oak Island Neighborhood Improvement District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The boundaries of the district shall be that area within and including the following perimeter streets and avenues: Michoud Blvd., from Adventure Dr. to Expedition Dr. (both sides), to Explorer Ave., to Voyageur Dr. and Voyageur Ct. (both sides), to Horizon Dr. (both sides) to Pierre Ct. (both sides). Also Michoud Blvd; to W. Cavelier Dr. (both sides), to Trapper Ct. (both sides), to St. Marie Ct. (both sides) and N. Cavelier Dr. (both sides).

C. Purpose. The district is established for the purpose of promoting and encouraging security in the area included within the district and promoting and encouraging the beautification and overall betterment of the district.

D. Governance. (1) The district shall be governed by a seven-member board of commissioners, referred to in this Section as the "commission". The president of the Oak Island Neighborhood Association or his designee shall serve as a member and six additional members shall be appointed by the board of directors of the Oak Island Neighborhood Association.

(2) All commissioners shall be residents of the district.

(3)(a) Commissioners appointed by the board of directors of the Oak Island Neighborhood Association shall serve two-year terms.

(b) The president of the Oak Island Neighborhood Association or his designee shall serve during his term of office.

(c) Any vacancy which occurs prior to the expiration of the terms for a commissioner shall be filled for the remainder of the unexpired term in the same manner as the original appointment. Commissioners shall be eligible for reappointment.

(4) The commission shall elect from its members a chairman, a vice chairman, a secretary-treasurer, and such other officers as it may deem necessary. The duties of the officers shall be fixed by the bylaws adopted by the board.

(5) The minute books and archives of the district shall be maintained by the secretary-treasurer of the commission. The monies, funds, and accounts of the district shall be in the official custody of the commission.

(6) The commission shall adopt such rules, regulations, and bylaws as it deems necessary or advisable for conducting its business affairs. Rules and regulations of the commission relative to the notice and conduct of meetings shall conform to applicable law, including R.S. 42:11 et seq., relative to open meetings. The commission shall hold regular meetings as shall be provided for in the bylaws and may hold special meetings at such times and places within the district as may be prescribed in the bylaws.

(7) A majority of the members of the commission shall constitute a quorum for the transaction of business. The commission shall keep minutes of all meetings and shall make them available through the secretary-treasurer of the commission.

(8) Each member of the commission shall have one vote, and the vote of a majority of the members of the commission present and voting, a quorum being present, shall be required to decide any question upon which the commission takes action.

(9) The members of the commission shall serve without compensation but shall be reimbursed for their reasonable out-of-pocket expenses directly related to the governance of the district.

E. Powers and duties. The district, acting through its commission, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection H of this Section.

(4) To enter into contracts with individuals or entities, private or public.

(5) To provide or enhance security patrols in the district, to provide for improved lighting, signage, or matters relating to the security of the district, to provide for the beautification of and improvements for the district, or to provide generally for the overall betterment of the district.

(6) To enter into contracts and agreements with one or more other districts for the joint security, improvement, or betterment of all participating districts.

(7) To provide for such services and make such expenditures as the board deems proper for the upkeep of the district.

(8) To acquire or lease items and supplies which the board deems instrumental to achieving the purposes of the district.

(9) To acquire, lease, insure, and sell real property within the boundaries of the district in accordance with district plans.

(10) To procure and maintain liability insurance against any personal or legal liability of a commissioner that may be asserted or incurred based upon his service as a member of the commission or that may arise as a result of his actions taken within the scope and discharge of his duties as a member of the commission.

(11) To perform or have performed any other function or activity necessary or appropriate to carry out the purposes of the district or for the overall betterment of the district.

F. Parcel fee. The governing authority of the city of New Orleans is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection.

(1) The amount of the fee shall be as requested by duly adopted resolution of the commission. The fee shall be a flat fee per improved parcel of land not to exceed one hundred fifty dollars per year for each improved parcel for calendar year 2015; however, the maximum may be increased by twenty-five dollars per year for each calendar year after 2015.

(2) The fee shall be imposed on each improved parcel located within the district except as provided in Paragraph (4) of this Subsection.

(a) For purposes of this Section, "parcel" means a lot, a subdivided portion of ground, an individual tract, or a "condominium parcel" as defined in R.S. 9:1121.103.

(b) The owner of each parcel shall be responsible for payment of the fee.

(3)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district who vote on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. No less than thirty days prior to any election held to approve such parcel fee, the board of commissioners shall mail notification of the upcoming election to each registered voter of the district and to the owner of a parcel located in the district if the owner is not a registered voter of the district. The amount of the fee may be changed by duly adopted resolution of the commission, not to exceed the maximum amount authorized as provided in this Subsection. No other election shall be required except as provided by this Paragraph.

(b) The initial election on the question of the imposition of the fee shall be held at the same time as a regularly scheduled election in the city of New Orleans.

(c) If approved, the fee shall expire ten years after its levy, but the fee may be renewed if approved by a majority of the registered voters of the district voting on the proposition at an election as provided in Subparagraph (a) of this Paragraph. Any election to authorize the renewal of the fee shall be held for that purpose in accordance with the Louisiana Election Code. If the fee is renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed ten years.

(4) No fee shall be imposed upon any parcel whose owner qualified for the special assessment level provided by Article VII, Section 18(G)(1) of the Constitution of Louisiana.

(5) The fee shall be collected at the same time and in the same manner as ad valorem taxes on property subject to taxation by the city are collected.

(6) Any parcel fee which is unpaid shall be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(7)(a) The proceeds of the fee shall be used solely and exclusively for the purpose and benefit of the district; however, the city may retain one percent of the amount collected as a collection fee.

(b) The city of New Orleans shall remit to the district all amounts collected not more than sixty days after collection.

G. Additional contributions. The district is authorized to solicit and accept additional voluntary contributions and grants to further the purposes of the district.

H. Budget. (1) The commission shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

I. Miscellaneous. It is the purpose and intent of this Section that any additional security patrols, public or private, or any other security or other services or betterments provided by the district shall be supplemental to and not be in lieu of personnel and services to be provided in the district by the state or the city of New Orleans or their departments or agencies or by other political subdivisions.

J. Dissolution. (1) The district may be dissolved without the vote of the registered voters of the district if a majority of the area covered by the district becomes included in another district that serves similar purposes but includes additional parcels of property adjacent to the district, if approved by the affirmative vote of not less than five members of the commission. If the district is dissolved in accordance with this Paragraph, the funds of the district that relate to the portion of the district that is included in the new district, together with any other funds collected by the city of New Orleans pursuant to this Section that relate to such portion of the district, shall be transferred to the new district to be used for purposes of the new district. The remaining portion of funds, if any, shall be transmitted by the commission to the city of New Orleans and such funds shall be used only for law enforcement, security, improvement, and beautification purposes of the area that was formerly within the district but is not included in the new district.

(2) If the district is dissolved pursuant to Paragraph (1) of this Subsection, the authority for the imposition of the parcel fee provided in Subsection F of this Section shall cease.

K. Indemnification and exculpation. (1) The district shall indemnify its officers and commissioners to the fullest extent permitted by R.S. 12:227, as fully as if the district were a nonprofit corporation governed thereby, and as may be provided in the district's bylaws.

(2) No commissioner or officer of the district shall be liable to the district or to any individual who resides, owns property, visits, or otherwise conducts business in the district for monetary damages for breach of his duties as a commissioner or officer, provided that the foregoing provision shall not eliminate or limit the liability of a commissioner or officer for any of the following:

(a) Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law.

(b) Any transaction from which he derived an improper personal benefit.

(3) To the fullest extent permitted by R.S. 9:2792 et seq., including R.S. 9:2792.1 through 2792.9, a person serving the district as a commissioner or officer shall not be individually liable for any act or omission arising out of the performance of his duties.

Acts 2009, No. 395, §1; Acts 2010, No. 430, §1, eff. July 1, 2010; Acts 2014, No. 474, §1, eff. June 4, 2014; Acts 2015, No. 247, §1, eff. June 29, 2015.



RS 33:9091.16 - Seabrook Neighborhood Improvement and Security District

§9091.16. Seabrook Neighborhood Improvement and Security District

A. Creation. There is hereby created within the parish of Orleans, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Seabrook Neighborhood Improvement and Security District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The district shall be comprised of the area of the parish of Orleans lying within the following perimeter: Filmore Avenue, Leon C. Simon Boulevard, St. Roch Avenue, and Peoples Avenue.

C. Purpose. The district is established for the primary object and purpose of promoting and encouraging the beautification, security, and overall betterment of the district.

D. Governance. (1) The district shall be governed by a board of commissioners, referred to in this Section as the "board", consisting of members as follows:

(a) The president of the Seabrook Neighborhood Homeowners Association, referred to in this Section as the "association".

(b) The governing board of the association shall appoint four members, all of whom shall be members of the association.

(2) Members shall be residents and qualified voters of the district.

(3)(a) Board members serving pursuant to Subparagraph (1)(b) of this Subsection shall serve three-year terms after serving initial terms as follows: two members shall serve initial terms of one year, one member shall serve two years, and one member shall serve three years, as determined by lot at the first meeting of the board.

(b) The president of the association shall serve on the board during his term of office.

(4) Vacancies resulting from the expiration of a term or for any other reason shall be filled for the remainder of the unexpired term in the manner of the original appointment.

(5) The members of the board shall select from among themselves a president and such other officers as they deem appropriate. The responsibilities and terms of the officers shall be as provided by the bylaws of the board.

(6) The members of the board shall serve without compensation.

E. Powers and duties. The district, acting through its board of commissioners, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection G of this Section.

(4) To enter into contracts with individuals or entities, private or public, for the provision of security patrols in the district.

(5) To purchase items and supplies which the board deems instrumental to achieving the purpose of the district.

(6) To perform or have performed any other function or activity necessary for the achievement of the purpose of the district.

F. Parcel fee. The governing authority of the city of New Orleans is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection:

(1) The amount of the fee shall be as requested by duly adopted resolution of the board. The fee shall be a flat fee per improved parcel of land not to exceed two hundred dollars per year for each parcel; however, the parcel fee on an improved parcel shall not exceed one hundred dollars per year if any owner of the parcel is sixty-five years of age or older or has been a full-time active duty member of the armed forces of the United States for three consecutive years.

(2)(a) The fee shall be imposed on each parcel located within the district.

(b) For purposes of this Section, "parcel" means a lot, a subdivided portion of ground, an individual tract, or a "condominium parcel" as defined in R.S. 9:1121.103.

(c) The owner of each parcel shall be responsible for payment of the fee.

(3)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district who vote on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. The amount of the fee may be changed by duly adopted resolution of the board, not to exceed the maximum amount authorized in this Subsection. No other election shall be required except as provided by this Paragraph.

(b) If approved, the fee shall expire on December 31, 2018, but the fee may be renewed if approved by a majority of the registered voters of the district voting on the proposition at an election as provided in Subparagraph (a) of this Paragraph. If the fee is renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed eight years.

(4) The fee shall be collected at the same time and in the same manner as ad valorem taxes on property subject to taxation by the city are collected.

(5) Any parcel fee which is unpaid shall be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(6)(a) The proceeds of the fee shall be used solely and exclusively for the purpose and benefit of the district; however, the city may retain one percent of the amount collected as a collection fee.

(b) The city of New Orleans shall remit to the district all amounts collected not more than sixty days after collection.

G. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq. The budget and all amendments shall be subject to the approval of the New Orleans City Council.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

H. Miscellaneous provisions. (1) It is the purpose and intent of this Section that the additional law enforcement or security personnel and their services provided for through the fees authorized in this Section shall be supplemental to and not in lieu of personnel and services provided in the district by the New Orleans Police Department.

(2) If the district ceases to exist, all funds of the district shall be transmitted by the board to the city of New Orleans, and such funds, together with any other funds collected by the city of New Orleans pursuant to this Section, shall be maintained in a separate account by the city and shall be used only to promote, encourage, and enhance the security, beautification, and overall betterment of the area included in the district.

Acts 2010, No. 230, §1, eff. June 17, 2010; Acts 2014, No. 183, §1, eff. May 22, 2014.

NOTE: See Acts 2014, No. 183, §2, relative to terms of board members and §3 relative to levy of existing parcel fee and parcel fee authorized by Act.



RS 33:9091.17 - Broadmoor Neighborhood Improvement District

§9091.17. Broadmoor Neighborhood Improvement District

A. Creation. There is hereby created within the parish of Orleans, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Broadmoor Neighborhood Improvement District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The district shall be composed of that area within and including the following perimeter streets and avenues: beginning at the intersection of Nashville Ave. and S. Claiborne Ave. proceeding along Nashville Ave. to its intersection with Fontainebleau Dr., along Fontainebleau Dr. to its intersection with Octavia St., along Octavia St. to its intersection with S. Jefferson Davis Parkway, along S. Jefferson Davis Parkway to its intersection with Washington Ave., then along Washington Ave. to where it turns into Toledano St. and then along Toledano St. to its intersection with S. Claiborne Ave. and back to the intersection of S. Claiborne Ave. and Nashville Ave.

C. Purpose. The district is established for the purpose of promoting quality of life initiatives of the Broadmoor Improvement Association (BIA) that cater to residents living in the area included within the district and encouraging the beautification and overall benefit of the district as defined in the Redevelopment Plan for Broadmoor.

D. Board composition. (1) The district shall be governed by the nine-member elected BIA board and up to four board members to be appointed pursuant to the BIA's bylaws, referred to in this Section as the "board".

(2)(a) Until the term commencing on January 1, 2017, three board members shall be elected from each subgroup of the district.

(b) Elections will occur as provided in the district's bylaws.

(c) Board members shall serve two-year terms.

(d) Any vacancy which occurs prior to the expiration of the term for a board member shall be filled for the remainder of the unexpired term in the same manner as the original election. Board members shall be eligible for reelection.

(3)(a) For the term commencing on January 1, 2017, and all terms thereafter, three board members shall be elected from each subgroup of the district annually.

(b) Elections will occur as provided in the district's bylaws.

(c) Board members elected pursuant to Subparagraph (a) of this Paragraph shall be elected to initial terms as follows: a one-year term; a two-year term; and a three-year term for each subgroup. At the expiration of these initial terms of office, all subsequent board members' terms shall be three years, thereby establishing staggered board terms. Board members shall be eligible for reelection.

(d) Any vacancy which occurs prior to the expiration of the terms for a board member shall be filled for the remainder of the unexpired term in the same manner as the original election.

E. Governance. (1) The board shall elect from its members a chairman, a vice chairman, a secretary-treasurer, and such other officers as it may deem necessary. The duties of the officers shall be fixed by the bylaws adopted by the board.

(2) The minute books and archives of the district shall be maintained by the secretary-treasurer of the board. The monies, funds, and accounts of the district shall be in the official custody of the board.

(3) The board shall adopt such rules, regulations, and bylaws as it deems necessary or advisable for conducting its business affairs. Rules and regulations of the board relative to the notice and conduct of meetings shall conform to applicable law, including R.S. 42:11 et seq., relative to open meetings. The board shall hold regular meetings as shall be provided for in the bylaws and may hold special meetings at such times and places within the district as may be prescribed in the bylaws.

(4) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available through the secretary-treasurer of the board.

(5) Each member of the board shall have one vote, and the vote of a majority of the members of the board present and voting, a quorum being present, shall be required to decide any question upon which the board takes action.

(6) The members of the board shall serve without compensation but shall be reimbursed for their reasonable out-of-pocket expenses directly related to the governance of the district.

F. Powers and duties. The district, acting through its board, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection G of this Section and in accordance with a budget adopted as provided by Subsection I of this Section.

(4) To enter into contracts with individuals or entities, private or public.

(5) To provide or enhance security patrols in the district, to provide for improved lighting, signage, or matters relating to the security of the district, to provide for the beautification of and improvements for the district, or to provide generally for the overall betterment of the district as outlined in the Broadmoor Redevelopment Plan.

(6) To enter into contracts and agreements with one or more other districts for the joint security, improvement, or betterment of all participating districts.

(7) To provide for such services and make such expenditures as the board deems proper for the upkeep of the district.

(8) To acquire or lease items and supplies which the board deems instrumental to achieving the purposes of the district.

(9) To acquire, lease, insure, and sell real property within the boundaries of the district in accordance with district plans.

(10) To procure and maintain liability insurance against any personal or legal liability of a board member that may be asserted or incurred based upon his service as a member of the board or that may arise as a result of his actions taken within the scope and discharge of his duties as a member of the board.

(11) To perform or have performed any other function or activity necessary or appropriate to carry out the purposes of the district or for the overall betterment of the district.

G. Parcel fee. The governing authority of the city of New Orleans is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection. For purposes of this Section, a parcel is defined as a lot, a subdivided portion of ground, or an individual tract.

(1) The amount of the fee shall be as requested by duly adopted resolution of the board. The fee shall be a flat fee per improved parcel of land not to exceed two hundred dollars per year for each parcel. No fee shall be imposed upon any parcel whose owner qualifies for the special assessment level provided by Article VII, Section 18(G)(1) of the Constitution of Louisiana.

(2) The owner of each parcel located within the district shall be responsible for payment of the fee.

(3)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district who vote on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. The fee shall not be increased during the period of its initial levy.

(b) The question of the imposition of the parcel fee shall be submitted to the voters in a proposition at an election held for that purpose in accordance with the Louisiana Election Code.

(c) If approved, the initial fee shall expire on December 31, 2015, but the fee may be renewed if approved by a majority of the registered voters of the district voting on the proposition at an election as provided in Subparagraph (a) of this Paragraph. Any election to authorize the renewal of the fee shall be held for that purpose in accordance with the Louisiana Election Code. If the fee is renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed five years.

(4) The fee shall be collected at the same time and in the same manner as ad valorem taxes on property subject to taxation by the city are collected.

(5) Any parcel fee which is unpaid shall be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(6)(a) The proceeds of the fee shall be used solely and exclusively for the purpose and benefit of the district; however, the city may retain one percent of the amount collected as a collection fee.

(b) The city of New Orleans shall remit to the district all amounts collected not more than thirty days after collection.

H. Additional contributions. The district is authorized to solicit and accept additional voluntary contributions and grants to further the purposes of the district.

I. Budget. (1) The board shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

J. Miscellaneous. (1) It is the purpose and intent of this Section that any additional services or betterments provided by the district shall be supplemental to and not be in lieu of personnel and services to be provided in the district by the state or the city of New Orleans or their departments or agencies or by other political subdivisions.

(2) The district may perform or have performed any other function or activity necessary for the achievement of its primary objective of encouraging the beautification, security, and overall betterment of the area included within the district as outlined in the Broadmoor Redevelopment Plan.

K. Dissolution. (1) The district may be dissolved after the question of its dissolution has been approved by a majority of the registered voters of the district voting on the proposition at a regularly scheduled election conducted in accordance with the provisions of the Louisiana Election Code. The question may be placed on the ballot only after it has been approved by the affirmative vote of not less than five members of the district board.

(2) If and when the district ceases to exist:

(a) All funds of the district shall be transmitted by the board to the BIA and such funds, together with any other funds collected by the city of New Orleans pursuant to this Section, shall be maintained by the BIA and shall be used only for law enforcement, security, improvement, and beautification purposes of the district.

(b) The authority for the imposition of the parcel fee provided in this Section shall cease.

L. Indemnification and exculpation. (1) The district shall indemnify its officers and board members to the fullest extent permitted by R.S. 12:227, as fully as if the district were a nonprofit corporation governed thereby, and as may be provided in the district's bylaws.

(2) No board member or officer of the district shall be liable to the district or to any individual who resides, owns property, visits, or otherwise conducts business in the district for monetary damages for breach of his duties as a board member or officer, provided that the foregoing provision shall not eliminate or limit the liability of a board member or officer for any of the following:

(a) Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law.

(b) Any transaction from which he derived an improper personal benefit.

(3) To the fullest extent permitted by R.S. 9:2792 et seq., including R.S. 9:2792.1 through 2792.9, a person serving the district as a board member or officer shall not be individually liable for any act or omission arising out of the performance of his duties.

Acts 2010, No. 554, §1, eff. July 1, 2010; Acts 2015, No. 238, §1.



RS 33:9091.18 - Pressburg East Neighborhood Improvement and Security District

§9091.18. Pressburg East Neighborhood Improvement and Security District

A. Creation. There is hereby created within the parish of Orleans, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Pressburg East Neighborhood Improvement and Security District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The district shall be comprised of the area of the parish of Orleans lying within the following perimeter: bounded on the north side by the north side of Dwyer Road, bounded on the west side by the west side of Read Boulevard, bounded on the south side by the south side of Chef Menteur Highway, and bounded on the east side by a line parallel to the east side of Nighthart Street which extends in a northerly direction to its intersection with the north side of Dwyer Road and which extends in a southerly direction to its intersection with the south side of Chef Menteur Highway.

C. Purpose. The district is established for the primary object and purpose of promoting and encouraging the beautification, security, and overall betterment of the district.

D. Governance. (1) The district shall be governed by a board of commissioners, referred to in this Section as the "board", consisting of seven members as follows:

(a) The president of the Pressburg East Homeowners/Neighborhood Association, referred to this Section as the "association".

(b) The governing board of the association shall appoint three members, two of whom may be members of the board.

(c) The member of the city council of New Orleans whose district encompasses all or the greater portion of the area of the district shall appoint one member.

(d) The member of the Louisiana House of Representatives whose district encompasses all or the greater portion of the area of the district shall appoint one member.

(e) The member of the Louisiana Senate whose district encompasses all or the greater portion of the area of the district shall appoint one member.

(2) All members shall be residents and qualified voters of the district.

(3)(a) The board member serving pursuant to Subparagraph (1)(a) of this Subsection shall serve on the board during his term of office as president of the association.

(b) Board members serving pursuant to Subparagraph (1)(b) of this Subsection shall serve three-year terms after serving initial terms as follows: one member shall serve an initial term of one year, one member shall serve an initial term of two years, and one member shall serve an initial term of three years, as determined by lot at the first meeting of the board.

(c) Each member serving pursuant to Subparagraphs (1)(c) through (e) of this Subsection shall serve on the board during the term of office of his respective appointing authority.

(4) Vacancies resulting from the expiration of a term or for any other reason shall be filled for the remainder of the unexpired term in the manner of the original appointment.

(5) The members of the board shall select from among themselves a president and such other officers as they deem appropriate. The responsibilities of the officers shall be as provided by the bylaws of the board.

(6) The members of the board shall serve without compensation.

E. Powers and duties. The district, acting through its board of commissioners, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection G of this Section.

(4) To enter into contracts with individuals or entities, private or public, for the provision of security patrols in the district.

(5) To purchase items and supplies which the board deems instrumental to achieving the purpose of the district.

(6) To perform or have performed any other function or activity necessary for the achievement of the purpose of the district.

F. Parcel fee. The New Orleans City Council is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection.

(1) The amount of the fee shall be as requested by duly adopted resolution of the board. The fee shall be a flat fee per improved parcel of land not to exceed two hundred dollars per year for each parcel.

(2)(a) The fee shall be imposed on each parcel located within the district.

(b) For purposes of this Section, "parcel" means a lot, a subdivided portion of ground, an individual tract, or a "condominium parcel" as defined in R.S. 9:1121.103.

(c) The owner of each parcel shall be responsible for payment of the fee.

(3)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. The amount of the fee may be changed by duly adopted resolution of the board, not to exceed the maximum amount authorized in this Subsection. No other election shall be required except as provided by this Paragraph.

(b) If approved, the fee shall expire on December 31, 2015, but the fee may be renewed if approved by a majority of the registered voters of the district voting on the proposition at an election as provided in Subparagraph (a) of this Paragraph. If the fee is renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed eight years.

(4) The fee shall be collected at the same time and in the same manner as ad valorem taxes on property subject to taxation by the city are collected.

(5) Any parcel fee which is unpaid shall be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(6)(a) The proceeds of the fee shall be used solely and exclusively for the purpose and benefit of the district; however, the city may retain one percent of the amount collected as a collection fee.

(b) The city of New Orleans shall remit to the district all amounts collected not more than sixty days after collection.

G. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq. The budget and all amendments shall be subject to the approval of the New Orleans City Council.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

H. Miscellaneous provisions. (1) It is the purpose and intent of this Section that the additional law enforcement or security personnel and their services provided for through the fees authorized in this Section shall be supplemental to and not in lieu of personnel and services provided in the district by the New Orleans Police Department.

(2) If the district ceases to exist, all funds of the district shall be transmitted by the board to the city of New Orleans, and such funds, together with any other funds collected by the city of New Orleans pursuant to this Section, shall be maintained in a separate account by the city and shall be used only to promote, encourage, and enhance the security, beautification, and overall betterment of the area included in the district.

Acts 2011, No. 76, §1.



RS 33:9091.19 - Gentilly Terrace and Gardens Security District

§9091.19. Gentilly Terrace and Gardens Security District

A. Creation. There is hereby created within the parish of Orleans, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Gentilly Terrace and Gardens Security District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The boundaries of the district shall include all property included within the following perimeter: the east side of Elysian Fields Avenue, the south side of Filmore Avenue, the west side of Peoples Avenue, and the north side of Gentilly Boulevard.

C. Purpose. The district is established for the primary object and purpose of promoting and encouraging the security of the district.

D. Governance. (1) The district shall be managed by a seven-member board of commissioners, referred to in this Section as the "board". The board shall be composed as follows:

(a) The president of the Gentilly Terrace and Gardens Improvement Association.

(b) The governing board of the Gentilly Terrace and Gardens Improvement Association shall appoint two members.

(c) The mayor of the city of New Orleans shall appoint one member to the board from a list of nominees submitted by the Gentilly Terrace and Gardens Improvement Association.

(d) The member of the Louisiana House of Representatives whose district encompasses all or the greater portion of the area of the district shall appoint one member from a list of nominees submitted by the Gentilly Terrace and Gardens Improvement Association.

(e) The member of the Louisiana Senate whose district encompasses all or the greater portion of the area of the district shall appoint one member from a list of nominees submitted by the Gentilly Terrace and Gardens Improvement Association.

(f) The member of the governing authority of the city of New Orleans whose council district encompasses all or the greater portion of the area of the district shall appoint one member from a list of nominees submitted by the Gentilly Terrace and Gardens Improvement Association.

(2) All members of the board shall be residents and qualified voters of the district.

(3)(a) Board members serving pursuant to Subparagraphs (1)(b) through (f) of this Subsection shall serve four-year terms after initial terms as follows: one member shall serve an initial term of one year; two shall serve two years; two shall serve three years; and one shall serve four years, as determined by lot.

(b) The member serving pursuant to Subparagraph (1)(a) of this Subsection shall serve during his term of office as president of the Gentilly Terrace and Gardens Improvement Association.

(c) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled for the remainder of the unexpired term by the governing board of the Gentilly Terrace and Gardens Improvement Association. Board members are eligible for reappointment.

(4) The board shall elect from its members a chairman, a vice chairman, a secretary, a treasurer, and such other officers as it may deem necessary. The duties of the officers shall be fixed by the bylaws adopted by the board.

(5) The minute books and archives of the district shall be maintained by the secretary or the treasurer of the board. The monies, funds, and accounts of the district shall be in the official custody of the board.

(6) The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. Rules and regulations of the board relative to the notice and conduct of meetings shall conform to applicable law, including laws relative to open meetings. The board shall hold regular meetings as shall be provided for in the bylaws and may hold special meetings at such times and places within the district as may be prescribed in the bylaws.

(7) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available through the secretary of the board to residents of the district.

(8) The members of the board shall serve without compensation but shall be reimbursed for their reasonable out-of-pocket expenses directly related to the governance of the district.

(9) Each member of the board shall have one vote. The vote of a majority of the members of the board present and voting, a quorum being present, shall be required to decide any question upon which the board takes action.

E. Powers and duties. The district, acting through its board, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsections F and G of this Section and in accordance with a budget adopted as provided by Subsection H of this Section.

(4) To enter into contracts with individuals or entities, private or public.

(5) To provide or enhance security patrols in the district, to provide for improved lighting, signage, or matters relating to the security of the district.

(6) To enter into contracts and agreements with one or more other districts for the joint security, improvement, or betterment of all participating districts.

(7) To provide for such services and make such expenditures as the board deems proper for the upkeep of the district.

(8) To acquire or lease items and supplies which the board deems instrumental to achieving the purposes of the district.

(9) To procure and maintain liability insurance against any personal or legal liability of a board member that may be asserted or incurred based upon his service as a member of the board or that may arise as a result of his actions taken within the scope and discharge of his duties as a member of the board.

(10) To perform or have performed any other function or activity necessary or appropriate to carry out the purposes of the district or for the overall betterment of the district.

F. Parcel fee. The governing authority of the city of New Orleans may impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection:

(1) The amount of the fee shall be as requested by duly adopted resolution of the board. The fee shall be a flat fee not to exceed two hundred sixty dollars per parcel per year for lots zoned for residential use and three hundred sixty dollars per parcel per year for lots zoned for commercial use.

(2)(a) The fee shall be imposed on each parcel located within the district.

(b) For purposes of this Section, "parcel" means a lot, a subdivided portion of ground, an individual tract, or a "condominium parcel" as defined in R.S. 9:1121.103.

(c) The owner of each parcel shall be responsible for payment of the fee.

(3)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district who vote on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. The amount of the fee may be changed by duly adopted resolution of the board, not to exceed the maximum amount authorized by this Subsection. No other election shall be required except as provided by this Paragraph.

(b) The fee shall expire on December 31, 2015, but may be renewed if approved by a majority of the registered voters of the district voting on the proposition at an election as provided in Subparagraph (a) of this Paragraph. Any election to authorize the renewal of the fee shall be held for that purpose in accordance with the Louisiana Election Code. If the fee is renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed four years. If the fee is not renewed, the district shall cease to exist, and the provisions of this Section shall be null and void.

(4) The fee shall be collected at the same time and in the same manner as ad valorem taxes on property subject to taxation by the city are collected.

(5) Any parcel fee which is unpaid shall be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(6)(a) The proceeds of the fee shall be used solely and exclusively for the purpose and benefit of the district; however, the city may retain one percent of the amount collected as a collection fee.

(b) The city of New Orleans shall remit to the district all amounts collected not more than sixty days after collection.

G. Additional contributions. The district may solicit and accept additional voluntary contributions and grants to further the purposes of the district.

H. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

I. Miscellaneous provisions. (1) It is the purpose and intent of this Section that any additional security patrols, public or private, or any other security or other services or betterments provided by the district shall be supplemental to and not be in lieu of personnel and services to be provided in the district by the state or the city of New Orleans or their departments or agencies or by other political subdivisions.

(2) If the district ceases to exist, all funds of the district shall be transmitted by the board to the city of New Orleans, and such funds, together with any other funds collected by the city of New Orleans pursuant to this Section, shall be maintained in a separate account by the city and shall be used only to promote, encourage, and enhance the security of the area included in the district.

J. Indemnification and exculpation. (1) The district shall indemnify its officers and board members to the fullest extent permitted by R.S. 12:227, as fully as if the district were a nonprofit corporation governed thereby, and as may be provided in the district's bylaws.

(2) No board member or officer of the district shall be liable to the district or to any individual who resides, owns property, visits, or otherwise conducts business in the district for monetary damages for breach of his duties as a board member or officer, provided that the foregoing provision shall not eliminate or limit the liability of a board member or officer for any of the following:

(a) Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law.

(b) Any transaction from which he derived an improper personal benefit.

(3) To the fullest extent permitted by R.S. 9:2792 et seq., including R.S. 9:2792.1 through 2792.9, a person serving the district as a board member or officer shall not be individually liable for any act or omission arising out of the performance of his duties.

Acts 2012, No. 182, §1, eff. May 22, 2012.



RS 33:9091.20 - North Kenilworth Improvement and Security District

§9091.20. North Kenilworth Improvement and Security District

A. Creation. There is hereby created within the parish of Orleans, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the North Kenilworth Improvement and Security District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The boundaries of the district shall be that area included within the following perimeter: beginning at the intersection of Morrison Road and Malvern Drive, north along Malvern Drive to its intersection with the south side of Curran Boulevard, then east along the south side of Curran Boulevard to its intersection with Afton Drive, then south along Afton Drive to its intersection with Aberdeen Road, then west along Aberdeen Road to its intersection with Dartmoor Drive, then south along Dartmoor Drive to its intersection with Morrison Road, then west along Morrison Road to the point of beginning.

C. Purpose. The district is established for the primary object and purpose of promoting and encouraging the beautification, security, and overall betterment of the district.

D. Governance. (1) The district shall be managed by a nine-member board of commissioners, referred to in this Section as the "board". The board shall be composed as follows:

(a) The president of the North Kenilworth Homeowners Association.

(b) The board of directors of the North Kenilworth Homeowners Association shall appoint four members.

(c) The mayor of the city of New Orleans shall appoint one member to the board from a list of nominees submitted by the North Kenilworth Homeowners Association.

(d) The member of the Louisiana House of Representatives whose district encompasses all or the greater portion of the area of the district shall appoint one member from a list of nominees submitted by the North Kenilworth Homeowners Association.

(e) The member of the Louisiana Senate whose district encompasses all or the greater portion of the area of the district shall appoint one member from a list of nominees submitted by the North Kenilworth Homeowners Association.

(f) The member of the governing authority of the city of New Orleans whose council district encompasses all or the greater portion of the area of the district shall appoint one member from a list of nominees submitted by the North Kenilworth Homeowners Association.

(2) All members of the board shall be residents and qualified voters of the district.

(3)(a) Board members serving pursuant to Subparagraphs (1)(b) through (f) of this Subsection shall serve four-year terms after initial terms as provided in this Subparagraph: two members shall serve an initial term of one year; two shall serve an initial term of two years; two shall serve an initial term of three years; and two shall serve an initial term of four years, as determined by lot.

(b) The member serving pursuant to Subparagraph (1)(a) of this Subsection shall serve during his term of office as president of the North Kenilworth Homeowners Association.

(c) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled for the remainder of the unexpired term in the same manner as the original appointment. Board members shall be eligible for reappointment.

(4) The board shall elect from its members a chairman, a vice chairman, a secretary, a treasurer, and such other officers as it may deem necessary. The duties of the officers shall be fixed by the bylaws adopted by the board.

(5) The minute books and archives of the district shall be maintained by the secretary or the treasurer of the board. The monies, funds, and accounts of the district shall be in the official custody of the board.

(6) The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. Rules and regulations of the board relative to the notice and conduct of meetings shall conform to applicable law, including laws relative to open meetings. The board shall hold regular meetings as shall be provided for in the bylaws and may hold special meetings at such times and places within the district as may be prescribed in the bylaws.

(7) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available through the secretary of the board to residents of the district.

(8) The members of the board shall serve without compensation but shall be reimbursed for their reasonable out-of-pocket expenses directly related to the governance of the district.

(9) Each member of the board shall have one vote. The vote of a majority of the members of the board present and voting, a quorum being present, shall be required to decide any question upon which the board takes action.

E. Powers and duties. The district, acting through its board, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection H of this Section.

(4) To enter into contracts with individuals or entities, private or public.

(5) To provide or enhance security patrols in the district, to provide for improved lighting, signage, or matters relating to the security of the district, to provide for the improvements of the district, or to provide generally for the overall betterment of the district.

(6) To enter into contracts and agreements with one or more other districts for the joint security, improvement, or betterment of all participating districts.

(7) To provide for such services and make such expenditures as the board deems proper for the upkeep of the district.

(8) To acquire or lease items and supplies which the board deems instrumental to achieving the purposes of the district.

(9) To procure and maintain liability insurance against any personal or legal liability of a board member that may be asserted or incurred based upon his service as a member of the board or that may arise as a result of his actions taken within the scope and discharge of his duties as a member of the board.

(10) To perform or have performed any other function or activity necessary or appropriate to carry out the purposes of the district or for the overall betterment of the district.

F. Parcel fee. The governing authority of the city of New Orleans may impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection:

(1) The amount of the fee shall be as requested by duly adopted resolution of the board. The fee shall be a flat fee per parcel of land. The fee shall not exceed five hundred dollars per year.

(2)(a) The fee shall be imposed on each parcel located within the district except as provided in Paragraph (4) of this Subsection.

(b) For purposes of this Section, "parcel" means a lot, a subdivided portion of ground, an individual tract, or a "condominium parcel" as defined in R.S. 9:1121.103.

(c) The owner of each parcel shall be responsible for payment of the fee.

(3)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district who vote on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. The amount of the fee may be changed by duly adopted resolution of the board, not to exceed the maximum amount as provided in this Subsection. No other election shall be required except as provided by this Paragraph.

(b) The fee shall expire eight years after its initial levy but may be renewed if approved by a majority of the registered voters of the district voting on the proposition at an election as provided in Subparagraph (a) of this Paragraph. Any election to authorize the renewal of the fee shall be held for that purpose in accordance with the Louisiana Election Code. If the fee is renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed eight years.

(4) No fee shall be imposed upon any parcel whose owner qualifies for the special assessment level provided by Article VII, Section 18(G)(1) of the Constitution of Louisiana.

(5) The fee shall be collected at the same time and in the same manner as ad valorem taxes on property subject to taxation by the city are collected.

(6) Any parcel fee which is unpaid shall be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(7)(a) The proceeds of the fee shall be used solely and exclusively for the purpose and benefit of the district; however, the city may retain one percent of the amount collected as a collection fee.

(b) The city of New Orleans shall remit to the district all amounts collected not more than sixty days after collection.

G. Additional contributions. The district is authorized to solicit and accept additional voluntary contributions and grants to further the purposes of the district.

H. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

I. Miscellaneous provisions. It is the purpose and intent of this Section that any additional security patrols, public or private, or any other security or other services or betterments provided by the district shall be supplemental to and not be in lieu of personnel and services to be provided in the district by the state or the city of New Orleans or their departments or agencies or by other political subdivisions.

J. Indemnification and exculpation. (1) The district shall indemnify its officers and board members to the fullest extent permitted by R.S. 12:227, as fully as if the district were a nonprofit corporation governed thereby, and as may be provided in the district's bylaws.

(2) No board member or officer of the district shall be liable to the district or to any individual who resides, owns property, visits, or otherwise conducts business in the district for monetary damages for breach of his duties as a board member or officer; however, this Paragraph does not eliminate or limit the liability of a board member or officer for any of the following:

(a) Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law.

(b) Any transaction from which he derived an improper personal benefit.

(3) To the fullest extent permitted by R.S. 9:2792 et seq., including R.S. 9:2792.1 through 2792.9, a person serving the district as a board member or officer shall not be individually liable for any act or omission arising out of the performance of his duties.

Acts 2012, No. 575, §1, eff. June 7, 2012.



RS 33:9091.21 - Eastover Neighborhood Improvement and Security District

§9091.21. Eastover Neighborhood Improvement and Security District

A. Creation. There is hereby created within the parish of Orleans, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Eastover Neighborhood Improvement and Security District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. (1) The district shall be comprised of all property located in Eastover Subdivision within the following boundaries: the northern boundary is the northern boundary of the Eastover Subdivision, the southern boundary is Dwyer Road, the eastern boundary is the I-10 Service Road, and the western boundary is the Jahncke Canal.

(2) The property located at 5690 Eastover Drive shall not be included in the district as long as a sales and administration office is located on the property and the office is available to the board to conduct its business.

C. Purpose. The district is established for the primary object and purpose of promoting and encouraging the beautification, security, and overall betterment of the district.

D. Governance. (1) In order for the orderly development and effectuation of the services to be furnished by the district and to provide for the representation in the affairs of the district of those persons and interests immediately concerned with and affected by the purposes and development of the area included within the district, the affairs of the district shall be managed by the members of the Eastover Property Owner's Association's board of directors, referred to in this Section as the "board".

(2) The minute books and archives of the district shall be maintained by the board's secretary. The monies, funds, and accounts of the district shall be in the official custody of the board.

(3) The duties of the officers shall be fixed by bylaws adopted by the board. The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. It shall hold regular meetings as shall be provided in the bylaws and may hold special meetings at such times and places within the district as may be prescribed in the bylaws.

(4) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available through the board's secretary to residents of the district.

(5) The members of the board shall serve without compensation.

E. Powers and duties. The district, acting through the board, shall have the following powers and duties:

(1) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection G of this Section.

(2) To enter into contracts with individuals or entities, private or public, for the provision of security patrols in the district.

(3) To purchase items and supplies which the board deems instrumental to achieving the purpose of the district.

(4) To perform or have performed any other function or activity necessary for the achievement of the purpose of the district.

F. Parcel fee. The governing authority of the city of New Orleans is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection.

(1)(a) The amount of the fee shall be as requested by duly adopted resolution of the board. The fee shall be a flat fee per parcel of land, and the initial fee shall be sixteen hundred fifty-two dollars per year for each parcel.

(b) If multiple adjacent parcels are combined for the purpose of housing a single family dwelling, the flat fee for the combined parcel shall be calculated to be one and four tenths times the single parcel fee for two adjacent parcels and one and six tenths times the single parcel fee for three or more adjacent parcels.

(2)(a) The fee shall be imposed on each parcel located within the district.

(b) For purposes of this Section, "parcel" means a lot, a subdivided portion of ground, an individual tract, or a "condominium parcel" as defined in R.S. 9:1121.103.

(c) The owner of each parcel shall be responsible for payment of the fee.

(3)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting on the proposition at an election held for that purpose in accordance with the Louisiana Election Code.

(b) The amount of the fee may be increased or decreased by duly adopted resolution of the board if approved by a majority of the registered voters of the district voting on the proposition at an election as provided in Subparagraph (a) of this Paragraph.

(4) The fee shall be collected at the same time and in the same manner as ad valorem taxes on property subject to taxation by the city are collected.

(5) Any parcel fee which is unpaid shall be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(6)(a) The proceeds of the fee shall be used solely and exclusively for the purpose and benefit of the district; however, the city may retain one percent of the amount collected as a collection fee.

(b) The city of New Orleans shall remit to the district all amounts collected not more than sixty days after collection.

G. Budget. (1) The board shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

H. Miscellaneous provisions. (1) It is the purpose and intent of this Section that the additional law enforcement or security personnel and their services provided for through the fees authorized in this Section shall be supplemental to and not in lieu of personnel and services provided in the district by the New Orleans Police Department.

(2) If the district ceases to exist, all funds of the district shall be transmitted by the board to the city of New Orleans, and such funds, together with any other funds collected by the city of New Orleans pursuant to this Section, shall be maintained in a separate account by the city and shall be used only to promote, encourage, and enhance the security, beautification, and overall betterment of the area included in the district.

Acts 2013, No. 244, §1, eff. June 12, 2013.



RS 33:9091.22 - Fairway Estates Subdivision Improvement District

§9091.22. Fairway Estates Subdivision Improvement District

A. Creation. There is hereby created within the parish of Orleans, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Fairway Estates Subdivision Improvement District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. (1) The district shall include all of the territory within the following perimeter: beginning at the intersection of Fairway Drive and West Saint Andrews Circle then northwest on West Saint Andrews Circle (both sides) to its intersection with North Saint Andrews Circle then northeast on North Saint Andrews Circle (both sides) to its intersection with East Saint Andrews Circle then southeast on East Saint Andrews Circle (both sides) to its intersection with South Saint Andrews Circle then southwest on South Saint Andrews Circle (both sides) and continue northwest on South Saint Andrews Circle (both sides) to its intersection with West Saint Andrews Circle then northwest on West Saint Andrews Circle (both sides) to the point of beginning.

(2) The boundaries shall not include any property located on Fairway Drive.

C. Purpose. The purpose of the district shall be to aid in crime prevention by providing security for district residents and to serve the needs of the residents by funding beautification and other activities and improvements for the overall betterment of the district.

D. Governance. (1) The district shall be governed by a board of commissioners consisting of five members appointed by the governing board of the Fairway Estates Homeowners Association.

(2) All members of the board shall own property and reside within the district and shall be qualified voters of the district.

(3)(a) The terms and duties of the members of the board shall be fixed by the bylaws adopted by the board.

(b) Members shall be eligible for reappointment.

(4) Any vacancy in the membership of the board, occurring either by reason of the expiration of the term for which appointed or by reason of death, resignation, or otherwise, shall be filled in the manner of the original appointment. If the appointing authority fails to fill a vacancy within thirty days, the remaining members of the board shall appoint an interim successor to serve until the position is filled by the appointing authority.

(5) The board shall elect from its members a chairman, a vice chairman, a secretary-treasurer, and other such officers as it may deem necessary. The terms and duties of the officers shall be fixed by the bylaws adopted by the board.

(6) The members of the board shall serve without compensation but shall be reimbursed for their reasonable out-of-pocket expenses directly related to the governance of the district.

(7) The minute books and archives of the district shall be maintained by the secretary-treasurer of the board. The monies, funds, and accounts of the district shall be in the official custody of the board.

(8) The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. Rules and regulations of the board relative to the notice and conduct of meetings shall conform to applicable law. The board shall hold regular meetings as provided for in the bylaws and may hold special meetings at such times and places within the district as prescribed in the bylaws.

(9) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available through the secretary-treasurer of the board.

(10) Each member of the board shall have one vote, and the vote of a majority of the members of the board present and voting, a quorum being present, shall be required to decide any question upon which the board takes action.

(11) The domicile of the board shall be within the district.

E. Powers and duties. The district, acting through its board, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection G of this Section.

(4) To enter into contracts with individuals or entities, private or public, for the improvement of the district.

(5) To purchase items and supplies which the board deems instrumental to achieving the purposes of the district.

(6) To perform or have performed any other function or activity necessary or appropriate to carry out the purposes of the district or for the overall betterment of the district.

F. Parcel fee. The governing authority of the city of New Orleans may impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection.

(1) The amount of the fee shall be as requested by duly adopted resolution of the board. The fee shall be a flat fee per parcel of land not to exceed five hundred dollars per parcel per year.

(2)(a) The fee shall be imposed on each parcel located within the district.

(b) For purposes of this Section, "parcel" means a lot, a subdivided portion of ground, or an individual tract; however, the term "parcel" shall not include "condominium parcel" or "condominium property" as defined in R.S. 9:1121.103.

(c) The owner of each parcel shall be responsible for payment of the fee.

(3)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of registered voters of the district voting on the proposition at an election held for that purpose in accordance with the Louisiana Election Code.

(b) If approved, the initial fee shall expire on December 31, 2018, but the fee may be renewed if approved by a majority of the registered voters of the district voting on the proposition at an election as provided in Subparagraph (a) of this Paragraph. If the fee is renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed eight years.

(4) The fee shall be collected at the same time and in the same manner as ad valorem taxes on property subject to taxation by the city are collected.

(5) Any parcel fee which is unpaid shall be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(6) The city of New Orleans shall remit to the district all amounts collected not more than sixty days after collection. However, the city may retain one percent of the amount collected as a collection fee.

G. Budget. (1) The board of directors shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq. The budget and all amendments shall be subject to the approval of the New Orleans City Council.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

H. Miscellaneous provisions. If the district ceases to exist, any funds of the district shall be transmitted to the governing authority of New Orleans and shall be used for law enforcement purposes in the district.

Acts 2015, No. 321, §1.



RS 33:9091.23 - Faubourg Marigny Security and Improvement District

§9091.23. Faubourg Marigny Security and Improvement District

A. Creation. There is hereby created within the parish of Orleans, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Faubourg Marigny Security and Improvement District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The boundaries of the district shall be that area within and including the following perimeter: beginning at the intersection of Esplanade Avenue and North Peters Street proceeding along Esplanade Avenue (interior side) to its intersection with North Rampart Street, along North Rampart (interior side) to McShane Place, along McShane Place (interior side) to St. Claude Avenue, then proceeding along St. Claude Avenue (interior side) to its intersection with Press Street, then proceeding along Press Street (interior side) to its intersection with Chartres Street, then proceeding along Chartres Street (both sides) to its intersection with St. Ferdinand Street, along St. Ferdinand Street (both sides) to its intersection with North Peters Street, and along North Peters Street (both sides) back to its intersection with Esplanade Avenue.

C. Purpose. The purpose of the district shall be to aid in crime prevention by providing security for district residents and to promote quality of life initiatives for district residents by funding beautification and other activities and improvements for the overall betterment of the district.

D. Governance. (1) The district shall be governed by a board of commissioners consisting of seven members as follows:

(a) The board of directors of the Faubourg Marigny Improvement Association shall appoint three members.

(b) The member or members of the Louisiana House of Representatives who represent the area which comprises the district shall appoint one member.

(c) The member or members of the Louisiana Senate who represent the area which comprises the district shall appoint one member.

(d) The member or members of the governing authority of the city of New Orleans who represent the area which comprises the district shall appoint one member.

(e) The mayor of the city of New Orleans shall appoint one member.

(2) All members shall be qualified voters and residents of the district.

(3) Board members appointed pursuant to Subparagraph (1)(a) of this Subsection shall serve two-year terms after serving initial terms as provided in this Paragraph. One member shall serve an initial term of one year and two shall serve initial terms of two years, as determined by lot at the first meeting of the board held after such members are appointed.

(4) Each member serving pursuant to Subparagraphs (1)(b) through (e) of this Subsection shall serve on the board during the term of his respective appointing authority.

(5) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled for the remainder of the unexpired term in the same manner as the original appointment. Board members shall be eligible for reappointment.

(6) The board shall elect from its members a chairman, a vice chairman, a secretary-treasurer, and other such officers as it may deem necessary. The duties of the officers shall be fixed by the bylaws adopted by the board.

(7) The minute books and archives of the district shall be maintained by the secretary-treasurer of the board. The monies, funds, and accounts of the district shall be in the official custody of the board.

(8) The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. Rules and regulations of the board relative to the notice and conduct of meetings shall conform to applicable law. The board shall hold regular meetings as shall be provided for in the bylaws and may hold special meetings at such times and places within the district as may be prescribed in the bylaws.

(9) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available through the secretary-treasurer of the board.

(10) The members of the board shall serve without compensation but shall be reimbursed for reasonable out-of-pocket expenses directly related to the governance of the district.

E. Powers and duties. The district, acting through its board, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsections F and G of this Section and in accordance with a budget adopted as provided by Subsection H of this Section.

(4) To perform or have performed any other function or activity necessary for the achievement of the purpose of the district.

(5) To provide or enhance security patrols in the district, to provide for improved lighting, signage, or matters relating to the security of the district, to provide for the beautification of and improvements for the district, or to provide generally for the overall betterment of the district.

(6) To enter into contracts and agreements with one or more other districts for the joint security, improvement, or betterment of all participating districts.

(7) To provide for such services and make such expenditures as the board deems proper for the upkeep of the district.

(8) To acquire or lease items and supplies which the board deems instrumental to achieving the purposes of the district.

(9) To acquire, lease, insure, and sell immovable property within the boundaries of the district in accordance with district plans.

(10) To procure and maintain liability insurance against any personal or legal liability of a board member that may be asserted or incurred based upon his service as a member of the board or that may arise as a result of his actions taken within the scope and discharge of his duties as a member of the board.

(11) To perform or have performed any other function or activity necessary or appropriate to carry out the purposes of the district or for the overall betterment of the district.

F. Parcel fee. The governing authority of the city of New Orleans may impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection.

(1)(a) The amount of the fee shall be as requested by duly adopted resolution of the board. The fee shall be a flat fee per parcel of land not to exceed two hundred dollars per year for each unimproved parcel and improved residential parcel with fewer than three family units, except that the fee shall be three hundred dollars per year for each improved residential parcel with three or more family units, and five hundred dollars per year for each improved parcel zoned for commercial use. No fee shall be imposed upon any parcel whose owner qualifies for the special assessment level provided by Article VII, Section 18(G)(1) of the Constitution of Louisiana.

(b) If multiple adjacent parcels are combined for the purpose of housing a single family dwelling, the flat fee for the combined parcel shall be calculated to be one and four tenths times the single parcel fee for two adjacent parcels and one and six tenths times the single parcel fee for three or more adjacent parcels.

(2)(a) The fee shall be imposed on each parcel located within the district.

(b) For purposes of this Section, "parcel" means a lot, a subdivided portion of ground, an individual tract, or a "condominium parcel" as defined in R.S. 9:1121.103.

(c) The owner of each parcel shall be responsible for payment of the fee.

(3)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district who vote on the proposition at an election held for the purpose in accordance with the Louisiana Election Code.

(b) If approved, the initial fee shall expire on December 31, 2018, but the fee may be renewed if approved by a majority of the registered voters of the district voting on the proposition at an election as provided in Subparagraph (a) of this Paragraph. If renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed four years.

(4) The fee shall be collected at the same time and in the same manner as ad valorem taxes on property subject to taxation by the city are collected.

(5) Any parcel fee which is unpaid shall be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(6)(a) The proceeds of the fee shall be used solely and exclusively for the purpose and benefit of the district; however, the city may retain one percent of the amount collected as a collection fee.

(b) The city of New Orleans shall remit to the district all amounts collected not more than sixty days after collection.

G. Additional contributions. The district may solicit and accept additional voluntary contributions and grants to further the purposes of the district.

H. Budget. (1) The board shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

I. Miscellaneous provisions. (1) It is the purpose and intent of this Section that the additional law enforcement or security personnel and their services provided for through the fees authorized in this Section shall be supplemental to and not in lieu of personnel and services provided in the district by the New Orleans Police Department.

(2) If the district ceases to exist, all funds of the district shall be transmitted by the board to the city of New Orleans, and such funds, together with any other funds collected by the city of New Orleans pursuant to this Section, shall be maintained in a separate account by the city and shall be used only to promote, encourage, and enhance the security, beautification, and overall betterment of the area included in the district.

J. Indemnification and exculpation. (1) The district shall indemnify its officers and board members to the fullest extent permitted by R.S. 12:227, as fully as if the district were a nonprofit corporation governed thereby, and as may be provided in the district's bylaws.

(2) No board member or officer of the district shall be liable to the district or to any individual who resides, owns property, visits, or otherwise conducts business in the district for monetary damages for breach of his duties as a board member or officer, provided that the foregoing provision shall not eliminate or limit the liability of a board member or officer for any of the following:

(a) Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law.

(b) Any transaction from which he derived an improper personal benefit.

(3) To the fullest extent permitted by R.S. 9:2792 et seq., including R.S. 9:2792.1 through 2792.9, a person serving the district as a board member or officer shall not be individually liable for any act or omission arising out of the performance of his duties.

Acts 2015, No. 322, §1.



RS 33:9097.1 - Concord Estates Crime Prevention District

PART III. EAST BATON ROUGE PARISH

§9097.1. Concord Estates Crime Prevention District

A. Creation. There is hereby created within the parish of East Baton Rouge, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Concord Estates Crime Prevention District, hereinafter referred to as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The boundaries of the district shall be coterminous with the boundaries of the Concord Estates Subdivision in East Baton Rouge Parish as established in the official subdivision plat filed with the clerk of court of East Baton Rouge Parish.

C. Purpose. The purpose of the district shall be to aid in crime prevention and to add to the security of district residents by providing for an increase in the presence of law enforcement personnel in the district.

D. Governance. (1) The district shall be governed by a board of commissioners consisting of seven members as follows:

(a) The president of the Concord Estates Homeowners Association shall be an ex officio member.

(b) The board of directors of the Concord Estates Homeowners Association or its successor shall appoint one member.

(c) The member or members of the Louisiana House of Representatives who represent the area which comprises the district shall appoint one member.

(d) The member or members of the Louisiana Senate who represent the area which comprises the district shall appoint one member.

(e) The assessor for East Baton Rouge Parish shall appoint one member.

(f) The mayor-president shall appoint one member.

(g) The Metro Council member or council members who represent the district shall appoint one member.

(2) All members of the board shall own property within the district.

(3)(a) The terms of the members appointed pursuant to Subparagraphs (1)(c) through (g) of this Subsection shall be concurrent with the respective appointing authority.

(b) The member serving pursuant to Subparagraph (1)(a) of this Subsection shall serve during his term of office as president of the Concord Estates Homeowners Association.

(c) The member serving pursuant to Subparagraph (1)(b) of this Subsection shall serve an initial term of two years and each successor of such member shall serve a four-year term. Vacancies resulting from the expiration of a term or any other reason shall be filled in the manner of the original appointment. Members shall be eligible for reappointment.

(4) The members of the board shall select from among themselves a president and such other officers as they deem appropriate. The terms and responsibilities of officers shall be as provided by the bylaws of the board.

(5) The members of the board shall serve without compensation and shall not receive reimbursement for expenses.

E. Powers and duties. The district, acting through its board of commissioners, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F and in accordance with a budget adopted as provided by Subsection G of this Section.

(4) To enter into contracts with individuals or entities, private or public, for the provision of security patrols in the district.

(5) To purchase items and supplies which the board deems instrumental to achieving the purpose of the district.

(6) To perform or have performed any other function or activity necessary for the achievement of the purpose of the district.

F. Parcel fee. The governing authority of East Baton Rouge Parish is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection:

(1) The amount of the fee shall be as requested by duly adopted resolution of the governing authority of the district. The fee, however, shall not exceed one hundred fifty dollars per parcel per year.

(2)(a) The fee shall be imposed on each improved parcel located within the district.

(b) For purposes of this Section, "parcel" means a lot, a subdivided portion of ground, or an individual tract and does not mean a "condominium parcel" as defined in R.S. 9:1121.103. Thus, with respect to condominiums, the fee collector shall impose the parcel fee on each lot on which condominiums are situated and not on individual condominium units.

(c) The owner of the parcel shall be responsible for payment of the fee. The tax collector shall submit the bill for a parcel fee which is to be collected from condominium owners to the condominium owners association and the association shall pay the fee from funds available for that purpose. The association shall remain liable for the entire fee until it is paid.

(3)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting at a regularly scheduled primary or general election held for that purpose in accordance with the Louisiana Election Code. At least thirty days prior to any election held to approve imposition of a parcel fee, the board of commissioners shall mail notification of the upcoming election to each registered voter of the district and to the owner of a parcel if the owner is not a registered voter of the district. No other election shall be required except as provided by this Paragraph.

(b) The fee shall expire four years from its initial levy but may be renewed as provided in Subparagraph (3)(a) of this Subsection. If renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed ten years.

(4) The fee shall be collected at the same time and in the same manner as ad valorem taxes are collected by the sheriff, as ex officio tax collector, of East Baton Rouge Parish. The sheriff shall collect and remit to the district all amounts collected not more than sixty days after collection. He shall retain the same commissions as he receives for the collection of ad valorem taxes.

(5) Any parcel fee which is unpaid shall be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

G. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq. The budget and all amendments shall be subject to the approval of the East Baton Rouge Metropolitan Council.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

H. Miscellaneous provisions. (1) It is the purpose and intent of this Section that the additional law enforcement personnel and their services provided for through the fees authorized herein shall be supplemental to and not in lieu of personnel and services provided in the district by the city of Baton Rouge and East Baton Rouge Parish.

(2) If the district ceases to exist, any funds of the district shall be transmitted to the governing authority of East Baton Rouge Parish and shall be used for law enforcement purposes in the district.

Acts 2004, No. 617, §1, eff. July 5, 2004; Acts 2009, No. 171, §1.



RS 33:9097.2 - South Burbank Crime Prevention and Development District

§9097.2. South Burbank Crime Prevention and Development District

A. Creation. There is hereby created within the parish of East Baton Rouge, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the South Burbank Crime Prevention and Development District, hereinafter referred to as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The district shall be comprised of the area of the parish of East Baton Rouge, lying within the following perimeter: commencing at the north side of Gardere Lane at Bayou Fountain proceeding along Bayou Fountain bayou to the northwest to include the streets of Bayou Fountain and Governor, thence in a southwestern direction along Magnolia Point to Burbank, excluding the Meadowbend Subdivision, thence in a northwesterly direction along Burbank Drive to Elbow Bayou, following Elbow Bayou west and south to Nicholson, Nicholson southeast to Longview Plantation Road thence in a northeastern direction along Longview Plantation to the southeast corner of Bayou Pecan to include the Sagefield Subdivision, thence in a northerly direction along Bayou Pecan across Burbank to Bayou Fountain bayou, clearly excluding subdivisions on Bluebonnet Lane and excluding the one hundred sixty-three lots of the Sagefield subdivision filed June 16, 1991, then proceeding in a northwestern direction along Bayou Fountain bayou to Gardere Lane, excluding the four hundred fifteen single family lots of the Hermitage subdivision and the eighty single family lots of Cross Creek subdivision as described on the subdivision plats filed with the East Baton Rouge Parish clerk of court.

C. Purpose. The purpose of the district shall be to aid in crime prevention by educating district stakeholders on concepts such as Crime Prevention Through Environmental Design (CPTED) and implementing programs such as or similar to Crime Free Multi-Housing (CFMH) and to operate in cooperation with any blight elimination team established in East Baton Rouge Parish and to add to the security of district residents by providing for an increase in the presence of law enforcement personnel or contracted security personnel in the district.

D. Definitions. For purposes of this Section the following terms, unless the context otherwise requires, shall have the meaning respectively ascribed to them in this Section:

(1) "Parcel" means:

(a) A lot, a subdivided portion of ground, or an individual tract used as a residential or commercial structure.

(b) A unit in a condominium, however, it does not mean a "condominium parcel" as defined in R.S. 9:1121.103.

(c) Each unit of a residential or commercial structure which contains four or more units.

(2) A "residential or commercial structure" means any such structure with three or less units.

E. Governance. (1) The district shall be governed by a board of commissioners consisting of eleven members as follows:

(a) The president of the GSRI Property Owners Association shall be an ex officio member.

(b) The board of directors of the GSRI Property Owners Association or its successor shall appoint four members.

(c) The member or members of the Louisiana House of Representatives who represent the area which comprises the district shall appoint one member.

(d) The member or members of the Louisiana Senate who represent the area which comprises the district shall appoint one member.

(e) The East Baton Rouge Parish assessor shall appoint one member.

(f) Any subdivision or condominium association recognized by the Greater Baton Rouge Federation of Civic Associations or its designated successor shall appoint one member. In the case of multiple associations qualifying the federation shall select the eligible association on a rotating basis.

(g) The mayor-president shall appoint one member.

(h) The council member or council members who represent the district shall appoint one member.

(2) All members of the board shall own property or be a registered voter within the district and at least two members shall reside within the district.

(3)(a) The terms of the members appointed pursuant to Subparagraphs (1)(g) and (h) of this Subsection shall be concurrent with the respective appointing authority.

(b) The member serving pursuant to Subparagraph (1)(a) of this Subsection shall serve during his term of office as president of the GSRI Property Owners Association.

(c) The initial terms of office for the remaining members shall be one, two, three, or four years. Two members shall serve one year, two shall serve two years, two shall serve three years, and two shall serve four years as determined by lot at the first meeting of the board. Subsequent terms shall be four years. Vacancies resulting from the expiration of a term or any other reason shall be filled in the manner of the original appointment. Members shall be eligible for reappointment.

(4) The members of the board shall select from among themselves a president and such other officers as they deem appropriate. The terms and responsibilities of officers shall be as provided by the bylaws of the board.

(5) The members of the board shall serve without compensation and shall not receive reimbursement for expenses.

F. Powers and duties. The district, acting through its board of commissioners, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection G and in accordance with a budget adopted as provided by Subsection H of this Section.

(4) To enter into contracts with individuals or entities, private or public, for the provision of security patrols or other programs in the district.

(5) To purchase items and supplies which the board deems instrumental to achieving the purpose of the district.

(6) To perform or have performed any other function or activity necessary for the achievement of the purpose of the district.

(7) To provide for police protection, jurisdiction over any facilities owned by the district, and may contract for such services with municipalities or parishes, or both, or with private enterprises within its jurisdiction.

G. Parcel fee. The governing authority of East Baton Rouge Parish is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection:

(1) The amount of the fee shall be as requested by duly adopted resolution of the governing authority of the district; however, the fee shall not:

(a) Exceed one hundred dollars per parcel per year for each residential or commercial structure.

(b) Exceed twenty-five dollars per parcel per year for each unit in a condominium, or in a residential or commercial structure with four or more units.

(2)(a) The fee shall be imposed on each improved parcel located within the district.

(b) The owner of the parcel shall be responsible for payment of the fee.

(3)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting at a regularly scheduled primary or general election held for that purpose in accordance with the Louisiana Election Code. No other election shall be required except as provided by this Paragraph.

(b) The fee shall expire four years from its initial levy but may be renewed as provided in Subparagraph (3)(a) of this Subsection. If renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed four years.

(4) In addition to all other means of collection, the district may collect the parcel fee by use of any means authorized by law for the collection of taxes. The district may submit to the assessor a certified list, either in hard or electronic form, reflecting the fee amounts due, the property upon which each amount is levied, and the last owner of record of such property. Upon receipt of such information, the assessor shall place the fee on the tax roll. If the list is received by the assessor on or before October fifteenth, then the fee shall be placed on the roll for the current year. If the list is received by the assessor after October fifteenth, then the fee shall be placed on the roll for the next tax year. Upon filing with the recorder of mortgages, the roll shall operate as a lien against all property against which the fee has been assessed as provided by Chapter 3 of Subtitle III of Title 47 of the Louisiana Revised Statutes of 1950. All fee amounts reflected on the roll shall be subject to interest in the same manner as ad valorem taxes. The assessor shall be reimbursed in the same manner as provided in R.S. 47:1993.1(C), but the governing authority of the district shall not be required to pay such reimbursement in advance.

(5) District fee liens in East Baton Rouge Parish shall prime all other liens, mortgages, and privileges against the property, except those for prior recorded taxes and local and special assessments.

(6) The fee shall be collected at the same time and in the same manner as ad valorem taxes are collected by the sheriff, as ex officio tax collector, of East Baton Rouge Parish. The sheriff shall collect and remit to the district all amounts collected not more than sixty days after collection. He shall retain the same commissions as he receives for the collection of ad valorem taxes. Such means of collection shall include but are not limited to tax sales as provided for in Chapter 5 of Subtitle III of Title 47 of the Louisiana Revised Statutes of 1950.

(7) Any parcel fee which is unpaid shall be added to the tax rolls of East Baton Rouge Parish, and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

H. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq. The budget and all amendments shall be submitted to the East Baton Rouge Metropolitan Council.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

I. Miscellaneous provisions. (1) It is the purpose and intent of this Section that the additional law enforcement and security personnel and their services provided for through the fees authorized herein shall be supplemental to and not in lieu of personnel and services provided in the district by the East Baton Rouge Parish Sheriff's Office or the Baton Rouge City Police.

(2) If the district ceases to exist, any funds of the district shall be transmitted to the governing authority of East Baton Rouge Parish and shall be used for law enforcement purposes in the district.

Acts 2004, No. 623, §1, eff. July 5, 2004; Acts 2009, No. 64, §1.



RS 33:9097.3 - Wedgewood Crime Prevention and Improvement District

§9097.3. Wedgewood Crime Prevention and Improvement District

A. Creation. There is hereby created within the parish of East Baton Rouge, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Wedgewood Crime Prevention and Improvement District, hereinafter referred to as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The boundaries of the district shall be coterminous with the boundaries of the Wedgewood Subdivision in East Baton Rouge Parish as established in the official subdivision plat filed with the clerk of court of East Baton Rouge Parish. Along with the properties within the aforementioned boundaries, also included are all commercial properties fronting the western boundary of O'Neal Lane north of the southern boundary of Lot 157-A-1-A Wedgewood Subdivision and south of I-12, including Tract B-1 of the Wilbur Whitehead property and all commercial lots fronting Hatteras Avenue; the following lots of the G. B. Mundinger Tract: Lots C-2-D, B-2-B-1, B-1, A-1-C-1, A-4-A-1-A-1, B-2-A, E-1-B, E-2, E-3, E-4, G-1-1, G-1-2-A-1-A, and a 1.82 acre tract also known as a portion of Lot F; and the Forest Park Office Plaza Condominium fronting the north boundary of S. Harrell's Ferry Road.

C. Purpose. The purpose of the district shall be to aid in crime prevention, to enhance security within the district, to provide for an increase in security patrols in the district, to beautify and improve the common areas within the district, and to provide for the overall betterment of the district.

D. Governance. (1) The district shall be governed by a board of commissioners consisting of seven members as follows:

(a) The president of the Wedgewood Civic Association, Inc.

(b) The board of directors of the Wedgewood Civic Association, Inc. or its successor shall appoint one member.

(c) The member or members of the Louisiana House of Representatives who represent the area which comprises the district shall appoint one member.

(d) The member or members of the Louisiana Senate who represent the area which comprises the district shall appoint one member.

(e) The assessor for the parish of East Baton Rouge shall appoint one member.

(f) The mayor-president shall appoint one member.

(g) The metro council member or council members who represent the district shall appoint one member.

(2) All members of the board shall own property within the district.

(3)(a) The terms of the members appointed pursuant to Subparagraphs (1)(c) through (g) of this Subsection shall be concurrent with the respective appointing authority.

(b) The member serving pursuant to Subparagraph (1)(b) of this Subsection shall serve a term of four years after an initial term of one year.

(c) The member serving pursuant to Subparagraph (1)(a) shall serve during his term of office.

(4) Vacancies resulting from the expiration of a term or any other reason shall be filled in the manner of the original appointment. Members shall be eligible for reappointment.

(5) The members of the board shall select from among themselves a president and such other officers as they deem appropriate. The responsibilities of the officers shall be as provided by the bylaws of the board.

(6) The members of the board shall serve without compensation and shall not receive reimbursement for expenses.

E. Powers and duties. The district, acting through its board of commissioners, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F and in accordance with a budget adopted as provided by Subsection G of this Section.

(4) To enter into contracts with individuals or entities, private or public, for the provision of security patrols in the district.

(5) To purchase items and supplies which the board deems instrumental to achieving the purpose of the district.

(6) To perform or have performed any other function or activity necessary for the achievement of the purpose of the district.

F. Parcel fee. The district may impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection:

(1) The amount of the fee shall be as requested by duly adopted resolution of the governing authority of the district. The fee, however, shall not exceed one hundred fifty dollars per parcel per year for parcels zoned residential and four hundred dollars per parcel per year for parcels zoned commercial. The initial fee shall be ninety-five dollars per parcel per year for parcels zoned residential and two hundred fifty dollars per parcel per year for parcels zoned commercial.

(2)(a) The fee shall be imposed on each improved parcel located within the district.

(b) For purposes of this Section, "parcel" means a lot, a subdivided portion of ground, or an individual tract and does not mean a "condominium parcel" as defined in R.S. 9:1121.103. Thus, with respect to condominiums, the fee collector shall impose the parcel fee on each lot on which condominiums are situated and not on individual condominium units.

(c) The owner of the parcel shall be responsible for payment of the fee.

(3)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting at an election held for that purpose in accordance with the Louisiana Election Code. At least thirty days prior to any election held to approve imposition of a parcel fee, the board of commissioners shall mail notification of the upcoming election to each registered voter of the district and to the owner of a parcel if the owner is not a registered voter of the district. No other election shall be required except as provided by this Paragraph.

(b) The election on the question of the imposition of the fee shall be held at the same time as a regularly scheduled election in East Baton Rouge Parish.

(c) The fee shall expire ten years from its initial levy but may be renewed if approved by a majority of the registered voters of the district voting on the proposition at an election as provided in Subparagraph (a) of this Paragraph. Any election to authorize the renewal of the fee shall be held only at the same time as a regularly scheduled election in the parish of East Baton Rouge. If the fee is renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed ten years.

(d) The board of commissioners may increase the amount of the parcel fee twice, without an election, not to exceed the maximum amount authorized in Paragraph (1) of this Subsection. No such increase shall become effective prior to three years after approval of the parcel fee by a majority of the registered voters of the district as provided in Subparagraph (a) of this Paragraph. Not less than three years but no more than six years after such approval, the amount may be increased only one time, not to exceed one hundred twenty dollars per parcel per year for parcels zoned residential and three hundred twenty-five dollars per parcel per year for parcels zoned commercial.

(4) The fee shall be collected at the same time and in the same manner as ad valorem taxes are collected by the parish.

(5) Any parcel fee which is unpaid shall be added to the tax rolls of the parish and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(6) The sheriff of East Baton Rouge Parish shall remit to the district all amounts collected not more than sixty days after collection. The district may enter into an agreement with the sheriff to authorize the sheriff to retain a collection fee.

G. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

H. Miscellaneous provisions. (1) It is the purpose and intent of this Section that the additional law enforcement personnel and services provided by the district shall be supplemental to and not in lieu of personnel and services provided in the district by the city of Baton Rouge and East Baton Rouge Parish.

(2) If the district ceases to exist, any funds of the district shall be transmitted to the East Baton Rouge Metropolitan Council and shall be used for law enforcement purposes in the district.

I. Indemnification and Exculpation. (1) The district shall indemnify its officers and board members to the fullest extent permitted by R.S. 12:227, as fully as if the district were a nonprofit corporation governed thereby, and as may be provided in the district's bylaws.

(2) No board member or officer of the district shall be liable to the district or to any individual who resides, owns property, visits, or otherwise conducts business in the district for monetary damages for breach of his duties as a board member or officer, provided that the foregoing provision shall not eliminate or limit any liability of a board member or officer for any of the following:

(a) Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law.

(b) Any transaction from which he derived an improper personal benefit.

(3) To the fullest extent permitted by R.S. 9:2792 et seq., including R.S. 9:2792.1 through 2792.9, a person serving the district as a board member shall not be individually liable for any act or omission arising out of or related to the performance of his duties.

Acts 2006, No. 487, §1, eff. June 22, 2006; Acts 2014, No. 242, §1; Acts 2016, No. 447, §1, eff. June 9, 2016.



RS 33:9097.4 - Melrose Place Crime Prevention District

§9097.4. Melrose Place Crime Prevention District

A. Creation. There is hereby created within the parish of East Baton Rouge, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Melrose Place Crime Prevention District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The boundaries of the district shall be coterminous with the boundaries of the Melrose Place Subdivision in East Baton Rouge Parish as established in the official subdivision plats filed with the clerk of court of East Baton Rouge Parish.

C. Purpose. The purpose of the district shall be to aid in crime prevention and to add to the security of district residents by providing for an increase in the presence of law enforcement personnel in the district.

D. Governance. (1) The district shall be governed by a board of commissioners, referred to in this Section as the "board", consisting of seven members as follows:

(a) The president of Melrose Civic Association, Inc.

(b) The board of directors of Melrose Civic Association, Inc., or its successor shall appoint one member.

(c) The member or members of the Louisiana House of Representatives who represent the area that comprises the district shall appoint one member.

(d) The member or members of the Louisiana Senate who represent the area that comprises the district shall appoint one member.

(e) The assessor for the parish of East Baton Rouge shall appoint one member.

(f) The mayor-president for the city of Baton Rouge, parish of East Baton Rouge shall appoint one member.

(g) The member or members of the governing authority of the city of Baton Rouge and parish of East Baton Rouge who represent district six shall appoint one member.

(2) All members of the board shall own immovable property within the district.

(3)(a) The terms of the members appointed pursuant to Subparagraphs (1)(c) through (g) of this Subsection shall be concurrent with the respective appointing authority.

(b) The member serving pursuant to Subparagraph (1)(b) of this Subsection shall serve a term of four years after an initial term of one year.

(c) The member serving pursuant to Subparagraph (1)(a) of this Subsection shall serve during his term of office as president.

(4) Vacancies resulting from the expiration of a term or any other reason shall be filled for the remainder of the unexpired term in the manner of the original appointment. Members shall be eligible for reappointment.

(5) The members of the board shall select from among themselves a president and such other officers as they deem appropriate. The responsibilities of the officers shall be as provided by the bylaws of the board.

(6) The members of the board shall serve without compensation and shall not receive reimbursement for expenses.

E. Powers and duties. The district, acting through its board of commissioners, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection G of this Section.

(4) To enter into contracts with individuals or entities, private or public, for the provision of security patrols in the district.

(5) To purchase items and supplies which the board deems instrumental to achieving the purpose of the district.

(6) To perform or have performed any other function or activity necessary for the achievement of the purpose of the district.

F. Parcel fee. The governing authority of East Baton Rouge Parish may impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection:

(1) The amount of the fee shall be as requested by duly adopted resolution of the board. The fee, however, shall not exceed two hundred dollars per parcel per year for lots zoned for residential use and one thousand dollars per year for lots zoned for commercial use.

(2)(a) The fee shall be imposed on each improved parcel located within the district.

(b) For purposes of this Section, "parcel" means a lot, a subdivided portion of ground, or an individual tract and does not mean a "condominium parcel" as defined in R.S. 9:1121.103. Thus, with respect to condominiums, the fee collector shall impose the parcel fee on each lot on which condominiums are situated and not on individual condominium units.

(c) The owner of the parcel shall be responsible for payment of the fee.

(3)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting at an election held for that purpose in accordance with the Louisiana Election Code. At least thirty days prior to any election held to approve imposition of a parcel fee, the board shall mail notification of the upcoming election to each registered voter of the district and the owner of a parcel if the owner is not a registered voter of the district. No other election shall be required except as provided by this Paragraph.

(b) The initial election on the question of the imposition of the fee shall be held at the same time as a regularly scheduled election in the parish of East Baton Rouge.

(c) The fee shall expire ten years from its initial levy but may be renewed as provided in Subparagraph (3)(a) of this Subsection. If the fee is renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal.

(4) The fee shall be collected at the same time and in the same manner as ad valorem taxes are collected by the parish.

(5) Any parcel fee which is unpaid shall be added to the tax rolls of the parish and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(6) The parish of East Baton Rouge shall remit to the district all amounts collected not more than sixty days after collection. However, the parish may retain one percent of the amount collected as a collection fee.

G. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq. The budget and all amendments shall be subject to the approval of the East Baton Rouge Metropolitan Council.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

H. Miscellaneous provisions. (1) It is the purpose and intent of this Section that the additional law enforcement personnel and services provided by the district shall be supplemental to and not in lieu of personnel and services provided in the district by the city of Baton Rouge and parish of East Baton Rouge.

(2) If the district ceases to exist, any funds of the district shall be transmitted to the governing authority of the city of Baton Rouge and parish of East Baton Rouge and shall be used for law enforcement purposes in the area included within the district.

Acts 2008, No. 366, §1, eff. June 23, 2008.



RS 33:9097.5 - Greenwood Crime Prevention and Improvement District

§9097.5. Greenwood Crime Prevention and Improvement District

A. Creation. There is hereby created within the parish of East Baton Rouge, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Greenwood Crime Prevention and Improvement District, hereafter in this Section referred to as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana. The purposes of the district shall be to aid in crime prevention by providing security for district residents and to serve the needs of the residents of the district by funding beautification and improvements for the overall betterment of the district.

B. Boundaries. The boundaries of the district are coterminous with the boundaries of Greenwood Subdivision as established in the official subdivision plat filed with the clerk of court for East Baton Rouge Parish.

C. Board. (1) The district shall be governed by a board of commissioners consisting of seven members as follows:

(a) The president of the Greenwood Civic Association, or its successor.

(b) Two members appointed by the board of directors of the Greenwood Civic Association, or its successor.

(c) One member appointed by the member or members of the Louisiana House of Representatives who represent the area which comprises the district.

(d) One member appointed by the member or members of the Louisiana Senate who represent the area which comprises the district.

(e) One member appointed by the member or members of the East Baton Rouge Parish Metro Council who represent the area which comprises the district.

(f) One member appointed by the mayor-president of Baton Rouge.

(2) All members of the board shall own immovable property within the district.

(3) All members of the board shall serve without compensation but may receive reimbursement for approved expenses directly related to the governance of the district.

(4) The domicile of the board shall be within the district.

(5) The board is authorized to adopt bylaws for its governance and conduct.

(6) The board shall hold regular meetings as provided for in its bylaws and may hold special meetings at such times and places within the district as provided in the bylaws.

(7) The board shall keep minutes of all meetings.

(8) A majority of the board shall constitute a quorum for conducting business of the board.

D. Terms. (1)(a) Appointed members of the board shall serve two-year terms after initial terms as provided in Subparagraph (b) of this Paragraph.

(b) Two members shall serve initial terms of one year, two shall serve initial terms of eighteen months, and two shall serve initial terms of two years, all as determined by lot at the first meeting of the board.

(2) Any board member who misses four meetings shall be disqualified and removed automatically from office.

(3) Vacancies shall be filled in the manner of the original appointment. A member shall be eligible for reappointment unless he was removed pursuant to Paragraph (2) of this Subsection.

(4) The members of the board shall select from among themselves a president and such other officers as they deem appropriate, whose responsibilities shall be as provided by the bylaws of the board.

E. Powers and duties. The district, acting through its board of commissioners, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection G of this Section.

(4) To enter into contracts with individuals or entities, private or public.

(5) To perform or have performed any function or activity the board deems necessary to carry out the purposes of the district.

(6) To accept private grants and donations.

(7) To procure and maintain liability insurance against any personal or legal liability of a board member that may be asserted or incurred based upon his service as a member of the board or that may arise as a result of his actions taken within the scope and discharge of his duties as a member of the board.

F. Parcel fee. The governing authority of East Baton Rouge Parish is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection:

(1) The amount of the fee shall be as determined by duly adopted resolution of the board. The fee, however, shall not exceed one hundred twenty-five dollars per parcel per year.

(2) The fee shall be imposed on each parcel located within the district. The term "parcel" as used in this Subsection shall mean a developed or undeveloped lot. The owner of the parcel shall be responsible for payment of the fee.

(3)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. At least thirty days prior to any election held to approve imposition of a parcel fee, the board of commissioners shall mail notification of the upcoming election to each registered voter of the district and to the owner of a parcel if the owner is not a registered voter of the district. No other election shall be required except as provided by this Paragraph.

(b) The fee shall expire ten years from its initial levy but may be renewed in the same manner as its imposition.

(4) The fee shall be collected at the same time and in the same manner as ad valorem taxes are collected by the parish.

(5) The parish of East Baton Rouge shall collect the fee at the same time and in the same manner as ad valorem taxes are collected and shall maintain the proceeds of the fee collected pursuant to this Section in a separate account until such proceeds are disbursed to the district.

(6) The parish of East Baton Rouge shall remit to the district all amounts collected not more than sixty days after collection. However, the board may enter into an agreement with the parish to authorize the parish to retain, as a collection fee, not more than one percent of the amount collected.

(7) Any parcel fee which is unpaid shall be added to the tax rolls of the parish and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

G. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

H. Dissolution. (1) The district may be dissolved after the question of its dissolution has been approved by a majority of the registered voters of the district voting on the proposition at a regularly scheduled election conducted in accordance with the provisions of the Louisiana Election Code. The question may be placed on the ballot only after it has been approved by the affirmative vote of not less than five members of the board.

(2) If the district ceases to exist:

(a) All funds of the district shall be transmitted by the board to the parish of East Baton Rouge within thirty days of dissolution. Such transmitted funds, together with any other funds collected by the parish of East Baton Rouge pursuant to this Section, shall be maintained in a separate account by the city and shall be used only to promote, encourage, and enhance the security, beautification, and overall betterment of the area included in the district.

(b) The authority for the imposition of the parcel fee provided in this Section shall cease.

I. Miscellaneous provision. It is the purpose and intent of this Section that the additional law enforcement personnel and services provided by the district shall be supplemental to and not in lieu of personnel and services provided in the district by the city of Baton Rouge and East Baton Rouge Parish.

Acts 2009, No. 57, §1.



RS 33:9097.6 - Hermitage-Cross Creek Crime Prevention and Development District

§9097.6. Hermitage-Cross Creek Crime Prevention and Development District

A. Creation. There is hereby created within the parish of East Baton Rouge, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Hermitage-Cross Creek Crime Prevention and Development District, hereafter in this Section referred to as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The district shall be comprised of the area of the parish of East Baton Rouge, lying within the following perimeter: Starting on the southwest corner of the edge of Lot 80 of Cross Creek Subdivision and proceeding in a northerly direction along the western edge of lot 80 to Elvin Drive then proceeding northeast along Elvin to Cross Creek Ave then in a north-northwest direction along Cross Creek Ave and East of Lot 1 of Rosewood Subdivision to the northeast edge of Lot 1 of Rosewood Subdivision then proceeding southwest along a drainage servitude between lots 1 through 6 of Rosewood Subdivision and the southern boundaries of Cross Creek subdivision lots 75 through 69, then turning northwest and proceeding along the western boundaries of Cross Creek Subdivision lots 69 through 31 then proceeding northwest along the northern boundaries of lots 31 through 21, then proceeding northwest along the western boundaries of Hermitage subdivision lots 200 through 214 to Gardere Lane, then proceeding along the middle of Gardere Lane in a north-northeasterly direction to the intersection of Old Hermitage Parkway, then proceeding in a southeasterly direction along Old Hermitage Parkway to a drainage canal, then proceeding northeast along the northern boundary of lot 401-A of Hermitage Subdivision, then proceeding southeast within the drainage canal and along the northern boundaries of Hermitage Subdivision Lots 401 A through 415 A, then proceeding southwest within the drainage canal and along the southern boundaries of Lots 415 A and 370 through 400 of Hermitage Subdivision, continuing southwest within the drainage canal and along the southern boundary of Hermitage lot 226 to the northeastern boundary of Lot 4 of Cross Creek Subdivision, then proceeding south-southeast between the eastern boundaries of Cross Creek Subdivision lots 4 through 1 and 76, then proceeding southwest along the southern boundaries of Cross Creek Subdivision lots 76 through 80 to the southwest corner of Lot 80, thus defining a district enclosing and consisting of 80 single family lots within the Cross Creek subdivision and 415 single family lots within the Hermitage Subdivision and excluding any multifamily, commercial or rural lots which shall be considered part of the South Burbank Crime Prevention and Development District.

C. Purpose. The purpose of the district shall be to aid in crime prevention by increased law enforcement and private security, maintenance of common areas, and related activities.

D. Governance. (1) The district shall be governed by a board of commissioners consisting of five members appointed as follows:

(a) One member from Hermitage Subdivision appointed by the board of directors of the Hermitage Cross Creek Homeowners Association.

(b) One member from Cross Creek Subdivision appointed by the board of directors of the Hermitage Cross Creek Homeowners Association.

(c) One member appointed by the mayor-president of Baton Rouge.

(d) One member appointed by the member or members of the Louisiana House of Representatives who represent the area which comprises the district.

(e) One member appointed by the member or members of the Louisiana Senate who represent the area which comprises the district.

(2) All members of the board shall reside within the district and be registered voters in the district.

(3) The terms of the members shall be four years.

(4) The members of the board shall select from among themselves a president and such other officers as they deem appropriate. The terms and responsibilities of officers shall be as provided by the bylaws of the board.

(5) The members of the board shall serve without compensation and shall not receive reimbursement for expenses.

E. Powers and duties. The district, acting through its board of commissioners, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection G of this Section.

(4) To enter into contracts with individuals or entities, private or public, for the provision of security patrols or other programs in the district.

(5) To purchase items and supplies which the board deems instrumental to achieving the purpose of the district.

(6) To perform or have performed any other function or activity the board deems necessary for the achievement of the purposes of the district.

(7) To provide for police protection, jurisdiction over any facilities owned by the district, and may contract for such services with municipalities or parishes, or both, or with private enterprises within its jurisdiction.

F. Parcel fee. The governing authority of East Baton Rouge Parish is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection:

(1) For the purposes of this Section, a parcel shall be defined as a lot, a subdivided portion of ground, or an individual tract used as a residential structure.

(2) The amount of the fee shall be as requested by duly adopted resolution of the governing authority of the district; however, the fee shall not exceed one hundred dollars per parcel per year for each residential structure.

(3) The fee shall be imposed on each improved parcel located within the district.

(4) The owner of the parcel shall be responsible for payment of the fee.

(5)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting on the proposition at a regularly scheduled election held in accordance with the Louisiana Election Code. No other election shall be required except as provided by this Paragraph.

(b) The fee shall expire ten years from its initial levy but may be renewed as provided in Subparagraph (a) of this Paragraph. If renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed ten years.

(6) The district may collect the parcel fee by use of any means authorized by law for the collection of taxes. The district may submit to the assessor a certified list, either in hard or electronic form, reflecting the fee amounts due, the property upon which each amount is levied, and the last owner of record of such property. Upon receipt of such information, the assessor shall place the fee on the tax roll. If the list is received by the assessor on or before October fifteenth, then the fee shall be placed on the roll for the current year. If the list is received by the assessor after October fifteenth, then the fee shall be placed on the roll for the next tax year. Upon filing with the recorder of mortgages, the roll shall operate as a lien against all property against which the fee has been assessed as provided by Chapter 3 of Subtitle III of Title 47 of the Louisiana Revised Statutes of 1950. All fee amounts reflected on the roll shall be subject to interest in the same manner as ad valorem taxes. The assessor shall be reimbursed in the same manner as provided in R.S. 47:1993.1(C), but the governing authority of the district shall not be required to pay such reimbursement in advance.

(7) The fee shall be collected at the same time and in the same manner as ad valorem taxes are collected by the sheriff, as ex officio tax collector, of East Baton Rouge Parish. The sheriff shall collect and remit to the district all amounts collected not more than sixty days after collection. He shall retain the same commissions as he receives for the collection of ad valorem taxes. Such means of collection shall include but are not limited to tax sales as provided for in Chapter 5 of Subtitle III of Title 47 of the Louisiana Revised Statutes of 1950.

(8) Any parcel fee which is unpaid shall be added to the tax rolls of East Baton Rouge Parish, and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

G. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq. The budget and all amendments shall be submitted to the East Baton Rouge Metropolitan Council.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

H. Miscellaneous provisions. (1) It is the purpose and intent of this Section that the additional law enforcement and security personnel and their services provided for through the fees authorized herein shall be supplemental to and not in lieu of personnel and services provided in the district by the East Baton Rouge Parish Sheriff's Office or the Baton Rouge City Police.

(2) If the district ceases to exist, any funds of the district shall be transmitted to the governing authority of East Baton Rouge Parish and shall be used for law enforcement purposes in the area which comprised the district.

Acts 2009, No. 70, §1.



RS 33:9097.7 - Melrose East Crime Prevention District

§9097.7. Melrose East Crime Prevention District

A. Creation. There is hereby created within the parish of East Baton Rouge, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Melrose East Crime Prevention District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The district shall encompass the area included within the following perimeter: Renoir Avenue, North Ardenwood Drive, North Lobdell Boulevard, and Florida Boulevard.

C. Purpose. The purpose of the district shall be to aid in crime prevention and to add to the security of district residents by providing for an increase in the presence of law enforcement personnel in the district.

D. Governance. (1) The district shall be governed by a board of commissioners, referred to in this Section as the "board", consisting of seven members as follows:

(a) The president of Melrose East Community Association, Inc.

(b) The board of directors of Melrose East Community Association, Inc., or its successor shall appoint one member.

(c) The member or members of the Louisiana House of Representatives who represent the area that comprises the district shall appoint one member.

(d) The member or members of the Louisiana Senate who represent the area that comprises the district shall appoint one member.

(e) The assessor for the parish of East Baton Rouge shall appoint one member.

(f) The mayor-president for the city of Baton Rouge, parish of East Baton Rouge, shall appoint one member.

(g) The member or members of the governing authority of the city of Baton Rouge and parish of East Baton Rouge who represent the area that comprises the district shall appoint one member.

(2) All members of the board shall own immovable property within the district.

(3)(a) The terms of the members appointed pursuant to Subparagraphs (1)(c) through (g) of this Subsection shall be concurrent with the respective appointing authority.

(b) The member serving pursuant to Subparagraph (1)(b) of this Subsection shall serve a term of four years after an initial term of one year.

(c) The member serving pursuant to Subparagraph (1)(a) of this Subsection shall serve during his term of office as president.

(4) Vacancies resulting from the expiration of a term or any other reason shall be filled for the remainder of the unexpired term in the manner of the original appointment. Members shall be eligible for reappointment.

(5) The members of the board shall select from among themselves a president and such other officers as they deem appropriate. The responsibilities of the officers shall be as provided by the bylaws of the board.

(6) The members of the board shall serve without compensation and shall not receive reimbursement for expenses.

E. Powers and duties. The district, acting through its board of commissioners, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection G of this Section.

(4) To enter into contracts with individuals or entities, private or public, for the provision of security patrols in the district.

(5) To purchase items and supplies which the board deems instrumental to achieving the purpose of the district.

(6) To perform or have performed any other function or activity necessary for the achievement of the purpose of the district.

F. Parcel fee. The governing authority of East Baton Rouge Parish may impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection:

(1) The amount of the fee shall be as requested by duly adopted resolution of the board. The fee, however, shall not exceed two hundred dollars per parcel per year for lots zoned for residential use and two thousand dollars per parcel per year for lots zoned for commercial use.

(2)(a) The fee shall be imposed on each improved parcel located within the district.

(b) For purposes of this Section, "parcel" means a lot, a subdivided portion of ground, or an individual tract and does not mean a "condominium parcel" as defined in R.S. 9:1121.103. Thus, with respect to condominiums, the fee collector shall impose the parcel fee on each lot on which condominiums are situated and not on individual condominium units.

(c) The owner of the parcel shall be responsible for payment of the fee.

(3)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. At least thirty days prior to any election held to approve imposition of a parcel fee, the board shall mail notification of the upcoming election to each registered voter of the district and to each owner of a parcel in the district who is not a registered voter of the district. No other election shall be required except as provided by this Paragraph.

(b) The initial election on the question of the imposition of the fee shall be held at the same time as a regularly scheduled election in the parish of East Baton Rouge.

(c) The fee shall expire ten years from its initial levy but may be renewed as provided in Subparagraph (a) of this Paragraph. If the fee is renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal.

(4) The fee shall be collected at the same time and in the same manner as ad valorem taxes are collected by the parish.

(5) Any parcel fee which is unpaid shall be added to the tax rolls of the parish and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(6) The parish of East Baton Rouge shall remit to the district all amounts collected not more than sixty days after collection. However, the parish may retain one percent of the amount collected as a collection fee.

G. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq. The budget and all amendments shall be subject to the approval of the East Baton Rouge Metropolitan Council.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

H. Miscellaneous provisions. (1) It is the purpose and intent of this Section that the additional law enforcement personnel and services provided by the district shall be supplemental to and not in lieu of personnel and services provided in the district by the city of Baton Rouge and parish of East Baton Rouge.

(2) If the district ceases to exist, any funds of the district shall be transmitted to the governing authority of the city of Baton Rouge and parish of East Baton Rouge and shall be used for law enforcement purposes in the area included within the district.

Acts 2009, No. 139, §1, eff. June 25, 2009.



RS 33:9097.8 - Broadmoor Crime Prevention and Improvement District

§9097.8. Broadmoor Crime Prevention and Improvement District

A. Creation. There is hereby created within the parish of East Baton Rouge, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Broadmoor Crime Prevention and Improvement District, hereinafter referred to as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B.(1) Boundaries. The boundaries of the district shall include all the property within, and no property outside of, the following subdivisions in East Baton Rouge Parish as established by the official subdivision plats thereof filed with the clerk of court of East Baton Rouge Parish: Broadmoor, East Broadmoor, North Broadmoor Circle, Broadmoor Oaks, Broadmoor Place, Broadmoor Terrace, Oak Hill, South Broadmoor, Clarice Browning Arnold Tract, and Broadmoor Estates. In addition, the district shall include lots B-4-1, B-4-2, and B-4-3 and Lot M of the Edmund R. Sharp Property as shown by the official records of the clerk of court of East Baton Rouge Parish.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, the boundaries of the district shall also include North Broadmoor if the question of expansion and imposition of the parcel fee, which was approved by the registered voters of the district on November 6, 2012, and expires in 2022, is approved by a majority of the registered voters in North Broadmoor voting on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. No less than thirty days prior to any election held to approve such expansion and parcel fee, the board of commissioners shall mail notification of the upcoming election to each registered voter in North Broadmoor and to the owner of a parcel in North Broadmoor if the owner is not a registered voter in North Broadmoor. If the inclusion of North Broadmoor within the district and the imposition of the parcel fee are approved as provided in this Paragraph, the boundaries of the district shall be expanded to include North Broadmoor effective on January first following the election. The district shall begin providing services in North Broadmoor after receiving payment of parcel fees from North Broadmoor property owners.

C. Purpose. The purpose of the district shall be to aid in crime prevention and to add to the security of district residents by providing for an increase in the presence of law enforcement personnel in the district and to serve the needs of the residents of the district by funding beautification and improvements for the overall betterment of the district.

D. Governance. (1) The district shall be governed by a board of commissioners consisting of seven members as follows:

(a) The board of directors of the Broadmoor Residents' Association, Inc., shall appoint two members.

(b) The member or members of the Louisiana House of Representatives who represent the area which comprises the district shall appoint one member.

(c) The member or members of the Louisiana Senate who represent the area which comprises the district shall appoint one member.

(d) The assessor for the parish of East Baton Rouge shall appoint one member.

(e) The mayor-president for the parish of East Baton Rouge shall appoint one member.

(f) The Metro Council member or council members who represent the district shall appoint one member.

(2) All members of the board shall own property and reside within the district.

(3)(a) The terms of the members appointed pursuant to Subparagraph (1)(a) of this Subsection shall be two years.

(b) The terms of the members serving pursuant to Subparagraphs (1)(b) through (f) of this Subsection shall be three years.

(4) The members of the board shall select from among themselves a president and such other officers as they deem appropriate. The terms and responsibilities of officers shall be as provided by the bylaws of the board.

(5) The members of the board shall serve without compensation and shall not receive reimbursement for expenses.

E. Powers and duties. The district, acting through its board of commissioners, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F and in accordance with a budget adopted as provided by Subsection G of this Section.

(4) To accept private grants and donations.

(5) To enter into contracts with individuals or entities, private or public, for the provision of security patrols in the district.

(6) To purchase items and supplies which the board deems instrumental to achieving the purpose of the district.

(7) To acquire, lease, insure, and sell real property within the boundaries of the district in accordance with district plans.

(8) To perform or have performed any other function or activity necessary for the achievement of the purposes of the district.

F. Parcel fee. The governing authority of East Baton Rouge Parish is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection:

(1)(a) The fee shall be imposed on each improved and unimproved parcel located within the district.

(b) For the purposes of this Section, a parcel shall be defined as a lot, a subdivided portion of ground, or an individual tract on which a residential structure is situated; however, the term "parcel" shall not include "condominium parcel" or "condominium property" as defined in R.S. 9:1121.103.

(2)(a)(i) The initial amount of the fee shall be as requested by duly adopted resolution of the governing authority of the district. The initial fee shall not exceed one hundred dollars per parcel per year.

(ii) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. No less than thirty days prior to any election held to approve such parcel fee, the board of commissioners shall mail notification of the upcoming election to each registered voter of the district and to the owner of a parcel if the owner is not a registered voter of the district.

(b) Not less than five years after approval of the parcel fee by a majority of the registered voters of the district, the governing authority of the district may increase the amount of the parcel fee one time without an election. The amount of the increased fee shall be as provided in a duly adopted resolution of the board, not to exceed two hundred dollars per parcel per year.

(3) A parcel fee shall expire ten years after its levy but may be renewed if the renewal is approved by the voters in the manner provided in Subparagraph (2)(a) of this Subsection. The renewed fee shall not exceed two hundred dollars per parcel per year. If renewed, the term of the imposition of the fee shall be as provided in the proportion authorizing such renewal, not to exceed ten years.

(4) The owner of the parcel is responsible for payment of the fee.

(5) The fee shall be collected at the same time and in the same manner as ad valorem taxes are collected by the sheriff, as ex officio tax collector, of East Baton Rouge Parish. The sheriff shall collect and remit to the district all amounts collected not more than sixty days after collection. He shall retain as a commission the same percentage of collectable amounts as he receives for the collection of ad valorem taxes.

(6) Any parcel fee which is unpaid shall be added to the tax rolls of East Baton Rouge Parish and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

G. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

H. Miscellaneous provisions. (1) It is the purpose and intent of this Section that the additional law enforcement personnel and their services provided for through the fees authorized herein shall be supplemental to and not in lieu of personnel and services provided in the district by the city of Baton Rouge and East Baton Rouge Parish.

(2) If the district ceases to exist, any funds of the district shall be transmitted to the governing authority of East Baton Rouge Parish and shall be used for law enforcement purposes in the area which comprised the district.

I. Indemnification and exculpation. (1) The district shall indemnify its officers and board members to the fullest extent permitted by R.S. 12:227, as fully as if the district were a nonprofit corporation governed thereby, and as may be provided in the district's bylaws.

(2) No board member or officer of the district shall be liable to the district or to any individual who resides, owns property, visits, or otherwise conducts business in the district for monetary damages for breach of his duties as a board member or officer, provided that the foregoing provision shall not eliminate or limit the liability of a board member or officer for any of the following:

(a) Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law.

(b) Any transaction from which he derived an improper personal benefit.

(3) To the fullest extent permitted by R.S. 9:2792 et seq., including R.S. 9:2792.1 through 2792.9, a person serving the district as a board member or officer shall not be individually liable for any act or omission arising out of the performance of his duties.

Acts 2010, No. 441, §1, eff. July 1, 2010; Acts 2011, No. 289, §1, eff. June 28, 2011; Acts 2012, No. 248, §1, eff. May 25, 2012; Acts 2016, No. 282, §1, eff. May 31, 2016.



RS 33:9097.9 - Shenandoah Estates Crime Prevention and Improvement District

§9097.9. Shenandoah Estates Crime Prevention and Improvement District

A. Creation. There is hereby created within the parish of East Baton Rouge, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Shenandoah Estates Crime Prevention and Improvement District, hereinafter referred to as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The boundaries of the district shall be that area within Filings 1 through 30 of the Shenandoah Estates Subdivision in East Baton Rouge Parish as established in the official subdivision plat filed with the clerk of court of East Baton Rouge Parish.

C. Purpose. The district is established for the purpose of promoting and encouraging security in the area included within the district and promoting and encouraging the beautification and overall betterment of the district.

D. Governance. (1) The district shall be governed by a nine-member board of commissioners, referred to in this Section as the "board". The board shall be composed as follows:

(a) The president of the Shenandoah Estates Homeowners' Association, Inc., referred to in this Section as the "association".

(b) The board of directors of the association shall appoint four members.

(c) The mayor-president of East Baton Rouge Parish shall appoint one member from a list of nominations submitted by the association.

(d) The member of the governing authority of East Baton Rouge Parish whose council district encompasses all or the greater portion of the area of the district shall appoint one member from a list of nominations submitted by the association.

(e) The member of the Louisiana House of Representatives whose district encompasses all or the greater portion of the area of the district shall appoint one member.

(f) The member of the Louisiana Senate whose district encompasses all or the greater portion of the area of the district shall appoint one member.

(2) All members of the board shall be residents of the district.

(3)(a) Board members serving pursuant to Subparagraphs (1)(b) through (f) of this Subsection shall serve four-year terms after initial terms as provided in this Subparagraph. Two members shall serve initial terms of one year; two shall serve initial terms of two years; two shall serve initial terms of three years; and two shall serve initial terms of four years, as determined by lot at the first meeting of the board.

(b) The member serving pursuant to Subparagraph (1)(a) of this Subsection shall serve during his term of office as president of the association.

(c) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled for the remainder of the unexpired term in the same manner as the original appointment. Board members shall be eligible for reappointment.

(4) The board shall elect from its members a chairman, a vice chairman, a secretary, a treasurer, and such other officers as it may deem necessary. The duties of the officers shall be fixed by the bylaws adopted by the board.

(5) The minute books and archives of the district shall be maintained by the secretary of the board. The monies, funds, and accounts of the district shall be in the official custody of the board.

(6) The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. Rules and regulations of the board relative to the notice and conduct of meetings shall conform to applicable law, including, if applicable, R.S. 42:11 et seq., relative to open meetings. The board shall hold regular meetings as shall be provided for in the bylaws and may hold special meetings at such times and places within the district as may be prescribed in the bylaws.

(7) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available through the secretary of the board.

(8) Each member of the board shall have one vote, and the vote of a majority of the members of the board present and voting, a quorum being present, shall be required to decide any question upon which the board takes action.

(9) The members of the board shall serve without compensation but shall be reimbursed for their reasonable out-of-pocket expenses directly related to the governance of the district.

E. Powers and duties. The district, acting through its board, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection H of this Section.

(4) To enter into contracts with individuals or entities, private or public.

(5) To provide or enhance security patrols in the district, to provide for improved lighting, signage, or matters relating to the security of the district, to provide for the beautification of and improvements for the district, or to provide generally for the overall betterment of the district.

(6) To enter into contracts and agreements with one or more other districts for the joint security, improvement, or betterment of all participating districts.

(7) To provide for such services and make such expenditures as the board deems proper for the upkeep of the district.

(8) To acquire or lease items and supplies which the board deems instrumental to achieving the purposes of the district.

(9) To procure and maintain liability insurance against any personal or legal liability of a board member that may be asserted or incurred based upon his service as a member of the board or that may arise as a result of his actions taken within the scope and discharge of his duties as a member of the board.

(10) To perform or have performed any other function or activity necessary or appropriate to carry out the purposes of the district or for the overall betterment of the district.

F. Parcel fee. The governing authority of East Baton Rouge Parish is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection.

(1) The amount of the fee shall be as requested by duly adopted resolution of the board. The fee shall be a flat fee per improved parcel of land not to exceed one hundred fifty dollars per year for each improved parcel, starting with fifty dollars for the first calendar year.

(2) The fee shall be imposed on each improved parcel located within the district except as provided in Paragraph (4) of this Subsection.

(a) For purposes of this Section, "parcel" means a lot, a subdivided portion of ground, an individual tract, or a "condominium parcel" as defined in R.S. 9:1121.103.

(b) The owner of each parcel shall be responsible for payment of the fee.

(3)(a)(i) The fee of fifty dollars for the first calendar year, subject to change thereafter by duly adopted resolution of the board, not to exceed the maximum amount authorized as provided in this Subsection, shall be imposed only after the question of its imposition and the board's authority to increase the fee has been approved by a majority of the registered voters of the district who vote on the proposition at an election held for that purpose in accordance with the Louisiana Election Code.

(ii) No other election shall be required except as provided by this Paragraph.

(b) The initial election on the question of the imposition of the fee shall be held at the same time as a regularly scheduled election in East Baton Rouge Parish.

(c) If approved, the fee and the board's authority to increase it shall expire in five years, but the fee and board authority may be renewed if approved by a majority of the registered voters of the district voting on the proposition at an election as provided in Subparagraph (a) of this Paragraph. Any election to authorize the renewal of the fee shall be held only at the same time as the regular scheduled election for East Baton Rouge Parish. If the fee and board authority is renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed eight years.

(4) No fee shall be imposed upon any parcel whose owner qualifies for and receives the special assessment level provided by Article VII, Section 18(G)(1) of the Constitution of Louisiana.

(5) The fee shall be collected at the same time and in the same manner as ad valorem taxes on property subject to taxation by East Baton Rouge Parish are collected.

(6) Any parcel fee which is unpaid shall be added to the tax rolls of East Baton Rouge Parish and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(7)(a) The proceeds of the fee shall be used solely and exclusively for the purpose and benefit of the district; however, the East Baton Rouge Parish Sheriff may retain one percent of the amount collected as a collection fee.

(b) The East Baton Rouge Parish Sheriff shall remit to the district all amounts collected not more than sixty days after collection.

G. Additional Contributions. The district is authorized to solicit and accept additional voluntary contributions and grants to further the purposes of the district.

H. Budget. (1) The board shall adopt an annual budget in accordance with the Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

I. Miscellaneous. It is the purpose and intent of this Section that any additional security patrols, public or private, or any other security or other services or betterments provided by the district shall be supplemental to and not be in lieu of personnel and services to be provided in the district by the state of Louisiana, East Baton Rouge Parish, or their departments or agencies or by other political subdivisions.

J. Dissolution. (1) The district may be dissolved without the vote of the registered voters of the district if a majority of the area covered by the district becomes included in another district that serves similar purposes but includes additional parcels of property adjacent to the district, if approved by the affirmative vote of not less than five members of the board. If the district is dissolved in accordance with this Paragraph, the funds of the district that relate to the portion of the district that is included in the new district, together with any other funds collected by the parish of East Baton Rouge pursuant to this Section that relate to such portion of the district, shall be transferred to the new district to be used for purposes of the new district. The remaining portion of funds, if any, shall be transmitted by the board to the parish of East Baton Rouge and such funds shall be used only for law enforcement, security, improvement, and beautification purposes of the area that was formerly within the district but is not included in the new district.

(2) If the district is dissolved pursuant to Paragraph (1) of this Subsection, the authority for the imposition of the parcel fee provided in Subsection F of this Section shall cease.

K. Indemnification and exculpation. (1) The district shall indemnify its officers and board members to the fullest extent permitted by R.S. 12:227, as fully as if the district were a nonprofit corporation governed thereby, and as may be provided in the district's bylaws.

(2) No board member or officer of the district shall be liable to the district or to any individual who resides, owns property, visits, or otherwise conducts business in the district for monetary damages for breach of his duties as a board member or officer, provided that the foregoing provision shall not eliminate or limit the liability of a board member or officer for any of the following:

(a) Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law.

(b) Any transaction from which he derived an improper personal benefit.

(3) To the fullest extent permitted by R.S. 9:2792 et seq., including R.S. 9:2792.1 through 2792.9, a person serving the district as a board member or officer shall not be individually liable for any act or omission arising out of the performance of his duties.

Acts 2010, No. 442, §1, eff. June 22, 2010.



RS 33:9097.10 - Park Forest East Crime Prevention and Improvement District

§9097.10. Park Forest East Crime Prevention and Improvement District

A. Creation. There is hereby created within the parish of East Baton Rouge, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Park Forest East Crime Prevention and Improvement District, hereafter in this Section referred to as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana. The purposes of the district shall be to aid in crime prevention by providing security for district residents and to serve the needs of the residents of the district by funding beautification and improvements for the overall betterment of the district.

B. Boundaries. The boundaries of the district shall be as follows: Bounded on the west by the east side of North Sherwood Forest Drive, bounded on the south by the northern edge of North Sherwood Forest Park, bounded on the east by Sarasota Drive, including the houses on the east side of the street, and bounded on the north by the intersection of Flamingo Drive and Sarasota Drive, including houses on the north side of Flamingo Drive. The district shall also include houses on both sides of the extension of Flamingo Drive, past Sarasota Drive, on the eastern side of the district. The district shall not include any commercial units or multi-family residential dwellings.

C. Board. (1) The district shall be governed by a board of commissioners consisting of members as follows:

(a) The president of the Park Forest East Civic Association, or its successor.

(b) Two members appointed by the board of directors of the Park Forest East Civic Association, or its successor.

(c) One member appointed by the member or members of the Louisiana House of Representatives who represent the area which comprises the district.

(d) One member appointed by the member or members of the Louisiana Senate who represent the area which comprises the district.

(e) One member appointed by the member or members of the East Baton Rouge Parish Metro Council who represent the area which comprises the district.

(f) One member appointed by the mayor-president of Baton Rouge.

(2) All members of the board shall be registered voters within the district.

(3) All members of the board shall serve without compensation and shall not receive reimbursement for expenses.

(4) The domicile of the board shall be within the district.

(5) The board is authorized to adopt bylaws for its governance and conduct.

(6) The members of the board shall select from among themselves a president and such other officers as they deem appropriate, whose responsibilities shall be as provided by the bylaws of the board.

(7) The board shall hold regular meetings as provided for in its bylaws and may hold special meetings at such times and places within the district as provided in the bylaws.

(8) The board shall keep minutes of all meetings.

(9) A majority of the board shall constitute a quorum for conducting business of the board.

D. Terms. (1)(a) Members appointed pursuant to Subparagraphs (a) and (b) of Paragraph 1 of Subsection C of this Section shall serve four-year terms.

(b) Members appointed pursuant to Subparagraphs (C)(1)(c), (d), (e), and (f) of this Section shall serve three-year terms.

(2) Any board member may be removed for cause by a majority vote of the board.

(3) Vacancies shall be filled in the manner of the original appointment. A member shall be eligible for reappointment unless he was removed pursuant to Paragraph (2) of this Subsection.

E. Powers and duties. The district, acting through its board of commissioners, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection G of this Section.

(4) To enter into contracts with individuals or entities, private or public.

(5) To purchase items and supplies necessary for achieving any purpose of the district.

(6) To accept private grants and donations.

(7) To procure and maintain liability insurance against any personal or legal liability of a board member that may be asserted or incurred based upon his service as a member of the board or that may arise as a result of his actions taken within the scope and discharge of his duties as a member of the board.

(8) To perform or have performed any function or activity the board deems necessary to carry out the purposes of the district.

F. Parcel fee. The governing authority of East Baton Rouge Parish is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection:

(1) The amount of the fee shall be as determined by duly adopted resolution of the board. The fee, however, shall not exceed two hundred fifty dollars per parcel per year.

(2) The fee shall be imposed on each parcel located within the district. The term "parcel" as used in this Subsection shall mean a developed lot upon which is situated a single-family residence.

(3) The owner of the parcel shall be responsible for payment of the fee.

(4)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting on the proposition at an election held for that purpose in accordance with the Louisiana Election Code.

(b) The fee shall expire ten years from its initial levy but may be renewed in the same manner as its imposition.

(5) The parish of East Baton Rouge shall collect the fee at the same time and in the same manner as ad valorem taxes are collected.

(6) The parish of East Baton Rouge shall remit to the district all amounts collected not more than sixty days after collection; however, the board may enter into an agreement with the parish to authorize the parish to retain, as a collection fee, not more than one percent of the amount collected.

(7) Any parcel fee which is unpaid shall be added to the tax rolls of the parish and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

G. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

H. Miscellaneous provision. (1) It is the purpose and intent of this Section that the additional law enforcement personnel and services provided by the district shall be supplemental to and not in lieu of personnel and services provided in the district by the city of Baton Rouge and East Baton Rouge Parish.

(2) If the district ceases to exist:

(a) All funds of the district shall be transmitted by the board to the governing authority of Baton Rouge within thirty days of dissolution. Such transmitted funds, together with any other funds collected by the parish of East Baton Rouge pursuant to this Section, shall be maintained in a separate account by the city and shall be used only to promote, encourage, and enhance the security, beautification, and overall betterment of the area formerly comprising the district.

(b) The authority for the imposition of the parcel fee provided in this Section shall cease.

Acts 2010, No. 480, §1, eff. June 22, 2010.



RS 33:9097.11 - Westminster Pine Park Crime Prevention and Neighborhood Improvement District

§9097.11. Westminster Pine Park Crime Prevention and Neighborhood Improvement District

A. Creation. There is hereby created within the parish of East Baton Rouge, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Westminster Pine Park Crime Prevention and Neighborhood Improvement District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The district shall be comprised of the area of the parish of East Baton Rouge, lying within the following perimeter: starting on the northwest corner of the edge of Lot 1 of Westminster Subdivision and proceeding in an easterly direction along the southern side of Jefferson Highway to the northeast corner of Lot 9 of Pine Park Subdivision then proceeding south along the eastside of Pine Park Drive to the southeast corner turning west at Lot 41 of Pine Park Subdivision continuing on the southern side of Norfolk Drive and proceeding west to Lot 423 of Westminster Subdivision then proceeding north on the west side of Drusilla Lane thus continuing to the northwest corner of the Westminster Subdivision to Lot 1 thus defining a district enclosing and consisting of 610 lots within the Westminster and Pine Park Subdivisions which shall be considered part of the Westminster Pine Park Crime Prevention and Neighborhood Improvement District.

C. Purposes. The purposes of the district shall be to aid in crime prevention by increased law enforcement and security patrols within the district and to provide for the maintenance and improvement of areas within the district.

D. Governance. (1) The district shall be governed by a board of commissioners consisting of members appointed as follows:

(a) Two members appointed by the Westminster Pine Park Civic Association.

(b) One member appointed by the East Baton Rouge Parish Metropolitan Council member representing the area which comprises the district.

(c) One member appointed by the mayor-president of East Baton Rouge Parish.

(d) One member appointed by the member or members of the Louisiana House of Representatives who represent the area which comprises the district.

(2) All members of the board shall reside within the district and be registered voters in the district.

(3) The terms of the members shall be as follows:

(a) The members appointed pursuant to Subparagraph (1)(a) of this Subsection shall serve for two years.

(b) The members appointed pursuant to Subparagraphs (1)(b), (c), and (d) of this Subsection shall serve for three years.

(4) The members of the board shall select from among themselves a president and such other officers as they deem appropriate. The terms and responsibilities of officers shall be as provided by the bylaws of the board.

(5) The members of the board shall serve without compensation or reimbursement of expenses.

E. Powers and duties. The district, acting through its board of commissioners, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided in Subsection G of this Section.

(4) To enter into contracts with public or private individuals or entities for the provision of security patrols or other programs in the district.

(5) To purchase items and supplies which the board deems instrumental to achieving any purpose of the district.

(6) To perform or have performed any other function or activity the board deems necessary for achieving any purpose of the district.

F. Parcel fee. The governing authority of East Baton Rouge Parish is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection:

(1)(a) The fee shall be imposed on each improved parcel located within the district.

(b) For the purposes of this Section, a parcel shall be defined as a lot, a subdivided portion of ground, or an individual tract on which a residential or commercial structure is situated.

(2) The amount of the fee shall be as requested by duly adopted resolution of the governing authority of the district; however, the fee shall not exceed one hundred dollars per parcel per year.

(3) The owner of the parcel shall be responsible for payment of the fee.

(4)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting on the proposition at an election held in accordance with the Louisiana Election Code.

(b) The fee shall expire ten years from its initial levy but may be renewed as provided in Subparagraph (a) of this Paragraph. If renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed ten years.

(5) The fee shall be collected at the same time and in the same manner as ad valorem taxes are collected by the sheriff, as ex officio tax collector, of East Baton Rouge Parish. The sheriff shall collect and remit to the district all amounts collected not more than sixty days after collection. He shall retain the same commission as he receives for the collection of ad valorem taxes.

(6) Any parcel fee which is unpaid shall be added to the tax rolls of East Baton Rouge Parish, and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

G. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq. The budget and all amendments shall be submitted to the East Baton Rouge Metropolitan Council.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

H. Miscellaneous provisions. (1) It is the purpose and intent of this Section that the additional law enforcement and security personnel and their services provided for through the fees authorized herein shall be supplemental to and not in lieu of personnel and services provided in the district by the East Baton Rouge Parish Sheriff's Office or the Baton Rouge City Police.

(2) If the district ceases to exist, any funds of the district shall be transmitted to the governing authority of East Baton Rouge Parish and shall be used for law enforcement purposes in the area which comprised the district.

I. Indemnification and exculpation. (1) The district shall indemnify its officers and board members to the fullest extent permitted by R.S. 12:227, as fully as if the district were a nonprofit corporation governed thereby, and as may be provided in the district's bylaws.

(2) No board member or officer of the district shall be liable to the district or to any individual who resides, owns property, visits, or otherwise conducts business in the district for monetary damages for breach of his duties as a board member or officer, provided that the foregoing provision shall not eliminate or limit the liability of a board member or officer for any of the following:

(a) Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law.

(b) Any transaction from which he derived an improper personal benefit.

(3) To the fullest extent permitted by R.S. 9:2792 et seq., including R.S. 9:2792.1 through 2792.9, a person serving the district as a board member or officer shall not be individually liable for any act or omission arising out of the performance of his duties.

Acts 2010, No. 708, §1, eff. June 29, 2010.



RS 33:9097.12 - Jefferson Place/Bocage Crime Prevention and Improvement District

§9097.12. Jefferson Place/Bocage Crime Prevention and Improvement District

A. Creation. There is hereby created within the parish of East Baton Rouge, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Jefferson Place/Bocage Crime Prevention and Improvement District, hereinafter referred to as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The boundaries of the district shall be the areas as established in the official subdivision plat filed with the clerk of court of East Baton Rouge Parish for the subdivisions of Bocage, Bocage Estates, Filings 1 through 5 of Jefferson Place, and The Cloisters.

C. Purpose. The district is established for the purpose of promoting and encouraging security in the area included within the district and promoting and encouraging the beautification and overall betterment of the district.

D. Governance. (1) The district shall be governed by a nine-member board of commissioners, referred to in this Section as the "board". The board shall be composed as follows:

(a) The president of the Jefferson Place/Bocage Homeowners' Association, referred to in this Section as the "association".

(b) The board of directors of the association shall appoint four members.

(c) The mayor-president of East Baton Rouge Parish shall appoint one member from a list of nominations submitted by the association within thirty days of receipt of the list.

(d) The member of the governing authority of East Baton Rouge Parish whose council district encompasses all or the greater portion of the area of the district shall appoint one member from a list of nominations submitted by the association within thirty days of receipt of the list.

(e) The member of the Louisiana House of Representatives whose district encompasses all or the greater portion of the area of the district shall appoint one member.

(f) The member of the Louisiana Senate whose district encompasses all or the greater portion of the area of the district shall appoint one member.

(2) All members of the board shall be residents of the district.

(3)(a) Board members serving pursuant to Subparagraphs (1)(c) through (f) of this Subsection shall serve four-year terms after serving initial terms of four years.

(b) Board members serving pursuant to Subparagraph (1)(b) of this Subsection shall serve four-year terms after serving initial terms as provided in this Subparagraph. Two members shall serve an initial term of two years and two members shall serve an initial term of three years as determined by a majority vote of the members appointed pursuant to Subparagraph (1)(b) of this Subsection or by lot at the first meeting of the board following the appointments.

(c) The member serving pursuant to Subparagraph (1)(a) of this Subsection shall serve during his term of office as president of the association.

(d) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled for the remainder of the unexpired term in the same manner as the original appointment. Board members shall be eligible for reappointment.

(4) The board shall elect from its members a chairman, a vice chairman, a secretary, a treasurer, and such other officers as it may deem necessary. The duties of the officers shall be fixed by the bylaws adopted by the board.

(5) The minute books and archives of the district shall be maintained by the secretary of the board. The monies, funds, and accounts of the district shall be in the official custody of the board.

(6) The board shall adopt such bylaws as it deems necessary or advisable for conducting its business affairs. The bylaws of the board may provide relative to the publication of meeting notices and conduct of meetings. The board shall hold regular meetings open to the public as shall be provided for in the bylaws and may hold special meetings at such times and places within East Baton Rouge Parish as may be prescribed in the bylaws. Notwithstanding any other provision of law to the contrary, the district, through the board, shall give notice of meetings by posting the meeting agenda at all entrances and exits to Bocage subdivision at least twenty-four hours prior to the meeting and may publish the meeting proceedings on the district website or in a newsletter regularly distributed to district property owners.

(7) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available through the secretary of the board.

(8) Each member of the board shall have one vote, and the vote of a majority of the members of the board present and voting, a quorum being present, shall be required to decide any question upon which the board takes action.

(9) The members of the board shall serve without compensation but shall be reimbursed for their reasonable out-of-pocket expenses directly related to the governance of the district, not to exceed one hundred dollars per year.

E. Powers and duties. The district, acting through its board, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection H of this Section.

(4) To enter into contracts with individuals or entities, private or public.

(5) To provide or enhance security patrols in the district, to provide for improved lighting, signage, or matters relating to the security of the district.

(6) To enter into contracts and agreements with one or more other districts for the joint security of all participating districts.

(7) To provide for such services and make such expenditures as the board deems proper for the security of the district.

(8) To acquire or lease items and supplies which the board deems instrumental to achieving the purposes of the district.

(9) To procure and maintain liability insurance against any personal or legal liability of a board member that may be asserted or incurred based upon his service as a member of the board or that may arise as a result of his actions taken within the scope and discharge of his duties as a member of the board.

(10) To perform or have performed any other function or activity necessary or appropriate to carry out the purposes of the district.

F. Parcel fee. The district, through the board, is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection.

(1) The amount of the fee shall be as requested by duly adopted resolution of the board. The fee shall be a flat fee per improved parcel of land not to exceed five hundred and forty dollars per year for each improved parcel, starting with five hundred dollars for the first calendar year.

(2) The fee shall be imposed on each improved parcel located within the district except as provided in Paragraph (4) of this Subsection.

(a) For purposes of this Section, "parcel" means a lot, a subdivided portion of ground, an individual tract, or a "condominium parcel" as defined in R.S. 9:1121.103.

(b) The owner of each parcel shall be responsible for payment of the fee.

(3)(a)(i) The fee of five hundred dollars for the first calendar year, subject to change thereafter by duly adopted resolution of the board, not to exceed the maximum amount authorized as provided in this Subsection, shall be imposed only after the question of its imposition and the board's authority to increase the fee has been approved by a majority of the registered voters of the district who vote on the proposition at an election held for that purpose in accordance with the Louisiana Election Code.

(ii) No other election shall be required except as provided by this Paragraph.

(b) The initial election on the question of the imposition of the fee shall be held at the same time as a regularly scheduled election in East Baton Rouge Parish.

(c) If approved, the fee and the board's authority to increase it shall expire in ten years, but the fee and board authority may be renewed if approved by a majority of the registered voters of the district voting on the proposition at an election as provided in Subparagraph (a) of this Paragraph. Any election to authorize the renewal of the fee shall be held only at the same time as any regularly scheduled election in East Baton Rouge Parish. If the fee and board authority is renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed ten years.

(4) No fee shall be imposed upon any parcel whose owner qualifies for and receives the special assessment level provided by Article VII, Section 18(G)(1) of the Constitution of Louisiana.

(5) The fee shall be collected at the same time and in the same manner as ad valorem taxes on property subject to taxation by East Baton Rouge Parish are collected.

(6) Any parcel fee which is unpaid shall be added to the tax rolls of East Baton Rouge Parish and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(7)(a) The proceeds of the fee shall be used solely and exclusively for the purpose and benefit of the district; however, the East Baton Rouge Parish Sheriff may retain one percent of the amount collected as a collection fee.

(b) The East Baton Rouge Parish Sheriff shall remit to the district all amounts collected not more than sixty days after collection.

G. Additional contributions. The district is authorized to solicit and accept additional voluntary contributions and grants to further the purposes of the district.

H. Budget. (1) The board shall adopt an annual budget in accordance with the Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

I. Miscellaneous. It is the purpose and intent of this Section that any additional security patrols, public or private, or any other security or other services or betterments provided by the district shall be supplemental to and not be in lieu of personnel and services to be provided in the district by the state of Louisiana, East Baton Rouge Parish, or their departments or agencies or by other political subdivisions.

J. Dissolution. (1) The district may be dissolved without the vote of the registered voters of the district if a majority of the area covered by the district becomes included in another district that serves similar purposes but includes additional parcels of property adjacent to the district, if approved by the affirmative vote of not less than five members of the board. If the district is dissolved in accordance with this Paragraph, the funds of the district that relate to the portion of the district that is included in the new district, together with any other funds collected by the parish of East Baton Rouge pursuant to this Section that relate to such portion of the district, shall be transferred to the new district to be used for purposes of the new district. The remaining portion of funds, if any, shall be transmitted by the board in equal parts to the state of Louisiana and to the parish of East Baton Rouge and such funds shall be used only for law enforcement purposes of the area that was formerly within the district but is not included in the new district.

(2) If the district is dissolved pursuant to Paragraph (1) of this Subsection, the authority for the imposition of the parcel fee provided in Subsection F of this Section shall cease.

K. Indemnification and exculpation. (1) The district shall indemnify its officers and board members to the fullest extent permitted by R.S. 12:227, as fully as if the district were a nonprofit corporation governed thereby, and as may be provided in the district's bylaws.

(2) No board member or officer of the district shall be liable to the district or to any individual who resides, owns property, visits, or otherwise conducts business in the district for monetary damages for breach of his duties as a board member or officer, provided that the foregoing provision shall not eliminate or limit the liability of a board member or officer for any of the following:

(a) Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law.

(b) Any transaction from which he derived an improper personal benefit.

(3) To the fullest extent permitted by R.S. 9:2792 et seq., including R.S. 9:2792.1 through 2792.9, a person serving the district as a board member or officer shall not be individually liable for any act or omission arising out of the performance of his duties.

Acts 2011, No. 384, §1, eff. June 30, 2011.



RS 33:9097.13 - Hampton Village Crime Prevention and Improvement District

§9097.13. Hampton Village Crime Prevention and Improvement District

A. Creation. There is hereby created within the parish of East Baton Rouge, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Hampton Village Crime Prevention and Improvement District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The boundaries of the district shall be coterminous with the boundaries of the Hampton Village Estates Subdivision, Filings 1 through 4, in East Baton Rouge Parish as established in the official subdivision plats filed with the clerk of court of East Baton Rouge Parish; however, the district shall not include any property listed as an X or W lot located on Joor Road.

C. Purpose. The district is established for the primary object and purpose of promoting and encouraging the beautification, security, and overall betterment of the district.

D. Governance. (1) The district shall be governed by a board of commissioners, referred to in this Section as the "board", consisting of seven members as follows:

(a) The president of the Hampton Village Estates Homeowners Association, Inc., or its successor.

(b) One member appointed by the board of directors of the Hampton Village Estates Homeowners Association, Inc., or its successor.

(c) One member appointed by the member of the Louisiana House of Representatives whose district encompasses all or the greater portion of the area of the district.

(d) One member appointed by the member of the Louisiana Senate whose district encompasses all or the greater portion of the area of the district.

(e) One member appointed by the governing authority of the city of Central.

(f) One member appointed by the mayor of the city of Central.

(g) One member appointed by the assessor for the parish of East Baton Rouge.

(2) All members of the board shall be residents and qualified voters of the district.

(3)(a) The terms of the members appointed pursuant to Subparagraphs (1)(c) through (g) of this Subsection shall be concurrent with the respective appointing authority.

(b) The member serving pursuant to Subparagraph (1)(b) of this Subsection shall serve a term of two years.

(c) The member serving pursuant to Subparagraph (1)(a) of this Subsection shall serve during his term of office.

(4) The members of the board shall select from among themselves a president and such other officers as they deem appropriate.

(5) All members of the board shall serve without compensation but may receive reimbursement for approved and receipted expenses directly related to the governance of the district.

(6) The domicile of the board shall be within the district.

(7) The board is authorized to adopt bylaws for its governance and conduct.

(8) The board shall hold regular meetings as provided for in its bylaws and may hold special meetings at such times and places within the district as provided in the bylaws.

(9) The board shall keep minutes of all meetings.

(10) A majority of the board shall constitute a quorum for conducting business of the board.

(11) Any board member who misses four meetings shall be disqualified and removed automatically from office.

(12) Vacancies shall be filled in the manner of the original appointment. A member shall be eligible for reappointment unless he was removed pursuant to Paragraph (11) of this Subsection.

E. Powers and duties. The district, acting through its board of commissioners, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection H of this Section.

(4) To accept private grants and donations.

(5) To enter into contracts with individuals or entities, private or public.

(6) To purchase items and supplies which the board deems instrumental to achieving the purpose of the district.

(7) To acquire, lease, insure, and sell immovable property within the boundaries of the district in accordance with district plans.

(8) To perform or have performed any other function or activity necessary for the achievement of the purpose of the district.

(9) To procure and maintain liability insurance against any personal or legal liability of a board member that may be asserted or incurred based upon his service as a member of the board or that may arise as a result of his actions taken within the scope and discharge of his duties as a member of the board.

F. Parcel fee. The governing authority of the parish of East Baton Rouge may impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection:

(1) The amount of the fee shall be as requested by duly adopted resolution of the board. The fee shall be a flat fee per parcel of land not to exceed one hundred twenty-five dollars per parcel per year.

(2)(a) The fee shall be levied on each parcel located within the district.

(b) For purposes of this Section, "parcel" means a lot, subdivided portion of ground, or an individual tract on which a residential structure is situated. "Parcel" does not include any lot, subdivided portion or ground, or individual tract owned by the subdivision developer as established in the official subdivision Act of Restrictions, Filings 1 through 4, filed with the clerk of court of East Baton Rouge Parish.

(c) The owner of the parcel shall be responsible for payment of the fee.

(3)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting on the proposition at a regularly scheduled primary or general election held for that purpose in accordance with the Louisiana Election Code. At least thirty days prior to any election held to approve the levy of a fee, the board shall mail notification of the upcoming election to each registered voter of the district and to the owner of a parcel if the owner is not a registered voter of the district.

(b) Not less than five years after approval of the fee by a majority of the registered voters of the district, the board may increase the amount of the fee one time without an election. The amount of the increase shall be as provided in a duly adopted resolution of the board, not to exceed two hundred fifty dollars per parcel per year.

(c) The fee shall expire ten years from its initial levy but may be renewed as provided in Subparagraph (3)(a) of this Subsection. If renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed ten years.

(4) The fee shall be collected at the same time and in the same manner as ad valorem taxes on property subject to taxation by the parish are collected by the sheriff as ex officio tax collector of East Baton Rouge Parish.

(5) Any fee shall be added to the tax rolls of the parish and shall be enforced with the same authority and subject to the same penalties and procedures as ad valorem taxes.

(6) The sheriff of East Baton Rouge shall remit to the district all amounts collected not more than sixty days after collection; however, the board may enter into an agreement with the sheriff to authorize the sheriff to retain a collection fee.

G. Additional contributions. The district is authorized to solicit and accept additional voluntary contributions and grants to further the purposes of the district.

H. Budget. (1) The board shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor or pursuant to R.S. 24:513.

I. Dissolution. (1) The district may be dissolved after the question of its dissolution has been approved by a majority of the registered voters of the district voting on the proposition at a regularly scheduled election conducted in accordance with the provisions of the Louisiana Election Code. The question may be placed on the ballot only after it has been approved by the affirmative vote of not less than five members of the board.

(2) If the district ceases to exist:

(a) All funds of the district shall be transmitted to the city of Central and shall be used for law enforcement purposes in the area included within the district.

(b) The authority for the imposition of the parcel fee provided in this Section shall cease.

J. Indemnification and exculpation. (1) The district shall indemnify its officers and board members to the fullest extent permitted by R.S. 12:227, as fully as if the district were a nonprofit corporation governed thereby, and as may be provided in the district's bylaws.

(2) No board member or officer of the district shall be liable to the district or to any individual who resides, owns property, visits, or otherwise conducts business in the district for monetary damages for breach of his duties as a board member or officer; however, this Paragraph does not eliminate or limit the liability of a board member or officer for any of the following:

(a) Acts of omission not in good faith or which involve intentional misconduct or a knowing violation of the law.

(b) Any transaction from which he derived an improper personal benefit.

(3) To the fullest extent permitted by R.S. 9:2792 et seq., including R.S. 9:2792.1 through 2792.9, a person serving the district as a board member or officer shall not be individually liable for any act or omission arising out of the performance of his duties.

Acts 2012, No. 170, §1, eff. May 22, 2012.



RS 33:9097.14 - Park Forest Crime Prevention and Improvement District

§9097.14. Park Forest Crime Prevention and Improvement District

A. Creation. There is hereby created within the parish of East Baton Rouge, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Park Forest Crime Prevention and Improvement District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The district shall include the area within the following boundaries: beginning at the intersection of Monterrey Boulevard and Greenwell Springs Road, south along Monterrey Boulevard to its intersection with Great Smoky Avenue, then east along Great Smoky Avenue (both sides) to its intersection with Jo Anne Drive, then north along Jo Anne Drive (both sides) to its intersection with Big Bend Avenue, then east along Big Bend Avenue (both sides) to its intersection with North Sherwood Forest Drive, then north along North Sherwood Forest Drive to its intersection with Greenwell Springs Road, then southwest along Greenwell Springs Road to the point of beginning. The district shall also include all lots that front on Great Smoky Avenue whether or not the lot lies within the boundaries otherwise described in this Subsection.

C. The district is established for the primary object and purpose of promoting and encouraging the beautification, security, and overall betterment of the district.

D. Board. (1) The district shall be governed by a board of commissioners, referred to in this Section as the "board", consisting of members as follows:

(a) The president of the Park Forest Community Association or its successor shall serve as a member.

(b) The board of directors of the Park Forest Community Association or its successor shall appoint two members.

(c) The member of the Louisiana House of Representatives whose district encompasses all or the greater portion of the area of the district shall appoint one member.

(d) The member of the Louisiana Senate whose district encompasses all or the greater portion of the area of the district shall appoint one member.

(e) Each member of the governing authority of East Baton Rouge Parish whose district encompasses a portion of the area included within the district shall appoint one member.

(2) All members of the board shall be residents and qualified voters of the district.

(3)(a) Members appointed pursuant to Subparagraphs (1)(b) through (e) of this Subsection shall serve three-year terms after initial terms as provided in Subparagraph (b) of this Paragraph.

(b) Two members shall serve an initial term of one year; two shall serve two years; and two shall serve three years as determined by lot at the first meeting of the board.

(c) The president of the Park Forest Community Association shall serve during his term of office.

(4) Any board member may be removed for cause by a majority vote of the board.

(5) Vacancies shall be filled in the manner of the original appointment. A member shall be eligible for reappointment unless he was removed pursuant to Paragraph (4) of this Subsection.

(6) All members of the board shall serve without compensation and shall not receive reimbursement for expenses.

(7) The domicile of the board shall be within the district.

(8) The board is authorized to adopt bylaws for its governance and conduct.

(9) The members of the board shall select from among themselves a president and such other officers as they deem appropriate whose responsibilities shall be as provided by the bylaws of the board.

(10) The board shall hold regular meetings as provided for in its bylaws and may hold special meetings at such times and places within the district as provided in the bylaws.

(11) The board shall keep minutes of all meetings.

(12) A majority of the board shall constitute a quorum for conducting business of the district.

E. Powers and duties. The district, acting through its board of commissioners, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection G of this Section.

(4) To enter into contracts with individuals or entities, private or public.

(5) To purchase items and supplies necessary for achieving any purpose of the district.

(6) To accept private grants and donations.

(7) To procure and maintain liability insurance against any personal or legal liability of a board member that may be asserted or incurred based upon his service as a member of the board or that may arise as a result of his actions taken within the scope and discharge of his duties as a member of the board.

(8) To perform or have performed any function or activity the board deems necessary to carry out the purposes of the district.

F. Parcel fee. The governing authority of East Baton Rouge Parish may impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection:

(1) The amount of the fee shall be as determined by duly adopted resolution of the board. The fee, however, shall not exceed one hundred dollars per parcel per year.

(2) The fee shall be imposed on each parcel located within the district. The term "parcel" as used in this Subsection shall mean a developed lot upon which is situated a single-family residence.

(3) The owner of the parcel shall be responsible for payment of the fee.

(4)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting on the proposition at an election held for that purpose in accordance with the Louisiana Election Code.

(b) Not less than five years after the approval of the imposition of the fee by the voters of the district, the board may increase the amount of the fee one time without election. The amount of the fee shall be as provided in a duly adopted resolution of the board, not to exceed two hundred dollars per parcel per year.

(c) The fee shall expire ten years after its initial levy but may be renewed if approved by a majority of the registered voters of the district voting on the proposition at an election as provided in Subparagraph (a) of this Paragraph. If the fee is renewed, the amount of the fee shall not exceed two hundred dollars per parcel per year. The term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed ten years.

(5) The sheriff of the parish of East Baton Rouge shall collect the fee at the same time and in the same manner as ad valorem taxes are collected.

(6) The sheriff of the parish of East Baton Rouge shall remit to the district all amounts collected not more than sixty days after collection; however, the board may enter into an agreement with the sheriff to authorize the sheriff to retain a collection fee.

(7) Any parcel fee shall be added to the tax rolls of the parish and shall be enforced with the same authority and subject to the same penalties and procedures as ad valorem taxes.

G. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

H. Miscellaneous provisions. (1) It is the purpose and intent of this Section that the additional law enforcement personnel and services provided by the district shall be supplemental to and not in lieu of personnel and services provided in the district by the city of Baton Rouge and East Baton Rouge Parish.

(2) If the district ceases to exist:

(a) All funds of the district shall be transmitted to the parish of East Baton Rouge and shall be used for law enforcement purposes in the area included within the district.

(b) The authority for the imposition of the parcel fee provided in this Section shall cease.

Acts 2012, No. 187, §1, eff. May 22, 2012.



RS 33:9097.15 - Live Oak Trace Subdivision Crime Prevention and Improvement District

§9097.15. Live Oak Trace Subdivision Crime Prevention and Improvement District

A. Creation. There is hereby created within the parish of East Baton Rouge, in the city of Zachary, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Live Oak Trace Subdivision Crime Prevention and Improvement District, hereafter in this Section referred to as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The district shall encompass the area included within the following perimeter: Creek Hollow Avenue, Pine Thickett Avenue, Honeysuckle Drive and Brush Creek Court. The district shall include all parcels on both sides of each street.

C. Purpose. The purposes of the district shall be to aid in crime prevention by providing security for district residents and to serve the needs of the residents of the district by funding beautification and improvements for the overall betterment of the district.

D. Board. (1) The district shall be governed by a board of commissioners consisting of seven members as follows:

(a) The president of the Live Oak Trace Homeowners' Association, or its successor.

(b) Two members appointed by the board of directors of the Live Oak Trace Homeowners' Association, or its successor.

(c) One member appointed by the member or members of the Louisiana House of Representatives who represent the area which comprises the district.

(d) One member appointed by the member or members of the Louisiana Senate who represent the area which comprises the district.

(e) One member appointed by the member or members of the East Baton Rouge Parish Metro Council who represent the area which comprises the district.

(f) One member appointed by the mayor-president of Baton Rouge.

(2) All members of the board shall be registered voters within the district.

(3) All members of the board shall serve without compensation and shall not receive reimbursement for expenses.

(4) The domicile of the board shall be within the district.

(5) The board shall be authorized to adopt bylaws for its governance and conduct.

(6) The members of the board shall select from among themselves a president and such other officers as they deem appropriate, whose responsibilities shall be as provided by the bylaws of the board.

(7) The board shall hold regular meetings as provided for in its bylaws and may hold special meetings at such times and places within the district as provided in the bylaws.

(8) The board shall keep minutes of all meetings.

(9) A majority of the board shall constitute a quorum for conducting business of the board.

E. Terms. (1)(a) Members appointed pursuant to Subparagraphs (D)(1)(a) and (b) of this Section shall serve four-year terms.

(b) Members appointed pursuant to Subparagraphs (D)(1)(c), (d), (e), and (f) of this Section shall serve three-year terms.

(2) Any board member may be removed for cause by a majority vote of the board.

(3) Vacancies shall be filled in the manner of the original appointment. A member shall be eligible for reappointment unless he was removed pursuant to Paragraph (2) of this Subsection.

F. Powers and duties. The district, acting through its board of commissioners, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection G of this Section and in accordance with a budget adopted as provided by Subsection H of this Section.

(4) To enter into contracts with individuals or entities, private or public.

(5) To purchase items and supplies necessary for achieving any purpose of the district.

(6) To accept private grants and donations.

(7) To procure and maintain liability insurance against any personal or legal liability of a board member that may be asserted or incurred based upon his service as a member of the board or that may arise as a result of his actions taken within the scope and discharge of his duties as a member of the board.

(8) To perform or have performed any function or activity the board deems necessary to carry out the purposes of the district.

G. Parcel fee. The governing authority of East Baton Rouge Parish is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection.

(1) The fee shall be as determined by a duly adopted resolution of the board, at an amount no less than one hundred eighty dollars, per parcel per year.

(2) The fee shall be imposed on each parcel located within the district. The term "parcel" as used in this Subsection shall mean a developed or undeveloped lot.

(3) The owner of the parcel shall be responsible for payment of the fee.

(4)(a) The fee shall be imposed only after the question of its imposition has been submitted to the qualified electors of the district, at an election held for such purpose in accordance with the Louisiana Election Code, and a majority of those voting on the proposition have voted in favor of the fee.

(b) The fee may be increased four years from its initial levy in the same manner as its imposition.

(5) The East Baton Rouge Parish Sheriff's Office shall collect the fee at the same time and in the same manner as ad valorem taxes are collected.

(6) The East Baton Rouge Parish Sheriff's Office shall remit to the district all amounts collected not more than sixty days after collection; however, the board may enter into an agreement with the East Baton Rouge Parish Sheriff's Office to authorize the parish to retain, as a collection fee, not more than one percent of the amount collected.

(7) Any parcel fee which is unpaid shall be added to the tax rolls of the parish and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

H. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

I. Miscellaneous provisions. (1) It is the purpose and intent of this Section that the additional law enforcement personnel and services provided by the district shall be supplemental to and not in lieu of personnel and services provided in the district by the city of Zachary.

(2) If the district ceases to exist:

(a) All funds of the district shall be transmitted by the board to the governing authority of the city of Zachary within thirty days of dissolution. Such transmitted funds, together with any other funds collected by the East Baton Rouge Parish Sheriff's Office pursuant to this Section, shall be maintained in a separate account by the city and shall be used only to promote, encourage, and enhance the security, beautification, and overall betterment of the area formerly comprising the district.

(b) The authority for the imposition of the parcel fee provided in this Section shall cease.

Acts 2012, No. 340, §1, eff. May 25, 2012.



RS 33:9097.16 - Glen Oaks Crime Prevention and Improvement District

§9097.16. Glen Oaks Crime Prevention and Improvement District

A. Creation. There is hereby created within the parish of East Baton Rouge, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Glen Oaks Crime Prevention and Improvement District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The district shall include the area within the following boundaries: beginning at the intersection of Greenwell Street and Silverleaf Avenue, north along Silverleaf Avenue (both sides) then east along Silverleaf Avenue (both sides) to its intersection with Mickens Road, then southeast along the west side of Mickens Road to its intersection with Lanier Drive, then south along the west side of Lanier Drive to its intersection with Greenwell Street, then west along the north side of Greenwell Street to the point of beginning.

C. Purpose. The purposes of the district shall be to aid in crime prevention by providing security for district residents and to serve the needs of the residents of the district by funding beautification and improvements for the overall betterment of the district.

D. Governance. (1) The district shall be governed by a board of commissioners, referred to in this Section as the "board", consisting of members as follows:

(a) Two members shall be appointed by the state representative for House District Number 29.

(b) Two members shall be appointed by the state senator for Senate District Number 15.

(c) One member shall be appointed by the member or members of the governing authority of the parish of East Baton Rouge who represent the district.

(2) All members of the board shall be residents and qualified voters within the district.

(3) Members of the board shall serve four-year terms after initial terms as follows: two members shall serve an initial term of one year; one member shall serve two years; one member shall serve three years; and one member shall serve four years, as determined by lot at the first meeting of the board.

(4) Vacancies resulting from the expiration of a term or any other reason shall be filled for the remainder of the unexpired term in the manner of the original appointment. Members are eligible for reappointment.

(5) The members of the board shall select from among themselves a president and such other officers as they deem appropriate. The responsibilities of the officers shall be as provided by the bylaws of the board.

(6) The members of the board shall serve without compensation and shall not receive reimbursement for expenses.

E. Powers and duties. The district, acting through its board of commissioners, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection G of this Section.

(4) To enter into contracts with individuals or entities, private or public, for the provision of security patrols in the district.

(5) To purchase items and supplies which the board deems instrumental to achieving the purpose of the district.

(6) To perform or have performed any other function or activity necessary for the achievement of the purpose of the district.

F. Parcel fee. The governing authority of East Baton Rouge Parish may impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection:

(1) The amount of the fee shall be as requested by duly adopted resolution of the board. The fee, however, shall not exceed one hundred dollars per parcel per year for lots zoned for residential use and five hundred dollars per year for lots zoned for commercial use.

(2)(a) The fee shall be imposed on each improved parcel located within the district.

(b) For purposes of this Section, "parcel" means a lot, a subdivided portion of ground, or an individual tract and does not mean a "condominium parcel" as defined in R.S. 9:1121.103. Thus, with respect to condominiums, the fee collector shall impose the parcel fee on each lot on which condominiums are situated and not on individual condominium units.

(c) The owner of the parcel shall be responsible for payment of the fee.

(3)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting at an election held for that purpose in accordance with the Louisiana Election Code. At least thirty days prior to any election held to approve imposition of a parcel fee, the board shall mail notification of the upcoming election to each registered voter of the district and to the owner of each parcel if the owner is not a registered voter of the district. No other election shall be required except as provided by this Paragraph.

(b) The initial election on the question of the imposition of the fee shall be held at the same time as a regularly scheduled election in the parish of East Baton Rouge.

(c) The fee shall expire eight years from its initial levy but may be renewed as provided in Subparagraph (a) of this Paragraph. If the fee is renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed eight years.

(4) The fee shall be collected at the same time and in the same manner as ad valorem taxes are collected within the parish.

(5) Any parcel fee shall be added to the tax rolls of the parish and shall be enforced with the same authority and subject to the same penalties and procedures as ad valorem taxes.

(6) The sheriff of the parish of East Baton Rouge shall remit to the district all amounts collected not more than sixty days after collection; however, the board may enter into an agreement with the sheriff to authorize the sheriff to retain a collection fee.

G. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

H. Miscellaneous provisions. (1) It is the purpose and intent of this Section that the additional law enforcement personnel and services provided by the district shall be supplemental to and not in lieu of personnel and services provided in the district by the city of Baton Rouge and parish of East Baton Rouge.

(2) If the district ceases to exist, any funds of the district shall be transmitted to the governing authority of the city of Baton Rouge and parish of East Baton Rouge and shall be used for law enforcement purposes in the area included within the district.

Acts 2012, No. 584, §1, eff. June 7, 2012.



RS 33:9097.17 - Carmel Acres Crime Prevention and Improvement District

§9097.17. Carmel Acres Crime Prevention and Improvement District

A. Creation. There is hereby created within the parish of East Baton Rouge, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Carmel Acres Crime Prevention and Improvement District, hereinafter referred to as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The boundaries of the district shall be coterminous with the boundaries of the Carmel Acres Subdivision in East Baton Rouge Parish as established in the official subdivision plat filed with the clerk of court of East Baton Rouge Parish.

C. Purpose. The purpose of the district shall be to aid in crime prevention and to add to the security of district residents by providing for an increase in the presence of law enforcement personnel in the district and to serve the needs of the residents of the district by funding beautification and improvements for the overall betterment of the district.

D. Governance. (1) The district shall be governed by a board of commissioners consisting of seven members as follows:

(a) The board of directors of the Carmel Acres Civic Association, Inc., shall appoint two members.

(b) The member or members of the Louisiana House of Representatives who represent the area which comprises the district shall appoint one member.

(c) The member or members of the Louisiana Senate who represent the area which comprises the district shall appoint one member.

(d) The assessor for the parish of East Baton Rouge shall appoint one member.

(e) The mayor of Central shall appoint one member.

(f) The metro council member or council members who represent the district shall appoint one member.

(2) All members of the board shall own property and reside within the district.

(3)(a) The terms of the members appointed pursuant to Subparagraph (1)(a) of this Subsection shall be two years.

(b) The terms of the members serving pursuant to Subparagraphs (1)(b) through (f) of this Subsection shall be three years.

(4) The members of the board shall select from among themselves a president and such other officers as they deem appropriate. The terms and responsibilities of officers shall be as provided by the bylaws of the board.

(5) The members of the board shall serve without compensation and shall not receive reimbursement for expenses.

E. Powers and duties. The district, acting through its board of commissioners, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F and in accordance with a budget adopted as provided by Subsection G of this Section.

(4) To accept private grants and donations.

(5) To enter into contracts with individuals or entities, private or public, for the provision of security patrols in the district.

(6) To purchase items and supplies which the board deems instrumental to achieving the purpose of the district.

(7) To acquire, lease, insure, and sell real property within the boundaries of the district in accordance with district plans.

(8) To perform or have performed any other function or activity necessary for the achievement of the purpose of the district.

F. Parcel fee. The governing authority of East Baton Rouge Parish is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection:

(1)(a) The fee shall be imposed on each improved and unimproved parcel located within the district.

(b) For the purposes of this Section, a parcel shall be defined as a lot, a subdivided portion of ground, or an individual tract on which a residential or commercial structure is situated; however, the term "parcel" shall not include "condominium parcel" or "condominium property" as defined in R.S. 9:1121.103.

(2)(a)(i) The initial amount of the fee shall be as requested by duly adopted resolution of the governing authority of the district. The initial fee shall not exceed one hundred dollars per parcel per year.

(ii) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. No less than thirty days prior to any election held to approve such parcel fee, the board of commissioners shall mail notification of the upcoming election to each registered voter of the district and to the owner of a parcel if the owner is not a registered voter of the district.

(b) Not less than five years after approval of the parcel fee by a majority of the registered voters of the district, the governing authority of the district may increase the amount of the parcel fee one time without an election. The amount of the increased fee shall be as provided in a duly adopted resolution of the board, not to exceed two hundred dollars per parcel per year.

(3) A parcel fee shall expire ten years after its levy but may be renewed if the renewal is approved by the voters in the manner provided in Subparagraph (2)(a) of this Subsection. The renewed fee shall not exceed two hundred dollars per parcel per year. If renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed ten years.

(4) The owner of the parcel is responsible for payment of the fee.

(5) The fee shall be collected at the same time and in the same manner as ad valorem taxes are collected by the sheriff, as ex officio tax collector, of East Baton Rouge Parish. The sheriff shall collect and remit to the district all amounts collected not more than sixty days after collection. He shall retain as a commission the same percentage of collectable amounts as he receives for the collection of ad valorem taxes.

(6) Any parcel fee shall be added to the tax rolls of East Baton Rouge Parish and shall be enforced with the same authority and subject to the same penalties and procedures as ad valorem taxes.

G. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

H. Miscellaneous provisions. (1) It is the purpose and intent of this Section that the additional law enforcement personnel and their services provided for through the fees authorized herein shall be supplemental to and not in lieu of personnel and services provided in the district by the city of Baton Rouge and East Baton Rouge Parish.

(2) If the district ceases to exist, any funds of the district shall be transmitted to the governing authority of East Baton Rouge Parish and shall be used for law enforcement purposes in the area which comprised the district.

I. Indemnification and exculpation. (1) The district shall indemnify its officers and board members to the fullest extent permitted by R.S. 12:227, as fully as if the district were a nonprofit corporation governed thereby, and as may be provided in the district's bylaws.

(2) No board member or officer of the district shall be liable to the district or to any individual who resides, owns property, visits, or otherwise conducts business in the district for monetary damages for breach of his duties as a board member or officer, provided that the foregoing provision shall not eliminate or limit the liability of a board member or officer for any of the following:

(a) Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law.

(b) Any transaction from which he derived an improper personal benefit.

(3) To the fullest extent permitted by R.S. 9:2792 et seq., including R.S. 9:2792.1 through 2792.9, a person serving the district as a board member or officer shall not be individually liable for any act or omission arising out of the performance of his duties.

Acts 2012, No. 654, §1.



RS 33:9097.18 - Mayfair Park/Park East/Heights Crime Prevention and Improvement District

§9097.18. Mayfair Park/Park East/Heights Crime Prevention and Improvement District

A. Creation. There is hereby created within the parish of East Baton Rouge, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Mayfair Park/Park East/Heights Crime Prevention and Improvement District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The boundaries of the district shall be coterminous with the boundaries of the Mayfair Park, Mayfair Park East, and Mayfair Heights subdivisions in East Baton Rouge Parish as established in the official subdivision plat filed with the clerk of court of East Baton Rouge Parish.

C. Purpose. The purpose of the district shall be to aid in crime prevention and to add to the security of district residents by providing for an increase in the presence of law enforcement personnel in the district.

D. Governance. (1) The district shall be governed by a board of commissioners, referred to in this Section as the "board", consisting of seven members as follows:

(a) The presidents of the Mayfair Park, Mayfair Park East, and Mayfair Heights homeowners associations shall serve as ex officio members.

(b) The member of the Louisiana House of Representatives whose district encompasses all or the greater portion of the area of the district shall appoint one member.

(c) The member of the Louisiana Senate whose district encompasses all or the greater portion of the area of the district shall appoint one member.

(d) The mayor-president for the city of Baton Rouge, parish of East Baton Rouge, shall appoint one member.

(e) The member of the governing authority of East Baton Rouge Parish whose district encompasses all or the greater portion of the area of the district shall appoint one member.

(2) All members of the board shall own immovable property within the district.

(3)(a) Each member serving pursuant to Subparagraph (1)(a) of this Subsection shall serve during his term of office as president.

(b) The terms of the members appointed pursuant to Subparagraphs (1)(b) through (e) of this Subsection shall be concurrent with those of the respective appointing authority.

(4) Vacancies resulting from the expiration of a term or any other reason shall be filled for the remainder of the unexpired term in the manner of the original appointment. Members are eligible for reappointment.

(5) The members of the board shall select from among themselves a president and such other officers as they deem appropriate. The responsibilities of the officers shall be as provided by the bylaws of the board.

(6) The members of the board shall serve without compensation and shall not receive reimbursement for expenses.

E. Powers and duties. The district, acting through its board of commissioners, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection G of this Section.

(4) To enter into contracts with individuals or entities, private or public, for the provision of security patrols in the district.

(5) To purchase items and supplies which the board deems instrumental to achieving the purpose of the district.

(6) To perform or have performed any other function or activity necessary for the achievement of the purpose of the district.

F. Parcel fee. The governing authority of East Baton Rouge Parish may impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection:

(1) The amount of the fee shall be as requested by duly adopted resolution of the board. The fee, however, shall not exceed one hundred forty-four dollars per parcel per year.

(2)(a) The fee shall be imposed on each improved parcel located within the district; however, the fee shall not be imposed on a parcel if any of the owners of the parcel are persons sixty-five years of age or older.

(b) For purposes of this Section, "parcel" means a lot, a subdivided portion of ground, or an individual tract, and does not mean a "condominium parcel" as defined in R.S. 9:1121.103. Thus, with respect to condominiums, the fee collector shall impose the parcel fee on each lot on which condominiums are situated and not on individual condominium units.

(c) The owner of the parcel shall be responsible for payment of the fee. The tax collector shall submit the bill for a parcel fee which is to be collected from condominium owners to the condominium owners association and the association shall pay the fee from funds available for that purpose. The association shall remain liable for the entire fee until it is paid.

(3)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. At least thirty days prior to any election held to approve imposition of a parcel fee, the board shall mail notification of the upcoming election to each registered voter of the district and to each owner of a parcel in the district who is not a registered voter of the district. No other election shall be required except as provided by this Paragraph.

(b) The initial election on the question of the imposition of the fee shall be held at the same time as a regularly scheduled election in the parish of East Baton Rouge.

(c) The fee shall expire five years from its initial levy but may be renewed as provided in Subparagraph (a) of this Paragraph. If the fee is renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed five years.

(4) The fee shall be collected at the same time and in the same manner as ad valorem taxes are collected by the sheriff, as ex officio tax collector, of East Baton Rouge Parish. The sheriff shall collect and remit to the district all amounts collected not more than sixty days after collection. He shall retain the same commissions as he receives for the collection of ad valorem taxes.

(5) Any parcel fee shall be added to the tax rolls of the parish and shall be enforced with the same authority and subject to the same penalties and procedures as ad valorem taxes.

G. Budget. (1) The board shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

H. Miscellaneous provisions. (1) It is the purpose and intent of this Section that the additional law enforcement personnel and services provided by the district shall be supplemental to and not in lieu of personnel and services provided in the district by the city of Baton Rouge and parish of East Baton Rouge.

(2) If the district ceases to exist, any funds of the district shall be transmitted to the governing authority of East Baton Rouge Parish and shall be used for law enforcement purposes in the area included within the district.

Acts 2012, No. 701, §1, eff. June 11, 2012.



RS 33:9097.19 - Sherwood Forest Crime Prevention and Neighborhood Improvement District

§9097.19. Sherwood Forest Crime Prevention and Neighborhood Improvement District

A. Creation. There is hereby created within the parish of East Baton Rouge, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Sherwood Forest Crime Prevention and Neighborhood Improvement District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. (1) The district shall include the area within the following boundaries: beginning at the intersection of Sharp Road and Florida Boulevard, northeast along Florida Boulevard (south side) to its intersection with South Flannery Road, then south along South Flannery Road (west side) to its intersection with Jones Creek (water body), then southwest along Jones Creek (water body)(north side) to its intersection with Old Hammond Highway, then southwest along Old Hammond Highway (north side) to its intersection with Jones Creek (water body), then northwest along Jones Creek (water body)(north side) to its intersection with South Sherwood Forest Boulevard, then south along South Sherwood Forest Boulevard (both sides) to its intersection with Old Hammond Highway, then southwest along Old Hammond Highway (north side) to its intersection with the right-of-way for electrical transmission lines, as described in Paragraph (5) of this Subsection, then northwest along the right of way (northeast side) to its intersection with Sharp Road, then northwest along Sharp Road (east side) to the point of beginning.

(2) The district shall also include property located within the Sharpstowne subdivision within the parish of East Baton Rouge described as follows:

A certain tract or parcel of ground, situated in the City of Baton Rouge, State of Louisiana, in Section 87, TOWNSHIP 7 South, Range 1 East, Greensberg Land District of Louisiana, and being designated on Final Plat of SHARPSTOWNE made by Edward E. Evans & Associations, Inc., dated October 1, 1982, approved by Robert S. Dolese, Planning Director of the City of Baton Rouge and the Parish of East Baton Rouge, November 4, 1982, a copy of which is on file in the Office of the Clerk and Recorder of the Parish of East Baton Rouge in Original 680, Bundle 9532, the said Sharpstowne Townhome Community being more particularly described on said plat as being formerly Lot C of the H. Burgess Harelson, Sr. Home Place and measuring 468.73 feet front on the East side of Sharp Road, by a depth on its North side of 553.6 feet, by depth on its South side of 777.75 feet and measuring 412.8 feet across the rear.

(3) The district shall also include the area within the following boundaries: beginning at the intersection of South Sherwood Forest Boulevard and Old Hammond Highway, northeast along Old Hammond Highway (north side) to its intersection with King Richard Drive, then north along King Richard Drive, then east along King Richard Drive, then south along King Richard Drive to its intersection with Old Hammond Highway, then southwest along Old Hammond Highway (north side) to the point of beginning.

(4)(a) The district shall not include any property located on McGehee Drive, Jennifer Lynn Avenue, or South Flannery Road south of Arlingford Avenue.

(b) The district shall not include any property located within the fourth and fifth filings of the Sherwood Forest Place Subdivision described in the official subdivision plat filed with the clerk of court of East Baton Rouge Parish as follows:

(i) Forty-five (45) certain lots or parcels of ground, together with all buildings and improvements thereon, situated in the Parish of East Baton Rouge, State of Louisiana, being designated as Lots 170 through 214, in that subdivision known as Sherwood Forest Place, Fourth Filing and designated on the official map or plan thereof prepared by GWS Engineering, Inc. dated May 11, 1998, entitled "Final Plat of Sherwood Forest Place, Fourth Filing" located in Sections 5 & 8, Township 7 South, Range 2 East, Greensburg Land District of Louisiana, a copy of which is on file and of record as Original 789, Bundle 10892, with the Clerk and Recorder for the said Parish and State.

(ii) Eleven (11) certain lots or parcels of ground, together with all buildings and improvements thereon, situated in the Parish of East Baton Rouge, State of Louisiana, being designated as Lots 215 through 225, in that subdivision known as Sherwood Forest Place, Fifth Filing and designated on the official map or plan thereof prepared by GWS Engineering, Inc. dated May 11, 1998, entitled "Final Plat of Sherwood Forest Place, Fifth Filing" located in Section 8, Township 7 South, Range 2 East, Greensburg Land District of Louisiana, copy of which is on file and of record as Original 791, Bundle 10892, with the Clerk and Recorder for the said Parish and State.

(5) The right-of-way for electrical transmissions lines referred to in Paragraph (1) of this Subsection is known as being transferred by Harrington B. Harelson to Baton Rouge Electric Company at COB 231; Folio 342, EBR Parish, LA, dated 10-26-29. The right-of-way is described as being included within the following perimeter: south by Baton Rouge Hammond Highway, west by Sharp Road, north by E. R. Sharp, east by George E. Sharp Heirs.

C. Purpose. The purpose of the district shall be to aid in crime prevention and to add to the security of district residents by providing for an increase in the presence of law enforcement personnel in the district and to serve the needs of the residents of the district by funding beautification and improvements for the overall betterment of the district.

D. Governance. (1) The district shall be governed by a seven-member board of commissioners, referred to in this Section as the "board". The board shall be composed as follows:

(a) The board of directors of the Sherwood Forest Citizens' Association shall appoint four members.

(b) The member of the Louisiana House of Representatives whose district encompasses all or the greater portion of the area of the district shall appoint one member.

(c) The member of the Louisiana Senate whose district encompasses all or the greater portion of the area of the district shall appoint one member.

(d) The assessor for the parish of East Baton Rouge shall appoint one member.

(2) All members of the board shall own property and reside within the district and shall be qualified voters of the district.

(3)(a) Members shall serve four-year terms after initial terms as provided in this Subparagraph. Two members shall serve an initial term of one year; two shall serve two years; two shall serve three years, and one shall serve four years, as determined by lot at the first meeting of the board.

(b) Members shall be eligible for reappointment.

(4) Any vacancy in the membership of the board, occurring either by reason of the expiration of the term for which appointed or by reason of death, resignation, or otherwise, shall be filled in the manner of the original appointment. If the appointing authority responsible for the appointment of a member fails to fill a vacancy within thirty days, the remaining members of the board shall appoint an interim successor to serve until the position is filled by the appointing authority.

(5) The board shall elect from its members a chairman, a vice chairman, a secretary, a treasurer, and such other officers as it may deem necessary. The duties of the officers shall be fixed by the bylaws adopted by the board.

(6) The members of the board shall serve without compensation but shall be reimbursed for their reasonable out-of-pocket expenses directly related to the governance of the district, not to exceed one hundred dollars per year.

(7) The minute books and archives of the district shall be maintained by the secretary of the board. The monies, funds, and accounts of the district shall be in the official custody of the board.

(8) The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. Rules and regulations of the board relative to the notice and conduct of meetings shall conform to applicable law, including, if applicable, the Open Meetings Law. The board shall hold regular meetings as shall be provided for in the bylaws and may hold special meetings at such times and places within the district as may be prescribed in the bylaws.

(9) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available through the secretary of the board.

(10) Each member of the board shall have one vote, and the vote of a majority of the members of the board present and voting, a quorum being present, shall be required to decide any question upon which the board takes action.

(11) The domicile of the board shall be within the district.

E. Powers and duties. The district, acting through its board, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection H of this Section.

(4) To enter into contracts with individuals or entities, private or public.

(5) To provide or enhance security patrols in the district, to provide for improved lighting, signage, or matters relating to the security of the district, to provide for the beautification of and improvements for the district, or to provide generally for the overall betterment of the district.

(6) To enter into contracts and agreements with one or more other districts for the joint security, improvement, or betterment of all participating districts.

(7) To provide for such services and make such expenditures as the board deems proper for the upkeep of the district.

(8) To acquire or lease items and supplies which the board deems necessary for the achievement of the purposes of the district.

(9) To procure and maintain liability insurance against any personal or legal liability of a board member that may be asserted or incurred based upon his service as a member of the board or that may arise as a result of his actions taken within the scope and discharge of his duties as a member of the board.

(10) To perform or have performed any other function or activity necessary or appropriate to carry out the purposes of the district or for the overall betterment of the district.

F. Parcel fee. The district is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection.

(1)(a) The fee shall be imposed on each improved and unimproved parcel located within the district. The owner of the parcel shall be responsible for payment of the fee.

(b) For the purposes of this Section, a parcel shall be defined as a lot, a subdivided portion of ground, or an individual tract which is zoned residential; however, the term "parcel" shall not include "condominium parcel" or "condominium property" as defined in R.S. 9:1121.103.

(2)(a) The initial amount of the fee shall be as provided in a duly adopted resolution of the governing authority of the district. The initial fee shall not exceed seventy-five dollars per parcel per year.

(b) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting on the proposition at an election held for that purpose in accordance with the Louisiana Election Code.

(3) Not less than five years after approval of the parcel fee by a majority of the registered voters of the district as provided in this Subsection, the governing authority of the district may increase the amount of the parcel fee one time without an election. The amount of the increased fee shall be as provided in a duly adopted resolution of the board, not to exceed two hundred dollars per parcel per year.

(4) A parcel fee shall expire ten years after its levy but may be renewed if the renewal is approved by the voters in the manner provided in Subparagraph (2)(b) of this Subsection. The renewed fee shall not exceed two hundred dollars per parcel per year. If renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed ten years.

(5) The fee shall be collected at the same time and in the same manner as ad valorem taxes are collected by the sheriff, as ex officio tax collector, of the parish of East Baton Rouge. The sheriff shall collect and remit to the district all amounts collected. The district may enter into an agreement with the sheriff to authorize the sheriff to retain a collection fee not to exceed one percent of the amount collected.

(6) Any parcel fee which is unpaid shall be added to the tax rolls of East Baton Rouge Parish and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

G. Additional contributions. The district is authorized to solicit and accept additional voluntary contributions and grants to further the purposes of the district.

H. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

I. Miscellaneous provisions. (1) It is the purpose and intent of this Section that the additional law enforcement personnel and their services provided for through the fees authorized in this Section shall be supplemental to and not in lieu of personnel and services provided in the district by the city of Baton Rouge, parish of East Baton Rouge.

(2) If the district ceases to exist, any funds of the district shall be transmitted to the governing authority of city of Baton Rouge, parish of East Baton Rouge and shall be used for law enforcement purposes in the area which comprised the district.

J. Indemnification and exculpation. (1) The district shall indemnify its officers and board members to the fullest extent permitted by R.S. 12:227, as fully as if the district were a nonprofit corporation governed thereby, and as may be provided in the district's bylaws.

(2) No board member or officer of the district shall be liable to the district or to any individual who resides, owns property, visits, or otherwise conducts business in the district for monetary damages for breach of his duties as a board member or officer, provided that this provision shall not eliminate or limit the liability of a board member or officer for any of the following:

(a) Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law.

(b) Any transaction from which he derived an improper personal benefit.

(3) To the fullest extent permitted by R.S. 9:2792 et seq., including R.S. 9:2792.1 through 2792.9, a person serving the district as a board member or officer shall not be individually liable for any act or omission arising out of the performance of his duties.

Acts 2013, No. 116, §1, eff. June 5, 2013; Acts 2014, No. 814, §1, eff. June 23, 2014.



RS 33:9097.20 - Goodwood Homesites Crime Prevention and Neighborhood Improvement District

§9097.20. Goodwood Homesites Crime Prevention and Neighborhood Improvement District

A. Creation. There is hereby created within the parish of East Baton Rouge, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Goodwood Homesites Crime Prevention and Neighborhood Improvement District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The district shall encompass the area known as Goodwood Homesites, Section 3, Lots 101 through 433; Goodwood Homesites, Lot 11-A of square 11 and Lot 1 of square 12; Goodwood Homesites, Lot M-2, N-1-A, and N-2; and Lots A through H-2-A of the Joe Roppolo Tract.

C. Purpose. The purpose of the district shall be to aid in crime prevention and to add to the security of district residents by providing for an increase in the presence of law enforcement in the district and to serve the needs of the residents of the district by funding beautification and improvements for the overall betterment of the district.

D. Governance. (1) The district shall be governed by a board of eleven commissioners, referred to in this Section as the "board". The board shall be composed as follows:

(a) The president of the Goodwood Homesites Civic Association, Inc., referred to in this Section as the "association", shall be a member.

(b) The board of directors of the association shall appoint six members.

(c) The mayor-president of the city of Baton Rouge, parish of East Baton Rouge shall appoint one member from a list of nominations submitted by the association.

(d) The member of the governing authority of the city of Baton Rouge, parish of East Baton Rouge, whose council district encompasses all or the greater portion of the area of the district shall appoint one member from a list of nominations submitted by the association.

(e) The member of the Louisiana House of Representatives whose district encompasses all or the greater portion of the area of the district shall appoint one member.

(f) The member of the Louisiana Senate whose district encompasses all or the greater portion of the area of the district shall appoint one member.

(2) All members of the board shall be residents of the district.

(3)(a) Board members serving pursuant to Subparagraphs (1)(b) through (f) of this Subsection shall serve four-year terms after initial terms as provided in this Subparagraph. Two members shall serve initial terms of one year, two shall serve initial terms of two years, three shall serve initial terms of three years, and three shall serve initial terms of four years, as determined by lot at the first meeting of the board.

(b) The member serving pursuant to Subparagraph (1)(a) of this Subsection shall serve during the term of office as president of the association.

(c) Any vacancy in the membership of the board, occurring either by reason of the expiration of the term for which appointed or by reason of death, resignation, or otherwise, shall be filled in the manner of the original appointment. If the appointing authority responsible for the appointment of a member fails to fill a vacancy within thirty days, the remaining members of the board shall appoint an interim successor to serve until the position is filled by the appointing authority.

(4) Board members shall be eligible for reappointment.

(5) The board shall elect from its members a chairman, a vice chairman, a secretary, a treasurer, and such other officers as it may deem necessary. The duties of the officers shall be fixed by the bylaws adopted by the board.

(6) The minute books and archives of the district shall be maintained by the secretary of the board. The monies, funds, and accounts of the district shall be in the official custody of the board. The board may hire paid or unpaid administrative support staff.

(7) The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. Rules and regulations of the board relative to the notice and conduct of meetings shall conform to the Open Meetings Law. The board shall hold regular meetings as shall be provided for in the bylaws and may hold special meetings at such times and places within the district as may be prescribed in the bylaws.

(8) A majority of the members of the board shall constitute a quorum for the transactions of business. The board shall keep minutes of all meetings and shall make them available through the secretary of the board.

(9) Each member of the board shall have one vote, and the vote of a majority of the members of the board present and voting, a quorum being present, shall be required to decide any question upon which the board takes action.

(10) The members of the board shall serve without compensation but shall be reimbursed for their reasonable out-of-pocket expenses directly related to the governance of the district.

E. Powers and duties. The district, acting through its board, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection H of this Section.

(4) To enter into contracts with individuals or entities private or public.

(5) To provide or enhance security patrols in the district, to provide for improved lighting, signage, or matters relating to the safety and security of the district, to provide for the beautification of and improvements for the district, or to provide generally for the overall betterment of all participating districts.

(6) To enter into contracts and agreements with one or more other districts for the joint security, improvement, or betterment of all participating districts.

(7) To provide for such services and make such expenditures as the board deems proper for the upkeep of the district.

(8) To acquire or lease items and supplies which the board deems instrumental to achieving the purposes of the district.

(9) To procure and maintain liability insurance against any personal or legal liability of a board member that may be asserted or incurred based upon his services as a member of the board or that may arise as a result of his actions taken within the scope and discharge of his duties as a member of the board.

(10) To perform or have performed any other function or activity necessary or appropriate to carry out the purposes of the district or for the overall betterment of the district.

F. Parcel Fee. The governing authority of the city of Baton Rouge, parish of East Baton Rouge is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection.

(1) The amount of the fee shall be as requested by duly adopted resolution of the board. The fee shall be a flat fee per parcel of land not to exceed two hundred dollars per year for residential parcels, five hundred dollars per year for commercial parcels, and ninety dollars per year for parcels the owner of which qualifies for and receives a special assessment level of ad valorem taxes as provided in Article VII, Section 18(G)(1) of the Constitution of Louisiana.

(2) The fee shall be imposed on each improved parcel located within the district. For the purposes of this Section, improved parcel is defined as a lot upon which a residence, commercial building, or other structure is situated.

(3) Repealed by Acts 2014, No. 209, §2.

(4) The owner of the parcel shall be responsible for payment of the fee.

(5)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. The amount of the fee may be changed by duly adopted resolution of the board, not to exceed the maximum amount authorized in this Subsection. No other election shall be required except as provided by this Paragraph.

(b) The fee shall expire five years after its initial levy but may be renewed if approved by a majority of the registered voters of the district voting on the proposition at an election as provided in Subparagraph (a) of this Paragraph. Any election to authorize the renewal of the fee shall be held only at the same time as a regularly scheduled election in the parish of East Baton Rouge. If the fee is renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed eight years.

(6) The fee shall be collected at the same time and in the same manner as ad valorem taxes on property subject to taxation by the parish of East Baton Rouge are collected.

(7) Any parcel fee which is unpaid shall be added to the tax rolls of the parish of East Baton Rouge and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(8)(a) The proceeds of the fee shall be used solely and exclusively for the purpose and benefit of the district.

(b) The sheriff of the parish of East Baton Rouge shall remit to the district all amounts collected not more than sixty days after collection; however, the district may enter into an agreement with the sheriff to authorize the sheriff to retain a collection fee.

G. Additional contributions. The district may solicit and accept additional voluntary contributions and grants to further the purposes of the district.

H. Budget. (1) The board shall adopt an annual budget in accordance with the Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

I. Miscellaneous. It is the purpose and intent of this Section that any additional security patrols, public or private, any other security or other services or betterments provided by the district shall be supplemental to and not be in lieu of personnel and services to be provided in the district by the state of Louisiana, the city of Baton Rouge, parish of East Baton Rouge, or their departments or agencies or by any other political subdivision of the state.

J. Dissolution. (1) The district may be dissolved without the vote of the registered voters of the district if a majority of the area covered by the district becomes included in another district that serves similar purposes but includes additional parcels of property adjacent to the district, if approved by the affirmative vote of not less than six members of the board. If the district is dissolved in accordance with this Paragraph, the funds of the district that relate to the portion of the district that is included in the new district, together with any other funds collected by the parish of East Baton Rouge pursuant to this Section that relate to such portion of the district, shall be transferred to the new district to be used for purposes of the new district. The remaining portion of funds, if any, shall be transmitted by the board to the parish of East Baton Rouge and such funds shall be used only for law enforcement, security, improvement, and beautification purposes of the area that was formerly within the district but is not included in the new district.

(2) If the district is dissolved pursuant to Paragraph (1) of this Subsection, the authority for the imposition of the parcel fee provided in Subsection F of this Section shall cease.

K. Indemnification and exculpation. (1) The district shall indemnify its officers and board members to the fullest extent permitted by R.S. 12:227, as fully as if the district were a nonprofit corporation governed thereby, and as may be provided in the district's bylaws.

(2) No board member or officer of the district shall be liable to the district or to any individual who resides, owns property, visits, or otherwise conducts business in the district for monetary damages for breach of his duties as a board member or officer, provided that the foregoing provision shall not eliminate or limit the liability of a board member or officer for any of the following:

(a) Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law.

(b) Any transaction from which he derived an improper personal benefit.

(3) To the fullest extent permitted by R.S. 9:2792 et seq., including R.S. 9:2792.1 through 2792.9, a person serving the district as a board member or officer shall not be individually liable for any act or omission arising out of the performance of his duties.

Acts 2013, No. 143, §1, eff. June 7, 2013; Acts 2014, No. 209, §§1, 2.



RS 33:9097.21 - Southern Heights Neighborhood Crime Prevention and Improvement District

§9097.21. Southern Heights Neighborhood Crime Prevention and Improvement District

A. Creation. There is hereby created within the parish of East Baton Rouge, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Southern Heights Neighborhood Crime Prevention and Improvement District, hereinafter referred to as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The boundaries of the district shall be coterminous with the boundaries of the Southern Heights Neighborhood in East Baton Rouge Parish as established in the official subdivision plat filed with the clerk of court of East Baton Rouge Parish.

C. Purpose. The purpose of the district shall be to aid in crime prevention and to add to the security of district residents by providing for an increase in the presence of law enforcement personnel in the district and to serve the needs of the residents of the district by funding beautification and improvements for the overall betterment of the district.

D. Governance. (1) The district shall be governed by a board of commissioners consisting of seven members as follows:

(a) The board of directors of the Southern Heights Property Owners Association, Inc., shall appoint three members.

(b) The member or members of the Louisiana House of Representatives who represent the area which comprises the district shall appoint one member.

(c) The member or members of the Louisiana Senate who represent the area which comprises the district shall appoint one member.

(d) The assessor for the parish of East Baton Rouge shall appoint one member.

(e) The metro council member or council members who represent the district shall appoint one member.

(2) All members of the board shall own property and reside within the district.

(3)(a) The terms of the members appointed pursuant to Subparagraph (1)(a) of this Subsection shall be two years.

(b) The terms of the members serving pursuant to Subparagraphs (1)(b) through (e) of this Subsection shall be three years.

(4) The members of the board shall select from among themselves a president and such other officers as they deem appropriate. The terms and responsibilities of officers shall be as provided by the bylaws of the board.

(5) The members of the board shall serve without compensation and shall not receive reimbursement for expenses.

E. Powers and duties. The district, acting through its board of commissioners, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection G of this Section.

(4) To accept private grants and donations.

(5) To enter into contracts with individuals or entities, private or public, for the provision of security patrols in the district.

(6) To purchase items and supplies which the board deems instrumental to achieving the purpose of the district.

(7) To acquire, lease, insure, and sell immovable property within the boundaries of the district in accordance with district plans.

(8) To perform or have performed any other function or activity necessary for the achievement of the purpose of the district.

F. Parcel fee. The governing authority of East Baton Rouge Parish is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection:

(1)(a) The fee shall be imposed on each improved and unimproved parcel located within the district.

(b) For the purposes of this Section, a parcel shall be defined as a lot, a subdivided portion of ground, or an individual tract on which a residential or commercial structure is situated; however, the term "parcel" shall not include "condominium parcel" or "condominium property" as defined in R.S. 9:1121.103.

(2)(a)(i) The initial amount of the fee shall be as requested by duly adopted resolution of the governing authority of the district. The initial fee shall not exceed one hundred dollars per parcel per year.

(ii) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. Not less than thirty days prior to any election held to approve such parcel fee, the board of commissioners shall mail notification of the upcoming election to each registered voter of the district and to the owner of a parcel if the owner is not a registered voter of the district.

(b) Not less than five years after approval of the parcel fee by a majority of the registered voters of the district, the governing authority of the district may increase the amount of the parcel fee one time without an election. The amount of the increased fee shall be as provided in a duly adopted resolution of the board, not to exceed one hundred fifty dollars per parcel per year.

(3) A parcel fee shall expire ten years after its levy but may be renewed if the renewal is approved by the voters in the manner provided in Subparagraph (2)(a) of this Subsection. The renewed fee shall not exceed one hundred fifty dollars per parcel per year. If renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed ten years.

(4) The owner of the parcel is responsible for payment of the fee.

(5) The fee shall be collected at the same time and in the same manner as ad valorem taxes are collected by the sheriff, as ex officio tax collector, of East Baton Rouge Parish. The sheriff shall collect and remit to the district all amounts collected not more than sixty days after collection; however, the district may enter into an agreement with the sheriff to authorize the sheriff to retain a collection fee.

(6) Any parcel fee shall be added to the tax rolls of East Baton Rouge Parish and shall be enforced with the same authority and subject to the same penalties and procedures as ad valorem taxes.

G. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

H. Miscellaneous provisions. (1) It is the purpose and intent of this Section that the additional law enforcement personnel and their services provided for through the fees authorized herein shall be supplemental to and not in lieu of personnel and services provided in the district by the city of Baton Rouge and East Baton Rouge Parish.

(2) If the district ceases to exist, any funds of the district shall be transmitted to the governing authority of East Baton Rouge Parish and shall be used for law enforcement purposes in the area which comprised the district.

I. Indemnification and exculpation. (1) The district shall indemnify its officers and board members to the fullest extent permitted by R.S. 12:227, as fully as if the district were a nonprofit corporation governed thereby, and as may be provided in the district's bylaws.

(2) No board member or officer of the district shall be liable to the district or to any individual who resides, owns property, visits, or otherwise conducts business in the district for monetary damages for breach of his duties as a board member or officer, provided that the foregoing provision shall not eliminate or limit the liability of a board member or officer for any of the following:

(a) Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law.

(b) Any transaction from which he derived an improper personal benefit.

(3) To the fullest extent permitted by R.S. 9:2792 et seq., including R.S. 9:2792.1 through 2792.9, a person serving the district as a board member or officer shall not be individually liable for any act or omission arising out of the performance of his duties.

Acts 2013, No. 338, §1.



RS 33:9097.22 - Tara Subdivision Crime Prevention and Neighborhood Improvement District

§9097.22. Tara Subdivision Crime Prevention and Neighborhood Improvement District

A. Creation. There is hereby created within the parish of East Baton Rouge, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Tara Subdivision Crime Prevention and Neighborhood Improvement District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The district shall include all property shown on the final subdivision plats for Tara Subdivision filings First, Second, Third, Fourth, and Fifth filed with the East Baton Rouge Parish Clerk of Court including lots 1 through 629 as more particularly described as follows: beginning at the intersection of Tara Boulevard and Old Hammond Highway, at the southeast corner of Lot 610, proceed west along Old Hammond Highway to its intersection with the western property line of Lot 518, then north to the northernmost point of Lot 616, then east to the northeast corner of Lot 629, then diagonally across Tara Boulevard to the northwest corner of Lot 1, then east to the North Branch Ward Creek then southeast and south along the North Branch Ward Creek to the southern boundary of Lot 375, then west along Whitehall Avenue to its intersection with Oakley Drive, then south-southeast along Oakley Drive to its intersection with the southeastern boundary of Lot 282, then along the southeastern boundary of Lot 282 to its intersection with Normandy Lateral North Branch Ward Creek, then west-northwest along the Normandy Lateral North Branch Ward Creek to its intersection with Tara Boulevard, then south to the point of beginning.

C. Purpose. The purpose of the district shall be to aid in crime prevention, to enhance security within the district, to provide for an increase in security patrols in the district, and to provide for the overall betterment of the district.

D. Governance. (1) The district shall be governed by a seven-member board of commissioners, referred to in this Section as the "board". The board shall be composed as follows:

(a) The board of directors of the Tara Civic Association, Inc., shall appoint four members.

(b) The member of the Louisiana House of Representatives whose district encompasses all or the greater portion of the area of the district shall appoint one member.

(c) The member of the Louisiana Senate whose district encompasses all or the greater portion of the area of the district shall appoint one member.

(d) The assessor for the parish of East Baton Rouge shall appoint one member.

(2) All members of the board shall own property and reside within the district and shall be qualified voters of the district.

(3)(a) Members shall serve four-year terms after the initial terms as provided in this Subparagraph. Two members shall serve an initial term of one year; two shall serve two years; two shall serve three years, and one shall serve four years, as determined by lot at the first meeting of the board.

(b) Members shall be eligible for reappointment.

(4) Any vacancy in the membership of the board shall be filled in the manner of the original appointment. If the appointing authority responsible for the appointment of a member fails to fill a vacancy within thirty days, the remaining members of the board may appoint an interim successor to serve until the position is filled by the appointing authority.

(5) The board shall elect from its members a chairman, a vice chairman, a secretary, a treasurer, and such other officers as it deems necessary. The duties of the officers shall be fixed by the bylaws adopted by the board.

(6) The members of the board shall serve without compensation but shall be reimbursed for reasonable out-of-pocket expenses directly related to the governance of the district, not to exceed one hundred dollars per year.

(7) The board shall keep minutes of all meetings and shall make them available through the secretary of the board. The minute books and archives of the district shall be maintained by the secretary of the board. The monies, funds, and accounts of the district shall be in the official custody of the board.

(8) The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. Rules and regulations of the board relative to the notice and conduct of meetings shall conform to applicable provisions of the Open Meetings Law. The board shall hold regular meetings as shall be provided for in the bylaws and may hold special meetings at such times and places within East Baton Rouge Parish as may be prescribed in the bylaws.

(9) A majority of the membership of the board shall constitute a quorum for the transaction of business, and all official action of the board shall require the favorable vote of a majority of those members present and voting. All members of the board shall be voting members.

(10) The domicile of the board shall be in East Baton Rouge Parish.

E. Powers and duties. The district, acting through its board, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsections F and G of this Section and in accordance with a budget adopted as provided by Subsection H of this Section.

(4) To enter into contracts with individuals or entities, private or public.

(5) To provide or enhance security patrols in the district, to provide for improved lighting, signage, or matters relating to the security of the district, to provide for the beautification of and improvement to the district, and to provide generally for the overall betterment of the district.

(6) To enter into contracts and agreements with one or more other districts for the joint security, improvement, or betterment of all participating districts.

(7) To provide for such services and make such expenditures as the board deems proper to carry out the purposes of the district.

(8) To acquire or lease items and supplies which the board deems proper to carry out the purposes of the district.

(9) To procure and maintain liability insurance against any personal or legal liability of a board member that may be asserted or incurred based upon service as a member of the board or that may arise as a result of actions taken within the scope and discharge of duties as a member of the board.

(10) To perform or have performed any other function or activity necessary or appropriate to carry out the purposes of the district or for the overall betterment of the district.

F. Parcel fee. The governing authority of the district may impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection.

(1)(a) The fee shall be imposed on each improved and unimproved parcel located within the district.

(b) For the purposes of this Section, a parcel shall be defined as a lot, a subdivided portion of ground, or an individual tract within filings First through Fifth of Tara Subdivision, and which is listed on the tax rolls for assessment of property taxes. The owner of the parcel shall be responsible for payment of the fee.

(2)(a) The amount of the fee shall be as provided in a duly adopted resolution of the board. The fee shall be a flat fee per parcel not to exceed two hundred dollars per year for each parcel; however, the initial fee for the first calendar year shall not exceed one hundred dollars per parcel.

(b) The board may increase the fee one time during each subsequent calendar year not to exceed ten percent of the amount of the fee imposed during the previous calendar year; however, the amount of the fee shall not exceed the maximum amount authorized in Subparagraph (a) of this Paragraph.

(c) No fee may be imposed or increased pursuant to the provisions of this Subsection unless the question of its imposition and the board's authority to increase the fee has been approved by a majority of the registered voters of the district who vote on the proposition at an election held for that purpose in accordance with the Louisiana Election Code.

(d) If approved, the fee and the board's authority to increase the fee shall expire in ten years, but the fee and board's authority to increase the fee may be renewed if approved by a majority of the registered voters of the district voting on the proposition at an election as provided in Subparagraph (c) of this Paragraph. If the fee and board's authority to increase the fee is renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed ten years.

(3) The fee shall be collected at the same time and in the same manner as ad valorem taxes are collected for East Baton Rouge Parish. The tax collector shall collect and remit to the district all amounts collected not more than sixty days after collection; however, the district may enter into an agreement with the tax collector to authorize retention of an annual collection fee, not to exceed one percent of the amount collected.

(4) Any parcel fee which is unpaid shall be added to the tax rolls of East Baton Rouge Parish and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

G. Additional contributions. The district is authorized to solicit, accept, and expend additional voluntary contributions and grants to carry out the purposes of the district.

H. Budget. (1) The board shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

I. Miscellaneous provisions. (1) It is the purpose and intent of this Section that any additional law enforcement personnel and services provided for through the fees authorized in this Section shall be supplemental to, and not in lieu of, personnel and services to be provided in the district by publicly funded law enforcement agencies.

(2) If the district ceases to exist, any funds, equipment, and property of the district shall be transmitted to the governing authority of the parish of East Baton Rouge and shall be used only within the district for the purposes set forth in this Section.

J. Indemnification and exculpation. (1) The district shall indemnify its officers and board members to the fullest extent permitted by R.S. 12:227, as fully as if the district were a nonprofit corporation governed thereby, and as may be provided in the district's bylaws.

(2) No board member or officer of the district shall be liable to the district or to any individual who resides, owns property, visits, or otherwise conducts business in the district for monetary damages, for breach of his duties as a board member or officer, provided that this provision shall not eliminate or limit the liability of a board member or officer for any of the following:

(a) Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law.

(b) Any transaction from which he or she derived an improper personal benefit.

(3) To the fullest extent permitted by R.S. 9:2792 et seq., including R.S. 9:2792.1 through 2792.9, a person serving the district as a board member or officer shall not be individually liable for any act or omission arising out of the performance of his duties.

Acts 2014, No. 408, §1, eff. June 4, 2014.



RS 33:9097.23 - University Acres Crime Prevention and Neighborhood Improvement District

§9097.23. University Acres Crime Prevention and Neighborhood Improvement District

A. Creation. There is hereby created within the parish of East Baton Rouge, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the University Acres Crime Prevention and Neighborhood Improvement District, hereafter in this Section referred to as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The boundaries of the district shall be coterminous with the boundaries of the University Acres Subdivision in East Baton Rouge Parish as established in the official subdivision plats filed with the clerk of court of East Baton Rouge Parish. The district shall include all residential parcels located in the designated range of addresses: 5804-6271 Boone Drive, 5710-6235 Chandler Drive, 575-895 Dubois Drive, 205-265 and 5824-5894 Guava Drive, 5756-6353 Highland Road, 152-795 Leeward Drive, 5731-6262 Menlo Drive, 120-872 Nelson Drive, 123-694 Sunset Boulevard, and 909-919 Sweets Lane.

C. Purpose. The purpose of the district shall be to aid in crime prevention by providing security for the district residents and to serve the needs of the residents of the district by promoting beautification and improvement for the overall betterment of the district.

D. Board. (1) The district shall be governed by a seven-member board of commissioners, referred to in this Section as the "board". The board shall be composed of the following persons:

(a) The president of the University Acres Civic Association, or its successor, referred to in this Section as the "association".

(b) Three members appointed by the board of directors of the association.

(c) One member appointed by the member or members of the Louisiana House of Representatives who represent the area which comprises the district, who shall be chosen from a list of nominations submitted by the association; such appointment shall be made within thirty days of receipt of the list of nominations.

(d) One member appointed by the member or members of the Louisiana Senate who represent the area which comprises the district, who shall be chosen from a list of nominations submitted by the association; such appointment shall be made within thirty days of receipt of the list of nominations.

(e) One member appointed by the member or members of the East Baton Rouge Parish Metro Council who represent the area which comprises the district, who shall be chosen from a list of nominations submitted by the association; such appointment shall be made within thirty days of receipt of the list of nominations.

(f) If the appointing authority responsible for the appointment of a member fails to fill a vacancy within thirty days, the board of directors of the association shall appoint an interim successor to serve until the position is filled by the appointing authority.

(2) All members of the board shall be registered voters within the district.

(3) All members of the board shall serve without compensation but shall receive reimbursement for their reasonable expenses directly related to the governance of the district, not to exceed two hundred dollars per year.

(4) The domicile of the board shall be within the district.

(5) The board is authorized to adopt bylaws for its governance and conduct.

(6) The members of the board shall select from among themselves a president and such officers as they deem appropriate, whose responsibilities shall be as provided by the bylaws of the board.

(7) The board shall hold regular meetings as provided for in its bylaws and may hold special meetings at such times and places within the district as provided in the bylaws.

(8) The board shall keep minutes of all meetings.

(9) A majority of the members of the board shall constitute a quorum for the transaction of business. A quorum must be present at the beginning of a meeting for the board to take any action. Each member shall have one vote and any action of the board shall require the affirmative vote of a majority of the members present and voting.

E. Terms. (1)(a) Members appointed pursuant to Subparagraph (D)(1)(b) of this Section shall serve four-year terms.

(b) Members appointed pursuant to Subparagraphs (D)(1)(c), (d), and (e) of this Section shall serve three-year terms but shall continue to serve until their successor is appointed.

(2) Any board member may be removed for cause by a majority vote of the board.

(3) Any vacancies in the membership of the board, occurring either by reason of the expiration of the term for which the member was appointed or by reason of death, resignation, or otherwise, shall be filled in the manner of the original appointment. A member who is appointed to fill the unexpired term of a board member shall serve the remaining term of the replaced board member. A board member shall be eligible for reappointment unless he was removed pursuant to Paragraph (2) of this Subsection.

F. Powers. The district, acting through its board, shall have the following powers:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection G of this Section and in accordance with a budget adopted as provided by Subsection H of this Section.

(4) To enforce municipal use and development rules and regulations affecting or relating to the beautification and security of the district.

(5) To enter into contracts with individuals or entities, private or public.

(6) To provide for or enhance security patrols in the district, to provide for improved lighting, signage, or other matters relating to the security of the district, including the landscaping and maintenance of areas within the district.

(7) To purchase, lease, rent, or otherwise acquire items, supplies, and services necessary or deemed appropriate for achieving any purpose of the district.

(8) To accept private grants and donations.

(9) To procure and maintain liability insurance against any legal liability of the district and against any personal or legal liability of a board member that may be asserted or incurred based upon his or her service as a member of the board or that may arise as a result of his or her actions taken within the scope and discharge of his or her duties as a member of the board.

(10) To perform or have performed any function or activity the board deems necessary to carry out the purposes of the district.

G. Parcel fee. The district, through the board, may impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection:

(1) The amount of the fee shall be as provided by a duly adopted resolution of the board. The initial parcel fee amount, for the first calendar year, shall be three hundred sixty-five dollars per improved parcel per year. The fee shall not exceed five hundred dollars per improved parcel per year.

(2)(a) The fee shall be imposed on each improved parcel located within the district. The term "parcel" as used in this Subsection means a lot, a subdivided portion of ground, an individual tract, or a "condominium parcel" as defined in R.S. 9:1121.103. The term "improved" as used in this Subsection means that a single-family or multifamily dwelling or condominium has been constructed on the parcel.

(b) The fee shall be imposed on each unit within a multifamily dwelling. If multiple adjacent parcels are combined for the purpose of housing a single-family dwelling, the combined parcel shall constitute only a single improved parcel for the purposes of the imposition of the fee.

(3) The owner of the improved parcel shall be responsible for payment of the fee.

(4)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. If the fee is approved, the board may increase or decrease the amount of the fee on an annual basis without any additional vote, but the fee shall not exceed the maximum parcel fee as provided in this Subsection.

(b) The authority of the board to impose a fee shall expire fifteen years from its initial levy, but the authority to impose a fee may be renewed in the same manner as its imposition.

(5) No fee shall be imposed upon any parcel if the owner receives the special assessment level provided by Article VII, Section 18(G)(1) of the Constitution of Louisiana.

(6) The sheriff of East Baton Rouge Parish shall collect the fee at the same time and in the same manner as ad valorem taxes are collected.

(7) The sheriff of East Baton Rouge Parish shall remit to the district all amounts collected, not more than sixty days after collection. However, the board may enter into an agreement with the sheriff to authorize the sheriff to retain a collection fee.

(8) Any improved parcel fee which is unpaid shall be added to the tax rolls of the parish and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

H. Budget. (1) The board shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

I. Miscellaneous provisions. (1) It is the purpose and intent of this Section that the additional law enforcement personnel and services provided by the district shall be supplemental to and not in lieu of personnel and services provided in the district by the city of Baton Rouge and East Baton Rouge Parish.

(2) If the district ceases to exist, both of the following shall apply:

(a) All funds of the district shall be transmitted by the board to the governing authority of East Baton Rouge Parish within thirty days of dissolution. Such transmitted funds together with any other funds collected by the parish of East Baton Rouge pursuant to this Section, shall be maintained in a separate account by the city and shall be used only to promote, encourage, and enhance the security, beautification, and overall betterment of the area formerly comprising the district.

(b) The authority for the imposition of the improved parcel fee provided in this Section shall cease.

J. Indemnification and exculpation. (1) The district shall indemnify its officers and board members to the fullest extent permitted by R.S. 12:227, as fully as if the district were a nonprofit corporation governed thereby, and as may be provided in the district's bylaws.

(2) No board member or officer of the district shall be liable to the district or to any individual who resides, owns property, visits, or otherwise conducts business in the district for monetary damages for breach of his duties as a board member or officer, provided that the foregoing provision shall not eliminate or limit any liability of a board member or officer for any of the following:

(a) Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law.

(b) Any transaction from which he derived an improper personal benefit.

(3) To the fullest extent permitted by R.S. 9:2792 et seq., a person serving the district as a board member or officer shall not be individually liable for any act or omission arising out of or related to the performance of his duties.

Acts 2014, No. 829, §1, eff. June 23, 2014.



RS 33:9097.24 - Villa del Rey Crime Prevention and Neighborhood Improvement District

§9097.24. Villa del Rey Crime Prevention and Neighborhood Improvement District

A. Creation. There is hereby created within the parish of East Baton Rouge, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Villa del Rey Crime Prevention and Neighborhood Improvement District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The district shall include all property shown on the final subdivision plats for Villa del Rey Subdivision filings First, Second, Third, Fourth, Fifth, Sixth, Seventh and Eighth including lots 1 through 811, Villa del Rey Park Subdivision including lots 1 through 6, lots 8 through 47 and lots 58 through 95 and Castlewood Subdivision including lots 3 through 14, lot 15A, lots 18 through 25 and lots 29 through 32 and Milnor Subdivision recorded with the East Baton Rouge Parish Clerk of Court, as more particularly described as follows: Begin at the northwest corner of lot 728 of Villa del Rey, proceed east along the northern boundaries of the lots fronting W. Daryl Parkway crossing Monterrey Boulevard, Palermo Drive and San Clemente to the northeast corner of lot 710 of Villa del Rey, then south along the eastern boundary of lot 710 of Villa del Rey, then south along the eastern boundaries of the lots fronting San Clemente Drive, then south across Jones Creek, then south along the eastern boundary of lot 347 of Villa del Rey to Sharp Lane, then south along the centerline of Sharp Lane diagonally to its intersection with the southeast corner of lot 1 of Milnor Subdivision, then west along the southern boundaries of the lots fronting Karen, across Milnor Drive, west along the southern boundary of lot 5 of Milnor north along the west boundaries of lots 5, 6, and 7 of Milnor Subdivision to the southeast corner of lot 93 of Villa del Rey Park, then west along the southern boundaries of the lots fronting Patio Court to the southwest corner of lot 80 of Villa del Rey Park, then north-northwest along the western boundaries of lots 80, 79, and 78 of Villa del Rey Park, then west across Jones Creek, then west along the southern boundaries of the lots fronting W. Pomona Drive to the southwest corner of lot 184 of Villa del Rey, then south along the eastern boundaries of the lots fronting Monterrey Boulevard to the southeast corner of lot 42 of Villa del Rey, then east along the northern boundaries of lots fronting Berkeley Street to the northeast corner of lot 18 of Castlewood, then south along the eastern boundaries of the lots fronting Castlewood Drive to the southeast corner of lot 25 of Castlewood Subdivision, then west along the southern boundary of lot 25 to the southwest corner of lot 25, then across Castlewood Drive to the southeast corner of lot 3 of Castlewood Subdivision, then west along the southern boundaries of lots 3 and 32 of Castlewood Subdivision, then south along the east side of Monterrey Boulevard to the north side of Florida Boulevard North Service Road, then west to its intersection of the west side of Monterrey Boulevard, then north to the southeast corner of lot 1 of Villa del Rey, then west along the southern boundaries of the lots fronting San Lo Drive to the southwest corner of lot 6 of Villa del Rey, then north along the western boundaries of lot 6 and the lots fronting S. Alameda Drive, across W. Pomona Drive and Cuyhanga Parkway, then north along the western boundary of lot 88 of Villa del Rey, then north across Jones Creek, then north along the western boundaries of the lots fronting N. Alameda Drive, then north across W. Tams Drive, then north along the western boundaries of the lots fronting N. Alameda Drive, then north across W. Darryl Parkway, then north along the western boundary of lot 728 of Villa del Rey Subdivision to the point of beginning.

C. Purpose. The purpose of the district shall be to aid in crime prevention, to enhance security within the district, to provide for an increase in security patrols in the district, to beautify and improve the common areas within the district, and to provide for the overall betterment of the district.

D. Governance. (1) The district shall be governed by a seven-member board of commissioners, referred to in this Section as the "board". The board shall be composed as follows:

(a) The president of the Villa del Rey Citizens Association, Inc.

(b) The board of directors of the Villa del Rey Citizens Association, Inc. shall appoint two members.

(c) The member of the Louisiana House of Representatives whose district encompasses all or the greater portion of the area of the district shall appoint one member.

(d) The member of the Louisiana Senate whose district encompasses all or the greater portion of the area of the district shall appoint one member.

(e) The council member of the governing authority for East Baton Rouge Parish who represents all or the greater portion of the area of the district shall appoint one member.

(f) The mayor-president of the city of Baton Rouge and parish of East Baton Rouge shall appoint one member.

(2) All members of the board shall own property and reside within the district and shall be qualified voters of the district.

(3)(a) Members shall serve four-year terms after the initial terms as provided in this Subparagraph. Two members shall serve an initial term of one year; two shall serve two years; two shall serve three years, and one shall serve four years, as determined by lot at the first meeting of the board.

(b) Members shall be eligible for reappointment.

(4) Any vacancy in the membership of the board shall be filled in the manner of the original appointment. If the appointing authority responsible for the appointment of a member fails to fill a vacancy within thirty days, the remaining members of the board may appoint an interim successor to serve until the position is filled by the appointing authority.

(5) The board shall elect from its members a chairman, a vice chairman, a secretary, a treasurer, and such other officers as it deems necessary. The duties of the officers shall be fixed by the bylaws adopted by the board.

(6) The members of the board shall serve without compensation but shall be reimbursed for their reasonable out-of-pocket expenses directly related to the governance of the district, not to exceed one hundred dollars per year.

(7) The board shall keep minutes of all meetings and shall make them available through the secretary of the board. The minute books and archives of the district shall be maintained by the secretary of the board. The monies, funds, and accounts of the district shall be in the official custody of the board.

(8) The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. Rules and regulations of the board relative to the notice and conduct of meetings shall conform to applicable provisions of the Open Meetings Law. The board shall hold regular meetings as shall be provided for in the bylaws and may hold special meetings at such times and places within East Baton Rouge Parish as may be prescribed in the bylaws.

(9) A majority of the membership of the board shall constitute a quorum for the transaction of business, and all official action of the board shall require the favorable vote of a majority of those members present and voting. All members of the board shall be voting members.

(10) The domicile of the board shall be in East Baton Rouge Parish.

E. Powers and duties. The district, acting through its board, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsections F and G of this Section and in accordance with a budget adopted as provided by Subsection H of this Section.

(4) To enter into contracts with individuals or entities, private or public.

(5) To provide or enhance security patrols in the district, to provide for improved lighting, signage, or matters relating to the security of the district, to provide for the beautification of and improvement to the district, and to provide generally for the overall betterment of the district.

(6) To enter into contracts and agreements with one or more other districts for the joint security, improvement, or betterment of all participating districts.

(7) To provide for such services and make such expenditures as the board deems proper to carry out the purposes of the district.

(8) To acquire or lease items and supplies which the board deems proper to carry out the purposes of the district.

(9) To procure and maintain liability insurance against any personal or legal liability of a board member that may be asserted or incurred based upon service as a member of the board or that may arise as a result of actions taken within the scope and discharge of duties as a member of the board.

(10) To perform or have performed any other function or activity necessary or appropriate to carry out the purposes of the district or for the overall betterment of the district.

F. Parcel fee. The governing authority of the district may impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection:

(1)(a) The fee shall be imposed on each improved and unimproved parcel located within the district.

(b) For the purposes of this Section, a parcel shall be defined as a lot, a subdivided portion of ground, or an individual tract within Filings First through Eighth of Villa del Rey, Villa del Rey Park, Castlewood, and Milnor Subdivisions, and which is listed on the tax rolls for assessment of property taxes. The owner of the parcel shall be responsible for payment of the fee.

(2)(a) The amount of the parcel fee shall be as provided by duly adopted resolution of the governing authority of the district. The annual parcel fee shall not exceed two hundred fifty dollars per parcel per year. Owners who have been granted the special assessment level provided by Article VII, Section 18(G)(1) of the Constitution of Louisiana shall be charged fifty percent of the parcel fee charged to other owners.

(b) The annual parcel fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting on the proposition at an election held for that purpose in accordance with the Louisiana Election Code.

(3) A parcel fee shall expire ten years after its levy but may be renewed for additional terms not to exceed ten years if approved by the voters in the manner provided in Subparagraph (2)(b) of this Subsection.

(4) The parcel fee shall be collected at the same time and in the same manner as ad valorem taxes are collected for East Baton Rouge Parish. The tax collector shall collect and remit to the district all amounts collected; however, the district may enter into an agreement with the tax collector to authorize the tax collector to retain an annual collection fee, not to exceed one percent of the amount collected.

(5) Any parcel fee which is unpaid shall be added to the tax rolls of East Baton Rouge Parish and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

G. Additional contributions. The district is authorized to solicit, accept and expend additional voluntary contributions and grants to carry out the purposes of the district.

H. Budget. (1) The board shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

I. Miscellaneous provisions. (1) It is the purpose and intent of this Section that any additional law enforcement personnel and services provided for through the fees authorized in this Section shall be supplemental to and not in lieu of personnel and services to be provided in the district by publicly funded law enforcement agencies.

(2) If the district ceases to exist, any funds, equipment, and property of the district shall be transmitted to the governing authority of the parish of East Baton Rouge and shall be used only within the area comprising the district for the purposes set forth in this Section.

J. Indemnification and exculpation. (1) The district shall indemnify its officers and board members to the fullest extent permitted by R.S. 12:227, as fully as if the district were a nonprofit corporation governed thereby, and as may be provided in the district's bylaws.

(2) No board member or officer of the district shall be liable to the district or to any individual who resides, owns property, visits, or otherwise conducts business in the district for monetary damages for breach of his duties as a board member or officer, provided that this provision shall not eliminate or limit the liability of a board member or officer for any of the following:

(a) Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law.

(b) Any transaction from which he derived an improper personal benefit.

(3) To the fullest extent permitted by R.S. 9:2792 et seq., including R.S. 9:2792.1 through 2792.9, a person serving the district as a board member or officer shall not be individually liable for any act or omission arising out of the performance of his duties.

Acts 2014, No. 831, §1, eff. June 23, 2014.



RS 33:9097.25 - Forest Heights Park Crime Prevention and Neighborhood Improvement District

§9097.25. Forest Heights Park Crime Prevention and Neighborhood Improvement District

A. Creation. There is hereby created within the parish of East Baton Rouge, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Forest Heights Park Crime Prevention and Neighborhood Improvement District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. (1) The district shall include the area within the following boundaries, which only includes the Second Filing of Forest Heights Park final plat filed on December 9, 1965 and the Third Filing final plat filed on December 1, 1967: beginning at the intersection of Mickens Road and Willow Springs Avenue, east along Willow Springs Avenue (north and south sides) including the intersections on the south side at Branchwood Drive and Leafwood Drive until Willow Springs Avenue intersects with East Belvin Drive, then north on East Belvin Drive (east and west sides) until it dead ends, also south on East Belvin Drive (east and west sides) including the intersection on the west side at Pine Island Avenue that also intersects with Branchwood and Leafwood Drive which makes a circle, continue south on East Belvin Drive until it turns east and becomes Modesto Avenue, then east on Modesto Avenue (north and south sides) until it dead ends, Modesto Avenue also includes intersections on the north side at Carlene Avenue and Baja Drive, Carlene Avenue runs north (east and west sides) then makes a northeast circle with it until it re-intersects with Modesto Avenue, also while on Carlene Avenue heading north on the west side its intersection with Chisholm Avenue, Chisholm Avenue runs east (north and south sides) until it dead ends into Baja Drive, Baja Drive runs north and south and dead ends into Modesto Avenue on the south end and dead ends to Carlene Avenue on the north end.

(2) The district shall also include the property located on the north side of Carlene Avenue which consists of approximately five acres of land on which is situated a pool, park, and other recreational facilities.

(3) The district shall not include any property located in the First Filing of Forest Heights Park, or on Mickens Road south of Hooper Road and northwest of Lanier Drive.

C. Purpose. The purpose of the district shall be to aid in crime prevention and to add to the security of district residents by providing for an increase in the presence of law enforcement personnel in the district and to serve the needs of the residents of the district by funding beautification and improvements for the overall betterment of the district.

D. Governance. (1) The district shall be governed by a seven-member board of commissioners, referred to in this Section as the "board". The board shall be composed as follows:

(a) The board of directors of the Forest Heights Park Homeowners Association shall appoint four members.

(b) The member of the Louisiana House of Representatives whose district encompasses all or the greater portion of the area of the district shall appoint one member.

(c) The member of the Louisiana Senate whose district encompasses all or the greater portion of the area of the district shall appoint one member.

(d) The assessor for the parish of East Baton Rouge shall appoint one member.

(2) All members of the board shall own property and reside within the district and shall be qualified voters of the district.

(3)(a) Members shall serve four-year terms after initial terms as provided in this Subparagraph. Two members shall serve an initial term of one year; two shall serve two years; two shall serve three years, and one shall serve four years, as determined by lot at the first meeting of the board.

(b) Members shall be eligible for reappointment.

(4) Any vacancy in the membership of the board, occurring either by reason of the expiration of the term for which appointed or by reason of death, resignation, or otherwise, shall be filled in the manner of the original appointment. If the appointing authority responsible for the appointment of a member fails to fill a vacancy within thirty days, the remaining members of the board shall appoint an interim successor to serve until the position is filled by the appointing authority.

(5) The board shall elect from its members a chairman, a vice chairman, a secretary, a treasurer, and such other officers as it may deem necessary. The duties of the officers shall be fixed by the bylaws adopted by the board.

(6) The members of the board shall serve without compensation but shall be reimbursed for their reasonable out-of-pocket expenses directly related to the governance of the district, not to exceed one hundred dollars per year.

(7) The minute books and archives of the district shall be maintained by the secretary of the board. The monies, funds, and accounts of the district shall be in the official custody of the board.

(8) The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. Rules and regulations of the board relative to the notice and conduct of meetings shall conform to applicable law. The board shall hold regular meetings as shall be provided for in the bylaws and may hold special meetings at such times and places within the district as may be prescribed in the bylaws.

(9) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available through the secretary of the board.

(10) Each member of the board shall have one vote, and the vote of a majority of the members of the board present and voting, a quorum being present, shall be required to decide any question upon which the board takes action.

(11) The domicile of the board shall be within the district.

E. Powers and duties. The district, acting through its board, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection H of this Section.

(4) To enter into contracts with individuals or entities, private or public.

(5) To provide or enhance security patrols in the district; to provide for improved lighting, signage, or matters relating to the security of the district; to provide for the beautification of and improvements for the district; and to provide generally for the overall betterment of the district.

(6) To enter into contracts and agreements with one or more other districts for the joint security, improvement, or betterment of all participating in this district.

(7) To provide for such services and make such expenditures as the board deems proper for the upkeep of the district.

(8) To acquire or lease items and supplies which the board deems necessary for the achievement of the purposes of the district.

(9) To procure and maintain liability insurance against any personal or legal liability of a board member that may be asserted or incurred based upon his service as a member of the board or that may arise as a result of his actions taken within the scope and discharge of his duties as a member of the board.

(10) To perform or have performed any other function or activity necessary or appropriate to carry out the purposes of the district or for the overall betterment of the district.

F. Parcel fee. The district may impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection.

(1)(a) The fee shall be imposed on each improved and unimproved parcel located within the district. The owner of the parcel shall be responsible for payment of the fee.

(b) For the purposes of this Section, "parcel" is defined as a lot, a subdivided portion of ground, or an individual tract which is zoned residential; however, the term "parcel" shall not include "condominium parcel" or "condominium property" as defined in R.S. 9:1121.103.

(2)(a) The initial amount of the fee shall be as provided by duly adopted resolution of the governing authority of the district. The initial fee shall not exceed one hundred twenty dollars per parcel per year.

(b) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting on the proposition at an election held for that purpose in accordance with the Louisiana Election Code.

(3) Not less than five years after approval of the parcel fee by a majority of the registered voters of the district as provided in this Subsection, the governing authority of the district may increase the amount of the parcel fee one time without election. The amount of the increased fee shall be as provided in a duly adopted resolution of the board, not to exceed two hundred fifty dollars per parcel per year.

(4) A parcel fee shall expire ten years after its levy but may be renewed if the renewal is approved by the voters in the manner provided in Subparagraph (2)(b) of this Subsection. The renewed fee shall not exceed two hundred fifty dollars per parcel per year. If renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed ten years.

(5) The fee shall be collected at the same time and in the same manner as ad valorem taxes are collected by the sheriff, as ex officio tax collector, of the parish of East Baton Rouge. The sheriff shall collect and remit to the district all amounts collected. The district may enter into an agreement with the sheriff to authorize the sheriff to retain a collection fee.

(6) Any parcel fee that is unpaid shall be added to the tax rolls of East Baton Rouge Parish and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

G. Additional contributions. The district may solicit and accept additional voluntary contributions and grants to further the purposes of the district.

H. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

I. Miscellaneous provisions. (1) It is the purpose and intent of this Section that the additional law enforcement personnel and their services provided for through the fees authorized in this Section shall be supplemental to and not in lieu of personnel and services provided in the district by the city of Baton Rouge, parish of East Baton Rouge.

(2) If the district ceases to exist, any funds of the district shall be transmitted to the governing authority of the city of Baton Rouge, parish of East Baton Rouge and shall be used for law enforcement purposes in the area which comprised the district.

J. Indemnification and exculpation. (1) The district shall indemnify its officers and board members to the fullest extent permitted by R.S. 12:227, as fully as if the district were a nonprofit corporation governed thereby, and as may be provided in the district's bylaws.

(2) No board member or officer of the district shall be liable to the district or to any individual who resides, owns property, visits, or otherwise conducts business in the district for monetary damages for breach of his duties as a board member or officer, provided that this provision shall not eliminate or limit the liability of a board member or officer for any of the following:

(a) Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law.

(b) Any transaction from which he derived improper personal benefit.

(3) To the fullest extent permitted by R.S. 9:2792 et seq., including R.S. 9:2792.1 through 2792.9, a person serving the district as a board member or officer shall not be individually liable for any act or omission arising out of the performance of his duties.

Acts 2015, No. 118, §1, eff. June 19, 2015.



RS 33:9097.26 - Riverbend Crime Prevention and Improvement District

§9097.26. Riverbend Crime Prevention and Improvement District

A. Creation. There is hereby created within the parish of East Baton Rouge, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Riverbend Crime Prevention and Improvement District, hereinafter referred to as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The district shall include all property shown on the final subdivision plats for Riverbend Subdivision filings First, Second, Third, Fourth, Fifth, Eighth, and Ninth filed with the East Baton Rouge Parish Clerk of Court.

C. Purpose. The purpose of the district shall be to aid in crime prevention and to add to the security of district residents by providing for an increase in the presence of law enforcement personnel in the district and to serve the needs of the residents of the district by funding beautification and improvements for the overall betterment of the district.

D. Governance. (1) The district shall be governed by a seven-member board of commissioners, referred to in this Section as the "board". The board shall be composed as follows:

(a) The president of the Riverbend Homeowners Association, referred to in this Section as the "association".

(b) The board of directors of the association shall appoint three members.

(c) The member of the Louisiana House of Representatives whose district encompasses all or the greater portion of the area of the district shall appoint one member.

(d) The member of the Louisiana Senate whose district encompasses all or the greater portion of the area of the district shall appoint one member.

(e) The assessor for the parish of East Baton Rouge shall appoint one member.

(2) All members of the board shall own property and reside within the district and shall be qualified voters of the district.

(3)(a) Members shall serve four-year terms after initial terms as provided in this Subparagraph. Two members shall serve an initial term of one year; two shall serve two years; two shall serve three years, and one shall serve four years, as determined by lot at the first meeting of the board.

(b) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled for the remainder of the unexpired term in the same manner as the original appointment. Board members shall be eligible for reappointment.

(4) The board shall elect from its members a chairman, a vice chairman, a secretary, a treasurer, and such other officers as it may deem necessary. The duties of the officers shall be fixed by the bylaws adopted by the board.

(5) The minute books and archives of the district shall be maintained by the secretary of the board. The monies, funds, and accounts of the district shall be in the official custody of the board.

(6) The board shall adopt such bylaws as it deems necessary or advisable for conducting its business affairs. Rules and regulations of the board relative to the notice and conduct of meetings shall conform to applicable law, including, if applicable, the Open Meetings Law. The board shall hold regular meetings as shall be provided for in the bylaws and may hold special meetings at such times and places within the district as may be prescribed in the bylaws.

(7) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available through the secretary of the board.

(8) Each member of the board shall have one vote, and the vote of a majority of the members of the board present and voting, a quorum being present, shall be required to decide on any question upon which the board takes action.

(9) The members of the board shall serve without compensation but shall be reimbursed for their reasonable out-of-pocket expenses directly related to the governance of the district.

E. Powers and duties. The district, acting through its board, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection H of this Section.

(4) To enter into contracts with individuals or entities, private or public.

(5) To provide or enhance security patrols in the district, to provide for improved lighting, signage, or matters relating to the security of the district, to provide for the beautification of and improvements for the district, or to provide generally for the overall betterment of the district.

F. Parcel fee. The district may impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection.

(1)(a) The fee shall be imposed on each improved and unimproved parcel located within the district. The owner of the parcel shall be responsible for payment of the fee.

(b) For purposes of this Section, a parcel shall be defined as a lot, a subdivided portion of ground, or an individual tract which is zoned residential; however, the term "parcel" shall not include "condominium parcel" or "condominium property" as defined in R.S. 9:1121.103.

(2)(a) The initial amount of the fee shall be as provided in a duly adopted resolution of the governing authority of the district. The initial fee shall not exceed one hundred fifty dollars per parcel per year.

(b) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting on the proposition at an election held for that purpose in accordance with the Louisiana Election Code.

(3) Not less than three years after approval of the parcel fee by a majority of registered voters of the district as provided in this Subsection, the governing authority of the district may increase the amount of the parcel fee one time without an election. The amount of the increased fee shall be as provided in a duly adopted resolution of the board, not to exceed two hundred fifty dollars per parcel per year.

(4) A parcel fee shall expire fifteen years after its levy but may be renewed if the renewal is approved by the voters in the manner provided in Subparagraph (2)(b) of this Subsection. The renewed fee shall not exceed two hundred fifty dollars per parcel per year. If renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed fifteen years.

(5) The fee shall be collected at the same time and in the same manner as ad valorem taxes are collected by the sheriff, as ex officio tax collector, of the parish of East Baton Rouge. The sheriff shall collect and remit to the district all amounts collected. The district may enter into an agreement with the sheriff to authorize the sheriff to retain a collection fee not to exceed one percent of the amount collected.

(6) Any parcel fee which is unpaid shall be added to the tax rolls of East Baton Rouge Parish and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

G. Additional contributions. The district is authorized to solicit and accept additional voluntary contributions and grants to further the purposes of the district.

H. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

I. Miscellaneous provisions. (1) It is the purpose and intent of this Section that the additional law enforcement personnel and their services provided for through the fees authorized in this Section shall be supplemental to and not in lieu of personnel and services provided in the district by the city of Baton Rouge, parish of East Baton Rouge.

(2) If the district ceases to exist, any funds of the district shall be transmitted to the governing authority of the city Baton Rouge, parish of East Baton Rouge and shall be used for law enforcement purposes in the area which comprised the district.

J. Indemnification and exculpation. (1) The district shall indemnify its officers and board members to the fullest extent permitted by R.S. 12:227, as fully as if the district were a nonprofit corporation governed thereby, and as may be provided in the district's bylaws.

(2) No board member or officer of the district shall be liable to the district or to any individual who resides, owns property, visits, or otherwise conducts business in the district for monetary damages for breach of his duties as a board member or officer, provided that this provision shall not eliminate or limit the liability of a board member or officer for any of the following:

(a) Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law.

(b) Any transaction from which he derived an improper personal benefit.

(3) To the fullest extent permitted by R.S. 9:2792 et seq., including R.S. 9:2792.1 through 2792.9, a person serving the district as a board member or officer shall not be individually liable for any act or omission arising out of the performance of his duties.

Acts 2015, No. 127, §1, eff. June 19, 2015.



RS 33:9097.27 - Woodlawn Estates Crime Prevention and Improvement District

§9097.27. Woodlawn Estates Crime Prevention and Improvement District

A. Creation. There is hereby created within the parish of East Baton Rouge, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Woodlawn Estates Crime Prevention and Improvement District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The district shall include all property shown on the final subdivision plats for Woodlawn Estates and Woodlawn Park subdivision filings First, Second, Third, Fifth, Sixth, and Seventh filed with the East Baton Rouge Parish Clerk of Court including Lots 1 through 507, and more particularly described as follows: beginning at the intersection of Shenandoah Boulevard and Jones Creek Road, at the southeastern corner of Lot 24 of Woodlawn Park Subdivision, proceed north along the eastern boundaries of Lots 24 through 14 of Woodlawn Park Subdivision, then northwest along the northern boundaries of Lots 14 and 13 of Woodlawn Park Subdivision and Lots 410-418 of Woodlawn Estates. From the northwest corner of Lot 418 Woodlawn Estates, proceed in a northeasterly direction to the southeast corner of Lot 434 of Woodlawn Estates. From this point, go north along the easterly boundaries of Lots 434-428 of Woodlawn Estates. From the northeast corner of Lot 428, go west along its northern boundary, then diagonally to the northeast corner of Lot 421, continuing along the northern boundary of Lot 421 to its northwest corner. From there proceed south along the western boundaries of Lots 421-427 to the southwest corner of Lot 427. Continue southeast diagonally to the northeast corner of Lot 419. From that point continue in a northwest direction along the northern boundaries of Lots 419-420, 435-447 of Woodlawn Estates, then continuing in a westerly direction along the northern boundaries of Lots 447-449, 495-497, then south along the western boundaries of Lots 497-507, Lot 313, Lots 170-196, to the southwest corner of Lot 196, then in an easterly direction along the southern boundaries of Lots 196 and Lots 245-250, then south along the western boundaries of Lots 25-13, then east along the southern boundaries of Lots 13-3 and Lot 1. From the southeast corner of Lot 1 proceed north along the eastern boundaries of Lots 1, 2, 118-107, and Lots 134-140, then east along Shenandoah Avenue diagonally to the Point of Beginning.

C. Purpose. The purpose of the district shall be to aid in crime prevention, to enhance security within the district, to provide for an increase in security patrols in the district, and to provide for the overall betterment of the district.

D. Governance. (1) The district shall be governed by a seven-member board of commissioners, referred to in this Section as the "board". The board shall be composed as follows:

(a) The board of directors of the Woodlawn Estates Homeowners Association shall appoint four members.

(b) The member of the Louisiana House of Representatives whose district encompasses all or the greater portion of the area of the district shall appoint one member.

(c) The member of the Louisiana Senate whose district encompasses all or the greater portion of the area of the district shall appoint one member.

(d) The assessor for the parish of East Baton Rouge shall appoint one member.

(2) All members of the board shall own property and reside within the district and shall be qualified voters of the district.

(3)(a) Members shall serve four-year terms after the initial terms as provided in this Subparagraph. Two members shall serve an initial term of one year; two shall serve two years; two shall serve three years, and one shall serve four years, as determined by lot at the first meeting of the board.

(b) Members shall be eligible for reappointment.

(4) Any vacancy in the membership of the board shall be filled in the manner of the original appointment. If the appointing authority responsible for the appointment of a member fails to fill a vacancy within thirty days, the remaining members of the board may appoint an interim successor to serve until the position is filled by the appointing authority.

(5) The board shall elect from its members a chairman, a vice chairman, a secretary, a treasurer, and such other officers as it deems necessary. The duties of the officers shall be fixed by the bylaws adopted by the board.

(6) The members of the board shall serve without compensation but shall be reimbursed for reasonable out-of-pocket expenses directly related to the governance of the district, not to exceed one hundred dollars per year.

(7) The board shall keep minutes of all meetings and shall make them available through the secretary of the board. The minute books and archives of the district shall be maintained by the secretary of the board. The monies, funds, and accounts of the district shall be in the official custody of the board.

(8) The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. The board shall hold regular meetings as shall be provided for in the bylaws and may hold special meetings at such times and places within East Baton Rouge Parish as may be prescribed in the bylaws.

(9) A majority of the membership of the board shall constitute a quorum for the transaction of business, and all official action of the board shall require the favorable vote of a majority of those members present and voting. All members of the board shall be voting members.

(10) The domicile of the board shall be in East Baton Rouge Parish.

E. Powers and duties. The district, acting through its board, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsections F and G of this Section and in accordance with a budget adopted as provided by Subsection H of this Section.

(4) To enter into contracts with individuals or entities, private or public.

(5) To provide or enhance security patrols in the district, to provide for improved lighting, signage, or matters relating to the security of the district, to provide for the beautification of and improvement to the district, and to provide generally for the overall betterment of the district.

(6) To enter into contracts and agreements with one or more other districts for the joint security, improvement, or betterment of all participating districts.

(7) To provide for such services and make such expenditures as the board deems proper to carry out the purposes of the district.

(8) To acquire or lease items and supplies which the board deems proper to carry out the purposes of the district.

(9) To procure and maintain liability insurance against any personal or legal liability of a board member that may be asserted or incurred based upon service as a member of the board or that may arise as a result of actions taken within the scope and discharge of duties as a member of the board.

(10) To perform or have performed any other function or activity necessary or appropriate to carry out the purposes of the district or for the overall betterment of the district.

F. Parcel fee. The governing authority of the district may impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection:

(1)(a) The fee shall be imposed on each improved and unimproved parcel located within the district.

(b) For purposes of this Section, a parcel shall be defined as a lot, a subdivided portion of ground, or an individual tract within filings First, Second, Third, Fifth, Sixth, and Seventh of Woodlawn Estates and Woodlawn Park Subdivision, and which is listed on the tax rolls for assessment of property taxes. The owner of the parcel shall be responsible for payment of the fee.

(2)(a) The amount of the fee shall be as provided in a duly adopted resolution of the board. The fee shall be a flat fee per parcel not to exceed three hundred dollars per year for each parcel; however, the initial fee for the first calendar year shall not exceed one hundred fifty dollars per parcel.

(b) The board may increase the fee one time during each subsequent calendar year not to exceed ten percent of the amount of the fee imposed during the previous calendar year; however, the amount of the fee shall not exceed the maximum amount authorized in Subparagraph (a) of this Paragraph.

(c) No fee may be imposed or increased pursuant to the provisions of this Subsection unless the question of its imposition and the board's authority to increase the fee has been approved by a majority of the registered voters of the district who vote on the proposition at an election held for that purpose in accordance with the Louisiana Election Code.

(d) If approved, the fee and the board's authority to increase the fee shall expire in ten years, but the fee and the board's authority to increase the fee may be renewed if approved by a majority of the registered voters of the district voting on the proposition at an election as provided in Subparagraph (c) of this Paragraph. If the fee and board's authority to increase the fee is renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed ten years.

(3) The fee shall be collected at the same time and in the same manner as ad valorem taxes are collected for East Baton Rouge Parish. The tax collector shall collect and remit to the district all amounts collected not more than sixty days after collection; however, the district may enter into an agreement with the tax collector to authorize retention of an annual collection fee, not to exceed one percent of the amount collected.

(4) Any parcel fee which is unpaid shall be added to the tax rolls of East Baton Rouge Parish and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

G. Additional contributions. The district may solicit, accept, and expend additional voluntary contributions and grants to carry out the purposes of the district.

H. Budget. (1) The board shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

I. Miscellaneous provisions. (1) It is the purpose and intent of this Section that any additional law enforcement personnel and services provided for through the fees authorized in this Section shall be supplemental to, and not in lieu of, personnel and services to be provided in the district by publicly funded law enforcement agencies.

(2) If the district ceases to exist, any funds, equipment, and property of the district shall be transmitted to the governing authority of the municipality in which district is located if the district was in an incorporated area or to the governing authority of the parish of East Baton Rouge if the district was not in an incorporated area and shall be used only within the district for the purposes set forth in this Section.

J. Indemnification and exculpation. (1) The district shall indemnify its officers and board members to the fullest extent permitted by R.S. 12:227, as fully as if the district were a nonprofit corporation governed thereby, and as may be provided in the district's bylaws.

(2) No board member or officer of the district shall be liable to the district or to any individual who resides, owns property, visits, or otherwise conducts business in the district for monetary damages, for breach of his duties as a board member or officer, provided that this provision shall not eliminate or limit the liability of a board member or officer for any of the following:

(a) Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law.

(b) Any transaction from which he or she derived an improper personal benefit.

(3) To the fullest extent permitted by R.S. 9:2792 et seq., including R.S. 9:2792.1 through 2792.9, a person serving the district as a board member or officer shall not be individually liable for any act or omission arising out of the performance of his duties.

Acts 2015, No. 341, §1, eff. June 29, 2015.



RS 33:9097.28 - Capital Heights Crime Prevention and Improvement District

§9097.28. Capital Heights Crime Prevention and Improvement District

A. Creation. There is hereby created within the parish of East Baton Rouge, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Capital Heights Crime Prevention and Improvement District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The district shall include all property between Government Street and Claycut Drive contained by Jefferson Highway to the east and Acadian Thruway to the west.

C. Purpose. The purpose of the district shall be to aid in crime prevention, to enhance security within the district, to provide for an increase in security patrols in the district, and to provide for the overall betterment of the district.

D. Governance. (1) The district shall be governed by a five-member board of commissioners, referred to in this Section as the "board". The board shall be composed as follows:

(a) The board of directors of the Capital Heights Neighborhood Association shall appoint one member.

(b) The member of the Louisiana House of Representatives whose district encompasses all or the greater portion of the area of the district shall appoint one member.

(c) The member of the Louisiana Senate whose district encompasses all or the greater portion of the area of the district shall appoint one member.

(d) The member of the East Baton Rouge Parish Metro Council whose district encompasses all or the greater portion of the area of the district shall appoint one member.

(e) The assessor for the parish of East Baton Rouge shall appoint one member.

(2) All members of the board shall own property and reside within the district and shall be qualified voters of the district.

(3)(a) Members shall serve four-year terms after the initial terms as provided in this Subparagraph. Two members shall serve an initial term of one year; two shall serve two years, and one shall serve four years, as determined by lot at the first meeting of the board.

(b) Members shall be eligible for reappointment.

(4) Any vacancy in the membership of the board shall be filled in the manner of the original appointment. If the appointing authority responsible for the appointment of a member fails to fill a vacancy within thirty days, the remaining members of the board may appoint an interim successor to serve until the position is filled by the appointing authority.

(5) The board shall elect from its members a chairman, a vice chairman, a secretary, a treasurer, and such other officers as it deems necessary. The duties of the officers shall be fixed by the bylaws adopted by the board.

(6) The members of the board shall serve without compensation but shall be reimbursed for reasonable out-of-pocket expenses directly related to the governance of the district, not to exceed one hundred dollars per year.

(7) The board shall keep minutes of all meetings and shall make them available through the secretary of the board. The minute books and archives of the district shall be maintained by the secretary of the board. The monies, funds, and accounts of the district shall be in the official custody of the board.

(8) The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. The board shall hold regular meetings as shall be provided for in the bylaws and may hold special meetings at such times and places within East Baton Rouge Parish as may be prescribed in the bylaws.

(9) A majority of the membership of the board shall constitute a quorum for the transaction of business, and all official action of the board shall require the favorable vote of a majority of those members present and voting. All members of the board shall be voting members.

(10) The domicile of the board shall be in East Baton Rouge Parish.

E. Powers and duties. The district, acting through its board, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsections F and G of this Section and in accordance with a budget adopted as provided by Subsection H of this Section.

(4) To enter into contracts with individuals or entities, private or public.

(5) To provide or enhance security patrols in the district, to provide for improved lighting, signage, or matters relating to the security of the district, to provide for the beautification of and improvement to the district, and to provide generally for the overall betterment of the district.

(6) To enter into contracts and agreements with one or more other districts for the joint security, improvement, or betterment of all participating districts.

(7) To provide for such services and make such expenditures as the board deems proper to carry out the purposes of the district.

(8) To acquire or lease items and supplies which the board deems proper to carry out the purposes of the district.

(9) To procure and maintain liability insurance against any personal or legal liability of a board member that may be asserted or incurred based upon service as a member of the board or that may arise as a result of actions taken within the scope and discharge of duties as a member of the board.

(10) To perform or have performed any other function or activity necessary or appropriate to carry out the purposes of the district or for the overall betterment of the district.

F. Parcel fee. The governing authority of the district may impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection:

(1)(a) The fee shall be imposed on each improved and unimproved parcel located within the district.

(b) For purposes of this Section, a parcel shall be defined as a lot, a subdivided portion of ground within Capital Heights, and which is listed on the tax rolls for assessment of property taxes. The owner of the parcel shall be responsible for payment of the fee.

(2)(a) The amount of the fee shall be as provided in a duly adopted resolution of the board. The fee imposed on each improved parcel shall be a flat fee per parcel not to exceed two hundred fifty dollars per year. The fee imposed on each unimproved parcel shall not exceed fifty percent of the fee imposed on each improved parcel. The fee imposed on each parcel whose owner qualifies for the special assessment level provided by Article VII, Section 18(G)(1) of the Constitution of Louisiana shall be twenty-five percent of the amount of the fee that would otherwise be imposed on such parcel. The initial fee imposed on each parcel during the first calendar year shall not exceed one hundred dollars.

(b) The board may increase the fee one time during each subsequent calendar year not to exceed twenty percent of the amount of the fee imposed during the previous calendar year; however, the amount of the fee shall not exceed the maximum amount authorized in Subparagraph (a) of this Paragraph.

(c) No fee may be imposed or increased pursuant to the provisions of this Subsection unless the question of its imposition and the board's authority to increase the fee has been approved by a majority of the registered voters of the district who vote on the proposition at an election held for that purpose in accordance with the Louisiana Election Code.

(d) If approved, the fee and the board's authority to increase the fee shall expire in ten years, but the fee and the board's authority to increase the fee may be renewed if approved by a majority of the registered voters of the district voting on the proposition at an election as provided in Subparagraph (c) of this Paragraph. If the fee and the board's authority to increase the fee is renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed ten years.

(3) The fee shall be collected at the same time and in the same manner as ad valorem taxes are collected for East Baton Rouge Parish. The tax collector shall collect and remit to the district all amounts collected not more than sixty days after collection; however, the district may enter into an agreement with the tax collector to authorize the retention of an annual collection fee, not to exceed one percent of the amount collected.

(4) Any parcel fee which is unpaid shall be added to the tax rolls of East Baton Rouge Parish and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

G. Additional contributions. The district may solicit, accept, and expend additional voluntary contributions and grants to carry out the purposes of the district.

H. Budget. (1) The board shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

I. Miscellaneous provisions. (1) It is the purpose and intent of this Section that any additional law enforcement personnel and services provided for through the fees authorized in this Section shall be supplemental to, and not in lieu of, personnel and services to be provided in the district by publicly funded law enforcement agencies.

(2) If the district ceases to exist, any funds of the district shall be transmitted to the governing authority of the city of Baton Rouge, parish of East Baton Rouge and shall be used for law enforcement purposes in the area which comprised the district.

J. Indemnification and exculpation. (1) The district shall indemnify its officers and board members to the fullest extent permitted by R.S. 12:227, as fully as if the district were a nonprofit corporation governed thereby, and as may be provided in the district's bylaws.

(2) No board member or officer shall be liable to the district or to any individual who resides, owns property, visits, or otherwise conducts business in the district for monetary damages, for breach of his duties as a board member or officer, provided that this provision shall not eliminate or limit the liability of a board member or officer for any of the following:

(a) Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law.

(b) Any transaction from which he or she derived an improper personal benefit.

(3) To the fullest extent permitted by R.S. 9:2792 et seq., including R.S. 9:2792.1 through 2792.9, a person serving the district as a board member or officer shall not be individually liable for any act or omission arising out of the performance of his duties.

Acts 2016, No. 292, §1, eff. May 31, 2016.



RS 33:9097.29 - Parkwood Terrace Crime Prevention and Neighborhood Improvement District

§9097.29. Parkwood Terrace Crime Prevention and Neighborhood Improvement District

A. Creation. There is hereby created within the parish of East Baton Rouge, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Parkwood Terrace Crime Prevention and Neighborhood Improvement District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in Article VI, Section 44 of the Constitution of Louisiana.

B. Boundaries. The boundaries of the district shall include all property shown on the final subdivision plats for Parkwood Terrace Subdivision filings First, Second and Third filed with the East Baton Rouge Parish Clerk of Court including lots one through two hundred and ninety-three as more particularly described as follows: beginning on the north by Lavey Lane, on the West by V.J. Mire Track on the Northwest to City Parish Recreation and Park Commission Greenwood Community Park to Greenwood Community Park on the South to Cypress Bayou on the North and Morvant Subdivision on the East.

C. Purpose. The purposes of the district shall be to aid in crime prevention by providing security for district residents and to serve the needs of the residents of the district by funding beautification and improvements for the overall betterment of the district.

D. Governance. (1) The district shall be governed by a board of commissioners, referred to in this Section as the "board", consisting of seven members as follows:

(a) The president of the Parkwood Terrace Improvement Association shall be an ex officio member.

(b) The board of directors of the Parkwood Terrace Improvement Association or its successor shall appoint one member.

(c) The member of the Louisiana House of Representatives who represents District 63 shall appoint one member.

(d) The member of the Louisiana Senate who represents District 15 shall appoint one member.

(e) The assessor for East Baton Rouge Parish shall appoint one member.

(f) The mayor-president of East Baton Rouge shall appoint one member.

(g) One member shall be appointed by the member or members of the governing authority of the parish of East Baton Rouge who represent the district.

(2) All members of the board shall be residents and qualified voters within the district.

(3) Members of the board appointed pursuant to Subparagraphs (D)(1)(b) through (g) of this Subsection shall serve four-year terms after initial terms as follows: two members shall serve an initial term of one year; two members shall serve two years; one member shall serve three years; and one member shall serve four years, as determined by lot at the first meeting of the board.

(4) Vacancies resulting from the expiration of a term or any other reason shall be filled for the remainder of the unexpired term in the manner of the original appointment. Members are eligible for reappointment.

(5) The members of the board shall select from among themselves a president and such other officers as they deem appropriate. The responsibilities of the officers shall be as provided by the bylaws of the board.

(6) The members of the board shall serve without compensation and shall not receive reimbursement for expenses.

E. Powers and duties. The district, acting through its board of commissioners, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection G of this Section.

(4) To enter into contracts with individuals or entities, private or public, for the provision of security patrols in the district.

(5) To purchase items and supplies which the board deems instrumental to achieving the purpose of the district.

(6) To perform or have performed any other function or activity necessary for the achievement of the purpose of the district.

F. Parcel fee. The governing authority of East Baton Rouge Parish may impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection:

(1) The amount of the fee shall be as requested by duly adopted resolution of the board. The fee, however, shall not be less than one hundred dollars per parcel per year for lots zoned for residential use.

(2)(a) The fee shall be imposed on each improved parcel located within the district.

(b) For purposes of this Section, "parcel" means a lot, a subdivided portion of ground, or an individual tract and does not mean a "condominium parcel" as defined in R.S. 9:1121.103. Thus, with respect to condominiums, the fee collector shall impose the parcel fee on each lot on which condominiums are situated and not on individual condominium units.

(c) The owner of the parcel shall be responsible for payment of the fee.

(3)(a) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting at an election held for that purpose in accordance with the Louisiana Election Code. At least thirty days prior to any election held to approve imposition of a parcel fee, the board shall mail notification of the upcoming election to each registered voter of the district and to the owner of each parcel if the owner is not a registered voter of the district. No other election shall be required except as provided by this Paragraph.

(b) The initial election on the question of the imposition of the fee shall be held at the same time as a regularly scheduled election in the parish of East Baton Rouge.

(c) The fee shall expire ten years from its initial levy but may be renewed as provided in Subparagraph (a) of this Paragraph. If the fee is renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed ten years.

(4) The fee shall be collected at the same time and in the same manner as ad valorem taxes are collected within the parish.

(5) Any parcel fee shall be added to the tax rolls of the parish and shall be enforced with the same authority and subject to the same penalties and procedures as ad valorem taxes.

(6) The sheriff of the parish of East Baton Rouge shall remit to the district all amounts collected not more than sixty days after collection; however, the board may enter into an agreement with the sheriff to authorize the sheriff to retain a collection fee.

G. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

H. Miscellaneous provisions. (1) It is the purpose and intent of this Section that the additional law enforcement personnel and services provided by the district shall be supplemental to and not in lieu of personnel and services provided in the district by the city of Baton Rouge and parish of East Baton Rouge.

(2) If the district ceases to exist, any funds of the district shall be transmitted to the governing authority of the city of Baton Rouge and parish of East Baton Rouge and shall be used for law enforcement purposes in the area included within the district.

Acts 2016, No. 610, §1, eff. June 17, 2016.



RS 33:9098.1 - District funds; cooperative endeavor agreement

PART IV. DISTRICT FUNDS

§9098.1. District funds; cooperative endeavor agreement

A. Notwithstanding any other provision of law to the contrary, the board of commissioners of any district created pursuant to this Chapter may, through a cooperative endeavor agreement, combine the funds of the district with the funds of one or more districts created pursuant to this Chapter; however, the board of commissioners of any such district shall not combine its funds with the funds of a district whose boundaries are located greater than one mile from its own. The combined funds may be used for any of the stated purposes of any district that is a party to the cooperative endeavor agreement.

B. Prior to the board of commissioners taking any action to combine the funds of a district with the funds of another district as authorized in Subsection A of this Section, any such action shall be approved by a majority of the members of the homeowners association of each such district who are present and voting at a meeting of the association.

Acts 2010, No. 483, §1, eff. July 1, 2010.



RS 33:9099.1 - Renewal of parcel fee

PART V. MISCELLANEOUS PROVISIONS

§9099.1. Renewal of parcel fee

Notwithstanding any other provision of law, an election to renew a parcel fee imposed within any crime prevention and security district or improvement district, created pursuant to Chapter 29 of Title 33 of the Louisiana Revised Statutes of 1950, may be held at an election held for that purpose in accordance with the Louisiana Election Code.

Acts 2010, No. 535, §1, eff. June 25, 2010.



RS 33:9099.2 - Applicability of certain laws

§9099.2. Applicability of certain laws

The following provisions of law shall not apply to meetings of the governing authority of any crime prevention and security district, improvement district, or other district created by or pursuant to this Chapter for which a tax or parcel fee is levied by the governing authority of a parish or municipality:

(1) The provisions of R.S. 42:19.1.

(2) The provisions of R.S. 42:23(A).

Acts 2014, No. 338, §1.



RS 33:9099.3 - Neighborhood Improvement and Beautification Districts; certain parishes

§9099.3. Neighborhood Improvement and Beautification Districts; certain parishes

A. The governing authority of any parish with a population of not less than two hundred seventy-five thousand persons and not more than four hundred forty-five thousand persons, according to the latest federal decennial census, may create, by ordinance, a neighborhood improvement and beautification district within any neighborhood located within the parish. The district shall be a special taxing district and a political subdivision as defined in the Constitution of Louisiana. The boundaries of the district shall be coterminous with the boundaries of the neighborhood.

B. The primary object and purpose of the district shall be to promote and encourage the improvement, beautification, and overall betterment of the neighborhood located within the boundaries of the district in order to add to the quality of life of district residents by maintaining property values, increasing the tax base, fostering economic growth, and providing for recreational activities.

C.(1) The parish governing authority shall provide, in the ordinance creating the district, for its name, boundaries, governance, and powers and duties, including the authority to impose taxes or fees on property located within the boundaries of the district. However, no tax or fee may be imposed within the district until after the question of its imposition, including its purpose, rate, and duration, has been approved by a majority of the qualified electors of the district who vote on the proposition at an election held for that purpose in accordance with the Louisiana Election Code.

(2) The parish governing authority may grant to the district the power to perform any function which it deems appropriate for achieving the purpose of the district, including the acquisition of property located within the boundaries of the district. However, the district shall not be authorized to acquire property by expropriation.

D.(1) Any district created pursuant to this Section shall be subject to audit in accordance with the provisions of R.S. 24:513.

(2) The funds of the district shall not be used for the improvement and maintenance of a security wall around the neighborhood, provision and maintenance of guardhouses, or provision and improvement of security patrols in the area.

Acts 2016, No. 400, §1.



RS 33:9099.21 - Law Enforcement Management District of Orleans Parish

CHAPTER 29-A. LAW ENFORCEMENT MANAGEMENT

DISTRICT OF ORLEANS PARISH

§9099.21. Law Enforcement Management District of Orleans Parish

A. Creation and boundaries. In addition to the authority granted by Article VII, Section 14(C) of the Constitution of Louisiana, and R.S. 33:1324, the Law Enforcement Management District of Orleans Parish is hereby created, hereinafter referred to as the "district". The boundaries of the district shall be coterminous with the boundaries of the parish of Orleans.

B. Powers and duties. The governing authority of the district shall:

(1) Facilitate development and implementation of cooperative endeavor agreements and memorandums of understanding between or among the various agencies having law enforcement jurisdiction in Orleans Parish to provide police protection.

(2) Provide greater communication and coordination between the various neighborhood improvement districts and crime prevention and security districts and with the various agencies having law enforcement jurisdiction to provide police protection in Orleans Parish.

(3) Perform any other function the board may deem appropriate for achieving cooperative police security services.

C. Governance. (1) In order for the orderly development and effectuation of the services to be coordinated by the district and to provide for the representation in the affairs of the district of those law enforcement agencies concerned with and affected by the purposes of the district, the affairs of the district shall be managed by a board of commissioners, hereinafter referred to as the "board", consisting of the following voting members:

(a) The mayor of the city of New Orleans, or his designee.

(b) The chairman of the Criminal Justice Committee of the New Orleans City Council, or his designee.

(c) The chairman of the House Committee on Judiciary, or his designee.

(d) The chairman of the Senate Committee on Judiciary B, or his designee.

(e) The sheriff of the parish of Orleans.

(f) The constable of the First City Court for the city of New Orleans.

(g) The constable of the Second City Court for the city of New Orleans.

(2) The following shall serve as nonvoting members of the board:

(a) The commanding officer of the following college and university police departments:

(i) Delgado Community College.

(ii) Dillard University.

(iii) Loyola University New Orleans.

(iv) Southern University at New Orleans.

(v) University of New Orleans.

(vi) Tulane University.

(vii) Xavier University of Louisiana.

(b) The captain of the Orleans Levee District Police Department.

(c) The police chief for the Harbor Police Department of the Port of New Orleans.

(3) The chairmanship of the board shall rotate annually between the members appointed pursuant to Subparagraphs (1)(c) and (1)(d) of this Subsection. The first meeting shall be called by the member appointed pursuant to Subparagraph (1)(d) of this Subsection not later than December 1, 2015.

(4) The board shall meet biannually.

(5) A majority of the voting members of the board shall constitute a quorum.

(6) The members of the board shall serve without compensation, other than that regularly provided by their respective agency.

(7) The board shall keep minutes of all meetings.

Acts 2015, No. 262, §1, eff. June 29, 2015.



RS 33:9100.1 - Definitions

CHAPTER 30. EAST NEW ORLEANS NEIGHBORHOOD

ADVISORY COMMISSION

§9100.1. Definitions

Whenever used in this Chapter, unless a different meaning clearly appears in the context, the following terms, whether used in the singular or plural, shall be given the following interpretations:

(1) "Area" means the area within the boundaries of the industrial canal to the west, the intracoastal canal to the south, the St. Tammany Parish line to the east and Lake Pontchartrain to the north.

(2) "Commercial development" means all facilities and improvements used for commercial or other nonresidential purposes.

(3) "Commission" means the East New Orleans Neighborhood Advisory Commission.

(4) "Governing authority" means the governing authority of the city of New Orleans.

(5) "Large development" means any development other than single-family development, a multi-family development or a commercial development.

(6) "Multi-family development" means any building that is designed to house more than one family, including, but not limited to duplexes, condominiums and apartment buildings.

Acts 2008, No. 887, §1; Acts 2009, No. 394, §1.



RS 33:9100.2 - East New Orleans Neighborhood Advisory Commission established

§9100.2. East New Orleans Neighborhood Advisory Commission established

The East New Orleans Neighborhood Advisory Commission is hereby created. The commission shall constitute a body corporate in law, with all the powers of a corporation, and with all the powers and rights of a political subdivision of the state as provided by the constitution and laws of this state.

Acts 2008, No. 887, §1.



RS 33:9100.3 - Commission's neighborhood area; domicile

§9100.3. Commission's neighborhood area; domicile

A. The commission shall include each neighborhood in New Orleans East that is represented on the commission by the president or appointed representative of the neighborhood association or organization as provided in this Chapter.

B. The commission shall designate its domicile at a place within that area.

Acts 2008, No. 887, §1; Acts 2009, No. 394, §1.



RS 33:9100.4 - Purposes

§9100.4. Purposes

A. The commission is established for the primary object and purpose of advising the appropriate governmental entities on matters of government policy.

B. Within the commission's area, the commission may:

(1) Present and further the interest of the individual homeowners in the area to aid in the preservation of property values and to improve the character and integrity of individual residential neighborhoods.

(2) Educate and inform member neighborhood associations or organizations on matters and issues of general interest.

(3) Participate in planning and improvement.

(4) Participate with community-based organizations which seek to improve the community environment.

Acts 2008, No. 887, §1; Acts 2009, No. 394, §1.



RS 33:9100.5 - Commission membership

§9100.5. Commission membership

A.(1) The commission shall consist of the president of each neighborhood association or organization within the commission area or an appointed representative of that neighborhood association or organization. The party representing the association or organization must submit an affidavit attesting to their status as president or being an appointed representative from their respective organization or association.

(2) The commission shall also consist of two at-large members elected from the commission area.

B. Commission members shall serve without compensation.

C.(1) The term of each commission member who is a president of a neighborhood association shall be the same as his term of office for the association that he represents.

(2) The term of each commission member who is an appointed representative of an organization shall be the same as the term of the president of the organization that appointed him.

(3) The term of each commission member who is an at-large member shall be two years. Such members shall not be term limited.

D. A commissioner shall serve until his successor has been appointed and qualified.

E.(1) Any appointed member of the commission who ceases to be domiciled in his respective neighborhood shall be considered to have resigned, and the position shall be declared vacant.

(2) A vacancy on the commission shall be filled in the manner of the original appointment for the remainder of the unexpired term.

(3) No elected official may serve as a member of the commission.

F. Each commission member shall have a vote at commission meetings.

Acts 2008, No. 887, §1; Acts 2009, No. 394, §1.



RS 33:9100.6 - Commission officers

§9100.6. Commission officers

A. Every two years, the commission shall elect from its membership a chairman, vice chairman, secretary, and such other officers as it deems appropriate.

B. The chairman shall be the chief executive officer of the commission, shall manage its affairs and operation, subject to the rules and regulations and bylaws adopted by the commission and the executive board, and shall preside at meetings of the commission and of the executive board.

C. The vice chairman shall perform the duties of the chairman in his absence.

D. The secretary shall be responsible for ensuring appropriate notice of meetings of the commission and ensuring that the executive board is provided with recordings of the proceedings of the meetings of both the commission and the executive board. He shall also maintain the minute books and archives of the commission and the executive board.

E. Additional officer duties may be fixed by bylaws adopted by the commission.

Acts 2008, No. 887, §1; Acts 2009, No. 394, §1.



RS 33:9100.7 - Commission meetings

§9100.7. Commission meetings

A. The commission shall hold regular meetings as shall be provided in the bylaws and may hold special meetings at such times and places within the commission's area designed to reasonably accommodate the residents of the area attending the meeting as may be provided in the bylaws. Special meetings may be called by the chairman or by the executive board and shall be called by the chairman upon written request of at least ten percent of the total number of commission members.

B. Notice of regular or special commission meetings shall be provided to each commission member at least two days prior to the meeting.

C. The presence of at least forty percent of the total number of commission members shall constitute a quorum for the transaction of business.

D. The commission shall keep and maintain minutes of all meetings and shall make a copy of such minutes available through the commission's secretary.

E. At any meeting, the commission may consider and make recommendations on matters before it, including actions or proposed actions of the governing authority, the mayor, or any other agency, department, board, commission, or other entity of local or state government.

F. A portion of each commission meeting shall be set aside to hear the views of area residents and other affected persons on problems or issues of concern within the area and on proposed actions that affect the area.

G. The commission shall establish a method to ensure the broadest dissemination of information with respect to commission meetings, positions, and actions.

Acts 2008, No. 887, §1; Acts 2009, No. 394, §1.



RS 33:9100.8 - Commission powers and duties

§9100.8. Commission powers and duties

A. The commission shall:

(1) Adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. The rules and regulations relative to public notice and conduct of public meetings shall all conform with the Open Meetings Law.

(2) Have official custody of all monies, funds, and accounts of the commission.

B. The commission may:

(1) Sue or be sued.

(2) Adopt, use, and alter at will a seal and bylaws.

(3) Receive and expend funds made available to the commission and in accordance with a budget adopted as provided by R.S. 33:9100.12.

(4) Enter into contracts or agreements with individuals or entities, private or public, to carry out its powers and duties and accomplish its purposes.

(5) Purchase items and supplies which it deems instrumental to achieving its purposes.

(6) Employ an executive director and staff.

(7) Acquire, purchase, lease as lessee, and hold and use any property, immovable, movable, corporeal, incorporeal, or any combination thereof or any interest therein necessary or desirable for carrying out its purposes and sell, lease as lessor, transfer, or dispose of any property or interest therein acquired by it.

(8) Construct, improve, maintain, repair, and operate facilities which it deems necessary or convenient to carry out its purposes.

(9) Pledge all or any part of its revenues.

(10) Perform or have performed any other function or activity necessary or appropriate to carry out its purposes.

Acts 2008, No. 887, §1.



RS 33:9100.9 - Executive board

§9100.9. Executive board

A. There shall be an executive board of the commission consisting of the commission's officers. The board shall manage the affairs of the commission. The board shall exercise the powers and have general supervision over the affairs of the commission during the interim between meetings of the commission. However, the board shall exercise no policymaking function, nor incur any indebtedness, nor obligate under contract, nor make any disbursement of funds of the commission, except as may have been specifically authorized by the commission.

B. The board shall hold regular meetings as shall be provided in the bylaws and may hold special meetings at such times and places within the area as may be provided in the bylaws. Board meetings may be called by the chairman and shall be called by the chairman upon written request of any two members of the board.

C. A majority of the members of the board shall constitute a quorum for the transaction of business.

D. The board shall keep and maintain minutes of all meetings and shall make a copy of such minutes available through the commission's secretary.

E. The executive board of the commission, with the concurrence of the commission, may hire such staff and other personnel as may be necessary to carry out the directions and instructions of the commission and do other acts as may be directed or authorized by the commission.

Acts 2008, No. 887, §1; Acts 2009, No. 394, §1.



RS 33:9100.10 - Parcel fee

§9100.10. Parcel fee

A. The governing authority may levy and collect a parcel fee upon each parcel within the commission area in accordance with the provisions of this Section. For purposes of this Section, "parcel" means a lot, a subdivided portion of ground, or an individual tract which is zoned residential.

B. The fee shall be levied only as authorized by the commission as provided in this Subsection.

(1) The amount of the fee shall be as requested by duly adopted resolution of the commission. The amount of the fee, however, shall not be less than five dollars nor more than ten dollars per parcel per year. The fee shall be levied on each improved or unimproved parcel located within the district. The owner of the parcel shall be responsible for payment of the fee.

(2) The fee shall be levied only upon request by the commission to the governing authority and only after the question of its levy has been approved by a majority of the registered voters of the area voting on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. The commission may increase the amount of the fee, by duly adopted resolution, not to exceed the maximum amount provided in Paragraph (1) of this Subsection. No other election shall be required except as provided by this Paragraph.

(3) The fee shall expire four years after its initial levy but may be renewed if approved by a majority of the registered voters of the area voting on the proposition at an election as provided in Paragraph (2) of this Subsection. Any election to authorize the renewal of the fee shall be held for that purpose in accordance with the Louisiana Election Code. If the fee is renewed, the term of the imposition of the fee shall be as provided in the proposition authorizing such renewal, not to exceed eight years.

(4) The fee shall be levied and collected in the same manner and at the same time as ad valorem taxes on property are levied and collected by the city.

(5) Any unpaid fee shall be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as are unpaid ad valorem taxes.

(6)(a) The proceeds of the fee shall be used solely and exclusively for the purpose and benefit of the commission; however, the city may retain one percent of the amount collected as a collection fee.

(b) The city of New Orleans shall remit to the commission all amounts collected not more than sixty days after collection.

Acts 2012, No. 426, §1, eff. May 31, 2012.



RS 33:9100.11 - Advisory authority of commission; official representation

§9100.11. Advisory authority of commission; official representation

A.(1) The commission may advise the governing authority, the mayor, or any other agency, department, board, commission, or other entity of local or state government with respect to all proposed matters of government policy which affect the area, including but not limited to decisions regarding planning, zoning, streets, recreation, social services programs, education, health, safety, budget, and sanitation.

(2) For purposes of this Chapter, all notices shall be sent either by email, facsimile, or certified mail to the commission's office.

B. No parish or municipal commission or governing authority shall zone or change any existing zoning as to any property within the area without giving notice to the commission officers at least fifteen days prior to the date set for public hearing on the matter.

C. The governing authority, mayor, or applicable agency, department, board, commission, or other entity of local or state government shall provide notice to the commission officers upon receipt of any application for a building permit for a multi-family development, commercial development or a large development within the commission area.

D. The governing authority, mayor, or applicable agency, department, board, commission, or other entity of local or state government shall provide at least fifteen days written notice to the commission officers of any intent to acquire or dispose of immovable property in the area or any intent to change the use of property owned or leased by the respective governmental entity in the area.

E.(1) "Proposed government action" as covered by this Chapter includes but is not limited to action of the governing authority, the mayor, or any other agency, department, board, commission, or other entity of local or state government.

(2) Each local or state agency, department, board, or commission, prior to transmitting to the governing authority or other respective governmental entity any proposed revenue bond issuance, or before the formation of any final policy, decision, or guidelines with respect to grant applications, comprehensive plans, requested or proposed zoning changes, variances, public improvements, the parish budget and goals and priorities, proposed changes in local or state government services delivery, and opening of any proposed specialty systems, shall provide at least thirty days advance notice of the proposed action to each commission officer.

F. The issues and concerns raised in recommendation of the commission shall be given great weight during the deliberations of the governing authority, the mayor, or any other agency, department, board, commission, or other entity of local or state government. This requires acknowledgment of the commission as the source of the recommendation and reference to each issue and concern.

G. The views of the commission shall be presented only by an officer of the commission.

H.(1) No provision of this Chapter is intended nor shall be construed to impede, interfere with, delay, or supersede any regulatory authority of the governing authority, the mayor, or any other agency, department, board, commission, or other entity of local or state government.

(2) No provision of this Chapter is intended nor shall be construed to impede, interfere with, delay, or supersede any licensing functions, rulemaking, or decisionmaking authority as provided for in the Administrative Procedure Act, formulation of policies and procedures, nor the award of grants by or to any agency.

Acts 2008, No. 887, §1; Acts 2009, No. 394, §1.



RS 33:9100.12 - Budget; audit; applicability of other laws

§9100.12. Budget; audit; applicability of other laws

A. The executive board shall submit a proposed budget to the commission annually for review. The commission may make any amendments to the budget it deems necessary. The commission shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq. The budget and all amendments shall be subject to the approval of the governing authority.

B. The commission shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

C. Except as otherwise specifically provided in this Chapter, the commission and executive board shall be subject to the Open Meetings Law, the Public Records Law, and the Code of Governmental Ethics.

Acts 2008, No. 887, §1; Acts 2012, No. 426, §1, eff. May 31, 2012.



RS 33:9100.13 - Cooperation with other entities

§9100.13. Cooperation with other entities

A. The governing authority, the mayor, or any other agency, department, board, commission, or other entity of local or state government may provide the commission with staff support and assistance to enable the commission to perform its duties.

B. The commission shall cooperate and may contract with local or state government or any agency, department, board, commission, or other entity thereof and may accept gifts, grants, and donations of property and money therefrom.

Acts 2008, No. 887, §1.



RS 33:9100.21 - Neighborhood crime prevention and security district implementation procedure

CHAPTER 30-A. STATEWIDE CRIME PREVENTION AND SECURITY

DISTRICT IMPLEMENTATION PROCEDURE

§9100.21. Neighborhood crime prevention and security district implementation procedure

A. Purpose. It is the intention of the legislature that the need for individual local laws be eliminated by the establishment of a procedure by which citizens living in neighborhoods within the state may, with the consent of the appropriate local governing authority, establish neighborhood crime prevention and security districts to aid in crime prevention and to add to the security of neighborhood residents by providing for an increase in the presence of law enforcement personnel in the neighborhood. For purposes of this Section, the "appropriate local governing authority" means the governing authority of the municipality, if the subdivision or subdivisions are located within a municipality, or the governing authority of the parish if the subdivision or subdivisions are not located within a municipality.

B. Creation and boundaries. (1) A neighborhood crime prevention and security district shall be created only upon the adoption of a resolution by the appropriate local governing authority authorizing the collection of signatures for a petition seeking an election to approve the district and parcel fee; the signing of such petition by thirty percent of the qualified electors in the proposed district; and approval by a majority of the electors of the proposed district voting on the proposition at an election held for the purpose, all in the manner and according to the procedure provided for in Chapter 6-E of Title 18 of the Louisiana Revised Statutes of 1950, R.S. 18:1300.31 et seq. Such election shall be held at the same time as a congressional general election or a gubernatorial primary election; however, in a parish containing a municipality with a population of three hundred thousand or more, such election shall only be held at the same time as a gubernatorial primary election.

(2) If the district and the fee are not approved at such election, the district shall not be created and the parcel fee shall not be levied unless the entire procedure set forth in Paragraph (1) of this Subsection is completed again.

C.(1) Any district created pursuant to this Section shall be a body politic and corporate and shall be known by the name provided for in the ballot proposition proposing the creation of the district which is approved by the voters of the district, hereinafter referred in this Section as the "district". Such district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

(2) The boundaries of a district shall be coterminous with the boundaries of one or more subdivisions within a parish as established in an official subdivision plat filed with the clerk of court for such parish.

D. Governance. (1) Any district established as provided for in this Section shall be governed by a board of commissioners consisting of the following members:

(a) The president of the homeowners' association of the subdivision composing the district.

(b) One member appointed by the board of directors of the homeowners' association of the subdivision composing the district.

(c) One member appointed by the member or members of the House of Representatives who represent the subdivision.

(d) One member appointed by the member or members of the Senate who represent the subdivision.

(e) One member appointed by the assessor of the parish or district in which the subdivision is located.

(f) One member appointed by the mayor of the municipality if the subdivision is located within a municipality, or if not located within a municipality, the head of the parish governing authority in which the subdivision is located.

(g) One member appointed by the member or members of the appropriate local governing authority who represent the subdivision.

(2) In the event a district is composed of multiple subdivisions, then the board of commissioners shall include the president of and a member appointed by the homeowners' association of each such subdivision, and additional members appointed by such members of the legislature and appropriate local governing authorities if the multiple subdivisions are represented by different legislators or authority representatives.

(3) All members of the board shall reside within the district.

(4)(a) The terms of the members appointed pursuant to Subparagraphs (1)(c) through (g) of this Subsection shall be concurrent with the respective appointing authority.

(b) The member serving pursuant to Subparagraph (1)(b) of this Subsection shall serve a term of four years.

(c) The member serving pursuant to Subparagraph (1)(a) shall serve during his term of office.

(5) Vacancies resulting from the expiration of a term or any other reason shall be filled in the manner of the original appointment. Members shall be eligible for reappointment.

(6) The members of the board shall select from among themselves a president and such other officers as they deem appropriate. The responsibilities of the officers shall be as provided by the bylaws of the board.

(7) The members of the board shall serve without compensation and shall not receive reimbursement for expenses.

E. Powers and duties. The district, acting through its board of commissioners, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F and in accordance with a budget adopted as provided by Subsection G of this Section.

(4) To enter into contracts with individuals or entities, private or public, for the provision of security patrols in the district.

(5) To purchase items and supplies which the board deems instrumental to achieving the purpose of the district.

(6) To perform or have performed any other function or activity necessary for the achievement of the purpose of the district.

F. Parcel fee. The appropriate local governing authority may impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Subsection:

(1) The amount of the fee shall be the same as is provided for in the ballot proposition approved by the voters pursuant to Chapter 6-E of Title 18 of the Louisiana Revised Statutes of 1950, R.S. 18:1300.31 et seq., as requested by a duly adopted resolution of the governing authority of the district. The fee, however, shall not exceed three hundred fifty dollars per parcel per year.

(2)(a) The fee shall be imposed on all parcels located within the district, or on only improved parcels, as is provided for in the ballot proposition approved by the voters pursuant to Chapter 6-E of Title 18 of the Louisiana Revised Statutes of 1950, R.S. 18:1300.31 et seq., as requested by a duly adopted resolution of the governing authority of the district.

(b) For purposes of this Section, "parcel" means a lot, a subdivided portion of ground, or an individual tract and does not mean a "condominium parcel" as defined in R.S. 9:1121.103. Thus, with respect to condominiums, the fee collector shall impose the parcel fee on each lot on which condominiums are situated and not on individual condominium units.

(c) The owner of the parcel shall be responsible for payment of the fee.

(d) The fee shall expire ten years from its initial levy as provided for in the ballot proposition approved by the voters pursuant to Chapter 6-E of Title 18 of the Louisiana Revised Statutes of 1950, R.S. 18:1300.31 et seq., but may be renewed for an additional ten years only after the question of its imposition has been approved by a majority of the registered voters of the district voting on the proposition at an election held for the purpose prior to the expiration of the fee. Such an election shall be held at the same time as a congressional general election or a gubernatorial primary election; however, in a parish containing a municipality with a population of three hundred thousand or more, such election shall be held only at the same time as a gubernatorial primary election. At least thirty days prior to such election, the board of commissioners shall mail notification of the upcoming election as provided for in R.S. 18:1300.33(B). No other election for renewal of the parcel fee shall be required except as provided by this Subparagraph.

(3) The fee shall be collected at the same time and in the same manner as ad valorem taxes are collected in the parish.

(4) Any parcel fee which is unpaid shall be added to the tax rolls of the parish and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(5) The appropriate local governing authority shall remit to the district all amounts collected not more than sixty days after collection. However, such authority may retain one percent of the amount collected as a collection fee.

G. Budget; audit; applicability of other laws. (1) The board of commissioners shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq. The budget and all amendments shall be subject to the approval of the appropriate local governing authority.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

(3) Except as otherwise specifically provided in this Chapter, the board of commissioners shall be subject to the Open Meetings Law, the Public Records Law, and the Code of Governmental Ethics.

H. Miscellaneous provisions. (1) It is the purpose and intent of this Section that the additional law enforcement personnel and services provided by the district shall be supplemental to and not in lieu of personnel and services provided in the district by the municipality or parish.

(2) If the district ceases to exist, any funds of the district shall be transferred to the appropriate local governing authority and shall be used for law enforcement purposes within the former boundaries of the district.

I. The provisions of this Section shall not apply to any subdivision or other area in which a neighborhood crime prevention and security district or a similar entity has been authorized by any other provision of law.

Acts 2008, No. 930, §2, eff. July 15, 2008; Acts 2013, No. 318, §2.



RS 33:9101 - COMMUNICATIONS DISTRICTS

CHAPTER 31. COMMUNICATIONS DISTRICTS

PART I. COMMUNICATIONS DISTRICTS GENERALLY

§9101. Creation of districts as political subdivisions

A.(1) The governing authority of any parish may by ordinance create communications districts composed of any part or all of the territory lying wholly within the parish.

(2) The governing authorities of two or more parishes may by ordinance create a communications district composed of any part or all of the territory wholly within the boundaries of the parishes.

(3) Any district created in accordance with the provisions of this Section shall be a political and legal subdivision of the state, with power to sue and be sued in its corporate name and to incur debt and issue bonds.

B.(1) The bonds shall be negotiable instruments and shall be solely the obligations of the district and not the state of Louisiana.

(2) The bonds and the income thereof shall be exempt from all taxation in the state of Louisiana.

(3) The bonds shall be payable out of the income, revenues, and receipts of the district.

(4) The bonds shall be authorized and issued by ordinance or resolution of the governing authority of the district and shall:

(a) Be of such series;

(b) Bear such date or dates;

(c) Mature at such time or times, not to exceed thirty years from issuance;

(d) Bear interest at such rate or rates;

(e) Be in such denominations;

(f) Be in such form, either coupon or fully registered without coupon;

(g) Carry such registration and exchangeability privileges;

(h) Be payable in such medium of payment and at such place or places;

(i) Be subject to such terms of redemption; and

(j) Be entitled to such priorities on the income, revenues, and receipts of the district as such resolution may provide.

(5) The bonds shall be authorized and issued in accordance with the provisions of Chapter 13 of Title 39 of the Louisiana Revised Statutes of 1950 relative to securities of public entities, and in accordance with the rules and regulations of the State Bond Commission.

Added by Acts 1983, No. 550, §1; Acts 1995, No. 447, §2, eff. June 17, 1995; Acts 1999, No. 1029, §1, eff. July 9, 1999.



RS 33:9101.1 - Parishwide communications district; use of revenues; DeSoto Parish

§9101.1. Parishwide communications district; use of revenues; DeSoto Parish

Notwithstanding any provision of law to the contrary, all revenues from any tax levied or assessment or charge imposed pursuant to this Chapter in a parishwide communications district in DeSoto Parish shall be made available to such district and shall not be diverted for use by any other entity or for any other purpose than those of such district.

Acts 2001, No. 365, §1.



RS 33:9102 - Purposes

§9102. Purposes

A. It has been shown to be in the public interest to shorten the time required for a citizen to request and receive emergency aid. The provision of a single, primary three-digit emergency number through which emergency services can be quickly and efficiently obtained will provide a significant contribution to law enforcement and other public service efforts by simplifying the notification of public service personnel. Furthermore, the identification of all streets, roads, highways, and dwelling places by name and number will serve to decrease the response time of law enforcement and public service personnel to emergency calls by facilitating the systematic location of such places without difficulty and ambiguity. Such a simplified means of procuring emergency services will result in the saving of life, a reduction in the destruction of property, quicker apprehension of criminals, and ultimately the saving of monies. Establishment of a uniform emergency number and identification of thoroughfares and dwelling places are matters of concern and interest to all citizens. It is the purpose of this Chapter to establish the number 911 as the primary emergency telephone number for use in communications districts created in parishes as herein provided and to provide for the identification of all streets, roads, highways, and dwelling places in such districts which are not otherwise designated by name and number, and to provide for other communication enhancements which will enable law enforcement and public safety agencies to decrease response time and improve effectiveness.

B. This Section shall apply to any district created pursuant to this Part or pursuant to Act No. 490 of the 1983 Regular Session of the Louisiana Legislature.

Added by Acts 1983, No. 550, §1. Amended by Acts 1988, No. 123, §1; Acts 1995, No. 1264, §1; Acts 1996, 1st Ex. Sess., No. 44, §1; Acts 1997, No. 416, §1; Acts 1997, No. 695, §1, eff. July 7, 1997; Acts 1997, No. 756, §1; Acts 1997, No. 758, §1; Acts 1997, No. 760, §1; Acts 1997, No. 1134, §1; Acts 1999, No. 1029, §1, eff. July 9, 1999.



RS 33:9103 - Board of commissioners; membership; qualifications and terms; powers; parish governing authority as district governing authority

§9103. Board of commissioners; membership; qualifications and terms; powers; parish governing authority as district governing authority

A.(1)(a) When any district is created wholly within a single parish, the parish governing authority creating it may appoint a board of commissioners composed of seven members to govern its affairs and shall fix the domicile of the board at any point within the parish. The members of the board shall be qualified electors of the district, two of whom shall be appointed for terms of two years, three for terms of three years, and two for terms of four years, dating from the date of the adoption of the ordinance creating the district. Thereafter, all appointments of the members shall be for terms of four years.

(b) When a communications district is composed of any part or all of two or more parishes, the board of commissioners shall be appointed by the parish governing authorities, with four members to be appointed by each governing authority. Of the initial members appointed by each parish governing authority, one shall be appointed for a term of two years, one shall be appointed for a term of three years, and two shall be appointed for a term of four years, dating from the date of the adoption of the ordinance creating the district. Thereafter, all appointments shall be for terms of four years. The members of the board of commissioners shall be qualified electors of the district. The commission may fix its domicile at any point within one of the parishes.

(2) However, the governing authority of the parish of Natchitoches and of the parish of Rapides may appoint two additional members to the board of commissioners of the district created by it, each to serve a term of four years.

(3) However, the governing authority of the parish of Evangeline may appoint two additional members to the board of commissioners for the Evangeline Parish Communications District. The board of commissioners shall serve without compensation.

(4) However, the governing authority of the parish of Ouachita may appoint two additional members to the board of commissioners of the Ouachita Parish Communications District. The board of commissioners shall serve without compensation.

(5) Notwithstanding any other provision of law to the contrary, the Lincoln Parish Communications District shall be governed by a board of commissioners composed of nine members. The two members added to the board by this Paragraph shall be appointed by the governing authority of Lincoln Parish and shall serve initial terms of four years each, and their successors shall serve four-year terms.

B. The commission shall have complete and sole authority to appoint a chairman and any other officers it may deem necessary from among the membership of the commission.

C. A majority of the commission membership shall constitute a quorum and all official action of the commission shall require a quorum.

D. The commission shall have authority to employ such employees, experts, and consultants as it may deem necessary to assist the commission in the discharge of its responsibilities to the extent that funds are made available.

E. In lieu of appointing a commission, as provided in this Section, the parish governing authority may serve as the governing authority of a district located wholly within the parish, in which case it shall assume all the powers and duties of the board of commissioners as provided in this Chapter.

Added by Acts 1983, No. 550, §1. Acts 1991, No. 123, §1; Acts 1993, No. 212, §1; Acts 1995, No. 1001, §1; Acts 1997, No. 460, §1, eff. June 22, 1997; Acts 1999, No. 1029, §1, eff. July 9, 1999; Acts 2003, No. 391, §1, eff. June 18, 2003.



RS 33:9104 - Primary emergency telephone number

§9104. Primary emergency telephone number

The digits 911 shall be the primary emergency telephone number, but the involved agencies may maintain a separate secondary backup number and shall maintain a separate number for nonemergency telephone calls.

Added by Acts 1983, No. 550, §1.



RS 33:9105 - Methods

§9105. Methods

A. The emergency telephone system shall be designed to have the capability of utilizing at least one of the following four methods in response to emergency calls:

(1) "Direct dispatch method", that is a telephone service to a centralized dispatch center providing for the dispatch of an appropriate emergency service unit upon receipt of a telephone request for such services and a decision as to the proper action to be taken.

(2) "Relay method", that is a telephone service whereby pertinent information is noted by the recipient of a telephone request for emergency services, and is relayed to appropriate public safety agencies or other providers of emergency services for dispatch of an emergency service unit.

(3) "Transfer method", that is a telephone service that receives telephone requests for emergency services and directly transfers such requests to an appropriate public safety agency or other provider of emergency services.

(4) "Referral method", that is a telephone service that, upon the receipt of a telephone request for emergency services, provides the requesting party with the telephone number of the appropriate public safety agency or other provider of emergency services.

B. The governing authority of the district shall select the method that it determines to be the most feasible for the district. A district may contract with another communication district to perform all or part of its functions and duties.

Added by Acts 1983, No. 550, §1; Acts 1999, No. 1029, §1, eff. July 9, 1999.



RS 33:9106 - Funding; definitions; emergency telephone service charge

§9106. Funding; definitions; emergency telephone service charge

A. As used in this Section, the following words and terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) "District" means the communication district created pursuant to R.S. 33:9101.

(2) "E911" means Enhanced Universal Emergency Number Service or Enhanced 911 Service that is a telephone exchange communications service whereby a Public Safety Answering Point (PSAP) designated by the customer may receive telephone calls dialed to the telephone number 911. E911 Service includes lines and equipment necessary for the answering, transferring and dispatching of public emergency telephone calls originated by persons within the serving area who dial 911 but does not include dial tone first that may be made available by the service provider based on the ability to recover the costs associated with its implementation and consistent with tariffs filed with and approved by the Louisiana Public Service Commission.

(3) "Exchange access facilities", "exchange access lines", or "lines" means lines provided by the service supplier for the provision of local exchange service, as defined in existing general subscriber services tariffs, or interconnected Voice over Internet Protocol (VoIP) service as defined in 47 CFR 9.3. For a Primary Rate Interface (PRI) circuit or other multiline service, the number of exchange access facilities is equal to the capacity as activated by the service supplier for simultaneous outward voice calls to the public switched telephone network.

(4) "Service supplier" means any person providing exchange telephone service or interconnected Voice over Internet Protocol (VoIP) to any service user throughout the parish.

(5) "Service user" means any person, not otherwise exempt from taxation, who as an end user is provided exchange telephone service or interconnected Voice over Internet Protocol (VoIP) in the parish.

(6) "Tariff rate" means the rate or rates as stated in the service supplier's tariffs and approved by the Public Service Commission, that represent the service supplier's recurring charges for exchange access facilities, exclusive of all taxes, fees, licenses, or similar charges whatsoever. If exchange access facilities are provided by the service supplier under both flat and usage-sensitive rate schedules, the flat rates shall be considered the "tariff rate".

(7) "Fund the district" means pay the expenses necessary to carry out all purposes of the district, including but not limited to identification of all streets, roads, highways, and dwelling places in the district pursuant to R.S. 33:9102 and R.S. 33:9106(D).

B.(1)(a) The governing authority of the district may, when so authorized by a vote of a majority of the persons voting within the district in accordance with law, levy an emergency telephone service charge in an amount not to exceed five percent of the tariff rate; however, if a district is served by more than one service supplier, then the emergency telephone service charge shall not exceed five percent of the highest tariff rate. The district governing authority may, upon its own initiative, call such a special election. Any such service charge shall have uniform application and shall be imposed throughout the entirety of the district to the greatest extent possible in conformity with availability of such service in any area of the district.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph or any other law to the contrary, the governing authority of a communications district created pursuant to this Part or to Act No. 490 of the 1983 Regular Session of the Louisiana Legislature may levy the emergency telephone service charge authorized by this Subsection or such Act on a uniform flat-fee schedule of fixed rates not based on any tariff rate charged in the parish. If the governing authority converts to such a rate schedule for its service charge, such rate shall be equal to the applicable tariff-based rate at the time of conversion unless a higher rate is approved by the voters of the district.

(2) If the proceeds generated by an emergency telephone service charge exceed the amount of monies necessary to fund the district, the district governing authority shall, by ordinance, reduce the service charge rate to an amount adequate to fund the district. In lieu of reducing the service charge rate, the district governing authority may suspend such service charge, if the revenues generated therefrom exceed the amount of monies necessary to fund the district. The district governing authority may, by ordinance, reestablish the original emergency telephone service charge rate or lift the suspension thereof, if the amount of monies generated is not adequate to fund the district.

(3)(a) An emergency telephone service charge shall be imposed only upon the amount received from the tariff rate exchange access lines. If there is no separate exchange access charge stated in the service supplier's tariffs, the governing authority shall determine a uniform percentage not in excess of eighty-five per centum of the tariff rate for basic exchange telephone service that shall be deemed to be the equivalent of tariff rate exchange access lines, until such time as the service supplier establishes such a tariff rate. No such service charge shall be imposed upon more than one hundred exchange access facilities per person per location.

(b) Every billed service user shall be liable for any service charge imposed under this Subsection until it has been paid to the service supplier. The duty of the service supplier to collect any such service charge shall commence upon the date of its implementation, which shall be specified in the resolution calling the election. Any such emergency telephone service charge shall be added to and may be stated separately in the billing by the service supplier to the service user.

(4)(a) The service supplier shall have no obligation to take any legal action to enforce the collection of any emergency telephone service charge. However, the service supplier shall annually provide the district governing authority with a list of the amount uncollected, together with the names and addresses of those service users who carry a balance that can be determined by the service supplier to be nonpayment of such service charge. The service charge shall be collected at the same time as the tariff rate in accordance with the regular billing practice of the service supplier.

(b) Good faith compliance by the service supplier with this provision shall constitute a complete defense to any legal action or claim which may result from the service supplier's determination of nonpayment and/or the identification of service users in connection therewith.

(5)(a) The amounts collected by the service supplier attributable to any emergency telephone service charge shall be due quarterly. The amount of service charge collected in one calendar quarter by the service supplier shall be remitted to the district no later than sixty days after the close of a calendar quarter.

(b) On or before the sixtieth day after the close of a calendar quarter, a return, in such form as the district governing authority and the service supplier agree upon, shall be filed with the district, together with a remittance of the amount of service charge collected payable to the district.

(c) The service supplier shall maintain records of the amount of the service charge collected for a period of at least two years from date of collection. The district governing authority may, at its expense, require an annual audit of the service supplier's books and records with respect to the collection and remittance of the service charge.

(d) From the gross receipts to be remitted to the district, the service supplier shall be entitled to retain as an administrative fee, an amount equal to one percent thereof.

C. In order to provide additional funding for the district, the governing authority may receive federal, state, parish, or municipal funds, as well as funds from private sources, and may expend such funds for the purposes of this Chapter.

D. The governing authority of the district may identify all streets, roads, highways, and dwelling places in the district which are not otherwise designated by name and number in order to carry out the purposes of the district.

Added by Acts 1983, No. 550, §1. Amended by Acts 1988, No. 123, §1; Acts 1988, No. 153, §1; Acts 1991, No. 358, §1; Acts 1999, No. 1029, §1, eff. July 9, 1999; Acts 2016, No. 665, §1.



RS 33:9106.1 - Fixed rate service charge; St. Charles Parish

§9106.1. Fixed rate service charge; St. Charles Parish

A. Notwithstanding the provisions of R.S. 33:9106, the governing authority of the St. Charles Parish Communications District may levy the emergency telephone service charge authorized by such Section on a uniform flat-fee schedule of fixed rates not based on any tariff rate charged in the parish.

B. If the governing authority converts to such a rate schedule for its service charge, such rates shall be equal to the applicable tariff-based rate at the time of conversion unless a higher rate is approved by the voters of the district.

C. Such service charge shall not exceed one dollar and twenty-five cents per month for each residential line and two dollars and twenty-five cents per month for each business line.

Acts 1999, No. 970, §1.



RS 33:9106.2 - Fixed rate service charge; Orleans Parish

§9106.2. Fixed rate service charge; Orleans Parish

A. Many facilities utilized by the Orleans Parish Communication District, created pursuant to Act 155 of the 1982 Regular Legislative Session, and much equipment necessary for the reception of 9-1-1 emergency telephone calls, along with the dispatching of emergency responders, was damaged and greatly compromised by Hurricane Katrina, thus endangering the health and well-being of the citizens of Orleans Parish. It is the purpose of this Section to fund the repair and improvement of necessary equipment and facilities needed for this vital infrastructure in the parish of Orleans through fixed rate service charges.

B.(1) Notwithstanding any other law to the contrary, the governing authority of the Orleans Parish Communication District may, by favorable vote of a majority of the members of the governing authority voting on the motion, a quorum being present, establish a fixed rate emergency telephone service charge for 9-1-1 services. The fixed rate emergency telephone service charges shall be collected and remitted in the same manner as service charges are currently collected.

(a) Such service charges shall not exceed the following amounts:

(i) One dollar per exchange access line serving residential service users.

(ii) Two dollars per exchange access line serving commercial service users (not to exceed one hundred lines per user).

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, such service charges shall not exceed the following amounts if approved by the electors as provided in Subsection D of this Section:

(i) Two dollars per exchange access line serving residential service users.

(ii) Three dollars per exchange access line serving commercial service users (not to exceed one hundred lines per user).

(iii) One dollar and twenty-six cents per month per wireless commercial mobile radio service connection.

(iv) Two dollars per month per residential interconnected voice over Internet protocol service access line equivalent.

(v) Three dollars per month per commercial interconnected voice over Internet protocol service access line equivalent.

(c) For purposes of this Paragraph:

(i) "Interconnected voice over Internet protocol service" shall have the meaning provided in CFR Title 47, Section 9.3.

(ii) "Access line equivalent" shall mean each telephone number issued to a voice over Internet protocol customer. However, if the telephone numbers issued to a customer exceed the available capacity for simultaneous outward calls to be connected to the public switched telephone network, the access line equivalent shall be equal to the capacity for simultaneous outward calls to the public switched telephone network.

(2) If the proceeds generated by the fixed rate emergency telephone service charges exceed the amount of monies necessary to fund the district, the district governing authority shall, by resolution, reduce the service charge rate to an amount adequate to fund the district. In lieu of reducing the service charge rate, the district governing authority may suspend such service charge, if the revenues generated therefrom exceed the amount of monies necessary to fund the district. The district governing authority may, by resolution, reestablish the original emergency telephone service charge rate or lift the suspension thereof, if the amount of monies generated is not adequate to fund the district.

C. Notwithstanding R.S. 33:9108(E), the authority for the Orleans Parish Communication District to levy and collect a fixed rate emergency telephone service charge pursuant to this Part shall continue on and after December 31, 2009. However, on or after January 1, 2010, the district may, by favorable vote of a majority of the members of the governing authority voting on the motion, a quorum being present, reestablish the original emergency telephone service charge in effect prior to August 15, 2006, upon which the district may no longer levy and collect the fixed rate emergency service charge for 911 services authorized by this Section.

D.(1) No service charge imposed pursuant to Subparagraph (B)(1)(b) of this Section shall become effective unless approved by the favorable vote of a majority of the electors of the district voting on the proposition at an election held for such purpose.

(2) Monies collected pursuant to Subparagraph (B)(1)(b) of this Section by the Orleans Parish Communications District shall be made available to such district and shall not be diverted for use by any other entity or for any purposes other than those served by such district.

Acts 2006, No. 635, §1; Acts 2009, No. 315, §1; Acts 2012, No. 649, §1.



RS 33:9106.3 - Fixed rate service charge; St. Bernard Parish

§9106.3. Fixed rate service charge; St. Bernard Parish

A. Notwithstanding the provisions of R.S. 33:9106, the St. Bernard Parish 911 Communications District may levy the emergency telephone service charge authorized by that Section on a uniform flat fee schedule of fixed rates not based on any tariff rate charged in the parish.

B. If the governing authority converts to such a rate schedule for its service charge, such rates shall be equal to the applicable tariff-based rate at the time of conversion unless a higher rate is approved by the voters of the district.

C. Such service charge shall not exceed one dollar per month for each residential line, two dollars and seven cents per month for each commercial line, and one dollar and twenty-six cents per month for each cellular or other wireless telecommunications service.

D. If such service charges are levied on a flat fee schedule of fixed rates, rates shall be uniform for each of the following classes of service: residential, commercial, cellular, commercial mobile radio service (CMRS), or other wireless telecommunications service.

E. For cellular or other non-fixed location wireless telecommunications service users, such service charge shall be assessed against each cellular or other wireless phone number for which the billing address is within the boundaries of the district. Notwithstanding the foregoing, the application of such service charge to any mobile telecommunications service, as defined in R.S. 47:301(29)(p), shall apply only if the customer's place of primary use is located within the boundaries of the political subdivision levying such CMRS emergency telephone service charge. For purposes of this Subsection, the provisions of R.S. 47:301(29)(p) shall apply in the same manner and to the same extent as such provisions apply to the taxes levied pursuant to R.S. 47:302(C) and 331(C) on a mobile telecommunications service.

Acts 2012, No. 341, §1.



RS 33:9107 - Caddo Parish Communications District Number One

§9107. Caddo Parish Communications District Number One

Caddo Parish Communications District Number One may purchase, by public bid or without the necessity of public bid, any immovable property, with or without improvements, necessary to effectuate the purposes of this Chapter. Said communications district may also accept donations of any property of any kind to effectuate the purpose of this Chapter. The provisions of this Section shall be retroactive to August 30, 1983.

Acts 1988, No. 151, §1.



RS 33:9108 - Indemnification of board members; limitation of liability

§9108. Indemnification of board members; limitation of liability

A. The parish governing authority creating the communications district shall defend, indemnify, and hold harmless the district and any of its board members against any liability for damage or injury to another as a result of any act or omission of a board member acting within the scope of his official functions and duties, except damage or injury resulting from his own acts of willful or wanton misconduct.

B. No district, sheriff, service provider, nor any wireless service supplier which meets the requirements of R.S. 33:9109(F)(1) and (2), nor their respective officers, directors, employees, or agents shall be liable to any person for civil damages resulting from, arising out of, or due to any act or omission in the development, design, installation, operation, maintenance, performance, or provision of 911 services, except when said damages are a result of willful or wanton misconduct or gross negligence on their respective part.

C. No district, sheriff, service provider, nor any wireless service supplier which meets the requirements of R.S. 33:9109(F)(1) and (2), nor their respective officers, directors, employees, or agents shall be liable to any person for civil damages resulting from, arising out of, or due to the release and use of customer information released and used as a result of a service user utilizing the 911 emergency telephone system and in furtherance of providing emergency services.

D.(1) The provisions of Subsections B and C of this Section shall be applicable to the Jefferson Parish Communication District, its governing authority, the sheriff of Jefferson Parish, and service providers, wireless service providers, officers, directors, employees, and agents of the district.

(2) The provisions of Subsections B and C of this Section shall be applicable to the Orleans Parish Communication District, its governing authority, the sheriff and other law enforcement agencies of Orleans Parish, and service providers, wireless service providers, officers, directors, employees, and agents of the district.

E. The provisions of this Part are the sole authority of the district to levy and collect a fixed rate emergency telephone service charge until December 31, 2009, and are not in addition to the authority provided in Part I of Chapter 31 of Title 33 of the Louisiana Revised Statutes of 1950.

Acts 1993, No. 11, §1; Acts 2001, No. 507, §1, eff. June 21, 2001; Acts 2004, No. 226, §1, eff. June 14, 2004; Acts 2006, No. 635, §1; Acts 2009, No. 315, §1.



RS 33:9109 - Additional service charge on wireless telecommunications service

§9109. Additional service charge on wireless telecommunications service

A. Intent. (1) The Federal Communications Commission has outlined a plan that will require the public safety community to field a new generation of 911 emergency call services which will allow the use of additional and widely used digital media to contact Public Safety Answering Points (PSAPs). Next Generation 911 (NG911) will permit the public use of text messages, data, videos, as well as voice to transmit emergency information to the servicing PSAP. It will allow this data to be further shared with first responders for their use enroute to and at emergency scenes. Specific technological enhancements shall be made within each PSAP in order to receive and utilize this information from wireless devices.

(2) The legislature finds that it is in the public interest for 911 systems operated by the communication districts within Louisiana to provide NG911 service to the public when the necessary technological requirements can be met and sufficient funding to make these improvements becomes available.

(3) It is the purpose of this Section to provide funding for NG911, E911, 911 call taking, dispatch, telecommunication systems for first responders and for other lawful purposes of communications districts. It is also the purpose of this Section to provide civil immunity for the provision of 911 services by wireless service suppliers and all communication districts.

B. Definitions. As used in this Section, the following words and terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) "Automatic number identification" or "ANI" means an enhanced 911 service capability that enables the automatic display of the ten-digit wireless telephone number used to place a 911 call and includes "pseudo-automatic number identification" or "pseudo-ANI", which means an enhanced 911 service capability that enables the automatic display of the number of the cell site and an identification of the CMRS provider.

(2) "CMRS" means commercial mobile radio service as defined by 47 CFR 20.3.

(3) "CMRS connection" means each device telephone number assigned to a CMRS customer.

(4) "District" means a communications district created pursuant to this Chapter or pursuant to or by any local or special Act.

(5) "E911" means an emergency telephone system that provides the caller with emergency 911 system service, that directs 911 calls to appropriate public safety answering points by selective routing based on the geographical location from which the call originated, and that provides the capability for automatic number identification and other features that the Federal Communications Commission may require in the future.

(6) "Service charge" means the CMRS emergency telephone service charge levied and collected pursuant to this Section.

(7) "Service supplier" means a person or entity who provides CMRS service.

C. Service charge. The governing authority of any district may levy a CMRS emergency telephone service charge subject to and in accordance with the provisions of this Subsection. Such service charge:

(1) Shall be levied only on CMRS service which enables a service user to access the 911 emergency telephone number through the use of a CMRS connection.

(2) Shall not exceed one dollar and twenty-five cents per month per wireless CMRS connection or the rate which the district levies or is authorized to levy on CMRS users on August 1, 2016, whichever is higher.

(3)(a) Shall be levied by resolution or ordinance of the governing authority of the district. If the district levies an emergency telephone service charge, tax, charge, surcharge, or fee on August 1, 2016, it shall not be required to adopt a new ordinance or resolution except to change the rate thereof.

(b) If a district governing authority levies no emergency telephone service charge, tax, charge, surcharge, or fee on local telephone service, or on exchange access facilities or their equivalent, the resolution or ordinance levying the service charge authorized by this Section shall not be adopted until such levy has been approved by a majority of the voters of the district voting at an election held for such purpose.

(c) If the district levies any emergency telephone service charge, tax, charge, surcharge, or fee on local telephone service, or on exchange access facilities or their equivalent, which has been approved by the voters of the district, voter approval of the service charge authorized by this Section shall not be required.

(4) Shall be levied against each CMRS connection for which the billing address is within the district. In the absence of a billing address, the service charge shall be levied against each CMRS connection for which the primary use is within the district. Notwithstanding the foregoing, the application of a CMRS emergency telephone service charge to any mobile telecommunications service, as defined in R.S. 47:301(29), shall apply only if the customer's place of primary use is located within the boundaries of the political subdivision levying such CMRS emergency telephone service charge. For purposes of this Paragraph, the provisions of R.S. 47:301.1 shall apply in the same manner and to the same extent as such provisions apply to the taxes levied pursuant to R.S. 47:302(C) and 331(C) on mobile telecommunications services.

(5) Shall have uniform application and shall be imposed throughout the entirety of the district to the greatest extent possible in conformity with availability of 911 service in any area of the district.

(6) Shall be a liability of the service user until it has been paid to the service supplier.

(7)(a) Shall be collected as part of the supplier's normal billing process in accordance with the provisions of this Paragraph.

(b) The service charge shall be collected by each service supplier providing service in the district. The district shall notify, by certified mail, return receipt requested, each service supplier of the adoption of the resolution or ordinance provided for in Paragraph (3) of this Subsection. The duty of the wireless service supplier to collect any such service charge or any increase in service charge authorized by this Section shall commence within sixty days after receipt of such notice.

(c) The service supplier shall add the service charge to its invoice to the service user, but may state it separately therein.

(d)(i) The service supplier shall have no obligation to take any legal action to enforce the collection of any service charge. However, the service supplier shall annually provide the district governing authority with a list of the amount uncollected, together with the names and addresses of those service users who carry a balance that can be determined by the service supplier to be nonpayment of such service charge. The service charge shall be collected in accordance with the regular billing practice of the service supplier.

(ii) Good-faith compliance by the service supplier with this provision shall constitute a complete defense to any legal action or claim which may result from the service supplier's determination of nonpayment or the identification of service users in connection therewith or both.

(e)(i) The amounts collected by the service supplier attributable to any service charge shall be due quarterly. The amount of service charge collected in one calendar quarter by the service supplier shall be remitted to the district no later than sixty days after the close of a calendar quarter.

(ii) On or before the sixtieth day after the close of a calendar quarter, a return, in such form as the district governing authority and the service supplier agree upon, shall be filed with the district, together with a remittance of the amount of service charge collected payable to the district.

(iii) The service supplier shall maintain records of the amount of the service charge collected for a period of at least two years from date of collection. The district governing authority may, at its expense, require an annual audit of the service supplier's books and records with respect to the collection and remittance of the service charge.

(iv) From the gross receipts to be remitted to the district, the service supplier may retain, as an administrative fee, an amount equal to one percent thereof.

(8) Trunks or service lines used to supply service to service suppliers and used by service suppliers to provide CMRS service shall not have a service charge levied against them.

(9) The service charge, or any part or percentage thereof, shall not be subject to any sales, use, franchise, income, excise, or any other tax, fee, or assessment, and shall not be considered revenue of the service supplier for any purpose.

D. The financial records of the district shall be audited pursuant to the provisions of R.S. 24:513. In addition, each district shall submit an annual report to the legislative auditor which includes information on the revenues derived from the service charge authorized by this Section and the use of such revenues. Such report shall include a report on the status of implementation of wireless E911 service.

E. Liability. (1) Each service supplier shall establish a mechanism to permit a district to have full-time access to such customer data as is available and needed to assist in the appropriate response to an emergency call which originates from a customer's wireless device. Such information shall be used only by the district for the exclusive purpose of providing emergency services and shall otherwise remain confidential and shall be exempt from disclosure under R.S. 44:1 et seq.

(2) Each service supplier shall adhere to a standard of service in providing access to the 911 telephone system by its wireless service users as may be established by the National Emergency Number Association. Until such standards are promulgated, each service supplier shall adhere to commonly recognized and observed industry standards.

Acts 1999, No. 1029, §1, eff. July 9, 1999; Acts 2001, No. 507, §2, eff. June 21, 2001; Acts 2001, No. 1175, §§2 and 4, eff. Aug. 2, 2002; Acts 2016, No. 665, §1.

NOTE: Section 5 of Acts 2001, No. 1175, provides that "The intent of this Act is to amend Louisiana law so that it conforms to the federal Mobile Telecommunications Sourcing Act, P.L. 106-252, codified at 4 U.S.C., Sections 116 through 126. If it is determined by the legislative oversight committees of the Department of Revenue, which are set forth in R.S. 49:968, that a court of competent jurisdiction has entered a final judgment on the merits that (1) is based on federal or state law; (2) is no longer subject to appeal; and (3) substantially limits or impairs the essential elements of Section 1 or 2 of this Act, then the provisions enacted by such Sections shall be repealed, and Sections 3 and 4 of this Act shall be effective, all as of the date of entry of such judgment." R.S. 33:9109(C)(4) as it appears in Section 4 of the Act is the same as the law in effect prior to the enactment of Acts 2001, No. 1175.



RS 33:9109.1 - Prepaid 911 charge; intent; definitions; collection and remittance; administration; distribution of funds; liability; exclusivity

§9109.1. Prepaid 911 charge; intent; definitions; collection and remittance; administration; distribution of funds; liability; exclusivity

A. Intent. (1) The legislature finds that maintaining effective and efficient 911 systems across the state benefits all citizens.

(2) Charges imposed upon the consumers of services that have the ability to access 911 are an important funding mechanism to assist state and local governments with the deployment of 911 services to the citizens of this state.

(3) Prepaid services that provide access to 911 are an important segment of the industry and have proven particularly attractive to low-volume consumers.

(4) Unlike traditional telecommunication services, prepaid services that provide access to 911 are not sold or used pursuant to term contracts or subscriptions, and monthly bills are not sent to consumers by prepaid service providers or retail vendors.

(5) Prepaid service consumers have access to emergency 911 services from their devices, and prepaid service consumers benefit from the ability to access the 911 system. Therefore, prepaid service consumers should contribute to funding of the 911 emergency communications system.

(6) Consumers purchase prepaid services that provide access to 911 at a wide variety of general retail locations and other distribution channels, not just through service providers. Such purchases are made on a "cash-and-carry" or "pay-as-you-go" basis from retailers.

(7) To ensure equitable contributions to the funding of 911 systems from consumers of prepaid services, the collection and payment obligation of charges to support 911 should be imposed upon the consumer's retail purchase of the prepaid service and should be in the form of a single, statewide charge that is collected once at the time of purchase directly from the consumer, remitted to the state, and distributed to communications districts.

B. Definitions. As used in this Section, the following words and terms have the following meanings, unless the context clearly indicates otherwise:

(1) "911" means an emergency telephone system that provides the caller with emergency 911 system service, that directs 911 calls to appropriate public safety answering points by selective routing based on the geographical location from which the call originated, and that provides the capability for automatic number identification and other features that the Federal Communications Commission may require in the future.

(2) "Consumer" means a person who purchases a prepaid service that provides access to 911 in a retail transaction.

(3) "Department" means the Department of Revenue.

(4) "Prepaid 911 charge" means the charge that is required to be collected by a seller from a consumer in the amount established under Subsection C of this Section.

(5) "Prepaid service" means a commercial mobile radio service as defined by 47 C.F.R. 20.3 in addition to any other service capable of accessing 911 through the use of voice, text, video, image, data, or any other means, which service shall be paid for in advance and is sold in predetermined units or dollars of which the number declines with use in a known amount.

(6) "Provider" means a person that provides a prepaid service.

(7) "Retail transaction" means each individual purchase of a prepaid service that provides access to 911 from a seller for any purpose other than resale.

(8) "Seller" means a person who sells a prepaid service that provides access to 911 to another person.

(9) Repealed by Acts 2016, No. 590, §2, eff. Oct. 1, 2016.

C. Collection and remittance of prepaid 911 charge. (1) There is hereby imposed a prepaid 911 charge of four percent of the amount of the per retail transaction.

(2) The prepaid 911 charge shall be collected by the seller from the consumer with respect to each retail transaction occurring in this state. The amount of the prepaid 911 charge shall be either separately stated on an invoice, receipt, or other similar document that is provided to the consumer by the seller, or otherwise disclosed to the consumer.

(3) For purposes of Paragraph (2) of this Subsection, a retail transaction that is effected in person by a consumer at a business location of the seller shall be treated as occurring in this state if that business location is in this state, and any other retail transaction shall be treated as occurring in this state if the retail transaction is treated as occurring in this state for purposes of R.S. 47:301(16)(d).

(4) The prepaid 911 charge shall be the liability of the consumer and not of the seller or of any provider, except that the seller shall be liable to remit all prepaid 911 charges that the seller collects from consumers as provided in Subsection D of this Section, including all such charges that the seller is deemed to collect where the amount of the charge has not been separately stated on an invoice, receipt, or other similar document provided to the consumer by the seller.

(5) The amount of the prepaid 911 charge that is collected by a seller from a consumer, whether or not such amount is separately stated on an invoice, receipt, or other similar document provided to the consumer by the seller, shall not be included in the base for measuring any tax, fee, surcharge, or other charge that is imposed by this state, any political subdivision of this state, or any intergovernmental agency.

D. Administration of prepaid 911 charge. (1) Prepaid 911 charges collected by sellers shall be remitted to the department quarterly by the seller and the return for the quarter shall be filed on or before the twentieth day of the first month of the next succeeding quarter. The department shall establish electronic registration procedures to enable sellers to file and pay the prepaid 911 charges electronically in accordance with R.S. 47:1520(A), which authorizes the secretary of the department to mandate electronic filing when the report is required for dedicated fund distribution. Sellers shall be required to file their prepaid 911 charge reports and to remit the prepaid 911 charge collection electronically using the electronic format prescribed by the department.

(2) A seller shall be permitted to deduct and retain half of the 2016 fourth quarter's fees. Thereafter, a seller shall be permitted to deduct and retain two percent of prepaid 911 charges that are collected by the seller from consumers.

(3) The audit and appeal procedures applicable under Chapter 2 of Subtitle I of Title 47 of the Louisiana Revised Statutes of 1950 with respect to the state sales tax shall apply to prepaid 911 charges and prescription shall be governed by Article VII, Section 16 of the Constitution of Louisiana.

(4) The department shall establish procedures by which a seller of prepaid 911 service may document that a sale is not a retail transaction, which procedures shall substantially coincide with the procedures for documenting sale for resale transactions under Chapter 2 of Subtitle I of Title 47 of the Louisiana Revised Statutes of 1950 with respect to the state sales tax.

(5) The department shall pay all remitted prepaid 911 charges over to eligible communications districts in accordance with Subsection E of this Section. The department may retain up to two percent of remitted charges to reimburse its direct costs of administering the collection and remittance of prepaid 911 charges.

E. Distribution of funds to communications districts. (1) Each communications district shall receive a distribution within thirty days of the end of each calendar quarter of a portion of the revenues remitted to the department under Subsection D of this Section.

(2) The amount of the distribution shall be determined by dividing the population of the communications district by the state population, and then multiplying that quotient times the total revenues remitted to the department after deducting the amount authorized in Paragraph (D)(5) of this Section.

F. Liability. (1) No provider or seller of prepaid service shall be liable for damages to any person resulting from or incurred in connection with the provision of, or failure to provide, 911 or E911 service, or for identifying, or failing to identify, the telephone number, address, location, or name associated with any person or device that is accessing or attempting to access 911 or E911 service.

(2) No provider or seller of prepaid service shall be liable for damages to any person resulting from or incurred in connection with the provision of any lawful assistance to any investigation or activity by a law enforcement officer of the United States, this or any other state, or any political subdivision of this or any other state, in connection with any lawful investigation or other law enforcement activity by such law enforcement officer.

G. Exclusivity of charge. The prepaid 911 charge shall be the only 911 funding obligation imposed with respect to prepaid service in this state, and no tax, fee, surcharge, or other charge shall be imposed by this state, any political subdivision of this state, or any intergovernmental agency, for 911 funding purposes, upon any provider, seller, or consumer with respect to the sale, purchase, use, or provision of prepaid 911 service.

Acts 2009, No. 531, §1, eff. Jan. 1, 2010; Acts 2016, No. 590, §§1, 2, eff. Oct. 1, 2016.

NOTE: See Acts 2009, No. 531, §3, relative to retention of funds for implementation.



RS 33:9109.2 - Restrictions imposed on use of certain funds

§9109.2. Restrictions imposed on use of certain funds

A. Notwithstanding any provision of law to the contrary, all revenues collected from the assessment of 911 surcharge fees in a parishwide communications district, as provided in this Chapter, shall be used for the express purpose of providing 911 emergency response communications services and operations. The funds shall not be diverted for use by any other entity or for any purpose other than those outlined in this Chapter.

B. The financial records of each district shall be audited pursuant to the provisions of R.S. 24:513. In addition, each district shall submit an annual report to the legislative auditor which includes information on the revenues derived from the service charge authorized by this Section and a detailed accounting of such revenues. Such report shall include a report on the status of implementation of wireless E911 service.

C.(1) No later than the first of May of each year, the 911 districts shall submit a consolidated report of statewide 911 communication activity to both the House Committee on Commerce and the Senate Committee on Commerce, Consumer Protection and International Affairs of the Louisiana Legislature.

(2) The report shall include, at a minimum, all of the following from the previous calendar year:

(a)(i) All 911 fees and revenues received by each district and all 911 fees and revenues received statewide.

(ii) The fees and revenues described in Item (i) of this Subparagraph shall also be categorized in the annual report in the amounts that are collected pursuant to land-line services, billed wireless services, and prepaid wireless services.

(b) All expenditures for each 911 district and all expenditures statewide.

(c) All projects, either planned or underway including expected completion dates, that are included in the development of next generation wireless 911 capability.

(d) Any opportunities for neighboring parishes to either cooperate in joint projects or to share resources in next generation 911 development, which are intended to enhance both the efficiency and the effectiveness of the public safety benefits of 911 services for the local and traveling public in Louisiana.

Acts 2016, No. 590, §1, eff. Oct. 1, 2016; Acts 2016, No. 665, §1.



RS 33:9110 - Multi-line telephone systems

§9110. Multi-line telephone systems

A. As used in this Section, the following words and terms shall have the following meanings:

(1) "Automatic location identification" or "ALI" means the automatic display at the Public Safety Answering Point (PSAP) of the caller's telephone number, the address or location of the telephone, and the supplementary emergency services information.

(2) "Automatic location identification retrieval" or "ALI retrieval" means the process of querying the 9-1-1 database for all ALI records.

(3) "Automatic number identification or "ANI" means the telephone number associated with the access line from which a call originates.

(4) "District" means a communication district created pursuant to R.S. 33:9101 or pursuant to or by any local or special act except a district that is governed by the provisions of Part II of this Chapter unless otherwise provided by law.

(5) "Private branch exchange" or "PBX" means a private telephone system that is connected to the Public Switched Telephone Network (PSTN).

(6) "Private switch ALI" or "PSA" means a service option that provides enhanced 9-1-1 features for telephone stations behind private branch exchanges.

B. Each private branch exchange (PBX) system installed after January 1, 2005, must be capable of providing automatic location identification (ALI) to the station level.

Acts 2004, No. 737, §1.



RS 33:9121 - Statement of purpose

PART II. JEFFERSON PARISH COMMUNICATION DISTRICT

§9121. Statement of purpose

It has been shown to be in the public interest to shorten the time required for a citizen to request and receive emergency aid. Provision of a single, primary three-digit emergency number through which emergency services can be quickly and efficiently obtained will provide a significant contribution to public safety efforts by making it less difficult to quickly notify public safety personnel. Furthermore, the identification of streets, roads, highways, and dwelling places by name and number will serve to decrease the response time of public safety personnel to emergency calls by facilitating the systematic location of such places without difficulty and ambiguity. Such a simplified means of procuring emergency services will result in the saving of life, a reduction in the destruction of property, quicker apprehension of criminals, and ultimately the saving of money. The establishment of such an emergency number, the identification of thoroughfares and dwelling places, and the provision of effective communication equipment and features to public safety agencies are matters of concern and interest to all inhabitants and citizens. The purposes of this Part are to establish the number 911 as the primary emergency telephone number for use in Jefferson Parish and to provide for other communication enhancements including interoperable radio communication networks and computer aided dispatching equipment capabilities which will enable public safety agencies to decrease response time and improve effectiveness.

Acts 1995, No. 447, §1, eff. June 17, 1995.



RS 33:9122 - Primary emergency telephone number

§9122. Primary emergency telephone number

The digits 911 shall be the primary emergency telephone number, but the involved agencies may maintain a separate secondary backup number and shall maintain a separate number for nonemergency telephone calls.

Acts 1995, No. 477, §1, eff. June 17, 1995.



RS 33:9123 - Methods

§9123. Methods

The emergency telephone system shall be designed to have the capability of utilizing at least one of the following four methods in response to emergency calls:

(1) "Direct dispatch method" means a telephone service to a centralized dispatch center providing for the dispatch of an appropriate emergency service unit upon receipt of a telephone request for such services and a decision as to the proper action to be taken.

(2) "Relay method" means a telephone service whereby pertinent information is noted by the recipient of a telephone request for emergency services, and is relayed to appropriate public safety agencies or other providers of emergency services for dispatch of an emergency service unit.

(3) "Transfer method" means a telephone service which receives telephone requests for emergency services and directly transfers such requests to an appropriate public safety agency or other provider of emergency services.

(4)(a) "Referral method" means a telephone service which, upon the receipt of a telephone request for emergency services, provides the requesting party with the telephone number of the appropriate public safety agency or other provider of emergency services.

(b) The governing authority of the district shall select the method which it determines to be the most feasible for the parish of Jefferson.

Acts 1995, No. 447, §1, eff. June 17, 1995.



RS 33:9124 - Creation of district; jurisdiction; governing authority; powers

§9124. Creation of district; jurisdiction; governing authority; powers

A. The Jefferson Parish Communication District is hereby created with territorial jurisdiction extending throughout the parish of Jefferson. The parish governing authority shall be the governing authority of the district. When acting as the governing authority of the district, the Jefferson Parish Council shall have the same powers and authority as when acting as the governing authority of the parish pursuant to the Jefferson Parish Charter.

B. The governing authority shall have authority to employ such experts, employees, and consultants as may be deemed necessary to assist the district in the discharge of its responsibilities to the extent that funds are made available.

C. The parish president shall be the chief administrative officer of the district. When acting as the chief administrative officer of the district, the parish president shall have the same powers and authority as when acting as the chief administrative officer of the parish pursuant to the Jefferson Parish Charter.

D. The governing authority may contract with another communication district, with any municipality within the parish, or with any other legal entity to perform all or part of the district's functions and duties.

E. The district may enter into such contracts as it considers necessary or desirable to fund fire, law enforcement, and EMS dispatching services for geographical areas of Jefferson Parish. Fire, law enforcement, and EMS dispatching services funded pursuant to a contract as authorized by this Subsection are deemed part of the district's functions and duties and may be made available and paid for by the district.

Acts 1995, No. 447, §1, eff. June 17, 1995; Acts 1998, 1st Ex. Sess., No. 14, §1, eff. April 24, 1998; Acts 1999, No. 1081, §1, eff. July 9, 1999; Acts 2012, No. 342, §1, eff. May 25, 2012.



RS 33:9125 - Definitions

§9125. Definitions

As used in this Part, the following words and terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) "District" means the Jefferson Parish Communication District as created by Act No. 156 of the 1982 Regular Session and this Part.

(2) "E911" means Enhanced Universal Emergency Number Service or Enhanced 911 service that is a telephone exchange communications service whereby a Public Safety Answering Point (PSAP) designated by the customer may receive telephone calls dialed to the telephone number 911. E911 service includes lines and equipment necessary for the answering, transferring, and dispatching of public emergency telephone calls originated by persons within the serving area who dial 911.

(3) "Exchange access facilities" means all lines, or their equivalent wireless service, provided for by the service supplier for the provision of local exchange service.

(4) "Fund the district" means pay the expenses necessary to carry out all purposes of the district, including but not limited to identification of all streets, roads, highways, and dwelling places in the district and to provide for other communication enhancements for public safety agencies to decrease response time and improve effectiveness.

(5) "Public safety agency" means law enforcement, fire, emergency medical services, and emergency preparedness services as designated by the parish of Jefferson.

(6) "Service supplier" means any person providing any of the following:

(a) A landline exchange telephone service.

(b) Cellular telephone or telecommunications service, specialized mobile radio service, personal communications service, or any form of wireless telephone or telecommunications service now in existence or that may be provided or developed in the future, and to which subscribers to such service within the district have access to and can utilize the 911 emergency telephone system.

(7) "Service user" means any person or entity, not otherwise exempt from taxation, who is provided any of the following:

(a) A landline exchange telephone service.

(b) Cellular telephone or telecommunications service, specialized mobile radio service, personal communications service, or any form of wireless telephone or telecommunications service now in existence and that may be provided or developed in the future, and to which subscribers to such service within the district have access to and can utilize the 911 emergency telephone system.

(8) "Tariff rate" means the rate or rates billed by a service supplier as stated in the landline exchange telephone service supplier's tariffs and approved by the Public Service Commission, which represent the service supplier's recurring charges for landline exchange access facilities, exclusive of all taxes, fees, licenses, or similar charges whatsoever. If landline exchange access facilities are provided by the landline exchange telephone service supplier under both flat and usage-sensitive rate schedules, the flat rates shall be considered the "tariff rate".

Acts 1995, No. 447, §1, eff. June 17, 1995.



RS 33:9126 - Emergency telephone service charge

§9126. Emergency telephone service charge

A. The governing authority may, when so authorized by a vote of a majority of the persons voting within the district in accordance with law, levy an emergency telephone service charge in an amount not to exceed five percent of the tariff rate. If the district is served by more than one supplier then such service charge shall not exceed five percent of the highest tariff rate. The governing authority may, upon its own initiative, call such a special election. Any such service charge shall have uniform application among service users of the same class as provided in Subsection E of this Section and shall be imposed throughout the entirety of the district, to the greatest extent possible in conformity with availability of such service in any area of the district.

B. If the proceeds generated by an emergency telephone service charge exceed the amount of monies necessary to fund the district, the governing authority shall, by ordinance, reduce the service charge rate to an amount adequate to fund the district. In lieu of reducing the service charge rate, the governing authority may suspend such service charge, if the revenues generated therefrom exceed the district's needs. The governing authority may, by ordinance, reestablish the original emergency telephone service charge rate, or lift the suspension thereof, if the amount of monies generated is not adequate to fund the district.

C. An emergency telephone service charge shall be imposed only upon the amount received from the tariff rate exchange access lines. If there is no separate exchange access charge stated in the service supplier's tariffs, the governing authority shall determine a uniform percentage not in excess of eighty-five percent of the tariff rate for basic exchange telephone service that shall be deemed to be the equivalent of tariff rate exchange access lines, until such time as the service supplier establishes such a tariff rate.

D. If the district levies service charges based on a percentage of tariff rate, the district may convert to flat rate charges that do not exceed its previously authorized rate without necessity of voter approval. However, the district shall not be required to convert to flat rate service charges unless the applicable tariff rate is repealed or no longer utilized in which case the service charge shall convert to a flat rate which equals the former tariff-based rate. In order for the district to adopt flat rate service charges at a rate which exceeds the previously authorized tariff-based rate, such rate increase must first be authorized by a majority in number of the qualified electors of the district voting on a proposition providing for such increase at an election held for that purpose.

E. If such service charges are levied on a flat fee schedule of fixed rates, rates shall be uniform for each of the following classes of service: residential, commercial, and cellular or other wireless telecommunication service.

NOTE: Subsection F effective until August 2, 2002. See Acts 2001, No. 1175, §§4, 5, and 6 and see note below.

F. For cellular or other nonfixed location wireless telecommunications service users, such service charge shall be assessed against each cellular or other wireless phone number for which the billing address is within the boundaries of the district.

NOTE: Subsection F as amended by Acts 2001, No. 1175, §2, effective August 2, 2002. See Acts 2001, No. 1175, §§2, 4, 5, and 6 and see note below.

F. For cellular or other nonfixed location wireless telecommunications service users, such service charge shall be assessed against each cellular or other wireless phone number for which the billing address is within the boundaries of the district. Notwithstanding the foregoing, the application of such service charge to any mobile telecommunications service, as defined in R.S. 47:301(14)(i)(ii)(bb), shall apply only if the customer's place of primary use is located within the boundaries of the political subdivision levying such CMRS emergency telephone service charge. For purposes of this Paragraph, the provisions of R.S. 47:301(14)(i)(ii)(bb) shall apply in the same manner and to the same extent as such provisions apply to the taxes levied pursuant to R.S. 47:302(C) and 331(C) on mobile telecommunications services.

G. No such service charge shall be imposed upon more than one hundred exchange access facilities per person per location. Every billed service user shall be liable for any service charge imposed under this Section until it has been paid to the service supplier. The duty of the service supplier to collect any such service charge shall commence upon the date of its implementation, which shall be specified in the resolution calling the election. Any such emergency telephone service charge shall be added to and may be stated separately in the billing by the service supplier to the service user.

H. The service supplier shall have no obligation to take any legal action to enforce the collection of any emergency telephone service charge. However, the service supplier shall annually provide the governing authority with a list of the amount uncollected, together with the names and addresses of those service users who carry a balance that can be determined by the service supplier to be for nonpayment of such service charge. The service charge shall be collected at the same time as the tariff rate in accordance with the regular billing practice of the service supplier. Good faith compliance by the service supplier with this provision shall constitute a complete defense to any legal action or claim which may result from the service supplier's determination of nonpayment and/or the identification of service users in connection therewith.

I. The amounts collected by the service supplier attributable to any emergency telephone service charge shall be due quarterly. The amount of service charge collected in one calendar quarter by the service supplier shall be remitted to the district no later than sixty days after the close of a calendar quarter. On or before the sixtieth day after the close of a calendar quarter, a return, in such form as the governing authority and the service supplier agree upon, shall be filed with the district, together with a remittance of the amount of service charge collected payable to the district. The service supplier shall maintain records of the amount of the service charge collected for a period of at least two years from date of collection. The governing authority may, at its expense, require an annual audit of the service supplier's books and records with respect to the collection and remittance of the service charge. From the gross receipts to be remitted to the district, the service supplier shall be entitled to retain as an administrative fee, an amount equal to one percent thereof.

Acts 1995, No. 447, §1, eff. June 17, 1995; Acts 2001, No. 1175, §§2 and 4, eff. Aug. 2, 2002.

NOTE: Section 5 of Acts 2001, No. 1175, provides that "The intent of this Act is to amend Louisiana law so that it conforms to the federal Mobile Telecommunications Sourcing Act, P.L. 106-252, codified at 4 U.S.C., Sections 116 through 126. If it is determined by the legislative oversight committees of the Department of Revenue, which are set forth in R.S. 49:968, that a court of competent jurisdiction has entered a final judgment on the merits that (1) is based on federal or state law; (2) is no longer subject to appeal; and (3) substantially limits or impairs the essential elements of Section 1 or 2 of this Act, then the provisions enacted by such Sections shall be repealed, and Sections 3 and 4 of this Act shall be effective, all as of the date of entry of such judgment." R.S. 33:9126(F) as it appears in Section 4 of Acts 2001, No. 1175 is the same as the law in effect prior to the enactment of Acts 2001, No. 1175.



RS 33:9127 - Additional funding

§9127. Additional funding

In order to provide additional funding for the district, the governing authority may receive federal, state, parish, or municipal funds as well as funds from private sources and may expend such funds for the purposes of this Part.

Acts 1995, No. 447, §1, eff. June 17, 1995.



RS 33:9128 - Wireless communications

§9128. Wireless communications

Each wireless service supplier shall establish a mechanism to permit the Jefferson Parish Communications District to have full-time access to such customer data as is available and needed to assist in the appropriate response to an emergency call which originates from such customer's wireless device. Such information shall be used only by the district for the exclusive purpose of providing emergency services and for auditing purposes and shall otherwise remain confidential.

Acts 1999, No. 1081, §1, eff. July 9, 1999.



RS 33:9129 - Applicable laws

§9129. Applicable laws

Notwithstanding the provisions of any other law to the contrary, the Jefferson Parish Communication District shall be governed by the provisions of this Part, the Jefferson Parish Charter, and the ordinances adopted thereunder; and in cases of conflict between these said provisions and any other law of the state dealing with communication districts and E911 services, the provisions of this Part, the Jefferson Parish Charter, and the ordinances adopted thereunder shall prevail. Notwithstanding any provision of this Part to the contrary, the Jefferson Parish Council may adopt by ordinance or resolution, in whole or in part, the provisions of Part I of this Chapter for the use, benefit, operation, and enhancement of the Jefferson Parish Communication District.

Acts 1999, No. 1081, §1, eff. July 9, 1999; Acts 2004, No. 226, §1, eff. June 14, 2004.



RS 33:9131 - Repealed by Acts 1999, No. 1029, 4, eff. July 9, 1999.

PART III. ASSUMPTION PARISH COMMUNICATION DISTRICT

§9131. Repealed by Acts 1999, No. 1029, §4, eff. July 9, 1999.



RS 33:9131.1 - Repealed by Acts 1999, No. 1029, 4, eff. July 9, 1999.

PART IV. CADDO PARISH COMMUNICATION

DISTRICT NUMBER ONE

§9131.1. Repealed by Acts 1999, No. 1029, §4, eff. July 9, 1999.



RS 33:9131.2 - Repealed by Acts 1999, No. 1029, 4, eff. July 9, 1999.

PART V. ACADIA PARISH COMMUNICATIONS DISTRICT

§9131.2. Repealed by Acts 1999, No. 1029, §4, eff. July 9, 1999.



RS 33:9131.3 - Repealed by Acts 1999, No. 1029, 4, eff. July 9, 1999.

PART VI. ALLEN PARISH COMMUNICATIONS DISTRICT

AND BEAUREGARD PARISH COMMUNICATIONS DISTRICT

§9131.3. Repealed by Acts 1999, No. 1029, §4, eff. July 9, 1999.



RS 33:9131.4 - Repealed by Acts 1999, No. 1029, 4, eff. July 9, 1999.

PART VII. CALCASIEU PARISH COMMUNICATIONS DISTRICT

§9131.4. Repealed by Acts 1999, No. 1029, §4, eff. July 9, 1999.



RS 33:9131.5 - Repealed by Acts 1999, No. 1029, 4, eff. July 9, 1999.

PART VIII. OUACHITA PARISH COMMUNICATIONS DISTRICT

§9131.5. Repealed by Acts 1999, No. 1029, §4, eff. July 9, 1999.



RS 33:9131.6 - Repealed by Acts 1999, No. 1029, 4, eff. July 9, 1999.

PART IX. COMMUNICATIONS DISTRICT IN CERTAIN PARISHES

§9131.6. Repealed by Acts 1999, No. 1029, §4, eff. July 9, 1999.



RS 33:9131.7 - Repealed by Acts 1999, No. 1029, 4, eff. July 9, 1999.

PART X. PARISH COMMUNICATIONS DISTRICTS

§9131.7. Repealed by Acts 1999, No. 1029, §4, eff. July 9, 1999.



RS 33:9201 - Creation of district; limits and jurisdiction

CHAPTER 32. BAYOU VERMILION DISTRICT

§9201. Creation of district; limits and jurisdiction

The Bayou Vermilion District, hereafter referred to in this Chapter as "the district", is hereby created as a political subdivision of the state of Louisiana. The territorial limits of the district shall be coterminous with the boundaries of the parish of Lafayette and jurisdiction of its authority shall extend throughout the parish of Lafayette. For the purposes of this Chapter, any and all references to Bayou Vermilion shall include that body of water known as either Bayou Vermilion or Vermilion River within the boundaries of Lafayette Parish, Louisiana.

Acts 1984, No. 161, §1; Acts 2015, No. 442, §1.



RS 33:9202 - Purposes

§9202. Purposes

The district, is created for the following purposes:

(1) Improving the water quality of and beautifying Bayou Vermilion in the parish of Lafayette in an effort to promote the bayou as a recreational and cultural asset.

(2) Creating and controlling a new type of viable economic development adjacent to Bayou Vermilion so as to provide a diversified economic base for the city and parish of Lafayette.

(3) Doing any and all other acts which would enhance the general condition of Bayou Vermilion.

Acts 1984, No. 161, §1; Acts 2015, No. 442, §1.



RS 33:9203 - Board of Commissioners; qualification of members; appointment; terms; vacancies; removal of members

§9203. Board of commissioners; qualification of members; appointment; terms; vacancies; removal of members

A. The governing authority of the district shall be a board of commissioners which is hereby created and which is hereinafter referred to as "the board". The board shall be composed of nine voting members who shall be citizens of the United States residing within the limits of the district during their term of office. The members of the board shall serve without compensation.

B.(1) The commissioners shall be appointed as follows:

(a) Two members shall be appointed by the chief executive officers of the incorporated municipalities of Lafayette Parish other than the city of Lafayette.

(b) One member shall be appointed by the chief executive officer of the city of Lafayette.

(c) Three members, one of whom shall be a black citizen, shall be appointed by the governing authority of the city of Lafayette.

(d) One member shall be appointed by the chief executive officer of Lafayette Parish.

(e) Two members shall be appointed by the governing authority of Lafayette Parish.

(2) The commissioners initially appointed shall serve terms as follows:

(a) The members appointed by the chief executive officers of the incorporated municipalities of Lafayette Parish other than the city of Lafayette shall draw lots to determine their terms of office, which shall be two and three years respectively.

(b) The member appointed by the chief executive officer of the city of Lafayette shall serve a term of four years.

(c) The members appointed by the governing authority of the city of Lafayette shall draw lots to determine their terms of office, which shall be two, three, and four years respectively.

(d) The member appointed by the chief executive officer of Lafayette Parish shall serve a term of four years.

(e) The members appointed by the governing authority of Lafayette Parish shall draw lots to determine their terms of office, which shall be two and three years respectively.

(3) The commissioners thereafter appointed at the expiration of the respective terms of the initial appointees shall be appointed in the manner of the original appointment and shall serve for terms of four years. No commissioner, however, may serve for more than two consecutive terms.

C. Vacancies will be filled in accordance with the procedure set forth in Subsection B of this Section. Any commissioner may be removed by a two-thirds vote of the membership of the governing authority of Lafayette Parish but only for cause and on charges referred against him in writing and after public hearing and proof of the sufficiency of such charges. However any commissioner so removed shall have the right to test in the courts the sufficiency of the charges and of the evidence tendered in support thereof.

Acts 1984, No. 161, §1; Acts 2015, No. 442, §1.



RS 33:9204 - Meetings of board; officers; procedure; employees

§9204. Meetings of board; officers; procedure; employees

A. The board shall convene and hold its first meeting in the city of Lafayette as soon as practicable after the appointment of the commissioners. A majority of the membership of the board shall constitute a quorum for conducting business. The board shall elect from its own members a president, vice-president, secretary, and treasurer, whose duties shall be those usual to such offices. At the option of the board, the offices of secretary and treasurer may be held by one person. The board shall also designate the time and place for holding regular meetings and shall meet in regular session once each month. The board may also meet in special session upon the call of the president or the written request of four commissioners. In the case of death or resignation of the president, the secretary shall call the board together to fill the vacancy.

B. The board shall prescribe rules to govern its meetings and itself. However, all ordinances of the board shall require the favorable vote of at least a majority of the membership of the board and shall have the force of law. Motions or resolutions may also be adopted by the board for the transaction of its business where an ordinance is not required.

C. The board shall maintain suitable offices in the district and may contract with, employ, and fix the compensation and terms of employment of attorneys, clerks, engineers, deputy commissioners, superintendents, or any other agents or employees.

Acts 1984, No. 161, §1.



RS 33:9205 - Corporate and governmental status of board; domicile; evidence of acts and proceedings

§9205. Corporate and governmental status of board; domicile; evidence of acts and proceedings

A.(1) The board shall constitute a body corporate in law with all the powers of a corporation and with all the powers and rights of a political subdivision of the state relating to the incurring of debt and the issuing of bonds and other debt obligations therefor.

(2) The domicile of the board shall be designated by the commissioners at the first regular meeting of the board.

B. The board may:

(1) Buy and sell property;

(2) Incur debt, and contract obligations in accordance with law;

(3) Sue and be sued; and

(4) Perform any and all acts in its corporate capacity and in its corporate name which are necessary and proper for carrying out the purposes and objects for which it was created.

C. The board shall have a corporate seal, and copies of all the regulations and copies of proceedings of the board certified by its secretary under its corporate seal shall be received in all courts as prima facie evidence of the acts and proceedings of the board.

Acts 1984, No. 161, §1.



RS 33:9206 - General powers and duties of the board

§9206. General powers and duties of the board

In addition to the power and authority granted elsewhere in this Chapter, the board shall have all powers necessary and convenient for carrying out the purposes of the district enumerated in R.S. 33:9202 including the following:

(1) To develop and adopt a Master Plan for the Restoration and Development of Bayou Vermilion, hereinafter referred to as "the master plan", and to perform all acts necessary and proper to implement such plan.

(2) To adopt rules, regulations, and orders to implement the purposes of the district as further provided in R.S. 33:9207 and to enforce such rules, regulations, and orders within the area encompassed by the banks of Bayou Vermilion from parish line to parish line and including one hundred feet inland of the ordinary high water mark on each side of the Bayou Vermilion from the General Mouton Bridge to the Surrey Street Bridge, Lafayette, Louisiana. The board may enforce such regulations and rules by fines and/or penalties; however, no such fine or penalty shall exceed five hundred dollars for each violation.

(3) To establish and collect reasonable rates, fees, or other charges for the use of any public facilities owned or operated by the district.

(4) To enter, on behalf of the district, into joint service and intergovernmental agreements or cooperative efforts with other governmental agencies, political subdivisions, and any other entity contemplated by Article VI, Section 20, and Article VII, Section 14(C) of the Louisiana Constitution.

(5) To levy taxes, incur debt, and issue certificates of indebtedness and bonds in the name of the district as further provided in R.S. 33:9208 and 9209. However, no district tax shall be levied nor shall any general obligation bonds of the district be issued pursuant to this Chapter unless authorized by a majority of the electors of the district who vote at an election held for that purpose. The board shall petition the governing authority of Lafayette Parish and the State Bond Commission for permission to hold such an election and shall conduct the election in accordance with applicable provisions of the Louisiana Election Code.

(6) To examine and investigate all questions relating to the interest and welfare of the district and to control and regulate the same.

(7) To make an annual report to the governing authority of Lafayette Parish showing all receipts and disbursements of the board and the general condition of the district and its buildings, structures, facilities, and other property, including such recommendations for the development and welfare of the district and its management as may seem advisable. No later than six months after the close of the district's fiscal year, the board shall conduct an annual audit of the district's financial statements in accordance with R.S. 24:513 and shall furnish a copy of the report thereon to the governing authority of Lafayette Parish.

(8) To acquire by purchase, donation, lease, or other conveyance any and all lands needed to implement development plans for bulkheads, walks, buildings, or other improvements to accomplish the purposes of the district. The board may provide for the payment of such land out of the funds under its control not otherwise specially appropriated. The board shall not, however, have the authority to expropriate any property.

(9) To sell, lease, transfer, or convey any and all lands acquired by it.

(10) To make or construct any works of public improvement within the geographic limits of the district and anything in connection therewith that may be necessary or useful for the business of the board by purchasing machinery or materials and equipment for performing such work and supervising the making of the same, or by making and constructing such works through contracts with others. The board may also execute the work within its own force and equipment under its own supervision, not in conflict with the Public Bid Law of the state of Louisiana. However, whenever any work is to be let by contract under the provisions of this Chapter, the board shall comply with the Public Bid Law of the state of Louisiana.

(11) To undertake, as otherwise provided by Paragraph (10) of this Section, any work that it deems necessary and proper to improve water quality and to remove obstructions to natural water flow in Bayou Vermilion within Lafayette Parish and Bayou Carencro.

Acts 1984, No. 161, §1; Acts 2010, No. 861, §15; Acts 2015, No. 442, §1.



RS 33:9207 - Procedure for adoption of rules, regulations, or orders by the board

§9207. Procedure for adoption of rules, regulations, or orders by the board

A. Any rule, regulation, or order shall be adopted as an ordinance of the board and shall require the vote stipulated in R.S. 33:9204(B). Any such ordinance shall be introduced in writing and read by title at a meeting of the board at least twenty-eight days prior to consideration for adoption. A public hearing on the ordinance shall also be set by the board upon such introduction. Notice of this public hearing, including the time, place, and date, and the entirety or title of the ordinance shall be published in the official journal of Lafayette Parish, and a copy thereof shall be hand delivered or sent by certified mail to the governing authority of Lafayette Parish and to the governing authority of the city of Lafayette within five days of introduction. At least seven days shall elapse from the date of publication of the notice in the official journal and the adoption of the ordinance by the board; however, in no event shall the board consider an ordinance for adoption prior to the public hearing.

B. No rule, regulation, or order shall be adopted by the board which is inconsistent with or contrary to any law, ordinance, or regulation now in force or hereinafter enacted by the United States of America, the state of Louisiana, Lafayette Parish, or the city of Lafayette, and any such rule, regulation, or order shall be null and void.

Acts 1984, No. 161, §1.



RS 33:9208 - District tax

§9208. District tax

Subject to the approval of the electors of the district as herein provided, the district may levy and collect annually an ad valorem tax on all property in the district subject to such a tax under the authority of Article VI, Section 32 of the Louisiana Constitution. The tax may be of any amount and for such number of years as provided in the proposition submitted to the electors to authorize its levy. The avails of this tax are to be used for the construction, acquisition, improvement, operation, or maintenance of facilities or other public improvements included in the master plan.

Acts 1984, No. 161, §1.



RS 33:9209 - Issuance of certificates of indebtedness and bonds

§9209. Issuance of certificates of indebtedness and bonds

A. Subject to the approval of the governing authority of Lafayette Parish and the State Bond Commission, the district may issue certificates of indebtedness for the purpose of paying the cost of constructing, acquiring and/or improving any public improvement included in the master plan. These certificates of indebtedness shall be payable from a pledge and dedication of the revenues of any special tax levied under the provisions of R.S. 33:9208. No such certificates of indebtedness shall be issued that require payments of principal and interest in excess of seventy-five percent of the revenues estimated to accrue to the district from such tax in the year in which such certificates of indebtedness are issued. Such certificates of indebtedness shall mature over a period not exceeding fifteen years, shall be in such form, and shall be callable under such terms at such premiums as may be set out in the ordinance providing for their issuance. These certificates of indebtedness shall bear interest at such rate or rates as may be determined by the district and approved by the State Bond Commission. Such certificates of indebtedness and the income therefrom shall further be exempt from all taxation in the state of Louisiana. These certificates of indebtedness when issued shall be negotiable paper under the law merchant, shall not be invalid for any irregularity or defect in the proceedings providing for their issuance, and shall be incontestable in the hands of bona fide purchasers thereof for value. No court shall have authority or jurisdiction to inquire into the legality thereof if the validity of such certificates is not raised within thirty days from the date of publication of the ordinance providing for their issuance.

B. In addition to the authority set forth in Subsection A above, the district may issue certificates of indebtedness under the authority of R.S. 33:2921 to R.S. 33:2925 after satisfying the legal requirements set forth therein.

C.(1) Subject to the approval of the governing authority of Lafayette Parish and the electors of the district as herein provided, the district may issue its general obligation bonds in accordance with the provisions of Subpart A, Part III of Chapter 4, Chapter 13, and Chapter 13-A, all of Title 39 of the Louisiana Revised Statutes of 1950.

(2) Such bonds may be issued for the purpose of constructing, acquiring, and/or improving any work of public improvement included in the master plan.

(3) As provided by Article VI, Section 33 of the Louisiana Constitution, the bonds shall have pledged thereto the full faith and credit of the district, and the district shall levy and collect taxes on all property subject to taxation in the district sufficient to pay the bonds in principal, interest, and premium, if any, as the same becomes due and payable.

D.(1) Subject to the approval of the governing authority of Lafayette Parish and the State Bond Commission, the district may issue its revenue bonds as provided for a municipal corporation or municipality under the terms and provisions of Part XII of Chapter 4, Chapter 13, and Chapter 13-A, all of Title 39 of the Louisiana Revised Statutes of 1950, but only for the purpose of financing all or any portion of the costs of public improvements or facilities included in the master plan.

(2) Such revenue bonds shall be issued in the name of the district and shall not be general obligations secured by the full faith and credit of the district, Lafayette Parish, or the state of Louisiana but shall be limited obligations of the district contemplated by Article VI, Section 37 of the Louisiana Constitution of 1974.

(3) The principal, interest, and redemption premiums on the revenue bonds, if any, shall be payable solely from the income and revenue derived from the sale, lease, or other disposition of the project or facility so financed, all as more fully set forth in said Part XII.

(4) Also, in the discretion of the board the revenue bonds may be additionally secured by a mortgage covering all or any part of the project or facility as more fully set forth in said Part XII.

(5) The district may sell, lease, sublease, or otherwise dispose of by suitable and appropriate contract the sites, projects and/or facilities, and appurtenances thereto, all or severally, financed by said revenue bonds in the manner provided by said Part XII.

(6) In all other respects, the district is authorized and empowered to issue its revenue bonds to finance projects or facilities as described in this Subsection under the authority contained in said Part XII without the limitations of other laws.

(7) The district is further authorized to contract with respect to such projects or facilities as herein provided and more fully set forth in said Part XII.

Acts 1984, No. 161, §1.



RS 33:9210 - Liberal construction

§9210. Liberal construction

This Chapter, being intended to carry out a governmental function to enhance the welfare of the inhabitants of the portion of the state to be affected hereby, shall be liberally construed by the courts to effect its purposes.

Acts 1984, No. 161, §1.



RS 33:9251 - CALCASIEU PARISH INTERSTATE

CHAPTER 33. CALCASIEU PARISH INTERSTATE

HIGHWAY LIGHTING DISTRICT

§9251. Creation of district; limits and jurisdiction

The Calcasieu Parish Interstate Highway Lighting District is hereby created as a political subdivision of the state of Louisiana. The territorial limits of the district shall be coterminous with the boundaries of the parish of Calcasieu, and the jurisdiction of its authority shall extend throughout the parish of Calcasieu. For the purposes of this Chapter, any and all references to the interstate highway system shall include that portion of the system within the boundaries of Calcasieu Parish, Louisiana.

Acts 1985, No. 253, §1, eff. July 6, 1985.



RS 33:9252 - Purposes

§9252. Purposes

The Calcasieu Parish Interstate Highway Lighting District, hereinafter referred to as "the district", is created for the following purposes:

(1) To maintain the lighting along the interstate highway system in the parish of Calcasieu in order to provide proper and safe lighting and to promote public safety along the interstate highway system.

(2) To do any and all other acts which would preserve the general condition of lighting along the interstate highway system within the parish of Calcasieu.

Acts 1985, No. 253, §1, eff. July 6, 1985.



RS 33:9253 - Board of commissioners; appointment; terms; vacancies

§9253. Board of commissioners; appointment; terms; vacancies

A. The governing authority of the Calcasieu Parish Interstate Highway Lighting District shall be a board of commissioners which is hereby created and which is hereinafter referred to as "the board". The board shall be composed of seven members who shall be residents of the district. The members of the board shall serve without compensation, but they shall be reimbursed on a vouchered basis for actual expenses, including travel expenses, to the extent that funds are appropriated or otherwise made available for such purpose.

B.(1) The commissioners shall be appointed as follows:

(a) One member shall be appointed by the governing authority of the city of Lake Charles.

(b) One member shall be appointed by the governing authority of the city of West Lake.

(c) One member shall be appointed by the governing authority of the city of Sulphur.

(d) One member shall be appointed by the governing authority of the city of Vinton.

(e) One member shall be appointed by the governing authority of the city of Iowa.

(f) Two members shall be appointed by the governing authority of the parish, one of whom shall be a resident of Ward 4 or Ward 7, and one of whom shall be a resident of Ward 3 or Ward 8 of Calcasieu Parish.

(2) All of the commissioners shall serve at the pleasure of the respective appointing authority.

(3) A vacancy in the membership of the commission shall be filled in the same manner as the original appointment for the remainder of the unexpired term.

Acts 1985, No. 253, §1, eff. July 6, 1985.



RS 33:9254 - Meetings of board; officers; employees

§9254. Meetings of board; officers; employees

A. The board shall convene and hold its first meeting in the city of Lake Charles as soon as practicable after the appointment of the commissioners. A majority of the membership of the board shall constitute a quorum for conducting business. The board shall elect from its membership a chairman and may elect other officers as deemed necessary for the efficient operation of the affairs of the district. The board shall meet at least quarterly each calendar year on the call of the chairman. Meetings shall also be held on the request of the chairman or at least three members of the board. The chairman shall give seven days' notice to the members of the board of the time and place where regular or special meetings will be held.

B. The board shall maintain suitable offices in the district and may contract with, employ, and fix the compensation and terms of employment of attorneys, clerks, or any other agents or employees.

C. The board shall be domiciled in the city of Lake Charles but may hold public meetings elsewhere in the district.

Acts 1985, No. 253, §1, eff. July 6, 1985.



RS 33:9255 - General powers and duties of the board

§9255. General powers and duties of the board

In addition to the power and authority granted elsewhere in this Chapter, the board shall have all powers necessary and convenient for carrying out the purposes of the district enumerated in R.S. 33:9252, including the following powers, duties, and responsibilities:

(1) To provide for the maintenance of proper and safe lighting along the interstate highway system and to perform all acts necessary and appropriate to maintain such lighting.

(2) To adopt rules and regulations to implement the purposes of the district as provided in this Chapter.

(3) To contract with public or private entities for maintenance of the lighting along the interstate highway system.

(4) To provide for funding of such lighting maintenance by the parish governing authority and by the governing authorities of the cities of Lake Charles, Sulphur, West Lake, Vinton, and Iowa, all on a pro rata basis as shall be determined by the board.

Acts 1985, No. 253, §1, eff. July 6, 1985.



RS 33:9256 - Liberal construction

§9256. Liberal construction

This Chapter, being intended to carry out a governmental function to enhance the welfare of the inhabitants of the portion of the state to be affected hereby, shall be liberally construed by the courts to effect its purposes.

Acts 1985, No. 253, §1, eff. July 6, 1985.



RS 33:9301 - EDEN ISLES COMMUNITY

CHAPTER 34. EDEN ISLES COMMUNITY

SERVICES DISTRICT

§9301. Repealed by Acts 1990, No. 383, §1.



RS 33:9302 - Repealed by Acts 1990, No. 383, 1.

§9302. Repealed by Acts 1990, No. 383, §1.



RS 33:9303 - Repealed by Acts 1990, No. 383, 1.

§9303. Repealed by Acts 1990, No. 383, §1.



RS 33:9304 - Repealed by Acts 1990, No. 383, 1.

§9304. Repealed by Acts 1990, No. 383, §1.



RS 33:9305 - Repealed by Acts 1990, No. 383, 1.

§9305. Repealed by Acts 1990, No. 383, §1.



RS 33:9306 - Repealed by Acts 1990, No. 383, 1.

§9306. Repealed by Acts 1990, No. 383, §1.



RS 33:9307 - Repealed by Acts 1990, No. 383, 1.

§9307. Repealed by Acts 1990, No. 383, §1.



RS 33:9308 - Repealed by Acts 1990, No. 383, 1.

§9308. Repealed by Acts 1990, No. 383, §1.



RS 33:9309 - Repealed by Acts 1990, No. 383, 1.

§9309. Repealed by Acts 1990, No. 383, §1.



RS 33:9310 - Repealed by Acts 1990, No. 383, 1.

§9310. Repealed by Acts 1990, No. 383, §1.



RS 33:9351 - VETERANS' MEMORIAL DISTRICTS

CHAPTER 35. VETERANS' MEMORIAL DISTRICTS

§9351. Creation; authority of parish governing authority

A. The governing authority of any parish is authorized and empowered, upon its own initiative, to form and create a veterans' memorial district within the parish. However, an incorporated municipality shall only be included within the territory of a veterans' memorial district upon the concurrence by resolution of the governing authority of the municipality in its inclusion and in the boundaries of the district. The parish governing authority is further authorized to alter the boundaries of any veterans' memorial district; however, no such boundary change shall cause an impairment of the obligations of the veterans' memorial district.

B. Upon failure or refusal of a parish governing authority to create a veterans' memorial district and upon presentation of a petition signed by not less than eight percent of the registered voters of the parish, the parish governing authority shall call an election to determine if a veterans' memorial district should be created. If a majority of the vote cast is in favor of such creation, the parish governing authority shall create such a district.

Acts 1988, No. 384, §1, eff. July 10, 1988.



RS 33:9352 - Board of commissioners; membership; meetings

§9352. Board of commissioners; membership; meetings

A. Any veterans' memorial district created under the provisions of this Chapter shall be governed by a board of commissioners composed of the members of the parish governing authority.

B. The first meeting of the board of commissioners, hereinafter referred to as "board", shall be within sixty days of the date of the creation of the district. At that time, a chairman and vice chairman of the board shall be elected. Thereafter, the board of commissioners shall hold a minimum of three meetings annually.

C. The board of commissioners of a veterans' memorial district thus created shall have the following authority:

(1) To represent the public interest in carrying out the purposes for which the district was created.

(2) To make, alter, amend, and promulgate rules and regulations governing the conduct of the veterans' memorial district.

(3) To conduct hearings and pass on complaints by or against any officer or employee of the district.

(4) To review and modify or to set aside any action of the officers or employees of the district as the board determines to be desirable or necessary in the public interest.

(5) To appoint a director and staff of the veterans' memorial district.

(6) To appoint the standing and special committees which may be necessary to carry out the purposes of this Chapter.

(7) To establish charges or rates of pay for the use of facilities provided by the district.

(8) To enter into lease agreements with recognized and duly constituted nonprofit associations organized primarily for veterans and veterans' affairs.

(9) To designate a bank to act as agent for depositing funds.

(10) To designate rules and regulations for safekeeping of the funds acquired, collected, or loaned by or to the district, and to provide for regular audits of the accounts of the district.

(11) To perform such other duties as are required by law.

Acts 1988, No. 384, §1, eff. July 10, 1988.



RS 33:9353 - Corporate status of district; powers of district

§9353. Corporate status of district; powers of district

A. Any veterans' memorial district created under the provisions of this Chapter shall constitute a body corporate in law with all the power and right to incur debts and contract obligations, to sue and be sued, and to do and perform any and all acts in its corporate capacity and its corporate name necessary and proper for the carrying out of the objects and purposes for which the veterans' memorial district was created. The district shall be domiciled as designated by the parish governing authority.

B. Every veterans' memorial district may do all of the following:

(1) Provide and maintain memorial halls, assembly halls, buildings, or meeting places, together with suitable indoor and outdoor park and recreation facilities, including swimming pools, picnic areas, and playgrounds, for the use of persons or organizations other than veterans, and veteran soldiers, sailors, and marines who have honorably served the United States or for the use of patriotic, fraternal, or benevolent associations of those persons. However, no district shall provide and maintain indoor and outdoor park and recreation facilities, including swimming pools, picnic areas, and playgrounds, unless these projects have been approved by a majority of the voters at either a general election or at a special election called for that purpose. The question of whether the district shall provide and maintain indoor and outdoor park and recreation facilities may be submitted to the electors of the district by the board on its own motion and shall be submitted by the board upon petition signed by eight percent of the registered electors of the district, at either regularly scheduled election or at a special election called for that purpose.

(2) Purchase, receive by donation, lease, or acquire except by expropriation real or personal property, necessary or convenient for the construction or maintenance of halls, buildings, meeting places and facilities, and improve, preserve, manage, and control these facilities.

(3) Purchase, construct, lease, build, furnish, or repair halls, buildings, meeting places, and facilities upon sites owned or leased by the district or made available to the district; and provide custodians, employees, attendants, and supplies for the proper maintenance, care, and management thereof.

(4) Furnish sites for halls, buildings, meeting places, or facilities, to be built either by the district or by or for patriotic, fraternal, or benevolent associations of veterans, if the funds for these sites are supplied by the district or from other sources.

(5) Enter into agreements with parish, municipal, school, recreational, or other public authorities, political subdivisions, or agencies of the state conveying, leasing, or making available to the district, either gratuitously or for compensation, sites upon public land for the construction, maintenance, and management thereon by the district of assembly or memorial halls, buildings, meeting places, or facilities, and construct and maintain thereon halls, buildings, meeting places, or facilities.

(6)(a) Sell or lease any district property to the highest responsible bidder, as determined by the board pursuant to the public bid laws of the state of Louisiana.

(b) No sale or lease shall be transacted, however, if a petition has been filed with the board requesting it not to enter into the sale or leasing of the property.

(c) The petition shall have affixed thereto, as petitioners, the signatures indicating place of residence and place of signing, of the electors of the district in a number of equal to at least ten percent of the votes cast in the district at the last preceding general election held in the state.

(d) If the petition meets these requirements, as determined by the records of the clerk of court or registrar of voters for the parish in which the district is situated, the board either shall not convey the property or submit the matter to the electors of the district to be voted upon at the next primary or general election, or at a special election called for the purpose of ratifying or rejecting the action of the district to sell or lease the property.

(7) Sell or lease any district property to any political subdivision, or portion thereof, in which the district lies for purposes of roads, streets, or highways, or for the improvements thereof, without regard to the highest responsible bidder.

(8) Adopt, from time to time, reasonable rules and regulations for the use of halls, buildings, meeting places, and facilities by veterans or by organizations thereof, and to allow the halls, buildings, meeting places, and facilities to be used for lawful purposes consistent with the objects of this Section by persons or organizations other than veterans either free of charge or for stated compensation to aid in defraying the cost of maintenance thereof, if that use will not unduly interfere with the reasonable use of the facilities by veterans' associations.

(9) Enter into cooperative endeavor agreements for recreational or senior citizens' services within the boundaries of the district.

Acts 1988, No. 384, §1, eff. July 10, 1988.



RS 33:9354 - Taxation; authority; procedure

§9354. Taxation; authority; procedure

Any veterans' memorial district created hereunder is hereby declared to be a political subdivision of the state. For carrying out the purposes of the veterans' memorial district as provided in this Chapter, the district, under the provisions of the Constitution of Louisiana, shall have the power of taxation, with a majority vote of the electorate of the district, and the power to incur debt and issue general obligation and revenue bonds. The district shall also have the authority to call any necessary election for the purpose of incurring debt or issuing bonds or for the purpose of imposing ad valorem taxes for direct use by the district or for payment of bonds. One or more propositions may be submitted at the same election and no general obligation bonds may be issued or tax imposed unless approved by a majority of the electors voting on the proposition.

Acts 1988, No. 384, §1, eff. July 10, 1988.



RS 33:9355 - Federal and state aid

§9355. Federal and state aid

Any veterans' memorial district created pursuant to the provisions of this Chapter shall have full power to do such things and enter into such contracts and agreements with the United States of America or with any state or federal agency or instrumentality as may be necessary to procure aids and grants to assist such district in carrying out the purposes for which it was created.

Acts 1988, No. 384, §1, eff. July 10, 1988.



RS 33:9356 - Veterans' Memorial District of Ward 10 of Lafourche Parish; board of commissioners

§9356. Veterans' Memorial District of Ward 10 of Lafourche Parish; board of commissioners

A. Notwithstanding any other provision of law to the contrary, the governing authority of the Veterans' Memorial District of Ward 10 of Lafourche Parish shall consist of a board of commissioners as provided in this Section.

B. The board shall consist of nine members. All board members shall be electors domiciled in Ward 10 of Lafourche Parish, and a minimum of six members shall be honorably discharged veterans of a branch of the United States armed forces.

C. The nine board members shall be selected as follows:

(1) Six members shall represent the three veterans posts in Ward 10, consisting of the Gros Guidry VFW Post 8538 in Larose, the Delvin Adams American Legion Post 315 in Galliano, and the Anthony N. Griffin Post 259 American Legion in Golden Meadow. Each post shall submit four names to the Lafourche Parish Council, and the council shall select and appoint two members from the list submitted by each post.

(2) One member selected and appointed by the Lafourche Parish President.

(3) One member selected and appointed by the State Senator representing District 20.

(4) One member selected and appointed by the State Representative representing District 54.

D. Nominations for board membership shall be made within sixty days from the date of written notification by the Lafourche Parish Council. If no nomination has been received by the end of that time, the council may fill the position by appointment.

E. The initial term for each member shall be staggered as provided below and thereafter each member shall serve a term of three years. The initial terms of the members are:

(1) For the six members representing the veterans posts, one member representing each post shall serve an initial term of one year and one member representing each post shall serve an initial term of three years. The appointment of each member by the council shall specify whether that member is to serve an initial term of one year or three years.

(2) For the member appointed by the Lafourche Parish President, an initial term of two years.

(3) For the members appointed by the state senator and state representative, an initial term of two years.

F. A board member may be removed for cause by the Lafourche Parish Council. The board shall have the powers and duties of a veterans' memorial district governing body as provided by law, except that approval of the Lafourche Parish Council shall first be obtained prior to any of the following actions by the board:

(1) Adoption of an annual budget.

(2) Purchase, sale, or encumbrance of immovable property.

(3) Submitting for voter approval a proposed renewal or increase in ad valorem taxes.

(4) Any other matter or action as determined by ordinance adopted by the Lafourche Parish Council.

Acts 2005, No. 288, §1.



RS 33:9357 - Terrebonne Parish Veterans' Memorial District; board of commissioners

§9357. Terrebonne Parish Veterans' Memorial District; board of commissioners

A. There is hereby created the Terrebonne Parish Veterans' Memorial District.

B. The governing authority of the Terrebonne Parish Veterans' Memorial District shall consist of a board of commissioners as provided in this Section.

C. The board of commissioners shall consist of nine members. All members shall be electors domiciled in Terrebonne Parish, and a minimum of six members shall be honorably discharged veterans of a branch of the United States armed forces.

D. The nine board members shall consist of the following:

(1) Two members appointed by the Terrebonne Parish President. One member shall be a resident of that portion of Terrebonne Parish north of the Intracoastal Canal. One member shall be a resident of that portion of Terrebonne Parish south of the Intracoastal Canal.

(2) Four members appointed by the Terrebonne Parish Council from a list of names submitted by veterans organizations domiciled in Terrebonne Parish, consisting of the American Legion, the Disabled American Veterans, the Marine Corps League, the Veterans of Foreign Wars, the Vietnam Veterans of America, Chapter 630, and the United Veterans League.

(3) One member appointed by the Terrebonne Parish Council from a list of three names submitted by the regional military museum in Terrebonne Parish.

(4) Two members appointed by the Terrebonne Parish legislative delegation from a list of nominees submitted by the regional military museum. A vote of at least a majority of the delegation shall be required to appoint a member. One member shall be a resident of that portion of Terrebonne Parish north of the Intracoastal Canal. One member shall be a resident of that portion of Terrebonne Parish south of the Intracoastal Canal.

E. The board members shall be selected within sixty days from June 17, 2008. Each member shall serve a term of three years.

F. A board member may be removed for cause by the Terrebonne Parish Council. The board shall have the powers and duties of a veterans' memorial district governing body as provided by law, with its primary purpose to operate, maintain and supply in Terrebonne Parish a regional military museum and Veterans Memorial Park on Louisiana Highway 311, except that approval of the Terrebonne Parish Council shall first be obtained prior to any of the following actions by the board:

(1) Adoption of an annual budget.

(2) Purchase, sale, or encumbrance of immovable property.

(3) Submitting for voter approval any tax proposal.

(4) Any other matter or action as determined by ordinance adopted by the Terrebonne Parish Consolidated Government.

Acts 2008, No. 231, §1, eff. June 17, 2008.



RS 33:9401 - ORLEANS PARISH LAW

CHAPTER 36. ORLEANS PARISH LAW

ENFORCEMENT DISTRICT

§9401. Creation of district; purpose; council control

A. There is hereby created a law enforcement district which shall be comprised of Orleans Parish in its entirety. The purpose of such law enforcement taxing district, hereinafter referred to as the "district", shall be to provide for an additional source of funding for criminal justice activities in the city of New Orleans including:

(1) Operation of parish facilities, including prisons,

(2) The enforcement, prosecution, and adjudication of criminal laws, and

(3) Activities by the offices of the coroner, criminal sheriff, clerk of the criminal district court, and the criminal district court.

B. The council of the city of New Orleans, hereinafter referred to as the "council", shall be ex officio the governing body of the district, hereinafter referred to as the "governing body".

Acts 1989, 2nd Ex. Sess., No. 22, §1, eff. July 28, 1989.



RS 33:9402 - District plan

§9402. District plan

A. Prior to the levy of any tax herein authorized, the governing body shall prepare, or cause to be prepared, a plan specifying the services proposed to be funded through the district. The governing body shall conduct such public hearings, publish such notice with respect thereto, and disseminate such information as in the exercise of its sound discretion it may deem to be appropriate or advisable and in the public interest.

B. The plan may specify and encompass any public service relating to criminal justice activities in the city of New Orleans including operation of parish facilities, including prisons, the enforcement, prosecution, and adjudication of criminal laws, and activities by the offices of the coroner, criminal sheriff, clerk of the criminal district court, and the criminal district court.

C. The plan shall include:

(1) An estimate of the annual and aggregate cost of providing the services set forth therein, and

(2) An estimate of the aggregate number of mills required to be levied in each year on the taxable immovable property within the district in order to provide the funds required for the implementation or effectuation of the plan for furnishing the services specified.

Acts 1989, 2nd Ex. Sess., No. 22, §1, eff. July 28, 1989.



RS 33:9403 - Tax authorized

§9403. Tax authorized

A. The governing body may levy and collect, in the same manner and at the same time as all other ad valorem taxes on property subject to taxation by the council of the city of New Orleans are levied and collected, a special ad valorem tax, not to exceed twenty mills, upon all taxable immovable property situated within the boundaries of the district. The tax, when levied, shall be from year to year or for such period of years as may be designated in the resolution by which the election is called on the question of the imposition of the tax. The taxes generated by the millage levied shall be collected free of deductions for retirement systems.

B. An ordinance imposing the tax herein authorized shall be adopted by the governing body only after the question of the imposition of the tax, including its purpose, rate, and duration, has been submitted to the qualified electors of the district in accordance with law and a majority of those voting in the election have voted in favor of the proposition. If the proposition submitted to the qualified electors so provides, the tax imposed may be collected for the year in which said election is held based upon the number of months remaining in the year following the election.

C. The proceeds of any tax authorized by and levied in accordance with the provisions of this Section shall be used exclusively to fund criminal justice activities as provided in this Chapter. Revenues from the proceeds of this tax shall be an additional source of funding for such criminal justice activities, and the governing body shall not use such funds to replace funds formerly appropriated for such activities for Fiscal Year 1989 by the council of the city of New Orleans. In addition, the amount of such funds for criminal justice activities appropriated by the council annually shall be in substantially the same proportion to the total budget of the city of New Orleans as the amount of funds for such activities was in proportion to the total budget of the city of New Orleans for Fiscal Year 1989.

D. The district may contract with the tax collector of the city to collect the taxes authorized by this Chapter.

E. The taxes to be levied shall be subject to the approval of the mayor.

Acts 1989, 2nd Ex. Sess., No. 22, §1, eff. July 28, 1989.



RS 33:9451 - CHAPLIN LAKE DISTRICT

CHAPTER 37. CHAPLIN LAKE DISTRICT

§9451. Repealed by Acts 1997, No. 1116, §1.



RS 33:9452 - Repealed by Acts 1997, No. 1116, 1.

§9452. Repealed by Acts 1997, No. 1116, §1.



RS 33:9453 - Repealed by Acts 1997, No. 1116, 1.

§9453. Repealed by Acts 1997, No. 1116, §1.



RS 33:9454 - Repealed by Acts 1997, No. 1116, 1.

§9454. Repealed by Acts 1997, No. 1116, §1.



RS 33:9455 - Repealed by Acts 1997, No. 1116, 1.

§9455. Repealed by Acts 1997, No. 1116, §1.



RS 33:9456 - Repealed by Acts 1997, No. 1116, 1.

§9456. Repealed by Acts 1997, No. 1116, §1.



RS 33:9457 - Repealed by Acts 1997, No. 1116, 1.

§9457. Repealed by Acts 1997, No. 1116, §1.



RS 33:9458 - Repealed by Acts 1997, No. 1116, 1.

§9458. Repealed by Acts 1997, No. 1116, §1.



RS 33:9459 - Repealed by Acts 1997, No. 1116, 1.

§9459. Repealed by Acts 1997, No. 1116, §1.



RS 33:9501 - ST. TAMMANY PARISH ANIMAL

CHAPTER 38. ST. TAMMANY PARISH ANIMAL

CONTROL DISTRICTS

§9501. Creation; authority of police jury

Notwithstanding any other provision of law, the governing authority of St. Tammany Parish may create one or more animal control districts within St. Tammany Parish. The governing authority may alter the boundaries of any animal control district, provided that no such boundary change shall cause an impairment of the obligations of any contract of any animal control district.

Acts 1993, No. 816, §1, eff. June 22, 1993.



RS 33:9502 - Purpose

§9502. Purpose

The purpose of any animal control district created pursuant to this Chapter shall be to provide for the regulation and control of canines and felines within the district, and all activities incidental thereto, as set forth in the ordinance creating the district adopted by the governing authority of St. Tammany Parish.

Acts 1993, No. 816, §1, eff. June 22, 1993.



RS 33:9503 - Board of commissioners; membership; qualifications; terms

§9503. Board of commissioners; membership; qualifications; terms

When any such animal control district is created, the governing authority of St. Tammany Parish shall appoint a board of commissioners, composed of five members, to govern its affairs, and shall fix the domicile of the board within the district. The members of the board shall be qualified electors of the district, two of whom shall be appointed for terms of two years and three for terms of three years, dating from the date of the adoption of the ordinance creating the district. Thereafter, all appointments of the members shall be for terms of three years. Board members shall serve without compensation.

Acts 1993, No. 816, §1, eff. June 22, 1993.



RS 33:9504 - Powers of the board

§9504. Powers of the board

A. Each board of commissioners may establish charges for the use of facilities and services provided by the district, manage and control the affairs of the district, and adopt rules reasonably necessary to further the purposes for which the district is created.

B. Each board of commissioners created pursuant to this Chapter shall constitute a body corporate in law with all the powers and rights to incur debts and contract obligations, to sue and be sued, and to do and perform any and all acts in its corporate capacity and its corporate name necessary and proper for the carrying out of the objects and purposes for which the animal control district was created. Each board may acquire, by donation or purchase, any existing facilities in the district. Each board may acquire any and all necessary equipment and buildings for the purpose of performing the objects for which it is formed, and shall own all sites and physical facilities which are acquired either by donation, purchase, exchange, or otherwise, in full ownership.

Acts 1993, No. 816, §1, eff. June 22, 1993.



RS 33:9505 - Staff

§9505. Staff

The board of commissioners may appoint such staff as is necessary to provide adequate animal control service in the district.

Acts 1993, No. 816, §1, eff. June 22, 1993.



RS 33:9506 - Taxation; authority; procedure

§9506. Taxation; authority; procedure

Each animal control district created pursuant to this Chapter is hereby declared to be a political subdivision of the state as defined by Article VI, Section 44(2) of the Constitution of Louisiana. For carrying out the purposes of the animal control district as provided in this Chapter, each district may incur debt, issue bonds, and call an election for the purpose of imposing any authorized tax or to incur debt. However, the district shall not impose any tax until approved by the qualified electors of the district.

Acts 1993, No. 816, §1, eff. June 22, 1993.



RS 33:9507 - Federal and state aid

§9507. Federal and state aid

Any animal control district created pursuant to this Chapter may do such things and enter into such contracts and agreements with the United States or with any state or federal agency or instrumentality as may be necessary to procure aid and grants to assist the district in carrying out the purposes for which it is created.

Acts 1993, No. 816, §1, eff. June 22, 1993.



RS 33:9551 - St. Landry Parish Pari-mutuel Live Racing Economic Redevelopment and Gaming Control Assistance District

CHAPTER 39. ST. LANDRY PARISH PARI-MUTUEL

LIVE RACING FACILITY ECONOMIC REDEVELOPMENT

AND GAMING CONTROL ASSISTANCE DISTRICT

§9551. St. Landry Parish Pari-mutuel Live Racing Economic Redevelopment and Gaming Control Assistance District

A. Policy. The legislature does hereby find and declare that in order to assist the state and the local governing authorities in the parish of St. Landry in the furtherance of the public policy of the state as expressed in R.S. 27:352 including the overall economic development of the state and strategically located geographic areas of the state, especially including the parish of St. Landry, and to provide and assure additional revenues to the state and such strategically located geographic areas, and to assist the state in providing that adequate revenues are available to provide for the public policy as expressed in R.S. 27:2, specifically including the regulation and control of slot machine gaming as authorized by Chapter 7 of Title 27 of the Louisiana Revised Statutes of 1950, it is necessary to create in St. Landry Parish a special taxing district.

B. Creation. There is hereby created a special district to be known as the "St. Landry Parish Pari-mutuel Live Racing Facility Economic Redevelopment and Gaming Control Assistance District", hereinafter referred to as the "district", as a special taxing district with boundaries coterminous with the parish of St. Landry and which shall be a body politic and corporate and a political subdivision of the state. It is hereby determined that the creation of the district and the carrying out of the public purpose of the district is in all respects a public and governmental purpose exercised for the public policies specified in Subsection A of this Section and generally for the improvement of the health, safety, welfare, comfort, and security of the people of the state.

C. Administration of district; governing authority. (1) The district shall be administered and governed by a board of directors of seven persons appointed by the governor and comprised as follows:

(a) Two members appointed by the governor from two lists of three nominees each submitted by the parish governing authority of the parish of St. Landry.

(b) Two members appointed by the governor from two lists of three nominees each submitted by the St. Landry Parish Municipal Association.

(c) Two members appointed by the governor from two lists of three nominees submitted by the St. Landry Parish School Board.

(d) One member appointed at large by the governor.

(2) All members of the board of directors shall reside and be domiciled in the parish of St. Landry.

(3) All appointed directors shall serve at the pleasure of the governor, and their appointments shall be subject to the consent of the Senate. The governor shall designate the chairman. The board shall elect a vice chairman and treasurer. The board shall appoint a secretary and such other officers, employees, and agents as are deemed necessary by the board. A majority of the directors shall constitute a quorum and a majority vote of the directors constituting the quorum shall be necessary for any action taken by the district. No vacancy on the board shall impede the right of the quorum to exercise all of the rights and perform all of the duties of the district. The board shall adopt bylaws and prescribe rules to govern its meetings. The domicile of the board shall be established by the board within the parish of St. Landry, Louisiana. The members of the board shall serve without salary or per diem but shall be entitled to reimbursement for reasonable, actual, and necessary expenses incurred in the performance of their duties.

D. Rights and powers. The district as a body corporate and politic and a political subdivision of the state shall have the following rights and powers:

(1) To adopt bylaws for the regulation of its affairs and the conduct of its business.

(2) To adopt an official seal and alter the same at its pleasure.

(3) To sue and be sued.

(4) To make and execute any contract, corporate endeavor agreement, or other instrument necessary in the exercise of the powers, duties, and functions of the district.

(5) To transfer all or any portion of the proceeds derived by the district from the imposition and collection of the tax authorized by this Section to the state and to make grants and donations to the state from any of its revenues.

(6) To contract with the state for the collection of the tax authorized by this Section.

(7) To exercise any and all other powers necessary to accomplish the purposes of the district.

E. Tax. (1) In order to provide funds for the policies and purposes as provided in this Section, the district is authorized to levy and collect a tax on taxable net slot machine proceeds as defined in R.S. 27:353 at a rate not to exceed eighteen and one-half percent.

(2) The tax so authorized shall be imposed by ordinance or resolution of the district without the need of an election.

(3) The district is specifically authorized to transfer to the state such amounts as are necessary to address the policies established by this Chapter and Chapter 7 of Title 27 of the Louisiana Revised Statutes of 1950. Specifically: (a) the district shall transfer one-fourth of the net proceeds of such tax to the state and the state treasurer is directed to deposit any such amount received in the Pari-mutuel Live Racing Facility Gaming Control Fund to be administered and expended as provided in R.S. 27:392(B)(1) and (2), and (b) the district shall transfer three-fourths of the net proceeds of such tax to the state and the state treasurer is directed to deposit any such amount into the state general fund; however, five percent of the total proceeds transferred to the state shall be deposited in the St. Landry Parish Excellence Fund created by R.S. 27:392(B)(3)(b).

(4)(a) Notwithstanding any provision of law to the contrary, a licensed eligible facility shall be entitled to a credit against the tax levied pursuant to this Section in an amount equal to the amount of any tax paid to the state pursuant to a tax levied by the state on taxable net slot machine proceeds.

(b) A licensed eligible facility shall be entitled to a credit against the tax levied pursuant to this Section in an amount equal to any annual contribution made by the eligible facility to the Jockey Guild, Inc., to enable the Jockey Guild, Inc., to provide for the health and welfare of its active and retired members and their dependents. The amount of such credit taken in each year shall not exceed one-half of one percent of the annual taxable net slot machine proceeds for the eligible facility for that year.

F. Louisiana preference. In purchasing or contracting for goods and services, the licensed eligible facility shall give preference and priority to Louisiana residents, laborers, vendors, and suppliers except where not reasonably possible to do so without added expense, substantial inconvenience, or sacrifice in operational efficiency. In considering applicants for employment, the licensed eligible facility shall give preference and priority to Louisiana residents, and no less than eighty percent of the persons employed by the licensed eligible facility must have been residents of the state for at least one year immediately prior to employment. If any contract or other agreement to which the licensed eligible facility is a party contains a provision or clause establishing a different percentage or requiring more than fifty percent of the persons employed to be residents of any one parish, any such provision or clause shall be null and void and unenforceable as against public policy.

Acts 1999, No. 307, §1, eff. June 14, 1999.



RS 33:9561 - Bossier Parish Pari-Mutuel Live Racing Economic Redevelopment and Gaming Control Assistance District

CHAPTER 40. BOSSIER PARISH PARI-MUTUEL LIVE

RACING FACILITY ECONOMIC REDEVELOPMENT

AND GAMING CONTROL ASSISTANCE DISTRICT

§9561. Bossier Parish Pari-Mutuel Live Racing Economic Redevelopment and Gaming Control Assistance District

A. Policy. The legislature does hereby find and declare that in order to assist the state and the local governing authorities in the parish of Bossier in the furtherance of the public policy of the state as expressed in R.S. 27:352 including the overall economic development of the state and strategically located geographic areas of the state, especially including the parish of Bossier, and to provide and assure additional revenues to the state and such strategically located geographic areas, and to assist the state in providing that adequate revenues are available to provide for the public policy as expressed in R.S. 27:2, specifically including the regulation and control of slot machine gaming as authorized by Chapter 7 of Title 27 of the Louisiana Revised Statutes of 1950, it is necessary to create in Bossier Parish a special taxing district.

B. Creation. There is hereby created a special district to be known as the "Bossier Parish Pari-mutuel Live Racing Facility Economic Redevelopment and Gaming Control Assistance District", hereinafter referred to as the "district", as a special taxing district with boundaries coterminous with the parish of Bossier and which shall be a body politic and corporate and a political subdivision of the state. It is hereby determined that the creation of the district and the carrying out of the public purpose of the district is in all respects a public and governmental purpose exercised for the public policies specified in Subsection A of this Section and generally for the improvement of the health, safety, welfare, comfort, and security of the people of the state.

C. Administration of district; governing authority. (1) The district shall be administered and governed by a board of directors of seven persons appointed by the governor and comprised as follows:

(a) Two members appointed by the governor from two lists of three nominees each submitted by the parish governing authority of the parish of Bossier.

(b) Two members appointed by the governor from two lists of three nominees each submitted by the governing authority of the city of Bossier.

(c) One member appointed by the governor from a list of three nominees submitted by the state senators and representatives whose districts include all or a portion of the parish of Bossier.

(d) One member appointed at large by the governor.

(e) One member appointed by the governor from three nominees submitted one each from the governing authority of the towns of Benton, Haughton, and Plain Dealing.

(2) All members of the board of directors shall reside and be domiciled in the parish of Bossier.

(3) All appointed directors shall serve at the pleasure of the governor, and their appointments shall be subject to the consent of the Senate. The governor shall designate the chairman. The board shall elect a vice chairman and treasurer. The board shall appoint a secretary and such other officers, employees, and agents as are deemed necessary by the board. A majority of the directors shall constitute a quorum and a majority vote of the directors constituting the quorum shall be necessary for any action taken by the district. No vacancy on the board shall impede the right of the quorum to exercise all of the rights and perform all of the duties of the district. The board shall adopt bylaws and prescribe rules to govern its meetings. The domicile of the board shall be established by the board within the parish of Bossier, Louisiana. The members of the board shall serve without salary or per diem but shall be entitled to reimbursement for reasonable, actual, and necessary expenses incurred in the performance of their duties.

D. Rights and powers. The district as a body corporate and politic and a political subdivision of the state shall have the following rights and powers:

(1) To adopt bylaws for the regulation of its affairs and the conduct of its business.

(2) To adopt an official seal and alter the same at its pleasure.

(3) To sue and be sued.

(4) To make and execute any contract, corporate endeavor agreement, or other instrument necessary in the exercise of the powers, duties, and functions of the district.

(5) To transfer all or any portion of the proceeds derived by the district from the imposition and collection of the tax authorized by this Section to the state and to make grants and donations to the state from any of its revenues.

(6) To contract with the state for the collection of the tax authorized by this Section.

(7) To exercise any and all other powers necessary to accomplish the purposes of the district.

E. Tax. (1) In order to provide funds for the policies and purposes as provided in this Section, the district is authorized to levy and collect a tax on taxable net slot machine proceeds as defined in R.S. 27:353 at a rate not to exceed the percentage of fees imposed pursuant to R.S. 27:91(B)(2) and (C) on riverboats located within the boundaries of the district.

(2) The tax so authorized shall be imposed by ordinance or resolution of the district without the need of an election.

(3) The district is specifically authorized to transfer to the state such amounts as are necessary to address the policies established by this Chapter and Chapter 7 of Title 27 of the Louisiana Revised Statutes of 1950. Specifically (a) the district shall transfer one-fourth of the net proceeds of such tax to the state and the state treasurer is directed to deposit any such amount received in the Pari-mutuel Live Racing Facility Gaming Control Fund to be administered and expended as provided in R.S. 27:392(B)(1) and (2), and (b) the district shall transfer three-fourths of the net proceeds of such tax to the state and the state treasurer is directed to deposit any such amount into the state general fund; however, five percent of the total proceeds transferred to the state shall be deposited in the Bossier Educational Excellence Fund.

(4)(a) Notwithstanding any provision of law to the contrary, a licensed eligible facility shall be entitled to a credit against the tax levied pursuant to this Section in an amount equal to the amount of any tax paid to the state pursuant to a tax levied by the state on taxable net slot machine proceeds.

(b) A licensed eligible facility shall be entitled to a credit against the tax levied pursuant to this Section in an amount equal to any annual contribution made by the eligible facility to the Jockey Guild, Inc., to enable the Jockey Guild, Inc., to provide for the health and welfare of its active and retired members and their dependents. The amount of such credit taken in each year shall not exceed one-half of one percent of the annual taxable net slot machine proceeds for the eligible facility for that year.

F. Louisiana preference. In purchasing or contracting for goods and services, the licensed eligible facility shall give preference and priority to Louisiana residents, laborers, vendors, and suppliers except where not reasonably possible to do so without added expense, substantial inconvenience, or sacrifice in operational efficiency. In considering applicants for employment, the licensed eligible facility shall give preference and priority to Louisiana residents, and no less than eighty percent of the persons employed by the licensed eligible facility must have been residents of the state for at least one year immediately prior to employment. If any contract or other agreement to which the licensed eligible facility is a party contains a provision or clause establishing a different percentage or requiring more than fifty percent of the persons employed to be residents of any one parish, any such provision or clause shall be null and void and unenforceable as against public policy.

Acts 1999, No. 308, §1, eff. June 14, 1999.



RS 33:9571 - CALCASIEU PARISH PARI-MUTUEL

CHAPTER 41. CALCASIEU PARISH PARI-MUTUEL

LIVE RACING FACILITY ECONOMIC REDEVELOPMENT

AND GAMING CONTROL ASSISTANCE DISTRICT

§9571. Calcasieu Parish Pari-mutuel Live Racing Economic Redevelopment and Gaming Control Assistance District

A. Policy. The legislature does hereby find and declare that in order to assist the state and the local governing authorities in the parish of Calcasieu in the furtherance of the public policy of the state as expressed in R.S. 27:352 including the overall economic development of the state and strategically located geographic areas of the state, especially including the parish of Calcasieu, and to provide and assure additional revenues to the state and such strategically located geographic areas, and to assist the state in providing that adequate revenues are available to provide for the public policy as expressed in R.S. 27:2, specifically including the regulation and control of slot machine gaming as authorized by Chapter 7 of Title 27 of the Louisiana Revised Statutes of 1950, it is necessary to create in Calcasieu Parish a special taxing district.

B. Creation. There is hereby created a special district to be known as the "Calcasieu Parish Pari-mutuel Live Racing Facility Economic Redevelopment and Gaming Control Assistance District", hereinafter referred to as the "district", as a special taxing district with boundaries coterminous with the parish of Calcasieu and which shall be a body politic and corporate and a political subdivision of the state. It is hereby determined that the creation of the district and the carrying out of the public purpose of the district is in all respects a public and governmental purpose exercised for the public policies specified in Subsection A of this Section and generally for the improvement of the health, safety, welfare, comfort, and security of the people of the state.

C. Administration of district; governing authority.

(1) The district shall be administered and governed by a board of directors of nine persons appointed by the governor and composed as follows:

(a) Six members appointed by the governor from six lists of three nominees each with one member appointed from each list and with one list submitted by the governing authority of each of the following: town of Vinton, city of Sulphur, city of Lake Charles, city of Westlake, city of DeQuincy, town of Iowa.

(b) One member appointed by the governor from a list of three nominees submitted by the parish governing authority of the parish of Calcasieu.

(c) One member appointed by the governor from a list of three nominees submitted by the Calcasieu Parish School Board.

(d) One member appointed by the governor from a list of three nominees submitted by the state senators and state representatives whose districts include all or a portion of the parish of Calcasieu.

(2) All members of the board of directors shall reside and be domiciled in the parish of Calcasieu.

(3) All appointed directors shall serve at the pleasure of the governor, and their appointments shall be subject to the consent of the Senate. The governor shall designate the chairman. The board shall elect a vice chairman and treasurer. The board shall appoint a secretary and such other officers, employees, and agents as are deemed necessary by the board. A majority of the directors shall constitute a quorum, and a majority vote of the directors constituting the quorum shall be necessary for any action taken by the district. No vacancy on the board shall impede the right of the quorum to exercise all of the rights and perform all of the duties of the district. The board shall adopt bylaws and prescribe rules to govern its meetings. The domicile of the board shall be established by the board within the parish of Calcasieu, Louisiana. The members of the board shall serve without salary or per diem but shall be entitled to reimbursement for reasonable, actual, and necessary expenses incurred in the performance of their duties.

D. Rights and powers. The district as a body corporate and politic and a political subdivision of the state shall have the following rights and powers:

(1) To adopt bylaws for the regulations of its affairs and the conduct of its business.

(2) To adopt an official seal and alter the same at its pleasure.

(3) To sue and be sued.

(4) To make and execute any contract, corporate endeavor agreement, or other instrument necessary in the exercise of the powers, duties, and functions of the district.

(5) To transfer all or any portion of the proceeds derived by the district from the imposition and collection of the tax authorized by this Section to the state and to make grants and donations to the state from any of its revenues.

(6) To contract with the state for the collection of the tax authorized by this Section.

(7) To exercise any and all other powers necessary to accomplish the purposes of the district.

E. Tax. (1) In order to provide funds for the policies and purposes as provided in this Section, the district is authorized to levy and collect a tax on taxable net slot machine proceeds as defined in R.S. 27:353 at a rate not to exceed eighteen and one-half percent.

(2) The tax so authorized shall be imposed by ordinance or resolution of the district without the need of an election.

(3) The district is specifically authorized to transfer to the state such amounts as are necessary to address the policies established by this Chapter and Chapter 7 of Title 27 of the Louisiana Revised Statutes of 1950. Specifically: the district shall transfer one-fourth of the net proceeds of such tax to the state, and the state treasurer is directed to deposit any such amount received in the Pari-mutuel Live Racing Facility Gaming Control Fund to be administered and expended as provided in R.S. 27:392(B)(1) and (2); and the district shall transfer three-fourths of the net proceeds of such tax to the state, and the state treasurer is directed to deposit any such amount into the state general fund. However, five percent of the total proceeds transferred to the state shall be deposited in the Calcasieu Parish Excellence Fund created by R.S. 27:392(B)(3)(c).

(4)(a) Notwithstanding any provision of law to the contrary, a licensed eligible facility shall be entitled to a credit against the tax levied pursuant to this Section in an amount equal to the amount of any tax paid to the state pursuant to a tax levied by the state on taxable net slot machine proceeds.

(b) A licensed eligible facility shall be entitled to a credit against the tax levied pursuant to this Section in an amount equal to any annual contribution made by the eligible facility to the Jockey Guild, Inc. to enable the Jockey Guild, Inc. to provide for the health and welfare of its active and retired members and their dependents. The amount of such credit taken in each year shall not exceed one-half of one percent of the annual taxable net slot machine proceeds for the eligible facility for that year.

Acts 2000, 1st Ex. Sess., No. 151, §1, eff. May 2, 2000.

NOTE: See Acts 2000, 1st Ex. Sess., No. 151, §2 relative to certain preferences to be given by the licensed eligible facility.



RS 33:9576 - Calcasieu Parish Gaming Revenue District

CHAPTER 41-A. CALCASIEU PARISH GAMING REVENUE DISTRICT

§9576. Calcasieu Parish Gaming Revenue District

A. The conduct of gaming is a matter of interest to the voters within the incorporated and unincorporated areas of Calcasieu Parish hereinafter, the "parish", as voters of the entire parish must approve the conduct of gaming within the parish. The laws of this state provide that riverboat gaming revenues are paid to either the governing body of the parish or the municipality depending upon where the riverboat is located. Accordingly, voters of all municipalities and the unincorporated areas of the parish are eligible to approve riverboat gaming operations; however, under the provisions of R.S. 27:93(A) and 391(C), all municipalities do not share in the revenues derived from riverboat gaming unless a gaming district is established in accordance with the provisions of this Section. Accordingly, in order to promote and provide for the general welfare and harmony of all persons residing within the boundaries of Calcasieu Parish, the municipalities which receive revenues derived from riverboat gaming are hereby authorized to transfer and assign the authority to levy and collect those fees, assessments, and taxes levied under the provisions of R.S. 27:93(A) and 391(C) to a district established in accordance with the provisions of this Section. It is also the intent of this legislation to authorize the gaming district to provide for and promote the diversification and expansion of the economy of all areas of the parish of Calcasieu by authorizing the allocation and distribution of certain gaming revenues to various political subdivisions within the parish and by authorizing the incurring of debt and issuance of bonds. The Legislature of Louisiana hereby determines that such allocation and distribution and such incurring of debt and issuance of bonds will aid in economic development and is a valid legal obligation of the parish and the municipalities within the parish. Accordingly, it is hereby determined that authorizing the creation of the Calcasieu Parish Gaming Revenue District and the carrying out of the public purposes of the district is in all respects a public and governmental purpose exercised by the political subdivisions of the parish in furtherance of the public policies of this state.

B. The parish of Calcasieu, the city of Lake Charles, the town of Westlake, the town of Vinton, the city of Sulphur, the city of DeQuincy, and the town of Iowa are hereby authorized to enter into a cooperative endeavor, or joint services agreement as provided for in this Section for the establishment of a district, to be known as the Calcasieu Parish Gaming Revenue District hereinafter, the "district", as a special taxing district with boundaries coterminous with the boundaries of the parish of Calcasieu and which shall be a body politic and corporate and a political subdivision of the state. The district shall be established for the purpose of levying, collecting, and distributing the fees and assessments levied in accordance with the terms and conditions of the written contracts executed between the local governing authorities of Calcasieu Parish and the riverboat licensees pursuant to the provisions of R.S. 27:93(A) and the tax on the proceeds from the slot machines at the racetrack which are levied in said parish pursuant to the provisions of R.S. 27:391(C). The district shall have the further purpose of incurring debt and issuing bonds for the purposes as provided in this Section.

C. The cooperative endeavor or joint services agreement shall provide for all of the following:

(1) The terms, powers, and duties of the board, in accordance with the provisions of R.S. 33:1332. Notwithstanding any other provision of law to the contrary, members of the board may include elected officials who represent any of the parties to the agreement.

(2) The administrative and operational procedures, rules, and regulations of the district not to be provided by the board.

(3) The manner in which the expenses of the district shall be paid.

(4)(a) The formula by which revenue collected by the district shall be distributed to the entities participating in the district.

(b)(i) The governing authority of the parish of Calcasieu shall annually prepare a report no later than February first which shall include the total amount of gaming revenues received by the parish from the district during the previous calendar year. The report prepared in 2009 shall include information required by this Item for each calendar year from 2005 through 2008. The report shall be distributed to the members of the legislative delegation no later than February fifteenth of each year. The report shall also include the following:

(aa) The total amount of gaming revenues distributed by the governing authority of the parish to the governing authorities of the municipalities of Sulphur, Vinton, Iowa, and DeQuincy during the previous calendar year.

(bb) The total amount of gaming revenues expended by the parish in the unincorporated areas of the parish during the previous calendar year for the following purposes: water, drainage, and sewerage. The report shall include the actual dollar amount and actual percentage of total gaming revenues expended by project in the unincorporated areas of the parish for such purposes.

(cc) The cumulative total amount of gaming revenues received by the parish from the district and not expended or distributed by the governing authority of the parish.

(ii) The governing authority of the city of Lake Charles shall annually prepare a report no later than February first which shall include the total amount of gaming revenues received by the city during the previous fiscal year. The report prepared in 2009 shall include information required by this Item for each fiscal year from 2005-2006 through 2007-2008. The report shall be distributed to the members of the legislative delegation no later than February fifteenth of each year. The report shall also include the following:

(aa) The total amount of gaming revenues expended by the governing authority of the city within the city limits for the following purposes: water, drainage, and sewerage. The report shall include the actual dollar amount and actual percentage of total gaming revenues expended by project by the governing authority of the city within the city limits for such purposes.

(bb) The cumulative total amount of gaming revenues received by the city from the district and not expended or distributed by the governing authority of the city.

(5) The creation of an Economic Response Fund to be used for economic development purposes as determined by the board, including but not limited to developing economic incentive packages for potential new businesses in the parish or funding new business parks to be used to solicit new businesses in the parish.

(6) Providing for the collection, administration, distribution, allocation, and utilization of revenues generated from riverboats and racetracks in the parish in accordance with the provisions of R.S. 27:93(A) and 391(C).

(7) The incurring of debt and issuing of bonds as provided in this Section.

D. Rights and powers. The district as a body corporate and politic and a political subdivision of the state through the board shall have the following rights and powers:

(1) To adopt an official seal and alter the same at its pleasure.

(2) To sue and be sued.

(3) To make and execute any contract, corporate endeavor agreement, or other instrument necessary in the exercise of the powers, duties, and functions of the district.

(4) To contract with the state for the collection of any taxes authorized.

(5) In its own name and behalf, to borrow money and to incur debt for any one or more of its lawful purposes, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt and to provide for the security and payment thereof, all as provided in Subsection E of this Section.

(6) To exercise any and all other powers necessary to accomplish the purposes of the district.

E. Bonds. (1) In addition to all authority of the district as provided in this Section or granted by other law, the district may incur debt and issue revenue bonds to be secured by the fees, assessments, taxes, or any revenues collected by the district for the purposes of the district or for constructing roads, sewer, water, or drainage facilities, as well as for any other public purpose, including but not limited to public health care or economic development through industrial development, commerce, or research.

(2) Revenue bonds of the district shall be issued in the manner as provided in Part XII or Part XIII of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950 or any other applicable law. Revenue bonds issued under this Section shall be authorized by resolution of the district and shall be limited obligations of the district, the principal of and interest on which shall be payable solely from the revenues as provided in Paragraph (1) of this Subsection or from income and revenue derived from the sale, lease, or other disposition of the project or facility to be financed by the bonds, from the income and revenue derived from the sale, lease, or other disposition of any existing project or facility acquired, constructed, and improved under the provisions of this Section, or from any other income or revenue derived from any project or facility so financed or any such existing project or facility. However, in the discretion of the district, the bonds may be additionally secured by mortgage or other security device covering all or part of the project from which the revenues so pledged may be derived. Any refunding bonds issued pursuant to this Subsection shall be payable from any source described above or from the investment of any of the proceeds of the refunding bonds authorized under this Section and shall not constitute an indebtedness or pledge of the general credit of the district within the meaning of any constitutional or statutory limitation of indebtedness and shall contain a recital to that effect. Bonds of the district shall be issued in such form, shall be in such denominations, shall bear interest, shall mature in such manner, and shall be executed as provided in the resolution authorizing the issuance thereof. The bonds may be subject to redemption at the option of and in the manner determined by the board in the resolution authorizing the issuance thereof.

(3) The district may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the district derived from any lawful sources, including those revenues as provided in Paragraph (1) of this Subsection and any other sources of income or revenue of the district, or any combination of such sources, provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board of the district at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) Bonds, certificates, or other evidences of indebtedness issued by the district pursuant to this Section are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

(5) The issuance and sale of bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(6) Bonds and any other evidences of indebtedness of the district shall be issued, sold, and delivered in accordance with the terms and provisions of a resolution adopted by the board. For a period of thirty days from the date of publication of any resolution or ordinance authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution or ordinance and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of said bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) No bonds, other debt obligations, or contracts of the district shall be a charge upon the income, property, or revenue of the parish of Calcasieu nor of any of the municipalities designated in Subsection B of this Section, nor shall any obligations of the district be obligations of the parish or any of such municipalities.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

Acts 2005, No. 242, §2; Acts 2006, No. 225, §1, eff. July 1, 2006; Acts 2008, No. 889, §1, eff. July 9, 2008.



RS 33:9581 - Operation and maintenance of sewerage facilities or nonpotable water treatment facilities in East Baton Rouge Parish; multiparty agreements; authorities

CHAPTER 42. SEWERAGE AND NONPOTABLE

WATER TREATMENT FACILITIES

§9581. Operation and maintenance of sewerage facilities or nonpotable water treatment facilities in East Baton Rouge Parish; multiparty agreements; authorities

A.(1) If the governing authority of East Baton Rouge Parish determines the public need for management and operation of a pollution control facility in the form of a sewerage facility or nonpotable water treatment facility, it may:

(a) Enter into any necessary cooperative endeavor, partnership, joint venture, or other contractual relationship with any federal, state, or local government agency, or with any other public or private entity or any combination of the foregoing, for the purpose of maintaining or operating a sewerage facility or nonpotable water treatment facility, which contractual relationship shall be hereinafter referred to in this Section as an "agreement", provided that any contract with a private entity entered into pursuant to this Subparagraph shall be awarded pursuant to the provisions of Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950.

(b) Contract with a private entity for the delegation of any duties and responsibilities as the parish deems necessary to implement the provisions of this Section.

(c) Sell, lease, lease-leaseback, lease-purchase, transfer into a joint venture or partnership, or otherwise transfer any and all movable and immovable properties which are incidental to the collection, treatment, transmission, distribution, sale, or discharge of water, reclaimed water, bio-solids, and sewage in furtherance of the purpose of this Section, provided that any movable or immovable property subject to this Section shall not be sold, leased, lease-leased-back, lease-purchased, transferred into a joint venture or partnership, or otherwise transferred until construction of such property has been completed.

(2) Notwithstanding any thing contained within this Section to the contrary, the authorities and powers granted pursuant to this Section to the governing body of East Baton Rouge Parish shall not extend to the design of any pollution control facility subject to the provisions of this Section. Any power or authority granted pursuant to this Section shall not be a means of procuring, contracting, engaging, or otherwise obtaining services related to or in connection with or in furtherance of the construction, design, or engineering of any such pollution control facility.

(3) In its determination of the consideration to be given under the terms of a transaction or agreement authorized under this Subsection, the parish shall consider the potential value of the economic impact to its jurisdiction of the provision of a source of treated liquid or solid wastes and treated water as an industrial development inducement, in addition to the value of any movable or immovable properties involved in the transaction.

(4) The authority granted under this Section is expressly made notwithstanding any other provision of law to the contrary including specifically R.S. 41:1211 et seq. and R.S. 33:4712.

(5) The governing authority of East Baton Rouge Parish may determine the following:

(a) The extent the parish shares in any revenues derived from the sale of nonpotable water, bio-solids, or sewage from any facility operated by an entity with whom the political subdivision is associated through agreement or in any other manner.

(b) The level of risk which it may incur in the sale of treated water, bio-solids, or liquid wastes.

(c) The allocation of the depreciation of assets involved in the water facility or sewerage facility.

B. It is the intent of this Section to provide the parish the greatest latitude in the negotiation and consummation of such agreements in order to take advantage of rapidly changing business conditions. The parish may pledge or dedicate its revenues, including but not limited to fees, charges, and the proceeds of any sales and use tax collected on behalf of the parish for the payment of its obligations under any contract or other agreement entered into as authorized by this Section. Any such contract or pledge of revenues shall be authorized by appropriate ordinance or resolution, without the requirement of an election, approval, or ratification by the electorate or any state entity, except as may be required by the parish charter. However, such authorization shall be preceded by a public hearing having been advertised in the parish's official journal at least once and at least thirty days prior to adoption of the resolution or ordinance.

C. Any partnership, joint venture, or other entity which is formed pursuant to this Section shall have in its operation, maintenance, and collection activities for such sewerage facility or water facility as well as in the collection, transmission, and distribution activities incidental thereto, the same ad valorem and sales tax liability exemption as the parish. This exemption is subject to approval, as required, by the parish.

D. All immunity of the state of Louisiana from liability under antitrust law is hereby extended to the parish within the scope of grants of authority provided in this Section, and when so acting, the parish shall be presumed to be acting in furtherance of state policy.

E.(1) Any agreement entered into pursuant to this Section shall be limited in duration to a period not to exceed forty years, including any renewals thereof, and shall be considered a real right. Additionally, any asset of any party to any agreement authorized under this Section shall, upon the termination of the agreement, be transferred without costs other than nominal charges, free and clear of any encumbrance, to the parish. The provisions of this Subsection shall not apply to intellectual property or patents held by any entity participating in any agreement created pursuant to this Section unless expressly provided for in writing as part of the agreement.

(2) Any profits or other funds received by the governing authority of the parish pursuant to any contract or agreement entered into in accordance with the provisions of this Section shall be applied or used as follows:

(a) To the satisfaction of any obligations incurred by the governing body pursuant to the terms and conditions of any contract or agreement entered into pursuant to this Section.

(b) To the operation and maintenance of any sewerage and water system or pollution control facility within the jurisdiction of the governing body.

(c) To the retirement of any debt associated with any such systems or facilities, including but not limited to bonded indebtedness.

(d) Any excess funds remaining after the satisfaction of any and all obligations provided in this Paragraph may be used only for a public purpose specifically approved by a vote of the electorate.

F. For the purposes of this Section "sewerage facility" shall mean all systems, technologies, physical structures, buildings, and appurtenances for the collection, transmission, treatment, discharge, or distribution of nonpotable water, wastewater, treated wastewater, sewage, bio-solids, or reclaimed water.

G. The provisions of this Section shall be in addition to any power or authority granted to the parish by law, including but not limited to R.S. 33:4169(D), (E)(1) and (2), and (F). Furthermore, nothing contained in this Section shall be interpreted or construed to prevent any political subdivision otherwise empowered from exercising any power or authority granted at any time prior to or during either the design or construction phase of any facility described in this Section. Nor shall any thing in this Section be interpreted or construed to prevent a party involved in the design or construction of any such facility from subsequently engaging in the operation or maintenance of the completed facility pursuant to a separate contractual agreement.

Acts 2006, No. 781, §1.



RS 33:9601 - Redesignated as R.S. 13:5971 pursuant to Acts 2011, No. 248, §3.

CHAPTER 43. JUDICIAL ADMINISTRATIVE DISTRICTS

(REDESIGNATED AS CHAPTER 41 OF TITLE 13)

§9601. Redesignated as R.S. 13:5971 pursuant to Acts 2011, No. 248, §3.



RS 33:9602 - Redesignated as R.S. 13:5972 pursuant to Acts 2011, No. 248, §3.

§9602. Redesignated as R.S. 13:5972 pursuant to Acts 2011, No. 248, §3.



RS 33:9603 - Redesignated as R.S. 13:5973 pursuant to Acts 2011, No. 248, §3.

§9603. Redesignated as R.S. 13:5973 pursuant to Acts 2011, No. 248, §3.



RS 33:9604 - Redesignated as R.S. 13:5974 pursuant to Acts 2011, No. 248, §3.

§9604. Redesignated as R.S. 13:5974 pursuant to Acts 2011, No. 248, §3.



RS 33:9605 - Redesignated as R.S. 13:5975 pursuant to Acts 2011, No. 248, §3.

§9605. Redesignated as R.S. 13:5975 pursuant to Acts 2011, No. 248, §3.



RS 33:9611 - Application and purpose

CHAPTER 44. ETHICS ADMINISTRATION; LOCAL ENTITIES

§9611. Application and purpose

A.(1) This Chapter applies to the city of New Orleans and the parishes of East Baton Rouge and Jefferson.

(2) "Local governmental subdivision" or "municipality", as used in this Chapter, means municipalities and parishes to which the Chapter is applicable.

B. The proper operation of democratic government requires that elected officials and public employees be accountable for their actions, that governmental decisions are made in a transparent manner subject to complete ethical and operational review, that public office and employment serve the highest standards of honesty and competence, and that there be public confidence in the integrity of government. The purpose of this Chapter is to serve these objectives by empowering the applicable municipalities and public officials and employees thereof to implement and enforce vigorous ethical standards and codes of conduct, and to that end these provisions are to be liberally construed in support of the purposes for which this Chapter is enacted.

Acts 2008, 1st Ex. Sess., No. 18, §1, eff. April 26, 2008; Acts 2010, No. 98, §1, eff. June 1, 2010; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:9612 - Local ethics entities

§9612. Local ethics entities

A local governmental subdivision that is authorized by its home rule charter, by statute, or by ordinance to create local ethics entities, including but not limited to an ethics review board or office of inspector general, or both, may designate the local ethics entity, ethics review board, or office of inspector general as a law enforcement agency and may thereby confer upon the local ethics entity, ethics review board, or office of inspector general all investigative powers and privileges appurtenant to a law enforcement agency under state law, which shall include access to computer systems, information maintained for the use of law enforcement personnel, and any information contained in the criminal history record and identification file of the Louisiana Bureau of Criminal Identification and Information.

Acts 2008, 1st Ex. Sess., No. 18, §1, eff. April 26, 2008; Acts 2010, No. 98, §1, eff. June 1, 2010.



RS 33:9612.1 - Local codes of conduct or ethics ordinances

§9612.1. Local codes of conduct or ethics ordinances

A. The governing authority of a local governmental subdivision may adopt and enforce local codes of conduct or ethics ordinances. Any such code or ordinance may regulate the same or similar activity as regulated by the provisions of the Code of Governmental Ethics, R.S. 42:1101 et seq., subject to the provisions of this Section.

B. The adoption and enforcement of any such code or ordinance shall not preempt, perempt, or otherwise preclude the enforcement of the Code of Governmental Ethics, R.S. 42:1101 et seq., by the Board of Ethics nor preclude the Board of Ethics from having exclusive jurisdiction over the enforcement of the Code of Governmental Ethics, R.S. 42:1101 et seq.

C. The adoption and enforcement of any such code or ordinance shall neither abridge nor abrogate any requirements of R.S. 42:1161.

Acts 2011, No. 37, §1.



RS 33:9613 - Investigative powers

§9613. Investigative powers

A.(1) A local ethics entity, ethics review board, or office of inspector general may make investigations and examinations, within or outside of the state of Louisiana as each deems necessary, in order to carry out the duties of its mandate under law, and may gather evidence in any matter in any legally appropriate manner.

(2) In the performance of its duties, a local ethics entity, ethics review board, or office of the inspector general may administer oaths and take the testimony of those sworn.

(3) In the performance of its duties, a local ethics entity, ethics review board, or office of the inspector general may compel the attendance of witnesses to be deposed under oath or the production of public and private records by issuing a subpoena. Except as provided in Paragraph (4) of this Subsection, such a subpoena or subpoena duces tecum shall be issued only upon approval of a judge of the district court of the parish in which a local ethics entity, ethics review board, or office of inspector general is domiciled upon application in writing by such entity, board, or office. The judge shall issue a written decision within seventy-two hours after receipt of such application. Any subpoena for production of private records shall be in compliance with all applicable constitutionally established rights and processes. Any request for financial records in the possession or under the control of a bank pursuant to this Chapter is subject to and shall comply with the requirements and procedures of R.S. 6:333. The subpoena may be served by certified mail, return receipt requested, at the addressee's residence or business address, or by representatives appointed by the local ethics entity, ethics review board, or office of inspector general, or may be directed for service to the office of the municipal police. If a person refuses to obey a subpoena issued by the local ethics entity, ethics review board, or office of inspector general, the district court of the parish in which the local ethics entity, ethics review board, or office of inspector general is domiciled may issue an order to the person requiring the person to appear before the court to show cause why an order shall not be issued ordering such person to obey the subpoena.

(4)(a) In the performance of its duties, a local office of inspector general in the city of New Orleans or parish of Jefferson may issue an administrative subpoena duces tecum to require the production of books, records, documents, or other evidence deemed relevant or material to an investigation, audit, or inspection. The subpoena duces tecum shall be issued only in furtherance of the authority provided by local ordinance and by Subsections D and E of this Section and shall comply with all applicable constitutionally established rights and processes.

(b) The subpoena duces tecum may be served by certified mail, return receipt requested, at the addressee's residence or business address.

(c) The entity receiving the subpoena duces tecum may file a motion with the district court of the parish in which the office of inspector general is domiciled to amend or quash the subpoena. The motion shall be filed any time before the date for attendance or compulsion specified in the subpoena or within twenty days after the subpoena duces tecum has been served, whichever is earlier. In no event shall any penalty attach to the recipient of such an administrative subpoena duces tecum for failure to respond without an order from the district court of the parish in which the office of inspector general is domiciled.

(d) If the subpoena duces tecum is not quashed and is not complied with by the date for production of documents, the office of the inspector general may apply to the district court of the parish in which the office of inspector general is domiciled for an order compelling compliance with the subpoena. Any person failing to comply with the order compelling compliance shall be adjudged in contempt of court.

B. Any costs and attorney's fees incurred by the local ethics entity, ethics review board, or office of inspector general may be taxed against the person who failed or refused to comply with the terms of the subpoena.

C. When the local ethics entity, ethics review board, or office of inspector general issuing the subpoena has reason to believe that a person may attempt to conceal or destroy materials essential to an investigation, examination, audit, inspection, or performance review, the local ethics entity, ethics review board, or office of inspector general may apply by verified petition to the district court of the parish in which the person resides or is found or has a principal place of business or in which the materials may be found for an order protecting the materials from concealment or destruction. The court may order and fix the amount of a bond to be posted and conditioned upon compliance with the terms of the subpoena. The order shall be directed to the person upon whom the subpoena will be served and to any other person necessary to protect the materials from concealment or destruction.

D.(1) A local ethics entity, ethics review board, or office of inspector general shall have the authority to examine, review, audit, inspect, and investigate the records, books, reports, documents, papers, correspondence, accounts, audits, inspections, reviews, recommendations, plans, films, tapes, pictures, computer hard drives, software data, hardware data, e-mails, instant messages, text messages, and any other data and material relevant to any matter under audit, investigation, inspection, or performance review of all entities of the local governmental subdivision or entities receiving funds through or for the benefit of the local governmental subdivision.

(2) For the purposes of this Section, these entities shall include but not be limited to every local governmental subdivision officer, employee, elected official, department, agency, board, commission, public benefit corporation, quasi public agency or body, contractor, subcontractor, licensee of the local governmental subdivision, and every applicant for certification of eligibility for a municipal contract or program.

(3) These entities shall also include all local governmental subdivision governing authorities, all districts, boards, and commissions created by local governmental subdivision governing authorities either independently or in conjunction with other units of government, and all independently elected parish public officials whose offices receive funds from the municipality.

E. For the purposes of this Section, a quasi public agency or body shall be defined as:

(1) An organization, either not-for-profit or for profit, that is a component unit of local government established to perform a public purpose, and created by the state of Louisiana or any political subdivision or agency thereof or any special district or authority operating within the municipality.

(2) An organization, either not-for-profit or for profit, that is a component unit of a local governmental subdivision reporting entity, as defined under generally accepted accounting principles.

(3) An organization, either not-for-profit or for profit, created to perform a public purpose and having one or more of the following characteristics:

(a) The governing body is elected by the general public.

(b) A majority of the governing body is appointed by or authorized to be appointed by a governmental entity or individual governmental official as a part of their official duties.

(c) The entity is the recipient of proceeds of an ad valorem tax or general sales tax levied specifically for its operations.

(d) The entity is able to directly issue debt, the interest on which is exempt from federal taxation.

(e) The entity can be dissolved unilaterally by a governmental entity and its net assets assumed without compensation by that governmental entity.

(4) Any not-for-profit organization operating within the municipality which receives or expends in excess of twenty-five thousand dollars in local assistance in any fiscal year. Assistance includes grants, loans, awards, transfer of property, and direct appropriations of local public funds.

(5) Any organization, either not-for-profit or for profit, operating within the local governmental subdivision which is subject to the Open Meetings Law and derives a portion of its income from payments received from any local governmental subdivision agency or body.

F. Nothing in R.S. 42:61 et seq. shall be construed to prohibit local ethics entity attorneys, ethics review board attorneys, or office of inspector general attorneys from also holding the position of assistant United States attorney, assistant attorney general, or assistant district attorney when so designated for cooperative efforts in criminal prosecutions and without additional compensation.

G. A local ethics entity, ethics review board, or office of inspector general may employ its own legal counsel. A local ethics entity or ethics review board may also employ, contract with, or accept the assistance of other legal counsel in the conduct of a civil or criminal case.

Acts 2008, 1st Ex. Sess., No. 18, §1, eff. April 26, 2008; Acts 2010, No. 98, §1, eff. June 1, 2010; Acts 2012, No. 838, §1, eff. June 14, 2012.



RS 33:9614 - Confidentiality of certain records

§9614. Confidentiality of certain records

A. A local ethics entity, including an ethics review board, shall maintain the confidentiality of records gathered and proceedings conducted during its preliminary investigation of any matters within its jurisdiction. The local ethics entity or ethics review board shall maintain the confidentiality of records submitted to any law enforcement or regulatory agency for further investigation or for criminal or civil prosecution until such investigation or prosecution has been completed or becomes inactive. If the local ethics entity decides to issue a report or to file charges after a preliminary investigation, all subsequent records and proceedings in connection with the matter are subject to public review and scrutiny, except as otherwise provided by law.

B. Any material, records, data, and information compiled by an office of inspector general in an investigation, examination, audit, inspection, or performance review under this Chapter is confidential and privileged and not subject to R.S. 44:1 et seq., until the investigation, examination, audit, inspection, or performance review is complete. The investigation, examination, audit, inspection, or performance review is not deemed complete if the office of inspector general has submitted material, records, data, and information from or the results of such investigation, examination, audit, inspection, or performance review to any other law enforcement or regulatory agency for further investigation or for the filing of criminal or civil prosecution, and if such investigation or prosecution has not been completed or become inactive.

C. Except for the completed reports, findings, advisories, letters, and recommendations of investigations, audits, inspections, performance reviews, qualitative assurance reviews, peer reviews, annual operating budgets, and annual office reports, the records prepared or obtained by the ethics entity, ethics review board, or office of inspector general shall be deemed confidential and privileged and protected from disclosure pursuant to R.S. 44:3. In order to maintain the confidentiality of such materials, the ethics entity, ethics review board, or office of inspector general may meet and make decisions in executive session. No privilege established by law shall be deemed waived on any record obtained by the ethics entity, ethics review board, or office of inspector general in connection with the performance of duties established by this Chapter. Any record or information obtained by the ethics entity, ethics review board, or office of inspector general which is confidential or privileged pursuant to any other provision of law shall remain confidential or privileged, and it shall be a misdemeanor punishable by a fine of not more than two thousand dollars or imprisonment for not more than one year, or both, for the ethics entity, ethics review board, or office of inspector general or any designated staff member or any other public official, corporation, or individual to make public any such information or record.

D. The provisions of this Section shall not prevent access during the course of an inspector general investigation to public records that are not otherwise privileged or confidential. The custodian of any public record shall provide such record to any person having the right to examine public records. If the only copy of such public record is in the hands of the inspector general, the custodian of that record shall so certify, and the requestor may examine and copy the record at the office of the inspector general.

E. Notwithstanding Subsections B and C of this Section, the legislative auditor shall have the authority to examine, audit, inspect or copy all records compiled, prepared or obtained by the ethics entity, ethics review board or office of inspector general, including but not limited to all books, accounts, papers, documents, records, files, instruments, films, tapes, and any other forms of recordation, including but not limited to computers and recording devices, whether confidential, privileged or otherwise. However, the legislative auditor shall comply with all restrictions imposed by law on documents, data, or information deemed confidential and privileged by law and furnished to the legislative auditor.

Acts 2008, 1st Ex. Sess., No. 18, §1, eff. April 26, 2008; Acts 2010, No. 861, §15; Acts 2012, No. 838, §1, eff. June 14, 2012.



RS 33:9615 - Appeals

§9615. Appeals

A. Whenever action is taken against any public servant or person by an ethics review board, or when any public servant or person is aggrieved by any action taken by an ethics review board, such person may appeal to the court of appeal wherein the ethics review board is located if application to the ethics review board is made within thirty days after the decision of the ethics review board becomes final.

B. The terms "public servant" and "person" as used in this Section shall have the same meanings as in R.S. 42:1102.

Acts 2010, No. 302, §1.



RS 33:9651 - Parishwide economic development districts; continuation

CHAPTER 45. CONTINUATION OF ECONOMIC DEVELOPMENT DISTRICTS

§9651. Parishwide economic development districts; continuation

Any parishwide economic development district specifically created by law that is required to adopt a development plan within four years of the effective date of the law creating the district, shall continue to exist and function, notwithstanding that a development plan has not been finally adopted within the period set out in law, and notwithstanding any other law which provides that all power and authority of the district shall lapse, the district shall be dissolved, and all power and authority incident thereto shall become null and void as a matter of law.

Acts 2009, No. 486, §1, eff. July 10, 2009.



RS 33:9661 - Purpose

CHAPTER 46. LOBBYING LOCAL GOVERNMENT

§9661. Purpose

The legislature declares that the operation of open and responsible government requires that the fullest opportunity be afforded to the people to petition their government for the redress of grievances and to express freely their opinions on actions of local government. To preserve and maintain the integrity of local government action, the legislature also declares it is necessary that the identity of persons who attempt to influence actions of local government and certain expenditures by those persons be publicly disclosed.

Acts 2010, No. 788, §2, eff. Jan. 1, 2011.



RS 33:9662 - Definitions

§9662. Definitions

When used in this Chapter:

(1) "Ethics board" means the ethics body which has jurisdiction over elected officials under Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950.

(2) "Local government action" means any act by a local government agency or official to effectuate the public powers, functions, and duties of a local government official or a local government agency, including but not limited to any act in the nature of policymaking, rulemaking, adjudication, licensing, regulation, or enforcement; relative to contracts, requests for proposals, development of specifications, or engaging another person to perform a governmental function; to adopt, repeal, increase, or decrease any fee imposed on the affairs, actions, or persons regulated by a local government agency; or to affect the passage, defeat, or implementation of any legislation.

(3) "Local government agency" or "agency" means any political subdivision, including any parish, municipality, school board, or special district, and any other unit of local government and any department, office, agency, board, commission, district, governing authority, committee, subcommittee, advisory board, task force, or other instrumentality of a political subdivision or other unit of local government. The terms "local government agency" or "agency" shall not include any entity which is an executive branch agency as defined in R.S. 49:72 or any unit of the legislative or judicial branch of state government.

(4) "Local government official" or "official" means an elected official, an appointed official, or an employee in a local government agency.

(5) "Expenditure" means the gift or payment of money or any thing of value for the purchase of food, drink, or refreshment for a local government official or for the spouse or minor child of a local government official for the purpose of lobbying or any gift or payment permitted by R.S. 42:1123(13) when the lobbyist or principal accounts, or would be expected to account, for the expenditure as an ordinary and necessary expense directly related to the active conduct of the lobbyist's, his employer's, or the principal's trade or business.

(6) "Lobbying" or "to lobby" means any direct act or communication with a local government official, the purpose of which is to aid in influencing a local government action.

(7) "Lobbyist" means any person who acts in a representative capacity and makes an expenditure in excess of five hundred dollars in the aggregate within the calendar year. However, "lobbyist" shall not mean any person who does not make any direct act or have any direct communication with a local governmental official for the purpose of influencing a local governmental action.

(8) "Person" means an individual, partnership, committee, association, corporation, and any other organization or group of persons.

Acts 2010, No. 788, §2, eff. Jan. 1, 2011.



RS 33:9663 - Persons to whom applicable; exceptions

§9663. Persons to whom applicable; exceptions

Except as otherwise provided in this Chapter relative to a principal or employer of a lobbyist, the provisions of this Chapter shall apply only to persons who are lobbyists as defined in R.S. 33:9662. An elected or appointed public official or any designee of such an official acting in the performance of his public duties shall not be considered to be a lobbyist as defined in this Chapter.

Acts 2010, No. 788, §2, eff. Jan. 1, 2011.



RS 33:9664 - Registration of lobbyists with the ethics board; compilation of information

§9664. Registration of lobbyists with the ethics board; compilation of information

A. Each lobbyist shall register with the ethics board as soon as possible after employment as a lobbyist or after the first action requiring his registration as a lobbyist, whichever occurs first, and in any event not later than five days after employment as a lobbyist or not later than five days after the first action requiring his registration as a lobbyist, whichever occurs first. He shall electronically file with the ethics board using forms provided by it, the following information:

(1) His name and business address.

(2) The name and address of each person by whom he is employed and, if different, whose interests he represents, including the business in which that person is engaged.

(3)(a) The name of each person by whom he is paid or is to be paid, the amount he is paid or is to be paid for the purpose of lobbying, and a characterization of such payment as paid, earned but not received, or prospective.

(b) Amounts required to be disclosed pursuant to this Paragraph shall be reported by category of value. The categories shall be:

(i) Category I, $24,999 or less.

(ii) Category II, $25,000-$49,999.

(iii) Category III, $50,000-$99,999.

(iv) Category IV, $100,000-$249,999.

(v) Category V, $250,000 or more.

(4)(a) An indication of potential subject matter about which he anticipates lobbying.

(b) Indication of potential subject matters shall be made by choosing from the following potential subject matter categories:

(i) Aerospace and space technology.

(ii) Agriculture: horticulture; livestock; poultry.

(iii) Agriculture: forestry; timber.

(iv) Alcohol and other beverages.

(v) Arts and entertainment.

(vi) Aquaculture and fisheries.

(vii) Business and private and commercial enterprises.

(viii) Banking, financial, and accounting.

(ix) Charities and social services, faith-based organizations, and community outreach.

(x) Computers, hardware, software, and intellectual property.

(xi) Construction, contracting, and real estate.

(xii) Educational services: colleges; technical schools; trade schools.

(xiii) Environmental quality, conservation, and wildlife preservation.

(xiv) Gaming.

(xv) Government: local; municipal; parish; state; federal.

(xvi) Health care: hospitals; nursing homes; elderly care; hospice.

(xvii) Health care: physicians; nurse practitioners; nurses.

(xviii) Health care: pharmaceutical and medical devices; research; development; sales.

(xix) Homeland security.

(xx) Hotels, restaurants, and tourism.

(xxi) Insurance.

(xxii) International trade.

(xxiii) Law and lawyers.

(xxiv) Manufacturing: oil and gas; mining; refining; production; chemical industry.

(xxv) Manufacturing: wholesale.

(xxvi) Military and veterans affairs.

(xxvii) Public safety, police, and fire.

(xxviii) Telecommunications.

(xxix) Tobacco industry.

(xxx) Transportation.

(xxxi) Unions, labor issues, and special advocacy groups.

(xxxii) Utilities: electric; gas; water; nuclear.

(c) The unintentional omission of a potential subject matter as provided in this Paragraph shall not be a violation of this Chapter.

(5)(a) The identity of each elected local government official or spouse of an elected local government official with whom he or his employer or principal has or has had in the preceding twelve months a business relationship.

(b) For the purposes of this Paragraph,"business relationship" means any transaction or activity that is conducted or undertaken for profit and which arises from a joint ownership interest, partnership, or common legal entity between a lobbyist or his employer or principal and an elected local government official or spouse of an elected local government official when the elected local government official or spouse of the elected local government official owns ten percent or more of such interest, partnership, or legal entity.

(6) One copy of a two-inch-by-two-inch recent photograph of the registrant made within the prior six months shall be filed with the initial registration form.

B. At the time of the initial registration of a lobbyist, the ethics board shall assign the lobbyist a registration number, which number shall be inscribed on the registration form. This number shall be inscribed on each supplemental registration form, renewal form, and expenditure report filed by the lobbyist.

C. A registration shall expire on December thirty-first of each year unless the lobbyist submits a renewal on forms provided by the ethics board along with the appropriate fee. The registrant may file his renewal any time from December first until January thirty-first. Failure to file the renewal form by January thirty-first each year shall cause the registration to expire retroactively as of December thirty-first of the preceding year.

D.(1)(a) Within ten days of termination of a registrant's employment or representation of any person, the registrant shall file a supplemental registration with the ethics board acknowledging the termination of his employment or representation.

(b) The registrant shall not be required to file a supplemental registration pursuant to Subparagraph (a) of this Paragraph if the termination of employment or representation occurs after December thirty-first and the lobbyist timely files his renewal form during the period provided in Subsection C of this Section and the renewal form accurately and completely lists the lobbyist's employment and representation as of the time the lobbyist files the renewal form.

(2) Each registrant who ceases activities requiring him to register shall file a supplemental registration with the ethics board acknowledging the termination of his lobbying activities.

(3) Each registrant who has terminated his registration must file disclosure reports for each reporting period during which he was registered.

E. The forms shall be published electronically by the ethics board. Registrations which have been filed shall be maintained by the ethics board and made available to the public via the Internet. The electronic filing by a lobbyist of any information required under this Section shall constitute a certification that the information is true and correct to the best of his knowledge, information, and belief and that no information required by this Chapter has been deliberately omitted.

F.(1) Whenever any information contained in his registration changes, or the lobbyist begins representing an additional person, a supplemental electronic registration shall be filed with the ethics board as soon as possible after such change occurs and in any event not later than five days after such change using forms provided by the ethics board.

(2) The lobbyist shall not be required to file a supplemental registration pursuant to Paragraph (1) of this Subsection if the lobbyist begins representing an additional person after December thirty-first and the lobbyist timely files his renewal form during the period provided in Subsection C of this Section and the renewal form accurately and completely lists the lobbyist's employment and representation as of the time the lobbyist files the renewal form.

G. Each lobbyist shall pay a fee of one hundred ten dollars with each registration and each renewal of registration form filed. No additional fee shall be paid for filing supplemental registration.

Acts 2010, No. 788, §2, eff. Jan. 1, 2011; Acts 2011, No. 190, §1, eff. Dec. 1, 2011; Acts 2016, No. 418, §2.



RS 33:9665 - Reports and statements under oath

§9665. Reports and statements under oath

A.(1) All reports, registrations, and statements required under this Chapter shall include a certification of accuracy by the person responsible for filing the report, registration, or statement that the information contained in the report, registration, or statement is true and correct to the best of his knowledge, information, and belief; that no reportable expenditures have been made that are not included therein as required by law; and that no information required by this Chapter has been deliberately omitted.

(2) Except as otherwise specifically provided in this Chapter, reports, registrations, and statements required under this Chapter shall be filed by mailing the documents through the United States Postal Service, delivering by hand or through a commercial delivery service, or by transmitting by facsimile or electronic transfer.

B. All reports, registrations, and forms filed with the ethics board shall be maintained as public records and shall be made available for public inspection. The ethics board may charge a reasonable amount for copies of such reports.

Acts 2010, No. 788, §2, eff. Jan. 1, 2011.



RS 33:9666 - Lobbyist expenditure reports

§9666. Lobbyist expenditure reports

A. Each lobbyist registered under the provisions of this Chapter shall file with the ethics board, in the manner prescribed by the ethics board by rule in accordance with the provisions of this Chapter, a report of all expenditures incurred for the purpose of lobbying.

B. A report shall be filed monthly. The report for each month shall be filed by the twenty-fifth day of the following month.

C.(1) The report shall be electronically filed using forms provided by the ethics board in a format suitable for use on the database required by R.S. 33:9667(4). The electronic filing by a lobbyist of any report required under this Section shall constitute a certification that the information contained in the report is true and correct to the best of his knowledge, information, and belief; that no reportable expenditures have been made that are not included therein as required by law; and that no information required by this Chapter has been deliberately omitted.

(2) A lobbyist shall retain records that document all reports made pursuant to this Chapter for no less than three years.

D.(1) Each report shall include the following:

(a) A listing of each subject matter lobbied during each reporting period pursuant to R.S. 33:9664(A)(4).

(b) The total of all expenditures made during each reporting period aggregated in the manner prescribed by the ethics board by rule.

(c) The aggregate total of expenditures attributable to an individual local government official during each reporting period, including the name of the local government official and his local government agency.

(d) The aggregate total of expenditures attributable to the spouse or minor child of a local government official during each reporting period. The name of the spouse or minor child shall not be included. The aggregate total of such expenditures shall be reported as follows:

"The aggregate total of expenditures attributable to the spouse of (insert name of local government official) was (insert aggregate total of expenditures).

The aggregate total of expenditures attributable to the minor child or children of (insert name of local government official) was (insert aggregate total of expenditures)."

(e) The aggregate total of expenditures for all reporting periods during the same calendar year, aggregated in the manner prescribed by the ethics board by rule.

(f) The aggregate total of all expenditures attributable to an individual local government official for all reporting periods during the same calendar year, including the name of the local government official and his local government agency.

(g) The aggregate total of all expenditures attributable to the spouse or minor child of a local government official for all reporting periods during the same calendar year. The name of the spouse or minor child shall not be included. The aggregate total of such expenditures shall be reported as follows:

"The aggregate total of expenditures attributable to the spouse of (insert name of local government official) for all reporting periods during the year was (insert aggregate total of expenditures).

The aggregate total of expenditures attributable to the minor child or children of (insert name of local government official) for all reporting periods during the year was (insert aggregate total of expenditures)."

(2) For the purposes of this Section, the aggregate amount or any per occasion amount attributable to a local government official or spouse or minor child of a local government official shall not include any expenditure which is otherwise required to be reported in Paragraph (E)(1) of this Section or which is exempt as provided in Paragraph (E)(2) or (3) of this Section.

E.(1) Each report shall include a statement of the expenditure for each reception, social gathering, or other function to which more than twenty-five local government officials are invited. Any report of such amount shall include the name of the group or groups invited and the date and location of the reception, social gathering, or other function.

(2) Any expenditure, as defined in this Chapter, for any reception or social gathering sponsored in whole or in part by a lobbyist, individually or on behalf of a principal he represents, held in conjunction with a meeting of a national or regional organization of local government officials shall be exempt from the provisions of this Chapter.

(3) Any expenditure for any meal or refreshment consumed by or offered to a local government official which is incidental to the local government official giving a speech, being a member of a panel, or otherwise being involved in an informational presentation to a group shall be exempt from the provisions of this Chapter.

F.(1)(a) Any expenditures by a lobbyist's principal or employer made in the presence of the lobbyist shall be reported by the lobbyist as provided in this Chapter.

(b) Any lobbyist's principal or employer who makes direct expenditures required to be reported pursuant to this Chapter shall timely furnish its lobbyist information about such expenditures as necessary for compliance with this Chapter. Such information shall be furnished to the lobbyist no later than two business days after the close of each reporting period.

(c) Any lobbyist's principal or employer who makes direct expenditures required to be reported pursuant to this Chapter who fails to provide its lobbyist the information regarding such expenditures as provided in Subparagraph (b) of this Paragraph shall be required to register as a lobbyist pursuant to this Chapter and shall be subject to penalties for violations of this Chapter.

(2)(a) Notwithstanding any provision of this Chapter to the contrary, a lobbyist's principal or employer may opt to file reports required by this Section in the manner prescribed by the ethics board by rule on behalf of all of the lobbyists who represent such principal's or employer's interests. If a lobbyist's principal or employer opts to file such reports, the principal or employer shall notify the ethics board no later than January thirty-first of each year, and such option shall be effective for the reporting of all expenditures made during that calendar year. The notification shall include a listing of all persons on whose behalf the lobbyist's principal or employer is filing the reports required by this Section.

(b) Any lobbyist whose principal or employer opts pursuant to this Paragraph to file the reports required by this Section shall timely furnish its principal or employer all information about expenditures as necessary for compliance with this Chapter. Such information shall be furnished to the principal or employer no later than two business days after the close of each reporting period.

(c) Any lobbyist's principal or employer who opts pursuant to this Paragraph to file the reports required by this Section who fails to file or timely file such reports shall be liable for and subject to any applicable late fees or penalties, or both, for violations of this Chapter.

Acts 2010, No. 788, §2, eff. Jan. 1, 2011.



RS 33:9667 - Administration

§9667. Administration

The ethics board, in performance of its duties under this Chapter, shall:

(1) Register lobbyists and assign lobbyist registration numbers as required by this Chapter.

(2) Issue to each registered lobbyist at the time of initial registration a copy of this Chapter and any rules adopted pursuant to this Chapter.

(3) Promulgate all rules and forms necessary for the implementation and administration of this Chapter, including but not limited to rules and forms to prescribe the level of organizational unit or units of a local government agency for which expenditures required to be reported pursuant to this Chapter shall be aggregated.

(4) Establish and maintain access to a searchable, electronic database available to the public via the Internet.

Acts 2010, No. 788, §2, eff. Jan. 1, 2011.



RS 33:9668 - Enforcement

§9668. Enforcement

A. The ethics board shall be responsible for the enforcement of provisions of this Chapter. The provisions of Part III of Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950, shall be applicable to enforcement of this Chapter.

B. No action to enforce any provision of this Chapter shall be commenced after expiration of two years after the occurrence of the alleged violation.

C. The ethics board shall have the authority to impose and collect penalties in accordance with the provisions of Part III of Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950, for a violation of this Chapter. In addition, for recurring or egregious violations of this Chapter, the ethics board may censure any person found guilty of such violation by the ethics board and prohibit such person from lobbying for not less than thirty days and not more than one year.

D. In addition to any other applicable penalties:

(1) Any person required to register and who fails to timely register and any person who fails to timely file any report required by this Chapter shall be assessed, pursuant to R.S. 42:1157, a late fee of fifty dollars per day.

(2) Any person whose registration or report is filed eleven or more days after the day on which it was due shall be assessed, in addition to any late fees pursuant to this Section, after a hearing by the ethics board, a civil penalty not to exceed ten thousand dollars.

(3) If the board determines that a person has filed a registration or report required by this Chapter that is inaccurate or incomplete, the board shall mail by certified mail a notice of delinquency informing the person that the inaccuracy must be corrected or the missing information must be provided no later than fourteen business days after receipt of the notice of delinquency. The notice of delinquency shall include the deadline for correcting the inaccuracy or providing the missing information. If the person corrects the inaccuracy or provides the missing information prior to the deadline contained in the notice of delinquency, no penalties shall be assessed against the person.

(4) Whoever fails to correct the inaccuracy or provide the missing information by the deadline included in the notice of delinquency shall be subject to penalties as provided by law.

(5) Any person, who with knowledge of its falsity, files a registration or report as required in this Chapter that contains a false statement or false representation of a material fact, shall be subject to the assessment of the civil penalties provided in Part III of Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950, and the findings of the board relative to such filing shall be referred by the board to the appropriate district attorney for prosecution pursuant to R.S. 14:133.

Acts 2010, No. 788, §2, eff. Jan. 1, 2011.



RS 33:9669 - Prohibited conduct; additional remedies; contract defeat or voidability

§9669. Prohibited conduct; additional remedies; contract defeat or voidability

A. No person shall enter into a contract to act in a representative capacity for the purpose of lobbying and fail to register or fail to file a supplemental registration providing the name and address of the person by whom he is employed or engaged and, if different, whose interests he represents pursuant to such contract as required by this Chapter.

B. Any person who violates the provisions of Subsection A of this Section shall have engaged in a misrepresentation sufficient to defeat or void the contract such person entered into to act in a representative capacity for the purpose of lobbying. Any effort to register or to file a supplemental registration after any remedy or relief relative to such a violation is sought pursuant to any provision of law shall not be sufficient to reverse the misrepresentation.

C. The board shall afford any person accused of violating Subsection A of this Section a hearing in accordance with the provisions of Part III of Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950. If the board finds that a person violated the provisions of Subsection A of this Section, the board shall order that the contract entered into for the purpose of lobbying by such person is void and the provisions thereof unenforceable.

D. The provisions of this Section shall be in addition to any other applicable penalties or any other remedy or relief provided by law.

Acts 2010, No. 788, §2, eff. Jan. 1, 2011.



RS 33:9681 - Unfair acts or practices by political subdivisions

CHAPTER 47. MISCELLANEOUS

§9681. Unfair acts or practices by political subdivisions

A. No political subdivision shall charge or impose a tax upon any person or legal entity, the sole basis of which is the fact that the person or legal entity is domiciled, registered, or organized outside of the jurisdiction of that political subdivision.

B. No political subdivision shall charge or impose a fee for the general use of the public streets of the political subdivision upon any person or legal entity which is domiciled, registered, or organized outside of the jurisdiction of that political subdivision, which such fee is not charged or imposed upon the persons or legal entities which are domiciled, residing, registered, organized, or doing business within the jurisdiction of that political subdivision.

C.(1) Whenever the attorney general has reason to believe that any political subdivision is using, or is about to use any method or practice prohibited by this Section, he may bring an action for injunctive relief in the name of the state against such political subdivision in district court.

(2) The district court is authorized to issue temporary restraining orders or preliminary and permanent injunctions to restrain and enjoin violations of this Section.

(3) In addition, the attorney general may request and the court may award the following:

(a) Restitution for the aggrieved person or legal entity in an amount equivalent to the overcharging, plus interest.

(b) Costs incurred by the attorney general's office in pursuing the matter.

D. The provisions of this Section shall not be applicable to the town of Grand Isle in Jefferson Parish or the town of Lake Arthur in Jefferson Davis Parish.

Acts 2010, No. 639, §1.



RS 33:9682 - Political subdivisions; voluntary prayer

§9682. Political subdivisions; voluntary prayer

A. A political subdivision may open proceedings with a voluntary prayer. However, no official or standard prayer shall be prescribed by the political subdivision.

B. This Section is intended to reflect the tradition and practice of ceremonial invocations that are meant to lend gravity to a public occasion.

C. Nothing in this Section shall be construed to limit or restrict the rights of any individual who voluntarily chooses to pray at the opening of proceedings as it relates to the individual's right of freedom of speech or right of the free exercise of religion as guaranteed pursuant to the First Amendment of the Constitution of the United States.

Acts 2016, No. 575, §1.



RS 33:9701 - Ensuring access to emergency services for victims of domestic abuse and other crimes; parishes and municipalities; prohibited ordinances

CHAPTER 48. ENSURING ACCESS TO EMERGENCY SERVICES FOR

VICTIMS OF DOMESTIC ABUSE AND OTHER CRIMES

§9701. Ensuring access to emergency services for victims of domestic abuse and other crimes; parishes and municipalities; prohibited ordinances

A. This Chapter shall be known and may be cited as the "Ensuring Access to Emergency Services for Victims of Domestic Abuse and other Crimes Act".

B.(1) The legislature hereby finds and declares that an increasing number of citizens of the state of Louisiana are becoming victims of crime, particularly domestic abuse, and that the trauma of repeated victimization can produce family disharmony, promote a pattern of escalating violence, and create an emotional atmosphere that is not conducive to healthy living.

(2) The legislature also finds that it is necessary to support the efforts of crime victims in seeking the assistance of law enforcement and other emergency officials so that crime victims do not refrain from contacting such officials due to the fear of retaliation, including financial penalties and the loss of accessible housing.

(3) The legislature finds it necessary to prohibit parishes and municipalities in the state from enacting ordinances that discourage crime victims from contacting law enforcement or other emergency officials for needed assistance.

C. As used in this Section, the following words and phrases shall have the meaning ascribed to them in this Subsection, except as otherwise may be provided or unless a different meaning is plainly required by the context:

(1) "Crime" means an act or omission to act as provided in R.S. 46:1805.

(2) "Domestic abuse" has the same meaning as provided in R.S. 46:2132.

(3) "Penalty" means a charge, fine, fee, or other monetary assessment.

D. Notwithstanding any other provision of law to the contrary, no parish or municipality shall enact any ordinance that imposes a penalty on any person for contacting law enforcement or other emergency officials to request assistance with an incident involving domestic abuse or any other crime in which such person, or other persons, suffered a property loss, personal injury, or death or had a reasonable belief that assistance was needed in order to prevent property loss, personal injury, or death.

E. Notwithstanding any other provision of law to the contrary, no parish or municipality shall enact any ordinance that imposes a penalty on any property owner of a leased premise if a tenant of the property owner, or someone acting on behalf of the tenant, contacts law enforcement or other emergency officials to request assistance at such leased premise with an incident involving domestic abuse or any other crime in which such tenant, or other persons, suffered a property loss, personal injury, or death or had a reasonable belief that assistance was needed in order to prevent property loss, personal injury, or death.

F. Notwithstanding any other provision of law to the contrary, no parish or municipality shall adopt any ordinance that authorizes the eviction of a tenant by a property owner of a leased premise or the termination or suspension of a rental agreement signed by a tenant as result of such tenant, or persons acting on behalf of such tenant, contacting law enforcement or other emergency officials to request assistance at such leased premise with an incident involving domestic abuse or any other crime in which such tenant, or other persons, suffered a property loss, personal injury, or death or had a reasonable belief that assistance was needed in order to prevent property loss, personal injury, or death.

G. If a parish or municipality takes action against any person pursuant to an ordinance enacted in violation of this Section, such person may bring a civil action and seek an order from a court of competent jurisdiction for any of the following remedies:

(1) An order requiring the parish or municipality to cease and desist the unlawful action.

(2) Payment of compensatory damages, provided that such person shall make a reasonable effort to mitigate any damages.

(3) Payment of court costs.

(4) Other equitable relief.

Acts 2015, No. 353, §1, eff. June 29, 2015.

NOTE: See Acts 2015, No. 353, §2, regarding effect of this Section on ordinances adopted prior to June 29, 2015.






TITLE 34 - Navigation and Shipping

RS 34:1 - Continuation; qualifications; appointments; terms; vacancies

TITLE 34

NAVIGATION AND SHIPPING

CHAPTER 1. PORTS AND HARBORS

PART I. BOARD OF COMMISSIONERS OF THE

PORT OF NEW ORLEANS

SUBPART A. ESTABLISHMENT AND ORGANIZATION

§1. Continuation; qualifications; appointments; terms; vacancies

A. Membership; qualifications; vacancies.

(1) The Board of Commissioners of the Port of New Orleans, hereinafter referred to as "the board" is continued. The number of members comprising the board shall be seven, who shall be qualified voters, four of whom shall each have his principal place of business in the parish of Orleans, two of whom shall each have his principal place of business in the parish of Jefferson, and one of whom shall have his principal place of business in the parish of St. Bernard. The four members from the parish of Orleans shall fill the positions on the board to be designated as Positions D, E, F, and G; the two members from the parish of Jefferson shall fill the positions on the board to be designated as Positions A and C; and the member from the parish of St. Bernard shall fill the position on the board to be designated as Position B.

(2) On or after October 1, 1976, vacancies occurring because of expiration of term and the two additional memberships created by this Act* shall be filled in such manner that the first such vacancy occurring shall be filled by a member who shall hold Position A, and each such subsequent vacancy shall be filled in sequence by members holding Positions B, C, D, E, F, and G, respectively. Any vacancy occurring prior to October 1, 1976, shall be filled in the same manner in which the position was initially filled.

(3) All members shall be experienced in the commerce or industry, or both, of the port area, and shall otherwise possess the qualifications prescribed by law. Notwithstanding any prohibition contained in Part II of Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950, individuals employed in the maritime industry may serve as members hereunder. The present members, seven in number, shall continue to serve on the board for the duration of their respective terms.

(4) Any vacancy in the membership of the board shall be filled by the governor from among the nominees selected as provided in this Section, within fifteen days after the governor receives their names.

B. Nominating agencies.

(1) For the purpose of selecting nominees for the four members, each of whom shall be appointed by the governor from the nominees selected by the Orleans Parish nominating organization, the following nominating agencies shall constitute and shall be designated as the Orleans Parish nominating organization:

(a) New Orleans Chamber of Commerce

(b) New Orleans Board of Trade, Ltd.

(c) New Orleans Steamship Association

(d) International Freight Forwarders and Customs Brokers Association of New Orleans, Inc.

(e) Maritime Trade's Council of Greater New Orleans and Vicinity

(f) Metropolitan Area Committee

(g) Louisiana Farm Bureau

(h) Urban League of Greater New Orleans

(i) Dillard University

(j) Xavier University

(k) World Trade Center

(l) Greater New Orleans Barge Fleeting Association

(m) Propeller Club of the United States

(n) The Greater New Orleans AFL-CIO

(2) For the purpose of selecting nominees for the two members, each of whom shall be appointed by the governor from the nominees selected by the Jefferson Parish nominating organization, the following nominating agencies shall constitute and shall be designated as the Jefferson Parish nominating organization:

(a) Harvey Canal Industrial Association.

(b) East Bank Council of the Jefferson Chamber of Commerce.

(c) West Bank Council of the Jefferson Chamber of Commerce.

(d) Maritime Trade's Council of Greater New Orleans and Vicinity.

(e) Louisiana Farm Bureau.

(f) Greater New Orleans AFL-CIO.

(g) Jefferson Business Council.

(3) For the purpose of selecting nominees for the member to be appointed by the governor from the nominees selected by the St. Bernard Parish nominating organization, the following agencies shall constitute and shall be designated as the St. Bernard Parish nominating organization:

(a) St. Bernard Chamber of Commerce.

(b) St. Bernard Port, Harbor and Terminal District.

(c) Maritime Trade's Council of Greater New Orleans and Vicinity.

(d) Louisiana Farm Bureau.

C. Nominating Councils; selection of nominees. Each nominating organization shall have a nominating council on which shall be seated the presidents or recognized heads of the nominating agencies of that nominating organization, as enumerated in Subsections (B)(1), (2) and (3), respectively, of this Section. Nominees to the governor for appointment to the board shall be selected by the nominating council of the appropriate nominating organization from among those named by the nominating agencies of said nominating organization as required by this Section.

D. Notice of vacancy. Within ten days after the occurrence of a vacancy on the board for any cause, the president or other presiding officer of the board shall send notice of the vacancy by registered or certified United States mail to each appropriate nominating agency.

E. Nominees submitted by nominating organizations.

(1) Within ten days after notification of a vacancy or vacancies in Position D, E, F, or G, the first listed nominating agency of the Orleans Parish Nominating Organization shall submit in writing to the members of its nominating council the names of two persons having the qualifications set forth in this Section as nominees for each such vacancy or vacancies. Thereafter, the remaining nominating agencies of the Orleans Parish nominating organization, in the order in which they are listed in Subsection (B)(1) of this Section and within intervals of five days each, shall consecutively submit in like manner, the names of two nominees for each such vacancy.

(2) Within ten days after notification of a vacancy or vacancies in Position A or C, the first listed nominating agency of Jefferson Parish Nominating Organization shall submit in writing to the members of its nominating council the names of two persons having the qualifications set forth in this Section as nominees for each such vacancy or vacancies. Thereafter, the remaining nominating agencies of that nominating organization, in the order in which they are listed in Subsection (B)(2) of this Section and within intervals of five days each, shall consecutively submit in like manner, the names of two nominees for each such vacancy.

(3) Within ten days after notification of a vacancy in Position B, the first listed nominating agency of St. Bernard Parish Nominating Organization shall submit in writing to the members of its nominating council the name of one person having the qualifications set forth in this Section as nominee for such vacancy. Thereafter, the remaining nominating agencies of that nominating organization, in the order in which they are listed in Subsection (B)(3) of this Section and within intervals of five days each, shall consecutively submit in like manner, the name of one nominee for such vacancy.

(4) No person shall be eligible for nomination if he has been previously nominated by another nominating agency. In all cases, signed copies of the communications to the appropriate nominating council transmitting the names of the nominees shall be sent to the governing bodies of the other nominating agencies.

F. Certification to governor.

(1) As soon as the names of the nominees for Position D, E, F, or G as selected by the appropriate nominating agencies have been received, or in any event within ten days after the last delay for the submission of the names of nominees for Position D, E, F, or G has expired, the Orleans Parish Nominating Council, at a meeting convened on the written call of any member thereof, shall certify to the governor for each such vacancy then existing the names of three nominees from among the nominees whose names have been submitted to it by the nominating agencies of the Orleans Parish Nominating Organization, and from among the nominees thus certified the governor shall make an appointment or appointments to fill each such vacancy.

(2) As soon as the names of the nominees for Position A or C as selected by the appropriate nominating agencies have been received, or in any event within ten days after the last delay for the submission of the names of nominees for Position A or C has expired, the Jefferson Parish Nominating Council, at a meeting convened on the written call of any member thereof, shall certify to the governor for each such vacancy then existing the names of three nominees from among the nominees whose names have been submitted to it by the nominating agencies of the Jefferson Parish Nominating Organization, and from among the nominees thus certified the governor shall make an appointment or appointments to fill each such vacancy.

(3) As soon as the names of the nominees for Position B as selected by the appropriate nominating agencies have been received, or in any event within ten days after the last delay for the submission of the names of nominees for Position B has expired, the St. Bernard Parish Nominating Council, at a meeting convened on the written call of any member thereof, shall certify to the governor for such vacancy then existing the names of three nominees from among the nominees whose names have been submitted to it by the nominating agencies of the St. Bernard Parish Nominating Organization, and from among the nominees thus certified the governor shall make an appointment or appointments to fill such vacancy.

G. Nominating agencies; identity. The nominating agencies listed in Subsections (B)(1), (2) and (3) of this Section shall be understood and construed to be the agencies presently existing and designated by the names listed in Subsections (B)(1), (2) and (3) or their respective legal successors.

H. Dissolution of nominating agencies; effect. If any of the nominating agencies listed in Subsections (B)(1), (2) and (3) of this Section ceases to exist or to function, without any legal successor, the nominees to be submitted to the appropriate nominating council as provided in Subsection E of this Section, shall be submitted by the nominating agencies of the appropriate nominating organization that continue to exist and function.

I. Minimum number of nominees. If the nominating agencies of the appropriate nominating organization submit fewer than three names of nominees to their nominating council for any vacancy for the purposes of Subsection F of this Section, that nominating council of the appropriate nominating organization shall supply the deficiency or deficiencies to enable it to certify to the governor the names of three nominees as required by Subsection F.

J. Delayed certification; appointment. If the appropriate nominating council fails to certify to the governor the names of three nominees, as required by Subsection F of this Section, within one hundred twenty days after the occurrence of a vacancy on the board, the governor shall forthwith make an appointment to fill the vacancy.

K. Term of appointment; filling unexpired term; reappointment. A person appointed to fill a vacancy that occurred other than by expiration of a term shall serve for the unexpired portion of the term. Otherwise, each member appointed to the board shall be appointed for a term of five years. No member of the board shall be eligible to succeed himself unless his immediately previous appointment was to serve for the unexpired portion of a term which had less than two years to run.

L. Service until successor qualified. Members shall continue to serve until their successors have been appointed and take office.

M. Incompatible offices. No member of the board shall hold any office in any political party or other political organization, nor shall he hold any public office or employment for compensation, existing under or created by the laws of the United States or the state of Louisiana, or existing under or created by the charter or ordinance of a municipality or subdivision of the state.

Amended by Acts 1976, No. 289, §1; Acts 1980, No. 272, §1; Acts 1985, No. 426, §1; Acts 1986, No. 142, §1; Acts 1992, No. 188, §1; Acts 1992, No. 1049, §1; Acts 1997, No. 1422, §1; Acts 2004, No. 83, §1, eff. May 28, 2004; Acts 2004, No. 91, §1, eff. May 28, 2004; Acts 2010, No. 681, §2.

*NOTE: AS APPEARS IN ACTS 1976, NO. 289, §1 AND ACTS 1985, NO. 426, §1.



RS 34:2 - Confirmation not required; removal; procedure

§2. Confirmation not required; removal; procedure

All appointments of members of the board shall be made by the governor as provided in this Subpart and without the need for confirmation by the Senate. No member thus appointed shall be removed except for cause on charges preferred against him in writing by the attorney general and after public hearing and proof of the sufficiency of the changes to justify his removal, before a commission of three disinterested citizens residing within the jurisdictional area of this port, one to be appointed by the governor, one to be appointed by the president of Tulane University of Louisiana, and one to be appointed by the president of Loyola University in New Orleans; however, any member so removed shall have the right to test in the courts the sufficiency of the charges and the evidence in support of the charges.

Amended by Acts 1976, No. 289, §1.



RS 34:3 - Officers of board; meetings

§3. Officers of board; meetings

The board of commissioners shall elect from its membership, a chairman, a vice chairman and a secretary-treasurer, whose duties shall be those usual to such officers. The board shall meet once a month in regular session. They shall meet in special sessions as often as the chairman of the board convenes them, or on written request of four members. Four members of the board shall constitute a quorum for the transaction of business. The board shall prescribe rules to govern its meetings, and shall keep suitable offices convenient to the business center of the city of New Orleans.

Amended by Acts 1976, No. 289, §1; Acts 1988, No. 265, §1.



RS 34:4 - Managerial powers

§4. Managerial powers

The board shall have the power to organize or reorganize the legal, executive, engineering, clerical, and other departments and forces of the board, and to fix the duties, powers, and compensation of all officers, agents, and employees in such departments and forces, subject, however, to such civil service requirements as are established by law. The board shall have the power to and may enter into employment contracts, for a term not to exceed three years, with those members of the board's full-time staff or new employees who will occupy unclassified positions; where such unclassified positions are established by and in accordance with applicable civil service regulations.

Amended by Acts 1976, No. 289, §1; Acts 1988, No. 265, §1.



RS 34:21 - Rights and powers of board in general

SUBPART B. RIGHTS AND POWERS

§21. Rights and powers of board in general

A.(1) The board of commissioners shall regulate the commerce and traffic of the port and harbor of New Orleans in such manner as may, in its judgment, be best for the maintenance and development thereof.

(2) However, such regulation of such commerce and traffic including international commerce in the parish of St. Bernard shall be governed by the provisions of R.S. 34:1701 et seq.

B. It shall be the duty of the board:

(1) To have charge of, and administer the public wharves, docks, sheds, and landings of the port of New Orleans which are owned and operated, or which may be purchased, acquired, or operated by the board.

(2) To construct new wharves and other structures when necessary.

(3) To erect sheds and other structures on such wharves and landings.

(4) To place and keep these wharves and landings, sheds, and other structures in good condition.

(5) To maintain proper depths of water at all such wharves and landings.

(6) To provide mechanical facilities for the use of such wharves, landings, sheds, and other structures.

(7) To provide light, water, police protection, and any other services for such wharves, landings, and sheds, as it may deem advisable.

(8) To finance, erect, and operate all basins, locks, canals, and warehouse elevators.

(9) To charge for the use of all facilities administered by it, and for all services rendered by it, such fees, rates, tariffs, or other charges as it may establish.

Acts 1992, No. 40, §1.



RS 34:22 - Construction of private wharves; consent of board; administration and maintenance

§22. Construction of private wharves; consent of board; administration and maintenance

Riparian owners of property within the limits of the port of New Orleans may, with the consent of the board of commissioners of the port, and in conformity to plans and specifications approved by the board, erect and maintain on the batture or banks owned by them, such wharves, buildings or improvements as may be required for the purposes of commerce, navigation, or other public purposes; but in all cases such wharves, buildings or improvements shall remain subject to the administration and control of the board of commissioners with respect to their maintenance and to the fees and charges to be exacted for their use by the public.



RS 34:23 - Acquisition of wharves and landings; expropriation

§23. Acquisition of wharves and landings; expropriation

The board of commissioners may acquire by purchase, or by expropriation in accordance with the expropriation laws, any property, wharves, or landings necessary for the benefit of the commerce of the port and harbor of New Orleans. But the board of commissioners may expropriate without compensation any private wharves, landings, buildings or other structures erected by riparian owners within the port limits of the port of New Orleans, whenever such wharves, landings, buildings or other structures have been erected by the riparian owners without first obtaining the consent of the board for the construction or erection of the same, and its approval of the plans and specifications for their construction or erection.



RS 34:24 - Statistical and financial reports

§24. Statistical and financial reports

A. The board of commissioners shall examine and investigate all questions relating to the interest and commerce of the port of New Orleans.

B.(1) On or before September 15 of each year, the board shall cause to be compiled and published an annual report, presenting in detail the operations of the board for the preceding fiscal year, ending June 30, and such other statistical and financial data as may be requisite to show the nature, extent and results of the operations of the board and of the several departments thereof; such report to be prepared according to generally accepted reporting and accounting principles.

(2) Copies of this report, verified by the oath of the chairman or vice chairman, and of the president and chief executive officer of the board, shall, within five days after the issuance thereof, be sent to the governor, to the legislative auditor, and to the state auditor, and unverified copies furnished to the daily newspapers of the city of New Orleans and of the city of Baton Rouge.

Acts 1988, No. 265, §1; Acts 2001, No. 1102, §7.



RS 34:25 - Ordinances of New Orleans; force and effect; enforcement of ordinances of board

§25. Ordinances of New Orleans; force and effect; enforcement of ordinances of board

A.(1) The ordinances of the city of New Orleans, applying to the wharves and landings and river front of the city of New Orleans in force on July 9, 1896, shall remain in full force and effect, except as amended by the Board of Commissioners of the Port of New Orleans.

(2) All ordinances passed by the board concerning the territory, jurisdiction, and control of the Port of New Orleans, and the proper conduct thereof, shall be enforceable by fine not to exceed five hundred dollars or imprisonment not to exceed six months in the parish jail, or both fine and imprisonment, in the discretion of the court.

B. The Board of Commissioners of the Port of New Orleans shall by proper ordinances make rules and regulations for the conduct, management, and control of the port, its commerce, traffic and navigation, the waters and landings within its territorial jurisdiction, the structures and other facilities under its administration, and for the government thereof, which may, in its judgment, be necessary or proper in the exercise of the powers now conferred upon it by the constitution and statutes of the state of Louisiana, and shall, from time to time, enlarge, modify, or change such rules and regulations in its discretion.

C. By such ordinances said board may, without limitation of such powers granted herein, adopt such rules and regulations with respect to:

(1) The safety and efficiency of port operations, the protection of property, life, and personal safety and welfare of its employees and of the public.

(2) The control, use, and protection of the landings, docks, wharves, warehouses, equipment, and other facilities and improvements and appurtenances thereto, under its administration.

(3) The navigation and use of the waters within its jurisdiction.

(4) The loading, unloading, transfer, or transshipment of cargoes from, to, or between all watercraft and other vehicles within its jurisdiction.

(5) The prevention of interference with and the obstruction of facilities and services necessary or related to the orderly and efficient handling of the commerce and traffic of the port.

(6) The protection, removal, and disposition of cargoes.

(7) Generally with respect to the safety and efficiency of the operations of the port.

D. Except as provided in R.S. 13:2571.1, the Criminal District Court for the parish of Orleans or the municipal or traffic court of the city of New Orleans shall have jurisdiction of the trial and punishment of all violations of the ordinances passed by the board committed within the parish of Orleans, except parking violations; and the district courts of the parishes within the limits of the Port of New Orleans shall have jurisdiction of the trial and punishment of all violations of such ordinances committed within their respective districts, except parking violations.

E. Through an administrative procedure pursuant to R.S. 13:2571, the board shall have jurisdiction of the adjudication of all parking violations of such ordinances committed in the parish of Orleans.

F. A city court located in Orleans Parish, a parish court located within Jefferson Parish, or a justice of the peace court located in St. Bernard Parish shall have jurisdiction to review the decision of the initial adjudication of parking violations of the parking ordinances of the Board of Commissioners of the Port of New Orleans occurring within their respective jurisdictions.

Amended by Acts 1970, No. 673, §1; Acts 1993, No. 353, §1; Acts 2001, No. 744, §2, eff. July 1, 2001; Acts 2001, No. 1135, §1, eff. June 28, 2001.



RS 34:26 - Port and harbor police

§26. Port and harbor police

The board of commissioners may, in its discretion, appoint, fix salaries of, and pay port and harbor police; said police to consist of such number of men of good character and citizens of the state, not under 21 years of age. Each of the port and harbor police so appointed shall furnish bond in a sum to be fixed by the board of commissioners at not less than one thousand dollars, conditioned on the faithful performance of his duties, and any person injured or damaged by any port or harbor police may sue upon said bond. The port and harbor police shall have, under the direction and control of the board of commissioners, the same power to make arrests, in and upon the property within the jurisdiction of the board and approaches thereto, and to execute and return all criminal warrants and processes, as sheriffs of this state have, and shall under the same direction and authority, have all the powers of sheriffs as peace officers in all places and on all premises under the jurisdiction and control of the board, and the streets and approaches thereto. Any persons arrested by officers of the board and the return of all warrants or processes served by said officers shall be forthwith surrendered or delivered to the criminal sheriff of the Parish of Orleans or sheriffs of St. Bernard and Jefferson parishes; provided this shall in no way deprive the New Orleans city police or any sheriff or deputy sheriff in the parishes of Orleans, St. Bernard or Jefferson from making arrests or from serving warrants or process of court in any such place or on any such premises. The board of commissioners shall make rules and regulations for the conduct, management and control of the port and harbor police, and shall, from time to time, enlarge, modify or change such rules and regulations in its discretion.



RS 34:27 - Dedication of property to United States

§27. Dedication of property to United States

The Board of Commissioners of the Port of New Orleans may, by ordinance, contract, or otherwise, change the dedication of particular parcels or portions of lands and property under its administration or control from a state to a federal use; and sell, lease or otherwise alienate to the United States Government, or any department thereof, any of said lands and property which may be needed for federal purposes.



RS 34:28 - Danziger Bridge and others to be open during certain hours

§28. Danziger Bridge and others to be open during certain hours

The board of commissioners of the Port of New Orleans shall be required to keep the Danziger Bridge at Chef Menteur Highway, the Industrial Canal, and the St. Claude and Claiborne Avenue bridges at the Intracoastal Canal open to vehicular traffic crossing the bridge at the following times: 7:00 o'clock to 8:30 o'clock A.M. and from 5:00 o'clock to 6:30 o'clock P.M. Monday through Friday of each week. These requirements shall be inapplicable in the event of an emergency.

Acts 1960, No. 563, §1; Acts 1988, No. 453, §1.



RS 34:29 - Borrowing power; issuance of notes and bonds

§29. Borrowing power; issuance of notes and bonds

A. The Board of Commissioners of the Port of New Orleans, without further legislative enactment, may borrow money and issue notes and bonds pursuant to the provisions of this Section and under the following conditions:

(1) With the approval of the governor and the State Bond Commission, it may for its public purposes, borrow on notes for temporary loans, payable within one year, and in addition, may borrow money in anticipation of the collection of charges for wharfage, tollage, storage service, and other charges which have been actually earned but have not yet been received.

(2) It may borrow from any person or corporation using a marine facility or warehouse or who desires to have a marine facility or warehouse constructed or improved such sums as are necessary to construct or improve the marine facility or warehouse according to plans and specifications approved by the board, and may erect, construct, or improve such marine facility or warehouse and agree that the loan therefor shall be liquidated by deducting from the dockage, wharfage, sheddage, tollage, or other charges payable for such property a percentage thereof to be agreed on.

B. Repealed by Acts 2004, No. 719, §2.

C. The board, with the approval of the governor and State Bond Commission, may borrow money and issue bonds to refund bonded indebtedness heretofore incurred or hereafter to be incurred and maturing and becoming payable within one year of the date of such refunding.

D. All bonds issued under the foregoing provisions, except as otherwise expressly provided, shall run not more than fifty years from date, shall be issued in serial form, payable in annual installments commencing not more than ten years from date, and the amount payable each year for principal and interest to be as nearly equal as practicable. Refunding bonds issued hereunder shall be payable in annual installments commencing not more than one year from date. All of the bonds shall have the same exemption from taxation, the same privileges of registration and release from registration, and the same eligibility for deposit with the state or its officers or any of its political subdivisions or municipalities as was granted by Article 321 of the Constitution of 1913 to the bonds therein authorized. Tutors of minors and curators of interdicts may invest the funds in their hands in any of such bonds.

E. No bonds issued hereunder shall be sold for less than par and accrued interest or bear a greater rate of interest than the maximum authorized by R.S. 39:1424 or 1425 as the same now exists or may be hereafter amended, payable annually or semiannually.

F. The interest on all bonds issued hereunder shall be payable semiannually. The board shall place on deposit with the treasurer of the state of Louisiana, to the credit of an account or accounts to be known as interest accounts, in such manner as is provided in the proceedings to issue the bonds, an amount equal to the interest on all bonds that may have been delivered. In addition, the board, in each year when any of the bonds become due and payable, shall deposit with the treasurer, to the credit of an account or accounts to be known as redemption accounts, the principal amount of all bonds maturing or becoming payable. Such deposits shall be made with the treasurer not less than thirty days prior to the date such moneys become payable. The treasurer shall collect such deposits as aforesaid, and in the case of failure on the part of the board to make deposits in an amount sufficient to provide for the payment of principal or interest due or to become due, the treasurer shall collect the charges and revenues of the port and apply the same, after providing for necessary operating expenses and any prior charges, to the payment of the principal and interest on said bonds. For that purpose and for such time as is necessary, the treasurer is hereby authorized to exercise all powers and duties vested in the Board of Commissioners of the Port of New Orleans. Both principal and interest due on the bonds shall be payable through state fiscal agent banks or other duly authorized agents as designated in the bonds. The accounts of the board shall be subject to audit and investigation by the legislative auditor.

G. The board may acquire real and personal property subject to mortgage or other lien and may make or execute purchase money mortgages on property acquired.

H. In determining the surplus of the revenues of the port as a basis for bond issues, the interest upon mortgages or moneys charged upon any property acquired subject to mortgage or lien and a sufficient amount to amortize the charge or lien before its maturity shall be deducted from the earnings of such property, and only the surplus remaining after such deduction and after the payment of the expenses of operation and maintenance of such property shall be included as a part of the surplus earnings of the port for said basis. The board may issue receipts negotiable or otherwise for property or merchandise in its charge or possession.

I. Nothing contained in this Section shall prejudice the right of the holder of any bonds of the port now outstanding.

J. Nothing contained in this Section shall be construed to limit the powers of the board of commissioners of the Port of New Orleans under any other provision of law to issue bonds or other obligations.

Added by Acts 1975, No. 464, §1. Amended by Acts 1976, No. 449, §1; Acts 2004, No. 719, §§1, 2.



RS 34:30 - Transitional

§30. Transitional

R.S. 34:29 shall be construed as a continuation of and as a substitute for the provisions of Article VI, Sections 16, 16.5, and 16.6 of the Louisiana Constitution of 1921 and not as new enactments, and shall be amended or repealed only in accordance with Article VI, Section 43 of the Louisiana Constitution of 1974.

Added by Acts 1975, No. 464, §2.



RS 34:41 - Contracts for necessary improvements

SUBPART C. INNER HARBOR NAVIGATION CANAL

§41. Contracts for necessary improvements

For the purpose of developing the Inner Harbor Navigation Canal in the City of New Orleans, and more particularly to enable the Board of Commissioners of the Port of New Orleans to place the lands adjacent to said canal, owned by private land owners, in a condition suitable to provide industrial sites to be served by laterals connected with the said canal, the Board of Commissioners of the Port of New Orleans is authorized to contract with the Board of Levee Commissioners of the Orleans Levee District, the City of New Orleans, the Public Belt Railroad thereof, the Sewerage & Water Board thereof, other corporations, and property owners or groups of property owners, for the construction of all necessary improvements for the purposes provided in this Section.



RS 34:42 - Certificates of indebtedness

§42. Certificates of indebtedness

A. To enable said board to provide the funds necessary to build and construct such improvements, the board may issue certificates of indebtedness on such terms and conditions as the discretion of the board may determine, not to exceed two million dollars in principal at any time outstanding, secured by a mortgage on the real estate improved, or to be improved, and by the payment of the benefit assessment to be levied on the property by agreement between the land owners thereof and the board.

B. Savings banks and insurance companies are authorized to invest funds in their hands in such certificates of indebtedness and the said certificates may be used for deposit with any officer, board, municipality, or other political subdivision in any case where deposit or security may be required. Such certificates of indebtedness shall be negotiable instruments, and they shall be incontestable in the hands of bona fide holders for value.

C. Nothing contained in this Section shall be construed as pledging the credit of the State of Louisiana or the Board of Commissioners of the Port of New Orleans for the payment of the said certificates of indebtedness, nor shall the said certificates of indebtedness be construed as obligations of the State of Louisiana or of the Board of Commissioners of the Port of New Orleans.



RS 34:43 - Other powers of board, effect on

§43. Other powers of board, effect on

Nothing contained in R.S. 34:41 and 34:42 shall be construed as limiting or modifying the powers of the Board of Commissioners of the Port of New Orleans, granted by the constitution and other laws.



RS 34:44 - Powers granted continuing

§44. Powers granted continuing

The powers granted to the Board of Commissioners of the Port of New Orleans by Sections 34:41 through 34:43 are continuing powers and the board is authorized by proper ordinance, to put their provisions in full force and effect.



RS 34:45 - Lease of lands; construction of improvements; payment of improvements

§45. Lease of lands; construction of improvements; payment of improvements

A. The contract made by Board of Commissioners of the Port of New Orleans with the city of New Orleans under date August 16, 1918 through the Public Belt Railroad Commission, to carry into effect Act No. 3 of 1918 in relation to the Inner Harbor Navigation Canal is hereby ratified and confirmed. The board shall have power to lease for manufacturing, commercial, and business purposes lands acquired for the navigation canal. Such leases may run for a term not exceeding ninety-nine years at a fixed rental, without any provision for renewal, readjustment, or reappraisement as the board may determine.

B. The board may also construct warehouses, elevators, and other buildings and improvements upon the navigation canal.

Added by Acts 1975, No. 464, §1.



RS 34:46 - Organization of industrial districts

§46. Organization of industrial districts

A. The board may create and organize industrial districts in connection with the operation, by the board, of the Inner Harbor Navigation Canal in the city of New Orleans, and to that end, the board may:

(1) Acquire land, or the control thereof, by purchase, lease, contract, or expropriation.

(2) Levy and collect benefit assessments against lands benefited by improvements, by contract with the owner or owners thereof.

(3) Issue bonds or certificates of indebtedness, for which neither the credit of the state nor or of the board shall ever be pledged, and the payment of which shall be based on and secured by the payment of such benefit assessments and by the land itself; however, neither the state nor the board shall be liable for such benefit assessments.

(4) Enter into all contracts incidental to the purposes herein with public or private persons, firms, and corporations.

B. The authority granted by this Section shall be a continuing authority, and the creating or organizing of the first industrial district thereunder shall not exhaust the power of the Board of Commissioners of the Port of New Orleans.

Added by Acts 1975, No. 464, §1.



RS 34:47 - Transitional

§47. Transitional

R.S. 34:45 and 34:46 shall be construed as continuations of and as substitutes for the provisions of Article VI, Sections 16, 16.1, 16.2, 16.3, and 16.4 of the Louisiana Constitution of 1921 and not as new enactments, and shall be amended or repealed only in accordance with Article VI, Section 43 of the Louisiana Constitution of 1974.

Added by Acts 1975, No. 464, §3.



RS 34:201 - Creation and territorial limits

PART II. LAKE CHARLES HARBOR AND TERMINAL DISTRICT

§201. Creation and territorial limits

The Lake Charles Harbor and Terminal District is created as a political subdivision of the state and its territorial limits are fixed as follows:

Beginning at the Southeast Corner of Township 11 South, Range 8 West, Southwestern District of Louisiana; thence North along the East line of Township 11 South, Range 8 West, and Township 10 South, Range 8 West to the Northeast Corner of Township 10 South, Range 8 West; thence North along the East line of Township 9 South, Range 8 West, to the North bank, or right descending bank of the main Calcasieu River; thence down the right descending bank of the Calcasieu River with its meanderings to the South line of Section 16 of Township 9 South, Range 8 West; thence West between Sections 16 and 21, 17 and 20, 18 and 19, all in Township 9 South, Range 8 West thence continue West between Sections 13 and 24, 14 and 23 to the centerline of Section 14, all in Township 9 South, Range 9 West; thence North along said centerline of Section 14 to the North Right-of-Way line of Phillips Road; thence East along said North Right-of-Way of Phillips Road, to the West Right-of-Way line of La. Hwy. 378; thence North along said West Right-of-Way of La. Hwy. 378 to the North line of Section 14, Township 9 South, Range 9 West; thence West along said North line of Section 14 to East line of Lot No. 16 of Section 11, Township 9 South, Range 9 West, being a portion of the South half of the Southeast quarter of the said Section 11; thence northwesterly along said East line of Lot No. 16 and an extension thereof to the North bank of the West Fork of the Calcasieu River; thence Westerly following the meanders of said North bank of the West Fork of the Calcasieu River to the West line of Section 11, Township 9 South, Range 9 West; thence South along the West line of Section 11 and the West line of Section 14 to North line of the South half of Section 15, Township 9 South, Range 9 West; thence West along said North line of the South half of Section 15 to the West line of Section 15; thence South along the West line of Section 15 to the Southwest corner of Section 15; thence West between Sections 16 and 21, 17 and 20 to the Northwest corner of Section 20, all in Township 9 South, Range 9 West; thence, South between Sections 19 and 20, 29 and 30, 31 and 32 of Township 9 South, Range 9 West; thence, on South on the Section line between Sections 5 and 6, 7 and 8, to the Southwest Corner of said Section 8, all in Township 10 South, Range 9 West; thence, West between Sections 7 and 18 of Township 10 South, Range 9 West, to the Northwest Corner of Section 18, Township 10 South, Range 9 West; thence, South one-quarter of a mile; thence West three-quarters of a mile; thence, South three-quarters of a mile; thence, West one-quarter of a mile, to the Southwest Corner of Section 13, Township 10 South, Range 10 West; thence, North 1740 feet; thence, West 2663 feet; thence, South 1740 feet; thence, West one-quarter of a mile to the Northwest Corner of Northeast Quarter of Northwest Quarter of Section 23, Township 10 South, Range 10 West; thence South one mile; thence, West three-quarters of a mile to the Northwest Corner of Northeast Quarter of Section 27, Township 10 South, Range 10 West; thence South one-half mile; thence East three-quarters of a mile; thence North one-quarter of a mile to the Southwest Corner of the Northeast Quarter of the Northwest Quarter of Section 26, Township 10 South, Range 10 West; thence East one-half mile; thence South one-quarter of a mile; thence East one-quarter of a mile to the Southeast Corner of the Southeast Quarter of the Northeast Quarter of Section 26, Township 10 South, Range 10 West; thence South one and one-half miles to the Southwest Corner of Section 36, Township 10 South, Range 10 West; thence South six miles to the Southwest Corner of Section 24, Township 11 South, Range 10 West; thence East along the South line of Section 24, Township 11 South, Range 10 West, to the Centerline of the Intracoastal Waterway, thence Northeasterly along said Centerline of Intracoastal Waterway to the intersection with the West bank of the Calcasieu Ship Channel/River, thence South along the West bank of the said Calcasieu Ship Channel/River to the South line of Section 19, Township 11 South, Range 9 West, thence West along the section line between Sections 19 and 30, Township 11 South, Range 9 West to the Northwest Corner of the Northeast Quarter of the Northwest Quarter of Section 30, Township 11 South, Range 9 West; thence South one quarter of a mile to the Southwest Corner of the Northeast Quarter of the Northwest Quarter of the said Section 30, Township 11 South, Range 9 West; thence West one quarter of a mile to West line of Section 30, Township 11 South, Range 9 West, thence South along the West line of said Section 30, Township 11 South, Range 9 West and the West line of Section 31, Township 11 South, Range 9 West to the South line of Township 11 South, Range 9 West, thence East along the South line of Township 11 South, Range 9 West, and Township 11 South, Range 8 West, to the Southeast Corner of Township 11 South, Range 8 West, the same being the point of commencement of this description. Also; beginning at the Northeast corner of Section 1, Township 9 South, Range 9 West; said point also being the Northeast corner of Township 9 South, Range 9 West, Southwestern District of Louisiana; thence West along the North boundary of Township 9 South, Range 9 West to the Northwest corner of Township 9 South, Range 9 West; thence South along the West boundary of Township 9 South, Range 9 West to the North of right ascending bank of the Houston River; thence Easterly downstream, along the right ascending bank of the Houston River to the intersection with the North or right ascending bank of the West Fork of the Calcasieu River; thence northerly upstream, along the right ascending bank of the West Fork of the Calcasieu River to the South line of the North half of Section 3, Township 9 South, Range 9 West; thence East along said South line of the North half of Section 3 and the South line of the North half of Section 2, to the West line of Section 1, Township 9 South, Range 9 West; thence South along the West line of Section 1 and the West line of Section 12 to the North or right ascending bank of the West Fork of the Calcasieu River; thence Easterly downstream, along the right ascending bank of the West Fork of the Calcasieu River to the East boundary of Township 9 South, Range 9 West; thence North along said East line of Township 9 South, Range 9 West to the Northeast corner of Township 9 South, Range 9 West, the same being the point of commencement.

Amended by Acts 1956, No. 195, §1; Acts 1964, No. 253, §1; Acts 1997, No. 232, §1.



RS 34:202 - Lake Charles Harbor and Terminal District; ratification; board of commissioners; members; officers; agents; and employees

§202. Lake Charles Harbor and Terminal District; ratification; board of commissioners; members; officers; agents; and employees

A.(1) The governing authority of the district shall be a board of commissioners which shall be known as the Board of Commissioners of the Lake Charles Harbor and Terminal District. The board shall consist of seven members who shall be citizens of the United States and qualified voters, and inhabitants of this district during their terms of office.

(2) The governor shall appoint seven commissioners, subject to Senate confirmation. Effective August 1, 2015, commissioners shall serve staggered terms of four years, which begin on August first of the appointment year and expire on July thirty-first in the fourth year following the appointment year, and shall be appointed from nominations as follows:

(a) One member, designated as Position A, shall be appointed from a list of three nominees submitted by the governing authority of the city of Westlake.

(b) One member, designated as Position B, shall be appointed from a list of three nominees submitted by the governing authority of Cameron Parish.

(c) One member, designated as Position C, shall be appointed from a list of three nominees submitted by the governing authority of the city of Lake Charles.

(d) One member, designated as Position D, shall be appointed from a list of three nominees submitted by the governing authority of Calcasieu Parish.

(e) Three members, designated as positions E, F, and G, shall be appointed from a list of nominees submitted jointly by the state legislators who represent any part of the district.

(3) Effective August 1, 2014, any vacancy whether by reason of death, resignation, expiration of term, or any other cause in the membership of the board shall be filled for the remainder of any unexpired term, in the same manner as provided in Paragraph (2) of this Subsection. Not later than ten calendar days after the occurrence of a vacancy on the board for any cause, the president or other presiding officer of the board shall send notice of the vacancy by registered or certified United States mail to the appropriate nominating authority. The nominating authority shall submit its nominations to the governor no later than sixty calendar days after occurrence of the vacancy. If a nominating authority fails to submit nominations to the governor within one hundred twenty calendar days after occurrence of the vacancy, the governor shall forthwith make an appointment to fill the vacancy.

(4) Nominations from the legislative delegation for positions E, F, and G and appointments by the governor from those nominations shall be made so that the composition of the board includes at least two members of a racial minority or one member of a racial minority and one woman.

(5) No member shall serve more than two and one-half terms in three consecutive terms. After having served at least two and one-half terms in three consecutive terms, a commissioner shall not be eligible for appointment to the board for a period of twelve years after completion of that service on the board.

(6) Members shall continue to serve until their successors have been appointed and take office.

B. Any commissioner may be removed by the governor but only for cause, including but not limited to a violation of Subsection D of this Section, and on charges preferred against him in writing and after public hearing and proof of the sufficiency of such charges. Any commissioner so removed shall have the right to test in the courts the sufficiency of the charges and of the evidence tendered in support thereof.

C. The commissioners shall serve without compensation.

D. The commission shall be responsible for establishing broad, directional policies of the district and may take only such action which is in accordance with powers and authorities established in this Part or otherwise as authorized by state or federal law. Neither the board of commissioners nor any individual member thereof shall conduct day-to-day business and operational affairs of the district nor shall any individual member direct or attempt to direct the day-to-day operational decisions of the port director or any other employee of the district.

Amended by Acts 1964, No. 401, §1; Acts 1975, No. 102, §1; Acts 1975, No. 789, §2; Acts 1980, No. 370, §1; Acts 1984, No. 798, §1, eff. July 13, 1984; Acts 1988, No. 351, §1, eff. Sept. 15, 1988; Acts 2003, No. 149, §1, eff. May 29, 2003; Acts 2014, No. 485, §1.

NOTE: See Acts 2003, No. 149, §2 and Acts 2014, No. 485, §2, relative to appointment and terms of members.



RS 34:203 - Powers of board; title to structures and facilities

§203. Powers of board; title to structures and facilities

A.(1)(a) The board may regulate the commerce and traffic of the harbor and terminal district in such a manner as may in its judgment be best for the public interest;

(b) It has all the rights, privileges, and immunities granted to corporations in Louisiana;

(c) It may own and administer, contract for, construct, operate, and maintain docks, landings, wharves, sheds, elevators, locks, slips, canals, laterals, basins, warehouses, belt and connecting railroads, works of public improvement, and all other property, structures, equipment, and facilities necessary or useful for port, harbor, and terminal purposes, including but not limited to buildings and equipment for the accommodation of passengers and the handling, storage, transportation, and delivery of freight, express, and mail; and

(d) It may dredge and maintain shipways, channels, canals, slips, basins, and turning basins.

(2)(a) Pursuant to Public Law 99-662, The Water Resources Act of 1986, or regulation, or if because of contractual obligations of the district with the United States of America or any agency thereof the district is required to pay or assist in paying dredging expenses or expenses related to the dredging of navigable waters within the district, the district may reasonably regulate and impose reasonable user fees for said projects. Any user fees imposed shall reflect, to a reasonable degree and to the extent required by federal law, the benefits provided by the project to a particular class or type of vessel pursuant to Public Law 99-662, The Water Resources Act of 1986.

(b) The board shall publish a notice of intent to charge user fees. The notice shall be published in the official journals of the parishes comprising the district. For a period of thirty days from the date of the publication, any person in interest may contest in writing the proposed fees. After the thirty-day comment period, the board shall hold a public hearing to consider the proposed user fees.

(c)(i) The board may establish an advisory group consisting of port/channel users for the purpose of providing recommendations and information relative to the aforementioned dredging projects.

(ii) The board may establish, operate, and maintain in cooperation with the federal government and the state of Louisiana and its various agencies, subdivisions, and public bodies navigable waterway systems;

(iii) It may acquire land necessary for the business of the district;

(iv) It may acquire industrial plant sites and necessary property or appurtenances therefor, and it may acquire or construct industrial plant buildings with necessary machinery and equipment within the district;

(v) It may lease or sublease for processing, manufacturing, commercial, and business purposes lands or buildings owned, acquired, or leased as lessee by it, which leases may run for any term not exceeding forty years at a fixed rental, but may run for a term not exceeding ninety-nine years, provided they shall contain a clause or clauses for readjustment of the rentals upon the expiration of a primary term of forty years, and it may ratify, confirm, and approve any such leases heretofore granted by it;

(vi) It may borrow from any person or corporation using or renting any land, dock, warehouse, or any other facility of such district such sums as shall be necessary to improve the same according to plans and specifications approved by it, and it may erect and construct such improvement and agree that the loan therefor shall be liquidated by deducting from the rent, dock, wharf, or toll charges payable for such property a percentage thereof to be agreed on, subject, however, to any covenants or agreements made with the holders of revenue bonds issued under the authority hereinafter set forth;

(vii) It may maintain proper depths of water to accommodate the business of the district;

(viii) It may provide mechanical facilities and equipment for use in connection with such wharves, sheds, docks, elevators, warehouses, and other structures;

(ix) It may provide light, water, and police protection for the district and for all harbor and terminal facilities situated therein;

(x) It may make and collect reasonable charges for and regulate the use of all structures, works, and facilities administered by the board and for any and all services rendered by it;

(xi) It may regulate, reasonably, the fees and charges to be made by privately owned wharves, docks, warehouses, elevators, and other facilities within the limits of the district when the same are offered for the use of the public;

(xii) It may borrow funds for the business of the district;

(xiii) It may levy and collect taxes;

(xiv) It may mortgage properties constructed or acquired by the district and it may mortgage and pledge any lease or leases and the rents, income, and other advantages arising out of any lease or leases granted, assigned, or subleased by it; and

(xv) It may incur debt and issue bonds for its needs in the manner provided by the constitution and laws of the state of Louisiana.

B. All buildings, railroads, wharves, elevators, and other structures, equipment, and facilities herein referred to are declared to be works of public improvement and title thereto shall vest in the public.

C. As additional authority, the Lake Charles Harbor and Terminal District may induce and encourage the location of enterprises which would have economic impact upon the area served by it and lease lands presently owned by it for the general development of tourism and may finance by presently existing provisions the facilities for the enterprise contemplated by the lease, provided the Lake Charles Harbor and Terminal District shall not operate or own the enterprise either directly or indirectly except by default and then only for a reasonable period of time. The Lake Charles Harbor and Terminal District may construct roads and other public infrastructures on port owned property for the development of tourism.

D. As additional authority, the district is hereby authorized to expend funds of the district for any purpose which may be necessary under applicable state or federal law or regulation to mitigate the loss of wetlands relating to any project, facility, or development of the district.

Amended by Acts 1958, No. 344, §1; Acts 1987, No. 102, §1, eff. June 18, 1987; Acts 1987, No. 209, §1, eff. July 2, 1987; Acts 1991, No. 572, §1, eff. July 16, 1991.



RS 34:203.1 - Sale of property

§203.1. Sale of property

A.(1)(a) The board may sell by written public bid to the highest bidder any property, or portions thereof, including immovable property, which in the opinion of the board is not needed for public purposes.

(b) However, if such property has previously been taken by expropriation, then the previous property owner shall first be given a prior opportunity to repurchase the property at the current appraised market value.

(2) Notice of the proposed sale, including advertisement for bids and the minimum price and terms of the sale, shall be advertised in a daily newspaper which is published within the limits of the Lake Charles Harbor and Terminal District and in any other paper or papers that may be selected by the board. The advertisement shall be published three times within ten days, the last advertisement to appear at least ten days before the day that bids will be received.

(3) If, after the advertisement for bids, there are no bids received or the bids received are unreasonably low, as determined by a two-thirds vote of the voting members present, then the board may negotiate the sale of such property at fair market value to be agreed upon by majority vote of the voting members present. In no instance may the property be transferred by donation or sold for less than the highest bid, if unreasonably low bids were received.

B.(1) Notwithstanding the provisions of Subsection A or other applicable law and in addition to any other authority granted to the board, the board may sell, pursuant to a publicly advertised request for proposals process, any of its property within the city limits of the city of Westlake, Louisiana, on such terms and conditions and for such price as may be approved by a vote of two-thirds of the voting members present, and with the approval of the Westlake City Council.

(2) However, if such property has previously been taken by expropriation, then the previous property owner shall first be given a prior opportunity to repurchase the property at the current appraised market value.

Added by Acts 1979, No. 398, §1. Amended by Acts 1982, No. 62, §1; Acts 1999, No. 950, §1.



RS 34:203.2 - Transfer of property to the United States Navy

§203.2. Transfer of property to the United States Navy

A. Notwithstanding R.S. 34:203.1 or any other provision of law to the contrary, the board may, by majority vote of its members, transfer to the United States Navy, by sale, exchange, donation, cooperative endeavor, or otherwise, the following described property for the purpose of constructing a home port for the Navy, to wit:

(1) Parcel No. 1, containing 0.34 acres more or less:

For a point of commencement, begin at the Southeast corner of the Northeast Quarter (NE 1/4) of Section 16, Township 11 South, Range 9 West, Calcasieu Parish, Louisiana; thence N 89° 21' 35" W 1725.98 feet along the East/West centerline of said Section 16; thence N 0° 38' 25" E 309.97 feet to the point of commencement and Corner No. 1, having Coordinates of X = 1,381,974.48, Y = 527,733.87; thence N 0° 38' 25" E 185.95 feet to Corner No. 2; having Coordinates of X = 1,381,976.56, Y = 527,919.81; thence continuing N 0° 38' 25" E 126 feet, more or less, to the Mean High Water Line; thence Westerly following the meanders of the Mean High Water Line 568 feet, more or less, along the South side of the Turning Basin of the Industrial Canal; having Coordinates of X = 1,381,416.67, Y = 528,188.87; the point of beginning; thence 1° 07' 59" E 381.54 feet, more or less, to the intersection with the Mean High Water Line having Coordinates of X = 1,381,424.17, Y = 528,570.34; thence Southwesterly following the meanders of the Mean High Water Line 370 feet, more or less, along the West side of said Turning Basin; thence Southeasterly following the meanders of the Mean High Water Line 80 feet, more or less, along the Southern side of said Turning Basin, to the point of beginning.

(2) Parcel No. 2, containing 0.17 acres more or less:

For a point of commencement, begin at the Southeast corner of the Northeast Quarter (NE 1/4) of Section 16, Township 11 South, Range 9 West, Calcasieu Parish, Louisiana; thence N 89° 21' 35" W 1725.98 feet along the East/West centerline of said Section 16; thence N 0° 38' 25" E 309.97 feet to the point of commencement and Corner No. 1, having Coordinates X = 1,381,974.48, Y = 527,733.87; thence N 0° 38'25" E 185.95 feet to Corner No. 2; having Coordinates of X = 1,381,976.56, Y = 527,919.81; thence continuing N 0° 38'25" E 126 feet, more or less, to the Mean High Water Line; thence Westerly following the meanders of the Mean High Water Line 650 feet, more or less, along the South side of the Turning Basin of the Industrial Canal; thence Northerly following the meanders of the Mean High Water Line 410 feet, more or less, along the West side of said Turning Basin, having Coordinates of X = 1,381,433.31, Y = 529,035.48, the point of beginning; thence N 1° 07' 59" E 158.62 feet, more or less, to a corner having Coordinates of X = 1,381,436.43, Y = 529,194.07; thence N 88° 52' 01" W 91.32 feet, more or less, to the intersection with the Mean High Water Line along the Western side of said Turning Basin having Coordinates of X = 1,381,345.12, Y = 529,195.88; thence Southeasterly following the meanders of the Mean High Water Line 182 feet, more or less, to the point of beginning.

B. The bearings, distances, and coordinates cited in Subsection A of this Section are grid and are based on the Louisiana Coordinate System (Lambert) South zone. The parcels are the same as those shown on the plat titled Exhibit "B" Boundary Survey for Submerged Land, Lake Charles Naval Station, prepared by Fromherz Engineers, Inc., New Orleans, Louisiana, dated March 11, 1987.

Acts 1988, No. 480, §1.



RS 34:204 - Officers of board; meetings; offices; agents and employees; travel

§204. Officers of board; meetings; offices; agents and employees; travel

A. The board shall elect from among its own members a president, a vice president, a secretary, and a treasurer, whose duties shall be only those duties established in the bylaws of the board, adopted or amended by two-thirds of the board; however, such duties shall be those usual to such offices. At the option of the board, the offices of secretary and treasurer may be held by one person. The board shall meet in regular session once each month and shall also meet in special session as often as the president of the board convenes them, or on written request of four voting members. Four voting members of the board shall constitute a quorum. No action may be taken by the board without concurrence of at least four voting members. The board shall prescribe rules to govern its meetings and shall maintain suitable offices in the city of Lake Charles. The board shall elect its officers prior to July first each year, and officers shall serve in such positions until July first of the following year. No person shall be elected to serve for more than two consecutive years in the same office. After serving two consecutive years in a particular office, a member shall not be eligible to hold that office for a period of one year.

B. The board may contract with and employ attorneys and engineers and fix their compensation and terms of employment.

C. The board shall not pay any costs associated with out-of-state travel by a board member unless such payment is approved by five members of the board voting at a meeting of the board.

Acts 1987, No. 429, §1, eff. July 9, 1987; Acts 1988, No. 351, §1, eff. Sept. 15, 1988; Acts 1991, No. 638, §1, eff. July 17, 1991; Acts 2003, No. 149, §1, eff. May 29, 2003.



RS 34:204.1 - Port director

§204.1. Port director

A. The board shall contract with and employ a port director.

B.(1) Except as provided in Paragraph (2) of this Subsection, the port director shall meet both of the following minimum qualifications:

(a) A bachelor's degree from a college or university that was, at the time the degree was granted, accredited by a regional or national higher education accrediting agency recognized by the United States Department of Education.

(b) At least five years of experience in port operations, trade or industrial development, or business or public administration.

(2) Subject to approval by the board, alternative minimum qualifications for the port director shall be ten or more years of experience in port operations, trade or industrial development, or business or public administration, with such experience to include a minimum of five years of employment in a senior management position at a port.

C. The board may fix the compensation of the port director. The term of the employment contract with the port director shall not exceed three years. The board shall conduct, at least once each year, a written performance review of the port director in accordance with an evaluation procedure to be established by the board. Within ten days of its completion, such written evaluation shall be sent to the members of the state legislative delegation who represent any part of the district.

D. The port director shall be the chief administrative officer of the district. He shall be responsible for the efficient administration of the district and shall oversee its day-to-day operations. The port director shall:

(1) Supervise enforcement and execution of the broad, directional policies and other procedures of the board.

(2) Attend all meetings of the board of commissioners.

(3) Recommend to the board any measures necessary or expedient for the good governance and welfare of the port.

(4) Supervise the official conduct of all officers of the district appointed by the director.

(5) Supervise the performance of all contracts for work to be done for the district, make all purchases of material and supplies, and see that such material and supplies are received and are of the quality and character called for by the contract.

(6) Supervise the construction, improvement, repair, maintenance, and management of all district property, capital improvements, and undertakings of the district, including the making and preservation of all surveys, maps, plans, drawings, specifications, and estimates for capital improvements.

(7) Cooperate with any city and parish officials in the operations of the district.

(8) Keep the state legislators who represent any part of the district fully advised of the financial and other conditions of the district and of its future needs.

(9) Prepare and submit to the board annual operating and capital budgets.

(10) Conduct the business affairs of the district and cause accurate records to be kept by modern and efficient accounting methods.

(11) Make to the board, not later than the fifteenth day of each month, an itemized financial report, in writing, showing the receipts and disbursements for the preceding month.

(12) Contract with superintendents, stevedores, and other agents and employees and fix their compensation and terms of employment as deemed appropriate. However, the port director shall enter into an agreement with stevedores that extends for a period of more than one year only with the approval of the board.

(13) In accordance with applicable law and without approval of the board, employ, reclassify, fix the compensation of, or discharge or impose other disciplinary action on all employees who do not directly contract with or report to the board.

(14) Summarily and without notice to the board or otherwise, investigate the affairs and conduct of any department, agency, officer, or employee who does not directly contract with or report to the board and who is under the director's supervision. The director may compel the production of evidence and attendance of witnesses relative to such investigation. Based on such investigation, the port director may take, in accordance with applicable law, any action he deems appropriate and in the best interest of the district.

(15) Hold an annual orientation session for board members which includes ethics training, information on audits of the district, responsibilities of members, policies and procedures, and the current financial condition of the district.

(16) Perform all such other duties as may be necessary to carry on the day-to-day business affairs of the district within the broad, directional policies established by the board of commissioners.

(17) Perform all other actions and duties as authorized by the board.

Acts 2003, No. 149, §1, eff. May 29, 2003; Acts 2005, No. 8, §1, eff. May 27, 2005.



RS 34:205 - Examinations and investigations; control and regulation; annual reports

§205. Examinations and investigations; control and regulation; annual reports

The board shall examine and investigate all questions relating to the interest and welfare of the district; it shall control and regulate the same, and make an annual report to the governor showing all receipts and disbursements of the board; the number of arrivals and departures of vessels and their tonnage; the exports and imports passing through the port district; setting forth the general condition of the district and its buildings, structures, facilities and other properties; and making such recommendations for the development and welfare of the district and its management as may seem advisable. A copy of this report shall be promptly published in a newspaper printed in the City of Lake Charles.



RS 34:206 - Acquisition of lands

§206. Acquisition of lands

The board may acquire by purchase, donation, expropriation, lease or otherwise, any and all lands in the district needed for railways, warehouses, docks, wharves, sheds, buildings, canals, channels, slips, basins and other facilities to be owned and operated by the board or to lease to others for manufacturing, commercial and business purposes to promote the industrial development of the district and it may provide for the payment of such land out of the funds under its control not otherwise specially appropriated.

Amended by Acts 1958, No. 344, §2.



RS 34:207 - Construction of works of public improvement

§207. Construction of works of public improvement

The board may make or construct any of the works of public improvement in the district and anything in connection therewith that may be necessary or useful for the business of the board; it may purchase machinery, materials and equipment for performing such work, and supervise the making of the same, or make and construct such works through contracts with others; and generally it may do all other acts necessary or proper to carry out the powers hereby vested with regard to such works of public improvement.



RS 34:208 - Letting contracts; exceptions

§208. Letting contracts; exceptions

A. All work to be done exceeding the contract limit as defined in R.S. 38:2212(A)(1)(d), including labor, material, equipment, and supplies, and all purchases of material, equipment, and supplies required by R.S. 38:2212.1 to be publicly bid shall be advertised and let by contract to the lowest responsible bidder who has bid according to contract plans and specifications as advertised; and no work shall be done and no purchase shall be made except as provided in this Part. The advertisement shall be published in a daily newspaper which is published within the limits of the Lake Charles Harbor and Terminal District and in any other paper or papers that may be selected by the board. The advertisement shall be published three times within ten days, the first advertisement to appear at least ten days before the opening of bids.

B. Contracts for works aggregating less than the contract limit shall not be advertised unless the board deems it advisable. In letting contracts for the purchase of materials, supplies, and equipment for which advertising is not required, the district shall comply with the provisions of R.S. 38:2212.1.

C.(1) This Section shall not apply in cases of extreme public emergency where such emergency has been certified to by the board, and notice of such public emergency shall within ten days thereof be published in the official journal of the board.

(2) An emergency, for the purposes of this Section, as it applies to construction, repairs, or alterations, shall mean an unforeseen mischance bringing with it destruction of life or property or the imminent threat of such destruction, or as the result of an order from any judicial body to immediately undertake construction or repairs to comply with a court order. An emergency shall also include any situation which would result in immediate and serious economic loss to the Lake Charles Harbor and Terminal District, provided, however, this provision shall not apply to new construction except in the instance of needed repair to existing operating facilities. This Section shall not apply for labor necessary and used in the maintenance of works built and completed. Nothing contained herein shall prevent the board from executing works with its own force and equipment under its own supervision.

D. Whenever the board deems it advisable and in the best interest to purchase machinery or equipment or vehicles of certain makes, kinds, or types, the advertisement may specify the makes, kinds or types, and after the advertisement, the board may purchase those makes, kinds or types, but they shall not pay more than the standard market price of the machinery or equipment or vehicles.

E. Except as otherwise provided in this Part, the provisions of Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950, as amended, shall apply to the Lake Charles Harbor and Terminal District.

Acts 1970, No. 137, §1; Acts 1975, No. 292, §1; Acts 1979, No. 215, §1; Acts 1982, No. 264, §1; Acts 1990, No. 305, §1, eff. July 7, 1990; Acts 2007, No. 37, §1, eff. June 18, 2007.



RS 34:209 - Fees; ad valorem tax; borrowing money

§209. Fees; ad valorem tax; borrowing money

The board of commissioners may charge a reasonable fee to each vessel arriving in ballast or carrying cargo of any kind. It may also charge for each copy of any certificate issued by it or its deputies for inspecting hatches, surveying cargoes and the like. The master of each vessel shall, however, be furnished free one copy of all surveys upon his vessel or cargo. The board may, when necessary, levy annually an ad valorem tax not to exceed two and one-half mills on the dollar on the property subject to taxation situated in the district. All funds derived under this section may be used for any expenses or purposes of the board.

The board shall likewise have the right to borrow money, from time to time, and to issue certificates of indebtedness therefor to be secured by dedication and pledge of the revenues from (1) any fees authorized under this Part, (2) any taxes authorized under this section; provided that the term of any such loan shall not exceed fifteen years and the amount thereof shall not exceed that portion of the anticipated revenues authorized to be dedicated and pledged to the payment thereof.

Amended by Acts 1950, No. 389, §1; Acts 1970, No. 369, §1.



RS 34:210 - Bond issues

§210. Bond issues

The board is authorized to incur debt and issue negotiable bonds to acquire lands for the uses of the district and to provide funds for the making and construction of the public works and improvements outlined in this Part, when authorized so to do by a vote of a majority in number and value of the property tax payers of the district qualified to vote at an election held for the purpose in accordance with law.

The board may, upon its own initiative, call a special election and submit to the qualified tax paying voters of the district the question of incurring such debt and issuing negotiable bonds. The board shall call such special election when requested so to do by petition in writing signed by one-fourth of the property tax payers in number eligible to vote at such election.

All such elections and all proceedings for the issuance and sale of bonds shall be called, held, and conducted in accordance with the laws authorizing and governing elections and authorizing the issuance of bonds for such purposes by other political subdivisions which are authorized to incur debt and issue bonds of like character. The provisions of such laws shall govern and control all elections held hereunder in so far as the same may be applicable thereto.



RS 34:211 - Taxes for payment of bonds

§211. Taxes for payment of bonds

The board shall levy annually on all property situated within the district subject to taxation any special taxes that may be necessary to provide for the payment of principal and interest on the bonds authorized to be issued under this Part.

These special taxes shall be levied, assessed and collected on the property within the district under the same methods, terms and conditions and at the same time as state and parish taxes are levied, assessed and collected; these taxes shall be secured by the same liens upon the property subject to taxation within the district as taxes for state and parish purposes; the property subject to any taxes within said district shall be sold for failure to pay the same in the same manner as property is sold for delinquent state, parish and other taxes under the laws of the state.



RS 34:212 - Collection of taxes

§212. Collection of taxes

The provisions of the Constitution and all laws regulating the collection of taxes, the creating of tax liens and mortgages, tax penalties and tax sales, shall also apply to the collection of all taxes authorized by this Part. The sheriff and ex-officio tax collector for the Parish of Calcasieu shall make a monthly settlement with the treasurer of the board of commissioners and receive from him a receipt for the amount of the taxes paid over in the same manner as tax collectors are required to settle with the auditor of the state. The tax collector shall receive from the treasurer the same quietus for a full settlement of taxes due and exigible in any given year and account for the delinquents or deductions in the same manner as though accounting to the auditor of the state for state taxes. The sheriff and ex-officio tax collector shall retain from all taxes collected by him for the district the commission thereon allowed him by law on special taxes and shall deposit the amount thereof with the parish treasurer to the credit of the sheriff's salary fund. Upon failure of the tax collector to comply with the provisions of this Section the board of commissioners shall proceed against him and the sureties on his official bond for the collection of whatever money may be owing to the board of commissioners for such special taxes.



RS 34:213 - Transfer of state lands to board of commissioner; certificate

§213. Transfer of state lands to board of commissioner; certificate

A. In order to provide additional means and furnish resources to carry out the purposes for which the Lake Charles Harbor and Terminal District was created, the following described lands situated within the district belonging to the State of Louisiana are hereby granted, transferred, conveyed and delivered unto the board of commissioners of the Lake Charles Harbor and Terminal District, reserving to the State of Louisiana, however, all of the mineral rights in, on and under such property:

Sections 31 and 32 of Township 10 South, Range 9 West, and Section 29 of Township 11 South, Range 9 West, Southwestern District of Louisiana; LESS and EXCEPT all parts thereof heretofore alienated by the State of Louisiana to persons through patents; and also LESS and EXCEPT the bed of any navigable stream, lake or other body of water situated in such sections.

B. The vesting of title to the said lands in the board of commissioners of the Lake Charles Harbor and Terminal District shall be indicated by a certificate to that effect issued by the register of the State Land Office immediately upon passage of this Act.

Acts 1956, No. 307, §1, 2.



RS 34:214 - Refunding bonds; issuance

§214. Refunding bonds; issuance

A. Bonds may be issued under authority of this Part or under authority of any other available law for the purpose of refunding all or any part of bonds heretofore or hereafter issued by the district. The refunding bonds may run for not longer than forty years and may bear interest at not to exceed six per cent per annum, but in all other respects shall have such details and the proceedings authorizing the bonds may contain such provisions as may be determined by the board, including, but without limitation, provisions as to denomination, maturities, places of payment, registration, convertibility into bonds of other denominations, method of sale and delivery, manner of execution, reservation of options to redeem prior to maturity, and covenants for the security and better marketability of the bonds. No election shall be necessary to the issuance of refunding bonds. Any refunding bonds so issued may be exchanged for the bonds to be refunded or may be sold in such manner as may be determined by the board or may be sold in part and exchanged in part. If sold, the proceeds thereof may be applied to the payment of the bonds refunded or, as to such bonds as are not yet maturing or redeemable or voluntarily surrendered by the holders thereof, such proceeds may be deposited in escrow to be held until such time as the bonds to be refunded become available for payment, and during such period of escrow may be invested in direct obligations of the United States of America or any of its agencies or in obligations fully guaranteed by the United States of America, in which case such obligations must mature or be payable in advance of maturity at the option of the holder in such manner and must bear interest at such rates as to provide funds which, together with any uninvested money placed in the escrow, will be sufficient to pay when due or called for redemption the bonds refunded, together with interest accrued and to accrue thereon and redemption premiums, if any, and such refunding bond proceeds or obligations so purchased therewith which, with other funds legally available to the district for such purpose, may be deposited in escrow with a banking corporation or association doing business in Louisiana which is a member of Federal Deposit Insurance Corporation or any successor thereto. There may be included in the refunding bonds so issued bonds in an amount sufficient to pay interest accrued on the bonds refunded, any redemption premiums to be paid thereon, and expenses to be reasonably incurred in connection with the refunding. Such refunding bonds may be made payable from any revenue which could have been pledged to the payment of the bonds refunded.

B. For a period of thirty days from the date of the publication of any resolution adopted pursuant to this Part any person in interest may contest the legality of the bonds authorized thereby, after which time no one shall have any cause of action to contest the regularity, formality, legality or effectiveness of such resolution or bonds for any cause whatever, and after which time it shall be conclusively presumed that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of such thirty days. The newspaper to be used for any such publication shall be a newspaper published in the district, or if no newspaper is published therein, then a newspaper published and having general circulation in Calcasieu Parish.

Added by Acts 1965, No. 23, §1, eff. June 16, 1965.



RS 34:215 - Powers and authority of district

§215. Powers and authority of district

Without impairing or diminishing the import and meaning of the other Sections of this Part, except as in the respects hereafter specifically shown and provided, the Lake Charles Harbor and Terminal District shall have the authority:

(1) To own, construct, operate, and maintain docks, wharves, sheds, elevators, locks, slips, laterals, basins, warehouses, docks, wharves, and all other property, structures, equipment, and facilities including belts and connecting lines of ships and railroads and works of public improvements necessary or useful for port, harbor, and terminal purposes to dredge and maintain shipways, channels, slips, basins, and turning basins;

(2) To establish, operate, and maintain in cooperation with the federal government and the state of Louisiana and its various agencies, subdivisions, and public bodies navigable waterway systems;

(3) To acquire, by right of eminent domain, purchase, lease, or otherwise, the land that may be necessary for the business of the district, including industrial plant sites and necessary property or appurtenances thereto, and to acquire or construct industrial plant buildings with necessary machinery and equipment within said district;

(4) To lease or sublease for processing, manufacturing, commercial, and business purposes lands or buildings owned, acquired, or leased as lessee by said district, including environmental and pollution structures and installations, which lease may run for any term not exceeding forty years at a fixed rental and shall contain a clause or clauses for readjustment of the rentals until the expiration of the period of the lease;

(5) To borrow from any person or corporation using or renting any land, or dock, or warehouse, or any facility, of said district such sums as shall be necessary to improve the same according to plans and specifications approved by the governing authority and to erect and construct such improvement and agree that the loan therefor shall be liquidated by deducting from the rent, dock, wharf, or toll charges or other charges payable for such property a percentage thereof to be agreed on, subject, however, to any covenants or agreements made by the holders of revenue bonds issued under the authority herein set forth.

Added by Acts 1973, No. 81, §1. Acts 1987, No. 102, §1, eff. June 18, 1987.



RS 34:216 - Authority for issuance of bonds

§216. Authority for issuance of bonds

The board of commissioners, as governing authority of the Lake Charles Harbor and Terminal District, is authorized to incur debt for its lawful purposes and to issue in its name, negotiable bonds or notes therefor, and to pledge for the payment of the principal and interest of such negotiable bonds or notes all or any part of the revenues derived from the operation of properties and facilities maintained and operated by it, and all other revenues received by the board of commissioners from other sources; provided, however, that the amount of such bonds and notes outstanding at any one time shall not exceed one hundred million dollars. Such bonds shall be issued by the board of commissioners with such dates, forms, terms, series, interest rates not to exceed eight percent per annum, maturities, denominations, redemption, registration and convertibility provisions and security provisions as the board of commissioners may determine in compliance with the constitution and laws of the state of Louisiana, as herein amended, and the board of commissioners shall have complete authority to incur debt and issue bonds of each type and in every manner provided by these laws. The board of commissioners is further authorized to receive by gift, grant, donation or otherwise, any sum of money, aid or assistance from the United States, the state of Louisiana, or any political subdivision thereof, and unless otherwise provided by the terms of such gift, grant, or donation, in its discretion, it may pledge all or any part of such moneys for the further securing of the payment of the principal and interest of its bonds or notes. Neither the full faith and credit of the state of Louisiana or the Lake Charles Harbor and Terminal District shall secure any bonds issued pursuant to this Section.

Added by Acts 1973, No. 81, §1.



RS 34:217 - Contestment of the legality of bonds

§217. Contestment of the legality of bonds

For a period of thirty days from the date of the publication of any resolution adopted pursuant to this part, and any statutory law enacted hereunder, any person in interest may contest the legality of the bonds authorized hereunder, after which time no one shall have any cause of action to contest the regularity, formality, legality or effectiveness of such resolution or bonds for any cause whatever, and after which time it shall be conclusively presumed that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of such thirty days. The newspaper to be used for any such publication shall be a newspaper published in the district, or if no newspaper is published therein, then a newspaper published and having general circulation in Calcasieu Parish.

Added by Acts 1973, No. 81, §1.



RS 34:218 - Calcasieu River and Pass Project

§218. Calcasieu River and Pass Project

A.(1) In addition to any other provision of law, the Lake Charles Harbor and Terminal District is authorized and empowered to carry out any and all functions within or outside of its territorial limits necessary to serve, on behalf of the state of Louisiana which shall be the local sponsor, as agent for the state and as the single entity responsible to act and to secure rights of way, to furnish assurances to the secretary of the United States Army, and for the construction, operation, and maintenance of the Calcasieu River and Pass Project as designated by the United States Army Corps of Engineers.

(2)(a) Notwithstanding the provisions of this Section to the contrary, the Lake Charles Harbor and Terminal District, or any person on behalf of the district including but not limited to lessees, assignees, or any third party otherwise occupying property, shall not as to property the district owns in Cameron Parish, other than that property which it currently owns in Sections 43 and 44, Township 12 South, Range 9 West and in Sections 1 and 12, Township 12 South, Range 10 West, in the Southwestern Land District, Louisiana Meridian, Cameron Parish, Louisiana, hereafter referred to as "the exempt property", undertake any port activities in Cameron Parish.

(b) As used in this Section, "port activities" shall mean the acquisition or leasing of land for the construction, operation, or maintenance of docks, wharfs, sheds, slips, canals, machinery, or industrial plant facilities or facilities for the handling of cargos or materials of any type and other substantially similar activities, other than dredged materials in connection with construction operation and maintenance of the Calcasieu River and Pass Project. Any function by the Lake Charles Harbor and Terminal District necessary for the construction, operation, and maintenance of the Calcasieu River and Pass Project shall not be considered port activities.

(c) The Lake Charles Harbor and Terminal District may conduct port activities on any property in Cameron Parish pursuant to an intergovernmental agreement or cooperative agreement with the approval of the governing authority of Cameron Parish. As to the exempt property as defined in Subparagraph (a) of this Paragraph, nothing in this Section shall require the Lake Charles Harbor and Terminal District to enter into any intergovernmental agreement or cooperative agreement with the governing authority of Cameron Parish.

B. The district shall have the authority to acquire by purchase, lease, expropriation, or otherwise, any land for the purposes of the construction, operation, and maintenance of the Calcasieu River and Pass Project. The venue for any petition for expropriation filed by the district for property located in Cameron Parish shall be in accordance with R.S. 19:2.1.

C.(1) The district shall not acquire by purchase, lease, expropriation, or otherwise, or convey, sell, assign, or donate any land in Cameron Parish, except for the purposes of the construction, operation, and maintenance of the Calcasieu River and Pass Project or pursuant to a cooperative endeavor agreement with the governing authority of Cameron Parish.

(2) The provisions of this Subsection shall not apply to the exempt property as defined in Subparagraph (A)(2)(a) of this Section.

(3) Prior to the sale of any land in Cameron Parish purchased or expropriated by the Lake Charles Harbor and Terminal District, the governing authority of Cameron Parish shall have the first right of refusal for the purchase of such land, which right is subordinate to the following:

(a) A first right of refusal if so reserved in the act of sale by the seller of the property sold to the district.

(b) A first right of refusal in favor of the owner from whom the property was expropriated.

Acts 2012, No. 848, §1, eff. June 14, 2012.



RS 34:241 - Creation and territorial limits

PART III. PORT OF IBERIA DISTRICT

§241. Creation and territorial limits

The Port of Iberia District (formerly known as the "New Iberia Port District") heretofore created as a political subdivision of the state of Louisiana under the provisions of Act 128 of 1938, as amended by Act 446 of 1966 and Act 483 of 1974, is hereby declared to be and constitute a port, harbor, and terminal district pursuant to Section 31 of Article XIV of the constitution of the state of Louisiana for the year 1921, as amended, and as such, shall have all authority granted by said Section of the constitution as well as such authority, powers, and jurisdiction as may be hereinafter provided by this Part, and its territorial limits are fixed as follows:

Parts of Iberia Parish and Vermilion Parish described with particularity below:

Beginning at a point on the boundary line between St. Martin Parish and Iberia Parish, at the point where the centerline of La. 182 intersects said boundary line, thence Southeasterly along the centerline of La. 182 to its intersection with the centerline of La. 88; thence Southwesterly along the centerline of La. 88 to its intersection with the range line between R5E and R6E, and thence Southerly along said range line to its intersection with Parish Road 508; thence Westerly along said Parish Road 508 to its intersection with the centerline of U.S. Highway 90; thence Southeasterly along the centerline of U.S. 90 to its intersection with La. 3013; thence Southwesterly to a point 1000 feet from the Western right-of-way line of U.S. Highway 90; thence Southeasterly parallel to and 1000 feet from U.S. Highway 90 to the Southwestern right-of-way line of U.S. Highway 90, to the section line between Sections 20 and 21 T12S, R6E, Southwestern Land District; thence Southerly between Sections 20 and 21, and between Sections 29 and 28, to the North line of Section 87, T12S, R6E; thence in a straight line to the corner common to Sections 16, 19, and 20, in T13S, R6E; thence continuing South between Section 19 and 20, 37 and 38, 45 and 44, to the corner common to Sections 44, 45, 48, and 49, in T13S, R6E; thence Westerly between Sections 45 and 48 to the corner common to Sections 45, 46, 47, and 48, in T13S, R6E, thence South between Sections 47 and 48, T13S, R6E, and continuing South between Sections 5 and 6, 8 and 7 to the Northern shore of Vermilion Bay; thence Westerly and Southerly along the shoreline of Vermilion Bay to the Western shoreline of Southwest Pass; thence Westerly along the shoreline to a point on the most Westerly Western line of the Paul Rainey Wildlife and Game Refuge; thence South to the most Southerly limits of Vermilion Parish in the Gulf of Mexico; thence Easterly along the Southern Limits of Vermilion and Iberia Parishes to the Iberia--St. Mary Parish line; thence following the Iberia--St. Mary Parish line through West Cote Blanche Bay, East Cote Blanche Bay and Vermilion Bay, and continuing along the Iberia--St. Mary Parish line; thence along the lower part of St. Martin Parish and Iberia Parish; thence following the Iberia Parish and Assumption Parish line; thence following the line between Iberia and Iberville Parishes to a point where it reaches the Iberia--St. Martin Parish line; thence along said line to the intersection of Louisiana 182, the point of beginning.

Amended by Acts 1974, No. 483, §1; Acts 1978, No. 486, §1.



RS 34:242 - Board of commissioners; members, officers, agents and employees

§242. Board of commissioners; members, officers, agents and employees

The governing authority of the district shall be a board of commissioners to be known as the Board of Commissioners of the Port of Iberia. The board shall consist of seven members who shall be citizens of the United States and residents of the district or the division of the district from which appointed during their term of office, to be appointed as follows: two commissioners shall be appointed on September 18, 1978, each for a term of six years, one of whom shall be appointed by the mayor and board of aldermen of Loreauville and one of whom shall be appointed by the mayor and board of aldermen of Jeanerette; the successors to the two commissioners whose terms expire on November 12, 1978 shall be appointed by the mayor and council of New Iberia each to serve until September 18, 1984; the successors to the three commissioners whose terms expire on November 12, 1980 and on November 12, 1981 shall be appointed by the governing authority of the Parish of Iberia each to serve until September 18, 1984. Upon the expiration of their respective terms of office, their successors shall be appointed by the respective governing authorities for terms of six years each. The successors to the three commissioners who are to be appointed by the governing authority of Iberia Parish shall be appointed one from each of the three divisions of the district, such divisions shall be created and established by the governing authority of Iberia Parish in such manner as to provide for approximately the same population in each such division. Each vacancy shall be filled by appointment by the authority which appointed the commissioner. Any commissioner may be removed by the appointing authority, but only for cause and on charges preferred against him in writing and after public hearing and proof of the sufficiency of the charges; provided, that any commissioner so removed shall have the right to test in the courts the sufficiency of the charges and of the evidence tendered in support thereof.

The commissioners shall serve without compensation and shall have the power to organize and reorganize legal, executive, engineering, clerical, and other departments and forces of the board and to fix the duties, powers, and compensation of all officers, agents, and employees of the said board.

Amended by Acts 1966, No. 446, §1; Acts 1978, No. 486, §1.



RS 34:242.1 - Ordinances

§242.1. Ordinances

A. The board is further authorized to adopt ordinances concerning the territory, jurisdiction, and control of the port area, and the proper conduct thereof. The ordinances shall be enforceable by a fine not to exceed one thousand dollars or imprisonment not to exceed six months in the parish jail, or both, in the discretion of the court. The board shall by proper ordinances make rules and regulations for the conduct, management, and control of the port, its commerce, traffic and navigation, the waters and landings within its territorial jurisdiction, the structures and other facilities under its administration, and for the government thereof, which the board may, in its judgment, find to be necessary or proper in the exercise of the powers now conferred upon it by the constitution and statutes of the state of Louisiana, and shall, from time to time, enlarge, modify, or change such rules and regulations in its discretion. By such ordinances the board may, without limitation of such powers granted herein, adopt such rules and regulations with respect to the safety and efficiency of port operations, the protection of property, life, and personal safety and welfare of its employees and of the public; the control, use, and protection of the landings, docks, wharves, warehouses, equipment, and other facilities and improvements and appurtenances thereto under its administration; the navigation and use of the waters within its jurisdiction; the loading, unloading, transfer, or transhipment of cargoes from, to, or between all watercraft and other vehicles within its jurisdiction; the prevention of interference with and the obstruction of facilities and services necessary or related to the orderly and efficient handling of the commerce and traffic of the port; the protection, removal, and disposition of cargoes; and generally, with respect to the safety and efficiency of the operations of the port. The Sixteenth Judicial District Court for the Parish of Iberia shall have jurisdiction of the trial and punishment of all violations of the ordinances passed by the board committed within the parish of Iberia.

B.(1) The style of all ordinances shall be, "Be it ordained by the board of the Port of Iberia District...". No ordinance shall be adopted except by the affirmative vote of a majority of the commissioners.

(2) A proposed ordinance may be placed on the board meeting agenda and introduced by any commissioner at any board meeting. Each proposed ordinance shall be in writing. An ordinance shall contain only one subject which shall be indicated in its title except for ordinances involving the annual operating budget, a capital improvement budget, or a codification of ordinances.

(3) After a proposed ordinance has been introduced, copies of it shall be provided to all commissioners. The title of a proposed ordinance shall be published once in the Port of Iberia District's official journal. The notice shall indicate the time and place where the board will consider its adoption. No ordinance shall be adopted until a public hearing on it has been held. No ordinance can be adopted at the meeting at which it is introduced.

(4) Each proposed amendment to an ordinance shall be presented in writing or reduced to writing before its final consideration. An amendment to a proposed ordinance shall neither nullify the purpose of the proposed ordinance nor, except for ordinances involving the annual operating budget, a capital improvement budget, or a codification of ordinances, add a new subject matter to it.

(5) A proposed ordinance shall be read by the title when called for final passage. The vote on an ordinance at final passage shall be taken by "yeas" and "nays", and the names of the commissioners voting for and against each proposed ordinance or amendment shall be entered in the minutes.

(6) Every ordinance adopted by the board shall be signed by the president and attested to by the secretary.

(7) The board shall keep a book entitled "Ordinances of the Port of Iberia District" in which they shall file the original of every ordinance which has been adopted by the board immediately after its passage and attach a note to the ordinance stating the date of its enactment and a reference to the book and page of the commission's minutes containing the record of its adoption.

(8) The board shall publish each ordinance adopted by the board once in the official journal designated pursuant to R.S. 43:141 through 149, within twenty days of its adoption and prior to its effective date.

(9) Unless an ordinance specifies an earlier or later effective date, the ordinance shall take effect on the thirtieth day after the meeting in which the ordinance was adopted.

Acts 2008, No. 303, §1, eff. June 17, 2008.



RS 34:243 - Powers of board

§243. Powers of board

The board may regulate the commerce and traffic of the harbor and port district in such manner as may in its judgment be best for the public interest; it shall have and enjoy all the rights, privileges and immunities granted to corporations; it may own and have charge of, administer, contract for, operate and maintain wharves, sheds, belt and connecting railroads, canals, basins, and any and all structures and facilities necessary or proper for the use and development of the business of the district, including buildings and equipment for the accommodation of passengers and the handling, storage, transportation and delivery of freight, express and mail; it may lease or sell for manufacturing, commercial and business purposes, lands or buildings owned or acquired by it; it may borrow from any person or corporation using or renting any facility of the district such sums as shall be necessary to improve the same and to erect and construct such improvements, and agree that the loan therefor shall be liquidated by deducting from the rent, dockage, wharfage or tollage charges payable for such property, a percentage thereof to be agreed on; it may maintain proper depth of water to accommodate the business of the district; provide mechanical facilities and equipment for use in connection with the wharves, sheds, and other structures; provide lights, water and police protection for the district and for all harbor and terminal facilities situated therein; and make reasonable charges and collect the same for the use of all structures, works and facilities administered by the board, and for any and all services rendered by the board.



RS 34:244 - Officers of board; meetings; agents and employees

§244. Officers of board; meetings; agents and employees

The board shall elect from among its own members a president, vice president, a secretary and treasurer, whose duties shall be those usual to such offices. At the option of the board, the offices of secretary and treasurer may be held by one person. The board shall meet in regular session once each month and shall also meet in special session as often as the president of the board shall convene them or on written request of four members; four members of the board shall constitute a quorum. The board shall prescribe rules to govern its meetings, shall maintain suitable offices in the district, and may contract with and employ attorneys, clerks, engineers, deputy commissioners, superintendents, stevedores, and other agents and employees and shall fix their compensation and term of employment.

Amended by Acts 1978, No. 486, §1.



RS 34:245 - Examinations and investigations; control and regulation; annual report

§245. Examinations and investigations; control and regulation; annual report

The board of commissioners shall examine and investigate all questions relating to the interest and welfare of the district; it shall control and regulate the same, and make an annual report to the governor showing all receipts and disbursements of the board, the number of arrivals and departures of vessels and crafts and their tonnage, the exports and imports passing through the port district, setting forth the general condition of said district, its buildings, structures, facilities, and other properties, and making such recommendations for the development and welfare of the district and its management as to the board may seem advisable. A copy of said report shall be promptly published in a newspaper printed in the City of New Iberia.



RS 34:246 - Acquisition of lands; receipt of money, aid or assistance

§246. Acquisition of lands; receipt of money, aid or assistance

The board is authorized to acquire by purchase, donation, expropriation, or otherwise any lands in the Parish of Iberia needed for railways, wharves, sheds, buildings, canals, channels and other facilities required for the operation of the board and to be owned and operated by the board. The board may also provide that payment for such land be made out of the funds under its control not otherwise specially appropriated.

The board is further authorized to receive by gift, grant, donation or otherwise, any sum of money, aid or assistance from the United States, the State of Louisiana, or any of the political subdivisions thereof, for the purpose of carrying out the objects and purposes of this Part.



RS 34:247 - Construction of works of public improvement

§247. Construction of works of public improvement

The board is authorized to make and construct any of the works of public improvements in the district and anything in connection therewith that may be necessary or useful for the business of the board; to purchase machinery or materials and equipment for performing such work, and to supervise the making of the same, or to make and construct such works through contracts with others and, generally, to do all other acts necessary or proper to carry out the powers vested in it with regard to such works of public improvement.



RS 34:248 - Letting contracts; emergency procedures

§248. Letting contracts; emergency procedures

Whenever any work is to be let by contract under the provisions of this Part, the board shall comply with the provisions of R.S. 38:2211 et seq.

Amended by Acts 1980, No. 165, §1; Acts 1982, No. 150, §1.



RS 34:249 - Fees

§249. Fees

The board of commissioners is authorized to charge a reasonable fee to each vessel arriving in ballast or carrying cargo of any kind. It may also charge for each copy of any certificate issued by the board or its deputies for inspecting hatches, surveying cargoes and the like. The master of each vessel shall, however, be furnished free one copy of all surveys upon his vessel or cargo.



RS 34:250 - Special taxes and bond issues

§250. Special taxes and bond issues

A. The board, with the prior approval of the governing authority of the parish of Iberia, shall have authority to order and call a special election or elections and submit to the qualified electors of the port area the question of authorizing the levy of ad valorem taxes not to exceed a total of five mills on the dollar on all property subject to taxation within the port area, said election to be ordered, held, conducted and promulgated by the board in a manner similar to that prescribed by law for the voting of special ad valorem taxes in the parish of Iberia. In the event such election carries, the board shall have the authority to levy the voted tax annually on all taxable property situated in the port area. All funds derived from such voted ad valorem taxes shall constitute income and revenues of the board and be used to defray administrative, operative, construction, maintenance and other lawful expenses and obligations of the board.

B. The board shall have authority to incur debt for any one or more of its lawful purposes, to issue in its name negotiable bonds or certificates of indebtedness evidencing such debt, and to provide for the security and payment thereof as follows:

(1) To issue certificates of indebtedness maturing within one year from date of issuance to evidence money borrowed in anticipation of current revenues for the administration, operation, construction and maintenance costs and expenses of the board, which certificates shall be payable in principal and interest from any available income, revenues, fees and/or taxes pledged to their payment by the board.

(2) To issue bonds substantially in the manner and to the amount set forth in Article XIV, Section 14 (including Paragraph (b.2) thereof) of the Constitution, and other authority supplemental thereto, particularly Part III, Chapter 4, Title 39 of the Louisiana Revised Statutes of 1950. Such bonds shall be payable from an ad valorem tax on all taxable property in the port area sufficient to pay such bonds in principal and interest, when approved by a vote of a majority in number of the qualified electors voting on the proposition at an election held for that purpose in accordance with Part II of said Chapter 4, Title 39, as amended. Such bonds shall be issued in the manner provided by the law pursuant to which they are being issued and the maximum interest rate for the bonds shall be that prescribed by such law.

C. In addition to the bonds authorized to be issued by Subsection B(2) above, the board shall be authorized to issue negotiable bonds for any one or more of the purposes within the authority delegated to it and to pledge to the payment of the principal and interest of such negotiable bonds the income and revenues derived or to be derived from the properties and facilities owned, leased or operated by it and/or any other income or revenue received by the board from fees, taxes, grants or other sources. In addition to such pledge, the board may further secure the payment of its bonds by a conventional mortgage upon any or all of the properties constructed or acquired or to be constructed and acquired by it. The board is further authorized to receive by gift, grant, donation or otherwise, any sum of money or property, aid or assistance from the United States, the State of Louisiana or any political subdivision thereof, and unless otherwise provided by the terms of such gift, grant or donation, in its discretion, to pledge all or any part of such monies for the further securing of the payment of the principal and interest of its bonds. In addition to whatever security may be pledged to the payment of its bonds, the board, at its option, shall have authority to provide that such bonds shall additionally constitute general obligations of the port district, to which its full faith and credit, including, if necessary, the right to levy ad valorem taxes within the port area to pay such bonds, shall be pledged; provided, however, that such general obligation bonds shall not be issued until the board has adopted an appropriate resolution giving notice of its intention to issue general obligation bonds, including a general description of such bonds and the security therefor, and notice of this intention has been published in four consecutive weekly issues of a newspaper of general circulation published in the port area, setting forth a date and time when the board will meet in open and public session to hear any objections to the proposed issuance of such bonds and provided, further, if at such public hearing a petition, duly signed by more than five percent of the registered voters in the port area object to the issuance of bonds as proposed, then such bonds shall not be issued until approved by a vote of a majority in number of the qualified electors in the port area who vote at a special election held for that purpose in the manner provided by Part II, Chapter 4, Title 39 of the Louisiana Revised Statutes of 1950. No bonds shall be issued by the board under the authority conferred in this Subsection C unless approved by a resolution adopted by the governing authority of the parish of Iberia and unless the board has therefore prepared, or caused to be prepared, an economic feasibility study or report reflecting that adequate revenues will be available from the sources pledged in an amount sufficient to pay the bonds as they mature in principal and interest. Said economic feasibility study or report shall be filed in the permanent records of the board and shall be available for public inspection. Subject to the above limitations, bonds may be issued by the board under the authority conferred in this subsection for such purposes and in such amount or amounts as the board may determine; provided, however, that the total principal amount of all bonds issued under this subsection and outstanding as of the date of the issuance of any new bonds, shall never exceed ten percent of the assessed valuation of the taxable property within the port area, to be ascertained by the last assessment roll of record in the parish of Iberia. All bonds issued under this subsection shall be authorized by a resolution of the board and shall be of such series, bear such date or dates, mature at such time or times not exceeding forty years from their respective dates, bear interest at such rate or rates not exceeding six per centum per annum, payable semiannually or annually, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, be subject to such terms of redemption not exceeding one hundred five percent of the principal amount thereof and be entitled to such priority on the revenues of the board as such resolution or resolutions may provide. The bonds shall be signed by such officers as the board shall determine and coupon bonds shall have attached thereto interest coupons bearing the facsimile signatures of such officer or officers of the board as it shall designate. Any such bonds may be issued and delivered, notwithstanding that one or more of the officers signing such bonds or the officer or officers whose facsimile signature or signatures may be upon the coupons shall have ceased to be such officer or officers at the time such bonds shall actually have been delivered. Said bonds shall be sold for not less than par and accrued interest, to the highest bidder at a public sale after advertisement by the board at least once not less than ten days prior to the date of such sale in (1) a newspaper of general circulation within the port area and (2) a financial newspaper or publication regularly carrying municipal bond notices and published in New Orleans, New York or Chicago, reserving to the board the right to reject any and all bids and to readvertise for bids. If after advertisement as hereinabove provided, no bids are received, or if such bids as are received are considered in the discretion of the board to be unsatisfactory, then in that event the said board may publicly negotiate for the sale of such bonds without further advertisement. No proceedings with respect to the issuance of any such bonds shall be necessary except such as are contemplated by this subsection.

D. For a period of thirty days from the date of publication of any resolution of the board authorizing the issuance of its bonds or certificates of indebtedness, any person interested may contest the legality of such resolution and the validity of such bonds or certificates of indebtedness issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or to draw in question the legality of said bonds or certificates of indebtedness, the security therefor or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of said thirty days.

Amended by Acts 1974, No. 483, §1.



RS 34:251 - Taxes for payment of bonds

§251. Taxes for payment of bonds

The board shall levy annually on all property situated within the district subject to taxation any special taxes that may be necessary to provide for the payment of principal and interest on the bonds authorized to be issued under this Part.

These special taxes shall be levied, assessed and collected on the property within the district under the same methods, terms, and conditions and at the same time as state and parish taxes are levied, assessed and collected; they shall be secured by the same liens upon the property subject to taxation within the district as taxes for state and parish purposes; the property subject to taxes within the district shall be sold for failure to pay the same in the same manner as property is sold for delinquent state, parish, or other taxes under the law.



RS 34:252 - Collection of taxes

§252. Collection of taxes

The provisions of the constitution and all laws regulating and relating to the collection of taxes; the creating of tax liens and mortgages, tax penalties and tax sales, shall also apply to and regulate the collection of all taxes authorized by this Part. The sheriff and ex-officio tax collector for the Parish of Iberia shall make a monthly settlement with the treasurer of the board of commissioners and receive from him a receipt for the amount of the taxes paid over in the same manner as tax collectors are required to settle with the auditor of the state. The tax collector shall receive from the treasurer the same quietus for a full settlement of taxes due and exigible in any given year and account for delinquents or deductions in the same manner as though accounting to the auditor of the state for state taxes. The sheriff and ex-officio tax collector shall retain from all taxes collected by him for the district the commission thereon allowed him by law on special taxes and shall deposit the amount thereof with the parish treasurer to the credit of the sheriff's salary fund. Upon failure of the tax collector to comply with the provisions of this Section, the board of commissioners shall proceed against him and the sureties on his official bond as such, for the collection of whatever money may be owing to the board of commissioners for such special taxes.



RS 34:291 - Creation; territorial limits and jurisdiction

PART IV. LAFAYETTE ECONOMIC DEVELOPMENT AUTHORITY

§291. Creation; territorial limits and jurisdiction

A. The Lafayette Economic Development Authority, hereinafter referred to as the authority or the district, is created as a political subdivision of the state of Louisiana, and its territorial limits and jurisdiction shall extend throughout the parish of Lafayette. Such authority shall continue to constitute a political subdivision and a harbor and terminal district originally created under the provisions of Article XIV, Section 30.1 of the Louisiana Constitution of 1921 and Article XIV, Section 31 thereof, continued as a statute at R.S. 34:340.1 through 340.6.

B.(1) The Lafayette Economic Development Authority is established for the purpose of having a council composed of representatives from the business community, parish and city governments, and the University of Southwestern Louisiana to perform the functions of an economic and industrial development agency. Such functions may include, without limitation:

(a) Public relations, advertising, marketing, and providing and disseminating information.

(b) Government relations, ombudsman, and government liaison.

(c) Financial and financing assistance.

(d) Tax abatement.

(e) Planning and coordination for economic development and resource utilization, including such functions as industrial and economic research and industrial programming and solicitation.

(f) Industrial training, technical assistance, and technology transfer.

(g) The use of public and other legal powers to facilitate development.

(h) Promoting transfer mechanisms to take ideas from their point of origin or development to commercially successful utilization by local enterprises.

(i) Fostering entrepreneurial activity in the parish and region.

(j) Promoting the development of new products, processes, or services or new uses for existing products, processes, or services manufactured or marketed in the parish or region.

(k) Supporting market research aimed at identifying new markets for local or regional products and processes, including international markets; determining the characteristics, needs and preferences of those markets; and developing new marketing techniques to exploit those markets.

(l) Fostering and supporting economic and industrial development and education in cooperation with private business enterprises, financial institutions, educational institutions, non-profit institutions and organizations, state government and political subdivisions of the state, the federal government, and other organizations or persons concerned with research, development, education, commercial application, and economic or industrial development in ways which increase the economic base of the parish and region.

(2) For the purposes enumerated in Paragraph (1) of this Subsection, the Lafayette Economic Development Authority may engage in whatever activities and projects it deems most appropriate to encourage and assist economic growth and development within its territorial limits in accordance with and pursuant to provisions of this Part.

Amended by Acts 1971, No. 155, §1; Acts 1985, No. 420, §1; Acts 1988, No. 867, §1, eff. July 18, 1988.



RS 34:291.1 - Lafayette Parish Council; oversight responsibility for Lafayette Economic Development Authority; scope

§291.1. Lafayette Parish Council; oversight responsibility for Lafayette Economic Development Authority; scope

A.(1) In addition to the provisions of Paragraph (2) of this Subsection and other provisions of this Part, the Lafayette Parish Council shall have oversight responsibility for the Lafayette Economic Development Authority as set forth in Subsections C and D of this Section, and may utilize such powers as are necessary to exercise such oversight responsibility.

(2) No rule, regulation, or order shall be adopted by the Lafayette Economic Development Authority which is inconsistent with or contrary to any law, ordinance, or regulation now in force or hereinafter enacted by the United States of America, the state of Louisiana, or Lafayette Parish, and any such rule, regulation, or order shall be null and void, except that no action by the Lafayette Parish Council shall abrogate any contract or agreement duly executed by the authority that was valid and legal when executed.

B. Except as otherwise provided in this Chapter, such oversight responsibility may be exercised by ordinance of the Lafayette Parish Council requiring a public hearing and subject to the veto process of that council.

C. The preparation and adoption of the budget of the Lafayette Economic Development Authority by the authority shall be in compliance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq. Subsequent to such preparation and adoption, the annual operating budget and capital budget of the authority and any amendments or modifications thereto and the subsequent audit report shall be subject to approval by the Lafayette Parish Council.

D.(1) Except for adjustments in existing ad valorem taxes necessary to provide sufficient revenues to pay indebtedness due or to become due on any outstanding bonds or existing obligations, any proposed adjustment in the existing ad valorem tax, any proposal to levy an additional tax pursuant to Subsection C of this Section or to levy any other tax of the Lafayette Economic Development Authority or any proposal to incur additional indebtedness, including without limitation, by the issuance of bonds or certificates of indebtedness, shall be subject to approval of the Lafayette Parish Council by resolution.

(2) The types or categories of indebtedness which require approval of the Lafayette Parish Council shall not include the issuance of industrial revenue bonds which are issued on behalf of other persons or entities and which do not involve the commitment of the general credit or taxing power of the authority or parish or payment by the authority or parish.

Added by Acts 1988, No. 867, §1, eff. July 18, 1988.



RS 34:292 - Board of commissioners

§292. Board of commissioners

A. The governing authority of the district shall be known as the Board of Commissioners of the Lafayette Economic Development Authority. The board shall consist of twelve members who shall be citizens of the United States residing within the limits of the district during their terms of office.

B.(1) The commissioners shall be appointed as follows:

(a) Two members, one of whom shall be nominated by the Lafayette Parish Farm Bureau, shall be appointed by a majority vote of the mayors of the incorporated municipalities of Lafayette Parish other than the city of Lafayette.

(b) Two members, one of whom shall be nominated by the Greater Lafayette Chamber of Commerce, shall be appointed by the mayor of the city of Lafayette. The mayor of the city of Lafayette may serve as one of the appointments.

(c) Two members, one of whom shall be a black citizen, shall be appointed by the Lafayette City Council.

(d) Two members, one of whom shall be nominated by the Central Labor Council of Lafayette, shall be appointed by the Lafayette Parish president. The parish president may serve as one of the appointments.

(e) Two members, one of whom shall be a black citizen, shall be appointed by the Lafayette Parish Council.

(f) Two members shall be appointed by the president of the University of Southwestern Louisiana. The president may serve as one of the appointments.

(2) The commissioners appointed shall be true development representatives of the authority or agency appointing them and shall bring to the authority the resources and expertise which their respective appointing authorities or agencies possess. In that regard, it is specifically contemplated that the University of Southwestern Louisiana will provide and perform a liaison role, and not purely a technical role in the work of the authority, and its commissioner appointed to the board of commissioners shall assist the authority in providing for meeting the needs of business with the technical expertise of the university.

C. The terms of the commissioners shall be staggered so that of the initial members appointed, three* shall serve for two-year terms, three* for three-year terms, and three* for four-year terms. The determination of which terms shall run for two, three, or four years shall be made by the board by lot at its first meeting. The commissioners thereafter appointed at the expiration of the terms of the initial appointees shall serve for terms of four years. No member of the board may be appointed for more than two consecutive terms.

D.(1) Vacancies shall be filled in the manner of the original appointments, in accordance with the provisions set forth in Paragraph (1) of Subsection B of this Section.

(2)(a) Commissioners shall serve at the pleasure of the appointing authority or agency. The appointing authority or agency shall have the right to remove and replace commissioners appointed by it, with or without cause, and, where a vacancy exists, to fill the vacancy in the office of the commissioner or commissioners which have been allotted to that appointing authority or agency.

(b) The board shall have the authority to and may establish in its bylaws the procedures and criteria for removal of any of its members with cause by majority vote of its membership.

(c) Any member may be removed with cause by two-thirds vote of the membership of the Lafayette Parish Council.

(3) Removal as provided in this Section shall be without prejudice and there shall be reserved to any member so removed his right to judicial review under the law.

E. In order to facilitate the performance of its duties hereunder and to further promote the economic development of the parish and region, the board of commissioners may establish an advisory board. Such advisory board may be composed of persons, elements, or groups in the parish or region which the board of commissioners believes will be able to contribute and assist in the task of economic and industrial development. The composition and size of this advisory board and the terms of its members shall be at the discretion of the board of commissioners.

Amended by Acts 1971, No. 155, §1; Acts 1985, No. 420, §1; Acts 1988, No. 867, §1, eff. July 18, 1988.

*AS APPEARS IN ENROLLED BILL, BUT SEE §292(A) AND (B) WHICH PROVIDE FOR 12 MEMBERS: HOWEVER (C) PROVIDES FOR 9 MEMBERS.

{{NOTE: SEE ACTS 1988, NO. 867, §2.}}



RS 34:293 - Powers of board; title to structures

§293. Powers of board; title to structures

A.(1) The board has the power to regulate the commerce and traffic of the harbor and terminal district in any manner that may in its judgment be best for the public interest. It has all the rights, privileges, and immunities granted to corporations in Louisiana. It may administer, contract for, operate, and maintain wharves, warehouses, landings, docks, sheds, belt and connecting railroads, canals, basins, locks, elevators, and other structures and facilities necessary or proper for the use and development of the business of the district, including buildings and equipment for the accommodation of passengers and in the handling, storage, transportation, and delivery of freight, express, and mail. It may maintain proper depths of water to accommodate the business of the district; provide mechanical facilities and equipment for use in connection with the wharves, sheds, docks, elevators, warehouses, and other structures; provide light, water, and police protection for the district and for all harbor and terminal facilities situated therein. It may make and collect reasonable charges for the use of all structures, works, and facilities administered, and for any and all services rendered by it. It may regulate reasonably the fees and charges to be made by privately owned wharves, docks, warehouses, elevators, and other facilities within the limits of the district when the same are offered for the use of the public.

(2) All buildings, railroads, wharves, elevators and other structures, equipment and facilities herein referred to are declared to be works of public improvement and title thereto shall vest in the public.

B. In addition to the foregoing, the board shall have the power and authority:

(1) To sue and be sued.

(2) To prepare, adopt, promulgate, amend and repeal bylaws, orders, rules, regulations, policies, forms, and procedures to govern the affairs and conduct of its business and to carry out its functions in order to effectuate the provisions of this Part.

(3) To make, enter into, and execute all contracts and agreements with any person or agency, public or private, necessary or incidental to the performance of its duties and the execution of its power under this Part.

(4) To perform any other necessary and ancillary acts to effectuate its functions, to perform its duties, or to give effect to its powers in accordance with this Part.

Amended by Acts 1988, No. 867, §1, eff. July 18, 1988.



RS 34:293.1 - Additional powers; industrial development

§293.1. Additional powers; industrial development

A. The district shall have authority to construct and/or acquire industrial parks and/or industrial plant buildings within the district, including sites and other necessary property or appurtenances therefor, and to acquire, construct, improve, operate, maintain and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, drainage, sewers, sewerage disposal facilities, solid waste disposal facilities, waterworks and other utilities and related properties. The district shall also have the authority to sell, lease or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district, all or any part of an industrial plant site, industrial plant building or other property owned by the district. In determining the consideration for any contract to lease, sell or otherwise dispose of lands, buildings or other property of the district, the board may take into consideration the value of the lands, buildings or other properties involved as well as the potential value of the economic impact of the industrial or business enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products and resources and special tax revenues to be generated by the industrial or business enterprise acquiring or leasing lands, buildings or other property from the district. In no event, however, and under no circumstances shall the board dispose of any property of the district for less than fifty percent of the appraised value of the property without the prior approval of the governing authority of the parish, which approval shall be by resolution adopted by a simple majority.

The resolution or ordinance adopted by the board authorizing any lease, sale or other disposition of lands, buildings or other property of the district shall set forth, in a general way, the terms of the authorized lease, sale or other disposition and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the district or board. For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale or other disposition of district property, after which time, no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of the authorized lease, sale or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of said thirty days.

B. Said district shall provide access by public road to any and all entrances to the premises of each and every plant in the area employed for industrial purposes, for use by employees of such industry or for use by employees of independent contractors working on such premises, or for delivery of materials or supplies, other than by rail or water transportation, to such premises.

C. Notwithstanding any other laws to the contrary, and in addition to any other authority or powers granted said district, but subject to R.S. 34:291.1(D), the district shall have full power and authority to levy on all taxable property within the district an ad valorem tax not to exceed fifteen mills, provided said district has received prior approval for the levy of said millage by a vote of the qualified electors within the district at an election called by the governing authority of said district for said purposes. Said election shall be conducted under the general election laws of the State of Louisiana applicable for such an election.

D.(1) In addition to any other authority or powers granted said authority, the authority shall have full power and authority to issue obligations and to provide funds for the furtherance and accomplishment of any authorized public function. For purposes of this Part, "authorized public function" shall mean and include, but not be limited to: hospital, medical health, nursery care, nursing care, clinical, ambulance, laboratory, and related services and facilities; housing mortgage finance and related services, activities, facilities, and properties; penitentiary, rehabilitation, incarceration, and other correctional services and facilities; educational services and facilities and related housing and dormitory services and facilities; providing, developing, securing, and improving water storage, treatment, supply, and distribution services and facilities; sanitary and storm sewer and other liquid and solid waste collection, disposal, treatment, and drainage services and facilities; educational or commercial communication equipment, and facilities; mass transit, commuting and transportation, and parking services, equipment, and facilities; cultural and civic facilities, services, and activities; community development and redevelopment facilities and activities; gas, electric, petroleum, coal, and other energy collection, recovery, generation, storage, transportation, and distribution facilities and activities; industrial, manufacturing, and other economic development facilities and activities; antipollution and air, water, ground, and subsurface pollution abatement and control facilities and activities; airport and waterport and related facilities, services, and activities; and facilities, property, and equipment of any nature for the use or occupancy of the state or the United States, or any agencies or instrumentalities thereof or of any governmental units in the state.

(2) The authority is authorized to issue obligations to accomplish any of the foregoing authorized public functions or purposes and shall have the following powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(a) To acquire, whether by purchase, exchange, gift, lease, or otherwise, and to construct and improve, maintain, equip, and furnish one or more projects that qualify as authorized public functions, including all real and personal properties which the Board of Commissioners of the authority may deem necessary in connection therewith and whether or not any such project shall then be in existence;

(b) To lease or to contract for the use to or by others any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee to comply with any of the obligations thereof;

(c) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as its Board of Commissioners may deem advisable, including the power to receive for any such sale the note or notes of the purchaser of a project whenever its Board of Commissioners finds any such action to be in furtherance of the purposes for which the authority was organized;

(d) As security for the payment of the principal of and interest on any bonds so issued, and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any source thereof.

E.(1) The district shall have authority to enter into any cooperative endeavor. "Cooperative endeavor" means any form of economic development assistance between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. The term "cooperative endeavor" shall include, but not be limited to, cooperative financing, cooperative development, or any other form of cooperative economic development activity.

(2) "Cooperative financing" means any method of financing and economic development project between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of financing shall include loans, loan guarantees, land write-downs, grants, lease guarantees, or any form of financial subsidy or incentive.

(3) "Cooperative development" means any method of cooperative development between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of cooperative development shall include, but not be limited to, any number of joint development agreements such as condominiums and cooperative ownership limited partnerships and investment syndicates.

F. The authority is likewise hereby authorized and shall have the authority and power necessary in order to carry out and effectuate the purposes and provisions of this Part, including, without limiting the generality of the foregoing, the following specific authority and powers, which shall be in addition to others herein granted:

(1) To apply for and to receive and accept for or from any federal agency, the state, or political subdivision of the state or for or from any public or private source any grants, loans, or advances for or in the aid of an economic development cooperative endeavor, project, or projects, to give and accept such equity or security as may be required, and to enter into and carry out a contract or contracts of agreements in connection therewith, provided that public notice is given prior to such action.

(2) To procure insurance against any losses in connection with its property in such amounts and from such insurers as may be necessary and desirable.

(3) To sponsor and conduct conferences and studies, to collect and disseminate information, and to issue periodic reports.

(4) To assist local and regional businesses in applying for federal research grants and state or federal procurement contracts including dissemination of information on the availability of such grants and contracts.

(5) To collect and disseminate information on financial, technical, marketing, management, and other services available to local and regional businesses on a free or for hire basis from universities, private for profit businesses, and non-profit organizations, or to provide for such services itself or in cooperation with public or private persons.

(6) To receive, loan, or expend seed capital or venture capital.

Added by Acts 1971, No. 155, §2; Amended by Acts 1972, No. 125, §1; Acts 1986, No. 930, §1; Acts 1988, No. 867, §1, eff. July 18, 1988.



RS 34:294 - Officers of board; meetings; offices; agents and employees

§294. Officers of board; meetings; offices; agents and employees

The board shall elect from among its own members a president, a vice-president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board, the offices of secretary and treasurer may be held by one person. The board shall meet in regular session once each month and shall also meet in special session as often as the president of the board convenes them, or on written request of a majority of the current members of the board. A majority of the current members of the board shall constitute a quorum. The board shall prescribe rules to govern its meetings, shall maintain suitable offices in the city of Lafayette, and may contract with or employ a director, assistants, and staff and attorneys, clerks, engineers, deputy commissioners, superintendents, stevedores, and other agents and employees and shall fix their compensation and term of employment.

Amended by Acts 1971, No. 155, §1; Acts 1988, No. 867, §1, eff. July 18, 1988.



RS 34:295 - Examinations and investigations; control and regulation; annual reports

§295. Examinations and investigations; control and regulation; annual reports

The board shall examine and investigate all questions relating to the interest and welfare of the district. It shall control and regulate the same, and make an annual report to the parish of Lafayette showing all receipts and disbursements of the board; the activities of the authority dealing with economic and industrial development; the number of arrivals and departures of vessels and their tonnage; the exports and imports passing through the port district; setting forth the general condition of the district and its buildings, structures, facilities and other properties; and making such recommendations for the development and welfare of the district and its management as may seem advisable. A copy of this report shall be promptly published in a newspaper printed in the city of Lafayette.

Acts 1988, No. 867, §1, eff. July 18, 1988.



RS 34:296 - Acquisition of lands

§296. Acquisition of lands

The board may acquire by purchase, donation, expropriation or otherwise any and all lands in the district needed for railways, warehouses, docks, wharves, sheds, buildings, and other facilities owned and operated by the board and it may provide for the payment of such land out of the funds under its control not otherwise specially appropriated.



RS 34:297 - Construction of works of public improvement

§297. Construction of works of public improvement

The board may make or construct any of the works of public improvement in the district and anything in connection therewith that may be necessary or useful for the business of the board; it may purchase machinery or materials and equipment for performing such work and supervise the making of the same, or make and construct such works through contracts with others and generally, it may do all other acts necessary or proper to carry out the powers vested with regard to such works of public improvements.



RS 34:298 - Letting contracts; doing work with own force and equipment

§298. Letting contracts; doing work with own force and equipment

A.(1) Whenever any work is to be let by contract under the provisions of this Part the price of which is to exceed the amount permitted under state law for contracts by the state or its subdivisions without bid, the board of commissioners shall proceed to provide through its engineering department proper specifications for the work, and thereafter the board shall advertise for bids for the performance of such work according to the plans and specifications as prepared. These advertisements shall appear not less than three times during a period of fifteen days in a newspaper published in the city of Lafayette and in any other paper, or papers, that may be selected by the board. The advertisements shall state the place where the bids will be received, the time and place where they will be opened and a general outline of the work to be performed. Every bid shall be accompanied by a certified check of the bidder in an amount equal to five percent of the amount of the bid, which check shall be forfeited to the board should the bidder, to whom such contract is awarded, fail to enter into the contract within ten days after written notice to do so is given by the board. The checks of all unsuccessful bidders shall be returned after the contract is awarded. All bids submitted shall be sealed and addressed to the board of commissioners and shall be publicly opened and read at the time stated in the advertisements.

(2) The board may reject any and all bids, but whenever a contract is awarded, unless for cause, it shall be awarded to the lowest responsible bidder. The board may also execute the work with its own force and equipment under its own supervision.

B. Where contracts are let to others, however, the bidders shall be required to furnish bond of a surety company authorized to do business in Louisiana or other good and solvent surety to the satisfaction of the board in an amount equal to one-half of the amount of the contract, conditioned that the work shall be performed in accordance with the plans and specifications and the terms of the contract, and containing any other stipulations, provisions and covenants that may be required by the board. The awarding of a contract to a successful bidder shall be binding upon both parties even though for some cause the actual contract cannot be signed.

Amended by Acts 1988, No. 867, §1, eff. July 18, 1988.



RS 34:299 - Fees and ad valorem tax; borrowing money

§299. Fees and ad valorem tax; borrowing money

A. The board may charge a reasonable fee to each vessel arriving in ballast or carrying cargo of any kind. It may also charge for each copy of any certificate issued by it or its deputies for inspecting hatches, surveying cargoes and the like. The master of each vessel shall, however, be furnished free one copy of all surveys upon his vessel or cargo.

B. The board may, when necessary, levy annually an ad valorem tax not to exceed two and one-half mills on the dollar of the property subject to taxation situated in the district. All funds derived under this section may be used for any expenses or purposes of the board.

C. The board shall likewise have the right to borrow money, from time to time, and to issue certificates of indebtedness therefor to be secured by dedication and pledge of the revenues from (1) any fees authorized under this part, (2) any taxes authorized under this section; provided that the term of any such loan shall not exceed fifteen years and the amount thereof shall not exceed that portion of the anticipated revenues authorized to be dedicated and pledged to the payment thereof.

Amended by Acts 1973, No. 97, §1.



RS 34:300 - Bond issues

§300. Bond issues

The district shall have authority to incur debt for any one or more of its lawful purposes set forth in this Part, to issue in its name negotiable bonds evidencing such debt and to provide for the security and payment thereof. Such bonds may be of various types but shall be issued and secured for payment in compliance with the provisions of one of the following paragraphs:

A. Industrial inducement revenue bonds may be issued by the district for the purposes, in the manner and subject to the requirements set forth in R.S. 39:991 to 39:1001, inclusive, and Article 6, Section 21 of the Louisiana Constitution of 1974, and secured for payment as therein provided. Also, the district shall have full and complete authority to negotiate and enter into all necessary leases, contracts of sale or other agreements and to take other actions which may be necessary to accomplish the results contemplated by said constitutional and statutory authority.

B. Industrial inducement general obligation bonds may be issued by the district for the purposes, in the manner and subject to the requirements set forth in Article XIV, Section 14, Paragraph (b.2) of the Constitution of Louisiana and secured for payment as therein provided, but shall be issued only after the issuance of such bonds has been approved by a majority of the qualified electors of the district who vote at an election held substantially in the manner provided by Part II, Chapter 4, Title 39 of the Louisiana Revised Statutes of 1950. Also, the district shall have full and complete authority to negotiate and enter into all necessary leases, contracts of sale or other agreements and to take other actions which may be necessary to accomplish the results contemplated by said constitutional and statutory authority.

C. General obligation bonds may be issued by the district for the purposes of acquiring sites and other necessary property or appurtenances for industrial parks or industrial plant buildings located within the district and constructing, acquiring and developing industrial parks and/or industrial plant buildings, including but not limited to, roads, street lighting, bridges, rail facilities, drainage, sewers, sewerage disposal facilities, solid waste disposal facilities, waterworks and other utilities and properties therefor. Such bonds shall be issued substantially in the manner and subject to the requirements set forth in Sub-Part A, Part III, Chapter 4, Title 39 of the Louisiana Revised Statutes of 1950 and shall be secured by and payable from the annual levy and collection of an ad valorem tax on all taxable property in the district sufficient in amount to pay such bonds in principal and interest as the same mature, all as more fully set forth in said sub-part; provided, however, that the issuance of such bonds shall have been approved by a majority of the qualified electors of the district who vote at an election held therein substantially in the manner provided by Part II, Chapter 4, Title 39 of the Louisiana Revised Statutes of 1950. All or any part of the lands, buildings or other properties acquired or constructed from the funds derived from the sale of such bonds may be leased or sold by the district in compliance with the authority contained in R.S. 34:293.1.

D. Negotiable bonds bearing such name as the board may designate may be issued by the district for any one or more of its lawful purposes within the authority set forth in Article XIV, Section 31 of the Constitution of Louisiana, all of which authority is hereby delegated to the district and its board. Such bonds may be payable and secured in principal, interest and redemption premiums, if any, by a pledge and dedication of the income and revenues of the district and its board derived or to be derived from the properties and facilities owned, leased, or operated by it and/or any other income or revenue received from fees, taxes, grants or other sources. In addition to such pledge, the district may further secure the payment of its bonds by a conventional mortgage upon any or all of the properties constructed or acquired or to be constructed and acquired by it. The district is further authorized to receive, by gift, grant, donation or otherwise, any sum of money, or property, aid or assistance from the United States, the State of Louisiana, or any political subdivision thereof, and unless otherwise provided by the terms of such gift, grant or donation, in its discretion, to pledge all or any part of such monies for the further securing of the payment of the principal and interest of its bonds. In addition to whatever security may be pledged to the payment of such bonds, the board, at its option, shall have authority to provide that such bonds shall additionally constitute general obligations of the district, to which its full faith and credit, including, if necessary, the right to levy ad valorem taxes within the district to pay such bonds, shall be pledged; provided, however, that such general obligation bonds shall not be issued until the board has adopted an appropriate resolution giving notice of its intention to issue general obligation bonds, including a general description of such bonds and the security therefor, and notice of this intention has been published in four consecutive weekly issues of a newspaper of general circulation published in the district, setting forth a date and time when the board will meet in open and public session to hear any objections to the proposed issuance of such bonds and provided, further, if at such public hearing a petition, duly signed by more than five percent of the qualified electors in the district object to the issuance of bonds as proposed, then such bonds shall not be issued until approved by a vote of a majority of the qualified elector of the district who vote at a special election held for that purpose in the manner provided by Part II, Chapter 4, Title 39 of the Louisiana Revised Statutes of 1950. No bonds shall be issued by the district under the authority conferred in this paragraph unless the board has theretofore prepared, or caused to be prepared, an economic feasibility study or report reflecting that adequate revenues will be available from the sources pledged in an amount sufficient to pay the bonds as they mature in principal and interest. Said economic feasibility study or report shall be filed in the permanent records of the board and shall be available for public inspection. Subject to the above limitations, bonds may be issued by the board under the authority conferred in this paragraph for such purposes and in such amount or amounts as the commission may determine. Such bonds shall be authorized by a resolution of the board and shall be of such series, bear such date or dates, mature at such time or times not exceeding forty years from their respective dates, bear interest, payable semi-annually or annually, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, be subject to such terms of redemption not exceeding one hundred five percent of the principal amount thereof, and be entitled to such priority on the revenues of the district as such resolution or resolutions may provide in compliance with the provisions and within the restrictions of Article XIV, Section 31 of the Constitution of the State of Louisiana.

The board, as the governing authority of the district, is authorized to adopt all necessary resolutions or ordinances which may be necessary for ordering, holding, canvassing and promulgating the returns of any election required by this section or providing for the issuance of any bonds authorized by this section including covenants for the security and payment of any bonds so issued. For a period of thirty days from the date of the publication of any resolution or ordinance of the board authorizing the issuance of any bonds of the district, any interested person may contest the legality of such resolution or ordinance and the validity of such bonds issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of said bonds, the security therefor or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

E.(1) Revenue bonds may be issued by the authority to accomplish any of the authorized public functions or purposes set forth in R.S. 34:293.1(D). All such bonds shall be negotiable instruments and shall be solely the obligations of the authority. Such bonds shall be authorized and issued by resolution adopted by a majority vote of the Board of Commissioners of the authority and shall be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privileges, be payable at such place or places, be subject to such terms of redemption, and be entitled to such priorities on the income, revenue, and receipts of the authority as such resolution may provide. The bonds shall be signed by such officers as the authority shall determine and such signatures may be by facsimile.

(2) Such bonds shall be sold by the Board of Commissioners of the authority in such manner as may be determined by the authority to be most beneficial to the authority and the authority may pay all expenses and commissions which it may deem necessary or advantageous in connection with the issuance and sale of such bonds. Such bonds may in the discretion of the authority be additionally secured by a mortgage on all or any part of the projects acquired, constructed, extended, or improved with the proceeds thereof, and the authority shall have full discretion to make such provisions as it may see fit for the making and enforcement of such mortgage and provisions to be therein contained.

(3) The issuance and sale of such bonds by the authority shall be approved by the State Bond Commission. At least seven days prior to the sale of such bonds by the authority, the authority shall cause to have published a notice of sale in a newspaper of general circulation in the parish of Lafayette, Louisiana. This notice of sale shall state if any proposals have been made for the purchase of the bonds and that other proposals will be considered and that the proposal most advantageous to the authority will be accepted at the time of the sale. For a period of thirty days from the date of publication of the notice of sale, any person or persons with interest shall have the right to contest the legality of the notice of sale, resolution, or other proceeding authorizing the issuance of the bonds and the legality of the bond issue for any cause, after which time no one shall have any cause or right of action to contest the legality of said resolution or other proceedings or of the bonds authorized thereby for any cause whatsoever. If no suit, action, or proceedings are begun contesting the validity of the bonds within the thirty days herein prescribed, the authority to issue the bonds and to provide for the payment thereof, the legality thereof, and of all of the provisions of the resolution or other proceedings authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters.

(4) Such bonds shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana. All such bonds shall be special and limited obligations of the authority. In no event shall any such bonds constitute an obligation, either general or special, of the general credit of the authority or of the state of Louisiana within the meaning of any constitutional or statutory provision whatsoever, and the bonds shall contain a recital to that effect.

Amended by Acts 1972, No. 125, §1; Acts 1976, No. 108, §1; Acts 1986, No. 930, §1.



RS 34:301 - Taxes for payment of bonds

§301. Taxes for payment of bonds

The board shall levy annually the tax as provided herein on all property situated within the district under the same methods, terms and conditions and at the same time as state and parish taxes are levied, assessed and collected; these taxes shall be secured by the same liens upon the property subject to taxation within the district as taxes for state and parish purposes; the property subject to any taxes within the district shall be sold for failure to pay the same in the same manner as property is sold for delinquent state, parish and other taxes.



RS 34:302 - Collection of taxes

§302. Collection of taxes

The provisions of the constitution and all laws regulating the collection of taxes and the creating of tax liens and mortgages, tax penalties and tax sales shall also apply to the collection of all taxes authorized by this Part. The sheriff and ex-officio tax collector of the Parish of Lafayette shall make a monthly settlement with the treasurer of the board of commissioners and receive from him a receipt for the amount of the taxes paid over, in the same manner as tax collectors are required to settle with the auditor of the state. The tax collector shall receive from the treasurer the same quietus for a full settlement of taxes due and exigible in any given year and account for the delinquents or deductions in the same manner as though accounting to the auditor of the state for state taxes. The tax collector shall retain from taxes collected by him for the district the commission thereon allowed him by law on special taxes and shall deposit the amount thereof with the parish treasurer to the credit of the sheriff's salary fund. Upon failure of the tax collector to comply with the provisions of this Section the board of commissioners shall proceed against him and the sureties on his official bond for the collection of whatever money may be owing to the board of commissioners for such special taxes.



RS 34:321 - Creation and territorial limits

PART V. MORGAN CITY HARBOR AND TERMINAL DISTRICT

§321. Creation and territorial limits

The Morgan City Harbor and Terminal District is hereby created as a political subdivision of the State of Louisiana and its territorial limits are hereby fixed as follows:

All of that portion of St. Mary Parish, State of Louisiana, East of the township line between R11E and R12E, this line commencing on the North, at a point in Six Mile Lake where said township line intersects the Northern boundary line of St. Mary Parish, between St. Mary Parish and St. Martin, thence Southerly on said township line to a corner common to Sections (13) thirteen, and (24) twenty-four in T-17-S-R-11-E and Sections (18) eighteen and (19) nineteen in T-17-S-R-12-E, thence Westerly (1) one mile in T-17-S-R-11-E between Sections (13) thirteen and (24) twenty-four to a corner common to Sections (13) thirteen, (14) fourteen, (23) twenty-three, and (24) twenty-four in T-17-S-R-11-E, thence Southerly three (3) miles between Sections (23) twenty-three and (24) twenty-four, (25) twenty-five and (26) twenty-six, (35) thirty-five and (36) thirty-six in T-17-R-11-E, thence Southerly between Sections (1) one and (2) two, (11) eleven and (12) twelve, (13) thirteen and (14) fourteen in T-16-S-R-11-E to a point on the Bank of Shell Island, St. Mary Parish, State of Louisiana, at the Atchafalaya Bay between Sections (13) thirteen and (14) fourteen in T-18-S-R-11-E. Additionally, there is also included within the district, that portion of Atchafalaya Bay and the Gulf of Mexico out to the Chapman Line described as follows: Beginning at the point on the south bank of Shell Island at Atchafalaya Bay described above, thence go westerly along the northern shore of the Atchafalaya Bay to a point 200 feet east of the eastern bank of Wax Lake Outlet (also known as Calumet Cut) thence in a line running due south to the Chapman Line (same being three statutory miles from the coast line of the state of Louisiana); thence in an easterly direction along the Chapman Line to its intersection with the boundary line between St. Mary and Terrebonne Parishes; thence northerly along the parish boundary to the westernmost tip of Point Au Fer Island; thence easterly and northerly along the northern shore of Point Au Fer Island (same being the boundary line between St. Mary and Terrebonne Parishes) to south Point; thence continue north along the boundary line of the two parishes (same being the western side of Halter Island); thence continue northerly and westerly along the eastern shore of Atchafalaya Bay to a point on the eastern bank of the Atchafalaya River due east from the point of beginning; thence due west to the point of beginning. And any other access route in St. Mary Parish to the Gulf of Mexico that may be acquired. Additionally, there is also included within the district, the Wax Lake Outlet (also known as the Calumet Cut) extending from the southeastern corner of Six Mile Lake to the western side of Atchafalaya Bay, and including that part of the Wax Lake Outlet to the point referred above at a point 200 feet east of the eastern bank of the Wax Lake Outlet.

Acts 1952, No. 530, §1; Acts 1987, No. 422, §1; Acts 2011, No. 118, §1.



RS 34:322 - Repealed by Acts 2009, No. 48, §2.

§322. Repealed by Acts 2009, No. 48, §2.



RS 34:322.1 - Board of commissioners; members; vacancy; compensation; officers, agents, and employees

§322.1. Board of commissioners; members; vacancy; compensation; officers, agents, and employees

A. The governing authority of the district is hereby declared to be a board of commissioners consisting of nine members, who shall be citizens of the United States and qualified voters and taxpayers within the limits of said district during their term of office. The commissioners shall be appointed as follows:

(1) Two members shall be appointed by the mayor and council of the town of Berwick.

(2) Two members shall be appointed by the mayor and council of the city of Morgan City.

(3) Two members shall be appointed by the parish president and council of St. Mary Parish.

(4) Three members shall be appointed by the governor, one each from a list of three names submitted by each of the appointing authorities listed in Paragraphs (1), (2), and (3) of this Subsection.

B.(1) The appointing authorities, except the governor, provided for in Subsection A of this Section shall provide notice to the public that there shall be an application and interview process for appointments to the board of commissioners of the district. Interviews may be conducted in executive session, but the final nominations and appointments shall be made in an open meeting. An appointee must receive a majority approval of the appointing authority. All appointments shall be subject to Senate confirmation.

(2) Each appointing authority required to submit names to the governor for appointment by the governor may use any process it deems advisable to compile the list of names.

C. The terms of the initial appointees shall be concurrent with the terms of the appointing authority. Thereafter, the terms shall be for four years.

D. Vacancies shall be filled in the same manner as the original appointment. Vacancies shall be filled within ninety days of notification to the appointing authority, from the board, of the existence of a vacancy. If the appointing authority does not fill the vacancy within the ninety-day period, the governor shall make the appointment. These appointees shall meet the same qualifications as provided for in Subsection A of this Section.

E. No board member shall serve more than two consecutive four-year terms; however, if an initial appointee's term is one year or less he may be reappointed for two four-year terms. A member who has served two consecutive four-year terms may apply for appointment to the board, provided four years have elapsed since the end of his last term.

F. The board shall submit an annual report to each of the appointing authorities no later than June first of each year. The report shall reflect the activities and the financial status of the district.

G.(1) The board of commissioners shall serve without compensation; however, it may:

(a) Authorize the payment of a reasonable travel allowance for its members in the performance of their official duties, not to exceed the mileage reimbursement rate used by the Louisiana Legislature.

(b) Reimburse its members for actual expenses incurred in the performance of their official duties on behalf of the district.

(2) The board may employ such officers, agents, and employees as it finds necessary in the performance of its duties, and it may prescribe the duties, powers, and compensation of the officers, agents, and employees.

(3) The board of commissioners may contract for legal, financial, accounting, engineering, consulting, and other professional services necessary or expedient in the conduct of its affairs, and it may utilize the services of other executive departments of the state.

Acts 2009, No. 48, §1.



RS 34:323 - Powers of board; title to structures and facilities

§323. Powers of board; title to structures and facilities

A. Pursuant to Article VI, Sections 6, 19, and 20 of the Constitution of Louisiana, the district, acting through the board, has all of the rights, powers, privileges, and immunities granted to political subdivisions of the state for industrial, commercial, research, and economic development purposes.

B. Without impairing or diminishing the importance and meaning of the other Sections of this Part, except as in the respect hereinafter specifically shown and provided, the Morgan City Harbor and Terminal District board of commissioners:

(1) Shall have the authority to regulate the commerce and traffic of said harbor and terminal district in such manner as may in its judgment be best for the public interest.

(2) Shall have and enjoy all the rights, privileges, and immunities granted to corporations in Louisiana.

(3) Shall be empowered to own and have charge of, to administer, construct, operate, and maintain wharves, warehouses, landings, docks, sheds, belt and connecting railroads, shipways, canals, channels, slips, basins, locks, elevators, and other structures and facilities necessary and proper for the use and development of the business of such district, including buildings and equipment for the accommodation of passengers and in the handling, storage, transportation, and delivery of freight, express, and mail.

(4) May dredge shipways, channels, slips, basins, and turning basins in the Atchafalaya River and other waters within the district.

(5) May establish, operate, and maintain in cooperation with the federal government, the state of Louisiana and its various agencies, subdivisions, and public bodies, navigable waterway systems.

(6) May acquire, by purchase, lease, or otherwise, industrial plant sites and necessary property or appurtenances therefor and acquire or construct industrial plant buildings with necessary machinery and equipment within such district.

(7) May sell for processing, manufacturing, commercial, and business purposes, lands or buildings owned or acquired by it.

(8) May lease as lessor, sublessor, or assignor, for processing, manufacturing, commercial, and business purposes, lands or buildings owned, acquired, or leased as lessee or sublessee by it, which leases may run for any term not exceeding forty years at a fixed rental, but may run for a term not exceeding ninety-nine years provided they shall contain a clause or clauses for readjustment of the rentals upon the expiration of a primary term of forty years; and it is hereby provided that all leases heretofore executed by said board, whether as lessor, lessee, sublessor, or sublessee, are hereby ratified and confirmed.

(9) May mortgage properties constructed or acquired by it.

(10) May mortgage and pledge any lease or leases and the rents, income, and other advantages arising out of any lease or leases granted, assigned, or subleased by it.

(11) May borrow from any person or corporation using or renting any facility of the district such sums as shall be necessary to improve the same and to erect and construct such improvements, and agree that the loan therefor shall be liquidated by deducting from the rent, dockage, wharfage, or tollage charges payable for such property, a percentage thereof to be agreed on, subject, however, to any covenants or agreements made with the holders of revenue bonds issued under the authority hereinafter set forth.

(12) May maintain proper depth of water to accommodate the business of the district.

(13) Provide mechanical facilities and equipment for use in connection with the wharves, sheds, and other structures.

(14) Provide lights, water, and police protection for the district and for all harbor and terminal facilities situated therein.

(15) Make reasonable charges and collect the same for the use of all structures, works, and facilities administered by the board, and for any and all services rendered by the board.

(16) May regulate reasonably the fees and charges made by privately owned wharves, docks, warehouses, elevators, and other facilities within the limits of the district when the same are offered for the use of the public.

C. All buildings, railroads, wharves, elevators, and other structures, equipment, and facilities referred to in this Section are declared to be works of public improvement and title thereto shall vest in the public.

Acts 1952, No. 530, §3. Amended by Acts 1956, No. 428, §1; Acts 1999, No. 1152, §1.



RS 34:323.1 - Additional powers of the board; industrial development

§323.1. Additional powers of the board; industrial development

A. The board shall have authority to construct and acquire industrial parks and industrial plant buildings within the district, including sites and other necessary property or appurtenances therefor, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, drainage, sewers, sewerage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties. The board shall also have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district, all or any part of an industrial plant site, industrial plant building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the industrial or business enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, use of local labor, wages, and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the industrial or business enterprise acquiring or leasing lands, buildings, or other property from the district.

B. The district may provide access by public road to any and all entrances to the premises of each and every plant in the area employed for industrial purposes, for use by employees of such industry or for use by employees of independent contractors working on such premises, or for delivery of materials or supplies, other than by rail or water transportation, to such premises.

C. Notwithstanding any other laws to the contrary and in addition to R.S. 34:331, the board shall have full power and authority to levy an ad valorem tax, not to exceed seven mills, on all taxable property within the district, provided that the board has received prior approval for the levy of the millage by a majority vote of the qualified electors within the district voting at an election called by the district for that purpose and conducted in accordance with applicable election laws.

D.(1) The board shall also have the full power and authority to issue obligations and to provide funds for the furtherance and accomplishment of any authorized public function. For purposes of this Part, "authorized public function" shall mean and include but not be limited to:

(a) Transportation and parking services, equipment, and facilities.

(b) Cultural and civic facilities, services, and activities.

(c) Community development and redevelopment facilities and activities.

(d) Gas, electric, petroleum, coal, and other energy collection, recovery, generation, storage, transportation, and distribution facilities and activities.

(e) Industrial, manufacturing, and other economic development facilities and activities.

(f) Antipollution and air, water, ground, and subsurface pollution abatement and control facilities and activities.

(g) Airport and waterport and related facilities, services, and activities.

(h) Facilities, property, and equipment of any nature for the use or occupancy of the state or the United States, or any agencies or instrumentalities thereof, or of any governmental units in the state.

(2) The board is authorized to issue obligations to accomplish any of the foregoing authorized public functions or purposes and shall have the following powers, together with all powers incidental thereto or necessary for the performance of those powers:

(a) To acquire, whether by purchase, exchange, expropriation, gift, lease, or otherwise, and to construct, improve, maintain, equip, and furnish one or more projects that qualify as authorized public functions, including all real and personal properties which the board may deem necessary in connection therewith and whether or not any such project shall then be in existence.

(b) To lease or contract any or all of its authorized projects for the use of others; to charge and collect rent and fees therefor; and to terminate any such lease or contractual arrangement upon the failure of the lessee to comply with any of the obligations thereof.

(c) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board may deem advisable, including the power to receive for any such sale the note or notes of the purchaser of a project whenever the board finds any such action to be in furtherance of the purposes for which the district was organized.

(d) As security for the payment of the principal and interest on any bonds so issued, and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any source thereof.

E.(1) The board shall have authority to enter into any cooperative endeavor.

(2)(a) "Cooperative endeavor" means any form of economic development assistance between or among the district and the state, any local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. The term "cooperative endeavor" shall include but not be limited to cooperative financing, cooperative development, or any other form of cooperative economic development activity.

(b) "Cooperative financing" means any method of financing and economic development between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Such methods of financing shall include loans, loan guarantees, land write-downs, grants, lease guarantees, or any form of financial subsidy or incentive.

(c) "Cooperative development" means any method of cooperative development between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Such methods of cooperative development shall include but not be limited to any number of joint development agreements such as condominiums, cooperative ownership limited partnerships, and investment syndicates.

F. The board is also authorized to do the following to implement the provisions of this Part:

(1) To apply for, receive, and accept any grants, loans, or advances from the state, any political subdivision of the state, any federal agency, and any public or private source for any economic development cooperative endeavor or project, to give and accept such equity or security as may be required for such grants, loans, or advances, and to enter into and carry out a contract or contracts of agreement in connection with such grants, loans, or advances, provided that public notice is given prior to such action.

(2) To procure insurance against any losses in connection with its property in such amounts and from such insurers as may be necessary and desirable.

(3) To sponsor and conduct conferences and studies, to collect and disseminate information, and to issue periodic reports.

(4) To assist local and regional businesses in applying for federal research grants and state or federal procurement contracts including dissemination of information on the availability of such grants and contracts.

(5) To collect and disseminate information on financial, technical, marketing, management, and other services available to local and regional businesses on a free or for-hire basis from universities, private for profit businesses, and nonprofit organizations, or to provide for such services itself or in cooperation with public or private persons.

(6) To receive, loan, or expend seed capital or venture capital.

Acts 1999, No. 1152, §1.



RS 34:324 - Officers of board; meetings; offices; agents and employees

§324. Officers of board; meetings; offices; agents and employees

A. The board shall elect from among its own members a president, vice president, a secretary, and treasurer, whose duties shall be those usual to such offices. At the option of the board, the office of secretary and treasurer may be held by one person.

B. The board shall meet in regular session once each month and shall also meet in special session as often as the president of the board convenes them, or on written request of five members. Five members of the board shall constitute a quorum.

C. The board shall prescribe rules to govern its meetings, shall maintain suitable offices in the district and may contract with and employ attorneys, clerks, engineers, accountants, deputy commissioners, superintendents, stevedores, and other agents and employees, and shall fix their compensation and terms of office or employment.

Acts 1952, No. 530, §4. Amended by Acts 1956, No. 325, §2; Acts 1958, No. 223, §1; Acts 1999, No. 1152, §1.



RS 34:325 - Examinations and investigations; control and regulation; annual reports

§325. Examinations and investigations; control and regulation; annual reports

The board shall examine and investigate all questions relating to the interest and welfare of the district; it shall control and regulate the same, and make an annual report to the mayor and councilmen of Morgan City and to the board of aldermen of the Town of Berwick showing all receipts and disbursements of the board; the number of arrivals and departures of vessels and their tonnage; the export and imports passing through the port district; setting forth the general condition of the district and its buildings, structures, facilities and other properties; and making such recommendations for the development and welfare of the district and its management as may seem advisable. A copy of this report shall be promptly published in a newspaper printed in the City of Morgan City.

Acts 1952, No. 530, §5.



RS 34:326 - Acquisition of lands; public aid

§326. Acquisition of lands; public aid

A. The board is authorized to acquire by purchase, donation, expropriation, or otherwise, including expropriation in accordance with R.S. 19:141, any lands in the district needed for railways, wharves, sheds, buildings, canals, channels, and other facilities required for the operation of the board and to be owned and operated by the board. The board also has the authority to lease any such lands in the district to others for manufacturing, commercial, and business purposes to promote the industrial development of the district. The board may also provide that payment for such lands be made out of the funds under its control not otherwise specifically appropriated.

B. The board is further authorized to receive by gift, grant, donation, or otherwise, any sum of money, aid, or assistance from the United States, the state of Louisiana, or any of the political subdivisions thereof, for the purpose of carrying out the objects and purposes of this Part.

Acts 1952, No. 530, §6; Acts 1999, No. 1152, §1.



RS 34:327 - Construction of works of public improvement

§327. Construction of works of public improvement

The board is authorized to make and construct any of the works of public improvements in the district and anything in connection therewith that may be necessary or useful for the business of the board; to purchase machinery or materials and equipment for performing such work, and to supervise the making of the same or to make and construct such works through contracts with others, and generally, to do all other acts necessary or proper to carry out the powers vested in it with regard to such works of public improvement.

Acts 1952, No. 530, §7.



RS 34:328 - Contracts; bids; bond

§328. Contracts; bids; bond

A. Whenever any work is to be let by contract under the provisions of this Part, the price of which is to exceed the amount permitted under state law for contracts by the state or its subdivisions without bid, the board of commissioners shall proceed to provide, through its engineering department or professional services provider, proper specifications for the work or materials required, and thereafter the board shall advertise for bids for the performance of such work according to the plans and specifications as prepared.

B. Contracts for works aggregating less than the contract limit, as defined in R.S. 38:2212 shall not be advertised unless the board deems it advisable. Contracts for public works aggregating less than the contract limit, as defined in R.S. 38:2212, but in excess of ten thousand dollars, may be let in accordance with R.S. 38:2212(E). In letting of contracts for the purchase of materials, supplies, and equipment for which advertising is not required, the district shall comply with the provisions of R.S. 38:2212.1.

C.(1) This Section shall not apply in cases of extreme public emergency where such emergency has been certified by the board, and notice of such emergency has been published in the official journal of the district within ten days of certification by the board.

(2) For the purposes of this Section, an "extreme public emergency", as it applies to construction, repairs, or alterations, shall exist when an unforeseen mischance brings with it destruction of life or property in the district or the imminent threat of such destruction, or when the district must immediately undertake construction or repairs to comply with a court order. An extreme public emergency shall also include any situation which would result in immediate and serious economic loss to the Morgan City Harbor and Terminal District, however, it shall not include the cost of new construction unless it is for needed repair to existing operating facilities and it shall not include the cost of necessary labor used in the maintenance of completed works. Nothing contained herein shall prevent the board from authorizing the construction of works with the district's own workforce and equipment under the board's supervision.

D. Whenever the board determines that it is in the best interest of the district to purchase machinery, equipment, or vehicles of certain makes, kinds, or types, the advertisement may specify the makes, kinds, or types, and after the advertisement, the board may purchase those makes, kinds, or types, but they shall not pay more than the standard market price for the makes, kinds, or types of the machinery, equipment, or vehicles.

E. Except as otherwise provided in this Part, the provisions of Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950 shall apply to the Morgan City Harbor and Terminal District.

Acts 1952, No. 530, §8. Amended by Acts 1976, No. 216, §1; Acts 1999, No. 1152, §1; Acts 2008, No. 289, §1, eff. June 17, 2008.



RS 34:329 - Fees; ad valorem tax; borrowing money

§329. Fees; ad valorem tax; borrowing money

The board may charge a reasonable fee to each vessel arriving in ballast or carrying cargo of any kind. It may also charge for each copy of any certificate issued by it or its deputies for inspecting hatches, surveying cargoes and the like. The master of each vessel shall, however, be furnished free one copy of all surveys upon his vessel or cargo.

The board may, when necessary, levy annually an ad valorem tax not to exceed two and one-half mills on the dollar on the property subject to taxation situated in the district. All funds derived under this section may be used to defray the administrative, operative and maintenance expenses of the board and/or to pay principal, interest and redemption costs on bonds of said district as hereinafter provided.

The board may likewise borrow money from time to time for the purpose of defraying the administrative, operative and maintenance expenses of the board and may issue certificates of indebtedness secured by any fees authorized under this Part and by any taxes authorized under this section, provided that any loan for this purpose shall in no year exceed the estimated revenues for such year.

With the approval of the State Bond and Tax Board, said district, through the board as its governing authority, is authorized to incur debt for its lawful purposes and to issue negotiable bonds in its name representing the debt, and to pledge and dedicate for the payment of the principal and interest of such negotiable bonds the revenue derived from the ad valorem tax authorized by this section and/or other revenues received by the district or the board from other sources, as may be provided by the board in the resolution authorizing the issuance of such bonds and providing the security therefor; provided, however, that such bonds shall not be issued requiring principal and interest payments in any year in excess of eighty per cent of the tax revenues which would have been received by the district had the two and one-half mill tax been levied on the last assessment roll filed and of record. Such bonds shall be issued by the board with such dates, forms, terms, series, interest rates, maturities, denominations, redemption provisions and security provisions as the board may determine in compliance with this Section and the provisions of Article XIV, Section 31 of the Constitution of the State of Louisiana for the year 1921, as amended. Such bonds, when authorized to be issued, shall constitute a general obligation of the district to the payment of which the full faith and credit of the district shall be and is hereby pledged. In addition to the pledge of said tax and/or other revenues to secure the payment of said bonds in principal and interest, the board may further secure their payment by a conventional mortgage upon any and all of the properties constructed or acquired, or to be constructed and acquired by it from the proceeds of such bonds. In the event any bonds are issued secured by a pledge and dedication of said tax revenues, said tax shall be levied and collected as long as said bonds are outstanding in an amount sufficient to pay such bonds in principal and interest as they respectively mature. Any resolution authorizing the issuance of bonds of the district may contain such covenants as the board may deem proper to assure the enforcement, collection and proper application of tax or other revenues pledged and dedicated to the payment and security of the bonds, and other security provisions including the establishment of a bond reserve if deemed advisable by the board.

Except as specifically provided in this section, said bonds shall be issued in compliance with the requirements of R.S. 34:330 and said Article XIV, Section 31 of the Constitution, including the public sale of such bonds and the thirty day prescriptive period to contest the legality of such bonds and the security therefor, all as more fully therein provided.

Acts 1952, No. 530, §9. Amended by Acts 1968, No. 483, §1.



RS 34:330 - Bond issues

§330. Bond issues

A. The board shall have authority to incur debt for any one or more of the lawful purposes of the district set forth in this Part, to issue, in the name of the district, negotiable bonds evidencing such debt and to provide for the security and payment thereof. Such bonds may be of various types but shall be issued and secured for payment in compliance with the provisions of one of the following:

(1) Industrial inducement revenue bonds may be issued by the board for the purposes, in the manner, and subject to the requirements set forth in R.S. 39:991 through 1001 and Article VI, Section 21 of the Constitution of Louisiana, and secured for payment as therein provided. Also, the board shall have full and complete authority to negotiate and enter into all necessary leases, contracts of sale, or other agreements, and the authority to take any other actions which may be necessary to accomplish the results contemplated by this constitutional and statutory authority.

(2) Industrial inducement general obligation bonds may be issued by the board for the purposes, in the manner, and subject to the requirements set forth in R.S. 39:551 through 578 and Article VI, Sections 21 and 33 of the Constitution of Louisiana, and shall be secured by and payable from the annual levy and collection of an ad valorem tax on all taxable property in the district sufficient in amount to pay such bonds in principal and interest as the same mature. However, no such bonds shall be issued until the board has received prior approval by a majority vote of the qualified electors within the district voting at an election called by the district for that purpose and conducted in accordance with applicable election laws. The board shall also have full and complete authority to negotiate and enter into all necessary leases, contracts of sale, or other agreements, and the authority to take any other actions which may be necessary to accomplish the results contemplated by this constitutional and statutory authority.

(3) General obligation bonds may be issued by the board for the purposes of acquiring sites and other necessary property or appurtenances for industrial parks or industrial plant buildings located within the district and constructing, acquiring and developing industrial parks and industrial plant buildings, including but not limited to roads, street lighting, bridges, rail facilities, drainage, sewers, sewerage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and properties. Such bonds shall be issued substantially in the manner and subject to the requirements set forth in R.S. 39:551 through 578 and Article VI, Sections 21 and 33 of the Constitution of Louisiana, and shall be secured by and payable from the annual levy and collection of an ad valorem tax on all taxable property in the district sufficient in amount to pay such bonds in principal and interest as the same mature. However, no such bonds shall be issued until the board has received prior approval by a majority vote of the qualified electors within the district voting at an election called by the district for that purpose and conducted in accordance with applicable election laws. The board shall have the authority to lease all or any part of the lands, buildings, or other properties acquired or constructed from the funds derived from the sale of such bonds.

(4) Negotiable bonds bearing such name as the board may designate may be issued by the board for any one or more of the lawful purposes of the district within the authority set forth in R.S. 34:340.1 through 340.6, R.S. 39:551 through 578, and Article VI, Sections 21 and 33 of the Constitution of Louisiana, all of which authority is hereby delegated to the district and its board. Such bonds may be payable and secured in principal, interest, and redemption premiums, if any, by a pledge and dedication of the income and revenues of the district and its board derived or to be derived from the properties and facilities owned, leased, or operated by it and any other income or revenue received from fees, taxes, grants, or other sources. In addition to such pledge, the board may further secure the payment of the bonds of the district by a conventional mortgage upon any or all of the properties constructed or acquired or to be constructed and acquired by it. The board is further authorized to receive, by gift, grant, donation, or otherwise, any sum of money, or property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, and unless otherwise provided by the terms of such gift, grant, or donation, in its discretion, to pledge all or any part of such monies for the further securing of the payment of the principal and interest of the bonds. In addition to whatever security may be pledged for the payment of such bonds, the board, at its option, shall have authority to provide that such bonds shall additionally constitute general obligations of the district, to which its full faith and credit, including, if necessary, the right to levy ad valorem taxes within the district to pay such bonds, shall be pledged. However, such general obligation bonds shall not be issued until the board has adopted an appropriate resolution giving notice of its intention to issue general obligation bonds, including a general description of such bonds and the security therefor, and notice of this intention has been published in four consecutive weekly issues of a newspaper of general circulation published in the district, setting forth a date and time when the board will meet in open and public session to hear any objections to the proposed issuance of such bonds and provided, further, if at such public hearing a petition, duly signed by more than five percent of the qualified electors in the district object to the issuance of bonds as proposed, then such bonds shall not be issued until the board has received prior approval by a majority vote of the qualified electors within the district voting at an election called by the district for that purpose and conducted in accordance with applicable election laws. No bonds shall be issued by the district under the authority conferred in this Paragraph unless the board has prepared, or caused to be prepared, an economic feasibility study or report reflecting that adequate revenues will be available from the sources pledged in an amount sufficient to pay the bonds as they mature in principal and interest. The economic feasibility study or report shall be filed in the permanent records of the board and shall be available for public inspection. Subject to the above limitations, bonds may be issued by the board under the authority conferred in this Paragraph for such purposes and in such amount or amounts as the State Bond Commission may determine. Such bonds shall be authorized by a resolution of the board and shall be of such series, bear such date or dates, mature at such time or times not exceeding forty years from their respective dates, bear interest, payable semiannually or annually, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, be subject to such terms of redemption not exceeding one hundred five percent of the principal amount thereof, and be entitled to such priority on the revenues of the district as such resolution or resolutions may provide in compliance with the provisions and within the restrictions of R.S. 34:340.1 through 340.6.

B. The board, as the governing authority of the district, is authorized to adopt all necessary resolutions or ordinances which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required by this Section or providing for the issuance of any bonds authorized by this Section including covenants for the security and payment of any bonds so issued. For a period of thirty days from the date of the publication of any resolution or ordinance of the board authorizing the issuance of any bonds of the district, any interested person may contest the legality of such resolution or ordinance and the validity of such bonds issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of said bonds, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

C.(1) Revenue bonds may be issued by the board to accomplish any authorized public function. All such bonds shall be negotiable instruments and shall be solely the obligations of the district. Such bonds shall be authorized and issued by resolution adopted by a majority vote of the board and shall be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privileges, be payable at such place or places, be subject to such terms of redemption, and be entitled to such priorities on the income, revenue, and receipts of the district as such resolution may provide. The bonds shall be signed by such officers as the board shall determine and such signatures may be by facsimile.

(2) Such bonds shall be sold in such manner as may be determined by the board to be most beneficial to the district and the board may pay all expenses and commissions which it may deem necessary or advantageous in connection with the issuance and sale of such bonds. Such bonds may in the discretion of the board be additionally secured by a mortgage on all or any part of the projects acquired, constructed, extended, or improved with the proceeds thereof, and the board shall have full discretion to make such provisions as it may see fit for the making and enforcement of such mortgage and provisions to be contained therein.

(3) The issuance and sale of such bonds shall be approved by the State Bond Commission. At least seven days prior to the sale of such bonds, the board shall cause to have published a notice of sale in a newspaper of general circulation in the city of Morgan City, Louisiana. This notice of sale shall state whether any proposals have been made for the purchase of the bonds and that other proposals will be considered and that the proposal most advantageous to the board will be accepted at the time of the sale. For a period of thirty days from the date of publication of the notice of sale, any person or persons with interest shall have the right to contest the legality of the notice of sale, resolution, or other proceeding authorizing the issuance of the bonds and the legality of the bond issue for any cause, after which time no one shall have any cause or right of action to contest the legality of said resolution or other proceedings or of the bonds authorized thereby for any cause whatsoever. If no suit, action, or proceedings are begun contesting the validity of the bonds within the thirty days herein prescribed, the authority to issue the bonds and to provide for the payment thereof, the legality thereof, and of all of the provisions of the resolution or other proceedings authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters.

(4) Such bonds shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana. All such bonds shall be special and limited obligations of the board. In no event shall any such bonds constitute an obligation, either general or special, of the general credit of the board or of the state of Louisiana within the meaning of any constitutional or statutory provision whatsoever, and the bonds shall contain a recital to that effect.

Acts 1952, No. 530, §10. Amended by Acts 1956, No. 428, §2; Acts 1999, No. 1152, §1.



RS 34:331 - Annual taxes

§331. Annual taxes

The board shall levy annually the tax as provided herein on all property situated within the district under the same methods, terms and conditions and at the same time as state and parish taxes are levied, assessed and collected; these taxes shall be secured by the same lien upon the property subject to taxation within the district as taxes for state and parish purposes; the property subject to any taxes within the district shall be sold for failure to pay the same in the same manner as property is sold for delinquent state, parish and other taxes.

Acts 1952, No. 530, §11.



RS 34:332 - Collection of taxes

§332. Collection of taxes

The provisions of the Constitution and all laws regulating the collection of taxes and the creating of tax liens and mortgages, tax penalties and tax sales shall also apply to the collection of all taxes authorized by this Part. The sheriff and ex-officio tax collector of the parish of St. Mary shall make a monthly settlement with the treasurer of the board of commissioners and receive from him a receipt for the amount of taxes paid over, in the same manner as tax collectors are required to settle with the auditor of the state. The tax collector shall receive from the treasurer the same quietus for a full settlement of taxes due and exigible in any given year and account for the delinquents or deductions in the same manner as though accounting to the auditor of the state for state taxes. The tax collector shall retain from taxes collected by him for the district the commission thereon allowed him by law on special taxes and shall deposit the amount thereof with the parish treasurer to the credit of the sheriff's salary fund. Upon failure of the tax collector to comply with the provisions of this Part the board of commissioners shall proceed against him and the sureties on his official bond for the collection of whatever money may be owing to the board of commissioners for such special taxes.

Acts 1952, No. 530, §12.



RS 34:333.1 - Creation and territorial limits

PART VI. ABBEVILLE HARBOR AND TERMINAL DISTRICT

§333.1. Creation and territorial limits

The Abbeville Harbor and Terminal District is hereby created as a political subdivision of the state of Louisiana and its territorial limits are hereby fixed as follows:

All of Wards 3 and 7 of Vermilion Parish, and the Western portion of Ward 2 of said parish, being more particularly described as follows: beginning at a point on the common boundary line of Wards 2 and 3 formed by the intersection of the centerline of Youngs Coulee and the West line of Fractional Section 8, T 13 S-R 4 E, thence in a Southerly direction through T 13 S-R 4 E along the West lines of Fractional Section 17, Section 20, Section 29, and Section 32 to the North Line of T 14 S-R 4 E, thence continuing southerly through T 14 S-R 4 E, along the West lines of Sections 5, 8, 17, 20, 29 and 32 to the North Line of T 15 S-R 4 E, thence continuing through T 15 S-R 4 E, in a southerly direction along the West Line of Sections 6 and 7 to the Vermilion Bay Shoreline, thence in a Southeasterly direction through Vermilion Bay to a point located on the common boundary line between Vermilion Parish Wards 2 and 7 whose geographic position is 29°42'30" North Latitude; 92°05'00" West Longitude thence due West along the parallel of 29°42'30" North Latitude to another point in Vermilion Bay whose position is 29°42'30" North Latitude; 92°10'00" West Longitude; thence in a North Northeast direction to a point near Shell Island now occupied by Vermilion River Entrance Day Beacon 18 (formerly Vermilion River Entrance Light) whose position is 29°45'14.5" North Latitude 92°08'52.3" West Longitude; thence in a direct line to the Mouth of Vermilion River; thence up the center of the natural channel of the Vermilion River to the center of the Intracoastal Waterway; thence eastward along the center of the Intracoastal Waterway; to the point of function of the Intracoastal Waterways, Vermilion Channel and Vermilion River; thence up the center of the Vermilion River in its Natural Channel, not the artificial as created by channel improvement to the Mouth of Youngs Coulee, being also the intersection of the East line of Ward 7, the West line of Ward 2 and the South line of Ward 3, thence up the center of the Youngs Coulee Channel, being also the common boundary to Wards 2 and 3, in an easterly direction, to the west line of Fractional Section 8, T 13 S-R 4 E being the point of beginning.

Acts 1954, No. 253, §1. Amended by Acts 1978, No. 175, §1.



RS 34:333.2 - Board of commissioners; appointment and qualifications of members; terms of office; compensation

§333.2. Board of commissioners; appointment and qualifications of members; terms of office; compensation

A. The governing authority of said district is hereby declared to be a board of commissioners, consisting of six members, who shall be citizens of the United States and qualified voters and taxpayers within the limits of said district during their term of office. The said commissioners shall be appointed as follows:

(1) Three members to be appointed by the mayor and town council of the town of Abbeville, Vermilion Parish, Louisiana.

(2) Three members to be appointed by the police jury of the parish of Vermilion, state of Louisiana, one of whom shall be a member of a racial minority.

B.(1) The commissioners initially appointed shall be appointed for terms respectively of one, two, three, four, and five years, to be determined as follows: Initially the commissioners appointed for terms of one, three, and five years shall be appointed by the mayor and town council of the town of Abbeville, Vermilion Parish, Louisiana, and those commissioners appointed for terms of two and four years shall be appointed by the police jury of the parish of Vermilion, state of Louisiana. Any vacancy in any original terms shall be filled in the manner for original appointments. Any vacancy occurring due to expiration of the original term shall be filled by the board of commissioners, for the term of five years, from a panel of names submitted to them as follows.

(2) Two names to be submitted by each of the following:

(a) The governing authority of the town of Abbeville.

(b) The police jury of Vermilion Parish.

C. The commissioners shall serve without compensation, and shall have the power to organize and reorganize legal, executive, engineering, clerical, and other department and forces of said board and to fix the duties, powers, and compensation of all officers, agents, and employees under said board.

D.(1) The term of office of the commissioner originally appointed in 1990 is hereby extended to a term of six years and any vacancy occurring in that office thereafter due to the expiration of a term shall be filled by the board of commissioners for a term of six years.

(2) The term of office of all commissioners other than that of the commissioner originally appointed in 1990 shall remain at five years until such terms expire in 1991, 1992, 1993, 1994, and 1995, respectively. At the expiration of each term, the successive term shall be for a period of six years. Any vacancy occurring in that office thereafter due to expiration of a term shall be filled by the board of commissioners for a term of six years.

Acts 1954, No. 253, §2; Acts 1990, No. 32, §1; Acts 1991, No. 327, §1.



RS 34:333.3 - Powers of board; title to structures and facilities

§333.3. Powers of board; title to structures and facilities

The said board shall have the power to regulate the commerce and traffic of said harbor and terminal district in such manners as may in their judgment be best for the public interest; they shall have and enjoy all the rights, privileges and immunities granted to corporations of Louisiana; they shall be empowered to own and have charge of, to administer, contract, operate and maintain wharves, warehouses, landings, docks, sheds, belt and connecting railroads, canals, basins, locks, elevators, and other structures and facilities necessary or proper for the use and development of the business of such district, including buildings and equipment for the accommodation of passengers and in the handling, storage, transportation and delivery of freight, express and mail; it may lease or sell for manufacturing, commercial and business purposes, land or buildings owned or acquired by it; it may borrow from any person or corporation using or renting any facility of the district such sums as shall be necessary to improve the same and to erect and construct such improvements, and agree that the loan therefor shall be liquidated by deducting from the rent, dockage, wharfage or tollage charges payable for such property, a percentage thereof to be agreed on; it may maintain proper depth of water to accommodate the business of the district; provide mechanical facilities and equipment for use in connection with the wharves, sheds and other structures; provide lights, water and police protection for the district and for all harbor and terminal facilities situated therein; and make reasonable charges and collect the same for the use of all structures, works and facilities administered by the board, and for any and all services rendered by the board; it may regulate, supervise and control the fees and charges to be made by privately owned wharves, docks, warehouses, elevators, and other facilities within the limits of the district when the same are offered for the use of the public.

All buildings, railroads, wharves, elevators, and other structures, equipment and facilities herein referred to are declared to be works of public improvement and title thereto shall vest in the public.

Acts 1954, No. 253, §3.



RS 34:333.4 - Officers and employees of board; meetings; quorum

§333.4. Officers and employees of board; meetings; quorum

The board shall elect from among its own members a president, vice-president, a secretary and a treasurer, whose duties shall be those usual to such offices. At the option of the board, the offices of secretary and treasurer may be held by one person. The board shall meet in regular session once each month and shall also meet in special session as often as the president of the board convenes them, or on written request of three members. Three members of the board shall constitute a quorum. The board shall prescribe rules to govern its meetings, shall maintain suitable offices in the town of Abbeville and may contract with and employ attorneys, clerks, engineers, deputy commissioners, superintendents, stevedores and other agents and employees and shall fix their compensation and term of employment.

Acts 1954, No. 253, §4.



RS 34:333.5 - Examinations and investigations; control and regulation; annual reports

§333.5. Examinations and investigations; control and regulation; annual reports

The board shall examine and investigate the questions relating to the interest and welfare of the district; it shall control and regulate the same, and make an annual report to the mayor and town council of the town of Abbeville, and to the police jury of Vermilion Parish showing all receipts and disbursements of the board; the number of arrivals and departures of vessels and their tonnages; the export and imports passing through the port district; setting forth the general conditions of the district and its buildings, structures, facilities and other properties; and making such recommendations for the development and welfare of the district and its management as may seem advisable. A copy of this report shall be promptly published in a newspaper printed in the town of Abbeville.

Acts 1954, No. 253, §5.



RS 34:333.6 - Acquisition of lands; public aid

§333.6. Acquisition of lands; public aid

The board is authorized to acquire by purchase, donation, expropriation, or otherwise any lands in the district needed for railways, wharves, sheds, buildings, canals, channels and other facilities required for the operation of the board and to be owned and operated by the board. The board may also provide that payment for such lands be made out of the funds under its control not otherwise specifically appropriated.

The board is further authorized to receive by gift, grant, donation or otherwise, any sum of money, aid or assistance from the United States, the State of Louisiana, or any of the political subdivisions thereof, for the purpose of carrying out the objects and purposes of this Part.

Acts 1954, No. 253, §6.



RS 34:333.7 - Construction of works of public improvement

§333.7. Construction of works of public improvement

The board is authorized to make and construct any of the works of public improvements in the district and anything in connection therewith that may be necessary or useful for the business of the board; to purchase machinery or materials and equipment for performing such work, and to supervise the making of the same, or to make and construct such works through contracts with others, and generally, to do all other acts, necessary or proper to carry out the powers vested in it with regard to such works of public improvement.

Acts 1954, No. 253, §7.



RS 34:333.8 - Contracts; bids; bonds

§333.8. Contracts; bids; bonds

A. Whenever any work is to be let by contract under the provision of this Part, the price of which is to exceed the amounts set forth in R.S. 38:2212, the board of commissioners shall proceed to provide through its engineering department proper specifications for the work and, thereafter, the board shall advertise for bids for the performance of such work according to the plans and specifications as prepared. These advertisements shall appear not less than three times during a period of fifteen days in a newspaper published in the town of Abbeville, and in any other paper, or papers, that may be selected by the board. The advertisements shall state the place where the bids will be received, the time and place where they will be opened, and a general outline of the work to be performed. Every bid shall be accompanied by a certified check of the bidder in an amount equal to five percent of the amount of the bid, which check shall be forfeited to the board should the bidder, to whom such contract is awarded, fail to enter into the contract within ten days after written notice so to do is given by the board. The checks of all unsuccessful bidders shall be returned after the contract is awarded. All bids submitted shall be sealed and addressed to the board of commissioners and shall be publicly opened and read at the time stated in the advertisement. The board may reject any and all bids, but whenever a contract is awarded, unless for cause, it shall be awarded to the lowest responsible bidder. The board may also execute the work with its own force and equipment under its own supervision.

B. When contracts are let to others, however, the bidders shall be required to furnish bond of a surety company authorized to do business in Louisiana or other good and solvent surety to the satisfaction of the board in an amount equal to one-half of the amount of the contract, conditioned that the work shall be performed in accordance with the plans and specifications and the terms of the contract, and containing any other stipulations, provisions, and covenants that may be required by the board. The awarding of a contract to a successful bidder shall be binding upon both parties even though for some cause the actual contract cannot be signed.

Acts 1954, No. 253, §8. Amended by Acts 1981, No. 436, §1.



RS 34:333.9 - Fees; ad valorem tax; borrowing money

§333.9. Fees; ad valorem tax; borrowing money

A. The board may charge a reasonable fee to each vessel arriving in ballast or carrying cargo of any kind. It may also charge for each copy of any certificate issued by it or its deputies for inspecting hatches, surveying cargoes, and the like. The master of each vessel shall, however, be furnished free one copy of all surveys upon his vessel or cargo.

B. The board may, when necessary, levy annually an ad valorem tax not to exceed two and one-half mills on the dollar on the property subject to taxation situated in the district. All funds derived under this Section may be used for any expenses or purposes of the board.

C. The board shall have the right to borrow money from time to time and to issue certificates of indebtedness to be secured by dedication and pledge of the revenues from (1) any fees authorized under this Part,* (2) any taxes authorized under this Section, provided that the term of any loan shall not exceed fifteen years and the amount shall not exceed that portion of the anticipated revenues authorized to be dedicated and pledged to the payment of the loan.

Acts 1954, No. 253, §9; Acts 1985, No. 124, §1.

*AS APPEARS IN ENROLLED BILL.



RS 34:333.10 - Bond issues

§333.10. Bond issues

The district shall have authority to incur debt for any purpose provided in this Part, to issue in its name negotiable bonds evidencing the debt, and to provide for its security and payment. The bonds may be of various types but shall be issued and secured for payment as follows:

(1) Industrial inducement revenue bonds may be issued by the district for the purposes, in the manner, and subject to the requirements of R.S. 39:991, et seq., and the Constitution of Louisiana. The district shall have authority to negotiate and enter into all necessary leases, contracts of sale, or other agreements and to take other necessary actions.

(2) Industrial inducement general obligation bonds may be issued by the district for the purposes, in the manner, and subject to the requirements of the Constitution of Louisiana but only after the issuance of the bonds has been approved by a majority of the qualified electors of the district who vote at an election. The district shall have authority to negotiate and enter into all necessary leases, contracts of sale, or other agreements and to take other necessary actions.

(3) General obligation bonds may be issued by the district for the purposes of acquiring sites and other necessary property or appurtenances for industrial parks or industrial plant buildings located within the district and constructing, acquiring, and developing industrial parks or industrial plant buildings, including roads, street lighting, bridges, rail facilities, drainage, sewers, sewerage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and properties. The bonds shall be secured by and payable from the annual levy and collection of an ad valorem tax on all taxable property in the district sufficient to pay the bonds in principal and interest as they mature; provided, however, that the issuance of the bonds shall have been approved by a majority of the qualified electors of the district who vote at an election. All or any part of the lands, buildings, or other properties acquired or constructed from the funds derived from the sale of the bonds may be leased or sold by the district.

(4) Negotiable bonds bearing the name the board may designate may be issued by the district for any of its purposes. The bonds may be payable and secured in principal, interest, and redemption premiums, if any, by a pledge and dedication of the income and revenues of the district and its board, derived or to be derived from the properties and facilities owned, leased, or operated by it and/or any other income or revenue received from fees, taxes, grants, or other sources. In addition, the district may further secure the payment of its bonds by a conventional mortgage upon any or all of the properties constructed or acquired or to be constructed and acquired by it. The district is further authorized to receive, by gift, grant, donation, or otherwise, any sum of money, property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision, and, unless otherwise provided by the terms of the gift, grant, or donation to pledge all or any part of the monies for the further securing of the payment of the principal and interest of its bonds. In addition to the security pledged to the payment of the bonds, the board shall have authority to provide that the bonds shall additionally constitute general obligations of the district, to which its full faith and credit, including the right to levy ad valorem taxes within the district to pay the bonds, shall be pledged. The general obligation bonds shall not be issued until approved by a vote of a majority of the qualified electors of the district who vote at a special election held for that purpose. No bonds shall be issued by the district under the authority conferred in this Paragraph unless the board has prepared, or caused to be prepared, an economic feasibility study or report reflecting that adequate revenues shall be available from the sources pledged in an amount sufficient to pay the bonds as they mature in principal and interest. The economic feasibility study or report shall be filed in the permanent records of the board and shall be available for public inspection. Subject to the above limitations, bonds may be issued by the board under the authority conferred in this Paragraph for the purposes and in the amount or amounts as the commission may determine. The bonds shall be authorized by a resolution of the board and shall be of a series, bear date or dates, mature at time or times not exceeding forty years from their respective dates, bear interest, payable semiannually or annually, be in such denominations, be in such form, either coupon or fully registered without coupons, carry registration and exchangeability privilege, be payable in such medium of payment and at such place or places, be subject to terms of redemption not exceeding one hundred five percent of the principal amount thereof, and be entitled to the priority on the revenues of the district as the resolution or resolutions may provide.

(5) The board is authorized to adopt all necessary resolutions or ordinances for ordering, holding, canvassing, and promulgating the returns of any election required by this Section or providing for the issuance of any bonds authorized by this Section including covenants for the security and payment of any bonds so issued. For a period of thirty days from the date of the publication of any resolution or ordinance of the board authorizing the issuance of any bonds of the district, any interested person may contest the legality of the resolution or ordinance and the validity of bonds issued or proposed to be issued and the security of their payment. After thirty days, no one shall have any cause of action to contest the legality of the resolution or ordinance or to question the legality of the bonds, the security, or the debts represented for any cause; and it shall be conclusively presumed that every legal requirement has been met. No court shall have authority to inquire into the matters after the lapse of thirty days.

Acts 1954, No. 253, §10; Acts 1985, No. 124, §1.



RS 34:333.11 - Annual taxes

§333.11. Annual taxes

The board shall levy annually the tax as provided herein on all property situated within the district under the same methods, terms and conditions and at the same time as state and parish taxes are levied, assessed and collected; these taxes shall be secured by the same lien upon the property subject to taxation within the district as taxes for state and parish purposes; the property subject to any taxes within the district shall be sold for failure to pay the same in the same manner as property is sold for delinquent state, parish and other taxes.

Acts 1954, No. 253, §11.



RS 34:333.12 - Collection of taxes

§333.12. Collection of taxes

The provisions of the constitution and all laws regulating the collection of taxes and the creating of tax liens and mortgages, tax penalties and tax sales shall also apply to the collection of all taxes authorized by this Part. The sheriff and ex-officio tax collector of the parish of Vermilion shall make a monthly settlement with the treasurer of the board of commissioners and receive from him a receipt for the amount of taxes paid over, in the same manner as tax collectors are required to settle with the auditor of the state. The tax collector shall receive from the treasurer the same quietus for a full settlement of taxes due and exigible in any given year and account for the delinquents or deductions in the same manner as though accounting to the auditor of the state for state taxes. The tax collector shall retain from taxes collected by him for the district the commission thereon allowed him by law on special taxes and shall deposit the amount thereof with the parish treasurer to the credit of the sheriff's salary fund. Upon failure of the tax collector to comply with the provisions of this Part the board of commissioners shall proceed against him and the sureties on his official bond for the collection of whatever money may be owing to the board of commissioners for such special taxes.

Acts 1954, No. 253, §12.



RS 34:334.1 - Creation and territorial limits

PART VII. VINTON HARBOR AND TERMINAL DISTRICT

§334.1. Creation and territorial limits

The Vinton Harbor and Terminal District is hereby created as a political subdivision of the state of Louisiana, and its territorial limits are fixed as follows:

All of the area presently embraced within the limits of ward seven of the parish of Calcasieu, state of Louisiana.

Added by Acts 1956, No. 466, §1.



RS 34:334.2 - Board of commissioners; appointment and qualifications of members; terms of office; compensation

§334.2. Board of commissioners; appointment and qualifications of members; terms of office; compensation

The governing authority of said district is hereby declared to be a board of commissioners, consisting of five members, who shall be citizens of the United States and qualified voters and taxpayers within the limits of said district during the term of office. The said commissioners shall be appointed as follows:

(1) Three members to be appointed by the mayor and town council of the town of Vinton, Calcasieu Parish, Louisiana.

(2) Two members to be appointed by the police jury of the parish of Calcasieu, state of Louisiana.

The commissioners initially appointed shall be appointed for terms respectively of 1, 2, 3, 4 and 5 years, to be determined as follows: Initially the commissioners appointed for terms of 1, 3 and 5 years shall be appointed by the mayor and town council of the town of Vinton, Calcasieu Parish, Louisiana, and those commissioners appointed for terms of 2 and 4 years shall be appointed by the police jury of the parish of Calcasieu, state of Louisiana. Any vacancy in any original term shall be filled in the manner for original appointments. Any vacancy occurring due to expiration of the original term shall be filled by the board of commissioners, for the term of five years, from a panel of names submitted to them as follows:

Two names to be submitted by each of the following:

(1) The governing authority of the town of Vinton, Louisiana.

(2) The police jury of the parish of Calcasieu, Louisiana.

Added by Acts 1956, No. 466, §1.



RS 34:334.3 - Powers of board; title to structures and facilities

§334.3. Powers of board; title to structures and facilities

The said board shall have the power to regulate the commerce and traffic of said harbor and terminal district in such manner as may, in its judgment, be best for the public interest; it shall have and enjoy all the rights, privileges and immunities granted to corporations of Louisiana; it shall be empowered to own and have charge of, to administer, contract, operate and maintain wharves, warehouses, landings, docks, sheds, belt and connecting railroads, roads, streets, basins, locks, elevators and other structures and facilities necessary or proper for the use and development of the business of such district, including buildings and equipment for the accommodation of passengers and in the handling, storage, transportation and delivery of freight, express and mail; it may sell, lease or otherwise dispose of by suitable and appropriate contract, to any enterprise locating or existing within such district, a plant or industrial site, including buildings, wharves, appurtenances and other structures and facilities, either jointly, or severally; it may borrow from any person or corporation using or renting any facility of the district such sums as shall be necessary to improve the same and to erect and construct such improvements, and agree that the loan therefor shall be liquidated by deducting from the rent, dockage, wharfage or tollage charges payable for such property, a percentage thereof to be agreed on; it may maintain proper depth of water to accommodate the business of the district; it may provide mechanical facilities and equipment for use in connection with the wharves, sheds and other structures; it may provide lights, water and police protection for the district and for all harbor and terminal facilities situated therein; and, it may make reasonable charges and collect the same for the use of all structures, works and facilities administered by the board, and for any and all services rendered by the board; it may regulate, supervise and control the fees and charges to be made by privately owned wharves, docks, warehouses, elevators, and other facilities within the limits of the district where the same are offered for the benefit and use of the public.

Subject to the right of the board to sell, lease or otherwise dispose of same as set forth above, all buildings, railroads, wharves, elevators, and other structures, equipment and facilities herein referred to are declared to be works of public improvement and title thereto shall vest in the public.

Added by Acts 1956, No. 466, §1. Amended by Acts 1972, No. 109, §1.



RS 34:334.4 - Officers and employees of board; meetings; quorum

§334.4. Officers and employees of board; meetings; quorum

The board shall elect from among its own members a president, vice-president, a secretary and a treasurer, whose duties shall be those usual to such offices. At the option of the board, the offices of secretary and treasurer may be held by one person. The board shall meet in regular session once each month and shall also meet in special session as often as the president of the board convenes them, or on written request of three members. Three members of the board shall constitute a quorum. The board shall prescribe rules to govern its meetings, shall maintain suitable offices in the town of Vinton and may contract with and employ attorneys, clerks, engineers, deputy commissioners, superintendents, stevedores and other agents and employees and shall fix their compensation and term of employment.

Added by Acts 1956, No. 466, §1.



RS 34:334.5 - Examinations and investigations; control and regulations; annual reports

§334.5. Examinations and investigations; control and regulations; annual reports

The board shall examine and investigate the questions relating to the interest and welfare of the district; it shall control and regulate the same, and make an annual report to the mayor and town council of the town of Vinton and to the police jury of Calcasieu Parish showing all receipts and disbursements of the board; the number of arrivals and departures of vessels and their tonnages; the exports and imports passing through the port districts; setting forth the general conditions of the district and its buildings, structures, facilities and other properties; and making such recommendations for the development and welfare of the district and its management as may seem advisable. A copy of this report shall be promptly published in a newspaper printed in the parish of Calcasieu, Louisiana.

Added by Acts 1956, No. 466, §1.



RS 34:334.6 - Acquisition of lands; public aid; construction of works of public improvement

§334.6. Acquisition of lands; public aid; construction of works of public improvement

The board is authorized to acquire by purchase, donation, expropriation, or otherwise any lands in the district needed for railways, wharves, sheds, buildings, and other facilities required for the operation of the board and to be owned and operated by the board. The board may also provide that payment for such lands be made out of the funds under its control not otherwise specifically appropriated.

The board is further authorized to receive by gift, grant, donation or otherwise, any sum of money, aid or assistance from the United States, the state of Louisiana, or any of the political subdivisions thereof, for the purpose of carrying out the objects and purposes of this Part.

The board is authorized to make and construct any of the works of public improvements in the district and anything in connection therewith that may be necessary or useful for the business of the board; to purchase machinery or materials and equipment for performing such work, and to supervise the making of the same, or to make and construct such works through contracts with others, and generally, to do all other acts, necessary or proper to carry out the powers vested in it with regard to such works of public improvement.

Added by Acts 1956, No. 466, §1.



RS 34:334.7 - Contracts; bids; bond

§334.7. Contracts; bids; bond

Whenever any work is to be let by contract under the provisions of this Part the price of which is to exceed one thousand dollars, the board of commissioners shall proceed to provide through its engineering department proper specifications for the work and thereafter the board shall advertise for bids for the performance of such work according to the plans and specifications as prepared. These advertisements shall appear not less than three times during a period of fifteen days in a newspaper published in the parish of Calcasieu, Louisiana, and in any other paper, or papers, that may be selected by the board. The advertisements shall state the place where the bids will be received, the time and place where they will be opened and a general outline of the work to be performed. Every bid shall be accompanied by a certified check of the bidder in an amount equal to five per cent of the amount of the bid which check shall be forfeited to the board should the bidder, to whom such contract is awarded, fail to enter into the contract within ten days after written notice so to do is given by the board. The checks of all unsuccessful bidders shall be returned after the contract is awarded. All bids submitted shall be sealed and addressed to the board of commissioners and shall be publicly opened and read at the time stated in the advertisement. The board may reject any and all bids, but whenever a contract is awarded, unless for cause, it shall be awarded to the lowest responsible bidder. The board may also execute the work with its own force and equipment under its own supervision.

When contracts are let to others, however, the bidders shall be required to furnish bond of a surety company authorized to do business in Louisiana or other good and solvent surety to the satisfaction of the board in an amount equal to one-half of the amount of the contract, conditioned that the work shall be performed in accordance with the plans and specifications and the terms of the contract, and containing any other stipulations, provisions and covenants that may be required by the board. The awarding of a contract to a successful bidder shall be binding upon both parties even though for some cause the actual contract cannot be signed.

Added by Acts 1956, No. 466, §1.



RS 34:334.8 - Fees; ad valorem tax; borrowing money

§334.8. Fees; ad valorem tax; borrowing money

The board may charge a reasonable fee to each vessel arriving in ballast or carrying cargo of any kind. It may also charge for each copy of any certificate issued by it or its deputies for inspecting hatches, surveying cargoes, and the like. The master of each vessel shall, however, be furnished free one copy of all surveys upon his vessel or cargo.

The board may, when necessary, levy annually an ad valorem tax not to exceed two and one-half mills on the dollar on the property subject to taxation situated in the district. All funds derived under this Section shall be used to defray the administrative, operative and maintenance expenses of the board.

The board may likewise borrow money for the said purposes from time to time and issue certificate of indebtedness secured by any fees authorized under this Part and by any taxes authorized under this Section, provided that such loan shall in no year exceed the estimated revenues for such year.

Added by Acts 1956, No. 466, §1.



RS 34:334.9 - Bond issues; taxes for payment of bonds

§334.9. Bond issues; taxes for payment of bonds

The district shall constitute a political subdivision of the state of Louisiana for the purpose of the issuance of bonds under the authority of Section 14, Article XIV of the Constitution of the State of Louisiana and Chapter IV of Title 39 of the Revised Statutes of 1950, and the district may issue bonds for the acquisition, improvement or extension of any facilities which it is authorized to acquire pursuant to the provisions of Section 14, Article XIV of the Constitution of 1921, Chapter IV aforesaid and the provisions of this Part VII and Sections 30.1 and 31 of Article XIV of the Constitution of Louisiana. All of the provisions of Section 14 and Chapter IV aforesaid requiring the levying of taxes fully sufficient to pay bonds issued thereunder shall be applicable to the payment of bonds issued as provided in this Section.

Added by Acts 1956, No. 466, §1.



RS 34:334.10 - Collection of taxes

§334.10. Collection of taxes

The provisions of the constitution and all laws regulating the collection of taxes and the creating of tax liens and mortgages, tax penalties and tax sales shall also apply to the collection of all taxes authorized by the Part. The sheriff and ex-officio tax collector of the parish of Calcasieu shall make a monthly settlement with the treasurer of the board of commissioners and receive from him a receipt for the amount of taxes paid over, in the same manner as tax collectors are required to settle with the auditor of the state. The tax collector shall receive from the treasurer the same quietus for a full settlement of taxes due and exigible in any given year and account for the delinquents or deductions in the same manner as though accounting to the auditor of the state for state taxes. The tax collector shall retain from taxes collected by him for the district the commission thereon allowed him by law on special taxes and shall deposit the amount thereof with the parish treasurer to the credit of the sheriff's salary fund. Upon failure of the tax collector to comply with the provisions of this Part the board of commissioners shall proceed against him and the sureties on his official bond for the collection of whatever money may be owing to the board of commissioners for such special taxes.

Added by Acts 1956, No. 466, §1.



RS 34:334.11 - Transfer of functions and privileges of Gravity Drainage District No. 2

§334.11. Transfer of functions and privileges of Gravity Drainage District No. 2

All rights and privileges of the Gravity Drainage District No. 2 of the parish of Calcasieu, Louisiana to construct, acquire, maintain and operate gravity drainage improvements be and the same are hereby transferred to the Vinton Harbor and Terminal District.

In the event taxes are levied by the said Vinton Harbor and Terminal District for any purpose for which the said Harbor and Terminal District may levy taxes under existing law, such taxes shall in addition be considered as levied for the purpose of continuing necessary drainage improvement benefits incidental to harbor and terminal facilities for which the said Gravity Drainage District No. 2 of the parish of Calcasieu, Louisiana was created, and the exemption and reimbursals authorized by R.S. 39:253 shall be regarded as applicable in all respects to all said taxes levied by the said Harbor and Terminal District and such District and such taxes shall be considered to be a District and taxes created and levied prior to August 1, 1956 for all purposes of the said section.

Acts 1958, No. 464, §1.



RS 34:334.12 - Per diem of commissioners

§334.12. Per diem of commissioners

The commissioners shall be paid a per diem not to exceed seventy dollars and the duly elected president shall be paid a per diem not to exceed two hundred fifty dollars for each day of attendance at meetings of the commission or on business of the commission authorized by the board. The board shall establish the per diem rates. The number of days such per diem shall be paid shall not exceed twelve days in any one calendar year.

Added by Acts 1975, No. 287, §1; Acts 2001, No. 389, §1.



RS 34:334.31 - Creation and territorial limits

PART VII-A. WEST ST. MARY PARISH PORT,

HARBOR AND TERMINAL DISTRICT

§334.31. Creation and territorial limits

The West St. Mary Parish Port, Harbor and Terminal District, hereinafter referred to as the district, is hereby created as a political subdivision of the state of Louisiana, and its territorial limits are fixed as follows:

Except for Ward 5 of St. Mary Parish, all of that portion of St. Mary Parish not included in the Morgan City Harbor and Terminal District created by R.S. 34:321, being all that portion of St. Mary Parish except for Ward 5 thereof west of the township line between R11E and R12E described in R.S. 34:321.

Added by Acts 1974, No. 604, §1. Amended by Acts 1975, No. 5, §1.



RS 34:334.32 - Board of commissioners; members; vacancy; composition; officers; agents and employees

§334.32. Board of commissioners; members; vacancy; composition; officers; agents and employees

A. A board of commissioners hereinafter referred to as the board, is hereby created, which shall be the governing authority of said district. It shall consist of nine members, who shall be citizens of the United States and qualified voters within the limits of said district during their term of office. The commissioners shall be appointed as follows:

(1) Three shall be appointed by the mayor and council of the city of Franklin in St. Mary Parish;

(2) One shall be appointed by the mayor and aldermen of the town of Baldwin in St. Mary Parish;

(3) Two shall be appointed by the St. Mary Parish Police Jury, to be selected from the persons residing in Wards 1, 2, 7, and 10 of St. Mary Parish;

(4) Two shall be appointed by the St. Mary Parish Police Jury, to be selected from the persons residing in Wards 3 and 4 of St. Mary Parish; and

(5) One shall be appointed by the St. Mary Parish Police Jury, to be selected at large from the persons residing in that portion of St. Mary Parish which comprises the district.

B. The commissioner initially appointed by the mayor and aldermen of the town of Baldwin shall be appointed for a term of two years. Two of the three commissioners initially appointed by the mayor and council of the city of Franklin shall be appointed for a term of three years. One of the three commissioners initially appointed by the mayor and council of the city of Franklin and one of the two members initially appointed by the parish governing authority from Wards 3 and 4 shall be appointed for a term of four years. One of the commissioners initially appointed by the parish governing authority from Wards 3 and 4 and one of the commissioners initially appointed by the parish governing authority from Wards 1, 2, 7, and 10 shall be appointed for a term of five years. One of the commissioners initially appointed by the parish governing authority from Wards 1, 2, 7, and 10 and shall be appointed for six year terms. The commissioners initially appointed by the parish governing authority at large shall be appointed for a seven year term. Thereafter, the successors to each of such commissioners shall be appointed for terms of seven years, and each successor shall be appointed by the same authority that appointed his predecessor.

C. Any vacancy occurring during a term shall be filled by appointment for the remainder of the unexpired term by authority that made the original appointment.

D. The commissioners shall serve without compensation and shall have the power to organize and reorganize legal, executive, engineering, clerical and other departments and forces of said board and to fix the duties, powers and compensation of all officers, agents and employees under said board.

Added by Acts 1974, No. 604, §1. Amended by Acts 1975, No. §1.



RS 34:334.33 - Powers of board; title to structures and facilities

§334.33. Powers of board; title to structures and facilities

The board shall have the power to regulate the commerce and traffic of the district in such manner as may in its judgment be best for the public interest; it shall have and enjoy all the rights, privileges and immunities granted to corporations in Louisiana; it shall be empowered to own and have charge of, to administer, construct, operate and maintain wharves, warehouses, landings, docks, sheds, belt and connecting railroads, shipways, canals, channels, slips, basins, locks, elevators and other structures and facilities necessary and proper for the use and development of the business of such district, including buildings and equipment for the accommodation of passengers and in the handling, storage, transportation and delivery of freight, express and mail; it may dredge shipways, channels, slips, basins and turning basins in waters within the district; it may establish, operate and maintain in cooperation with the federal government, the State of Louisiana and its various agencies, subdivisions and public bodies, navigable waterway systems; it may acquire, by purchase, lease or otherwise, industrial plant sites and necessary property or appurtenances therefor and acquire or construct industrial plant buildings with necessary machinery and equipment within such district; it may sell for processing, manufacturing, commercial and business purposes, lands or buildings owned or acquired by it; it may lease as lessor, sublessor, or assignor, for processing, manufacturing, commercial and business purposes, lands or buildings owned, acquired or leased as lessee by it, which leases may run for any term not exceeding forty years at a fixed rental, but may run for a term not exceeding ninety-nine years provided they shall contain a clause or clauses for readjustment of the rentals upon the expiration of a primary term of forty years; and it is hereby provided that all leases heretofore executed by said board, whether as lessor or lessee, are hereby ratified and confirmed; it may mortgage properties constructed or acquired by it; it may mortgage and pledge any lease or leases and the rents, income and other advantages arising out of any lease or leases granted, assigned or subleased by it; it may borrow from any person or corporation using or renting any facility of the district such sums as shall be necessary to improve the same and to erect and construct such improvements, and agree that the loan therefor shall be liquidated by deducting from the rent, dockage, wharfage or tollage charges payable for such property, a percentage thereof to be agreed on, subject however, to any covenants or agreements made with the holders of revenue bonds issued under the authority hereinafter set forth; it may maintain proper depth of water to accommodate the business of the district; provide mechanical facilities and equipment for use in connection with the wharves, sheds, and other structures; provide lights, water and police protection for the district and for all harbor and terminal facilities situated therein; and make reasonable charges and collect the same for the use of all structures, works, and facilities administered by the board, and for any and all services rendered by the board; it may regulate reasonably the fees and charges made by privately owned wharves, docks, warehouses, elevators, and other facilities within the limits of the district when the same are offered for the use of the public.

All buildings, railroads, wharves, elevators, and other structures, equipment and facilities herein referred to are declared to be works of public improvement and title thereto shall vest in the public.

Added by Acts 1974, No. 604, §1.



RS 34:334.34 - Officers and employees of board; meetings; quorum

§334.34. Officers and employees of board; meetings; quorum

The board shall elect from among its own members a president, vice president, a secretary and treasurer, whose duties shall be those usual to such offices. At the option of the board, the office of secretary and treasurer may be held by one person. The board shall meet in regular session once each month and shall also meet in special session as often as the president of the board convenes them, or on written request of five members. Five members of the board shall constitute a quorum. The board shall prescribe rules to govern its meetings, shall maintain suitable offices in the district and may contract with and employ attorneys, clerks, engineers, deputy commissioners, superintendents, stevedores, and other agents and employees and shall fix their compensation and terms of office or employment.

Added by Acts 1974, No. 604, §1. Amended by Acts 1975, No. 5, §1.



RS 34:334.35 - Examinations and investigations; control and regulation; annual reports

§334.35. Examinations and investigations; control and regulation; annual reports

The board shall examine and investigate all questions relating to the interest and welfare of the district; it shall control and regulate the same, and make an annual report to the mayors and councilmen and aldermen of the city of Franklin and the town of Baldwin, and to the police jury of St. Mary Parish showing all receipts and disbursements of the board; the number of arrivals and departures of vessels and their tonnage; the exports and imports passing through the port district; setting forth the general condition of the district and its buildings, structures, facilities and other properties; and making such recommendations for the development and welfare of the district and its management as may seem advisable. A copy of this report shall be promptly published in a newspaper printed in the parish of St. Mary.

Added by Acts 1974, No. 604, §1. Amended by Acts 1975, No. 5, §1.



RS 34:334.36 - Acquisition of lands; public aid; construction of works of public improvement

§334.36. Acquisition of lands; public aid; construction of works of public improvement

A. The board is authorized to acquire by purchase, donation, expropriation, or otherwise any lands in the district needed for railways, wharves, sheds, buildings, canals, channels and other facilities required for the operation of the board and to be owned and operated by the board. The board may also provide that payment for such lands be made out of the funds under its control not otherwise specifically appropriated.

B. The board is further authorized to receive by gift, grant, donation or otherwise, any sum of money, aid or assistance from the United States, the State of Louisiana, or any of the political subdivisions thereof, for the purpose of carrying out the objects and purposes of this Part.

C. The board is authorized to make and construct any of the works of public improvements in the district and anything in connection therewith that may be necessary or useful for the business of the board; to purchase machinery or materials and equipment for performing such work, and to supervise the making of the same or to make and construct such works through contracts with others, and generally, to do all other acts necessary or proper to carry out the powers vested in it with regard to such works of public improvement.

Added by Acts 1974, No. 604, §1.



RS 34:334.37 - Contracts; bids

§334.37. Contracts; bids

Whenever any work is to be let by contract under the provisions of this Part, the board shall comply with the provisions of R.S. 38:2211 et seq.

Added by Acts 1974, No. 604, §1; Acts 2001, No. 655, §1.



RS 34:334.38 - Fees; ad valorem tax; borrowing money

§334.38. Fees; ad valorem tax; borrowing money

The board may charge a reasonable fee to each vessel arriving in ballast or carrying cargo of any kind. It may also charge for each copy of any certificate issued by it or its deputies for inspecting hatches, surveying cargoes and the like. The master of each vessel shall, however, be furnished free one copy of all surveys upon his vessel or cargo.

The board may, when necessary, levy annually an ad valorem tax not to exceed two and one-half mills on the dollar on the property subject to taxation situated in the district. All funds derived under this section may be used to defray the administrative, operative and maintenance expenses of the board and/or to pay principal, interest and redemption costs on bonds of said district as hereinafter provided.

The board may likewise borrow money from time to time for the purpose of defraying the administrative, operative and maintenance expenses of the board and may issue certificates of indebtedness secured by any fees authorized under this part and by any taxes authorized under this section, provided that any loan for this purpose shall in no year exceed the estimated revenues for such year.

With the approval of the state bond commission, said district, through the board as its governing authority, is authorized to incur debt for its lawful purposes and to issue negotiable bonds in its name representing the debt, and to pledge and dedicate for the payment of the principal and interest of such negotiable bonds the revenue derived from the ad valorem tax authorized by this section and/or other revenues received by the district or the board from other sources, as may be provided by the board in the resolution authorizing the issuance of such bonds and providing the security therefor; provided, however, that such bonds shall not be issued requiring principal and interest payments in any year in excess of eighty per cent of the tax revenues which would have been received by the district had the two and one-half mill tax been levied on the last assessment roll filed and of record. Such bonds shall be issued by the board with such dates, forms, terms, series, interest rates, maturities, denominations, redemption provisions and security provisions as the board may determine in compliance with this section and the provisions of Article XIV, Section 31 of the Constitution of Louisiana. Such bonds, when authorized to be issued, shall constitute a general obligation of the district to the payment of which the full faith and credit of the district shall be and is hereby pledged. In addition to the pledge of said tax and/or other revenues to secure the payment of said bonds in principal and interest, the board may further secure their payment by a conventional mortgage upon any and all of the properties constructed or acquired, or to be constructed and acquired by it from the proceeds of such bonds. In the event any bonds are issued secured by a pledge and dedication of said tax revenues, said tax shall be levied and collected as long as said bonds are outstanding in an amount sufficient to pay such bonds in principal and interest as they respectively mature. Any resolution authorizing the issuance of bonds of the district may contain such covenants as the board may deem proper to assure the enforcement, collection and proper application of tax or other revenues pledged and dedicated to the payment and security of the bonds, and other security provisions including the establishment of a bond reserve if deemed advisable by the board.

Except as specifically provided in this section, said bonds shall be issued in compliance with the requirements of R.S. 34:334.39 and said Article XIV, Section 31 of the Constitution, including the public sale of such bonds and the thirty day prescriptive period to contest the legality of such bonds and the security therefor, all as more fully therein provided.

Added by Acts 1974, No. 604, §1.



RS 34:334.39 - Bonds

§334.39. Bonds

For the purpose of acquiring lands for the uses of the district and to provide funds for the making and construction of the public works, facilities and improvements outlined in this part, the board is authorized to issue revenue bonds in the manner and subject to the terms and conditions of Subpart C, Part I, Chapter 10, Title 33 of the Louisiana Revised Statutes of 1950, as well as Subpart B, Part I, Chapter 10, Title 33. The board is also authorized to incur debt and issue tax secured bonds for the above purposes in the manner and subject to the terms and conditions of Subpart A, Part III, Chapter 4, Title 39, as well as industrial inducement bonds in the manner and subject to the requirements of Article XIV, Section 14, paragraph (b.2) of the Constitution of Louisiana.

In addition to the above power to issue bonds and without reference to any other provisions of the constitution or statutes of the state, the district is authorized, with the approval of the state bond commission, to issue negotiable bonds for any of the purposes described above, and to pledge for the payment of the principal and interest of such negotiable bonds the income and revenues derived or to be derived from the properties and facilities maintained and operated by it, or received by the district from other sources. In addition to the pledge of income and revenues to secure said bonds, the district may further secure their payment by a conventional mortgage upon any or all of the properties constructed or acquired, or to be constructed and acquired by it. Said district is further authorized to receive by gift, grant, donation or otherwise any sum of money, aid or assistance from the United States, the State of Louisiana, or any political subdivision thereof, and unless otherwise provided by the terms of such gift, grant, donation, in its discretion, to pledge all or any part of such moneys for the further securing of the payment of the principal and interest of its bonds. Such bonds shall be authorized by a resolution of the governing authority of the district and shall be of such series, bear such date or dates, mature at such time or times not exceeding forty years from their respective dates, bear interest at such rate or rates not exceeding five per centum per annum, payable semi-annually, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, be subject to such terms of redemption not exceeding 105% of the principal amount thereof, and be entitled to such priority on the revenues of the district as such resolution or resolutions may provide. The bonds shall be signed by such officers as the district shall determine, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signatures of such officer or officers of the district as it shall designate. Any such bonds may be issued and delivered, notwithstanding that one or more of the officers signing such bonds or the officer or officers whose facsimile signature or signatures may be upon the coupons shall have ceased to be such officer or officers at the time such bonds shall actually have been delivered. Said bonds shall be sold for not less than par and accrued interest, to the highest bidder at a public sale after advertisement by the district at least once a week for not less than thirty days in a newspaper of general circulation within the district and in a financial newspaper or journal published in New Orleans, New York or Chicago, reserving to the district the right to reject any and all bids and to readvertise for bids. If after advertisement as hereinabove provided, no bids are received, or if such bids as are received are considered in the discretion of the board to be unsatisfactory, then in that event the said board may publicly negotiate for the sale of such bonds, without further advertisement.

No proceedings in respect to the issuance of any such bonds shall be necessary except such as are contemplated by this section, and no further or other legislation shall be required to effectuate the same.

For a period of thirty days from the date of publication of the resolution authorizing the issuance of bonds hereunder, any persons in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause, after which time no one shall have any cause or right of action to contest the legality of said resolution or of the bonds authorized thereby for any cause whatever. If no suit, action or proceeding is begun contesting the validity of the bond issue within the thirty days herein prescribed, the authority to issue the bonds and to levy the necessary tax for the payment thereof, the legality thereof and of all the provisions of the resolution authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters.

Added by Acts 1974, No. 604, §1.



RS 34:334.40 - Annual taxes

§334.40. Annual taxes

The board shall levy annually the tax as provided herein on all property situated within the district under the same methods, terms and conditions and at the same time as state and parish taxes are levied, assessed and collected; these taxes shall be secured by the same lien upon the property subject to taxation within the district as taxes for state and parish purposes; the property subject to any taxes within the district shall be sold for failure to pay the same in the same manner as property is sold for delinquent state, parish and other taxes.

Added by Acts 1974, No. 604, §1.



RS 34:334.41 - Collection of taxes

§334.41. Collection of taxes

The provisions of the constitution and all laws regulating the collection of taxes and the creating of tax liens and mortgages, tax penalties and tax sales shall also apply to the collection of all taxes authorized by this part. The sheriff and ex-officio tax collector of the parish of St. Mary shall make a monthly settlement with the treasurer of the board of commissioners and receive from him a receipt for the amount of taxes paid over, in the same manner as tax collectors are required to settle with the auditor of the state. The tax collector shall receive from the treasurer the same quietus for a full settlement of taxes due and exigible in any given year and account for the delinquents or deductions in the same manner as though accounting to the auditor of the state for state taxes. The tax collector shall retain from taxes collected by him for the district the commission thereon allowed him by law on special taxes and shall deposit the amount thereof with the parish treasurer to the credit of the sheriff's salary fund. Upon failure of the tax collector to comply with the provisions of this part the board of commissioners shall proceed against him and the sureties on his official bond for the collection of whatever money may be owing to the board of commissioners for such special taxes.

Added by Acts 1974, No. 604, §1.



RS 34:335.1 - Creation and territorial limits

PART VII-B. ALEXANDRIA REGIONAL PORT

§335.1. Creation and territorial limits

The Central Louisiana Regional Port, hereinafter referred to as the "port", is hereby created as a political subdivision of the state, and its territorial limits shall be concurrent with that of the parish of Rapides, excluding any private port facility.

Acts 1987, No. 440, §1; Acts 1992, No. 770, §1; Acts 2015, No. 434, §1, eff. July 1, 2015.



RS 34:335.2 - Board of commissioners; membership; officers; meetings

§335.2. Board of commissioners; membership; officers; meetings

A. The port shall be governed by a board of commissioners composed of the following members, who shall serve without compensation and who shall be appointed as follows:

(1) Four of the commissioners shall be appointed by the mayor of the city of Alexandria and confirmed by the Alexandria City Council. Each commissioner shall be a citizen of the United States, a qualified voter of the state of Louisiana, and a resident of the city of Alexandria.

(2) Three commissioners shall be appointed by the parish governing authority of Rapides Parish. Each commissioner shall be a citizen of the United States, a qualified voter of the state of Louisiana, and a resident of Rapides Parish.

(3) Two commissioners shall be appointed by the mayor of Pineville and confirmed by the Pineville City Council. Each commissioner shall be a citizen of the United States, a qualified voter of the state of Louisiana, and a resident of the city of Pineville.

(4) One commissioner shall be appointed by the mayor of Boyce and confirmed by the Boyce Board of Aldermen. The commissioner shall be a citizen of the United States, a qualified voter of the state of Louisiana, and a resident of Rapides Parish.

B. Commissioners shall be appointed to four-year terms after the initial terms as provided in Paragraphs (1) through (4) of this Subsection:

(1) The four commissioners appointed by the mayor of the city of Alexandria and confirmed by the Alexandria City Council shall serve initial terms of four years, three years, two years, and one year, respectively, as designated by the mayor.

(2) The three commissioners appointed by the governing authority of Rapides Parish shall serve initial terms of four years, three years, and two years, respectively, as designated by the governing authority of Rapides Parish.

(3) The two commissioners appointed by the mayor of Pineville and confirmed by the Pineville City Council shall serve initial terms of four years and three years, respectively, as designated by the mayor.

(4) The commissioner appointed by the mayor of Boyce and confirmed by the Boyce Board of Aldermen shall serve an initial term of four years.

C. (1) In the event that any commissioner ceases to be a commissioner for any reason, his successor shall be appointed in the same manner as the original appointment and shall serve for the remainder of the unexpired term.

(2) In the event that a nominating entity fails to appoint a commissioner within ninety days after July 1, 2015, the board shall appoint an interim commissioner to serve on the board until the position is filled by the respective nominating entity responsible for the appointment of such commissioner.

D. The board of commissioners shall elect from among its members a president, who shall have no vote except in the event of a tie vote, a vice president, a secretary, and a treasurer, whose respective duties shall be prescribed by the board. At the option of the board of commissioners, the offices of the secretary and treasurer may be held by one person. The board of commissioners shall meet in regular session once each month and shall also meet in special session at the call of the president of the commission or on the written request of five members of the board. A majority of the members of the board of commissioners shall constitute a quorum, and all actions or resolutions of the board shall be approved by the affirmative vote of not less than a majority of the members of the board at the meeting. The board of commissioners shall prescribe rules governing its meetings and shall fix a place at which the meetings shall be held.

Acts 1987, No. 440, §1; Acts 1990, No. 481, §1; Acts 1992, No. 770, §1; Acts 2015, No. 434, §1, eff. July 1, 2015.



RS 34:335.3 - Authority, powers, and duties of board; officers; agents

§335.3. Authority, powers, and duties of board; officers; agents

A. The board of commissioners shall exercise the powers herein conferred upon it within the port area, consisting of the entire parish of Rapides, excluding any private port facility.

B. The board of commissioners may authorize a reasonable travel allowance for its members in the performance of their official duties. The board of commissioners may further reimburse to its members actual expenses incurred in the performance of their official duties on behalf of the port. It may employ such officers, agents, and employees as it finds necessary in the performance of its duties, and it may prescribe the duties, powers, and compensation of the officers, agents, and employees. The board of commissioners, on terms as it agrees upon, may contract for legal, financial, engineering, and other professional services necessary or expedient in the conduct of its affairs, and, on terms and conditions mutually agreeable, may utilize the services of other executive departments of the state.

C.(1) The board of commissioners shall regulate the commerce and traffic within the port area in a manner as may, in its judgment, be for the best interests of the state.

(2) The board shall have charge of and administer public wharves, docks, sheds, and landings. It may:

(a) Construct or acquire and equip wharves, landings, and other structures useful for the commerce of the port and provide mechanical facilities therefor.

(b) Erect sheds or other structures on the wharves and landings.

(c) Provide light, water, police protection, and other services for its facilities as it deems advisable.

(d) Construct or acquire, maintain, and operate basins, locks, canals, warehouses, and elevators.

(e) Charge for the use of all facilities administered by it and for all services rendered by it.

(f) Establish fees, rates, tariffs, or other charges as it deems fit.

(g) Establish harbor lines within the port area by agreement with the United States Army Corps of Engineers.

(h) Construct, own, operate, and maintain terminal rail facilities and other common carrier rail facilities for the purpose of rendering rail transportation to and from the facilities to be erected, owned, and operated by the port in both intrastate and interstate commerce.

(3) Title to all property and improvements acquired by the port shall rest in the port.

D. The board of commissioners may make and enter into contracts, leases, and other agreements with railroads, trucking companies, and barge lines and with any and all companies interested in the transportation, storage, and shipping of goods and other products, whether by rail, truck line, barge line, or otherwise, for the use of facilities administered by the board or any part or portion thereof for a period of time not exceeding forty years. However, no exclusive franchise shall be granted to any carrier.

E. The board of commissioners may make and enter into contracts, leases, and other agreements with political subdivisions for the management and operation of port and ancillary facilities, including industrial park property adjacent to the port facility. This right shall include the construction and operation of warehouses, storage facilities, and other buildings used in connection with the port.

F. The board of commissioners is authorized to make and construct any of the works of public improvements in the port and anything in connection therewith which may be necessary or useful for the business of the board, to purchase machinery or materials and equipment for performing the work and to supervise the making of the same or to make and construct the works through contracts with others, and generally to do all other acts necessary or proper to carry out the powers vested in it with regard to works of public improvement.

Acts 1987, No. 440, §1; Acts 1992, No. 770, §1; Acts 2015, No. 434, §1, eff. July 1, 2015.



RS 34:335.4 - Authority to levy and collect taxes; issuance of bonds

§335.4. Authority to levy and collect taxes; issuance of bonds

A. The board of commissioners, when authorized to do so by a vote of a majority of the electors residing in the port qualified to vote and voting at an election for such purpose in accordance with law, may levy annually on all property situated within the port subject to taxation an ad valorem tax not to exceed ten mills on the dollar. The board of commissioners, upon its own initiative, may call a special election and submit to the qualified electors of the port the question of authorizing the levy of such a tax. The board of commissioners shall call such a special election when requested to do so by a petition in writing signed by at least one-fourth of the qualified electors eligible to vote at such election. These special taxes shall be levied, assessed, and collected on the property within the port under the same methods, terms, and conditions and at the same time as state and parish taxes are levied, assessed, and collected. These taxes shall be secured by the same liens upon the property subject to taxation within the port as taxes for state and parish purposes. The property subject to any taxes within said port shall be sold for failure to pay the same in the same manner as property is sold for delinquent state, parish, and other taxes under the laws of the state.

B. The provisions of the constitution and all laws regulating the collection of taxes, the creating of tax liens and mortgages, and tax penalties and tax sales shall also apply to the collection of all taxes authorized by this Section. The tax collector shall make a monthly settlement with the treasurer of the board of commissioners and receive from him a receipt for the amount of taxes paid over in the same manner as tax collectors are required to settle with the state. The tax collector shall receive from the treasurer the same quietus for a full settlement of taxes due and exigible in any given year and account for the delinquents or deductions in the same manner as though accounting to the state. The tax collector shall retain from all taxes collected by him for the port an amount sufficient to reimburse the expenses of his office for the collection of the tax. Upon the failure of the tax collector to comply with the provisions of this Section, the board of commissioners shall proceed against him and the sureties on his official bond for the collection of whatever money is owing to the board for such special taxes.

C. With the approval of the State Bond Commission, the board of commissioners may incur debts for its lawful purposes and issue in its name negotiable bonds or notes therefor and pledge for the payment of the principal and interest of such negotiable bonds or notes the revenues derived from the operation of properties and facilities maintained and operated by it or received by the board from any taxes authorized under this Section or from other sources; however, the amount of such bonds or notes outstanding at any one time shall not exceed ten million dollars. In addition to the pledge of revenues to secure the bonds and notes, the board of commissioners may further secure their payment by conventional mortgage upon any or all of the properties constructed or acquired or to be constructed or acquired by it. The board of commissioners also may receive, by gift, grant, donation, or otherwise, any sum of money, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, and, unless otherwise provided by the terms of such gift, grant, or donation, in its discretion may pledge all or any part of such monies for the further securing of the payment of the principal and interest of its bond or notes.

D. The board of commissioners, on behalf of the port may, as an additional grant of authority, incur debt and issue negotiable general obligation bonds to finance any of its authorized purposes, with the approval of the State Bond Commission a majority of those voting in an election called and held for that purpose in accordance with the procedures set forth in Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. Said general obligation bonds shall be issued in the form and manner and subject to the limitations, restrictions, and provisions contained in Part III, Chapter 4 of Title 39 of the Louisiana Revised Statutes of 1950 as amended, and shall be sold in the manner subject to the provisions of Chapter 13 of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 1987, No. 440, §1; Acts 1992, No. 770, §1.



RS 34:335.5 - Testing validity of bonds; prescription; sale of bonds

§335.5. Testing validity of bonds; prescription; sale of bonds

A. For a period of thirty days after the date of the adoption of any resolution of the board of commissioners authorizing the issuance of its bonds or notes, any person interested may test the legality of the resolution, after which time no one shall have any cause of action to contest the regularity, formality, or legality of the resolution or to draw in question the legality for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with and no court shall have authority to inquire into the matters after the lapse of thirty days.

B. Any bonds issued in accordance with the provisions of this Part shall be sold to the highest bidder, at a public sale, for not less than par and accrued interest, after advertisement once a week for not less than thirty days by the board of commissioners in the manner prescribed by Title 39, Section 1426 of the Louisiana Revised Statutes of 1950 as amended. If, after advertisement as hereinabove provided, no bids are received or if the bids as received are considered in the discretion of the board of commissioners to be unsatisfactory, the board may publicly negotiate for the sale of the bonds.

C. The provisions of this Part shall not be deemed to supersede the requirements of R.S. 39:501 through 514.* Notwithstanding any provisions of this Part to the contrary, the provisions of R.S. 39:1421 through 1429 shall be applicable to the Alexandria Regional Port.

Acts 1987, No. 440, §1; Acts 1992, No. 770, §1.

*Repealed by Acts 1977, No. 545, §1.



RS 34:335.6 - Advertisement

§335.6. Advertisement

The prohibition contained in R.S. 43:111 against advertising in any newspaper, book, pamphlet, or periodical shall not apply to the board of commissioners of the Alexandria Regional Port in carrying out its functions and duties under the constitution and laws of this state.

Acts 1987, No. 440, §1; Acts 1992, No. 770, §1.



RS 34:338.1 - Special tax; bonding; election

PART VIII. PROVISIONS APPLICABLE TO

MORE THAN ONE PORT OR HARBOR

SUBPART A. TAXING AND BONDING AUTHORITY

§338.1. Special tax; bonding; election

For the purpose of obtaining funds for the maintenance, operation and improvement of the facilities of the district, each port, harbor and terminal district heretofore or hereafter created under the constitution and laws of this state is hereby authorized to levy on the taxable property within the district a special ad valorem tax not in excess of ten mills on the dollar of assessed valuation and to pledge all or part of the revenues therefrom to the payment of bonds to be issued by the district, provided the levy of the tax and the issuance of the bonds shall have been authorized by vote of a majority in number and amount of the property taxpayers qualified to vote in an election to be called and held for that purpose in accordance with existing laws.

Acts 1969, No. 43, §1.



RS 34:338.2 - Collection of special tax

§338.2. Collection of special tax

Any special tax authorized as provided herein shall be levied, assessed and collected on the property within the district under the same methods, terms and conditions and at the same time as state and parish taxes are levied, assessed and collected; the tax shall be secured by the same liens upon the property subject to taxation within the district as taxes for state and parish purposes; the property subject to the tax within the district shall be sold for failure to pay the same in the same manner as property is sold for delinquent state, parish and other taxes under the laws of the state. The provisions of the constitution and all laws regulating the collection of taxes, the creating of tax liens and mortgages, tax penalties and tax sales shall also apply to the collection of the taxes herein authorized.

Acts 1969, No. 43, §2.



RS 34:338.3 - Issuance of bonds

§338.3. Issuance of bonds

When authorized as provided herein, each port, harbor and terminal district may issue bonds and pledge the proceeds of the special tax herein provided for, or any part thereof, to the payment of such bonds and shall use the proceeds from the sale of the bonds for the purposes of the district. Any such bonds so issued shall be solely the obligations of the district, for which the full faith and credit of the district may be pledged, and shall not be obligations of the state and a recital to this effect shall be contained in the bonds. The bonds shall be authorized by a resolution of the governing authority of the district and shall be of such series, bear such date or dates, mature at such time or times not exceeding forty years from their respective dates, bear interest at such rate or rates not exceeding six percentum per annum, payable annually or semi-annually, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, be subject to such terms of redemption not exceeding 105% of the principal amount thereof, and be entitled to such priority on the revenues of the district as such resolution or resolutions may provide. The bonds shall be signed by such officers as the district shall determine, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signatures of such officer or officers of the district as it shall designate. Any such bonds may be issued and delivered notwithstanding that one or more of the officers signing such bonds or the officer or officers whose facsimile signature or signatures may be upon the coupons shall have ceased to be such officer or officers at the time such bonds shall actually have been delivered. The bonds shall be sold for not less than par and accrued interest, to the highest bidder at a public sale after advertisement by the district at least once a week for not less than thirty days in a newspaper of general circulation within the district and in a financial newspaper or journal published in New Orleans, New York or Chicago, reserving to the district the right to reject any and all bids and to re-advertise for bids. If after advertisement as hereinabove provided no bids are received or if such bids as are received are considered in the discretion of the governing authority of the district to be unsatisfactory, then in that event the said governing authority may publicly negotiate for the sale of such bonds without further advertisement. No proceedings in respect to the issuance of any such bonds shall be necessary except such as are provided herein. For a period of thirty days from the date of publication of the resolution authorizing the issuance of bonds hereunder, any persons in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause, after which time no one shall have any cause or right of action to contest the legality of the resolution or of the bonds authorized thereby for any cause whatsoever. If no suit, action or proceeding is begun contesting the validity of the bond issue within the thirty days herein prescribed, the authority to issue the bonds and to provide for the payment thereof, the legality thereof and of all of the provisions of the resolution authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters. Such bonds shall have all the qualities of negotiable instruments under the law merchant and the negotiable instrument law of Louisiana.

Acts 1969, No. 43, §3.



RS 34:338.4 - Refunding bonds

§338.4. Refunding bonds

The governing authority of the district by resolution may authorize the issuance of refunding bonds, and such refunding bonds may be either sold and the proceeds applied to or deposited in escrow for the retirement of outstanding bonds or they may be delivered in exchange for the outstanding bonds. The total of principal and interest to be paid upon any such refunding bonds shall not exceed the total of the principal amount of the bonds to be refunded, the premium (if any) payable upon their redemption and the interest which would have been paid upon such bonds were they not to be refunded.

Acts 1969, No. 43, §4.



RS 34:340.1 - Revenue producing structures

SUBPART B. ADDITIONAL BONDING AUTHORITY

§340.1. Revenue producing structures

Any revenue producing wharf, dock, warehouse, elevator, industrial facility, or other structure owned or to be acquired by such districts from the proceeds of bonds issued by them is hereby declared to be a revenue producing public utility as that term is used and defined by the constitution and laws of the state in connection with the issuance of revenue bonds of political subdivisions of the state.

Added by Acts 1975, No. 101, §1.



RS 34:340.2 - Authority to issue bonds; security

§340.2. Authority to issue bonds; security

A. As a grant of power in addition to any other authority to issue bonds, port, harbor, and terminal districts are authorized, with the approval of the State Bond Commission, to issue negotiable bonds for any purpose within the authority delegated them and to pledge for the payment of the principal and interest of such negotiable bonds the income and revenues derived or to be derived from the properties and facilities maintained and operated by them, or received by the districts from other sources.

B. In addition to the pledge of income and revenues to secure said bonds, the districts may further secure their payment by a conventional mortgage upon any or all of the properties constructed or acquired or to be constructed and acquired by them.

C. Such districts further are authorized to receive by gift, grant, donation, or otherwise any sum of money, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof and, unless otherwise provided by the terms of such gift, grant, donation, in its discretion, to pledge all or any part of such moneys for the further securing of the payment or the principal and interest of their bonds.

Added by Acts 1975, No. 101, §1.



RS 34:340.3 - Bonds, procedures

§340.3. Bonds, procedures

A. Such bonds shall be authorized by a resolution of the governing authority of the district and shall be of such series, bear such date or dates, mature at such time or times not exceeding forty years from their respective dates, bear interest at such rate or rates not exceeding the maximum rates provided in R.S. 39:1424, 39:1425, as the same now exists or may be hereafter amended, payable semiannually, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, be subject to such terms or redemption not exceeding one hundred five percent of the principal amount thereof, and be entitled to such priority on the revenues of the district as such resolution or resolutions may provide.

B. The bonds shall be signed by such officers as the district determines, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signatures of such officer or officers of the district as it shall designate.

C. Any such bonds may be issued and delivered notwithstanding that one or more of the officers signing the bonds or the officer or officers whose facsimile signature or signatures may be upon the coupons have ceased to be such an officer or officers at the time the bonds actually have been delivered.

D. The bonds shall be sold for not less than par and accrued interest to the highest bidder at a public sale after advertisement by the district in the manner provided by R.S. 39:1426, as the same now exists or may be hereafter amended, reserving to the district the right to reject any and all bids and to readvertise for bids.

E. If after advertisement as hereinabove provided no bids are received, or if such bids as are received are considered in the discretion of the governing authority of the district to be unsatisfactory, the governing authority may publicly negotiate for the sale of the bonds without further advertisement.

Added by Acts 1975, No. 101, §1.



RS 34:340.4 - Bonds; contestability

§340.4. Bonds; contestability

A. No proceedings in respect to the issuance of any such bonds shall be necessary except such as are contemplated by this Subpart.

B. For a period of thirty days after the date of publication of the resolution authorizing the issuance of bonds hereunder any persons in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause, but after that time no one shall have any cause or right of action to contest the legality of the resolution or of the bonds authorized hereby for any cause whatsoever.

C. If no suit, action, or proceedings is begun contesting the validity of the bond issue within the thirty days herein prescribed, the authority to issue the bonds and to provide for the payment thereof, the legality thereof, and of all of the provisions of the resolution authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters.

Added by Acts 1975, No. 101, §1.



RS 34:340.5 - Bonds; character

§340.5. Bonds; character

Such bonds shall have all the qualities of negotiable instruments under the law merchant and the Negotiable Instrument Law of the state of Louisiana.

Added by Acts 1975, No. 101, §1.



RS 34:340.6 - Nothing to affect Port of New Orleans

§340.6. Nothing to affect Port of New Orleans

Nothing in this Subpart shall add to or detract from the provisions of law relative to the Board of Commissioners of the Port of New Orleans, the rights under all of said provisions being preserved.

Added by Acts 1975, No. 101, §1.



RS 34:340.11 - Title to property

SUBPART C. TITLE TO PROPERTY

§340.11. Title to property

Notwithstanding any other law to the contrary, title to property and improvements thereon acquired by a port, harbor, or terminal district shall vest in the district.

Acts 1985, No. 604, §1, eff. July 13, 1985.



RS 34:340.12 - Purpose

SUBPART D. RODENT CONTROL AND

PREVENTION OF INFECTIOUS DISEASES

§340.12. Purpose

It is the intent of the legislature by means of this Subpart to establish a procedure to promote public health and safety and prevent the spread of infectious diseases by controlling rodent populations entering Louisiana from vessels and barges.

Acts 1997, No. 554, §1, eff. July 3, 1997.



RS 34:340.13 - Control, testing, and monitoring center; establishment

§340.13. Control, testing, and monitoring center; establishment

Each port and terminal accepting vessel and barge traffic entering Louisiana waters may establish and maintain a rodent control, testing, and monitoring center. The purposes of the center shall be the detection, evaluation, control, and prevention of infectious diseases spread by rodents from the vessels and barges. The port and terminal may impose reasonable inspection requirements to implement the provisions of this Subpart.

Acts 1997, No. 554, §1, eff. July 3, 1997.



RS 34:340.14 - Fees

§340.14. Fees

Each port authority participating in this program may promulgate rules and regulations, including the charges to be levied on vessels and barges to pay for the necessary costs of administration and enforcement of the provisions of this Subpart.

Acts 1997, No. 554, §1, eff. July 3, 1997.



RS 34:340.15 - Employment of personnel or contractors

§340.15. Employment of personnel or contractors

The port or terminal may employ personnel or contractors in accordance with law to implement the provisions of this Subpart. The cost of the personnel or contractors shall be paid for by the fees authorized by this Subpart. The port or terminal shall keep records in accordance with law of the fees collected and amounts expended to implement the provisions of this Subpart.

Acts 1997, No. 554, §1, eff. July 3, 1997.



RS 34:340.16 - Short title

§340.16. Short title

The provisions of this Subpart may be cited as the Rodent Control and Prevention of Infectious Diseases Act.

Acts 1997, No. 554, §1, eff. July 3, 1997.



RS 34:340.21 - Port security and safety plan; statewide

SUBPART E. SECURITY PLANS

§340.21. Port security and safety plan; statewide

A. In addition to the authority granted in this Chapter and by other state or federal laws and regulations, ports in the state of Louisiana shall have the authority to develop and undertake port security and safety plans for protection of all persons, maritime facilities, and vessels operating within their respective physical and operational jurisdictions. Such plans will set forth how the port will deter and respond to transportation security incidents utilizing authority granted in this Chapter and in other state and federal laws and regulations, including but not limited to the "Maritime Transportation Security Act of 2002", United States Code Title 46, Subtitle VI, Chapter 701.

B. The port commissions, districts, and authorities in the state of Louisiana shall have the authority to enter into cooperative endeavor agreements with federal, state, and local political subdivisions or agencies to implement a port security and safety plan as required by the Maritime Transportation Security Act. In addition, the ports in the state of Louisiana together with other governmental agencies may enter into cooperative endeavor agreements with privately owned and operated facilities, vessels, and fleets to implement applicable security and safety plans. All security and safety plans for ports and privately owned or operated facilities, vessels, and fleets in the state of Louisiana shall be classified as "Security Sensitive Information".

C. Notwithstanding any other provisions of law, information developed relative to public and private security plans, vessel or fleet security plans, port or facility vulnerability assessments, security and safety plans, or other information related to security plans, procedures, or programs for facilities or vessels shall not be required to be disclosed to the public and shall not be deemed a public record under the provisions of R.S. 44:1 et seq.

D. Nothing in this Subpart shall prevent the disclosure of information pertaining to the names of consultants competing for business from public entities or consultants selected through the public bidding process nor the amount of fees paid by the public entity to such consultants for implementing port security and safety plans, procedures, or programs for port commissions, districts, authorities, privately owned or operated facilities, vessels, and fleets.

Acts 2003, No. 667, §1.



RS 34:340.31 - Samuel B. "Sammy" Nunez, Jr., Building

§340.31. Samuel B. "Sammy" Nunez, Jr., Building

Notwithstanding R.S. 42:267 or any other law to the contrary, the board of commissioners of the St. Bernard Port, Harbor and Terminal District may name the administration/security building of the port located at 100 Port Boulevard in Chalmette in honor of Samuel B. "Sammy" Nunez, Jr., a living person who contributed to the growth and well-being of St. Bernard Port, Harbor and Terminal District; served as a state representative from St. Bernard Parish from 1964 through 1969; served as a state senator from 1969 through 1996 from St. Bernard Parish; and was inducted into the Louisiana Political Hall of Fame on January 30, 2010.

Acts 2010, No. 35, §1, eff. May 26, 2010.



RS 34:341 - CANALS AND OTHER WATER COURSES

CHAPTER 2. CANALS AND OTHER WATER COURSES

PART I. GENERAL PROVISIONS

§341. Canals and locks useful to vessels in sea food industries; free navigation

The commissioner of wildlife and fisheries is authorized to acquire by lease, purchase, or expropriation, from the owners thereof, any system or systems of canals and locks, or any canal or lock located in the coastal parishes of the state bordering the Gulf of Mexico, useful to vessels engaged in the sea food industries of this state, and to cause such canals and locks to be operated so that the same shall be open to free navigation by all vessels.



RS 34:342 - Acquisition of same by expropriation

§342. Acquisition of same by expropriation

For the public purposes contemplated in R.S. 34:341, the commissioner of wildlife and fisheries shall endeavor to acquire the needed canals and locks by amicable agreement with the owners thereof, failing which he may expropriate the needed properties in accordance with the general expropriation laws of the state. An agreement of purchase or lease contemplating the acquisition of the needed properties may be made by the commissioner upon a basis of annual or semi-annual installment payments bearing not more than seven per centum per annum interest with vendor's privilege or other security clauses; he may also execute the necessary acts of purchase or lease and issue the required interest-bearing notes or evidences of indebtedness, which notes or other evidences of indebtedness shall be properly paraphed for identification with the acts of purchase or lease. The commissioner may provide in his annual budget for the payment of the obligations so incurred.



RS 34:343 - Purpose of law

§343. Purpose of law

Whereas the commissioner of wildlife and fisheries derives large revenues from licenses paid by motor boats engaged in the fishing industry and from severance taxes imposed by law upon the sea food products coming from the coastal parishes of this state, the purpose of R.S. 34:341 and 34:342 is to foster and develop these sea food industries by affording free navigation and lockage in the canals and locks to be acquired, controlled, and operated, under the provisions thereof, while benefiting, in like manner, all other users of said canals and locks.

Because of the equities involved the provisions of R.S. 34:341 and 34:342 shall be broadly construed.



RS 34:344 - Navigation locks in Mississippi River; operation and maintenance

§344. Navigation locks in Mississippi River; operation and maintenance

The Department of Public Works shall maintain and operate all navigation locks, lock facilities and appurtenances thereto when they form a part of a levee system, including the navigation locks, lock facilities and appurtenances constructed in the main line Mississippi river levee near Empire, in the Parish of Plaquemines, and the navigation locks in the main line Mississippi river levee situated near Ostrica, in the Parish of Plaquemines.



RS 34:345 - Private canals; charges for vessels publicly owned

§345. Private canals; charges for vessels publicly owned

Wherever the right of expropriation has been, or may be, exercised in the location of a canal for the transportation of vessels or carriers, the owners thereof, or those in control thereof, shall not charge for the transportation, or passage through the canal, of any boat or vessel belonging to the State of Louisiana, or any board or commission or subdivision thereof, more than five cents per linear foot of the boat or vessel, for a single passage one way.



RS 34:346 - Canal companies; right of way through state lands

§346. Canal companies; right of way through state lands

Any domestic corporation established for the purpose of cutting canals in this state shall have the right of way through any land belonging to the state for the canal and the use of the banks thereof to deposit the dirt excavated therefrom.



RS 34:361 - Navigation canals and improvement of water courses by municipalities and parishes; title to vest in the public

PART II. CONSTRUCTION AND IMPROVEMENT

BY MUNICIPALITIES AND PARISHES

§361. Navigation canals and improvement of water courses by municipalities and parishes; title to vest in the public

The constructing, deepening, widening, improving and maintaining of navigation canals, and navigation channels, and the deepening, widening, improving and maintaining of existing streams, lakes and other water courses for navigation purposes, and the acquiring of property for such purposes, including the acquiring of adjoining property for industrial development, but no part of which shall be more than one-half mile from the center of such canals, channels, streams, lakes, and other water courses are declared to be works of public improvement, the title to which shall vest in the public and for public purposes.

Amended by Acts 1950, No. 398, §1.



RS 34:362 - Acquisition of property and construction of works; authority

§362. Acquisition of property and construction of works; authority

The municipalities, as well as the parishes of the state are authorized to acquire property for any of the works of public improvement, enumerated in R.S. 34:361, either by purchase, donation, or expropriation, and to make any of the said works and anything connected therewith as they may deem necessary in order to make the same effective; and, having acquired the same, to lease such portion of said property as they deem proper for industrial development. For this purpose they are especially authorized to enter into contracts for these works, or to purchase machinery and to supervise the making of these works, and other acts necessary to carry out this grant.

In the case of municipalities, this authority exists, whether the works lie wholly within or wholly without their corporate limits, or partly within and partly without their corporate limits.

Amended by Acts 1950, No. 398, §1.



RS 34:363 - Co-operation with state or federal government; financial aid

§363. Co-operation with state or federal government; financial aid

The municipalities or parishes are further authorized to cooperate with the state or federal government in performing any of the works, and to receive from, and furnish to the federal government, any financial aid or assistance for the completion and maintenance of any of the said works.



RS 34:364 - Acquisition of property and donation to federal government

§364. Acquisition of property and donation to federal government

When the works authorized in this Part, are undertaken solely by the federal government, the governing authorities of the municipalities or parishes are authorized to acquire by purchase, donation or expropriation, any property necessary for the federal government in the construction of such works, and to donate to the federal government the property so acquired.



RS 34:365 - Bond issues; special taxes

§365. Bond issues; special taxes

The said municipalities or parishes, through their governing authorities, are authorized to incur debt and issue negotiable bonds for the construction of the works of public improvement, and for such other public purposes outlined in this Part; and to that effect, they are authorized to call any special elections that are necessary to levy taxes, incur debt, and to issue and sell negotiable bonds, all in conformity with the constitution and other laws.



RS 34:366 - Board of advisors

§366. Board of advisors

The governing authorities of the several municipalities or parishes are authorized to appoint three responsible citizen tax payers as a board of advisors, to serve without compensation, to assist them in letting contracts, performing and supervising the works authorized and in the expenditures of public funds therefor.



RS 34:367 - Letting contracts; executing work with own force and equipment; contractor's bond

§367. Letting contracts; executing work with own force and equipment; contractor's bond

Whenever any work is to be let under the provisions of this Part, the contract for which will exceed the value of two thousand five hundred dollars, the said governing authorities shall proceed to provide through the city or parish engineer, as the case may be, proper specifications for the performing of the said work, which specifications shall receive, when necessary, the sanction and approval of the proper authorities of the United States before the work or specifications are officially announced as such. After the adoption of the said specifications thus approved, the said governing authorities shall advertise for bids to do the work according to the plans and specifications prepared, which advertisement shall appear once a week for three different weeks, the first advertisement to appear at least fifteen days before the opening of the bids, in the official journal of the municipality or of the parish, as the case may be, where the work is to be located and performed, as well as in any other paper or papers in the discretion of the said governing authorities. Such advertisement shall state the place where the bids will be received, the time and place where the bids will be opened and a general outline of the work expected to be performed. Every bid shall be accompanied by a certified check of the bidder in an amount equal to five per cent of the amount of the bid, which check shall be forfeited to the municipality, should the bidder to whom such contract is awarded fail to enter into the contract required within ten days after notice to do so from the municipal or parish authority awarding the work. The checks of all unsuccessful bidders shall be returned after the contract is awarded. All bids submitted shall be addressed to the municipal or parish authority and shall be publicly opened and read at the time stated in the advertisement. The governing authority of the municipality or parish may reject any and all bids, if, in its opinion, it is to the interest of the municipality or parish so to do, but whenever a contract is awarded, unless for cause, which in its discretion may be deemed sufficient, it shall be awarded to the lowest responsible bidder. The governing authority of the municipality or parish may also proceed to execute the work with its own force and its own equipment and under its own supervision. The bidder to whom such contract is awarded shall be required to furnish bond of a surety company authorized to do business in Louisiana, or other good and solvent surety in a sum equal to one-half of the amount of the contract awarded, conditioned that such work shall be performed in accordance with the plans and specifications and the terms of the contract, and containing such other stipulations and provisions as may be required by the authority granting the contract. The awarding of the contract to a successful bidder will be binding upon both, even though for some cause there should be no signing of the actual contract.

Amended by Acts 1968, No. 70.



RS 34:368 - Special taxes; annual levy

§368. Special taxes; annual levy

The special taxes imposed for the purpose of providing for the payment of principal and interest on the bonds of any municipality or parish issued for any purpose herein authorized, shall, each year be levied, assessed and collected on the property taxed, under the same terms and conditions and at the same time as state and parish taxes; the said taxes shall bear the same liens upon the property as state, parish, municipal, and other special taxes; the property shall be sold for delinquent taxes in the same manner as property is sold for delinquent state, parish, municipal, and other taxes.



RS 34:369 - Collection of special taxes; duties of parish collector

§369. Collection of special taxes; duties of parish collector

The provisions of the constitution and all laws regulating the collection of taxes, the creation of tax liens, mortgages, tax penalties and sales, shall apply to and regulate the collection of special taxes for the purposes enumerated in this part.

Where the taxes have been levied by a parish, the sheriff and ex-officio tax collector for the parish in which the property is located shall make monthly settlements with the parish treasurer and receive from him a receipt for the amount of the special taxes paid over, in the same manner as the tax collectors are required to settle with the auditor of the state, and he shall receive from the parish treasurer the same quietus for a full settlement of taxes due and exigible in a given year and account for the delinquents or deductions in the same manner as though accounting to the auditor of the state for state taxes. The sheriff and ex-officio tax collector shall retain from the special taxes collected by him, when paying over proceeds of the same, the commission thereon, and shall deposit the said commission with the parish treasurer to the credit of the sheriff's salary fund, all as provided by law. Upon failure of the tax collector to comply with the provisions of this Section, the governing authorities of the parish shall proceed against him and the sureties on his official bond, for the collection of whatever amount may be due the parish.



RS 34:370 - Parish of Orleans, provisions inapplicable

§370. Parish of Orleans, provisions inapplicable

The provisions of this Part shall not apply to the Parish of Orleans.



RS 34:381 - Duty of agency to construct facility

PART III. LAKES CREATED BY STATE AGENCIES;

LAUNCHING FACILITIES

§381. Duty of agency to construct facility

Whenever any agency of the state undertakes the construction or creation of a lake it shall construct adequate permanent public access and boat launching facilities and parking areas on or for the lake. Such facilities and parking areas shall be constructed at the time of the creation or construction of the lake.

Acts 1968, No. 652, §1.



RS 34:382 - Areas requiring facility; connection to public road

§382. Areas requiring facility; connection to public road

Publicly owned access sites consisting of at least one boat launching ramp and one parking area shall be constructed or provided where the tracts of land are comprised of at least five acres and shall be located on the shoreline of the new lake, adjacent to public roads or connected to a public road by right of way acquired for public use.

Acts 1968, No. 652, §2.



RS 34:383 - Number of access sites

§383. Number of access sites

The number of access sites which shall be constructed shall be determined by the size of the lake as follows:

(1) For lakes of less than two thousand, five hundred acres, at least one access site;

(2) For lakes of from two thousand, five hundred to five thousand acres, at least two access sites; and

(3) For lakes of over five thousand acres, at least two access sites for the first five thousand acres and one access site for each additional ten thousand acres.

Acts 1968, No. 652, §3.



RS 34:401 - NAVIGATION DISTRICTS

CHAPTER 3. NAVIGATION DISTRICTS

PART I. CREATION AND GENERAL POWERS

§401. General application of provisions

The provisions of this Part shall apply to all navigation districts created or which may hereafter be created by the legislature.



RS 34:402 - Corporate status and powers; suits and service of citation

§402. Corporate status and powers; suits and service of citation

Navigation districts created by the legislature shall be political corporations invested with all the powers, privileges, rights and immunities conferred by law upon other corporations of like character. They shall have authority to sue and to be sued, and to stand in judgment under their corporate name.

All legal process shall be served upon the president, or in his absence upon the vice-president, and in the absence of both, upon the secretary, at the domicile of the district; and all suits or proceedings initiated by the district shall be brought in the corporate name through the president.



RS 34:403 - Board of commissioners as governing authority; terms and compensation; vacancies; meetings; quorum

§403. Board of commissioners as governing authority; terms and compensation; vacancies; meetings; quorum

Navigation districts shall be governed by a board of commissioners whose qualifications, appointment and initial terms of office shall be established by the laws creating each district.

At the first meeting of the board of commissioners, which shall be held as soon after the election and appointment of all commissioners as practicable, the commissioners shall determine their respective terms of office by lot. Thereafter their successors shall be appointed, or elected, to serve for a term of four years. All commissioners shall serve until their successors are appointed or elected and qualified, and in event of a vacancy, a commissioner to fill the unexpired term shall be appointed or elected by the authority from whom the former member derived his appointment or election.

The commissioners of said district shall serve without compensation, but they shall be entitled to receive all necessary expenses incurred in attending meetings of the board, or while attending to the business of the board. In event the secretary should be also a commissioner of the district, he shall be paid a salary for his services, to be fixed by the board.

The board of commissioners may meet at the domicile or elsewhere within the district, at their discretion.

A majority of the members of the board of commissioners shall constitute a quorum for the transaction of business.



RS 34:404 - Officers and employees of board

§404. Officers and employees of board

The board of commissioners shall elect a president and a vice-president from among their number, who shall serve for a term of not more than two years, and a secretary who may or may not be a member of the board. The board shall employ such other officers, attorneys, engineers and employees as may, in its discretion, be necessary, and fix their compensation.



RS 34:405 - Bond of secretary of board

§405. Bond of secretary of board

The secretary of each board of commissioners shall give bond, with a surety company authorized to transact business in Louisiana as surety, conditioned for the faithful performance of his duties and accounting for all funds of the district, in a sum to be fixed by the board, the premium on such bond to be paid out of the funds of the district.



RS 34:406 - General powers

§406. General powers

Navigation districts have authority to buy, expropriate or otherwise acquire and hold, and to sell, transfer or otherwise dispose of property of every description; to make and execute contracts and generally, to do and perform all acts necessary to carry out the objects for which they are created.



RS 34:407 - Improvement and maintenance of navigation; advice of department of public works; cooperation with federal and state agencies

§407. Improvement and maintenance of navigation; advice of department of public works; cooperation with federal and state agencies

Navigation districts shall have, with respect to the improvement and maintaining of navigation, the advice of the Department of Public Works, and it shall be the duty of the department to make such surveys, inspections and investigations; render such reports, estimates and recommendations; and furnish such plans and specifications as the board of commissioners of the district may request. Navigation districts may cooperate with the government of the United States, and contribute financially to the expense of such improvements and projects as may be adopted by the federal government; they may cooperate also with all agencies of this state in all undertakings, the result of which will be the furtherance of the objects for which the districts are created.



RS 34:408 - Cooperation with federal government or other agencies

§408. Cooperation with federal government or other agencies

A. Part II of Chapter 10 of Title 38 of the Louisiana Revised Statutes of 19501 shall apply to navigation districts.

B. The boards may undertake such work with their own organization subject, however, to the provisions of Part II, Chapter 10 of Title 38 of the Louisiana Revised Statutes of 19501; they may also contribute to the cost of any work undertaken by the government of the United States, or agencies of the state of Louisiana, which will further the objects for which districts are created.

Amended by Acts 1978, No. 56, §1.

1R.S. 38:2211 et seq.



RS 34:409 - Elections to levy special tax

§409. Elections to levy special tax

For the purpose of providing funds to carry out the objects and purposes for which created, navigation districts through their board of commissioners, after approval of the qualified electors of the district at an election held in accordance with Chapter 6-A of the Louisiana Election Code,1 may levy by resolution annually a special tax not to exceed one mill on the dollar upon all the taxable property within the district, to run for a period of not more than ten years.

The board shall not be required to levy the full one mill tax, but their failure to levy the full tax in any one year shall not permit them to exceed the one mill tax for any subsequent year.

Amended by Acts 1978, No. 56, §1.

1R.S. 18:1281 et seq.



RS 34:410 - To 421 Repealed by Acts 1978, No. 56, 3

§410. §§410 to 421 Repealed by Acts 1978, No. 56, §3



RS 34:422 - Assessment and collection of tax; procedure

§422. Assessment and collection of tax; procedure

A copy of the resolution levying the tax, certified by the secretary of the board of commissioners of the district, shall be transmitted to the tax assessor of each parish within the district on or before June 1st of the year in which the tax is to be assessed and collected, and it shall be the duty of each assessor to assess the tax and extend the same upon the tax rolls of his parish. The tax shall be collected by the sheriff and ex officio tax collector of each parish in the same manner as taxes levied by the state. The several tax collectors shall make settlements for taxes so collected with the Division of Administration and state treasurer for the account of the respective navigation districts, and the funds so derived shall be withdrawn upon the warrant of the secretary of the respective boards of commissioners, countersigned by the president or vice president thereof. The taxes assessed shall constitute the same liens upon the property assessed; shall bear the same penalties; and collection thereof shall be enforced in the same manner and at the same time as parish taxes.

Amended by Acts 1978, No. 56, §1.



RS 34:423 - Levee boards, provisions not to affect

§423. Levee boards, provisions not to affect

Nothing contained in this Chapter shall deprive the levee boards of their authority with respect to levees within their respective districts.

Added by Acts 1975, 1st Ex.Sess., No. 48, §1, eff. Feb. 20, 1975.



RS 34:441 - Creation of district; purpose

PART II. RED RIVER NAVIGATION DISTRICT

§441. Creation of district; purpose

There is created a navigation and river improvement district which shall be known as the "Red River Navigation District of Louisiana" composed of the Parishes of Caddo and Bossier, for the purpose of improving Red River with respect to the navigation thereof within the State of Louisiana.



RS 34:442 - Domicile

§442. Domicile

The domicile of the district shall be fixed by the board of commissioners provided for in R.S. 34:444 and may be changed at the pleasure of the board; the domicile shall be within the district, where the secretary shall reside and at which domicile shall be kept all the books and records of the district.



RS 34:443 - Incidental powers of district

§443. Incidental powers of district

For the purpose of improving and maintaining navigation on Red River, the Red River Navigation District may own, lease or operate dredge boats, snag boats, pile drivers, barges and such other equipment and machinery as may be necessary therefor.



RS 34:444 - Board of commissioners; members

§444. Board of commissioners; members

The Red River Navigation District of Louisiana shall be governed, and its affairs managed and controlled by a board of commissioners composed of six members, all of whom shall be qualified electors, domiciled in the district and owning land within the district. They shall be chosen as follows: on or before January 1, 1929, the police jury of each of the parishes within the district shall elect, in such a manner as each may determine, three citizens thereof possessing the requisite qualifications, to serve as a member of the board. The term of office of the commissioners first selected shall date from their election or appointment and qualification, three of whom shall serve until January 1, 1931; and three until January 1, 1933.



RS 34:445 - Powers and duties of board; duties of secretary

§445. Powers and duties of board; duties of secretary

A. The board shall adopt bylaws, rules, and regulations for its own government and for the government of its officers and employees and prescribe their duties. The board shall devise, adopt, and carry out plans through financial cooperation with the government of the United States and otherwise; it shall also adopt rules and regulations for the carrying into effect and perfection, of a system having for its object the improvement of Red River from the Louisiana-Arkansas state line to its mouth, so as to secure and maintain the navigability thereof. The board shall apply for and receive allocation of funds, supplies, machinery, and personnel for such purposes, from the government of the United States. It shall keep a record of its proceedings which shall be published at least once in a daily newspaper having a general circulation in the district, within thirty days after each board meeting. The board shall, at each meeting, examine all its accounts and operations; determine in what manner the work of the board shall be undertaken, and provide the means to carry it out.

B. The secretary shall keep full and complete records of all receipts and expenditures of the district; he shall safely keep and preserve all books, records, reports, contracts, vouchers, and correspondence relative to the affairs of the district, and maintain a perpetual inventory of its property of all descriptions.

Acts 1999, No. 634, §1.



RS 34:446 - Anticipation of revenues; certificates of indebtedness

§446. Anticipation of revenues; certificates of indebtedness

The boards of commissioners may anticipate for one year, fifty per cent of its annual revenues from taxation, based on the total assessment of the district for the previous year, and for that purpose may issue certificates of indebtedness, bearing not more than six per cent interest, maturing not more than one year after date, signed by the president or vice-president and by the secretary, and in such form as the board may determine.



RS 34:461 - Creation of district; purpose

PART III. JENNINGS NAVIGATION DISTRICT

§461. Creation of district; purpose

There is created a navigation and river improvement district which shall be known as the "Jennings Navigation District of Louisiana", composed of the territory embraced in Ward 2 of the parish of Jefferson Davis, for the purpose of improving the Mermentau River and other streams with respect to the navigation thereof within the state of Louisiana, by extending the navigation thereof to the corporate limits of the city of Jennings, and for such other purposes as are provided for in this Chapter.

Amended by Acts 1978, No. 56, §1.



RS 34:462 - Domicile

§462. Domicile

The domicile of the district shall be the Parish of Jefferson Davis, but offices may be maintained in the City of Jennings, where the secretary may reside and at which shall be kept all the books and records of the district.



RS 34:463 - Incidental powers of district

§463. Incidental powers of district

For the purpose of improving and maintaining navigation on the Mermentau River and other streams, the Jennings Navigation District may construct, maintain and operate a navigation canal or canals in Ward 2 of the Parish of Jefferson Davis, and it may own, construct, lease or operate dredge boats, snag boats, pile drivers, docks, wharves, sheds, elevators, warehouses, barges and such other equipment and machinery as may be necessary therefor.



RS 34:464 - Board of commissioners; appointment and qualification of members

§464. Board of commissioners; appointment and qualification of members

A. The Jennings Navigation District of Louisiana shall be governed, and its affairs managed and controlled by a board of commissioners composed of five members, all of whom shall be qualified electors, domiciled in the district. They shall be chosen as follows: the police jury of the parish of Jefferson Davis shall elect, in such manner as it may determine, five citizens thereof possessing the requisite qualifications to serve as members of the board of commissioners. One of the commissioners shall be appointed for a term of two years, two for four years, and two for six years. At the expiration of their respective terms of office their successors shall be appointed by the police jury of the parish of Jefferson Davis for a period of six years each.

B. Any vacancy occurring during a term shall be filled by the Jefferson Davis Parish Police Jury for the remainder of the unexpired term.

C. The commissioners shall serve without compensation and shall have the power to organize and reorganize legal, executive, engineering, clerical and other departments and forces of said board and to fix the duties, powers and compensation of all officers, agents and employees under said board. They shall be entitled to receive all necessary expenses incurred in attending meetings of the board or while attending to the business of the board. In the event the secretary should be also a commissioner of the district, he shall be paid a salary for his services to be fixed by the board.

Amended by Acts 1966, No. 446, §1; Acts 1978, No. 56, §1.



RS 34:465 - Powers of board; title to structures and facilities

§465. Powers of board; title to structures and facilities

The board shall have the power to regulate the commerce and traffic of the district in such manner as may in its judgment be best for the public interest; it shall have and enjoy all the rights, privileges and immunities granted to corporations in Louisiana; it shall be empowered to own and have charge of, to administer, construct, operate and maintain wharves, warehouses, landings, docks, sheds, belt and connecting railroads, shipways, canals, channels, slips, basins, locks, elevators and other structures and facilities necessary and proper for the use and development of business, industrial inducement, or recreational interests of such district, including buildings and equipment for the accommodation of passengers and in the handling, storage, transportation and delivery of freight, express and mail; it may dredge shipways, channels, slips, basins and turning basins in waters within the district, in particular, but not limited to slips to facilitate the transportation of agricultural products; it may establish, operate and maintain in cooperation with the federal government, the state of Louisiana and its various agencies, subdivisions and public bodies, navigable waterway systems; it may acquire, by purchase, lease or otherwise, industrial plant sites and necessary property or appurtenances therefor and acquire or construct industrial plant buildings with necessary machinery and equipment within such district; it may sell for processing, manufacturing, commercial, business, industrial inducement or recreational purposes, lands or buildings owned or acquired by it; it may lease as lessor, sublessor, or assignor, for processing, manufacturing, commercial, industrial inducement, business or recreational purposes, lands or buildings owned, acquired or leased as lessee by it, which leases may run for any term not exceeding forty years at a fixed rental, but may run for a term not exceeding ninety-nine years provided they shall contain a clause or clauses for readjustment of the rentals upon the expiration of a primary term of forty years; and it is hereby provided that all leases heretofore executed by said board, whether as lessor or lessee, are hereby ratified and confirmed; it may mortgage properties constructed or acquired by it; it may mortgage and pledge any lease or leases and the rents, income and other advantages arising out of any lease or leases granted, assigned or subleased by it; it may borrow from any person or corporation using or renting any facility of the district such sums as shall be necessary to improve the same and to erect and construct such improvements, and agree that the loan therefor shall be liquidated by deducting from the rent, dockage, wharfage or tollage charges payable for such property, a percentage thereof to be agreed on, subject however, to any covenants or agreements made with the holders of revenue bonds issued under the authority hereinafter set forth; it may maintain proper depth of water to accommodate the business, industrial inducement, and recreational interests of the district; provide mechanical facilities and equipment for use in connection with the wharves, sheds, and other structures; provide lights, water and police protection for the district and for all harbor and terminal facilities situated therein; and make reasonable charges and collect the same for the use of all structures, works, and facilities administered by the board, and for any and all services rendered by the board; it may regulate reasonably the fees and charges made by privately owned wharves, docks, warehouses, elevators, and other facilities within the limits of the district when the same are offered for the use of the public.

All buildings, railroads, wharves, elevators, and other structures, equipment and facilities herein referred to are declared to be works of public improvement and title thereto shall vest in the public.

Amended by Acts 1978, No. 56, §1.



RS 34:466 - Canal system; canal to Jennings

§466. Canal system; canal to Jennings

The board shall also adopt rules and regulations for the carrying into effect and perfection, of a canal system having for its object the improvement of navigation on the Mermentau River and other streams, so as to obtain, improve and maintain the navigation thereof, particularly by extending navigation via canal to Jennings.

Amended by Acts 1978, No. 56, §1.



RS 34:467 - Officers and employees of board; meetings; quorum

§467. Officers and employees of board; meetings; quorum

The board shall elect from among its own members a president, vice president, secretary and treasurer, whose duties shall be those usual to such offices. At the option of the board, the office of secretary and treasurer may be held by one person. The board shall meet in regular session once each month and shall also meet in special session as often as the president of the board convenes them, or on written request of three members, three members of the board shall constitute a quorum. The board shall prescribe rules to govern its meetings, maintain suitable offices in the district and may contract with and employ attorneys, clerks, engineers, deputy commissioners, superintendents, stevedores, and other agents and employees and shall fix their compensation and terms of office or employment.

Added by Acts 1978, No. 56, §1.



RS 34:468 - Examinations and investigations; control and regulation; annual reports

§468. Examinations and investigations; control and regulation; annual reports

A. The board shall examine and investigate all questions relating to the interest and welfare of the district; it shall control and regulate the same and make an annual report to the police jury of Jefferson Davis Parish showing all receipts and disbursements of the board; setting forth the general condition of the district and its buildings, structures, facilities and other properties; and making such recommendations for the development and welfare of the district and its management as may seem advisable. A copy of this report shall be promptly published in a newspaper printed in the parish of Jefferson Davis.

B. The board shall keep a record of its proceedings which shall be published at least once in a newspaper having a general circulation in the district, within thirty days after each board meeting. The board shall, at each meeting, examine all its accounts and operations; determine in what manner the work of the board shall be undertaken, and provide the means to carry it out.

The secretary shall keep full and complete records of all receipts and expenditures of the district; he shall safely keep and preserve all books, records, reports, contracts, vouchers and correspondence relative to the affairs of the district, and maintain a perpetual inventory of its property of all descriptions.

Added by Acts 1978, No. 56, §1.



RS 34:469 - Acquisition of lands; public aid; construction of works of public improvement

§469. Acquisition of lands; public aid; construction of works of public improvement

A. The board is authorized to acquire by purchase, donation, expropriation, or otherwise any lands in the district needed for railways, wharves, sheds, buildings, canals, channels and other facilities required for the operation of the board and to be owned and operated by the board. The board may also provide that payment for such lands be made out of the funds under its control not otherwise specifically appropriated.

B. The board is further authorized to receive by gift, grant, donation or otherwise, any sum of money, aid or assistance from the United States, the state of Louisiana, or any of the political subdivisions thereof, for the purpose of carrying out the objects and purposes of this Chapter.

C. The board is authorized to make and construct any of the works of public improvements in the district and anything in connection therewith that may be necessary or useful for the business of the board; to purchase machinery or materials and equipment for performing such work, and to supervise the making of the same or to make and construct such works through contracts with others, and generally, to do all other acts necessary or proper to carry out the powers vested in it with regard to such works of public improvement.

Added by Acts 1978, No. 56, §1.



RS 34:470 - Contracts

§470. Contracts

Anything in this part to the contrary notwithstanding, any construction undertaken, or materials purchased pursuant to the authority granted in this Chapter shall be in accordance with the provisions of Part II, Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950.

Added by Acts 1978, No. 56, §1.



RS 34:471 - Fee; ad valorem tax; borrowing money

§471. Fee; ad valorem tax; borrowing money

A. The board may charge a reasonable fee to each vessel arriving in ballast or carrying cargo of any kind. It may also charge for each copy of any certificate issued by it or its deputies for inspecting hatches, surveying cargoes and the like. The master of each vessel shall, however, be furnished free one copy of all surveys upon his vessel or cargo.

B. The board may, when necessary, levy annually an ad valorem tax not to exceed three mills on the dollar on the property subject to taxation situated in the district, provided the levy of the tax shall have been authorized by a vote of a majority of the qualified electors in an election to be called and held for that purpose in accordance with existing laws. All funds derived under this Subsection may be used to defray the administrative, operative, and maintenance expenses of the board.

C. For the purpose of obtaining funds for the maintenance, operation, and improvement of the facilities of the district, the board may levy on the taxable property within the district a special ad valorem tax not in excess of seven mills on the dollar of assessed valuation and pledge all or part of the revenues therefrom to the payment of bonds to be issued by the district, provided the levy of the tax and the issuance of the bonds shall have been authorized by vote of a majority of the qualified electors in an election to be called and held for that purpose in accordance with existing laws.

D. The provisions of R.S. 34:409 and 34:422 shall not apply to the Jennings Navigation District of Louisiana; provided, however that this Subsection shall not operate to the impairment of contracts.

E. The provisions of the constitution and all laws regulating the collection of taxes and the creating of tax liens and mortgages, tax penalties and tax sales shall also apply to the collection of all taxes authorized by this Chapter. The sheriff and ex officio tax collector of the parish of Jefferson Davis shall make a monthly settlement with the treasurer of the board of commissioners and receive from him a receipt for the amount of taxes paid over, in the same manner as tax collectors are required to settle with the Division of Administration. The tax collector shall receive from the treasurer the same quietus for a full settlement of taxes due and exigible in any given year and account for the delinquents or deductions in the same manner as though accounting to the Division of Administration for state taxes. The tax collector shall retain from taxes collected by him for the district any commission thereon allowed him by law on special taxes and shall deposit the amount thereof with the parish treasurer to the credit of the sheriff's salary fund. Upon failure of the tax collector to comply with the provisions of this Part, the board of commissioners shall proceed against him and the sureties on his official bond for the collection of whatever money may be owing to the board of commissioners for such taxes.

F. The board may likewise borrow money from time to time for the purpose of defraying the administrative, operative and maintenance expenses of the board and may issue certificates of indebtedness secured by any fees authorized under this Part and by any taxes authorized under this Section, provided that any loan for this purpose shall in no year exceed the estimated revenues for such year.

With the approval of the state bond commission, said district, through the board as its governing authority, is authorized to incur debt for its lawful purposes and to issue negotiable bonds in its name representing the debt, and to pledge and dedicate for the payment of the principal and interest of such negotiable bonds the revenue derived from the ad valorem tax authorized by this Section and/or other revenues received by the district or the board from other sources, as may be provided by the board in the resolution authorizing the issuance of such bonds and providing the security therefor; provided, however, that such bonds shall not be issued requiring principal and interest payments in any year in excess of eighty percent of the tax revenues which would have been received by the district had the seven mill tax been levied on the last assessment roll filed and of record. Such bonds shall be issued by the board with such dates, forms, terms, series, interest rates, maturities, denominations, redemption provisions and security provisions as the board may determine in compliance with this Section. Such bonds, when authorized to be issued, shall constitute a general obligation of the district to the payment of which the full faith and credit of the district shall be and is hereby pledged. In addition to the pledge of said tax and/or other revenues to secure the payment of said bonds in principal and interest, the board may further secure their payment by a conventional mortgage upon any and all properties constructed or acquired, or to be constructed and acquired by it from the proceeds of such bonds. In the event any bonds are issued secured by a pledge and dedication of said tax revenues, said tax shall be levied and collected as long as said bonds are outstanding in an amount sufficient to pay such bonds in principal and interest as they respectively mature. Any resolution authorizing the issuance of bonds of the district may contain such covenants as the board may deem proper to assure the enforcement, collection and proper application of the tax or other revenues pledged and dedicated to the payment and security of the bonds, and other security provisions including the establishment of a bond reserve if deemed advisable by the board. Except as specifically provided in this Section, said bonds shall be issued in compliance with the requirements of R.S. 34:472 and the relative provisions of the constitution, including the public sale of such bonds and the thirty-day prescriptive period to contest the legality of such bonds and the security therefor, all as more fully therein provided.

Added by Acts 1978, No. 56, §1.



RS 34:472 - Bonds

§472. Bonds

For the purpose of acquiring lands for the uses of the district and to provide funds for the making and construction of the public works facilities and improvements outlined in this Part, the board is authorized to issue revenue bonds in the manner and subject to the terms and conditions of Subpart C, Part I, Chapter 10, Title 33 of the Louisiana Revised Statutes of 1950,1 as well as Subpart B, Part I, Chapter 10, Title 33.2 The board is also authorized to incur debt and issue tax secured bonds for the above purposes in the manner and subject to the terms and conditions of Subpart A, Part III, Chapter 4, Title 39,3 as well as industrial inducement bonds.

In addition to the above power to issue bonds and without reference to any other provisions of the constitution or statutes of the state, the district is authorized, with the approval of the state bond commission, to issue negotiable bonds for any of the purposes described above and to pledge for the payment of the principal and interest of such negotiable bonds the income and revenues derived or to be derived from the properties and facilities maintained and operated by it, or received by the district from other sources. In addition to the pledge of income and revenues to secure said bonds, the district may further secure their payment by a conventional mortgage upon any or all of the properties constructed or acquired, or to be constructed and acquired by it. Said district is further authorized to receive by gift, grant, donation or otherwise any sum of money, aid or assistance from the United States, the state of Louisiana, or any political subdivision thereof, and unless otherwise provided by the terms of such gift, grant, or donation, in its discretion, to pledge all or any part of such moneys for the further securing of the payment of the principal and interest of its bonds. Such bonds shall be authorized by a resolution of the governing authority of the district and shall be of such series, bear such date or dates, mature at such time or times not exceeding forty years from their respective dates, bear interest at such rate or rates not exceeding five per centum per annum, payable semi-annually, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, be subject to such terms of redemption not exceeding one hundred five percent of the principal amount thereof, and be entitled to such priority on the revenues of the district as such resolution or resolutions may provide. The bonds shall be signed by such officers as the district shall determine, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signatures of such officer or officers of the district as it shall designate. Any such bonds may be issued and delivered, notwithstanding that one or more of the officers signing such bonds or the officer or officers whose facsimile signature or signatures may be upon the coupons shall have ceased to be such officer or officers at the time such bonds shall actually have been delivered. Said bonds shall be sold for not less than par and accrued interest, to the highest bidder at a public sale after advertisement by the district at least once a week for not less than thirty days in a newspaper of general circulation within the district and in a financial newspaper or journal published in New Orleans, New York or Chicago, reserving to the district the right to reject any and all bids and to readvertise for bids. If after advertisement as hereinabove provided, no bids are received, or if such bids as are received are considered in the discretion of the board to be unsatisfactory, then in that event the said board may publicly negotiate for the sale of such bonds, without further advertisement.

No proceedings in respect to the issuance of any such bonds shall be necessary except such as are contemplated by this Section, and no further or other legislation shall be required to effectuate the same.

For a period of thirty days from the date of publication of the resolution authorizing the issuance of bonds hereunder, any persons in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause, after which time no one shall have any cause or right of action to contest the legality of said resolution or of the bonds authorized thereby for any cause whatever. If no suit, action or proceeding is begun contesting the validity of the bond issue within the thirty days herein prescribed, the authority to issue the bonds and to levy the necessary tax for the payment thereof, the legality thereof and of all the provisions of the resolution authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters.

Added by Acts 1978, No. 56, §1.

1R.S. 33:4251 et seq.

2R.S. 33:4221 et seq.

3R.S. 39:551 et seq.



RS 34:801 - SHIPS AND WATER CRAFT

CHAPTER 4. SHIPS AND WATER CRAFT

PART I. INJURY TO PERSONS OR PROPERTY

SUBPART A. LIABILITY OF VESSELS

§801. Definitions

When used in this Sub-part, the following terms shall have the meaning ascribed to them in this Section unless the context clearly indicates otherwise:

(1) "Vessel" means and includes any steamship, steamboat, tug, towboat, barge, water craft, ship or vessel of any kind or description, whether foreign or domestic.

(2) "Person", "party" or "individual" includes natural persons, firms and corporations.



RS 34:802 - Injury or damage by careless navigation; privilege on vessels

§802. Injury or damage by careless navigation; privilege on vessels

In all cases where any injury, loss or damage is caused or occasioned within the territorial jurisdiction of the State of Louisiana to the person or property of any person by carelessness, neglect or want of skill in the navigation, direction or management of any vessel, the person suffering such injury shall have a first lien and privilege on the offending vessel for the amount of the injury, loss or damage.



RS 34:803 - Proceedings in rem

§803. Proceedings in rem

The person suffering the injury, loss, or damage may proceed in rem against the offending vessel to recover therefor in any court of competent jurisdiction pursuant to the procedure provided in this Sub-part.



RS 34:804 - Venue of actions

§804. Venue of actions

The venue of actions prosecuted under the provisions of this Sub-part shall be, at the option of the person suffering injury, loss, or damage, either at the place where the injury, loss or damage occurred or where the offending vessel may be found.



RS 34:805 - Petition and bond

§805. Petition and bond

The person suffering the injury, loss or damage shall present an articulated verified petition to a court of competent jurisdiction setting out the nature of his demand, and, as nearly as possible, the amount of the injury, loss or damage, and claiming the lien and privilege on the offending vessel; he shall also pray that the vessel be seized and sold to satisfy his claim with legal interest and costs of the suit; and with such petition the plaintiff, the state and all agencies and political subdivisions thereof excepted, shall file a bond with security in the penal sum of two hundred and fifty dollars in favor of the clerk of court for the benefit of whomsoever it may concern, conditioned to pay all costs of the proceeding and all damages which may be suffered by the owner or other person entitled to the possession of the seized vessel in the event it will thereafter be determined that the seizure will have been wrongfully obtained, but if the plaintiff's claim be dismissed on the merits, the seizure shall not be deemed to have been wrongfully obtained.



RS 34:806 - Provisional seizure of vessel

§806. Provisional seizure of vessel

Upon the filing of the petition and bond, the court shall issue an order, in the manner now or hereafter provided for the issuance of writs of provisional seizure, directed to the sheriff ordering him to provisionally seize and take into his possession the offending vessel and hold the same subject to further orders of the court, and directing at the same time that public notice be given to all persons interested to appear within fifteen days to answer the petition so presented; and thereupon the sheriff shall provisionally seize and take into his possession the offending vessel and hold her subject to the further orders of the court, and shall cause public notice thereof and of the time assigned for the filing of an answer to the petition to be given by public notice published three times within ten days in a daily newspaper of general circulation at the place where the proceeding is pending, or if there is no such newspaper then public notice shall be given in any manner that the court shall direct, by publication at any place within the state, posting or otherwise.



RS 34:807 - Stay of execution; release bonds

§807. Stay of execution; release bonds

A. In any case where a writ of provisional seizure has been issued for the seizure of such offending vessel, the sheriff shall stay the execution of process, or if the process has been levied, shall discharge the seized vessel, and deliver it to the claimant thereof if the claimant has waived objection to jurisdiction in the cause in which the writ of provisional seizure was issued, and on receiving from the claimant a bond or stipulation in an amount one and one-half times that claimed by the plaintiff, with sufficient surety to be approved by the sheriff to whom the writ of provisional seizure has been directed, conditioned to satisfy any judgment rendered in the cause in which the writ of provisional seizure has been issued.

B. However, if the suit is for unliquidated damages, the claimant of the offending vessel, in lieu of furnishing a bond in an amount one and one-half times that of the plaintiff's claim, may apply to the judge of the court in which the proceeding is pending for a reduction of the amount of the bond, and the judge is authorized in his discretion, and after such summary proceedings as he may direct, to fix the amount of the bond at that sufficient to adequately secure the payment of the injury, loss, or damage which has been suffered by the plaintiff.

C.(1) In any case where the amount claimed by the plaintiff exceeds the then fair value of the offending vessel, the claimant may without waiving objection to jurisdiction apply to the court to appoint, and thereupon the court shall appoint, two competent appraisers to ascertain the then fair value of the offending vessel and report the same to the court, reserving to either party the right to contest the valuation so fixed in a summary proceeding on competent evidence to be submitted to the court, whereupon the court shall determine the then fair value of the vessel and shall fix the bond at such sum, and if it will be less than one and one-half times the plaintiff's claim, the claimant of the offending vessel may have it delivered to him upon giving bond in the amount so fixed by the court, and any judgment rendered in said cause shall be executory only up to the amount of the bond so furnished.

(2) The release bond shall be returned by the sheriff to the court, and if the plaintiff recovers a judgment it shall be rendered in solido against the claimant of the vessel, the principal, and the surety on the release bond.

Acts 1997, No. 578, §3.



RS 34:808 - Intervention of interested parties

§808. Intervention of interested parties

Any person having any interest therein may claim the offending vessel and file an articulate verified answer to the plaintiff's petition, and thereafter the cause shall proceed contradictorily between the plaintiff and the claimant-respondent in the manner provided for the disposition of civil suits at law, except as otherwise herein specifically provided.



RS 34:809 - Ex parte proceedings upon claimant's failure to answer

§809. Ex parte proceedings upon claimant's failure to answer

If any claimant who has filed a release bond does not thereafter make due answer to the plaintiff's petition on or before the return day, the court shall on motion of the plaintiff declare the claimant in default, and thereafter the cause shall proceed ex parte, as provided for in the disposition of civil suits at law where the defendant has failed to appear and answer.



RS 34:810 - Procedure when offending vessel not claimed

§810. Procedure when offending vessel not claimed

If the offending vessel is not claimed on or before the return day of the process issued hereunder, the court shall proceed to determine the case ex parte, in the manner provided for in the disposition of civil suits at law where the defendant, after having been duly cited, does not appear and answer, and the court shall render a judgment in his favor and against the offending vessel for the amount which the plaintiff in the cause may be entitled to recover, with interest and costs, and thereupon, when the judgment will have become final within the time prescribed for the finality of judgments in civil proceedings at law, and the said judgment has not been appealed from as provided in the Code of Civil Procedure for appeals from money judgments, the plaintiff may issue execution against the offending vessel and have it seized under a writ of fieri facias and sold to pay the amount of plaintiff's judgment, with interest and costs, by preference and priority over all persons whomsoever. Any amount remaining in the hands of the sheriff after the payment of the plaintiff's judgment, with interest and costs, shall be disposed of by the sheriff as provided by the laws of Louisiana for the disposition of property in the hands of the sheriff belonging to unknown persons.



RS 34:811 - Sale of vessel, procedure

§811. Sale of vessel, procedure

If a claimant of the offending vessel does not give bond for the release thereof on or before the return day of the process, or makes application to the court to fix the amount of the bond in one of the methods provided in R.S. 34:807 and thereafter gives the bond within ten days of the date that the court will fix the amount thereof, the plaintiff may make an ex parte application to the court, and the court shall order that the vessel shall be sold at public sale in the manner provided for the sale of personal property under a writ of fieri facias, and the proceeds of said sale shall be retained by the sheriff as security to satisfy any judgment which may be rendered in the pending cause.



RS 34:812 - Suits in personam; joinder

§812. Suits in personam; joinder

The plaintiff in any proceeding hereunder may, at his option, join a suit in personam against the vessel's owner or any other party who may be responsible to the plaintiff for the injury, loss or damage sued for.



RS 34:813 - Rules of procedure; time for appeal

§813. Rules of procedure; time for appeal

In any proceeding hereunder, the court shall follow the rules of procedure prescribed for the trial of civil suits at law to the extent that they are not inconsistent with any provision hereof, and all appeals taken from any judgment rendered shall be taken in the time and in the method provided for appeals in civil suits at law for money demands.



RS 34:814 - Sale of vessel when damaged or subject to deterioration

§814. Sale of vessel when damaged or subject to deterioration

If any offending vessel, upon seizure by the sheriff, is in a damaged condition so that the expense of keeping the same is excessive or disproportionate, or if it is liable to be lost or suffer injury or great deterioration by being detained in custody, the court may, on the application of the sheriff or on the application of either party, order the offending vessel to be sold at public sale, without appraisement, for cash, after such advertisement and at such time and place as the court may direct; provided that prior to adjudication of the vessel at any such sale any claimant of such offending vessel may cause the same to be released from seizure and delivered to him upon appearing and giving bond in the manner hereinabove provided.



RS 34:815 - Costs; stipulation for payment; insufficiency of release bond

§815. Costs; stipulation for payment; insufficiency of release bond

In all cases the court may, on the filing of the petition or the appearance of any respondent or claimant, or at any other time, require the plaintiff or claimant or both, the State of Louisiana, the agencies and the political subdivisions thereof excepted, to give a stipulation or additional stipulation with sufficient sureties in such sum as the court shall direct to pay all costs which may be awarded against either of them by the final decree of the court or on an appeal by any appellate court. In the event that any party considers that the surety on any release bond filed has become insufficient or insolvent after the filing of the bond, on application to the court and due showing of such insufficiency or insolvency, the court shall order a proper and solvent surety to be furnished within a time to be fixed by the court; and if the bond is not filed within such delay, the party obligated to file it shall be in default and thereafter the cause shall proceed just as if no appearance had been entered by him.



RS 34:816 - Time for seizure of vessel; peremption of privilege

§816. Time for seizure of vessel; peremption of privilege

If the offending vessel is not seized within one year after the cause of action created under this Sub-part against it has arisen, the lien and privilege shall perempt, and thereafter no proceedings shall lie to enforce it; provided that the offending vessel is within the territorial jurisdiction of the State of Louisiana continuously during the ten consecutive calendar days immediately preceding the termination of the said one year period; otherwise, the lien and privilege and the proceedings to enforce it shall continue and remain in full force and effect after the termination of the one year period until the offending vessel thereafter will be continuously within the territorial jurisdiction of the State of Louisiana for ten consecutive calendar days, or for a period aggregating thirty non-consecutive calendar days, whichever will occur first, but thereafter the lien and privilege hereby created shall perempt and no further proceedings shall lie to enforce it.



RS 34:817 - Waiver of provisions

§817. Waiver of provisions

None of the provisions of this Sub-part shall be deemed to be jurisdictional so as to require compliance therewith where the parties to the litigation herein provided for shall waive such provisions in writing.



RS 34:831 - Pleasure craft; tolls; wharfage

PART II. MISCELLANEOUS

§831. Pleasure craft; tolls; wharfage

All water crafts propelled by internal combustion engines, when owned and used exclusively for pleasure purposes shall be exempt from the payment of tolls in the canals and waterways owned by the State of Louisiana when the said water craft are twenty feet in length and under.

In canals and waterways owned by the state the wharfage or dockage space charge shall not be more than twelve dollars per year on all craft coming within the meaning of this section.



RS 34:832 - Wood taken by commander of vessel; payment

§832. Wood taken by commander of vessel; payment

Whenever the captain or other person in command of any steamboat takes or causes to be taken from any woodyard, any cordwood or wood of any other kind, he shall pay the price demanded by the owner thereof. If he refuses or neglects to pay the price demanded, the owner of the boat shall pay the price thereof, together with fifty per cent. on such price, as damages resulting from the non-payment thereof. Such damages shall in no case exceed fifty dollars, unless on proof of damage to a greater extent.



RS 34:833 - Proof by owner of wood taken; penalty for false affidavit

§833. Proof by owner of wood taken; penalty for false affidavit

It shall not be necessary for the owner of wood to furnish proof of his claim against any steamboat for cordwood taken, other than his affidavit, setting forth all the material facts connected with the taking of such wood, and refusal to pay therefor, accompanied with a certificate of the judge, or of a justice of the peace, in case of the absence or death of the judge of the parish in which the affiant lives, that he is of good standing as to veracity, and is a citizen of that parish, which affidavit and certificate shall be prima facie evidence. Any person making such affidavit falsely shall be guilty of perjury, and shall, on conviction, be punished according to law.



RS 34:834 - Lights on steamboats; penalty for failure to have

§834. Lights on steamboats; penalty for failure to have

All captains or commanders of steamboats navigating lakes, rivers, or bayous within the jurisdiction of the State of Louisiana, shall, when running during the night be compelled to hoist each two lights, both on the hurricane deck, one forward, and the other at the stern, which lights shall be kept up without intermission throughout the night, under the penalty of five hundred dollars for every failure or neglect, to be recovered of the captain or other commanding officer of such steamboat, one-half of which penalty shall be for the use of the informer.



RS 34:835 - Vessels in Atchafalaya bay; discharge of ballast; penalty for unlawful discharge

§835. Vessels in Atchafalaya bay; discharge of ballast; penalty for unlawful discharge

No one in command of any vessel arriving in the Atchafalaya bay in less than five fathoms of water, having ballast on board, shall discharge any portion thereof into the bay, nor into water near thereto having a depth of less than five fathoms; the ballast of such vessels shall be discharged at such place or places as shall be designated to them, by the persons appointed to superintend the discharging of the ballast from on board all vessels that may come into the waters of the said bay.

Whoever violates the foregoing provisions as to the manner of discharging ballast, shall be punished by a fine not exceeding five hundred dollars and not less than two hundred dollars.



RS 34:836 - Atchafalaya pilots as ballast masters; duties; penalty for failure to perform

§836. Atchafalaya pilots as ballast masters; duties; penalty for failure to perform

The pilots of the Atchafalaya bay and river, shall be ex officio ballast masters, whose duty it shall be to carry into effect the provisions of R.S. 34:835 through R.S. 34:839, in relation to the discharging of ballast in the waters of the Atchafalaya bay and river; any pilot refusing or neglecting to perform the services imposed on him may be prosecuted every time he may so offend, and shall be punished by a fine not exceeding two hundred dollars and not less than one hundred dollars.

All of the pilots, or a majority of them, shall determine upon a suitable place or places, where all vessels which may receive their cargoes or a part of them in the bay, shall be required to discharge their ballast, and the pilots shall mark out by stakes the place or places which they select for such purpose.



RS 34:837 - Vessels entering Atchafalaya bay; place of taking pilot; duty of pilot

§837. Vessels entering Atchafalaya bay; place of taking pilot; duty of pilot

All vessels coming in from sea to the Atchafalaya bay, for the purpose of receiving cargo, shall take a pilot on board when he offers his services outside of the reefs. The pilot shall examine whether the vessel has any ballast on board, and when ballast is found, the vessel shall be conducted by said pilot to the place selected for the discharging of ballast, where the captain or master of said vessel must discharge his ballast; if the vessel has no ballast on board she shall be conducted by the pilot to the usual anchorage.



RS 34:838 - Vessels going into Atchafalaya River; discharge of ballast; penalty for unlawful discharge

§838. Vessels going into Atchafalaya River; discharge of ballast; penalty for unlawful discharge

All vessels which may hereafter come into the Atchafalaya bay, with the intention of going, and do actually go, into the Atchafalaya river, shall not discharge their ballast in the bay, but must discharge their ballast on the banks of the river, or on the banks of some of the bayous connected therewith. Whoever discharges the ballast of such vessels in the bed of the river or in the waters of the bay, having a depth of less than five fathoms, shall be fined not more than five hundred, nor less than two hundred dollars.



RS 34:839 - Proceedings before justices of the peace for violations

§839. Proceedings before justices of the peace for violations

Whenever any person makes complaint under oath to any justice of the peace, that the captain, master or owner of any vessel, or that a pilot has violated any of the provisions of R.S. 34:836 through 34:839, the justice of the peace shall cause the person thus complained of to be brought before him, and if satisfied, from the evidence, that there is a probable cause for the complaint, he shall take a bond, with good security from the accused, in the sum of six hundred dollars, for his appearance at the next regular term of the district court of the parish where the offense has been committed, and if the accused refuses, neglects, or fails from any cause whatsoever to give such a bond, the justice of the peace shall commit the accused to the parish prison to be detained therein until discharged by due course of law.



RS 34:840 - Discharge of grading material into Mississippi River; penalty

§840. Discharge of grading material into Mississippi River; penalty

Any master or mate of any vessel, or other person who causes to be discharged into the Mississippi river or any of its tributaries, any ballast, gravel, sand or other material used for or suitable for filling or grading purposes, shall be fined not less than ten dollars and not more than one hundred dollars, and imprisoned not less than ten days and not more than thirty days or both. The enforcement of this Section shall not interfere with public works, the building of jetties, stopping of crevasses, or the enforcement of health ordinances.



RS 34:841 - Blowing the stacks prohibited

§841. Blowing the stacks prohibited

It shall be unlawful for the captain or pilot or anyone acting under the orders thereof of any vessel, as defined in R.S. 34:801, operating a vessel on the Mississippi River to "blow the stacks" on the vessel while the vessel is in port. As used in this Section to "blow the stacks" means to clean out the conduits and pipes of the vessel by the use of compressed air or steam from the boilers in such a manner that smoke, soot, oil residue, or other pollutants are released through the stacks of the vessel into the air.

Whoever violates the provisions of this Section shall be guilty of a misdemeanor and shall, upon conviction, be fined not less than two hundred dollars nor more than five hundred dollars or be imprisoned for not more than six months, or both.

Added by Acts 1975, No. 579, §1.



RS 34:842 - Captains and/or helmsmen of barge towing vessels on Lake Pontchartrain; penalty

§842. Captains and/or helmsmen of barge towing vessels on Lake Pontchartrain; penalty

A. No captain and/or helmsman of any vessel towing or pushing barges on Lake Pontchartrain shall be on duty for more than twelve hours in any twenty-four hour period except in case of emergency.

B. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars. On a second or subsequent conviction for violation of the provisions of this Section, the offender shall be fined not more than one thousand dollars.

Added by Acts 1975, No. 121, §1.



RS 34:843 - Objects; removal; disposition

§843. Objects; removal; disposition

A.(1) The owner of any tug, towboat, barge, watercraft, ship, vessel, equipment, machinery, or any object of any kind or description, whether foreign or domestic, which has been left unattended, stored, junked, or abandoned in any canal, coulee, drainage ditch, outfall canal, bayou, bay, lake, or any other waterway, whether navigable or not, or on the banks thereof within the state of Louisiana, or the owner of any such object moored or tied off in a drainage ditch or canal, or in an outfall canal shall present a plan as provided herein to remove the object from the waterway or bank within thirty days after receipt of a written notice by certified mail from the federal, state, or local governing authority having jurisdiction thereof, hereinafter referred to as "authority", to remove the object. In the event that the owner cannot be identified or located by the authority, the authority shall publish in the official journal of the parish where the object is located, a notice that the object shall be removed by the authority at any time after thirty calendar days of publication of the notice at the cost of the owner and shall be disposed of by the authority. If the object poses no immediate danger to life or property, the owner shall, within thirty days after receipt of notice by certified mail, present to the authority having jurisdiction over the matter, a plan for the removal of the object as soon as possible, considering factors of safety, cost, and efficiency in accomplishing the removal. The authority shall approve or reject the plan within thirty days from the date of submission by the owner.

(2) In the event the moored, tied off, unattended, stored, junked, or abandoned object poses immediate danger to life or property, it shall be removed by the owner immediately upon receipt of written or oral notice to remove. Any object within one hundred feet of a drainage pump discharge station is presumed to be an immediate danger to life or property.

B.(1) In the event that a plan for removal of the object is not presented to the authority, or a plan is not approved by the authority, within the periods provided for in Paragraph A(1), then the authority may have the object removed at the owner's cost and junk, discard, or otherwise dispose of the object or sell, exchange, or otherwise transfer ownership of the object to any person, corporation, or entity whatsoever for any price or consideration which the authority may deem advisable, or for no consideration, and apply the proceeds received, if any, to the cost of removing the object, and the balance, if any, shall become the property of the authority.

(2) In the event the object poses immediate danger to life or property and is not removed upon written or oral notice to remove as provided in Paragraph A(2), or the owner cannot be identified or located, the authority may cause the removal of the object at the owner's cost, risk, and expense, and may discard or otherwise dispose of the object, or sell, exchange, or otherwise transfer ownership of the object to any person, corporation, or entity whatsoever for any price or consideration which the authority may deem advisable, or for no consideration, and apply the proceeds received, if any, to the cost of removing the object, and the balance, if any, shall become the property of the authority.

C. The authority shall not be liable or responsible to the owner or other claimant of the object for any damage to or destruction of the object in connection with the removal, storage, sale, or other disposition of the object.

D. Whoever violates the provisions of this Section shall be fined five hundred dollars or imprisoned for not more than six months, or both.

Acts 1985, No. 805, §1; Acts 1988, No. 527, §1, eff. July 8, 1988; Acts 1988, No. 758, §1, eff. July 15, 1988; Acts 1991, No. 309, §§1 and 3.



RS 34:844 - Water intake zone restrictions

§844. Water intake zone restrictions

A. It shall be unlawful for any person on a vessel, as defined in R.S. 34:801, to discharge any substance from the vessel in a water intake zone or to operate a vessel in a water intake zone in such a manner as to roil the water, or disturb sediment, or otherwise cause the water to become more turbid, or to physically damage or attach any vessel or object to any water intake structure or facility.

B. As used in this Section, water intake zone means an area surrounding a raw water intake facility for any public water purification system or other public facility producing potable water supplies which area on a river, stream, or bayou shall have a length of not more than five hundred feet upstream and not more than five hundred feet downstream of the water intake facility and a width as follows: fifty feet toward the midstream side of the water intake facility and that portion of the river, between the water intake facility and the bank, batture, or shoreline. For such facilities on a lake or reservoir, the area shall be a three hundred foot radius around the water intake and on that portion of the water body the width of that diameter between the water intake facility and the bank or shoreline.

C.(1) Any person who violates any provisions of this Section shall be subject to a fine of five hundred dollars or imprisonment not to exceed six months or both.

Each day of continuing violation constitutes a separate offense.

(2) No fines or penalties shall be imposed until water intake zones are appropriately designated.

Acts 1991, No. 601, §2, eff. July 16, 1991; Acts 2010, No. 312, §2.



RS 34:850.1 - To 850.26 Repealed by Acts 1984, No. 288, 2.

PART III. UNIFORM PLEASURE BOATING ACT

§850.1. §§850.1 to 850.26 Repealed by Acts 1984, No. 288, §2.



RS 34:851.1 - Declaration of policy

PART IV. MOTORBOATS AND VESSELS

§851.1. Declaration of policy

It is the policy of this state to promote safety for persons and property in and connected with the use, operation and equipment of vessels and to promote uniformity of laws relating thereto.

Acts 1960, No. 43, §1.



RS 34:851.2 - Definitions

§851.2. Definitions

As used in this Part unless the context requires a different meaning:

(1) "Commission" means the Louisiana Wildlife and Fisheries Commission.

(2) "HP" means the manufacturer's rated horsepower.

(3) "Motorboat" means any vessel equipped with or propelled by any type of machinery whether or not such machinery is the principal source of propulsion but shall not include a vessel which has a valid marine document issued by the Bureau of Customs of the United States Government or any federal agency successor thereto, unless the vessel is a recreational use vessel.

(4) "Operate" means to navigate or otherwise use a motorboat or vessel.

(5) "Owner" means a person, other than a lien holder, having a property interest in or title to a motorboat. The term includes a person entitled to the use or possession of a motorboat subject to an interest in another person, reserved or created by agreement and securing payment or performance of an obligation, but the term excludes a lessee under a lease not intended as security.

(6) "Person" means an individual, partnership, firm, corporation, association, or other entity.

(7) "Prohibited zone" means an area paralleling each side of the entire length of the Lake Pontchartrain Causeway Bridge and extending outward for a distance of one mile from both the most easterly and westerly outboard sides of the causeway bridge twin spans.

(8) "Sailboat" means any watercraft propelled by sail or canvas. For the purpose of this Part, any watercraft propelled by both sail or canvas and machinery of any sort shall be deemed a motorboat when being so propelled.

(9) "Secretary" means the secretary of the Department of Wildlife and Fisheries.

(10) "Vessel" means watercraft and air boats of every description, other than a seaplane on the water, used or capable of being used as a means of transportation on water.

(11) "Watercraft" means any contrivance used or designated for navigation on water.

(12) "Waters of the State" means any waters within the territorial limits of this state and the marginal sea adjacent to this state and the high seas when navigated as a part of a journey or ride to or from the shore of this state.

Acts 1960, No. 43, §2; Amended by Acts 1975, No. 321, §1, eff. Aug. 1, 1975; Acts 1984, No. 288, §1; Acts 1988, No. 552, §1, eff. July 14, 1988; Acts 2005, No. 133, §1, eff. June 22, 2005; Acts 2008, No. 35, §1; Acts 2009, No. 52, §1.

NOTE: SEE ACTS 1988, NO. 552, §2.



RS 34:851.3 - Application and justification

§851.3. Application and justification

The provisions of this Part shall be applicable to all watercraft operating on all of the waterways of this state. The provisions of this Part shall be construed to supplement federal laws and regulations when not expressly inconsistent therewith on all waterways where such federal laws and regulations are applicable.

Acts 1960, No. 43, §3. Acts 1984, No. 288, §1.



RS 34:851.4 - Careless operation of a watercraft

§851.4. Careless operation of a watercraft

A. Careless operation of a watercraft is the operation of a watercraft in a careless manner so as to endanger the life, limb, or property of any person, when such operation constitutes a violation of any of the following requirements:

(1) Vessels passing head-on shall each keep to their respective right.

(2) A vessel overtaking another vessel may do so on either side, but must grant the right-of-way to the vessel being overtaken.

(3) When vessels are on paths that cross, the vessel on the left will yield right-of-way to vessel on the right.

(4) Motorboats shall yield right-of-way to non-motor powered boats, except when being overtaken by non-powered vessels, for deep draft vessels that have to remain in narrow channels, or when vessel is towing another vessel.

(5) Motorboats must maintain a direct course when passing sailboats.

(6) A vessel approaching a landing dock or pier shall yield the right-of-way to any departing vessel.

(7) A vessel departing shoreline or tributary shall yield right-of-way to through traffic and vessels approaching shoreline or tributary.

(8) Vessels will not abruptly change course without first determining that it can be safely done without risk of collision with another vessel.

(9) If an operator fails to fully comprehend the course of an approaching vessel he must slow down immediately to a speed barely sufficient for steerageway until the other vessel has passed.

(10) Vessels yielding right-of-way shall reduce speed, stop, reverse, or alter course to avoid collision. Vessel with right-of-way shall hold course and speed. If there is danger of collision, all vessels will slow down, stop, or reverse until danger is averted.

(11) Vessels will issue warning signals in fog or weather conditions that restrict visibility.

(12) No mechanically propelled vessel shall be operated so as to traverse a course around any other vessel underway or any person swimming.

(13) In a narrow channel, vessels will keep to the right of mid-channel.

(14) Vessels approaching or passing another vessel shall be operated in such manner and at such a rate of speed as will not create a hazardous wash or wake.

(15) A seaplane on the water shall in general keep clear of all vessels and avoid impeding the navigation of all vessels.

(16) All vessels shall be operated at reasonable speeds for given conditions and situations and must be under the complete control of the operator at all times.

(17) No person shall, under any circumstances, operate a vessel in excess of an established speed or wake zone.

(18) No vessel or person shall obstruct or block a navigation channel, entrance to channel, mooring slip, landing dock, launching ramp, pier, or tributary.

(19) Vessels shall keep at least 100 feet clearance of displayed diver's flag.

(20) Operator shall maintain a proper lookout.

B. Whoever commits the crime of careless operation of a watercraft shall be fined not more than three hundred dollars or imprisoned for not more than thirty days, or both.

C. The provisions of this Section shall not apply to vessels engaged in commercial activity.

Acts 1960, No. 43, §4. Amended by Acts 1977, No. 27, §1; Acts 1978, No. 744, §1; Acts 1982, No. 444, §1, eff. Jan. 1, 1983; Acts 1983, No. 382, §1, eff. July 1, 1984; Acts 1984, No. 288, §1; Acts 2011, No. 264, §2.



RS 34:851.5 - Repealed by Acts 2011, No. 264, §3.

§851.5. Repealed by Acts 2011, No. 264, §3.



RS 34:851.6 - Negligent homicide

§851.6. Negligent homicide

Any person who by the operation of any watercraft at an immoderate rate of speed or in a careless, reckless, or negligent manner shall cause the death of another shall be guilty of the crime of negligent homicide, punishable by imprisonment of not more than one year, or by a fine of not more than one thousand dollars, or both.

Acts 1960, No. 43, §6. Acts 1984, No. 288, §1.



RS 34:851.7 - Interference with navigation

§851.7. Interference with navigation

No person shall operate any watercraft in a manner which shall unreasonably or unnecessarily interfere with other watercraft or with the free and proper navigation of the waterways of the state. Anchoring under bridges or in heavily traveled channels shall constitute such interference if unreasonable under the prevailing circumstances.

Acts 1960, No. 43, §7. Acts 1984, No. 288, §1.



RS 34:851.8 - Operating a watercraft during suspension

§851.8. Operating a watercraft during suspension

No person shall operate a watercraft upon the waterways of this state during the period of his suspension or revocation of the privilege of such operation pursuant to R.S. 32:414 or 667.

Acts 2009, No. 513, §2.



RS 34:851.9 - Incapacity of operator

§851.9. Incapacity of operator

It shall be unlawful for the owner of any watercraft or any person having such in charge or in control to authorize or knowingly permit the same to be operated by any person who by reason of physical or mental disability is incapable of operating such watercraft under the prevailing circumstances.

Acts 1960, No. 43, §9. Amended by Acts 1980, No. 381, §1; Acts 1984, No. 288, §1.



RS 34:851.10 - Collisions, accidents, and casualties; theft, reporting

§851.10. Collisions, crashes, and casualties; theft, reporting

A. It shall be the duty of the operator of a vessel involved in a collision, crash, or other casualty, so far as he can do so without serious danger to his own vessel, crew, and passengers, if any, to render to other persons affected by the collision, crash, or other casualty such assistance as may be practicable and as may be necessary in order to save them from or minimize any danger caused by the collision, crash, or other casualty and also to give his name, address, and identification of his vessel in writing to any person injured and to the owner of any property damaged in the collision, crash, or other casualty.

B.(1) The operator of a vessel involved in a collision, crash, or other casualty involving a recreational vessel and resulting in death or injury to a person or property damage in excess of five hundred dollars must give notice of the incident immediately, by the most prompt means of communication, to the department, the nearest law enforcement agency, or to state police. Law enforcement agencies shall notify the department immediately upon receiving information of a collision, crash, or other casualty involving a vessel and resulting in death or injury to a person or damages in excess of five hundred dollars. The driver of any vessel involved in a collision, crash, or other casualty involving a recreational vessel and resulting in death or injury to a person, or property damage in excess of five hundred dollars shall, within five days after the incident, forward a department-approved incident report form to the department. A full description of the collision or other casualty must be reported and submitted on an official form supplied by the department. In a crash where the operator is incapable of filing a report, each person on board shall bear the responsibility of notifying the department or determining that a report has been submitted. The department shall submit to the United States Coast Guard reportable accidents consistent with the Statement of Understanding between the state of Louisiana and the United States Coast Guard. The department shall provide copies of completed crash reports to any interested person upon request. The department may charge a fee not to exceed five dollars for reports that do not exceed four pages and seven dollars and fifty cents for reports that exceed four pages. The department may also charge a reasonable fee for copies of photographs, videotapes, audiotapes, and any extraordinary-sized documents or documents stored on electronic media.

(2) When a collision, crash, or other casualty occurs within the prohibited zone, as defined in R.S. 34:851.2(7), involving a vessel or vessel flotilla within the scope of R.S. 34:851.24(J), the report required by this Subsection shall also be made to the Greater New Orleans Expressway Commission within the time period applicable to submitting such report to the department.

C. Every owner of a registered boat shall report its theft to the Department of Wildlife and Fisheries within five days of discovery of theft. The violation of the provisions of this Subsection shall not be subject to any penalty, including the provisions of R.S. 34:851.31(C) and shall not be construed to be a crime.

Acts 1960, No. 43, §10; Acts 1983, No. 536, §1; Acts 1984, No. 288, §1; Acts 1988, No. 552, §1, eff. July 14, 1988; Acts 2006, No. 282, §1.

{{NOTE: SEE ACTS 1988, NO. 552, §2.}}



RS 34:851.11 - Overloading

§851.11. Overloading

No watercraft shall be loaded with passengers or cargo beyond its safe carrying capacity taking into consideration weather and other existing operating conditions.

Acts 1960, No. 43, §11. Acts 1984, No. 288, §1.



RS 34:851.12 - Overpowering

§851.12. Overpowering

No watercraft shall be equipped with any motor or other propulsion machinery beyond its safe power capacity taking into consideration the type and construction of such watercraft and other existing operating conditions.

Acts 1960, No. 43, §12. Amended by Acts 1981, No. 428, §1; Acts 1983, No. 349, §1; Acts 1984, No. 288, §1.



RS 34:851.13 - Riding on decks and gunwales

§851.13. Riding on decks and gunwales

No person operating a motor boat of twenty-six feet or less in length shall allow any person to ride or sit on either the starboard or port gunwales thereof or on the decking over the bow of the vessel while underway unless such motorboat is provided with adequate guards or railing to prevent passengers from being lost overboard. Nothing in this Section shall be construed to mean that passengers or other persons aboard a motorboat cannot occupy the decking over the bow of the boat to moor the watercraft to a mooring buoy or to cast off from such a buoy or for any other necessary purpose.

Acts 1960, No. 43, §13. Acts 1984, No. 288, §1.



RS 34:851.14 - Restricted areas

§851.14. Restricted areas

No person shall operate a watercraft within a water area which has been clearly marked, in accordance with and as authorized by the laws of the state, by buoys or some other distinguishing device as a bathing, swimming, or otherwise restricted area; however, this Section shall not apply in the case of an emergency or to patrol or rescue craft.

Acts 1960, No. 43, §14. Acts 1984, No. 288, §1.



RS 34:851.14.1 - Closure of waterways

§851.14.1. Closure of waterways

A. In an emergency or disaster, as defined in R.S. 29:723, the secretary may close any waterway, other than navigable waters of the United States as set forth in 33 CFR Part 2, to boating access, travel, or use or may restrict the type of use including issuing no wake zones in any reasonable manner. Such closure or restriction shall be for a period of time not to extend beyond the seventh day following the next meeting of the Wildlife and Fisheries Commission.

B. Any such closure or restricted use shall be made by an order issued by the secretary in the same manner as issuance of an emergency rule as provided in R.S. 49:953(B). Such order shall be subject to oversight by the House Committee on Natural Resources and Environment and the Senate Committee on Natural Resources in accordance with R.S. 49:953(B). The order authorized in this Section shall specify a closure or a type of restriction, a description of the area subject to the order, and the reason for the emergency action. Upon issuance of any such order, no person shall operate a vessel contrary to the provisions of the order.

C. Violation of any order authorized by this Section constitutes a class three violation, as specified in R.S. 56:33.

Acts 2010, No. 46, §1, eff. May 26, 2010.



RS 34:851.14.2 - Safety and security zones

§851.14.2. Safety and security zones

A. For the purposes of this Section, the following terms shall have the following meanings:

(1) A "safety zone" shall mean a zone established for the protection of any vessel, structure, waters, or shore area from a safety or environmental hazard and shall include a water area, shore area, or water and shore area to which, for safety or environmental purposes, access is limited to authorized persons, vehicles, or vessels. The zone may be stationary and described by fixed limits, or it may be described as a zone around a vessel in motion.

(2) A "security zone" shall mean a zone established for national security interests and shall include all areas of land or water which are so designated by the captain of the port for such time as he deems necessary to prevent damages or injury to any vessel or waterfront facility, to safeguard ports, harbors, territories, or waters of the state or to secure the observance of the rights and obligations of the state.

B. No person shall violate any restriction of a safety zone or security zone established pursuant to rules and regulations promulgated by the United States Coast Guard under authority granted by the Ports and Waterways Safety Act, 33 U.S.C. 1231, or the Magnuson Act, 50 U.S.C. 191.

C.(1) Whoever knowingly violates or should have known he violated the restriction of a safety zone shall be subject to the penalty provisions of a class two violation as specified in R.S. 56:32.

(2) Whoever knowingly violates or should have known he violated the restriction of a security zone shall be fined not more than nine hundred fifty dollars or imprisoned for not more than one hundred twenty days, or both.

Acts 2010, No. 47, §1, eff. May 26, 2010.



RS 34:851.15 - Waterskiing

§851.15. Waterskiing

A.(1) No motorboat which shall have in tow or shall be otherwise assisting a person on water-skis, surfboard, or similar contrivance shall be operated or propelled in or upon any waterway unless such motorboat shall be occupied by at least two competent persons.

(2)(a) This Subsection shall not apply to motorboats used by representatives of duly constituted water-ski schools in the giving of instruction or to motorboats used in duly authorized water-ski tournaments, competitions, expositions, or trials therefor if applicable permit has been obtained from the department or the United States Coast Guard.

(b) This Subsection shall not apply to a motorboat being operated by a person sixteen years old or older, which is equipped with a wide-angle convex marine rearview mirror of a minimum size of seven inches by fourteen inches in a position to observe the skiers being towed.

(c) Repealed by Acts 2008, No. 34, §1.

B. No motorboat shall have in tow or shall be otherwise assisting a person on water skis, surfboard, or similar contrivance from the period of one hour after sunset to one hour prior to sunrise; however, this Subsection shall not apply to motorboats used in duly authorized water ski tournaments, competitions, expositions, or trials therefor.

C. All motorboats having in tow or otherwise assisting a person on water skis, surfboard, or similar contrivance shall be operated in a careful and prudent manner and at a reasonable distance from persons and property so as not to endanger the life or property of any person.

D. No motorboat shall have in tow or shall be otherwise assisting a person on water skis, surfboard, or similar contrivance on that portion of Lake Louis in Catahoula Parish from latitude 31degrees 47 minutes 42.6 seconds, longitude N. 91degrees 40 minutes 57.7 seconds W., known locally as the "Rocks", southward on Bayou Louis. Additionally, no person shall operate a personal watercraft, as defined in R.S. 34:855.2, above bare steerage speed, the slowest speed the vessel can travel while allowing the operator to maintain directional control to produce the minimum water surface turbulence, in the portion of Lake Louis and Bayou Louis provided for in this Subsection.

Acts 1960, No. 43, §15. Amended by Acts 1978, No. 367, §1; Acts 1982, No. 411, §2; Acts 1984, No. 288, §1; Acts 1999, No. 1001, §1; Acts 2008, No. 34, §1; Acts 2014, No. 66, §1.



RS 34:851.16 - Mufflers

§851.16. Mufflers

It shall be unlawful to use a motorboat unless the same is provided with an efficient muffler, underwater exhaust, or other modern device capable of adequately muffling the sound of the exhaust of the engine.

Acts 1960, No. 43, §16. Acts 1984, No. 288, §1.



RS 34:851.17 - Racing

§851.17. Racing

Nothing in the provisions of this Part shall be construed to mean that the operator of a watercraft competing in a race or regatta or trials therefor, which is duly authorized by an appropriate governmental unit, shall not attempt to attain high speeds on an indicated racing course nor while so engaged shall such watercraft be required to comply with R.S. 34:851.16 and 34:851.24(B), (C), (D), (E), (G), (H), and (I).

Added by Acts 1978, No. 775, §1. Acts 1984, No. 288, §1.



RS 34:851.18 - Owner's responsibility; presumption of owner's consent to operate

§851.18. Owner's responsibility; presumption of owner's consent to operate

A. The owner of a watercraft shall be liable for any injury or damage occasioned by the negligent operation of such watercraft whether such negligence consists of a violation of the provisions of the statutes of this state or in the failure to observe such ordinary care in such operation as the rules of the common law require.

B. The owner shall not be liable, however, unless such watercraft is being used with his or her express or implied consent. It shall be presumed that such watercraft is being operated with the knowledge and consent of the owner if, at the time of the injury or damage, it is under the control of his or her husband, wife, father, mother, brother, sister, son, daughter, or other immediate member of the family.

Added by Acts 1981, No. 428, §1. Acts 1984, No. 288, §1.



RS 34:851.19 - Operation of unnumbered motorboats or sailboats prohibited; exception

§851.19. Operation of unnumbered motorboats or sailboats prohibited; exception

Every motorboat or sailboat operated on the waters of this state shall be numbered. No person shall operate or give permission for the operation of any motorboat or sailboat on such waters unless the motorboat or sailboat is numbered in accordance with this Part or in accordance with applicable federal law or in accordance with a federally approved numbering system of another state, and unless the certificate of number awarded to such motorboat or sailboat is in full force and effect, and the identifying number set forth in the certificate of number is displayed on each side of the bow of such motorboat or sailboat as provided herein.

Acts 1990, No. 894, §1; Acts 2008, No. 35, §1; Acts 2009, No. 52, §1.



RS 34:851.20 - Identification number

§851.20. Identification number

A.(1) The owner of each motorboat or sailboat requiring numbering by this state shall file an application for number with the Department of Wildlife and Fisheries on forms approved by it. The application shall be signed by the owner of the motorboat or sailboat and shall be accompanied by a fee as follows:

(a) For a boat which is fourteen feet or less in length, the fee shall be twenty dollars.

(b) For a boat which is more than fourteen feet and less than eighteen feet in length, the fee shall be twenty-five dollars.

(c) For a boat which is eighteen feet in length or greater, the fee shall be thirty dollars plus an additional two dollars for each foot or portion of a foot in length greater than eighteen feet.

(2) Upon receipt of the application in approved form, the department shall enter the same upon the records of its office and issue to the applicant a certificate of number stating the number assigned to the motorboat or sailboat and the name and address of the owner with a description of the motorboat or sailboat. The department shall maintain a record of the hull identification number of the boat and the serial number of the motor along with the assigned certificate of number on its computer.

(3) The owner shall paint on or attach to each side of the bow of the motorboat or sailboat the certificate of number in such manner as may be prescribed by rules and regulations of the department in order that it may be clearly visible. The number on the motorboat or sailboat shall be maintained in legible condition.

(4) The certificate of number shall be issued in addition to a decal which shall be permanently attached to the motorboat or sailboat, both to be accessible for inspection at all times when such boat is in operation; however, owners of duly registered livery motorboats less than twenty-six feet in length or of duly registered sailboats which are rented for not more than seven continuous days at a time for noncommercial purposes may retain such certificates of number for each such rental motorboat or sailboat on shore and have them readily available for inspection.

B. The owner of any motorboat or sailboat already covered by a number in full force and effect which has been awarded to it pursuant to then-operative federal law or a federally approved numbered system of another state shall record the number prior to operating the motorboat or sailboat on the waters of this state in excess of the ninety consecutive day reciprocity period provided for in R.S. 34:851.22(A)(1). Such recordation shall be in the manner and pursuant to the procedure required for the award of a number under Subsection A of this Section except that no additional or substitute number shall be issued.

C. Should the ownership of a motorboat or sailboat change, a new application form with a five dollar fee shall be filed with the commission, along with the registration fee required by this Section, and a new certificate of number and a decal, valid for three years, shall be awarded in the same manner as provided for in an original award of number.

D. In the event that an agency of the United States government shall have in force an overall system of identification numbering for motorboats or sailboats within the United States, the numbering system employed pursuant to this Part by the commission shall be in conformity therewith.

E. All records of the commission made or kept pursuant to this Section shall be public records in accordance with state laws.

F. Every certificate of number awarded pursuant to this Part shall continue in full force and effect for a period of three years unless sooner terminated or discontinued in accordance with the provisions of this Part. Certificates of number may be renewed within sixty days preceding or thirty days following the expiration date by the owner in the same manner provided for in the initial securing of the same for a three-year period by marking the application form "Renewal". The renewal fee shall be the same fee as the initial registration fee. The fee to reinstate an expired certificate of number shall be the same fee as the initial registration fee. Certificates of number may be renewed or reinstated through electronic means as permitted by the Department of Wildlife and Fisheries.

G. The owner shall furnish the commission notice of the transfer of all or any part of his interest other than the creation of a security interest in a motorboat or sailboat numbered in this state pursuant to Subsections A and B of this Section or of the destruction or abandonment of such motorboat or sailboat within fifteen days thereof. Such transfer, destruction, or abandonment shall terminate the certificate of number for such motorboat or sailboat, except that in the case of a transfer of a part interest which does not affect the owner's right to operate such motorboat or sailboat such transfer shall not terminate the certificate of number.

H. Any holder of a certificate of number shall notify the commission within fifteen days if his address no longer conforms to the address appearing on the certificate and shall, as a part of such notification, furnish the commission with his new address. The commission may provide in its rules and regulations for the surrender of the certificate bearing the former address and its replacement for a reasonable fee with a certificate bearing the new address or for the alteration of an outstanding certificate to show the new address of the holder.

I. If a certificate of number is lost or destroyed, the owner shall, within fifteen days, notify the commission in writing describing the circumstances of the loss or destruction and certifying to its loss together with a complete application form marked "Duplicate" and accompanied by a five dollar fee for which a duplicate certificate shall be issued.

J. No number other than the number awarded to a motorboat or sailboat or granted reciprocity pursuant to this Part shall be painted, attached, or otherwise displayed on either side of the bow of such motorboat or sailboat.

K. It shall be unlawful for any person to deface or alter the certificate of number or number assigned and appearing on the bow of any boat.

L. Payment for a motor boat identification number, renewal or duplicate shall be in certified check, money order, or any other form specified by the department.

NOTE: Paragraph (M)(1) effective until January 1, 2011. See Acts 2009, No. 508, §2.

M.(1) Any application for registration of a homemade boat shall first be submitted to the nearest regional office of the Department of Wildlife and Fisheries. An agent associated with that regional office shall make a visual inspection of the boat. If the inspection of the boat is favorable, the agent shall issue and stamp a sequential hull number on the boat. The owner of the boat shall then submit the registration form with the favorable inspection report of the agent to the Department of Wildlife and Fisheries for processing.

NOTE: Paragraph (M)(1) as amended by Acts 2009, No. 508, §2, eff. January 1, 2011.

M.(1) Any application for registration or title of an outboard motor as defined in R.S. 34:852.2(9) with a serial number that has been removed or obliterated whether on purpose or accident; a vessel as defined in R.S. 34:852.2(17) that is a homemade vessel, a vessel with an alteration in length due to restoration, construction, or other means that would require a change to the vessel's title document or registration certificate, a vessel with a hull identification number that has been removed or obliterated whether on purpose or by accident, a vessel with an incorrect hull identification number or a vessel with no hull identification number shall be submitted to the Department of Wildlife and Fisheries. The enforcement division shall make a visual inspection of the outboard motor or vessel to determine if it is homemade, to determine ownership, or to verify ownership. If the inspection of the outboard motor or vessel is favorable and approved by the State Boating Law Administrator or his designee, the agent shall issue and stamp a sequential hull number on the boat. Persons shall be required to obtain titles for such approved outboard motors and vessels at the time of application.

(2) The fee for the personal inspection shall be twenty-five dollars which shall be in addition to the regular cost of the boat registration. After deposit in the state treasury, an amount equal to the funds collected under the provisions of this Subsection shall be credited to the Conservation Fund and shall be used by the department to fund overtime for Department of Wildlife and Fisheries enforcement officers.

NOTE: Paragraph (3) effective until January 1, 2011. See Acts 2009, No. 508, §2.

(3) Any proprietor of a scrap or salvage yard who is in receipt of an aluminum boat which does not have a hull identification number affixed thereto shall notify an agent associated with the nearest regional office of the Department of Wildlife and Fisheries to obtain verification of ownership thereof prior to payment of any value for the receipt of the boat, unless proper ownership can be verified by registration.

NOTE: Paragraph (3) as amended by Acts 2009, No. 508, §2, effective January 1, 2011.

(3) Any proprietor of a scrap or salvage yard who is in receipt of an outboard motor which does not have a serial number or vessel which does not have a hull identification number affixed thereto shall notify the Department of Wildlife and Fisheries to obtain verification of ownership thereof prior to payment of any value for the receipt of the outboard motor or vessel, unless proper ownership can be verified by registration or title.

NOTE: Paragraphs (4) and (5) as enacted by Acts 2009, No. 508, §2, effective January 1, 2011.

(4) For the purposes of this Subsection "homemade vessel" shall mean a vessel that is built by an individual for personal use from raw materials that does not require the assignment of a federal hull identification number by a manufacturer pursuant to federal law. The term shall not include a rebuilt or reconstituted vessel.

(5) Hull identification numbers issued by the department and inspections of outboard motors shall be for identification purposes only and shall not guarantee the seaworthiness or to certify compliance with safety standards as required by the United States Coast Guard.

N. A handling and mailing fee of three dollars shall be collected for each motorboat registration transaction.

Acts 1984, No. 288, §1; Acts 1986, No. 521, §1, eff. Oct. 1, 1986; Acts 1987, No. 704, §1; Acts 1990, No. 894, §1; Acts 1997, No. 780, §1; Acts 2000, 2d Ex. Sess., No. 1, §2, eff. June 26, 2000; Acts 2007, No. 83, §1; Acts 2009, No. 508, §2, eff. Jan. 1, 2011.



RS 34:851.21 - Numbering system

§851.21. Numbering system

A. The motorboat or sailboat identification number issued by the commission pursuant to this Part shall be divided into parts which include a symbol indicating the state and a combination of numerals, letters, and words indicating the individual identification of the motorboat or sailboat. The group of three digits appearing between letters shall be separated from those letters by hyphens or equivalent spaces. Numbers shall be block characters not less than three inches in height and of a color to contrast on the hull, dark on light or light on dark or as otherwise provided by rules and regulations of the commission.

B.(1) "LA" shall be the symbol indicating Louisiana.

(2) The second part of the motorboat or sailboat number shall consist of not more than four Arabic numerals and not more than two capital letters as a suffix separated by a hyphen or equivalent space. Since the letters "I", "O", and "Q" may be mistaken for numerals, they shall not be used.

(3) Motorboats or sailboats for hire or rent shall have painted or attached to each side of the bow the word "HIRE" in letters of not less than one and one-half inches which shall appear below the awarded number.

(4) Motorboats or sailboats owned by the state or any of its political subdivisions shall have painted or attached to each side of the bow the word "PUBLIC" in letters of not less than one and one-half inches which shall appear below the awarded number except when used for undercover or investigative work.

Acts 1990, No. 894, §1.



RS 34:851.22 - Exemption from numbering system

§851.22. Exemption from numbering system

A. A motorboat shall not be required to be numbered under this Part if it is:

(1) Already covered by a number in full force and effect which has been awarded to it pursuant to federal law or a federally approved numbering system of another state; however, such boat shall not have been within this state for a period in excess of ninety consecutive days.

(2) A motorboat from a country other than the United States temporarily using the waters of this state.

(3) A public vessel of the United States, a state, or a subdivision thereof.

(4) A ship's lifeboat.

B. A sailboat shall not be required to be numbered under this Part if it is:

(1) Twelve feet or less in length.

(2) A vessel commonly known as a sailboard, where the craft is designed for one person and operated in the standing position.

Acts 1990, No. 894, §1.



RS 34:851.23 - Boat liveries; numbering of manufacturer's and dealer's boats

§851.23. Boat liveries; numbering of manufacturer's and dealer's boats

A. Neither the owner of a boat livery nor his agent or employee shall permit any motorboat, sailboat, or any vessel designed or permitted by him to be operated as a motorboat or sailboat to depart from his premises unless it shall have been provided, either by owner or renter, with the equipment required pursuant to R.S. 34:851.24 and any rules and regulations made pursuant thereto.

B.(1) A manufacturer of or dealer in motorboats or sailboats owning or operating any motorboat or sailboat for sale, demonstration, or trading purposes but not used in the operation of such business otherwise or for pleasure purposes, in lieu of registering such motorboats or sailboats, shall obtain a registration number from the commission by applying therefor upon the proper official form and the payment of a registration fee of fifty dollars for a three-year period. Renewals shall be made in the same manner.

(2) The manufacturer or dealer may have the number awarded printed upon or attached to removable signs to be temporarily but firmly mounted upon or attached to the boats being demonstrated or tested so long as the display meets the requirements.

(3) The word "DEALER" in letters of not less than one and a half inches shall appear below the awarded number.

(4) The number awarded may, during the registration period for which issued, be transferred from one motorboat or sailboat to another owned or operated by the manufacturer or dealer who procured the number.

Acts 1984, No. 288, §1; Acts 1986, No. 521, §1, eff. Oct. 1, 1986; Acts 1990, No. 894, §1; Acts 2007, No. 83, §1.



RS 34:851.24 - Classification and required equipment

§851.24. Classification and required equipment

A. Motorboats and vessels subject to the provisions of this Part shall be divided into four classes as follows:

(1) Class A. Less than sixteen (16) feet in length.

(2) Class 1. Sixteen (16) feet or over and less than twenty-six (26) feet in length.

(3) Class 2. Twenty-six (26) feet or over and less than forty (40) feet in length.

(4) Class 3. Forty (40) feet or over.

B. Every motorboat or vessel when underway in all weather from sunset to sunrise shall carry and exhibit the following lights and during such time no other lights which may be mistaken for those prescribed shall be exhibited:

(1) Every motorboat or vessel of Class A and 1 shall carry the following lights:

(a) First. A bright white light aft to show all around the horizon.

(b) Second. A combined lantern in the fore part of the vessel and lower than the white aft showing green to starboard and red to port so fixed as to throw the light from right ahead to two points abaft the beam on their respective sides.

(2) Every motorboat or vessel of Classes 2 and 3 shall carry the following lights:

(a) First. A bright white light in the fore part of the vessel as near the stern as practicable so constructed as to show an unbroken light over an arc of the horizon of twenty points of the compass and so fixed as to throw the light ten points on each side of the vessel, namely from right ahead to two points abaft the beam on either side.

(b) Second. A bright white light aft to show all around the horizon and higher than the white light forward.

(c) Third. On the starboard side, a green light so constructed as to show an unbroken light over an arc of the horizon of ten points of the compass and so fixed as to throw the light from right ahead to two points abaft the beam on the starboard side. On the port side, a red light so constructed as to show an unbroken light over an arc of the horizon of ten points of the compass so fixed as to throw the light from right ahead to two points abaft the beam on the port side. The side lights shall be fitted with inboard screens of sufficient height so set as to prevent these lights from being seen across the bow.

(3) Motorboats and vessels of Classes A and 1 when propelled by sail alone shall carry the combined lanterns but not the white light aft prescribed by this Section. Motorboats and vessels of Classes 2 and 3 when so propelled shall carry the suitably screened colored side lights, but not the white lights prescribed by this Section. Motorboats and vessels of all classes when underway shall carry ready at hand a lantern or flashlight showing a white light which shall be exhibited in sufficient time to avert collision.

(4) All motorboats anchored in navigable waterways of this state shall exhibit a white three hundred and sixty degree stern light between the hours of sunset to sunrise. This light shall be the highest such light to be exhibited.

(5) Every white light prescribed by this Section shall be of such character as to be visible at a distance of at least two miles. Every colored light prescribed by this Section shall be of such character as to be visible at a distance of at least one mile. The word "visible" in this Subsection when applied to lights shall mean visible on a dark night with clear atmosphere.

(6) When propelled by sail and machinery any motorboat shall carry the lights required by this Section for a motorboat propelled by machinery only.

C. Any vessel may carry and exhibit the lights required by the federal regulations for preventing collisions at sea, as set forth in 33 U.S.C. 1602, Rule 20 through 31, as amended, in lieu of the lights required by Subsection B of this Section.

D. Every motorboat or vessel of Class 1, 2, or 3, shall be provided with an efficient whistle or other sound-producing mechanical appliance.

E. Every motorboat or vessel of Class 2 or 3 shall be provided with an efficient bell.

F.(1) Every motorboat or vessel shall carry at least one life preserver, life belt, ring buoy, or other device of the sort prescribed by the regulations of the commission for each person on board so placed as to be readily accessible; however, every owner or operator of motorboats carrying passengers for hire shall provide and carry so placed as to be readily accessible at least one life preserver of the sort prescribed by the regulations of the commission for each person on board.

(2) Every person sixteen years or younger on board a Class A or Class 1 motorboat or vessel shall wear a coast guard approved life jacket or life preserver while such outboard motorboat or vessel is underway. However, the provisions of this Paragraph shall not apply to persons thirteen years of age or older while engaged in commercial fishing operations on commercial fishing vessels.

(3) For the purpose of this Subsection "underway" shall mean at all times except when a boat is anchored, moored, aground or is being propelled solely by an electric trolling motor.

(4) The operator of the boat shall be responsible and held liable for violations of this Subsection.

G. Every motorboat shall be provided with such number, size, and type of fire extinguishers, capable of promptly and effectually extinguishing burning gasoline, as may be prescribed by the regulations of the commission. Such fire extinguishers shall be kept in condition at all times for immediate and effective use and shall be so placed as to be readily accessible.

H. Every motorboat shall have the carburetor or carburetors of every engine therein, except outboard motors, using gasoline as fuel equipped with such efficient flame arrestor, backfire trap, or other similar device as may be prescribed by the regulations of the commission.

I. Every such motorboat and every such vessel, except open boats, using as fuel any liquid of a volatile nature shall be provided with such means as may be prescribed by the regulations of the commission for properly and efficiently ventilating the bilges of the engine and fuel tank compartments so as to remove any explosive or inflammable gases.

J.(1) All tugs, towboats, self-propelled dredges, jack-up barges, jack-up rigs, and all self-propelled vessels of one hundred net tons or greater, or one hundred feet in overall length or greater, and all vessel flotillas of one hundred aggregate net tons or greater operating on Lake Pontchartrain, shall be equipped with, and shall have operating on board transmitting and receiving devices compatible and appropriate for use with the Loran C Early Warning System. If a vessel as defined in this Subsection does not have such equipment as required by this Subsection, and if that vessel is under contract, the individual or entity which hires the vessel shall be responsible for ensuring that the transmitting and receiving devices required herein are provided and operating aboard the vessel while the vessel is operating on Lake Pontchartrain. Upon establishment of an improved system to protect the Causeway Bridge from marine collision, the Greater New Orleans Expressway Commission may suspend or abolish the requirement that vessels have aboard the Loran C equipment required by this Paragraph.

(2) Except as required to navigate through the Lake Pontchartrain Causeway Bridge openings on such course and upon such directions as may be given by the causeway bridge tender, or except as hereafter provided in this Subsection, no tug, towboat, self-propelled dredge, jack-up barge, jack-up rig, barge, self-propelled vessel of one hundred net tons or greater, or one hundred feet in overall length or greater, or vessel flotilla of one hundred aggregate net tons or greater shall enter, navigate, moor, or anchor in any manner within a "prohibited zone".

(3) Notwithstanding Paragraph (2) of this Subsection, nothing shall prevent vessels owned or hired by the United States of America or any department of the United States, or the state of Louisiana, or any department, agency or political subdivision of the state of Louisiana from entering the prohibited zone, for any official purpose consistent with the laws of the United States and the state of Louisiana.

(4)(a) Notwithstanding Paragraph (2) of this Subsection, privately owned vessels otherwise prohibited from entering the prohibited zone may enter the prohibited zone to exercise such property rights as they may have, or to conduct such other lawful business, but only upon receiving written approval of the Greater New Orleans Expressway Commission under such conditions as the expressway commission may see fit to impose.

(b) The Greater New Orleans Expressway Commission, or its designated representative shall meet with the applicant and any other interested parties within ninety days of the filing of such a petition with the Greater New Orleans Expressway Commission to consider the petition. Within thirty days from the date of such meeting, the Greater New Orleans Expressway Commission or its designated representative, may either allow such activity under such conditions as it determines is appropriate, or disallow such activity. The Greater New Orleans Expressway Commission shall establish and afterwards amend, as necessary, such guidelines as may be necessary for filing, hearing, and acting upon such petitions.

(c) In the event such approval is denied, or in the event the party is not agreeable to such conditions as the Greater New Orleans Expressway Commission may impose, the party desiring to undertake such vessel activity may petition the state district court possessed of jurisdiction over the location where the vessel activity is to take place, for permission to conduct such activity. The Greater New Orleans Expressway Commission shall be made defendants in such an action. In considering such a petition, the district court may allow such activity, but only upon making a determination with reasons stated in open court and on the record, or as set forth in a written order, that such activity may take place without threatening the causeway bridge or persons and property lawfully traveling on the causeway bridge. Where such vessel activity is allowed by the court, the court: (i) shall impose on such vessels and their owners, charterers, operators and other parties hiring such vessels or associated with such vessel activity, at the sole expense of the party seeking to conduct such activity, such conditions as are necessary to assure that such vessels are monitored and manned at all times and such other conditions as the court may find necessary to assure that the causeway bridge, and persons and property traveling on the causeway bridge, are not threatened; (ii) shall require the party desiring to conduct such activity to post bond in the amount necessary to assure full compliance with the court's order; and (iii) shall require the party conducting such activity to post a bond or to maintain liability insurance coverage fully protecting the operator, the state, and the Greater New Orleans Expressway Commission from all liabilities that reasonably may be anticipated as a result of such activity. Any party to such a court proceeding may appeal the district court's order to the court of appeals with jurisdiction over the district court in which the action was filed in accordance with the procedure for appealing injunction orders. However, no such vessel activity shall take place until such appeal has been decided, or until the time for taking all appeals has run without any appeal having been taken.

(5) Nothing in this Subsection shall prevent any vessel from entering the prohibited zone in an emergency to protect against loss of life or property.

K. The commission is hereby authorized to make rules and regulations modifying the equipment requirements contained in this Section to the extent necessary to keep these requirements in conformity with the provisions of the federal navigation laws or with the navigation rules promulgated by the United States Coast Guard.

L. No person shall operate or give permission for the operation of a vessel which is not equipped as required by this Section or modification thereof.

M. Such additional equipment designed to promote the safety of navigation and of person shall be required as the commission may find to be appropriate and for which it has provided in its rules and regulations.

Acts 1984, No. 288, §1; Acts 1988, No. 508, §1; Acts 1988, No. 552, §1, eff. July 14, 1988; Acts 2009, No. 513, §2.

NOTE: See Acts 1988, No. 552, §2.



RS 34:851.25 - Prohibited operation

§851.25. Prohibited operation

A. Notwithstanding any provisions of law to the contrary, the governing authority of any parish or municipality may prohibit the operation of any motor vessel in an area that is inundated from a body of water that is above flood stage when the operation of such motor vessel causes or may cause inundations of dwellings, camps, business establishments or similar structures.

B. The provisions of this Subsection shall not apply to law enforcement officers, members of the National Guard, commercial fishermen and members of a rescue or disaster relief organization or group when any of such people are in the exercise of their duties. In addition, these provisions shall not apply to a person who resides or owns property in or adjacent to the flooded area or his representatives while engaged in caring for his life, family, or property or the lives, families, or property of his neighbors or to a company which operates in or adjacent to the flooded area or its representatives while engaged in caring for the lives of its employees or its property provided entry is not denied by a law enforcement officer or other person authorized to be within the area in the exercise of his duties.

C. The governing authority of any parish or municipality may establish penalties for violations of such ordinances in accordance with law.

Acts 1984, No. 288, §1.



RS 34:851.26 - Transmittal of information

§851.26. Transmittal of information

In accordance with any request duly made by an authorized official or agency of the United States, any information compiled or otherwise available to the commission pursuant to R.S. 34:851.10(B) shall be transmitted to said official or agency of the United States. Nothing in this Section shall be construed to require disclosure of records or the information contained therein held by this department while criminal litigation or any anticipated criminal litigation exists. Only after final adjudication of settlement shall this information become public record.

Acts 1984, No. 288, §1.



RS 34:851.27 - Local regulations prohibited; exceptions; speed limits

§851.27. Local regulations prohibited; exceptions; speed limits

A. Through the passage of this Part, the state reserves to itself, through the commission, the right to regulate the operation and to establish the minimum equipment requirements of vessels and motorboats. Except as provided in Subsection B of this Section, R.S. 34:3269(13), and R.S. 33:1236.12, all political subdivisions of this state are expressly prohibited from regulating watercraft in any respect, including, but not limited to, their operation, minimum equipment requirements, registration (with or without a fee), or inspection.

B.(1) The governing authority of any parish or municipality may establish and post speed limits on waterways within its jurisdiction with the exception of the Mississippi River, the Mississippi River Gulf Outlet, and the Gulf Intracoastal Waterway. Such speed limits, if established, shall be posted along the affected waterway.

(2) Parish ordinances shall apply throughout the parish unless there is a conflict with an ordinance passed by a municipality. In that instance, the municipal ordinance shall prevail.

(3) Speed limits established under this Section shall be enforced by the sheriffs, local law enforcement officers, state police and by permanent status wildlife agents and duly commissioned wildlife agents and officers who shall have the power to make arrests for purposes of such enforcement.

(4) The governing authority of any parish or municipality may establish penalties for violation of such ordinances in accordance with law.

(5)(a) Except as provided in Subparagraph (B)(5)(b), the provisions of this Subsection shall not apply to commercial or passenger vessels operating on the waters of the Mississippi River or of the outlets of the river to the Gulf of Mexico.

(b) There are hereby created speed zones on the Mississippi River Gulf Outlet in St. Bernard Parish which shall be one mile on both sides of the intersections with the Mississippi River Gulf Outlet of Bayou La Loutre, Bayou Yscloskey, and Bayou Dupre, in which speed zones vessels whose draft is greater than twenty feet shall proceed, navigate, or transit at the minimum speed necessary to insure safety.

(6) Repealed by Acts 1997, No. 1116, §2.

(7) Notwithstanding any provision of law to the contrary, the operation of all vessels and motorboats shall be subject to state law and local ordinance prohibiting trespass or unauthorized entry. Such state and local laws shall be enforced by state and local law enforcement agencies, including sheriffs, and by wildlife agents duly authorized to perform enforcement functions.

(8) Notwithstanding any law to the contrary, the local governing authority of the parishes of Orleans, Jefferson, and St. Tammany may regulate or prohibit watercraft operating within two hundred fifty feet of any structures on any water bottoms in Lake Pontchartrain leased by said local governing authority from the state for recreational purposes.

(9) Notwithstanding any provision of law to the contrary, the governing authority of Jefferson Parish and its municipalities shall have the authority to regulate the operation of air boats within the parish. This authority shall extend to the establishment of minimum requirements for commercial or recreational use, including equipment, speed limits, issuing air boat permits and inspection, providing for licenses and air boat permit fees, defining violations and assessing penalties, and other requirements. The regulations shall be enforced by the sheriff and local law enforcement officers and may be enforced by state police or commissioned wildlife agents and those officers who shall have the power to make arrests for purposes of such enforcement. Any regulations or requirements established pursuant to this Paragraph shall not be less stringent or impair the authority of the Department of Wildlife and Fisheries provided for in R.S. 34:851.1 et seq. Any such regulations shall be specifically limited in effect to operation of an air boat in Jefferson Parish and shall not be deemed to affect the validity or invalidity of operation of an air boat in any other parish.

C. In addition to speed limits established by any governing authority of any parish or municipality under the provisions of this Section, there are hereby established certain "no-wake" zones where each vessel shall operate at bare steerage speed, the slowest speed the vessel can travel while allowing the operator to maintain directional control of the vessel to produce the minimum water surface turbulence. The "no-wake" zones are established on all waterways within three hundred feet of any of the following facilities:

(1) A boat launch accessible by the public.

(2) A docking facility adjacent to a boat launch accessible by the public.

D. The commission shall adopt rules and regulations establishing a uniform system of "no-wake" zone signs. Local municipal and parish authorities in their respective jurisdictions shall place and maintain such "no-wake" zone signs as they may deem necessary to carry out the rules and regulations of the commission. All such "no-wake" zone signs hereafter erected by local municipal and parish authorities shall conform to such rules and regulations adopted by the commission.

Acts 1984, No. 288, §1; Acts 1986, No. 61, §2; Acts 1986, No. 315, §1, eff. June 30, 1986; Acts 1988, No. 864, §1; Acts 1993, No. 709, §2; Acts 1997, No. 217, §1, eff. June 16, 1997; Acts 1997, No. 1116, §2; Acts 2004, No. 238, §1; Acts 2005, No. 116, §1, eff. June 21, 2005; Acts 2006, No. 675, §1; Acts 2011, 1st Ex. Sess., No. 10, §1; Acts 2011, No. 113, §1.



RS 34:851.28 - Filing of regulations

§851.28. Filing of regulations

A copy of the regulations adopted pursuant to this Part and of any amendments thereto shall be filed in the office of the commission. Rules and regulations shall be published by the commission in a convenient form and become effective twenty days after adoption.

Acts 1984, No. 288, §1.



RS 34:851.29 - Enforcement

§851.29. Enforcement

It shall be the duty and responsibility of every wildlife agent and peace officer of this state and its subdivisions to enforce the provisions of this Part, and in the exercise thereof, they are hereby authorized to stop and board any vessel for the purpose of addressing inquiries to those on board, requiring appropriate proof of identification therefrom, examining the certificate of numbers issued under this Part or in the absence of such certificate requiring appropriate proof of identification of the owner or operator of the vessel, and in addition, examining such vessel for compliance with this Part. Officers so boarding any vessel shall first identify themselves and such officer in the performance of his duties shall be without liability for trespass.

Acts 1984, No. 288, §1.



RS 34:851.30 - Visual distress

§851.30. Visual distress

Any watercraft when used on coastal waters including territorial seas up to a point where the waters are less than two miles wide shall be equipped with United States Coast Guard approved visual distress signaling devices. However, the following watercraft shall be exempt from this Section when operating between sunrise and sunset:

(1) Recreational boats less than sixteen feet in length.

(2) Boats participating in organized events which have been permitted by the department or the United States Coast Guard.

(3) Open sailboats not equipped with propulsion machinery and less than twenty-six feet in length.

(4) Manually propelled boats.

Acts 1984, No. 288, §1.



RS 34:851.31 - Penalties

§851.31. Penalties

A.(1) Any person who violates any provision of R.S. 34:851.7, 851.9, 851.11, 851.12, 851.13, 851.14, 851.15, 851.16, 851.17, 851.18, 851.19, 851.20, 851.21, 851.23, 851.24, 851.27(C), and 851.30 shall be guilty of a class one violation, R.S. 56:31.

(2) In the event that a citation is issued for a violation of R.S. 34:851.20, for failure to have in one's possession the required boat registration certificate, such citation shall be voided if proof of a valid previously issued registration certificate is furnished to the authority which issued the citation not later than ten days after the issuance of the citation.

B. Any person who violates the provisions of R.S. 34:851.8 shall be guilty of a class four violation, R.S. 56:34.

C. Any person who violates any provision of R.S. 34:851.10 shall be guilty of a misdemeanor and shall be subject to a fine of five hundred dollars or imprisonment for not less than six months, or both.

D. Any person who violates R.S. 34:851.24(J) shall be guilty of a misdemeanor and shall be subject to a fine of not less than two hundred and fifty dollars nor more than five hundred dollars or six months imprisonment, or both.

E.(1) Should the Greater New Orleans Expressway Commission determine that any vessel is in violation of any provision of R.S. 34:851.24(J) within the prohibited zone, it may impose against any such vessel owner or operator or charterer a civil penalty not exceeding one thousand dollars per vessel for each violation thereof. Any civil penalty imposed by the expressway commission may, in its discretion be suspended in whole or in part.

(2) For purposes of this Subsection, should the monitoring equipment indicate that Loran C equipment assigned to a particular operator has intruded into the prohibited zone defined in R.S. 34:851.2(11), proof of such indication shall constitute prima facie evidence that the operator to whom the equipment was assigned has violated R.S. 34:851.24(J)(2) and is liable for a civil penalty under this Subsection.

(3) The provisions of the Louisiana Administrative Procedure Act regarding administrative adjudications shall apply to civil penalty proceedings under this Subsection.

Acts 1984, No. 288, §1; Acts 1988, No. 552, §1, eff. July 14, 1988; Acts 1991, No. 966, §1; Acts 2003, No. 324, §1; Acts 2004, No. 238, §1; Acts 2009, No. 513, §2.

NOTE: See Acts 1988, No. 552, §2.



RS 34:851.32 - Disposition of funds

§851.32. Disposition of funds

A. Funds accruing to the state of Louisiana from registration fees paid by owners of motorboats shall be paid into the state treasury and shall be credited to the Bond Security and Redemption Fund. Out of the funds remaining in the Bond Security and Redemption Fund, after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall, prior to placing such remaining funds in the State General Fund, pay into the Conservation Fund of the Louisiana Wildlife and Fisheries Commission an amount equal to the total amount of the sums recovered as registration fees in R.S. 34:851.20 and R.S. 34:851.23 of this Part for the purpose of administering and enforcing the provisions of this Part or for such other purposes as may be determined by said commission.

B. The revenues derived from the registration fees shall be made available for the purpose of providing the necessary additional funds for the administration and enforcement of the provisions of this Part or for such other purposes as may be determined by the Louisiana Wildlife and Fisheries Commission.

Acts 1984, No. 288, §1.



RS 34:851.33 - Possession of outboard motor with serial number removed prohibited

§851.33. Possession of outboard motor with serial number removed prohibited

A. No person shall knowingly or intentionally possess an outboard motor or motorboat from which the manufacturer's supplied identification plates bearing the serial number or hull identification number have been removed or altered.

B. An outboard motor or motorboat described in Subsection A shall be considered contraband and shall be disposed of as provided for in R.S. 15:41(B).

C. Whoever violates this Section shall be guilty of a misdemeanor and shall be fined not more than five hundred dollars and cost of court.

Acts 1984, No. 288, §1; Acts 1987, No. 173, §1.



RS 34:851.34 - Powers not affected

§851.34. Powers not affected

Nothing contained in this Part particularly R.S. 34:850.23 and R.S. 34:851.12 shall be construed to limit or affect the powers and functions or the structure and organization of a port commission or of a port, harbor, and terminal district.

Acts 1984, No. 288, §1.



RS 34:851.35 - Filing false applications

§851.35. Filing false applications

A. No person shall file a false application with this department for the benefit of obtaining a special marine event permit or in applying for a Louisiana boat registration certificate.

B. Violations of this Section shall be punishable by a five hundred dollar fine or imprisonment of not more than ninety days, or both.

Acts 1984, No. 288, §1.



RS 34:851.36 - Boating safety education required

§851.36. Boating safety education required

A. Except as provided in Subsection B of this Section, no person born after January 1, 1984, shall operate a motorboat powered by a motor in excess of ten horsepower unless he has successfully completed a boating safety class approved by the National Association of State Boating Law Administrators (NASBLA). A person who has completed an approved boating safety class shall be in possession of evidence of such completion when operating such a boat.

B.(1) A motorboat may be operated if any person on board or participating in any boating activity from the motorboat is over the age of eighteen and, if required to have completed a boating safety course under the provisions of Subsection A of this Section, has completed the required boating safety course.

(2) A person who is licensed by the United States Coast Guard as a captain to operate a vessel shall be exempt from the provisions of Subsection A of this Section.

C. A violation of this Section shall be a class one violation subject to penalties and enforcement procedures as set forth in R.S. 56:31, except that any minor charged with violating the provisions of this Section who successfully completes a NASBLA-approved boating safety class shall have the penalty waived by the court and the court shall order the violation expunged.

Acts 2003, No. 921, §1, eff. July 1, 2003; Acts 2006, No. 281, §1; Acts 2009, No. 513, §3, eff. July 1, 2010; Acts 2011, No. 123, §1, eff. June 24, 2011.



RS 34:851.37 - Special certificate agents; rules and regulations

§851.37. Special certificate agents; rules and regulations

A.(1) The Department of Wildlife and Fisheries may establish a system of special certificate agents.

(2) The special certificate agents may do the following:

(a) Collect the certificate of number and other registration fees authorized by this Chapter, as well as applicable sales and use taxes, and issue registration certificates and decals to motorboats or sailboats.

(b) Receive and process applications filed for certificates of number and other registration certificates, duplicate registration certificates, renewals of registration, and registration of a homemade boat.

(c) Contract with the Department of Wildlife and Fisheries for the administration of an electronic media system to permit the voluntary recording of motorboat or sailboat registration information.

(d) Receive and process applications filed for commercial fisherman's licenses, issue commercial fisherman's licenses, and may collect the license fees authorized by R.S. 56:303.

(3) In accordance with the Administrative Procedure Act, the secretary shall develop and publish rules and regulations for the following:

(a) Implementation and governing of a system of special certificate agents.

(b) Requirement that special certificate agents other than municipal and parish governing authorities must furnish security for the faithful performance of their duties as follows:

(i) Each special certificate agent other than a municipal or parish governing authority shall execute a good and sufficient surety bond with a surety company qualified to do business in Louisiana as surety. The bond shall be for a sum of not less than ten thousand dollars nor more than one hundred thousand dollars as determined by the secretary. The bond shall name the Department of Wildlife and Fisheries as obligee and shall be subject to the condition that, if such special certificate agent shall, throughout the entire term of the bond, timely file with the Department of Wildlife and Fisheries all applications delivered to such special certificate agent for filing and remit all fees and taxes collected by such special certificate agent, then the obligation of the surety shall be void. If the special certificate agent does not do so, then the obligation of the surety shall remain in full force and effect. A special certificate agent having multiple locations need furnish only a single bond for a sum of not less than ten thousand dollars nor more than one hundred thousand dollars as determined by the secretary in addition to any other bonds required by law.

(ii) The surety bond furnished pursuant to this Subparagraph shall be delivered to the Department of Wildlife and Fisheries.

(4) The secretary may enter into contracts with special certificate agents other than municipal and parish governing authorities. The contracts shall state the required procedures for the implementation of this Section. Such contracts may terminate upon violation of any of the provisions of this Section or as determined by rules and regulations issued pursuant thereto.

(5) No elected state official or employee of the state shall be allowed to become a special certificate agent.

B. The system of special certificate agents shall be in addition to the offices of the secretary delegated to collect the certificate of number and other registration certificate fees, and to issue the commercial fisherman's license.

C. Special certificate agents shall be authorized by contract to collect a convenience fee in addition to the registration certificate fees or commercial license fees. The convenience fee shall not exceed twelve dollars per certificate or license, and the special certificate agents shall retain the full amount of the collected convenience fee.

Acts 2005, No. 133, §1, eff. June 22, 2005.



RS 34:852.1 - Short title

PART IV-A. VESSEL AND MOTOR TITLING ACT

§852.1. Short title

This Part may be cited as the "Vessel and Motor Titling Act".

Acts 2007, No. 319, §2, eff. July 1, 2008; H.C.R. No. 25, 2008 R.S, eff. May 28, 2008; Acts 2009, No. 508, §2, eff. Jan. 1, 2011.



RS 34:852.2 - Definitions

§852.2. Definitions

As used in this Part:

(1) "Certificate of documentation" means a certificate issued by the United States Coast Guard for a vessel documented under 46 U.S.C., Chapter 121 (Form CG-1270).

(2) "Certificate of origin" means a document establishing the initial chain of ownership, such as a manufacturer's certificate of origin (MCO) or statement of origin (MSO), or an importer's certificate of origin (ICO) or statement of origin (ISO), or a builder's certification (Form CG-1261, under 46 CFR Part 67) provided by the manufacturer of a new vessel or outboard motor or its distributor, that is the only valid indication of ownership between the manufacturer, its distributor, its franchised new vessel or outboard motor dealers, and the original purchaser.

(3) "Dealer" means any person who engages wholly or in part in the business of buying, selling, or exchanging for value new or used vessels or outboard motors, or both, either outright or on conditional sale, bailment, lease, chattel mortgage, or otherwise. A dealer must have an established place of business for the sale, trade, and display of such vessels or motors, selling two or more within any twelve consecutive months.

(4) "Department" means the Department of Wildlife and Fisheries and its duly authorized representatives.

(5) "Hull identification number" means the number assigned to a vessel under Subpart C of 33 CFR Part 181 or R.S. 34:852.13.

(6) "Lienholder" means a person holding a security interest.

(7) "Manufacturer" means any person engaged in the business of manufacturing or importing new vessels or outboard motors for the purpose of sale or trade.

(8) "Operate", "operated", or "operation" means all operations of a vessel or outboard motor when it is at the pier, idle in the water, at anchor, or being propelled through the water.

(9) "Outboard motor" means a mechanical combustion engine manufactured to produce a twenty-five or more horsepower engine and designed to attach outboard of the transom of a vessel.

(10) "Owner" means a person, other than a secured party, having property rights in, or title to, a vessel or outboard motor. The term includes a person entitled to use or possess a vessel or outboard motor subject to a security interest in another person, but does not include a lessee under a lease not intended as security.

(11) "Person" means any natural person or individual, firm, partnership, corporation, association, limited liability company, or other entity.

(12) "Possesses" means the person has acquired rights in or title to a vessel or outboard motor by virtue of a gift, donation, raffle, or exchange or the person built the vessel or outboard motor themselves.

(13) "Security interest" means an interest that is reserved or created by an agreement that secures payment or performance of an obligation. A lien or privilege created by operation of law is not a "security interest".

(14) "State of principal operation" means the state on whose waters a vessel or outboard motor is operated or to be operated most during a calendar year.

(15) "Title-holding state" means a state whose department is required by law to send the certificate of title to the first secured party.

(16) "Undocumented vessel" means a vessel for which a certificate of documentation has not been issued by the United States Coast Guard under 46 U.S.C., Chapter 121.

(17) "Vessel" means every description of watercraft and air boats, including homemade boats, other than a seaplane on the water, used or capable of being used as a means of transportation on water, valued in excess of two thousand five hundred dollars, to be principally operated on the waters of this state, required to be numbered, not held as inventory for sale or lease, and transferred for the first time on or after July 1, 2008.

(18) "Waters of the state" means any waters within the jurisdiction of the state.

Acts 2007, No. 319, §2, eff. July 1, 2008; H.C.R. No. 25, 2008 R.S., eff. May 28, 2008; Acts 2009, No. 508, §2, eff. Jan. 1, 2011; Acts 2010, No. 628, §1.



RS 34:852.3 - Certificate of title authorized

§852.3. Certificate of title authorized

A. Upon the implementation of this Part, any person who purchases or possesses either of the following to be principally operated on the waters of this state and not held as inventory for sale or lease or a manufacturer eligible for hull number assignment pursuant to R.S. 34:852.13(B) who manufactures either of the following held as inventory may apply to the department for a certificate of title for the following:

(1) A vessel valued in excess of two thousand five hundred dollars and required to be numbered and transferred for the first time on or after July 1, 2008.

(2) An outboard motor transferred for the first time on or after January 1, 2011.

B. A person who is the owner of a vessel with a valid certificate of documentation issued by the United States Coast Guard shall not be issued a certificate of title.

Acts 2007, No. 319, §2, eff. July 1, 2008; H.C.R. No. 25, 2008 R.S., eff. May 28, 2008; Acts 2009, No. 508, §2, eff. Jan. 1, 2011; Acts 2010, No. 628, §§1, 2.



RS 34:852.4 - Application for certificate of title; form; content

§852.4. Application for certificate of title; form; content

A. An application for a certificate of title may be made by the owner within sixty days after acquiring the vessel or outboard motor or after a change in the data listed on the certificate of title. The application shall be on forms prescribed and furnished by the department.

B. The application shall contain:

(1) The name and mailing address of the owner.

(2) The name and address of all persons having any liens or security interests upon the vessel or outboard motor in the order of their priority.

(3) A description of the vessel or outboard motor to be titled, including an entry for identification of the state or country in which the vessel or outboard motor was last numbered, titled, or registered under the laws of another jurisdiction or a foreign country, the name of the manufacturer or model, the model year or year built. In the case of a vessel, the application shall also include the complete hull identification number, vessel length, vessel type, principal material of hull construction, and propulsion type. In the case of an outboard motor, the application shall also include the serial number.

(4) The date of purchase or acquisition.

(5) The name and address of the former owner or seller.

(6) The date of sale and gross purchase price of the vessel or outboard motor, or the fair market value if no sale immediately preceded the transfer or, if the vessel or outboard motor was not purchased but acquired by other means, the date of the acquisition and the fair market value of the vessel or outboard motor at the time of the acquisition.

(7) The signatures of all owners certifying that statements made are true and correct to the best of the applicant's knowledge, information, and belief, under penalty of perjury.

(8) Any additional information the department requires.

Acts 2007, No. 319, §2, eff. July 1, 2008; H.C.R. No. 25, 2008 R.S., eff. May 28, 2008; Acts 2009, No. 508, §2, eff. Jan. 1, 2011.



RS 34:852.5 - Acquisition of vessel by dealer

§852.5. Acquisition of vessel or outboard motor by dealer

If a dealer buys or acquires a used outboard motor or numbered vessel for resale, the dealer shall report the acquisition to the department on forms the department provides, or the dealer may apply for and obtain a certificate of title as provided in this Part. If a dealer acquires a new vessel or outboard motor and he wishes to obtain a title for resale, the dealer may apply for and obtain a certificate of title as provided in this Part. Every dealer transferring a vessel or outboard motor he wishes to have titled shall assign the title to the new owner or the new owner's designee or, in the case of a new vessel or outboard motor, assign either the certificate of origin or, if titled, the title.

Acts 2007, No. 319, §2, eff. July 1, 2008; H.C.R. No. 25, 2008 R.S., eff. May 28, 2008; Acts 2009, No. 508, §2, eff. Jan. 1, 2011.



RS 34:852.6 - Prohibition of vessel sale, assignment, or transfer without certificate of title or documentation

§852.6. Prohibition of vessel or outboard motor sale, assignment, or transfer without certificate of title or documentation

A. No person shall sell, assign, or transfer a vessel or outboard motor titled by the department or documented with the United States Coast Guard without delivering to the new owner or the new owner's designee a certificate of title or a certificate of documentation with an assignment in the new owner's name.

B. The provisions of this Section shall not apply to vessel or outboard motor dealers and supervised financial organizations or licensed lenders as defined in R.S. 9:3516, when they acquire or dispose of such vessels or outboard motors in connection with enforcement of any security interest held therein.

Acts 2007, No. 319, §2, eff. July 1, 2008; H.C.R. No. 25, 2008 R.S., eff. May 28, 2008; Acts 2009, No. 508, §2, eff. Jan. 1, 2011.



RS 34:852.7 - Certificate of title; form and content

§852.7. Certificate of title; form and content

A. Each certificate of title shall contain:

(1) The name of the current owner.

(2) The address of the principal place of residence of an individual owner, and the address, including zip code, of the principal place of business of an owner that is not an individual.

(3) The date of title issuance.

(4) A description of the vessel or outboard motor, including the name of manufacturer or model, the model year or year built or manufactured. In the case of a vessel, the description shall also include the vessel identification number as required by 33 CFR 187.5, vessel length, vessel type, principal material of hull construction, and propulsion type. In the case of an outboard motor, the application shall also include the serial number.

(5) The name and address of each lienholder.

(6) The recording or perfection date of new security interests and original recording date of any security interests outstanding.

(7) Other items as required by the department.

B. Space must be provided on the certificate for assignment of interest in the vessel or outboard motor, with a certification that statements provided on the title assignment are true and correct to the best of the owner's knowledge, information, and belief, under penalty of perjury.

Acts 2007, No. 319, §2, eff. July 1, 2008; H.C.R. No. 25, 2008 R.S., eff. May 28, 2008; Acts 2009, No. 508, §2, eff. Jan. 1, 2011.



RS 34:852.8 - Retention of records of title

§852.8. Retention of records of title

The department shall retain the evidence used to establish the accuracy of the information required for vessel or outboard motor titling purposes and may make the evidence available to the United States Coast Guard and participating authorities upon request.

Acts 2007, No. 319, §2, eff. July 1, 2008; H.C.R. No. 25, 2008 R.S., eff. May 28, 2008; Acts 2009, No. 508, §2, eff. Jan. 1, 2011.



RS 34:852.9 - Duplicate certificate of title

§852.9. Duplicate certificate of title

The holder of an original title shall apply for a duplicate title after the discovery of the loss, theft, mutilation, or destruction of an original certificate of title. The department shall issue a duplicate certificate of title plainly marked "duplicate" on the face of the duplicate certificate of title upon application by the person entitled to hold such certificate if the department is satisfied that the original certificate has been lost, stolen, mutilated, destroyed, or has become illegible. The applicant shall furnish information, under penalty of perjury, concerning the original certificate and the circumstances of its loss, theft, mutilation, or destruction. Mutilated or illegible certificates shall be returned to the department with the application for a duplicate. If a duplicate certificate of title has been issued and the lost or stolen original is recovered, the original shall be promptly surrendered to the department for cancellation.

Acts 2007, No. 319, §2, eff. July 1, 2008; H.C.R. No. 25, 2008 R.S., eff. May 28, 2008.



RS 34:852.10 - Manufacturer's or importer's certificate of origin required

§852.10. Manufacturer's or importer's certificate of origin required

No dealer shall purchase or otherwise acquire a new vessel or outboard motor without obtaining from the seller a manufacturer's or importer's certificate of origin or equivalent document. No manufacturer, importer, dealer, or other person shall sell or otherwise dispose of a new vessel or outboard motor to a dealer for purposes of resale without delivering to the dealer a manufacturer's or importer's certificate of origin or equivalent document.

Acts 2007, No. 319, §2, eff. July 1, 2008; H.C.R. No. 25, 2008 R.S., eff. May 28, 2008; Acts 2009, No. 508, §2, eff. Jan. 1, 2011.



RS 34:852.11 - Manufacturer's or importer's certificate of origin; form and content

§852.11. Manufacturer's or importer's certificate of origin; form and content

A. The manufacturer's or importer's certificate of origin, or equivalent document, shall be a uniform or standardized form.

B. Each manufacturer's or importer's certificate of origin shall contain:

(1) A description of the vessel or outboard motor, including the name of the manufacturer or model, the model year or year built or manufactured. In the case of a vessel, the description shall also include the complete hull identification number, vessel length, vessel type, principal material of hull construction, and propulsion type. In the case of an outboard motor, the description shall also include the serial number.

(2) An assignment form that contains as many assignments thereon as may be necessary to show title in the name of the purchaser, including the certification of date of transfer of vessel or outboard motor, the name and address of transferee, certification that the vessel or outboard motor is new, and a warranty that the vessel or outboard motor at the time of delivery is subject only to such liens and security interests as set forth and described in full in the assignment.

C. Such certificate of origin shall be in the English language or accompanied by an English translation if the vessel or outboard motor was purchased outside of the United States.

Acts 2007, No. 319, §2, eff. July 1, 2008; H.C.R. No. 25, 2008 R.S., eff. May 28, 2008; Acts 2009, No. 508, §2, eff. Jan. 1, 2011.



RS 34:852.12 - Dealer's record of vessels bought, sold, or transferred

§852.12. Dealer's record of vessels bought, sold, or transferred

Every dealer shall maintain for at least three years a record of any vessel or outboard motor bought, sold, exchanged, or received for sale or exchange. This record shall be available for inspection by department representatives during reasonable business hours.

Acts 2007, No. 319, §2, eff. July 1, 2008; H.C.R. No. 25, 2008 R.S., eff. May 28, 2008; Acts 2009, No. 508, §2, eff. Jan. 1, 2011.



RS 34:852.13 - Hull identification number requirement; prohibitions

§852.13. Hull identification number requirement; prohibitions

A. Each vessel shall have a hull identification number assigned and affixed. The department shall assign a hull identification number to an undocumented vessel not having a hull identification number at the time of numbering or application for a certificate of title after transfer of ownership or change of state of principal operation. Such vessels not assigned a hull identification number pursuant to Subsection B of this Section shall be assigned such number using the procedure set forth in R.S. 34:851.20(M)(1) and (2). Hull identification numbers issued by the department shall be for identification purposes only and shall not guarantee the seaworthiness or certify compliance with safety standards as required by the United States Coast Guard.

B. The department shall promulgate rules and regulations providing for the assigning of hull identification numbers to undocumented vessels manufactured in this state that do not qualify for the assignment of such number by the United States Coast Guard. Such rules and regulations shall, at a minimum, provide for the following:

(1) Eligibility requirements for manufacturers that shall include a minimum number of vessels manufactured per year and the posting of a bond, letter of credit, or other security to provide funds in the event of abandonment, default, violation, or other inability of the manufacturer to meet the requirements of the department.

(2) Reporting requirements and record keeping by the manufacturer.

(3) Inspections of records, the manufacturer's facility, and vessels.

(4) A fee of up to twenty-five dollars per hull number assigned may be charged by the department.

C. A person shall not destroy, remove, alter, cover, or deface the manufacturer's hull identification number or the plate bearing it, or any hull identification number the department assigns to any vessel, without authorization from the department and the United States Coast Guard.

Acts 2007, No. 319, §2, eff. July 1, 2008; H.C.R. No. 25, 2008 R.S., eff. May 28, 2008; Acts 2010, No. 628, §1.



RS 34:852.14 - Transfer or repossession of vessel by operation of law or court order

§852.14. Transfer or repossession of vessel or outboard motor by operation of law or court order

A. In the event of a transfer by operation of law or order of a court of the title or interest of an owner in a vessel or outboard motor titled under the provisions of this Part, the transferee or the transferee's legal representative shall make application to the department for a certificate of title within sixty days of the transfer. The application shall be accompanied by the title previously issued, if available, or an original or authentic copy of the legal transfer document, together with such instruments or documents of authority, or copies thereof, satisfactory to the department as proof of ownership, and the required fee.

B. For purposes of this Part, transfer by operation of law or order of a court shall include transfers to anyone as legatee or distributee or as surviving joint owner or by an order in bankruptcy or insolvency, execution sale, repossession upon default in the performance of the terms of a lease or executory sales contract, or transfers pursuant to any written agreement ratified or incorporated in a decree or order of a court of record, or otherwise than by the voluntary act of the person whose title or interest is so transferred.

C. The provisions of this Section shall not apply to vessel or outboard motor dealers and supervised financial organizations or licensed lenders as defined in R.S. 9:3516, when they acquire or dispose of such vessels or outboard motors in connection with enforcement of any security interest held therein.

Acts 2007, No. 319, §2, eff. July 1, 2008; H.C.R. No. 25, 2008 R.S., eff. May 28, 2008; Acts 2009, No. 508, §2, eff. Jan. 1, 2011.



RS 34:852.15 - Transfer of title; absence of executor or administrator of estate

§852.15. Transfer of title; absence of executor or administrator of estate

If the titled owner is deceased and no one has qualified as administrator or executor of the owner's estate, a transfer may be made by a legatee or distributee. The legatee or distributee shall present to the department the original certificate of title, a copy of the decedent's death certificate, and a statement to the effect that there has not been or is not expected to be anyone who qualifies as executor or administrator. The statement shall contain the name, residence at the time of death, and date of death of the decedent, and the name of any other person having an interest in the vessel or outboard motor for which the title is to be transferred. If these persons are of legal age, they shall indicate in writing their consent to the transfer of the title.

Acts 2007, No. 319, §2, eff. July 1, 2008; H.C.R. No. 25, 2008 R.S., eff. May 28, 2008; Acts 2009, No. 508, §2, eff. Jan. 1, 2011.



RS 34:852.16 - Security interest in vessels; certificate of title to show interest; notice; exemptions

§852.16. Security interest in vessels or outboard motors; certificate of title to show interest; notice; exemptions

A. The department, upon receiving an application or financing statement for a certificate of title to a vessel or outboard motor or financing statement showing a security interest in the vessel or outboard motor, shall show upon the face of the certificate of title all security interests in the order of their priority as shown on the application or the order in which the applications or financing statements are received by the department provided such receipt subsequently is validated by the department. The application or financing statement shall contain the name and address of the owner, a description of the vessel or outboard motor as required in R.S. 34:852.7, and the name and address, including zip code, of the secured party. A security interest covering a titled vessel or outboard motor subject to this Part shall be perfected as of the time the application or financing statement is received by the Department of Wildlife and Fisheries, so long as such receipt subsequently is validated by the secretary of the Department of Wildlife and Fisheries. The secretary shall, upon the request of any person, issue a certification whenever the financing statement is delivered to his office. Such certification receipt may include one or more security agreement applications. Security interests affecting titled vessels or outboard motors, perfected by filing with the Department of Wildlife and Fisheries, shall be created by and shall take rank and priority in accordance with Chapter 9 of the Uniform Commercial Code, R.S. 10:9-101 et seq. Such an application or financing statement is filed for such purposes when received provided such receipt subsequently is validated by the department.

B. Security interests created after the original issue of title to the owner must be shown on the certificate of title. The owner shall surrender the original certificate of title to the department and file an application on or financing statement on a form furnished by the department containing the name and address of the secured party. The department shall then issue a new certificate of title showing the name and address of the secured party. The newly issued certificate of title shall be sent to the first secured party who shall retain the title until the security interest is satisfied in full.

C. For the purpose of recording subsequent security interests, the department shall require any secured party to deliver the certificate of title to the department. Upon receipt of the certificate of title and completion of the forms furnished by the department, the department shall then issue a new certificate of title showing the security interests in the order of their priority according to the date of the filing of the application. The newly issued certificate of title shall be sent to the first secured party recorded on the certificate of title.

D. The certificate of title when issued by the department showing a security interest shall be adequate notice to the state, creditors, and purchasers that a security interest in the vessel or outboard motor exists. The recording or filing of such security interest in the local jurisdiction where the purchaser or debtor resides shall not be required.

E. If application for the recordation of a security interest to be placed upon a vessel or outboard motor is filed in the principal office of the department, it shall be valid to all persons as if the recordation had been done on the day the security interest was acquired provided such receipt subsequently is validated by the department.

F. Except in the case of security interest in vessels or outboard motors which are in inventory held for sale or lease, the security interest shown on the certificates of title issued by the department pursuant to applications for certificates shall have priority over any other liens or security interest against the vessel or outboard motor however created and recorded, except for liens designated under Subsection I of this Section.

G. The certificate of title of the vessel or outboard motor shall be delivered to the person holding the security interest having first priority upon the vessel or outboard motor. The title shall be retained by that lienholder until the entire amount of the security interest is fully paid by the owner of the vessel or outboard motor. The certificate of title shall then be delivered to the secured party next in order of priority and so on, or, if none, then to the owner of the vessel or outboard motor.

H. Upon the satisfaction of a security interest in a vessel or outboard motor, the secured party shall attach to the certificate of title a release of security interest in whatever form as may be prescribed by or acceptable to the department. Within thirty days, the secured party shall mail or deliver the certificate of title to the vessel or outboard motor owner together with the security release. Upon request of the owner and upon receipt of the security release and the certificate of title, the department shall correct its records and issue a new certificate of title to the owner.

I. This Section does not apply to any of the following:

(1) A lien given by statute to a supplier of services or materials for the vessel or outboard motor.

(2) A lien given by statute to the United States, a state, or a political subdivision thereof.

(3) Any lien arising out of an attachment of a vessel or outboard motor.

Acts 2007, No. 319, §2, eff. July 1, 2008; H.C.R. No. 25, 2008 R.S., eff. May 28, 2008; Acts 2009, No. 508, §2, eff. Jan. 1, 2011.



RS 34:852.17 - Certificate of origin; evidence of ownership; rebuttal

§852.17. Certificate of origin; evidence of ownership; rebuttal

Issuance of a certificate of origin under provision of the law shall be prima facie evidence of ownership of a vessel or outboard motor and entitlement of the owner to a certificate of title, but such certificate of origin and certificate of title shall be subject to rebuttal.

Acts 2007, No. 319, §2, eff. July 1, 2008; H.C.R. No. 25, 2008 R.S., eff. May 28, 2008; Acts 2009, No. 508, §2, eff. Jan. 1, 2011.



RS 34:852.18 - Forms; investigations

§852.18. Forms; investigations

A. The department shall prescribe and provide suitable forms of applications, financing statements, certificates of title, and all other notices and forms necessary to carry out this Part.

B. The department may make necessary investigations to procure information required to carry out this Part.

Acts 2007, No. 319, §2, eff. July 1, 2008; H.C.R. No. 25, 2008 R.S., eff. May 28, 2008.



RS 34:852.19 - Adoption of rules and regulations

§852.19. Adoption of rules and regulations

The department shall adopt the necessary rules and regulations to implement the provisions of this Part.

Acts 2007, No. 319, §2, eff. July 1, 2008; H.C.R. No. 25, 2008 R.S., eff. May 28, 2008.



RS 34:852.20 - Electronic media system for lien recordation and title information

§852.20. Electronic media system for lien recordation and title information

The department is hereby authorized to develop and implement a computer system which will permit the voluntary electronic recording of information concerning the perfection and release of vessel or outboard motor security interests without submitting or receiving paper title documents. The department may allow the submission of vessel or outboard motor title information for new, transferred, and corrected certificates of title, including the perfection and release of security interests, through electronic media in a cost-effective manner in lieu of the submission and maintenance of paper documents otherwise required by this Part.

Acts 2007, No. 319, §2, eff. July 1, 2008; H.C.R. No. 25, 2008 R.S., eff. May 28, 2008; Acts 2009, No. 508, §2, eff. Jan. 1, 2011.



RS 34:852.21 - Fees

§852.21. Fees

A. The department shall charge the following fees:

(1) Certificate of title-eighteen dollars.

(2) Duplicate certificate of title-fifteen dollars.

(3) Notation of a security interest, whether a chattel mortgage, other security agreement, or other financing statement evidencing a security interest is recorded, on a vessel certificate of title-five dollars.

(4) Cancellation of a notation of a security interest-five dollars.

(5) The fees authorized under R.S. 10:9-525 et seq.

B. In addition, the department shall collect a handling fee of eight dollars for each certificate of title issued.

Acts 2007, No. 319, §2, eff. July 1, 2008; H.C.R. No. 25, 2008 R.S., eff. May 28, 2008.



RS 34:852.22 - Violations; penalties

§852.22. Violations; penalties

Any person found in violation of this Part shall be fined not less than five hundred dollars but no more than one thousand dollars, imprisoned for not more than thirty days, or both, for each violation.

Acts 2007, No. 319, §2, eff. July 1, 2008; H.C.R. No. 25, 2008 R.S., eff. May 28, 2008.



RS 34:852.23 - Titling abandoned and salvaged vessels and outboard motors

§852.23. Titling abandoned and salvaged vessels and outboard motors

The department is authorized to adopt rules and regulations pursuant to the Administrative Procedure Act to establish guidelines and procedures for the registration and titling of vessels or outboard motors which are abandoned, salvaged, towed and stored abandoned vessels, court ordered transferred, and vessels or outboard motors which lack prior documentation of ownership.

Acts 2009, No. 508, §2, eff. July 1, 2009.



RS 34:855.1 - Short title

PART V. PERSONAL WATERCRAFT SAFETY ACT

§855.1. Short title

This Part may be cited as the "Personal Watercraft Safety Act".

Acts 1991, No. 97, §1.



RS 34:855.2 - Definitions

§855.2. Definitions

As used in this Part, "personal watercraft" means a vessel which uses an inboard motor powering a water jet pump as its primary source of motive power and which is designed to be operated by a person sitting, standing, or kneeling on the vessel, rather than the conventional manner of sitting or standing inside the vessel.

Acts 1991, No. 97, §1.



RS 34:855.3 - Regulation of personal watercraft

§855.3. Regulation of personal watercraft

A. A person shall not operate a personal watercraft unless each person aboard is wearing a type I, type II, type III, or type V personal flotation device approved by the United States Coast Guard.

B. A person operating a personal watercraft equipped by the manufacturer with a lanyard type engine cutoff switch shall attach such lanyard to his person, clothing, or personal flotation device as appropriate for the specific vessel.

C. A person shall not operate a personal watercraft at any time between sunset and sunrise.

D. A personal watercraft shall at all times be operated in a reasonable and prudent manner as defined in R.S. 34:851.5.

E. No person under the age of sixteen may operate a personal watercraft on the waters of this state.

F. It shall be unlawful for the owner of any personal watercraft or any person having charge over or control of a personal watercraft to authorize or knowingly permit the same to be operated by a person under the age provided for in Subsection E of this Section.

G. A violation of any provision of this Section shall be a class one violation subject to penalties and enforcement procedures as set forth in Title 56 of the Louisiana Revised Statutes of 1950.

Acts 1991, No. 97, §1; Acts 1999, No. 12, §1; Acts 2004, No. 709, §1; Acts 2009, No. 27, §1.



RS 34:855.4 - Regulation of liveries

§855.4. Regulation of liveries

A. A livery shall not lease, hire, or rent a personal watercraft to or for operation by any person who is under sixteen years of age.

B. Any person violating this Section shall be fined according to R.S. 56:31.

Acts 1991, No. 97, §1; Acts 2009, No. 27, §1.



RS 34:855.5 - Exemptions

§855.5. Exemptions

The provisions of R.S. 34:855.3 shall not apply to a performer engaged in a professional exhibition or a person preparing to participate or participating in an officially sanctioned regatta, race, marine parade, tournament, or exhibition.

Acts 1991, No. 97, §1.



RS 34:861 - SEAMEN

CHAPTER 5. SEAMEN

§861. Debts recoverable from seamen

No keeper of a public or lodging house for seamen shall, at any time, recover from a seaman any debt exceeding one dollar, and no other person shall recover from any seaman a debt exceeding one dollar, after he has signed articles to proceed to sea, until the voyage for which he shipped is ended.



RS 34:862 - Detaining effects of seamen for debt

§862. Detaining effects of seamen for debt

No keeper of a public or lodging house for seamen shall withhold or detain any chest, bed or bedding, clothes, or tools, or other effects of any seaman, for any debt alleged to be due by the seaman. Any magistrate may, by warrant, cause the detained property to be seized and delivered to the seaman.



RS 34:863 - Crews of foreign vessels working beyond ship's tackle; prohibition; penalty

§863. Crews of foreign vessels working beyond ship's tackle; prohibition; penalty

No sailor or portion of the crew of any foreign sea-going vessel shall engage in working on the wharves or levee of the city of New Orleans beyond the end of the vessel's tackle.

Any officer, sailor or member of the crew of a foreign sea-going vessel, violating the provisions of this Section, shall be imprisoned not more than ten days.

The provisions of this Section do not apply to the officers, sailors or others of the crew of foreign vessels hailing from countries having any treaty or treaties with the United States to the contrary, nor to any contract or contracts of which the United States courts have jurisdiction.



RS 34:864 - Certificate of discharge; master's duty to give

§864. Certificate of discharge; master's duty to give

The master of every vessel arriving at any port shall give to every person shipped on board such vessel, who is entitled to his discharge, or who is discharged there, a certificate in the following form:

"A.B., one of the crew of the ship or vessel called the ________ of __________ on her voyage from ________ to ________ is hereby discharged.

Dated _____ of _______ in the year of ______

(Signed,)

C.D., Commanding said vessel."



RS 34:865 - Shipping seamen without discharges; penalty

§865. Shipping seamen without discharges; penalty

No master of a vessel, nor any person for him, shall ship any seaman who does not produce a discharge, unless previously thereto he gives twelve hours' notice that such seaman has applied to be shipped without a discharge to all the masters of vessels then in port, who have, within two months next before, advertised any deserter from their vessels. Until the expiration of such time, the master of any vessel to whom such seaman may apply to be shipped, may detain him on board his vessel, to the end that he may be reclaimed if he is a deserter; but if such seaman is not reclaimed, it shall then be lawful to engage him without producing any such certificate. If any master of a vessel ships any seaman contrary to the provisions of this section, he shall forfeit fifty dollars, to be recovered by any person who will sue for the same.



RS 34:866 - Proceedings when discharge refused

§866. Proceedings when discharge refused

The justice of the peace of the port where a vessel has arrived, on the verbal complaint of any person that he is entitled to receive his discharge, and that the same is denied by the master of the vessel to which he belonged, shall issue a citation, directed to the master, commanding him to appear before him, to show cause why such certificate should not be granted; the justice shall examine, in a summary way, into the circumstances of the case, and if he finds that the seaman is entitled to his discharge, he shall give judgment to that effect; and if the discharge has been previously demanded and refused, he shall add to the judgment an order that the defendant pay to the complainant ten dollars for his damages, and pay the costs of the proceedings; a copy of so much of the judgment as orders the discharge, shall be given to the complainant, which shall have all the effects of a legal discharge.



RS 34:867 - Advertisement of deserters

§867. Advertisement of deserters

If any seaman deserts from any vessel in any of the ports of this state, or in the voyage from the sea up to either of them, the master of the vessel shall, within twelve hours after his arrival, if such desertion has taken place before his arrival, or within twelve hours after the desertion, if it happens in the port, make out an advertisement containing the name of the seaman and of the vessel to which he belonged, together with a description of the person of the deserter; this advertisement shall be signed by the master, and, within the time aforesaid, put up in the office, of the mayor of the city of New Orleans.

In all seaports, other than the city of New Orleans, the advertisements shall be made at the courthouse of the parish in which the port may be situated.



RS 34:868 - Innkeepers harboring or concealing deserters; penalty

§868. Innkeepers harboring or concealing deserters; penalty

If the keeper of any tavern, lodging or boarding house, knowingly receives, harbors, lodges, or conceals any deserter from any merchant vessel, he shall, on conviction, pay a fine of one hundred dollars, or be imprisoned not exceeding thirty days.



RS 34:869 - Causing desertion or interfering with authority of master; penalty

§869. Causing desertion or interfering with authority of master; penalty

Any master of a vessel; any keeper of a boarding house for seamen, or any servant, agent or other person in his employ; and any broker, shipping master or other person engaged in procuring seamen for vessels, who goes on board a vessel without the consent of the master or other person in charge thereof, and refuses to leave when ordered to do so, or who goes on board such vessel to cause any officer or member of the crew to desert, or to leave the vessel without the consent of the master or other officer in charge thereof, or who goes on board such vessel to interfere with the execution of any command or authority of the master or other officer in charge of the vessel, shall be fined not less than one hundred dollars, nor more than five hundred dollars, or imprisoned not less than one month, nor more than twelve months, or both.



RS 34:870 - Place of arrest or trial

§870. Place of arrest or trial

Any person or persons accused of any of the offenses provided for in R.S. 34:869, may be arrested and tried in any parish in which the vessel on which such offense was committed, may moor.



RS 34:871 - Arrest by master or person in charge

§871. Arrest by master or person in charge

Any master or person in charge of any vessel upon which the offenses enumerated in R.S. 34:869 are committed, may arrest any person so offending and deliver him to the proper authorities for trial.



RS 34:872 - Evidence; burden of proof

§872. Evidence; burden of proof

On the trial of any person, for having gone on board any vessel without permission from the proper officer, it shall be incumbent upon him to prove that he had received the permission required; in default of his proving this, he shall be considered as having entered without permission, and be found guilty accordingly.



RS 34:873 - Taking testimony of master, officer or transient person

§873. Taking testimony of master, officer or transient person

When the testimony of any master or officer of any vessel, or of any transient person is required by a magistrate before whom a prosecution has been commenced under the provisions of R.S. 34:869, which testimony is necessary for and is to be used on the trial of the case before the district court, the magistrate may, after giving five days' notice to the party accused, summon the witness to appear before the judge of the district court in which a prosecution may have been commenced, to give evidence in the same manner as if examined in open court; the accused at the time of this examination shall be assigned counsel by the judge, if he have none, and shall have the right to cross examine the witness; the evidence given shall be reduced to writing, and shall be signed by the witness, certified to, and sealed up by the judge before whom it is taken, and shall be used on the trial of the case before the district court, provided that the magistrate before whom the prosecution was commenced makes oath that the witness is not, at the time of the trial, within the jurisdiction of the court.



RS 34:874 - Harboring or secreting seamen; penalty

§874. Harboring or secreting seamen; penalty

Any person either on shipboard or on shore, other than those enumerated in R.S. 34:868 and 34:869, who harbors or secretes a seaman who has signed shipping articles to proceed on a voyage, or who inveigles or procures such seaman to desert or disregard the articles which he has signed, shall be fined not more than three hundred dollars and imprisoned for not more than three months at the discretion of the court.



RS 34:875 - Search warrant for secreted seamen

§875. Search warrant for secreted seamen

Any magistrate may, on complaint on oath being made by the master of a vessel, or some person in his behalf, that a seaman or boy apprentice has deserted from his vessel, and that he is harbored, secreted or detained, issue a warrant under his hand and seal to cause search to be made in any place wherein said seaman or boy apprentice may be harbored or secreted, and shall cause such seaman or apprentice, when found, to be delivered to the master of the vessel to which he belongs.



RS 34:876 - Shipping articles as evidence

§876. Shipping articles as evidence

On the trial of any person under R.S. 34:874 and R.S. 34:875, a copy of the articles of any vessel authenticated by the affidavit of the captain, sworn to before any magistrate, shall be admissible in evidence to prove that any seaman whose name appears subscribed thereto, has actually signed said articles.



RS 34:877 - Abandonment of ship or refusal to perform duty; forfeiture and damages

§877. Abandonment of ship or refusal to perform duty; forfeiture and damages

Any person who ships upon a vessel to do service thereon either by the month or voyage, in the capacity of officer, engineer, pilot, clerk, mate, carpenter, cook, steward, cabin boy, watchman, fireman, deck hand, or laborer, and abandons the boat before having fulfilled his engagements, or refuses to do his duty in the capacity for which he shipped, shall, besides forfeiting all claims to the wages due for the service, be liable to the owners of the vessel for any damages which they may sustain by the abandonment or refusal to do duty.



RS 34:941 - PILOTS

CHAPTER 6. PILOTS

PART I. PORT OF NEW ORLEANS

SUBPART A. BAR PILOTS

§941. Definitions

As used in this Subpart, the following terms shall have the meaning ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Board of examiners" or "board" means the Board of Examiners of Bar Pilots for the Port of New Orleans, established in R.S. 34:942.

(2) "Bar pilot" or "pilot" means a Bar Pilot for the Port of New Orleans, as designated in R.S. 34:943.

(3) "Services" of a bar pilot shall mean any advice or assistance with respect to pilotage by the commissioned bar pilot or by his authorized representative, including but not limited to advice concerning weather, channel conditions, and other navigational conditions.

Acts 1983, No. 331, §1.



RS 34:942 - Board of examiners; appointment, terms and compensation of members

§942. Board of examiners; appointment, terms and compensation of members

The governor shall appoint three examiners to constitute the Board of Examiners of Bar Pilots for the Port of New Orleans, all of whom shall be bar pilots and shall have served as such for a minimum of five years preceding their appointment at the entrances of the Mississippi River into the Gulf of Mexico or the entrance of any other waterway connecting the City of New Orleans with the Gulf of Mexico or other outside waters; the examiners shall hold office for four years or until their successors are appointed and qualified, and shall perform their duties without compensation.



RS 34:943 - Associated branch pilots; number

§943. Associated branch pilots; number

The pilots whose duty it shall be to pilot sea-going vessels into and out of the entrance of the Mississippi River and into and out of the entrances of all other waterways connecting the Port of New Orleans with outside waters of the Gulf of Mexico, including the entrance of the New Orleans Tidewater Channel at the western shore of the Chandeleur Sound off Point Chicot, shall be known as Associated Branch Pilots of the Port of New Orleans. There shall not be less than twenty-five of such pilots and they shall be appointed and commissioned by the governor from time to time as the need arises and in accordance with the procedure prescribed in R.S. 34:945.

Amended by Acts 1956, No. 406, §1.



RS 34:944 - Confirmation of branch pilots as bar pilots

§944. Confirmation of branch pilots as bar pilots

All pilots qualified under laws existing prior to July 28, 1948 as branch or bar pilots, and who were then members of the Associated Branch Pilots of New Orleans and engaged in piloting vessels in and out of the entrances of the Mississippi River between Pilot Town and the Gulf of Mexico are hereby designated and confirmed as bar pilots for the port of New Orleans without further qualification or commission.



RS 34:945 - Additional pilots; examination; procedure for appointment

§945. Additional pilots; examination; procedure for appointment

A. Whenever there exists a necessity for more bar pilots the board of examiners shall hold examinations for all applicants who have registered with them for these posts under rules, regulations, and requirements adopted in accordance with the Administrative Procedure Act. Applicants having satisfactorily passed these examinations shall be recommended by the board to the governor for appointment. Notices of the filing of such recommendation giving the names and addresses of persons recommended, shall be given by the board to the president of the Board of Commissioners of the Port of New Orleans and the president of the Board of Trade of New Orleans. If they have objection to any appointment they shall, within five days from receipt of this notice, file with the governor a written protest against the appointment, setting forth their objections, which protest shall be considered and passed upon by the governor; the governor shall thereupon appoint or decline to appoint the applicant.

B. The chairman of the board of examiners shall issue identification cards to all qualified bar pilots, attesting to the fact that they are commissioned and qualified.

C. The board of examiners shall also:

(1) Promulgate rules and regulations in accordance with the Administrative Procedure Act establishing minimum standards of conduct for bar pilots including neglect of duty, drunkenness, carelessness, habitual intemperance, substance abuse incompetency, unreasonable absence from duty, and general bad conduct, and make other rules and regulations for the proper and safe pilotage upon the waters covered by this Subpart and for the efficient administration of this Subpart.

(2) Conduct hearings pursuant to the Administrative Procedure Act, including the right to subpoena documents and witnesses pursuant to R.S. 49:956, and to investigate the violation of any provisions of this Subpart or rules or regulations adopted by the board of examiners, and to report all findings and conclusions to the governor should the board request action by the governor.

(3) Have the authority to impose a fine of not more than five hundred dollars upon any bar pilot, to reprimand or remove from a vessel any bar pilot, or to recommend to the governor that the commission of any bar pilot be suspended or revoked, if after a hearing conducted in accordance with the Administrative Procedure Act, a bar pilot is found in violation of a provision of this Subpart or of any rule or regulation adopted by the board of examiners. In any event, the board of examiners shall have the authority to suspend a bar pilot's commission in accordance with R.S. 49:961(C).

(4) Provide all bar pilots and bar pilot candidates with copies of its rules and regulations.

Amended by Acts 1988, No. 418, §1, eff. July 10, 1988.



RS 34:946 - Members of board of examiners failing to perform duties; removal from office

§946. Members of board of examiners failing to perform duties; removal from office

Members of the board of examiners failing or refusing to perform their duties as such, may, upon written statement signed by a majority of the commissioned bar pilots stating their cause of complaint, be removed from office by the governor and the vacancy or vacancies filled by the governor as an original appointment.



RS 34:947 - Misconduct of pilots, board of examiners' duty to report

§947. Misconduct of pilots, board of examiners' duty to report

The board of examiners shall report to the governor any neglect of duty, drunkenness, carelessness, habitual intemperance, incompetency, unreasonable absence from duty, or general bad conduct on the part of any bar pilot showing that the pilot should be removed or suspended. Upon receipt of this report the governor may revoke or suspend the commission of the pilot, reprimand him, or take any other action that he may deem proper.



RS 34:948 - Qualifications of pilots; bond

§948. Qualifications of pilots; bond

No person shall be appointed a bar pilot unless: (1) he is a qualified elector of the State of Louisiana; (2) has served at least twelve months next preceding the date of his application in a pilot boat at the mouth of the Mississippi River or other entrances into the Gulf of Mexico or other outside waters from the port of New Orleans; (3) has successfully passed the examination given by the board of examiners, and has been commissioned by the governor; and (4) has furnished a bond in favor of the governor in the amount of two thousand dollars conditioned on the faithful performance of the duties imposed upon them by this Sub-part. This bond shall be approved by the Board of Commissioners of the Port of New Orleans.



RS 34:949 - Blank

§949. Blank



RS 34:950 - Repealed by Acts 2011, No. 111, §2.

§950. Repealed by Acts 2011, No. 111, §2.



RS 34:951 - Repealed by Acts 2011, No. 111, §2.

§951. Repealed by Acts 2011, No. 111, §2.



RS 34:952 - Repealed by Acts 2011, No. 111, §2.

§952. Repealed by Acts 2011, No. 111, §2.



RS 34:953 - Ships required to take pilots

§953. Ships required to take pilots

All ships and vessels inward or outward bound throughout the entrances of the Mississippi River or other inland waterway connecting the port of New Orleans with the Gulf of Mexico, or other outside waters, except those of one hundred tons or less lawfully engaged in the coasting trade of the United States, shall take a bar pilot when one is offered; and any ship or vessel refusing or failing to take a pilot shall be liable to the pilot thus offering for pilotage.



RS 34:954 - Repealed by Acts 2011, No. 111, §2.

§954. Repealed by Acts 2011, No. 111, §2.



RS 34:955 - Pilots' duty to remain on board ship until crossing bar; additional fees for late sailing

§955. Pilots' duty to remain on board ship until crossing bar; additional fees for late sailing

When boarding an outward bound ship or vessel at the boarding stations bar pilots shall remain on board the ship until she crosses the bar, unless permission is given by the master for the pilot to absent himself from the ship or vessel. If the sailing of the ship is delayed for more than two hours by the master or owner after the pilot has boarded the ship and the pilot has not been given permission to leave, then in addition to the regular charges provided in this Sub-part, the pilot shall be paid for detention at the rate of five dollars for the first two hours and two dollars per hour or fraction thereof thereafter, until the ship or vessel sails.



RS 34:956 - Carrying pilot out to sea; liability of master or owner of vessel

§956. Carrying pilot out to sea; liability of master or owner of vessel

If through the fault of the master or owner, any outward bound vessel carries off any pilot to sea when a boat is attending to receive him, the master or owner shall, in addition to the pilotage charges fixed herein, pay the pilot the same monthly wages during the passage of such vessel as the master is receiving, and his transportation and expenses to return home.



RS 34:957 - Extra services to vessels in distress

§957. Extra services to vessels in distress

The master or owner of any ship or vessel appearing in distress, and in want of a pilot on the coast shall pay to any bar pilot who has exerted himself for the preservation of the ship or vessel, such sum for extra services as the owner or master and pilot can agree upon, provided the pilot boards said ship or vessel or assists the same from some other boat or vessel. In case no agreement can be made the Board of Commissioners for the Port of New Orleans shall determine what is a reasonable reward, which the bar pilot shall be entitled to collect.



RS 34:958 - Refusal of pilot to act when called; penalty

§958. Refusal of pilot to act when called; penalty

Any bar pilot who, when practicable, refuses or neglects to go on board of any ship or vessel when called by signal or otherwise; shall be suspended from his duties as a pilot for the term of one year, and shall, moreover, be liable to be fined in the sum of three hundred dollars, and in default of payment thereof, shall be imprisoned for the term of three months.



RS 34:959 - Acting as pilot without license; penalty

§959. Acting as pilot without license; penalty

No person who is not commissioned a bar pilot shall board any ship or vessel required to take a bar pilot, for the purpose of piloting, or to pilot or attempt to pilot the same; and no person or pilot shall board any such ship or vessel for the purpose of piloting, except from the pilot boats on the bar pilot stations. Whoever violates the provisions of this Section shall be fined not less than one thousand five hundred dollars nor more than five thousand dollars, or may be imprisoned for not more than six months, or both.

Acts 1983, No. 331, §1.



RS 34:960 - Pilot's duty to exhibit license

§960. Pilot's duty to exhibit license

Whoever offers to pilot a ship or other vessel shall, if required, exhibit to the commander thereof his identification card as a bar pilot, attested to by the chairman of the board of examiners; and if he refuses or neglects to do so, he shall not be entitled to any remuneration for any services he may render as pilot.



RS 34:961 - Employing pilot without license; liability of vessel, master or owner

§961. Employing pilot without license; liability of vessel, master or owner

When a vessel, inward or outward bound to or from the port of New Orleans employs as a pilot a person who is not a state commissioned bar pilot, when a bar pilot offers his services, the vessel, her captain and owners, shall be liable for a civil penalty of and shall forfeit to the state of Louisiana the sum of fifteen thousand dollars, with privilege on the vessel, to be recovered before any court of competent jurisdiction. An action for forfeiture under this Section may be brought by the attorney general of Louisiana or by the Associated Branch Pilots of the Port of New Orleans. If the Associated Branch Pilots of the Port of New Orleans obtains a judgment hereunder, the court shall include in its judgment a reasonable attorney's fee.

Acts 1983, No. 331, §1.



RS 34:961.1 - Employing pilot without a state commission; penalties

§961.1. Employing pilot without a state commission; penalties

A. No master, owner, or agent of a vessel required under R.S. 34:953 to take a state commissioned bar pilot shall, when a state commissioned bar pilot offers his services, employ as a pilot a person who is not a state commissioned bar pilot.

B. Whoever violates this Section shall be fined not less than one thousand five hundred dollars nor more than five thousand dollars, or imprisoned for not more than six months, or both.

Added by Acts 1983, No. 331, §1.



RS 34:961.2 - Offering of services

§961.2. Offering of services

As used in this Subpart, reference to the offering of a bar pilot or the offering of services by a bar pilot shall mean any offering of any advice or assistance with respect to pilotage by the commissioned bar pilot or by his authorized representative, including but not limited to advice concerning weather, channel conditions, and other navigational conditions.

Added by Acts 1983, No. 331, §1.



RS 34:962 - Repealed by Acts 2004, No. 902, §2, eff. Jan. 1, 2005.

§962. Repealed by Acts 2004, No. 902, §2, eff. Jan. 1, 2005.



RS 34:963 - Pilot associations

§963. Pilot associations

Bar pilots may, for the furtherance of their interest, form themselves into a voluntary private association, partnership, corporation, or limited liability company.

Acts 2011, No. 111, §1.



RS 34:964 - Privilege of pilots on vessels

§964. Privilege of pilots on vessels

Bar pilots have a lien and privilege on the ships or vessels for nonpayment of pilotage and other charges provided by this Sub-part which may be enforced, together with reasonable attorney's fees, before any court of competent jurisdiction within one year.



RS 34:965 - Repealed by Acts 2011, No. 111, §2.

§965. Repealed by Acts 2011, No. 111, §2.



RS 34:966 - Repealed by Acts 2004, No. 902, §2, eff. Jan. 1, 2005.

§966. Repealed by Acts 2004, No. 902, §2, eff. Jan. 1, 2005.



RS 34:991 - Board of River Port Pilot Commissioners; duties, appointment, qualification, and removal of members

SUBPART B. RIVER PORT PILOTS

§991. Board of River Port Pilot Commissioners; duties, appointment, qualification, and removal of members

A. There is hereby created the Board of River Port Pilot Commissioners for the Port of New Orleans. The board shall consist of three citizens appointed by the governor, with the consent of the Senate, who presently hold a commission as a river port pilot and such commission has been active for a period of not less than four years. The governor, in appointing the said commissioners, shall designate the president of the board. The commissioners shall serve at the pleasure of the governor. The said commissioners shall take an oath to faithfully perform their duties.

B. The Board of River Port Pilot Commissioners for the Port of Orleans shall:

(1) Formulate rules and regulations pursuant to the Administrative Procedure Act establishing qualifications of river port pilots and providing for the examination and approval of apprenticeship programs for the river port pilots, and to administer the evaluation and examination of river port pilots.

(2) Meet at least quarterly and at all such times as the president of the commission deems necessary.

(3) Formulate rules and regulations pursuant to the Administrative Procedure Act establishing minimum standards of conduct for river port pilots to include neglect of duty, drunkenness, carelessness, habitual intemperance, substance abuse, and incompetency, and make other rules and regulations for the proper and safe pilotage upon the waters covered by this Subpart and for the efficient administration of this Subpart.

(4) Conduct hearings pursuant to the Administrative Procedure Act, including the right to subpoena documents and witnesses pursuant to R.S. 49:956, and investigate the violation of any provisions of this Subpart or rules or regulations adopted by the commissioners, and to report all findings and conclusions to the governor, should the board request action by the governor.

(5) Have the authority to impose a fine of not more than five hundred dollars upon any river port pilot, to reprimand or remove from a vessel any river port pilot, or to recommend to the governor that the commission of any river port pilot be suspended or revoked if after a hearing conducted in accordance with the Administrative Procedure Act, a river port pilot is found in violation of any rule or regulation adopted by the Board of River Port Pilot Commissioners. In any event, the Board of River Port Pilot Commissioners shall have the authority also to suspend a river port pilot's commission in accordance with R.S. 49:961(C).

(6) Provide to all river port pilots and river port pilot candidates rules and regulations.

C. For purposes of this Subpart and the Administrative Procedure Act only, the term commission shall be used interchangeably with the term license and shall have the same meaning.

Acts 1952, No. 177, §1. Amended by Acts 1960, No. 137, §1; Acts 1986, No. 960, §1.



RS 34:991.1 - Repealed by Acts 2004, No. 902, §2, eff. Jan. 1, 2005.

§991.1. Repealed by Acts 2004, No. 902, §2, eff. Jan. 1, 2005.



RS 34:992 - River port pilots; duties; appointment

§992. River port pilots; duties; appointment

A. There shall be a body of pilots known as the "river port pilots" whose duty it shall be to provide pilotage services within the operating territory described in this Subpart.

B. River port pilots shall be duly appointed and commissioned by the governor and shall serve as provided by law or until revocation of the appointment or commission by the governor in accordance with this Subpart.

Acts 1952, No. 177, §2; Acts 1986, No. 960, §1.



RS 34:993 - Examinations for appointment; qualifications

§993. Examinations for appointment; qualifications

Whenever there exists a necessity for more pilots as determined by the river port pilots, the Board of River Port Pilot Commissioners shall hold examinations under such rules and regulations and such requirements as they shall have provided, with the governor's approval; however, no applicant shall be considered by the board unless he submits proper evidence of moral character and is a voter of this state, and shall have completed an approved apprenticeship program within the geographic area affected by this Subpart. The Board of River Port Pilot Commissioners shall issue a certificate to the governor that the applicant has satisfied the requirements of this Subpart. The governor may then, in his discretion, appoint said applicant to existing vacancies.

Acts 1952, No. 177, §3; Acts 1986, No. 960, §1.



RS 34:994 - Oath; bond

§994. Oath; bond

Each river port pilot shall take an oath of office and furnish bond to the extent of one thousand dollars.

Acts 1952, No. 177, §4; Acts 1986, No. 960, §1.



RS 34:995 - Association of river port pilots

§995. Association of river port pilots

The said river port pilots may form themselves into an association as to them may seem fit, not in conflict with law, or with the rules and regulations of the river port pilot commissioners, but nothing herein shall affect any association presently existing.

Acts 1952, No. 177, §5.



RS 34:996 - Operating territory

§996. Operating territory

A. The river port pilots shall have the exclusive right to pilot vessels on the Mississippi River between New Orleans, Louisiana and Pilottown, Louisiana and within the Port of New Orleans between Southport and Mereauxville; within the Industrial Canal, between the Mississippi River to and including Lake Pontchartrain; within the Intracoastal Canal, between the Industrial Canal and the turning basin at Michoud, inclusive; also for the Mississippi River Gulf Outlet between the Industrial Canal and Mile 28.3, the Gulf Intracoastal Waterway from the Louisiana-Mississippi state line to the Mississippi River Gulf Outlet, including Michoud Slip and Michoud Canal, Chef Pass, Algiers Cutoff, and the Harvey Canal; the Venice Jump within six and one-half miles of the Mississippi River; Bayou Sauvage; and Bayou Liberty.

B. However, nothing herein contained shall prevent an exchange of river port pilots at what is known as "Quarantine Anchorage" or "The Point" or "General Anchorage" between the river port pilots herein named and the pilots engaged in the piloting of vessels above Southport, nor shall anything herein provided prevent pilots engaging in piloting vessels above Southport from ending or beginning the pilotage from any wharf or "The Point" or "General Anchorage" in the Harbor of New Orleans.

Acts 1952, No. 177, §6; Acts 1986, No. 960, §1.



RS 34:997 - Pilotage fees; vessel subject to pilotage

§997. Pilotage fees; vessel subject to pilotage

A. The river port pilots shall be entitled to ask for and to receive a fee for their pilotage services.

B. The fees for pilotage services shall be established in accordance with R.S. 34:1121, et seq.

C. The river port pilots shall also be entitled to enter into agreements with the masters, owners, or their agents, of ships and vessels, not otherwise subject to compulsory pilotage as provided by these statutes, for special services, boats, equipment, transportation, and other necessary fees at such rates and for such sums as may be agreed between them, but not to exceed those rates established in accordance with R.S. 34:1121, et seq.

D. All vessels shall employ a river port pilot when navigating the operating territory described in this Subpart except those vessels exempted by the laws of the United States or vessels of one hundred gross tons or less.

E. In case of refusal to take such river port pilot, the master, owner, agent, or consignee of any vessel required to employ a river port pilot shall pay the established pilot fee as if a river port pilot had been employed.

Acts 1952, No. 177, §7. Amended by Acts 1958, No. 17, §1; Acts 1960, No. 137, §1; Acts 1963, No. 109, §1; Acts 1986, No. 960, §1.



RS 34:998 - Repealed by Acts 1986, No. 960, 2.

§998. Repealed by Acts 1986, No. 960, §2.



RS 34:999 - Repealed by Acts 1986, No. 960, 2.

§999. Repealed by Acts 1986, No. 960, §2.



RS 34:1000 - Privilege for charges and attorney's fees

§1000. Privilege for charges and attorney's fees

The river port pilots shall have a lien and privilege upon any vessel employing a river port pilot for the nonpayment of pilotage fees and charges and for all reasonable attorney fees incurred in connection with the recovery of pilotage fees and charges and enforcement of lien. The lien and privilege may be enforced in any court of competent jurisdiction.

Acts 1952, No. 177, §10; Acts 1986, No. 960, §1.



RS 34:1001 - Repealed by Acts 2004, No. 902, §2, eff. Jan. 1, 2005.

§1001. Repealed by Acts 2004, No. 902, §2, eff. Jan. 1, 2005.



RS 34:1002 - Violations and penalties

§1002. Violations and penalties

Anyone attempting to exercise the functions herein vested in the said river port pilots, who has not been commissioned by the governor, shall be fined not less than one thousand five hundred dollars, nor more than five thousand dollars, or imprisoned not less than thirty days, nor more than four months, or both, at the discretion of the court in whose jurisdiction the offense is committed.

Acts 1983, No. 331, §1.



RS 34:1002.1 - Employing pilot without a state commission; penalties

§1002.1. Employing pilot without a state commission; penalties

A. No master, owner, or agent of a vessel required under this Subpart to take a state commissioned river port pilot shall perform the duties of a river port pilot nor employ a person who is not a state commissioned river port pilot.

B. Whoever violates this Section shall be fined not less than one thousand five hundred dollars nor more than five thousand dollars, or imprisoned for not more than six months, or both.

Added by Acts 1983, No. 331, §1; Acts 1986, No. 960, §1.



RS 34:1003 - Repealed by Acts 1986, No. 960, 2.

§1003. Repealed by Acts 1986, No. 960, §2.



RS 34:1004 - Repealed by Acts 1986, No. 960, 2.

§1004. Repealed by Acts 1986, No. 960, §2.



RS 34:1005 - Privilege; communications between river port pilot and Board of River Port Pilot Commissioners

§1005. Privilege; communications between river port pilot and Board of River Port Pilot Commissioners

Unless required by a subpoena issued by a court of competent jurisdiction, all communications by and between the Board of River Port Pilot Commissioners and a river port pilot, including all testimony, statements, drawings, logs, or other information designated confidential by the Board of River Port Pilot Commissioners, obtained by, or provided to, the Board of River Port Pilot Commissioners in connection with or during the course of any investigation or hearing shall be privileged and such circumstances, testimony, statements, drawings, logs, or other information designated confidential shall not be required to be disclosed in any original proceedings save the appeal process in accordance with the Administrative Procedure Act and pursuant to reporting requirement to the governor.

Acts 1986, No. 960, §1.



RS 34:1006 - Blank

§1006. Blank



RS 34:1007 - Repealed by Acts 1968, No. 579, 8

§1007. Repealed by Acts 1968, No. 579, §8



RS 34:1008 - Repealed by Acts 1986, No. 960, 2.

§1008. Repealed by Acts 1986, No. 960, §2.



RS 34:1009 - Employing pilot without a commission; liability of vessel, master, and owner

§1009. Employing pilot without a commission; liability of vessel, master, and owner

A vessel which is required to use a river port pilot pursuant to this Subpart and fails to do so when a river port pilot offers his services, the vessel, its captain, and owners shall be liable for a civil penalty and shall forfeit to the state of Louisiana the sum of fifteen thousand dollars, with privilege on the vessel, to be recovered before any court of competent jurisdiction. An action for forfeiture under this Section may be brought by the attorney general of the state of Louisiana or by the Board of River Port Pilot Commissioners. If a judgment is obtained hereunder, the court shall include in its judgment an award for reasonable attorney fees and costs incurred in connection with the prosecution of such action.

Added by Acts 1983, No. 331, §1; Acts 1986, No. 960, §1.



RS 34:1041 - Definitions

PART II. NEW ORLEANS AND BATON ROUGE STEAMSHIP PILOTS

§1041. Definitions

As used in this Part, the following term have the meaning ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Board of examiners" means the Board of Examiners for New Orleans and Baton Rouge steamship pilots for the Mississippi River, established in R.S. 34:1042.

(2) "Pilot" means a New Orleans and Baton Rouge Steamship Pilot, as designated in R.S. 34:1043.

Amended by Acts 1988, No. 418, §1, eff. July 10, 1988; Acts 2015, No. 18, §1, eff. May 26, 2015.



RS 34:1042 - Board of steamship pilot examiners; members; appointment; oath of office; powers and duties

§1042. Board of steamship pilot examiners; members; appointment; oath of office; powers and duties

A. The governor shall appoint, by and with the advice and consent of the Senate, three citizens who shall form the Board of Examiners for New Orleans and Baton Rouge Steamship Pilots for the Mississippi River from the port of New Orleans to and including the port of Baton Rouge and intermediate ports. When an examiner vacancy occurs on the board, the board shall make a recommendation to the governor to fill the vacancy. The board shall recommend only those pilots who have served at least five years as an unrestricted Louisiana state commissioned New Orleans and Baton Rouge Steamship Pilot. The examiners shall continue in office until their successors are appointed and qualified. Appointments shall be exclusively made from the pilots commissioned by virtue of this Part. The governor, in appointing the examiners, shall designate the president of the board. The examiners shall be removable by the governor for cause, and shall qualify by taking an oath of office.

B. The board of examiners shall report immediately to the governor all cases of neglect of duty, habitual drunkenness, and gross violations of its rules. The governor shall, thereupon, refer the same for investigation to the board of examiners, the members of which shall sit as investigators and report their findings to the governor, recommending, if justified, a penalty. Whereupon, the governor may remove, suspend, or reprimand in his discretion.

Amended by Acts 1988, No. 418, §1, eff. July 10, 1988; Acts 2015, No. 18, §1, eff. May 26, 2015.



RS 34:1043 - Body of pilots; duty

§1043. Body of pilots; duty

A. There shall be a body of pilots to be known as "New Orleans and Baton Rouge Steamship Pilots" whose duty it shall be to pilot sea-going vessels from the port of New Orleans to 31° North Latitude and return including the port of Baton Rouge and intermediate ports. Such pilot's duty shall commence when the pilot reaches the bridge of the vessel to be piloted.

B. The New Orleans and Baton Rouge Steamship Pilots Association may enter into agreement as provided in R.S. 34:1123 for vessels transiting above the port of Baton Rouge.

Amended by Acts 1956, No. 146, §2; Acts 1986, No. 136, §1.



RS 34:1044 - Appointment of pilots

§1044. Appointment of pilots

Pilots provided for in R.S. 34:1043 shall be appointed by the governor from those pilots who have been recommended to the governor pursuant to the provisions outlined in the board of examiners' rules and regulations.

Acts 2015, No. 18, §1, eff. May 26, 2015.



RS 34:1045 - Examination of pilots; qualifications

§1045. Examination of pilots; qualifications

Whenever there exists a necessity for more pilots the board of examiners shall hold examinations, under such rules and regulations, and with such requirements as it may provide, with the governor's approval. No applicant shall be considered by the board unless he submits proper evidence of moral character, is a voter of this state, and complies with all requirements set forth in the board's Pilot Development Program as provided for in Subpart 3 of Part 70 of Title 46, comprised of LAC 46:LXX:6101 et seq. Upon the certification of the board to the governor that the applicant has complied with the provisions of this Part, the governor may, in his discretion, appoint the applicant or applicants to existing vacancies.

Amended by Acts 1988, No. 418, §1, eff. July 10, 1988; Acts 2015, No. 18, §1, eff. May 26, 2015.



RS 34:1046 - Oath of office and bond

§1046. Oath of office and bond

The pilots shall take an oath of office and furnish bond in favor of the governor conditioned upon the faithful performance of the duties imposed by this Part, to the extent of one thousand dollars, approved by the board of examiners.

Acts 2015, No. 18, §1, eff. May 26, 2015.



RS 34:1047 - Association of pilots

§1047. Association of pilots

The pilots may form themselves into an association or associations, as to them may seem fit, not in conflict with law or the rules and regulations of the board of examiners.

Amended by Acts 1988, No. 418, §1, eff. July 10, 1988.



RS 34:1048 - Pilotage fees; exceptions

§1048. Pilotage fees; exceptions

A. The pilots shall be entitled to ask for and receive a pilotage fee. The pilots' fees shall be established by the Pilotage Fee Commission as described in R.S. 34:1121 et seq.

B. Pilots' charges shall be paid by every vessel subject to pilotage navigating between the ports of New Orleans and Baton Rouge and intermediate ports. When pilot services are timely offered and refused, the vessel shall pay the charges nevertheless.

C. Vessels of one hundred tons or under, lawfully engaged in the coastwide trade of the United States, shall not be required to take a pilot; but the master of the vessel may demand pilot services.

Amended by Acts 1952, No. 312, §1; Acts 1956, No. 146, §1; Acts 1960, No. 67, §1; Acts 1967, No. 6, §1; Acts 2015, No. 18, §1, eff. May 26, 2015.



RS 34:1049 - Repealed by Acts 2004, No. 902, §2, eff. Jan. 1, 2005.

§1049. Repealed by Acts 2004, No. 902, §2, eff. Jan. 1, 2005.



RS 34:1050 - Solicitation of business or employment

§1050. Solicitation of business or employment

No pilot shall solicit from the master, officers, crew or passengers of any vessel piloted by him, business or employment of any kind or nature whatsoever, for himself or for any other person. If upon inquiry it appears that any pilot has violated the provisions of this Section, the governor shall revoke or suspend the commission of the pilot.



RS 34:1051 - Acting as a pilot without a commission; penalty

§1051. Acting as a pilot without a commission; penalty

A person who is not a commissioned New Orleans and Baton Rouge steamship pilot shall not board any ship or vessel required to pay charges for such a pilot, for the purpose of piloting, or to pilot or attempt to pilot the same. Whoever violates the provisions of this Section shall be fined not less than one thousand five hundred dollars nor more than five thousand dollars or may be imprisoned for not more than six months, or both.

Added by Acts 1983, No. 331, §1.



RS 34:1052 - Employing pilot without a commission; liability of vessel, master, and owner

§1052. Employing pilot without a commission; liability of vessel, master, and owner

When a vessel, subject to the pilot charges prescribed in R.S. 34:1048, employs as a pilot a person who is not a commissioned New Orleans and Baton Rouge steamship pilot, when such a pilot offers his services, the vessel, her captain and owners shall be liable for a civil penalty of and shall forfeit to the state of Louisiana the sum of fifteen thousand dollars, with privilege on the vessel, to be recovered before any court of competent jurisdiction. An action for forfeiture under this Section may be brought by the attorney general of the state of Louisiana or by the New Orleans and Baton Rouge Steamship Pilot Association. If a judgment is obtained hereunder, the court shall include in its judgment a reasonable attorney's fee as may be determined by the court.

Added by Acts 1983, No. 331, §1.



RS 34:1053 - Employing a pilot without a commission; penalties

§1053. Employing a pilot without a commission; penalties

A. No master, owner, or agent of a vessel required to pay pilot charges under R.S. 34:1048 to a New Orleans and Baton Rouge steamship pilot shall, when such a pilot offers his services, employ as a pilot a person who is not a commissioned New Orleans and Baton Rouge steamship pilot.

B. Whoever violates this Section shall be fined not less than one thousand five hundred dollars nor more than five thousand dollars, or imprisoned for not more than six months, or both.

Added by Acts 1983, No. 331, §1.



RS 34:1054 - Offering of services

§1054. Offering of services

As used in this Part, reference to the offering of a New Orleans and Baton Rouge steamship pilot or the offering of services by a New Orleans and Baton Rouge steamship pilot shall mean any offering of any advice or assistance with respect to pilotage by the commissioned New Orleans and Baton Rouge steamship pilot or by his authorized representative, including but not limited to advice concerning weather, channel conditions, and other navigational conditions.

Added by Acts 1983, No. 331, §1.



RS 34:1055 - Repealed by Acts 2004, No. 902, §2, eff. Jan. 1, 2005.

§1055. Repealed by Acts 2004, No. 902, §2, eff. Jan. 1, 2005.



RS 34:1071 - Definitions

PART III. PILOTS ON NAVIGABLE STREAMS,

CHANNELS AND OTHER WATERS IN GENERAL

§1071. Definitions

As used in this Part, the following terms shall have the meaning ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Board of commissioners" or "board of examiners" means the Board of River Port Pilot Commissioners and Examiners, established in R.S. 34:1072.

(2) "Pilot" means a River Port Pilot as designated in R.S. 34:1073.



RS 34:1072 - Board of commissioners and examiners; members; appointment; duties; enforcement of regulations

§1072. Board of commissioners and examiners; members; appointment; duties; enforcement of regulations

The Board of River Port Pilot Commissioners and Examiners shall be composed of three persons. The chairman of the board which controls or handles the affairs of any port now existing or which may exist in the future shall ex-officio be a member of the said board. The Governor shall appoint two members, both residents of the locality and duly qualified electors of the State of Louisiana, one of whom shall be a businessman of good standing, and one a licensed pilot. The said pilot shall be selected from a list of two pilots to be submitted to the Governor by the association of pilots in the locality, which list shall be certified by the secretary of the association as being the nominees of the association. The term of office for these two appointees shall be for a term of four years or until their successors are appointed and qualified, unless removed by the Governor for cause. The said members shall perform their duties without compensation and shall not be removed except for cause. When the necessity arises the board shall have the authority to recommend to the Governor, for appointment by him, one or more persons competent to fulfill the duties of river pilots within their localities on all navigable streams, channels, and boundary waters, within the Intracoastal Canal, Calcasieu and Sabine Rivers, bars and passes, except those waters under the jurisdiction of the Bar Pilots as provided in R.S. 34:941 through R.S. 34:965, those under the jurisdiction of the River Port Pilots as provided in R.S. 34:991 through R.S. 34:1008, and those under the jurisdiction of the New Orleans and Baton Rouge Port Pilots as provided in R.S. 34:1041 through R.S. 34:1050. The board, in their respective localities, shall make whatever rules and regulations they may deem necessary for the purpose of regulating pilots, pilot associations, masters and owners of vessels plying the navigable waters of the state of Louisiana within its jurisdiction. All of the provisions of this Part, and the rules of the board, shall be enforced by any court of competent jurisdiction of the parish where the board is located.

Amended by Acts 1954, No. 525, §1; Acts 1964, No. 372, §1.



RS 34:1073 - Body of pilots; name; duty

§1073. Body of pilots; name; duty

There shall be a body of pilots to be known as the Associated Branch Pilots for the Port of Lake Charles whose duty it shall be to pilot seagoing vessels within the state of Louisiana, on all navigable streams, canals, channels, rivers, and boundary waters within the Intracoastal Canal, Calcasieu, and Sabine Rivers, and across the bars and passes, except that this Section shall not apply to the pilotage of vessels or ships for entrance of and upon the Mississippi River or any other waterway connecting the port of New Orleans or any other port on the Mississippi River with the Gulf of Mexico.

Amended by Acts 1954, No. 525, §2; Acts 2004, No. 902, §1, eff. Jan. 1, 2005.



RS 34:1074 - Oath of office and bond of pilots

§1074. Oath of office and bond of pilots

All the pilots shall take an oath of office and furnish bond to the extent of one thousand dollars approved by the board of examiners of each port.



RS 34:1075 - Associations of river port pilots

§1075. Associations of river port pilots

The pilots may form themselves into associations as they may see fit, not in conflict with any special or general law of the State or of the United States, except that since competitive associations of pilots is detrimental to the public interest, only one association of pilots shall be formed in each locality served by the same general waterway.

Amended, by Acts 1954, No. 525, §3.



RS 34:1076 - Pilotage fees; exceptions

§1076. Pilotage fees; exceptions

A. The Associated Branch Pilots for the Port of Lake Charles shall be entitled to and receive a fee for their pilotage services.

B. The fees for pilotage services shall be established in accordance with R.S. 34:1121 et seq.

C. The river port pilots shall also be entitled to enter into agreements with the masters, owners, or their agents, of ships and vessels, not otherwise subject to compulsory pilotage as provided by these statutes, for special services, boats, equipment, transportations, and other necessary fees at such rates and for such sums as may be agreed between them.

D. All vessels shall employ a pilot when navigating the operating territory described in this Part except those vessels exempted by the laws of the United States or vessels of one hundred gross tons or less, lawfully engaged in coastwise trade.

E. In case of refusal to take a pilot as required, the master, owner, agent, or consignee of any vessel required to employ a pilot shall pay the established pilot fee as if a pilot had been employed.

F. The pilot shall have a lien and privilege upon any vessel employing a pilot for the nonpayment of pilotage fees and charges and for all reasonable attorney fees incurred in connection with the recovery of pilotage fees and charges and enforcement of the lien. The lien and privilege may be enforced in any court of competent jurisdiction.

G. The pilots shall be entitled to and receive from every vessel subject to pilotage entering or leaving ports an additional pilotage fee for every day she may be detained at a quarantine station, provided that the pilots are detained on board the vessel. Pilotage fees and all reasonable attorney fees incurred in connection with the recovery of the pilotage fees and enforcement of a lien shall bear as a lien and privilege upon the vessel. The lien and privilege may be enforced in any court of competent jurisdiction.

H. The provisions of this Section do not apply to the pilotage of vessels or ships for entrance of and upon the Mississippi River, or any other waterway connecting the port of New Orleans or any other port on the Mississippi River with the Gulf of Mexico.

Amended by Acts 1952, No. 36, §1; Acts 1968, No. 64, §1, eff. Oct. 1, 1968; Acts 2004, No. 902, §1, eff. Jan. 1, 2005.



RS 34:1076.1 - Repealed by Acts 2004, No. 902, §2, eff. Jan. 1, 2005.

§1076.1. Repealed by Acts 2004, No. 902, §2, eff. Jan. 1, 2005.



RS 34:1077 - Report of incompetency, carelessness, etc. of pilots; removal, suspension or reprimand; attempt to exercise functions without commission

§1077. Report of incompetency, carelessness, etc. of pilots; removal, suspension or reprimand; attempt to exercise functions without commission

In the event that the Board of River Port Pilot Commissioners and Examiners shall receive reports in writing from any person which charges any pilot or pilots with the incompetency, carelessness, especially charges of carelessness or incompetency, in connection with damages caused to or by the ship of which the pilot had charge, neglect or refusal to perform his duty, habitual drunkenness, gross violation of the rules of said board or any other conduct that the board deem prejudicial to the public interest or the local port, the board shall notify the pilot so charged and all other persons concerned and shall hold a hearing to investigate the charges, and after said investigation and hearing the board shall have the authority to remove, suspend, or reprimand said pilot within their discretion, or if the board deems necessary, they may recommend to the Governor that the state pilot commission of said pilot be revoked.

Whoever attempts to exercise the functions of a pilot of ships, subject to regulation by the state of Louisiana, without having been commissioned by the Governor, shall be fined not less than twenty-five dollars, nor more than two hundred dollars, or imprisoned for not less than thirty days nor more than four months, or both.

Amended by Acts 1954, No. 525, §4.



RS 34:1078 - Solicitation of business or employment

§1078. Solicitation of business or employment

No pilot shall solicit from the masters, officers, crew or passengers of any vessel piloted by him, business or employment of any kind or nature whatsoever, for himself or for any other person. If upon due inquiry it appears that any pilot has violated the provisions of this section, the governor shall revoke or suspend the commission of the pilot.



RS 34:1079 - Application of provisions

§1079. Application of provisions

None of the provisions of this Part shall apply to the Parish of Orleans and port of New Orleans nor to any other pilot's association in the Mississippi river.



RS 34:1101 - Commission created; membership; rules and regulations

PART IV. BOARD OF MORGAN CITY, BERWICK PORT

PILOT COMMISSIONERS AND EXAMINERS

§1101. Commission created; membership; rules and regulations

There is hereby created a commission to be known as the Board of Morgan City, Berwick Port Pilot Commissioners and Examiners to be composed of three members, one of whom shall be appointed by the governing authority of Morgan City and one of whom shall be appointed by the governing authority of the town of Berwick. The third party shall be appointed by the governor from a list of three names submitted by the city of Morgan City. The members of the board shall serve without compensation, and their terms of office shall run concurrently with that of the governor. No member may be removed except for cause after a public hearing. When the necessity arises, the board shall have the authority to recommend to the governor, for appointment by him, one or more persons competent to fulfill the duties of a pilot within their locality on all navigable streams, channels and boundary waters, and particularly on the lower Atchafalaya River and through the channel into the Gulf of Mexico by way of Oyster Bayou Light and Eugene Island Light. The board shall make whatever rules and regulations they may deem necessary for the purpose of regulating pilots, the Morgan City, Berwick Pilots Association, and masters and owners of vessels plying the navigable waters herein described. All of the provisions of this Part and the rules and regulations of the board shall be enforceable by any court of competent jurisdiction.

Acts 1962, No. 355, §1.



RS 34:1102 - Morgan City, Berwick Pilots Association

§1102. Morgan City, Berwick Pilots Association

There shall be a body of pilots to be known as the Morgan City, Berwick Pilots Association whose duty it shall be to pilot seagoing vessels within the state of Louisiana through all navigable streams, canals, channels, rivers, passes and bars within the area described in R.S. 34:1101.

Acts 1962, No. 355, §2.



RS 34:1103 - Pilotage fees

§1103. Pilotage fees

The pilots shall be entitled to and receive a pilotage fee in accordance with the laws of this state regulating such fees.

Acts 1962, No. 355, §3.



RS 34:1104 - Removal, suspension or reprimand of pilots

§1104. Removal, suspension or reprimand of pilots

In the event the Board of Morgan City, Berwick Port Pilot Commissioners and Examiners receives reports in writing from any person which charges any pilot or pilots with incompetency or carelessness, especially charges of carelessness or incompetency in connection with damages caused to or by the ship of which the pilot had charge, neglect or refusal to perform his duty, habitual drunkenness, gross violation of the rules of said board or any other conduct that the board deems prejudicial to the public interest or the local port, the board shall notify the pilot so charged and all other persons concerned and shall hold a hearing to investigate the charges, and after said investigation and hearing the board may remove, suspend, or reprimand said pilot, or if the board deems it necessary, it may recommend to the governor that the state pilot commission of said pilot be revoked.

Acts 1962, No. 355, §4.



RS 34:1105 - Penalties

§1105. Penalties

Whoever attempts to exercise the functions of a pilot of ships, subject to regulation by the state of Louisiana, without having been commissioned by the governor, shall be fined not less than twenty-five dollars, nor more than two hundred dollars, or imprisoned for not less than thirty days nor more than four months, or both.

Acts 1962, No. 355, §5.



RS 34:1106 - Vessels exempt

§1106. Vessels exempt

Vessels of less than sixteen feet of water drawn or lawfully engaged in the exploration for or exploitation of minerals shall not be required to take a pilot, but the master thereof may request pilot service.

Acts 1962, No. 355, §6.



RS 34:1121 - Pilotage Fee Commission; composition

PART V. PILOTAGE FEE COMMISSION

§1121. Pilotage Fee Commission; composition

A. The Pilotage Fee Commission shall exist to establish pilotage fees.

B. The commission shall be composed of eleven members and nine alternates. The governor shall appoint the members as follows:

(1) To represent the interests of the associations, the governor shall appoint four members, and four alternates thereof, which members and alternates shall be designated by the board of directors of the four pilot associations. The four pilot associations shall each nominate one member and one alternate, such associations being the Associated Branch Pilots for the Port of New Orleans, the River Port Pilots for the Port of New Orleans, the New Orleans Baton Rouge Steamship Pilots Association, and the Associated Branch Pilots for the Port of Lake Charles. In the event that one or more of the nominating entities does not participate by submitting a name or names for nomination, then those participating entities shall submit four nominees and alternates of their choosing. In the event that none of the nominating entities send names for nomination to the governor, then the governor shall appoint the four members and their alternates, all of whom shall be commissioned pilots.

(2) To represent the interests of the industry, the governor shall appoint four members and four alternates thereof, from nominees submitted to him by the New Orleans Steamship Association, the Mississippi River Maritime Association, the Lake Charles Maritime Association, and the International Freight Forwarders and Customs Brokers Association of New Orleans, Inc., the Louisiana Association of Business and Industry, the Louisiana Chemical Association, and the Louisiana Mid-Continent Oil and Gas Association. Each group shall nominate two nominees, and the seven nominating groups will select four nominees and four alternates to be jointly submitted to the governor. No nominee submitted pursuant to this Section shall serve on the Board of Louisiana River Pilot Review and Oversight.

(3) Three at-large members and one at-large alternate. Those members shall sign and maintain a statement of neutrality and shall not be a family member of nor have a financial, business, or pecuniary relationship with a member or with any entity represented on the commission or on the Board of Louisiana River Pilot Review and Oversight. No at-large member shall have any ex parte communication with any member of any pilot association or with any member of the nominating industry groups or any other person or entity that has an interest in any issue pending before the commission except for educational purposes and during such educational time both the pilot association members and the industry members shall be afforded an opportunity to attend, provided that at no time a quorum is present. The level of participation of the at-large alternate shall be governed by rules or regulations adopted and promulgated by the Pilotage Fee Commission.

(4) The appointees shall be residents of the state of Louisiana. Notwithstanding any prohibition contained in Part II of Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950, the pilot fee commission members and alternates appointed pursuant to Paragraphs (B)(1) and (2) shall be eligible to serve on the pilot fee commission and participate in transactions before the commission.

(5) The alternates shall serve in the event of vacancy, inability, or absence of the member.

(6) The terms of the members, and of the alternates thereto, shall run concurrently with that of the governor appointing them. However, they shall remain in office until their successors have been appointed and duly qualified. Any member appointed by the governor may serve more than one consecutive term.

(7) The appointments shall be subject to confirmation by the Senate. The governor shall make appointments within thirty days of the expiration of a term of office or the occurrence of a vacancy in office. A member may be removed only for good cause shown.

(8) At the expiration of the term of each member and of each succeeding member, the governor shall appoint a successor who shall serve for a term of four years using the selection process as provided for in Subsection B of this Section.

(9) The three at-large members of the commission and the one at-large alternate member shall each receive one hundred fifty dollars per diem while executing their duty as a commission member. Additionally, such members shall be entitled to reasonable expenses as approved by the chairman.

(10) A member who fails to attend two consecutive quarterly meetings of the commission, without good cause shown in the minutes of the commission meetings, shall be deemed to have vacated his office as a member.

(11) Six members shall constitute a quorum.

(12) At its first meeting the commission shall determine the domicile of the commission and thereafter the domicile shall remain unless changed by statute.

(13) An alternate of a member shall serve and shall be entitled to the rights and be bound by the duties of the member when the member is unable to fulfill their duties.

C. All meetings of the commission shall be public, and, except as otherwise provided by law, all records of the commission shall be open to inspection. Notwithstanding the provisions of R.S. 44:1 et seq., upon request of a pilot association, member of industry, or any other person with a substantial interest as provided for in R.S. 34:1122(D), any records received by the pilot fee commission which are deemed by the pilot fee commission to be trade secret or proprietary shall be kept confidential and shall be exempt from public disclosure.

Acts 1968, No. 579, §1; Acts 1987, No. 202, §1, eff. June 29, 1987; Acts 1999, No. 906, §1; Acts 2004, No. 902, §1, eff. Jan. 1, 2005; Acts 2008, No. 234, §1.

NOTE: SEE ACTS 1987, NO. 202, §§2 AND 3.



RS 34:1122 - Fees and charges; adjudication of disputes

§1122. Fees and charges; adjudication of disputes

A.(1) The fee commission shall have exclusive authority to fix and establish reasonable and just fees and rates for:

(a) Pilotage service to ships and vessels.

(b) Pilotage service to ships in distress.

(c) Extraordinary pilotage service.

(d) A pilot being carried to sea unwillingly, which fee and rate shall include reimbursement for his return to pilot station.

(e) The detention of a pilot.

(2) The fee commission shall have authority to hire an administrator, hold hearings, subpoena witnesses, administer oaths, take depositions, fix fees and mileage of witnesses, compel the attendance of witnesses, and assess the cost of all hearings and expenses incurred by the commission equally on the pilot association to which it relates and the shipping industry.

(3) The pilotage fees and rates shall bear as a lien and privilege on the ships or vessels for non-payment of same, together with reasonable attorney fees, all of which may be enforced in any court of competent jurisdiction within one year from the date the service was offered or performed.

B.(1) Pilotage fees and rates shall provide for all ordinary and necessary operating and administrative costs and expenses, including but not limited to the cost of, replacement of, and reasonable return on investment of pilot stations, administrative offices, furniture and fixtures, communication equipment and facilities, vessels, launches and other required vehicles of transportation and the expenses of maintaining and repairing same, other transportation expenses, the expense of maintaining necessary employees, operating materials, consumables and services, pensions, pension plans, hospitalization, disability compensation, taxes and licenses, life insurance, license insurance, trade promotions when requested to participate by industry or any port, required continuing education, legal expense, accounting expense, professional dues, administrative and professional publications, state pilot commissions, state and federal requirements, and fair average annual compensation for a state ship pilot, in comparison to regulated state ship pilotage in other United States ports.

(2) Nothing in this Section shall authorize the inclusion of expenses for a lobbyist as defined in R.S. 24:51(5) and R.S. 49:72 or for political contributions as part of the ordinary and necessary operating and administrative costs and expenses.

(3) Pilotage fees and rates shall provide for all ordinary and necessary operating and administrative expenses of the Pilotage Fee Commission in the discharge of its duties, functions, and responsibilities as provided in this Part.

C.(1) In determining such fees and rates, the pilotage fee commission may give due regard to, but shall not be limited to:

(a) Consideration of the length, draft, dimensions, and tonnage of the vessels to be piloted.

(b) The difficulty and inconvenience of the particular service and the skill and additional expertise required to render it.

(c) The public interest in maintaining safe, efficient, and reliable pilotage service.

(d) The piloting time required; the distance traveled of the vessels to be serviced; the travel time required and distance traveled to and from vessels; the method of travel and travel cost required to and from vessels; the time devoted by pilots to making themselves available when needed; the time required to be on station or on call while both on and off station; the length of time duty requires the pilot's absence away from home; the difficulty of the particular service including working conditions; risk factors of the route; inconvenience and living conditions; the skill and additional expertise required to render the particular service; the length of the training, experience, or apprenticeship program; and the number of trips the pilot is required to ride light.

(e) Any other factor relevant to the determination of reasonable and just fees and rates, including those factors previously considered and determined by the Louisiana Supreme Court, and the national average pilotage cost per mile for state regulated pilots operating in United States ports.

(2) If any standard for establishing pilotage fees and rates set forth herein is not applicable to a particular pilot service, then it shall not be considered in the determination of fees and rates for such service.

D.(1) Any requests to the commission for action shall be filed with the commission and publicly noticed in the official journals of both the state and the parish in which the fee commission is domiciled. Any party with a substantial interest who desires to participate or appear in opposition or support shall file a notice of intervention or protest with the commission within twenty-five days following the date of publication of said notice. If no notice of protest is filed within the twenty-five day period, the proceeding shall continue as an uncontested matter.

(2) All appearances shall be subject to a motion to strike decided by the commission upon a showing that the party has no substantial interest in the matter. In the event the commission determines that a party does not have a substantial interest, such decision shall be final as to that party and that party shall have a right to appeal the decision in the same manner as provided for in this Subsection.

(3) Upon notice to the parties issued by the commission, a conference shall be held to establish a schedule for discovery, motions, and a hearing on the merits.

(4) The commission shall hold a hearing on the request for action at which parties shall be permitted to file and present evidence, cross-examine witnesses, and present arguments.

(5) Following the hearing, the commission shall decide the request by majority vote and issue an order that includes findings of facts and conclusions of law.

(6) When all parties to a proceeding reach agreement as to all issues or the request is uncontested, the parties shall file a proposed stipulated settlement with the commission. In such case, a stipulation hearing shall be held to introduce into evidence the proposed stipulated settlement and supporting documentation. The commission shall then accept or reject the settlement.

(7) A full transcribed record of all proceedings and hearings shall be kept and compiled.

(8) If the request involves a proposed increase in fees and rates, the commission by majority vote may permit the proposed increase to be put into effect, in whole or in part, pending its decision, subject to protective bonding and other security requirements set by the commission.

(9) If the request involves a proposed increase in fees and rates and the commission does not permit the proposed increase to be put into effect prior to its decision, the proposed increase shall nevertheless go into effect, and shall remain in effect unless and until it reaches a full and final decision disallowing the increase, immediately following the lapse of twelve months following its receipt of certification of the request if it has not rendered a decision by such time, subject however, to reasonable protective bonding and other security requirements set by it.

(10) If the request involves a proposed increase in fees and rates and such has been put into effect prior to full and final decision of the issue by the commission and the full and final decision disallows the increase, in whole or in part, the increase which is disallowed shall be refunded in a manner as prescribed by the commission.

(11) Any person or entity recognized by the commission to have a substantial interest at stake in the issue by allowing them to present evidence and arguments shall have the right to appeal any final decision of the commission to the district court in the parish in which the commission is domiciled. Appeal from the district court shall be to the appellate court that has jurisdiction over decisions of that district court. Thereafter, an appeal may be taken to the supreme court. Upon request of any party with the right to appeal, the commission shall forthwith certify the entire record of the case, including the transcript of the evidence taken and testimony given, to the district court. Upon the filing of the record of the proceeding in the court of competent jurisdiction, the appeal shall be heard with the greatest possible expedition, giving the proceeding precedence over all other matters except those pursuant to R.S. 23:847 and Code of Civil Procedure Article 1573 and older matters of the same character. When requested by a party and after payment of the costs, any court shall forthwith certify the entire record of the case, including the transcript of the evidence taken and testimony given to the court which has jurisdiction for the appellate review.

(12) The review shall be conducted by the court without a jury and shall be confined to the record. In cases of alleged irregularities in procedure before the commission, not shown in the record, proof thereon may be taken in the court. The court, upon request, shall hear oral argument and receive written briefs.

(13) The court may affirm the decision of the commission or remand the case for further proceedings. The court may reverse or modify the decision if substantial rights of the appellant have been prejudiced because the commission findings, inferences, conclusions, or decisions are arbitrary or capricious.

Acts 1968, No. 579, §2; Acts 1987, No. 202, §1, eff. June 29, 1987; Acts 2004, No. 902, §1, eff. Jan. 1, 2005; Acts 2006, No. 6, §1, eff. April 26, 2006.

{{NOTE: SEE ACTS 1987, NO. 202, §§2 AND 3.}}



RS 34:1123 - Agreements

§1123. Agreements

All pilot associations may enter into agreements with the masters or owners of ships and vessels, or agents representing them, pertaining to pilotage rates, or for special services and for the hire of boats and equipment for such rates and for such sums as may be agreed between them.

Acts 1968, No. 579, §3.



RS 34:1124 - Fees and charges to remain in effect until changed

§1124. Fees and charges to remain in effect until changed

All pilotage fees and charges provided by applicable laws shall remain in full force and effect until changed by majority vote of the Pilotage Fee Commission.

Acts 1968, No. 579, §4; Acts 2004, No. 902, §1, eff. Jan. 1, 2005.



RS 34:1125 - Operation of commission; rules

§1125. Operation of commission; rules

A. The Pilotage Fee Commission shall operate under Rule 1 through Rule 47 of the Rules of Practice and Procedure of the Louisiana Public Service Commission effective July 1, 1976, and as amended April 20, 2004, only to the extent that any part of a rule or rules, or any one or more rule or rules do not conflict with any provision of this Part and only for that period of time in which the commission has not adopted its own rules to replace Rules 1 through 47. The Pilotage Fee Commission may adopt rules of procedure and bylaws and elect officers, including the chairman. The Pilotage Fee Commission may also adopt rules and regulations for the purpose of administering this Part.

B.(1) The commission may incur necessary expenses in the discharge of the duties, functions, and responsibilities of this Part.

(2) The costs of salaries, equipment, office space, office supplies, and all of the necessary expenses for the administration, implementation, and enforcement of this Part shall be paid from self-generated funds or other funds made available to the commission for such purposes. The commission may accept grants, allocations, or appropriations from the United States government or the state government, or donations, grants, or other forms of assistance from private foundations, or other sources.

C. The chairman shall call meetings of the commission, or special meetings may be called on written notice to the members, signed by any two members thereof. All actions of the commission shall be by a majority vote of all members.

Acts 1968, No. 579, §5; Acts 2004, No. 902, §1, eff. Jan. 1, 2005.



RS 34:1126 - Existing laws as to services not modified or repealed

§1126. Existing laws as to services not modified or repealed

Nothing herein contained shall be construed to modify or repeal existing laws as to pilotage services other than as refers to rate making.

Acts 1968, No. 579, §6.



RS 34:1127 - Contesting validity of commission decisions

§1127. Contesting validity of commission decisions

Proceedings may be brought before courts of competent jurisdiction under state law for the purpose of contesting the validity of any decision of the commission hereunder.

Acts 1968, No. 579, §7.



RS 34:1131 - Definitions

PART VI. BOARD OF LOUISIANA RIVER PILOT

REVIEW AND OVERSIGHT

§1131. Definitions

For the purposes of this Part, the terms used herein shall have the following meanings unless the context clearly indicates otherwise:

(1) "Board" means the Board of Louisiana River Pilot Review and Oversight.

(2) "Board of Commissioners or Examiners" means those boards and commissions as defined or provided for in R.S. 34:941, 991, 1041, and 1072.

(3) "Pilot" means those pilots as designated in R.S. 34:941, 992, 1041, and 1071.

Acts 2004, No. 902, §1, eff. Jan. 1, 2005.



RS 34:1132 - Purpose

§1132. Purpose

It is the intent of the legislature to create the Board of Louisiana River Pilot Review and Oversight for the purpose of providing oversight of pilots for the Associated Branch Pilots for the Port of New Orleans, the River Port Pilots for the Port of New Orleans, the New Orleans Baton Rouge Steamship Pilots Association, and the Associated Branch Pilots of the Port of Lake Charles.

Acts 2004, No. 902, §1, eff. Jan. 1, 2005.



RS 34:1133 - Board of Louisiana River Pilot Review and Oversight; creation; membership

§1133. Board of Louisiana River Pilot Review and Oversight; creation; membership

A. The Board of Louisiana River Pilot Review and Oversight is hereby created and shall be domiciled as determined by the board and thereafter the domicile shall remain unless changed by statute.

B. The board shall be composed of eleven members appointed by the governor, all of whom shall be United States citizens, registered voters, and domiciled in Louisiana for not less than five years. Any vacancy on the board shall be filled in the same manner as the initial appointment for that seat on the board was made.

C. The governor shall appoint the members as follows:

(1) A pilot member of the Board of Examiners of Bar Pilots for the Port of New Orleans as referred to in R.S. 34:941.

(2) A pilot member of the Board of River Port Pilots Commissioners for the Port of New Orleans as referred to in R.S. 34:991.

(3) A pilot member of the Board of Examiners for New Orleans and Baton Rouge Steamship Pilots for the Mississippi River as referred to in R.S. 34:1041.

(4) A pilot member of the Board of River Port Pilot Commissioners and Examiners as referred to in R.S. 34:1072.

(5) Two members chosen from a list of four persons nominated jointly by the Louisiana Association of Business and Industry, the Louisiana Chemical Association, the Louisiana Farm Bureau Federation, and the Louisiana Mid-Continent Oil and Gas Association.

(6) Two members chosen from a list of four persons nominated by the Louisiana Ports Association.

(7) Three former judges who served on the Louisiana Supreme Court, a Louisiana appellate court, or a Louisiana district court.

(8) Notwithstanding any prohibition contained in Part II of Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950, the commission members pursuant to Paragraphs (1) through (6) of this Subsection shall be eligible to serve on the commission and participate in transactions before the commission.

D. No members appointed as former judges pursuant to Paragraph (7) of Subsection C of this Section shall be a family member of or have a financial, business, or pecuniary relationship with any member or with any entity represented on the board or the Pilotage Fee Commission.

E. The appointments by the governor shall be subject to confirmation by the Senate. The governor shall make appointments within thirty days of the expiration of a term of office or the occurrence of a vacancy in office. A member may be removed only for good cause shown.

F. Members shall serve terms concurrent with that of the governor and shall continue in office until their successors are qualified and appointed. Any member appointed by the governor may serve more than one consecutive term.

G. The members of the board shall serve without compensation. However, the members appointed as former judges shall be entitled to a per diem, not to exceed one hundred fifty dollars while executing their duties as board members. Additionally, the members who shall be appointed judges shall be entitled to reasonable expenses as approved by the chairman.

H. All actions taken by the board shall be in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., including the right to subpoena witnesses and documents pursuant to R.S. 49:956, to the extent that any procedure in the Administrative Procedure Act does not conflict with any provision of this Part.

Acts 2004, No. 902, §1, eff. Jan. 1, 2005.



RS 34:1134 - Meetings; quorum

§1134. Meetings; quorum

A. The board shall meet at least twice per year, at a place of their choosing, and at other such times and places as it may determine. Six members of the board shall constitute a quorum. A decision by a vote of a majority of the members of the board shall constitute the decision of the board.

B. The governor shall appoint members and convene the first meeting of the board on or before March 1, 2005.

C. At the first meeting and annually thereafter, the board shall elect a chairman and such other officers of the board as they may determine necessary and appropriate for the administration, implementation, and enforcement of this Part.

Acts 2004, No. 902, §1, eff. Jan. 1, 2005.



RS 34:1135 - Powers; functions; duties; responsibilities

§1135. Powers; functions; duties; responsibilities

A. The board shall issue rules and regulations to administer, implement, and enforce this Part. The procedure for proposing, amending, repealing, and promulgating a rule or regulation shall be in accordance with the Administrative Procedure Act, R.S. 49:950 et seq. to the extent that any procedure in the Administrative Procedure Act does not conflict with any provision of this Part.

B. The board shall review and may approve or reject any proposed rule or regulation that may be adopted by any of the Board of Commissioners or Examiners, except for rules and regulations adopted on an emergency basis. Any rejection by the board shall be within ninety days of submission of the proposed rule or regulation to the board; otherwise, such rule or regulation shall be deemed approved.

C. The board shall request, receive, and review reports prepared by the Board of Commissioners or Examiners related to accidents involving state commissioned pilots subject to this Chapter while the pilot is acting under his state commission, and the board may either:

(1) Review the report and take no further action, consenting to the action of the submitting Board of Commissioners or Examiners.

(2) Remand the matter to the submitting Board of Commissioners or Examiners for further investigation or proceedings, the results of which are to be submitted to the board.

D. The board shall receive reports as to consent disciplines agreed to by and between a pilot and the Board of Commissioners or Examiners, and the board may either:

(1) Review the report and take no further action, consenting to the action of the submitting Board of Commissioners or Examiners.

(2) Remand the matter to the submitting Board of Commissioners or Examiners for further investigation or proceedings, the results of which are to be submitted to the board.

E. The board shall receive reports as to all formal disciplinary adjudications rendered by the Board of Commissioners or Examiners, and the board may either:

(1) Review the report and take no further action, consenting to the action of the submitting Board of Commissioners or Examiners.

(2) Remand the matter to the submitting Board of Commissioners or Examiners for further investigation or proceedings, the results of which are to be submitted to the board.

F. The board shall receive appeals from any party to a formal disciplinary proceeding before the Board of Commissioners or Examiners. Following notice and a hearing, the board may acquit the pilot or may impose its own sanctions against a pilot, including but not limited to reprimand of the pilot, ordering the pilot to participate in remedial training, impose a fine not to exceed ten thousand dollars, order the pilot to pay the costs of the hearings inclusive of attorney fees, or recommend to the governor that the pilot's commission be suspended or revoked. The board shall have the authority to suspend a pilot's commission in the event of an emergency pursuant to the emergency procedures of the Administrative Procedure Act.

G. The board shall receive sworn complaints against any pilot from any source for actions taken by a pilot while in the performance of his duties, including acts of misconduct, carelessness, incompetence, intoxication, negligence, or the refusal to offer timely pilotage services without just cause. In addition the board shall receive sworn complaints for abuse of legally prescribed medication and illegal use of controlled dangerous substances. The board may conduct investigations, refer the matter to the Board of Commissioners or Examiners for investigation, or conduct hearings pursuant to the Administrative Procedure Act and the rules adopted by the board. Following notice and a hearing, the board may acquit the pilot or may impose sanctions against the pilot, including but not limited to reprimand of the pilot, order the pilot to participate in remedial training, impose a probationary period, impose a fine not to exceed ten thousand dollars, order the pilot to pay the costs of the hearings inclusive of attorney fees, or recommend to the governor that the pilot's commission be suspended or revoked. The board shall have the authority to suspend a pilot's commission in the event of an emergency pursuant to the emergency procedures of the Administrative Procedure Act.

H. Nothing in this Part shall prohibit the governor, in his discretion, from suspending or revoking a pilot's commission.

I. The board shall submit an annual report to the general counsel of the Department of Transportation and Development on accident investigation, which report shall identify the accident and location, the pilot involved, a description of the damage sustained, and the action taken by the board or the Board of Commissioners or Examiners. The annual report shall be submitted on or before the last day of February for accidents occurring during the previous year.

J. The board shall require that a permanent accident or incident record on each pilot shall be maintained as well as an accident investigation file as long as the pilot involved has a pilot commission.

K. The board shall submit an accident report as soon as practically possible to the general counsel of the Department of Transportation and Development in those accidents in which state property is involved or damaged. Such accident report shall provide a description of the circumstances surrounding the accident, including but not limited to the time and location, the state property involved or damaged, the name of the pilot, the name of the vessel, the name of the vessel's agent, and the name of the insurer of the vessel.

L. The board shall provide to all commissioned pilots a copy of the board's rules and regulations.

M. No provision contained in this Part shall limit or supersede the duties and responsibilities of the Board of Commissioners or Examiners.

N. Notwithstanding any other provision of law, no part of a report issued or received by the board or the Board of Commissioners or Examiners, including findings of fact, opinions, recommendations, deliberations, or conclusions, shall be admissible as evidence or subject to discovery in any civil or administrative proceeding, other than an administrative proceeding initiated by the board or the Board of Commissioners or Examiners. No member of the board or the Board of Commissioners or Examiners shall be subject to deposition or other discovery, or otherwise testify in such proceedings relevant to the performance of their duties on the board or Board of Commissioners or Examiners. If an employee or member of the board or the Board of Commissioners or Examiners is called as an expert or fact witness pursuant to their duties, their testimony shall not be admissible and their report shall not be considered the report of an expert.

Acts 2004, No. 902, §1, eff. Jan. 1, 2005.



RS 34:1136 - Expenditures; funding

§1136. Expenditures; funding

A. The board may incur necessary expenses in the discharge of its duties, functions, and responsibilities of this Part.

B. The cost of equipment, office space, office supplies and all other necessary expenses for the administration, implementation, and enforcement of this Part shall be paid from self-generated funds or other funds made available to the board for such purpose.

C. The board may accept grants, allocations, or appropriations from the United States government or donations, grants, or other forms of assistance from private foundations or other sources.

Acts 2004, No. 902, §1, eff. Jan. 1, 2005.



RS 34:1137 - Liability

§1137. Liability

Any party seeking to hold a pilot acting under his state commission issued in accordance with this Chapter liable for damages or loss occasioned by the pilot's errors, omissions, fault, or neglect shall be required to prove by clear and convincing evidence that the damages arose from the pilot's gross negligence or willful misconduct.

Acts 2004, No. 902, §1, eff. Jan. 1, 2005.



RS 34:1138 - Judicial review

§1138. Judicial review

Proceedings may be brought before courts of competent jurisdiction under state law in the parish in which the commission is domiciled for the purpose of contesting the validity of any decision of the board.

Acts 2004, No. 902, §1, eff. Jan. 1, 2005.



RS 34:1221 - GREATER BATON ROUGE PORT COMMISSION

CHAPTER 7. GREATER BATON ROUGE PORT COMMISSION

§1221. Creation of Greater Baton Rouge Port Commission; per diem; number of days per diem allowed

A. There is hereby created a commission to be known as the Greater Baton Rouge Port Commission which shall be composed of fifteen members appointed by the governor who shall serve at the pleasure of the governor. The members shall receive per diem; provided, however, that the per diem of each member shall not exceed seventy-five dollars per day during the time the member is in actual attendance upon the board, or performing duties authorized by the board. The per diem shall be payable for a maximum of twenty-four days per year, except if an emergency is declared by the governor. During the period of an emergency as determined by the governor, the commission shall be authorized to hold as many meetings or emergency activities as the commission deems necessary and the members shall be paid per diem for such meetings or activities. Members shall be appointed as follows:

(1) Three commissioners shall be appointed by the governor from a panel of six names submitted by the legislative delegation of the parish of West Baton Rouge;

(2) Six commissioners shall be appointed by the governor from a panel of eighteen names submitted by the East Baton Rouge Parish legislative delegation;

(3) Two commissioners shall be appointed by the governor from a panel of six names submitted by the legislative delegation of the parish of Iberville;

(4) Two commissioners shall be appointed by the governor from a panel of six names submitted by the legislative delegation of the parish of Ascension;

(5) Two commissioners shall be appointed by the governor from a panel of six names submitted by Louisiana Farm Bureau Federation, Inc. Of the six names submitted, three shall reside on the east side of the Mississippi River in Ascension, East Baton Rouge, or Iberville Parishes and three shall reside on the west side of the Mississippi River in Ascension, Iberville, or West Baton Rouge Parishes and the governor shall appoint one of the nominees from the east side and one from the west side of the Mississippi River.

B. If any person so appointed ceases to be a member of the commission for any reason, his successor shall be appointed by the governor from a panel of three names submitted in the same manner as provided in Subsection A hereof. Each commissioner shall be a citizen of the United States and a qualified voter of this state.

C. Each appointment by the governor shall be submitted to the Senate for confirmation.

Acts 1952, No. 10, §1. Amended by Acts 1975, No. 788, §1; Acts 1975, No. 789, §1; Acts 1977, No. 602, §1, eff. July 19, 1977; Acts 1984, No. 888, §1, eff. July 20, 1984.

{{NOTE: SEE ACTS 1984, NO. 888, §3.}}



RS 34:1222 - Officers of the board; meetings

§1222. Officers of the board; meetings

The commission shall elect from among its own members a president, a vice president, a secretary, and a treasurer, whose respective duties shall be prescribed by the commission. At the option of the commission the offices of the secretary and treasurer may be held by one person. The commission shall meet in regular session as provided in R.S. 34:1221 and shall also meet in special session at the call of the president of the commission, or on the written request of five members of the commission. A majority of the members of the commission shall constitute a quorum and all action or resolutions of the commission must be approved by the affirmative vote of not less than a majority of all members of the commission. The commission shall prescribe rules to govern its meetings and shall fix the place at which meetings shall be held.

Acts 1952, No. 10, §2; Acts 1985, No. 844, §1.



RS 34:1223 - Rights and powers of the board

§1223. Rights and powers of the board

A. The commission shall exercise the powers herein conferred upon it within the port area consisting of the parishes of East Baton Rouge, West Baton Rouge, Iberville, and Ascension as the boundaries and limits are presently fixed by law, except the industrial areas created in the parish of East Baton Rouge by the provisions of Section 1.08(b) of the Plan of Government for the parish of East Baton Rouge and the city of Baton Rouge.

B. The commission may authorize a reasonable travel allowance for its members in the performance of their official duties, and it may employ such officers, agents, and employees, including an employee who shall, in addition to other responsibilities assigned by the director, act as a liaison with the other Mississippi River ports, as it may find necessary in the performance of its duties, and may prescribe the duties, powers, and compensation of such officers, agents, and employees. The commission may upon such terms as it may agree upon, contract for legal, financial, engineering, and other professional services necessary or expedient in the conduct of its affairs, and it may, upon terms and conditions mutually agreeable, utilize the services of the other executive departments of the state.

C. The commission shall regulate the commerce and traffic within such port area in such manner as may, in its judgment, be for the best interest of the state. It shall have charge of, and administer public wharves, docks, sheds and landings and shall be empowered to construct or acquire and equip wharves and landings and other structures useful for the commerce of the port area and to provide mechanical facilities therefor; to erect sheds or other structures on such wharves and landings; to maintain proper depths of water at all such wharves and landings; to provide light, water, police protection and other services for its facilities as it may deem advisable; to construct or acquire, maintain and operate basins, locks, canals, warehouses and elevators; to charge for the use of all facilities administered by it and for all services rendered by it, such fees, rates, tariffs or other charges as it may establish; to establish harbor lines within the port area by agreement with the corps of engineers; and to construct, own, operate and maintain terminal rail facilities and other common carrier rail facilities for the purpose of rendering rail transportation to and from the facilities to be erected, owned and operated by the commission in both intrastate and interstate commerce. Title to all property and improvements thereon operated by the commission shall vest in the State of Louisiana.

D. The commission may charge a reasonable fee to each vessel arriving in the port area in ballast or carrying cargo of any kind. It may also charge for each copy of any certificate issued by it or by any of its officers or employees for inspecting hatches, surveying cargo, or making other surveys or inspections of vessels in the port area, but shall furnish, without charge, to the master of each such vessel one copy of all surveys upon his vessel or cargo.

E. The commission shall have authority to make and enter into contracts, leases and other agreements with railroads, trucking companies, barge lines and with any and all companies interested in the transportation, storage and shipping of goods and other products, whether by rail, truck line, barge line, ocean going vessels or otherwise for the use of facilities administered by the commission or any part or portion thereof, for a period of time not exceeding forty years. No exclusive franchise, however, shall be granted to any carrier.

Acts 1952, No. 10, §3. Acts 1983, No. 439, §1; Acts 1985, No. 844, §1.



RS 34:1224 - Authority for issuance of bonds; ad valorem tax

§1224. Authority for issuance of bonds; ad valorem tax

A. The commission, with the approval of the State Bond Commission, is authorized to incur debt for its lawful purposes and to issue in its name, negotiable bonds or notes therefor, and to pledge, for the payment of the principal and interest of such negotiable bonds or notes, the revenues derived from the operation of properties and facilities maintained and operated by it, or received by the commission from other sources; however, the amount of such bonds and notes outstanding at any one time shall not exceed one hundred million dollars. Such bonds, when authorized to be issued, shall constitute, first, a general obligation of the commission, and secondly, the full faith and credit of the parish of East Baton Rouge, the parish of West Baton Rouge, the parish of Iberville, and thirdly, the state of Louisiana, and shall be and are hereby pledged. The full faith and credit of the parish of Ascension is hereby irrevocably pledged on a parity with that of the parishes of East Baton Rouge, West Baton Rouge, and Iberville in respect to the Commission's bonds, notes, and obligations presently outstanding, as well as to all bonds, notes, and obligations hereafter authorized, sold, and incurred by the Commission. In addition to the pledge of revenues to secure said bonds and notes, the commission may further secure their payment by a conventional mortgage upon any or all of the properties constructed or acquired, or to be constructed and acquired by it. The commission is further authorized to receive, by gift, grant, donation, or otherwise any sum of money, aid or assistance from the United States, the state of Louisiana, or any political subdivision thereof, and unless otherwise provided by the terms of such gift, grant, or donation, in its discretion, to pledge all or any part of such monies for the further securing of the payment of the principal and interest of its bonds or notes.

B. The commission shall have authority, when authorized to do so by a vote of the majority of the electors residing in the port area qualified to vote and voting at an election for such purpose in accordance with law, to levy annually on all property situated within the port area subject to taxation an ad valorem tax not to exceed two and one-half mills on the dollar. The commission shall not have the authority to levy the tax provided for in R.S. 34:338.1.

Acts 1983, No. 439, §1; Acts 1990, No. 402, §1.



RS 34:1225 - Prescriptive period

§1225. Prescriptive period

For a period of sixty days from the date of the adoption of any resolution of the commission authorizing the issuance of its bonds or notes, any person interested may test the legality of said resolution and the validity of said bonds or notes issued or proposed to be issued thereunder, after which time no one shall have any cause of action to contest the regularity, formality or legality of said resolution or to draw in question the legality of said bonds or notes or the debt represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of said sixty days.

Any bonds issued in accordance with the provisions of this Chapter shall be sold to the highest bidder, at a public sale, for not less than par and interest, after advertisement at least once a week, for not less than thirty days by the commission in Baton Rouge, Chicago, New York, and such other places as the commission may determine, reserving to the commission the right to reject any and all bids, and the right to readvertise for new bids. If after advertisement as hereinabove provided, no bids are received, or if such bids as are received are considered in the discretion of the commission to be unsatisfactory, then in that event the commission may publicly negotiate for the sale of such bonds.

Acts 1952, No. 10, §5.



RS 34:1226 - Right to expropriate

§1226. Right to expropriate

The Greater Baton Rouge Port Commission may acquire by expropriation in accordance with the expropriation law of the State of Louisiana any wharves, landings or any other properties necessary for the benefit and advantage of the commerce of the said commission.

Acts 1952, No. 10, §6.



RS 34:1351 - PLAQUEMINES PORT,

CHAPTER 8. PLAQUEMINES PORT,

HARBOR AND TERMINAL DISTRICT

§1351. Creation and territorial limits

The creation of the Plaquemines Parish Port Authority, created as a public corporation and political subdivision of the State of Louisiana is hereby ratified and approved and such authority is hereby declared to be and constituted a port, harbor and terminal district pursuant to Section 31 of Article XIV of the Constitution of the State of Louisiana for the year 1921, as amended, said Plaquemines Parish Port Authority shall hereafter be known as the Plaquemines Port, Harbor and Terminal District and shall have territorial limits coextensive with the parish of Plaquemines, Louisiana, as presently constituted.

Added by Acts 1954, No. 567, §1. Amended by Acts 1970, No. 373, §1, eff. Jan. 1, 1971; Acts 1970, No. 503, §1, eff. Jan. 1, 1971.



RS 34:1352 - Governing authority and jurisdiction

§1352. Governing authority and jurisdiction

The Plaquemines Parish Commission Council is hereby declared to be the governing authority of the Plaquemines Port, Harbor and Terminal District, and shall prescribe rules to govern its meetings with regard to said port authority, and it may contract with and employ attorneys, clerks, engineers, superintendents, and such other employees and agents and fix their compensation and term of employment as may be necessary to carry out the purposes of their authority.

Added by Acts 1954, No. 567, §1. Amended by Acts 1970, No. 373, §1, eff. Jan. 1, 1971; Acts 1970, No. 503, §1, eff. Jan. 1, 1971; Acts 1975, No. 789, §4.



RS 34:1353 - Acquisition of lands, public aid

§1353. Acquisition of lands, public aid

A. The district, acting by and through its governing authority, is authorized to acquire by purchase, donation, expropriation, appropriation or otherwise any lands in the district needed for railways, wharves, sheds, buildings, canals, channels and other facilities required for the operation of the district and to be owned and operated by the district except those lands or parcels of lands upon which structures, buildings, pipelines or improvements are constructed and actually used for industrial purposes. The district may also provide that payments for such lands be made out of funds under its control not otherwise specifically appropriated.

B. The district is further authorized to receive by gift, grant, donation or otherwise, any sum of money, aid or assistance from the United States, the State of Louisiana, or any of the political subdivisions thereof, for the purpose of carrying out the objects and purposes of this Chapter.

C. In addition to its power to acquire such property in the various modes set out hereinabove, the district, acting through its governing authority, shall also have power to expropriate property within the district in the same manner applicable to Louisiana State University and Agricultural and Mechanical College and the Department of Public Works under the provisions of Part IV, Title 19, as amended.

Added by Acts 1954, No. 567, §1. Amended by Acts 1970, No. 373, §1, eff. Jan. 1, 1971; Acts 1970, No. 503, §1, eff. Jan. 1, 1971.



RS 34:1354 - Construction of works of public improvement

§1354. Construction of works of public improvement

The district is authorized to make and construct any of the works of public improvement in the district and anything in connection therewith that may be necessary or useful for the business of the district; to purchase machinery or materials and equipment for performing such work, and to supervise the making of the same, or to make and construct such works through contracts with others, and generally, to do all other acts necessary or proper to carry out the powers vested in it with regard to such works of public improvement.

Added by Acts 1954, No. 567, §1. Amended by Acts 1970, No. 373, §1, eff. Jan. 1, 1971; Acts 1970, No. 503, §1, eff. Jan. 1, 1971.



RS 34:1355 - Contracts; bids; bond

§1355. Contracts; bids; bond

Whenever any work is to be let by contract under the provisions of this Chapter the price of which is to exceed two thousand dollars, it shall proceed to provide through its engineering department proper specifications for the work and thereafter it shall advertise for bids for the performance of such work according to the plans and specifications as prepared. These advertisements shall appear not less than three times during a period of fifteen days in a newspaper published in the parish official journal and in any other paper, or papers, that may be selected by it. The advertisements shall state the place where the bids will be received, the time and the place where they will be opened and a general outline of the work to be performed. Every bid shall be accompanied by a certified check of the bidder in an amount equal to five per cent of the amount of the bid which check shall be forfeited to it should the bidder, to whom such contract is awarded, fail to enter into the contract within ten days after written notice so to do is given by it. The checks of all unsuccessful bidders shall be returned after the contract is awarded. All bids submitted shall be sealed and addressed to the governing authority and shall be publicly opened and read at the time stated in the advertisement. It may reject any and all bids, but whenever a contract is awarded, unless for cause, it shall be awarded to the lowest responsible bidder. It may also execute the work with its own force and equipment under its own supervision.

When contracts are let to others, however, the bidders shall be required to furnish bond of a surety company authorized to do business in Louisiana or other good and solvent surety to the satisfaction of it in an amount equal to one-half of the amount of the contract, conditioned that the work shall be performed in accordance with the plans and specifications and the terms of the contract, and containing any other stipulations, provisions and covenants that may be required by it. The awarding of a contract to a successful bidder shall be binding upon both parties even though for some cause the actual contract cannot be signed.

Added by Acts 1954, No. 567, §1. Amended by Acts 1970, No. 373, §1, eff. Jan. 1, 1971; Acts 1970, No. 503, §1, eff. Jan. 1, 1971.



RS 34:1356 - Fees; ad valorem tax; borrowing money

§1356. Fees; ad valorem tax; borrowing money

A. In order to enhance the safety and facilitate the movement of vessels within the district, the district may charge a reasonable fee to each vessel anchoring or transferring cargo within the district, arriving or departing the district in ballast, or carrying cargo of any kind, based either on length of the vessel, its volume of registered tonnage, or its volume of cargo actually carried. The district may charge reasonable fees for any and all costs of regulation and services rendered in aid of interstate or foreign commerce or provided on a standby basis, such as fire and police protection, rescue services, and port communication systems for vessels, privately and publicly owned wharves, docks, warehouses, elevators, and all other facilities within the district.

B. The district may charge a reasonable fee to each vessel arriving in ballast or carrying cargo of any kind. It may also charge for each copy of any certificate issued by it or its deputies for inspecting hatches, surveying cargoes and the like. The master of each vessel shall, however, be furnished free one copy of all surveys upon his vessel or cargo.

C. The district, acting through its governing authority, may levy annually an ad valorem tax not to exceed five mills on the dollar on the property subject to taxation situated in the district. All funds derived under this Subsection shall be used for the needs and lawful purposes of the district, including the construction of capital improvements.

D. The district may likewise borrow money for the said purposes from time to time and issue certificates of indebtedness secured by any fees and the tax in the manner provided by Part V, Chapter 4, Title 39 and R.S. 33:2922-33:2924, as amended.

Added by Acts 1954, No. 567, §1. Amended by Acts 1970, No. 373, §1, eff. Jan. 1, 1971; Acts 1970, No. 503, §1, eff. Jan. 1, 1971; Acts 1986, No. 93, §1, eff. June 23, 1986.



RS 34:1357 - Ad valorem tax bonds

§1357. Ad valorem tax bonds

In addition to any other right, power or authority possessed by the district to issue ad valorem tax bonds under the constitution and laws of the State of Louisiana, the Plaquemines Port, Harbor and Terminal District is also authorized, with the approval of the state bond and tax board, and after approval of a majority of the electors voting in an election held in the district and in the manner provided by R.S. 33:4258, Subparagraph (2), to incur debt and issue negotiable bonds secured by and payable from ad valorem taxation for any of the works of public improvement described in this Chapter, provided, however, that the amount of such bonds outstanding at any one time shall not exceed in the aggregate ten percentum of the assessed valuation of the taxable property within the district to be ascertained by the last assessment for parish purposes previous to the sale of such bonds, and the district, acting through its governing authority, shall impose and collect annually in excess of all other taxes, a tax on all the property subject to taxation by the district sufficient in amount to pay principal and interest on such bonds falling due each year. Such bonds shall be authorized by a resolution of the governing authority of the district and shall be of such series, bear such date or dates, mature at such time or times not exceeding forty years from their respective dates, bear interest at such rate or rates payable annually or semiannually, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, and be subject to such terms of redemption at par as such resolution or resolutions may provide. The bonds shall be signed by such officers as the governing authority of the district shall determine, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signatures of such officer or officers of the district as the governing authority shall designate. Any such bonds may be issued and delivered, notwithstanding that one or more of the officers signing such bonds or the officer or officers, whose facsimile signature or signatures may be upon the coupons, shall have ceased to be such officer or officers at the time such bonds shall actually have been delivered.

Said bonds shall be sold for not less than par and accrued interest to the highest bidder at a public sale after advertisement by the district at least once a week for not less than three consecutive weeks, the first publication being not less than fifteen days prior to the date fixed for the reception of bids, in a newspaper of general circulation within the district and in a financial newspaper or journal published in New Orleans, New York or Chicago, reserving to the district the right to reject any and all bids and to readvertise for bids. If the bonds are not sold pursuant to the advertisement, they may be sold by the district by private sale, within sixty days after the date advertised for the reception of sealed bids, but no private sale shall be made at a price less than the highest bid which shall have been received. If not so sold, the bonds shall be readvertised in the manner herein prescribed.

No proceedings in respect to the issuance of any such bonds shall be necessary except such as are contemplated by this section and no further or other legislation shall be required to effectuate the same.

For a period of thirty days from the date of publication of the resolution authorizing the issuance of bonds hereunder, any persons in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause, after which time no one shall have any cause or right of action to contest the legality of said resolution or of the bonds authorized thereby for any cause whatsoever. If no suit, action or proceeding is begun contesting the validity of the bond issue within the thirty days herein prescribed, the authority to issue the bonds and to levy the necessary tax for the payment thereof, the legality thereof and of all of the provisions of the resolution authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters.

Such bonds shall have all the qualities of negotiable instruments under the law merchant and the Negotiable Instruments Law of the State of Louisiana.

Added by Acts 1954, No. 567, §1. Amended by Acts 1970, No. 373, §1, eff. Jan. 1, 1971; Acts 1970, No. 503, §1, eff. Jan. 1, 1971.



RS 34:1358 - Annual taxes

§1358. Annual taxes

The governing authority of the district shall levy annually the taxes as provided herein on all property situated within the district under the same methods, terms and conditions and at the same time as state and parish taxes are levied, assessed and collected; these taxes shall be secured by the same lien upon the property subject to taxation within the district as taxes for state and parish purposes; the property subject to any taxes within the district shall be sold for failure to pay the same in the same manner as property is sold for delinquent state, parish and other taxes.

Added by Acts 1954, No. 567, §1. Amended by Acts 1970, No. 373, §1, eff. Jan. 1, 1971; Acts 1970, No. 503, §1, eff. Jan. 1, 1971.



RS 34:1359 - Collection of taxes

§1359. Collection of taxes

The provisions of the constitution and all laws regulating the collection of taxes and the creating of tax liens and mortgages, tax penalties and tax sales shall also apply to the collection of all taxes authorized by this Chapter. The sheriff and ex officio tax collector of the parish of Plaquemines shall make a monthly settlement with the treasurer of the district governing authority and receive from him a receipt for the amount of taxes paid over, in the same manner as tax collectors are required to settle with the auditor of the state. The tax collector shall receive from the treasurer the same quietus for a full settlement of taxes due and exigible in any given year and account for the delinquencies or deductions in the same manner as though accounting to the auditor of the state for state taxes. The tax collector shall retain from taxes collected by him for the district the commission thereon allowed him by law on special taxes and shall deposit the amount thereof with the parish treasurer to the credit of the sheriff's salary fund. Upon failure of the tax collector to comply with the provisions of this chapter the district shall proceed against him and the sureties on his official bond for the collection of whatever money may be owing to the district for such special taxes.

Added by Acts 1954, No. 567, §1. Amended by Acts 1970, No. 373, §1, eff. Jan. 1, 1971; Acts 1970, No. 503, §1, eff. Jan. 1, 1971.



RS 34:1360 - Powers of district; title to structures and facilities

§1360. Powers of district; title to structures and facilities

The district, acting through its governing authority, shall have the power to regulate the commerce and traffic within said district in such manner as may in its judgment be best for the public interest; it shall have and enjoy all the rights, privileges and immunities granted to corporations in Louisiana; it shall be empowered to own and have charge of, to administer, construct, operate and maintain wharves, warehouses, landings, docks, sheds, belt and connection railroads, shipways, canals, channels, slips, basins, locks, elevators and other structures and facilities necessary and proper for the use and development of the business of such district, including buildings and equipment for the accommodation of passengers and those used in the handling, storage, transportation and delivery of freight, express and mail; it may construct, acquire, extend, improve, maintain and operate such storm protection levees and protective levee and drainage facilities, without reference to whether the land within the district drains by gravity or requires drainage by leveeing and pumping, as may in its judgment be necessary or useful to protect or develop the port, harbor and terminal facilities within its territorial jurisdiction; it may dredge shipways, channels, slips, basins and turning basins in and to the Mississippi River-Gulf Outlet, and other waters within the district; it may establish, operate and maintain in cooperation with the federal government, the State of Louisiana and its various agencies, subdivisions and public bodies, navigable waterways systems; it may acquire, by purchase, lease or otherwise, industrial plant sites and necessary property or appurtenances therefor; it may lease as lessor, sublessor or assignor, for processing, manufacturing, commercial or business purposes, lands or buildings owned, acquired or leased as lessee by it, which leases may run for a term not exceeding forty years at a fixed rental, but may run for a term not exceeding ninety-nine years provided they shall contain a clause or clauses for readjustment of the rentals upon the expiration of a primary term of forty years, it may mortgage properties constructed or acquired by it; it may mortgage and pledge any lease or leases and the rents, income and other advantages arising out of any lease or leases granted, assigned or subleased by it; it may borrow from any person or corporation using or renting any facility of the district such sums as shall be necessary to improve the same and to erect and construct such improvements, and agree that the loan therefor shall be liquidated by deducting from the rent, dockage, wharfage or tollage charges payable for such property, a percentage thereof to be agreed on, subject, however, to any covenants or agreements made with the holders of revenue bonds issued under the authority hereinafter set forth; it may maintain proper depth of water to accommodate the business of the district; provide mechanical facilities and equipment for use in connection with the wharves, sheds, and other structures; provide lights, water and other utilities for the district and for all port, harbor and terminal facilities situated therein; and make reasonable charges and collect the same for the use of all structures, works and facilities administered by the district and for any and all services rendered by the district; it may regulate reasonably the fees and charges made by privately owned wharves, docks, warehouses, elevators, and other facilities within the limits of the district when the same are offered for the use of the public.

All buildings, railroads, wharves, elevators, and other structures, equipment and facilities hereinabove referred to are declared to be works of public improvement and title thereto shall vest in the public.

Added by Acts 1970, No. 373, §2, eff. Jan. 1, 1971; Acts 1970, No. 503, §2, eff. Jan. 1, 1971.



RS 34:1361 - Construction of private wharves; consent of district; administration and maintenance

§1361. Construction of private wharves; consent of district; administration and maintenance

Riparian owners or their lessees of property along the banks of navigable waterways and the owners or lessees of the bed of any navigable stream, lake, or other body of water within the limits of the district may, with the consent of the district, and in conformity to plans and specifications approved by the governing authority thereof, erect and maintain on the batture, banks or bed of any navigable stream, lakes or other bodies of water owned or leased by them, such wharves, buildings or improvements as may be required for public or private purposes; but in all cases, such wharves, buildings or improvements shall remain subject to the administration and control of the district with respect to their maintenance and to the fees and charges to be exacted for their use by the public. The district may expropriate without compensation any private wharves, landings, buildings or other structures erected by owners or their lessees on such waterways whenever such wharves, landings, buildings or other structures have been erected by the owners or lessees subsequent to January 1, 1971, without first obtaining the consent of the district for the construction or erection of the same, and its approval of the plans and specifications for their construction or erection. Nothing herein shall apply to the operations of a mineral lessee of the state upon the shores, banks or water bottoms covered by such lease and authorized by the provisions of R.S. 30:172.

Added by Acts 1970, No. 373, §2, eff. Jan. 1, 1971; Acts 1970, No. 503, §2, eff. Jan. 1, 1971.



RS 34:1362 - Present rights of Plaquemines Parish

§1362. Present rights of Plaquemines Parish

Nothing herein contained shall be construed to deprive the parish of Plaquemines or its governing authority of any rights or powers which they presently have or exert within the corporate limits of the district, or to confer further police power upon the governing authority of the district.

The governing authority of the Plaquemines Port, Harbor and Terminal District shall have the right to enter into any and all contracts and agreements with the parish of Plaquemines, the Board of Commissioners of the Port of New Orleans, and any other public subdivisions or authorities relative to any and all matters which lie within the jurisdiction of the district and the governing authority thereof.

Added by Acts 1970, No. 373, §2, eff. Jan. 1, 1971; Acts 1970, No. 503, §2, eff. Jan. 1, 1971.



RS 34:1363 - Revenue and mortgage revenue bonds

§1363. Revenue and mortgage revenue bonds

For the purpose of acquiring lands for the uses of the said district and to provide funds for the making and construction of the public works, facilities and improvements outlined in this Chapter, the Plaquemines Port, Harbor and Terminal District is authorized to issue revenue bonds in the manner and subject to the terms and conditions of Subpart C, Part I, Chapter 10, Title 33, as well as mortgage revenue bonds in the manner and subject to the terms and conditions of Subpart B, Part I, Chapter 10, Title 33.

Added by Acts 1970, No. 373, §2, eff. Jan. 1, 1971; Acts 1970, No. 503, §2, eff. Jan. 1, 1971.



RS 34:1364 - Bonds secured by general revenues

§1364. Bonds secured by general revenues

In addition to the above power to issue bonds, the Plaquemines Port, Harbor and Terminal District is authorized, with the approval of the State Bond and Tax Board, to issue negotiable bonds for any of the works of public improvement described in this Chapter, and to pledge for the payment of the principal and interest of such negotiable bonds the income and revenues derived or to be derived from the properties and facilities maintained and operated by it, or received by the district from any other sources. In addition to the pledge of income and revenues to secure said bonds, the district may further secure their payment by a conventional mortgage upon any or all of the properties constructed or acquired, or to be constructed and acquired by it. Said district is further authorized to receive by gift, grant, donation or otherwise any sum of money, aid or assistance from the United States, the State of Louisiana, or any political subdivision thereof, and unless otherwise provided by the terms of such gift, grant, donation, in its discretion, to pledge all or any part of such moneys for the further securing of the payment of the principal and interest of its bonds. Such bonds shall be authorized by a resolution of the governing authority of the district and shall be of such series, bear such date or dates, mature at such time or times not exceeding forty years from their respective dates, bear interest at such rate or rates payable annually or semi annually, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, be subject to such terms of redemption not exceeding one hundred five percent of the principal amount thereof, and be entitled to such priority on the revenues of the district as such resolution or resolutions may provide. The bonds shall be signed by such officers as the district shall determine, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signatures of such officer or officers of the district as it shall designate. Any such bonds may be issued and delivered, notwithstanding that one or more of the officers signing such bonds or the officer or officers whose facsimile signature or signatures may be upon the coupons shall have ceased to be such officer or officers at the time such bonds shall actually have been delivered.

Said bonds shall be sold for not less than par and accrued interest, to the highest bidder at a public sale after advertisement by the district at least once a week for not less than three consecutive weeks, the first publication being not less than fifteen days prior to the date fixed for the reception of bids, in a newspaper of general circulation within the district and in a financial newspaper or journal published in New Orleans, New York or Chicago, reserving to the district the right to reject any and all bids and to readvertise for bids. If the bonds are not sold pursuant to the advertisement, they may be sold by the district by private sale, within sixty days after the date advertised for the reception of sealed bids, but no private sale shall be made at a price less than the highest bid which shall have been received. If not so sold, the bonds shall be readvertised in the manner herein prescribed.

No proceedings in respect to the issuance of any such bonds shall be necessary except such as are contemplated by this section, and no further or other legislation shall be required to effectuate the same.

For a period of thirty days from the date of publication of the resolution authorizing the issuance of bonds hereunder, any persons in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause, after which time no one shall have any cause or right of action to contest the legality of said resolution or of the bonds authorized thereby for any cause whatsoever. If no suit, action or proceeding is begun contesting the validity of the bond issue within the thirty days herein prescribed, the authority to issue the bonds and to levy the necessary tax for the payment thereof, the legality thereof and of all of the provisions of the resolution authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters.

Such bonds shall have all the qualities of negotiable instruments under the law merchant and the Negotiable Instruments Law of the State of Louisiana.

Added by Acts 1970, No. 373, §2, eff. Jan. 1, 1971; Acts 1970, No. 503, §2, eff. Jan. 1, 1971.



RS 34:1365 - Annual report

§1365. Annual report

The district shall examine and investigate all questions relating to the interest and welfare of the district; it shall control and regulate the same, and make an annual report showing all receipts and disbursements of the district, the number of arrivals and departures of vessels and their tonnage; the export and imports passing through the district; and setting forth the general condition of the district and its buildings, structures, facilities and other properties. A copy of this report shall be promptly published in the newspaper printed in the parish of Plaquemines.

Added by Acts 1970, No. 373, §2, eff. Jan. 1, 1971; Acts 1970, No. 503, §2, eff. Jan. 1, 1971.



RS 34:1401 - Creation of commission; membership; qualifications; vacancy

CHAPTER 9. GREATER OUACHITA

PORT COMMISSION

§1401. Creation of commission; membership; qualifications; vacancy

A. The Greater Ouachita Port Commission, the "commission", is hereby created. The commission shall be composed of seven members, who shall serve without compensation. The members must be citizens of the United States and qualified electors of the parish of Ouachita and shall be appointed by the governor for overlapping terms of six years, as follows:

(1) Two commissioners shall be appointed at large.

(2) Two commissioners shall be residents of District 3 consisting of precincts 10 through 24, District 4 consisting of precincts 25 and 26, or District 10 consisting of precincts 59 through 72 and 74 through 79 and shall be appointed by the governor from a list of three nominees submitted by the state legislators representing these districts.

(3) Two commissioners shall be residents of District 5 consisting of precincts 27 through 50, District 6 consisting of precincts 51 through 53, District 7 consisting of precincts 54 and 55, District 8 consisting of precincts 56 and 57, or District 9 consisting of precinct 58 and shall be appointed by the governor from a list of three nominees submitted by the state legislators representing these districts.

(4) One commissioner shall be a resident of District 1 consisting of precincts 1 through 5 and precinct 73, or District 2 consisting of precincts 2 through 9A and shall be appointed by the governor from a list of three nominees submitted by the state legislators representing these districts.

B. The commissioner initially appointed from District 1 consisting of precincts 1 through 5 and precinct 73, or District 2 consisting of precincts 2 through 9A and one of the commissioners initially appointed from District 5 consisting of precincts 27 through 50, District 6 consisting of precincts 51 through 53, District 7 consisting of precincts 54 and 55, District 8 consisting of precincts 56 and 57, or District 9 consisting of precinct 58 shall serve terms of two years; one of the commissioners initially appointed at large and one of the commissioners initially appointed from District 3 consisting of precincts 10 through 24, District 4 consisting of precincts 25 and 26, or District 10 consisting of precincts 59 through 72 and 74 through 79 shall serve terms of four years; and the other three commissioners initially appointed shall serve terms of six years, all as designated by the governor. The successors shall serve terms of six years. Each commissioner shall take and cause to be recorded the oath of office, as required by Article X, Section 30 of the Constitution of Louisiana and R.S. 42:161 et seq.

C. No commissioner shall hold office in a political party or during his term as commissioner hold any elective or appointive office or employment for compensation in the government of the United States or of the state of Louisiana or a political subdivision thereof.

D. A vacancy on the commission for any reason shall be filled for the remainder of the term by appointment by the governor of a person meeting the same residence criteria, as provided by Subsection A of this Section.

Acts 1998, 1st Ex. Sess., No. 45, §1; Acts 2011, No. 55, §1, eff. June 20, 2011.



RS 34:1402 - Officers; meetings; quorum; removal

§1402. Officers; meetings; quorum; removal

A. The commission shall elect from among its members a president, a vice president, a secretary, and a treasurer and prescribe their duties. At the option of the commission, the offices of the secretary and the treasurer may be held by one person.

B. The commission shall meet in regular session once each month and shall also meet in special session at the call of the president or upon the written request of three of the commissioners. Four members of the commission shall constitute a quorum and all actions or resolutions must be approved by the affirmative vote of at least four commissioners. The commission shall prescribe rules to govern its meetings and shall fix the place at which its meetings will be held.

C. Members who fail to attend three or more consecutive regular meetings may be removed by a majority of commission members present at a regular or special meeting of the commission. Filling vacancies created by removal shall be pursuant to the provisions of R.S. 34:1401(A) and (B).

Acts 1998, 1st Ex. Sess., No. 45, §1; Acts 2011, No. 55, §1, eff. June 20, 2011.



RS 34:1403 - Rights and powers of commission

§1403. Rights and powers of commission

A. The commission shall exercise the powers herein conferred upon it within the port area, consisting of the parish of Ouachita.

B. The commission may authorize a reasonable travel allowance for its members in the performance of their official duties. It may employ such officers, agents, and employees as it may find necessary in the performance of its duties and may prescribe their duties, powers, and compensation. The commission may contract for legal, financial, engineering, and other professional services necessary or expedient in the conduct of its affairs and may utilize the services of the other executive departments of the state, upon terms and conditions mutually agreeable.

C. The commission shall regulate the commerce and traffic within the port area in such a manner as in its judgment may be for the best interests of the state. It shall have charge of and administer public wharves, docks, sheds, and landings and may construct or acquire and equip wharves, landings, and other structures useful for the commerce of the port area and provide mechanical facilities therefor; erect sheds or other structures on the wharves and landings; maintain proper depths of water at the wharves and landings; provide light, water, police protection, and other services for its facilities; construct or acquire, maintain, and operate basins, locks, canals, warehouses, and elevators; charge for the use of all facilities it administers and for all services it renders such fees, rates, tariffs, or other charges as it may establish; establish harbor lines within the port area by agreement with the Corps of Engineers; and construct, own, operate, and maintain terminal rail facilities and other common carrier rail facilities for the purpose of rendering rail transportation to and from the facilities to be erected, owned, and operated by the commission in both intrastate and interstate commerce. Title to all property and improvements thereon operated by the commission shall vest in the commission. Nothing herein shall operate as a restriction upon the lawful use and development of private property within the port area for port purposes, including the construction and operation of grain elevators and docks appurtenant thereto.

D. The commission may charge a reasonable fee to each vessel arriving in the port area in ballast or carrying cargo of any kind. It may also charge for each copy of any certificate issued by it or by any of its officers or employees for inspecting hatches, surveying cargo, or making other surveys or inspections of vessels in the port area, but it shall furnish without charge to the master of each such vessel one copy of all surveys upon his vessel or cargo.

E. The commission may enter into contracts, leases, and other agreements with railroads, trucking companies, barge lines, and any other companies interested in the transportation, storage, and shipping of goods and other products, whether by rail, truck line, barge line, oceangoing vessels, or otherwise, for the use of all or any part or portion of the facilities administered by the commission for a period of time not exceeding forty years. However, no exclusive franchise shall be granted to any carrier.

Acts 1998, 1st Ex. Sess., No. 45, §1.



RS 34:1404 - Authority for issuance of bonds; special taxes; pledge of revenues; mortgage; donation

§1404. Authority for issuance of bonds; special taxes; pledge of revenues; mortgage; donation

A. When authorized by a majority of the electors of the port area who vote thereon in an election held for that purpose, the commission may levy on all property subject to taxation situated within the port area an ad valorem tax at an annual millage not to exceed two and one-half mills on the dollar. The commission upon its own initiative may call a special election and submit to the qualified electors of the port area the question of authorizing the levy of such a tax. These special taxes shall be levied, assessed, and collected on the property within the port area under the same methods, terms, and conditions and at the same time as parish taxes are levied, assessed, and collected; these taxes shall be secured by the same liens upon the property subject to taxation within the port area as taxes for parish purposes; and the property subject to any taxes within the port area shall be sold for failure to pay the same in the manner as property is sold for delinquent parish and other taxes.

B. The provisions of the constitution and all laws regulating the collection of taxes, the creating of tax liens and mortgages, tax penalties, and tax sales also shall apply to the collection of all taxes authorized by this Section. The sheriff and ex officio tax collector for the parish of Ouachita shall make a monthly settlement with the treasurer of the commission and receive from him a receipt for the amount of the taxes paid over, shall receive from the treasurer a quietus for a full settlement of taxes due and exigible in any given year and account for the delinquents or deductions, and shall retain from all taxes collected by him for the port area the same commission allowed thereon to him by law on special taxes and deposit the amount thereof to the credit of the sheriff's salary fund. Upon the failure of the tax collector to comply with the provisions of this Section, the commission shall proceed against him and the sureties on his official bond for the collection of whatever money may be owing to the commission for such special taxes.

C. When authorized by a majority of the electors of the port area who vote thereon in an election held for that purpose and with the approval of the State Bond Commission, the commission may incur debts for its lawful purposes, may issue in its name negotiable bonds or notes therefor, and may pledge for the payment of the principal and interest of such negotiable bonds or notes the revenues derived from the operation of properties and facilities maintained and operated by it, or received by the commission from any taxes authorized under this Section or from other sources; however, the amount of such bonds or notes outstanding at any one time shall not exceed fifteen million dollars. Such bonds, when authorized to be issued, shall constitute, first, a general obligation of the commission, and secondly, the full faith and credit of the parish of Ouachita is hereby pledged. In addition to the pledge of revenues to secure the bonds and notes, the commission may further secure their payment by conventional mortgage upon any or all of the properties constructed or acquired or to be constructed and acquired by it. The commission may receive by gift, grant, donation, or otherwise any sum of money, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof and, unless otherwise provided by the terms of such gift, grant, or donation, it may pledge all or any part of such monies for the further securing of the payment of the principal and interest of its bonds or notes.

Acts 1998, 1st Ex. Sess., No. 45, §1.



RS 34:1405 - Prescriptive period; sale of bonds

§1405. Prescriptive period; sale of bonds

A. For sixty days after promulgation of the result of an election held to incur or assume debt, issue bonds, or levy a tax, any person in interest may contest the legality of the election, the bond issue provided for, or the tax authorized, for any cause. After that time no one shall have any cause or right of action to contest the regularity, formality, or legality of the election, tax provisions, or bond authorization, for any cause whatsoever. If the validity of any election, tax, debt assumption, or bond issue authorized or provided for is not raised within the sixty days, the authority to incur or assume debt, levy the tax, or issue the bonds, the legality thereof, and the taxes and other revenues necessary to pay the same shall be conclusively presumed to be valid, and no court shall have authority to inquire into such matters.

B. A resolution authorizing the issuance of bonds or other debt obligation by the commission shall be published at least once in the official journal of the parish. For thirty days after the date of publication, any person in interest may contest the legality of the resolution and of any provision therein made for the security and payment of the bonds. After that time, no one shall have any cause of action to test the regularity, formality, legality, or effectiveness of the resolution or any provisions thereof for any cause whatever. Thereafter, it shall be conclusively presumed that every legal requirement for the issuance of the bonds or other debt obligation has been complied with, including all things pertaining to the election, if required, at which the bonds or other debt obligation were authorized. No court shall have authority to inquire into any of these matters after the thirty days.

C. Any bonds issued in accordance with the provisions of R.S. 34:1404 shall be sold to the highest bidder at a public sale, for not less than par and interest, after advertisement at least once a week for not less than thirty days by the commission in Monroe, Chicago, New York, and such other places as the commission may determine, reserving to the commission the right to reject any and all bids and the right to readvertise for new bids.

Acts 1998, 1st Ex. Sess., No. 45, §1.



RS 34:1406 - Expropriation

§1406. Expropriation

The commission may acquire by expropriation in accordance with R.S. 19:141 through 160 any wharves, landings, or other properties necessary for the benefit and advantage of the commerce of the commission.

Acts 1998, 1st Ex. Sess., No. 45, §1.



RS 34:1451 - Creation of Greater Krotz Springs Port Commission

CHAPTER 10. GREATER KROTZ SPRINGS PORT COMMISSION

§1451. Creation of Greater Krotz Springs Port Commission

A.(1) There is hereby created a commission to be known as the Greater Krotz Springs Port Commission, which shall be composed of eleven members, appointed as follows:

(a) Two commissioners, who shall be residents of the city of Eunice, or who shall live within five miles of the city limits of Eunice, to be appointed by the governing authority of the city of Eunice.

(b) Two commissioners, who shall be residents of the city of Opelousas, or who shall live within five miles of the city limits of Opelousas, to be appointed by the governing authority of the city of Opelousas.

(c) Two commissioners, who shall be residents of the town of Krotz Springs, or who shall live within five miles of the city limits of Krotz Springs, to be appointed by the governing authority of the town of Krotz Springs.

(d) Two commissioners, who shall be residents of St. Landry Parish, appointed by the St. Landry Parish Municipal Association, one of whom shall be of a minority race.

(e) Three commissioners, who shall be residents of St. Landry Parish, appointed by the St. Landry Parish Police Jury, one of whom shall be of a minority race.

(2) The members of the commission shall serve without compensation but may receive per diem at an amount not to exceed seventy-five dollars. A member of the commission may be removed by the appointing authority with or without cause.

B. Any vacancy on the commission for any reason shall be filled in the same manner as the original appointment, for the unexpired term of office. Each commissioner shall be a citizen of the United States and a qualified voter* of the State of Louisiana and the Parish of St. Landry.

C. Each appointment shall be submitted to the Senate for confirmation at the next regular session of the legislature after the appointment shall have been made.

Added by Acts 1956, No. 228, §1; Amended by Acts 1956, No. 246, §1; Acts 1960, No. 387, §1; Acts 1966, No. 446, §1; Acts 1970, No. 613, §1; Acts 1976, No. 195, §1, eff. Aug. 1, 1976; Acts 1982, No. 377, §1. Acts 1984, No. 798, §2, eff. July 13, 1984. Acts 1984, No. 888, §2, eff. July 20, 1984; Acts 1985, No. 841, §1, eff. July 23, 1985; Acts 1988, No. 918, §1; Acts 2004, No. 397, §1.

*"AND TAXPAYER" WAS INCLUDED IN ACTS 1984, NO. 798, §2.

NOTE: See Acts 1985, No. 841, §2.



RS 34:1452 - Officers of the commission; meetings

§1452. Officers of the commission; meetings

The commission shall elect from among its own members a president, a vice president, a secretary, and a treasurer, whose respective duties shall be prescribed by the commission. At the option of the commission the office of the secretary and treasurer may be held by one person. The commission shall meet in regular session once each month, and shall also meet in special session at the call of the president of the commission, or on the written request of three members of the commission. A majority of the members of the commission shall constitute a quorum and all actions or resolutions of the commission must be approved by the affirmative vote of not less than a majority of all members of the commission in attendance. The commission shall prescribe rules to govern its meetings and shall fix the place at which meetings shall be held.

Added by Acts 1956, No. 228, §1. Amended by Acts 1956, No. 246, §1; Acts 2016, No. 325, §1, eff. June 2, 2016.



RS 34:1453 - Rights and powers of the board

§1453. Rights and powers of the commission

A. The commission shall exercise the powers herein conferred upon it within the port area which for purposes of this Chapter consists of the entire parish of St. Landry as it exists from time to time.

B. The commission may authorize a reasonable travel allowance for its members in the performance of their official duties, and it may employ such officers, agents, and employees as it may find necessary in the performance of its duties, and may prescribe the duties, powers, and compensation of such officers, agents, and employees. The commission may upon such terms as it may agree, contract for legal, financial, engineering, and other professional services necessary or expedient in the conduct of its affairs, and it may, upon terms and conditions mutually agreeable, utilize the services of the executive departments of the state. The commission is authorized to provide health insurance for its members, however no state funds shall be used to pay for such insurance.

C. The commission shall regulate the commerce and traffic within the port area in such manner as may, in its judgment, be for the best interest of the state. It shall have charge of, and administer public wharves, docks, sheds, and landings and shall be empowered to construct or acquire and equip wharves and landings and other structures useful for the commerce of the port area and to provide mechanical facilities therefor; to erect sheds or other structures on such wharves and landings; to maintain proper depths of water at all such wharves and landings; to provide light, water, police protection and other services for its facilities as it may deem advisable; to construct or acquire, maintain, and operate basins, locks, canals, warehouses, and elevators; to charge for the use of all facilities administered by it and for all services rendered by it, such fees, rates, tariffs, or other charges as it may establish; to establish harbor lines within the port area by agreement with the Corps of Engineers; and to construct, own, operate, and maintain terminal rail facilities and other common carrier rail facilities for the purpose of rendering rail transportation to and from the facilities to be erected, owned, and operated by the commission whether in either intrastate or interstate commerce. The commission, in its discretion, may enter into cooperative endeavor agreements, intergovernmental agreements, contracts, leases, servitudes, charters, and other agreements with public or private entities or persons providing for the delegation of any or all of the operational rights, powers, and authority granted in this Chapter. The legislature may confer additional powers upon the commission; provided, however, that the commission shall not exercise any powers in a manner that impairs any contract entered into by the commission. Except as provided in this Section, title to all land and improvements thereon acquired, constructed, maintained, or operated by the commission shall vest in the commission. As a political subdivision of the state of Louisiana, the commission shall have all powers of ownership and rights of administration and alienation, including without limitation the right to lease, sell, encumber, or otherwise convey, or to grant or accept servitudes in land or any improvements thereon to or from third parties for any commercial, business, or port area purpose, including without limitation shipping, fleeting, processing, manufacturing, or financing through industrial inducement bonds over and upon the port area. The construction and operation of privately owned facilities within the port area is permitted, subject to the reasonable rules and regulations that may be adopted by the commission from time to time and are applicable to publicly and privately owned facilities.

D. The commission may charge a reasonable fee to each vessel arriving in the port area in ballast or carrying cargo of any kind. It may also charge for each copy of any certificate issued by it or by any of its officers or employees for inspecting hatches, surveying cargo, or making other surveys or inspections of vessels in the port area, but shall furnish, without charge, to the master of each such vessel one copy of all surveys upon his vessel or cargo.

E. The commission shall have authority to make and enter into contracts, leases, servitudes, and other agreements with railroads, trucking companies, pipeline companies, terminal developers and operators, and barge and fleeting lines, and with any and all entities and persons interested in the transportation, storage, or shipping of hydrocarbons or other minerals, goods or products, whether by rail, truck line, pipeline, barge line, ocean-going vessels, or otherwise for the use of the land facilities or other property owned or administered by the commission or any part or portion thereof, for a period of time not exceeding ninety-nine years.

F. The provisions of this Chapter shall not be construed to authorize the commission to operate as a public utility or to grant a franchise for service by a public utility that is regulated by the Louisiana Public Service Commission.

Acts 1990, No. 395, §1; Acts 2016, No. 325, §1, eff. June 2, 2016.



RS 34:1454 - Authority for general obligation bonds

§1454. Authority for general obligation bonds

A. The commission, with the approval of the State Bond Commission, is authorized to incur debt for its lawful purposes and to issue in its name, negotiable general obligation bonds or notes therefor, and to pledge, for the payment of the principal and interest of such negotiable bonds or notes, the revenues derived by the commission from the operation of properties and facilities acquired, constructed, maintained, or operated by the commission, or received by the commission from other sources; provided, however, that the amount of such bonds and notes outstanding at any one time shall not exceed fifteen million dollars. Such bonds or notes, when authorized to be issued, shall constitute, first, a general obligation of the commission, and secondly, the full faith and credit of the parish of St. Landry and the state of Louisiana shall be and are hereby pledged to secure such bonds or notes. In addition to the pledge of revenues to secure the bonds and notes, the commission may further secure their payment by granting one or more conventional mortgages upon any or all of the properties constructed, acquired, maintained, or operated, or to be constructed, acquired, maintained, or operated, by it or upon its interest as lessor under leases granted by the commission to third parties on property acquired, constructed, maintained, or operated by the commission. The commission is further authorized to receive, by gift, grant, donation, or otherwise any sum of money, aid, or assistance from the United States, the state of Louisiana, or any political subdivision of the state, and unless otherwise provided by the terms of such gift, grant, or donation, to pledge all or any part of such monies for the further securing of the payment of the principal and interest of its bonds or notes.

B. There shall never be levied for and in the port area any ad valorem tax upon and limited solely to the property in the port area.

Added by Acts 1956, No. 228, §1. Amended by Acts 1956, No. 246, §1; Acts 1976, No. 325, §1; Acts 2016, No. 325, §1, eff. June 2, 2016.



RS 34:1455 - Prescriptive period; sale of bonds

§1455. Prescriptive period; sale of bonds

A. For a period of thirty days from the date of the adoption of any resolution of the commission authorizing the issuance of its bonds or notes, any person interested may test the legality of the resolution and the validity of the bonds or notes issued or proposed to be issued thereunder, after which time no one shall have any cause of action to contest the regularity, formality, or legality of the resolution or to draw in question the legality of the bonds or notes or the debt represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with. No court shall have authority to inquire into such matters after the lapse of thirty days.

B. Any bonds issued in accordance with the provisions of this Chapter shall be sold in the manner determined by the commission.

Added by Acts 1956, No. 228, §1. Amended by Acts 1956, No. 246, §1; Acts 2016, No. 325, §1, eff. June 2, 2016.



RS 34:1456 - Right to expropriate

§1456. Right to expropriate

The Greater Krotz Springs Port Commission may acquire by expropriation in accordance with the expropriation law of the state of Louisiana any wharves, landings or any other properties necessary for the benefit and advantage of the commerce of the said commission.

Added by Acts 1956, No. 228, §1. Amended by Acts 1956, No. 246, §1.



RS 34:1457 - Repealed by Acts 1970, No. 613, 2

§1457. Repealed by Acts 1970, No. 613, §2



RS 34:1501 - LAKE PROVIDENCE PORT COMMISSION

CHAPTER 11. LAKE PROVIDENCE PORT COMMISSION

§1501. Creation of Lake Providence Port Commission

A. There is hereby created a commission to be known as the Lake Providence Port Commission, which shall be composed of seven members who shall serve without compensation and who shall be appointed as follows:

(1) Four commissioners appointed by the governing authority of the parish of East Carroll;

(2) Two commissioners shall be appointed by the governing authority of the town of Lake Providence;

(3) One commissioner shall be elected by the appointed commissioners at their initial meeting.

B. The commissioner initially elected by the appointed commissioners and one of the four commissioners initially appointed by the governing authority of the parish of East Carroll, and one of the two commissioners initially appointed by the governing authority of the town of Lake Providence, shall be appointed for a term of two years. One of the four commissioners initially appointed by the governing authority of the parish of East Carroll, and one of the two commissioners initially appointed by the governing authority of the town of Lake Providence shall serve for four years; and the remaining commissioners shall be appointed for a term of six years. Thereafter, the successors to each of such commissioners shall be appointed for terms of six years.

C. Any vacancy on the commission for any reason shall be filled in the same manner as the original appointments and for the unexpired term of office. Each commissioner shall be a citizen of the United States, and a qualified voter and a taxpayer of the State of Louisiana.

Added by Acts 1958, No. 450, §1. Amended by Acts 1966, No. 446, §1.



RS 34:1502 - Officers of the commission; meetings

§1502. Officers of the commission; meetings

The commission shall elect from among its own members a president, a vice president, a secretary and a treasurer, whose respective duties shall be prescribed by the commission. At the option of the commission, the office of the secretary and treasurer may be held by one person. The commission shall meet in regular session, once each month, and shall also meet in special session at the call of the president of the commission, or on the written request of three members of the commission. A majority of the commission shall constitute a quorum, and all actions or resolutions of the commission must be approved by the affirmative vote of not less than a majority of all members of the commission. The commission shall prescribe rules governing its meetings and shall fix a place at which the meetings shall be held.

Added by Acts 1958, No. 450, §1.



RS 34:1503 - Rights and powers of the board

§1503. Rights and powers of the board

A. The commission shall exercise the powers herein conferred upon it, within the port area, consisting of the entire parish of East Carroll as the boundaries and limits of said parish are presently fixed by law.

B. The commission may authorize a reasonable travel allowance for its members in the performance of their official duties, and it may employ such officers, or agents, and employees, as it may find necessary in the performance of its duties, and may prescribe their duties, powers and compensation of such officers, agents, and employees. The commission may, upon such terms as it may agree upon, contract for legal, financial, engineering and other professional services necessary or expedient in the conduct of its affairs, and may upon terms and conditions mutually agreeable, utilize the services of the other executive departments of the state.

C. The commission shall regulate the commerce, and traffic, within such port area in such a manner as may, in its judgment, be for the best interests of the state. It shall have charge of and administer public wharves, docks, sheds and landings, and shall have authority to construct or acquire and equip wharves and landings, and other structures useful for the commerce of the port area, and provide mechanical facilities therefor; to erect sheds or other structures on said wharves and landings; to maintain proper depths of water at all such wharves and landings; to provide light, water, police protection and other services for its facilities as it may deem advisable; to construct or acquire, maintain and operate basins, locks, canals, warehouses and elevators; to charge for the use of all facilities administered by it, and for all services rendered by it, such fees, rates, tariffs, or other charges as it may establish; to establish harbor lines within the port area by agreement with the corps of engineers; and to construct, own, operate and maintain terminal rail facilities, and other common carrier rail facilities for the purpose of rendering rail transportation to and from the facilities to be erected, owned and operated by the commission in both intrastate and interstate commerce. The legislature may confer additional powers upon the commission not inconsistent with the provisions hereof; provided, however, that it shall not impair any contracts lawfully entered into by the commission. Title to all property and improvements thereon operated by the commission shall vest in the state of Louisiana.

D. The commission may charge a reasonable fee to each vessel arriving in the port area in ballast or carrying cargo of any kind. It may also charge for each copy of any certificate issued by it, or by any of its officers or employees for inspecting hatches, surveying cargo, or making other surveys or inspections of vessels in the port area, but shall furnish, without charge, to the master of each such vessel, one copy of all surveys upon his vessel or cargo.

E. The commission shall have authority to make and enter into contracts, leases, and other agreements with railroads, trucking companies, barge lines, and with any and all companies interested in the transportation, storage and shipping of goods and other products, whether by rail, truck line, barge line, ocean going vessels, or otherwise for the use of facilities administered by the commission or any part or portion thereof for a period of time not exceeding forty years. No exclusive franchise, however, shall be granted to any carrier.

Added by Acts 1958, No. 450, §1.



RS 34:1504 - Authority for issuance of bonds; levy of taxes; election

§1504. Authority for issuance of bonds; levy of taxes; election

A. The commission shall have authority, when authorized so to do by a vote of a majority in number and amount of the property of taxpayers of the port area qualified to vote at an election for the purpose and in accordance with law, to levy annually on all property situated within the port area, subject to taxation, an ad valorem tax not to exceed seven and one-half mills on the dollar. The commission may, upon its own initiative, call a special election and submit to the qualified taxpaying voters of the port area the question of authorizing the levy of such a tax. The commission shall call such a special election when requested so to do by petition in writing signed by one-fourth of the property taxpayers in number eligible to vote at such election. These special taxes shall be levied, assessed and collected on the property within the port area under the same methods, terms and conditions and at the same time as state and parish taxes are levied, assessed and collected; these taxes shall be secured by the same liens upon the property subject to taxation within the port area as taxes for state and parish purposes; and the property subject to any taxes within said port area shall be sold for failure to pay the same in the manner as property is sold for delinquent state, parish and other taxes under the laws of the state.

B. The provisions of the constitution and all laws regulating the collection of taxes, the creating of tax liens and mortgages, tax penalties and tax sales also shall apply to the collection of all taxes authorized by this Section. The sheriff and ex-officio tax collector for the parish of East Carroll shall make a monthly settlement with the treasurer of the commission and receive from him a receipt for the amount of the taxes paid over in the same manner as tax collectors are required to settle with the auditor of the state. The tax collector shall receive from the treasurer the same quietus for a full settlement of taxes due and exigible in any given year and account for the delinquents or deductions in the same manner as though accounting to the auditor of the state for state taxes. The sheriff and ex-officio tax collector shall retain from all taxes collected by him for the port area the same commission allowed thereon to him by law on special taxes and shall deposit the amount thereof with the parish treasurer to the credit of the sheriff's salary fund. Upon the failure of the tax collector to comply with the provisions of this Section, the commission shall proceed against him and the sureties on his official bond for the collection of whatever money may be owing to the commission for such special taxes.

C. The commission, with the approval of the State Bond Commission, is authorized to incur debts for its lawful purposes, and to issue in its name, negotiable bonds or notes therefor, and to pledge for the payment of the principal and interest of such negotiable bonds or notes the revenues derived from the operation of properties and facilities maintained and operated by it, or received by the commission from any taxes authorized under this Section or from other sources; provided, however, that the amount of such bonds or notes outstanding at any one time shall not exceed fifteen million dollars. Such bonds, when authorized to be issued, shall constitute, first, a general obligation of the commission, and secondly, the full faith and credit of the parish of East Carroll and the state of Louisiana shall be and are hereby pledged. In addition to the pledge of revenues to secure said bonds and notes, the commission may further secure their payment by conventional mortgage upon any or all of the properties constructed or acquired, or to be constructed and acquired by it. The commission is further authorized to receive, by gift, grant, donation or otherwise, any sum of money, aid or assistance from the United States, the state of Louisiana, or any political subdivision thereof, and unless otherwise provided by the terms of such gift, grant or donation, in its discretion, to pledge all or any part of such monies for the further securing of the payment of the principal and interest of its bonds or notes.

Added by Acts 1958, No. 450, §1. Amended by Acts 1960, No. 295, §1; Acts 1976, No. 325, §1.



RS 34:1505 - Prescriptive period; sale of bonds

§1505. Prescriptive period; sale of bonds

For a period of sixty days from the date of the adoption of any resolution of the commission authorizing the issuance of its bonds or notes, any person interested may test the legality of such resolution and the validity of such bonds or notes issued or proposed to be issued thereunder, after which time no one shall have any cause of action to contest the regularity, formality, or legality of said resolution or to draw in question the legality of said bonds or notes or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of said sixty days.

Any bonds issued in accordance with the provisions hereof shall be sold to the highest bidder, at a public sale, for not less than par and accrued interest, after advertisement, once a week for not less than thirty days, by the commission in a newspaper of general circulation published in Lake Providence, Louisiana, Chicago, Illinois, New York, New York, and such other places as the commission shall determine, reserving to the commission the right to reject any and all bids, and the right to re-advertise for new bids. If, after advertisement as hereinabove provided, no bids are received, or if such bids as are received are considered in the discretion of the commission to be unsatisfactory, then and in that event, the commission may publicly negotiate for the sale of such bonds.

Added by Acts 1958, No. 450, §1.



RS 34:1506 - Right to expropriate

§1506. Right to expropriate

The Lake Providence Port Commission may acquire by expropriation in accordance with expropriation laws of the state of Louisiana, any wharves, landings or any other property necessary for the benefit and advantage of the commerce of the said commission.

Added by Acts 1958, No. 450, §1.



RS 34:1507 - Advertisement; R.S. 43:111 not to apply

§1507. Advertisement; R.S. 43:111 not to apply

The prohibition, contained in R.S. 43:111, against advertising in any newspaper, book, pamphlet or periodical, shall not apply to the Lake Providence Port Commission in carrying out its functions and duties under the constitution and laws of this state.

Added by Acts 1958, No. 450, §1.



RS 34:1508 - Industrial properties; authority to acquire, etc.

§1508. Industrial properties; authority to acquire, etc.

In order to encourage the location of or addition to industrial enterprises therein and the economic development of its port area, the Lake Providence Port Commission, created and operating in accordance with the provisions of Article VI, Section 33 of the Constitution of the State of Louisiana, may acquire, purchase, construct or improve industrial plant buildings and necessary property, equipment and appurtenances therefor, as a lawful purpose for which its bonds may be issued in the manner and within the limitations provided by said constitutional provision. Such industrial properties are hereby determined to be structures useful for the commerce of the port area as contemplated by said constitutional provision and not inconsistent with the provisions thereof.

Added by Acts 1973, No. 105, §1.



RS 34:1601 - TWIN PARISH PORT DISTRICT

CHAPTER 12. TWIN PARISH PORT DISTRICT

§1601. Creation; territorial limits

The Twin Parish Port District, (previously known as the "Delcambre Port Commission") hereinafter referred to as the district, is hereby created as a political subdivision of the state of Louisiana, and its territorial limits are hereby fixed as follows:

Iberia Parish: Beginning at a point on the boundary line between St. Martin Parish and Iberia Parish, at the point where the centerline of La. 182 intersects said boundary line, thence southeasterly along the centerline of La. 182 to its intersection with the centerline of La. 88; thence southwesterly along the centerline of La. 88 to its intersection with the range line between R5E and R6E, and thence southerly along said range line to its intersection with Parish Road 508; thence westerly along said Parish Road 508 to its intersection with the centerline of U.S. Highway 90; thence southeasterly along the centerline of U.S. 90 to its intersection with La. 3013; thence southwesterly to a point 1000 feet from the western right of way line of U.S. Highway 90; thence southeasterly parallel to and 1000 feet from U.S. Highway 90 to the southwestern right-of-way line of U.S. Highway 90, to the section line between Sections 20 and 21 T12S, R6E, Southwestern Land District; thence southerly between Sections 20 and 21, and between Sections 29 and 28, to the north line of Section 87, T12S, R6E; thence in a straight line to the corner common to Sections 16, 19, and 20, in T13S, R6E; thence continuing south between Section 19 and 20, 37 and 38, 45 and 44, to the corner common to Sections 44, 45, 48, and 49, in T13S, R6E; thence westerly between Sections 45 and 48 to the corner common to Sections 45, 46, 47 and 48, in T13S, R6E, thence south between Sections 47 and 48, T13S, R6E, and continuing south between Sections 5 and 6, 8 and 7 to the northern shore of Vermilion Bay; thence generally easterly and southerly along the northern and eastern shoreline of Vermilion Bay to the boundary line between Iberia and St. Mary Parishes; thence following said boundary line to and through East Cote Blanche Bay, West Cote Blanche Bay and thence southerly along said boundary line to the lower limits of Iberia Parish in the Gulf of Mexico; thence generally westerly following the southern limits of Iberia Parish to its intersection with the boundary line between Iberia Parish and Vermilion Parish; thence continuing westerly along the southern limits of Vermilion Parish to a point due south of the most westerly western line of the Paul Rainey Wildlife Game Refuge; thence north to the shoreline of the Gulf of Mexico; thence easterly following said shoreline of the Gulf of Mexico to Southwest Pass; thence following the western shoreline of Southwest Pass and Vermilion Bay around to the boundary line between Vermilion Parish and Iberia Parish; thence following the boundary line between Iberia Parish and Vermilion Parish in a generally northerly direction to and around Lake Peigneur and continuing northerly along said line and the line between Iberia and Lafayette Parishes to the point common to Iberia, Lafayette and St. Martin Parishes; thence easterly along the boundary line between Iberia and St. Martin Parishes to the point of beginning, to the intersection of La. 182.

Vermilion Parish: Wards one and all of Ward 2 less and except that portion of Ward 2 lying West of the following described line, beginning at a point on the common boundary line of Wards 2 and 3 formed by the intersection of the centerline of Youngs Coulee and the West line of Fractional Section 8, T 13 S-R 4 E, thence in a Southerly direction through T 13 S-R 4 E along the West lines of Fractional Section 17, Section 20, Section 29, and Section 32 to the North Line of T 14 S-R 4 E, thence continuing Southerly through T 14 S-R 4 E along the West lines of Sections 5, 8, 17, 20, 29 and 32 to the North Line of T 15 S-R 4 E, thence continuing through T 15 S-R 4 E, in a Southerly direction along the West Line of Section 6 and 7 to the Vermilion Bay Shoreline, thence in a Southeasterly direction through Vermilion Bay to a point located on the common boundary line between Vermilion Parish Wards 2 and 7 whose geographic position is 29°42'30" North Latitude, 92°5'00" West Longitude.

Acts 1977, No. 203, §1. Amended by Acts 1978, No. 486, §2.



RS 34:1602 - Board of commissioners; members; vacancy; composition; officers; agents and employees

§1602. Board of commissioners; members; vacancy; composition; officers; agents and employees

A. A board of commissioners hereinafter referred to as the board, is hereby created, which shall be the governing authority of said district. It shall consist of eleven members, who shall be citizens of the United States and qualified voters within the limits of said district during their term of office. The members of the board shall serve overlapping terms of five years each. On or after October 1, 1977, the members shall be appointed in the following manner:

(1) Three members; shall be appointed by the town of Delcambre and the terms of the members so appointed shall be for five years each;

(2) Two members shall be appointed by the governing authority of Iberia Parish from ward one of said parish and the initial terms of the members so appointed shall be for three years each;

(3) Two members shall be appointed by the governing authority of Vermilion Parish, one of whom shall be appointed from ward one of said parish and one of whom shall be appointed from ward two of said parish, and the initial terms of those members so appointed shall be for two years each;

(4) In addition to the above members, the governing authority of Vermilion Parish shall appoint one member from either ward one or ward two of said parish, who shall serve an initial term of two years; and,

(5) In addition to the above members, the town of Erath shall appoint three members who shall serve initial terms of one year each.

Thereafter the successors to each of the members shall serve terms of five years each. All board members shall serve without compensation.

B. Any vacancy occurring during a term shall be filled by appointment for the remainder of the unexpired term by the authority that made the original appointment.

C. The board shall elect from among its own members a president, a vice president, a secretary, and a treasurer, whose respective duties shall be prescribed by the board. At the option of the board the office of the secretary and treasurer may be held by one person. The board shall meet in regular session once each month, and shall also meet in special session at the call of the president of the board, or on the written request of five members of the board. Four members of the board shall constitute a quorum and all action or resolutions of the board must be approved by the affirmative vote of not less than four members of the board, and by a majority of members present, and the president of the board shall vote in all instances. The board shall prescribe rules to govern its meetings and shall fix the place at which meetings shall be held.

D. The board may authorize a reasonable travel allowance for its members in the performance of their official duties, and it may employ such officers, agents and employees as it may find necessary in the performance of its duties, and may prescribe the duties, powers and compensation of such officers, agents and employees.

Acts 1977, No. 203, §1; Acts 1991, No. 718, §1.



RS 34:1603 - Rights and powers of board

§1603. Rights and powers of board

The board may, upon such terms as it may agree upon, contract for legal, financial, engineering and other professional services necessary or expedient in the conduct of its affairs, and it may, upon terms and conditions mutually agreeable, utilize the services of the other executive departments of the state.

The district shall regulate the commerce and traffic within such port area in such manner as may, in its judgment, be for the best interest of the state. It shall have charge of and administer public wharves, docks, sheds and landings, and shall be empowered to construct or acquire and equip wharves and landings and other structures useful for the commerce of the port area and to provide mechanical facilities therefor; to construct slips and inlets and wharves for the facilitation of agricultural commodities including, but not limited to slips and inlets and wharves for the transportation of agricultural commodities and the facilitation of handling facilities; to construct inlets, slips, wharves and all other structures for the facilitation and handling and sale of all natural resources, including but not limited to all forms of seafood; to erect sheds or other structures on such wharves and landings; to maintain proper depths of water at all such wharves and landings; to provide light, water, police protection and other services for its facilities as it may deem advisable; to construct or acquire, maintain and operate basins, locks, canals, warehouses and elevators; to charge for the use of all facilities administered by it and for all services rendered by it, such fees, rates, tariffs, or other charges as it may establish; to establish harbor lines within the port area by agreement with the Corps of Engineers; and to construct, own, operate and maintain terminal rail facilities and other common carrier rail facilities for the purpose of rendering rail transportation to and from the facilities to be erected, owned and operated by the district in both intrastate and interstate commerce; and to construct recreational facilities to accommodate existing and future industry. The legislature shall not impair any contract lawfully entered into by the district. Title to all property and improvements thereon operated by the district shall vest in the Twin Parish Port District.

The district may charge a reasonable fee to each vessel arriving in the port area in ballast or carrying cargo of any kind. It may also charge for each copy of any certificate issued by it or by any of its officers or employees for inspecting hatches, surveying cargo, or making other surveys or inspections of vessels in the port area, but shall furnish, without charge to the master of each such vessel one copy of all surveys upon his vessel or cargo.

The district shall have authority to make and enter into contracts, leases and other agreements with railroads, trucking companies, barge lines and with any and all companies interested in the transportation, storage and shipping of goods and other products, whether by rail, truck line, barge line, ocean going vessels or otherwise for the use of facilities administered by the district or any part or portion thereof, for a period of time not exceeding forty years. No exclusive franchise, however, shall be granted to any carrier.

The district is further authorized to receive, by gift, grant, donation or otherwise any sum of money, aid or assistance from the United States, the state of Louisiana, or any political subdivision thereof.

Acts 1977, No. 203, §1.



RS 34:1603.1 - Ordinances

§1603.1. Ordinances

A. The commission is further authorized to adopt ordinances concerning the territory, jurisdiction, and control of the port area, and the proper conduct thereof. The ordinances shall be enforceable by a fine not to exceed one thousand dollars or imprisonment not to exceed six months in the parish jail, or both, in the discretion of the court. The commission shall by proper ordinances make rules and regulations for the conduct, management, and control of the port, its commerce, traffic and navigation, the waters and landings within its territorial jurisdiction, the structures and other facilities under its administration, and for the government thereof, which the commission may, in its judgment, find to be necessary or proper in the exercise of the powers now conferred upon it by the constitution and statutes of the state of Louisiana, and shall, from time to time, enlarge, modify, or change such rules and regulations in its discretion. By such ordinances the commission may, without limitation of such powers granted herein, adopt such rules and regulations with respect to the safety and efficiency of port operations, the protection of property, life, and personal safety and welfare of its employees and of the public; the control, use, and protection of the landings, docks, wharves, warehouses, equipment, and other facilities and improvements and appurtenances thereto under its administration; the navigation and use of the waters within its jurisdiction; the loading, unloading, transfer, or trans-shipment of cargoes from, to, or between all watercraft and other vehicles within its jurisdiction; the prevention of interference with and the obstruction of facilities and services necessary or related to the orderly and efficient handling of the commerce and traffic of the port; the protection, removal, and disposition of cargoes; and generally, with respect to the safety and efficiency of the operations of the port. The Sixteenth Judicial District Court for the Parish of Iberia shall have jurisdiction of the trial and punishment of all violations of the ordinances passed by the commission committed within the parish of Iberia; and, the Fifteenth Judicial District Court for the Parish of Vermilion shall have jurisdiction of the trial and punishment of all violations of the ordinances passed by the commission committed within the parish of Vermilion.

B.(1) The style of all ordinances shall be "Be it ordained by the commission of the Twin Parish Port District ...". No ordinance shall be adopted except by the affirmative vote of a majority of the commissioners.

(2) A proposed ordinance may be introduced by any commissioner at any commission meeting. Each proposed ordinance shall be in writing. An ordinance shall contain only one subject which shall be indicated in its title except for ordinances involving the annual operating budget, a capital improvement budget, or a codification of ordinances.

(3) After a proposed ordinance has been introduced, copies of it shall be provided to all commissioners. The title of a proposed ordinance shall be published once in the Twin Parish Port District's official journal. The notice shall indicate the time and place where the commission will consider its adoption. No ordinance shall be adopted until a public hearing on it has been held. No ordinance can be adopted at the meeting at which it is introduced.

(4) Each proposed amendment to an ordinance shall be presented in writing or reduced to writing before its final consideration. An amendment to a proposed ordinance shall neither nullify the purpose of the proposed ordinance nor, except for ordinances involving the annual operating budget, a capital improvement budget, or a codification of ordinances, add a new subject matter to it.

(5) A proposed ordinance shall be read by the title when called for final passage. The vote on an ordinance at final passage shall be taken by "yeas" and "nays", and the names of the commissioners voting for and against each proposed ordinance or amendment shall be entered in the minutes.

(6) Every ordinance adopted by the commission shall be signed by the president and attested to by the secretary.

(7) The commission shall keep a book entitled "Ordinances of the Twin Parish Port District" in which they shall file the original of every ordinance which has been adopted by the commission immediately after its passage and attach a note to the ordinance stating the date of its enactment and a reference to the book and page of the commission's minutes containing the record of its adoption.

(8) The commission shall publish each ordinance adopted by the commission once in the official journal designated pursuant to R.S. 43:141 through 149, within twenty days of its adoption and prior to its effective date.

(9) Unless an ordinance specifies an earlier or later effective date, the ordinance shall take effect on the thirtieth day after the meeting in which the ordinance was adopted.

Acts 1998, 1st Ex. Sess., No. 48, §1, eff. April 24, 1998.



RS 34:1604 - Authority to levy and collect taxes; issuance of bonds

§1604. Authority to levy and collect taxes; issuance of bonds

A. The district, when authorized to do so by a vote of a majority of the electors residing in the port area qualified to vote and voting at an election for such purpose in accordance with law, may levy annually on all property situated within the port area subject to taxation an ad valorem tax not to exceed ten mills on the dollar. The district, upon its own initiative, may call a special election and submit to the qualified electors of the port area the question of authorizing the levy of such a tax. The district shall call such a special election when requested to do so by petition in writing signed by one-fourth of the qualified electors eligible to vote at such election. These special taxes shall be levied, assessed, and collected on the property within the port area under the same methods, terms, and conditions and at the same time as parish and district taxes are levied, assessed, and collected. These taxes shall be secured by the same liens upon the property subject to taxation within the port areas taxes for parish and district purposes. The property subject to any taxes within said port area shall be sold for failure to pay the same in the manner as property is sold for delinquent parish and district taxes under the laws of the state.

B. The provisions of the constitution and all laws regulating the collection of taxes, the creating of tax liens and mortgages, and tax penalties and tax sales shall also apply to the collection of all taxes authorized by this Section. The sheriffs and ex officio tax collectors for the parishes of Iberia and Vermilion, respectively, shall make a monthly settlement with the treasurer of the district and receive from him a receipt for the amount of taxes paid over in the manner tax collectors are required by law to make settlements for parish taxes. The tax collector shall receive from the treasurer the same quietus for a full settlement of taxes due and exigible in any given year and account for the delinquents or deductions in the same manner as though accounting to the parish. Upon the failure of the tax collector to comply with the provisions of this Section, the district shall proceed against him and the sureties on his official bond for the collection of whatever money is owing to the district for such special taxes.

C. With the approval of the State Bond Commission, the district may incur debts for its lawful purposes, and issue in its name, negotiable bonds or notes therefor, and pledge for the payment of the principal and interest of such negotiable bonds or notes the revenues derived from the operation of properties and facilities maintained and operated by it or received by the district from any taxes authorized under this Section or from other sources; however, the amount of such bonds or notes outstanding at any one time shall not exceed five million dollars. Such bonds, when authorized to be issued, shall constitute a general obligation of the district, to which the full faith and credit of the district shall be and is hereby pledged. In addition to the pledge of revenues to secure said bonds and notes, the district may further secure their payment by conventional mortgage upon any or all of the properties constructed, or acquired, or to be constructed and acquired by it. The district also may receive, by gift, grant, donation, or otherwise, any sum of money, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, and unless otherwise provided by the terms of such gift, grant, or donation, in its discretion, may pledge all or any part of such monies for the further securing of the payment of the principal and interest of its bonds or notes.

D. For the purpose of acquiring lands for the uses of the district and to provide funds for the making and construction of the public works, facilities and improvements, the board is authorized to issue revenue bonds in the manner and subject to the terms and conditions of Subpart C, Part I, Chapter 10, Title 33 of the Louisiana Revised Statutes of 1950, as well as Subpart B, Part I, Chapter 10, Title 33. The board is also authorized to incur debt and issue tax secured bonds for the above purposes in the manner and subject to the terms and conditions of Subpart A, Part III, Chapter 4, Title 39.

E. The provisions of this Section shall not be deemed to supersede the requirements of R.S. 39:501 to 39:514. Notwithstanding any provision of this Chapter to the contrary the provisions of R.S. 39:1421 to 39:1426 shall be applicable to the Delcambre Port Commission.

F. Nothing in this Section shall be construed to supersede or repeal any provisions of Act 689 of the 1976 Regular Session.

Acts 1977, No. 203, §1.



RS 34:1605 - Right to expropriate

§1605. Right to expropriate

The Twin Parish Port District may acquire by expropriation in accordance with the expropriation law of the state of Louisiana any wharves, landings or any other properties necessary for the benefit and advantage of the commerce of the said commission.

Added by Acts 1977, No. 203, §1.



RS 34:1651 - Greater Lafourche Port Commission; creation; members; election by divisions; vacancies; qualifications; officers; meetings; per diem; removal for excessive absences

CHAPTER 13. GREATER LAFOURCHE PORT COMMISSION

§1651. Greater Lafourche Port Commission; creation; members; election by divisions; vacancies; qualifications; officers; meetings; per diem; removal for excessive absences

A. There is hereby created a commission, to be known as the Greater Lafourche Port Commission, which shall be composed of nine members.

B. Each member of the commission shall be elected to a designated division of the commission to serve a term of six years. The divisions shall be for the sole purpose of nomination and election of commission members. The divisions shall be designated alphabetically as Divisions "A" through "I" respectively. Each commission member in office on the effective date of this Subsection as amended in 1980 shall be placed in one of the designated divisions by name alphabetically. A candidate for nomination and election to the commission shall, at the time of filing his declaration as a candidate therefor, designate only one division of the commission for which he is a candidate. The electors of the port area shall elect one member from among the candidates for each division of the commission, beginning with the congressional elections in 1982.

C. Should a vacancy occur in the office of any member of the commission, for any reason whatsoever, the vacancy shall be filled for the remainder of the unexpired term as provided by Article VI, Section 13 of the Louisiana Constitution of 1974.

D. Each commissioner shall be a citizen of the United States and a qualified voter and taxpayer of the state of Louisiana, and of the tenth ward, parish of Lafourche as the boundaries and limits of said ward are presently fixed by law. Not more than two members of the legislature may serve as members of the commission at the same time.

E. The commission shall elect from among its own members a president, a vice-president, a secretary and a treasurer, whose respective duties shall be prescribed by the commission. At the option of the commission the offices of secretary and treasurer may be held by one person. The commission shall meet in regular session once each month, and shall also meet in special session at the call of the president of the commission or on the written request of five members of the commission. A majority of the members of the commission shall constitute a quorum and all actions or resolutions of the commission must be approved by the affirmative vote of not less than a majority of all members of the commission. The commission shall prescribe rules to govern its meetings and shall fix the place at which the meetings shall be held.

F. The commission may fix a per diem not to exceed one hundred fifty dollars to be paid to members of the commission for each day the member attends a meeting of the commission and each day the member spends on business of the commission authorized by the commission, not to exceed six per diem payments per month.

Added by Acts 1960, No. 222, §1. Amended by Acts 1961, No. 97, §1; Acts 1962, No. 11, §1; Acts 1963, No. 116, §2; Acts 1976, No. 160, §1; Acts 1980, No. 623, §1, eff. July 23, 1980; Acts 2003, No. 177, §1, eff. June 5, 2003; Acts 2009, No. 25, §1.



RS 34:1652 - Rights and powers of the commission

§1652. Rights and powers of the commission

A. The commission shall exercise the powers herein conferred upon it within the port area, consisting of the entire tenth ward of the parish of Lafourche as the boundaries and limits of said ward are presently fixed by law.

B. The commission may authorize a reasonable travel allowance for its members in the performance of their official duties.

C. The commission shall regulate the commerce and traffic within the port area in such manner as may, in its judgment, be for the best interest of the port area. Title to all property and improvements thereon acquired by the commission shall vest in the commission. The commission is hereby vested with authority to:

(1) Employ such officers, agents and employees as it deems necessary for the performance of its powers and duties, and may prescribe the powers and duties and fix the compensation of such officers, agents and employees.

(2) Contract, upon such terms as it may agree upon, for legal, financial, engineering and other professional services necessary or expedient in the conduct of its affairs.

(3) Utilize the services of the executive departments of the state upon mutually agreeable terms and conditions.

(4) Own, administer, construct, acquire, operate and maintain docks, wharves, landings, elevators, sheds, warehouses, basins, locks, slips, laterals, canals, levees and all other property, structures, equipment, facilities and works of public improvements necessary and proper for the use and development of the business of the commission.

(5) Maintain proper depths of water at all wharves and landings, and dredge and maintain shipways, bayous, waterways, channels, slips, basins and turning basins.

(6) Establish harbor lines within the port area by agreement with the United States Corps of Engineers, and establish, operate and maintain navigable waterway systems in cooperation with the federal government, the state of Louisiana and its various agencies, subdivisions and public bodies.

(7) Construct, own, operate and maintain terminal rail facilities and other common carrier rail facilities for the purpose of rendering rail transportation to and from the facilities to be erected, owned and operated by the commission in both intrastate and interstate commerce.

(8) Acquire by right of eminent domain, purchase, lease or otherwise, the land that may be necessary for the business of the commission.

(9) Acquire by purchase, lease or otherwise, industrial plant sites and necessary property or appurtenances therefor, and acquire or construct industrial plant buildings, with necessary machinery and equipment, within the port area.

(10) Receive by gift, grant, donation, or otherwise any sum of money, or property, aid or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm or corporation.

(11) Provide such light, water, police protection and other services for its facilities as it deems advisable.

(12) Establish and charge reasonable fees, rates, tariffs or other charges for the use of all facilities administered by it and for all services rendered by it.

(13) Charge for each copy of any certificate issued by it or by any of its officers or employees for inspecting hatches, surveying cargo, or making other surveys or inspections of vessels in the port area, but shall furnish, without charge, to the master of each such vessel, one copy of all surveys upon his vessel or cargo.

(14) Charge a reasonable fee to each vessel arriving in ballast or carrying cargo of any kind.

(15) Make and enter into contracts, leases and other agreements with railroads, trucking companies, barge lines and with any and all companies interested in the transportation, storage or shipping of goods and other products, whether by rail, truck line, barge line, ocean going vessels or otherwise, for the use of facilities administered by the commission or any part or portion thereof, for a period not exceeding forty years; provided, however, that no exclusive franchise shall be granted to any carrier.

(16) Lease or sublease for processing, manufacturing, commercial or business purposes, lands or buildings owned, acquired or leased as lessee by it, which leases may run for any term not exceeding forty years at a fixed rental, but may run for a term not exceeding ninety-nine years provided they shall contain a clause or clauses for readjustment of the rentals upon the expiration of a primary term of forty years.

(17) Borrow from any person or corporation using or renting any facility of the commission such sums as shall be necessary to improve the same and to erect and construct such improvements, and agree that the loan therefor shall be liquidated by deducting from the rent, dockage, wharfage or tollage charges payable for such property, a percentage thereof to be agreed on, subject, however, to any covenants or agreements made with the holders of revenue bonds issued under the authority hereinafter set forth.

(18) Mortgage properties constructed or acquired by the commission, and mortgage and pledge any lease or leases and the rents, income and other advantages arising out of any lease or leases granted, assigned or subleased by the commission.

(19) Sell immovable property owned by the commission after legal notice as provided by law for the judicial sale of immovable property.

(20)(a) Make and enter into agreements, including cooperative endeavor agreements, with the Department of Transportation and Development, the state of Louisiana, or any political subdivision thereof, or any private entities and corporations, upon such terms as it may agree upon, to make improvements to highway and bridge infrastructure and provide for the operation thereof along Louisiana Highway 1 from the vicinity of its junction with Louisiana Highway 3235 at the southern end of Golden Meadow, Louisiana, to the Jefferson Parish line at Grand Isle, Louisiana, and Louisiana Highway 3090.

(b) The commission may receive by gift, grant, donation, special dedication, or otherwise any sum of money, property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof or any person, firm, or corporation for the financing and funding of highway and bridge infrastructure improvements along Louisiana Highway 1 from the vicinity of its junction with Louisiana Highway 3235 at the southern end of Golden Meadow, Louisiana, to the Jefferson Parish line at Grand Isle, Louisiana, and Louisiana Highway 3090. The commission may utilize any existing funding mechanisms for such highway and bridge infrastructure improvements and shall be further authorized to utilize new and innovative funding mechanisms including but not limited to toll collections, and further, the commission shall be deemed to constitute an authority as defined in R.S. 48:2021 with the powers and duties of an authority as set forth in the Louisiana Transportation Development Act and as further provided in R.S. 34:1662.

(c) Highway and bridge infrastructure improvements along the routes referred to in this Paragraph include but shall not be limited to additional capacity projects along the existing highway alignment, additional capacity projects along new highway alignments, and construction of new or improvements to existing bridge structures. The commission may also establish the direction of travel and set minimum speed limits and maximum weight limitations on such highway or bridge infrastructure improvements.

(21) Exercise all powers which may be exercised by an airport district as provided in R.S. 2:326 through 329 and 331 within the geographical jurisdiction of the commission.

(22) Do any and all things necessary or proper for the government, regulation, development, and control of the business of the commission.

D. The commission is hereby further vested with and granted all powers capable of being delegated by the legislature under Article 14, Section 31 of the Louisiana Constitution of 1921, as amended and continued in effect by the Louisiana Constitution of 1974.1

Added by Acts 1960, No. 222, §1. Amended by Acts 1976, No. 160, §2; Acts 2001, No. 364, §1; Acts 2003, No. 105, §1, eff. May 28, 2003.

1Now R.S. 34:340.1 et seq.



RS 34:1652.1 - Port and harbor police

§1652.1. Port and harbor police

A. The commission may, in its discretion, appoint, fix salaries of, and pay port and harbor police; said police to consist of any number of people of good character and citizens of the state, not under eighteen years of age.

B. Each of the port and harbor police so appointed shall furnish bond in a sum to be fixed by the commission at not less than one thousand dollars, conditioned on the faithful performance of his duties, and any person injured or damaged by any port or harbor police may sue upon said bond.

C. The port and harbor police shall have, under the direction and control of the commission, the same power to make arrests, in and upon the property within the jurisdiction of the commission and approaches thereto, and to execute and return all criminal warrants and processes, as sheriffs of this state have, and shall under the same direction and authority, have all the powers of sheriffs as peace officers in all places and on all premises under the jurisdiction and control of the commission, and the streets and approaches thereto.

D. Any persons arrested by officers of the commission and the return of all warrants or processes served by said officers shall be forthwith surrendered or delivered to the criminal sheriff of the parish of Lafourche; provided this shall in no way deprive the sheriff or deputy sheriff in the parish of Lafourche from making arrests or from serving warrants or process of court in any such place or on any such premises.

E. The commission shall make rules and regulations for the conduct, management, and control of the port and harbor police, and shall, from time to time, enlarge, modify, or change such rules and regulations in its discretion.

Added by Acts 1972, No. 22, §1; Acts 2001, No. 364, §1.



RS 34:1652.2 - Ordinances

§1652.2. Ordinances

All ordinances enacted by the commissioners, acting as the governing authority of the commission, concerning the territory, jurisdiction and control of the port area, and the proper conduct thereof, shall be enforceable by fine not to exceed five hundred dollars or imprisonment not to exceed six months in the parish jail, or both fine and imprisonment, in the discretion of the court. The commission shall by proper ordinances make rules and regulations for the conduct, management and control of the port, its commerce, traffic and navigation, the waters and landings within its territorial jurisdiction, the structures and other facilities under its administration, and for the government thereof, which the commission may, in its judgment, find to be necessary or proper in the exercise of the powers now conferred upon it by the constitution and statutes of the state of Louisiana, and shall, from time to time, enlarge, modify or change such rules and regulations in its discretion. By such ordinances the commission may, without limitation of such powers granted herein, adopt such rules and regulations with respect to the safety and efficiency of port operations, the protection of property, life and personal safety and welfare of its employees and of the public; the control, use and protection of the landings, docks, wharves, warehouses, equipment and other facilities and improvements and appurtenances thereto, under its administration; the navigation and use of the waters within its jurisdiction; the loading, unloading, transfer or transshipment of cargoes from, to or between all water craft and other vehicles within its jurisdiction; the prevention of interference with and the obstruction of facilities and services necessary or related to the orderly and efficient handling of the commerce and traffic of the port; the protection, removal and disposition of cargoes; and generally with respect to the safety and efficiency of the operations of the port. The Criminal District Court for the Parish of Lafourche shall have jurisdiction of the trial and punishment of all violations of the ordinances passed by the commission committed within the parish of Lafourche.

Added by Acts 1972, No. 22, §1.



RS 34:1652.3 - Private wharves; administration and maintenance

§1652.3. Private wharves; administration and maintenance

Riparian owners or their lessees of property along the banks of navigable waterways and the owners or lessees of the bed of any navigable stream, lake, or other body of water within the port area may, with the consent of the commission, and in conformity to plans and specifications approved by the governing authority thereof, erect and maintain on the batture, banks or bed of any navigable stream, lakes or other bodies of water owned or leased by them, such wharves, buildings or improvements as may be required for public or private purposes; but in all cases, such wharves, buildings or improvements shall remain subject to the administration and control of the commission with respect to their maintenance and to the fees and charges to be exacted for their use by the public. The commission may expropriate without compensation any private wharves, landings, buildings or other structures erected by owners or their lessees on such waterways whenever such wharves, landings, buildings or other structures have been erected by the owners or lessees subsequent to Aug. 1, 1972 without first obtaining the consent of the commission for the construction or erection of the same, and its approval of the plans and specifications for their construction or erection. Nothing herein shall apply to the operations of a mineral lessee of the state upon the shores, banks or water bottoms covered by such lease and authorized by the provisions of R.S. 30:172.

Added by Acts 1972, No. 22, §1.



RS 34:1652.4 - Advertisement; exemption

§1652.4. Advertisement; exemption

The prohibition, contained in R.S. 43:111, against advertising in any newspaper, book, pamphlet or periodical, shall not apply to the Greater Lafourche Port Commission in carrying out its functions and duties under the constitution and laws of this state.

Added by Acts 1972, No. 22, §1.



RS 34:1652.5 - Authority to enter into agreements with United States

§1652.5. Authority to enter into agreements with United States

The commission may enter into an agreement with the United States, with the approval of the governor and/or attorney general, to provide that the construction, maintenance and operation of jetties in the Gulf of Mexico by said commission shall not affect the location of shoreline, coastline or boundaries of the State of Louisiana.

Added by Acts 1974, No. 167, §1.



RS 34:1652.6 - Additional powers; industrial development

§1652.6. Additional powers; industrial development

A. The commission shall have authority to construct and/or acquire industrial parks and/or industrial plant buildings within the port area, including sites and other necessary property or appurtenances therefor, and to acquire, construct, improve, operate, maintain and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, drainage, sewers, sewerage disposal facilities, solid waste disposal facilities, waterworks and other utilities and related properties. The commission shall also have the authority to sell, lease or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the port area, all or any part of an industrial plant site, industrial plant building or other property owned by the commission. In determining the consideration for any contract to lease, sell or otherwise dispose of lands, buildings or other property of the commission, the board may take into consideration the value of the lands, buildings or other properties involved as well as the potential value of the economic impact of the industrial or business enterprise being induced to locate or expand within the port area. Such economic impact may include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products and resources and special tax revenues to be generated by the industrial or business enterprise acquiring or leasing lands, buildings or other property from the commission.

The resolution or ordinance adopted by the board authorizing any lease, sale or other disposition of lands, buildings or other property of the commission shall set forth, in a general way, the terms of the authorized lease, sale or other disposition and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the commission or board. For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale or other disposition of commission property, after which time, no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of the authorized lease, sale or other disposition of commission property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of said thirty days.

B. Said commission may provide access by public road to any and all entrances to the premises of each and every plant in the area employed for industrial purposes, for use by employees of such industry or for use by employees of independent contractors working on such premises, or for delivery of materials or supplies, other than by rail or water transportation, to such premises.

C. Notwithstanding any other laws to the contrary, and in addition to any other authority or powers granted said commission, the commission shall have full power and authority to levy on all taxable property within the port area an ad valorem tax not to exceed fifteen mills, provided said commission has received prior approval for the levy of said millage by a vote of the qualified electors within the port area at an election called by the governing authority of said port area for said purposes. Said election shall be conducted under the general election laws of the state of Louisiana applicable for such election.

Added by Acts 1976, No. 160, §3.



RS 34:1653 - Authority for issuance of bonds; levy of taxes

§1653. Authority for issuance of bonds; levy of taxes

The commission, as governing authority of Greater Lafourche Port District, with the approval of the State Bond and Tax Board, is authorized to incur debt for its lawful purposes and to issue in its name, negotiable bonds or notes therefor, and to pledge for the payment of the principal and interest of such negotiable bonds or notes all or any part of the revenue derived from the ad valorem taxes in this section provided, revenues derived from the operation of properties and facilities maintained and operated by it, and all other revenues received by the commission from other sources; provided, however, that the amount of such bonds and notes outstanding at any one time shall not exceed twenty-five million dollars. Such bonds shall be issued by the commission with such dates, forms, terms, series, interest rates, maturities, denominations, redemption, registration and convertibility provisions and security provisions as the commission may determine in compliance with the provisions of Article XIV, Section 31 of the Constitution of the State of Louisiana for the year 1921, as amended, and the commission shall have complete authority to incur debt and issue bonds of each type in every manner provided by said constitutional provision. Unless otherwise provided in the authorizing resolution, all bonds, when authorized to be issued, shall constitute a general obligation of the commission to the payment of which the full faith and credit of the commission and the district shall be and are hereby pledged. In addition to the pledge of revenues to secure said bonds and notes, the commission may further secure their payment by a conventional mortgage upon any or all of the properties constructed or acquired, or to be constructed and acquired by it. The commission is further authorized to receive by gift, grant, donation or otherwise, any sum of money, aid or assistance from the United States, the state of Louisiana, or any political subdivision thereof, and unless otherwise provided by the terms of such gift, grant or donation, in its discretion, it may pledge all or any part of such moneys for the further securing of the payment of the principal and interest of its bonds or notes.

The commission may levy within the district an ad valorem tax of five mills on the dollars upon all taxable property for the needs and lawful purposes of the commission, such tax having been heretofore voted at an election held on April 8, 1961. The revenues from said tax shall constitute revenues of the commission which may be pledged to the payment of its negotiable bonds or notes and, if so pledged, said tax shall be levied and collected as long as said bonds or notes are outstanding in a sufficient amount to pay such bonds or notes in principal and interest as they respectively mature. Any resolution authorizing the issuance of bonds or notes of the commission may contain such covenants as the commission may deem proper to assure the enforcement, collection and proper application of tax or other revenues pledged and dedicated to the payment and security of the respective bonds or notes.

Added by Acts 1960, No. 222, §1. Amended by Acts 1962, No. 11, §1; Acts 1968, No. 521, §2.



RS 34:1654 - Prescriptive period; sale of bonds; limitation on interest rates

§1654. Prescriptive period; sale of bonds; limitation on interest rates

A. For a period of thirty days from the date of the publication of any resolution of the commission authorizing the issuance of its bonds or notes, any interested person may test the legality of said resolution and the validity of said bonds or notes issued or proposed to be issued thereunder, after which time no one shall have any right or cause of action to contest the regularity, formality or legality of said resolution or to draw in question the legality of said bonds or notes or the debt represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of said thirty days. The newspaper to be used for any such publication shall be a newspaper published in the district, or if no newspaper is published therein, then a newspaper published and having general circulation in Lafourche Parish.

B. Any bonds issued in accordance with the provisions hereof shall be sold to the highest bidder, at a public sale, for not less than par and accrued interest, after advertisement at least once a week for not less than thirty days in a newspaper of general circulation within the port area and in a financial newspaper or journal published in New Orleans, New York or Chicago, reserving to the commission the right to reject any and all bids, and the right to readvertise for new bids. If, after advertisement as hereinabove provided, no bids are received, or if such bids as are received are considered in the discretion of the commission to be unsatisfactory, then and in that event the commission may publicly negotiate for the sale of such bonds.

C. No bonds issued by the commission to which the revenues derived from ad valorem taxes are pledged shall bear a greater rate of interest than six per centum per annum.

Added by Acts 1960, No. 222, §1. Amended by Acts 1963, No. 116, §1; Acts 1967, No. 71, §1; Acts 1968, No. 521, §3.



RS 34:1655 - Right to expropriate

§1655. Right to expropriate

The Greater Lafourche Port Commission may acquire by expropriation, in accordance with the expropriation laws of the state, any properties necessary for the construction of port facilities and a deep sea channel, provided, however, that said Port Commission shall not have the right to expropriate minerals or mineral rights, and shall not have the right to expropriate existing facilities. Should the properties expropriated hereunder cease to be used for the purposes for which they were expropriated, such properties shall revert to the original landowner, or his heirs or assigns, provided such landowner, or his heirs or assigns, shall reimburse said Port Commission, or its successor, in the full amount originally paid by the Port Commission for such land.

Added by Acts 1960, No. 222, §1. Amended by Acts 1961, No. 97, §1.



RS 34:1656 - Refunding bonds; issuance

§1656. Refunding bonds; issuance

A. Bonds may be issued under authority of this Part or under authority of any other available law for the purpose of refunding all or any part of bonds heretofore or hereafter issued by the commission. The refunding bonds may run for not longer than forty years and may bear interest at not to exceed six per cent per annum, but in all other respects shall have such details and the proceedings authorizing the bonds may contain such provisions as may be determined by the commission, including, but without limitation, provisions as to denomination, maturities, places of payment, registration, convertibility into bonds of other denominations, method of sale and delivery, manner of execution, reservation of options to redeem prior to maturity, and covenants for the security and better marketability of the bonds. No election shall be necessary to the issuance of refunding bonds. Any refunding bonds so issued may be exchanged for the bonds to be refunded or may be sold in such manner as may be determined by the commission or may be sold in part and exchanged in part. If sold, the proceeds thereof may be applied to the payment of the bonds refunded or, as to such bonds as are not yet maturing or redeemable or voluntarily surrendered by the holders thereof, such proceeds may be deposited in escrow to be held until such time as the bonds to be refunded become available for payment, and during such period of escrow may be invested in direct obligations of the United States of America or any of its agencies or in obligations fully guaranteed by the United States of America, in which case such obligations must mature or be payable in advance of maturity at the option of the holder in such manner and must bear interest at such rates as to provide funds which, together with any uninvested money placed in the escrow, will be sufficient to pay when due or called for redemption the bonds refunded, together with interest accrued and to accrue thereon and redemption premiums, if any, and such refunding bonds proceeds or obligations so purchased therewith which, with other funds legally available to the commission for such purpose, may be deposited in escrow with a banking corporation or association doing business in Louisiana which is a member of Federal Deposit Insurance Corporation or any successor thereto. There may be included in the refunding bonds so issued bonds in an amount sufficient to pay interest accrued on the bonds refunded, any redemption premiums to be paid thereon, and expenses to be reasonably incurred in connection with the refunding. Such refunding bonds may be made payable from any or all taxes and other revenue which were or could have been pledged to the payment of the bonds refunded.

Acts 1968, No. 521, §4.



RS 34:1657 - Fees; ad valorem tax, borrowing money

§1657. Fees; ad valorem tax, borrowing money

The commission may charge a reasonable fee to each vessel using the port facilities. It may also charge for each copy of any certificate issued by it or its deputies for inspecting hatches, surveying cargoes and the like in regard to vessels using the port facilities in the port area. The master of each vessel shall, however, be furnished free one copy of all surveys upon his vessel or cargo. The commission may, when authorized so to do by a vote of a majority in number and value of the property taxpayers of the district qualified to vote at an election held for the purpose in accordance with law, and for the period of time authorized in said elections, levy annually an ad valorem tax not to exceed two and one-half mills on the dollar on the property subject to taxation situated in the district. All funds derived under this section may be used to defray the administrative, operative, and maintenance expenses of the board. The commission may likewise borrow money for the said purpose from time to time and issue certificates of indebtedness secured by any fees authorized under this section and by any taxes authorized under this section provided that such indebtedness shall in no year exceed the estimated revenues for such year.

Acts 1968, No. 521, §4.



RS 34:1658 - Bond issues; voted bonds

§1658. Bond issues; voted bonds

In addition to those bonds authorized in Section 34:1653 the Commission is further authorized to incur debt and issue negotiable bonds, payable from taxes to be levied on all taxable property in the district, up to ten per cent of the value of the assessed valuation of the property in said district, to acquire lands for the uses of the district and to provide funds for the making and construction of the public works and improvements outlined in this Part, when authorized so to do by a vote of a majority in number and value of the property taxpayers of the district qualified to vote at an election held for the purpose in accordance with law.

The commission may, upon its own initiative, call a special election and submit to the qualified tax paying voters of the district the question of incurring such debt and issuing negotiable bonds. The commission shall call such special election when requested so to do by petition in writing signed by one-fourth of the property taxpayers in number eligible to vote at such election.

All such elections and all proceedings for the issuance and sale of bonds shall be called, held, and conducted in accordance with the laws authorizing and governing elections and authorizing the issuance of bonds for such purposes by other political subdivisions which are authorized to incur debt and issue bonds of like character. The provisions of such laws shall govern and control all elections held hereunder in so far as the same may be applicable thereto.

Acts 1968, No. 521, §4.



RS 34:1659 - Taxes for payment of bonds

§1659. Taxes for payment of bonds

The commission shall levy annually on all property situated within the district subject to taxation any special taxes that may be necessary to provide for the payment of principal and interest on the bonds authorized to be issued under this Part, but for bonds issued under R.S. 34:1653, or any bonds issued to refund bonds issued under said section, the aggregate rate of taxation shall not exceed five mills of the dollar.

These special taxes shall be levied, assessed and collected on the property within the district under the same methods, terms and conditions and at the same time as state and parish taxes are levied, assessed and collected; these taxes shall be secured by the same liens upon the property subject to taxation within the district as taxes for state and parish purposes; the property subject to any taxes within said district shall be sold for failure to pay the same in the same manner as property is sold for delinquent state, parish and other taxes under the laws of the state.

Acts 1968, No. 521, §4.



RS 34:1660 - Collection of taxes

§1660. Collection of taxes

The provisions of the constitution and all laws regulating the collection of taxes, the creating of tax liens and mortgages, tax penalties and tax sales, shall also apply to the collection of all taxes authorized by this Part. The sheriff and ex officio tax collector for the parish of Lafourche shall make a monthly settlement with the treasurer of the commission and receive from him a receipt for the amount of taxes paid over in the same manner as tax collectors are required to settle with the auditor of the state. The tax collector shall receive from the treasurer the same quietus for a full settlement of taxes due and exigible in any given year and account for the delinquents or deductions in the same manner as though accounting to the auditor of the state for state taxes. The sheriff and ex officio tax collector shall retain from all taxes collected by him for the district the commission thereon allowed him by law on special taxes and shall deposit the amount thereof with the parish treasurer to the credit of the sheriff's salary fund. Upon failure of the tax collector to comply with the provisions of this section the commission shall proceed against him and the sureties on his official bond for the collection of whatever money may be owing to the commission for such special taxes.

Acts 1968, No. 521, §4.



RS 34:1661 - Ad valorem tax

§1661. Ad valorem tax

On and after July 29, 1970 the commission may, when necessary, levy annually an ad valorem tax not to exceed two and one-half mills on the dollar on the property subject to taxation situated in any or all of the port area. All funds derived under this section shall be used to defray the maintenance and operations costs and expenses.

Notwithstanding any other law to the contrary, the avails of the tax authorized to be levied hereunder shall in no way be pledged prior to the levy thereof as security for any indebtedness whatsoever.

The procedures necessary for the collection and levy of the tax authorized under the provisions of this section may be instituted prior to the actual levy thereof, including the listing of properties necessarily subject to said tax on the tax rolls of the parish.

Until July 29, 1970, no bonds or other evidences of indebtedness whether of interim nature or otherwise shall be issued in any manner by the Greater Lafourche Port Commission pledging directly or indirectly the bonds or other revenues authorized to be issued under the provisions of this section except as follows: The Greater Lafourche Port Commission is hereby authorized to issue certificates of indebtedness provided that the payments to amortize all of said certificates shall not exceed the total sum of fifteen thousand dollars per year pledging directly or indirectly the bonds or other revenues authorized to be issued under the provisions of this section.

Added by Acts 1970, No. 322, §1.



RS 34:1662 - Transportation development

§1662. Transportation development

A. Notwithstanding any provision of this Chapter or the Louisiana Transportation Development Act, R.S. 48:2020 et seq., hereafter in this Section, the "Development Act", to the contrary, the commission is hereby deemed to constitute an "authority" with the rights, powers, duties, obligations, and authority granted to an authority under the Development Act. However, the provisions of R.S. 48:2022 shall not apply, and in the exercise of such rights, powers, duties, obligations, and authority, the port commission shall govern the authority.

B. In connection with the exercise of its rights, powers, duties, and obligations as an authority under the Development Act, the commission may contract with any person, partnership, association, or corporation desiring the use of any part of a project, including the right-of-way adjoining the paved portion, for placing thereon telephone, water, fiber optic, telegraph, electric light, or power lines, gas stations, garages, and restaurants, or for any other purpose, and to fix the terms, conditions, rents, and rates of charges for such use. Any utilities which are placed within the right-of-way shall be locatable through the one-call system and the utility companies shall place locator strips on any buried object. The contract or lease shall require the removal, at the expense of the lessee, of any utilities or other obstructions placed within the right-of-way when expansion of the toll facility requires such removal. Installation and removal of utility facilities shall be consistent with rules and regulations promulgated by the federal government and the Louisiana Department of Transportation and Development.

C. Additionally, nothing in the Development Act shall be construed as limiting the ability of the commission to condemn any roadway, path, highway, transit way, bridge, tunnel, or other paved surface or structure that is replaced with a project undertaken pursuant to the Development Act.

D. Any debt incurred by the commission to finance a project in accordance with the Development Act shall be excluded from the calculation of debt for the purpose of any debt limitations applicable to the commission.

Acts 2003, No. 105, §1, eff. May 28, 2003.



RS 34:1701 - ST. BERNARD PORT,

CHAPTER 14. ST. BERNARD PORT,

HARBOR AND TERMINAL DISTRICT

§1701. Creation and territorial limits

The St. Bernard Port, Harbor and Terminal District, created as a public corporation and political subdivision of the state of Louisiana under the authority of Section 31 of Article XIV of the Constitution of the state of Louisiana for the year 1921, as amended, shall have territorial limits coextensive with the parish of St. Bernard. The territorial limits and territorial jurisdiction of said district shall be the territory, including all lands, waterways, rivers, lakes, and navigable bodies, comprising and lying within the limits and boundaries of St. Bernard Parish. The board of commissioners for the district shall have complete jurisdiction to regulate all domestic, coastwise, and intercoastal commerce and traffic of said district, and all commerce and traffic within the district including cargo bound for and/or in and/or coming out of international commerce where such commerce is conducted by or through a facility wholly owned by the district.

Added by Acts 1960, No. 228, §1. Amended by Acts 1962, No. 109, §1; Acts 1964, No. 404, §1; Acts 1970, No. 416, §1; Acts 1976, No. 285, §1; Acts 1980, No. 500, §1, eff. Aug. 1, 1980; Acts 1992, No. 40, §1.



RS 34:1702 - Board of commissioners, members; vacancy; compensation; officers, agents and employees

§1702. Board of commissioners, members; vacancy; compensation; officers, agents and employees

A. The governing authority of the district is hereby declared to be a board of commissioners consisting of five members who shall be citizens of the United States and qualified voters and taxpayers within the limits of the district during their term of office. The governor shall appoint the five members upon the recommendation of a majority of the legislative delegation from St. Bernard Parish. Each such member shall serve for a term of five years. Each appointment by the governor shall be submitted to the Senate for confirmation.

B. Any vacancy in any original term shall be filled in the same manner as the appointment was originally made, for the unexpired term. Any vacancy occurring due to expiration of the original term shall be filled in the same manner as above provided, for the term of five years.

C. The commissioners shall serve without compensation and shall have the power to organize and reorganize legal, executive, engineering, clerical, and other departments and forces of the board and to fix the duties, powers, and compensation of all officers, agents, and employees under the board.

Added by Acts 1960, No. 228, §1. Amended by Acts 1966, No. 446, §1; Acts 1970, No. 416, §1; Acts 1975, No. 789, §5; Acts 1980, No. 500, §1, eff. Aug. 1, 1980; Acts 2003, No. 774, §9.



RS 34:1703 - Powers of the board

§1703. Powers of the board

A. The said board shall have the power to regulate the commerce and traffic of said district in such manner as may in its judgment be best for the public interest; it shall have and enjoy all the rights, privileges and immunities granted to corporations in Louisiana; it shall be empowered to own and have charge of, to administer, construct, operate and maintain wharves, warehouses, landings, docks, sheds, belt and connection railroads, shipways, canals, channels, slips, basins, locks, elevators and other structures and facilities necessary and proper for the use and development of the business of such district, including buildings and equipment for the accommodation of passengers and those used in the handling, storage, transportation and delivery of freight, express and mail; it may construct, acquire, extend, improve, maintain and operate such storm protection levees and protective levee and drainage facilities, without reference to whether the land within the district drains by gravity or requires drainage by leveeing and pumping, as may in its judgment be necessary or useful to protect or develop the port, harbor and terminal facilities within its territorial jurisdiction; it may dredge shipways, channels, slips, basins and turning basins in and to the Mississippi River--Gulf Outlet, and other waters within the district except the Mississippi River; it may use the dredging spoil in any manner necessary to enhance the port, harbor and terminal development subject to reasonable economic restraints; it may establish, operate and maintain in cooperation with the federal government, the state of Louisiana and its various agencies, subdivisions and public bodies, navigable waterway systems; it may acquire, by purchase, lease or otherwise, industrial plant sites and necessary property or appurtenances therefor; it may lease as lessor, sublessor, or assignor, for processing, manufacturing, commercial and business purposes, lands or buildings owned, acquired or leased as lessee by it, which leases may run for a term not exceeding forty years at a fixed rental, but may run for a term not exceeding ninety-nine years provided they shall contain a clause or clauses for readjustment of the rentals upon the expiration of a primary term of forty years; it may mortgage properties constructed or acquired by it; it may mortgage and pledge any lease or leases and the rents, income and other advantages arising out of any lease or leases granted, assigned or subleased by it; it may borrow from any person or corporation using or renting any facility of the district such sums as shall be necessary to improve the same and to erect and construct such improvements, and agree that the loan therefor shall be liquidated by deducting from the rent, dockage, wharfage or tollage charges payable for such property, a percentage thereof to be agreed on, subject, however, to any covenants or agreements made with the holders of revenue bonds issued under the authority hereinafter set forth; it may maintain proper depth of water to accommodate the business of the district; provide mechanical facilities and equipment for use in connection with the wharves, sheds, and other structures; provide lights, water and other utilities for the district and for all port, harbor and terminal facilities situated therein; and make reasonable charges and collect the same for the use of all structures, works and facilities administered by the board, and for any and all services rendered by the board; it may regulate reasonably the fees and charges made by privately owned wharves, docks, warehouses, elevators, and other facilities within the limits of the district when the same are offered for the use of the public.

B. All buildings, railroads, wharves, elevators, and other structures, equipment and facilities hereinabove referred to are declared to be works of public improvement and title thereto shall vest in the public.

C. Riparian owners or their lessees of property along the banks of navigable waterways within the limits of the district may, with the consent of the board, and in conformity to plans and specifications approved by the board, erect and maintain on the batture or banks owned by them such wharves, buildings or improvements as may be required for public or private purposes; but in all cases, such wharves, buildings or improvements shall remain subject to the administration and control of the board with respect to their maintenance and to the fees and charges to be exacted for their use by the public. The board may expropriate without compensation any private wharves, landings, buildings or other structures erected by riparian owners or their lessees on such waterways whenever such wharves, landings, buildings or other structures have been erected by the riparian owners subsequent to January 1, 1961, without first obtaining the consent of the board for the construction or erection of the same, and its approval of the plans and specifications for their construction or erection.

D.(1) The board shall have the power to reasonably regulate the fees and charges for the structures, works, and facilities administered by the board and all services rendered by it and shall have the duty to collect such fees, rates, or other charges whether established by lease, tariff, or other agreement provided however such fees and charges for the use of such facilities or other services in the course of regulation of international commerce, the board shall not be empowered to impose nor shall it collect any fee, assessment, rate, or other charge whether established by lease, tariff, or other agreement in an amount less than those imposed by the Board of Commissioners of the Port of New Orleans, whether by lease, tariff, or other agreement as they may be amended, revised, or applied by the Board of Commissioners of the Port of New Orleans; or with the consent of the Board of Commissioners of the Port of New Orleans.

(2) Leases of facilities administered by the board shall require that the lessee publish a tariff containing rates and charges consistent with the board's tariff except with the consent of the Board of Commissioners of the Port of New Orleans.

(3) The board shall not grant any preference, concession, or reduction in any charges for facilities or services in the course of the regulation of international commerce greater than those granted in the same circumstance by the Board of Commissioners of the Port of New Orleans, whether by lease, tariff, or other agreement as they may be amended or revised or applied by the Board of Commissioners of the Port of New Orleans or with, consent of the Board of Commissioners of the Port of New Orleans.

E. The board shall have the power to reasonably regulate the commerce and traffic of the district, impose rules and regulations, set requirements, performance, safety, environmental, and facility standards and generally provide for the conduct of such activities whether established by lease, tariff, or other agreement provided however that such regulation by the board in the course of the regulation of international commerce, the board shall not be empowered to impose any regulation inconsistent than those imposed in the same circumstance by the Board of Commissioners of the Port of New Orleans whether by lease, tariff, or other agreement as the same may be amended or revised or applied by the Board of Commissioners of the Port of New Orleans.

Added by Acts 1960, No. 228, §1. Amended by Acts 1982, No. 839, §1; Acts 1992, No. 40, §1.



RS 34:1704 - Acquisition of private property for levees and drainage

§1704. Acquisition of private property for levees and drainage

A. In order to construct, extend, improve, maintain and operate storm tide protection levees, and appurtenant levees and drainage facilities, the board shall have power to acquire by donation, purchase, exchange, expropriation, or appropriation and include in any of its developments and improvements any private property within the following described boundaries, to wit:

(1) That certain area situated in the parish of St. Bernard, Louisiana, lying between the 1500 foot permanent Mississippi River--Gulf Outlet right of way on the north and a parallel line extending 300 feet south of said Gulf Outlet right of way, bounded on the west by Bayou Bienvenue and on the east by Chandeleur Sound; that certain area in the parish of St. Bernard lying between the south or outside base line of the present hydraulic fill retaining levee and a parallel line extending 300 feet north of said south or outside base line of the present hydraulic fill retaining levee, bounded on the west by Bayou Bienvenue and on the east by Chandeleur Sound; and strips or tracts of land not more than 50 feet in width located approximately 1,000 feet apart extending north and south between the two certain areas above described for the purpose of excavating lateral drainage ditches or canals as structures appurtenant to levee drainage, provided that such strips or tracts of land shall be acquired and the drainage ditches or canals shall be excavated on the boundary line of adjoining properties wherever practical.

B. Lands and improvements thereon within the above described area actually used or destroyed and appropriated by the district for the purpose of constructing, acquiring, extending, improving, maintaining or operating the district's levees or appurtenant levees or drainage facilities, shall be paid for at a price not to exceed the assessed value of the preceding year, provided that this shall not apply to property the control of which is vested in the state or any subdivision thereof. This Subsection shall not be construed to prevent the appropriation of such lands and improvements before payment therefor.

C. Any owner, from whom the board acquires any portion of the above described tracts for levees, drainage or other purposes authorized herein, shall continue to have a nonexclusive right to use such property acquired from said owner for the purpose of laying, using and maintaining walkways, roadways and pipelines to and from any adjacent lands which said owner might also own or to and from the said Gulf Outlet subject to such rules and regulations as may be prescribed by the board.

D. The provisions of this Section shall be subject to the limitations of R.S. 34:361.

Added by Acts 1960, No. 228, §1. Amended by Acts 1962, No. 109, §2; Acts 1982, No. 839, §1.



RS 34:1705 - Rights of the board of commissioners

§1705. Rights of the board of commissioners

A.(1) The board of commissioners of the St. Bernard Port, Harbor and Terminal District shall have the sole power to regulate, pursuant to R.S. 34:1703, the domestic, coastwise, and intercoastal commerce and traffic of said district and all commerce and traffic within the district including cargo bound for and/or in, and/or coming out of international commerce where such commerce and traffic is conducted by or through a facility wholly owned by the district.

(2) The board of commissioners of the St. Bernard Port, Harbor and Terminal District shall also have and exercise the powers granted to deep water port commissions pursuant to R.S. 9:1102.1 in all cases where riparian owners of property on navigable rivers, lakes, or streams within said district desire to construct wharves, buildings, or improvements on the batture or banks owned by them, which are designed for and/or used for such commerce and traffic domestic, coastwise, or intercoastal commerce, including cargo bound for and/or in and/or coming out of international commerce where such is conducted by or through a facility wholly owned by the district.

B. The board of commissioners of the St. Bernard Port, Harbor and Terminal District shall have the right to enter into any and all contracts and agreements with the parish of St. Bernard, the board of commissioners of the Port of New Orleans, and any other public subdivisions or authorities relative to any and all matters which lie within the jurisdiction of the district and the board of commissioners thereof.

Added by Acts 1960, No. 228, §1. Amended by Acts 1964, No. 404, §2; Acts 1976, No. 285, §1; Acts 1980, No. 500, §1, eff. Aug. 1, 1980; Acts 1983, No. 415, §1; Acts 1992, No. 40, §1.



RS 34:1706 - Officers of board; meetings; offices, agents and employees

§1706. Officers of board; meetings; offices, agents and employees

The board shall elect from among its own members a president, vice-president, a secretary and treasurer, whose duties shall be those usual to such offices. At the option of the board, the office of secretary and treasurer may be held by one person. The board shall meet in regular session once each month and shall also meet in special session as often as the president of the board convenes them, or on written request of three members. Three members of the board shall constitute a quorum. The board shall prescribe rules to govern its meetings, shall maintain suitable offices in the district and may contract with and employ attorneys, clerks, engineers, deputy commissioners, superintendents, stevedores and other agents and employees and shall fix their compensation and terms of office or employment.

Added by Acts 1960, No. 228, §1.



RS 34:1707 - Annual report

§1707. Annual report

The board shall examine and investigate all questions relating to the interest and welfare of the district; it shall control and regulate the same, and make an annual report showing all receipts and disbursements of the board; the number of arrivals and departures of vessels and their tonnage; the export and imports passing through the district; and setting forth the general condition of the district and its buildings, structures, facilities and other properties. A copy of this report shall be promptly published in a newspaper printed in the parish of St. Bernard.

Added by Acts 1960, No. 228, §1.



RS 34:1708 - Acquisition of lands; public aid

§1708. Acquisition of lands; public aid

A. The board is authorized to acquire by purchase, donation, expropriation, appropriation, or otherwise any lands in the district needed for railways, wharves, sheds, buildings, canals, channels, and other facilities required for the operation of the board and to be owned and operated by the board except those pipelines in operation on May 1, 2008. The board may also provide that payments for such lands be made out of funds under its control not otherwise specifically appropriated.

B. The board is further authorized to receive by gift, grant, donation or otherwise, any sum of money, aid or assistance from the United States, the state of Louisiana, or any of the political subdivisions thereof, for the purpose of carrying out the objects and purposes of this Chapter.

C. In addition to its power to acquire such property in the various modes set out hereinabove, the board shall also have power to expropriate property within the district in the same manner applicable to Louisiana State University and Agricultural and Mechanical College and the Department of Transportation and Development under the provisions of R.S. 19:141 et seq.

Added by Acts 1960, No. 228, §1. Amended by Acts 1962, No. 109, §3; Acts 1982, No. 839, §1; Acts 2008, No. 284, §1.



RS 34:1709 - Construction of works of public improvement

§1709. Construction of works of public improvement

The board is authorized to make and construct any of the works of public improvement in the district and anything in connection therewith that may be necessary or useful for the business of the board; to purchase machinery or materials and equipment for performing such work, and to supervise the making of the same, or to make and construct such works through contracts with others, and generally, to do all other acts necessary or proper to carry out the powers vested in it with regard to such works of public improvement.

Added by Acts 1960, No. 228, §1.



RS 34:1710 - Fees; ad valorem tax; borrowing money

§1710. Fees; ad valorem tax; borrowing money

The board may charge a reasonable fee to each vessel arriving in ballast or carrying cargo of any kind. It may also charge for each copy of any certificate issued by it or its deputies for inspecting hatches, surveying cargoes and the like. The master of each vessel shall, however, be furnished free one copy of all surveys upon his vessel or cargo.

The board may, when necessary, levy annually an ad valorem tax not to exceed five mills on the dollar on the property subject to taxation situated in the district. All funds derived under this paragraph shall be used to defray the administrative, operative and maintenance expenses of the board.

The board may likewise borrow money for the said purposes from time to time and issue certificates of indebtedness secured by any fees and the tax, provided that such loan shall in no year exceed the estimated revenues for such year.

Added by Acts 1960, No. 228, §1.



RS 34:1711 - Revenue and mortgage revenue bonds

§1711. Revenue and mortgage revenue bonds

For the purpose of acquiring lands for the uses of the said district and to provide funds for the making and construction of the public works, facilities and improvements outlined in this Chapter, the St. Bernard Port, Harbor and Terminal District is authorized to issue revenue bonds in the manner and subject to the terms and conditions of Sub-Part C, Part I, Chapter 10, Title 33 of the Louisiana Revised Statutes of 1950, as well as mortgage revenue bonds in the manner and subject to the terms and conditions of Sub-Part B, Part I, Chapter 10, Title 33.

Added by Acts 1960, No. 228, §1. Amended by Acts 1964, No. 404, §2.



RS 34:1712 - Ad valorem tax bonds

§1712. Ad valorem tax bonds

A. The St. Bernard Port, Harbor and Terminal District is also authorized, with the approval of the State Bond Commission, to incur debt and issue negotiable bonds secured by and payable from ad valorem taxation for any of the works of public improvement described in this Chapter, provided, however, that the amount of such bonds outstanding at any one time shall not exceed in the aggregate ten per centum of the assessed valuation of the taxable property within the district to be ascertained by the last assessment for parish purposes previous to the sale of such bonds, and the board of commissioners shall impose and collect annually in excess of all other taxes, a tax on all the property subject to taxation by the district sufficient in amount to pay principal and interest on such bonds falling due each year. Such bonds shall be authorized by a resolution of the governing authority of the district and shall be of such series, bear such date or dates, mature at such time or times not exceeding forty years from their respective dates, bear interest at such rate or rates as the board may establish in accordance with the general laws of this state payable annually or semiannually, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, and be subject to such terms of redemption at par as such resolution or resolutions may provide. The bonds shall be signed by such officers as the district shall determine, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signatures of such officer or officers of the district as it shall designate. Any such bonds may be issued and delivered, notwithstanding that one or more of the officers signing such bonds or the officer or officers, whose facsimile signature or signatures may be upon the coupons, shall have ceased to be such officer or officers at the time such bonds shall actually have been delivered.

B. Said bonds shall be sold for not less than par and accrued interest to the highest bidder at a public sale after advertisement by the district at least once a week for not less than three consecutive weeks, the first publication being not less than twenty-one days prior to the date fixed for the reception of bids, in a newspaper of general circulation within the district and in a financial newspaper or journal published in New Orleans, New York or Chicago, reserving to the district the right to reject any and all bids and to readvertise for bids. If the bonds are not sold pursuant to the advertisement, they may be sold by the board by private sale, within sixty days after the date advertised for the reception of sealed bids, but no private sale shall be made at a price less than the highest bid which shall have been received. If not so sold, the bonds shall be readvertised in the manner herein prescribed.

C. No proceedings in respect to the issuance of any such bonds shall be necessary except such as are contemplated by this Section and no further or other legislation shall be required to effectuate the same.

D. For a period of thirty days from the date of publication of the resolution authorizing the issuance of bonds hereunder, any persons in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause, after which time no one shall have any cause or right of action to contest the legality of said resolution or of the bonds authorized thereby for any cause whatsoever. If no suit, action or proceeding is begun contesting the validity of the bond issue within the thirty days herein prescribed, the authority to issue the bonds and to levy the necessary tax for the payment thereof, the legality thereof and of all of the provisions of the resolution authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters.

Added by Acts 1960, No. 228, §1. Amended by Acts 1964, No. 404, §2; Acts 1982, No. 839, §1.



RS 34:1713 - Bonds secured by general revenues

§1713. Bonds secured by general revenues

A. In addition to the above power to issue bonds, the St. Bernard Port, Harbor and Terminal District is authorized, with the approval of the State Bond Commission, to issue negotiable bonds for any of the works of public improvement described in this Chapter, and to pledge for the payment of the principal and interest of such negotiable bonds the income and revenues derived or to be derived from the properties and facilities maintained and operated by it, or received by the district from any other sources. In addition to the pledge of income and revenues to secure said bonds, the district may further secure their payment by a conventional mortgage upon any or all of the properties constructed or acquired, or to be constructed and acquired by it. Said district is further authorized to receive by gift, grant, donation or otherwise any sum of money, aid or assistance from the United States, the state of Louisiana, or any political subdivision thereof, and unless otherwise provided by the terms of such gift, grant, or donation, in its discretion, to pledge all or any part of such moneys for the further securing of the payment of the principal and interest of its bonds. Such bonds shall be authorized by a resolution of the governing authority of the district and shall be of such series, bear such date or dates, mature at such time or times not exceeding forty years from their respective dates, bear interest at such rate or rates as the board may establish in accordance with the general laws of this state payable annually or semiannually, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, be subject to such terms of redemption not exceeding one hundred five percent of the principal amount thereof, and be entitled to such priority on the revenues of the district as such resolution or resolutions may provide. The bonds shall be signed by such officers as the district shall determine, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signatures of such officer or officers of the district as it shall designate. Any such bonds may be issued and delivered, notwithstanding that one or more of the officers signing such bonds or the officer or officers whose facsimile signature or signatures may be upon the coupons shall have ceased to be such officer or officers at the time such bonds shall actually have been delivered.

B. Said bonds shall be sold for not less than par and accrued interest, to the highest bidder at a public sale after advertisement by the district at least once a week for not less than three consecutive weeks, the first publication being not less than twenty-one days prior to the date fixed for the reception of bids, in the newspaper of general circulation within the district and in a financial newspaper or journal published in New Orleans, New York or Chicago, reserving to the district the right to reject any and all bids and to readvertise for bids. If the bonds are not sold pursuant to the advertisement, they may be sold by the board by private sale, within sixty days after the date advertised for the reception of sealed bids, but no private sale shall be made at a price less than the highest bid which shall have been received. If not so sold, the bonds shall be readvertised in the manner herein prescribed.

C. No proceedings in respect to the issuance of any such bonds shall be necessary except such as are contemplated by this Section, and no further or other legislation shall be required to effectuate the same.

D. For a period of thirty days from the date of publication of the resolution authorizing the issuance of bonds hereunder, any persons in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause, after which time no one shall have any cause or right of action to contest the legality of said resolution or of the bonds authorized thereby for any cause whatsoever. If no suit, action or proceeding is begun contesting the validity of the bond issue within the thirty days herein prescribed, the authority to issue the bonds and to levy the necessary tax for the payment thereof, the legality thereof and of all of the provisions of the resolution authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters.

Added by Acts 1960, No. 228, §1. Amended by Acts 1964, No. 404, §2; Acts 1982, No. 839, §1.



RS 34:1714 - Annual taxes

§1714. Annual taxes

The board shall levy annually the taxes as provided herein on all property situated within the district under the same methods, terms and conditions and at the same time as state and parish taxes are levied, assessed and collected; these taxes shall be secured by the same lien upon the property subject to taxation within the district as taxes for state and parish purposes; the property subject to any taxes within the district shall be sold for failure to pay the same in the same manner as property is sold for delinquent state, parish and other taxes.

Added by Acts 1960, No. 228, §1.



RS 34:1715 - Collection of taxes

§1715. Collection of taxes

The provisions of the constitution and all laws regulating the collection of taxes and the creating of tax liens and mortgages, tax penalties and tax sales shall also apply to the collection of all taxes authorized by this Chapter. The sheriff and ex-officio tax collector of the parish of St. Bernard shall make a monthly settlement with the treasurer of the board of commissioners and receive from him a receipt for the amount of taxes paid over, in the same manner as tax collectors are required to settle with the auditor of the state. The tax collector shall receive from the treasurer the same quietus for a full settlement of taxes due and exigible in any given year and account for the delinquencies or deductions in the same manner as though accounting to the auditor of the state for state taxes. The tax collector shall retain from taxes collected by him for the district the commission thereon allowed him by law on special taxes and shall deposit the amount thereof with the parish treasurer to the credit of the sheriff's salary fund. Upon failure of the tax collector to comply with the provisions of this Chapter the board of commissioners shall proceed against him and the sureties on his official bond for the collection of whatever money may be owing to the board of commissioners for such special taxes.

Added by Acts 1960, No. 228, §1.



RS 34:1801 - Creation of Avoyelles Parish Port Commission

CHAPTER 15. AVOYELLES PARISH PORT COMMISSION

§1801. Creation of Avoyelles Parish Port Commission

A.(1) There is hereby created a commission to be known as the Avoyelles Parish Port Commission, which shall be composed of nine members, at least three of whom shall be minorities, with one member domiciled in each police jury district who shall serve without compensation and who shall be appointed, subject to Senate confirmation, as follows:

(2)(a) Each member of the police jury of Avoyelles Parish shall submit a list of three nominees from his respective district to the representative representing House District Twenty-Eight, the senator representing Senate District Twenty-Eight, and the senator representing Senate District Thirty-Two. Each nominee shall be domiciled in the police jury district that the police jury member represents.

(b) A majority of the legislators consisting of the representative representing House District Twenty-Eight, the senator representing Senate District Twenty-Eight, and the senator representing Senate District Thirty-Two shall appoint one nominee from each list of nominees submitted to serve as commissioners.

(3) The initial commissioners appointed following the effective date of this Paragraph shall serve until January 12, 2020. Thereafter, any commissioner appointed shall serve a term of four years.

(4) The mayor of Simmesport or his designee, who shall be a member of the board of aldermen of the town of Simmesport, shall be an ex-officio nonvoting member of the commission.

(5) Except as in Paragraph (4) of this Subsection, no person who holds an elective public office of any kind in federal, state, or local governments shall be appointed or serve as a member of the commission. Any member of the commission who, during his term of office, is elected to such office shall be deemed to have resigned from the commission by virtue of being elected to such public office.

B. Any vacancy on the commission for any reason shall be filled in the same manner as the original appointments and for the unexpired term of office. Each commissioner shall be a citizen of the United States, and a qualified voter and a taxpayer of the State of Louisiana.

Added by Acts 1960, No. 331, §1. Amended by Acts 1966, No. 446, §1; Acts 2016, No. 594, §1, eff. June 17, 2016.



RS 34:1802 - Officers of the commission; meetings

§1802. Officers of the commission; meetings

The commission shall elect from among its own members a president, a vice president, a secretary and treasurer, whose respective duties shall be prescribed by the commission. At the option of the commission, the office of the secretary and treasurer may be held by one person. The commission shall meet in regular session, once each month, and shall also meet in special session at the call of the president of the commission, or on the written request of three members of the commission. A majority of the commission shall constitute a quorum, and all actions or resolutions of the commission must be approved by the affirmative vote of not less than a majority of all members of the commission. The commission shall prescribe rules governing its meetings and shall fix a place at which the meetings shall be held.

Added by Acts 1960, No. 331, §1.



RS 34:1803 - Rights and powers of the board

§1803. Rights and powers of the board

The commission shall exercise the powers herein conferred upon it, within the port area, consisting of the entire parish of Avoyelles as the boundaries and limits of said parish are presently fixed by law.

The commission may authorize a reasonable travel allowance for its members in the performance of their official duties, and it may employ such officers, or agents, and employees, as it may find necessary in the performance of its duties, and may prescribe their duties, powers and compensation of such officers, agents, and employees. The commission may, upon such terms as it may agree upon, contract for legal, financial, engineering and other professional services necessary or expedient in the conduct of its affairs, and may upon terms and conditions mutually agreeable, utilize the services of the other executive departments of the state.

The commission shall regulate the commerce, and traffic, within such port area in such a manner as may, in its judgment, be for the best interest of the state. It shall have charge of and administer public wharves, docks, sheds and landings, and shall have authority to construct or acquire and equip wharves and landings, and other structures useful for the commerce of the port area, and provide mechanical facilities therefor; to erect sheds or other structures on said wharves and landings; to maintain proper depths of water at all such wharves and landings; to provide light, water, police protection and other services for its facilities as it may deem advisable; to construct or acquire, maintain and operate basins, locks, canals, warehouses and elevators; to charge for the use of all facilities administered by it, and for all services rendered by it, such fees, rates, tariffs, or other charges as it may establish; to establish harbor lines within the port area by agreement with the Corps of Engineers; and to construct, own, operate and maintain terminal rail facilities, and other common carrier rail facilities for the purpose of rendering rail transportation to and from the facilities to be erected, owned and operated by the commission in both intrastate and interstate commerce. The legislature may confer additional powers upon the commission not inconsistent with the provisions hereof; provided, however, that it shall not impair any contracts lawfully entered into by the commission. Title to all property and improvements thereon operated by the commission shall vest in the state of Louisiana.

The commission may charge a reasonable fee to each vessel arriving in the port area in ballast or carrying cargo of any kind. It may also charge for each copy of any certificate issued by it, or by any of its officers or employees for inspecting hatches, surveying cargo, or making other surveys or inspections of vessels in the port area, but shall furnish, without charge, to the master of each such vessel, one copy of all surveys upon his vessel or cargo.

The commission shall have authority to make and enter into contracts, leases, and other agreements with railroads, trucking companies, barge lines, and with any and all companies interested in the transportation, storage and shipping of goods and other products, whether by rail, truck line, barge line, ocean going vessels, or otherwise for the use of facilities administered by the commission or any part or portion thereof for a period of time not exceeding forty years. No exclusive franchise, however, shall be granted to any carrier.

Added by Acts 1960, No. 331, §1.



RS 34:1804 - Authority for issuance of bonds; levy of taxes; election

§1804. Authority for issuance of bonds; levy of taxes; election

The commission shall have authority, when authorized so to do by a vote of a majority, in number and amount, of the property taxpayers of the port area qualified to vote at an election for the purpose in accordance with law, to levy annually on all property situated within the port area, subject to taxation, an ad valorem tax not to exceed two and one-half mills on the dollar. The commission may, upon its own initiative, call a special election and submit to the qualified tax paying voters of the port area the question of authorizing the levy of such a tax. The commission shall call such a special election when requested so to do by petition in writing signed by one-fourth of the property taxpayers in number eligible to vote at such election. These special taxes shall be levied, assessed and collected on the property within the port area under the same methods, terms and conditions and at the same time as state and parish taxes are levied, assessed and collected; these taxes shall be secured by the same liens upon the property subject to taxation within the port area as taxes for state and parish purposes; and the property subject to any taxes within said port area shall be sold for failure to pay the same in the manner as property is sold for delinquent state, parish and other taxes under the laws of the state.

The provisions of the constitution and all laws regulating the collection of taxes, the creating of tax liens and mortgages, tax penalties and tax sales also shall apply to the collection of all taxes authorized by this Section. The sheriff and ex-officio tax collector for the parish of Avoyelles shall make a monthly settlement with the treasurer of the commission and receive from him a receipt for the amount of the taxes paid over in the same manner as tax collectors are required to settle with the auditor of the state. The tax collector shall receive from the treasurer the same quietus for a full settlement of taxes due and exigible in any given year and account for the delinquents or deductions in the same manner as though accounting to the auditor of the state for state taxes. The sheriff and ex-officio tax collector shall retain from all taxes collected by him for the port area the same commission allowed thereon to him by law on special taxes and shall deposit the amount thereof with the parish treasurer to the credit of the sheriff's salary fund. Upon the failure of the tax collector to comply with the provisions of this section, the commission shall proceed against him and the sureties on his official bond for the collection of whatever money may be owing to the commission for such special taxes.

The commission, with the approval of the board of liquidation of the state debt, is authorized to incur debts for its lawful purposes, and to issue in its name, negotiable bonds or notes therefor, and to pledge for the payment of the principal and interest of such negotiable bonds or notes the revenues derived from the operation of properties and facilities maintained and operated by it, or received by the commission from any taxes authorized under this Section or from other sources; provided, however, that the amount of such bonds or notes outstanding at any one time shall not exceed fifteen million dollars. Such bonds, when authorized to be issued, shall constitute, first, a general obligation of the commission, and secondly, the full faith and credit of the parish of Avoyelles is hereby pledged. In addition to the pledge of revenues to secure said bonds and notes, the commission may further secure their payment by conventional mortgage upon any or all of the properties constructed or acquired, or to be constructed and acquired by it. The commission is further authorized to receive, by gift, grant, donation or otherwise, any sum of money, aid or assistance from the United States, the state of Louisiana, or any political subdivision thereof, and unless otherwise provided by the terms of such gift, grant or donation, in its discretion, to pledge all or any part of such monies for the further securing of the payment of the principal and interest of its bonds or notes.

Added by Acts 1960, No. 331, §1.



RS 34:1805 - Prescriptive period; sale of bonds

§1805. Prescriptive period; sale of bonds

For a period of sixty days from the date of the adoption of any resolution of the commission authorizing the issuance of its bonds or notes, any person interested may test the legality of such resolution and the validity of such bonds or notes issued or proposed to be issued thereunder, after which time no one shall have any cause of action to contest the regularity, formality, or legality of said resolution or to draw in question the legality of said bonds or notes or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of said sixty days.

Any bonds issued in accordance with the provisions hereof shall be sold to the highest bidder, at a public sale, for not less than par and accrued interest, after advertisement, once a week for not less than thirty days, by the commission in a newspaper of general circulation published in Simmesport, Louisiana, Chicago, Illinois, New York, New York, and such other places as the commission shall determine, reserving to the commission the right to reject any and all bids, and the right to re-advertise for new bids. If, after advertisement as hereinabove provided, no bids are received, or if such bids as are received are considered in the discretion of the commission to be unsatisfactory, then and in that event, the commission may publicly negotiate for the sale of such bonds.

Added by Acts 1960, No. 331, §1.



RS 34:1806 - Right to expropriate

§1806. Right to expropriate

The Avoyelles Parish Port Commission may acquire by expropriation in accordance with expropriation laws of the state of Louisiana, any wharves, landings or any other property necessary for the benefit and advantage of the commerce of the said commission.

Added by Acts 1960, No. 331, §1.



RS 34:1807 - Advertisement; R.S. 43:111 not to apply

§1807. Advertisement; R.S. 43:111 not to apply

The prohibition, contained in R.S. 43:111, against advertising in any newspaper, book, pamphlet or periodical, shall not apply to the Avoyelles Parish Port Commission in carrying out its functions and duties under the constitution and laws of this state.

Added by Acts 1960, No. 331, §1.



RS 34:1851 - Repealed

CHAPTER 16. CONCORDIA PARISH PORT COMMISSION

§1851. Repealed by Acts 2016, No. 614, §7.



RS 34:1852 - Repealed

§1852. Repealed by Acts 2016, No. 614, §7.



RS 34:1853 - Repealed.

§1853. Repealed by Acts 2016, No. 614, §7.



RS 34:1854 - Repealed.

§1854. Repealed by Acts 2016, No. 614, §7.



RS 34:1855 - Repealed

§1855. Repealed by Acts 2016, No. 614, §7.



RS 34:1856 - Repealed

§1856. Repealed by Acts 2016, No. 614, §7.



RS 34:1857 - Repealed

§1857. Repealed by Acts 2016, No. 614, §7.



RS 34:1861 - Creation of Vidalia Port Commission

CHAPTER 16-A. VIDALIA PORT COMMISSION

§1861. Creation of Vidalia Port Commission

A. There is hereby created a commission to be known as the Vidalia Port Commission, which shall be composed of seven members, who shall be residents of the parish of Concordia, who shall serve without compensation, and who shall be appointed by the governing authority of the town of Vidalia.

B. Of the commissioners initially appointed by the governing authority of the town of Vidalia, two shall be appointed for a term of two years, two shall be appointed for a term of four years, and the remaining commissioners shall be appointed for a term of six years. Thereafter, the successors to each of the commissioners shall be appointed for terms of four years.

C. Any vacancy on the commission for any reason shall be filled in the same manner as the original appointments and for the unexpired term of office. Each commissioner shall be a citizen of the United States and a qualified voter and taxpayer of the state of Louisiana.

Added by Acts 1981, Ex.Sess., No. 10, §1; Acts 2014, No. 505, §1.



RS 34:1862 - Authority for issuance of bonds; levy of taxes; election

§1862. Authority for issuance of bonds; levy of taxes; election

A. The commission shall have authority, when authorized to do so by a vote of a majority, in number and amount, of the property taxpayers of the port area qualified to vote at an election for the purpose in accordance with law, to levy annually on all property situated within the port area, subject to taxation, an ad valorem tax not to exceed two and one-half mills on the dollar. The commission may, upon its own initiative, call a special election and submit to the qualified taxpaying voters of the port area the question of authorizing the levy of such a tax. The commission shall call such a special election when requested to do so by petition in writing signed by one-fourth of the property taxpayers in number eligible to vote at such election. These special taxes shall be levied, assessed and collected on the property within the port area under the same methods, terms, and conditions and at the same time as state and parish taxes are levied, assessed, and collected; these taxes shall be secured by the same liens upon the property subject to taxation within the port area as taxes for state and parish purposes; and the property subject to any taxes within said port area shall be sold for failure to pay the said taxes in the same manner as property is sold for delinquent state, parish, and other taxes under the laws of the state.

B. The provisions of the constitution and all laws regulating the collection of taxes, the creating of tax liens and mortgages, tax penalties, and tax sales also shall apply to the collection of all taxes authorized by this Section. The sheriff and ex officio tax collector for the parish of Concordia shall make a monthly settlement with the treasurer of the commission and receive from him a receipt for the amount of the taxes paid over in the same manner as tax collectors are required to settle with the auditor of the state. The tax collector shall receive from the treasurer the same quietus for a full settlement of taxes due and exigible in any given year and account for the delinquents or deductions in the same manner as though accounting to the auditor of the state for state taxes. The sheriff and ex officio tax collector shall retain from all taxes collected by him for the port area the same commission allowed thereon to him by law on special taxes and shall deposit the amount thereof with the parish treasurer to the credit of the sheriff's salary fund. Upon the failure of the tax collector to comply with the provisions of this Section, the commission shall proceed against him and the sureties on his official bond for the collection of whatever money may be owing to the commission for such special taxes.

C. The commission, with the approval of the State Bond Commission, is authorized to incur debts for its lawful purposes, and to issue in its name, negotiable bonds or notes therefor, and to pledge for the payment of the principal and interest of such negotiable bonds or notes the revenues derived from the operation of properties and facilities maintained and operated by it, or received by the commission from any taxes authorized under this Section or from other sources; provided, however, that the amount of such bonds or notes outstanding at any one time shall not exceed fifteen million dollars. Such bonds, when authorized to be issued, shall constitute, first, a general obligation of the commission, and secondly, the full faith and credit of the city of Vidalia is hereby pledged. In addition to the pledge of revenues to secure said bonds and notes, the commission may further secure their payment by conventional mortgage upon any or all of the properties constructed or acquired, or to be constructed and acquired by it. The commission is further authorized to receive, by gift, grant, donation, or otherwise, any sum of money, aid or assistance from the United States, the state of Louisiana, or any political subdivision thereof, and unless otherwise provided by the terms of such gift, grant or donation, in its discretion, to pledge all or any part of such monies for the further securing of the payment of the principal and interest of its bonds or notes.

Added by Acts 1981, Ex.Sess., No. 10, §1.



RS 34:1863 - Limits of the district

§1863. Limits of the district

A. The commission shall exercise the powers herein conferred upon it, within the port area, consisting of the entire town of Vidalia as the boundaries and limits of said town are presently or hereafter fixed by law and extending southward of said municipal limits to the northern boundary of the Forrest-Moreau Plantation and all the land fronting the Mississippi River to a depth of five hundred feet from low water's edge.

B. The commission shall be domiciled in the town of Vidalia.

Added by Acts 1981, Ex.Sess., No. 10, §1; Acts 1998, 1st Ex. Sess., No. 67, §1.



RS 34:1864 - Transitional provisions

§1864. Transitional provisions

All lands and rights of way or servitudes and revenues therefrom within the hereinabove described district belonging to the Concordia Port Commission on the effective date of this Act are hereby granted, conveyed, transferred, and delivered to the Vidalia Port Commission without the necessity of any other act, deed, or instrument of transfer. To evidence the conveyance, an act of transfer shall be executed between the Concordia Port Commission and the Vidalia Port Commission within thirty days of the effective date of this Act.

Added by Acts 1981, Ex.Sess., No. 10, §1.



RS 34:1865 - Officers of the board; meetings

§1865. Officers of the board; meetings

The commission shall elect from among its own members a president, vice president, secretary, and treasurer, whose respective duties shall be prescribed by the commission. At the option of the commission, the offices of the secretary and treasurer may be held by one person. The commission shall meet in regular session once each month and shall also meet in special session at the call of the president of the commission or on the written request of three members of the commission. A majority of the members of the commission shall constitute a quorum, and all action or resolutions of the commission shall be approved by the affirmative vote of not less than a majority of all members of the commission. The commission shall prescribe rules to govern its meetings and shall fix the place at which meetings shall be held.

Acts 1998, 1st Ex. Sess., No. 67, §1.



RS 34:1866 - Rights and powers of the commission

§1866. Rights and powers of the commission

A. The commission may authorize a reasonable travel allowance for its members in the performance of their official duties. It may employ such officers, agents, and employees as it finds necessary in the performance of its duties, and it may prescribe the duties, powers, and compensation of such officers, agents, and employees. The commission on such terms as it agrees upon, may contract for legal, financial, engineering, and other professional services necessary or expedient in the conduct of its affairs and, on terms and conditions mutually agreeable, may utilize the services of the other executive departments of the state.

B. The commission shall regulate the commerce and traffic within such port area in such manner as may, in its judgment, be for the best interest of the state. It shall have charge of and administer public wharves, docks, sheds, and landings and may construct or acquire and equip wharves and landings and other structures useful for the commerce of the port area and provide mechanical facilities therefor. It shall also have authority to erect sheds or other structures on such wharves and landings; to maintain proper depths of water at all such wharves and landings; to provide light, water, police protection, and other services for its facilities as it may deem advisable; to construct or acquire, maintain, and operate basins, locks, canals, warehouses, and elevators; to charge for the use of all facilities administered by it and for all services rendered by it such fees, rates, tariffs, or other charges as it may establish; to establish harbor lines within the port area by agreement with the United States Corps of Engineers; and to construct, own, operate, and maintain terminal rail facilities and other common carrier rail facilities for the purpose of rendering rail transportation to and from the facilities to be erected, owned, and operated by the commission in both intrastate and interstate commerce.

C. The commission may charge a reasonable fee to each vessel arriving in the port area in ballast or carrying cargo of any kind. It may also charge for each copy of any certificate issued by any of its officers or employees for inspecting hatches, surveying cargo, or making other surveys or inspections of vessels in the port area, but shall furnish, without charge, to the master of each such vessel one copy of all surveys upon his vessel or cargo.

D. The commission may make and enter into contracts, leases, and other agreements with railroads, trucking companies, barge lines, and with any and all companies interested in the transportation, storage, and shipping of goods and other products, whether by rail, truck line, barge line, oceangoing vessels, or otherwise for the use of facilities administered by the commission or any part or portion thereof for a period of time not exceeding forty years. However, no exclusive franchise shall be granted to any carrier.

Acts 1998, 1st Ex. Sess., No. 67, §1.



RS 34:1867 - Testing validity of bonds; prescription; sale of bonds

§1867. Testing validity of bonds; prescription; sale of bonds

A. For a period of sixty days after the date of the adoption of any resolution of the commission authorizing the issuance of its bonds or notes, any person interested may test the legality of such resolution and the validity of such bonds or notes issued or proposed to be issued thereunder, after which time no one shall have any cause of action to contest the regularity, formality, or legality of said resolution or to draw in question the legality of said bonds or notes or the debts represented thereby for any cause whatever. Thereafter, it shall be conclusively presumed that every legal requirement has been complied with, and no court may inquire into such matters after the lapse of the sixty days.

B. Any bonds issued in accordance with the provisions hereof shall be sold to the highest bidder, at a public sale, for not less than par and accrued interest, after advertisement for bids once a week for not less than thirty days by the commission in a newspaper of general circulation published in Baton Rouge, Louisiana; New Orleans, Louisiana; Chicago, Illinois; New York, New York; and such other places as the commission determines, reserving to the commission the right to reject any and all bids and the right to readvertise for new bids. If, after the advertisement as hereinabove provided, no bids are received or if such bids as are received are considered, in the discretion of the commission, to be unsatisfactory, the commission may publicly negotiate for the sale of such bonds.

C. Notwithstanding any provision of this Chapter to the contrary, the provisions of Chapter 13 of Title 39 of the Louisiana Revised Statutes of 1950 shall be applicable to the Vidalia Port Commission.

Acts 1998, 1st Ex. Sess., No. 67, §1.



RS 34:1901 - COLUMBIA PORT COMMISSION

CHAPTER 17. COLUMBIA PORT COMMISSION

§1901. Creation of Columbia Port Commission

A. There is hereby created a commission to be known as the Columbia Port Commission. It shall be composed of five members, who shall serve without compensation and who shall be appointed as follows:

(1) Two commissioners shall be appointed by the governing authority of the parish of Caldwell;

(2) Two commissioners shall be appointed by the governing authority of the town of Columbia;

(3) One commissioner shall be elected by the appointed commissioners at their initial meeting.

B. One of the two commissioners initially appointed by the governing authority of the parish of Caldwell shall serve for one year. One of the commissioners initially appointed by the governing authority of the town of Columbia shall serve for two years. The commissioner initially elected by the appointed commissioners shall serve a term of three years. The remaining commissioner initially appointed by the governing authority of the town of Columbia shall serve a term of four years and the remaining commissioner, initially appointed by the governing authority of the parish of Caldwell, shall serve a term of five years. Thereafter, the successors of such commissioners shall be appointed for five-year terms.

C. Any vacancy on the commission for any reason shall be filled in the same manner as the original appointments and for the unexpired term of office. Each commissioner shall be a citizen of the United States, and a qualified voter and a taxpayer of the State of Louisiana.

Added by Acts 1962, No. 239, §1. Amended by Acts 1966, No. 446, §1.



RS 34:1902 - Officers of the commission; meetings

§1902. Officers of the commission; meetings

The commission shall elect from among its own members a president, a vice-president, a secretary and a treasurer, whose respective duties shall be prescribed by the commission. At the option of the commission, the office of the secretary and treasurer may be held by one person. The commission shall meet in regular session, once each month, and shall also meet in special session at the call of the president of the commission, or on the written request of three members of the commission. A majority of the commission shall constitute a quorum, and all actions or resolutions of the commission must be approved by the affirmative vote of not less than a majority of all members of the commission. The commission shall prescribe rules governing its meeting and shall fix a place at which the meetings shall be held.

Added by Acts 1962, No. 239, §1.



RS 34:1903 - Rights and powers of the commission

§1903. Rights and powers of the commission

A. The commission shall exercise the powers herein conferred upon it, within the port area, consisting of the entire parish of Caldwell. Provided, however, that specifically excluded from the port area are any docks, landings or wharves presently in use and businesses now engaged in river operations in the port area.

B. The commission may authorize a reasonable travel allowance for its members in the performance of their official duties, and it may employ such officers, or agents, and employees, as it may find necessary in the performance of its duties, and may prescribe the duties, powers and compensation of such officers, agents, and employees. The commission may, on such terms upon which it may agree, contract for legal, financial, engineering and other professional services necessary or expedient in the conduct of its affairs, and may on terms and conditions mutually agreeable, utilize the services of the other executive departments of the state.

C. The commission shall regulate the commerce, and traffic, within such port area in such a manner as may, in its judgment, be for the best interests of the state. It shall have charge of and administer public wharves, docks, sheds and landings, and shall have authority to construct or acquire and equip wharves and landings, and other structures useful for the commerce of the port area, and provide mechanical facilities therefor; to erect sheds or other structures on said wharves and landings; to maintain proper depths of water at all such wharves and landings; to provide light, water, police protection and other services for its facilities as it may deem advisable; to construct or acquire, maintain and operate basins, locks, canals, warehouses and elevators; to charge for the use of all facilities administered by it, and for all services rendered by it, such fees, rates, tariffs, or other charges as it may establish; to establish harbor lines within the port area by agreement with the corps of engineers; and to construct, own, operate and maintain terminal rail facilities, and other common carrier rail facilities for the purpose of rendering rail transportation to and from the facilities to be erected, owned and operated by the commission in both intrastate and interstate commerce. The legislature may confer additional powers upon the commission not inconsistent with the provisions hereof; provided, however, that it shall not impair any contracts lawfully entered into by the commission. Title to all property and improvements thereon operated by the commission shall vest in the state of Louisiana.

D. The commission may charge a reasonable fee to each vessel arriving in the port area in ballast or carrying cargo of any kind. It may also charge for each copy of any certificate issued by it, or by any of its officers or employees for inspecting hatches, surveying cargo, or making other surveys or inspections of vessels in the port area, but shall furnish, without charge, to the master of each such vessel, one copy of all surveys upon his vessel or cargo.

E. The commission shall have authority to make and enter into contracts, leases, and other agreements with railroads, trucking companies, barge lines, and with any and all companies interested in the transportation, storage, and shipping of goods and other products, whether by rail, truck line, barge line, or otherwise for the use of facilities administered by the commission or any part or portion thereof for a period of time not exceeding forty years. No exclusive franchise, however, shall be granted to any carrier.

F. All debts and obligations created by the commission shall be the sole responsibility of the commission.

Added by Acts 1962, No. 239, §1; Acts 1999, No. 387, §1.



RS 34:1904 - Authority for issuance of bonds; levy of taxes; election

§1904. Authority for issuance of bonds; levy of taxes; election

A. The commission shall have authority, when authorized so to do by a vote of a majority, in number and amount, of the property taxpayers of the port area qualified to vote at an election for the purpose in accordance with law, to levy annually on all property situated within the port area, subject to taxation, an ad valorem tax not to exceed two and one-half mills on the dollar. The commission may, upon its own initiative, call a special election and submit to the qualified tax paying voters of the port area the question of authorizing the levy of such a tax. The commission shall call such a special election when requested so to do by petition in writing signed by one-fourth of the property taxpayers in number eligible to vote at such election. These special taxes shall be levied, assessed and collected on the property within the port area under the same methods, terms and conditions and at the same time as state and parish taxes are levied, assessed and collected; these taxes shall be secured by the same liens upon the property subject to taxation with the port area as taxes for state and parish purposes; and the property subject to any taxes within said port area shall be sold for failure to pay the same in the manner as property is sold for delinquent state, parish and other taxes under the laws of the state.

B. The provisions of the constitution and all laws regulating the collection of taxes, the creating of tax liens and mortgages, tax penalties and tax sales also shall apply to the collection of all taxes authorized by this Section. The sheriff and ex officio tax collector for the parish of Caldwell shall make a monthly settlement with the treasurer of the commission and receive from him a receipt for the amount of the taxes paid over in the same manner as tax collectors are required to settle with the auditor of the state. The tax collector shall receive from the treasurer the same quietus for a full settlement of taxes due and exigible in any given year and account for the delinquents or deductions in the same manner as though accounting to the auditor of the state taxes. The sheriff and ex-officio tax collector shall retain from all taxes collected by him for the port area the same commission allowed thereon to him by law on special taxes and shall deposit the amount thereof with the parish treasurer to the credit of the sheriff's salary fund. Upon the failure of the tax collector to comply with the provisions of this Section, the commission shall proceed against him and the sureties on his official bond for the collection of whatever money may be owing to the commission for such special taxes.

C. The commission, with the approval of the State Bond Commission, is authorized to incur debts for its lawful purposes, and to issue in its name, negotiable bonds or notes therefor, and to pledge for the payment of the principal and interest of such negotiable bonds or notes the revenues derived from the operation of properties and facilities maintained and operated by it, or received by the commission from any taxes authorized under this Section or from other sources. The amount of such bonds or notes outstanding at any one time shall not exceed fifteen million dollars. Such bonds, when authorized to be issued, shall constitute general obligations of the commission for which the full faith and credit of the commission shall be pledged and dedicated. In addition to the pledge of revenues to secure said bonds and notes, the commission may further secure their payment by conventional mortgage upon any or all of the properties constructed or acquired, or to be constructed and acquired by it. The commission is further authorized to receive, by gift, grant, donation or otherwise, any sum of money, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, and unless otherwise provided by the terms of such gift, grant, or donation, in its discretion to pledge all or any part of such monies for the further securing of the payment of the principal and interest of its bonds or notes.

Added by Acts 1962, No. 239, §1. Amended by Acts 1976, No. 325, §1; Acts 1999, No. 387, §1.



RS 34:1905 - Prescriptive period; sale of bonds

§1905. Prescriptive period; sale of bonds

A. For a period sixty days from the date of the adoption of any resolution of the commission authorizing the issuance of its bonds or notes, any person interested may test the legality of such resolution and the validity of such bonds or notes issued or proposed to be issued thereunder, after which time no one shall have any cause of action to contest the regularity, formality, or legality of said resolution or to draw in question the legality of said bonds or notes or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of said sixty days.

B. Any bond issued in accordance with the provisions hereof shall be sold to the highest bidder, at a public sale, for not less than par and accrued interest, after advertisement, once a week for not less than thirty days, by the commission in a newspaper of general circulation published in Columbia, Louisiana, Chicago, Illinois, New York, New York, and such other places as the commission shall determine, reserving to the commission the right to reject any and all bids, and the right to readvertise for new bids. If, after advertisement as hereinabove provided, no bids are received, or if such bids as are received are considered in the discretion of the commission to be unsatisfactory, then and in that event, the commission may publicly negotiate for the sale of such bonds.

Added by Acts 1962, No. 239, §1.



RS 34:1906 - Right to expropriate denied

§1906. Right to expropriate denied

The Columbia Port Commission may not acquire by expropriation any wharves, landings or any other property now in use by private interests.

Added by Acts 1962, No. 239, §1.



RS 34:1907 - Advertisement; R.S. 43:111 not to apply

§1907. Advertisement; R.S. 43:111 not to apply

The prohibition, contained in R.S. 43:111, against advertising in any newspaper, book, pamphlet or periodical, shall not apply to the Columbia Port Commission in carrying out its functions and duties under the constitution and laws of this state.

Added by Acts 1962, No. 239, §1.



RS 34:1951 - Creation of South Tangipahoa Parish Port Commission

CHAPTER 18. SOUTH TANGIPAHOA PARISH

PORT COMMISSION

§1951. Creation of South Tangipahoa Parish Port Commission

A. There is hereby created a commission to be known as the South Tangipahoa Parish Port Commission which shall be composed of seven members from the parish of Tangipahoa who shall be appointed by the governor for terms of six years as provided in Subsection B of this Section. The members of the board of commissioners shall serve without compensation. The commission shall hold a regular meeting once each calendar month with a maximum of six additional special meetings annually. No more than three meetings may be held in any one calendar month.

B.(1) The term of each member serving on July 1, 2003, shall expire as follows:

(a) The term of any member whose term prior to July 1, 2003, would have expired on October 1, 2003, shall expire on July 1, 2003.

(b) The term of any member whose term prior to July 1, 2003, would have expired on October 1, 2004, shall expire on July 1, 2003.

(c) The term of any member whose term prior to July 1, 2003, would have expired on October 1, 2005, shall expire on July 1, 2004.

(d) The term of any member whose term prior to July 1, 2003, would have expired on October 1, 2006, shall expire on July 1, 2005.

(e) The term of any member whose term prior to July 1, 2003, would have expired on October 1, 2008, shall expire on July 1, 2007.

(f) The term of any member whose term prior to July 1, 2003, would have expired on October 1, 2009, shall expire on July 1, 2008.

(2) Upon the expiration of the term of each member whose term expires as provided in Paragraph (1) of this Subsection or the creation of a vacancy in the seat of any such member, whichever occurs first, the governor shall appoint the successor to such member, subject to Senate confirmation, as follows and in the following order:

(a) First, one member from a list of three nominees submitted by the senator representing Senate District Six.

(b) Second, one member from a list of three nominees submitted by the representative representing House of Representatives District Seventy-three.

(c) Third, one member from a list of three nominees submitted by the senator representing Senate District Eleven.

(d) Fourth, one member from a list of three nominees submitted by the Pontchatoula Chamber of Commerce.

(e) Fifth, one member from a list of three nominees submitted by the Hammond Chamber of Commerce.

(f) Sixth, one member from a list of three nominees submitted by the Tangipahoa Economic Development Foundation.

(g) Seventh, one member from a list of three nominees submitted by the senator representing Senate District Six, the representative representing House of Representatives District Seventy-three, and the senator representing Senate District Eleven.

(3) Notwithstanding the provisions of Paragraph (2) of this Subsection, if on July 1, 2003, there are any vacancies, such vacancies shall be considered as the first seats to be filled in the manner provided in Paragraph (2).

(4) Notwithstanding the provisions of R.S. 42:2, the expiration of the term of a member shall result in a vacancy until a person is appointed and qualified to serve for the succeeding term.

C. Any vacancy on the commission for any reason shall be filled in the same manner as the original appointments and for the unexpired term. Each commissioner shall be a citizen of the United States, and a qualified voter and a taxpayer of the State of Louisiana.

D. No person shall serve more than three full six-year terms as a member of the South Tangipahoa Parish Port Commission. A full term shall not include partial terms served by members due to appointment to fill a vacancy or other reason. This limitation on terms shall apply to present and future members.

Added by Acts 1962, No. 299, §1. Amended by Acts 1966, No. 446, §1; Acts 1970, No. 228, §1, emerg. eff. July 2, 1970, at 1:05 P.M.; Acts 1972, No. 497, §1, eff. July 26, 1972, at 12 o'clock noon; Acts 1976, No. 691, §1; Acts 1981, No. 637, §1, eff. July 20, 1981; Acts 1993, No. 204. §1, eff. June 1, 1993; Acts 1999, No. 516, §1; Acts 2003, No. 889, §1, eff. July 1, 2003; Acts 2016, No. 431, §1, eff. June 9, 2016.



RS 34:1952 - Officers of the commission; meetings

§1952. Officers of the commission; meetings

The commission shall elect from among its own members a president, a vice president, a secretary and a treasurer, whose respective duties shall be prescribed by the commission. At the option of the commission, the office of the secretary and treasurer may be held by one person. The commission shall meet in regular session once each month, and shall also meet in special session at the call of the president of the commission or on the written request of three members of the commission. A majority of the commission shall constitute a quorum, and all actions or resolutions of the commission must be approved by the affirmative vote of not less than a majority of all members of the commission. The commission shall prescribe rules governing its meetings and shall fix a place at which the meetings shall be held.

Added by Acts 1962, No. 299, §1.



RS 34:1952.1 - Meetings; advance notice

§1952.1. Meetings; advance notice

The commission shall publish public notice of any regular or special meeting of the commission, no later than twenty-four hours before the meeting, in the official journal of the district which shall be a newspaper of general circulation within the territorial limits of the district, designated by the commission as its official journal. Additionally, the commission shall give notice of any regular or special meeting of the commission, no later than twenty-four hour before the meeting to each member of the legislature whose legislative district includes any portion of the parish of Tangipahoa and to each member of the parish governing authority of the parish of Tangipahoa. In cases of dire emergency such notices shall not be required; however, the commission shall give such notice of the meeting as it deems appropriate and circumstances permit.

Added by Acts 1976, No. 691, §2.



RS 34:1953 - Rights and powers of the commission

§1953. Rights and powers of the commission

A. The commission shall exercise the powers herein conferred upon it within the district consisting of wards 6, 7 and 8 of Tangipahoa Parish as the boundaries and limits of said wards are presently fixed by law.

B. The commission may authorize a reasonable travel allowance for its members in the performance of their official duties, and it may employ such officers, or agents, and employees, as it may find necessary in the performance of its duties, and may prescribe their duties, powers and compensation of such officers, agents and employees. The commission may, upon such terms as it may agree upon, contract for legal, financial, engineering and other professional services necessary or expedient in the conduct of its affairs, and may upon terms and conditions mutually agreeable, utilize the services of the other executive departments of the state.

C. The commission shall have the authority to own, construct, operate and maintain docks, wharves, sheds, elevators, locks and slips, laterals, basins and warehouses, recreational facilities such as fishing piers, marinas, docks, wharves, and all other property, structures, equipment and facilities including belts and connecting lines of railroads and works of public improvements necessary or useful for port, recreational, harbor and terminal purposes; to dredge and maintain shipways, channels, slips, basins and turning basins; to establish, operate and maintain in cooperation with the federal government, the state of Louisiana, and its various agencies, subdivisions and public bodies, navigable waterway systems to acquire, by right of eminent domain, purchase, lease or otherwise, the land that may be necessary for the business of the district, including industrial plant sites and necessary property or appurtenances therefor, and to acquire or construct industrial plant buildings with necessary machinery and equipment within said districts; to lease or sublease for processing, manufacturing, commercial, recreational and business purposes lands or buildings, owned, acquired or leased as lessee by said district, which lease may run for any term not exceeding forty years at a fixed rental but may run for a term not exceeding ninety-nine years, provided they shall contain a clause or clauses for readjustment of the rentals until the expiration of a primary term of forty years; to borrow from any person or corporation using or renting any land or dock or warehouse on any facility, or any recreational facility of said district, such sums as shall be necessary to improve the same according to plans and specifications approved by the governing authority and to erect and construct such improvement and agree that the loan therefor shall be liquidated by deducting from the rent, dock, wharf, toll charges or other charges payable for such property a percentage thereof to be agreed on, subject, however, to any covenants or agreements made by the holders of revenue bonds issued under the authority hereinafter set forth.

D. The commission shall have authority to make and enter into contracts, leases and other agreements with operating companies, railroads, trucking companies, barge lines and with any and all companies interested in the transportation, storage and shipping of goods and other products, whether by rail, truck line, barge line, ocean going vessels or otherwise for the use of facilities administered by the commission or any part or portion thereof, for a period of time not exceeding forty years. No exclusive franchise, however, shall be granted to any carrier.

Added by Acts 1962, No. 299, §1. Amended by Acts 1968, No. 4, §2; Acts 1970, No. 228, §1, emerg. eff. July 2, 1970, at 1:05 P.M.; Acts 1972, No. 497, §1.



RS 34:1954 - Authority for issuance of bonds

§1954. Authority for issuance of bonds

The commission, as governing authority of Tangipahoa Parish Port District, with the approval of the State Bond and Tax Board, is authorized to incur debt for its lawful purposes and to issue in its name, negotiable bonds or notes therefor, and to pledge for the payment of the principal and interest of such negotiable bonds or notes all or any part of the revenues derived from the operation of properties and facilities maintained and operated by it, and all other revenues received by the commission from other sources; provided, however, that the amount of such bonds and notes outstanding at any one time shall not exceed twenty-five million dollars. Such bonds shall be issued by the commission with such dates, forms, terms, series, interest rates, maturities, denominations, redemption, registration and convertibility provisions and security provisions as the commission may determine in compliance with the provisions of Article XIV, Section 31 of the Constitution of the State of Louisiana for the year 1921, as amended, and the commission shall have complete authority to incur debt and issue bonds of each type and in every manner provided by said constitutional provision. In addition to the pledge of revenues to secure said bonds and notes, the commission may further secure their payment by a conventional mortgage upon any or all of the properties constructed or acquired, or to be constructed and acquired by it. The commission is further authorized to receive by gift, grant, donation or otherwise, any sum of money, aid or assistance from the United States, the State of Louisiana, or any political subdivision thereof, and unless otherwise provided by the terms of such gift, grant, or donation, in its discretion, it may pledge all or any part of such moneys for the further securing of the payment of the principal and interest of its bonds or notes.

Added by Acts 1962, No. 299, §1. Amended by Acts 1968, No. 4, §3; Acts 1970, No. 228, §1, emerg. eff. July 2, 1970, at 1:05 P.M.; Acts 1972, No. 497, §1.



RS 34:1955 - Prescriptive period; sale of bonds

§1955. Prescriptive period; sale of bonds

A. For a period of thirty days from the date of the publication of any resolution of the commission authorizing the issuance of its bonds or notes, any interested person may test the legality of said resolution and the validity of said bonds or notes issued or proposed to be issued thereunder, after which time no one shall have any right or cause of action to contest the regularity, formality or legality of said resolution or to draw in question the legality of said bonds or notes or the debt represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of said thirty days. The newspaper to be used for any such publication shall be a newspaper published in the district, or if no newspaper is published therein, then a newspaper published and having general circulation in Tangipahoa Parish.

B. Any bonds issued in accordance with the provisions hereof shall be sold to the highest bidder, at a public sale, for not less than par and accrued interest, after advertisement at least once a week for not less than thirty days in a newspaper of general circulation within the port area and in a financial newspaper or journal published in New Orleans, New York or Chicago, reserving to the commission the right to reject any and all bids and the right to readvertise for new bids. If, after advertisement as hereinabove provided no bids are received, or if such bids as are received are considered in the discretion of the commission to be unsatisfactory then and in that event the commission may publicly negotiate for the sale of such bonds.

Added by Acts 1962, No. 299, §1. Amended by Acts 1968, No. 4, §4; Acts 1972, No. 497, §1.



RS 34:1956 - Right to expropriate

§1956. Right to expropriate

The commission may acquire by expropriation in accordance with expropriation laws of the State of Louisiana, any wharves, landings or any other property necessary for the benefit and advantage of the commerce of the said commission.

Added by Acts 1962, No. 299, §1. Amended by Acts 1972, No. 497, §1.



RS 34:1957 - Advertisement; R.S. 43:111 not to apply

§1957. Advertisement; R.S. 43:111 not to apply

The prohibition contained in R.S. 43:111 against advertising in any newspaper, book, pamphlet or periodical shall not apply to the commission in carrying out its functions and duties under the constitution and laws of this state.

Added by Acts 1962, No. 299, §1. Amended by Acts 1972, No. 497, §1.



RS 34:1958 - Refunding bonds; issuance

§1958. Refunding bonds; issuance

Bonds may be issued under authority of this chapter or under authority of any other applicable law for the purpose of refunding all or any part of bonds heretofore or hereafter issued by the commission. The refunding bonds may run for not longer than forty years and may bear interest at not to exceed eight percent per annum, but in all other respects shall have such details and the proceedings authorizing the bonds may contain such provisions as may be determined by the commission, including, but without limitation, provisions as to denomination, maturities, places of payment, registration, convertibility into bonds of other denominations, method of sale and delivery, manner of execution, reservation of options to redeem prior to maturity, and covenants for the security and better marketability of the bonds. Any refunding bonds so issued may be exchanged for the bonds to be refunded or may be sold in such manner as may be determined by the commission or may be sold in part and exchanged in part. If sold, the proceeds thereof may be applied to the payment of the bonds refunded or, as to such bonds as are not yet maturing or redeemable or voluntarily surrendered by the holders thereof, such proceeds may be deposited in escrow to be held until such time as the bonds to be refunded become available for payment, and during such period of escrow may be invested in direct obligations fully guaranteed by the United States of America, in which case such obligations must mature or be payable in advance of maturity at the option of the holder in such manner and must bear interest at such rates as to provide funds which, together with any uninvested money placed in the escrow, will be sufficient to pay when due or called for redemption the bonds refunded, together with interest thereof accrued and to accrue and redemption premiums, if any, and such refunding bonds proceeds or obligations so purchased therewith which, with other funds legally available to the commission for such purpose, may be deposited in escrow with a banking corporation or association doing business in Louisiana which is a member of Federal Deposit Insurance Corporation or any successor thereof.

There may be included in the refunding bonds so issued bonds in an amount sufficient to pay interest accrued on the bonds refunded, any redemption premiums to be paid thereon, and expenses to be reasonably incurred in connection with the refunding. Such refunding bonds may be made payable from any or all taxes and other revenues which were or could have been pledged to the payment of the bonds refunded.

Added by Acts 1968, No. 4, §5. Amended by Acts 1970, No. 228, §1, emerg. eff. July 2, 1970, at 1:05 P.M.



RS 34:1959 - Fees; ad valorem tax; borrowing money

§1959. Fees; ad valorem tax; borrowing money

The commission may charge a reasonable fee to each vessel arriving in ballast or carrying cargo of any kind. It may also charge for each copy of any certificate issued by it or its deputies for inspecting hatches, surveying cargoes, and the like. The master of each vessel shall, however, be furnished free one copy of all surveys upon his vessel or cargo. The commission may, when necessary, levy annually an ad valorem tax not to exceed two and one-half mills on the dollar on the property subject to taxation situated in the district when authorized to do so by a majority of the qualified electors of the district voting in an election held for that purpose in accordance with law. All funds derived under this Section shall be used to defray the administrative, operative, and maintenance expenses of the board. The commission may likewise borrow money for the said purpose from time to time and issue certificates of indebtedness secured by any fees authorized under this Section and by any taxes authorized under this Section provided that such indebtedness shall in no year exceed the estimated revenues for such year.

Added by Acts 1968, No. 4, §5; Acts 2003, No. 884, §1, eff. July 1, 2003.



RS 34:1959.1 - Ad valorem taxes; special taxes; special election

§1959.1. Ad valorem taxes; special taxes; special election

A. The commission shall not levy any tax, whether ad valorem or special, unless authorized to do so and unless the levy, maximum rate, and maximum duration of the tax is approved by a majority of the qualified electors voting on the proposition at an election held for that purpose and conducted in accordance with the Louisiana Election Code. The commission may call an election for such purpose.

B. The South Tangipahoa Parish Port Commission shall cease, on July 1, 2003, to levy and collect all taxes, whether ad valorem or special, except taxes pledged to the repayment of bonds or other debt, that have not been authorized by a majority of the qualified electors of the district voting in an election held for that purpose. No taxes, other than those so pledged, shall be owed, and the commission shall not collect taxes for the 2003 tax year. No special election shall be necessary to repeal the levy of such taxes.

Acts 2003, No. 884, §§1 and 2, eff. July 1, 2003.



RS 34:1960 - Bond issues; voted bonds

§1960. Bond issues; voted bonds

The commission is further authorized to incur debt and issue negotiable bonds, payable from taxes to be levied on all taxable property in the district without limitation as to rate or amount, to acquire lands for the uses of the district and to provide funds for the making, construction, repair and maintenance of the public works and improvements outlined in this chapter, when authorized so to do by a majority of the qualified electors of the district voting in an election held for that purpose in accordance with law.

The commission may, upon its own initiative, call a special election and submit to the qualified taxpaying voters of the district the question of incurring such debt and issuing negotiable bonds.

All such elections and all proceedings for the issuance and sale of bonds shall be called, held, and conducted in accordance with the laws authorizing and governing elections and authorizing the issuance of bonds for such purposes by other political subdivisions which are authorized to incur debt and issue bonds of like character. The provisions of such laws shall govern and control all elections held hereunder insofar as the same may be applicable thereto.

Added by Acts 1968, No. 4, §5. Amended by Acts 1970, No. 228, §1, emerg. eff. July 2, 1970, at 1:05 P.M.



RS 34:1961 - Taxes for payment of bonds

§1961. Taxes for payment of bonds

The commission shall levy annually on all property situated within the district subject to taxation any special taxes that may be necessary to provide for the payment of principal and interest on the bonds authorized to be issued under this chapter.

These special taxes shall be levied, assessed and collected on the property within the district under the same methods, terms and conditions and at the same time as state and parish taxes are levied, assessed and collected; these taxes shall be secured by the same liens upon the property subject to taxation within the district as taxes for state and parish purposes; the property subject to any taxes within said district shall be sold for failure to pay the same in the same manner as property is sold for delinquent state, parish and other taxes under the laws of the state.

Added by Acts 1968, No. 4, §5.



RS 34:1962 - Collection of taxes

§1962. Collection of taxes

The provisions of the constitution and all laws regulating the collection of taxes, the creating of tax liens and mortgages, tax penalties and tax sales, shall also apply to the collection of all taxes authorized by this Chapter. The sheriff and ex officio tax collector for the parish of Tangipahoa shall make a monthly settlement with the treasurer of the commission and receive from him a receipt for the amount of taxes paid over in the same manner as tax collectors are required to settle with the auditor of the state. The tax collector shall receive from the treasurer the same quietus for the full settlement of taxes due and exigible in any given year and account for the delinquents or deductions in the same manner as though accounting to the auditor of the state for state taxes. The sheriff and ex officio tax collector shall retain from all taxes collected by them for the district the commission thereon allowed him by law on special taxes and shall deposit the amount thereof with the parish treasurer to the credit of the sheriff's salary fund. Upon failure of the tax collector to comply with the provisions of this section the commission shall proceed against him and the sureties on his official bond for the collection of whatever money may be owing to the commission for such special taxes.

Added by Acts 1968, No. 4, §5. Amended by Acts 1972, No. 497, §1.



RS 34:1963 - Definitions

§1963. Definitions

As used in this Chapter, the following words and phrases shall have the meaning ascribed to them in this Section:

(1) "Administrative expenses" means any and all expenditure of funds by the port commission relating to the running of the daily affairs of the port commission, including but not limited to employee salaries, employee benefits, rents, utilities, professional services, office equipment and supplies, furniture and fixtures, telephones, travel expenses, insurance premiums, automobile expenses, and other such related items.

(2) "Carrier" means operating companies, railroads, trucking companies, barge lines, stevedoring companies, shipping lines, and all companies transporting, storing, or shipping goods and other products, whether by rail, truck, barge, oceangoing vessel, or otherwise.

(3) "Improvements" means the repairs, maintenance, and construction of facilities and on property, whether movable or immovable, owned, operated, leased, or administered by the port commission.

(4) "Maintenance expenses" means any and all expenditure of funds by the port commission appertaining in any manner to the repairs and maintenance of the facilities and property, whether immovable or movable, owned, operated, leased, or administered by the port commission, including but not limited to grounds keeping, grounds improvements, roadbed repairs, facility repairs, and other such related items.

(5) "Marine terminal operator" means a person, company, or entity furnishing services as an operating company or stevedoring company relating to the use of operations of the facilities and property owned, leased, administered, or operated by the port commission to include the transportation, storage, handling, loading, unloading, or shipping of goods or other products or commodities.

(6) "Operating companies" means a person, company, or entity performing or furnishing services for the port commission related to the operations of facilities owned, leased, operated, or administered by the port commission.

(7) "Operative expenses" means any and all expenditure of funds by the port commission in furtherance of the rights, duties, powers, and functions of the commission as set forth in R.S. 34:1953 including works of public improvements necessary or useful for port, recreational, harbor, and terminal purposes that may be necessary for the business of the commission.

(8) "Repairs" means those activities necessary to maintain any and all facilities and real property owned, operated, leased, or administered by the port commission in a workable, functional, or operational condition.

(9) "Stevedoring company" means a person, company, or entity performing or furnishing the necessary equipment and manpower to load, unload, transport, or ship goods, products, or commodities.

Added by Acts 1972, No. 287, §1; Acts 1995, No. 161, §1, eff. July 1, 1995.

NOTE: ACTS 1995, NO. 161 IS REMEDIAL AND SHALL BE APPLIED RETROACTIVELY AS WELL AS PROSPECTIVELY.



RS 34:2001 - Repealed by Acts 1997, No. 1116, 2.

§2001. Repealed by Acts 1997, No. 1116, §2.



RS 34:2002 - Repealed by Acts 1997, No. 1116, 2.

§2002. Repealed by Acts 1997, No. 1116, §2.



RS 34:2003 - Repealed by Acts 1997, No. 1116, 2.

§2003. Repealed by Acts 1997, No. 1116, §2.



RS 34:2004 - Repealed by Acts 1997, No. 1116, 2.

§2004. Repealed by Acts 1997, No. 1116, §2.



RS 34:2005 - Repealed by Acts 1997, No. 1116, 2.

§2005. Repealed by Acts 1997, No. 1116, §2.



RS 34:2006 - Repealed by Acts 1997, No. 1116, 2.

§2006. Repealed by Acts 1997, No. 1116, §2.



RS 34:2007 - Repealed by Acts 1997, No. 116, 2.

§2007. Repealed by Acts 1997, No. 116, §2.



RS 34:2021 - Jefferson Parish Economic Development and Port District

CHAPTER 20. JEFFERSON PARISH

ECONOMIC DEVELOPMENT AND PORT DISTRICT

§2021. Jefferson Parish Economic Development and Port District

A. There is hereby created in the hereinafter described area of Jefferson Parish, a special parish district designated as the "Jefferson Parish Economic Development and Port District", which, through its board of commissioners, shall have the power to acquire, construct, improve, maintain, and operate projects as provided in this Chapter and to provide such additional parish services within the district as may be required by the Jefferson Parish Council. The district is hereby constituted and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district, acting through its board of commissioners, the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for industrial, commercial, research, and economic development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The Jefferson Parish Council shall have control over and responsibility for the functions, management, affairs, operation, and administration of said district and may exercise such powers as are necessary to govern such functions, management, affairs, operation, and administration.

C. The Jefferson Parish Economic Development and Port District, a special parish district created by this Chapter, shall constitute a body corporate in law, with all of the powers of a corporation, including the power to sue and be sued. The district shall also have all powers and rights conferred by this Chapter; all powers of a special district as provided by the home rule charter of Jefferson Parish; and the power to perform any other act in its corporate capacity and in its corporate name which is necessary and proper for effectuating the purposes and objects for which said district was created.

D. The Jefferson Parish Economic Development and Port District shall be managed by a board of commissioners, hereinafter referred to as "the commission", which shall be composed of qualified voters and residents of Jefferson Parish except that the board may include two qualified voters residing outside Jefferson Parish who have their principal place of business in Jefferson Parish. The Jefferson Parish Council shall by ordinance or resolution prescribe the number, manner of appointment, terms, and the duties of the members of the commission; the number and manner of selection of officers of the commission; and rules governing meetings of the commission.

Acts 1990, No. 710, §1; Acts 2003, No. 887, §1.



RS 34:2022 - Rights and powers of the board

§2022. Rights and powers of the board

A. The commission shall exercise the powers herein conferred upon it within the district, consisting of the geographical limits of Jefferson Parish except the town of Grand Isle as the boundaries and limits of said town are presently or hereafter fixed by law and all of Ward 11 of Jefferson Parish. However, the power and jurisdiction of said commission shall not affect R.S. 34:991 through 1055 relative to pilotage.

B. The commission may authorize a reasonable travel allowance for its members in the performance of their official duties, and it may employ such officers, agents and employees as it may find necessary in the performance of its duties, and may prescribe the duties, powers and compensation of such officers, agents and employees. The commission may upon such terms as may be agreed upon, contract for legal, financial, engineering and other professional services necessary or expedient in the conduct of its affairs, and it may, upon terms and conditions mutually agreeable, utilize the services of the executive departments of the state.

C.(1) The commission may regulate commerce and traffic within the territorial limits of Jefferson Parish except the town of Grand Isle as the boundaries and limits of said town are presently or hereafter fixed by law and all of Ward 11 of Jefferson Parish limited, however, in the case of navigable waterways solely to those navigable waterways within said territorial limits having a depth not exceeding fifteen feet mean low gulf (MLG) as determined by the United States Geodetic Survey.

(2) It shall have charge of and administer public wharves, docks, sheds, and landings, other than those owned, operated, and administered by the board of commissioners of the Port of New Orleans, and shall be empowered:

(a) To construct or acquire and equip wharves and landings and other structures useful for the commerce of the port area and to provide mechanical facilities therefor;

(b) To erect sheds or other structures on such wharves and landings;

(c) To maintain proper depths of water at all such wharves and landings;

(d) To provide light, water, police protection and other services for its facilities as it may deem advisable;

(e) To construct or acquire, maintain and operate basins, locks, canals, warehouses and elevators;

(f) To charge for the use of all facilities administered by it and for all services rendered by it, such fees, rates, tariffs, or other charges as it may establish;

(g) To establish harbor lines within the port area by agreement with the United States Corps of Engineers; and

(h) To construct, own, operate, and maintain terminal rail facilities and other common carrier rail facilities for the purpose of rendering rail transportation to and from the facilities to be erected, owned, and operated by the commission in both intrastate and interstate commerce.

(3) The legislature may confer additional powers upon the commission, not inconsistent with the provisions hereof; provided, however, that it shall not impair any contract lawfully entered into by the commission.

(4) Title to all property and improvements thereon operated by the commission shall vest in the district.

D. The commission may charge a reasonable fee to each vessel using the public facilities administered by the commission. It also may charge for each copy of any certificate issued by it or by any of its officers or employees for inspecting hatches, surveying cargo, or making other surveys or inspections of vessels using the public facilities administered by the commission but shall furnish, without charge, to the master of each vessel one copy of all surveys upon his vessel or cargo.

E. The commission shall have authority to make and enter into contracts, leases and other agreements with railroads, trucking companies, barge lines, and with any and all companies interested in the transportation, storage and shipping of goods and other products, whether by rail, truck line, barge line, ocean going vessels or otherwise for the use of facilities administered by the commission or any part or portion thereof, for a period of time not exceeding forty years. No exclusive franchise, however, shall be granted to any carrier.

F. In order to promote commerce and industry and develop trade by inducing manufacturing, industrial, commercial and other enterprises to locate within the district, and to attract and retain business and commercial enterprises in the district to maintain employment and the economy of the area, the commission shall have authority to plan, finance, develop, acquire, own, construct, repair, renovate and improve commercial and industrial parks and plant buildings within the district, including sites and other necessary property or appurtenances therefor and acquire, construct, develop, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, streets, lighting, bridges, rail facilities, drainage, sewers, sewerage disposal facilities, plant solid waste disposal facilities, water works and other utilities and related properties.

G. The commission shall have the authority to sell, rent, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district, all or any part of a commercial or industrial plant site and buildings or property owned by the commission. In determining the consideration for any contract to lease, sell or otherwise dispose of lands, buildings or other property of the commission, it may take into consideration the value of the land, buildings or other properties involved as well as the potential value of the economic impact of the industrial or business enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products and resources and special tax revenues to be generated by the industrial or business enterprise acquiring or leasing lands, buildings or other property from the commission. Any lease may contain an option to purchase by the lessee.

H. The resolution adopted by the commission authorizing any lease, sale or other disposition of lands, buildings, or property of the commission shall set forth, in a general way, the terms of the authorized lease, sale or other disposition and such resolution shall be published as soon as possible as provided in the public bid law, R.S. 38:2211 et seq. For a period of thirty days from the date of publication of any such resolution, any interested person may contest the legality of any such resolution or the validity of the authorized lease, sale, or other disposition of commission property, after which time, no one shall have any cause of action to contest the legality of such resolution or to draw in question the legality of the authorized lease, sale, or other disposition of commission property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of said thirty days.

I. The commission shall be vested with all powers that may be necessary to enable it to accomplish the aforementioned purposes, and more particularly to undertake and complete development projects in compliance with the Public Bid Law, as provided in R.S. 38:2211 et seq. However, compliance with public bid laws shall apply only to the undertaking and completion of development projects by the commission and not to circumstances in which private users of the development project are contractually obligated to undertake and complete development projects.

J. The commission shall serve as the principal parish organization for furthering economic development of the parish and for promoting and assisting the growth and development of the parish industrial and business concerns.

K. The commission shall have all the powers of a "redevelopment agency" within the meaning of R.S. 33:4625; provided that no expropriation permitted thereby shall be pursued without the consent and approval of the governing authority of Jefferson Parish.

Acts 1990, No. 710, §1; Acts 2003, No. 887, §1.



RS 34:2023 - Additional powers

§2023. Additional powers

The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Chapter:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporation seal.

(3) To acquire by gift, grant, purchase, expropriation, or otherwise, all property, including rights of way; to hold and use any franchise or property, real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, including but not limited to the establishment, maintenance, and operation of industrial parks.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district.

(5) In its own name and on its own behalf to incur debt and issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected ad valorem taxes as provided in this Chapter and as may be provided by general law.

(6) To require and issue licenses with respect to its properties and facilities.

(7) To regulate the imposition of fees and rentals charged by the district for its facilities and services rendered by it.

(8) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(9) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

Acts 1990, No. 710, §1.



RS 34:2024 - Tax increment finance

§2024. Tax increment finance

The district, acting through the commission, may enter into a cooperative endeavor agreement with the parish of Jefferson or any municipality inside its boundaries in order to pursue tax increment finance under the provisions of R.S. 33:9038.1 et seq., hereafter in this Section referred to as the "TIF law". Upon the execution of such a cooperative endeavor agreement, the parish of Jefferson or any municipality with a population in excess of that permitted by the TIF law shall have all powers of a local governmental subdivision under the TIF law. Such a cooperative endeavor agreement may declare the district to be a "local governmental subdivision", a "district", or "issuer" within the meaning and for the purposes of such laws. The use of any ad valorem tax, sales tax, or hotel occupancy tax pursuant to the TIF law shall in each case be approved by the Jefferson Parish Council or the municipality so involved.

Acts 1990, No. 710, §1; Acts 2003, No. 887, §1.



RS 34:2025 - Authority for issuance of bonds; levy of taxes

§2025. Authority for issuance of bonds; levy of taxes

The commission, with the approval of the state bond commission and with the approval of a majority of the voters of the district voting in an election held for such purpose, is authorized to incur debt for its lawful purposes and to issue in its name, negotiable bonds or notes therefor, and to pledge for the payment of the principal and interest of such negotiable bonds or notes the revenue derived from ad valorem taxes or other revenues derived from the operation of properties and facilities maintained and operated by it, or received by the commission from other sources. Such bonds shall be issued by the commission with such dates, forms, terms, series, interest rates, maturities, denominations, redemption provisions and security provisions as the commission may determine in compliance with the provisions of the Constitution of Louisiana, and the commission shall have complete authority to incur debt and issue bonds of each type and in every manner provided by said constitution. All bonds, when authorized to be issued, shall constitute a general obligation of the commission to the payment of which the full faith and credit of the commission and the district shall be and are hereby pledged. In addition to the pledge of revenues to secure said bonds and notes, the commission may further secure their payment by a conventional mortgage upon any or all of the properties constructed or acquired, or to be constructed and acquired by it. The commission is further authorized to receive, by gift, grant, donation or otherwise, any sum of money, aid or assistance from the United States, the state of Louisiana, or any political subdivision thereof, and unless otherwise provided by the terms of such gift, grant or donation, in its discretion, it may pledge all or any part of such monies for the further securing of the payment of the principal and interest of its bonds or notes.

Acts 1990, No. 710, §1.



RS 34:2026 - Fees and ad valorem tax; borrowing money

§2026. Fees and ad valorem tax; borrowing money

A. The board of commissioners may, when necessary, levy annually an ad valorem tax not to exceed five mills on the dollar of assessed valuation of all property, provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by the approval of two-thirds of the parish council and a majority of the qualified electors voting in a special election held for that purpose.

B. All funds derived under this Section may be used for any expenses or purposes of the district. The board of commissioners shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) An economic development operational fund, for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Chapter, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district including but not limited to planning assistance, surveys, land use studies, technical services, and other services necessary to effectuate a unified industrial development plan.

(2) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

Acts 1990, No. 710, §1.



RS 34:2027 - Prescriptive period; sale of bonds

§2027. Prescriptive period; sale of bonds

A. For a period of thirty days from the date of the adoption of any resolution of the commission authorizing the issuance of its bonds or notes, any interested person may test the legality of said resolution and the validity of said bonds or notes issued or proposed to be issued thereunder, after which time no one shall have any right or cause of action to contest the regularity, formality, or legality of said resolution or to draw in question the legality of said bonds or notes or the debt represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

B. Any general obligation bonds issued in accordance with the provisions hereof shall be sold to the highest bidder, at a public sale, for not less than par and accrued interest, after advertisement at least once a week for not less than thirty days by the commission in New Orleans, Chicago, New York, and such other places as the commission may determine, reserving to the commission the right to reject any and all bids and the right to readvertise for new bids. If, after advertisement as hereinabove provided, no bids are received, or if such bids as are received are considered in the discretion of the commission to be unsatisfactory, then and only in that event the commission may publicly negotiate for the sale of such bonds.

C. Any type of bonds issued by the district, other than general obligation bonds, may be sold at public or private sale, through solicitation of bids, negotiation, or any other means set forth in the resolution authorizing such sale.

Acts 1990, No. 710, §1; Acts 2003, No. 887, §1.



RS 34:2028 - Right to expropriate

§2028. Right to expropriate

The Jefferson Parish Economic Development and Port District may acquire by expropriation, in accordance with the expropriation laws of the state, any properties necessary for its public purposes; however, said commission shall not have the right to expropriate minerals or mineral rights, nor the property or facilities of public utilities or communications companies.

Acts 1990, No. 710, §1; Acts 2003, No. 887, §1.



RS 34:2029 - Obligations of the district

§2029. Obligations of the district

A. The district shall have authority to incur debt for any one or more of its lawful purposes set forth in this Chapter, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt and to provide for the security and payment thereof.

B.(1) The district may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in a special election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provisions of this Chapter, all of which purposes are hereby found and declared to be public purposes and functions of the state of Louisiana, which are delegated to the district.

(2) The district may in its own name and behalf issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Chapter, including industrial and commercial development revenue bonds. Said bonds shall be issued in the manner as provided for in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024.

(3) The district may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the district derived from any lawful sources, including fees, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years, and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board of commissioners of the district at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board of commissioners referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, not to exceed five mills, authorized by R.S. 34:2026 for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time said certificates are outstanding.

(5) The board of commissioners, as the governing authority of the district, is authorized to adopt all necessary resolutions or ordinances which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations, or for the voting of a property tax millage, which resolution or ordinances may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution or ordinance authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution or ordinance and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of said bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

Acts 1990, No. 710, §1.



RS 34:2030 - Securities

§2030. Securities

Bonds, certificates, or other evidence of indebtedness issued by the district under this Chapter are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapter 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 1990, No. 710, §1.



RS 34:2031 - Exemption from taxation

§2031. Exemption from taxation

The district and all properties at any time owned by the district and the income therefrom and all bonds, certificates, and other evidences of indebtedness issued by the district under this Chapter and the interest or income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 1990, No. 710, §1.



RS 34:2032 - General compliances; enhancement

§2032. General compliances; enhancement

A. No provision of this Chapter shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual office holding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The financial records of the district shall be audited pursuant to R.S. 24:513.

Acts 1990, No. 710, §1.



RS 34:2033 - Additional economic development functions

§2033. Additional economic development functions

A. In addition to any other powers and functions, the commission may perform the functions of an economic and industrial development entity. Such functions may include, without limitation:

(1) Public relations, advertising, marketing, and providing and disseminating information.

(2) Government relations, ombudsman, and government liaison.

(3) Financial and financing assistance.

(4) Tax abatement.

(5) Planning and coordination for economic development and resource utilization, including such functions as industrial and economic research and industrial programming and solicitation.

(6) Industrial training, technical assistance, and technology transfer.

(7) The use of public and other legal powers to facilitate development.

(8) Promoting transfer mechanisms to take ideas from their point of origin or development to commercially successful utilization by local enterprises.

(9) Fostering entrepreneurial activity in the district's jurisdiction.

(10) Promoting the development of new products, processes, or services or new uses for existing products, processes, or services manufactured or marketed in the district's jurisdiction.

(11) Supporting market research aimed at identifying new markets for local or regional products and processes, including international markets; determining the characteristics, needs, and preferences of those markets; and developing new marketing techniques to exploit those markets.

(12) Fostering and supporting economic and industrial development and education in cooperation with private business enterprises, financial institutions, educational institutions, nonprofit institutions and organizations, state government and political subdivisions of the state, the federal government, and other organizations or persons concerned with research, development, education, commercial application, and economic or industrial development in ways which increase the economic base in the district's jurisdiction.

B. For the purposes enumerated in Subsection A of this Section, the commission may engage in whatever activities and projects it deems most appropriate to encourage and assist economic growth and development in accordance with and pursuant to provisions of this Chapter.

Acts 2003, No. 887, §1.



RS 34:2034 - Additional powers; industrial and economic development; prescription; definitions

§2034. Additional powers; industrial and economic development; prescription; definitions

A.(1) The commission may construct or acquire industrial parks or industrial plant buildings inside the geographic boundaries of the commission, including sites and other necessary property or appurtenances therefor, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, drainage, sewers, sewerage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties. The commission shall also have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing inside the geographic boundaries of the commission, all or any part of an industrial plant site, industrial plant building, or other property owned by the commission. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the commission, the commission may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the industrial or business enterprise being assisted. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products and resources and special tax revenues to be generated by the industrial or business enterprise acquiring or leasing lands, buildings, or other property from the commission.

(2)(a) The resolution or ordinance adopted by the commission authorizing any lease, sale, or other disposition of lands, buildings, or other property of the commission shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition and such resolution or ordinance shall be published as soon as possible in three issues of the official journal of the commission.

(b) For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale, or other disposition of commission property. After which time, no person shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of the authorized lease, sale, or other disposition of commission property for any cause whatsoever. It shall be conclusively presumed thereafter that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of said thirty days.

B. In addition to any other authority or powers granted to the commission, the commission shall have full power and authority to issue obligations and to provide funds for the furtherance and accomplishment of any authorized public function.

C. For purposes of this Chapter, "authorized public function" shall include but not be limited to:

(1) Airport and waterport and related facilities, services, and activities.

(2) Antipollution and air, water, ground, and subsurface pollution abatement and control facilities and activities.

(3) Cultural and civic facilities and activities.

(4) Educational or commercial communication equipment and facilities.

(5) Educational services and facilities and related housing and dormitory services and facilities.

(6) Facilities, property, and equipment of any nature for the use or occupancy of:

(a) The state or of any governmental units in the state.

(b) The United States or any agencies or instrumentalities thereof.

(c) Any other private person or entity.

(7) Gas, electric, petroleum, coal, and other energy collection, recovery, generation storage, transportation, and distribution facilities and activities.

(8) Hospital, medical health, nursery care, nursing care, clinical, ambulance, laboratory, and related services and facilities.

(9) Housing mortgage finance and related services, activities, facilities, and properties.

(10) Industrial, manufacturing, and other economic development facilities and activities.

(11) Mass transit, commuting and transportation, and parking services, equipment, and facilities.

(12) Penitentiary, rehabilitation, incarceration, and other correctional services and facilities.

(13) Sanitary and storm sewer and other liquid and solid waste collection, disposal, treatment, and drainage services and facilities.

(14) Water storage, treatment, supply, and distribution: Providing, developing, securing, and improving water storage, treatment, supply, and distribution services and facilities.

D. The powers granted in this Chapter to assist such industries, including without limitation loan, grant, or donation of funds, are hereby deemed to be the assistance of industry within the meaning of Article VI, Section 21 of the Constitution of Louisiana.

E. The commission may issue obligations to accomplish any of the foregoing authorized public functions or purposes and shall have the following powers, together with all powers incidental thereto or necessary for the performance of the following:

(1) To acquire, whether by purchase, exchange, gift, lease, or otherwise, and to construct and improve, maintain, equip, and furnish one or more projects that qualify as authorized public functions, including all real and personal properties which the board of commissioners of the district may deem necessary in connection therewith and whether or not any such project shall then be in existence.

(2) To lease or to contract for the use of or by others any or all of its authorized projects and to charge and collect rent, fees, or charges therefor and to terminate any such lease or contractual arrangement upon the failure of the lessee to comply with any of the obligations thereof.

(3) As security for the payment of the principal of and interest on any bonds so issued, and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

F.(1) The commission may enter into any cooperative endeavor. "Cooperative endeavor" means any form of economic development assistance between or among the commission and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. The term "cooperative endeavor" shall include but not be limited to cooperative financing, cooperative development, or any other form of cooperative economic development activity.

(2) "Cooperative financing" means any method of financing an economic development project between or among the commission and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of financing shall include loans, loan guarantees, land write-downs, grants, lease guarantees, or any form of financial subsidy or incentive. Such loan, grant, donation, and other means of cooperative financing is deemed hereunder to be the assistance of the industries authorized to be assisted by this Chapter under the provisions of Article VI, Section 21 of the Constitution of Louisiana.

(3) "Cooperative development" means any method of cooperative development between or among the commission and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of cooperative development shall include but not be limited to any number of joint development agreements such as condominiums and cooperative ownership limited partnerships and investment syndicates.

G. The commission may carry out and effectuate the purposes and provisions of this Chapter, including, without limiting the generality of the foregoing, the following specific authority and powers, which shall be in addition to others granted:

(1) To apply for, receive, and accept for or from any federal agency, the state, political subdivision of the state, or any public or private source any grants, loans, or advances for or in the aid of an economic development cooperative endeavor, project, to give and accept such equity or security as may be required, and to enter into and carry out any contract of agreements in connection therewith, provided that public notice is given prior to such action.

(2) To procure insurance against any losses in connection with its property in such amounts and from such insurers as may be necessary and desirable.

(3) To sponsor and conduct conferences and studies, to collect and disseminate information, and to issue periodic reports.

(4) To assist local and regional businesses in applying for federal research grants and state or federal procurement contracts including dissemination of information on the availability of such grants and contracts.

(5) To collect and disseminate information on financial, technical, marketing, management, and other services available to local and regional businesses on a free or for-hire basis from universities, private for-profit businesses, and nonprofit organizations, or to provide for such services itself or in cooperation with public or private persons.

(6) To receive, loan, or expand seed capital or venture capital.

Acts 2003, No. 887, §1.



RS 34:2035 - Revenue bonds for authorized functions and purposes, prescription

§2035. Revenue bonds for authorized functions and purposes, prescription

A. In addition to other authorized methods of issuance of revenue bonds and as separate and distinct authority for the issuance of revenue bonds, in addition to any other procedures and authorization, the commission is hereby authorized in accordance with this Section.

B. Revenue bonds may be issued by the commission to accomplish any of the authorized public functions or purposes set forth in this Chapter. All such bonds shall be negotiable instruments and shall be solely the obligation of the commission. Such bonds shall be authorized and issued by resolution adopted by a majority vote of the board of commissioners of the district and shall be of such series, bear such date, mature at such time, bear interest at such rate, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchange ability privileges, be payable at such place, be subject to such terms of redemption, and be entitled to such priorities on the income, revenue, and receipts of the commission as such resolution may provide. The commission may enter into lease agreements, loans, or any other type of financing arrangements to provide for a revenue source to make payments on the bonds as shall be approved in any resolution or ordinance providing for the issuance of such bonds. The bonds shall be signed by such officers as the commission shall determine, and such signatures may be by facsimile.

C. Such bonds shall be sold by the board of commissioners of the district in such manner as may be determined by the commission to be most beneficial to the commission, and the commission may pay all expenses and commissions which it may deem necessary or advantageous in connection with the issuance and sale of such bonds. Such bonds may, in the discretion of the commission, be additionally secured by a mortgage on all or any part of the projects acquired, constructed, extended, or improved with the proceeds thereof, and the commission shall have full discretion to make such provisions as it may see fit for the making and enforcement of such mortgage and provisions to be therein contained.

D.(1) The issuance and sale of such bonds by the commission shall be approved by the State Bond Commission. At least seven days prior to the sale of such bonds by the commission, the commission shall cause to have published a notice of sale in a newspaper of general circulation in the parish of Jefferson. This notice of sale shall state if any proposals have been made for the purchase of the bonds and that other proposals will be considered and that the proposal most advantageous to the commission will be accepted at the time of the sale.

(2) For a period of thirty days from the date of publication of the notice of sale, any person or persons with interest shall have the right to contest the legality of the notice of sale, resolution, or other proceedings authorizing the issuance of the bonds and the legality of the bond issue for any cause, after which time no person shall have any cause or right of action to contest the legality of said resolution or other proceedings or of the bonds authorized thereby for any cause whatsoever. If no suit, action, or proceedings are begun contesting the validity of the bonds within the thirty days herein prescribed, the commission may commence to issue the bonds and to provide for the payment thereof. Thereafter, the legality of the bonds, and of all of the provisions of the resolution or other proceedings authorizing the issuance of the bonds, shall be conclusively presumed, and no court shall have authority to inquire into such matters.

E. Such bonds shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana. All such bonds shall be special and limited obligations of the commission. In no event shall any such bonds constitute an obligation, either general or special, of the general credit of the commission or of the state of Louisiana within the meaning of any constitutional or statutory provision whatsoever, and the bonds shall contain a recital to that effect.

Acts 2003, No. 887, §1.



RS 34:2036 - No conflict

§2036. No conflict

While the economic and industrial inducement powers and provisions of this Chapter are intended to be broadly interpreted to allow the commission to promote and provide for economic development throughout the geographical limits of Jefferson Parish, the powers of the commission under this Chapter are not intended to nor should they be construed to conflict in any way with the rights and powers of the board of commissioners of the Port of New Orleans as set forth in R.S. 34:1 et seq. to regulate the maritime commerce and traffic on the navigable waterways of the port and harbor of New Orleans having a depth exceeding fifteen feet mean low gulf (MLG) as determined by the United States Coast and Geodetic Survey.

Acts 2003, No. 887, §1.



RS 34:2101 - Creation of the West Calcasieu Port

CHAPTER 21. WEST CALCASIEU PORT

§2101. Creation of the West Calcasieu Port

A. There is hereby created a district to be known as the West Calcasieu Port, which district shall be governed by a board of commissioners composed of five members, who shall be citizens of the United States and of the state of Louisiana, and who shall be domiciled in and residents of the district during their terms of office, and who shall be appointed to their terms of office, as follows:

(1) One of the commissioners shall be appointed by the mayor, subject to approval of the city council of the city of Sulphur.

(2) One of the commissioners shall be appointed by the city council of the city of Sulphur.

(3) Three of the commissioners shall be appointed by the police jurors serving Ward Four of Calcasieu Parish, Louisiana, as follows: one appointed by the police jurors of Ward Four of Calcasieu Parish, Louisiana, which member shall reside in the unincorporated area of the parish within the district, one from a list of three nominees submitted by the Lake Charles General Trade Council, and one from a list of three nominees submitted by the West Calcasieu Association of Commerce.

B. The commissioners, and their successors, shall serve terms of five years each.

C.(1) Except as otherwise provided by law, any vacancy in the commission caused by death, resignation, moving out of the district, expiration of a term of office, or any other cause shall be filled by the respective authority that filled the original appointment for the office vacated or expired.

(2) Concerning any vacancy occurring in the positions filled by nomination by the Lake Charles General Trade Council or the West Calcasieu Association of Commerce, the respective nominating organization shall submit its list of nominees within thirty days after being notified of the vacancy. Thereafter the appointing authority shall designate the successor to the vacancy within thirty days after receipt of the list of nominees. If the appointing authority fails to act within thirty days after the receipt of the list of nominees from the respective nominating organization, the respective nominating organization shall appoint from the list of nominees previously submitted to the appointing authority, a member to the board for the balance of the unexpired term or for the full term in the case of the filling of an unexpired term.

D. Notwithstanding any other provision of this Section, the members serving on the board whose terms expire in October, 1987, October, 1988, and October, 1989, shall be succeeded at the end of their terms or upon the occurrence of any vacancy by the appointee of the Calcasieu Parish police jurors of Ward Four. The member serving on the board of commissioners on September 1, 1987, whose term expires in October, 1990, shall be succeeded at the end of his term or upon the occurrence of any vacancy by the appointee of the city council of the city of Sulphur. The member serving on the board of commissioners on September 1, 1987, whose term expires in October, 1991, shall be succeeded at the end of his term or upon the occurrence of any vacancy by the appointee of the mayor of the city of Sulphur.

Added by Acts 1964, No. 68, §1. Amended by Acts 1975, No. 238, §1; Acts 1977, No. 431, §1; Acts 1986, No. 472, §1; Acts 1987, No. 754, §1; Acts 2004, No. 119, §1.

NOTE: See Acts 1986, No. 472, §§2 and 3.



RS 34:2102 - Officers of the commission; meetings; per diem

§2102. Officers of the commission; meetings; per diem

A.(1) The board shall elect from among its own members a president, vice president, secretary and treasurer, whose duties shall be those usual to such offices. At the option of the board, the offices of secretary and treasurer may be held by one person.

(2) The board shall meet in regular session once a month and shall also meet in special session as often as the president of the board convenes them, or on written request of three members. Three members of the board shall constitute a quorum.

(3) The board shall prescribe rules to govern its meetings, shall maintain suitable offices in the district and may contract with and employ attorneys, clerks, engineers, deputy commissioners, superintendents, stevedores, and other agents and employees, and fix their compensation and term of employment.

B. The governing authority of the West Calcasieu Port may pay and its members may receive a per diem, not to exceed two hundred dollars, for each day the member is in attendance at a regular meeting and a per diem not to exceed one hundred dollars, for each day the member is in attendance at a special meeting of the board of commissioners, not to exceed a total of two meetings per month.

Added by Acts 1964, No. 68, §1; Acts 2002, 1st Ex. Sess., No. 17, §1, eff. April 18, 2002; Acts 2004, No. 119, §1; Acts 2015, No. 150, §1.



RS 34:2103 - Territorial limits

§2103. Territorial limits

The West Calcasieu Port shall be composed of and the board of commissioners shall exclusively exercise the powers herein conferred upon it within an area described as follows:

A. Beginning at the Southwest corner of Section 17, Township 9 South, Range 9 West, Southwestern District of Louisiana; thence East along the South lines of Sections 17 and 16 to the Southeast corner of Section 16; thence North along the East line of Section 16 to the South line of the North half of Section 15, Township 9 South, Range 9 West; thence East along said South line of the North half to the East line of Section 15, Township 9 South, Range 9 West; thence North along said East line of Section 15 to the intersection with the North Bank of the West Fork of the Calcasieu River; thence continuing in a Westerly direction following the said North Bank of the West Fork of the Calcasieu River to its intersection with the North bank of the Houston River, then continuing in a westerly direction following the said North bank of the Houston River with its meanderings to the West line of Section 5, Township 9 South, Range 11 West, then South along the West lines of Sections 5, 8, 17 and 20, all of Township 9 South, Range 11 West to the Southwest corner of Section 20, Township 9 South, Range 11 West, then East along the South lines of Sections 20, 21, 22 of Township 9 South, Range 11 West, to the Southeast corner of Section 22, Township 9 South, Range 11 West, then South along the West lines of Sections 26 and 35 of Township 9 South, Range 11 West, then continuing South along the West lines of Sections 2, 11, 14, 23, 26 and 35 of Township 10 South, Range 11 West, then continuing along the West lines of Sections 2 and 11, Township 11 South, Range 11 West to the Southwest corner of Section 11, Township 11 South, Range 11 West, then West along the North line of Section 15, Township 11 South, Range 11 West to the Northwest corner of said Section 15, then South along the West lines of Sections 15, 22, 27 and 34 of Township 11 South, Range 11 West to the Southwest corner of said Section 34, then East along the South lines of Sections 34, 35, and 36 of Township 11 South, Range 11 West, then continuing East along the South lines of Sections 31, 32, 33, 34, 35 and 36 of Township 11 South, Range 10 West to the Southeast corner of said Section 36, thence North along the East line of the said Section 36, Township 11 South, Range 10 West, and the East line of Section 25, Township 11 South, Range 10 West, to the Southwest Corner of the Northwest Quarter of the Northwest Quarter of Section 30, Township 11 South, Range 9 West, thence East one quarter of a mile to the Southeast Corner of the Northwest Quarter of the Northwest Quarter of the said Section 30, Township 11 South, Range 9 West; thence North one quarter of a mile to the Northeast Corner of the Northwest Quarter of the Northwest Quarter of the said Section 30, Township 11 South, Range 9 West, being also the South Section line of Section 19, Township 11 South, Range 9 West, thence East along the South line of the said Section 19, Township 11 South, Range 9 West, to the West bank of the Calcasieu Ship Channel/River, thence North along the said West bank of the Calcasieu Ship Channel/River to the intersection of the said Calcasieu Ship Channel/River with the Centerline of the Intracoastal Waterway, thence southwesterly along the said centerline of the Intracoastal Waterway to the South line of Section 24, Township 11 South, Range 10 West, thence West along the South section line of Section 24, Township 11 South, Range 10 West to the Southwest corner of said Section 24, Township 11 South, Range 10 West, thence North to the Southwest corner of Section 36, Township 10 South, Range 10 West, then North 1 1/2 miles to the Southeast corner of the Southeast Quarter of the Northeast Quarter of Section 26, Township 10 South, Range 10 West, then West 1/4 mile, then North 1/4 mile, then West 1/2 mile to the Southwest corner of the Northeast Quarter of the Northwest Quarter of Section 26, Township 10 South, Range 10 West, then South 1/4 mile, then West 3/4 mile, then North 1/2 mile to the Northwest corner of the Northeast Quarter of Section 27, Township 10 South, Range 10 West, then East 3/4 mile, then North 1 mile to the Northwest corner of the Northeast Quarter of the Northwest Quarter of Section 23, Township 10 South, Range 10 West, then East 1/4 mile, then North 1740 feet, then East 2663 feet, then South 1740 feet to the Southwest corner of Section 13, Township 10 South, Range 10 West, then East 1/4 mile, then North 3/4 mile, then East 3/4 mile, then North 1/4 mile to the Northwest corner of Section 18, of Township 10 South, Range 9 West, then East on Section line between Sections 7 and 18 of Township 10 South, Range 9 West to the Southwest corner of Section 8, Township 10 South, Range 9 West, then North of the Section line between Sections 7 and 8, 5 and 6 in Township 10 South, Range 9 West, then continuing North on Section lines between Sections 31 and 32, 29 and 30, 19 and 20 of Township 9 South, Range 9 West, being the point of beginning.

B. Beginning at a point where the North bank of Houston River intersects the West boundary line of Section 7, Township 9 South, Range 9 West, thence meandering Easterly along said North bank of said Houston River to its intersection with the West Fork of Calcasieu River and continuing Easterly along the North bank of said West Fork of Calcasieu River to a point where said North bank of West Fork of Calcasieu River intersects the South boundary line of Section 18, Township 9 South, Range 8 West, thence West along Section lines between Sections 18 and 19, Township 9 South, Range 9 West, Sections 13 and 24, Township 9 South, Range 9 West, Sections 14 and 23, Township 9 South, Range 9 West, Sections 15 and 22, Township 9 South, Range 9 West, Sections 16 and 21, Township 9 South, Range 9 West, Sections 17 and 20, Township 9 South, Range 9 West, Sections 18 and 19, Township 9 South, Range 9 West, to Southwest corner of Section 18, Township 9 South, Range 9 West, thence North along West boundary of said Section 18, Township 9 South, Range 9 West to Southwest corner of Section 7, Township 9 South, Range 9 West, thence North along West boundary line of said Section 7, Township 9 South, Range 9 West, to point of beginning, being:

(1) All of Sections 13, 14, 15, 16 and 17 of Township 9 South, Range 9 West, and

(2) Those portions of Sections 7, 8, 9, 10, 11, and 12 of Township 9 South, Range 9 West, South of the North bank of Houston River and West Fork of Calcasieu River, respectively, and

(3) Those fractional portions of Section 18, Township 9 South, Range 8 West, lying South and West of said North bank of the West Fork of Calcasieu River.

C. Also, beginning at the Southwest corner of the East half of Section 14, Township 9 South, Range 9 West, Southwestern District of Louisiana; thence North along the West line of said East half of Section 14 to the North Right-of-Way line of Phillips Road; thence East along said North Right-of-Way line of Phillips Road to the West Right-of-Way line of La. Hwy. 378; thence North along said West Right-of-Way of La. Hwy. 378 to the South line of Section 11, Township 9 South, Range 9 West; thence West along said South line of said Section 11 to the East line of Lot No. 16 of Section 11, Township 9 South, Range 9 West, being a portion of the South half of the Southeast Quarter of said Section 11; thence Northwesterly along said East line of Lot No. 16 and an extension thereof to the North bank or right ascending bank of the West Fork of the Calcasieu River; thence Easterly following said North bank of the West Fork of the Calcasieu River to the South line of Section 18, Township 9 South, Range 8 West; thence West along said South line of Section 18, Township 9 South, Range 8 West and the South lines of Sections 13 and 14, Township 9 South, Range 9 West, to the Southwest corner of the East half of said Section 14, being the point of commencement.

Added by Acts 1964, No. 68, §1. Amended by Acts 1966, No. 57, §1; Acts 1997, No. 232, §1; Acts 2004, No. 119, §1.



RS 34:2104 - Powers of commission; title to structures

§2104. Powers of commission; title to structures

The board of commissioners may regulate the commerce and traffic of the port, harbor, and terminal district in such a manner as may in its judgment be best for the public interest; it has all the rights, privileges, and immunities granted to corporations in Louisiana; it may own, administer, contract for, construct, operate, and maintain docks, wharves, sheds, elevators, locks, slips, laterals, basins, warehouses, belt and connecting railroads, airports, works of public improvement, and all other property, structures, equipment, and facilities necessary or useful for port, harbor, and terminal purposes, including buildings and equipment for the accommodation of passengers and the handling, storage, transportation, and delivery of freight, express, and mail; it may dredge and maintain shipways, channels, canals, slips, basins, and turning basins; it may establish, operate, and maintain in cooperation with the federal government, the state of Louisiana and its various agencies, subdivisions, and public bodies, navigable waterway systems; it may acquire land necessary for the business of the district; it may acquire industrial plant sites and necessary property or appurtenances therefor and it may acquire or construct industrial plant buildings with necessary machinery and equipment within the district; it may lease or sublease for processing, manufacturing, commercial, and business purposes, lands or buildings owned, acquired, or leased as lessee by it, which leases may run for any term not exceeding forty years at a fixed rental, but may run for any term not exceeding ninety-nine years; provided they shall contain a clause or clauses for readjustment of the rentals upon the expiration of a primary term of forty years, and it may ratify, confirm, and approve any such leases heretofore granted and acquired by it; it may borrow from any person or corporation using or renting any land, dock, warehouse or any other facility of such district such sums as shall be necessary to improve the same according to plans and specifications approved by it, and it may erect and construct such improvement, and agree that the loan therefor shall be liquidated by deducting from the rent, dock, wharf, or toll charges payable for such property a percentage thereof to be agreed on, subject, however, to any covenants or agreements made with the holders of revenue bonds issued under the authority hereinafter set forth; it may maintain proper depths of water to accommodate the business of the district; it may provide mechanical facilities and equipment for use in connection with such wharves, sheds, docks, elevators, warehouses, and other structures; it may provide light, water, and police protection for the district and for all harbor and terminal facilities situated therein; it may make and collect reasonable charges for the use of all structures, works, and facilities administered by the board, and for any and all services rendered by it; it may regulate, reasonably, the fees and charges to be made by privately owned wharves, docks, warehouses, elevators, and other facilities within the limits of the district when the same are offered for the use of the public; it may borrow funds for the business of the district; it may levy and collect taxes; it may mortgage properties constructed or acquired by the district and it may mortgage and pledge any lease or leases and the rents, income, and other advantages arising out of any lease or leases granted, assigned, or subleased by it; it may incur debt and issue bonds for its needs in the manner provided by the constitution and laws of the state of Louisiana, including, but not by way of limitation, R.S. 39:471(12), 39:551.1, 39:551.2, 39:570.1 and R.S. 34:340.1 through 34:340.6.

All buildings, railroads, wharves, elevators, and other structures, equipment, and facilities herein referred to are declared to be works of public improvement and title thereto shall vest in the public.

Added by Acts 1964, No. 68, §1. Amended by Acts 1977, No. 431, §2.



RS 34:2104.1 - Additional powers

§2104.1. Additional powers

The district is declared to be a political subdivision of the state, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI,

Sections 6, 19 and 20 of the Constitution of Louisiana, the district, acting through the board, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions generally for industrial, commercial, research, and economic development purposes.

Acts 1986, No. 472, §1.

{{NOTE: SEE ACTS 1986, NO. 472, §§2 AND 3.}}



RS 34:2105 - Examinations and investigations; control and regulation; annual reports

§2105. Examinations and investigations; control and regulation; annual reports

The board shall examine and investigate all questions relating to the interest and welfare of the district. It shall control and regulate the same. It shall make an annual report to the governor showing all receipts and disbursements of the board; the number of arrivals and departures of vessels and their tonnage; the number of arrivals and departures of aircraft; the exports and imports passing through the port district; setting forth the general condition of the district and its buildings, structures, facilities, and other properties; and making such recommendations for the development and welfare of the district and its management as may seem advisable. A copy of this report shall be promptly published in a newspaper printed in the district.

Added by Acts 1964, No. 68, §1. Amended by Acts 1977, No. 431, §2.



RS 34:2106 - Acquisition of lands

§2106. Acquisition of lands

The board may acquire by purchase, donation, expropriation, lease, or otherwise, any and all lands in the district needed for railways, warehouses, docks, wharves, sheds, buildings, canals, channels, slips, basins, airports, and other facilities to be owned and operated by the board or to lease to others for manufacturing, commercial, and business purposes to promote the industrial development of the district and it may provide for the payment of such land out of the funds under its control not otherwise specially appropriated; provided, however, that the board shall not have the right to expropriate minerals or mineral rights, and shall not have the right to expropriate existing facilities used in production of oil, gas, saltwater, sulphur, or storage of butane or propane. Should the properties expropriated hereunder cease to be used for the purposes for which they were expropriated, such property shall revert to the original owner, or his heirs or assigns, provided such owner, or his heirs or assigns, shall reimburse the board, or its successor, in the full amount originally paid by the board for such properties.

Added by Acts 1964, No. 68, §1. Amended by Acts 1977, No. 431, §2.



RS 34:2107 - Construction of works of public improvement

§2107. Construction of works of public improvement

The board may make or construct any of the works of public improvement in the district and anything in connection therewith that may be necessary or useful for the business of the board; it may purchase machinery, materials and equipment for performing such work, and supervise the making of the same, or make and construct such works through contracts with others; and generally it may do all other acts necessary or proper to carry out the powers hereby vested with regard to such works of public improvement.

Added by Acts 1964, No. 68, §1.



RS 34:2108 - Letting contracts; doing work with own force and equipment

§2108. Letting contracts; doing work with own force and equipment

Whenever any work is to be let by contract under the provisions of this Part the price of which is to exceed one thousand dollars, the board of commissioners shall proceed to provide through its engineering department proper specifications for the work and thereafter the board shall advertise for bids for the performance of the work according to the plans and specifications as prepared. Such advertisements shall appear not less than three times during a period of fifteen days in a newspaper published in the district and in any other paper or papers, that may be selected by the board. These advertisements shall state the place where the bids will be received, the time and place where they will be opened and a general outline of the work to be performed. Every bid shall be accompanied by a certified check of the bidder in an amount equal to five percent of the amount of the bid, which check shall be forfeited to the board should the bidder, to whom the contract is awarded, fail to enter into the contract within ten days after written notice so to do is given by the board. The checks of all unsuccessful bidders shall be returned after the contract is awarded. All bids submitted shall be sealed and addressed to the board of commissioners and shall be publicly opened and read at the time stated in the advertisements. The board may reject any and all bids, but whenever a contract is awarded, unless for cause, it shall be awarded to the lowest responsible bidder. The board may also execute the work with its own force and equipment under its own supervision.

Where contracts are let to others, however, the bidders shall be required to furnish bond of a surety company authorized to do business in Louisiana, or other good and solvent surety to the satisfaction of the board, in an amount equal to one-half of the amount of the contract, conditioned that the work shall be performed in accordance with the plans and specifications and the terms of the contract, and containing such other stipulations, provisions, and covenants as may be required by the board. The awarding of a contract to a successful bidder shall be binding upon both parties even though for some cause the actual contract cannot be signed.

Added by Acts 1964, No. 68, §1.



RS 34:2109 - Fees; ad valorem tax; borrowing money

§2109. Fees; ad valorem tax; borrowing money

The board of commissioners may charge a reasonable fee to each vessel arriving in ballast or carrying cargo of any kind. It may also charge for each copy of any certificate issued by it or its deputies for inspection of hatches, surveying cargoes, and the like. The master of each vessel shall, however, be furnished free one copy of all surveys upon his vessel or cargo. The board may, when necessary, levy annually an ad valorem tax not to exceed two and one-half mills on the dollar on the property subject to taxation situated in the district provided that there is an approval by a majority vote of the electors in the district voting in an election conducted for that purpose. All funds derived under this Section may be used for any expenses or purposes of the board.

The board shall likewise have the right to borrow money, from time to time, and to issue certificates of indebtedness therefor to be secured by dedication and pledge of the revenues from (1) any fees authorized under this Part, (2) any taxes authorized under this Section; provided that the term of any such loan shall not exceed five years and the amount thereof shall not exceed that portion of the anticipated revenues authorized to be dedicated and pledged to the payment thereof.

Added by Acts 1964, No. 68, §1. Amended by Acts 1977, No. 431, §2; Acts 1978, No. 185, §1.



RS 34:2110 - Bond issues

§2110. Bond issues

The board is authorized to incur debt and issue negotiable bonds to acquire lands for the uses of the district and to provide funds for the making and construction of the public works and improvements outlined in this Part, when authorized to so do by a vote of a majority in number and value of the property taxpayers of the district qualified to vote at an election held for the purpose in accordance with law.

The board may, upon its own initiative, call a special election and submit to the qualified taxpaying voters of the district the question of incurring such debt and issuing negotiable bonds. The board shall call such special election when requested so to do by petition in writing signed by one-fourth of the property tax payers in number eligible to vote at such election.

All such elections and all proceedings for the issuance and sale of bonds shall be called, held, and conducted in accordance with the laws authorizing and governing elections and authorizing the issuance of bonds for such purposes by other political subdivisions which are authorized to incur debt and issue bonds of like character. The provisions of such laws shall govern and control all elections held hereunder in so far as the same may be applicable thereto.

Added by Acts 1964, No. 68, §1.



RS 34:2111 - Taxes for payment of bonds

§2111. Taxes for payment of bonds

The board shall levy annually on all property situated within the district subject to taxation any special taxes that may be necessary to provide for the payment of principal and interest on the bonds authorized to be issued under this Part.

These special taxes shall be levied, assessed and collected on the property within the district under the same methods, terms, and conditions and at the same time as state and parish taxes are levied, assessed and collected; these taxes shall be secured by the same liens upon the property subject to taxation within the district as taxes for state and parish purposes; the property subject to any taxes within said district shall be sold for failure to pay the same in the same manner as property is sold for delinquent state, parish and other taxes under the laws of the state.

Added by Acts 1964, No. 68, §1.



RS 34:2112 - Collection of taxes

§2112. Collection of taxes

The provisions of the constitution and all laws regulating the collection of taxes, the creating of tax liens and mortgages, tax penalties and tax sales, shall also apply to the collection of all taxes authorized by this Part. The sheriff and ex officio tax collector for the Parish of Calcasieu shall make monthly settlement with the treasurer of the board of commissioners and receive from him a receipt for the amount of taxes paid over in the same manner as tax collectors are required to settle with the auditor of the state. The said tax collector shall receive from the treasurer the same quietus for a full settlement of taxes due and exigible in any given year and account for the delinquents or deductions in the same manner as though accounting to the auditor of the state for state taxes. The sheriff and ex officio tax collector shall retain from all taxes collected by him for the district, the commission thereon allowed him by law on special taxes and shall deposit the amount thereof with the parish treasurer to the credit of the sheriff's salary fund. Upon the failure of a tax collector to comply with the provisions of this Section, the board of commissioners shall proceed against him and the sureties of his official bond for the collection of whatever money may be owing to the board of commissioners for such special taxes.

Added by Acts 1964, No. 68, §1.



RS 34:2151 - CATAHOULA PARISH PORT COMMISSION

CHAPTER 22. CATAHOULA PARISH PORT COMMISSION

§2151. Repealed by Acts 2001, No. 1137, §1.



RS 34:2152 - Repealed by Acts 2001, No. 1137, 1.

§2152. Repealed by Acts 2001, No. 1137, §1.



RS 34:2153 - Repealed by Acts 2001, No. 1137, 1.

§2153. Repealed by Acts 2001, No. 1137, §1.



RS 34:2154 - Repealed by Acts 2001, No. 1137, 1.

§2154. Repealed by Acts 2001, No. 1137, §1.



RS 34:2155 - Repealed by Acts 2001, No. 1137, 1.

§2155. Repealed by Acts 2001, No. 1137, §1.



RS 34:2156 - Repealed by Acts 2001, No. 1137, 1.

§2156. Repealed by Acts 2001, No. 1137, §1.



RS 34:2157 - Repealed by Acts 2001, No. 1137, 1.

§2157. Repealed by Acts 2001, No. 1137, §1.



RS 34:2201 - TERREBONNE PORT COMMISSION

CHAPTER 23. TERREBONNE PORT COMMISSION

§2201. Creation of Terrebonne Port Commission; members

A.(1) The Terrebonne Parish Port Commission heretofore created as a political subdivision of the state of Louisiana under the provisions of Act 485 of 1964, and having a port area coextensive with the entire parish of Terrebonne, is hereby declared to be and constitute a port, harbor, and terminal district pursuant to Section 43 of Article VI of the Constitution of Louisiana as amended, and as such shall have all authority granted by said Section of the Constitution as well as such authority, powers, and jurisdiction as may be hereinafter provided by this Chapter.

(2) The commission shall be composed of seven members appointed for six-year terms as follows:

(a) Three by the governing authority of Terrebonne Parish.

(b) Two by the Terrebonne Parish president, subject to ratification by the governing authority of Terrebonne Parish.

(c) One by the governing authority of Terrebonne Parish from a panel of three names submitted by the Houma-Terrebonne Chamber of Commerce.

(d) One by the governing authority of Terrebonne Parish from a panel of three names submitted by the South Central Industrial Association.

(3) The members of the commission in office on June 16, 2002, shall continue to serve the balance of the terms for which they were appointed. In the event any such member of the commission shall cease to be a member thereof for any reason prior to the expiration of his term, his successor shall be appointed for the unexpired term of office by the authority which made the original appointment. Thereafter, the successors of all of the commissioners shall be appointed for six-year terms. Any subsequent vacancy on the commission for any reason shall be filled in the same manner as the original appointment and for the unexpired term of office.

B. Each commissioner shall be a citizen of the United States and a qualified voter of Terrebonne Parish and the state of Louisiana. No person who holds an elective public office of any kind in the federal, state, or local governments shall be appointed or serve as a member of the commission. Any member of the commission who, during his term of office, is elected to any such public office shall be deemed to have resigned from the commission by virtue of being elected to such public office.

C. Any member of the commission may be removed therefrom by a vote of the parish governing authority in which two-thirds of the membership of the governing authority which appointed the member vote in favor of removal; however, the governing authority may only remove a member appointed by the parish president upon recommendation of the president. The parish governing authority shall first give the member thirty days written notice of its intention to act upon his removal.

D. The compensation of the members of the commission may be fixed by the governing authority of Terrebonne Parish. In addition to such compensation, the commission may authorize a reasonable travel allowance for the commissioners when in the performance of their official duties.

Added by Acts 1964, No. 485, §1. Amended by Acts 1972, No. 120, §1; Acts 2002, 1st Ex. Sess., No. 75, §1.



RS 34:2202 - Officers; meetings; quorum; report

§2202. Officers; meetings; quorum; report

A. The commission shall elect annually from among the commissioners a president, a vice-president, a secretary and a treasurer, whose respective duties shall be prescribed by the commission. At the option of the commission, the offices of secretary and treasurer may be held by the same person. The commission shall meet in regular session once each month and shall also meet in special session at the call of the president of the commission, or on the written request of three commissioners. The commission shall prescribe rules to govern its meetings and shall fix the place at which meetings shall be held. A majority of the commissioners shall constitute a quorum and all action or resolutions of the commission to be valid must be approved by the affirmative vote of not less than a majority of the entire membership of the commission.

B. The commission shall render annually to the governing authority of the Parish of Terrebonne, within thirty days following the end of each calendar year, a report in triplicate of its activities and particularly a financial report in detail, disclosing all receipts and disbursements of the commission. A complete copy of this report shall be published in the official journal for the Parish of Terrebonne.

Added by Acts 1964, No. 485, §1.



RS 34:2203 - Duties and powers of the commission

§2203. Duties and powers of the commission

A. The commission shall exercise the powers herein conferred upon it, within the port area, which shall consist of the entire Parish of Terrebonne.

B. The commission shall regulate the commerce and traffic within the port area in such manner as may, in its judgment, be for the best interest of the port area. Title to all property and improvements thereon acquired by the commission shall vest in the commission. The commission is hereby vested with authority to:

(1) Employ such officers, agents and employees as it deems necessary for the performance of its powers and duties and to prescribe the powers and duties and fix the compensation of such officers, agents and employees.

(2) Contract, upon such terms as it may agree upon, for legal, financial, engineering and other professional services necessary or expedient in the conduct of its affairs.

(3) Utilize the services of the executive departments of the state upon mutually agreeable terms and conditions.

(4) Own, construct, acquire, operate and maintain docks, wharves, landings, elevators, sheds, warehouses, basins, locks, slips, laterals, canals, levees and all other property, structures, equipment, facilities and works of public improvement necessary or useful for port, harbor and/or terminal purposes.

(5) Maintain proper depths of water at all wharves and landings, and dredge and maintain shipways, bayous, waterways, channels, slips, basins and turning basins.

(6) Establish harbor lines within the port area by agreement with the U.S. corps of engineers, and establish, operate and maintain navigable waterway systems in cooperation with the federal government, the state of Louisiana and its various agencies, subdivisions and public bodies.

(7) Construct, own, operate and maintain terminal rail facilities and other common carrier rail facilities for the purpose of rendering rail transportation to and from the facilities to be erected, owned and operated by the commission in both intrastate and interstate commerce.

(8) Acquire by expropriation, in accordance with the expropriation laws of the state, any properties necessary for the construction of port facilities and a deep sea channel, provided, however, that said port commission shall not have the right to expropriate minerals or mineral rights, and shall not have the right to expropriate existing facilities. Should the properties expropriated hereunder cease to be used for the purposes for which they were expropriated, such properties shall revert to the original landowner, or his heirs or assigns, provided such landowner, or his heirs or assigns, shall reimburse said port commission, or its successor, in the full amount originally paid by the port commission for such land.

(9) Acquire, by purchase, lease or otherwise, industrial plant sites and necessary property or appurtenances therefor, and acquire or construct industrial plantbuildings, with necessary machinery and equipment, within such port area.

(10) Receive by gift, grant, donation, or otherwise any sum of money, or property, aid or assistance from the United States, the State of Louisiana, or any political subdivision thereof, or any person, firm or corporation.

(11) Provide such light, water, police protection and other services for its facilities as it deems advisable.

(12) Establish and charge reasonable fees, rates, tariffs or other charges for the use of all facilities administered by it and for all services rendered by it.

(13) Charge for each copy of any certificate issued by it or by any of its officers or employees for inspecting hatches, surveying cargo, or making other surveys or inspections of vessels in the port area, but shall furnish, without charge, to the master of each such vessel one copy of all surveys upon his vessel or cargo.

(14) Charge a reasonable fee to each vessel arriving in ballast or carrying cargo of any kind.

(15) Make and enter into contracts, leases and other agreements with railroads, trucking companies, barge lines and with any and all companies interested in the transportation, storage or shipping of goods and other products, whether by rail, truck line, barge line, ocean going vessels or otherwise, for the use of facilities administered by the commission or any part or portion thereof, for a period not exceeding forty years; provided, however, that no exclusive franchise shall be granted to any carrier.

(16) Lease or sublease for processing, manufacturing, commercial business purposes, lands or buildings owned, acquired or leased as lessee by it, which leases may run for any term not exceeding forty years at a fixed rental, or may run for a term not exceeding ninety-nine years if they contain a clause or clauses for readjustment of the rentals upon the expiration of a primary term of forty years.

(17) Borrow money for the administration, operation, construction and maintenance costs and expenses of the port, from time to time, and issue certificates of indebtedness secured by any fees and the tax hereinafter authorized, provided that such loan or loans shall not exceed in any one year, the estimated revenues for that year.

(18) Mortgage properties constructed or acquired by the commission and pledge any lease or leases and the rents, income and other advantages arising out of any lease or leases granted, assigned or subleased by the commission.

(19) Sell immovable property owned by the commission after legal notice as provided by law for the judicial sale of immovable property.

(20) Do any and all things necessary or proper for the government, regulation, development and control of the business of the commission.

The legislature may confer additional powers upon the commission not inconsistent with the provisions hereof; provided that no such provisions shall impair any contract lawfully entered into by the commission.

Added by Acts 1964, No. 485, §1.



RS 34:2204 - Authority to levy taxes and issue bonds

§2204. Authority to levy taxes and issue bonds

A. The commission, with the prior approval of the governing authority of the parish of Terrebonne, shall have authority to order and call a special election or elections and submit to the qualified electors of the port area the question of authorizing the levy of ad valorem taxes not to exceed a total of five mills on the dollar on all property subject to state taxation within the port area, said election to be ordered, held, conducted and promulgated by the commission in a manner similar to that prescribed by law for the voting of special ad valorem taxes in the parish of Terrebonne. In the event such election carries, the commission shall have the authority to levy the voted tax annually on all taxable property situated in the port area. All funds derived from such voted ad valorem taxes, shall constitute income and revenues of the commission and be used to defray administrative, operative, construction, maintenance and other lawful expenses and obligations of the commission.

All ad valorem taxes of the commission shall be levied, assessed and collected on all taxable property within the port area under the same method, terms and conditions and at the same time as state and parish taxes are levied, assessed and collected, and shall be secured by the same liens upon the property as taxes for state and parish purposes. Property subject to such taxes shall be sold for failure to pay the same in the same manner as property is sold for delinquent state, parish and other taxes under the laws of the state. The provisions of the Constitution and all laws regulating the collection of taxes, the creating of tax liens and mortgages, tax penalties and tax sales shall apply to the collection of all taxes authorized by this section. The sheriff and ex officio tax collector for the parish of Terrebonne shall make a monthly settlement with the treasurer of the commission and receive from him a receipt for the amount of the taxes paid over in the same manner as tax collectors are required to settle with the auditor of the state. The tax collector shall receive from the treasurer the same quietus for a full settlement of taxes due and exigible in any given year and account for the delinquents or deductions in the same manner as though accounting to the auditor of the state taxes. The sheriff and ex officio tax collector shall retain from all taxes collected by him for the port area the same commission allowed thereon to him by law on special taxes and shall deposit the amount thereof with the parish treasurer to the credit of the sheriff's salary fund. Upon the failure of the tax collector to comply with the provisions of this section, the commission shall proceed against him and the sureties on his official bond for the collection of whatever money may be owing to the commission for such special taxes. All ad valorem taxes levied by the commission being parishwide taxes, shall be covered by homestead exemption and be subject to reimbursement from the property tax relief fund in the manner provided by R.S. 39:253.

B. The commission shall have authority to incur debt for any one or more of its lawful purposes, to issue in its name negotiable bonds or certificates of indebtedness evidencing such debt, and to provide for the security and payment thereof as follows:

(1) To issue certificates of indebtedness maturing within one year from date of issuance to evidence money borrowed in anticipation of current revenues for the administration, operation, construction and maintenance costs and expenses of the commission, which certificates shall be payable in principal and interest from any available income, revenues, fees and/or taxes pledged to their payment by the commission.

(2) To issue bonds substantially in the manner set forth in Article XIV, Section 14 (including paragraph b. 2 thereof) of the Constitution, and other authority supplemental thereto, particularly Part III, Chapter 4, Title 39 of the Louisiana Revised Statutes of 1950. Such bonds shall be payable from an ad valorem tax on all taxable property in the port area sufficient to pay such bonds in principal and interest, when approved by a vote of a majority in number of the qualified electors voting on the proposition at an election held for that purpose in accordance with Part II of said Chapter 4, Title 39, as amended by Act 277 of 1970. Such bonds shall be issued in the manner provided by the law pursuant to which they are being issued and the maximum interest rate for the bonds shall be that prescribed by such law. The bonds shall be issued in such amount or amounts as the commission shall determine, provided, however, the principal amount of all such bonds outstanding as of the date of the issuance of any new bonds shall never exceed ten per cent of the assessed valuation of the taxable property within the port area, to be ascertained by the last assessment roll of record in the parish of Terrebonne.

C. In addition to the bonds authorized to be issued by Subsection B.2 of this section, the commission shall be authorized to issue negotiable bonds for any one or more of the purposes within the authority delegated to it and to pledge to the payment of the principal and interest of such negotiable bonds the income and revenues derived or to be derived from the properties and facilities owned, leased, or operated by it and/or any other income or revenue received by the commission from fees, taxes, grants or other sources. In addition to such pledge, the commission may further secure the payment of its bonds by a conventional mortgage upon any or all of the properties constructed or acquired or to be constructed and acquired by it. The commission is further authorized to receive, by gift, grant, donation or otherwise, any sum of money, or property, aid or assistance from the United States, the State of Louisiana, or any political subdivision thereof, and unless otherwise provided by the terms of such gift, grant or donation, in its discretion, to pledge all or any part of such monies for the further securing of the payment of the principal and interest of its bonds. In addition to whatever security may be pledged to the payment of its bonds, the commission, at its option, shall have authority to provide that such bonds shall additionally constitute general obligations of the port commission, to which its full faith and credit, including, if necessary, the right to levy ad valorem taxes within the port area to pay such bonds, shall be pledged; provided, however, that such general obligation bonds shall not be issued until the commission has adopted an appropriate resolution giving notice of its intention to issue general obligation bonds, including a general description of such bonds and the security therefor, and notice of this intention has been published in four consecutive weekly issues of a newspaper of general circulation published in the port area, setting forth a date and time when the commission will meet in open and public session to hear any objections to the proposed issuance of such bonds and provided, further, if at such public hearing a petition, duly signed by more than five per cent of the registered voters in the port area object to the issuance of bonds as proposed, then such bonds shall not be issued until approved by a vote of a majority in number of the qualified electors in the port area who vote at a special election held for that purpose in the manner provided by Part II, Chapter 4, Title 39 of the Louisiana Revised Statutes of 1950. No bonds shall be issued by the commission under the authority conferred in this subsection unless approved by a resolution adopted by the governing authority of the parish of Terrebonne and unless the commission has therefore prepared, or caused to be prepared, an economic feasibility study or report reflecting that adequate revenues will be available from the sources pledged in an amount sufficient to pay the bonds as they mature in principal and interest. Said economic feasibility study or report shall be filed in the permanent records of the commission and shall be available for public inspection. Subject to the above limitations, bonds may be issued by the commission under the authority conferred in this subsection for such purposes and in such amount or amounts as the commission may determine; provided, however, that the total principal amount of all bonds outstanding as of the date of the issuance of any new bonds, shall never exceed ten per cent of the assessed valuation of the taxable property within the port area, to be ascertained by the last assessment roll of record in the parish of Terrebonne. All bonds issued under this subsection shall be authorized by a resolution of the commission and shall be of such series, bear such date or dates, mature at such time or times not exceeding forty years from their respective dates, bear interest at such rate or rates not exceeding six per centum per annum, payable semiannually or annually, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, be subject to such terms of redemption not exceeding one hundred five per cent of the principal amount thereof, and be entitled to such priority on the revenues of the commission as such resolution or resolutions may provide. The bonds shall be signed by such officers as the commission shall determine, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signatures of such officer or officers of the commission as it shall designate. Any such bonds may be issued and delivered, notwithstanding that one or more of the officers signing such bonds or the officer or officers whose facsimile signature or signatures may be upon the coupons shall have ceased to be such officer or officers at the time such bonds shall actually have been delivered. Said bonds shall be sold for not less than par and accrued interest, to the highest bidder at a public sale after advertisement by the commission at least once not less than ten days prior to the date of such sale in (1) a newspaper of general circulation within the port area and (2) a financial newspaper or publication regularly carrying municipal bond notices and published in New Orleans, New York or Chicago, reserving to the commission the right to reject any and all bids and to readvertise for bids. If after advertisement as hereinabove provided, no bids are received, or if such bids as are received are considered in the discretion of the commission to be unsatisfactory, then in that event the said commission may publicly negotiate for the sale of such bonds without further advertisement. No proceedings with respect to the issuance of any such bonds shall be necessary except such as are contemplated by this subsection.

D. For a period of thirty days from the date of the publication of any resolution of the commission authorizing the issuance of its bonds or certificates of indebtedness, any person interested may contest the legality of such resolution and the validity of such bonds or certificates of indebtedness issues or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or to draw in question the legality of said bonds or certificates of indebtedness, the security therefor or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of said thirty days.

Added by Acts 1964, No. 485, §1. Amended by Acts 1972, No. 120, §2.



RS 34:2205 - Advertisement; R.S. 43:111 not applicable

§2205. Advertisement; R.S. 43:111 not applicable

The prohibition contained in R.S. 43:111 against advertising in any newspaper, book, pamphlet or periodical, shall not apply to the Terrebonne Port Commission in carrying out its functions and duties under the constitution and laws of this state.

Added by Acts 1964, No. 485, §1.



RS 34:2251 - LOUISIANA COASTAL COMMISSION

CHAPTER 24. LOUISIANA COASTAL COMMISSION

§2251. §§2251 to 2253.1 Repealed by Acts 1976, No. 582, §3



RS 34:2254 - Cooperation with other agencies; engineering advice and services

§2254. Cooperation with other agencies; engineering advice and services

The commission is hereby authorized to cooperate with federal, state and local agencies and political subdivisions in carrying out its purposes as hereinabove described and is authorized to accept and expend funds acquired from appropriations, grants and donations from federal, state and local sources (including the police juries of the aforesaid parishes) or from any other sources whatsoever; provided, however, that the commission shall not enter into any contract requiring the expenditure of funds without stating the sources from which the required funds will be derived. The department of public works for the state shall furnish to the commission such routine engineering advice and services as it shall require.

Acts 1964, No. 162, §4.



RS 34:2255 - Port or navigation districts not affected

§2255. Port or navigation districts not affected

This Chapter is not intended to, and shall not amend or repeal any law creating any port or navigation district or authority now in effect nor shall it divest any such district or authority of any of their rights, authorities or functions within the area here affected, nor shall it prevent the future creation of such port authorities or navigation districts in the area here affected.

Acts 1964, No. 162, §5.



RS 34:2281 - TENSAS PARISH PORT COMMISSION

CHAPTER 25. TENSAS PARISH PORT COMMISSION

§2281. Creation of district

The Tensas Parish Port, Harbor and Terminal District, hereinafter referred to as "the district," is hereby created as a political subdivision of the state with full corporate powers. The territorial limits and territorial jurisdiction of said district shall be the entire Parish of Tensas as the boundaries and limits of said parish are presently fixed by law.

Added by Acts 1964, Ex.Sess., No. 11, §1.



RS 34:2282 - Governing authority

§2282. Governing authority

A. The Tensas Parish Port Commission, hereinafter referred to as "the commission," is hereby created and established as the governing authority of the district. The commission shall be composed or seven commissioners, who shall be appointed and shall serve for terms as follows:

(1) Three of the commissioners shall be appointed by the governing authority of the Parish of Tensas;

(2) Three of the commissioners shall be appointed, one each, by the governing authority of each of the incorporated municipalities in the Parish of Tensas on the effective date of this Chapter;

(3) One commissioner shall be elected by the above mentioned members of the commission.

The commissioner initially appointed by the members of the commission and one of the three commissioners initially appointed by the governing authority of the Parish of Tensas, and one of the commissioners initially appointed by the governing authorities of the incorporated municipalities within the parish, shall be appointed to serve for a term of two years. One of the three commissioners initially appointed by the governing authority of the parish of Tensas, and one of the three commissioners initially appointed by the governing authorities of the incorporated municipalities within the parish shall serve for four years. The remaining commissioners shall be initially appointed to serve for a term of six years. The initial terms of the three members appointed by the governing authorities of the incorporated municipalities in the parish, as stated in this Paragraph, shall be determined by lot. Thereafter, the successors to each of the seven commissioners shall be appointed to serve for terms of six years.

B. Each commissioner shall be a citizen of the United States, a qualified voter and taxpayer of the State of Louisiana and a resident of the Parish of Tensas.

C. In the event any commissioner ceases to be a commissioner for any reason, his successor shall be appointed in the same manner as the original appointment and shall serve for the remainder of the unexpired term of the outgoing commissioner.

D. The commissioners shall serve without compensation, but the commission may authorize a reasonable travel allowance for the commissioners in the performance of their official duties.

E. The commission shall elect from among its membership a chairman and a vice-chairman. It may also select from among its membership or otherwise a secretary and a treasurer, whose respective duties shall be prescribed by the commission. At the option of the commission, the offices of secretary and treasurer may be held by the same person.

F. The commission shall meet in regular session, once each month, and shall also meet in special session at the call of the chairman of the commission, or on the written request of three commissioners. The commission shall prescribe rules to govern its meetings and shall fix the place at which meetings shall be held. A majority of the commissioners shall constitute a quorum, and all action or resolutions of the commission, to be valid, must be approved by the affirmative vote of not less than a majority of the entire membership of the commission.

Added by Acts 1964, Ex.Sess., No. 11, §1.



RS 34:2283 - Powers of the commission

§2283. Powers of the commission

The commission shall regulate the commerce and traffic within the district in such manner as may, in its judgment, be for the best interest of the state. Title to all property and improvements thereon operated by the commission shall vest in the State of Louisiana.

The commission is hereby vested with authority to:

1. Employ such officers, agents and employees as it deems necessary for the performance of its powers and duties and prescribe the powers and duties and fix the compensation of such officers, agents and employees.

2. Contract, upon such terms as it may agree upon, for legal, financial, engineering and other professional services necessary or expedient in the conduct of its affairs.

3. Utilize the services of the other executive departments of the state upon mutually agreeable terms and conditions.

4. Own, construct, acquire, operate and maintain docks, wharves, landings, elevators, sheds, warehouses, basins, locks, canals and all other property, structures, equipment, facilities and works of public improvement necessary or useful for port, harbor and/or terminal purposes.

5. Maintain proper depths of water at all wharves and landings, and dredge and maintain shipways, channels, slips, basins and turning basins.

6. Establish harbor lines within the port area by agreement with the Corps of Engineers of the United States.

7. Construct, own, operate and maintain terminal rail facilities and other common carrier rail facilities for the purpose of rendering rail transportation to and from the facilities to be erected, owned and operated by the commission in both intrastate and interstate commerce.

8. The Tensas Parish Port, Harbor and Terminal District and the Tensas Parish Port Commission may acquire by expropriation, in accordance with the expropriation laws of the state, any properties necessary for the benefit and advantage of regulating commerce and traffic within their respective jurisdictions and districts; provided, however, that they shall not have the right to expropriate minerals or mineral rights, and their powers of expropriation shall not apply or extend to any existing publicly or privately owned wharf, dock, warehouse, elevator or other facility or industrial structure constructed on or adjacent to any navigable waterway, natural or man made, or to the replacement, improvement and operation thereof by the owners, lessees, permittees or the successors and assigns thereof. Should the properties expropriated hereunder cease to be used for the purposes for which they were expropriated, such properties shall revert to the original land owner or his heirs or assigns, provided such land owner or his heirs or assigns shall reimburse said district or commission, or its successor, in the full amount originally paid by the district or commission for such land.

9. Acquire by purchase, lease or otherwise, industrial plant sites and necessary property or appurtenances therefor, and acquire or construct industrial plant buildings, with necessary machinery and equipment, within such districts.

10. Receive, by gift, grant, donation or otherwise, any sum of money, aid or assistance from the United States, the State of Louisiana or any political subdivision of either of them.

11. Provide such light, water, police protection and other services for its facilities as it deems advisable.

12. Establish and charge reasonable fees, rates, tariffs or other charges for the use of all facilities administered by it and for all services rendered by it.

13. Charge a reasonable fee to each vessel arriving in the port area in ballast or carrying cargo of any kind.

14. Charge for each copy of any certificate issued by it or by any of its officers or employees for inspecting hatches, surveying cargo or making other surveys or inspections of vessels in the port area, but it shall furnish, without charge, to the master of each such vessel one copy of all surveys upon his vessel or cargo.

15. Make and enter into contracts, leases and other agreements with railroads, trucking companies, barge lines and with any and all companies interested in the transportation, storage and shipping of goods and other products, whether by rail, truck line, barge line, ocean going vessels or otherwise, for the use of facilities administered by the commission, or any part or portion thereof, for a period not exceeding forty years; provided, however, that no exclusive franchise shall be granted to any carrier. The commission may lease or sub-lease for processing, manufacturing, commercial business purposes, lands or buildings owned, acquired or leased as lessee by it, which leases may run for any term not exceeding forty years at a fixed rental, but may run for a term not exceeding ninety-nine years provided the lease shall contain a clause or clauses for readjustment of the rentals upon the expiration of a primary term of forty years, and to ratify, confirm and approve any such leases heretofore granted by their governing authorities, whether as lessor or lessee.

16. Do any and all things necessary or proper for the government, regulation, development and control of the business of the district.

Added by Acts 1964, Ex.Sess., No. 11, §1.



RS 34:2284 - Authority for issuance of bonds; levy of taxes; election

§2284. Authority for issuance of bonds; levy of taxes; election

A. The commission shall have authority, when authorized so to do by a vote of a majority, in number and amount, of the property taxpayers of the port area qualified to vote at an election for the purpose in accordance with law, to levy annually on all property situated within the port area, subject to taxation, an ad valorem tax not to exceed three mills on the dollar. The commission may, upon its own initiative, call a special election and submit to the qualified tax-paying voters of the port area the question of authorizing the levy of such a tax. The commission shall call such a special election when requested so to do by petition in writing signed by one-fourth of the property taxpayers in number eligible to vote at such election. These special taxes shall be levied, assessed and collected on the property within the port area under the same methods, terms and conditions and at the same time as state and parish taxes are levied, assessed and collected. These taxes shall be secured by the same liens upon the property subject to taxation within the port area as taxes for state and parish purposes. The property subject to any taxes within said port area shall be sold for failure to pay the same in the same manner as property is sold for delinquent state, parish and other taxes under the laws of the state.

B. The provisions of the constitution and all laws regulating the collection of taxes, the creating of tax liens and mortgages, tax penalties and tax sales also shall apply to the collection of all taxes authorized by this Section. The sheriff and ex-officio tax collector for the parish of Tensas shall make a monthly settlement with the treasurer of the commission and receive from him a receipt for the amount of the taxes paid over in the same manner as tax collectors are required to settle with the comptroller of the state. The tax collector shall receive from the treasurer the same quietus for a full settlement of taxes due and exigible in any given year and account for the delinquents or deductions in the same manner as though accounting to the comptroller of the state for state taxes. The sheriff and ex-officio tax collector shall retain from all taxes collected by him for the port area the same commission allowed thereon to him by law on special taxes and shall deposit the amount thereof with the parish treasurer to the credit of the sheriff's salary fund. Upon the failure of the tax collector to comply with the provisions of this Section, the commission shall proceed against him and the sureties on his official bond for the collection of whatever money may be owing to the commission for such special taxes.

Added by Acts 1964, Ex.Sess., No. 11, §1.



RS 34:2285 - Issuance of bonds

§2285. Issuance of bonds

A. The commission, with the approval of the State Bond and Tax Board, is authorized to incur debts for its lawful purposes, and to issue in its name negotiable bonds or notes therefor, and to pledge for the payment of the principal and interest of such negotiable bonds or notes the revenues derived from the operation of properties and facilities maintained and operated by it or received by the commission from any taxes authorized under this Chapter or from other sources; provided, however, that the amount of such bonds or notes outstanding at any one time shall not exceed fifteen million dollars.

B. No such bonds shall run for a longer period than forty years from the date thereof, or bear a greater rate of interest than five per centum per annum payable annually or semi-annually, or be sold for less than par. Such bonds shall become due and payable in annual installments beginning not more than three years after the date of issuance.

Should the commission neglect or fail for any reason to impose or collect the taxes for the payment of the principal and interest of any such bonds, any person in interest shall have a cause of action, enforceable in any court having jurisdiction of the subject matter, to enforce the imposition and collection of such taxes.

In addition to the pledge of revenues derived from taxes, the commission may pledge for the payment of the principal and interest of such bonds, the revenues derived from the operation of properties and facilities maintained and operated by it, or received by the commission from other sources. The commission is authorized to pledge for the further securing of the payment of the principal and interest of such bonds, all or any part of any moneys received by the commission from the United States, the State of Louisiana, or any political subdivision thereof, by gift, grant, donation or otherwise, unless otherwise provided by the terms of such gift, grant or donation. In addition to the pledge of revenues to secure said bonds, above stated, the commission may further secure their payment by conventional mortgage upon any or all of the properties constructed or acquired or to be constructed or acquired by it.

Such bonds shall constitute first, a general obligation of the commission, and secondly, the full faith and credit of the Parish of Tensas shall be and are hereby pledged.

Such bonds shall be authorized by a resolution of the commission and shall be of such series, bear such date or dates, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privilege, be payable in such medium of payment and at such place or places and be subject to such terms of redemption at par as such resolution may provide. The bonds shall be signed by such officers as the commission shall determine, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signatures of the officer or officers of the district it designates. Any such bonds may be issued and delivered, notwithstanding that one or more of the officers signing such bonds or the officer or officers, whose facsimile signature or signatures may be upon the coupons, shall have ceased to be such officer or officers at the time the bonds shall actually have been delivered.

Added by Acts 1964, Ex.Sess., No. 11, §1.



RS 34:2286 - Sale of bonds; prescriptive period to contest

§2286. Sale of bonds; prescriptive period to contest

All bonds issued under authority of this Chapter shall be sold to the highest bidder at a public sale, for not less than par and accrued interest, after advertisement by the district at least once a week for not less than three consecutive weeks, the first publication being not less than twenty-one days prior to the date fixed for the reception of bids, in a newspaper of general circulation within the district and in a financial newspaper or journal published in St. Joseph, Louisiana, New York, New York, or Chicago, Illinois, reserving to the district the right to reject any and all bids and to readvertise for bids. If the bonds are not sold pursuant to the advertisement, they may be sold by the commission by private sale within sixty days after the date advertised for the reception of sealed bids, but no private sale shall be made at a price less than the highest bid which was received. If not sold, the bonds shall be readvertised in the manner herein prescribed.

For a period of sixty days from the date of the adoption of any resolution of the commission authorizing the issuance of its bonds or notes, any person in interest shall have the right to contest the legality of such resolution and the validity of such bonds or notes issued or proposed to be issued thereunder, after which time no person shall have any cause or right of action to contest the regularity, formality or legality of said resolution or to draw and question the legality of said bonds or notes or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of said sixty days.

Such bonds shall have all the qualities of negotiable instruments under the law merchant and the Negotiable Instrument Law of this state.

Added by Acts 1964, Ex.Sess., No. 11, §1.



RS 34:2287 - Advertisement; R.S. 43:111 not to apply

§2287. Advertisement; R.S. 43:111 not to apply

The prohibition contained in R.S. 43:111 against advertising in any newspaper, book, pamphlet or periodical, shall not apply to the Tensas Parish Port Commission in carrying out its functions and duties under the constitution and laws of this state.

Added by Acts 1964, Ex.Sess., No. 11, §1.



RS 34:2301 - RED RIVER WATERWAY DISTRICT

CHAPTER 26. RED RIVER WATERWAY DISTRICT

§2301. Creation of district; boundaries

There is hereby created a body politic and corporate of the State of Louisiana which shall exist in perpetuity and be known as the Red River Waterway District, hereinafter simply called the "district." The district shall be composed of all the territory located within the Parishes of Avoyelles, Rapides, Natchitoches, Red River, Grant, Bossier and Caddo as of June 28, 1965. Any amendment of the boundaries of the respective parishes shall not have the effect of altering the area comprising the district nor operate in derogation thereof.

Added by Acts 1965, No. 17, §1.



RS 34:2302 - Purpose; commission

§2302. Purpose; commission

The district is created for the object and purpose of establishing, operating and maintaining, individually or in cooperation with the federal government, the state and its various agencies, subdivisions and public bodies, a navigable waterway system to be known as the Red River Waterway, hereinafter simply called the "waterway," extending from the vicinity of the confluence of Red River with Old River and the Atchafalaya River northwestward in the Red River Valley to the state boundary. To that end and for the purpose of this Chapter, the district shall be governed by a body or commission which shall be known as the Red River Waterway Commission, hereinafter simply called the "commission."

Added by Acts 1965, No. 17, §2.



RS 34:2303 - Membership of commission

§2303. Membership of commission

A. The corporate powers and authority herein granted shall vest in and be exercised by the commission, a body to be composed of twelve members as follows:

(1) The director of public works of the State of Louisiana who shall be ex-officio chairman of the commission with full voting powers and may duly appoint a representative to represent him at any meeting of the commission with the same effect as though he were in attendance himself.

(2) Four members-at-large who shall be residents of, own real property subject to taxation in, and be qualified voters of the seven parishes in the district, and who shall be appointed by the governor.

(3) One member from each of the seven parishes of the district (hereinafter sometimes called "parish members"), to be appointed by the governor in the manner hereinafter provided.

B. The parish members shall be appointed by the governor from nominees submitted to him in the following manner by the nominating bodies hereinafter designated or their legal successors.

C. Within thirty days after June 28, 1965, (i) the police jury of each parish in the district shall nominate for membership on the commission one person who shall be a resident of, own real property subject to taxation in, and be a qualified voter of, the parish which he is nominated to represent; (ii) the governing body of each levee district situated wholly or partly in the district shall nominate one individual possessing like qualifications for each parish within which it exercises and has territorial jurisdiction; and (iii) the Red River Valley Association, a Louisiana nonprofit corporation, shall nominate for membership on the commission a person possessing like qualifications from each one of the seven parishes of the district. All nominations made by the aforesaid nominating bodies shall be in writing and sent by registered United States mail to the governor under the signature of the chief executive officer or secretary of the respective nominating body. From lists or panels of names compiled from said sources, and within sixty days after June 28, 1965, the governor shall appoint one person from each of the aforesaid seven parishes in the district to serve as a member of the commission; provided, however, that not more than three nominees of police juries, nor more than three nominees of governing bodies of levee districts, nor more than three nominees of the Red River Valley Association may be members of the commission at the same time.

D. Within thirty days prior to the expiration of the term of office of any member or within thirty days after occurrence of a vacancy prior to the expiration of the term of office of any member, the aforesaid respective nominating bodies so entitled shall, in the parish where appropriate, designate a nominee for the new term or to fill the vacancy. Such nominations shall be made on the same basis, in the same manner and in accordance with the same procedures required for nominations for initial membership on the commission. From the list or panel of names submitted, the governor shall appoint the parish member for the new term or to fill the vacancy as soon as possible after the names of the nominees of the respective nominating bodies have been received by him, subject to the requirements heretofore specified for such membership.

E. If any one or more of the nominating bodies referred to above shall cease to exist or function without any legal successor, the governor shall have the right to make his appointment from names submitted by the nominating bodies which are in existence at the time.

Added by Acts 1965, No. 17, §3. Amended by Acts 1972, No. 63, §1; Acts 2006, No. 448, §1.



RS 34:2303.1 - Dual membership; prohibited

§2303.1. Dual membership; prohibited

No member of the commission may simultaneously serve on any port commission within the jurisdiction of the waterway. Membership on the commission shall terminate thirty days after July 7, 1989, for any person not in compliance herewith and the vacancy shall be filled for the unexpired portion of the term in accordance with R.S. 34:2304.

Acts 1989, No. 671, §1, eff. July 7, 1989.



RS 34:2304 - Terms of office; vacancies

§2304. Terms of office; vacancies

The parish members of the commission shall serve for terms of six years, except that the initial terms of office shall run from the date of appointment to the following dates:

Two members shall serve to July 1, 1967;

Two members shall serve to July 1, 1969; and

Three members shall serve to July 1, 1971.

The governor shall designate the term of office of each initial parish member when he makes his appointments.

The members-at-large shall serve for a term concurrent with that of the governor by whom appointed.

Any vacancies occurring by reason of expiration of term of office or otherwise shall be filled by appointment of the governor in like manner as the original appointments. An individual appointed to fill a vacancy occurring other than by reason of expiration of term of office shall be appointed to serve only for the unexpired portion of the term.

Members shall continue to serve until their successors have been appointed and have taken their oaths of office and filed the same in accordance with law.

Added by Acts 1965, No. 17, §4.



RS 34:2305 - Domicile of commission; officers and employees; per diem and travel allowance

§2305. Domicile of commission; officers and employees; per diem and travel allowance

The domicile of the commission shall be in the City of Natchitoches, Parish of Natchitoches, Louisiana; provided, that such domicile may be changed to another location in the district by affirmative vote of not less than six members. As soon as practicable after their appointment, the members of the commission shall meet at its domicile and elect from the membership at least one vice-chairman, a secretary and a treasurer (which latter two offices may be combined). The commission may establish and provide for such other officers, agents and employees as it may deem necessary and appropriate for the accomplishment of its object and purpose, and define the duties, terms and compensation thereof. Immediately upon the organization of the commission and the election of officers, the secretary of the commission shall certify to the secretary of state the names and addresses of such officers. Each member of the commission shall be entitled to receive a stated per diem and travel allowance in such amount and in a maximum annual amount as determined by the commission in a schedule and approved by the governor, when attending upon the business of the commission.

Added by Acts 1965, No. 17, §5.



RS 34:2306 - By-laws, rules and regulations; quorum; proxy

§2306. By-laws, rules and regulations; quorum; proxy

The commission shall adopt such by-laws, rules and regulations as it may deem necessary for its own government and the conduct of its business, including the terms of its officers, not in conflict with this Chapter. A quorum for the transaction of business at meetings shall consist of not less than six members. With reference to salaries and compensation of employees, per diem and travel allowance of members, the incurring of funded, general or bonded debt and the levy of taxes, the affirmative vote of six members shall be necessary; otherwise the affirmative vote of a simple majority of members present shall be sufficient for action. Vote by proxy shall not be permitted.

Added by Acts 1965, No. 17, §6.



RS 34:2307 - Meetings

§2307. Meetings

The commission shall meet annually at its domicile on a date to be fixed by the commission. Other regular and special meetings may be held upon such call, after such notice, at such times and at such places within the district as the commission may prescribe and fix in its by-laws, not in conflict with general law. The commission shall cause a record to be kept of all its proceedings and it shall select a newspaper or newspapers of general circulation within the district as its official journal or journals, in which all minutes and official notices shall be published promptly.

Added by Acts 1965, No. 17, §7.



RS 34:2308 - Exercise of powers; status of commission

§2308. Exercise of powers; status of commission

The commission shall constitute an instrumentality of the State of Louisiana exercising public and essential governmental functions; and the exercise by the commission of the powers conferred by this Chapter in the establishment, operation and maintenance of the waterway and the acquisition, construction, operation and maintenance of the various port and related facilities hereinafter authorized shall be deemed and held to be essential governmental functions of the state of Louisiana. As the exercise of the powers granted hereby will be in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, the commission shall not be required to pay any taxes or assessments upon any property acquired or used by the commission under the provisions of this Chapter, or upon the income therefrom, and any property acquired or used by the commission under the provisions of this Chapter and the income therefrom, and any bonds issued hereunder and the income therefrom shall be exempt from taxation by the State of Louisiana and by any parish, municipality or political subdivision of the state. The commission shall not be deemed to be a public utility and shall not be subject in any respect to the authority, control or supervision of the Louisiana Public Service Commission or any other regulatory body of the state or any political subdivision thereof.

Added by Acts 1965, No. 17, §8.



RS 34:2309 - Powers and authority

§2309. Powers and authority

In addition to the powers and authority elsewhere granted in this Chapter, the commission is hereby granted, shall have, and may exercise all powers necessary or convenient for the carrying out of its objects and purposes, including, but without limiting the generality of the foregoing, the following:

(1) To sue and be sued, and as such to stand in judgment.

(2) To adopt, use and alter at will a corporate seal.

(3) To acquire by purchase, donation, lease, or otherwise, and to hold and use any property, real, personal, or mixed, tangible or intangible, or any interest therein necessary or desirable for carrying out the objects and purposes of the commission; to sell, lease, transfer, and convey any property or interest therein at any time acquired by it; and to donate by fee simple title, or otherwise convey, to the United States any lands, property, movable and immovable, rights of way, easements or other servitudes, or any of them, which the commission may own or acquire by purchase, donation, expropriation, or otherwise, for use in connection with the construction, improvement, and maintenance of the waterway. The authority granted by this Paragraph shall extend to the acquisition, in any manner herein provided, and the conveyance of lands, servitudes, or rights of way to the United States which are required by the United States Army, Corps of Engineers, for the construction, improvement, and maintenance of locks and dams along the waterway.

(4)(a) To expropriate property subject to and in accordance with the general laws of the state in reference thereto;

(b) Terminated Dec. 31, 1994by Acts 1984, No. 956, §2; Acts 1989, No. 123, §1.

(c) Prior to a proceeding authorized by (a) or (b) of this Subsection, the commission shall include with offers of acquisition a current survey or a current aerial map drawn to scale showing all property to be acquired or taken, including batture.

(5) after a public hearing, held after not less than thirty days notice printed in the official journal, to lease any portion of its lands and property except the waterway to any person, firm, partnership, association, or corporation, public or private, such leases to run for a term not exceeding fifty years;

(6) to bear the expense, in whole or part, of the relocation, construction and maintenance of public ways within the lands acquired by the commission;

(7) to effectuate and maintain proper depths of water to accommodate the business of the commission, and to regulate the use of water from the waterway;

(8) to make and collect reasonable charges for the use of all structures, works, locks, wharves, anchorages and special facilities constructed and administered by the commission, and for any and all services rendered by it, but not for the general right of passage in the waterway, and to regulate reasonably the fees and charges to be made by privately owned wharves, docks, warehouses, elevators and other facilities located on property owned by the commission or located within the right-of-way of the waterway when the same are offered for the use of the public;

(9) For capital outlay, including the cost of acquisition of rights-of-way and compensation for such severance and other collateral damages necessarily incurred in connection with such acquisition, to levy an annual tax in an amount not exceeding in any one year one and fifty-two hundredths mills on the dollar of the assessed valuation of all taxable property lying within the district; and for the purpose of maintaining and operating the waterway, to levy an annual tax in an amount not exceeding in any one year eighty-two hundredths mill on the dollar of the assessed valuation of all taxable property lying within the district.

(10)(a) to incur non-funded debt not to exceed in the aggregate the net of the unpledged estimated alimony revenue for the current year;

(b) to issue certificates of indebtedness due not more than one year after date and as security therefor pledge not to exceed seventy-five per centum of the estimated alimony tax revenue for the current year;

(c) to fund into bonds of the commission from time to time, in such principal amount as may be necessary for the accomplishment of the capital outlay purposes required, all or any portion of the one and one-half mills capital outlay tax hereinabove provided for, and to prescribe the conditions and details of such bonds within the limitations hereinafter set forth.

(11) to enter upon any lands, waters and premises in the state for the purpose of making surveys, soundings, drillings, examinations and appraisals, as it may deem necessary or convenient for the purposes of this Chapter, and such entry shall not be deemed a trespass nor shall such entry for such purpose be deemed an entry under any expropriation proceedings which may be pending, provided that five days registered notice in the case of resident owners and fifteen days registered notice in the case of non-resident owners be given to the owner of record of such lands, waters or premises as reflected by the parish assessment rolls, which notice shall be mailed to the last known address of said owner, as shown on said assessment records. The commission shall make reimbursement for any actual damages resulting to such lands, waters or premises as a result of such activities.

(12) to reimburse the United States for any money spent by it in the acquisition of any lands, property, servitudes, easements, or rights of way for use in connection with the construction, improvement or maintenance of the waterway.

(13) To acquire by purchase or donation, but not by expropriation, and thereafter donate or otherwise convey to the United States any lands, servitudes, or rights of way required by the United States Army, Corps of Engineers for the construction of public recreation sites along the waterway, and if necessary, to expropriate for such purpose not in excess of fifty acres at the site of any lock and dam. The commission shall have no authority under this Paragraph or under Paragraph (3) of this Section to expropriate any land for recreational purposes except as provided in this Paragraph.

(14) To develop hydro-electric power at the various locks and dams located on the Red River.

(15)(a) To lease, without bid, real property acquired by any method authorized under Paragraphs (3) and (4) of this Section to the persons from whom the property was acquired, or their successors in title, and who own adjacent or contiguous property to that which the commission acquired. Such leases shall:

(i) Provide for a fair and equitable return of revenue to the commission based upon the fair market rental value of the property, such rental value to be determined by appraisal based upon the fair market rental value of comparable property not burdened with these restrictions upon the right of lease.

(ii) Be for agricultural purposes of planting, cultivating, growing, and harvesting of agricultural crops and the grazing of animals, excluding timber, or for recreational purposes, provided that any fences, sheds, barns, or other improvements may be placed upon the property only with the expressed consent and permission of the commission, set forth in the lease or in an amendment to the lease, and any such improvements shall, at the sole discretion of the commission, become the property of the commission at the expiration or termination of the lease.

(iii) Provide that the lessee shall be solely liable for any personal injury or property damage to the lessee or to any third party which may arise out of any defects in, or use of, the property and shall require the lessee to defend, indemnify, and hold the commission harmless for any such injuries or damages.

(iv) Provide that the lessee expressly recognize that the property, in whole or in part, may be subject to flooding and other actions of the river, and the lessee shall expressly accept all risks of any personal injury or property damage resulting from such river action, and shall defend, indemnify, and hold the commission harmless from all such injuries or damages.

(v) Provide that the commission shall have, at its sole discretion, the right at any time to terminate the lease upon thirty days' notice with respect to all or any part of the property, or to suspend the effect of the lease for all or any part of the property for such period of time as the commission may stipulate, and in any such event the sole recourse of the lessee shall be to receive a refund of rental payments for such portion of the property and term of the lease as are affected by such action of the commission.

(vi) Provide a term of lease that does not exceed five years, including renewal options, but this provision shall not prohibit entering into successive leases based upon then current appraisals of the fair market rental value of the property.

(vii) Include any other provision not inconsistent with this Section which the commission, in its sole discretion, shall deem appropriate.

(viii) Be signed on behalf of the commission by the executive director.

(b) For all property subject to such leases, the exclusive possession and garde of the property shall be vested in the lessee for all purposes, including the purpose of determining liability for personal injury and property damage to the lessee and third parties for occurrences on or about the property.

(c) All tributaries and distributaries within any property subject to a lease provided for by this Paragraph shall be subject to public access by water without restriction.

(16) The commission shall not lease any waterbody created by river realignment and the public access to those water bodies shall be retained and shall not be restricted.

Added by Acts 1965, No. 17, §9; Amended by Acts 1970, No. 381, §1; Acts 1975, No. 100, §1; Acts 1975, No. 275, §§1, 2; Acts 1984, No. 956, §1; Acts 1984, No. 269, §1; Acts 1988, No. 263, §1, eff. July 7, 1988; Acts 1989, No. 123, §1, eff. June 22, 1989; Acts 1989, No. 829, §1, eff. July 14, 1989; Acts 1993, No. 602, §1, eff. June 15, 1993; Acts 2009, No. 319, §1, eff. July 6, 2009.



RS 34:2310 - Taxes

§2310. Taxes

The provisions of the constitution and all laws regulating the collection of ad valorem taxes, the creating of tax liens and mortgages, tax penalties and tax sales, shall also apply to the collection of the aforesaid taxes herein authorized. The sheriff and ex-officio tax collector for each of the parishes in the district shall make a monthly settlement with the treasurer of the commission and receive from him a receipt for the amount of the taxes paid over in the same manner as tax collectors are required to settle with the state comptroller. Such tax collector shall receive from the treasurer the same quietus for a full settlement of taxes due and exigible in any given year and account for the delinquents or deductions in the same manner as though accounting to the state comptroller for state taxes. Such tax collector shall be entitled to retain from all taxes collected by him for the commission, the commission thereon allowed him by law on special taxes. Upon failure of any such tax collector to comply with the provisions of this paragraph, the commission shall proceed against him and the sureties on his official bond for the collection of whatever money may be owing to the commission for such special taxes.

Added by Acts 1965, No. 17, §10.



RS 34:2311 - Bonds

§2311. Bonds

Such bonds of the commission shall be authorized by a resolution of the commission and shall be of such series, bear such date or dates, mature at such time or times not exceeding forty years from their respective dates, bear interest at such rate or rates not exceeding six per centum (6%) per annum, payable annually or semi-annually, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privileges, be payable in such medium of payment and at such place or places, be subject to such terms of redemption not exceeding one hundred five per centum of the principal amount thereof, and be entitled to such priorities on the capital outlay tax of the commission as such resolution or resolutions may provide. So long as any of such bonds are outstanding, such amount of the aforesaid capital outlay tax as may be necessary to pay principal and interest thereof promptly when due, shall be imposed and collected up to the authorized maximum of one and one-half mills. The bonds shall be signed by such officers as the commission shall determine, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signatures of such officer or officers of the commission as it shall designate. Any such bonds may be issued and delivered, notwithstanding that one or more of the officers signing such bonds or the officer or officers whose facsimile signature or signatures may be upon the coupons shall have ceased to be such officer or officers at the time such bonds shall actually have been delivered. Said bonds shall be sold for not less than par and accrued interest, to the highest bidder at a public sale after advertisement by the commission at least once a week for three weeks, the first publication to be made at least twenty-one days preceding the date fixed for the reception of bids, in a newspaper of general circulation within the district and in a financial newspaper or journal published in the City of New Orleans, Louisiana, or in the City of New York, New York, reserving to the commission the right to reject any and all bids and to re-advertise.

No proceedings in respect to the issuance of any such bonds shall be necessary except such as are contemplated by this Chapter, and no further or other legislation shall be required to effectuate the same.

For a period of thirty days from the date of publication of the resolution authorizing the issuance of bonds hereunder, any persons in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause, after which time no one shall have any cause or right of action to contest the legality of said resolution or of the bonds authorized thereby for any cause whatsoever. If no suit, action or proceeding is begun contesting the validity of the bond issue within the thirty days herein prescribed, the authority to issue the bonds and to levy the necessary tax for the payment thereof, the legality thereof and of all of the provisions of the resolution authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters.

Such bonds shall have all the qualities of negotiable instruments under the law merchant and the Negotiable Instruments Law of the State of Louisiana.

Added by Acts 1965, No. 17, §11.



RS 34:2312 - Revenue bonds

§2312. Revenue bonds

In addition to the power and authority to issue bonds payable from the capital outlay tax herein authorized in the manner provided by R.S. 34:2311, the commission shall have the right, power and authority to issue revenue bonds for the purposes and in the manner provided by Part XII, Chapter 4, Title 39 of the Louisiana Revised Statutes of 1950, except that it shall not be necessary to hold an election to authorize the issuance of such bonds.

Added by Acts 1965, No. 17, §12.



RS 34:2313 - Bonds as legal investments

§2313. Bonds as legal investments

All public officers, municipal corporations, political subdivisions and public bodies, all banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business; all insurance companies, insurance associations, and other persons carrying on an insurance business; all funds established for pension or other benefits for public employees; and all executors, administrators, tutors, curators, trustees, and other fiduciaries may legally invest any sinking funds, moneys, or other funds belonging to them or within their control in any bonds of the district or other obligations issued by the commission. These bonds and other obligations are also security for all public deposits. It is the purpose of this section to authorize any persons, political subdivisions, and officers, public or private, to use any funds owned or controlled by them for the purchase of any such bonds or other obligations issued by the commission. However, nothing contained in this section with regard to legal investments relieves any person of any duty of exercising reasonable care in selecting securities. The commission shall not be liable to beneficiaries, minors, wards or interdicted persons for moneys paid to their trustees, tutors or curators on account of such bonds or obligations.

Added by Acts 1965, No. 17, §13.



RS 34:2314 - Property

§2314. Property

All parishes, cities, towns, villages and other political subdivisions and all public departments, agencies and commissions of the State of Louisiana, notwithstanding any contrary provision of law, are hereby authorized and empowered to lease, rent, grant or convey to the commission at its request upon such terms and conditions as the proper authorities of such parishes, cities, towns, villages and political subdivisions and departments, agencies or commissions of the state may deem reasonable and fair and without the necessity of any advertisement, order of court or other action or formality other than the regular and formal action of the authorities concerned, any real or personal property which may be necessary or convenient to the effectuation of the authorized purposes of the commission, including public roads and other real property already devoted to public use.

Added by Acts 1965, No. 17, §14.



RS 34:2315 - Pledge of state

§2315. Pledge of state

The State of Louisiana hereby pledges to and agrees with the holders of bonds issued by the commission under the provisions of this Chapter, that it will not limit or impair the rights hereby vested in the commission until all such bonds at any time issued, together with the interest thereon, are fully paid and discharged.

Added by Acts 1965, No. 17, §15.



RS 34:2316 - Port development

§2316. Port development

In order to facilitate the accomplishment of its objects and purposes, the commission is hereby authorized to cooperatively assist in developing ports in conjunction with the port commissions within the district.

Added by Acts 1965, No. 17, §16. Amended by Acts 1993, No. 550, §1.



RS 34:2316.1 - Contribution to port commission

§2316.1. Contribution to port commission

The commission may periodically, out of its alimony revenues, defray on behalf of ports within the district reasonable charges and expenses in connection with the operations of these ports. Additionally, the commission may, out of such revenues, make reasonable contributions to a port commission to provide all or part of its matching fund requirements as may be made available in order to maximize federal and state participation in the development of the waterway.

Added by Acts 1993, No. 550, §1.



RS 34:2317 - Construction of Chapter

§2317. Construction of Chapter

This Chapter shall be liberally construed to promote the purposes for which it is enacted.

Added by Acts 1965, No. 17, §17.



RS 34:2351 - GRANT PARISH PORT COMMISSION

CHAPTER 27. GRANT PARISH PORT COMMISSION

§2351. Creation of Grant Parish Port Commission

A. There is hereby created a commission to be known as the Grant Parish Port Commission. It shall be composed of five members, who shall serve without compensation and who shall be appointed as follows:

(1) Two of the commissioners shall be appointed by the governing authority of the parish of Grant;

(2) Two of the commissioners shall be appointed by the governing authority of the town of Colfax;

(3) One commissioner shall be appointed directly by the governor of the State of Louisiana.

B. One of the two commissioners initially appointed by the governing authority of the parish of Grant shall serve for one year. One of the commissioners initially appointed by the governing authority of the town of Colfax, shall serve for two years. The commissioner initially appointed by the governor, shall serve a term of three years. The remaining commissioner initially appointed by the governing authority of the town of Colfax shall serve a term of four years. The remaining commissioner initially appointed by the governing authority of the parish of Grant shall serve a term of five years. Thereafter, the successors of such commissioners shall be appointed for five-year terms.

C. Any vacancy on the commission for any reason shall be filled in the same manner as the original appointments and for the unexpired term of office. Each commissioner shall be a citizen of the United States, and a qualified voter and a taxpayer of the State of Louisiana.

Added by Acts 1966, No. 49, §1.



RS 34:2352 - Officers of the commission; meetings

§2352. Officers of the commission; meetings

The commission shall elect from among its own members a president, a vice-president, a secretary and a treasurer, whose respective duties shall be prescribed by the commission. At the option of the commission, the office of the secretary and treasurer may be held by one person. The commission shall meet in regular session, once each month, and shall also meet in special session at the call of the president of the commission, or on the written request of three members of the commission. A majority of the commission shall constitute a quorum, and all actions or resolutions of the commission must be approved by the affirmative vote of not less than a majority of all members of the commission. The commission shall prescribe rules governing its meeting and shall fix a place at which the meetings shall be held.

Added by Acts 1966, No. 49, §1.



RS 34:2353 - Rights and powers of the commission

§2353. Rights and powers of the commission

A. The commission shall exercise the powers herein conferred upon it, within the port area, consisting of the entire parish of Grant; provided, however, that specifically excluded from the port area are any docks, landings or wharves presently in use and businesses now engaged in river operations in the port area.

B. The commission may authorize a reasonable travel allowance for its members in the performance of their official duties, and it may employ such officers, or agents, and employees, as it may find necessary in the performance of its duties, and may prescribe the duties, powers and compensation of such officers, agents, and employees. The commission may, on such terms upon which it may agree, contract for legal, financial, engineering and other professional services necessary or expedient in the conduct of its affairs, and may on terms and conditions mutually agreeable, utilize the services of the other executive departments of the state.

C. The commission shall regulate the commerce, and traffic, within such port area in such a manner as may, in its judgment, be for the best interests of the state. It shall have charge of and administer public wharves, docks, sheds and landings, and shall have authority to construct or acquire and equip wharves and landings, and other structures useful for the commerce of the port area, and provide mechanical facilities therefor; to erect sheds or other structures on said wharves and landings; to maintain proper depths of water at all such wharves and landings; to provide light, water, police protection and other services for its facilities as it may deem advisable; to construct or acquire, maintain and operate basins, locks, canals, warehouses and elevators; to charge for the use of all facilities administered by it, and for all services rendered by it, such fees, rates, tariffs, or other charges as it may establish; to establish harbor lines within the port area by agreement with the corps of engineers; and to construct, own, operate and maintain terminal rail facilities, and other common carrier rail facilities for the purpose of rendering rail transportation to and from the facilities to be erected, owned and operated by the commission in both intrastate and interstate commerce. The legislature may confer additional powers upon the commission not inconsistent with the provisions hereof; provided, however, that it shall not impair any contracts lawfully entered into by the commission. Title to all property and improvements thereon operated by the commission shall vest in the State of Louisiana.

D. The commission may charge a reasonable fee to each vessel arriving in the port area in ballast or carrying cargo of any kind. It may also charge for each copy of any certificate issued by it, or by any of its officers or employees for inspecting hatches, surveying cargo, or making other surveys or inspections of vessels in the port area, but shall furnish, without charge, to the master of each such vessel, one copy of all surveys upon his vessel or cargo.

E. The commission shall have authority to make and enter into contracts, leases, and other agreements with railroads, trucking companies, barge lines, and with any and all companies interested in the transportation, storage, and shipping of goods and other products, whether by rail, truck line, barge line, or otherwise for the use of facilities administered by the commission or any part or portion thereof for a period of time not exceeding forty years. No exclusive franchise, however, shall be granted to any carrier.

Added by Acts 1966, No. 49, §1.



RS 34:2354 - Authority for issuance of bonds; levy of taxes; election

§2354. Authority for issuance of bonds; levy of taxes; election

A. The commission shall have authority, when authorized so to do by a vote of a majority, in number and amount, of the property taxpayers of the port area qualified to vote at an election for the purpose in accordance with law, to levy annually on all property situated within the port area, subject to taxation, an ad valorem tax not to exceed two and one- half mills on the dollar. The commission may, upon its own initiative, call a special election and submit to the qualified tax paying voters of the port area the question of authorizing the levy of such a tax. The commission shall call such a special election when requested so to do by petition in writing signed by one-fourth of the property taxpayers in number eligible to vote at such election. These special taxes shall be levied, assessed and collected on the property within the port area under the same methods, terms and conditions and at the same time as state and parish taxes are levied, assessed and collected; these taxes shall be secured by the same liens upon the property subject to taxation within the port area as taxes for state and parish purposes; and the property subject to any taxes within said port area shall be sold for failure to pay the same in the manner as property is sold for delinquent state, parish and other taxes under the laws of the state.

B. The provisions of the constitution and all laws regulating the collection of taxes, the creating of tax liens and mortgages, tax penalties and tax sales also shall apply to the collection of all taxes authorized by this Section. The sheriff and ex officio tax collector for the parish of Grant shall make a monthly settlement with the treasurer of the commission and receive from him a receipt for the amount of the taxes paid over in the same manner as tax collectors are required to settle with the auditor of the state. The tax collector shall receive from the treasurer the same quietus for a full settlement of taxes due and exigible in any given year and account for the delinquents or deductions in the same manner as though accounting to the auditor of the state taxes. The sheriff and ex officio tax collector shall retain from all taxes collected by him for the port area the same commission allowed thereon to him by law on special taxes and shall deposit the amount thereof with the parish treasurer to the credit of the sheriff's salary fund. Upon the failure of the tax collector to comply with the provisions of this Section, the commission shall proceed against him and the sureties on his official bond for the collection of whatever money may be owing to the commission for such special taxes.

C. The commission, with the approval of the Board of Liquidation of the State Debt, is authorized to incur debts for its lawful purposes, and to issue in its name, negotiable bonds or notes therefor, and to pledge for the payment of the principal and interest of such negotiable bonds or notes the revenues derived from the operation of properties and facilities maintained and operated by it, or received by the commission from any taxes, authorized under this Section or from other sources; provided, however, that the amount of such bonds or notes outstanding at any one time shall not exceed fifteen million dollars. Such bonds, when authorized to be issued, shall constitute, first, a general obligation of the commission, and secondly, the full faith and credit of the parish of Grant is hereby pledged. In addition to the pledge of revenues to secure said bonds and notes, the commission may further secure their payment by conventional mortgage upon any or all of the properties constructed or acquired, or to be constructed and acquired by it. The commission is further authorized to receive, by gift, grant, donation or otherwise, any sum of money, aid or assistance from the United States, the state of Louisiana, or any political subdivision thereof, and unless otherwise provided by the terms of such gift, grant, or donation, in its discretion, to pledge all or any part of such monies for the further securing of the payment of the principal and interest of its bonds or notes.

Added by Acts 1966, No. 49, §1.



RS 34:2355 - Prescriptive period; sale of bonds

§2355. Prescriptive period; sale of bonds

A. For a period sixty days from the date of the adoption of any resolution of the commission authorizing the issuance of its bonds or notes, any person interested may test the legality of such resolution and the validity of such bonds or notes issued or proposed to be issued thereunder, after which time no one shall have any cause of action to contest the regularity, formality, or legality of said resolution or to draw in question the legality of said bonds or notes or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of said sixty days.

B. Any bond issued in accordance with the provisions hereof shall be sold to the highest bidder, at a public sale, for not less than par and accrued interest, after advertisement, once a week for not less than thirty days, by the commission in a newspaper of general circulation published in Colfax, Louisiana; Chicago, Illinois; New York, New York; and such other places as the commission shall determine, reserving to the commission the right to reject any and all bids, and the right to readvertise for new bids. If, after advertisement as hereinabove provided, no bids are received, or if such bids as are received are considered in the discretion of the commission to be unsatisfactory, then and in that event, the commission may publicly negotiate for the sale of such bonds.

Added by Acts 1966, No. 49, §1.



RS 34:2356 - Right to expropriate denied

§2356. Right to expropriate denied

The Grant Parish Port Commission may not acquire by expropriation any wharves, landings or any other property now in use by private interests.

Added by Acts 1966, No. 49, §1.



RS 34:2357 - Advertisement; R.S. 43:111 not to apply

§2357. Advertisement; R.S. 43:111 not to apply

The prohibition, contained in R.S. 43:111, against advertising in any newspaper, book, pamphlet or periodical, shall not apply to the Grant Parish Port Commission in carrying out its functions and duties under the constitution and laws of this state.

Added by Acts 1966, No. 49, §1.



RS 34:2401 - MADISON PARISH PORT COMMISSION

CHAPTER 28. MADISON PARISH PORT COMMISSION

§2401. Creation of district

The Madison Parish Port, Harbor and Terminal District, hereinafter referred to as "the district," is hereby created as a political subdivision of the state, with full corporate powers. The territorial limits and territorial jurisdiction of said district shall be the entire parish of Madison as the boundaries and limits of said parish are presently fixed by law.

Added by Acts 1966, No. 369, §1.



RS 34:2402 - Governing authority

§2402. Governing authority

A.(1) The Madison Parish Port Commission, hereinafter referred to as "the commission", is hereby created and established as the governing authority of the district. The commission shall be composed of seven commissioners, who shall be appointed and shall serve for terms as follows:

(a) Six of the commissioners shall be appointed by the governing authority of the parish of Madison;

(b) One commissioner shall be elected by the above mentioned members of the commission.

(2) The commissioner initially appointed by the members of the commission and two of the six commissioners initially appointed by the governing authority of the parish of Madison, each shall be appointed to serve for a term of two years. Two of the six commissioners initially appointed by the governing authority of the parish of Madison shall serve for four years. The remaining commissioners shall be initially appointed to serve for a term of six years. Thereafter, the successors to each of the seven commissioners shall be appointed to serve for terms of four years.

B. Each commissioner shall be a citizen of the United States, a qualified voter and taxpayer of the State of Louisiana and a resident of the parish of Madison.

C. In the event any commissioner ceases to be a commissioner for any reason, his successor shall be appointed in the same manner as the original appointment and shall serve for the remainder of the unexpired term of the outgoing commissioner.

D. The commissioners shall serve without compensation, but the commission may authorize a reasonable travel allowance for the commissioners in the performance of their official duties.

E. The commission shall elect a chairman and a vice-chairman from among its membership. It may also elect from among its membership, or otherwise, a secretary and a treasurer, whose respective duties shall be prescribed by the commission. At the option of the commission, the offices of secretary and treasurer may be held by the same person.

F. The commission shall meet in regular session, once each month, and shall also meet in special session at the call of the chairman of the commission, or on the written request of three commissioners. The commission shall prescribe rules to govern its meetings and shall fix the place at which meetings shall be held. A majority of the commissioners shall constitute a quorum, and all action or resolutions of the commission, to be valid, must be approved by the affirmative vote of not less than a majority of the entire membership of the commission.

Added by Acts 1966, No. 369, §1; Amended by Acts 1988, No. 498, §1, eff. July 9, 1988.



RS 34:2403 - Powers of the commission

§2403. Powers of the commission

The commission shall regulate the commerce and traffic within the district in such manner as may, in its judgment, be for the best interest of the state. Title to all property and improvements thereon operated by the commission shall vest in the State of Louisiana.

The commission is hereby vested with authority to:

1. Employ such officers, agents and employees as it deems necessary for the performance of its powers and duties and prescribe the powers and duties and fix the compensation of such officers, agents and employees.

2. Contract, upon such terms as it may agree upon, for legal, financial, engineering and other professional services necessary or expedient in the conduct of its affairs.

3. Utilize the services of the other executive departments of the state upon mutually agreeable terms and conditions.

4. Own, construct, acquire, operate and maintain docks, wharves, landings, elevators, sheds, warehouses, basins, locks, canals and all other property, structures, equipment, facilities and works of public improvement necessary or useful for port, harbor and/or terminal purposes.

5. Maintain proper depths of water at all wharves and landings, and dredge and maintain shipways, channels, slips, basins and turning basins.

6. Establish harbor lines within the port area by agreement with the Corps of Engineers of the United States.

7. The commission shall not deny permission for the acquisition, construction, installation, or operation of any privately owned facilities within the port area which are approved by the U.S. Corps of Engineers, the governing authority of the parish or parishes within which the port area is located, the Louisiana Department of Public Works and the Board of Commissioners of the Fifth Louisiana Levee District. The construction and operation of any such privately owned facilities within the port area shall be subject to reasonable rules and regulations of the commission which are applicable to both public and private facilities and the operation thereof. The fact that privately owned or operated facilities within the port area are or may be in competition with the public facilities owned, constructed, acquired, operated or proposed by the commission shall not be used as a basis for denial, prohibition, or discriminatory regulation of the privately owned facilities by the commission.

8. Construct, own, operate and maintain terminal rail facilities and other common carrier rail facilities for the purpose of rendering rail transportation to and from the facilities to be erected, owned and operated by the commission in both intrastate and interstate commerce.

9. The Madison Parish Port, Harbor and Terminal District and the Madison Parish Port Commission may acquire by expropriation, in accordance with the expropriation laws of the state, any properties necessary for the benefit and advantage of regulating commerce and traffic within their respective jurisdictions and districts; provided, however, that they shall not have the right to expropriate minerals or mineral rights, and their powers of expropriation shall not apply or extend to any existing publicly or privately owned wharf, dock, warehouse, elevator or other facility or industrial structure constructed on or adjacent to any navigable waterway, natural or man made, or to the replacement, improvement and operation thereof by the owners, lessees, permittees or the successors and assigns thereof. Should the properties expropriated hereunder cease to be used for the purposes for which they were expropriated, such properties shall revert to the original land owner or his heirs or assigns, provided such land owner or his heirs or assigns shall reimburse said district or commission, or its successor, in the full amount originally paid by the district or commission for such land.

10. Acquire by purchase, lease or otherwise, industrial plant sites and necessary property or appurtenances therefor, and acquire or construct industrial plant buildings, with necessary machinery and equipment, within the district.

11. Receive, by gift, grant, donation or otherwise, any sum of money, aid or assistance from the United States, the State of Louisiana or any political subdivision of either of them.

12. Provide such light, water, police protection and other services for its facilities as it deems advisable.

13. Establish and charge reasonable fees, rates, tariffs or other charges for the use of all facilities administered by it and for all services rendered by it.

14. Charge a reasonable fee to each vessel arriving in the port area in ballast or carrying cargo of any kind.

15. Charges for each copy of any certificate issued by it or by any of its officers or employees for inspecting hatches, surveying cargo or making other surveys or inspections of vessels in the port area, but it shall furnish, without charge, to the master of each such vessel one copy of all surveys upon his vessel or cargo.

16. Make and enter into contracts, leases and other agreements with railroads, trucking companies, barge lines and with any and all companies interested in the transportation, storage and shipping of goods and other products, whether by rail, truck line, barge line, ocean going vessels or otherwise, for the use of facilities administered by the commission, or any part or portion thereof, for a period not exceeding forty years; provided, however, that no exclusive franchise shall be granted to any carrier. The commission may lease or sub-lease for processing, manufacturing, commercial business purposes, lands or buildings owned, acquired or leased as lessee by it, which leases may run for any term not exceeding forty years at a fixed rental, but may run for a term not exceeding ninety-nine years provided the lease shall contain a clause or clauses for readjustment of the rentals upon the expiration of a primary term of forty years, and may ratify, confirm and approve any such leases heretofore granted by their governing authorities, whether as lessor or lessee.

17. Do any and all things necessary or proper for the government, regulation, development and control of the business of the district.

Added by Acts 1966, No. 369, §1.



RS 34:2404 - Authority for issuance of bonds; levy of taxes, election; issuance of bonds

§2404. Authority for issuance of bonds; levy of taxes, election; issuance of bonds

A. The commission shall have authority, when authorized so to do by a vote of a majority in number and amount of the property taxpayers of the district qualified to vote at an election for the purpose held in accordance with law, to levy annually on all property situated within the district, subject to taxation, an ad valorem tax not to exceed three mills on the dollar. The commission may, upon its own initiative, call a special election and submit to the qualified tax-paying voters of the district the question of authorizing the levy of such a tax. The commission shall call such a special election when requested so to do by petition in writing signed by one-fourth of the property taxpayers in number eligible to vote at such election. These special taxes shall be levied, assessed and collected on the property within the district under the same methods, terms and conditions and at the same time as state and parish taxes are levied, assessed and collected. These taxes shall be secured by the same liens upon the property subject to taxation within the district as taxes for state and parish purposes. The property subject to any taxes within said district shall be sold for failure to pay the same in the same manner as property is sold for delinquent state, parish and other taxes under the laws of the state.

B. The provisions of the constitution and all laws regulating the collection of taxes, the creating of tax liens and mortgages, tax penalties and tax sales also shall apply to the collection of all taxes authorized by this Section. The sheriff and ex officio tax collector for the parish of Madison shall make a monthly settlement with the treasurer of the commission and receive from him a receipt for the amount of the taxes paid over in the same manner as tax collectors are required to settle with the comptroller of the state. The tax collector shall receive from the treasurer the same quietus for a full settlement of taxes due and exigible in any given year and account for the delinquents or deductions in the same manner as though accounting to the comptroller of the state for state taxes. The sheriff and ex officio tax collector shall retain from all taxes collected by him for the port area the same commission allowed thereon to him by law on special taxes and shall deposit the amount thereof with the parish treasurer to the credit of the sheriff's salary fund. Upon the failure of the tax collector to comply with the provisions of this Section, the commission shall proceed against him and the sureties on his official bond for the collection of whatever money may be owing to the commission for such special taxes.

C. With the approval of the State Bond and Tax Board, said district, through the commission as its governing authority, is authorized to incur debt for its lawful purposes and to issue negotiable bonds in its name representing the debt, and to pledge and dedicate for the payment of the principal and interest of such negotiable bonds the revenue derived from the ad valorem tax authorized by this section and/or other revenues received by the district or the commission from other sources, as may be provided by the commission in the resolution authorizing the issuance of such bonds and providing the security therefor; provided, however, that such bonds shall not be issued requiring principal and interest payments in any year in excess of eighty per cent of the tax revenues which would have been received by the district had the three mill tax been levied on the last assessment roll filed and of record. Such bonds shall be issued by the commission with such dates, forms, terms, series, interest rates, maturities, denominations, redemption provisions and security provisions as the commission may determine in compliance with this section and the provisions of Article XIV, Section 31 of the Constitution of the State of Louisiana for the year 1921, as amended. Such bonds, when authorized to be issued, shall constitute a general obligation of the district to the payment of which the full faith and credit of the district and the commission shall be and is hereby pledged. In addition to the pledge of said tax and/or other revenues to secure the payment of said bonds in principal and interest, the commission may further secure their payment by a conventional mortgage upon any and all of the properties constructed or acquired, or to be constructed and acquired by it from the proceeds of such bonds. In the event any bonds are issued secured by a pledge and dedication of said tax revenues, said tax shall be levied and collected as long as said bonds are outstanding in an amount sufficient to pay such bonds in principal and interest as they respectively mature. Any resolution authorizing the issuance of bonds of the district may contain such covenants as the commission may deem proper to assure the enforcement, collection and proper application of tax or other revenues pledged and dedicated to the payment and security of the bonds, and other security provisions including the establishment of a bond reserve if deemed advisable by the commission. Except as specifically provided in this section, said bonds shall be issued in compliance with the requirements of R.S. 34:2405, R.S. 34:2406 and said Article XIV, Section 31 of the Constitution, including the provisions for a public sale of such bonds and the thirty days prescriptive period to contest the legality of such bonds and the security therefor, all as more fully therein provided.

Added by Acts 1966, No. 369, §1. Amended by Acts 1968, No. 111, §1.



RS 34:2405 - Purpose of bonds

§2405. Purpose of bonds

For the purpose of acquiring lands or rights of way for the uses of the said district and to provide funds for the making and construction of the public works, facilities, improvements and other lawful purposes outlined in this Chapter, the commission is authorized to issue revenue bonds in the manner and subject to the terms and conditions of Sub-Parts B and C, Part I, Chapter 10, Title 33, as well as industrial inducement revenue bonds in the manner and subject to the requirements of R.S. 39:991 to 39:1001, inclusive, and Article XIV, Section 14, Paragraph (b.3) of the Constitution of Louisiana. The commission is also authorized to incur debt and issue tax secured bonds for the above purposes in the manner and subject to the terms and conditions of Sub-Part A, Part III, Chapter 4, Title 39, as well as industrial inducement bonds in the manner and subject to the requirements of Article XIV, Section 14, Paragraph (b.2) of the Constitution of Louisiana. Bonds shall be issued only after approval at an election held in accordance with the requirements of the applicable constitutional or statutory provisions cited in this paragraph.

In addition to the above power to issue bonds and without reference to any other provisions of the constitution or statutes of the state other than Article XIV, Section 31 of the Constitution, the Madison Parish Port, Harbor and Terminal District is authorized, with the approval of the State Bond and Tax Board, to issue negotiable bonds for any of the purposes described in this Chapter, and to pledge for the payment of the principal and interest of such negotiable bonds the income and revenues derived or to be derived from the properties and facilities maintained and operated by it, or received by the district from other sources. In addition to the pledge of income and revenues to secure said bonds, the district may further secure their payment by a conventional mortgage upon any or all of the properties constructed or acquired, or to be constructed and acquired by it. Said district is further authorized to receive by gift, grant, donation or otherwise any sum of money, aid or assistance from the United States, the state of Louisiana, or any political subdivision thereof, and unless otherwise provided by the terms of such gift, grant, donation, in its discretion, to pledge all or any part of such moneys for the further securing of the payment of the principal and interest of its bonds. Such bonds shall be authorized by a resolution of the commission and shall be of such series, bear such date or dates, mature at such time or times not exceeding forty years from their respective dates, bear interest at such rate or rates not exceeding the applicable constitutional or statutory provision above referred to, payable semi-annually, be in such denominations, be in such form, either coupons or fully registered without coupons, carry such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, be subject to such terms of redemption not exceeding one hundred five percent of the principal amount thereof, and be entitled to such priority on the revenues of the district as such resolution or resolutions may provide. The bonds shall be signed by such officers as the district shall determine, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signatures of such officer or officers of the district as it shall designate. Any such bonds may be issued and delivered, notwithstanding that one or more of the officers signing such bonds or the officer or officers whose facsimile signature or signatures may be upon the coupons shall have ceased to be such officer or officers at the time such bonds shall actually have been delivered.

No proceedings in respect to the issuance of any such bonds shall be necessary except such as are contemplated by this Section, and no further or other legislation shall be required to effectuate the same.

Added by Acts 1966, No. 369, §1. Amended by Acts 1968, No. 111, §2.



RS 34:2406 - Sale of bonds, prescriptive period to contest

§2406. Sale of bonds, prescriptive period to contest

All bonds issued under authority of this Chapter shall be sold to the highest bidder at a public sale, for not less than par and accrued interest, after advertisement by the district at least once a week for not less than thirty days, in a newspaper of general circulation within the district and in a financial newspaper or journal published in New Orleans, Louisiana, New York, New York, or Chicago, Illinois, reserving to the district the right to reject any and all bids and to readvertise for bids. If the bonds are not sold pursuant to the advertisement, they may be sold by the commission by private sale within sixty days after the date advertised for the reception of sealed bids, but no private sale shall be made at a price less than the highest bid which was received. If not sold, the bonds shall be readvertised in the manner herein prescribed.

For a period of sixty days from the date of the adoption of any resolution of the commission authorizing the issuance of its bonds or notes, any person in interest shall have the right to contest the legality of such resolution and the validity of such bonds or notes issued or proposed to be issued thereunder, after which time no person shall have any cause or right of action to contest the regularity, formality or legality of said resolution or to draw into question the legality of said bonds or notes or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of said sixty days.

Such bonds shall have all the qualities of negotiable instruments under the law merchant and the Negotiable Instruments Law of this state.

Added by Acts 1966, No. 369, §1. Amended by Acts 1968, No. 111, §3.



RS 34:2407 - Advertisement; R.S. 43:111 not to apply

§2407. Advertisement; R.S. 43:111 not to apply

The prohibition contained in R.S. 43:111 against advertising in any newspaper, book, pamphlet or periodical, shall not apply to the Madison Parish Port Commission in carrying out its functions and duties under the Constitution and laws of this state.

Added by Acts 1966, No. 369, §1.



RS 34:2451 - POINTE COUPEE PORT,

CHAPTER 29. POINTE COUPEE PORT,

HARBOR AND TERMINAL DISTRICT

§2451. Creation of district

The Pointe Coupee Port, Harbor and Terminal District, hereinafter referred to as "the district," is hereby created as a political subdivision of the state with full corporate powers. The territorial limits and territorial jurisdiction of said district shall be the territory comprising and lying within the limits and boundaries of the parish of Pointe Coupee, Louisiana.

Added by Acts 1967, No. 23, §1.



RS 34:2452 - Governing authority

§2452. Governing authority

A. The Pointe Coupee Port Commission, hereinafter referred to as "the commission," is hereby created and established as the governing authority of the district. The commission shall be composed of seven members, who shall be appointed and shall serve for terms as follows:

(1) Four commissioners shall be appointed by the governing authority of the parish of Pointe Coupee;

(2) Two commissioners shall be appointed by the governing authority of the town of New Roads;

(3) One commissioner shall be appointed by the governing authority of the village of Morganza.

B. The commissioner initially appointed by the governing authority of Morganza and one of the four commissioners initially appointed by the governing authority of the parish of Pointe Coupee and one of the two commissioners initially appointed by the governing authority of the town of New Roads shall be appointed for a term of two years. One of the four commissioners initially appointed by the governing authority of the parish of Pointe Coupee, and one of the two commissioners initially appointed by the governing authority of the town of New Roads shall serve for four years; and the remaining commissioners shall be appointed for a term of six years. Thereafter, the successors to each of such commissioners shall be appointed for terms of six years.

C. Any vacancy on the commission for any reason shall be filled in the same manner as the original appointments and for the unexpired term of office.

D. Each commissioner shall be a citizen of the United States, a qualified voter and taxpayer of the State of Louisiana and a resident of the parish of Pointe Coupee.

E. In the event any commissioner ceases to be a commissioner for any reason, his successor shall be appointed as provided in Subsection A hereof and he shall serve for the remainder of the unexpired term.

F. The commissioners shall serve without compensation, but the commission may authorize a reasonable travel allowance for the commissioners in the performance of their official duties.

Added by Acts 1967, No. 23, §2.



RS 34:2453 - Officers of the commission; domicile; meetings

§2453. Officers of the commission; domicile; meetings

A. The commission shall elect from among its own members a president, a vice-president, a secretary and a treasurer, whose respective duties shall be prescribed by the commission. At the option of the commission, the offices of secretary and treasurer may be held by one person.

B. The domicile of the commission shall be Morganza, Louisiana. The commission shall meet in regular session no less than twice during each calendar year, and shall also meet in special session at the call of the president of the commission or on the written request of three members of the commission. A majority of the commission shall constitute a quorum, and all actions or resolutions of the commission must be approved by the affirmative vote of not less than a majority of all members of the commission. The commission shall prescribe rules governing its meetings.

Added by Acts 1967, No. 23, §3; Acts 1999, No. 435, §1.



RS 34:2454 - Rights and powers of the board

§2454. Rights and powers of the board

A. The commission shall exercise the powers herein conferred upon it, within the port area, consisting of the entire parish of Pointe Coupee as the boundaries and limits of said parish are presently fixed by law.

B. The commission may employ such officers, or agents and employees as it may find necessary in the performance of its duties and may prescribe the duties, powers and compensation of such officers, agents and employees. The commission may, upon such terms as it may agree upon, contract for legal, financial, engineering and other professional services necessary or expedient to the conduct of its affairs and may, upon terms and conditions mutually agreeable, utilize the services of the other executive departments of the state.

C. The commission shall regulate commerce and traffic within the port area in such a manner as may, in its judgment, be for the best interests of the state. It shall have charge of and administer public wharves, docks, sheds and landings, and other structures useful for the commerce of the port area, and provide mechanical facilities therefor. In addition, it shall have authority to erect sheds or other structures on said wharves and landings; maintain proper depths of water at all such wharves and landings; provide such light, water, police protection and other services for its facilities as it may deem advisable; construct or acquire, maintain and operate basins, locks, canals, warehouses and elevators; charge for the use of all facilities administered by it and for all services rendered by it such fees, rates, tariffs or other charges as it may establish; establish harbor lines within the port area by agreement with the corps of engineers; and construct, own, operate and maintain terminal rail facilities and other common carrier rail facilities for the purpose of rendering rail transportation to and from the facilities to be erected, owned and operated by the commission in both intrastate and interstate commerce.

Title to all property and improvements thereon operated by the commission shall vest in the State of Louisiana.

D. The commission may charge a reasonable fee to each vessel arriving in the port area in ballast or carrying cargo of any kind. It may also charge for each copy of any certificate issued by it, or by any of its officers or employees for inspecting hatches, surveying cargo or making other surveys or inspections of vessels in the port area, but shall furnish one copy of all surveys upon his vessel or cargo, without charge, to the master of each such vessel.

E. The commission shall have authority to make and enter into contracts, leases and other agreements with railroads, trucking companies, barge lines and with any and all companies interested in the transportation, storage and shipping of goods and other products, whether by rail, truck line, barge line, ocean going vessels or otherwise for the use of facilities administered by the commission or any part or portion thereof for a period of time not exceeding forty years. No exclusive franchise, however, shall be granted to any carrier.

Added by Acts 1967, No. 23, §4.



RS 34:2455 - Authority for issuance of bonds; levy of taxes; election

§2455. Authority for issuance of bonds; levy of taxes; election

A. The commission shall have authority, when authorized so to do by a vote of a majority in number and amount of the property taxpayers of the port area qualified to vote at an election for the purpose, and in accordance with law, to levy annually on all property situated within the port area which is subject to taxation an ad valorem tax not to exceed five mills on the dollar. The commission may, upon its own initiative, call a special election and submit to the qualified taxpaying voters of the port area the question of authorizing the levy of such a tax. The commission shall call such a special election when requested to do so by petition in writing signed by one-fourth of the property taxpayers in number eligible to vote at such election. These special taxes shall be levied, assessed and collected on the property within the port area under the same methods, terms and conditions and at the same time as state and parish taxes are levied, assessed and collected. Taxes so levied shall be secured by the same liens upon the property subject to taxation within the port area as are applicable with respect to taxes for state and parish purposes, and the property subject to any taxes within said port area shall be sold for failure to pay the same in the same manner as property is sold for delinquent state, parish and other taxes under the laws of the state.

B. The provisions of the constitution and all laws regulating the collection of taxes, the creating of tax liens and mortgages, tax penalties and tax sales shall apply to the collection of all taxes authorized by this section. The sheriff and ex officio tax collector for the parish of Pointe Coupee shall make a monthly settlement with the treasurer of the commission and receive from him a receipt for the amount of the taxes paid over in the same manner as tax collectors are required to settle with the auditor of the state. The tax collector shall receive from the treasurer the same quietus for a full settlement of taxes due and exigible in any given year and account for the delinquents or deductions in the same manner as though accounting to the auditor of the state for state taxes. The sheriff and ex officio tax collector shall retain from all taxes collected by him for the port area the same commission allowed thereon to him by law on special taxes and shall deposit the amount thereof with the parish treasurer to the credit of the sheriff's salary fund. Upon the failure of the tax collector to comply with the provisions of this section, the commission shall proceed against him and the sureties on his official bond for the collection of whatever money may be owing to the commission for such special taxes.

C. The commission, with the approval of the state bond and tax board, is authorized to incur debts for its lawful purposes, and to issue in its name negotiable bonds or notes therefor, and to pledge for the payment of the principal and interest of such negotiable bonds or notes the revenues derived from the operation of properties and facilities maintained and operated by it, or received by the commission from any taxes authorized under this section or from other sources; provided, however, that the amount of such bonds or notes outstanding at any one time shall not exceed in the aggregate ten per centum of the assessed valuation of the taxable property within the district as ascertained by the last assessment for parish purposes previous to the sale of the bonds. Such bonds, when authorized to be issued, shall constitute, first, a general obligation of the commission and secondly, the full faith and credit of the parish of Pointe Coupee shall be and is hereby pledged for payment thereof. In addition to the pledge of revenues to secure said bonds and notes, the commission may further secure their payment by conventional mortgage upon any or all of the properties constructed or acquired, or to be constructed and acquired by it. The commission is further authorized to receive, by gift, grant, donation or otherwise, any sum of money, aid or assistance from the United States, the State of Louisiana, or any political subdivision thereof, and unless otherwise provided by the terms of such gift, grant or donation in its discretion, to pledge all or any part of such monies for the further securing of the payment of the principal and interest of its bonds or notes.

Added by Acts 1967, No. 23, §5.



RS 34:2456 - Prescriptive period; sale of bonds

§2456. Prescriptive period; sale of bonds

A. For a period of sixty days from the date of the adoption of any resolution of the commission authorizing the issuance of its bonds or notes, any interested person may test the legality of such resolution and the validity of such bonds or notes issued or proposed to be issued thereunder after which time no one shall have any cause of action to contest the regularity, formality or legality of said resolution or to draw in question the legality of said bonds or notes or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of said sixty days.

B. Any bonds issued in accordance with the provisions hereof shall be sold to the highest bidder, at a public sale, for not less than par and accrued interest, after advertisement, once a week for not less than thirty days, by the commission in a newspaper of general circulation published in New Orleans, Louisiana, Chicago, Illinois, New York, New York, and such other places as the commission shall determine, reserving to the commission the right to reject any and all bids, and the right to readvertise for new bids. If, after advertisement as hereinabove provided no bids are received, or if such bids as are received are considered in the discretion of the commission to be unsatisfactory, then and in that event, the commission may publicly negotiate for the sale of such bonds.

Added by Acts 1967, No. 23, §6.



RS 34:2457 - Right to expropriate

§2457. Right to expropriate

The Pointe Coupee Port Commission may acquire by expropriation in accordance with the expropriation laws of the State of Louisiana, any wharves, landings or any other property necessary for the benefit and advantage of the commerce of the said commission.

Added by Acts 1967, No. 23, §7.



RS 34:2458 - Advertisement; R.S. 43:111 not to apply

§2458. Advertisement; R.S. 43:111 not to apply

The prohibition contained in R.S. 43:111 against advertising in any newspaper, book, pamphlet or periodical shall not apply to the Pointe Coupee Port Commission in carrying out its functions and duties under the constitution and laws of this state.

Added by Acts 1967, No. 23, §8.



RS 34:2471 - Creation; membership

CHAPTER 30. THE PORT OF SOUTH LOUISIANA

§2471. Creation; membership

A. There is hereby created the Port of South Louisiana, as a political subdivision of the state, with jurisdictional authority encompassing the geographical boundaries of the parishes of St. Charles, St. John the Baptist, and St. James. The Port of South Louisiana shall be governed by a board of nine members who shall be appointed as follows:

(1) One member from each parish within the territorial jurisdiction of the port who is a resident of such parish, who shall be appointed by the respective parish president with the concurrence of two-thirds of the members of the parish council of that parish from the nominees submitted to him by the following organizations which shall each submit one nominee:

(a) The Louisiana Farm Bureau.

(b) The Louisiana AFL-CIO.

(c) The Southern University River Parishes Alumni Association.

(d) The River Region Chamber of Commerce.

(e) The River Parishes Chemical Industry Council.

(f) The Grain Elevator and Processing Society.

(g) The Greater New Orleans Barge Fleeting Association.

(h) The New Orleans and Baton Rouge Pilots Association.

(2)(a) If any parish president fails, within sixty days of taking office, to submit a name for appointment from his respective parish as provided in Paragraph (1) of this Subsection, or if he fails to get concurrence of two-thirds of the respective parish council on any such appointment, the commissioner from that parish shall be appointed by the governor.

(b) If any parish president fails, within sixty days of the occurrence of any vacancy on the commission, to submit a name for appointment to fill such vacancy, or if he fails to get concurrence of two-thirds of the respective parish council on any such appointment, the commissioner from that parish shall be appointed by the governor.

(3) Two members shall be appointed by the governor from a list of one nominee from each parish located within the territorial jurisdiction of the port who is a resident of such parish from the list of nominees submitted to him by each of the following organizations:

(a) Louisiana Farm Bureau.

(b) Louisiana AFL-CIO.

(c) Southern University River Parishes Alumni Association.

(d) River Region Chamber of Commerce.

(4) One member shall be appointed by the governor from a list of one nominee each from each parish located within the territorial jurisdiction of the port who is a resident of such parish from the list of nominees submitted to him by each of the following organizations:

(a) River Parishes Chemical Industry Council.

(b) Grain Elevator and Processing Society.

(c) Greater New Orleans Barge Fleeting Association.

(d) New Orleans and Baton Rouge Port Pilots Association.

(5) Three members, one of whom is a resident of St. Charles Parish, one of whom is a resident of St. John the Baptist Parish, and one of whom is a resident of St. James Parish, shall be appointed by the governor at his sole discretion.

(6) In making appointments to the commission from among the nominees submitted to the governor as provided in Paragraphs (3), (4), and (5) of this Subsection, the governor shall appoint members in a manner to ensure that three of the members shall be residents of St. Charles Parish, three shall be residents of St. John the Baptist Parish, and three shall be residents of St. James Parish.

(7) Each appointment shall be submitted to the Senate for confirmation.

(8) The terms of all commissioners shall be concurrent with that of the governor. Any subsequent vacancy on the commission for any reason shall be filled for the unexpired portion of the term in the same manner as the original appointment.

B. It shall not be a violation of R.S. 42:1111(C)(2)(c) and (d), 1112(B)(3) and (D), or 1113(B) for an appointed commissioner to serve as a member of an advisory board of a bank which transacts business with the port if such commissioner recuses himself from voting on any matter which vote would be a violation of those Sections.

Acts 1975, No. 65, §1; Acts 1975, No. 789, §3. Amended by Acts 1982, No. 664, §1; Acts 1986, No. 1079, §1, eff. July 18, 1986; Acts 1987, No. 542, §1, eff. December 1, 1987; Acts 1993, No. 204, §1, eff. June 1, 1993; Acts 1997, No. 1023, §1, eff. July 11, 1997; Acts 1997, No. 1039, §1; Acts 1999, No. 852, §1, eff. July 2, 1999; Acts 2004, No. 307, §1; Acts 2016, No. 671, §1.

{{NOTE: SEE ACTS 1986, NO. 1079, §2.}}



RS 34:2472 - Officers of the board; meetings

§2472. Officers of the board; meetings

A. The commission shall elect from among its own members a president, a vice president, a secretary, and a treasurer, whose respective duties shall be prescribed by the commission. At the option of the commission the offices of the secretary and treasurer may be held by one person. The commission shall meet in regular session once each month and also shall meet in special session at the call of the president of the commission or on the written request of three members of the commission. A majority of the members of the commission shall constitute a quorum and all action or resolutions of the commission must be approved by the affirmative vote of not less than a majority of all members of the commission.

B.(1) The domicile and regular meeting place of the commission shall be LaPlace, Louisiana.

(2) However, such domicile and regular meeting place may be changed to Reserve, Louisiana, upon a vote of two-thirds of the members of the commission in favor of a resolution authorizing the change and if the bylaws are amended to provide for such change. Such vote shall occur no sooner than twenty-four hours after a public meeting specifically held to debate such matters and to receive public comment thereon.

C. The commission shall prescribe rules to govern its meetings and may fix the place at which its special meetings shall be held.

D. The commission may authorize in its bylaws the payment of a per diem to each commissioner for attendance at officially called meetings or any subcommittee meetings of the board of commissioners not to exceed the federal employee authorized per diem.

Acts 1975, No. 65, §1; Acts 1997, No. 708, §1; Acts 1997, No. 1023, §1, eff. July 11, 1997; Acts 2004, No. 307, §1.



RS 34:2473 - Jurisdictional boundaries; rights and powers of commission and executive director

§2473. Jurisdictional boundaries; rights and powers of commission and executive director

A. The commission shall exercise the powers herein conferred upon it within the port area consisting of the parishes of St. Charles, St. John the Baptist, and St. James as the boundaries and limits are presently fixed by law.

B.(1) The commission shall, upon the record vote of a majority of its membership, authorize a reasonable travel allowance for its members for each and every trip in the performance of their official duties, and other reasonable expenses.

(2) The commission shall execute a work contract with an executive director for the port for a period of not less than one year nor more than three years.

(3) The executive director shall employ such officers, agents, and employees as he finds necessary in the performance of his duties and may prescribe the duties, powers, and compensation of such officers, agents, and employees. The executive director may execute work contracts with the unclassified employees of the port at a salary which does not exceed seventy-five percent of the salary paid the executive director for a period of not more than two years. The executive director shall contract for legal, financial, engineering, and other professional services necessary or expedient in the conduct of the port's affairs. All contracts for professional services for an amount exceeding twenty-five thousand dollars shall not be binding or effective until approved by the commission in a public meeting by a record vote of the majority of its membership. In addition, all contracts for professional services exceeding one hundred twenty-five thousand dollars shall be subject to the provisions of R.S. 39:1503 and 1504 governing requests for proposals and cancellation thereof. The executive director may, upon terms and conditions mutually agreeable, utilize the services of the executive departments of the state.

C.(1) The port shall, through its executive director with the approval of the commission, regulate the commerce and traffic using the public facilities administered by the port within the port area in a manner as may, in his judgment, be for the best interest of the state.

(2) The executive director shall on behalf of the port have charge of and administer public wharves, docks, sheds, and landings and shall have the following powers on behalf of the port:

(a) To acquire property, construct, or acquire and equip wharves and landings, industrial parks, and other structures useful for the commerce of the port area and to provide mechanical facilities therefor.

(b) To erect sheds or other structures on such wharves and landings.

(c) To maintain proper depths of water at all the public wharves and landings.

(d) To provide electrical power, water, natural gas, sewer service, police protection, and other services for the facilities within the port area as the executive director may deem advisable.

(e) To construct or acquire, maintain and operate basins, locks, canals, warehouses, industrial facilities, and elevators.

(f) To charge for the use of all facilities administered by the port and for all services rendered by it such fees, rates, tariffs, or other legal charges.

(g) To establish harbor lines within the port area by agreement with the United States Corps of Engineers.

(h) To construct, own, operate, and maintain terminal rail facilities and other common carrier rail facilities for the purpose of rendering rail transportation to and from the facilities to be erected, owned, and operated by the port through its executive director in both intrastate and interstate commerce.

(3) The port may, through its executive director, upon a record vote of a majority of the commission, acquire and operate airports within its territorial jurisdiction together with all property and facilities located thereon, and any land as the commission may deem necessary for the present and future operations of said airport.

(4) The legislature may confer additional powers upon the commission and the executive director; however, it shall not impair any contract lawfully entered into by the commission or the executive director.

(5) Title to all property or improvements acquired from the proceeds of any bond issued under the provisions of R.S. 34:2474 or other provision of state law and title to any improvements on such property shall vest in the port. Title to all other property or improvements acquired, regardless of the time of acquisition or source of funding, shall vest in the port.

D. The port may charge a reasonable fee to each vessel using the facilities within the port area in ballast or carrying cargo of any kind. It also may charge a reasonable fee for inspecting hatches, surveying cargo, or making other surveys or inspections of vessels using the facilities within the port area.

E. The port shall through its executive director, upon a record vote of a majority of the commission, make and enter into contracts, leases, and other agreements with railroads, trucking companies, bargelines, and with any and all companies interested in the transportation, storage, and shipping of goods and other products, whether by rail, truckline, bargeline, oceangoing vessels, or otherwise for the use of facilities of the port or any part or portion thereon, for a period of time not exceeding eighty years. However, no exclusive franchise shall be granted to any carrier.

F.(1) Any contracts for a duration of more than one year or any contract when the contract amount exceeds twenty-five thousand dollars, except contracts for employment of unclassified personnel, which are entered into by the executive director in the discharge of his official duties as provided in this Chapter shall not be binding or effective until approved by the commission by a record vote of the majority of its membership.

(2) All purchases which exceed twenty-five thousand dollars from one person, corporation, or entity entered into by the executive director shall receive the prior approval of the commission by a record vote of a majority of its membership.

(3) The port shall contract for an annual independent audit. An auditor, acceptable to the legislative auditor, shall be contracted with by the president of the commission and the chairman of the finance committee and shall be approved by a record vote of a majority of the commission membership.

G. The executive director shall have general supervisory authority over the daily operations, forces, and functions of the port.

Acts 1975, No. 65, §1. Amended by Acts 1982, No. 664, §1; Acts 1985, No. 604, §1, eff. July 13, 1985; Acts 1985, No. 821, §1; Acts 1986, No. 557, §1; Acts 1987, No. 441, §1, eff. July 9, 1987; Acts 1997, No. 1023, §1, eff. July 11, 1997; Acts 1999, No. 852, §1, eff. July 2, 1999; Acts 2004, No. 307, §1; Acts 2014, No. 698, §1.



RS 34:2473.1 - Additional rights and powers of the board and the executive director

§2473.1. Additional rights and powers of the board and the executive director

A. The navigable waterways within the port area as designated in R.S. 34:2473 shall constitute a public port.

B. In order to stimulate the commerce and industry in the port area and to protect the public in its lives, health, and property, the port, in addition to any other rights, powers, or authority granted to it, may provide services for and regulate the traffic and commerce within the port area in such a manner as may in its judgment be for the best interest of the public. Nothing herein contained shall be construed to deprive the parishes of St. Charles, St. John the Baptist or St. James, or the governing bodies thereof of any rights or powers which they have or exercise within the port area.

C. The port, upon a record vote of a majority of the commission, may establish, promulgate, and enforce reasonable rules and regulations governing the use of the navigable waterways within the port area and the construction of public or private buildings, wharves, docks, warehouses, terminals, anchorages, fleeting operations, landings, transshipment operations, and other related facilities along the banks of the navigable waterways or on the bed of any navigable river, stream, lake, or other body of water within the port area. In furtherance of this authority, and in addition to any other permits required by law the port may issue permits for any such construction upon determining that the plans and specifications therefor are in conformity with its rules and regulations and no such construction shall commence unless a permit authorizing such work is issued by the port. Permits shall not be denied for reasons other than violation of safety or accepted navigation regulations.

D. The port through its executive director is hereby authorized and empowered to provide fire and police protection, utilities, and other services for the port area and may construct facilities, purchase equipment, and employ officers, agents, and other personnel necessary and useful in the performance of his duties and the providing of such services or, upon such terms and conditions as he agrees to, may contract for the providing of such services by private persons, companies, and corporations or utilize the services of local, state, or federal governmental agencies and departments.

E. The port may charge a reasonable fee to each vessel arriving in the port area in ballast or carrying cargo of any kind. It may establish and collect reasonable fees for the use of all structures, works and facilities administered by the port, and for any and all services rendered by it. The fees charged shall be structured so as to reflect the burden which the vessel places upon the services therein provided.

F. The port may undertake, contract for, and participate in educational, promotional advertising, and marketing of facilities within the port area. The port may participate as members of local, state, national, and international business and trade organizations and associations in furtherance of the port's operations and objectives.

Added by Acts 1978, No. 216, §1. Amended by Acts 1980, No. 291, §1; Acts 1985, No. 604, §1, eff. July 13, 1985; Acts 1985, No. 821, §1; Acts 1999, No. 852, §1, eff. July 2, 1999.



RS 34:2474 - Authority to issue bonds and levy taxes

§2474. Authority to issue bonds and levy taxes

A. The port, with the approval of the State Bond Commission, may incur debt for its lawful purposes and issue in its name, negotiable bonds or notes therefor, and pledge for the payment of the principal and interest of such negotiable bonds or notes the revenues derived from the operation of properties and facilities maintained and operated by it, or received by the port from other sources. The port, with the approval of the State Bond Commission, and in order to accomplish any of its lawful purposes, may borrow other and further sums and issue bonds when the following conditions exist:

(1) When the port has ascertained and certified in writing to the State Bond Commission the amount of revenue and income of the port for the two fiscal years immediately preceding, after deducting therefrom the amount of operating and maintenance charges and expenses and all sums payable during said years upon maturing principal and interest of its bonded debt; and

(2) When the State Bond Commission has verified and approved said certificate, the port may borrow money and issue bonds to an amount the greatest annual combined interest and principal payment upon which is not in excess of a sum equal to the average net revenue for the two fiscal years immediately preceding, as shown by said certificate, plus the contemplated average annual net income and revenues to be derived from the operation of any revenue producing wharf, dock, warehouse, elevator, other structures, including but not limited to industrial facilities or parks, or improvements than to be acquired by said port by purchase or otherwise from the proceeds of such bond issue, for the two succeeding fiscal years as said contemplated net revenues are certified by the port and approved by the State Bond Commission. Bonds of the port, when authorized to be issued, shall constitute, first, a general obligation of the port. In addition to the pledge of revenues to secure said bonds and notes, the port may further secure their payment by a conventional mortgage upon any or all of the properties constructed or acquired, or to be constructed and acquired by it. The port also may receive, by gift, grant, donation, or otherwise, any sum of money, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, and unless otherwise provided by the terms of such gift, grant, or donation, in its discretion, may pledge all or any part of such moneys for the further securing of the payment of the principal and interest of its bonds or notes.

(3) The authority to issue bonds provided for by this Section shall be in compliance with the provisions of R.S. 39:991.1.

B. The commission shall have authority, subject to the approval of the State Bond Commission, when authorized to do so by a vote of a majority of the electors in the boundaries of the port area who vote thereon at an election for that purpose in accordance with law, to levy annually on all property situated within the port area, subject to taxation, an ad valorem tax not to exceed three mills on the dollar. The revenues from said tax shall constitute revenue of the port which may be pledged to the payment of its negotiable bonds or other matters. The commission shall have the right to acquire on and over unimproved lands within the port area such reasonable servitudes as may be necessary for rights of way for passage to and from facilities administered by it.

Acts 1975, No. 65, §1; Acts 1999, No. 852, §1, eff. July 2, 1999; Acts 2004, No. 307, §1.



RS 34:2475 - Testing validity of bonds or notes

§2475. Testing validity of bonds or notes

A. For a period of sixty days after the date of the adoption of any resolution of the commission authorizing the issuance of its bonds or notes, any person interested may test the legality of said resolutions and the validity of said bonds or notes issued or proposed to be issued thereunder, after which time no one shall have any cause of action to contest the regularity, formality, or legality of said resolution or to draw in question the legality of said bonds or notes or the debt represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of said sixty days.

B. Any bonds issued in accordance with the provisions hereof shall be sold to the highest bidder, at a public sale, for not less than par and interest, after advertisement by the port at least once a week for not less than thirty days in Baton Rouge, Chicago, New York, and such other places as the port may determine, reserving to the port the right to reject any and all bids, and the right to readvertise for new bids. If, after advertisement as hereinabove provided, no bids are received, or if such bids as are received are considered in the discretion of the commission to be unsatisfactory, then the port may publicly negotiate for the sale of such bonds.

C. Notwithstanding any provision of this Chapter to the contrary, the provisions of R.S. 39:1421 through 39:1426 and of R.S. 13:5121 through 5130 shall be applicable to the Port of South Louisiana.

Acts 1975, No. 65, §1; Acts 1999, No. 852, §1, eff. July 2, 1999.



RS 34:2476 - Acquisition of properties; expropriation

§2476. Acquisition of properties; expropriation

A. The Port of South Louisiana Commission may acquire, purchase, construct, or improve industrial plant buildings and necessary property, equipment and appurtenances thereof as a lawful purpose for which its bonds may be issued in the manner and within the limitations provided in this Chapter. Such industrial properties are hereby determined to be structures useful for the commerce of the port area as contemplated by this Chapter and not inconsistent with the provisions thereof.

B. The Port of South Louisiana Commission may acquire by expropriation, in accordance with the expropriation laws of the state of Louisiana, any land, servitudes, or improvements necessary for the commerce of the port area as contemplated by this Chapter and not inconsistent with the provisions thereof. In every case of expropriation, the question of necessity shall be determined by the court.

Acts 1975, No. 65, §1. Amended by Acts 1981, No. 456, §1; Acts 1999, No. 852, §1, eff. July 2, 1999.



RS 34:2476.1 - Additional economic development functions

§2476.1. Additional economic development functions

A. In addition to any other powers and functions, the port may perform the functions of an economic and industrial development entity. Such functions may include but shall not be limited to the following:

(1) Public relations, advertising, marketing, and providing and disseminating information.

(2) Government relations, ombudsman, and government liaison.

(3) Financial and financing assistance.

(4) Tax abatement.

(5) Planning and coordination for economic development and resource utilization, including such functions as industrial and economic research and industrial programming and solicitation.

(6) Industrial training, technical assistance, and technology transfer.

(7) The use of public and other legal powers to facilitate development.

(8) Promoting transfer mechanisms to take ideas from their point of origin and development to commercially successful utilization by local enterprises.

(9) Fostering entrepreneurial activity in the port district and region.

(10) Promoting the development of new products, processes, or services or new uses for existing products, processes, or services manufactured or marketed in the port district and region.

(11) Supporting market research aimed at identifying new markets for local or regional products and processes, including international markets; determining the characteristics, needs and preferences of those markets; and developing new marketing techniques to exploit those markets.

(12) Fostering and supporting economic and industrial development and education in cooperation with private business enterprises, financial institutions, educational institutions, nonprofit institutions and organizations, state government and political subdivisions of the state, the federal government, and other organizations or persons concerned with research, development, education, commercial application, and economic or industrial development in ways which increase the economic base of the port district and region.

B. For the purposes enumerated in Subsection A of this Section, the port may engage in whatever activities and projects it deems most appropriate to encourage and assist economic growth and development in accordance with and pursuant to the provisions of this Chapter.

Acts 2004, No. 307, §1.



RS 34:2476.2 - Additional powers; industrial development

§2476.2. Additional powers; industrial development

A. In addition to authority granted in this Chapter or by other state or federal law, the port may construct and/or acquire industrial parks and/or industrial plant buildings within, and without, the geographic boundaries of the port, including sites and other necessary property or appurtenances therefor, and may acquire, construct, improve, operate, maintain and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, drainage, sewers, sewerage disposal facilities, solid waste disposal facilities, waterworks and other utilities and related properties; provided that in connection with any projects outside the geographic boundaries of the port, the executive director, with approval of the commission, shall make a determination that such development provides a substantial benefit to the port or to the business and industry of persons located within the geographic boundaries of the port. The port may also sell, lease or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the geographic boundaries of the port, all or any part of an industrial plant site, industrial plant building or other property owned by the port. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings or other property of the port, the port may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the industrial or business enterprise being assisted. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products and resources and special tax revenues to be generated by the industrial or business enterprise acquiring or leasing lands, buildings or other property from the port.

B.(1) In addition to any other authority or powers granted the port, the port shall have full power and authority to issue obligations and to provide funds for the furtherance and accomplishment of any authorized public function. For purposes of this Chapter, "authorized public function" shall mean and include, but shall not be limited to providing, developing, securing, and improving water storage, treatment, supply, and distribution services and facilities; sanitary and storm sewer and other liquid and solid waste collection, disposal, treatment, and drainage services, gas, electric, petroleum, coal, and other energy collection, recovery, generation, storage, transportation, and distribution facilities and activities; industrial, manufacturing, and other economic development facilities and activities; antipollution and air, water, ground, and subsurface pollution abatement and control facilities and activities; airport and waterport and related facilities, services, and activities; and facilities, property, and equipment of any nature for the use or occupancy of (a) the state or of any governmental units in the state, (b) the United States, or any agencies or instrumentalities thereof, or (c) any other private person or entity. Each of the functions described herein shall constitute an "industry" within the meaning of Article VI, Section 21 of the Constitution of Louisiana and the powers granted in this Chapter to assist such industries, including, without limitation, the loan, grant or donation of funds is hereby deemed to be the assistance of industry within the meaning of Article VI, Section 21 of the Constitution of Louisiana.

(2) The port may issue obligations to accomplish any of the foregoing authorized public functions or purposes and shall have the following powers, together with all powers incidental thereto or necessary for the performance of all of the following:

(a) To acquire, whether by purchase, exchange, gift, lease, or otherwise, and to construct and improve, maintain, equip, and furnish one or more projects that qualify as authorized public functions, including all real and personal properties which the executive director with the approval of the board of commissioners of the port may deem necessary in connection therewith and whether or not any such project shall then be in existence.

(b) To lease or to contract for the use to or by others any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee to comply with any of the obligations thereof.

(c) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the executive director with the approval of the board of commissioners may deem advisable, including the power to receive for any such project the note or notes of the purchaser of a project whenever any such action is in furtherance of the purposes for which the port was organized.

(d) As security for the payment of the principal of and interest on any bonds so issued, and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any source thereof.

C.(1) The port may enter into any cooperative endeavor.

(2)(a) "Cooperative endeavor" means any form of economic development assistance between or among the commission and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association; corporation, or individual. The term "cooperative endeavor" shall include, but shall not be limited to, cooperative financing, cooperative development, or any other form of cooperative economic development activity.

(b) "Cooperative financing" means any method of financing and economic development project between or among the port and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Such methods of financing shall include loans, loan guarantees, land write-downs, grants, lease guarantees, or any form of financial subsidy or incentive. Such loan, grant, donation and other means of cooperative financing is deemed to be the assistance of the industries authorized to be assisted by this Chapter under the provisions of Article VI, Section 21 of the Constitution of Louisiana.

(c) "Cooperative development" means any method of cooperative development between or among the port and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of cooperative development shall include, but shall not be limited to, any number of joint development agreements such as condominiums and cooperative ownership limited partnerships and investment syndicates.

D. The port shall have the authority and power necessary in order to carry out and effectuate the purposes and provisions of this Chapter, including, without limiting the generality of the foregoing, the following specific authority and powers, which shall be in addition to others granted in this Chapter:

(1) To apply for and to receive and accept for or from any federal agency, the state, or political subdivision of the state, or for or from any public or private source, any grants, loans, or advances for or in the aid of an economic development cooperative endeavor, project, or projects, to give and accept such equity or security as may be required, and to enter into and carry out a contract or contracts of agreements in connection therewith, provided that public notice is given prior to such action.

(2) To procure insurance against any losses in connection with its property in such amounts and from such insurers as may be necessary and desirable.

(3) To sponsor and conduct conferences and studies, to collect and disseminate information, and to issue periodic reports.

(4) To assist local and regional businesses in applying for federal research grants and state or federal procurement contracts including dissemination of information on the availability of such grants and contracts.

(5) To collect and disseminate information on financial, technical, marketing, management, and other services available to local and regional businesses on a free or for-hire basis from universities, private for-profit businesses, and nonprofit organizations, or to provide for such services itself or in cooperation with public or private persons.

(6) To receive, loan, or expend seed capital or venture capital.

Acts 2004, No. 307, §1.



RS 34:2476.3 - Revenue bonds for authorized functions and purposes

§2476.3. Revenue bonds for authorized functions and purposes

In addition to other authorized methods of issuance of revenue bonds and as separate and distinct authority for the issuance of revenue bonds, in addition to any other procedures and authorization, the port is hereby authorized as follows:

(1) Revenue bonds may be issued by the port to accomplish any of the authorized public functions or purposes set forth in this Chapter. All such bonds shall be negotiable instruments and shall be solely the obligations of the port. Such bonds shall be authorized and issued by resolution adopted by a majority vote of the board of commissioners of the port and shall be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privileges, be payable at such place or places, be subject to such terms of redemption, and be entitled to such priorities on the income, revenue, and receipts of the port as such resolution may provide. The bonds shall be signed by such officers as the port shall determine and such signatures may be by facsimile.

(2) Such bonds shall be sold by the port in such manner as may be determined by the executive director with the approval of the commission to be most beneficial to the port and the port may pay all expenses and commissions which it may deem necessary or advantageous in connection with the issuance and sale of such bonds. Such bonds may in the discretion of the commission be additionally secured by a mortgage on all or any part of the projects acquired, constructed, extended, or improved with the proceeds thereof, and the commission shall have full discretion to make such provisions as it may see fit for the making and enforcement of such mortgage and provisions to be therein contained.

(3) The issuance and sale of such bonds by the port shall be approved by the State Bond Commission. At least seven days prior to the sale of such bonds by the port, the port shall cause to have published a notice of sale in a newspaper of general circulation in the parish of the location of the project. This notice of sale shall state if any proposals have been made for the purchase of the bonds and that other proposals will be considered and that the proposal most advantageous to the port will be accepted at the time of the sale. For a period of thirty days from the date of publication of the notice of sale, any person or persons with interest shall have the right to contest the legality of the notice of sale, resolution, or other proceeding authorizing the issuance of the bonds and the legality of the bond issue for any cause, after which time no one shall have any cause or right of action to contest the legality of such resolution or other proceedings or of the bonds authorized thereby for any cause whatsoever. If no suit, action, or proceedings are begun contesting the validity of the bonds within the thirty days herein prescribed, the port to issue the bonds and to provide for the payment thereof, the legality thereof, and of all of the provisions of the resolution or other proceedings authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters.

(4) Such bonds shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana. All such bonds shall be special and limited obligations of the port. In no event shall any such bonds constitute an obligation, either general or special, of the general credit of the port or of the state of Louisiana within the meaning of any constitutional or statutory provision whatsoever, and the bonds shall contain a recital to that effect.

Acts 2004, No. 307, §1.



RS 34:2477 - Transitional

§2477. Transitional

R.S. 34:2471 through 2476 shall be construed as continuations of and as substitutes for the provisions of Article VI, Section 33.1 of the Louisiana Constitution of 1921 and not as new enactments, and shall be amended or repealed only in accordance with Article VI, Section 43 of the Louisiana Constitution of 1974.

Acts 1975, No. 65, §1.



RS 34:2501 - Repealed

§2501. Repealed by Acts 2016, No. 331, §2, eff. Jan. 1, 2017.



RS 34:2502 - Repealed

§2502. Repealed by Acts 2016, No. 331, §2, eff. Jan. 1, 2017.



RS 34:2503 - Repealed

§2503. Repealed by Acts 2016, No. 331, §2, eff. Jan. 1, 2017.



RS 34:2504 - Repealed

§2504. Repealed by Acts 2016, No. 331, §2, eff. Jan. 1, 2017.



RS 34:2505 - Repealed

§2505. Repealed by Acts 2016, No. 331, §2, eff. Jan. 1, 2017.



RS 34:2506 - Repealed

§2506. Repealed by Acts 2016, No. 331, §2, eff. Jan. 1, 2017.



RS 34:2551 - Repealed

§2551. Repealed by Acts 2016, No. 331, §2, eff. Jan. 1, 2017.



RS 34:2552 - Repealed

§2552. Repealed by Acts 2016, No. 331, §2, eff. Jan. 1, 2017.



RS 34:2553 - Repealed

§2553. Repealed by Acts 2016, No. 331, §2, eff. Jan. 1, 2017.



RS 34:2554 - Repealed

§2554. Repealed by Acts 2016, No. 331, §2, eff. Jan. 1, 2017.



RS 34:2555 - Repealed

§2555. Repealed by Acts 2016, No. 331, §2, eff. Jan. 1, 2017.



RS 34:2556 - Repealed

§2556. Repealed by Acts 2016, No. 331, §2, eff. Jan. 1, 2017.



RS 34:3001 - Repealed by Acts 1997, No. 1116, 2.

§3001. Repealed by Acts 1997, No. 1116, §2.



RS 34:3002 - Repealed by Acts 1997, No. 1116, 2.

§3002. Repealed by Acts 1997, No. 1116, §2.



RS 34:3003 - Repealed by Acts 1997, No. 1116, 2.

§3003. Repealed by Acts 1997, No. 1116, §2.



RS 34:3004 - Repealed by Acts 1997, No. 1116, 2.

§3004. Repealed by Acts 1997, No. 1116, §2.



RS 34:3005 - Repealed by Acts 1997, No. 1116, 2.

§3005. Repealed by Acts 1997, No. 1116, §2.



RS 34:3006 - Repealed by Acts 1997, No. 1116, 2.

§3006. Repealed by Acts 1997, No. 1116, §2.



RS 34:3051 - Repealed by Acts 1997, No. 1116, 2.

§3051. Repealed by Acts 1997, No. 1116, §2.



RS 34:3052 - Repealed by Acts 1997, No. 1116, 2.

§3052. Repealed by Acts 1997, No. 1116, §2.



RS 34:3053 - Repealed by Acts 1997, No. 1116, 2.

§3053. Repealed by Acts 1997, No. 1116, §2.



RS 34:3054 - Repealed by Acts 1997, No. 1116, 2.

§3054. Repealed by Acts 1997, No. 1116, §2.



RS 34:3055 - Repealed by Acts 1997, No. 1116, 2.

§3055. Repealed by Acts 1997, No. 1116, §2.



RS 34:3056 - Repealed by Acts 1997, No. 1116, 2.

§3056. Repealed by Acts 1997, No. 1116, §2.



RS 34:3101 - Object; purpose of Chapter

CHAPTER 35. OFFSHORE TERMINAL AUTHORITY

§3101. Object; purpose of Chapter

A. It is the object and purpose of this Chapter to provide for the creation of a state agency of the state of Louisiana, possessing full corporate powers, known as the Offshore Terminal Authority, hereinafter referred to as the "authority", to promote, plan, finance, develop, construct, control, license, regulate, supervise, operate, manage, maintain and/or modify offshore terminal facilities within the jurisdiction of said authority in order to promote the economic welfare of its citizens. It is hereby declared to be in the public interest that this offshore terminal authority be created as a state agency of the state of Louisiana.

B. It is further the object and purpose of this Chapter:

(1) To promote the economic and industrial well being of the state of Louisiana and international trade for the state of Louisiana, its subdivisions and the area served by the Mississippi River and its tributaries;

(2) To promote the industrial and petrochemical base of the Mississippi Valley region of the United States by providing adequate deep draft port facilities for the handling of the cargoes of deep draft vessels;

(3) To promote, in addition to port operations, scientific and all other uses directly related to the offshore terminal facilities which shall be in the public interest;

(4) To accommodate and plan for the technological innovations occurring in the worldwide and domestic shipping industry to increase efficiency and the flow of commerce through the offshore terminal facilities;

(5) To protect environmental values and Louisiana's unique coastal marshland ecosystem through the adoption of an environmental protection plan;

(6) To assert and protect Louisiana's economic, social and environmental interests in the development of any offshore terminal facilities outside the state of Louisiana where such development may have an impact upon the state of Louisiana;

(7) To create a state agency of the state of Louisiana to exercise the powers and functions granted hereby and to serve as an agency to assist licensees, as hereinafter defined, in the financing of deepwater ports and offshore terminal facilities. The functions exercised by the authority empowered herein shall be deemed to be governmental functions and public obligations of the state of Louisiana performed on behalf of the state.

(8) To assure that the authority shall not be required to pay any taxes or assessments on any property acquired or used by it under the provisions of this chapter or upon the income therefrom. Any bonds issued hereunder shall be serviced from the income of said facility and shall be exempt from taxation by the state of Louisiana, and by any municipal or political subdivision of the state.

Added by Acts 1972, No. 444, §1; Amended by Acts 1974, No. 358, §2; Acts 1976, No. 378, §1; Acts 1977, 1st Ex. Sess., No. 11, §1, eff. Aug. 17, 1977; Acts 2011, No. 207, §10(A).



RS 34:3102 - Definitions

§3102. Definitions

For the purposes of this Chapter, unless the context clearly otherwise requires, the following definitions shall apply and shall be equally applicable to both the singular and plural forms of any of the defined terms:

(1) "Authority development program" means a full and complete plan for the development, construction, and operation of offshore terminal facilities, including but not limited to research and experimentation; promotion; financing; all phases of technical development and refinement; construction; operation and maintenance, including renovation, retirement, and reconstruction; regulation of any aspect of such a plan; and any other action the authority deems necessary to the fulfillment of such a plan.

(2) Repealed by Acts 2011, No. 207, §10(C).

(3) "Coastal waters of Louisiana" means those waters extending three nautical miles from the coastline, or beyond to the extent of the jurisdiction of the state of Louisiana.

(4) "Deepwater port" means one or more offshore facilities for the movement of cargo between vessels and coastal facilities, including but not limited to offshore platforms; buoys; pipelines (submarine and onshore); and all directly related storage facilities and all facilities functionally related and subordinate to such facilities, both onshore and offshore.

(5) "Environmental protection plan" means a written document, prepared in conformity with this Chapter, which shall be a regulation of the offshore terminal authority which establishes procedures necessary for the protection of the environment which are to be followed throughout all phases of the authority development program and which shall be applicable to all offshore terminal facilities within the jurisdiction of the authority.

(6) "Licensee" means any person licensed by the authority to construct and operate a deepwater port or offshore terminal facility off of the shores of Louisiana.

(7) "Offshore terminal facilities" means a structure, a series of structures, or facility of any type emplaced within the coastal waters of Louisiana or seaward thereof and designed to accommodate the cargoes or passengers of deep draft vessels whose draft is greater than the depths of typical inland harbors and waterways, commonly used by ocean going traffic during the first half of the twentieth century, including all pipelines, structures, and facilities directly related thereto and necessary or useful to the operation thereof, whether landward, onshore, or seaward of the main structure or facility itself, including any facility which is part of a deepwater port, as defined herein.

(8) "Person" means any individual, partnership, corporation, association, governmental subdivision, or public or private organization of any character, other than the authority.

(9) "Project costs" means all costs necessary for the planning, development, acquisition, construction, extension, or improvement of a revenue bond project, including site acquisition and preparation and installation of utilities, architectural, engineering, supervising, accounting inspection, legal and financing fees and costs, preparation of feasibility studies and reports, interest on revenue bonds and notes during construction and for a reasonable period thereafter, establishment of reserves to secure the bonds and notes, and all other expenditures incidental and necessary or convenient therefor.

(10) "Public funds" means any funds obtained from legislative appropriation or any form of state or local taxation.

(11) "Revenue bonds" means any bonds or notes issued pursuant to Section 3112.1 of this Chapter.

(12) "Revenues" include rates, fees, rentals, sales payments, charges, grants, proceeds, and receipts from loan and financing agreements and other receipts and income derived by or for the account of the authority from or in connection with any revenue bond project or arising from such project.

(13) "Revenue bond project" or "revenue bond projects" means any one or more of the facilities authorized to be financed by the issuance of revenue bonds pursuant to the provisions of Section 3112.1 of this Chapter.

(14) "Three deepwater ports" mean the board of commissioners of the Port of New Orleans, the Greater Baton Rouge Port Commission, and the Lake Charles Harbor and Terminal District.

(15) Repealed by Acts 2011, No. 207, §10(C).

Nothing contained herein shall be construed to affect Louisiana's claim to its tidelands or the location of Louisiana's coastline as interpreted by the state of Louisiana.

Added by Acts 1972, No. 444, §1. Amended by Acts 1974, No. 358, §3; Acts 1977, 1st Ex.Sess., No. 11, §1, eff. Aug. 17, 1977; Acts 1983, No. 218, §1; Acts 2011, No. 207, §10(C).



RS 34:3103 - Jurisdiction; domicile

§3103. Jurisdiction; domicile

A. The authority shall have exclusive jurisdiction over the authority development program within the coastal waters of Louisiana, the areas of the state extending seaward thereof to the extent of the state's rights thereto, and over such other waters, water bottoms, wetlands and lands within the territorial boundaries of the state necessary to effectuate the purposes of this chapter. The jurisdiction of the authority shall not include or extend to the taking, control, regulation, licensing or operation of existing, proposed or future facilities of existing port authorities or port harbor and terminal districts except by mutual agreement.

B. The authority shall have the right to acquire by permit, lease, sublease, license, grant, purchase, or otherwise, water bottoms, wetlands, and lands, inside and outside of the territorial limits of the state of Louisiana, for the construction, operation and maintenance of the facilities functionally required, related, necessary or useful to the authority development program.

C. The authority shall have exclusive power to own, operate, license or otherwise regulate all offshore terminal facilities within its jurisdiction.

D. The domicile of the authority shall be in the city of Baton Rouge.

Added by Acts 1972, No. 444, §1. Amended by Acts 1974, No. 358, §4; Acts 1976, No. 378, §1; Acts 1988, No. 489, §1, eff. July 9, 1988.



RS 34:3104 - Repealed by Acts 2011, No. 207, §10(C).

§3104. Repealed by Acts 2011, No. 207, §10(C).



RS 34:3105 - Repealed by Acts 2011, No. 207, §10(C).

§3105. Repealed by Acts 2011, No. 207, §10(C).



RS 34:3106 - Annual reports; budget unit

§3106. Annual reports; budget unit

A. The executive director shall make an annual report to the governor showing all receipts and disbursements of the authority; the number of arrivals and departures of vessels and their tonnage; the exports and imports passing through the authority; the general condition of the authority and its structures, facilities, and other properties; and make such recommendations for its development, welfare, and management as may seem advisable.

B. The authority shall be a budget unit of the state and shall be subject to all provisions of law applicable to budget units and all other provisions of law applicable to state agencies.

C. Repealed by Acts 1976, No. 378, §3.

Added by Acts 1972, No. 444, §1; Amended by Acts 1976, No. 378, §1; Acts 2011, No. 207, §10(A).



RS 34:3107 - Executive director; selection; duties; employees; compensation

§3107. Executive director; selection; duties; employees; compensation

A. The governor shall appoint an executive director who shall exercise all control over all executive functions and the general operation of the authority. The authority may through its executive director employ such other agents and employees permanent and temporary, as it may require and shall determine their qualifications, duties, and compensation. The executive director shall serve at the pleasure of the governor. All employees of the authority shall be responsible to the executive director who shall organize the personnel employed by the authority in the most efficient manner to accomplish the purpose of the authority as provided in this Chapter and by regulations established by the authority, all to be accomplished in accordance with applicable civil service laws, rules, and regulations.

B. The secretary of the Department of Transportation and Development shall fix the compensation of the executive director, which shall be reasonable in light of fees charged by the authority to provide for its administrative costs attributable to the authority development program.

C. All employees of the authority, except the executive director, an assistant executive director, an executive secretary to the executive director, and professional employees employed on a contract basis, shall be in the classified service of the state.

Added by Acts 1972, No. 444, §1; Amended by Acts 1976, No. 378, §1; Acts 1986, No. 962, §1; Acts 2011, No. 207, §10(A).



RS 34:3108 - Acquisition of sites; lease of state owned lands and water bottoms

§3108. Acquisition of sites; lease of state owned lands and water bottoms

A.(1) To enable the authority to perform the work herein provided, the state of Louisiana, acting by and through the register of state lands, is hereby authorized, empowered and directed to grant to the authority a lease on state owned lands and water bottoms which are selected by the authority as sites for offshore terminal facilities; provided, however, that the mineral rights on any and all state lands shall be reserved to the state of Louisiana.

(2) Upon receipt of a request from the authority describing the lands to be leased by the authority, it is hereby made the mandatory duty of the register of state lands to issue a certificate of title evidencing the lease of the land to the authority as described in the request.

B. The register of state lands shall lease the selected tracts to the authority for five dollars per acre per annum.

C. All such leases shall be for a term of forty years, but the legislature may reevaluate the rental payments upward or downward to reflect changing economic conditions.

D. All proceeds arising from the transfer of such leases of state owned lands and water bottoms shall be paid by the authority to the state treasurer and shall become part of the general fund of the state of Louisiana.

E. Nothing in this Chapter is intended to authorize the authority to lease state owned lands and water bottoms for the exploration, development and production of oil, gas, sulphur or other minerals or for the cultivation or production of marine resources or detract from the authority of the State Mineral and Energy Board and/or Louisiana Wildlife and Fisheries Commission to lease for such purposes. However, tracts once leased to the authority may not be leased by the State Mineral and Energy Board or the Louisiana Wildlife and Fisheries Commission without the express consent of the authority, unless it can be shown by the State Mineral and Energy Board or the Louisiana Wildlife and Fisheries Commission, by clear and convincing evidence, that such lease or leases will not adversely affect present or future authority operations.

Added by Acts 1972, No. 444, §1. Amended by Acts 1974, No. 358, §6; Acts 2009, No. 196, §3, eff. July 1, 2009; Acts 2011, No. 207, §10(A).



RS 34:3109 - Powers

§3109. Powers

A. The authority shall be empowered to do any and all things necessary or proper to carry out the purposes of this Chapter, including but not limited to the following:

(1) To make such investigations and conduct such investigatory and adjudicatory hearings, by itself or through its executive director, or any person appointed by the authority for that purpose, to develop such facts as may be necessary to assist in assuring compliance with the purposes of this chapter and the rules, regulations, and orders of the authority.

(2) To enter, at all reasonable times, in or upon any private or public property for the purpose of inspecting or investigating conditions in order to ascertain the state of compliance with this chapter and the rules, regulations, and orders of the authority.

(3) To inspect, at reasonable times, relevant records, files, papers, processes, controls, operations, and facilities for the purpose of ascertaining the state of compliance with this chapter and the rules, regulations, and orders of the authority.

(4) To take such actions, promulgate such rules and regulations, and issue such orders, as necessary or appropriate to carry out the provisions of this Chapter; provided, however, that all such actions shall be performed in accordance with the Administrative Procedures Act.

(5) To institute in courts of competent jurisdiction legal proceedings to compel compliance with any order entered by the authority, or with this chapter or the authority's rules and regulations.

(6) To issue licenses, certificates, and permits for the construction of facilities or use of services or facilities subject to the authority's jurisdiction, pursuant to rules and regulations promulgated by the authority.

(7) To transfer, pursuant to rules and regulations promulgated by the authority, rights of the authority under any license, certificate, permit, or other authorization granted to the authority.

(8) To fix reasonable and just rates, fares, tolls or charges for the services and facilities within the authority's jurisdiction.

(9) To employ such engineers, accountants, attorneys, other professionals, employees and agents as may be necessary and advisable, and to fix their compensation on a contract or other appropriate basis.

B. To assert Louisiana's interest in any offshore terminal facilities development in proximity to the Louisiana coast, the authority is empowered to negotiate with and enter into contracts, compacts or other agreements with agencies, bureaus or other divisions of the federal government or other states of the United States concerning the authority development program, including jurisdictional aspects of the location of the offshore terminal facility, sharing of revenues derived from the operation of the offshore terminal facilities, and promulgation and enforcement of regulations governing authority operations.

C. In addition to all other powers granted to the authority, the authority is hereby granted the following powers and duties:

(1) To own, construct, operate, maintain, and lease docks, wharves, sheds, elevators, pipelines, pumping stations and related facilities, storage facilities, housing and food facilities, heliports, locks, slips, laterals, basins, warehouses, and all other property, structures, equipment, and facilities, including belt and connecting lines of railroads and works of public improvement necessary or useful for the authority development program.

(2) To dredge and maintain shipways, channels, slips, basins, and turning basins.

(3) To establish, operate, and maintain navigable waterway systems in cooperation with the federal government, the state of Louisiana and its various agencies, subdivisions, and public bodies.

(4) To acquire by expropriation title to any real property, leaving the ownership of any minerals or mineral rights in the former owners, and the prescription of nonuse shall not run against said minerals or mineral rights. In the event of expropriation, the compensation to be paid shall be the actual market value of the property at the time of taking. In the event of the acquisition of a servitude, or use of any state owned waterbottoms on which there has been granted an oyster lease by the Louisiana Wildlife and Fisheries Commission, the private oyster lessee shall be reimbursed by the authority for the actual market value of said lease.

(5) To borrow from any person using or renting any land or dock or warehouse or any facility of the authority such sums as are necessary to improve the same according to plans and specifications approved by the authority and to erect and construct such improvement, and agree that the loan therefor shall be liquidated by deducting from the rent, dock, wharf, or toll charges payable for such property, a percentage thereof to be agreed on, subject, however, to any covenants or agreements made with the holders of revenue bonds issued under the authority set forth in R.S. 34:3112 or R.S. 34:3112.1.

(6) To collect tolls and fees.

(7) To borrow funds for the business of the authority.

(8) To mortgage properties constructed or acquired by the authority and to mortgage, pledge, and assign any or all right, title, and interest of the authority in any lease, sale, loan, or financing agreement, and the revenues and other advantages arising therefrom.

(9) To make secured or unsecured loans, but solely from funds obtained from the sale of revenue bonds issued under R.S. 34:3112.1 for the purpose of financing or refinancing the acquisition, construction, improvement, or equipping of a revenue bond project or revenue bond projects; to charge and collect interest on such loans and pledge the proceeds of loan agreements as security for the payment of the principal and interest of bonds, or designated issues of bonds issued by the authority and any agreements made in connection therewith, whenever the secretary of the Department of Transportation and Development finds such loans to be in furtherance of the public purposes and obligations of the authority and in the public interest, it being recognized that the funds being loaned are not funds of the state or of any political subdivision thereof, but are monies obtained from revenue bonds secured by payments to be made by licensees and other private industrial and commercial enterprises.

(10) To enter into lease, sale, loan, and financing agreements with licensees pursuant to which licensees agree to construct, operate, and maintain deepwater ports and offshore terminal facilities; and to use the proceeds of revenue bonds to pay or reimburse licensees for project costs, including those for which licensees have expended their own funds, and to make payments through fiduciaries to third parties for obligations which licensees have incurred for project costs.

D. The authority is hereby empowered to take all necessary steps to protect Louisiana's unique coastal environment from any short-term or long-term damage or harm which might occur from any aspect of the authority development program.

E. The authority may contract with any agency, public or private, to provide for public utilities on such terms as are agreed upon by the authority and the respective utilities for the financing, construction and extension of sewerage, water, drainage, electricity, gas and other necessary public utilities in and through said development.

F. The authority may lease or sublease lands leased from the state of Louisiana and is authorized to negotiate and enter into leases, subleases, contracts, or agreements with any person for the construction or operation of deepwater ports or offshore terminal facilities, including petroleum, coal, or other bulk cargoes in accordance with a license or licenses granted by the authority; however, the provisions of R.S. 38:2211, et seq. shall not apply to this Section.

G. The authority shall have exclusive and plenary power to issue licenses, certificates and permits, and otherwise regulate all phases of the construction and operation by any person of offshore terminal facilities within the jurisdiction of the authority. Nothing in this Chapter shall be construed to relieve, exempt or immunize any person, including the authority, from any environmental or safety requirement or regulation of a local governmental subdivision.

Added by Acts 1972, No. 444, §1. Amended by Acts 1974, No. 358, §§2, 7, 8; Acts 1976, No. 378, §1; Acts 1977, 1st Ex.Sess., No. 11, §1, eff. Aug. 17, 1977; Acts 1983, No. 218, §1; Acts 2011, No. 207, §10(A).



RS 34:3110 - Protection of deepwater ports

§3110. Protection of deepwater ports

A. To prevent impairment of the bonds of the three deepwater ports which are backed by the full faith and credit of the state, and to recognize the existing authority of and functions performed by the established ports and harbors of Louisiana, it is hereby recognized that the function, power and authority of the various existing port authorities established pursuant to Article 14, Section 31 of the Louisiana Constitution, and others established by specific constitutional provision are not to be diminished by the jurisdiction and powers exercised by the authority except as provided in this chapter.

B. The authority may enter into intergovernmental contract agreements with existing port authorities, individually, or with any other parish, city, municipality or subdivision of the state, and may engage jointly in the exercise of any power, the making of any improvements which each of the participating authorities may exercise or undertake individually under any provision of general or special law.

C. The authority, in establishing or enacting its rates and charges for bulk cargo shall consider the overall economic impact on the economy of the three deepwater ports, and its charges and rates shall be compensatory.

D. The authority shall not engage in the handling of break bulk or general cargo without the prior written agreement of the three deepwater ports, which agreement, among other provisions, may provide for use of existing port facilities, rates, wharfage fees and other matters of mutual interest.

Added by Acts 1972, No. 444, §1. Amended by Acts 1974, No. 358, §9.



RS 34:3111 - Public contracts

§3111. Public contracts

A. Subject to the provisions of Subsection F of Section 3109 of this Chapter, all public works exceeding the sum of ten thousand dollars, including both labor and materials, to be performed by the authority and paid for out of public funds shall be governed by Part II, Chapter 10, Title 38 of the Louisiana Revised Statutes of 1950. However, this provision shall not apply in cases of extreme public emergency, where the authority has certified such public emergency, but in such case notice of such public emergency shall be published in the official journal of the authority within ten days thereof.

B. Where the authority deems it advisable and in the public interest to purchase machinery, equipment or vehicles of certain makes, kinds or types, the advertisement may specify the makes, kinds or types and, after the advertising, the authority may purchase those makes, kinds or types, but they shall not pay more than the actual market price for the machinery, equipment or vehicles.

Added by Acts 1972, No. 444, §1. Amended by Acts 1977, 1st Ex.Sess., No. 11, §1, eff. Aug. 17, 1977.



RS 34:3112 - Bonds; procedure for issuance

§3112. Bonds; procedure for issuance

A. The authority is hereby authorized to incur debt and issue bonds for its needs in the manner herein provided.

B. The authority is hereby authorized to incur debt and issue bonds in accordance with Article VII of the constitution of the state and all applicable laws of the state of Louisiana.

C. Repealed by Acts 1976, No. 378, §3.

D. As an additional grant of authority beyond other provisions of the constitution, the authority is authorized, with the approval of the state bond commission, to issue negotiable bonds for any purpose within their delegated authority, and to pledge for the payment of the principal and interest of such negotiable bonds the income and revenues derived or to be derived from the properties and facilities maintained and operated by them or received by the authority from other sources.

E. Such negotiable bonds may be further secured by a conventional mortgage upon any or all of the property constructed or acquired, or to be constructed or acquired by them.

F. To further secure such negotiable bonds the authority may apply in whole or part any money received by gift, grant, donation or otherwise from the United States, the State of Louisiana, or any political subdivision thereof, unless otherwise provided by terms of the gift, devise, donation or similar grant.

G. Such bonds shall be authorized by a resolution of the secretary of the Department of Transportation and Development and shall be of such series, bear such date or dates, mature at such time or times not exceeding forty years from their respective dates, bear interest at such rate or rates per annum, payable at such time or times, be in such denominations, be in such form, either coupon or full registered without coupons, carrying such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, be subject to such terms of redemption not exceeding one hundred five percent of the principal amount thereof, and be entitled to such priority on the revenues of the authority as such resolution or resolutions may provide. The bonds shall be signed by such officers as the authority shall determine, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signatures of such officer or officers of the authority as it shall designate. Any such bonds may be issued and delivered, notwithstanding that one or more of the officers signing such bonds or the officers whose facsimile signature or signatures may be upon the coupons shall have ceased to be such officer or officers at the time such bonds shall actually have been delivered. Said bonds shall be sold for not less than par and accrued interest to the highest bidder at a public sale after advertisement by the authority at least seven days in advance of the date of sale, in newspapers or financial journals published at such places as the authority may determine, reserving to the authority the right to reject any and all bids and to readvertise for bids. If, after advertisement as hereinabove provided, no bids are received, or if such bids as are received are considered in the discretion of the authority to be unsatisfactory, then and in that event the authority may publicly negotiate for the sale of such bonds without further advertisement. No proceedings in respect to the issuance of any such bonds shall be necessary except such as are contemplated by this Section.

H. For a period of thirty days from the date of publication of the resolution authorizing the issuance of bonds hereunder, any persons in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause after which time no one shall have any cause or right of action to contest the legality of said resolution or of the bonds authorized thereby for any cause whatsoever. If no suit, action or proceeding is begun contesting the validity of the bond issue within the thirty days herein prescribed, the authority to issue the bonds and to provide for the payment thereof, and the legality thereof and all of the provisions of the resolution authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters.

I. Such bonds shall have all the qualities of negotiable instruments under the law merchant and the Negotiable Instruments Law of the State of Louisiana, and shall be exempt from income and all other taxation of the State of Louisiana.

J. No bonds as herein described shall be authorized, issued or sold except in accordance with specific authorizations hereafter granted by the legislature for each issue.

Added by Acts 1972, No. 444, §1. Amended by Acts 1976, No. 378, §1; Acts 2011, No. 207, §10(A).



RS 34:3112.1 - Additional authorization to issue revenue bonds and notes

§3112.1. Additional authorization to issue revenue bonds and notes

A. Power to issue revenue bonds and notes. Without reference to any other provisions of the constitution and of the laws of Louisiana and as a grant of power in addition to the authority to issue bonds contained in Section 3112 of this Chapter and to carry out the purposes of this Chapter and promote industrial development in the state, the authority is authorized, with approval of the State Bond Commission, to issue its revenue bonds and notes, herein collectively called revenue bonds, as hereinafter provided, to finance or assist in the financing of the development, acquisition, and/or construction of deepwater ports and offshore terminal facilities licensed by the Secretary of Transportation of the United States of America pursuant to the Deepwater Port Act of 1974, as the same may be amended or supplemented from time to time, and to be emplaced within the coastal waters of Louisiana or seaward thereof and all directly related storage facilities and all functionally related and subordinate facilities and equipment therefor located offshore or onshore. The revenue bonds shall be authorized, secured, and have the details and characteristics set out hereunder.

(1) Authorization of revenue bonds. The authority is hereby authorized to issue its negotiable revenue bonds in one or more series in such principal amount as shall be necessary to provide sufficient moneys for payment of project costs of one or more revenue bond projects.

The authority shall have power, from time to time, and subject to agreements with the holders of its revenue bonds and with the approval of the State Bond Commission, to issue renewal notes; to issue revenue bonds to pay notes; and, whenever the authority deems it expedient, to refund any revenue bonds by the issuance of new revenue bonds, whether the revenue bonds to be refunded have or have not matured, and may issue revenue bonds partly to refund revenue bonds then outstanding and partly for any other purpose under this Chapter. Refunding revenue bonds may be exchanged for outstanding revenue bonds or sold and the proceeds applied to or deposited in escrow for the purchase, redemption, or payment of revenue bonds and interest and premiums thereon and for any other purpose specified in the resolution or trust agreement authorizing or securing such bonds.

(2) Bond resolution; trust agreement; publication; peremption. The authority shall authorize revenue bonds by one or more resolutions executed by the secretary of the Department of Transportation and Development and approved by the State Bond Commission. Any revenue bonds issued pursuant to this Section also may be secured by a trust agreement by and between the authority and one or more corporate trustees or fiscal agents, which may be any trust company or bank having the powers of a trust company within or without this state. Any resolution authorizing the issuance of revenue bonds shall be published one time in the official journal of the state; however, it shall not be necessary to publish any exhibits to such resolution if the same are available for public inspection and such fact is stated in the publication. For thirty days after the date of publication, any person in interest may contest the legality of the resolution, any provision of the revenue bonds to be issued pursuant to it, the provisions therein made for the security and payment of the revenue bonds, and the validity of all other provisions and proceedings relating to the authorization and issuance of such bonds. After that time, no person may contest the regularity, formality, legality, or effectiveness of the resolution, any provisions of the revenue bonds to be issued pursuant to it, the provisions for the security and payment of the revenue bonds, and the validity of all other provisions and proceedings relating to their authorization and issuance, for any cause whatever. Thereafter, it shall be conclusively presumed that the revenue bonds are legal and that every legal requirement for the issuance of the revenue bonds has been complied with. No court shall have authority to inquire into any of these matters after the thirty days.

(3) Bond instrument; contents. The resolution or trust agreement shall authorize the development, acquisition, construction, extension, improvement, maintenance, or operation of the revenue bond project or projects to be financed and, in addition, may contain provisions which shall be a part of the contract with the holders of such issue of revenue bonds, as to

(a) Pledging all or any part of revenues received or to be received, and leases or agreements to secure the payment of such issue of revenue bonds.

(b) Rates, fees, rentals, or other charges to be established, maintained, and collected, and the use and disposition of revenues, gifts, and funds received or to be received.

(c) The setting aside of reserves or retirement funds and the regulation and disposition thereof.

(d) The custody, collection, securing, investment, and payment of any moneys held in trust or otherwise for the payment of revenue bonds or in any way to secure the payment of revenue bonds, including the establishment and maintenance of construction, revenue, reserve, or other funds as trust funds.

(e) Limitations or restrictions on the purposes to which the proceeds of sale of any revenue bonds then or thereafter to be issued may be applied.

(f) Limitations or restrictions on the issuance of additional revenue bonds; the terms upon which additional revenue bonds may be issued and secured, and/or the refunding of outstanding or other revenue bonds.

(g) Vesting in one or more trustees or fiscal agents such property, rights, powers, and duties in trust as the authority may determine.

(h) The acquisition and disposition of property for revenue bond projects.

(i) The rights and remedies available to the bondholders in the event of default.

(j) Provisions for insurance and for accounting reports and the inspection and audit thereof.

(k) The replacement of mutilated, destroyed, stolen, or lost revenue bonds; and

(l) Any other matters of like or different character which in any way affect the security or protection of the revenue bonds.

(4) Lien and certain details of revenue bonds. All revenue bonds issued pursuant to a resolution or trust agreement hereunder shall be equally and ratably secured by a pledge, charge, and lien upon revenues provided for in the resolution or trust agreement, without priority by reason of number, or of dates of bonds, execution or delivery, except that the authority may provide in the resolution or trust agreement that revenue bonds issued pursuant thereto shall, to the extent and in the manner prescribed in such resolution or trust agreement, be subordinate and junior in standing, with respect to the payment of principal and interest and the security thereof, to any other revenue bonds.

Any pledge made by the authority pursuant to this Section shall be valid and binding from the time when the pledge is made. The revenues, securities, and other moneys so pledged and then held or thereafter received by the authority or any fiduciary shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, whether or not such parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the official minutes of the authority and of the State Bond Commission.

The revenue bonds shall be of such series, bear such date or dates, be serial or term bonds, mature at such time or times, bear interest at such rate or rates payable on such date or dates, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, be subject to such terms of redemption, and be entitled to such priorities on the revenues of the authority as the resolution or trust agreement authorizing or securing such bonds may provide.

(5) Sale of revenue bonds. The revenue bonds shall be sold for and on behalf of the authority by the State Bond Commission in such manner and at such prices, at public or private sale, as the State Bond Commission may determine. If the State Bond Commission determines to sell the bonds at public sale, notice of such sale upon sealed proposals shall be published at least once not less than seven days prior to the date of such sale in a publication carrying municipal bond notices and devoted primarily to financial news or to the subject of state and municipal bonds, published in the city of New York, New York, and in a newspaper of general circulation published in either the city of New Orleans or the city of Baton Rouge, Louisiana.

(6) Execution of revenue bonds. The revenue bonds and coupons attached thereto shall be executed in the name of the authority by the manual or facsimile signatures of such official or officials as may be designated in the resolution or trust agreement authorizing their issuance. If any officer whose manual or facsimile signature appears on any revenue bond or coupon ceases to be such officer before the delivery of such bonds, such signature nevertheless shall be valid and sufficient for all purposes as if he had remained in office until such delivery. The resolution or trust agreement may provide for authentication of the bonds by the trustee or fiscal agent thereunder.

(7) Temporary revenue bonds. Pending the preparation of definitive revenue bonds, the authority may issue interim receipts or temporary revenue bonds, with or without coupons, exchangeable for definitive revenue bonds when such bonds have been executed and are available for delivery.

(8) Nonliability of officers. Neither the executive director, any officer of the authority, nor the secretary of the Department of Transportation and Development nor any officer or member of the State Bond Commission nor any person executing such revenue bonds shall be liable personally on such bonds.

(9) Purchase of revenue bonds. The authority shall have power to purchase its revenue bonds out of any funds available therefor under the resolution or trust agreement authorizing or securing such bonds. It may hold, cancel, or resell such bonds, subject to and in accordance with agreements with holders of its revenue bonds.

(10) Negotiability of revenue bonds. All revenue bonds and interest coupons appertaining thereto issued pursuant to this Section shall be and are hereby made negotiable instruments within the meaning of and for all the purposes of the negotiable instruments law of Louisiana, subject only to the provisions of the revenue bonds for registration.

(11) Tax exemption and eligibility for investment. All revenue bonds and the income therefrom shall be exempt from all taxation by this state or any political subdivision thereof, except estate or gift taxes and taxes on transfers. The revenue bonds shall be legal and authorized investments for banks, savings banks, insurance companies, homestead and building and loan associations, trustees and other fiduciaries and may be used for deposit with any officer, board, municipality or other political subdivision of the state of Louisiana, in any case where, by present or future laws, deposit or security is required.

(12) Remedies of bondholders. The holders of any revenue bonds issued hereunder shall have such rights and remedies as may be provided in the resolution or trust agreement authorizing the issuance of the revenue bonds, including, but not by way of limitation, acceleration of payment, appointment of a trustee for bondholders, appointment of a receiver for the revenue bond project financed with the proceeds of the revenue bonds and/or the revenues from such project, and any other available civil action to compel compliance with the terms and provisions of the revenue bonds and the resolution or trust agreement.

(13) Limited liability of authority and state. The revenue bonds shall be limited obligations of the authority. The principal of and interest on the revenue bonds shall not be payable from the general funds of the authority, nor shall they constitute a pledge, charge, lien, or encumbrance upon any of its property or upon any of its income, receipts, or revenues except the revenues, agreements, and funds pledged under the resolution or trust agreement authorizing such bonds. Neither the credit nor the taxing power of the state shall be pledged for the payment of such principal or interest, and no holder of revenue bonds shall have the right to compel the exercise of the taxing power by the state or the forfeiture of its property in connection with any default thereon. Every revenue bond shall recite in substance that the principal of and interest on such bond is payable solely from the revenues pledged to its payment and that the authority is not obligated to pay such principal or interest except from such revenues. The face of each interest coupon shall bear a statement to the effect that such coupon is payable solely from certain revenues asset forth in the bond to which such coupon pertains.

The revenue bonds issued under the provisions of this Section shall not constitute a debt of this state or of the authority, and the state shall not be liable thereon.

(14) Proceeds and revenues to be deposited in separate funds. Subject to agreements with the holders of revenue bonds, all proceeds of revenue bonds and all revenue pledged under a resolution or trust agreement authorizing or securing such bonds shall be set aside as received and shall be deposited and held in trust by a trustee appointed by the authority in a fund or funds separate and apart from all other funds of the authority. Subject to the resolution or trust agreement, the trustee shall hold the same for the benefit of the holders of the bonds for the application and disposition thereof solely to the respective uses and purposes provided in such resolution or trust agreement.

B. Agreement required prior to sale of revenue bonds. Prior to the sale of revenue bonds under this Section the authority shall either enter into an agreement with a licensee to lease, sublease, or sell the project or projects to such licensee or enter into a loan or other financing agreement with the licensee providing that the licensee will construct, operate, and maintain the revenue bond project or projects. Any such agreement shall set forth the rights, duties, and obligations of the parties thereto; provide for the completion of the revenue bond project or projects from bond proceeds or other sources; provide that neither the state nor the authority shall have any liability or responsibility whatsoever for any loss or damage arising out of the acquisition, construction, operation, and maintenance of such project or projects, and also shall provide for the payment to the authority of such rentals, installment payments, or other moneys as will be sufficient to pay the principal of and interest on the revenue bonds issued to finance the revenue bond project or projects and build up and maintain any reserves deemed advisable in connection therewith. This agreement shall be made upon such other terms and conditions and for such time as may be determined by the authority and may contain provisions authorizing the sale, resale, lease, sublease, or purchase of the entire revenue bond project, or any portion thereof, for such consideration and upon such terms and conditions as the authority may determine.

C. Construction of Section. The powers and rights conferred by this Section shall be in addition and supplemental to the powers and rights conferred by any other general or special law. This Section does and shall be construed to provide a complete and additional method for the doing of the things authorized thereby. Neither the making of contracts nor the issuance of revenue bonds or refunding revenue bonds or other obligations pursuant to the provisions of this Section need comply with the requirements of any other state law applicable to the making of contracts and the issuance of the revenue bonds or other obligations for the financing of any revenue bond project or projects undertaken pursuant to this Section, except as herein provided. In accordance with Title 36 of the Louisiana Revised Statutes of 1950, the secretary of the Department of Transportation and Development is vested with and is hereby granted the right, power, and authority to do, perform, and exercise for and on behalf of the authority, all acts and things required to be done and performed in connection with the authorization and issuance of revenue bonds under this Section. No proceedings, notice, or approval shall be required for the issuance of any revenue bonds or any instrument as security therefor, except as provided in this Section. The provisions of this Section shall be liberally construed for the accomplishment of its purposes.

D. Prohibition against pledge of full faith and credit of state. Notwithstanding any other provisions of this Section, the state of Louisiana shall not pledge its full faith and credit to the payment of any obligations under the terms of any lease entered into by it under this Section.

Added by Acts 1977, 1st Ex.Sess., No. 11, §2, eff. Aug. 17, 1977; Acts 2011, No. 207, §10(A).



RS 34:3113 - Environmental protection plan

§3113. Environmental protection plan

A. Throughout all aspects of the authority development program there shall be in existence an environmental protection plan, the details of which shall be followed in all respects by the executive director in carrying out any aspect of the authority development program. The environmental protection plan shall be applicable to all offshore terminal facilities within the jurisdiction of the authority.

B. The environmental protection plan shall be formulated by the executive director subject to approval of the secretary of the Department of Transportation and Development.

C. The environmental protection plan shall be promulgated by the executive director under the rule-making procedures of the Louisiana Administrative Procedure Act of R.S. 49:951-49:966.

D. The environmental protection plan shall be promulgated within a reasonable time after the appointment of the executive director, but in no event more than eighteen months after the effective date of this chapter. An acting executive director or a temporary executive director may fulfill this function if a permanent executive director is not as yet appointed.

E. The environmental protection plan may be amended at any time in accordance with the provisions of the Louisiana Administrative Procedure Act, to reflect changes in the authority development program. Initiation for changes may come from the executive director or any interested person.

F. Repealed by Acts 2011, No. 207, §10(C).

G. The environmental protection plan shall be an integral part of the authority development program. Costs incurred to develop the initial plan, or any amendments to it, shall be considered an internal cost of the authority development program and shall be considered a cost to the same extent that economic, engineering, or promotional programs are considered costs. The executive director, subject to approval of the secretary of the Department of Transportation and Development, shall agree on the appropriate level of funding for the developing of the authority environmental protection plan, prepare any amendments thereto, and carry out the requirements of the plan. To the extent possible, federal funds shall be sought to assist in this effort.

H. The best talent available shall be sought to perform the studies and surveys necessary to develop an environmental protection plan and carry out its requirements in accordance with this Chapter. To the extent possible, university-based, public and private researchers in Louisiana shall be utilized. In all cases, the research in support of the environmental protection plan shall be coordinated by the executive director. The results of all research done in support of the environmental protection plan shall be open to the public and available to any interested person.

I. The environmental protection plan shall contain specific provisions implementing Subsection J below. If specific provisions cannot be set forth due to uncertainties in the authority development program, then the environmental protection plan shall state in specific terms the uncertainties which do exist at the time the plan is promulgated, and why the uncertainties would make the inclusion of specific provisions in the plan premature. The authority environmental protection plan shall contain a separate chapter for each of the paragraphs of Subsection J below and any other chapters necessary to meet the requirements of this chapter.

J. The environmental protection plan shall:

(1) Summarize the salient feature of an inventory of all potential and actual stresses on the natural and human environment which can be reasonably expected to occur in pursuing the authority development program. Consideration shall be given to stresses which have occurred in other parts of the country and the world where similar functional operations were being performed. Consideration shall be given to the peculiarities of Louisiana's coastal environment. The inventory of potential and actual stresses shall include a prediction of the stress on the coastal environment of major accidents which could logically be expected to occur throughout the authority development program, even though all precautions against such accidents have been taken.

(2) Describe the essential features of existing environmental data upon which the selection of a site for a deep draft harbor and terminal may be based. Indicate how this data has been analyzed and compared with the inventory of potential and actual stresses required in the above paragraph so that the site selected will result in the least total stress on the environment. Indicate how economic considerations are compared with the assessed total stress on the environment to arrive at the best economic-ecologic formula for determination of a site for the deep draft harbor and terminal. State the location and availability of the environmental data upon which these determinations are based.

(3) State how the deep draft harbor and terminal facility design minimizes potential environmental damage, considers environmental factors as a positive part of the design, and controls long-term development so that growth and additions to the deep draft harbor and terminal do not result in random growth or in gradual environmental deterioration.

(4) Present details of how the operational aspects of the authority development program will be conducted so as to minimize environmental problems, including but not limited to a monitoring program by appropriate public or private persons selected by the secretary of the Department of Transportation and Development; establishment of constructional and operational guidelines for environmental protection; strong enforcement provisions and mechanisms to ensure cleanup of accidental spills by technical means, with evidence of financial responsibility to ensure performance of the cleanup, and compliance with the enforcement provisions of the environmental protection plan. The plan shall consider the circumstances which may justify the temporary cessation of the port activities.

(5) Provide procedures for the funding of projects to be paid for by the authority to the Louisiana Wildlife and Fisheries Commission or any agency designated by the governor which shall compensate the coastal environment for loss that may be sustained through the stresses on the environment created by the authority development program.

(6) Analyze ongoing programs of the federal, state and local governments designed to protect the coastal environment, so as to insure that there is no unnecessary duplication of effort and to insure that cooperation and coordination of environmental protection measures are achieved. The opinion of all agencies with a responsibility for monitoring the coastal environment shall be sought with regard to this environmental protection plan prior to its promulgation, to determine if there are incompatibilities between specific provisions of this measure and the requirements of other rules and regulations.

K. Nothing in this section is intended to diminish in any way the authority of the Louisiana Wildlife and Fisheries Commission.

L. The legislature finds that the environmental protection plan as adopted by this authority on January 15, 1974, complies in all respects with the requirements of R.S. 34:3113, and was promulgated as required by law.

Added by Acts 1972, No. 444, §1. Amended by Acts 1974, No. 358, §§10, 11; Acts 2011, No. 207, §§10(A), (C).



RS 34:3114 - Issuance and transfer of licenses

§3114. Issuance and transfer of licenses

A. No person shall construct or operate, or cause to be constructed or operated, offshore terminal facilities within the jurisdiction of the authority without first obtaining a license, the transfer of any license granted to the authority, or other appropriate authorization from the authority.

B. A license shall be issued, any license granted to the authority shall be transferred, or other appropriate authorization granted, only if the authority finds that the applicant or transferee is qualified, and that the facilities or operations conform to the provisions of this Chapter and the rules and regulations of the authority and will be consistent with the public interest declared in this Chapter. Any license so issued or transferred or other appropriate authorization shall be subject to and contain such reasonable conditions as necessary to carry out the purposes of this Chapter.

C. The authority shall establish such other qualifications for applicants or transferees, which may include evidence of financial responsibility or performance bonds, as will insure an applicant's or transferee's ability to comply with this Chapter and the rules and regulations of the authority.

D. The authority shall establish the procedures for submission of applications for the issuance of licenses, the transfer of any license granted to the authority or the issuance of other appropriate authorization, and shall determine what information must be submitted by the applicant. The authority may impose reasonable filing fees and may require the applicant to reimburse the authority for all expenses incurred in processing the application.

E. The authority shall determine the length of time during which a license shall be valid, and the conditions upon which it may be revoked. The transfer by the authority of any of its rights under a license, certificate, permit or authorization granted to the authority shall be for the term specified in the original authorization to the authority. Licenses may be revoked, suspended, annulled or withdrawn in accordance with the procedures set forth in the Louisiana Administrative Procedure Act.

Added by Acts 1972, No. 444, §1. Amended by Acts 1974, No. 358, §12.



RS 34:3115 - Remedies and enforcement

§3115. Remedies and enforcement

In addition to all other rights herein granted, the authority and the courts shall have the power to assure compliance with the purposes of this Chapter as follows:

(1) If the authority's executive director has reasonable cause to believe that there exists a violation of this Chapter or of the authority's rules and regulations, which could result in irreparable injury to the authority's operations, the environment, or the public interest, the authority may petition the Civil District Court for the parish of Orleans, or any other court of competent jurisdiction, for appropriate mandatory, injunctive, or other relief pending final adjudication of such matters.

(2) The authority may issue such orders as the public interest and equities of the case may require, and as may be necessary to effectuate the purposes of this Chapter, including but not limited to: cease and desist orders; revocation of, or other appropriate action affecting, licenses issued by the authority; such affirmative action as may be appropriate; and the imposition of fines not exceeding ten thousand dollars per day.

(3) Any individual found to be responsible for a violation of this Chapter or the authority's rules and regulations, whether acting for himself or for others, may be fined not more than ten thousand dollars for each offense. Each day that a violation occurs constitutes a separate offense.

(4) In the event that the authority shall determine that any order made by it, and not then the subject of judicial review, is being violated, the authority may institute a civil action in the Civil District Court for the parish of Orleans or any other court of competent jurisdiction, for enforcement of the authority's order. The enforcement proceeding shall be confined to the record before the authority. The court may enforce, remand, reverse or modify the order of the authority.

Added by Acts 1974, No. 358, §13; Acts 2011, No. 207, §10(A).



RS 34:3116 - Coordination and cooperation

§3116. Coordination and cooperation

A. It is the policy of this chapter that the authority development program be pursued so that there is full coordination and cooperation between agencies and groups that have complementing or overlapping interests and the authority. It is not the policy of this chapter that the authority development program be pursued independently and with a view toward narrow, short-term interests.

B. The executive director shall take affirmative steps to fully coordinate all aspects of the authority development program with the secretary of the Department of Natural Resources or his designee charged with the development of the coastal zone management plan.

C. The executive director shall take affirmative steps to ensure that the authority development program is coordinated into the planning programs of other modes of transportation, to include rail, road, waterway, air, and pipeline, so that there is a long-term and orderly pursuit of transportation services in the coastal zone which are interrelated and coordinated so as to achieve the most efficient and economical transportation program that is feasible and that will be least destructive of other values in the state.

D. The executive director shall ensure that the appropriate federal agencies which are required by federal law to plan or regulate transportation facilities or programs are consulted regularly and are fully involved in the authority development program where appropriate.

Added by Acts 1974, No. 358, §13; Acts 2011, No. 207, §10(A).



RS 34:3141 - Repealed by Acts 1998, 1st Ex. Sess., No. 67, 2.

§3141. Repealed by Acts 1998, 1st Ex. Sess., No. 67, §2.



RS 34:3142 - Repealed by Acts 1998, 1st Ex. Sess., No. 67, 2.

§3142. Repealed by Acts 1998, 1st Ex. Sess., No. 67, §2.



RS 34:3143 - Repealed by Acts 1998, 1st Ex. Sess., No. 67, 2.

§3143. Repealed by Acts 1998, 1st Ex. Sess., No. 67, §2.



RS 34:3144 - Repealed by Acts 1998, 1st Ex. Sess., No. 67, 2.

§3144. Repealed by Acts 1998, 1st Ex. Sess., No. 67, §2.



RS 34:3145 - Repealed by Acts 1998, 1st Ex. Sess., No. 67, 2.

§3145. Repealed by Acts 1998, 1st Ex. Sess., No. 67, §2.



RS 34:3151 - NATCHITOCHES PARISH PORT COMMISSION

CHAPTER 36. NATCHITOCHES PARISH PORT COMMISSION

§3151. Creation of Natchitoches Parish Port Commission

There is hereby created a commission to be known as the Natchitoches Parish Port Commission, which shall be composed of five members who shall serve without compensation and who shall be appointed as follows:

(1) Two commissioners appointed by the governing authority of the city of Natchitoches.

(2) Two commissioners appointed by the police jury of the parish of Natchitoches.

(3) One commissioner shall be appointed directly by the governor of Louisiana.

One of the commissioners appointed by the governing authority of the city of Natchitoches and one of the commissioners appointed by the police jury of the parish of Natchitoches shall serve for two years, the other commissioners appointed by the governing authority of the city of Natchitoches and the police jury of the parish of Natchitoches shall serve for four years, and the commissioner appointed directly by the governor shall serve for a term of six years. Thereafter, the successors to each of such commissioners shall be appointed for terms of six years.

Any vacancy on the commission for any reason shall be filled in the same manner as the original appointments and for the unexpired term of office. Each commissioner shall be a citizen of the United States, and a qualified voter and a taxpayer of the state of Louisiana.

Added by Acts 1975, No. 40, §1.



RS 34:3152 - Officers of the commission; meetings

§3152. Officers of the commission; meetings

The commission shall elect from among its own members a president, a vice president, a secretary and treasurer, whose respective duties shall be prescribed by the commission. At the option of the commission, the office of the secretary and treasurer may be held by one person. The commission shall meet in regular session, once each month, and shall also meet in special session at the call of the president of the commission, or on the written request of three members of the commission. A majority of the commission shall constitute a quorum, and all actions or resolutions of the commission must be approved by the affirmative vote of not less than a majority of all members of the commission. The commission shall prescribe rules governing its meetings and shall fix a place at which the meetings shall be held.

Added by Acts 1975, No. 40, §1.



RS 34:3153 - Rights and powers of the board

§3153. Rights and powers of the board

The commission shall exercise the powers herein conferred upon it, within the port area, consisting of the entire parish of Natchitoches as the boundaries and limits of said parish are presently fixed by law.

The commission may authorize a reasonable travel allowance for its members in the performance of their official duties, and it may employ such officers, or agents, and employees, as it may find necessary in the performance of its duties, and may prescribe their duties, powers and compensation of such officers, agents and employees. The commission may, upon such terms as it may agree upon, contract for legal, financial, engineering, and other professional services necessary or expedient in the conduct of its affairs, and may upon terms and conditions mutually agreeable, utilize the services of the other executive departments of the state.

The commission shall regulate the commerce, and traffic, within such port area in such a manner as may, in its judgment, be for the best interest of the state. It shall have charge of and administer public wharves, docks, sheds and landings, and shall have authority to construct or acquire and equip wharves and landings, and other structures useful for the commerce of the port area, and provide mechanical facilities therefor; to erect sheds or other structures on said wharves and landings; to maintain proper depths of water at all such wharves and landings; to provide light, water, police protection, and other services for its facilities as it may deem advisable; to construct or acquire, maintain and operate basins, locks, canals, warehouses, and elevators; to charge for the use of all facilities administered by it, and for all services rendered by it, such fees, rates, tariffs, or other charges as it may establish; to establish harbor lines within the port area by agreement with the Corps of Engineers; and to construct, own, operate and maintain terminal rail facilities, and other common carrier rail facilities for the purpose of rendering rail transportation to and from the facilities to be erected, owned and operated by the commission in both intrastate and interstate commerce. The legislature may confer additional powers upon the commission not inconsistent with the provisions hereof; provided, however, that it shall not impair any contracts lawfully entered into by the commission. Title to all property and improvements thereon operated by the commission shall vest in the state of Louisiana.

The commission may charge a reasonable fee to each vessel arriving in the port area in ballast or carrying cargo of any kind. It may also charge for each copy of any certificate issued by it, or by any of its officers or employees for inspecting hatches, surveying cargo, or making other surveys or inspections of vessels in the port area, but shall furnish, without charge, to the master of each such vessel, one copy of all surveys upon his vessel or cargo.

The commission shall have authority to make and enter into contracts, leases, and other agreements with railroads, trucking companies, barge lines, and with any and all companies interested in the transportation, storage, and shipping of goods and other products, whether by rail, truckline, bargeline, oceangoing vessels, or otherwise for the use of facilities administered by the commission or any part or portion thereof for a period of time not exceeding forty years. No exclusive franchise, however, shall be granted to any carrier.

Added by Acts 1975, No. 40, §1.



RS 34:3154 - Authority for issuance of bonds; levy of taxes; election

§3154. Authority for issuance of bonds; levy of taxes; election

The commission shall have authority, when authorized so to do by a vote of a majority of the port area qualified to vote at an election for the purpose in accordance with law, to levy annually on all property situated within the port area, subject to taxation, an ad valorem tax not to exceed five mills on the dollar. The commission may, upon its own initiative, call a special election and submit to the qualified voters of the port area the question of authorizing the levy of such a tax. The commission shall call such a special election when requested so to do by petition in writing signed by one-fourth of the property taxpayers in number eligible to vote at such election. These special taxes shall be levied, assessed and collected on the property within the port area under the same methods, terms and conditions and at the same time as state and parish taxes are levied, assessed, and collected; these taxes shall be secured by the same liens upon the property subject to taxation within the port area as taxes for state and parish purposes; and the property subject to any taxes within said port area shall be sold for failure to pay the same in the manner as property is sold for delinquent state, parish, and other taxes under the laws of the state.

The provisions of the constitution and all laws regulating the collection of taxes, the creating of tax liens and mortgages, tax penalties and tax sales also shall apply to the collection of all taxes authorized by this Section. The sheriff and ex officio tax collector for the parish of Natchitoches shall make a monthly settlement with the treasurer of the commission and receive from him a receipt for the amount of the taxes paid over in the same manner as tax collectors are required to settle with the auditor of the state. The tax collector shall receive from the treasurer the same quietus for a full settlement of taxes due and exigible in any given year and account for the delinquents or deductions in the same manner as though accounting to the auditor of the state for state taxes. The sheriff and ex officio tax collector shall retain from all taxes collected by him for the port area the same commission allowed thereon to him by law on special taxes and shall deposit the amount thereof with the parish treasurer to the credit of the sheriff's salary fund. Upon the failure of the tax collector to comply with the provisions of this Section, the commission shall proceed against him and the sureties on his official bond for the collection of whatever money may be owing to the commission for such special taxes.

The commission, with the approval of the State Bond Commission, is authorized to incur debts for its lawful purposes, and to issue in its name, negotiable bonds or notes therefor, and to pledge for the payment of the principal and interest of such negotiable bonds or notes the revenues derived from the operation of properties and facilities maintained and operated by it, or received by the commission from any taxes authorized under this Section or from other sources; provided, however, that the amount of such bonds or notes outstanding at any one time shall not exceed fifteen million dollars. Such bonds, when authorized to be issued, shall constitute, first, a general obligation of the commission, and secondly, the full faith and credit of the parish of Natchitoches is hereby pledged. In addition to the pledge of revenues to secure said bonds or notes, the commission may further secure their payment by conventional mortgage upon any or all of the properties constructed or acquired, or to be constructed and acquired by it. The commission is further authorized to receive, by gift, grant, donation or otherwise, any sum of money, aid or assistance from the United States, the state of Louisiana, or any political subdivision thereof, and unless otherwise provided by the terms of such gift, grant or donation, in its discretion, to pledge all or any part of such monies for the further securing of the payment of the principal and interest of its bonds or notes.

Added by Acts 1975, No. 40, §1.



RS 34:3155 - Prescriptive period; sale of bonds

§3155. Prescriptive period; sale of bonds

For a period of sixty days from the date of the adoption of any resolution of the commission authorizing the issuance of its bonds or notes, any person interested may test the legality of such resolution and the validity of such bonds or notes issued or proposed to be issued thereunder, after which time no one shall have any cause of action to contest the regularity, formality, or legality of said resolution or to draw in question the legality of said bonds or notes or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of said sixty days.

Any bonds issued in accordance with the provisions hereof shall be sold to the highest bidder, at a public sale, for not less than par and accrued interest, after advertisement, once a week for not less than thirty days, by the commission in a newspaper of general circulation published in Natchitoches, Louisiana; Chicago, Illinois; New York, New York, and such other places as the commission shall determine, reserving to the commission the right to reject any and all bids, and the right to readvertise for new bids. If, after advertisement as hereinabove provided, no bids are received, or if such bids as are received are considered in the discretion of the commission to be unsatisfactory, then and in that event, the commission may publicly negotiate for the sale of such bonds.

Added by Acts 1975, No. 41, §1.



RS 34:3156 - Right to expropriate; expropriation by declaration

§3156. Right to expropriate; expropriation by declaration

A. The Natchitoches Parish Port Commission may acquire by expropriation in accordance with the general expropriation laws of the state of Louisiana, any wharves, landings, or any other property necessary for the benefit and advantage of the commerce of the said commission, including, but not limited to, the development of industrial parks.

B. When the Natchitoches Parish Port Commission cannot amicably acquire property needed by the commission for the benefit and advantage of the commerce of the commission, including, but not limited to, the development of industrial parks, it may expropriate same either in the manner provided in Subsection A above, or in the manner provided in Part XVIII of Chapter 1 of Title 48 of the Louisiana Revised Statutes of 1950, provided any certificate, authorization, and estimate required for the expropriation procedure selected shall be signed by the president of the commission.

Acts 1990, No. 401, §1.



RS 34:3157 - Advertisement; R.S. 43:111 not to apply

§3157. Advertisement; R.S. 43:111 not to apply

The prohibition, contained in R.S. 43:111, against advertising in any newspaper, book, pamphlet or periodical, shall not apply to the Natchitoches Parish Port Commission in carrying out its functions and duties under the constitution and laws of this state.

Added by Acts 1975, No. 40, §1.



RS 34:3158 - Creation of commission; membership; qualifications; tenure

CHAPTER 37. CADDO-BOSSIER PARISHES PORT COMMISSION

§3158. Creation of commission; membership; qualifications; tenure

A. There is hereby created a commission to be known as the Caddo-Bossier Parishes Port Commission. It shall be composed of nine members, who shall serve without compensation, as follows:

(1)(a) Two of the commissioners shall be appointed by the governing authority of the parish of Caddo as follows:

(i) One of the commissioners shall reside in the parish of Caddo outside of the city limits of Shreveport.

(ii) One of the commissioners shall reside in the parish of Caddo within the city limits of Shreveport.

(b) Any commissioner appointed pursuant to this Paragraph shall serve a term of six years.

(2) One of the commissioners shall be appointed by the governing authority of the parish of Bossier.

(a) The commissioner shall reside in the parish of Bossier.

(b) The commissioner appointed pursuant to this Paragraph shall serve a term of six years.

(3) Four of the commissioners shall be appointed by the governing authority of the city of Shreveport as follows:

(a) Three commissioners shall reside within the city limits of Shreveport and each shall serve a term of six years.

(b) One commissioner shall be at-large and reside within the city limits of Shreveport and shall serve a term concurrent with the term of the mayor.

(4)(a) Two of the commissioners shall be appointed by the governing authority of the city of Bossier City.

(b) Any commissioner appointed pursuant to this Paragraph shall reside within the city limits of Bossier City and shall serve a term of six years.

B. A vacancy on the commission for any reason shall be filled in the same manner as the original appointments and for the unexpired term of office. Each commissioner shall be a citizen of the United States and a qualified voter and property taxpayer of the parish of Caddo or Bossier, as the case may be, and of the state of Louisiana.

C. The governing authorities, in making appointments, shall endeavor to provide for racial diversity of the board and to ensure that the racial proportion of the appointees shall reflect the same racial proportion of the geographical area which they represent. Except, the governing authority of the parish of Caddo, in making appointments, shall endeavor to provide for racial diversity of the board and to ensure that the racial proportion of their appointees shall reflect the same racial proportion of the governing authority of the parish of Caddo.

D. The term of each commissioner serving on June 18, 2006, shall expire as follows:

(a) The term of the commissioner appointed by the governing authority of the parish of Caddo shall expire on June 30, 2007. His successors shall be appointed pursuant to the provisions of Item (A)(1)(a)(i).

(b) The term of the commissioner appointed by the governing authority of the parish of Bossier shall expire on February 15, 2009. His successors shall be appointed pursuant to the provisions of Paragraph (A)(2).

(c) The term of the commissioners appointed by the governing authority of the city of Shreveport shall expire as follows:

(i) The term of the commissioner whose term began on April 1, 2003, and would have expired on June 28, 2011, shall expire on such date. His successors shall be appointed pursuant to the provisions of Subparagraph (A)(3)(a).

(ii) The term of the commissioner whose term would have expired on March 31, 2007, shall expire on such date. His successors shall be appointed pursuant to the provisions of Item (A)(1)(a)(ii).

(iii) The term of the commissioner whose term would have expired on July 26, 2007, shall expire on June 30, 2007. His successors shall be appointed pursuant to the provisions of Subparagraph (A)(3)(a).

(iv) The term of the commissioner whose term would have expired on July 27, 2009, shall expire on such date. His successors shall be appointed pursuant to the provisions of Subparagraph (A)(3)(a).

(v) The commissioner whose term began July 18, 1997, and would have expired on June 28, 2011, shall serve a term concurrent with the term of the mayor who appointed him. His successors shall be appointed pursuant to the provisions of Subparagraph (A)(3)(b).

(d) The term of the commissioners appointed by the governing authority of the city of Bossier City shall expire as follows:

(i) The term of the commissioner whose term would have expired on March 29, 2012, shall expire on such date. His successors shall be appointed pursuant to the provisions of Paragraph (A)(4).

(ii) The term of the commissioner whose term would have expired on February 16, 2007, shall expire on such date. His successors shall be appointed pursuant to the provisions of Paragraph (A)(4).

Added by Acts 1975, No. 66, §1. Amended by Acts 1993, No. 226, §1; Acts 2006, No. 667, §1, eff. June 29, 2006.



RS 34:3159 - Officers of the board; meetings; quorum

§3159. Officers of the board; meetings; quorum

A. The commission shall elect from among its own members a president, a vice president, a secretary and a treasurer, whose respective duties shall be prescribed by the commission. At the option of the commission, the office of the secretary and treasurer may be held by one person.

B. The commission shall meet once each month in regular session and shall also meet in special session at the call of the president of the commission or on the written request of three members of the commission. A majority of the members of the commission shall constitute a quorum, and all actions or resolutions of the commission must be approved by the affirmative vote of not less than a majority of all members of the commission. The commission shall prescribe rules governing its meetings and shall fix a place at which the meetings shall be held.

Added by Acts 1975, No. 66, §1.



RS 34:3160 - Rights and powers of commission

§3160. Rights and powers of commission

A. The commission shall exercise the powers herein conferred upon it, within the port area, consisting of the entire parishes of Caddo and Bossier; however, specifically excluded from the port area are any docks, landings or wharves in use on November 8, 1966, and businesses engaged in river operations in the port area on November 8, 1966.

B. The commission may authorize a reasonable travel allowance for its members in the performance of their official duties. It may employ such officers, agents, and employees as it finds necessary in the performance of its duties and may prescribe the duties, powers, and compensation of such officers, agents and employees. The commission, on such terms as it agrees upon, may contract for legal, financial, engineering, and other professional services necessary or expedient in the conduct of its affairs, and, on terms and conditions mutually agreeable, may utilize the services of the executive departments of the state.

C. The commission shall regulate the commerce and traffic within the port area in such a manner as may, in its judgment, be for the best interests of the state. It shall have charge of and administer public wharves, docks, sheds, landings, industrial parks, industrial buildings, and other property or facilities owned, operated or controlled by the commission. It shall have authority to construct or acquire and equip wharves and landings and other structures useful for the commerce of the port area, and provide mechanical facilities therefor; to erect sheds or other structures on said wharves and landings; to provide light, water, police protection and other services for its facilities as it may deem advisable; to construct or acquire, maintain and operate basins, locks, canals, warehouses, and elevators; to charge for the use of all facilities administered by it, and for all services rendered by it; to establish such fees, rates, tariffs or other charges as it may deem fit; to establish harbor lines within the port area by agreement with the United States Army Corps of Engineers; and to construct, own, operate, and maintain terminal rail facilities and other common carrier rail facilities for the purpose of rendering rail transportation to and from the facilities to be erected, owned, or operated by the commission in both intrastate and interstate commerce. The commission shall have authority to plan, finance, develop, construct, and/or acquire industrial parks and/or industrial plant buildings within its port area, including sites and other necessary property or appurtenances therefor, and to acquire, construct, develop, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, streets, street lighting, bridges, rail facilities, drainage, sewers, sewerage disposal facilities, solid waste disposal facilities, waterworks and other utilities and related properties. Title to such property and improvements shall be in the public and shall vest in the commission for public administration, subject only to the right of the commission to lease, sell or otherwise dispose of the same in the manner provided in this Chapter.

D.(1) The commission shall have authority to make and enter into contracts, leases, and other agreements with railroads, trucking companies, bargelines, and with any and all companies interested in the transportation, storage, and shipping of goods and other products, whether by rail, truckline, bargeline, or otherwise, for the use of facilities administered by the commission or any part or portion thereof for a period of time not exceeding ninety-nine years. However, no exclusive franchise shall be granted to any carrier.

(2) The commission shall also have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within its port area, all or any part of an industrial plant site, industrial plant building, or other property owned by the commission, subject only to the requirements of this Chapter. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the commission, it may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the industrial or business enterprise being induced to locate or expand within the port area. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products and resources and special tax revenues to be generated by the industrial or business enterprise acquiring or leasing lands, buildings, or other property from the commission. Any lease may be for a term not exceeding ninety-nine years and may contain an option to purchase by the lessee.

(3) The resolution or ordinance adopted by the commission authorizing any lease, sale, or other disposition of lands, buildings, or other property of the commission shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the commission. For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale, or other disposition of commission property, after which time, no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of the authorized lease, sale, or other disposition of commission property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of said thirty days.

Added by Acts 1975, No. 66, §1. Amended by Acts 1978, No. 316, §1, eff. July 10, 1978; Acts 2003, No. 38, §1.



RS 34:3161 - Special taxes; assessment; collection

§3161. Special taxes; assessment; collection

A. The commission shall have authority, when authorized so to do by a vote of a majority of the electors residing in the port area qualified to vote and voting at an election for such purpose in accordance with law, to levy annually on all property situated within the port area, subject to taxation, an ad valorem tax not to exceed two and one-half mills on the dollar. Upon its own initiative the commission may call a special election and submit to the qualified electors of the port area the question of authorizing the levy of such a tax. The commission shall call such a special election when requested so to do by petition in writing signed by one-fourth of the qualified electors eligible to vote at such election. These special taxes shall be levied, assessed and collected on the property within the port area under the same methods, terms, and conditions and at the same time as state and parish taxes are levied, assessed, and collected. These taxes shall be secured by the same liens upon the property subject to taxation within the port area as apply to taxes for state and parish purposes, and the property subject to any taxes within the port area shall be sold for failure to pay the same in the manner as property is sold for delinquent state, parish, and other taxes under the laws of the state.

B. The provisions of the constitution and all laws regulating the collection of taxes, the creating of tax liens and mortgages, tax penalties and tax sales also shall apply to the collection of all taxes authorized by this Section. The sheriffs and ex officio tax collectors for the parishes of Caddo and Bossier shall make a monthly settlement with the treasurer of the commission and receive from him a receipt for the amount of the taxes paid over in the same manner as tax collectors are required to settle with the state. The tax collector shall receive from the treasurer the same quietus for a full settlement of taxes due and exigible in any given year and account for the delinquents or deductions in the same manner as though accounting to the state for state taxes. The sheriff and ex officio tax collector shall retain from all taxes collected by him for the port area the same commission allowed thereon to him by law on special taxes and shall deposit the amount thereof with the parish treasurer to the credit of the sheriff's salary fund. Upon the failure of the tax collector to comply with the provisions of this Section, the commission shall proceed against him and the sureties on his official bond for the collection of whatever money may be owing to the commission for such special taxes.

Added by Acts 1975, No. 66, §1.



RS 34:3162 - Authority to issue bonds; contesting regularity of issuance; sale of bonds

§3162. Authority to issue bonds; contesting regularity of issuance; sale of bonds

A. The commission, with the approval of the State Bond Commission, is authorized to incur debts for its lawful purposes, to issue in its name, bonds or notes therefor, and to pledge for the payment of the principal and interest of such bonds or notes the revenues derived from the operation of properties and facilities maintained and operated by it, or received by the commission from any taxes authorized under R.S. 34:3161 or from other sources. In addition to the pledge of revenues to secure said bonds and notes, the commission may further secure their payment by conventional mortgage upon any or all of the properties constructed or acquired or to be constructed or acquired by it. The commission may receive, by gift, grant, donation, or otherwise, any sum of money, aid, or assistance from the grant, donation, or otherwise, any sum of money, aid or assistance from the United States, the state of Louisiana, or any political subdivision thereof; and unless otherwise provided by the terms of such gift, grant, or donation, in its discretion, the commission may pledge all or any part of such monies for the further securing of the payment of the principal and interest of its bonds or notes.

B. For a period thirty days after the date of the adoption of any resolution of the commission authorizing the issuance of its bond or notes, any person interested may test the legality of such resolution and the validity of such bonds or notes issued or proposed to be issued thereunder, after which time no one shall have any cause of action to contest the regularity, formality, or legality of said resolution or to draw in question the legality of said bonds or notes or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of said thirty days.

C. Any bonds issued in accordance with this Section shall bear interest at the rates, shall be sold in the manner, and may be issued with such terms and provisions as are set forth by R.S. 39:1421 through R.S. 39:1430.

D. Repealed by Acts 1994, No. 9, §2, eff. June 7, 1994.

Added by Acts 1975, No. 66, §1. Amended by Acts 1978, No. 316, §2, eff. July 10, 1978; Acts 1994, No. 9, §§1, 2, eff. June 7, 1994.



RS 34:3162.1 - General obligation bonds

§3162.1. General obligation bonds

In addition to any other right, power or authority granted the commission to issue bonds under the constitution and laws of the state of Louisiana, the Caddo-Bossier Parishes Port Commission is also authorized to incur debt and issue general obligation bonds of the commission in accordance with the provisions of Article VI, Section 33 of the Louisiana Constitution of 1974 and Sub-Part A, Part III, Chapter 4, Title 39 of the Louisiana Revised Statutes of 1950,1 and such bonds shall be secured and payable from ad valorem taxation as therein required; provided, however, that the amount of such bonds outstanding at any one time shall not exceed the debt limitation established by R.S. 39:562. Such general obligation bonds shall be issued by the commission only after the approval thereof by the State Bond Commission and by a majority of the electors voting in an election held in the port area in accordance with the provisions of Chapter 6A, Title 18 of the Louisiana Revised Statutes of 1950.2 Said bonds may be issued for the purpose of constructing, acquiring or improving any capital improvement which the commission is authorized to undertake as a lawful public purpose within the rights and powers authorized by this Chapter. Any general obligation bonds issued by the commission shall be sold at par at a public sale in accordance with Sub-Part A, Part III, Chapter 4, Title 39 of the Louisiana Revised Statutes of 1950 after advertisement in the manner provided by Chapter 13, Title 39 of the Louisiana Revised Statutes of 19503 and the rights to contest the legality of such bonds are set forth in Article VI, Section 35 of the Louisiana Constitution of 1974.

For the purposes of exercising the power of taxation and the power to incur debt and issue bonds, the commission shall constitute a political subdivision of the state of Louisiana and the port area, comprising all the territory within the parishes of Caddo and Bossier, shall constitute the territory subject to any tax levied by the commission. All ad valorem taxes levied by the commission shall be collected in accordance with the provisions of this Chapter and other applicable laws.

Added by Acts 1978, No. 316, §3, eff. July 10, 1978.

1R.S. 39:551 et seq.

2R.S. 18:1281 et seq.

3R.S. 39:1421 et seq.



RS 34:3162.2 - Limited tax bonds

§3162.2. Limited tax bonds

The Caddo-Bossier Parishes Port Commission may anticipate the revenues to be realized from special ad valorem taxes voted pursuant to the provisions of the constitution and the statutes of the state of Louisiana, in the manner provided by R.S. 39:742.2. Such a borrowing shall be evidenced by certificates of indebtedness or limited tax bonds of the commission, such certificates of indebtedness or limited tax bonds to be payable solely from and secured by an irrevocable pledge and dedication of the revenues of such tax. The commission may anticipate the revenue of a special ad valorem tax for a period of up to twenty-five years or the remaining number of years for which the tax is authorized, whichever is less.

Acts 1994, No. 9, §1, eff. June 7, 1994.



RS 34:3162.3 - Borrowing in anticipation of regular revenues

§3162.3. Borrowing in anticipation of regular revenues

A. The Caddo-Bossier Parishes Port Commission, in order to pay its current expenses for any year, may anticipate the revenues for such year and may borrow money to pay such expense and issue revenue anticipation notes to cover the loan.

B. The amount so borrowed by the commission shall in no case exceed the estimated income of the commission as shown by the budget adopted prior to such time, and the income collected as shown by the budget shall be dedicated and set aside to the payment of the revenue anticipation notes as they mature.

C. The revenue anticipation notes shall be made due and payable not later than sixty days after the end of the fiscal year in which they are issued, and shall be issued and sold in such manner and in such form as the commission may determine.

Acts 1994, No. 9, §1, eff. June 7, 1994.



RS 34:3163 - Right of expropriation

§3163. Right of expropriation

The Caddo-Bossier Parishes Port Commission may acquire by expropriation, and in accordance with the applicable expropriation laws of the state of Louisiana, any property necessary for the benefit and advantage of the commerce of the port; however, private wharves or landings in existence on November 8, 1966 shall not be subject to expropriation.

Added by Acts 1975, No. 66, §1.



RS 34:3164 - Advertisement; R.S. 43:111 not to apply

§3164. Advertisement; R.S. 43:111 not to apply

The prohibition contained in R.S. 43:111 against advertising in any newspaper, book, pamphlet, or periodical, shall not apply to the Caddo-Bossier Parishes Port Commission in carrying out its functions and duties under the constitution and laws of this state.

Added by Acts 1975, No. 66, §1.



RS 34:3165 - Transitional

§3165. Transitional

R.S. 34:3158 through 34:3165 shall be construed as a continuation of and as a substitute for the provisions of Article VI, Section 32 of the Louisiana Constitution of 1921, and not as new enactments, and shall be amended or repealed only in accordance with Article VI, Section 43 of the Louisiana Constitution of 1974.

Added by Acts 1975, No. 66, §1.



RS 34:3166 - RED RIVER PARISH PORT COMMISSION

CHAPTER 38. RED RIVER PARISH PORT COMMISSION

§3166. Creation of Red River Parish Port Commission

A. There is hereby created a commission to be known as the Red River Parish Port Commission, which shall be composed of seven members who shall serve without compensation and who shall be appointed as follows:

(1) Two commissioners appointed by the governing authority of the city of Coushatta.

(2) Two commissioners appointed by the police jury of the parish of Red River.

(3) Three commissioners shall be appointed directly by the governor of Louisiana.

B. One of the commissioners appointed by the governing authority of the city of Coushatta and one of the commissioners appointed by the police jury of the parish of Red River shall serve for two years; the other commissioners appointed by the governing authority of the city of Coushatta and the police jury of the parish of Red River shall serve for four years; and the commissioners appointed directly by the governor shall serve for a term of six years. Thereafter, the successors to each of such commissioners shall be appointed for terms of six years.

C. Any vacancy on the commission for any reason shall be filled in the same manner as the original appointments and for the unexpired term of office. Each commissioner shall be a citizen of the United States, and a qualified voter and a taxpayer of the state of Louisiana.

Added by Acts 1975, No. 294, §1; Acts 1985, No. 501, §1.



RS 34:3167 - Officers of the commission; meetings

§3167. Officers of the commission; meetings

The commission shall elect from among its own members a president, a vice president, a secretary and treasurer, whose respective duties shall be prescribed by the commission. At the option of the commission, the office of the secretary and treasurer may be held by one person. The commission shall meet in regular session, once each month, and shall also meet in special session at the call of the president of the commission, or on the written request of three members of the commission. A majority of the commission shall constitute a quorum, and all actions or resolutions of the commission must be approved by the affirmative vote of not less than a majority of all members of the commission. The commission shall prescribe rules governing its meetings and shall fix a place at which the meetings shall be held.

Added by Acts 1975, No. 294, §1.



RS 34:3168 - Rights and powers of the board

§3168. Rights and powers of the board

The commission shall exercise the powers herein conferred upon it, within the port area, consisting of the entire parish of Red River as the boundaries and limits of said parish are presently fixed by law.

The commission may authorize a reasonable travel allowance for its members in the performance of their official duties, and it may employ such officers, or agents, and employees, as it may find necessary in the performance of its duties, and may prescribe their duties, powers and compensation of such officers, agents and employees. The commission may, upon such terms as it may agree upon, contract for legal, financial, engineering, and other professional services necessary or expedient in the conduct of its affairs, and may upon terms and conditions mutually agreeable, utilize the services of the other executive departments of the state.

The commission shall regulate the commerce and traffic, within such port area in such a manner as may, in its judgment, be for the best interest of the state. It shall have charge of and administer public wharves, docks, sheds, and landings, and shall have authority to construct or acquire and equip wharves and landings, and other structures useful for the commerce of the port area, and provide mechanical facilities therefor; to erect sheds or other structures on said wharves and landings; to maintain proper depths of water at all such wharves and landings; to provide light, water, police protection, and other services for its facilities as it may deem advisable; to construct or acquire, maintain and operate basins, locks, canals, warehouses, and elevators; to charge for the use of all facilities administered by it, and for all services rendered by it, such fees, rates, tariffs, or other charges as it may establish; to establish harbor lines within the port area by agreement with the Corps of Engineers; and to construct, own, operate and maintain terminal rail facilities, and other common carrier rail facilities for the purpose of rendering rail transportation to and from the facilities to be erected, owned, and operated by the commission in both intrastate and interstate commerce. The legislature may confer additional powers upon the commission not inconsistent with the provisions hereof; provided, however, that it shall not impair any contracts lawfully entered into by the commission. Title to all property and improvements thereon operated by the commission shall vest in the state of Louisiana.

The commission may charge a reasonable fee to each vessel arriving in the port area in ballast or carrying cargo of any kind. It may also charge for each copy of any certificate issued by it, or by any of its officers or employees for inspecting hatches, surveying cargo, or making other surveys or inspections of vessels in the port area, but shall furnish, without charge, to the master of each such vessel, one copy of all surveys upon his vessel or cargo.

The commission shall have authority to make and enter into contracts, leases, and other agreements with railroads, trucking companies, barge lines, and with any and all companies interested in the transportation, storage, and shipping of goods and other products, whether by rail, truck line, barge line, ocean going vessels, or otherwise for the use of facilities administered by the commission or any part or portion thereof for a period of time not exceeding forty years. No exclusive franchise, however, shall be granted to any carrier.

Added by Acts 1975, No. 294, §1.



RS 34:3169 - Authority for issuance of bonds; levy of taxes; election

§3169. Authority for issuance of bonds; levy of taxes; election

The commission shall have authority, when authorized so to do by a vote of a majority of the port area qualified to vote at an election for the purpose in accordance with law, to levy annually on all property situated within the port area, subject to taxation, an ad valorem tax not to exceed five mills on the dollar. The commission may, upon its own initiative, call a special election and submit to the qualified voters of the port area the question of authorizing the levy of such a tax. The commission shall call such a special election when requested so to do by petition in writing signed by one-fourth of the property taxpayers in number eligible to vote at such election. These special taxes shall be levied, assessed and collected on the property within the port area under the same methods, terms and conditions and at the same time as state and parish taxes are levied, assessed and collected; these taxes shall be secured by the same liens upon the property subject to taxation within the port area as taxes for state and parish purposes; and the property subject to any taxes within said port area shall be sold for failure to pay the same in the manner as property is sold for delinquent state, parish and other taxes under the laws of the state.

The provisions of the constitution and all laws regulating the collection of taxes, the creating of tax liens and mortgages, tax penalties and tax sales also shall apply to the collection of all taxes authorized by this Section. The sheriff and ex officio tax collector for the parish of Red River shall make a monthly settlement with the treasurer of the commission and receive from him a receipt for the amount of the taxes paid over in the same manner as tax collectors are required to settle with the auditor of the state. The tax collector shall receive from the treasurer the same quietus for a full settlement of taxes due and exigible in any given year and account for the delinquents or deductions in the same manner as though accounting to the auditor of the state for state taxes. The sheriff and ex officio tax collector shall retain from all taxes collected by him for the port area the same commission allowed thereon to him by law on special taxes and shall deposit the amount thereof with the parish treasurer to the credit of the sheriff's salary fund. Upon the failure of the tax collector to comply with the provisions of this Section, the commission shall proceed against him and the sureties on his official bond for the collection of whatever money may be owing to the commission for such special taxes.

The commission, with the approval of the State Bond Commission, is authorized to incur debts for its lawful purposes, and to issue in its name, negotiable bonds or notes therefor, and to pledge for the payment of the principal and interest of such negotiable bonds or notes the revenues derived from the operation of properties and facilities maintained and operated by it, or received by the commission from any taxes authorized under this Section or from other sources; provided, however, that the amount of such bonds or notes outstanding at any one time shall not exceed fifteen million dollars. Such bonds, when authorized to be issued, shall constitute, first, a general obligation of the commission, and secondly, the full faith and credit of the parish of Red River is hereby pledged. In addition to the pledge of revenues to secure said bonds and notes, the commission may further secure their payment by conventional mortgage upon any or all of the properties constructed or acquired, or to be constructed and acquired by it. The commission is further authorized to receive, by gift, grant, donation, or otherwise, any sum of money, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, and unless otherwise provided by the terms of such gift, grant, or donation, in its discretion, to pledge all or any part of such monies for the further securing of the payment of the principal and interest of its bonds or notes.

Added by Acts 1975, No. 294, §1.



RS 34:3170 - Prescriptive period; sale of bonds

§3170. Prescriptive period; sale of bonds

For a period of sixty days from the date of the adoption of any resolution of the commission authorizing the issuance of its bonds or notes, any person interested may test the legality of such resolution and the validity of such bonds or notes issued or proposed to be issued thereunder, after which time no one shall have any cause of action to contest the regularity, formality, or legality of said resolution or to draw in question the legality of said bonds or notes or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of said sixty days.

Any bonds issued in accordance with the provisions hereof shall be sold to the highest bidder, at a public sale, for not less than par and accrued interest, after advertisement, once a week for not less than thirty days, by the commission in a newspaper of general circulation published in Coushatta, Louisiana; Chicago, Illinois; New York, New York, and such other places as the commission shall determine, reserving to the commission the right to reject any and all bids, and the right to readvertise for new bids. If, after advertisement as hereinabove provided, no bids are received, or if such bids as are received are considered in the discretion of the commission to be unsatisfactory, then and in that event, the commission may publicly negotiate for the sale of such bonds.

Added by Acts 1975, No. 294, §1.



RS 34:3171 - Right to expropriate

§3171. Right to expropriate

The Red River Parish Port Commission may acquire by expropriation in accordance with expropriation laws of the state of Louisiana, any wharves, landings or any other property necessary for the benefit and advantage of the commerce of the said commission.

Added by Acts 1975, No. 294, §1.



RS 34:3172 - Advertisement; R.S. 43:111 not to apply

§3172. Advertisement; R.S. 43:111 not to apply

The prohibition, contained in R.S. 43:111, against advertising in any newspaper, book, pamphlet or periodical, shall not apply to the Red River Parish Port Commission in carrying out its functions and duties under the constitution and laws of this state.

Added by Acts 1975, No. 294, §1.



RS 34:3201 - RAPIDES PARISH PORT COMMISSION

CHAPTER 39. RAPIDES PARISH PORT COMMISSION

§3201. Repealed by Acts 2001, No. 1137, §1.



RS 34:3202 - Repealed by Acts 2001, No. 1137, 1.

§3202. Repealed by Acts 2001, No. 1137, §1.



RS 34:3203 - Repealed by Acts 2001, No. 1137, 1.

§3203. Repealed by Acts 2001, No. 1137, §1.



RS 34:3204 - Repealed by Acts 2001, No. 1137, 1.

§3204. Repealed by Acts 2001, No. 1137, §1.



RS 34:3205 - Repealed by Acts 2001, No. 1137, 1.

§3205. Repealed by Acts 2001, No. 1137, §1.



RS 34:3206 - Repealed by Acts 2001, No. 1137, 1.

§3206. Repealed by Acts 2001, No. 1137, §1.



RS 34:3207 - Repealed by Acts 2001, No. 1137, 1.

§3207. Repealed by Acts 2001, No. 1137, §1.



RS 34:3208 - Repealed by Acts 2001, No. 1137, 1.

§3208. Repealed by Acts 2001, No. 1137, §1.



RS 34:3221 - MERMENTAU RIVER HARBOR

CHAPTER 40. MERMENTAU RIVER HARBOR

AND TERMINAL DISTRICT

§3221. Creation of district and territorial limits thereof

The Mermentau River Harbor and Terminal District, hereinafter referred to as the district, is hereby created as a political subdivision of the state of Louisiana, and its territorial limits shall extend to the limits of Ward 5 of Acadia Parish.

Added by Acts 1976, No. 196, §1.



RS 34:3222 - Board of commissioners; members; vacancy; composition; officers; agents and employees

§3222. Board of commissioners; members; vacancy; composition; officers; agents and employees

A. A board of commissioners, hereinafter referred to as the board, is hereby created, which shall be the governing authority of said district. It shall consist of seven members who shall be citizens of the United States and qualified voters within the limits of said district during their term of office. The commissioners shall be appointed from among all the qualified voters of said district as follows:

(1) One shall be appointed by the mayor and aldermen of the village of Mermentau.

(2) One shall be appointed by the mayor and aldermen of the village of Estherwood.

(3) One shall be appointed by the mayor and aldermen of the village of Morse; and

(4) Four shall be appointed by the Acadia Parish Police Jury.

B. Two of the commissioners initially appointed by the Acadia Parish Police Jury shall be appointed for a term of one year. The Acadia Parish Police Jury shall, at the time of the appointments, designate which members shall serve initially for one year. The commissioner initially appointed by the mayor and aldermen of the village of Morse shall be appointed for a period of two years. The commissioner initially appointed by the mayor and aldermen of the village of Estherwood shall be appointed for a period of three years. Two of the commissioners initially appointed by the Acadia Parish Police Jury shall be appointed for a period of four years. The Acadia Parish Police Jury shall, at the time of the appointments, designate which members shall serve initially for four years. The commissioners initially appointed by the mayor and aldermen of the village of Mermentau shall be appointed for a period of five years. Thereafter, the successors to each of such commissioners shall be appointed for terms of five years, and each successor shall be appointed by the same authority that appointed his predecessor.

C. Any vacancy occurring during a term shall be filled by appointment for the remainder of the unexpired term by the authority that made the original appointment.

D. The commissioners shall serve without compensation and shall have the power to organize and reorganize legal, executive, engineering, clerical and other departments and forces of said board and to fix the duties, powers and compensation of all officers, agents and employees under said board.

Added by Acts 1976, No. 196, §1.



RS 34:3223 - Powers of board; title to structures and facilities

§3223. Powers of board; title to structures and facilities

The board shall have the power to regulate the commerce and traffic of the district in such manner as may in its judgment be best for the public interest; it shall have and enjoy all the rights, privileges and immunities granted to corporations in Louisiana; it shall be empowered to own and have charge of, to administer, construct, operate and maintain wharves, warehouses, landings, docks, sheds, belt and connecting railroads, shipways, canals, channels, slips, basins, locks, elevators and other structures and facilities necessary and proper for the use and development of business, industrial inducement, or recreational interests of such district, including buildings and equipment for the accommodation of passengers and in the handling, storage, transportation and delivery of freight, express and mail; it may dredge shipways, channels, slips, basins and turning basins in waters within the district, in particular, but not limited to slips to facilitate the transportation of agricultural products; it may establish, operate and maintain in cooperation with the federal government, the state of Louisiana and its various agencies, subdivisions and public bodies, navigable waterway systems; it may acquire, by purchase, lease or otherwise, industrial plant sites and necessary property or appurtenances therefor and acquire or construct industrial plant buildings with necessary machinery and equipment within such district; it may sell for processing, manufacturing, commercial, business, industrial inducement or recreational purposes, lands or buildings owned or acquired by it; it may lease as lessor, sublessor, or assignor, for processing manufacturing, commercial, industrial inducement, business or recreational purposes, lands or buildings owned, acquired or leased as lessee by it, which leases may run for any term not exceeding forty years at a fixed rental, but may run for a term not exceeding ninety-nine years provided they shall contain a clause or clauses for readjustment of the rentals upon the expiration of a primary term of forty years; and it is hereby provided that all leases heretofore executed by said board, whether as lessor or lessee, are hereby ratified and confirmed; it may mortgage properties constructed or acquired by it; it may mortgage and pledge any lease or leases and the rents, income and other advantages arising out of any lease or leases granted, assigned or subleased by it; it may borrow from any person or corporation using or renting any facility of the district such sums as shall be necessary to improve the same and to erect and construct such improvements, and agree that the loan therefor shall be liquidated by deducting from the rent, dockage, wharfage or tollage charges payable for such property, a percentage thereof to be agreed on, subject however, to any covenants or agreements made with the holders of revenue bonds issued under the authority hereinafter set forth; it may maintain proper depth of water to accommodate the business, industrial inducement, and recreational interests of the district; provide mechanical facilities and equipment for use in connection with the wharves, sheds, and other structures; provide lights, water and police protection for the district and for all harbor and terminal facilities situated therein; and make reasonable charges and collect the same for the use of all structures, works, and facilities administered by the board, and for any and all services rendered by the board; it may regulate reasonably the fees and charges made by privately owned wharves, docks, warehouses, elevators, and other facilities within the limits of the district when the same are offered for the use of the public.

All buildings, railroads, wharves, elevators, and other structures, equipment and facilities herein referred to are declared to be works of public improvement and title thereto shall vest in the public.

Added by Acts 1976, No. 196, §1.



RS 34:3224 - Officers and employees of board; meetings; quorum

§3224. Officers and employees of board; meetings; quorum

The board shall elect from among its own members a president, vice president, secretary and treasurer, whose duties shall be those usual to such offices. At the option of the board, the office of secretary and treasurer may be held by one person. The board shall meet in regular session once each month and shall also meet in special session as often as the president of the board convenes them, or on written request of four members, four members of the board shall constitute a quorum. The board shall prescribe rules to govern its meetings, maintain suitable offices in the district and may contract with and employ attorneys, clerks, engineers, deputy commissioners, superintendents, stevedores, and other agents and employees and shall fix their compensation and terms of office or employment.

Added by Acts 1976, No. 196, §1.



RS 34:3225 - Examinations and investigations; control and regulation; annual reports

§3225. Examinations and investigations; control and regulation; annual reports

The board shall examine and investigate all questions relating to the interest and welfare of the district; it shall control and regulate the same and make an annual report to the mayors and aldermen of the villages of Mermentau, Morse, and Estherwood and to the police jury of Acadia Parish, showing all receipts and disbursements of the board; setting forth the general condition of the district and its buildings, structures, facilities and other properties; and making such recommendations for the development and welfare of the district and its management as may seem advisable. A copy of this report shall be promptly published in a newspaper printed in the parish of Acadia.

Added by Acts 1976, No. 196, §1.



RS 34:3226 - Acquisition of lands; public aid; construction of works of public improvement

§3226. Acquisition of lands; public aid; construction of works of public improvement

A. The board is authorized to acquire by purchase, donation, expropriation, or otherwise any lands in the district needed for railways, wharves, sheds, buildings, canals, channels and other facilities required for the operation of the board and to be owned and operated by the board. The board may also provide that payment for such lands be made out of the funds under its control not otherwise specifically appropriated.

B. The board is further authorized to receive by gift, grant, donation or otherwise, any sum of money, aid or assistance from the United States, the state of Louisiana, or any of the political subdivisions thereof, for the purpose of carrying out the objects and purposes of this Chapter.

C. The board is authorized to make and construct any of the works of public improvements in the district and anything in connection therewith that may be necessary or useful for the business of the board; to purchase machinery or materials and equipment for performing such work, and to supervise the making of the same or to make and construct such works through contracts with others, and generally, to do all other acts necessary or proper to carry out the powers vested in it with regard to such works of public improvement.

Added by Acts 1976, No. 196, §1.



RS 34:3227 - Contracts; bids; bond

§3227. Contracts; bids; bond

Whenever any work is to be let by contract under the provisions of this Part the price of which is to exceed two thousand five hundred dollars on materials and five thousand dollars for materials and labor, the board of commissioners shall proceed to provide through its engineering department proper specifications for the work and thereafter the board shall advertise for bids for the performance of such work according to the plans and specifications as prepared. These advertisements shall appear not less than three times during a period of fifteen days in a newspaper published in the parish of Acadia, and in any other paper, or papers, that may be selected by the board. The advertisements shall state the place where the bids will be received, the time and place where they will be opened and a general outline of the work to be performed. Every bid shall be accompanied by a certified check of the bidder in an amount equal to five percent of the amount of the bid which check shall be forfeited to the board should the bidder, to whom such contract is awarded, fail to enter into the contract within ten days after written notice so to do is given by the board. The checks of all unsuccessful bidders shall be returned after the contract is awarded. All bids submitted shall be sealed and addressed to the board of commissioners and shall be publicly opened and read at the time stated in the advertisement. The board may reject any and all bids, but whenever a contract is awarded, unless for cause, it shall be awarded to the lowest responsible bidder. The board may also execute the work with its own force and equipment under its own supervision.

When contracts are let to others, however, the bidders shall be required to furnish bond of a surety company authorized to do business in Louisiana or other good and solvent surety to the satisfaction of the board in an amount equal to one-half of the amount of the contract, conditioned that the work shall be performed in accordance with the plans and specifications and the terms of the contract, and containing any other stipulations, provisions and covenants that may be required by the board. The awarding of a contract to a successful bidder shall be binding upon both parties even though for some cause the actual contract cannot be signed.

Added by Acts 1976, No. 196, §1. Amended by Acts 1977, No. 468, §1.



RS 34:3228 - Fee; ad valorem tax; borrowing money

§3228. Fee; ad valorem tax; borrowing money

A. The board may charge a reasonable fee to each vessel arriving in ballast or carrying cargo of any kind. It may also charge for each copy of any certificate issued by it or its deputies for inspecting hatches, surveying cargoes and the like. The master of each vessel shall, however, be furnished free one copy of all surveys upon his vessel or cargo.

B. The board may, when necessary, levy annually an ad valorem tax not to exceed three mills on the dollar on the property subject to taxation situated in the district. All funds derived under this Subsection may be used to defray the administrative, operative, and maintenance expenses of the board.

C. For the purpose of obtaining funds for the maintenance, operation, and improvement of the facilities of the district, the board may levy on the taxable property within the district a special ad valorem tax not in excess of seven mills on the dollar of assessed valuation and pledge all or part of the revenues therefrom to the payment of bonds to be issued by the district, provided the levy of the tax and the issuance of the bonds shall have been authorized by a vote of a majority in number and amount of the property taxpayers qualified to vote in an election to be called and held for that purpose in accordance with existing laws.

D. The provisions of the constitution and all laws regulating the collection of taxes and the creating of tax liens and mortgages, tax penalties and tax sales shall also apply to the collection of all taxes authorized by this Chapter. The sheriff and ex officio tax collector of the parish of Acadia shall make a monthly settlement with the treasurer of the board of commissioners and receive from him a receipt for the amount of taxes paid over, in the same manner as tax collectors are required to settle with the auditor of the state. The tax collector shall receive from the treasurer the same quietus for a full settlement of taxes due and exigible in any given year and account for the delinquents or deductions in the same manner as though accounting to the auditor of the state for state taxes. The tax collector shall retain from taxes collected by him for the district the commission thereon allowed him by law on special taxes and shall deposit the amount thereof with the parish treasurer to the credit of the sheriff's salary fund. Upon failure of the tax collector to comply with the provisions of this Part, the board of commissioners shall proceed against him and the sureties on his official bond for the collection of whatever money may be owing to the board of commissioners for such taxes.

E. The board may likewise borrow money from time to time for the purpose of defraying the administrative, operative and maintenance expenses of the board and may issue certificates of indebtedness secured by any fees authorized under this Part and by any taxes authorized under this Section, provided that any loan for this purpose shall in no year exceed the estimated revenues for such year.

With the approval of the state bond commission, said district, through the board as its governing authority, is authorized to incur debt for its lawful purposes and to issue negotiable bonds in its name representing the debt, and to pledge and dedicate for the payment of the principal and interest of such negotiable bonds the revenue derived from the ad valorem tax authorized by this Section and/or other revenues received by the district or the board from other sources, as may be provided by the board in the resolution authorizing the issuance of such bonds and providing the security therefor; provided, however, that such bonds shall not be issued requiring principal and interest payments in any year in excess of eighty percent of the tax revenues which would have been received by the district had the seven mill tax been levied on the last assessment roll filed and of record. Such bonds shall be issued by the board with such dates, forms, terms, series, interest rates, maturities, denominations, redemption provisions and security provisions as the board may determine in compliance with this Section. Such bonds, when authorized to be issued, shall constitute a general obligation of the district to the payment of which the full faith and credit of the district shall be and is hereby pledged. In addition to the pledge of said tax and/or other revenues to secure the payment of said bonds in principal and interest, the board may further secure their payment by a conventional mortgage upon any and all properties constructed or acquired, or to be constructed and acquired by it from the proceeds of such bonds. In the event any bonds are issued secured by a pledge and dedication of said tax revenues, said tax shall be levied and collected as long as said bonds are outstanding in an amount sufficient to pay such bonds in principal and interest as they respectively mature. Any resolution authorizing the issuance of bonds of the district may contain such covenants as the board may deem proper to assure the enforcement, collection and proper application tax or other revenues pledged and dedicated to the payment and security of the bonds, and other security provisions including the establishment of a bond reserve if deemed advisable by the board. Except as specifically provided in this Section, said bonds shall be issued in compliance with the requirements of R.S. 34:3229 and the relative provisions of the constitution, including the public sale of such bonds and the thirty-day prescriptive period to contest the legality of such bonds and the security therefor, all as more fully therein provided.

Added by Acts 1976, No. 196, §1.



RS 34:3229 - Bonds

§3229. Bonds

For the purpose of acquiring lands for the uses of the district and to provide funds for the making and construction of the public works, facilities and improvements outlined in this Part, the board is authorized to issue revenue bonds in the manner and subject to the terms and conditions of Subpart C, Part I, Chapter 10, Title 33 of the Louisiana Revised Statutes of 1950, as well as Subpart B, Part I, Chapter 10, Title 33. The board is also authorized to incur debt and issue tax secured bonds for the above purposes in the manner and subject to the terms and conditions of Subpart A, Part III, Chapter 4, Title 39, as well as industrial inducement bonds.

In addition to the above power to issue bonds and without reference to any other provisions of the constitution or statutes of the state, the district is authorized, with the approval of the state bond commission, to issue negotiable bonds for any of the purposes described above and to pledge for the payment of the principal and interest of such negotiable bonds the income and revenues derived or to be derived from the properties and facilities maintained and operated by it, or received by the district from other sources. In addition to the pledge of income and revenues to secure said bonds, the district may further secure their payment by a conventional mortgage upon any or all of the properties constructed or acquired, or to be constructed and acquired by it. Said district is further authorized to receive by gift, grant, donation or otherwise any sum of money, aid or assistance from the United States, the state of Louisiana, or any political subdivision thereof, and unless otherwise provided by the terms of such gift, grant, donation, in its discretion, to pledge all or any part of such moneys for the further securing of the payment of the principal and interest of its bonds. Such bonds shall be authorized by a resolution of the governing authority of the district and shall be of such series, bear such date or dates, mature at such time or times not exceeding forty years from their respective dates, bear interest at such rate or rates not exceeding five per centum per annum, payable semi-annually, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, be subject to such terms of redemption not exceeding one hundred five percent of the principal amount thereof, and be entitled to such priority on the revenues of the district as such resolution or resolutions may provide. The bonds shall be signed by such officers as the district shall determine, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signatures of such officer or officers of the district as it shall designate. Any such bonds may be issued and delivered, notwithstanding that one or more of the officers signing such bonds or the officer or officers whose facsimile signature or signatures may be upon the coupons shall have ceased to be such officer or officers at the time such bonds shall actually have been delivered. Said bonds shall be sold for not less than par and accrued interest, to the highest bidder at a public sale after advertisement by the district at least once a week for not less than thirty days in a newspaper of general circulation within the district and in a financial newspaper or journal published in New Orleans, New York or Chicago, reserving to the district the right to reject any and all bids and to readvertise for bids. If after advertisement as hereinabove provided, no bids are received, or if such bids as are received are considered in the discretion of the board to be unsatisfactory, then in that event the said board may publicly negotiate for the sale of such bonds, without further advertisement.

No proceedings in respect to the issuance of any such bonds shall be necessary except such as are contemplated by this Section, and no further or other legislation shall be required to effectuate the same.

For a period of thirty days from the date of publication of the resolution authorizing the issuance of bonds hereunder, any persons in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause, after which time no one shall have any cause or right of action to contest the legality of said resolution or of the bonds authorized thereby for any cause whatever. If no suit, action or proceeding is begun contesting the validity of the bond issue within the thirty days herein prescribed, the authority to issue the bonds and to levy the necessary tax for the payment thereof, the legality thereof and of all the provisions of the resolution authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters.

Added by Acts 1976, No. 196, §1.



RS 34:3241 - Repealed by Acts 1997, No. 1116, 2.

§3241. Repealed by Acts 1997, No. 1116, §2.



RS 34:3242 - Repealed by Acts 1997, No. 1116, 2.

§3242. Repealed by Acts 1997, No. 1116, §2.



RS 34:3243 - Repealed by Acts 1997, No. 1116, 2.

§3243. Repealed by Acts 1997, No. 1116, §2.



RS 34:3244 - Repealed by Acts 1997, No. 1116, 2.

§3244. Repealed by Acts 1997, No. 1116, §2.



RS 34:3245 - Repealed by Acts 1997, No. 1116, 2.

§3245. Repealed by Acts 1997, No. 1116, §2.



RS 34:3246 - Repealed by Acts 1997, No. 1116, 2.

§3246. Repealed by Acts 1997, No. 1116, §2.



RS 34:3251 - GRAND ISLE PORT COMMISSION

CHAPTER 42. GRAND ISLE PORT COMMISSION

§3251. Creation of Grand Isle Port Commission

A. There is hereby created the Grand Isle Port Commission, hereinafter referred to as the commission. It shall be composed of five members, who shall be domiciled in the town of Grand Isle and shall serve without compensation. The present members of the board shall continue to serve on the board until September 1, 1997. Any vacancy in the membership of the board occurring thereafter by reason of expiration of the term for which appointed, or by reason of death, resignation, or otherwise shall be filled by appointment by the governor from a list of three nominees submitted to the governor by the mayor and the aldermen of the town of Grand Isle. The terms of all commissioners appointed by the governor shall run concurrent with the governor.

B. Each commissioner shall be a citizen of the United States and a qualified voter and taxpayer of the state of Louisiana and a resident of Ward 11 in Jefferson Parish.

C. Each appointment by the governor shall be submitted to the Senate for confirmation.

Added by Acts 1982, No. 864, §2; Acts 1997, No. 707, §1.



RS 34:3252 - Officers of the board; meetings

§3252. Officers of the board; meetings

The commission shall elect from its own members a president, a vice president, a secretary, and a treasurer, whose respective duties shall be prescribed by the commission. At the option of the commission, the office of the secretary and treasurer may be held by one person. The commission shall meet in regular session once each month and shall also meet in special session at the call of the president of the commission or on the written request of three members of the commission. A majority of the members of the commission shall constitute a quorum, and all actions or resolutions of the commission must be approved by the affirmative vote of not less than a majority of all members of the commission. The commission shall prescribe rules to govern its meetings and shall fix the place at which meetings shall be held.

Added by Acts 1982, No. 864, §2.



RS 34:3253 - Rights and powers of the commission

§3253. Rights and powers of the commission

A. The commission shall exercise the powers herein conferred upon it within the port area, consisting of the entire town of Grand Isle as the boundaries and limits of said town are presently or hereafter fixed by law and all of Ward 11 of Jefferson Parish; provided however, that the power and jurisdiction of said commission shall not apply or extend to any existing publicly or privately owned wharf, dock, warehouse, elevator or any facility or industrial structure constructed on or adjacent to any navigable waterway, natural or man-made, or the replacement, improvement and operation thereof by the owners, lessees, permittees, or the successors and assigns thereof; provided further that nothing herein shall affect R.S. 34:991 through 34:1004 relative to pilotage.

B. The commission may authorize a reasonable travel allowance for its members in the performance of their official duties, and it may employ such officers, agents and employees as it may find necessary in the performance of its duties, and may prescribe the duties, powers and compensation of such officers, agents and employees. The commission may upon such terms as may be agreed upon, contract for legal, financial, engineering and other professional services necessary or expedient in the conduct of its affairs, and it may, upon terms and conditions mutually agreeable, utilize the services of the executive departments of the state.

C. The commission may regulate commerce and traffic within the port area in such manner as may, in its judgment, be for the best interest of the port area. It shall have charge of and administer public wharves, docks, sheds and landings and shall be empowered to construct or acquire and equip wharves and landings and other structures useful for the commerce of the port area and to provide mechanical facilities therefor; to erect sheds or other structures on such wharves and landings; to maintain proper depths of water at all such wharves and landings; to provide light, water, police protection and other services for its facilities as it may deem advisable; to construct or acquire, maintain and operate basins, locks, canals, warehouses and elevators; to charge for the use of all facilities administered by it and for all services rendered by it, such fees, rates, tariffs or other charges as it may establish; to establish harbor lines within the port area by agreement with the United States Corps of Engineers; and to construct, own, operate and maintain terminal rail facilities and other common carrier rail facilities for the purpose of rendering rail transportation to and from the facilities to be erected, owned and operated by the commission in both intrastate and interstate commerce. The legislature may confer additional powers upon the commission, not inconsistent with the provisions hereof; provided, however, that it shall not impair any contract lawfully entered into by the commission. Title to all property and improvements thereon operated by the commission shall vest in the port commission.

D. The commission may charge a reasonable fee to each vessel using the public facilities administered by the commission. It also may charge for each copy of any certificate issued by it or by any of its officers or employees for inspecting hatches, surveying cargo, or making other surveys or inspections of vessels using the public facilities administered by the commission but shall furnish, without charge, to the master of each vessel one copy of all surveys upon his vessel or cargo.

E. The commission shall have authority to make and enter into contracts, leases and other agreements with railroads, trucking companies, barge lines, and with any and all companies interested in the transportation, storage and shipping of goods and other products, whether by rail, truck line, barge line, ocean going vessels or otherwise for the use of facilities administered by the commission or any part or portion thereof, for a period of time not exceeding forty years. No exclusive franchise, however, shall be granted to any carrier.

Added by Acts 1982, No. 864, §2.



RS 34:3254 - Authority for issuance of bonds; levy of taxes; election

§3254. Authority for issuance of bonds; levy of taxes; election

A. The commission shall have authority, when authorized to do so by a vote of a majority, in number and amount, of the property taxpayers of the port area qualified to vote at an election for the purpose in accordance with law, to levy annually on all property situated within the port area, subject to taxation, an ad valorem tax not to exceed ten mills on the dollar. The commission may, upon its own initiative, call a special election and submit to the qualified taxpaying voters of the port area the question of authorizing the levy of such a tax. The commission shall call such a special election when requested to do so by petition in writing signed by one-fourth of the property taxpayers in number eligible to vote at such election. These special taxes shall be levied, assessed, and collected on the property within the port area under the same methods, terms, and conditions and at the same time as state and parish taxes are levied, assessed, and collected; these taxes shall be secured by the same liens upon the property subject to taxation within the port area as taxes for state and parish purposes; and the property subject to any taxes within said port area shall be sold for failure to pay the said taxes in the same manner as property is sold for delinquent state, parish, and other taxes under the laws of the state.

B. The provisions of the constitution and all laws regulating the collection of taxes, the creating of tax liens and mortgages, tax penalties, and tax sales also shall apply to the collection of all taxes authorized by this Section. The sheriff and ex officio tax collector for the parish of Jefferson shall make a monthly settlement with the treasurer of the commission and receive from him a receipt for the amount of the taxes paid over in the same manner as tax collectors are required to settle with the auditor of the state. The tax collector shall receive from the treasurer the same quietus for a full settlement of taxes due and exigible in any given year and account for the delinquents or deductions in the same manner as though accounting to the auditor of the state for state taxes. The sheriff and ex officio tax collector shall retain from all taxes collected by him for the port area the same commission allowed thereon to him by law on special taxes and shall deposit the amount thereof with the parish treasurer to the credit of the sheriff's salary fund. Upon the failure of the tax collector to comply with the provisions of this Section, the commission shall proceed against him and the sureties on his official bond for the collection of whatever money may be owing to the commission for such special taxes.

C. The commission, with the approval of the State Bond Commission, is authorized to incur debts for its lawful purposes, and to issue in its name, negotiable bonds or notes therefor, and to pledge for the payment of the principal and interest of such negotiable bonds or notes the revenues derived from the operation of properties and facilities maintained and operated by it, or received by the commission from any taxes authorized under this Section or from other sources. Such bonds, when authorized to be issued, shall constitute a general obligation of the commission. In addition to the pledge of revenues to secure said bonds and notes, the commission may further secure their payment by conventional mortgage upon any or all of the properties constructed or acquired, or to be constructed and acquired by it. The commission is further authorized to receive, by gift, grant, donation, or otherwise, any sum of money, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, and unless otherwise provided by the terms of such gift, grant, or donation, in its discretion, to pledge all or any part of such monies for the further securing of the payment of the principal and interest of its bonds or notes.

Added by Acts 1982, No. 864, §2; Acts 2003, No. 1085, §1, eff. July 1, 2003.



RS 34:3255 - Limits of the district

§3255. Limits of the district

A. The commission shall exercise the powers herein conferred upon it, within the port area, consisting of the entire town of Grand Isle as the boundaries and limits of said town are presently or hereafter fixed by law and all of Ward 11 of Jefferson Parish.

B. The commission shall be domiciled in the town of Grand Isle.

Added by Acts 1982, No. 864, §2.



RS 34:3256 - Transitional provisions

§3256. Transitional provisions

All lands and rights of way or servitudes and revenues therefrom within the hereinabove described district belonging to the Greater Jefferson Port Commission on the effective date of this Act are hereby granted, conveyed, transferred, and delivered to the Grand Isle Port Commission without the necessity of any other act, deed, or instrument of transfer. To evidence the conveyance, an act of transfer shall be executed between the Greater Jefferson Port Commission and the Grand Isle Port Commission within thirty days of the effective date of this Act.

Added by Acts 1982, No. 864, §2.



RS 34:3261 - CANE RIVER WATERWAY DISTRICT

CHAPTER 43. CANE RIVER WATERWAY DISTRICT

§3261. Creation of district; boundary

There is hereby created a body politic and corporate of the state of Louisiana which shall exist in perpetuity and be known as the Cane River Waterway District, hereinafter called the "district". The district shall be composed of all the territory located within the Parish of Natchitoches. Any amendment of the boundaries of the parish shall not have the effect of altering the area comprising the district nor operate in derogation thereof.

Added by Acts 1982, No. 391, §1.



RS 34:3262 - Purpose; commission

§3262. Purpose; commission

The district is created for the object and purpose of establishing, operating and maintaining, individually or in cooperation with the federal government, the state and its various agencies, subdivisions and public bodies, a navigable waterway system to be known as the Cane River Waterway, hereinafter simply called the "waterway," located entirely within the Parish of Natchitoches. To that end and for the purpose of this Chapter, the district shall be governed by a body or commission which shall be known as the Cane Waterway Commission, hereinafter called the "commission."

Added by Acts 1982, No. 391, §1.



RS 34:3263 - Membership of commission

§3263. Membership of commission

A. The corporate powers and authorities herein granted shall vest in and be exercised by the commission, a body composed of five members who shall be appointed by the governor from nominees submitted to him in the following manner by the nominating bodies hereinafter designated:

(1) One member shall be appointed from a list of three names nominated by the governing body of the city of Natchitoches.

(2) One member shall be appointed from a list of three names nominated by the Natchitoches Parish Police Jury.

(3) One member shall be appointed from a list of three names nominated by the Natchitoches Levee and Drainage District.

(4) One member shall be appointed from a list of three names nominated by the Soil and Water Conservation District authority.

(5) One member shall be appointed by the governor to serve at large. This member shall be a resident of Natchitoches Parish.

B. Each person who is nominated shall be a resident of Natchitoches Parish and shall own real property which is situated in and subject to ad valorem taxes hereinafter authorized by this Chapter. All nominations made by the aforesaid nominating bodies shall be in writing and sent by registered mail to the governor under the signature of the chief executive officer or secretary of the respective nominating body. Each appointment by the governor shall be submitted to the Senate for confirmation.

C. Within thirty days prior to the expiration of the term of office of any member or within thirty days after occurrence of a vacancy prior to the expiration of the term of office of any member, the aforesaid respective nominating bodies so entitled shall, in the parish where appropriate, designate a nominee for the new term or to fill the vacancy. Such nominations shall be made on the same basis, in the same manner and in accordance with the same procedures required for nominations for initial membership of the commission. From the list or panel of names submitted, the governor shall appoint the parish member for the new term or to fill the vacancy as soon as possible after the names of the nominees of the respective nominating bodies have been received by him, subject to the requirements heretofore specified for such membership.

D. If any one or more of the nominating bodies referred to above shall cease to exist or function without any legal successor, the governor shall have the right to make his appointment from names submitted by the nominating bodies which are in existence at the time.

Added by Acts 1982, No. 391, §1. Amended by Acts 1993, No. 728, §1; Acts 2003, No. 774, §9.



RS 34:3264 - Terms of office

§3264. Terms of office

The members shall serve for a term concurrent with that of the governor by whom appointed. Members shall continue to serve until their successors have been appointed and have taken their oaths of office and filed the same in accordance with law.

Added by Acts 1982, No. 391, §1.



RS 34:3265 - Domicile of the commission; officers and employees; per diem and travel allowance

§3265. Domicile of the commission; officers and employees; per diem and travel allowance

The domicile of the commission shall be in the city of Natchitoches, Parish of Natchitoches, Louisiana. As soon as practicable after their appointment, the members of the commission shall meet at its domicile and elect from the membership at least one vice chairman, a secretary and a treasurer, which latter two offices may be combined. The commission may establish and provide for such other officers, agents and employees as it may deem necessary and appropriate for the accomplishment of its object and purpose, and define the duties, terms and compensation thereof. Immediately upon the organization of the commission and the election of officers, the secretary of the commission shall certify to the secretary of state the names and addresses of such officers. Each member of the commission shall be entitled to receive a stated per diem and travel allowance in such amount and in a maximum annual amount as determined by the commission in a schedule and approved by the governor, when attending upon the business of the commission.

Added by Acts 1982, No. 391, §1.



RS 34:3266 - Bylaws, rules and regulations; quorum; proxy

§3266. Bylaws, rules and regulations; quorum; proxy

The commission shall adopt such bylaws, rules and regulations as it may deem necessary for its own government and the conduct of its business, including the terms of its officers, not in conflict with this Chapter. A quorum for the transaction of business at meetings shall consist of not less than three members. With reference to salaries and compensation of employees, per diem and travel allowance of members, the incurring of funded, general or bonded debt and the levy of taxes, the affirmative vote of three members shall be necessary. Vote by proxy shall not be permitted.

Added by Acts 1982, No. 391, §1.



RS 34:3267 - Meetings

§3267. Meetings

The commission shall meet annually at its domicile on a date to be fixed by the commission. Other regular and special meetings may be held upon such call, after such notice, at such times and at such places within the district as the commission may prescribe and fix in its bylaws, not in conflict with general law. The commission shall cause a record to be kept of all its proceedings and it shall select a newspaper or newspapers of general circulation within the district as its official journal or journals, in which all minutes and official notices shall be published promptly.

Added by Acts 1982, No. 391, §1.



RS 34:3268 - Exercise of powers; status of commission

§3268. Exercise of powers; status of commission

The commission shall constitute an instrumentality of the state of Louisiana exercising public and essential governmental functions; and the exercise by the commission of the powers conferred by this Chapter in the establishment, operation and maintenance of the waterway and the acquisition, construction, operation and maintenance of the various port and related facilities hereinafter authorized shall be deemed and held to be essential governmental functions of the state of Louisiana. As the exercise of the powers granted hereby will be in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, the commission shall not be required to pay any taxes or assessments upon any property acquired or used by the commission under the provisions of this Chapter, or upon the income therefrom, and any property acquired or used by the commission under the provisions of this Chapter and the income therefrom, and any bonds issued hereunder and the income therefrom shall be exempt from taxation by the state of Louisiana and by any parish, municipality or political subdivision of the state. The commission shall not be deemed to be a public utility and shall not be subject in any respect to the authority, control or supervision of the Louisiana Public Service Commission or any other regulatory body of the state or any political subdivision thereof.

Added by Acts 1982, No. 398, §1.



RS 34:3269 - Powers and authority

§3269. Powers and authority

In addition to the powers and authority elsewhere granted in this Chapter, the commission is hereby granted and shall have and may exercise all powers necessary or convenient for the carrying out of its objects and purposes, including, but without limiting the generality of the foregoing, the following:

(1) To sue and be sued, and as such to stand in judgment.

(2) To adopt, use and alter at will a corporate seal.

(3) To acquire by purchase, donation, lease, or otherwise, and to hold and use any property, real, personal, or mixed, tangible or intangible, or any interest therein necessary or desirable for carrying out the objects and purposes of the commission; to sell, lease, transfer, and convey any property or interest therein at any time acquired by it; and to donate by fee simple title, or otherwise convey, to the United States any lands, property, movable and immovable, rights of way, easements or servitudes, or any of them, which the commission may own or acquire by purchase, donation, or otherwise, for use in connection with the construction, improvement, and maintenance of the waterway. The authority granted by this Paragraph shall extend to the acquisition, in any manner herein provided, and the conveyance of lands, servitudes, or rights of way to the United States which are required by the United States Army, Corps of Engineers, for the construction, improvement, and maintenance of locks and dams along the waterway.

(4) After a public hearing, held after not less than thirty days notice printed in the official journal, to lease any portion of its lands and property except the waterway to any person, firm, partnership, association, or corporation, public or private, such leases to run for a term not exceeding fifty years.

(5) To bear the expense, in whole or part, of the relocation, construction and maintenance of public ways within the lands acquired by the commission.

(6) To effectuate and maintain proper depths of water to accommodate the business of the commission, and to regulate the use of water from the waterway.

(7) To make and collect reasonable charges for the use of all structures, works, locks, wharves, anchorages and special facilities constructed and administered by the commission, and for any and all services rendered by it, but not for the general right of passage in the waterway, and to regulate reasonably the fees and charges to be made by privately owned wharves, docks, warehouses, elevators and other facilities located on property owned by the commission or located within the right of way of the waterway when the same are offered for the use of the public.

(8) For capital outlay, including the cost of acquisition of rights- of-way and compensation for such severance and other collateral damages necessarily incurred in connection with such acquisition, and for maintenance and operation of the waterway, to levy an annual tax in an amount not exceeding in any one year six mills on the dollar of the assessed valuation of all taxable property lying within the district.

(9)(a) To incur nonfunded debt not to exceed in the aggregate the net of the unpledged estimated alimony revenue for the current year.

(b) To issue certificates of indebtedness due not more than one year after date and as security therefor pledge not to exceed seventy-five per centum of the estimated alimony tax revenue for the current year.

(c) To fund into bonds of the commission from time to time, in such principal amount as may be necessary for the accomplishment of the capital outlay purposes required, all or any portion of the five mills capital outlay tax hereinabove provided for, and to prescribe the conditions and details of such bonds within the limitations hereinafter set forth.

(10) To enter upon any lands, waters and premises in the state for the purpose of making surveys, soundings, drillings, examinations and appraisals, as it may deem necessary or convenient for the purposes of this Chapter, and such entry shall not be deemed a trespass nor shall such entry for such purpose be deemed an entry under any expropriation proceedings which may be pending, provided that five days registered notice in the case of resident owners and fifteen days registered notice in the case of nonresident owners be given to the owner of record of such lands, waters or premises as reflected by the parish assessment rolls, which notice shall be mailed to the last known address of said owner, as shown on said assessment records. The commission shall make reimbursement for any actual damages resulting to such lands, waters or premises as a result of such activities.

(11) To reimburse the United States for any money spent by it in the acquisition of any lands, property, servitudes, easements, or rights of way for use in connection with the construction, improvement or maintenance of the waterway.

(12) To acquire by purchase or donation, but not by expropriation, and thereafter donate or otherwise convey to the United States any lands, servitudes, or rights of way required by the United States Army, Corps of Engineers for the construction of public recreation sites along the waterway. The commission shall have no authority under this Chapter to expropriate property for recreational purposes.

(13) Notwithstanding any provision of law to the contrary and in particular R.S. 34:851.27, to otherwise regulate and be the regulatory authority of the Cane River Waterway and its use. By example, and not as a limitation, this is to include water traffic regulation, such as the size and speed of boats and other vessels.

Added by Acts 1982, No. 391, §1; Acts 1986, No. 315, §1, eff. June 30, 1986, Acts 1986, No. 135, §1; Acts 1993, No. 727, §1; Acts 2001, No. 350, §1.



RS 34:3270 - Taxes

§3270. Taxes

The provisions of the constitution and all laws regulating the collection of ad valorem taxes, the creating of tax liens and mortgages, tax penalties and tax sales, shall also apply to the collection of the aforesaid taxes herein authorized. The sheriff and ex officio tax collector for the parish in the district shall make a monthly settlement with the treasurer of the commission and receive from him a receipt for the amount of the taxes paid over in the same manner as tax collectors are required to settle with the state comptroller. Such tax collector shall receive from the treasurer the same quietus for a full settlement of taxes due and exigible in any given year and account for the delinquents or deductions in the same manner as though accounting to the state comptroller for state taxes. Such tax collector shall be entitled to retain from all taxes collected by him for the commission, the commission thereon allowed him by law on special taxes. Upon failure of any such tax collector to comply with the provisions of this Paragraph, the commission shall proceed against him and the sureties on his official bond for the collection of whatever money may be owing to the commission for such special taxes.

Added by Acts 1982, No. 391, §1.



RS 34:3271 - Bonds

§3271. Bonds

A. Such bonds of the commission shall be authorized by a resolution of the commission and shall be of such series, bear such date or dates, mature at such time or times not exceeding forty years from their respective dates, bear interest at such rate or rates not exceeding six per centum (6%) per annum, payable annually or semiannually, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privileges, be payable in such medium of payment and at such place or places, be subject to such terms of redemption not exceeding one hundred five per centum of the principal amount thereof, and be entitled to such priorities on the capital outlay tax of the commission as such resolution or resolutions may provide. So long as any of such bonds are outstanding, such amount of the aforesaid capital outlay tax as may be necessary to pay principal and interest thereof promptly when due, shall be imposed and collected up to the authorized maximum of five mills. The bonds shall be signed by such officers as the commission shall determine, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signatures of such officer or officers of the commission as it shall designate. Any such bonds may be issued and delivered, notwithstanding that one or more of the officers signing such bonds or the officer or officers whose facsimile signature or signatures may be upon the coupons shall have ceased to be such officer or officers at the time such bonds shall actually have been delivered. Said bonds shall be sold for not less than par and accrued interest, to the highest bidder at a public sale after advertisement by the commission at least once a week for three weeks, the first publication to be made at least twenty-one days preceding the date fixed for the reception of bids, in a newspaper of general circulation within the district and in a financial newspaper or journal published in the city of New Orleans, Louisiana, or in the city of New York, New York, reserving to the commission the right to reject any and all bids and to readvertise.

B. No proceedings in respect to the issuance of any such bonds shall be necessary except such as are contemplated by this Chapter, and no further or other legislation shall be required to effectuate the same.

C. For a period of thirty days from the date of publication of the resolution authorizing the issuance of bonds hereunder, any persons in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause, after which time no one shall have any cause or right of action to contest the legality of said resolution or of the bonds authorized thereby for any cause whatsoever. If no suit, action or proceeding is begun contesting the validity of the bond issue within the thirty days herein prescribed, the authority to issue the bonds and to levy the necessary tax for the payment thereof, the legality thereof and of all of the provisions of the resolution authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters.

D. Such bonds shall have all the qualities of negotiable instruments under the Commercial Laws of the state of Louisiana.

Added by Acts 1982, No. 391, §1.



RS 34:3272 - Revenue bonds

§3272. Revenue bonds

In addition to the power and authority to issue bonds payable from the capital outlay tax herein authorized in the manner provided by R.S. 34:3271, the commission shall have the right, power and authority to issue revenue bonds for the purposes and in the manner provided by Part XII of Chapter 4 of Title 39 of the Louisiana Revised Statutes of 1950, except that it shall not be necessary to hold an election to authorize the issuance of such bonds.

Added by Acts 1982, No. 391, §1.



RS 34:3273 - Bonds as legal investments

§3273. Bonds as legal investments

All public officers, municipal corporations, political subdivisions and public bodies, all banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business; all insurance companies, insurance associations, and other persons carrying on an insurance business; all funds established for pension or other benefits for public employees; and all executors, administrators, tutors, curators, trustees, and other fiduciaries may legally invest any sinking funds, moneys, or other funds belonging to them or within their control in any bonds of the district or other obligations issued by the commission. These bonds and other obligations are also security for all public deposits. It is the purpose of this Section to authorize any persons, political subdivisions, and officers, public or private, to use any funds owned or controlled by them for the purchase of any such bonds or other obligations issued by the commission. However, nothing contained in this Section with regard to legal investments relieves any person of any duty of exercising reasonable care in selecting securities. The commission shall not be liable to beneficiaries, minors, wards or interdicted persons for moneys paid to their trustees, tutors or curators on account of such bonds or obligations.

Added by Acts 1982, No. 391, §1.



RS 34:3274 - Property

§3274. Property

All parishes, cities, towns, villages and other political subdivisions and all public departments, agencies and commissions of the state of Louisiana, notwithstanding any contrary provision of law, are hereby authorized and empowered to lease, rent, grant or convey to the commission at its request upon such terms and conditions as the proper authorities of such parishes, cities, towns, villages and political subdivisions and departments, agencies or commissions of the state may deem reasonable and fair and without the necessity of any advertisement, order of court or other action or formality other than the regular and formal action of the authorities concerned, any real or personal property which may be necessary or convenient to the effectuation of the authorized purposes of the commission, including public roads and other real property already devoted to public use.

Added by Acts 1982, No. 391, §1.



RS 34:3275 - Pledge of state

§3275. Pledge of state

The state of Louisiana hereby pledges to and agrees with the holders of bonds issued by the commission under the provisions of this Chapter, that it will not limit or impair the rights hereby vested in the commission until all such bonds at any time issued, together with the interest thereon, are fully paid and discharged.

Added by Acts 1982, No. 391, §1.



RS 34:3276 - Construction of Chapter

§3276. Construction of Chapter

This Chapter shall be liberally construed to promote the purposes for which it is enacted.

Added by Acts 1982, No. 391, §1.



RS 34:3281 - Legislative findings and intent

CHAPTER 44. WEST FELICIANA PARISH PORT COMMISSION

§3281. Legislative findings and intent

The legislature finds that the exercise of the powers granted hereby will be in all respects for the benefit of the people of the state, for the increase of commerce and prosperity, and for the improvement of their health and living conditions.

Acts 2005, No. 98, §1, eff. June 21, 2005.



RS 34:3282 - Creation of West Feliciana Parish Port Commission; membership

§3282. Creation of West Feliciana Parish Port Commission; membership

A.(1) The West Feliciana Parish Port Commission, hereinafter sometimes referred to as the "commission", is hereby created as a political subdivision of the state of Louisiana, and having a port area coextensive with the entire parish of West Feliciana, hereinafter sometimes referred to as the "parish", as presently or hereafter fixed by law, and is hereby declared to be and constitute a port commission pursuant to Section 43 of Article VI of the Constitution of Louisiana as amended, and as such shall have all authority granted by said Section of the Constitution as well as such authority, powers, and jurisdiction as may be hereinafter provided by this Chapter.

(2) The commission shall be composed of nine members, hereinafter referred to as "members" or "commissioners", appointed for six-year terms as follows:

(a) Four members shall be appointed by the governing authority of West Feliciana Parish on its own nomination.

(b) One member shall be appointed by the parish governing authority from a single nomination submitted by the West Feliciana Community Development Foundation or its successor.

(c) One member shall be appointed by the parish governing authority nominated by a majority vote of the president of the West Feliciana Parish School Board, the sheriff of West Feliciana Parish, and the assessor of West Feliciana Parish.

(d) Three members shall be appointed by the parish governing authority from a list of nominations submitted by the state legislative delegation representing the parish of West Feliciana. Prior to submission, such list shall be approved by a majority of the legislative delegation.

(3) The commissioners appointed pursuant to Subparagraphs (2)(b) and (c) and one of the commissioners appointed pursuant to Subparagraph (2)(a) as determined by the parish governing authority shall serve an initial term of two years. The remaining commissioners appointed pursuant to Subparagraph (2)(a) shall serve an initial term of four years. Any other commissioner appointed pursuant to Paragraph (2) shall serve an initial term of six years. Thereafter, the successors to such commissioners shall be appointed for terms of six years.

(4) Any vacancy which occurs prior to the expiration of a term shall be filled in the same manner as the original appointments for the unexpired term.

B. Each commissioner shall be a citizen of the United States and a qualified voter of West Feliciana Parish and the state of Louisiana, hereinafter sometimes referred to as the "state". No person who holds an elective public office of any kind in the federal, state, or local governments shall be appointed or serve as a member of the commission. Any member of the commission who, during his term of office, is elected to any such public office shall be deemed to have resigned from the commission by virtue of being elected to such public office.

C. Any member of the commission may be removed therefrom by a vote of two-thirds of the membership of the parish governing authority, subject to approval of the nominating entity. The parish governing authority shall give the member and the nominating entity thirty days written notice of its intention to act upon his removal. If the nominating entity approves the removal or does not respond within thirty days of such notice, the parish governing authority may remove the member. The requirement for approval of the nominating entity shall not apply to members appointed pursuant to Subparagraph (A)(2)(a) of this Section.

D. The commissioners shall serve without compensation.

Acts 2005, No. 98, §1, eff. June 21, 2005.



RS 34:3283 - Officers; meetings; quorum; report

§3283. Officers; meetings; quorum; report

A. The commission shall elect annually from among the commissioners a president, a vice president, a secretary, and a treasurer whose respective duties shall be prescribed by the commission. At the option of the commission, the offices of secretary and treasurer may be held by the same person. The commission shall meet in regular session once yearly and shall also meet in special session at the call of the president of the commission or on the written request of three commissioners. The commission shall prescribe rules to govern its meetings and shall fix the place at which meetings shall be held. A majority of the commissioners, not including vacancies, shall constitute a quorum. All actions of the commission shall be approved by the affirmative vote of a majority of the commissioners present and voting. However, no action of the commission shall be authorized on the following matters unless approved by a majority of the total commissioners:

(1) Adoption of bylaws and other rules and regulations for conduct of the commission's business.

(2) Hiring or firing of the commission's executive director, if any.

(3) The incurring of funded, general, or bonded debt, levy of taxes, the call for any tax or other election, and use of eminent domain powers.

(4) Sale, lease, or alienation of real property or improvements.

B. The commission shall render annually to the West Feliciana Parish Police Jury, within thirty days following the end of each calendar year, a report of its activities and particularly a financial report in detail, disclosing all receipts and disbursements of the commission. Additionally, the West Feliciana Parish Police Jury may, in its discretion, require the commission to prepare or cause to be prepared an annual audit of the books, accounts, and records of the commission by a certified public accountant.

C. Vote by proxy shall not be permitted. Any commissioner may request a recorded vote on any resolution or action of the commission.

D. The commission shall cause minutes and a record to be kept of all its proceedings, and it shall select a newspaper of general circulation within its territorial jurisdiction as its official journal in which it shall publish its minutes and such official notices as are required by law.

E. The commission shall maintain an office in the parish of West Feliciana at such place as it may designate.

Acts 2005, No. 98, §1, eff. June 21, 2005; Acts 2015, No. 2, §1.



RS 34:3284 - Commission functions

§3284. Commission functions

The exercise by the commission of the powers conferred by this Chapter shall be deemed and held to be essential governmental functions. As the exercise of the powers granted hereby will be in all respects for the benefit of the people of the state, for the increase of commerce and prosperity, and for the improvement of their health and living conditions, the commission shall not be required to pay any taxes, including but not limited to sales and use taxes, ad valorem taxes, occupational licensing, income, or any other taxes of any kind or nature, or assessments upon any property acquired or used by the commission under the provisions of this Chapter, or upon the income therefrom, and any property acquired or used by the commission under the provisions of this Chapter and the income therefrom, and any bonds issued hereunder and the income therefrom shall be exempt from taxation by the state and by any parish, municipality, or other political subdivision of the state. The commission shall not be subject to the jurisdiction or regulatory authority of any other public entity except as expressly provided in this Chapter.

Acts 2005, No. 98, §1, eff. June 21, 2005.



RS 34:3285 - Duties and powers of the commission

§3285. Duties and powers of the commission

A. The commission shall exercise the powers herein conferred upon it, within the port area, which shall consist of the entire parish of West Feliciana.

B. The commission shall regulate the commerce and traffic within the port area with respect to the port and any facilities related to the port, whether such commerce and traffic be on land or water, in such manner as may, in its judgment, be for the best interest of the port area. Title to all property and improvements thereon acquired by the commission shall vest in the commission.

C. In addition to the powers and duties elsewhere granted in this Chapter, the commission is hereby granted and shall have and may exercise all powers necessary or convenient for the carrying out of its objects and purposes, including but not limited to the following:

(1) Sue and be sued.

(2) Adopt, use, and alter at will a corporate seal.

(3) Employ, organize, and reorganize the executive, administrative, clerical, and other departments and forces of the commission and employ such officers, agents, and employees as it deems necessary for the performance of its powers and duties and prescribe the powers and duties and fix the compensation of such officers, agents, and employees.

(4) Contract, upon such terms as it may agree upon, for legal, financial, engineering, and other professional services necessary or expedient in the conduct of its affairs.

(5) Utilize the services of the executive departments of the state upon mutually agreeable terms and conditions.

(6) Own, construct, acquire, operate, and maintain docks, wharves, landings, elevators, sheds, warehouses, basins, locks, slips, laterals, canals, levees, and all other property, structures, equipment, facilities, and works of public improvement necessary or useful for port, harbor, or terminal purposes.

(7) Maintain proper depths of water at all wharves and landings and dredge and maintain shipways, bayous, waterways, channels, slips, basins, and turning basins.

(8) Establish harbor lines within the port area by agreement with the United States Army Corps of Engineers and establish, operate, and maintain navigable waterway systems in cooperation with the federal government, the state of Louisiana, and its various agencies, subdivisions, and public bodies.

(9) Construct, own, operate, maintain, and lease terminal rail facilities and other common carrier rail facilities, including rail spurs, for the purpose of rendering rail transportation to and from the facilities to be erected, owned, and operated by the commission in both intrastate and interstate commerce:

(a) Within the geographical boundaries of the port area.

(b) Outside the geographical boundaries of the port area, provided that the commission may conjointly undertake any project with or contracts with other units of local government pursuant to the authority of The Local Services Law, R.S. 33:1321 et seq., or other authorizing authority, including any railroad development district created pursuant to R.S. 33:140.71 et seq.

(10) Acquire by expropriation, in accordance with the expropriation laws of the state, any properties necessary for the construction of port facilities and a deep sea channel; however, the commission shall not have the right to expropriate minerals or mineral rights. Should the properties expropriated hereunder cease to be used for the purposes for which they were expropriated, such properties shall revert to the original landowner or his heirs or assigns, provided such landowner, or his heirs or assigns, shall reimburse the commission, or its successor, in the full amount originally paid by the port commission for such land.

(11) Acquire, by purchase, lease, or otherwise, industrial plant sites and necessary property or appurtenances therefor and acquire or construct industrial plant buildings, with necessary machinery and equipment, within such port area.

(12) Acquire by gift, grant, purchase, lease, or otherwise, and to hold and use any property, real, personal, or mixed, tangible or intangible, or any interest therein necessary or desirable for carrying out the objects and purposes of the commission.

(13) Receive by gift, grant, donation, or otherwise any sum of money, or property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(14) Provide such light, water, police protection, and other services for its facilities as it deems advisable.

(15) Establish and charge reasonable fees, rates, tariffs, or other charges for the use of all facilities administered by it and for all services rendered by it.

(16) Charge for each copy of any certificate issued by it or by any of its officers or employees for inspecting hatches, surveying cargo, or making other surveys or inspections of vessels and barges in the port area, but shall furnish, without charge, to the master of each such vessel one copy of all surveys upon his vessel or cargo.

(17) Charge a reasonable fee to each vessel arriving in ballast or carrying cargo of any kind.

(18) Make and enter into contracts, leases, and other agreements with railroads, trucking companies, barge lines, and with any and all companies interested in the transportation, storage, or shipping of goods and other products, whether by rail, truck line, barge line, ocean-going vessels, or otherwise, for the use of facilities administered by the commission or any part or portion thereof, for a period not exceeding forty years; provided, however, no exclusive franchise shall be granted to any carrier.

(19) Enter into contracts to achieve the commission's object and purposes including but not limited to contracts for professional and other services and for the purchase, lease, acquisition, sale, construction, operation, maintenance, and improvements of land, public or private works, and facilities, as the commission may deem necessary or convenient to accomplish the object and purposes of the commission.

(20) Lease or sublease for processing, manufacturing, commercial business purposes, lands or buildings owned, acquired, or leased as lessee by it, which leases may run for any term not exceeding forty years at a fixed rental, or may run for a term not exceeding ninety-nine years if they contain a clause or clauses for readjustment of the rentals upon the expiration of a primary term of forty years. All property leased or subleased by the port for commercial purposes must comply with parish building codes, planning, zoning, and other ordinances of the parish.

(21) Subject to approval of the West Feliciana Parish governing authority, levy and collect a sales and use tax for such purposes and at such rate as provided by the proposition authorizing its levy, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana, or state law relative to parishes, municipalities, and school boards, provided the proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in an election held for that purpose.

(22) Borrow money for the administration, operation, construction, and maintenance costs and expenses of the port, from time to time, and issue bonds, notes, renewal notes, refunding bonds, interim certificates, certificates of indebtedness, certificates of participation, debentures, warrants, commercial paper, capital leases, revenue bonds, or other obligations or evidences of indebtedness, hereinafter sometimes referred to as "bonds", secured by any revenues, rates, fees, tariffs, charges, taxes, or any other sources of revenue authorized by this Chapter.

(23) In its own name and behalf, incur debt and issue bonds under the authority of and subject to the provisions of this Chapter or any other statutory or constitutional authority, for the establishment, operation, and maintenance of commission-owned property or to carry out the other public purposes of this Chapter and to provide for the manner and method of repayment without election; to require and issue licenses, to regulate the imposition of fees and rentals charged by the commission for services rendered by it or fees or rentals charged for use of privately owned facilities located on commission-owned property when such facilities are offered for use by the public or by a private industrial, commercial, research, or other economic development entity or activity.

(24) Invest any funds held in reserve or sinking funds or any monies not required for immediate use or disbursements at the discretion of the commission in any investments or securities in which monies of a political subdivision are authorized to be invested.

(25) Notwithstanding any provision of law to the contrary, contract or invest any funds, monies, or bond proceeds of the commission or of any political subdivision in such manner as shall be deemed by the commission to be prudent or necessary.

(26) Enter into agreements with political subdivisions, including but not limited to local service agreements and cooperative endeavor agreements, through which such political subdivisions may agree to share in the costs of operating, managing, and administering the commission and to pay such charges and fees as may be imposed by the commission.

(27) Mortgage properties constructed or acquired by the commission and pledge any lease or leases and the rents, income, and other advantages arising out of any lease or leases granted, assigned, or subleased by the commission.

(28) Sell immovable property owned by the commission after legal notice as provided by law for the judicial sale of immovable property.

(29) Negotiate lease-lease back, sale-sale back, purchase-lease, or sale-lease transactions with any public or private entity in the manner set forth in R.S. 33:4717.2, including public institutions with which the commissioners are associated, provided the only requirement shall be that they recuse themselves from any participation on the issue, notwithstanding any law to the contrary.

(30) Do any and all things necessary or proper for the government, regulation, development, and control of the business of the commission.

D. The legislature may confer additional powers upon the commission not inconsistent with the provisions hereof; however, no such provisions shall impair any contract lawfully entered into by the commission.

Acts 2005, No. 98, §1, eff. June 21, 2005.



RS 34:3286 - Authority to levy taxes and issue bonds; financing

§3286. Authority to levy taxes and issue bonds; financing

A. The commission, with the prior approval of the West Feliciana Police Jury, shall have authority to levy and collect a sales and use tax within the boundaries of the port area for such purposes and at such rate as provided by the proposition authorizing its levy, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana, or state law relative to parishes, municipalities, and school boards, provided the proposition is submitted to a vote in accordance with the Louisiana Election Code shall be approved by a majority of the qualified electors voting in an election held for that purpose. The sales and use tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution, and storage for use or consumption of tangible personal property, and upon the sales of services within the port area, all as presently defined in Chapter 2-D of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950 (R.S. 47:337.1 et seq.). Except where inapplicable, the procedure established by such Chapter shall be followed in the imposition, collection, and enforcement of the sales and use tax, and procedural details necessary to supplement those Sections and to make them applicable to such tax herein authorized shall be fixed in the resolution imposing the tax. The tax shall be imposed and collected uniformly throughout the port area. Any tax levied under this Section shall be in addition to all other taxes which any parish or any other political subdivision are now or hereafter authorized to levy and collect. Any sales and use tax so levied shall be allowed and not subject to any constitutional or statutory limit, notwithstanding any law to the contrary.

B. The commission, with the prior approval of the West Feliciana Parish Police Jury and the State Bond Commission, is authorized to incur debts for its lawful purposes, and to issue in its name, bonds therefor, and to pledge for the payment of the principal and interest of such bonds the avails received by the commission from any taxes authorized under this Chapter.

C. The commission, with the approval of the State Bond Commission, is authorized to incur debts for its lawful purposes, and to issue in its name, bonds therefor, and to pledge for the payment of the principal and interest of such bonds the revenues, rates, fees, tariffs, and charges derived from the operation of properties and facilities maintained and operated by it or received by the commission from any other sources.

D. In addition to the pledge of revenues, rates, fees, tariffs, charges, taxes, or other sources to secure said bonds, the commission may further secure their payment by conventional mortgage upon any or all of the properties constructed or acquired, or to be constructed and acquired by it. The commission is further authorized to receive, by gift, grant, donation, or otherwise, any sum of money, aid, or assistance from the United States, the state, or any political subdivision thereof, and unless otherwise provided by the terms of such gift, grant, or donation, in its discretion, to pledge all or any part of such monies for the further securing of the payment of the principal and interest of its bonds.

E. Subject to the rights of the owners of the obligations of the commission, the commission is hereby authorized and empowered to issue from time to time its bonds for the purpose of refunding any bonds of the commission then outstanding, together with the payment of any redemption of such outstanding bonds. All such refunding bonds of the commission shall be issued, sold, or exchanged and delivered, shall be secured, and shall be subject to the provisions of this Chapter in the same manner and to the same extent as any other bonds issued by the commission pursuant to this Chapter, unless otherwise determined by the resolution of the commission. Refunding bonds issued by the commission as herein provided may be sold or exchanged for outstanding bonds of the commission and, if sold, the proceeds thereof may be applied, in addition to any other authorized purposes, to the purchase, redemption, or repayment of such outstanding bonds.

F. Security for the commission's bonds or cooperative endeavor obligations may include taxes of any nature, revenues from projects, fees, assessments, and charges of any nature, lease, or financing agreement income, general fund balances and excess fund balances, and projected income.

G. Notwithstanding any law to the contrary, all bonds of the commission may be sold by private negotiated sale or sold in public competitive sale. The approval of the State Bond Commission shall be obtained for the incurring of debt. The commission shall employ bond counsel, financial advisors, underwriters, and other professionals in its sole discretion and set their compensation with regard to any other statutory or regulatory requirement.

H. Bonds of the commission may be sold in such manner and from time to time as may be determined by the commission to be most beneficial, subject to approval of the State Bond Commission, and the commission may pay all expenses, premiums, fees, or commission, which it may deem necessary or advantageous in connection with the issuance and sale thereof, subject to the provisions of this Chapter.

I. Other than the State Bond Commission, no notice to, or consent or approval by any governmental body or public officer shall be required as a prerequisite to the issuance, sale, or delivery of any bonds of the district, or the making of any loans to any public or private entity, or to the exercise of any other public function or corporate power of the district, except as is expressly provided in this Chapter.

J. The commission may authorize the establishment of a fund or funds for the creation of a debt service reserve, a renewal and replacement reserve, or such other funds or reserves as the commission may approve with respect to the financing and operation of any project and as may be authorized by any bond resolution, trust agreement, indenture of trust or similar instrument or agreement pursuant to the provisions of which the issuance of bonds or other obligations of the commission may be authorized.

K. Any cost, obligation, or expense incurred for any of the purposes specified in this Chapter shall be a part of the project costs and may be paid or reimbursed as such out of the proceeds of bonds or other obligations issued by the commission.

L. For a period of thirty days from the date of the publication of any resolution of the commission authorizing the issuance of its bonds or certificates of indebtedness, any person interested may contest the legality of such resolution and the validity of such bonds or certificates of indebtedness issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or to draw in question the legality of said bonds or certificates of indebtedness, the security therefor or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of said thirty days.

M. Neither the commissioners nor any person executing the bonds shall be personally liable for the bonds or be subject to any personal liability by reason of the issuance thereof. No earning or assets of the commission shall accrue to the benefit of any private persons. However, the limitation of liability provided for in this Subsection shall not apply to any gross negligence or criminal negligence on the part of any commissioner or person executing the bonds.

N. The commission may utilize any form of credit enhancement otherwise allowed by general law for any obligation, including but not limited to bond insurance, letters of credit, and surety bonds. The commission may invest bond proceeds in guaranteed investments contracts and repurchase agreements. Derivative products such as interest rate swaps, total return swaps, and other instruments may also be used.

O. A public or private entity may borrow funds from the commission. Such obligation to the commission may be evidenced by a lease, loan, or financing agreement. The commission shall not be subject to any restrictions on its power to issue debt not contained in this Chapter. Approval of the issuance of bonds of the commission by the State Bond Commission shall subsume and contain approval of the incurring of debt by any public entity participating with the commission in a borrowing as a conduit obligor.

Acts 2005, No. 98, §1, eff. June 21, 2005.



RS 34:3301 - Object and purpose

CHAPTER 45. ACADIANA GULF OF MEXICO ACCESS CHANNEL

(AGMAC) DEEPENING PROJECT

PART I. IN GENERAL

§3301. Object and purpose

It is the object and purpose of this Chapter to provide for the Acadiana Gulf of Mexico Access Channel (AGMAC) Deepening Project, allowing more efficient marine access from the Port of Iberia (POI) and other Acadiana Ports in the area to the Gulf of Mexico (GOM) by enlarging the existing channel to a project depth of twenty feet; to designate the Louisiana Department of Transportation and Development as the assuring and coordinating agency of the state; to furnish to the United States such assurances as may be required by the Congress of the United States as a condition for such project, including, among other things, that the state or an agency, department, or subdivision thereof will provide such lands, servitudes, and rights-of-way or other rights or interest necessary to construction of the project, including suitable areas for initial and subsequent disposal of dredged material and all alterations and relocations of submarine pipelines, cables, and other structures and improvements necessary for project purposes, berthing areas and local access channels, and also agreements to indemnify and hold harmless the United States from claims arising out of the construction, maintenance, and operation of the project in certain instances; to share the portion of the costs, and to reimburse to the United States all or such portion of the costs, of the construction of the deepened channel as may be required by the congress.

Acts 2004, No. 728, §1, eff. July 6, 2004.



RS 34:3302 - AGMAC Deepening Project

§3302. AGMAC Deepening Project

A. For the purpose established in this Chapter and contingent upon the necessary act of designation to be promulgated by the governor pursuant to R.S. 38:81, designating the Department of Transportation and Development as the assuring and coordinating agency for the AGMAC Project, the secretary of the department is authorized to negotiate and contract with the United States of America to provide such local assurances and cooperation as is necessary for the purposes authorized in this Chapter.

B. The secretary is authorized to proceed with and cooperate in the planning, design, engineering, construction, and right-of-way acquisition of the project; to wit, providing a channel twenty feet in depth from the Gulf of Mexico to Port of Iberia (POI).

C. The Department of Transportation and Development shall be designated as the non-federal sponsor of the lower portion of the Vermilion River in Vermilion Parish for ten and three/tenths miles to a depth of twenty feet if included as a post authorization change to the AGMAC.

D. Notwithstanding any provision of this Section to the contrary, prior to entering into any contract with the United States of America to provide such local assurances and cooperation, the department shall submit said contract for approval to the Joint Legislative Committee on the Budget.

Acts 2004, No. 728, §1, eff. July 6, 2004.



RS 34:3303 - Powers and duties

§3303. Powers and duties

A. The department shall be empowered to do any and all things necessary or proper to carry out the purposes of this Chapter, including but not limited to the things expressly provided in this Section.

B. The department may enter into contracts and agreements of any nature for the purposes of this Chapter with any person or persons, natural or artificial, corporation, association, or other entity, including public corporations, port authorities, state departments, agencies, parishes, other political subdivisions, municipalities, the United States Government and agencies thereof, or any combination thereof or with instrumentalities of every kind, and may designate any department, agency, municipality, parish, port board, port commission, port, harbor, and terminal district, industrial district, or other political subdivision of the state as its agent to carry out the purposes of and the powers granted under this Chapter. The secretary is empowered to negotiate with and enter into contracts or other agreements with any such person or entity concerning the joint administration of the project, including jurisdictional aspects of the state's administration of the project, providing of lands, servitudes and rights-of-way, the location of project facilities, and may engage jointly in the exercise of any power and in the construction of any facilities and improvements for the purposes of the project on any basis, including the matching of funds, which the participating entities may undertake under any provision of general or special law; however, the department shall expend only those funds for the project which are mandated by federal law, regulation, or requirement as the non-federal share of the cost of the project or which are reasonably related thereto and consistent with the performance of the authority and duties imposed by this Chapter.

C. The department may institute or defend in courts of competent jurisdiction, including for the purposes of this Chapter the courts and administrative tribunals of the United States of America, any legal proceedings that may be necessary or required to compel compliance with this Chapter or any actions taken hereunder or that may arise out of the performance of the obligations and duties imposed by this Chapter.

D. The powers granted under this Chapter shall be regarded as supplemental and additional to powers conferred on the Department of Transportation and Development by other laws.

Acts 2004, No. 728, §1, eff. July 6, 2004.



RS 34:3304 - Coordination and cooperation

§3304. Coordination and cooperation

A. It is the policy of this Chapter that the AGMAC Deepening Project be pursued so that there is full coordination and cooperation between all federal and state entities that have complementing or overlapping interest and authority in the project. The secretary of the Department of Transportation and Development is authorized to coordinate all of the state and local governmental aspects of the project so that there is a long-term and orderly development and maintenance of the project.

B. The secretary of the Department of Transportation and Development is authorized to call upon the Department of Economic Development, the Department of Natural Resources, the Board of Commissioners of the Port of Iberia, and all other port commissions and districts and state agencies, departments, and political subdivisions of the state for full and complete cooperation and assistance in carrying out the provisions of this Chapter, and all such entities are hereby directed and it shall be their duty to cooperate and assist the department to the fullest possible extent.

C. The Department of Transportation and Development, with the involvement and participation of the local governing bodies in Vermilion Parish, shall request that the United States Army Corps of Engineers conduct a study for development of a hurricane protection levee and the construction and maintenance thereof.

Acts 2004, No. 728, §1, eff. July 6, 2004.



RS 34:3305 - Construction of Chapter; controlling law

§3305. Construction of Chapter; controlling law

To the extent that the provisions of this Chapter are inconsistent with any other provisions of any general statute or special act or parts thereof, the provisions of this Chapter shall be deemed controlling.

Acts 2004, No. 728, §1, eff. July 6, 2004.



RS 34:3306 - Property defined

PART II. EXPROPRIATIONS

§3306. Property defined

As used in this Chapter, the term "property" means any portion of immovable property, including servitudes and other rights in or to immovable property.

Acts 2004, No. 728, §1, eff. July 6, 2004.



RS 34:3307 - Authority to expropriate and acquire property for the AGMAC channel deepening project prior to judgment

§3307. Authority to expropriate and acquire property for the AGMAC Deepening Project prior to judgment

A. When the Department of Transportation and Development or its agent cannot amicably acquire property needed for the AGMAC Deepening Project as provided in this Chapter, it may acquire the same by expropriation and may acquire the property prior to judgment in the trial court on the amount of compensation due to the owner of the property.

B. Except as otherwise provided in this Chapter, such expropriation shall be conducted in the manner that the department is permitted to expropriate property for highway purposes, as set forth in R.S. 48:449 through 459.

C. The right of expropriation granted herein shall be exercised only by the non-federal sponsor if the United States Army Corps of Engineers agrees to accept the operation and maintenance of the Freshwater Bayou By-Pass channel, structures, and improvements.

Acts 2004, No. 728, §1, eff. July 6, 2004.



RS 34:3308 - Contents of petition for expropriation; place of filing

§3308. Contents of petition for expropriation; place of filing

The right of expropriation granted by this Chapter shall be exercised in the following manner:

(1) A petition shall be filed by the plaintiff in the district court of the parish in which the property to be expropriated is situated. However, where the property to be expropriated extends into two or more parishes and the owner of the property resides in one of them, the petition shall be filed in the district court of the parish where the owner resides, but if the owner does not reside in any one of the parishes into which the property extends, the petition may be filed in any one of the parishes. In all such cases, the court wherein the petition is filed shall have jurisdiction to adjudicate as to all the property involved.

(2) The petition shall contain a statement of the purpose for which the property is to be expropriated, describing the property necessary therefor with a plan of the same, a description of the improvements thereon, if any, and the name of the owner if known.

(3) The petition shall have annexed thereto the following:

(a) A notarized statement of the secretary of the department declaring that the taking is necessary or useful for the purposes of this Chapter.

(b) A certificate signed by the department's engineer or, in his absence, his principal assistant, declaring that he has fixed the right of way in a manner sufficient in his judgment to provide for the public interest, safety, and convenience and further declaring that the location and design of the proposed improvements are in accordance with the best modern practices adopted in the interest of the safety and convenience of the public.

(c) An itemized statement of the amount of money estimated to be the full extent of the owner's loss for the taking or the damage, or both, as the case may be. It shall be signed by those who made the estimate, showing the capacity in which they acted, and the date on which it was made.

Acts 2004, No. 728, §1, eff. July 6, 2004.



RS 34:3309 - Prayer of petition; ex parte order for deposit

§3309. Prayer of petition; ex parte order for deposit

The petition shall conclude with a prayer that the property be declared taken for the AGMAC Deepening Project. Upon presentation of the petition, the court shall issue an order directing that the amount of the estimate be deposited in the registry of the court. Upon the deposit of the amount of the estimate in the registry of the court, for the use and benefit of the persons entitled thereto, the clerk shall issue a receipt showing the amount deposited, the date it was deposited, the style and number of the cause, and the description of the property and property rights, as contained in the petition.

Acts 2004, No. 728, §1, eff. July 6, 2004.



RS 34:3310 - Vesting of title

§3310. Vesting of title

Title to the property and the property rights specified in the petition shall vest in the department upon final court order declaring that the property described in the petition has been taken for the AGMAC deepening purposes, and the right to just and adequate compensation therefor shall vest in the persons entitled thereto. Upon vesting of title, the department may enter upon and take possession of the property.

Acts 2004, No. 728, §1, eff. July 6, 2004.



RS 34:3311 - Notice to defendant

§3311. Notice to defendant

A. Upon receipt of the deposit, the clerk of court shall issue a notice to each defendant in the suit, notifying him that a petition has been filed to expropriate the property described in the petition.

B. This notice, together with a certified copy of the order, the petition, and the clerk's receipt for the deposit, shall be delivered by the clerk to the proper sheriff for service on each defendant in the manner provided for the service of citations.

Acts 2004, No. 728, §1, eff. July 6, 2004.



RS 34:3312 - Contesting validity of proposed taking; waiver of defenses

§3312. Contesting validity of proposed taking; waiver of defenses

A. Any defendant desiring to contest the validity of the taking on the ground that the property taken for the AGMAC Deepening Project was not expropriated for a public purpose may file a motion to dismiss the suit within fifteen days after the date on which the notice was served on him. He shall certify thereon that a copy thereof has been served personally or by mail on either the plaintiff or its attorney of record in the suit. This motion shall be tried contradictorily with preference to the judge alone and shall be decided prior to fixing the case for trial on the compensation or damages due to the defendant.

B. Failure to file the motion within the time provided constitutes a waiver of all defenses to the suit except claims for compensation or damages.

Acts 2004, No. 728, §1, eff. July 6, 2004.



RS 34:3313 - Defendant's answer; requirements; delay for filing

§3313. Defendant's answer; requirements; delay for filing

Where property is expropriated pursuant to this Chapter, any defendant may apply for a trial to determine the measure of compensation to which he is entitled, provided:

(1) He files an answer within one year from the date he is notified in writing by the department that it has finally accepted the construction of the AGMAC Deepening Project for which the property was expropriated; provided, he may file his answer prior to the date he is notified by the department.

(2) His answer sets forth the amount he claims, including the value of each parcel expropriated and the amount he claims as damages to the remainder of his property.

(3) His damage claim is reasonably itemized.

(4) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit.

Acts 2004, No. 728, §1, eff. July 6, 2004.



RS 34:3314 - Repealed by Acts 1997, No. 1116, 2.

§3314. Repealed by Acts 1997, No. 1116, §2.



RS 34:3321 - Repealed by Acts 1997, No. 1116, 2.

§3321. Repealed by Acts 1997, No. 1116, §2.



RS 34:3322 - Repealed by Acts 1997, No. 1116, 2.

§3322. Repealed by Acts 1997, No. 1116, §2.



RS 34:3323 - Repealed by Acts 1997, No. 1116, 2.

§3323. Repealed by Acts 1997, No. 1116, §2.



RS 34:3324 - Repealed by Acts 1997, No. 1116, 2.

§3324. Repealed by Acts 1997, No. 1116, §2.



RS 34:3325 - Repealed by Acts 1997, No. 1116, 2.

§3325. Repealed by Acts 1997, No. 1116, §2.



RS 34:3326 - Repealed by Acts 1997, No. 1116, 2.

§3326. Repealed by Acts 1997, No. 1116, §2.



RS 34:3327 - Repealed by Acts 1997, No. 1116, 2.

§3327. Repealed by Acts 1997, No. 1116, §2.



RS 34:3328 - Repealed by Acts 1997, No. 1116, 2.

§3328. Repealed by Acts 1997, No. 1116, §2.



RS 34:3329 - Repealed by Acts 1997, No. 1116, 2.

§3329. Repealed by Acts 1997, No. 1116, §2.



RS 34:3330 - Repealed by Acts 1997, No. 1116, 2.

§3330. Repealed by Acts 1997, No. 1116, §2.



RS 34:3331 - Repealed by Acts 1997, No. 1116, 2.

§3331. Repealed by Acts 1997, No. 1116, §2.



RS 34:3332 - Repealed by Acts 1997, No. 1116, 2.

§3332. Repealed by Acts 1997, No. 1116, §2.



RS 34:3333 - Repealed by Acts 1997, No. 1116, 2.

§3333. Repealed by Acts 1997, No. 1116, §2.



RS 34:3334 - Repealed by Acts 1997, No. 1116, 2.

§3334. Repealed by Acts 1997, No. 1116, §2.



RS 34:3335 - Repealed by Acts 1997, No. 1116, 2.

§3335. Repealed by Acts 1997, No. 1116, §2.



RS 34:3336 - Repealed by Acts 1997, No. 1116, 2.

§3336. Repealed by Acts 1997, No. 1116, §2.



RS 34:3337 - Repealed by Acts 1997, No. 1116, 2.

§3337. Repealed by Acts 1997, No. 1116, §2.



RS 34:3338 - Repealed by Acts 1997, No. 1116, 2.

§3338. Repealed by Acts 1997, No. 1116, §2.



RS 34:3351 - WASHINGTON PARISH PORT COMMISSION

CHAPTER 45. WASHINGTON PARISH PORT COMMISSION

§3351. Repealed by Acts 2001, No. 1137, §1.



RS 34:3352 - Repealed by Acts 2001, No. 1137, 1.

§3352. Repealed by Acts 2001, No. 1137, §1.



RS 34:3353 - Repealed by Acts 2001, No. 1137, 1.

§3353. Repealed by Acts 2001, No. 1137, §1.



RS 34:3354 - Repealed by Acts 2001, No. 1137, 1.

§3354. Repealed by Acts 2001, No. 1137, §1.



RS 34:3355 - Repealed by Acts 2001, No. 1137, 1.

§3355. Repealed by Acts 2001, No. 1137, §1.



RS 34:3356 - Repealed by Acts 2001, No. 1137, 1.

§3356. Repealed by Acts 2001, No. 1137, §1.



RS 34:3401 - MISSISSIPPI RIVER DEEPENING PROJECT

CHAPTER 46. MISSISSIPPI RIVER DEEPENING PROJECT

PART I. IN GENERAL

§3401. Object and purpose

It is the object and purpose of this Chapter to provide for the Mississippi River Deepening Project, allowing more efficient deep draft navigation access to the New Orleans and Baton Rouge reaches of the Mississippi River via Southwest Pass by enlarging in phases or stages the existing channel to a project depth of forty-five feet; to authorize the first phase of the project; to designate the Louisiana Department of Transportation and Development as the assuring and coordinating agency of the state; to furnish to the United States such assurances as may be required by the Congress of the United States as a condition for such project, including, among other things, that the state or an agency, department, or subdivision thereof will provide such lands, servitudes, and rights-of-way or other rights or interest necessary to said construction and maintenance of the project, including, suitable areas for initial and subsequent disposal of dredged material and all alterations and relocations of submarine pipelines, cables, and other structures and improvements necessary for project purposes, berthing areas and local access channels, public terminal and transfer facilities and prohibition of the erection of structures within one hundred feet of the project channel, and also agreements to indemnify and hold harmless the United States from claims arising out of the construction, maintenance, and operation of the project in certain instances; to share the portion of the costs, and to reimburse to the United States all or such portion of the costs, of the construction and maintenance of the deepened channel as may be required by the Congress; to impose upon and exact from commercial waterway commerce such tolls, charges, and user fees as may be required and as may be authorized by the Congress to be used for such purposes as so authorized.

Acts 1986, No. 83, §1, eff. June 17, 1986; Acts 1989, No. 21, §1, eff. June 14, 1989.

{{NOTE: SEE ACTS 1989, NO. 21, §§2-6.}}



RS 34:3402 - Mississippi River Deepening Project

§3402. Mississippi River Deepening Project

A. For the purpose established in this Chapter and contingent upon the necessary act of designation to be promulgated by the governor pursuant to R.S. 38:81, designating the Department of Transportation and Development as the assuring and coordinating agency for the Mississippi River Deepening Project, the secretary of the department is authorized to negotiate and contract with the United States of America to provide such local assurances and cooperation as is necessary for the purposes authorized in this Chapter.

B. The secretary is authorized to proceed with and cooperate in the planning, design, engineering, construction, and maintenance of the first phase of the project; to-wit, providing a channel forty-five feet in depth from the Gulf of Mexico to mile one hundred eighty one above the Head of Passes. Should training works be required for the project, appropriate fresh water diversion structures shall be constructed, as part of the federal project, to compensate for any consequent loss of fresh water in the marsh environment.

C. Upon completion of the first phase of the project, the secretary is authorized to proceed with and cooperate in the planning, design, engineering, construction, and maintenance of the second phase of the project; to-wit, providing a channel forty-five feet in depth from mile one hundred eighty-one above the Head of Passes to mile two hundred thirty-two point four above the Head of Passes.

D. Upon completion of the second phase of the project, the secretary is authorized to proceed with and cooperate in the planning, design, engineering, construction, and maintenance of subsequent phases of the project that would advance the deepening of the channel from forty-five feet to fifty-three feet from the Gulf of Mexico to mile two hundred thirty-two point four above the Head of Passes.

Acts 1986, No. 83, §1, eff. June 17, 1986; Acts 1989, No. 21, §1, eff. June 14, 1989; Acts 1999, No. 634, §1.



RS 34:3403 - Powers

§3403. Powers

A. The department shall be empowered to do any and all things necessary or proper to carry out the purposes of this Chapter, including, but not limited to, the things expressly provided in this Section.

B. The department may enter into contracts and agreements of any nature for the purposes of this Chapter with any person or persons, natural or artificial, corporation, association, or other entity, including public corporations, port authorities, state departments, agencies, parishes, other political subdivisions, municipalities, the United States Government and agencies thereof, or any combination thereof or with instrumentalities of every kind, and may designate any department, agency, municipality, parish, port board, port commission, port, harbor, and terminal district, industrial district, or other political subdivision of the state as its agent to carry out the purposes of and the powers granted under this Chapter. The secretary is empowered to negotiate with and enter into contracts or other agreements with any such person or entity concerning the joint administration of the project, including jurisdictional aspects of the state's administration of the project, providing of lands, servitudes and rights-of-ways, the location of project facilities, and the collection and distribution of revenues derived from the tolls, charges, and user fees, and may engage jointly in the exercise of any power and in the construction, operation, and maintenance of any facilities and improvements for the purposes of the project on any basis, including the matching of funds, which the participating entities may undertake under any provision of general or special law; however, the department shall expend only those funds for the project which are mandated by federal law, regulation, or requirement as the non-federal share of the cost of the project or which are reasonably related thereto and consistent with the performance of the authority and duties imposed by this Chapter.

C. The department may fix, impose, and collect tolls, charges or user fees to finance the non-federal share of the project costs as required or authorized by the Congress and the United States Army Corps of Engineers as regards the project. The secretary shall take such actions, hold such public hearings, and make such determinations as are necessary or appropriate to carry out the provisions of this Subsection in accordance with the requirements of the Congress. The department may pledge part or all of its revenues derived or to be derived under this Chapter and dedicate such revenues for the purpose of retiring debt, including payment of principal and interest on obligations issued for the project, and make such payments to the United States Government for its share of the project as required by the Congress. Any tolls, charges, and user fees imposed and collected under this Chapter shall reflect, to a reasonable degree and to the extent required by federal law, the benefits provided by the project to a particular class or type of vessel.

D. The department may institute or defend in courts of competent jurisdiction, including for the purposes of this Chapter the courts and administrative tribunals of the United States of America, any legal proceedings that may be necessary or required to compel compliance with this Chapter or any actions taken hereunder or that may arise out of the performance of the obligations and duties imposed by this Chapter.

E. The powers granted under this Chapter shall be regarded as supplemental and additional to powers conferred on the Department of Transportation and Development by other laws.

Acts 1986, No. 83, §1, eff. June 17, 1986; Acts 1989, No. 21, §1, eff. June 14, 1989.



RS 34:3404 - Bonds

§3404. Bonds

Any public trust of which the state is the beneficiary is hereby authorized to issue revenue bonds on behalf of the department for any purpose authorized under this Chapter payable out of and secured by any part or all of the revenues, tolls, charges, user fees, and receipts derived or to be derived by the department pursuant to this Chapter, or from any other sources whatsoever, including, but not by way of limitation, other monies which, by law or contract, may be made available to the department. Said bonds shall be issued in accordance with the requirements of the public trust act, R.S. 9:2341 through 2347; however, the requirements of R.S. 9:2347(J) relating to legislative approval and inclusion of the project in a capital budget shall not apply to the revenue bonds or project authorized hereby.

Acts 1986, No. 83, §1, eff. June 17, 1986.



RS 34:3405 - Coordination and cooperation

§3405. Coordination and cooperation

A. It is the policy of this Chapter that the Mississippi River Deepening Project be pursued so that there is full coordination and cooperation between all federal and state entities that have complementing or overlapping interest and authority in the project. The secretary of the Department of Transportation and Development is authorized to coordinate all of the state and local governmental aspects of the project so that there is a long-term and orderly development and maintenance of the project.

B. The secretary of the Department of Transportation and Development is authorized to call upon the Department of Economic Development, the Board of Commissioners of the Port of New Orleans, the St. Bernard Port, Harbor and Terminal District, the Plaquemines Port, Harbor and Terminal District, the South Louisiana Port Commission, the Greater Baton Rouge Port Commission, and all other port commissions and districts and state agencies, departments, and political subdivisions of the state for full and complete cooperation and assistance in carrying out the provisions of this Chapter, and all such entities are hereby directed and it shall be their duty to cooperate and assist the department to the fullest possible extent.

Acts 1986, No. 83, §1, eff. June 17, 1986; Acts 1989, No. 21, §1, eff. June 14, 1989; Acts 2001, No. 8, §10, eff. July 1, 2001.



RS 34:3406 - Construction of Chapter; controlling law

§3406. Construction of Chapter; controlling law

To the extent that the provisions of this Chapter are inconsistent with any other provisions of any general statute or special act or parts thereof, the provisions of this Chapter shall be deemed controlling.

Acts 1986, No. 83, §1, eff. June 17, 1986.



RS 34:3411 - Property defined

PART II. EXPROPRIATIONS

§3411. Property defined

As used in this Chapter, the term "property" means any portion of immovable property, including servitudes and other rights in or to immovable property.

Acts 1987, No. 244, §1.

{{NOTE: SEE ACTS 1987, NO. 244, §2.}}



RS 34:3412 - Authority to expropriate and acquire property for river deepening projects prior to judgment

§3412. Authority to expropriate and acquire property for river deepening projects prior to judgment

A. When the Department of Transportation and Development or its agent cannot amicably acquire property needed for river deepening projects as provided in this Chapter, it may acquire the same by expropriation and may acquire the property prior to judgment in the trial court on the amount of compensation due to the owner of the property.

B. Except as otherwise provided in this Chapter, such expropriation shall be conducted in the manner that the department is permitted to expropriate property for highway purposes, as set forth in R.S. 48:449 through 459.

Acts 1987, No. 244, §1; Acts 1989, No. 21, §1, eff. June 14, 1989.

{{NOTE: SEE ACTS 1987, NO. 244, §2.}}



RS 34:3413 - Contents of petition for expropriation; place of filing

§3413. Contents of petition for expropriation; place of filing

The right of expropriation granted by this Chapter shall be exercised in the following manner:

(1) A petition shall be filed by the plaintiff in the district court of the parish in which the property to be expropriated is situated. However, where the property to be expropriated extends into two or more parishes and the owner of the property resides in one of them, the petition shall be filed in the district court of the parish where the owner resides, but if the owner does not reside in any one of the parishes into which the property extends, the petition may be filed in any one of the parishes. In all such cases, the court wherein the petition is filed shall have jurisdiction to adjudicate as to all the property involved.

(2) The petition shall contain a statement of the purpose for which the property is to be expropriated, describing the property necessary therefor with a plan of the same, a description of the improvements thereon, if any, and the name of the owner if known.

(3) The petition shall have annexed thereto the following:

(a) A notarized statement of the secretary of the department declaring that the taking is necessary or useful for the purposes of this Chapter.

(b) A certificate signed by the department's engineer or, in his absence, his principal assistant, declaring that he has fixed the right of way in a manner sufficient in his judgment to provide for the public interest, safety, and convenience and further declaring that the location and design of the proposed improvements are in accordance with the best modern practices adopted in the interest of the safety and convenience of the public.

(c) An itemized statement of the amount of money estimated to be the full extent of the owner's loss for the taking or the damage, or both, as the case may be. It shall be signed by those who made the estimate, showing the capacity in which they acted, and the date on which it was made.

Acts 1987, No. 244, §1.

{{NOTE: SEE ACTS 1987, NO. 244, §2.}}



RS 34:3414 - Prayer of petition; ex parte order for deposit

§3414. Prayer of petition; ex parte order for deposit

The petition shall conclude with a prayer that the property be declared taken for the Mississippi River deepening projects. Upon presentation of the petition, the court shall issue an order directing that the amount of the estimate be deposited in the registry of the court. Upon the deposit of the amount of the estimate in the registry of the court, for the use and benefit of the persons entitled thereto, the clerk shall issue a receipt showing the amount deposited, the date it was deposited, the style and number of the cause, and the description of the property and property rights, as contained in the petition.

Acts 1987, No. 244, §1.

{{NOTE: SEE ACTS 1987, NO. 244, §2.}}



RS 34:3415 - Vesting of title

§3415. Vesting of title

Title to the property and the property rights specified in the petition shall vest in the department upon final court order declaring that the property described in the petition has been taken for the Mississippi River deepening purposes, and the right to just and adequate compensation therefor shall vest in the persons entitled thereto. Upon vesting of title, the department may enter upon and take possession of the property.

Acts 1987, No. 244, §1.

{{NOTE: SEE ACTS 1987, NO. 244, §2.}}



RS 34:3416 - Notice to defendant

§3416. Notice to defendant

A. Upon receipt of the deposit, the clerk of court shall issue a notice to each defendant in the suit, notifying him that a petition has been filed to expropriate the property described in the petition.

B. This notice, together with a certified copy of the order, the petition, and the clerk's receipt for the deposit, shall be delivered by the clerk to the proper sheriff for service on each defendant in the manner provided for the service of citations.

Acts 1987, No. 244, §1.

{{NOTE: SEE ACTS 1987, NO. 244, §2.}}



RS 34:3417 - Contesting validity of proposed taking; waiver of defenses

§3417. Contesting validity of proposed taking; waiver of defenses

A. Any defendant desiring to contest the validity of the taking on the ground that the property taken for the river deepening project was not expropriated for a public purpose may file a motion to dismiss the suit within fifteen days after the date on which the notice was served on him. He shall certify thereon that a copy thereof has been served personally or by mail on either the plaintiff or its attorney of record in the suit. This motion shall be tried contradictorily with preference to the judge alone and shall be decided prior to fixing the case for trial on the compensation or damages due to the defendant.

B. Failure to file the motion within the time provided constitutes a waiver of all defenses to the suit except claims for compensation or damages.

Acts 1987, No. 244, §1.

{{NOTE: SEE ACTS 1987, NO. 244, §2.}}



RS 34:3418 - Defendant's answer; requirements; delay for filing

§3418. Defendant's answer; requirements; delay for filing

Where property is expropriated pursuant to this Chapter any defendant may apply for a trial to determine the measure of compensation to which he is entitled, provided:

(1) He files an answer within one year from the date he is notified in writing by the department that it has finally accepted the construction of the river deepening project for which the property was expropriated; provided, he may file his answer prior to the date he is notified by the department.

(2) His answer sets forth the amount he claims, including the value of each parcel expropriated and the amount he claims as damages to the remainder of his property.

(3) His damage claim is reasonably itemized.

(4) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit.

Acts 1987, No. 244, §1.

{{NOTE: SEE ACTS 1987, NO. 244, §2.}}



RS 34:3451 - PORT CONSTRUCTION

CHAPTER 47. PORT CONSTRUCTION

AND DEVELOPMENT PRIORITY PROGRAM

§3451. Definitions

As used in this Chapter, unless the context clearly indicates otherwise, the following definitions shall apply:

(1) "Construction or development project" means a program of construction or development, either new or continuing, that will be planned and implemented with the primary goal of improving ports and harbors in the state.

(2) "Department" means the Department of Transportation and Development.

(3) "Joint committee" means the House Committee on Transportation, Highways and Public Works and the Senate Committee on Transportation, Highways and Public Works, functioning as a joint legislative committee.

(4) "Port authority" means the governing authority of any port area or port, harbor, and terminal district.

(5) "Port construction or development priority program" means the priority list of projects submitted by the department and approved by the joint committee pursuant to this Chapter.

Acts 1989, No. 452, §1, eff. June 30, 1989.



RS 34:3452 - Methodology for port project evaluation

§3452. Methodology for port project evaluation

A.(1) Applications for funding of any port construction or development project may be submitted by any port authority on a quarterly basis, except as provided in R.S. 34:3456. Applications shall be submitted to the department no later than the first of March, June, September, and December of each calendar year for consideration of funding or funding obligation authority in the following fiscal years. Applications submitted in accordance with the provisions of this Chapter shall be subject to the provisions of R.S. 39:101 through 128. Information to be provided in the application shall include but not be limited to the following:

(a) Description of the project and demonstration of immediate need for the project.

(b) Preliminary project design and cost estimate.

(c) Description of project area.

(2) Project applications shall not be subjected to formal review and evaluation until the information required in the application has been submitted.

B. Applications shall be reviewed by the department and any other appropriate state agencies within sixty days after receipt of such applications by the department.

C. Procedures for review and evaluation shall be developed by the department. Prior to implementing the review and evaluation procedures, the department shall secure the approval of these procedures by the joint committee in accordance with the Administrative Procedure Act. The procedures and a set of guidelines for completing project applications shall be made available to eligible port authorities upon request.

D. The department may contract with the Louisiana State University Ports and Waterways Institute for any of the duties associated with the development of the port priority program, including but not limited to the development, review, and evaluation of plans and specifications, and the development of the port priority program list. However, development of and authority over the final determination of the port priority list shall remain with the department and the joint committee as provided in this Chapter.

E. The department shall insure that an inventory is maintained of ports, navigable waterways, and water transportation facilities, public and private, with respect to their location, capacities, and capabilities and serve as a clearinghouse for inquiries for ports and waterways information, data, and technical and research assistance.

F. The department shall have prepared each year a summary report containing projections of state, federal, local, and private financial requirements for expanding or renovating existing ports and waterways facilities, constructing new ones, and maintaining these facilities.

Acts 1989, No. 452, §1, eff. June 30, 1989; Acts 1998, 1st Ex. Sess., No. 161, §1, eff. May 7, 1998; Acts 2006, No. 18, §1, eff. May 4, 2006.



RS 34:3453 - Priority list of projects; public hearings; final program

§3453. Priority list of projects; public hearings; final program

Each quarter, the department shall prepare and shall furnish a prioritized list of projects, based on the applications received by the department during that quarter, to the joint committee. The joint committee shall receive the prioritized list of projects from the department for each of the first three quarters of the year, and shall call a public hearing within thirty days of receiving the list in order to receive public testimony regarding any project on the list. At such hearing, the joint committee shall vote to either accept, reject, or modify the list. Each quarter, the department shall reprioritize the list of projects to reflect the cumulative list of projects recommended by the department. After application recommendations for the last quarter are made by the department, the department shall submit the final port construction and development priority program for the ensuing fiscal year to the joint committee for approval. Prior to the convening of the regular session of the legislature, the joint committee shall hold a public hearing for the purpose of reviewing the final program for the ensuing fiscal year. Prior to such hearing, the department shall publish the appropriate official notice in the necessary journals. The final program shall be based upon the anticipated revenues to be appropriated by the legislature or other funding obligation authority and the projects shall be listed in order of priority. When this final construction program is presented to the legislature for funding or funding obligation authority for the ensuing fiscal year, the legislature shall not add any projects to this final construction program. Any project recommended by the department and approved by the joint committee but for which funds are unavailable in the fiscal year for which it was approved shall remain on the prioritized list of projects and shall be carried forward to the next fiscal year. Such project shall retain its place on the prioritized list of projects and shall receive a higher priority over newly recommended projects in the next fiscal year.

Acts 1989, No. 452, §1, eff. June 30, 1989; Acts 1998, 1st Ex. Sess., No. 161, §1, eff. May 7, 1998; Acts 2006, No. 18, §1, eff. May 4, 2006.



RS 34:3454 - Supplemental list of projects

§3454. Supplemental list of projects

The department also shall provide to the joint committee annually a supplemental list of projects proposed to be commenced or authorized within the ensuing four years which are in various stages of planning and preparation. The supplemental list shall be subject to change by the department until the department finally approves each project for construction.

Acts 1989, No. 452, §1, eff. June 30, 1989; Acts 1998, 1st Ex. Sess., No. 161, §1, eff. May 7, 1998; Acts 2006, No. 18, §1, eff. May 4, 2006.



RS 34:3455 - Projects undertaken by the department

§3455. Projects undertaken by the department

A. After adoption of the department's recommendations by the joint committee, the approved list of projects shall be forwarded to the department for implementation. The approved list shall be implemented by the department by the use of funds appropriated, funding obligation authority, or pursuant to the cash management program as provided by R.S. 48:251(D). Funding or funding obligation authority shall be allocated to projects in accordance with the prioritized list of projects approved by the joint committee. Funding obligation authority may be granted or authorized for a project from funds appropriated or obligated for another project or projects within the Port Priority Construction and Development Program provided that such authority does not impede such project or projects. Such funding obligation authority shall be extinguished for a project at such time as funds are made available for obligation for the project. The department shall not delete, add, or substitute any projects for those approved by the joint committee, except as provided in R.S. 34:3456; however, the secretary of the department may, at his discretion, authorize projects to be undertaken and financed due to an emergency out of the secretary's emergency fund.

B. No port project shall be undertaken by the department except those included in the approved program listing which are funded or which have funding obligation authority for that fiscal year with the exception of projects undertaken and financed out of the secretary's emergency fund.

Acts 1989, No. 452, §1, eff. June 30, 1989; Acts 1998, 1st Ex. Sess., No. 64, §2, eff. July 1, 1998; Acts 1998, 1st Ex. Sess., No. 161, §1, eff. May 7, 1998; Acts 2006, No. 18, §1, eff. May 4, 2006.



RS 34:3456 - Commencement of projects; substitutions; Port of New Orleans

§3456. Commencement of projects; substitutions; Port of New Orleans

A. The projects planned for the year for which appropriations have been made or which have funding obligation authority shall be commenced in that year; however, if a project cannot be commenced within the year for which it is authorized, the secretary of the department shall file with the project records a public statement as to the factors causing the delay, and the next priority project shall be substituted therefor. When the delaying factors have been overcome, the delayed project shall be placed in the highest priority for the next ensuing fiscal year. Projects which have been funded or which have obligation authority shall retain such funding or authority until the project is completed and the project costs are liquidated.

B. The Port of New Orleans or its successor shall be prohibited from participating in the port priority program for five consecutive years from the first fiscal year in which such priority program is funded by the legislature only if, as, and when House Bill No. 80 of the 1989 Regular Session of the Legislature is finally adopted and approved by the electorate*.

Acts 1989, No. 452, §1, eff. June 30, 1989; Acts 1998, 1st Ex. Sess., No. 161, §1, eff. May 7, 1998.

*NOTE: SEE NOW CONST. ART. VII, §27.



RS 34:3457 - Allocation, reallocation of funds; deposit to Transportation Trust Fund

§3457. Allocation, reallocation of funds; deposit to Transportation Trust Fund

A. The Transportation Trust Fund shall be the source of state funds provided for any port project on the priority list approved pursuant to the provisions of this Chapter. Prior to the commencement of any work, the department shall require the presiding officer of each port authority involved in a project to execute an agreement and statement of sponsorship to provide a ten percent local match for the cost of construction of the project including the cost of any items stipulated under the provisions of Paragraph (1) of this Subsection. The department shall further stipulate that such agreement include but not be limited to the following:

(1) Agreement by the port authority to furnish all lands, easements, rights of way, and spoil disposal areas necessary to construct, operate, and maintain the project without cost to the state, unless such lands, easements, rights of way, and spoil disposal areas are critical to the project being applied for.

(2) Agreement by the port authority to furnish all engineering services for the project, including consultant engineering services, if required, without cost to the state, unless such services are provided by the department as authorized in R.S. 34:3458(B).

(3) Agreement by the port authority to assume all maintenance and operation costs for the project as may be required without cost to the state.

B. Any monies allocated for any project not needed for said project may be reallocated for the completion of any other project or projects specified. Any monies not needed for the completion of said projects shall be deposited in and credited to the Transportation Trust Fund.

Acts 1989, No. 452, §1, eff. June 30, 1989. Amended by Acts 1993, No. 476, §1; Acts 1998, 1st Ex. Sess., No. 161, §1, eff. May 7, 1998.



RS 34:3457.1 - Reimbursement for project construction

§3457.1. Reimbursement for project construction

A sponsoring port authority may make application under the provisions of this Chapter to utilize its own funds for project construction and to be reimbursed by the Port Construction and Development Priority Program provided that all program criteria are met in accordance with the provisions of this Chapter, the project is listed in the recommended construction program, and all program criteria are met in accordance with the program's "Procedural Manual for Funded Projects" and the rules and regulations promulgated by the department to implement the provisions of this Chapter.

Acts 2006, No. 18, §1, eff. May 4, 2006.



RS 34:3458 - Preparation of plans and specifications; letting of bids for construction; supervision of construction

§3458. Preparation of plans and specifications; letting of bids for construction; supervision of construction

A. Port authorities located in a parish with a population of fifty thousand persons or more shall be responsible for the preparation of plans and specifications for their respective port project. These authorities shall also be responsible for the letting of bids for construction, and the supervision of construction for all projects, all in accordance with the provisions of this Chapter.

B. For port authorities located in a parish with a population of less than fifty thousand persons, the department may prepare the necessary plans and specifications, may let the contract for bid, and may supervise the construction of the project.

Acts 1989, No. 452, §1, eff. June 30, 1989.



RS 34:3459 - Inspection

§3459. Inspection

A. The department shall approve the engineering and construction plans for any proposed projects that are prepared by consultant or contract engineers for any recipient port authority. The department may inspect the construction of a project at any time to assure project compliance.

B. The department shall inspect a complete project with the consultant or contract engineer. The engineer shall certify that construction is in accordance with plans and specifications. The department may inspect a completed project at any time to assure that the project is being maintained in accordance with project specifications and agreements.

Acts 1989, No. 452, §1, eff. June 30, 1989.



RS 34:3460 - System of administration

§3460. System of administration

Each recipient authority shall adopt a system of administration which shall require approval of the department for any expenditures made out of state and local matching funds, and no recipient authority shall expend any funds without the approval of the department. Each recipient authority shall adopt a system of administration which shall include the development of a capital improvement program on a selective basis, centralized purchasing of equipment and supplies, centralized accounting, and selective maintenance and construction based upon engineering plans and inspections. Funds appropriated for a project shall not be expended for any other purpose. All contracts for materials, construction, or services shall be advertised and awarded to the lowest responsible bidder in accordance with the provisions of R.S. 38:2212. However, a port may utilize the design-build method as permitted by R.S. 34:3523 for any port priority project that a notice of intent is advertised for in accordance with R.S. 34:3523 prior to December 31, 2015.

Acts 1989, No. 452, §1, eff. June 30, 1989; Acts 2012, No. 755, §1, eff. June 12, 2012.



RS 34:3461 - Audit of distribution to recipient port authorities

§3461. Audit of distribution to recipient port authorities

The state monies distributed to the recipient authorities and the local matching funds shall be audited by the legislative auditor or a certified public accountant at least biennially pursuant to R.S. 24:513(A) and shall issue and distribute all audit reports pursuant to R.S. 24:516(A). To the extent that funds available to the legislative auditor permit, the audits of each recipient port authority of the use of the monies shall include an investigation of any failure to comply with the recommendations for planning, design, and construction adopted by the department. The recipient port authority shall certify annually to the legislative auditor that the funds made available under this Chapter have been expended in accordance with the standards established by law.

Acts 1989, No. 452, §1, eff. June 30, 1989.



RS 34:3462 - Report of any misuse of funds

§3462. Report of any misuse of funds

If the legislative auditor determines that any expenditures by the recipient port authority have not been made in accordance with this Chapter, he shall promptly report the facts of such expenditure to the Legislative Audit Advisory Council. The council shall make further investigation of the matter as it deems necessary.

Acts 1989, No. 452, §1, eff. June 30, 1989.



RS 34:3463 - Misuse of funds; withholding of distribution; notification of district attorney

§3463. Misuse of funds; withholding of distribution; notification of district attorney

A.(1) If, on the basis of the report of the legislative auditor, or from its own investigation, the Legislative Audit Advisory Council, hereinafter referred to as the "council", determines that there has been a misuse by a recipient port authority of funds from the program, it shall then determine whether a partial or total withholding of the authority's appropriation for any remaining portion of the current fiscal year shall be necessary. Should the council determine that it is necessary to withhold all or any part of the authority's appropriation, the council shall send notification of its determination to the co-chairmen of the joint committee and to each member of the legislature who represents any portion of the authority.

(2) If, thirty days after the co-chairmen and the members of the legislature are notified, the council determines that the misuse has not yet ceased, the council shall, by written resolution, instruct the state treasurer to immediately suspend distributions to the port authority of funds appropriated for the program. The suspension of funds shall remain in effect until the Legislative Audit Advisory Council verifies, in writing, to the state treasurer that the offending authority is again in compliance with this Chapter. Such written verification shall be given when the legislative auditor certifies to the council that, to the best of his knowledge, the authority is in compliance with this Chapter or, in the absence of said certification, when the council determines that the authority is in compliance with this Chapter. Upon receipt of the council's written verification, the state treasurer shall reinstate the distribution of funds and distribute all funds previously withheld to the affected recipient port authority.

(3) The council shall report any action it has taken with regard to the suspension of funds to the joint committee and to the legislature at the next regular session, along with any recommendations it may have for forfeiture of suspended funds by those authorities which are still in noncompliance with this Chapter. Forfeiture of funds can be authorized only by the legislature.

B. In any case where there has been a determination made by the council that there has been a misuse by a recipient port authority of funds appropriated for the program, the council shall furnish a copy of the written resolution directing the state treasurer to withhold funds to the district attorney of the parish or parishes where the misuse of funds occurred. The district attorney shall, within thirty days, advise the chairman of the council as to action he has taken or proposes to take in connection with the misuse of funds cited in the resolution. Where future action is proposed by the district attorney, the council shall set a date for receipt of further advice in the matter. Where such advice is not forthcoming from the district attorney, or where it is evident that suitable action has not been taken, the council shall report the matter to the joint committee and to the legislature at its next regular session for whatever action the joint committee and the legislature deems advisable under the circumstances.

Acts 1989, No. 452, §1, eff. June 30, 1989.



RS 34:3471 - Repealed by Acts 2010, No. 423, §1, eff. July 1, 2010.

CHAPTER 48. MILLENNIUM PORT AUTHORITY

§3471. Repealed by Acts 2010, No. 423, §1, eff. July 1, 2010.



RS 34:3472 - Repealed by Acts 2010, No. 423, §1, eff. July 1, 2010.

§3472. Repealed by Acts 2010, No. 423, §1, eff. July 1, 2010.



RS 34:3473 - Repealed by Acts 2010, No. 423, §1, eff. July 1, 2010.

§3473. Repealed by Acts 2010, No. 423, §1, eff. July 1, 2010.



RS 34:3474 - Repealed by Acts 2010, No. 423, §1, eff. July 1, 2010.

§3474. Repealed by Acts 2010, No. 423, §1, eff. July 1, 2010.



RS 34:3475 - Repealed by Acts 2010, No. 423, §1, eff. July 1, 2010.

§3475. Repealed by Acts 2010, No. 423, §1, eff. July 1, 2010.



RS 34:3476 - Repealed by Acts 2010, No. 423, §1, eff. July 1, 2010.

§3476. Repealed by Acts 2010, No. 423, §1, eff. July 1, 2010.



RS 34:3477 - Repealed by Acts 2010, No. 423, §1, eff. July 1, 2010.

§3477. Repealed by Acts 2010, No. 423, §1, eff. July 1, 2010.



RS 34:3478 - Repealed by Acts 2010, No. 423, §1, eff. July 1, 2010.

§3478. Repealed by Acts 2010, No. 423, §1, eff. July 1, 2010.



RS 34:3479 - Repealed by Acts 2010, No. 423, §1, eff. July 1, 2010.

§3479. Repealed by Acts 2010, No. 423, §1, eff. July 1, 2010.



RS 34:3480 - Repealed by Acts 2010, No. 423, §1, eff. July 1, 2010.

§3480. Repealed by Acts 2010, No. 423, §1, eff. July 1, 2010.



RS 34:3481 - Repealed by Acts 2010, No. 423, §1, eff. July 1, 2010.

§3481. Repealed by Acts 2010, No. 423, §1, eff. July 1, 2010.



RS 34:3482 - Repealed by Acts 2010, No. 423, §1, eff. July 1, 2010.

§3482. Repealed by Acts 2010, No. 423, §1, eff. July 1, 2010.



RS 34:3483 - Repealed by Acts 2010, No. 423, §1, eff. July 1, 2010.

§3483. Repealed by Acts 2010, No. 423, §1, eff. July 1, 2010.



RS 34:3484 - Repealed by Acts 2010, No. 423, §1, eff. July 1, 2010.

§3484. Repealed by Acts 2010, No. 423, §1, eff. July 1, 2010.



RS 34:3485 - Repealed by Acts 2010, No. 423, §1, eff. July 1, 2010.

§3485. Repealed by Acts 2010, No. 423, §1, eff. July 1, 2010.



RS 34:3486 - Repealed by Acts 2010, No. 423, §1, eff. July 1, 2010.

§3486. Repealed by Acts 2010, No. 423, §1, eff. July 1, 2010.



RS 34:3491 - Object; purpose of the Chapter

CHAPTER 49. LOUISIANA INTERNATIONAL DEEP WATER GULF

TRANSFER TERMINAL AUTHORITY

§3491. Object; purpose of Chapter

It is the object and purpose of this Chapter to provide for the creation of a political subdivision of the state of Louisiana, possessing full corporate powers, known as the Louisiana International Deep Water Gulf Transfer Terminal Authority, hereinafter referred to as the "authority," to promote, plan, finance, develop, construct, control, license, regulate, supervise, operate, manage, maintain, and modify deepwater terminal facilities to be constructed within the jurisdiction of said authority after July 1, 2008, in order to position Louisiana as an international hub for cargo ships, including super-sized cargo ships.

Acts 2008, No. 699, §1, eff. July 1, 2008.



RS 34:3492 - Definitions

§3492. Definitions

For the purposes of this Chapter, unless the context clearly otherwise requires, the following definitions shall apply and shall be equally applicable to both the singular and plural forms of any of the defined terms:

(1) "Authority development program" means a full and complete plan for the development, construction, and operation of deep draft container vessel and intermodal terminal facilities not in existence on July 1, 2008, including but not limited to research and experimentation; promotion; financing; all phases of technical development and refinement; construction; operation and maintenance, including renovation, retirement, and reconstruction; regulation of any aspect of such a plan; and any other action the authority deems necessary to the fulfillment of such a plan.

(2) "Board" means the board of commissioners of the authority or any successor thereto.

(3) "Coastal waters of Louisiana" means those waters extending three nautical miles from the coastline, or beyond to the extent of the jurisdiction of the state of Louisiana.

(4) "Environmental protection plan" means a written document, prepared in conformity with this Chapter and applicable state, federal, and local laws and regulations.

(5) "Licensee" means any person licensed by the authority to construct, maintain, and operate a terminal facility constructed or acquired after July 1, 2008.

(6) "Offshore terminal authority" means the authority established pursuant to Chapter 35 of this Title, R.S. 34:3101 et seq., and the deepwater port or offshore terminal facility and related facilities and operations of such authority.

(7) "Person" means any individual, partnership, corporation, association, governmental subdivision, or public or private organization of any character, other than the authority.

(8) "Project costs" means all costs necessary for the planning, development, acquisition, construction, extension, or improvement of a revenue bond project, including the environmental plan, site acquisition and preparation and installation of property and equipment, utilities, architectural, engineering, supervising, accounting, inspection, legal and financing fees and costs, preparation of feasibility studies and reports, interest on revenue bonds and notes during construction or manufacture and for a reasonable period thereafter, establishment of reserves to secure the bonds and notes, and all other expenditures incidental and necessary or convenient therefor.

(9) "Public funds" means any funds obtained from legislative appropriation or any form of state or local taxation.

(10) "Revenue bond project" or "revenue bond projects" means any one or more of the facilities authorized to be financed by the issuance of revenue bonds pursuant to the provisions of R.S. 34:3112.1.

(11) "Revenue bonds" means any bonds or notes issued pursuant to R.S. 34:3112.1.

(12) "Revenues" include rates, fees, rentals, sales, payments, charges, grants, proceeds, and receipts from loan and financing agreements and other receipts and income derived by or for the account of the authority from or in connection with any revenue bond project or arising from such project.

(13) "Seven deepwater ports" mean the following:

(a) The Board of Commissioners of the Port of New Orleans.

(b) The Greater Baton Rouge Port Commission.

(c) The Lake Charles Port, Harbor and Terminal District.

(d) The Port of South Louisiana.

(e) Plaquemines Port, Harbor & Terminal District.

(f) St. Bernard Port, Harbor & Terminal District.

(g) The West Cameron Port Commission.

(14) "Transfer Terminal facilities" or "facilities" means a structure, a series of structures, or a facility constructed after July 1, 2008, developed pursuant to the authority development program on the lower end of the east bank of Southwest Pass in Plaquemines Parish on state owned property and designed to accommodate deep draft container vessels and their cargoes, including all intermodal structures, property, and equipment used for transportation, and facilities directly related thereto and necessary or useful to the operation thereof, whether landward, onshore, or seaward of the main structures or facilities themselves, including any facility which is part of a gulf transfer container terminal, as defined herein.

Acts 2008, No. 699, §1, eff. July 1, 2008.



RS 34:3493 - Jurisdiction; domicile

§3493. Jurisdiction; domicile

A.(1) The Louisiana International Deep Water Gulf Transfer Terminal Authority shall have only that exclusive jurisdiction as provided herein over a structure, a series of structures, or a facility constructed after July 1, 2008, at the lower end of the east bank at Southwest Pass in Plaquemines Parish on state owned property, described as follows to wit: beginning at a point having latitude 28.953797 degrees north and longitude 89.316072 degrees west; thence proceed to a point having latitude 28.941817 degrees north and 89.316192 degrees west; thence proceed to a point having latitude 28.918486 degrees north and 89.336992 degrees west; thence proceed to a point having latitude 28.918692 degrees north and longitude 89.349631 degrees west; thence proceed to a point having latitude 28.940650 degrees north and longitude 89.353161 degrees west; thence proceed to a point having latitude 28.953931 degrees north and 89.324425 degrees west; thence proceed to the point of beginning and designed to accommodate deep draft container vessels and their cargoes, including all intermodal structures, property, and equipment used for transportation, and facilities directly related thereto and necessary or useful to the operation thereof, whether landward, onshore, or seaward of the main structures or facilities themselves, including any facility which is part of a gulf transfer container terminal.

(2) The jurisdiction of the authority shall not include or extend to the construction of authority development program facilities, taking control, regulation, licensing or operation of existing, proposed or future public or private facilities, within the jurisdiction of existing port authorities, port, harbor and terminal districts, or the offshore terminal authority, except by mutual written agreement of the appropriate existing port authority, port, harbor and terminal district, or offshore terminal authority.

(3) Nothing contained in this Chapter shall be construed to affect Louisiana's claim to its tidelands or the location of Louisiana's coastline as interpreted by the state of Louisiana.

(4) Nothing in this Chapter shall be construed to limit, restrict, or prevent the ability of any other port authority, port, harbor and terminal district, or offshore terminal authority, to construct, maintain, operate, expand, or create any facility within its jurisdiction.

B. The authority shall have the right to acquire by permit, lease, sublease, license, grant, purchase, or otherwise, except mineral leases as provided for in R.S. 34:3498(E), water bottoms, wetlands, and lands, inside and outside of the territorial limits of the state of Louisiana, for the construction, operation, and maintenance of the facilities functionally required, related, necessary, or useful to the authority development program. However, when such properties or facilities are located within the jurisdiction of existing port commissions or port, harbor and terminal districts, or the offshore terminal authority, the authority shall enter into a cooperative endeavor agreement with the local governing authority, the appropriate existing port commission, port, harbor and terminal district, or offshore terminal authority.

C. The authority shall have exclusive power to own, operate, license, or otherwise regulate all terminal facilities within its jurisdiction constructed after July 1, 2008, and property and equipment related to those facilities.

D. The domicile of the authority shall be in the parish of Plaquemines.

Acts 2008, No. 699, §1, eff. July 1, 2008; Acts 2013, No. 22, §1; Acts 2014, No. 471, §1, eff. June 4, 2014.



RS 34:3494 - Board of commissioners; qualifications; term; vacancies; compensation

§3494. Board of commissioners; qualifications; term; vacancies; compensation

A. The authority shall be governed by a board of fifteen commissioners, consisting of the secretary of the Department of Economic Development and the secretary of the Department of Transportation and Development, the chairmen of the House and Senate committees on transportation, highways, and public works or their designees and eleven commissioners appointed by the governor to be chosen on the basis of their demonstrated experience in maritime or business leadership, or both, and their stature and ability to act effectively for the best interests of Louisiana. Such commissioners shall not be appointed or elected commissioners or board members of any other Louisiana port.

B. Commissioners shall be chosen as follows:

(1) One member shall be selected from a list of three nominees submitted by the Ports Association of Louisiana.

(2) One member shall be selected from a list of three nominees submitted by the Louisiana Association of Business and Industry.

(3) One member shall be selected from a list of three nominees submitted by the Louisiana Maritime Association.

(4) One member shall be selected from a list of three nominees submitted by the Louisiana River Pilots Association.

(5) Two members at large.

(6) One member appointed by the American Federation of Labor-Congress of Industrial Organizations.

(7) One member shall be selected from a list of three nominees submitted by the president of the Louisiana State Senate.

(8) One member shall be selected from a list of three nominees submitted by the speaker of the Louisiana House of Representatives.

(9) Repealed by Acts 2012, No. 775, §2, eff. June 12, 2012.

(10) One member shall be selected from a list of three nominees submitted jointly by the chief executive officer and the governing authority of Plaquemines Parish. Such nominees shall be residents of Plaquemines Parish.

(11) One member selected by the New Orleans Public Belt Railway, and appointed by the governor, who shall be a nonvoting member.

(12) The commissioners appointed shall be appointed for terms of six years. A member shall serve until his successor is appointed unless removed as provided for in Paragraph (C)(1) of this Section. A commissioner may be reappointed, but no commissioner shall serve more than two consecutive terms.

C.(1) Each appointment by the governor shall be submitted to the Senate for confirmation and may be removed by the governor with cause at his discretion.

(2) All vacancies shall be filled in the same manner and the appointee shall have the proper qualifications.

D. The members of the board of commissioners shall serve without compensation but shall be reimbursed for travel expenses incurred in attending meetings or performing duties authorized by the board of commissioners at rates and standards as promulgated by the division of administration.

Acts 2008, No. 699, §1, eff. July 1, 2008; Acts 2009, No. 237, §1; Acts 2012, No. 775, §§1, 2, eff. June 12, 2012.



RS 34:3495 - Duties of board; officers; rules; meetings; quorum

§3495. Duties of board; officers; rules; meetings; quorum

A. The board of commissioners shall be the governing body of the authority with full power to promulgate rules and regulations for the maintenance and operation of the authority but may defer certain matters to the executive board provided for in Subsection C of this Section for consideration and action. Any action taken by the executive board shall be ratified by the board of commissioners. Prior to the adoption of any rule or regulation for the maintenance and operation of the authority, such rule or regulation shall be subject to the approval of the House and Senate committees on transportation, highways, and public works and the Joint Legislative Committee on the Budget.

B. The board of commissioners shall formulate general policy. It shall decide upon all matters relating to the authority development program. It shall adopt an annual report, presenting in detail the operations of the board for the preceding fiscal year, ending June thirtieth, and such other statistical and financial data as may be requisite to show the nature, extent and results of the operations of the board.

C. The commissioners shall elect a president, two vice presidents, a secretary, and a treasurer from among the members of the board of commissioners to serve for a term of two years and who shall constitute the executive board.

D. The executive director shall be chosen by the board of commissioners.

E. The board of commissioners shall prescribe its own rules, which shall be adopted and promulgated.

F. The board of commissioners or the executive board shall meet at least once every ninety days, or upon the written request of three members, or upon the written request of the president. The board may, upon the affirmative vote of a majority of its members, extend the ninety-day time interval between regular meetings.

G. All matters to be acted upon by the board of commissioners or the executive board shall require the affirmative vote of a majority of the board, with the exception that the affirmative vote of not less than ten commissioners shall be required to select the executive director.

Acts 2008, No. 699, §1, eff. July 1, 2008; Acts 2009, No. 237, §1; Acts 2014, No. 471, §1, eff. June 4, 2014.



RS 34:3496 - Annual reports; budget unit; funding limitation

§3496. Annual reports; budget unit; funding limitation

A. The board of commissioners shall make an annual report to the governor, the House and Senate committees on transportation, highways, and public works, and the Joint Legislative Committee on the Budget.

B. The authority shall comply with the Louisiana Local Government Budget Act.

C. Notwithstanding any other law to the contrary, no construction or development project of the authority, or related to the authority, shall be eligible for inclusion in, and the authority shall receive no funds from, the Port Construction and Development Priority Program provided for in Chapter 47 of this Title, R.S. 34:3451 et seq.

D. The board of commissioners shall annually submit the budget of the authority for review to the Joint Legislative Committee on the Budget.

Acts 2008, No. 699, §1, eff. July 1, 2008.



RS 34:3497 - Executive director; selection; duties; employees; copensation

§3497. Executive director; selection; duties; employees; compensation

A. The board of commissioners shall select an executive director who shall exercise control over all executive functions and the general operation of the authority. The executive director may employ on a contract basis such other agents, employees, and professional employees, permanent and temporary, as he may require and shall determine their qualifications, duties, and compensation. All employees of the authority shall be responsible to the executive director who shall organize the personnel employed by the authority in the most efficient manner to accomplish the purpose of the authority as provided in this Chapter and by regulations established by the authority's board.

B. The executive director, in addition to his usual functions, shall be secretary to the board of commissioners. The board of commissioners shall fix the compensation of the executive director.

Acts 2008, No. 699, §1, eff. July 1, 2008.



RS 34:3498 - Acquisition of sites; lease of state-oqned lands and water bottoms

§3498. Acquisition of sites; lease of state-owned lands and water bottoms

A. To enable the authority to perform the work herein provided, the state of Louisiana, acting by and through the commissioner of administration as register of state lands, is hereby authorized to grant to the authority a lease on state-owned lands and water bottoms which are requested by the authority as sites for terminal facilities if approved by the House and Senate committees on transportation, highways, and public works. The mineral rights on any and all state lands shall be reserved to the state of Louisiana.

B. The register of state lands shall lease the selected tracts to the authority for one dollar per acre per annum.

C. All such leases shall be for a term of not more than ninety-nine years, but the legislature may reevaluate the rental payments upward or downward to reflect changing economic conditions.

D. All proceeds arising from the transfer of such leases of state-owned lands and water bottoms shall be paid by the authority to the state treasurer and shall become part of the general fund of the state of Louisiana.

E. Nothing in this Chapter is intended to authorize the authority to lease state-owned lands and water bottoms for the exploration, development and production of oil, gas, sulphur, or authority of the State Mineral and Energy Board and Louisiana Wildlife and Fisheries Commission to lease for such purposes.

Acts 2008, No. 699, §1, eff. July 1, 2008; Acts 2009, No. 196, §3, eff. July 1, 2009.



RS 34:3499 - Powers

§3499. Powers

A. The authority shall be empowered to do any and all things necessary or proper to carry out the purposes of this Chapter, including but not limited to the following:

(1) To make such investigations and conduct such investigatory and adjudicatory hearings, by itself or through its executive director, or any person appointed by the authority for that purpose, to develop such facts as may be necessary to assist in assuring compliance with the purposes of this Chapter and the rules, regulations, and orders of the authority.

(2) To enter, at all reasonable times, in or upon any private or public property for the purpose of inspecting or investigating conditions in order to ascertain the state of compliance with this Chapter and the rules, regulations, and orders of the authority.

(3) To inspect, at reasonable times, relevant records, files, papers, processes, controls, operations, and facilities for the purpose of ascertaining the state of compliance with this Chapter and the rules, regulations, and orders of the authority.

(4) To take such actions, promulgate such rules and regulations, subject to the prior approval of the House and Senate committees on transportation, highways, and public works and issue such orders, as necessary or appropriate to carry out the provisions of this Chapter.

(5) To institute in courts of competent jurisdiction legal proceedings to compel compliance with any order entered by the authority, or with this Chapter or the authority's rules and regulations.

(6) To issue licenses, certificates, and permits for the construction and maintenance of terminal facilities or use of services or terminal facilities subject to the authority's jurisdiction, pursuant to rules and regulations promulgated by the authority.

(7) To transfer, pursuant to rules and regulations promulgated by the authority, rights of the authority under any license, certificate, permit, or other authorization granted to the authority.

(8) To fix reasonable rates, fares, tolls, or charges for the services and terminal facilities within the authority's jurisdiction.

(9) To employ such engineers, accountants, attorneys, other professionals, employees, and agents as may be necessary and advisable, and to fix their compensation on a contract or other appropriate basis. However, any legislator or any legal entity in which he has an interest is hereby prohibited from doing business with the authority.

(10) To accept and use any gift, grant, donation, or otherwise any sum of money, or property, aid or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person or legal entity for purposes consistent with responsibilities and functions of the authority.

B.(1) To assert Louisiana's interest in any offshore terminal facility development after July 1, 2008, in proximity to the Louisiana coast or in any onshore facility, the authority is empowered to negotiate with and enter into contracts, compacts, or other agreements with agencies, bureaus, or other divisions of the federal government or other states of the United States concerning the authority development program, including jurisdictional aspects of the location of any terminal facilities, sharing of revenues derived from the operation of the offshore terminal facilities constructed or acquired after July 1, 2008, and promulgation and enforcement of regulations governing authority operations.

(2) The authority shall enter into contracts or agreements with the federal government to provide smart bomb detection for all containers entering the jurisdiction of the authority.

C. In addition to all other powers granted to the authority, the authority is hereby granted the following powers and duties:

(1) To own, construct, operate, maintain, and lease docks, wharves, slip docking facilities, storage facilities, housing and food facilities, heliports, slips, basins, connecting lines of railroads and vessels and other transportation devices and equipment, and works of public improvement necessary or useful for the authority development program.

(2) To dredge and maintain shipways, channels, slips, basins, and turning basins.

(3) To establish, operate, and maintain navigable waterway systems in cooperation with the federal government, the state of Louisiana, and its various agencies, subdivisions, and public bodies.

(4) To collect tolls and fees for the use of terminal facilities.

(5) To borrow funds for the business of the authority and to use the proceeds of any lease or rental as collateral or as a pledge to secure any indebtedness, all subject to the specific approval of the State Bond Commission.

(6) To mortgage properties constructed or acquired by the authority and to mortgage, pledge, and assign any or all right, title, and interest of the authority in any lease, sale, loan, or financing agreement, and the revenues and other advantages arising therefrom.

(7) To exercise all powers afforded port commissions and political subdivisions by the laws of the state.

(8) To enter into lease, sale, loan, and financing agreements, including binding letters of intent therefor, with licensees pursuant to which licensees agree to acquire, construct, operate, and maintain terminal facilities or evidence their binding intent to do so; to use the proceeds of revenue bonds to pay or reimburse licensees for project costs, including those for which licensees have expended their own funds; and to make payments through fiduciaries to third parties for obligations which licensees have incurred for project costs.

(9) In addition to existing constitutional and statutory authority to enter into cooperative endeavor agreements, the authority is hereby authorized to enter into cooperative endeavor agreements with the state and its political subdivisions with respect to the receipt, pledge, dedication and use of public funds with respect to the exercise of any object, purpose, or function of the authority.

D. The authority is hereby empowered to take all necessary steps to protect Louisiana's unique coastal environment from any short-term or long-term damage or harm which might occur from any aspect of the authority development program.

E. The authority may contract with any agency, public or private, to provide for public utilities on such terms as are agreed upon by the authority and the respective utilities for the financing, construction, and extension of sewerage, water, drainage, electricity, gas, and other necessary public utilities in and through said development.

F. The authority may lease or sublease lands leased from the state of Louisiana and is authorized to negotiate and enter into leases, subleases, contracts, or agreements with any person in order to facilitate the acquisition, construction, or operation of terminal facilities constructed or acquired after July 1, 2008, for unloading, temporarily storing, and transporting after unloading, containerized cargo in accordance with a license or licenses granted by the authority. However, the provisions of R.S. 33:4715.1, Chapter 10 of Title 41 of the Louisiana Revised Statutes of 1950, and R.S. 38:2211 et seq., shall not apply to this Subsection.

G. The authority shall have exclusive and plenary power to issue licenses, certificates, and permits, and otherwise regulate all phases of the construction and operation by any person of terminal facilities within the jurisdiction of the authority. Nothing in this Chapter shall be construed to relieve, exempt, or immunize any person, including the authority, from any environmental or safety requirement or regulation of a local governmental subdivision.

Acts 2008, No. 699, §1, eff. July 1, 2008; Acts 2012, No. 775, §1, eff. June 12, 2012.



RS 34:3499.1 - Audit and inspection of records

§3499.1. Audit and inspection of records

A. Any contract, agreement, memorandum of understanding, or cooperative endeavor agreement entered into in order to carry out the purposes of this Chapter by the authority with any other party, whether public or private, shall require the contracting party to tender their annual financial audit, including all documents required to be submitted to federal regulators, to the authority for each year the agreement is in effect.

B. Any party to a contract listed in Subsection A of this Section shall allow the legislative auditor, the legislative auditor's authorized representatives, and the state of Louisiana, independently and with or through the authority, to inspect and audit all data and financial records of the contracting party related to its performance with respect to the contract, in accordance with the provisions set forth in R.S. 24:513 et seq.

C. The rights of inspection and audit set forth in this Section shall commence as of the date of the contract and shall continue until four years have elapsed from the date the contract is terminated.

Acts 2014, No. 471, §1, eff. June 4, 2014.



RS 34:3500 - Protection of deepwater ports and pre-existing offshore terminals

§3500. Protection of deepwater ports and pre-existing offshore terminals

A. To prevent impairment of the bonds of the seven deepwater ports as defined in Article VI, Section 43 of the Constitution of Louisiana, other non-deepwater ports, harbors, and related authorities, and the deepwater terminal facility of the offshore terminal authority, and to recognize the existing authority of and functions performed by the established ports and harbors of Louisiana, it is hereby recognized that the function, power and authority of the various existing port authorities established pursuant to Article 14, Section 31 of the Louisiana Constitution of 1921, and Article VI, Section 43 of the Constitution of Louisiana, the offshore terminal authority, and other non-deepwater ports, harbors, and related authorities established by specific constitutional provision or by state law are not to be diminished by the jurisdiction and powers exercised by the authority except as provided in this Chapter.

B. The authority may enter into intergovernmental contract agreements with existing port authorities, individually, with the offshore terminal authority, or with any other parish, city, municipality, or subdivision of the state, and may engage jointly in the exercise of any power or the making of any improvements which each of the participating authorities may exercise or undertake individually under any provision of general or special law.

Acts 2008, No. 699, §1, eff. July 1, 2008.



RS 34:3501 - Purchases

§3501. Purchases

The authority may purchase machinery and equipment related to the operation of deep draft container vessels and intermodal terminal facilities, including but not limited to container cranes. The provisions of Part II of Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950, R.S. 38:2211 et seq., shall not be applicable to such purchases made with nonstate funds.

Acts 2008, No. 699, §1, eff. July 1, 2008.



RS 34:3502 - Bonds and other debt instruments; procedure for issuance

§3502. Bonds and other debt instruments; procedure for issuance

A. The authority is authorized to incur debt and issue bonds and other debt instruments, in accordance with the Constitution of Louisiana and all applicable laws of the state of Louisiana.

B. As an additional grant of authority, the authority is authorized, with the approval of the State Bond Commission, to issue negotiable bonds or other debt instruments for any purpose within its delegated authority, and to pledge for the payment of the principal and interest of such negotiable bonds and debt instruments the income and revenues derived or to be derived from the properties and facilities maintained and operated by it or received by the authority pursuant to cooperative endeavor agreements from other sources.

C. Such negotiable bonds and debt instruments may be further secured by a conventional mortgage upon any or all of the property constructed or acquired, or to be constructed or acquired by it.

D. To further secure such negotiable bonds and debt instruments the authority may apply in whole or part any money received by gift, grant, donation, or otherwise from the United States, the state of Louisiana, or any political subdivision thereof, unless otherwise provided by terms of the gift, devise, donation, or similar grant.

E.(1) Such bonds or debt instruments shall be authorized by a resolution of the board of commissioners of the authority and shall be of such series, bear such date or dates, mature at such time or times not exceeding ninety-nine years from their respective dates, bear interest at such rate or rates per annum, payable at such time or times, be in such denominations, be in such form, either coupon or fully registered without coupons, carrying such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, be subject to such terms of redemption, and be entitled to such priority on the revenues of the authority as such resolution or resolutions may provide.

(2) The bonds or debt instruments shall be signed by such officers as the authority shall determine, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signatures of such officer or officers of the authority as it shall designate. Any such bonds or debt instruments may be issued and delivered, notwithstanding that one or more of the officers signing such bonds or debt instruments or the officers whose facsimile signature or signatures may be upon the coupons or other documents shall have ceased to be such officer or officers at the time such bonds or debt instruments shall actually have been delivered.

(3) The bonds or debt instruments shall be sold for not less than par and accrued interest to the highest bidder at a public sale after advertisement by the authority at least seven days in advance of the date of sale, in newspapers or financial journals published at such places as the authority may determine, reserving to the authority the right to reject any and all bids and to readvertise for bids. If, after advertisement, no bids are received, or if such bids as are received are considered in the discretion of the board of commissioners of the authority to be unsatisfactory, then and in that event the board of commissioners may publicly negotiate for the sale of such bonds or debt instruments without further advertisement.

(4) No proceedings in respect to the issuance of any such bonds or debt instruments shall be necessary except such as are contemplated by this Section.

F. For a period of thirty days from the date of publication of the resolution authorizing the issuance of bonds or debt instruments hereunder, any persons in interest shall have the right to contest the legality of the resolution and the legality of the bond or debt instrument issue for any cause after which time no one shall have any cause or right of action to contest the legality of said resolution or of the bonds or debt instruments authorized thereby for any cause whatsoever. If no suit, action, or proceeding is begun contesting the validity of the bond or debt instrument issue within the thirty days herein prescribed, the authority to issue the bonds or debt instruments and to provide for the payment thereof, and the legality thereof and all of the provisions of the resolution authorizing the issuance of the bonds or debt instruments shall be conclusively presumed, and no court shall have authority to inquire into such matters.

G. Such bonds or debt instruments shall have all the qualities of negotiable instruments under the law merchant and the Uniform Commercial Code of Louisiana, and shall be exempt from income and all other taxation of the state of Louisiana.

H. No bonds or debt instruments as herein described shall be authorized, issued, or sold except in accordance with specific authorizations hereafter granted by the legislature for each issue.

Acts 2008, No. 699, §1, eff. July 1, 2008.



RS 34:3503 - Additional authorization to issue revenue bonds and notes

§3503. Additional authorization to issue revenue bonds and notes

A.(1) Power to issue bonds and notes. In addition to the power and authority granted to the authority under this Chapter and by other constitutional and statutory authority to the authority as a political subdivision of the state, including but not limited to issuing certificates of indebtedness under the provisions of R.S. 33:2921 et seq.; certificates of indebtedness in the manner provided by R.S. 39:742.2; revenue bonds in the manner provided by R.S. 39:1011 et seq.; revenue bonds under the provisions of R.S. 39:1430; revenue bonds in the manner set forth in R.S. 34:3112 et seq.; revenue bonds under R.S. 39:991.2 et seq.; revenue bonds under R.S. 34:340.1 et seq.; and, in order to carry out the purposes of this Chapter and promote industrial development in the state, the authority is authorized, with approval of the State Bond Commission, to issue its revenue bonds and notes, herein collectively called revenue bonds, as hereinafter provided, to finance or assist in the financing of the development, acquisition, or construction of offshore or onshore terminal facilities, which may be licensed by the secretary of transportation of the United States of America pursuant to the Deepwater Port Act of 1974, as the same may be amended or supplemented from time to time, and to be emplaced within the coastal waters of Louisiana or seaward thereof or land based within the jurisdiction of the authority and all directly related storage facilities and all functionally related and subordinate facilities and equipment therefor located offshore or onshore. The revenue bonds shall be authorized, secured, and have the details and characteristics set out hereunder.

(2) Authorization of revenue bonds. The authority is hereby authorized to issue its negotiable revenue bonds in one or more series in such principal amount as shall be necessary to provide sufficient monies for payment of project costs of one or more revenue bond projects. The authority shall have power, from time to time, and subject to agreements with the holders of its revenue bonds and with the approval of the State Bond Commission, to issue renewal notes; to issue revenue bonds to pay notes; and, whenever the authority deems it expedient, to refund any revenue bonds by the issuance of new revenue bonds, whether the revenue bonds to be refunded have or have not matured, and may issue revenue bonds partly to refund revenue bonds then outstanding and partly for any other purpose under this Chapter. Refunding revenue bonds may be exchanged for outstanding revenue bonds or sold and the proceeds applied to or deposited in escrow for the purchase, redemption, or payment of revenue bonds and interest and premiums thereon and for any other purpose specified in the resolution or trust agreement authorizing or securing such bonds.

(3) Bond resolution; trust agreement; publication; peremption. The authority shall authorize revenue bonds by one or more resolutions executed by the secretary of the Department of Transportation and Development and approved by the State Bond Commission. Any revenue bonds issued pursuant to this Section also may be secured by a trust agreement by and between the authority and one or more corporate trustees or fiscal agents, which may be any trust company or bank having the powers of a trust company within or without this state. Any resolution authorizing the issuance of revenue bonds shall be published one time in the official journal of the state; however, it shall not be necessary to publish any exhibits to such resolution if the same are available for public inspection and such fact is stated in the publication. For thirty days after the date of publication, any person in interest may contest the legality of the resolution, any provision of the revenue bonds to be issued pursuant to it, the provisions therein made for the security and payment of the revenue bonds, and the validity of all other provisions and proceedings relating to the authorization and issuance of such bonds. After that time, no person may contest the regularity, formality, legality, or effectiveness of the resolution, any provisions of the revenue bonds to be issued pursuant to it, the provisions for the security and payment of the revenue bonds, and the validity of all other provisions and proceedings relating to their authorization and issuance, for any cause whatsoever. Thereafter, it shall be conclusively presumed that the revenue bonds are legal and that every legal requirement for the issuance of the revenue bonds has been complied with. No court shall have authority to inquire into any of these matters after the thirty days.

(4) Bond instrument; contents. The resolution or trust agreement shall authorize the development, acquisition, construction, extension, improvement, maintenance, or operation of the revenue bond project or projects to be financed and, in addition, may contain provisions which shall be a part of the contract with the holders of such issue of revenue bonds, as to:

(a) Pledging all or any part of revenues received or to be received, and leases or agreements to secure the payment of such issue of revenue bonds.

(b) Rates, fees, rentals, or other charges to be established, maintained, and collected, and the use and disposition of revenues, gifts, and funds received or to be received.

(c) The setting aside of reserves or retirement funds and the regulation and disposition thereof.

(d) The custody, collection, securing, investment, and payment of any monies held in trust or otherwise for the payment of revenue bonds or in any way to secure the payment of revenue bonds, including the establishment and maintenance of construction, revenue, reserve, or other funds as trust funds.

(e) Limitations or restrictions on the purposes to which the proceeds of sale of any revenue bonds then or thereafter to be issued may be applied.

(f) Limitations or restrictions on the issuance of additional revenue bonds; the terms upon which additional revenue bonds may be issued and secured; and the refunding of outstanding or other revenue bonds.

(g) Vesting in one or more trustees or fiscal agents such property, rights, powers, and duties in trust as the authority may determine.

(h) The acquisition and disposition of property for revenue bond projects.

(i) The rights and remedies available to the bondholders in the event of default.

(j) Provisions for insurance and for accounting reports and the inspection and audit thereof.

(k) The replacement of mutilated, destroyed, stolen, or lost revenue bonds.

(l) Any other matters of like or different character which in any way affect the security or protection of the revenue bonds.

(5) Lien and certain details of revenue bonds.

(a) All revenue bonds issued pursuant to a resolution or trust agreement hereunder shall be equally and ratably secured by a pledge, charge, and lien upon revenues provided for in the resolution or trust agreement, without priority by reason of number, or of dates of bonds, execution, or delivery, except that the authority may provide in the resolution or trust agreement that revenue bonds issued pursuant thereto shall, to the extent and in the manner prescribed in such resolution or trust agreement, be subordinate and junior in standing, with respect to the payment of principal and interest and the security thereof, to any other revenue bonds. Any pledge made by the authority pursuant to this Paragraph shall be valid and binding from the time when the pledge is made. The revenues, securities, and other monies so pledged and then held or thereafter received by the authority or any fiduciary shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, whether or not such parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the official minutes of the authority and of the State Bond Commission.

(b) The revenue bonds shall be of such series, bear such date or dates, be serial or term bonds, mature at such time or times, bear interest at such rate or rates payable on such date or dates, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, be subject to such terms of redemption, and be entitled to such priorities on the revenues of the authority as the resolution or trust agreement authorizing or securing such bonds may provide.

(6) Sale of revenue bonds. The revenue bonds shall be sold by the authority with the approval of the State Bond Commission in such manner and at such prices, at public or private sale, as the authority may determine. If the authority determines to sell the bonds at public sale, notice of such sale upon sealed proposals shall be published at least once not less than seven days prior to the date of such sale in a publication carrying municipal bond notices and devoted primarily to financial news or to the subject of state and municipal bonds, published in the city of New York, New York, and in a newspaper of general circulation published in either the city of New Orleans or the city of Baton Rouge, Louisiana.

(7) Execution of revenue bonds. The revenue bonds and coupons attached thereto shall be executed in the name of the authority by the manual or facsimile signatures of such official or officials as may be designated in the resolution or trust agreement authorizing their issuance. If any officer whose manual or facsimile signature appears on any revenue bond or coupon ceases to be such officer before the delivery of such bonds, such signature nevertheless shall be valid and sufficient for all purposes as if he had remained in office until such delivery. The resolution or trust agreement may provide for authentication of the bonds by the trustee or fiscal agent thereunder.

(8) Temporary revenue bonds. Pending the preparation of definitive revenue bonds, the authority may issue interim receipts or temporary revenue bonds, with or without coupons, exchangeable for definitive revenue bonds when such bonds have been executed and are available for delivery.

(9) Nonliability of officers. No member of the board or of the authority and no officer or member of the State Bond Commission or any person executing such revenue bonds shall be liable personally on such bonds.

(10) Purchase of revenue bonds. The authority shall have power to purchase its revenue bonds out of any funds available therefor under the resolution or trust agreement authorizing or securing such bonds. It may hold, cancel, or resell such bonds, subject to and in accordance with agreements with holders of its revenue bonds.

(11) Negotiability of revenue bonds. All revenue bonds and interest coupons appertaining thereto issued pursuant to this Section shall be and are hereby made negotiable instruments within the meaning of and for all of the purposes of the Uniform Commercial Code of Louisiana, subject only to the provisions of the revenue bonds for registration.

(12) Tax exemption and eligibility for investment. All revenue bonds and the income therefrom shall be exempt from all taxation by this state or any political subdivision thereof, except estate or gift taxes and taxes on transfers. The revenue bonds shall be legal and authorized investments for banks, savings banks, insurance companies, homestead and building and loan associations, trustees, and other fiduciaries and may be used for deposit with any officer, board, municipality, or other political subdivision of the state of Louisiana, in any case where, by present or future laws, deposit or security is required.

(13) Remedies of bondholders. The holders of any revenue bonds issued hereunder shall have such rights and remedies as may be provided in the resolution or trust agreement authorizing the issuance of the revenue bonds, including but not by way of limitation, acceleration of payment, appointment of a trustee for bondholders, appointment of a receiver for the revenue bond project financed with the proceeds of the revenue bonds or the revenues from such project, and any other available civil action to compel compliance with the terms and provisions of the revenue bonds and the resolution or trust agreement.

(14) Limited liability of authority and state. The revenue bonds shall be limited obligations of the authority. The principal of and interest on the revenue bonds shall not be payable from the general funds of the authority, nor shall they constitute a pledge, charge, lien, or encumbrance upon any of its property or upon any of its income, receipts, or revenues except the revenues, agreements, and funds pledged under the resolution or trust agreement authorizing such bonds. Neither the credit nor the taxing power of the state shall be pledged for the payment of such principal or interest, and no holder of revenue bonds shall have the right to compel the exercise of the taxing power by the state or the forfeiture of its property in connection with any default thereon. Every revenue bond shall recite in substance that the principal of and interest on such bond is payable solely from the revenues pledged to its payment and that the authority is not obligated to pay such principal or interest except from such revenues. The face of each interest coupon shall bear a statement to the effect that such coupon is payable solely from certain revenues as set forth in the bond to which such coupon pertains. The revenue bonds issued under the provisions of this Section shall not constitute a debt of this state, and the state shall not be liable thereon.

(15) Proceeds and revenues to be deposited in separate funds. Subject to agreements with the holders of revenue bonds, all proceeds of revenue bonds and all revenue pledged under a resolution or trust agreement authorizing or securing such bonds shall be set aside as received and shall be deposited and held in trust by a trustee appointed by the authority in a fund or funds separate and apart from all other funds of the authority. Subject to the resolution or trust agreement, the trustee shall hold the same for the benefit of the holders of the bonds for the application and disposition thereof solely to the respective uses and purposes provided in such resolution or trust agreement.

B. Agreement required prior to sale of revenue bonds. Prior to the sale of revenue bonds under this Section, the authority shall either enter into an agreement with a licensee to lease, sublease, or sell the project or projects to such licensee or enter into a loan or other financing agreement with the licensee providing that the licensee will construct, operate, and maintain the revenue bond project or projects. Any such agreement shall set forth the rights, duties, and obligations of the parties thereto; provide for the completion of the revenue bond project or projects from bond proceeds or other sources; provide that neither the state nor the authority shall have any liability or responsibility whatsoever for any loss or damage arising out of the acquisition, construction, operation, and maintenance of such project or projects; and also shall provide for the payment to the authority of such rentals, installment payments, or other monies as will be sufficient to pay the principal of and interest on the revenue bonds issued to finance the revenue bond project or projects and build up and maintain any reserves deemed advisable in connection therewith. This agreement shall be made upon such other terms and conditions and for such time as may be determined by the authority and may contain provisions authorizing the sale, resale, lease, sublease, or purchase of the entire revenue bond project, or any portion thereof, for such consideration and upon such terms and conditions as the authority may determine.

C. Construction of Section. The powers and rights conferred by this Section shall be in addition and supplemental to the powers and rights conferred by any other general or special law. This Section does and shall be construed to provide a complete and additional method for the doing of the things authorized thereby. The State Bond Commission is vested with and is hereby granted the right, power, and authority to do, perform, and exercise for and on behalf of the authority and its board of commissioners, all acts and things required to be done and performed in connection with the authorization and issuance of revenue bonds under this Section.

D. Prohibition against pledge of full faith and credit of state. Notwithstanding any other provisions of this Section, the state of Louisiana shall not pledge its full faith and credit to the payment of any obligations under the terms of any lease entered into by it under this Section.

Acts 2008, No. 699, §1, eff. July 1, 2008.



RS 34:3504 - Issuance and transfer of licenses

§3504. Issuance and transfer of licenses

A. No person shall construct or operate, or cause to be constructed or operated, terminal facilities after July 1, 2008, within the jurisdiction of the authority without first obtaining a license, the transfer of any license granted to the authority, or other appropriate authorization from the authority.

B. A license shall be issued, any license granted to the authority shall be transferred, or other appropriate authorization granted, only if the authority finds that the applicant or transferee is qualified, and that the facilities or operations conform to the provisions of this Chapter and the rules and regulations of the authority and will be consistent with the public interest declared in this Chapter. Any license so issued or transferred or other appropriate authorization shall be subject to and contain such reasonable conditions as necessary to carry out the purposes of this Chapter.

C. The authority shall establish such other qualifications for applicants or transferees, which may include evidence of financial responsibility or performance bonds, as will ensure an applicant's or transferee's ability to comply with this Chapter and the rules and regulations of the authority.

D. The authority shall establish the procedures for submission of applications for the issuance of licenses, the transfer of any license granted to the authority, or the issuance of other appropriate authorization, and shall determine what information must be submitted by the applicant. The authority may impose reasonable filing fees and may require the applicant to reimburse the authority for all expenses incurred in processing the application.

E. The authority shall determine the length of time during which a license shall be valid, and the conditions upon which it may be revoked. The transfer by the authority of any of its rights under a license, certificate, permit, or authorization granted to the authority shall be for the term specified in the original authorization to the authority. Licenses may be revoked, suspended, annulled, or withdrawn in accordance with the procedures established by the authority.

F. Rules, regulations, and procedures pursuant to the provisions of this Section shall be adopted and promulgated, but shall be subject to prior approval by the House and Senate committees on transportation, highways, and public works.

Acts 2008, No. 699, §1, eff. July 1, 2008.



RS 34:3505 - Remedies and enforcement

§3505. Remedies and enforcement

In addition to all other rights herein granted, the authority and the courts shall have the power to assure compliance with the purposes of this Chapter as follows:

(1) If the authority's board of commissioners or executive director has reasonable cause to believe that there exists a violation of this Chapter or of the authority's rules and regulations, which could result in irreparable injury to the authority's operations, the environment, or the public interest, the authority may petition a court of competent jurisdiction for appropriate mandatory, injunctive, or other relief pending final adjudication of such matters.

(2) The authority may issue such orders as the public interest and equities of the case may require, and as may be necessary to effectuate the purposes of this Chapter, including but not limited to cease and desist orders, revocation of or other appropriate action affecting licenses issued by the authority, and such affirmative action as may be appropriate.

(3) In the event that the authority should determine that any order made by it, and not then the subject of judicial review, is being violated, the authority may institute a civil action in any court of competent jurisdiction, for enforcement of the authority's order. The enforcement proceeding shall be confined to the record before the authority. The court may enforce, remand, reverse, or modify the order of the authority.

Acts 2008, No. 699, §1, eff. July 1, 2008.



RS 34:3506 - Coordination and cooperation

§3506. Coordination and cooperation

A. It is the policy of this Chapter that the authority development program be pursued so that there is full coordination and cooperation between agencies and groups that have complementing or overlapping interests with the authority. It is not the policy of this Chapter that the authority development program be pursued independently and with a view toward narrow, short-term interests.

B. The board of commissioners shall take affirmative steps to ensure that the authority development program develops programs for, or is coordinated into the planning programs of other modes of transportation, to include rail, road, waterway, air, and pipeline, so that there is a long-term and orderly pursuit of transportation services in the coastal zone or related to the facility which are interrelated and coordinated so as to achieve the most efficient and economical transportation program that is feasible and that will be least destructive of other values in the state.

C. The board of commissioners shall ensure that the appropriate federal agencies which are required by federal law to plan or regulate transportation facilities or programs are consulted regularly and are fully involved in the authority development program where appropriate.

D. All ships and vessels inward or outward bound to and from the authority's facilities shall have a state commissioned pilot on board from the boarding position three miles off the Southwest Pass Sea Buoy to the terminal location. The pilots whose duty it shall be to pilot all vessels into and out of such facility shall be the Associated Branch Pilots of the Port of New Orleans.

Acts 2008, No. 699, §1, eff. July 1, 2008; Acts 2009, No. 237, §1.



RS 34:3521 - Additional rights and powers

CHAPTER 50. PROVISIONS AFFECTING MORE THAN ONE PORT

COMMISSION

§3521. Additional rights and powers

A. In addition to any other authority or power granted by law, the board of commissioners for a port authority in Natchitoches Parish shall have authority to make and enter into contracts, leases, and other agreements with railroads, trucking companies, bargelines, and with any and all companies interested in the transportation, storage, and shipping of goods and other products, whether by rail, truckline, bargeline, or otherwise, for the use of facilities administered by the commission or any part or portion thereof for a period of time not exceeding ninety-nine years. However, no exclusive franchise shall be granted to any carrier.

B. The commission shall also have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within its port area, all or any part of an industrial plant site, industrial plant building, or other property owned by the commission, subject only to the requirements of this Chapter. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the commission, it may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the industrial or business enterprise being induced to locate or expand within the port area. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products and resources and special tax revenues to be generated by the industrial or business enterprise acquiring or leasing lands, buildings, or other property from the commission. Any lease may be for a term not exceeding ninety-nine years and may contain an option to purchase by the lessee.

C. The resolution or ordinance adopted by the commission authorizing any lease, sale, or other disposition of lands, buildings, or other property of the commission shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the commission. For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale, or other disposition of commission property, after which time, no one shall have any cause of action to contest the legality of the resolution or ordinance or to draw in question the legality of the authorized lease, sale, or other disposition of commission property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of said thirty days.

Acts 2008, No. 870, §1; Acts 2011, 1st Ex. Sess., No. 10, §1.



RS 34:3522 - Repealed by Acts 2015, No. 434, §2, eff. July 1, 2015.

§3522. Repealed by Acts 2015, No. 434, §2, eff. July 1, 2015.



RS 34:3523 - Design-build contracts; pilot program for ports

§3523. Design-build contracts; pilot program for ports

A.(1) Notwithstanding any law to the contrary, any port may utilize the design-build method, pursuant to the pilot program as specified and limited herein, on any non-architectural project where the project involves the transport, production, storage, or manufacturing of port cargos and where sixty percent or more of the construction cost estimate in the "design criteria package", as determined by the port's retained design professional, consists of engineered products and components and the services, fabrication, and installation for such products and components. The authority granted pursuant to this pilot program is limited to a total of ten projects statewide as for the duration of this pilot program.

(2) A port may utilize this method on projects funded by any manner for any port project that a notice of intent is advertised for in accordance with this Section prior to December 31, 2020.

(3) A port which seeks to utilize the design-build pilot program authorized by this Section shall submit the proposed project to the joint committee for approval within thirty days of publishing the notice of intent required by Subsection C of this Section. Should the joint committee fail to act on the proposed project within sixty days from receipt of the proposed project, the port shall be authorized to proceed with the project utilizing the design-build method.

(4) As used in this Section, the following words shall have the following meanings:

(a) "Design criteria package" shall mean concise, performance-oriented drawings or specifications of the public construction project prepared by a qualified Louisiana-licensed engineer.

(b) "Joint committee" means the House Committee on Transportation, Highways and Public Works and the Senate Committee on Transportation, Highways and Public Works, functioning as a joint legislative committee.

(c) "Non-architectural" shall mean a project that does not require the use of an architect.

(d) "Port" shall mean any port commission or port, harbor, and terminal district created and established by law under the provisions of this Title.

B. Every design-builder shall be duly licensed and registered to do business in the state of Louisiana. Each design-builder shall have the following rights and powers:

(1) The design-builder may sublet responsibility for professional design services to an individual, firm, or corporation duly licensed and registered in the state of Louisiana to provide professional design services.

(2) The design-builder may sublet responsibility for construction or other services requiring a contractor's or trade subcontractor's license to persons or entities duly registered, licensed, or otherwise qualified to provide those services as required by law.

(3) The design-builder may contract with any individual port, as part of a design-build contract to provide professional services or construction services that the design-builder is not itself licensed, registered, or otherwise qualified in accordance with this Section.

C.(1) A notice of intent to select a design-builder for design-build services and to request letters of interest and statements of qualifications from qualified firms or teams shall be advertised in its official journal and, if one exists, the Internet website of the port. Additionally, the port may select other publications deemed appropriate by the port for advertisement of the notice. All notices of intent shall be advertised two times within a thirty-day time period prior to the deadline for receipt of responses and shall contain a brief description of the project, the required scope of services, and sufficient information for design-build entities to determine their interest and to enable them to submit a letter of interest and statement of qualifications. The port may readvertise the notice of intent using additional media or publications in an attempt to solicit additional responses if the number of responses received by the port is inadequate.

(2)(a) The port shall use a retained design professional to develop the "design criteria package" and provide technical advice, construction review services, and professional expertise on behalf of the port throughout the project duration; the private design professional shall be selected by the port using the procedures set forth in R.S. 38:2310 through 2318. The purpose of the design criteria package is to furnish sufficient information to permit design-build firms to prepare a bid or a response to the port's request for proposal. A design criteria package shall be required for each design-build project, and these documents shall specify technical requirements and performance-based criteria for the public construction project, including legal descriptions of the site, survey information, space requirements, material quality standards, schematic layouts and conceptual design criteria of the project, construction cost estimates, design and construction schedules, site development requirements, provisions for utilities, and storm water retention and disposal. Any person who participates in any way with the development or preparation of the design criteria package or evaluation of proposals shall not participate in any way or capacity with the preparation or submission of proposals or the performance of any design-build services.

(b) The design-build entity shall include a registered design professional who shall be the engineer of record for the project and independent from the port's design professional and named in the port's design-build entity's proposal.

(c) The port shall identify all required information in the notice of intent and in the standard response forms provided by the port. The notice of intent shall include statements of qualification by credentials and experience of design component members for the areas of expertise specific to the project and statements of qualification by experience and resources of the constructions team component. The notice of intent shall also include statements of qualification by credentials and experience in design-build project delivery of the design-builder and its team members. The completed response form and any other required information shall be transmitted to the port by the responding entity prior to the deadline to submit such forms and information as provided in the notice of intent. Any response failing to meet all of the requirements contained in the notice of intent, as determined in the discretion of the port, shall not be considered by the port. False or misrepresented information furnished in response to a notice of intent shall be grounds for rejection by the port and disbarment for future participation in any future work undertaken by the port.

D.(1) A primary design-build evaluation committee established by the port shall evaluate the responses to the notice of intent received by the port. The following general criteria used by the primary evaluation committee in evaluating responses to the notice of intent for design-build services shall apply to both the design and construction components of any responding entity:

(a) Experience of both the design and construction entity components and of key personnel as related to the project under construction.

(b) Past performance of port projects.

(c) Any project-specific criteria, as established by the port, which may apply to project needs.

(2) The primary evaluation committee shall evaluate the letters of interest from responding entities on the basis of the criteria set forth in this Subsection and shall select a short list of not more than five of the highest rated entities; however, if fewer than three letters of interest from responding entities are received by the port, the port shall have the discretion to proceed with the design-build process. The primary evaluation committee may, at its discretion, be assisted by other port personnel in its evaluation of an entity's qualifications. The primary design-build evaluation committee shall present its short list to the port director or chief administrative officer of the port. The short-listed entities shall be invited by the port director or chief administrative officer to submit a detailed technical and cost proposal, submitted after the technical proposal, but before published results of the technical scores, for the design-build project. The invitation from the port director to the short-listed entities shall specify a reasonable deadline for submission of such proposals.

E.(1) Depending upon the complexity of the project and the degree of flexibility in the approach to design and construction methods, the specific requirements of the technical proposal shall be identified by the port to the entities making the short list by means of a "design criteria package". Generally, the technical proposal shall include discussions of design strategy and preliminary design concepts, construction sequencing, techniques, materials, and methods, the schedule for commencement and completion of all phases of work, and a lump sum cost for all services in fulfillment of the requirements and within the constraints of the "design criteria package".

(2) The port shall compensate all the unsuccessful short-listed entities for the expense of preparing the technical proposal in the form of a stipend. The stipend shall be predetermined by the port and included in the design criteria package, but shall be no less than twenty one-hundredths of a percent of the construction cost estimate in the "design criteria package".

F. The port director or chief administrative officer of the port shall establish a technical review committee for evaluation of design-build proposals. The port director or chief executive officer, shall assign a project manager who shall become chairman of the technical review committee for the project. The technical review committee, including the project manager, shall identify specific technical elements of the project, depending upon the characteristics of the project, to be included in the technical score. Additionally, the port director may select additional port engineering and technical experts to serve as committee members to score each technical element of the project. Members of the technical review committee shall not have served as members of the primary evaluation committee. Each member of the technical review committee shall make his scoring of assigned elements available for public review. Such scores shall be considered public record.

G.(1) An adjusted score approach shall be used by the port in determining the winning proposal. An adjusted score shall be determined using the following three components:

(a)(i) The technical score determined by the technical review committee. Weighing factors may be assigned to each element depending on its relative magnitude or significance to the overall project. Each technical review committee member shall rate his assigned element of the proposal from each of the entities on the short list and shall submit such scores to the chairman of the technical review committee. The schedule and price bid shall not be made known to the technical review committee during the scoring process. The chairman of the technical review committee shall adjust the scores for any applicable weighing factors and shall determine the total technical score for each proposal.

(ii) Prior to determining the adjusted score, the chairman of the technical review committee shall notify each design-build proposer, in writing, of each proposer's final technical score. A proposer may request, in writing, no later than ten business days from the date of the chairman's notice, a review of its final technical score by the port director or his designated representative. If any proposer requests a review of its total technical score, the port director shall hold a hearing to review such within a reasonable time after the request has been received by the port director. The port director shall give the requesting proposer reasonable notice of the time and place of such hearing. The requesting proposer may appear at the hearing and present facts and arguments in support of the request for review of its final total technical score.

(iii) The port director shall present his findings from the hearing to the governing authority of the port. The governing authority shall determine what action shall be taken regarding the proposer's request to review its final technical score. The decision of the governing authority of the port shall be final and not subject to appeal or review by any legal process or otherwise, except upon clear and convincing evidence of fraud by the port or arbitrary and capricious action by the port.

(b) The time value, consisting of the product of the proposed contract time expressed in calendar days multiplied by the value-per-calendar-day expressed in dollars established by the port and included in the "design criteria package".

(c) The price proposal which will be publicly opened after the published results of the technical scores.

(2) The successful proposal shall be the proposal with the lowest adjusted score. The adjusted score for each entity's design-build proposal shall be determined by the following formula: adjusted score = the sum of the price bid and the time value, divided by the technical score. If the time value is not used, the adjusted score shall be determined by the following formula: adjusted score = price bid divided by technical score.

H. Any decision of the governing authority of the port, the port director or chief administrative officer of the port, or other employee of the port or any member of the primary evaluation committee or the technical review committee relating to the provisions of this Section shall be final and not subject to appeal or review by any legal process or otherwise, except upon clear and convincing evidence of fraud or arbitrary and capricious action by the port or any person acting on behalf of the port. Further, any legal process commenced or filed relating to any action or any inaction arising out of the provisions of this Section shall be filed within ten days of such action or inaction.

I. The Department of Transportation and Development, the intermodal division of the office of multimodal planning, shall promulgate rules and regulations according to the Administrative Procedure Act, subject to the oversight of the House and Senate committees on transportation, highways, and public works, as may be necessary for the implementation of this Section which shall be effective no later than one hundred twenty days from June 12, 2012.

J. This Section shall have no effect on projects for which a port authority has not issued an advertisement of a notice of intent as provided by Subsection C of this Section by December 31, 2020.

Acts 2012, No. 755, §1, eff. June 12, 2012; Acts 2015, No. 156, §1.



RS 34:3551 - Coastal Port Advisory Authority; purpose; legislative findings

CHAPTER 51. COASTAL PORT ADVISORY AUTHORITY

§3551. Coastal Port Advisory Authority; purpose; legislative findings

The legislature hereby finds and declares that the development of oil and gas resources is essential to promote Louisiana's economic growth and the ability of the maritime, oil and gas industries to compete in regional, national, and global markets and to provide a high quality of life for the people of this state. The legislature declares and finds the following:

(1) The Gulf of Mexico has substantial oil and gas resources.

(2) Many of these resources are considered to be in the deep waters of the Gulf of Mexico.

(3) Major energy companies are expressing renewed interest in the deepwater oil and gas resources of the Gulf of Mexico as expressed in recent federal oil and gas lease sales and in budgeted capital expenditures.

(4) The state of Louisiana was once best suited to serve as the host state for the fabrication of the infrastructure needed to develop shallow and some deepwater Gulf of Mexico oil and gas resources because of its competitive advantage of world class coastal ports.

(5) Due to the need for larger and heavier infrastructures to serve the continued quest for deep water resources combined with the current limitations of Louisiana's coastal ports, the state of Louisiana, and the United States of America, are losing market shares, for the fabrication of deep water infrastructure projects.

(6) Economic opportunities and job creation resulting from improved coastal port infrastructures could create a renaissance of fabrication resulting from the proposed private investment of major energy companies in the deepwater resources of the Gulf of Mexico.

(7) The state of Louisiana has a great opportunity to fund the greatest environmental project of our generation, the restoration of coastal Louisiana, from the proceeds of deepwater oil and gas resources as a result of previously adopted federal law and certain Louisiana constitutional amendments.

(8) The state of Louisiana should move aggressively to determine how it can best fund improvements to its coastal ports in order to take advantage of the pending private sector investments in the deepwater resources of the Gulf of Mexico, and, thereby secure itself as the premiere province to host such activities, and further secure jobs for its citizens and improvements to the quality of life.

Acts 2013, No. 180, §1.



RS 34:3552 - Coastal Port Advisory Authority; creation; membership; duties and functions

§3552. Coastal Port Advisory Authority; creation; membership; duties and functions

A. The Coastal Port Advisory Authority is hereby created in the office of multimodal planning within the Department of Transportation and Development.

B. The authority shall perform its duties and functions through a board composed of the following members:

(1) One member appointed at large by the governor who shall serve as chairman of the authority and have knowledge of the deepwater Gulf of Mexico.

(2) The governor's executive assistant for coastal activities or his designee.

(3) The secretary of the Department of Transportation and Development or his designee.

(4) The secretary of the Department of Economic Development or his designee.

(5) The secretary of the Department of Natural Resources or his designee.

(6) A representative of the Ports Association of Louisiana selected by its chairman of the board of directors.

(7) One member from each of Louisiana's coastal ports appointed by each port's executive director.

(8) One member from each of Louisiana's deep draft ports appointed by each port's executive director.

C. The members shall select a vice chairman to serve in the absence of the chairman. The marine and rail transportation administrator within the office of multimodal planning, Department of Transportation and Development, shall serve as secretary of the authority and shall not vote.

D.(1) The authority shall be advisory in nature.

(2)(a) The authority shall research and study economic development opportunities available to the state's maritime industries and the needs of the oil and gas industry relative to coastal and deep draft ports. The authority shall inventory and evaluate the resources and infrastructure of coastal and deep draft ports, including existing and future resource and infrastructure needs in order to attract business and increase future market shares, identify technical research and previously developed information on markets available to coastal and deep draft ports, study coastal and deep draft port capacities and utilization, identify potential future deficit areas, and investigate incentives for coastal and deep draft port development.

(b) The authority shall not be eligible to apply for or receive funding from the Port Construction and Development Priority Program as provided in R.S. 34:3451 et seq.

(c) The authority shall be prohibited from advising on any matter related to the Port Construction and Development Priority Program.

(3) Not later than May 1, 2015, and not later than May first annually thereafter, the authority shall report the progress of its activities to the House and Senate Committees on Transportation, Highways, and Public Works.

(4) The authority may call upon the expertise of others with knowledge of Gulf of Mexico deep water exploration and production, including but not limited to the Louisiana Mid-Continent Oil and Gas Association, the Louisiana Oil and Gas Association, the American Petroleum Institute, the National Ocean Industries Association, the Gulf Economic Survival Team, chambers of commerce, Louisiana universities, fabrication companies, the Louisiana Association of Waterway Operators and Shipyards, the Louisiana River Pilots' Association, and port organizations.

(5) Executive agencies and departments of the state represented on the authority may enter into interagency agreements to share costs necessary to perform authority duties, functions, and responsibilities.

E.(1) A majority of the members shall constitute a quorum. A quorum being present, the favorable vote of at least a simple majority of the total membership present shall be required for the authority to take action on any matter.

(2) The board shall meet at least once per year, or more frequently as necessary, upon call of the chairman.

(3) Members of the authority shall not receive a salary or reimbursement for mileage or expenses incurred for attendance at authority meetings from the authority.

F. The provisions of this Chapter shall terminate on June 30, 2018.

Acts 2013, No. 180, §1.



RS 34:5201 - Creation of district

CHAPTER 52. CAMERON PARISH PORT COMMISSION

§5201. Creation of district

The Cameron Parish Port, Harbor, and Terminal District, hereinafter referred to as the "district", is hereby created as a political subdivision of the state with full corporate powers. The territorial limits and territorial jurisdiction of the district shall be composed of all of the area comprising Wards 1, 2, 3, 4, 5, and 6 of the parish of Cameron. The district shall have such authority, power, and jurisdiction as provided in this Chapter.

Acts 2016, No. 331, §1, eff. Jan. 1, 2017.



RS 34:5202 - Governing authority

§5202. Governing authority

A. The Cameron Parish Port Commission, hereinafter referred to as the "commission", is hereby created and established as the governing authority of the district. The commission shall be composed of eleven commissioners, who shall be appointed as follows:

(1) Six commissioners appointed by the governing authority of the parish of Cameron with one commissioner appointed from each ward of the parish who shall be a qualified voter and taxpayer residing in the ward from which he is appointed.

(2) Four commissioners appointed by the governing authority of the parish of Cameron with one commissioner each appointed from Ward 3, 4, 5, and 6 of the parish who shall be a qualified voter and taxpayer residing in the ward from which he is appointed.

(3) One commissioner appointed by the other members of the commission who shall be a qualified voter and taxpayer residing within the parish of Cameron.

B. The members of the commission shall be appointed for terms of four years, except for those initially appointed pursuant to Paragraphs (A)(2) and (3) of this Section who shall serve a term of two years. Thereafter, the successors of all commissioners shall be appointed to serve for terms of four years. Each commissioner, except the commissioner appointed by the other commission members, shall serve at the pleasure of the governing authority of the parish of Cameron. The commissioner appointed by the other members of the commission shall serve at the pleasure of the commission members.

C. All vacancies occurring on the commission shall be filled in the manner of the original appointment for the remainder of the unexpired term of the outgoing commissioner.

D. The commission shall fix the per diem of its members; however, the per diem of each member shall not exceed twenty dollars per day during the time such member is in actual attendance upon the board. Such per diem shall be payable for a maximum of two days per month. The commission may authorize a reasonable travel allowance for the commissioners in the performance of their official duties.

E. The commission shall elect from among the commissioners a president, a vice president, a secretary, and a treasurer, whose respective duties shall be prescribed by the commission. At the option of the commission, the offices of secretary and treasurer may be held by the same person.

F. The commission shall meet in a regular session once each month, and shall also meet in a special session at the call of the president of the commission, or on the written request of six or more commissioners. The commission shall prescribe rules to govern its meetings and shall fix the place at which meetings shall be held. A majority of the commissioners shall constitute a quorum for the transaction of business and all actions or resolutions of the commission, to be valid, shall be approved by the affirmative vote of not less than a majority of the members present.

Acts 2016, No. 331, §1, eff. Jan. 1, 2017.



RS 34:5203 - Powers of the district; commission

§5203. Powers of the district; commission

A. The district, acting by and through the commission, shall regulate the commerce and traffic within the district in such a manner as may, in its judgment, be in the best interest of the state. Title to all property and improvements thereon operated by the commission shall be in the public and shall vest in the district.

B. The district, acting by and through the commission, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to the following, and is hereby vested with authority:

(1) To sue and to be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To employ such officers, agents, and employees as it deems necessary for the performance of its powers and duties, to prescribe the powers and duties and to fix the compensation of such officers, agents, and employees.

(4) To contract, upon such terms as it may agree upon, for legal, financial, engineering, and other professional services necessary or expedient in the conduct of its affairs.

(5) To enter into contracts for purchase, acquisition, construction, and improvement of public works and facilities necessary in connection with the purposes of the district.

(6) To utilize the services of the executive departments of the state upon mutually agreeable terms and conditions.

(7) To own, construct, acquire, operate, and maintain docks, wharves, landings, elevators, sheds, warehouses, basins, locks, slips, laterals, canals, and all other property, structures, equipment, facilities, and works of public improvement necessary or useful for port, harbor, or terminal purposes.

(8) To maintain proper depths of water at all wharves and landings; to dredge and maintain shipways, channels, slips, basins, and turning basins.

(9) To establish harbor lines, also known as structural limit lines, within the port area by agreement with the Corps of Engineers of the United States.

(10) To construct, own, operate, and maintain terminal rail facilities and other common carrier rail facilities for the purpose of rendering rail transportation to and from the facilities and those to be erected, owned, and operated by the commission in both intrastate and interstate commerce.

(11) To acquire property, including rights-of-ways, necessary for the benefit and advantage of regulating commerce and traffic within its jurisdiction, by gift, grant, purchase, or expropriation in accordance with the laws of the state, provided that it shall not have the right to expropriate minerals or mineral rights, and that its power to expropriate shall not apply or extend to any existing publicly or privately owned wharf, dock, warehouse, elevator, industrial plant site, industrial structure, or other facility constructed on or adjacent to any navigable waterway, natural or man-made, or to the replacement, improvement, and operation by the owners, lessees, or permittees thereof, or their successors and assigns. Additionally, the district shall not have the right to expropriate land under lease or option to lease on the effective date of this Chapter. Should the properties expropriated under the authority herein conferred cease to be used for the purposes for which they were expropriated, such properties shall revert to the former land owner or his heirs or assigns, provided such land owner or his heirs or assigns shall reimburse the district or commission, or its successor, in the full amount originally paid by the district or commission for such land; to hold and use any franchise or property, immovable, movable, or mixed, corporeal or incorporeal, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, including but not limited to the establishment, maintenance, and operation of industrial parks, ports, harbors, and terminals.

(12) To acquire by purchase or lease industrial plant sites and necessary property or appurtenances therefor; to acquire or construct industrial plant buildings, with necessary machinery and equipment, within such district.

(13) To receive by gift, grant, donation, or otherwise, any sum of money, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof.

(14) To provide such light, water, police protection, and other services for its facilities within the territorial limits and territorial jurisdiction of the district as it deems advisable.

(15) To establish and charge reasonable fees, rates, tariffs, or other charges for the use of all facilities administered by it and for all services rendered by it.

(16) To charge a reasonable fee to each vessel for the use of its facilities in the port area in ballast or carrying cargo of any kind, provided that it shall not charge any fee, rate, tariff, or other charge to any vessel in ballast or cargo on account of passage through the district unless such vessel or cargo makes use of its facilities or services and shall not by any rule, regulation, or other act require the use of its facilities or services.

(17) To charge for each copy of any certificate issued by it or by any of its officers or employees for inspecting hatches, surveying cargo, or for making other surveys or inspections of vessels in the district, provided it shall furnish, without charge, to the master of each such vessel, one copy of all surveys upon his vessel or cargo.

(18) To make and enter into contracts, leases, and other agreements with railroads, trucking companies, barge lines, and with any and all companies interested in the transportation, storage, and shipping of goods and other products, whether by rail, truck line, barge line, an oceangoing vessel, or otherwise, for the use of facilities administered by the commission or any part or portion thereof, for a period not exceeding forty years, provided that no exclusive franchise shall be granted to any carrier. The commission may lease or sublease for processing, manufacturing, or commercial business purposes any lands or buildings owned, acquired, or leased as lessee by it, which lease may run for any term not exceeding forty years, at a fixed rental, provided that any such lease may run for a term not exceeding ninety-nine years if it contains a clause or clauses for readjustment of the rentals upon the expiration of a primary term of forty years.

(19) In its own name and on its own behalf, to incur debt and to issue revenue bonds, special assessment bonds, certificates, notes, and other evidences of indebtedness, and to levy and cause to be collected certain taxes as provided in this Chapter and as may be provided by general law.

(20) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(21) To do any and all things necessary or proper for the government, regulation, development, and control of the business of the district, provided that the district shall comply with the constitution, laws, and policies of the state of Louisiana, including but not limited to the Public Records Law and the Open Meetings Law, in carrying out its functions and duties.

C. Notwithstanding any provision of this Chapter, the authority, power, and jurisdiction of the Cameron Parish Port, Harbor, and Terminal District is subject to the provisions of R.S. 34:218.

D. The provisions of this Chapter shall not be construed to authorize the commission to operate as a public utility or to grant a franchise for service by a public utility that is regulated by the Louisiana Public Service Commission.

Acts 2016, No. 331, §1, eff. Jan. 1, 2017.



RS 34:5204 - Levy of taxes

§5204. Levy of taxes

A. For any of the purposes within the authority delegated to the district or the commission, the commission is hereby authorized to levy annually an ad valorem tax not to exceed three mills on the dollar on the property subject to ad valorem property tax situated in the district, when authorized by a majority of the voters in the district qualified to vote under the constitution and laws of this state, who vote at an election held for that purpose. Such election shall be called under the conditions and be conducted in the manner prescribed by the provisions of R.S. 39:551 et seq.

B.(1) For any of the purposes within the authority delegated to the district or the commission, the commission is hereby authorized to levy annually a sales and use tax on goods and property within the territorial limits or territorial jurisdiction of the district, provided that any taxes levied by the commission may not exceed the limitation set forth by Article VI, Section 29(A) of the Constitution of Louisiana and shall be imposed, collected, and enforced subject to the terms of the resolution imposing the tax and the provisions of R.S. 47:337.1 et seq.

(2) Any taxes or assessments of any type to be levied by the district shall be levied only after the commission has adopted an appropriate resolution giving notice of its intention to levy such taxes or assessments, which resolution shall include a general description of the taxes or assessments to be levied, and notice of this intention shall be published once a week for two weeks in the official journal of the district, the first publication to appear at least fourteen days before the public meeting of the commission at which the commission shall meet in an open and public session to hear any objections to the proposed taxes or assessments. The notice of intent so published shall state the date, time, and place of the public hearing. Such taxes or assessments may be levied only after the commission has called a special election submitting the proposition for the levy of such taxes or assessments to the qualified electors of the district, and the proposition has received the favorable vote of a majority of the electors voting in the election; however, in the event there are no qualified electors in the district, no such election shall be required. The powers and rights conferred by this Section shall be in addition to the powers and rights conferred by any other general or special law. This Section does and shall be construed to provide a complete and additional method for the levy of any taxes or assessments. No election, proceeding, notice, or approval shall be required for the levy of such taxes or assessments except as provided herein.

Acts 2016, No. 331, §1, eff. Jan. 1, 2017.



RS 34:5205 - Bonds

§5205. Bonds

A. The district, acting by and through the commission, is hereby authorized and empowered to issue and sell from time to time bonds, notes, renewal notes, refunding bonds, interim certificates, certificates of indebtedness, certificates of participation, debentures, warrants, commercial paper, or other obligations or evidences of indebtedness to provide funds for and to fulfill and achieve its public purpose or corporate purposes, as set forth in this Chapter, including but not limited to the payment of all or a portion of the costs of a project, to provide amounts necessary for any corporate purposes, including necessary and incidental expenses in connection with the issuance of the obligations, the payment of principal and interest on the obligations of the district, the establishment of reserves to secure such obligations, and all other purposes and expenditures of the district incident to and necessary or convenient to carry out its public functions or corporate purposes, and any credit enhancement for said obligations.

B. Except as may otherwise be provided by the commission, all obligations issued by the district shall be negotiable instruments and payable solely from the revenues of the district as determined by the commission, or from any other sources whatsoever, that may be available to the district but shall not be secured by the full faith and credit of the state.

C. Obligations shall be authorized, issued, and sold by a resolution or resolutions of the commission. Such bonds or obligations may be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, including variable, adjustable, or zero interest rates, be payable at such time or times, be in such denominations, be sold at such price or prices, at public or private negotiated sale, after advertisement as is provided for in R.S. 39:1426, be in such form, carry such registration and exchangeability privileges, be payable at such place or places, be subject to such terms of redemption, and be entitled to such priorities on the income, revenue, and receipts of, or available to, the district, as applicable, as may be provided by the commission in the resolution or resolutions providing for the issuance and sale of the bonds or obligations of the district.

D. The obligations of the district shall be signed by such officers of the commission by either manual or facsimile signatures as shall be determined by resolution or resolutions of the commission, and shall have impressed or imprinted thereon the seal of the district, or a facsimile thereof.

E. Any obligations of the district may be validly issued, sold, and delivered, notwithstanding that one or more of the officers of the commission signing such obligations, or whose facsimile signature or signatures may be on the obligations, shall have ceased to be such officer of the commission at the time such obligations shall actually have been delivered.

F. Obligations of the district may be sold in such manner and from time to time as may be determined by the commission to be most beneficial, subject to approval of the State Bond Commission, and the district may pay all expenses, premiums, fees, or commissions, which it may deem necessary or advantageous in connection with the issuance and sale thereof.

G. The district may authorize the establishment of a fund or funds for the creation of a debt service reserve, a renewal and replacement reserve, or such other funds or reserves as the commission may approve with respect to the financing and operation of any project funded with the proceeds of such bonds and as may be authorized by any bond resolution, trust agreement, indenture of trust, or similar instrument or agreement pursuant to the provisions of which the issuance of bonds or other obligations of the district may be authorized.

H. Any cost, obligation, or expense incurred for any of the purposes or powers of the district shall be a part of the project costs and may be paid or reimbursed as such out of the proceeds of bonds or other obligations issued by the district.

I. For a period of thirty days from the date of publication of the resolution authorizing the issuance of bonds hereunder, any persons in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause, after which time no one shall have any cause or right of action to contest the legality of said resolution or of the bonds authorized thereby for any cause whatsoever. If no suit, action, or proceeding is begun contesting the validity of the bond issue within the thirty days herein prescribed, the authority to issue the bonds and to provide for the payment thereof, and the legality thereof and all of the provisions of the resolution authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters.

J. Neither the members of the commission nor any person executing the bonds shall be personally liable for the bonds or be subject to any personal liability by reason of the issuance thereof; however, the limitation of liability provided for in this Paragraph shall not apply to any gross negligence or criminal negligence on the part of any member of the commission or person executing the bonds. No earnings or assets of the district shall accrue to the benefit of any private person.

K. All obligations authorized to be issued by the district pursuant to the provisions of this Section, together with interest thereof, income therefrom, and gain upon the sale thereof, shall be exempt from all state and local taxes.

L. The state and all public officers, any parish, municipality, or other subdivision or instrumentality of the state, any political subdivision, any bank, banker, trust company, savings bank and institution, building and loan association, savings and loan association, investment company or any person carrying on a banking or investment business, any insurance company or business, insurance association, and any person carrying on an insurance business, and any executor, administrator, curator, trustee, and other fiduciary, and any retirement system or pension fund may legally invest any sinking funds monies, or other funds belonging to them or within their control in any bonds or other obligations issued by the district, pursuant to the provisions of this Section, and such bonds or other obligations shall be authorized security for all public deposits. It is the purpose of this Section to authorize such persons, firms, corporations, associations, political subdivisions and officers, or other entities, public or private, to use any funds owned or controlled by them, including but not limited to sinking, insurance, investment, retirement, compensation, pension and trust funds, and funds held on deposit, for the purchase of any such bonds or other obligations of the district, and that any such bonds shall be authorized security for all public deposits. However, nothing contained in this Section with regard to legal investments or security for public deposits shall be construed as relieving any such person, firm, corporation, or other entity from any duty of exercising reasonable care in selecting securities.

Acts 2016, No. 331, §1, eff. Jan. 1, 2017.






TITLE 35 - Notaries Public and Commissioners

RS 35:1 - Appointment of notaries public

TITLE 35

NOTARIES PUBLIC AND COMMISSIONERS

CHAPTER 1. GENERAL PROVISIONS

§1. Appointment of notaries public

The governor may appoint, by and with the advice and consent of the Senate, and upon their meeting the qualifications for office provided for in this Title, notaries public in the different parishes.

Amended by Acts 1964, No. 359, §1; Acts 1964, No. 359, §1; Acts 1966, No. 539, §1; Acts 1976, No. 677, §1; Acts 1977, No. 451, §1; Acts 2008, No. 856, §1.



RS 35:1.1 - Commissions previously issued

§1.1. Commissions previously issued

A. Notwithstanding any other provision of law to the contrary, this Section shall apply to all acts, documents, or other instruments which were executed by or passed before a notary public who was duly appointed, and to each notarial commission which was issued, on or before January 1, 1999, without the applicant first obtaining a commission in the parish of residence of the applicant, and whose commission was based on the location of the office maintained by the applicant.

B. All acts, documents, or other instruments which were executed by or passed before any notary public commissioned as set forth in Subsection A of this Section shall not be invalid based on the appointment of the notary public or the issuance of the notarial commission.

Added by Acts 1977, No. 451, §2; Acts 1999, No. 949, §2; Acts 2003, No. 926, §1; Acts 2004, No. 562, §1.



RS 35:2 - General powers; administration of certain oaths in any parish; true copies

§2. General powers; administration of certain oaths in any parish; true copies

A.(1) Notaries public have power within their several parishes:

(a) To make inventories, appraisements, and partitions;

(b) To receive wills, make protests, matrimonial contracts, conveyances, and generally, all contracts and instruments of writing;

(c) To hold family meetings and meetings of creditors;

(d) To receive acknowledgements of instruments under private signature;

(e) To make affidavits of correction;

(f) To affix the seals upon the effects of deceased persons, and to raise the same.

(2) All acts executed by a notary public, in conformity with the provisions of Civil Code Art. 1833, shall be authentic acts.

(3) Notwithstanding any provision in the law to the contrary, a notary public shall have power, within the parish or parishes in which he is authorized, to exercise all of the functions of a notary public and to receive wills in which he is named as administrator, executor, trustee, attorney for the administrator, attorney for the executor, attorney for the trustee, attorney for a legatee, attorney for an heir, or attorney for the estate.

B. However, each notary public of this state shall have authority to administer oaths in any parish of the state, to swear in persons who appear to give testimony at a deposition before a general reporter or free-lance reporter certified under the provisions of R.S. 37:2551 et seq., and to verify interrogatories and other pleadings to be used in the courts of record of this state. Such oaths, and the certificates issued by such notaries shall be received in the courts of this state and shall have legal efficacy for purposes of the laws on perjury.

C. Every qualified notary public is authorized to certify true copies of any authentic act or any instrument under private signature hereafter or heretofore passed before him or acknowledged before him, and to make and certify copies, by any method, of any certificate, research, resolution, survey or other document annexed to the original of any authentic acts passed before him, and may certify such copies as true copies of the original document attached to the original passed before him.

Amended by Acts 1977, No. 354, §1; Acts 1981, No. 406, §1; Acts 1982, No. 427, §1; Acts 1984, No. 245, §1; Acts 1990, No. 843, §1, eff. July 24, 1990; Acts 2008, No. 856, §1.



RS 35:2.1 - Affidavit of corrections

§2.1. Affidavit of corrections

A.(1) A clerical error in a notarial act affecting movable or immovable property or any other rights, corporeal or incorporeal, may be corrected by an act of correction executed by any of the following:

(a) The person who was the notary or one of the notaries before whom the act was passed.

(b) The notary who actually prepared the act containing the error.

(c) In the event the person defined in Subparagraphs (a) or (b) of this Paragraph is deceased, incapacitated, or whose whereabouts are unknown, then by a Louisiana notary who has possession of the records of that person, which records contain information to support the correction.

(2) The act of correction shall be executed before two witnesses and a notary public.

B. The act of correction executed in compliance with this Section shall be given retroactive effect to the date of recordation of the original act. However, the act of correction shall not prejudice the rights acquired by any third person before the act of correction is recorded where the third person reasonably relied on the original act. The act of correction shall not alter the true agreement and intent of the parties.

C. A certified copy of the act of correction executed in compliance with this Section shall be deemed to be authentic for purposes of executory process.

D. This Section shall be in addition to other laws governing executory process.

Acts 1984, No. 245, §2; Acts 1987, No. 407, §1; Acts 1995, No. 216, §1; Acts 2012, No. 397, §1.



RS 35:3 - Oaths and acknowledgments

§3. Oaths and acknowledgments

Oaths and acknowledgments, in all cases, may be taken or made by or before any notary public duly appointed and qualified in this state.



RS 35:4 - Notaries connected with banks and other corporations; powers

§4. Notaries connected with banks and other corporations; powers

It is lawful for any notary public who is a stockholder, director, officer, or employe of a bank or other corporation to take the acknowledgment of any party to any written instrument executed to or by such corporation, or to administer an oath to any other stockholder, director, officer, employe, or agent of such corporation, or to protest for non-acceptance or nonpayment bills of exchange, drafts, checks, notes, and other negotiable instruments which may be owned or held for collection by such corporation. It is unlawful for any notary public to take the acknowledgment of an instrument by or to a bank or other corporation of which he is a stockholder, director, officer, or employe, where the notary is a party to such instrument, either individually or as a representative of such corporation, or to protest any negotiable instrument owned or held for collection by the corporation, where the notary is individually a party to the instrument.



RS 35:5 - Foreign notaries; oaths, acts, and acknowledgments; effect

§5. Foreign notaries; oaths, acts, and acknowledgments; effect

Oaths, acts, and acknowledgments taken, made, or executed by or before any person purporting to be a notary public, duly appointed and duly qualified in any other state, territory of the United States, or the District of Columbia shall have the same force and effect without further proof of the signatures as if taken, made, or executed by or before a notary public in Louisiana. This Section is remedial and shall be retroactive. All oaths, acts, and acknowledgments heretofore made in compliance with the provisions of this Section are hereby validated.

Amended by Acts 1977, No. 233, §1; Acts 1980, No. 320, §1; Acts 1981, No. 313, §1.



RS 35:6 - Foreign notaries; acts and other instruments, effect

§6. Foreign notaries; acts and other instruments, effect

All acts passed before any notary public and two witnesses in the District of Columbia, or any state of the United States other than Louisiana shall be authentic acts and shall have the same force and effect as if passed before a notary public in Louisiana.



RS 35:7 - Acts before authorized military personnel; force and effect

§7. Acts before authorized military personnel; force and effect

A. Every mortgage, sale, lease, transfer, assignment, power of attorney, or other instrument, heretofore or hereafter executed before any person authorized to act as a notary pursuant to 10 U.S.C. 1044a(b), and bearing the signature of such person and the proper designation of his rank and branch of service or subdivision thereof, shall be admissible in evidence and eligible to record in this state, and shall have the same force and effect of an authentic act executed in Louisiana.

B. Any oath, affirmation, deposition, or affidavit executed before any person authorized to act as a notary pursuant to 10 U.S.C. 1044a(b) shall have the same force and effect as if made or executed before a notary in Louisiana.

C. Any testament, trust, or other legal instrument or act provided for in Subsections A and B executed before any person authorized to act as a notary pursuant to 10 U.S.C. 1044a(b) shall have the same force and effect as if made or executed before a notary in Louisiana.

D. The provisions of this Section apply to persons serving in or with the armed forces or the Coast Guard of the United States and other persons eligible for legal assistance under the provisions of 10 U.S.C. 1044 or pursuant to regulations of the Department of Defense and all instruments and acts executed by persons designated in 10 U.S.C. 1044a(a).

Acts 1991, No. 50, §1, eff. June 25, 1991; Acts 1997, No. 1320, §1.



RS 35:8 - Recorder's copies of instruments before military officers; effect

§8. Recorder's copies of instruments before military officers; effect

Whenever any original instrument executed pursuant to R.S. 35:7, has been deposited in the office of a parish recorder of this state, the recorder is authorized to make copies of the same which shall have the same force and effect of authentic acts executed in this state.



RS 35:9 - Instruments, before ambassadors and consular officials

§9. Instruments, before ambassadors and consular officials

Every mortgage, sale, lease, transfer, assignment, power of attorney, or other instrument, and every oath or affirmation, made or taken in any foreign country, before any ambassador, minister, charge d'affaires, secretary of legation, consul general, consul, vice-consul, or commercial agent, or before one of the following officers commissioned or accredited to act at the place where the act is made or taken, and having an official seal, to wit: any officer of the United States, any notary public, or any commissioner or other agent of this state having power to take acknowledgements, and every acknowledgement, attestation or authentication of such instruments, oaths or affirmations made by any of these officers under their official seals and signatures, shall have the full force and effect of an authentic act executed in this state; and it shall not be necessary that the officer be assisted by two witnesses, as in the case of a notary executing an authentic act in this state, but the attestation, seal and signature of the officer shall of themselves be sufficient; nor shall it be necessary that the person appearing before the officer to execute any of these instruments, or to take any oath or affirmation, be a resident of the place where the officer is located. Whenever any such original instrument, oath, or affirmation has been deposited in the office of a notary in this state, the notary is authorized to make copies of the same, which shall have the same force and effect as copies of authentic acts executed in this state.

Amended by Acts 1980, No. 240, §1.



RS 35:10 - Place of executing notarial acts

§10. Place of executing notarial acts

All notarial acts shall be made and executed at any place within the jurisdictional limits of the notary.

Amended by Acts 1974, No. 460, §1.



RS 35:11 - Marital status of parties to be given

§11. Marital status of parties to be given

A. Whenever notaries pass any acts they shall give the marital status of all parties to the act, viz: If either or any party or parties are men, they shall be described as single, married, or widower. If married or widower the christian and family name of wife shall be given. If either or any party or parties are women, they shall be described as single, married or widow. If married or widow, their christian and family name shall be given, adding that she is the wife of or widow of . . . the husband's name.

B. A declaration as to one's marital status in an acquisition of immovable property by the person acquiring the property creates a presumption that the marital status as declared in the act of acquisition is correct and, except as provided in Subsection C of this Section, any subsequent alienation, encumbrance, or lease of the immovable by onerous title shall not be attacked on the ground that the marital status was not as stated in the declaration.

C. Any person may file an action to attack the subsequent alienation, encumbrance, or lease on the ground that the marital status of the party as stated in the initial act of acquisition is false and incorrect; however, such action to attack the alienation, encumbrance, or lease shall not affect any right or rights acquired by a third person acting in good faith.

D. The presumption provided in Subsection B of this Section is hereby declared to be remedial and made retroactive to any alienation, encumbrance, or lease made prior to September 1, 1987. Any person who has a right as provided in Subsection C of this Section, which right has not prescribed or otherwise been extinguished or barred upon September 1, 1987 and who is adversely affected by the provisions of Subsection C of this Section shall have six months from September 1, 1987 to initiate an action to attack the transaction or otherwise be forever barred from exercising his right or cause of action.

Amended by Acts 1976, No. 679, §2, eff. Jan. 1, 1977; Acts 1987, No. 467, §1, eff. Sept. 1, 1987.



RS 35:12 - Names to be given in full, together with parties' permanent mailing addresses; identification numbers

§12. Names to be given in full, together with parties' permanent mailing addresses; identification numbers

A.(1) Notaries shall insert in their acts the Christian names and surnames of the parties in full and not their initial letters alone or the full names of the parties and not their initial letters alone, together with the permanent mailing addresses of the parties, and shall print or type the full names of the witnesses and of themselves under their respective signatures.

(2) For the purposes of this Section, a full name or a name in full shall include at least one given name and other initials in addition to the surname. It may be any combination of first name and middle initial or initials, if any, and the surname; or the first initial and at least one middle name and the surname; or the complete first and middle name or names and the surname. The notary shall type, print, or stamp his or her name as it appears on his or her commission.

B. Every document notarized in this state shall bear the notary identification number assigned by the secretary of state, except that if the notary is an attorney licensed to practice law in this state, he may use his Louisiana state bar roll number in lieu of his notary identification number. The number shall be typed or printed legibly and placed next to the typed, printed, or stamped name of the notary as required by Subsection A of this Section.

C. No person other than a regularly commissioned notary public shall use the title "Notary Public". Every person, other than a regularly commissioned notary, who is otherwise given notarial powers or authorized as a notary ex officio, shall clearly indicate his actual position or title from which his authority to notarize is derived, in addition to his notary identification number.

D.(1) Any document notarized in this state on or after January 1, 2005, submitted for filing or recording in the office of notarial records, register of conveyances, or recorder of mortgages in and for the parish of Orleans, or in the office of any clerk of court or recorder of mortgages or conveyances may be refused by the clerk or his employee if the document fails to contain the notary identification or attorney bar roll number and the typed, printed, or stamped name of the notary and the witnesses. However, documents filed in the civil or criminal suit records of any court shall not be subject to the provisions of this Subsection.

(2) Except as otherwise provided in this Section, no state office, agency, department, or political subdivision shall accept, file, or record any document notarized in this state on or after January 1, 2005, unless the document contains the notary identification or attorney bar roll number and the typed, printed, or stamped name of the notary and the witnesses.

(3) No office, agency, department, or political subdivision, or any officer or employee thereof, refusing to accept, file, or record any notarized document pursuant to the provisions of this Section shall be liable for any damages resulting from the refusal to accept, file, or record a notarized document for its failure to comply with the provisions of this Section.

Amended by Acts 1950, No. 481, §1; Acts 1954, No. 430, §1; Acts 2003, No. 1142, §1, eff. Jan. 1, 2004; Acts 2004, No. 62, §2; Acts 2004, No. 455, §1.



RS 35:13 - Repealed by Acts 1976, No. 384, 1

§13. Repealed by Acts 1976, No. 384, §1



RS 35:14 - Disbarred or suspended attorney prohibited from exercising notarial functions

§14. Disbarred or suspended attorney prohibited from exercising notarial functions

Any attorney at law, or person who was an attorney at law, who is disbarred or suspended from the practice of law due to charges filed by the Committee on Professional Responsibility of the Louisiana State Bar Association or who has consented to disbarment shall not be qualified or eligible nor shall he exercise any functions as a notary public in any parish of the state of Louisiana as long as he remains disbarred or suspended from the practice of law in Louisiana. Provided, however, that nothing in this Section shall apply to any action taken against an attorney at law for failure to pay annual dues.

Added by Acts 1976, No. 301, §1.



RS 35:15 - Revocation or suspension of notarial commission or authority to exercise notarial powers

§15. Revocation or suspension of notarial commission or authority to exercise notarial powers

A. A notary public who is not an attorney may have his notarial commission and powers revoked or suspended when it is demonstrated, by clear and convincing evidence after a rule to show cause, that the notary has engaged in any of the following:

(1) Dishonesty, fraud, deceit, or misrepresentation.

(2) A felony for which he has been convicted and no pardon has been issued.

(3) Gross misconduct or malfeasance in the exercise of his notarial powers.

(4) Officially certifying as true what he knew or should have known was false.

(5) Violation of any provision of this Title, or any other law governing the office of notary public or the exercise of any notarial power or duty.

(6) Ceasing to possess any qualification required for holding his commission as a notary public.

(7) Abandonment of his commission.

B. The rule to show cause shall be instituted by the district attorney or the attorney general in the district court of either the parish in which the notary is commissioned or the parish where the conduct complained of occurred. Such rule to show cause shall be tried in summary proceeding.

C.(1) If after a hearing the court finds that the notary public was convicted of a felony for which no pardon has been issued, or engaged in an act of gross misconduct or malfeasance in the exercise of his notarial powers, or ceased to possess any qualification required for holding his commission, the court shall order the revocation of the notary's commission and shall prohibit the notary from the further exercise of notarial powers.

(2) If after a hearing the court finds that the notary public committed any other act set forth in Subsection A of this Section, the court may revoke the notary's commission and prohibit the notary from further exercise of notarial powers, or may suspend his commission and authority to exercise notarial powers for a specific period of time, to be determined by the court.

D. A court ordering the revocation of a notary's commission or the suspension of his notarial powers shall further cast the notary in judgment for attorney fees and court costs. The court may additionally order restitution to be paid by the notary public to such persons as the court determines were damaged by the conduct giving rise to the suspension of notarial powers or the revocation of commission.

E. When the rule to show cause is instituted against a person for his actions as an ex-officio notary public, or for his performance of notarial powers on behalf of an employer as authorized by law, then the person appointing the ex-officio notary or the person's employer, as applicable, shall also be named as a defendant and required to show cause why the notarial powers or commission should not be revoked. Any additional defendant named pursuant to this Subsection shall not be cast in judgment for attorney fees, costs, or restitution.

F. The provisions of this Section shall not apply to an attorney licensed to practice law in this state who exercises notarial powers.

Acts 2012, No. 279, §1; Acts 2016, No. 116, §1.



RS 35:16 - Administrative revocation of notarial commission or authority

§16. Administrative revocation of notarial commission or authority

A. The secretary of state shall suspend the commission of a notary public who is not an attorney when the notary ceases to be a registered voter in the parish of that notary's commission, or is convicted of a felony. The secretary of state shall send a notice of suspension by certified mail, return receipt requested, to the notary public stating the reasons for his suspension.

B. If the suspension arises from failure of the notary to be registered as a voter in his parish of commission, the notice of suspension shall give the notary public ten days from the date of receipt to register as a voter in the parish of his commission. If the notary public fails to do so, the secretary of state shall notify the attorney general or the district attorney of the parish in which the notary is commissioned for the purpose of instituting a rule to show cause to revoke the commission pursuant to R.S. 35:15.

C. If the suspension arises from conviction of a felony, the period of suspension shall continue until the conviction is final and all appellate review of the original trial court proceedings has been exhausted. If the conviction is reversed upon appeal, or if a pardon is issued for the conviction, the suspension shall terminate and the commission shall be reinstated. When the conviction is final and all appellate review of the original trial court proceedings is exhausted, and if no pardon has been issued, the secretary of state shall notify the attorney general or the district attorney of the parish in which the notary is commissioned for the purpose of instituting a rule to show cause to revoke the commission pursuant to R.S. 35:15.

Acts 2012, No. 279, §1; Acts 2016, No. 116, §1.



RS 35:17 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§17. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 35:71 - Requirement of bond or insurance; suspension of notarial commissions; renewal of bonds or insurance; penalty

CHAPTER 2. BONDS OF NOTARIES PUBLIC GENERALLY

§71. Requirement of bond or insurance; suspension of notarial commissions; renewal of bonds or insurance; penalty

A.(1) Unless otherwise provided by law, the authority of a notary public to exercise any of the functions of a notary public within his jurisdictional limits shall remain in effect, provided that the notary posts and maintains bond, with good and solvent security, in the amount of ten thousand dollars conditioned on the faithful performance of all duties required by law toward all persons who may employ him in his official capacity as notary public, or that the notary maintains a minimum of ten thousand dollars in errors and omissions insurance coverage.

(2) The provisions of this Section shall not be applicable to notarial bonds which are currently valid and enforceable until such bonds expire and are required to be renewed.

B. All notaries required to post bond, or required to maintain insurance coverage in lieu of posting bond in accordance with this Section, shall file their bond or evidence of current insurance coverage with the secretary of state, and shall maintain on file with the secretary of state their bond or evidence of current insurance coverage at all times.

C. Any court of competent jurisdiction may suspend the commission of any notary for failure to pay over money entrusted to him in his official capacity as a notary public, for failure to satisfy any final judgment rendered against him in such capacity, or for other just cause.

D.(1) All notaries shall renew their bonds every five years except those notaries who are bonded with a personal surety, as provided in R.S. 35:75. Notaries with a personal surety bond shall renew their bonds upon the death of the personal surety in accordance with the provisions of this Chapter.

(2) All notaries required to renew their bonds shall file the new or renewed bond or evidence of current insurance coverage with the secretary of state as provided in Subsection B of this Section.

E. The commission of any qualified notary, other than a licensed attorney at law, who fails to renew his notarial bond timely or who fails to timely file his new or renewed bond or evidence of insurance coverage, as provided in Paragraph (D)(2) of this Section, shall be automatically suspended, and the notary shall have no authority to exercise any of the functions of a notary public until the required bond or insurance is in force and effect, and the bond or evidence of insurance has been filed with the secretary of state.

F. The secretary of state shall be authorized to promulgate rules and regulations, where necessary, for implementation of this Section, in accordance with the Administrative Procedure Act.1

Acts 1989, No. 769, §1, eff. Jan. 1, 1990; Acts 2004, No. 562, §1; Acts 2006, No. 796, §1.

1R.S. 49:950 et seq.



RS 35:72 - Bonds; elimination of requirement

§72. Bonds; elimination of requirement

Notwithstanding any provision of law to the contrary, after August 1, 1988, no notary, who is a licensed attorney at law, shall be required to post a bond of any kind.

Acts 1988, No. 943, §1; eff. Aug. 1, 1988.



RS 35:73 - Bond not mortgage until suit filed and notice of lis pendens recorded

§73. Bond not mortgage until suit filed and notice of lis pendens recorded

The official notarial bond, given by any notary public shall not, when recorded as provided by law, operate as a mortgage either against the property of the principal or of the surety or sureties thereon, unless and until a suit has been filed against the notary to recover on the bond, and a notice of lis pendens has been placed of record against the notary in connection with the suit in the parish where the bond is recorded, in which case the bond shall then operate as a mortgage against the property of both the principal and surety, or sureties, thereon



RS 35:74 - Inclusion of bonds in mortgage certificates

§74. Inclusion of bonds in mortgage certificates

The clerks of court in preparing mortgage certificates shall not include notarial bonds thereon unless an action has been commenced on the bond and a notice of lis pendens has been filed in connection therewith as provided in R.S. 35:73.



RS 35:75 - Substituted notarial bond with personal surety

§75. Substituted notarial bond with personal surety

In all cases where notaries public throughout the state of Louisiana have filed or recorded, or may hereafter file and record, bonds in the offices of the several clerks of court and ex-officio recorder of conveyances and mortgages, and the register of conveyances and mortgages of the parish of Orleans, with any surety company authorized to do business in the state of Louisiana as surety, as permitted by existing laws, may, in lieu of such bonds of any surety company aforesaid, substitute a bond with personal surety acceptable to the presiding judge of the parish for which the notary is commissioned. The Secretary of State shall accept said substituted notarial bond with personal surety in lieu of notarial bond with surety company as surety.

Acts 1952, No. 497, §1.



RS 35:76 - Release of surety company upon acceptance of personal surety bond

§76. Release of surety company upon acceptance of personal surety bond

The Secretary of State for the state of Louisiana, upon filing and recordation of a notarial bond with the Secretary of State, with personal surety in lieu of a surety company, shall upon request execute a release of the surety company effective as of the date of the acceptance of the personal surety bond in lieu thereof.

Acts 1952, No. 497, §2.



RS 35:77 - Cancellation of surety company bond

§77. Cancellation of surety company bond

Upon presentation of such personal surety bond containing a certificate of its sufficiency by the presiding judge of the parish of the state for which the notary was commissioned, and certificate of approval by the Secretary of State to any clerk of court and ex-officio recorder of conveyances and mortgages, and the register of conveyances and mortgages of the parish of Orleans, the said clerk, register or recorder of mortgages, shall upon application by any interested party cancel and erase in full from the records of his office said notarial bond with surety company as surety now or hereafter recorded in the conveyance or mortgage records of his office.

Acts 1952, No. 497, §3.



RS 35:131 - Grant of leave of absence; suspension of prescription

CHAPTER 3. LEAVES OF ABSENCE

§131. Grant of leave of absence; suspension of prescription

A. The secretary of state on behalf of the governor may grant leave of absence to notaries public for a period not exceeding thirty-six months, to date from the day the leave is granted.

B. Absence from the state suspends the running of prescription against the notary.

Acts 1989, No. 497, §1; Acts 2006, No. 423, §1, eff. June 15, 2006.



RS 35:132 - Notaries in military service, leave of absence

§132. Notaries in military service, leave of absence

A leave of absence may be granted by the secretary of state on behalf of the governor to any notary public upon his application to the secretary of state in writing certifying that he is a member of the Army, Navy, Marine Corps, or any other branch of the military service of the United States, or of the state of Louisiana, and stating the expiration date of his bond.

Acts 2006, No. 423, §1, eff. June 15, 2006.



RS 35:133 - Notaries in military service, period of leave

§133. Notaries in military service, period of leave

The period of the leaves of absence granted in accordance with R.S. 35:132 shall date from the day the leave is granted and shall terminate sixty days after the date of discharge of the notary from the military service of the United States or the state of Louisiana.

Acts 2006, No. 423, §1, eff. June 15, 2006.



RS 35:134 - Expiration of bond during military service; renewal

§134. Expiration of bond during military service; renewal

When the notarial bond of a notary public expires during his term of military service, the notary shall have sixty days from the date of his discharge from military service in which to apply for a new bond.



RS 35:191 - Appointment; qualifications; examination

CHAPTER 4. APPOINTMENT, QUALIFICATIONS,

AND BONDS OF NOTARIES

§191. Appointment; qualifications; examination

A.(1) Any person may be appointed a notary public in and for the parish in which he resides and in and for any one other parish in which he maintains an office, provided that

he:

(a) Is a resident citizen or alien of this state.

(b) Is eighteen years of age or older.

(c) Reads, writes, speaks, and is sufficiently knowledgeable of the English language.

(d) Has received a high school diploma, has received a diploma for completion of a home study program approved by the State Board of Elementary and Secondary Education, or has been issued a high school equivalency diploma after successfully completing the test of General Educational Development.

(e) Is not under interdiction or incapable of serving as a notary because of mental infirmity.

(f) Has not been convicted of a felony, or if convicted of a felony, has been pardoned.

(g) Meets the requirements established by law for each commission sought.

(2) Notwithstanding the provisions of Paragraph (A)(1) or Subsection C of this Section, a person validly appointed notary public in the parish of his residence may exercise any and all of the functions of a notary public in all adjacent parishes that have a population of less than forty thousand and in which he or his employer maintains an office, without additional bonding or further application or examination.

(3)(a) A valid notarial commission shall be one that has not been revoked or resigned, and that was issued to a person who, at the time of issuance in accordance with the provisions of this Section, possessed the qualifications for office set forth in Paragraph (A)(1) and Subsection B of this Section, and who is currently possessed of those qualifications.

(b) A validly appointed notary public is a person who currently holds a valid notarial commission.

(c) A notarial commission that has been or is currently suspended by a court of competent jurisdiction as provided by R.S. 35:71(C), or otherwise by operation of law pursuant to R.S. 35:14 or for the failure of the notary to maintain the required bond or insurance, or for failure to timely file the annual report as provided by law, shall not, solely for the reason that it is a suspended commission, be deemed an invalid notarial commission.

B. A resident citizen seeking to be appointed notary public in the parish of his residence or possessing a valid notarial commission in and for a parish based on his residence must be a registered voter of that parish.

C. Each applicant, otherwise qualified, may be appointed a notary public in and for a parish upon meeting all of the following conditions:

(1)(a) Submitting an application to the office of the secretary of state together with a certificate establishing his age, residence, location of his office when the applicant seeks to be appointed a notary based on such office, and location of the office which was the basis for a current appointment as a notary in any other parish, if any.

(b) The application and qualifying process shall be administered by the office of the secretary of state.

(i) The application provided by the office of the secretary of state shall require the applicant to attest to his good moral character, integrity, and sober habits.

(ii) In the event that any of the applicant's answers or responses call into question the applicant's good moral character, integrity, or sober habits, the secretary of state shall submit such application to the district court in the parish for which the appointment is sought for judicial review and approval. If found competent as to character and fitness to serve as a notary public, the court shall issue to the secretary of state an appropriate certificate for the applicant signed by a judge of the court.

(iii) The application shall include the sworn statement of the applicant declaring the information provided therein is true and correct.

(c) The office of the secretary of state shall charge a fee of thirty-five dollars for filing and processing any application to be appointed a notary public provided for in Subparagraph (C)(1)(a) of this Section.

(d) The deadline for the application provided for in Subparagraph (C)(1)(a) of this Section and the application fee provided for in Subparagraph (C)(1)(c) or to register to take the exam as provided for in R.S. 35:191.1 shall be no later than sixty days prior to the date of the examination.

(2)(a) Taking a pre-assessment test, with no minimum score required, administered by the secretary of state to assess the probability of the applicant passing the examination as provided in R.S. 35:191.1.

(b) To qualify to take the pre-assessment test, the applicant shall have satisfied all requirements to be commissioned as a notary public in the parish, except for passing the examination as provided in R.S. 35:191.1.

(c) The pre-assessment test provided by this Paragraph shall be dispensed with if the applicant has been duly admitted to practice law in this state or holds a valid notarial commission in this state.

(3)(a) Taking and passing a written examination, as provided in R.S. 35:191.1, administered by the secretary of state.

(b)(i) The notary examination shall be given twice per year on the first Saturday of June and December. Should the scheduled Saturday be a state holiday, then the next non-holiday Saturday shall be the test date.

(ii) To qualify to be examined, the candidate shall have satisfied all requirements to be commissioned as a notary public in the parish, except for passing the examination.

(iii) The qualified candidate shall be permitted to register for any notary public examinations administered by the secretary of state within one year after the date the secretary of state notifies the candidate of his approval to take the examination. No further application fee shall be required during this period. The required examination fee, however, shall be paid for each examination.

(c) The examination provided for in this Paragraph shall be dispensed with if the applicant has been duly admitted to practice law in this state or holds a valid notarial commission in this state.

D. Notwithstanding any other provision of law to the contrary, any person who is validly appointed notary public in and for the parish of Orleans, the parish of St. Bernard, the parish of Plaquemines, or the parish of Jefferson is hereby authorized and deemed eligible and qualified to exercise any and all of the functions of a notary public in the parishes of Orleans, Plaquemines, St. Bernard, and Jefferson.

E.(1) Notwithstanding any other provision of law to the contrary, any person who has held a valid notarial commission in or for any parish either for a period of five years or who has taken and passed the written examination, as provided in R.S. 35:191.1 on or after June 13, 2005, and who changes his residence to another parish, and who complies with the laws governing application and qualifying for appointment to the office of notary public in the parish of his new residence, except taking and passing an examination, and who meets the prerequisites for commission issuance specified in R.S. 35:201, shall be issued a notarial commission for the parish of his new residence by the governor without advice and consent of the Senate and may exercise the functions of notary public in that parish.

(2) A notary who is establishing a residence in a parish other than the parish of his commission and who seeks a commission in the parish of the new residence shall be deemed to be validly commissioned in the parish of his former residence for a period of sixty days, during which time he shall meet all the qualifications for appointment in and for the parish of the new residence. Should such notary desire to remain commissioned in the original parish based on maintaining an office in that parish, he shall file an affidavit to that effect with the secretary of state designating the location of the office and shall otherwise comply with the requirements for maintaining a dual commission as provided for in this Section.

F. Notwithstanding any other provision of law to the contrary, any person who is validly appointed notary public in and for any of the parishes of Tangipahoa, Livingston or St. Helena is hereby authorized and deemed eligible and qualified to exercise any and all of the functions a notary public in the parishes of Tangipahoa, Livingston and St. Helena.

G. Notwithstanding any other provision of law to the contrary, any person who is validly appointed notary public in and for any of the parishes of Bienville, Caldwell, East Carroll, Franklin, Jackson, Lincoln, Madison, Morehouse, Ouachita, Richland, Union, or West Carroll is hereby authorized and deemed eligible and qualified to exercise any and all of the functions of a notary public in the parishes of Bienville, Caldwell, East Carroll, Franklin, Jackson, Lincoln, Madison, Morehouse, Ouachita, Richland, Union, or West Carroll.

H. Notwithstanding any other provision of law to the contrary, any person who is validly appointed notary public in and for any of the parishes of Caddo, Bossier, Bienville, DeSoto, Claiborne, or Webster is hereby authorized and deemed eligible and qualified to exercise any and all of the functions of a notary public in the parishes of Caddo, Bossier, Bienville, DeSoto, Claiborne, and Webster. No additional bonding or further application or examination shall be required due to the expanded jurisdictional limits authorized by this Subsection.

I. Notwithstanding any other provision of law to the contrary, any person who is validly appointed notary public in and for either of the parishes of Catahoula or Concordia is hereby authorized and deemed eligible and qualified to exercise any and all of the functions of a notary public in the parishes of Catahoula and Concordia.

J. Notwithstanding any other provision of law to the contrary, any person who is a validly appointed notary public in and for either of the parishes of Iberia or St. Mary is hereby authorized and deemed eligible and qualified to exercise any and all of the functions of a notary public in the parishes of Iberia and St. Mary.

K. Notwithstanding any other provision of law to the contrary, any person who is validly appointed notary public in and for any of the parishes of Allen, Beauregard, Calcasieu, Cameron, Vernon, or Jefferson Davis is hereby authorized and deemed eligible and qualified to exercise any and all functions of a notary public in the parishes of Allen, Beauregard, Calcasieu, Cameron, Vernon, and Jefferson Davis. No additional bonding or further application or examination shall be required due to the expanded jurisdictional limits authorized by this Subsection.

L. Any notary public in and for the parish of Acadia, Lafayette, or Vermilion is hereby authorized and qualified to exercise all of the functions of a notary public in and for any of said parishes. No additional bonding or further application or examination shall be required due to the expanded jurisdictional limits authorized by this Subsection.

M. Any notary public appointed in and for the parish of Iberia or Vermilion is hereby authorized and qualified to exercise any and all functions of a notary public in both parishes. No additional bonding or further application or examination shall be required due to the expanded jurisdictional limits authorized by this Subsection.

N. Any notary public appointed in and for the parish of Ascension, East Baton Rouge, East Feliciana, Iberville, Livingston, Pointe Coupee, West Baton Rouge, or West Feliciana is hereby authorized and qualified to exercise all of the functions of a notary public in and for any of said parishes. No additional bonding or further application or examination shall be required due to the expanded jurisdictional limits authorized by this Subsection.

O. Notwithstanding any other provision of law to the contrary, any person who is validly appointed notary public in and for any of the parishes of Acadia, Evangeline, or St. Landry is hereby authorized and deemed eligible and qualified to exercise any and all of the functions of a notary public in the parishes of Acadia, Evangeline, and St. Landry. No additional bonding or further application or examination shall be required due to the expanded jurisdictional limits authorized by this Subsection.

P.(1)(a) Notwithstanding any other provision of law to the contrary including but not limited to the provisions of Subsection E of this Section and the duties imposed in that Subsection as a result of a change in residence, each person who is licensed to practice law in this state who is a notary public in and for any parish in this state may exercise the functions of a notary public in every parish in this state.

(b) Notwithstanding any other provision of law to the contrary, each person who is a validly appointed notary public in and for any parish in this state and who has taken and passed the written examination, as provided in R.S. 35:191.1 on or after June 13, 2005, may exercise the functions of a notary public in every parish in this state.

(c) The expanded jurisdictional limits authorized by this Subsection are additional to other provisions of law. No additional bonding or further application or examination shall be required due to the expanded jurisdictional limits authorized by this Subsection.

(2) In order to qualify for the expanded jurisdictional limits authorized by this Subsection, any regularly commissioned notary public in and for any parish in this state who is not licensed to practice law in this state and who has not taken and passed the written examination as provided in R.S. 35:191.1 on or after June 13, 2005, may take the examination provided that he register directly with the secretary of state on a form provided for that purpose and pay the examination fee authorized by law no later than forty-five days before the date of a scheduled examination. Failure of such notary to pass the examination shall have no effect on the status of the commission of the notary.

Q. Notwithstanding any other provision of law to the contrary, any person who is validly appointed notary public in and for either of the parishes of Lafayette or St. Landry is hereby authorized and qualified to exercise all of the functions of a notary public in and for both parishes. No additional bonding or further application or examination shall be required due to the expanded jurisdictional limits authorized by this Subsection.

R. Notwithstanding any other provision of law to the contrary, any person who is a validly appointed notary public in and for any of the parishes of Iberia, St. Martin, or St. Mary is hereby authorized and deemed eligible and qualified to exercise any and all of the functions of a notary public in the parishes of Iberia, St. Martin, and St. Mary. No additional bonding or further application or examination shall be required due to the expanded jurisdictional limits authorized by this Subsection.

S. Notwithstanding any other provision of law to the contrary, any person who is a validly appointed notary public in and for the parish of Sabine, Natchitoches, Red River, Bienville, Winn, or Vernon is hereby authorized and deemed eligible and qualified to exercise any and all of the functions of a notary public in the parish of Sabine, Natchitoches, Red River, Bienville, Winn, or Vernon. No additional bonding or further application or examination shall be required due to the expanded jurisdictional limits authorized by this Subsection.

T. Notwithstanding any other provision of law to the contrary, any person who is a validly appointed notary public in and for any of the parishes of Avoyelles, Grant, or Rapides is hereby authorized and deemed eligible and qualified to exercise any and all of the functions of a notary public in the parishes of Avoyelles, Grant, and Rapides. No additional bonding or further application or examination shall be required due to the expanded jurisdictional limits authorized by this Subsection.

U. Notwithstanding any other provision of law to the contrary, any person who is validly appointed notary public in and for the parish of St. Mary, the parish of Assumption, the parish of Lafourche, or the parish of Terrebonne is hereby authorized and deemed eligible and qualified to exercise any and all of the functions of notary in the parishes of St. Mary, Assumption, Lafourche, and Terrebonne.

V.(1) Any notary public appointed in and for the parishes of Allen, Beauregard, Calcasieu, Cameron, Jefferson, Jefferson Davis, Plaquemines, Orleans, St. Bernard, St. Tammany, Vermilion, and Washington who was displaced in the aftermath of Hurricane Katrina or Hurricane Rita may exercise any and all of the functions of a notary public in the parish of his temporary residence and in any other parish with which the parish of his temporary residence is grouped under the provisions of Subsections D, F through O, and Q through U of this Section, provided that such notary registers his temporary address with the secretary of state. No additional bonding requirement or examination shall be required under the authority granted by this Subsection.

(2) Any notary public qualified under Paragraph (V)(1) of this Section who complies with the laws governing application and qualifying for appointment to the office of notary public in said parish, except taking and passing an examination, and who meets the prerequisites for commission issuance specified in R.S. 35:201, shall be issued a notarial commission for the parish of his new residence by the governor without advice and consent of the Senate and may exercise the functions of notary public in that parish.

(3) The authority granted by this Subsection shall expire on January 1, 2007.

W.(1)(a) Notwithstanding any provision of this Section or any other law to the contrary, any person who resides in a parish with a population of less than forty thousand, and who has passed the examination provided by R.S. 35:191.1, except for any performance assessment component, during examinations administered between December 1, 2009, and December 31, 2012, may be provisionally appointed to the office of notary public in and for that parish upon fulfillment of all requirements of this Subsection and upon meeting all other qualifications necessary to be appointed to the office of notary public in this state.

(b) Notwithstanding any provision of this Section or any other law to the contrary, any person who resides in a parish with a population of less than forty thousand and who passes the examination provided by R.S. 35:191.1, except for any performance assessment component, during examinations administered after January 1, 2013, and before August 1, 2017, may be provisionally appointed to the office of notary public in and for that parish upon fulfillment of all requirements of this Subsection and upon meeting all other qualifications necessary to be appointed to the office of notary public in this state.

(2)(a) A notary commissioned pursuant to this Subsection shall have authority to exercise all the powers of a notary public commissioned in this state as enumerated in R.S. 35:2, but shall exercise notarial functions only within the course and scope of his employment and under the direction of a supervisor for the employer who is not a notary commissioned under this Subsection. The term "employer" as used in this Subsection shall include only businesses that are in existence on January 1, 2013, but shall not include a business whose primary function is to provide notary services. The exercise of any notarial functions under this Subsection shall be deemed to be within the course and scope of employment if either of the following is applicable:

(i) The employer of the notary is a party to the act or other instrument being sworn to, acknowledged, or passed before the notary, or the act or other instrument is necessary to or incidental to the business activities or operations of the employer.

(ii) At least one of the persons appearing before the notary to execute an affidavit, acknowledgment, or other notarial act or instrument is a former, current, or prospective client or customer of the employer.

(b) A notary commissioned pursuant to this Subsection shall not do any of the following in the course and scope of his employment:

(i) Draft and prepare a last will and testament or donation mortis causa.

(ii) Draft and prepare a trust.

(iii) Draft and prepare any instrument that transfers title to immovable property including but not limited to an act of sale or act of donation.

(3) A notary commissioned pursuant to this Subsection shall have jurisdiction within the parish of commission, and in any adjacent parish with a population of less than forty thousand where the employer of the notary maintains an office.

(4)(a) All notaries commissioned pursuant to this Subsection shall post and maintain a bond, at the expense of the employer, with a commercial surety licensed in this state, in the amount of twenty thousand dollars conditioned on the faithful performance of all duties required by law toward all persons who receive his services in his official capacity as notary public. The minimum bond requirements described in this Paragraph shall be in lieu of those provided by R.S. 35:71.

(b) The employer shall hold the notary harmless for any claim made against his bond when the notary is acting in the course and scope of the employment or under the direction of the employer.

(c) All persons requesting a commission pursuant to this Subsection shall, in addition to all other documents required for issuance of a commission pursuant to this Title, submit a statement signed by the applicant and the employer of the applicant providing all of the following:

(i) The name and principal business address of the employer.

(ii) The primary address at which the applicant will exercise notarial functions.

(iii) An acknowledgment of the limits of the authority and jurisdiction of a commission issued pursuant to the provisions of this Subsection and the penalties that may be imposed for violations of the limitations and prohibitions imposed by this Subsection.

(d) All notaries commissioned pursuant to this Subsection shall be required to attend a notary orientation class approved by the secretary of state.

(5)(a) If the employer named in the statement required by Subparagraph (4)(c) of this Subsection terminates the employment of the notary commissioned pursuant to this Subsection, or if the employer no longer wishes to be bound by the provisions of this Subsection with respect to any person commissioned pursuant to its provisions, the employer shall immediately send written notice to the secretary of state, and the commission shall be automatically revoked unless the notary complies with the provisions of Item (b)(i) or (ii) of this Paragraph.

(b) If the notary commissioned pursuant to the provisions of this Subsection voluntarily terminates his employment with the employer named in the statement required by Subparagraph (4)(c) of this Subsection, the notary shall immediately send written notice to the secretary of state, and the commission shall be assigned a status as follows:

(i) If the notary declares in writing his intention to remain qualified under this Subsection, the secretary of state shall assign the notary a provisional inactive status until the notary submits a new statement required by Subparagraph (4)(c) of this Subsection, and the notary shall exercise no notarial functions until the secretary of state notifies him and the new employer that the required statement has been received and that the commission registry reflects a provisional active status.

(ii) If the notary declares in writing his intention to pursue successful completion of the performance assessment component of the examination provided by R.S. 35:191.1, the secretary of state shall assign the notary a provisional inactive status until he passes the performance assessment component, and the notary shall exercise no notarial functions until he passes the performance assessment component and is notified by the secretary of state that his commission status is changed.

(6)(a) No notarial act executed by a notary commissioned pursuant to this Subsection shall be deemed invalid or unenforceable as a notarial act solely on the basis that the execution of the act exceeded the authority or jurisdiction limitations imposed by Paragraphs (2) and (3) of this Subsection.

(b) An employer shall have no liability to any person for any damages caused by the negligent or fraudulent errors or omissions by any notary commissioned pursuant to this Subsection when the exercise of the notarial functions giving rise to the damages was occasioned by the notary acting outside the course and scope of his employment as established by this Subsection.

(7) Any person receiving a notary commission pursuant to this Subsection may have his commission suspended or revoked by the court pursuant to R.S. 35:15. In addition, upon receipt of a sworn affidavit and a determination by the secretary of state that reasonable grounds exist requiring immediate action in order to protect the public from unauthorized notarial practice, the secretary of state may summarily suspend the commission of a notary commissioned pursuant to this Subsection prior to the rule to show cause hearing provided for in R.S. 35:15. Upon such a suspension, the secretary of state shall notify the notary whose commission was suspended by certified mail, return receipt requested, and include a copy of the order of immediate suspension informing the notary that he has thirty days from receipt of the notice to file a written appeal with the secretary of state contesting the decision to suspend the commission. During such a period of suspension, the notary shall have no authority to exercise any of the duties or functions of a notary public. If the notary fails to file a written appeal within thirty days of receipt of the notice or if no later than thirty days after receipt of the notary's written appeal the secretary of state determines that the suspension should be upheld, the secretary of state shall notify the district attorney of the parish in which the notary is commissioned for the purpose of institution of the rule to show cause proceeding to revoke the commission pursuant to R.S. 35:15.

(8) The secretary of state shall on or before March 1, 2014, and March 1, 2015, provide a written report to the House Civil Law and Procedure Committee and the Senate Committee on Judiciary A detailing the intervening progress in implementation of the acts which originated as House Bill No. 929 (Acts 2012, No. 279) and House Bill No. 1192 (Acts 2012, No. 829) of the 2012 Regular Session. The secretary of state shall include in his report a compilation of the results of the notary examinations administered, the number of non-attorney and provisional notaries commissioned in Louisiana, the parishes where such provisional notaries are authorized to practice as a notary, and the number of provisional notaries whose commission has been suspended by the secretary of state, or suspended and/or revoked by the court.

(9) The provisions of this Subsection shall expire on August 1, 2017, and any commission granted pursuant to this Subsection shall also expire on that date, except if the notary has, subsequent to issuance of a commission pursuant to this Subsection, passed all components of the examination provided by R.S. 35:191.1 on or before August 1, 2017.

Amended by Acts 1992, No. 396, §1; Acts 1992, No. 996, §1; Acts 1995, No. 333, §1; Acts 1995, No. 439, §1; Acts 1995, No. 1028, §§1, 2; Acts 1997, No. 1320, §1; Acts 2003, No. 926, §1; Acts 2003, No. 1142, §1, eff. Jan. 1, 2004; Acts 2004, No. 562, §1; Acts 2004, No. 754, §1, eff. Jan. 1, 2005; Acts 2005, No. 84, §1; Acts 2006, No. 423, §1, eff. June 15, 2006; Acts 2006, No. 793, §1; Acts 2006, No. 796, §1; Acts 2007, No. 157, §1; Acts 2008, No. 856, §1; Acts 2008, No. 904, §1, eff. July 10, 2008; Acts 2012, No. 279, §1; Acts 2012, No. 492, §1; Acts 2012, No. 829, §1, eff. Jan. 1, 2013; Acts 2014, No. 610, §1, eff. June 12, 2014; Acts 2015, No. 181, §1.



RS 35:191.1 - Secretary of state; uniform statewide standards, rules, and procedures for notarial examinations

§191.1. Secretary of state; uniform statewide standards, rules, and procedures for notarial examinations

A. The secretary of state shall, with the advice and assistance of the courts and such subject matter experts as the secretary of state may request, develop uniform statewide standards for notarial examinations required by R.S. 35:191(C), which shall be administered at regional testing centers by the secretary of state. The standards developed shall include all of the following:

(1) The procedures and rules for administering and grading the examination for applicants required to take an examination.

(2) The format and content of the examination.

(3) The procedures for review by the secretary of state of any examination which was taken pursuant to R.S. 35:191(C) and which was failed by the examinee.

B. The secretary of state shall also:

(1) Charge a fee of one hundred dollars for each examinee taking an examination.

(2) Publish and make available to the public a document containing the material and sources from which examination questions are devised for use as a study guide and charge a fee of one hundred dollars.

C. The secretary of state is authorized to develop, with the advice and assistance of academically credentialed education professionals, a notary education program for the formal education of candidates for a notary commission.

Acts 2003, No. 1142, §1, eff. Jan. 1, 2004; Acts 2004, No. 754, §§1, 2, eff. Jan. 1, 2005; Acts 2006, No. 423, §1, eff. June 15, 2006; Acts 2012, No. 279, §1; Acts 2016, No. 438, §1, eff. June 9, 2016.



RS 35:191.2 - Secretary of state; authority; duties

§191.2. Secretary of state; authority; duties

The secretary of state shall:

(1) Develop a system for compiling and maintaining a current and accurate database of all notaries in this state and assign to each notary a unique "notary identification number".

(2) Develop the annual report form and mail by United States Postal Service, or provide by electronic means, the annual report form:

(a) To all notaries required to submit an annual report pursuant to R.S. 35:202(A), at least sixty days prior to the anniversary of the date each notary received his commission, commencing with anniversaries occurring on January 1, 2004.

(b) To all offices, agencies, departments, and political subdivisions required to submit an annual report pursuant to R.S. 35:202(D) on May first of each year, commencing on May 1, 2004.

(3) Collect a fee for receiving and processing the annual report of each notary, not to exceed twenty-five dollars per report.

(4) Publish a list of all fees charged by the secretary of state pursuant to this Title in the Louisiana Register.

Acts 2003, No. 1142, §1, eff. Jan. 1, 2004; Acts 2012, No. 279, §1; Acts 2013, No. 220, §13, eff. June 11, 2013.



RS 35:191.3 - Notary change of address; duty to register

§191.3. Notary change of address; duty to register

A. It shall be the duty of every notary public or other person authorized to exercise notarial functions in the state to whom the secretary of state has issued a notary identification number to notify the office of the secretary of state within sixty days after the date of any change in residential address, mailing address, or both.

B. The secretary of state shall include notice of this requirement on its notary annual report form.

Acts 2008, No. 856, §1



RS 35:191.4 - Secretary of state; procedures for registration and reporting of notary instructors

§191.4. Secretary of state; procedures for registration and reporting of notary instructors

A.(1) The secretary of state shall develop and administer a program to provide for the registration and reporting of persons who provide notary examination preparatory education and instruction.

(2) As used in this Section, a "provider" shall mean any person who provides a course or courses of instruction or study for the training and instruction of persons preparing for the Louisiana notary public examination required for the office of notary public and who charges a fee to any consumer for such service.

B. Beginning February 28, 2015, each person who provides notary examination preparatory education and instruction shall be required to be a commissioned notary public with statewide notarial authority.

C. Each provider shall submit an annual registration statement to the secretary of state on or before January first of each year beginning January 1, 2010. The secretary of state shall provide the form to be used for registration with the secretary of state and all registrations shall be submitted on the form provided by the secretary of state.

D. Each provider, except an educational institution that operates under the oversight of the Board of Regents, Board of Supervisors for the University of Louisiana System, Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, Board of Supervisors of Southern University and Agricultural and Mechanical College, or Board of Supervisors of Community and Technical Colleges, shall annually post a bond guaranteed by a commercial surety licensed to do business in this state with the secretary of state in the amount of twenty-five thousand dollars. The bond shall be to ensure the performance of the provider's obligation to deliver any educational services contracted for and shall remain in effect for a period of one year.

E. Beginning in 2010, each provider shall submit a semiannual report to the secretary of state on or before June thirtieth and December thirty-first listing the name and address of each person who received a course or courses of instruction or study from the provider for the training and instruction for the Louisiana notary public examination required for the office of notary public during the time period covered by the report. The secretary of state shall provide the form to be used for the semiannual report and all reports shall be submitted on the form provided by the secretary of state or on a form which contains the same information as required by the report provided by the secretary of state.

F.(1) The secretary of state may impose a penalty of not more than one thousand dollars per day against a provider who is not in compliance with the requirements of this Section.

(2) If a penalty imposed under the provisions of this Section is not timely paid by a provider within thirty days of imposition of the penalty by the secretary of state, the attorney general shall institute proceedings against the provider to collect such penalty.

G. Each provider shall be exempt from the licensing requirements of R.S. 17:3141.1 et seq., pertaining to such educational programs or instruction.

H. The secretary of state may establish and require an annual professional development and education program for providers.

I. The secretary of state may promulgate rules and regulations, where necessary, for implementation of the provisions of this Section, in accordance with the Administrative Procedure Act.

Acts 2009, No. 80, §1; Acts 2012, No. 279, §1.



RS 35:192 - Execution and recordation of bond; filing of certificate of competency

§192. Execution and recordation of bond; filing of certificate of competency

A. The bond required of notaries by R.S. 35:191 shall be submitted to the clerk of court and ex officio recorder of mortgages for the parish where the notary will exercise the functions of his office, and, together with the certificate of competency above provided for, shall be filed in the office of the secretary of state. The bond shall be subscribed in favor of the governor, approved by the clerk, and if secured by personal surety, recorded in the mortgage office of the parish.

B. The provisions of Subsection A of this Section shall not affect the validity of bonds given or recorded in the mortgage or conveyance office of any parish prior to September 9, 1977.

Amended by Acts 1977, No. 451, §1; Acts 2012, No. 279, §1.



RS 35:193 - Original surety company bond; necessity for recordation

§193. Original surety company bond; necessity for recordation

In all cases where notaries public furnish bond for the faithful performance of their duties, signed by a surety company, authorized to do business in this state, it shall not be necessary to record the bond in the office of the recorder of mortgages of the parish where the notary performs his duties, and in all cases, when existing bonds or future bonds of this character are filed and recorded in the mortgage office, they shall not operate as mortgages upon the property of the principal.

Amended by Acts 1977, No. 451, §1.



RS 35:194 - Substitution of personal surety bond or special mortgage

§194. Substitution of personal surety bond or special mortgage

In all cases where notaries public throughout the state have filed or recorded bonds in the offices of the several clerks of court and ex officio recorders of mortgages, with personal or individual surety, or who have executed and recorded a special mortgage on immovable property, as permitted by existing law, may, in lieu of such bonds, and in lieu of such special mortgages, substitute a bond in the same sum with any surety company authorized to do business in the state as surety.

Amended by Acts 1977, No. 451, §1.



RS 35:195 - Cancellation of personal surety bond or special mortgage

§195. Cancellation of personal surety bond or special mortgage

Upon presentation of the surety bond provided for in R.S. 35:194 to any clerk of court and ex-officio recorder of mortgages, the clerk shall file the bond, and upon application by any interested party, shall cancel and erase in full from the records of his office any bond with personal surety recorded in the mortgage records of his office, and likewise any special mortgage executed and recorded by any notary public, conditioned for the faithful performance of his duties as notary.



RS 35:196 - Substituted surety company bond; necessity for recordation

§196. Substituted surety company bond; necessity for recordation

The surety bond provided for in R.S. 35:194 shall not be recorded in the mortgage records of the clerks of court and ex-officio recorders of mortgages and shall not in any event be an encumbrance against the property of any notary making and executing such bond.



RS 35:197 - Repealed by Acts 1977, No. 451, 3

§197. Repealed by Acts 1977, No. 451, §3



RS 35:198 - Liability of notary and surety; effect of surety company bond; cancellation of bond for nonpayment

§198. Liability of notary and surety; effect of surety company bond; cancellation of bond for nonpayment

A. Nothing contained in R.S. 35:193 shall in any way affect the liability of a notary for the failure to perform his duties, nor the liability of his surety for any neglect thereof, or in any way alter the requirements of the recording of bonds not signed by a surety company, or their legal effect when so recorded.

B. When the notary in Orleans Parish has given bond with a surety company, the surety has the right to cancel the bond for nonpayment of the premium by giving notice through registered mail to the custodian of notarial records for the parish of Orleans. This notice must be given thirty days prior to any anniversary date of the bond, after which anniversary date the liability of the surety company on the bond shall cease.

Amended by Acts 1977, No. 451, §1.



RS 35:199 - Duty to file, register, or record notarial instruments

§199. Duty to file, register, or record notarial instruments

A. Notaries public shall record all acts of sale, exchange, donation, and mortgage of immovable property passed before them, together with all resolutions, powers of attorney, and other documents annexed to or made part of the acts, in their proper order, and after first making a careful record of the acts in record books to be kept for that purpose as follows:

(1) If the immovable is located in this state outside of the parish of Orleans, the notary shall record the instrument within fifteen days after they are passed, with the appropriate recorder of the parish or parishes in which the immovable property is situated.

(2)(a) If the immovable is situated within the parish of Orleans, the notary shall file the instrument in the office of the custodian of notarial records for the parish of Orleans and record the instrument with the register of conveyances or recorder of mortgages or both.

(b) If the instrument is an act of sale or any other act evidencing a transfer of immovable property situated in the parish of Orleans, it shall be the duty of the notary to cause the act to be registered with the office of the clerk as the recorder for the parish of Orleans, within forty-eight hours after the passage of the act.

(c) The original of every authentic act, except chattel mortgages and acts relating to immovable property outside of Orleans Parish, passed before a notary public in Orleans Parish, and also every act, contract, and instrument except money judgments and chattel mortgages filed for record in the offices of either the recorder of mortgages or the registrar of conveyances for the parish of Orleans, shall, as a condition precedent to such filing in the office of the recorder of mortgages or the register of conveyances for the parish of Orleans, be first filed in the notarial archives of the parish of Orleans.

B. The provisions of Subsection A of this Section shall not be applicable to instruments affecting cemetery plots and shall not be so construed as embracing inventories or partitions or any other act required by law to be performed by notaries or parish recorders under any order of court, but the original of all such acts, without being recorded, shall be returned to the court from which the order is issued.

C. All notaries who contravene the provisions of this Section shall be subject to a fine of two hundred dollars for each infraction of the same, to be recovered before any court of competent jurisdiction, one-half for the benefit of the informer, as well as all such damages as the parties may suffer thereby.

D. A notary public shall be relieved of his obligations under Paragraph (A)(1) and Subparagraph (A)(2)(a) of this Section when he has been expressly directed in writing by all parties to the instrument to defer or refrain from such recordation or to deliver the instruments to one of the parties or to another person.

Acts 2006, No. 730, §1; Acts 2008, No. 677, §1, eff. July 1, 2008; Acts 2008, No. 856, §1; Acts 2010, No. 537, §2, eff. Jan. 1, 2011.



RS 35:200 - Limitation on actions

§200. Limitation on actions

A. No action for damages against any notary public duly commissioned in any parish in this state, any partnership of such notaries public, or any professional corporation, company, organization, association, enterprise, or other commercial business or professional combination answerable for the damage occasioned by such notary public in the exercise of the functions of a notary public, whether based upon tort, or breach of contract, or otherwise, arising out of an engagement to provide notarial services shall be brought unless filed in a court of competent jurisdiction and proper venue within one year from the date of the alleged act, omission, or neglect, or within one year from the date that the alleged act, omission, or neglect is discovered or should have been discovered; however, even as to actions filed within one year from the date of such discovery, in all events such actions shall be filed at the latest within three years from the date of the alleged act, omission, or neglect.

B. The provisions of this Section are remedial and apply to all causes of action without regard to the date when the alleged act, omission, or neglect occurred. However, with respect to any alleged act, omission, or neglect occurring prior to July 1, 2004, actions shall, in all events, be filed in a court of competent jurisdiction and proper venue on or before July 1, 2007, without regard to the date of discovery of the alleged act, omission, or neglect. The one-year and three-year periods of limitation provided in Subsection A of this Section are peremptive periods within the meaning of Civil Code Article 3458 and, in accordance with Civil Code Article 3461, may not be renounced, interrupted, or suspended.

C. Notwithstanding any other law to the contrary, in all actions brought in this state against any notary public duly commissioned in this state, any partnership of such notaries public, or any professional corporation, company, organization, association, enterprise, or other commercial business or professional combination answerable for the damage occasioned by such notary public in the exercise of the functions of a notary public, the prescriptive and peremptive period shall be governed exclusively by this Section.

D. The provisions of this Section shall apply to all persons whether or not infirm or under disability of any kind and including minors and interdicts.

E. The peremptive period provided in Subsection A of this Section shall not apply in cases of fraud, as defined in Civil Code Article 1953.

F. The provisions of this Section shall not apply to notaries who are attorneys, who shall be subject to the provisions of R.S. 9:5605.

Added by Acts 1977, No. 451, §2; Acts 2004, No. 77, §1, eff. May 28, 2004.



RS 35:201 - Granting of commission; prerequisites

§201. Granting of commission; prerequisites

A. Before the governor shall issue to the applicant a commission of notary public for any parish, he shall require of him the production of all of the following:

(1) The certificate provided by R.S. 35:191(C)(1)(b)(ii), if applicable.

(2) His oath of office.

(3) His bond, properly executed, approved, and registered as provided in R.S. 35:192, or evidence of current insurance coverage as required by R.S. 35:71.

(4) His official signature.

B. Upon the issuing of the commission, all of the above shall be deposited in the office of the secretary of state and annexed in the margin of a book to be kept for that purpose by the secretary of state.

C. Notwithstanding any other provision of law to the contrary, an appointment to the office of notary public that requires the advice and consent of the Senate shall be an interim appointment subject to Senate confirmation as follows:

(1) If the legislature is in regular session at the time the appointment is made, the secretary of state on behalf of the governor shall submit for Senate confirmation the name of a qualified appointee within forty-eight hours after the appointment is made. Failure of the Senate to confirm the appointment prior to the end of the session shall constitute a rejection of the appointment and the interim appointment shall terminate.

(2) If the legislature is not in regular session at the time the appointment is made, the appointment shall expire at the end of the next regular session, unless the Senate confirms the appointment during that session.

(3) Any person whose appointment is not confirmed by the Senate shall not be appointed to the office of notary public in any parish during any recess of the legislature.

(4)(a) Notwithstanding any other provision of this Section to the contrary, if it is discovered prior to the time that the appointment is submitted to the Senate for confirmation that the interim appointee to hold the office for which a commission has been issued does not meet the qualifications for appointment, the secretary of state on behalf of the governor shall notify the appointee by certified mail that the appointee will not be submitted for Senate confirmation until the appointee meets the qualifications for appointment. The appointee shall thereafter exercise no notarial duties or functions until the appointee meets the qualifications for appointment. If the appointee fails to meet the qualifications for appointment and the appointment terminates or expires as provided in this Subsection, the commission shall be rescinded and the appointee shall surrender his commission to the secretary of state.

(b) Notwithstanding any other provision of this Section to the contrary, if it is discovered after the appointment has been submitted to the Senate for confirmation, that the interim appointee to hold the office for which a commission has been issued does not meet the qualifications for appointment, the secretary of state on behalf of the governor shall notify the appointee by certified mail that the appointee does not meet the qualifications for appointment. The appointee shall thereafter exercise no notarial duties or functions until the appointee meets the qualifications for appointment. If the appointee fails to meet the qualifications for appointment and the appointment terminates or expires as provided herein, the commission shall be rescinded and the appointee shall surrender his commission to the secretary of state.

Added by Acts 1977, No. 451, §2; Acts 2004, No. 562, §1; Acts 2008, No. 856, §1.



RS 35:202 - Annual report; filing fee; penalties; suspension

§202. Annual report; filing fee; penalties; suspension

A. Except as provided in Subsection F of this Section, all regularly commissioned non-attorney notaries shall file an annual report with the secretary of state on or before the anniversary date of his commission on the form developed and mailed, or provided by electronic means, by the secretary of state pursuant to R.S. 35:191.2(2)(a), together with payment of the filing fee established by the secretary of state pursuant to R.S. 35:191.2(3). The annual report shall be completed in full and signed by the notary.

B. Except as provided in Subsection F of this Section, a notary who fails to timely file the required annual report and pay the filing fee pursuant to Subsection A of this Section shall be assessed a late fee not to exceed fifty dollars by the secretary of state.

C. The commission of any notary who fails to timely file his fully completed annual report within sixty days after its due date as provided in Subsection A of this Section shall be automatically suspended, and the notary shall have no authority to exercise any of the duties or functions of a notary public until a current required annual report has been filed, and the notary has paid all accrued fees and late charges for a period not to exceed three years in connection with the suspension of his commission.

D. All offices, agencies, and departments of the state and political subdivisions with authority to appoint certain persons as ex officio notaries or otherwise authorize persons to exercise any notarial powers pursuant to the revised statutes and codes of this state shall file an annual report on the form developed and mailed, or provided by electronic means, by the secretary of state pursuant to R.S. 35:191.2(2)(b), not later than the first day of July of each year.

E. The secretary of state shall send by certified mail to any office, agency, department of the state, or political subdivision of the state which fails to timely file the required annual report within the delays provided by Subsection D of this Section a notice of such failure to timely file the required report. The authority of a person appointed as an ex officio notary or otherwise authorized by the revised statutes and codes of this state to exercise the function of a notary public and the authority of any office, agency, department of the state, or political subdivision of the state to appoint ex officio notaries or to otherwise authorize persons to exercise notarial functions shall be suspended if the annual report is not filed within sixty days as provided in this Section.

F. A notary granted a leave of absence by the governor pursuant to R.S. 35:131 or 132 shall not be subject to the fees or penalties established by Subsection A, B, or C of this Section during the term of his leave of absence. However, a notary granted a leave of absence shall provide the secretary of state with a current address during such leave.

G. A regularly commissioned non-attorney notary who is seventy years of age or older shall be permitted to elect a special commission status upon retirement from active service as a notary public by filing with the secretary of state a written request for such status along with an affidavit attesting to such status and certifying that he will no longer exercise the duties and functions of a notary public during such time as such status is in effect. A notary with such inactive status shall not be required to maintain a bond or file an annual report. However, a notary granted inactive status shall notify the secretary of state of any change of address to ensure the accuracy of information contained in the notary database maintained by the secretary of state. A notary may resume active commission status by filing a current annual report with the required fees with the secretary of state and posting bond in the amount then required by law.

Acts 2003, No. 1142, §1, eff. Jan. 1, 2004; Acts 2004, No. 206, §1, eff. June 14, 2004.



RS 35:251 - NOTARIES IN ORLEANS PARISH

CHAPTER 5. NOTARIES IN ORLEANS PARISH

PART I. APPOINTMENT, BOND, AND OFFICE [REPEALED]

§251. §§251 to 257 Repealed by Acts 1977, No. 451, §3



RS 35:282 - Repealed by Acts 2006, No. 730, §2.

§282. Repealed by Acts 2006, No. 730, §2.



RS 35:283 - Repealed by Acts 2006, No. 730, §2.

§283. Repealed by Acts 2006, No. 730, §2.



RS 35:284 - Repealed by Acts 2006, No. 730, §2.

§284. Repealed by Acts 2006, No. 730, §2.



RS 35:285 - Repealed by Acts 2006, No. 730, §2.

§285. Repealed by Acts 2006, No. 730, §2.



RS 35:286 - Repealed by Acts 2006, No. 730, §2.

§286. Repealed by Acts 2006, No. 730, §2.



RS 35:287 - Deputies

§287. Deputies

Every notary public in the Parish of Orleans may appoint one or more deputies to assist him in the making of protests and delivery of notices of protests of bills of exchange and promissory notes. Each notary shall be personally responsible for the acts of each deputy employed by him. Each deputy shall take an oath faithfully to perform his duties as such. The certificate of notice of protest shall state by whom made or served.



RS 35:321 - Repealed by Acts 2006, No. 621, §20(A), eff. Jan. 1, 2009.

PART III

OFFICE AND CUSTODIAN OF NOTARIAL RECORDS

§321. Repealed by Acts 2006, No. 621, §20(A), eff. Jan. 1, 2009.



RS 35:322 - Repealed by Acts 2006, No. 621, §20(A), eff. Jan. 1, 2009.

§322. Repealed by Acts 2006, No. 621, §20(A), eff. Jan. 1, 2009.



RS 35:323 - Repealed by Acts 2006, No. 621, §20(A), eff. Jan. 1, 2009.

§323. Repealed by Acts 2006, No. 621, §20(A), eff. Jan. 1, 2009.



RS 35:323.1 - Repealed by Acts 2006, No. 621, §20(A), eff. Jan. 1, 2009.

§323.1. Repealed by Acts 2006, No. 621, §20(A), eff. Jan. 1, 2009.



RS 35:324 - Repealed by Acts 2006, No. 621, §20(A), eff. Jan. 1, 2009.

§324. Repealed by Acts 2006, No. 621, §20(A), eff. Jan. 1, 2009.



RS 35:325 - Repealed by Acts 2007, No. 212, §1, eff. July 2, 2007.

§325. Repealed by Acts 2007, No. 212, §1, eff. July 2, 2007.



RS 35:326 - Repealed by Acts 2007, No. 212, §1, eff. July 2, 2007.

§326. Repealed by Acts 2007, No. 212, §1, eff. July 2, 2007.



RS 35:327 - Repealed by Acts 2007, No. 212, §1, eff. July 2, 2007.

§327. Repealed by Acts 2007, No. 212, §1, eff. July 2, 2007.



RS 35:328 - Repealed by Acts 2007, No. 212, §1, eff. July 1, 2007.

§328. Repealed by Acts 2007, No. 212, §1, eff. July 1, 2007.



RS 35:329 - Repealed by Acts 1997, No. 1102, 2.

§329. Repealed by Acts 1997, No. 1102, §2.



RS 35:330 - Repealed by Acts 2007, No. 212, §1, eff. July 2, 2007.

§330. Repealed by Acts 2007, No. 212, §1, eff. July 2, 2007.



RS 35:331 - Repealed by Acts 2007, No. 212, §1, eff. July 2, 2007.

§331. Repealed by Acts 2007, No. 212, §1, eff. July 2, 2007.



RS 35:332 - Repealed by Acts 2007, No. 212, §1, eff. July 2, 2007.

§332. Repealed by Acts 2007, No. 212, §1, eff. July 2, 2007.



RS 35:333 - Repealed by Acts 2007, No. 212, §1, eff. July 2, 2007.

§333. Repealed by Acts 2007, No. 212, §1, eff. July 2, 2007.



RS 35:334 - Repealed by Acts 2007, No. 212, §1, eff. July 2, 2007.

§334. Repealed by Acts 2007, No. 212, §1, eff. July 2, 2007.



RS 35:335 - Repealed by Acts 2007, No. 212, §1, eff. July 2, 2007.

§335. Repealed by Acts 2007, No. 212, §1, eff. July 2, 2007.



RS 35:336 - Repealed by Acts 2006, No. 621, §20(A), eff. Jan. 1, 2009.

§336. Repealed by Acts 2006, No. 621, §20(A), eff. Jan. 1, 2009.



RS 35:337 - Repealed by Acts 2006, No. 621, §20(A), eff. Jan. 1, 2009.

§337. Repealed by Acts 2006, No. 621, §20(A), eff. Jan. 1, 2009.



RS 35:337.1 - Repealed by Acts 2006, No. 621, §20(A), eff. Jan. 1, 2009.

§337.1. Repealed by Acts 2006, No. 621, §20(A), eff. Jan. 1, 2009.



RS 35:338 - Repealed by Acts 2006, No. 621, §20(A), eff. Jan. 1, 2009.

§338. Repealed by Acts 2006, No. 621, §20(A), eff. Jan. 1, 2009.



RS 35:391 - Ex officio notaries; qualifications

CHAPTER 6. EX OFFICIO NOTARIES

§391. Ex officio notaries; qualifications

Any person may be appointed an ex officio notary as authorized in this Chapter, provided he:

(1) Is a resident citizen or alien of the state.

(2) Is eighteen years of age or older.

(3) Is able to read, write, and speak the English language and be possessed of sufficient knowledge of the English language.

(4) Is not under interdiction or incapable of serving as an ex officio notary because of a mental infirmity.

(5) Is not under indictment for a felony and has not been convicted of a felony for which he has not been pardoned.

(6) Has given bond, with good and solvent security, in the sum of ten thousand dollars conditioned for the faithful performance of all duties required by law toward all persons who may employ him in his profession of ex officio notary, or he has maintained a minimum of ten thousand dollars in errors and omissions insurance coverage.

(7) In the case of a state employee who serves as an ex officio notary in the course and scope of his employment, records his oath of office with the secretary of state.

Acts 1990, No. 290, §1, eff. Jan. 1, 1991; Acts 1992, No. 623, §1; Acts 1993, No. 877, §1; Acts 2003, No. 926, §1.



RS 35:392 - Ex officio notaries; bond; oath

§392. Ex officio notaries; bond; oath

A. The bond required of all ex officio notaries, except those state employees who serve as ex officio notaries in the course and scope of their employment, shall be submitted to the clerk of court and ex officio recorder of mortgages for the parish where the ex officio notary will exercise the functions of his office, as well as filed in the office of the secretary of state. The bond shall be subscribed in favor of the governor; approved by the clerk, except in Orleans Parish; and if secured by personal surety, recorded in the mortgage office of the parish in a special book kept for bonds required of all notaries. In Orleans Parish, the bond shall be approved by the custodian of notarial records. The bond for state employees who serve as ex officio notaries shall be maintained in the division of administration, office of risk management.

B. The provisions governing the recordation of bonds issued by surety companies doing business in the state, the substitution and cancellation of personal surety bonds or special mortgages, the filing of substituted surety company bonds, the liability of notaries and sureties, and the limitation of actions against sureties, R.S. 35:193 through 200, shall apply to bonds issued for the faithful performance of the duties of ex officio notaries.

C. No ex officio notary who holds such office by virtue of duties affiliated with employment with a political subdivision of the state shall be required to file his or her oath of office as notary with any parish clerk of court.

Acts 1990, No. 290, §1, eff. Jan. 1, 1991; Acts 1992, No. 623, §1; Acts 1993, No. 877, §1.



RS 35:392.1 - Ex officio notaries

§392.1. Ex officio notaries

A. Any person, not a regularly commissioned notary, who is an ex officio notary, or who is otherwise authorized under the various revised statutes and codes of this state to administer oaths or exercise any or all of the functions, powers, and authority of a notary, is authorized to perform those functions, powers, and authority only as they are directly related to and required for the operation of the office, agency, or department under which the authority is granted. All acts which are performed beyond the specific authority granted in the various statutes and codes of this state to administer oaths and to perform the functions, powers, and authority of a notary and which are not directly related to or required for the operation of the office, agency, or department shall be null and void.

B. The provisions of this Section shall not be applicable to documents notarized by a clerk of court or any of the deputy clerks of court who are employees of the clerk of court when such documents are notarized within the course and scope of their employment with the office of clerk of court. However, nothing in this Section shall prohibit such clerks and deputy clerks from notarizing vehicle titles or acknowledging the signatures on authentic acts even if such authentic acts are not within the course and scope of their employment.

Acts 2003, No. 1142, §1, eff. Jan. 1, 2004; Acts 2004, No. 62, §2; Acts 2005, No. 64, §1, eff. June 16, 2005.



RS 35:393 - Ex officio notaries public for the Department of Public Safety and Corrections; powers

§393. Ex officio notaries public for the Department of Public Safety and Corrections; powers

A. Notwithstanding any provisions in the law relative to qualifications for and limitations on the number of notaries public, the governor is authorized to appoint, upon recommendation by the secretary of the Department of Public Safety and Corrections, the supervisors of each troop headquarters, any investigator of the internal affairs unit of the office of state police in the Department of Public Safety and Corrections, and the executive assistant to the general counsel of the Department of Public Safety and Corrections as ex officio notaries public who shall perform the duties provided hereunder without charge or other compensation. Any ex officio notary public appointed under the provisions of this Section shall possess those notarial powers as provided by law to administer oaths and take acknowledgments.

B. Additionally, specially designated commissioned Louisiana state police officers assigned to intelligence, detectives, narcotics, or internal affairs, specially designated commissioned officers of the office of the state fire marshal, and commissioned agents of the office of alcohol and tobacco control shall have the power to administer oaths and receive sworn statements, in connection with their official duties.

Added by Acts 1977, No. 465, §1. Amended by Acts 1981, No. 810, §1; Acts 1982, No. 540, §1; Acts 1984, No. 873, §1; Acts 1990, No. 290, §2, eff. Jan. 1, 1991; Acts 2014, No. 171, §1.



RS 35:393.1 - Ex officio notaries public for the Department of Public Safety and Corrections; appointment by secretary

§393.1. Ex officio notaries public for the Department of Public Safety and Corrections; appointment by secretary

A. Notwithstanding any provision in the law relative to qualifications for and limitations on the number of notaries public, the secretary of the Department of Public Safety and Corrections is authorized to designate officers in his office and appoint them as ex officio notaries public.

B. Each officer so appointed may exercise the functions of a notary public only to administer oaths, receive sworn statements, and shall otherwise be limited to matters within the official functions of the Department of Public Safety and Corrections.

C. All acts performed by such an ex officio notary public authorized by this Section shall be performed without charge or other compensation and without the necessity of giving bond.

D. The secretary may suspend or terminate any appointment made pursuant to this Section at any time, and separation from the employ of the Department of Public Safety and Corrections shall automatically terminate the powers of such an ex officio notary public.

Acts 1991, No. 36, §1.



RS 35:394 - Ex officio notaries public for the Department of Justice

§394. Ex officio notaries public for the Department of Justice

A. Notwithstanding any provisions of the law relative to qualifications for and limitations on the number of notaries public, the governor is authorized to appoint, upon recommendation by the attorney general, investigators in the Department of Justice as ex officio notaries public. Each ex officio notary public appointed under the provisions of this Section shall be submitted to the Senate for confirmation.

B. Such an ex officio notary public may exercise the functions of a notary public only to administer oaths and receive sworn statements and shall otherwise be limited to matters within the official functions of the Department of Justice.

C. All acts performed by such an ex officio notary public authorized by this Section shall be performed without charge or other compensation.

D. The attorney general may suspend or terminate any appointment made pursuant to this Section at any time, and separation from the employ of the Department of Justice shall automatically terminate the powers of such an ex officio notary public.

Added by Acts 1982, No. 525, §1; Acts 1990, No. 290, §2, eff. Jan. 1, 1991.



RS 35:395 - Ex officio notaries public for the Department of State

§395. Ex officio notaries public for the Department of State

A. Notwithstanding any provisions of the law relative to qualifications for notaries public, the secretary of state is authorized to appoint not more than six essential employees within the Department of State as ex officio notaries public.

B. Such ex officio notaries public may exercise the functions of a notary public only to administer oaths and receive sworn statements and shall be limited to matters within the official functions of the Department of State. They shall use the official seal of the department.

C. All acts performed by such ex officio notaries public authorized by this Section shall be performed without charge or other compensation.

Acts 1985, No. 226, §1; Acts 1990, No. 290, §2, eff. Jan. 1, 1991.



RS 35:396 - Ex officio notaries public for Department of Insurance

§396. §396. Ex officio notaries public for Department of Insurance

A. Notwithstanding any provisions of law relative to qualifications for notaries public, except R.S. 35:391, the commissioner of insurance may appoint not more than six employees of the Department of Insurance as ex officio notaries public.

B. Such ex officio notaries public may exercise the functions of a notary public only to administer oaths and receive sworn statements and shall be limited to matters within the official functions of the Department of Insurance. They shall use the official seal of the department.

C. All acts performed by an ex officio notary public authorized by this Section shall be performed without charge or other compensation.

D. The commissioner of insurance may suspend or terminate any appointment made pursuant to this Section at any time, and separation from the employ of the Department of Insurance shall terminate the powers of the ex officio notary public.

Acts 2016, No. 363, §1, eff. June 5, 2016.



RS 35:397 - Ex officio notaries public for the Louisiana State Racing Commission

§397. Ex officio notaries public for the Louisiana State Racing Commission

A. Notwithstanding any provisions of the law relative to qualifications for notaries public, the governor, upon the recommendation of the chairman of the Louisiana State Racing Commission, shall appoint not more than two of its employees at each racing commission office as ex officio notaries public.

B. Such ex officio notaries public may exercise the functions of a notary public only to administer oaths and receive sworn statements and shall be limited to matters within the official duties of R.S. 4:150(B)(11).

C. All acts performed by such ex officio notary public authorized by this Section shall be performed without charge or other compensation.

D. The provisions of this Section shall not cause any additional cost to the state.

Acts 1987, No. 495, §2; Acts 1990, No. 290, §2, eff. Jan. 1, 1991.



RS 35:398 - Ex officio notaries for district attorneys

§398. Ex officio notaries for district attorneys

A. Notwithstanding any provisions of the law relative to qualifications for and limitations on the number of notaries public, each district attorney may designate an investigator in his office as administrative assistant and appoint him as an ex officio notary public.

B. Such an ex officio notary public may exercise, in the judicial district which the district attorney serves, the functions of a notary public only to administer oaths and execute affidavits, acknowledgments, and other documents, all limited to matters within the official functions of the office of district attorney.

C. Such ex officio notary public shall fulfill the same bond requirements as provided by law in the parish or parishes comprising the district which the district attorney serves, provided the total amount of the bond shall not exceed the amount required to exercise the functions of notary public in a single parish.

D. All acts performed by such an ex officio notary public authorized by this Section shall be performed without charge or other compensation.

E. The district attorney may suspend or terminate an appointment made pursuant to this Section at any time, and separation from the employ of the district attorney shall automatically terminate the powers of such an ex officio notary public.

F. The district attorney shall pay as an expense of his office the costs of the notarial seal, the notarial bond, and any fees required for filing the bond.

Added by Acts 1979, No. 335, §1. Amended by Acts 1979, No. 506, §2, eff. July 13, 1979; Acts 1990, No. 290, §2, eff. Jan. 1, 1991.



RS 35:399 - Repealed by Acts 2005, No. 55, §2.

§399. Repealed by Acts 2005, No. 55, §2.



RS 35:400 - Ex officio notaries public for the United States Forest Service

§400. Ex officio notaries public for the United States Forest Service

A. Notwithstanding any provisions of the law relative to qualification for and limitations on the number of notaries public, the governor is authorized to appoint, upon recommendation by the Forest Supervisor, realty specialists in the United States Forest Service as ex officio notaries public.

B. This ex officio notary public may exercise the functions of a notary public only to administer oaths and execute affidavits, acknowledgments, and other documents, all limited to matters within the official functions of his employment with the United States Forest Service.

C. All acts performed by an ex officio notary public authorized by this Section may be performed in any parish where national forest lands are administered, and shall be performed without charge or other compensation.

D. Separation from the employ of the United States Forest Service shall automatically terminate the powers of this ex officio notary public.

Acts 1986, No. 202, §1; Acts 1990, No. 290, §2, eff. Jan. 1, 1991.



RS 35:401 - Ex officio notary public for the Sabine River Authority

§401. Ex officio notary public for the Sabine River Authority

A. Notwithstanding any provisions of the law relative to qualification for notaries public, the director of the Sabine River Authority may appoint one employee of the Sabine River Authority as ex officio notary public.

B. Such ex officio notary public may exercise the functions of a notary public only to administer oaths, receive sworn statements, and execute affidavits, acknowledgments, and other documents, and shall be limited to matters within the official functions of the Sabine River Authority.

C. All acts performed by such ex officio notary public authorized by this Section may be performed only in the parishes of Sabine, DeSoto, Beauregard, Calcasieu, Cameron, and Vernon and shall be performed without charge or other compensation.

D. The director of the Sabine River Authority may suspend or terminate any appointment made pursuant to this Section at any time and separation from the employ of the Sabine River Authority shall automatically terminate the powers of such ex officio notary public.

Acts 1988, No. 195, §1, eff. July 6, 1988; Acts 1990, No. 290, §2, eff. Jan. 1, 1991.



RS 35:402 - Ex officio notaries public for the vital records registry

§402. Ex officio notaries public for the vital records registry

A. Notwithstanding any other provisions of the law to the contrary governing the qualifications and appointment of notaries public, the governor may appoint the state registrar of vital records to serve as ex officio notary public, and the state registrar of vital records may designate not more than three employees in the vital records registry to serve as ex officio notaries public.

B. Such ex officio notaries public may exercise the functions of a notary public only to execute affidavits as required under R.S. 9:224(B) to verify information contained in applications for a marriage license.

C. All acts performed by each ex officio notary public authorized by this Section shall be performed without charge or other compensation.

D. The state registrar of vital records may suspend or terminate any notary public he has appointed pursuant to this Section at any time, and separation from office or employment in the office of the state registrar of vital records of any ex officio notary public under this Section shall automatically terminate the powers of such an ex officio notary public.

Acts 1990, No. 109, §1.



RS 35:403 - Ex officio notaries for hospital service district hospitals

§403. Ex officio notaries for hospital service district hospitals

A. Notwithstanding any provisions of the law relative to qualifications of notaries public, the director of a hospital service district hospital may appoint not more than two employees of the hospital as ex officio notaries public.

B. Such ex officio notaries may exercise the functions of a notary public only to administer oaths, receive sworn statements, execute affidavits, and acknowledgments and shall be limited to matters within the official business functions of the hospital.

C. Each ex officio notary public shall fulfill the same bond requirements as provided by law for notaries in the parish in which the hospital is located. The hospital shall pay as an expense of the hospital the costs of the notarial seal, the notarial bond, and any fees required for filing the bond.

D. All acts performed by each ex officio notary public authorized by this Section shall be performed without charge or other compensation.

E. The director of the hospital may suspend or terminate an appointment made pursuant to this Section at any time, and separation from the employ of the hospital shall automatically terminate the powers of the ex officio notary public.

Acts 1990, No. 730, §1, eff. July 24, 1990; Acts 2014, No. 388, §1.



RS 35:404 - Ex officio notaries public of the office of financial institutions

§404. Ex officio notaries public of the office of financial institutions

A. Notwithstanding any provisions of law relative to qualifications for notaries public, except R.S. 35:391, the commissioner of financial institutions may appoint two investigators in his office as ex officio notaries public.

B. Such ex officio notaries public may exercise the functions of a notary public only to administer oaths and receive sworn statements and shall be limited to matters within the official functions of the office of financial institutions. They shall use the official seal of the department.

C. All acts performed by each ex officio notary public authorized by this Section shall be performed without charge or other compensation.

Acts 1991, No. 233, §1, eff. July 2, 1991.



RS 35:405 - Ex officio notary public for levee district police

§405. Ex officio notary public for levee district police

A. Notwithstanding any provisions of law relative to qualifications for notaries public, except R.S. 35:391, the board of commissioners of a levee district created pursuant to the laws of this state may appoint three officers as ex officio notaries public. For purposes of this Section, "officer" means an employee who has attained the rank of lieutenant or a higher rank and who is a full-time commissioned police officer of the levee district.

B. Such ex officio notary public may exercise the functions of a notary public only to administer oaths, receive sworn statements, execute affidavits, acknowledgments, and other documents, and shall be limited to matters within the official functions of the law enforcement division of the levee district.

C. All acts performed by an ex officio notary public authorized by this Section may be performed only in the parishes in which the respective levee district has jurisdiction.

D. The board of commissioners of each levee district may suspend or terminate an appointment made pursuant to this Section at any time, and separation from the employ of a levee district shall automatically terminate the powers of such an ex officio notary public.

Acts 1992, No. 404, §1.



RS 35:406 - Ex officio notaries public of the adult protection agency

§406. Ex officio notaries public of the adult protection agency

A. Notwithstanding any provisions of law relative to qualifications for notaries public, except R.S. 35:391:

NOTE: Paragraph (1) eff. until one or more of the 20 depts. of the executive branch is abolished or if a const. amend. is adopted authorizing the creation of an additional dept. See Acts 2013, No. 384, §§2 and 9.

(1) The director of the office of elderly affairs may appoint two investigators in each region of the adult protection agency, office of elderly affairs, office of the governor, as ex officio notaries public.

NOTE: Paragraph (1) as amended by Acts 2013, No. 384, §2, eff. if one or more of the 20 depts. of the executive branch is abolished or if a const. amend. is adopted authorizing the creation of an additional dept.

(1) The secretary of the Department of Elderly Affairs may appoint two investigators in each region of the adult protection agency, Department of Elderly Affairs, as ex officio notaries public.

(2) The secretary of the Louisiana Department of Health may appoint three investigators in the adult protection agency, Louisiana Department of Health, as ex officio notaries public.

B. Such an ex officio notary public may exercise the functions of a notary public only to administer oaths, receive sworn statements, and execute affidavits and other documents, which shall be limited solely to matters with the official functions of the adult protection agency as provided in R.S. 15:1511(A).

C. All acts performed by each ex officio notary public authorized by this Section shall be performed without charge or other compensation.

NOTE: Subsection D eff. until one or more of the 20 depts. of the executive branch is abolished or if a const. amend. is adopted authorizing the creation of an additional dept. See Acts 2013, No. 384, §§2 and 9.

D. The director or secretary authorized to make such appointments may suspend or terminate any appointment made pursuant to this Section at any time. Separation from the employ of the adult protection agency shall automatically terminate the powers of such an ex officio notary public.

NOTE; Subsection D as amended by Acts 2013, No. 384, §2, eff. if one or more of the 20 depts. of the executive branch is abolished or if a const. amend. is adopted authorizing the creation of an additional dept.

D. The secretary authorized to make such appointments may suspend or terminate any appointment made pursuant to this Section at any time. Separation from the employ of the adult protection agency shall automatically terminate the powers of such an ex officio notary public.

Acts 1993, No. 888, §1; Acts 2010, No. 861, §16; Acts 2013, No. 384, §2, eff. if one of the 20 depts. is abolished or an additional dept. is authorized by the electorate.



RS 35:407 - Ex officio notaries for municipal police departments

§407. Ex officio notaries for municipal police departments

A. Notwithstanding any provisions of the law relative to qualifications of notaries public, any chief of police of a municipal police department may designate officers in his office and any mayor in a municipality with a population of less than fifteen thousand may designate employees in his office, and appoint them as ex officio notaries public. Such designation by a mayor shall be for notarial service to the municipal police department and to the office of the mayor.

B. Each officer or employee so appointed as ex officio notary may exercise, within his respective jurisdictional limits, the functions of a notary public only to administer oaths and execute affidavits, acknowledgments, traffic tickets, and other documents, all limited to matters within the official functions of the office of the mayor or the municipal police department for the enforcement of the provisions of any statute which provides for criminal penalties and of the municipal ordinances which the police department is charged with enforcing, and any affidavit required for the enforcement of R.S. 32:661 through 669.

C. All acts performed by each ex officio notary public of a police department or office of the mayor authorized by this Section shall be performed without charge or other compensation and without the necessity of giving bond.

D. The chief of police of the police department or mayor may suspend or terminate an appointment made in his office pursuant to this Section at any time and separation from the employ of the police department or office of the mayor shall automatically terminate the powers of the ex officio notary public.

Acts 1996, 1st Ex. Sess., No. 49, §1, eff. May 7, 1996; Acts 2005, No. 55, §1; Acts 2008, No. 120, §1, eff. June 10, 2008; Acts 2008, No. 904, §3, eff. July 10, 2008; Acts 2010, No. 283, §1.



RS 35:408 - Repealed by Acts 2012, No. 866, §3, eff. Jan. 1, 2013.

§408. Repealed by Acts 2012, No. 866, §3, eff. Jan. 1, 2013.



RS 35:409 - Ex officio notaries for university police departments

§409. Ex officio notaries for university police departments

A. Notwithstanding any provisions of the law relative to qualifications for and limitations on the number of notaries public, the chief of police of a university police department, which employs peace officers who are certified pursuant to the Peace Officer Standards and Training Law and are duly authorized with the powers of arrest, may designate these officers in his office as ex officio notaries public.

B. Each officer appointed an ex officio notary public may exercise, within the jurisdictional limits of the university police department, the functions of a notary public only to administer oaths and execute affidavits, acknowledgments, traffic tickets, and other documents, all limited to matters within the official functions of the university police department.

C. Such ex officio notary public appointed pursuant to this Section, except for any state employee who serves as an ex officio notary public in the course and scope of his employment, shall fulfill the same bond requirements as provided by law for a notary in the parish in which the university is located. The university shall pay as an expense the costs of the notarial seal, the notarial bond, and any fees required for filing the bond.

D. All acts performed by such an ex officio notary public authorized by this Section shall be performed without charge or other compensation.

E. The chief of police of the university police department may suspend or terminate an appointment made pursuant to this Section at any time, and separation from the employ of the police department shall automatically terminate the powers of such an ex officio notary public.

Acts 2003, No. 454, §1, eff. June 20, 2003.



RS 35:410 - Ex officio notaries public for the Louisiana Agricultural Finance Authority or the Department of Agriculture and Forestry

§410. Ex officio notaries public for the Louisiana Agricultural Finance Authority or the Department of Agriculture and Forestry

A. Notwithstanding any provisions of the law relative to qualifications for and limitations on the number of notaries public, the commissioner of agriculture and forestry may appoint employees of the Louisiana Agricultural Finance Authority or the Department of Agriculture and Forestry as ex officio notaries public for the agriculture loan program.

B. Such ex officio notaries public may exercise the functions of a notary public only to administer oaths, receive sworn statements, and execute affidavits, acknowledgments, and other documents, and shall be limited to matters within the official functions for the agriculture loan program.

C. All acts performed by each ex officio notary public authorized by this Section shall be performed without charge or other compensation.

D. The commissioner of agriculture and forestry may suspend or terminate any appointment made pursuant to this Section at any time. Separation from the employ of the Louisiana Agricultural Finance Authority or the Department of Agriculture and Forestry shall automatically terminate the powers of such an ex officio notary public.

Acts 2009, No. 510, §2, eff. July 10, 2009.



RS 35:411 - Ex officio notaries public for the Coastal Protection and Restoration Authority

§411. Ex officio notaries public for the Coastal Protection and Restoration Authority

A. The executive director of the Coastal Protection and Restoration Authority may designate as ex officio notaries public up to five employees of the office.

B. Employees so designated may administer oaths, take acknowledgments, and attest on affidavits, and the authority granted under this Section is limited to acts and instruments to which the authority, the executive director acting for the authority, or the Coastal Protection and Restoration Authority Board, is a party, and other documents concerning any matter in which the authority or the Coastal Protection and Restoration Authority Board has an official interest.

C. All acts performed by such ex officio notary public authorized by this Section shall be performed without charge or other compensation and without the necessity of giving bond.

D. The executive director may suspend or terminate any appointment made pursuant to this Section at any time, and separation from the employ of the office shall automatically terminate the powers of such an ex officio notary public.

E. The cost of each notarial seal shall be paid by the Coastal Protection and Restoration Authority.

Acts 2009, No. 523, §5, eff. July 10, 2009; Acts 2016, No. 430, §3.



RS 35:412 - Ex officio notaries; nonresident persons licensed to practice law with offices in this state

§412. Ex officio notaries; nonresident persons licensed to practice law with offices in this state

A. A person licensed to practice law in this state who is not a resident of this state but who maintains an office for the practice of law in this state, shall be a notary public ex officio and is authorized and empowered to exercise all the powers and functions of a regularly commissioned notary public in this state in any parish or parishes in which he maintains an office open to the public for the practice of law, upon filing a certificate of good standing from the Louisiana Supreme Court with the secretary of state.

B. No person qualified under this Section shall be required to otherwise qualify for, or hold, a regular commission as notary public to exercise such powers; however, the notary public ex officio shall furnish his current office address and residence address to the secretary of state as the registrar of notaries for the state.

C. Notwithstanding any provision of law to the contrary, any person exercising notarial functions pursuant to this Section is authorized to use the designation "notary public ex officio" with respect to the exercise of his powers, and shall be required to post bond or maintain insurance as required by the provisions of R.S. 35:71.

D. A notary public ex officio exercising notarial functions as authorized by the provisions of this Section may charge fees for notary services commensurate with the reasonable and customary fees for notarial services in the parish or parishes where the notary public ex officio maintains his office.

E. Any exercise of notarial powers pursuant to the provisions of this Section shall be deemed the practice of law for purposes of regulation by the Louisiana Supreme Court.

F. A person authorized as a notary public ex officio pursuant to the provisions of this Section shall exercise his powers and functions as a notary public ex officio only within the parish or parishes in which he maintains an office open to the public for the practice of law in this state.

Acts 2010, No. 692, §1.



RS 35:413 - Ex officio notaries public for municipal or parish fire departments and fire protection districts

§413. Ex officio notaries public for municipal or parish fire departments and fire protection districts

A. Notwithstanding any provisions of the law relative to qualifications of notaries public, any fire chief of a municipal or parish fire department or fire protection district may designate no more than three employees in his office and appoint them as ex officio notaries public.

B. Each employee so appointed as ex officio notary public may exercise, within his respective jurisdictional limits, the functions of a notary public only to administer oaths and execute affidavits and acknowledgments, all limited to matters within the official functions of the office of the municipal or parish fire department or fire protection district.

C. All acts performed by each ex officio notary public of a municipal or parish fire department or fire protection district authorized by this Section shall be performed without charge or other compensation and without the necessity of giving bond.

D. The fire chief of the municipal or parish fire department or fire protection district may suspend or terminate an appointment made in his office pursuant to this Section at any time, and separation from the employ of the municipal or parish fire department or fire protection district shall automatically terminate the powers of the ex officio notary public.

Acts 2014, No. 323, §1.



RS 35:414 - Ex officio notaries public for Natchitoches Parish government

§414. Ex officio notaries public for Natchitoches Parish government

A. Notwithstanding any provisions of the law relative to qualifications of notaries public, the parish president of Natchitoches Parish may designate no more than two employees in his office and appoint them as ex officio notaries public.

B. Each employee so appointed as ex officio notary public may exercise, within his respective jurisdictional limits, the functions of a notary public only to administer oaths, receiving sworn statements, and execute affidavits and acknowledgments, all limited to matters within the official functions of the office of the parish president.

C. All acts performed by each ex officio notary public authorized by this Section shall be performed without charge or other compensation and without the necessity of giving bond.

D. The parish president may suspend or terminate an appointment made in his office pursuant to this Section at any time, and a separation from the employ of the parish shall automatically terminate the former employee's appointment as an ex officio notary public.

Acts 2015, No. 235, §1.



RS 35:415 - Ex officio notaries for the Causeway Police Department

§415. Ex officio notaries for the Causeway Police Department

A. Notwithstanding any provisions of the law relative to qualifications for and limitations on the number of notaries public, the chief of police of the Causeway Police Department, which employs peace officers who are certified pursuant to the Peace Officer Standards and Training Law and are duly authorized with the powers of arrest, may designate ten officers in his office as ex officio notaries public.

B. Each officer appointed as an ex officio notary public may exercise, within the jurisdictional limits of the Causeway Police Department, the functions of a notary public only to administer oaths and to execute affidavits, acknowledgments, and traffic tickets, all limited to matters within the official functions of the department.

C. Any acts performed by an ex officio notary public appointed pursuant to this Section shall be performed only in the parishes in which the Causeway Police Department has jurisdiction.

D. All acts performed by an ex officio notary public appointed pursuant to this Section shall be performed without charge or other compensation.

E. The chief of police of the Causeway Police Department may suspend or terminate an appointment made pursuant to this Section at any time and separation from the employ of the department shall automatically terminate the former employee's appointment as an ex officio notary public.

Acts 2016, No. 349, §1, eff. June 2, 2016.



RS 35:451 - COMMISSIONERS [REPEALED]

CHAPTER 7. COMMISSIONERS [REPEALED]

§451. §§451 to 460 Repealed by Acts 1977, No. 225, §1



RS 35:511 - Forms of acknowledgment

CHAPTER 8. ACKNOWLEDGMENTS

PART I. ACKNOWLEDGMENTS WITHIN STATE

§511. Forms of acknowledgment

Either the forms of acknowledgment now in use in this State, or the following, may be used in the case of conveyances or other written instruments, whenever such acknowledgment is required or authorized by law for any purpose:

(Begin in all cases by a caption specifying the state and place where the acknowledgment is taken).

1. In the case of natural persons acting in their own right:

On this _______ day of ________, 20__, __________ before me personally appeared A B (or A B and C D), to me known to be the person (or persons) described in and who executed the foregoing instrument, and acknowledged that he (or they) executed it as his (or their) free act and deed.

2. In the case of natural persons acting by attorney:

On this _______ day of _______, 20__, before me personally appeared A B, to me known to be the person who executed the foregoing instrument in behalf of C D, and acknowledged that he executed it as the free act and deed of said C D.

3. In the case of corporations or joint stock associations:

On this ________ day of ________, 20__, before me appeared A B, to me personally known, who, being by me duly sworn (or affirmed) did say that he is the president (or other officer or agent of the corporation or association), of (describing the corporation or association), and that the seal affixed to said instrument is the corporate seal of said corporation (or association) and that the instrument was signed and sealed in behalf of the corporation (or association) by authority of its Board of Directors (or trustees) and that A B acknowledged the instrument to be the free act and deed of the corporation (or association).

(In case the corporation or association has no corporate seal, omit the words "the seal affixed to said instrument is the corporate seal of the corporation (or association), and that" and add, at the end of the affidavit clause, the words "and that the corporation (or association) has no corporate seal").

(In all cases, acknowledgments taken in this state shall be signed in conformity with the provisions of R.S. 35:12 and either Article 1836 of the Louisiana Civil Code or R.S. 13:3720).

Acts 2004, No. 455, §1.



RS 35:512 - Married women, acknowledgment by

§512. Married women, acknowledgment by

The acknowledgment of a married woman when required by law may be taken in the same form as if she were sole and without any examination separate and apart from her husband.



RS 35:513 - Officers before whom proof or acknowledgment taken in other states

§513. Officers before whom proof or acknowledgment taken in other states

The proof or acknowledgment of any deed or other written instrument required to be proved or acknowledged in order to enable the same to be recorded or read in evidence, when made by any person without this state and within any other state, territory, or district of the United States, may be made before any officer of such state, territory or district, authorized by the laws thereof to take the proof and acknowledgment of deeds, and when so taken and certified under his official seal, shall be entitled to be recorded in this state, and may be read in evidence in the same manner and with like effect as proofs and acknowledgments taken before any of the officers now authorized by law to take such proofs and acknowledgments, and whose authority so to do is not intended to be hereby affected.



RS 35:551 - Officers before whom made

PART II. FOREIGN ACKNOWLEDGMENTS

§551. Officers before whom made

All instruments requiring acknowledgment, if acknowledged without the United States, shall be acknowledged before an ambassador, minister, envoy or charge d'affaires of the United States, in the country to which he is accredited, or before one of the following officers commissioned or accredited to act at the place where the acknowledgment is taken, and having an official seal, viz.:--any officer of the United States; a notary public; or a commissioner or other agent of this state having power to take acknowledgments.



RS 35:552 - Form of certificate of acknowledgment

§552. Form of certificate of acknowledgment

Every certificate of acknowledgment, made without the United States, shall contain the name or names of the person or persons making the acknowledgment, the date when and the place where made, a statement of the fact that the person or persons making the acknowledgment knew the contents of the instrument, and acknowledged it to be his, her or their act; the certificate shall also contain the name of the person before whom made, his official title, and be sealed with his official seal and may be substantially in the following form:

. . . . . . . . . . . . . . . (name of country).

. . . . . . . . . . (name of city, province or other political subdivision).

Before the undersigned . . . . . . . . . . (naming the officer and designating his official title) duly commissioned (or appointed) and qualified, this day personally appeared at the place above named . . . . . . . . . . . . . . . . . . . . (naming the person or pesons acknowledging) who declared that he (she or they) knew the contents of the foregoing instrument, and acknowledged it to be his (her or their) act.

Witness my hand and official seal this . . . . . day of . . . . . . . . . . . . 19 . .

. . . . . . . . . . . . . . . . . . (name of officer).

(seal)

. . . . . . . . . . . . . . . . . . . (official title)

When the seal affixed shall contain the names or the official style of the officer, any error in stating, or failure to state otherwise the name or the official style of the officer, shall not render the certificate defective.



RS 35:553 - Acknowledgments in form used in state

§553. Acknowledgments in form used in state

A certificate of acknowledgment of a deed or other instrument acknowledged without the United States before any officer mentioned in R.S. 35:551 shall also be valid if in the same form as now is or hereafter may be required by law, for an acknowledgment within this state.



RS 35:554 - Interpretation and construction

§554. Interpretation and construction

This Part shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.



RS 35:555 - Force and effect

§555. Force and effect

Every acknowledgment or proof of any legal instrument and any oath or affirmation, taken or made before a commissioner, ambassador, minister, charge d'affaires, secretary of legation, consul general, consul, or vice consul, and every attestation or authentication made by them, when duly certified as above provided, shall have the force and effect of an authentic act executed in this state.



RS 35:601 - Unlawful exercise of notarial powers; penalties

CHAPTER 9. UNAUTHORIZED EXERCISE OF NOTARIAL POWERS

§601. Unlawful exercise of notarial powers; penalties

A. A person, who has not first been duly authorized to exercise notarial powers in this state or whose authority to exercise notarial powers in this state has been judicially revoked, shall not perform any of the following actions:

(1) Exercise or purport to exercise any notarial function.

(2) Hold himself out to the public as being entitled to exercise notarial functions.

(3) Render or furnish notarial services.

(4) Take any acknowledgment, administer any oath, or execute any instrument purportedly as a notary public or as a person purportedly authorized to exercise notarial power and authority.

(5) Assume to be a notary public or to be authorized to exercise notarial functions.

(6) Assume, use, or advertise the title of notary public or ex officio notary or equivalent terms in any language, or any similar title in such a manner as to convey the impression that he is authorized to exercise notarial powers.

B.(1) Any person who violates any provision of this Section shall be fined not more than one thousand dollars or imprisoned for not more than two years, or both.

(2) In addition to the penalties provided by Paragraph (1) of this Subsection, the person shall be required to make full restitution for all costs required to authenticate, confirm, or ratify any instruments that fail to qualify as notarial acts due to the lack of proper authority of the notary or purported notary, including all costs of recordation and all damages each affected party may suffer.

Acts 2008, No. 904, §2, eff. July 10, 2008.



RS 35:602 - Unlawful exercise of prior authorized or limited notarial powers; penalties

§602. Unlawful exercise of prior authorized or limited notarial powers; penalties

A. No person who has been duly appointed to the office of notary public or who has been otherwise authorized to exercise notarial functions in this state shall exercise any notarial function in this state during any period when:

(1) His commission or authority to exercise notarial functions is either:

(a) Statutorily or judicially suspended.

(b) Statutorily or administratively revoked.

(2) He is no longer validly commissioned in this state.

(3) He has elected to place his commission in retirement status under the provisions of R.S. 35:202(G).

(4) He is no longer validly possessed of the office or position from which his authority to exercise notarial functions was derived.

(5) He has been convicted of a felony and has not been pardoned.

(6) He is not authorized by law to exercise that particular notarial function.

B.(1) Any person who knowingly violates any provision of this Section shall be fined not more than one thousand dollars and shall be required to make full restitution for all costs required to authenticate, confirm, or ratify any instruments that fail to qualify as notarial acts due to the lack of proper authority of the notary or purported notary, including all costs of recordation and all damages each affected party may suffer.

(2) In addition to the penalties provided in Paragraph (1) of this Subsection, the person shall also be subject to a suspension or revocation of his commission and shall be subject to being permanently enjoined from exercising any notarial function in any capacity.

Acts 2008, No. 904, §2, eff. July 10, 2008.



RS 35:603 - Secretary of state; duties upon receipt of sworn complaint

§603. Secretary of state; duties upon receipt of sworn complaint

A. The secretary of state, upon receipt of a sworn complaint alleging a violation of the provisions of R.S. 35:601 or 602, shall proceed as follows:

(1) If the records of the secretary of state indicate that the person who is the subject of the complaint has a valid active status, the secretary shall notify that person and the complainant of the findings.

(2) If the records of the secretary of state indicate that the person who is the subject of the complaint does not have a valid active status, the secretary of state shall send notice by certified mail, return receipt requested, to that person of the impediment to his authority and allow that person to remedy, if possible, the impediment within ten days of receipt of the notice.

(3) If the person who is the subject of the complaint fails to remedy the impediment to his authority within the time provided by Paragraph (2) of this Subsection, the secretary of state shall transmit a copy of the sworn complaint to the appropriate law enforcement or prosecutorial agency for further investigation or prosecution.

B. The secretary of state shall provide a form to be used to file a complaint alleging a violation of the provisions of R.S. 35:601 or 602. All complaints filed with the secretary of state shall be on the complaint form prepared by the secretary of state or on a form which contains the same information as required by the complaint form prepared by the secretary of state.

C. Nothing in this Section shall operate to limit any other legal methods of notice, service of process, or enforcement of any provision of R.S. 35:601 or 602.

Acts 2008, No. 904, §2, eff. July 10, 2008.



RS 35:604 - Applicability to licensed attorneys

§604. Applicability to licensed attorneys

Notwithstanding any provision of law to the contrary, the authority of the Louisiana Supreme Court to regulate the practice of law shall supersede the provisions of this Chapter with respect to the enforcement of its provisions against an attorney licensed to practice law in this state.

Acts 2008, No. 904, §2, eff. July 10, 2008.






TITLE 36 - Organization of the Executive Branch

RS 36:1 - TITLE 36 ORGANIZATION OF

TITLE 36

ORGANIZATION OF

EXECUTIVE BRANCH

OF STATE GOVERNMENT

CHAPTER 1. GENERAL PROVISIONS

§1. Short title

This Title shall be known and may be cited as the Executive Reorganization Act.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:2 - Declaration of policy, purposes, and intent

§2. Declaration of policy, purposes, and intent

A. The legislature hereby recognizes and accepts the responsibility vested in it by the constitution of 1974, wherein in Article IV, Section 1 and Article XIV, Section 6, the legislature is mandated to effect reorganization of the executive branch of state government by allocation and/or reallocation of the functions, powers, duties, and responsibilities of all departments, offices, agencies, and instrumentalities of the executive branch of state government, except the offices of governor and lieutenant governor, into not more than twenty departments, and wherein it is further required that allocation of the functions, powers, and duties of all departments, offices, agencies, and other instrumentalities of the executive branch, except those functions, powers, duties, and responsibilities allocated by the constitution, shall be as provided by law, and wherein it is further provided that such allocation is insusceptible to veto by the governor. Recognizing that the constitution requires such allocation to become operative not later than December 31, 1977, and in order to provide for the orderly allocation and reallocation thus required to achieve the purposes of the constitution, the legislature enacts this Title for the purpose of designating the departments within the executive branch of the state government, creating and providing with respect to such departments and allocating to these departments the powers, duties, functions, and responsibilities of those boards, commissions, departments, offices, agencies, and other instrumentalities within the executive branch of the state government. The legislature hereby specifically reserves to itself the power and authority vested in it by the constitution to complete and make operative the reorganization of the executive branch of state government no later than December 31, 1977, through such additional legislative action insusceptible of gubernatorial veto as it finds necessary fully to carry out this constitutional mandate.

B. To accomplish the purposes above set forth, specifically enumerated agencies are herein transferred into the departments created and provided for in this Title and other specifically enumerated agencies are abolished. The powers, duties, functions, and responsibilities of such agencies are herein transferred and/or merged and consolidated into such departments, all in the manner and to the extent provided in this Title.

C. It is the public policy of this state and the purpose of this Title to create a structure for the executive branch of state government which is responsive to the needs of the people of this state and which is sufficiently flexible to meet changing human and natural conditions; to promote economy and efficiency in the operation and management of state government and to strengthen the executive capacity for effective, efficient, and economic administration at all levels; to improve the quality of the functions performed and the programs and services rendered by state government for the citizens of the state; to conserve and enhance the human and natural resources of the state; to provide that the responsibility of the respective departments for the implementation of programs and policies is clearly fixed and ascertainable; and to eliminate to the fullest practicable extent duplication of effort within the executive branch of state government in order to use wisely the funds of the state and more conveniently to meet the needs of the citizens of Louisiana which are supported by revenues derived from the people and from the natural resources belonging to them.

D. It is the further intent of the legislature that the reorganization of the executive branch of state government shall be accomplished with the least possible disruption of governmental services and the least possible expenditure of public moneys and that all officials and employees participating in the effectuation of such reorganization shall at all times be charged with the responsibility for carrying out the intent herein stated.

E. It is further the intent of the legislature that the statutory functions, powers, and duties of any agency existing before the effective date of this Title, which is not abolished by this Title, shall not be increased, decreased, or changed, unless such intent is specifically and clearly expressed in this Title or in legislation hereafter enacted. None of the constitutional or statutory powers, duties, functions, or responsibilities of the various constitutionally provided for higher education boards shall be increased, decreased, or changed hereby nor shall this Title be construed to provide that any such powers, duties, functions, or responsibilities of any such board are to be exercised by any other official or agency.

F. This Title shall in no instance grant any new authority or expand the existing authority of any official or agency to regulate the activities of any person or business enterprise or regulate or interfere with the right to property, unless such authority existed on the effective date of this Title in an official or agency and the powers and duties of said official or agency were transferred to or merged into an official or agency established herein.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:3 - Definitions

§3. Definitions

For the purposes of this Title the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) "Agency" means and includes the boards, commissions, departments, agencies, offices, officers, and other instrumentalities, or any or all of these, within the executive branch of state government which are abolished by this Title or which are transferred and placed within departments of the state government created and established or continued by this Title or transferred to and placed within the office of the governor as provided by this Title.

(2) "Assistant secretary" means the officer designated by law or by the secretary of each department to carry out the duties and functions of an office within certain departments, except an office of management and finance and the office of state police of the Department of Public Safety and Corrections. For the Louisiana Workforce Commission, the "director" shall mean the officer designated by law or by the executive director to carry out the duties and functions of an office within the Louisiana Workforce Commission except the office of management and finance.

(3) "Department" means a department of the executive branch of state government created or continued in this Title in accordance with the constitutional mandate contained in Article IV, Section 1 and in Article XIV, Section 6 of the Louisiana Constitution of 1974 and shall include the Louisiana Workforce Commission.

(4) "Deputy secretary" means the officer authorized to be appointed by the secretary to serve as his principal administrative assistant. For the Department of Public Safety and Corrections, the "deputy secretary for public safety services" and the "deputy secretary for corrections services" shall be the officers of the department appointed by the secretary to serve as the principal administrative assistants of the secretary and references in any provision of law to the deputy secretary, where reference is to a deputy secretary of the Department of Public Safety and Corrections, shall include these two officers. For the Louisiana Workforce Commission, the "deputy executive director" shall mean the officer authorized by the executive director to serve as his principal administrative assistant.

(5) "Office" means each principal operational unit within a department, except the executive office of the secretary. It shall not include the office of the governor and the office of lieutenant governor.

(6) "Secretary" means the officer appointed by the governor as the executive head and chief administrative officer of certain departments created and provided for by this Title. For the Louisiana Workforce Commission, the "executive director" shall mean the officer appointed by the governor as the executive head and chief administrative officer.

(7) "Undersecretary" means the officer designated to direct and be responsible for the functions of the office of management and finance of certain departments. For the Louisiana Workforce Commission, the "chief financial officer" shall mean the officer designated to direct and be responsible for the functions of the office of management and finance. For the Department of Children and Family Services, "undersecretary" means the officer designated to direct and be responsible for the functions of the division of management and finance within the office of children and family services.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1984, No. 326, §1, eff. July 2, 1984; Acts 1987, No. 736, §1; Acts 2008, No. 743, §3, eff. July 1, 2008; Acts 2009, No. 438, §15(A); Acts 2010, No. 877, §1, eff. July 1, 2010; Acts 2012, No. 811, §11, eff. July 1, 2012; Acts 2016, No. 90, §2, eff. July 1, 2016.

NOTE: See Acts 1987, No. 736, §3.

NOTE: See Acts 2008, No. 743, §§6, 7, and 8, eff. July 1, 2008, relative to severability, to changing of references to the former Dept. of Labor and former La. Workforce Commission, and to legislative intent for continuity of functioning of local workforce investment boards and the executive director's responsibility therefor.



RS 36:4 - Structure of executive branch of state government

§4. Structure of executive branch of state government

A. In accordance with the provisions of Article IV, Section 1 and Article XIV, Section 6 of the Constitution of Louisiana, all offices, boards, commissions, agencies, and instrumentalities of the executive branch of state government, whether constitutional or statutory, and/or their functions, powers, duties, and responsibilities shall be allocated, either in the Act by which this Title was created or by legislation enacted subsequent thereto, within the departments listed in this Section, except as provided in Subsections B and C of this Section, and in order to comply with this constitutional mandate, the agencies of the executive branch of state government hereinafter enumerated, whether heretofore created by the constitution or by statute, and/or their functions, powers, duties, and responsibilities are allocated, in the manner hereinafter set forth in this Title, within the following designated departments:

(1) Department of State Civil Service.

(2) Department of Economic Development.

(3) Department of Culture, Recreation and Tourism.

(4) Department of Environmental Quality.

(5) Louisiana Department of Health.

(6) Louisiana Workforce Commission.

(7) Department of Natural Resources.

(8) Department of Public Safety and Corrections.

(9) Department of Revenue.

(10) Department of Children and Family Services.

(11) Department of Transportation and Development.

(12) Department of Wildlife and Fisheries.

(13) Department of Agriculture and Forestry.

(14) Department of Education.

NOTE: Paragraph (15) as enacted by Acts 2013, No. 384, §3, eff. when one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier.

(15) Department of Elderly Affairs.

(16) Department of Insurance.

(17) Department of Justice.

(18) Department of Public Service.

(19) Department of State.

(20) Department of the Treasury.

(21) Department of Veterans Affairs.

B. The office of the governor shall be in the executive branch of state government.

(1) The following agencies and their powers, duties, functions, and responsibilities are hereby transferred to the office of the governor:

(a) Division of administration (Subtitle I of Title 39 of the Louisiana Revised Statutes of 1950 generally, including but not limited to R.S. 39:1 et seq., 11 et seq., 15.1 et seq., 21 et seq., 51 et seq., 71 et seq., 87.1 et seq., 88.1 et seq., 101 et seq., 140 et seq., 171 et seq., 196 et seq., 211 et seq., 231 et seq., 251 et seq., 321 et seq., 333 et seq., 360 et seq., and 367; and also R.S. 39:1410, 1481 et seq., 1527 et seq., 1551 et seq., 1751 et seq., 1761 et seq., 1796 et seq., 2001 et seq., and 2171 et seq.; R.S. 40:1299.39.1; R.S. 41:1 et seq., R.S. 42: 801 et seq. and 1261 et seq.; R.S. 43:1,31, 33, and 81- 90; R.S. 47:35; and R.S. 49:141, 205, 661 et seq. 954.1, and 981 et seq.).

(b) Office of state procurement, division of administration (R.S. 39:1551 et seq.).

(c) Division of state buildings (R.S. 49:141).

(d) Office of facility planning and control, division of administration (R.S. 39:101 et seq.).

(e) The office of technology services (R.S. 39:15.1 et seq.), including the Louisiana Geographic Information Systems Council (R.S. 49:1051 et seq.), within the division of administration.

(f) The Occupational Forecasting Conference (R.S. 23:76).

(g) Governor's Office of Homeland Security and Emergency Preparedness (R.S. 29:721 et seq.).

(h) The Council on Peace Officer Standards and Training (R.S. 40:2401-2406), which is placed under the jurisdiction of the Louisiana Commission on Law Enforcement and Administration of Criminal Justice.

(i) Crime Victims Reparations Board (R.S. 46:1801 et seq. and R.S. 15:1223) which is placed under the jurisdiction of the Louisiana Commission on Law Enforcement and Administration of Criminal Justice.

(j) Office of the State Register, division of administration ( R.S. 49:954.1 and 981 et seq.).

(k) Louisiana Architects Selection Board ( R.S. 38:2311).

(l) Louisiana Engineers Selection Board ( R.S. 38:2311).

(m) Louisiana Landscape Architects Selection Board ( R.S. 38:2311).

(n) The Military Department, state of Louisiana (Art. IV, Sec. 5(J) of 1974 Const.; R.S. 29:1-242; R.S. 40:1379.2), including the Ansel M. Stroud, Jr. Military History and Weapons Museum (R.S. 25:851-856).

(o) Repealed by Acts 2011, No. 207, §5.

(p) Repealed by Acts 2014, No. 640, §4, eff. June 12, 2014.

(q) Repealed by Acts 2012, No. 251, §10.

(r) The Cash Management Review Board (R.S. 39:88.1 et seq. and 371 et seq.) is placed within the office of the governor, division of administration.

(s) The Law Enforcement Executive Management Institute and its board (R.S. 33:2341 et seq.) are placed within the office of the governor and shall perform and exercise their powers, duties, functions, and responsibilities as provided by law.

(t) Repealed by Acts 1981, No. 873, §4, eff. Oct. 1, 1981.

(u) Louisiana Stadium and Exposition District, Board of Commissioners (Act No. 541 of the 1976 Regular Session).

(v) The Mental Health Advocacy Service and its board of trustees (R.S. 28:64).

(w) to (y) Repealed by Acts 1981, No. 873, §4, eff. Oct. 1, 1981.

(z) The Louisiana Commission on Law Enforcement and Administration of Criminal Justice ( R.S. 15:1201 et seq.).

(aa) The Louisiana Sentencing Commission (R.S. 15:321 et seq.) under the jurisdiction of the Louisiana Commission on Law Enforcement and Administration of Criminal Justice.

(bb) and (cc) Repealed by Acts 1990, No. 452, §3, eff. July 1, 1990.

(dd) The Patient's Compensation Fund Oversight Board, as established by R.S. 40:1299.44, shall be placed in the office of the governor, division of administration, shall perform and exercise its powers, duties, functions, and responsibilities as provided in R.S. 36:801.1, and shall continue to appoint its executive director and other personnel as provided by law.

(ee) The Louisiana Commission on HIV, AIDS and Hepatitis C (R.S. 40:2018.1).

(ff) The Louisiana Sheriff's Executive Management Institute (R.S. 13:5631 et seq.).

(2) The following agencies are hereby abolished and their powers, duties, functions, and responsibilities are hereby transferred to the governor:

(a) Public Buildings Board (R.S. 49:131-49:134).

(b) Repealed by Acts 1986, No. 765, §6, eff. July 1, 1986.

(3) The governor may allocate within his office the powers, duties, funds, functions, appropriations, responsibilities, and personnel of the agencies within his office, provide for the administration thereof and for the organization of his office.

(4) The office of life-long learning, as more specifically provided in R.S. 17:3931 and 3932 shall be placed within the office of the governor.

(5) The governor may establish within his office an office of civil rights, as more specifically provided in R.S. 49:213.

NOTE: Subparagraph (6)(a) repealed by Acts 2013, No. 384, §6, eff. when one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier.

(6)(a) The office of elderly affairs and the Louisiana Executive Board on Aging, as more specifically provided in R.S. 46:931 et seq., shall be placed within the office of the governor.

(b) Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.

(7) The office of disability affairs, as more specifically provided in R.S. 46:2581 and 2582, shall be placed within the office of the governor.

(8) The Children's Cabinet and the Children's Cabinet Advisory Board, as more specifically provided in R.S. 46:2601 through 2607, and the Council on the Status of Grandparents Raising Grandchildren, as more specifically provided in R.S. 46:2605.1 through 2605.3, shall be placed within the office of the governor.

(9) Repealed by Acts 1997, No. 1116, §2.

(10) Repealed by Acts 2010, No. 861, §22.

(11) The management of all state-owned aircraft that are being managed by the Department of Transportation and Development on the effective date of this Paragraph is hereby vested in the office of the governor within the division of administration.

(12) The Louisiana Commission on Human Rights, as more specifically provided in R.S. 51:2231-2265, shall be placed within the office of the governor.

(13) The functions of the Registrar of the State Land Office and the State Land Office (R.S. 41:1-19 and generally all of Title 41 of the Louisiana Revised Statutes of 1950) previously abolished by Act No. 513 of the 1976 Regular Session of the Legislature, and the administration and supervision of state lands is hereby placed within the office of the governor, division of administration.

(14)(a) Repealed by Acts 2013, No. 184, §13.

(b), (c) Repealed by Acts 2013, No. 184, §8(B).

(d) Repealed by Acts 2013, No. 184, §9.

(15)(a) The Office of Group Benefits, as more specifically provided in R.S. 42:801 et seq., shall be placed within the office of the governor, division of administration, and shall perform and exercise its powers, duties, functions, and responsibilities as provided by law.

(b) The Group Benefits Policy and Planning Board (R.S. 42:881 et seq.) shall be within the Office of Group Benefits within the office of the governor, division of administration, and shall perform and exercise its powers, duties, functions, and responsibilities as provided by law.

(16) The powers, duties, functions, and responsibilities of the Board of Commissioners of Camp Moore Confederate Cemetery (R.S. 29:432-435), formerly abolished, are hereby transferred to the division of administration, state land office. The state land office may enter into a cooperative endeavor agreement with the Camp Moore Historical Association for the operation and maintenance of the Camp Moore Museum and Cemetery.

(17) The office of the coordinator of faith-based programs, as more specifically provided in R.S. 49:210.2, shall be placed within the office of the governor.

(18) The Louisiana Tax Commission (R.S. 47:1831 et seq.; R.S. 47:1951 et seq.) is placed within the office of the governor, division of administration and shall exercise and perform its powers, duties, functions, and responsibilities as provided for agencies transferred in accordance with the provisions of R.S. 36:801.1.

C. The office of the lieutenant governor shall be in the executive branch of state government.

D. The Louisiana Public Defender Board, as more specifically provided for in the Louisiana Public Defender Act (R.S. 15:141 et seq.), shall be placed within the office of the governor as an independent agency and shall exercise its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:801.1.

E. The Juvenile Justice Reform Act Implementation Commission, as more specifically provided in R.S. 46:2751 through 2757, shall be placed within the office of the governor and shall perform and exercise its powers, duties, functions, and responsibilities as provided by law.

F. The office on women's policy (R.S. 46:2521-2525) shall be placed within the office of the governor. The Louisiana Women's Policy and Research Commission (R.S. 46:2525) is placed within the office on women's policy.

G. The Governor's Office of Indian Affairs (R.S. 46:2301-2303) shall be placed within the office of the governor and shall perform and exercise its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:802.

H. The Intrastate Mutual Aid Subcommittee (R.S. 29:739) is placed within the office of the governor and shall perform and exercise its powers, duties, functions, and responsibilities as provided by law.

I. The office of the state inspector general, as more specifically provided in R.S. 49:220.21 through 220.25, shall be placed within the office of the governor.

J. Repealed by Acts 2009, No. 523, §6, eff. July 10, 2009.

K. The Drug Policy Board as provided for in R.S. 49:219.1 through 219.4 shall be placed within the office of the governor and shall exercise its powers, duties, and functions in accordance with the provisions of R.S. 36:801.1.

L.(1) The office of rural development (R.S. 3:311 et seq.) shall be placed within the office of the governor and shall perform and exercise its powers, duties, functions, and responsibilities as provided by law.

(2) Repealed by Acts 2014, No. 832, §3.

M. Repealed by Acts 2009, No. 409, §7, eff. July 1, 2009.

N. The Volunteer Louisiana Commission, as more specifically provided for in R.S. 49:1111 et seq., shall be placed within the office of the lieutenant governor and shall exercise its powers, duties, and functions in accordance with the provisions of R.S. 36:802.14.

O. The Witness Protection Services Board (R.S. 15:1601 et seq.) shall be placed within the office of the governor and shall perform and exercise its powers, duties, functions, and responsibilities as provided by law.

P. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

Q. Repealed by Acts 2009, No. 438, §11(B).

R. The Louisiana State Interagency Coordinating Council for EarlySteps: Louisiana's Early Intervention Program for Infants and Toddlers with Disabilities and Their Families (R.S. 28:470) is placed within the office of the governor and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred under the provisions of R.S. 36:802, except that it shall have any other powers, duties, functions, and responsibilities specifically provided in R.S. 28:470.

S. Repealed by Acts 2011, No. 207, §8.

T. Repealed by Acts 2011, No. 207, §4.

U. The Encore Louisiana Commission, as provided for in R.S. 51:1317 et seq., shall be placed within the office of the lieutenant governor and shall exercise its powers, duties, and functions as provided by law.

V. Repealed by Acts 2009, No. 438, §11(B).

W. The Louisiana Animal Welfare Commission as more specifically provided in R.S. 3:2364 shall be placed within the office of the governor.

X. The Louisiana Council on the Social Status of Black Men and Boys, as provided for in R.S. 49:1211 et seq., shall be placed within the office of the lieutenant governor and shall exercise its powers, duties, and functions as provided by law.

Y. The Pet Overpopulation Advisory Council, as more specifically provided in R.S. 47:463.60, is placed within the office of the governor and shall perform its powers, duties, and functions as provided by law.

Z. The Governor's Advisory Commission on Coastal Protection, Restoration and Conservation (R.S. 49:214.4.1) and the Coastal Protection and Restoration Authority Board (R.S. 49:214.5.1 et seq.), and the Coastal Protection and Restoration Authority (R.S. 49:214.6.1 et seq.), shall be placed within the office of the governor and shall perform and exercise their powers, duties, functions, and responsibilities as provided by law.

AA. The Latino Commission (R.S. 49:1221 et seq.) is hereby placed within the office of the governor and shall exercise its powers, duties, functions, and responsibilities as provided in R.S. 36:917.

Acts 1976, No. 289, §1; Acts 1976, No. 513, §1; Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1978, No. 348, §1; Acts 1978, No. 444, §1; Acts 1978, No. 445, §2; Acts 1978, No. 782, §2, eff. July 17, 1978; Acts 1979, No. 206, §2, eff. July 6, 1979; Acts 1979, No. 233, §2; Acts 1981, No. 583, §2, eff. July 20, 1981; Acts 1982, No. 1, §2, eff. May 6, 1982; Acts 1982, No. 122, §1; Acts 1982, No. 496, §2, eff. July 22, 1982; Acts 1982, No. 698, §1; Acts 1983, No. 97, §4, eff. Feb. 1, 1984; S.C.R. No. 3 of 1983; Acts 1983, No. 478, §1, eff. July 6, 1983; Acts 1984, No. 844, §3, eff. July 13, 1984; No. 676, §1, eff. July 13, 1984; No. 889, §2, eff. July 20, 1984; No. 801, §2; Acts 1985, No. 737, §1, eff. Jan. 1, 1986; Acts 1985, No. 772, §3, eff. July 19, 1985; Acts 1985, No. 845, §1, eff. July 23, 1985; Acts 1985, No. 972, §2, eff. July 23, 1985; Acts 1986, No. 765, §6, eff. July 1, 1986; Acts 1986, No. 970, §2; Acts 1987, No. 213, §2; Acts 1987, No. 393, §1; Acts 1987, No. 399, §1, eff. July 8, 1987; Acts 1987, No. 536, §1; Acts 1987, No. 734, §1; Acts 1988, 1st Ex. Sess., No. 1, §2, eff. Mar. 28, 1988; Acts 1988, 1st Ex. Sess., No. 2, §1, eff. Mar. 28, 1988; Acts 1988, 1st Ex. Sess., No. 7, §1, eff. Mar. 28, 1988; Acts 1988, No. 332, §2, eff. July 7, 1988; Acts 1988, No. 563, §1, eff. July 14, 1988; Acts 1988, No. 886, §2; Acts 1989, No. 88, §2, eff. June 16, 1989; Acts 1989, No. 282, §2, eff. June 27, 1989; Acts 1989, No. 309, §1; Acts 1989, No. 310, §2; Acts 1989, No. 329, §2; Acts 1989, No. 512, §2, eff. Jan. 1, 1990; Acts 1989, No. 586, §1, eff. July 6, 1989; Acts 1989, No. 662, §3, eff. Aug. 15, 1989, §8, eff. July 7, 1989, §10, eff. July 1, 1989; Acts 1989, 2nd Ex. Sess., No. 6, §1, eff. July 14, 1989; Acts 1990, No. 2, §2, eff. July 1, 1990; Acts 1990, No. 216, §2; Acts 1990, No. 452, §3, eff. July 1, 1990; Acts 1990, No. 967, §1, eff. Oct. 1, 1990; Acts 1990, No. 1029, §1, eff. July 26, 1990; Acts 1991, 1st Ex. Sess., No. 7, §2, eff. April 23, 1991; Acts 1991, No. 1042, §2; Acts 1992, No. 278, §1; Acts 1992, No. 447, §2, eff. June 20, 1992; Acts 1992, No. 648, §1, eff. July 2, 1992; Acts 1992, No. 937, §1; Acts 1992, No. 971, §1; Acts 1993, No. 275, §1, eff. July 1, 1993; Acts 1995, No. 185, §2; Acts 1995, No. 322, §2; Acts 1995, No. 464, §1; Acts 1995, No. 742, §1, eff. June 27, 1995; Acts 1995, No. 922, §1; Acts 1995, No. 1033, §1, eff. June 29, 1995; Acts 1996, 1st Ex. Sess., No. 30, §1, eff. May 7, 1996; Acts 1997, No. 1, §3, eff. April 30, 1997; Acts 1997, No. 462, §2; Acts 1997, No. 467, §2; Acts 1997, No. 481, §2, eff. June 1, 1997; Acts 1997, No. 588, §1; Acts 1997, No. 658, §2; Acts 1997, No. 927, §1; Acts 1997, No. 1116, §2; Acts 1997, No. 1361, §2, eff. Dec. 31, 1997; Acts 1998, 1st Ex. Sess., No. 5, §1, eff. April 24, 1998; Acts 1998, 1st Ex. Sess., No. 132, §2; Acts 1998, 1st Ex. Sess., No. 150, §1, eff. July 1, 1998; Acts 1999, No. 603, §2; Acts 1999, No. 709, §1; Acts 1999, No. 1099, §1; Acts 2001, No. 8, §11, eff. July 1, 2001; Acts 2001, No. 446, §1, eff. June 18, 2001; Acts 2001, No. 451, §5, eff. Jan. 12, 2004; Acts 2001, No. 656, §2; Acts 2001, No. 772, §5, eff. July 1, 2001; Acts 2001, No. 1178, §4, eff. June 29, 2001; Acts 2001, No. 1185, §8, eff. July 1, 2001; Acts 2002, 1st Ex. Sess., No. 85, §2, eff. April 18, 2002; Acts 2002, 1st Ex. Sess., No. 114, §1, eff. April 18, 2002; Acts 2003, No. 49, §4, eff. July 1, 2003; Acts 2003, No. 668, §1, eff. June 27, 2003; Acts 2003, No. 1088, §§1 and 3, eff. Jan 12, 2004; Acts 2003, No. 1225, §4; Acts 2004, No. 167, §2; Acts 2004, No. 643, §1; Acts 2005, No. 428, §3, eff. July 1, 2005; Acts 2006, 1st Ex. Sess., No. 5, §1, eff. Feb. 23, 2006, and §4, eff. June 30, 2016; Acts 2006, 1st Ex. Sess., No. 35, §3, eff. March 1, 2006; Acts 2006, No. 442, §3, eff. June 15, 2006; Acts 2006, No. 740, §2, eff. June 29, 2006; Acts 2007, No. 307, §6; Acts 2008, 1st Ex. Sess., No. 12, §1, eff. April 26, 2008; Acts 2008, No. 544, §4, eff. July 1, 2008; Acts 2008, No. 639, §1, eff. July 1, 2008; Acts 2008, No. 733, §1; Acts 2008, No. 743, §§3 and 5, eff. July 1, 2008; Acts 2008, No. 815, §2; Acts 2008, No. 831, §§1 and 6, eff. July 1, 2008; Acts 2009, No. 24, §3, eff. June 12, 2009; Acts 2009, No. 141, §2, eff. June 25, 2009; Acts 2009, No. 263, §2; Acts 2009, No. 342, §1; Acts 2009, No. 409, §7, eff. July 1, 2009; Acts 2009, No. 438, §11(B); Acts 2009, No. 523, §§1, 6, eff. July 10, 2009; Acts 2010, No. 411, §1, eff. July 1, 2010; Acts 2010, No. 573, §1, eff. July 1, 2010; Acts 2010, No. 599, §2; Acts 2010, No. 861, §§17, 22; Acts 2010, No. 877, §1, eff. July 1, 2010; Acts 2011, No. 207, §§4, 5, 8; Acts 2012, No. 251, §10; Acts 2012, No. 350, §2; Acts 2012, No. 553, §2; Acts 2012, No. 604, §1, eff. June 7, 2012; Acts 2012, No. 811, §11, eff. July 1, 2012; Acts 2013, No. 184, §§8(B), 9, 13; Acts 2013, No. 384, §§3, 6, eff. when one of the 20 executive branch depts. is abolished or a constitutional amendment authorizing an additional dept. becomes effective, whichever is earlier; Acts 2013, No. 417, §2, eff. June 21, 2013; Acts 2014, No. 640, §4, eff. June 12, 2014; Acts 2014, No. 712, §1, eff. July 1, 2014; Acts 2014, No. 832, §3; Acts 2014, No. 864, §1, eff. Jan. 1, 2015; Acts 2016, No. 301, §1, eff. June 2, 2016.

NOTE: Acts 2013, No. 384, §8, effective July 1, 2013 per §9(A) of the Act, provides that funds allocated for any purpose under the authority of the Office of Elderly Affairs or its successor, the Department of Elderly Affairs, are allocated only to the Office of Elderly Affairs or its successor and are not to be appropriated, allocated or transferred to any other state department, office or programs.



RS 36:4.1 - Agencies transferred from the Department of Economic Development to the office of the governor; agencies placed within the office of the governor

§4.1. Agencies transferred from the Department of Economic Development to the office of the governor; agencies placed within the office of the governor

A.(1) With regard to the agencies transferred or placed pursuant to the provisions of this Section, the following terms used in R.S. 36:801, 801.1, 802, 803, and 921 shall have the following meanings when used in those Sections:

(a) "Department" means the office of the governor.

(b) "Secretary" means the governor through the commissioner of administration.

(c) "Undersecretary" means the commissioner of administration.

(2) The term "assistant secretary" shall have no application to the transfer or placement of agencies in the office of the governor provided in this Section and shall not be deemed to grant any power or authority to any officer or employee of the office of the governor with respect to any agency transferred to or placed within the office of the governor by this Section.

B. Repealed by Acts 2009, No. 409, §7, eff. July 1, 2009.

C.(1) The Office of Financial Institutions is hereby placed within the office of the governor and shall perform and exercise its powers, duties, functions, and responsibilities as provided in R.S. 36:801.1.

(2) The Office of Financial Institutions shall be a separate budget unit within the office of the governor.

D. The following agencies, as defined in R.S. 36:3, are hereby transferred to and shall be placed within the office of the governor and shall perform and exercise their powers, duties, functions, and responsibilities as provided in R.S. 36:803:

(1) The Louisiana Cemetery Board (R.S. 8:61 through 78).

(2) State Board of Certified Public Accountants of Louisiana (R.S. 37:71 et seq.).

(3) State Board of Architectural Examiners (R.S. 37:141 et seq.).

(4) Louisiana Real Estate Commission (R.S. 37:1430 et seq.).

(5) Louisiana State Board of Home Inspectors (R.S. 37:1471 et seq.).

(6) State Licensing Board for Contractors (R.S. 37:2150 et seq.).

(7) Repealed by Acts 2008, No. 815, §5.

(8) Board of Examiners of Certified Shorthand Reporters (R.S. 37:2551 et seq.).

(9) Louisiana Auctioneers Licensing Board (R.S. 37:3101 et seq.).

(10) State Board of Examiners of Interior Designers (R.S. 37:3171 et seq.).

(11) Louisiana Real Estate Appraisers Board (R.S. 37:3391 et seq.).

(12) The State Boxing and Wrestling Commission (R.S. 4:61 et seq.).

(13) Louisiana Motor Vehicle Commission (R.S. 32:1251 et seq.).

(14) Louisiana Used Motor Vehicle Commission (R.S. 32:781 et seq.).

(15) Louisiana State Polygraph Board (R.S. 37:2831 et seq.), notwithstanding the provisions of Chapter 36-A of Title 37 to the contrary.

(16) The Louisiana Board of Cosmetology (R.S. 37:561 et seq.).

(17) Repealed by Acts 2011, No. 207, §7.

(18) Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

E. The Department of Occupational Standards (R.S. 37:1-15) is hereby abolished and its powers, duties, functions, and responsibilities are transferred to the governor, through the commissioner of administration, in the office of the governor and hereafter shall be exercised and performed as provided in Part IV of Chapter 22 of this Title.

F. Not later than the first day of January in each year, each entity transferred or placed in the office of the governor pursuant to this Section shall submit a copy of its proposed budget for the ensuing fiscal year to each chairman of the House Committee on Commerce and the Senate Committee on Commerce, Consumer Protection, and International Affairs, pursuant to R.S. 39:1335.

G. The Louisiana State Racing Commission (R.S. 4:141 et seq.) is hereby placed within the office of the governor and shall perform and exercise its powers, duties, functions, and responsibilities as provided in R.S. 36:801.1.

Acts 2001, No. 8, §11, eff. July 1, 2001; Acts 2001, No. 718, §1; Acts 2001, No. 9, §4, eff. July 1, 2001; Acts 2001, No. 907, §1, eff. June 26, 2001; Acts 2003, No. 183, §2; Acts 2003, No. 553, §1; Acts 2003, No. 850, §§1 and 4; Acts 2004, No. 557, §2; Acts 2008, No. 815, §5; Acts 2008, No. 831, §6; Acts 2009, No. 409, §§3, 7, eff. July 1, 2009; Acts 2010, No. 861, §17; Acts 2011, No. 207, §7; Acts 2012, No. 811, §§11, 17, eff. July 1, 2012.

NOTE: Acts 2001, No. 833, §1, changes the name of the La. Real Estate Appraisers Board and otherwise provides relative to the board (R.S. 36:4.1(D)(11)).



RS 36:5 - Departmental officers; unclassified service

§5. Departmental officers; unclassified service

The secretary, deputy secretary, undersecretary, and assistant secretaries of departments of the executive branch of state government shall be in the unclassified service of the state.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:6 - Appointments to public office; reporting requirements

§6. Appointments to public office; reporting requirements

A. Not later than thirty days after the governor appoints a person to any public office within the executive branch of state government or to any other public office which requires Senate confirmation, the governor shall provide the secretary of state and the Senate with the information described in Subsection C of this Section.

B. Not later than thirty days after an authority other than the governor appoints a person to any public office which requires Senate confirmation, the authority shall provide the secretary of state and the Senate with the information described in Subsection C of this Section.

C. The information to be provided to the secretary of state and to the Senate pursuant to Subsections A and B of this Section shall include the following:

(1) Name, home address, and telephone number of the person appointed.

(2) Data relating to the position to which the person is appointed including the official designation of the position, the name of the person who is being succeeded, if any, the cause of the vacancy or any other occurrence necessitating the appointment, the effective date of the appointment, and the date on which the appointment expires.

D. "Public office" as used in this Section means any state, district, parish, or municipal office or any position on a board, commission, committee, council, or similar governmental entity if the office or position is appointive and is established by the constitution or laws of this state or by executive order.

Added by Acts 1981, No. 873, §1, eff. Sept. 11, 1981.



RS 36:7 - Multi-member entities within the executive branch; reporting requirements

§7. Multi-member entities within the executive branch; reporting requirements

A. As used in this Section, "board" includes each board, commission, committee, council, or other multi-member entity within the executive branch of the state government which is established by the constitution or laws of this state or by executive order and on which any of the membership is appointed.

B. On or before January 15 of each year, each board shall submit to the Senate, on forms developed and provided by the Senate, such information as may be requested pertaining to the board's membership.

C. Except for a vacancy due to expiration of a term, each board shall inform the governor and the Senate in writing of the existence and cause of any vacancy in its membership not later than thirty days after the occurrence of the vacancy.

Added by Acts 1981, No. 873, §1, eff. Sept. 11, 1981.



RS 36:8 - Fiscal oversight and program evaluation

§8. Fiscal oversight and program evaluation

A. In discharging the responsibilities of accounting and budget control and management and program analysis, the undersecretary shall have the following powers:

(1) To direct, conduct, and supervise evaluations and analyses of programs and operations of the department and its agencies and offices.

(2) To review department operations, procedures, rules, and regulations for efficiency, economical management, and conservation of resources and to specify uneconomical practices.

(3) To review and evaluate department programs to determine: (a) whether the program is meeting goals and objectives established by the legislature, or in lieu thereof by the department; (b) whether the program is conducted as effectively and efficiently as possible in terms of services rendered, benefits achieved, and purposes accomplished and in terms of economic costs; (c) whether the program should be modified or eliminated; and (d) what specific changes, if any, should be made in the program. Any such review shall develop and employ relevant and valid criteria and techniques of study which will measure real program effects, which will demonstrate in factual terms results or effects of the program which are related to its goals and objectives, and/or which will measure the effectiveness and efficiency of the operations and administration of the program against objective standards.

(4) To review existing and proposed laws, regulations, and policies pertaining to the operations and programs of the department and report to the secretary, and under his direction to the governor, Senate, and House of Representatives, the impact of such existing and proposed laws and regulations on the efficiency, economy, and effectiveness of the department and to make recommendations for changes in such existing or proposed laws and regulations to improve efficiency, economy, and effectiveness of the department.

(5) To inform the secretary, and under his direction the governor, commissioner of administration, Senate, and House of Representatives, through reports of problems within the department and recommendations for corrective measures.

(6)(a) Each undersecretary under this Section shall conduct a review and analyze the department and its revenues, agencies, the various boards, commissions, and other such entities that may be attached to the department. The review and analysis conducted by the undersecretary shall identify any legislation which has been implemented and has been operational for at least six months in the prior year that affects the department, its revenue, agencies, or other entities under its control and has a fiscal impact which has increased by the amount of one million dollars or more over the amount of the fiscal note as the bill was enacted. The review and analysis shall also examine the impact to the department and its related entities in terms of operations or personnel. Each undersecretary shall compile the report and submit it to the department secretary. The report shall be in a manner as provided by R.S. 24:653(L)(2). The secretary shall review the report and submit the report to the commissioner of administration no later than September thirtieth of each year.

(b) The commissioner of administration shall review the reports as required by Subparagraph (a) of this Paragraph, and shall submit all reports from the departments to the Joint Legislative Committee on the Budget by October thirtieth of each year in accordance with the provisions of R.S. 24:653(L).

B.(1) The undersecretary shall, prior to November twenty-fifth of each year, submit to the secretary an annual report summarizing the activities of his office relating to management and program analysis conducted pursuant to this Section for the preceding fiscal year. The secretary shall, prior to December fifth, submit the report to the governor, to the commissioner of administration, to the House Committee on Appropriations, to the Senate Committee on Finance, and to the standing committee of each house of the legislature having responsibility for oversight of the department as provided in R.S. 49:968. The report shall be prepared in the manner prescribed by the commissioner of administration and shall be accompanied by such other information as he may require.

(2) Such report shall include:

(a) A description of significant problems, deficiencies, and abuses relating to the administration and management of programs and operations within the department.

(b) Corrective measures recommended by the office for those problems identified pursuant to Paragraph (1) of this Subsection.

(c) An identification of significant recommendations in previous reports on which no action has been taken.

(d) A summary of reports made to the secretary pursuant to this Section.

(e) A list and brief summary of program evaluations made by the office.

(f) A report of progress toward accomplishment of the goals and objectives in the department's five-year strategic plans, including but not limited to an analysis of actual performance achieved, an explanation of the internal operating factors as well as the external factors, which are beyond the control of the department, that affected the achievement of department goals and objectives, and a description of actions needed to address significant variances between the department's strategic goals and objectives and actual performance.

C.(1) The legislative committees which receive reports as provided in Subsection B of this Section shall conduct hearings to review such reports.

(2) The undersecretary is authorized to make, from time to time, to the secretary, and subject to his direction to the appropriate legislative committees, reports concerning matters relating to program evaluations and other studies conducted by the office.

D. The undersecretary may receive and investigate complaints by employees of the department concerning possible violations of laws, rules, or regulations or waste or mismanagement of department funds or resources. The identity of any employee making such a complaint shall not be disclosed to any person without the consent of such employee. Any employee making such a complaint who reasonably believes that a violation of law or of a rule or regulation has occurred or who reasonably believes waste or mismanagement has occurred shall be free from discipline or reprisal for making such complaint. No employee with authority to hire and fire, supervisor, agency head, or elected official shall subject any public employee to reprisal because of any such complaint by an employee.

E. As used in this Section, the following words shall have the following meanings unless the context clearly indicates otherwise:

(1) "Secretary" means the chief administrative officer of each department of the executive branch of state government, except that with respect to agencies of the Department of Education transferred under the provisions of R.S. 36:651(K), "secretary" means the Louisiana Student Financial Assistance Commission, with respect to the Department of Public Service, "secretary" means the Public Service Commission, with respect to the Department of State Civil Service, "secretary" means the State Civil Service Commission, through the director of state civil service and with respect to the Louisiana Workforce Commission, "secretary" means the executive director.

(2) "Undersecretary" means the undersecretary of each department in the executive branch of state government, except "undersecretary" means the following in the case of the listed departments:

(a) For the Department of State Civil Service, the State Civil Service Commission through the director.

(b) For the Department of Agriculture, the assistant commissioner for management and finance.

(c) For the Department of Education, the deputy superintendent for management and finance, except that "undersecretary" means the chairman as provided in R.S. 17:3022(A), with respect to any agency transferred under the provisions of R.S. 36:651(K).

(d) For the Department of Children and Family Services, the secretary; however, for the purposes of Paragraph (A)(2) and Subsection D of this Section, "undersecretary" shall mean the undersecretary for the division of management and finance for the department. In addition, for purposes of Paragraph (A)(5) of this Section, reports of problems related to budget, finances, or administration shall be the responsibility of the undersecretary as provided in Paragraph (A)(5) of this Section, and reports of problems related to programs and policy shall be the direct responsibility of the secretary. Any provision of this Section that requires the undersecretary to report to or inform the secretary shall not be applicable to the Department of Children and Family Services for any function or responsibility exercised by the secretary pursuant to this Subparagraph.

(e) For the Department of Insurance, the deputy commissioner for management and finance.

(f) For the Department of Justice, the chief of the office (division) of management and finance.

(g) For the Department of Public Service, the executive secretary of the Public Service Commission.

(h) For the Department of State, the secretary of state.

(i) For the Department of the Treasury, the deputy state treasurer for management and finance.

(j) For the Louisiana Workforce Commission, the chief financial officer.

Added by Acts 1982, No. 160, §1. Amended by Acts 1987, No. 230, §1; Acts 1995, No. 911, §1, eff. June 28, 1995; Acts 2001, No. 451, §5, eff. Jan. 12, 2004; Acts 2004, No. 20, §1, eff. July 1, 2004; Acts 2008, No. 314, §1, eff. June 17, 2008; Acts 2008, No. 743, §3, eff. July 1, 2008; Acts 2010, No. 877, §1, eff. July 1, 2010; Acts 2013, No. 96, §3, eff. July 1, 2013.

NOTE: See Acts 2001, No. 451, §§8 and 9, relative to effective date of Act.

NOTE: Acts 2005, 1st Ex. Sess., No. 4, eff. Nov. 18, 2005, suspended the provisions of R.S. 36:8(B) requiring annual report of management and program analysis for FY 2004-2005.

NOTE: See Acts 2008, No. 743, §§6, 7, and 8, eff. July 1, 2008, relative to severability, to changing of references to the former Dept. of Labor and former La. Workforce Commission, and to legislative intent for continuity of functioning of local workforce investment boards and the executive director's responsibility therefor.



RS 36:8.1 - Litigation oversight; reports to the legislature

§8.1. Litigation oversight; reports to the legislature

A.(1)(a) The head of each agency shall make and publish an annual report to the legislature containing a list of all civil actions brought in a court of law by the agency as a named party plaintiff.

(b) The attorney general shall make and publish an annual report to the legislature containing a list of all civil actions brought in a court of law by the state of Louisiana as a named party plaintiff.

(2) Each such report shall include all cases instituted, pending, or concluded during the preceding calendar year and shall:

(a) Contain the names of all parties appearing as plaintiffs at any time during the litigation and all parties named as defendants at any time during the litigation as they appear on the pleadings, the court that has jurisdiction over the matter, the docket number, the cause of action being averred, and the relief being sought.

(b) Indicate the current status of the case, including whether the case has been heard on the merits, whether there is a final judgment therein and, if so, an indication if the final judgment was determined on a procedural or substantive issue, whether the case has settled prior to any final judgment, and whether an appeal has been taken and, if so, if that appeal was initiated by the agency.

(c) List the name or names of all outside counsel representing the agency or the state and the agreement of the agency or the attorney general on behalf of the agency or the state, including the hourly rate of pay for the attorney or attorneys and paraprofessionals or the percentage of compensation or commission or any other arrangement relative to compensation, including payment of compensation by a defendant.

(3)(a) One week before the convening of each annual legislative session, a copy of the report shall be submitted by the head of each agency and the attorney general to the presiding officer of each house of the legislature and shall also be submitted in accordance with the provisions of R.S. 24:772.

(b) The presiding officer shall refer the report to the appropriate committee having jurisdiction of the subject matter as provided in the rules of the respective house, and any legislative committee which receives a report may conduct a hearing thereon.

B.(1) In addition to the report required in Subsection A of this Section, the head of each agency and the attorney general shall submit a quarterly report listing every civil action instituted by the agency or the attorney general since the submission of the last quarterly report.

(2) The quarterly report shall be submitted in the form of an e-mail and shall be sent to the David R. Poynter Legislative Research Library on or before the fourth Monday of the month in which the report is due. The e-mail shall be captioned in the subject line "Litigation Disclosure" and shall include the name of the submitting agency. It shall also contain a uniform resource locator (URL) link to a copy of the original petition for each civil action listed. The e-mail shall clearly indicate the applicable reporting period and list the name and contact information of the person submitting the e-mail and the person responsible for maintaining the URL, which URL shall be maintained by the agency or the attorney general for a minimum of one year.

C. The provisions of this Section shall apply to any civil action filed by the following departments or offices, including offices and agencies thereof, collectively referred to in this Section as "agency":

(1) Department of Agriculture and Forestry.

(2) Department of State Civil Service.

(3) Department of Economic Development.

(4) Department of Education.

(5) Department of Children and Family Services, except cases brought pursuant to the Children's Code and Title 46 of the Louisiana Revised Statutes of 1950.

(6) Department of Culture, Recreation and Tourism.

(7) Department of Environmental Quality.

(8) Louisiana Department of Health, including, but not limited to Medicaid fraud and recovery cases.

(9) Department of Insurance.

(10) Department of Justice.

(11) Department of Natural Resources.

(12) Department of Public Safety and Corrections, except cases involving the Motor Vehicle Safety Responsibility Law.

(13) Department of Public Service.

(14) Department of State.

(15) Department of Transportation and Development.

(16) Department of the Treasury.

(17) Department of Veterans Affairs.

(18) Department of Revenue, except those cases brought to collect less than ten thousand dollars of state taxes owed.

(19) Department of Wildlife and Fisheries, except cases brought for class one violations under the provisions of R.S. 56:31.

(20) Louisiana Workforce Commission, except cases involving recovery of unemployment insurance payments and workers' compensation fraud.

(21) Office of the governor, including the division of administration.

(22) Office of the lieutenant governor.

D. As used in this Section, the following words and phrases have the following meanings ascribed to them unless the context clearly indicates otherwise:

(1) "Civil action" means any suit, action, or cause instituted in a court of law, exclusive of criminal matters, matters involving interstate compacts, actions to make executory a judgment or order of any adjudicatory body of this state, or an action brought pursuant to the Enforcement of Foreign Judgments Act.

(2) "Court" or "court of law" means any court authorized by Article V of the Constitution of Louisiana.

(3) "Head of each agency" means the department secretary or chief administrative officer of each department of the executive branch.

(4) "Outside counsel" means any attorney, other than in-house counsel, who is being or has been paid by any agency or the state or who is entitled to or potentially entitled to compensation or a commission as a result of the legal proceeding. For purposes of this Paragraph, "in-house counsel" means any attorney employed by an agency, including the Department of Justice, who is eligible to participate in the Louisiana State Employees' Retirement System by virtue of such employment.

Acts 2014, No. 204, §1, eff. July 1, 2014.



RS 36:8.2 - Internal auditing function

§8.2. Internal auditing function

A. The secretary of a department that includes an agency that has an appropriation in the general appropriation bill or the ancillary appropriation bill of thirty million dollars or more shall establish an internal audit function and shall establish an office of the chief audit executive who shall be responsible for ensuring that the internal audit function adheres to the Institute of Internal Auditors, International Standards for the Professional Practice of Internal Auditing. The chief audit executive shall maintain organizational independence in accordance with these standards and shall have direct and unrestricted access to the secretary. The chief audit executive shall annually certify to the secretary that the internal audit function conforms to the Institute of Internal Auditors, International Standards for the Professional Practice of Internal Auditing.

B. For the purpose of this Section, "secretary" means the chief administrative officer of each department in the executive branch of state government, except "secretary" means the following in the case of the listed departments:

(1) For the Department of State Civil Service, the State Civil Service Commission through the director.

(2) For the Department of Agriculture and Forestry, the commissioner of agriculture and forestry.

(3) For the Department of Education, the state superintendent of education, except as otherwise provided in Title 17 of the Louisiana Revised Statutes of 1950 relative to the internal audit function for the Louisiana Student Financial Assistance Commission, the Board of Regents, and the postsecondary education management boards and institutions and agencies under the authority of those agencies.

(4) For the Department of Insurance, the commissioner of insurance.

(5) For the Department of Justice, the attorney general.

(6) For the Department of Public Service, the Public Service Commission.

(7) For the Department of State, the secretary of state.

(8) For the Department of the Treasury, the state treasurer.

(9) For the Louisiana Workforce Commission, the executive director.

(10) For the office of the governor and all of the agencies transferred or placed within the office of the governor, the commissioner of administration.

Acts 2015, No. 314, §3.



RS 36:9 - Designation of certain organizational units; uniform terminology

§9. Designation of certain organizational units; uniform terminology

A. All organizational units in the departments of the executive branch of state government shall be designated and named as provided in this Section.

B. Each organizational unit which is within an office of a department shall be designated as follows:

(1) A subunit of an office shall be designated as a division.

(2) A subunit of a division shall be designated as a section.

(3) A subunit of a section shall be designated as a unit.

C.(1) Each organizational unit which reports to the secretary, which is not an agency and is not within an office, shall be in the executive office of the secretary and shall be designated as follows:

(a) A unit which reports directly to the secretary shall be designated as a bureau.

(b) A subunit of a bureau shall be designated as a section.

(c) A subunit of a section shall be designated as a unit.

(2) For the Department of Children and Family Services, each organizational unit which reports to the secretary, which is not an agency and is not within the division of management and finance, the division of child welfare, or the division of family support, shall be in the executive division, and shall be designated as follows:

(a) A unit which reports directly to the secretary shall be designated as a bureau.

(b) A subunit of a bureau shall be designated as a section.

(c) A subunit of a section shall be designated as a unit.

D. The officers of each department shall be responsible for implementation of this Section and shall report to the speaker of the House of Representatives and the president of the Senate the completion of such implementation and the changes in designation of organizational units made as provided in this Section.

Acts 1987, No. 736, §1; Acts 2010, No. 877, §1, eff. July 1, 2010; Acts 2016, No. 90, §2, eff. July 1, 2016.



RS 36:10 - Statewide elected officials; salary

§10. Statewide elected officials; salary

A. The salary of the governor shall be one hundred thirty thousand dollars, payable monthly upon his own warrant.

B. The salary of each statewide elected official, except the governor, shall be one hundred fifteen thousand dollars, payable monthly upon the statewide elected official's own warrant.

Acts 1992, No. 893, §2, eff. July 8, 1992; Acts 1995, No. 846, §2, eff. Jan. 8, 1996 (noon); Acts 2007, No. 440, §1, eff. Jan. 14, 2008.

NOTE: See Acts 2007, No. 440, §§2 and 3, relative to effectiveness and payment of increases.



RS 36:21 - Public funding for abortion providers; prohibition

CHAPTER 1-A. ELIGIBILITY OF ABORTION PROVIDERS

FOR PUBLIC FUNDING

§21. Public funding for abortion providers; prohibition

A. For purposes of this Chapter, the term "abortion" shall have the meaning ascribed in R.S. 40:1061.9.

B.(1) No institution, board, commission, department, agency, official, or employee of the state, or of any local political subdivision thereof, shall contract with, award any grant to, or otherwise bestow any funding upon, an entity or organization that performs abortions, or that contracts with an entity or organization that performs abortions, in this state. The prohibition provided in this Section shall apply to state funds, federal funds, and any other funds that may be used for purposes of contracting for services, providing reimbursements, or grant issuance.

(2) The prohibition provided in this Section shall not be construed to restrict funding to an entity that may perform the following types of abortions, exclusively:

(a) An abortion which is medically necessary to prevent the death of the mother.

(b) An abortion in a case when the mother is a victim of rape or incest.

(c) An abortion performed when the pregnancy is diagnosed as medically futile. For purposes of this Subparagraph, "medically futile" means that, in reasonable medical judgment, the unborn child has a profound and irremediable congenital or chromosomal anomaly that is incompatible with sustaining life after birth. This diagnosis shall be a medical judgment certified in the pregnant woman's medical record by a reasonably prudent physician who is knowledgeable about the case and the treatment possibilities with respect to the medical conditions involved.

Acts 2016, No. 304, §1, eff. June 2, 2016.



RS 36:51 - DEPARTMENT OF STATE CIVIL SERVICE

CHAPTER 2. DEPARTMENT OF STATE CIVIL SERVICE

§51. Department of State Civil Service; creation; purpose

In order to provide for the administration of the state civil service system, there shall be a Department of State Civil Service as created in the constitution, which shall be a body corporate with power to sue and be sued. The functions of the department shall be as defined in the constitution or by law.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:52 - State Civil Service Commission; transfer; powers

§52. State Civil Service Commission; transfer; powers

On or before July 1, 1977, as provided in R.S. 36:954, the State Civil Service Commission shall be within the Department of State Civil Service, with all powers and duties enumerated in the constitution or by law.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:53 - Transfer of boards, commissions, departments, and agencies to Department of State Civil Service

§53. Transfer of boards, commissions, departments, and agencies to Department of State Civil Service

A. The state examiner of municipal fire and police civil service and the office of the state examiner of municipal fire and police civil service (Parts II and III of Chapter 5 of Title 33 of the Louisiana Revised Statutes of 1950 and other provisions of the constitution and law applicable to the state examiner and his office) are transferred to and hereafter shall be within the Department of State Civil Service, as provided in R.S. 36:801.

B. Repealed by Acts 1987, No. 737, §2.

C. The Board of Ethics (R.S. 42:1101 et seq.), an agency as defined by R.S. 36:3, is hereby placed in and hereafter shall be within the Department of State Civil Service, as provided in R.S. 36:809.

D. Repealed by Acts 1987, No. 737, §2.

E. Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

F. For purposes of this Chapter, references in Chapters 22 and 24 of this Title to the "secretary", the "undersecretary", or an "assistant secretary" shall be construed to mean the State Civil Service Commission, through the director.

G. The following agencies, as defined in R.S. 36:3, are placed within the Department of State Civil Service and shall perform and exercise their powers, duties, functions, and responsibilities in the manner of agencies transferred in accordance with the provisions of Part III of Chapter 22 of this Title:

(1) Advisory Board on Inservice Training and Education (R.S. 42:1261 et seq.)

(2) Repealed by Acts 1987, No. 737, §2.

H. The State Police Service (Article X, Sections 41 through 51 of the 1974 Louisiana Constitution) is placed within the Department of State Civil Service and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with R.S. 36:801.1.

I. The division of administrative law (R.S. 49:991 et seq.) is placed within the Department of State Civil Service and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with R.S. 36:801.

J. The Board of Tax Appeals is placed within the Department of State Civil Service as an independent agency and shall exercise its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:801.1. The State Civil Service Commission, the Department of State Civil Service, and its director shall in no way interfere with, review, or change the decisions or operations of the agency so placed. There shall be a Local Tax Division of the Board of Tax Appeals.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1981, No. 873, §1, eff. Sept. 11, 1981; Acts 1982, No. 698, §1; Acts 1987, No. 737, §2; Acts 1991, No. 88, §1, eff. June 26, 1991; Acts 1995, No. 739, §1, eff. Oct. 1, 1996; Acts 1996, 1st Ex. Sess., No. 64, §5, eff. Jan. 1, 1997; Acts 2012, No. 811, §§11, 17, eff. July 1, 2012; Acts 2014, No. 640, §1, eff. June 12, 2014.

NOTE: See Acts 2012, No. 811, §19 relative to legislative intent that Act No. 811 supersede Acts 2012, No. 494, which recreates the Dept. of State Civil Service and statutory entities in the department, and provides that Act No. 494 shall not have the effect of continuing any statutory authority repealed by Act No. 811.

NOTE: See Acts 2014, No. 640, §§5-11, relative to implementation.

NOTE: Acts 2014, No. 640, §12, provides that enactment of R.S. 36:53(J), though effective on June 12, 2014, becomes operative on July 1, 2014.



RS 36:54 - Director of state civil service; certain powers, duties, and functions

§54. Director of state civil service; certain powers, duties, and functions

The State Civil Service Commission through the director of state civil service shall be responsible for accounting and budget control, procurement and contract management, management and program analysis, data processing, personnel management, and grants management for the department.

Added by Acts 1982, No. 160, §1.



RS 36:101 - Department of Economic Development; creation; domicile; composition; purposes and functions

CHAPTER 3. DEPARTMENT OF ECONOMIC DEVELOPMENT

§101. Department of Economic Development; creation; domicile; composition; purposes and functions

A. The Department of Economic Development is created and shall be a body corporate with the power to sue and be sued. The domicile of the department shall be in Baton Rouge.

B. The Department of Economic Development, through its offices and officers, shall be responsible for fostering the growth of industry and other commercial enterprises in Louisiana that will contribute to the overall improvement of the economy of the state. The department shall promote the advantages of Louisiana to out-of-state business and industry, facilitate the expansion of existing enterprises, and coordinate with other state agencies and units of local government plans and programs aimed at developing optimum conditions for new and expanding industrial and commercial enterprises in Louisiana.

C.(1) The Department of Economic Development shall be composed of the executive office of the secretary, the office of management and finance, the office of business development, and such other offices as shall be created by law.

(2) Whenever the secretary determines that the administration of the functions of the department may be more efficiently performed by eliminating, merging, or consolidating existing offices or establishing new offices, he shall present a plan therefor to the legislature for its approval by statute.

(3)(a) However, the department shall be prohibited from employing, appointing, or assigning any of the following persons to positions within the department for a period of two years following the termination of their public service as any of the following:

(i) An elected official who was serving in such capacity as of March 26, 2001.

(ii) An appointee or employee of the executive branch of state government who was subject to Senate confirmation and who was appointed or employed as of March 26, 2001. However, officers and employees of the Department of Economic Development and the office of film and video within the Department of Culture, Recreation and Tourism shall be exempted from this Subparagraph.

(iii) An officer, appointee, or employee of the office of the governor as of March 26, 2001.

(b) The department shall also be prohibited from contracting with any of the persons described in Subparagraph (a) of this Paragraph for a period of two years following the termination of their public service in the capacities described in Subparagraph (a) of this Paragraph.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1984, No. 633, §1; Acts 1984, No. 455, §1, eff. Oct. 1, 1984; Acts 1985, No. 520, §1; Acts 1987, No. 736, §1; Acts 1988, No. 563, §1, eff. July 14, 1988; Acts 1991, No. 490, §1, eff. July 15, 1991; Acts 2001, No. 8, §11, eff. July 1, 2001; Acts 2001, No. 9, §4, eff. July 1, 2001; Acts 2010, No. 743, §1B, eff. July 1, 2010.

NOTE: See Acts 1987, No. 736, §3.

NOTE: See Acts 1988, No. 563, §2.

NOTE: See Acts 2001, No. 8, §19, relative to precedence of certain provisions of Acts 2001, No. 9, over provisions of Act 8.



RS 36:102 - Officers of the department; compensation for one office only

§102. Officers of the department; compensation for one office only

A. The officers of the department shall be the secretary, the undersecretary, the deputy secretary if a deputy secretary is appointed, and assistant secretaries, each of whom shall be selected and shall perform functions as provided in this Title.

B. No person serving as a secretary, deputy secretary, undersecretary, or assistant secretary shall receive any additional salary from the state other than that salary which he receives by virtue of serving in any one of such offices. Any statewide elected official appointed to serve as a secretary, deputy secretary, undersecretary, or assistant secretary shall not receive any additional salary from the state other than that salary which he receives as a statewide elected official.

C. Notwithstanding any provision herein to the contrary, subject to approval of the governor, any person, including any statewide elected official, serving or appointed to serve as a secretary, undersecretary, deputy secretary, or assistant secretary may receive additional compensation for part-time services rendered as an instructor in post-secondary educational institutions, or as a member of the National Guard.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:103 - Secretary of economic development

§103. Secretary of economic development

There shall be a secretary of economic development, who shall be appointed by the governor with consent of the Senate and who shall serve at the pleasure of the governor at a salary fixed by the governor, which salary shall not exceed the amount approved for such position by the legislature while in session. The secretary shall serve as the executive head and chief administrative officer of the Department of Economic Development and shall have the responsibility for the policies of the department, except as otherwise provided by this Title, and for the administration, control, and operation of the functions, programs, and affairs of the department; provided that the secretary shall perform his functions under the general control and supervision of the governor.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1988, No. 563, §1, eff. July 14, 1988.



RS 36:104 - Powers and duties of the secretary of economic development

§104. Powers and duties of the secretary of economic development

A. In addition to the functions, powers, and duties otherwise vested in the secretary by law, he shall:

(1) Represent the public interest in the administration of this Chapter and shall be responsible to the governor, the legislature, and the public therefor.

(2) Determine the policies of the department, except as otherwise provided by this Title.

(3) In accordance with the Administrative Procedure Act, make, alter, amend, and promulgate rules and regulations necessary for the administration of the functions of the department, except as otherwise provided by this Title.

(4) Organize, plan, supervise, direct, administer, execute, and be responsible for the functions and programs vested in the department, in the manner and to the extent provided by this Title.

(5) Advise the governor on problems concerning the administration of the department.

(6) Act as the sole agent of the state or, in necessary cases, designate one of the offices within the department or its assistant secretary, to cooperate with the federal government and with other state and local agencies in matters of mutual concern and in the administration of federal funds granted to the state or directly to the department or an office thereof to aid in the furtherance of any function of the department and its offices. For this purpose he may take such actions, in accordance with any applicable state law, necessary to meet such federal standards as are established for the administration and use of such federal funds, except as otherwise specifically provided in this Title or by the constitution and laws of this state.

(7) Make, publish, and submit electronically an annual report to the governor, every member of the legislature, and the Senate Committee on Commerce, Consumer Protection, and International Affairs, and the House Committee on Commerce concerning the operations of the department, including an overview of each business incentive and assistance program administered by the department, and submit with each report such recommendations as he deems necessary for the more effective internal structure and administration of the department, and make other reports and recommendations on his own initiative or upon request of the governor, the legislature, or any committee or member thereof. The overview of each business incentive and assistance program administered by the department shall include a brief description of each program's objective and annual activity and performance information including, as applicable, number of applications received, number of new projects, amount of associated certified spending in the state, number of new permanent jobs, number of construction jobs, number of retained permanent jobs, amount of associated capital investment, and amount of incentive awarded.

(8) Repealed by Acts 2010, No. 1034, §3.

(9) Provide assistance to, respond to inquiries from, and obtain information for individual businesses, firms, and local communities concerning regulatory matters, including matters relating to compliance with regulatory policies, rules, and programs, timely responses to permit applications, and consistency in regulatory practices.

(10) Provide for promotion and marketing of business opportunities in the state.

(11) Foster and enhance international maritime trade.

(12) Provide planning and marketing coordination and assistance to the ports of Louisiana and connecting waterways' interest.

(13) Insure that an inventory is maintained of ports, navigable waterways, water transportation facilities, intermodal transportation systems and facilities, and infrastructure transportation systems, public and private, with respect to their location, capacities, and capabilities and serve as a clearinghouse for inquiries pertaining to ports, waterways, and intermodal transportation systems.

(14) Notwithstanding other provisions in this Subsection, the secretary of the Department of Economic Development may provide targeted economic development efforts in priority economic development zones. Such targeted programs shall be in addition to programs already in existence or any programs that may have been implemented in these areas by the department under normal circumstances. "Priority economic development zone" means any parish listed as one of the ten parishes with the highest unemployment rates in Louisiana and any municipality listed as one of the twenty-five municipalities with the highest unemployment rates in Louisiana as of July first of any given year and according to statistics compiled by the Louisiana Workforce Commission.

(15)(a) On an annual basis, provide all of the following information to the legislature no later than fifteen days prior to the convening of each regular session:

(i) A full organizational chart for the department which is current as of the date of submission to the legislature and which shows each staff position, whether filled or vacant, that comprises the department.

(ii) The current salary of the person occupying each filled position shown on the organizational chart.

(b) The secretary may submit the annual report required by this Paragraph in electronic format and is further authorized, but is not required, to submit the report at the time of submission of the annual report required by Paragraph (7) of this Subsection.

B. The secretary shall have the authority to:

(1)(a) Except as otherwise specifically provided in R.S. 36:801 and 803:

(i) Employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of the executive office of the secretary and the performance of its powers, duties, functions, and responsibilities and such other personnel, who are not assigned to an office, as may be necessary for the efficient administration of the department and for the performance of the responsibilities, powers, duties, and functions of agencies transferred to it;

(ii) Employ, assign, and remove all personnel employed for the department on a contractual basis, and

(iii) Transfer the personnel of the department as necessary for the efficient administration of the department and its programs.

(b) All of the above are to be accomplished in accordance with applicable civil service law, rules, and regulations, and with policies and rules of the Department of Economic Development, and all are subject to budgetary control and applicable laws.

(2) Appoint, subject to gubernatorial approval, advisory councils, boards, and commissions necessary in the administration of the department, except as otherwise provided by law or by executive order.

(3) Accept and use, in accordance with law, gifts, grants, bequests, and endowments for purposes consistent with the responsibilities and functions of the department and take such actions as are necessary to comply with any conditions required for such acceptance.

(4) Formulate and promulgate rules of administration for the department relating to employment and management.

(5) Assist small businesses, including minority businesses, of the state in capital formation, offer assistance to such small businesses in obtaining such local, state, and federal permits as are necessary for the conduct of business, and provide through the department for ongoing technical and management assistance to small businessmen throughout the state.

(6) Do other such things, not inconsistent with law, as are necessary to perform properly the functions vested in him.

(7) Establish and collect fees and recover costs from any person applying for financial incentives or assistance granted by the department, not exceeding the amounts provided for in Subsection C of this Section. The amount of the fees shall be established in rules promulgated in accordance with the Administrative Procedure Act. The rules may also include provisions for the reduction or waiver of fees and advance deposit for costs. All fees shall be nonrefundable unless otherwise provided for by rules.

(8) Enter into interagency or cooperative agreements with the Department of Environmental Quality to explore and develop markets and technologies for used or recycled tire rubber that will assist and enable the development of Louisiana businesses.

(9) Establish and collect a verification report fee, as defined in R.S. 36:104.1, as required for a Department of Economic Development incentive program. The fee shall be established and collected as provided in R.S. 36:104.1, and as may be further provided by rule promulgated in accordance with the Administrative Procedure Act.

C. The amount of fees and costs shall not exceed the following:

(1) The fee for an advance notification shall not exceed two hundred fifty dollars.

(2) The fee for filing an application shall be equal to one-half of one percent of the amount of the incentives or exempted taxes. However, the minimum amount shall be five hundred dollars and the maximum amount of the fee shall be fifteen thousand dollars.

(3) The fee for a loan guaranty shall not exceed four percent of the guaranteed loan amount.

(4) The fee for an affidavit of final cost or project completion report, regardless of whether it is the original report or an amended report, shall not exceed two hundred fifty dollars.

(5) The fee for an annual certification report, including but not limited to compliance reports, employee reports, and payroll reports shall not exceed two hundred fifty dollars.

(6) The fee for a contract amendment, including but not limited to a transfer or name change shall not exceed two hundred fifty dollars.

(7) The fee for a contract renewal shall not exceed two hundred fifty dollars.

(8) The fee for a statutorily required verification report, including but not limited to an expenditure verification by a certified public accountant or tax attorney, audits, attestations, tax opinions, or other reports under agreed-upon procedures shall not exceed the actual cost to the department based on hours expended at a rate not to exceed two hundred fifty dollars an hour for department-contracted services or salary and benefits for department employee services.

D. Fees collected pursuant to Subsection C of the Section shall be used solely for costs associated with the administration of department programs.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1980, No. 614, §1; Acts 1986, No. 684, §1; Acts 1987, No. 736, §1; Acts 1988, No. 563, §1, eff. July 14, 1988; Acts 1991, No. 490, §1, eff. July 15, 1991; Acts 1993, No. 736, §1; Acts 2003, No. 183, §2; Acts 2003, No. 789, §2; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2010, No. 1034, §§1, 3; Acts 2015, No. 361, §1, eff. July 1, 2015; Acts 2015, No. 412, §1; Acts 2016, No. 557, §2.



RS 36:104.1 - Fee for independent certified public accountant or tax attorney verification reports required for certain Department of Economic Development programs

§104.1. Fee for independent certified public accountant or tax attorney verification reports required for certain Department of Economic Development programs

A. In order to protect the integrity of its programs by ensuring that tax credits are certified only for eligible expenditures, and to provide for uniformity in expenditure verification reporting, the Department of Economic Development shall directly engage and assign an independent certified public accountant, hereinafter referred to as "CPA" or tax attorney to prepare for the department any required expense or expenditure verification report on a tax credit applicant's cost report of expenditures or claimed expenditures for all of the following programs:

(1) Motion picture investor tax credit program, R.S. 47:6007.

(2) Research and development tax credit program, R.S. 47:6015.

(3) Digital interactive media and software tax credit program, R.S. 47:6022.

(4) Sound recording investor tax credit program, R.S. 47:6023.

(5) Musical and theatrical production income tax credit program, R.S. 47:6034.

(6) Any other program as provided by statute or department rule.

B. For purposes of this Section, the term "certified public accountant", or "CPA", shall mean a person who meets all of the following qualifications:

(1) Maintains an active unrestricted original certified public account license.

(2) Maintains a current Louisiana certified public account firm permit.

(3) Actively participates in a Peer Review Program approved by the State Board of Certified Public Accountants of Louisiana.

(4) Completes eight hours of continuing professional education in approved Department of Economic Development tax credit attestation courses per reporting cycle.

(5) Is capable of conducting two levels of review within the CPA firm or, if not within the firm, then through a cooperative endeavor with another CPA for the review of a verification report prior to its issuance.

C. For purposes of this Section, the term "tax attorney" shall mean a person who meets all of the following qualifications:

(1) Admitted to the practice of law in Louisiana.

(2) Either possesses a Masters of Law in Taxation or Tax Law from an ABA-accredited law school, or is Board Certified as a Tax Law Specialist by the Louisiana Board of Legal Specialization.

(3) Practices in a law firm with an office in Louisiana.

(4) Completes six hours of continuing legal education in the federal research and development tax credit under Section 41 of the Internal Revenue Code per reporting cycle.

D. The applicant seeking certification of tax credits shall be responsible for and assessed an expenditure or expense verification report fee which shall be equal to the actual cost of the verification report. The fee shall not exceed twenty-five thousand dollars and shall be based upon either an hourly rate not to exceed two hundred twenty-five dollars per hour for contract services, or the pro rata cost of salary and benefits for a department-employed CPA.

E. The applicant seeking certification of tax credits shall be required to submit an up-front deposit of the expenditure or expense verification report fee, which shall not exceed fifteen thousand dollars, as required by the relative program statute or rules.

F. The applicant seeking tax credits shall make all records related to the tax credit application available to the CPA or tax attorney assigned by the department to prepare and submit to the department a verification report on the applicant's cost report of expenditures or expenses.

G. The term "verification report" shall include any agreed-upon procedure, tax opinion, attestation, or other report required by statute or department rule. Prior to submission to the department, a verification report shall require two levels of review either within a CPA firm, or a second review through a cooperative endeavor with another CPA.

Acts 2015, No. 412, §1.



RS 36:105 - Deputy secretary

§105. Deputy secretary

There may be a deputy secretary of the department, who shall be appointed by the secretary with consent of the Senate and who shall serve at the pleasure of the secretary at a salary fixed by the secretary, which salary shall not exceed the amount approved for such position by the legislature while in session. The duties and functions of the deputy secretary shall be determined and assigned by the secretary. If appointed, he shall serve as acting secretary in the absence of the secretary.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:106 - Undersecretary; functions; office of management and finance

§106. Undersecretary; functions; office of management and finance

A. There shall be an undersecretary of the Department of Economic Development who shall be appointed by the governor with the consent of the Senate and who shall serve at the pleasure of the governor, at a salary fixed by the governor, which salary shall not exceed the amount approved for such position by the legislature while in session. The undersecretary shall be directly responsible to and shall perform his functions under the supervision and control of the secretary.

B. The undersecretary shall direct and be responsible for the functions of the office of management and finance within the Department of Economic Development. In such capacity he shall be responsible for accounting and budget control, procurement and contract management, data processing, management and program analysis, personnel management, and grants management for the department and all of its offices, including all agencies transferred to the Department of Economic Development, except as otherwise specifically provided in this Title. He shall employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of the office of management and finance and the performance of its powers, duties, functions, and responsibilities, in accordance with applicable civil service laws, rules, and regulations, and with policies and rules of the department, all subject to budgetary control and applicable laws. The undersecretary shall exercise all powers and authority granted to him in this Title subject to the overall direction and control of the secretary.

C. The duties and functions of the office of management and finance and of the undersecretary shall be as provided in this Section, and these duties and functions shall not be subject to change by the secretary, except that the undersecretary shall perform such additional duties and functions as are assigned by the secretary.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1988, No. 563, §1, eff. July 14, 1988.



RS 36:107 - Assistant secretaries

§107. Assistant secretaries

A. Each office within the Department of Economic Development, except the office of management and finance and the office of entertainment industry development, shall be under the immediate supervision and direction of an assistant secretary. The assistant secretary of each such office shall be appointed by the governor with the consent of the Senate. Each shall serve at the pleasure of the governor and shall be paid a salary which shall be fixed by the governor, which salary shall not exceed the amount approved for such position by the legislature while in session.

B. Except as otherwise expressly provided in this Title, the duties and functions of each office and its assistant secretary shall be determined by the secretary, and all of such duties and functions shall be exercised under the direct supervision and control of the secretary.

C. Except as otherwise provided in R.S. 36:801, each assistant secretary shall employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of his office and its programs and the performance of its powers, duties, functions, and responsibilities, in accordance with applicable civil service laws, rules, and regulations, and with policies and rules of the department, all subject to budgetary control and applicable laws.

D. Each assistant secretary shall exercise all powers and authority granted to him in this Title subject to the overall direction and control of the secretary.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1988, No. 563, §1, eff. July 14, 1988; Acts 2001, No. 8, §11, eff. July 1, 2001; Acts 2001, No. 9, §4, eff. July 1, 2001; Acts 2003, No. 551, §1; Acts 2007, No. 456, §1, eff. July 1, 2007.

NOTE: See Acts 2007, No. 456, §§3 and 4, relative to the office of entertainment industry development as the successor to the Governor's Office of Film and Television Development.



RS 36:108 - Offices; purposes and functions

§108. Offices; purposes and functions

A. The purposes for which the offices of the Department of Economic Development are created shall be as set forth in this Section.

B. The office of business development shall perform the following functions of the state:

(1) The office shall provide for the attraction, retention, and expansion of industrial and business investments to or in Louisiana.

(2) It shall identify obstacles to growth of Louisiana industries and develop remedies for such obstacles.

(3) International trade and investment attraction are vital to Louisiana's diversification and economic well being in an increasingly competitive global marketplace. The office shall assist in the promotion of Louisiana products and services to international markets and encourage and enable the development of export markets for Louisiana businesses. Further, it shall assist in the location of international companies in Louisiana.

(4) The office shall include in various activities the facilities, capacities, and capabilities of ports and intermodal and infrastructure transportation systems functioning in the state.

(5) The office shall provide services to small and medium-sized businesses in Louisiana, without regard to race or gender, and encourage and support the startup of new small businesses and the growth and retention of existing Louisiana firms.

(6) It shall be responsible for job training assistance, including effective cooperation with the training programs of the Louisiana Workforce Commission, the Department of Education and the State Board of Elementary and Secondary Education, the Board of Regents, the Board of Supervisors of Community and Technical Colleges, the Department of Children and Family Services, and the Department of Public Safety and Corrections. The office shall also coordinate its training efforts with the Louisiana Workforce Investment Council.

(7) The office shall provide research necessary to support the work of the department and its offices, including analyzing new economic development policy directions, assessing the effectiveness of existing policies for the department and for the governor, and developing industry-specific research and promotional materials.

(8) The office shall develop and maintain an economic information database and information networks and maintain relevant economic and market data.

(9) It shall be responsible for a leadership role in developing an annual business plan for the department.

(10) It shall provide an information ombudsman service for Louisiana businesses and others requiring information about doing business in Louisiana, including obtaining information from Louisiana government agencies and obtaining information about problems faced by such businesses.

(11) The office shall develop and implement new policies and programs designed to encourage and enable economic and industrial diversification, and it shall be the focal point for technology-driven economic development strategies.

(12) It shall support innovation and entrepreneurship within the Louisiana economy and provide leadership in the modernization of existing Louisiana firms.

(13) It shall serve as a conduit between universities and businesses to encourage collaboration and research.

(14) It shall provide entrepreneurial assistance when appropriate and work to identify and remedy laws, policies, and practices that impair the growth, expansion, development, and retention of Louisiana businesses.

(15) It shall maintain and provide information on financial and infrastructure resources for businesses as well as identify gaps in the financial infrastructure available to support Louisiana businesses.

(16) It shall promote and provide financial incentives for new investments.

(17) It shall identify sources of nonstate funds for economic development purposes and develop and implement a plan to increase access to these funds.

(18) It shall cooperate and collaborate with regional and local economic development entities throughout the state.

(19) It shall promote and develop popular commercial music and its related industry in Louisiana.

(20) Repealed by Acts 2003, No. 551, §5.

(21) It shall provide support and assistance to community based nonprofit organizations engaged in economic development activities.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1979, No. 258, §1; Acts 1984, No. 633, §1, No. 455, §2, eff. Oct. 1, 1984; Acts 1986, No. 571, §1; Acts 1988, No. 563, §1, eff. July 14, 1988; Acts 1991, No. 490, §1, eff. July 15, 1991; Acts 1992, No. 447, §2, eff. June 20, 1992; Acts 1993, No. 279, §1, eff. June 2, 1993; Acts 1995, No. 165, §§1, 2; Acts 2001, No. 8, §18, eff. July 1, 2001; Acts 2001, No. 9, §4, eff. July 1, 2001; Acts 2001, No. 586, §2, eff. June 22, 2001; Acts 2003, No. 551, §5; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2010, No. 877, §3, eff. July 1, 2010.

NOTE: Acts 2001, No. 8, §18, repealed Subsection C. Subsection C was also removed by the revision of the Section in Acts 2001, No. 9, §4.

NOTE: Acts 2001, No. 586, §2, amended language removed by the revision of this Section in Acts 2001, No. 9.



RS 36:109 - Transfer of boards, commissions, departments, and agencies to Department of Economic Development

§109. Transfer of boards, commissions, departments, and agencies to Department of Economic Development

A. Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

B. The following agencies are transferred to the Department of Economic Development and shall exercise their powers, duties, functions, and responsibilities in the manner provided in R.S. 36:801:

(1), (2) Repealed by Acts 2008, No. 815, §5.

C. Repealed by Acts 2001, No. 8, §18, eff. July 1, 2001.

D. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

E. Repealed by Acts 2001, No. 8, §18, eff. July 1, 2001.

F. The Board of Commerce and Industry (Article XIV, Section 14(b.2) of the 1921 Louisiana Constitution made statutory by Article XIV, Section 16(A)(10) of the 1974 Louisiana Constitution; R.S. 51:921-946; R.S. 47:3201-3206) is transferred to and hereafter shall be within the Department of Economic Development, as provided in R.S. 36:908.

G. The following agencies, as defined by R.S. 36:3, are hereby abolished and their powers, duties, functions, and responsibilities are transferred to the secretary of the Department of Economic Development and hereafter shall be exercised and performed as provided in Part IV of Chapter 22 of this Title:

(1) Department of Commerce and Industry (R.S. 51:921-51:938)

(2) Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

(3) Repealed by Acts 2001, No. 8, §18, eff. July 1, 2001.

H. Repealed by Acts 2010, No.743, §1D, eff. July 1, 2010.

I.(1) Repealed by Acts 1991, No. 23, §3.

(2) Repealed by Acts 2001, No. 8, §18, eff. July 1, 2001.

(3) Repealed by Acts 1997, No. 1116, §2.

J. The office of entertainment industry development (R.S. 51:938.1) is placed within the Department of Economic Development and shall exercise and perform its functions, duties, and responsibilities as provided by law.

K, L. Repealed by Acts 2001, No. 8, §18, eff. July 1, 2001.

M. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005, and No. 487, §2, eff. July 12, 2005.

N. The Louisiana Economic Development Corporation and its board of directors (R.S. 51:2311 et seq.) are placed within the Department of Economic Development and shall exercise and perform their duties, powers, functions, and responsibilities in the manner provided for agencies transferred in accordance with R.S. 36:801.

O. Repealed by Acts 1988, No. 888, §4, eff. July 21, 1988.

P. Repealed by Acts 1989, No. 445, §3.

Q. Repealed by Acts 1989, No. 140, §2, eff. June 22, 1989.

R. Repealed by Acts 2001, No. 9, §10, eff. July 1, 2001.

S. Repealed by Acts 2001, No. 8, §18, eff. July 1, 2001.

T. Repealed by Acts 1997, No. 1116, §2.

U. The Louisiana Innovation Council (R.S. 51:2401) is placed within the Department of Economic Development and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:801.

V. The office of international commerce and the Louisiana Board of International Commerce (R.S. 51:3131 et seq.) are placed within the Department of Economic Development and shall exercise and perform their functions, duties, and responsibilities as provided by law.

W. The Louisiana Military Advisory Council (R.S. 29:61 et seq.) is placed within the Department of Economic Development and shall perform and exercise their powers, duties, functions, and responsibilities as provided by law.

Acts 1976, No. 513, §1; Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1978, No. 351, §1; Acts 1979, No. 258, §1; Acts 1979, No. 760, §2; Acts 1980, No. 697, §2; Acts 1980, No. 761, §2; Acts 1980, No. 768, §1, eff. July 31, 1980; Acts 1981, No. 873, §1, eff. Sept. 11, 1981; Acts 1982, No. 239, §2; Acts 1983, No. 508, §5; Acts 1983, No. 724, §3; Acts 1984, No. 455, §1, eff. Oct. 1, 1984; Acts 1984, No. 632, §1, eff. July 12, 1984; Acts 1984, No. 227, §1, eff. June 29, 1984; Acts 1984, No. 773, §3, eff. Sept. 1, 1984; Acts 1985, No. 742, §§5, 6 (in part eff. Aug. 1, 1986); Acts 1985, No. 779, §2, eff. July 22, 1985; Acts 1985, No. 970, §1, eff. Aug. 1, 1985; Acts 1986, No. 128, §2, eff. June 26, 1986; Acts 1986, No. 569, §§1, 5, eff. July 2, 1986; Acts 1986, No. 683, §§1, 3, eff. Aug. 1, 1986; Acts 1987, No. 483, §2; Acts 1988, No. 563, §1, eff. July 14, 1988; Acts 1988, No. 816, §§1, 3; Acts 1988, No. 888, §§3, 4, eff. July 21, 1988; Acts 1989, No. 101, §2; Acts 1989, No. 140, §2, eff. June 22, 1989; Acts 1989, No. 445, §3; Acts 1989, No. 662, §8, eff. July 7, 1989; Acts 1990, No. 452, §1, eff. July 1, 1990; Acts 1990, No. 584, §2, eff. July 19, 1990; Acts 1991, No. 23, §3; Acts 1991, No. 64, §1; Acts 1991, No. 317, §§1 and 2; Acts 1991, No. 490, §1, eff. July 15, 1991; Acts 1992, No. 727, §1; Acts 1992, No. 744, §1; Acts 1992, No. 797, §1, eff. July 1, 1992; Acts 1992, No. 901, §§2, 3, eff. July 8, 1992; Acts 1995, No. 690, §1; Acts 1996, 1st Ex. Sess., No. 29, §1; Acts 1996, 1st Ex. Sess., No. 30, §1, eff. May 7, 1996; Acts 1997, No. 1116, §2; Acts 1999, No. 61, §1; Acts 1999, No. 431, §1; Acts 1999, No. 603, §1; Acts 2001, No. 8, §18, eff. July 1, 2001; Acts 2001, No. 9, §§4, 10, eff. July 1, 2001; Acts 2001, No. 833, §1; Acts 2001, No. 1183, §1; Acts 2003, No. 551, §1; Acts 2003, No. 553, §3; Acts 2003, No. 1108, §1; Acts 2005, No. 428, §§1 and 3, eff. July 1, 2005; Acts 2005, No. 487, §2, eff. July 12, 2005; Acts 2006, No. 713, §4, eff. July 1, 2006; Acts 2007, No. 456, §1, eff. July 1, 2007; Acts 2008, No. 815, §5; Acts 2009, No. 82, §1; Acts 2010, No. 743, §1D, eff. July 1, 2010; Acts 2012, No. 687, §1, eff. June 7, 2012; Acts 2012, No. 810, §1; Acts 2012, No. 811, §§11, 17, eff. July 1, 2012; Acts 2013, No. 220, §14, eff. June 11, 2013.

NOTE: See Acts 1986, No. 569, §§4, 5, 6.

NOTE: See Acts 2001, No. 833, §3, relative to transfer of La. Real Estate Appraisers Board to the office of the governor. Act No. 833, §1, also amended R.S. 36:109(E)(15); Subsection E was repealed by Acts 2001, No. 8, §18. The agency listed in (E)(15) is now listed in R.S. 36:4.1(D)(11) with the change made by Act 833.

NOTE: See Acts 2007, No. 456, §§3 and 4, relative to the office of entertainment industry development as the successor to the Governor's Office of Film and Television Development.



RS 36:151 - Department of Elderly Affairs; creation; domicile; composition; purposes and functions

CHAPTER 4. DEPARTMENT OF ELDERLY AFFAIRS

§151. Department of Elderly Affairs; creation; domicile; composition; purposes and functions

NOTE: See note below regarding effectiveness.

A. The Department of Elderly Affairs is created and shall be a body corporate with the power to sue and be sued. The domicile of the department shall be in Baton Rouge.

B. The Department of Elderly Affairs, through its offices and officers, shall be responsible for the functions of the state that are designed to meet the needs of Louisiana residents sixty years of age or older and for planning, monitoring, coordination, and delivery of services to persons of the state who are elderly, including but not limited to coordination of services of all state agencies serving persons who are elderly and requiring reports from such agencies; developing a plan for efficient coordination of functions and services for persons who are elderly and for consolidation of such functions and services within the department with local administration by the parish voluntary councils on aging; administration of the Older Americans Act and related programs; administration of all federal funds appropriated, allocated, or otherwise made available to the state for services to the elderly, except funds for programs administered by other state departments or agencies as specified by the Louisiana Revised Statutes of 1950; exercising functions relative to nutrition programs for the citizens of Louisiana who are elderly or have disabilities, homemaker services, home repair and maintenance services, employment and training services, recreational and transportation services, counseling, information and referral services, protective services as provided in R.S. 15:1501 et seq., and health-related outreach, but excluding the transportation program for persons who are elderly or have disabilities administered by the Department of Transportation and Development under Section 16(b)(2) of the Federal Urban Mass Transportation Act of 1964 as amended and other such programs and services assigned to other departments of state government as provided in Title 36 of the Louisiana Revised Statutes of 1950; collection of facts and statistics and making special studies of conditions pertaining to the employment, health, financial status, recreation, social adjustment, or other conditions affecting the welfare of persons who are aged; keeping abreast of the latest developments in aging throughout the nation and interpreting such findings to the public; providing for a mutual exchange of ideas and information on national, state, and local levels; and making recommendations to the governor and to the legislature for needed improvements and additional resources to promote the welfare of the aging in the state.

C. The Department of Elderly Affairs shall be composed of the executive office of the secretary, the office of management and finance, and such other offices as shall be created by law. Whenever the secretary determines that the administration of the functions of the department may be more efficiently performed by eliminating, merging, or consolidating existing offices or establishing new offices, he shall present a plan therefor to the legislature for its approval by statute.

Acts 2013, No. 384, §3, eff. upon contingencies contained in Acts 2013, No. 384, §9(B); Acts 2014, No. 811, §18, eff. June 23, 2014.

NOTE: Acts 2013, No. 384, §8, effective July 1, 2013 per §9(A) of the Act, provides that funds allocated for any purpose under the authority of the Office of Elderly Affairs or its successor, the Department of Elderly Affairs, are allocated only to the Office of Elderly Affairs or its successor and are not to be appropriated, allocated or transferred to any other state department, office or programs.



RS 36:152 - Officers of the department; compensation for one office only

§152. Officers of the department; compensation for one office only

NOTE: See note below regarding effectiveness.

A. The officers of the department shall be the secretary, the undersecretary, and the deputy secretary if a deputy secretary is appointed, each of whom shall be selected and shall perform functions as provided in this Title.

B. No person serving as a secretary, deputy secretary, or undersecretary shall receive any additional salary from the state other than that salary which he receives by virtue of serving in any one of such offices. Any statewide elected official appointed to serve as a secretary, deputy secretary, or undersecretary shall not receive any additional salary from the state other than that salary which he receives as a statewide elected official.

C. Notwithstanding any provision of this Section to the contrary, subject to approval of the governor, any person, including any statewide elected official, serving or appointed to serve as a secretary, undersecretary, or deputy secretary may receive additional compensation for part-time services rendered as an instructor in postsecondary educational institutions or as a member of the National Guard.

Acts 2013, No. 384, §3, eff. upon contingencies contained in Acts 2013, No. 384, §9(B).

NOTE: Acts 2013, No. 384, §8, effective July 1, 2013 per §9(A) of the Act, provides that funds allocated for any purpose under the authority of the Office of Elderly Affairs or its successor, the Department of Elderly Affairs, are allocated only to the Office of Elderly Affairs or its successor and are not to be appropriated, allocated or transferred to any other state department, office, or programs.



RS 36:153 - Secretary of elderly affairs

§153. Secretary of elderly affairs

NOTE: See note below regarding effectiveness.

There shall be a secretary of the Department of Elderly Affairs, who shall be appointed by the governor with consent of the Senate from recommendations for appointment by the Louisiana Executive Board on Aging, and who shall serve at the pleasure of the governor at a salary fixed by the governor, which salary shall not exceed the amount approved for such position by the legislature while in session. The secretary shall serve as the executive head and chief administrative officer of the Department of Elderly Affairs and shall have the responsibility for the policies of the department except as otherwise provided by this Title, and for the administration, control, and operation of the functions, programs, and affairs of the department; provided that the secretary shall perform his functions under the general control and supervision of the governor.

Acts 2013, No. 384, §3, eff. upon contingencies contained in Acts 2013, No. 384, §9(B).

NOTE: Acts 2013, No. 384, §8, effective July 1, 2013 per §9(A) of the Act, provides that funds allocated for any purpose under the authority of the Office of Elderly Affairs or its successor, the Department of Elderly Affairs, are allocated only to the Office of Elderly Affairs or its successor and are not to be appropriated, allocated or transferred to any other state department, office or programs.



RS 36:154 - Powers and duties of secretary of elderly affairs

§154. Powers and duties of secretary of elderly affairs

NOTE: See note below regarding effectiveness.

A. In addition to the functions, powers, and duties otherwise vested in the secretary by law, he shall:

(1) Represent the public interest in the administration of this Chapter and shall be responsible to the governor, the legislature, and the public therefor.

(2) Determine the policies of the department, except as otherwise provided by this Title.

(3) In accordance with the Administrative Procedure Act, make, alter, amend, and promulgate rules and regulations necessary for the administration of the functions of the department, except as otherwise provided by this Title. The rules and policies of the Office of Elderly Affairs in effect on the effective date of this Paragraph shall remain in effect as rules of the Department of Elderly Affairs and such rules shall remain in effect subject to their own provisions until changed as provided in this Paragraph.

(4) Organize, plan, supervise, direct, administer, execute, and be responsible for the functions and programs vested in the department, in the manner and to the extent provided by this Title.

(5) Advise the governor on problems concerning the administration of the department.

(6) Act as the sole agent of the state or, in necessary cases, designate one of the officers within the department to cooperate with the federal government and with other state and local agencies in matters of mutual concern and in the administration of federal funds granted to the state or directly to the department or an office thereof to aid in the furtherance of any function of the department and its offices. For this purpose he may take such actions, in accordance with applicable state law, necessary to meet such federal standards as are established for the administration and use of such federal funds, except as otherwise specifically provided in this Title or by the constitution and laws of this state.

(7) Make and publish an annual report to the governor and the legislature concerning the operations of the department and submit with each report such recommendations as he deems necessary for the more effective internal structure and administration of the department and make other reports and recommendations on his own initiative or upon request of the governor, the legislature, or any committee or member thereof.

(8) Provide for the ongoing merger and consolidation of the agencies and functions transferred to his department and submit a report thereon to the governor and the legislature, which report shall accompany the budget request which he submits under provisions of R.S. 39:33. Such report shall include a statement of the goals of the department and of the programs thereof and shall summarize the accomplishments of the department in meeting such goals and implementing such programs. The report shall also contain a specific statement of the reorganization and consolidation plan for the department for the next year and shall include a report on the implementation of such reorganization and consolidation plan for the previous year. The report concerning reorganization shall specifically detail the extent to which the department has achieved goals stated the previous year with respect to merger and consolidation of functions, abolition of agencies, elimination of job positions, and efficiency and economy in delivery of services. The report shall contain any recommendations with respect to reorganization which may require legislative action under the provisions of this Title. A copy of the report and recommended legislation shall also be submitted by the secretary to the presiding officer of both houses of the legislature. The presiding officer shall refer the report to the appropriate committee having jurisdiction of the subject matter as provided in the rules of the respective house.

(9)(a) On an annual basis, provide all of the following information to the legislature no later than fifteen days prior to the convening of each regular session:

(i) A full organizational chart for the department which is current as of the date of submission to the legislature and which shows each staff position, whether filled or vacant, that comprises the department.

(ii) The current salary of the person occupying each filled position shown on the organizational chart.

(b) The secretary may submit the annual report required by this Paragraph in electronic format and is further authorized, but is not required, to submit the report at the time of submission of the annual report required by Paragraph (7) of this Subsection.

B. The secretary may:

(1)(a) Except as otherwise specifically provided in R.S. 36:801 and 803:

(i) Employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of the executive office of the secretary and the performance of its powers, duties, functions, and responsibilities and such other personnel, who are not assigned to an office, as may be necessary for the efficient administration of the department, and for the performance of the responsibilities, powers, duties, and functions of agencies transferred to it.

(ii) Employ, assign, and remove all personnel employed for the department on a contractual basis.

(iii) Transfer the personnel of the department as necessary for the efficient administration of the department and its programs.

(b) All of the provisions of Subparagraph (a) of this Paragraph shall be accomplished in accordance with applicable civil service laws, rules, and regulations, and with policies and rules of the Department of Elderly Affairs, and all shall be subject to budgetary control and applicable laws.

(2) Appoint, subject to gubernatorial approval, advisory councils, boards, and commissions necessary in the administration of the department, except as otherwise provided by law or by executive order.

(3) Accept and use, in accordance with law, gifts, grants, bequests, and endowments for purposes consistent with the responsibilities and functions of the department, and take such actions as are necessary to comply with conditions required for such acceptance.

(4) Formulate and promulgate rules of administration for the department relating to employment and management.

(5) Do such other things not inconsistent with law as are necessary to perform properly the functions vested in him.

Acts 2013, No. 384, §3, eff. upon contingencies contained in Acts 2013, No. 384, §9(B); Acts 2016, No. 557, §2.



RS 36:155 - Deputy secretary

§155. Deputy secretary

NOTE: See note below regarding effectiveness.

There may be a deputy secretary of the department, who shall be appointed by the secretary with consent of the Senate and who shall serve at the pleasure of the secretary at a salary fixed by the secretary, which salary shall not exceed the amount approved for such position by the legislature while in session. The duties and functions of the deputy secretary shall be determined and assigned by the secretary. If appointed, he shall serve as acting secretary in the absence of the secretary.

Acts 2013, No. 384, §3, eff. upon contingencies contained in Acts 2013, No. 384, §9(B).

NOTE: Acts 2013, No. 384, §8, effective July 1, 2013 per §9(A) of the Act, provides that funds allocated for any purpose under the authority of the Office of Elderly Affairs or its successor, the Department of Elderly Affairs, are allocated only to the Office of Elderly Affairs or its successor and are not to be appropriated, allocated or transferred to any other state department, office or programs.



RS 36:156 - Undersecretary; functions; office of management and finance

§156. Undersecretary; functions; office of management and finance

NOTE: See note below regarding effectiveness.

A. There shall be an undersecretary of the Department of Elderly Affairs, who shall be appointed by the governor with consent of the Senate and who shall serve at the pleasure of the governor at a salary fixed by the governor, which salary shall not exceed the amount approved for such position by the legislature while in session. The undersecretary shall be directly responsible to and shall perform his functions under the supervision and control of the secretary.

B. The undersecretary shall direct and be responsible for the functions of the office of management and finance within the Department of Elderly Affairs. In such capacity, he shall be responsible for accounting and budget control, procurement and contract management, data processing, management and program analysis, personnel management, and grants management for the department and all of its offices, including all agencies transferred to the Department of Elderly Affairs, except as otherwise specifically provided in this Title. He shall employ, appoint, remove, assign, and promote such personnel as are necessary for the efficient administration of the office of management and finance and the performance of its powers, duties, functions, and responsibilities, in accordance with applicable civil service laws, rules, and regulations, and with policies and rules of the department, all subject to budgetary control and applicable laws. The undersecretary shall exercise all powers and authority granted to him in this Title subject to the overall direction and control of the secretary.

C. The duties and functions of the office of management and finance and of the undersecretary shall be as provided in this Section, and these duties and functions shall not be subject to change by the secretary, except that the undersecretary shall perform such additional duties and functions as are assigned by the secretary.

Acts 2013, No. 384, §3, eff. upon contingencies contained in Acts 2013, No. 384, §9(B).

NOTE: Acts 2013, No. 384, §8, effective July 1, 2013 per §9(A) of the Act. provides that funds allocated for any purpose under the authority of the Office of Elderly Affairs or its successor, the Department of Elderly Affairs, are allocated only to the Office of Elderly Affairs or its successors and are not to be appropriated, allocated or transferred to any other state department, office or programs.



RS 36:157 - Transfer of agencies or their powers to Department of Elderly Affairs

§157. Transfer of agencies or their powers to Department of Elderly Affairs

NOTE: See note below regarding effectiveness.

A. The Louisiana Executive Board on Aging (R.S. 46:931 et seq.) is placed within the Department of Elderly Affairs and shall exercise and perform its powers, duties, functions, and responsibilities as provided in R.S. 36:802.

B. The Office of Elderly Affairs (formerly R.S. 46:931 et seq.) is hereby abolished and its powers, duties, functions, and responsibilities are transferred to the Department of Elderly Affairs and shall be exercised and performed as provided in Chapter 7 of Title 46 of the Louisiana Revised Statutes of 1950, as provided in this Chapter, and as provided in Part IV of Chapter 22 of this Title except as otherwise provided in Chapter 7 of Title 46 of the Louisiana Revised Statutes of 1950.

Acts 2013, No. 384, §3, eff. upon contingencies contained in Acts 2013, No. 384, §9(B).

NOTE: Acts 2013, No. 384, §8, effective July 1, 2013 per §9(A) of the Act, provides that funds allocated for any purpose under the authority of the Office of Elderly Affairs or its successor, the Department of Elderly Affairs, are allocated only to the Office of Elderly Affairs or its successor and are not to be appropriated, allocated or transferred to any other state department, office or programs.



RS 36:201 - Department of Culture, Recreation and Tourism; creation; domicile; composition; purposes and functions

CHAPTER 5. DEPARTMENT OF CULTURE,

RECREATION AND TOURISM

§201. Department of Culture, Recreation and Tourism; creation; domicile; composition; purposes and functions

A. The Department of Culture, Recreation and Tourism is created and shall be a body corporate with the power to sue and be sued. The department shall be domiciled in Baton Rouge and shall be in the office of lieutenant governor. The lieutenant governor may also be referred to as the commissioner of the Department of Culture, Recreation and Tourism.

B. The Department of Culture, Recreation and Tourism, through its offices and officers shall be responsible for planning, developing, and implementing improved opportunities for the enjoyment of cultural and recreational activities by the people of Louisiana and for greater development of their cultural and physical potential. The department shall be responsible for the development, maintenance, and operation of library, park, recreation, museum, and other cultural facilities; the statewide development and implementation of cultural, recreational, and tourism programs; and planning for the future leisure needs of the people.

C.(1) The Department of Culture, Recreation and Tourism shall be composed of the executive office of the secretary, the office of management and finance, the office of the state library, the office of the state museum, the office of state parks, the office of cultural development, the office of tourism, and such other offices as shall be created by law.

(2) Whenever the secretary determines that the administration of the functions of the department may be more efficiently performed by eliminating, merging, or consolidating existing offices or establishing new offices, he shall present a plan therefor to the legislature for its approval by statute.

Acts 1976, No. 513, §1; Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1982, No. 329, §1, eff. July 18, 1982; Acts 1983, No. 688, §5; Acts 1986, No. 124, §1, eff. June 26, 1986; Acts 1986, 1st Ex. Sess., No. 13, §1, eff. Dec. 24, 1986; Acts 1986, 1st Ex. Sess., No. 17, §1, eff. Dec. 24, 1986; Acts 1987, No. 736, §1; Acts 1989, No. 687, §2; Acts 1992, No. 655, §2; Acts 2001, No. 9, §4, eff. July 1, 2001; Acts 2012, No. 811, §1, eff. July 1, 2012.

{{NOTE: SEE ACTS 1987, NO. 736, §3.}}



RS 36:202 - Officers of the department; compensation for one office only

§202. Officers of the department; compensation for one office only

A. The officers of the department shall be the secretary, if a secretary is appointed, the undersecretary, the deputy secretary, if a deputy secretary is appointed, and assistant secretaries, each of whom shall be selected and shall perform functions as provided in this Title.

B. No person serving as a secretary, deputy secretary, undersecretary, or assistant secretary shall receive any additional salary from the state other than that salary which he receives by virtue of serving in any one of such offices. Any statewide elected official appointed to serve as a secretary, deputy secretary, undersecretary, or assistant secretary shall not receive any additional salary from the state other than that salary which he receives as a statewide elected official.

C. Notwithstanding any provision herein to the contrary, subject to approval of the governor, any person, including any statewide elected official, serving or appointed to serve as a secretary, undersecretary, deputy secretary, or assistant secretary may receive additional compensation for part-time services rendered as an instructor in post-secondary educational institutions, or as a member of the National Guard.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 2012, No. 338, §1.



RS 36:203 - Secretary of culture, recreation and tourism

§203. Secretary of culture, recreation and tourism

A. There may be a secretary of culture, recreation and tourism, who shall be appointed by the lieutenant governor with consent of the Senate and who shall serve at the pleasure of the lieutenant governor at a salary fixed by the lieutenant governor, which salary shall not exceed the amount approved for such position by the legislature while in session. The secretary shall serve as the executive head and chief administrative officer of the Department of Culture, Recreation and Tourism and shall have the responsibility for the policies of the department, except as otherwise provided by this Title, and for the administration, control, and operation of the functions, programs, and affairs of the department, provided that the secretary shall perform his functions under the general control and supervision of the lieutenant governor. Nothing in this Chapter shall be construed to alter the present civil service classification of any employee, deputy, or officer of the department or to place any such employee, deputy, or officer of the department in the office of the lieutenant governor for purposes of civil service classification.

B. If a secretary is not appointed as provided by Subsection A of this Section, the lieutenant governor shall perform all duties, functions and responsibilities of the secretary as are provided by law.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1986, No. 124, §1, eff. June 26, 1986; Acts 2012, No. 338, §1.



RS 36:204 - Powers and duties of secretary of culture, recreation and tourism

§204. Powers and duties of secretary of culture, recreation and tourism

A. In addition to the functions, powers, and duties otherwise vested in the secretary by law, he shall:

(1) Represent the public interest in the administration of this Chapter and shall be responsible to the governor, the legislature, and the public therefor.

(2) Determine the policies of the department, except as otherwise provided by this Title.

(3) In accordance with the Administrative Procedure Act, make, alter, amend, and promulgate rules and regulations necessary for the administration of the functions of the department, except as otherwise provided by this Title.

(4) Organize, plan, supervise, direct, administer, execute, and be responsible for the functions and programs vested in the department, in the manner and to the extent provided by this Title.

(5) Advise the governor on problems concerning the administration of the department.

(6) Act as the sole agent of the state or, in necessary cases, designate one of the offices within the department or its assistant secretary, to cooperate with the federal government and with other state and local agencies in matters of mutual concern and in the administration of federal funds granted to the state or directly to the department or an office thereof to aid in the furtherance of any function of the department and its offices. For this purpose he may take such actions, in accordance with any applicable state law, necessary to meet such federal standards as are established for the administration and use of such federal funds, except as otherwise specifically provided in this Title or by the constitution and laws of this state.

(7) Make reports and recommendations on his own initiative or upon request of the governor, the legislature, or any committee or member thereof. He may authorize the printing of those materials which assist in the promotion of the cultural, natural, historic, and recreational resources and programs of the state. He may authorize the printing and distribution of informational publications concerning the organization, powers, duties, or functions of the department on a regular basis in order to facilitate effective and efficient intradepartmental communications.

(8) Provide for the ongoing merger and consolidation of the agencies and functions transferred to his department and submit a report thereon to the governor and the legislature, which report shall accompany the budget request which he submits under provisions of R.S. 39:33. Such report shall include a statement of the goals of the department and of the programs thereof and shall summarize the accomplishments of the department in meeting such goals and implementing such programs. The report shall also contain a specific statement of the reorganization and consolidation plan for the department for the next year and shall include a report on the implementation of such reorganization and consolidation plan for the previous year. The report concerning reorganization shall specifically detail the extent to which the department has achieved goals stated the previous year with respect to merger and consolidation of functions, abolition of agencies, consolidation of offices, elimination of job positions, and efficiency and economy in delivery of services. The report shall contain any recommendations with respect to reorganization which may require legislative action under the provisions of this Title. A copy of the report and recommended legislation shall also be submitted by the secretary to the presiding officer of each house of the legislature. The presiding officer shall refer the report to the appropriate committee having jurisdiction of the subject matter as provided in the rules of the respective houses.

(9)(a) On an annual basis, provide all of the following information to the legislature no later than fifteen days prior to the convening of each regular session:

(i) A full organizational chart for the department which is current as of the date of submission to the legislature and which shows each staff position, whether filled or vacant, that comprises the department.

(ii) The current salary of the person occupying each filled position shown on the organizational chart.

(b) The secretary may submit the annual report required by this Paragraph in electronic format and is further authorized, but is not required, to submit the report at the time of submission of a report pursuant to Paragraph (7) of this Subsection.

B. The secretary shall have authority to:

(1)(a) Except as otherwise specifically provided in R.S. 36:801 and 801.1:

(i) Employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of the executive office of the secretary and the performance of its powers, duties, functions, and responsibilities and such other personnel, who are not assigned to an office, as may be necessary for the efficient administration of the department and for the performance of the responsibilities, powers, duties, and functions of agencies transferred to it;

(ii) Employ, assign, and remove all personnel employed for the department on a contractual basis, and

(iii) Transfer the personnel of the department as necessary for the efficient administration of the department and its programs.

(b) All of the above are to be accomplished in accordance with applicable civil service law, rules, and regulations, and with policies and rules of the Department of Culture, Recreation and Tourism, and all are subject to budgetary control and applicable laws.

(2) Appoint, subject to gubernatorial approval, advisory councils, boards, and commissions necessary in the administration of the department, except as otherwise provided by law or by executive order.

(3) Accept and use, in accordance with law, gifts, grants, bequests, and endowments for purposes consistent with the responsibilities and functions of the department and take such actions as are necessary to comply with any conditions required for such acceptance.

(4) Formulate and promulgate rules of the administration for the department relating to employment and management.

(5) Do such other things, not inconsistent with law, as are necessary to perform properly the functions vested in him.

(6) Except as otherwise specifically provided in R.S. 56:1687(6), sell, lease, or sublease state park lands only after receiving approval for such sale, lease, or sublease by the legislature of the state of Louisiana and only after publishing an advertisement in the official journal of the parish or parishes in which such land is located setting forth a description of the lands to be sold, leased, or subleased; the time when bids therefor will be received; and a short summary of the terms, conditions, and purpose of said sale, lease, or sublease to be executed. The advertisement required by this Section shall be published once a week for three different weeks in a newspaper in the locality, the first advertisement to appear at least fifteen days before the opening of bids; however, when the advertisement is published in a daily newspaper in the locality, the advertisement shall be published three times within ten days, the first advertisement to appear at least ten days before the opening of bids.

(7) Exchange lands when it is necessary to do so in order to obtain other lands of value to the Office of State Parks. However, lands which have been incorporated as a part of an established state park shall be exchanged only after receiving approval for such exchange by the legislature of the state of Louisiana and after the advertisement provisions of R.S. 36:204(B)(6) have been complied with.

(8) Employ state museum police officers who shall, in addition to the authority otherwise conferred by law upon such officers, be vested with the same authority and powers conferred by law upon regular law enforcement officers of this state while such officers are acting within the course and scope of their duties, within the limits of their jurisdiction. Such officers may carry concealed or exposed weapons while acting within the course and scope of their duties. State museum police officers shall successfully complete a basic certified training program approved by the Council on Peace Officer Standards and Training as provided in R.S. 40:2405 and shall fulfill all requirements for annual basic firearms training. State museum police officers shall have the right to exercise the power of arrest when discharging their duties on property under jurisdiction of the Department of Culture, Recreation and Tourism and on all streets, roads, and rights-of-way within or contiguous to the perimeter of the property.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1980, No. 391, §1; Acts 1985, No. 660, §1, eff. July 16, 1985; Acts 1986, No. 824, §1; Acts 1987, No. 205, §1, eff. July 1, 1987; Acts 1987, No. 736, §1; Acts 1988, No. 326, §1, eff. July 7, 1988; Acts 1988, 2nd Ex. Sess., No 1, §4, eff. Oct. 13, 1988; Acts 1997, No. 1256, §1; Acts 2013, No. 220, §14, eff. June 11, 2013; Acts 2016, No. 557, §2; Acts 2016, No. 615, §1, eff. Jan. 1, 2017.



RS 36:205 - Deputy secretary

§205. Deputy secretary

There may be a deputy secretary of the department, who shall be appointed by the secretary with consent of the Senate and who shall serve at the pleasure of the secretary at a salary fixed by the secretary, which salary shall not exceed the amount approved for such position by the legislature while in session. The duties and functions of the deputy secretary shall be determined and assigned by the secretary. If appointed, he shall serve as acting secretary in the absence of the secretary.

Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:206 - Undersecretary; functions; office of management and finance

§206. Undersecretary; functions; office of management and finance

A. There shall be an undersecretary of the Department of Culture, Recreation and Tourism who shall be appointed by the lieutenant governor with consent of the Senate and who shall serve at the pleasure of the lieutenant governor at a salary fixed by the lieutenant governor, which salary shall not exceed the amount established for such position by the legislature while in session. The undersecretary shall be directly responsible to and shall perform his functions under the supervision and control of the secretary.

B. The undersecretary shall direct and be responsible for the functions of the office of management and finance within the Department of Culture, Recreation and Tourism. In such capacity he shall be responsible for accounting and budget control, procurement and contract management, data processing, management and program analysis, personnel management, and grants management for the department and all of its offices, including all agencies transferred to the Department of Culture, Recreation and Tourism, except as otherwise specifically provided in this Title or determined by the secretary. He shall also perform such additional duties and functions as are assigned by the secretary. He shall employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of the office of management and finance and the performance of its powers, duties, functions, and responsibilities, in accordance with applicable civil service laws, rules, and regulations, and with policies and rules of the department, all subject to budgetary control and applicable laws. The undersecretary shall exercise all powers and authority granted to him in this Title subject to the overall direction and control of the secretary.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1986, No. 124, §1, eff. June 26, 1986; Acts 1993, No. 781, §1.



RS 36:207 - Assistant secretaries

§207. Assistant secretaries

A.(1) Each office within the Department of Culture, Recreation and Tourism, except the office of management and finance, shall be under the immediate supervision and direction of an assistant secretary. The assistant secretary of each office, except the office of the state library shall be appointed by the lieutenant governor with the consent of the Senate and shall serve at the pleasure of the lieutenant governor. Each assistant secretary shall be paid a salary which shall be fixed by the lieutenant governor, which salary shall not exceed the amount approved for such position by the legislature while in session.

(2) The state librarian shall serve as the assistant secretary for the office of the state library and the director of the Louisiana State Museum shall serve as the assistant secretary for the office of the state museum. The state librarian shall be selected and serve as otherwise provided by law. The director of the Louisiana State Museum shall be appointed by the lieutenant governor. Both the state librarian and the director of the Louisiana State Museum shall be appointed with consent of the Senate.

(3) The assistant secretary of the office of tourism shall be appointed by the lieutenant governor from a list of nominees selected by the Louisiana Tourism Development Commission, as provided by law.

(4)(a) The assistant secretary of the office of state parks shall be appointed by the lieutenant governor with the consent of the Senate.

(b) The assistant secretary of the office of state parks shall be a recognized professional with a bachelor of science or bachelor of arts or master's degree in parks and recreation, landscape architecture, the biological sciences, or a related discipline, or at least four years' experience in parks and recreation administration.

B. Except as otherwise expressly provided in this Title, the duties and functions of each office and its assistant secretary shall be determined by the secretary, and all of such duties and functions shall be exercised under the direct supervision and control of the secretary.

C. Except as otherwise provided in R.S. 36:801, each assistant secretary shall employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of his office and its programs and the performance of its powers, duties, functions, and responsibilities, in accordance with applicable civil service laws, rules, and regulations, and with policies and rules of the department, all subject to budgetary control and applicable laws.

D. Each assistant secretary shall exercise all powers and authority granted to him in this Title subject to the overall direction and control of the secretary.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1983, No. 687, §5; Acts 1983, No. 688, §5; Acts 1986, No. 124, §1, eff. June 26, 1986; Acts 1988, No. 299, §1; Acts 1991, No. 834, §1; Acts 1997, No. 318, §§2, 3, eff. June 18, 1997; Acts 2004, No. 789, §1; Acts 2008, No. 908, §2, eff. July 11, 2008.

NOTE: See Acts 1988, No. 299, §2.



RS 36:208 - Offices; purposes and functions

§208. Offices; purposes and functions

A. The purposes for which the offices of the Department of Culture, Recreation and Tourism are created shall be as set forth in this Section.

B. The office of the state library shall perform the duties and functions of the state library in accordance with applicable law. The state librarian shall be responsible for establishing a system of depositories for state public documents, and for the deposit and distribution of state public documents to the depositories, as provided in R.S. 25:121 through R.S. 25:124.1.

C. The office of the state museum shall administer, manage, operate, and maintain the Louisiana State Museum, including all buildings, collections, and exhibitions of the Louisiana State Museum complex in New Orleans and other museums which may be established under the jurisdiction of the museum; except that the board of directors of the Louisiana State Museum shall continue to exercise its powers, duties, and functions with respect to accessions and deaccessions of museum properties and collections, and the members thereof shall continue to serve as trustees for the William Irby Trust.

D. The office of state parks shall plan, design, construct, operate, and maintain a system of parks, natural areas, and recreational facilities and shall perform the functions of the state relating to outdoor recreation development and trails, all in accordance with applicable laws.

E. The office of cultural development shall perform the functions of the state relating to the arts, historical and archaeological preservation, crafts, humanities, cultural heritages and traditions, and related cultural programs and activities assigned to it by law or by the secretary. The office shall administer the provisions of law relating to the State Capitol Historic District. In addition, the office shall perform the functions of the state relating to planning and development of all museums and cultural collections transferred to the department, except state historic sites of the office of state parks and the Louisiana State Museum. The office shall be comprised of three divisions: the division of the arts as created by R.S. 25:891 et seq., the division of historic preservation as created by R.S. 25:911 et seq., and the division of archaeology as created by R.S. 41:1601 et seq.

F. The office of tourism shall develop and implement a program to promote the historical, cultural, recreational, and scenic legacy of the state, and all activities of the department, based on a master plan; shall be responsible for performing the functions of the state relating to promotion and advertisement of the historical, cultural, recreational, and commercial sites, events, and assets of the state; shall encourage and promote tourism and the tourist industry for the benefit of the people of this and other states and as a developing economic resource; and shall cooperate with local tourist promotion and convention agencies; all in accordance with applicable laws.

G. Repealed by Acts 2001, No. 9, §10, eff. July 1, 2001.

H. Repealed by Acts 1998, 1st Ex. Sess., No. 148, §10.

Acts 1970, No. 137, §1; Acts 1975, No. 292, §1; Acts 1976, No. 513, §1; Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1979, No. 215, §1; Acts 1979, No. 650, §2; Acts 1982, No. 154, §1, eff. July 1, 1982; Acts 1982, No. 264, §1; Acts 1982, No. 329, §1, eff. July 18, 1982; Acts 1982, No. 511, §2; Acts 1982, No. 698, §1. Acts 1983, No. 687, §5; Acts 1983, No. 688, §5; Acts 1986, No. 372, §2; Acts 1986, No. 464, §2; Acts 1986, 1st Ex. Sess., No. 17, §1, eff. Dec. 24, 1986; Acts 1988, No. 326, §1, eff. July 7, 1988; Acts 1988, 2nd Ex Sess., No. 1, §2, eff. Oct. 13, 1988; Acts 1989, No. 687, §2; Acts 1990, No. 726, §2; Acts 1991, No. 9, §2, eff. June 6, 1991; Acts 1992, No. 655, §2; Acts 1997, No. 785, §2; Acts 1998, 1st Ex. Sess., No. 148, §10; Acts 1999, No. 709, §1; Acts 2001, No. 9, §10, eff. July 1, 2001; Acts 2008, No. 908, §2, eff. July 11, 2008.

NOTE: See Acts 1998, 1st Ex. Sess., No. 147, §§2 and 3.



RS 36:209 - Transfer of boards, commissions, departments, and agencies to Department of Culture, Recreation and Tourism

§209. Transfer of boards, commissions, departments, and agencies to Department of Culture, Recreation and Tourism

A. Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

B.(1) The following agencies, as defined by R.S. 36:3, are transferred to and hereafter shall be within the Department of Culture, Recreation and Tourism, as provided in Part II of Chapter 22 of this Title:

(a) The Wedell-Williams Memorial Aviation Museum (R.S. 25:871 et seq.)

(b) Confederate Memorial Hall (1921 Louisiana Constitution, Art. 18, Section 4, made statutory by 1974 Louisiana Constitution, Art. 14, Section 16)

(c) Wildlife and Fisheries Museum in New Orleans

(2) The Louisiana Cypress Sawmill Museum (R.S. 25:831 et seq.) is placed within the Department of Culture, Recreation and Tourism and shall exercise and perform its functions, duties, and responsibilities as provided in Part II of Chapter 22 of this Title.

(3) The Louisiana Civil Rights Museum (R.S. 25:841 et seq.) is placed within the Department of Culture, Recreation and Tourism and shall exercise and perform its functions, duties, and responsibilities as provided in Part II of Chapter 22 of this Title.

C. The following agencies, as defined in R.S. 36:3, are transferred to and hereafter shall be within the Department of Culture, Recreation and Tourism, as provided in Part III of Chapter 22 of this Title:

(1) Louisiana Archaeological Survey and Antiquities Commission (R.S. 41:1601 et seq.)

(2) State Parks and Recreation Commission (R.S. 56:1681 et seq.)

(3) Repealed by Acts 1986, 1st Ex. Sess., No. 17, §3, eff. Dec. 24, 1986.

(4) Repealed by Acts 1980, No. 760, §4.

D. The State Board of Library Examiners (R.S. 25:222-25:223) is hereby transferred to and hereafter shall be within the Department of Culture, Recreation and Tourism, as provided in R.S. 36:803.

E. The Board of Directors of the Louisiana State Museum, previously the Board of Managers of the Louisiana State Museum (R.S. 25:341 et seq.) is transferred to and hereafter shall be within the Department of Culture, Recreation and Tourism as provided in R.S. 36:909.

F. The Board of Commissioners of the State Library of Louisiana (R.S. 25:2 et seq.) is transferred to and hereafter shall be within the Department of Culture, Recreation and Tourism, as provided in R.S. 36:910.

G. The Louisiana State Arts Council (R.S. 25:891 et seq.) is transferred to and hereafter shall be within the Department of Culture, Recreation and Tourism, as provided in R.S. 36:911.

H. The following agencies, as defined by R.S. 36:3, are hereby abolished and their powers, duties, functions, and responsibilities are transferred to the secretary of the Department of Culture, Recreation and Tourism and hereafter shall be exercised and performed as provided in Part IV of Chapter 22 of this Title:

(1) State Art, Historical and Cultural Preservation Agency (R.S. 25:801 et seq.)

(2) Repealed by Acts 2006, No. 184, §1.

(3) Repealed by Acts 2009, No. 438, §6(B).

(4) State Library of Louisiana ( R.S. 25:1, 5-7, and 10-16)

(5) Toledo Bend Forest Scenic Drive Commission (R.S. 48:1401 et seq.)

(6) Louisiana Art Commission (R.S. 25:301 et seq.)

(7) Repealed by Acts 1997, No. 183, §3.

(8) Repealed by Acts 1999, No. 709, §4.

(9) Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

(10) Louisiana Historical Preservation and Cultural Commission (R.S. 25:521 et seq.)

(11) Old Arsenal Museum Commission (R.S. 25:551 et seq.)

(12) Repealed by Acts 1990, No. 726, §3.

(13) Orleans Parish Landmarks Commission (R.S. 25:381-382)

(14) Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

(15) Repealed by Acts 1989, No. 540, §2.

(16), (17) Repealed by Acts 1981, No. 873, §4, eff. Oct. 1, 1981.

I. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

J. The Louisiana National Register Review Committee (R.S. 25:901 et seq.) is placed within the Department of Culture, Recreation and Tourism and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of Part III of Chapter 22 of this Title.

K. The Louisiana Naval War Memorial Commission (R.S. 25:1000 et seq.) is placed within the Department of Culture, Recreation and Tourism and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:801.1.

L. The Louisiana Folklife Commission (R.S. 25:821 et seq.) is placed within the Department of Culture, Recreation and Tourism and shall perform and exercise its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of Part III of Chapter 22 of this Title.

M.(1) The Atchafalaya Trace Commission, as more specifically provided in R.S. 25:1221 et seq., shall be placed within the Department of Culture, Recreation and Tourism as provided for agencies transferred in accordance with R.S. 36:802.3.

(2) Repealed by Acts 2014, No. 832, §2.

N. The Kenner Naval Museum Commission (R.S. 25:1005 et seq.) is placed within the Department of Culture, Recreation and Tourism and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:801.1.

O. The New Orleans City Park Improvement Association and its board of commissioners (Act No. 130 of 1896; Act No. 104 of 1934; Act No. 492 of 1958; Act No. 405 of 1962; Act No. 865 of 1982; Act No. 569 of 1989; Act No. 13 of 1998 First Extraordinary Session; Act No. 395 of 2006) is transferred to the Department of Culture, Recreation and Tourism and shall exercise and perform its powers, duties, functions, and responsibilities as provided for agencies transferred in accordance with the provisions of R.S. 36:801.1.

P. The Louisiana Tourism Development Commission (R.S. 51:1251 et seq. and R.S. 48:271) is hereby transferred to and shall hereafter be within the Department of Culture, Recreation and Tourism, as provided in R.S. 36:912.

Q. Repealed by Acts 2016, No. 614, §10(B).

R. The Council for the Development of French in Louisiana ( R.S. 25:651 et seq.) is placed within the Department of Culture, Recreation and Tourism and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:801.1.

S. Repealed by Acts 2014, No. 832, §7(B).

T. Repealed by Acts 2016, No. 614, §5(B).

U. Repealed by Acts 2016, No. 614, §11(B).

V. The Edward Douglass White Historic Site (R.S. 25:380.10 et seq.) is placed within the office of the state museum of the Department of Culture, Recreation and Tourism as provided in R.S. 36:801.8 and R.S. 25:380.10 et seq.

W. The following museums shall be placed within the office of the state museum of the Department of Culture, Recreation and Tourism and shall exercise their powers, duties, functions, and responsibilities as provided in R.S. 36:851.1:

(1) The Natchitoches Parish Old Courthouse Museum (R.S. 25:342(B)(3)(h)).

(2) The Louisiana Political Museum and Hall of Fame (R.S. 25:342(B)(3)(c), 352, and 380.141 et seq.).

(3) The Louisiana Forestry Museum (R.S. 25:342(B)(3)(d), R.S. 25:352).

(4) The Louisiana Sports Hall of Fame (R.S. 25:342(B)(3)(e), R.S. 25:353).

(5) The Winn Parish Museum (R.S. 25:342(B)(3)(f), R.S. 25:352).

X. The Louisiana Byways Commission (R.S. 56:1948.11 et seq.) is placed within the Department of Culture, Recreation and Tourism and shall exercise and perform its powers, duties, functions, and responsibilities as provided for agencies transferred in accordance with R.S. 36:802.19.

Y. The Louisiana Seafood Promotion and Marketing Board (R.S. 56:578.1 et seq.) is placed within the Department of Culture, Recreation and Tourism and shall perform its duties, powers, functions, and responsibilities as provided for agencies transferred in accordance with R.S. 36:802.

Z. The Louisiana Civil Rights Museum Advisory Board (R.S. 25:841 et seq.) is placed within the office of the state museum of the Department of Culture, Recreation and Tourism as provided in R.S. 36:919.9 and R.S. 25:841 et seq.

AA. Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

Acts 1950, No. 389, §1; Acts 1970, No. 369, §1; Acts 1976, No. 513, §1; Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1979, No. 486, §2; Acts 1979, No. 661, §2, eff. July 18, 1979; Acts 1981, No. 873, §1, eff. Sept. 11, 1981; Acts 1981, No. 893, §2; Acts 1982, No. 188, §2; Acts 1982, No. 352, §1, eff. Sept. 1, 1982; Acts 1982, No. 511, §2; Acts 1982, No. 698, §1; Acts 1982, No. 865, §2; Acts 1983, No. 485, §4, eff. July 27, 1983; Acts 1983, No. 544, §3; Acts 1983, No. 687, §7; Acts 1983, No. 688, §5, §7; Acts 1984, No. 796, §2; Acts 1985, No. 93, §2, eff. June 29, 1985; Acts 1985, No. 109, §1, eff. June 29, 1985; Acts 1986, No. 128, §1, eff. June 26, 1986; Acts 1986, No. 569, §1, eff. July 2, 1986; Acts 1986, 1st Ex. Sess., No. 17, §1, eff. Dec. 24, 1986; Acts 1986, 1st Ex. Sess., No. 32, §2; Acts 1987, No. 205, §1, eff. July 1, 1987; Acts 1988, No. 4, §2; Acts 1989, No. 540, §2; Acts 1989, No. 662, §8, eff. July 7, 1989; Acts 1989, No. 687, §2; Acts 1990, No. 272, §3, eff. Sept. 1, 1990; Acts 1990, No. 726, §3; Acts 1991, No. 9, §3, eff. June 6, 1991; Acts 1991, No. 704, §2, eff. Jan. 1, 1992; Acts 1991, No. 938, §3; Acts 1992, No. 68, §3; Acts 1992, No. 655, §2; Acts 1993, No. 791, §2; Acts 1995, No. 291, §2; Acts 1995, No. 1019, §3; Acts 1997, No. 183, §3; Acts 1997, No. 722, §2; Acts 1997, No. 1116, §2; Acts 1997, No. 1440, §2, eff. July 1, 1998; Acts 1998, 1st Ex. Sess., No. 147, §1; Acts 1999, No. 367, §2; Acts 1999, No. 385, §2; Acts 1999, No. 709, §4; Acts 1999, No. 944, §2; Acts 2001, No. 8, §11, eff. July 1, 2001; Acts 2001, No. 9, §10, eff. July 1, 2001; Acts 2001, No. 300, §2; Acts 2001, No. 1111, §2; Acts 2002, 1st Ex. Sess., No. 112, §2, eff. Jan. 1, 2003; Acts 2003, No. 999, §1; Acts 2003, No. 1205, §2, eff. July 3, 2003; Acts 2003, No. 1246, §2, eff. July 1, 2003; Acts 2003, No. 1254, §1; Acts 2004, No. 731, §2, eff. July 1, 2004; Acts 2005, No. 428, §3, eff. July 1, 2005; Acts 2006, No. 184, §1; Acts 2006, No. 395, §3, eff. July 1, 2006; Acts 2006, No. 713, §§2 and 4, eff. July 1, 2006; Acts 2007, No. 415, §2, eff. July 1, 2007; Acts 2008, No. 760, §1, eff. July 1, 2008; Acts 2008, No. 815, §5; Acts 2009, No. 54, §2, eff. June 16, 2009; Acts 2009, No. 438, §6(B); Acts 2010, No. 550, §2, eff. June 25, 2010; Acts 2010, No. 679, §2; Acts 2010, No. 707, §2, eff. June 29, 2010; Acts 2010, No. 745, §2; Acts 2010, No. 861, §17; Acts 2012, No. 251, §§4, 8B; Acts 2012, No. 811, §§11, 17, eff. July 1, 2012; Acts 2012, No. 834, §6, eff. July 1, 2012; Acts 2013, No. 220, §14, eff. June 11, 2013; Acts 2013, No. 228, §1, eff. July 1, 2013; Acts 2014, No. 832, §§2, 7(B); Acts 2016, No. 69, §1; Acts 2016, No. 614, §§5(B), 10(B), 11(B).



RS 36:231 - Department of Environmental Quality; creation; domicile; composition; purposes and functions

CHAPTER 5-A. DEPARTMENT OF ENVIRONMENTAL QUALITY

§231. Department of Environmental Quality; creation; domicile; composition; purposes and functions

A. The Department of Environmental Quality is created and shall be a body corporate with the power to sue and be sued. The domicile of the department shall be in Baton Rouge.

B. The Department of Environmental Quality through its offices and officers shall in accordance with law provide for the administration and enforcement of the environmental laws of this state to insure the maintenance of a healthful and safe environment in Louisiana and shall have the regulation and control over matters pertaining to the protection of air quality, water quality, regulation and control of radiation, regulation of solid and hazardous waste, transportation of sewage sludge and biosolids, and such other matters as the legislature places under its jurisdiction.

C.(1) The Department of Environmental Quality shall be composed of the executive office of the secretary, the office of management and finance, the office of environmental assessment, the office of environmental compliance, and the office of environmental services.

(2) Whenever the secretary determines that the administration of the functions of the department may be more efficiently performed by eliminating, merging, or consolidating existing offices or establishing new offices, he shall present a plan therefor to the legislature for its approval by statute.

Acts 1983, No. 97, §2, eff. Feb. 1, 1984; Acts 1987, No. 736, §1; Acts 1990, No. 245, §2; Acts 1997, No. 27, §2; Acts 1999, No. 303, §2, eff. June 14, 1999; Acts 2008, No. 56, §2, eff. July 1, 2009; Acts 2010, No. 48, §2; Acts 2016, No. 378, §1.



RS 36:232 - Officers of the department; compensation for one office only

§232. Officers of the department; compensation for one office only

A. The officers of the department shall be the secretary, the undersecretary, the deputy secretary if a deputy secretary is appointed, and assistant secretaries, each of whom shall be selected and shall perform functions as provided in this Title.

B. No person serving as a secretary, deputy secretary, undersecretary, or assistant secretary shall receive any additional salary from the state other than that salary which he receives by virtue of serving in any one of such offices. Any statewide elected official appointed to serve as a secretary, deputy secretary, undersecretary, or assistant secretary shall not receive any additional salary from the state other than that salary which he receives as a statewide elected official.

C. Notwithstanding any provision herein to the contrary, subject to approval of the governor, any person, including any statewide elected official, serving or appointed to serve as a secretary, undersecretary, deputy secretary, or assistant secretary may receive additional compensation for part-time services rendered as an instructor in post-secondary educational institutions or as a member of the National Guard.

Added by Acts 1983, No. 97, §2, eff. Feb. 1, 1984.



RS 36:233 - Secretary of environmental quality

§233. Secretary of environmental quality

There shall be a secretary of environmental quality who shall be appointed by the governor with consent of the Senate and who shall serve at the pleasure of the governor at a salary fixed by the governor, which salary shall not exceed the amount approved for such position by the legislature while in session. The secretary shall serve as the executive head and chief administrative officer of the Department of Environmental Quality and shall have the responsibility for the policies of the department, except as otherwise provided by this Title, and for the administration, control, and operation of the functions, programs, and affairs of the department; however, the secretary shall perform his functions under the general control and supervision of the governor.

Added by Acts 1983, No. 97, §2, eff. Feb. 1, 1984.



RS 36:234 - Powers and duties of secretary of environmental quality

§234. Powers and duties of secretary of environmental quality

A. In addition to the functions, powers, and duties otherwise vested in the secretary by law, he shall:

(1) Represent the public interest in the administration of this Chapter and be responsible to the governor, the legislature, and the public therefor.

(2) Determine the policies of the department, except as otherwise provided by this Title.

(3) In accordance with the Administrative Procedure Act, make, alter, amend, and promulgate rules and regulations necessary for the administration of the functions of the department, except as otherwise provided by this Title.

(4) Organize, plan, supervise, direct, administer, execute, and be responsible for the functions and programs vested in the department in the manner and to the extent provided by this Title.

(5) Manage the personnel, develop information systems and data processing systems, manage facilities and space as provided by law, and employ such personnel or enter into such contracts as are necessary for the efficient and effective operation of the department.

(6) Develop programs of environmental and resource preservation research and study and develop programs of research into technology utilization, pollution prevention and control, and health effects of pollution.

(7) Develop programs of training and development of all personnel to improve the ability of personnel to fulfill their duties and functions.

(8) Develop programs of public information and education regarding environmental problems, developments, hazards, or programs.

(9) Establish programs to monitor and analyze emissions into the air, water, or land and to provide current and accurate information to the public regarding the pollutants or contaminants which are present in the environment.

(10) Advise the governor on problems concerning the administration of the department.

(11) Grant or deny permits, licenses, variances, or compliance schedules as are provided for by law or delegate these powers to the appropriate assistant secretary. The authority to execute minor permit actions, to issue registrations, certifications, notices of deficiency, and notification of inclusion under a general permit may be delegated by the secretary or the appropriate assistant secretary to an authorized representative, notwithstanding the provisions of R.S. 30:2050.26.

(12) Make and publish an annual report to the governor and the legislature concerning the operations of the department and submit with each report such recommendations as he deems necessary for the more effective internal structure and administration of the department and make other reports and recommendations on its own initiative or upon request of the governor, the legislature, or any committee or member thereof.

(13) Provide for the ongoing merger and consolidation of the agencies and functions transferred to his department and submit a report thereon to the governor and the legislature, which report shall accompany the budget request which he submits under provisions of R.S. 39:33. Such report shall include a statement of the goals of the department and of the programs thereof and shall summarize the accomplishments of the department in meeting such goals and implementing such programs. The report shall also contain a specific statement of the reorganization and consolidation plan for the department for the next year and shall include a report on the implementation of such reorganization and consolidation plan for the previous year. The report concerning reorganization shall specifically detail the extent to which the department has achieved goals stated the previous year with respect to merger and consolidation of functions, abolition of agencies, consolidation of offices, elimination of job positions, and efficiency and economy in delivery of services. The report shall contain any recommendations with respect to reorganization which may require legislative action under the provisions of this Title. A copy of the report and recommended legislation shall also be submitted by the secretary to the presiding officer of each house of the legislature. The presiding officer shall refer the report to the appropriate committee having jurisdiction of the subject matter as provided in the rules of the respective house.

(14)(a) On an annual basis, provide all of the following information to the legislature no later than fifteen days prior to the convening of each regular session:

(i) A full organizational chart for the department which is current as of the date of submission to the legislature and which shows each staff position, whether filled or vacant, that comprises the department.

(ii) The current salary of the person occupying each filled position shown on the organizational chart.

(b) The secretary may submit the annual report required by this Paragraph in electronic format and is further authorized, but is not required, to submit the report at the time of submission of the annual report required by Paragraph (12) of this Subsection.

B. The secretary shall have authority to:

(1) Except as otherwise specifically provided in R.S. 36:801 and R.S. 36:803:

(a) Employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of the executive office of the secretary and the performance of its powers, duties, functions, and responsibilities and such other personnel, who are not assigned to an office, as may be necessary for the efficient administration of the department and for the performance of the responsibilities, powers, duties, and functions of agencies transferred to it;

(b) Employ, assign, and remove all personnel employed for the department on a contractual basis; and

(c) Transfer the personnel of the department as necessary for the efficient administration of the department and its programs.

All of the above are to be accomplished in accordance with applicable civil service law, rules, and regulations, and with policies and rules of the Department of Environmental Quality, and all are subject to budgetary control and applicable laws.

(2) Appoint, subject to gubernatorial approval, advisory councils, boards, and commissions necessary in the administration of the department, except as otherwise provided by law or by executive order.

(3) Accept and use, in accordance with law, gifts, grants, bequests, and endowments for purposes consistent with the responsibilities and functions of the department and take such actions as are necessary to comply with any conditions required for such acceptance.

(4) Formulate and promulgate rules of administration for the department relating to employment and management.

(5) Do such other things not inconsistent with law as are necessary to perform properly the functions vested in him.

Added by Acts 1983, No. 97, §2, eff. Feb. 1, 1984; Acts 1987, No. 736, §1; Acts 1999, No. 303, §2, eff. June 14, 1999; Acts 2013, No. 220, §14, eff. June 11, 2013; Acts 2016, No. 557, §2.



RS 36:235 - Deputy secretary

§235. Deputy secretary

There may be a deputy secretary of the department who shall be appointed by the secretary with consent of the Senate and who shall serve at the pleasure of the secretary at a salary fixed by the secretary, which salary shall not exceed the amount approved for such position by the legislature while in session. The duties and functions of the deputy secretary shall be determined and assigned by the secretary. If appointed, he shall serve as acting secretary in the absence of the secretary.

Added by Acts 1983, No. 97, §2, eff. Feb. 1, 1984.



RS 36:236 - Undersecretary; functions; office of management and finance

§236. Undersecretary; functions; office of management and finance

A. There shall be an undersecretary of the Department of Environmental Quality who shall be appointed by the governor with consent of the Senate and who shall serve at the pleasure of the governor at a salary fixed by the governor, which salary shall not exceed the amount approved for such position by the legislature while in session. The undersecretary shall be directly responsible to and shall perform his functions under the supervision and control of the secretary.

B. The undersecretary shall direct and be responsible for the functions of the office of management and finance within the Department of Environmental Quality. In such capacity he shall be responsible for accounting and budget control, procurement, and contract management, data processing, management and program analysis, information services, personnel management, and grants management for the department and all of its offices, including all agencies transferred to the Department of Environmental Quality except as otherwise specifically provided in this Title. He shall employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of the office of management and finance and the performance of its powers, duties, functions, and responsibilities, in accordance with applicable civil service laws, rules, and regulations, and with policies and rules of the department, all subject to budgetary control and applicable laws. The undersecretary shall exercise all powers and authority granted to him in this Title subject to the overall direction and control of the secretary.

C. The duties and functions of the office of management and finance and of the undersecretary shall be as provided in this Section and these duties and functions shall not be subject to change by the secretary, except that the undersecretary shall perform such additional duties and functions as are assigned by the secretary.

Added by Acts 1983, No. 97, §2, eff. Feb. 1, 1984; Acts 1999, No. 303, §2, eff. June 14, 1999; Acts 2005, No. 21, §2.



RS 36:237 - Assistant secretaries

§237. Assistant secretaries

A. Each office within the Department of Environmental Quality, except the executive office of the secretary and the office of management and finance, shall be under the immediate supervision and direction of an assistant secretary who shall be appointed by the governor with consent of the Senate. Each shall serve at the pleasure of the governor and shall be paid a salary which shall be fixed by the governor, which salary shall not exceed the amount approved for such position by the legislature while in session.

B. Except as otherwise expressly provided in this Title, the duties and functions of each office and its assistant secretary shall be determined by the secretary. The secretary may delegate to the assistant secretaries any authority, powers, duties, and exercise of discretion granted to the secretary or the department by Title 30, Subtitle II, and all of such duties and functions shall be exercised under the direct supervision and control of the secretary.

C. Except as otherwise provided in R.S. 36:801, each assistant secretary shall employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of his office and its programs and the performance of its powers, duties, functions, and responsibilities, in accordance with applicable civil service laws, rules, and regulations, and with policies and rules of the department, all subject to budgetary control and applicable laws.

D. Each assistant secretary shall exercise all powers and authority granted to him in this Title subject to the overall direction and control of the secretary.

Added by Acts 1983, No. 97, §2, eff. Feb. 1, 1984; Acts 1999, No. 303, §2, eff. June 14, 1999.



RS 36:238 - Offices; purposes and functions

§238. Offices; purposes and functions

A. The purpose for which the offices of the Department of Environmental Quality are created shall be as set forth in this Section.

B.(1) The executive office of the secretary shall provide for the general oversight and supervision of the department in addition to providing internal audits, technical advisory support, and communications.

(2) The executive office of the secretary shall also include a legal division which shall provide legal consultation and representation to the various offices of the department with regard to permitting, enforcement, grants, contracts, personnel, legislation, intergovernment agreements, or such other matters as may be necessary.

C. The office of environmental assessment shall provide for environmental air quality assessment and water quality assessment and shall administer underground storage tank service activities, all remediation services, and such duties as delegated by the secretary.

D. The office of environmental compliance shall provide for surveillance of the regulated community, enforcement of environmental laws and regulations, and the issuance of necessary licenses, registrations, exemptions, and certifications of radiation sources.

E. The office of environmental services shall provide for environmental assistance and the issuance of permits, licenses, registrations, variances, exemptions, and certifications, except as provided in Subsection D of this Section.

Acts 1983, No. 97, §2, eff. Feb. 1, 1984; Acts 1984, No. 254, §2; Acts 1988, No. 964, §3, eff. July 27, 1988; Acts 1990, No. 245, §2; Acts 1997, No. 27, §2; Acts 1999, No. 303, §2, eff. June 14, 1999; Acts 2005, No. 21, §2; Acts 2010, No. 48, §3; Acts 2016, No. 378, §1.



RS 36:239 - Transfer of agencies and functions to Department of Environmental Quality

§239. Transfer of agencies and functions to Department of Environmental Quality

A. Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

B. The following agencies, as defined in R.S. 36:3, are hereby abolished and their powers, duties, functions, and responsibilities are transferred to the secretary of the Department of Environmental Quality and shall be exercised and performed as provided in Part IV of Chapter 22 of this Title:

(1) Governor's Council on Environmental Quality (R.S. 40:2351 et seq.)

(2) Citizen's Advisory Board to the Governor's Council on Environmental Quality (R.S. 40:2354)

(3) Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

(4) Environmental Control Commission (R.S. 30:2013)

(5) Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

(6) The Louisiana Litter Reduction and Public Action Commission, previously abolished by Act No. 1137 of the 2001 Regular Session, (R.S. 30:2521 et seq.)

C. The Motor Fuels Underground Storage Tank Trust Fund Advisory Board (R.S. 30:2195 et seq.) is placed within the Department of Environmental Quality and shall exercise and perform its powers, duties, functions, and responsibilities as otherwise provided by law.

D. Repealed by Acts 1989, No. 662, §8, eff. July 7, 1989.

E. The Board of Certification and Training for Solid Waste Management System Operators (R.S. 37:3151 et seq.) is placed within the Department of Environmental Quality and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with R.S. 36:803.

F. Repealed by Acts 1989, No. 662, §8, eff. July 7, 1989.

G. Repealed by Acts 2001, No. 524, §2.

H. The Louisiana Small Business Compliance Advisory Panel (R.S. 30:2062) is placed within the Department of Environmental Quality and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with R.S. 36:914.

Added by Acts 1983, No. 97, §2, eff. Feb. 1, 1984. Acts 1984, No. 795, §2, eff. July 13, 1984; Acts 1984, No. 514, §2, eff. July 6, 1984; Acts 1984, No. 862, §4; Acts 1987, No. 248, §2, eff. July 3, 1987; Acts 1988, No. 724, §2, eff. July 18, 1988; Acts 1989, No. 662, §4, §8, eff. July 7, 1989; Acts 1992, No. 1037, §2; Acts 1995, No. 1019, §2; Acts 2001, No. 524, §2; Acts 2005, No. 428, §1, eff. July 1, 2005; Acts 2006, No. 713, §4, eff. July 1, 2006; Acts 2012, No. 811, §§11, 17, eff. July 1, 2012; Acts 2013, No. 220, §14, eff. June 11, 2013.



RS 36:251 - Louisiana Department of Health; creation; domicile; composition; purpose and functions

CHAPTER 6. LOUISIANA DEPARTMENT OF HEALTH

§251. Louisiana Department of Health; creation; domicile; composition; purpose and functions

A. The Louisiana Department of Health is created and shall be a body corporate with the power to sue and be sued. The domicile of the department shall be in Baton Rouge where it shall maintain its principal offices, but the secretary may maintain branch offices if he deems it in the best interest of the efficient administration of the department; however, the principal offices of the office of public health may be located and maintained in the parish of Orleans.

B. The Louisiana Department of Health, through its offices and officers, shall be responsible for the development and providing of health and medical services for the prevention of disease for the citizens of Louisiana. The Louisiana Department of Health shall provide health and medical services for the uninsured and medically indigent citizens of Louisiana. The secretary and the chancellor of the Louisiana State University Health Sciences Center shall provide for coordination in the delivery of services provided by the Louisiana State University Health Sciences Center with those services provided by the Louisiana Department of Health, local health departments, and federally qualified health centers, including but not limited to the following:

(1) Services for any of the following persons:

(a) Persons with mental illness.

(b) Persons with intellectual disabilities.

(c) Persons with developmental disabilities.

(d) Persons with addictive disorders.

(2) Public health services.

(3) Services provided under the medical assistance program (Medicaid).

C.(1) The Louisiana Department of Health shall be composed of the executive office of the secretary, the office of management and finance, the office of public health, the office of behavioral health, the office for citizens with developmental disabilities, the office of aging and adult services, and such other offices as shall be created by law.

(2) Whenever the secretary determines that the administration of the functions of the department may be more efficiently performed by eliminating, merging, or consolidating existing offices or establishing new offices, he shall present a plan therefor to the legislature for its approval by statute.

Acts 1976, No. 513, §1; Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1977, No. 681, §1; Acts 1978, No. 786, §4, eff. July 17, 1978; Acts 1979, No. 449, §3, eff. Jan. 1, 1980; Acts 1983, 1st Ex. Sess., No. 13, §1, eff. July 1, 1983; Acts 1983, No. 659, §2; Acts 1984, No. 899, §1, eff. July 1, 1984; Acts 1984, No. 187, §1; Acts 1987, No. 736, §1; Acts 1988, 1st Ex. Sess., No. 1, §2, eff. Mar. 28, 1988; Acts 1988, No. 772, §2, eff. July 17, 1988; Acts 1988, No. 858, §2, eff. July 18, 1988; Acts 1989, No. 140, §1, eff. June 22, 1989; Acts 1989, No. 159, §2; Acts 1990, No. 855, §1; Acts 1991, No. 390, §1, eff. not later than Jan. 1, 1992.*; Acts 1992, No. 571, §1, eff. July 1, 1992; Acts 1993, No. 712, §2, eff. June 21, 1993; Acts 1997, No. 3, §3, eff. July 1, 1997; Acts 1999, No. 339, §2; Acts 1999, No. 802, §3, eff. July 2, 1999; Acts 2006, No. 465, §2, eff. June 15, 2006; Acts 2009, No. 384, §3, eff. July 1, 2010; Acts 2014, No. 811, §18, eff. June 23, 2014; Acts 2016, No. 300, §1, eff. June 2, 2016.



RS 36:252 - Officers of the department; compensation for one office only

§252. Officers of the department; compensation for one office only

A. The officers of the department shall be the secretary, the undersecretary, the deputy secretary if a deputy secretary is appointed, and assistant secretaries, each of whom shall be selected and shall perform functions as provided in this Title.

B. No person serving as a secretary, deputy secretary, undersecretary, or assistant secretary shall receive any additional salary from the state other than that salary which he receives by virtue of serving in any one of such offices. Any statewide elected official appointed to serve as a secretary, deputy secretary, undersecretary, or assistant secretary shall not receive any additional salary from the state other than that salary which he receives as a statewide elected official.

C. Notwithstanding any provision herein to the contrary, subject to approval of the governor, any person, including any statewide elected official, serving or appointed to serve as a secretary, undersecretary, deputy secretary, or assistant secretary may receive additional compensation for part-time services rendered as an instructor in postsecondary educational institutions, or as a member of the National Guard.

Acts 1988, No. 772, §2, eff. July 17, 1988.



RS 36:253 - Secretary of health and hospitals

§253. Secretary of health and hospitals

There shall be a secretary of health and hospitals, who shall be appointed by the governor with consent of the Senate and who shall serve at the pleasure of the governor at a salary fixed by the governor, which salary shall not exceed the amount approved for such position by the legislature while in session. The secretary shall serve as the executive head and chief administrative officer of the Louisiana Department of Health and shall have the responsibility for the policies of the department, except as otherwise provided by this Title, and for the administration, control, and operation of the functions, programs, and affairs of the department; provided that the secretary shall perform his functions under the general control and supervision of the governor.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1988, 1st. Ex. Sess., No. 1, §2, eff. Mar. 28, 1988.



RS 36:254 - Powers and duties of the secretary of the Louisiana Department of Health

§254. Powers and duties of the secretary of the Louisiana Department of Health

A. In addition to the functions, powers, and duties otherwise vested in the secretary by law, he shall:

(1) Represent the public interest in the administration of this Chapter and shall be responsible to the governor, the legislature, and the public therefor.

(2) Determine the policies of the department, except as otherwise provided by this Title. For this purpose, he shall conduct such studies and investigations as are necessary for the formulation of programs, plans, department procedures, rules and regulations, or for the implementation of remedial actions.

(3) In accordance with the Administrative Procedure Act, make, alter, amend, and promulgate rules and regulations necessary for the administration of the functions of the department, except as otherwise provided by this Title.

(4) Organize, plan, supervise, direct, administer, execute, and be responsible for the functions and programs vested in the department, in the manner and to the extent provided by this Title.

(5) Advise the governor on problems concerning the administration of the department.

(6)(a) Act as the sole agent of the state or, in necessary cases, designate one of the offices within the department or its assistant secretary to cooperate with the federal government and with other state and local agencies in matters of mutual concern and in the administration of federal funds granted to the state or directly to the department or an office thereof to aid in the furtherance of any function of the department or its offices, including but not limited to funding for the Medical Assistance Program, Title XIX of the Social Security Act. For this purpose he may take such actions, in accordance with any applicable state law, necessary to meet such federal standards as are established for the administration and use of such federal funds, except as otherwise specifically provided in this Title or by the constitution and laws of this state.

(b) Act as the sole agent of the state or, in necessary cases, designate one of the offices within the department or its assistant secretary to cooperate with the federal government and with other state and local agencies in the administration of federal funds granted to the state pursuant to the State Children's Health Insurance Program, Title XXI of the Social Security Act. For this purpose he may take such actions, in accordance with any applicable state law, necessary to meet such federal standards as are established for the administration and use of such federal funds, except as otherwise specifically provided in this Title or by the constitution and laws of this state, and provided that if the department develops a private health insurance model, the department and the Department of Insurance shall jointly promulgate the necessary rules in accordance with the Administrative Procedure Act to establish the private health insurance model. Any rules or regulations promulgated pursuant to the private health insurance model shall be subject to review by the House Committee on Health and Welfare and the Senate Committee on Health and Welfare and the House Committee on Insurance and the Senate Committee on Insurance.

(7) Make and publish an annual report to the governor and the legislature concerning the operations of the department and submit with each report such recommendations as he deems necessary for the more effective internal structure and administration of the department, and make other reports and recommendations on his own initiative or upon the request of the governor, the legislature, or any committee or member thereof.

(8) Provide for the ongoing merger and consolidation of the agencies and functions transferred to his department and submit a report thereon to the governor and the legislature, which report shall accompany the budget request which he submits under provisions of R.S. 39:33. Such report shall include a statement of the goals of the department and of the programs thereof and shall summarize the accomplishments of the department in meeting such goals and implementing such programs. The report shall also contain a specific statement of the reorganization and consolidation plan for the department for the next year and shall include a report on the implementation of such reorganization and consolidation plan for the previous year. The report concerning reorganization shall specifically detail the extent to which the department has achieved goals stated the previous year with respect to merger and consolidation of functions, abolition of agencies, consolidation of offices, elimination of job positions, and efficiency and economy in delivery of services. The report shall contain any recommendations with respect to reorganization which may require legislative action under the provisions of this Title. A copy of the report and recommended legislation shall also be submitted by the secretary to the presiding officer of each house of the legislature. The presiding officer shall refer the report to the appropriate committee having jurisdiction of the subject matter as provided in the rules of the respective house.

(9) Conduct hearings and pass upon complaints that may be made in relation to the administration of this Chapter; provided, however, that the secretary shall have the authority to delegate this authority to one of the offices of the department or to one of the agencies therein.

(10) Perform the functions of the state relating to:

(a) Licensing of health related professionals;

(b) Licensing of health facilities, including hospitals and nursing homes;

(c) Licensing of institutions for persons with intellectual disabilities;

(d) Licensing of systems of distribution for controlled dangerous substances;

(e) Licensing of child care institutions funded under Title XIX of the Social Security Act; and

(f) Any required certification for Medicare or Medicaid funding.

(g) Certification of emergency medical services.

(h) In accordance with R.S. 15:1501 et seq., provision of adult protective services to adults with disabilities.

(11) Direct and be responsible for grants management, staff development, and policy planning and evaluation for the department and all of its offices, including all agencies transferred to the Louisiana Department of Health.

(12)(a) Provide targeted health care programs in priority health care zones upon one hundred percent federal funding for such purpose. Such targeted programs shall:

(i) Be intended to lower infant mortality, teenage pregnancy, and substance abuse.

(ii) Be of the type determined by the secretary.

(iii) Be in addition to programs already in existence or any programs that may have been implemented in these areas by the department under normal circumstances.

(b) "Priority health care zone" means any parish or municipality listed as one of the ten parishes or twenty-five municipalities with the highest rates of infant mortality, teenage pregnancy, or substance abuse in Louisiana as of July first of any given year according to statistics compiled by the Louisiana Department of Health and the Department of Children and Family Services.

(c) The secretary shall submit annually, to the health and welfare committees of the House of Representatives and Senate, a report detailing actions taken by the Louisiana Department of Health in compliance with this Paragraph.

(13)(a) Develop and implement targeted programs, if and when federal funds become available, to enhance basic care facilities as defined in R.S. 40:2175 and comprehensive regional treatment centers that may exist and be located in the ten most populated municipalities in the state, excepting the city of New Orleans.

(b) These targeted programs should be of the type developed by the secretary and be intended to enhance the available and accessible health care of the citizens of the more rural areas of the state.

(14) Determine how funding for residency positions, residency supervision, and other medical education resources shall be allocated among institutions which provide medical education at hospitals in the health care services division of the Louisiana State University Health Sciences Center, including the Medical Center of Louisiana at New Orleans, to ensure that there is an equitable distribution among medical education programs providing services in public institutions. In making such determinations, the secretary shall consider advice provided by the Medical Education Commission, the historical distribution of graduate medical education resources, the long-term effects of the allocation of medical education resources to each program, and the clinical workload of each program.

(15)(a) On an annual basis, provide all of the following information to the legislature no later than fifteen days prior to the convening of each regular session:

(i) A full organizational chart for the department which is current as of the date of submission to the legislature and which shows each staff position, whether filled or vacant, that comprises the department.

(ii) The current salary of the person occupying each filled position shown on the organizational chart.

(b) The secretary may submit the report required by this Paragraph in electronic format and is further authorized, but is not required, to submit the report at the time of submission of the annual report required by Paragraph (7) of this Subsection.

B. The secretary shall have authority to:

(1)(a) Except as otherwise specifically provided in R.S. 36:801 and 803:

(i) Employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of the executive office of the secretary and the performance of its powers, duties, functions, and responsibilities and such other personnel, who are not assigned to an office, as may be necessary for the efficient administration of the department and for the performance of the responsibilities, powers, duties, and functions of agencies transferred to it;

(ii) Employ, assign, and remove all personnel employed for the department on a contractual basis, and

(iii) Transfer the personnel of the department as necessary for the efficient administration of the department and its programs.

(b) All of the above are to be accomplished in accordance with applicable civil service law, rules, and regulations, and with policies and rules of the department, and all are subject to budgetary control and applicable laws.

(2) Appoint, subject to gubernatorial approval, advisory councils, boards, and commissions necessary in the administration of the department, except as otherwise provided by law or by executive order.

(3) Accept and use, in accordance with law, gifts, grants, bequests, and endowments for purposes consistent with the responsibilities and functions of the department and take such actions as are necessary to comply with any conditions required for such acceptance.

(4) Formulate and promulgate rules of administration for the department relating to employment and management.

(5) Act as legal custodian of any child placed with the department by a court of law.

(6) Grant rights of way, servitudes, and easements across state-owned lands under his jurisdiction to other public bodies, either state or local, for any public purpose. The secretary shall also have authority to grant rights of way, servitudes, and easements across state lands under his jurisdiction to any other person or entity for the purpose of laying pipelines, gas lines, water lines and for the transmission of electricity for power and light, and also for telephone and telegraph lines, for railroad lines or tracks, for road construction, and for drainage purposes, and to enter into the necessary contracts therefor, which shall provide for the payment of an adequate consideration. Such payment, in order to be considered as adequate consideration, shall be based on payments made for other comparable contracts in the vicinity, when available, providing compensation for rights of way, servitudes, easements, and for damages relative thereto.

(7) Adopt and promulgate rules and regulations providing for certification of laboratories providing chemical analysis, analytical results, or other appropriate test data to the department which is required as a part of any permit application, required by order of the department or any agency in the department, required to be included on any monitoring reports submitted to the department or any such agency, or otherwise required by the regulations adopted pursuant to state or federal laws. The regulations shall provide for appropriate fees to be charged to develop and operate the laboratory certification program.

(8) Do such other things, not inconsistent with law, as are necessary to properly perform the functions vested in him.

(9) Assign the function of diagnosis and case management of persons suffering from substance abuse, persons with intellectual disabilities, persons with developmental disabilities, and persons with autism to the appropriate office with the Louisiana Department of Health or the appropriate level of government.

C. The secretary shall have no power to buy and sell lands, incur debt or issue bonds, or to lease or mortgage property under his control except as may be provided by the general laws of the state or as hereafter specifically conferred by law upon him.

D.(1)(a)(i) The secretary shall direct and be responsible for the Medical Assistance Program, Title XIX of the Social Security Act, including eligibility determination and those health planning and resource development functions as are permissible under provisions of Title XIX of the Social Security Act, Title XXI of the Social Security Act, and R.S. 46:976. Any modification to the Medical Assistance Program approved by waiver by the United States Department of Health and Human Services, Health Care Financing Administration, that provides for a managed care or voucher system shall be implemented by the secretary but only after the approved plan and any modifications thereto have been approved by the House and Senate Committees on Health and Welfare and the Joint Legislative Committee on the Budget. Unless approved by such committees as provided in this Subparagraph, modifications to the medical assistance program as provided herein shall not be considered avoidance of a budget deficit in the case of medical assistance programs, shall not be considered a means of securing new or enhanced federal funding in medical assistance programs, and shall not be considered necessary to avoid imminent peril to the public health, safety, or welfare; such modification shall not be promulgated as emergency rules under the provisions of R.S. 49:953(B) unless approved by such committees.

(ii) Any state Medicaid plan amendment shall provide assurances that for the provisions of the plan being amended, the state's payment rates for hospital, nursing facility, and institutional services shall be reasonable and adequate to meet the costs that must be incurred by efficiently and economically operated facilities, and any state Medicaid plan amendment shall comply with Section 1902(a)(13)(A) of the Social Security Act, known as the Boren amendment. The requirements of this Item shall not apply to state Medicaid plan amendments to implement a waiver approved by both houses of the legislature in accordance with Item (i) of this Subparagraph.

(b) The secretary is authorized to enter into interagency agreements for the performance of eligibility determination services to determine client eligibility for the Medical Assistance Program.

(2) Except as otherwise limited by a specific provision of law, the secretary is authorized to perform all of the following relative to or concerning the Medical Assistance Program:

(a) Adopt and promulgate rules and regulations related to the program in accordance with the Administrative Procedure Act.

(b) Develop and implement criteria, policies, and procedures concerning the program.

(c) Investigate, audit, and impose sanctions and other remedial measures on health care providers and others concerning the program.

(d) File suit on behalf of the Medical Assistance Program and select legal counsel employed by the department and other counsel as permitted by law to represent the secretary and the Medical Assistance Program in any such actions.

(3) The secretary may adopt rules and regulations for health care providers, in accordance with the Administrative Procedure Act and not inconsistent with state or federal law, governing their participation in the Medical Assistance Program. Such rules and regulations may include but shall not be limited to the following:

(a) The requirement that any health care provider who wishes to participate in the state Medical Assistance Program shall:

(i) Enter into an agreement with the secretary prior to receipt of any payment or reimbursement for services rendered to persons eligible for the Medical Assistance Program.

(ii) Provide specified information and provide authorization for the secretary to verify such information prior to entering into the agreement with the secretary.

(iii) Provide a letter of credit, surety bond, or a combination thereof, not to exceed fifty thousand dollars.

(b) General terms and conditions to which any provider shall agree in order to enter into a health care provider agreement with the secretary.

(c) Terms and conditions for the suspension, denial, or revocation of a health care provider agreement.

(d) Sanctions for violations of federal and state laws and rules applicable to the Medical Assistance Program.

E.(1) The functions relative to the operation and management of mental health, intellectual disabilities, and substance abuse services for Jefferson Parish having been transferred by department rules to the Jefferson Parish Human Services Authority in accordance with Chapter 14 of Title 28 of the Louisiana Revised Statutes of 1950 shall be the responsibility of and shall be performed by the Jefferson Parish Human Services Authority.

(2) Funds appropriated by the legislature for the costs of providing those functions and services transferred from the department to the authority shall be included in the department budget and shall be transferred from the department to the authority at the beginning of each state fiscal year. The secretary shall provide for the inclusion of such funds in the department budget request. Funding for the authority from such source shall be at least at the same level as provided for similar programs funded through the department budget in other parishes or regions of the state.

F.(1) The functions relative to the operation and management of community-based mental health, developmental disabilities, substance abuse services, and certain community-based public health services for the parishes of Ascension, East Baton Rouge, East Feliciana, Iberville, Pointe Coupee, West Baton Rouge, and West Feliciana transferred in accordance with R.S. 28:901 et seq., shall be the responsibility of and shall be performed by the Capital Area Human Services District. If funds are not appropriated by the legislature for the district to perform these functions in those parishes, the functions shall be the responsibility of and shall be performed by the department in those parishes.

(2) Funds appropriated by the legislature for the costs of providing those functions and services transferred from the department to the district shall be included in the department budget and shall be transferred from the department to the district in accordance with the agreement between the secretary of the department and the district. The secretary shall provide for the inclusion of such funds in the department budget request. Funding for the district from such source shall be at least at the same level and from the same means of financing as provided for similar programs funded through the department budget in other parishes or regions of the state. The agreement between the secretary and the district shall also provide for the gradual assumption of community-based public health functions by the district.

G. Repealed by Acts 2006, No. 465, §3, eff. June 15, 2006.

H.(1) The functions relative to the operation and management of community-based mental health, developmental disabilities, and addictive disorder services for the parishes of Livingston, St. Helena, St. Tammany, Tangipahoa, and Washington transferred in accordance with R.S. 28:851 et seq. shall be the responsibility of and shall be performed by the Florida Parishes Human Services Authority. If funds are not appropriated by the legislature for the authority to perform these functions in those parishes, the functions shall be the responsibility of and shall be performed by the department in those parishes.

(2) Funds appropriated by the legislature for the costs of providing those functions and services transferred from the department to the authority shall be included in the department budget and shall be transferred from the department to the authority in accordance with the agreement between the secretary of the department and the authority. The secretary shall provide for the inclusion of such funds in the department budget request. Funding for the authority from such source shall be at least at the same level and from the same means of financing as provided for similar programs funded through the department budget in other parishes or regions of the state.

I.(1) The functions relative to the operation and management of community-based mental health, developmental disabilities, and addictive disorder services for the parishes of Orleans, St. Bernard, and Plaquemines transferred in accordance with R.S. 28:861 et seq. shall be the responsibility of and shall be performed by the Metropolitan Human Services District. If funds are not appropriated by the legislature for the district to perform these functions in those parishes, the functions shall be the responsibility of and shall be performed by the department in those parishes.

(2) Funds appropriated by the legislature for the costs of providing those functions and services transferred from the department to the district shall be included in the department budget and shall be transferred from the department to the district in accordance with the agreement between the secretary of the department and the district. The secretary shall provide for the inclusion of such funds in the department budget request. Funding for the district from such source shall be at least at the same level and from the same means of financing as provided for similar programs funded through the department budget in other parishes or regions of the state.

J.(1) The functions relative to the operation and management of community-based mental health, developmental disabilities, and addictive disorder services for the parishes of Assumption, Lafourche, St. Charles, St. James, St. John the Baptist, St. Mary, and Terrebonne transferred in accordance with R.S. 28:871 et seq., shall be the responsibility of and shall be performed by the South Central Louisiana Human Services District. If funds are not appropriated by the legislature for the district to perform these functions in those parishes, the functions shall be the responsibility of and shall be performed by the department in those parishes.

(2) Funds appropriated by the legislature for the costs of providing those functions and services transferred from the department to the district shall be included in the department budget and shall be transferred from the department to the district in accordance with the agreement between the secretary of the department and the district. The secretary shall provide for the inclusion of such funds in the department budget request. Funding for the district from such source shall be at least at the same level and from the same means of financing as provided for similar programs funded through the department budget in other parishes or regions of the state.

K.(1) The functions relative to the operation and management of community-based mental health, developmental disabilities, and addictive disorder services for the parishes of Caldwell, East Carroll, Franklin, Jackson, Lincoln, Madison, Morehouse, Ouachita, Richland, Tensas, Union, and West Carroll transferred in accordance with R.S. 28:871 et seq., shall be the responsibility of and shall be performed by the Northeast Delta Human Services Authority. If funds are not appropriated by the legislature for the authority to perform these functions in those parishes, the functions shall be the responsibility of and shall be performed by the department in those parishes.

(2) Funds appropriated by the legislature for the costs of providing those functions and services transferred from the department to the authority shall be included in the department budget and shall be transferred from the department to the authority in accordance with the agreement between the secretary of the department and the authority. The secretary shall provide for the inclusion of such funds in the department budget request. Funding for the authority from such source shall be on at least the same level and from the same means of financing as provided for similar programs funded through the department budget in other parishes or regions of the state.

L. Any salary adjustment or cost of living adjustment for any employee or board member of a board, entity, agency, or commission transferred to the Louisiana Department of Health and enumerated in R.S. 36:259 or any employee of a human services district established and enumerated in R.S. 28:912 shall not be granted in any year after a deficit is declared without express written approval of two-thirds of the members of the respective governing board. The express written approval shall be submitted to the secretary in accordance with the reporting provided for in R.S. 36:803.

Acts 1976, No. 513, §1; Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1978, No. 786, §4, eff. July 17, 1978; Acts 1979, No. 355, §1; Acts 1983, 1st Ex. Sess., No. 13, §1, eff. July 1, 1983; Acts 1984, No. 234, §1; Acts 1987, No. 736, §1; Acts 1988, 1st. Ex. Sess., No. 1, §2, eff. Mar. 28, 1988; Acts 1988, No. 772, §2, eff. July 17, 1988; Acts 1988, No. 858, §2, eff. July 18, 1988; Acts 1989, No. 89, §1, eff. June 16, 1989; Acts 1989, No. 140, §1, eff. June 22, 1989; Acts 1989, No. 231, §1, eff. June 26, 1989; Acts 1989, No. 458, §2; Acts 1990, No. 94, §2; Acts 1990, No. 219, §1; Acts 1990, No. 351, §1, eff. July 10, 1990; Acts 1992, No. 571, §1, eff. July 1, 1992; Acts 1992, No. 975, §2, eff. July 9, 1992; Acts 1993, No. 170, §§2 and 3, eff. May 31, 1993; Acts 1993, No. 466, §2, eff. June 9, 1993; Acts 1993, No. 554, §1; Acts 1993, No. 712, §2, eff. June 21, 1993; Acts 1993, No. 736, §1; Acts 1995, No. 420, §1, eff. June 17, 1995; Acts 1995, No. 723, §2, eff. June 21, 1995; Acts 1996, 1st Ex. Sess., No. 54, §2; Acts 1997, No. 3, §3, eff. July 1, 1997; Acts 1997, No. 953, §1, eff. July 10, 1997; Acts 1997, No. 958, §1; Acts 1997, No. 1130, §1; Acts 1998, 1st Ex. Sess., No. 128, §1, eff. May 5, 1998; Acts 1999, No. 642, §1, eff. July 1, 1999; Acts 1999, No. 656, §1, eff. July 1, 1999; Acts 1999, No. 802, §3, eff. July 2, 1999; Acts 2001, No. 826, §2, eff. June 26, 2001; Acts 2003, No. 594, §3, eff. June 27, 2003; Acts 2003, No. 846, §3, eff. July 1, 2003; Acts 2006, No. 449, §2, eff. June 15, 2006; Acts 2006, No. 465, §3, eff. June 15, 2006; Acts 2006, No. 631, §2, eff. June 23, 2006; Acts 2010, No. 861, §17; Acts 2010, No. 877, §3, eff. July 1, 2010; Acts 2013, No. 220, §14, eff. June 11, 2013; Acts 2014, No. 811, §18, eff. June 23, 2014; Acts 2016, No. 338, §1, eff. June 2, 2016; Acts 2016, No. 557, §2.

NOTE: See Acts 2006, No. 449, §4, relative to effectiveness and powers and duties of the board of the South Central La. Human Services District.



RS 36:254.1 - Power of the secretary of the Louisiana Department of Health to issue tax-exempt or taxable debt relative to the Drinking Water Revolving Loan Fund

§254.1. Power of the secretary of the Louisiana Department of Health to issue tax-exempt or taxable debt relative to the Drinking Water Revolving Loan Fund

A. The secretary of the department is authorized and empowered to administer, maintain and operate the Drinking Water Revolving Loan Fund as created and provided in R.S. 40:2821 through 2826.

B. In connection with such administration, maintenance, and operation, the department is authorized to incur debt and issue bonds, notes, or other evidence of indebtedness, and is authorized to pledge the sums in, credited to, or payable to the Drinking Water Revolving Loan Fund as security for the debt of other entities, and is authorized to arrange, provide for, and pay the cost of credit enhancement devices for its debt and the debt of other entities in order to provide funds in connection with the Drinking Water Revolving Loan Fund Program. Any such evidence of indebtedness, guarantee, pledge, or credit enhancement device shall be authorized, executed, and delivered by the secretary or his designee in accordance with the provisions and subject to the limitations provided in R.S. 40:2821 through 2826 of the Drinking Water Revolving Loan Fund.

C. In connection with the above power and duties involving the Drinking Water Revolving Loan Fund, the secretary of the department is authorized to:

(1) To authorize by executive order, the issuance, sale, execution, and delivery of bonds, notes, or other evidences of indebtedness of the department, obligations representing guarantees by the department of the debt of other entities, and the granting of pledges of the sums deposited in, credited to, or payable to the Drinking Water Revolving Loan Fund as created and provided in R.S. 40:2821 et seq., including sums to be received pursuant to letters of credit, as security for the debts of other entities, subject to the approval of the State Bond Commission.

(2) To administer the financial aspects of the Drinking Water Revolving Loan Fund as established in R.S. 40:2821 through 2826. The secretary is also authorized to enter into contracts and other agreements in connection with the operation of the Drinking Water Revolving Loan Fund to the extent necessary or convenient for the implementation of the Drinking Water Revolving Loan Fund Program.

(3) To adopt and promulgate rules and regulations for the administration of the Drinking Water Revolving Loan Fund, provided such rules and regulations shall not take effect unless approved by the House of Representatives Ways and Means Committee and the Senate Revenue and Fiscal Affairs Committee.

(4) The secretary of the Louisiana Department of Health, hereafter the "department", is hereby authorized to issue, incur, and deliver debt evidenced by bonds, notes, or other evidences of indebtedness, payable from or secured by sums deposited in, credited to, or to be received in, including sums received pursuant to letters of credit, by the department in the Drinking Water Revolving Loan Fund as created and established in R.S. 40:2821 through 2826. The department is further authorized to undertake and to issue and deliver evidences of its guarantee of the debt of other entities and is authorized to enter and execute pledges of the sums deposited in, credited to, or to be received in the Drinking Water Revolving Loan Fund, including payments pursuant to letters of credit, to secure the debt of other entities. Such bonds, notes, or other evidences of indebtedness, such guarantees, and such pledges issued and delivered pursuant to the authority hereof shall constitute special and limited obligations of the department, and shall not be secured by the full faith and credit of the state of Louisiana, any source of revenue of the state of Louisiana other than those sums on deposit in, credited to, or to be received in the Drinking Water Revolving Loan Fund including payments to be made pursuant to letters of credit. It is hereby found and determined that such bonds, notes, or other evidences of indebtedness, guarantees, and pledges shall constitute revenue bonds, debts, or obligations within the meaning of Article VII, Section 6(C) of the Constitution of Louisiana and shall not constitute the incurring of state debt thereunder. Withdrawals from the Drinking Water Revolving Loan Fund to pay debt service on any bond, note, or other evidence of indebtedness, obligation of guarantee of any debt, or pledge to secure any debt does not constitute and shall not be subject to annual appropriation by the legislature as provided by Article III, Section 16 of the Constitution of Louisiana.

(5) The department is hereby authorized to issue, execute, and deliver refunding bonds, notes or other evidences of indebtedness for the purpose of refunding, readjusting, restructuring, refinancing, extending, or unifying in whole or any part of its outstanding obligations, and further the department is hereby authorized to issue short-term revenue notes for the purposes of anticipating any revenues to be received by the department in connection with the Drinking Water Revolving Loan Fund.

(6) Bonds, notes, or other evidences of indebtedness of the department may bear, and the department may guarantee or pledge the assets of the Drinking Water Revolving Loan Fund to the payment of debt of other entities that bear, a rate or rates of interest at fixed, variable, or adjustable rates. Any such obligation may be non-interest bearing in the form of capital appreciation obligations.

Acts 2003, No. 67, §2, eff. May 28, 2003.



RS 36:254.2 - Hot Wells Rehabilitation Center

§254.2. Hot Wells Rehabilitation Center

All rights, title, and interest in the Hot Wells Rehabilitation Center, including all property, rights to mineral waters, equipment, and facilities, are vested in the office of the secretary, Louisiana Department of Health. The secretary of the Louisiana Department of Health may engage in cooperative endeavors, including but not limited to contracts or leases, with any public or private association, corporation, or individual for the establishment, maintenance, and operation of the Hot Wells Rehabilitation Center facilities as public facilities for rehabilitation purposes.

Acts 2003, No. 371, §1.

NOTE: See Acts 2003, No. 371, §§2 and 3 relative to transfer of Hot Wells Rehabilitation Center from Rapides Parish Police Jury to La. Dept. of Health and repeal of Acts 1995, No. 146 relative to transfer of Hot Wells Rehabilitation Center to Rapides Parish Police Jury from Military Department.



RS 36:255 - Deputy secretary

§255. Deputy secretary

There may be a deputy secretary of the department, who shall be appointed by the secretary with consent of the Senate and who shall serve at the pleasure of the secretary at a salary fixed by the secretary, which salary shall not exceed the amount approved for such position by the legislature while in session. The duties and functions of the deputy secretary shall be determined and assigned by the secretary. If appointed, he shall serve as acting secretary in the absence of the secretary.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:256 - Undersecretary; functions; office of management and finance

§256. Undersecretary; functions; office of management and finance

A. There shall be an undersecretary of the Louisiana Department of Health, who shall be appointed by the governor with the consent of the Senate and who shall serve at the pleasure of the governor at a salary fixed by the governor, which salary shall not exceed the amount approved for such position by the legislature while in session. The undersecretary shall be directly responsible to the secretary and shall perform his functions under the supervision and control of the secretary.

B. The undersecretary shall direct and be responsible for the functions of the office of management and finance within the Louisiana Department of Health. In such capacity, he shall be responsible for accounting and budget control, procurement and contract management, data processing, personnel management, and facility construction and consulting services, for the department and all of its offices, including all agencies transferred to the Louisiana Department of Health, except as otherwise provided in this Title. He shall employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of the office of management and finance and the performance of its powers, duties, functions, and responsibilities, in accordance with applicable civil service laws, rules, and regulations, and with policies and rules of the department, all subject to budgetary control and applicable laws. The undersecretary shall exercise all powers and authority granted to him in this Title subject to the overall direction and control of the secretary.

C. The duties and functions of the office of management and finance and of the undersecretary shall be as provided in this Section and these duties and functions shall not be subject to change by the secretary, except that the undersecretary shall perform such additional duties and functions as are assigned by the secretary.

D. Repealed by Acts 1999, No. 656, §2, eff. July 1, 1999.

E. Repealed by Acts 1995, No. 369, §3.

Acts 1988, No. 772, §2, eff. July 17, 1988; Acts 1993, No. 170, §2, eff. May 31, 1993; Acts 1995, No. 369, §3; Acts 1999, No. 656, §2, eff. July 1, 1999.



RS 36:257 - Assistant secretaries

§257. Assistant secretaries

A. Each office within the Louisiana Department of Health, except the office of management and finance, shall be under the immediate supervision and direction of an assistant secretary, who shall be appointed by the governor with consent of the Senate. Each shall serve at the pleasure of the governor and shall be paid a salary which shall be fixed by the governor, which salary shall not exceed the amount approved for such position by the legislature while in session.

B. Except as otherwise expressly provided in this Title, the duties and functions of each office and its assistant secretary shall be determined by the secretary, and all of such duties and functions shall be exercised under the direct supervision and control of the secretary.

C. Except as otherwise provided in R.S. 36:801, each assistant secretary shall employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of his office and its programs and the performance of its powers, duties, functions, and responsibilities, in accordance with applicable civil service laws, rules, and regulations, and with policies and rules of the department, all subject to budgetary control and applicable laws.

D. Each assistant secretary shall exercise all powers and authority granted to him in this Title subject to the overall direction and control of the secretary.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1984, No. 899, §1, eff. July 1, 1984; Acts 1988, 1st Ex. Sess., No. 1, §2, eff. Mar. 28, 1988; Acts 1988, No. 772, §2, eff. July 17, 1988.



RS 36:258 - Offices; purposes and functions

§258. Offices; purposes and functions

A. The purposes for which the offices of the Louisiana Department of Health are created shall be set forth in this Section.

B. The office of public health shall perform the functions of the state which relate to the general health of the people of the state, including but not limited to responsibility for the preparation and supervision of the Sanitary Code, local health units, sewage treatment and disposal within the state, physical fitness, supplemental food programs for women, infants, and children, emergency medical services, and related functions affecting the public health. It shall also perform those functions of the state provided by law relating to environmental quality and pollution control which are related to the public health and which are specifically assigned to the department, including but not limited to functions relating to the treatment and disposal of sewage within the state, with the exception of those functions assigned by law to the Department of Environmental Quality including, but not limited to, the licensing of sewage sludge transporters or haulers.

C. The consolidation of the administration of the offices for mental illness and of addictive disorders into the office of behavioral health will offer less redundancy and greater benefits to Louisiana citizens in need of these services. The office of behavioral health shall perform the functions of the state which provide services and continuity of care for the prevention, detection, treatment, rehabilitation, and follow-up care of mental and emotional illness in Louisiana and shall perform functions related to mental health. It shall also perform the functions of the state relating to the care, training, treatment, and education of those suffering from addictive disorders and the prevention of addictive disorders and administer the addictive disorders programs in the state. It shall administer residential and outpatient care facilities of the state for persons who are mentally ill, persons suffering from addictive disorders, and persons suffering from co-occurring mental illness and addictive disorders.

D. The office for citizens with developmental disabilities shall be responsible for the programs and functions of the state relating to the care, training, treatment, and education of the mentally retarded, the developmentally disabled, and the autistic. It shall administer residential and day care facilities of the state for the mentally retarded and developmentally disabled.

E. Repealed by Acts 2009, No. 384, §4, eff. July 1, 2010.

NOTE: Subsection F eff. until one or more executive branch depts. is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier. See Acts 2013, No. 384, §§3 and 9.

F. The office of aging and adult services shall be responsible for the programs and functions of the Louisiana Department of Health related to the long-term care of the elderly and the protection and long-term care of persons with adult onset disabilities. It shall administer the residential state-operated nursing homes, the Villa Feliciana Medical Complex, the protection services program of adults from ages eighteen to fifty-nine, the department's long-term support and services programs, the State Personal Assistance Services program, the Community and Family Support Program, the Traumatic Head and Spinal Cord Injury Trust Fund, as well as other related programs within the department.

NOTE: Subsection F as amended by Acts 2013, No. 384, §3, eff. when one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier. See Acts 2013, No. 384, §§3 and 9.

F. The office of aging and adult services shall be responsible for the programs and functions of the Louisiana Department of Health related to the long-term care of the elderly and the protection and long-term care of persons with adult onset disabilities. It shall administer the residential state-operated nursing homes, the Villa Feliciana Medical Complex, the protection services program of adults from ages eighteen to fifty-nine, the department's long-term support and services programs, the State Personal Assistance Services program, the Community and Family Support Program, the Traumatic Head and Spinal Cord Injury Trust Fund, as well as other related programs within the department. The office shall have no responsibility or authority for any programs or functions assigned by the Louisiana Revised Statutes of 1950 to the Department of Elderly Affairs.

G. Notwithstanding the provisions of Subsections C, D, and E of this Section, the Jefferson Parish Human Services Authority shall be responsible for and shall perform the functions relative to the operation and management of mental health, developmental disabilities, and substance abuse services for Jefferson Parish only, and the department shall not be responsible for nor perform such functions unless the contract between the department and the authority has been terminated pursuant to R.S. 28:919(H).

H. Notwithstanding the provisions of Subsections B, C, D, and E of this Section, the Capital Area Human Services District shall be responsible for and shall perform the functions relative to the operation and management of community-based mental health, developmental disabilities, substance abuse services, and certain community-based public health services for the parishes of Ascension, East Baton Rouge, East Feliciana, Iberville, Pointe Coupee, West Baton Rouge, and West Feliciana only unless the contract between the department and the authority has been terminated pursuant to R.S. 28:919(H).

I. Notwithstanding the provisions of Subsections C, D, and E of this Section, the Florida Parishes Human Services Authority shall be responsible for and shall perform the functions relative to the operation and management of mental health, developmental disabilities, and addictive disorder services for the parishes of Livingston, St. Helena, St. Tammany, Tangipahoa, and Washington, and the department shall not be responsible for nor perform such functions unless the contract between the department and the authority has been terminated pursuant to R.S. 28:919(H).

J. Notwithstanding the provisions of Subsections C, D, and E of this Section, the South Central Louisiana Human Services District shall be responsible for and shall perform the functions relative to the operation and management of mental health, developmental disabilities, and addictive disorder services for the parishes of Assumption, Lafourche, St. Charles, St. James, St. John the Baptist, St. Mary, and Terrebonne, and the department shall not be responsible for nor perform such functions unless the contract between the department and the authority has been terminated pursuant to R.S. 28:919(H).

K. Notwithstanding the provisions of Subsections C, D, and E of this Section, the Metropolitan Human Services District shall be responsible for and shall perform the functions relative to the operation and management of mental health, developmental disabilities, and addictive disorder services for the parishes of Orleans, St. Bernard, and Plaquemines, and the department shall not be responsible for nor perform such functions unless the contract between the department and the authority has been terminated pursuant to R.S. 28:919(H).

L. Notwithstanding the provisions of Subsections C, D, and E of this Section, the Northeast Delta Human Services Authority shall be responsible for and shall perform the functions relative to the operation and management of mental health, developmental disabilities, and addictive disorder services for the parishes of Caldwell, East Carroll, Franklin, Jackson, Lincoln, Madison, Morehouse, Ouachita, Richland, Tensas, Union, and West Carroll, and the department shall not be responsible for nor perform such functions unless the contract between the department and the authority has been terminated pursuant to R.S. 28:919(H).

Acts 1976, No. 513, §1; Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1978, No. 786, §4, eff. July 17, 1978; Acts 1979, No. 449, §3, eff. Jan. 1, 1980; Acts 1979, No. 680, §3; Acts 1979, No. 692, §1; Acts 1979, No. 784, §2; Acts 1980, No. 751, §1; Acts 1981, No. 603, §1; Acts 1981, No. 823, §1; Acts 1981, Ex.Sess., No. 15, §1, eff. Nov. 19, 1981; Acts 1982, No. 154, §1, eff. July 1, 1982; Acts 1982, No. 698, §1; Acts 1982, No. 842, §1, eff. Aug. 4, 1982; Acts 1983, 1st Ex. Sess., No. 13, §3, eff. July 1, 1983; Acts 1983, No. 574, §1; Acts 1983, No. 659, §2; Acts 1983, No. 386, §1, eff. July 2, 1983; Acts 1984, No. 187, §1; Acts 1984, No. 899, §1, eff. July 1, 1984; Acts 1984, No. 217, §2; Acts 1984, No. 520, §1, eff. July 1, 1984; Acts 1984, No. 567, §1, eff. Jan. 1, 1985; Acts 1985, No. 919, §1, eff. July 23, 1985; Acts 1985, No. 965, §2; Acts 1986, 1st Ex. Sess., No. 28, §1, eff. Dec. 24, 1986; Acts 1987, No. 592, §1, eff. July 9, 1987; Acts 1987, No. 912, §1, eff. July 20, 1987; Acts 1988, 1st. Ex. Sess., No. 1, §2, eff. Mar. 28, 1988; Acts 1988, No. 858, §2, eff. July 18, 1988; Acts 1989, No. 159, §2; Acts 1989, No. 458, §2; Acts 1990, No. 94, §2; Acts 1991, No. 390, §§1, 6, eff. Jan. 1, 1992; Acts 1992, No. 571, §1, eff. July 1, 1992; Acts 1993, No. 200, §5; Acts 1993, No. 466, §2, eff. June 9, 1993; Acts 1993, No. 712, §2, eff. June 21, 1993; Acts 1995, No. 723, §2, eff. June 21, 1995; Acts 1996, 1st Ex. Sess., No. 45, §1, eff. May 7, 1996; Acts 1996, 1st Ex. Sess., No. 54, §2; Acts 1997, No. 172, §2, eff. June 13, 1997; Acts 1997, No. 1130, §1; Acts 1999, No. 339, §2; Acts 2001, No. 826, §2, eff. June 26, 2001; Acts 2003, No. 594, §3, eff. June 27, 2003; Acts 2003, No. 846, §3, eff. July 1, 2003; Acts 2004, No. 803, §2, eff. July 8, 2004; Acts 2006, No. 449, §2, eff. June 15, 2006; Acts 2006, No. 465, §2, eff. June 15, 2006; Acts 2006, No. 631, §2, eff. June 23, 2006; Acts 2008, No. 56, §2, eff. July 1, 2009; Acts 2008, No. 373, §3, eff. June 21, 2008; Acts 2009, No. 384, §§3, 4, eff. July 1, 2010; Acts 2010, No. 877, §3, eff. July 1, 2010; Acts 2010, No. 939, §4, eff. July 1, 2010; Acts 2013, No. 384, §§3, 9, eff. upon contingencies contained in Acts 2013, No. 384, §9(B).

NOTE: See Acts 1984, No. 187, §2.

NOTE: See Acts 2006, No. 465, §4 relative to implementation.

NOTE: See Acts 2006, No. 449, §4, relative to effectiveness and powers and duties of the board of the South Central La. Human Services District.

NOTE: See Acts 2009, No. 384, §5 relative to changes in office designations by the La. State Law Institute and Acts 2009, No. 384, §6 relative to effectiveness upon approval of implementation plan for the office of behavioral health.

NOTE: See Acts 2010, No. 939, §§13 and 17, relative to continuity of administrative rules and contracts of the Dept. of Social Services relative to programs and operations transferred by the Act to the La. Dept. of Health.

NOTE: See Acts 2010, No. 939, §15, relative to transfer of funds for the La. Traumatic Head and Spinal Cord Injury Trust Fund to the La. Dept. of Health.

NOTE: See Acts 2010, No. 939, §20, relative to report of cost of implementing transfer of programs to La. Dept. of Health.

NOTE: See Acts 2013, No. 384, §9 which makes the Act effective when one or more executive branch depts. are abolished or a constitutional amendment authorizing an additional dept. becomes effective, whichever is earlier.

NOTE: See Acts 2013, No. 384, §8, effective July 1, 2013 per §9(A) of the Act, provides that funds allocated for any purpose under the authority of the Office of Elderly Affairs or its successor, the Department of Elderly Affairs, are allocated only to the Office of Elderly Affairs or its successor and are not appropriated, allocated or transferred to any other state department, office or programs.



RS 36:259 - Transfer of agencies and functions to Louisiana Department of Health

§259. Transfer of agencies and functions to Louisiana Department of Health

A. Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

B. Repealed by Acts 2016, No. 577, §3.

C. The following agencies, as defined by R.S. 36:3, are transferred to and hereafter shall be within the Louisiana Department of Health, as provided in Part II of Chapter 22 of this Title:

(1) Greenwell Springs Hospital (Greenwell Springs)

(2)-(7) Repealed by Acts 1991, No. 390, §6, eff. Jan. 1, 1992.

(8) Repealed by Acts 1989, No. 344, §4, eff. June 28, 1989.

(9) Southeast Louisiana State Hospital (Mandeville)

(10) East Louisiana State Hospital (Jackson)

(11) Jonesboro Charity Hospital (Jonesboro)

(12) Central Louisiana State Hospital (Pineville)

(13) Pinecrest Supports and Services Center (R.S. 28:22.8(A)(3); R.S. 28:451.4)

(14) North Lake Supports and Services Center (R.S. 28:22.8(A)(9); R.S. 28:451.4)

(15) Repealed by Acts 2012, No. 232, §3, eff. May 22, 2012.

(16) The mental health facilities located in New Orleans, Baton Rouge, Shreveport, Monroe, Lake Charles, Alexandria, Lafayette, Metairie, Hammond, Natchitoches, Ruston, Chalmette, Houma, Harvey, Marksville, Bogalusa, Pineville, Many, New Roads, Covington, Crowley, Donaldsonville, Plaquemine, Raceland, Leesville, Norco, Mandeville, Ville Platte, Patterson, Tallulah, Columbia, Oakdale, and any other state owned or operated facilities as may be hereinafter established (R.S. 28:22.4-22.5)

(17)-(20) Repealed by Acts 2012, No. 232, §3, eff. May 22, 2012.

(21) Northwest Supports and Services Center (R.S. 28:22.8(A)(6); R.S. 28:451.4)

(22) Repealed by Acts 2012, No. 232, §3, eff. May 22, 2012.

(23) Villa Feliciana Medical Complex (R.S. 28:22.7; R.S. 40:2002.4; R.S. 40:2142).

(24) Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

(25), (26) Repealed by Acts 2012, No. 232, §3, eff. May 22, 2012.

D. The following agencies, as defined in R.S. 36:3, are placed within the Louisiana Department of Health and shall perform and exercise their powers, duties, functions, and responsibilities as otherwise provided by law:

(1) Louisiana state office of rural health (R.S. 40:2195.1)

(2) Repealed by Acts 2013, No. 184, §7(B).

(3) Louisiana State Child Death Review Panel (R.S. 40:2019)

(4) Marriage and Family Therapy Advisory Committee (R.S. 37:1104) (Established by the Louisiana Licensed Professional Counselors Board of Examiners).

(5) Nursing Home Emergency Preparedness Review Committee (R.S. 40:2009.25)

(6) Advisory Committee on Polysomnography (R.S. 37:2861 et seq.)

(7) Louisiana Birth Defects Surveillance System Advisory Board (R.S. 40:31.41 et seq.)

(8) Prescription Monitoring Program Advisory Council (R.S. 40:1001 et seq.)

(9) Health Data Panel (R.S. 40:1173.1 et seq.)

(10) The Louisiana Standards for Water Works Construction, Operation, and Maintenance Committee (R.S. 40:4.13).

E. The following agencies, as defined in R.S. 36:3, are transferred to and hereafter shall be within the Louisiana Department of Health, as provided in R.S. 36:803:

(1) Louisiana State Board of Nursing (R.S. 37:911 et seq.)

(2) Louisiana State Board of Dentistry (R.S. 37:751 et seq.)

(3) Louisiana State Board of Social Work Examiners (R.S. 37:2701 et seq.)

(4) Louisiana State Board of Optometry Examiners (R.S. 37:1041 et seq.)

(5) Louisiana State Board of Examiners for Sanitarians (R.S. 37:2101 et seq.)

(6) Louisiana State Board of Practical Nurse Examiners (R.S. 37:961 et seq.)

(7) Louisiana Board of Chiropractic Examiners (R.S. 37:2801 et seq.)

(8) Louisiana State Board of Medical Examiners (R.S. 12:914; R.S. 37:611 et seq.; R.S. 37:1261 et seq.)

(9) Louisiana State Board of Embalmers and Funeral Directors (R.S. 37:831 et seq.)

(10) State Board of Examiners of Psychologists (R.S. 37:2351 et seq.)

(11) Louisiana Board of Examiners for Speech-Language Pathology and Audiology (R.S. 37:2650 et seq.)

(12) Louisiana Board of Veterinary Medicine (R.S. 37:1511 et seq.)

(13) Board of Examiners for Nursing Facility Administrators (R.S. 37:2501 et seq.)

(14) Louisiana Board of Pharmacy (R.S. 37:1161 et seq.; R.S. 51:521 et seq.)

(15) Repealed by Acts 1985, No. 302, §1.

(16) Louisiana Board for Hearing Aid Dealers (R.S. 37:2441 et seq.)

(17) Radiologic Technology Board of Examiners (R.S. 37:3200 et seq.)

(18) Repealed by Acts 2010, No. 861, §22.

(19) Repealed by Acts 2004, No. 803, §5, eff. July 8, 2004.

(20) Louisiana Physical Therapy Board (R.S. 37:2401 et seq.)

(21) The Louisiana Licensed Professional Vocational Rehabilitation Counselors Board of Examiners (R.S. 37:3441 et seq.)

(22) Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

(23) The Addictive Disorder Regulatory Authority (R.S. 37:3389).

(24) Repealed by Acts 2008, No. 534, §4, eff. June 30, 2008.

(25) Louisiana Behavior Analyst Board (R.S. 37:3701 et seq.)

F. The following agencies, as defined in R.S. 36:3, previously abolished by the Executive Reorganization Act, and their powers, duties, functions, and responsibilities are transferred to the secretary of the Louisiana Department of Health and shall be exercised and performed as provided in Part IV of Chapter 22 of this Title:

(1) Louisiana Health and Human Resources Administration (R.S. 46:1751-46:1767, and generally Chapters 1 and 11 of Title 40 and all of Title 46 of the Louisiana Revised Statutes of 1950, except R.S. 46:1601-46:1608) to the extent that the cited provisions provide with respect to agencies or functions placed in or transferred to the Louisiana Department of Health.

(2), (3) Repealed by Acts 1991, No. 390, §6, eff. Jan. 1, 1992.

(4) Repealed by Acts 1989, No. 662, §8, eff. July 7, 1989.

(5) Repealed by Acts 1991, No. 390, §6, eff. Jan. 1, 1992.

(6), (7) Repealed by Acts 2010, No. 861, §22.

(8) Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

(9) Louisiana State Board of Health and the Louisiana Department of Health and all its subsidiary boards. (Such provisions of Title 40 of the Louisiana Revised Statutes of 1950 as are applicable to the abolished board and department)

(10) Louisiana Narcotics Rehabilitation Commission (R.S. 40:1051 et seq.)

(11) Repealed by Acts 2010, No. 861, §22.

(12) Repealed by Acts 1991, No. 390, §6, eff. Jan. 1, 1992.

(13), (14) Repealed by Acts 2010, No. 861, §22.

(15) Repealed by Acts 2012, No. 811, 17, eff. July 1, 2012.

(16) Anatomical Board (R.S. 17:2271 et seq.)

(17) Repealed by Acts 2010, No. 861, §22.

(18) Board of Commissioners of the South Louisiana Health Services District (R.S. 28:241 et seq.)

(19) Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

(20) Nursing Home Advisory Committee (R.S. 40:2009.1)

(21) Hospital Licensing Council (R.S. 40:2108)

G. The State Board of Electrolysis Examiners (R.S. 37:3051 et seq.) is placed within the Louisiana Department of Health and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:803.

H. The Governor's Council on Physical Fitness and Sports (R.S. 40:2451 et seq.) is placed within the Louisiana Department of Health and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:802.

I. The following agencies, as defined in R.S. 36:3, are placed within the Louisiana Department of Health and shall exercise and perform their powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:802:

(1) Repealed by Acts 2001, No. 197, §2.

(2) Repealed by Acts 2009, No. 438, §8(B).

(3) Commission on Perinatal Care and Prevention of Infant Mortality (R.S. 40:2018)

(4) Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

(5) Water Supply and Sewerage Systems Certification Committee (R.S. 40:1141 et seq.)

(6) Repealed by Acts 1995, No. 185, §3.

(7) Repealed by Acts 1989, No. 662, §12, eff. Aug. 15, 1989.

(8) Repealed by Acts 1989, No. 352, §3; Acts 1989, No. 662, §8, eff. July 7, 1989.

J.(1) The Louisiana Emergency Response Network Board (R.S. 40:2841 et seq.) is placed within the Louisiana Department of Health and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with R.S. 36:801.1.

(2) The Louisiana Emergency Response Network Board shall be a separate budget unit within the Louisiana Department of Health.

K. The Medicaid Pharmaceutical and Therapeutics Committee (R.S. 46:153.3) is placed within the Louisiana Department of Health and shall perform and exercise its powers, duties, functions, and responsibilities as provided by law.

L.(1) The Louisiana Developmental Disabilities Council (R.S. 28:750 et seq.) is placed within the Louisiana Department of Health and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:801.1. The council shall have full appointing authority for all personnel purposes.

(2) The regional and state advisory councils for the community and family support system (R.S. 28:824(J)) are placed within the Louisiana Department of Health and shall exercise and perform their powers, duties, functions, and responsibilities as provided by or pursuant to law.

M. Repealed by Acts 2013, No. 184, §2(B).

N. The advisory council for the program of early identification of hearing impaired infants (R.S. 46:2261 et seq.) is placed within the Louisiana Department of Health and shall exercise and perform its powers, duties, functions, and responsibilities as provided by or pursuant to law.

O. The Louisiana Commission on Addictive Disorders (R.S. 46:2500 et seq.) is placed within the Louisiana Department of Health and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:914.

P. The Physician Assistants Advisory Committee (R.S. 37:1270.1) is placed within the Louisiana Department of Health and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:914.

Q. The Louisiana State Board of Examiners in Dietetics and Nutrition (R.S. 37:3081 et seq.) is placed within the Louisiana Department of Health and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with R.S. 36:803.

R. Repealed by Acts 2013, No. 184, §4(B).

S. The Louisiana Commission for the Deaf (R.S. 46:2351 et seq.) is hereby placed within the Louisiana Department of Health and shall perform and exercise its powers, duties, functions, and responsibilities as provided for agencies transferred as provided in R.S. 36:802.

T. The Traumatic Head and Spinal Cord Injury Trust Fund Advisory Board (R.S. 46:2631 et seq.) is hereby placed within the Louisiana Department of Health and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:901 et seq.

U. The Louisiana Access to Better Care Medicaid Insurance Demonstration Project Oversight Board (R.S. 46:160.1 et seq.) is placed within the Louisiana Department of Health and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of Part III of Chapter 22 of this Title.

V. Repealed by Acts 2010, No. 743, §10B, eff. July 1, 2010.

W. The Louisiana Board of Wholesale Drug Distributors (R.S. 37:3461 et seq.) shall be placed within the Louisiana Department of Health and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:803.

X. Repealed by Acts 2016, No. 614, §8(B).

Y. Repealed by Acts 2015, No. 411, §4, eff. July 1, 2015.

Z. Repealed by Acts 1991, No. 390, §6, eff. Jan. 1, 1992.

AA. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.

BB. The following agencies, as defined in R.S. 36:3, are placed within the Louisiana Department of Health and shall perform and exercise their powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:914:

(1) Respiratory Care Advisory Committee (R.S. 37:3356 et seq.)

(2) The Louisiana Advisory Committee on Populations and Geographic Regions With Excessive Cancer Rates (R.S. 40:1299.90.1).

(3) The Fluoridation Advisory Board (R.S. 40:5.11(C)-(F)).

CC. The Louisiana Board of Massage Therapy (R.S. 37:3551 et seq.) is placed within the Louisiana Department of Health and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with R.S. 36:803.

DD. The Clinical Laboratory Personnel Committee (R.S. 37:1311 et seq.) is placed within the Louisiana Department of Health under the jurisdiction of the Louisiana State Board of Medical Examiners and shall perform and exercise its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with R.S. 36:919.2.

EE. The Louisiana Licensed Professional Counselors Board of Examiners, R.S. 37:1101 et seq., is hereby placed within the Louisiana Department of Health and shall perform and exercise its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:803.

FF. The Medical Education Commission (R.S. 17:1519.8) is placed within the Louisiana Department of Health and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of Part III of Chapter 22 of this Title.

GG. The Louisiana Emergency Medical Services Certification Commission (R.S. 40:1231 et seq.) is placed within the Louisiana Department of Health and shall perform and exercise its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with R.S. 36:919.4.

HH. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

II. Repealed by Acts 2010, No. 743, §13, eff. July 1, 2010.

JJ, KK. Repealed by Acts 2008, No. 815, §5.

LL. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

MM. The Louisiana Medical Disclosure Panel (R.S. 40:1299.39.6) is placed within the Louisiana Department of Health and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:802.

NN. The Louisiana Sickle Cell Commission (R.S. 40:2018.3) is placed within the Louisiana Department of Health and shall exercise and perform its powers, duties, functions, and responsibilities as provided by or pursuant to law.

OO. The Louisiana Obesity Prevention and Management Commission (R.S. 40:2018.4) is placed within the Louisiana Department of Health and shall exercise and perform its powers, duties, functions, and responsibilities as provided by or pursuant to law.

Acts 1976, No. 513, §1; Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1977, No. 519, §1; Acts 1978, No. 439, §2; Acts 1978, No. 786, §4, eff. July 17, 1978; Acts 1979, No. 312, §1; Acts 1979, No. 449, §3, eff. Jan. 1, 1980; Acts 1979, No. 748, §2, eff. Jan. 1, 1980; Acts 1980, No. 629, §1; Acts 1980, No. 751, §1; Acts 1980, No. 825, §1, eff. Aug. 1, 1980; Acts 1981, No. 873, §1, eff. Sept. 11, 1981; Acts 1981, No. 690, §1; Acts 1982, No. 528, §2; Acts 1982, No. 812, §2; Acts 1983, No. 481, §1; Acts 1983, No. 507, §2; Acts 1984, No. 88, §1; Acts 1984, No. 485, §1; Acts 1984, No. 842, §2; Acts 1984, No. 847, §1; Acts 1984, No. 846, §3; Acts 1984, No. 899, §1, eff. July 1, 1984; Acts 1985, No. 286, §2; Acts 1985, No. 302, §1; Acts 1985, No. 408, §2; Acts 1985, No. 690, §2, eff. July 16, 1985; Acts 1985, No. 692, §1; Acts 1985, No. 813, §1; Acts 1986, No. 357, §2 and §3, eff. June 30, 1986; Acts 1986, No. 874, §1; Acts 1986, No. 880, §2; Acts 1986, No. 908, §2; Acts 1987, No. 43, §1; Acts 1987, No. 208, §2, eff. Jan. 1, 1988; Acts 1987, No. 384, §1; Acts 1987, No. 536, §3; Acts 1987, No. 574, §2, eff. July 9, 1987; Acts 1987, No. 617, §2; Acts 1987, No. 787, §2; Acts 1987, No. 892, §2, eff. July 20, 1987; Acts 1987, No. 932, §§2,3, eff. July 20, 1987; Acts 1988, 1st Ex. Sess., No. 1, §§2, 10, eff. Mar. 28, 1988; Acts 1988, No. 373, §1; Acts 1988, No. 701, §1; Acts 1988, No. 785, §1; Acts 1988, No. 796, §2, eff. July 18, 1988; Acts 1988, No. 852, §2; Acts 1988, No. 941, §1; Acts 1988, No. 372, §1, eff. July 8, 1988; Acts 1989, No. 89, §1, eff. June 16, 1989; Acts 1989, No. 294, §3, eff. June 27, 1989; Acts 1989, No. 329, §3; Acts 1989, No. 344, §4, eff. June 28, 1989; Acts 1989, No. 352, §§1, 3; Acts 1989, No. 355, §1; Acts 1989, No. 381, §1; Acts 1989, No. 403, §1, eff. June 30, 1989; Acts 1989, No. 445, §2; Acts 1989, No. 456, §2; Acts 1989, No. 458, §2; Acts 1989, No. 662, §8, eff. July 7, 1989, §9, eff. June 30, 1989, §12, eff. August 15, 1989; Acts 1990, No. 94, §3; Acts 1990, No. 351, §3, eff. July 10, 1990; Acts 1990, No. 464, §1; Acts 1990, No. 800, §2; Acts 1990, No. 815, §1; Acts 1991, No. 227, §1; Acts 1991, No. 253, §2, eff. July 2, 1991; Acts 1991, No. 390, §1, §6, eff. Jan. 1, 1992; Acts 1991, No. 429, §2; Acts 1991, No. 576, §1; Acts 1991, No. 818, §2; Acts 1992, No. 260, §2, eff. June 10, 1992; Acts 1992, No. 427, §1; Acts 1992, No. 753, §1, eff. Sept. 1, 1992; Acts 1992, No. 1047, §2; Acts 1993, No. 396, §1, eff. Aug. 1, 1993; Acts 1993, No. 662, §3, eff. June 16, 1993; Acts 1995, No. 185, §3; Acts 1995, No. 369, §2; Acts 1995, No. 892, §1; Acts 1995, No. 1242, §2, eff. June 29, 1995; Acts 1995, No. 1301, §2; Acts 1997, No. 3, §3, eff. July 1, 1997; Acts 1997, No. 641, §2; Acts 1997, No. 908, §1; Acts 1997, No. 913, §1; Acts 1997, No. 982, §2, eff. July 10, 1997; Acts 1997, No. 1116, §2; Acts 1997, No. 1185, §1; Acts 1999, No. 674, §2, eff. July 1, 1999; Acts 1999, No. 767, §2; Acts 1999, No. 1039, §2, eff. July 9, 1999; Acts 1999, No. 1148, §4; Acts 2001, No. 197, §2; Acts 2001, No. 1183, §3; Acts 2001, No. 1185, §8, eff. July 1, 2001; Acts 2004, No. 248, §1, eff. June 15, 2004; Acts 2004, No. 644, §1; Acts 2004, No. 726, §1, eff. July 1, 2004; Acts 2004, No. 803, §5, eff. July 8, 2004; Acts 2004, No. 906, §1, eff. July 12, 2004; Acts 2004, No. 920, §1, eff. July 12, 2004; Acts 2005, No. 428, §3, eff. July 1, 2005; Acts 2006, No. 427, §1; Acts 2006, No. 713, §§2 and 4, eff. July 1, 2006; Acts 2007, No. 142, §1; Acts 2007, No. 325, §2, eff. July 9, 2007; Acts 2007, No. 360, §2; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2008, No. 534, §§2, 4, eff. June 30, 2008; Acts 2008, No. 815, §5; Acts 2009, No. 438, §§8(B), 9(B), 10, 15(B); Acts 2009, No. 535, §1, eff. Jan. 1, 2010; Acts 2010, No. 743, §§10B, 13, and 20, eff. July 1, 2010; Acts 2010, No. 861, §§17, 22; Acts 2010, No. 939, §4, eff. July 1, 2010; Acts 2012, No. 232, §3, eff. May 22, 2012; Acts 2012, No. 269, §1, eff. May 25, 2012; Acts 2012, No. 600, §1, eff. June 7, 2012; Acts 2012, No. 759, §1, eff. June 12, 2012; Acts 2012, No. 811, §§11, 17, eff. July 1, 2012; Acts 2013, No. 117, §1; Acts 2013, No. 184, §§2(B), 4(B), 7(B); Acts 2013, No. 292, §1, eff. June 14, 2013; Acts 2013, No. 351, §1; Acts 2014, No. 93, §1, eff. December 19, 2014; Acts 2014, No. 580, §1, eff. June 9, 2014; Acts 2015, No. 411, §4, eff. July 1, 2015; Acts 2016, No. 577, §3; Acts 2016, No. 614, §8(B).



RS 36:301 - Louisiana Workforce Commission; creation; domicile; composition; purposes and functions

CHAPTER 7. LOUISIANA WORKFORCE COMMISSION

§301. Louisiana Workforce Commission; creation; domicile; composition; purposes and functions

A. The Louisiana Workforce Commission is created and shall be a body corporate with the power to sue and be sued. The domicile of the commission shall be in Baton Rouge. The Louisiana Workforce Commission shall be deemed to be one of the twenty departments of the executive branch of state government as provided in Article IV, Section 1 of the Constitution of 1974 and as provided in this Title.

B. The Louisiana Workforce Commission through its offices and officers, shall administer and enforce laws and programs designed to protect the economic and physical well-being of Louisiana's workforce. The commission shall coordinate and administer programs conducted by the state, or jointly with federal agencies, in the area of labor-management relations, manpower evaluation and training, vocational rehabilitation, independent living, blind services, employment, unemployment and workers' compensation, job safety, and the licensing and regulation of certain types of work. The commission shall perform functions related to administration of the community services block grant for which provision is initially made in the Omnibus Budget Reconciliation Act of 1981.

C.(1) The Louisiana Workforce Commission shall be composed of the executive office of the executive director, the office of management and finance, the office of workforce development, the office of unemployment insurance administration, the office of workers' compensation administration, the office of occupational information services, and such other offices as shall be created by law. The Louisiana Workforce Investment Council, as more specifically provided in R.S. 23:2042 et seq., shall be placed within the executive office of the executive director.

(2) Whenever the executive director determines that the administration of the functions of the commission may be more efficiently performed by eliminating, merging, or consolidating existing offices or establishing new offices, he shall present a plan therefor to the legislature for its approval by statute.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1981, Ex.Sess., No. 15, §1, eff. Nov. 19, 1981; Acts 1983, 1st Ex. Sess., No. 1, §3, eff. July 1, 1983; Acts 1987, No. 736, §1; Acts 1989, No. 512, §2, eff. Jan. 1, 1990; Acts 1992, No. 447, §2, eff. June 20, 1992; Acts 1997, No. 1172, §5, eff. June 30, 1997; Acts 2007, No. 113, §3; Acts 2008, No. 743, §3, eff. July 1, 2008; Acts 2009, No. 438, §15(A); Acts 2010, No. 939, §4, eff. July 1, 2010.

NOTE: SEE ACTS 1987, NO. 736, §3.

NOTE: SEE ACTS 1990, NO. 1083, §§4-6.

NOTE: See Acts 2008, No. 743, §§6, 7, and 8, eff. July 1, 2008, relative to severability, to changing of references to the former Dept. of Labor and former La. Workforce Commission, and to legislative intent for continuity of functioning of local workforce investment boards and the executive director's responsibility therefor.

NOTE: See Acts 2010, No. 939, §§12, 14, 16, snd 19, relative to implementation of transfer of programs from the Dept. of Social Services to the La. Workforce Commission.



RS 36:302 - Officers of the commission; compensation for one office only

§302. Officers of the commission; compensation for one office only

A. The officers of the commission shall be the executive director, the chief financial officer, the deputy executive director if a deputy executive director is appointed, and directors, each of whom shall be selected and shall perform functions as provided in this Title.

B. No person serving as executive director, chief financial officer, deputy executive director, or director shall receive any additional salary from the state other than that salary which he receives by virtue of serving in any one of such offices. Any statewide elected official appointed to serve as executive director, chief financial officer, deputy executive director, or director shall not receive any additional salary from the state other than that salary which he receives as a statewide elected official.

C. Notwithstanding any provision herein to the contrary, subject to approval of the governor, any person, including any statewide elected official, serving or appointed to serve as executive director, chief financial officer, deputy executive director, or director may receive additional compensation for part-time services rendered as an instructor in post-secondary educational institutions, or as a member of the National Guard.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 2008, No. 743, §3, eff. July 1, 2008.

NOTE: See Acts 2008, No. 743, §§6, 7, and 8, eff. July 1, 2008, relative to severability, to changing of references to the former Dept. of Labor and former La. Workforce Commission, and to legislative intent for continuity of functioning of local workforce investment boards and the executive director's responsibility therefor.



RS 36:303 - Executive director

§303. Executive director

There shall be an executive director, who shall be appointed by the governor with consent of the Senate and who shall serve at the pleasure of the governor at a salary fixed by the governor, which salary shall not exceed the amount approved for the position by the legislature while in session. The executive director shall serve as the executive head and chief administrative officer of the Louisiana Workforce Commission and shall have the responsibility for the policies of the commission, except as otherwise provided by this Title, and for the administration, control, and operation of the functions, programs, and affairs of the commission; provided that the executive director shall perform his functions under the general control and supervision of the governor.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1989, No. 512, §2, eff. Jan. 1, 1990; Acts 1992, No. 447, §2, eff. June 20, 1992; Acts 2008, No. 743, §3, eff. July 1, 2008.

NOTE: See Acts 2008, No. 743, §§6, 7, and 8, eff. July 1, 2008, relative to severability, to changing of references to the former Dept. of Labor and former La. Workforce Commission, and to legislative intent for continuity of functioning of local workforce investment boards and the executive director's responsibility therefor.



RS 36:304 - Powers and duties of executive director

§304. Powers and duties of executive director

A. In addition to the functions, powers, and duties otherwise vested in the executive director by law, he shall:

(1) Represent the public interest in the administration of this Chapter and shall be responsible to the governor, the legislature, and the public therefor.

(2) Determine the policies of the commission, except as otherwise provided by this Title.

(3) In accordance with the Administrative Procedure Act, make, alter, amend, and promulgate rules and regulations necessary for the administration of the functions of the commission, except as otherwise provided by this Title.

(4) Organize, plan, supervise, direct, administer, execute, and be responsible for the functions and programs vested in the commission, in the manner and to the extent provided by this Title.

(5) Advise the governor on problems concerning the administration of the commission.

(6) Act as the sole agent of the state and administrator of the Louisiana Employment Security Law or, in necessary cases, designate one or more of the offices within the commission to cooperate with the federal government and with other state and local agencies in matters of mutual concern and in the administration of federal funds granted to the state or directly to the commission or an office thereof to aid in the furtherance of any function of the commission and its offices. For this purpose he may take such actions, in accordance with applicable state law, necessary to meet such federal standards as are established for the administration and use of such federal funds, except as otherwise specifically provided in this Title or by the constitution and laws of this state.

(7) Make and publish an annual report to the governor and the legislature concerning the operations of the commission and submit with each report such recommendations as he deems necessary for the more effective internal structure and administration of the commission, and make other reports and recommendations on his own initiative or upon the request of the governor, the legislature, or any committee or member thereof.

(8) Provide for the ongoing merger and consolidation of the agencies and functions transferred to his commission and submit a report thereon to the governor and the legislature, which report shall accompany the budget request which he submits under provisions of R.S. 39:33. Such report shall include a statement of the goals of the commission and of the programs thereof and shall summarize the accomplishments of the commission in meeting such goals and implementing such programs. The report shall also contain a specific statement of the reorganization and consolidation plan for the commission for the next year and shall include a report on the implementation of such reorganization and consolidation plan for the previous year. The report concerning reorganization shall specifically detail the extent to which the commission has achieved goals stated the previous year with respect to merger and consolidation of functions, abolition of agencies, consolidation of offices, elimination of job positions, and efficiency and economy in delivery of services. The report shall contain any recommendations with respect to reorganization which may require legislative action under the provisions of this Title. A copy of the report and recommended legislation shall also be submitted by the executive director to the presiding officer of both houses of the legislature. The presiding officer shall refer the report to the appropriate committee having jurisdiction of the subject matter as provided in the rules of the respective house.

(9)(a) On an annual basis, provide all of the following information to the legislature no later than fifteen days prior to the convening of each regular session:

(i) A full organizational chart for the commission which is current as of the date of submission to the legislature and which shows each staff position, whether filled or vacant, that comprises the commission.

(ii) The current salary of the person occupying each filled position shown on the organizational chart.

(b) The executive director may submit the annual report required by this Paragraph in electronic format and is further authorized, but is not required, to submit the report at the time of submission of the annual report required by Paragraph (7) of this Subsection.

B. The executive director shall have authority to:

(1)(a) Except as otherwise specifically provided in R.S. 36:801 and R.S. 36:803:

(i) Employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of the executive office of the executive director and the performance of its powers, duties, functions, and responsibilities and such other personnel, who are not assigned to an office, as may be necessary for the efficient administration of the commission and for the performance of the responsibilities, powers, duties, and functions of agencies transferred to it;

(ii) Employ, assign, and remove all personnel employed for the commission on a contractual basis, and

(iii) Transfer the personnel of the commission as necessary for the efficient administration of the commission and its programs.

(b) All of the above are to be accomplished in accordance with applicable civil service law, rules, and regulations, and with policies and rules of the Louisiana Workforce Commission, and all are subject to budgetary control and applicable laws.

(2) Appoint, subject to gubernatorial approval, advisory councils, boards, and commissions necessary in the administration of the commission, except as otherwise provided by law or by executive order.

(3) Accept and use, in accordance with law, gifts, grants, bequests, and endowments for purposes consistent with the responsibilities and functions of the commission and take such actions as are necessary to comply with any conditions required for such acceptance.

(4) Formulate and promulgate rules of administration for the commission relating to employment and management.

(5) Do such other things, not inconsistent with law, as are necessary to perform properly the functions vested in him.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1987, No. 736, §1; Acts 1989, No. 512, §2, eff. Jan. 1, 1990; Acts 1989, No. 660, §2; Acts 1992, No. 447, §2, eff. June 20, 1992; Acts 1997, No. 1172, §5, eff. June 30, 1997; Acts 2008, No. 743, §3, eff. July 1, 2008; Acts 2016, No. 557, §2.



RS 36:305 - Deputy executive director

§305. Deputy executive director

There may be a deputy executive director of the commission, who shall be appointed by the executive director with consent of the Senate and who shall serve at the pleasure of the executive director at a salary fixed by the executive director, which salary shall not exceed the amount approved for such position by the legislature while in session. The duties and functions of the deputy executive director shall be determined and assigned by the executive director. If appointed, he shall serve as acting executive director in the absence of the executive director.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 2008, No. 743, §3, eff. July 1, 2008.

NOTE: See Acts 2008, No. 743, §§6, 7, and 8, eff. July 1, 2008, relative to severability, to changing of references to the former Dept. of Labor and former La. Workforce Commission, and to legislative intent for continuity of functioning of local workforce investment boards and the executive director's responsibility therefor.



RS 36:306 - Chief financial officer; functions; office of management and finance

§306. Chief financial officer; functions; office of management and finance

A. There shall be a chief financial officer of the Louisiana Workforce Commission, who shall be appointed by the governor with the consent of the Senate and who shall serve at the pleasure of the governor at a salary fixed by the governor, which salary shall not exceed the amount approved for such position by the legislature while in session. The chief financial officer shall be directly responsible to and shall perform his functions under the supervision and control of the executive director.

B. The chief financial officer shall direct and be responsible for the functions of the office of management and finance within the Louisiana Workforce Commission. In such capacity he shall be responsible for accounting and budget control, procurement and contract management, management and program analysis, personnel management, and grants management for the commission and all of its offices, including all agencies transferred to the Louisiana Workforce Commission, except as otherwise specifically provided in this Title. He shall employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of the office of management and finance and the performance of its powers, duties, functions, and responsibilities, in accordance with applicable civil service laws, rules, and regulations, and with policies and rules of the commission, all subject to budgetary control and applicable laws. The chief financial officer shall exercise all powers and authority granted to him in this Title subject to the overall direction and control of the executive director.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1989, No. 512, §2, eff. Jan. 1, 1990; Acts 1992, No. 447, §2, eff. June 20, 1992; Acts 1997, No. 1172, §5, eff. June 30, 1997; Acts 2008, No. 743, §3, eff. July 1, 2008.

NOTE: See Acts 2008, No. 743, §§6, 7, and 8, eff. July 1, 2008, relative to severability, to changing of references to the former Dept. of Labor and former La. Workforce Commission, and to legislative intent for continuity of functioning of local workforce investment boards and the executive director's responsibility therefor.



RS 36:307 - Directors

§307. Directors

A. Each office within the Louisiana Workforce Commission, except the office of management and finance, shall be under the immediate supervision and direction of a director, who shall be appointed by the governor with consent of the Senate. Each shall serve at the pleasure of the governor and shall be paid a salary which shall be fixed by the governor, which salary shall not exceed the amount approved for such position by the legislature while in session.

B. Except as otherwise expressly provided in this Title, the duties and functions of each office and its director shall be determined by the executive director, and all of such duties and functions shall be exercised under the direct supervision and control of the executive director.

C. Except as otherwise provided in R.S. 36:801, each director shall employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of his office and its programs and the performance of its powers, duties, functions, and responsibilities, in accordance with applicable civil service laws, rules, and regulations, and with policies and rules of the commission, all subject to budgetary control and applicable laws.

D. Each director shall exercise all powers and authority granted to him in this Title subject to the overall direction and control of the executive director.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1989, No. 512, §2, eff. Jan. 1, 1990; Acts 1992, No. 447, §2, eff. June 20, 1992; Acts 2008, No. 743, §3, eff. July 1, 2008.

NOTE: See Acts 2008, No. 743, §§6, 7, and 8, eff. July 1, 2008, relative to severability, to changing of references to the former Dept. of Labor and former La. Workforce Commission, and to legislative intent for continuity of functioning of local workforce investment boards and the executive director's responsibility therefor.



RS 36:308 - Offices; purposes and functions

§308. Offices; purposes and functions

A. The purposes for which the offices of the Louisiana Workforce Commission are created shall be as set forth in this Section.

B. The office of workforce development shall perform the functions of the state relating to the administration, enforcement, supervision, and direction of programs related to the formulation of standards and policies promoting the welfare of wage-earning women; the employment of individuals with disabilities; vocational rehabilitation; independent living; blind services; customer service delivery; employment; training; minimum wage standards; welfare of workers and labor disputes, including the promotion of voluntary conciliation of disputes; regulation and certification of private employment agencies; minor labor laws; the formulation of policy relative to labor apprenticeship; worker protection programs, including medical payment; and employment security and employment service field services, all in accordance with applicable laws.

C. The office of unemployment insurance administration shall perform the functions of the state relating to the administration and enforcement of programs and services affecting unemployment compensation, all in accordance with applicable laws.

D. The office of workers' compensation administration shall perform the functions of the state relating to the administration and enforcement of the law, rules, and regulations affecting workers' compensation.

E. The office of occupational information services shall perform the functions of the state relating to data processing and the development, analysis, and dissemination of labor market and occupational information, including but not limited to training and forecasting data.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1983, 1st Ex. Sess., No. 8, §2; Acts 1983, 1st Ex. Sess., No. 1, §3, eff. July 1, 1983; Acts 1989, No. 512, §2, eff. Jan. 1, 1990; Acts 1992, No. 447, §2, eff. June 20, 1992; Acts 1997, No. 1172, §5, eff. June 30, 1997; Acts 2007, No. 113, §2; Acts 2008, No. 743, §3, eff. July 1, 2008; Acts 2010, No. 939, §4, eff. July 1, 2010.

NOTE: See Acts 2008, No. 743, §§6, 7, and 8, eff. July 1, 2008, relative to severability, to changing of references to the former Dept. of Labor and former La. Workforce Commission, and to legislative intent for continuity of functioning of local workforce investment boards and the executive director's responsibility therefor.

NOTE: See Acts 2010, No. 939, §§12, 14, 16, snd 19, relative to implementation of transfer of programs from the Dept. of Social Services to the La. Workforce Commission.



RS 36:309 - Transfer of agencies to Louisiana Workforce Commission

§309. Transfer of agencies to Louisiana Workforce Commission

A. Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

B. The following agencies, as defined by R.S. 36:3, are transferred to and hereafter shall be within the Louisiana Workforce Commission, as provided in R.S. 36:802:

(1) Employment Security Board of Review (R.S. 23:1621 et seq. and particularly R.S. 23:1652).

(2) Louisiana Worker's Compensation Second Injury Board (R.S. 23:1371 et seq.).

(3) The Louisiana Workforce Investment Council (R.S. 23:2041 et seq. and 2091 et seq.)

C. The following agencies, as defined in R.S. 36:3, are transferred to and hereafter shall be within the Louisiana Workforce Commission, as provided in Part III of Chapter 22 of this Title:

(1) Apprenticeship Council (R.S. 23:381 et seq.)

(2) Repealed by Acts 1997, No. 1, §6.

(3) Repealed by Acts 2012, No. 251, §6; Acts 2012, No. 811, §17, eff. July 1, 2012.

(4) Workers' Compensation Advisory Council (R.S. 23:1294).

D. The following agencies, as defined in R.S. 36:3, are transferred to and hereafter shall be within the Louisiana Workforce Commission as provided in R.S. 36:803:

(1) Board of Barber Examiners (R.S. 37:341 et seq.)

(2) State Plumbing Board (R.S. 37:1361 et seq.)

E. The powers, duties, functions, and responsibilities relating to Louisiana Rehabilitation Services (R.S. 23:3001 et seq.) are hereby transferred to the Louisiana Workforce Commission to be exercised and performed by the executive director, in accordance with provisions of Part IV of Chapter 22 of this Title.

F. The worker's compensation medical advisory council (R.S. 23:1203.1) is placed within the Louisiana Workforce Commission and shall perform and exercise its powers, duties, functions, and responsibilities as provided by law.

G. The Blind Vendors Trust Fund Advisory Board is placed within the Louisiana Workforce Commission and shall perform and exercise its powers, duties, functions, and responsibilities as provided by law.

H. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

Acts 1976, No. 513, §1; Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1980, No. 312, §2; Acts 1981, No. 732, §2; Acts 1981, No. 873, §1, eff. Sept. 11, 1981; Acts 1983, 1st Ex. Sess., No. 1, §§3, 6, eff. July 1, 1983; Acts 1983, 1st Ex. Sess., No. 8, §3; Acts 1989, No. 512, §2, eff. Jan. 1, 1990; Acts 1989, No. 662, §8, eff. July 7, 1989; Acts 1990, No. 577, §2, eff. July 19, 1990; Acts 1992, No. 447, §2, eff. June 20, 1992; Acts 1992, No. 633, §2, eff. Jan. 1, 1993; Acts 1997, No. 1, §6, eff. Aug. 29, 1997; Acts 2006, No. 713, §4, eff. July 1, 2006; Acts 2008, No. 743, §3, eff. July 1, 2008; Acts 2008, No. 831, §1, eff. July 1, 2008; Acts 2009, No. 438, §15(B); Acts 2010, No. 939, §4, eff. July 1, 2010; Acts 2012, No. 251, §6; Acts 2012, No. 811, §§11, 17, eff. July 1, 2012.

NOTE: See Acts 2008, No. 743, §§6, 7, and 8, eff. July 1, 2008, relative to severability, to changing of references to the former Dept. of Labor and former La. Workforce Commission, and to legislative intent for continuity of functioning of local workforce investment boards and the executive director's responsibility therefor.

NOTE: See Acts 2010, No. 939, §§12, 14, 16, snd 19, relative to implementation of transfer of programs from the Dept. of Social Services to the La. Workforce Commission.



RS 36:310 - Administrative Code

§310. Administrative Code

The executive director of the Louisiana Workforce Commission shall propose, pursuant to the Administrative Procedure Act, an Administrative Code for the commission. The Administrative Code shall include all rules and regulations of the commission.

Acts 1990, No. 1083, §1, eff. July 31, 1990; Acts 1992, No. 447, §2, eff. June 20, 1992; Acts 2008, No. 743, §3, eff. July 1, 2008.

NOTE: See Acts 2008, No. 743, §§6, 7, and 8, eff. July 1, 2008, relative to severability, to changing of references to the former Dept. of Labor and former La. Workforce Commission, and to legislative intent for continuity of functioning of local workforce investment boards and the executive director's responsibility therefor.



RS 36:311 - Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.

§311. Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.



RS 36:312 - Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.

§312. Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.



RS 36:313 - Audit and security division; employee investigations

§313. Audit and security division; employee investigations

A. The audit and security division of the Louisiana Workforce Commission shall have the authority to investigate and make recommendations to the executive director with respect to any allegation of possible wrongdoing within the commission.

B. No person shall be employed by the commission for more than forty-five days unless the audit and security division has conducted a criminal records investigation of that person through the Department of Public Safety and Corrections.

Acts 1990, No. 1083, §1, eff. July 31, 1990; Acts 1992, No. 447, §2, eff. June 20, 1992; Acts 1997, No. 1172, §5, eff. June 30, 1997; Acts 2008, No. 743, §3, eff. July 1, 2008.

NOTE: See Acts 2008, No. 743, §§6, 7, and 8, eff. July 1, 2008, relative to severability, to changing of references to the former Dept. of Labor and former La. Workforce Commission, and to legislative intent for continuity of functioning of local workforce investment boards and the executive director's responsibility therefor.



RS 36:351 - Department of Natural Resources; creation, domicile; composition; purposes and functions

CHAPTER 8. DEPARTMENT OF NATURAL RESOURCES

§351. Department of Natural Resources; creation, domicile; composition; purposes and functions

A. The Department of Natural Resources is created and shall be a body corporate with the power to sue and be sued. The domicile of the department shall be in Baton Rouge.

B. The Department of Natural Resources, through its offices and officers, shall be responsible for the conservation, management, and development of water, minerals, and other such natural resources of the state, including coastal management, except timber and fish and wildlife and their habitats.

C.(1) The Department of Natural Resources shall be composed of the executive office of the secretary, the office of management and finance, the office of conservation, the office of mineral resources, the office of coastal management, the Oilfield Site Restoration Commission, and such other offices as shall be created by law.

(2) Whenever the secretary determines that the administration of the functions of the department may be more efficiently performed by eliminating, merging, or consolidating existing offices or establishing new offices, he shall present a plan therefor to the legislature for its approval by statute.

Acts 1983, No. 97, §3, eff. Feb. 1, 1984; Acts 1986, No. 581, §2, eff. July 2, 1986; Acts 1987, No. 736, §1; Acts 1989, No. 282, §2, eff. June 27, 1989; Acts 1989, 2nd Ex. Sess., No. 6, §1, eff. July 14, 1989; Acts 1993, No. 404, §3; Acts 2009, No. 523, §1, eff. July 10, 2009; Acts 2010, No. 734, §2.

NOTE: See Acts 1987, No. 736, §3.

NOTE: See Acts 1989, No. 282, §5.

NOTE: See Acts 1990, No. 601, §§3-5.

NOTE: See Acts 2009, No. 523, §§9 and 10, relative to transfer of duties and responsibilities to the Coastal Protection and Restoration Authority and the transfer of business, employees, programs, etc. of the authority and the Office of Coastal Protection and Restoration in the office of the governor.



RS 36:352 - Officers of the department; compensation for one office only

§352. Officers of the department; compensation for one office only

A. The officers of the department shall be the secretary, the undersecretary, the deputy secretary if a deputy secretary is appointed, and assistant secretaries, each of whom shall be selected and shall perform functions as provided in this Title.

B. No person serving as a secretary, deputy secretary, undersecretary, or assistant secretary shall receive any additional salary from the state other than that salary which he receives by virtue of serving in any one of such offices. Any statewide elected official appointed to serve as a secretary, deputy secretary, undersecretary, or assistant secretary shall not receive any additional salary from the state other than that salary which he receives as a statewide elected official.

C. Notwithstanding any provision herein to the contrary, subject to approval of the governor, any person, including any statewide elected official, serving or appointed to serve as a secretary, undersecretary, deputy secretary, or assistant secretary may receive additional compensation for part-time services rendered as an instructor in post-secondary educational institutions, or as a member of the National Guard.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:353 - Secretary of natural resources

§353. Secretary of natural resources

There shall be a secretary of natural resources, who shall be appointed by the governor with consent of the Senate and who shall serve at the pleasure of the governor at a salary fixed by the governor, which salary shall not exceed the amount approved for such position by the legislature while in session. The secretary shall serve as the executive head and chief administrative officer of the Department of Natural Resources and shall have the responsibility for the policies of the department except as otherwise provided by this Title, and for the administration, control, and operation of the functions, programs, and affairs of the department; provided that the secretary shall perform his functions under the general control and supervision of the governor. The secretary shall be an ex officio member of the State Mineral and Energy Board.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 2009, No. 196, §4, eff. July 1, 2009.



RS 36:354 - Powers and duties of secretary of natural resources

§354. Powers and duties of secretary of natural resources

A. In addition to the functions, powers, and duties otherwise vested in the secretary by law, he shall:

(1) Represent the public interest in the administration of this Chapter and shall be responsible to the governor, the legislature, and the public therefor.

(2) Determine the policies of the department except as otherwise provided by this Title.

(3) Make, alter, amend, and promulgate rules and regulations necessary for the administration of the functions of the department, except as otherwise provided by this Title.

(4) Organize, plan, supervise, direct, administer, execute, and be responsible for the functions and programs vested in the department, in the manner and to the extent provided by this Title.

(5) Advise the governor on problems concerning the administration of the department.

(6) Study existing energy policies of the state and formulate plans and advise the governor and the legislature with respect to short and long-term energy policies of the state.

(7) Undertake, or in necessary cases, designate one of the offices within the department or its assistant secretary to prepare all necessary studies regarding alternate fuel sources for the state of Louisiana.

(8) Assist the institutions of higher learning in this state desiring to establish programs dealing with the utilization of the natural resources of this state.

(9) Conduct or cause to be conducted public meetings for the purpose of receiving suggestions from the public regarding the energy policy of the state.

(10) Act as the sole agent of the state or, in necessary cases, designate one of the offices within the department or its assistant secretary to cooperate with the federal government and with other state and local agencies in matters of mutual concern and in the administration of federal funds granted to the state or directly to the department or an office thereof to aid in the furtherance of any function of the department and its offices. For this purpose he may take such actions, in accordance with applicable state law, necessary to meet such federal standards as are established for the administration and use of such federal funds, except as otherwise specifically provided in this Title or by the constitution and laws of this state.

(11) Make reports and recommendations on his own initiative or upon request by the governor, the legislature, or any committee or member thereof.

(12) Provide for the ongoing merger and consolidation of the agencies and functions transferred to his department and submit a report thereon to the governor and the legislature, which report shall accompany the budget request which he submits under provisions of R.S. 39:33. Such report shall include a statement of the goals of the department and of the programs thereof and shall summarize the accomplishments of the department in meeting such goals and implementing such programs. The report shall also contain a specific statement of the reorganization and consolidation plan for the department for the next year and shall include a report on the implementation of such reorganization and consolidation plan for the previous year. The report concerning reorganization shall specifically detail the extent to which the department has achieved goals stated the previous year with respect to merger and consolidation of functions, abolition of agencies, consolidation of offices, elimination of job positions, and efficiency and economy in delivery of services. The report shall contain any recommendations with respect to organization which may require legislative action under the provisions of this Title. A copy of the report and recommended legislation shall also be submitted by the secretary to the presiding officer of each house of the legislature. The presiding officer shall refer the report to the appropriate committee having jurisdiction of the subject matter as provided in the rules of the respective house.

(13) Contract, if the secretary so desires, or, if the secretary deems necessary, designate one of the offices within the department or its assistant secretary, under the secretary's supervision, to do so, with private or public research organizations for the purchase, out of funds available to the Department of Natural Resources, of services in scientific, economic, and technological research, including but not limited to surveys, studies, and experiments with a view toward protecting and replenishing the natural resources of the state under the jurisdiction of the Department of Natural Resources, toward preventing the waste, wasteful use, and wasteful utilization thereof, except as defined in R.S. 30:3, toward preventing the use of said natural resources in such a manner and in such quantities as will threaten with premature exhaustion, extinction, and destruction of the supply of these resources in the state, and toward the energy policy of this state, and to prepare and implement plans and programs in relation thereto.

(14) Prepare an analysis of all potential gas prospects in the state and develop a plan for state owned lands which will promote and encourage the exploration and production of gas from such prospects for use in Louisiana.

(15) Set priorities for coastal energy impact program funds as provided in R.S. 49:213.10(D).

(16) Review all proposals for the lease or use of state property and resources within the jurisdiction of the department to determine if they meet current policies regarding the development and/or use of such property and resources, periodically review the activities of lessees and users of such property and resources and ascertain if they likewise conform to such current policies, and formulate programs, and take the necessary action through the appropriate office of the department to implement his findings with respect thereto.

(17) Deposit or cause to be deposited in the state treasury receipts from royalties, rentals, and bonuses derived from state lands under mineral leases or any other contract.

(18)(a) On an annual basis, provide all of the following information to the legislature no later than fifteen days prior to the convening of each regular session:

(i) A full organizational chart for the department which is current as of the date of submission to the legislature and which shows each staff position, whether filled or vacant, that comprises the department.

(ii) The current salary of the person occupying each filled position shown on the organizational chart.

(b) The secretary may submit the annual report required by this Paragraph in electronic format and is further authorized, but is not required, to submit the report at the time of submission of a report pursuant to Paragraph (11) of this Subsection.

B. The secretary shall have authority to:

(1)(a) Except as otherwise specifically provided in R.S. 36:801, R.S. 36:803, and R.S. 36:806:

(i) Employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of the executive office of the secretary and the performance of its powers, duties, functions, and responsibilities and such other personnel, who are not assigned to an office, as may be necessary for the efficient administration of the department and for the performance of the responsibilities, powers, duties, and functions of agencies transferred to it;

(ii) Employ, assign, and remove all personnel employed for the department on a contractual basis, and

(iii) Transfer the personnel of the department as necessary for the efficient administration of the department and its programs.

(b) All of the above are to be accomplished in accordance with applicable civil service laws, rules, and regulations, and with policies and rules of the Department of Natural Resources, and all are subject to budgetary control and applicable laws.

(2) Appoint, subject to gubernatorial approval, advisory councils, boards, and commissions necessary in the administration of the department, except as otherwise provided by law or by executive order.

(3) Employ such officers, agents, employees, and professional personnel, including legal counsel, as he deems necessary for the performance of his powers and duties and prescribe the powers and duties and fix the compensation of such officers, agents, employees, and professional personnel.

(4) Contract upon such terms as he may agree upon, for legal, financial, engineering, and other professional services necessary or expedient in the conduct of the affairs of the Department of Natural Resources under the provisions of this Chapter.

(5) Utilize the services of the other executive departments in the executive branch of the state government upon mutually agreeable terms and conditions.

(6) Represent, or designate the assistant secretary of the office of conservation to represent, the state in all matters involving or affecting the interest of the state and its residents, relative to energy and natural resources within the jurisdiction of the Department of Natural Resources before all federal agencies, offices, and officials, and congressional committees, and in all judicial actions arising out of the proceedings of such agencies, offices, and committees or in relation thereto. Those employed or contracted with as provided by this Section shall be entitled to represent the state and the secretary and to appear in the courts and before agencies of this state or the agencies, officials, and courts of the United States and of other states, to carry out the purposes of this Chapter.

(7) Accept and use, in accordance with law, gifts, grants, bequests, and endowments for purposes consistent with the responsibilities and functions of the department and take such actions as are necessary to comply with any conditions required for such acceptance.

(8) Obtain from the federal government and its agencies, the offices of the Department of Natural Resources, and other state agencies any information and data collected by such entities relating to energy, natural resources, or the environment, upon mutually agreeable terms and conditions or as required by law; however, information and data subject to nondisclosure under R.S. 44:4 shall maintain such status while in the custody of the secretary.

(9) Formulate and promulgate rules of administration for the department relating to employment and management.

(10) Establish in his office a capacity for policy analysis, development of information and statistics, and generation of economic information relating to the natural resources and environmental affairs of the state.

(11) Delegate to the deputy secretary any and all duties, functions, and authority of the secretary as provided by this Title or other applicable laws.

(12) Do such other things not inconsistent with law, as are necessary to perform properly the functions vested in him.

C. The provisions of this Chapter are not intended, nor shall they be construed to affect the statutory duties, functions, and responsibilities of the attorney general with respect to the department and the agencies reorganized thereunder as provided by R.S. 30:132, R.S. 41:3, and R.S. 56:1477.

D. The procedures set forth in the Administrative Procedure Act shall be utilized for the adoption, promulgation, amendment, or rescission of rules and regulations authorized in this Section.

E. The secretary or his designee shall perform and exercise the following powers, duties, functions, and responsibilities relative to land, water, and research, all in accordance with law:

(1) Plan and execute an energy research and development program, including but not limited to research necessary to assist the secretary in the formulation of energy plans and policy and the administration and implementation of energy conservation programs, and other energy studies, all in accordance with law. Specifically excluded from these functions are the functions of the secretary as provided in R.S. 36:354(B)(10). In implementing these functions the secretary or his designee may conduct a program to disseminate information relating to energy for the citizens of Louisiana whereby they can be advised of methods to conserve energy.

(2) Administer and implement laws relating to the foregoing, including without limitation the laws relative to research and development of solar energy sources, building energy conservation, including the regulation of training, certification, and quality control of home energy raters throughout the state, and energy impacted area assistance; the laws relative to coastal energy impact assistance; the laws relative to power plants and industrial fuel use; the laws relative to the Underwater Obstruction Removal Program and the Underwater Obstruction Removal Fund; and the laws relative to the Fishermen's Gear Compensation Fund.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1983, No. 705, §1, eff. Sept. 1, 1983; Acts 1983, No. 590, §1, eff. July 14, 1983; Acts 1983, No. 494, §1, eff. Sept 1, 1983; Acts 1986, No. 318, §1; Acts 1987, No. 736, §1; Acts 1989, No. 282, §§2, 6, eff. June 27, 1989; Acts 1995, No. 95, §1, eff. June 12, 1995; Acts 1997, No. 666, §1; Acts 2004, No. 219, §1; Acts 2013, No. 220, §14, eff. June 11, 2013; Acts 2016, No. 557, §2.

NOTE: See Acts 1999, No. 599, §2, eff. July 1, 1999, relative to termination date of Underwater Obstruction Removal Program (See R.S. 36:354(E)(2) and R.S. 30:101.1 et seq.)



RS 36:355 - Deputy secretary

§355. Deputy secretary

There may be a deputy secretary of the department, who shall be appointed by the secretary with consent of the Senate and who shall serve at the pleasure of the secretary at a salary fixed by the secretary, which salary shall not exceed the amount approved for such position by the legislature while in session. The duties and functions of the deputy secretary shall be determined and assigned by the secretary. If appointed, he shall serve as acting secretary in the absence of the secretary.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:356 - Undersecretary; functions; office of management and finance

§356. Undersecretary; functions; office of management and finance

A. There shall be an undersecretary of the Department of Natural Resources, who shall be appointed by the governor with consent of the Senate and who shall serve at the pleasure of the governor at a salary fixed by the governor, which salary shall not exceed the amount approved for such position by the legislature while in session. The undersecretary shall be directly responsible to and shall perform his functions under the supervision and control of the secretary.

B. The undersecretary shall direct and be responsible for the functions of the office of management and finance within the Department of Natural Resources. In such capacity he shall be responsible for accounting and budget control, procurement and contract management, data processing, management and program analysis, personnel management, and grants management for the department and all of its offices, including all agencies transferred to the Department of Natural Resources, except as otherwise specifically provided in this Title. He shall employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of the office of management and finance and the performance of its powers, duties, functions, and responsibilities, in accordance with applicable civil service laws, rules, and regulations, and with policies and rules of the department, all subject to budgetary control and applicable laws. The undersecretary shall exercise all powers and authority granted to him in this Title subject to the overall direction and control of the secretary.

C. The duties and functions of the office of management and finance and of the undersecretary shall be as provided in this Section, and these duties and functions shall not be subject to change by the secretary, except that the undersecretary shall perform such additional duties and functions as are assigned by the secretary.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:357 - Assistant secretaries

§357. Assistant secretaries

A. Each office within the Department of Natural Resources, except the office of management and finance, shall be under the immediate supervision and direction of an assistant secretary. The assistant secretary of each such office shall be appointed by the governor with the consent of the Senate and shall serve at the pleasure of the governor. Each assistant secretary shall be paid a salary which shall be fixed by the governor, which salary shall not exceed the salary approved for such position by the legislature while in session. The commissioner of conservation shall serve as the assistant secretary for the office of conservation and shall be selected in accordance with law.

B. Except as otherwise expressly provided in this Title, the duties and functions of each office and its assistant secretary shall be determined by the secretary, and all of such duties and functions shall be exercised under the direct supervision and control of the secretary.

C. Except as otherwise provided in R.S. 36:801, each assistant secretary shall employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of his office and its programs and the performance of its powers, duties, functions, and responsibilities, in accordance with applicable civil service laws, rules, and regulations, and with policies and rules of the department, all subject to budgetary control and applicable laws.

D. Each assistant secretary shall exercise all powers and authority granted to him in this Title subject to the overall direction and control of the secretary.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1986, No. 581, §2, eff. July 2, 1986.



RS 36:358 - Offices; purposes and functions

§358. Offices; purposes and functions

A. The purposes for which the offices of the Department of Natural Resources are created shall be as set forth in this Section.

B. The office of coastal management shall perform the functions of the state relative to the coastal zone management program.

C. The office of conservation, in accordance with law, shall exercise the functions of the state with respect to the regulation, conservation, and use of the natural resources of the state which are not specifically within the jurisdiction of other state departments or agencies. Its functions shall include but not be limited to the conservation of the oil and gas resources of the state and matters pertaining thereto; the promotion and encouragement of exploration, production, and refining efforts for oil, intrastate gas, and other hydrocarbons; the control and allocation of energy supplies and distribution; the lease or construction and operation of intrastate pipeline systems; the implementation and enforcement of any emergency gas shortage allocation plan and the setting of priorities; regulation of the minimum sale price of intrastate natural gas, and management of ground water resources all in accordance with applicable laws.

D.(1) The office of mineral resources shall perform the functions of the state relating to the lease of lands and water bottoms of the state for the development and production of minerals, oil, and gas, and supervision of such mineral leases, in accordance with the law, including but not restricted to the exercise of the option of the state to receive in kind the portion due to the state as royalty of any minerals produced and severed from leased premises, and shall receive, administer, and control royalties due in kind to the state in accordance with state law.

(2) Work in cooperation with Louisiana State University and Agricultural and Mechanical College to maintain current surface and subsurface geological surveys of the state, or otherwise at the discretion of the assistant secretary of the office of mineral resources or his designee; conduct geological mapping; prepare geological hazards assessments and resource inventories; and conduct process investigations and related studies.

E. Repealed by Acts 1983, No. 97, §7, eff. Feb. 1, 1984.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1979, No. 449, §3, eff. Jan. 1, 1980; Acts 1982, No. 698, §1; Acts 1983, No. 97, §7, eff. Feb. 1, 1984; Acts 1986, No. 581, §3, eff. July 2, 1986; Acts 1989, 2nd Ex. Sess., No. 6, §1, eff. July 14, 1989; Acts 1995, No. 95, §1, eff. June 12, 1995; Acts 1997, No. 239, §2; Acts 2003, No. 49, §1, eff. July 1, 2003; Acts 2009, No. 523, §1, eff. July 10, 2009.

NOTE: See Acts 2009, No. 523, §§9 and 10, relative to transfer of duties and responsibilities to the Coastal Protection and Restoration Authority and the transfer of business, employees, programs, etc. of the authority and the Office of Coastal Protection and Restoration in the office of the governor.



RS 36:358.1 - Agricultural studies

§358.1. Agricultural studies

Studies, research projects, or programs regarding the development and utilization of any agricultural product as a source of fuel or as a fuel extender may be conducted by the Department of Agriculture as provided in R.S. 36:624(A)(8).

Added by Acts 1981, No. 223, §1.



RS 36:359 - Transfer of agencies and functions to Department of Natural Resources

§359. Transfer of agencies and functions to Department of Natural Resources

A. Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

B. The Oyster Lease Damage Evaluation Board (R.S. 56:700.10 et seq.) is placed within the Department of Natural Resources and shall perform and exercise its powers, duties, functions, and responsibilities as provided by law.

C. The advisory committee for the regulation and control of water well drillers (R.S. 38:3098 et seq.) is placed within the Department of Natural Resources and shall perform and exercise its powers, duties, functions, and responsibilities as provided by law.

D. The State Department of Conservation (Article V, Section 18 and Article VI, Section 1(c) of 1921 Louisiana Constitution made statutory by Article XIV, Section 16(A)(2) and (3) of 1974 Louisiana Constitution; Part I of Chapter 1 of Subtitle I of Title 30 of the Louisiana Revised Statutes of 1950 and other provisions of Title 30 that directly apply to the department) is transferred to and hereafter shall be within the Department of Natural Resources as provided in R.S. 36:806.

E. The State Mineral and Energy Board (R.S. 30:121 et seq.) is transferred to and hereafter shall be within the Department of Natural Resources as provided in R.S. 36:807.

F. Repealed by Acts 1989, No. 282, §6, eff. June 27, 1989.

G. Repealed by Acts 1997, No. 181, §2, and No. 1116, §2.

H. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

I. The Oilfield Site Restoration Commission (R.S. 30:80 et seq.) is placed within the Department of Natural Resources, and shall perform its powers, duties, functions, and responsibilities in the manner provided for agencies and commissions transferred as provided in Part III of Chapter 22 of this Title.

J. The Atchafalaya Basin Research and Promotion Board and the Atchafalaya Basin Program (R.S. 30:2000.1 et seq.) are placed within the Department of Natural Resources and shall perform their powers, duties, functions, and responsibilities in the manner provided by law.

K. The Water Resources Commission (R.S. 38:3097.1 et seq.) shall be placed within the office of conservation, Department of Natural Resources, and shall exercise its powers, duties, functions, and responsibilities as provided in R.S. 36:802.18.

L. The Water Management Advisory Task Force (R.S. 38:3097.7) shall be placed within the office of conservation, Department of Natural Resources, and shall perform its powers, duties, functions, and responsibilities in the manner provided by law.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1979, No. 449, §3, eff. Jan. 1, 1980; Acts 1981, No. 873, §1, eff. Sept. 11, 1981; Acts 1983, No. 97, §7, eff. Feb. 1, 1984; Acts 1983, No. 543, §2; Acts 1983, No. 705, §7, eff. Sept. 1, 1983; Acts 1984, No. 795, §2, eff. July 13, 1984; Acts 1984, No. 514, §3, eff. July 6, 1984; Acts 1986, No. 581, §3, eff. July 2, 1986; Acts 1988, No. 630, §2; Acts 1988, No. 724, §3, eff. July 18, 1988; Acts 1989, No. 282, §6, eff. June 27, 1989; Acts 1992, No. 1067, §2; Acts 1993, No. 404, §3; Acts 1997, No. 181, §2; Acts 1997, No. 1116, §2; Acts 1998, 1st Ex. Sess., No. 3, §2, eff. April 23, 1998; Acts 2003, No. 49, §1, eff. July 1, 2003; Acts 2006, No. 713, §4, eff. July 1, 2006; Acts 2009, No. 196, §4, eff. July 1, 2009; Acts 2010, No. 861, §17; Acts 2011, No. 301, §1; Acts 2012, No. 471, §1; Acts 2012, No. 811, §§11, 17, eff. July 1, 2012.

NOTE: See Acts 2011, No. 301, §3, relative to repeal of earlier uncodified provisions concerning a Ground Water Management Advisory Task Force.

NOTE: See Acts 2012, No. 811, §19, relative to legislative intent that Act No. 811 supersede Acts 2012, No. 265, which recreated the Dept. of Natural Resources and statutory entities in the department, and provides that Act No. 265 shall not have the effect of continuing any statutory authority repealed by Act No. 811.



RS 36:401 - Department of Public Safety and Corrections; public safety services; corrections services; youth services; creation; domicile; composition; purposes and functions

CHAPTER 9. DEPARTMENT OF PUBLIC SAFETY

AND CORRECTIONS

§401. Department of Public Safety and Corrections; public safety services; corrections services; youth services; creation; domicile; composition; purposes and functions

A. The Department of Public Safety and Corrections is created and shall be a body corporate with the power to sue and be sued. The domicile of the department shall be in Baton Rouge.

B.(1) The Department of Public Safety and Corrections, through its services, offices, and officers, shall have authority generally for the security and physical safety of the citizens and property of Louisiana, the enforcement of laws and regulations pertaining to criminal conduct, the rehabilitation of youthful offenders, automobile and highway safety, motor vehicles and drivers, and fire protection.

(2) It shall also be responsible for the custody of, evaluation of, such rehabilitation programs as the department deems appropriate for, and post-release monitoring of, convicted criminal offenders and adjudicated delinquent youth.

(3) It also shall be responsible for:

(a) Providing diagnostic services to the courts and other correctional authorities for sentence, treatment, and release decisions;

(b) Administering programs to protect persons in its custody and preparing them for release;

(c) Conducting and facilitating research in criminology and penology; and

(d) Operating a probation and parole system, all in accordance with law.

(4) This department shall have responsibility for all penal and correctional institutions of the state.

C.(1)(a) The Department of Public Safety and Corrections shall be composed of the executive office of the secretary, public safety services, corrections services, youth services, and such other offices as shall be created by law.

(b)(i) Public safety services shall include the office of management and finance for public safety services, the office of state police, the office of legal affairs, the office of motor vehicles, the office of state fire marshal, code enforcement and building safety, and the office of the Louisiana oil spill coordinator and shall also include the deputy secretary of public safety services, the assistant secretaries of the offices, and personnel necessary to carry out their functions.

(ii) Corrections services shall include the office of management and finance for corrections services and the office of adult services and shall also include the deputy secretary of corrections services and the assistant secretary of the office of adult services and personnel necessary to carry out their functions.

NOTE: In Item (iii) as enacted by Acts 2004, No. 7, §1, certain references are effective on the effective date of the creation of the office of management and finance for youth services as provided in Section 7(B) of the Act. See note below.

(iii) Youth services shall include the office of management and finance for youth services and the office of juvenile justice and shall also include the deputy secretary of youth services, the undersecretary for youth services, and the assistant secretary of the office of juvenile justice, and personnel necessary to carry out their functions.

(2) Whenever the secretary determines that the administration of the functions of the department may be more efficiently performed by eliminating, merging, or consolidating existing offices or establishing new offices, he shall present a plan therefor to the legislature for its approval by statute.

D. Repealed by Acts 1988, No. 326, §4, eff. July 7, 1988.

Acts 1983, No. 97, §4, eff. Feb. 1, 1984; Acts 1984, No. 326, §1, eff. July 2, 1984; Acts 1985, No. 919, §1, eff. July 23, 1985; Acts 1986, No. 752, §2, eff. July 8, 1986; Acts 1987, No. 736, §1; Acts 1988, No. 326, §4, eff. July 7, 1988; Acts 1990, No. 2, §2, eff. July 1, 1990; Acts 1992, No. 297, §3; Acts 1995, No. 1188, §3, eff. June 29, 1995; Acts 1997, No. 1187, §1; Acts 1999, No. 568, §1, eff. June 30, 1999; Acts 1999, No. 1120, §1; Acts 2004, No. 7, §1, eff. May 5, 2004, except see note re §7(B) below; Acts 2008, No. 565, §5; Acts 2009, No. 409, §3, eff. July 1, 2009.

NOTE: See Acts 1990, No. 2, §§5-11.

NOTE: See Acts 1995, No. 1188, §6.

NOTE: See Acts 1999, No. 568, §§5 & 7 eff. June 30, 1999, relative to transfer of functions of division of charitable gaming, office of state police, Dept. of Public Safety and Corrections, to office of charitable gaming, Dept. of Revenue, not later than 1/1/2000 and conflicting Acts.

NOTE: Acts 2004, No. 7, §7(B) provides that provisions of the Act relative to the office of management and finance for youth services and relative to the office of management and finance for corrections services shall become effective on the effective date of the creation of the office of management and finance for youth services as provided in the approved transition plan as provided in Section 5 of the Act. References in R.S. 36:401(C)(1) to the office of management and finance for youth services and to the undersecretary for youth services would be subject to this provision.

NOTE: See Acts 2004, No. 7, §§5 and 6 relative to implementation.



RS 36:402 - Officers of the department; compensation for one office only

§402. Officers of the department; compensation for one office only

A. The officers of the department shall be the secretary, the undersecretary for public safety services, the undersecretary for corrections services, the undersecretary for youth services,* the deputy secretary for public safety services, the deputy secretary for corrections services, the deputy secretary for youth services, and assistant secretaries, each of whom shall be selected and shall perform functions as provided in this Title.

B. No person serving as a secretary, deputy secretary for public safety services, deputy secretary for corrections services, deputy secretary for youth services, undersecretary for public safety services, undersecretary for corrections services, undersecretary for youth services,* or assistant secretary shall receive any additional salary from the state other than that salary which he receives by virtue of serving in any one of such offices. Any statewide elected official appointed to serve as a secretary, deputy secretary for public safety services, deputy secretary for corrections services, deputy secretary for youth services, undersecretary for public safety services, undersecretary for corrections services, undersecretary for youth services,* or assistant secretary shall not receive any additional salary from the state other than that salary which he receives as a statewide elected official.

C. Notwithstanding any provision herein to the contrary, subject to approval of the governor, any person, including any statewide elected official, serving or appointed to serve as a secretary, undersecretary for public safety services, undersecretary for corrections services, undersecretary for youth services,* deputy secretary for public safety services, deputy secretary for corrections services, deputy secretary for youth services, or assistant secretary may receive additional compensation for part-time services rendered as an instructor in postsecondary educational institutions, or as a member of the National Guard.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1983, No. 97, §4, eff. Feb. 1, 1984; Acts 1984, No. 326, §1, eff. July 2, 1984; Acts 2004, No. 7, §1, eff. May 5, 2004, except see note re §7(B) below.

*NOTE: Acts 2004, No. 7, §7(B) provides that provisions of the Act relative to the office of management and finance for youth services and relative to the office of management and finance for corrections services shall become effective on the effective date of the creation of the office of management and finance for youth services as provided in the approved transition plan as provided in Section 5 of the Act. References in this Section to the office of management and finance for youth services and to the undersecretary for youth services would be subject to this provision.

NOTE: See Acts 2004, No. 7, §§5 and 6 relative to implementation.



RS 36:403 - Secretary of public safety and corrections

§403. Secretary of public safety and corrections

There shall be a secretary of public safety and corrections who shall be appointed by the governor with consent of the Senate and who shall serve at the pleasure of the governor at a salary fixed by the governor, which salary shall not exceed the amount approved for such position by the legislature while in session. The secretary shall serve as the executive head and chief administrative officer of the Department of Public Safety and Corrections and shall have the responsibility for the policies of the department except as otherwise provided by this Title, and for the administration, control, and operation of the functions, programs, and affairs of the department; however, the secretary shall perform his functions under the general control and supervision of the governor.

Acts 1983, No. 97, §4, eff. Feb. 1, 1984.



RS 36:404 - Powers and duties of secretary of public safety and corrections

§404. Powers and duties of secretary of public safety and corrections

A. In addition to the functions, powers, and duties otherwise vested in the secretary by law, he shall:

(1) Represent the public interest in the administration of this Chapter and shall be responsible to the governor, the legislature, and the public therefor.

(2) Determine the policies of the department, except as otherwise provided by this Title.

(3) In accordance with the Administrative Procedure Act, make, alter, amend, and promulgate rules and regulations necessary for the administration of the functions of the department, except as otherwise provided by this Title.

(4) Organize, plan, supervise, direct, administer, execute, and be responsible for the functions and programs vested in the department, in the manner and to the extent provided by this Title.

(5) Advise the governor on problems concerning any administrative or criminal misconduct within state or local government agencies.

(6) Advise the governor on problems concerning the administration of the department.

(7) Act as the sole agent of the state or, in necessary cases, designate one of the offices within the department or its assistant secretary, to cooperate with the federal government and with other state and local agencies in matters of mutual concern and in the administration of federal funds granted to the state or directly to the department or an office thereof to aid in the furtherance of any function of the department and its offices. For this purpose he may take such actions in accordance with applicable state law, necessary to meet such federal standards as are established for the administration and use of such federal funds, except as otherwise specifically provided in this Title or by the constitution and laws of this state.

(8) Make reports and recommendations on his own initiative or upon request by the governor, the legislature, or any committee or member thereof.

(9) Provide for the ongoing merger and consolidation of the agencies and functions transferred to his department and submit a report thereon to the governor and the legislature, which report shall accompany the budget request which he submits under provisions of R.S. 39:33. Such report shall include a statement of the goals of the department and of the programs thereof and shall summarize the accomplishments of the department in meeting such goals and implementing such programs. The report shall also contain a specific statement of the reorganization and consolidation plan for the department for the next year and shall include a report on the implementation of such reorganization and consolidation plan for the previous year. The report concerning reorganization shall specifically detail the extent to which the department has achieved goals stated the previous year with respect to merger and consolidation of functions, abolition of agencies, consolidation of offices, elimination of job positions, and efficiency and economy in delivery of services. The report shall contain any recommendations with respect to reorganization which may require legislative action under the provisions of this Title. A copy of the report and recommended legislation shall also be submitted by the secretary to the presiding officer of each house of the legislature. The presiding officer shall refer the report to the appropriate committee having jurisdiction of the subject matter as provided in the rules of the respective house.

(10)(a) On an annual basis, provide all of the following information to the legislature no later than fifteen days prior to the convening of each regular session:

(i) A full organizational chart for the department which is current as of the date of submission to the legislature and which shows each staff position, whether filled or vacant, that comprises the department.

(ii) The current salary of the person occupying each filled position shown on the organizational chart.

(b) The secretary may submit the annual report required by this Paragraph in electronic format and is further authorized, but is not required, to submit the report at the time of submission of a report pursuant to Paragraph (8) of this Subsection.

B. The secretary shall have authority to:

(1) Except as otherwise specifically provided in R.S. 36:405, R.S. 36:406, R.S. 36:801, and R.S. 36:803:

(a) Employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of the executive office of the secretary and of each other office of the department and for the performance of their respective powers, duties, functions, and responsibilities, and such other personnel who are not assigned to an office as may be necessary for the efficient administration of the department and for the performance of the responsibilities, powers, duties, and functions of agencies transferred to it.

(b) Employ, assign, and remove all personnel employed for the department on a contractual basis.

(c) Transfer the personnel of the department as necessary for the efficient administration of the department and its programs.

(d) All of the above shall be accomplished in accordance with applicable civil service law, rules, and regulations, and with policies and rules of the Department of Public Safety and Corrections, and all subject to budgetary control and applicable laws.

(2) Appoint, subject to gubernatorial approval, advisory councils, boards, and commissions necessary in the administration of the department, except as otherwise provided by law or by executive order.

(3) Accept and use, in accordance with law, gifts, grants, bequests, and endowments for purposes consistent with the responsibilities and functions of the department and take such actions as are necessary to comply with any conditions required for such acceptance.

(4) Formulate and promulgate rules of administration for the department relating to employment and management.

(5) Exercise the powers, rights, authority, and status provided by law for Louisiana state troopers.

(6) Do such other things, not inconsistent with law, as are necessary to perform properly the functions vested in him.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1983, No. 97, §4, eff. Feb. 1, 1984; Acts 1984, No. 326, §1, eff. July 2, 1984; Acts 1986, No. 820, §1; Acts 1987, No. 736, §1; Acts 1991, No. 108, §1, eff. June 30, 1991; Acts 2013, No. 220, §14, eff. June 11, 2013; Acts 2016, No. 557, §2.



RS 36:405 - Deputy secretaries for public safety services, corrections services, and youth services

§405. Deputy secretaries for public safety services, corrections services, and youth services

A.(1) There shall be a deputy secretary for public safety services and a deputy secretary for corrections services. Each shall be appointed by the secretary and serve at the pleasure of the secretary at a salary fixed by the secretary, which salary shall not exceed the amount approved for such position by the legislature while in session. Each appointment by the secretary shall be submitted to the Senate for confirmation. The duties and functions of the deputy secretaries provided for in this Subsection shall be determined and assigned by the secretary, except that:

(a) The office of state police shall be under the immediate supervision and direction of the deputy secretary for public safety services.

(b) Public safety services, including the office of state police, the office of legal affairs, the office of motor vehicles, the office of state fire marshal, code enforcement and building safety, the office of the Louisiana oil spill coordinator, and their assistant secretaries, shall be under the supervision and direction of the deputy secretary for public safety services. The deputy secretary for public safety services shall be an ex officio member of each board and commission in the Department of Public Safety and Corrections which is related to the functions of public safety services. However, the deputy secretary may appoint a designee to be his representative as an ex officio member of each board and commission which is related to the functions of public safety services.

(c) Corrections services shall be under the supervision and direction of the deputy secretary for corrections services.

(2) The deputy secretary for public safety services shall be selected from the ranks of sworn, commissioned state police officers who have graduated from the state police training academy. The deputy secretary for public safety services shall serve as acting secretary in the absence of the secretary over all functions of the department except corrections services and youth services. The deputy secretary for public safety services shall employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of public safety services and for the performance of the powers, duties, functions, and responsibilities of public safety services, including any agencies transferred to the department which are related to the functions of public safety services, except as otherwise provided by this Title. The deputy secretary for public safety services shall be solely responsible for employment, assignment, and removal of all personnel employed for public safety services on a contractual basis. The deputy secretary for public safety services shall be solely responsible for the transfer of all personnel within public safety services, and no personnel shall be transferred to or from public safety services to any other office of the department without his prior approval.

(3) The deputy secretary for corrections services shall serve as acting secretary in the absence of the secretary for functions of the department relating to corrections services.

(4) The deputy secretary for public safety services shall exercise the powers, rights, authority, and status provided by law for Louisiana state troopers.

B. Each deputy secretary, except the deputy secretary for youth services, shall exercise all powers and authority granted to him in this Title subject to the overall direction and control of the secretary.

C. In the event of an emergency in any correctional facility under the jurisdiction of corrections services which causes danger to life or property, and in connection with the imposition of the death penalty, the deputy secretary for corrections services may report directly to the governor.

D.(1) There shall be a deputy secretary for youth services. He shall be appointed by the governor and serve at the pleasure of the governor at a salary fixed by the governor, which salary shall not exceed the amount approved for such position by the legislature while in session. The appointment of the deputy secretary for youth services shall be submitted to the Senate for confirmation.

(2) The deputy secretary for youth services shall serve as the chief administrative officer of youth services and shall have responsibility for the overall administration, control, and operation of the affairs of youth services. The deputy secretary for youth services shall exercise all powers and authority granted to him by law subject to the overall direction and control of the governor and he shall report directly to the governor. The duties and functions of the deputy secretary for youth services shall be as provided by law and shall not be subject to change by the department secretary.

(3) Youth services, including the office of juvenile justice and its assistant secretary and the office of management and finance for youth services and its undersecretary*, shall be under the supervision and direction of the deputy secretary for youth services.

(4) The deputy secretary for youth services shall be an ex officio member of each board and commission in the Department of Public Safety and Corrections which is related to the functions of youth services. However, the deputy secretary may appoint a designee to be his representative as an ex officio member of each board and commission which is related to the functions of youth services.

(5) The deputy secretary for youth services shall serve as acting secretary in the absence of the secretary over all functions of the department related to youth services.

(6) The deputy secretary for youth services shall employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of youth services and for the performance of the powers, duties, functions, and responsibilities of youth services, including the office of juvenile justice and any agencies transferred to the department which are related to the functions of youth services, except as otherwise provided by this Title. The deputy secretary for youth services shall be solely responsible for employment, assignment, and removal of all personnel employed for youth services on a contractual basis. The deputy secretary for youth services shall be solely responsible for the transfer of all personnel within youth services, and no personnel shall be transferred to or from youth services to any other office of the department without his prior approval.

Acts 1976, No. 513, §1; Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1983, No. 97, §4, eff. Feb. 1, 1984; Acts 1984, No. 326, §1, eff. July 2, 1984; Acts 1985, No. 335, §1, eff. July 9, 1985; Acts 1990, No. 2, §2, eff. July 1, 1990; Acts 1992, No. 297, §3; Acts 1995, No. 1188, §3, eff. June 29, 1995; Acts 1997, No. 1187, §1; Acts 1999, No. 174, §1; Acts 1999, No. 1120, §1; Acts 2004, No. 7, §1, eff. May 5, 2004, except see note re §7(B) below; Acts 2008, No. 565, §5; Acts 2009, No. 409, §3, eff. July 1, 2009.

NOTE: See Acts 1990, No. 2, §§5-11.

NOTE: See Acts 1995, No. 1188, §6.

*NOTE: Acts 2004, No. 7, §7(B) provides that provisions of the Act relative to the office of management and finance for youth services and relative to the office of management and finance for corrections services shall become effective on the effective date of the creation of the office of management and finance for youth services as provided in the approved transition plan as provided in Section 5 of the Act. References in R.S. 36:405(D)(3) to the office of management and finance for youth services and to the undersecretary for youth services would be subject to this provision.

NOTE: See Acts 2004, No. 7, §§5 and 6, relative to implementation.



RS 36:406 - Undersecretaries; functions; offices of management and finance

§406. Undersecretaries; functions; offices of management and finance

NOTE: Subsection A effective until the effective date of the creation of the office of management and finance for youth services as provided in Section 7(B) of Acts 2004, No. 7. See note below.

A. For the Department of Public Safety and Corrections, there shall be an undersecretary for public safety services and an undersecretary for corrections services. They shall be appointed by the governor with consent of the Senate and shall serve at the pleasure of the governor at a salary fixed by the governor, which salaries shall not exceed the amount approved for such positions by the legislature while in session. The undersecretaries shall be directly responsible to and shall perform their functions under the supervision and control of the secretary.

NOTE: Subsection A as amended by Acts 2004 No. 7, §1, effective on the effective date of the creation of the office of management and finance for youth services as provided in Section 7(B) of the Act. See note below.

A. For the Department of Public Safety and Corrections, there shall be an undersecretary for public safety services, an undersecretary for corrections services, and an undersecretary for youth services. They shall be appointed by the governor with consent of the Senate and shall serve at the pleasure of the governor at a salary fixed by the governor, which salaries shall not exceed the amount approved for such positions by the legislature while in session. The undersecretaries for public safety services and for corrections services shall be directly responsible to and shall perform their functions under the supervision and control of the secretary. The undersecretary for youth services shall be directly responsible to the deputy secretary for youth services and shall perform his functions under the supervision and control of the deputy secretary for youth services and subject to the provisions of R.S. 36:405(D).

B.(1) The undersecretary for public safety services shall direct and be responsible for the functions of the office of management and finance for public safety services within the Department of Public Safety and Corrections. In such capacity, he shall be responsible for accounting and budget control, procurement and contract management, data processing other than data processing authorized by law to be performed by the office of state police, management and program analysis, personnel management, grants management for public safety services and all of its offices, and for all agencies transferred to the Department of Public Safety and Corrections which are related to the functions of public safety services, except as otherwise specifically provided in this Title.

(2) The undersecretary for corrections services shall direct and be responsible for the functions of the office of management and finance for corrections services within the Department of Public Safety and Corrections. In such capacity, he shall be responsible for accounting and budget control, procurement and contract management, data processing, management and program analysis, personnel management, and grants management for corrections services and all of its offices and for all agencies transferred to the Department of Public Safety and Corrections which are related to the functions of corrections services, except as otherwise specifically provided in this Title.

NOTE: Paragraph (3) effective until the effective date of the creation of the office of management and finance for youth services as provided in Section 7(B) of Acts 2004, No. 7. See note below.

(3) The deputy secretary for public safety services shall employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of the office of management and finance for public safety services and the performance of its powers, duties, functions, and responsibilities and the secretary shall employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of the office of management and finance for corrections services and the performance of its powers, duties, functions, and responsibilities, all in accordance with applicable civil service laws, rules, and regulations, and with policies and rules of the department, all subject to budgetary control and applicable laws.

NOTE: Paragraphs (3) and (4) as amended by Acts 2004 No. 7, §1, effective on the effective date of the creation of the office of management and finance for youth services as provided in Section 7(B) of the Act. See note below.

(3) The undersecretary for youth services shall direct and be responsible for the functions of the office of management and finance for youth services within the Department of Public Safety and Corrections. In such capacity, he shall be responsible for accounting and budget control, procurement and contract management, data processing, management and program analysis, personnel management, and grants management for youth services and for all agencies transferred to the Department of Public Safety and Corrections which are related to the functions of youth services, except as otherwise specifically provided in this Title.

(4) The deputy secretary for public safety services shall employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of the office of management and finance for public safety services and the performance of its powers, duties, functions, and responsibilities. The secretary shall employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of the office of management and finance for corrections services and the performance of its powers, duties, functions, and responsibilities, all in accordance with applicable civil service laws, rules, and regulations, and with policies and rules of the department, all subject to budgetary control and applicable laws. The deputy secretary for youth services shall employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of the office of management and finance for youth services and the performance of its powers, duties, functions, and responsibilities, all in accordance with applicable civil service laws, rules, and regulations, all subject to budgetary control and applicable laws. Except as provided in R.S. 36:405(D) and Subsection A of this Section, each undersecretary shall exercise all powers and authority granted to him in this Title subject to the overall direction and control of the secretary.

NOTE: Subsection C effective until the effective date of the creation of the office of management and finance for youth services as provided in Section 7(B) of Acts 2004, No. 7. See note below.

C. The duties and functions of the offices of management and finance and of the undersecretaries shall be as provided in this Section, and these duties and functions shall not be subject to change by the secretary, except that the undersecretaries shall perform such additional duties and functions as are assigned by the secretary.

NOTE: Subsection C as amended by Acts 2004 No. 7, §1, effective on the effective date of the creation of the office of management and finance for youth services as provided in Section 7(B) of the Act. See note below.

C. The duties and functions of the offices of management and finance and of the undersecretaries shall be as provided in this Section, and these duties and functions shall not be subject to change by the secretary, except that the undersecretaries for public safety services and for corrections services shall perform such additional duties and functions as are assigned by the secretary, and the undersecretary for youth services shall perform such additional duties and functions as are assigned by the deputy secretary for youth services.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1983, No. 97, §4, eff. Feb. 1, 1984; Acts 1984, No. 326, §1, eff. July 2, 1984; Acts 2004, No. 7, §1, eff. May 5, 2004.

NOTE: Acts 2004, No. 7, Section 7(B) provides that provisions of the Act relative to the office of management and finance for youth services and relative to the office of management and finance for corrections services shall become effective on the effective date of the creation of the office of management and finance for youth services as provided in the approved transition plan as provided in Section 5 of the Act. Provisions of R.S. 36:406(A), (B)(3) and (4), and (C) as contained in Acts 2004, No. 7, will be effective as provided in Section 7(B).

NOTE: See Acts 2004, No. 7, §§5 and 6, relative to implementation.



RS 36:407 - Assistant secretaries

§407. Assistant secretaries

A. Each office within the Department of Public Safety and Corrections, except the offices of management and finance and the office of state police, shall be under the immediate supervision and direction of an assistant secretary who shall be appointed by the governor with consent of the Senate. Each shall serve at the pleasure of the governor and shall be paid a salary which shall be fixed by the governor, which salary shall not exceed the amount approved for such position by the legislature while in session.

B. Except as otherwise expressly provided in this Title and except for the offices within youth services, the duties and functions of each office and its assistant secretary shall be determined by the secretary, and all of such duties and functions shall be exercised under the direct supervision and control of the secretary. The exercise of the duties and functions of the offices of public safety services and their assistant secretaries shall be under the supervision of the deputy secretary for public safety services. The duties and functions of the office of juvenile justice and its assistant secretary shall be as provided in this Chapter and as determined by the deputy secretary for youth services. The exercise of the duties and functions of youth services and its offices and officers shall be under the supervision of the deputy secretary for youth services.

C. Except as otherwise provided in this Chapter, each assistant secretary shall exercise all powers and authority granted to him in this Title subject to the overall direction and control of the secretary.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1983, No. 97, §4, eff. Feb. 1, 1984; Acts 1984, No. 326, §1, eff. July 2, 1984; Acts 2004, No. 7, §1, eff. May 5, 2004; Acts 2008, No. 565, §5.

NOTE: See Acts 2004, No. 7, §§5 and 6, relative to implementation.



RS 36:408 - Offices; purposes and functions

§408. Offices; purposes and functions

A. The purposes for which the offices of the Department of Public Safety and Corrections are created shall be as set forth in this Section.

B.(1) The office of state police shall perform the functions of the state related to the enforcement of the criminal and traffic laws of the state, and the maintenance of intelligence and investigative operations, all in accordance with applicable laws. It shall also provide a basic training curriculum in security work for all security personnel employed at the capitol complex, administrative state office buildings, and state hospitals and may provide, upon request, such training for security personnel in other state operated facilities, except for state colleges and universities. It shall be responsible only for such data processing related to the operations of the office as shall be absolutely required to be performed in such office by the nationally applicable standards of the National Crime Information Center and the Louisiana Bureau of Criminal Identification and Information.

(2) Repealed by Acts 1999, No. 1257, §6, eff. June 30, 1999.

(3) Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

C. The office of motor vehicles shall perform the functions of the state relative to the examination and licensing of drivers of motor vehicles within the state, the suspension and revocation of such licenses, the approval of driver education programs, issuance of vehicle title and registration certificates, recordation of liens against motor vehicles, and the collection of appropriate fees and motor vehicle sales tax, all in accordance with applicable laws.

D.(1) The office of state fire marshal, code enforcement and building safety, shall perform generally the functions of the state relating to the protection of life and property from the hazards of fire and of panic which may arise from fire or from the threat of fire or explosion, including but not necessarily restricted to:

(a) Supervision and enforcement of safety standards and inspection.

(b) Arrest of individuals suspected of violations of criminal laws specified in R.S. 40:1563.1.

(c) Examination of the circumstances surrounding fires of suspicious origin, and maintenance of records and reports on fires in this state.

(d) Exclusive power to investigate and to make and prescribe rules and regulations for the proper construction, installation, repair, use, operation, and safety of boilers in the state, the city of New Orleans excepted, and to issue general or special orders for the enforcement of such rules and regulations as well as any provision of law affecting boilers. The rules and regulations so formulated shall conform as nearly as practicable to the boiler construction code of the American Society of Mechanical Engineers, all as specified in R.S. 23:531 through 542.

(e) Examination and certification of boiler inspector examiners.

(2) The office of the state fire marshal shall be responsible for the functions of the state relating to manufactured housing, subject to the provisions of R.S. 36:409(J).

E. The office of legal affairs shall be responsible, in accordance with applicable laws and under the direction of the deputy secretary, for providing legal consultation and representation to the other offices within public safety services. The assistant secretary for the office of legal affairs shall be an attorney licensed to practice law in the state of Louisiana who has at least five years experience in the active practice of law. The assistant secretary cannot act on behalf of the agency on any matters for which representation has been designated to another state agency.

F. Repealed by Acts 1990, No. 2, §4, eff. July 1, 1990.

G.(1) The office of adult services shall perform functions of the state relating to correctional institutions, work release programs, and the probation and parole programs for adults and children transferred to adult facilities of the department in accordance with the Children's Code, including functions relating to the operation and maintenance of the Louisiana Correctional Institute for Women, Louisiana State Penitentiary, Louisiana Correctional and Industrial School, Elayn Hunt Correctional Center, Dixon Correctional Institute, Work Training Facility North, Washington Correctional Institute, Wade Correctional Center, and such other adult correctional institutions as may be created.

(2) In addition, it shall perform functions relating to the establishment and administration of a work release program for inmates of institutions under its jurisdiction, of a probation and parole system for inmates at adult institutions, and of a diagnostic and treatment center, which may consist of one or more branches, to undertake medical, educational, psychiatric, and social studies of persons committed to facilities under the jurisdiction of the office, all in accordance with applicable laws.

H.(1) The office of juvenile justice shall, in accordance with law, have responsibility for the care, custody, security, and treatment of children adjudicated delinquent and children of families adjudicated in need of services committed to the custody of or placed under the supervision of the office of juvenile justice or of youth services pursuant to the Children's Code except as otherwise provided by law.

(2) The office shall provide:

(a) Evaluation and diagnostic services for children adjudicated delinquent and children of families adjudicated in need of services.

(b) Community placement services for children adjudicated delinquent and children of families adjudicated in need of services and disposed to the custody of youth services or the office of juvenile justice.

(c) Alternative services in lieu of out-of-home placement for children adjudicated delinquent and children of families adjudicated in need of services and disposed to the custody or supervision of youth services or the office of juvenile justice and for their families.

(d) Treatment services in secure custody facilities for children adjudicated delinquent disposed to the custody of youth services or the office of juvenile justice and who, as determined by the office of juvenile justice require this restrictive level of care and custody.

(e) Probation, parole, and other programs of supervision for children adjudicated delinquent and children of families adjudicated in need of services.

(f) Community services directed at prevention of juvenile delinquency, intake screening, and diversion as deemed appropriate by the office of juvenile justice.

(3) The office shall participate in programs for the purchase of care and treatment of children taken into custody under the provisions of the Children's Code pending adjudication, disposition, placement, or any or all of the above.

I. The office of the Louisiana oil spill coordinator shall perform and exercise its powers, duties, functions, and responsibilities as provided and specified in the Oil Spill Prevention and Response Act (R.S. 30:2451 et seq.).

Acts 1976, No. 513, §1; Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1979, No. 136, §1; Acts 1979, No. 722, §2, eff. July 1, 1980; Acts 1981, No. 449, §2, eff. July 1, 1981; Acts 1983, 1st Ex. Sess., No. 8, §2; Acts 1983, No. 97, §4, eff. Feb. 1, 1984; Acts 1988, No. 607, §1, eff. July 14, 1988. Acts 1984, No. 567, §1, eff. Jan. 1, 1985; Acts 1985, No. 965, §2; Acts 1986, No. 332, §1; Acts 1986, No. 752, §2, eff. July 8, 1986; Acts 1987, No. 613, §1; Acts 1988, No. 607, §1, eff. July 14, 1988; Acts 1990, No. 2, §4, eff. July 1, 1990; Acts 1991, No. 467, §1; Acts 1995, No. 320, §2, eff. June 16, 1995; Acts 1995, No. 914, §2, eff. June 28, 1995; Acts 1995, No. 1188, §5, eff. June 29, 1995; Acts 1997, No. 1186, §2; Acts 1997, No. 1187, §1; Acts 1999, No. 1120, §1; Acts 1999, No. 1257, §6, eff. June 30, 1999; Acts 2004, No. 7, §1, eff. May 5, 2004; Acts 2008, No. 565, §5; Acts 2008, No. 831, §1, eff. July 1, 2008; Acts 2009, No. 409, §3, eff. July 1, 2009; Acts 2010, No. 320, §2, eff. July 1, 2010; Acts 2012, No. 811, §17, eff. July 1, 2012.

NOTE: See Acts 1990, No. 2, §§5-11.

NOTE: See Acts 1995, No. 1188, §6.

NOTE: See Acts 1999, No. 1257, §4 re: termination of statutory authority for division of charitable gaming control, office of state police.

NOTE: See Acts 2004, No. 7, §§5 and 6, relative to implementation.

NOTE: See Acts 2010, No. 320, §§6-15 relative to transfer of fixed-scale police responsibilities from DOTD to public safety services of DPSC and annual reports relative thereto.



RS 36:409 - Transfer of agencies to Department of Public Safety and Corrections

§409. Transfer of agencies to Department of Public Safety and Corrections

A. Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

B. The Louisiana Highway Safety Commission (R.S. 48:1351 et seq.) is transferred to the Department of Public Safety and Corrections and hereafter shall perform and exercise its powers, duties, functions, and responsibilities as provided in R.S. 36:801.

C. The following agencies, as defined by R.S. 36:3, are transferred to and hereafter shall be within the Department of Public Safety and Corrections, as provided in R.S. 36:802:

(1) Fire Prevention Board of Review (R.S. 40:1578.1 et seq.)

(2) Fireman's Supplemental Pay Board (R.S. 40:1666.5 et seq.)

(3) Board of Review for extra compensation for municipal police officers (R.S. 40:1667.6)

(4) Committee on Parole (R.S. 15:572; R.S. 15:574.2 et seq.; R.S. 46:1651 et seq.)

(5) Board of Pardons (Article IV, Section 5(E) of the 1974 Louisiana Constitution; R.S. 15:572 et seq.)

(6) The Volunteer Firefighters' Tuition Reimbursement Board (R.S. 40:1558.1 et seq.)

(7) Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.

(8) The Weights and Standards Police Force (R.S. 40:1379.8). The Weights and Standards Police Force shall perform the functions of the state related to the enforcement of R.S. 32:380 through 388, R.S. 32:388.1, R.S. 32:390, and R.S. 47:718, and the provisions of Chapter 4 of Subtitle II of Title 47 relating to trucks, trailers, and semitrailers and Part V of Chapter 7 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950 and the department's regulations adopted pursuant thereto.

(9) Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

(10) The office of the Louisiana oil spill coordinator (R.S. 30:2451 et seq.).

D. The Louisiana State Board of Private Security Examiners (R.S. 37:3270 et seq.) is transferred to and shall be within the Department of Public Safety and Corrections, as provided in R.S. 36:803.

E. The Louisiana Medical Advisory Board (R.S. 40:1351 et seq.) is transferred to and hereafter shall be within the Department of Public Safety and Corrections, as provided in Part III of Chapter 22 of this Title.

F. The following agencies, as defined in R.S. 36:3, are hereby abolished and their powers, duties, functions, and responsibilities are transferred to the secretary of the Department of Public Safety and Corrections and hereafter shall be exercised and performed as provided in Part IV of Chapter 22 of this Title:

(1) Department of Public Safety (Chapter 6 of Title 40 of the Louisiana Revised Statutes of 1950 and other statutes that directly apply to said department)

(2) State Fire Marshal (Part III of Chapter 7 of Title 40 of the Louisiana Revised Statutes of 1950 and other statutes that directly apply to the state fire marshal)

(3) The Interagency Recreation Board (R.S. 40:2501 et seq.; R.S. 41:1081 et seq.)

(4) Louisiana Criminal Justice Information System (R.S. 15:575 et seq.)

(5) Louisiana State Board of Boiler Inspector Examiners (R.S. 23:41 et seq.)

(6) The Department of Corrections (R.S. 15:821 et seq. and other provisions of Title 15 of the Louisiana Revised Statutes of 1950 that directly apply to said department)

G. The Prison Enterprises Board (R.S. 15:1151 et seq.) is placed within the Department of Public Safety and Corrections and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:901, et seq.

H. The Liquified Petroleum Gas Commission (Article VI, Section 28 of the 1921 Louisiana Constitution made statutory by Article XIV, Section 16(A)(3) of the 1974 Louisiana Constitution; R.S. 40:1841 et seq. and 1911 et seq.) is placed within the Department of Public Safety and Corrections and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:802, except that any director or assistant director of the agency or similar personnel authorized by law shall continue to be appointed as otherwise provided by law.

I. The advisory board to the Liquefied Petroleum Gas Commission (R.S. 40:1851(F)) is placed within the Department of Public Safety and Corrections and shall perform and exercise its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with R.S. 36:901 et seq.

J. The Louisiana Manufactured Housing Commission (R.S. 51:911.21 et seq. and 911.51 et seq.) is placed within the office of the state fire marshal of the Department of Public Safety and Corrections and shall perform and exercise its powers, duties, functions, and responsibilities in accordance with the provisions of R.S. 36:803.1.

K. The Emergency Response Commission (R.S. 30:2361 et seq.) is placed within public safety services of the Department of Public Safety and Corrections and shall perform and exercise its powers, duties, functions, and responsibilities as provided by law.

L. The Louisiana State Board of Private Investigator Examiners (R.S. 37:3501 et seq.) is placed within the Department of Public Safety and Corrections and shall perform and exercise its powers, duties, functions, and responsibilities as provided for agencies transferred in accordance with R.S. 36:803.

M. The Louisiana Life Safety and Property Protection Advisory Board (R.S. 40:1664.1 et seq.) is placed within the Department of Public Safety and Corrections as provided in R.S. 36:919.3.

N.(1) The Louisiana Gaming Control Board (R.S. 27:1 et seq.) is placed within the Department of Public Safety and Corrections and shall exercise and perform its powers, duties, functions, and responsibilities as provided for agencies transferred in accordance with the provisions of R.S. 36:801.1.

(2) The Louisiana Gaming Control Board Hearing Office (R.S. 27:25), a division of the Louisiana Gaming Control Board, is placed within the Department of Public Safety and Corrections, as provided in R.S. 27:25.

O. The Louisiana Truck Center (R.S. 32:390.21 et seq.) is placed within the Department of Public Safety and Corrections as provided in R.S. 36:851.

P. The Reentry Advisory Council (R.S. 15:1199.4) is placed within the Department of Public Safety and Corrections and shall perform and exercise its powers, duties, functions, and responsibilities as provided by law.

Q. The task force to develop and implement an electronic media system for lien recordation and motor vehicle title information (R.S. 32:707.2) is placed within the Department of Public Safety and Corrections and shall perform and exercise its powers, duties, functions, and responsibilities as provided by law.

R. The Louisiana State Uniform Construction Code Council (R.S. 40:1730.21 et seq.) is placed within the Department of Public Safety and Corrections and shall perform and exercise its powers, duties, functions, and responsibilities as otherwise provided by law.

Acts 1976, No. 513, §1; Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1979, No. 722, §§3, 4, eff. July 1, 1980; Acts 1981, No. 799, §2; Acts 1981, No. 873, §1, eff. Sept. 11, 1981; Acts 1982, No. 565, §2, eff. July 22, 1982; Acts 1983, 1st Ex. Sess., No. 8, §2; Acts 1983, No. 97, §4, eff. Feb. 1, 1984; Acts 1984, No. 505, §2, eff. Jan. 1, 1985; Acts 1984, No. 567, §5, eff. Jan. 1, 1985; Acts 1984, No. 844, §4, eff. July 13, 1984; Acts 1985, No. 435, §2, eff. July 11, 1985; Acts 1985, No. 925, §3; Acts 1985, No. 965, §2; Acts 1987, No. 243, §1; Acts 1987, No. 613, §1; Acts 1989, No. 662, §8, eff. July 7, 1989; Acts 1990, No. 2, §4, eff. July 1, 1990; Acts 1990, No. 906, §1; Acts 1991, No. 753, §3, eff. July 18, 1991; Acts 1991, No. 809, §2, eff. July 22, 1991; Acts 1992, No. 245, §1; Acts 1995, No. 1054, §1, eff. Aug. 1, 1995; Acts 1995, No. 1150, §2; Acts 1996, 1st Ex. Sess., No. 7, §2, eff. May 1, 1996; Acts 1997, No. 273, §2; Acts 1997, No. 1116, §2; Acts 1997, No. 1186, §2; Acts 1997, No. 1503, §1; Acts 1999, No. 1148, §1; Acts 2001, No. 1185, §8, eff. July 1, 2001; Acts 2005, No. 428, §§1, 3, eff. July 1, 2005; Acts 2006, No. 307, §1, eff. Jan. 1, 2007; Acts 2008, No. 831, §1, eff. July 1, 2008; Acts 2009, No. 409, §3, eff. July 1, 2009; Acts 2010, No. 320, §2, eff. July 1, 2010; Acts 2010, No. 861, §§17, 22; Acts 2012, No. 811, §§11, 17, eff. July 1, 2012; Acts 2013, No. 220, §14, eff. June 11, 2013; Acts 2013, No. 310, §1; Acts 2014, No. 158, §§3 and 7.

NOTE: See Acts 1985, No. 435, §5.

NOTE: SEE ACTS 1990, NO. 2, §§5-11.



RS 36:451 - Department of Revenue; creation; domicile; composition; purposes and functions

CHAPTER 10. DEPARTMENT OF REVENUE

§451. Department of Revenue; creation; domicile; composition; purposes and functions

A. The Department of Revenue is created and shall be a body corporate with the power to sue and be sued. The domicile of the department shall be in Baton Rouge.

B. The Department of Revenue, through its offices and officers, shall be responsible for assessing, evaluating, and collecting the consumer, producer, and any other state taxes specifically assigned by law to the department, and shall have authority generally for alcoholic beverage control and the regulation of charitable gaming.

C. The Department of Revenue shall be composed of the executive office of the secretary, the office of management and finance, the office of tax administration, group I, the office of tax administration, group II, the office of tax administration, group III, the office of alcohol and tobacco control, the office of legal affairs, the office of charitable gaming, the office of debt recovery, and such other offices as shall be created by law. Whenever the secretary determines that the administration of the functions of the department may be more efficiently performed by eliminating, merging, or consolidating existing offices or establishing new offices, he shall present a plan therefor to the legislature for its approval by statute; provided that, whenever the secretary deems necessary, he may reassign the responsibility for the collection of a specific tax from one office to another office.

Acts 1976, No. 513, §1; Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1987, No. 736, §1; Acts 1995, No. 1188, §3, eff. June 29, 1995; Acts 1997, No. 283, §1, eff. June 17, 1997; Acts 1997, No. 658, §1, eff. July 7, 1997; Acts 1997, No. 1370, §4, eff. Oct. 1, 1997; Acts 1999, No. 568, §1, eff. June 30, 1999; Acts 2013, No. 399, §2, eff. June 17, 2013.

{{NOTE: SEE ACTS 1987, NO. 736, §3.}}

{{NOTE: SEE ACTS 1987, NO. 7.}}

{{NOTE: SEE ACTS 1995, NO. 1188, §6.}}

NOTE: See Acts 1999, No. 568, §§5 & 7 eff. June 30, 1999, relative to transfer of functions of division of charitable gaming, office of state police, Dept. of Public Safety and Corrections, to office of charitable gaming, Dept. of Revenue, not later than 1/1/2000 and conflicting Acts.



RS 36:452 - Officers of the department; compensation for one office only

§452. Officers of the department; compensation for one office only

A. The officers of the department shall be the secretary, the undersecretary, the deputy secretary if a deputy secretary is appointed, and assistant secretaries, each of whom shall be selected and shall perform functions as provided in this Title.

B. No person serving as a secretary, deputy secretary, undersecretary, or assistant secretary shall receive any additional salary from the state other than that salary which he receives by virtue of serving in any one of such offices. Any statewide elected official appointed to serve as a secretary, deputy secretary, undersecretary, or assistant secretary shall not receive any additional salary from the state other than that salary which he receives as a statewide elected official.

C. Notwithstanding any provision herein to the contrary, subject to approval of the governor, any person, including any statewide elected official, serving or appointed to serve as a secretary, undersecretary, deputy secretary, or assistant secretary may receive additional compensation for part-time services rendered as an instructor in post-secondary educational institutions, or as a member of the National Guard.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:453 - Secretary of revenue

§453. Secretary of revenue

There shall be a secretary of the Department of Revenue, who shall be appointed by the governor with consent of the Senate and who shall serve at the pleasure of the governor at a salary fixed by the governor, which salary shall not exceed the amount approved for such position by the legislature while in session. The secretary shall serve as the executive head and chief administrative officer of the Department of Revenue and shall have the responsibility for the policies of the department except as otherwise provided by this Title, and for the administration, control, and operation of the functions, programs, and affairs of the department; provided that the secretary shall perform his functions under the general control and supervision of the governor.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1997, No. 658, §1, eff. July 7, 1997.



RS 36:454 - Powers and duties of secretary of revenue

§454. Powers and duties of secretary of revenue

A. In addition to the functions, powers, and duties otherwise vested in the secretary by law, he shall:

(1) Represent the public interest in the administration of this Chapter and shall be responsible to the governor, the legislature, and the public therefor.

(2) Determine the policies of the department, except as otherwise provided by this Title.

(3) In accordance with the Administrative Procedure Act, make, alter, amend, and promulgate rules and regulations necessary for the administration of the functions of the department, except as otherwise provided by this Title.

(4) Organize, plan, supervise, direct, administer, execute, and be responsible for the functions and programs vested in the department, in the manner and to the extent provided by this Title.

(5) Advise the governor on problems concerning the administration of the department.

(6) Act as the sole agent of the state or, in necessary cases, designate one of the offices within the department or its assistant secretary, to cooperate with the federal government and with other state and local agencies in matters of mutual concern and in the administration of federal funds granted to the state or directly to the department or an office thereof to aid in the furtherance of any function of the department and its offices. For this purpose he may take such actions, in accordance with applicable state law, necessary to meet such federal standards as are established for the administration and use of such federal funds, except as otherwise specifically provided in this Title or by the constitution and laws of this state.

(7) Make and publish an annual report to the governor and the legislature concerning the operations of the department and submit with each report such recommendations as he deems necessary for the more effective internal structure and administration of the department and make other reports and recommendations on his own initiative or upon request of the governor, the legislature, or any committee or member thereof.

(8) Provide for the ongoing merger and consolidation of the agencies and functions transferred to his department and submit a report thereon to the governor and the legislature, which report shall accompany the budget request which he submits under provisions of R.S. 39:33. Such report shall include a statement of the goals of the department and of the programs thereof and shall summarize the accomplishments of the department in meeting such goals and implementing such programs. The report shall also contain a specific statement of the reorganization and consolidation plan for the department for the next year and shall include a report on the implementation of such reorganization and consolidation plan for the previous year. The report concerning reorganization shall specifically detail the extent to which the department has achieved goals stated the previous year with respect to merger and consolidation of functions, abolition of agencies, consolidation of offices, elimination of job positions, and efficiency and economy in delivery of services. The report shall contain any recommendations with respect to reorganization which may require legislative action under the provisions of this Title. A copy of the report and recommended legislation shall also be submitted by the secretary to the presiding officer of each house of the legislature. The presiding officer shall refer the report to the appropriate committee having jurisdiction of the subject matter as provided in the rules of the respective house.

(9)(a) On an annual basis, provide all of the following information to the legislature no later than fifteen days prior to the convening of each regular session:

(i) A full organizational chart for the department which is current as of the date of submission to the legislature and which shows each staff position, whether filled or vacant, that comprises the department.

(ii) The current salary of the person occupying each filled position shown on the organizational chart.

(b) The secretary may submit the annual report required by this Paragraph in electronic format and is further authorized, but is not required, to submit the report at the time of submission of the annual report required by Paragraph (7) of this Subsection.

B. The secretary shall have authority to:

(1)(a) Except as otherwise specifically provided in R.S. 36:801 and R.S. 36:803:

(i) Employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of the executive office of the secretary and the performance of its powers, duties, functions, and responsibilities and such other personnel, who are not assigned to an office, as may be necessary for the efficient administration of the department, and for the performance of the responsibilities, powers, duties, and functions of agencies transferred to it;

(ii) Employ, assign, and remove all personnel employed for the department on a contractual basis, and

(iii) Transfer the personnel of the department as necessary for the efficient administration of the department and its programs.

(b) All of the above are to be accomplished in accordance with applicable civil service laws, rules, and regulations, and with policies and rules of the Department of Revenue, and all are subject to budgetary control and applicable laws.

(2) Appoint, subject to gubernatorial approval, advisory councils, boards, and commissions necessary in the administration of the department, except as otherwise provided by law or by executive order.

(3) Accept and use, in accordance with law, gifts, grants, bequests, and endowments for purposes consistent with the responsibilities and functions of the department, and take such actions as are necessary to comply with conditions required for such acceptance.

(4) Formulate and promulgate rules of administration for the department relating to employment and management.

(5) Do such other things not inconsistent with law, as are necessary to perform properly the functions vested in him.

C. The secretary and agents of the office of charitable gaming are authorized to have direct access by means of computer interfacing to criminal history records maintained by the office of state police, Department of Public Safety and Corrections, for the purpose of issuing, denying, suspending, revoking, or conditioning a charitable gaming license or for any other action necessary with respect to a charitable gaming license.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1987, No. 736, §1; Acts 1997, No. 658, §1, eff. July 7, 1997; Acts 1999, No. 568, §1, eff. June 30, 1999; Acts 2013, No. 220, §14, eff. June 11, 2013; Acts 2016, No. 557, §2.



RS 36:455 - Deputy secretary

§455. Deputy secretary

There may be a deputy secretary of the department, who shall be appointed by the secretary with consent of the Senate and who shall serve at the pleasure of the secretary at a salary fixed by the secretary, which salary shall not exceed the amount approved for such position by the legislature while in session. The duties and functions of the deputy secretary shall be determined and assigned by the secretary. If appointed, he shall serve as acting secretary in the absence of the secretary.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:456 - Undersecretary; functions; office of management and finance

§456. Undersecretary; functions; office of management and finance

A. There shall be an undersecretary of the Department of Revenue, who shall be appointed by the governor with consent of the Senate and who shall serve at the pleasure of the governor at a salary fixed by the governor, which salary shall not exceed the amount approved for such position by the legislature while in session. The undersecretary shall be directly responsible to and shall perform his functions under the supervision and control of the secretary.

B. The undersecretary shall direct and be responsible for the functions of the office of management and finance within the Department of Revenue. In such capacity, he shall be responsible for accounting and budget control, procurement and contract management, data processing, management and program analysis, personnel management, and grants management for the department and all of its offices, including all agencies transferred to the Department of Revenue, except as otherwise specifically provided in this Title. He shall employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of the office of management and finance and the performance of its powers, duties, functions, and responsibilities, in accordance with applicable civil service laws, rules, and regulations, and with policies and rules of the department, all subject to budgetary control and applicable laws. The undersecretary shall exercise all powers and authority granted to him in this Title subject to the overall direction and control of the secretary.

C. The duties and functions of the office of management and finance and of the undersecretary shall be as provided in this Section, and these duties and functions shall not be subject to change by the secretary, except that the undersecretary shall perform such additional duties and functions as are assigned by the secretary.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1997, No. 658, §1, eff. July 7, 1997.



RS 36:457 - Assistant secretaries

§457. Assistant secretaries

A. Each office within the Department of Revenue, except the office of management and finance, shall be under the immediate supervision and direction of an assistant secretary, who shall be appointed by the governor with consent of the Senate. Each shall serve at the pleasure of the governor and shall be paid a salary which shall be fixed by the governor, which salary shall not exceed the amount approved for such position by the legislature while in session.

B. Except as otherwise expressly provided in this Title, the duties and functions of each office and its assistant secretary shall be determined by the secretary, and all of such duties and functions shall be exercised under the direct supervision and control of the secretary.

C. Except as otherwise provided in R.S. 36:801, each assistant secretary shall employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of his office and its programs and the performance of its powers, duties, functions, and responsibilities, in accordance with applicable civil service laws, rules, and regulations, and with policies and rules of the department, all subject to budgetary control and applicable laws.

D. Each assistant secretary shall exercise all powers and authority granted to him in this Title subject to the overall direction and control of the secretary.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1997, No. 658, §1, eff. July 7, 1997.



RS 36:458 - Offices; purposes and functions

§458. Offices; purposes and functions

A. The purposes for which the offices in the Department of Revenue are created shall be as set forth in this Section.

B. The office of tax administration, group I, shall be responsible, in accordance with applicable laws and under the direction of the secretary, for the administration, and assessment of the individual income tax, sales taxes, the tax-return processing and post-processing operations, and the centralized tax assessment and collection functions for the taxes imposed by law in the state of Louisiana and matters related thereto. Whenever the secretary deems necessary, he may reassign the responsibility for the collection of a tax or other duty assigned by this Subsection to this office to another office within the department created by this Section.

C. The office of tax administration, group II, shall be responsible, in accordance with the applicable laws and under the direction of the secretary, for the administration and collection of corporation income and franchise taxes, excise taxes, and severance taxes imposed by law in the state of Louisiana and matters related thereto. In addition, the office of tax administration, group II, shall be responsible for the review of field audits and the research and technical functions of the Department of Revenue. Whenever the secretary deems necessary, he may reassign the responsibility for the collection of a tax or other duty assigned by this Subsection to this office to another office within the department created by this Section.

D. The office of tax administration, group III, shall be responsible in accordance with the applicable laws and under the direction of the secretary, for the supervision, direction, and control of the field-collection and field-audit functions in the headquarter's office and various district and regional offices of the Department of Revenue. Whenever the secretary deems necessary, he may reassign the responsibility for the collection of a tax or other duty assigned by this Subsection to this office to another office within the department created by this Section.

E. The office of alcohol and tobacco control shall perform in accordance with the applicable laws and under the direction of the secretary, the functions of the state relating to the regulation of the sale of alcoholic beverages in the state, including certification of persons eligible for the issuance and renewal of permits required by law for persons engaging in the business of dealing in beverages of high or low alcoholic content, and the administration of the law relating to alcoholic beverages and their sale. Whenever the secretary deems necessary, he may reassign the responsibility for the collection of a tax or other duty assigned by this Subsection to this office to another office within the department created by this Section.

F. The office of legal affairs shall be responsible, in accordance with the applicable laws and under the direction of the secretary, for providing legal consultation and representation in tax litigation matters before the state and federal courts and the Board of Tax Appeals, bankruptcy cases in the federal bankruptcy courts, and any matters related thereto. Whenever the secretary deems necessary, he may reassign the responsibility for the collection of a tax or other duty assigned by this Subsection to this office to another office within the department created by this Section.

G. The office of charitable gaming shall perform generally the functions of the state relating to the regulation of charitable gaming in the state, including the issuance and renewal of licenses required by law for organizations conducting games of chance pursuant to the Charitable Raffles, Bingo and Keno Licensing Law, for manufacturers or distributors of supplies or equipment for such games, and for commercial lessors of premises on which such games are conducted. The office shall be responsible for the administration of the law relating to charitable gaming.

H. The office of debt recovery shall be responsible for, in accordance with applicable laws and under the direction of the secretary, the collection of a tax and may be responsible for the collection of certain delinquent debts, accounts, or claims due on behalf of other state agencies. Whenever the secretary deems necessary, he may reassign the responsibility for the collection of a tax, account, claims due, or other duty assigned by this Subsection to this office to another office within the department created by this Section.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1995, No. 1188, §3, eff. June 29, 1995; Acts 1997, No. 283, §1, eff. June 17, 1997; Acts 1997, No. 658, §1, eff. July 7, 1997; Acts 1997, No. 1370, §4, eff. Oct. 1, 1997; Acts 1999, No. 568, §1, eff. June 30, 1999; Acts 2013, No. 399, §2, eff. June 17, 2013.

{{NOTE: SEE ACTS 1995, NO. 1188, §6.}}

NOTE: See Acts 1999, No. 568, §§5 & 7 eff. June 30, 1999, relative to transfer of functions of division of charitable gaming, office of state police, Dept. of Public Safety and Corrections, to office of charitable gaming, Dept. of Revenue, not later than 1/1/2000 and conflicting Acts.



RS 36:459 - Transfer of agencies or their powers to Department of Revenue

§459. Transfer of agencies or their powers to Department of Revenue

A. Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

B. Public administrators for all parishes appointed pursuant to R.S. 9:1581 (R.S. 9:1581 et seq. and other provisions of Title 9 of the Louisiana Revised Statutes of 1950 that apply to such administrators) shall be transferred to and hereafter shall be within the Department of Revenue, as provided in R.S. 36:802.

C. The Department of Revenue (R.S. 47:1501 et seq. and other provisions of Title 47 of the Louisiana Revised Statutes of 1950 applicable to the former department) is hereby abolished and its powers, duties, functions, and responsibilities are transferred to the secretary of the Department of Revenue and hereafter shall be exercised and performed as provided in Part IV of Chapter 22 of this Title.

D. Repealed by Acts 2013, No. 184, §6(B).

E. The Louisiana Tax Free Shopping Commission (R.S. 51:1301* et seq.) is placed within the Department of Revenue and shall exercise and perform its powers, duties, functions, and responsibilities as provided for agencies transferred in accordance with the provisions of R.S. 36:802.

F. The office of alcoholic beverage control is hereby abolished and its powers, duties, functions, employees, and responsibilities are transferred to the office of alcohol and tobacco control, Department of Revenue, as provided in Part IV of Chapter 22 of this Title.

G.(1) The division of charitable gaming control, office of state police, Department of Public Safety and Corrections, is hereby abolished.

(2) Except as otherwise provided in this Subsection, the powers, duties, functions, responsibilities, programs, and operations of the division of charitable gaming control, office of state police, Department of Public Safety and Corrections, are hereby transferred to the office of charitable gaming, Department of Revenue, as provided in Part IV of Chapter 22 of this Title.

(3) Employees of the division of charitable gaming control, office of state police, Department of Public Safety and Corrections, who are commissioned law enforcement officers, shall not be transferred under the provisions of R.S. 36:927, but shall remain with the office of state police, Department of Public Safety and Corrections. Notwithstanding the provisions of R.S. 36:927, the transfer of all other employees from the division of charitable gaming control, office of state police, Department of Public Safety and Corrections, to the office of charitable gaming, Department of Revenue, shall be at the discretion of the secretary of the Department of Revenue. All employees transferred from the division of charitable gaming control, office of state police, Department of Public Safety and Corrections, to the office of charitable gaming, Department of Revenue, shall insofar as practicable and necessary continue to perform duties heretofore assigned, subject to applicable state civil service laws, rules, and regulations.

H. The Uniform Electronic Local Return and Remittance Advisory Committee (R.S. 47:337.23) is placed within the Department of Revenue and shall exercise and perform its powers, duties, functions, and responsibilities as provided for agencies transferred in accordance with the provisions of R.S. 36:901.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1981, No. 873, §1, eff. Sept. 11, 1981; Acts 1988, No. 535, §2, eff. July 8, 1988; Acts 1995, No. 1188, §3, eff. June 29, 1995; Acts 1997, No. 658, §1, eff. July 7, 1997; Acts 1997, No. 1370, §4, eff. Oct. 1, 1997; Acts 1999, No. 568, §1, eff. June 30, 1999; Acts 2003, No. 73, §2, eff. July 1, 2003; Acts 2010, No. 573, §2, eff. July 1, 2010; Acts 2012, No. 811, §§11, 17, eff. July 1, 2012; Acts 2013, No. 184, §6(B).

NOTE: See Acts 1987, No. 7.

NOTE: (Subsection E, Tax Free Shopping Commission) Acts 1988, No. 535, §3, eff. July 8, 1988, provided for a termination date of July 1, 1992. Acts 1992, No. 285, §2, amended Acts 1988, No. 535, §3, extending the termination date to July 1, 1997; Acts 1997, No. 285, §2, extended the termination date to July 1, 1999; Acts 1998, No. 50, §1, extended the termination date to July 1, 2001; Acts 2006, No. 76, extended the termination date to July 1, 2009; Acts 2008, No. 232, §1, extended the date to July 1, 2013.

NOTE: See Acts 1995, No. 1188, §6.

NOTE: See Acts 1999, No. 568, §§5 & 7 eff. June 30, 1999, relative to transfer of functions of division of charitable gaming, office of state police, Dept. of Public Safety and Corrections, to office of charitable gaming, Dept. of Revenue, not later than 1/1/2000 and conflicting Acts.

NOTE: See Acts 2012, No. 811, §19, relative to legislative intent that Act No. 811 supersede Acts 2012, No. 6, which recreates the Dept. of Revenue and statutory entities in the department, and provides that Act No. 6 shall not have the effect of continuing any statutory authority repealed by Act No. 811.

NOTE: See Acts 2013, No. 184, §17, relative to property and funds of entities abolished by the Act.



RS 36:471 - Department of Children and Family Services; creation; domicile; composition; purpose and functions

CHAPTER 10-A. DEPARTMENT OF CHILDREN AND

FAMILY SERVICES

§471. Department of Children and Family Services; creation; domicile; composition; purpose and functions

A. The Department of Children and Family Services is created and shall be a body corporate with the power to sue and be sued. The domicile of the department shall be in Baton Rouge where it shall maintain its principal offices, but the secretary may maintain branch offices if he deems it in the best interest of the efficient administration of the department.

B. The Department of Children and Family Services, through its office and officers, shall be responsible for the development and providing of social services and the improvement of social conditions for the citizens of Louisiana.

C.(1) The Department of Children and Family Services shall be composed of the office of children and family services, and such other offices as shall be created by law.

(2) Whenever the secretary determines that the administration of the functions of the department may be more efficiently performed by eliminating, merging, or consolidating existing offices or establishing new offices, he shall present a plan therefor to the legislature for its approval by statute.

Acts 1988, 1st. Ex. Sess., No. 1, §2, eff. Mar. 28, 1988; Acts 1988, No. 773, §2, eff. July 2, 1988; Acts 1990, No. 744, §1, eff. July 24, 1990; Acts 2010, No. 877, §1, eff. July 1, 2010; Acts 2010, No. 939, §4, eff. July 1, 2010.

NOTE: See Acts 1988 1st E.s., No. 1, §§5-9.

NOTE: See Acts 1988, No. 858, §1.

NOTE: See Acts 1988, No. 772, §1.

NOTE: See Acts 1988, No. 773, §§1, 4.

NOTE: See Acts 1990, No. 601, §4.

NOTE: See Acts 1990, No. 744, §4.



RS 36:472 - Officers of the department; compensation for one office only

§472. Officers of the department; compensation for one office only

A. The officers of the department shall be the secretary, the deputy secretary, the undersecretary, the assistant secretary of child welfare, and the assistant secretary of family support, each of whom shall be selected and shall perform functions as provided in this Title.

B. No person serving as a secretary, deputy secretary, or undersecretary shall receive any additional salary from the state other than that salary which he receives by virtue of serving in any one of such offices. Any statewide elected official appointed to serve as a secretary, deputy secretary, or undersecretary shall not receive any additional salary from the state other than that salary which he receives as a statewide elected official.

C. Notwithstanding any provision herein to the contrary, subject to approval of the governor, any person, including any statewide elected official, serving or appointed to serve as a secretary, deputy secretary, or undersecretary may receive additional compensation for part-time services rendered as an instructor in postsecondary educational institutions, or as a member of the National Guard.

Acts 1988, No. 773, §2, eff. July 17, 1988; Acts 2010, No. 877, §1, eff. July 1, 2010; Acts 2016, No. 90, §2, eff. July 1, 2016.



RS 36:473 - Secretary of children and family services

§473. Secretary of children and family services

There shall be a secretary of children and family services, who shall be appointed by the governor with consent of the Senate and who shall serve at the pleasure of the governor at a salary fixed by the governor, which salary shall not exceed the amount approved for such position by the legislature while in session. The secretary shall serve as the executive head and chief administrative officer of the Department of Children and Family Services and shall have the responsibility for the policies of the department, except as otherwise provided by this Title, and for the administration, control, and operation of the functions, programs, and affairs of the department; provided that the secretary shall perform his functions under the general control and supervision of the governor.

Acts 1988, 1st. Ex. Sess., No. 1, §2, eff. Mar. 28, 1988; Acts 2010, No. 877, §1, eff. July 1, 2010.



RS 36:474 - Powers and duties of the secretary of the Department of Children and Family Services

§474. Powers and duties of the secretary of the Department of Children and Family Services

A. In addition to the functions, powers, and duties otherwise vested in the secretary by law, he shall:

(1) Represent the public interest in the administration of this Chapter and shall be responsible to the governor, the legislature, and the public therefor.

(2) Determine the policies of the department, except as otherwise provided by this Title. For this purpose, he shall conduct such studies and investigations as are necessary for the formulation of programs, plans, department procedures, rules and regulations, or for the implementation of remedial actions.

(3) In accordance with the Administrative Procedure Act, make, alter, amend, and promulgate rules and regulations necessary for the administration of the functions of the department, except as otherwise provided by this Title.

(4) Organize, plan, supervise, direct, administer, execute, and be responsible for the functions and programs vested in the department, in the manner and to the extent provided by this Title.

(5) Advise the governor on problems concerning the administration of the department.

(6) Act as the sole agent of the state or, in necessary cases, designate one of the offices within the department or its assistant secretary, to cooperate with the federal government and with other state and local agencies in matters of mutual concern and in the administration of federal funds granted to the state or directly to the department or an office thereof to aid in the furtherance of any function of the department or its offices. For this purpose he may take such actions, in accordance with any applicable state law, necessary to meet such federal standards as are established for the administration and use of such federal funds, except as otherwise specifically provided in Subsection G of this Section, in this Title, or by the constitution and laws of this state.

(7) Make and publish an annual report to the governor and the legislature concerning the operations of the department and submit with each report such recommendations as he deems necessary for the more effective internal structure and administration of the department, and make other reports and recommendations on his own initiative or upon the request of the governor, the legislature, or any committee or member thereof.

(8) Provide for the ongoing merger and consolidation of the agencies and functions transferred to his department and when deemed necessary submit a report thereon to the governor and the legislature, which report shall accompany the budget statement which he submits under provisions of R.S. 39:33. Such report shall include a statement of the goals of the department and of the programs thereof and shall summarize the accomplishments of the department in meeting such goals and implementing such programs. The report shall also contain a specific statement of needed reorganization and consolidation plans for the department for the next year and shall include a report on the implementation of needed reorganization and consolidation plan for the previous year. Any report concerning reorganization shall specifically detail the extent to which the department has achieved any goals stated the previous year with respect to merger and consolidation of functions, abolition of agencies, consolidation of offices, elimination of job positions, and efficiency and economy in delivery of services. The report shall contain any recommendations with respect to reorganization which may require legislative action under the provisions of this Title. A copy of the report and recommended legislation shall also be submitted by the secretary to the presiding officer of both houses of the legislature. The presiding officer shall refer the report to the appropriate committee having jurisdiction of the subject matter as provided in the rules of the respective house.

(9) Conduct hearings and pass upon complaints that may be made in relation to the administration of this Chapter; provided, however, that the secretary shall have the authority to delegate this authority to one of the offices of the department or to one of the agencies therein.

(10) Repealed by Acts 2009, No. 400, §3, July 7, 2009.

(11) Except as provided in Subsection G of this Section, prepare and submit a state plan for participation in the Child Care and Development Block Grant Program until such authority is transferred to the state Department of Education in accordance with R.S. 17:407.28, and in the Title IV-A federal program to assist families at risk of welfare dependency. The secretary shall ensure that the Child Care and Development Fund plan of this state conforms with the requirements of the Improving Access to Child Care for Homeless Louisiana Families Act, R.S. 46:1443 et seq. The House Committee on Health and Welfare and the Senate Committee on Health and Welfare, jointly, shall serve as an advisory committee to the secretary to begin developing the state plan.

(12) Be responsible for management and program analysis and policy planning and evaluation for the department and all of its offices, including all agencies transferred to the department.

(13)(a) On an annual basis, provide all of the following information to the legislature no later than fifteen days prior to the convening of each regular session:

(i) A full organizational chart for the department which is current as of the date of submission to the legislature and which shows each staff position, whether filled or vacant, that comprises the department.

(ii) The current salary of the person occupying each filled position shown on the organizational chart.

(b) The secretary may submit the report required by this Paragraph in electronic format and is further authorized, but is not required, to submit the report at the time of submission of the annual report required by Paragraph (7) of this Subsection.

B. The secretary shall have authority to:

(1)(a) Except as otherwise specifically provided in R.S. 36:801 and 802.9:

(i) Employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of the department and the performance of its powers, duties, functions, and responsibilities and such other personnel as may be necessary for the efficient administration and the performance of the responsibilities, powers, duties, and functions of agencies transferred to it;

(ii) Employ, assign, and remove all personnel employed for the department on a contractual basis, and

(iii) Transfer the personnel of the department as necessary for the efficient administration of the department and its programs.

(b) All of the above are to be accomplished in accordance with applicable civil service law, rules, and regulations, and with policies and rules of the Department of Children and Family Services, and all are subject to budgetary control and applicable laws.

(2) Appoint, subject to gubernatorial approval, advisory councils, boards, and commissions necessary in the administration of the department, except as otherwise provided by law or by executive order.

(3) Accept and use, in accordance with law, gifts, grants, bequests, and endowments for purposes consistent with the responsibilities and functions of the department and take such actions as are necessary to comply with any conditions required for such acceptance.

(4) Formulate and promulgate rules of administration for the department relating to employment and management.

(5) Act as legal custodian of any child placed with the department by a court of law.

(6) Grant rights of way, servitudes, and easements across state-owned lands under his jurisdiction to other public bodies either state or local, for any public purpose. The secretary shall also have authority to grant rights of way, servitudes, and easements across state lands under his jurisdiction to any other person or entity for the purpose of laying pipelines, gas lines, water lines and for the transmission of electricity for power and light, and also for telephone and telegraph lines, for railroad lines or tracks, for road construction, and for drainage purposes, and to enter into the necessary contracts therefor, which shall provide for the payment of an adequate consideration. Such payment, in order to be considered as adequate consideration, shall be based on payments made for other comparable contracts in the vicinity, when available, providing compensation for rights of way, servitudes, and easements, and for damages relative thereto.

(7) Do such other things, not inconsistent with law, as are necessary to properly perform the functions vested in him.

C. The secretary shall have no power to buy and sell lands, incur debt or issue bonds, or to lease or mortgage property under his control except as may be provided by the general laws of the state or as hereafter specifically conferred by law upon him.

D. Repealed by Acts 1988, No. 773, §3, eff. July 17, 1988.

E. Repealed by Acts 2010, No. 877, §2, eff. July 1, 2010.

F. Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.

G.(1) Not later than March 31, 1996, the secretary shall submit to the legislature a proposal for another welfare reform program in this state. The program shall provide for a replacement, by July 1, 1999, of the public assistance program, the Aid to Families with Dependent Children program, and to the extent that recipients of food coupons under the food stamp program also receive Aid to Families with Dependent Children or public assistance, the food stamp program under 7 U.S.C. 2011 to 2029. The program shall provide for the continuation of the food stamp program for food stamp recipients who are not recipients of Aid to Families with Dependent Children or public assistance. The program shall also meet the following requirements:

(a) The program shall offer basic income support to low-income persons who cannot work.

(b) The program shall offer employment opportunities to low-income persons who can work, but who cannot find employment. These employment opportunities may not supplant existing employees.

(c) The program shall be approved by a majority of both houses of the legislature.

(2) Notwithstanding any provision of law to the contrary, the department and the state shall not administer public assistance, Aid to Families with Dependent Children, or food stamps after July 1, 1999, except as provided under a welfare reform program adopted by the legislature as provided in this Subsection, provided such a program is adopted by the legislature.

Acts 1988, 1st Ex. Sess., No. 1, §2, eff. Mar. 28, 1988; Acts 1988, No. 773, §3, eff. July 17, 1988; Acts 1989, No. 89, §2, eff. June 16, 1989; Acts 1989, No. 141, §1, eff. June 22, 1989; Acts 1990, No. 351, §1, eff. July 10, 1990; Acts 1991, No. 898, §1; Acts 1995, No. 1219, §2, eff. June 29, 1995; Acts 2007, No. 166, §1, eff. June 27, 2007; Acts 2008, No. 314, §1, eff. June 17, 2008; Acts 2009, No. 400, §3, eff. July 7, 2009; Acts 2010, No. 877, §§1, 2, eff. July 1, 2010; Acts 2010, No. 939, §11, eff. July 1, 2010; Acts 2012, No. 811, §11, eff. July 1, 2012; Acts 2014, No. 787, §1, eff. June 19, 2014; Acts 2014, No. 868, §4, eff. Oct. 1, 2014; Acts 2016, No. 557, §2.



RS 36:475 - Deputy secretary

§475. Deputy secretary

The secretary may appoint, with consent of the Senate, a deputy secretary of the department who shall serve at the pleasure of the secretary at a salary fixed by the secretary, which salary shall not exceed the amount approved for such position by the legislature while in session. The duties and functions of the deputy secretary shall be determined and assigned by the secretary. If appointed, the deputy secretary shall serve as acting secretary in the absence of the secretary.

Acts 1988, 1st. Ex. Sess., No. 1, §2, eff. Mar. 28, 1988; Acts 2010, No. 877, §1, eff. July 1, 2010; Acts 2012, No. 811, §11, eff. July 1, 2012; Acts 2016, No. 90, §2, eff. July 1, 2016.



RS 36:475.1 - Undersecretary; functions; division of management and finance

§475.1. Undersecretary; functions; division of management and finance

A. There shall be an undersecretary of the Department of Children and Family Services, who shall be appointed by the governor with the consent of the Senate and who shall serve at the pleasure of the governor at a salary fixed by the governor, which salary shall not exceed the amount approved for such position by the legislature while in session. The undersecretary shall be directly responsible to the secretary and shall perform his functions under the supervision and control of the secretary.

B. The undersecretary shall direct and be responsible for the functions of the division of management and finance, within the office of children and family services within the Department of Children and Family Services. In such capacity, he shall be responsible for accounting and budget control, procurement and contract management, data processing, personnel management, grants management, and facility construction and consulting services for the department and all of its offices, including all agencies transferred to the Department of Children and Family Services, except as otherwise specifically provided in this Title. The undersecretary shall exercise all powers and authority granted to him in this Title subject to the overall direction and control of the secretary.

C. The duties and functions of the division of management and finance, within the office of children and family services and of the undersecretary shall be as provided in this Section and these duties and functions shall not be subject to change by the secretary, except that the undersecretary shall perform such additional duties and functions as are assigned by the secretary.

Acts 1988, No. 773, §2, eff. July 17, 1988; Acts 2008, No. 314, §1, eff. June 17, 2008; Acts 2010, No. 877, §1, eff. July 1, 2010.



RS 36:476 - Assistant secretaries

§476. Assistant secretaries

A. There shall be an assistant secretary of child welfare and an assistant secretary of family support, who shall be appointed by the governor with consent of the Senate and who shall serve at the pleasure of the governor at a salary fixed by the governor, which salary shall not exceed the amount approved for such position by the legislature while in session.

B. The assistant secretary of child welfare shall manage the division of child welfare and perform the duties and functions of the division related to program development and administration, program service delivery, and development of rules and policy to govern the various programs of the division.

C. The assistant secretary of family support shall manage the division of family support and perform the duties and functions of the division related to program development and administration, program service delivery, and development of rules and policy to govern the various programs of the division.

Acts 2016, No. 90, §2, eff. July 1, 2016.



RS 36:477 - Offices; purposes and functions

§477. Office; purposes and functions

A. The purposes for which the office of children and family services of the Department of Children and Family Services is created shall be set forth in this Section.

B.(1) The office of children and family services shall perform the services of the state relating to public assistance programs to provide aid to dependent children and to adults, who due to age, disability, or infirmity, are unable to adequately meet their basic needs. It shall also administer the food stamp program, child support programs, establishment of paternity programs, disaster relief grant programs for individuals and families, and such other programs as assigned by the secretary. It shall also conduct disability and other client eligibility determinations, and may conduct medical assistance client eligibility determinations. The office is authorized to enter into interagency agreements with other state agencies to conduct eligibility determinations. The office shall provide for the public child welfare functions of the state including but not limited to prevention services that promote, facilitate, and support activities to prevent child abuse and neglect; child protective services; voluntary family strengthening and support services; making permanent plans for foster children and meeting their daily maintenance needs of food, shelter, clothing, necessary physical medical services, school supplies, and incidental personal needs; and adoption placement services for foster children freed for adoption. It shall also perform the functions of the state relating to the licensing of facilities regulated under Chapter 14 of Title 46 of the Louisiana Revised Statutes of 1950. The office shall issue and monitor domestic violence services contracts.

(2) After July 1, 1999, the office shall not provide for the administration of any programs related to Aid to Families with Dependent Children, public assistance, or the food stamp program except as provided under the welfare reform program required in R.S. 36:474(G) if such program is adopted by the legislature.

Acts 1988, 1st Ex. Sess., No. 1, §2, eff. Mar. 28, 1988; Acts 1988, No. 858, §2, eff. July 18, 1988; Acts 1989, No. 141, §1, eff. June 22, 1989; Acts 1990, No. 219, §1; Acts 1990, No. 744, §1, eff. July 24, 1990; Acts 1995, No. 1219, §2, eff. June 29, 1995; Acts 1997, No. 390, §1, eff. June 20, 1997; Acts 2001, No. 702, §1, eff. June 25, 2001; Acts 2005, No. 110, §1, eff. June 21, 2005; Acts 2007, No. 166, §1, eff. June 27, 2007; Acts 2009, No. 400, §1, eff. July 7, 2009; Acts 2009, No. 409, §3, eff. July 1, 2009; Acts 2010, No. 877, §1, eff. July 1, 2010; Acts 2014, No. 868, §4, eff. Oct. 1, 2014.

NOTE: See Acts 1990, No. 744, §4.



RS 36:478 - Transfer of agencies and functions to Department of Children and Family Services

§478. Transfer of agencies and functions to Department of Children and Family Services

A, B. Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

C. Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.

(1) Repealed by Acts 1993, No. 1006, §3, eff. June 25, 1993.

(2) Repealed by Acts 1989, No. 662, §8, eff. July 7, 1989.

(3), (4) Repealed by Acts 2009, No. 194, §3, eff. June 30, 2009.

(5) Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

D, E. Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.

F. The Louisiana Children's Trust Fund Board (R.S. 46:2401 et seq.) is placed within the Department of Children and Family Services and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided by the provisions of R.S. 36:802.9.

G. Repealed by Acts 2010, No. 743, §8B, eff. July 1, 2010; Acts 2010, No. 939, §11, eff. July 1, 2010.

H. The following agencies, as defined in R.S. 36:3, previously abolished by the Executive Reorganization Act and their powers, duties, functions, and responsibilities are transferred to the secretary of the Department of Children and Family Services and shall be exercised and performed as provided in Part IV of Chapter 22 of this Title:

(1) Louisiana Health and Human Resources Administration (R.S. 46:1751-46:1767, and generally Chapters 1 and 11 of Title 40 and all of Title 46 of the Louisiana Revised Statutes of 1950, except R.S. 46:1601-1608) to the extent that the cited provisions provide with respect to agencies or functions placed in or transferred to the Department of Children and Family Services.

(2) State Youth Planning Advisory Commission (Act 430 of the 1975 Regular Session).

(3) State Department of Public Welfare (Such provisions of Title 46 of the Louisiana Revised Statutes of 1950 as apply to the abolished department).

(4) State Board of Public Welfare (Such provisions of Title 46 of the Louisiana Revised Statutes of 1950 as apply to the abolished board).

(5) Repealed by Acts 1993, No. 864, §1.

(6) Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

(7) Repealed by Acts 1989, No. 89, §2, eff. June 16, 1989.

(8)-(11) Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

I, J. Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.

K. The Child Poverty Prevention Council for Louisiana (R.S. 46:2801-2802) is transferred to and hereafter placed within the Department of Children and Family Services and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:801.

L. Repealed by Acts 2016, No. 301, §3, eff. June 2, 2016.

M. The Louisiana Advisory Council on Child Care and Early Education is placed within the Department of Children and Family Services and shall exercise and perform its powers, duties, functions, and responsibilities as provided in R.S. 46:1401 et seq., particularly R.S. 46:1414.

Acts 1988, 1st Ex. Sess., No. 1, §2, eff. Mar. 28, 1988; Acts 1988, No. 555, §2, eff. July 14, 1988; Acts 1988, No. 785, §1; Acts 1989, No. 89, §2, eff. June 16, 1989; Acts 1989, No. 456, §3; Acts 1989, No. 566, §1; Acts 1989, No. 662, §8, eff. July 7, 1989; Acts 1990, No. 351, §1, eff. July 10, 1990; Acts 1990, No. 860, §1, eff. Oct. 1, 1990; Acts 1993, No. 654, §2, eff. June 16, 1993; Acts 1993, No. 864, §1; Acts 1993, No. 1006, §§2 and 3, eff. June 25, 1993; Acts 2005, No. 428, §3, eff. July 1, 2005; Acts 2008, No. 559, §1, eff. July 1, 2008; Acts 2009, No. 194, §3, eff. June 30, 2009; Acts 2010, No. 743, §8B, eff. July 1, 2010; Acts 2010, No. 867, §1, eff. July 2, 2010; Acts 2010, No. 877, §3, eff. July 1, 2010; Acts 2010, No. 939, §11, eff. July 1, 2010; Acts 2012, No. 811, §§11, 17, eff. July 1, 2012; Acts 2016, No. 301, §3, eff. June 2, 2016.



RS 36:501 - Department of Transportation and Development; creation; domicile; composition; purposes and functions

CHAPTER 11. DEPARTMENT OF TRANSPORTATION

AND DEVELOPMENT

§501. Department of Transportation and Development; creation; domicile; composition; purposes and functions

A. The Department of Transportation and Development is created and shall be a body corporate with the power to sue and be sued. The domicile of the department shall be in Baton Rouge.

B. The Department of Transportation and Development, through its offices and officers, shall be responsible for developing and implementing programs to assure adequate, safe, and efficient transportation and other public works facilities and services in the state in accordance with the transfer of agencies and functions made by this Chapter. The department shall develop and implement programs in all areas of transportation, including highways, airports, waterways, flood protection, and mass transit, as well as public works activities, in accordance with such transfers.

C.(1) The Department of Transportation and Development shall be composed of the executive office of the secretary, the office of management and finance, the office of engineering, the office of planning, the office of operations, the office of multimodal commerce, and such other offices as shall be created by law.

(2) Whenever the secretary determines that the administration of the functions of the department may be more efficiently performed by eliminating, merging, or consolidating existing offices or establishing new offices, he shall present a plan therefor to the legislature for its approval by statute.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1979, No. 445, §1, eff. July 13, 1979; Acts 1981, No. 693, §1; Acts 1987, No. 736, §1; Acts 1988, 1st Ex. Sess., No. 2, §1, eff. Mar. 28, 1988; Acts 1988, No. 488, §1, eff. July 9, 1988; Acts 1997, No. 1381, §1, eff. July 1, 1997; Acts 1998, 1st Ex. Sess., No. 71, §1, eff. July 1, 1998; Acts 2006, 1st Ex. Sess., No. 6, §2; Acts 2006, No. 11, §3; Acts 2009, No. 523, §1, eff. July 10, 2009; Acts 2011, No. 261, §1, eff. June 28, 2011; Acts 2014, No. 719, §1, eff. July 1, 2016.

NOTE: SEE ACTS 1987, NO. 736, §3.

NOTE: SEE ACTS 1988, NO. 488, §§2, 3.

NOTE: SEE ACTS 1990, NO. 601, §§3-5.

NOTE: See Acts 2009, No. 523, §§9 and 10, relative to transfer of duties and responsibilities to the Coastal Protection and Restoration Authority and the transfer of business, employees, programs, etc. of the authority and the Office of Coastal Protection and Restoration in the office of the governor.



RS 36:502 - Officers of the department; compensation for one office only

§502. Officers of the department; compensation for one office only

A.(1) The officers of the department shall be the secretary, undersecretary, deputy secretary, chief engineer, assistant secretary of planning, commissioner of multimodal commerce, and assistant secretary of operations, each of whom shall be selected and shall perform functions as provided in this Title.

(2) The secretary, undersecretary, deputy secretary, assistant secretary of planning, assistant secretary of operations, executive director of the Offshore Terminal Authority, commissioner of multimodal commerce, and such other positions which may be authorized by the State Civil Service Commission or the state constitution shall be the only unclassified positions in the Department of Transportation and Development. All other positions in the department shall be in the classified state service. The secretary shall fill such positions as in his opinion and judgment are necessary to the operation of the department in accordance with applicable rules and regulations of the State Civil Service Commission and applicable law.

B. No person serving as a secretary, undersecretary, deputy secretary, chief engineer, assistant secretary of planning, assistant secretary of operations, commissioner of multimodal commerce, or in any other office in the department shall receive any additional salary from the state other than that salary which he receives by virtue of serving in any one of such offices. Any statewide elected official appointed to serve as a secretary or deputy secretary shall not receive any additional salary from the state other than that salary which he receives as a statewide elected official.

C. Notwithstanding any provision herein to the contrary, subject to approval of the governor, any person, including any statewide elected official, serving or appointed to serve as a secretary or deputy secretary may receive additional compensation for part-time services rendered as an instructor in postsecondary educational institutions, or as a member of the National Guard.

Acts 1988, No. 488, §1, eff. July 9, 1988; Acts 1997, No. 1381, §1, eff. July 1, 1997; Acts 1998, 1st Ex. Sess., No. 71, §1, eff. July 1, 1998; Acts 2006, 1st Ex. Sess., No. 6, §2, eff. April 18, 2006; Acts 2009, No. 523, §1, eff. July 10, 2009; Acts 2011, No. 261, §1, eff. June 28, 2011; Acts 2014, No. 719, §1, eff. July 1, 2016.

NOTE: See Acts 2009, No. 523, §§9 and 10, relative to transfer of duties and responsibilities to the Coastal Protection and Restoration Authority and the transfer of business, employees, programs, etc. of the authority and the Office of Coastal Protection and Restoration in the office of the governor.



RS 36:503 - Secretary of transportation and development

§503. Secretary of transportation and development

There shall be a secretary of transportation and development who shall be appointed by the governor with consent of the Senate. He shall serve at the pleasure of the governor at a salary fixed by the governor, which salary shall not exceed the amount approved for such position by the legislature while in session. He shall be the appointing authority for the department in accordance with civil service rules and regulations. The secretary shall serve as the executive head and chief administrative officer of the Department of Transportation and Development and shall have the responsibility for the policies of the department, except as specifically provided for particular agencies transferred to or placed within the department by other provisions of this Title. He shall also be responsible for the administration, control, and operation of the functions, programs, and affairs of the department; provided that the secretary shall perform his functions under the general control and supervision of the governor.

Acts 1988, No. 488, §1, eff. July 9, 1988; Acts 1998, 1st Ex. Sess., No. 71, §1, eff. July 1, 1998.



RS 36:504 - Powers and duties of secretary of transportation and development

§504. Powers and duties of secretary of transportation and development

A. In addition to the functions, powers, and duties otherwise vested in the secretary by law, he shall:

(1) Represent the public interest in the administration of this Chapter and shall be responsible to the governor, the legislature, and the public therefor.

(2) Determine the policies of the department, except as specifically provided for agencies transferred to the department as otherwise provided in this Title.

(3) In accordance with the Administrative Procedure Act, make, alter, amend, and promulgate rules and regulations necessary for the administration of the functions of the department, except as otherwise specifically provided for agencies transferred to the department.

(4) Organize, plan, supervise, direct, administer, execute, and be responsible for the functions and programs vested in the department, in the manner and to the extent provided by this Title.

(5) Advise the governor on problems concerning the administration of the department.

(6) Act as the sole agent of the state or, in necessary cases, designate one of his subordinates within the department to cooperate with the federal government and with other state and local agencies in matters of mutual concern and in the administration of federal funds granted to the state or directly to the department or an office thereof to aid in the furtherance of any function of the department and its offices. For this purpose he may take such actions, in accordance with any applicable state law, necessary to meet such federal standards as are established for the administration and use of such federal funds, except as otherwise specifically provided by the constitution and laws of this state. The secretary shall have full and complete power to perform all duties imposed by law upon the department either directly or through his designated subordinates, except as specifically provided for agencies transferred to the department. This grant of power and authority to the secretary, shall be liberally construed to effectuate the purposes of this Chapter and the constitution and laws of this state.

(7) Make reports and recommendations on his own initiative or upon the request of the governor, the legislature, or any committee or member thereof.

(8) Provide for the ongoing merger and consolidation of the agencies and functions transferred to his department and submit a report thereon to the governor and the legislature, which report shall accompany the budget statement which he submits under provisions of R.S. 39:33. Such report shall include a statement of the goals of the department and to the programs thereof and shall summarize the accomplishments of the department in meeting such goals and implementing such programs. The report shall also contain a specific statement of the reorganization and consolidation plan for the department for the next year and shall include a report on the implementation of such reorganization and consolidation plan for the previous year. The report concerning reorganization shall specifically detail the extent to which the department has achieved goals stated the previous year with respect to merger and consolidation of functions, abolition of agencies, consolidation of offices, elimination of job positions, and efficiency and economy in delivery of services. The report shall contain any recommendations with respect to reorganization which may require legislative action under the provisions of this Title. A copy of the report and recommended legislation shall also be submitted by the secretary to the presiding officer of both houses of the legislature. The presiding officer shall refer the report to the appropriate committee having jurisdiction of the subject matter as provided in the rules of the respective house.

(9)(a) On an annual basis, provide all of the following information to the legislature no later than fifteen days prior to the convening of each regular session:

(i) A full organizational chart for the department which is current as of the date of submission to the legislature and which shows each staff position, whether filled or vacant, that comprises the department.

(ii) The current salary of the person occupying each filled position shown on the organizational chart.

(b) The secretary may submit the annual report required by this Paragraph in electronic format and is further authorized, but is not required, to submit the report at the time of submission of a report pursuant to Paragraph (7) of this Subsection.

B. The secretary shall have authority to:

(1) Except as otherwise specifically provided in R.S. 36:801, R.S. 36:801.1, and R.S. 36:803:

(a) Employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of the executive office of the secretary and the performance of its powers, duties, functions, and responsibilities and such other personnel, who are not assigned to an office as may be necessary for the efficient administration of the department and for the performance of the responsibilities, powers, duties, and functions of agencies transferred to it.

(b) Employ, assign, and remove all personnel employed for the department on a contractual basis; and

(c) Transfer the personnel of the department as necessary for the efficient administration of the department and its programs; all of the above to be accomplished in accordance with applicable civil service laws, rules, and regulations, and with policies and rules of the Department of Transportation and Development, and all subject to budgetary control and applicable laws.

(d) Negotiate and execute, for meaningful consideration, contracts that permit the use of bridges under the jurisdiction of the Department of Transportation and Development for installation of cables for communication systems. "Meaningful consideration" shall include but not be limited to a specific fee or rental during the period of the contract. The secretary shall promulgate the necessary rules and regulations to establish and assure a uniform criteria for the negotiation and execution of the aforementioned contracts. As nearly as is practicable such rules and regulations shall be promulgated sixty days after the effective date of this Subparagraph.

(2) Appoint, subject to gubernatorial approval, advisory councils, boards, and commissions necessary in the administration of the department.

(3) Accept and use, in accordance with law, gifts, grants, bequests, and endowments for purposes consistent with the responsibilities and functions of the department and take such actions as are necessary to comply with any conditions required for such acceptance.

(4) Formulate and promulgate rules of administration for the department relating to employment and management.

(5) Do such other things, not inconsistent with law, as are necessary to perform properly the functions vested in him.

Acts 1988, No. 488, §1, eff. July 9, 1988; Acts 1988, No. 762, §2, eff. July 15, 1988; Acts 1990, No. 272, §1, eff. Sept. 1, 1990; Acts 1998, 1st Ex. Sess., No. 71, §1, eff. July 1, 1998; Acts 2012, No. 866, §3, eff. Jan. 1, 2013; Acts 2016, No. 557, §2.



RS 36:505 - Deputy secretary

§505. Deputy secretary

A. There may be a deputy secretary of the department, who shall be appointed by the secretary. He shall serve at the pleasure of the secretary at a salary fixed by the governor, which salary shall not exceed the amount approved for such position by the legislature while in session. The duties and functions of the deputy secretary shall be determined and assigned by the secretary. He shall serve as acting secretary in the absence of the secretary.

B. If the position of deputy secretary is not filled during the absence of the secretary, the secretary may designate either the undersecretary or the chief engineer to serve as acting secretary in his absence. The secretary shall notify the governor in writing of his temporary appointment of an acting secretary in his absence. The governor shall have the full authority to revoke the appointment. In no event shall the temporary appointment exceed thirty days in length, except with the specific written approval of the governor. The governor may appoint a temporary secretary to act in the absence or incapacity of the secretary if an acting secretary has not been appointed.

Acts 1988, No. 488, §1, eff. July 9, 1988; Acts 1998, 1st Ex. Sess., No. 71, §1, eff. July 1, 1998.



RS 36:506 - Undersecretary; functions; office of management and finance

§506. Undersecretary; functions; office of management and finance

A. There shall be an undersecretary of the Department of Transportation and Development who shall be appointed by the governor. He shall serve at the pleasure of the secretary at a salary fixed by the governor, which salary shall not exceed the amount approved for such position by the legislature while in session, and shall receive an annual salary payable monthly out of funds appropriated therefor, and shall be allowed his actual necessary traveling expenses incurred in the discharge of his official duties. The undersecretary shall be directly responsible to and shall perform his functions under the supervision and control of the secretary.

B. The undersecretary shall direct and be responsible for the functions of the office of management and finance within the Department of Transportation and Development. In such capacity he shall be responsible for accounting and budget control, procurement, data processing, management and program analysis, personnel management, and grants management for the department and all of its offices, including all agencies transferred to the Department of Transportation and Development, except as otherwise specifically provided in this Title. He shall employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of the office of management and finance and the performance of its powers, duties, functions, and responsibilities, in accordance with applicable civil service laws, rules, and regulations, and with policies and rules of the department, all subject to budgetary control and applicable laws. The undersecretary shall exercise all powers and authority granted to him in this Title subject to the overall direction and control of the secretary.

C. The duties and functions of the office of management and finance and of the undersecretary shall be as provided in this Section, and these duties and functions shall not be subject to change by the secretary, except that the undersecretary shall perform such additional duties and functions as are assigned by the secretary.

D. The executive budget, prepared in accordance with Part II of Chapter 1 of Subtitle I of Title 39 of the Louisiana Revised Statutes of 1950, and the general appropriation bill prepared for submission to the legislature beginning with the 1987 Regular Session of the Legislature, shall include a budget for each program in the department.

Acts 1988, No. 488, §1, eff. July 9, 1988; Acts 1998, 1st Ex. Sess., No. 71, §1, eff. July 1, 1998.



RS 36:507 - Department; purposes and functions

§507. Department; purposes and functions

A. The secretary, or in his discretion a subordinate or subordinates appointed in writing by him, shall administer the programs of the state relating to and affecting aeronautics and aviation facilities within the state; the development and establishment of public mass transit, railroad, and water transportation systems; and other special transportation programs as may be directed by the secretary.

B. The secretary, or in his discretion a subordinate or subordinates appointed by him, shall administer the programs of the state relating to the establishment, design, construction, extension, improvement, repair, maintenance, and regulation of roads, highways, expressways, bridges, and matters pertaining thereto. The secretary or his designated subordinate shall develop, prepare, and finalize the annual highway construction program authorized by Act 334 of 1974.

C. The secretary, or in his discretion a subordinate or subordinates appointed in writing by him, shall perform the public works functions of the state, related to flood and drainage control, the flood plain management program, reclamation, water resources, soil conservation, land surveying and mapping, disaster relief, and related functions.

D. The secretary, or in his discretion a subordinate or subordinates appointed in writing by him, shall perform the functions necessary to develop the state's multimodal transportation and development plan.

E. The secretary is hereby granted full power and authority to delegate, assign, or appoint in his discretion any subordinate to perform any function or duties required by law to be performed by the department, except as specifically provided in this Title. This grant of power and authority shall be liberally construed to effectuate the purposes of this Chapter.

Acts 1988, No. 488, §1, eff. July 9, 1988.

{{NOTE: SEE ACTS 1988, NO. 488, §§2, 3.}}



RS 36:508 - Office of engineering; functions; chief engineer; powers and duties

§508. Office of engineering; functions; chief engineer; powers and duties

A. There is hereby created within the Department of Transportation and Development, the office of engineering, which shall administer engineering matters related to the state's highway program with respect to project development, design, construction, maintenance, extension, improvement, and regulation of roads, highways, expressways, bridges, and related matters, and any other special highway engineering program as may be directed by the secretary. The office shall also administer the public works functions of the state related to flood and drainage control, reclamation, water resources, soil conservation, mapping, disaster relief, and related matters, the state's participation in the National Flood Insurance Program, 42 U.S.C. 4001 et seq., and other special programs as may be directed by the secretary.

B. The office of engineering shall be under the immediate supervision of the chief engineer, who shall be appointed by the secretary. The chief engineer shall serve at the pleasure of the secretary in accordance with civil service rules. The chief engineer shall be a competent engineer of recognized ability and standing who is experienced in the engineering duties of the department. He shall be licensed to practice civil engineering in Louisiana. The chief engineer shall give his whole time to the duties of his office.

C. The chief engineer shall have authority subject to approval of the secretary and in accordance with applicable rules and regulations of the civil service commission to employ, appoint, transfer, assign, and promote such personnel as is necessary for the efficient administration of the office of engineering.

D. The chief engineer shall receive an annual salary fixed in accordance with civil service rules, payable monthly out of funds appropriated therefor and shall be allowed his actual and necessary traveling expenses incurred in the discharge of his official duties.

E. Before entering upon the duties of his office he shall take the prescribed oath and give bond to the governor in the sum of ten thousand dollars, conditioned upon the faithful performance of his duties. This bond shall be approved by the governor and filed with the secretary of state. The cost of this bond may be paid by the department with approval of the secretary.

F. The chief engineer shall approve all plans, specifications, and estimates for the construction of all facilities and projects for which his office is responsible. He also shall have such other duties as may be assigned to him by the secretary, by the provisions of this Chapter, or by the laws of this state. He shall report the proceedings of his office annually to the secretary of the department and at such other times as the secretary may designate, and he shall make any additional reports as are required by the secretary.

G. The secretary or the chief engineer with approval of the secretary may designate a licensed engineer in the office of engineering to perform any duties required of the chief engineer when the chief engineer is absent or incapacitated.

Acts 1988, No. 488, §1, eff. July 9, 1988; Acts 1988, No. 91, §1; Acts 1997, No. 1381, §1, eff. July 1, 1997; Acts 1998, 1st Ex. Sess., No. 71, §1, eff. July 1, 1998; Acts 2006, No. 11, §3; Acts 2011, No. 261, §1, eff. June 28, 2011; Acts 2012, No. 753, §4.

{{NOTE: SEE ACTS 1988, NO. 488, §§2, 3.}}



RS 36:508.1 - Office of multimodal planning; functions; assistant secretary; powers and duties

§508.1. Office of planning; functions; assistant secretary; powers and duties

A. There is hereby created within the Department of Transportation and Development, the office of planning, which shall administer the planning and programming matters of the department related to strategic and intermodal issues, highways, bridge and pavement management, data collection and analysis, congestion, safety, aviation, public transportation, public mass transit, and railroad and water transportation systems, and related matters, and any other special programs as may be directed by the secretary.

B. The office of planning shall be under the immediate supervision of the assistant secretary, who shall be appointed by the governor and shall serve at the pleasure of the secretary. The assistant secretary shall be a competent engineer or an urban or regional transportation planner of recognized ability and standing who is familiar with the operations of public transportation departments and who, at a minimum, has earned a bachelor's degree. The assistant secretary shall give his whole time to the duties of his office.

C. The assistant secretary shall have authority subject to approval of the secretary and in accordance with applicable rules and regulations of the civil service commission to employ, appoint, transfer, assign, and promote such personnel as is necessary for the efficient administration of the office of planning and programming.

D. The assistant secretary shall receive an annual salary fixed by the governor, which salary shall not exceed the amount approved for such position by the legislature while in session, payable monthly out of funds appropriated therefor and shall be allowed his actual and necessary traveling expenses incurred in the discharge of his official duties.

E. The assistant secretary shall administer all department functions and duties for which the office of planning is responsible. He shall also have such other duties as may be assigned to him by the secretary, by the provisions of this Chapter, or by the laws of this state. He shall report the proceedings of his office annually to the secretary of the department and at such other times as the secretary may designate, and he shall make any additional reports as are required by the secretary.

F. The secretary is specifically authorized and empowered to perform any of the duties of the assistant secretary when the assistant secretary is absent or incapacitated or when in the opinion of the secretary it would be in the best interest of the department. The assistant secretary with approval of the secretary may designate a member of the senior staff in the office of planning to perform any duties required of the assistant secretary.

Acts 1998, 1st Ex. Sess., No. 71, §1, eff. July 1, 1998; Acts 2000, 2d Ex. Sess., No. 15, §1; Acts 2011, No. 261, §1, eff. June 28, 2011; Acts 2014, No. 719, §1, eff. July 1, 2016.



RS 36:508.2 - Office of operations; functions; assistant secretary, powers and duties

§508.2. Office of operations; functions; assistant secretary, powers and duties

A. There is hereby created within the Department of Transportation and Development, the office of operations, which shall administer all matters related to the operations of the department's district offices, the Crescent City Connection Bridge, the Sunshine Bridge, and other matters as may be directed by the secretary.

B. The office of operations shall be under the immediate supervision of the assistant secretary, who shall be appointed by the governor and shall serve at the pleasure of the secretary. The assistant secretary shall be a competent engineer of recognized ability and standing who is experienced in the operations of the department. He shall be licensed to practice engineering in Louisiana. The assistant secretary shall give his whole time to the duties of his office.

C. The assistant secretary shall have authority, subject to approval of the secretary and in accordance with applicable rules and regulations of the civil service commission, to employ, appoint, transfer, assign, and promote such personnel as is necessary for the efficient administration of the office of operations.

D. The assistant secretary shall receive an annual salary fixed by the governor, which salary shall not exceed the amount approved for such position by the legislature while in session, payable monthly out of funds appropriated therefor and shall be allowed his actual and necessary traveling expenses incurred in the discharge of his official duties.

E. The assistant secretary shall administer all department functions and duties for which the office of operations is responsible. He shall also have such other duties as may be assigned to him by the secretary, by the provisions of this Chapter, or by the laws of this state. He shall report the proceedings of his office annually to the secretary of the department and at such other times as the secretary may designate, and he shall make any additional reports as are required by the secretary.

F. The secretary is specifically authorized and empowered to perform any of the duties of the assistant secretary when the assistant secretary is absent or incapacitated or when in the opinion of the secretary it would be in the best interest of the department. The assistant secretary with approval of the secretary may designate a licensed engineer in the office of operations to perform any duties required of the assistant secretary.

Acts 1998, 1st Ex. Sess., No. 71, §1, eff. July 1, 1998; Acts 2012, No. 866, §1, eff. Jan. 1, 2013.

NOTE: See Acts 2012, No. 866, §§5 and 6, relative to implementation of termination of Crescent City Connection Dividion of department.



RS 36:508.3 - Office of multimodal commerce; functions; commissioner; deputy commissioner; powers and duties

§508.3. Office of multimodal commerce; functions; commissioner; deputy commissioner; powers and duties

A.(1) There is hereby created within the Department of Transportation and Development, the office of multimodal commerce, which shall administer the planning and programming functions of the department related to strategic and intermodal issues, aviation, commercial trucking, intercity public mass transit, railroad expansion and development, port and water transportation systems, and related matters, and any other special programs as may be directed by the governor.

(2) The office shall advise the office of planning on intermodal issues and implement the master plan as it relates to intermodal transportation.

(3) Notwithstanding Paragraph (1) of this Subsection, any powers, duties, responsibilities and corresponding department employees, equipment, facilities, and funding of the Department of Transportation and Development with respect to federal programs on rail safety and the administration of federal rail safety and hazard mitigation funds and the like shall remain with the office of engineering of the Department of Transportation and Development.

B. The office of multimodal commerce shall be vested with the powers, duties, responsibilities, budgetary authority, and department employees, equipment, facilities, and funding necessary to carry out the functions conferred upon it by the provisions of Paragraphs (A)(1) and (2) of this Section.

C.(1) The office of multimodal commerce shall be under the supervision of a commissioner of multimodal commerce, who shall administer all department functions and duties for which the office of multimodal commerce is responsible. The commissioner shall be appointed by the governor, subject to Senate confirmation, and shall serve at the pleasure of the governor.

(2) The commissioner shall have authority, in accordance with applicable rules and regulations of the civil service commission, to employ, appoint, transfer, assign, and promote such personnel as is necessary for the efficient administration of the office of multimodal commerce.

(3) The commissioner shall receive an annual salary fixed by the governor, which salary shall not exceed the amount approved for such position by the legislature while in session, and shall be allowed his actual and necessary traveling expenses incurred in the discharge of his official duties.

D. The powers, duties, responsibilities, budgetary authority, employees, equipment, facilities, and funding of the office of multimodal commerce shall be allocated among the following divisions of such office:

(1) Commercial trucking.

(2) Ports and waterways.

(3) Aviation.

(4) Freight and passenger rail development.

Acts 2014, No. 719, §1, eff. July 1, 2016; Acts 2015, No. 31, §1, eff. July 1, 2016.

NOTE: See Acts 2015, No. 31, §4, regarding eff. date of Subsection C.



RS 36:508.4 - Multimodal Commerce Advisory Commission

§508.4. Multimodal Commerce Advisory Commission

A. The Multimodal Commerce Advisory Commission is hereby established within the office of multimodal commerce. It shall be composed of the following:

(1) The commissioner of multimodal commerce who shall be chair of the commission.

(2) The secretary of the Department of Economic Development, or his designee.

(3) The secretary of the Department of Transportation and Development, or his designee.

(4) The chairs of the Senate and House committees on transportation, highways, and public works, or their designees.

(5) The chairs of the Senate Committee on Commerce, Consumer Protection, and International Affairs and the House Committee on Commerce, or their designees.

(6) A representative of the Ports Association of Louisiana selected by its board of directors.

(7) A representative of the Louisiana Association of Waterway Operators and Shipyards selected by its board of directors.

(8) The president of the Louisiana Airport Managers and Associates, or his designee.

(9) A representative of the Louisiana Motor Transport Association selected by its board of directors.

(10) A representative of the Louisiana Railroad Association selected by its board of directors.

(11) The chairman of the Louisiana Board of International Commerce, or his designee.

(12) The chairman of the board of the Offshore Marine Service Association, or his designee.

(13) A Louisiana representative of the Southern Rail Commission appointed by the governor.

(14) A representative at-large selected by the president of the Senate.

(15) A representative at-large selected by the speaker of the House of Representatives.

B. The Multimodal Commerce Advisory Commission shall meet and develop an operational plan for the 2016 Regular Session of the Legislature for the following:            (1) An allocation of the department employees, equipment, facilities, and funding the commission finds necessary to carry out the functions conferred upon the office of multimodal commerce by the provisions of R.S. 36:508.3 to become effective on July 1, 2016.

(2) The organizational structure of the office of multimodal commerce, with a further initial allocation of the office's powers, duties, responsibilities, officers, equipment, and employees among the specific divisions provided for in R.S. 36:508.3(D), to become effective on July 1, 2016.

(3) Proposed legislation for the 2016 Regular Session of the Legislature necessary to implement the operational plan on July 1, 2016.

C. The operational plan of the Multimodal Commerce Advisory Commission shall be presented to the Senate and House committees on transportation, highways, and public works for their review, amendment, and approval no later than February 1, 2016.

D. A majority of the members of the commission shall constitute a quorum for the purpose of taking any action, and actions of the commission may be taken by an affirmative vote of the members of the commission present.

E. Members of the commission shall serve without compensation, except per diem or expenses reimbursement to which they may be individually entitled as members of the constituent organizations.

F. After July 1, 2016, the commission shall continue to exist in an advisory capacity to the commissioner.

Acts 2014, No. 719, §2, eff. June 18, 2014; Acts 2015, No. 31, §2, eff. July 1, 2015; Acts 2016, No. 324, §1, eff. July 1, 2016.



RS 36:509 - Transfer of agencies to Department of Transportation and Development

§509. Transfer of agencies to Department of Transportation and Development

A. Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

B. The Flood Control Project Evaluation Committee (R.S. 38:90.1 et seq.) is placed within the Department of Transportation and Development and shall exercise and perform its powers, duties, functions, and responsibilities as provided by law.

(1) Repealed by Acts 1985, No. 898, §3.

(2) Repealed by Acts 1988, No. 91, §3.

(3) Repealed by Acts 1989, No. 662, §8, eff. July 7, 1989.

(4) Repealed by Acts 1986, 1st E.S., No. 32, §8.

(5) Repealed by Acts 2006, No. 761, §2, eff. June 30, 2006.

C. The Louisiana Professional Engineering and Land Surveying Board (R.S. 37:681 et seq.) is transferred to and hereafter shall be within the Department of Transportation and Development, as provided in R.S. 36:803.

D. Repealed by Acts 2008, No. 815, §5.

E. Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

F. The following agencies, as defined in R.S. 36:3, are hereby abolished, and their powers, duties, functions, and responsibilities are transferred to the secretary of the Department of Transportation and Development and hereafter shall be exercised and performed as provided in Part IV of Chapter 22 of this Title:

(1) Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

(2) The Department of Highways (Article VI, Sections 19, 19.2, 19.3, 19.4, 22(1), and 23 of 1921 Louisiana Constitution, made statutory by Article XIV, Section 16(A)(3) of 1974 Louisiana Constitution and such provisions of Title 48 of the Louisiana Revised Statutes of 1950 as apply to the abolished department)

(3) Department of Public Works (R.S. 38:1 and such provisions of Title 38 of the Louisiana Revised Statutes of 1950 as apply to the abolished department)

(4) The Board of Public Works (R.S. 38:7; 38:16)

(5) The State Board of Highways (Article VI, Sections 19, 19.2, 19.3, 19.4, 22(1), and 23 of the 1921 Louisiana Constitution, made statutory by Article XIV, Section 16(A)(3) of the 1974 Louisiana Constitution, and such provision of Title 48 of the Louisiana Revised Statutes of 1950 as directly relate to said board)

(6), (7) Repealed by Acts 2010, No. 743,§21, eff. July 1, 2010.

(8) Louisiana Expressway Authority (R.S. 48:1251 et seq.)

(9) Larose-Lafitte Toll Road Authority (Act No. 335 of 1964 Regular Session)

(10) South Central Louisiana Toll Road Authority (Act No. 35 of 1969 Regular Session)

(11) The Mississippi River Bridge Authority.

G. Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

H. The Mississippi River Parkway Commission of Louisiana (R.S. 48:101 et seq.) is placed within the Department of Transportation and Development and shall exercise and perform its powers, duties, functions, and responsibilities as provided for agencies transferred in accordance with the provisions of Part III of Chapter 22 of this Title.

I. Repealed by Acts 1997, No. 1116, §2.

J. Repealed by Acts 1987, No. 205, §2, eff. July 1, 1987.

K. The Louisiana Transportation Authority (R.S. 48:2071 et seq.) is placed within the Department of Transportation and Development and shall perform and exercise its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:801.

L. The Offshore Terminal Authority (R.S. 34:3101 et seq.) is transferred to and hereafter shall be within the Department of Transportation and Development, as provided by law.

M. Repealed by Acts 2012, No. 866, §3, eff. Jan. 1, 2013.

N. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

O. The Sabine River Authority, state of Louisiana (Article XIV, Section 45 of 1921 Louisiana Constitution, made statutory by Article XIV, Section 16(A)(10) of 1974 Louisiana Constitution; R.S. 38:2321 et seq.) is placed within the Department of Transportation and Development and shall perform and exercise its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:801.1.

P. Repealed by Acts 2010, No. 1014, §1, eff. Jan. 1, 2012.

Q. The Poverty Point Reservoir District (R.S. 38:3087.1 et seq.) is placed within the Department of Transportation and Development and shall perform and exercise its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:801.1.

R. Repealed by Acts 2015, No. 401, §2.

S. The Washington Parish Reservoir District (R.S. 38:3087.191 et seq.) is placed within the Department of Transportation and Development and shall perform and exercise its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:801.1.

T. Repealed by Acts 2015, No. 401, §4.

U. The Coastal Port Advisory Authority (R.S. 34:3551 et seq.) shall be placed within the office of multimodal planning, Department of Transportation and Development, and shall perform its duties, functions, and responsibilities in the manner provided by law.

V. Repealed by Acts 2008, No. 815, §5.

Acts 1976, No. 513, §1; Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1979, No. 555, §1, eff. Jan. 1, 1980; Acts 1980, No. 327, §2, eff. July 1, 1980; Acts 1980, No. 760, §2; Acts 1981, No. 773, §2; Acts 1983, No. 97, §7, eff. Feb. 1, 1984; Acts 1984, No. 862, §2. Acts 1984, No. 314, §2; Acts 1985, No. 483, §1; Acts 1985, No. 898, §§1, 3; Acts 1986, No. 962, §§2, 3; Acts 1986, No. 872, §1; Acts 1986, 1st Ex. Sess., No. 32, §8; Acts 1987, No. 205, §2, eff. July 1, 1987; Acts 1988, No. 91, §3; Acts 1988, No. 762, §§2, 3, eff. July 15, 1988; Acts 1988, No. 882, §3; Acts 1989, No. 662, §8, eff. July 7, 1989; Acts 1990, No. 272, §1, eff. Sept. 1, 1990; Acts 1991, No. 23, §2; Acts 1991, No. 750, §1; Acts 1992, No. 888, §1, eff. July 8, 1992; Acts 1997, No. 1116, §2; Acts 1998, 1st Ex. Sess., No. 69, §1, eff. May 1, 1998; Acts 2001, No. 437, §1; Acts 2001, No. 1209, §1; Acts 2002, 1st Ex. Sess., No. 163, §1, eff. April 19, 2002; Acts 2003, No. 71, §1, eff. May 28, 2003; Acts 2003, No. 279, §4; Acts 2003, No. 724, §1, eff. June 27, 2003; Acts 2005, No. 40, §1, eff. June 16, 2005; Acts 2005, No. 93, §1, eff. June 21, 2005; Acts 2005, No. 428, §3, eff. July 1, 2005; Acts 2006, 1st Ex. Sess., No. 6, §2; Acts 2006, No. 761, §§1,2 eff. June 30, 2006; Acts 2007, No. 33, §3, eff. June 18, 2007; Acts 2008, No. 815, §5; Acts 2010, No. 743, §§11, 21, eff. July 1, 2010; Acts 2010, No. 861, §17; Acts 2010, No. 1014, §1; Acts 2010, No. 1014, §5, eff. Jan. 1, 2012; Acts 2011, No. 207, §10(B); Acts 2012, No. 811, §§11, 17, eff. July 1, 2012; Acts 2012, No. 866, §§1, 3, eff. Jan. 1, 2013; Acts 2013, No. 180, §2; Acts 2015, No. 401, §§2, 4.



RS 36:510 - Blank]

§510. [Blank]



RS 36:511 - Contract and purchasing laws applicable to agencies within the department

§511. Contract and purchasing laws applicable to agencies within the department

Notwithstanding any law to the contrary, including any provision of Chapter 11 of Title 38 of the Louisiana Revised Statutes of 1950, the Sabine River Authority and the Poverty Point Reservoir District as provided in R.S. 38:3087.1 et seq. shall be subject to the provisions of Part II of Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950 as these provisions are applicable to the department.

Acts 1998, 1st Ex. Sess., No. 144, §1, eff. July 1, 1998.



RS 36:551 - DEPARTMENT OF URBAN AND

CHAPTER 12. DEPARTMENT OF URBAN AND

COMMUNITY AFFAIRS

§551. §§551 to 559 repealed by Acts 1988, 1st Ex. Sess., No. 1, §10, eff. Mar. 28, 1988.



RS 36:601 - Wildlife and fisheries commission

CHAPTER 13. DEPARTMENT OF WILDLIFE AND FISHERIES

§601. Wildlife and fisheries commission

NOTE: Subsection A eff. until effective date of the const. amend. proposed by Acts 2013, No. 437, §1, if it is adopted by the electorate on Nov. 4, 2014.

A. The control and supervision of the wildlife of the state, including all aquatic life, is vested in the Louisiana Wildlife and Fisheries Commission. The commission shall be in the executive branch and shall consist of seven members appointed by the governor, subject to confirmation by the Senate. Six members shall serve overlapping terms of six years, and one member shall serve a term concurrent with that of the governor. Three members shall be electors of the coastal parishes and representatives of the commercial fishing and fur industries, and four shall be electors from the state at large other than representatives of the commercial fishing and fur industries, as provided by law. No member who has served six years or more shall be eligible for reappointment.

NOTE: Subsection A as amended by Acts 2013, No. 198, §1, eff. on the effective date of the const. amend. proposed by Acts 2013, No. 437, if it is adopted by the electorate on Nov. 4, 2014.

A. The control and supervision of the wildlife of the state, including all aquatic life, is vested in the Louisiana Wildlife and Fisheries Commission. The commission shall be in the executive branch and shall consist of seven members appointed by the governor, subject to confirmation by the Senate. Six of the members shall serve for overlapping terms of six years, and one shall serve for a term concurrent with that of the governor. Three members shall be electors of the coastal parishes and representatives of the commercial fishing and fur industries, two members shall be electors appointed at large from the parishes located north of a line created by the northern boundary of the parishes of Beauregard, Allen, Evangeline, Avoyelles, and Pointe Coupee, and two shall be electors from the state at large other than representatives of the commercial fishing and fur industries. No member who has served six years or more shall be eligible for reappointment.

B. The functions, duties, and responsibilities of the commission, and the compensation of its members, shall be as provided by law.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 2013, No. 198, §1; Acts 2013, No. 198, §1, eff. on the effective date of the const. amend. proposed by Acts 2013, No. 437 is adopted by the electorate on Nov. 4, 2014.

NOTE: See Acts 2013, No. 198, §3, relative to effectiveness of the Act contingent upon adoption by the voters of a const. amend. proposed by Acts 2013, No. 437 on Nov. 4, 2014.



RS 36:602 - Department of Wildlife and Fisheries; creation; domicile; composition; purposes and functions

§602. Department of Wildlife and Fisheries; creation; domicile; composition; purposes and functions

A. The Department of Wildlife and Fisheries is created and shall be a body corporate with the power to sue and be sued. The domicile of the department shall be in Baton Rouge, Louisiana. However, the Seafood Division, within the Department of Wildlife and Fisheries, shall remain located in the city of New Orleans.

B. The Department of Wildlife and Fisheries through its offices and officers, shall control and supervise all wildlife of the state, including fish and all other aquatic life, and shall execute the laws enacted for the control and supervision of programs relating to the management, protection, conservation, and replenishment of wildlife, fish, and aquatic life in the state, and the regulation of the shipping of wildlife, fish, furs, and skins.

The department shall also be responsible for the conservation and management of all renewable resources on all wildlife management areas, wildlife refuges, scenic rivers, and wildlife preserves that it may own or lease. The department shall also exercise such powers and perform such functions as required with regard to all other duties delegated by law.

Leasing of nonrenewable state owned resources will be carried out on such wildlife management areas, refuges, preserves and scenic rivers only with the concurrence of the department and only after appropriate rules and regulations have been adopted to minimize damages to fish and wildlife habitat.

C.(1) The Department of Wildlife and Fisheries shall be composed of the executive office of the secretary, the office of management and finance, the office of wildlife, the office of fisheries, and such other offices as shall be created by law.

(2) Whenever the secretary determines that the administration of the functions of the department may be more efficiently performed by eliminating, merging, or consolidating existing offices or establishing new offices, he shall present a plan therefor to the legislature for its approval by statute.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1979, No. 449, §3, eff. Jan. 1, 1980. Acts 1984, No. 179, §2; Acts 1987, No. 736, §1; Acts 1988, No. 784, §2.

{{NOTE: SEE ACTS 1987, NO. 736, §3.}}

{{NOTE: SEE ACTS 1988, NO. 784, §3.}}



RS 36:603 - Officers of the department; compensation for one office only

§603. Officers of the department; compensation for one office only

A. The officers of the department shall be the secretary, the deputy secretary if a deputy secretary is appointed, the undersecretary, and assistant secretaries, each of whom shall be selected and shall perform functions as provided in this Title.

B. No person serving as a secretary, deputy secretary, undersecretary, or assistant secretary shall receive any additional salary from the state other than that salary which he receives by virtue of serving in any one of such offices. Any statewide elected official appointed to serve as a secretary, deputy secretary, undersecretary, or assistant secretary shall not receive any additional salary from the state other than that salary which he receives as a statewide elected official.

C. Notwithstanding any provision herein to the contrary, subject to approval of the governor, any person, including any statewide elected official, serving or appointed to serve as a secretary, undersecretary, deputy secretary, or assistant secretary may receive additional compensation for part-time services rendered as an instructor in postsecondary educational institutions, or as a member of the National Guard.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:604 - Secretary of wildlife and fisheries

§604. Secretary of wildlife and fisheries

There shall be a secretary of wildlife and fisheries, who shall be appointed by the governor with consent of the Senate and who shall serve at the pleasure of the governor at a salary fixed by the governor, which salary shall not exceed the amount approved for such position by the legislature while in session. The secretary shall serve as the executive head and chief administrative officer of the Department of Wildlife and Fisheries and shall have the responsibility for the policies of the department, except as otherwise provided by this Title, and for the administration, control, and operation of the functions, programs, and affairs of the department; provided that the secretary shall perform his functions under the general control and supervision of the governor.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:605 - Powers and duties of the secretary of wildlife and fisheries

§605. Powers and duties of the secretary of wildlife and fisheries

A. In addition to the functions, powers, and duties otherwise vested in the secretary by law, he shall:

(1) Represent the public interest in the administration of this Chapter and shall be responsible to the governor, the legislature, and the public therefor.

(2) Determine the policies of the department, except as otherwise provided by this Title.

(3) In accordance with the Administrative Procedure Act, make, alter, amend, and promulgate rules and regulations necessary for the administration of the functions of the department, except as otherwise provided by this Title.

(4) Organize, plan, supervise, direct, administer, execute, and be responsible for the functions and programs vested in the department, in the manner and to the extent provided by this Title.

(5) Advise the governor on problems concerning the administration of the department.

(6) Act as the sole agent of the state or, in necessary cases, designate one of the offices within the department or its assistant secretary, to cooperate with the federal government and with other state and local agencies in matters of mutual concern and in the administration of federal funds granted to the state or directly to the department or an office thereof to aid in the furtherance of any function of the department and its offices. For this purpose he may take such actions, in accordance with applicable state law, necessary to meet such federal standards as are established for the administration and use of such federal funds, except as otherwise specifically provided in this Title or by the constitution and laws of this state.

(7) Make and publish an annual report to the governor and the legislature concerning the operations of the department and submit with each report such recommendations as he deems necessary for the more effective internal structure and administration of the department and make other reports and recommendations on his own initiative or upon request by the governor, the legislature, or any committee or member thereof.

(8) Provide for the ongoing merger and consolidation of the agencies and functions transferred to his department and submit a report thereon to the governor and the legislature, which report shall accompany the budget request which he submits under provisions of R.S. 39:33. Such report shall include a statement of the goals of the department and of the programs thereof and shall summarize the accomplishments of the department in meeting such goals and implementing such programs. The report shall also contain a specific statement of the reorganization and consolidation plan for the department for the next year and shall include a report on the implementation of such reorganization and consolidation plan for the previous year. The report concerning reorganization shall specifically detail the extent to which the department has achieved goals stated the previous year with respect to merger and consolidation of functions, abolition of agencies, consolidation of offices, elimination of job positions, and efficiency and economy in delivery of services. The report shall contain any recommendations with respect to reorganization which may require legislative action under the provisions of this Title. A copy of the report and recommended legislation shall also be submitted by the secretary to the presiding officer of each house of the legislature. The presiding officer shall refer the report to the appropriate committee having jurisdiction of the subject matter as provided in the rules of the respective house.

(9)(a) On an annual basis, provide all of the following information to the legislature no later than fifteen days prior to the convening of each regular session:

(i) A full organizational chart for the department which is current as of the date of submission to the legislature and which shows each staff position, whether filled or vacant, that comprises the department.

(ii) The current salary of the person occupying each filled position shown on the organizational chart.

(b) The secretary may submit the annual report required by this Paragraph in electronic format and is further authorized, but is not required, to submit the report at the time of submission of the annual report required by Paragraph (7) of this Subsection.

B. The secretary shall have authority to:

(1)(a) Except as otherwise specifically provided in R.S. 36:801 and R.S. 36:803:

(i) Employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of the executive office of the secretary and the performance of its powers, duties, functions, and responsibilities and such other personnel, who are not assigned to an office, as may be necessary for the efficient administration of the department and for the performance of the responsibilities, powers, duties, and functions of agencies transferred to it;

(ii) Employ, assign, and remove all personnel employed for the department on a contractual basis, and

(iii) Transfer the personnel of the department as necessary for the efficient administration of the department and its programs.

(b) All of the above are to be accomplished in accordance with applicable civil service laws, rules, and regulations, and with policies and rules of the Department of Wildlife and Fisheries, and all are subject to budgetary control and applicable laws.

(2) Appoint, subject to gubernatorial approval, advisory councils, boards, and commissions necessary in the administration of the department, except as otherwise provided by law or by executive order.

(3) Accept and use, in accordance with law, gifts, grants, bequests, and endowments for purposes consistent with the responsibilities and functions of the department and take such actions as are necessary to comply with any conditions required for such acceptance.

(4)(a) Enforce the laws of the state and rules and regulations relative to wildlife and fisheries, including but not limited to laws, rules, and regulations relative to illegal hunting, fishing, and trapping, boating safety regulations, and the prohibited methods, times, or seasons, and locations therefor, including the illegal transportation, shipping, and sale of wildlife, fish, and other aquatic life and fur-bearing animals and alligators, and including the illegal possession of wildlife, game, or fish and other aquatic life, and develop and implement litter abatement, enforcement, and awareness programs and toward these ends shall appoint not less than twenty-five wildlife agents, whose entire time, under the direction of the secretary, shall be devoted to the performance of their official duties as prescribed by law. Notwithstanding R.S. 40:5, the secretary shall have authority to enforce the laws specifically assigned by statute to the Louisiana Department of Health and any rules or regulations promulgated thereunder for the purpose of regulating the harvesting, processing, or distribution of molluscan shellfish.

(b) The secretary may appoint and, at his pleasure, remove as many special or cooperative officers, to be designated as special wildlife agents, and commission as many auxiliary enforcement agents as he deems proper.

(5) Formulate and promulgate rules of administration for the department relating to employment and management.

(6) Provide for a program for the dissemination of wildlife and fisheries information and education in the state of Louisiana.

(7) Do such other things, not inconsistent with law, as are necessary to perform properly the functions vested in him.

(8) Authorize the printing of those materials, which assist in the promotion of the natural and recreational resources and programs under the control of the department and authorize the printing and distribution of informal publications concerning the organization, powers, duties, functions, or related events of the department on a regular basis in order to facilitate effective and efficient intradepartmental and interdepartmental communications.

Acts 1976, No. 513, §1; Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1985, No. 876, §1, eff. July 23, 1985; Acts 1987, No. 736, §1; Acts 1988, No. 1, §1, eff. May 12, 1988; Acts 1990, No. 498, §1; Acts 1998, 1st Ex. Sess., No. 31, §1, eff. April 24, 1998; Acts 2004, No. 138, §1; Acts 2011, No. 265, §3, eff. July 1, 2011; Acts 2013, No. 220, §14, eff. June 11, 2013; Acts 2016, No. 557, §2.



RS 36:606 - Deputy secretary

§606. Deputy secretary

There may be a deputy secretary of the department, who shall be appointed by the secretary with consent of the Senate and who shall serve at the pleasure of the secretary at a salary fixed by the secretary, which salary shall not exceed the amount approved for such position by the legislature while in session. The duties and functions of the deputy secretary shall be determined and assigned by the secretary. If appointed, he shall serve as acting secretary in the absence of the secretary.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:607 - Undersecretary; functions; office of management and finance

§607. Undersecretary; functions; office of management and finance

A. There shall be an undersecretary of the Department of Wildlife and Fisheries, who shall be appointed by the governor with consent of the Senate and who shall serve at the pleasure of the governor at a salary fixed by the governor, which salary shall not exceed the amount approved for such position by the legislature while in session. The undersecretary shall be directly responsible to and shall perform his functions under the supervision and control of the secretary.

B. The undersecretary shall direct and be responsible for the functions of the office of management and finance within the Department of Wildlife and Fisheries. In such capacity he shall be responsible for accounting, budget forecasting and control, procurement and contract management, data processing, management and program analysis, socioeconomic research and analysis, property control, boat registration, customer service program management, personnel management, and grants management for the department and all of its offices, including all agencies transferred to the Department of Wildlife and Fisheries, except as otherwise specifically provided in this Title. The undersecretary shall be responsible for assisting the office of wildlife and the office of fisheries with the administration of the licensing and permit issuance program, the collection of fees, taxes, fines, and penalties, and the dissemination of information through various media channels. He shall employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of the office of management and finance and the performance of its powers, duties, functions, and responsibilities, in accordance with applicable civil service laws, rules, and regulations, and with policies and rules of the department, all subject to budgetary control and applicable laws. The undersecretary shall exercise all powers and authority granted to him in this Title subject to the overall direction and control of the secretary.

C. The duties and functions of the office of management and finance and of the undersecretary shall be as provided in this Section, and these duties and functions shall not be subject to change by the secretary, except that the undersecretary shall perform such additional duties and functions as are assigned by the secretary.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 2001, No. 113, §1.



RS 36:608 - Assistant secretaries

§608. Assistant secretaries

A. Each office within the Department of Wildlife and Fisheries, except the office of management and finance, shall be under the immediate supervision and direction of an assistant secretary. The assistant secretary of each such office shall be appointed by the governor with consent of the Senate. Each shall serve at the pleasure of the governor and shall be paid a salary which shall be fixed by the governor, which salary shall not exceed the amount approved for such position by the legislature while in session.

B. Except as otherwise expressly provided in this Title, the duties and functions of each office and its assistant secretary shall be determined by the secretary, and all of such duties and functions shall be exercised under the direct supervision and control of the secretary.

C. Except as otherwise provided in R.S. 36:801, each assistant secretary shall employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of his office and its programs and the performance of its powers, duties, functions, and responsibilities, in accordance with applicable civil service laws, rules, and regulations, and with policies and rules of the department, all subject to budgetary control and applicable laws.

D. Each assistant secretary shall exercise all powers and authority granted to him in this Title subject to the overall direction and control of the secretary.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:609 - Offices; purposes and functions

§609. Offices; purposes and functions

A. The primary purposes for which the offices of the Department of Wildlife and Fisheries are created shall be as set forth in this Section. However, the various offices shall be interrelated for purposes of efficient management and personnel may be assigned from one office to another on temporary assignment as deemed expedient by the secretary.

B. The office of wildlife shall:

(1) Be responsible for performing the functions of the state relating to the administration and operation of programs, including research, relating to wild birds, game, non-game species, threatened and endangered species, certain wildlife management areas and game preserves, including law enforcement thereon, and river basin evaluations, including but not limited to providing recommendations for the fixing of seasons, bag and possession limits, the establishment of rules and regulations for the taking and protection of wild birds and game and non-game birds and protected quadrupeds, and the regulation of persons who breed, propagate, sell, kill, or transport wild birds and wildlife.

(2) Perform the functions of the state relative to the administration, operation, and law enforcement of programs, including research, related to the Louisiana Natural Areas Registry; natural and scenic rivers; the regulation of seismic operations; and water pollution control and prevention and review and monitoring of activities occurring in the coastal zone and wetland areas as shall be delegated or assigned to the Department of Wildlife and Fisheries or any of the agencies transferred to said department by law.

(3) Perform the functions of the state relative to the maintenance and operation of certain wildlife management areas, refuges, and sanctuaries, including law enforcement thereon, and relative to the administration and operation of programs, including research on all forms of marsh wildlife, related to fur-bearing animals, alligators, waterfowl, and other marsh wildlife, including but not limited to the licensing of and payment of taxes by trappers, alligator hunters, commercial buyers, and dealers.

(4) Repealed by Acts 2011, No. 265, §6, eff. July 1, 2011.

C. The office of fisheries shall:

(1) Perform the functions of the state relating to administration and operation programs, including research, relating to saltwater fisheries, water bottoms, and seafoods, including but not limited to the regulation of the oyster, shrimp, and marine fishing industries, the leasing of and regulations of the use of water bottoms for cultivation and propagation of oysters, mariculture, and the dredging of sand, gravel, and fill materials, the licensing of vessels engaged in the industry, establishing and maintaining oyster seed grounds, the control of the shrimp fishery and shrimp industry in the state and the licensing of persons engaged therein, and the collection of the severance tax on shrimp, oysters, sand, gravel, and fill materials severed from state water bottoms.

(2) Perform the functions of the state relating to the administration, operation, and law enforcement of programs, relating to freshwater fisheries and other aquatic life, including the regulation of sport and commercial fishing, the regulation of domestic fish farming, regulation of noxious aquatic weed control, the operation, maintenance, and management of fish hatcheries and fish preserves, and boat ramps.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1988, No. 784, §2; Acts 1999, No. 38, §1, eff. May 28, 1999; Acts 2008, No. 544, §2, eff. July 1, 2008; Acts 2011, No. 265, §6, eff. July 1, 2011; Acts 2013, No. 161, §1.

NOTE: SEE ACTS 1988, NO. 784, §3.

NOTE: See Acts 2008, No. 544, §§5 and 6, eff. July 1, 2008, relative to implementation of the abolition of the office of environmental education in the governor's office and creation of a new office in the Dept. of Wildlife and Fisheries and changing references.



RS 36:610 - Transfer of agencies and functions to Department of Wildlife and Fisheries

§610. Transfer of agencies and functions to Department of Wildlife and Fisheries

A. Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

B. The following agencies, as defined in R.S. 36:3, are transferred to and hereinafter shall be within the Department of Wildlife and Fisheries, as provided in R.S. 36:802.

(1) The Wildlife and Fisheries Commission (Article IX, Section 7 of 1974 Louisiana Constitution; R.S. 56:1 et seq. and other provisions of the Louisiana Revised Statutes of 1950 that apply to the commission).

(2) Gulf States Marine Fisheries Commission (R.S. 56:71 et seq.).

(3) Northwest Louisiana Game and Fish Preserve (Act No. 191 of 1926 Regular Session, as amended).

(4) Iatt Lake State Game and Fish Preserve (Act No. 27 of 1940 Regular Session, as amended, and Act 244 of the 1962 Regular Session).

(5) Saline Lake Game and Fish Preserve (Act No. 105 of 1976 Regular Session, as amended).

(6) Nantachie Lake State Game and Fish Preserve (Act No. 440 of the 1966 Regular Session, as amended).

(7) The Oyster Task Force (R.S. 56:421).

(8) The Crab Task Force (R.S. 56:331).

(9) Repealed by Acts 2013, No. 184, §12.

(10) Louisiana Environmental Education Commission (R.S. 30:2501 et seq.).

(11) The Louisiana Shrimp Task Force (R.S. 56:494).

(12) The Louisiana Finfish Task Force (R.S. 56:301.10).

C. Notwithstanding any provisions of R.S. 56:801 to the contrary, the game and fish commissions created by the following Acts, as amended, are hereby abolished, and their powers, duties, functions, and responsibilities are transferred to the secretary of the Department of Wildlife and Fisheries and hereafter shall be exercised and performed as provided in Part IV of Chapter 22 of this Title, and the game and fish preserves created by the following Acts, as amended, are hereby placed within the Department of Wildlife and Fisheries and shall exercise and perform their powers, duties, functions, and responsibilities as provided for agencies transferred in accordance with the provisions of Part II of Chapter 22 of this Title. Any parish or parishes, by formal resolution of the governing authority of each parish affected, pursuant to R.S. 56:721 et seq., may appoint a game and fish commission which may exercise those powers, duties, and functions provided in R.S. 56:721 et seq. in relation to the game and fish preserves for which commissions are hereby abolished.

(1) Repealed by Acts 1995, No. 116, §2.

(2) Bayou Bonne Idee Game and Fish Commission (Act No. 248 of the 1952 Regular Session, as amended).

(3) Bayou Pierre State Game and Fish Commission (Act No. 139 of the 1934 Regular Session, as amended).

(4) Beauregard Old River Game and Fish Preserve Commission (Act No. 266 of 1958 Regular Session, as amended).

(5) Bundicks Game and Fish Commission (Act No. 33 of 1956 Regular Session, as amended).

(6) Cocodrie Lake Game and Fish Commission (Act No. 38 of 1957 Regular Session, as amended).

(7) Lake Fields Game and Fish Management Commission (Act No. 379 of 1966 Regular Session, as amended).

(8) St. Martin-Lafayette Game and Fish Preserve (Act No. 337 of 1950 Regular Session, as amended).

(9) Spanish Lake State Game and Fish Commission (Act No. 261 of the 1940 Regular Session, as amended).

(10) Repealed by Acts 1995, No. 1262, §1.

(11) Cornie Lake Game and Fish Preserve (Act No. 190 of 1934 Regular Session, as amended).

(12) Turkey Creek Game and Fish Preserve (Act No. 159 of 1938 Regular Session, as amended).

(13) West Atchafalaya Floodway Game and Fish Management Preserve (Act No. 565 of 1960 Regular Session, as amended).

(14) Hard Water Lake State Game and Fish Preserve (Act No. 560 of 1968 Regular Session, as amended).

D. The following agencies, as defined in R.S. 36:3, are hereby placed within the Department of Wildlife and Fisheries and shall exercise and perform their powers, duties, functions, and responsibilities as provided for agencies transferred in accordance with the provisions of Part II of Chapter 22 of this Title:

(1) Lake Catherine and Lake Pontchartrain Sanctuary (Acts 1954, No. 476, as amended).

(2) Catahoula Lake Game and Fish Preserve (Acts 1952, No. 320, as amended).

(3) Lake Bistineau State Game and Fish Preserve (Acts 1930, No. 43, as amended).

(4) Black Bayou Game and Fish Preserve (Act 39 of the 1940 Regular Session, as amended).

(5) Cheniere Brake Fish Preserve (Act 88 of the 1940 Regular Session, as amended).

E. Repealed by Acts 2013, No. 228, §3, eff. July 1, 2013.

F. The Lake Fausse Point, Lake Dauterive, and Grande Avoille Cove Advisory Board (R.S. 56:796) is hereby placed within the Department of Wildlife and Fisheries and shall exercise its powers, duties, functions, and responsibilities as provided in R.S. 36:918.

G. The following agencies, as defined in R.S. 36:3, are placed within the Department of Wildlife and Fisheries and shall exercise and perform their powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with Part III of Chapter 22 of this Title:

(1) Repealed by Acts 2013, No. 184, §14(B).

(2) The Hunting and Fishing Advisory Education Council (R.S. 56:699.21 et seq.).

H. The Louisiana Artificial Reef Development Council (R.S. 56:639.1 et seq.) is placed within the Department of Wildlife and Fisheries and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with Part III of Chapter 22 of this Title.

I. The Louisiana Fur Advisory Council (R.S. 56:266) is placed within the Department of Wildlife and Fisheries and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with Part III of Chapter 22 of this Title.

J. The Louisiana Aquatic Invasive Species Council and the Louisiana Aquatic Invasive Species Advisory Task Force (R.S. 56:360.1 et seq.) are placed within the Department of Wildlife and Fisheries and shall exercise and perform their powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with Part III of Chapter 22 of this Title.

K. Repealed by Acts 2016, No. 203, §2.

L. The Louisiana Alligator Advisory Council (R.S. 56:278 and 279) is placed within the Department of Wildlife and Fisheries and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with Part III of Chapter 22 of this Title.

M. Repealed by Acts 2014, No. 832, §5.

N. The Oyster Seed Ground Vessel Permit Appeals Board (R.S. 56:433.1) is placed within the Department of Wildlife and Fisheries and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with Part III of Chapter 22 of this Title.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1981, No. 422, §1; Acts 1981, No. 490, §2; Acts 1981, No. 858, §1, eff. Jan. 1, 1982; Acts 1981, No. 890, §2; Acts 1984, No. 883, §1, eff. Aug. 1, 1985; Acts 1984, No. 911, §1; Acts 1986, No. 100, §2, eff. June 23, 1986; Acts 1986, No. 120, §1; Acts 1986, No. 455, §2, eff. July 2, 1986; Acts 1989, No. 662, §8, eff. July 7, 1989; Acts 1990, No. 562, §1; Acts 1995, No. 116, §2; Acts 1995, No. 1262, §1; Acts 1999, No. 439, §1; Acts 2001, No. 57, §1, eff. May 24, 2001; Acts 2001, No. 116, §1, eff. May 25, 2001; Acts 2004, No. 185, §1, eff. June 10, 2004; Acts 2004, No. 613, §1, eff. Jan. 1, 2005; Acts 2005, No. 428, §1, eff. July 1, 2005; Acts 2008, No. 272, §1; Acts 2008, No. 544, §2, eff. July 1, 2008; Acts 2008, No. 548, §1; Acts 2008, No. 922, §1, eff. July 14, 2008; Acts 2009, No. 361, §2; Acts 2010, No. 606, §1; Acts 2010, No. 861, §17; Acts 2012, No. 811, §§11, 17, eff. July 1, 2012; Acts 2013, No. 184, §§12, 14(B); Acts 2013, No. 228, §3, eff. July 1, 2013; Acts 2014, No. 208, §1; Acts 2014, No. 832, §5; Acts 2016, No. 203, §2.



RS 36:621 - Department of Agriculture and Forestry; creation; domicile; composition; purposes and functions

CHAPTER 14. DEPARTMENT OF AGRICULTURE AND FORESTRY

§621. Department of Agriculture and Forestry; creation; domicile; composition; purposes and functions

A. The Department of Agriculture and Forestry is created and shall be a body corporate with the power to sue and be sued. The domicile of the department shall be in Baton Rouge. The department shall be known as the Department of Agriculture and Forestry.

B. The Department of Agriculture and Forestry, through its offices and officers, shall be responsible for performing the functions of the commissioner of agriculture and forestry and the agencies transferred into this department in accordance with the provisions of this Title.

C.(1) The Department of Agriculture and Forestry shall be composed of the executive office of the commissioner, the office of forestry, the office of management and finance, the office of agricultural and environmental sciences, the office of agro-consumer services, the office of animal health and food safety, the office of soil and water conservation, and such other offices as shall be created by law.

(2) Whenever the commissioner of agriculture and forestry determines that the administration of the functions of the department may be more efficiently performed by eliminating, merging, or consolidating existing offices or establishing new offices, he shall present a plan therefor to the legislature for its approval by statute.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977. Acts 1986, No. 581, §2, eff. July 2, 1986; Acts 1987, No. 736, §1; Acts 1988, No. 91, §1; Acts 2008, No. 52, §2, eff. June 5, 2008; Acts 2008, No. 920, §4, eff. July 14, 2008; Acts 2009, No. 24, §3, eff. June 12, 2009.

NOTE: SEE ACTS 1987, NO. 736, §3.

NOTE: SEE ACTS 1990, NO. 601, §§3-5.

NOTE: See Acts 2009, No. 24, §§9-11 relative to transfer of certain authority to the La. Agricultural Finance Authority (associated with abolition of office of marketing and agro-economic development and State Market Commission).



RS 36:622 - Officers of the department; compensation for one office only

§622. Officers of the department; compensation for one office only

A. The officers of the department shall be the commissioner of agriculture and forestry, the assistant commissioner for management and finance, the deputy commissioner, if a deputy commissioner is appointed, the confidential assistant, and an assistant commissioner for each office of the department. With the exception of the commissioner of agriculture and forestry, each of them shall be selected as provided in this Title. They shall perform functions as provided in this Title. If a deputy commissioner is appointed, he shall be the first assistant to the commissioner appointed pursuant to Article IV, Section 13 of the constitution. If a deputy commissioner is not appointed, the commissioner shall appoint his first assistant to the office of assistant commissioner for management and finance or to one of the offices of assistant commissioner.

B. No person serving as commissioner of agriculture and forestry, deputy commissioner, assistant commissioner for management and finance, confidential assistant, or assistant commissioner shall receive any additional salary from the state other than that salary which he receives by virtue of serving in any one of such offices.

C. Notwithstanding any provision herein to the contrary, subject to approval of the commissioner of agriculture and forestry, any person serving as assistant commissioner for management and finance, deputy commissioner, confidential assistant, or assistant commissioner, may receive additional compensation for part-time services rendered as an instructor in post-secondary educational institutions, or as a member of the National Guard.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977. Amended by Acts 1980, No. 497, §1; Acts 2009, No. 24, §3, eff. June 12, 2009.



RS 36:623 - Commissioner of agriculture and forestry

§623. Commissioner of agriculture and forestry

The commissioner of agriculture and forestry shall serve as the executive head and chief administrative officer of the Department of Agriculture and Forestry and shall have the responsibility for the policies of the department, except as otherwise provided by this Title, and for the administration, control, and operation of the functions, programs, and affairs of the department.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 2009, No. 24, §3, eff. June 12, 2009.



RS 36:624 - Powers and duties of commissioner of agriculture and forestry

§624. Powers and duties of commissioner of agriculture and forestry

A. In addition to the functions, powers, and duties otherwise vested in the commissioner of agriculture by law, he shall:

(1) Represent the public interest in the administration of this Chapter and shall be responsible to the legislature and the public therefor.

(2) Determine the policies of the department, except as otherwise provided by this Title.

(3) In accordance with the Administrative Procedure Act, make, alter, amend, and promulgate rules and regulations necessary for the administration of the functions of the department, except as otherwise provided by this Title.

(4) Organize, plan, supervise, direct, administer, execute, and be responsible for the functions and programs vested in the department, in the manner and to the extent provided by this Title.

(5) Act as the sole agent of the state or, in necessary cases, designate one of the offices within the department or its assistant commissioner, to cooperate with the federal government and with other state and local agencies in matters of mutual concern and in the administration of federal funds granted to the state or directly to the department or an office thereof to aid in the furtherance of any function of the department and its offices. For this purpose he may take such actions, in accordance with any applicable state law, necessary to meet such federal standards as are established for the administration and use of such federal funds, except as otherwise specifically provided in this Title or by the constitution and laws of this state.

(6) Make and publish an annual report to the legislature concerning the operations of the department and submit with each report such recommendations as he deems necessary for the more effective internal structure and administration of the department, and make other reports and recommendations on his own initiative or upon request of the legislature, or any committee or member thereof.

(7) Provide for the ongoing merger and consolidation of the agencies and functions transferred to his department and submit a report thereon to the legislature, which report shall accompany the budget request which he submits under provisions of R.S. 39:33. Such report shall include a statement of the goals of the department and of the programs thereof and shall summarize the accomplishments of the department in meeting such goals and implementing such programs. The report shall also contain a specific statement of the reorganization and consolidation plan for the department for the next year and shall include a report on the implementation of such reorganization and consolidation plan for the previous year. The report concerning reorganization shall specifically detail the extent to which the department has achieved goals stated the previous year with respect to merger and consolidation of functions, abolition of agencies, consolidation of offices, elimination of job positions, and efficiency and economy in delivery of services. The report shall contain any recommendations with respect to reorganization which may require legislative action. A copy of the report and recommended legislation shall also be submitted by the commissioner to the presiding officer of each house of the legislature. The presiding officer shall refer the report to the appropriate committee having jurisdiction of the subject matter as provided in the rules of the respective house.

(8) Prepare, undertake, or administer, or in necessary cases, direct one of the offices within the department or its deputy commissioner to prepare, undertake, or administer necessary studies, research projects, or programs regarding the development and utilization of agricultural products as a source of fuel or a fuel extender.

(9)(a) On an annual basis, provide all of the following information to the legislature no later than fifteen days prior to the convening of each regular session:

(i) A full organizational chart for the department which is current as of the date of submission to the legislature and which shows each staff position, whether filled or vacant, that comprises the department.

(ii) The current salary of the person occupying each filled position shown on the organizational chart.

(b) The commissioner may submit the annual report required by this Paragraph in electronic format and is further authorized, but is not required, to submit the report at the time of submission of the annual report required by Paragraph (6) of this Subsection.

B. The commissioner of agriculture and forestry shall have authority to:

(1)(a) Except as otherwise specifically provided in R.S. 36:801 and 803:

(i) Employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of the executive office of the commissioner and the performance of its powers, duties, functions, and responsibilities and such other personnel, who are not assigned to an office, as may be necessary for the efficient administration of the department and for the performance of the responsibilities, powers, duties, and functions of agencies transferred to it;

(ii) Employ, assign, and remove all personnel employed for the department on a contractual basis, and

(iii) Transfer the personnel of the department as necessary for the efficient administration of the department and its programs.

(iv) Notwithstanding any law to the contrary, except R.S. 36:801 and 803, and except as otherwise provided in this Title or Title 3 with respect to personnel of boards, commissions, departments, and agencies transferred to the Department of Agriculture and Forestry pursuant to R.S. 36:629 or created within the Department of Agriculture and Forestry pursuant to R.S. 3:415, 558.3, or 1604, employ, appoint, remove, assign, and promote all personnel of the department and may delegate that authority, in writing, to each of the assistant commissioners.

(b) All of the above are to be accomplished in accordance with applicable civil service law, rules, and regulations, and with policies and rules of the Department of Agriculture and Forestry, and all are subject to budgetary control and applicable laws.

(2) Appoint, subject to legislative approval, advisory councils, boards, and commissions necessary in the administration of the department, except as otherwise provided by law or concurrent resolution of the legislature.

(3) Accept and use, in accordance with law, gifts, grants, bequests, and endowments for purposes consistent with the responsibilities and functions of the department and take such actions as are necessary to comply with any conditions required for such acceptance.

(4) Formulate and promulgate rules of administration for the department relating to employment and management.

(5) Do such other things, not inconsistent with law, as are necessary to perform properly the functions vested in him.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977. Amended by Acts 1981, No. 223, §1; Acts 1987, No. 736, §1; Acts 1993, No. 635, §1; Acts 2009, No. 24, §3, eff. June 12, 2009; Acts 2013, No. 220, §14, eff. June 11, 2013; Acts 2016, No. 557, §2.



RS 36:625 - Deputy commissioner

§625. Deputy commissioner

There may be a deputy commissioner of the department, who shall be appointed by the commissioner of agriculture and forestry with consent of the Senate and who shall serve at the pleasure of the commissioner of agriculture and forestry at a salary fixed by the commissioner of agriculture and forestry which salary shall not exceed the amount approved for such position by the legislature. If appointed, the deputy commissioner shall be the first assistant of the commissioner of agriculture and forestry. The duties and functions of the deputy commissioner shall be determined and assigned by the commissioner of agriculture and forestry. He shall serve as acting commissioner of agriculture and forestry in the absence of the commissioner as provided by law.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 2009, No. 24, §3, eff. June 12, 2009.



RS 36:626 - Assistant commissioner for management and finance; functions; office of management and finance

§626. Assistant commissioner for management and finance; functions; office of management and finance

A. There shall be an assistant commissioner for management and finance of the Department of Agriculture and Forestry who shall be appointed by the commissioner of agriculture and forestry with the consent of the Senate and who shall serve at the pleasure of the commissioner of agriculture and forestry at a salary fixed by the commissioner of agriculture and forestry which salary shall not exceed the amount approved for such position by the legislature while in session. The assistant commissioner for management and finance shall be directly responsible to and shall perform his functions under the supervision and control of the commissioner of agriculture and forestry.

B. The assistant commissioner for management and finance shall direct and be responsible for the functions of the office of management and finance within the Department of Agriculture and Forestry. In such capacity he shall be responsible for accounting and budget control, procurement and contract management, management and program analysis, data processing, personnel management, and grants management for the department and all of its offices, including all agencies transferred to the Department of Agriculture and Forestry, except as otherwise specifically provided in this Title.

C. The duties and functions of the office of management and finance and of the assistant commissioner for the office of management and finance shall be as provided in this Section, and these duties and functions shall not be subject to change by the commissioner, except that the assistant commissioner for the office of management and finance shall perform such additional duties and functions as are assigned by the commissioner.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977. Amended by Acts 1980, No. 497, §1; Acts 2009, No. 24, §3, eff. June 12, 2009.



RS 36:626.1 - Confidential assistant to the commissioner

§626.1. Confidential assistant to the commissioner

There may be a confidential assistant to the commissioner, who shall be appointed by the commissioner with consent of the Senate and who shall serve at the pleasure of the commissioner at a salary fixed by the commissioner, which salary shall not exceed the amount approved for such position by the legislature while in session. The duties and functions of the confidential assistant to the commissioner shall be determined and assigned by the commissioner. If appointed, he shall serve as acting commissioner in the absence of the commissioner and the deputy commissioner.

Added by Acts 1980, No. 497, §1.



RS 36:627 - Assistant commissioners

§627. Assistant commissioners

A. In addition to the office of management and finance, each other office within the Department of Agriculture and Forestry shall be under the immediate supervision and direction of an assistant commissioner. The assistant commissioner of each such office, except the office of forestry and the office of soil and water conservation, shall be appointed by the commissioner with the consent of the Senate. The state forester shall serve as the assistant commissioner for the office of forestry. The director of the State Soil and Water Conservation Commission shall serve as the assistant commissioner for the office of soil and water conservation. Each assistant commissioner, except the assistant commissioner for the office of forestry and the assistant commissioner for the office of soil and water conservation, shall serve at the pleasure of the commissioner. Each assistant commissioner shall be paid a salary which shall be fixed by the commissioner and which shall not exceed the amount approved for such position by the legislature while in session. The state forester shall be selected as provided by law and with the consent of the Senate. The director of the State Soil and Water Conservation Commission shall be selected as provided by law.

B. Except as otherwise expressly provided in this Title, the duties and functions of each office and its assistant commissioner shall be determined by the commissioner, and all of such duties and functions shall be exercised under the direct supervision and control of the commissioner of agriculture.

C. Except as otherwise provided in R.S. 36:801, each assistant commissioner shall employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of his office and its programs and the performance of its powers, duties, functions, and responsibilities, in accordance with applicable civil service laws, rules, and regulations, and with policies and rules of the department, all subject to budgetary control and applicable laws.

D. Each assistant commissioner shall exercise all powers and authority granted to him in this Title subject to the overall direction and control of the commissioner of agriculture.

E. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977. Amended by Acts 1980, No. 497, §1; Acts 1981, No. 158, §2; Acts 1986, No. 581, §2, eff. July 2, 1986; Acts 1988, No. 91, §1; Acts 2008, No. 920, §4, eff. July 14, 2008; Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 36:628 - Offices; purposes and functions

§628. Offices; purposes and functions

A. The purposes for which the offices of the Department of Agriculture and Forestry are created shall be as set forth in this Section.

B. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

C.(1) The office of agricultural and environmental sciences shall administer the provisions of law relating to fertilizers, seeds, plant diseases, commercial feeds, pesticides, horticulture, and apiaries. The office shall perform technical services and laboratory functions for the farmers of the state and shall perform functions designed to expand and improve seed certification; increase production of rice and nursery stock; monitor and provide for the prevention, control, and eradication of regulated and exotic crop pests or diseases endangering Louisiana's agricultural, horticultural, and apiary industries; assure that products certified for export are free from pests; oversee the qualifications and practices of persons engaged in the green industry; sample pesticides, feeds, fertilizer, seed, and agricultural materials to assure that they meet all requirements of law and regulation; assure the proper labeling, distribution, storage, sale, offering for sale, and application of pesticides; license and regulate pesticide applicators and pest control companies; regulate the treatment, storage, and disposal of pesticide wastes; and perform other related functions, all in accordance with applicable law.

(2) The division of pesticide and environmental programs within the office of agricultural and environmental sciences shall administer the provisions of law relating to the treatment, storage, or disposal of pesticide wastes. The division shall coordinate programs for pesticide waste control with the appropriate agencies or departments within the state and federal government.

D. The office of agro-consumer services shall perform the functions of the state relating to the inspection of dairy products, the regulation of weights and measures, the licensing and inspection of statewide bonded warehouses, grain dealers, and cotton merchants and other such functions which insure quality agricultural products for the consumer, all in accordance with applicable law.

E. The office of animal health and food safety shall be responsible for the inspection of meat, fruits, and vegetables, the control and eradication of infectious diseases that affect the livestock and poultry industries of the state, the control of livestock theft and denying a market for stolen cattle and horses in Louisiana, and the enforcement of Louisiana grown products and performance of other related functions, all in accordance with applicable law.

F. The office of forestry, under the direction of the commissioner, shall perform the functions of the state relating to the practice of forestry, in accordance with the policies established by the forestry commission, including the administration and supervision of the programs of the state for the protection, management, and preservation of this natural resource including the production of seedlings and other propagation stock; shall execute the state laws relating to forestry and reforestation; and shall cooperate with the United States Forest Service in accordance with law.

G. The office of soil and water conservation, under the direction of the commissioner, shall perform the functions of the state relating to soil and water conservation.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977. Amended by Acts 1980, No. 497, §1; Acts 1981, No. 158, §2; Acts 1981, No. 391, §2; Acts 1986, No. 581, §2, eff. July 2, 1986; Acts 1988, No. 91, §1; Acts 2008, No. 920, §4, eff. July 14, 2008; Acts 2009, No. 24, §§3 and 7, eff. June 12, 2009; Acts 2010, No. 861, §17.

NOTE: See Acts 2009, No. 24, §§9-11 relative to transfer of certain authority to the La. Agricultural Finance Authority (associated with abolition of office of marketing and agro-economic development and State Market Commission).



RS 36:629 - Transfer of boards, commissions, departments, and agencies to the Department of Agriculture and Forestry

§629. Transfer of boards, commissions, departments, and agencies to the Department of Agriculture and Forestry

A. Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

B. For purposes of this Chapter, references in Chapters 22 and 24 of this Title to "secretary" shall refer to the commissioner of agriculture and forestry, references to the "undersecretary" shall refer to the assistant commissioner for management and finance, references to an "assistant secretary" shall refer to an assistant commissioner, except the assistant commissioner for management and finance.

C. The following agencies as defined by R.S. 36:3 are transferred to and hereafter shall be within the Department of Agriculture and Forestry as provided in R.S. 36:802.3:

(1) Repealed by Acts 1981, No. 621, §5, eff. Jan. 1, 1982.

(2) Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

(3) Structural Pest Control Commission (R.S. 3:3361 et seq.).

(4) Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

(5) Louisiana Board of Animal Health (R.S. 3:2091 et seq. and other provisions of Title 3 of the Louisiana Revised Statutes of 1950 that apply to the board). Notwithstanding the provisions of R.S. 36:802.3, the Louisiana Board of Animal Health shall serve solely in an advisory capacity with respect to the meat inspection program, as provided in R.S. 3:4222(C).

(6) Repealed by Acts 2013, No. 26, §4, eff. May 23, 2013.

(7) Repealed by Acts 1982, No. 563, §3, eff. Jan. 1, 1983.

(8) Louisiana Commission of Weights and Measures (R.S. 3:4601 et seq.).

D. The following agencies, as defined by R.S. 36:3, are transferred to and hereinafter shall be within the Department of Agriculture and Forestry, as provided in R.S 36:913:

(1) Livestock Brand Commission (R.S. 3:731 et seq.)

(2) Advisory Commission on Pesticides (R.S. 3:3211 et seq.)

(3) Repealed by Acts 1982, No. 198, §6, eff. January 1, 1983.

(4), (5) Repealed by Acts 2008, No. 62, §2, eff. June 5, 2008.

E. The following agencies, as defined by R.S. 36:3, are transferred to and hereinafter shall be within the Department of Agriculture and Forestry, as provided in R.S. 36:802.1:

(1) Louisiana Egg Commission (R.S. 3:835 et seq.)

(2) Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

(3) Louisiana Rice Promotion Board (R.S. 3:3531 et seq.)

(4) Louisiana Rice Research Board (R.S. 3:3541 et seq.)

(5) Louisiana Soybean and Grain Research and Promotion Board (R.S. 3:3551 et seq.).

(6) Louisiana Strawberry Marketing Board (R.S. 3:730.1 et seq.)

(7) Louisiana Beef Industry Council (R.S. 3:2051 et seq.)

(8) Louisiana Crawfish Promotion and Research Board (R.S. 3:556.1 et seq.)

F. The Louisiana Sweet Potato Advertising and Development Commission (R.S. 3:1741 et seq.) is hereby transferred to and hereafter shall be within the Department of Agriculture and Forestry as provided in R.S. 36:802.2.

G. The Dairy Stabilization Board (R.S. 3:4101 et seq.) is hereby transferred to and hereafter shall be within the Department of Agriculture and Forestry as provided in R.S. 36:801 until the second Monday in March of 1980, at which time the Dairy Stabilization Board shall be transferred as provided in Part III of Chapter 22 of this Title.

H. The Agricultural Chemistry and Seed Commission (R.S. 3:1381 et seq.) is placed within the Department of Agriculture and Forestry and shall perform and exercise its powers, duties, functions, and responsibilities as provided by law.

I. The Horticulture Commission of Louisiana (R.S. 3:3801 et seq.) is transferred to and hereafter shall be within the Department of Agriculture and Forestry as provided in R.S. 36:802.

J. The Louisiana Agricultural Commodities Commission (R.S. 3:3401 et seq.) hereafter shall be within the Department of Agriculture and Forestry as provided under R.S. 36:802.6.

K. The Louisiana Agricultural Finance Authority (R.S. 3:261 et seq.) is established within the Department of Agriculture and Forestry and hereafter shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with R.S. 36:802.6.

L. The Dairy Industry Promotion Board (R.S. 3:4151 et seq.) hereafter shall be within the Department of Agriculture and Forestry as provided in R.S. 36:802.7.

M. Repealed by Acts 2013, No. 184, §10.

N. The Forestry Commission (Article IX, Section 8(B) and (C) of the Constitution of Louisiana and Chapter 28 of Title 3 of the Louisiana Revised Statutes of 1950) hereafter shall be within the Department of Agriculture and Forestry as provided in R.S. 36:802.10.

O. The State Soil and Water Conservation Commission (R.S. 3:1204) hereafter shall be within the Department of Agriculture and Forestry as provided in R.S. 36:802.12.

P. The Louisiana Boll Weevil Eradication Commission (R.S. 3:1601 et seq.) is placed within the Department of Agriculture and Forestry and shall perform and exercise its powers, duties, functions, and responsibilities as provided by law.

Q. The Louisiana Aquatic Chelonian Research and Promotion Board (R.S. 3:559.21 et seq.) is placed within the Department of Agriculture and Forestry and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with R.S. 36:802.3.

R. Repealed by Acts 2014, No. 832, §4.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977. Amended by Acts 1978, No. 119, §1; Acts 1978, No. 320, §2; Acts 1980, No. 427, §2; Acts 1981, No. 158, §2; Acts 1981, No. 621, §2, eff. Jan. 1, 1982; Acts 1982, No. 137, §4, eff. July 12, 1982; Acts 1982, No. 160, §1; Acts 1982, No. 198, §3, eff. Jan. 1, 1983; Acts 1982, No. 443, §3, eff. Jan. 1, 1983; Acts 1982, No. 563, §2, eff. Jan. 1, 1983; Acts 1982, No. 698, §1; Acts 1983, No. 679, §2. Acts 1983, No. 96, §2, eff. June 23, 1983; Acts 1983, No. 526, §2, eff. July 8, 1983; Acts 1984, No. 800, §3, eff. July 13, 1984; Acts 1985, No. 120, §1; Acts 1985, No. 880, §4, eff. July 23, 1985; Acts 1985, No. 917, §2, eff. July 23, 1985; Acts 1986, No. 581, §2, eff. July 2, 1986; Acts 1988, No. 91, §1; Acts 1989, No. 662, §8, eff. July, 7, 1989; Acts 1991, No. 134, §2, eff. June 30, 1991; Acts 1991, No. 579, §2, eff. July 16, 1991; Acts 1992, No. 1058, §2; Acts 1997, No. 1116, §2; Acts 2003, No. 1253, §2; Acts 2004, No. 865, §2, eff. July 12, 2004; Acts 2004, No. 913, §2, eff. July 1, 2004; Acts 2005, No. 428, §3, eff. July 1, 2005; Acts 2006, No. 713, §4, eff. July 1, 2006; Acts 2008, No. 62, §2, eff. June 5, 2008; Acts 2008, No. 920, §4, eff. July 14, 2008; Acts 2009, No. 24, §§3 and 7, eff. June 12, 2009; Acts 2010, No. 388, §2; Acts 2010, No. 743, §2C, eff. July 1, 2010; Acts 2010, No. 861, §17; Acts 2012, No. 811, §§11, 17, eff. July 1, 2012; Acts 2013, No. 26, §§2, 4, eff. May 23, 2013; Acts 2013, No. 184, §10; Acts 2013, No. 220, §14, eff. June 11, 2013; Acts 2014, No. 832, §4.

NOTE: See Acts 2009, No. 24, §§9-11 relative to transfer of certain authority to the La. Agricultural Finance Authority (associated with abolition of office of marketing and agro-economic development and State Market Commission).



RS 36:641 - DEPARTMENT OF EDUCATION

CHAPTER 15. DEPARTMENT OF EDUCATION

§641. Statement of purpose

In furtherance of its constitutional mandate to provide for the education of the people of the state and to establish and maintain a public educational system and to allocate within not more than twenty departments the functions and responsibilities of all offices and agencies within the executive branch of state government, the legislature enacts this Chapter.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:642 - Department of Education; creation; domicile; composition; purposes and functions

§642. Department of Education; creation; domicile; composition; purposes and functions

A. The Department of Education is created and shall be a body corporate with the power to sue and be sued. The domicile of the department shall be in Baton Rouge.

B. The Department of Education, through its offices, officers, and management boards shall, in accordance with law, provide for the education of the people of the state and shall be the agency through which the state administers the functions of the state superintendent of education, the Board of Elementary and Secondary Education, the Board of Regents, the Board of Supervisors for the University of Louisiana System, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors of Southern University and Agricultural and Mechanical College, and the Board of Supervisors of Community and Technical Colleges, as provided by the constitution and laws of this state and this Title.

C.(1) The Department of Education shall be composed of the executive office of the state superintendent, the office of management and finance, the Special School District, the office of district support, and such other offices as shall be created by law.

(2) Whenever the state superintendent determines that the administration of the functions of the department may be more efficiently performed by eliminating, merging, or consolidating existing offices or establishing new offices, he shall present a plan therefor to the legislature for its approval by statute.

D.(1) In accordance with their constitutional mandate, the Board of Regents, the Board of Supervisors for the University of Louisiana System, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors of Southern University and Agricultural and Mechanical College, and the Board of Supervisors of Community and Technical Colleges, and the State Board of Elementary and Secondary Education shall be responsible for performing their respective functions of education in the state of Louisiana, and each such board shall retain all of its powers, duties, and responsibilities as provided by the constitution and by law.

(2) The Louisiana Student Financial Assistance Commission within the Board of Regents, as provided by law, shall be responsible for the supervision, control, direction, and administration of the state programs on higher education financial assistance and the scholarship programs transferred to it.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977. Amended by Acts 1978, No. 135, §3; Acts 1978, No. 550, §1; Acts 1979, No. 349, §3; Acts 1987, No. 736, §1; Acts 1989, No. 190, §2, eff. June, 26, 1989; Acts 1997, No. 19, §1, eff. May 14, 1997; Acts 2003, No. 393, §2, eff. June 18, 2003; Acts 2009, No. 409, §3, eff. July 1, 2009; Acts 2010, No. 861, §17; Acts 2011, No. 302, §1, eff. June 28, 2011; Acts 2012, No. 441, §2; Acts 2013, No. 327, §1.

*See 42 U.S.C.A. §8201 et seq.



RS 36:643 - Officers of the department; compensation for one office only

§643. Officers of the department; compensation for one office only

A. The officers of the department shall be the state superintendent of education, the deputy state superintendent of education if a deputy state superintendent of education is appointed, the superintendent of the Special School District, the deputy superintendent of management and finance, and the deputy superintendent of district support. With the exception of the state superintendent of education, each of them shall be selected as provided in this Title. They shall perform functions as provided in this Title.

B. No person serving as a state superintendent, deputy state superintendent, or deputy superintendent shall receive any additional salary from the state other than that salary which he receives by virtue of serving in any one of such offices.

C. Notwithstanding any provision of this Section to the contrary, subject to approval of the state superintendent, any person serving as deputy state superintendent or deputy superintendent may receive additional compensation for part-time services rendered as an instructor in post-secondary educational institutions or as a member of the National Guard.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 2011, No. 302, §1, eff. June 28, 2011; Acts 2012, No. 811, §11, eff. July 1, 2012; Acts 2013, No. 327, §1.



RS 36:644 - State superintendent of education

§644. State superintendent of education

The state superintendent of education shall serve as the executive head and chief administrative officer of the Department of Education and shall have the responsibility for implementing educational policies, except as otherwise provided by this Title, and for the administration, control, and operation of the functions, programs, and affairs of the department to the extent provided by this Title.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 2013, No. 327, §1.



RS 36:645 - Powers and duties of state superintendent of education

§645. Powers and duties of state superintendent of education

A. In addition to the functions, powers, and duties otherwise vested in the state superintendent by law, he shall:

(1) Represent the public interest in the administration of this Chapter and be responsible to the legislature and the public therefor.

(2) Determine the policies of the department, except as otherwise provided by this Title and by the Louisiana Constitution.

(3) In accordance with the Administrative Procedure Act, make, alter, amend, and promulgate rules and regulations necessary for the administration of the functions of the department, except as otherwise provided by this Title.

(4) Organize, plan, supervise, direct, administer, execute, and be responsible for the functions and programs vested in the department, in the manner and to the extent provided by this Title.

(5) Except for agencies transferred as provided in R.S. 36:801.1, and except for provisions of the constitution to the contrary, act as the sole agent of the state or, in necessary cases, designate one of the offices within the department or its deputy superintendent, to cooperate with the federal government and with other state and local agencies in matters of mutual concern and in the administration of federal funds granted to the state or directly to the department or an office thereof to aid in the furtherance of any function of the department and its offices. For this purpose he may take such actions, in accordance with applicable state law, necessary to meet such federal standards as are established for the administration and use of such federal funds, except as otherwise specifically provided in this Title or by the constitution and laws of this state.

(6) Make and publish an annual report to the legislature concerning the operations of the department and submit with each report such recommendations as he deems necessary for the more effective internal structure and administration of the department and make other reports and recommendations on his own initiative or upon request of the legislature or any committee or member thereof.

(7) Provide for the ongoing merger and consolidation of the agencies and functions transferred to the department and submit a report thereon to the legislature, which report shall accompany the budget request which he submits under provisions of R.S. 39:33. Such report shall include a statement of the goals of the department and of the programs thereof and shall summarize the accomplishments of the department in meeting such goals and implementing such programs. The report shall also contain a specific statement of the reorganization and consolidation plan for the department for the next year and shall include a report on the implementation of such reorganization and consolidation plan for the previous year. The report concerning reorganization shall specifically detail the extent to which the department has achieved goals stated the previous year with respect to merger and consolidation of functions, abolition of agencies, consolidation of offices and administrative and programmatic divisions of the department, elimination of job positions, and efficiency and economy in delivery of services. The report shall contain any recommendations with respect to reorganization which may require legislative action. A copy of the report and recommended legislation shall also be submitted by the state superintendent to the presiding officer of each house of the legislature. The presiding officer shall refer the report to the appropriate committee having jurisdiction of the subject matter as provided in the rules of the respective house.

(8) Perform the functions of the state relating to personnel management of the department in accordance with applicable law.

(9)(a) On an annual basis, provide all of the following information to the legislature no later than fifteen days prior to the convening of each regular session:

(i) A full organizational chart for the department which is current as of the date of submission to the legislature and which shows each staff position, whether filled or vacant, that comprises the department.

(ii) The current salary of the person occupying each filled position shown on the organizational chart.

(b) The state superintendent may submit the report required by this Paragraph in electronic format and is further authorized, but is not required, to submit the report at the time of submission of the annual report required by Paragraph (6) of this Subsection.

B. The state superintendent shall have authority to:

(1)(a) Except as otherwise specifically provided in R.S. 36:801, R.S. 36:801.1, R.S. 36:801.2, and R.S. 36:803:

(i) Employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of the executive office of the state superintendent and the performance of its powers, duties, functions, and responsibilities and such other personnel, who are not assigned to an office, as may be necessary for the efficient administration of the department and for the performance of the responsibilities, powers, duties, and functions of agencies transferred to it.

(ii) Employ, assign, and remove all personnel employed for the department on a contractual basis, and

(iii) Transfer the personnel of the department as necessary for the efficient administration of the department and its programs.

(b) All of the above are to be accomplished in accordance with applicable civil service law, rules, and regulations, and with policies and rules of the Department of Education, and all are subject to budgetary control and applicable laws.

(2) Appoint, subject to legislative approval, advisory councils, boards, and commissions necessary in the administration of the department, except as otherwise provided by law or by concurrent resolution of the legislature.

(3) Accept and use, in accordance with law, gifts, grants, bequests, and endowments for purposes consistent with the responsibilities and functions of the department and take such actions as are necessary to comply with any conditions required for such acceptance.

(4) Formulate and promulgate rules of administration for the department relating to employment and management.

(5) Do such other things not inconsistent with law, as are necessary to perform properly the functions vested in him.

C. The state superintendent shall perform and exercise his powers, duties, functions, and responsibilities in accordance with the provisions of R.S. 36:801.2 and the constitution.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1987, No. 736, §1; Acts 1989, No. 190, §2, eff. June, 26, 1989; Acts 2011, No. 302, §1, eff. June 28, 2011; Acts 2013, No. 220, §14, eff. June 11, 2013; Acts 2013, No. 327, §1; Acts 2016, No. 557, §2.



RS 36:646 - Deputy state superintendent

§646. Deputy state superintendent

There may be a deputy state superintendent of the department, who shall be appointed by the state superintendent with consent of the Senate. He shall serve at the pleasure of the state superintendent at a salary fixed by the state superintendent, which salary shall not exceed the amount approved for such position by the legislature while in session. The duties and functions of the deputy state superintendent shall be determined and assigned by the state superintendent. He shall serve as acting state superintendent in the absence of the state superintendent. If no deputy state superintendent is appointed, the state superintendent shall designate the deputy superintendent of management and finance or the deputy superintendent of district support to serve in his absence.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 2011, No. 302, §1, eff. June 28, 2011; Acts 2013, No. 327, §1.



RS 36:647 - Repealed by Acts 2011, No. 302, §3, eff. June 28, 2011.

§647. Repealed by Acts 2011, No. 302, §3, eff. June 28, 2011.



RS 36:648 - Deputy superintendents

§648. Deputy superintendents

A. The office of management and finance and office of district support shall each be under the immediate supervision and direction of a deputy superintendent, who shall be appointed by the state superintendent with consent of the Senate. Each shall serve at the pleasure of the state superintendent and shall be paid a salary which shall be fixed by the state superintendent and shall not exceed the amount approved for such position by the legislature while in session.

B. Except as otherwise expressly provided in this Title, the duties and functions of each office and its deputy superintendent shall be determined by the state superintendent, and all of such duties and functions shall be exercised under the direct supervision and control of the state superintendent.

C. Each deputy superintendent shall exercise all powers and authority granted to him in this Title subject to the overall direction and control of the state superintendent.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1997, No. 19, §2, eff. May 14, 1997; Acts 2011, No. 302, §1, eff. June 28, 2011; Acts 2013, No. 327, §1.



RS 36:648.1 - Special School District; administration

§648.1. Special School District; administration

A. The Special School District shall be under the administration and supervision of a superintendent of the Special School District who shall be appointed by the state superintendent of education, subject to confirmation by the Senate.

B. The salary of the superintendent of the Special School District shall be fixed by the state superintendent and shall not exceed the amount approved for such position by the legislature while in session.

C. The superintendent of the Special School District shall exercise his duties and functions under the direct supervision and control of the state superintendent of education.

Acts 2011, No. 302, §1, eff. June 28, 2011; Acts 2012, No. 441, §2.



RS 36:649 - Offices; purposes and functions relating to elementary and secondary education

§649. Offices; purposes and functions relating to elementary and secondary education

A. The purposes for which the offices in the Department of Education are created shall be as set forth in this Section.

B. The office of management and finance shall perform the functions of the state relating to accounting and budget control, procurement and contract management, management and program analysis, and grants management, all in accordance with applicable law.

C. The office of district support shall support local education agencies in identifying opportunities and resources for improved instructional leadership, effective policy and practice, and comprehensive intervention in their lowest-performing schools. It shall serve as the office having primary responsibility for communications with and support for all local superintendents, charter school leaders, and school administrative staff throughout the state.

Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1978, No. 550, §2; Acts 1981, No. 267, §1; Acts 1988, No. 896, §2, eff. July 21, 1988; Acts 1989, No. 190, §2, §3, eff. June, 26, 1989; Acts 1990, No. 993, §2, eff. July 26, 1990; Acts 1997, No. 19, §§1, 2, eff. May 14, 1997; Acts 2010, No. 132, §2, eff. July 1, 2010; Acts 2010, No. 732, §2, eff. July 1, 2010; Acts 2011, No. 302, §1, eff. June 28, 2011; Acts 2013, No. 327, §1.

NOTE: See Acts 2010, No. 132, §4, and Acts 2010, No. 732, §4, relative to transfer of adult education programs from BESE to the Board of Supervisors of Community and Technical Colleges, including provisions for administrative rules.



RS 36:650 - Office of student financial assistance; purposes and functions

§650. Office of student financial assistance; purposes and functions

A. The office of student financial assistance shall perform the functions of the state relating to the programs of financial assistance and the certain scholarship programs for higher education, all in accordance with applicable law.

B. Repealed by Acts 2012, No. 251, §9; Acts 2012, No. 811, §17, eff. July 1, 2012.

Acts 1988, No. 631, §2; Acts 1990, No. 1054, §1; Acts 2012, No. 251, §9; Acts 2012, No. 811, §17, eff. July 1, 2012.



RS 36:651 - Transfer of boards, commissions, departments, and agencies to Department of Education; boards, commissions, and agencies within Department of Education

§651. Transfer of boards, commissions, departments, and agencies to Department of Education; boards, commissions, and agencies within Department of Education

A. Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

B. For purposes of this Chapter, references in Chapters 22 and 24 of this Title to the "secretary" shall refer to the state superintendent of education, references to the "undersecretary" shall refer to the deputy superintendent for the office of management and finance, references to an "assistant secretary" shall refer to a deputy superintendent.

C. The Louisiana Educational Television Authority (R.S. 17:2501 et seq.) is transferred to and hereafter shall be within the Department of Education as provided in R.S. 36:801.

D. The following agencies, as defined by R.S. 36:3, are transferred to and hereafter shall be within the Department of Education as provided in R.S. 36:801.1:

(1) The Board of Supervisors for the University of Louisiana System (Article VIII, Section 6 of the 1974 Louisiana Constitution; R.S. 17:1831 et seq. and 3201 et seq. and other provisions of Title 17 of the Louisiana Revised Statutes of 1950 that apply to the board).

(2) Board of Regents (Article VIII, Section 5 of the 1974 Constitution; R.S. 17:3121 et seq. and other provisions of Title 17 of the Louisiana Revised Statutes that apply to the board).

(3) Board of Supervisors of Louisiana State University and Agricultural and Mechanical College (Article VIII, Section 7 of the 1974 Constitution; R.S. 17:1453 et seq. and 3201 et seq. and other provisions of the Louisiana Revised Statutes that apply to the board).

(4) Board of Supervisors of Southern University and Agricultural and Mechanical College (Article VIII, Section 7 of the 1974 Constitution; R.S. 17:1851 et seq. and 3201 et seq. and other provisions of Title 17 of the Louisiana Revised Statutes of 1950 that apply to the board).

(5) The Board of Supervisors of Community and Technical Colleges (Article VIII, Section 7.1 of the 1974 Louisiana Constitution; R.S. 17:1871 et seq. and 3201 et seq. and other provisions of Title 17 of the Louisiana Revised Statutes of 1950 that apply to the board).

(6) Repealed by Acts 2014, No. 452, §2, eff. June 4, 2014 and No. 832, §8(B).

(7) Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

(8) The New Orleans Center for Creative Arts and its board of directors (R.S. 17:1970.21 et seq.).

NOTE: Paragraph (D)(9) as enacted by Acts 2016, No.672, §2, eff. July 1, 2017.

(9) The board of directors of Thrive Academy (R.S. 17:1971 et seq.).

(10) The Health Education Authority of Louisiana (R.S. 17:3051 et seq.).

E. The State Board of Elementary and Secondary Education (Article VIII, Section 3 of 1974 Louisiana Constitution; R.S. 17:1 et seq. and other provisions of Title 17 of the Louisiana Revised Statutes of 1950 that apply to the board) is hereby transferred to and hereafter shall be within the Department of Education as provided in R.S. 36:801.2.

F. The Recovery School District (R.S. 17:1990) is placed within the Department of Education and shall exercise and perform its powers, duties, functions, and responsibilities in accordance with the provisions of R.S. 36:802.

G. The following agencies, as defined by R.S. 36:3, are transferred to and hereafter shall be within the Department of Education as provided in Part III of Chapter 22 of this Title:

(1) The Task Force on Textbooks and Instructional Materials (R.S. 17:8.3).

(2) The College and Career Readiness Commission (R.S. 17:3951).

(3) The Remedial Education Commission (R.S. 17:3138.1).

(4) The Agricultural Education Commission (R.S. 17:185.4).

(5) The ABLE Account Advisory Council (R.S. 17:3089).

H. The State Department of Education (R.S. 17:24 as provided in Acts 1975, No. 274) is hereby abolished and its powers, duties, functions, and responsibilities are transferred to the superintendent of education of the Department of Education and hereafter shall be exercised and performed as provided in Part IV of Chapter 22 of this Title.

I. The public colleges and universities, the vocational-technical schools of the state and all special schools under the jurisdiction of any agency transferred to the department are hereby transferred into the Department of Education and shall be governed as provided by the constitution and laws of this state.

J. The advisory councils to postsecondary vocational-technical schools (R.S. 17:1998) are transferred to and hereafter shall be within the Department of Education but shall retain their function of advising the Board of Supervisors of Community and Technical Colleges.

K. Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

L. The Advisory Commission on Proprietary Schools (R.S. 17:3141.1 et seq.) is placed within the Department of Education and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided in R.S. 36:801.5.

M. Repealed by Acts 2016, No. 314, §1(B).

N. Repealed by Acts 2012, No. 251, §11; Acts 2012, No. 811, §17, eff. July 1, 2012.

O. The Louisiana Hall of Fame for the Arts election board (R.S. 17:1815) is placed within the Department of Education and shall exercise and perform its powers, duties, functions, and responsibilities as provided by law.

P. The Task Force on Student Proficiency (R.S. 17:24.4(I)) is placed within the Department of Education and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred under the provisions of Part III of Chapter 22 of this Title.

Q. The Louisiana School of Math, Science, and the Arts and its board of directors (R.S. 17:1961 et seq.) is placed within the Department of Education and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:801.1.

R. Repealed by Acts 2012, No. 251, §7B.

S. The Louisiana Fire and Emergency Training Commission (R.S. 40:1541) shall be within the Department of Education as provided in R.S. 40:1541.

T. The following agencies are placed within the Department of Education and shall perform and exercise their powers, duties, functions, and responsibilities as provided by law:

(1) Statewide Articulation and Transfer Council (R.S. 17:3162).

(2) Process Technology Advisory Board (R.S. 17:3398.2).

(3) Louisiana Tuition Trust Authority (R.S. 17:3091 et seq.).

(4) Governing board of the Louisiana Cancer Research Center of LSU Health Sciences Center in New Orleans/Tulane Health Sciences Center (R.S. 40:1922 et seq.).

(5) Louisiana State University Health Sciences Center Health Maintenance Organization (R.S. 22:2181 et seq.).

(6) Repealed by Acts 2016, No. 604, §3.

U. The office of instructional technology (R.S. 17:3921 et seq.) is placed within the Department of Education and shall exercise and perform its powers, duties, functions, and responsibilities in accordance with the provisions of R.S. 36:801.

V. Repealed by Acts 2012, No. 251, §3; Acts 2012, No. 811, §17, eff. July 1, 2012.

W. Repealed by Acts 2009, No. 438, §2.

X. Repealed by Acts 2016, No. 614, §4(B).

Y. The Quality Science and Mathematics Council (R.S. 17:371 et seq.) is placed within the Department of Education and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred under the provisions of R.S. 36:801.1.

Z. The Governor's Program for Gifted Children (R.S. 17:1989.1 et seq.) is placed within the Department of Education and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:801.1.

AA.(1) The Louisiana Health Works Commission (R.S. 17:2048.51) is placed within the Department of Education and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:801.5.

(2) The Nursing Supply and Demand Council (R.S. 37:1007) is placed within the Department of Education and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:801.5.

(3) The Simulation Medical Training and Education Council for Louisiana (R.S. 17:2048.61) is placed within the Department of Education under the Louisiana Health Works Commission and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:801.5.

BB. The Louisiana Student Financial Assistance Commission (R.S. 17:3021 et seq.) is hereby abolished and its powers, duties, functions, and responsibilities are hereby transferred to the Board of Regents. All reference in law to the Louisiana Student Financial Assistance Commission shall refer to the Board of Regents.

CC. Repealed by Acts 2016, No. 314, §2(B).

Added by Acts 1977, No. 83, §1, eff. June 22, 1978. Amended by Acts 1978, No. 75, §1; Acts 1978, No. 135, §3; Acts 1979, No. 557, §2; Acts 1979, No. 559, §2; Acts 1980, No. 207, §2; Acts 1980, No. 236, §3; Acts 1981, No. 873, §1, eff. Sept. 11, 1981; Acts 1981, No. 932, §2, eff. Sept. 1, 1982; Acts 1982, No. 698, §1; Acts 1984, No. 275, §2; Acts 1984, No. 757, §2, eff. July 13, 1984; Acts 1984, No. 758, §2, eff. July 13, 1984; Acts 1984, No. 759, §2, eff. July 13, 1984; Acts 1984, No. 834, §2, eff. July 13, 1984; Acts 1985, No. 354, §1, eff. July 9, 1985; Acts 1986, No. 146, §2, eff. July 2, 1986; Acts 1986, No. 873, §2; Acts 1986, No. 1074, §2, eff. July 17, 1986; Acts 1987, No. 198, §§2, 3, eff. June 19, 1987; Acts 1987, No. 934, §§2, 3, eff. July 20, 1987; Acts 1988, No. 945, §2; Acts 1989, No. 140, §2, eff. June 22, 1989; Acts 1989, No. 190, §4, eff. Sept. 30, 1990; Acts 1989, No. 377, §2, eff. June 29, 1989; Acts 1989, No. 406, §1, §2; Acts 1989, No. 662, §8, eff. July 7, 1989, §11, eff. Aug. 1, 1989; §13, eff. June 30, 1991; Acts 1990, No. 621, §2, eff. July 19, 1990; Acts 1990, No. 1067, §2, eff. July 27, 1990; Acts 1991, No. 1036, §2, eff. July 26, 1991; Acts 1992, No. 317, §1; Acts 1992, No. 328, §2, eff. June 17, 1992; Acts 1992, No. 970, §2, eff. July 9, 1992; Acts 1992, No. 1093, §2; Acts 1993, No. 778, §2, eff. June 22, 1993; Acts 1995, No. 1228, §2, eff. June 29, 1995; Acts 1995, No. 1262, §1; Acts 1997, No. 462, §3; Acts 1997, No. 478, §2, eff. June 30, 1997; Acts 1997, No. 1116, §2; Acts 1999, No. 595, §2, eff. June 30, 1999; Acts 2000, 1st Ex. Sess., No. 60, §3, eff. July 1, 2000; Acts 2001, No. 1137, §1; Acts 2003, No. 9, §2, eff. Nov. 6, 2003; Acts 2005, No. 233, §2, eff. June 29, 2005; Acts 2005, No. 428, §3, eff. July 1, 2005; Acts 2006, No. 223, §§2,3 eff. June 2, 2006; Acts 2006, No. 462, §2, eff. June 15, 2006; Acts 2008, No. 534, §2, eff. June 30, 2008; Acts 2008, No. 760, §2, eff. July 1, 2008; Acts 2009, No. 309, §2, eff. July 1, 2009; Acts 2009, No. 409, §3, eff. July 1, 2009; Acts 2009, No. 421, §2; Acts 2009, No. 438, §§2, 4(B); Acts 2010, No. 525, §3, eff. June 24, 2010; Acts 2010, No. 743, §5, eff. July 1, 2010; Acts 2010, No. 861, §§17, 22; Acts 2011, No. 163, §2; Acts 2011, No. 187, §2, eff. June 24, 2011; Acts 2012, No. 251, §§3, 7B, 11; Acts 2012, No. 596, §1, eff. July 1, 2012; Acts 2012, No. 811, §§11, 17, eff. July 1, 2012; Acts 2013, No. 320, §1, eff. June 17, 2013; Acts 2013, No. 327, §1; Acts 2013, No. 378, §2, eff. June 18, 2013; Acts 2014, No. 450, §2, eff. June 4, 2014; Acts 2014, No. 452, §2, eff. June 4, 2014; Acts 2014, No. 791, §10; Acts 2014, No. 832, §8B; Acts 2015, No. 411, §2, eff. July 1, 2015; Acts 2016, No. 314, §§1(B), 2(B), 3(B); Acts 2016, No. 577, §2; Acts 2016, No. 604, §§2, 3; Acts 2016, No. 614, §4(B); Acts 2016, No. 672, §2, eff. July 1, 2017.



RS 36:661 - Repealed by Acts 2001, No. 451, §5, eff. Jan. 12, 2004.

CHAPTER 16. DEPARTMENT OF ELECTIONS AND

REGISTRATION

§661. Repealed by Acts 2001, No. 451, §5, eff. Jan. 12, 2004.



RS 36:662 - Repealed by Acts 2001, No. 451, §5, eff. Jan. 12, 2004.

§662. Repealed by Acts 2001, No. 451, §5, eff. Jan. 12, 2004.



RS 36:663 - Repealed by Acts 2001, No. 451, §5, eff. Jan. 12, 2004.

§663. Repealed by Acts 2001, No. 451, §5, eff. Jan. 12, 2004.



RS 36:681 - Department of Insurance; creation; domicile; purposes and functions

CHAPTER 17. DEPARTMENT OF INSURANCE

§681. Department of Insurance; creation; domicile; purposes and functions

A. The Department of Insurance is created and shall be a body corporate with the power to sue and be sued. The domicile of the department shall be in Baton Rouge.

B. The Department of Insurance shall be responsible for performing the functions of the commissioner of insurance and such other functions as are provided by law.

C.(1) The officers of the department shall be the commissioner of insurance; the chief deputy commissioner; the deputy commissioner for management and finance; the deputy commissioner for property and casualty; the deputy commissioner for insurance fraud; the deputy commissioner for licensing; the deputy commissioner for financial solvency; the deputy commissioner for health, life, and annuity; the deputy commissioner for public affairs; the deputy commissioner for consumer services; the deputy commissioner for consumer advocacy and diversity; the assistant commissioner of diversity and opportunity; and the executive counsel.

(2) With the exception of the commissioner of insurance, each shall be appointed by the commissioner of insurance with the consent of the Senate and shall serve at the pleasure of the commissioner of insurance, at a salary fixed by the commissioner, which salary shall not exceed the amount approved for such position by the legislature while in session. Their duties and functions shall be determined and assigned by the commissioner of insurance and as provided in this Title. When a chief deputy commissioner is appointed, he shall be the first assistant to the commissioner appointed pursuant to Article IV, Section 13 of the Constitution of Louisiana.

Added by Acts 1977, No. 83, §1; eff. June 22, 1977; Acts 1985, No. 520, §1; Acts 1992, No. 477, §1; Acts 1999, No. 885, §2, eff. June 30, 1999; Acts 2001, No. 184, §2, eff. July 1, 2001; Acts 2006, No. 383, §1, eff. June 15, 2006; Acts 2007, No. 222, §1, eff. July 2, 2007; Acts 2013, No. 217, §2; Acts 2015, No. 274, §2, eff. June 29, 2015.



RS 36:682 - Commissioner of insurance; powers and duties

§682. Commissioner of insurance; powers and duties

A. The commissioner of insurance shall serve as the executive head and chief administrative officer of the Department of Insurance and shall have the responsibility for the policies of the department and for the administration, control, and operation of the functions, programs, and affairs of the department, to the extent provided by this Title.

B. In addition to the functions, powers, and duties otherwise vested in the commissioner of insurance by law, he shall:

(1) Represent the public interest in the administration of this Chapter and shall be responsible to the legislature and the public therefor.

(2) Employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of the department.

(3) In accordance with the Administrative Procedure Act, make, alter, amend, and promulgate rules and regulations necessary for the administration of the functions of the department, except as otherwise provided by this Title.

(4) Organize, plan, supervise, direct, administer, execute, and be responsible for the functions and programs vested in the department, in the manner and to the extent provided by this Title.

(5) Make and publish an annual report to the legislature concerning the operations of the department and submit with each report such recommendations as he deems necessary for the more effective internal structure and administration of the department, and make other reports and recommendations on his own initiative or upon the request of the legislature, or any committee or member thereof.

(6) Provide for the ongoing reorganization and consolidation of the department and submit a report thereon to the legislature, which report shall accompany the budget request which he submits under provisions of R.S. 39:33. Such report shall include a statement of the goals of the department and of the programs thereof and shall summarize the accomplishments of the department in meeting such goals and implementing such programs. The report shall also contain a specific statement of the reorganization and consolidation plan for the department for the next year and shall include a report on the implementation of such reorganization and consolidation plan for the previous year. The report concerning reorganization shall specifically detail the extent to which the department has achieved goals stated the previous year with respect to merger and consolidation of functions, abolition of agencies, consolidation of offices and administrative and programmatic divisions of the department, elimination of job positions, and efficiency and economy in delivery of services. The report shall contain any recommendations with respect to reorganization which may require legislative action. A copy of the report and recommended legislation shall also be submitted by the commissioner of insurance to the presiding officer of each house of the legislature. The presiding officer shall refer the report to the appropriate committee having jurisdiction of the subject matter as provided in the rules of the respective house.

(7) Do such other things, not inconsistent with law, as are necessary to perform properly the functions vested in him.

(8)(a) On an annual basis, provide all of the following information to the legislature no later than fifteen days prior to the convening of each regular session:

(i) A full organizational chart for the department which is current as of the date of submission to the legislature and which shows each staff position, whether filled or vacant, that comprises the department.

(ii) The current salary of the person occupying each filled position shown on the organizational chart.

(b) The commissioner may submit the annual report required by this Paragraph in electronic format and is further authorized, but is not required, to submit the report at the time of submission of the annual report required by Paragraph (5) of this Subsection.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 2013, No. 220, §14, eff. June 11, 2013; Acts 2016, No. 557, §2.



RS 36:683 - Chief deputy commissioner

§683. Chief deputy commissioner

There shall be a chief deputy commissioner of the department, who shall be appointed by the commissioner of insurance with consent of the Senate and who shall serve at the pleasure of the commissioner of insurance in the office of the commissioner, at a salary fixed by the commissioner of insurance which salary shall not exceed the amount approved for such position by the legislature while in session. The chief deputy shall be the first assistant of the commissioner of insurance appointed pursuant to Article IV, Section 13 of the Constitution of Louisiana. The duties and functions of the chief deputy commissioner shall be determined and assigned by the commissioner of insurance. He shall serve as acting commissioner of insurance in the absence of the commissioner as provided by law.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1992, No. 477, §1.



RS 36:684 - Deputy commissioner for management and finance; functions; office of management and finance

§684. Deputy commissioner for management and finance; functions; office of management and finance

A. There shall be a deputy commissioner for management and finance of the Department of Insurance who shall be appointed by the commissioner of insurance with consent of the Senate and who shall serve at the pleasure of the commissioner at a salary fixed by the commissioner, which salary shall not exceed the amount approved for such position by the legislature while in session. The deputy commissioner for management and finance shall be directly responsible to and shall perform his functions under the supervision and control of the commissioner of insurance.

B. The deputy commissioner for management and finance shall direct and be responsible for the functions of the office of management and finance within the Department of Insurance. In such capacity he shall be responsible for accounting and budget control, procurement and contract management, management and program analysis, data processing, personnel management, and grants management for the department and all of its offices, including all agencies transferred to the Department of Insurance, except as otherwise specifically provided in this Title.

C. The duties and functions of the office of management and finance and of the deputy commissioner for management and finance shall be as provided in this Section, and these duties and functions shall not be subject to change by the commissioner of insurance, except that the deputy commissioner for management and finance shall perform such additional duties and functions as are assigned by the commissioner.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:685 - Implementation of reorganization of Department of Insurance

§685. Implementation of reorganization of Department of Insurance

For purposes of this Chapter, references in Chapters 22 and 24 of this Title to the "secretary" shall refer to the commissioner of insurance, references to the "undersecretary" shall refer to the deputy commissioner for management and finance, references to an "assistant secretary" shall refer to the administrative head of an office or division.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977. Amended by Acts 1979, No. 258, §1; Acts 1992, No. 477, §1.



RS 36:686 - Transfer of agencies to the Department of Insurance

§686. Transfer of agencies to the Department of Insurance

A. The following agencies are transferred to the Department of Insurance and shall exercise their powers, duties, functions, and responsibilities in the manner provided in R.S. 36:801.1:

(1) The Board of Directors of the Property Insurance Association of Louisiana (R.S. 22:1460).

(2) The Governing Committee of the Louisiana Joint Reinsurance Plan (R.S. 22:2336-2347).

(3) The Governing Committee of the Louisiana Insurance Underwriting Plan (R.S. 22:2322-2334).

(4) The Governing Committee of the Louisiana Automobile Insurance Plan (R.S. 22:1475).

(5) The Board of Directors of the Louisiana Citizens Property Insurance Corporation (R.S. 22:2291 et seq.).

B. The following agencies are transferred to the Department of Insurance and shall exercise their powers, duties, functions, and responsibilities in the manner provided in R.S. 36:801:

(1) The Board of Directors of the Louisiana Consortium of Insurance and Financial Services (R.S. 22:2141 et seq.).

(2) The Advisory Committee of the Louisiana Consortium of Insurance and Financial Services (R.S. 22:2141 et seq.).

C. The following agencies are transferred to the Department of Insurance and shall exercise their powers, duties, functions, and responsibilities in the manner provided in R.S. 36:802:

(1) Repealed by Acts 2007, No. 459, §3, eff. Jan. 1, 2008.

(2) The Louisiana Property and Casualty Insurance Commission (R.S. 22:2171).

(3) Repealed by Acts 2009, No. 485, §3, eff. Jan. 1, 2010.

(4) The Advisory Committee on Equal Opportunity (R.S. 22:31 et seq.).

D. The Louisiana Health Care Commission (R.S. 22:2161) is transferred to the Department of Insurance and shall exercise its powers, duties, functions, and responsibilities in the manner provided in R.S. 36:802.16.

E. The Board of Directors of the Louisiana Automobile Theft and Insurance Fraud Prevention Authority (R.S. 22:2131 et seq.) is transferred to the Department of Insurance and shall exercise its powers, duties, functions, and responsibilities in the manner provided in R.S. 36:802.21.

F. The Louisiana Mandated Health Benefits Commission (R.S. 22:2187) is hereby placed within the Department of Insurance and shall exercise its powers, duties, functions, and responsibilities in the same manner as agencies transferred in the manner provided in R.S. 36:802.

G. The board of review for public fire protection grading (R.S. 22:1461) is hereby placed within the Department of Insurance and shall exercise its powers, duties, functions, and responsibilities in the manner provided by law.

Acts 1984, No. 455, §1, eff. Oct. 1, 1984; Acts 1999, No. 446, §2, eff. July 1, 1999; Acts 1999, No. 885, §2, eff. June 30, 1999; Acts 2006, No. 383, §1, eff. June 15, 2006; Acts 2007, No. 459, §3, eff. Jan. 1, 2008; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2009, No. 485, §3, eff. Jan. 1, 2010; Acts 2010, No. 549, §2; Acts 2012, No. 811, §11, eff. July 1, 2012; Acts 2016, No. 45, §2.



RS 36:687 - Deputy commissioner for consumer services; functions; division of consumer services

§687. Deputy commissioner for consumer services; functions; division of consumer services

There is hereby created a division of consumer services under the direction of the deputy commissioner for consumer services. The duties and functions of the division and the deputy commissioner shall be the receipt and processing of consumer complaints, market conduct analysis and examination, and such additional duties and functions as are assigned by the commissioner.

Acts 1984, No. 850, §3; Acts 1992, No. 477, §1; Acts 1999, No. 885, §2, eff. June 30, 1999; Acts 2006, No. 383, §1, eff. June 15, 2006; Acts 2015, No. 274, §2, eff. June 29, 2015.



RS 36:688 - Deputy commissioner for property and casualty; functions; office of property and casualty

§688. Deputy commissioner for property and casualty; functions; office of property and casualty

A. There is hereby created an office of property and casualty in the Department of Insurance. Such office shall be under the direction of the deputy commissioner for property and casualty who shall be appointed by the commissioner of insurance with consent of the Senate and who shall serve at the pleasure of the commissioner at a salary fixed by the commissioner, which salary shall not exceed the amount approved for such position by the legislature while in session. The deputy commissioner for property and casualty shall be directly responsible to and shall perform his functions under the supervision and control of the commissioner of insurance.

B. The duties and functions of the office of property and casualty and the deputy commissioner for property and casualty shall be the regulation of insurance rates, the review of insurance rates, the licensing of insurance rating organizations, and such additional duties and functions as are assigned by the commissioner.

Acts 1985, No. 520, §1; Acts 1999, No. 885, §2, eff. June 30, 1999; Acts 2001, No. 184, §2, eff. July 1, 2001.

NOTE: See Acts 2001, No. 184, §3, relative to changing references to the office of insurance rating to the office of property and casualty and to the title of the deputy commissioner.



RS 36:689 - Division of legal services; functions

§689. Division of legal services; functions

There is hereby created a division of legal services in the department of insurance. Such division shall be under the direction of the executive counsel. The duties and functions of the division of legal services and the executive counsel for the division of legal services shall be as provided in this Title and as assigned by the commissioner.

Acts 1992, No. 477, §1.



RS 36:690 - Division of public affairs; functions

§690. Division of public affairs; functions

There is hereby created a division of public affairs in the Department of Insurance. Such division shall be under the direction of the deputy commissioner for public affairs. The duties and functions of the division of public affairs and the deputy commissioner for the division of public affairs shall be as provided in this Title and as assigned by the commissioner.

Acts 1992, No. 477, §1; Acts 2006, No. 383, §1, eff. June 15, 2006.



RS 36:691 - Repealed by Acts 2013, No. 217, §3.

§691. Repealed by Acts 2013, No. 217, §3.



RS 36:691.1 - Division of insurance fraud

§691.1. Division of insurance fraud

There is hereby created a division of insurance fraud in the Department of Insurance that shall be under the direction of the deputy commissioner for insurance fraud. The duties and functions of the division of insurance fraud and the deputy commissioner for insurance fraud shall be the investigation of alleged administrative or civil fraudulent insurance acts, other administrative or civil violations of the insurance laws of this state, executive security, and such additional duties and functions as assigned by the commissioner.

Acts 2013, No. 217, §2; Acts 2015, No. 274, §2, eff. June 29, 2015.



RS 36:692 - Office of licensing ; functions

§692. Office of licensing; functions

There is hereby created an office of licensing in the department of insurance. Such office shall be under the direction of the deputy commissioner for licensing. The duties and functions of the office of licensing and the deputy commissioner of licensing shall be as provided in this Title and as assigned by the commissioner.

Acts 1992, No. 477, §1; Acts 2015, No. 274, §2, eff. June 29, 2015.



RS 36:693 - Office of financial solvency; functions

§693. Office of financial solvency; functions

There is hereby created an office of financial solvency in the department of insurance. Such office shall be under the direction of the deputy commissioner for financial solvency. The duties and functions of the office of financial solvency and the deputy commissioner for the office of financial solvency shall be as provided in this Title and as assigned by the commissioner.

Acts 1992, No. 477, §1.



RS 36:694 - Office of health, life, and annuity; functions

§694. Office of health, life, and annuity; functions

There is hereby created an office of health, life, and annuity in the Department of Insurance. The office shall be under the direction of the deputy commissioner for health, life, and annuity. The duties and functions of the office of health, life, and annuity and the deputy commissioner for health, life, and annuity shall be development and administration of health insurance pilot programs as established by the legislature, research and development of rules and regulations to implement health insurance reform legislation, research and development of health insurance reform measures that broaden the availability of health insurance coverage in the state, liaison activities for the Department of Insurance with other state and national agencies for policy on health insurance, preparation of proposed health insurance reform legislation by the department; general research and implementation issues concerning health insurance policy, approval of life and annuity form filings, and additional duties and functions as assigned by the commissioner.1

Acts 1995, No. 341, §1; Acts 1999, No. 885, §2, eff. June 30, 1999; Acts 2015, No. 274, §2, eff. June 29, 2015.

1The language of the third sentence of this Section is as it appears in the enrolled bill (Acts 1999, No. 885, §2).



RS 36:695 - Actuary

§695. Actuary

In addition to any function, duty, obligation, or responsibility of the Department of Insurance or of any other entity made a part thereof, the Department of Insurance shall employ a full-time actuary whose duties shall include review and analysis of legislation pending before the legislature during each legislative session and making such review and analysis available to the appropriate standing committees of the legislature and to the legislative fiscal officer.

Acts 1998, 1st Ex. Sess., No. 93, §4, eff. June 30, 1998.



RS 36:696 - Deputy commissioner for consumer advocacy and diversity; functions; office of consumer advocacy and diversity

§696. Deputy commissioner for consumer advocacy and diversity; functions; office of consumer advocacy and diversity

A. There is hereby created an office of consumer advocacy and diversity in the Department of Insurance. This office shall be under the direction of the deputy commissioner for consumer advocacy and diversity, who shall be appointed by the commissioner of insurance with advice and concurrence of the Senate and House committees on insurance and who shall serve at the pleasure of the commissioner at a salary fixed by the commissioner that shall not exceed the amount approved for the position by the legislature. The office of consumer advocacy and diversity shall be staffed with no fewer than three full-time professional level civil service employees to manage complaints, inquiries, and outreach. The office of consumer advocacy and diversity shall be staffed with no fewer than two full-time journeyman level civil service employees to assist the professional level employees. The office of consumer advocacy and diversity shall employ an administrative assistant designated by the deputy commissioner who shall be responsible for coordinating and directing travel, scheduling, office management, and any other duties assigned by the deputy commissioner. The office of consumer advocacy and diversity shall be housed within the Louisiana Department of Insurance and, as funding is available, satellite offices may be opened as outlined in the rules and regulations to be implemented by the commissioner of insurance pursuant to this Section. The deputy commissioner for consumer advocacy and diversity shall be directly responsible to and shall perform his functions under the supervision and control of the commissioner of insurance.

B.(1) The office of consumer advocacy and diversity, through the deputy commissioner for consumer advocacy and diversity, shall perform the following duties and functions concerning products or services regulated by the Department of Insurance:

(a) Receive inquiries and complaints from consumers.

(b) Prepare and disseminate such information as the commissioner deems appropriate to inform or assist consumers.

(c) Provide direct assistance and advocacy for consumers who request such assistance or advocacy.

(d) Report, with respect to apparent or potential violations of law or applicable rules or regulations of the department by a person or entity licensed by the department, such apparent or potential violations to the appropriate division or office of the department, which may take such further action as it deems appropriate.

(e) Repealed by Acts 2015, No. 274, §3, eff. June 29, 2015.

(2) The office of consumer advocacy, through the deputy commissioner for consumer advocacy, shall coordinate and administer the homeowner policy premium assistance program created pursuant to the provisions of R.S. 22:2372.

C. The deputy commissioner for consumer advocacy and diversity may be terminated without cause shown. A written report of termination shall be compiled by the commissioner of insurance and delivered to the clerk of the House of Representatives and the secretary of the Senate at least ten days before the termination and shall be disclosed to the members of the respective houses of the legislature upon request.

D. The deputy commissioner for consumer advocacy and diversity shall be responsible for the functions of the division of diversity and opportunity within the department. There shall be an assistant commissioner for diversity and opportunity who shall be appointed by the commissioner. The assistant commissioner for diversity and opportunity shall serve at the pleasure of the commissioner and at a salary fixed by the commissioner, which salary shall not exceed the amount approved for the position by the legislature.

E. The commissioner of insurance may adopt rules and regulations necessary to implement the provisions of this Section.

Acts 2007, No. 222, §1, eff. July 2, 2007; Acts 2008, No. 390, §2, eff. June 21, 2008; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2008, No. 469, §2; Acts 2012, No. 694, §1, eff. June 30, 2012; Acts 2015, No. 274, §§2, 3, eff. June 29, 2015.

NOTE: See Acts 2012, No. 811, §19, relative to legislative intent that Act No. 811 supersede Acts 2012, No. 694, which recreated the Dept. of Insurance and statutory entities in the department, and provides that Act No. 694 shall not have the effect of continuing any statutory authority repealed by Act No. 811.



RS 36:701 - DEPARTMENT OF JUSTICE

CHAPTER 18. DEPARTMENT OF JUSTICE

§701. Department of Justice; creation; domicile; purposes and functions

A. The Department of Justice is created and shall be a body corporate with the power to sue and be sued. The domicile of the department shall be in Baton Rouge.

B. The attorney general shall serve as the executive head and chief administrative officer of the Department of Justice and shall have the responsibility for the policies of the department and for the administration, control, and operation of the functions, programs, and affairs of the department.

C. The Department of Justice, through its offices and officers, shall be responsible for performing the functions of the attorney general.

D.(1) The Department of Justice shall be composed of the executive office of the attorney general, the civil division, the public protection division, the criminal division, the investigation division, the litigation division, the gaming division, and the administrative services division. The executive office of the attorney general shall be comprised of such personnel and organizational subunits as shall be necessary to carry out the functions of the attorney general as the executive head and chief administrative officer of the department, including legal services.

(2) Whenever the attorney general determines that the administration of the functions of the department may be more efficiently performed by eliminating, merging, or consolidating existing offices (divisions), or establishing new offices (divisions), he shall present a plan therefor to the legislature for its approval by statute.

E.(1) The officers of the department shall be the attorney general, the chief deputy attorney general, and the respective directors of the divisions created by this Chapter. They shall perform functions as provided in this Title. With the exception of the attorney general, they shall be selected as provided in this Title.

(2) No person serving as any one of the above officers shall receive any additional salary from the state other than that salary which he receives by virtue of serving in any one of such offices. Notwithstanding any provision herein to the contrary, subject to approval of the attorney general, any person serving as an officer of the department may receive additional compensation for part-time services rendered as an instructor in postsecondary educational institutions or as a member of the National Guard.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1988, No. 859, §1; Acts 1992, No. 866, §1; Acts 1993, No. 610, §1, eff. June 15, 1993.

{{NOTE: SEE ACTS 1988, NO. 448, §2. CHANGES IN R.S. 36:705(A) INCORPORATED BY LAW INSTITUTE INTO R.S. 36:701(D).}}



RS 36:702 - Powers and duties of attorney general

§702. Powers and duties of attorney general

In addition to the functions, powers, and duties otherwise vested in the attorney general, he shall:

(1) Represent the public interest in the administration of this Chapter and shall be responsible to the legislature and the public therefor.

(2) Employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of the department.

(3) In accordance with the Administrative Procedure Act, make, alter, amend, and promulgate rules and regulations necessary for the administration of the functions of the department.

(4) Organize, plan, supervise, direct, administer, execute, and be responsible for the functions and programs vested in the department, in the manner and to the extent provided by this Title.

(5) Make and publish an annual report to the legislature concerning the operations of the department and submit with each report such recommendations as he deems necessary for the more effective internal structure and administration of the department, and make other reports and recommendations on his own initiative or upon the request of the legislature, or any committee or member thereof.

(6) Provide for the ongoing reorganization and consolidation of the department and submit a report thereon to the legislature, which report shall accompany the budget request which he submits under provisions of R.S. 39:33. Such report shall include a statement of the goals of the department and of the programs thereof and shall summarize the accomplishments of the department in meeting such goals and implementing such programs. The report shall also contain a specific statement of the reorganization and consolidation plan for the department for the next year and shall include a report on the implementation of such reorganization and consolidation plan for the previous year. The report concerning reorganization shall specifically detail the extent to which the department has achieved goals stated the previous year with respect to merger and consolidation of offices and administrative and programmatic division of the department, elimination of job positions, and efficiency and economy in delivery of services. The report shall contain any recommendations with respect to reorganization which may require legislative action. A copy of the report and recommended legislation shall also be submitted by the attorney general to the presiding officer of each house of the legislature. The presiding officer shall refer the report to the appropriate committee having jurisdiction of the subject matter as provided in the rules of the respective house.

(7) Do such other things, not inconsistent with law, as are necessary to perform properly the functions vested in him.

(8)(a) On an annual basis, provide all of the following information to the legislature no later than fifteen days prior to the convening of each regular session:

(i) A full organizational chart for the department which is current as of the date of submission to the legislature and which shows each staff position, whether filled or vacant, that comprises the department.

(ii) The current salary of the person occupying each filled position shown on the organizational chart.

(b) The attorney general may submit the annual report required by this Paragraph in electronic format and is further authorized, but is not required, to submit the report at the time of submission of the annual report required by Paragraph (5) of this Section.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 2013, No. 220, §14, eff. June 11, 2013; Acts 2016, No. 557, §2.



RS 36:703 - Chief deputy attorney general

§703. Chief deputy attorney general

There shall be a chief deputy attorney general of the department, who shall be appointed by the attorney general with consent of the Senate and who shall serve at the pleasure of the attorney general at a salary fixed by the attorney general, which salary shall not exceed the amount approved for such position by the legislature while in session. The chief deputy attorney general shall be the first assistant of the attorney general and shall be appointed pursuant to Article IV, Section 13 of the Constitution of Louisiana. The duties and functions of the chief deputy attorney general shall be determined and assigned by the attorney general. He shall serve as acting attorney general in the absence of the attorney general as provided by the constitution and by law.

Acts 1988, No. 859, §1; Acts 1992, No. 866, §1.



RS 36:704 - Divisions of the department; functions

§704. Divisions of the department; functions

A. Each division within the Department of Justice shall be under the immediate supervision and direction of a director. The purposes for which the divisions of the Department of Justice are created shall be as set forth in this Section.

B. There shall be within the Department of Justice an administrative services division. It shall be responsible for accounting and budget control, procurement and contract management, management and program analysis, data processing, personnel management, grants management for the department, automated systems, governmental relations, and the collection of money owed to the state and its agencies, boards, and commissions.

C. There shall be within the Department of Justice a public protection division. It shall be responsible for consumer protection, environmental protection, anti-trust, securities, family violence prevention, and insurance protection.

D. There shall be within the Department of Justice a civil division. It shall be responsible for providing the full range of civil legal services requested by the officers and agencies of the state. The functions of the civil division shall include the assertion or protection of any right or interest of the state of Louisiana; legal representation of governmental officers, agencies, boards, or commissions; collection of money owed to the state of Louisiana and its agencies, boards, or commissions, construction claims and litigation on public works, and legal protection of state lands, water bottoms, and natural resources of the state.

E. There shall be within the Department of Justice a criminal division. It shall be responsible for criminal appeals, amicus curiae briefs in criminal prosecutions, habeas corpus defense, assistance to district attorneys in criminal cases, criminal prosecution, public corruption, institutional and insurance fraud cases, and extraditions, in accordance with Article IV, Section 8 of the Constitution of Louisiana.

F. There shall be within the Department of Justice an investigation division. It shall be responsible for investigation of alleged violations of the criminal laws of this state, conducting of civil and special investigations, including investigations of public corruption, institutional and insurance fraud, and executive security.

G. There shall be within the Department of Justice a litigation division. It shall be responsible for providing legal representation for the state, its officers, agents, employees, boards, and commissions, pursuant to the provisions of Chapter 16A of Title 39.

H. There shall be within the Department of Justice a gaming division. It shall be responsible for providing legal representation, services, and staffing to gaming regulatory entities and agencies of the state as provided by law and such other functions and duties, related to gaming, as are assigned by the attorney general.

I. The duties and functions of the divisions shall be as provided in this Section and these duties and functions shall not be subject to change by the attorney general, except that the divisions shall perform such additional duties and functions as are assigned by the attorney general.

J. Whenever the attorney general determines that the administration of the functions of the department may be more efficiently performed by eliminating, merging, or consolidating existing divisions, he shall present a plan therefor to the legislature for its approval by statute.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977. Amended by Acts 1978, No. 438, §1; Acts 1992, No. 866, §1; Acts 1993, No. 610, §1, eff. June 15, 1993; Acts 2005, No. 435, §1, eff. July 11, 2005.



RS 36:705 - Repealed by Acts 1992, No. 866, 2.

§705. Repealed by Acts 1992, No. 866, §2.



RS 36:706 - Transfer of boards, commissions, and agencies to Department of Justice

§706. Transfer of boards, commissions, and agencies to Department of Justice

A. For purposes of this Chapter, references in Chapters 22 and 24 of this Title to the "secretary" shall refer to the attorney general, references to the "undersecretary" shall refer to the director of the administrative services division, and references to an "assistant secretary" shall refer to a director of a division created in this Chapter.

B. The Law Enforcement Officers and Firemen's Survivor Benefit Review Board (R.S. 40:1665.3 and other provisions of law applicable to the board) is placed within the Department of Justice and shall perform and exercise its powers, duties, functions, and responsibilities as provided by law.

C. The Governor's Consumer Protection Division (R.S. 51:1401 et seq.) is hereby abolished and its powers, duties, functions, and responsibilities are transferred to the Department of Justice and hereafter shall be exercised and performed as provided in Part IV of Chapter 22 of this Title.

Added by Acts 1981, No. 873, §1, eff. Sept. 11, 1981. Acts 1988, 1st Ex. Sess., No. 1, §2, eff. Mar. 28, 1988; Acts 1989, No. 662, §8, eff. July 7, 1989; Acts 1992, No. 866, §1; Acts 1993, No. 610, §1, eff. June 15, 1993; Acts 1997, No. 223, §1; Acts 2010, No. 861, §17; Acts 2012, No. 811, §11, eff. July 1, 2012; Acts 2014, No. 158, §§3 and 7.



RS 36:721 - DEPARTMENT OF PUBLIC SERVICE

CHAPTER 19. DEPARTMENT OF PUBLIC SERVICE

§721. Department of Public Service; creation; domicile; purpose and functions

A. The Department of Public Service is created and shall be a body corporate with the power to sue and be sued. The domicile of the department shall be in Baton Rouge.

B. The Public Service Commission shall be the executive head of the department and shall have the responsibility for the administration, control, and operation of the functions, programs, and affairs of the department, as provided by law.

C. The Department of Public Service shall be responsible for performing the functions of the Public Service Commission.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:722 - Powers and duties of Public Service Commission

§722. Powers and duties of Public Service Commission

In addition to the functions, powers, and duties otherwise vested in the Public Service Commission, it shall:

(1) Represent the public interest in the administration of this Chapter and shall be responsible to the legislature and the public therefor.

(2) Employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of the department.

(3) In accordance with the Administrative Procedure Act, make, alter, amend, and promulgate rules and regulations necessary for the administration and the functions of the department.

(4) Organize, plan, supervise, direct, administer, execute, and be responsible for the functions and programs vested in the department.

(5) Make reports and recommendations on its own initiative or upon the request of the legislature, or any committee or member thereof; however, the commission shall not include within the reports and recommendations submitted, or otherwise issue, publish or distribute general information documents or pamphlets, which are published on a regular basis and are generally known as newsletters.

(6) Provide for the ongoing reorganization and consolidation of the department and submit a report thereon to the legislature, which report shall accompany the budget request which it submits under provisions of R.S. 39:33. Such report shall include a statement of the goals of the department and of the programs thereof and shall summarize the accomplishments of the department in meeting such goals and implementing such programs. The report shall also contain a specific statement of the reorganization and consolidation plan for the department for the next year and shall include a report on the implementation of such reorganization and consolidation plan for the previous year. The report concerning reorganization shall specifically detail the extent to which the department has achieved goals stated the previous year with respect to merger and consolidation of functions, abolition of agencies, consolidation of administrative and programmatic divisions of the department, elimination of job positions, and efficiency and economy in delivery of services. The report shall contain any recommendations with respect to reorganization which may require legislative action. A copy of the report and recommended legislation shall also be submitted by the commission to the presiding officer of each house of the legislature. The presiding officer shall refer the report to the appropriate committee having jurisdiction of the subject matter as provided in the rules of the respective house.

(7) Do such other things, not inconsistent with law, as are necessary to perform properly the functions vested in it.

(8)(a) On an annual basis, provide all of the following information to the legislature no later than fifteen days prior to the convening of each regular session:

(i) A full organizational chart for the department which is current as of the date of submission to the legislature and which shows each staff position, whether filled or vacant, that comprises the department.

(ii) The current salary of the person occupying each filled position shown on the organizational chart.

(b) The commission may submit the annual report required by this Paragraph in electronic format and is further authorized, but is not required, to submit the report at the time of submission of a report pursuant to Paragraph (5) of this Section.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977. Acts 1986, No. 743, §1; Acts 2013, No. 220, §14, eff. June 11, 2013; Acts 2016, No. 557, §2.



RS 36:723 - Executive secretary

§723. Executive secretary

There shall be an executive secretary of the Public Service Commission who shall be appointed by the commission with consent of the Senate and who shall serve at the pleasure of the commission at a salary fixed by the commission, which salary shall not exceed the amount approved for such position by the legislature while in session. The executive secretary shall be the chief administrative officer of the Department of Public Service. In addition to his other duties he shall be responsible for accounting and budget control, procurement and contract management, management and program analysis, data processing, personnel management, and grants management for the department.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977. Amended by Acts 1978, No. 349, §1.



RS 36:724 - Repealed by Acts 1978, No. 349, 2

§724. Repealed by Acts 1978, No. 349, §2



RS 36:725 - Transfer of Public Service Commission

§725. Transfer of Public Service Commission

A. The Public Service Commission (Article IV, Section 21 of 1974 Louisiana Constitution; R.S. 45:1161 et seq. and other provisions of Title 45 of the Louisiana Revised Statutes of 1950 that apply to the commission) shall be transferred to and hereafter shall be within the Department of Public Service, as provided in R.S. 36:801.1, with all powers and duties enumerated in the constitution or by law. This transfer shall be effective on or before December 31, 1977, as provided in Chapter 24 of this Title.

B. For purposes of this Chapter, references in Chapters 22 and 24 of this Title to "secretary" shall refer to the Public Service Commission.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 2012, No. 811, §11, eff. July 1, 2012.



RS 36:741 - Department of State; creation; domicile; purposes and functions

CHAPTER 20. DEPARTMENT OF STATE

§741. Department of State; creation; domicile; purposes and functions

A. The Department of State is created and shall be a body corporate with the power to sue and be sued. The domicile of the department shall be in Baton Rouge.

B. The secretary of state shall serve as the executive head and chief administrative officer of the Department of State and shall have the responsibility for the policies of the department and for the administration, control, and operation of the functions, programs, and affairs of the department as provided by law.

C. The Department of State shall be responsible for performing the functions of the secretary of state as provided by law, including those functions of the commissioner of elections transferred to the Department of State and to the secretary of state.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 2001, No. 451, §2, eff. Jan. 12, 2004.

NOTE: See Acts 2001, No. 451, §§8 and 9, relative to effective date of Act.



RS 36:742 - Powers and duties of secretary of state

§742. Powers and duties of secretary of state

In addition to the functions, powers, and duties otherwise vested in the secretary of state by law, he shall:

(1) Represent the public interest in the administration of this Chapter and shall be responsible to the legislature and the public therefor.

(2) Employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of the department.

(3) In accordance with the Administrative Procedure Act, make, alter, amend, and promulgate rules and regulations necessary for the administration and the functions of the department.

(4) Organize, plan, supervise, direct, administer, execute and be responsible for the functions and programs vested in the department.

(5) Make reports and recommendations on his own initiative or upon the request of the legislature, or any committee or member thereof.

(6) Provide for the ongoing reorganization and consolidation of the department and submit a report thereon to the legislature, which report shall accompany the budget request which he submits under provisions of R.S. 39:33. Such report shall include a statement of the goals of the department and of the programs thereof and shall summarize the accomplishments of the department in meeting such goals and implementing such programs. The report shall also contain a specific statement of the reorganization and consolidation plan for the department for the next year and shall include a report on the implementation of such reorganization and consolidation plan for the previous year. The report concerning reorganization shall specifically detail the extent to which the department has achieved goals stated the previous year with respect to merger and consolidation of functions, consolidation of administrative and programmatic divisions of the department, elimination of job positions, and efficiency and economy in delivery of services. The report shall contain any recommendations with respect to reorganization which may require legislative action under the provisions of this Title. A copy of the report and recommended legislation shall also be submitted by the secretary of state to the presiding officer of each house of the legislature. The presiding officer shall refer the report to the appropriate committee having jurisdiction of the subject matter as provided in the rules of the respective house.

(7) Be responsible for accounting and budget control, procurement and contract management, management and program analysis, data processing, personnel management, and grants management for the department.

(8) Investigate allegations of election irregularities.

(9) Do such other things, not inconsistent with law, as are necessary to perform properly the functions vested in him.

(10)(a) On an annual basis, provide all of the following information to the legislature no later than fifteen days prior to the convening of each regular session:

(i) A full organizational chart for the department which is current as of the date of submission to the legislature and which shows each staff position, whether filled or vacant, that comprises the department.

(ii) The current salary of the person occupying each filled position shown on the organizational chart.

(b) The secretary may submit the annual report required by this Paragraph in electronic format and is further authorized, but is not required, to submit the report at the time of submission of a report pursuant to Paragraph (5) of this Section.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977. Acts 1986, No. 740, §1; Acts 2004, No. 517, §1, eff. June 25, 2004; Acts 2013, No. 220, §14, eff. June 11, 2013; Acts 2016, No. 557, §2.



RS 36:742.1 - Repealed by Acts 2003, No. 1220, §4, eff. Jan. 1, 2004.

§742.1. Repealed by Acts 2003, No. 1220, §4, eff. Jan. 1, 2004.



RS 36:743 - Deputy secretary

§743. Deputy secretary

There shall be a deputy secretary of the department, who shall be appointed by the secretary of state with consent of the Senate and who shall serve at the pleasure of the secretary of state at a salary fixed by the secretary of state, which salary shall not exceed the amount approved for such position by the legislature while in session. The deputy secretary shall be the first assistant to the secretary of state appointed pursuant to Article IV, Section 13 of the constitution. The duties and functions of the deputy secretary of state shall be determined and assigned by the secretary of state. He shall serve as acting secretary of state in the absence of the secretary of state as provided by law.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:744 - Transfer of boards, commissions, and agencies to the Department of State

§744. Transfer of boards, commissions, and agencies to the Department of State

A. Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

B. For purposes of this Chapter, references in Chapters 22 and 24 of this Title to the "secretary", the "undersecretary" or an "assistant secretary" shall refer to the secretary of state.

C. The State Board of Election Supervisors (R.S. 18:23-27) shall be within the Department of State, as provided in R.S. 36:802.

D. The Louisiana Historical Records Advisory Board (Executive Order No. 08-62) is hereby transferred to and hereafter shall be within the Department of State as provided in Part III of Chapter 22 of this Title.

E. The Archives and Records Commission and the Archives and Records Service (R.S. 25:127 and R.S. 44:404 et seq.) are hereby abolished and their powers, duties, functions, and responsibilities are transferred to the secretary of state and hereafter shall be exercised and performed as provided in Part IV of Chapter 22 of this Title.

F. The Advisory Board of the Old State Capitol (R.S. 25:371 et seq.) is placed within the Department of State and shall perform and exercise its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:919.1.

G. The Old State Capitol Memorial Commission (Act 250 of 1948; Act 233 of 1954; Act 154 of 1965) is hereby abolished and its powers, duties, functions, and responsibilities are transferred to the secretary of state and hereafter shall be exercised and performed as provided in Part IV of Chapter 22 of this Title.

H. The Old State Capitol and the Advisory Board of the Old State Capitol are transferred to and placed within the Department of State as provided in R.S. 25:371 et seq. and R.S. 36:919.1.

I. The Regional Museum Governing Board of the Louisiana State Exhibit Museum (R.S. 25:379 et seq.) is placed within the Department of State and shall perform and exercise its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:801.6.

J. The Louisiana State Exhibit Museum (R.S. 25:379 et seq.) is transferred to and placed within the Department of State as provided in R.S. 36:801.6.

K. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

L. The Louisiana State Cotton Museum (R.S. 25:380 et seq.) is placed within the Department of State as provided in R.S. 36:801.7.

M. Repealed by Acts 2010, No. 890, §2, eff. July 2, 2010.

N. The Louisiana State Oil and Gas Museum (R.S. 25:380.21 et seq.) is placed within the Department of State as provided in R.S. 36:801.9.

O. Repealed by Acts 2013, No. 12, §1, eff. May 23, 2013.

P. The Livingston Parish Museum and Cultural Center (R.S. 25:380.41 et seq.) and its governing board are placed within the Department of State as provided in R.S. 36:801.11.

Q. The Eddie G. Robinson Museum Commission (R.S. 25:1241 et seq.) is placed in the Department of State as provided in R.S. 36:919.6.

R. The office of commissioner of elections is merged and consolidated with the office of secretary of state, and the Department of Elections and Registration is merged and consolidated with the Department of State pursuant to the authority of Article IV, Section 20 of the Constitution of Louisiana. In order to accomplish the merger and consolidation of the office of commissioner of elections with the office of secretary of state, the office of commissioner of elections shall be continued, but the office of commissioner of elections is transferred to the Department of State in the manner provided for agencies transferred pursuant to Part II of Chapter 22 of this Title and, for purposes of such transfer, the office of commissioner of elections shall be considered a transferred agency as provided in Part II of Chapter 22. However, the commissioner of elections shall be an agent for service of process as provided in R.S. 18:44(B)(7). To accomplish the merger and consolidation of the Department of Elections and Registration with the Department of State, the Department of Elections and Registration and its powers, duties, functions, and responsibilities are transferred to the Department of State as provided in Part II of Chapter 22 of this Title.

S. The Louisiana Delta Music Museum (R.S. 25:380.51 et seq.) and its governing board are placed within the Department of State as provided in R.S. 36:801.12.

T. The Louisiana Military Museum and its governing board (R.S. 25:380.61 et seq.) are placed within the Department of State as provided in R.S. 36:801.13.

U. The Jean Lafitte Marine Fisheries Museum (R.S. 25:380.71 et seq.) is placed within the Department of State as provided in R.S. 36:851.

V. The Tioga Heritage Park and Museum (R.S. 25:380.81 et seq.) and its governing board are placed within the Department of State as provided in R.S. 36:801.15.

W. The Mansfield Female College Museum (R.S. 25:380.91 et seq.) and its governing board are placed within the Department of State as provided in R.S. 36:801.16.

X. The Shreveport Water Works Museum (R.S. 25:380.101 et seq.) and its governing board are placed within the Department of State as provided in R.S. 36:801.17.

Y. Repealed by Acts 2016, No. 14, §3, eff. May 9, 2016.

Z. The Spring Street Historical Museum (R.S. 25:380.121 et seq.) and its governing board are placed within the Department of State as provided in R.S. 36:801.19.

AA. The Louisiana Military Hall of Fame and Museum (R.S. 25:380.131 et seq.) and its governing board are placed within the Department of State as provided in R.S. 36:801.20.

BB. The Germantown Colony Museum (R.S. 25:380.151 et seq.) and its governing board are placed within the Department of State as provided in R.S. 36:801.22.

CC. Repealed by Acts 2016, No. 16, §2, eff. May 9, 2016.

Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1980, No. 564, §2, eff. July 23, 1980; Acts 1982, No. 778, §2, eff. Aug. 4, 1982; Acts 1984, No. 917, §2; Acts 1988, 1st Ex. Sess., No. 2, §1, eff. Mar. 28, 1988; Acts 1989, No. 45, §3; Acts 1989, No. 46, §1; Acts 1989, No. 662, §8, eff. July 7, 1989; Acts 1990, No. 726, §2; Acts 1991, No. 9, §2, eff. June 6, 1991; Acts 1991, No. 1053, §1, eff. July 29, 1991; Acts 1992, No. 152, §1, eff. June 5, 1992; Acts 1993, No. 507, §1, eff. July 1, 1993; Acts 1997, No. 1091, §2; Acts 1999, No. 241, §2, eff. upon effective date of appropriation of funds; Acts 1999, No. 555, §2, eff. upon effective date of appropriation of funds; Acts 1999, No. 1368, §2; Acts 2001, No. 130, §2; Acts 2001, No. 451, §2, eff. Jan. 12, 2004; Acts 2001, No. 850, §2; Acts 2001, No. 1111, §3; Acts 2003, No. 586, §2, eff. upon appropriation of funds; Acts 2003, No. 592, §2, eff. upon appropriation of funds; Acts 2003, No. 786, §§2 and 4; Acts 2004, No. 229, §2; Acts 2004, No. 545, §2, eff. June 25, 2004; Acts 2005, No. 336, §2; Acts 2006, No. 417, §2, eff. June 15, 2006; Acts 2006, No. 614, §2; Acts 2006, No. 713, §4, eff. July 1, 2006; Acts 2007, No. 324, §2; Acts 2008, No. 327, §2; Acts 2008, No. 783, §2, eff. July 1, 2008; Acts 2008, No. 847, §2, eff. July 1, 2008; Acts 2009, No. 249, §2, eff. upon appropriation of funds; Acts 2010, No. 861, §17; Acts 2010, No. 890, §2, eff. July 2, 2010; Acts 2012, No. 811, §§11, 17, eff. July 1, 2012; Acts 2013, No. 12, §1, eff. May 23, 2013; Acts 2015, No. 401, §3(B); Acts 2016, No. 14, §3, eff. May 9, 2016; Acts 2016, No. 16, §2, eff. May 9, 2016.



RS 36:745 - Office of the Uniform Commercial Code; deputy secretary

§745. Office of the Uniform Commercial Code; deputy secretary

A. There shall be within the Department of State an office of the uniform commercial code which shall have the responsibility of developing, implementing, managing, and operating Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.).

B. There shall be a deputy secretary for the office of the uniform commercial code of the department who shall be appointed by the secretary with the consent of the Senate. The deputy secretary shall serve at the pleasure of the secretary at a salary fixed by the secretary, which salary shall not exceed the amount approved for such position by the legislature. The deputy secretary shall be directly responsible to and shall perform his functions under the immediate supervision and control of the secretary.

C. The deputy secretary shall direct and be responsible for the functions and management of the office of the uniform commercial code within the department. In such capacity he shall be responsible for all program budgeting and shall act as liaison with the clerks of court, members of the financial services community, and other users of the program to coordinate the program. He shall establish educational and informational services for consumers of the program, procurement, management and program analysis, and data processing, and such additional duties and functions as are assigned by the secretary.

D. The deputy secretary shall employ, appoint, remove, assign and promote such personnel as is necessary for the efficient administration of the office and its programs and the performance of its powers, duties, functions, and responsibilities in accordance with applicable civil service law and all budgetary control and applicable laws.

Acts 1989, No. 137, §12, eff. June 22, 1989.



RS 36:746 - Office of GeauxBiz

§746. Office of GeauxBiz

A. There shall be within the commercial division of the Department of State the office of GeauxBiz, which shall have the responsibility of developing, implementing, managing, and operating, in concert with other departments of state government, a system of:

(1) Obtaining information for members of the business community and persons seeking to establish a business regarding all forms of authorization required by any department of state government to begin or continue a business in the state.

(2) Assisting applicants in the following:

(a) Clarification of licensing requirements and standards.

(b) Preparation of applications and forms.

(c) Determination of the status of an application during the review process, including the resolution of disputes.

(d) Generally coordinating the various aspects of the licensing review process.

B. There shall be a deputy secretary for the office of GeauxBiz of the department who shall be appointed by the secretary with the consent of the Senate. The deputy secretary shall serve at the pleasure of the secretary at a salary fixed by the secretary, which salary shall not exceed the amount approved for that position by the legislature. The deputy secretary shall be directly responsible to and shall perform his functions under the immediate supervision and control of the secretary.

C. The deputy secretary shall direct and be responsible for the functions and management of the office of GeauxBiz within the department. In such capacity he shall be responsible for all program budgeting and shall act as liaison with secretaries, assistant secretaries, deputy secretaries, and other officers and employees of the other departments of state government and members of the business community seeking and using the functions of the office of GeauxBiz. He shall establish educational and informational services for consumers of the functions of the office and shall provide for procurement, management, program analysis, and data processing, and shall perform any additional duties assigned by the secretary.

D. The deputy secretary shall employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of the office of GeauxBiz and its programs and the performance of its powers, duties, functions, and responsibilities in accordance with applicable civil service law and all budgetary control and applicable laws.

Acts 1991, No. 1053, §1, eff. July 29, 1991; Acts 2008, No. 127, §1.

NOTE: SEE ACTS 1991, NO. 1053, §4.



RS 36:761 - DEPARTMENT OF THE TREASURY

CHAPTER 21. DEPARTMENT OF THE TREASURY

§761. Department of the Treasury; creation; composition; purposes and functions

A. The Department of the Treasury is created and shall be a body corporate with the power to sue and be sued. The domicile of the department shall be in Baton Rouge.

B. The Department of the Treasury, through its offices and officers, shall be responsible for performing the functions of the state treasurer and the agencies transferred into this department in accordance with the provisions of this Title.

C.(1) The Department of the Treasury shall be composed of the executive office of the state treasurer, the office of management and finance, the office of the State Bond Commission, the office of state depository control and investment, and such other offices as shall be created by law.

(2) Whenever the state treasurer determines that the administration of the functions of the department may be more efficiently performed by eliminating, merging, or consolidating existing offices or establishing new offices, he shall present a plan therefor to the legislature for its approval by statute.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1987, No. 736, §1.

{{NOTE: SEE ACTS 1987, NO. 736, §3.}}



RS 36:762 - Officers of the department; compensation for one office only

§762. Officers of the department; compensation for one office only

A. The officers of the department shall be the state treasurer, the deputy state treasurer for management and finance, the deputy state treasurer, if a deputy state treasurer is appointed, and assistant state treasurers. With the exception of the state treasurer, each of them shall be selected as provided in this Title. They shall perform functions as provided in this Title. If a deputy state treasurer is appointed, he shall be the first assistant to the state treasurer appointed pursuant to Article IV, Section 13 of the constitution. If a deputy state treasurer is not appointed, the state treasurer shall appoint his first assistant to the office of deputy state treasurer for management and finance or to one of the offices of assistant state treasurer.

B. No person serving as state treasurer, deputy state treasurer, or assistant state treasurer shall receive any additional salary from the state other than that salary which he receives by virtue of serving in any one of such offices.

C. Notwithstanding any provision herein to the contrary, subject to approval of the state treasurer, any person serving as deputy state treasurer or assistant state treasurer may receive additional compensation for part-time services rendered as an instructor in post-secondary educational institutions, or as a member of the National Guard.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:763 - State treasurer

§763. State treasurer

The state treasurer shall serve as the executive head and chief administrative officer of the Department of the Treasury and shall have the responsibility for the policies of the department except as otherwise provided by this Title, and for the administration, control, and operation of the functions, programs, and affairs of the department.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:764 - Powers and duties of state treasurer

§764. Powers and duties of state treasurer

A. In addition to the functions, powers, and duties otherwise vested in the state treasurer by law, he shall:

(1) Represent the public interest in the administration of this Chapter and shall be responsible to the legislature and the public therefor.

(2) Determine the policies of the department, except as otherwise provided by this Title.

(3) In accordance with the Administrative Procedure Act, make, alter, amend, and promulgate rules and regulations necessary for the administration of the functions of the department, except as otherwise provided by this Title.

(4) Organize, plan, supervise, direct, administer, execute, and be responsible for the functions and programs vested in the department, in the manner and to the extent provided by this Title.

(5) Act as the sole agent of the state or, in necessary cases, designate one of the offices within the department or its assistant state treasurer, to cooperate with the federal government and with other state and local agencies in matters of mutual concern and in the administration of federal funds granted to the state or directly to the department or an office thereof to aid in the furtherance of any function of the department and its offices. For this purpose he may take such actions, in accordance with applicable state law, necessary to meet such federal standards as are established for the administration and use of such federal funds, except as otherwise specifically provided in this Title or by the constitution and laws of this state.

(6) Make reports and recommendations on his own initiative or upon request of the legislature, or any committee or member thereof provided, however, that the report and recommendations shall not include the issue, publication, or distribution of general information documents or pamphlets, which are published on a regular basis and are generally known as newsletters.

(7) Provide for the ongoing merger and consolidation of the agencies and functions transferred to his department and submit a report thereon to the legislature, which report shall accompany the budget request which he submits under provisions of R.S. 39:33. Such report shall include a statement of the goals of the department and of the programs thereof and shall summarize the accomplishments of the department in meeting such goals and implementing such programs. The report shall also contain a specific statement of the reorganization and consolidation plan for the department for the next year and shall include a report on the implementation of such reorganization and consolidation plan for the previous year. The report concerning reorganization shall specifically detail the extent to which the department has achieved goals stated the previous year with respect to merger and consolidation of functions, abolition of agencies, consolidation of offices and administrative and programmatic divisions of the department, elimination of job positions, and efficiency and economy in delivery of services. The report shall contain any recommendations with respect to reorganization which may require legislative action. A copy of the report and recommended legislation shall also be submitted by the state treasurer to the presiding officer of each house of the legislature. The presiding officer shall refer the report to the appropriate committee having jurisdiction of the subject matter as provided in the rules of the respective house.

(8)(a) On an annual basis, provide all of the following information to the legislature no later than fifteen days prior to the convening of each regular session:

(i) A full organizational chart for the department which is current as of the date of submission to the legislature and which shows each staff position, whether filled or vacant, that comprises the department.

(ii) The current salary of the person occupying each filled position shown on the organizational chart.

(b) The state treasurer may submit the annual report required by this Paragraph in electronic format and is further authorized, but is not required, to submit the report at the time of submission of a report pursuant to Paragraph (6) of this Subsection.

B. The state treasurer shall have authority to:

(1)(a) Except as otherwise specifically provided in R.S. 36:801 and R.S. 36:803:

(i) Employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of the executive office of the state treasurer and the performance of its powers, duties, functions, and responsibilities and such other personnel, who are not assigned to an office, as may be necessary for the efficient administration of the department, and for the performance of the responsibilities, powers, duties, and functions of agencies transferred to it;

(ii) Employ, assign, and remove all personnel employed for the department on a contractual basis, and

(iii) Transfer the personnel of the department as necessary for the efficient administration of the department and its programs.

(b) All of the above are to be accomplished in accordance with applicable civil service law, rules, and regulations, and with policies and rules of the Department of the Treasury, and all are subject to budgetary control and applicable laws.

(2) Appoint, subject to legislative approval, advisory councils, boards, and commissions necessary in the administration of the department, except as otherwise provided by law or by concurrent resolution of the legislature.

(3) Accept and use, in accordance with law, gifts, grants, bequests, and endowments for purposes consistent with the responsibilities and functions of the department, and take such actions as are necessary to comply with conditions required for such acceptance.

(4) Formulate and promulgate rules of administration for the department relating to employment and management.

(5) Do such other things not inconsistent with law, as are necessary to perform properly the functions vested in him.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977. Acts 1986, No. 739, §1; Acts 1987, No. 736, §1; Acts 2013, No. 220, §14, eff. June 11, 2013; Acts 2016, No. 557, §2.



RS 36:765 - Deputy state treasurer

§765. Deputy state treasurer

There may be a deputy state treasurer of the department, who shall be appointed by the state treasurer with consent of the Senate and who shall serve at the pleasure of the state treasurer at a salary fixed by the state treasurer, which salary shall not exceed the amount approved for such position by the legislature while in session. If appointed, the deputy state treasurer shall be the first assistant of the state treasurer. The duties and functions of the deputy state treasurer shall be determined and assigned by the state treasurer. He shall serve as acting state treasurer in the absence of the state treasurer as provided by law.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:766 - Deputy state treasurer for management and finance; functions; office of management and finance

§766. Deputy state treasurer for management and finance; functions; office of management and finance

A. There shall be a deputy state treasurer for management and finance of the Department of the Treasury who shall be appointed by the state treasurer with the consent of the Senate and who shall serve at the pleasure of the state treasurer at a salary fixed by the state treasurer, which salary shall not exceed the amount approved for such position by the legislature while in session. The deputy state treasurer for management and finance shall be directly responsible to and shall perform his functions under the supervision and control of the state treasurer.

B. The deputy state treasurer for management and finance shall direct and be responsible for the functions of the office of management and finance within the Department of the Treasury. In such capacity he shall be responsible for accounting and budget control, procurement and contract management, management and program analysis, data processing, personnel management, and grants management for the department and all of its offices, including all agencies transferred to the Department of the Treasury, except as otherwise specifically provided in this Title. He shall employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of the office of management and finance and the performance of its powers, duties, functions, and responsibilities, in accordance with applicable civil service laws, rules, and regulations, and with policies and rules of the department, all subject to budgetary control and applicable laws. The deputy state treasurer for management and finance shall exercise all powers and authority granted to him in this Title subject to the overall direction and control of the state treasurer.

C. The duties and functions of the office of management and finance and of the deputy state treasurer for the office of management and finance shall be as provided in this Section, and these duties and functions shall not be subject to change by the state treasurer except that the deputy state treasurer for the office of management and finance shall perform such additional duties and functions as are assigned by the state treasurer.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:767 - Assistant state treasurers

§767. Assistant state treasurers

A. Each office within the Department of the Treasury, except the office of management and finance, shall be under the immediate supervision and direction of an assistant state treasurer, who shall be appointed by the state treasurer with consent of the Senate. Each shall serve at the pleasure of the state treasurer and shall be paid a salary which shall be fixed by the state treasurer, which salary shall not exceed the amount approved for such position by the legislature while in session.

B. Except as otherwise expressly provided in this Title, the duties and functions of each office and its assistant state treasurer shall be determined by the state treasurer, and all of such duties and functions shall be exercised under the direct supervision and control of the state treasurer.

C. Except as otherwise provided in R.S. 36:801, each assistant state treasurer shall employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of his office and its programs and the performance of its powers, duties, functions, and responsibilities, in accordance with applicable civil service laws, rules, and regulations, and with policies and rules of the department, all subject to budgetary control and applicable laws.

D. Each assistant state treasurer shall exercise all powers and authority granted to him in this Title subject to the overall direction and control of the state treasurer.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:768 - Offices; purposes and functions

§768. Offices; purposes and functions

A. The purposes for which the offices in the Department of the Treasury are created shall be as set forth in this Section.

B. The office of the State Bond Commission shall perform the functions of the state relating to the management, analysis and control of state debt; functions relating to the issuance of state bonds, and other functions performed by the State Bond Commission, all in accordance with applicable law.

C. The office of state depository control and investment shall perform the functions of the state treasurer relating to accounting and fiscal control and depository control of all funds deposited in the state treasury or otherwise received by the state treasurer, administering the state's cash flow management program, investment of state funds, and assisting the retirement systems transferred to the department with their investment programs.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:769 - Transfer of boards, commissions, departments, and agencies to Department of the Treasury

§769. Transfer of boards, commissions, departments, and agencies to Department of the Treasury

A. Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

B. For purposes of this Chapter, references in Chapters 22 and 24 of this Title to the "secretary" shall refer to the state treasurer, references to the "undersecretary" shall refer to the deputy state treasurer for management and finance, and references to an "assistant secretary" shall refer to an assistant state treasurer.

C. The following agencies, as defined by R.S. 36:3, are transferred to and hereafter shall be within the Department of the Treasury, as provided in R.S. 36:802:

(1) State Bond Commission, including the powers, duties, functions, and responsibilities of any agencies which have been previously transferred to the State Bond Commission (Article VII, Section 8 of the Constitution of 1974; Chapter 11 of Subtitle III of Title 39 of the Louisiana Revised Statutes of 1950 and other provisions of the Louisiana Revised Statutes of 1950 that apply to the commission.)

(2) Interim Emergency Board (Const. Art. VII, §7; R.S. 39:461 et seq.)

D. The following agencies, as defined by R.S. 36:3, and the boards of each, except the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, are transferred to and shall be within the Department of the Treasury, as provided in R.S. 36:801.3:

(1) Louisiana State Employees' Retirement System (R.S. 11:401 et seq.)

(2) State Police Pension and Retirement System (R.S. 11:1301 et seq.)

(3) Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

(4) Louisiana School Employees' Retirement System (R.S. 11:1101 et seq.)

(5) Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

(6) Teachers' Retirement System of Louisiana (R.S. 11:701 et seq.)

(7) Repealed by Acts 1990, No. 217, §1.

(8)-(9) Repealed by Acts 1991, No. 645, §2, eff. July 1, 1991.

E. Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

F. The following agencies, as defined by R.S. 36:3 are hereby abolished and their powers, duties, functions, and responsibilities are transferred and shall be exercised and performed within the Department of the Treasury to the extent and in the manner as otherwise provided by law:

(1) Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.

(2) State Bond and Tax Board (R.S. 39:641 et seq.; R.S. 39:871)

(3) Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.

(4) Repealed by Acts 1989, No. 662, §8, eff. July 7, 1989.

G. Repealed by Acts 1998, 1st Ex. Sess., No. 150, §3, eff. July 1, 1998.

H. The State Medical Disability Board (R.S. 11:219 and other provisions of Title 11 of the Louisiana Revised Statutes of 1950 that apply to the board) is placed within the Department of Treasury and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:802.

I. The Louisiana Deferred Compensation Commission (R.S. 42:1301 et seq.) is placed within the Department of Treasury and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:801.1.

J. Repealed by Acts 2011, No. 408, §3, eff. June 30, 2012.

K. Repealed by Acts 2012, No. 251, §2; Acts 2012, No. 811, §17, eff. July 1, 2012.

L. The Public Retirement Systems' Actuarial Committee (R.S. 11:121 et seq. and other provisions of Title 11 of the Louisiana Revised Statutes of 1950 that apply to the board) is placed within the Department of the Treasury and shall exercise and perform its powers, duties, functions, and responsibilities as provided by law.

M. The Louisiana State Transportation Infrastructure Bank (R.S. 48:81 et seq.) is placed within the Department of the Treasury and shall perform and exercise its powers, duties, functions, and responsibilities in the manner provided by law.

Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1978, No. 766, §1; Acts 1978, No. 788, §2; Acts 1979, No. 434, §3; Acts 1979, No. 745, §2, eff. July 20, 1979; Acts 1981, No. 873, §1, eff. Sept. 11, 1981; Acts 1982, No. 1, §2, eff. May 6, 1982; Acts 1988, 1st Ex. Sess., No. 1, §2, eff. Mar. 28, 1988; Acts 1989, No. 310, §1; Acts 1989, No. 662, §§4, 8, eff. July 7, 1989; Acts 1990, No. 217, §1; Acts 1991, No. 645, §2, eff. July 1, 1991; Acts 1998, 1st Ex. Sess., No. 150, §3, eff. July 1, 1998; Acts 2010, No. 743, §15B, eff. July 1, 2010; Acts 2010, No. 861, §17; Acts 2011, No. 408, §3, eff. June 30, 2012; Acts 2012, No. 251, §2; Acts 2012, No. 811, §§11, 17, eff. July 1, 2012; Acts 2015, No. 431, §1.

NOTE: See Acts 2011, No. 408, §§4-11, relative to abolition of the board of commissioners of the La. Housing Finance Agency and provisions for the La. Housing Corporation and its board to succeed to the agency board's powers and functions and relative to implementation of the Act.



RS 36:781 - Department of Veterans Affairs, state of Louisiana; creation; domicile; composition; purposes and functions

CHAPTER 21-A. DEPARTMENT OF VETERANS AFFAIRS

§781. Department of Veterans Affairs, state of Louisiana; creation; domicile; composition; purposes and functions

A. The Department of Veterans Affairs is created and shall be a body corporate with the power to sue and be sued. The domicile of the department shall be in Baton Rouge.

B. The Department of Veterans' Affairs, through its offices and officers, shall be responsible for and shall perform the functions of the state relating to the welfare of veterans, including the functions of the veterans service offices throughout the state, the agent orange directory, and the operation of healthcare facilities for war veterans, as provided by law.

C.(1) The Department of Veterans Affairs shall be composed of the executive office of the secretary and the office of management and finance, and such other offices as shall be created by law.

(2) The Veterans' Affairs Commission may establish the organization of the department, subject to the provisions of this Chapter, in accordance with the authority of such commission as provided by law, including R.S. 29:254.

(3) Whenever the Veterans' Affairs Commission determines that the administration of the functions of the department may be more efficiently performed by eliminating, merging, or consolidating existing offices or establishing new offices, the commission shall present a plan therefor to the legislature for its approval by statute.

Acts 2003, No. 1088, §1, eff. Jan. 12, 2004; Acts 2004, No. 392, §2, eff. June 23, 2004.

NOTE: See Acts 2003, No. 1088, §2 relative to intent of legislature concerning creation of Dept. of Veterans Affairs and §4 making such creation effective when Acts 2001, No. 451, becomes effective (merger of Dept. of Elections and Registration with Dept. of State), that is January 12, 2004.



RS 36:782 - Officers of the department; compensation for one office only

§782. Officers of the department; compensation for one office only

A. The officers of the department shall be the secretary, the deputy secretary if a deputy secretary is appointed, and the undersecretary each of whom shall be selected and shall perform functions as provided in this Title.

B. No person serving as secretary, deputy secretary, or undersecretary shall receive any additional salary from the state other than that salary which he receives by virtue of serving in any one of such offices.

C. Notwithstanding any provision herein to the contrary, subject to approval of the governor, any person, including any statewide elected official, serving or appointed to serve as secretary, deputy secretary, or undersecretary may receive additional compensation for part-time services rendered as an instructor in a postsecondary educational institution, or as a member of the National Guard.

Acts 2003, No. 1088, §1, eff. Jan. 12, 2004.



RS 36:783 - Secretary

§783. Secretary

There shall be a secretary of veterans affairs who shall be appointed by the governor with consent of the Senate. Any person appointed as secretary shall be a veteran. He shall serve at the pleasure of the governor at a salary fixed by the governor which salary shall not exceed the amount approved for such position by the legislature while in session. The secretary shall serve as the executive head and chief administrative officer of the Department of Veterans Affairs and shall have the responsibility for the policies of the department, except as otherwise provided by this Title, and for the administration, control, and operation of the functions, programs, and affairs of the department as provided by law. He shall perform his functions under the general control and supervision of the governor.

Acts 2003, No. 1088, §1, eff. Jan. 12, 2004.



RS 36:784 - Powers and duties of the secretary

§784. Powers and duties of the secretary

A. In addition to the functions, powers, and duties otherwise vested in the secretary by law, he shall:

(1) Represent the public interest in the administration of this Chapter and shall be responsible to the governor, the legislature, and the public therefor.

(2) Determine the policies of the department, except as otherwise provided by this Title.

(3) Organize, plan, supervise, direct, administer, execute, and be responsible for the functions and programs vested in the department, in the manner and to the extent provided by this Title.

(4) Advise the governor on problems concerning the administration of the department.

(5) Act as the sole agent of the state or, in necessary cases, appoint a designee within the department to cooperate with the federal government and with other state and local agencies in matters of mutual concern and in the administration of federal funds granted to the state or directly to the department or an office thereof to aid in the furtherance of any function of the department and its offices. For this purpose he may take such actions, in accordance with any applicable state law, necessary to meet such federal standards as are established for the administration and use of such federal funds, except as otherwise specifically provided in this Title or by the constitution and laws of this state.

(6) Make and publish an annual report to the governor and the legislature concerning the operations of the department and submit with each report such recommendations as he deems necessary for the more effective internal structure and administration of the department, and make other reports and recommendations on his own initiative or upon request of the governor, the legislature, or any committee or member thereof.

(7) Provide for the ongoing merger and consolidation of the agencies and functions transferred to his department and submit a report thereon to the governor and the legislature, which report shall accompany the budget statement which he submits under provisions of R.S. 39:33. Such report shall include a statement of the goals of the department and of the programs thereof and shall summarize the accomplishments of the department in meeting such goals and implementing such programs. The report shall also contain a specific statement of the reorganization and consolidation plan for the department for the next year and shall include a report on the implementation of such reorganization and consolidation plan for the previous year. The report concerning reorganization shall specifically detail the extent to which the department has achieved goals stated the previous year with respect to merger and consolidation of functions, abolition of agencies, consolidation of offices, elimination of job positions, and efficiency and economy in delivery of services. The report shall contain any recommendations with respect to reorganization which may require legislative action under the provisions of this Title. A copy of the report and recommended legislation shall also be submitted by the secretary to the presiding officer of both houses of the legislature. The presiding officer shall refer the report to the appropriate committee having jurisdiction of the subject matter as provided in the rules of the respective houses.

(8)(a) Establish and manage a Veterans' Honor Medal Program in order to recognize and honor all Louisiana veterans. The secretary shall design or cause to be designed a medal. A gold star shall be affixed and awarded to the next of kin of armed forces personnel killed in action. A silver star shall be affixed and awarded to armed forces personnel wounded in action.

(b) Have the authority to form an advisory committee of interested persons, including, but not limited to, the governor or his designee, the speaker of the Louisiana House of Representatives or his designee, the president of the Louisiana Senate or his designee, the adjutant general or his designee, the Louisiana secretary of veterans affairs or his designee, and various veterans. This committee shall assist the secretary in the design of the medals provided for in Subparagraph (a) of this Paragraph and accompanying certificates.

(c) Determine eligibility for award of an Honor Medal provided for in this Section based upon military records such as DD-214 discharge paper or a DD-201 service record.

(d) Create an application for the distribution of the Honor Medal in which the applicant may elect to receive a medal by one of the following methods:

(i) Delivery by the United States Postal Service.

(ii) Delivery to the Department of Veterans Affairs parish service office in the parish where the veteran resides.

(iii) Delivery to the veteran by the governor or his designee in a ceremony conducted by the Department of Veterans Affairs.

(e) Deliver each Honor Medal pursuant to the method of delivery selected by the veteran on the application in accordance with Subparagraph (d) of this Paragraph.

(f) Deliver each Honor Medal to the applicant within forty-five days of receipt of the application unless the veteran elects to receive the medal in a ceremony conducted by the Department of Veterans Affairs.

(9)(a) On an annual basis, provide all of the following information to the legislature no later than fifteen days prior to the convening of each regular session:

(i) A full organizational chart for the department which is current as of the date of submission to the legislature and which shows each staff position, whether filled or vacant, that comprises the department.

(ii) The current salary of the person occupying each filled position shown on the organizational chart.

(b) The secretary may submit the annual report required by this Paragraph in electronic format and is further authorized, but is not required, to submit the report at the time of submission of the annual report required by Paragraph (6) of this Subsection.

B. The secretary shall have the authority to:

(1)(a) Except as otherwise specifically provided in R.S. 36:801 and 803:

(i) Employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of the executive office of the secretary and the performance of its powers, duties, functions, and responsibilities and such other personnel, who are not assigned to an office, as may be necessary for the efficient administration of the department and for the performance of the responsibilities, powers, duties, and functions of agencies transferred to it.

(ii) Employ, assign, and remove all personnel employed for the department on a contractual basis.

(iii) Transfer the personnel of the department as necessary for the efficient administration of the department and its programs.

(b) All of the above are to be accomplished in accordance with applicable civil service laws, rules, and regulations, and with policies and rules of the Department of Veterans Affairs, and all are subject to budgetary control and applicable laws.

(2) Appoint, subject to gubernatorial approval, advisory councils, boards, and commissions necessary in the administration of the department, except as otherwise provided by law or by executive order.

(3) Accept and use, in accordance with law, gifts, grants, bequests, and endowments for purposes consistent with the responsibilities and functions of the department and take such actions as are necessary to comply with any conditions required for such acceptance.

(4) Do other such things, not inconsistent with law, as are necessary to perform properly the functions vested in him.

Acts 2003, No. 1088, §1, eff. Jan. 12, 2004; Acts 2008, No. 695, §1; Acts 2011, No. 59, §1, eff. June 20, 2011; Acts 2016, No. 557, §2.



RS 36:785 - Deputy secretary

§785. Deputy secretary

There may be a deputy secretary of the Department of Veterans Affairs who shall be appointed by the secretary with consent of the Senate and who shall serve at the pleasure of the secretary at a salary fixed by the secretary, which salary shall not exceed the amount approved for such position by the legislature while in session. The duties and functions of the deputy secretary shall be determined and assigned by the secretary. If appointed, he shall serve as acting secretary in the absence of the secretary.

Acts 2003, No. 1088, §1, eff. Jan. 12, 2004.



RS 36:786 - Undersecretary; functions; office of management and finance

§786. Undersecretary; functions; office of management and finance

A. There shall be an undersecretary of the Department of Veterans Affairs who shall be appointed by the governor with consent of the Senate and who shall serve at the pleasure of the governor at a salary fixed by the governor, which salary shall not exceed the amount approved for such position by the legislature while in session. The undersecretary shall be directly responsible to and shall perform his functions under the supervision and control of the secretary.

B. The undersecretary shall direct and be responsible for the functions of the office of management and finance within the Department of Veterans Affairs. In such capacity, he shall be responsible for accounting and budget control, procurement and contract management, data processing, management and program analysis, personnel management, and grants management for the department and all of its offices, including all agencies transferred to the Department of Veterans Affairs, except as otherwise specifically provided in this Title. He shall employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of the office of management and finance and the performance of its powers, duties, functions, and responsibilities, in accordance with applicable civil service laws, rules, and regulations, and with policies and rules of the department, all subject to budgetary control and applicable laws. The undersecretary shall exercise all powers and authority granted to him in this Title subject to the overall direction and control of the secretary.

C. The duties and functions of the office of management and finance and of the undersecretary shall be as provided in this Section, and these duties and functions shall not be subject to change by the secretary, except that the undersecretary shall perform such additional duties and functions as are assigned by the secretary.

Acts 2003, No. 1088, §1, eff. Jan. 12, 2004.



RS 36:787 - Transfer of boards, commissions, departments, and agencies to the Department of Veterans Affairs

§787. Transfer of boards, commissions, departments, and agencies to the Department of Veterans Affairs

A. The Veterans' Affairs Commission (R.S. 29:253) is placed within the Department of Veterans Affairs and shall perform and exercise its powers, duties, functions, and responsibilities as provided for agencies transferred in accordance with R.S. 36:802.

B. The Department of Veterans Affairs (R.S. 29:251 et seq.) is hereby abolished and its powers, duties, functions, and responsibilities are transferred to the Department of Veterans Affairs and hereafter shall be exercised and performed as provided in Part IV of Chapter 22 of this Title.

Acts 2003, No. 1088, §1, eff. Jan. 12, 2004.



RS 36:801 - Transfer; retention of functions

CHAPTER 22. EFFECT OF TRANSFER

PART I. TRANSFERS WITH CERTAIN FUNCTIONS RETAINED

§801. Transfer; retention of functions

The agencies transferred by the provisions of R.S. 36:53(A), 109(U), 409(B), 478(K), 509(K), 610(K), and 651(C) shall continue to be composed and selected as provided by law; each agency shall continue to exercise all powers, duties, functions, and responsibilities provided or authorized for each by the constitution or laws which are in the nature of policymaking, rulemaking, licensing, regulation, enforcement, or adjudication and also shall continue to exercise all advisory powers, duties, and functions provided by law; each agency shall continue to administer and implement all programs provided or authorized for each by law which relate to rulemaking, licensing, regulation, enforcement, and adjudication; each agency shall continue to be governed by the Administrative Procedure Act, in its entirety, including provisions relative to adjudication proceedings, unless otherwise specifically provided by law; the executive head of each such agency shall employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of such powers, duties, functions, and responsibilities and for the administration and implementation of such programs, in accordance with applicable civil service laws, rules, and regulations, and with policies and rules of the department to which the agency is transferred, and subject to budgetary control and applicable laws; except as specifically provided in Paragraphs (1), (2), and (3) of this Section. The agencies transferred as provided in this Section shall exercise the powers, duties, functions, and responsibilities and shall administer and implement the programs authorized in this Section independently of the secretary, the undersecretary, and any assistant secretary, except that:

(1) The secretary of the department to which each is transferred shall exercise all functions necessary for the administration and implementation of the policies and rules of the agency which do not relate to rulemaking, licensing, regulation, enforcement, and adjudication, including personnel management, except as provided in Paragraph (2) below.

(2) The undersecretary of the department to which each is transferred shall, under the supervision and control of the secretary, perform and administer all functions of each agency which are in the nature of accounting and budget control, management and program analysis, and grants management.

(3) The secretary of the department shall exercise all functions of the transferred agencies which relate to payroll, personnel management, procurement, and contract management, which functions are hereby transferred to the secretary; provided, however, that this Paragraph (3) shall not apply to any retirement systems or retirement board.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1982, No. 708, §1; Acts 1989, No. 329, §2; Acts 2001, No. 8, §11, eff. July 1, 2001; Acts 2004, No. 128, §1, eff. July 1, 2004; Acts 2004, No. 613, §1, eff. Jan. 1, 2005; Acts 2008, No. 559, §1, eff. July 1, 2008; Acts 2009, No. 82, §1; Acts 2009, No. 409, §3, eff. July 1, 2009; Acts 2010, No. 573, §1, eff. July 1, 2010.

NOTE: See Acts 2004, No. 613, §3, relative to existing agricultural leases involving the White Lake property.



RS 36:801.1 - Transfer; retention of all functions

§801.1. Transfer; retention of all functions

A. The agencies transferred by the provisions of R.S. 36:4(B)(1)(dd) and (18) and (D), 4.1(C) and (G), 53(H) and (J), 209(R), 259(J), 409(N), 509(O), 651(D), and 725(A) shall continue to be comprised and selected as provided by law.

B. Each agency shall continue to exercise all powers, duties, functions, and responsibilities provided or authorized for each by the constitution or laws which are in the nature of policymaking, rulemaking, licensing, regulation, enforcement, or adjudication and also shall continue to exercise all advisory powers, duties, and functions provided by law, and each agency shall continue to administer and implement all programs provided or authorized for each by law.

C. The board or the executive head of each such agency shall continue to employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration and implementation of such programs, in accordance with applicable law and in accordance with applicable civil service laws, rules, and regulations.

D. Except as provided in R.S. 36:511, each such agency shall continue to perform and administer its functions which are in the nature of accounting and budget control, procurement and contract management, management and program analysis, data processing, personnel management, and grants management.

E. The agencies transferred as provided in this Section shall exercise the powers, duties, functions, and responsibilities as provided by the constitution and by law and shall administer and implement the programs authorized in this Section or any other provision of law independently of the secretary, the undersecretary, and any assistant secretary.

Acts 1991, No. 88, §1, eff. June 26, 1991; Acts 1992, No. 727, §1; Acts 1992, No. 744, §1; Acts 1996, 1st Ex. Sess., No. 7, §2, eff. May 1, 1996; Acts 1998, 1st Ex. Sess., No. 144, §1, eff. July 1, 1998; Acts 2001, No. 8, §11, eff. July 1, 2001; Acts 2003, No. 850, §1; Acts 2004, No. 248, §1, eff. June 15, 2004; Acts 2007, No. 307, §6; Acts 2010, No. 411, §1, eff. July 1, 2010; Acts 2010, No. 573, §1, eff. July 1, 2010; Acts 2010, No. 1014, §1; Acts 2010, No. 1014, §3, eff. Jan. 1, 2012; Acts 2014, No. 640, §1, eff. June 12, 2014.

NOTE: See Acts 2004, No. 248, §3, which provides that the Act shall be referred to as the "Heather, Skylar, and Ellie Law".

NOTE: See Acts 2007, No. 307, §§12, 13, and 15, relative to implementation of the cretion of the La. Public Defender Board and to its powers, duties, functions, and responsibilities, including the transfer of powers, duties, functions, and responsibilities of the former Indigent Defense Assistance Board. See Acts 2007, No. 307, §18, relative to severability.

NOTE: Acts 2014, No. 640, §12, provides that the Act is effective June 12, 2014, but operative on July 1, 2014.



RS 36:801.2 - Transfer; Board of Elementary and Secondary Education

§801.2. Transfer; Board of Elementary and Secondary Education

The agency transferred by the provisions of R.S. 36:651(E) shall be transferred as provided in R.S. 36:801, except that the board shall be authorized to employ, appoint, remove, assign, and promote such personnel as are necessary for the board to perform its functions as provided by law and by the constitution and the superintendent shall administer and implement all programs provided or authorized for the board, except as otherwise provided by law or by the constitution, in accordance with the policies, rules, and regulations established by the board in accordance with the provisions of the constitution and applicable laws.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:801.3 - Transfer; retirement boards

§801.3. Transfer; retirement boards

A.(1) The agencies transferred by the provisions of R.S. 36:769(D) shall be transferred as provided in R.S. 36:801, except that each such agency shall employ its own executive director and assistant director, if such positions are authorized by any other applicable law, independently of the treasurer, and shall be authorized to employ, appoint, remove, and assign such other personnel as may be otherwise authorized by law which is necessary to carry out its functions or duties subject to the overall review of the state treasurer; except that only the state treasurer is authorized to employ, appoint, remove, assign, promote, supervise, and control actuarial and investment personnel to assist the agencies transferred under the provisions of this Section in the performance of their functions and duties with the approval of a majority of the boards of retirement systems transferred herein. Notwithstanding the above provisions, any retirement board may employ or appoint, at its own cost and expense, additional actuarial, certified public accountant firm, and/or investment personnel to assist it, provided such employment or appointment receives the prior written approval of the governor. Each agency transferred herein shall be required to pay a pro rata share based on its gross assets, for the use of additional actuarial and investment personnel employed by the state treasurer.

(2) The state treasurer, with the approval of the respective retirement boards, may assign personnel of one system to also perform like functions for another system and, subject to such approval including approval of the terms therefor, may provide for the joint use of facilities and equipment by two or more systems.

B. Nothing in this Section, or in R.S. 36:769(D) shall be construed to transfer the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College to the Department of the Treasury; however, the Louisiana State University Retirement System shall be so transferred and said board shall be subject to the provisions of this Section to the extent that it serves as the governing authority of such system.

C. The assets of each system shall be held in trust by the fiduciaries who are named to the system's governing board in accordance with the election or appointment procedure outlined in the Revised Statutes pertinent to that system. Such fiduciaries shall have exclusive authority and discretion to manage and control the assets of the system. The assets of each system shall be held for the exclusive purpose of providing benefits to members of the system and their beneficiaries and defraying reasonable expenses of administering the system.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977. Amended by Acts 1981, No. 675, §1.



RS 36:801.4 - Repealed

§801.4. Repealed by Acts 2016, No. 314, §1(B).



RS 36:801.5 - Transfer; Advisory Commission on Proprietary Schools; Louisiana Health Works Commission; Nursing Supply and Demand Council; Simulation Medical Training and Education Council for Louisiana

§801.5. Transfer; Advisory Commission on Proprietary Schools; Louisiana Health Works Commission; Nursing Supply and Demand Council; Simulation Medical Training and Education Council for Louisiana

A. The agency placed within the Department of Education by the provisions of R.S. 36:651(L) shall exercise all powers, duties, functions, and responsibilities provided or authorized for such agency by the constitution and laws, and particularly the provisions of R.S. 17:3141.1 through 3141.19, and shall exercise all such powers, duties, functions, and responsibilities in the manner and to the extent so provided or authorized. The agency shall be under the jurisdiction of the Board of Regents, and the Board of Regents shall have such powers, duties, functions, and responsibilities relative to the agency as otherwise provided by law. All personnel employed or assigned to administer and implement the powers, duties, functions, and responsibilities of the agency shall be employees of the Board of Regents. Except as otherwise provided by law, the Board of Regents shall perform and administer all functions of the agency which are in the nature of accounting and budget control, procurement and contract management, management and program analysis, data processing, personnel management, and grants management.

B. The agencies placed within the Department of Education by the provisions of R.S. 36:651(AA)(1), (2), and (3) shall exercise all powers, duties, functions, and responsibilities provided or authorized for such agencies by the constitution and laws and shall exercise all such powers, duties, functions, and responsibilities in the manner and to the extent so provided or authorized. The agencies shall be under the jurisdiction of the Board of Regents, and the Board of Regents shall have such powers, duties, functions, and responsibilities relative to the agencies as otherwise provided by law. All personnel employed or assigned to administer and implement the powers, duties, functions, and responsibilities of the agencies shall be employees of the Board of Regents. Except as otherwise provided by law, the Board of Regents shall perform and administer all functions of the agencies which are in the nature of accounting and budget control, procurement and contract management, management and program analysis, data processing, personnel management, and grants management.

Acts 2006, No. 223, §2, eff. June 2, 2006; Acts 2008, No. 534, §2, eff. June 30, 2008; Acts 2009, No. 421, §2.



RS 36:801.6 - Transfer; Regional Museum Governing Board of the Louisiana State Exhibit Museum

§801.6. Transfer; Regional Museum Governing Board of the Louisiana State Exhibit Museum

A. The Regional Museum Governing Board of the Louisiana State Exhibit Museum placed within the Department of State shall exercise all powers, duties, functions, and responsibilities provided or authorized by law which are in the nature of policymaking, rulemaking, regulation, enforcement, or adjudication. The board shall exercise all advisory powers, duties, and functions provided by law. The board shall administer and implement all programs provided or authorized by law. The board, with the approval of the secretary of the department, shall employ, appoint, fix the compensation of, remove, assign, and promote such personnel as is necessary for the efficient administration of its powers, duties, functions, and responsibilities and for the administration of its programs, in accordance with civil service laws, rules, and regulations. The board shall exercise the powers, duties, functions, and responsibilities and shall administer and implement the programs authorized in this Section independently of the secretary, except as otherwise provided herein. The board shall be responsible for the performance and administration of its day-to-day operations, except that the secretary of the department shall be responsible for those matters which are in the nature of accounting, payroll, budget control, procurement, data processing, and personnel management, and shall have the authority to transfer or implement any or all of said functions through the secretary and the department.

B. Nothing shall authorize monies, property, or personnel budgeted or assigned to the board to be transferred to or to be used by the department without prior approval of the board.

C. The board may solicit and accept gifts and donations for the purposes of the Louisiana State Exhibit Museum. Any funds so accepted may be expended by the board or by the Department of State as otherwise provided by law.

Acts 1991, No. 9, §2, eff. June 6, 1991; Acts 1992, No. 459, §2, eff. July 1, 1992.



RS 36:801.7 - Governing board of Louisiana State Cotton Museum

§801.7. Governing board of Louisiana State Cotton Museum

A. The governing board of the Louisiana State Cotton Museum is hereby placed within the Department of State and shall exercise all powers, duties, functions, and responsibilities provided or authorized by law which are in the nature of policymaking, rulemaking, regulation, enforcement, or adjudication. The board shall exercise all advisory powers, duties, and functions provided by law. The board shall administer and implement all programs provided or authorized by law. The board, with the approval of the secretary of the Department of State, shall employ, appoint, fix the compensation of, remove, assign and promote such personnel as is necessary for the efficient administration of its powers, duties, and functions, and the responsibilities and for the administration of its programs, in accordance with civil service laws, rules, and regulations. The board shall exercise the powers, duties, functions, and responsibilities and shall administer and implement the programs authorized in this Section independently of the secretary, except as otherwise provided herein. The board shall be responsible for the performance and administration of its day-to-day operations, except that the secretary of the Department of State shall be responsible for those matters which are in the nature of accounting, payroll, budget control, procurement, data processing, and personnel management and shall have the authority to transfer or implement any or all of said functions through the secretary and the department.

B. Nothing shall authorize monies, property, or personnel budgeted or assigned to the board to be transferred to or to be used by the department without prior approval of the board.

C. The board may solicit and accept gifts and donations for the purposes of the Louisiana State Cotton Museum. Any funds so accepted may be expended by the board or by the Department of State as otherwise provided by law.

Acts 1992, No. 152, §1, eff. June 5, 1992.



RS 36:801.8 - Governing board of Edward Douglass White Historic Site

§801.8. Governing board of Edward Douglass White Historic Site

A. The Edward Douglass White Historic Site is hereby transferred to the office of the state museum of the Department of Culture, Recreation and Tourism as provided in Part II of Chapter 22 of this Title.

B. The Board of Directors of the Louisiana State Museum in the Department of Culture, Recreation and Tourism shall be the governing board of the Edward Douglass White Historic Site. The board shall have and exercise all powers, duties, functions, and responsibilities authorized for it by law, including the provisions of R.S. 25:341 et seq.

C. Nothing shall authorize monies, property, or personnel budgeted or assigned to the board to be transferred to or to be used by the department without prior approval of the board.

D. The board may solicit and accept gifts and donations for the purposes of the Edward Douglass White Historic Site. Any funds so accepted may be expended by the board or by the Department of Culture, Recreation and Tourism as otherwise provided by law.

Acts 1993, No. 507, §1, eff. July 1, 1993; Acts 2001, No. 1111, §2.



RS 36:801.9 - Governing board of the Louisiana State Oil and Gas Museum

§801.9. Governing board of the Louisiana State Oil and Gas Museum

A. The governing board of the Louisiana State Oil and Gas Museum is hereby placed within the Department of State and shall exercise all powers, duties, functions, and responsibilities provided or authorized by law which are in the nature of policymaking, rulemaking, regulation, enforcement, or adjudication. The board shall exercise all advisory powers, duties, and functions provided by law. The board shall administer and implement all programs provided or authorized by law. The board, with the approval of the secretary of the Department of State, shall employ, appoint, fix the compensation of, remove, assign, and promote such personnel as is necessary for the efficient administration of its powers, duties, functions, and responsibilities and for the administration of its programs, in accordance with civil service laws, rules, and regulations. The board shall exercise the powers, duties, functions, and responsibilities and shall administer and implement the programs authorized in this Section independently of the secretary, except as otherwise provided herein. The board shall be responsible for the performance and administration of its day-to-day operations, except that the secretary of the Department of State shall be responsible for those matters which are in the nature of accounting, payroll, budget control, procurement, data processing, and personnel management and shall have the authority to transfer or implement any or all of said functions through the secretary and the department.

B. Nothing shall authorize monies, property, or personnel budgeted or assigned to the board to be transferred to or to be used by the department without prior approval of the board.

C. The board may solicit and accept gifts and donations for the purposes of the Louisiana State Oil and Gas Museum. Any funds so accepted may be expended by the board or by the Department of State as otherwise provided by law.

Acts 1997, No. 1091, §2; Acts 2001, No. 130, §2.

NOTE: See Acts 2001, No. 130, §3, relative to change of name of the Caddo Pine Island Oil and Historical Museum to the La. State Oil and Gas Museum.



RS 36:801.10 - Repealed by Acts 2013, No. 12, §1, eff. May 23, 2013.

§801.10. Repealed by Acts 2013, No. 12, §1, eff. May 23, 2013.



RS 36:801.11 - Governing board of the Livingston Parish Museum and Cultural Center

§801.11. Governing board of the Livingston Parish Museum and Cultural Center

A.(1) The Livingston Parish Museum and Cultural Center is hereby placed within the Department of State, subject to the provisions of this Section and Chapter 5-G of Title 25 of the Louisiana Revised Statutes of 1950.

(2) The governing board of the Livingston Parish Museum and Cultural Center is hereby placed within the Department of State and shall exercise all powers, duties, functions, and responsibilities provided or authorized for it by law which are in the nature of policymaking, rulemaking, regulation, enforcement, or adjudication. The board shall exercise all advisory powers, duties, and functions provided for it by law. The board shall administer and implement all programs provided or authorized by law for it or for the Livingston Parish Museum and Cultural Center. The board, with the approval of the secretary of state, shall employ, appoint, fix the compensation of, remove, assign, and promote such personnel as is necessary for the efficient administration of its powers, duties, functions, and responsibilities and for the administration of its programs, and in accordance with civil service laws, rules, and regulations. The board shall exercise the powers, duties, functions, and responsibilities and shall administer and implement the programs authorized by this Section independently of the secretary, except as otherwise provided in this Section. The board shall be responsible for the performance and administration of its day-to-day operations, except that the secretary of the Department of State shall be responsible for those matters which are in the nature of accounting, payroll, budget control, procurement, data processing, and personnel management and shall have the authority to transfer or implement any or all of said functions through the secretary and the department.

B. Nothing shall authorize monies, property, or personnel budgeted or assigned to the board or to the museum to be transferred to or to be used by the department without prior approval of the board.

C. The board may solicit and accept gifts and donations for the purposes of the Livingston Parish Museum and Cultural Center. Any funds so accepted may be expended by the board or by the Department of State as otherwise provided by law.

D.(1) The provisions of R.S. 36:810 and 811 shall be applicable to the museum and its governing board placed within the Department of State by this Section.

(2) No records, books, or papers stored in the museum vault or on museum premises shall be removed or transferred from the museum without approval of the governing board.

Acts 1999, No. 555, §2, eff. upon effective date of appropriation of funds.



RS 36:801.12 - Governing board of the Louisiana Delta Music Museum

§801.12. Governing board of the Louisiana Delta Music Museum

A.(1) The Louisiana Delta Music Museum is hereby placed within the Department of State, subject to the provisions of this Section and Chapter 5-H of Title 25 of the Louisiana Revised Statutes of 1950.

(2) The governing board of the Louisiana Delta Music Museum is hereby placed within the Department of State and shall exercise all powers, duties, functions, and responsibilities provided or authorized for it by law which are in the nature of policymaking, rulemaking, regulation, enforcement, or adjudication. The board shall exercise all advisory powers, duties, and functions provided for it by law. The board shall administer and implement all programs provided or authorized by law for it or for the Louisiana Delta Music Museum. The board, with the approval of the secretary of state, shall employ, appoint, fix the compensation of, remove, assign, and promote such personnel as is necessary for the efficient administration of its powers, duties, functions, and responsibilities and for the administration of its programs, and in accordance with civil service laws, rules, and regulations. The board shall exercise the powers, duties, functions, and responsibilities and shall administer and implement the programs authorized by this Section independently of the secretary, except as otherwise provided in this Section. The board shall be responsible for the performance and administration of its day-to-day operations, except that the secretary of the Department of State shall be responsible for those matters which are in the nature of accounting, payroll, budget control, procurement, data processing, and personnel management and shall have the authority to transfer or implement any or all of said functions through the secretary and the department.

B. Nothing shall authorize monies, property, or personnel budgeted or assigned to the board or to the museum to be transferred to or to be used by the department without prior approval of the board.

C. The board may solicit and accept gifts and donations for the purposes of the Louisiana Delta Music Museum. Any funds so accepted may be expended by the board or by the Department of State as otherwise provided by law.

D.(1) The provisions of R.S. 36:810 and 811 shall be applicable to the museum and its governing board placed within the Department of State by this Section.

(2) No records, books, or papers stored in the museum vault or on museum premises shall be removed or transferred from the museum without the unanimous approval of all of the members of the governing board.

Acts 2001, No. 850, §2.

NOTE: See Acts 2001, No. 850, §3, relative to conditions for action under the Act which creates the La. Delta Music Museum and for voiding the Act.



RS 36:801.13 - Governing board of the Louisiana Military Museum

§801.13. Governing board of the Louisiana Military Museum

A.(1) The Louisiana Military Museum is hereby placed within the Department of State, subject to the provisions of this Section and Chapter 5-I of Title 25 of the Louisiana Revised Statutes of 1950.

(2) The governing board of the Louisiana Military Museum is hereby placed within the Department of State and shall exercise all powers, duties, functions, and responsibilities provided or authorized for it by law which are in the nature of policymaking, rulemaking, regulation, enforcement, or adjudication. The board shall exercise all advisory powers, duties, and functions provided for it by law. The board shall administer and implement all programs provided or authorized by law for it or for the Louisiana Military Museum. The board, with the approval of the secretary of state, shall employ, appoint, fix the compensation of, remove, assign, and promote such personnel as is necessary for the efficient administration of its powers, duties, functions, and responsibilities and for the administration of its programs, and in accordance with civil service laws, rules, and regulations. The board shall exercise the powers, duties, functions, and responsibilities and shall administer and implement the programs authorized by this Section independently of the secretary, except as otherwise provided in this Section. The board shall be responsible for the performance and administration of its day-to-day operations, except that the secretary of the Department of State shall be responsible for those matters which are in the nature of accounting, payroll, budget control, procurement, data processing, and personnel management and shall have the authority to transfer or implement any or all of said functions through the secretary and the department.

B. Nothing shall authorize monies, property, or personnel budgeted or assigned to the board or to the museum to be transferred to or to be used by the department without prior approval of the board.

C. The board may solicit and accept gifts and donations for the purposes of the Louisiana Military Museum. Any funds so accepted may be expended by the board or by the Department of State as otherwise provided by law.

D.(1) The provisions of R.S. 36:810 and 811 shall be applicable to the museum and its governing board placed within the Department of State by this Section.

(2) No records, books, or papers stored in the museum vault or on museum premises shall be removed or transferred from the museum without the unanimous approval of all of the members of the governing board.

Acts 2003, No. 786, §2.



RS 36:801.14 - Repealed

§801.14. Repealed by Acts 2015, No. 401, §3(C).



RS 36:801.15 - Governing board of the Tioga Heritage Park and Museum

§801.15. Governing board of the Tioga Heritage Park and Museum

A.(1) The Tioga Heritage Park and Museum is hereby placed within the Department of State, subject to the provisions of this Section and Chapter 5-K of Title 25 of the Louisiana Revised Statutes of 1950.

(2) The governing board of the Tioga Heritage Park and Museum is hereby placed within the Department of State and shall exercise all powers, duties, functions, and responsibilities provided or authorized for it by law which are in the nature of policymaking, rulemaking, regulation, enforcement, or adjudication. The board shall exercise all advisory powers, duties, and functions provided for it by law. The board shall administer and implement all programs provided or authorized by law for it or for the Tioga Heritage Park and Museum. The board shall exercise the powers, duties, functions, and responsibilities and shall administer and implement the programs authorized by this Section independently of the secretary, except as otherwise provided in this Section. The board shall be responsible for the performance and administration of its day-to-day operations, except that the secretary of the Department of State shall be responsible for those matters which are in the nature of accounting, payroll, budget control, procurement, data processing, and personnel management and shall have the authority to transfer or implement any or all of said functions through the secretary and the department.

B. Nothing shall authorize monies, property, or personnel budgeted or assigned to the board or to the museum to be transferred to or to be used by the department without prior approval of the board.

C. The board may solicit and accept gifts and donations for the purposes of the Tioga Heritage Park and Museum. Any funds so accepted may be expended by the board or by the Department of State as otherwise provided by law.

D.(1) The provisions of R.S. 36:810 and 811 shall be applicable to the museum and its governing board placed within the Department of State by this Section.

(2) No records, books, or papers stored in the museum vault or on museum premises shall be removed or transferred from the museum without approval of the governing board.

Acts 2003, No. 586, §2, eff. upon appropriation of funds.

NOTE: See Acts 2003, No. 586, §3 relative to effectiveness of Act upon appropriation of funds.



RS 36:801.16 - Governing board of the Mansfield Female College Museum

§801.16. Governing board of the Mansfield Female College Museum

A.(1) The Mansfield Female College Museum is hereby placed within the Department of State, subject to the provisions of this Section and Chapter 5-L of Title 25 of the Louisiana Revised Statutes of 1950.

(2) The governing board of the Mansfield Female College Museum is hereby placed within the Department of State and shall exercise all powers, duties, functions, and responsibilities provided or authorized for it by law which are in the nature of policymaking, rulemaking, regulation, enforcement, or adjudication. The board shall exercise all advisory powers, duties, and functions provided for it by law. The board shall administer and implement all programs provided or authorized by law for it or for the Mansfield Female College Museum. The board shall exercise the powers, duties, functions, and responsibilities and shall administer and implement the programs authorized by this Section independently of the secretary, except as otherwise provided in this Section. The board shall be responsible for the performance and administration of its day-to-day operations, except that the secretary of the Department of State shall be responsible for those matters which are in the nature of accounting, payroll, budget control, procurement, data processing, and personnel management and shall have the authority to transfer or implement any or all of said functions through the secretary and the department.

B. Nothing shall authorize monies, property, or personnel budgeted or assigned to the board or to the museum to be transferred to or to be used by the department without prior approval of the board.

C. The board may solicit and accept gifts and donations for the purposes of the Mansfield Female College Museum. Any funds so accepted may be expended by the board or by the Department of State as otherwise provided by law.

D.(1) The provisions of R.S. 36:810 and 811 shall be applicable to the museum and its governing board placed within the Department of State by this Section.

(2) No records, books, or papers stored in the museum vault or on museum premises shall be removed or transferred from the museum without the approval of the governing board.

Acts 2003, No. 592, §2, eff. upon appropriation of funds; Acts 2004, No. 229, §2.

NOTE: See Acts 2003, No. 592, §§3 and 4 relative to conditions for transfer of Mansfield Female College Museum to Dept. of State, termination of authority for transfer, and effectiveness of transfer.

NOTE: See Acts 2004, No. 229, §3(A) relative to change of name of museum to Mansfield Female College Museum.

NOTE: See Acts 2004, No. 229, §3(B), relative to Act having no effect on Acts 2003, No. 592, §§3 and 4 (see above note).



RS 36:801.17 - Governing board of the McNeill Street Pumping Station Museum

§801.17. Governing board of the Shreveport Water Works Museum

A.(1) The Shreveport Water Works Museum is hereby placed within the Department of State, subject to the provisions of this Section and Chapter 5-M of Title 25 of the Louisiana Revised Statutes of 1950.

(2) The governing board of the Shreveport Water Works Museum is hereby placed within the Department of State and shall exercise all powers, duties, functions, and responsibilities provided or authorized for it by law which are in the nature of policymaking, rulemaking, regulation, enforcement, or adjudication. The board shall exercise all advisory powers, duties, and functions provided for it by law. The board shall administer and implement all programs provided or authorized by law for it or for the Shreveport Water Works Museum. The board shall exercise the powers, duties, functions, and responsibilities and shall administer and implement the programs authorized by this Section independently of the secretary, except as otherwise provided in this Section. The board shall be responsible for the performance and administration of its day-to-day operations, except that the secretary of the Department of State shall be responsible for those matters which are in the nature of capital outlay, accounting, payroll, budget control, procurement, data processing, and personnel management and shall have the authority to transfer or implement any or all of said functions through the secretary and the department. Except as provided in R.S. 25:380.104(A)(2), the secretary of state shall employ, appoint, fix the compensation of, remove, assign, and promote such personnel as is necessary for the efficient administration of the museum in accordance with civil service laws, rules, and regulations.

B. Nothing shall authorize monies, property, or personnel budgeted or assigned to the board or to the museum to be transferred to or to be used by the department without prior approval of the board.

C. The board may solicit and accept gifts and donations for the purposes of the Shreveport Water Works Museum. Any funds so accepted may be expended by the board or by the Department of State as otherwise provided by law.

D.(1) The provisions of R.S. 36:810 and 811 shall be applicable to the museum and its governing board placed within the Department of State by this Section.

(2) No records, books, or papers stored in the museum vault or on museum premises shall be removed or transferred from the museum without the approval of the governing board.

Acts 2004, No. 545, §2, eff. June 25, 2004; Acts 2007, No. 324, §2.

NOTE: See Acts 2004, No. 545, §3 relative to conditions for action to be taken under Act and termination of effectiveness of Act.



RS 36:801.18 - Repealed by Acts 2015, No. 401, §3(C).

§801.18. Repealed by Acts 2015, No. 401, §3(C).



RS 36:801.19 - Governing board of the Spring Street Historical Museum

§801.19. Governing board of the Spring Street Historical Museum

A.(1) The Spring Street Historical Museum is hereby placed within the Department of State, subject to the provisions of this Section and Chapter 5-O of Title 25 of the Louisiana Revised Statutes of 1950.

(2) The governing board of the Spring Street Historical Museum is hereby placed within the Department of State and shall exercise all powers, duties, functions, and responsibilities provided or authorized for it by law which are in the nature of policymaking, rulemaking, regulation, enforcement, or adjudication. The board shall exercise all advisory powers, duties, and functions provided for it by law. The board shall administer and implement all programs provided or authorized by law for it or for the Spring Street Historical Museum. The board shall exercise the powers, duties, functions, and responsibilities and shall administer and implement the programs authorized by this Section independently of the secretary, except as otherwise provided in this Section. The board shall be responsible for the performance and administration of its day-to-day operations, except that the secretary of state shall be responsible for those matters which are in the nature of capital outlay, accounting, payroll, budget control, procurement, data processing, and personnel management and shall have the authority to transfer or implement any or all of said functions through the secretary and the department. Except as provided in R.S. 25:380.124(A)(2), the secretary of state shall employ, appoint, fix the compensation of, remove, assign, and promote such personnel as is necessary for the efficient administration of the museum in accordance with civil service laws, rules, and regulations.

B. Nothing in this Section shall authorize monies, property, or personnel budgeted or assigned to the board or to the museum to be transferred to or to be used by the department without prior approval of the board.

C. The board may solicit and accept gifts and donations for the purposes of the Spring Street Historical Museum. Any funds so accepted may be expended by the board or by the Department of State as otherwise provided by law.

D.(1) The provisions of R.S. 36:810 and 811 shall be applicable to the museum and its governing board placed within the Department of State by this Section.

(2) No records, books, or papers stored in the museum vault or on museum premises shall be removed or transferred from the museum without the approval of the governing board.

Acts 2006, No. 417, §2, eff. June 15, 2006.

NOTE: See Acts 2006, No. 417, §3, relative to effectiveness of Act and restriction on action pursuant to the Act.



RS 36:801.20 - Governing board of the Louisiana Military Hall of Fame and Museum

§801.20. Governing board of the Louisiana Military Hall of Fame and Museum

A.(1) The Louisiana Military Hall of Fame and Museum is hereby placed within the Department of State, subject to the provisions of this Section and Chapter 5-P of Title 25 of the Louisiana Revised Statutes of 1950.

(2) The governing board of the Louisiana Military Hall of Fame and Museum is hereby placed within the Department of State and shall exercise all powers, duties, functions, and responsibilities provided or authorized for it by law which are in the nature of policymaking, rulemaking, regulation, enforcement, or adjudication. The board shall exercise all advisory powers, duties, and functions provided for it by law. The board shall administer and implement all programs provided or authorized by law for it or for the Louisiana Military Hall of Fame and Museum. The board, with the approval of the secretary of state, shall employ, appoint, fix the compensation of, remove, assign, and promote such personnel as is necessary for the efficient administration of its powers, duties, functions, and responsibilities for the administration of its programs, and in accordance with civil service laws, rules, and regulations. The board shall exercise the powers, duties, functions, and responsibilities and shall administer and implement the programs authorized by this Section independently of the secretary, except as otherwise provided in this Section. The board shall be responsible for the performance and administration of its day-to-day operations, except that the secretary of the Department of State shall be responsible for those matters which are in the nature of accounting, payroll, budget control, procurement, data processing, and personnel management and shall have the authority to transfer or implement any or all of said functions through the secretary and the department.

B. Nothing shall authorize monies, property, or personnel budgeted or assigned to the board or to the museum to be transferred to or to be used by the department without prior approval of the board.

C. The board may solicit and accept gifts and donations for the purposes of the Louisiana Military Hall of Fame and Museum. Any funds so accepted may be expended by the board or by the Department of State as otherwise provided by law.

D.(1) The provisions of R.S. 36:810 and 811 shall be applicable to the museum and its governing board placed within the Department of State by this Section.

(2) No records, books, or papers stored in the museum vault or on museum premises shall be removed or transferred from the museum without the approval of two-thirds of the members of the governing board.

Acts 2006, No. 614, §2.



RS 36:801.21 - Repealed by Acts 2010, No. 890, §2, eff. July 2, 2010.

§801.21. Repealed by Acts 2010, No. 890, §2, eff. July 2, 2010.



RS 36:801.22 - Governing board of the Germantown Colony Museum

§801.22. Governing board of the Germantown Colony Museum

A.(1) The Germantown Colony Museum is hereby placed within the Department of State, subject to the provisions of this Section and Chapter 5-R of Title 25 of the Louisiana Revised Statutes of 1950.

(2) The governing board of the Germantown Colony Museum is hereby placed within the Department of State and shall exercise all powers, duties, functions, and responsibilities provided or authorized for it by law which are in the nature of policymaking, rulemaking, regulation, enforcement, or adjudication. The board shall exercise all advisory powers, duties, and functions provided for it by law. The board shall administer and implement all programs provided or authorized by law for it or for the Germantown Colony Museum. The board shall exercise the powers, duties, functions, and responsibilities and shall administer and implement the programs authorized by this Section independently of the secretary, except as otherwise provided in this Section. The board shall be responsible for the performance and administration of its day-to-day operations, except that the secretary of state shall be responsible for those matters which are in the nature of capital outlay, accounting, payroll, budget control, procurement, data processing, and personnel management and shall have the authority to transfer or implement any or all of said functions through the secretary and the department. Except as provided in R.S. 25:380.154(A)(2), the secretary of state shall employ, appoint, fix the compensation of, remove, assign, and promote such personnel as is necessary for the efficient administration of the museum in accordance with civil service laws, rules, and regulations.

B. Nothing in this Section shall authorize monies, property, or personnel budgeted or assigned to the board or to the museum to be transferred to or to be used by the department without prior approval of the board.

C. The board may solicit and accept gifts and donations for the purposes of the Germantown Colony Museum. Any funds so accepted may be expended by the board or by the Department of State as otherwise provided by law.

D.(1) The provisions of R.S. 36:810 and 811 shall be applicable to the museum and its governing board placed within the Department of State by this Section.

(2) No records, books, or papers stored in the museum vault or on museum premises shall be removed or transferred from the museum without the approval of the governing board.

Acts 2008, No. 847, §2, eff. July 1, 2008.

NOTE: See Acts 2008, No. 847, §3, eff. July 1, 2008, relative to effectiveness of Act and restrictions on action pursuant to the Act.



RS 36:801.23 - Repealed

§801.23. Repealed by Acts 2016, No. 16, §2, eff. May 9, 2016.



RS 36:802 - Transfer; retention of policymaking and rulemaking functions

§802. Transfer; retention of policymaking and rulemaking functions

The agencies transferred by the provisions of R.S. 36:209(Q) and (Y), 259(MM), 309(B), 409(C), 459(B), 610(B), 629(I), and 769(C) shall continue to be composed and selected as provided by law, and each shall continue to exercise all of the powers, duties, functions, and responsibilities provided or authorized for each by the constitution or laws which are in the nature of policymaking, rulemaking, licensing, regulation, enforcement, or adjudication and also shall continue to exercise all advisory powers, duties, functions, and responsibilities provided by law. Such powers, duties, functions, and responsibilities shall be exercised independently of the secretary and any assistant secretary, except that:

(1)(a) The secretary of the department to which each is transferred shall exercise all powers, duties, functions, and responsibilities necessary for the administration and implementation of the policies, rules, and decisions of the agencies so transferred, including the employing, appointing, removing, and promoting of necessary personnel. However, in the case of any agency transferred under the provisions of this Section and placed by the secretary within an office administered by an assistant secretary, the assistant secretary of the office, under the direct supervision and control of the secretary, shall exercise all powers, duties, functions, and responsibilities necessary for the administration and implementation of the policies, rules, and decisions of the agency, including the employing, appointing, removing, and promoting of necessary personnel.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, the secretary of the Department of Corrections, in the case of any agency transferred to the Department of Corrections under the provisions of this Section and placed by the secretary within an office administered by an assistant secretary, shall have the authority to employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration of the agency.

(2) The undersecretary of the department to which each is transferred shall, under the supervision and control of the secretary, perform and administer those functions of each which he is required to perform and administer to the extent provided for each by this Title.

Acts 1976, No. 513, §1; Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1978, No. 119, §1; Acts 1978, No. 439, §2; Acts 1979, No. 258, §1; Acts 1980, No. 762, §1; Acts 1981, No. 621, §2, eff. Jan. 1, 1982; Acts 1982, No. 778, §2; Acts 1983, No. 97, §4, eff. Feb. 1, 1984; Acts 1984, No. 862, §3; Acts 1984, No. 455, §1, eff. Oct. 1, 1984; Acts 1987, No. 737, §1; Acts 1988, 1st Ex. Sess., No. 2, §1, eff. Mar. 28, 1988; Acts 1988, No. 4, §2; Acts 1988, No. 796, §1, eff. July 18, 1988; Acts 1999, No. 944, §2; Acts 2001, No. 8, §11, eff. July 1, 2001; Acts 2005, No. 428, §1, eff. July 1, 2005; Acts 2012, No. 269, §1, eff. May 25, 2012; Acts 2012, No. 600, §1, eff. June 7, 2012; Acts 2012, No. 759, §1, eff. June 12, 2012; Acts 2012, No. 811, §11, eff. July 1, 2012; Acts 2013, No. 228, §1, eff. July 1, 2013.

*NOTE: R.S. 36:359(B) was repealed by Acts 1986, No. 581, §3.

NOTE: See Acts 2013, No. 228, §§4-7, relative to implementation of transfer of La. Seafood Promotion and Marketing Board from Dept. of Wildlife and Fisheries to Dept. of Culture, Recreation and Tourism.



RS 36:802.1 - Transfer; retention of funds

§802.1. Transfer; retention of funds

The agencies transferred by the provisions of R.S. 36:629(E) shall be transferred as provided in R.S. 36:802, except that the commissioner of agriculture shall return all funds that he collects for the agency, including proceeds from assessments and license fees, to the agency less the actual cost of collecting the assessment or license fee. Each such agency shall continue to control its own funds subject to the budgetary review of the commissioner of agriculture and the deputy commissioner for management and finance. In addition, each of the agencies transferred by the provisions of R.S. 36:629(E) shall continue to appoint its own director and assistant director or personnel to fill comparable positions as authorized by law.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977. Amended by Acts 1978, No. 119, §1.



RS 36:802.2 - Transfer; Louisiana Sweet Potato Advertising and Development Commission

§802.2. Transfer; Louisiana Sweet Potato Advertising and Development Commission

The agency transferred by the provisions of R.S. 36:629(F) shall be transferred as provided in R.S. 36:802 and R.S. 36:802.1, except that the agency shall continue to employ its own director and such other personnel as is necessary to carry out its functions as provided by law.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:802.3 - Transfer; certain appointing authority retained

§802.3. Transfer; certain appointing authority retained

The agencies transferred by the provisions of R.S. 36:209(M) and 629(C) shall be transferred as provided in R.S. 36:802, except that each of the agencies so transferred shall continue to appoint its own director and assistant director or personnel to fill comparable positions as authorized by law.

Acts 1986, No. 981, §1, eff. July 16, 1986; Acts 1993, No. 791, §2; Acts 1997, No. 1440, §2, eff. July 1, 1998; Acts 2005, No. 428, §1, eff. July 1, 2005; Acts 2008, No. 831, §1, eff. July 1, 2008; Acts 2010, No. 411, §1, eff. July 1, 2010.



RS 36:802.4 - Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

§802.4. Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.



RS 36:802.5 - Repealed by Acts 2013, No. 228, §3, eff. July 1, 2013.

§802.5. Repealed by Acts 2013, No. 228, §3, eff. July 1, 2013.



RS 36:802.6 - Transfer; certain appointive authority retained

§802.6. Transfer; certain appointive authority retained

The agencies placed in the Department of Agriculture and Forestry by R.S. 36:629(J) and (K) shall exercise and carry out all powers, duties, functions, and responsibilities as provided in R.S. 36:802, except that each agency, subject to the approval of the commissioner of agriculture and forestry, shall appoint its own director and assistant director.

Acts 1983, No. 96, §3, eff. June 23, 1983; Acts 1985, No. 917, §2, eff. July 23, 1985; Acts 2004, No. 865, §2, eff. July 12, 2004; Acts 2012, No. 811, §11, eff. July 1, 2012.



RS 36:802.7 - Transfer, certain appointive authority retained

§802.7. Transfer, certain appointive authority retained

The agency placed in the Department of Agriculture by R.S. 36:629(L) shall exercise and carry out all powers, duties, functions, and responsibilities as provided by R.S. 36:802, except that the commissioner of agriculture shall return all funds that he collects for the agency, including proceeds from assessments and penalties, to the agency, less the actual cost of collecting the assessments or penalties. The agency shall control its own funds subject to the budgetary review of the assistant commissioner for management and finance and the budgetary approval of the commissioner of agriculture. In addition, the agency placed in the Department of Agriculture by the provisions of R.S. 36:629(L) shall appoint its own director and assistant director, subject to the provisions of R.S. 3:557.5(B).

Added by Acts 1983, No. 526, §2, eff. July 8, 1983.



RS 36:802.8 - Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

§802.8. Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.



RS 36:802.9 - Transfer; Children's Trust Fund Board

§802.9. Transfer; Children's Trust Fund Board

The Louisiana Children's Trust Fund Board (R.S. 46:2404) shall exercise its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with R.S. 36:802, except the board shall appoint the executive director of the Louisiana Children's Trust Fund Board subject to the approval of the secretary of the Department of Children and Family Services. The executive director shall serve as secretary to the board. The authority granted to the board by the provisions of R.S. 36:802 shall specifically include but not be limited to the authority to adopt the comprehensive state plan for prevention of child abuse and neglect.

Acts 1986, No. 357, §2, eff. June 30, 1986; Acts 1987, No. 932, §2, eff. July 20, 1987; Acts 1988, 1st Ex. Sess., No. 1, §2, eff. Mar. 28, 1988; Acts 1992, No. 984, §11; Acts 2010, No. 877, §3, eff. July 1, 2010; Acts 2012, No. 811, §11, eff. July 1, 2012.



RS 36:802.10 - Transfer; Forestry Commission

§802.10. Transfer; Forestry Commission

A. The Forestry Commission, transferred to the Department of Agriculture and Forestry as provided in R.S. 36:629(N), shall be transferred in accordance with R.S. 36:802, except as specifically provided in this Section.

B. The Forestry Commission shall appoint the state forester as provided in Article IX, Section 8(C) of the Constitution of Louisiana and with the consent of the Senate. He shall serve as the assistant commissioner for the office of forestry and as secretary to the Forestry Commission.

C. All employees of the office of forestry of the Department of Natural Resources are transferred to the office of forestry of the Department of Agriculture and Forestry.

D. An appropriate percentage of the administrative employee positions, and the employees holding those positions, of the Forestry Commission which were transferred to the Department of Natural Resources are transferred to the Department of Agriculture and Forestry. The secretary of natural resources and the commissioner of agriculture and forestry shall jointly determine the appropriate number of administrative positions and personnel to be transferred. This determination and the resulting transfer shall be effected no later than the last day of September of 1986.

E. All funds appropriated to the Forestry Commission and the office of forestry of the Department of Natural Resources shall be transferred to those entities in the Department of Agriculture and Forestry.

F. Any appropriation for Fiscal Year 1986-1987 to the Forestry Commission or the office of forestry within the Department of Natural Resources shall be deemed to be appropriated to those entities within the Department of Agriculture and Forestry.

G. All property and facilities owned and operated by, or leased by or for the Forestry Commission or the office of forestry of the Department of Natural Resources are transferred to those entities within the Department of Agriculture and Forestry.

H. The fleet of airplanes operated by the Forestry Commission and the office of forestry of the Department of Natural Resources is specifically transferred to the Department of Agriculture and Forestry. All airplanes operated by the Department of Agriculture and Forestry shall be under the exclusive jurisdiction of that department. Subject to the provisions of R.S. 2:1, et seq., the department may provide guidelines and procedures for the use and operation of its aircraft.

I. The office of forestry of the Department of Agriculture and Forestry shall be the successor of the office of forestry of the Department of Natural Resources. For purposes of the transfer of functions of the office of forestry from the Department of Natural Resources to the Department of Agriculture and Forestry, the Department of Agriculture and Forestry shall be the successor to the Department of Natural Resources. All unfinished business of the former office and of the former department related thereto shall be completed by, all references in laws and documents to the former office and to the former department related thereto shall be deemed to refer to, and all obligations of the former office and of the former department related thereto shall be the obligations of the successor office and department. All legal proceedings of the former office and of the former department related thereto shall be continued in the name of such former office and department and further proceedings shall be in the name of the successor office and department without the necessity for amendment of any document.

Acts 1986, No. 581, §2, eff. July 2, 1986.



RS 36:802.11 - Repealed by Acts 2010, No. 861, §22.

§802.11. Repealed by Acts 2010, No. 861, §22.



RS 36:802.12 - Transfer; State Soil and Water Conservation Committee

§802.12. Transfer; State Soil and Water Conservation Commission

The State Soil and Water Conservation Commission, which was transferred to the Department of Agriculture and Forestry by R.S. 36:629(O), shall be transferred in accordance with the provisions of R.S. 36:802 except that the director and assistant director of the commission shall be employed as provided by law.

Acts 1988, No. 91, §1; Acts 2008, No. 920, §4, eff. July 14, 2008.



RS 36:802.13 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

§802.13. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 36:802.14 - Transfer; Volunteer Louisiana Commission

§802.14. Transfer; Volunteer Louisiana Commission

A. The commission placed within the office of the lieutenant governor by the provisions of R.S. 36:4(N) shall be transferred as provided in R.S. 36:802, except that the commission shall be authorized to employ, fix the compensation of, remove, and assign duties to the executive director of the commission and shall be authorized to employ, appoint, fix the compensation of, remove, assign, and promote such personnel as are necessary for the commission to perform its powers, duties, responsibilities, and functions in accordance with civil service laws, rules, and regulations.

B. The term "secretary of the department" as used in R.S. 36:802 shall mean the lieutenant governor and the term "undersecretary of the department" as used in R.S. 36:802 shall mean the undersecretary of the Department of Culture, Recreation and Tourism for the purposes of this Section.

Acts 1995, No. 742, §1, eff. June 27, 1995; Acts 2012, No. 553, §2.



RS 36:802.15 - Transfer; certain appointive authority retained

§802.15. Transfer; certain appointive authority retained

The Louisiana Tax Free Shopping Commission, placed in the Department of Revenue by R.S. 36:459(E), shall exercise and carry out all powers, duties, functions, and responsibilities as provided in R.S. 36:802, except that the agency shall appoint its own director and assistant director.

Acts 1995, No. 97, §1, eff. June 12, 1995; Acts 1997, No. 658, §2.



RS 36:802.16 - Transfer; Louisiana Health Care Commission

§802.16. Transfer; Louisiana Health Care Commission

The Louisiana Health Care Commission, which was transferred to the Department of Insurance by R.S. 36:686(D), shall be transferred in accordance with the provisions of R.S. 36:802, except that the commission shall continue to appoint its own director and assistant director subject to the approval of the commissioner of insurance.

Acts 1999, No. 446, §2, eff. July 1, 1999; Acts 1999, No. 885, §2, eff. June 30, 1999.



RS 36:802.17 - Repealed

§802.17. Repealed by Acts 2014, No. 832, §7(B).



RS 36:802.18 - Transfer; Water Resources Commission

§802.18. Transfer; Water Resources Commission

The Water Resources Commission placed in the office of conservation, Department of Natural Resources, by R.S. 36:359(K) shall exercise and carry out all powers, duties, functions, and responsibilities as provided by R.S. 36:802, except that the commission's powers, duties, functions, and responsibilities are in the nature of policymaking and adjudication. The commission shall continue to exercise all advising powers, duties, functions, and responsibilities provided by law.

Acts 2003, No. 49, §1, eff. July 1, 2003; Acts 2012, No. 471, §1.



RS 36:802.19 - Transfer; Louisiana Byways Commission; certain appointing authority

§802.19. Transfer; Louisiana Byways Commission; certain appointing authority

The Louisiana Byways Commission, placed within the Department of Culture, Recreation and Tourism by R.S. 36:209(X), shall exercise and perform its powers, duties, functions, and responsibilities as provided in R.S. 36:802, except the commission may appoint the Louisiana Byways Program coordinator and one additional employee as provided in R.S. 56:1948.12(D).

Acts 2003, No. 999, §2.



RS 36:802.20 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

§802.20. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 36:802.21 - Transfer; Board of Directors of the Louisiana Automobile Theft and Insurance Fraud Prevention Authority

§802.21. Transfer; Board of Directors of the Louisiana Automobile Theft and Insurance Fraud Prevention Authority

The Louisiana Automobile Theft and Insurance Fraud Prevention Authority, which was transferred to the Department of Insurance by R.S. 36:686(E), shall be transferred in accordance with the provisions of R.S. 36:802, except that the commission shall continue to appoint its own director and assistant director who shall serve at the pleasure of the commissioner of insurance.

Acts 2006, No. 383, §1, eff. June 15, 2006.



RS 36:802.22 - Repealed

§802.22. Repealed by Acts 2016, No. 69, §2.



RS 36:802.23 - Repealed

§802.23. Repealed by Acts 2016, No. 314, §2(B).



RS 36:802.24 - Repealed

§802.24. Repealed by Acts 2016, No. 604, §3.



RS 36:803 - Transfer; licensing agencies

§803. Transfer; licensing agencies

A.(1) Each of the agencies transferred by the provisions of R.S. 36:4.1(D), R.S. 36:209(D), R.S. 36:259(E), R.S. 36:309(D), R.S. 36:409(D), and R.S. 36:509(C), all of which are charged by law with the responsibility for the regulation, examination, certification, and licensing of persons in this state, and the enforcement of the laws relating thereto, shall continue to be composed and selected as provided by law, and each shall continue to exercise all of the powers, duties, functions, and responsibilities provided or authorized for each by the constitution or laws which are in the nature of policymaking, rulemaking, certification, licensing, regulation, enforcement, or adjudication and also shall continue to exercise all advisory powers, duties, functions, and responsibilities provided by law.

(2) In addition, each of those agencies shall continue to impose, collect, and retain license or certification fees as provided by law; issue and renew certificates for qualified applicants, set standards for and approve the preparation, conduct, and administration of its own examinations, and be responsible, as otherwise provided by law, for carrying out the laws relative to its profession or occupation to the extent that such laws provide for rulemaking, certification, licensing, regulations, testing, inspection, enforcement, and adjudication by the agency.

(3) Each such agency shall be subject to budget review of the undersecretary and shall be required to comply with all accounting, reporting, audit, and review requirements which are applicable to budget units. The undersecretary of the department to which each such agency is transferred shall, under the supervision and control of the secretary, review procurement and contract management for the agency. In addition, the license fees and any other fees charged by such agencies shall be subject to review by the secretary, and the secretary may make recommendations to the legislature for changes in such fees as he deems necessary.

(4) The secretary of the department to which each such agency is transferred shall review the number of employees which the agency may employ; however, the executive head of the agency shall employ, appoint, remove, assign, and promote such personnel, in accordance with applicable civil service laws, rules, and regulations and subject to other applicable laws.

B. Each of the agencies referred to in Subsection A of this Section shall be required to comply with the provisions of the "Louisiana Licensing Agency Budget Act" as contained in R.S. 39:1331 through 1342.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1978, No. 767, §1; Acts 1979, No. 359, §1; Acts 1981, No. 799, §2; Acts 1988, No. 555, §2, eff. July 14, 1988; Acts 1989, No. 751, §1, eff. July 8, 1989; Acts 2001, No. 8, §11, eff. July 1, 2001; Acts 2003, No. 850, §1; Acts 2012, No. 811, §11, eff. July 1, 2012.



RS 36:803.1 - Transfer; certain appointing authority retained

§803.1. Transfer; certain appointing authority retained

The agency transferred by the provisions of R.S. 36:409(J)(1) shall be transferred as provided in R.S. 36:803, except that it shall continue to appoint its own director as otherwise authorized by law.

Acts 2008, No. 831, §1, eff. July 1, 2008.



RS 36:804 - Repealed

§804. Repealed by Acts 2016, No. 577, §3.



RS 36:805 - Repealed by Acts 2009, No. 438, §15(B).

§805. Repealed by Acts 2009, No. 438, §15(B).



RS 36:806 - Transfer; Department of Conservation

§806. Transfer; Department of Conservation

The State Department of Conservation, transferred by the provisions of R.S. 36:359(D), shall be transferred as provided in R.S. 36:802, except that the secretary, deputy secretary, and undersecretary of the department shall have no authority to exercise, review, administer, or implement the quasi judicial, licensing, permitting, regulatory, rulemaking, or enforcement powers or decisions of the assistant secretary of the office of conservation. The assistant secretary shall be authorized to employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration required in making these decisions, in accordance with applicable civil service laws, rules, and regulations, and with policies and rules, subject to budgetary control of the Department of Natural Resources, and applicable laws.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1995, No. 87, §1, eff. July 1, 1995.



RS 36:807 - Transfer; State Mineral and Energy Board

§807. Transfer; State Mineral and Energy Board

The State Mineral and Energy Board, transferred by the provisions of R.S. 36:359(E), shall be transferred as provided in R.S. 36:802, except the secretary of the Department of Natural Resources shall be an ex officio member of the State Mineral and Energy Board. The State Mineral and Energy Board shall retain the authority to lease for development and production of minerals, oil, and gas, any lands belonging to the state, or the title to which is in the public, including road beds, water bottoms, and land adjudicated to the state at tax sale. The State Mineral and Energy Board shall retain supervision of all mineral leases granted by the state, and it shall retain general authority to take action for and on behalf of and to protect the interests of the state in accordance with the provisions of Title 30 of the Revised Statutes of 1950, as amended, and applicable laws.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 2009, No. 196, §4, eff. July 1, 2009.



RS 36:808 - Repealed by Acts 1978, No. 444, 2.

§808. Repealed by Acts 1978, No. 444, §2.



RS 36:809 - Board of Ethics

§809. Board of Ethics

The agency placed within the Department of State Civil Service by the provisions of R.S. 36:53(C) shall be placed within the department as provided in R.S. 36:801. In addition the State Civil Service Commission, the Department of State Civil Service, and the director shall in no way interfere with, review, or change the decisions of the agency so placed.

Acts 1977, No. 83, §1, eff. June 22, 1977. Amended by Acts 1982, No. 698, §1; Acts 1996, 1st Ex. Sess., No. 64, §5, eff. Jan. 1, 1997.



RS 36:810 - Transfer of property and employees

§810. Transfer of property and employees

The books, papers, records, moneys, actions, and other property of every kind and description, movable and immovable, real and personal, possessed, controlled, or used by each agency transferred in accordance with this Part, shall be transferred with each agency to the department but shall continue to be owned, possessed, controlled, and used by each agency so transferred. The employees of each agency transferred in accordance with this Part, to the extent required and in accordance with applicable civil service laws, shall be transferred with the agency to the department and shall continue to be controlled by the agency and its executive head to the extent provided in the provisions relative to the respective transfer of each.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:811 - Protection of obligations; etc.

§811. Protection of obligations; etc.

A. The legislature hereby specifically states that this Title is in no way and to no extent intended to nor shall it be construed in any manner which will impair the contractual or other obligations of any agency transferred by this Title or of the state of Louisiana.

B. This Title shall not be construed or applied in any way which will prevent full compliance by the state, or any department, office, or agency thereof, with the requirements of any Act of the Congress of the United States or any regulation made thereunder by which federal aid or other federal assistance has been or hereafter is made available to this state, or any department, office, agency, or subdivision thereof, anything contained in this Title to the contrary notwithstanding.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:851 - Transfer; merger and consolidation of functions

PART II. TRANSFER OF FUNCTIONS TO SECRETARY

§851. Transfer; merger and consolidation of functions

A. The powers, duties, functions, responsibilities, programs, and operations as vested by the constitution and laws of this state, of each of the agencies transferred by the provisions of R.S. 36:209(B), 259(C), 409(O), 610(D), and 744(U) upon and after the date of each such transfer shall be exercised by and be under the administration and control of the secretary of the department to which each is transferred, except for those functions of each which are required to be performed and administered by the undersecretary of each department, as heretofore provided for each by this Title.

B. The secretary of each department shall have full authority, to the extent not inconsistent with this Title, to assign powers, duties, functions, responsibilities, programs, and operations of any agency transferred in accordance with the provisions of this Part to any other agency so transferred or to an office within the department, or may determine that any or all of them shall be exercised in such other manner, not inconsistent with law, as he shall decide. The powers, duties, and functions hereafter to be exercised and performed by each of the agencies transferred in accordance with the provisions of this Part and by each office in the department shall be determined by the secretary, in accordance with the general functions of each office as set forth in the applicable provisions of this Title for each office.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1981, No. 858, §2, eff. Jan. 1, 1982; Acts 1988, No. 785, §1; Acts 1997, No. 273, §2; Acts 2012, No. 811, §11, eff. July 1, 2012; Acts 2015, No. 401, §3(B); Acts 2016, No. 14, §1, eff. May 9, 2016.



RS 36:851.1 - Transfer; Museums of Local Interest and the Louisiana Sports Hall of Fame

§851.1. Transfer; Museums of Local Interest and the Louisiana Sports Hall of Fame

The museums placed within the Department of Culture, Recreation and Tourism by the provisions of R.S. 36:209(W) shall be placed within the office of the state museum as provided in this Part except that the Friends of the Museums of Local Interest and the Friends of the Louisiana Sports Hall of Fame shall have all powers and duties otherwise provided by law.

Acts 2003, No. 1205, §2, eff. July 3, 2003.

NOTE: See Acts 2003, No. 1205, §§3 and 4 relative to retention of the director and secretary of the Louisiana Political Museum and Hall of Fame and relative to the initial members of the Friends of the Museum of Local Interest and Friends of the Louisiana Sports Hall of Fame.



RS 36:852 - Unfinished business

§852. Unfinished business

Upon the transfer of each agency in accordance with this Part, any pending or unfinished business of each such agency shall be taken over and be completed by the department to which transferred and its secretary, with the same power and authority as that of the agency transferred. The department and its secretary shall be the successor in every way to each agency, and every act done by the department or its secretary in the exercise of the functions of each shall be deemed to have the same force and effect under any provisions of the constitution and laws in effect on the effective date of this Section as if done by the agency transferred.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:853 - References in laws and documents

§853. References in laws and documents

Wherever any agency transferred hereby is referred to or designated by the constitution or by any law or contract or other document, after the effective date of the transfer of such agency such reference or designation shall be deemed to apply to the department to which the transfer is made and/or its secretary.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:854 - Legal proceedings and documents continued

§854. Legal proceedings and documents continued

A. For purposes of this Section "legal proceeding" includes, but is not limited to, any suit, action, incidental demand or action, claim, and any other matter filed or pending before any court, administrative agency, or other judicial or quasi-judicial body.

B. For purposes of this Section, "document" includes, but is not limited to, any petition, application, exception, motion, rule, answer, incidental demand, citation, notice, return, affidavit, certificate, oath, bond or other security, summons, subpoena, writ, interrogatory, deposition, inventory, appraisal, evidence, court record, instruction, verdict, judgment, order, injunction, confirmation, appointment, warrant, letter, homologation, and any other pleading or instrument whatsoever permitted or required in any legal proceeding.

C. Any legal proceeding to which any agency transferred in accordance with the provisions of this Part is a party and which is filed, initiated, or otherwise pending before any court on the effective date of such transfer, and all documents involved in or affected by said legal proceeding, shall retain their effectiveness and shall be continued in the name of the agency so transferred. All further legal proceedings and documents in the continuation, disposition, and enforcement of said legal proceeding shall be in the name of the original party agency transferred in accordance with the provisions of this Part, and the department to which the original party agency and its functions are transferred shall be substituted for the original party agency without necessity for amendment of any document to substitute the name of the department or the name or title of any office, official, employee, or other agent or representative of the department. Any legal proceeding, and all documents involved in or affected by such legal proceeding, which has been continued in the name of the department after the effective date of the transfer of an agency transferred in accordance with the provisions of this Part and prior to the effective date of this Section, shall retain their effectiveness, and those provisions of this Section requiring that the continuation, disposition, and enforcement of a legal proceeding and documents related thereto shall be in the name of the agency shall not apply to or affect the validity of such legal proceeding.

Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:855 - Protection of obligations, etc.

§855. Protection of obligations, etc.

A. The legislature hereby specifically states that this Title is in no way and to no extent intended to nor shall it be construed in any manner which will impair the contractual or other obligations of any agency transferred by this Title or of the state of Louisiana. It is hereby specifically provided that all obligations of any agency transferred in accordance with this Part hereafter shall be deemed to be the obligations of the department to which the agency is transferred and of its secretary to the same extent as if originally made by them. In like manner, and in order to prevent any violation of the provisions, terms, or conditions of any gift, donation, deed, will, trust, or other instrument or disposition by which property of any kind has been vested in an agency transferred by this Title, or diversion from the purposes for which such property was thus vested in any agency, it is hereby specifically provided that each such instrument or disposition hereafter shall be deemed to have been vested in the department to which the agency is transferred and its secretary in the same manner and to the same extent as if originally so done.

B. The department to which each agency is transferred and its secretary shall be the successor in every way to each agency transferred and from which functions are or may be merged and consolidated, including all of the obligations and debts of each agency. All funds heretofore dedicated by or under authority of the constitution and laws of this state or any of its subdivisions to the payment of any bonds issued for construction or improvements for any institution or facility under the control of any agency hereby transferred shall continue to be collected and dedicated to the payment of those bonds, unless under the constitution and laws such bonds are now being paid out of moneys in the Bond Security and Redemption Fund. In like manner, all other dedications and allocations of revenues and sources of revenues heretofore made, which are constitutional under the Louisiana Constitution of 1974, shall continue, until otherwise hereafter provided by the constitution, in the same manner, to the same extent, and for the same purposes as were provided prior to the enactment of this Title.

C. This Title shall not be construed or applied in any way which will prevent full compliance by the state, or any department, office, or agency thereof, with the requirements of any Act of the Congress of the United States or any regulation made thereunder by which federal aid or other federal assistance has been or hereafter is made available to this state, or any department, office, agency, or subdivision thereof, anything contained in this Title to the contrary notwithstanding, and such compliance hereafter shall be accomplished by the secretary insofar as such compliance affects any agency transferred in accordance with the provisions of this Part.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:856 - Transfer of property

§856. Transfer of property

All books, papers, records, money, actions, and other property of every kind, movable and immovable, real and personal, heretofore possessed, controlled, or used by each agency transferred in accordance with this Part are hereby transferred to the department to which the agency is transferred.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:857 - Transfer of employees

§857. Transfer of employees

All employees heretofore engaged in the performance of duties in each agency transferred in accordance with this Part are hereby transferred to the department to which the employing agency is transferred, to the extent the secretary deems necessary to carry out the functions of the agency so transferred and shall, insofar as practicable and necessary, continue to perform the duties heretofore performed, subject to applicable state civil service laws, rules, and regulations.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:901 - Transfer; merger and consolidation of functions; advisory agency

PART III. TRANSFERS WITH ADVISORY FUNCTIONS RETAINED

§901. Transfer; merger and consolidation of functions; advisory agency

A. The functions, powers, duties, responsibilities, programs, and operations of each of the agencies transferred by the provisions of R.S. 36:209(C), 259(T), 309(C), 409(E), 651(G), and 744(D) on the date of each such transfer shall vest in and thereafter be the responsibility of the secretary of the department to which the transfer is made and shall be administered by the secretary in accordance with the powers vested in him by this Title and the applicable laws pertaining to each agency, except for those functions of each which are required to be performed and administered by the undersecretary of the department as heretofore provided for each by this Title. Each agency thus transferred shall continue in existence, the members thereof shall continue in office and hereafter shall be selected in the manner provided by law for each, and each agency hereafter shall serve solely in an advisory capacity to the secretary with respect to policies concerning matters within the purview of each as originally created.

B. The secretary of each department shall have full authority, to the extent not inconsistent with this Title, to assign powers, duties, functions, responsibilities, programs, and operations of any agency transferred in accordance with the provisions of this Part to any other agency so transferred or to an office within the department, or may determine that any or all of them shall be exercised in such other manner, not inconsistent with law, as he shall decide. The powers, duties, and functions hereafter to be exercised and performed by each of the agencies transferred in accordance with the provisions of this Part and by each office in the department shall be determined by the secretary, in accordance with the general functions of each office set forth in the applicable provisions of this Title for each office.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1978, No. 119, §1. Acts 1983, 1st Ex. Sess., No. 59, §2, eff. Feb. 7, 1983. Acts 1983, No. 97, §4, eff. Feb. 1, 1984; Acts 1988, No. 882, §4; Acts 1992, No. 1058, §2; Acts 1999, No. 367, §2; Acts 2012, No. 269, §1, eff. May 25, 2012; Acts 2012, No. 811, §11, eff. July 1, 2012.



RS 36:902 - Unfinished business

§902. Unfinished business

Upon the transfer of each agency in accordance with this Part, any pending or unfinished business of each such agency shall be taken over and be completed by the department to which transferred and its secretary, with the same power and authority as that of the agency transferred. The department and its secretary shall be the successor in every way to each agency, and every act done by the department or its secretary in the exercise of the functions of each shall be deemed to have the same force and effect under any provisions of the constitution and laws in effect on the effective date of this Section as if done by the agency transferred.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:903 - References in laws and documents

§903. References in laws and documents

Wherever any agency transferred hereby is referred to or designated by the constitution or by any law or contract or other document, after the effective date of the transfer such reference or designation shall be deemed to apply to the department to which the transfer is made and/or its secretary.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:904 - Legal proceedings and documents continued

§904. Legal proceedings and documents continued

A. For purposes of this Section "legal proceeding" includes, but is not limited to, any suit, action, incidental demand or action, claim, and any other matter filed or pending before any court, administrative agency, or other judicial or quasi-judicial body.

B. For purposes of this Section, "document" includes, but is not limited to, any petition, application, exception, motion, rule, answer, incidental demand, citation, notice, return, affidavit, certificate, oath, bond or other security, summons, subpoena, writ, interrogatory, deposition, inventory, appraisal, evidence, court record, instruction, verdict, judgment, order, injunction, confirmation, appointment, warrant, letter, homologation, and any other pleading or instrument whatsoever permitted or required in any legal proceeding.

C. Any legal proceeding to which any agency transferred in accordance with the provisions of this Part is a party and which is filed, initiated, or otherwise pending before any court on the effective date of such transfer, and all documents involved in or affected by said legal proceeding, shall retain their effectiveness and shall be continued in the name of the agency so transferred. All further legal proceedings and documents in the continuation, disposition, and enforcement of said legal proceeding shall be in the name of the original party agency transferred in accordance with the provisions of this Part, and the department to which the original party agency and its functions are transferred shall be substituted for the original party agency without necessity for amendment of any document to substitute the name of the department or the name or title of any office, official, employee, or other agent or representative of the department. Any legal proceeding, and all documents involved in or affected by such legal proceeding, which has been continued in the name of the department after the effective date of the transfer of an agency transferred in accordance with the provisions of this Part and prior to the effective date of this Section, shall retain their effectiveness, and those provisions of this Section requiring that the continuation, disposition, and enforcement of a legal proceeding and documents related thereto shall be in the name of the agency shall not apply to or affect the validity of such legal proceeding.

Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:905 - Protection of obligations, etc.

§905. Protection of obligations, etc.

A. The legislature hereby specifically states that this Title is in no way and to no extent intended to nor shall it be construed in any manner which will impair the contractual obligations of any agency transferred by this Title or of the state of Louisiana. It is hereby specifically provided that all obligations of any agency transferred in accordance with this Part hereafter shall be deemed to be the obligations of the department to which the agency is transferred and of its secretary, to the same extent as if originally made by them. In like manner, and in order to prevent any violation of the provisions, terms, or conditions of any gift, donation, deed, will, trust, or other instrument or disposition by which property of any kind has been vested in an agency transferred by this Title, or diversion from the purposes for which such property was thus vested in any agency, it is hereby specifically provided that each such instrument or disposition hereafter shall be deemed to have been vested in the department to which the agency is transferred and its secretary in the same manner and to the same extent as if originally so done.

B. The department to which each agency is transferred and its secretary shall be the successor in every way to each agency transferred and from which functions are or may be merged and consolidated, including all of the obligations and debts of each agency. All funds heretofore dedicated by or under authority of the constitution and laws of this state or any of its subdivisions to the payment of any bonds issued for construction or improvements for any institution or facility under the control of any agency hereby transferred shall continue to be collected and dedicated to the payment of those bonds, unless under the constitution and laws such bonds are now being paid out of moneys in the Bond Security Redemption Fund. In like manner, all other dedications and allocations of revenues and sources of revenues heretofore made, which are constitutional under the Louisiana Constitution of 1974, shall continue, until otherwise hereafter provided by the constitution, in the same manner, to the same extent, and for the same purposes as were provided prior to the enactment of this Title.

C. This Title shall not be construed or applied in any way which will prevent full compliance by the state, or any department, office, or agency thereof, with the requirements of any Act of the Congress of the United States or any regulation made thereunder by which federal aid or other federal assistance has been or hereafter is made available to this state or any department, office, agency, or subdivision thereof, anything contained in this Title to the contrary notwithstanding, and such compliance hereafter shall be accomplished by the secretary insofar as such compliance affects any agency transferred in accordance with the provisions of this Part.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:906 - Transfer of property

§906. Transfer of property

All books, papers, records, money, actions, and other property of every kind, movable and immovable, real and personal, heretofore possessed, controlled, or used by each agency transferred in accordance with this Part are hereby transferred to the department to which the agency is transferred.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:907 - Transfer of employees

§907. Transfer of employees

All employees heretofore engaged in the performance of duties in each agency transferred in accordance with this Part are hereby transferred to the department to which the employing agency is transferred, to the extent the secretary deems necessary to carry out the functions so transferred and shall, insofar as necessary and practicable, continue to perform the duties heretofore performed, subject to applicable state civil service laws, rules, and regulations.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:908 - Transfer; Board of Commerce and Industry

§908. Transfer; Board of Commerce and Industry

The Board of Commerce and Industry, transferred by the provisions of R.S. 36:109(F), shall be transferred as provided in this Part, except that it shall continue to exercise those powers, duties, and functions with respect to the granting of tax exemptions for new manufacturing establishments or extensions thereof which it is authorized by the constitution or by law to exercise.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:909 - Transfer; Board of Directors of Louisiana State Museum

§909. Transfer; Board of Directors of Louisiana State Museum

The Board of Directors of the Louisiana State Museum, transferred by the provisions of R.S. 36:209(E), shall be transferred as provided in this Part, except that it shall continue to exercise those powers, duties, and functions with respect to accessions, deaccessions, loans, and conservation of the buildings, collections, and exhibitions of the Louisiana State Museum which it is authorized by law to exercise, all in accordance with professional museum practices as established by the American Association of Museums, except as otherwise provided by law; and the members of the board shall continue to serve as trustees for the William Irby Trust.

Acts 1983, No. 687, §5; Acts 1997, No. 318, §2, eff. June 18, 1997; Acts 2008, No. 908, §2, eff. July 11, 2008.

NOTE: See Acts 2008, No. 908, §3, relative to end of terms of board members serving immediately prior to August 15, 2008, and appointment of new members.



RS 36:910 - Transfer; board of commissioners of the State Library of Louisiana

§910. Transfer; board of commissioners of the State Library of Louisiana

The board of commissioners of the State Library of Louisiana, transferred by the provisions of R.S. 36:209(F), shall be transferred as provided in this Part, except that it shall continue to select the state librarian in accordance with law.

Acts 1991, No. 938, §3.



RS 36:911 - Transfer; Louisiana State Arts Council

§911. Transfer; Louisiana State Arts Council

The Louisiana State Arts Council, transferred by the provisions of R.S. 36:209(G), shall be transferred as provided in this Part, except that it shall have authority to approve or disapprove the awarding of grants pursuant to applications submitted to the department for funding from funds made available from the National Endowment for the Arts and such other funds as are made available to the council. The council shall further have the authority necessary to administer the juried Louisiana native crafts program, including the authority to appoint a crafts panel and to approve the use, and disallow the continued use, of the logo assuring the quality of a Louisiana craftsperson's craft, as further provided in R.S. 25:897 through 900.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977. Acts 1986, No. 588, §2.

{{NOTE: SEE ACTS 1986, NO. 588, §4, RELATIVE TO EFFECTIVENESS OF SAID ACT. ALSO SEE ACTS 1986, NO. 916, §§3, 5.}}



RS 36:912 - Transfer; Louisiana Tourism Development Commission

§912. Transfer; Louisiana Tourism Development Commission

The Louisiana Tourism Development Commission, transferred by provisions of R.S. 36:209(P), shall be transferred as provided in this Part, except that it shall continue to exercise those powers, duties, and functions with respect to financial assistance to eligible tourist promotion agencies; it shall nominate applicants for the position of assistant secretary of the office of tourism for the governor's consideration for appointment; it shall review and advise on the selection of promotions and advertising contracts; and it shall make recommendations to and approve the annual plan for tourism marketing, all as provided by law.

Added by Acts 1978, No. 119, §1. Acts 1983, No. 688, §5.



RS 36:913 - Transfer; certain appointing authority retained

§913. Transfer; certain appointing authority retained

A. The agencies transferred by the provisions of R.S. 36:629(D) shall be transferred as provided in this Part except that each agency so transferred shall continue to appoint its own director and assistant director or personnel to fill comparable positions as provided by law.

B. The agency transferred by the provisions of R.S. 36:109(H) shall be transferred as provided in this Part except that such agency so transferred shall, with the approval of the department secretary, appoint its own director and assistant director or personnel to fill comparable positions as provided by law.

Acts 1990, No. 584, §2, eff. July 19, 1990; Acts 2001, No. 9, §4, eff. July 1, 2001; Acts 2003, No. 551, §1; Acts 2009, No. 438, §15(A); Acts 2011, No. 207, §10(B).



RS 36:914 - Transfer; advisory to appropriate department officers and agencies

§914. Transfer; advisory to appropriate department officers and agencies

Each agency transferred in accordance with the provisions of this Section shall be placed within the respective department and shall perform and exercise its powers, duties, functions, and responsibilities in the manner provided in this Part, except that any such agency shall also serve in an advisory capacity to other appropriate department officers and agencies, particularly as otherwise provided by law.

Added by Acts 1983, No. 688, §5.



RS 36:915 - Transfer; advisory to other officers

§915. Transfer; advisory to other officers

Each agency transferred in accordance with the provisions of this Section shall be placed within the respective department and shall perform and exercise its powers, duties, functions, and responsibilities in the manner provided in this Part, except that any such agency shall also serve in an advisory capacity to other appropriate officers and agencies, particularly as otherwise provided by law.

Acts 1984, No. 917, §2.



RS 36:916 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§916. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 36:917 - Transfer, Latino Commission

§917. Transfer, Latino Commission

The Latino Commission is placed within the office of the governor and shall exercise its powers, duties, functions, and responsibilities as provided in this Part. In addition the board may solicit, receive, and expend funds as authorized by law.

Acts 2009, No. 141, §2, eff. June 25, 2009; Acts 2010, No. 599, §2.



RS 36:918 - Transfer, Lake Fausse Point, Lake Dauterive, and Grande Avoille Cove Advisory Board

§918. Transfer, Lake Fausse Point, Lake Dauterive, and Grande Avoille Cove Advisory Board

The Lake Fausse Point, Lake Dauterive, and Grande Avoille Cove Advisory Board is placed within the Department of Wildlife and Fisheries and shall exercise its powers, duties, functions, and responsibilities as provided in this Part. In addition the board may solicit, receive, and expend funds as authorized by law.

Acts 2009, No. 361, §2; Acts 2012, No. 811, §11, eff. July 1, 2012.



RS 36:919 - Transfer; specific appointing authority retained

§919. Transfer; specific appointing authority retained

A. Each agency transferred in accordance with the provisions of this Subsection shall be placed within the respective department and shall perform and exercise its powers, duties, functions, and responsibilities in the manner provided in this Part, except that any such agency shall serve in an advisory capacity to those officers and agencies appropriate for carrying out its functions, particularly those otherwise provided by law. In addition, the chairman of the agency, on behalf of the agency, shall continue to appoint an executive director and an executive assistant director or personnel to fill other comparable positions as otherwise provided by law.

B. Each agency transferred in accordance with the provisions of this Subsection shall be placed within the respective department and shall perform and exercise its powers, duties, functions, and responsibilities in the manner provided in this Part, except that any such agency shall serve in an advisory capacity to those officers and agencies appropriate for carrying out its functions, particularly those otherwise provided by law. In addition, the governor, with the approval of the agency as otherwise provided by law shall continue to appoint the project director or a person to fill a comparable position as otherwise provided by law.

Acts 1990, No. 452, §1, eff. July 1, 1990.



RS 36:919.1 - Transfer; Advisory Board of the Old State Capitol

§919.1. Transfer; Advisory Board of the Old State Capitol

The Advisory Board of the Old State Capitol is placed within the Department of State and shall exercise and perform its powers, duties, functions, and responsibilities as provided for agencies transferred as provided in this Part. In addition, the board may solicit and accept gifts and donations for the purposes of the Old State Capitol. Any funds so accepted may be expended by the department as otherwise provided by law.

Acts 1990, No. 726, §2.



RS 36:919.2 - Transfer; Clinical Laboratory Personnel Committee to the Louisiana State Board of Medical Examiners

§919.2. Transfer; Clinical Laboratory Personnel Committee to the Louisiana State Board of Medical Examiners

The Clinical Laboratory Personnel Committee to the Louisiana State Board of Medical Examiners shall be placed within the Louisiana Department of Health as provided in this Part, except that it may conduct examinations and may appoint and employ such personnel as required or authorized, as provided by R.S. 37:1315.

Acts 1993, No. 396, §1, eff. Aug. 1, 1993.



RS 36:919.3 - Transfer; Louisiana Life Safety and Property Protection Advisory Board

§919.3. Transfer; Louisiana Life Safety and Property Protection Advisory Board

The Louisiana Life Safety and Property Protection Advisory Board, placed in the Department of Public Safety and Corrections by the provisions of R.S. 36:409(M), shall exercise and perform its powers, duties, functions, and responsibilities as provided for agencies transferred pursuant to this Part. However, the board shall advise the state fire marshal with respect to administration and enforcement of R.S. 40:1664.1 et seq. and shall retain the authority to approve acceptable equivalents for meeting certain licensure requirements and to establish continuing education requirements as further provided in R.S. 40:1664.11.

Acts 1995, No. 1054, §1, eff. Aug. 1, 1995; Acts 2006, No. 307, §1, eff. Jan. 1, 2007.



RS 36:919.4 - Transfer; Louisiana Emergency Medical Services Certification Commission

§919.4. Transfer; Louisiana Emergency Medical Services Certification Commission

The Louisiana Emergency Medical Services Certification Commission, placed in the Louisiana Department of Health by the provisions of R.S. 36:259(GG), shall exercise and perform its powers, duties, functions, and responsibilities as provided for agencies transferred pursuant to this Part. However, the commission shall advise the bureau of emergency medical services on requirements and standards for licensure of emergency medical personnel and continuing education requirements for licensure. The commission shall retain the authority to approve requirements and standard of practice for emergency medical personnel; conduct disciplinary hearings for emergency medical personnel; and cause the prosecution of any individual who violates the provisions of Subpart B of Part VII of Chapter 5 of Title 40 of the Louisiana Revised Statutes of 1950.

Acts 1997, No. 913, §1; Acts 2012, No. 789, §1, eff. June 13, 2012.



RS 36:919.5 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

§919.5. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 36:919.6 - Transfer; Eddie G. Robinson Museum Commission

§919.6. Transfer; Eddie G. Robinson Museum Commission

The Eddie G. Robinson Museum Commission is placed in the Department of State and shall exercise and perform its powers, duties, functions, and responsibilities as provided for agencies transferred as provided in this Part. In addition, the commission may solicit and accept gifts and donations for the purposes of the museum. Any funds so accepted may be expended by the department as otherwise provided by law.

Acts 1999, No. 1368, §2.



RS 36:919.7 - Repealed by Acts 2010, No. 743, §13, eff. July 1, 2010.

§919.7. Repealed by Acts 2010, No. 743, §13, eff. July 1, 2010.



RS 36:919.8 - Repealed by Acts 2008, No. 815, §5.

§919.8. Repealed by Acts 2008, No. 815, §5.



RS 36:919.9 - Transfer; Louisiana Civil Rights Museum Advisory Board

§919.9. Transfer; Louisiana Civil Rights Museum Advisory Board

The Louisiana Civil Rights Museum Advisory Board is placed in the Department of Culture, Recreation and Tourism within the office of the state museum and shall exercise and perform its powers, duties, functions, and responsibilities as provided for agencies transferred as provided in this Part and in accordance with accepted standards of museum operations and practices as established by the American Association of Museums.

Acts 2004, No. 731, §2, eff. July 1, 2004.



RS 36:919.10 - Repealed by Acts 2013, No. 184, §10.

§919.10. Repealed by Acts 2013, No. 184, §10.

NOTE: See Acts 2013, No. 184, §17, relative to property and funds of entities abolished by the Act.



RS 36:921 - Transfer, merger and consolidation of functions

PART IV. TRANSFER OF FUNCTIONS OF AGENCIES ABOLISHED

§921. Transfer, merger and consolidation of functions

A. The powers, duties, functions, responsibilities, programs, and operations as vested by the constitution and laws of the state of each of the agencies abolished by the provisions of R.S. 36:4.1(E), 109(G), 209(H), 259(F), 409(F), 459(C), 509(F), 610(C), 651(H) and (K), 744(E), and 769(E) upon and after the date of each such abolition shall be exercised and performed by and be under the administration and control of the secretary of the department to which such powers, duties, functions, and responsibilities are transferred. The secretary shall assign those functions of each which are required to be performed and administered by the undersecretary of each department, as heretofore provided for each department by this Title, to the undersecretary.

B. Except as provided in Subsection A above, the secretary of each department shall have full authority, to the extent not inconsistent with this Title, to assign powers, duties, functions, responsibilities, programs, and operations of abolished agencies, which are transferred to the secretary in accordance with the provisions of this Part, to any other agency transferred to the department or to an office within the department, or may determine that any or all of them shall be exercised in such other manner, not inconsistent with law, as he shall decide. The secretary shall make such assignment or determination in accordance with the general functions of each office as set forth in the applicable provisions of this Title for each office.

C. Notwithstanding Subsections A and B of this Section, the powers, duties, functions, responsibilities, programs, and operations as vested by the laws of the state, of the office abolished by the provisions of R.S. 36:459(F), upon and after the date of such abolition shall be exercised and performed by and be under the administration and control of the assistant secretary of the office to which such powers, duties, functions, employees, and responsibilities are transferred.

D. The powers, duties, functions, responsibilities, programs, and operations, as vested by the laws of the state, of the division abolished by the provisions of R.S. 36:459(G), upon and after the date of such abolition, shall be transferred in accordance with Subsections A and B of this Section, except as otherwise provided in R.S. 36:459(G) and this Chapter. The transfer effected by this Subsection includes the transfer of all administrative rules which regulate charitable gaming and which were adopted by the division of charitable gaming, office of state police, Department of Public Safety and Corrections. Those rules shall remain effective and shall be administered and enforced by the office of charitable gaming, Department of Revenue, until that office amends, repeals, or replaces those rules.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1981, No. 422, §1; Acts 1981, No. 490, §2; Acts 1981, No. 858, §1, eff. Jan. 1, 1982; Acts 1987, No. 737, §1; Acts 1995, No. 1188, §3, eff. June 29, 1995; Acts 1999, No. 568, §1, eff. June 30, 1999; Acts 2001, No. 8, §11, eff. July 1, 2001; Acts 2012, No. 811, §11, eff. July 1, 2012.

{{NOTE: SEE ACTS 1995, NO. 1188, §6.}}

NOTE: See Acts 1999, No. 568, §§5 & 7 eff. June 30, 1999, relative to transfer of functions of division of charitable gaming, office of state police, Dept. of Public Safety and Corrections, to office of charitable gaming, Dept. of Revenue, not later than 1/1/2000 and conflicting Acts.



RS 36:922 - Unfinished business

§922. Unfinished business

Upon the abolition of each agency whose powers, duties, functions, and responsibilities are transferred in accordance with this Part, any pending or unfinished business of each such agency shall be taken over and be completed by the department to which transferred and its secretary, with the same power and authority as that of the agency abolished. The department and its secretary shall be the successor in every way to each such agency, and every act done by the department or its secretary in the exercise of the functions of each shall be deemed to have the same force and effect under any provisions of the constitution and laws in effect on the effective date of this Section as if done by the agency abolished.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:923 - References in laws and documents

§923. References in laws and documents

Wherever any agency abolished, whose powers, duties, functions, and responsibilities are transferred as provided in this Part, is referred to or designated by the constitution or by any law or contract or other document, after the effective date of the abolition of such agency such reference or designation shall be deemed to apply to the department to which the transfer is made and/or its secretary.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:924 - Legal proceedings and documents continued

§924. Legal proceedings and documents continued

A. For purposes of this Section, "legal proceeding" includes, but is not limited to, any suit, action, incidental demand or action, claim, and any other matter filed or pending before any court, administrative agency, or other judicial or quasi-judicial body.

B. For purposes of this Section, "document" includes, but is not limited to, any petition, application, exception, motion, rule, answer, incidental demand, citation, notice, return, affidavit, certificate, oath, bond or other security summons, subpoena, writ, interrogatory, deposition, inventory, appraisal, evidence, court record, instruction, verdict, judgment, order, injunction, confirmation, appointment, warrant, letter, homologation, and any other pleading or instrument whatsoever permitted or required in any legal proceeding.

C. Any legal proceeding to which any agency, which is abolished and the powers, duties, functions, and responsibilities of which are transferred in accordance with the provisions of this Part, is a party and which is filed, initiated, or otherwise pending before any court on the effective date of such abolition and transfer, and all documents involved in or affected by said legal proceeding, shall retain their effectiveness and shall be continued in the name of the agency abolished. All further legal proceedings and documents in the continuation, disposition, and enforcement of said legal proceeding shall be in the name of the original party agency which is abolished, and the department to which the powers, duties, functions, and responsibilities of the agency are transferred shall be substituted for the original party agency without necessity for amendment of any document to substitute the name of the department or the name or title of any office, official, employee, or other agent or representative of the department. Any legal proceeding, and all documents involved in or affected by such legal proceeding, which has been continued in the name of the department after the effective date of the abolition of an agency so abolished, the powers, duties, functions, and responsibilities of which are so transferred, and prior to the effective date of this Section, shall retain their effectiveness, and those provisions of this Section requiring that the continuation, disposition and enforcement of a legal proceeding and documents related thereto shall be in the name of the agency shall not apply to or affect the validity of such legal proceeding.

Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:925 - Protection of obligations, etc.

§925. Protection of obligations, etc.

A. The legislature hereby specifically states that this Title is in no way and to no extent intended to nor shall it be construed in any manner which will impair the contractual or other obligations of any agency abolished by this Title or of the state of Louisiana. It is hereby specifically provided that all obligations of any agency abolished, whose powers, duties, functions, and responsibilities are transferred in accordance with this Part, hereafter shall be deemed to be the obligations of the department to which the powers, duties, functions, and responsibilities of the agency are transferred and of its secretary to the same extent as if originally made by them. In like manner, and in order to prevent any violation of the provisions, terms, or conditions of any gift, donation, deed, will, trust, or other instrument or disposition by which property of any kind has been vested in an agency abolished by this Title, or diversion from the purposes for which such property was thus vested in any such agency, it is hereby specifically provided that each such instrument or disposition hereafter shall be deemed to have been vested in the department to which the powers, duties, functions, and responsibilities of the agency are transferred and its secretary in the same manner and to the same extent as if originally so done.

B. The department to which the powers, duties, functions, and responsibilities of each such agency are transferred and its secretary shall be the successor in every way to each such agency, including all of the obligations and debts of each such agency. All funds heretofore dedicated by or under authority of the constitution and laws of this state or any of its subdivisions to the payment of any bonds issued for construction or improvements for any institution or facility under the control of any such agency shall continue to be collected and dedicated to the payment of those bonds, unless under the constitution and laws such bonds are now being paid out of moneys in the Bond Security and Redemption Fund. In like manner, all other dedications and allocations of revenues and sources of revenues heretofore made, which are constitutional under the Louisiana Constitution of 1974, shall continue, until otherwise hereafter provided by the constitution, in the same manner, to the same extent, and for the same purposes as were provided prior to the enactment of this Title.

C. This Title shall not be construed or applied in any way which will prevent full compliance by the state, or any department, office, or agency thereof, with the requirements of any Act of the Congress of the United States or any regulation made thereunder by which federal aid or other federal assistance has been or hereafter is made available to this state, or any department, office, agency, or subdivision thereof, anything contained in this Title to the contrary notwithstanding, and such compliance hereafter shall be accomplished by the secretary insofar as such compliance affects any abolished agency whose powers, duties, functions, and responsibilities are transferred in accordance with the provisions of this Part.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:926 - Transfer of property

§926. Transfer of property

All books, papers, records, money, actions, and other property of every kind, movable and immovable, real and personal, heretofore possessed, controlled, or used by each agency abolished whose powers, duties, functions, and responsibilities are transferred in accordance with this Part are hereby transferred to the department to which such powers, duties, functions, and responsibilities are transferred.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:927 - Transfer of employees

§927. Transfer of employees

All employees heretofore engaged in the performance of duties in each agency abolished whose powers, duties, functions, and responsibilities are transferred in accordance with this Part are hereby transferred to the department to which such powers, duties, functions, and responsibilities are transferred, to the extent the secretary deems necessary to carry out the functions of the abolished agency and shall, insofar as practicable and necessary, continue to perform the duties heretofore performed, subject to applicable state civil service laws, rules, and regulations.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:931 - JOINT LEGISLATIVE COMMITTEE ON

CHAPTER 23. JOINT LEGISLATIVE COMMITTEE ON

REORGANIZATION OF THE EXECUTIVE BRANCH

§931. The Joint Legislative Committee on Reorganization of the Executive Branch; creation; composition

A. The Joint Legislative Committee on Reorganization of the Executive Branch is hereby created to undertake all necessary study and to propose legislation to the legislature to reorganize the executive branch of state government as contemplated by Article IV, Section 1 of the Constitution of Louisiana and in particular the transfer, allocation, or consolidation of state agencies and their powers, duties, functions, and responsibilities as contemplated by R.S. 36:2 and 4.

B. The committee shall be composed of fifteen members: five members of the Senate, to be appointed by the president of the Senate from a list of nominees submitted by the Senate Committee on Senate and Governmental Affairs, five members of the House of Representatives, to be appointed by the speaker of the House of Representatives from a list of nominees submitted by the House Committee on House and Governmental Affairs, and five members appointed by the governor. Vacancies shall be filled in the manner of the original appointments.

Acts 1997, No. 1045, §1.



RS 36:932 - Organizational meeting; officers

§932. Organizational meeting; officers

The committee created in this Chapter shall hold its organizational meeting within ninety days after adjournment sine die of the 1997 Regular Session of the Legislature on the call of the speaker of the House of Representatives and the president of the Senate, acting jointly. At such organizational meeting the committee shall elect such officers as it shall find necessary.

Acts 1997, No. 1045, §1.



RS 36:933 - Studies

§933. Studies

The committee created in this Chapter shall make such studies as it shall find necessary or appropriate to reorganize the executive branch of state government and to carry out the purposes of reorganization as stated in this Title, which studies shall include but not be limited to: the nature of the powers, duties, functions, and responsibilities of all departments and agencies in the executive branch; how such powers, duties, functions, and responsibilities may be allocated among the departments of the executive branch in order to eliminate duplication, to coordinate the provision of services, and to deliver services to the public so as to achieve the greatest benefit at the most economical cost; how department and agency functions and duties may be performed more effectively and economically by merger and consolidation, abolition, or division of departments or agencies or other changes in department or agency structure; the impact of such proposed changes on provision of services to the public and on the cost of providing such services; how the responsibilities of agencies with respect to management, finance, budget, and personnel may be consolidated or allocated in order to facilitate the budgetary process, provide greater legislative oversight, and encourage economy and efficiency in government; how departments may determine levels of productivity as determined by efficiency and economy and may measure and improve such productivity; and how the legislature may provide for and oversee the continuous reorganization, merger, and consolidation of agencies and offices in the executive branch.

Acts 1997, No. 1045, §1.



RS 36:934 - Recommendations

§934. Recommendations

The committee shall complete its study and determine its recommendations to the legislature no later than January 15, 1999, and shall submit to each member of the legislature and to the governor, no later than March 1, 1999, the complete results of its study, the report of its findings and its recommendations based thereon, together with a draft of such legislation as shall be necessary to accomplish its recommendations.

Acts 1997, No. 1045, §1.



RS 36:935 - Committee authority generally; staff services; state agency assistance

§935. Committee authority generally; staff services; state agency assistance

A. The committee, for the purposes of conducting the study as provided in this Chapter, is authorized to utilize the personnel, facilities, and services of the legislative auditor, the legislative fiscal officer, and the staffs of the House of Representatives and the Senate. The committee may request of and utilize such counsel, assistance, personnel, facilities, and advice as may be obtained from any and all public sources and from any and all private sources, including but not necessarily restricted to private research agencies, individuals, and organizations.

B. The committee is authorized to make, or cause to be made, any studies it may find useful to the purposes of this Chapter through legislative personnel or in cooperation with any public or private agency including universities, colleges, foundations, charitable corporations, and research organizations, and the committee may call upon the members or staffs of any and all existing departments or agencies of the state for data and assistance and all such agencies and departments shall cooperate with the committee.

C. The legislative auditor, the legislative fiscal officer, or the staff of the House of Representatives or the staff of the Senate, upon direction of the committee, may employ necessary staff and may receive and expend funds appropriated or otherwise made available by the legislature or from any other source, including gifts, donations, and grants of money or services from public or private persons or agencies, for the purpose of such studies as the committee is authorized to undertake.

D. At the written request of the committee, the head or governing authority of any state department, agency, or other instrumentality shall make available to the committee any officer or employee thereof, selected by the committee in consultation with the agency head, to be assigned to the committee to aid and assist in the carrying out of its functions, duties, and obligations for as long as is deemed necessary by the committee and the compensation and expenses of any such person so assigned shall be borne by and paid out of the funds appropriated to the particular agency from which he was selected.

E. The committee may receive grants, donations, or gifts of money or services from public or private organizations or from any other sources, to be utilized for the purposes of the committee.

F. The committee may create or appoint advisory committees or task forces to act in an advisory capacity or to assist in its studies, composed of such representatives of the public and private sectors as it shall deem appropriate.

G.(1) The committee shall have the power and authority to hold hearings, subpoena witnesses, administer oaths, require the production of books and records, and do all other things necessary to discharge its duties and responsibilities under this Chapter. Subpoenas shall be served by any agent of the committee, by the sheriff, or by any other officer authorized by law to serve process in this state.

(2) In the case of failure or refusal of a person to comply with a subpoena issued by the committee, or in the case of the refusal of a witness to testify or answer as to a matter regarding which he may be lawfully interrogated, any district court on the application of the committee may, in term time or in vacation, issue an attachment for the person to compel him to comply with the subpoena and to appear before the committee with the desired documents and to give testimony upon whatever matters are lawfully required. The court may punish for contempt those disobeying its orders as in the case of disobedience of a subpoena issued by the court or refusal to testify therein.

(3) Perjury and false swearing before the committee shall be punished in accordance with the laws of the state.

Acts 1997, No. 1045, §1.



RS 36:936 - Per diem; expenditures

§936. Per diem; expenditures

The members of the committee created by this Chapter shall receive the same per diem and travel allowance in the performance of their duties as is provided for members of the legislature. Such per diem and allowance and all other expenses directly incurred by the committee shall be paid out of funds available to the presiding officers of the two houses of the Louisiana Legislature for expenses of the legislature and committees and other funds that may be made available for the purpose.

Acts 1997, No. 1045, §1.



RS 36:937 - Committee dissolution

§937. Committee dissolution

The Joint Legislative Committee on Reorganization of the Executive Branch shall be deemed dissolved upon the adjournment sine die of the 1999 Regular Session of the Legislature.

Acts 1997, No. 1045, §1.



RS 36:951 - IMPLEMENTATION OF REORGANIZATION

CHAPTER 24. IMPLEMENTATION OF REORGANIZATION

PART I. DEPARTMENTS NOT PREVIOUSLY IMPLEMENTED

§951. Orderly transfer

A. In order to effect an orderly transfer of the agencies and the powers, duties, responsibilities, and functions of agencies as provided in this Title, to departments for which transfers and abolitions of agencies were not approved prior to the effective date of the Act by which this Part is enacted, and in order to achieve maximum reorganization and consolidation within such departments, the procedures to be followed for such purposes shall be as set forth in this Chapter, and more specifically as provided in this Part.

B. This Part shall be applicable to the following departments: the Department of Corrections, the Department of Health and Human Resources, the Department of Agriculture, the Department of Education, the Department of Elections and Registration, the Department of Insurance, the Department of Justice, the Department of Public Service, the Department of State, and the Department of the Treasury.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:952 - Transferred or abolished agencies; information to be furnished; cooperation

§952. Transferred or abolished agencies; information to be furnished; cooperation

A. The chief administrative authority of each agency transferred or abolished by this Title, which agency or its functions are transferred to the Department of Corrections or the Department of Health and Human Resources, shall transmit to the governor through the commissioner of administration or to the committee, upon request, any information necessary to implement the reorganization, including but not limited to: (a) a complete list of all personnel, including salaries and job descriptions; (b) a complete inventory of all furniture, fixtures, and equipment of every kind; (c) financial data and information; (d) a summary of all floor space in state office buildings or otherwise then being utilized. Every such agency and the personnel thereof shall fully cooperate with the governor, the commissioner, and the committee, who shall be responsible for carrying out the purposes of this Part.

B. The chief administrative authority of each agency transferred or abolished by this Title, which agency or its functions are transferred to one of the departments to which this Part is applicable other than as designated in Subsection A hereof, shall transmit such information as described in Subsection A to the committee upon request and every such agency shall fully cooperate with the committee.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:953 - Transition plan for reorganization

§953. Transition plan for reorganization

A. On and after January 1, 1976, the governor may appoint any secretary, undersecretary, or assistant secretary which he has authority to appoint under the provisions of this Title. After the appointment of the secretary by the governor, the secretary may appoint the deputy secretary and other necessary personnel for his department as he deems necessary. Other appointments authorized by this Title may be made after the effective date of this Part.

B. The officers of the departments designated in R.S. 36:951, except the Department of Health and Human Resources, shall determine a workable transition plan for reorganization and consolidation of such departments in accordance with the provisions of this Title. This plan shall include detailed procedures for such realignment, distribution, assignment, consolidation, and coordination of agencies, powers, duties, functions, and responsibilities within each department, not inconsistent with the provisions of this Title, as they shall determine, and also shall include the procedures for the transfer and utilization of positions, personnel, funds, office space, facilities, and equipment, and such other detail as is necessary to effectuate the purposes of this Title. Such plan shall be completed no later than October 1, 1977. When completed, this plan shall be submitted to the Joint Legislative Committee on Reorganization of the Executive Branch. A copy thereof shall be submitted to the governor and to the commissioner of administration. The plan for the Department of Corrections shall be submitted to the joint committee, the governor, and to the commissioner of administration.

C. The Joint Legislative Committee on Reorganization of the Executive Branch shall create a special task force to perform a management and program analysis of the Department of Health and Human Resources, which task force shall prepare a report and recommendations for the implementation plan for the reorganization and consolidation of the department in accordance with the provisions of this Title and shall submit such findings and recommended plan to the Joint Legislative Committee on Reorganization of the Executive Branch at such time as the joint committee shall direct. The task force shall consist of three persons selected by the joint committee and assigned by the Department of Health and Human Resources, five persons employed by the committee, one of whom shall direct the study, and may include a person assigned from the Legislative Fiscal Office. Such other persons may be assigned to the task force in the discretion of the joint committee as may be made available to the joint committee under the provisions of this Title or otherwise. The task force shall be responsible to and shall report directly to the joint committee, through the chairman of the committee. The findings and recommendations of the task force shall serve as a basis for the implementation plan for the department which shall be completed and approved by the committee, with the assistance of the task force. In determining and approving such plan the joint committee shall conduct such hearings and seek such advice, assistance, and information from the Department of Health and Human Resources and other sources as it shall deem appropriate. When completed and approved by the joint committee, the committee shall submit such plan to the governor and the commissioner of administration for their approval. Preparation of such plan and submission thereof shall in no way limit the further study of the department by the task force or the joint committee or further implementation of reorganization and consolidation of the department as provided in this Title, and particularly in Part II of this Chapter.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:954 - Transfer dates

§954. Transfer dates

A.(1) Each of the transfers and abolitions of agencies for which provision is made in this Title, which agencies or their functions are transferred to one of the following departments, shall become effective on such date after the effective date of this Part and on or no later than December 31, 1977, as shall be determined as provided in this Subsection:

(a) The Department of Agriculture

(b) The Department of Education

(c) The Department of Elections and Registration

(d) The Department of Insurance

(e) The Department of Justice

(f) The Department of Public Service

(g) The Department of State

(h) The Department of the Treasury

(2) The transfer or abolition of each agency transferred or abolished and subject to the provisions of this Subsection and the organization of the department provided in the approved implementation plan shall become effective on such date as shall be approved by the secretary of the department to which the agency and/or its powers, duties, functions, and responsibilities are transferred and the Joint Legislative Committee on Reorganization of the Executive Branch, which date, after such approval has been granted, shall have been published in the State Register thirty days prior to such date, together with a statement that the approval has been granted by each of the persons and the committee required to so approve the date.

(3) The Joint Legislative Committee on Reorganization of the Executive Branch shall study and review each implementation plan submitted to it for departments subject to the provisions of this Subsection and shall approve or disapprove such plans. The joint committee shall approve the effective date of transfers and abolitions of agencies and transfers of functions as provided in this Subsection only when it has approved the implementation plan for the department.

(4) Notwithstanding the foregoing, the transfer of the State Board of Election Supervisors to the Department of State shall be effective on January 1, 1978.

B.(1) Each of the transfers and abolitions of agencies for which provision is made in this Title, which agencies or their functions are transferred to the Department of Corrections or the Department of Health and Human Resources, shall become effective on July 1, 1977.

(2) Notwithstanding the foregoing, the Department of Corrections shall prepare and submit the transition plan for reorganization and consolidation as required by the provisions of this Part. The Joint Committee on Reorganization of the Executive Branch shall submit the implementation plan for the Department of Health and Human Resources as provided in R.S. 36:953(C).

(3) The governor, the commissioner of administration, and the joint committee shall study and review each implementation plan submitted to them under the provisions of this Subsection. When the plan for a department so submitted, reviewed, and studied has been approved by the governor, the commissioner of administration, the joint committee, and the secretary of the department, which approval shall be granted on or before June 30, 1978, the department shall immediately proceed to implement the reorganization and consolidation of the department as provided in such plan and each department upon the approval of its respective plan shall become subject to further implementation of reorganization as provided in Part II of this Chapter.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977; Acts 1979, No. 258, §1.



RS 36:955 - Effective date; budget and appropriations

§955. Effective date; budget and appropriations

The realignment, merger, consolidation, and transfer of agencies and/or of their powers, duties, functions, and responsibilities, as provided for by this Part, shall in all events be completed and become operative and shall be effective no later than December 31, 1977. The executive budget and the general appropriations bill prepared for submission to the legislature at its 1977 Regular Session shall reflect the organization of the executive branch of state government as required by this Title.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:956 - Statement of purpose

PART II. CONTINUED IMPLEMENTATION OF

REORGANIZATION AND CONSOLIDATION

§956. Statement of purpose

The purpose of this Part is to provide for the continued merger and consolidation of the departments of the executive branch of state government, the consolidation of functions, the abolitions of agencies, the consolidation of administrative and programmatic divisions of departments and of programs, the elimination of job positions, and efficiency and economy in the delivery of services, of the twenty departments of the executive branch of state government after the effective date of the transfers and allocations of functions required by Article IV, Section 1 and Article XIV, Section 6 of the constitution.

Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:957 - Effective date of certain transfers and abolitions; continued merger and consolidation within departments

§957. Effective date of certain transfers and abolitions; continued merger and consolidation within departments

A. The transfer or abolition of each agency transferred or abolished by this Title, which agency or the functions thereof are transferred to one of the following departments, shall be effective upon the effective date of this Part: the Department of State Civil Service, the Department of Economic Development, the Department of Culture, Recreation and Tourism, the Louisiana Workforce Commission, the Department of Natural Resources, the Department of Public Safety and Corrections, the Department of Revenue, the Department of Transportation and Development, and the Department of Wildlife and Fisheries.

B. In order to accomplish the purposes of this Part, each department listed in Subsection A above, and each department whose implementation plan for reorganization and effective dates for transfer and abolition of agencies has been approved under the provisions of Part I of this Chapter, shall submit to the Joint Legislative Committee on Reorganization of the Executive Branch, hereinafter referred to as the joint committee, the reports required in this Section. For purposes of such reports, the joint committee may provide forms for the information requested and in such case such reports shall conform to such forms.

C. No later than September 1, on such date as shall be determined by the joint committee, the secretary of each such department shall submit to the joint committee a statement setting out the goals of the department for the then current fiscal year, giving particular attention to goals for the further reorganization and consolidation of the department in accordance with the provisions and purposes of this Title.

D. No later than September 1, the secretary of each such department shall submit to the joint committee a detailed report concerning how the department will achieve the goals reported in the statement required in Subsection C above. The report shall provide such details and information concerning the proposed implementation of goals or relative to the purposes of this Part as shall be requested by the joint committee. It shall give particular attention to implementation of transfers or abolitions made effective as provided in Subsection A hereof.

E. No later than such date annually as the joint committee shall determine, the secretary of each department shall submit to the joint committee a detailed report of such information relative to the budget request which the department will make for the next fiscal year and relative to proposed department operations as shall be requested by the joint committee relative to continued reorganization, consolidation, and improved and more efficient operation and management, of the department. Such report may be required to include, but shall not necessarily be limited to the number and classification of personnel to be requested, the amount of total dollars requested by category and by office, information concerning the consolidation and merger of functions to effect savings and efficiency, requests for vehicles and information concerning use of vehicles, and information concerning operations of the office of management and finance, utilization of building space, supplies, and equipment, and improved delivery of services.

F. Copies of the reports required by this Part, shall also be submitted to the governor and the commissioner of administration.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977. Amended by Acts 1978, No. 350, §1; Acts 1988, No. 563, §1, eff. July 14, 1988; Acts 1988, No. 625, §1; Acts 1989, No. 512, §2, eff. Jan. 1, 1990; Acts 1992, No. 447, §2, eff. June 20, 1992; Acts 1997, No. 658, §2; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 36:958 - Studies by committee, reports by committee, commissioner of administration, recommendations

§958. Studies by committee, reports by committee, commissioner of administration, recommendations

A. The joint committee shall make such review of reports filed under the provisions of this Part as it shall deem necessary to carry out the purposes of this Part, and may request such additional information or make such additional studies of the departments as it shall deem necessary to implement this Part. For the purposes of this Part the joint committee shall have all powers and authority granted to it under the provisions of Chapter 23 of this Title.

B. Based on its review of reports received and other studies conducted by it, the joint committee shall make such recommendations to the legislature as it shall deem appropriate to carry out the purposes of this part, either by written report or by personal appearance. It may make recommendations for this purpose to the appropriate standing committees of the legislature or other committees thereof and also may make recommendations related to implementation of Act 277 of the 1976 Regular Session concerning the termination of agencies. It shall also recommend to the Joint Legislative Audit Council or to the appropriate standing committee any problem area it finds should be the subject of a detailed program evaluation.

C. The officers of each department shall submit to the Joint Legislative Committee on Reorganization of the Executive Branch a monthly report on the progress and implementation of reorganization and, upon request, shall also furnish to the committee any information concerning reorganization or appear before the committee to provide such information.

D. On or before March 15, 1978, the commissioner of administration shall submit to the legislature a comprehensive written report detailing the status of reorganization of each department administered by a secretary appointed by the governor and the accomplishments of the department to achieve reorganization and any proposals for legislation concerning related problems which require legislative action.

E. The joint committee shall submit, no later than the first day of the 1978 Regular Session of the legislature, a report to the Senate Finance Committee and the House Appropriations Committee, which report shall include a statement by the joint committee of the accomplishments of each department to achieve further reorganization and consolidation. It shall also include any recommendations relative to the budget of the department which the joint committee finds advisable to achieve further reorganization and consolidation. The House Appropriations Committee and the Senate Finance Committee shall consider the report of the joint committee at such time as they consider the proposed budget for the department. The joint committee shall transmit a copy of this report to the Office of the Budget and to the Legislative Fiscal Officer.

Added by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:959 - Information to be furnished to legislature

PART III. INFORMATION TO LEGISLATURE

§959. Information to be furnished to legislature

A. The secretary of each department shall furnish to each member of the legislature an organizational chart of his department, illustrating the officers and all offices and other organizational units of the department and their relationships. He shall also furnish each member of the legislature a brief description of the function of each officer, office, and other organizational units of the department, the name and telephone number of each departmental officer, and such other information as he deems necessary to explain the organization of the department and the functions of the officers, offices, and organizational units thereof. The secretary shall furnish the chart and other materials to the members of the legislature not later than the thirtieth day after the effective date of any transfer of an agency or the functions of an agency to his department.

B. At any time any change is made in the organization of a department, or in the functions of any officer, office, or organizational unit of a department, the secretary shall, within thirty days of the effective date of such change, notify all members of the legislature in writing of the change and shall furnish each member with a revised organizational chart, a revised description of the functions of the affected officer(s), office(s), or organizational unit(s), and revised explanatory information concerning departmental organization and functions, reflecting such change.

C. The secretary shall notify all members of the legislature of any new appointments to departmental offices within ten days after such appointments are made.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.



RS 36:959.1 - Repealed by Acts 1995, No. 1262, 1.

PART IV. IMPLEMENTATION OF REORGANIZATION AFTER

ADJOURNMENT OF 1978 REGULAR SESSION

§959.1. Repealed by Acts 1995, No. 1262, §1.



RS 36:959.2 - Repealed by Acts 1995, No. 1262, 1.

§959.2. Repealed by Acts 1995, No. 1262, §1.



RS 36:960 - DISTRIBUTION OF POWERS

CHAPTER 25. DISTRIBUTION OF POWERS

§960. Membership in certain departments and agencies prohibited

No member of the legislature shall hold office or serve in any of the departments or agencies of the executive branch of state government as enumerated and contained in this Title.

Acts 1976, No. 513, §1. Amended by Acts 1977, No. 83, §1, eff. June 22, 1977.






TITLE 37 - Professions and Occupations

RS 37:1 - TITLE 37 PROFESSIONS AND OCCUPATIONS

TITLE 37 PROFESSIONS AND OCCUPATIONS

CHAPTER 1. DEPARTMENT OF OCCUPATIONAL STANDARDS

§1. Definitions

As used in this Chapter:

(1) "Department" means the Department of Occupational Standards; and

(2) "Director" means the Director of Occupational Standards.



RS 37:2 - Department of Occupational Standards established

§2. Department of Occupational Standards established

A Department of Occupational Standards is created.



RS 37:3 - Organization of the department

§3. Organization of the department

The Department of Occupational Standards consists of the position of Director of Occupational Standards, the several boards enumerated in this Chapter, the divisions of administration, inspection, regulation, and examinations which are created herein, and such other divisions as may be provided in accordance with law.



RS 37:4 - Head of department

§4. Head of department

The director is head of the department. He shall serve on a full time basis and shall be a member of the classified civil service of the state and meet all requirements of the department of state civil service.

He shall designate the head of a division or some other employee of the department to act as head of the department in his absence or disability or in case of a vacancy, until the absence or disability is terminated or the vacancy filled. In default of such action, the governor may make the designation. While he is so acting, all the provisions of this Chapter which apply to the director apply to the person so designated.

Amended by Acts 1970, No. 572, §1.



RS 37:5 - Appointment of director; qualifications

§5. Appointment of director; qualifications

In the case of a vacancy in the office of the director, the vacancy shall be filled by appointment by the governor from a list of eligible persons submitted to him by the State Department of Civil Service.

The appointment shall be made on the sole basis of the qualifications of the appointee to administer the affairs of the department for which he is appointed as fixed by the Civil Service Commission. However, he shall not be a practitioner of any of the professions or vocations subject to testing or regulation by the department and shall not have any financial interest as teacher, officer or stockholder in any college or other school which offers any course of instruction or training in any of the professions or vocations so subject.

Amended by Acts 1970, No. 572, §1.



RS 37:6 - Boards of the department; compensation of members

§6. Boards of the department; compensation of members

The following boards are merged and consolidated in the Department of Occupational Standards: The Louisiana Homeopathic State Board of Medical Examiners, the Board of Architectural Examiners, the Louisiana Real Estate Board, the State Board of Osteopathy, and the State Board of Library Examiners.

The several examining boards enumerated in this Section are continued. They shall approve all examinations for licenses before they are given and shall authorize the issuance, suspension, and revocation of licenses to practice in their respective fields, before action thereupon shall be deemed effective. Their decisions in such matters are final and conclusive. They may adopt rules within the scope of their powers, on their own initiative, after giving reasonable opportunity to the director to make recommendations thereon and after giving due consideration to any such recommendations made by the director.

The members shall be compensated at a rate of not more than twenty dollars a day for each meeting; but a member attending two meetings on the same day shall not be compensated for more than one meeting on that day. They shall also be reimbursed for their actual expenses covering travel, meals, lodging and other incidental expenses incurred while attending said board meetings.

Amended by Acts 1956, No. 547, §1.



RS 37:7 - Divisions and subordinate units of the department

§7. Divisions and subordinate units of the department

The work of the department, other than that assigned to any board thereof, shall be distributed among the divisions of the department. The heads of divisions shall be appointed by the director.

Except as the internal organization structure of the department and the establishment of divisions are specially provided by this Chapter, the governor, on recommendation of the director, may authorize the director to combine existing divisions, divide existing divisions, establish new divisions, change the names of divisions, add new functions to existing divisions, or transfer functions and staff from one division to another within the department.

The director may create, combine, or divide subordinate units within a division or otherwise alter the internal organization of a division.



RS 37:8 - Plan for departmental procedure and operation; standard practice instructions

§8. Plan for departmental procedure and operation; standard practice instructions

The director shall have designed and shall prescribe a definite plan or organization and procedure of the department with a view to the most effective conduct of the work of the department. This plan shall include such elements as unified and systematic procedures, definite allocation of functions to the divisions and other component parts of the department, proper housing and layout of quarters to facilitate the carrying out and supervision of the work in process, effective routing and flow of work, and coordination of staff efforts in carrying out the procedure prescribed. The director shall cause standard practice instructions to be prepared for the guidance of all concerned in the operation of the prescribed plan and the system of procedure based upon it, and for placing the prescribed procedures into effect and fitting them to the plan of organization established in accordance with law.



RS 37:9 - Rules and regulations

§9. Rules and regulations

The governor may prescribe such general administrative rules for the conduct of the affairs of the administrative departments, not inconsistent with law, as he thinks necessary or expedient. The director may prescribe such administrative rules, not inconsistent with this chapter or with the general rules of the governor, as he thinks necessary or expedient for the proper conduct of the work of the department and for making effective the provisions of law.



RS 37:10 - Powers of director as to employees and their duties

§10. Powers of director as to employees and their duties

The director may, subject to the limitation of appropriations and to any civil service law in effect, establish positions within the department and make appointments thereto; abolish positions; transfer duties between positions; or assign duties to, direct and control the work of, and transfer, promote, demote, remove, and otherwise change the status of employees of the department.

All employees of the department are, to the extent practicable, interchangeable in work assignments for such temporary periods as are necessary to meet seasonal and emergency demands upon the department.



RS 37:11 - Functions of the department; exceptions

§11. Functions of the department; exceptions

The functions of the department, except as otherwise provided in this Chapter, comprise all functions of the state authorized by law to be exercised in relation to the administration of laws requiring tests of qualifications for licenses to practice professions and vocations and the functions of licensing practitioners and regulating the practice of such professions and vocations.

The functions of the department do not include the regulation of or the examining and licensing for the practice of civil engineering and surveying, optometry, nursing, pharmacy, medicine, dentistry, law, school teaching, or chauffeuring of common carrier motor vehicles, or the functions of:

(1) The Board of Examiners of Bar Pilots for the Port of New Orleans;

(2) The Board of River Port Pilot Commissioners and Examiners;

(3) The Board of River Port Pilot Commissioners for the Port of New Orleans;

(4) The Board of Examiners of Pilots for Calcasieu Bar, Pass, and River;

(5) The State Board of Certified Public Accountants of Louisiana;

(6) The State Board of Embalming and Funeral Directing;

(7) The Board of Barber Examiners;

(8) The State Board of Veterinary Medical Examiners;

(9) The Board of Control of Cosmetic Therapy; or

(10) The State Board of Examiners of Journeyman Plumbers.



RS 37:12 - Exercise of departmental functions

§12. Exercise of departmental functions

Subject to such executive direction and control as is vested in the governor by the constitution and by this Chapter, the director has the management of the department and, subject to the provisions of this Chapter, shall exercise all the functions of the department through the department organization in carrying out the provisions of law with respect to such functions, except those functions which are specifically assigned to any board of the department under the provisions of this Chapter.

The record and administrative work, the examining, and the field inspection and enforcement work shall be centralized in the separate divisions provided.

Any act performed by any employee of the department under the authority of the director thereof is an act of the department and of the director.



RS 37:13 - Examining staff; advisory committees; field force

§13. Examining staff; advisory committees; field force

There shall be provided an examining staff qualified to develop and apply, with the advice and cooperation of the members of the several professions and occupations involved, the most effective examining procedures that it is practicable to devise. The director shall from time to time consult members of the professions and vocations, as individuals and in groups, with reference to professional and vocational standards and other matters affecting the several occupations. He may appoint from time to time advisory committees from among the members of the several professions and vocations, as he thinks necessary, to advise and assist him and the boards in preparing rules and regulations for approval by the several boards and to assist him and the boards in the preparation, conduct, or rating of examinations. He may employ temporarily, from time to time, such persons trained in the several professions as are necessary to assist in the preparation, conduct, or rating of examinations. A single field force organized to cover the state shall be provided to make, so far as practicable, all the inspections and investigations necessary for all the professions and vocations subject to regulations, examining, or licensing by the department, which shall cooperate with the field forces of the departments.



RS 37:14 - Fees; expenses

§14. Fees; expenses

All fees for licenses or other services shall be deposited in the state treasury and all expenses of the department shall be paid from the treasury under specific appropriations therefor.



RS 37:15 - Reports of governor and director

§15. Reports of governor and director

The governor shall have prepared and shall submit to the legislature at its regular sessions annual reports on the operations and finances of the department and such other reports as the legislature prescribes or as the governor desires to submit.

The director shall make an annual report to the governor within sixty days after the close of each fiscal year, and special reports as required by the governor, concerning the work under his charge, with his observations and recommendations thereon and statistics pertinent thereto. The governor shall transmit these to the legislature at the next regular session with such comments as he wishes to make.

All annual reports shall observe the fiscal year of the state as the reporting year.



RS 37:21 - Limitations on disciplinary proceedings by professional or occupational boards and commissions

CHAPTER 1-A. PROFESSIONS AND

OCCUPATIONS IN GENERAL

§21. Limitations on disciplinary proceedings by professional or occupational boards and commissions

A. Unless a special law is applicable, no proceeding of any kind may be initiated by a professional or occupational board or commission as follows:

(1) If the nature of the complaint is based on negligence or gross negligence, no proceeding may be initiated after two years from discovery by the complainant. However, under no circumstances shall such a proceeding be initiated more than five years from the date of the act or omission.

(2) If the nature of the complaint is based on an intentional act or omission, no proceeding may be initiated after two years from discovery by the complainant. However, under no circumstances shall such a proceeding be initiated more than five years from the date of the act or omission.

(3) If the nature of the complaint is based on fraud, no proceeding may be initiated after two years from discovery by the complainant.

(4) If the nature of the complaint is based on a license or rules violation, no proceeding may be initiated after five years from the date of the act or omission.

(5) In all cases where a complaint is filed with a professional or occupational board or commission, the board or commission shall notify the licensee in writing of the complaint within six months after the filing of the complaint or be barred from further action thereon. The board or commission shall hold any required hearing within six months after the notice of the hearing, but this period may be interrupted by the filing of procedural motions.

B. The provisions of this Section shall not apply to the following:

(1) A physician licensed to practice medicine.

(2) A dentist, dental hygienist, or any person practicing dentistry or dental hygiene with or without a license.

(3) A certified public accountant.

(4) The Louisiana Cemetery Board.

(5) The Louisiana State Board of Embalmers and Funeral Directors.

(6) The Louisiana Board of Examiners for Speech Pathology and Audiology.

(7) The Louisiana Board of Pharmacy.

(8) The Louisiana State Board of Nursing.

(9) The Louisiana State Board of Social Work Examiners.

(10) The Louisiana Physical Therapy Board.

(11) The Louisiana State Board of Practical Nurse Examiners.

Acts 1995, No. 1289, §1; Acts 1999, No. 781, §1; Acts 2012, No. 625, §1, eff. June 7, 2012; Acts 2015, No. 195, §1; Acts 2016, No. 368, §1.



RS 37:22 - Identification of health care providers

§22. Identification of health care providers

It is the intent of the legislature in enacting this Section to promote, preserve, and protect the public health, safety, and welfare by insuring the availability of certain minimum information concerning the licensure of individuals who provide health care services to consumers in this state. Therefore, nothing shall prohibit a licensed health care provider from displaying on his person professional credentials or identification utilizing professional licensure terms or terminology as provided for within the laws, rules, or regulations which govern the licensure of such health care providers.

Acts 1997, No. 638, §1.



RS 37:23 - Application for license, permit, certificate; social security number required

§23. Application for license, permit, certificate; social security number required

A. Each board or commission authorized to issue a license, permit, or certificate under this Title shall require each applicant to include his social security number on the application. Except as provided in Subsection B of this Section, each board or commission shall maintain confidentiality of an applicant's social security number.

B. Upon request, a board or commission shall disclose an applicant's social security number to the agency charged with implementing a program of family support in accordance with R.S. 46:236.1.1 et seq. which shall maintain the confidentiality of social security numbers.

Acts 1998, 1st Ex. Sess., No. 8, §3, eff. April 24, 1998.



RS 37:24 - Licensing provisions; professionals

CHAPTER 1-B. SUICIDE ASSESSMENT, INTERVENTION, TREATMENT,

AND MANAGEMENT TRAINING

§24. Licensing provisions; professionals

A. In recognition of the state of Louisiana's goal in reducing the number of suicides and suicide attempts each year in Louisiana, beginning January 1, 2015, the Louisiana Department of Health shall offer each of the following professionals certified, licensed, or registered in Louisiana access to a list of certain training programs in suicide assessment, intervention, treatment, and management through posting links to such training on the department's official website:

(1) A mental health counselor certified or licensed under R.S. 37:1101 et seq.

(2) A social worker certified or licensed under R.S. 37:2701 et seq.

(3) A psychiatrist and any other physician certified or licensed under R.S. 37:1261 et seq.

(4) A psychologist certified or licensed under R.S. 37:2351 et seq.

(5) A medical psychologist certified or licensed under R.S. 37:1360.51 et seq.

(6) A nurse certified or licensed under R.S. 37:911 et seq.

(7) A physician assistant certified or licensed under R.S. 37:1360.21 et seq.

(8) An addiction counselor certified or licensed under R.S. 37:3386 et seq.

B. The training programs and corresponding links included in the online list by the department under this Chapter may be offered in either continuous multi-hour blocks or spread over shorter training sessions.

Acts 2014, No. 582, §1.



RS 37:25 - Continuing education

§25. Continuing education

A. The disciplining authorities over the professions listed in R.S. 37:24(A), at each board's discretion, may approve the hours spent completing training in suicide assessment, intervention, treatment, and management under this Chapter as hours that may count toward meeting any applicable continuing education or continuing competency requirements for each profession.

B. Obtaining any training listed or linked via department website links under this Chapter shall not be construed to establish a legal basis for negligence or the standard of care or duty of care owed by a health care professional to a patient in any civil action for medical malpractice.

C. The department shall be immune from civil liability for the development and posting of the list of available programs providing training in suicide assessment, intervention, treatment, and management.

Acts 2014, No. 582, §1.



RS 37:26 - Model list of training programs; development; interpretation and construction of Chapter

§26. Model list of training programs; development; interpretation and construction of Chapter

A. The secretary of the Louisiana Department of Health shall develop a list of available programs providing training in suicide assessment, intervention, treatment, and management. In developing such a list, the secretary shall consider the suicide assessment, intervention, treatment, and management training programs listed on the best practices registry of the American Foundation for Suicide Prevention and the Suicide Prevention Resource Center.

B. On or before January 1, 2015, the secretary shall make available on the department's official website online access to its list developed under this Section and, where possible, links to training programs on the department's list. At the secretary's discretion, the department may also list on its official website where and when such training programs may be available for attendance in person in the state of Louisiana. At the discretion of each board, the disciplining authorities may provide links on their official board websites to the training programs linked on the department's official website.

C. Nothing in this Chapter may be interpreted to expand or limit the scope of practice of any profession regulated under Title 37 of the Louisiana Revised Statutes of 1950.

D. Nothing in this Chapter shall be construed to require the department to develop training programs or curricula or to create online training programs.

Acts 2014, No. 582, §1.



RS 37:27 - Definitions

§27. Definitions

As used in this Chapter, the following definitions shall apply:

(1) "Department" means the Louisiana Department of Health.

(2) "Disciplining authority" means the specific professional licensing or certifying board that is referenced by statute in R.S. 37:24(A) as certifying or licensing each profession included in the training access offered under this Chapter.

(3) "Training in suicide assessment, intervention, treatment, and management" means empirically supported training that contains the following elements: suicide assessment, including screening and referral, suicide intervention, suicide treatment, and suicide management.

Acts 2014, No. 582, §1.



RS 37:31 - Short title

CHAPTER 1-C. PROVISIONAL LICENSES FOR EX-OFFENDERS

§31. Short title

This Chapter shall be known and may be cited as the "Provisional Licenses for Ex-Offenders Act".

Acts 2014, No. 809, §1, eff. June 19, 2014.



RS 37:32 - Issuance of licenses to ex-offenders

§32. Issuance of licenses to ex-offenders

Notwithstanding any provision of law or rule adopted and promulgated by any state department, agency, board, commission, or authority to the contrary, an entity issuing licenses, except for those listed in R.S. 37:36(E), for persons to engage in certain fields of work pursuant to state law shall issue either of the following to an otherwise qualified applicant who has been convicted of an offense or offenses, except those described in R.S. 37:36(A) through (C):

(1) The license for which the applicant applied if the applicant meets all other requirements of the licensing qualifications except those pertaining to former offenses.

(2) A provisional license for which the applicant applied if the applicant meets all other requirements of the licensing qualifications except those pertaining to former offenses (referred to in this Chapter as "applicant" or "holder").

Acts 2014, No. 809, §1, eff. June 19, 2014.



RS 37:33 - Provisional license; issuance; term; probation or parole

§33. Provisional license; issuance; term; probation or parole

A.(1) An ex-offender may apply to any entity issuing licenses to engage in certain fields of work pursuant to state law for a provisional license to engage in the particular field of work for which the entity issues licenses.

(2) The licensing entity shall issue the provisional license for which the applicant applied and is otherwise qualified to receive.

B. The licensing entity issuing the provisional license shall determine the term for which the provisional license shall be valid; however, in no event shall a provisional license issued pursuant to this Chapter be valid for fewer than ninety days nor more than three hundred sixty days.

C. The licensing entity may require up to two years to have passed since an applicant's last conviction or release from incarceration in order for the applicant to qualify for the provisional license.

D.(1) An applicant who is on community supervision and who is issued a provisional license pursuant to this Chapter shall provide the licensing entity the name and contact information of the person at the Department of Public Safety and Corrections, division of probation and parole, to whom he reports. If the applicant reports to the probation or parole department of another state, he shall provide the licensing entity the name and contact information of the person at that particular department to whom he reports.

(2) The licensing entity shall notify the probation or parole division or department and court in which the holder's offense was adjudicated that a provisional license has been issued to the applicant.

Acts 2014, No. 809, §1, eff. June 19, 2014.



RS 37:34 - Provisional license; revocation

§34. Provisional license; revocation

A. The licensing entity may revoke the provisional license issued pursuant to this Chapter if the holder commits any of the following:

(1) A new offense.

(2) An act or omission that causes the holder of a provisional license community supervision, mandatory supervision, or parole to be revoked.

(3) A violation of law or rules governing the practice of the field of work for which the provisional license was issued.

B. A probation or parole department or division shall notify the licensing entity if the community supervision of the holder of a provisional license is revoked.

C. A court shall notify the licensing entity if the holder of the provisional license is charged with a new offense.

D. If a licensing entity revokes a provisional license pursuant to this Section:

(1) The holder shall not be entitled to receive another provisional license or regular license for which the applicant originally applied, even if otherwise qualified.

(2) The ability of the holder to subsequently obtain another provisional license from another licensing entity in the future is within the sole discretion of the issuing entity.

Acts 2014, No. 809, §1, eff. June 19, 2014.



RS 37:35 - Regular license; issuance

§35. Regular license; issuance

A. A licensing entity shall issue the regular license for which the provisional license was issued on the expiration of the provisional license term if the holder of the provisional license does not commit acts described in R.S. 37:34(A).

B. Nothing in this Chapter shall be implicitly interpreted to preclude an entity from exercising its existing discretion to issue a license to individuals not covered under this Chapter, except where precluded by another law.

Acts 2014, No. 809, §1, eff. June 19, 2014.



RS 37:36 - Exemptions; prohibitions; records; reports

§36. Exemptions; prohibitions; records; reports

A. A licensing entity shall not be required to issue a provisional license to any person convicted of any of the following:

(1) Any grade of homicide enumerated in R.S. 14:29.

(2) A "crime of violence" as enumerated in R.S. 14:2(B).

(3) A "sex offense" as defined by R.S. 15:541.

B. A licensing entity shall not be required to issue a provisional license to any person convicted of an offense involving fraud if the licensed field of work is one in which the licensee owes a fiduciary duty to a client.

C. A licensing entity shall not be required to issue a provisional license to an applicant whose conviction directly relates to the position of employment sought, or to the specific field for which the license is required, or profession for which the provisional license is sought.

D. A provisional license holder who supervises children or individuals who lack mental capacity shall not do so without another licensee in the room at all times.

E.(1) This Chapter shall not apply to the following licensing entities:

(a) Any law enforcement agency.

(b) The Louisiana State Board of Medical Examiners.

(c) The Louisiana State Board of Dentistry.

(d) The Louisiana State Board of Nursing.

(e) The Louisiana State Board of Practical Nurse Examiners.

(f) The Louisiana State Racing Commission.

(g) The State Boxing and Wrestling Commission.

(h) The Louisiana Board of Pharmacy.

(i) The Louisiana Supreme Court.

(j) The Louisiana Professional Engineering and Land Surveying Board.

(k) The Louisiana State Board of Architectural Examiners.

(l) The Louisiana State Board of Private Investigator Examiners.

(m) The Louisiana State Board of Embalmers and Funeral Directors.

(n) The Louisiana State Board of Elementary and Secondary Education.

(o) The Office of Financial Institutions.

(p) The Louisiana Physical Therapy Board.

(q) The Louisiana Board of Massage Therapy.

(r) The office of alcohol and tobacco control of the Department of Revenue.

(s) The health standards section of the Louisiana Department of Health.

(t) The Department of Insurance.

(u) The Louisiana State Board of Social Work Examiners.

(v) The Louisiana State Board of Examiners of Psychologists.

(w) The Louisiana Behavior Analyst Board.

(x) All offices, boards, or commissions under the supervision of the deputy secretary of the Department of Public Safety and Corrections, public safety services, or the superintendent of the Louisiana State Police, which are not delineated in this Section.

(y) The Louisiana Real Estate Commission.

(z) The Louisiana Real Estate Appraisers Board.

(aa) The Louisiana Licensed Professional Counselors Board of Examiners.

(2) Nothing in this Subsection shall be construed to preclude the licensing entity, in its discretion, from adopting the provisions of this Chapter as policies or administrative rules.

(3)(a) A licensing entity exempt from the provisions of this Chapter shall keep record and compile a report of the number of provisional licenses denied by the entity, including all reasons for such denial, when the denial is of an otherwise qualified applicant who has been convicted of an offense or offenses, except those described in Subsections A through C of this Section.

(b) Notwithstanding the exemption of licensing entities as provided in this Section, any licensing entity issuing provisional licenses in accordance with this Chapter shall keep record and compile a report of the number of provisional licenses issued and denied by the entity, including all reasons for any such issuance or denial.

(c) The entity shall provide the report annually to the House Committee on Commerce no later than February first of each year.

F. If a licensing entity believes that another exemption not provided in this Section is necessary in a specific case to protect the public from a clear and imminent danger, the entity may seek declaratory relief in district court through a judicial order finding that the applicant shall not be issued a provisional or regular license because it would pose such a danger.

Acts 2014, No. 809, §1, eff. June 19, 2014; Acts 2015, No. 157, §1; Acts 2016, No. 105, §1.



RS 37:71 - ACCOUNTANTS

CHAPTER 2. ACCOUNTANTS

PART I. IN GENERAL

§71. Short title

This Part shall be known and may be cited as the "Louisiana Accountancy Act".

Acts 1979, No. 510, §1; Acts 1991, No. 880, §1, eff. Jan. 1, 1992; Acts 1999, No. 473, §1, eff. June 18, 1999.



RS 37:72 - Legislative findings and purpose

§72. Legislative findings and purpose

The legislature hereby finds and declares that the purpose of this Part is to promote reliability of information that is used for guidance in financial transactions or for accounting for or assessing the financial status or performance of commercial, noncommercial, and governmental enterprises. The public interest requires that persons professing special competence in accountancy or offering assurance as to the reliability or fairness of presentation of such information shall have demonstrated their qualifications to do so, and that persons who have not demonstrated and maintained such qualifications not be permitted to represent themselves as having such special competence or to offer such assurance. The public interest further requires that the conduct of persons and firms certified, permitted, or licensed as having special competence in accountancy be regulated in all aspects of their professional work, that a public authority competent to prescribe and assess the qualifications and to regulate the conduct of licensees be established, and that the use of titles that have a capacity or tendency to deceive the public as to the status or competence of the persons using such titles be prohibited.

Acts 1979, No. 510, §1; Acts 1999, No. 473, §1, eff. June 18, 1999.



RS 37:73 - Definitions

§73. Definitions

When used in this Part, the following terms have the following meanings ascribed to them:

(1)(a) "Attest" means providing the following services, subject to the exceptions provided for in R.S. 37:83:

(i) Any audit or other engagement to be performed in accordance with the Statements on Auditing Standards (SAS) or Government Auditing Standards.

(ii) Any review or compilation to be performed in accordance with the Statements on Standards for Accounting and Review Services (SSARS).

(iii) Any examination, review, or agreed upon procedures engagement to be performed in accordance with the Statements on Standards for Attestation Engagements (SSAE).

(iv) Any engagement to be performed in accordance with the Standards of the Public Company Accounting Oversight Board (PCAOB).

(b) Such statements on standards shall be adopted by reference by the board in accordance with the Administrative Procedure Act and shall be those developed for general application by recognized national accountancy organizations such as the American Institute of Certified Public Accountants (AICPA) and the Public Company Accounting Oversight Board (PCAOB).

(2) "Board" means the State Board of Certified Public Accountants of Louisiana.

(3) "Certificate" means a certificate as a certified public accountant issued pursuant to the provisions of this Part, as follows:

(a) An "active certificate" is granted to or renewed by an individual who has met all requirements pursuant to the provisions of this Part, including the experience requirement. A holder of a valid active certificate is licensed to use the certified public accountant or CPA title in Louisiana. Such a person is referenced in this Part as a licensee.

(b) An "inactive certificate" is one held by an individual who registers with the board in inactive status. This applies to (i) persons grandfathered by R.S. 37:75(I) who held an unlicensed certificate under the prior accountancy act or (ii) persons granted an exemption from continuing education pursuant to R.S. 37:76(D)(2). Such a person may use the designation "CPA-Inactive" or "CPA-Retired" in accordance with the provisions of this Part.

(3.1) "Civil proceeding" means any civil judicial action, arbitration, administrative proceeding, review panel pursuant to this Chapter, or proceeding before the State Board of Certified Public Accountants of Louisiana.

(4) "Client" means a person or entity that agrees with a licensee to receive any professional service.

(5) "CPA firm" means any sole proprietorship, corporation, partnership, registered limited liability partnership, limited liability company, or other form of organization issued a permit to practice in accordance with the provisions of this Part.

(6)(a) "CPA-Retired" means either of the following:

(i) A licensee holding an active certificate for a minimum of twenty consecutive years, who has reached the age of fifty-five years, and is no longer an owner, partner, shareholder, member, contractor, contractee, or employee of a CPA firm.

(ii) A licensee holding an active certificate for which the board has granted CPA-Retired status based on a medical disability.

(b) A CPA-Retired may not perform any services set forth in the Louisiana Accountancy Act, but this status does not preclude uncompensated volunteer services as long as the individual does not sign any documents related to such services as a CPA. If a CPA-Retired wishes to return to active or CPA-Inactive status, he or she shall comply with provisions prescribed by board rule.

(7) "Good moral character" means the propensity to provide professional services in a fair, honest, and open manner and the lack of history of any dishonest or felonious acts.

(8) "License" means an active certificate of certified public accountant, pursuant to Subparagraph(3)(a) of this Section, or a CPA firm's permit to practice issued in accordance with the provisions of this Part.

(9) "Licensee" means the holder of a license.

(10) "Manager" means a manager of a limited liability company or a limited liability partnership.

(11) "Member" means a member of a limited liability company or a limited liability partnership.

(12) "Peer review" means a study, appraisal, or review of one or more aspects of the professional work of a CPA firm that performs attest services by a person or persons who hold licenses and who are not affiliated with the CPA firm being reviewed.

(13) "Permit" means a permit to practice as a CPA firm issued pursuant to the provisions of this Part or pursuant to corresponding provisions of law of another state.

(14) "Preparation of financial statement" means an engagement by a licensee to prepare financial statements for an entity but not to perform a compilation, review, or audit with respect to those financial statements and as provided in the American Institute of Certified Public Accountants' Statement on Standards for Accounting and Review Services.

(15) "Professional" means arising out of or related to the specialized knowledge or skills associated with CPAs.

(16) "Report" means, when used with reference to any attest services, an opinion, report, or other form of language that states or implies an assurance as to the reliability of any financial statement or assertion. "Report" also means any statement or implication that the person or firm issuing it has special knowledge or competence in accounting or auditing and that the service reported upon was performed under standards for such services established by the American Institute of Certified Public Accountants. Such a statement or implication of special knowledge or competence may arise from use by the issuer of the report of names or titles indicating that the person or firm is an accountant or auditor, or from the language of the report itself. "Report" also means any form of language which disclaims an opinion when such form of language is conventionally understood to imply any positive assurance as to the reliability of the financial statements referred to or special competence on the part of the person or firm issuing such language. "Report" also means any other form of language that is conventionally understood to imply such assurance or such special knowledge or competence.

(17) "Rule" means any rule, regulation, or other written directive of general application adopted by the board in accordance with the Administrative Procedure Act.

(18) "State" means any state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, Guam, and the Commonwealth of the Northern Mariana Islands. "This state" or "the state" means the state of Louisiana.

(19) "Substantial equivalency" or "substantially equivalent" means a determination by the board, or its designee, that the education, examination, and experience requirements contained in the statutes and administrative rules of another state or jurisdiction are comparable to or exceed the education, examination, and experience requirements of this state or that an individual CPA's education, examination, and experience qualifications are comparable to or exceed the education, examination, and experience requirements of this state.

Acts 1979, No. 510, §1. Acts 1984, No. 747, §1, eff. July 13, 1984; Acts 1992, No. 460, §1, eff. Jan. 14, 1993; Acts 1999, No. 473, §1, eff. June 18, 1999; Acts 2006, No. 214, §1; Acts 2007, No. 102, §1; Acts 2008, No. 203, §1; Acts 2016, No. 553, §1.



RS 37:74 - State Board of Certified Public Accountants of Louisiana; powers and duties

§74. State Board of Certified Public Accountants of Louisiana; powers and duties

A. There is hereby created as a state agency within the office of the governor the State Board of Certified Public Accountants of Louisiana which shall administer and enforce this Part and be domiciled in the city of New Orleans.

B.(1) The board shall consist of seven members appointed by the governor, all of whom shall be residents of this state and holders of valid licenses. Each appointment shall be made from a list of three or more names submitted to the governor by the Society of Louisiana Certified Public Accountants or its successor.

(2) Three members of the board shall be residents of the area comprising the parishes of Ascension, Assumption, East Baton Rouge, East Feliciana, Iberville, Jefferson, Lafourche, Livingston, Orleans, Plaquemines, Point Coupee, St. Charles, St. Bernard, St. James, St. John the Baptist, St. Helena, St. Mary, St. Tammany, Tangipahoa, Terrebonne, Washington, West Baton Rouge, and West Feliciana.

(3) Two members of the board shall be residents of the area comprising the parishes of Acadia, Allen, Avoyelles, Beauregard, Bienville, Bossier, Caddo, Calcasieu, Caldwell, Cameron, Catahoula, Claiborne, Concordia, DeSoto, East Carroll, Evangeline, Franklin, Grant, Iberia, Jackson, Jefferson Davis, Lafayette, LaSalle, Lincoln, Madison, Morehouse, Natchitoches, Ouachita, Rapides, Red River, Richland, Sabine, St. Landry, St. Martin, Tensas, Union, Vernon, Vermilion, Webster, West Carroll, and Winn.

(4) Two members of the board shall be appointed from the state at large.

C.(1) Each appointment by the governor shall be submitted to the Senate for confirmation and each member of the board shall serve at the pleasure of the governor. Vacancies occurring on the board shall be filled in the same manner as the original appointment was made.

(2) Any member of the board whose certificate is revoked or suspended pursuant to the provisions of this Part shall automatically cease to be a member of the board as of the date of revocation or suspension.

(3) Each member of the board shall, within thirty days of such member's appointment, subscribe to an oath, before any person authorized to administer oaths in the state, to faithfully and impartially perform the duties of the office. Such oaths shall be filed with the secretary of state.

D. The governor shall designate a chair of the board. The board shall annually elect from its members such other officers as the board may determine to be appropriate.

E.(1) The board shall meet at such times and places as may be fixed by the board. Meetings of the board shall be open to the public except as provided with regard to investigations pursuant to R.S. 37:80 or hearings pursuant to R.S. 37:81 and except as may be necessary to protect information that is required to be kept confidential by board rules or by the laws of this state.

(2) A majority of the board members then in office shall constitute a quorum at any meeting duly called.

(3) The board shall have a seal which shall be judicially noticed.

(4) The board shall retain or arrange for the retention of such applications and documents under oath that are filed with the board, as well as all records of its proceedings as required by law or regulation. The board shall maintain a registry of the names and addresses of all licensees and all certificates and permits issued by the board. In any civil or criminal court proceeding arising out of or founded upon any provision of this Part, copies of any records certified as true copies under the seal of the board shall be admissible in evidence as tending to prove the contents of the records.

(5) The board shall take appropriate administrative actions to regulate holders of a certificate and permits and enforce the provisions of this Part.

F. The members of the board shall receive monthly compensation in an amount to be fixed by the board for the time expended by such members in the discharge of their official duties. The compensation of the board officers shall not exceed the sum of two hundred fifty dollars per month per officer. The compensation of other members of the board shall not exceed the sum of two hundred dollars per month per member. Such expenses shall be paid out of the treasury of the board. No expenses incurred by the board shall be charged to or against the funds of this state.

G.(1) The board may employ an executive director and such other personnel as it deems necessary in its administration and enforcement of this Part.

(2) The board may appoint or employ such committees or persons to advise or assist it in such administration and enforcement as it may see fit.

(3) The board may retain its own counsel to advise and assist it.

(4) The board may incur all necessary and proper expenses.

(5) The board may authorize any member of the board or any of its agents or employees to make any affidavit necessary to the issuance of any injunction or other legal process authorized by this Part or the rules of the board.

H.(1) The board may take all action that is necessary and proper to effectuate the purposes of this Part, including the power to sue and be sued in its official name as an agency of this state.

(2) The board shall have the power to issue subpoenas to compel the attendance of witnesses and the production of documents, to administer oaths, to take testimony, and receive evidence concerning all matters within the scope of this Part, and to cooperate with the appropriate state and federal regulatory authorities having jurisdiction over the conduct in question in investigation and enforcement concerning violations of this Part and comparable acts of other states. The board shall have the power to cooperate in enforcement with appropriate foreign regulatory authorities, which grant substantially equivalent foreign designations under R.S. 37:76(G), in instances which have or may result in criminal conviction, loss of license or suspension, admonishment or censure.

(3) The board may invoke the aid of any court or other appropriate regulatory agency in the case of disobedience of a subpoena in requiring the attendance and testimony of witnesses and the production of documentary evidence.

I. The board, its members, and its agents shall be immune from personal liability for actions taken in good faith in the discharge of the board's responsibilities. The state shall hold the board, its members, and its agents harmless from all costs, damages, and attorney fees arising from claims and suits against them with respect to matters to which such immunity applies.

J. The board may adopt rules in accordance with the Administrative Procedure Act, governing its administration and enforcement of the provisions of this Part and the conduct of holders of a certificate, license, or permit including but not limited to rules governing:

(1) The board's meetings and the conduct of its business.

(2) The procedure governing the conduct of investigations and hearings by the board.

(3) The educational and experience qualifications required for the issuance of certificates and the continuing professional education required for renewal of active certificates as provided for in R.S. 37:76.

(4) Professional conduct directed to controlling the quality and probity of services by holders of a certificate and permits including but not limited to those dealing with independence, integrity, and objectivity, competence and technical standards, responsibilities to the public, and responsibilities to clients.

(5) The manner and circumstances of use of the titles "certified public accountant", "public accountant", "PA", and "CPA".

(6) Peer review that may be required to be performed under the provisions of this Part.

(7) Substantial equivalency.

(8) Any other issues as are necessary or appropriate for the implementation, administration, and enforcement of the provisions and purposes of this Part.

Acts 1979, No. 510, §1; Acts 1999, No. 473, §1, eff. June 18, 1999; Acts 2001, No. 8, §12, eff. July 1, 2001; Acts 2006, No. 214, §1; Acts 2016, No. 553, §1.



RS 37:74.1 - Fees

§74.1. Fees

The board is authorized to adopt rules in accordance with the Administrative Procedure Act to impose and collect fees which shall not exceed the following:

(1)       Original or reciprocal certification application          $250.00

(2)       Reinstatement application                                          $500.00

(3)       Notice under substantial equivalency                         $200.00

(4)       Transfer of grades transfer fee                                   $ 50.00

(5)       Written verifications requested by

applicants and registrants                                           $100.00

(6)       Registration and renewal fee for

CPA-Inactive status                                                    $100.00

(7)       Registration and renewal fee for

CPA-Retired status                                                     $50.00

(8)       Application to establish experience

or evaluate education courses and

qualifications                                                              $200.00

(9)       Annual renewal of certificate                                     $200.00

(10)     Additional fee if not renewed prior to

February 1                                                                  $200.00 per month

(11)     Additional fee to licensees or CPA firms

who have delinquently renewed their

certificates or permits three times within

the previous six years                                                 $300.00

(12)     Firm permit, initial application                                  $250.00

(13)     Annual filing fee for firm permit                               $100.00 plus $25.00

per each owner over 10, with a maximum

fee of $2,500.00 per firm

(14)     Additional delinquent fees for

firm permit renewals received

on or after February 1                                                 $300.00

(15)     Reinstatement fee for firms                                        The number of years

continuing to practice as a CPA                                 the firm practiced

firm in Louisiana after the expirationwithout a permit times or cancellation of the firmthe annual firm permit

renewal fee

Acts 2000, 1st Ex. Sess., No. 29, §1; Acts 2006, No. 214, §1; Acts 2016, No. 553, §1.



RS 37:75 - Qualifications for a certificate as a certified public accountant

§75. Qualifications for a certificate as a certified public accountant

A. A certificate of certified public accountant shall be granted to persons of good moral character who have attained the age of eighteen years and meet the education, experience, and examination requirements of this Section and who make application to the board.

B.(1) The board may refuse to grant a certificate on the grounds of failure to satisfy the requirement of good moral character only if there exists a substantial connection between the lack of good moral character of the applicant and the professional responsibilities of a licensee and if the findings of the board are supported by clear and convincing evidence.

(2) When an applicant is found to be unqualified for a certificate because of lack of good moral character, the board shall furnish the applicant with a statement containing the findings of the board, records of evidence upon which the determination is made, and a notice of the applicant's right of appeal.

C.(1) An applicant is eligible to apply for the examination provided for in this Section upon meeting the educational requirement of a baccalaureate or higher degree conferred by a college or university acceptable to the board, the total educational program to include an accounting concentration or equivalent as determined by the board to be appropriate. In addition, the applicant shall have maintained continuous residence in this state for a period of not less than one hundred twenty days preceding the date of his application to sit for the examination.

(2) Any applicant who has attained a baccalaureate degree prior to January 1, 1992, shall not be subject to any of the requirements of this Subsection, except that such degree shall have been conferred by a Louisiana college or university approved by the board and shall have such adequate concentration in the area of accounting as the board may prescribe. If the required baccalaureate degree received by the applicant prior to January 1, 1992, does not reflect concentration in the area of accounting sufficient to satisfy the educational standards and regulations prescribed by the board, the board may require an applicant to successfully complete additional course work as prescribed by the board.

D.(1) The examination required to be passed as a condition for the granting of a certificate shall be held regularly throughout the year and shall test the applicant's knowledge of the subjects of accounting and auditing and such other related subjects as the board may specify including but not limited to business law and taxation.

(2) The board shall prescribe the methods for applying for and conducting the examination including methods for grading examinations and determining a passing grade required of an applicant for a certificate. However, the board shall to the extent possible see to it that the examination itself, grading of the examination, and the passing grades are uniform with those applicable in all other states.

(3) The board may make use of all or any part of the Uniform Certified Public Accountant Examination and Advisory Grading Service of the American Institute of Certified Public Accountants and may contract with third parties to perform such administrative services with respect to the examination as it deems appropriate to assist it in performing its duties.

E. An applicant shall be given credit for any and all sections of the Uniform CPA examination passed in another state, provided that, at such time, he was a bona fide candidate of such state as determined by the board.

F. The board may charge, or provide for a third party administering the examination to charge, each applicant a fee in an amount prescribed by the board for each section of the examination or reexamination taken by the applicant.

G.(1) An applicant for initial issuance of a certificate pursuant to the provisions of this Section shall show that he has completed at least one hundred fifty semester hours of college education including a baccalaureate or higher degree conferred by a college or university acceptable to the board, the total educational program to include an accounting concentration or equivalent as determined by the board to be appropriate. The applicant shall meet all education requirements by December thirty-first of the fifth calendar year following successful completion of the examination, or the examination scores will be voided. The board may grant additional time to complete the requirements as provided in this Section when an applicant can demonstrate circumstances of extreme hardship.

(2) An applicant for initial issuance of a certificate pursuant to the provisions of this Section shall show that he has completed one year of experience. Such experience shall include providing any type of service or advice involving the use of accounting, attest, management advisory, financial advisory, tax, or consulting skills. All such experience shall be obtained within the four-year period preceding the board's receipt of the application and be verified by a licensee. Experience gained through employment in government, industry, academia, or public practice is acceptable.

H. All persons having held or holding a valid license as a licensed certified public accountant issued or renewed by the board on or after January 1, 1998, shall be deemed to have met the requirements of this Section, provided that the license has not been revoked or suspended by the board.

I. All persons, who on June 17, 1999, have met the then-existing requirements to become certified public accountants, but who have not met the then-existing requirements to be licensed as a certified public accountant, shall be presumed to have met all of the requirements for obtaining a certificate under this Part except for the experience requirements set forth in Subsection G of this Section. Upon furnishing satisfactory evidence to the board that the experience requirements in Subsection G of this Section have been satisfied, any such person shall be granted a certificate. Prior to obtaining a certificate under this Part, all such persons shall be entitled to use the designation "CPA inactive".

Acts 1979, No. 510, §1; Acts 1984, No. 747, §1, eff. July 13, 1984; Acts 1987, No. 116, §1; Acts 1989, No. 154, §1; Acts 1989, No. 155, §1; Acts 1995, No. 190, §2; Acts 1997, No. 75, §1; Acts 1999, No. 473, §1, eff. June 18, 1999; Acts 2006, No. 214, §1; Acts 2013, No. 188, §1; Acts 2016, No. 553, §1.



RS 37:76 - Issuance and renewal of certificates and maintenance of competency

§76. Issuance and renewal of certificates and maintenance of competency

A.(1) The board shall grant or renew certificates to persons who make application to the board and demonstrate that their qualifications are in accordance with the provisions of this Part or that they are eligible under the substantial equivalency standard prescribed in this Part.

(2) Only the holder of an active certificate may provide attest services and must do so in a CPA firm that holds a permit issued pursuant to this Part.

B.(1) Certificates shall be initially issued and renewed annually. Applications for such certificates shall be made in such form, and in the case of applications for renewal between such dates, as the board shall specify.

(2) Issuance or renewal of a certificate shall not preclude the board from any further investigation and action against such certificate or certificate holder. Any certificate which is not timely renewed with all required information shall expire on the date specified by the board. Any certificate which has expired because of nonrenewal may be reinstated by the board upon payment of the renewal fee and any penalty fees as may be prescribed by the board provided that the applicant is otherwise qualified for certification under this Part.

(3) Where an applicant seeks the opportunity to show that issuance of a certificate was mistakenly denied or where the board is not able to determine whether the application should be granted or denied, the board may issue a provisional certificate to the applicant. Such provisional certificate shall expire one hundred twenty days after its issuance or when the board determines whether or not to issue or renew the certificate for which application was made, whichever occurs first.

C.(1) For those applicants who do not qualify for reciprocity under the substantial equivalency standard provided for in this Part, the board shall issue a certificate to a holder of an active certificate, license, or permit issued by another state upon a showing that:

(a) The applicant passed the examination required for issuance of a certificate with grades that were set as passing at the time for each section of the Uniform CPA examination, provided that, at such time, he was a bona fide candidate of such state as determined by the board.

(b) The applicant has four years of experience outside of this state of the type described in R.S. 37:75 or meets equivalent requirements prescribed by the board after passing the examination upon which the applicant's certificate is based and within the ten years immediately preceding the application.

(c) If the applicant's certificate, license, or permit was issued more than four years prior to the application for issuance of an initial certificate pursuant to this Section, that the applicant has fulfilled the requirements of continuing professional education that would have been applicable pursuant to Subsection D of this Section.

(2) As an alternative to the requirements of Paragraph (1) of this Subsection, an active certificate holder licensed by another state who desires to establish his principal place of business in this state shall request the issuance of a certificate from the board prior to establishing such principal place of business. The board shall issue an active certificate to such person whose CPA qualifications are substantially equivalent to the CPA licensure requirements of this Part as determined by the board or its designee.

D.(1) For renewal of an active certificate, each licensee shall participate in a program of learning designed to maintain professional competency with regard to the current or anticipated job duties of the licensee. Such program of learning shall comply with rules adopted by the board, which rules shall broadly provide for programs of learning related to any type of accounting, attest, management advisory, financial advisory, tax, or consulting skills, or the licensee's current employment.

(2) The board may create an exception to such continuing education requirement for certificate holders who do not perform or offer to perform for the public one or more kinds of service involving the use of accounting or auditing skills, including issuance of reports on financial statements, or of one or more kinds of management advisory, financial advisory, or consulting services, or the preparation of tax returns or the furnishing of advice on tax matters. Certificate holders granted such an exception by the board shall place either the word "inactive" or "retired" adjacent to their CPA title on any business card, letterhead, or any printed, electronic, or other form or communication, document or device, with the exception of their CPA certificate on which their CPA title appears.

E. The board shall charge a fee for each application for initial issuance or renewal of a certificate in an amount prescribed by rule.

F. Applicants for initial issuance, renewal, or reinstatement of certificates shall list in their applications all reasonable and relevant information required by the board, which may include but not be limited to all states in which they have applied for or hold certificates, licenses, or permits, or information pertaining to any current investigation or past denial, revocation, or suspension of a certificate, license, or permit. Each holder of or applicant for a certificate shall notify the board in writing within thirty days after the occurrence of any denial, revocation, or suspension of a certificate, license, or permit by another state.

G. The board may issue a certificate to a holder of a substantially equivalent foreign designation provided that:

(1) The foreign authority which granted the designation makes similar provision to allow a person who holds a valid certificate issued by this state to obtain such foreign authority's comparable designation.

(2) The foreign designation:

(a) Was duly issued by a foreign authority that regulates the practice of public accountancy and the foreign designation has not expired or been revoked or suspended.

(b) Entitles the holder to issue reports upon financial statements.

(c) Was issued upon the basis of educational, examination, and experience requirements established by the foreign authority or by law.

(3) The applicant:

(a) Received the designation based upon educational and examination standards substantially equivalent to those in effect in this state at the time the foreign designation was granted.

(b) Completed an experience requirement substantially equivalent to the requirement provided for in R.S. 37:75 in the jurisdiction which granted the foreign designation, or has completed four years of professional experience in this state, or meets equivalent requirements prescribed by the board within the ten years immediately preceding the application.

(c) Passed a uniform qualifying examination in national standards and an examination on the laws, regulations, and code of ethical conduct in effect in this state acceptable to the board.

(4) An applicant, in addition to any other information required by the board, shall list in the application all jurisdictions, foreign or domestic, in which the applicant has applied for or holds a designation to practice public accountancy.

(5) Each holder of a certificate issued as provided by this Subsection shall notify the board in writing within thirty days after the occurrence of any denial, revocation, or suspension of a designation or commencement of a disciplinary or enforcement action by any jurisdiction.

H. Only the board shall make determinations as to the applicability of the provisions of Subsection G of this Section.

Acts 1979, No. 510, §1; Acts 1999, No. 473, §1, eff. June 18, 1999; Acts 2006, No. 214, §1; Acts 2016, No. 553, §1.



RS 37:77 - Firm permits to practice; attest experience; peer review; exceptions

§77. Firm permits to practice; attest experience; peer review; exceptions

A. The board shall grant or renew permits to practice as a CPA firm to applicants who submit an application and demonstrate their qualifications in accordance with this Section. Any firm which has or establishes an office or a place of business in Louisiana from which to offer or perform professional services shall hold a permit issued pursuant to this Section in order to provide attest services or to use the title "CPA", "CPAs", "CPA firm", or "firm of Certified Public Accountants". A CPA firm that does not have an office or a place of business in Louisiana, but provides attest services in this state shall hold a permit issued pursuant to this Section unless it meets each of the following requirements:

(1) Compliance with the qualifications described in Subsection C of this Section.

(2) Compliance with the qualifications described in Subsection G of this Section.

(3) It performs such services through an individual with practice privileges as provided in R.S. 37:94.

(4) It can lawfully perform such services in the state where the individuals with practice privileges have their respective principal place of business.

B.(1) Permits shall be initially issued and renewed annually. Applications for such permits shall be made in such form, and in the case of applications for renewal between such dates, as the board may specify. The board shall grant or deny any application for initial issuance of a permit no later than one hundred twenty days after the application is filed in proper form. Issuance or renewal of a permit shall not preclude the board from any further investigation and action against such permit or permit holder. Any permit which is not timely renewed with all required information shall expire on the date specified by the board. Any permit which has expired because of nonrenewal may be reinstated by the board upon payment of the renewal fee and any additional fees as may be prescribed by the board provided that the applicant is otherwise qualified for the issuance of a permit as provided in this Part.

(2) Where an applicant seeks the opportunity to show that issuance or renewal of a permit was mistakenly denied or where the board is not able to determine whether the application should be granted or denied, the board may issue a provisional permit to the applicant. Such provisional permit shall expire at the end of one hundred twenty days after its issuance or when the board determines whether or not to issue or renew the permit for which application was made, whichever occurs first.

C.(1) An applicant for initial issuance or renewal of a permit to practice shall be required to show that, notwithstanding any other provision of law, a simple majority of the ownership of the firm in terms of financial interests and voting rights of all partners, officers, shareholders, members, or managers belongs to holders of valid active certificates who are licensed in some state, and such partners, officers, shareholders, members, or managers whose principal place of business is in this state and who perform professional services in this state hold a valid active certificate issued under R.S. 37:76. Although firms may include nonlicensee owners, the firm and its ownership must comply with rules adopted by the board.

(2) Any CPA firm may include nonlicensee owners provided that:

(a) The firm designates a licensee of this state who is responsible for the proper registration of the firm and identifies that individual to the board.

(b) All nonlicensee owners are of good moral character and active individual participants in the CPA firm or affiliated entities.

(c) The firm complies with such other requirements as the board may impose.

(3) Any individual licensee or individual granted practice privileges as provided by this Part who is responsible for supervising attest services and who signs or authorizes someone to sign the accountant's report on behalf of the firm shall meet the experience requirements set out in the professional standards for such services promulgated by the American Institute of Certified Public Accountants. In the absence of professional standards concerning such experience requirements, the board shall adopt rules specifying the requisite experience requirements.

(4) Any individual licensee or individual granted practice privileges as provided by this Part who signs or authorizes someone to sign the accountant's report on behalf of the firm shall meet the experience requirements promulgated by the American Institute of Certified Public Accountants. In the absence of professional standards concerning such experience requirements, the board shall adopt rules specifying the requisite experience requirements.

D. The board shall charge a fee in an amount prescribed by the board for each application for initial issuance or renewal of a permit.

E. Applicants for initial issuance, renewal, or reinstatement of permits shall list in their applications all reasonable and relevant information required by the board which may include but not be limited to all states in which they have applied for or hold permits as CPA firms and list the information pertaining to any current investigation or past denial, revocation, or suspension of a certificate, license, or permit by any other state or the federal government. Each holder of or applicant for a permit shall notify the board in writing within thirty days after the occurrence of any change in the identities of partners, officers, shareholders, members, or managers whose principal place of business is in this state, any change in the number or location of offices within the state, any change in the identity of those persons in charge of such offices, and any denial, revocation, or suspension of a permit by any other state.

F. Firms which fall out of compliance with the provisions of this Section due to changes in firm ownership or personnel after receiving or renewing a permit shall take corrective action to bring the firm back into compliance as quickly as possible. The board may grant a reasonable period of time for a firm to take such corrective action. Failure to bring the firm back into compliance within a reasonable period as determined by the board may result in action by the board including the possibility of suspension or revocation of the firm permit.

G.(1) Firms that provide attest services, excluding engagements subject to a permanent inspection program of the Public Company Accounting Oversight Board, shall enroll in a board-approved peer review program and comply with the applicable requirements of that program.

(2)(a) Each of the following is approved by the board:

(i) The American Institute of Certified Public Accountants peer review program.

(ii) Other peer review programs administered by organizations fully involved in the administration of the American Institute of Certified Public Accountants peer review program that utilize the Standards for Performing and Reporting on Peer Reviews promulgated by the American Institute of Certified Public Accountants. The board may approve other nationally recognized peer review programs and peer review standards that are not less stringent than the American Institute of Certified Public Accountants peer review program and peer review standards.

(iii) The Society of Louisiana Certified Public Accountants, other state CPA societies fully involved in the administration of the American Institute of Certified Public Accountants peer review program, and the American Institute of Certified Public Accountants for the administration of peer review.

(iv) The Public Company Accounting Oversight Board's permanent inspection process for engagements subject to a permanent inspection program of the Public Company Accounting Oversight Board. Firms performing only such engagements are exempt from the peer review requirement in Paragraph (1) of this Subsection.

(b) Firms subject to permanent inspections of the Public Company Accounting Oversight Board are also required to meet the peer review requirements in Paragraph (1) of this Subsection that cover the portion of the firm's attest practice not subject to the Public Company Accounting Oversight Board's permanent inspection process, should the firm have such a practice.

(3) Firms shall make peer review results and inspection results of the Public Company Accounting Oversight Board available to the board in accordance with rules and regulations adopted by the board.

(4) The peer review process shall be conducted in a manner pursuant to this Section in accordance with rules and regulations adopted by the board.

(5)(a) The proceedings, records, reports, letters of comment, letters of response, or working papers related to a peer review shall be privileged and shall not be subject to discovery, subpoena, or other means of legal process or introduction into evidence in any civil proceeding. No person, firm, or governmental entity in possession of information or documents related to any proceedings, records, reports, letters of comments, letters of response, or working papers on a peer review shall disclose such information or records to any person, firm, or governmental entity either voluntarily or pursuant to discovery, subpoena, or other means of legal process. No member of a peer review committee or person who was involved in a peer review shall be permitted or required to testify in any civil proceeding as to any matters produced, presented, disclosed, or discussed during or in connection with the peer review, or as to any findings, recommendations, evaluations, opinions, or other actions of any person involved in the peer review.

(b) The privilege in Subparagraph (a) of this Paragraph shall not be construed to do any of the following:

(i) Establish a privilege with respect to any information or records within the knowledge or possession of a person or firm not obtained from or produced in connection with a peer review.

(ii) Prevent the disclosure, use, or introduction of information or other records privileged by Subparagraph (a) of this Paragraph in any civil proceeding arising out of a dispute between persons conducting a peer review and a licensee subject to a peer review and arising from the performance of a peer review.

(iii) Prevent a designee of the board from disclosing, using, introducing, or testifying with respect to information or records which are relevant in a proceeding before the board pursuant to R.S. 37:79, 80, 81, and 84.

(iv) Prevent designees of the Society of Louisiana Certified Public Accountants from giving the board access to peer review reports or having discussions with a designee of the board concerning peer review reports.

(v) Prevent peer review reports of licensees who participate in the Center for Public Company Audit Firms Peer Review program from being disclosed.

H. All firms holding a valid registration as a certified public accounting firm on June 18, 1999, shall be deemed to have met the initial permit requirements of this Section.

I. Repealed by Acts 2016, No. 553, §2.

Acts 1979, No. 510, §1; Acts 1989, No. 154, §1; Acts 1991, No. 880, §1, eff. Jan. 1, 1992; Acts 1999, No. 473, §1, eff. June 18, 1999; Acts 2006, No. 214, §1; Acts 2007, No. 102, §1; Acts 2008, No. 203, §1; Acts 2016, No. 553, §§1, 2.



RS 37:77.1 - Firm permits to practice; single-owner firms; death of owner

§77.1. Firm permits to practice; single-owner firms; death of owner

A. Notwithstanding the provisions of this Chapter to the contrary, upon written authorization from the board, a firm that is a sole proprietorship, a single-member limited liability company, a single-shareholder professional accounting corporation, or any other single-owner business entity licensed to practice public accounting by the state of Louisiana may continue to operate for a period of up to twenty-four months following the date of death of the owner. Authorization of the continuation of the firm shall be granted by the board when the following documents have been provided to the board:

(1) A certified copy of the owner's death certificate or a notarized affidavit of evidence of the owner's death, acceptable to the board.

(2) A copy of a power of attorney or similarly enforceable document executed by the owner's executor, administrator, or heir designating a licensee in good standing with the board to manage the firm on behalf of the heirs of the owner for the twenty-four month period.

(3) Written evidence that a disruption in the continuation of the firm would jeopardize the survivability of the firm.

B. The firm's permit to practice as a certified public accountant firm shall be renewed annually during the period of continuance of the firm. The board may charge a fee for applying for the continuation of business not to exceed the annual filing fee for firm permits.

Acts 2003, No. 335, §1; Acts 2016, No. 553, §1.



RS 37:78 - Appointment of secretary of state as agent for nonresidents

§78. Appointment of secretary of state as agent for nonresidents

Application by any person or firm not a resident of this state for a certificate or a permit to practice shall constitute appointment of the secretary of state as the applicant's agent upon whom process may be served in any action or proceeding against the applicant arising out of any transaction or operation connected with or incidental to services performed by the applicant while a licensee within this state.

Acts 1979, No. 510, §1; Acts 1990, No. 61, §1; Acts 1995, No. 190, §2; Acts 1997, No. 1466, §1; Acts 1999, No. 473, §1, eff. June 18, 1999.



RS 37:79 - Enforcement against holders of certificates, permits, and privileges

§79. Enforcement against holders of certificates, permits, and privileges

A. After notice and a hearing as provided for in R.S. 37:81, the board may revoke any certificate, permit, or privileges granted pursuant to the provisions of R.S. 37:94, or suspend for a period of not more than five years or refuse to issue or renew any certificate or permit, or reprimand, censure, or limit the scope of practice of any licensee or individual granted privileges as provided by R.S. 37:94, or impose an administrative fine not to exceed two thousand dollars per violation, or place any licensee or individual granted privileges as provided by R.S. 37:94 on probation, all with or without terms, conditions, and limitations, for any one or more of the following reasons:

(1) Fraud, perjury, or deceit in obtaining or in renewing a certificate, permit, or privilege.

(2) Cancellation, revocation, suspension, or refusal to issue or renew a certificate, license, or privileges for disciplinary reasons in any other state for any cause, including other restrictions imposed by such licensing authority.

(3) Revocation or suspension of, or a voluntary consent decree concerning, the right to practice before any state or federal agency or the Public Company Accounting Oversight Board.

(4) Dishonesty, fraud, or gross negligence in the performance of services while holding a certificate, license, privilege, or in the filing or failure to file that individual's own income tax returns.

(5) Violation of any provision of this Part or rule adopted by the board in accordance with the provisions of this Part or violation of professional standards or rules of professional conduct adopted by the board.

(6) Entry of a plea of guilty or nolo contendere or conviction of a felony, or of any crime an element of which is dishonesty or fraud, under the laws of the United States, this state, or any other state.

(7) Performance of any fraudulent act while holding a certificate, permit, or privilege.

(8) Conduct reflecting adversely upon the licensee's or privilege holder's fitness to perform services while a licensee.

(9) Making a false or misleading statement or verification in support of an application for a certificate, permit, or privilege filed by another person.

(10) Providing false testimony before the board.

(11) Engaging in efforts to deceive or defraud the public.

(12) Professional incompetency.

(13) Rendering, submitting, subscribing, or verifying false, deceptive, misleading, or unfounded opinions, reports, or audits.

B. In lieu of or in addition to any remedy provided for in Subsection A of this Section, the board may require a licensee or privilege holder to:

(1) Undergo a peer review conducted under such terms as the board may specify.

(2) Satisfactorily complete such continuing professional education programs as the board may specify.

(3) Pay all costs of board proceedings, including but not limited to investigation fees, stenographer fees, witness fees or reimbursements, and attorney fees involved in the imposition of a remedy pursuant to this Section.

(4) Comply with any other requirement or action the board may deem appropriate.

(5) Subject its work product to pre-issuance review by a licensee acceptable to the board.

C.(1) If a person or firm against whom costs, fees, or a fine are imposed by the board fails to pay in full within thirty days of the effective date of the order imposing such costs, fees, or fines or on or before a later date as the board may specify, the board may enforce its order by bringing an action in a court of competent jurisdiction and proper venue as to such person or firm.

(2) The proceeding shall be summarily tried by the judge without a jury, and the court may receive evidence by form of affidavit. Upon proof that the respondent has failed to pay timely all costs, fees, or fines imposed by the board, the court shall enter judgment in favor of the board. The court shall order the respondent to pay the board, within a reasonable time fixed by the court, the costs, fees, and fines imposed by the board, the costs and reasonable attorney fees incurred by the board in bringing the action, plus a civil penalty of not less than five hundred dollars nor more than one thousand dollars as may be determined by the court. The failure of a respondent to comply with the order of the court shall constitute and be punishable as contempt of court for which the board may seek relief in accordance with law.

D.(1) In addition to or in lieu of the criminal penalties and administrative sanctions provided in this Part, the board may issue an order to any person or firm engaged in any activity, conduct, or practice constituting a violation of any provision of this Part, directing such person or firm to cease and desist from such activity, conduct, or practice. Such order shall be issued in the name of the state under the official seal of the board.

(2) If the person or firm to whom the board directs a cease and desist order does not cease and desist the proscribed activity, conduct, or practice within ten days from service of such cease and desist order by certified mail, the board may cause to issue, in any court of competent jurisdiction and proper venue, a writ of injunction enjoining such person or firm from engaging in any such activity, conduct, or practice as provided for in this Part.

(3) Upon a proper showing by the board that such person or firm has engaged or is engaging in any such activity, conduct, or practice as provided for in this Part, the court shall issue a temporary restraining order restraining the person or firm from engaging in unlawful activity, conduct, or practices pending the hearing on a preliminary injunction, and in due course a permanent injunction shall issue after hearing, commanding the cessation of the unlawful activity, conduct, or practice complained of, all without the necessity of the board having to give bond as usually required in such cases. A temporary restraining order, preliminary injunction, or permanent injunction issued thereunder shall not be subject to being released upon bond.

(4) In the suit for an injunction, the board may demand of the defendant a penalty of not more than five hundred dollars and attorney fees and court costs. A judgment for the penalty, attorney fees, and costs may be rendered in the same judgment in which the injunction is made absolute.

(5) The proceeding for injunction shall be tried summarily by the judge without a jury.

Acts 1979, No. 510, §1; Acts 1997, No. 75, §1; Acts 1999, No. 473, §1, eff. June 18, 1999; Acts 2006, No. 214, §1; Acts 2007, No. 102, §1; Acts 2013, No. 188, §1; Acts 2016, No. 553, §1.



RS 37:80 - Investigations

§80. Investigations

A. The board may, upon receipt of a complaint or other information suggesting violations of this Part or of the rules adopted by the board pursuant to this Part, conduct investigations to determine whether there is probable cause to institute proceedings against any person or firm for such violation. An investigation shall not be a prerequisite to such proceedings in the event that a determination of probable cause can be made without investigation.

B. The board may issue subpoenas to compel witnesses to testify or produce evidence in aid of such investigations.

C. The board may review the publicly available information or professional work of certificate, license, or privilege holders on a general and random basis without any requirement of a formal complaint or suspicion of impropriety on the part of any particular certificate, license, or privilege holder. In the event that as a result of such review the board discovers reasonable grounds for a more specific investigation, the board may proceed as provided in this Section.

Acts 1979, No. 510, §1; Acts 1987, No. 113, §1, eff. June 18, 1987; Acts 1991, No. 880, §1, eff. Jan. 1, 1992; Acts 1999, No. 473, §1, eff. June 18, 1999; Acts 2007, No. 102, §1.



RS 37:81 - Hearings by the board

§81. Hearings by the board

A. In any case where probable cause with respect to a violation by a holder of a certificate, permit, or privilege granted under R.S. 37:94 has been determined by the board, whether following an investigation or upon receipt of a written complaint furnishing grounds for a determination of such probable cause or upon receipt of notice of a decision by the board of accountancy of another state furnishing such grounds, the board shall issue a complaint setting forth appropriate charges and set a date for a hearing before the board on such charges. The board shall serve a copy of the complaint and notice of the time and place of the hearing upon the holder of the certificate or permit, together with a copy of the board's rules governing proceedings, not less than thirty days prior to the date of the hearing, either by personal delivery or by mailing a copy by certified mail, or such other delivery methods available to the board, to the holder of the certificate or permit at the address last known to the board or to the registered agent for service of process.

B. A holder of a certificate, permit, or privilege against whom a complaint has been issued, referenced herein as the respondent, shall have the right, reasonably in advance of the hearing, to examine and copy the report of investigation, if any, and any documentary or testimonial evidence and summaries of anticipated evidence in the board's possession relating to the subject matter of the complaint. The board shall specify the manner in which such right may be exercised.

C. In such a hearing, the respondent may appear in person or through counsel, or in the case of a firm through a partner, officer, director, shareholder, member, manager, or through counsel. The respondent may examine witnesses and evidence presented in support of the complaint and present evidence and witnesses on the respondent's own behalf. The respondent shall be entitled upon application to the board to the issuance of subpoenas to compel the attendance of witnesses and the production of documentary evidence.

D. The evidence supporting the complaint shall be presented by the investigating officer, by a board member designated for that purpose, or by counsel. A board member who presents the evidence or who has conducted the investigation of the matter shall not participate in the board's decision of the matter.

E. The board may be advised by counsel in a hearing who shall not be the same counsel who presents or assists in presenting the evidence supporting the complaint.

F. The board shall not be bound by technical rules of evidence in such hearing.

G. A stenographic or electronic record of the hearing shall be made and filed with the board. A transcript need not be prepared unless review is sought or the board determines that there is good cause for its preparation.

H. In such a hearing, a recorded vote of a majority of all members of the board then in office, excluding members disqualified by reason of Subsection D of this Section, shall be required to sustain any charge and to impose any penalty with respect thereto.

I. If, after service of a complaint and notice of hearing, the respondent fails to appear at the hearing, the board may proceed to hear evidence against the respondent and may enter such order as it deems warranted by the evidence, which order shall be final unless the respondent petitions for review. However, within ten days from the date of such order upon a showing of good cause for the respondent's failure to appear and defend, the board may set aside the order and schedule a new hearing on the complaint.

J. Any person or firm adversely affected by any order of the board may file a written petition for review of the order with the Civil District Court for the parish of Orleans within thirty days after the entry of the order. The procedures for review and the scope of the review shall be as specified in the judicial review of adjudication procedures of the Administrative Procedure Act.

K.(1) In any case where the board renders a decision imposing discipline against a respondent, the board shall examine its records to determine whether the licensee holds a certificate, permit, or privilege in any other state. If so, the board shall notify the board of accountancy of such other state of its decision by mail within forty-five days of rendering the decision.

(2) The board may also furnish information relating to such proceedings to other regulatory authorities and to private professional organizations having a disciplinary interest in the respondent.

(3) Where a petition for review has been filed, such notification and furnishing of information shall await the resolution of such review. If the resolution is in favor of the respondent, no such notification or furnishing of information shall be made.

Acts 1979, No. 510, §1; Acts 1991, No. 880, §1, eff. Jan. 1, 1992; Acts 1999, No. 473, §1, eff. June 18, 1999; Acts 2006, No. 214, §1; Acts 2007, No. 102, §1.



RS 37:82 - Reinstatement of licenses

§82. Reinstatement of licenses

A. In any case where the board has suspended or revoked a certificate or permit or refused to renew a certificate or permit, the board may, upon a written application by the person or firm affected and upon a showing of good cause, modify the suspension or reissue the certificate or permit or issue a new certificate or permit under a new number.

B. The board shall specify the manner in which such applications shall be made including but not limited to the time period within which they shall be made and the circumstances in which hearings shall be held.

C. Before reissuing or terminating the suspension of a certificate or permit, the board may require the applicant to show successful completion of specified continuing professional education and may make the reinstatement conditional and subject to satisfactory completion of a peer review conducted in such fashion as the board may specify or under such other conditions as the board may specify.

Acts 1979, No. 510, §1; Acts 1987, No. 112, §1, eff. June 18, 1987; Acts 1991, No. 880, §1, eff. Jan. 1, 1992; Acts 1999, No. 473, §1, eff. June 18, 1999.



RS 37:83 - Unlawful acts

§83. Unlawful acts

A. Only licensees or individuals granted privileges pursuant to the provisions of R.S. 37:94 may perform preparation of financial statement engagements, which purport to be in compliance with the Statements on Standards for Accounting and Review Services (SSARS), or issue a report on financial statements of any other person, firm, organization, or governmental unit, which purports to be in compliance with standards applicable to attest services, or otherwise offer to render or render any attest service. This restriction does not apply to nonlicensees who use accounting skills in the preparation of tax returns, management advisory services, and the preparation of financial statements without the issuance of reports. This restriction also does not apply to nonlicensees who may prepare financial statements which do not purport to be in compliance with the Statements on Standards for Accounting and Review Services (SSARS).

B. Licensees or individuals granted privileges under R.S. 37:94 performing attest services must provide those services in accordance with applicable professional standards.

C. No person shall use or assume the title "certified public accountant" or the abbreviation "CPA" or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that such person is a certified public accountant, unless the person holds a valid active certificate issued as provided for in this Part or a privilege pursuant to R.S. 37:94.

D. No firm shall provide attest services or assume or use the title "certified public accountants" or the abbreviation "CPAs" or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that such firm is a CPA firm unless the firm holds a valid permit issued as provided for in this Part and ownership of the firm is in accordance with this Part and rules adopted by the board.

E. No person or firm shall assume or use the title "public accountant", "certified accountant", "chartered accountant", "enrolled accountant", "licensed accountant", "registered accountant", or any other title or designation likely to be confused with the title "certified public accountant" or use any of the abbreviations "CA", "LA", "RA", "PA", or similar abbreviation likely to be confused with the abbreviation "CPA", unless such person or firm holds a valid active certificate or permit issued as provided for in this Part. The title "enrolled agent" or "EA" may only be used by individuals so designated by the Internal Revenue Service.

F.(1)(a) No person shall use language in any statement relating to the financial affairs of a person or entity which is conventionally used by licensees in reports on financial statements, unless such person is licensed as provided for in this Part. However, any nonlicensee using the following "safe harbor" language in connection with the performance of compilation services shall not be in violation of any provisions of this Part: "The accompanying balance sheet of (name of company) as of (year end date) and the related statements of income, retained earnings, and cash flows for the year then ended have been compiled by me (or us). A compilation is limited to presenting in the form of financial statements information that is the representation of management (or owners). I (we) have not audited or reviewed the accompanying financial statements and accordingly do not express an opinion or any other form or assurance on them."

(b) Use of the following language is permissible in appropriate circumstances: "Management has elected to omit substantially all of the disclosures (and the statement of cash flows) required by generally accepted accounting principles. If the omitted disclosures were included in the financial statements, they might influence the user's conclusions about the company's financial position, results of operations, and cash flows. Accordingly, these financial statements are not designed for those who are not informed about such matters".

(2) No person or firm shall assume or use any title or designation that implies that such person or firm holds an active certificate or permit or has special competence as a licensee, unless such person or firm holds a valid active certificate or permit issued as provided for in this Part. However, this Subsection does not prohibit any officer, partner, member, manager, or employee of any firm or organization from affixing that person's own signature to any statement in reference to the financial affairs of such firm or organization with any wording designating the position, title, or office that the person holds therein nor prohibit any act of a public official or employee in the performance of the person's duties as such.

G. No person holding a certificate nor firm holding a permit under this Part shall use a professional or firm name or designation that is misleading about the legal form of the firm or about the persons who are partners, officers, members, managers, or shareholders of the firm, or about any other matter. However, names of one or more former partners, members, managers, or shareholders may be included in the name of the firm or its successor.

H. This Section shall not apply to any person or firm holding a certification, designation, degree, or license granted in a foreign country entitling the holder to engage in the practice of public accountancy or its equivalent in such country whose activities in this state are limited to the provision of professional services to persons or firms who are residents of, governments of, or business entities of the country in which the person holds such entitlement, who performs no attest services and who issues no reports with respect to the financial statements of any other persons, firms, or governmental units in this state and who does not use any title or designation in this state other than the one under which the person practices in such country, followed by a translation of such title or designation into the English language, if it is in a different language, and by the name of such country.

I. No holder of a certificate shall perform attest services in any firm that does not hold a valid permit.

J. Nothing herein shall prohibit a practicing attorney or firm of attorneys from preparing or presenting records or documents customarily prepared by an attorney or firm of attorneys in connection with an attorney's professional work in the practice of law.

K.(1)(a) A licensed certified public accountant or licensed CPA firm shall not, for a commission, recommend or refer to a client any product or service, or for a commission recommend or refer any product or service to be supplied by a client, or receive a commission, when the licensee also performs for that client any of the following:

(i) An audit or review of a financial statement.

(ii) A compilation of a financial statement when the licensee expects or reasonably might expect that a third party will use the financial statement and the licensee's compilation report does not disclose a lack of independence.

(iii) An examination of prospective financial information.

(b) This prohibition applies during the period in which the licensee is engaged to perform any of such services and the period covered by any historical financial statements involved in such services.

(2) A licensee who is not prohibited by this Section from performing services for or receiving a commission and who expects to be paid a commission shall disclose that fact to any person or entity to whom the licensee recommends or refers a product or service to which the commission relates.

(3) Any licensee who expects to accept a referral fee for recommending or referring any service of a licensee to any person or entity or who expects to pay a referral fee to obtain a client shall disclose such acceptance or payment to the client.

L.(1) A licensee shall not:

(a) Perform any professional services for or receive a contingent fee from a client for whom the licensee or the licensee's firm performs any of the following:

(i) An audit or review of a financial statement.

(ii) A compilation of a financial statement when the licensee expects or reasonably might expect that a third party will use the financial statement and the licensee's compilation report does not disclose a lack of independence.

(iii) An examination of prospective financial information.

(b) Prepare an original or amended tax return or claim for a tax refund for a contingent fee for any client.

(2) These prohibitions apply during the period in which the licensee is engaged to perform any such services and the period covered by any historical financial statements involved in such services.

(3) For purposes of this Section, a "contingent fee" is a fee established for the performance of any service pursuant to an arrangement in which no fee will be charged unless a specified finding or result is attained or in which the amount of the fee is otherwise dependent upon the finding or result of such service. However, fees are not regarded as being contingent if fixed by courts or other nonclient public authorities or in tax matters if determined based on the results of judicial proceedings or the findings of governmental agencies. A licensee's fee may vary depending on the complexity of services rendered.

Acts 1979, No. 510, §1; Acts 1999, No. 473, §1, eff. June 18, 1999; Acts 2006, No. 214, §1; Acts 2008, No. 203, §1; Acts 2016, No. 553, §1.



RS 37:84 - Injunctions against unlawful acts; criminal penalties

§84. Injunctions against unlawful acts; criminal penalties

A. Whenever the board believes that any person or firm has engaged in or is about to engage in any acts or practices which constitute or will constitute a violation of R.S. 37:83, the board may:

(1) Apply to the appropriate court for an order enjoining such acts or practices. Upon a showing by the board that such person or firm has engaged in or is about to engage in any such acts or practices, an injunction, a restraining order, or other appropriate order shall be granted by such court.

(2) Bring its information to the attention of the attorney general of any state, or other appropriate law enforcement officer, who may in his discretion cause appropriate criminal proceedings to be brought.

B. Any person or firm who knowingly violates any provision of R.S. 37:83 shall be guilty of a misdemeanor and upon conviction shall be subject to a fine of not more than two thousand dollars for each violation or imprisonment for not more than one year, or both.

Acts 1979, No. 510, §1; Acts 1987, No. 114, §1; Acts 1991, No. 880, §1, eff. Jan. 1, 1992; Acts 1995, No. 190, §2; Acts 1999, No. 473, §1, eff. June 18, 1999; Acts 2016, No. 553, §1.



RS 37:85 - Single act evidence of practice

§85. Single act evidence of practice

Evidence of the commission of a single act prohibited by this Part or any rules or regulations adopted pursuant to this Part is sufficient to justify additional fees, assessment of reasonable costs, a penalty, fine, injunction, restraining order, or conviction without evidence of a general course of conduct.

Acts 1979, No. 510, §1; Acts 1999, No. 473, §1, eff. June 18, 1999; Acts 2016, No. 553, §1.



RS 37:86 - Confidential communications

§86. Confidential communications

A. No licensee or person employed by a licensee shall be required to or shall voluntarily disclose or divulge the contents of any communication made to him by any person employing such licensee or person in connection with the rendition of tax services or to examine, audit, or report on any books, records, or accounts, or divulge any information derived from such books, records, or accounts in rendering professional services, except as provided by Code of Evidence Articles 515 through 517.

B. Notwithstanding the provisions of Subsection A of this Section, no licensee or person employed by a licensee shall be required by subpoena or otherwise to disclose or divulge any of the following internal documents maintained by such licensee:

(1) Personnel files, except that an individual may subpoena his own personnel files.

(2) Planning and procedure manuals.

(3) Notes and comments made in the course of evaluating the efforts of any licensee or employee, partner, shareholder, or member of a licensee in the performance of an engagement.

C. No licensee furnishing information, data, reports, or records of a client to a person, firm, committee, or organization established for the purpose of a peer review shall, by reason of furnishing such information, be liable in damages to any person, partnership, corporation, or firm. The records and proceedings of any such person, firm, committee, or organization shall be confidential, shall be used only by such person, firm, committee, or organization solely in the exercise of the proper functions of a peer review, and shall not be disclosed to any third party except as provided in R.S. 37:77(G)(5)(b). However, peer review reports on participation by a licensee in the Public Corporation Practice Section Peer Review program may be disclosed.

D. The privilege against divulging information established by this Section shall not be invoked to withhold disclosure of information, data, reports, or records commanded by subpoena of the board in connection with proceedings pursuant to the provisions of this Part. Such proceedings of the board shall be confidential; information provided to the board pursuant to such provisions shall not be disclosed by it except to the extent necessary for the performance of its functions and shall not be subject to court subpoena. Any records, investigatory files, or other files maintained by the board in connection with any investigation or inquiry concerning the fitness of any person to receive or continue to hold a certificate or any firm to receive or continue to hold a permit shall be exempt from the provisions of R.S. 44:1 et seq. However, any final determination made by the board relative to the fitness of any person or firm to receive or continue to hold such a certificate or permit, including any legal grounds upon which such determination was made, shall be a public record.

E. Membership files and ethics investigation files for the American Institute of Certified Public Accountants and the Society of Louisiana Certified Public Accountants shall be confidential and shall not be subject to subpoena. However, this limitation on disclosure shall not apply to any final determination by the American Institute of Certified Public Accountants or the Society of Louisiana Certified Public Accountants to impose final corrective action, including suspension from membership, a letter of reprimand, or any other public sanction, on any licensee.

Acts 1979, No. 510, §1; Acts 1999, No. 473, §1, eff. June 18, 1999; Acts 2001, No. 954, §2; Acts 2006, No. 214, §1; Acts 2008, No. 203, §1; Acts 2016, No. 553, §1.



RS 37:87 - Licensee's working papers; client records

§87. Licensee's working papers; client records

A.(1) Subject to the provisions of R.S. 37:86, all statements, records, schedules, working papers, and memoranda made by a licensee or a partner, shareholder, officer, director, member, manager, or employee of a licensee incident to or in the course of rendering services to a client while a licensee, except the reports submitted by the licensee to the client and except for records that are part of the client's records, shall be and remain the property of the licensee in the absence of an express agreement between the licensee and the client to the contrary. No such statement, record, schedule, working paper, or memorandum shall be sold, transferred, or bequeathed without the consent of the client or the client's personal representative or assignee to anyone other than one or more surviving partners, stockholders, members, or new partners, new stockholders, or new members of the licensee or any combined or merged firm or successor in interest to the licensee.

(2) This Section shall not prohibit any temporary transfer of work papers or other material necessary in the course of carrying out peer reviews or the disclosure of information pursuant to R.S. 37:86.

B. A licensee shall furnish to a client or former client upon request and reasonable notice the following:

(1) A copy of the licensee's working papers that are records which would ordinarily constitute part of the client's records and are not otherwise available to the client.

(2) Any accounting or other records belonging to or obtained from or on behalf of the client that the licensee removed from the client's premises or received for the client's account. The licensee may make and retain copies of such documents of the client when they form the basis for work done by the licensee.

(3) Any other items as specified by the board by rule.

C. This Section shall not require a licensee to retain any work paper beyond the period prescribed in R.S. 37:89.

D. This Section shall apply to all formats of documents including paper and electronic and regardless of storage location.

Acts 1979, No. 510, §1; Acts 1992, No. 294, §2, eff. June 17, 1992; Acts 1995, No. 190, §2; Acts 1999, No. 473, §1, eff. June 18, 1999; Acts 2016, No. 553, §1.



RS 37:88 - Accounting and review services for governmental entities

§88. Accounting and review services for governmental entities

Notwithstanding any provision of Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950 to the contrary, a licensee may be engaged to conduct an audit or review of the books and accounts of a governmental entity for which such licensee also performs, or has performed, other accounting, advisory, or other services, provided that the performance of such other services does not or has not impaired the independence of the licensee with respect to the governmental entity and such other services are or have been performed in conformity with the ethical rules and interpretations governing the independence of a licensee, as prescribed by the American Institute of Certified Public Accountants. A licensee is not precluded from issuing a report with respect to a compilation of financial statements for a governmental entity with respect to which the licensee is not independent so long as the licensee specifically discloses the lack of independence prior to such engagement.

Acts 1986, No. 810, §1, eff. July 10, 1986; Acts 1999, No. 473, §1, eff. June 18, 1999; Acts 2006, No. 214, §1.



RS 37:89 - Right of licensees to discard documents three years after completion of engagement

§89. Right of licensees to discard documents three years after completion of engagement

A. No licensee who has retained documents generated during, or relevant to, the performance of an engagement for at least three years after completion of that engagement shall have any obligation to a client or any other party to continue to retain such documents. After the expiration of three years from the completion of any engagement, such licensee performing that engagement may dispose of all documents generated during the course of, or relevant to, that engagement by any means, including physical destruction, without thereby incurring liability for damages in tort, contract, or quasi contract to any person.

B. The term "document" is used in this Section as it is encompassed in Code of Civil Procedure Article 1461.

C. If a licensee receives written notice of the commencement of a review panel pursuant to Part II of this Chapter or any judicial proceeding or ethical investigation arising out of or relating to his or its performance of any engagement, then the effect of Subsections A and B of this Section shall be suspended until the termination of the review panel, judicial proceeding, or ethical investigation. A judicial proceeding shall be terminated by final judgment. An investigation or administrative proceeding arising therefrom shall be terminated by written notice by the administrative, regulatory, or professional society of termination of the investigation or proceeding. A review panel shall be terminated as provided in Part II of this Chapter.

D. Nothing in this Section shall impair the right of any person to demand production of any document which has not been disposed of in accordance with the provisions of Subsection A of this Section.

Acts 1991, No. 880, §1, eff. Jan. 1, 1992; Acts 1999, No. 473, §1, eff. June 18, 1999.



RS 37:90 - Accounting documents sent out of state by the insurance commissioner

§90. Accounting documents sent out of state by the insurance commissioner

A. Any document generated by a licensee in the course of an engagement which is sent outside this state by the commissioner of insurance and which is disclosed to an entity of another state, the federal government, or another country pursuant to R.S. 22:1983(I)(2), or any other statute or grant of authority, shall be held confidential by that entity and shall not be divulged to any third party.

B. Notwithstanding any other provision of law to the contrary, any lawsuit arising out of or predicated on documents or the content of documents generated by a licensee in the course of an engagement and sent outside this state by the commissioner of insurance pursuant to R.S. 22:1983(I)(2), or any other statute or grant of authority, shall be governed by the prescriptive and preemptive provisions of R.S. 9:5604.

C. The term "document" is used in this Section as it is encompassed in Code of Civil Procedure Article 1461.

Acts 1992, No. 294, §2, eff. June 17, 1992; Acts 1999, No. 473, §1, eff. June 18, 1999; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 37:91 - Privity of contract

§91. Privity of contract

A. This Section shall apply to all causes of action specified in this Section filed on or after June 18, 1999.

B. No action based on negligence may be brought against any defendant licensee, or any employee or principal of a defendant licensee, unless the plaintiff claims to have been injured as a result of their justifiable reliance upon financial statements or other information examined, compiled, reviewed, certified, audited, prepared pursuant to a preparation of financial statement engagement, or otherwise prepared, reported, or opined on by the defendant licensee or in the course of the defendant licensee's engagement to provide other services and at least one of the following conditions apply:

(1) The plaintiff is the issuer or successor of the issuer of the financial statements or other information examined, compiled, reviewed, certified, audited, prepared pursuant to a preparation of financial statement engagement, or otherwise prepared, reported, or opined on by the defendant licensee, and such plaintiff has engaged the defendant licensee to examine, compile, review, certify, audit, prepare pursuant to a preparation of financial statement engagement, or otherwise report or render an opinion on such financial statements or to provide other services.

(2) The defendant licensee was aware at the time the engagement was undertaken that the financial statements or other information were to be made available for use in connection with a specified transaction by the plaintiff who was specifically identified to the defendant licensee, was aware that the plaintiff intended to rely upon such financial statements or other information in connection with the specified transaction, and had direct contact and communication with the plaintiff and expressed by words and conduct the defendant licensee's understanding of the reliance on such financial statements or other information.

Acts 1992, No. 611, §2; Acts 1999, No. 473, §1, eff. June 18, 1999; Acts 2016, No. 553, §1.



RS 37:92 - Prescriptive and peremptive period

§92. Prescriptive and peremptive period

Notwithstanding any other law to the contrary, the prescriptive and peremptive period in all actions brought in this state against any licensee or any employee or principal of a licensee shall be governed exclusively by R.S. 9:5604. The scope of the duty of a licensee or an employee or principal of a licensee to clients and nonclients shall be determined exclusively by R.S. 37:91, regardless of the domicile of the parties involved.

Acts 1993, No. 946, §1, eff. June 25, 1993; Acts 1999, No. 473, §1, eff. June 18, 1999.



RS 37:93 - Proportionate liability

§93. Proportionate liability

Notwithstanding any other law to the contrary, no judgment for money damages may be entered against any licensee or any employee or principal of a licensee by any person or entity claiming to have been injured by the licensee, employee, or principal except in accordance with the provisions of this Section:

(1) If the party seeking a judgment for damages against the licensee, employee, or principal proves that the licensee, employee, or principal acted with the deliberate intent to deceive, manipulate, or defraud for his or its own direct pecuniary benefit, the liability shall be determined according to the principles that generally apply to such an action.

(2) If the licensee, employee, or principal is not proven to have acted with the deliberate intent to deceive, manipulate, or defraud for his or its own direct pecuniary benefit, the amount of the liability in damages shall be determined as follows:

(a) The trier of fact shall determine the percentage of responsibility of the plaintiff, of each of the defendants, and of each of the other persons or entities alleged by the parties to have caused or contributed to the harm alleged by the plaintiff. In determining the percentages of responsibility, the trier of fact shall consider both the nature of the conduct of each person and the nature and extent of the causal relationship between that conduct and the damage claimed by the plaintiff.

(b) The trier of fact shall next determine the total amount of damages suffered by the plaintiff caused in whole or in part by the plaintiff, the defendants, and other persons alleged to have caused or contributed to the damage.

(c) The trier of fact shall then multiply the percentage of responsibility of the licensee, employee, or principal by the total amount of damages and shall enter a judgment or verdict against the licensee, employee, or principal in an amount no greater than the product of those two factors.

(d) In no event shall the damages awarded against or paid by a licensee, employee, or principal exceed the amount determined in Subparagraph (c) of this Paragraph. The licensee, employee, or principal shall not be jointly liable on any judgment entered against any other party to the action.

(e) Except where a contractual relationship permits, no defendant shall have a right to recover from a licensee, employee, or principal any portion of the percentage of damages assessed against such defendant.

Acts 1999, No. 473, §1, eff. June 18, 1999.



RS 37:94 - Substantial equivalency

§94. Substantial equivalency

A.(1) An individual whose principal place of business is not in this state and who holds a valid active license as a certified public accountant from any state which the board or its designee has verified to be in substantial equivalence with the licensure requirements of this Part shall be presumed to have qualifications substantially equivalent to this state's requirements and shall have all the privileges of active licensees of this state without the need to obtain a license as provided in this Part. However, such individuals shall notify the board of their intent to offer or render professional services under this Section and pay any fee required by the board. Notwithstanding any other provision of law, the board, in accordance with the Administrative Procedure Act, may adopt a rule allowing an individual who offers or renders professional services, whether in person, by mail, telephone, or electronic means, under this Section to be granted practice privileges in this state without giving notice to the board or paying any fee. Such an individual shall be subject to the requirements of Paragraph (3) of this Subsection.

(2) An individual whose principal place of business is not in this state and who holds a valid active license as a certified public accountant from any state which the board or its designee has not verified to be in substantial equivalence with the licensure requirements of this Part shall be presumed to have qualifications substantially equivalent to this state's requirements and shall have all the privileges of active licensees of this state without the need to obtain a license required by this Part, if such individual verifies that such individual's CPA qualifications are substantially equivalent to the CPA licensure requirements required by this Part. However, such individuals shall notify the board of their intent to offer or render professional services and exercise the privilege afforded by this Section and pay any fee required by the board. Notwithstanding any other provision of law, the board, in accordance with the Administrative Procedure Act, may adopt a rule allowing an individual who offers or renders professional services, whether in person, by mail, telephone, or electronic means, under this Section to be granted practice privileges in this state without giving notice to the board or paying any fee. Such an individual shall be subject to the requirements of Paragraph (3) of this Subsection.

(3) An individual licensee of another state exercising the privilege afforded by this Section and the CPA firm which employs that licensee consents, as a condition to the grant of this privilege, to the following:

(a) The personal and subject matter jurisdiction and disciplinary authority of the board.

(b) Compliance with the provisions of this Chapter and the rules and regulations adopted by the board.

(c) In the event the license from the state of the individual's principal place of business is no longer valid, the individual shall cease offering or rendering professional services in this state individually and on behalf of a CPA firm.

(d) The appointment of the board of accountancy which issued his license as his agent upon whom process may be served in any action or proceeding by this board against the licensee.

(4) An individual who has been granted practice privileges as provided by this Section who performs any attest service may do so only through a firm which meets the requirements of this Part.

B.(1) A licensee of this state offering or rendering services or using his or its CPA title in another state shall be subject to disciplinary action in this state for any act committed in another state for which the licensee would be subject to discipline in the other state.

(2) Notwithstanding any other provision of this Part, the board shall be required to investigate any complaint made by the board of accountancy of another state.

Acts 1999, No. 473, §1, eff. June 18, 1999; Acts 2006, No. 214, §1; Acts 2007, No. 102, §1; Acts 2016, No. 553, §1.



RS 37:95 - Legislative auditor

§95. Legislative auditor

Nothing in this Part shall apply to and the board shall not have any power to question or regulate any practices, services, functions, or other actions performed by the duly elected or appointed legislative auditor or his designees in the discharge of the powers, duties, and functions committed to his office by the state constitution or any statute.

Acts 1999, No. 473, §1, eff. June 18, 1999.



RS 37:101 - Special definitions

PART II. REVIEW PANELS

§101. Special definitions

As used in this Part the following terms shall have the following meanings:

(1) "Claim" means any cause of action against a certified public accountant or firm, regardless of the legal basis of the claim, including but not limited to tort, fraud, breach of contract, or any other legal basis, arising out of any engagement to provide professional services, including but not limited to the following:

(a) The providing of attest services as defined in R.S. 37:73(1)(a).

(b) The providing of business or financial advice.

(c) Advice relative to plans or actions to qualify for tax benefits or otherwise reduce the amounts of tax owed.

(d) Advice relative to the structuring of pension or retirement or insurance plans or other employee benefits.

(e) The provision, including design, of computer software for accounting or bookkeeping functions.

(f) Any other advice relative to the conduct of any business whether conducted for profit or not.

(2) "Claimant" means any person having an interest or right to assert a claim, whether for himself or on behalf of another.

(3) "Society" means the Society of Louisiana Certified Public Accountants.

Acts 1997, No. 747, §1; Acts 2006, No. 214, §1.



RS 37:102 - Review of claims against certified public accountants or firms

§102. Review of claims against certified public accountants or firms

A. All claims against certified public accountants or firms, other than claims validly agreed for submission to a lawfully binding arbitration procedure, shall be reviewed by a public accountant review panel established pursuant to R.S. 37:109.

B. Review of a claim by a public accountant review panel shall not take place unless, within the time limitations provided for in R.S. 9:5604, a claimant files with the society a written request for review of the claim and pays to the society a one hundred dollar filing fee to defray the society's administrative costs incurred in performing the duties imposed on it by this Part. The request for review shall set forth the name, surname, and domicile of all claimants and all defendants, shall contain a short, clear, and concise statement of the material facts that give rise to or constitute the claim, and shall designate both a mailing and a physical address for receipt of all notifications concerning the claim.

C. The request for review of the claim under this Section shall be deemed filed on the date it is received, stamped, and certified by the society or on the date of its mailing if it is mailed to the society by certified or registered mail. The society may return unfiled, or refuse to accept, any request for review not accompanied by the filing fee.

Acts 1997, No. 747, §1.



RS 37:103 - Dismissal of request for review

§103. Dismissal of request for review

The society shall dismiss a request for review thirty days after giving notice by certified mail to the claimant or the claimant's attorney if no action has been taken by the claimant or the claimant's attorney to secure the appointment of an attorney chairman for the public accountant review panel within six months from the date the request for review of the claim was filed. The dismissal of the panel shall be in writing and a copy of the dismissal shall be provided by certified mail to the claimant or the claimant's attorney. When a public accountant review panel is so dismissed, the request for review may be refiled only once and only within thirty days from the mailing of the written dismissal.

Acts 1997, No. 747, §1.



RS 37:104 - Duties of the society

§104. Duties of the society

Within fifteen days of the receipt of the request for review, the society shall do the following:

(1) Confirm by mail to the claimant or the claimant's attorney that the filing has been officially received.

(2) Notify all named defendants that a filing has been made against them and a request made for the formation of a public accountant review panel and forward a copy of the request for review to each named defendant at his last and usual place of residence or his office.

(3) Repealed by Acts 1999, No. 611, §1.

Acts 1997, No. 747, §1; Acts 1999, No. 611, §1.



RS 37:105 - Actions against certified public accountants; review panel required; suspension of prescription

§105. Actions against certified public accountants; review panel required; suspension of prescription

A. Except as provided in this Part, no action against a certified public accountant or firm or his insurer may be commenced in any court before the claimant's request for review has been presented to a public accountant review panel established pursuant to this Part and the panel has issued a written opinion. Compliance with the requirements of this Part is not to be deemed optional.

B. A claimant's filing with the society of a written request for review and paying to the society of the one hundred dollar filing fee in accordance with R.S. 37:102(B) shall be deemed that claimant's exercise of his right to seek judicial cognizance of the claim or claims described in the written request for review for purposes of R.S. 9:5604. However, upon receipt by the claimant of the final report of the review panel or upon termination of the review process, there shall be a minimum of ninety days prescription remaining for the claimant to file an action in a court of law on the claim or claims in question, regardless of any statute to the contrary.

Acts 1997, No. 747, §1; Acts 2006, No. 214, §1.



RS 37:106 - Failure to render a written opinion

§106. Failure to render a written opinion

If an opinion is not rendered by the panel within twelve months after the date notification of the selection of the attorney chairman is given the selected attorney and all other parties, pursuant to R.S. 37:109, suit may be instituted against a certified public accountant or firm. However, either party may petition a court of competent jurisdiction for an order extending the twelve-month period for good cause shown. After the twelve-month period or any court-ordered extension thereof, the public accountant review panel established to review the claimant's complaint shall be dissolved without the necessity of obtaining a court order of dissolution.

Acts 1997, No. 747, §1.



RS 37:107 - Waiver of review panel

§107. Waiver of review panel

By written agreement of both parties, the use of the public accountant review panel may be waived.

Acts 1997, No. 747, §1.



RS 37:108 - Assertion of exceptions or defenses

§108. Assertion of exceptions or defenses

A certified public accountant or firm, against whom a claim has been filed under the provisions of this Part, may raise any exception or defense available, pursuant to R.S. 9:5604, in a court of competent jurisdiction and proper venue at any time without the need for completion of the review process by the public accountant review panel. If the court finds that the claim was perempted prior to being filed, the panel, if established, shall be dissolved.

Acts 1997, No. 747, §1.



RS 37:109 - Public accountant review panel; composition; selection of attorney member

§109. Public accountant review panel; composition; selection of attorney member

A. The public accountant review panel shall consist of three certified public accountants, who have held unlimited licenses to practice their profession in Louisiana for ten consecutive years, and one attorney. The parties may agree on the attorney member of the public accountant panel or, if no agreement can be reached, then the society shall notify the office of the clerk of the Louisiana Supreme Court who, upon receipt of notification, shall draw five names at random from the list of attorneys who reside or maintain an office in the parish in which the certified public accountant or firm that is the subject of the request for review maintains its principal place of business. The names of judges, magistrates, district attorneys, and assistant district attorneys shall be excluded if drawn and new names drawn in their place.

B. After selection of the attorney names, the office of the clerk of the Louisiana Supreme Court shall notify the society of the names so selected. It shall be the duty of the society to notify the parties of the attorneys' names from which the parties may choose the attorney member of the panel within five days. If no agreement can be reached within five days, the parties shall immediately initiate a procedure of selecting the attorney by each striking two names alternately, with the claimant striking first and advising the certified public accountant or firm of the name of the attorney so stricken; thereafter, the certified public accountant or firm and the claimant shall alternately strike until both sides have stricken two names and the remaining name shall be the attorney member of the panel. If either the plaintiff or defendant fails to strike, the clerk of the Louisiana Supreme Court shall strike for that party within five additional days. After the striking, the office of the clerk shall notify the attorney and all other parties of the name of the selected attorney.

C. After the selection of the attorney member of the public accountant review panel, each party to the action shall send to the society a deposit of one thousand two hundred fifty dollars to defray the costs of the panel. When there are multiple claimants or defendants, there shall be only one deposit required per side.

Acts 1997, No. 747, §1; Acts 2006, No. 214, §1.



RS 37:110 - Duties of the attorney of the review panel

§110. Duties of the attorney of the review panel

The attorney shall act as chairman of the panel and in an advisory capacity, but shall have no vote. The chairman shall expedite the selection of the other panel members, convene the panel, and expedite the panel's review of the claim. The chairman shall establish a reasonable schedule for submission of evidence to the public accountant review panel, but must allow sufficient time for the parties to make full and adequate presentation of related facts and authorities within ninety days following selection of the panel.

Acts 1997, No. 747, §1.



RS 37:111 - Selection of certified public accountants to serve on review panel

§111. Selection of certified public accountants to serve on review panel

A. The claimant shall notify the attorney chairman, if already selected, and the named defendants of his choice of a certified public accountant member of the public accountant review panel within thirty days after the date of certification of his filing by the society. The named defendant shall then have fifteen days after notification by the plaintiff of the plaintiff's choice of his certified public accountant panelist to name the defendant's certified public accountant panelist.

B. If either the plaintiff or defendant fails to make a selection of a certified public accountant panelist within the time provided, the attorney chairman shall notify by certified mail the failing party to make such selection within five days of the receipt of the notice.

C. If no selection is made within the five-day period, then the chairman shall make the selection on behalf of the failing party. The two certified public accountant review panel members selected by the parties or on their behalf shall be notified by the chairman to select the third certified public accountant panel member within fifteen days after their receipt of such notice.

D. If the two certified public accountant panel members fail to make such selection within the fifteen-day period allowed, the chairman shall then make the selection of the third panel member and thereby complete the panel.

Acts 1997, No. 747, §1; Acts 2006, No. 214, §1.



RS 37:112 - Qualifications of certified public accountant members of the review panel; selection

§112. Qualifications of certified public accountant members of the review panel; selection

A. Except as hereinafter disqualified, all certified public accountants, who hold and have held for ten consecutive years a license to practice public accounting in the state of Louisiana, shall be available for selection. Any certified public accountant who is a partner of, employee of, affiliated with, or has a financial relationship with either a claimant, a defendant, a person contemplated to be called as an expert witness for a claimant or defendant, or an attorney representing a claimant or defendant is disqualified from service as a member of the certified public accountant review panel. Any person having a pecuniary interest in the outcome of the panel's review of the claim is also disqualified.

B. Each party to the action shall have the right to select one certified public accountant.

C. When there are multiple claimants or defendants, there shall be only one certified public accountant selected per side. The claimant, whether single or multiple, shall have the right to select one certified public accountant, and the defendant, whether single or multiple, shall have the right to select one certified public accountant.

D. Service on a public accountant review panel shall not be mandatory. The society shall maintain a list of certified public accountants having the required qualifications who are willing to serve on public accountant review panels. The parties, however, are free to select any certified public accountant having the required qualifications who is willing to serve, whether or not he is on the list maintained by the society.

Acts 1997, No. 747, §1; Acts 2006, No. 214, §1.



RS 37:113 - Notification of names and addresses of members of review panel; oath

§113. Notification of names and addresses of members of review panel; oath

A. Within five days after the public accountant review panel is formed, the chairman shall notify the society and the parties by registered or certified mail of the names and addresses of the panel members and the date on which the last member was selected.

B. Before entering upon their duties, each voting panelist shall subscribe before a notary public the following oath:

"I, (name) do solemnly swear/affirm that I will faithfully perform the duties of a public accountant review panel member to the best of my ability and without partiality or favoritism of any kind. I acknowledge that I represent neither side and that it is my lawful duty to serve with complete impartiality and to render a decision in accordance with law and the evidence."

C. The attorney panel member shall subscribe to the same oath except that in lieu of the last sentence thereof the attorney's oath shall state:

"I acknowledge that I represent neither side and that it is my lawful duty to advise the panel members concerning matters of law and procedure and to serve as chairman."

D. The original of each oath shall be attached to the opinion rendered by the panel.

Acts 1997, No. 747, §1.



RS 37:114 - Right to request court order requiring compliance

§114. Right to request court order requiring compliance

The party aggrieved by the alleged failure or refusal of another to perform according to the provisions of this Section may petition any district court of proper venue over the parties for an order directing that the parties comply with the public accountant review panel provisions of this Part.

Acts 1997, No. 747, §1.



RS 37:115 - Panelists; prohibited conduct

§115. Panelists; prohibited conduct

A panelist shall not discuss with other members of a public accountant review panel on which he serves, or a representative or attorney for any interested party, a claim that is to be reviewed by the panel until all evidence to be considered by the panel has been submitted. A panelist or a representative or attorney for any interested party shall not discuss the pending claim with the claimant or his attorney asserting the claim or with a certified public accountant or firm or his attorney against whom a claim has been asserted under this Part.

Acts 1997, No. 747, §1; Acts 2006, No. 214, §1.



RS 37:116 - Evidence submitted to review panel

§116. Evidence submitted to review panel

A. The evidence to be considered by the public accountant review panel shall be promptly submitted by the respective parties in written form only.

B. The evidence may consist of accounting work papers and any relevant firm or other records, excerpts of treatises, depositions of witnesses and parties, affidavits, and reports of accounting experts, and any other form of evidence allowed by the public accountant review panel.

C. Depositions of the parties and witnesses may be taken prior to convening of the panel.

D. Upon request of any party or of any two panel members, the clerk of any district court shall issue subpoenas and subpoenas duces tecum in aid of the taking of depositions and the production of documentary evidence for inspection and copying.

E. The chairman of the panel shall advise the panel relative to any legal question involved in the review proceeding and shall prepare the opinion of the panel as provided in R.S. 37:119.

F. A copy of the evidence shall be sent to each member of the panel.

Acts 1997, No. 747, §1.



RS 37:117 - Right to question the review panel

§117. Right to question the review panel

After submission of all evidence and upon ten days' notice to the other side, either party may convene the panel at a time and place agreeable to the members of the panel. Either party may question the panel concerning any matters relevant to issues to be decided by the panel before the issuance of its report. The chairman of the panel shall preside at all meetings and meetings shall be informal.

Acts 1997, No. 747, §1.



RS 37:118 - Right of review panel to procure information

§118. Right of review panel to procure information

The panel shall have the right and duty to request and procure all necessary information. The panel may consult with public accounting authorities, provided the names of such authorities are submitted to the parties with a synopsis of their opinions and provided further that the parties may then obtain their testimony by deposition. The panel may examine reports of such other certified public accountants as are necessary to fully inform itself regarding the issue to be decided. Both parties shall have full access to any material submitted to the panel.

Acts 1997, No. 747, §1.



RS 37:119 - Authority of review panel to express an expert opinion

§119. Authority of review panel to express an expert opinion

The panel shall have the sole duty to express its expert opinion as to whether or not the evidence supports the conclusion that the defendant or defendants acted or failed to act within the appropriate standards of care. After reviewing all evidence and after any examination of the panel by counsel representing either party, the panel shall, within thirty days, but no later than one hundred eighty days after the selection of the last panel member, render one or more of the following expert opinions, which shall be in writing and signed by the panelists, together with written reasons for the panel's conclusions:

(1) The evidence supports the conclusion that the defendant or defendants failed to comply with the appropriate standard of care as charged in the request for review.

(2) The evidence does not support the conclusion that the defendant or defendants failed to meet the applicable standard of care as charged in the request for review.

(3) That there is a material issue of fact, not requiring expert opinion, bearing on liability for consideration by the court.

Acts 1997, No. 747, §1.



RS 37:120 - Admissibility of opinions as evidence; immunity of panelist from liability

§120. Admissibility of opinions as evidence; immunity of panelist from liability

Any report of the expert opinion reached by the public accountant review panel shall be admissible as evidence in any action subsequently brought by the claimant in a court of law, but such expert opinion shall not be conclusive and either party shall have the right to call, at his cost, any member of the public accountant review panel as a witness. If called, the witness shall be required to appear and testify but shall be reimbursed for his time at his standard hourly rate by the party calling him. A panelist shall have absolute immunity from civil liability for all communications, findings, opinions, and conclusions made in the course and scope of duties prescribed by this Part.

Acts 1997, No. 747, §1.



RS 37:121 - Compensation; payment of costs

§121. Compensation; payment of costs

A. Unless the parties agree otherwise, each certified public accountant member of the public accountant review panel shall be paid at the rate of one hundred dollars per diem, not to exceed a total of one thousand dollars, for all work performed as a member of the panel, exclusive of time involved if called as a witness to testify in a court of law regarding the communications, findings, and conclusions made in the course and scope of his duties as a member of the public accountant review panel, and shall be paid travel expenses in accordance with the current policy of the society for reimbursing travel expenses.

B. Unless the parties agree otherwise, the attorney chairman of the public accountant review panel shall be paid at the rate of one hundred dollars per diem, not to exceed a total of two thousand dollars, for all work performed as a member of the panel, exclusive of time involved if called as a witness to testify in a court of law regarding the communications, findings, and conclusions made in the course and scope of his duties as a member of the panel, and shall be paid travel expenses in accordance with the current policy of the society for reimbursing travel expenses. The attorney chairman shall submit the amount due him for all work performed as a member of the panel by affidavit, which shall attest that he has performed in the capacity of chairman of the panel and that he was personally present at all the panel's meetings or deliberations.

C. The costs of the panel shall be paid by the claimant if the opinion of the panel is in favor of the defendant certified public accountant or firm. However, if the claimant is unable to pay, the claimant shall swear under oath to the attorney chairman of the panel that the claimant cannot afford the costs of the panel as they accrue, then the costs shall be paid by the certified public accountant or firm, with the proviso that if the claimant subsequently receives a settlement or receives a judgment in relation to the same claim, the advance payment of the costs by the certified public accountant or firm will be offset.

D. The defendant certified public accountant or firm shall pay the costs of the panel if the opinion of the panel is in favor of the claimant.

E. If the panel decides that there is a material issue of fact bearing on liability for consideration by the court, the certified public accountant or firm shall pay the costs of the panel.

F. If a panel decides some claims in favor of the claimant and some claims in favor of the certified public accountant or firm, then the panel shall have the right, authority, and duty to order each party to pay such portion of the costs of the panel as the panel deems appropriate.

G. If the claims against a certified public accountant or firm are settled prior to the rendering of an expert opinion by a panel, then the cost of the panel shall be paid fifty percent by the claimant and fifty percent by the certified public accountant or firm.

H. Any portion of the deposits made by each party pursuant to R.S. 37:109(C) remaining after the payment of the costs of the panel shall be refunded to each party.

Acts 1997, No. 747, §1; Acts 2006, No. 214, §1.



RS 37:122 - Submission of report

§122. Submission of report

The chairman shall submit a copy of the panel's report to the society and all parties and attorneys by registered or certified mail within five days after the panel renders its opinion.

Acts 1997, No. 747, §1.



RS 37:123 - Failure of review panel to carry out its duties

§123. Failure of review panel to carry out its duties

If the panel after a good faith effort has been unable to carry out its duties by the end of the one-hundred-eighty-day period, as provided in R.S. 37:119, either party or the society, after exhausting all remedies available to them under this Part, may petition the appropriate court of competent jurisdiction for an order to show cause why the panel should not be dissolved and the panelists relieved of their duties. The order shall be mailed by the clerk of court of the parish having jurisdiction to the claimant or his attorney and to the defendant or his attorney by certified mail within five days of its issuance.

Acts 1997, No. 747, §1.



RS 37:124 - Legal interest

§124. Legal interest

Legal interest shall accrue from the date of filing of the complaint with the society on a judgment rendered by a court in a suit to enforce a claim brought after compliance with this Part.

Acts 1997, No. 747, §1.



RS 37:125 - Repealed by Acts 2006, No. 214, §2.

§125. Repealed by Acts 2006, No. 214, §2.



RS 37:141 - ARCHITECTS

CHAPTER 3. ARCHITECTS

§141. Policy and definitions

A. In order to safeguard life, health, and property and to promote the public welfare, the practice of architecture in this state is reserved to those persons who have the proper qualifications and have been registered by the board.

B. As used in this Chapter:

(1) "Architect" means a person who is technically and legally qualified to practice architecture.

(2) "Board" means the State Board of Architectural Examiners.

(3) The "practice of architecture" is the rendering or offering of the services specified in this Paragraph in connection with the design, construction, enlargement, or alteration of a building, a group of buildings, or the space within and surrounding buildings which have human occupancy or habitation as their principal purpose. Such services shall include the following: planning; providing preliminary studies, designs, drawings, specifications, and other technical submissions; administration of construction contracts; and the coordination of any element of technical submissions prepared by others, including but not limited to engineers and landscape architects, as appropriate. The practice of architecture shall not include the practice of engineering as defined in R.S. 37:682; however, a registered architect may perform such engineering work as is incidental to the practice of architecture.

C. The definition of the practice of architecture set forth in Paragraph B(3) of this Section may include, but shall not be construed as precluding nonlicensed persons from performing the following services: project development; feasibility studies; planning; energy consumption analysis; and interior design.

Amended by Acts 1958, No. 524, §1; Acts 1964, No. 21, §1; Acts 1972, No. 69, §1; Acts 1983, No. 472, §1; Acts 1988, No. 583, §1; Acts 1995, No. 618, §1.



RS 37:142 - Board appointed by governor; removal

§142. Board appointed by governor; removal

A.(1) The State Board of Architectural Examiners is hereby created within the office of the governor and shall consist of seven members, five of whom shall be architects selected by the governor as provided for in Subsection B, one selected by the governor as provided for in Subsection C, and one selected by the governor as provided for in Subsection D. All nominees and appointees shall be domiciled in the state of Louisiana. The five architect members shall be appointed, one each, from the five districts provided for in Paragraph (2) of this Subsection. The governor has the right to remove any or all members of the board for inefficiency or neglect of duty.

(2) The districts shall be composed as follows:

(a) District 1: Orleans, Plaquemines, and St. Bernard.

(b) District 2: Assumption, Jefferson, Lafourche, St. Charles, St. James, St. John the Baptist, St. Tammany, Terrebonne, and Washington.

(c) District 3: Ascension, East Baton Rouge, East Feliciana, Iberville, Livingston, St. Helena, St. Martin, Tangipahoa, West Baton Rouge, and West Feliciana.

(d) District 4: Acadia, Allen, Avoyelles, Beauregard, Calcasieu, Cameron, Evangeline, Grant, Iberia, Jefferson Davis, Lafayette, Natchitoches, Pointe Coupee, Rapides, Sabine, St. Landry, St. Mary, Vermilion, and Vernon.

(e) District 5: Bienville, Bossier, Caddo, Caldwell, Catahoula, Claiborne, Concordia, DeSoto, East Carroll, Franklin, Jackson, LaSalle, Lincoln, Madison, Morehouse, Ouachita, Red River, Richland, Tensas, Union, Webster, West Carroll, and Winn.

B.(1) The five architect members shall be and shall remain domiciled in this state and in the district from which he is nominated and appointed. Each shall be a licensed architect and shall have practiced architecture for at least seven years. Each architect member shall be appointed by the governor from a list of three nominees elected from each of the five districts. The board shall not adopt any rule or regulation which imposes further eligibility requirements for membership on the board.

(2) In order to determine the list of nominees for the architect members, there shall be a statewide election to elect three nominees from each district. Any licensed architect who wishes to be a candidate and have his name placed on the ballot shall send a letter by certified mail to the director of the board indicating his intent to be a candidate. The letter shall be accompanied by a curriculum vitae and shall certify that, if elected, the architect will serve.

(3) The election for nominees shall be by mail ballot, and only one architect shall be a candidate for nomination from the same architectural firm, corporation, agency, partnership, or other entity. After the election, the three candidates from each district who received the highest numbers of votes shall have their names submitted to the governor as nominees. All licensed architects residing in this state shall be eligible to vote in the election.

(4) The initial and subsequent elections shall be to fill vacancies as they occur. The elections shall be completed by the board within ninety days of the effective vacancy.

C. The governor shall appoint one member of the board who shall be an architect who for seven years prior to appointment has been employed full time in architectural education, or who for seven years prior to appointment, has been an administrator of building design, construction, or design standards for government at the local, state, or national level.

D. The governor shall appoint one member of the board who shall be a citizen of the United States who is not actively engaged in or retired from the professions of architecture, engineering, interior design, or landscape architecture, or the occupation of a contractor, or the design or construction of buildings.

Amended by Acts 1970, No. 99, §1; Acts 1972, No. 69, §1; Acts 2001, No. 8, §12, eff. July 1, 2001; Acts 2001, No. 231, §1.



RS 37:143 - Term of office

§143. Term of office

A. Each member shall serve six years, or until his successor is duly appointed, except the initial educational or regulatory member appointed pursuant to R.S. 37:142(C) shall serve a term of four years and the initial public member appointed pursuant to R.S. 37:142(D) shall serve a term of five years.

B. The board shall advise the governor of the expiration of the term of the board members. All vacancies shall be filled in the same manner as prescribed for new members in R.S. 37:142.

Amended by Acts 1972, No. 69, §1; Acts 2001, No. 231, §1.



RS 37:144 - Powers, authority, and domicile of board

§144. Powers, authority, and domicile of board

A. Four members of the board constitute a quorum for the purpose of holding examinations, granting certificates, and transacting other business within the scope of this Chapter.

B. The certificate of the board shall entitle the holder to practice as an architect in Louisiana.

C. The board shall have the power to adopt and amend such rules and regulations as are reasonably necessary for the proper performance of its duties, for carrying out the purposes of this Chapter, for continuing education, for the regulation of the proceedings before it, and for the regulation of the practice of architecture under the laws of this state.

D. The procedure for the adoption, amendment, and repeal of any rule or regulation shall be in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., and the rules and regulations which may be adopted by the board shall be available for public inspection at the office of the State Board of Architectural Examiners.

E. The board may employ clerical, or other assistants as are necessary for the proper performance of its work; may make expenditures from its funds for any purpose which is reasonably necessary for the proper performance of its duties under this Chapter; and may, if necessary, or upon advice of the attorney general, hire counsel for advice, for the representation of the board against violators of this Chapter and for the defense of any action brought against the board or its members or staff.

F. The domicile of the board shall be Baton Rouge, Louisiana.

G.(1) The board may allocate up to ten percent of all license renewal and delinquent fees each fiscal year to a fund to be named the Louisiana Architecture Education and Research Fund. The purpose of the fund is to better prepare students for internships and future careers as architects by authorizing the board to make awards to universities in this state accredited by and in good standing with the National Architectural Accrediting Board (NAAB).

(2) The fund shall be used exclusively for one or more of the following in order to improve architectural education and the licensure of student interns in this state:

(a) Integration of practice and education in the professional NAAB degree curriculum.

(b) Implementation of a path to licensure resulting in an architectural license at the time of graduation from a NAAB-accredited professional degree program.

(c) Facilitation of enrollment and completion of training requirements for the Intern Development Program (IDP) as administered by the National Council of Architectural Registration Boards (NCARB).

(d) Assistance of students and interns in preparation for the taking of the Architectural Registration Exam (ARE).

(e) Methods for raising awareness of the responsibilities of architects and of the ways that public health, safety, and welfare are impacted by architects.

(3) An accredited university architectural program shall submit an annual proposal and budget, including any information deemed necessary by the board, to be considered for any award from the board.

(4) The board shall submit an annual report to the appropriate legislative oversight committee regarding its allocation of monies from the fund for the preceding fiscal year.

Amended by Acts 1958, No. 524, §1; Acts 1964, No. 21, §1; Acts 1972, No. 69, §1; Acts 1981, No. 920, §1; Acts 1983, No. 472, §1; Acts 1995, No. 238, §1; Acts 2001, No. 231, §1; Acts 2016, No. 251, §1, eff. May 26, 2016.



RS 37:145 - Architects; requirements for; certificate; continuing education

§145. Architects; requirements for; certificate; continuing education

A. No person shall practice architecture in this state or use the title "architect", or any term derived therefrom, or display or use any title, sign, advertisement, or other device to indicate that such person practices or offers to practice architecture, or renders architectural services, or is an architect, unless such person shall have secured from the board a certificate of registration and license in the manner hereinafter provided, and shall thereafter comply with the provisions of the laws of the state of Louisiana governing the registration and licensing of architects.

B. Persons licensed by the board to practice architecture may, by rule of the board, be required to earn annually up to twelve hours of board-approved continuing education pertaining to building design in connection with public health, safety, or welfare.

Acts 1983, No. 472, §1; Acts 1995, No. 238, §1; Acts 1997, No. 365, §1.



RS 37:146 - Examination before board; qualifications

§146. Examination before board; qualifications

A. Unless previously registered and currently licensed on September 1, 1972, no person shall practice architecture until he has passed an examination approved by the board.

B. For the purpose of qualifying for the examination, the applicant shall present satisfactory evidence to the board that he:

(1) Is of good moral character.

(2) Has paid his debt to society if he has ever been convicted of a felony.

(3) Holds a professional degree from a school whose curriculum has been accredited by the National Architectural Accrediting Board.

(4) Is enrolled in the Intern Development Program administered by the National Council of Architectural Registration Boards.

C. Any applicant not the holder of a first professional degree from a school whose curriculum has been accredited by the National Architectural Accrediting Board may take the examination if he has done all of the following:

(1) Has made formal application for examination to the board prior to April 1, 1984; and

(2) Has completed all of the education equivalency requirements for qualifying for the examination as delineated in the National Council of Architectural Registration Boards' "Circular of Information Number One"; and

(3) Has furnished evidence to the board that he has had practical architectural work experience, requirements for which are delineated by the National Council of Architectural Registration Boards or the board.

D. The board may adopt rules and regulations in accordance with the Administrative Procedure Act governing the approval, selection, administration, participation, and completion of the examination and the Intern Development Program.

Amended by Acts 1964, No. 21, §1; Acts 1972, No. 69, §1. Acts 1983, No. 472, §1; Acts 1988, No. 583, §1; Acts 2008, No. 133, §1, eff. June 6, 2008.



RS 37:146.1 - Licensing; architecture

§146.1. Licensing; architecture

To obtain an initial license to practice architecture in Louisiana, an applicant shall present satisfactory evidence to the board of practical experience of training or experience in the field of architecture. The experience shall be demonstrated only by one of the following:

(1) Satisfactory completion of the training requirements delineated by the National Council of Architectural Registration Boards in the Intern Development Program.

(2) A certificate record certified by the National Council of Architectural Registration Boards that the applicant is currently registered to practice architecture in another state.

Acts 2008, No. 133, §1, eff. June 6, 2008.



RS 37:147 - Rules governing examinations

§147. Rules governing examinations

A. The board will make all necessary rules and regulations governing the time, place, and method of conducting examinations and the grading of them, and prescribe the types of examinations to be given. The examination shall consist of technical and professional subjects that the board may prescribe.

B. Copies of board examinations and answers of applicants shall be maintained for one year. The board examinations and the answers of applicants shall be exempt from disclosure pursuant to the Public Records Law as provided for in R.S. 44:1 et seq.

Acts 1983, No. 472, §1; Acts 1992, No. 274, §1.



RS 37:148 - Examinations; persons exempt

§148. Examinations; persons exempt

A. Upon application and the payment of a fee equivalent to that required for written examination and certificate and upon certification issued by the National Council of Architectural Registration Boards, the board may issue a certificate of registration and license to practice the profession of architecture in this state to any person who has passed a standard National Council of Architectural Registration Boards' examination if such examination is equivalent to that prescribed by the board.

B. The board may review the examination referred to in this section to determine and decide whether the examination is equivalent to that prescribed by the board.

C. The board may also require that the applicant under this section submit other proper evidence of his ability to engage in the practice of architecture and evidence of his continued honorable professional conduct after passing the examination before the National Council of Architectural Registration Boards.

Amended by Acts 1964, No. 21, §1; Acts 1972, No. 69, §1; Acts 1983, No. 472, §1.



RS 37:149 - Fees

§149. Fees

The applicant shall pay the actual cost of the examination. Upon passing all divisions of the examination, a fee to be determined by the board, not to exceed two hundred dollars, shall be charged for issuing a license. A registration fee to be determined by the board, not to exceed five hundred dollars, shall be charged to an individual domiciled outside Louisiana seeking to be registered in Louisiana. A fee to be determined by the board, not to exceed three hundred dollars, shall be charged to any corporation, professional architectural corporation as defined in R.S. 12:1086, architectural-engineering corporation as defined in R.S. 12:1171, or partnership, limited liability partnership, limited liability company, association, sole proprietorship, or other entity seeking to obtain a certificate of authority to practice architecture in Louisiana, unless such entity is exempted from the fee by the board. The board may not increase the fee for issuing a license or a certificate of authority by more than thirty dollars during any three-year period, and the board may not increase the registration fee charged to an individual domiciled outside of Louisiana seeking to be registered in Louisiana by more than fifty dollars during any three-year period.

Amended by Acts 1952, No. 195, §1; Acts 1972, No. 69, §1; Acts 1978, No. 197, §1; Acts 1988, No. 583, §1; Acts 2001, No. 55, §1; Acts 2016, No. 255, §1, eff. May 26, 2016.



RS 37:150 - Renewal of license; renewal fees

§150. Renewal of license; renewal fees

A. Every licensed architect domiciled in this state who desires to continue his license in force shall annually pay during the month of December a fee to be determined by the board, not to exceed two hundred dollars. Upon payment of the renewal fee, the secretary of the board shall issue him a renewal certificate for the year due.

B. Every licensed architect domiciled outside Louisiana who desires to continue his license in force in Louisiana shall annually pay during the month of December a renewal registration fee to be determined by the board, not to exceed five hundred dollars. Upon payment of the renewal fee, the secretary of the board shall issue him a renewal certificate for the year due.

C. The failure to renew his license in proper time shall not deprive the architect of the right of renewal thereafter. The delinquent fee to be paid upon the renewal of a license by an architect domiciled in Louisiana at any time after the month of December in the year when such renewal fee first became due shall be determined by the board, not to exceed two hundred dollars. This delinquent fee shall be in addition to the renewal registration fee set forth in Subsection A of this Section.

D. The delinquent fee to be paid upon the renewal of a license by an architect domiciled outside Louisiana at any time after the month of December in the year when such renewal fee first became due shall be determined by the board, not to exceed five hundred dollars. This delinquent fee shall be in addition to the renewal registration fee set forth in Subsection B of this Section.

E. Every corporation, professional architectural corporation as defined in R.S. 12:1086, architectural-engineering corporation as defined in R.S. 12:1171, or any partnership, limited liability partnership, limited liability company, association, sole proprietorship, or other entity seeking to renew its certificate of authority in Louisiana shall, unless exempted by the board, annually pay a renewal fee to be determined by the board, not to exceed three hundred dollars, during the month of June. The board shall issue a renewal certificate of authority for the year upon receipt of the renewal fee payment.

F.(1) The delinquency fee to be paid by any corporation, professional architectural corporation as defined in R.S. 12:1086, any architectural-engineering corporation as defined in R.S. 12:1171, or any partnership, limited liability partnership, limited liability company, association, sole proprietorship, or other entity, when the renewal fee set forth in Subsection E of this Section is paid at any time after June in the year the fee first became due, shall be determined by the board, not to exceed three hundred dollars.

(2) The payment of any delinquency fee shall be paid in addition to the annual renewal fee.

G. The board may not increase the renewal fees or the delinquency fees set forth in this Section by more than thirty dollars during any three-year period.

Amended by Acts 1952, No. 195, §1; Acts 1972, No. 69, §1; Acts 1978, No. 197, §1; Acts 1988, No. 583, §1; Acts 2001, No. 55, §1; Acts 2016, No. 255, §1, eff. May 26, 2016.



RS 37:151 - Roster of architects to be published annually

§151. Roster of architects to be published annually

The board shall publish annually a roster of registered architects with their addresses. This published roster shall be received as evidence in court that the names it contains are duly registered architects of this state as of a specific date on the roster.

Amended by Acts 1958, No. 524, §1; Acts 1972, No. 69, §1.



RS 37:152 - Use of title "architect"; seal or stamp

§152. Use of title "architect"; seal or stamp

A.(1) The name of the architect followed by the title "architect" shall appear on every publication, announcement, and letterhead used by a person practicing architecture in connection with his practice.

(2) Every registered architect shall have a seal or stamp. This shall contain his name, the words "Registered Architect, State of Louisiana," and the architect's license number. All contract drawings and specifications issued by the architect for use in this state shall be stamped or sealed. The removal of an architect's seal or stamp, and/or use of an architect's plans, unless otherwise provided by law or by written approval of the architect, shall be a violation of this Chapter and shall be subject to the penalties delineated in R.S. 37:154(B).

B. Except in the cases contemplated by R.S. 38:2317, no architect shall affix his seal or stamp or permit it to be affixed to any specification, drawing, or other related document which was not prepared either by him or under his responsible supervision. In those cases contemplated by R.S. 38:2317, the design professional reviewing state-owned plans, designs, specifications, or other construction documents shall remove the stamp or seal of the original architect and shall affix his stamp or seal to those documents that he has reviewed and approved for reuse. The design professional affixing his stamp or seal to documents approved for reuse shall assume all responsibilities for the documents which bear his stamp or seal. No architect shall use his seal or stamp or do any other act as an architect unless he is at the time duly registered.

Amended by Acts 1964, No. 21, §1; Acts 1972, No. 69, §1. Acts 1983, No. 472, §1; Acts 1986, No. 1012, §1.



RS 37:153 - Board; disciplinary actions; revocation; suspension; probation; reprimand; admonishment; fine

§153. Board; disciplinary actions; revocation; suspension; probation; reprimand; admonishment; fine

A. The board may participate in a proceeding to revoke, rescind, or suspend the certificate of, place on probation, reprimand, admonish, or fine in an amount not to exceed five thousand dollars per violation, any registrant or certificate holder found by the board to have committed any of the following acts:

(1) Engaging in any fraud, deceit, gross incompetence, dishonesty, misrepresentation, misconduct, or gross negligence in the practice of architecture.

(2) Affixing his seal, stamp, or name to any specification, drawing or other related document which was not prepared by him or under his responsible supervision and control, or permitting his seal, stamp, or name to be affixed to any such document.

(3) Using his seal or stamp or engaging in any other act constituting the practice of architecture at a time when his certificate of registration is suspended or revoked, or at a time when his current renewal has not been obtained in accordance with the law.

(4) Conviction of a felony, in which case a certified copy of the record of conviction shall be conclusive evidence of such conviction.

(5) Wilfully misleading or defrauding any person employing him as an architect.

(6) Violating the provisions of this Chapter or any lawful rule or regulation adopted by the board pursuant to law.

(7) Practicing any fraud, deceit, material misstatement, or perjury in applying for a certificate of licensure or registration or in taking any examination or in applying for any renewal certificate provided for in this Chapter.

(8) Being convicted of a crime or entering a plea of guilty or nolo contendere to any criminal charge an element of which is fraud or which arises out of such individual's practice of architecture, in which case a certified copy of a record of conviction shall be conclusive evidence of such conviction.

(9) The refusal of the licensing authority of another state, territory, or district of the United States to issue or renew a license, permit, or certificate to practice architecture, or the revocation or suspension or other restriction imposed on a license, permit, or certificate issued by such licensing authority, on the grounds other than non-payment of a registration fee; provided that the reason for the action taken by the other licensing authority was recognized by the Louisiana board as a ground for the disciplinary action taken.

(10) Providing false testimony before the board.

(11) Failing to provide, within thirty calendar days of mailing the notice by certified mail, information requested by the executive director as a result of a formal complaint to the board alleging a violation of this Chapter.

(12) Using any advertising or solicitation which is false or misleading.

B. Each day that a violation under Subsection A occurs shall be considered a separate violation.

C. The board may suspend, refuse to renew, or revoke a certificate of, place on probation, reprimand, admonish, or fine in an amount not to exceed five thousand dollars, any foreign or domestic corporation if one or more of its officers, directors, employees, agents, or representatives has violated any of the above provisions.

D. In addition to any other action, the board may assess all reasonable costs incurred in connection with a disciplinary proceeding, including investigator fees, stenographer fees and attorney fees, and court costs as a condition of probation or reinstatement of any certificate or registration suspended or revoked pursuant to this Section.

E. The disciplinary action assessed shall be published in the annual Roster of Architects and may be released to other professional organizations relating to architecture or to the news media.

F. Proceedings under this Section shall be begun by any person filing a written complaint with the board against the registrant or certificate holder in the form of a sworn affidavit. The board, upon its own motion, may investigate the actions of any registrant or certificate holder and file a complaint against him.

G. If in the opinion of the board, a hearing is warranted, a time and place for the hearing of the charges shall be fixed by the board. A copy of the complaint shall be sent by the board to the registrant or certificate holder against whom a complaint has been filed at his last known address by registered or certified mail at least thirty days prior to the hearing together with a notice of the time and place of the meeting of the board at which the complaint shall be heard. Notwithstanding the provisions of this Subsection the board may summarily suspend a license if it finds that public health, safety, or welfare imperatively requires emergency action and incorporates a finding to that effect in its order, as authorized by R.S. 49:961(C). Any summary suspension shall be for a maximum period of thirty days.

H. At the hearing the registrant or certificate holder against whom a complaint has been filed shall have the right to cross-examine witnesses against him, to produce witnesses in his defense, and to appear personally or by counsel.

I. If the accused person or business entity fails or refuses to appear, the board may proceed to hear and determine the validity of the charges.

J. No disciplinary action shall be taken hereunder unless a quorum of the board is present at the hearing.

K. If the board determines to suspend the certificate of licensure or registration of any registrant or certificate holder, it shall fix the duration of the period of the suspension. If the board determines to issue a fine against the registrant or certificate holder, it shall fix the amount of such fine.

L. The executive director of the board shall give written notice of its action by registered or certified mail to the registrant or certificate holder against whom the complaint was filed at his last known address.

M. The board may require the production of books, papers, or other documents and may issue subpoenas to compel the attendance of witnesses to testify and to produce any relevant books, papers, or other documents in their possession before the board in any proceeding concerning any violation. The subpoenas shall be served by the sheriff of the parish where the witness resides or may be found. If any person refuses to obey any subpoena so issued, or refuses to testify or to produce any books, papers, or other documents required to be produced, the board may present its petition to the district court of the parish in which that person was served with the subpoena setting forth the facts. The court shall then issue a rule to that person requiring him to obey the subpoena or show cause why he fails to obey it. Unless that person shall show sufficient cause for failing to obey the subpoena, the court shall direct him to obey the subpoena and, upon his refusal to comply, he shall be adjudged in contempt of court and punished therefor, as the court may direct.

N. Any registrant or certificate holder who has been subjected to disciplinary action by the board shall have the right to appeal to the district court of the parish in which the hearing was held. The appeal shall be governed by the Administrative Procedure Act R.S. 49:950 et seq.

O. The board shall have the power to issue a new certificate of registration or license, change a revocation to a suspension, or shorten a period of suspension, or otherwise amend any disciplinary action taken hereunder upon satisfactory evidence that proper reasons for such action exist. Any person whose certificate of registration or license has been suspended shall have his certificate of registration or license automatically reinstated by the board at the end of his period of suspension upon payment of the renewal fee. No delinquent fee shall be charged for reinstatement of certificate of registration or license under the provisions of this Chapter.

Acts 1983, No. 472, §1; Acts 1991, No. 418, §1.



RS 37:154 - Violations and penalties

§154. Violations and penalties

A. Any person, corporation, company, partnership, firm, business entity, or individual, who shall practice, or offer to practice, architecture in this state without being certified in accordance with the provisions of this Chapter, or any person presenting or attempting to use as his own the certificate of registration or the seal of another, or any person who shall give any false or forged evidence of any kind to the board, or to any member thereof, in obtaining a certificate of registration, or any person who shall falsely impersonate any other registrant or certificate holder of like or different name, or any person who shall attempt to use an expired or revoked certificate of registration, or any person, applicant, registrant, or certificate holder who shall violate any of the provisions of this Chapter, shall be guilty of a misdemeanor. An individual who violates any part of this Chapter shall, upon conviction, be sentenced to pay a fine of not less than three hundred dollars, nor more than fifteen hundred dollars, or be imprisoned for a period not to exceed three months, or both. Any person, other than an individual, who violates any provision of this Chapter shall, upon conviction, be sentenced to pay a fine of not less than fifteen hundred dollars, nor more than five thousand dollars. Each day the violation occurs shall constitute a separate offense.

B. It shall be the duty of the attorney general, all district attorneys, and all duly constituted officers of the law of this state, or any political subdivision thereof, to enforce the provisions of this Chapter and to prosecute any persons violating the provisions of this Chapter. The attorney general, or his assistant, shall act as legal advisor to the board if requested by the board and render such legal assistance as may be deemed necessary by the board in carrying out the provisions of this Chapter; however, this shall not relieve the local prosecuting officers of any duty to prosecute a violation of this Chapter.

C.(1)(a) The board shall ensure enforcement of the provisions of this Chapter. The board may investigate any complaint relating to a violation of this Chapter and, depending upon the result of its investigation, the board may, after notice and hearing and by a majority vote of its entire membership authorized to participate in the proceeding, issue an order prohibiting the person from committing a violation of this Chapter or fine any such person for any violations of this Chapter, or both. The fine shall not exceed one thousand five hundred dollars per violation in the case of an individual or five thousand dollars per violation in the case of a person other than an individual.

(b) The time and place for said hearing shall be fixed by the board and a copy of the charges, together with a notice of the time and place of the hearing, shall be personally served, on or mailed by certified mail, to the last known address of such person at least thirty days before the date fixed for hearing.

(c) At the hearing, the accused shall have the right to appear in person, or by counsel, or both, to cross examine witnesses in his or its defense, and to produce evidence and witnesses in his or its defense.

(d) If the accused person or business entity fails or refuses to appear, the board may proceed to hear and determine the validity of the charges.

(2) Any person who violates any order of the board issued under this Chapter shall be subject to a civil penalty not in excess of fifteen hundred dollars per violation, in the case of an individual, or five thousand dollars per violation, in the case of a person other than an individual. If the penalty imposed is not paid within sixty days after the order becomes final, then the order shall constitute a judgment and shall be filed and execution issued upon in the same manner as a judgment of a court of record. Any civil penalty imposed by the board under this Section may, at its discretion, be suspended in whole or in part.

(3) All funds derived from fines as provided in this Subsection shall be deposited in the state general fund.

(4) Any person aggrieved by any action of the board in assessing a fine under this Subsection may appeal such action pursuant to the Administrative Procedure Act.

D. In the alternative, after completion of any investigation by the board concerning a violation of this Chapter by a nonregistrant, the board may present its findings to the district attorney in whose district the violation occurred and shall aid in any criminal prosecution for a violation, or the board may, if it deems necessary, initiate any civil proceeding for a violation of this Chapter directly and in its own name in any district court. This action may be instituted by any member, officer, attorney, or agent of the board.

E. In addition to any other fine or penalty imposed under this Chapter, the board may assess all reasonable costs incurred in connection with a disciplinary proceeding, including investigator fees, stenographer fees, and attorney fees, and court costs against any person found to have violated any order of the board.

Acts 1983, No. 472, §1; Acts 1991, No. 418, §1; Acts 1997, No. 363, §1.



RS 37:155 - Exemptions

§155. Exemptions

A. The provisions of this Chapter, except as provided in this Section, requiring persons to be registered and licensed and forbidding the practice of architecture by unlicensed persons shall not apply to:

(1) Officers and employees of the United States in the execution of their official duties in the practice of architecture for the federal government.

(2) Civil engineers licensed in accordance with the terms of R.S. 37:681 through 703 or acts amendatory thereto, if such engineers do not use the designation "architect" or any term derived therefrom.

(3) Registered architects of other states when associated with any registered architect of this state who will seal or stamp and bear professional responsibility for all specifications and other construction documents pertaining to work in this state.

(4) Persons acting as designers for:

(a) Single family residences.

(b) Buildings or projects that are to be constructed for personal use, provided such buildings are not intended, or adaptable for public employment, assembly, or other occupancy by the public.

(c) Renovations or alterations of any size building which do not affect the structural integrity, or life safety, exclusive of building finishes and furnishings, or which have been preapproved by the state fire marshal where life safety is affected and does not exceed one hundred and twenty-five thousand dollars. "Life safety" as used in this Subsection shall be governed by the interpretation of the state fire marshal in accordance with the authority of R.S. 40:1561 et seq.

(d) New buildings and buildings with changes in occupancy classifications which do not exceed the gross floor areas in Subsection (f) of this Section.

(e) Building additions that do not cause the gross floor areas to exceed those in Subsection (f) of this Section.

(f)(i) Occupancy Classifications and Gross Floor Area Sq. Ft.

Storage

6250

Factory and Industrial

5000

Mercantile

4000

Residential

4000

Education

2500

Institutional

2500

High Hazard

1500

Assembly

2650

Business

4000

Utility and Maintenance

5000

(ii) Occupancy classifications and gross floor areas are as defined in the current editions of the codes which comprise the state uniform construction code and which are identified in R.S. 40:1730.28.

(5) Routine maintenance projects that do not exceed the contract limit for public bidding as defined in R.S. 38:2212(A)(1)(d).

B. No exempt person under Paragraph (A)(1), (2), or (3) of this Section shall do any of the following:

(1) Practice any fraud, deceit, dishonesty, gross negligence, misrepresentation, gross incompetence, or misconduct in the practice of architecture.

(2) Wilfully mislead or defraud any person employing him.

(3) Violate the laws of the United States or any state.

(4) Provide false testimony before the board.

(5) Affix his seal, stamp, or name to any specification, drawing or other related document which was not prepared by him or under his responsible supervision and control, or permit his seal, stamp, or name to be affixed to any such document.

(6) Fail to provide, within thirty calendar days of mailing of notice by certified mail, information requested by the executive director as a result of a formal complaint to the board alleging a violation of this Chapter.

(7) Use any advertising or solicitation which is false or misleading.

(8) Otherwise violate any provision of this Chapter.

C. The procedures set forth in R.S. 37:154(C) shall apply to actual or alleged conduct enumerated in Subsection B of this Section, and the board may investigate a complaint alleging such conduct, issue an order to any person prohibiting such conduct after a hearing held in accordance with R.S. 37:154(C), and impose a civil penalty in accordance with R.S. 37:154(C) to any person who violates an order of the board. In the alternative, the board may present its findings to the district attorney in whose district the violation has occurred in accordance with R.S. 37:154(D).

Acts 1983, No. 472, §1; Acts 1989, No. 653, §1; Acts 1991, No. 418, §1; Acts 1995, No. 238, §1; Acts 1997, No. 365, §1; Acts 2011, No. 18, §1, eff. June 7, 2011.



RS 37:156 - Suits by board; injunction

§156. Suits by board; injunction

The board shall have the right to go into court in the jurisdiction in which the provisions of this Chapter are being violated and, upon affidavit or other proof, secure a temporary restraining order, preliminary injunction, or permanent injunction restraining and prohibiting any violation of this Chapter and the performance of any work then being done or about to be commenced in violation of this Chapter. Any person found guilty of violating any provision of this Chapter in any such proceeding shall pay to the board a civil penalty in an amount determined by the court which may include the board's attorneys fees, costs, investigation, and other expenses, but in no event shall the fine be less than the sum of one thousand dollars.

Acts 1983, No. 472, §1; Acts 1988, No. 583, §1.



RS 37:157 - Annual report

§157. Annual report

The board shall make an annual report to the governor of its transactions, with any recommendations for the advancement and betterment of the profession.

Acts 1983, No. 472, §1.



RS 37:158 - Firm practice; licensure; promulgation of rules and regulation

§158. Firm practice; licensure; promulgation of rules and regulation

A. All domestic firms and foreign firms qualifying to do business in the state of Louisiana, which practice or offer to practice architecture in the state of Louisiana are subject to regulation and supervision by the board, and the board, in implementation of this Section, may issue rules and regulations further governing the conduct and activities of such firms.

B. Within thirty days after the issuance by the secretary of state of a certificate of incorporation of a Louisiana corporation formed pursuant to the Louisiana Business Corporation Law, R.S. 12:1 et seq., the Louisiana Nonprofit Corporation Law, R.S. 12:201 et seq., or the Louisiana Architectural-Engineering Corporation Law, R.S. 12:1171 et seq., or the issuance by the secretary of state of a certificate of organization of a Louisiana limited liability company formed pursuant to the Louisiana Limited Liability Company Law, R.S. 12:1301 et seq., or the qualification of a foreign corporation or foreign limited liability company in the state of Louisiana which practices or offers to practice architecture in the state of Louisiana, the firm shall file an application for licensure with the board on a form provided by the board.

C. Within sixty days after the firm files with the board the application required above, the board, in the event the firm is otherwise in compliance with the provisions of this Chapter and the rules and regulations issued by the board governing firms, shall issue a license. Any firm having been so licensed by the board shall have the authority to contract to deliver such architectural services, and therefore shall be subject to disciplinary action as provided in this Chapter.

Acts 2012, No. 514, §1, eff. June 5, 2012.



RS 37:211 - ATTORNEYS

CHAPTER 4. ATTORNEYS

§211. Louisiana State Bar Association; recognition of association by legislature

The Louisiana State Bar Association is created and regulated under the rule-making power of the Supreme Court of Louisiana, pursuant to a memorial addressed to the court by the legislature in Act 54 of 1940.

The association may organize under the general corporation laws of this state.



RS 37:212 - "Practice of law" defined

§212. "Practice of law" defined

A. The practice of law means and includes:

(1) In a representative capacity, the appearance as an advocate, or the drawing of papers, pleadings or documents, or the performance of any act in connection with pending or prospective proceedings before any court of record in this state; or

(2) For a consideration, reward, or pecuniary benefit, present or anticipated, direct or indirect;

(a) The advising or counseling of another as to secular law;

(b) In behalf of another, the drawing or procuring, or the assisting in the drawing or procuring of a paper, document, or instrument affecting or relating to secular rights;

(c) The doing of any act, in behalf of another, tending to obtain or secure for the other the prevention or the redress of a wrong or the enforcement or establishment of a right; or

(d) Certifying or giving opinions, or rendering a title opinion as a basis of any title insurance report or title insurance policy as provided in R.S. 22:512(17), as it relates to title to immovable property or any interest therein or as to the rank or priority or validity of a lien, privilege or mortgage as well as the preparation of acts of sale, mortgages, credit sales or any acts or other documents passing titles to or encumbering immovable property.

B. Nothing in this Section prohibits any person from attending to and caring for his own business, claims, or demands; or from preparing abstracts of title; or from insuring titles to property, movable or immovable, or an interest therein, or a privilege and encumbrance thereon, but every title insurance contract relating to immovable property must be based upon the certification or opinion of a licensed Louisiana attorney authorized to engage in the practice of law. Nothing in this Section prohibits any person from performing, as a notary public, any act necessary or incidental to the exercise of the powers and functions of the office of notary public, as those powers are delineated in Louisiana Revised Statutes of 1950, Title 35, Section 1, et seq.

C. Nothing in this Section shall prohibit any partnership, corporation, or other legal entity from asserting or defending any claim, not exceeding five thousand dollars, on its own behalf in the courts of limited jurisdiction or on its own behalf through a duly authorized partner, shareholder, officer, employee, or duly authorized agent or representative. No partnership, corporation, or other entity may assert any claim on behalf of another entity or any claim assigned to it.

D. Nothing in Article V, Section 24, of the Constitution of Louisiana or this Section shall prohibit justices or judges from performing all acts necessary or incumbent to the authorized exercise of duties as judge advocates or legal officers.

Amended by Acts 1976, No. 515, §1; Acts 1980, No. 161, §1; Acts 1981, No. 535, §1; Acts 1985, No. 783, §1; Acts 1989, No. 22, §1, eff. June 14, 1989; Acts 1992, No. 673, §1; Acts 2010, No. 24, §1; Acts 2011, No. 325, §2, eff. Jan. 1, 2012.



RS 37:213 - Persons, professional associations, professional corporations, and limited liability companies entitled to practice law; penalty for unlawful practice

§213. Persons, professional associations, professional corporations, and limited liability companies entitled to practice law; penalty for unlawful practice

A. No natural person, who has not first been duly and regularly licensed and admitted to practice law by the supreme court of this state, no corporation or voluntary association except a professional law corporation organized pursuant to Chapter 8 of Title 12 of the Revised Statutes, and no partnership or limited liability company except one formed for the practice of law and composed of such natural persons, corporations, voluntary associations, or limited liability companies, all of whom are duly and regularly licensed and admitted to the practice of law, shall:

(1) Practice law.

(2) Furnish attorneys or counsel or an attorney and counsel to render legal services.

(3) Hold himself or itself out to the public as being entitled to practice law.

(4) Render or furnish legal services or advice.

(5) Assume to be an attorney at law or counselor at law.

(6) Assume, use, or advertise the title of lawyer, attorney, counselor, advocate or equivalent terms in any language, or any phrase containing any of these titles in such manner as to convey the impression that he is a practitioner of law.

(7) In any manner advertise that he, either alone or together with any other person, has, owns, conducts, or maintains an office of any kind for the practice of law.

B. This Section does not prevent any corporation or voluntary association formed for benevolent or charitable purposes and recognized by law from furnishing an attorney at law to give free assistance to persons without means.

C. Any natural person who violates any provision of this Section shall be fined not more than one thousand dollars or imprisoned for not more than two years, or both.

D. Any partnership, corporation, or voluntary association which violates this Section shall be fined not more than five thousand dollars. Every officer, trustee, director, agent, or employee of a corporation or voluntary association who, directly or indirectly, engages in any act violating any provision of this Section or assists the corporation or voluntary association in the performance of any such violation is subject to the penalties prescribed in this Section for violations by a natural person.

Acts 1964, No. 357, §1; Acts 1990, No. 841, §1; Acts 1993, No. 475, §6, eff. June 9, 1993; Acts 2001, No. 835, §1.



RS 37:213.1 - Unauthorized practice of law; civil damages; prescription

§213.1. Unauthorized practice of law; civil damages; prescription

A. In addition to any criminal proceedings and criminal penalties set forth in R.S. 37:213, the provisions of this Section shall apply to civil proceedings against persons engaged in, or who have engaged in, the unauthorized practice of law.

B. As used in this Section, the following terms shall be defined as follows:

(1) "Actor" means a natural or juridical person who is engaged in or has engaged in the unauthorized practice of law. The term "actor" shall not include a Louisiana attorney licensed to practice law or a Louisiana attorney who is suspended or disbarred from the practice of law. The term "actor" may include a Louisiana attorney who has been permanently disbarred or who has permanently resigned from the practice of law.

(2) "Aggrieved party" means a natural or juridical person who has sustained any damage or harm as a result of an actor engaged in the unauthorized practice of law. The term "aggrieved party" shall not include an attorney or a law firm.

(3) "Unauthorized practice of law" means any of the prohibited activities set forth in R.S. 37:213.

C. An aggrieved party, the attorney general of the state of Louisiana, the Louisiana State Bar Association, or any district attorney may file a petition to enjoin an actor from engaging in the unauthorized practice of law. If an actor is enjoined from engaging in the unauthorized practice of law as provided in this Section, the court may also award costs and attorney fees to the petitioner.

D. An aggrieved party may sue an actor who is engaging in, or who has engaged in, the unauthorized practice of law for general damages, special damages, and all other damages suffered by the aggrieved party. The court may award the prevailing party all reasonable costs and reasonable attorney fees in connection with the suit.

E. Venue for any action commenced under Subsections C or D of this Section shall be in any parish where any of the following pertain:

(1) The actor is engaging or has engaged in the unauthorized practice of law.

(2) The offense of the unauthorized practice of law has occurred.

(3) Any damages were sustained.

(4) The aggrieved party resides.

F. An action by an aggrieved party under the provisions of Subsection D of this Section shall be subject to the following prescriptive periods:

(1) Except as provided by Paragraph (2) of this Subsection, the action shall be brought within either one year from the date of the act constituting the alleged unauthorized practice of law, or one year from the date that the act constituting the alleged unauthorized practice of law is discovered or should have been discovered, but in all events such action shall be filed at the latest within three years from the date of the act constituting the alleged unauthorized practice of law.

(2) If the alleged unauthorized practice of law consists of continuous conduct causing continuous damage, the prescriptive periods provided by Paragraph (1) of this Subsection shall not begin to run until the conduct is abated, and recovery may be obtained for all such conduct.

Acts 2016, No. 204, §1.



RS 37:214 - Visiting attorneys of other states; reciprocity

§214. Visiting attorneys of other states; reciprocity

Except as provided in this Section, no person licensed or qualified to practice as an attorney at law or as an attorney and counsellor at law in any other state and temporarily present in this state shall practice law in this state, unless he has been first duly licensed to practice law by the supreme court of this state or unless he acts in association with some attorney duly licensed to practice law by the supreme court of this state.

Nothing in this Chapter prevents the practice of law in this state by a visiting attorney from a state which, either by statute or by some rule of practice accorded specific recognition by the highest court of that state, has adopted a rule of reciprocity that permits an attorney duly licensed and qualified to practice law in this state to appear alone as an attorney in all courts of record in the other state, without being required to be admitted to practice in such other state, and without being required to associate with himself some attorney admitted to practice in the other state.

Whoever violates any provision of this Section shall be fined not more than one thousand dollars or imprisoned for not more than two years, or both.



RS 37:215 - Procedure by visiting attorney for recognition in Louisiana courts under reciprocity rule

§215. Procedure by visiting attorney for recognition in Louisiana courts under reciprocity rule

Whenever any visiting attorney desires to exercise the privilege of appearing alone as counsel of record in any case in any court of record in this state, under the provisions of the second paragraph of R.S. 37:214, he shall, before filing the first pleading or other appearance on behalf of his client in the cause, produce evidence satisfactory to the court before which he wishes to appear, or to the presiding judge if there be two or more judges of the court, to the effect that the state in which he is then licensed and qualified to practice law has in force a statute or rule of practice of the character specified in R.S. 37:214. Upon the judge being satisfied of this, he shall enter an order authorizing the appearance of the visiting attorney before his court in the case. This order shall specifically refer to the appropriate statutory provision or to the requisite judicial recognition of the appropriate rule of practice of the other state in question.



RS 37:216 - Filing of pleadings by visiting attorney under reciprocity rule; proofs required by clerk

§216. Filing of pleadings by visiting attorney under reciprocity rule; proofs required by clerk

No clerk of any court of record in this state shall file any pleading, brief, or other appearance signed on behalf of any party or litigant solely by a visiting attorney, unless it or some prior pleading, brief, or appearance filed in the cause by the visiting attorney is accompanied by an order of court of the character specified in R.S. 37:215. If any such pleading, brief, or other appearance is inadvertently filed without a compliance with the provisions of R.S. 37:215, it may be ordered stricken from the record ex parte on motion of any party at interest, or by the court of its own motion.



RS 37:217 - Liability of attorney to client for neglect; costs

§217. Liability of attorney to client for neglect; costs

If a nonsuit is entered, owing to the absence or neglect of the attorney without a reasonable excuse, the costs shall be paid by the attorney and he shall be liable to pay all the damages which his client suffers by being nonsuited or by any other neglect of the attorney, recoverable in a summary way, on motion after giving the accused notice.



RS 37:218 - Contract for fee based on proportion of subject matter; stipulation concerning compromise, discontinuance, or settlement

§218. Contract for fee based on proportion of subject matter; stipulation concerning compromise, discontinuance, or settlement

A. By written contract signed by his client, an attorney at law may acquire as his fee an interest in the subject matter of a suit, proposed suit, or claim in the assertion, prosecution, or defense of which he is employed, whether the claim or suit be for money or for property. Such interest shall be a special privilege to take rank as a first privilege thereon, superior to all other privileges and security interests under Chapter 9 of the Louisiana Commercial laws. In such contract, it may be stipulated that neither the attorney nor the client may, without the written consent of the other, settle, compromise, release, discontinue, or otherwise dispose of the suit or claim. Either party to the contract may, at any time, file and record it with the clerk of court in the parish in which the suit is pending or is to be brought or with the clerk of court in the parish of the client's domicile. After such filing, any settlement, compromise, discontinuance, or other disposition made of the suit or claim by either the attorney or the client, without the written consent of the other, is null and void and the suit or claim shall be proceeded with as if no such settlement, compromise, discontinuance, or other disposition has been made.

B. The term "fee", as used in this Section, means the agreed upon fee, whether fixed or contingent, and any and all other amounts advanced by the attorney to or on behalf of the client, as permitted by the Rules of Professional Conduct of the Louisiana State Bar Association.

Amended by Acts 1970, No. 595, §1; Acts 1975, No. 670, §1; Acts 1989, No. 78, §2, eff. June 16, 1989; Acts 2001, No. 128, §13, eff. July 1, 2001.



RS 37:219 - Unlawful payments by attorneys; unlawful solicitation of employment for legal practitioners; penalty

§219. Unlawful payments by attorneys; unlawful solicitation of employment for legal practitioners; penalty

A. It shall be unlawful for any attorney to pay money or give any other thing of value to any person for the purpose of obtaining representation of any client.

B.(1) No person, firm, or entity shall solicit employment for a legal practitioner. This Paragraph shall not apply to a communication governed by the Louisiana State Bar Articles of Incorporation, Article 16, Rules of Professional Conduct, Rule 7.1.

(2) This Section does not prevent any corporation or voluntary association formed for benevolent or charitable purposes and recognized by law from furnishing an attorney at law to give free assistance to persons without means.

C.(1) Whoever violates the provisions of this Section shall be fined not more than ten thousand dollars and imprisoned, with or without hard labor, for not less than ninety days nor more than five years.

(2) For a second and each subsequent violation of the provisions of this Section, the penalty shall be a fine of not more than twenty thousand dollars and imprisonment at hard labor for not less than three years and for not more than fifteen years without the benefit of parole, probation, or suspension of sentence for the first five years.

Added by Acts 1977, No. 759, §1. Acts 1993, No. 420, §2; Acts 2001, No. 835, §1; Acts 2006, No. 684, §1.



RS 37:220 - Confidentiality, immunity; loss prevention programs

§220. Confidentiality, immunity; loss prevention programs

Any past or present loss prevention counsel functioning as such in the position approved by the Board of Governors of the Louisiana State Bar Association, Louisiana State Bar Association committee member, staff member, or person receiving information from such counsel, committee member, or staff member who has been involved in any loss prevention program, shall not be required to report any acts or disclose any information concerning the acts or omissions of a member of the Louisiana State Bar Association received during, or in connection with, loss prevention activities. Such counsel, committee member, and staff member shall be privileged and immune from any suit, claim, demand, court order, action, proceeding, or discovery request brought in connection with loss prevention duties or activities performed for any Louisiana State Bar Association member.

Acts 1992, No. 627, §1.



RS 37:221 - Bar Committee on Alcohol and Drug Abuse; Judges and Lawyers Assistance Program; privilege, confidentiality, and immunity

§221. Bar Committee on Alcohol and Drug Abuse; Judges and Lawyers Assistance Program; privilege, confidentiality, and immunity

A. Statement of public policy.

(1) Judges and lawyers are no less susceptible than any other citizen of Louisiana to mental health issues, including but not limited to alcoholism, drug addiction, depression, burnout, and dementia. These impairments pose serious health and ethical issues for members of the Louisiana State Bar Association.

(2) Successful treatment for mental health issues can be initiated years earlier than might otherwise be possible, by the use of counseling by peers or an intervention process. Intervention in cases of alcoholism and drug addiction involves peer counseling and confronting the person with specific instances of misconduct or abnormal behavior caused by alcohol or drug use, as recited to the subject of the intervention by fact reporters such as: family members, peers, friends, coworkers, employers, or other concerned individuals who have first-hand knowledge of such incidents and who are acting under the guidance of a trained intervenor.

(3) Recognizing that members of the judiciary and Louisiana State Bar Association have a strong interest in securing the competent administration of justice for citizens of Louisiana, and in upholding the dignity and respect of the judicial branch of government and legal profession, the Louisiana State Bar Association has created the Judges and Lawyers Assistance Program, Inc., and the Committee on Alcohol and Drug Abuse for the purpose of providing counseling and intervention services for judges, lawyers, law students, and other members of the legal profession who may suffer from mental health issues. Members of the legal profession and the judiciary are encouraged to seek out the counseling and intervention services of the Judges and Lawyers Assistance Program, Inc., and shall feel confident that their participation in the Judges and Lawyers Assistance Program, Inc., will be confidential and privileged in all respects and shall not be divulged to the public in any way.

(4) It is hereby declared to be the public policy of the state of Louisiana to promote and encourage the use of counseling by peers and the intervention process in order to initiate successful treatment of mental health issues among members of the legal profession. The intent of this Section is to further this goal by providing for a privilege, confidentiality of information, and tort immunity for the Louisiana State Bar Association, the Louisiana State Bar Association's Committee on Alcohol and Drug Abuse, the Judges and Lawyers Assistance Program, Inc., the Louisiana Bar Foundation, their officers, directors, agents and employees, and persons who furnish information and who participate as volunteers in the programming offered by the Judges and Lawyers Assistance Program, Inc.

B. Privilege and confidentiality.

(1) Any information, report, or record, whether written or oral, that the Committee on Alcohol and Drug Abuse of the Louisiana State Bar Association, the Judges and Lawyers Assistance Program, Inc., or any member, or employee, or agent of either generates, receives, gathers, or maintains is confidential and privileged. No member of the Committee on Alcohol and Drug Abuse, or agent, or employee of the Judges and Lawyers Assistance Program, Inc., may disclose that information, report or record without written approval of the subject judge, lawyer, law student, or other member of the legal profession. No person shall be required to disclose, by way of testimony or otherwise, privileged information or to produce, under subpoena, any records, documentary evidence, opinions, or decisions relating to such privileged information:

(a) In connection with any civil or criminal case or proceeding.

(b) By way of any discovery procedure.

(2) Nothing herein shall prohibit members of the Committee on Alcohol and Drug Abuse or any employee or agent of the Judges and Lawyers Assistance Program, Inc., from sharing among themselves information, reports, or records about a judge, lawyer, law student, or other member of the legal profession for the purpose of helping the judge, lawyer, law student, or other member of the legal profession recover from problems with alcohol, drug abuse, or any other mental health issue.

(3) This law is supplementary to any other law or statute or rule of the Supreme Court of Louisiana relative to a privilege and confidentiality for such information.

C. Civil immunity.

(1) Any licensed lawyer, and his supporting staff, shall be immune from civil liability for, or resulting from, any act, decision, omission, communication, writing, report, finding, opinion, or conclusion, done by or made in good faith while engaged in efforts to assist judges, lawyers, law students, or other members of the legal profession in connection with substance abuse or mental health counseling or intervention pursuant to the programs of the Louisiana State Bar Association's Committee on Alcohol and Drug Abuse or the Judges and Lawyers Assistance Program, Inc., or in the performance of his or her duties as a member or agent of the Committee on Alcohol and Drug Abuse of the Louisiana State Bar Association or agent or as an agent, employee, or officer or director of the Judges and Lawyers Assistance Program, Inc., which function primarily to provide assistance in the form of counseling and intervention for any judge, lawyer, law student, or other member of the legal profession suspected of having an impaired ability to function professionally because of his or her abuse of the use of alcohol or other drug, or due to any other mental health issue. The Louisiana State Bar Association, its Committee on Alcohol and Drug Abuse, the Louisiana Bar Foundation, and the Judges and Lawyers Assistance Program, Inc., and their officers, directors, committees, employees, servants, and agents shall also be immune from civil liability for any acts or omissions made or done or resulting from any of the following:

(a) The program of the Louisiana State Bar Association's Committee on Alcohol and Drug Abuse or the Judges and Lawyers Assistance Program, Inc.

(b) Any act, decision, omission, communication, writing, report, finding, opinion, or conclusion of the Committee on Alcohol and Drug Abuse, or the Judges and Lawyers Assistance Program, Inc., or any of their members, agents, or employees.

(c) The establishment of programs or activities of such committee or corporation or the Louisiana Bar Foundation.

(2) A person who in good faith reports information or takes action in connection with any program of the Committee on Alcohol and Drug Abuse or the Judges and Lawyers Assistance Program, Inc., is immune from civil liability for reporting information or taking any action set forth in Paragraph (C)(1) of this Section or participating therein and in particular any counseling or intervention effort under the auspices of the Committee on Alcohol and Drug Abuse or the Judges and Lawyers Assistance Program, Inc. This immunity shall not protect a person who makes a report known to be false, or with reckless disregard for the truth.

(3) The civil immunity provided by this Section shall be liberally construed to accomplish the purposes of this Chapter.

(4) Any persons or organization claiming immunity under this Section is presumed to have acted in good faith in the performance of legitimate duties. A person alleging a lack of good faith or its opposite, bad faith, has the burden of proof on that issue beyond a reasonable doubt. Bad faith, or lack of good faith, shall mean conduct which is capricious, arbitrary, or the result of prejudice, and which is without any rational basis.

(5) In any civil action against any party claiming immunity hereunder, the complaining party shall proceed in accordance with the following:

(a) By verified petition.

(b) By clear and fact-specific allegations, in the absence of which, an action shall be dismissed.

(c) Issues of immunity are issues of law and must be disposed of preliminarily as a matter of law.

(d) The plaintiff shall have the burden of establishing the defendant's lack of good faith, or bad faith, and lack of good faith, or bad faith, must be proven beyond a reasonable doubt. Lack of good faith, or bad faith, shall mean conduct which is capricious, arbitrary, or the result of prejudice and which is without any rational basis.

(e) In the event a claimant shall be unsuccessful, said claimant must pay any successful defendant's reasonable attorney fees.

(f) By discovery, no claimant may compel any defendant to disclose information or the sources of that information which are privileged or confidential.

(6) The immunity provided by this Section is in addition to any other immunity provided by law.

(7) Any liability insurer of any party entitled to civil immunity hereunder shall be entitled to the same immunity as that to which its insured shall be entitled.

(8) The immunity granted under this Section shall be retroactive.

Acts 1992, No. 652, §1; Acts 2015, No. 59, §1.



RS 37:222 - Limitation of liability; structured settlements; funding; "good faith" investments

§222. Limitation of liability; structured settlements; funding; "good faith" investments

A. An attorney who acts in good faith shall not be liable for any loss or damages as a result of any act or omission in negotiating or recommending a structured settlement of a claim or the particular mechanism or entity for the funding thereof or in depositing or investing settlement funds in a particular entity, unless the loss or damage was caused by his willful or wanton misconduct.

B. As used in this Section:

(1) "Attorney" means a natural person, duly and regularly licensed and admitted to practice law in this state, a professional law corporation organized pursuant to R.S. 12:801 et seq., or a partnership formed for the practice of law and composed of such natural persons or corporations, all of whom are duly and regularly licensed and admitted to the practice of law.

(2) "Good faith" is presumed to exist when the attorney recommends or negotiates, invests, or deposits funds with an entity which is funded, guaranteed, or bonded by an insurance company which, at the time of such act, had a minimum rating of "A+9" or "Double A", or an equivalent thereof, according to standard rating practices in the insurance industry.

Acts 1997, No. 608, §1.



RS 37:341 - BARBERS

CHAPTER 5. BARBERS

§341. Board of Barber Examiners

A.(1) The Board of Barber Examiners, hereinafter referred to as the board, is hereby created. The board shall consist of five members appointed by the governor, each of whom shall be a practical barber who has followed the occupation of barbering in this state for five years continuously and in his district for two years prior to his appointment.

(2) One member shall be appointed from each public service commission district in the following manner:

(a) The Louisiana State Association of Journeymen Barbers, Hair Dressers, Cosmetologists, and Proprietors shall submit to the governor a list of three names for each vacancy that may exist on the board, one of whom shall be a member of a racial minority and a member of the nominating organization.

(b) When more than one vacancy exists at the same time, the name of any person may not appear on more than one list.

(c) Upon receipt of the lists, the governor shall select and appoint one member.

B. Each appointment by the governor shall be submitted to the Senate for confirmation.

C. The governor shall designate one member to serve as chairman of the board.

D. The members of the board shall serve staggered terms of six years. However, no member shall serve more than two consecutive terms.

E. A vacancy occurring on the board for any reason shall be filled in the same manner as the original appointment.

Acts 1964, No. 309, §1. Amended by Acts 1975, No. 815, §1; Acts 1977, No. 275, §1, eff. July 7, 1977. Acts 1984, No. 238, §1. Acts 1984, No. 399, §1, eff. July 6, 1984; Acts 1995, No. 226, §1, eff. July 1, 1995.

NOTE: See Acts 1995, No. 226, §2, eff. July 1, 1995.



RS 37:342 - Officers of board

§342. Officers of board

The board shall elect a president and a vice president.

Acts 1964, No. 309, §1. Acts 1984, No. 238, §1.



RS 37:343 - Seal of board

§343. Seal of board

The board shall adopt and use a common seal for the authentication of its orders and records.

Acts 1964, No. 309, §1. Acts 1984, No. 238, §1.



RS 37:344 - Quorum

§344. Quorum

A majority of the board duly assembled in meeting constitutes a quorum for the transaction of all business.

Acts 1964, No. 309, §1. Acts 1984, No. 238, §1.



RS 37:345 - Compensation and expenses of board

§345. Compensation and expenses of board

A. The members of the board appointed pursuant to R.S. 37:341 shall receive compensation fixed by the board at not more than one hundred twenty-five dollars per day for each day in attendance upon its sessions and for necessary subsistence, hotel expenses, and travel expenses, covering travel from their domiciles to the place of meeting and return as set by regulation by the division of administration for executive branch agencies.

B. Board members shall be paid only actual expenses in the discharge of their duties. They shall give a correct itemized statement of their expenses.

C. The board shall be furnished suitable quarters.

Acts 1964, No. 309, §1. Amended by Acts 1966, No. 41, §1; Acts 1972, No. 244, §1; Acts 1984, No. 238, §1; Acts 1995, No. 226, §1, eff. July 1, 1995; Acts 2005, No. 470, §1.



RS 37:346 - Employment of assistants; qualifications

§346. Employment of assistants; qualifications

The board may employ inspectors, instructors, and such other assistants as are necessary to carry out the provisions of this Chapter subject to any civil service law in effect. All inspectors shall be barbers who have had at least two years experience in this state. The board may employ an attorney to represent it in its functions pursuant to this Chapter.

Acts 1990, No. 597, §1; Acts 2005, No. 470, §1.



RS 37:347 - Salaries and expenses; how payable

§347. Salaries and expenses; how payable

All salaries, per diem, and expenses due or incurred by the board shall be paid by vouchers drawn by the secretary. All such vouchers are payable only out of the barbers' board fund provided for in R.S. 37:376.

Acts 1964, No. 309, §1. Acts 1984, No. 238, §1.



RS 37:348 - Practice of barbering defined

§348. Practice of barbering defined

Any one of the following practices or any combination thereof when done upon the human body above the seventh cervical vertebra for cosmetic purposes and not for the treatment of disease or physical or mental ailments and when done for direct or indirect payment or without payment for the public generally constitutes the practice of barbering:

(1) Shaving or trimming the beard or cutting the hair.

(2) Giving facial and scalp massages by applying oils, creams, lotion, or other cosmetic materials, either by hand or by mechanical appliances.

(3) Singeing, shampooing, or dyeing the hair or applying hair tonic.

(4) Applying cosmetic preparations, antiseptics, powder, oils, clays, or lotions.

Acts 1964, No. 309, §1. Amended by Acts 1966, No. 41, §1. Acts 1984, No. 238, §1.



RS 37:349 - Certificate of registration required for barbers; students excepted; apprenticeship certificates

§349. Certificate of registration required for barbers; students excepted; apprenticeship certificates

A. No person shall practice or attempt to practice barbering without a certificate of registration as a registered barber issued by the board.

B. Students in certified barber colleges may perform acts included in the practice of barbering but only as clinical training and only on persons who have consented thereto after they have been specifically advised in advance that the operator is not a registered barber but only a student in training.

C. The board is authorized to adopt rules to allow a barber college to charge or accept directly or indirectly any money whatsoever for such clinical practice by the student or for materials used therein whether the money is considered payment for services or materials or as a gratuity.

D. A person participating in the Barber Apprenticeship Program registered with the Apprenticeship Council of the Louisiana Workforce Commission may perform acts included in the practice of barbering if he holds an apprenticeship certificate issued by the board. The board shall issue such an apprenticeship certificate to an applicant upon submission of an application accompanied by proof of his participation in such program and payment of the appropriate apprenticeship certificate fee.

Acts 1964, No. 309, §1. Amended by Acts 1976, No. 424, §2. Acts 1984, No. 238, §1; Acts 1995, No. 226, §1, eff. July 1, 1995; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 37:350 - Persons exempt

§350. Persons exempt

A. The following persons are exempt from the provisions of this Chapter while in the proper discharge of their professional duties:

(1) Persons authorized by law to practice medicine or surgery.

(2) Commissioned medical or surgical officers of the United States Army, Navy, or Marine Hospital Service.

(3) Registered nurses.

(4) Persons authorized by law to practice cosmetic therapy or beauty culture.

B. The provisions of this Section shall not authorize any of the above exempted persons to shave or trim the beard or to cut the hair of any person for cosmetic purposes.

Acts 1964, No. 309, §1. Acts 1984, No. 238, §1.



RS 37:351 - Employment of barbers

§351. Employment of barbers

No person shall permit any person in his employ or under his supervision or control to practice as a barber unless the latter person has a certificate of registration as a registered barber, an apprenticeship certificate, or a certificate of registration as a cosmetologist issued by the Louisiana State Board of Cosmetology, or holds a valid permit from the Board of Barber Examiners issued pursuant to R.S. 37:368.

Acts 1964, No. 309, §1. Amended by Acts 1976, No. 424, §3; Acts 1978, No. 57, §1; Acts 1984, No. 238, §1; Acts 1995, No. 226, §1, eff. July 1, 1995.



RS 37:352 - Operation of barber shop; advertising; barber poles

§352. Operation of barber shop; advertising; barber poles

A. No person shall operate a barber shop unless it is at all times under the direct supervision and management of a registered barber who is engaged in barbering full time in the same shop.

B. No person shall advertise barbering services unless the establishment and the personnel employed in such establishment are registered pursuant to this Chapter.

C. No person shall use or display a barber pole for the purpose of offering barber services to the consuming public without a barber shop registration issued pursuant to this Chapter. For purposes of this Subsection, "barber pole" means a cylinder or pole with alternating stripes of any combination, including but not limited to red and white or red, white, and blue, which run diagonally along the length of the cylinder or pole.

Acts 1964, No. 309, §1. Acts 1984, No. 238, §1; Acts 1995, No. 226, §1, eff. July 1, 1995.



RS 37:353 - Registration of barber shops; inspection; fees

§353. Registration of barber shops; inspection; fees

A.(1) The owner or manager of a new barber shop shall give the board at least thirty days written notice before the initial opening of the barber shop.

(2) The board or its agents or employees shall inspect the barber shop.

(3) If it is a new shop, it shall not open to the public until the inspection has taken place and the shop has been approved as complying with all existing laws.

(4) If it is an operating shop, the change of ownership or management shall not be effected until the inspection provided for has taken place and the shop has been approved as complying with all existing laws.

(5) A fee set by R.S. 37:375 shall be charged for this inspection.

(6) An additional fee set by R.S. 37:375 shall be paid as a penalty for failure to comply with this Subsection.

B.(1) If a shop that has been in operation moves to a new location, the owner shall be required to have the same inspection as a new shop.

(2) When a new owner assumes operation of a shop already in operation, the owner shall be required to have the same inspection as a new shop.

(3) A fee set by R.S. 37:375 shall be charged for this inspection.

(4) An additional fee set by R.S. 37:375 shall be paid as a penalty for failure to comply with this Subsection.

Acts 1984, No. 238, §1.



RS 37:354 - Qualifications for certificate to practice barbering

§354. Qualifications for certificate to practice barbering

A. Any person shall be qualified to receive a certificate of registration to practice barbering if he complies with each of the following:

(1) Is at least eighteen years of age.

(2) Is of good moral character and temperate habits.

(3) Passes satisfactorily an examination conducted by the board to determine his fitness to practice barbering.

(4) Has met one of the following requirements:

(a) Successful completion of a course of instruction and receipt of a certificate of graduation from a barber college approved by the Louisiana State Board of Barber Examiners.

(b) Holding a current certificate of registration as a cosmetologist issued by the Louisiana State Board of Cosmetology.

(c) Successful completion of the Barber Apprenticeship Program registered with the Apprenticeship Council of the Louisiana Workforce Commission.

B. Any applicant for a certificate of registration who fails to satisfactorily pass an examination conducted by the board may continue to appear before the board for examination every three months thereafter until he has passed a satisfactory examination conducted by the board to determine his fitness to receive his certificate of registration to practice as a barber.

C. Repealed by Acts 2005, No. 470, §2.

Acts 1964, No. 309, §1. Amended by Acts 1972, No. 244, §1; Acts 1984, No. 238, §1; Acts 1995, No. 226, §1, eff. July 1, 1995; Acts 2005, No. 470, §2; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 37:355 - Barber college defined

§355. Barber college defined

As used in this Chapter, "barber college" shall include a school of barbering, college of barbering, barber school, barber college, and any other place or institution for the instruction or training of persons to engage in the practice of barbering.

Acts 1984, No. 238, §1.



RS 37:356 - Certificate of registration for barber college required

§356. Certificate of registration for barber college required

A. No person shall operate a barber college unless he holds a certificate of registration in good standing therefor issued by the board and unless such certificate is displayed at all times in a conspicuous place on the premises.

B. The board shall issue a certificate of registration for each college that complies with this Chapter and the regulations of the board.

Acts 1964, No. 309, §1. Amended by Acts 1976, No. 424, §4; Acts 1978, No. 58, §1; Acts 1984, No. 238, §1.



RS 37:357 - Application for barber college certificate; board hearing; inspection

§357. Application for barber college certificate; board hearing; inspection

A. An applicant for a certificate of registration to operate a barber college shall file an application with the board in such form as the board may prescribe accompanied by the fee required by this Chapter. Upon receipt of the application, the board shall require the applicant, if an individual or a member, partner, or officer thereof if the applicant is a firm, partnership, or corporation, to appear personally before the board and submit information in such form as the board may by regulation prescribe showing the following:

(1) The location of the proposed college and its physical facilities and equipment.

(2) The proposed maximum number of students to be trained at one time and the number of instructors to be provided.

(3) The nature and terms of the applicant's right of possession of the proposed premises whether by lease, ownership, or otherwise.

(4) The financial ability of the applicant to operate the college in accordance with the requirements of this Chapter and the regulations of the board.

(5) Such other information as the board considers necessary.

B. Prior to the issuance of the certificate, the board or its representative shall inspect the college and shall determine that it complies with this Chapter and the regulations of the board. Before making such inspection, the board may require the applicant to furnish such evidence as is necessary to show compliance with any local laws governing the operation of barber colleges in the particular locality in which the college is to be located.

Acts 1964, No. 309, §1. Amended by Acts 1976, No. 424, §5; Acts 1984, No. 238, §1.



RS 37:358 - Student ages

§358. Student ages

Barber colleges shall not admit as students persons under the age of 17 years.

Acts 1964, No. 309, §1. Acts 1984, No. 238, §1.



RS 37:359 - Separate barber college locations; facilities in same central area as college

§359. Separate barber college locations; facilities in same central area as college

A. For the purposes of this Chapter and the regulations of the board, each separate location at which the practice of barbering or any part thereof is taught shall be considered to be a separate college, and a separate certificate shall be required for each.

B.(1) However, facilities at which the practice of barbering or any part thereof is taught that are operated or maintained by a college in the same central area as the main establishment of the college shall not be deemed for the purposes of this Chapter to be a separate college.

(2) No such facility shall be operated or maintained by a college until and unless each such facility has been inspected and approved by the board in the same manner as is required before a certificate to operate a college may be issued, the fee prescribed by this Chapter paid, and a certificate to operate and maintain the particular facility is issued by the board.

(3) All other provisions of this Chapter governing the operation and maintenance of colleges except as expressly otherwise provided shall apply to each such facility as if the facility were a separate college but in no case shall a student who has filed an application for enrollment or attendance at a college be required to file another application to attend any facility of such college.

Acts 1964, No. 309, §1. Acts 1984, No. 238, §1.



RS 37:360 - Proof that establishment of new barber college will not be detrimental to public welfare; necessity; factors

§360. Proof that establishment of new barber college will not be detrimental to public welfare; necessity; factors

A. Every applicant for a certificate of registration to operate a new barber college shall offer proof sufficient to the board that the establishment of a new barber college in a particular area will not be detrimental to the public welfare.

B. In considering whether the establishment of a new barber college in a particular area will be detrimental to the public welfare the board shall consider the need for barber college facilities or additional barber college facilities as the case may be in the community where the proposed barber college is to be located giving particular consideration to the following:

(1) The economic character of the community.

(2) The adequacy of existing barber shops and barber colleges in that community.

(3) The ability of the community to support the proposed barber college.

(4) The character of adjacent communities and the extent to which the establishment of the proposed barber college would draw patrons from such adjacent communities.

(5) The social and economic effect of the establishment of a barber college on the community where it is proposed to be located and on the adjacent communities.

(6) The expressed opinion of the registered barbers in the area of the proposed college as evidenced in person or by written petition to the board.

Acts 1964, No. 309, §1. Acts 1984, No. 238, §1.



RS 37:361 - Qualifications of college; entrance requirements and curriculum; sign

§361. Qualifications of college; entrance requirements and curriculum; sign

A. The board shall not approve any barber college unless it requires as a prerequisite to admission graduation from high school or its equivalent thereof in education as determined by an examination conducted by the board and approved by the vocational education office of the State Department of Education and unless it requires as a prerequisite to graduation a course or instruction of not less than fifteen hundred hours completed within nine months, with no more than eight hours to any one working day, subject to the board's authority to determine by regulation the days and hours of school within these limits.

B. The course of instruction shall include the following subjects:

(1) Scientific fundamentals of barbering, hygiene, and bacteriology;

(2) History of the hair, skin, muscles, and nerves;

(3) Structure of the head, face, and neck;

(4) Elementary chemistry as it relates to sterilization and asepsis;

(5) Diseases of the skin and hair glands;

(6) The massaging and manipulating of the muscles of the body above the seventh cervical vertebra;

(7) Hair cutting and shaving; and

(8) The arranging, dressing, coloring, bleaching, and tinting of the hair.

C. Every barber college shall maintain a sign in front of its premises reading "Barber College Only".

Acts 1964, No. 309, §1. Acts 1984, No. 238, §1.



RS 37:362 - Instructors; certificate of registration required

§362. Instructors; certificate of registration required

No person shall act as an instructor at a barber college and no barber college or owner or operator thereof shall hire or permit any person to act as an instructor at the barber college unless he has a current and valid certificate of registration as an instructor issued by the board.

Acts 1964, No. 309, §1. Acts 1984, No. 238, §1.



RS 37:363 - Instructor's certificates; application; qualifications

§363. Instructor's certificates; application; qualifications

The board shall issue a certificate of registration as an instructor in a barber college to a person who complies with all of the following:

(1) Files an application with the board in such form as it may prescribe accompanied by the required fee.

(2) Is of good moral character and temperate habits.

(3) Holds a diploma evidencing successful completion of high school or has the equivalent education as determined by an examination conducted by the board and approved by the vocational education office of the Department of Education.

(4) Has held a valid certificate of registration as a barber in Louisiana and has practiced barbering in Louisiana for at least the last two years before issuance of the instructor's certificate.

(5) Has graduated from a barber college in a course embracing all the theory and scientific manipulation taught in barber schools.

(6) Passes satisfactorily an examination conducted by the board to determine his fitness to be an instructor.

(7) Attends, annually, sixteen hours of continuing education, eight of which must be through attendance of the Barber Board education workshop, the remaining through any board-approved continuing education program.

Acts 1964, No. 309, §1. Amended by Acts 1976, No. 424, §1; Acts 1984, No. 238, §1; Acts 2005, No. 470, §1.



RS 37:364 - Extension of time for completing course of instruction; application

§364. Extension of time for completing course of instruction; application

A. The board in its discretion may extend for a reasonable period the time within which any course of instruction shall be completed by any student upon the showing of good cause that shall include but is not limited to:

(1) Interruptions in completing the course of instruction caused by any illness of or accident to the student;

(2) Enrollment and attendance in any secondary school or institute of higher learning; or

(3) Service in the armed forces of the United States.

B. Application for an extension of time pursuant to this Section shall be made to the board in writing.

Acts 1964, No. 309, §1. Acts 1984, No. 238, §1.



RS 37:365 - Applications for examination

§365. Applications for examination

Each applicant for examination shall:

(1) Apply to the board on blank forms prepared and furnished by the board. This application shall contain proof under the applicant's oath of the particular qualifications set forth in the application.

(2) Furnish to the board two five-by-three inch signed photographs of the applicant, one to accompany the application and one to be returned to the applicant and to be presented to the board when he appears for examination.

(3) Pay to the board the fee provided in R.S. 37:375.

Acts 1964, No. 309, §1. Acts 1984, No. 238, §1.



RS 37:366 - Examination of applicants; notice

§366. Examination of applicants; notice

A.(1) Every three months the board shall conduct an examination of:

(a) Applicants for certificates of registration to practice as registered barbers;

(b) Applicants for certificates of registration as instructors; and

(c) Applicants to enter an approved barber college to determine their educational qualifications.

(2) Notice of such examinations and the times and places thereof shall be given by mail to each applicant.

B. The examination of applicants for certificates of registration as registered barbers and as instructors shall include both a practical demonstration and a written and oral test and shall embrace the subjects usually taught in colleges of barbering approved by the board.

Acts 1964, No. 309, §1. Acts 1984, No. 238, §1.



RS 37:367 - Issuance of certificate of registration

§367. Issuance of certificate of registration

A. When the provisions of this Chapter have been complied with, the board shall issue a certificate of registration as a registered barber or as an instructor as the case may be. Each member of the board shall sign every certificate.

B. No certificate of registration issued under this Chapter shall contain the complete social security number of the person to whom such certificate was issued. However, the certificate may contain the last four digits of the person's social security number if the board deems it necessary.

Acts 1964, No. 309, §1. Acts 1984, No. 238, §1; Acts 2005, No. 470, §1.



RS 37:368 - Permits for barbers pending examination

§368. Permits for barbers pending examination

Any person who holds a valid current license to engage in the practice of barbering issued by any state of the United States or any foreign country may be issued a temporary permit to engage in the practice of barbering in this state pending examination by the board upon payment of the permit fee set by the board.

Acts 1964, No. 309, §1. Amended by Acts 1976, No. 424, §6; Acts 1984, No. 238, §1.



RS 37:369 - Out-of-state registered barbers; qualifications for examination; reciprocity

§369. Out-of-state registered barbers; qualifications for examination; reciprocity

A. Any person possessed of the following qualifications other than a barber who is covered by reciprocity as provided for in Subsection B of this Section upon payment of the fee provided in R.S. 37:375 and upon his application shall be examined by the board to determine his qualifications to receive a certificate of registration to practice barbering in Louisiana:

(1) Be at least eighteen years old.

(2) Be of good moral character and temperate habits.

(3) Have a diploma showing graduation from high school or have an equivalent education as determined by an examination conducted by the board.

(4) Proves to the board's satisfaction by sworn affidavits or otherwise that he has practiced as a licensed barber in another state or country immediately prior to making application in this state.

B.(1) A person currently holding a license to engage in barbering issued to him by a proper authority of a state, territory, or possession of the United States of America or the District of Columbia and who in the opinion of the board otherwise meets the requirements of this Chapter upon application may be licensed without further examination if the person holds a certificate issued by a state, territory, or possession of the United States of America or the District of Columbia that has requirements for the certificate that are equivalent to or exceed the requirements of this state and that has similar reciprocal provisions for holders of certificates issued by this state.

(2) The applicant shall submit an application to the board on a form prescribed by the board.

(3) A current Louisiana certificate shall be issued to the applicant on compliance with this Subsection and the payment of the applicable certification fee as determined by the board.

(4) A certificate granted under this Subsection shall allow the holder to engage in the practice of barbering for compensation.

(5) The holder of this certificate is subject to the renewal procedures and fees prescribed by this Chapter.

Acts 1964, No. 309, §1. Amended by Acts 1976, No. 424, §7; Acts 1984, No. 238, §1.



RS 37:370 - Display of certificate of registration

§370. Display of certificate of registration

Every holder of a certificate of registration shall display the certificate in a conspicuous place adjacent to or near his work chair in his place of employment.

Acts 1964, No. 309, §1. Amended by Acts 1976, No. 424, §8; Acts 1978, No. 114, §1; Acts 1984, No. 238, §1.



RS 37:371 - Expiration of certificates; renewals

§371. Expiration of certificates; renewals

A.(1) All certificates of registration shall expire at midnight on January 31 of each year and shall be renewed on or prior to that date. Certificate holders may renew their certificates by applying to the board for renewal and paying the fee prescribed in R.S. 37:375 provided there exists no reason to refuse renewal as provided in R.S. 37:372.

(2) Certificates of registration, except those for barber colleges, that have expired less than five years may be renewed on application and the payment of the restoration fee prescribed in R.S. 37:375 provided there exists no reason to refuse renewal as provided in R.S. 37:372.

(3) Certificates of registration for barber colleges that have expired less than one year may be renewed on application and the payment of the restoration fee prescribed in R.S. 37:375 provided there exists no reason to refuse renewal as provided in R.S. 37:372.

(4) If an expired certificate is not renewed within the time limit set out herein, it shall not thereafter be renewed, restored, reissued, or reinstated. Its holder shall become entitled to a new certificate only upon compliance with all the provisions of this Chapter relating to the original issuance of such certificate.

(5) Any renewals after this date but before March 31 shall be assessed an additional fee set by R.S. 37:375, and any renewals paid after March 31 shall be assessed a different fee as set by R.S. 37:375.

B. At least every five years on filing such renewal application, every barber and instructor shall attach thereto two new five-by-three inch photographs of himself taken within ten days of the date they are submitted to the board and signed by the applicant. One of these photographs shall be retained by the board. The board shall attach the other photograph to his certificate and return it to the licensee.

C. Instructors shall always maintain current barber certificates to keep or renew their certificates.

Acts 1964, No. 309, §1. Acts 1984, No. 238, §1.



RS 37:372 - Grounds for refusing, suspending, or revoking certificates

§372. Grounds for refusing, suspending, or revoking certificates

The board may refuse to issue, renew, suspend, or revoke any certificate of registration for any one or any combination of the following causes:

(1) Conviction of a felony as evidenced by a certified copy of the court record.

(2) Gross malpractice or gross incompetency.

(3) Continued practice or operation under any certificate by a person having an infectious or contagious disease.

(4) Advertising by means of false or deceptive statements.

(5) Advertising, practicing, or attempting to practice under a name other than one's own name or trade name.

(6) Habitual drunkenness or habitual addiction to the use of morphine, cocaine, or other habit-forming drugs.

(7) Immoral or unethical conduct.

(8) Practicing or attempting to practice or operate as a purported licensee by fraudulent misrepresentation as to possession of proper certificates.

(9) Failure to comply with the qualifications required herein, or the violation of any of the provisions of this Chapter.

(10) Proof that the applicant has been practicing barbering without a license.

(11) Proof that the applicant has been practicing barbering in an unapproved location.

Acts 1964, No. 309, §1; Acts 1984, No. 238, §1; Acts 1991, No. 935, §1.



RS 37:373 - Notice of charges; hearing; subpoena; witnesses and evidence

§373. Notice of charges; hearing; subpoena; witnesses and evidence

A. The board shall not refuse to issue, renew, suspend, or revoke any certificate of registration for any cause unless the person accused has been given at least twenty days notice in writing of the charges submitted against him in writing and has been accorded a public hearing by the board.

B. At this hearing, the board may administer oaths and procure by subpoena the attendance of witnesses and the production of relevant books and papers. Upon application by either the accused or the board, any district court by order duly entered may require the attendance of witnesses and the production of relevant books and papers before the board in any hearing relating to the refusal, suspension, or revocation of certificates of registration.

Acts 1983, No. 458, §1. Acts 1984, No. 238, §1.



RS 37:374 - Record of proceedings

§374. Record of proceedings

The secretary of the board shall keep a record of all the proceedings of the board. The records relating to the issuance, refusal, renewal, suspension, and revocation of certificates of registration shall contain the name, place of business, and residence of each barber and barber college and the date and number of his or its certificate of registration.

Acts 1964, No. 309, §1. Acts 1984, No. 238, §1.



RS 37:375 - Fees

§375. Fees

A. The fees to be paid for services rendered under the provisions of this Chapter shall be as follows:

(1)

For an examination to determine the

qualifications of an applicant from

another state or country

to receive a certificate of registration to

practice barbering

$ 80.00

(2)

For an examination to determine qualifications

of an applicant from this state to receive a

certificate of registration to practice

barbering

$ 40.00

(3)

For an examination to determine the

qualifications of an applicant to

receive a certificate of registration

as an instructor

$ 40.00

(4)

For the issuance of the initial certificate to

operate a barber college

$350.00

(5)

For each annual renewal of a barber's

certificate

$ 50.00

(6)

For each issuance or annual renewal of an

instructor's certificate

$ 70.00

(7)

For the restoration of any expired instructor

certificate

$ 70.00

(plus $10.00 for each year the certificate

has been expired)

(8)

For each annual renewal of a certificate to

operate a barber college

$ 80.00

(9)

For the restoration of an expired

journeyman's certificate

$ 50.00

(plus $60.00 for each year

the certificate has been expired)

(10)

For the restoration of an expired certificate

for a barber college

$350.00

(11)

For the issuance of any duplicate certificate

$ 5.00

(12)

For shop inspection

$ 30.00

(13)

For noncompliance penalty for shop

inspection

$ 30.00

(14)

For new shop location inspection

$ 30.00

(15)

For noncompliance penalty for new

shop inspection

$ 30.00

(16)

For late renewal of barber's certificate,

prior to April 1

$ 60.00

(17)

For late renewal of barber's certificate

on or after April 1

$110.00

(18)

For late renewal of barber college's

certificate prior to April 1

$100.00

(19)

For late renewal of barber college's

certificate on or after April 1

$160.00

(20)

For the annual renewal of all barber

shop registrations

$ 30.00

(21)

For each issuance or annual renewal of an

apprenticeship certificate

$ 50.00

(22)

For late renewal of an apprenticeship

certificate prior to April 1

$ 60.00

(23)

For late renewal of an apprenticeship

certificate after April 1

$110.00

B. The board shall waive the initial examination fee provided in Subsection A of this Section for a graduate of a Louisiana barber college who holds a certificate of registered student.

C. The fee to retake any examination shall be the same as the fee for the initial examination.

D. The annual registration renewal fee provided in Subsection A of this Section shall be due and payable no later than January thirty-first of each year. If payment is received after January thirty-first, but before March thirty-first, there shall be an additional charge of ten dollars. If payment is received after March thirty-first, there shall be an additional charge of twenty dollars.

Acts 1964, No. 309, §1; Acts 1984, No. 238, §1; Acts 1991, No. 935, §1; Acts 1995, No. 226, §1, eff. July 1, 1995; Acts 2005, No. 470, §1.



RS 37:376 - Barber Examiners Board Fund

§376. Barber Examiners Board Fund

The secretary shall deposit all fees collected under the provisions of this Chapter into the state treasury on or before the twenty-fifth day of the month following their collection and, in accordance with Article VII, Section 9 of the Constitution of Louisiana, the fees shall be credited to the Bond Security and Redemption Fund. After a sufficient amount is allocated therefrom to pay all obligations secured by the full faith and credit of the state which become due and payable within each fiscal year, the treasurer shall pay an amount equal to the total amount of such fees paid into the treasury into a special fund which is hereby created in the state treasury and designated as the Barber Examiners Board Fund. In addition, all other money made available for use as provided in this Chapter shall be credited to this fund.

Acts 1964, No. 309, §1. Amended by Acts 1976, No. 424, §10; Acts 1984, No. 238, §1.



RS 37:377 - Report to governor

§377. Report to governor

The board shall submit annually to the governor and the legislature a full statement of its work during the year together with any recommendations it thinks necessary and proper.

Acts 1964, No. 309, §1. Amended by Acts 1966, No. 41, §1; Acts 1972, No. 244, §1; Acts 1976, No. 424, §11; Acts 1979, No. 52, §1; Acts 1984, No. 238, §1.



RS 37:378 - Obtaining certificate by fraud

§378. Obtaining certificate by fraud

No person shall obtain or attempt to obtain a certificate of registration for money other than the required fee or for any other thing of value or by fraudulent misrepresentation.

Acts 1964, No. 309, §1. Acts 1984, No. 238, §1.



RS 37:379 - Using barber shop for residence or other business

§379. Using barber shop for residence or other business

No person shall use any room or place for barbering that is also used for residential or other business purposes, except for the sale of hair tonics, lotions, creams, cutlery, toilet articles, cigars, and tobacco, unless a substantial partition of ceiling height separates the portion used for residential or for business purposes.

Acts 1964, No. 309, §1. Acts 1984, No. 238, §1.



RS 37:380 - Rules of operation of shops and schools

§380. Rules of operation of shops and schools

The following requirements of operation shall be observed:

(1) Water. All barber shops, schools, or colleges shall be supplied with an adequate potable supply of both hot and cold running water. Water shall be supplied by the city system; if there is no city supply, water shall be supplied from a tank or similar gravity pressure container.

(2) Flow of blood. Alum or any other material used to stop the flow of blood shall be used only in liquid or powdered form. The use of the common styptic pencil and lump alum is prohibited.

(3) Headrest. The headrest of every barber chair shall be protected with fresh clean paper before it is used for any person.

(4) Shop conditions. The floor and walls of all barber shops and schools shall be kept clean. Hair shall be swept from the floor. All towels and paper jars shall be kept clean and sanitary. All barber shops shall be well-screened and supplied with sanitary drinking facilities.

(5) Instruments. All tools and instruments such as razors, tweezers, contact cup, or pad of vibrating or massage machine, combs and shears, or other tools or instruments used in a barber shop, school, or college shall be sterilized and shall be kept in a sanitary cabinet with a solution approved by the state health officer.

(a) All clippers, both hand and electric, shall be sterilized and kept thoroughly clean at all times.

(b) Hair brushes in barber shops are prohibited except those with perforated backs used in giving shampoos, and these shall be kept clean and sanitary and in sanitary cabinets at all times when not in use.

(c) If a neck duster is used in the barber shop, each barber shall have two or more neck dusters that shall be sterilized each day in a solution approved by the state health officer. They shall at all times be kept clean and sanitary and in the cabinet sterilizer when not in use. Sterilization shall be accomplished after each use and before the tool or instrument is reused except where otherwise provided.

(6) Dipping. Dipping towels, shaving mugs, and other objects as determined by the board into water containers is prohibited.

(7) Towels. No towel that has been used on a patron shall be used on another patron until it has been laundered. This shall apply to every kind of towel or washcloth. Whenever haircloth is used in cutting the hair, shampooing, or other barbering, a newly laundered towel or other protection shall be placed around the neck so as to prevent the haircloth from touching the skin.

(8) Disinfecting. Before serving each customer, each barber shall disinfect his hands thoroughly by immersing them in a disinfecting solution approved by the state health officer.

(9) Sterilization. All tools or instruments used in a barber shop, school, or college shall be sterilized by immersion in any recognized disinfecting solution such as five percent solution of carbolic acid, ten percent solution of creosol or by being immersed in a disinfecting solution and then placed in an air-tight sterilized cabinet in which there is a tray filled with a fume disinfectant that penetrates and sterilizes.

Acts 1964, No. 309, §1. Acts 1984, No. 238, §1.



RS 37:381 - Powers of the board; rules and regulations

§381. Powers of the board; rules and regulations

The board shall act as a control board for the purpose of administering this Chapter. It shall have any powers necessary for the purpose of administering and enforcing this Chapter. Generally the board shall have the authority to do the following:

(1) Make reasonable rules and regulations for the administration and enforcement of the provisions of this Chapter.

(2) Prescribe sanitary requirements for barber shops and schools subject to the approval of the state health officer. A copy of these sanitary requirements shall be furnished by the board to the owner or manager of each barber shop or barber school and shall be posted in a conspicuous place therein.

(3) Supervise, investigate, and regulate the barbering industry of the state.

(4) Subpoena barbers and other persons from whom information may be desired to carry out the purpose and intent of this Chapter, administer oaths, and issue commissions to take depositions of witnesses absent from the state. Any member of the board or any designated employee may sign and issue subpoenas and may administer oaths to witnesses.

(5) Act as mediator or arbitrator in any controversy or issue that may arise between or among barbers as individuals or as groups.

Acts 1964, No. 309, §1. Acts 1984, No. 238, §1.



RS 37:382 - Rules and orders; posting and service

§382. Rules and orders; posting and service

A. Rules and regulations or orders of the board of general application shall be posted for public inspection in the main office of the board and a certified copy filed in the office of the secretary of the board.

B. An order applying only to persons named therein shall be served on the persons affected by personal delivery of a certified copy or by mailing a certified copy in a sealed envelope with postage prepaid to each person affected thereby or in the case of a corporation to any officer or agent of the corporation upon whom a summons may be served in accordance with law.

C. The posting in the main office of the board of any rule or order not required to be served and the filing in the office of the secretary of the board constitutes due and sufficient notice to all persons affected by the rule or order. The rule of the board when duly posted and filed as provided in this Section shall have binding force and effect.

Acts 1964, No. 309, §1. Acts 1984, No. 238, §1.



RS 37:383 - Reports

§383. Reports

Each licensee, as often as required by rule or order of the board, shall file a verified report on forms prescribed by the board of all matters on account of which a record is required to be kept together with any other information or facts that may be pertinent and material within the scope of the purpose and intent of this Chapter. This report shall cover a period of time specified in the order.

Acts 1964, No. 309, §1. Acts 1984, No. 238, §1.



RS 37:384 - Inspection of shops and schools by board

§384. Inspection of shops and schools by board

Any member of this board or any employee designated for the purpose shall have access to and may enter and inspect at all reasonable hours and at any time during business hours any barber shop or barber college or place where barbering is being carried on.

Acts 1964, No. 309, §1. Acts 1984, No. 238, §1.



RS 37:385 - Information not to be divulged

§385. Information not to be divulged

No member of the board and no officer, agent, or employee thereof shall divulge to any person the contents of any document, paper, or record examined by him in the performance of his duties under this Chapter or any information obtained by him in the course of his investigations except when necessary to carry out the purpose of this Chapter.

Acts 1964, No. 309, §1. Acts 1984, No. 238, §1.



RS 37:386 - Disobedience of board order or subpoena; court proceedings

§386. Disobedience of board order or subpoena; court proceedings

If any person fails to comply with an order of the board or with a subpoena issued by the board, any of its members, or its secretary or agents or if any witness refuses to testify to any matter regarding which he may be lawfully interrogated, the district judge of the parish in which the person resides, on application of any member of the board, its secretary, or an agent or employee shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from the court or a refusal to testify therein.

Acts 1964, No. 309, §1. Acts 1984, No. 238, §1.



RS 37:387 - Compensation of subpoena-server and of witnesses

§387. Compensation of subpoena-server and of witnesses

A. Each officer who serves a subpoena shall receive the same fees as a sheriff.

B. Each witness who appears in obedience to a subpoena before the board or a member thereof or its secretary shall receive for his attendance the fees and mileage provided for witnesses in civil cases in the courts of this state that shall be audited and paid in the same manner as other expenses are audited and paid upon the presentation of proper vouchers approved by any two members of the board.

C. No witness subpoenaed at the instance of a party other than the board or one of its members, or its secretary or agents or employees is entitled to compensation unless the board certifies that this testimony was material to the matter investigated.

Acts 1964, No. 309, §1. Acts 1984, No. 238, §1.



RS 37:388 - Review of board's orders

§388. Review of board's orders

A.(1) Any applicant or licensee who thinks himself aggrieved by any action of the board taken under any of the provisions of this Chapter within thirty days after receipt of a copy of the order of the board may file a petition in the district court for the parish of East Baton Rouge.

(2) The petition shall set forth the errors complained of.

(3) If, upon consideration of the records, the court finds that the order was unlawful or unreasonable, it may reverse, vacate, or modify it.

B. The board shall be the defendant in the suit. Unless waived, citations and other judicial process shall be served upon the president of the board or if he is absent upon any member of the board or by leaving a copy at the office of the board in the city of Baton Rouge.

C. Upon service or waiver thereof, the board shall file its answer accompanied by a transcript of the records of the board, the original papers or transcripts thereof, and a certified transcript of all evidence adduced upon the hearing before the board in the proceedings complained of.

D. No proceeding to vacate, reverse, or modify a final order rendered by the board shall stay the execution or effect thereof, in vacation, except on application and three days' notice to the board. In that event, the petitioner shall execute his bond in a sum prescribed with surety satisfactory to the court conditioned upon the prompt payment of all damages arising from or caused by the delay in the effectiveness or enforcement of the order complained of.

Acts 1964, No. 309, §1. Acts 1984, No. 238, §1.



RS 37:389 - Enforcement of Chapter through court action

§389. Enforcement of Chapter through court action

The board may institute any actions in the courts that appear necessary to enforce compliance with any provision of this Chapter or with any rule, subpoena, or order of the board made pursuant to the provisions of this Chapter.

Acts 1964, No. 309, §1. Acts 1984, No. 238, §1; Acts 1995, No. 226, §1, eff. July 1, 1995.



RS 37:389.1 - Injunction; penalty; attorney fees; costs

§389.1. Injunction; penalty; attorney fees; costs

A. The board, through its president, on motion in any court of competent jurisdiction, may cause to issue an injunction to enjoin any person from practicing barbering without a certificate of registration or violating any other provision of this Chapter.

B. In the suit for an injunction, the board, through its president, may demand and the court may assess, in addition to the injunction, a penalty of not more than eight hundred dollars, reasonable attorney fees, and costs of court. The judgment for penalty, attorney fees, and costs may be rendered in the same judgment in which the injunction is made permanent, and shall be payable to the board. However, if such injunction is not made absolute, the board shall be liable to the defendant for the payment of his attorney fees and court costs.

C. The trial of this proceeding shall be summary, with preference over ordinary proceedings, and tried by the judge without a jury.

D. A violation of the injunction shall be considered as contempt of court and punished accordingly.

Acts 1995, No. 226, §1, eff. July 1, 1995.



RS 37:390 - Expenses of administration

§390. Expenses of administration

All expenses incidental to the administration of this Chapter shall be paid from the funds of the board of barber examiners in the manner and form governing other expenditures of that board.

Acts 1964, No. 309, §1. Acts 1984, No. 238, §1.



RS 37:391 - Construction of Chapter

§391. Construction of Chapter

Nothing in this Chapter shall abrogate or affect any provisions of the public health laws, the state sanitary code, or any local health ordinance or regulation.

Acts 1964, No. 309, §1. Acts 1984, No. 238, §1.



RS 37:392 - Penalty

§392. Penalty

A. The board may fine any licensed barber. Each day on which a violation occurs is a separate violation.

B. Whoever violates any provision of this Chapter or any rule, subpoena, or order of the board, lawfully made pursuant to this Chapter, shall be fined not less than one hundred dollars nor more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 1964, No. 309, §1. Acts 1984, No. 238, §1; Acts 1995, No. 226, §1, eff. July 1, 1995.



RS 37:393 - To 397 Repealed by Acts 1984, No. 238, 2.

§393. §§393 to 397 Repealed by Acts 1984, No. 238, §2.



RS 37:491 - LOUISIANA COSMETOLOGY ACT

CHAPTER 6. LOUISIANA COSMETOLOGY ACT

PART I. LICENSING AND REGULATION IN GENERAL

§491. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:492 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§492. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:493 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§493. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:494 - Repealed by Acts 1988, No. 816, 3.

§494. Repealed by Acts 1988, No. 816, §3.



RS 37:495 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§495. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:496 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§496. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:497 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§497. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:498 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§498. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:499 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§499. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:499.1 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§499.1. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:500 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§500. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:501 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§501. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:501.1 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§501.1. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:502 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§502. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:502.1 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§502.1. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:503 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§503. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:503.1 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§503.1. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:504 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§504. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:504.1 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§504.1. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:504.2 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§504.2. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:505 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§505. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:506 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§506. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:506.1 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§506.1. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:507 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§507. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:508 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§508. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:509 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§509. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:509.1 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§509.1. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:510 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§510. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:511 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§511. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:512 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§512. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:513 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§513. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:514 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§514. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:515 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§515. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:516 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§516. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:517 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§517. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:518 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§518. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:519 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§519. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:520 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§520. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:521 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§521. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:541 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

PART II. REGULATION OF TRADE AND SCHOOLS

§541. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:542 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§542. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:543 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§543. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:544 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§544. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:545 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§545. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:546 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§546. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:547 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§547. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:548 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§548. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:549 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§549. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:550 - Repealed by Acts 1981, No. 701, 4, eff. July 23, 1981.

§550. Repealed by Acts 1981, No. 701, §4, eff. July 23, 1981.



RS 37:551 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§551. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:552 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§552. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:553 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§553. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:554 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§554. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:555 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§555. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:556 - Repealed by Acts 2001, No. 907, 3, eff. June 26, 2001.

§556. Repealed by Acts 2001, No. 907, §3, eff. June 26, 2001.



RS 37:561 - Title

CHAPTER 6-A. LOUISIANA COSMETOLOGY ACT

PART I. GENERAL PROVISIONS

§561. Title

This Chapter shall be known and cited as the "Louisiana Cosmetology Act".

Acts 2001, No. 907, §2, eff. June 26, 2001.



RS 37:562 - Legislative findings; purpose; intent

§562. Legislative findings; purpose; intent

A. The legislature finds that the practice of cosmetology by qualified individuals is necessary to protect the public health, safety, and welfare of the citizens of the state of Louisiana. The legislature further finds it to be a matter of public interest and concern that only qualified persons be permitted to engage in the practice of cosmetology.

B. The legislature hereby declares the purpose of this Chapter is to promote, preserve, and protect the public health, safety, and welfare by and through the effective control and regulation of the practice of cosmetology.

C. The licensure of all persons who perform cosmetology, the licensure of all facilities where cosmetology is taught within the state, the licensure of all facilities where cosmetology services are offered within the state, and the licensure of all persons who supervise individuals performing cosmetology within the state are declared to be necessary to ensure that only qualified persons be permitted to engage in the practice of cosmetology at facilities meeting appropriate standards.

D. This Chapter and the rules and regulations adopted pursuant to authority granted by this Chapter shall be liberally construed to carry out these objectives and purposes.

Acts 2001, No. 907, §2, eff. June 26, 2001.



RS 37:563 - Definitions

§563. Definitions

As used in this Chapter, the following words shall have the meaning herein ascribed to them, unless the content clearly otherwise indicates:

(1) "Beauty shop" or "salon" means any premises upon or within which cosmetology is practiced for a fee. These terms shall not include the premises wherein any of the persons exempted in R.S. 37:581 practice or do business.

(2) "Blow dry technician" means an individual who provides blow drying hair services.

(3) "Blow drying hair services" means to provide to an individual for compensation the services of beautifying, cleaning, arranging, curling, dressing, blow drying, or performing any other similar procedure intended to beautify, clean, or arrange the hair.

(4) "Board" means the Louisiana State Board of Cosmetology. The board shall constitute a professional association within the meaning of Article VII, Section 9 of the Constitution of Louisiana.

(5) "Cosmetologist" means any person, who is not exempted from the provisions of this Chapter pursuant to R.S. 37:581, who engages in the practice of cosmetology for compensation, directly or indirectly, including tips.

(6) "Cosmetology" means the practice of using one's hands, mechanical or electrical apparatuses, or appliances or using cosmetic preparations, antiseptics, soaps, detergents, tonics, lotions, or creams in any one or any combination of the practices of esthetics, hair dressing, and manicuring for compensation, direct or indirect, including tips.

(7) "Esthetician" means a person who practices esthetics.

(8) "Esthetics" means engaging in any one or a combination of the following practices: massaging the face or neck of a person, dyeing or trimming eyebrows, applying natural or artificial enhancements to eyelashes, hair removal by cosmetic preparations, threading, waxing, or other similar means, stimulating, cleansing, or beautifying the face, neck, arms, bust, upper body, legs, or feet of a person by any method with the aid of the hands or of any mechanical or electrical apparatus, including micro-dermabrasion, epidermabrasion, or particle exfoliation using equipment and methodology approved by the board or by the use of a cosmetic preparation; however, esthetics shall not include the diagnosis, treatment, or therapy of any dermatological condition, or the process of removing hair known as "electrolysis".

(9) "Hairdressing" means massaging, cleansing, washing, stimulating, manipulating, exercising, beautifying, or doing similar work upon the scalp of any person, including arranging, singeing, cutting or shaping, curling or waving, cleansing, shampooing, styling, bleaching, coloring, or similar work upon the hair of another person.

(10) "Manager" means a person responsible for supervising any facility required to be licensed as a beauty shop or salon where one or more person offers cosmetology services or engages in the practice of cosmetology.

(11) "Manicuring" means trimming, filing, decorating, shaping, sculpting, or in any way caring for the nails and skin of another person's hands or feet together with massaging the hands, arms, legs, and feet including pedicuring; however, manicuring shall not include the use of blades or graters for callous or skin removal.

(12) "Manicurist" means a person who practices manicuring.

(13) "Mobile salon" means a self-contained facility, where cosmetology is practiced for a fee, that may be moved, towed, or transported from one location to another.

(14) "Satellite classroom" means a separate classroom location used as supplemental training space located under the same roof of the main school building or on the same campus as the administrative center and within at least three hundred feet of the main school building for the purpose of training an overflow of students who cannot be accommodated at the main school.

(15) "School" means any premises wherein cosmetology is taught.

(16) "Student" means a person registered in a school authorized by the board to teach cosmetology.

(17) "Teacher" or "instructor" means a person who teaches cosmetology for direct or indirect compensation, within a school.

Acts 2001, No. 907, §2, eff. June 26, 2001; Acts 2010, No. 728, §1; Acts 2016, No. 271, §1; Acts 2016, No. 611, §1.



RS 37:571 - Louisiana State Board of Cosmetology; creation; domicile; membership

PART II. LOUISIANA STATE BOARD OF COSMETOLOGY

§571. Louisiana State Board of Cosmetology; creation; domicile; membership

A. The Louisiana State Board of Cosmetology is hereby created and shall be domiciled in East Baton Rouge Parish.

B. The board shall be composed of eight members appointed by the governor, who shall serve at the pleasure of the governor. At least one member shall be appointed from each congressional district.

C. Each appointment by the governor shall be subject to Senate confirmation.

D. All vacancies on the board shall be filled by the governor within thirty days of receipt of notice of the vacancy.

Acts 2001, No. 907, §2, eff. June 26, 2001; Acts 2014, No. 773, §1.

NOTE: See Acts 2014, No. 773, §§2 and 3, regarding applicability.



RS 37:572 - Qualifications of board members; recusal from certain transactions

§572. Qualifications of board members; recusal from certain transactions

A. Each member of the board shall be a duly qualified registered voter of this state and shall have been domiciled in the state for at least twelve consecutive months prior to appointment.

B. Each member shall be a registered cosmetologist who has been actively engaged, for at least five years prior to his appointment, in the practice of cosmetology, or an owner of a beauty shop or salon certified pursuant to R.S. 37:591, or as a teacher or instructor of cosmetology in this state.

C. The board members shall not all be graduates of the same school.

D. No more than four board members shall be connected directly or indirectly with a school of cosmetology. "Connected" shall mean having an ownership interest, being employed by or having a contract with a school, or having an immediate family member who has an ownership interest in a school.

E. Any board member, who in the discharge of a duty or responsibility of his office or position would be required to vote on a matter which would cause him to be in violation of the Code of Governmental Ethics, shall recuse himself from voting.

Acts 2001, No. 907, §2, eff. June 26, 2001; Acts 2010, No. 728, §1.



RS 37:573 - Compensation and expenses of board members

§573. Compensation and expenses of board members

A. All board members shall be reimbursed for necessary travel and other incidental expenses incurred in the discharge of their duties within this state, provided that all such expenses shall be evidenced by an itemized statement to which receipts and appropriate vouchers are attached and paid in accordance with state travel regulations.

B. Each board member shall receive compensation for attendance at meetings, hearings, or any other duties of the board in the form of a per diem in the amount established in R.S. 37:599. No board member shall receive a per diem for more than eight days per month; however, the chairman may appoint a committee consisting of no more than three members of the board, who shall receive a per diem for no more than fifteen days per month.

C. In addition, the board may designate and pay the expenses of attendance of three members each year at the conference of the National Interstate Council of State Boards of Cosmetology, Inc. However, all such expenses shall be evidenced by an itemized statement to which receipts and appropriate vouchers are attached and paid in accordance with state travel regulations.

D. The statement of expenses for which reimbursement may be paid shall be transmitted to the board not later than the next official meeting of the board after the expenses have been incurred.

Acts 2001, No. 907, §2, eff. June 26, 2001; Acts 2010, No. 728, §1.



RS 37:574 - Organization of board; meetings; quorum

§574. Organization of board; meetings; quorum

A. The governor shall designate one member of the board to serve as chairman, and the chairman shall designate one member of the board to serve as vice chairman.

B. A majority of the members of the board physically present at a board meeting shall constitute a quorum for the transaction of business.

Acts 2001, No. 907, §2, eff. June 26, 2001; Acts 2010, No. 728, §1.



RS 37:575 - Powers and duties of the board

§575. Powers and duties of the board

A. The board shall be responsible for the control and regulation of the practice of cosmetology and shall do all of the following:

(1)(a) Maintain a permanent testing center to be located in East Baton Rouge Parish. The center shall be equipped to accommodate both practical and theory examinations and shall provide office space and a conference room.

(b) In the event that the board sells the immovable property upon which the testing center is located together with the improvements thereon, the revenue derived from the sale shall be retained by the board and shall not be subject to reversion to the state general fund.

(2) Make necessary rules and regulations to carry out the purposes and enforce the provisions of this Chapter and furnish copies of such rules and regulations upon request.

(3) Hold meetings at least once a month and at other times when necessary for the transaction of business that may legally come before it.

(4) Administer examinations as deemed necessary.

(5) Issue and renew licenses, permits, certificates of registration, and any other designations deemed necessary to engage in the practice of cosmetology.

(6) Establish and enforce compliance with professional standards and rules of conduct of cosmetology.

(7) Determine and issue standards for recognition and approval of educational programs of schools whose graduates shall be eligible for licensure in this state. The board shall also specify and enforce requirements for training in such schools.

(8) Enforce those provisions of this Chapter related to conduct and competence, including but not limited to revocation, summary suspension, suspension, probation, reprimand, warnings, or fines.

(9) Establish minimum specifications for the physical facilities, technical equipment, environment, supplies, personnel, and procedures for salons and schools.

(10) Inspect during hours of operation any licensed, permitted, certified, or registered facility or school, including but not limited to pertinent records, for the purpose of determining if any provisions of law governing the practice of cosmetology are being violated.

(11) Except as otherwise provided in this Chapter, exercise all of its duties, powers, and authority in accordance with the Administrative Procedure Act.

(12) Make, keep, and preserve all books, registers, and records.

(13) Receive and receipt all fees collected.

(14) Make disbursements by check, voucher, or any other reasonable means deemed appropriate by the board and authorized by the chairman.

(15) Adopt rules to enable a person licensed pursuant to this Chapter to practice the art for which he is licensed at the residence or domicile of a customer who is chronically ill or disabled.

(16) Refer any observed violations of the criminal laws of the state to the proper law enforcement officials.

(17)(a) Adopt rules to establish and regulate the license of blow dry technician.

(b) An applicant for a license of blow dry technician is subject to the same qualifications and fees applicable to a cosmetologist as described in R.S. 37:582; however, the required number of instruction hours for a cosmetologist, as provided in R.S. 37:595, shall not apply.

B. The board may do the following:

(1) Issue certificates of temporary registration to out-of-state licensees or registrants in accordance with rules and regulations adopted by the board.

(2) Issue special permits in accordance with rules and regulations adopted by the board.

(3) Join such professional organizations or associations organized to promote the improvement of the standards of the practice of cosmetology, esthetics, or manicuring for the protection of the health, safety, and welfare of the public or whose activities assist and facilitate the board or its staff in carrying out the work of the board.

(4) Receive and expend funds, in addition to its annual or biennial appropriation, from parties other than the state, provided that all of the following conditions are met:

(a) Such funds are awarded for the pursuit of a specific objective which the board is authorized to accomplish by this Chapter or for which the board is qualified to accomplish by reason of its jurisdiction or professional expertise.

(b) Such funds are expended for the pursuit of the objective for which they are awarded.

(c) Activities connected with or occasioned by the expenditures of such funds do not interfere with the performance of the board's duties and responsibilities and do not conflict with the exercise of the board's powers as specified by this Chapter.

(d) Such funds are kept in a separate, special account.

(e) Periodic reports are made concerning the board's receipt and expenditure of such funds.

(5) Conduct any investigation, inquiry, or hearing as is necessary to supervise the regulatory provisions of this Chapter.

(6) Collect professional demographic data.

(7) Employ or contract for inspectors, clerical help, legal assistance, and other personnel necessary for the proper operation of the board office and for any other purpose under this Chapter. No inspector shall own, operate, or be employed by a beauty shop, salon, or school while employed by the board or under contract to perform inspections.

(8) Prepare and distribute a newsletter for distribution to persons subject to regulation by the board.

(9) Perform any other duties as are necessary and proper to carry out the purposes set forth in this Chapter.

(10) Purchase, acquire, develop, expand, sell, lease, maintain, mortgage, borrow funds, or otherwise contract with respect to immovable property and improvements thereon as it may deem necessary or appropriate to maintain a permanent testing center as required by Subparagraph (A)(1)(a) of this Section. Additionally, the board shall have the authority to borrow funds with the approval of the State Bond Commission and to expend funds of the board for the acquisition of immovable property and improvements thereon. In the event that the board sells immovable property and improvements thereon, the revenue derived from the sale shall be retained by the board and shall not be subject to reversion to the state general fund.

Acts 2001, No. 907, §2, eff. June 26, 2001; Acts 2004, No. 808, §1, eff. July 12, 2004; Acts 2005, No. 92, §1; Acts 2010, No. 728, §1; Acts 2016, No. 611, §1.



RS 37:576 - Executive director

§576. Executive director

A. The board shall be authorized to employ an executive director, who shall be an unclassified employee of the state and whose duties shall include the following:

(1) The supervision of all inspectors and the examination team.

(2) The employment and supervision of all employees of the board.

(3) The performance of all administrative duties of the board.

(4) The preparation and submission of monthly detailed reports of activities to the board for review.

(5) The maintenance of a record of all proceedings of the board. Records relating to the issuance, refusal, renewal, suspension, and revocation of certificates of registration shall contain the name, place of business, and residence of each cosmetologist and the date and number of his certificate of registration.

(6) The performance of inspections when necessary.

(7) The performance of such other duties as prescribed by the board or as necessary for the proper administration of this Chapter.

B. The annual salary of the executive director shall be set by the board and shall not exceed seventy-five thousand dollars. The executive director may be reimbursed for necessary expenses incurred in carrying out his duties, with approval of the board and in accordance with state travel regulations.

Acts 2001, No. 907, §2, eff. June 26, 2001; Acts 2010, No. 728, §1.



RS 37:577 - Information not to be divulged

§577. Information not to be divulged

No member of the board nor any officer, agent, or employee thereof shall divulge to any person the contents of any document, paper, or record examined by him in the performance of his duties under this Chapter or any information obtained by him in the course of his investigations except when necessary to carry out the purposes of this Chapter.

Acts 2001, No. 907, §2, eff. June 26, 2001.



RS 37:578 - Cosmetologists' Board Fund

§578. Cosmetologists' Board Fund

All monies received by the board shall be deposited in a separate account to be known as the "Cosmetologists' Board Fund". The monies in the fund shall be used for no other purpose except to pay the expenses for operation of the board.

Acts 2001, No. 907, §2, eff. June 26, 2001; Acts 2010, No. 728, §1.



RS 37:581 - Unlawful practice; exemptions

PART III. CERTIFICATES OF REGISTRATION AND FEES

§581. Unlawful practice; exemptions

A. No person shall engage in the practice of cosmetology without obtaining a current certificate of registration for the appropriate area of practice under the provisions of this Chapter.

B. The following persons are exempt from the provisions of this Chapter while in the proper discharge of their professional duties in a facility not licensed by the board:

(1) Persons authorized by law to practice medicine or surgery.

(2) Commissioned medical or surgical officers in the armed forces of the United States or within the Veterans Administration.

(3) Persons licensed by the Louisiana Board of Barber Examiners.

(4) Employees of hospitals, nursing homes, or other health care facilities engaged in the exercise of their professions in a facility not licensed by the board.

(5) Persons who perform the practice of cosmetology for any member of their immediate household.

C. Facilities licensed by the Louisiana Board of Barber Examiners shall be exempt from the provisions of this Chapter.

D.(1) Nothing in this Chapter shall prohibit a barber licensed by the Louisiana Board of Barber Examiners from performing any work authorized by Chapter 5 of this Title, or any rules or regulations adopted pursuant thereto, in a beauty shop or salon as long as he is working in the appropriate designated area.

(2) Nothing in this Chapter shall prohibit a certified cosmetologist from working in a facility licensed by the Louisiana Board of Barber Examiners, provided that he is in compliance with the provisions of this Chapter, and any rules and regulations adopted pursuant thereto.

E. Barber apprentices, except those persons enrolled in the barber apprenticeship program prior to June 1, 2001, shall be prohibited from engaging in the practice of barbering in facilities licensed by both the Louisiana Board of Barber Examiners and the Louisiana State Board of Cosmetology or facilities licensed by the Louisiana State Board of Cosmetology.

Acts 2001, No. 907, §2, eff. June 26, 2001.



RS 37:582 - Qualifications for certificate as a registered cosmetologist, esthetician, or manicurist; out-of-state licensees

§582. Qualifications for certificate as a registered cosmetologist, esthetician, or manicurist; out-of-state licensees

A. In order to receive a certificate of registration as a registered cosmetologist, esthetician, or manicurist, a person shall, in addition to the requirements set forth in Subsection B of this Section, meet all of the following requirements:

(1) Be at least sixteen years of age.

(2) Have, at the time of completion of the required schooling, the equivalent training as would be contemplated in the satisfactory completion of the tenth grade from an approved high school.

(3) Have satisfactorily passed an examination conducted by the board to determine his fitness to receive a certificate of registration.

(4) Have paid the appropriate fee set forth in R.S. 37:599.

B. In addition to the requirements set forth in Subsection A of this Section, a person shall also meet the following requirements in order to obtain his certificate of registration as a registered cosmetologist, esthetician, or manicurist:

(1) To obtain a certificate as a registered cosmetologist, a person shall have completed and passed a course at a registered or licensed school of cosmetology approved by the board.

(2) To obtain a certificate as a registered esthetician, a person shall have completed and passed an esthetics course at a registered or licensed school of cosmetology approved by the board.

(3) To obtain a certificate as a registered manicurist, a person shall have completed and passed a manicuring course at a registered or licensed school of cosmetology approved by the board.

C. The board shall issue the appropriate certificate of registration to any person who possesses a license or certificate of registration to practice as a cosmetologist, esthetician, or manicurist from another state or from a foreign country and who also meets the following requirements:

(1) Has completed and passed the appropriate course of study at a school which is licensed in the state or country which issued the license.

(2) Has satisfactorily passed the appropriate examination conducted by the board to determine his fitness to receive the certificate of registration.

(3) Has paid the appropriate fee set forth in R.S. 37:599.

Acts 2001, No. 907, §2, eff. June 26, 2001.



RS 37:583 - Qualifications for certificate as a registered teacher; continuing education

§583. Qualifications for certificate as a registered teacher; continuing education

A. No person shall teach cosmetology, esthetics, or manicuring without a certificate of registration issued by the board.

B. In order to receive a certificate of registration as a registered teacher of cosmetology, esthetics, or manicuring, a person shall, in addition to the requirements of Subsection C of this Section, meet all of the following requirements:

(1) Possess a high school diploma or its equivalent as determined by the Board of Elementary and Secondary Education.

(2) Have completed and passed the curriculum for the teacher's training course under the supervision of a licensed teacher for a minimum study of five hundred hours in not less than three months or possess a license as an esthetics, cosmetology, or manicuring instructor issued by another state.

C. In addition to the requirements set forth in Subsection B of this Section, a person shall also meet the following requirements in order to obtain a certificate of registration as a registered teacher of cosmetology, esthetics, or manicuring:

(1) To obtain a certificate as a registered teacher of cosmetology, a person shall possess a cosmetology certificate, have been actively engaged in the practice of cosmetology for at least twelve months prior to beginning the instructor's course, and have successfully passed the examination prescribed by the board for certification as a teacher of cosmetology.

(2) To obtain a certificate as a registered teacher of esthetics, a person shall possess an esthetics or cosmetology certificate, have been actively engaged in the practice of esthetics for at least twelve months prior to beginning the instructor's course, and have successfully passed the examination prescribed by the board for certification as a teacher of esthetics.

(3) To obtain a certificate as a registered teacher of manicuring, a person shall possess a manicuring or cosmetology certificate, have been actively engaged in the practice of manicuring for at least twelve months prior to beginning the instructor's course, and have successfully passed the examination prescribed by the board for certification as a teacher of manicuring.

D. Any person holding a certificate of registration as a registered teacher shall, every two years, attend a seminar for continuing education, as approved by the board, consisting of at least sixteen hours of training in the discipline for which the person is certified to teach.

E. The provisions of this Section shall not apply to persons teaching in facilities licensed by the Louisiana Board of Barber Examiners.

Acts 2001, No. 907, §2, eff. June 26, 2001; Acts 2007, No. 106, §1, eff. June 22, 2007; Acts 2010, No. 728, §1.



RS 37:584 - Certificates of temporary registration; special permits

§584. Certificates of temporary registration; special permits

A. The board may adopt rules and regulations for the issuance of certificates of temporary registration to any person licensed or certified in another state, territory, or country which shall permit the person to practice cosmetology within the state of Louisiana for a period not to exceed thirty days.

B. No person shall be issued more than four temporary certificates within one calendar year.

C. The board may adopt rules and regulations for the issuance of special permits to allow limited and specific powers within the practice of cosmetology.

Acts 2001, No. 907, §2, eff. June 26, 2001.



RS 37:585 - Examination team

§585. Examination team

A. The board may employ an examination team and may contract with a testing service to conduct the examinations of applicants required under the provisions of this Chapter.

B. The examination team shall be composed of no more than six registered cosmetologists who fulfill the following requirements:

(1) Are registered voters of the state and who have been domiciled in the state for at least twelve consecutive months prior to employment as examination team members.

(2) Were actively engaged in the practice of cosmetology in the state for a minimum of five consecutive years.

(3) Are not connected either directly or indirectly with ownership of a registered school in the state. "Connected" shall mean having an ownership interest, being employed by or having a contract with a school, or having an immediate family member who has an ownership interest in a school.

(4) Are not employed by a licensed school in the state.

C. Each examination team member shall receive compensation in the form of a per diem in the amount set forth in R.S. 37:599 and may be reimbursed for necessary expenses incurred in the discharge of his duties, as approved by the board, and paid in accordance with state travel regulations.

D. A board member who has no ownership interest in any school may serve as an examination team member in the absence of any examination team member. Any board member who serves on an examination team shall be reimbursed the per diem for board members set forth in R.S. 37:599.

Acts 2001, No. 907, §2, eff. June 26, 2001; Acts 2007, No. 106, §1, eff. June 22, 2007; Acts 2010, No. 728, §1.



RS 37:586 - Examination of applicants

§586. Examination of applicants

A.(1) The examination team and testing service contracted by the board shall conduct examinations of applicants for certificates as registered cosmetologists, estheticians, manicurists, teachers, and for any special permit issued by the board which requires testing at such times and places as deemed appropriate by the board.

(2) Practical cosmetologist, Louisiana state theory, and national theory examinations shall be conducted at least twice monthly.

(3) Esthetician, manicurist, and teacher examinations shall be conducted at least four times per calendar year.

(4) Examinations for special permits shall be given at least twice per year.

(5) The date and time of all scheduled examinations shall be fixed by the board annually at a meeting duly called to cover a period of twelve calendar months thereafter.

(6) An applicant shall be responsible for all costs associated with taking an examination at an off-site testing center.

B. The examinations shall include practical demonstrations and written and oral tests which shall reflect the subjects normally taught in approved schools in the course required for the appropriate certificate of registration.

C. Examinations and results of examinations given by the board shall be confidential and not subject to discovery or disclosure.

D. Each applicant for examination shall submit an application containing proof of his qualifications, which shall be certified by the applicant under oath and shall be accompanied by the required fee set forth in R.S. 37:599.

E. All fees contractually owed by an applicant to a school of cosmetology from which he graduated shall be paid before an applicant may apply for an examination for a certificate of registration required by this Chapter.

Acts 2001, No. 907, §2, eff. June 26, 2001; Acts 2007, No. 106, §1, eff. June 22, 2007.



RS 37:587 - Certification of records

§587. Certification of records

A. The board shall certify licensure status, hours earned, and examinations completed, upon written request by the licensee or student, free of charge once during the period of licensure or enrollment. Any subsequent request for certification of licensure status from a licensee or student must be accompanied by the fee set forth in R.S. 37:599.

B. All other requests for certification of licensure status, hours earned, and examinations completed other than those described in Subsection A above must be accompanied by the fee set forth in R.S. 37:599.

Acts 2004, No. 808, §1, eff. July 12, 2004.



RS 37:588 - Repealed

§588. Repealed by Acts 2016, No. 271, §2.



RS 37:589 - Certificates of registration for managers

§589. Certificates of registration for managers

A. Any cosmetology salon owner or mobile salon owner who is not a licensed cosmetologist, any manicuring salon owner who is not a licensed manicurist, and any esthetics salon owner who is not a licensed esthetician shall employ one or more registered managers who shall be a licensed cosmetologist; however, a registered manicurist may manage a manicuring salon and a registered esthetician may manage an esthetics salon. A registered manager shall be present at the salon during all hours of operation and shall be responsible for ensuring that all persons practicing cosmetology within the facility are appropriately licensed and follow all applicable laws and rules and regulations.

B. A shop owner who is absent from his respective shop more than two working days per week shall employ a manager, who shall be a registered cosmetologist and who shall obtain a certificate of registration as a manager. However, a registered manicurist may manage a manicuring salon, and a registered esthetician may manage an esthetics salon.

Acts 2001, No. 907, §2, eff. June 26, 2001; Acts 2004, No. 808, §1, eff. July 12, 2004; Acts 2016, No. 271, §1; Acts 2016, No. 611, §1.



RS 37:590 - Renewal of certificates of registration

§590. Renewal of certificates of registration

A.(1) Every beauty shop owner, mobile salon owner, booth renter, manager of a beauty shop, and school shall, on or before January thirty-first of each calendar year, renew his or its certificate of registration. Every certificate of registration which has not been timely renewed shall expire on the following first day of March, at which time the holder of such certificate of registration may have his certificate renewed only upon fulfilling the requirements provided for by this Chapter and paying the restoration fee provided in R.S. 37:599.

(2) Every registered cosmetologist, esthetician, manicurist, or teacher who continues to actively practice his licensed profession shall renew his certificate of registration on or before such individual's date of birth, and such certificate shall expire thirty days following the date of birth if not renewed.

B. Any holder of a certificate of registration who retires from his authorized practice for more than three years may resume his practice and renew his certificate of registration upon satisfactory proof that he is qualified to resume, which shall be provided by a short form examination conducted by the examination team. Such renewals may be facilitated by attending a "brush up" course conducted by an approved school and paying the appropriate fee set forth in R.S. 37:599.

C. Persons registered in Louisiana who maintain a license or registration to practice outside of the state shall be considered as having maintained an active practice during the term covered by such foreign certificate.

Acts 2001, No. 907, §2, eff. June 26, 2001; Acts 2016, No. 611, §1.



RS 37:591 - Requirements for certification as a beauty shop or salon

§591. Requirements for certification as a beauty shop or salon

A. No person or entity shall operate a beauty shop or salon in the state of Louisiana without a certificate of registration issued by the board.

B. In order to obtain a certificate of registration as a beauty shop or salon, the owner of such business shall do the following:

(1) Certify that all persons employed at such facility are appropriately licensed by their respective licensing board.

(2) Demonstrate that the required physical, sanitary, and administrative facilities have been established.

(3) Submit an initial application for a new shop location along with the appropriate fee specified in R.S. 37:599.

(4) Include the words "beauty shop" or "salon" in any sign or advertisement for cosmetology services.

(5) Designate, by placing a sign containing at least four-inch lettering, areas of his beauty shop or salon as areas where only cosmetology shall be practiced and areas where only barbering shall be practiced.

(6) Repealed by Acts 2010, No. 728, §2.

C. No person shall accept employment or continue employment in a beauty shop, salon, or other facility unless the facility possesses a certificate of registration issued by the appropriate licensing board.

D. No person licensed by the Louisiana Board of Cosmetology shall provide any service for which a license, certificate of registration or permit issued by the board is required, outside of any facility licensed by that board or the Louisiana Board of Barber Examiners, except for the following:

(1) In the residence of a client who is chronically ill or disabled and who has presented a physician's certificate indicating that the client is chronically ill or disabled; or who has presented evidence that the client has been awarded Social Security Disability or Supplemental Income Disability Benefits.

(2) In a hospital or infirmary for a patient.

(3) In a funeral establishment.

(4) At a temporary site such as a television, motion picture, video or theatrical production, photographic session, or similar activity.

(5) At a retail establishment to demonstrate cosmetics in connection with the sale of cosmetics.

Acts 2001, No. 907, §2, eff. June 26, 2001; Acts 2004, No. 808, §1, eff. July 12, 2004; Acts 2010, No. 728, §§1, 2.



RS 37:591.1 - Mobile salons

§591.1. Mobile salons

A.(1) Beginning June 1, 2017, the board may issue a certificate of registration for the operation of a mobile salon to any applicant who submits an application on a form approved by the board, pays all required fees as provided in R.S. 37:599, and is determined to be in compliance with the provisions of this Chapter.

(2) All requirements that apply to a beauty shop or salon either pursuant to this Chapter or by rule shall also apply to mobile salons, except to the extent that the requirements conflict with this Section or with any rules adopted in accordance with the Administrative Procedure Act by the board pursuant to the provisions of this Section.

B. By June 1, 2017, the board shall adopt rules in accordance with the Administrative Procedure Act to implement the provisions of this Section. Such rules shall include but are not limited to the establishment of minimum specifications for the facilities, technical equipment, environment, supplies, personnel, and procedures for mobile salons.

Acts 2016, No. 611, §1.



RS 37:592 - Employment of cosmetologists; independent contractors

§592. Employment of cosmetologists; independent contractors

A. No person licensed by the board shall permit any person in his employ or under his supervision or control to practice cosmetology or barbering who does not possess the appropriate certificate or certificates of registration issued by the appropriate licensing board.

B. A registered cosmetologist shall be deemed an employee of a salon, unless the following applies:

(1) A written agreement exists between the cosmetologist and the salon specifying the following:

(a) That the cosmetologist is an independent contractor.

(b) That the salon has no right to control the methodology used by the cosmetologist to produce a given result.

(c) The amount of rent to be paid by the cosmetologist to the salon, whether calculated at a fixed percentage of the cosmetologist's gross receipts or a flat fee.

(2) The cosmetologist possesses a booth rental permit issued by the board.

(3) The cosmetologist has paid a booth rental permit fee to the board.

C. The salon shall maintain complete records of all rental payments to the salon and all distributions to the cosmetologist.

D. No cosmetologist who has been issued a booth rental permit pursuant to R.S. 37:593 shall be recognized as an employee of a salon by the Louisiana Department of Revenue or Louisiana Workforce Commission.

Acts 2001, No. 907, §2, eff. June 26, 2001; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 37:593 - Booth rental permits

§593. Booth rental permits

A. The board shall issue a booth rental permit to any person who holds a license, certificate of registration, or permit issued by the board upon application and compliance with the following:

(1) Submission of a copy of the written agreement required by R.S. 37:592(B).

(2) Payment of the booth rental permit fee and the booth rental inspection fee set forth in R.S. 37:599.

(3) Receipt of an inspection report from the board indicating approval of the booth.

B. Booth rental permits are not transferable except as follows:

(1) When the ownership of the salon changes, a booth rental permit can be transferred by filing a new booth rental agreement; or

(2) When the salon changes location, a booth rental permit can be transferred by filing a new booth rental agreement and receipt of an inspection report from the board indicating approval of the booth.

Acts 2001, No. 907, §2, eff. June 26, 2001; Acts 2004, No. 808, §1, eff. July 12, 2004.



RS 37:594 - Application for school certificate of registration; change of location; change of ownership

§594. Application for school certificate of registration; change of location; change of ownership

A. No school of cosmetology shall operate within this state without a certificate of registration.

B. At least thirty days prior to the board meeting, any person desiring to operate a cosmetology school shall:

(1) Notify the board in writing of his intent to open a new school and identify the maximum number of students to be enrolled at any time and the proposed location of the school. The applicant shall provide a description of any proposed improvements to be made to the site, including the approximate square footage.

(2) Pay the fee for the initial school premises inspection set forth in R.S. 37:599.

(3) Receive an inspection report from the board indicating that the floor space is adequate.

(4) Receive approval of the location by the board.

(5) Submit a detailed floor plan certified by an architect or engineer drawn to scale, including the arrangement of classrooms, placement of equipment, electrical outlets, ventilation equipment, plumbing and lighting, the locations of all outside entrances and exits, and the square footage for each area.

(6) Submit a copy of the lease, if the space is to be leased.

(7) Submit approval from the local fire safety inspector indicating that fire safety requirements have been met.

(8) Submit a copy of the proposed curriculum and a daily schedule for the course of study.

(9) Submit a notarized statement from each registered teacher to be employed, verifying his agreement to teach if the school receives its certificate of registration.

(10) For all schools which charge tuition, submit proof of financial responsibility to such extent as may be determined by the board or a surety bond executed by a company authorized to do business in Louisiana in the amount of thirty thousand dollars in favor of the state of Louisiana. Such bond shall be used for the benefit of any students who cannot complete the curriculum due to the closure of the school, to the extent of the amount of the tuition paid. The board may, at any time during the operation of a registered school, require additional data to be submitted in order to satisfy the board of the school's financial responsibility.

(11) Submit a new school application, properly executed, together with the fee set forth in R.S. 37:599.

(12) Submit a final inspection fee as set forth in R.S. 37:599.

C. Any licensed school shall notify the board in writing of the intent to relocate the school and give the proposed location and a description of any proposed improvements to be made to the site, including the approximate square footage. Upon approval of the location, the school shall comply with the requirements set forth in Paragraphs (B)(2) through (7) of this Section and submit a change of address notice fee in accordance with R.S. 37:599.

D. Any licensed school shall notify the board in writing of the intent to transfer ownership by lease or otherwise and shall comply with the requirements set forth in Paragraphs (B)(8) through (10) of this Section and submit a change of ownership notice fee in accordance with R.S. 37:599.

Acts 2001, No. 907, §2, eff. June 26, 2001; Acts 2010, No. 728, §1; Acts 2016, No. 271, §1.



RS 37:594.1 - Postsecondary schools

§594.1. Postsecondary schools

The board is authorized to license by name any registered cosmetology school as an educational institution authorized to operate educational programs beyond postsecondary education provided the school meets the following requirements:

(1) The school enrolls as students only individuals who have earned a high school diploma from an approved high school, a general equivalency diploma, or education equivalent of a diploma from an approved high school.

(2) The school adopts and discloses in writing to each student a complaint process approved by the board which includes notice of the following:

(a) The board shall investigate and act upon student complaints pursuant to R.S. 37:600 et seq.

(b) The board shall refer violations of criminal laws to law enforcement officials pursuant to R.S. 37:575(A)(16).

(c) The board shall refer violations of consumer protection laws to the Louisiana Attorney General.

(d) The mailing address, telephone number, and website address of the board.

(3) The school is approved by the board to offer one or more courses leading to a certificate sufficient to apply for licensure as a cosmetologist, esthetician, or manicurist.

Acts 2014, No. 773, §1.

NOTE: See Acts 2014, No. 773, §§2 and 3, regarding applicability.



RS 37:595 - Requirements for schools

§595. Requirements for schools

A. All schools registered by the board shall do the following:

(1) Possess apparatus and equipment sufficient for the ready and full teaching of its entire curriculum.

(2) Have a total floor space of not less than thirty-five hundred square feet with a minimum of four hundred square feet of floor space for each classroom.

(3) Be supervised by a registered teacher of cosmetology in active practice, with at least twenty-four months of teaching experience in an accredited school of cosmetology approved by the board.

(4) Employ at least two instructors, who are teachers registered by the board, at least one of whom shall have been a registered teacher and in active practice for at least eighteen months.

(5) Maintain a record of the attendance of each student and a record of the progress of each student in achieving the required proficiency.

(6) Establish a grading system and require passage of examinations for issuance of diplomas.

(7) Maintain facilities as required by the board.

B. All registered cosmetology schools may offer one or more of the following courses, and postsecondary schools shall offer one or more of the following courses only as a postsecondary educational program:

(1) A course of practical training and technical instruction extending over a period of not less than nine consecutive months and including not less than fifteen hundred hours for the basic course of cosmetology leading to a cosmetology certificate sufficient to apply for licensure as a cosmetologist. The course of study shall include lectures, discussion, instructions, and mechanical application.

(2) A course of practical training and technical instruction extending over a period of not less than three consecutive months and including not less than seven hundred fifty hours for the basic course of esthetics leading to an esthetics certificate sufficient to apply for licensure as an esthetician. This course of study shall include lectures, discussion, instructions, and mechanical application and shall include not less than three hundred hours of practical application and lecture and not less than two hundred hours of library study or research. The remaining hours may be made up of any combination of the above.

(3) A period of continuing study in esthetics, including a course of not less than six weeks duration and containing not less than two hundred hours of study.

(4) A course of practical training and technical instruction extending over a period of not less than three consecutive months and including not less than five hundred hours for the basic course of manicuring leading to a manicuring certificate sufficient to apply for licensure as a manicurist. This course of study shall include lectures, discussion, instructions, and mechanical application and shall include not less than three hundred hours of practical application and lecture and not less than two hundred hours of library study or research.

(5) A period of continuing study in manicuring, including a course of not less than six weeks duration and containing not less than two hundred hours of study.

(6) A "brush up" course, of not less than six weeks and not less than two hundred hours of study for any course of study offered by the school.

(7) A cosmetology course that is not less than two hundred fifty hours for individuals seeking reciprocity from a jurisdiction that does not meet the requirements for licensure in Louisiana.

(8) A course of instruction leading to an instructor certificate, if the school is a postsecondary school.

C. A student who has studied at a school licensed or registered by another state, territory, foreign country, or province, or another registered school within the state of Louisiana may transfer hours carried within the preceding three years, if approved by the enrolling school.

D. Each year, any school licensed pursuant to R.S. 37:594.1 shall submit to the board, in a manner prescribed by the board, the following documentation showing:

(1) Each student enrolled is a high school graduate or has the equivalent of a high school diploma.

(2) The school is accredited by a national accrediting agency recognized by the board.

(3) Any additional information as may be required by the board to meet requirements of the United States Department of Education for a postsecondary school including but not limited to 34 C.F.R. 600.9.

Acts 2001, No. 907, §2, eff. June 26, 2001; Acts 2010, No. 728, §1; Acts 2014, No. 773, §1.

NOTE: See Acts 2014, No. 773, §§2 and 3, regarding applicability.



RS 37:596 - Satellite classrooms; school of cosmetology; guidelines

§596. Satellite classrooms; school of cosmetology; guidelines

A. Any topic relating to the practice of cosmetology may be taught at a satellite classroom provided that the following conditions exist:

(1) No clinic shall be operated at a satellite classroom.

(2) No beauty service or cosmetology skills learned by a student shall be performed for the public or on paying clients at the satellite classroom.

(3) No student shall attend class at a satellite classroom facility unless a registered instructor is on the premises.

B. The satellite classroom facility shall:

(1) Bear the same name as the main school.

(2) Operate under the same license obtained by the main school.

(3) Not be located within three hundred feet of any other registered school of cosmetology.

(4) Have at least four hundred square feet of floor space.

C. Equipment located in the satellite classroom shall be limited to practical or theory instruction only. This instruction shall require a minimum amount of equipment and electrical outlets and an adequate ventilation system as determined by the board.

D. The following information shall be supplied to the board prior to opening a satellite classroom:

(1) A detailed floor plan of the proposed classroom, drawn to scale.

(2) Approval from the local fire safety inspector indicating that fire safety requirements have been met.

Acts 2001, No. 907, §2, eff. June 26, 2001.



RS 37:597 - Display of certificate of registration

§597. Display of certificate of registration

Every holder of a certificate of registration issued by the board shall display it in a conspicuous place in his principal place of business or employment. Additionally, any facility licensed by the board shall display any other documents required to be displayed by the board's rules.

Acts 2001, No. 907, §2, eff. June 26, 2001.



RS 37:598 - Records

§598. Records

A. The board may require the licensee to keep the following records:

(1) A record of all cosmetic therapy, beauty culture, hairdressing, and esthetics work performed and the price thereof.

(2) A record of all the expenses incident to the operation of a beauty culture and hair dressing establishment.

(3) A record of the net profits of any such establishment from month to month.

(4) Any other records and information which the board finds necessary for the proper enforcement of this Part.

B. The board may require any owner or operator of any beauty school to keep the following records:

(1) A record of all beauty work performed and the price thereof.

(2) A record of all expenses incident to the operation of any beauty school.

(3) A record of the net profits of any beauty school from month to month.

(4) A record of tuition charged and received by any beauty school.

(5) Any other records and information necessary for the proper enforcement of this Part.

C. The owners or operators of schools covered by the provisions of this Chapter may not approve the transfer of any student or student records of earned hours unless all contractual fees owed by the student to any such school have been paid.

Acts 2001, No. 907, §2, eff. June 26, 2001.



RS 37:599 - Fees

§599. Fees

A. The following fees shall be assessed by the board:

(1) For each examination given by the examination team to an applicant:

(a) Theory examination                                                                                  $25.00

(b) Practical examination                                                                               $25.00

(c) Re-take of any examination                                                                      $25.00

(2) For each initial certificate of registration and each annual renewal of such certificate:

(a) Cosmetologist - General

(i) Resident                                                                                                     $25.00

(ii) Nonresident                                                                                              $50.00

(b) Esthetician

(i) Resident                                                                                                     $25.00

(ii) Nonresident                                                                                              $50.00

(c) Manicurist

(i) Resident                                                                                                     $25.00

(ii) Nonresident                                                                                              $50.00

(d) Teacher

(i) Resident                                                                                                     $25.00

(ii) Nonresident                                                                                              $50.00

(e) Manager                                                                                                    $25.00

(f) Beauty shop or salon and mobile salon

(i) Resident                                                                                                     $30.00

(ii) Nonresident                                                                                              $65.00

(iii) Home care                                                                                               $30.00

(iv) Initial inspection fee for salon, mobile salon, or booth rental                 $25.00

(g) Booth rental permit                                                                                   $25.00

(h) Special permit                                                                                           $25.00

(i) Temporary permit                                                                                      $25.00

(3) If a registrant wishes to restore an expired certificate listed in Paragraph (2) of this Subsection within three years from the date of expiration, he shall be assessed a fee equal to twice the applicable fee for each year the certificate was expired, not to exceed three hundred dollars.

(4) Student registration including one "in-state" transfer

(a) Resident                                                            $10.00 upon entering the course

(b) Nonresident                                                      $10.00 upon entering the course

(5) Initial certificate of registration for a school

(a) Resident                                                                                                  $315.00

(b) Nonresident                                                                                            $615.00

(6) Renewal of certificate of registration for a school

(a) Resident                                                                                                  $165.00

(b) Nonresident                                                                                            $465.00

(c) Failure to timely renew                                                                           $150.00

(7) If a registrant wishes to restore an expired certificate listed in Paragraph (5) of this Subsection within three years from the date of expiration, he shall be assessed a fee equal to twice the renewal fee for each year the certificate was expired in addition to the fee for failure to timely renew.

(8) Other school fees:

(a) Initial inspection                                                                                     $100.00

(b) Final inspection                                                                                      $300.00

(c) Change of ownership notice                                                                     $50.00

(d) Change of address notice                                                                        $100.00

(9) Miscellaneous fees:

(a) Official certification of records                                                                 $15.00

(b) Duplicate license                                                                                      $25.00

(c) Copy of booth rental contract form                                                          $ 5.00

B. The board shall pay a per diem of one hundred dollars to each board member and each examination team member.

Acts 2001, No. 907, §2, eff. June 26, 2001; Acts 2004, No. 808, §1, eff. July 12, 2004; Acts 2008, No. 216, §1; Acts 2016, No. 611, §1.



RS 37:600 - Grounds for denial, suspension, summary suspension, or revocation of a certificate of registration

PART IV. DISCIPLINE

§600. Grounds for denial, suspension, summary suspension, or revocation of a certificate of registration

A. The board may deny the issuance of, suspend, revoke, or refuse to renew any certificate of registration or place on probation any registrant, after notice and opportunity for hearing pursuant to the Administrative Procedure Act, upon proof of any of the following:

(1) Obtaining or attempting to obtain a certificate of registration by means of fraud, misrepresentation, or concealment of material facts, including making false statements on an application or other document required by the board.

(2) Selling, bartering, or offering to sell or barter a certificate of registration.

(3) Engaging in unprofessional conduct that is likely to endanger the health, safety, or welfare of the public.

(4) Continued practice by a person knowingly having an infectious or contagious condition or disease or mental illness which interferes with the person's ability to practice as certified by a physician licensed to practice in the state of Louisiana.

(5) False or deceptive advertising in connection with the practice of or instruction of cosmetology.

(6) Advertising, practicing, or attempting to practice under a name other than the name on the certificate.

(7) Habitual drunkenness or habitual addiction to the illegal use of controlled dangerous substances on the premises of any licensed facility.

(8) Conviction of a felony, shown by a certified copy of the records.

(9) Failure to pay any fee set forth in R.S. 37:599.

(10) Failure to furnish the board, its investigators, or representatives with any legally requested information.

(11) Failure to report all business receipts and income to the appropriate state and federal government agencies, including but not limited to the United States Internal Revenue Service, the Louisiana Department of Revenue, and the Louisiana Workforce Commission.

(12) Violation of any provision of this Chapter or any rule promulgated pursuant to the provisions of this Chapter.

B. The board may immediately suspend the certificate of registration whenever the cause upon which a hearing is held involves either or both of the following:

(1) Conviction of a felony, shown by a certified copy of the records.

(2) Continued practice by a person having an infectious or contagious condition or disease or mental illness which interferes with the person's ability to practice, as certified by a physician licensed to practice in the state of Louisiana.

C. In addition to or instead of the administrative actions that may be taken by the board pursuant to Subsection A of this Section, the board may also issue a reprimand or a warning against a registrant for whom there is proof that he engaged in any of the activities provided for in this Section. Such reprimand or warning shall be issued after notice and an opportunity for hearing in accordance with the Administrative Procedure Act.

Acts 2001, No. 907, §2, eff. June 26, 2001; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2016, No. 271, §1.



RS 37:601 - Fines

§601. Fines

An inspector may issue a citation and collect a fine of twenty-five dollars per violation of any provision of this Chapter, up to a maximum of three hundred dollars per week, from any person, school, or facility, provided that the registrant waives his rights to a hearing in writing. Each day a violation exists shall be considered a separate violation.

Acts 2001, No. 907, §2, eff. June 26, 2001.



RS 37:602 - Investigation; notice and hearing

§602. Investigation; notice and hearing

Upon the filing of a written complaint with the board charging any registrant with violation of any of the provisions of this Chapter, the executive director of the board shall fix a time and place for hearing and shall send a copy, by certified mail or hand delivery, of the charges together with a notice of the time and place for hearing to the individual at least twenty calendar days prior to the date set for the hearing. The notice shall be sent to the last known address of the individual, as it appears in the records of the board, or to the address of the facility where the violation is alleged to have occurred.

Acts 2001, No. 907, §2, eff. June 26, 2001.



RS 37:603 - Subpoenas; witnesses; production of records

§603. Subpoenas; witnesses; production of records

A. The board may compel the attendance and testimony of witnesses and the production of any evidence or documentation that relates to any matter properly under investigation or in question before the board.

B. Each witness who appears before the board pursuant to subpoena shall receive for his attendance the fees and mileage provided for witnesses in civil cases in the courts of this state.

C. No subpoena shall be issued at the request of a party other than the board, unless the fees and mileage provided for in Subsection B of this Section are deposited with the board in advance.

D. In case a person or entity refuses to obey a subpoena or subpoena duces tecum issued by the board, the board may apply to the district court within the jurisdiction where the inquiry is conducted or within the jurisdiction where such person is domiciled, resides, or transacts business, or the Nineteenth Judicial District Court to issue to such person or entity an order requiring him to appear before the board, its members, agent or agency, in order to produce evidence, if ordered, or to give testimony concerning the matter under investigation.

Acts 2001, No. 907, §2, eff. June 26, 2001.



RS 37:604 - Violations; penalties

§604. Violations; penalties

A. Upon proof of a violation of the provisions of this Chapter, the board may order the payment of up to two hundred dollars per violation, not to exceed a total of five thousand dollars.

B. Each day on which a violation occurs is a separate violation for the purposes of this Chapter.

C. In addition to the disciplinary action or fine assessed by the board, the board may also assess all costs incurred in connection with the proceedings, including but not limited to the costs of an investigator, stenographer, and attorney.

Acts 2001, No. 907, §2, eff. June 26, 2001.



RS 37:605 - Injunction; penalty; attorney fees; costs

§605. Injunction; penalty; attorney fees; costs

A. The board may institute any action in a court of competent jurisdiction necessary to enforce compliance with any provision of this Chapter or with any regulation, subpoena, or order of the board made pursuant to the provisions of this Chapter, including a writ of injunction enjoining any person practicing or assisting in the practice of cosmetology, esthetics, or manicuring until such person obtains the necessary certificate of registration under the provisions of this Chapter. Any injunction issued pursuant to this Chapter shall not be subject to being released upon bond.

B. In the suit for an injunction, the board may demand of the defendant a penalty of not more than five thousand dollars, as well as reasonable attorney fees and court costs. This judgment for penalty, attorney fees, and costs may be rendered in the same judgment as the injunction.

C. Barbers or facilities licensed by the Louisiana Board of Barber Examiners shall not be prohibited from performing any work authorized by Chapter 5 of this Title, or any rules or regulations adopted pursuant thereto.

Acts 2001, No. 907, §2, eff. June 26, 2001.



RS 37:606 - Unlicensed persons; cease and desist orders; injunctive relief

§606. Unlicensed persons; cease and desist orders; injunctive relief

A. The board shall have jurisdiction over all uncertified and unpermitted persons and facilities relative to the enforcement of the provisions of this Chapter.

B. In addition to the administrative penalties provided for in this Chapter, the board acting through its executive director may issue an order to any person or facility engaged in any activity, conduct, or practice constituting cosmetology directing such person or facility to cease and desist from such activity, conduct, or practice.

C. If the person or entity to whom the board directs a cease and desist order does not cease and desist the prohibited activity, conduct, or practice within two days of receipt of such order by certified mail or hand delivery, the executive director may seek a writ of injunction in any court of competent jurisdiction and proper venue enjoining such person from engaging in the activity, conduct, or practice. The injunction shall not be subject to being released upon bond.

D. In the suit for an injunction, the board may demand of the defendant a penalty of not more than five thousand dollars, as well as reasonable attorney fees and court costs. The judgment for penalty, attorney fees, and costs may be rendered in the same judgment as the injunction.

E. Barbers or facilities licensed by the Louisiana Board of Barber Examiners shall not be prohibited from performing any work authorized by Chapter 5 of this Title, or any rules or regulations adopted pursuant thereto.

Acts 2001, No. 907, §2, eff. June 26, 2001.



RS 37:607 - Review of board orders

§607. Review of board orders

A. Any person to whom the board has refused to issue a certificate of registration, permit, or any other designation deemed necessary to engage in the practice of cosmetology, esthetics, manicuring, or teaching, or any person whose registration, permit, or any other designation deemed necessary to engage in the practice of cosmetology, esthetics, manicuring, or teaching has been suspended, revoked, or has been refused to be renewed by the board, may appeal the decision and order of the board to the Nineteenth Judicial District Court.

B. Absent agreement of counsel for all parties, no stay of enforcement of a decision issued by the board during pendency of an appeal pursuant to the provisions of this Section shall be granted unless the district court finds that the applicant has established that the issuance of the stay does not do either of the following:

(1) Threaten harm to persons for whom the applicant may render services.

(2) Constitute a threat to the health and welfare of the citizens of the state.

C. No stay shall be granted ex parte. The court shall schedule a hearing on the request for a stay order within ten days from filing of the request. The court shall render a decision within five days of the conclusion of the hearing.

Acts 2001, No. 907, §2, eff. June 26, 2001.



RS 37:611 - Definitions

CHAPTER 7. PODIATRY

§611. Definitions

As used in this Chapter:

(1) "Board" means the Louisiana State Board of Medical Examiners.

(2) "Licensed podiatric physicians and surgeons" means one licensed and holding a certificate under this Chapter.

(3)(a)(i) "Podiatry" is that profession of the health sciences which deals with the prevention, examination, diagnosis, medical, surgical, and adjuvant treatment of the human foot. The "foot" is defined as that part of the human anatomy which consists of the tarsal bones, metatarsal bones, phalanges, and all supportive and/or connective tissue immediately adjacent thereto not to extend past the proximal end of the talus. Surgical treatment by podiatric physicians involving use of general or spinal anesthesia is prohibited unless such treatment is performed in a facility accredited by the Joint Commission on Accreditation for Hospitals or the Accreditation Association of Ambulatory Health Care. In the event that a facility has applied for accreditation by the Joint Commission on Accreditation for Hospitals or the Accreditation Association of Ambulatory Health Care, such treatment may be performed in such facility but shall cease if the accrediting procedure exceeds two years or accreditation is not granted. Podiatry does not include the administration of general or spinal anesthetics by a podiatrist but does include the use of local anesthetics.

(ii) Podiatry may also include treatment of the ankle, muscles, or tendons of the lower leg governing the functions of the foot and ankle by a podiatrist who has completed advanced training determined to be sufficient by the board at a program accredited by a nationally recognized accrediting association acceptable by the board. Implementation of the provisions of this Subparagraph shall be made pursuant to rules promulgated by the board which are predicated on the education or level of training, or both, of an applicant.

(b) In any podiatric surgery requiring general or spinal anesthesia, the anesthetic shall be administered by a physician anesthesiologist or by a certified registered nurse anesthetist under the direction and supervision of a physician anesthesiologist who is proximately present in the operating suite. In any podiatric surgery requiring a spinal anesthetic, epidural anesthetic, or regional nerve block, the anesthetic or nerve block shall be administered by a physician anesthesiologist.

Acts 1970, No. 585, §1; Amended by Acts 1975, No. 660, §1; Acts 1985, No. 800, §1; Acts 2007, No. 204, §1, eff. June 27, 2007.



RS 37:612 - License required, examining board

§612. License required, examining board

No one shall practice the branch of medicine known as podiatry nor advertise or hold out as a podiatrist unless duly licensed to do so by the board after examination conducted by the board or a committee thereof.

When acting as a board of examiners of applicants for licenses to practice podiatry in this state, the board or the committee thereof, may appoint two members of the Louisiana State Podiatrists' Association to constitute and form part of this examining board under rules and regulations adopted by the board.

Acts 1970, No. 585, §1.



RS 37:613 - Qualifications of applicants

§613. Qualifications of applicants

A. Any person who wishes a license to practice podiatry must:

(1) Be at least twenty-one years of age.

(2) Be a citizen of the United States.

(3) Be of good moral character.

(4) Present to the board a diploma or certificate of graduation from a school or college of podiatry approved by the Louisiana State Board of Medical Examiners.

(5) Complete a minimum of one year in a post graduation training program accredited by the Council of Podiatric Medical Education of the American Podiatric Medical Association and approved by the board.

(6) Pass an examination from the board that shall be written, oral, or clinical or any combination thereof as determined by the board.

B. The examination given by the board shall be based upon subjects taught in an approved college of podiatry.

Acts 1970, No. 585, §1; Acts 2001, No. 195, §1.



RS 37:614 - Reexamination

§614. Reexamination

An applicant who fails to pass the examination satisfactory to the board and is, therefore, refused a license is entitled within one year after the refusal, to a reexamination at a meeting the board called for the examination of applicants upon the payment of an additional examination fee.

Acts 1970, No. 585, §1.



RS 37:615 - Designation of licensee

§615. Designation of licensee

Any person who has obtained a license certificate may use the title of "Doctor" or "Dr." as a prefix to his name provided he uses the term "Podiatrist," or its equivalent, as a suffix to his name or in connection with it.

Acts 1970, No. 585, §1.



RS 37:616 - Issuance of certificate

§616. Issuance of certificate

If the requirements of R.S. 37:613 or 617 are met to the satisfaction of the board, the board shall issue to the applicant a certificate to practice podiatry. A certificate issued by the board shall reflect an applicant's practice prerogatives based upon the applicant's education or level of training, or both.

Acts 1970, No. 585, §1. Amended by Acts 1980, No. 421, §1; Acts 2007, No. 204, §1, eff. June 27, 2007.



RS 37:617 - Other state certificates of examination

§617. Other state certificates of examination

Upon oral examination the board may waive further examinations in favor of any applicant who presents to the board a satisfactory certificate of examination from a board of podiatry examiners of another state of the United States or the National Board of Podiatry Examiners, if the board finds that the certificate of examination from a board of podiatry examiners from another state was issued on the equivalent of the requirements for the issuance of a license to practice podiatry in Louisiana.

Acts 1970, No. 585, §1.



RS 37:618 - Temporary permits

§618. Temporary permits

One member of the board may grant a permit to any applicant after a satisfactory examination and shall report this immediately to the secretary-treasurer. This temporary permit shall not continue in force longer than until the next regular meeting of the board and shall not be granted in violation of any rule of the board.

Acts 1970, No. 585, §1.



RS 37:619 - Record of certificate

§619. Record of certificate

Every person issued a certificate under this Part and before he begins practicing shall have his certificate recorded with the clerk of court in the parishes in which he intends to practice. The clerk of court shall make this recordation in a book to be kept for that purpose only and shall also certify to the recordation by an endorsement of the certificate.

Upon notification of the board of the suspension or revocation of a certificate, the clerk of court where the certificate was recorded shall cancel such recordation.

Acts 1970, No. 585, §1.



RS 37:620 - Compensation and expenses of members of board or committee

§620. Compensation and expenses of members of board or committee

The podiatrists appointed shall receive ten dollars per day during their session and also their hotel and traveling expenses if traveled by the most direct route to and from their respective places of residence. These expenses shall be paid out of the treasury of this board upon the certificates of the president and secretary-treasurer.

Acts 1970, No. 585, §1.



RS 37:621 - Renewals

§621. Renewals

Every certificate issued under this Part shall be renewed annually on or before January 1st, upon payment of the renewal fee prescribed in R.S. 37:622.

Any certificate not renewed may be suspended by unanimous vote of the board. The suspension is subject to review by the courts.

Acts 1970, No. 585, §1.



RS 37:622 - Fees

§622. Fees

The board shall, by rule, establish a reasonable fee schedule for the issuance or renewal of any license or permit, for administration of examinations for licensure, or for any other administrative function provided for in this Chapter. Such fee schedule may be modified from time to time as deemed necessary by the board. The fees shall be established and payable by rule adopted in accordance with the Administrative Procedure Act.

Acts 1990, No. 454, §1.



RS 37:623 - Proof of license

§623. Proof of license

The board shall maintain a record book wherein the names of all persons who are licensed to practice podiatry by the board shall be inscribed. If an applicant successfully passes the examination provided for in this Part, he shall receive from the board under its seal a certificate entitling him to practice podiatry in this state. This certificate or a renewal thereof, shall be the only evidence of the right of a person to practice podiatry.

A copy of the certificate certified by the secretary of the board shall be received as evidence in all the courts in this state.

Acts 1970, No. 585, §1.



RS 37:624 - Causes for refusal to issue, suspension or revocation of licenses, permits, and certificates

§624. Causes for refusal to issue, suspension or revocation of licenses, permits, and certificates

A. The board may refuse to issue, suspend, or institute proceedings in any court of competent jurisdiction to revoke any license, permit, or certificate issued under this Chapter for any of the following causes:

(1) Conviction of a crime.

(2) Fraud, deceit, or perjury in obtaining a diploma or certificate.

(3) Habitual drunkenness.

(4) Habitual use of morphine, opium, cocaine, or other drugs having a similar effect.

(5) Refusing to submit to the examinations and inquiry of an examining committee of physicians appointed or designated by the board to inquire into the podiatrist's physical and mental fitness and ability to practice podiatric medicine with reasonable skill and safety to patients.

(6) Providing false testimony before the board or providing false sworn information to the board.

(7) Advertising any price, credit, terms, or agreement with reference to the practice of podiatry.

(8) Prescribing, dispensing, or administering legally controlled substances or any dependency-inducing medication without legitimate medical justification therefore or in other than a legal or legitimate manner.

(9) Refusal of a licensing authority of another state to issue or renew a license, permit, or certificate to practice podiatric medicine in that state or the revocation, suspension, or other restriction imposed on a license, permit, or certificate issued by such licensing authority which prevents or restricts practice in that state, or the surrender of a license, permit, or certificate issued by another state when criminal or administrative charges are pending or threatened against the holder of such license, permit, or certificate.

(10) Impersonation of another licensed practitioner.

(11) Incompetence.

(12) Violation of any rules and regulations of the board, or any provisions of this Chapter.

(13) Employing solicitors or subsidizing agencies, or paying or presenting any person money or any thing of value for the purpose of securing patients.

(14) Voluntary or involuntary commitment or interdiction by due process of law.

(15) Failure by a podiatrist to self-report in writing to the board any personal action which constitutes a violation of this Chapter within thirty days of the occurrence.

(16) Maintaining an office or engaging in the practice of podiatry within the confines of a physical or geographic location where business is carried on other than that of medicine, podiatry, or related profession.

(17) Solicitation of patients or self-promotion through advertising or communication, public or private, which is fraudulent, false, deceptive, or misleading.

(18) Making or submitting false, deceptive, or unfounded claims, reports, or opinions to any patient, insurance company or indemnity association, company, individual, or governmental authority for the purpose of obtaining any thing of economic value.

(19) Unprofessional conduct.

(20) Continuing or recurring podiatric practice which fails to satisfy the prevailing and usually accepted standards of podiatric practice in this state.

(21) Immoral conduct in exercising the privileges provided for by license, permit, or certificate issued pursuant to this Chapter.

(22) Gross, willful, and continued overcharging for professional services.

(23) Abandonment of a patient.

(24) Knowingly performing any act which, in any way, assists an unqualified person to practice podiatry, or having professional connection with or lending one's name to an illegal practitioner.

(25) Soliciting, accepting, or receiving any thing of economic value in return for and based on the referral of patients to another person, firm, or corporation or in return for the prescription of medications or medical devices.

(26) Persistent violation of federal or state laws relative to control of social diseases.

(27) Inability to practice podiatric medicine with reasonable skill or safety to patients because of mental illness or deficiency; physical illness, including but not limited to deterioration through the aging process or loss of motor skills; or excessive use or abuse of drugs, including alcohol.

(28) Using the title of "Doctor" or "Dr." as a prefix to his name without using the term of "Podiatrist" or the equivalent as a suffix to his name in connection with it.

B. The board may, in instances it deems proper, adopt rules and regulations necessary to enable it to carry into effect the provisions of this Chapter. Such rules and regulations shall be promulgated in accordance with the Administrative Procedure Act.

C. The board may, as a probationary condition, or as a condition of the reinstatement of any license, permit, or certificate suspended or revoked hereunder, require the license, permit, or certificate holder to pay all costs of the board proceedings, including investigators', stenographers', and attorney fees, and to pay a fine not to exceed five thousand dollars.

D. Any license, permit, or certificate suspended, revoked, or otherwise restricted by the board may be reinstated by the board.

E. The board's final decision in an adjudication proceeding conducted pursuant to this Section, other than by consent order, agreement, or other informal disposition, shall constitute a public record, and the board may disclose and provide such final decision to any person, firm, or corporation, or to the public generally. The board's disposition of an adjudication proceeding by consent order shall not constitute a public record, but the board shall have authority and discretion to disclose such disposition.

F. No judicial order staying or enjoining the effectiveness or enforcement of a final decision or order of the board in an adjudication proceeding, whether issued pursuant to R.S. 49:964(C) or otherwise, shall be effective, or be issued to be effective, beyond the earlier of either:

(1) One hundred twenty days from the date on which the board's decision or order was rendered.

(2) The date on which the court enters judgment in a proceeding for judicial review of the board's decision or order issued pursuant to R.S. 49:964.

G. Notwithstanding any other law to the contrary, no judicial order staying, enjoining, or continuing an adjudication proceeding before, or a preliminary, procedural, or intermediate decision, ruling, order, or action of, the board shall be effective or issued to be effective, whether pursuant to R.S. 49:964 or otherwise, prior to the exhaustion of all administrative remedies and issuance of a final decision or order by the board.

H. No order staying or enjoining a final decision or order of the board shall be issued unless the district court finds that the applicant or petitioner has established that the issuance of the stay does neither of the following:

(1) Threaten harm to other interested parties, including individuals for whom the applicant or petitioner may render medical services.

(2) Constitute a threat to the health, safety, and welfare of the citizens of this state.

I. No stay of a final decision or order of the board shall be granted ex parte. The court shall schedule a hearing on a request for a stay order within ten days from filing of the request. The court's decision to either grant or deny the stay order shall be rendered within five days after the conclusion of the hearing.

Acts 1970, No. 585, §1; Acts 2007, No. 204, §1, eff. June 27, 2007.



RS 37:625 - Injunctions

§625. Injunctions

The board, through its president may, on motion in any court of competent jurisdiction, take a rule on any person who practices podiatry in violation of any provision of this Chapter to show cause in not less than two nor more than ten days, exclusive of holidays, after service thereof why he should not be ordered to cease from the further practice of podiatry. This rule may be tried out of term and in chambers; if the rule is made absolute, the order rendered shall be a judgment in favor of the board prohibiting the person from the further practice of podiatry in violation of the provisions of this Chapter, and each violation of the injunction shall be considered as a contempt of court and punished accordingly.

Acts 1970, No. 585, §1.



RS 37:626 - Persons exempt

§626. Persons exempt

This Chapter does not apply to:

(1) Commissioned medical or surgical officers of the United States Army, Navy, or United States Public Health Service Hospital when in the actual performance of their official duties;

(2) Physicians duly registered under the state medical laws.

Acts 1970, No. 585, §1.



RS 37:627 - Penalties

§627. Penalties

Whoever violates any provisions of this Chapter shall, for each offense be fined not less than one hundred dollars nor more than one thousand dollars, or imprisoned for not less than ten days nor more than ninety days or both.

Acts 1970, No. 585, §1.



RS 37:628 - Conflict

§628. Conflict

In the event of a conflict between the provisions of this Chapter and Revised Statutes 37:1261 et seq., the provisions of R.S. 37:1261 et seq. shall govern.

Acts 1970, No. 585, §1.



RS 37:681 - General provisions

CHAPTER 8. PROFESSIONAL ENGINEERING AND

PROFESSIONAL SURVEYING

§681. General provisions

In order to safeguard life, health, and property and to promote the public welfare, any individual in either public or private capacity, or foreign or domestic firm, practicing or offering to practice professional engineering or professional land surveying, shall be required to submit evidence that he is qualified to so practice and shall be licensed as hereinafter provided. It shall be unlawful for any person to practice or to offer to practice in this state engineering or land surveying, as defined in this Chapter, or to use in connection with his name or otherwise assume, use, or advertise any title or description tending to convey the impression that he is a professional engineer or a professional land surveyor, unless such person has been duly licensed under the provisions of this Chapter.

Acts 1980, No. 568, §1; Acts 1999, No. 396, §1; Acts 2003, No. 279, §5.



RS 37:682 - Definitions

§682. Definitions

The following words and phrases when used in this Chapter shall have the following meaning, unless the context clearly requires otherwise:

(1) "Applicant" shall mean any person seeking to practice engineering or land surveying in the state of Louisiana, that has applied to the board for authority to practice the respective profession and render such engineering or land surveying services in the state of Louisiana, or an individual who has applied to the board for certification as an engineer intern or land surveyor intern.

(2) "Board" shall mean the Louisiana Professional Engineering and Land Surveying Board, provided for by this Chapter.

(3) "Certification", "certified", or "certificate holder" shall mean the recognition granted by the board and its issuance of acertificate to any individual seeking such recognition as an engineer intern or land surveyor intern, who has been successfully examined and is otherwise in good standing with the board.

(4) "Engineer" or "professional engineer" shall mean an individual who, by reason of his special knowledge and ability to apply the mathematical, physical, and engineering sciences and the principles and methods of engineering analysis and design, acquired by an engineering education and engineering experience, is qualified to practice engineering, as evidenced by his licensure as such by the board.

(5) "Engineer intern" shall mean an individual who has complied with the requirements for education, experience, and character and has passed an examination in the fundamental engineering subjects, as provided in this Chapter, and has been issued a certificate by the board.

(6) "Firm" shall mean any domestic or foreign firm, partnership, association, cooperative, venture, corporation, limited liability company, limited liability partnership, or any other entity.

(7) "Land surveyor" or "professional land surveyor" shall mean an individual who is qualified to practice land surveying, as evidenced by his licensure as such by the board.

(8) "Land surveyor intern" shall mean an individual who has complied with the requirements for education, experience, and character and has passed an examination in the fundamental surveying subjects, as provided in this Chapter, and has been issued a certificate by the board.

(9) "Licensee" shall mean any person practicing or seeking to practice engineering or land surveying in the state of Louisiana that has received a license from the board and is otherwise in good standing with the board. The term is often used synonymously with the term "registrant".

(10) "Licensed" or "licensure" shall mean the recognition granted by the board and its issuance of a license to any person to practice engineering or land surveying in the state of Louisiana. These terms are often used synonymously with the terms "registered" or "registration".

(11) "Person" shall mean any individual or firm.

(12)(a) "Practice of engineering" shall mean responsible professional service which may include consultation, investigation, evaluation, planning, designing, or inspection of construction in connection with any public or private utilities, structures, machines, equipment, processes, works, or projects wherein the public welfare or the safeguarding of life, health, and property is concerned or involved, when such professional service requires the application of engineering principles and the interpretation of engineering data.

(b) A person shall be construed to practice or offer to practice engineering: who practices in any discipline of the profession of engineering; or who, by verbal claim, sign, advertisement, letterhead, card, or in any other way represents himself to be a professional engineer; or who represents himself as able to perform; or who does perform any engineering service or work or any other professional service designated by the practitioner or recognized by educational authorities as engineering. The practice of engineering shall not include the work ordinarily performed by a person who himself operates or maintains machinery or equipment.

(13)(a) "Practice of land surveying" shall include the measuring of areas, land surfaces, streams, bodies of water, and swamps for correct determination and description, for the establishment, reestablishment, ascertainment, or description of land boundaries, corners, divisions, distances, and directions, the plotting and monumenting of lands and subdivisions thereof, and mapping and topographical work.

(b) A person shall be construed to practice or offer to practice land surveying who engages in land surveying and who by verbal claim, sign, advertisement, letterhead, card, or in any other way represents himself to be a land surveyor, or who represents himself as able to perform or who does perform any land surveying service or work, or any other service designated by the practitioner which is recognized as land surveying.

(14) "Responsible charge" shall mean the direct control and personal supervision of engineering or land surveying service or work, as the case may be.

(15) "Responsible professional services" shall mean the technical responsibility, control, and direction of the investigation, design, or construction of engineering service or work requiring initiative, engineering ability, and its use of independent judgment.

Acts 1980, No. 568, §1; Acts 1997, No. 361, §1; Acts 1999, No. 396, §1; Acts 2003, No. 279, §5.



RS 37:683 - Board; appointments; terms

§683. Board; appointments; terms

A.(1) The Louisiana Professional Engineering and Land Surveying Board is hereby created, whose duty it shall be to administer the provisions of this Chapter. The board shall consist of eleven members, nine of whom shall be licensed professional engineers, and two of whom shall be licensed professional land surveyors.

(2) At least two members of the board shall be licensed professional engineers who are active in the private practice of engineering. For the purposes of this Section, an engineer engaged in private practice is a person legally qualified in the profession of engineering who practices engineering as a principal business and who provides analytical, creative design, and design implementation capabilities devoid of judgment-biasing commercial or product affiliations to clients on a fee basis. At least two of the members of the board shall be licensed professional engineers in government employment, at least two of the members of the board shall be licensed professional engineers employed in the field of industry, at least two of the members shall be licensed professional engineers employed in the field of education, and one member shall be a licensed professional engineer employed in the field of construction. Two members of the board shall be licensed professional land surveyors who are actively engaged in the field of surveying.

B.(1) The governor shall appoint members to the board from among licensed professional engineering nominees recommended by the Louisiana Engineering Society or its duly recognized successor, and from licensed professional land surveyor nominees recommended by the Louisiana Society of Professional Surveyors or its duly recognized successor. All such nominees shall have the qualifications required by R.S. 37:684.

(2) At least five nominations shall be made for each appointment required, which appointment shall be made by the governor in the same manner as the predecessor appointees were selected.

(3)(a) All appointments to the board shall be for terms of not less than five nor more than six years. All appointments shall be for such periods of time as to ensure that the terms of not more than two board members end per year, and shall expire on March thirty-first of the expiration year, regardless of the date on which the successor was appointed and qualified. Notwithstanding any provision of this Paragraph to the contrary, the terms of any board members appointed before March 31, 2006, shall expire on March thirty-first of the calendar year following their original expiration year.

(b) Notwithstanding any provision of this Paragraph to the contrary, the term of the licensed professional land surveyor scheduled to expire on March 31, 2010, shall be extended to March 31, 2012. The term scheduled to expire on March 31, 2012, of the licensed professional engineer in government employment shall be extended to March 31, 2015. The provisions of this Subparagraph shall expire on April 1, 2015.

(4) In the event of the death or resignation of any member of the board, the appointment by the governor of his successor shall be only for the remainder of the unexpired term. No member who has served a full term shall be eligible for reappointment. Each appointment by the governor shall be submitted to the Senate for confirmation.

C. Each member of the board shall receive a certificate of appointment from the governor, and before beginning his term of office, shall file with the secretary of state his written oath or affirmation for faithful discharge of his official duty. Each member shall serve until his successor has been appointed and qualified. It shall be the duty of the president of the Louisiana Engineering Society, in the case of licensed professional engineers, or the president of the Louisiana Society of Professional Surveyors, in the case of the licensed professional land surveyors, duly authorized and acting on behalf of the respective society to make the nominations described above within sixty days after receipt of notice of the death, resignation, or removal of a member of the board, and at least thirty days prior to the expiration of the term of a member of the board.

D. This board shall be financially self-sufficient. It shall receive no state funds through appropriation or otherwise and shall not expend any such state funds. No state funds shall be expended or committed to expenditure for the group benefits program or any other health insurance or employee benefit program, for any retirement system, for any salary, per diem payment, travel or expenses, office supplies and materials, rent, purchase of any product or service, or for any other purpose.

Acts 1980, No. 568, §1; Acts 1987, No. 694, §1; Acts 1989, No. 149, §1; Acts 1991, No. 435, §1; Acts 1999, No. 396, §1; Acts 2006, No. 473, §1; Acts 2010, No. 468, §1, eff. June 22, 2010.

{NOTE: SEE ACTS 1987, NO. 694, §2.}



RS 37:684 - Qualification of board members

§684. Qualification of board members

Each member of the board shall be a citizen of the United States and a resident of this state, and shall have been engaged in the practice or teaching of engineering or, in the case of the professional land surveyor members, the practice or teaching of land surveying, for at least twelve years, and shall have been in responsible charge of important engineering or land surveying work, as the case may be, for at least five years. Responsible charge of engineering or land surveying teaching may be construed as responsible charge of important engineering or land surveying work.

Acts 1980, No. 568, §1; Acts 1999, No. 396, §1.



RS 37:685 - Compensation and expenses

§685. Compensation and expenses

Each member of the board shall receive the amount set by the board, but not to exceed one hundred dollars per diem when actually attending to the work of the board or any of its committees, and for the time spent in necessary travel; and, in addition thereto, shall be reimbursed for all actual traveling, incidental and clerical expenses necessarily incurred in carrying out the provisions of this Chapter.

Acts 1980, No. 568, §1.



RS 37:686 - Removal of members for cause

§686. Removal of members for cause

The governor may remove any member of the board for misconduct, incompetency, or neglect of duty. Vacancies in the membership of the board shall be filled for the unexpired term by appointment by the governor, as provided in R.S. 37:683. Before the governor can remove a member for cause, he must serve the member with a written statement of charges against him and afford him an opportunity to be heard publicly on such charges. If the member thus served does not request a public hearing within ten days after service, the governor may proceed with his removal. If the member does request such a public hearing, it shall be heard by a special committee composed of three persons, namely: an engineer appointed by the president of the Louisiana Engineering Society or, in the case of land surveyor members, a land surveyor appointed by the president of the Louisiana Society of Professional Land Surveyors, to serve as chairman; and two deans from Louisiana colleges of engineering that have Accreditation Board for Engineering and Technology approved curricula to be chosen by the board. The recommendation of this committee shall be binding upon the governor. A copy of the charges, a transcript of the record of the hearing, and a copy of the recommendation shall be filed with the secretary of state.

Acts 1980, No. 568, §1; Acts 1999, No. 396, §1.



RS 37:687 - Organization and meetings

§687. Organization and meetings

A. The board shall hold at least four regular meetings each year. Special meetings shall be held at such time and place as specified by a call of the chairman or secretary. Notice of all meetings shall be given in writing to each member by the secretary. The board shall elect annually from its membership the following officers: a chairman, a vice chairman, a secretary, and a treasurer. A quorum of the board shall be a majority of its members. The board may appoint or employ an assistant secretary, executive director, treasurer, or other officers or employees not members of the board, to whom clerical and administrative duties may be assigned. The board shall fix the compensation of such persons not under the state civil service.

B. The board shall be domiciled and maintain its principal office in the city of Baton Rouge and shall maintain its records at said principal office, and shall hold its regular meetings there, unless, in the discretion of the chairman, it is necessary or convenient to meet elsewhere. A change in domicile of the board may be made by a two-thirds affirmative vote of the entire board at a regular meeting.

Acts 1980, No. 568, §1; Acts 1991, No. 472, §1; Acts 1995, No. 666, §3; Acts 1999, No. 396, §1; Acts 2010, No. 252, §1.



RS 37:688 - Powers of the board

§688. Powers of the board

A. The board shall have the power to make, adopt, amend, and promulgate all bylaws, rules, and regulations not inconsistent with the constitution and laws of this state, which may be reasonably necessary for the proper performance of its duties, and the regulation of the proceedings before it. The board shall adopt and have an official seal, which shall be affixed to all licenses and certificates issued.

B.(1) Each member of the board shall have power to administer oaths, and the board shall have power to subpoena witnesses and compel the production of books and papers pertinent to any investigation, hearing, or disciplinary or enforcement proceeding authorized by this Chapter, and any employee of the board engaged in such investigation, hearing, or disciplinary or enforcement proceeding shall have the power to administer oaths to and take the depositions of persons pertaining to any investigation, hearing, or disciplinary or enforcement proceeding.

(2) The board may require any law enforcement officer or any state agency, the sheriffs of the various parishes, or constables, marshals, or other law enforcement officers of any parish or municipality to serve such subpoenas and other process of said board. Whenever parish, municipal, or other local officers are required to serve such subpoenas or other process of the board, they shall be paid the same fees by the board as are provided by laws for similar services under processes issued by district courts.

(3)(a) Any person who shall fail to appear in response to a subpoena or to answer any question or produce any books or papers pertinent to any such investigations, hearings, or disciplinary or enforcement proceedings or who shall knowingly give false testimony therein shall be guilty of a misdemeanor and subject to the actions, sanctions, and penalties provided by R.S. 37:698 and 700.

(b) In case of contumacy or refusal to obey a subpoena issued to any person, any district court of the state of Louisiana within the jurisdiction of which the inquiry is carried on, or within the jurisdiction of which said person guilty of contumacy or refusal to obey is found, or resides, or transacts business upon application by the board, shall have jurisdiction to issue to such person an order requiring such person to appear before the board, its member, or agent, and to produce evidence, if so ordered, or there to give testimony touching on the matter under consideration or in question; and any failure to obey such order of court may be punished by said court as a contempt thereof.

C.(1) The board shall adopt, promulgate, and enforce rules and regulations, which may be reasonably necessary for the protection of the public and proper administration of this Chapter. These rules and regulations shall be binding upon all applicants, engineer interns, land surveyor interns, professional engineers and professional land surveyors, including all firms which must hold a license. These rules and regulations shall be made known, in writing, to every applicant, licensee, and certificate holder under this Chapter. The board may revise and amend these rules and regulations from time to time, in accordance with the Administrative Procedure Act, and shall notify each licensee and certificate holder in writing or by notice in the official journal of the board of such revision or amendment.

(2) The board may establish, adopt, promulgate, and publish rules and regulations concerning the procurement of professional engineering and land surveying services.

D. The board is hereby authorized in its own name to apply for relief by injunction in the established manner provided in cases of civil procedure to enforce the provisions of this Chapter, or to restrain any violation thereof. In such proceedings, it shall be unnecessary to allege or prove that either an adequate remedy at law does not exist or that substantial or irreparable damage would result from the continued violation thereof.

E. The board may subject an applicant to such examinations as it deems necessary to determine his qualifications. In the event a question arises as to the competence of a licensee or certificate holder in a specific technical field which cannot be otherwise resolved to the board's satisfaction, the board, either upon request of the licensee or certificate holder or on its own volition, may submit the licensee or certificate holder to appropriate examinations.

F. The board, by rule or regulation, may create license or renewal statuses for licensees and former licensees. The board may establish classifications of licensure including but not limited to active, expired, inactive, and retired classifications.

Acts 1980, No. 568, §1; Acts 1989, No. 149, §1; Acts 1997, No. 361, §1; Acts 1999, No. 329, §1; Acts 1999, No. 396, §1; Acts 2003, No. 279, §5.



RS 37:689 - Firms

§689. Firms

A. All domestic firms and foreign firms qualifying to do business in the state of Louisiana, which practice or offer to practice engineering or land surveying, or both in the state of Louisiana are subject to regulation and supervision by the board, and the board, in implementation of this Section, may issue rules and regulations further governing the conduct and activities of such firm.

B. Within thirty days after the issuance by the secretary of state of a certificate of incorporation of a Louisiana corporation formed pursuant to the Louisiana Business Corporation Law, the Louisiana Nonprofit Corporation Law, or the Louisiana Architectural-Engineering Corporation Law, or the issuance by the secretary of state of a certificate of organization of a Louisiana limited liability company formed pursuant to the Louisiana Limited Liability Company Law, or the qualification of a foreign corporation or foreign limited liability company in the state of Louisiana which practices or offers to practice engineering or land surveying, or both, in the state of Louisiana, said firm shall file an application for licensure with the board on a form provided by the board.

C. Within sixty days after the firm files with the board the application required above, the board, in the event the firm is otherwise in compliance with the provisions of this Chapter and the rules and regulations issued by the board governing firms, shall issue a license. Any firm having been so licensed by the board shall have the authority to contract to deliver such engineering, land surveying, or engineering and land surveying services, and therefore shall be subject to disciplinary action as provided in this Chapter.

Acts 1980, No. 568, §1; Acts 1999, No. 396, §1; Acts 2003, No. 279, §5.



RS 37:690 - Receipts and disbursements

§690. Receipts and disbursements

A. The treasurer or the executive director of the board, or any other person or persons authorized by the board, shall receive, disburse, and account for all monies paid to or received by the board. He shall institute a system of books and financial records satisfactory to the supervisor of public accounts, who shall audit them annually. He shall open an account in a bank designated by the board as its official depository in the city wherein the board is domiciled. All checks disbursing funds of the board must be signed by any two of the following persons: the executive director, the deputy executive director, the treasurer, or any member of the board as directed by the board. All disbursements of funds shall be approved by the board. All funds of the board shall be deposited within seventy-two hours after receipt.

B. The board may employ such investigators, clerical, or other assistants as are necessary for the proper performance of its work, and may make expenditures from its funds for any purpose which, in the opinion of the board, is reasonably necessary for the proper performance of its duties under this Chapter, including the expenses of the board's delegates to conventions and meetings of, and membership dues to, the National Council of Examiners for Engineering and Surveying. The board may, if it deems necessary, or upon advice of the attorney general, hire counsel and investigators and pay traveling expenses thereof for the investigation and prosecution of any disciplinary or enforcement proceeding under this Chapter.

C. The board may, at its discretion, pay any witness subpoenaed to appear before the board an amount set by the board, but not to exceed one hundred dollars per diem, when actually in attendance, including time spent in traveling, not to exceed one day to and one day from the location of the board meeting, and in addition, the board may reimburse any witness for actual traveling expenses when furnished with proof of such expenses, including hotel when a witness resides in a parish other than the one in which the board is meeting.

D. Under no circumstances shall the total amount of warrants issued by the board in payment of the expenses and compensation provided for in this Chapter exceed the amount of the income, funds, and fees collected by the board.

E. All funds derived from fines as provided by R.S. 37:698 and 700 shall be deposited in the state general fund.

Acts 1980, No. 568, §1; Acts 1985, No. 580, §1; Acts 1997, No. 1096, §1; Acts 1999, No. 396, §1; Acts 2003, No. 279, §5; Acts 2010, No. 252, §1.



RS 37:691 - Records and reports

§691. Records and reports

A.(1) The board shall keep a record of its proceedings and a file of all applications, which file shall show:

(a) The name, age, and residence of each applicant.

(b) The date of the application.

(c) The place of business of such applicant.

(d) Educational and other qualifications of the applicant.

(e) Whether or not an examination was required.

(f) Whether the applicant was rejected.

(g) Whether a license or certification was granted.

(h) The date of the action of the board.

(i) Such other information which may be deemed necessary by the board.

(2) The records of the board shall be prima facie evidence of the proceedings of the board set forth therein, and a transcript thereof, duly certified by the secretary of the board, under seal, shall be admissible in evidence with the same force and effect as if the original were produced.

B. All records maintained by the board in connection with disciplinary and enforcement proceedings and actions or its administration of examinations, including examinations, answer sheets, solutions, and grade sheets, together with all the background information involving personnel and employer references shall be deemed confidential and as such, exempt from the provisions of Chapter 1, Title 44 of the Louisiana Revised Statutes of 1950; however, any applicant shall have the right to examine other documents relating and pertaining to any action taken by the board with regard to such applicant, but only to the extent that those documents are in the actual possession of the board. Notwithstanding any provision of law to the contrary, the board, at its discretion, may publish and disclose any documents and information relating and pertaining to disciplinary and enforcement proceedings and actions once the board has rendered a final decision or order.

Acts 1980, No. 568, §1; Acts 1999, No. 396, §1; Acts 2003, No. 279, §5.



RS 37:692 - Roster

§692. Roster

A roster showing the names and addresses of all professional engineers and the engineering discipline under which each professional engineer has been listed, the names and addresses of all professional land surveyors, and the names and addresses of all engineer interns and land surveyor interns may be published at the discretion of the board. A roster for firms may be published at the discretion of the board.

Acts 1980, No. 568, §1; Acts 1997, No. 361, §1; Acts 1999, No. 396, §1; Acts 2003, No. 279, §5.



RS 37:693 - Requirements for licensure as a professional engineer or professional land surveyor, and certification as an engineer intern or land surveyor intern

§693. Requirements for licensure as a professional engineer or professional land surveyor, and certification as an engineer intern or land surveyor intern

A.(1) The board shall license or certify, as the case may be, each applicant as an engineer intern, a land surveyor intern, a professional engineer, or a professional land surveyor, as specified herein, as requested by the applicant when, in the opinion of the board, the applicant has met the requirements of this Chapter and is proficient and qualified to practice as such.

(2) Professional engineers will be issued licenses by the board as a professional engineer. The board shall list a professional engineer in one or more of the disciplines of engineering approved by the National Council of Examiners for Engineering and Surveying to signify the area in which the engineer has demonstrated competence pursuant to education, experience, and examination. The professional engineer may use a stamp that designates the discipline of engineering in which the board has listed the engineer or a stamp that identifies the licensee as a professional engineer.

B. The minimum requirements for licensure or certification by the board shall be as follows:

(1) An engineer intern shall be either:

(a) A graduate of an accredited engineering curriculum of four years or more approved by the board as being of satisfactory standing, who is of good character and reputation, who has passed the written or electronic examinations required by the board, and who has satisfied the requirements of R.S. 37:694.

(b) A graduate of a nonaccredited engineering or related science or technology curriculum of four years or more, approved by the board as being of satisfactory standing, who has obtained a graduate degree from a university having an accredited undergraduate engineering curriculum in the same discipline or sub-discipline, approved by the board as being of satisfactory standing, who is of good character and reputation, who has passed the written or electronic examinations required by the board, and who has satisfied the requirements of R.S. 37:694.

(c) A graduate of a nonaccredited engineering curriculum of four years or more approved by the board as being of satisfactory standing, who has met the requirements for progressive engineering experience in work acceptable to the board, who is of good character and reputation, who has passed the written or electronic examinations required by the board, and who has satisfied the requirements of R.S. 37:694.

(2) A professional engineer shall be either:

(a) An engineer intern, or an individual who meets the qualifications to be an engineer intern, who has met the requirements for progressive engineering experience in work acceptable to the board, who is of good character and reputation, who has passed the written or electronic examinations required by the board, and who has satisfied the requirements of R.S. 37:694.

(b) An individual who holds a valid license to engage in the practice of engineering issued to him by proper authority of a state, territory, or possession of the United States, or the District of Columbia, based on requirements that do not conflict with the provisions of this Chapter and which were of a standard not lower than that specified in the applicable licensure laws in effect in Louisiana at the time such license was issued, who is of good character and reputation, and who has satisfied the requirements of R.S. 37:694, and if the state, territory, or possession, or the District of Columbia, in which he is licensed will accept the license issued by the board on a reciprocal basis.

(3) A land surveyor intern shall be either:

(a) A graduate holding a baccalaureate degree from a curriculum of four years or more who has completed at least thirty semester credit hours, or the equivalent approved by the board, in courses involving land surveying, mapping, and real property approved by the board, who is of good character and reputation, who has passed the oral and written examinations required by the board, and who has satisfied the requirements of R.S. 37:694.

(b) An individual certified by the board as a land surveyor in training or a land surveyor intern on or before January 1, 1995.

(4) A professional land surveyor shall be either:

(a) A land surveyor intern or an individual who meets the qualifications of a land surveyor intern who has had at least four years or more combined office and field experience in land surveying, including two years or more of progressive experience on land surveying projects under the supervision of a professional land surveyor, who is of good character and reputation, who has passed the oral and written examinations required by the board, and who has satisfied the requirements of R.S. 37:694.

(b) An individual who holds a valid license to engage in the practice of land surveying issued to him by the proper authority of a state, territory, or possession of the United States, or the District of Columbia, based on requirements that do not conflict with the provisions of this Chapter and which were of a standard not lower than that specified in the applicable licensure laws in effect in Louisiana at the time such license was issued, who has passed a written examination on the laws, procedures, and practices pertaining to land surveying in Louisiana, who is of good character and reputation, and who has satisfied the requirements of R.S. 37:694, and if the state, territory, or possession, or the District of Columbia, in which he is licensed will accept the licenses issued by the board on a reciprocal basis.

(5) A professional naval architect or marine engineer shall be either:

(a) An individual who holds a bachelor of science degree in naval architecture and marine engineering, or an equivalent board approved curriculum, from an accredited engineering curriculum of four years or more approved by the board as being of satisfactory standing, who is of good character and reputation, who has twenty or more years of progressive engineering experience in work acceptable to the board, and who has satisfied the requirements of R.S. 37:694. This Subparagraph shall become null, void, and of no further effect from and after December 31, 2015.

(b) An individual who holds a master of science degree in naval architecture and marine engineering, or an equivalent board approved curriculum, or two bachelor of science degrees in related engineering curricula, from an accredited engineering curriculum approved by the board as being of satisfactory standing, who is of good character and reputation, who has fifteen or more years of progressive engineering experience in work acceptable to the board, and who has satisfied the requirements of R.S. 37:694. This Subparagraph shall become null, void, and of no further effect from and after December 31, 2015.

(c) An individual who holds a doctor of philosophy degree in naval architecture and marine engineering, or an equivalent board approved curriculum, from an accredited engineering curriculum approved by the board as being of satisfactory standing, who is of good character and reputation, who has ten or more years of progressive engineering experience in work acceptable to the board, and who has satisfied the requirements of R.S. 37:694. This Subparagraph shall become null, void, and of no further effect from and after December 31, 2015.

(d) An individual who has demonstrated long-standing experience in naval architecture, who is of good character and reputation, who has thirty or more years of progressive engineering experience in work acceptable to the board, and who has satisfied the requirements of R.S. 37:694. This Subparagraph shall become null, void, and of no further effect from and after December 31, 2015.

C. No individual shall be eligible for renewal of licensure as a professional engineer or professional land surveyor, nor renewal of certification as an engineer intern or land surveyor intern who is not, in the opinion of the board, of good character and reputation.

D. The execution, as a contractor, of work designed by a professional engineer or the supervision of the construction of such work as a foreman or superintendent shall not be deemed to be a violation of R.S. 37:698 or R.S. 37:700. However, such work may be considered toward qualification required for licensure as a professional engineer under this Chapter.

E. Any individual having the necessary qualifications prescribed in this Chapter entitling him to licensure or certification shall be eligible for such licensure or certification although he may not be practicing his profession at the time of making his application.

Acts 1980, No. 568, §1; Acts 1987, No. 385, §1; Acts 1993, No. 53, §1; Acts 1997, No. 361, §1; Acts 1997, No. 1096, §1; Acts 1999, No. 329, §1; Acts 1999, No. 396, §1; Acts 1999, No. 397, §1; Acts 2001, No. 495, §1; Acts 2003, No. 279, §5; Acts 2006, No. 473, §1; Acts 2010, No. 252, §1; Acts 2012, No. 31, §1, eff. May 4, 2012.



RS 37:694 - Application for licensure or certification; fees

§694. Application for licensure or certification; fees

A.(1) Application for licensure as a professional engineer or professional land surveyor shall be on forms prescribed and furnished by the board, shall show the applicant's education and a detailed summary of his technical work, and shall contain such references prescribed by the board.

(2) Application for certification as an engineer intern or land surveyor intern shall be on forms prescribed and furnished by the board, shall show the applicant's education and a detailed summary of his technical work, if any, and shall contain such references prescribed by the board.

(3) Application for licensure by a firm shall be in accordance with R.S. 37:689 and rules and regulations of the board.

(4) All applications shall include a statement affirming that the information contained on the application is true and correct to the best of the applicant's knowledge, information, and belief. Electronic signatures are acceptable, if properly encrypted.

B.(1) The application fee for professional engineers, professional land surveyors, engineer interns, land surveyor interns, and firms shall be established at the discretion of the board, but shall not exceed two hundred dollars, and said fee shall accompany the application. The board may not increase the application fee by more than thirty dollars in any three-year period.

(2) If the board denies the issuance of a license or certificate to any applicant, the application fee shall be retained by the board. An unsuccessful applicant shall pay the prescribed fee for each subsequent application.

Acts 1980, No. 568, §1. Amended by Acts 1982, No. 461, §1; Acts 1993, No. 47, §1; Acts 1997, No. 361, §1; Acts 1997, No. 1096, §1; Acts 1999, No. 396, §1; Acts 2003, No. 279, §5.



RS 37:695 - Examinations

§695. Examinations

A. When oral or written examinations are required, they shall be at such time and place as the board shall determine. The board shall issue to each such examinee a letter notifying him that he has passed or failed the examination.

B. The scope and administration of the examinations shall be prescribed by the board.

C. The board may assess the administrative costs as well as the actual costs of the examination to the examinee.

Acts 1980, No. 568, §1; Acts 1991, No. 471, §1; Acts 1999, No. 329, §1.



RS 37:696 - Certificates and licenses; seals and stamps

§696. Certificates and licenses; seals and stamps

A. The board shall issue a license or certificate, as appropriate, containing such information and in the format as the board shall specify, in its discretion, to each engineer, land surveyor, engineer intern, land surveyor intern, and firm.

B. The board shall adopt rules and regulations providing for and governing the use of seals and stamps.

Acts 1980, No. 568, §1; Acts 1997, No. 361, §1; Acts 1999, No. 396, §1; Acts 2003, No. 279, §5.



RS 37:697 - Expiration and renewals

§697. Expiration and renewals

A. Licensure and certification shall expire at a time specified by the board and shall become invalid after that date unless renewed. It shall be the duty of the executive director of the board to notify by letter to his last known address each licensee and certificate holder of the date of the expiration of the license or certificate and the amount of the fee that shall be required for its renewal. The notice shall be mailed at least one month in advance of the expiration of such license or certificate. Renewal of licensure as a professional engineer, professional land surveyor, or firm, or certification as an engineer intern or land surveyor intern may be effected at any time during the two months prior to expiration by the payment of a fee not to exceed one hundred dollars per year, at the discretion of the board.

B. Any person who renews his license or certificate within one hundred twenty days of the expiration of such license or certificate shall not be deprived of the right of renewal.

C. The maximum fee for late renewal shall be established by the board, provided that said renewal fee shall not exceed three times the normal renewal fee. The board shall not increase the biennial renewal fee by more than twenty dollars in any one-year period.

Acts 1980, No. 568, §1. Amended by Acts 1982, No. 461, §1; Acts 1993, No. 47, §1; Acts 1997, No. 361, §1; Acts 1999, No. 329, §1; Acts 1999, No. 396, §1; Acts 2003, No. 279, §5; Acts 2010, No. 252, §1.



RS 37:697.1 - Continuing professional development for professional engineers and land surveyors

§697.1. Continuing professional development for professional engineers and land surveyors

Professional engineers and professional land surveyors may, by rule of the board, be required to earn annually up to fifteen hours of board-approved continuing professional development.

Acts 1997, No. 365, §1; Acts 1999, No. 396, §1; Acts 2003, No. 279, §5.



RS 37:698 - Disciplinary proceedings against licensees and certificate holders; procedure

§698. Disciplinary proceedings against licensees and certificate holders; procedure

A. The board shall have the power to take disciplinary action against any licensee or certificate holder found by the board to be guilty of any of the following acts or offenses:

(1) Any fraud, deceit, material misstatement, or perjury or the giving of any false or forged evidence in applying for a license or certificate, or in taking any examination, or in applying for any renewal license or certificate provided for in this Chapter.

(2) Any fraud, deceit, gross negligence, material misrepresentation, gross incompetence, or gross misconduct in the practice of engineering or land surveying.

(3) Conviction of a felony or of any crime of moral turpitude or entry of a plea of guilty or nolo contendere to a felony charge or to a crime of moral turpitude under the laws of the United States or any state, territory, or district of the United States.

(4) Conviction of any crime or entry of a plea of guilty or nolo contendere to any criminal charge an element of which is fraud or which arises out of such person's practice of engineering or land surveying.

(5) Conviction of any civil or criminal violation of, or entry of a plea of guilty or nolo contendere to any criminal charge under the Louisiana Campaign Finance Disclosure Act or any other campaign finance and/or practices laws of the state of Louisiana, the United States, or any state, territory, or district of the United States.

(6) Violation of any provision of this Chapter or any rules or regulations adopted and promulgated by the board.

(7) The refusal of the licensing authority of another state, territory, or district of the United States to issue or renew a license, permit, or certificate to practice engineering or land surveying, or the revocation, suspension, or any other disciplinary action imposed on a license, permit, or certificate issued by such licensing authority, on grounds other than nonpayment of a licensure fee, or a finding by such licensing authority that a person has engaged in the unlicensed practice of engineering or land surveying, provided that the reason for the action taken by the other licensing authority was recognized by the Louisiana board as a ground for disciplinary action at the time the action was taken.

(8) Providing false testimony before the board.

(9) Using a seal or stamp or engaging in any other act constituting the practice of engineering or land surveying, or violating any order or terms of probation imposed by the board, at a time when his license or certificate is suspended or revoked, or at a time when his license or certificate has been expired for more than ninety days, or at a time when he is in retired or inactive status as a board licensee.

(10) Failure to provide, within thirty calendar days of receipt of notice by certified mail, information or documents requested by the board relating to any alleged violation of this Chapter.

(11) The use of any advertising or solicitation which is false or misleading.

(12) Aiding or assisting another person in violating any provision of this Chapter or any rule or regulation adopted and promulgated by the board.

(13) Knowingly making or signing false statements, certificates, or affidavits in connection with the practice of engineering or land surveying.

(14) Declaration of insanity or incompetence by a court of competent jurisdiction.

(15) Presenting or attempting to use as one's own the license, certificate, seal, or stamp of another person.

(16) Using or attempting to use an expired, inactive, retired, or revoked license or certificate.

(17) Falsely impersonating any other licensee or certificate holder of like or different name.

(18) Practicing or offering to practice engineering or land surveying when not qualified.

(19) Violation of or noncompliance with any order, ruling, or decision of the board.

B. For purposes of this Chapter, the term "disciplinary action" shall include but not be limited to reprimand, probation, suspension, revocation of license or certificate, refusal to renew license or certificate, or fine in an amount not to exceed five thousand dollars per violation.

C. The board shall have the power to take disciplinary action against a firm if one or more of its officers, directors, managers, employees, agents, or representatives is found by the board to be guilty of any of the acts or offenses listed in Subsection A of this Section.

D. Charges may be preferred against any licensee or certificate holder in the following manner:

(1) A complaint review committee of the board, on its own initiative, may prefer charges against any licensee or certificate holder who commits or engages in any of the acts or offenses listed in Subsection A of this Section. Any decision to prefer charges shall be made by a minimum two-thirds vote of the board members serving on the complaint review committee.

(2) A complaint review committee of the board, on receipt of a complaint from any person, may prefer charges against any licensee or certificate holder who commits or engages in any of the acts or offenses listed in Subsection A of this Section. Such complaint shall be in writing, shall be sworn to by the person or persons making the complaint, and shall be filed with the board. Any decision to prefer charges shall be made by a minimum two-thirds vote of the board members serving on the complaint review committee.

E. Within twenty days of the preferral of charges, the board shall mail a copy of said charges to the last known address of the licensee or certificate holder so charged.

F. In the event a complaint review committee of the board determines after investigation that charges so preferred are completely unfounded, more appropriately resolved outside the formal disciplinary proceedings, or not within the jurisdiction of the board, the committee shall so advise the charged party, in writing, of its determination and the charges shall be withdrawn. Otherwise, all charges shall be heard by the board or a hearing committee designated by the board within twelve months after the date on which they shall have been preferred. This twelve-month period may be extended with the consent of both the board and the charged party.

G. The date, time, and place for said hearing shall be fixed by the complaint review committee and a copy of the charges, together with a notice of the date, time, and place of the hearing, shall be personally served on or mailed to the last known address of the charged party, at least thirty days before the date fixed for hearing. At any hearing, the charged party shall have the right to appear in person, or by counsel, or both, to cross-examine witnesses in his defense, and to produce evidence, and witnesses in his defense. If the charged party fails or refuses to appear at the hearing, the board or the hearing committee may proceed to hear and determine the validity of the charges.

H. If, after such hearing, a majority of the entire board membership authorized to participate in the proceeding vote in favor of sustaining the charges, the board may take disciplinary action against the charged party. Any charges found by the board after a hearing to be unfounded shall be published in the official journal of the board, if requested in writing by the charged party.

I. A charged party aggrieved by any disciplinary action taken by the board may appeal therefrom, pursuant to the provisions of the Administrative Procedure Act.

J. In addition to any other action, the board may assess all reasonable costs incurred in connection with a disciplinary proceeding, including investigators', stenographers', and attorneys' fees in conjunction with any other disciplinary action taken. The assessment of costs may be considered disciplinary action.

K. All disciplinary actions taken shall be published on the official website and in the official journal of the board and may be released to other professional organizations relating to professional engineering and land surveying or to the news media.

L. The board may make informal disposition by consent order, agreement, settlement, or default of any disciplinary proceeding pending before it. Each such informal disposition shall have no force or effect unless ratified by the board at its next regular meeting. Consent orders may be considered disciplinary actions.

M. The board shall establish complaint review committees to investigate, mediate, or initiate disciplinary or legal proceedings on behalf of the board with respect to complaints or information received by the board alleging that a licensee or certificate holder committed or engaged in any of the acts or offenses listed in Subsection A of this Section. Complaint review committees shall consist of at least three members of the board. Other employees or representatives of the board may be on the committees to provide administrative assistance, background information, legal advice, or any other assistance the committees deem necessary but shall not be granted voting privileges.

N. The board, for reasons it may deem sufficient, may reissue or reinstate a license or certificate to any person whose license or certificate has been revoked, if a majority of the entire board membership authorized to participate in the proceeding vote in favor of such reissuance or reinstatement.

O. Repealed by Acts 2004, No. 442, §2.

Acts 1980, No. 568, §1; Acts 1985, No. 580, §1; Acts 1987, No. 694, §1; Acts 1989, No. 149, §1; Acts 1993, No. 53, §1; Acts 1999, No. 329, §1; Acts 1999, No. 396, §§1, 2; Acts 2003, No. 279, §5; Acts 2004, No. 442, §§1, 2; Acts 2010, No. 252, §1.

NOTE: See Acts 1987, No. 694, §2.



RS 37:699 - Repealed by Acts 2003, No. 279, §9.

§699. Repealed by Acts 2003, No. 279, §9.



RS 37:700 - Enforcement proceedings against other persons; procedure

§700. Enforcement proceedings against other persons; procedure

A. The board shall have the power to take enforcement action against any non-licensee or non-certificate holder found by the board to be guilty of any of the following acts or offenses:

(1) Practicing or offering to practice engineering or land surveying in the state of Louisiana without being licensed in accordance with the provisions of this Chapter.

(2) Presenting or attempting to use as one's own the license, certificate, seal, or stamp of another person.

(3) Any fraud, deceit, material misstatement, or perjury or the giving of any false or forged evidence in applying for a license or certificate, or in taking any examination.

(4) Falsely impersonating any licensee or certificate holder of like or different name.

(5) Using or attempting to use an expired, inactive, retired, or revoked license or certificate.

(6) Using or attempting to use a seal or stamp which is deceptively similar to the seals or stamps authorized by the board for use by its licensees.

(7) The use by any person of the words "engineer" or "engineering" or "land surveyor" or "land surveying" or any modification or derivative thereof in its name or form of business or activity except as licensed under this Chapter or in the pursuit of activities exempted by this Chapter.

(8) Falsely claiming that a person is licensed under this Chapter.

(9) Violation of any provisions of this Chapter or any rules or regulations adopted and promulgated by the board.

(10) Violation of or noncompliance with any order, ruling, or decision of the board.

(11) Failure to provide, within thirty calendar days of receipt of notice by certified mail, information or documents requested by the board relating to any alleged violation of this Chapter.

B. For purposes of this Chapter, the term "enforcement action" shall include but not be limited to a fine in an amount not to exceed five thousand dollars per violation.

C. The board shall have the power to take enforcement action against a firm if one or more of its officers, directors, managers, employees, agents, or representatives is found by the board to be guilty of any of the acts or offenses listed in Subsection A of this Section.

D. Charges may be preferred against any non-licensee or non-certificate holder in the following manner:

(1) A complaint review committee of the board, on its own initiative, may prefer charges against any non-licensee or non-certificate holder who commits or engages in any of the acts or offenses listed in Subsection A of this Section. Any decision to prefer charges shall be made by a minimum two-thirds vote of the board members serving on the complaint review committee.

(2) A complaint review committee of the board, on receipt of a complaint from any person, may prefer charges against any non-licensee or non-certificate holder who commits or engages in any of the acts or offenses listed in Subsection A of this Section. Such complaint shall be in writing, shall be sworn to by the person or persons making the complaint, and shall be filed with the board. Any decision to prefer charges shall be made by a minimum two-thirds vote of the board members serving on the complaint review committee.

E. Within twenty days of the preferral of charges, the board shall mail a copy of said charges to the last known address of the non-licensee or non-certificate holder so charged.

F. In the event a complaint review committee of the board determines after investigation that the charges so preferred are completely unfounded, more appropriately resolved outside the formal enforcement proceedings, or not within the jurisdiction of the board, the committee shall so advise the charged party, in writing, of its determination and the charges shall be withdrawn. Otherwise, all charges shall be heard by the board or a hearing committee designated by the board within twelve months after the date on which they shall have been preferred. This twelve-month period may be extended with the consent of both the board and the charged party.

G. The date, time, and place for said hearing shall be fixed by the complaint review committee and a copy of the charges, together with a notice of the date, time, and place of the hearing, shall be personally served on or mailed to the last known address of the charged party, at least thirty days before the date fixed for hearing. At any hearing, the charged party shall have the right to appear in person, or by counsel, or both, to cross-examine witnesses in his defense, and to produce evidence and witnesses in his defense. If the charged party fails or refuses to appear at the hearing, the board or the hearing committee may proceed to hear and determine the validity of the charges.

H. If, after such hearing, a majority of the entire board membership authorized to participate in the proceeding vote in favor of sustaining the charges, the board may take enforcement action against the charged party. Any charges found by the board after a hearing to be unfounded shall be published in the official journal of the board, if requested in writing by the charged party.

I. A charged party aggrieved by any enforcement action taken by the board may appeal therefrom, pursuant to the provisions of the Administrative Procedure Act.

J. In addition to any other action, the board may assess all reasonable costs incurred in connection with an enforcement proceeding, including investigators', stenographers', and attorneys' fees in conjunction with any other enforcement action taken. The assessment of costs may be considered enforcement action.

K. All enforcement actions taken shall be published on the official website and in the official journal of the board and may be released to other professional organizations relating to professional engineering and land surveying or to the news media.

L. The board may make informal disposition by consent order, agreement, settlement, or default of any enforcement proceeding pending before it. Each such informal disposition shall have no force or effect unless ratified by the board at its next regular meeting. Consent orders may be considered enforcement actions.

M. The board shall establish complaint review committees to investigate, mediate, or initiate enforcement or legal proceedings on behalf of the board with respect to complaints or information received by the board alleging that a non-licensee or non-certificate holder committed or engaged in any of the acts or offenses listed in Subsection A of this Section. Complaint review committees shall consist of at least three members of the board. Other employees or representatives of the board may be on the committees to provide administrative assistance, background information, legal advice, or any other assistance the committees deem necessary but shall not be granted voting privileges.

N. Any individual non-licensee or non-certificate holder found by a district court to have committed any of the acts or offenses listed in Subsection A of this Section shall be guilty of a misdemeanor and shall, upon conviction, suffer imprisonment for a period not exceeding three months. This penalty shall be in addition to any other enforcement action taken by the board.

O. It shall be the duty of the attorney general, all district attorneys, and all duly constituted officers of the law of this state, or any political subdivision thereof, to enforce the provisions of this Chapter and to prosecute any persons violating same. The attorney general of this state, or his assistant, shall act as legal advisor to the board if the board requests such and render such legal assistance as may be deemed necessary by the board in carrying out the provisions of this Chapter, provided that this shall not relieve the local prosecuting officers of any of their duties under the law as such.

P. Repealed by Acts 2004, No. 442, §2.

Q. Alternatively, following an investigation of any complaint or information received by the board alleging that a non-licensee or non-certificate holder committed or engaged in any of the acts or offenses listed in Subsection A of this Section, and dependent upon the result of such investigation, a complaint review committee of the board may present its findings to the district attorney in whose district such act or offense has occurred and shall aid in the prosecution of the violator; or the board may, if it deems necessary, prosecute any violator directly and in its own name, in any district court of this state for such act or offense. Such action may be instituted by any member, attorney, employee, or agent of the board acting on behalf of the board.

Acts 1980, No. 568, §1; Acts 1989, No. 149, §1; Acts 1993, No. 53, §1; Acts 1999, No. 396, §1; Acts 2003, No. 279, §5; Acts 2004, No. 442, §§1, 2; Acts 2010, No. 252, §1.



RS 37:701 - Public and private work; application of provisions

§701. Public and private work; application of provisions

A. Persons performing subprofessional work as defined in the rules or regulations of the board, or acting as construction or process superintendents or foremen, need not be licensed under this Chapter, but their work shall be supervised by a professional engineer when their work involves the practice of engineering, and by a professional land surveyor when the work involves the practice of land surveying.

B. No planning, specifications, drawings, or construction by an individual for his own use of private homes or dwellings, domestic structures or works, or any agricultural works done on farmlands shall come under the jurisdiction of this Chapter.

C. This Chapter shall not apply to, affect, interfere with, or in any way regulate employees of firms engaged in industrial operations, including but not limited to producing, processing, manufacturing, transmitting, distributing, or transporting, when performing services within the state of Louisiana in the course and scope of the business of said firms or affiliates thereof. In the event any of the activities set forth in this Subsection shall fall within the definition of practice of engineering as defined in R.S. 37:682, such activities shall be under the responsible charge of a professional engineer. However, this Subsection shall not apply to persons practicing civil engineering or land surveying, who must at all times comply with the provisions of this Chapter.

D. All land surveying shall be performed by a professional land surveyor, who, for purposes of this Subsection, shall be any person who practices land surveying within the meaning and intent of this Chapter, and who, by verbal claim, sign, advertisement, letterhead, card, or in any other way represents himself to be a land surveyor.

E. A person shall not be construed as practicing land surveying who establishes lines and elevations for canals or levees for irrigation or erosion control on lands owned, rented, or leased by him if such person performing the work received no remuneration of any kind for his services.

F. Services performed by employees in determining lines within established boundaries and between established corners of property owned by, leased to, or under the control of their employers in the course and scope of such employer's business, and in locating drilling sites, lines of pipe, or improvements on such property, shall not be construed as falling under the definition of "practice of land surveying" within the meaning of this Chapter, and are not covered by this Chapter.

G. Nothing in this Chapter shall be construed as permitting any person, other than a professional engineer, to affix his signature as such to engineering plans, specifications, or estimates.

H.(1) Any licensed architect, professional engineer, or professional land surveyor, engaged by the owner of a particular piece or parcel of ground to perform architectural, engineering, or land surveying services, as such services are defined in R.S. 37:141 and 682, shall have a lien and privilege against the particular piece or parcel of ground with respect to which the services were rendered, when work on said piece or parcel of ground, as defined in R.S. 9:4808, has not begun.

(2) A written statement of the claim must be filed for registry with the recorder of mortgages of the parish in which the immovable property is located within ninety days of the date of rendition of the services and shall not be effective as to third persons until such time as the statement of the claim is so filed, but thereafter shall be a first lien and privilege superior to any lien, privilege, or mortgage subsequently recorded. This lien or privilege shall be ranked as provided by R.S. 9:4821.

Acts 1980, No. 568, §1; Acts 1984, No. 513, §1; Acts 1987, No. 694, §1; Acts 1999, No. 396, §1; Acts 2003, No. 279, §5.

{{NOTE: SEE ACTS 1987, NO. 694, §§2 AND 3.}}



RS 37:702 - Saving clause

§702. Saving clause

This Chapter shall not be construed to prevent or to affect:

(1) Other professions or trades including the practice of architecture as defined in Chapter 3 of this Title; or the practice of any legally recognized profession or trade; or the professional practice of the physical sciences, such as: chemistry, physics, geology, mathematics, so long as they do not involve the practice of engineering or land surveying; or

(2) The practice of a person not a resident of and having no established place of business in this state, practicing or offering to practice herein the profession of engineering, when such practice does not exceed one hundred twenty consecutive days in any calendar year, provided such person is legally qualified by licensure to practice the said profession in his own state, territory, or possession of the United States, or the District of Columbia, in which the requirements and the qualifications for obtaining a license are not lower than those specified in this Chapter, and provided further, that before beginning such temporary practice in this state, the person shall have applied to the board, paid the prescribed fee, and received a temporary permit, and upon the conclusion of such work he shall advise the board as to the period of time that he has practiced in this state under such temporary permit.

(3) The practice of officers and employees of the government of the United States while engaged within this state in the practice of engineering or land surveying, for said government.

(4) Cooperatives under the rural electrification administration; engineering performed by cooperatives under the Rural Electrification Acts.

(5) The practice of engineering exclusively as an officer or employee of a public utility corporation authorized to do and doing business in this state, by rendering to such corporation such service in connection with its facilities and property which are subject to regulation with respect to safety and security thereof by the Public Service Commission of the state of Louisiana, or other duly authorized utility regulatory body, and so long as such individual is thus actually and exclusively employed, and no longer, and the practice of engineering as an officer or employee of a person furnishing products, services, or facilities used primarily by a public utility corporation regulated by the Public Service Commission of the state of Louisiana, or other duly authorized utility regulatory body, and so long as such officer or employee is thus actually and exclusively employed and no longer, provided this does not apply to the practice of civil engineering or land surveying.

(6) Engaging in engineering as an employee under the responsible charge of a professional engineer or engaging in land surveying as an employee under the responsible charge of a professional land surveyor.

(7)(a) The practice of evaluation of oil and gas resources, when performed by an engineer in good standing licensed pursuant to this Chapter, and which evaluation includes the quantification of the volume of oil and gas reserves and resources in the subsurface of the earth, the determination of production forecasts for the reserves or resources, and the evaluation of the economic impact of production forecasts, provided such evaluation does not apply to the practice of civil engineering or land surveying, does not involve design, construction, or engineering assessments of any kind on the surface, and does not present a risk to public health or safety.

(b) This Paragraph shall not prevent the practice of evaluation of oil and gas resources if the evaluation is performed by a person who is a licensed engineer in good standing practicing within the jurisdiction of his licensure.

(c) This Paragraph shall not prevent the application of this Chapter to the practice of evaluation of oil and gas resources if the evaluation is performed by an engineer licensed in a state that prohibits engineers licensed under this Chapter from engaging in the evaluation of oil and gas resources in that state.

Acts 1980, No. 568, §1; Acts 1995, No. 827, §1; Acts 1999, No. 396, §1; Acts 2003, No. 279, §5; Acts 2012, No. 100, §1.



RS 37:703 - Transitional provisions

§703. Transitional provisions

Any and all rules and regulations of the board adopted prior to August 15, 1999, shall be and shall remain effective without readoption or further promulgation by the board.

Acts 1980, No. 568, §1; Acts 1999, No. 396, §1.



RS 37:711.1 - Short title

CHAPTER 8-A. PROFESSIONAL GEOSCIENTISTS

§711.1. Short title

This Chapter may be cited as the "Louisiana Professional Geoscience Practice Act".

Acts 2010, No. 974, §1, eff. Jan. 1, 2011.



RS 37:711.2 - Definitions

§711.2. Definitions

The following words and phrases when used in this Chapter shall have the following meanings, unless the context clearly requires otherwise:

(1) "Applicant" means any person seeking to practice geoscience in the state of Louisiana who has applied to the board for authority to practice the respective profession and render such professional geoscience services in the state of Louisiana, or an individual who has applied to the board for certification as a geoscientist in training.

(2) "Board" means the Louisiana Board of Professional Geoscientists, provided for by this Chapter.

(3) "Certification", "certified", or "certificate holder" means the recognition granted by the board and its issuance of a certificate to any individual seeking such recognition as a geoscientist in training, who has been successfully examined and is otherwise in good standing with the board.

(4) "Engineer" or "professional engineer" means an individual who, by reason of his special knowledge and ability to apply the mathematical, physical, and engineering sciences and the principles and methods of engineering analysis and design, acquired by an engineering education and engineering experience, is qualified to practice engineering, as evidenced by his licensure as such by the Louisiana Professional Engineering and Land Surveying Board, as set forth in Chapter 8 of this Title.

(5) "Geoscience" means the science of the earth and its origin and history, the investigation of the earth's environment and its constituent soils, rocks, minerals, solids, and fluids, and the study of the natural and introduced agents, forces, and processes that cause changes in and on the earth.

(6) "Geoscientist" means a person qualified to engage in the practice of geoscience because of the person's knowledge, acquired through education and practical experience, of geoscience, mathematics, and the supporting physical, chemical, mineralogical, morphological, and life sciences.

(7) "Geoscientist in training" means a person registered by the board on the basis of education and who meets other requirements established by the board but who is not fully qualified to be a licensed geoscientist under this Chapter.

(8) "Licensed geoscientist" or "professional geoscientist" means a person who holds a license issued by the board under this Chapter.

(9) "Licensee" means any person practicing or seeking to practice geoscience in the state of Louisiana who has received a license from the board and is otherwise in good standing with the board. The term is often used synonymously with the term "registrant".

(10) "Licensed" or "licensure" means the recognition granted by the board and its issuance of a license to any person to practice geoscience in the state of Louisiana. These terms are often used synonymously with the terms "registered" or "registration".

(11) "Person" means any individual.

(12)(a) "Practice of engineering" means responsible professional service which may include consultation, investigation, evaluation, planning, designing, or inspection of construction in connection with any public or private utilities, structures, machines, equipment, processes, works, or projects wherein the public welfare or the safeguarding of life, health, and property is concerned or involved, when such professional service requires the application of engineering principles and the interpretation of engineering data.

(b) A person shall be construed to practice or offer to practice engineering who practices in any discipline of the profession of engineering, or who, by verbal claim, sign, advertisement, letterhead, card, or in any other way represents himself to be a professional engineer, or who represents himself as able to perform, or who does perform any engineering service or work or any other professional service designated by the practitioner or recognized by educational authorities as engineering. The practice of engineering shall not include the work ordinarily performed by a person who himself operates or maintains machinery or equipment.

(13) "Practice of geoscience" means the practice for the public of geoscientific services or work, including consulting, investigating, evaluating, analyzing, planning, mapping, and inspecting geoscientific work and the responsible supervision of those tasks.

(14)(a) "Practice of land surveying" includes the measuring of areas, land surfaces, streams, bodies of water, and swamps for correct determination and description, for the establishment, reestablishment, ascertainment, or description of land boundaries, corners, divisions, distances, and directions, the plotting and monumenting of lands and subdivisions thereof, and mapping and topographical work.

(b) A person shall be construed to practice or offer to practice land surveying who engages in land surveying and who by verbal claim, sign, advertisement, letterhead, card, or in any other way represents himself to be a land surveyor, or who represents himself as able to perform or who does perform any land surveying service or work, or any other service designated by the practitioner which is recognized as land surveying.

(15) "Responsible charge" means the independent control and direction of geoscientific work or the supervision of geoscientific work by the use of initiative, skill, and independent judgment.

(16) "Water well driller" or "licensed water well driller" means a person, firm, or corporation licensed to drill a water well, as set forth in R.S. 38:3098.

Acts 2010, No. 974, §1, eff. Jan. 1, 2011; Acts 2012, No. 308, §1, eff. May 25, 2012.



RS 37:711.3 - Application of Chapter

§711.3. Application of Chapter

A. This Chapter shall not authorize the practice of professional land surveying by a licensed geoscientist. This Chapter shall not apply to a qualified and licensed professional land surveyor who confines the professional land surveyor's practice to the practice of land surveying as described in Chapter 8 of this Title.

B. This Chapter shall not authorize the practice of engineering by a licensed geoscientist.

C. This Chapter shall not require a licensed professional engineer, or a person acting under the responsible charge of a licensed professional engineer, who also regularly performs geoscientific services or work that is both engineering and geoscience, to be licensed as a geoscientist or to work under the supervision of a licensed geoscientist.

D. A recommendation, design, analysis, redesign, or review and evaluation, the supervision, or a summary analysis of an engineered structure or work, the performance of which requires engineering education, training, and experience in the application of special knowledge of mathematical, physical, and engineering sciences, is the practice of engineering and is subject to Chapter 8 of this Title.

E. This Chapter shall not permit a licensed geoscientist to perform an engineering analysis supporting an engineering design unless the action is under the responsible charge of a professional engineer.

F. This Chapter shall not permit a licensed geoscientist to provide construction quality control and evaluation, to perform materials engineering and testing, or to design, develop, or perform engineering review and evaluation of engineering plans and engineering specifications for an engineered structure or work unless the action is under the responsible charge of a professional engineer.

G.(1) With regard to an environmental and pollution remediation project, this Chapter permits the characterization, study, appraisal, investigation, analysis, and geoscientific review and evaluation of and the making of recommendations regarding the geoscientific components of the project by a licensed geoscientist.

(2) This Chapter shall not permit the design, development, or performance of engineering review and evaluation of a component of the project consisting of an engineered structure, work, or process or a related constructed improvement by a licensed geoscientist.

H.(1) With regard to a geoscientific investigation of geological conditions affecting an engineered structure, work, or process, this Chapter permits the characterization, study, appraisal, investigation, analysis, and geoscientific review and evaluation of and the making of recommendations regarding the geoscientific components of the engineered structure, work, or process by a licensed geoscientist.

(2) This Chapter shall not permit the design, development, or performance of engineering review and evaluation of the engineered structure, work, or process or a related constructed improvement by a licensed geoscientist.

I. The board and the Louisiana Professional Engineering and Land Surveying Board by rule, memorandum of understanding, or other appropriate procedure or document shall jointly resolve any conflict between this Chapter or a rule adopted under this Chapter and Chapter 8 of this Title or a rule adopted under that Chapter.

J. This Chapter shall not authorize a licensed geoscientist to act as or offer to perform services as a water well driller. This Chapter shall not apply to a licensed water well driller who confines his activities to those described under R.S. 38:3098.

K.(1) This Chapter shall not apply to any person employed or acting as a petroleum geologist.

(2) No person employed or acting as a petroleum geologist shall be required to be licensed or certified by the board or to pay any fee to the board in order to practice or testify regarding any environmental geology or geoscientist case on any wells or facilities owned by the person or the company for which the petroleum geologist is employed.

(3) No person employed or acting as a petroleum geologist shall be required to be licensed or certified by the board in order to testify or prepare and present an exhibit or document for the sole purpose of being placed in evidence before any entity of state government or its political subdivisions.

(4) If any change in state law requires the board to license petroleum geologists, the board shall provide written notice to the New Orleans Geological Society, the Baton Rouge Geological Society, the Shreveport Geological Society, and the Lafayette Geological Society at least ninety days prior to taking any action.

Acts 2010, No. 974, §1, eff. Jan. 1, 2011; Acts 2012, No. 308, §1, eff. May 25, 2012.



RS 37:711.4 - Board; appointments; terms

§711.4. Board; appointments; terms

A. The Louisiana Board of Professional Geoscientists is hereby created to administer the provisions of this Chapter. The board shall consist of nine members, six of whom shall be licensed geoscientists, one of whom shall be a licensed professional engineer with expertise in geotechnical engineering and geoscience, and two of whom shall be members of the public.

B.(1) The governor shall appoint all members to the board subject to Senate confirmation.

(2) The governor shall nominate at least one member from each congressional district.

(3) Except for the two members of the public, the governor shall select the nominees from lists of names submitted by each of the following:

(a) The Louisiana Engineering Society.

(b) The New Orleans Geological Society.

(c) The Baton Rouge Geological Society.

(d) The Shreveport Geological Society.

(e) The Lafayette Geological Society.

C. The members shall serve at the pleasure of the governor.

D. Repealed by Acts 2012, No. 308, §2, eff. May 25, 2012.

E. On or after January 1, 2013, no employee of the Department of Natural Resources, including but not limited to the office of conservation, or the Department of Environmental Quality shall be appointed to the board.

Acts 2010, No. 974, §1, eff. Jan. 1, 2011; Acts 2012, No. 308, §§1, 2, eff. May 25, 2012.



RS 37:711.5 - Qualifications of board members

§711.5. Qualifications of board members

Each member of the board shall be a citizen of the United States and a resident of this state for at least the three years preceding appointment.

Acts 2010, No. 974, §1, eff. Jan. 1, 2011.



RS 37:711.6 - Compensation and expenses

§711.6. Compensation and expenses

Each member of the board shall receive the amount set by the board, but not to exceed one hundred dollars per diem when actually attending to the work of the board or any of its committees, and for the time spent in necessary travel; and, in addition thereto, shall be reimbursed for all actual traveling, incidental and clerical expenses necessarily incurred in carrying out the provisions of this Chapter.

Acts 2010, No. 974, §1, eff. Jan. 1, 2011.



RS 37:711.7 - Organization and meetings

§711.7. Organization and meetings

A. The board shall hold at least four regular meetings each year. Special meetings shall be held at such time and place as specified by a call of the chairman or secretary. Notice of all meetings shall be given in writing to each member by the secretary. The board shall elect annually from its membership the following officers: a chairman, a vice chairman, a secretary, and a treasurer. A quorum of the board shall be a majority of its members. The board may appoint or employ an assistant secretary, executive secretary, treasurer, or other officers or employees not members of the board, to whom clerical and administrative duties may be assigned. The board shall fix the compensation of such persons not under the state civil service.

B. The board shall be domiciled and maintain its principal office in the city of Baton Rouge and shall maintain its records at the principal office, and shall hold its regular meetings there, unless, in the discretion of the chairman, it is necessary or convenient to meet elsewhere. A change in domicile of the board may be made by a two-thirds affirmative vote of the entire board membership at a regular meeting.

Acts 2010, No. 974, §1, eff. Jan. 1, 2011.



RS 37:711.8 - Powers of the board

§711.8. Powers of the board

A. The board shall have the power to make, adopt, amend, and promulgate bylaws not inconsistent with the constitution and laws of this state, which may be reasonably necessary for the proper performance of its duties, and the regulation of the proceedings before it. The board shall adopt and have an official seal, which shall be affixed to all licenses and certificates issued.

B.(1) Each member of the board shall have power to administer oaths, and the board shall have power to subpoena witnesses and compel the production of books and papers pertinent to any investigation, hearing, or disciplinary or enforcement proceeding authorized by this Chapter, and any employee of the board engaged in such investigation, hearing, or disciplinary or enforcement proceeding shall have the power to administer oaths to and take the depositions of persons pertaining to any investigation, hearing, or disciplinary or enforcement proceeding.

(2) The board may require any law enforcement officer or any state agency, the sheriffs of the various parishes, or constables, marshals, or other law enforcement officers of any parish or municipality to serve such subpoenas and other process of said board. Whenever parish, municipal, or other local officers are required to serve such subpoenas or other process of the board, they shall be paid the same fees by the board as are provided by law for similar services under processes issued by district courts.

(3)(a) Any person who shall fail to appear in response to a subpoena or to answer any question or produce any books or papers pertinent to any such investigations, hearings, or disciplinary or enforcement proceedings or who shall knowingly give false testimony therein shall be guilty of a misdemeanor and subject to the actions, sanctions, and penalties provided by this Chapter.

(b) In case of contumacy or refusal to obey a subpoena issued to any person, any district court within the jurisdiction of which the inquiry is carried on, or within the jurisdiction of which said person guilty of contumacy or refusal to obey is found, or resides, or transacts business upon application by the board, shall have jurisdiction to issue to such person an order requiring such person to appear before the board, its member, or agent, and to produce evidence, if so ordered, or there to give testimony relating to the matter under consideration or in question; and any failure to obey such order of court may be punished by said court as a contempt thereof.

C.(1) The board shall adopt, promulgate, and enforce rules and regulations in accordance with the Administrative Procedure Act, which may be reasonably necessary for the protection of the public and proper administration of this Chapter. These rules and regulations shall be binding upon all applicants, licensed geologists and geologists-in-training, including all geoscience firms. These rules and regulations shall be made known, in writing, to every applicant, licensee, and certificate holder under this Chapter. The board may revise and amend these rules and regulations from time to time, in accordance with the Administrative Procedure Act, and shall notify each licensee and certificate holder in writing or by notice in the official journal of the board of such revision or amendment.

(2) The board may establish, adopt, promulgate, and publish rules and regulations in accordance with the Administrative Procedure Act, concerning the procurement of professional geoscientific services.

D. The board is hereby authorized in its own name to apply for relief by injunction in the established manner provided in cases of civil procedure to enforce the provisions of this Chapter, or to restrain any violation thereof. In such proceedings, it shall be unnecessary to allege or prove that either an adequate remedy at law does not exist or that substantial or irreparable damage would result from the continued violation thereof.

E. The board may subject an applicant to such examinations as it deems necessary to determine his qualifications. In the event a question arises as to the competence of a licensee or certificate holder in a specific technical field which cannot be otherwise resolved to the board's satisfaction, the board, either upon request of the licensee or certificate holder or on its own volition, may submit the licensee or certificate holder to appropriate examinations.

F. The board, by rule or regulation adopted in accordance with the Administrative Procedure Act, may create license or renewal rules for licensees and former licensees, and may establish classifications of licensure including but not limited to active, expired, inactive, and retired classifications.

Acts 2010, No. 974, §1, eff. Jan. 1, 2011.



RS 37:711.9 - Receipts and disbursements

§711.9. Receipts and disbursements

A. The treasurer or the executive secretary of the board, or any other person or persons authorized by the board, shall receive, disburse, and account for all monies paid to or received by the board. He shall institute a system of books and financial records satisfactory to the legislative auditor, who shall audit them annually. The treasurer shall open an account in a bank designated by the board as its official depository in the city wherein the board is domiciled. All checks disbursing funds of the board must be signed by any two of the following persons: the executive secretary, the deputy executive secretary, the treasurer, or any member of the board as directed by the board. All disbursements of funds shall be approved by the board. All funds of the board shall be deposited within seventy-two hours after receipt.

B. The board may employ such investigators, clerical, or other assistants as are necessary for the proper performance of its work, and may make expenditures from its funds for any purpose which, in the opinion of the board, is reasonably necessary for the proper performance of its duties under this Chapter, including the expenses of the board's delegates to conventions and meetings of, and any applicable membership dues. The board may, if it deems necessary, or upon advice of the attorney general, hire counsel and investigators and pay traveling expenses thereof for the investigation and prosecution of any disciplinary or enforcement proceeding under this Chapter.

C. The board may, at its discretion, pay any witness subpoenaed to appear before the board an amount set by the board, but not to exceed one hundred dollars per diem, when actually in attendance, including time spent in traveling, not to exceed one day to and one day from the location of the board meeting, and in addition, the board may reimburse any witness for actual traveling expenses when furnished with proof of such expenses, including hotel when a witness resides in a parish other than the one in which the board is meeting.

D. Under no circumstances shall the total amount of warrants issued by the board in payment of the expenses and compensation provided for in this Chapter exceed the amount of the income and funds of the board.

Acts 2010, No. 974, §1, eff. Jan. 1, 2011.



RS 37:711.10 - Records and reports

§711.10. Records and reports

A.(1) The board shall keep a record of its proceedings and a file of all applications, which file shall show:

(a) The name, age, and residence of each applicant.

(b) The date of the application.

(c) The place of business of such applicant.

(d) Educational and other qualifications of the applicant.

(e) Whether or not an examination was required.

(f) Whether the applicant was rejected.

(g) Whether a license or certification was granted.

(h) The date of the action of the board.

(i) Such other information which may be deemed necessary by the board.

(2) The records of the board shall be prima facie evidence of the proceedings of the board set forth therein, and a transcript thereof, duly certified by the secretary of the board, under seal, shall be admissible in evidence with the same force and effect as if the original were produced.

B. All records maintained by the board in connection with disciplinary and enforcement proceedings and actions or its administration of examinations, including examinations, answer sheets, solutions, and grade sheets, together with all the background information involving personal and employer references shall be deemed confidential and as such, exempt from the provisions of Chapter 1, Title 44 of the Louisiana Revised Statutes of 1950; however, any applicant shall have the right to examine other documents relating and pertaining to any action taken by the board with regard to such applicant, but only to the extent that those documents are in the actual possession of the board. Notwithstanding any provision of law to the contrary, the board, at its discretion, may publish and shall disclose any documents and information relating and pertaining to disciplinary and enforcement proceedings and actions once the board has rendered a final decision or order.

Acts 2010, No. 974, §1, eff. Jan. 1, 2011.



RS 37:711.11 - Rosters and lists

§711.11. Rosters and lists

A. A roster showing the names and addresses of all professional geoscientists and the geoscience discipline under which each professional geoscientist has been listed, and the names and addresses of all geoscientists-in-training may be published at the discretion of the board.

B. The board shall maintain a list of each state or foreign country in which the requirements and qualifications for licensure or registration are comparable to those established in this state and with which a reciprocity agreement exists.

Acts 2010, No. 974, §1, eff. Jan. 1, 2011.



RS 37:711.12 - License required; exemptions

§711.12. License required; exemptions

A. Unless exempted by this Chapter, a person shall not engage in the practice of geoscience unless the person holds a license issued under this Chapter.

B. Unless the person is licensed under this Chapter, he shall not engage in any of the following activities:

(1) Use the term "Licensed Professional Geoscientist", "Licensed Geoscientist", "Professional Geoscientist", or the initials "P.G." as part of a professional, business, or commercial identification or title.

(2) Otherwise represent to the public that the person is qualified to practice as a geoscientist or engage in the practice of geoscience.

C. A person shall not take responsible charge of a geoscientific report or a geoscientific portion of a report required by municipal or parish ordinance, state or federal law, state agency rule, or federal regulation that incorporates or is based on a geoscientific study or geoscientific data unless the person is licensed under this Chapter.

D. The following activities do not require a license under this Chapter:

(1) Geoscientific work performed by an employee or a subordinate of a license holder under this Chapter if the work does not include the responsible charge of geoscientific work and is performed under the direct supervision of a licensed geoscientist who is responsible for the work.

(2) Geoscientific work performed by an officer or employee of the United States practicing solely as such an officer or employee.

(3) Geoscientific work performed exclusively in exploring for and developing oil, gas, or other energy resources, base metals, or precious or nonprecious minerals, including sand, gravel, or aggregate, if the work is done in and for the benefit of private industry.

(4) Geoscientific research conducted through an academic institution, local, state, or federal governmental agency, nonprofit research institution, or for-profit organization, including submission of a report on the research to a public agency.

(5) Teaching geoscience or a related physical or natural science.

(6) Work customarily performed by a cartographer, technician, or physical or natural scientist, including a geologist, geophysicist, soil scientist, chemist, archaeologist, geographer, or oceanographer, if the work does not include the practice of geoscience.

(7) Work performed by an archaeologist, geoscientist, or other person conducting a stratigraphic or historical geological investigation for archaeological purposes.

(8) Testifying or preparing and presenting an exhibit or document for the sole purpose of being placed in evidence before an administrative or judicial tribunal or hearing if the testimony, exhibit, or document does not imply that the person is licensed under this Chapter.

(9) The evaluation by a state agency or by a hearing examiner of an exhibit or document offered or placed in evidence before an administrative tribunal.

Acts 2010, No. 974, §1, eff. Jan. 1, 2011.



RS 37:711.13 - Application for licensure or certification; fees

§711.13. Application for licensure or certification; fees

A. Application for licensure as a professional geoscientist shall be on forms prescribed and furnished by the board, shall show the applicant's education and a detailed summary of his technical work, and shall contain such references prescribed by the board.

B. Application for certification as a geoscientist-in-training shall be on forms prescribed and furnished by the board, shall show the applicant's education and a detailed summary of his technical work, if any, and shall contain such references prescribed by the board.

C. All applications shall include a statement affirming that the information contained on the application is true and correct to the best of the applicant's knowledge, information, and belief. Electronic signatures are acceptable, if properly encrypted.

D.(1) An application fee for professional geoscientists or geoscientists-in-training shall be established at the discretion of the board but shall not exceed two hundred dollars and shall not be increased by the board by more than thirty dollars in any three-year period.

(2) The application fee shall accompany the application. If the board denies the issuance of a license or certification to any applicant, the application fee shall be retained by the board. An unsuccessful applicant shall pay the prescribed fee for each subsequent application.

Acts 2010, No. 974, §1, eff. Jan. 1, 2011; Acts 2013, No. 36, §1.



RS 37:711.14 - Examinations

§711.14. Examinations

A. The board may prepare, administer, and grade oral and written examinations required or permitted under this Chapter.

B. The board may adopt or recognize, in whole or in part, an examination prepared, administered, or graded by another organization, on a regional or national basis, that the board determines appropriate to measure the qualifications of an applicant for a license under this Chapter; however, the board retains the authority to determine a passing grade for a license in this state on an adopted or recognized examination prepared, administered, or graded by another organization, on a regional or national basis.

Acts 2010, No. 974, §1, eff. Jan. 1, 2011; Acts 2014, No. 228, §1, eff. May 28, 2014.



RS 37:711.15 - License eligibility

§711.15. License eligibility

A. To be eligible for a license under this Chapter, an applicant shall meet the following minimum qualifications:

(1) The applicant must be of good moral and ethical character as attested to by letters of reference submitted on behalf of the applicant or as otherwise determined by the board.

(2) The applicant shall have either:

(a) Graduated from a course of study in a discipline of geoscience satisfactory to the board that consists of at least four years of study and includes at least thirty semester hours or forty-five quarter hours of credit in geoscience, of which at least twenty semester hours or thirty quarter hours of credit must be in upper-level college courses in that discipline.

(b) Satisfactorily completed other equivalent educational requirements as determined by the board.

(3) The applicant shall have a documented record of at least five years of qualifying work experience, as provided by this Chapter, that demonstrates that the applicant is qualified to assume responsible charge of geoscientific work.

(4)(a) The applicant must pass an examination required by the board covering the fundamentals and practice of the appropriate discipline of geoscience.

(b) An applicant who applies for licensure under this Chapter prior to January 1, 2015, shall be exempt from taking the examination described in Subparagraph (a) of this Paragraph if the applicant satisfies all other requirements of this Subsection.

B. The board may accept qualifying work experience in lieu of the education required by Subsection A of this Section.

Acts 2010, No. 974, §1, eff. Jan. 1, 2011; Acts 2012, No. 308, §1, eff. May 25, 2012; Acts 2014, No. 228, §1, eff. May 28, 2014.



RS 37:711.16 - Qualifying work experience

§711.16. Qualifying work experience

A. The board shall apply the following standards in evaluating the work experience of an applicant for a license under this Chapter.

(1) Each year of work experience acceptable to the board constitutes one year of qualifying work experience if the experience was acquired under the direct supervision of any of the following:

(a) A geoscientist who is licensed in this state or in another state under requirements for licensure or registration that are comparable to those in this Chapter.

(b) A geoscientist who meets the educational and work experience requirements for licensure but is not required to be licensed under this Chapter.

(c) Another professional acceptable to the board.

(2) Each year of work experience acceptable to the board and acquired before September 1, 2010, constitutes one year of qualifying work experience if the experience either:

(a) Was acquired under the direct supervision of any of the following:

(i) A geoscientist who meets the educational and work experience requirements for a license under this Chapter.

(ii) A geoscientist who is licensed or registered under comparable requirements in another state.

(iii) Another professional acceptable to the board.

(b) Would constitute the responsible charge of professional geoscientific work as determined by the board.

(3) Each year of full-time graduate study in a discipline of geoscience that is acceptable to the board constitutes one year of qualifying work experience. However, the board may not accept more than two years of full-time graduate study in a discipline of geoscience as qualifying work experience.

B. The board may accept research in or the teaching of a discipline of geoscience at the college or university level as qualifying work experience if the research or teaching, in the judgment of the board, is comparable to work experience obtained in the practice of geoscience.

Acts 2010, No. 974, §1, eff. Jan. 1, 2011.



RS 37:711.17 - Reciprocal license

§711.17. Reciprocal license

A. The board by rule, adopted in accordance with the Administrative Procedure Act, may authorize the licensing of a person who has not met the examination requirement of this Chapter, if the person is licensed or registered to practice a discipline of geoscience under the law of another state or a foreign country.

B. The board may issue a license to an applicant who provides proof of licensure or registration under requirements that the board determines to be substantially similar to those established by this Chapter.

Acts 2010, No. 974, §1, eff. Jan. 1, 2011.



RS 37:711.18 - Temporary license

§711.18. Temporary license

A. The board may issue a temporary license to a person who satisfies either of the following:

(1) The applicant is not a resident of this state and does not have an established place of business in this state but seeks to engage in the practice of geoscience in this state for a temporary period.

(2) The applicant applies for a reciprocal license and seeks to engage in the practice of geoscience pending a determination on the application for the reciprocal license.

B. An applicant for a temporary license must satisfy all of the following requirements:

(1) The applicant must apply to the board for a temporary license and provide proof of licensure or registration in another state or a foreign country.

(2) The applicant must agree to comply with the signature requirements of this Chapter and to affix the person's seal from the jurisdiction in which the person is licensed or registered on all work completed while practicing under the temporary license.

(3) The applicant must file the required information and reports and comply with other requirements established by the board concerning the person's temporary practice.

C.(1) A temporary license issued under Paragraph (1) of Subsection (A) of this Section expires on the ninetieth day after the date of issuance.

(2) A temporary license issued under Paragraph (2) of Subsection (A) of this Section expires on the date the reciprocal license is issued or denied.

Acts 2010, No. 974, §1, eff. Jan. 1, 2011.



RS 37:711.19 - Issuance of license

§711.19. Issuance of license

A. The board shall issue a license to an applicant who meets the requirements of this Chapter.

B. The license shall include all of the following:

(1) The full name of the license holder.

(2) A serial number.

(3) A signature of an appropriate officer of the board under the board's seal.

C. The issuance by the board of a license is prima facie evidence that during the term of the license the license holder is entitled to all the rights and privileges of a licensed geoscientist.

D. A licensed geoscientist may engage in the practice of any discipline of geoscience.

Acts 2010, No. 974, §1, eff. Jan. 1, 2011.



RS 37:711.20 - Expiration and renewals; fees

§711.20. Expiration and renewals; fees

A. Licensure and certification shall expire at a time specified by the board and shall become invalid after that date unless renewed. It shall be the duty of the executive secretary of the board to notify by letter to his last known address each licensee and certificate holder of the date of the expiration of the license or certificate and the requirements for its renewal. The notice shall be mailed at least one month in advance of the expiration of such license or certificate. Renewal of licensure as a professional geoscientist or geoscientist-in-training may be effected at any time during the two months prior to expiration by the payment of a fee not to exceed one hundred fifty dollars per year at the discretion of the board. The board shall not increase the renewal fee by more than twenty dollars in any one-year period.

B. Any person who renews his license or certificate within one hundred twenty days of the expiration of such license or certificate shall not be deprived of the right of renewal.

C. A maximum fee for late renewal shall be established by the board, but shall not exceed three times the normal renewal fee.

Acts 2010, No. 974, §1, eff. Jan. 1, 2011; Acts 2013, No. 36, §1.



RS 37:711.21 - Continuing professional development for professional geoscientists

§711.21. Continuing professional development for professional geoscientists

Professional geoscientists may, by rule of the board, adopted in accordance with the Administrative Procedure Act, be required to earn annually up to fifteen hours of board-approved continuing professional development.

Acts 2010, No. 974, §1, eff. Jan. 1, 2011.



RS 37:711.22 - Seal

§711.22. Seal

A. Upon issuance of a license, the license holder shall obtain a seal of a design established by the board bearing:

(1) The license holder's name.

(2) The license number.

(3) The words "licensed geoscientist" or "professional geoscientist".

B. A geoscientific report, document, or other record, as defined by the board, that is offered to the public and prepared or issued by or under the supervision of a licensed geoscientist must, in accordance with rules adopted by the board, include the full name, signature, and license number of the license holder who prepared the report, document, or other record or under whose supervision it was prepared and bear an impression of the license holder's seal.

Acts 2010, No. 974, §1, eff. Jan. 1, 2011.



RS 37:711.23 - Disciplinary proceedings against licensees and certificate holders; procedure

§711.23. Disciplinary proceedings against licensees and certificate holders; procedure

A. The board shall have the power to take disciplinary action against any licensee or certificate holder found by the board to be guilty of any of the following acts or offenses:

(1) Any fraud, deceit, material misstatement, or perjury or the giving of any false or forged evidence in applying for a license or certificate, or in taking any examination, or in applying for any renewal license or certificate provided for in this Chapter.

(2) Any fraud, deceit, gross negligence, material misrepresentation, gross incompetence, or gross misconduct in the practice of geoscience.

(3) Conviction of a felony or of any crime of moral turpitude or entry of a plea of guilty or nolo contendere to a felony charge or to a crime of moral turpitude under the laws of the United States or any state, territory, or district of the United States.

(4) Conviction of any crime or entry of a plea of guilty or nolo contendere to any criminal charge an element of which is fraud or which arises out of such person's practice of geoscience.

(5) Conviction of any civil or criminal violation of, or entry of a plea of guilty or nolo contendere to any criminal charge under the Louisiana Campaign Finance Disclosure Act or any other campaign finance or practices laws of the state of Louisiana, the United States, or any state, territory, or district of the United States.

(6) Violation of any provision of this Chapter or any rules or regulations adopted and promulgated by the board, in accordance with the Administrative Procedure Act.

(7) The refusal of the licensing authority of another state, territory, or district of the United States to issue or renew a license, permit, or certificate to practice geoscience, or the revocation or suspension or other restriction imposed on a license, permit, or certificate issued by such licensing authority, on grounds other than nonpayment of a licensure fee, or a finding by such licensing authority that a person has engaged in the unlicensed practice of geoscience, provided that the reason for the action taken by the other licensing authority was recognized by the Louisiana board as a ground for disciplinary action at the time the action was taken.

(8) Providing false testimony before the board.

(9) Using a seal or stamp or engaging in any other act constituting the practice of geoscience, or violating any order or terms of probation imposed by the board, at a time when his license or certificate is suspended or revoked, or at a time when his license or certificate has been expired for more than ninety days or at a time when he is retired, or when his status as a board licensee is inactive.

(10) Failure to provide, within thirty calendar days of receipt of notice by certified mail, information requested by the board relating to charges preferred by the board alleging a violation of this Chapter.

(11) The use of any advertising or solicitation which is false or misleading.

(12) Aiding or assisting another person in violating any provision of this Chapter or any rule or regulation adopted and promulgated by the board, in accordance with the Administrative Procedure Act.

(13) Knowingly making or signing false statements, certificates, or affidavits in connection with the practice of geoscience.

(14) Declaration of insanity or incompetence by a court of competent jurisdiction.

(15) Presenting or attempting to use as one's own the license, certificate, seal, or stamp of another person.

(16) Using or attempting to use an expired, inactive, retired, or revoked license or certificate.

(17) Falsely impersonating any other licensee or certificate holder of like or different name.

(18) Practicing or offering to practice geoscience when not qualified.

(19) Violation of or noncompliance with any order, ruling, or decision of the board.

B. For purposes of this Chapter, the term "disciplinary action" shall include but not be limited to reprimand, probation, suspension, revocation of license or certificate, or refusal to renew license or certificate.

C. Charges may be preferred against any licensee or certificate holder in the following manner:

(1) The board, on its own initiative and by a majority vote of its entire membership authorized to participate in a proceeding, may prefer charges against any licensee or certificate holder who commits or engages in any of the acts or offenses listed in Subsection A of this Section.

(2) The board, on receipt of a complaint from any person and by majority vote of the board's entire membership authorized to participate in a proceeding, may prefer charges against any licensee or certificate holder who commits or engages in any of the acts or offenses listed in Subsection A of this Section. Such complaint shall be in writing, shall be sworn to by the person or persons making the complaint, and shall be filed with the board. The board shall not act upon anonymous complaints.

D. Within twenty days of the board's preferral of charges, the board shall mail a copy of the charges to the last known address of the licensee or certificate holder so charged.

E. In the event the board determines after investigation that charges so preferred are completely unfounded, more appropriately resolved outside the formal disciplinary proceedings, or not within the jurisdiction of the board, the board shall so advise the charged party, in writing, of its determination. Otherwise, all charges shall be heard by the board or a hearing committee designated by the board within twelve months after the date on which they shall have been preferred. This twelve-month period may be extended with the consent of both the board and the charged party.

F. The date, time, and place for said hearing shall be fixed by the board or the hearing committee and a copy of the charges, together with a notice of the date, time, and place of the hearing, shall be personally served on or mailed to the last known address of the charged party, at least thirty days before the date fixed for hearing. At any hearing, the charged party shall have the right to appear in person, or by counsel, or both, to cross-examine witnesses in his defense, and to produce evidence, and witnesses in his defense. If the charged party fails or refuses to appear at the hearing, the board or the hearing committee may proceed to hear and determine the validity of the charges.

G. If, after such hearing, a majority of the entire board membership authorized to participate in the proceeding vote in favor of sustaining the charges, the board may take disciplinary action against the charged party. Any charges found by the board after a hearing to be unfounded shall be published in the official journal of the board, if requested in writing by the charged party.

H. A charged party aggrieved by any disciplinary action taken by the board may appeal therefrom, pursuant to the provisions of the Administrative Procedure Act.

I. In addition to any other action, the board may assess all reasonable costs incurred in connection with a disciplinary proceeding, including investigators', stenographers', and attorney fees in conjunction with any other disciplinary action taken. The assessment of costs may be considered disciplinary action.

J. All disciplinary actions taken shall be published in the official journal of the board and may be released to other professional organizations relating to geoscience, or to the news media.

K. The board may make informal disposition by consent order, agreement, settlement, or default of any disciplinary proceeding pending before it. Each such informal disposition shall have no force or effect unless ratified by the board at its next regular meeting. Consent orders may be considered disciplinary actions.

L. The board may establish a complaint review committee to investigate, mediate, or initiate disciplinary or legal proceedings on behalf of the board with respect to charges preferred or information received by the board alleging that a licensee or certificate holder committed or engaged in any of the acts or offenses listed in Subsection A of this Section. The complaint review committee shall consist of at least one member of the board.

M. The board, for reasons it may deem sufficient, may reissue or reinstate a license or certificate to any person whose license or certificate has been revoked, if a majority of the entire board membership authorized to participate in the proceeding vote in favor of such reissuance or reinstatement.

Acts 2010, No. 974, §1, eff. Jan. 1, 2011; Acts 2012, No. 308, §1, eff. May 25, 2012.



RS 37:711.24 - Enforcement proceedings against other persons; procedure

§711.24. Enforcement proceedings against other persons; procedure

A. The board shall have the power to take enforcement action against any nonlicensee or noncertificate holder found by the board to have committed any of the following acts or offenses:

(1) Practicing or offering to practice geoscience in the state of Louisiana without being licensed in accordance with the provisions of this Chapter.

(2) Presenting or attempting to use as one's own, the license, certificate, seal, or stamp of another person.

(3) Any fraud, deceit, material misstatement, or perjury or the giving of any false or forged evidence in applying for a license or certificate, or in taking any examination.

(4) Falsely impersonating any licensee or certificate holder of like or different name.

(5) Using or attempting to use an expired, inactive, retired, or revoked license or certificate.

(6) Using or attempting to use a seal or stamp which is deceptively similar to the seals or stamps authorized by the board for use by its licensees.

(7) Falsely claiming that a person is licensed under this Chapter.

(8) Violation of any provisions of this Chapter or any rules or regulations adopted and promulgated by the board.

(9) Violation of or noncompliance with any order, ruling, or decision of the board.

B. For purposes of this Chapter, the term "enforcement action" shall include but not be limited to a fine in an amount not to exceed five thousand dollars per violation.

C. Charges may be preferred against any nonlicensee or noncertificate holder in the following manner:

(1) The board, on its own initiative and by a majority vote of its entire membership authorized to participate in a proceeding, may prefer charges against any nonlicensee or noncertificate holder who commits or engages in any of the acts or offenses listed in Subsection A of this Section.

(2) The board, on receipt of a complaint from any person and by majority vote of the board's entire membership authorized to participate in a proceeding, may prefer charges against any nonlicensee or noncertificate holder who commits or engages in any of the acts or offenses listed in Subsection A of this Section. Such complaint shall be in writing, shall be sworn to by the person or persons making the complaint, and shall be filed with the board.

D. Within twenty days of the board's preferral of charges, the board shall mail a copy of said charges to the last known address of the nonlicensee or noncertificate holder so charged.

E. In the event the board determines after investigation that the charges so preferred are completely unfounded, more appropriately resolved outside the formal enforcement proceedings, or not within the jurisdiction of the board, the board shall so advise the charged party, in writing, of its determination. Otherwise, all charges shall be heard by the board or a hearing committee designated by the board within twelve months after the date on which they shall have been preferred. This twelve-month period may be extended with the consent of both the board and the charged party.

F. The date, time, and place for said hearing shall be fixed by the board or the hearing committee and a copy of the charges, together with a notice of the date, time, and place of the hearing, shall be personally served on or mailed to the last known address of the charged party, at least thirty days before the date fixed for hearing. At any hearing, the charged party shall have the right to appear in person, or by counsel, or both, to cross-examine witnesses in his defense, and to produce evidence and witnesses in his defense. If the charged party fails or refuses to appear at the hearing, the board or the hearing committee may proceed to hear and determine the validity of the charges.

G. If, after such hearing, a majority of the entire board membership authorized to participate in the proceeding vote in favor of sustaining the charges, the board may take enforcement action against the charged party. Any charges found by the board after a hearing to be unfounded shall be published in the official journal of the board, if requested in writing by the charged party.

H. A charged party aggrieved by any enforcement action taken by the board may appeal therefrom, pursuant to the provisions of the Administrative Procedure Act.

I. In addition to any other action, the board may assess all reasonable costs incurred in connection with an enforcement proceeding, including investigators', stenographers', and attorney fees in conjunction with any other enforcement action taken. The assessment of costs may be considered enforcement action.

J. All enforcement actions taken shall be published in the official journal of the board and may be released to other professional organizations relating to professional geoscience or to the news media.

K. The board may make informal disposition by consent order, agreement, settlement, or default of any enforcement proceeding pending before it. Each such informal disposition shall have no force or effect unless ratified by the board at its next regular meeting. Consent orders may be considered enforcement actions.

L. The board may establish a complaint review committee to investigate, mediate, or initiate enforcement or legal proceedings on behalf of the board with respect to charges preferred or information received by the board alleging that a nonlicensee or noncertificate holder committed or engaged in any of the acts or offenses listed in Subsection A of this Section. The complaint review committee shall consist of at least one member of the board.

M. Any individual nonlicensee or noncertificate holder found by a district court to have committed any of the acts or offenses listed in Subsection A of this Section shall be guilty of a misdemeanor and shall, upon conviction, suffer imprisonment for a period not exceeding three months. This penalty shall be in addition to any other enforcement action taken by the board.

N. It shall be the duty of the attorney general, all district attorneys, and all duly constituted officers of the law of this state, or any political subdivision thereof, to enforce the provisions of this Chapter and to prosecute any persons violating same. The attorney general of this state, or his assistant, shall act as legal advisor to the board if the board so requests and render such legal assistance as may be deemed necessary by the board in carrying out the provisions of this Chapter, provided that this shall not relieve the local prosecuting officers of any of their duties under the law as such.

O. Alternatively, following an investigation of any charges preferred or information received by the board alleging that a nonlicensee or noncertificate holder committed or engaged in any of the acts or offenses listed in Subsection A of this Section, and dependent upon the result of such investigation, the board may present its findings to the district attorney in whose district such act or offense has occurred, and shall aid in the prosecution of the violator; or the board may, if it deems necessary, prosecute any violator directly and in its own name, in any district court of this state for such act or offense. Such action may be instituted by any member, attorney, employee, or agent of the board.

Acts 2010, No. 974, §1, eff. Jan. 1, 2011.



RS 37:751 - Definitions; licensure; presumption; short title

CHAPTER 9. DENTISTS

§751. Definitions; licensure; presumption; short title

A. As used in this Chapter:

(1) "Advertisement" and "advertising" means any statement, oral or written, requested and approved by a licensed dentist, disseminated to or displayed before the public or any portion thereof with the intent of selling professional dental services, offering to perform professional dental services, or inducing members of the public to enter into any obligation relating to such professional dental services. This shall apply to an approved statement of any nature regardless of whether it is in the form of paid advertising. "Advertisement" and "advertising" shall not include any communication, oral or written, by a nonprofit entity that meets the statutory, regulatory, and program requirements for grantees supported under Section 330 of the Public Health Service Act, 42 U.S.C. §254b, or its successor. In addition, listing, identifying, or grouping of dentists by an insurance company on a website or by any other means of disseminating information involving a dentist participating with an insurance company and an associated affiliate, including but not limited to a third party payor including, without limitation, a dental health maintenance organization, a dental preferred provider organization, Medicaid, or a dental discount entity, shall not be deemed an advertisement or advertising by the dentist. For the purposes of this Chapter, neither the insurance company nor the associated affiliate shall be deemed a referral company and a listed dentist shall not be considered to be advertising through a referral service by participating with such company or affiliate.

(2) "Another state" means each of the several states, other than Louisiana, and includes the District of Columbia, the Commonwealth of Puerto Rico, and the Virgin Islands.

(3) "Board" means the Louisiana State Board of Dentistry.

(4) "Dental assistant" means a person who is employed by a licensed practicing dentist and performs the duties authorized by the Louisiana State Board of Dentistry only under his direct on-premises supervision, direction, and responsibility.

(5) "Dental hygienist" means a person licensed under the provision of this Chapter to perform those duties authorized by the Louisiana State Board of Dentistry as set forth in rules and regulations promulgated by the board in accordance with the Administrative Procedure Act.

(6) "Dentistry" means the evaluation, diagnosis, prevention, or treatment, including nonsurgical, surgical, or related procedures, of diseases, disorders, or conditions of the oral cavity, maxillofacial areas or the adjacent and associated structures and their impact on the human body provided by a dentist within the scope of his education, training, and experience, in accordance with the ethics of the profession and applicable law.

(7) "Expanded duty dental assistant" means a person who is employed by a licensed practicing dentist and has passed an expanded function for dental assistants course approved by the Louisiana State Board of Dentistry that shall not consist of less than thirty classroom hours, or who has graduated from a dental assisting program accredited by the Commission on Dental Accreditation of the American Dental Association provided the program teaches functions as provided for in LAC 46:XXXIII.502 and .503. An expanded duty dental assistant may perform any functions authorized by the Louisiana State Board of Dentistry for an expanded duty dental assistant under the direct, on-premises supervision, direction, and responsibility of the dentist.

(8) "Licensure by credentials" means issuing of a license using a performance record in place of examinations to evaluate theoretical knowledge and clinical skill when an applicant for licensure has been awarded a D.D.S. or D.M.D. degree from a dental school accredited by the Commission on Dental Accreditation of the American Dental Association and holds a dental license or has received a degree or certificate in a dental hygiene education program accredited by the Commission on Dental Accreditation of the American Dental Association and holds a dental hygiene license.

(9) "Reciprocity" means formal reciprocal agreement between two state boards under which a dentist licensed in one state may apply for and receive a license in another state without examination and without fulfilling any other requirements except the usual state license fees.

(10) "Reputable dental school" means one that is recognized as such by the Louisiana State Board of Dentistry according to its rules and regulations.

(11) "Unlicensed person" means a person who is not licensed by the board who illegally practices dentistry or dental hygiene.

B. Any health care provider possessing a degree in dentistry or a dental degree as specifically approved under R.S. 37:771 and a medical degree must be licensed and maintain licensure with the Louisiana State Board of Dentistry prior to and as long as said health care provider practices, engages in, performs, or offers to engage in or perform any of the practices, acts, or operations set forth in this Section or as defined as a specialty of dentistry.

C. A person who represents himself as being able to perform any procedure contained within the definition of dentistry such as taking impressions of the human teeth or jaws or performing any phase of any operation incident to the replacement of tooth or part of tooth or associated tissue by means of a filling, crown, denture, or other appliance or who furnishes, supplies, constructs, and produces, or repairs, or offers to furnish, supply, construct, reproduce or repair or process dentures, bridges, or other substitutes for natural teeth to the user or prospective user is practicing dentistry.

D. Where it is difficult to determine under this Section whether the treatment and attention more properly belongs to the field of dentistry, the dentist shall call in a member of the medical profession to cooperate with him.

E. The fact that any person engages in or performs, or offers to engage in or perform, any of the practices, acts, or operations, set forth in this Section, is prima facie evidence that such person is engaged in the practice of dentistry.

F. This Chapter shall be known and may be cited as the "Dental Practice Act".

G. Repealed by Acts 1999, No. 1358, §2.

Acts 1962, No. 17, §§1, 2; Acts 1970, No. 355, §1; Acts 1982, No. 278, §1; Acts 1990, No. 738, §1; Acts 1991, No. 488, §1, eff. July 15, 1991; Acts 1991, No. 727, §1; Acts 1992, No. 430, §1, eff. Aug. 1, 1992; Acts 1995, No. 920, §1; Acts 1997, No. 83, §1; Acts 1999, No. 1358, §§1, 2; Acts 2003, No. 303, §1; Acts 2005, No. 196, §1; Acts 2012, No. 485, §1; Acts 2014, No. 856, §1, eff. June 23, 2014.



RS 37:752 - Exemptions from license

§752. Exemptions from license

The licensing provisions of this Chapter shall not apply to:

(1) The rendering of dental relief in emergency cases by a physician or surgeon in the practice of his profession if he is licensed and registered as such under the laws of this state and if he does not reproduce or undertake to reproduce lost parts of the human teeth in the mouth or to restore or replace lost or missing teeth in the mouth.

(2) The practice of dentistry by dentists in the armed services of the United States, the United States Public Health Service, or the United States Department of Veterans Affairs in the discharge of their official duties.

(3) Dental schools or colleges approved by the Louisiana State Board of Dentistry; the practice of dentistry by students in dental schools or colleges approved by the board when acting under the direction and supervision of registered dentists, licensed and acting as instructors or professors; interns in any hospital or institution, but not residents.

(4) The practice of dentistry by licensed dentists of other states or countries at meetings of the Louisiana Dental Association or its component part, alumni meetings of dental colleges, or any other like dental organizations, while appearing as clinicians and by visiting dentists while teaching in the Louisiana State University School of Dentistry system on a part-time basis.

(5) The use of Roentgen or other rays for making roentgenograms, radiograms, or similar records of dental or oral tissues if this service is rendered only under the general direction and supervision of a physician or dentist, and if this service is not offered to the public by any name as an aid or inducement to secure dental patronage. No person shall announce to the public that it has, leases, owns, or operates a Roentgen or X-ray machine for the purpose of making dental roentgenograms of the human teeth or tissues of the oral cavity, or administering treatment for any disease thereof. The evaluation and interpretation of roentgenograms or radiographs for diagnosis or treatment of dental conditions shall not be performed except by a licensed dentist.

(6) The making of artificial restorations, substitutes, appliances, or materials for the correction of diseases, loss, deformity, malposition, dislocation, fracture, injury of the jaws, teeth, lips, gums, cheeks, palate, or associated tissues or parts, upon written work orders or prescriptions furnished by a licensed and registered dentist on a form approved by the Louisiana State Board of Dentistry as hereinafter set forth, and the use in connection with said work order or prescription of casts, models or from impressions furnished by a licensed or registered dentist.

(7) The making and repairing of prosthetic dentures, bridges, artificial restorations or other structures to be used or worn as substitutes for natural teeth, or appliances for the correction of disease, loss, deformity, malposition, dislocation, fracture of or injury to the jaws, teeth, lips, gums, cheeks, palate, or associated tissues or parts upon a written work order or prescription furnished by a licensed and registered dentist on a form approved by the Louisiana State Board of Dentistry as hereinafter set forth and constructed on, or by use of, casts or models made from impressions taken by a licensed and registered dentist if these prosthetic or orthodontic appliances, or the services rendered in the construction, repair, or alteration thereof are not offered for sale, or use, or delivery to the public or placed or adjusted in the oral cavity, except by licensed and registered dentists.

(8) The practice of dentistry or dental hygiene by licensed dentists or dental hygienists of other states who have obtained a temporary license with the approval of the board, provided the dentists and dental hygienists apply for a full license by taking an examination at the time the next examination is given by the board or by applying for licensure by credentials. The application for examination or for a license by credentials shall be filed with the application for temporary license. If the holder of a temporary license is unsuccessful in passing the examination or is denied a license by credentials, the temporary license shall be permanently revoked and canceled.

(9)(a) Contracting with a licensed dentist by the spouse or the personal representative of the estate of a deceased dentist, or the spouse or the personal representative of a dentist with a disability, to manage the dental practice at an establishment where dental operations, oral surgery, or dental services are provided for the purpose of selling or otherwise disposing of the dental practice of a deceased licensee or a licensee with a disability for a period not to exceed twenty-four months.

(b) A spouse or personal representative may not:

(i) Govern the clinical sufficiency, suitability, reliability, or efficacy of a particular service, product, process, or activity as it relates to the care of dentistry.

(ii) Preclude or otherwise restrict a dentist's ability to exercise independent professional judgment over all qualitative and quantitative aspects of the delivery of dental care.

(iii) Allow any person other than a dentist to supervise and control the selection, compensation, terms, conditions, obligations, or privileges of employment or retention of clinical personnel in the dental practice.

(iv) Determine or limit a fee charged by the dentist or limit the methods of payment accepted by the dentist or the dentist's practice.

(v) Limit or define the scope of services offered by the dentist.

(c) When used in this Section, the following terms shall have the following meanings ascribed to them:

(i) "Clinical" means those activities described in R.S. 37:751(A)(5).

(ii) "Dentist with a disability" means a dentist who is a "person with a disability" as defined in R.S. 9:3541.21(3).

(iii) "Personal representative" has the same meaning as provided in R.S. 9:2260.1(11).

(d) The twenty-four-month period provided for in this Section begins when:

(i) The dentist is declared legally dead.

(ii) The spouse or personal representative of the dentist with a disability files a verified copy of disability status signed by a physician attesting to the dentist's disability with the Louisiana State Board of Dentistry.

(e) Notwithstanding any other provision of law to the contrary, nothing in this Section shall prohibit a dentist from contracting with any person or entity for management of a dental practice prior to the death or disability of such dentist subject to R.S. 37:776.

Acts 1995, No. 920, §1; Acts 1997, No. 83, §1; Acts 2001, No. 199, §1, eff. May 31, 2001; Acts 2001, No. 712, §1; Acts 2003, No. 303, §1; Acts 2014, No. 811, §19, eff. June 23, 2014.



RS 37:753 - Louisiana State Board of Dentistry; appointment of members; term of office; vacancies; nominating meetings; quorum; domicile

§753. Louisiana State Board of Dentistry; appointment of members; term of office; vacancies; nominating meetings; quorum; domicile

A. There is created within the Louisiana Department of Health the Louisiana State Board of Dentistry which shall carry out the purposes and enforce the provisions of this Chapter, subject to the provisions of R.S. 36:803.

B. The board shall be composed of such qualified and licensed dentists as provided in Subsection C and one qualified and licensed dental hygienist.

C. Each member of the board shall be appointed by the governor as follows:

(1)(a) One dentist shall be appointed from each board district, except that two dentists shall be appointed from District Five and designated as representatives "A" and "B". Should the terms of representatives "A" and "B" expire on the same date, the term of either board member who has served for the least amount of time shall be extended for two years. Each such appointment from an electoral district shall be made from a list of three names of nominees for the respective district submitted to the governor by the board. The district nominees shall be selected from the roster of licensed dentists in the districts at a nominating meeting convened in accordance with the provisions of Subsection F of this Section. The voting domicile of each nominee for appointment and not his office address shall determine his district for purposes of holding office in accordance with the provisions of this Paragraph. The nominating meeting shall be held at least ninety days prior to the vacancy occurring by reason of an expiring term or within thirty days after a vacancy occurring by reason of death, resignation, or for any other reason.

(b) Louisiana shall be divided into nine board districts, as follows:

(i) District One shall be composed of the parishes of Acadia, Evangeline, Iberia, Lafayette, St. Landry, and St. Martin, that portion of St. Mary Parish west of the Calumet Cut Canal, and Vermilion Parish.

(ii) District Two shall be composed of the parishes of Assumption and Lafourche, that portion of St. Mary Parish east of the Calumet Cut Canal, and Terrebonne Parish.

(iii) District Three shall be composed of that portion of Allen Parish north of latitude 30 deg. 45 min., and the parishes of Avoyelles, Catahoula, Concordia, and Grant, that portion of LaSalle Parish south of latitude 31 deg. 53 min., and the parishes of Natchitoches, Rapides, Sabine, Vernon, and Winn.

(iv) District Four shall be composed of the parishes of Caldwell, East Carroll, Franklin, and Jackson, that portion of LaSalle Parish north of latitude 31 deg. 53 min., and the parishes of Lincoln, Madison, Morehouse, Ouachita, Richland, Tensas, Union, and West Carroll.

(v) District Five shall be composed of the parishes of Jefferson, Orleans, Plaquemines, St. Bernard, St. Charles, St. James, St. John the Baptist, and that portion of St. Tammany Parish east of Bayou Lacombe.

(vi) District Six shall be composed of that portion of St. Tammany Parish west of Bayou Lacombe, and the parishes of Tangipahoa and Washington.

(vii) District Seven shall be composed of the parishes of Bienville, Bossier, Caddo, Claiborne, DeSoto, Red River, and Webster.

(viii) District Eight shall be composed of the parishes of Ascension, East Baton Rouge, East Feliciana, Iberville, Livingston, Pointe Coupee, St. Helena, West Baton Rouge, and West Feliciana.

(ix) District Nine shall be composed of that portion of Allen Parish south of latitude 30 deg. 45 min., and the parishes of Beauregard, Calcasieu, Cameron, and Jefferson Davis.

(c) District representatives shall be appointed for terms beginning on January first of the following years:

(i) The representatives from Districts 1 and 6: 1993.

(ii) The representatives from Districts 3 and 4: 1994.

(iii) The representatives from District 8: 1995.

(iv) The representatives from Districts 2, 5 (A and B), and 7: 1996.

(v) The representatives from District 9: 1993.

(2) Three dentists shall be appointed from the state at large.

(a) One seat shall be designated as "At-Large Seat A" and shall be appointed from the state at large from a list of three licensed black dentists certified by the board secretary to the governor. The board secretary shall obtain a list of three nominees for the "At-Large Seat A" position by ballot sent by United States mail to all licensed black dentists in the state at their last known mailing address as indicated in the board files. Each licensed black dentist may nominate any three licensed black dentists by completing the ballot with the full name, residence, address, city, and home telephone number of the three nominees and mailing the ballot to the board offices. The submission of such information on the ballot shall serve as confirmation that the voter has discussed the nomination with the nominees and they have agreed to serve if nominated and appointed by the governor. The ballot shall be mailed by the board secretary at least ninety days prior to any vacancy occurring by reason of an expiring term or within thirty days after a vacancy occurring by reason of death, resignation, or for any other reason. After the board secretary has tabulated all ballots received at the board offices, the names of the three nominees receiving the greatest number of votes shall be certified by the secretary and sent to the governor.

(b) Two seats shall be designated as "At-Large Seats B and C" and shall be appointed from a roster of all licensed dentists in the state. A vacancy occurring in either "At-Large Seat B" or "At-Large Seat C" shall be filled by the governor without the necessity of a nomination or other requirement, except that the appointee shall be licensed and domiciled in the state.

(3) The hygienist shall be appointed from the state at large, from a list of three nominees certified by the board secretary and sent to the governor. The board secretary shall obtain a list of three nominees for the at-large dental hygienist position by ballot sent by United States mail to all licensed dental hygienists in the state at their last known mailing address as indicated in the board files. Each licensed dental hygienist may nominate any three licensed dental hygienists by completing the ballot with the full name, residence, address, city, and home telephone number of the three nominees, and mailing same to the board offices. The submission of such information on the ballot shall serve as confirmation that the voter has discussed the nomination with the nominees and they have agreed to serve if nominated and appointed by the governor. The ballot shall be mailed out by the board secretary at least ninety days prior to any vacancy occurring by reason of an expiring term or within thirty days after a vacancy occurring by reason of death, resignation, or for any other reason. After the board secretary has tabulated all ballots received at the board offices, the names of the three nominees receiving the largest number of votes shall be certified by the secretary and sent to the governor.

(4) In the event the governor declares a state of emergency, all nominating procedures may be delayed for a period of not longer than one hundred eighty days from the date the emergency was first declared by the governor.

D. Each appointment by the governor shall be submitted to the Senate for confirmation.

E.(1)(a) Each person appointed to the board shall serve a term of five years.

(b) Regardless of a board member's dates of service, including past service, no person shall serve more than a total of ten years on the board, whether such service consists of full or partial terms, or is consecutive or not.

(c) The provisions of Subparagraph (b) of this Paragraph shall not prevent a board member serving on August 1, 2014, from completing his term of service, but shall thereafter apply.

(2) The effective date of appointment or reappointment of a member shall coincide with the expiration date of the previous term.

(3) Each member shall serve until his successor has been appointed.

(4) A vacancy occurring on the board for any reason shall be filled in the same manner as the original appointment was made. However, members appointed to fill vacancies shall only serve for the unexpired term of their predecessors.

F.(1) The board shall have the authority to regulate nominating meetings, including prescribing the place, date, and time of the meetings, the methods of nomination, and the manner of voting.

(2) The board secretary shall notify each licensee by United States mail at his last known place of business or residence address as indicated in the board files, at least ten days prior to a nominating meeting.

(3) The board secretary or employee designated by the president shall require that each licensee in attendance vote only for those persons duly nominated. Cumulative or proxy voting shall not be permitted. Each licensee must vote for three nominees in order for his ballot to be valid, and any ballot indicating votes for more or less than three nominees shall be null and void. The names of the three persons receiving the greatest number of votes shall be certified by the secretary and sent to the governor.

(4) The voting domicile of each licensee and not his office address shall determine eligibility for voting under this Subsection.

G. No full-time member of the faculty or teaching staff of any university or college having a dental or dental hygiene department in this state shall be appointed to the board. No dentist or dental hygienist may own stock in or operate a dental supply business or commercial laboratory prior to being appointed to the board or while serving on the board. A part-time member of the faculty or teaching staff of any university or college having a dental or dental hygiene department in this state may be appointed to the board as long as the time spent providing instruction at the dental college is no more than eight hours per week.

H. A majority of the members of the board shall constitute a quorum for all purposes including but not limited to the transaction of business, the holding of meetings, administration of examinations, granting of licenses and permits, and the rulemaking functions of the board.

NOTE: Subsection I of this Section eff. until Jan. 1, 2018. See Acts 2016, No. 491, §1.

I. The domicile of the Louisiana State Board of Dentistry shall be the city of New Orleans.

NOTE: Subsection I of this Section as amended by Acts 2016, No. 491, §1, eff. Jan. 1, 2018.

I. The domicile of the Louisiana State Board of Dentistry shall be the parish of East Baton Rouge.

J. Each member of the board shall be actively engaged in the practice of dentistry or the practice of dental hygiene at the time of appointment.

Acts 1990, No. 413, §1, eff. July 18, 1990; Acts 1991, No. 331, §1, eff. Jan. 13, 1992; Acts 1991, No. 341, §1, eff. Jan. 13, 1992; Acts 1992, No. 969, §1, eff. July 9, 1992; Acts 1993, No. 48, §1; Acts 1995, No. 920, §1; Acts 1997, No. 83, §1; Acts 1999, No. 1358, §1; Acts 2001, No. 712, §1; Acts 2006, No. 329, §1; Acts 2014, No. 866, §1, eff. June 23, 2014; Acts 2016, No. 491, §1.



RS 37:754 - Organization of the board; seal; records; meetings

§754. Organization of the board; seal; records; meetings

A. The board at its annual meeting shall elect from its members a president and vice-president. The president shall preside at all meetings and serve as the board's executive officer between meetings, however, he shall not vote in board meetings except in case the members present are equally divided. The board shall also appoint a secretary-treasurer who may be but need not be a member of the board.

B. The board shall have an official seal and shall keep proper minutes and records of all its proceedings, which shall be open at all reasonable times to public inspection. The board shall make a complete record of the names and addresses and license numbers of persons licensed as dentists and dental hygienists, and of all licenses revoked by it. A transcript of the minutes and record entries, certified by the secretary-treasurer under the seal of the board, shall be evidence of the facts therein stated. The secretary-treasurer shall be the legal custodian of all property, money, minutes, records, proceedings, and seal of the board.

C. The board shall hold one regular meeting each year and special meetings as are necessary. The board shall determine the place within the state and time of all meetings.

Amended by Acts 1952, No. 314, §1; Acts 1958, No. 490, §1; Acts 1964, No. 133, §3; Acts 1970, No. 355, §3.



RS 37:755 - Compensation of members

§755. Compensation of members

Out of the funds of the board, each board member shall receive one hundred fifty dollars per day and actual reimbursement for reasonable traveling expenses for each day actually engaged in the performance of his official duties. In addition, the president shall be paid a salary in connection with performing the official duties of his office in an amount to be set by the board.

Amended by Acts 1958, No. 490, §1; Acts 1962, No. 17, §4; Acts 1972, No. 209, §2; Acts 1982, No. 278, §1; Acts 1991, No. 504, §1, eff. July 15, 1991; Acts 1997, No. 83, §1.



RS 37:756 - Receipts and disbursements of board

§756. Receipts and disbursements of board

A. All fees received by the board under this Chapter shall be paid to the secretary-treasurer. Disbursements made by the board shall be signed by the president and the secretary-treasurer. In the absence of either the president or secretary-treasurer, the vice president or any employee empowered by the board by majority vote is authorized to sign all disbursements with the remaining authorized signatory.

B. The board may expend the necessary funds for its offices, furniture, fixtures, supplies, equipment, printing, and all other expenses necessary to conduct the board's business.

Acts 1986, No. 914, §1; Acts 2006, No. 329, §1.



RS 37:757 - Patient records

§757. Patient records

A. Any dentist licensed to practice in this state shall keep a written record of any dental treatment for a patient, including each service performed, the amount charged for the service, and by whom the bill for the service was paid, whether by the patient or by the patient's representative or insurer.

B. The dentist shall maintain, preserve, and provide copies of the dental treatment records in conformity with R.S. 40:1299.96.

Acts 1997, No. 83, §1; Acts 2012, No. 491, §1, eff. June 5, 2012.



RS 37:758 - Affiliation with American Association of Dental Examiners and other associations

§758. Affiliation with American Association of Dental Examiners and other associations

The board may affiliate with the American Association of Dental Examiners, associations of deans of dental schools, or other similar professional associations, as an active member, and pay regular annual dues to said associations and send delegates or representatives to the meetings of said associations. Delegates may receive the per diem provided in R.S. 37:755 for the time spent in attending such meetings and reimbursement for actual and necessary traveling expenses.

Amended by Acts 1972, No. 209, §3; Acts 1995, No. 920, §1.



RS 37:759 - Report of board

§759. Report of board

The board shall report its proceedings and the items of its receipts and disbursements for the previous fiscal year to the governor before September first in each year.

Amended by Acts 1964, No. 133, §4; Acts 1995, No. 920, §1; Acts 1999, No. 1358, §1.



RS 37:760 - Powers and duties of the board

§760. Powers and duties of the board

A. The board shall exercise, subject to the provisions of this Chapter, the following powers and duties:

(1) Conduct examinations to ascertain qualifications and fitness of applicants for licenses as dentists and dental hygienists. The board may employ dentists and dental hygienists licensed in any state or territory of the United States as defined in R.S. 37:751(A)(1) to participate as examiners to assist the board in conducting clinical licensing examinations. Board members may also participate as examiners for other national or regional clinical testing agencies.

(2) Appoint or designate one or more examining committees of dentists, dental hygienists, or professionals possessing appropriate qualifications to conduct physical or mental examinations on a dentist or dental hygienist, to otherwise inquire into the dentist's or dental hygienist's fitness and ability to practice with reasonable skill and safety on patients, and to submit advisory reports and recommendations to the board, when the committee has reasonable cause to believe that such dentist's or dental hygienist's fitness and ability are affected by mental illness or deficiency or physical illness, including but not limited to deterioration through the aging process or excessive use or abuse of alcohol, drugs, or chemicals.

(3) Prescribe rules and regulations for examination of candidates.

(4)(a) Conduct hearings on proceedings to revoke, limit, or suspend, and to revoke, limit, or suspend a license granted under this Chapter, as well as conduct hearings to sanction unlicensed persons illegally practicing dentistry or dental hygiene, when evidence has been presented showing violation of any of the provisions of this Chapter.

(b) In addition to the powers and duties granted in Subparagraph (a) of this Paragraph, the board may, in its discretion, impose a fine, but shall impose liability for all of the board's costs generated by its investigation, prosecution, judicial review, and appeal of the proceedings, including but not limited to attorney fees, investigative fees and expenses, witness fees and expenses, stenographic costs, and the per diem and expenses of the committee members, against any person licensed pursuant to this Chapter or any unlicensed person when evidence has been presented showing the person is in violation of any of the provisions of this Chapter.

(5) Conduct proceedings relative to the refusal of reissuance of licenses, certificates, or authorities, when evidence has been presented showing violation of any of the provisions of this Chapter.

(6) Issue licenses, certificates, or authorities in conformity with this Chapter to applicants who have been found qualified. The president may appoint a committee comprised of three or more members of the board which is authorized to issue provisional permits and licenses where authorized by this Chapter and rules of the board, provided that the licenses and certificates so issued must be approved by the full board at its next scheduled meeting.

(7) Shall investigate complaints of illegal practice or a violation of this Chapter when evidence is presented to the board.

(8) Adopt rules and regulations in accordance with law and after due promulgation providing for approval of colleges, universities, and training schools for dentists, dental hygienists, and auxiliary personnel; and regulate the practice of licensed dentists and dental hygienists, by prescribing those acts, services, procedures, and practices which may be performed and imposing such requirements and restrictions on the performance thereof as it shall consider proper and necessary to protect and promote the public health and welfare of the citizens of this state. The board may adopt such rules as are necessary to register and charge fees for the licensing activities and other services provided by the board.

(9) The president, or in his discretion, any member of the board may execute, on a case-by-case basis, any affidavit, petition, or subpoena necessary to the issuance of any injunction, declaratory judgment, or other legal process authorized pursuant to this Chapter, including but not limited to a petition in any court of competent jurisdiction for a money judgment for any and all fines and costs payable pursuant to a final administrative adjudication decision or ratified consent decree. This authorization is remedial and shall have retroactive effect.

(10) The president, or in his absence or in his discretion, any member of the board, may administer oaths in the taking of testimony at any hearing before the board or a duly appointed committee of board members on any matters relative to the duties of the board or violation of this Chapter.

(11) Employ legal counsel to carry out the provisions of this Chapter provided the fees of the counsel and the costs of all proceedings, except criminal prosecutions, are paid by the board out of its own funds.

(12) Pass upon the qualifications of applicants for restricted licenses, and any application for a restricted license shall be accompanied by a certification of employment or registration and active participation in a post-graduate program by the dean of such dental school or the director of such hospital, state institution, or state agency seeking to register the applicant and obtain his active participation in a post-graduate program or to employ the applicant. The certifying authority and the holder of the restricted license shall both be responsible for notifying the board immediately upon the termination of employment or registration and active participation as a post-graduate student of said applicant. All holders of restricted licenses shall practice their profession only in connection with the terms of their employment or active participation as a post-graduate student with the school, hospital, state institution, or state agency.

(13) Require and determine by rule, minimum requirements relative to continuing education for relicensure and recertification.

(14)(a) When the board has reasonable cause to believe that dental health care or controlled dangerous substance records relative to a matter under investigation by the board may be created, altered, or destroyed before production for board review, or when the dental health care provider may have engaged in fraudulent conduct or may have provided substandard care, where that substandard care results in death or hospitalization, or is the subject of three or more written patient complaints to the board, or otherwise has violated the Louisiana Dental Practice Act, R.S. 37:776, or R.S. 37:777, the board may apply ex parte by affidavit to the district court including within its district the parish where the licensee resides, practices dentistry or dental hygiene as reflected in the office address on record with the board, or where the licensee may be found, for an administrative warrant authorizing the seizure of dental health care records in whatever form they may be kept, such as on paper or computer discs. The court may issue the administrative warrant requiring immediate production of dental health care records only upon a finding that the board has demonstrated reasonable cause that the dental health care or controlled dangerous substance records described in the application for the administrative warrant do not exist or may be created, altered, or destroyed if production is not immediate, or that the dental health care provider may have engaged in fraudulent conduct regarding the patients whose records are at issue or may have provided substandard care resulting in death or hospitalization, or is the subject of three or more written patient complaints to the board.

(b) The administrative warrant shall be personally served on the dental health care provider whose conduct is at issue.

(c) The board shall be allowed to copy actual treatment records when and where they are produced, allowing the dental health care provider to maintain the original treatment records. The board shall retain original radiographs produced by the dental health care provider but will provide the dental health care provider a copy of those radiographs at the time of production by creating a copy for the health care provider by using an appropriate copying device.

(15) Require and determine, by rule, requirements for expedited provisional licenses when a state of emergency has been declared by the governor or the United States government.

(16) Undertake the defense of any employee, agent, or contractor in any lawsuit that arises from the performance of the individual's employment or fulfillment of their contract with the board, provided that the complained-of action that is the subject of the lawsuit arises from any action approved by the board and undertaken or performed by such person within the scope of the duties, powers, and functions of the board and when such person is acting without malice and in the reasonable belief that the action is warranted. The defense obligation described in this Paragraph shall not occur unless and until the Louisiana attorney general has been notified of the pending action in accordance with R.S. 13:5108.1 and has determined that the state of Louisiana will not provide a defense to the employee, agent, or contractor.

B. The board may request and obtain criminal history record information from the state and federal government on any person applying for any license, permit, certificate, or registration which the board is authorized by law to issue in accordance with R.S. 37:763.1.

Amended by Acts 1950, No. 492; Acts 1970, No. 355, §4; Acts 1977, No. 325, §1; Acts 1982, No. 278, §1; Acts 1986, No. 914, §2; Acts 1991, No. 492, §1, eff. July 15, 1991; Acts 1993, No. 52, §1; Acts 1995, No. 920, §1; Acts 1997, No. 82, §1; Acts 1997, No. 83, §1; Acts 1999, No. 1358, §1; Acts 2001, No. 624, §1; Acts 2001, No. 712, §1; Acts 2006, No. 329, §1; Acts 2012, No. 491, §1, eff. June 5, 2012.



RS 37:761 - Requirements of applicants for dental license

§761. Requirements of applicants for dental license

A. The board shall require that every applicant for a dental license shall:

(1) Be a citizen or possess valid and current legal authority to reside and work in the United States duly issued by the United States Citizenship and Immigration Services or its successor.

(2) Present satisfactory evidence of graduation from a dental college or university approved by the Louisiana State Board of Dentistry, according to its rules and regulations.

(3) Submit for the files of the board a recent picture duly identified and attested; and such other character reference report as shall be required by the board.

(4) Present satisfactory evidence of having taken an examination in the theory and practice of the science of the profession given by the Joint Commission on National Dental Examinations before being accepted for the regular examination given by the board, or pass an examination given by the board in the theory and practice of the science of dentistry in addition to the regular examination given by the Louisiana State Board of Dentistry. Upon receipt of information that the applicant has passed the examination in the theory and practice of the science of the profession given by the Joint Commission on National Dental Examinations, he may be awarded a dental license, but only when all other requirements for licensure have been met. If the applicant fails the examination given by the Joint Commission on National Dental Examinations, he must successfully retake the Louisiana clinical licensing examination after providing satisfactory evidence of subsequently passing the examination given by the Joint Commission on National Dental Examinations.

(5) Possess a current certificate in the American Heart Association cardiopulmonary resuscitation health care provider course, the American Red Cross Professional Rescue Course, or their equivalent.

B. In addition to these requirements, the board may decline to issue or renew a dentist's license for any of the causes listed in R.S. 37:776.

C. An applicant who has successfully completed any national, regional, or independent third-party clinical dental licensing examination approved by the board that shall include procedures performed on human subjects as part of the assessment of restorative clinical competencies and who otherwise satisfies all requirements for a dental license, including satisfactory completion of an examination in jurisprudence and a background check, may be granted a license by examination by applying for licensure in Louisiana within three years following the successful completion of such clinical licensing examination.

Amended by Acts 1970, No. 355, §5; Acts 1972, No. 209, §4; Acts 1981, No. 107, §1; Acts 1982, No. 278, §1; Acts 1987, No. 540, §2; Acts 1991, No. 727, §1; Acts 1995, No. 920, §1; Acts 1999, No. 1358, §1; Acts 2001, No. 712, §1; Acts 2006, No. 329, §1; Acts 2008, No. 906, §1; Acts 2015, No. 7, §1, eff. May 22, 2015.



RS 37:761.1 - Retired volunteer dental license; issuance; applicant's requirements; validity; denial; violations; status change; continuing dental education

§761.1. Retired volunteer dental license; issuance; applicant's requirements; validity; denial; violations; status change; continuing dental education

A. The board may issue a retired volunteer dental license to an applicant to practice dentistry in a community health care clinic as defined in R.S. 9:2799.5(D)(1). Holders of a retired volunteer dental license shall submit with the application to the board a notarized statement that they shall not accept any form of remuneration directly or indirectly for providing dental services. Any application for licensure under this Section shall be in the form and manner designated by the board. The provisions of R.S. 9:2799.5 shall apply to all licenses issued under this Section.

B. The applicant for licensure shall meet all of the following conditions:

(1) The applicant shall maintain, for at least ten years prior to retirement, full licensure in good standing in Louisiana without disciplinary action that restricted the applicant's license or resulted in the applicant's license being placed on probation, suspended, restricted, revoked, surrendered, resigned, or otherwise allowed to lapse or expire in lieu of disciplinary action being taken.

(2) The applicant shall have held an active status dental license in good standing in Louisiana within one year prior to the date of application for a retired volunteer dental license; however, the board may waive the one-year requirement in the event that the applicant demonstrates that he possesses the knowledge and skills requisite to the practice of dentistry by successfully completing such examinations required by the board.

(3) The applicant shall be of good moral character and affirm that the applicant has no felony convictions or other criminal convictions that would affect the applicant's ability to render competent care.

C. For purposes of this Section, a person shall be considered retired from practice if the person's license has been surrendered or allowed to expire with the intention of ceasing to practice as a dentist for remuneration.

D. A retired volunteer license shall be valid for a period of one year and shall expire annually on June thirtieth.

E. All documentation and certification shall be submitted to the board for review. Any plan to reestablish competency shall be submitted to and pre-approved by the board. Demonstration of professional ability, skills, and knowledge may be accomplished by successfully completing a reentry program at an accredited dental institution, which will certify the licensee's proficiency meets or exceeds the competency level required of a graduating student in his senior year from the institution.

F. The board shall deny issuance of a retired volunteer dental license to a person who is not qualified under this Section to hold a retired volunteer dental license. The holder of the retired volunteer dental license shall practice a minimum, on average, eight hours per month. If the community health care clinic at which a retired volunteer dentist seeks to practice permanently ceases operation, the license issued under this Section shall be automatically revoked unless the licensee begins practicing in another community health care clinic for the required minimum number of hours per month within ninety days.

G. The holder of a license under this Section who practices dentistry other than as authorized in this Section shall be guilty of a felony with each day's violation constituting a separate offense. Upon proof of practice other than as authorized in this Section or of a violation of R.S. 37:776, the board may suspend or revoke the retired volunteer dental license after notice to the licensee. For violations of the dental practice act or rules adopted under the act that are applicable to practice under this Section, the board shall have the same authority to investigate and impose sanctions on retired volunteer license holders as it has for those holding an active license.

H. Any person licensed under this Section may apply to the board for a return to active licensure status by filing an application in the form and manner prescribed by the board and meeting all requirements of this Chapter. Licensees who desire to change a retired volunteer license to an active license and who have not practiced at least one year out of the five years immediately preceding application for an active license shall document and certify to the board how they have maintained their professional ability, skills, and knowledge and shall be subject, at the board's discretion, to the provisions of LAC 46:XXXIII.124.

I. The retired volunteer status of a licensee shall be plainly indicated on the face of any retired volunteer license issued under this Section.

J. Holders of a retired volunteer dental license shall comply with the continuing dental education requirements adopted by the board which shall include cardiopulmonary resuscitation (CPR) training.

K. The board may charge an administrative fee for issuing a retired volunteer dental license pursuant to this Section. However, a dentist who possesses an active Louisiana license and who desires to convert the active license to a retired volunteer dental license shall not pay an administrative fee for the conversion.

Acts 2006, No. 167, §1.



RS 37:762 - Licenses; data on

§762. Licenses; data on

All licenses issued by the board shall bear a serial number, the full name of the licensee, the date of issuance, and the seal of the board; and shall be signed by the president and members of the board.

Amended by Acts 1979, No. 310, §1, eff. July 10, 1979.



RS 37:763 - Application for or acceptance of license or permit; waiver of personal privileges; conditions for surrender of license; certification or registration

§763. Application for or acceptance of license or permit; waiver of personal privileges; conditions for surrender of license; certification or registration

A. Any person applying for or accepting a license or permit to practice dentistry or dental hygiene in this state shall, by applying for or accepting said license or permit, be deemed to have given his consent to submit to physical or mental examinations when so directed by the board, acting upon reasonable cause, and to waive all objections as to the admissibility or disclosure of findings, reports, or recommendations pertaining thereto on the grounds of privileged communications or other personal privileges provided for by law.

B. Any person applying for, accepting, or holding a license or permit to practice dentistry or dental hygiene in this state shall be deemed, notwithstanding any privilege of confidentiality, to have given his authorization and consent to the disclosure to the board, by any dentist, physician, or other health care provider and by any health care institution, of any and all dental or medical records and information pertaining to such person's diagnosis, evaluation, treatment, and prognosis for any physical or mental condition, disease, illness, deficiency, or infirmity, when the board is acting upon a bona fide complaint and it has reasonable cause to believe that his fitness and ability to practice dentistry or dental hygiene with reasonable skill and safety may be impaired by mental illness or deficiency, or physical illness, including but not limited to deterioration through the aging process or the loss of motor skills, and/or excessive use or abuse of drugs, including alcohol. However, any records or information obtained by the board pursuant to this Section shall not constitute public records and shall be maintained in confidence by the board until and unless such records or information are admitted into the record of proceedings before the board pursuant to R.S. 37:780. Upon the request of the board, the licensee shall execute a written authorization to allow the board to acquire the health care records as described herein.

C. Unless the board agrees to accept the surrender of a license, permit, certification, or registration of an individual the board regulates, the individual may not surrender the license, permit, certification, nor registration lapse by operation of law while the individual is under investigation or while charges are pending. The board may set conditions on its agreement to accept surrender of a license, permit, certification or registration as it sees fit in these circumstances.

Acts 1995, No. 920, §1; Acts 1997, No. 83, §1.



RS 37:763.1 - Criminal history record information

§763.1. Criminal history record information

A. As used in this Section:

(1) "Applicant" means an individual who has made application to the board for the issuance, renewal, or reinstatement of any license, permit, certificate, or registration which the board is authorized by law to issue.

(2) "Bureau" means the Louisiana Bureau of Criminal Identification and Information of the office of state police within the Department of Public Safety and Corrections.

(3) "Criminal history record information" means information collected by the bureau or the Federal Bureau of Investigation of the United States Department of Justice on an individual consisting of identifiable descriptions, notations of arrests, detentions, indictments, bills of information, or any formal criminal charges and any disposition arising therefrom, including sentencing, criminal correctional supervision and release. "Criminal history record information" does not include information collected for intelligence or investigatory purposes nor does it include any identification information which does not indicate involvement of the individual in the criminal justice system.

B.(1) Notwithstanding any other law to the contrary, the board may require an applicant to submit a full set of fingerprints to the board on a form and in such a manner as prescribed by the board so as to permit the board to request and obtain criminal history record information on the applicant.

(2) In addition to all other applicable fees and costs, the board may charge and collect a fee from the applicant to cover the cost incurred by the board in requesting and obtaining the criminal history record information on the applicant.

(3) The board shall promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Subsection.

C. The board may request and obtain the criminal history record information on an applicant whose fingerprints the board has obtained pursuant to this Section from the bureau or from the Federal Bureau of Investigation of the United States Department of Justice.

D.(1) The bureau shall conduct a search of its criminal history record information on the applicant and report the findings of its search to the board no later than sixty days from receipt of a request for such information made by the board and upon the board's submission of an applicant's fingerprints and such other identifying information as may be required by the bureau.

(2) The bureau may charge the board a reasonable processing fee for conducting the search and reporting the findings on the search to the board.

E. If the criminal history record information reported by the bureau to the board fails to provide grounds for disqualification of the applicant under the applicable law administered by the board, the board may forward the applicant's fingerprints and such other identifying information as may be required to the Federal Bureau of Investigation of the United States Department of Justice with a request for a search of criminal history record information on the applicant.

F.(1) Criminal history record information shall be considered confidential information and the board, its members, officers, investigators, agents, and attorneys shall use the criminal history record information exclusively to evaluate the applicant's eligibility or disqualification.

(2) Criminal history record information obtained in accordance with this Section shall not be released or otherwise disclosed by the board to any person or agency without the written consent of the applicant unless the release is ordered by a court of competent jurisdiction.

Acts 1997, No. 82, §1.



RS 37:764 - Dental hygienist; application for license

§764. Dental hygienist; application for license

A. Every applicant to be licensed as a dental hygienist shall:

(1) Be not less than eighteen years of age.

(2) Be a citizen or a permanent resident of the United States unless otherwise prohibited by the North American Free Trade Agreement.

(3) File with the board a written application upon the form prescribed by the board, verified by oaths, and accompanied by the required fee and a recent unmounted autographed photograph of the applicant.

(4) Present satisfactory evidence of graduation from a training school of dental hygienists approved by the Louisiana State Board of Dentistry, according to its rules and regulations.

(5) Present satisfactory evidence of having taken an examination in the theory and practice of the science of the profession given by the Joint Commission on National Dental Examinations before being accepted for the regular examination given by the board or pass an examination given by the board in the theory and practice of the science of dental hygiene in addition to the regular examination given by the Louisiana State Board of Dentistry. Upon receipt of information that the applicant has passed the examination in the theory and practice of the science of the profession given by the Joint Commission on National Dental Examinations, he may be awarded a dental hygiene license, but only when all other requirements for licensure have been met. If the applicant fails the examination given by the Joint Commission on National Dental Examinations, he must successfully retake the Louisiana clinical licensing examination after providing satisfactory evidence of subsequently passing the examination given by the Joint Commission on National Dental Examinations.

(6) Possess a current certificate in the American Heart Association cardiopulmonary resuscitation health care provider course, the American Red Cross Professional Rescue Course, or their equivalent.

B. In addition to these requirements, the board may decline to issue or renew a dental hygienist's license for any of the causes listed in R.S. 37:777.

C. Any person who has graduated from a dental school accredited by the Commission on Dental Accreditation of the American Dental Association and who has successfully completed the examination given by the Joint Commission on National Dental Examinations for either the profession of dentistry or dental hygiene may apply for a dental hygiene license.

D. An applicant who has successfully completed any national, regional, or independent third-party clinical dental hygiene licensing examination approved by the board that shall include procedures performed on human subjects as part of the assessment of clinical competencies and who otherwise satisfies all requirements for a dental hygiene license, including satisfactory completion of an examination in jurisprudence and a background check, may be granted a license by examination by applying for licensure in Louisiana within three years following the successful completion of such clinical licensing examination.

Amended by Acts 1966, No. 227, §2; Acts 1970, No. 355, §6; Acts 1972, No. 209, §5; Acts 1982, No. 278, §1; Acts 1991, No. 727, §1; Acts 1995, No. 920, §1; Acts 1997, No. 83, §1; Acts 1999, No. 1358, §1; Acts 2001, No. 712, §1; Acts 2006, No. 329, §1; Acts 2008, No. 906, §1.



RS 37:764.1 - Repealed by Acts 1999, No. 1358, 2.

§764.1. Repealed by Acts 1999, No. 1358, §2.



RS 37:765 - Examination of dental hygienist; issuance of license

§765. Examination of dental hygienist; issuance of license

The applicant for a license as a dental hygienist shall appear before the board at its first examination after the filing of his application and pass an examination consisting of practical and clinical demonstrations and oral and written tests on subjects prescribed in the curricula of recognized dental hygiene schools. If the applicant passes the examinations he shall receive a license from the board, attested by its seal, and signed by its president and board members. The license shall be evidence of his right to practice as a dental hygienist in this state under the provisions and regulations provided for in this Chapter.

Amended by Acts 1979, No. 311, §1, eff. July 10, 1979; Acts 1995, No. 920, §1.



RS 37:766 - Dental hygienists, employment; operations limited

§766. Dental hygienists, employment; operations limited

Any licensed dentist licensed in Louisiana of good standing, public school, or federal or state institution where health care is provided may employ a licensed dental hygienist who may perform such duties as may be authorized by the board. A licensed dental hygienist may operate under a licensed Louisiana dentist's direct or general supervision as defined in LAC 46:XXXIII.108, within the limits prescribed by the board in LAC 46:XXXIII.701. The licensed dental hygienist shall be responsible for providing notification to the board of the name and location of his employer.

Amended by Acts 1962, No. 17, §5; Acts 1982, No. 278, §1; Acts 2001, No. 712, §1; Acts 2006, No. 329, §1; Acts 2006, No. 744, §1, eff. June 29, 2006; Acts 2007, No. 42, §1.



RS 37:767 - Duplicate certificates; issuance

§767. Duplicate certificates; issuance

If the loss of a dental license or dental hygiene license is satisfactorily shown, a duplicate shall be issued by the board upon payment of the fee required in R.S. 37:795.

Acts 2001, No. 712, §1.



RS 37:768 - Licensure by credentials

§768. Licensure by credentials

No person who meets all of the criteria established under the provisions of this Chapter and those rules and regulations promulgated by the board relative thereto shall be denied a license based on credentials. Licensure by credentials shall be utilized to evaluate a dentist's and dental hygienist's theoretical knowledge and clinical skill when an applicant for licensure by credentials holds a dental or dental hygiene license in another state. This Chapter shall not be construed to allow licensure by reciprocity which is prohibited.

Acts 1991, No. 727, §1; Acts 1995, No. 920, §1.



RS 37:769 - Repealed by Acts 1999, No. 1358, 2.

§769. Repealed by Acts 1999, No. 1358, §2.



RS 37:770 - Renewals; requirements

§770. Renewals; requirements

A.(1) The secretary of the board shall collect the biennial renewal license fee for dentists and dental hygienists. The license renewal fee shall be set by the board and shall be due and payable no later than the expiration of the current renewal certificate at the board office. Failure to pay this renewal fee before the expiration of the current renewal certificate will provide a basis for the temporary suspension of a Louisiana dental or dental hygiene license. Payment of the license renewal fee made after the current renewal certificate has expired, but prior to a subsequent suspension or revocation of a license as provided in this Chapter shall be accompanied by a delinquency fee as well as any costs or expenses, including attorney fees, which may be caused by the need for the institution of disciplinary proceedings.

(2) The secretary of the board may collect a fee to certify or to recertify the confirmation of expanded duty dental assistants as set forth in rules promulgated by the board.

(3) Any dentist or dental hygienist applying for renewal of a license shall present satisfactory evidence with the license renewal application form that he is currently certified in Cardiopulmonary Resuscitation Course "C" Basic Life Support for Health Care Providers as defined by the American Heart Association, the Red Cross Professional Rescue Course, or an equivalent.

B. The official roster of the board for issuing license renewals or any other official notice shall be the last known mailing address of the dentist, dental hygienist, or expanded duty dental assistant as indicated in the board files.

C. Effective in renewal year 1998, the board may renew the license of a dentist or dental hygienist biennially.

D. Each dentist and dental hygienist shall renew his license as required by the provisions of this Chapter. If a dentist or dental hygienist fails to renew his license by February first of the renewal year, the board shall send a notice advising him that his license shall be revoked for nonpayment at the next available board meeting and shall give the dentist or dental hygienist an opportunity to appear at the board meeting and show cause why his license should not be revoked.

E. Renewal fees for mobile or movable dental offices shall be renewed concurrently with the dentists' license renewal.

F.(1) In addition to all other applicable fees and costs attendant to the issuance, renewal, or reinstatement of any license, certificate, permit, or registration issued to a dentist by the board pursuant to this Chapter, the board shall charge and collect a fee from each dentist and each dental hygienist in an amount set by the board to be utilized for the identification, monitoring, and assistance of, and procurement of treatment for, dentists and dental hygienists suffering from substance abuse, chemical dependency, psychiatric conditions, or physical deficiencies resulting in behavior such as defined in R.S. 37:776(A)(5) and (17) and 777(A)(5) and (24) which may interfere with their ability to practice dentistry or dental hygiene with reasonable skill and safety.

(2) The fee established in this Subsection shall be due and payable at the time of application for the issuance, renewal, or reinstatement of any license, permit, certificate, or registration.

(3) The fee established in this Subsection shall not be collected from a dentist seeking issuance or renewal of a retired volunteer license.

Acts 1986, No. 914, §1; Acts 1993, No. 51, §1; Acts 1995, No. 920, §1; Acts 1997, No. 83, §1; Acts 1999, No. 1358, §1; Acts 2012, No. 407, §1.



RS 37:771 - Right to use title

§771. Right to use title

A dental licensee of this state, graduated from a reputable dental school has the right to use the title "Doctor" or its abbreviation before his name or append to his name the letters: "B.D.S.", "M.D.S.", "L.D.S.", "D.D.S.", "D.M.D." or equivalent letters signifying the dental degree conferred upon him.



RS 37:771.1 - Dentist fees; discount to an uninsured individual; effect on a dentist's contracted reimbursement amount

§771.1. Dentist fees; discount to an uninsured individual; effect on a dentist's contracted reimbursement amount

A. Notwithstanding any state or federal provisions to the contrary, a contracted dentist licensed to practice dentistry by the Louisiana State Board of Dentistry may offer a discount for dental care services rendered to an uninsured individual. Any such discount granted by a contracted dentist to an uninsured individual shall not reduce the contracted reimbursement amount between a dentist and a health or dental insurance issuer for dental care services rendered to the issuer's enrollees, insureds, and subscribers.

B. For the purposes of this Section:

(1) "Contracted dentist" means a dentist licensed to practice dentistry by the Louisiana State Board of Dentistry who has executed a direct, specific contract with a health insurance issuer.

(2) "Contracted reimbursement amount" means the quantity of remuneration a health or dental insurance issuer has agreed to pay a dentist for rendering dental care services in a direct, specific agreement between a dentist and a health or dental insurance issuer.

(3) "Enrollee", "insured", or "subscriber" means an individual who is enrolled or insured by a health or dental insurance issuer or who is subscribed to a dental service contractor for dental insurance coverage or prepaid dental services.

(4) "Health or dental insurance issuer" means any entity that offers health or dental insurance coverage through a policy, contract, dental benefit plan, or certificate of insurance subject to state law that regulates the business of insurance. For purposes of this Section, a "health or dental insurance issuer" shall include but not be limited to a dental service contractor as defined and certified pursuant to Subpart G of Part III of Chapter 4 of Title 22 of the Louisiana Revised Statutes of 1950.

Acts 2006, No. 744, §1, eff. June 29, 2006; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 37:772 - Anesthetics and prescriptions; patient histories and examinations

§772. Anesthetics and prescriptions; patient histories and examinations

A.(1) A licensed dentist may administer general and local anesthetics and prescribe drugs or medicines necessary or proper in the practice of his profession.

(2) A licensed druggist of this state may fill prescriptions of a licensed dentist of this state for any drug necessary to the practice of dentistry.

B.(1) A licensed dentist may perform a patient history and examination in a hospital, provided that he has completed a physical evaluation program or course curriculum in an accredited medical or dental school teaching institution, is qualified as a board eligible or board certified oral or maxillofacial surgeon, and his credentials have been approved by the hospital medical staff and he has been approved by the hospital board to perform such procedures. All such patient histories and examinations shall be directly related or incident to any dentistry or oral or maxillofacial surgery procedures.

(2) Patients with known medical problems on admission or arising during hospitalization shall have appropriate medical consultation.

Acts 1985, No. 743, §1.



RS 37:773 - State and municipal regulations

§773. State and municipal regulations

All persons licensed to practice dentistry in this state shall observe and be subject to all state and municipal regulations relating to the control of contagious and infectious diseases and any and all matters pertaining to public health.

They shall make reports to proper health offices the same as those practicing other professions are required to so report and executing death certificates, when necessary in the practice of their profession. These reports and certificates, in the manner provided by law, shall be accepted by the office or department to whom they are made.



RS 37:774 - Practice under name of licensee; full disclosure required

§774. Practice under name of licensee; full disclosure required

Except as provided under Chapter 11 of Title 12 of the Louisiana Revised Statutes of 1950, relating to professional corporations, no person shall:

(1) Practice dentistry under the name of a corporation, company, association, limited liability company, or trade name without full and outward disclosure of his full name, which shall be the name used in his license or renewal certificate as issued by the board, or his commonly used name.

(2) Conduct, maintain, operate, own, or provide a dental office in this state, either directly or indirectly, under the name of a corporation, company, association, limited liability company, or trade name without full and outward disclosure of his full name as it appears on the license or renewal certificate as issued by the board or his commonly used name.

(3) Hold himself out to the public, directly or indirectly, as soliciting patronage or as being qualified to practice dentistry in this state under the name of a corporation, company, association, limited liability company, or trade name without full and outward disclosure of his full name as it appears on the license or renewal certificate as issued by the board or his commonly used name.

(4) Operate, manage, or be employed in any room or office where dental service is rendered or conducted under the name of a corporation, company, association, limited liability company, or trade name without full and outward disclosure of his full name as it appears on the license or renewal certificate as issued by the board or his commonly used name.

(5) Practice dentistry without displaying his full name or his commonly used name as it appears on the license or renewal certificate as issued by the board in front of each dental office location if the office is in a single-story and/or single-occupancy building, or without displaying his full name or his commonly used name as it appears on the license or renewal certificate as issued by the board on the outside of the entrance door of each dental office if the office is in a multi-occupancy and/or multi-story building.

Acts 1974, No. 259, §2; Acts 1982, No. 278, §1; Acts 1990, No. 738, §1; Acts 1995, No. 920, §1; Acts 1997, No. 83, §1; Acts 2001, No. 712, §1.



RS 37:775 - Unprofessional conduct defined

§775. Unprofessional conduct defined

A. As used in this Chapter, "unprofessional conduct" means:

(1) Advertisement of fees for or of free dental services without:

(a) Fully disclosing all procedures to be included by the dentist in the advertised service, including but not limited to necessary diagnosis, radiographs, restorative treatment, laboratory fees, and post-operative care.

(b) Fully disclosing that procedures which are customarily included in the service are not included in the service offered for the advertised fee, if such is the case.

(c) Disclosing within the advertisement the name of the advertising dentist. If one member of an association/partnership advertises, the names of all partners and dentist employees must also appear therein. This is not to include the appearance of the names of those persons merely sharing space with the advertising dentist, but does include all dentists providing dental services to those responding to the advertisement.

(2) Not including in advertisements the name which appears on the license or renewal certificate of the dentist, the dentist's commonly used name, or the name which is authorized under Chapter 11 of Title 12 of the Louisiana Revised Statutes of 1950, as amended, relative to professional dental corporations or the use in advertisements of any name other than that which appears on the license or renewal certificate of the dentist, the dentist's commonly used name, or the name which is authorized under Chapter 11 of Title 12 of the Louisiana Revised Statutes of 1950, as amended, relative to professional dental corporations.

(3) Any communication about the dentist or the dentist's services which is false, misleading, or deceptive; or the omission of material information from any statement or claim about the dentist or the dentist's services.

(4)(a) Any communication for which the dentist does not have substantiation in hand at the time the claim is made.

(b) The failure to provide said substantiation or records of the content and dissemination of an advertisement to the board upon request.

(c) The failure to keep records of any communication or written statements and claims, including advertising copy, and substantiation for same for a period of two years from the date on which the particular statement or claim is made.

(5) Any communication which is likely to create an unjustified expectation about results the dentist can achieve, or which states or implies that the dentist can achieve results by means that violate this Chapter, the rules and regulations of the board, or other law.

(6) The practice of dentistry or the giving of a public demonstration of skill or methods of practicing dentistry in any place other than a clean, sanitary, and safe facility.

(7) Directly or indirectly offering, giving, receiving, or agreeing to receive any fee or other consideration to or from a third party for the referral of a patient in connection with the performance of a dental service.

(8) Advertising of denture prices which fails to include the following information:

(a) Whether or not the dentures are preformed or prefabricated.

(b) In the case of "immediate dentures", details of required adjustments and other necessary procedures, including charges to be made therefor.

(c) Fees for each different grade of denture which the advertiser may offer to persons who respond to the advertisement.

(d) The number of appliances included.

(e) The fact that the advertised price does not include upper and lower dentures, if such is the case. This disclosure must be made in type twice as large as any other type in a print advertisement or repeated three times in an audio advertisement at a decibel level no lower than the loudest level in the advertisement.

(9)(a) Advertising of dental services in any medium which does not contain the dentist's full name as it appears on the license or renewal certificate issued by the board or the dentist's commonly used name, address, and telephone number.

(b)(i) Intentionally releasing inaccurate or misleading information by a dentist to any source that promotes dissemination of inaccurate or misleading information about the dentist by, from, or through such source.

(ii) Failing to take immediate steps to request the correction of inaccurate or misleading information that has been released by a source pursuant to the source's relationship with the dentist.

(iii) For the purposes of this Subparagraph, "source" includes but is not limited to an insurance company, dental health maintenance organization, a dental preferred provider organization, Medicaid, dental discount company, or any other thirty party.

(c) Engaging or hiring an advertising agency or any other agency or person to prepare material to promote the dentist's professional dental services, and thereafter failing to review and approve the material before publication or release, unless the dentist can show the failure to review and approve the material was caused by the failure of the agency or person and not his own.

(10) The use of the name of any deceased or retired and licensed dentist or hygienist, or the name of any licensed dentist or hygienist with a disability, on any office door, directory, stationery, billhead, or any other means of communication any time after one year following the retirement from practice of the dentist or dental hygienist, or twenty-four months following the death or disability of the dentist.

(11)(a) The employment or engaging of the services of any person, firm, or corporation to construct, repair, furnish, supply, or reproduce a prosthetic appliance or any denture, orthodontic appliance, bridge, or other substitute for natural teeth without the dentist furnishing a written work order on a form approved by the board which shall contain:

(i) The name and address of the person, firm, or corporation to which the work order is directed.

(ii) The patient's name or identification number, and if number is used, the patient's name must be written upon duplicate copy retained by the dentist.

(iii) The date on which the work order was written.

(iv) A description of the work to be done, including diagrams if necessary.

(v) Specification of the type and quality of materials to be used.

(vi) The signature of the dentist and number of his license.

(b) The failure of the dentist to retain the original copy of such work orders so furnished for a period of two calendar years in addition to the current year.

(12) The use, in connection with the practice of dentistry, of any practice which is prohibited by law.

B.(1) Notwithstanding any provision of this Section, when it is required by this Section that an advertisement include the name of the advertising dentist, either as it appears on the license or renewal certificate of the dentist or the dentist's commonly used name, or the specialties of all dentists practicing within or under the name of a corporation, company, association, limited liability company, or trade name be disclosed in the advertisement, and the address and telephone number of the dentist, the requirements shall be deemed to be sufficiently satisfied if the names and specialties of all dentists practicing in, with, or under the corporation, company, association, limited liability company, or trade name and the address and telephone number are made available on an internet website fully disclosed in the advertisement, or are provided without delay to any individual requesting the information by contacting the advertiser at a telephone number also disclosed in the advertisement.

(2) Whenever any advertisement is run by or on behalf of a corporation, company, association, limited liability company, or trade name, each dentist practicing in, with, or under the corporation, company, association, limited liability company, or trade name shall be responsible for the content of the advertisement unless an individual dentist practicing in, with, or under the corporation, company, association, limited liability company, or trade name, advises the board in writing prior to the time the board takes any action regarding the advertisement that he assumes sole responsibility for the advertisement. If an individual dentist assumes sole responsibility for the advertisement pursuant to the provisions of this Paragraph, no other dentist shall be responsible for such advertisement.

(3) In order to assist an advertising dentist in determining which language in a communication constitutes unprofessional conduct under Paragraphs (A)(3), (4), and (5) of this Section, whenever the board determines that an advertisement constitutes unprofessional conduct under Paragraphs (A)(3), (4), or (5) of this Section, unless the communication is a clear violation or the communication involves a general dentist suggesting or implying that he is a specialist, before taking any further action pursuant to R.S. 37:776 and 780, the board shall notify the advertising dentist by mail of its determination and the specific portion of the advertisement that constitutes unprofessional conduct. The dentist shall have thirty days from the date of receipt of the notice by the dentist to correct the portions of the advertisement in violation and submit to the board proof of the correction. If the advertisement is corrected to remove the violation within thirty days of receipt of notice, the board shall take no further action against the advertising dentist for unprofessional conduct with regard to the advertisement. In the event an advertisement cannot be corrected within the thirty days, it shall be deemed sufficient if the dentist submits proof to the board within thirty days of receipt of notice that he has directed that the correction be made at the next publication date. Pursuant to the provisions of this Paragraph, a dentist shall have this right to correct an advertisement deemed by the board to be unprofessional conduct under Paragraphs (A)(3), (4), or (5) of this Section only the first two times notified of such violation; there shall be no right to correct a third or any subsequent violation, whether for the same advertisement or for a subsequent advertisement. If an advertisement is run by or on behalf of a corporation, company, association, limited liability company, or trade name, the aforementioned right to correct shall be limited to two times, regardless of the number of dentists in or associated with the corporation, association, limited liability company, or trade name.

C.(1) Any dentist who wishes to advertise may submit a copy of the proposed advertisement to the board for an advisory opinion on whether the advertisement complies with the requirements of the statutes and rules applicable to dental advertising in Louisiana.

(2) To request the review of a proposed advertisement for an advisory opinion from the board, a dentist shall submit the following to the board at least thirty days in advance of the desired opinion date:

(a) A copy of the advertisement or communication in the form or forms in which it is to be disseminated that is readily capable of duplication by the board, including but not limited to videotapes, audiotapes, print media, and photographs of outdoor advertising.

(b) A typewritten transcript of the advertisement or communication, if any portion of the advertisement or communication is on videotape, audiotape, electronic or digital media, or otherwise not embodied in written or printed form.

(c) A printed copy of all text used in the advertisement.

(d) An accurate English translation, if the advertisement appears or is audible in a language other than English.

(e) If the communication is to be mailed, a sample envelope in which the written communication will be enclosed.

(f) A statement listing all media in which the advertisement or communication will appear, the anticipated frequency of use of the advertisement or communication in each medium in which it will appear, and the anticipated time period during which the advertisement or communication will be used.

(g) Any additional information requested by the board.

(h) The fee for the review of proposed advertising as provided by law.

(3) The advisory opinion issued by the board, though not conclusive, may be used as evidence in any disciplinary proceeding by the board in which an advertising violation is alleged.

(4) If the board subsequently finds that an advertisement determined to be in compliance with the provisions of this Chapter in a prior advisory opinion issued by the board pursuant to this Subsection is in violation of any provision of this Chapter, the board may require the dentist to change or remove the advertisement. The board shall not take any further action against the dentist unless the dentist fails to take steps either to bring the advertisement into compliance with the provisions of this Chapter or remove the advertisement within thirty days after receipt of notification of the violation.

Amended by Acts 1962, No. 17, §6; Acts 1977, No. 325, §2; Acts 1987, No. 733, §1; Acts 1995, No. 920, §1; Acts 2001, No. 199, §1, eff. May 31, 2001; Acts 2010, No. 111, §1, eff. June 8, 2010; Acts 2014, No. 811, §19, eff. June 23, 2014; Acts 2014, No. 856, §1, eff. June 23, 2014; Acts 2015, No. 214, §1.



RS 37:776 - Causes for nonissuance, suspension, revocation, or imposition of restrictions of dental license; expungement of first-time advertising offenses

§776. Causes for nonissuance, suspension, revocation, or imposition of restrictions of dental license; expungement of first-time advertising offenses

A. The board may refuse to issue or may suspend or revoke any license or permit or impose probationary or other limits or restrictions on any dental license or permit issued under this Chapter for any of the following reasons:

(1) Affliction with a contagious or infectious disease.

(2) Conviction of a crime or entry of a plea of guilty or nolo contendere to a criminal charge.

(3) Fraud, deceit, or perjury in obtaining any diploma, license, or permit issued under the provisions of this Chapter.

(4) Providing false testimony before the board or in any judicial proceeding.

(5) Habitual indulgence in the use of drugs, narcotics, or intoxicating liquors.

(6) Prescribing, dispensing, or administering habit-forming or other legally controlled substances in other than a legal or legitimate manner.

(7) Professional or dental incompetency.

(8) Dental practice which fails to satisfy the prevailing acceptable standards of dental practice in this state.

(9)(a) Division of fees or other remuneration or consideration with any person not licensed to practice dentistry in Louisiana, or an agreement to divide and share fees received for dental services with any non-dentists in return for referral of patients to the licensed dentists, whether or not the patient or legal representative is aware of the arrangement. However, this Paragraph shall not forbid dentists licensed in Louisiana from practicing in a partnership or professional corporation and sharing professional fees or forbid a dentist licensed in Louisiana from employing another dentist licensed in Louisiana. In addition, no dentist licensed in Louisiana shall share professional fees with a dentist whose license is either suspended or revoked during said period of suspension or revocation.

(b) A dentist licensed in Louisiana shall not be forbidden to contract with the spouse or personal representative of the estate of a deceased dentist or the spouse or personal representative of a dentist with a disability to manage the dental practice at an establishment where dental operations, oral surgery, or dental services are provided for the purpose of selling, liquidating, or otherwise disposing of the dental practice of a deceased licensee or a licensee with a disability for a period not to exceed twenty-four months in accordance with the provisions of R.S. 37:752(9). Notwithstanding any other provision of law to the contrary, nothing in this Subparagraph shall prohibit a dentist from contracting with any person or entity for management of a dental practice prior to the death or disability of such dentist subject to Subparagraph (9)(a) of this Subsection.

(10)(a) Employing, procuring, inducing, aiding, or abetting a person not licensed or registered as a dentist to engage in the practice of dentistry or to possess an ownership interest of any kind in a dental practice, but the person practiced upon shall not be an accomplice, employer, procurer, inducer, aider, or abetter within the meaning of this provision.

(b) A dentist licensed in Louisiana may contract with the spouse or personal representative of the estate of a deceased dentist or the spouse or personal representative of a dentist with a disability to manage the dental practice at an establishment where dental operations, oral surgery, or dental services are provided for the purpose of selling, liquidating, or otherwise disposing of the dental practice of a deceased licensee or a licensee with a disability for a period not to exceed twenty-four months in accordance with the provisions of R.S. 37:752(9). Notwithstanding any other provisions of law to the contrary, nothing in this Subparagraph shall prohibit a dentist from contracting with any person or entity for management of a dental practice prior to the death or disability of such dentist subject to Subparagraph (10)(a) of this Subsection.

(11) Employing unlicensed persons to perform work which under this Chapter can be done only by persons licensed to practice dentistry or dental hygiene in this state.

(12) Making any misrepresentations or false promises, directly or indirectly, to influence, persuade, or induce dental patronage.

(13) Professional connection or association with, or lending his name to, another for the illegal practice of dentistry by another, or professional connection or association with any person holding himself out in any manner contrary to this Chapter.

(14) Practicing under any name other than that which appears on the license or renewal certificate, the dentist's commonly used name, or the name which is authorized under Chapter 11 of Title 12 of the Louisiana Revised Statutes of 1950, relating to professional dental corporations.

(15) Unprofessional conduct as defined in R.S. 37:775.

(16) Any conduct intended to deceive or defraud the public.

(17) Conduct which disqualifies the licensee to practice dentistry with safety to the public, including inability to practice dentistry with reasonable skill or safety to patients because of mental illness or deficiency or physical illness, including but not limited to deterioration through the aging process or loss of motor skills.

(18) The refusal of a licensing authority of another state to issue or renew a license, permit, or certificate to practice dentistry in that state, or the revocation, suspension, or other restriction imposed upon a license, permit, or certificate issued by such licensing authority which prevents or restricts practice in that state.

(19) Employing solicitors or subsidizing anyone, or paying or presenting any person money or anything of value for the purpose of securing patients, except as allowed by R.S. 37:775.

(20) Refusing to submit to the examinations and inquiry of medical physicians appointed or designated by the board to inquire into the dentist's physical and mental fitness and ability to practice dentistry with reasonable skill and safety to patients, or following submission to evaluation, failing to comply with the orders or recommendations of said examining physicians.

(21) Making or submitting false or deceptive claims to any patient, insurance company, or indemnity association, company, individual, or governmental authority for the purpose of obtaining monetary compensation for services rendered.

(22) Immoral conduct in exercising the privileges provided for by license or permit issued under this Chapter.

(23) Interdiction or commitment by due process of law.

(24) Violation of any rule, regulation, or order of the board, consent decree agreed upon between the board and the licensee, or any provision of this Chapter.

(25) The failure to pay timely a dentist license renewal fee as required by law.

(26) Non-disclosure of waiving of co-payments to any third party payor.

(27) Failing to cooperate with the board in investigating any matter before the board except for an openly expressed claim of a constitutional privilege; or knowingly failing to respond to a lawful demand from the board for information from any professional licensing or disciplinary authority.

(28) Failing to maintain certification in an approved course of cardiopulmonary resuscitation for the renewal of a dental license.

(29) When license suspension or revocation is otherwise required by law.

B. The board shall establish regulations and procedures to enforce the provisions of this Section.

C. Any license or permit suspended, revoked, or otherwise restricted by the board may be reinstated by the board.

D. The board shall promulgate rules and regulations providing for the expungement of first-time advertising offenses from a licensee's record after a period of three years from the date of the offense; provided however, the licensee has not had subsequent disciplinary actions of any kind taken against him by the board and the licensee has no disciplinary actions pending by the board.

Amended by Acts 1982, No. 278, §1; Acts 1986, No. 914, §1; Acts 1991, No. 504, §1, eff. July 15, 1991; Acts 1993, No. 49, §1; Acts 1995, No. 920, §1; Acts 1997, No. 83, §1; Acts 1999, No. 1358, §1; Acts 2001, No. 199, §1, eff. May 31, 2001; Acts 2005, No. 189, §1; Acts 2014, No. 811, §19, eff. June 23, 2014; Acts 2014, No. 856, §1, eff. June 23, 2014.



RS 37:777 - Causes for nonissuance, suspension, revocation, or imposition of restrictions of dental hygienist license

§777. Causes for nonissuance, suspension, revocation, or imposition of restrictions of dental hygienist license

A. The board may refuse to issue or may suspend or revoke any dental hygienist license or permit or impose probationary or other restriction on any license or permit issued under this Chapter for any of the following reasons:

(1) Affliction with a contagious or infectious disease.

(2) Conviction of a crime or entry of a plea of guilty or nolo contendere to a criminal charge.

(3) Fraud, deceit, or perjury in obtaining any diploma, license, or permit issued under the provisions of this Chapter.

(4) Providing false testimony before the board or in any judicial proceeding.

(5) Habitual indulgence in the use of drugs, narcotics, or intoxicating liquors.

(6) Making any misrepresentations or false promises, directly or indirectly, to influence, persuade, or induce dental patronage.

(7) Any conduct intended to deceive or defraud the public.

(8) The refusal of a licensing authority of another state to issue or renew a license, permit, or certificate of dental hygiene in that state, or the revocation, suspension, or other restriction imposed upon a license, permit, or certificate issued by such licensing authority which prevents or restricts practice in that state.

(9) Performance of any operation or procedure other than that permitted under the provisions of this Chapter.

(10) Professional or dental hygiene incompetency.

(11) Dental hygiene practice which fails to satisfy the prevailing acceptable standards in this state.

(12) Employing, procuring, inducing, aiding, or abetting a person not licensed or registered as a dental hygienist or dentist to engage in the practice of dental hygiene or dentistry; but the person practiced upon shall not be an accomplice, employer, procurer, inducer, aider, or abetter within the meaning of this provision.

(13) Assisting or authorizing unlicensed persons to perform work which under this Chapter can only be done by persons licensed to practice dental hygiene.

(14) Conduct which being contrary to the provisions of this Chapter disqualifies the licensee to practice dental hygiene with safety to the public, including inability to practice dental hygiene with reasonable skill or safety to patients because of mental illness or deficiency, physical illness, including but not limited to deterioration through the aging process or loss of motor skills.

(15) Employing solicitors or subsidizing anyone, or paying or presenting any person money or anything of value for the purpose of securing patients, other than advertising permitted by law.

(16) Interdiction or commitment by due process of law.

(17) The use of advertising without disclosing the name and address of the licensed dentist under whom the dental hygienist operates as defined in R.S. 37:766.

(18) Violation of any rule or regulation of the board, or any provision of this Chapter.

(19) Refusing to submit to the examinations and inquiry of medical physicians appointed or designated by the board to inquire into the dental hygienist's physical and mental fitness and ability to practice dental hygiene with reasonable skill and safety to patients, or following submission to evaluation, failing to comply with the orders or recommendations of said examining physicians.

(20) The failure to pay timely a dental hygiene license renewal fee as required by law.

(21) Failing to cooperate with the board in investigating any matter before the board except for an openly expressed claim of a constitutional privilege; or knowingly failing to respond to a lawful demand from the board for information from any professional licensing or disciplinary authority.

(22) Failing to maintain certification in an approved course of cardiopulmonary resuscitation for the renewal of a dental hygienist license.

(23) When license suspension or revocation is otherwise required by law.

(24) Conduct which disqualifies the licensee to practice dental hygiene with safety to the public, including inability to practice dental hygiene with reasonable skill or safety to patients because of mental illness or deficiency or physical illness, including but not limited to deterioration through the aging process or loss of motor skills.

(25) Violation of any rule, regulation, order of the board, consent decree agreed upon between the board and the licensee, or any provision of this Chapter.

B. The board shall establish regulations and procedures to enforce the provisions of this Section.

C. Any license or permit suspended, revoked, or otherwise restricted by the board may be reinstated by the board.

Amended by Acts 1982, No. 278, §1. Acts 1986, No. 914, §1; Acts 1993, No. 49, §1; Acts 1995, No. 920, §1; Acts 1997, No. 83, §1; Acts 1999, No. 1358, §1; Acts 2001, No. 712, §1.



RS 37:778 - Board to hear charges against dentists, dental hygienists, and any person practicing dentistry

§778. Board to hear charges against dentists, dental hygienists, and any person practicing dentistry

The board shall hear and determine all charges against any licensed dentist, licensed dental hygienist, or any person practicing dentistry as defined in R.S. 37:751 for violation of any of the provisions of this Chapter. It may in all cases suspend or revoke the license and reinstate any license if suspended or revoked.

Acts 1997, No. 83, §1.



RS 37:779 - Filing of administrative complaint or charge; appointment of committee to hear charge; quorum

§779. Filing of administrative complaint or charge; appointment of committee to hear charge; quorum

A. Any administrative complaint or charge for a violation of this Chapter shall be made under oath either by the secretary-treasurer or any member of the board, noticed and docketed for hearing, and submitted to the president of the board, who shall appoint a committee of three or more members of the board to hear the administrative complaint or charge. The president and the member of the board making the charge or residing in the same board electoral district as the individual charged shall be ineligible to sit as a member of the committee. The president shall designate the time and place of the hearing.

B. Where the charge is made by a citizen, he should state to the secretary-treasurer or any member of the board, the source of his information and the grounds of his belief, and the secretary-treasurer, a member, an inspector, or any agent of the board shall substantiate the charge by determining that the citizen is informed and has reasonable cause to believe that the charge is true, after which an administrative complaint or charge may be issued, and noticed and docketed for hearing by the board, as set forth in Subsection A.

C. At any hearing held pursuant thereto, a majority of the committee shall constitute a quorum and an affirmative vote by a majority of the committee members present shall be required for any disposition, action, or decision at the conclusion of the hearing.

D. For purposes of this Chapter and Section, a hearing shall be the same as an adjudication defined under the Administrative Procedure Act.

Acts 1991, No. 504, §1, eff. July 15, 1991; Acts 1995, No. 920, §1.



RS 37:780 - Hearing; notice; penalty; interest

§780. Hearing; notice; penalty; interest

A.(1) In all cases where a charge is made against any unlicensed person, licensed dentist, or licensed dental hygienist practicing in this state, the president of the board, before any hearing of the charge, shall furnish the accused with a copy of such charges and a notice of the time and place of the hearing. The president shall also notify the accused to attend the hearing and inform him that he may appear with counsel, that he may produce witnesses and give competent evidence under oath, and that he has the right to cross-examine witnesses appearing against him and giving testimony under oath. Service of this notice shall be personal or by delivery to the place of business or residence of the accused, at least twenty days before the time fixed for the hearing or before the time and place to which adjourned.

(2) When required by law to afford a licensee an opportunity to demonstrate his compliance with the provisions of this Chapter, the president, or any employee of the board designated by the president, shall provide notice to the licensee that the board intends to institute formal proceedings against the licensee, and to afford the licensee an opportunity to demonstrate his compliance with the Chapter. Said notice shall contain sufficient information to advise the licensee of the nature of the allegations against him. The notice will advise the licensee that he may appear with counsel. The notice shall inform the licensee of the time and place of the meeting, and may be served on the licensee in the same manner as in Paragraph (1) of this Subsection or by certified mail. Upon receipt of said notice, the licensee shall have ten calendar days in which to request an opportunity to demonstrate his compliance with the provisions of this Chapter.

B.(1) The committee hearing the charge may cause the testimony adduced to be reduced to writing or stenographic record. Should the committee after due hearing find that the charges filed against the licensee or the unlicensed person are sustained by clear and convincing evidence, it may revoke, suspend, restrict, fine, place on probation, reprimand, or admonish, or any or all of the above, the licensed dentist or licensed dental hygienist. The committee may levy an administrative fine, but it shall assess all of the board's costs, from the start of the investigation through an administrative hearing, judicial review, and any appeals, as set forth in this Section, against the licensee or the unlicensed person. Any costs assessed by the committee shall not include costs related solely to a charge in a formal complaint in a disciplinary proceeding instituted by the board which is later dismissed or not proven at an administrative adjudication. Nothing in this Paragraph shall prohibit the board from assessing eligible costs related to additional violations when the investigation of a complaint leads to the discovery of such additional violations proven at an administrative adjudication. Should the person contend that some costs assessed by the committee are attributable solely to allegations dismissed or not proven, he may file within thirty days of his receipt of the costs claimed a motion to traverse assessment of those costs in accordance with applicable board rules.

(2) Any fine imposed pursuant to this Section shall not be less than five hundred dollars nor more than five thousand dollars for each offense.

(3) After a hearing wherein a charge, or a number of charges, is proven by clear and convincing evidence, and even if there is no fine imposed, the unlicensed person, the licensed dentist, or licensed dental hygienist shall pay, not later than the thirtieth day after the decision is made by the committee, all costs, from the start of the investigation through an administrative hearing, judicial review, and any appeals, including but not limited to stenographer fees, attorney fees, investigative fees and expenses, witness fees and expenses, and the per diem and expenses of the committee members, as detailed in a recapitulation of said costs provided by the board to the licensee or unlicensed person. If, for any reason, the money portion of the committee's decision is not paid by the unlicensed person, licensed dentist, or licensed dental hygienist for fines and costs imposed pursuant to this Section, the board may recover any and all reasonable attorney fees in association with the collection of them.

(4) The committee shall release to the public the result of any decision rendered by it after it has become final.

(5) Regardless of medium, each advertisement found by the committee to be in violation of the provisions of this Chapter shall be considered a single violation, regardless of the actual number of violations occurring in the advertisement or the number of dentists included in the advertisement. Notwithstanding any other provision of this Section, any fine imposed pursuant to this Section for an advertising violation shall be not less than five hundred dollars nor more than five thousand dollars for the first offense, and the maximum allowable amount of such fine shall increase incrementally by five thousand dollars for each subsequent offense.

C. Any suspension or revocation ordered by the committee or board shall take from the licensed dentist or licensed dental hygienist all rights and privileges acquired under the license issued to him.

Amended by Acts 1982, No. 278, §1; Acts 1988, No. 406, §1; Acts 1993, No. 50, §1; Acts 1997, No. 83, §1; Acts 1999, No. 1358, §1; Acts 2001, No. 712, §1; Acts 2003, No. 303, §1; Acts 2005, No. 196, §1; Acts 2007, No. 42, §1; Acts 2012, No. 491, §1, eff. June 5, 2012; Acts 2014, No. 856, §1, eff. June 23, 2014.



RS 37:781 - Issuance of subpoenas; production of patient records; maintenance of confidentiality

§781. Issuance of subpoenas; production of patient records; maintenance of confidentiality

A. The president or any member of the board may issue investigative subpoenas, subpoenas or subpoenas duces tecum requiring the attendance and testimony under oath of witnesses and the production of any evidence or documentation that relates to any matter properly under investigation or in question before the board or committee or attorney acting on behalf of the board conducting the hearing or investigation. Any subpoena authorized in this Subsection may be served in any manner authorized by the Administrative Procedure Act or the Code of Civil Procedure, including but not limited to by certified mail or by private process server. The board may obtain sworn testimony taken before a certified court reporter from any individual, licensed or not licensed by the board, who may possess any information concerning the matter under investigation.

B. In case of refusal to obey a subpoena or subpoena duces tecum issued to any person or entity, the board, or the respondent named in a formal disciplinary proceeding who has requested the issuance of the subpoena as set forth in Chapter 9 of the board rules, may apply to any district court within the jurisdiction where the inquiry is carried on or within the jurisdiction where such person or entity is found, resides, or transacts business, to issue to such person or entity an order requiring him to appear before the board, its member, agent, or agency, to produce evidence if ordered or to give testimony concerning the matter under investigation or in question, and to pay the reasonable attorney fees caused by the filing and prosecution of such application should the board prevail on it. Any failure to obey this order of the court may be punished by the court as a contempt.

C. The board may require the attendance of witnesses who are summoned or to whomever a subpoena duces tecum is issued in all matters arising in the course of its duties, and at an investigation, the board shall take any oral or written proof, for or against any unlicensed person, or the person whose license is sought to be suspended or revoked, that will best present the facts.

D. Notwithstanding any privilege or confidentiality recognized by law, no dentist or entity providing dental services with which such dentist is affiliated shall, acting under any such privilege, fail or refuse to respond to a lawfully issued subpoena of the board for any dental/medical information, testimony, records, data, reports or other documents, tangible items, or information relative to any patient treated by any such dentist under investigation. However, the identity of any patient identified in or by such records or information shall be maintained in confidence by the board and shall be deemed a privilege of confidentiality existing in favor of any such patient. For the purpose of maintaining such confidentiality of patient identity, the board shall cause any such dental/medical records or the transcript of any such testimony to be altered so as to prevent the disclosure of the identity of the patient to whom such records or testimony relates.

E. Any person or entity charging the board a fee for the production of documents ordered to be produced by the board under a subpoena or subpoena duces tecum issued by the board shall conform to those charges set forth in R.S. 40:1299.96 to reflect reasonable or adequate compensation.

Acts 1995, No. 920, §1; Acts 1997, No. 83, §1; Acts 1999, No. 1358, §1; Acts 2001, No. 712, §1.



RS 37:782 - Authority to contract for and employ necessary personnel; purchase of immovable property

§782. Authority to contract for and employ necessary personnel; purchase of immovable property

The board is authorized to contract for and employ such professional, investigative, stenographic, and clerical personnel as are required to properly discharge the duties of the board as set forth in this Chapter, and to purchase immovable property to conduct the board's operations, provided that the fees and salaries of said personnel and funds for the purchase of immovables shall be paid entirely from fees collected by the board under the provisions of R.S. 37:770 and 795.

Amended by Acts 1972, No. 209, §6; Acts 1997, No. 83, §1; Acts 2001, No. 712, §1.



RS 37:783 - Reinstatement or reissuance of license

§783. Reinstatement or reissuance of license

A. The board may, if the action is warranted, reinstate the license of a dentist or dental hygienist if suspended, or reissue a new license if revoked. If a license is reinstated or reissued following previously applied sanctions relative to a violation of this Chapter, said reinstated or reissued license shall have affixed thereto, an attachment or addendum specifically setting forth any restrictions placed upon said reinstated or reissued license by the board.

B. In case of reinstatement, the reinstated dentist or dental hygienist shall pay all costs or fines, or both, and a reinstatement fee as provided for in the board's fee schedule established pursuant to R.S. 37:795.

C. In case of reissuance, the dentist or dental hygienist whose license has been revoked may be relicensed without an examination upon proper application and payment of all costs or fines, or both, and a relicensing fee as provided for in the board's fee schedule established pursuant to R.S. 37:795 and completion of required continuing education if suspension is over one year.

D. The procedure for the submission of requests, and the approval or denial of requests for reinstatement or reissuance of a license shall be determined by board policy which shall afford applicants for reinstatement or reissuance an opportunity to present their requests.

Acts 1962, No. 17, §7; Acts 1982, No. 278, §1; Acts 1990, No. 738, §1; Acts 1995, No. 920, §1; Acts 2001, No. 712, §1.



RS 37:784 - Persons whose license suspended or revoked prohibited from practicing

§784. Persons whose license suspended or revoked prohibited from practicing

Any dentist or dental hygienist whose license is suspended or revoked in accordance with this Chapter shall be deemed an unlicensed person during the period of the suspension or revocation, and shall be subject to the penalties prescribed for unlicensed persons if he practices during the period of suspension or revocation. The board retains jurisdiction over all such unlicensed persons relative to violations of and enforcement of the provisions of this Chapter.

Acts 1991, No. 504, §1, eff. July 15, 1991.



RS 37:785 - Criminal actions and injunctions simultaneous with administrative proceedings before board

§785. Criminal actions and injunctions simultaneous with administrative proceedings before board

Administrative proceedings under this Chapter before the board are not exclusive remedies. Criminal action under the terms of this Chapter may be simultaneously instituted and maintained against the accused for any violation of this Chapter. The board may also separately or simultaneously bring and carry on an action by injunction to restrain a licensed or unlicensed individual from further violation of any of the provisions of this Chapter during the pendency of the criminal proceeding or proceedings before the board and against any unlawful practice thereafter.

Amended by Acts 1977, No. 325, §3; Acts 2001, No. 712, §1.



RS 37:786 - Judicial review of adjudication

§786. Judicial review of adjudication

NOTE: Paragraph (1) of this Subsection eff. until Jan. 1, 2018. See Acts 2016, No. 491, §1, eff. Jan. 1, 2018.

A.(1) Where the board, whether through a disciplinary committee or the entire board, renders a decision in an administrative adjudication, the party aggrieved by it may resort to the civil district court for the parish of Orleans for judicial review. Any such appeals shall be filed in the court in the same manner as original suits are instituted therein. A preliminary, procedural, or intermediate agency action or ruling is immediately reviewable if review of the final agency decision would not provide an adequate remedy and would inflict irreparable injury.

NOTE: Paragraph (1) of this Subsection as amended by Acts 2016, No. 491, §1, eff. Jan. 1, 2018.

A.(1) Where the board, whether through a disciplinary committee or the entire board, renders a decision in an administrative adjudication, the party aggrieved by it may resort to the Nineteenth Judicial District in the parish of East Baton Rouge for judicial review. Any such appeals shall be filed in the court in the same manner as original suits are instituted therein. A preliminary, procedural, or intermediate agency action or ruling is immediately reviewable if review of the final agency decision would not provide an adequate remedy and would inflict irreparable injury.

(2) Petitions for judicial review of interlocutory administrative decisions shall be filed within fifteen days of the ruling at issue.

(3) A petition for judicial review of a final decision of the disciplinary committee shall be filed within thirty days of the mailing of the final decision by the agency or, if a rehearing is requested, within thirty days after the mailing of the notice of the decision thereon. A copy of the petition for judicial review shall be served upon the agency and all parties of record.

B. Neither the board nor any person acting on behalf of the board shall be entitled to judicial review of any decision rendered by board or any disciplinary committee thereof.

NOTE: Subsection (C) of this Section eff. until Jan. 1, 2018. See Acts 2016, No. 491, §1.

C. All proceedings in the civil district court for the parish of Orleans and appellate courts arising under this Section are civil in nature and shall be heard summarily by the court without a jury, shall take precedence over other civil cases, and shall be tried in chambers or in open court, in and out of term.

NOTE: Subsection (C) of this Section as amended by Acts 2016, No. 491 §1, eff. Jan. 1, 2018.

C. All proceedings in the Nineteenth Judicial District in the parish of East Baton Rouge and appellate courts arising under this Section are civil in nature and shall be heard summarily by the court without a jury, shall take precedence over other civil cases, and shall be tried in chambers or in open court, in and out of term.

D.(1) In any case appealed to the civil district court under the provisions of this Section, the party seeking judicial review shall furnish security in the amount of any fine set forth in the decision being appealed.

(2) Any security furnished under the provisions of this Section shall be in favor of the clerk of the trial court in which the proceeding was brought, and shall be furnished as security for the judicial review of the complaining party in civil district court. The security furnished shall meet the requirements for bonds in judicial proceedings set forth in Code of Civil Procedure Article 5121 et seq., and shall become available to satisfy any portion of the judgment once the judgment becomes final and has not been satisfied within thirty days of becoming final.

(3) The security required under the provisions of this Section shall be annexed, by the complaining party or appellant, to the petition for judicial review filed in the civil district court. If the complaining party seeking judicial review fails to annex satisfactory security to the petition for judicial review, within the time specified for the filing of said appeal, the trial court, on its own motion or upon motion by the board, and after a hearing held within five days of service of the motion, shall:

(a) Enter a formal order of dismissal on the grounds of abandonment; or

(b) Grant a three-day period within which said security shall be filed in the record, in default of which the petition for judicial review shall be dismissed as abandoned.

(4) Service of the motion described in Paragraph (3) of this Subsection may be effected by the methods provided in Code of Civil Procedure Article 1313.

E. Notwithstanding appellant's compliance with the requirements of this Section, the district court shall issue no stay for that portion of the board's decision which does not involve a sum of money unless the appellant satisfies the requirements of R.S. 37:786.1.

F. The provisions of this Section shall apply to any unlicensed person who has been sanctioned by the board for any violation of R.S. 37:788.

G. If before the date set for hearing application is made to the court for leave to present additional evidence, and it is shown to the satisfaction of the court that the additional evidence is material and that there were good reasons for failure to present it in the proceeding before the board, the court may order that the additional evidence be taken before the board upon conditions determined by the court. The board may modify its findings and decisions by reason of the additional evidence and shall file that evidence and any modifications, new findings, or decisions with the reviewing court.

H. The review shall be conducted by the court without a jury and shall be confined to the record. In cases of alleged irregularities in procedure before the agency, not shown in the record, proof thereon may be taken in the court. The court, upon request, shall hear oral argument and receive written briefs.

I. The court may affirm the decision of the board or remand the case for further proceedings. The court may reverse or modify the decision if substantial rights of the party seeking judicial review have been prejudiced because the administrative tribunal's findings, inferences, conclusions, or decisions are:

(1) In violation of constitutional or statutory provisions;

(2) In excess of the statutory authority of the agency;

(3) Made upon unlawful procedure;

(4) Affected by other error of law;

(5) Arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion; or

(6) Not supported and sustainable by clear and convincing evidence as determined by the reviewing court. In the application of this rule, the court shall make its own evaluation of the record reviewed in its entirety upon judicial review. In the application of the rule, where the agency has the opportunity to judge the credibility of witnesses by first-hand observation of demeanor on the witness stand that the reviewing court does not, due regard shall be given to the agency's determination of credibility issues.

Acts 1986, No. 914, §1; Acts 1988, No. 405, §1, eff. July 10, 1988; Acts 1995, No. 920, §1; Acts 1999, No. 1358, §1; Acts 2003, No. 1181, §1; Acts 2012, No. 491, §1, eff. June 5, 2012; Acts 2014, No. 866, §§1, 2, eff. Jan. 1, 2017; Acts 2016, No. 369, §1; Acts 2016, No. 491, §1.



RS 37:786.1 - Stay of board decision

§786.1. Stay of board decision

A. Absent agreement of counsel for all parties, no stay of enforcement of a decision issued under R.S. 37:780 or for a violation of R.S. 37:788, during the pendency of an appeal under R.S. 37:786 shall be granted unless the civil district court for the parish of Orleans finds that the applicant has established:

(1) That the issuance of the stay does not threaten harm to other interested parties, including the Louisiana State Board of Dentistry, and persons for whom the applicant may render dental or dental hygiene services.

(2) That the issuance of the stay does not constitute a threat to the health and welfare of the citizens of the state.

B. No stay shall be granted ex parte. The court shall schedule a hearing on the request for a stay order within ten days from filing. The decision shall be rendered within five days after the conclusion of the hearing.

C. No judicial order staying or enjoining the effectiveness or enforcement of a final decision or order of the board in an adjudication proceeding, whether issued pursuant to R.S. 49:964(C) or otherwise, shall be effective, or be issued to be effective, longer than:

(1) One hundred twenty days from the date on which the board's decision or order was rendered; or

(2) The date on which the court enters judgment in a proceeding for judicial review of the board's decision or order pursuant to R.S. 49:964, whichever occurs first.

Acts 1987, No. 782, §1, eff. July 17, 1987; Acts 1995, No. 920, §1; Acts 1999, No. 1358, §1; Acts 2012, No. 491, §1, eff. June 5, 2012.



RS 37:787 - Duty of attorney general

§787. Duty of attorney general

The attorney general shall see that all violations of the provisions of this Chapter are vigorously and promptly prosecuted by the various district attorneys throughout the state.



RS 37:788 - Violations

§788. Violations

A. No person shall practice dentistry or dental hygiene or attempt or offer to practice within the state without first having been authorized and issued a license by the board; nor shall any person practice dentistry or dental hygiene or attempt or offer to practice within the state during any period of suspension of his license by the board or after revocation by the board of any license theretofore issued to the offending person.

B.(1) The board may issue a subpoena to any person or persons who the board has probable cause to believe has engaged in the practice of dentistry or dental hygiene without a currently valid license or permit.

(2) Subpoenas issued by the board shall comply with the notice requirements of R.S. 49:955 and R.S. 37:781. These subpoenas shall be served upon the unlicensed individual personally or by any type of mailing requiring a return receipt and shall include a statement of the manner in which the unlicensed person shall be required to respond to the board.

(3) Whoever violates the provisions of this Section may also be prosecuted criminally by the district attorney and, if convicted, shall be imprisoned with or without hard labor for not more than five years or fined not more than five thousand dollars, or both. Each unauthorized act shall constitute a separate offense.

(4) The fact that any unlicensed person engages in or performs or offers to engage in or perform any of the practices, acts, or operations set forth in R.S. 37:751(A)(5) is prima facie evidence that such person is engaged in the illegal practice of dentistry or dental hygiene.

(5) No person practicing dentistry or dental hygiene without a currently valid license or temporary permit shall have the right to receive any compensation for services so rendered. In addition to any other penalties imposed under R.S. 37:789, any person who practices dentistry or dental hygiene without a license shall return any fees collected for practicing dentistry or dental hygiene and shall be liable for any damages resulting from negligence.

(6) All rights and privileges afforded by the Administrative Procedure Act are specifically reserved to any party aggrieved by any decision of the board.

C. If the board has reasonable cause to believe that an expanded duty dental assistant has violated any of the provisions of this Chapter, the board may suspend, rescind, or revoke the confirmation of the certification of the expanded duty dental assistant after a hearing is conducted.

D. Repealed by Acts 2001, No. 712, §2.

Acts 1988, No. 795, §1; Acts 1995, No. 920, §1; Acts 1999, No. 1358, §1; Acts 2001, No. 712, §2; Acts 2003, No. 1182, §1; Acts 2005, No. 196, §1; Acts 2016, No. 369, §1.



RS 37:789 - Penalties

§789. Penalties; cease and desist orders

A. The board may institute any action in a court of competent jurisdiction necessary to enforce compliance with any provision of this Chapter or with any regulation or subpoena, made pursuant to the provisions of this Chapter, including a writ of injunction enjoining any person practicing dentistry or dental hygiene until such person obtains a license under the provisions of this Chapter. Any injunction issued pursuant to this Chapter shall not be subject to being released upon bond.

B. In addition to the administrative penalties provided for in this Chapter, the board, acting through its president, may issue an order to any person or entity engaged in the unlicensed practice of dentistry, directing such person or entity to cease and desist from the unlicensed practice of dentistry.

C. If the person or entity to whom the board directs a cease and desist order does not cease and desist the prohibited activity, conduct, or practice within two days of receipt of such order by certified mail or hand delivery, the board, through its president, may seek on behalf of the board a writ of injunction in any court of competent jurisdiction and proper venue enjoining such person or entity from engaging in the unlicensed practice of dentistry. The injunction shall not be subject to being released upon bond.

D. In the suit for an injunction, the board may demand of the defendant a penalty of not more than five thousand dollars, as well as reasonable attorney fees and court costs. This judgment for penalty, attorney fees, and costs may be rendered in the same judgment as the injunction.

Amended by Acts 1962, No. 17, §8; Acts 1988, No. 795, §1; Acts 1999, No. 1358, §1; Acts 2001, No. 712, §1; Acts 2003, No. 1182, §2.



RS 37:790 - Forgery; penalty

§790. Forgery; penalty

No person shall file or attempt to file, as his own, the diploma or license of another, or a forged affidavit of identification or qualification.

Whoever violates this Section shall be fined not more than five thousand dollars, or imprisoned with or without hard labor for not more than ten years, or both.



RS 37:791 - Protected action and communication

§791. Protected action and communication

A. There shall be no liability on the part of and no action for damages against:

(1) Any member of the board, or its agents or employees, or any member of an examining committee of dentists appointed or designated by the board, for any action undertaken or performed by such person within the scope of the duties, powers, and functions of the board or such examining committee as provided for in this Chapter when such person is acting without malice and in the reasonable belief that the action taken by him is warranted; or

(2) Any person providing information to the board, its agents or employees, or to an examining committee of dentists appointed or designated by the board, whether a witness, participating in an impaired dentist or dental hygienist intervention (the act of interceding in behalf of an individual who is abusing, or is dependent on, one or more psychoactive drugs, with the aim of overcoming denial, interrupting drug-taking behavior, or inducing the individual to seek and initiate treatment), or otherwise. Such a person shall not be held liable in damages under any law of the state of Louisiana or any political subdivision thereof, by reason of having provided such information, unless such information is false and the person providing it knew that such information was false.

(3) Any nonprofit corporation, foundation, or organization that enters into any agreement with the board related to the operation of any committee or program to identify, investigate, counsel, monitor, or assist any licensed dentist who suffers or may suffer from alcohol or substance abuse or a physical or mental condition which could compromise such dentist's fitness and ability to practice dentistry with reasonable skill and safety to patients, for any investigation, action, report, recommendation, decision, or opinion undertaken, performed, or made in connection with or on behalf of such committee or program, without malice and in the reasonable belief that such investigation, action, report, recommendation, decision, or opinion was warranted.

(4) Any person who serves as a director, trustee, officer, employee, consultant, or attorney for or who otherwise works for or is associated with any nonprofit corporation, foundation, or organization as described in Paragraph (3) of this Subsection.

B. In any suit brought against any individual or entity described in Subsection A of this Section, when that individual or entity substantially prevails in such suit, the court shall, at the conclusion of the action, award to the individual or entity described in Subsection A of this Section and assess against the claimant the cost of defending the suit attributable to such claim, including reasonable attorney fees, if the claim, or the claimant's conduct during the litigation of the claim, was either frivolous, unreasonable, without foundation, or in bad faith. For the purpose of this Subsection, the individual or entity described in Subsection A of this Section shall not be considered to have substantially prevailed when the claimant obtains an award for damages or permanent injunctive or declaratory relief.

Added by Acts 1977, No. 325, §4. Acts 1991, No. 492, §1, eff. July 15, 1991; Acts 2003, No. 303, §1; Acts 2012, No. 407, §1; Acts 2013, No. 220, §15, eff. June 11, 2013.



RS 37:792 - Dental x-ray functions by dental assistants; qualifications

§792. Dental x-ray functions by dental assistants; qualifications

A. Any dental assistant employed by a licensed dentist on the effective date of this Section and for a period of at least one year prior to the effective date of this Section shall be deemed to be authorized to take dental x-rays.

B. Any dental assistant who does not meet the employment criteria set forth in R.S. 37:792(A) shall attend and successfully complete a course in x-ray function and safety approved by the Louisiana State Board of Dentistry within six months after commencement of employment by a licensed dentist. Any such assistant shall be deemed to be authorized to take dental x-rays only upon compliance with this Subsection.

C.(1) The dentist employer shall certify to the board that any dental assistant employed by him either:

(a) Meets the employment criteria set forth in R.S. 37:792(A), or that the assistant has attended and completed a course in dental x-ray function and safety, or

(b) That the assistant has not attended such course but has been employed less than six months.

(2) Such certification shall be required upon renewal of any dental license by the dentist.

D. A dental assistant shall perform all dental x-ray functions solely under the direct supervision of a licensed dentist and on the premises of the dental office.

Acts 1984, No. 481, §1, eff. Sept. 1, 1984.



RS 37:792.1 - Duties of a dental assistant and an expanded duty dental assistant

§792.1. Duties of a dental assistant and an expanded duty dental assistant

A. A dental assistant may perform only those duties in accordance with rules promulgated by the board, and then only under the direct on-premises supervision, direction, and responsibility of the dentist who employs him or her or a dentist who assumes responsibility for the treatment of that patient, and as ordered by the dentist.

B. An expanded duty dental assistant shall perform only those duties which are in accordance with rules promulgated by the board, and then only under the direct, on-premises supervision, direction, and responsibility of the dentist who employs him or her or a dentist who assumes responsibility for the treatment of that patient, and as ordered by the dentist.

C. A licensed dentist is prohibited from:

(1) Delegating an act to an individual who, by order of the board, is prohibited from performing the dental procedure.

(2) Delegating the performance of any of the following procedures to a person not licensed as a dentist or dental hygienist:

(a) Removal of calculus, deposits, or accretions from the natural and restored surfaces of exposed teeth and restoration in the human mouth.

(b) Root planing or smoothing of roughened root surfaces or exposed teeth.

(c) Any other procedure the delegation of which is prohibited by the rules of the board.

(3) REPEALED BY ACTS 1993, NO. 129, §2, EFF. AUG. 1, 1993.

D. The board shall promulgate rules and regulations in accordance with the provisions of this Section, regarding the dental procedures that may be appropriately delegated by the dentist, including a determination as to which delegated dental procedures require competency testing before a person may perform the procedure and establish training requirements.

E. Any dental procedure that is delegated by a dentist to a dental assistant may also be delegated to a dental hygienist.

F, G. REPEALED BY ACTS 1993, NO. 129, §2, EFF. AUG. 1, 1993.

Acts 1992, No. 430, §1, eff. Aug. 1, 1992; Acts 1993, No. 129, §§1 and 2, eff. Aug. 1, 1993.



RS 37:793 - Nitrous oxide inhalation analgesia; enteral moderate sedation; parenteral sedation; deep sedation; general anesthesia; definitions; permits; credentials; reporting; fees; limitations; exceptions

§793. Nitrous oxide inhalation analgesia; enteral moderate sedation; parenteral sedation; deep sedation; general anesthesia; definitions; permits; credentials; reporting; fees; limitations; exceptions

A. As used in this Section, the following terms have the meanings ascribed to them unless the context clearly indicates otherwise:

(1) "Analgesia" is the diminution or elimination of pain in the patient.

(2) "Board" is the Louisiana State Board of Dentistry.

(3) "Deep sedation" is a drug-induced depression of consciousness during which a patient cannot be easily aroused but responds purposefully following repeated or painful stimulation. The ability to independently maintain ventilatory function may be impaired. A patient may require assistance in maintaining a patent airway, and spontaneous ventilation may be inadequate. Cardiovascular function is usually maintained.

(4) "General anesthesia" is a drug-induced loss of consciousness during which a patient is not arousable, even by painful stimulation. The ability to independently maintain ventilatory function is often impaired. A patient often requires assistance in maintaining a patent airway, and positive pressure ventilation may be required because of depressed spontaneous ventilation or drug-induced depression of neuromuscular function. Cardiovascular function may be impaired.

(5) "Local anesthesia" is the elimination of sensations, especially pain, in one part of the body by the topical application or regional injection of a drug.

(6) "Minimal sedation", except as provided in Paragraph (C)(9) of this Section, is a minimally depressed level of consciousness, produced by a pharmacological method, which allows the patient to independently and continuously maintain an airway and respond normally to tactile stimulation and verbal commands. The drugs or techniques used to produce minimal sedation should have a margin of safety which is sufficient never to cause unintended loss of consciousness. A patient whose only response is reflex withdrawal from repeated painful stimuli shall not be considered to be in a state of minimal sedation.

(7) "Moderate sedation", except as provided in Paragraph (C)(9) of this Section, is a drug-induced depression of consciousness during which a patient responds purposefully to verbal commands, either alone or accompanied by light tactile stimulation. No intervention is required to maintain a patent airway, and spontaneous ventilation is adequate. Cardiovascular function is usually maintained. The drugs or techniques used to produce moderate sedation should have a margin of safety which is sufficient to render unintended loss of consciousness unlikely. Repeated dosing of an agent before the effects of previous dosing can be fully appreciated may result in a greater alteration of the state of consciousness than is the intent of the dentist. A patient whose only response is reflex withdrawal from a painful stimulus shall not be considered to be in a state of moderate sedation.

B. The following terms describing routes of administration shall have the meanings ascribed to them unless the context clearly indicates otherwise:

(1) "Combined moderate sedation" is any means of obtaining moderate sedation utilizing both inhalation analgesia and either an enteral or parenteral moderate sedation technique.

(2) "Enteral" is any technique of drug administration in which the drug is absorbed through the gastrointestinal (GI) tract or oral mucosa. Examples are oral, rectal, and sublingual.

(3) "Inhalation" is a technique of drug administration in which a gaseous or volatile agent is introduced into the pulmonary tree and whose primary effect is due to absorption through the pulmonary bed. An example is nitrous oxide-oxygen inhalation sedation.

(4) "Parenteral" is any technique of drug administration in which the drug bypasses the gastrointestinal (GI) tract. Examples are intramuscular (IM), intravenous (IV), intranasal (IN), submucosal (SM), and subcutaneous (SC).

(5) A dental hygienist who administers nitrous oxide inhalation analgesia in a dental practice shall receive a personal permit from the board and shall be in compliance with board rules and regulations which shall include educational requirements.

C.(1) When nitrous oxide inhalation analgesia, enteral moderate sedation, parenteral moderate sedation, deep sedation, or general anesthesia are used in a dental practice, board authorization shall be obtained in compliance with board rules and regulations to ensure that these procedures are performed in a properly staffed, designed, and equipped facility capable of handling the procedures, problems, and emergency incidents thereto for the level of anesthesia administered. Adequacy of the facility and competence of the anesthesia team shall be determined by the board through the use of qualified anesthesia consultants.

(2) A dentist who administers nitrous oxide inhalation analgesia, enteral moderate sedation, parenteral moderate sedation, deep sedation, or general anesthesia in a dental practice shall receive a personal permit from the board for the deepest level of anesthesia or analgesia to be administered and shall be in compliance with board rules and regulations.

(3) When nitrous oxide inhalation analgesia, enteral moderate sedation, parenteral moderate sedation, deep sedation, or general anesthesia is administered in any dental office or facility, each office shall receive an office permit from the board for the deepest level of anesthesia or analgesia to be administered and must be in compliance with board rules and regulations.

(4), (5) Repealed by Acts 2012, No. 485, §2.

(6) Minimal sedation.

(a) The following definitions apply to administration of minimal sedation:

(i) "Incremental dosing" is the administration of multiple doses of a drug, not to exceed the MRD of that drug, until a desired effect is reached.

(ii) "Maximum recommended dose" or "MRD" is the maximum dose of a drug as recommended by the United States Food and Drug Administration (FDA), and as printed in FDA-approved labeling for unmonitored home use of that drug.

(iii) "Supplemental dosing" is a single additional dose of the initial dose of the initial drug administered to a patient under minimal sedation as may be necessary in a prolonged procedure. The supplemental dose should not exceed one-half of the initial dose and should not be administered until the dentist has determined that the clinical half-life of the initial dosing has passed. The total aggregate dose of the drug shall not exceed one and one-half times the MRD of the drug on the day of the treatment.

(b) When minimal sedation of an adult is intended, the appropriate initial dosing of a single enteral drug is no more than the MRD of a drug that can be prescribed for unmonitored home use.

(c) Permits shall not be required for the induction of minimal sedation on a patient in a dental practice. Such induction of minimal sedation shall include the administration of an enteral sedative, narcotic analgesic medication, or both, administered in doses not exceeding the MRD as printed in FDA-approved labeling for unmonitored home use of the respective drugs.

(d) Except in extremely unusual circumstances, the cumulative dose shall not exceed the MRD. It is understood that even at appropriate doses, a patient may occasionally drift into a state that is deeper than minimal sedation. If the intent was to achieve minimal sedation and such sedation was conducted in accordance with the provisions of this Paragraph, then such circumstance shall not in itself constitute a violation of this Chapter. A permit shall not be required for the perioperative use of medication for the purpose of effecting minimal sedation.

(7) Moderate or greater sedation.

(a) The following definition shall apply to the administration of moderate or greater sedation: "titration" means administration of incremental doses of a drug until a desired effect is reached.

(b) Knowledge of the time of onset, peak response, and duration of action of each drug is essential to avoid oversedation. Although the concept of titration of a drug to the desired level of sedation is critical for patient safety, when the intent is moderate sedation, one must know whether the previous dose has taken full effect before administering an additional drug increment.

(8) No dentist licensed in accordance with the provisions of this Chapter shall use any enteral medication to induce moderate sedation unless such dentist has obtained a permit for such use in accordance with the provisions of this Chapter.

(9) For a patient under thirteen years of age, the administration of more than one agent of any type, including nitrous oxide, shall be considered moderate sedation, not minimal sedation, and shall require a full moderate sedation permit.

D. The applicant shall comply with the board's rules and shall furnish the board with qualifying documents that substantiate his credentials relative to the permit requested.

E.(1) Each licensed dentist or dental hygienist in the practice of dentistry or dental hygiene in this state shall submit a written report within a period of ten days to the board of any mortality or other incident which results in temporary or permanent physical or mental injury to a patient requiring hospitalization of the patient during or as a result of administration by the dentist or dental hygienist of local anesthesia, enteral sedation, nitrous oxide inhalation analgesia, parenteral moderate sedation, deep sedation, or general anesthesia.

(2) The report shall include detailed information pertaining to the following:

(a) Description of dental procedure.

(b) Description of pre-operative physical condition of patient.

(c) A description of all drugs and dosages administered.

(d) Detailed description of techniques utilized in administering the drugs given.

(e) Description of adverse occurrence which shall include:

(i) Description in detail of the symptoms of any complications including but not limited to onset and type of symptoms in patient.

(ii) Treatment instituted on the patient.

(iii) Response of the patient to the treatment.

(f) Description of the patient's condition on termination of any procedures undertaken.

(3) Failure to comply with the required reporting procedures stipulated herein may result in disciplinary action by the board. The information from a dentist or dental hygienist required under this Subsection may be a prerequisite for the issuance or renewal of his license or permit to practice dentistry or dental hygiene.

F. An initial authorization permit fee shall be charged, and an annual renewal fee may be charged by the board for each dentist and dental hygienist and facility making an application under this Section as set forth in the board's rules. Such fees shall be due and payable to the board at the same time as license renewal as provided for in R.S. 37:770 and 795.

G. The authority for the administration of anesthetic and sedative agents as described in this Section shall be limited as follows:

(1) The administration of enteral moderate sedation, parenteral moderate sedation, deep sedation, and general anesthesia shall be limited to qualified dentists licensed by the board for use on dental patients.

(2) The administration of nitrous oxide inhalation analgesia shall be limited to qualified dentists and dental hygienists licensed by the board for use on dental patients. Dental hygienists shall administer nitrous oxide inhalation analgesia only under the direct supervision of a dentist licensed by the Louisiana State Board of Dentistry to whom the board has issued a permit to administer nitrous oxide inhalation analgesia.

H.(1) The office permit is not required when the facility is part of a hospital or an outpatient surgical center which meets or exceeds the requirements set forth in Louisiana Administrative Code (Title 46-Professional and Occupational Standards-Part XXXIII Dental Health Professions:), Chapter 15. The reporting requirements of Subsection E of this Section shall apply to those practicing in a facility exempt from the office permit requirement.

(2) A personal permit is not required when the dentist uses the services of a third-party medical doctor, third-party doctor of osteopathy who specializes in anesthesiology, third-party certified registered nurse anesthetist, or an oral and maxillofacial surgeon who is permitted by the board to administer moderate sedation, deep sedation, and general anesthesia. Provided that the third-party anesthetist must remain on the premises of the dental facility until any patient given parenteral drugs is sufficiently recovered. However, when the requirement for obtaining a personal permit is waived by the board under the provisions of this Chapter with regard to the utilization of any third party provided for in this Paragraph, the dentist may utilize only the services of a third party previously determined by the board to be in compliance with the board's requirements for the administration of anesthesia in the dental facility following the initial inspection in relation to the application and equipment of the provider of anesthesia. Except for oral and maxillofacial surgeons, third-party anesthesia providers authorized pursuant to this Paragraph shall not be required to obtain a permit from the board or pay any fees or other assessments to the board.

I. The board reserves the right to inspect the facilities and/or assess the personnel covered under this Section. This inspection/assessment shall be conducted by a qualified person or committee duly appointed by the board. Such inspection and/or assessment may occur when a permit is requested or has been issued in accordance with the board's rules.

Acts 1986, No. 994, §1; Acts 1995, No. 1000, §1; Acts 2001, No. 712, §1; Acts 2003, No. 496, §1; Acts 2005, No. 162, §§1, 2; Acts 2010, No. 66, §1; Acts 2012, No. 485, §§1, 2.



RS 37:794 - Dispensing and administering controlled substances; records

§794. Dispensing and administering controlled substances; records

A. Any dentist qualified to dispense or administer controlled substances shall properly label all such controlled substances in accordance with all applicable federal laws and regulations and shall maintain prescription files on any controlled substances he sells, administers, or dispenses.

B. A record shall be kept daily showing all dispensations and administrations of all controlled substances and shall clearly identify the controlled substances dispensed or administered, the individual to whom each controlled substance was dispensed or administered, the date of the dispensation or administration, and the amount of the controlled substance dispensed or administered.

C. All licensees who dispense or administer controlled substances in their dental practice shall keep an inventory at each practice location where controlled substances are dispensed or administered. There shall be an initial inventory in accordance with 21 CFR 1304.11 on the first date he takes control of controlled substances for distribution or administration at any location. In the event a person opens a practice with no controlled substances on hand, he shall record this fact as his initial inventory. A biennial inventory shall be taken within four days of the two-year anniversary of the initial inventory.

D. The controlled substances log shall be readily retrievable immediately upon the request of the board, its agents, or employees.

Acts 1992, No. 915, §1; Acts 1999, No. 1358, §1; Acts 2003, No. 303, §1.



RS 37:795 - Fees and costs

§795. Fees and costs

A. The board is authorized, by rule, in accordance with the Administrative Procedure Act, to establish fees and costs to be imposed for the purpose of implementing and enforcing the provisions of this Chapter. However, the board may, by a majority vote, reduce the amount of or waive the collection of any such fees. The fees established under the provisions of this Section shall be paid to the secretary-treasurer.

B. Notwithstanding any other provision of this Chapter, the fees and costs established by the board shall be not less nor more than the range created by the following schedule:

(1)Miscellaneous fees and costsMinimumMaximum

(a)    Photocopies of documents                          $       .50           $         1.00

per page

(b)    Certification of document                           $        5.00       $       10.00

as true copy

(c)    Certification of document                           $        5.00       $       10.00

as official record

(d)    Certification of good-standing                    $       20.00       $       40.00

license

(e)    Official list of all licensed dentists              $       500.00     $  1,000.00

(f)     Official list of all licensed dental                $       500.00     $  1,000.00

hygienists

(g)    Up to one-half of an official                        $        250.00   $     500.00

list of all licensed dentists or

all licensed dental hygienists

(h)    Handling and mailing per page                   $        1.00    $         2.00

(i)     Bound copy of Dental Practice Act             $        35.00    $       45.00

(j)     Unbound copy of Dental Practice Act        $        25.00    $       35.00

(k)    Criminal history background check            $        50.00   $     150.00

(l)     Retired volunteer dental license                  $        50.00   $     200.00

(m)   Expanded Duty Dental certificate

confirmation                                                $        100.00   $     200.00

(n)    Review of proposed advertising                  $        150.00   $     300.00

(2)    Licenses, permits, and examinations for dentists

(a)    (i) Examination and licensing

of dental applicants                              $        300.00   $  1,200.00

(ii) Make-up examination per portion        $        150.00   $     250.00

(iii) Licensing of dental applicants             $        300.00   $     800.00

who have successfully completed

an examination administered by

another jurisdiction which is

accepted by the board

(iv) Provisional dental license

during emergency                                $        100.00    $     300.00

(b)    Temporary dental license                            $        100.00    $     200.00

(c)    Issuance of a restricted license                    $        200.00    $     400.00

(excluding advanced education

students and dental residents)

(d)    Biennial renewal fee for dental                   $        100.00    $     600.00

license

(e)    Annual or biannual renewal fee                  $        100.00    $     300.00

for restricted dental license

(excluding advanced education

students and dental residents)

(f)     Replacement of dental license,                    $        50.00    $     100.00

certificate, or temporary permit

(g)    Delinquency fee in addition to                    $        250.00    $     400.00

renewal fee for any dental license

(h)    Reinstatement of a license which                $        500.00    $     800.00

has been suspended, revoked, or

which has lapsed by nonrenewal

(i)     Restricted dental license, advanced

education students and dental residents:

(i)   For period July 1 - December 31         $        100.00    $     200.00

(ii)  For each full year (January 1 -             $        200.00    $     400.00

December 31 thereafter)

(iii) For period January 1 - June 30            $        100.00   $     200.00

(j)     Dental application and licensure                 $       1,500.00  $  3,000.00

by credentials (nonrefundable)

(k)    Application and permitting for                    $        250.00    $     250.00

mobile or movable dental office

(l)     Biennial renewal of mobile or                     $        400.00    $     400.00

movable dental office permit

(m)   Application and permitting                         $        50.00    $     500.00

for general or parenteral

anesthesia permit

(n)Application and permitting $ 50.00$100.00

for nitrous oxide permit

(o)Renewal of nitrous oxide$ 50.00$100.00

anesthesia permit

(p)Renewal of general sedation$ 100.00$300.00

and parenteral anesthesia

permits

(q)    Application and permitting for                    $       100.00     $     400.00

enteral moderate sedation

(r)     Renewal of enteral sedation permit             $        50.00    $     100.00

(s)    Application and permitting for                    $        100.00    $     400.00

pediatric moderate sedation permit

(t)     Renewal of pediatric conscious                   $        50.00    $     100.00

sedation permit

(u)    Expungement of first time

advertisement violations                              $       500.00     $  1,000.00

(v)    Fee to support well-being program             $        25.00     $       50.00

(3)    Licenses, permits, and examinations

for dental hygienists

(a)    (i)   Examination and licensing of              $        100.00    $     400.00

dental hygienist applicants

(ii)  Make-up examination per portion       $        50.00    $     100.00

(iii) Licensing of dental hygeine                 $        100.00    $     500.00

applicants who have successfully

completed an examination

administered by another jurisdiction

which is accepted by the board

(iv) Provisional dental hygiene license       $        10.00    $     300.00

during emergency

(b)    Temporary dental hygienist                        $        100.00    $     200.00

permit

(c)    Biennial renewal fee for dental                   $        30.00    $     200.00

hygienist license

(d)    Replacement or duplicate dental                 $        50.00    $     100.00

hygienist license, certificate, or

temporary permit

(e)    Delinquency fee in addition to                    $        100.00    $     200.00

renewal fee for any dental

hygienist license

(f)     Reinstatement of a dental                            $        250.00    $     500.00

hygienist license which has

been suspended, revoked,

or which has lapsed by

nonrenewal

(g)    Dental hygiene application                          $        600.00    $  1,500.00

and licensure by credentials

(nonrefundable)

(h)Examinations and permitting$ 50.00$50.00

of dental hygiene applicants

for administration of local

anesthesia

(i)Renewal fee for dental hygienist's$ 50.00$50.00

administration of local anesthesia

(j)     Examinations and permitting of                  $        50.00    $       50.00

dental hygiene applicants for

administration of nitrous oxide

anesthesia

(k)Renewal fee for dental hygienists'$ 50.00$50.00

administration of nitrous oxide

anesthesia

(l)Criminal history background check$ 50.00$150.00

(m)   Fee to support well-being program             $ 5.00    $       15.00

C. All Louisiana candidates for licensure who take national or regional clinical licensing examinations shall pay the examination fees directly to the examining agency administering such clinical examinations.

Acts 1997, No. 634, §1; Acts 1999, No. 1287, §1; Acts 2001, No. 635, §1; Acts 2005, No. 196, §1; Acts 2006, No. 167, §1; Acts 2006, No. 329, §1; Acts 2008, No. 906, §1; Acts 2012, No. 407, §1; Acts 2012, No. 485, §1; Acts 2015, No. 214, §1.



RS 37:796 - Louisiana State Board of Dentistry; adoption of rules relating to the providing of dental services at mobile dental clinics and locations other than the dental office

§796. Louisiana State Board of Dentistry; adoption of rules relating to the providing of dental services at mobile dental clinics and locations other than the dental office

A. The Louisiana State Board of Dentistry shall adopt rules relating to the providing of dental services at mobile dental clinics and locations other than the dental office.

B. The rules shall include but not be limited to:

(1) Guidelines and criteria for the permitting of dentists who wish to provide dental services at mobile dental clinics and locations other than their office.

(2) Guidelines and criteria for record keeping regarding the services provided.

(3) Guidelines and criteria for the practice standards and the types of dental services which may be provided at mobile dental clinics and locations other than the dental office.

(4) Guidelines and criteria requiring a signed consent form from the parent or guardian prior to providing dental services to a minor.

(5) Guidelines and criteria providing for parental consultation and involvement regarding the providing of dental services to a minor.

(6) Guidelines and criteria regarding the equipment and standards which shall be maintained in order to provide dental services at mobile dental clinics and locations offering dental services other than the dental office.

(7) Provisions for the inspection by the Louisiana State Board of Dentistry of mobile dental clinics and locations offering dental services other than the dental office and health care facilities licensed by the Louisiana Department of Health.

(8) Guidelines and criteria for the disposal of infectious waste associated with providing dental services at mobile dental clinics and locations other than the dental office.

C. All rules shall be adopted in accordance with the provisions of the Administrative Procedure Act.

D. Nothing in this Section shall be construed to prohibit the Louisiana State Board of Dentistry from adopting emergency rules as otherwise provided for in the Administrative Procedure Act.

E. The rules provided for by this Section shall be adopted by January 1, 2011.

F. Notwithstanding any other provision of law to the contrary, the failure to adopt rules as provided by the provisions of Subsection B of this Section by January 1, 2011, shall be grounds for the immediate removal of the members of the Louisiana State Board of Dentistry.

Acts 2009, No. 429, §1; Acts 2010, No. 917, §1, eff. July 2, 1010.



RS 37:796.1 - Requirements to provide dental services at mobile dental clinics and locations other than the dental office; permit; hold harmless

§796.1. Requirements to provide dental services at mobile dental clinics and locations other than the dental office; permit; hold harmless

A. Upon promulgation of rules pursuant to this Section and R.S. 37:796, a person offering dental services at a mobile dental clinic or a location other than the dental office shall:

(1) Be a dentist licensed in Louisiana who is in good standing with the Louisiana Board of Dentistry.

(2) Have received a permit from Louisiana State Board of Dentistry to provide dental services at a mobile dental clinic or a location other than the dental office. The permit shall be issued pursuant to the provisions of this Section and in accordance with rules adopted pursuant to the Administrative Procedure Act.

B. The board shall promulgate rules and regulations pertaining to licensure requirements for all nonresident officers, managers, and partners of any business entity engaged or contracted to provide administrative or management services in support of a mobile dental clinic or a dentist providing services in locations other than a dental office.

C. Upon promulgation of rules pursuant to this Section and R.S. 37:796, no dental services shall be offered at a mobile clinic or a location other than the dental office unless the dentist has been issued a permit to provide those services as provided for by this Section.

Acts 2009, No. 429, §1.



RS 37:797 - Employment or contracting with certain nonprofit entities

§797. Employment or contracting with certain nonprofit entities

No provision in this Chapter shall be construed to prohibit any person licensed under the provisions of this Chapter from being an employee or independent contractor of a nonprofit entity that meets the statutory, regulatory and program requirements for grantees supported under Section 330 of the Public Health Service Act (42 U.S.C. §254b) or its successor.

Acts 2010, No. 612, §1, eff. June 25, 2010.



RS 37:831 - Definitions

CHAPTER 10. EMBALMING AND FUNERAL DIRECTORS

PART I. GENERAL PROVISIONS

§831. Definitions

For purposes of this Chapter and implementation thereof, the following terms have the meaning as defined herein, unless the context clearly indicates otherwise:

(1) "Active licensee" means an individual that holds a funeral director or embalmer and funeral director license issued by the board and who has complied with all requirements of this Chapter.

(2) "Addiction" means the physiological or psychological dependency on drugs or alcohol.

(3) "Advertisement" means the publication, dissemination, circulation, or the placing before the public, or causing directly or indirectly to be made, published, disseminated, or placed before the public any announcement or statement in a newspaper, magazine, or other publication, or in the form of a book, notice, circular, pamphlet, letter, handbill, poster, bill, sign, placard, card, label, or tag, or over any radio station, television station, or both.

(4) "Approved continuing education program" means a continuing education program activity which is approved by the board.

(5) "Approved provider" means any continuing education provider approved by the board.

(6) "Association" means a partnership, a combination or group of individuals, or an unincorporated organization of persons having a common interest.

(7) "Authorizing agent" means a person legally entitled to authorize the cremation of human remains.

(8) "Board" means the Louisiana State Board of Embalmers and Funeral Directors.

(9) "Body parts" means human remains or limbs or other portions of the anatomy that are severed from the body during an accident; removed from a person for medical purposes during treatment, surgery, biopsy, autopsy, or medical research; or otherwise become unattached from the body. It also means human bodies or any portion of bodies that have been donated to science for medical, educational, or research purposes.

(10) "Branch establishment" means a licensed funeral establishment devoted to or used in the care of the body of a deceased person, or maintained or held out to the public, by advertising or otherwise, as the office or place for the practice of funeral directing. Ownership of the branch is identical to the ownership of the main funeral establishment controlling the branch, and such establishment can practically be served by the licensed personnel of the main establishment.

(11) "Burial" means the act or process of disposing of a human body by depositing it in the earth, at sea, or by any other accepted disposition.

(12) "Burial-transit permit" means the permit for disposition of a dead human body as required by state law.

(13) "Buyer" means the person entering into a preneed funeral contract with a licensed funeral establishment.

(14) "Capper", "steerer", or "runner" means a person who, for monetary benefits or other considerations, procures or attempts to procure business at the direction of, request of, or in cooperation with a licensee by means of deceit, trick, fraud, or misleading statements.

(15) "Care of the dead" means watchful observation of the deceased person and attention given to the survivors and friends.

(16) "Casket" means a rigid container which is designed for the encasement of human remains usually constructed of wood, metal, fiberglass, or other similar material and ornamented and lined with fabric, which may or may not be combustible, for transportation, or for other disposition.

(17) "Certificate" means a license issued by the board.

(18) "Change of ownership" means a transfer of more than fifty percent of the stock or assets of a funeral establishment or crematory authority.

(19) "Closed container" means any container in which cremated human remains can be placed and closed in a manner so as to prevent leakage or spillage of remains or the entrance of foreign material.

(20) "Contagious disease" means a disease which is communicable by contact.

(21) "Continuing education" means that education which is obtained by a licensee through education processes in order to develop, maintain, improve, or expand skills and knowledge.

(22) "Corporation" means a body formed and authorized by law to act as a single person although constituted by one or more persons and legally endowed with various rights and duties.

(23) "Cremated human remains" means all the remains of the human body recovered after the completion of the cremation process, including processing, pulverization, or processing and pulverization which leaves only bone fragments reduced to unidentifiable dimensions and may possibly include the residue of any foreign material that was cremated with the human remains.

(24) "Cremation" means the technical process, using direct flame and heat, that reduces human remains to bone fragments through heat and evaporation. Cremation may also include the processing, pulverization, or the processing and pulverization of bone fragments.

(25) "Cremation container" means the container in which the human remains are transported to the crematory and placed in the cremation retort for cremation. A cremation container should substantially meet all of the following standards:

(a) Be composed of materials suitable for cremation.

(b) Provide a complete covering for the human remains.

(c) Be resistant to leakage or spillage.

(d) Be rigid enough for handling with ease.

(e) Provide protection to safeguard the health, safety, welfare, and personal integrity of crematory personnel.

(26) "Cremation retort" means the enclosed space within which the cremation process takes place.

(27) "Crematory" means the building or portion of a building that houses the cremation retort for the reduction of bodies of deceased persons to cremated human remains.

(28) "Crematory authority" means the legal entity which is licensed by the board to operate a crematory.

(29) "Crematory retort operator" means the individual who is authorized and licensed by the board to operate the retort and perform the cremation process.

(30) "Deceptive" means tending or having power to impose a false idea or belief or causing one to believe an untruth.

(31) "Dishonest conduct" means a standard of personal behavior by a funeral director, or embalmer, or both, characterized by a willful distortion of the truth in an attempt to deceive, cheat or defraud.

(32) "Disinterment" means the act or ceremony of extracting a dead human body from the earth or tomb.

(33) "Disposition" means the shipment, interment, burial, cremation, or anatomical donation of a dead human body or parts of a dead human body.

(34) "Embalmer" means a person who disinfects or preserves, or both, a dead human body or bodies, entirely or in part, by the use of chemical substances, fluids, or gases ordinarily used, prepared, or intended for such purposes, either by outward application of such chemical substances, fluids, or gases on the body, or by the introduction of same into the body by vascular or hypodermic injection, or by direct application into the organs or cavities.

(35) "Embalmer and funeral director" means a person to whom a valid license has been issued by the board to perform the duties of embalming and funeral directing.

(36) "Embalming" means preparing, disinfecting, and preserving, either hypodermically, arterially, or by any other recognized means, the body of a deceased person for burial, cremation, or other disposition.

(37) "Financial institution" means a state or national bank, savings bank or savings association located in the state of Louisiana and whose deposits are insured by the Federal Deposit Insurance Corporation, including homesteads, building and loan associations and savings and loan associations.

(38) "Firm" means a business unit or enterprise or a partnership of two or more persons not recognized as a legal person distinct from the members composing it.

(39) "Formal hearing" means a hearing as provided for in R.S. 37:847.

(40) "Fraud" means the intentional distortion of the truth by a funeral director, or embalmer, or both, in order to induce another to part with something of value or to surrender to a legal right.

(41) "Funeral" means the observances held for a dead person usually before burial or cremation.

(42) "Funeral directing" means the operation of a funeral home, or, by way of illustration and not limitation, any service whatsoever connected with the management of funerals, or the supervision of hearses or funeral cars, the purchase of caskets or other funeral merchandise, and retail sale and display thereof, the cleaning or dressing of dead human bodies for burial, and the performance or supervision of any service or act connected with the management of funerals from time of death until the body or bodies are delivered to the cemetery, crematory, or other agent for the purpose of disposition.

(43) "Funeral director" means a person to whom a valid license has been issued by the board to perform the duties of funeral directing.

(44) "Funeral establishment" means any place or premises duly licensed by the board and devoted to or used in the care and preparation for disposition of the body of a deceased person or maintained or held out to the public by advertising or otherwise as the office or place for the practice of funeral directing.

(45) "Funeral goods and services" means any one or more of the following goods or services:

(a) Goods which are sold or offered for sale directly to the public for use in connection with funeral services.

(b) Any services which may be used to care for or prepare deceased human remains for burial, cremation, or other final disposition.

(c) The arranging, supervising, or conducting of the funeral ceremony or the final disposition of deceased human bodies.

(d) Funeral merchandise.

(46) "Funeral merchandise" means: caskets, rental caskets, rental casket inserts, alternative containers, combo/shipping caskets, and other receptacles, excluding urns, where human remains are directly placed for disposition.

(47) "Funeral recipient" means the individual for whom funeral goods and services are to be provided under the terms of a preneed funeral contract.

(48) "Funeral trust account" means an account established pursuant to R.S. 37:865(B)(1).

(49) "Gratuity" means an inducement given voluntarily or beyond obligation to gain business.

(50) "Guaranteed funeral goods and services" means funeral goods and services which a funeral establishment agrees to provide for a named funeral recipient upon death which are a specifically identified set of funeral goods and services designated as guaranteed and for which a funeral trust account has been established or a preneed insurance policy or annuity has been purchased or assigned to pay for those funeral goods and services, provided the buyer has fully funded a funeral trust account, or has fully paid for a preneed funeral policy or annuity, within a specified period of time after the preneed funeral contract is made and the funeral establishment has agreed to accept the funds available in the funeral trust account or preneed insurance policy or annuity during the term of the guarantee as payment in full for those funeral goods and services so that there will be no additional cost to the funeral recipient's family or his or her estate for those funeral goods and services.

(51) "Holding facility" means an area within or adjacent to the crematory designated for the short-term retention of human remains prior to cremation that shall fulfill all of the following requirements:

(a) Comply with any applicable public health laws.

(b) Preserve the dignity of the human remains.

(c) Recognize the integrity, health, safety, and welfare of the crematory authority personnel operating the crematory.

(d) Be secure from access by anyone other than authorized personnel.

(52) "Hour of continuing education" means a unit of measurement equivalent to an organized learning experience of fifty consecutive minutes.

(53) "Human remains" means the body of a deceased person, or part of a body or limb in any stage of decomposition that has been removed from a living or dead person.

(54) "Inactive licensee" means an individual that holds a funeral director or embalmer and funeral director license issued by the board not practicing in any capacity in this state and who has not met the requirements of R.S. 37:854.

(55) "Incompetency" means the lack of skills or qualities necessary to perform the duties of funeral director, or embalmer, or both.

(56) "Infectious disease" means a sickness or malady which is easily diffused, or spread, or communicated.

(57) "Informal meeting" means a fact gathering session of the board as provided for in R.S. 37:847.

(58) "Interment" means the act or ceremony of burying a dead human body.

(59) "Interment receptacle" means an enclosure in which a casket is placed.

(60) "Intern" means a person who is duly registered as such with the board while in the employ of a funeral establishment and who is engaged in learning the practice of funeral directing, or the practice of embalming, or both as the case may be, under the supervision of a funeral director or funeral director and embalmer duly licensed by the board and available on the same premises for consultation.

(61) "Joint venture" means a speculative business enterprise involving the united activity of two or more persons.

(62) "Legal custody" means the immediate care, charge, and control exercised by a person or an authority according to or within the law.

(63) "Malpractice" as used in this Chapter, means a negligence from professional duty or a failure to exercise an acceptable degree of skill or learning as a funeral director, or embalmer, or both that results in injury, loss, or damage.

(64) "Mandatory disclosure" means to divulge necessary, required information relating to services and merchandise offered by the funeral home establishment and pertaining to any other conditions known at the time funeral arrangements are made.

(65) "Mislead" means to lead into a mistaken action or belief often by deliberate deceit.

(66) "Misrepresentation" means the act of giving a false, or misleading representation with an intent to deceive.

(67) "Next of kin" means one or more living persons in the nearest degree of relationship to another person.

(68) "Partnership" means a legal relationship existing between two or more persons contractually associated as joint principals in a business.

(69) "Prearrangement" means the non-binding gathering and exchange of information before the death of an individual that provides guidance for a funeral or final disposition of that individual and does not result in a preneed funeral contract.

(70) "Preneed funeral contract" means any written agreement between a buyer and a funeral establishment in which a funeral establishment agrees, prior to the death of a named funeral recipient, to furnish funeral goods and services for the funeral recipient upon death, and the buyer, pursuant to that agreement, transfers or tenders funds, or assigns an insurance policy or annuity to the funeral establishment for the purpose of paying all or part of the cost of those funeral goods and services at the time they are actually provided. The contract may be designated as revocable or irrevocable and may be guaranteed or non-guaranteed as to some or all of the funeral goods and services included therein.

(71) "Preneed insurance policy or annuity" means any policy or contract of insurance issued by an insurance company in accordance with Title 22 of the Louisiana Revised Statutes of 1950, and used to fund a preneed funeral contract.

(72) "Preparation" means the actions or processes necessary to make a dead body ready for disposition.

(73) "Processing" means the reduction of identifiable bone fragments after the completion of the cremation process to unidentifiable bone fragments by manual or mechanical means.

(74) "Program instructor" means an organization or person who conducts or presents continuing education to licensees.

(75) "Pulverization" means the reduction of identifiable bone fragments after the completion of the cremation and processing of granulated particles by manual or mechanical means.

(76) "Reburial" means to transfer or transport a body from one place to another for reinterment.

(77) "Refund designee" means the person designated in a preneed funeral contract by the buyer to receive any surplus of funds as provided in R.S. 37:865(G) and (I).

(78) "Removal" means to transfer or transport a body from one place to another for preparation for burial or reburial.

(79) "Sole proprietorship" means one who has the legal right or exclusive title to something.

(80) "Solicitation" means the act or practice of any licensee, or any agent, employee, or person acting on his behalf, approaching a person or a group of persons to make a request or plea, or to urge someone toward a particular cause as it may pertain to the care, custody, or disposition of a dead human body.

(81) Repealed by Acts 2014, No. 264, §2.

(82) "Temporary container" means a receptacle for cremated human remains usually made of cardboard, plastic, or similar material designed to hold the cremated human remains until an urn or other permanent container is acquired. "Temporary container" shall not mean a "temporary receiving vault" as defined in R.S. 8:1.

(83) "Temporary license" is a license issued for a period of not more than six months to an individual who has been licensed for a period of not less than one year and who has been active as an embalmer and funeral director or funeral director in another state, province, or jurisdiction recognized by the board and who meets all of the requirements of this Part. The license entitles the holder to practice embalming and funeral directing or funeral directing in the state of Louisiana under the general supervision of a licensed establishment manager. The license shall become null and void if the license being endorsed is revoked, suspended, or lapsed.

(84) "Transfer" means to convey from one person, place, or situation to another.

(85) "Unethical or unprofessional conduct" as used in this Chapter means a standard of personal behavior by a funeral director, or embalmer, or both, or intern, or individual working under the authority of a temporary license not conforming to accepted, professional principles of the funeral service profession.

(86) "Untrustworthiness" means the quality or state of not being worthy of confidence.

(87) "Untruthful" means to be false, inaccurate, or dishonest.

(88) "Urn" means a receptacle designed to permanently encase cremated human remains.

Acts 1963, No. 12, §1; Acts 1966, No. 19, §1, eff. June 15, 1966 at 10:30 A.M.; Acts 1977, No. 283, §1; Acts 1983, No. 454, §1; Acts 1990, No. 415, §1, eff. Sept. 1, 1990; Acts 2003, No. 1243, §2; Acts 2008, No. 799, §1, eff. Jan. 1, 2009; Acts 2010, No. 373, §1; Acts 2012, No. 176, §1, eff. Jan. 1, 2013; Acts 2014, No. 264, §§1, 2; Acts 2015, No. 25, §1.



RS 37:832 - Louisiana State Board of Embalmers and Funeral Directors; appointments; terms of office

§832. Louisiana State Board of Embalmers and Funeral Directors; appointments; terms of office

A.(1) There is created within the Louisiana Department of Health the Louisiana State Board of Embalmers and Funeral Directors that shall be subject to the provisions of R.S. 36:803.

(2) The board shall consist of nine members to be appointed by the governor, subject to Senate confirmation, as further provided in Subsection B of this Section. All members of the board shall serve at the pleasure of the governor for terms of four years.

B.(1) The board shall include four licensed embalmers and four licensed funeral directors, all of whom shall have been residents of the state of Louisiana for at least five years and all of whom shall have had experience in their respective professions for at least five years. Eight members shall be appointed as follows:

(a) Two members shall be residents of District A, comprised of the parishes of Orleans, Jefferson, St. Bernard, and Plaquemines.

(b) Two members shall be residents of District B, comprised of the parishes of Vernon, Rapides, Avoyelles, Concordia, Catahoula, LaSalle, Grant, Natchitoches, Sabine, DeSoto, Red River, Winn, Caldwell, Franklin, Tensas, Madison, Richland, Ouachita, Jackson, Bienville, Bossier, Caddo, Webster, Claiborne, Lincoln, Union, Morehouse, West Carroll, and East Carroll.

(c) Two members shall be residents of District C, comprised of the parishes of Beauregard, Allen, Evangeline, St. Landry, St. Martin, Iberia, St. Mary, Lafayette, Acadia, Calcasieu, Jefferson Davis, Cameron, and Vermilion.

(d) Two members shall be residents of District D, comprised of the parishes of Pointe Coupee, West Feliciana, East Feliciana, St. Helena, Tangipahoa, Washington, St. Tammany, St. John the Baptist, St. Charles, Lafourche, Terrebonne, Assumption, Iberville, West Baton Rouge, East Baton Rouge, Livingston, Ascension, and St. James.

(2) The board shall also include one member, appointed by the governor, who shall be sixty years of age or over and who shall serve as a representative of the elderly consumers of Louisiana. The elderly member shall not be actively engaged in nor shall he be retired from the occupation, profession, or industry of funeral directors or embalmers. The elderly member shall be a full voting member of the board, except that the elderly member shall not participate in the grading of individual examinations.

C. Each appointment shall be submitted to the Senate for confirmation. Members of the board may serve two consecutive four-year terms. However, at least one year shall elapse between the expiration of a member's second consecutive term and his appointment to a subsequent term. When the governor removes a member and replaces him with another person, the replacement shall serve for the remainder of the removed member's term. Such service shall constitute a four-year term for purposes of this Section.

D. Repealed by Acts 1988, No. 275, §2, eff. July 1, 1988.

Acts 1963, No. 12, §1; Acts 1966, No. 19, §1, eff. June 15, 1966 at 10:30 A.M.; Acts 1977, No. 684, §2. Acts 1984, No. 941, §1, eff. July 20, 1984; Acts 1986, No. 782, §1, eff. noon July 11, 1988; Acts 1988, No. 275, §§1, 2, eff. July 1, 1988; Acts 1990, No. 163, §1; Acts 2008, No. 811, §1.

NOTE: See Acts 1984, No. 941, §2.

NOTE: See Acts 1986, No. 782, §2.

NOTE: See Acts 1988, No. 275, §3.

NOTE: See Acts 1990, No. 163, §2.



RS 37:833 - Domicile of the board

§833. Domicile of the board

The domicile of the board shall be the parish of Orleans, state of Louisiana where and only where it may be sued. The board may, however, establish its office in the metropolitan New Orleans area.

Acts 1983, No. 454, §1.



RS 37:834 - Filling of vacancies on board; failure to qualify

§834. Filling of vacancies on board; failure to qualify

Any vacancy occurring on the board shall be filled by the governor in the manner provided in R.S. 37:832. If any member appointed to the board does not qualify within the time specified under R.S. 37:836 or if a member of the board dies or resigns, the governor shall appoint another person to fill the vacancy within thirty days after notification from the board.

Amended by Acts 1966, No. 19, §1, eff. June 15, 1966 at 10:30 A.M. Acts 1984, No. 941, §1, eff. July 20, 1984.

{{NOTE: SEE ACTS 1984, NO. 941, §2.}}



RS 37:835 - Certificate of appointment

§835. Certificate of appointment

The governor shall furnish each member appointed to the board a certificate of appointment which shall be filed with the board.



RS 37:836 - Oath of office

§836. Oath of office

Each member appointed to the board shall qualify by taking the oath of office before any officer authorized by law to administer oaths in this state within ten days after the appointment. This shall be noted on the certificate of appointment.



RS 37:837 - Election of officers

§837. Election of officers

The board shall annually, at its first regular meeting, elect a president, a vice-president, a secretary and treasurer from the members of the board, which officers shall serve for one year or until their successors are elected and qualified.

Amended by Acts 1963, No. 12, §1.



RS 37:838 - Salary and expenses of members of board

§838. Salary and expenses of members of board

A. All monies received by the board shall be held by the treasurer of the board for paying the salary and the traveling and living expenses of the members of the board while on board business, and for paying other expenses necessary to the operation of the board.

B. Each member of the board shall receive a per diem not to exceed one hundred dollars while on board business, and this compensation shall in no manner be an expense to the state.

Amended by Acts 1963, No. 12, §1; Acts 1974, No. 572, §1; Acts 1995, No. 112, §1.



RS 37:839 - Quorum

§839. Quorum

Four members of the board shall constitute a quorum for the transaction of all its business and the performance of all its duties.

Amended by Acts 1966, No. 19, §1, eff. June 15, 1966 at 10:30 A.M. Acts 1986, No. 782, §1, eff. noon, July 11, 1988; Acts 1988, No. 275, §1, eff. July 1, 1988.

{{NOTE: SEE ACTS 1986, NO. 782, §2.}}



RS 37:840 - Powers and duties of the board; rules and regulations

§840. Powers and duties of the board; rules and regulations

A. The board shall have all the powers necessary for administering and enforcing the provisions of this Chapter. Such powers shall include, but not be limited to,

(1) Making reasonable rules and regulations for the administration and enforcement of the provisions of this chapter.

(2) Conducting examinations as often as found necessary, according to reasonable standards adopted by the board under the authority and requirements of this Chapter, for applicants desiring to practice the science of embalming or the profession of funeral directing or both, and the issuance of licenses to those found to be qualified and eligible therefor.

(3) Prescribing requirements, in accordance with the provisions and intent of this Chapter, for funeral homes and other establishments engaged in the care and disposition of dead human bodies, including but not limited to rules relating to personnel, sanitation and disinfection and the making of inspections in connection therewith, and the issuance of licenses to those found to be qualified and eligible therefor.

(4) Holding of such hearings and the making of such investigations as may be found necessary in carrying out the purposes and intent of this Chapter, with the right to subpoena licensees, their records, books and accounts and others from whom information is needed, and to administer oaths and issue commissions to take depositions of witnesses, within and outside the state. Oaths may be administered and subpoenas issued by any member of the board in connection with such hearings and investigations.

(5) The appointment of an attorney at law to represent it in all matters and fixing his compensation and defining his duties.

(6) The adoption of a common seal.

(7) Authorizing and regulating branch establishments.

B. It shall be the duty of the board to:

(1) Meet at least once a year or oftener if necessary for the proper and efficient performance of its functions.

(2) Conduct examinations of applicants for licenses to practice embalming or funeral directing as often as necessary to prevent unreasonable delay in passing on applications, and make prompt investigations and decisions on applications for licenses to operate funeral homes; and to promptly issue licenses to all persons and establishments found qualified and eligible therefor.

(3) Employ an investigator and promptly dispose of any valid complaints or any reported violations of the provisions of this Chapter, and dispatch, without undue delay, any other matters or business coming properly within the scope of its authority.

Amended by Acts 1958, No. 28, §1; Acts 1963, No. 12, §1; Acts 1966, No. 19, §1, eff. June 15, 1966 at 10:30 A.M., Acts 1974, No. 3, §1.



RS 37:841 - Certificates issued under the State Board of Embalming and Funeral Directing, etc.

§841. Certificates issued under the State Board of Embalming and Funeral Directing, etc.

Certificates issued by the State Board of Embalming and Funeral Directing and the State Board of Embalming and Undertaking shall be considered as issued by the board under this Chapter.



RS 37:842 - Minimum qualifications for license

§842. Minimum qualifications for license

A. Qualifications for a funeral director license. Any applicant is qualified for license as funeral director if he meets all of the following requirements:

(1) Is at least eighteen years of age.

(2) Has obtained a high school diploma or its equivalent.

(3) Is found by the board to be of good moral character and temperate habits.

(4) Has successfully completed a minimum of thirty semester hours in an accredited college or university as evidenced by a certified copy of the transcript of the college or university. The minimum subject hours shall include twenty-one semester hours of the basic freshman courses, which include but are not limited to the following: English, mathematics, bookkeeping, accounting, business mathematics, psychology, history, science, business administration, biology, economics, chemistry, and marketing or such other minimum hours as the law may provide. Remedial classes and courses such as music, the arts, physical education, and sports shall not be considered as accepted courses.

(5) Has served an internship in the state of Louisiana for a period of not less than nine months, or thirty-nine weeks, and not more than twenty-four months, or one hundred four weeks, has actively assisted in at least thirty funerals, and has completed at least one thousand five hundred sixty contact hours during the internship period. A funeral director intern may receive credit for up to two-thirds of the internship requirement prior to the completion of thirty semester hours.

(6) Has paid the application fee required by R.S. 37:845.

(7) Passes satisfactorily an examination conducted by the board relative to the practice of the profession of funeral directing as defined in R.S. 37:831.

B. Qualifications for an embalmer and funeral director license. Any applicant is qualified for license as an embalmer and funeral director if he meets all of the following requirements:

(1) Meets the requirements set forth in Paragraphs (A)(1), (2), (3), and (6) of this Section for funeral directors.

(2) Has successfully completed a full course in the science of embalming and the profession of funeral directing at an accredited school recognized by the board.

(3) Passes satisfactorily an examination conducted by the board relative to the practice of the science of embalming and the profession of funeral directing as defined in R.S. 37:831.

(4) Has served an internship in the state of Louisiana for a period of not less than nine months, or thirty-nine weeks, and not more than twenty-four months, or one hundred four weeks, actively assisted in at least thirty embalming operations and thirty funerals and completed at least one thousand five hundred sixty contact hours during the internship period. An embalmer and funeral director intern may receive credit for up to two-thirds of the internship requirement prior to graduating from an accredited school recognized by the board.

C. Licensure by endorsement. Any applicant is qualified for license as an embalmer and funeral director or funeral director by endorsement in this state if he meets all of the following requirements:

(1) Holds a license in good standing issued by another state, province, or jurisdiction recognized by the board that is substantially equivalent to the requirements of this state and who meets the requirements of this Chapter.

(2) Meets all of the requirements of Paragraphs (A)(1), (2), (3), and (6) of this Section for an embalmer and funeral director or funeral director license.

(3) Has worked for a period of not less than three months within the state of Louisiana under the authority of a temporary license.

D. Qualifications for an embalmer and funeral director temporary license. Any applicant is qualified for an embalmer and funeral director temporary license by endorsement in this state if he meets the requirements of Paragraphs (A)(1), (2), (3), and (6) of this Section and furnishes the board with all of the following:

(1) Proof that he holds a valid embalmer and funeral director license in good standing from another state, province, or jurisdiction recognized by the board. The board may waive this requirement in those cases where the recognized state, province, or jurisdiction does not license embalmers or funeral directors.

(2) Proof that he has graduated from an accredited program in mortuary science recognized by the board.

(3) Proof that he has passed a nationally recognized examination.

(4) Proof that he has practiced the science of embalming and the profession of funeral directing for a period of not less than one year during the prior three-year period.

(5) Proof in the form of a statement that all of the following are true:

(a) No proceeding has been instituted against the applicant for the cancellation, suspension, or revocation of the license in the state, province, or jurisdiction that issued the license.

(b) No prosecution is pending against the applicant in a state or federal court for an offense that, under the laws of this state, is a felony or is a misdemeanor related to the science of embalming or the profession of funeral directing.

(c) The qualifications made in the application for licensure in this state are correct.

E. Qualifications for a funeral director temporary license. Any applicant is qualified for a funeral director temporary license by endorsement in this state if he meets the requirements of Paragraphs (A)(1), (2), (3), and (6) of this Section and furnishes the board with all of the following:

(1) Proof that he holds a valid funeral director license in good standing from another state, province, or jurisdiction recognized by the board. The board may waive this requirement in those cases where the recognized state, province, or jurisdiction does not license funeral directors.

(2) Proof that he has passed a recognized examination.

(3) Proof that he has practiced the profession of funeral directing for a period of not less than one year during the prior three-year period.

(4) Proof in the form of a statement that all of the following are true:

(a) No proceeding has been instituted against the applicant for the cancellation, suspension, or revocation of the license in the state, province, or jurisdiction that issued the license.

(b) No prosecution is pending against the applicant in a state or federal court for an offense that, under the laws of this state, is a felony or is a misdemeanor related to the science of embalming or the profession of funeral directing.

(c) The qualifications made in the application for licensure in this state are correct.

F. Any establishment where the business of funeral directing or embalming as defined in R.S. 37:831 is conducted within this state shall be duly licensed. An establishment shall be qualified to be licensed to operate as such if it meets all of the following requirements:

(1) It is managed or is to be managed by a funeral director holding a valid license, other than a temporary license, from the state of Louisiana. The funeral director shall manage the establishment on a full-time basis and funeral directing shall be his principal occupation.

(2) Embalming is performed only by an embalmer and funeral director holding a valid license from the state of Louisiana or a registered intern under the supervision of a state-licensed embalmer and funeral director.

(3)(a) It is found, after proper investigation to meet the requirements established by the board with respect to all of the following:

(i) Licensed personnel, including those working under the authority of a temporary license.

(ii) Registered interns.

(iii) Embalming facilities for the sanitation, disinfection, and preparation of a human body.

(iv) Adequate buildings.

(v) Display rooms for displaying funeral merchandise consisting of, but not limited to a minimum of six adult caskets of a variety of styles and quality.

(vi) Other necessary facilities, furnishings, and equipment to adequately serve the public.

(b) The embalming facilities and display rooms described in this Paragraph are required in every funeral establishment that is not a branch establishment.

(4) Furnishes such further information as the board may require regarding its qualifications and operations.

(5) Makes payment to the board of the fee required by R.S. 37:845.

G. Licenses issued pursuant to Subsection F of this Section shall be for a specific name and location, and amended from time to time to show any change of name or location upon the payment of a charge equaling a license renewal fee.

H. Every license issued hereunder shall be signed by the president and secretary of the board, and bear the imprint of the board's seal. The board shall register each license holder as being duly licensed for the purpose covered by such license.

Acts 1958, No. 28, §1; Acts 1963, No. 12, §1; Acts 1966, No. 19, §1, eff. June 15, 1966 at 10:30 A.M.; Acts 1974, No. 3, §2; Acts 1977, No. 283, §2; Acts 1990, No. 415, §1, eff. Sept. 1, 1990; Acts 2010, No. 372, §1; Acts 2014, No. 264, §1; Acts 2015, No. 25, §1.



RS 37:843 - Registration and display of certificate

§843. Registration and display of certificate

The board shall register each certificate in the office of health services and environmental quality of the Louisiana Department of Health.

Every certificate holder shall display his certificate in a conspicuous place in his office or place of business.

Amended by Acts 1977, No. 283, §3; Acts 1977, No. 684, §3.



RS 37:844 - Renewals

§844. Renewals

Every certificate holder under this Chapter who wishes to continue the practice of the science of embalming or the practice of funeral directing shall pay to the secretary of the board on or before December 31 of each year the renewal fee provided in R.S. 37:845.

Certificates not renewed by December 31 of any year shall be considered automatically revoked.

Amended by Acts 1977, No. 283, §4.



RS 37:845 - Fees

§845. Fees

The board shall require payment of fees hereunder as follows:

(1) A fee to be determined by the board of not more than two hundred fifty dollars from each person applying for a funeral director's license.

(2) A fee to be determined by the board of not more than two hundred fifty dollars from each person applying for a funeral director's and embalmer's license.

(3) A fee to be determined by the board of not more than eighty dollars for the annual renewal of each of the licenses listed in Paragraphs (1) and (2) of this Section.

(4) A fee to be determined by the board of not more than one thousand dollars for each funeral establishment applying for a license to operate within this state.

(5) A fee to be determined by the board of not more than seven hundred dollars for the annual renewal of each license for a funeral establishment to operate within this state.

(6) A fee to be determined by the board of not more than one hundred dollars from each person applying for an internship.

(7) A fee to be determined by the board of not more than one hundred dollars from each person applying for a duplicate certificate.

(8) A fee to be determined by the board of not more than one hundred dollars from each person applying for a temporary license within this state.

(9) A fee to be determined by the board of not more than five hundred dollars for any inspection or reinspection of an establishment applying for a license to operate within this state, applying for a location change, or applying for an ownership change.

Amended by Acts 1958, No. 28, §1; Acts 1963, No. 12, §1; Acts 1966, No. 19, §1, eff. June 15, 1966, at 10:30 A.M.; Acts 1970, No. 6, §1; Acts 1977, No. 283, §5; Acts 1983, No. 454, §1; Acts 1995, No. 112, §1; Acts 2004, No. 133, §1; Acts 2014, No. 264, §1.



RS 37:846 - Refusal to grant or renew licenses; revocation or suspension; grounds; hearings

§846. Refusal to grant or renew licenses; revocation or suspension; grounds; hearings

A. The board may refuse to grant, refuse to renew, suspend, or revoke any license, or impose a sanction or fine in keeping with the penalty provision of this Part for any licensee or registrant when he is found guilty of any of the following acts or omissions:

(1) Fraud or misrepresentation in obtaining or attempting to obtain any license by this board.

(2) Paying, giving or offering, directly or indirectly, orally or in writing, any money, credit, discount, gratuity or other thing of value to a third party as an inducement for the business of a prospective customer, provided that this prohibition shall not be construed to prohibit any of the following:

(a) The execution or servicing by the parties thereto of any funeral service contract or preneed funeral contract recognized by any provisions of Titles 22 and 37 of the Louisiana Revised Statutes of 1950.

(b) A licensee's providing promotional pricing that is disclosed on its general price list, including the dollar amount or method of determining the dollar amount of any discount, directly to a consumer.

(c) A licensee's providing discounted or free funeral goods and services for infants or a member of an indigent family.

(3)(a) Solicitation which is intimidating, overreaching, fraudulent, or misleading, that uses undue influence, or that takes advantage of a person's lack of knowledge or emotional vulnerability, or engaging in any of the following:

(i) At-need solicitation of sales of funeral goods and services or funeral or disposition arrangements.

(ii) Soliciting, accepting, or paying consideration for recommending a provider of funeral goods and services or disposition arrangements or using the services of cappers, steerers, or runners.

(iii) Contacting persons receiving care in hospitals, rest homes, nursing homes, hospices, or similar institutions for the purpose of soliciting preneed funeral contracts or the sale of funeral goods and services or making funeral or disposition arrangements without first having been specifically requested by that person.

(iv) Contacting a person suffering ill health or the relatives, caregivers, acquaintances, health care providers, or persons having the right to control the disposition of the remains of an individual whose death is impending or whose death has recently occurred for the purposes of soliciting preneed funeral contracts or the sale of funeral goods and services or making funeral or disposition arrangements for that individual without first having been specifically requested by that person seeking information about funeral goods or services.

(b) This Paragraph shall not apply to communications between persons related by blood, adoption, or marriage.

(c) Nothing in this Section shall be construed to restrict the rights of a person to advertise or use direct mail or other communications in a manner directed to members of groups, associations, organizations, or the general public, or to contact persons responding to such communications or who initiate discussion of the funeral goods and services being offered.

(4) Malpractice.

(5) Unprofessional, unethical or dishonest conduct.

(6) Incompetency or untrustworthiness in the practice of embalming, funeral directing, or cremation.

(7) Failure or refusal to properly provide or guard against contagious or infectious or communicable diseases, or the spreading thereof.

(8) Immorality or addiction to the liquor or drug habit to such a degree as to render him unfit to practice embalming and/or funeral directing.

(9) Conviction of any felony or of any offense involving moral turpitude.

(10) Use, in advertising or in the sale of merchandise or services, untruthful, deceptive, unethical, misleading or improbable statements, or any practice, offer or inducement prohibited by any provisions of this Section.

(11)(a) Knowingly employing any unlicensed person or inactive licensee to perform the work of actual embalming or funeral directing, except that a registered intern may perform the work of actual embalming or funeral directing, as long as he is under the supervision of a licensed embalmer or funeral director who is available on the same premises for consultation.

(b) Knowingly employing any unlicensed person to engage in the practice of cremation or to operate a cremation retort.

(12) Recommending to the board an applicant for a license who has not, to his personal knowledge, complied with the requirements of this Chapter or with the rules and regulations of said board.

(13) Refusing to surrender a dead human body or cremated human remains upon the request of the person entitled to the custody and control of the body or cremated human remains.

(14) Violation of any law of this state relating to the embalming, burial, cremation, or disposal of dead human bodies or cremated human remains, or any of the provisions of this Chapter, or of the rules and regulations of the Louisiana State Board of Embalmers and Funeral Directors or the applicable rules and regulations of the Louisiana Department of Health, the Department of Environmental Quality, or any other federal, state, or local governmental entity; or promoting, participating in, operating or servicing, directly or indirectly, any burial insurance association or society, or issuing, giving, selling, or distributing any contract, certificate, or coupon, granting or promising to the holder, his representatives or assigns, any burial benefits, or credit thereon, unless such association, society, contract, certificate, or coupon is authorized and approved by Louisiana law.

(15) Embalming bodies or practicing funeral directing for anyone in the State of Louisiana not licensed as a funeral establishment under the laws of this state.

(16) Cremating human remains by any person or entity in the state of Louisiana not licensed as a crematory authority, or practicing cremation in any facility not licensed as a crematory, in accordance with the provisions of this Chapter.

(17) If informed by the authorizing agent on a cremation authorization form of the presence of a pacemaker in human remains, failing to take all necessary steps to remove the pacemaker before delivering the human remains to the crematory.

(18) Performing the cremation of human remains without having received proper authorization to cremate in accordance with the provisions of R.S. 37:877.

(19) Violating any cremation procedures as set forth in R.S. 37:879 or the provisions of R.S. 37:880(C) and (D), relative to the disposition of cremated human remains.

(20) Knowingly and falsely certifying training or attempting through subterfuge to bypass the requirements for continuing education.

B. Petition, in affidavit form only, for revocation or suspension of a license or registration certificate may be filed by any person with the board. It shall state the charges with reasonable definiteness. Notice of not less than fifteen days will be given licensee and a hearing set. Complainant and licensee may have benefit of counsel, and shall have the right to offer evidence and cross-examine witnesses. Strict rules of evidence need not be complied with, but no evidence shall be received unless given by witnesses present. Upon due hearing, board may enter its findings of record. Appeal from any board decision or order shall be filed in a court of competent jurisdiction within fifteen days from board's decision, otherwise board's findings will be final.

Amended by Acts 1963, No. 12, §1; Acts 1966, No. 19, §1, eff. June 15, 1966, at 10:30 A.M.; Acts 1974, No. 3, §3; Acts 1977, No. 684, §4; Acts 2003, No. 1243, §2; Acts 2010, No. 373, §1; Acts 2012, No. 176, §1, eff. Jan. 1, 2013; Acts 2014, No. 264, §1.



RS 37:847 - Hearings; subpoenas

§847. Hearings; subpoenas

A. A quorum of the board or a committee of the board may take testimony concerning matters under its jurisdiction. The board, through its presiding officer, may issue subpoenas to enforce the attendance of witnesses, and administer oaths to witnesses.

B. The board may hold an informal meeting to ascertain facts of an alleged violation of any provision of this Part. The board may appoint one or more of its members who shall investigate the alleged violation and report their findings to the board. The board may compel the appearance of parties to the alleged violation or witnesses to the alleged violation. The board may, by majority vote, dismiss the complaint or call for a formal hearing.

C. If a formal hearing is called, parties to the alleged violation and complaint shall be present either voluntarily or by subpoena. A proper legal record of the hearing shall be required in a manner legally accepted in judicial proceedings. After hearing and reviewing the evidence presented, the board, within a reasonable time, shall render a decision and issue its decision and orders to all parties.

Acts 1983, No. 454, §1



RS 37:848 - Unlawful practice

§848. Unlawful practice

A. No person, not certified and registered under the provisions of this Chapter, shall embalm, or pretend to practice the science of embalming, or conduct the business of funeral directing; however, a licensed funeral director shall not be required to supervise the disinterment of a dead human body when disinterment and reburial is made in the same cemetery by its designated sexton who shall be responsible to supervise the disinterment and reburial.

B. Every member of a firm or corporation engaged in the practice of the science of embalming or the business of funeral directing, or both, and the manager of each place of business conducted by such firm or corporation, whose duties engage him directly in the care and preparation, or the supervision of the disposal, burial or disinterment of dead human bodies, shall possess a certificate issued under the provisions of this Chapter.

C. It shall be unlawful for anyone to engage in the business of funeral directing or embalming as defined in R.S. 37:831 unless such business is conducted by a duly licensed Louisiana funeral establishment.

D.(1) Only a licensed embalmer may embalm a dead human body.

(2) If the body is to be held by the funeral establishment longer than thirty hours after the time of death, it shall be embalmed or the body may be refrigerated continuously at a temperature not to exceed forty-five degrees Fahrenheit.

(3) If the body is not embalmed or refrigerated, it shall be buried, cremated, or otherwise disposed of within thirty hours after death or as soon as possible after its release by the proper authorities.

(4) If the condition of the body does not permit embalming by the introduction of chemical substances, fluids, or gas into the body by vascular or hypodermic injection or by direct application into the organs or cavities, it shall be embalmed by an outward application of such substances.

(5) Every dead human body shall be disposed of and prepared through a funeral establishment and under the supervision of a licensed funeral home or embalmer.

(6) Notwithstanding any provision of this Part to the contrary, a licensed hospital or medical school may hold a body for more than thirty hours without having the body embalmed and a licensed hospital, medical school, or the Bureau of Anatomical Services may dispose of any tissues or organs according to accepted procedures.

(7) Nothing in this Subsection shall be construed to require embalming if specific practices and beliefs of religious groups prohibit it.

E. The provisions of Paragraphs (D)(1) through (5) of this Section shall not apply to the Anatomical Board (R.S. 17:2271-2280).

F. The provisions of Paragraphs (D)(1) through (5) of this Section shall not apply to accredited schools of mortuary science or funeral service.

Acts 1966, No. 19, §1, eff. June 15, 1966 at 10:30 A.M.; Acts 1974, No. 3, §4; Acts 1983, No. 454, §1; Acts 1990, No. 415, §1, eff. Sept. 1, 1990; Acts 2004, No. 132, §1; Acts 2010, No. 372, §1; Acts 2016, No. 143, §2, eff. May 19, 2016.



RS 37:849 - Injunction proceedings

§849. Injunction proceedings

The board may bring legal proceedings to enjoin a person or establishment violating the provisions of this Chapter from practicing the science of embalming, conducting the business of funeral directing, operating a funeral establishment, engaging in the practice of cremation, or operating a crematory retort, as may be the case, until such person complies with the requirements of this Chapter. The injunction, if granted, shall not be suspended by bond or appeal, and the person or establishment enjoined shall be cast for attorney fees and court costs.

Amended by Acts 1958, No. 28, §1; Acts 2003, No. 1243, §2; Acts 2003, No. 1243, §2.



RS 37:850 - Penalty

§850. Penalty

A. Whoever violates the provisions of this Part shall be fined not less than five hundred dollars nor more than two thousand five hundred dollars for each offense plus costs of the court reporter and the attorney for the board, or by imprisonment for not less than thirty days nor more than one hundred eighty days for each offense, or both such fine and imprisonment.

B. If a firm or association violates the provisions of this Part, all members of the firm or association who knowingly violate said provisions shall be subject to the penalty. If a corporation violates said provisions, the members of the board of directors and the officers of the corporation who knowingly violate said provisions shall be subject to the penalty.

Amended by Acts 1974, No. 3, §5; Acts 1977, No. 283, §6. Acts 1983, No. 454, §1.



RS 37:851 - Exemptions

§851. Exemptions

Nothing in this Chapter shall apply to commissioned officers in the United States Army, Navy, or Marine Hospital Service, or to anyone actually serving as a member of the resident medical staff of any legally incorporated hospital in this state.

Amended by Acts 1977, No. 283, §7.



RS 37:852 - Funeral home limousines

§852. Funeral home limousines

No political subdivision of this state shall require a funeral home which is in compliance with all funeral home licensing requirements of the state and of that political subdivision to acquire any limousine franchise or limousine license from that political subdivision to operate any limousine owned or operated by that funeral home. The provisions of this Section shall be limited to limousines operated by such funeral homes for funeral services and weddings.

Acts 1990, No. 981, §1.



RS 37:853 - Identification of caskets; promulgation of rules

§853. Identification of caskets; promulgation of rules

A. Funeral establishments operating in the state shall affix, on a permanent-type material, the following information on all caskets used by such establishment for burial:

(1) The name of the deceased contained in the casket.

(2) The date of death of the deceased.

(3) The name of the funeral home.

B. The board shall promulgate rules and regulations in accordance with the Administrative Procedure Act in order to implement the provisions of this Section.

Acts 2006, No. 330, §1, eff. June 13, 2006.



RS 37:854 - Continuing education; requirements; enforcement; exemptions; course approval; provider approval; recordkeeping; fees

§854. Continuing education; requirements; enforcement; exemptions; course approval; provider approval; recordkeeping; fees

A. As a condition of renewal, each active licensee shall complete four hours per licensing period of continuing education in accordance with the provisions of Subsection D of this Section subject to the following:

(1) A maximum of eight hours of continuing education may be carried over and applied to the required hours for subsequent licensing periods, up to four hours each period for a maximum of two periods.

(2) Continuing education programs may be offered in person or though other means, including but not limited to distance learning, videotape, audiotape, teleconference, satellite seminar, webconferencing, Internet course work, correspondence course work, or any other means approved by the board.

(3) Credit shall not be given for the same course more than once during any two consecutive licensing periods.

(4) Credit of attendance may be given to a licensee who conducts a continuing education program.

(5) Credit shall be given for completion of any continuing education program upon submission of evidence of completion issued by a provider or program instructor in accordance with Subsection D of this Section.

B. The continuing education requirements of this Section shall not apply to:

(1) First-time license renewals.

(2) Licensees who are sixty-five years of age or older at the time of renewal and who have been licensed for a period of not less than ten consecutive years.

(3) Licensees who have been called to active military duty status.

(4) Inactive licensees during any licensing period in which they remain inactive; however, an inactive licensee changing status to an active licensee shall first meet the continuing education requirements.

(5) Temporary licensees.

(6) Interns.

C.(1) Any licensee who seeks credit for participation in an educational activity not provided for in Subsection D of this Section may submit a request for subsequent approval of the activity. Such application shall be in a form approved by the board and shall be submitted within thirty days of the completion of the activity.

(2) The board shall approve or reject the application within five working days of receipt and shall notify the licensee in writing of the action.

(3) An appeal of the rejection of an application may be made in writing to the board within fifteen days of notification of the rejection. The board shall rule on the appeal at the next scheduled meeting of the board.

D.(1) The continuing education program required by this Section shall be satisfied by:

(a) Courses recognized by the Academy of Professional Funeral Service Practice or offered by the Louisiana Funeral Directors Association or the Louisiana Funeral Directors and Morticians Association.

(b) Courses approved by the board or its designee that do not meet the standards in Subparagraph (a) of this Paragraph.

(2) Continuing education programs may be open and available to all licensees or closed and restricted as determined by the sponsor, approved provider, or program instructor.

(3) The number of continuing education hours for a specific program shall be determined and announced by the provider or program instructor.

(4) The board shall maintain a listing of approved continuing education programs, approved providers, and program instructors.

(5) The board may monitor, inspect, or review any board-approved continuing education activity. If a determination is made that the program as presented varied significantly from the program as approved, the board may disallow all or part of the continuing education hours granted for the activity.

E.(1) Board-approved providers and program instructors shall:

(a) Submit, within ten days of completion of the activity and on a form approved by the board, a statement attesting to the satisfactory completion of all participating licensees.

(b) Retain all records pertaining to approved continuing education programs for a period of not less than three years, which records shall be subject to examination by the board upon its request.

(2) The board shall maintain records of current hours of continuing education for each licensee, and each individual licensee shall maintain his own records of his current hours of continuing education.

(3) The board shall, as a part of the application process for license renewal, inform each licensee of the current number of hours of continuing education in the licensee's file.

F. The sponsor, provider, or program instructor conducting a continuing education program may charge a fee to each licensee attending the program.

G. Any licensee who meets all the requirements of this Chapter, with the exception of the required hours of continuing education, shall become an inactive licensee.

Acts 2012, No. 176, §1, eff. Jan. 1, 2013; Acts 2014, No. 264, §1.



RS 37:855 - Right to arrange funeral goods and services

§855. Right to arrange funeral goods and services

A. The persons in the priority listed in R.S. 8:655 have the right to arrange with a funeral director or funeral establishment for funeral goods and services, as defined in R.S. 37:831(45), in preparation for the disposition of the remains of a decedent.

B. There is no liability for a funeral director, funeral establishment, or any respective employees for following the directions or relying on the representation of a person representing himself to be the person who has the prior right to arrange the funeral goods and services for the remains of a decedent in accordance with Subsection A of this Section.

Acts 2016, No. 143, §2, eff. May 19, 2016.



RS 37:861 - Preneed funeral plans

PART II. PRENEED FUNERAL PLANS

§861. Preneed funeral plans

It shall be unlawful for a firm, partnership, corporation, an association of individuals, or anyone to enter into a preneed funeral contract other than a duly licensed funeral establishment.

Added by Acts 1974, No. 5, §1. Amended by Acts 1982, No. 592, §1; Acts 1983, No. 454, §1; Acts 2008, No. 799, §1, eff. Jan. 1, 2009.



RS 37:862 - Preneed funeral contracts

§862. Preneed funeral contracts

A. The preneed funeral contract shall:

(1) Be in writing and printed in not less than ten point typeface.

(2) State the name, address and telephone number of the funeral establishment.

(3) State the name, address and telephone number of the buyer and the funeral recipient, if the funeral recipient is not the buyer.

(4) Contain or be accompanied by a statement of funeral goods and services which meets the requirements of the Federal Trade Commission Funeral Rule, 16 CFR Part 453, and LAC Title 46, Part XXXVII, §111. If a separate statement is used, it shall be attached to the preneed funeral contract and incorporated by reference into that contract.

(5) State whether the contract will be funded by a preneed insurance policy or annuity or a funeral trust account.

(6) If funded by a preneed insurance policy or annuity, state the name, home office address, and telephone number of the insurance company. A copy of the policy application with any medically related information expurgated shall be attached to and incorporated by reference into the contract and shall include a statement that the amount to be refunded if cancelled prior to the death of the funeral recipient will be determined by the provisions of the preneed insurance policy or annuity and a statement as to who is responsible for paying the income tax on any earnings generated by the preneed insurance policy or annuity.

(7) If funded by a deposit in a funeral trust account, provide the identity of the financial institution in which the money delivered to the funeral establishment by the buyer is to be deposited, and a statement as to who will be responsible for paying the income tax on any earnings generated by the funeral trust account.

(8) State the amount of the money initially deposited into a funeral trust account and give a description of any preneed insurance policy or annuity, used to fund the preneed funeral contract.

(9) State the effect on the contract benefits resulting from the failure to make any future payments required to fully fund the contract.

(10) Recite clearly and conspicuously whether the preneed funeral contract or the funding is revocable or irrevocable.

(11) Specifically identify which funeral goods and services are guaranteed funeral goods and services and state when the guarantee becomes effective if other than upon execution of the contract and the term of the guarantee if the term is other than for the life of the funeral recipient.

(12) State that the price to be paid for any funeral goods and services not designated as guaranteed will be the prevailing retail prices as listed on the general price list and casket price list of the funeral establishment at the time of the death of the funeral recipient.

(13) Include a description of any casket, alternative container or other funeral merchandise, burial vault or urn included in the preneed funeral contract. The description of a casket shall include the exterior color, the material the casket is constructed of, including but not limited to, the type and thickness of metal expressed in gauge or ounces per square foot, type and color of wood or other material and type and color of interior fabric; with respect to an urn, the description shall be of the material of which it is constructed.

(14) Contain the signature of the buyer and the date the buyer signed the contract.

(15) Contain the signature of a funeral director authorized by the funeral establishment to enter into a preneed funeral contract, and the date signed.

(16) Clearly and conspicuously state that unless waived as provided in R.S. 37:864(B), the preneed funeral contract may be cancelled and the buyer receive a full refund of all monies delivered and a return and cancellation of the assignment of all policies transferred or assigned in connection therewith anytime within ten days after the buyer signed the contract.

(17) Include the name, address, and telephone number of any refund designee designated by the buyer.

B. Until signed by a funeral director authorized by the funeral establishment, the contract signed by the buyer shall be considered as an offer to purchase. Upon acceptance of the offer, signified by the signature of its duly authorized funeral director, the funeral establishment shall furnish a complete, fully executed copy of the preneed funeral contract to the buyer.

Acts 2008, No. 799, §1, eff. Jan. 1, 2009.



RS 37:863 - Substitution of guaranteed funeral goods and services

§863. Substitution of guaranteed funeral goods and services

If any guaranteed funeral goods or services which were selected by the buyer in a preneed funeral contract are unavailable at the time of the death of the funeral recipient of that contract, the funeral establishment shall offer a similar casket or other funeral goods or services of equal quality, value and workmanship as the unavailable funeral goods or services.

Acts 2008, No. 799, §1, eff. Jan. 1, 2009.



RS 37:864 - Cancellation of preneed funeral contracts

§864. Cancellation of preneed funeral contracts

A. Unless waived as provided in Subsection B of this Section, any buyer of a preneed funeral contract may cancel that contract and receive a full refund of all monies connected with that contract at any time within ten days after the buyer signed the contract. After the expiration of this ten day period, a preneed funeral contract may be cancelled as hereinafter provided.

B. Where an application by the buyer or funeral recipient for government benefits is pending, the buyer may waive his or her right to cancel the preneed funeral contract as provided in Subsection A of this Section by signing a written waiver of that right.

C.(1) If a preneed funeral contract is revocable, the buyer, or his legal representative, may cancel the preneed funeral contract at any time by sending written notice of such cancellation, via certified mail, return receipt requested, to the funeral establishment.

(2) If a funeral trust account has been established to fund that preneed funeral contract, the funeral establishment shall within ten business days after the notice of cancellation is received forward a copy of said notice of cancellation to the financial institution holding on deposit the funeral trust account, and take all necessary steps to ensure that all funds contained in that funeral trust account are refunded to the buyer, less any charge for early withdrawal imposed by the financial institution.

(3) If a preneed insurance policy or annuity was purchased or provided to fund a preneed funeral contract, the funeral establishment shall forward a copy of the notice of cancellation of that preneed funeral contract to the insurance company which issued the preneed insurance policy or annuity.

D. If a preneed funeral contract is irrevocable during the life of the funeral recipient the contract shall not be revocable by either party nor shall the buyer be entitled to a return of the monies or any preneed insurance policy or annuity delivered to the funeral establishment except by order of a court of competent jurisdiction.

E. No funeral establishment shall impose any surcharge, fee, or other penalty, monetary or otherwise, when any person seeks to exercise his right to cancel a preneed funeral contract.

Acts 2008, No. 799, §1, eff. Jan. 1, 2009.



RS 37:865 - Restriction on use or disposition of funds

§865. Restriction on use or disposition of funds

A. No funeral establishment, or any agent or employee thereof, shall borrow from, convert to another policy or surrender any preneed insurance policy or annuity, nor use or pledge any funds or insurance policy or annuity which is received in connection with any preneed funeral contract for any personal use, payment of funeral goods and services prior to the death of the funeral recipient, payment of the operating expenses of a funeral establishment, issuance of a loan to any person, as collateral for any loan, or for any purpose other than those expressly authorized by that preneed funeral contract and this Section. There shall be no commingling of funeral trust accounts.

B. All funds delivered by a buyer to a funeral establishment in connection with any preneed funeral contract shall be either:

(1) Deposited in a trust account with a financial institution not later than five business days after the expiration of the ten day right of cancellation period provided in R.S. 37:864(A). Such deposit shall be made in individual accounts or certificates of deposits which name the funeral establishment and the funeral recipient and shall be for the exclusive use and benefit, including all earned interest, of the funeral recipient.

(2) Delivered to an insurance company for the purchase of a preneed insurance policy or annuity not later than five business days after the expiration of the ten day right to cancel period provided in R.S. 37:864(A).

C. A funeral establishment shall not be allowed to avoid the requirement of Subsections A and B of this Section by constructive delivery of funeral goods to the buyer, storing the funeral goods in a warehouse or other location, posting of any type surety bond or other security or in any other manner or form.

D. Each funeral establishment shall file an annual report of funeral trust accounts with the Louisiana State Board of Embalmers and Funeral Directors as a prerequisite for licensing as a funeral establishment. The report shall list the name of the funeral recipient, contract number, financial institution account number, principal amount, and accumulated interest of each funeral trust account outstanding. This report shall be in the form of a sworn affidavit certifying that the report is true and correct, that all funds received were deposited in a financial institution or delivered to an insurance company as required under Subsection B of this Section and that the funeral establishment has no other funds or deposits for funding prepaid funeral goods and services effective as of the date of the report. All records used to complete the report shall be made available to the board which shall make an inspection of such records at least once annually.

E. A funeral establishment shall not have access to or use of any of the funds in connection with a preneed funeral contract for any purpose other than the following:

(1) If funded with a funeral trust account:

(a) Obtaining payment for providing funeral goods and services, upon presentation of the documents required by Subsection F of this Section.

(b) Transferring those funds to another funeral trust account, or to a preneed insurance policy or annuity, upon written authorization to do so from the buyer of the preneed funeral contract, or the duly authorized representative of the buyer.

(c) Refunding those funds to the buyer upon receipt of a written notice of cancellation of the preneed funeral contract from the buyer or the duly authorized legal representative thereof, to the extent permitted by R.S. 37:864.

(2) If funded with a preneed insurance policy or annuity, obtaining payment for providing funeral goods and services, upon presentation of the documents required by Subsection F of this Section.

F. Before obtaining or receiving payment for funeral goods and services rendered to the funeral recipient of any preneed funeral contract, the funeral establishment shall present a certified copy of the death certificate of the funeral recipient to the financial institution with whom any funeral trust account has been deposited and the insurer of any preneed insurance policy or annuity which was used to fund that preneed funeral contract.

G. At the time of the funeral recipient's death, the funds available in any funeral trust account established in connection with that preneed funeral contract or from any preneed insurance policy or annuity purchased or provided in connection with that preneed funeral contract shall be apportioned between the guaranteed funeral goods and services and the nonguaranteed funeral goods and services provided on the statement of goods and services contained in the preneed funeral contract in accordance with the applicable percentage pursuant to Subsection H of this Section. The preneed funeral contract funds shall be allocated as follows:

(1) With respect to guaranteed funeral goods and services, if the amount of apportioned funds to be applied to the costs of the guaranteed funeral goods and services provided by the funeral establishment exceeds the current retail price of those guaranteed funeral goods and services at the time of the funeral recipient's death, the licensed funeral establishment may retain the resulting surplus funds unless the preneed funeral contract provides otherwise. If the amount of the apportioned funds to be applied to the current retail price of those guaranteed funeral goods and services provided by the funeral establishment is not sufficient to cover the current retail price of those funeral goods and services at the time of the funeral recipient's death, the funeral establishment shall bear the resulting loss and shall not bill the estate of the funeral recipient or any other person for the deficiency.

(2) With respect to funeral goods and services which are not guaranteed, if the amount of the apportioned funds to be applied to the cost of those funeral goods and services exceeds the current retail price of such funeral goods and services at the time of the funeral recipient's death, the licensed funeral establishment shall refund the resulting surplus to the refund designee or, if none has been designated in the contract or the refund designee predeceased the funeral recipient, to the estate of the funeral recipient. If the amount of the apportioned funds to be applied to the current retail price of those funeral goods and services provided by the funeral establishment which are not guaranteed are not sufficient to cover the current retail price of those funeral goods and services at the time of the funeral recipient's death, the funeral establishment may charge the responsible party or the estate of the funeral recipient for the deficiency.

H. The "applicable percentage" means either of the following:

(1) The percentage of the total cost of the funeral which is attributable to the guaranteed funeral goods and services shall be calculated by dividing the total cost of the guaranteed funeral goods and services, as set forth in the statement of funeral goods and services in the preneed funeral contract, by the total cost of the funeral set forth in that statement.

(2) The percentage of total cost of the funeral which is attributable to the nonguaranteed funeral goods and services shall be calculated by dividing the total cost of the nonguaranteed funeral goods and services, as set forth in the statement of funeral goods and services in the preneed funeral contract, by the total cost of the funeral as set forth in that statement.

(3) The percentages so calculated as provided above shall be rounded off to the nearest whole number and the sum of such percentages shall in all cases equal one hundred percent.

I. If a funeral establishment which is a party to a preneed funeral contract does not provide the funeral goods and services for the funeral recipient of the contract upon his death, the contract shall be deemed null and void except for the designation of the refund designee and, upon receipt of a certified copy of the death certificate of such funeral recipient, the funeral establishment shall comply with all of the following:

(1) Take all necessary and appropriate steps to relinquish all of its rights and claims to any preneed insurance policy or annuity funding the preneed funeral contract.

(2) Pay or cause to be paid the funds of any funeral trust account, up to the amount available as follows:

(a) To the funeral establishment that provided the funeral goods and services for the funeral of the funeral recipient in an amount equal to its total charges as shown on the statement of funeral goods and services for the funeral net of any proceeds to be received from any preneed insurance policy or annuity.

(b) Any balance to the refund designee and if none is designated in the preneed funeral contract or if the refund designee predeceased the funeral recipient, then to the estate of the funeral recipient.

Acts 2008, No. 799, §1, eff. Jan. 1, 2009.



RS 37:866 - Penalties

§866. Penalties

A. Whoever violates the provisions of this Part shall be fined not less than five hundred dollars, nor more than five thousand dollars and costs of the court reporter and attorney for the board for each offense, or by imprisonment for not less than thirty days nor more than one hundred eighty days for each offense, or both such fine and imprisonment.

B. If a firm violates the provisions of this Part, all the members of the firm who knowingly violate such provisions shall be subject to the penalty. If a corporation violates the provisions of this Part, the members of the board of directors and the officers of the corporation who knowingly violate such provisions shall be subject to the penalty.

Acts 2008, No. 799, §1, eff. Jan. 1, 2009.



RS 37:867 - Applicability

§867. Applicability

Anything in this Part contained to the contrary notwithstanding, this Part shall not apply to any person, firm, corporation, trustee, partnership, association or other legal entity who now or hereafter exclusively engages in, owns, operates, controls and manages a cemetery authority located in the state of Louisiana, unless it sells, or attempts to sell, or contracts for merchandise or services commonly furnished by a funeral home such as caskets, embalming, funeral directing, use of funeral home facilities and use of a hearse or transportation of a dead human body.

Acts 2008, No. 799, §1, eff. Jan. 1, 2009.



RS 37:871 - Unlawful practice; exception

PART III. CREMATORY AND CREMATION REGULATION

§871. Unlawful practice; exception

A. No person shall cremate any human remains in any manner, engage in the practice of cremation, or operate a cremation retort without obtaining the proper license in accordance with the provisions of this Chapter.

B. No person shall cremate any human remains in a facility that is not licensed for such purpose in accordance with the provisions of this Chapter.

C. The provisions of this Part shall not apply to the Bureau of Anatomical Services, Louisiana State University Health Sciences Center. However, the crematory operated by the bureau shall be subject to an annual inspection by the board.

Acts 2003, No. 1243, §2.



RS 37:872 - Qualifications for licensure of a crematory retort operator; exception; compliance with other regulations

§872. Qualifications for licensure of a crematory retort operator; exception; compliance with other regulations

A. Any person who operates a crematory retort in this state shall obtain a license issued by the board.

B. In order to receive a license as a crematory retort operator, a person shall meet all of the following requirements:

(1) Be at least twenty-one years old, or is at least eighteen years old and is legally emancipated.

(2) Is found by the board to be of good moral character and possesses temperate habits.

(3) Is a graduate of a high school as evidenced by a diploma or general education development certificate.

(4) Has successfully completed a required training course as approved by the board.

(5) Has submitted evidence of the attainment of all necessary licenses and permits as required by the appropriate local, state, and federal agencies.

(6) Has submitted the appropriate application as furnished and prescribed by the board along with the appropriate license fee as set forth by rule in accordance with R.S. 37:875.

C. However, when issuing a license as a crematory retort operator, the board may waive the requirements of Subsection B of this Section for any person who has been operating a crematory retort for at least one year prior to January 1, 2004.

D. A crematory retort operator shall be subject to all local, state, and federal health and environmental protection requirements and shall obtain all necessary licenses and permits as required by the appropriate local, state, and federal agencies.

Acts 2003, No. 1243, §2; Acts 2010, No. 372, §1.



RS 37:873 - Requirements for licensure of a crematory authority; location of crematory; compliance with other regulations

§873. Requirements for licensure of a crematory authority; location of crematory; compliance with other regulations

A. Any cemetery, funeral establishment, corporation, partnership, joint venture, or any other person or entity doing business in this state may erect, maintain, and operate a crematory in this state if he meets the requirements of this Section and obtains a license as a crematory authority from the board.

B. In order to obtain a license to operate a crematory in this state, a crematory authority shall do the following:

(1) Certify that all cremations are performed by a licensed crematory retort operator.

(2) Demonstrate, after proper investigation by the board, that the crematory meets all the requirements established by the board by rule with respect to licensed personnel, adequate facilities and buildings, and other necessary facilities.

(3) Submit evidence of the attainment of all necessary licenses and permits as required by the appropriate local, state, and federal agencies.

(4) Submit the appropriate application on a form furnished and prescribed by the board along with the appropriate license fee as set forth by rule in accordance with R.S. 37:875.

C. A crematory may be constructed on or adjacent to any cemetery, in or adjacent to any funeral establishment, or at any other location that is in compliance with local zoning regulations and state laws.

D. A crematory authority shall be subject to all local, state, and federal health and environmental protection requirements and shall obtain all necessary licenses and permits as required by the appropriate local, state, and federal agencies.

Acts 2003, No. 1243, §2.



RS 37:874 - Annual renewal of licenses

§874. Annual renewal of licenses

A. Every licensed crematory retort operator who continues to practice in this state shall renew his license on or before May fifteenth of each calendar year by submitting the appropriate renewal application as required by the board along with the appropriate renewal fee set forth by rule in accordance with R.S. 37:875.

B. Every licensed crematory authority which continues to operate in this state shall renew its license on or before May fifteenth of each calendar year upon submission of the following to the board:

(1) A renewal application on a form prescribed by the board.

(2) An annual report, which indicates any changes which have occurred since the initial application or prior renewal application or that no changes have occurred.

(3) The appropriate renewal fee as set forth by rule in accordance with R.S. 37:875.

Acts 2003, No. 1243, §2.



RS 37:875 - Fees

§875. Fees

The board is authorized to adopt rules in accordance with the Administrative Procedure Act to impose and collect fees which shall not exceed the following:

(1)

Initial crematory retort operator license

$

250.00

(2)

Annual renewal of crematory retort

operator license

$

80.00

(3)

Initial crematory authority license

$

1,000.00

(4)

Annual renewal of crematory authority license

$

700.00

(5)

Inspection or reinspection for initial,

location, or ownership change of

crematory authority license

$

500.00

Acts 2003, No. 1243, §2; Acts 2004, No. 133, §1.



RS 37:876 - Authorizing agent; notarial testaments and notarized declarations

§876. Authorizing agent; notarial testaments and notarized declarations

A. The following persons, in the priority listed, have the right to serve as an authorizing agent for cremation:

(1) Any person arranging the cremation, if the decedent has given specific directions in the form of a notarial testament or a written and notarized declaration providing for disposition of his remains by cremation.

(2) The person designated to control disposition by the decedent in the form of a notarial testament or a written and notarized declaration.

(3) The surviving spouse, if there is no pending petition for divorce filed by either spouse prior to the death of the decedent spouse.

(4) A majority of the surviving adult children of the decedent.

(5) A majority of the surviving adult grandchildren of the decedent.

(6) The surviving parents of the decedent.

(7) A majority of the surviving adult siblings of the decedent.

(8) A majority of the surviving adult persons respectively in the next degree of kindred as provided in Civil Code Articles 880 et seq.

B. Notwithstanding the provisions of Subsection A of this Section, if the coroner releases the remains of a decedent to an interested person pursuant to R.S. 9:1551(A)(1), such person may serve as the authorizing agent for cremation.

C. If the required authorization cannot be obtained, a final judgment of a district court shall be required.

D. Notwithstanding the provisions of Subsection A of this Section, in the case of those individuals whose disposition is the responsibility of the state or any of its instrumentalities, a public administrator, medical examiner, coroner, state-appointed guardian, or any other public official charged with arranging the disposition of the decedent may serve as the authorizing agent.

E. No person is allowed to serve as an authorizing agent when a decedent has left written instructions in a notarial testament or notarized declaration that he does not wish to be cremated.

F.(1) If the decedent died in a manner described by 10 U.S.C. 1481 (a)(1) through (8) while serving in any branch of the United States Armed Forces, the United States Reserve Forces, or National Guard, and the decedent executed a United States Department of Defense Record of Emergency Data, known as DD Form 93, or its successor form, the right to serve as an authorizing agent for cremation shall devolve upon the Person Authorized to Direct Disposition, also referred to as the PADD, as indicated on the DD Form 93 or its successor form.

(2) There is no liability for a cemetery authority, funeral establishment, funeral director, crematory authority, or the employees or agents of any of them to whom a copy of a DD Form 93 is presented, purportedly executed by the decedent for conduction of a cremation of the decedent's remains, pursuant to the instructions of the PADD as indicated on the DD Form 93, or for relying on the representation of the PADD that the decedent died in a manner described in Paragraph (1) of this Subsection.

G.(1) In the event that the decedent has made multiple notarial testaments or notarized declarations pursuant to Subsection A of this Section, the notarial testament or notarized declaration, whichever is dated last, shall control.

(2) In the event that the decedent has made one or more notarial testaments or notarized declarations pursuant to Subsection A of this Section, and the decedent executed a DD Form 93 and died in a manner described in Subsection F of this Section, the notarial testament, declaration, or the DD Form 93, whichever is dated last, shall control the right to serve as an authorizing agent for cremation.

Acts 2003, No. 1243, §2; Acts 2015, No. 270, §3, eff. July 1, 2015; Acts 2016, No. 143, §2, eff. May 19, 2016.



RS 37:877 - Authorization to arrange cremation; authorization to cremate; refusal to arrange a cremation; refusal to cremate

§877. Authorization to arrange cremation; authorization to cremate; refusal to arrange a cremation; refusal to cremate

A. A funeral director shall have the authority to arrange the cremation of human remains upon the receipt of a cremation authorization form that contains the information provided for in Subsection B of this Section.

B. A crematory authority shall have authority to cremate human remains when they are delivered by the funeral establishment and upon receipt of all of the following:

(1)(a) A cremation authorization form signed by an authorizing agent. Such form shall contain, at a minimum, the following information:

(i) The identity of the human remains and the time and date of death.

(ii) The name and license numbers of the funeral director and funeral establishment that obtained the cremation authorization.

(iii) Notification stating whether the death occurred as a result of a disease declared by the Louisiana Department of Health to be infectious, contagious, communicable, or otherwise dangerous to the public health, if known.

(iv) The name of the authorizing agent and the relationship between the authorizing agent and the decedent.

(v) A representation that the authorizing agent has the right to authorize the cremation of the decedent and that the authorizing agent is not aware of any living person who has a superior or equal priority to that of the authorizing agent. If the authorizing agent is acting pursuant to a notarial testament or a written and notarized declaration made by the decedent, a copy of the testament or declaration shall be attached to the cremation authorization form.

(vi) Authorization for the crematory authority to cremate the human remains.

(vii) A warranty by the authorizing agent that the human remains do not contain a pacemaker or any other material or implant that may be potentially hazardous or cause damage to the cremation retort or the crematory retort operator performing the cremation. The authorizing agent shall be ultimately responsible to ensure that any pacemakers or other hazardous implants are removed prior to cremation.

(viii) The name of the person or legal entity authorized to receive the cremated human remains from the crematory authority.

(ix) The manner in which disposition of the cremated human remains is to take place as determined in accordance with the provisions of R.S. 8:655, if known.

(x) A listing of any items of value to be delivered to the crematory authority along with the human remains and instructions for handling the items.

(xi) The signature of the authorizing agent, attesting to the accuracy of all representations contained on the cremation authorization form, except for those representations made by the funeral director pursuant to Item (b)(ii) of this Paragraph. The signature of the authorizing agent shall be witnessed by a funeral director of the funeral establishment arranging the cremation or otherwise executed by the authorizing agent before a notary public.

(b)(i) Any person signing a cremation authorization form as an authorizing agent shall be deemed to warrant the truthfulness of any facts, except those representations made by the funeral director pursuant to Item (ii) of this Subparagraph, set forth in the cremation authorization form, including the identity of the deceased whose remains are sought to be cremated and that person's authority to order such cremation.

(ii) The cremation authorization form, other than preneed cremation forms, shall also be signed by a funeral director of the funeral establishment arranging the cremation. The funeral director shall not be responsible for any of the representations made by the authorizing agent, unless the individual has actual knowledge to the contrary. However, the information requested by Item (a)(i) of this Paragraph shall be considered to be a representation of the funeral director or funeral establishment that the human remains delivered to the crematory authority have been identified as the decedent listed on the cremation authorization by the coroner pursuant to Item (b)(iii) of this Paragraph or positively identified after a viewing of the remains by a person who is the authorizing agent or a member of the class of which the authorizing agent is composed or a designated representative, unless the remains are from a spontaneous fetal death as defined in R.S. 40:32(16), in which case a viewing is not required if written identification is received when such remains are released to the funeral director. The information requested by Item (a)(iii) of this Paragraph shall be considered to be a representation of the funeral director or funeral establishment of any information received by the funeral director or funeral establishment pursuant to R.S. 40:1271.2.

(iii) The coroner shall provide the identification of any dead body to the funeral director or funeral establishment to whom he relinquishes possession thereof, unless the coroner is not able to establish the identity of the dead body as provided in R.S. 33:1563(H).

(2) A completed and executed burial-transit permit, as provided for in Chapter 1 of Part XXVI of the Sanitary Code provided for in Title 51 of the Louisiana Administrative Code.

(3) Any other documentation or permits as required by the state or any parish.

C. A funeral director may refuse to arrange a cremation and a crematory authority may refuse to accept a body or to perform a cremation.

Acts 2003, No. 1243, §2; Acts 2011, No. 16, §1; Acts 2014, No. 264, §1; Acts 2016, No. 143, §2, eff. May 19, 2016.



RS 37:878 - Cremation containers

§878. Cremation containers

A. Human remains shall be delivered to a crematory in a cremation container, which may be a casket. Human remains shall not be removed from the cremation container, and the cremation container shall be cremated with the human remains.

B. No crematory authority shall require that human remains be placed in a casket before cremation or that such remains be cremated in a casket.

Acts 2003, No. 1243, §2.



RS 37:879 - Cremation procedures; pacemakers; cremation retorts; refusal to accept a cremation container; unauthorized persons in crematory; simultaneous cremation of the human remains of multiple persons; cremation residue; packaging and delivery of cremated human remains

§879. Cremation procedures; pacemakers; cremation retorts; refusal to accept a cremation container; unauthorized persons in crematory; simultaneous cremation of the human remains of multiple persons; cremation residue; packaging and delivery of cremated human remains

A. If an authorizing agent informs the funeral director and the cremation authority on the cremation authorization form of the presence of a pacemaker or other hazardous implants in the human remains, then the funeral establishment and the funeral director shall also be responsible for ensuring that all necessary steps have been taken to remove the pacemaker or other hazardous implants before delivering the human remains to the crematory.

B. Cremation retorts in licensed crematories operating in this state shall be used exclusively for the cremation of human remains.

C. The human remains shall not be received by the crematory authority for cremation until all authorization documents as required by R.S. 37:877 to cremate have been received in writing from the authorizing agent.

D. A crematory authority shall not be required to accept for cremation a cremation container or a casket from which there is evidence of leakage of the body fluids from the human remains therein.

E. No unauthorized person, as determined by the crematory authority, shall be permitted in a crematory while any human remains are in the crematory awaiting cremation, being cremated, or being removed from the cremation retort. However, nothing in this Section shall preclude attendance at the cremation, if specific practices and beliefs of religious groups dictate participation in the cremation process.

F. The simultaneous cremation of the human remains of more than one adult person within the same cremation retort is prohibited.

G. The simultaneous cremation of the human remains of one adult and one or more children shall not be performed, unless the crematory authority has received specific written authorization from all authorizing agents for the human remains to be so cremated. For those cremations performed pursuant to a written authorization as authorized by this Subsection, the written authorization shall exempt the crematory authority from all liability for commingling of the cremated human remains during the cremation process.

H. Each crematory authority shall maintain proper identification of the remains.

I. Upon completion of the cremation, all of the recoverable residue of the cremation process shall be removed from the cremation retort. All residue of the cremation process shall then be separated from anything other than bone fragments, and such bone fragments shall then be processed to reduce them to unidentifiable particles. Anything other than the unidentifiable particles shall be removed from the cremated residuals and shall be properly disposed of by the crematory authority, unless otherwise directed by the authorizing agent.

J. Cremated human remains shall be packaged according to the following provisions of this Subsection:

(1) If proper authorization has been obtained from the authorizing agent, the properly identified cremated human remains shall be placed within the temporary container or urn ordered by the authorizing agent. The temporary container or urn contents shall be packaged in clean packing materials and shall not be contaminated with any other object, unless specific authorization has been received from the authorizing agent.

(2) When a temporary container is used to return the cremated human remains, the outside of the container shall be clearly identified with the name of the deceased person whose cremated human remains are contained therein, the name of the crematory authority, and an indication the container is a temporary container.

(3) If the cremated human remains will not fit within the dimensions of a temporary container or urn, the remainder of the cremated human remains shall be returned to the authorizing agent or his representative in a separate container attached together with the first container or urn with both being marked as being together.

(4) If the cremated human remains are to be shipped, the temporary container or designated receptacle ordered by the authorizing agent shall be packed securely in a suitable, sturdy, and pressure resistant container which is not fragile and is secured properly. Cremated human remains shall be shipped by a shipper who agrees to ship cremated remains and only by a method which has an internal tracing system available and which provides a receipt signed by the person accepting delivery.

K. Cremated human remains shall be made available by the funeral establishment or the crematory authority to the person or legal entity specified on the cremation authorization form. A representative of the funeral establishment or crematory authority and the person or representative of the legal entity receiving the cremated human remains shall sign a receipt indicating the name of the deceased, the date, time, and place of the person's or representative's receipt of the cremated human remains, and any other information set out in the rules and regulations governing crematories to establish a chain of custody. A copy of the receipt shall be retained by the funeral establishment or crematory authority whose respective representative delivers the cremated human remains to the person or representative of the legal entity specified on the cremation authorization form. After this delivery, the cremated human remains may be transported in any manner in this state, with a copy of the burial-transit permit, and disposed of in accordance with the provisions of this Chapter.

Acts 2003, No. 1243, §2; Acts 2016, No. 143, §2, eff. May 19, 2016.



RS 37:880 - Disposition of cremated human remains; refusal to release cremated human remains; prohibited activities

§880. Disposition of cremated human remains; refusal to release cremated human remains; prohibited activities

A.(1) Cremated human remains shall be disposed of in accordance with the provisions of R.S. 8:655.

(2) If a funeral director, funeral establishment, or crematory authority is aware of any dispute concerning the release or disposition of the cremated human remains, the funeral director, funeral establishment, or crematory authority may refuse to release the cremated human remains until the dispute has been resolved or the funeral director, funeral establishment, or crematory authority has been provided with a court order authorizing the release or disposition of the cremated human remains.

B.(1) If, after a period of sixty days from the date of cremation, the person who controls the right of disposition has not completed his responsibility of disposition or claimed the cremated human remains, the crematory authority, funeral establishment, or the person in possession of the cremated human remains may dispose of the cremated human remains in any manner permitted by law.

(2) The person who controls the right of disposition shall be responsible for reimbursing the crematory authority, funeral establishment, or person in possession of the cremated human remains for all reasonable expenses incurred in disposing of the cremated human remains pursuant to this Section. A record of such disposition shall be made and kept by the person making such disposition.

(3) Upon disposing of cremated human remains in accordance with this Section, the crematory authority, funeral establishment, or person in possession of the cremated human remains shall be discharged from any legal obligation or liability concerning such cremated human remains or disposition thereof.

(4) The provisions of this Subsection shall apply to all cremated human remains in the possession of a crematory authority, funeral establishment, or other party on August 15, 2003.

C. Cremated human remains shall be removed from their closed container before being scattered and shall be scattered in accordance with the laws of this state.

D. Except with the express written permission of the person who controls the right of disposition, no person shall do either of the following:

(1) Place cremated human remains of more than one person in the same closed container. The provisions of this Paragraph shall not apply to placing the cremated human remains of members of the same family in a common closed container designated for the cremated human remains of more than one person.

(2) Dispose of or scatter cremated human remains in such a manner or in such a location that the cremated human remains are commingled with those of another person. The provisions of this Paragraph shall not apply to the scattering of cremated human remains at sea or by air from individual closed containers or to the scattering of cremated human remains in an area located in a dedicated cemetery or privately owned property.

Acts 2003, No. 1243, §2.



RS 37:881 - Refusal to grant or renew licenses; revocation or suspension; grounds; hearings

§881. Refusal to grant or renew licenses; revocation or suspension; grounds; hearings

A. The board may refuse to grant or refuse to renew, or may suspend or revoke any license when the applicant or licensee is found guilty of any of the acts or omissions set forth in R.S. 37:846(A).

B. When considering the revocation or suspension of a license, petitions shall be filed, notices shall be given, and hearings shall be conducted in accordance with the provisions of R.S. 37:846(B).

Acts 2003, No. 1243, §2.



RS 37:882 - Violations; penalties; hearings; subpoenas

§882. Violations; penalties; hearings; subpoenas

A. Whoever violates any of the provisions of this Part shall be subject to the same penalties provided for in R.S. 37:850.

B. Hearings for violations of the provisions of this Part shall be conducted and subpoenas shall be issued in accordance with the provisions of R.S. 37:847.

Acts 2003, No. 1243, §2.



RS 37:883 - Liability; authorizing agent; funeral director, funeral establishment, and crematory authority; refusal to arrange or perform a cremation; refusal to release cremated human remains

§883. Liability; authorizing agent; funeral director, funeral establishment, and crematory authority; refusal to arrange or perform a cremation; refusal to release cremated human remains

A. Except for those representations made by a funeral director pursuant to R.S. 37:877(B)(1)(b)(ii), any person signing a cremation authorization form as an authorizing agent shall be personally and individually liable for all damage occasioned thereby and resulting therefrom. A crematory authority and a funeral director shall rely upon the representations of the authorizing agent in the cremation authorization form.

B. There shall be no liability for a funeral director, funeral establishment, or crematory authority that, pursuant to a crematory authorization, arranges a cremation, cremates human remains pursuant to such authorization, or releases or disposes of the cremated human remains pursuant to such authorization.

C. There shall be no liability for a funeral director, funeral establishment, or crematory authority in relying on information provided by the coroner or health care providers pursuant to R.S. 37:877(B)(1)(b)(iii) and R.S. 40:1099.1 or their failure to provide such information.

D. There shall be no liability for a funeral director, funeral establishment, or coroner for permitting an authorizing agent or designated representative thereof, or any interested party, to view human remains for the purpose of identification.

E. A crematory authority shall not be responsible or liable for the commingling of cremated human remains if it has received a written authorization pursuant to the provisions of R.S. 37:879(G).

F. A crematory authority or any other person in possession of cremated human remains for a period of sixty days from the date of cremation shall not be responsible or liable for the disposition of the cremated human remains if such remains have been disposed of in accordance with the provisions of R.S. 37:880(B).

G. A crematory authority shall not be responsible or liable for any valuables delivered to the crematory authority with human remains.

H. If a funeral director refuses to arrange a cremation or a crematory authority refuses to accept a body or to perform a cremation in accordance with R.S. 37:877(C), neither the funeral director nor the crematory authority shall be liable for refusing to accept a body or to perform a cremation.

I. If a funeral director, funeral establishment, or crematory authority refuses to release or dispose of cremated human remains in accordance with R.S. 37:880(A)(2), then such persons or entities shall not be liable for their refusal to release or dispose of cremated human remains.

Acts 2003, No. 1243, §2; Acts 2011, No. 16, §1.



RS 37:884 - Administration; promulgation of rules and regulations by board and crematory authorities

§884. Administration; promulgation of rules and regulations by board and crematory authorities

A. The board may adopt, promulgate, amend, and repeal such reasonable rules and regulations in accordance with the Administrative Procedure Act as may be consistent with the provisions of this Chapter governing the cremation of human remains. Such regulations specifically shall include the conditions under which the human remains of persons dying from an infectious, contagious, communicable, or dangerous disease can be transported from any portion of the state to a crematory for the purpose of cremation, and minimum standards of sanitation, required equipment, and fire protection for all crematories which the board may deem necessary for the protection of the public.

B. A crematory authority may enact reasonable rules and regulations, not inconsistent with the provisions of this Chapter, for the management and operation of a crematory, the type of cremation containers it will accept, authorization forms required, witnesses to a cremation, and similar provisions. Nothing in this Subsection shall prevent a crematory authority from enacting rules and regulations which are more stringent than the provisions contained in this Chapter. Each crematory authority shall forward to the board a copy of the rules and regulations which it has adopted for the operation of its facility.

Acts 2003, No. 1243, §2.



RS 37:885 - Pre-arranged or prepaid cremation services

§885. Prearranged or prepaid cremation services

Any prearranged or prepaid cremation services shall be sold or distributed in accordance with the provisions of R.S. 37:861.

Acts 2003, No. 1243, §2.



RS 37:911 - NURSES

CHAPTER 11. NURSES

PART I. REGISTERED NURSES

§911. Legislative findings; intent; purpose of part

A. The legislature finds that the practice of nursing by qualified individuals is necessary to protect the public health, safety, and welfare of the citizens of this state.

B. The legislature further finds that the practice of nursing by a registered nurse and an advanced practice registered nurse should be regulated in the public interest.

C. Therefore, it is the legislative intent and the purpose of this Part to promote, preserve, and protect the public health, safety, and welfare by regulating nursing education and practice and ensuring that any individual practicing or offering to practice nursing or using the title "registered nurse" or "advanced practice registered nurse" shall be licensed before engaging in such practice.

Acts 1976, No. 351, §1; Acts 1995, No. 633, §1, eff. Jan. 1, 1996.



RS 37:912 - Effectiveness of Part; exceptions

§912. Effectiveness of Part; exceptions

A. This Part shall become effective on January 1, 1996. Thereafter, no individual shall practice or offer to practice or perform the duties of a registered nurse or an advanced practice registered nurse unless he possesses a current license issued pursuant to this Part or is exempt from this Part.

B.(1) Any individual possessing a valid license to practice nursing as a registered nurse on January 1, 1996, shall be considered licensed as a registered nurse and shall be eligible for renewal of such license under this Part.

(2) Any individual eligible for reinstatement of a license to practice nursing as a registered nurse on January 1, 1996, shall be considered to be eligible to be licensed as a registered nurse under this Part.

(3) Any registered nurse who is recognized by the board as an advanced practitioner of nursing on January 1, 1996, shall be eligible for licensure as an advanced practice registered nurse under this Part.

(4) Any individual who is eligible for reinstatement of a registered nurse license and who has been recognized as an advanced practitioner of nursing may be licensed as a registered nurse and as an advanced practice registered nurse under this Part by applying for reinstatement according to rules and regulations established by the board and applying for an advanced practice registered nurse license. Application for such license shall be made within twelve months of January 1, 1996.

(5) Those individuals eligible for licensure under this Subsection shall be eligible for renewal of such license under this Part.

Acts 1976, No. 351, §1; Acts 1995, No. 633, §1, eff. Jan. 1, 1996.



RS 37:913 - Definitions

§913. Definitions

As used in this Part:

(1) "Advanced practice registered nurse" or "APRN" means a licensed registered nurse who is certified by a nationally recognized certifying body, such as the American Nurses Credentialing Center, as having an advanced nursing specialty as described in this Part and who meets the criteria for an advanced practice registered nurse as established by the board. In the absence of the availability of a national certification examination in a selected clinical area, the board may establish commensurate requirements. An advanced practice registered nurse shall include, but not be limited to, the following:

(a) Certified nurse midwife or "CNM" who is an advanced practice registered nurse educated in the disciplines of nursing and midwifery and certified according to a nationally recognized certifying body, such as the American College of Nurse Midwives Certification Council, as approved by the board and who is authorized to manage the nurse midwifery care of newborns and women in the antepartum, intrapartum, postpartum, and/or gynecological periods.

(b) Certified registered nurse anesthetist or "CRNA" who is an advanced practice registered nurse educated in the field of nurse anesthesia and certified according to the requirements of a nationally recognized certifying body such as the Council on Certification of Nurse Anesthetists or the Council on Recertification of Nurse Anesthetists, as approved by the board and who is authorized to select and administer anesthetics or ancillary services to patients under their care.

(c) Clinical nurse specialist or "CNS" who is an advanced practice registered nurse educated in a recognized nursing specialty area who is certified according to the requirements of a nationally recognized certifying body such as the American Nurses Association's American Nurses Credentialing Center, as approved by the board and who is authorized to provide direct nursing care to a select population in a recognized nursing specialty area, and plans, guides, and directs care given by other nursing personnel.

(d) Nurse practitioner or "NP" who is an advanced practice registered nurse educated in a specified area of care and certified according to the requirements of a nationally recognized accrediting agency such as the American Nurses Association's American Nurses Credentialing Center, National Certification Corporation for the Obstetric, Gynecologic and Neonatal Nursing Specialties, or the National Certification Board of Pediatric Nurse Practitioners and Nurses, or as approved by the board and who is authorized to provide primary, acute, or chronic care as an advanced nurse practitioner acting within his scope of practice to individuals, families, and other groups in a variety of settings including, but not limited to, homes, institutions, offices, industry, schools, and other community agencies.

(2) "Advanced practice registered nurse student" means any licensed registered nurse enrolled as a student in an educational program which prepares him for advanced practice of nursing which meets the board's criteria for advanced practice educational programs, and whose graduates are eligible for certification by a nationally recognized certifying body.

(3)(a) "Advanced practice registered nursing" means nursing by a certified registered nurse anesthetist, certified nurse midwife, clinical nurse specialist, or nurse practitioner which is based on knowledge and skills acquired in a basic nursing education program, licensure as a registered nurse, and a minimum of a master's degree with a concentration in the respective advanced practice nursing specialty which includes both didactic and clinical components, advanced knowledge in nursing theory, physical and psychosocial assessment, nursing interventions, and management of health care. Advanced practice registered nursing includes:

(i) Assessing patients, analyzing and synthesizing data, and knowledge of and applying nursing principles at an advanced level.

(ii) Providing guidance and teaching.

(iii) Working with patients and families in meeting health care needs.

(iv) Collaborating with other health care providers.

(v) Managing patients' physical and psychosocial health-illness status with regard to nursing care.

(vi) Utilizing research skills.

(vii) Analyzing multiple sources of data and identifying and performing certain acts of medical diagnosis in accordance with the collaborative practice agreement.

(viii) Making decisions in solving patient care problems and selecting treatment regimens in collaboration with a licensed physician, dentist, or other health care provider as indicated.

(ix) Consulting with or referring patients to licensed physicians, dentists, and other health care providers in accordance with a collaborative practice agreement.

(b) Advanced practice registered nursing may include certain acts of medical diagnosis, in accordance with R.S. 37:913(8) and (9), or medical prescriptions of therapeutic or corrective nature, prescribing assessment studies, legend and certain controlled drugs, therapeutic regimens, medical devices and appliances, receiving and distributing a therapeutic regimen of prepackaged drugs prepared and labeled by a licensed pharmacist, and free samples supplied by a drug manufacturer, and distributing drugs for administration to and use by other individuals within the scope of practice as defined by the board and in accordance with this Paragraph.

(4) "Approved program" means a nursing education program approved by the board.

(5) "Authorized prescriber" means a licensed physician, dentist, or other health care provider authorized by law to prescribe drugs, medications, medical devices or appliances, and health care regimens.

(6) "Board" means the Louisiana State Board of Nursing.

(6.1) "Clinical phase of nursing education" means those nursing courses that require a student to provide nursing care, under faculty supervision, to individuals, families, and communities in diverse health care settings.

(7) "Collaboration" means a cooperative working relationship with licensed physicians, dentists, or other health care providers to jointly contribute to providing patient care and may include but not be limited to discussion of a patient's diagnosis and cooperation in the management and delivery of health care with each provider performing those activities that he is legally authorized to perform.

(8) "Collaborative practice" means the joint management of the health care of a patient by an advanced practice registered nurse performing advanced practice registered nursing and one or more consulting physicians or dentists. Except as otherwise provided in R.S. 37:930, acts of medical diagnosis and prescription by an advanced practice registered nurse shall be in accordance with a collaborative practice agreement.

(9) "Collaborative practice agreement" means a formal written statement addressing the parameters of the collaborative practice which are mutually agreed upon by the advanced practice registered nurse and one or more licensed physicians or dentists which shall include but not be limited to the following provisions:

(a) Availability of the collaborating physician or dentist for consultation or referral, or both.

(b) Methods of management of the collaborative practice which shall include clinical practice guidelines.

(c) Coverage of the health care needs of a patient during any absence of the advanced practice registered nurse, physician, or dentist.

(10) "Endorsement" means certification of an applicant who is duly licensed as a registered nurse or advanced practice registered nurse in another state, territory, or country for licensure to practice as a registered nurse or advanced practice registered nurse in this state.

(11) "Nationally recognized certifying body" means a national certification organization which certifies qualified licensed nurses as advanced practice registered nurses and which requires certain eligibility criteria related to education and practice, offers an examination in an advanced nursing area which meets current psychometric guidelines and tests, and is approved by the board.

(12) "Nursing diagnosis" means the identification of actual or potential responses to health needs or problems based on collecting, analyzing, and comparing data with appropriate nursing standards to serve as the basis for indicating nursing care or for which referral to appropriate medical or community resources is necessary.

(13) "Practice of nursing" means the performance, with or without compensation, by an individual licensed by the board as a registered nurse, of functions requiring specialized knowledge and skills derived from the biological, physical, and behavioral sciences. The practice of nursing or registered nursing shall not be deemed to include acts of medical diagnosis or medical prescriptions of therapeutic or corrective nature.

(14) "Registered nursing" means the practice of the scope of nursing which is appropriate to the individual's educational level, knowledge, skills, and abilities, including:

(a) Assessing the health status of an individual or group of individuals.

(b) Establishing a nursing diagnosis and identifying health care needs, or both.

(c) Establishing goals to meet identified health care needs.

(d) Planning nursing care measures.

(e) Implementing nursing care through such services as case finding, health instruction, health counseling, providing care supportive to or restorative of life and well-being, and executing health care regimens as prescribed by licensed physicians, dentists, or other authorized prescribers.

(f) Delegating nursing interventions to qualified nursing personnel in accordance with criteria established by the board.

(g) Maintaining nursing care rendered directly or indirectly.

(h) Evaluating human responses to interventions.

(i) Teaching the theory and practice of nursing.

(j) Managing and supervising the practice of nursing.

(k) Collaborating with licensed physicians, dentists, and other health care providers in the management of health care.

(l) Performing additional acts which are recognized within standards of nursing practice and which are authorized by the board.

(15) "Registered nurse" means any individual licensed under this Part to engage in the practice of nursing as defined in Paragraph (14) of this Section.

(16) "Student nurse" means any individual who is enrolled in an approved program preparing for licensure as a registered nurse.

Acts 1976, No. 351, §1; Acts 1995, No. 633, §1, eff. Jan. 1, 1996; Acts 1995, No. 1209, §1; Acts 1997, No. 720, §1, eff. July 9, 1997; Acts 1999, No. 315, §1, eff. June 16, 1999; Acts 2001, No. 480, §1; Acts 2003, No. 1094, §1, eff. July 2, 2003.



RS 37:914 - Louisiana State Board of Nursing; appointment of members; term of office; vacancy; officers; compensation

§914. Louisiana State Board of Nursing; appointment of members; term of office; vacancy; officers; compensation

A. The Louisiana State Board of Nursing is hereby created within the Louisiana Department of Health and subject to the provisions of R.S. 36:803.

B.(1) The board shall be composed of eight registered nurses appointed by the governor from a list of names submitted by the Louisiana State Nurses Association, one certified registered nurse anesthetist appointed by the governor from a list of names submitted by the Louisiana Association of Nurse Anesthetists, Ltd., and two representatives of the consumers of Louisiana from the state at-large appointed by the governor, neither of whom shall be a nurse. Each board member shall possess all of the applicable qualifications provided in R.S. 37:916.

(2) Each appointment by the governor shall be subject to Senate confirmation.

C.(1) Effective January 1, 1996, board members shall serve the following staggered terms:

(a) One nursing service administrator for a term of two years and one nursing service administrator for a term of three years.

(b) Two nursing educators for a term of two years and one nursing educator for a term of one year.

(c) Three members who are engaged in other areas of nurse practice; one for a term of one year, one for a term of two years, and one for a term of three years.

(d) One advanced practice registered nurse for a term of four years.

(e) One physician for a term of two years, and one physician for a term of three years.

(2) Thereafter, each individual appointed to the board shall serve a term of four years.

(3)(a) Any board member serving on January 1, 1996, shall thereafter be appointed for no more than two consecutive four-year terms.

(b) On or after January 1, 1996, no individual shall be appointed to serve more than two consecutive four-year terms.

(4) The effective date of appointment or reappointment of a member shall coincide with the expiration date of the previous term.

(5) Each member shall serve until his successor has been appointed and confirmed.

(6) Upon the expiration of the term of any member or in the event of a vacancy for any reason, the appropriate nominating organization shall submit to the governor the names of two qualified persons for each vacancy to be filled.

(7) A vacancy occurring on the board for any reason shall be filled in the same manner as the original appointment was made. However, members appointed to fill vacancies shall serve only for the unexpired term of their predecessors.

D. The board shall elect a president, vice president, and such other officers as it considers necessary to carry out the duties and functions of the board.

E. Each member of the board shall receive seventy-five dollars a day and reimbursement for actual expenses and mileage at the same rate set by the division of administration for state employees under the provisions of R.S. 39:231 for each day in actual attendance at board meetings or for representing the board in an official board-approved activity.

Acts 1976, No. 351, §1. Amended by Acts 1977, No. 684, §5; Acts 1995, No. 633, §1, eff. Jan. 1, 1996; Acts 2004, No. 733, §2, eff. Jan. 1, 2005; Acts 2016, No. 598, §1.



RS 37:915 - Removal of board members

§915. Removal of board members

Any member may be removed from the board by the governor or a majority vote of the board after notice and a hearing by the board wherein grounds for removal have been established, and the removal is recommended by the Louisiana State Nurses Association. Grounds for removal shall include but not be limited to incompetence, neglect of duty, or unprofessional or dishonorable conduct.

Acts 1976, No. 351, §1; Acts 1995, No. 633, §1, eff. Jan. 1, 1996.



RS 37:916 - Qualifications of board members

§916. Qualifications of board members

A.(1) Each registered nurse and advanced practice registered nurse member of the board shall possess all of the following qualifications:

(a) Is a citizen of the United States and has been a resident of Louisiana for at least one year immediately prior to appointment.

(b) Holds a current, unencumbered, unrestricted, Louisiana license to practice as a registered nurse.

(c) Has at least three years of experience in a field of nursing practice.

(d) Is actively engaged in the practice of nursing as a registered nurse at the time of appointment.

(2) In addition to the qualifications provided in Paragraph (1) of this Subsection, at least two registered nurse members of the board shall have a minimum of a bachelor of science degree in nursing.

B. Each consumer member of the board shall possess all of the following qualifications:

(1) Is a citizen of the United States and has been a resident of Louisiana for at least one year immediately prior to appointment.

(2) Has attained the age of majority.

(3) Has never engaged in any activity directly related to the practice of professional nursing.

(4) Has never been convicted of a felony.

Acts 1976, No. 351, §1; Acts 1995, No. 633, §1, eff. Jan. 1, 1996; Acts 2016, No. 598, §1.



RS 37:917 - Composition of board

§917. Composition of board

The board shall be composed of two members who are nursing service administrators; three members who are nurse educators, one of whom is a representative of an associate degree program in nursing, if such a representative applies to be and is submitted as a candidate for board membership in accordance with the provisions of R.S. 37:914(B); three members who are in other areas of nursing practice, one of whom is an advanced practice registered nurse; and one certified registered nurse anesthetist. In addition, there shall be two consumer members of the board as provided in R.S. 37:914(B).

Acts 1976, No. 351, §1; Acts 1995, No. 633, §1, eff. Jan. 1, 1996; Acts 2016, No. 598, §1.



RS 37:918 - Duties and powers of the board

§918. Duties and powers of the board

The board shall:

(1) Establish and publish minimum curriculum requirements and standards for individuals seeking to be licensed under this Part.

(2) Approve nursing education programs whose graduates meet the licensing requirements of the board.

(3) Provide for hearings for nurse educational programs when approval is denied or withdrawn.

(4) Establish and publish standards of nursing practice and education in accordance with those developed and accepted by the profession.

(5) Examine, approve, renew, and reinstate licenses of duly qualified applicants and establish examination procedures for such purposes.

(6) Deny, revoke, suspend, probate, limit or otherwise restrict licenses of individuals who violate this Part.

(7) Provide procedure and conduct hearings for the discipline of individuals as needed and establish alternatives to the disciplinary process when considered appropriate by the board.

(8) Cause the prosecution of all persons violating any provision of this Part.

(9) Keep a record of all board proceedings.

(10) Publish an annual report for distribution to the governor and the legislature containing the activities of the board during the past year.

(11) Maintain a roster of all individuals licensed under this Part and annually prepare a roster of the names and addresses of all such licensees. A copy of the roster shall be made available to any individual requesting it upon payment of a fee established by the board as sufficient to cover the cost of copying the roster.

(12) Adopt and revise rules and regulations necessary to enable the board to implement this Part in accordance with the Administrative Procedure Act.

(13) Employ an executive director who holds a current license to practice nursing and other persons necessary to implement the board's directives, rules, and regulations and to assist the board in the implementation of this Part.

(14) Appoint an attorney at law to represent the board in all matters pertaining to the administration of the provisions of this Part, fix his compensation, and define his duties.

(15) Have all other powers necessary and proper to the performance of their duties, including but not limited to the power to subpoena.

(16) Have the authority to:

(a) Request and obtain state and national criminal history record information on any person applying for any license or permit which the board is authorized by law to issue, including permission to enroll as a student nurse in clinical nursing courses.

(b) Require any applicant for any license or permit, which the board is authorized to issue, including permission to enroll as a student in clinical nursing courses, to submit a full set of fingerprints, in a form and manner prescribed by the board, as a condition to the board's consideration of his or her application.

(c) Charge and collect from an applicant for any license or permit which the board is authorized to issue, including permission to enroll as a student in clinical nursing courses, in addition to all other applicable fees and costs, such amount as may be incurred by the board in requesting and obtaining criminal history record information on the applicant.

(d) Promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Paragraph.

(17) Have the authority and jurisdiction to regulate student nurses in the clinical phase of nursing education; however, nothing in this Part shall require the licensure by the board of student nurses during the clinical phase of their education.

(18) Develop, adopt, and revise rules and regulations governing scope of practice for advanced practice registered nurses including but not limited to prescriptive authority, the receipt and distribution of sample drugs and prepackaged drugs, and prescribing of legend and certain controlled drugs.

(19) Enforce the rules and regulations in place on the effective date of this Subsection until such time as the Board of Nursing promulgates rules and regulations in accordance with this Section.

(20) Have the authority to purchase, lease, maintain, or otherwise contract with respect to immovable property and improvements thereon as it may deem necessary or appropriate to accomplish the provisions of this Part. Additionally, the board shall have the authority to borrow funds with the approval of the State Bond Commission and to expend funds of the board for the acquisition of immovable property and improvements thereon. In the event that the board sells immovable property and improvements thereon, the revenue derived from the sale shall be retained by the board and shall not be subject to reversion to the state general fund.

(21) Have the authority to share any information in the custody of the board, including information not subject to the laws relative to public records pursuant to R.S. 44:4(9), with any regulatory or law enforcement agency upon written request of the regulatory or law enforcement agency.

Acts 1976, No. 351, §1; Acts 1995, No. 633, §1, eff. Jan. 1, 1996; Acts 1997, No. 311, §1; Acts 1999, No. 315, §1, eff. June 16, 1999; Acts 2003, No. 957, §1; Acts 2003, No. 1094, §1, eff. July 2, 2003; Acts 2010, No. 943, §1.



RS 37:919 - Domicile of board

§919. Domicile of board

The domicile of the board shall be Baton Rouge, Louisiana, but offices for the purpose of administering the provisions of this Part may be established by the board in any of the principal cities or metropolitan areas of such principal cities in Louisiana.

Acts 1976, No. 351, §1; Acts 2003, No. 957, §1.



RS 37:920 - Licensure; qualifications; examination; renewal; temporary permits

§920. Licensure; qualifications; examination; renewal; temporary permits

A.(1) The board shall issue a license to each applicant who applies for licensure as a registered nurse or an advanced practice registered nurse who files an application upon a form and in such manner as the board prescribes, accompanied by such fee as required in R.S. 37:927, and who furnishes evidence to the board that he:

(a) Is of good moral character.

(b) Has completed the requirements of a nursing education program approved by the board which prepares him for initial licensure as a registered nurse.

(c) Passes an examination to the satisfaction of the board.

(d) Has completed certain course work as required by the board.

(e) Is not in violation of this Part and the rules and regulations.

(f) Has committed no acts or omissions which constitute grounds for disciplinary action as defined in R.S. 37:921, or if found guilty of committing such acts or omissions, the board finds, after investigation, that sufficient restitution, rehabilitation, and education have occurred.

(g) Is proficient in the English language if he graduated from a nursing education program offered in a foreign country.

(2) Any individual applying for licensure as an advanced practice registered nurse shall submit proof that he holds a current, unencumbered, unrestricted registered nurse license, has satisfactorily completed a formal education program preparing graduates to practice specialized and advanced nursing practice, and holds a current certification for advanced practice granted by a nationally recognized certifying agency whose certification program is approved by the board, or in the absence of the availability of such certification, has met commensurate requirements as may be established by the board. After January 1, 1996, the applicant must show evidence of completion of a minimum of a master's degree with a concentration in the respective advanced practice nursing specialty, except for those applicants who provide documentation that the applicant completed or enrolled in a formalized post-basic education program preparing individuals in the advanced practice nursing specialty as approved by the board prior to December 31, 1995. Those applicants submitting enrollment in a formalized post-basic education program preparing individuals in the advanced practice nursing specialty prior to December 31, 1995, must maintain continuous enrollment prior to December 31, 1995, through completion.

B.(1) The board may by endorsement issue a license to practice as a registered nurse or an advanced practice registered nurse to any applicant who is duly licensed as a registered nurse under the laws of another state, territory, or country, who files an application upon a form and in such manner as the board prescribes, accompanied by the fees required in R.S. 37:927, meets the requirements of Subparagraphs (A)(1)(a), (b), (d), (e), (f), and (g) of this Section and who furnishes satisfactory evidence to the board that he:

(a) Had passed an examination for licensure and met, upon graduation, all other qualifications for licensure as a registered nurse in this state at the time he was initially licensed as a registered nurse.

(b) Holds a current license issued directly from the jurisdiction of his last employment.

(c) Meets other criteria established by the board.

(2) The board may by endorsement issue a license to practice as an advanced practice registered nurse if the applicant has practiced as an advanced practice registered nurse under the laws of another state and, in the opinion of the board, has met the requirements of Paragraph (A)(2) of this Section.

(3) The board may conduct licensure by endorsement only in accordance with the provisions of this Subsection.

C. The board shall authorize the administration of the examination to applicants for licensure as registered nurses.

D. The board may issue temporary permits under rules and regulations adopted and promulgated by the board in accordance with the Administrative Procedure Act.

E.(1) The board shall renew the license of each individual licensed under this Part on a schedule to be determined by the board. Each licensee shall submit an application, pay the appropriate renewal fee established by the board, and meet such other requirements of the board prior to the expiration of his license.

(2) Any individual licensed by this Part who is no longer practicing as a registered nurse in this state may, by submitting a written request to the board, be granted inactive status. No payment of an annual licensing fee shall be required by any individual who has been granted inactive status. Such individual may be granted active status by submitting an application form, paying the appropriate fee established by the board, and meeting other such requirements of the board.

(3) Any individual who is no longer engaged in the practice of nursing may be granted a license with a retired status upon filing an application requesting such status and paying the fee established by the board.

(4) Any individual whose license has lapsed by failing to renew the license may have his license reinstated by submitting an application, paying the appropriate fee established by the board, and meeting other such requirements of the board.

F. Upon findings of sufficient evidence that the public health and safety are at risk, the board may require licensees and applicants for licensure to submit to a physical or mental examination by a health care provider designated by the board who is licensed to perform such examination. The licensee or applicant may request a second health care provider to perform an independent medical examination. Refusal of or failure by the licensees or applicant to submit to such examination and to sign for release the findings of such examination to the board shall constitute evidence of any allegations related to such conditions.

Acts 1976, No. 351, §1; Acts 1995, No. 633, §1, eff. Jan. 1, 1996; Acts 2016, No. 598, §1.



RS 37:920.1 - Louisiana State Board of Nursing; authorization to obtain criminal history record information

§920.1. Louisiana State Board of Nursing; authorization to obtain criminal history record information

A. As used in this Section the following terms shall have the following meaning:

(1) "Applicant" means a person who has made application to the board for the issuance or reinstatement of any form of licensure.

(2) "Board" means the Louisiana State Board of Nursing.

(3) "Bureau" means the Louisiana Bureau of Criminal Identification and Information of the office of state police within the Department of Public Safety and Corrections.

(4) "Criminal history record information" means information collected by state and federal criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, bills of information, or any formal criminal charges, and any disposition arising therefrom, including sentencing and criminal correctional supervision and release, but does not include intelligence for investigatory purposes, nor does it include any identification information which does not indicate involvement of the individual in the criminal justice system.

(5) "FBI" means the Federal Bureau of Investigation of the United States Department of Justice.

(6) "Licensure" means any license or permit which the board is authorized to issue, including permission to enroll as a student in clinical nursing courses.

B. In addition to any other requirements established by law or board rules, the board shall require an applicant, as a condition for eligibility for licensure:

(1) To submit a full set of fingerprints, in a form and manner prescribed by the board.

(2) To permit the board to request and obtain state and national criminal history record information on the applicant.

(3) To charge and collect from the applicant, in addition to all other applicable fees and costs, such amount as may be incurred by the board in requesting and obtaining state and national criminal history record information on the applicant.

C. In accordance with the provisions and procedure prescribed by this Section, the board shall request and obtain state and national criminal history record information from the Louisiana Bureau of Criminal Identification and Information of the office of state police within the Department of Public Safety and Corrections and the Federal Bureau of Investigation of the United States Department of Justice relative to any applicant for licensure whose fingerprints the board has obtained pursuant to this Section for the purpose of determining the applicant's suitability and eligibility for licensure.

D. Upon request by the board and upon the board's submission of an applicant's fingerprints, and such other identifying information as may be required, the bureau shall conduct a search of its criminal history record information relative to the applicant and report the results of its search to the board within sixty days after receipt of any such request. The bureau may charge the board a reasonable processing fee for conducting and reporting on any such search.

E. If the criminal history record information reported by the bureau to the board does not provide grounds for disqualification of the applicant for licensure under the applicable law administered by the board, the board shall have the authority to forward the applicant's fingerprints and such other identifying information as may be required to the FBI with a request for a search of national criminal history record information relative to the applicant.

F. Any and all state or national criminal history record information obtained by the board from the bureau or FBI which is not already a matter of public record shall be deemed nonpublic and confidential information restricted to the exclusive use of the board, its members, officers, investigators, agents, and attorneys in evaluating the applicant's eligibility or disqualification for licensure. No such information or records related thereto shall, except with the written consent of the applicant or by order of a court of competent jurisdiction, be released or otherwise disclosed by the board to any other person or agency.

Acts 1997, No. 311, §1.



RS 37:921 - Grounds for disciplinary proceedings

§921. Grounds for disciplinary proceedings

The board may deny, revoke, suspend, probate, limit, or restrict any license to practice as a registered nurse or an advanced practice registered nurse, impose fines, and assess costs, or otherwise discipline a licensee and the board may limit, restrict, delay, or deny a student nurse from entering or continuing the clinical phase of nursing education upon proof that the licensee or student nurse:

(1) Is guilty of selling or attempting to sell, falsely obtaining, or furnishing any nursing diploma or license to practice as a registered nurse.

(2) Is convicted of a crime or offense which reflects the inability of the nurse to practice nursing with due regard for the health and safety of clients or patients or enters a plea of guilty or nolo contendere to a criminal charge regardless of final disposition of the criminal proceeding, including, but not limited to, expungement or nonadjudication.

(3) Is unfit or incompetent by reason of negligence, habit, or other cause.

(4) Has demonstrated actual or potential inability to practice nursing with reasonable skill and safety to individuals because of use of alcohol or drugs; or has demonstrated inability to practice nursing with reasonable skill and safety to individuals because of illness or as a result of any mental or physical condition.

(5) Is guilty of aiding or abetting anyone in the violation of any provisions of this Part.

(6) Is mentally incompetent.

(7) Has had a license to practice nursing or to practice as another health care provider denied, revoked, suspended, or otherwise restricted.

(8) Is guilty of moral turpitude.

(9) Has violated any provision of this Part.

Acts 1976, No. 351, §1; Acts 1995, No. 633, §1, eff. Jan. 1, 1996; Acts 1999, No. 315, §1, eff. June 16, 1999.



RS 37:922 - Hearings by board

§922. Hearings by board

A. Upon the filing of a sworn complaint with the board charging the violation of any of the provisions of this Part, the executive director of the board shall fix a time and place for hearing and send by registered mail a copy of the charges together with a notice of the time and place for hearing to the individual accused at least ten days prior to the date set for the hearing. The notice shall be mailed to the last known address of the individual accused as it appears on the records of the board. The executive director may appoint a panel consisting of three or more board members to hear the charges. If no panel has been appointed, the charges shall be heard by no less than a quorum of the board members.

B. The board may compel or subpoena the attendance of witnesses, the production of books, papers, and documents, and administer oaths at the hearings. The accused individual may have witnesses on his behalf summoned by the board and may confront the witnesses against him.

C. Notwithstanding any privilege of confidentiality recognized by law, no physician or health care institution with which such nurse is affiliated shall, acting under any such privilege, fail or refuse to respond to a lawfully issued subpoena of the board for any medical information, testimony, records, data, reports or other documents, tangible items, or information relative to any patient cared for or assigned to such nurse under investigation. However, the identity of any patient identified in or by such records or information shall be maintained in confidence by the board and shall be deemed a privilege of confidentiality existing in favor of any such patient. For the purpose of maintaining such confidentiality of patient identity, the board shall cause any such medical records of the transcript of any such testimony to be altered in order to prevent the disclosure of the identity of the patient to whom such records or testimony relates.

D. The board shall not be bound by strict rules of procedure or other laws of evidence in the conduct of its proceedings. At the hearing the accused individual may appear either personally or by counsel, produce witnesses and evidence on his own behalf, and cross-examine witnesses.

E. The board in its annual report shall state the nature and number of the various violations of this Part. The board, in its discretion, may maintain the confidentiality of an individual registered nurse who violates a provision of this Part whenever the board determines the public interest will be best served by alternatives to the disciplinary process.

Acts 1976, No. 351, §1; Acts 1995, No. 633, §1, eff. Jan. 1, 1996; Acts 2010, No. 943, §1.



RS 37:923 - Appeal from board decision

§923. Appeal from board decision

Any decision of the board may be appealed to the court of competent jurisdiction within thirty days after mailing of notice of the decision by certified mail.

Acts 1976, No. 351, §1; Acts 1995, No. 633, §1, eff. Jan. 1, 1996.



RS 37:924 - Temporary restraining order

§924. Temporary restraining order

The board, through its executive director or officers, may obtain, without the necessity of posting bond, a temporary restraining order forbidding any individual from violating any of the provisions of this Part. This temporary restraining order shall not be subject to release upon bond. Upon obtaining the temporary restraining order, the board shall proceed in an action to convert the temporary restraining order into a permanent injunction.

Acts 1976, No. 351, §1; Acts 1995, No. 633, §1, eff. Jan. 1, 1996.



RS 37:925 - Violations; penalty

§925. Violations; penalty

A. No person shall engage in any of the following activities:

(1) Sell, or attempt to sell, falsely obtain, or furnish any nursing diploma, license, or record, or aid or abet therein.

(2) Practice nursing under any diploma, license, or record illegally obtained, signed, or issued unlawfully.

(3) Practice nursing unless duly licensed to do so under the provisions of this Part.

(4) Use in connection with his name any designation tending to imply that he is a registered nurse or an advanced practice registered nurse unless duly licensed to practice under the provisions of this Part.

(5) Practice nursing during the time the license issued under the provisions of this Part is suspended or revoked.

(6) Knowingly practice nursing during the time his license has lapsed for failure to renew the license.

(7) Conduct any program or curriculum of nursing, preparing students who are seeking licensure as registered nurses under the provisions of this Part unless such program or curriculum is approved by the board.

(8) Aid or abet anyone in the violation of any provisions of this Part.

(9) Violate any provision of this Part.

B. Whoever violates any provision of this Part shall, upon conviction, be fined not more than five thousand dollars or imprisoned, with or without hard labor, for not more than five years, or both.

C. If a person licensed to practice as a registered nurse or advanced practice registered nurse is found guilty of violating any provision of the Part, the board may suspend, probate, limit, or otherwise restrict, or revoke the license of such person.

D. In addition to Subsections B and C of this Section, any individual who falsely represents himself as a registered nurse or an advanced practice registered nurse, or who violates any provision of this Part may be brought before the board and fined not more than five thousand dollars and assessed the cost of investigation and disciplinary proceedings for each count or separate offense.

Acts 1976, No. 351, §1. Acts 1986, No. 487, §1; Acts 1995, No. 633, §1, eff. Jan. 1, 1996.



RS 37:926 - Prosecutions by board

§926. Prosecutions by board

Acts constituting violations as set out in R.S. 37:925 shall be subject to prosecution. This prosecution shall be brought in the name of the state, but nothing in this Part shall prevent or interfere with the prosecution of such proceedings by the attorney general or the district attorney of any parish, when the proceedings have been initiated by him.

Acts 1976, No. 351, §1.



RS 37:927 - Fees

§927. Fees

A. The board shall establish a reasonable fee schedule for the issuance or renewal of any license or permit, registration services, examination fees, consultation or presentation fees, or any other administrative function provided for in this Part. Such fee schedule may be modified from time to time as deemed necessary by the board. Such fee schedule shall include reasonable fees and administrative charges, not to exceed one hundred dollars per calendar year, for the issuance or renewal of any license or permit for practicing as a registered nurse or an advanced practice registered nurse, and shall include a late fee for issuance or renewal of any such license or permit not to exceed one hundred dollars per calendar year. The fee schedule set by the board may also include additional fees and costs which may be assessed in disciplinary proceedings as authorized by R.S. 37:925(D).

B. Fees set by the board under the authority of this Section shall include but not be limited to fees for the following education and continuing education purposes which shall not exceed the maximum amounts listed below:

(1) School approval-site visit                                          $500/site visit

(2) School approval-annual report                                  $ 50

(3) Out-of-state clinical approvals                                   $250

(4) Continuing education provider approval                   $800/2 years

(5) Continuing education offering approval                    $ 75 and $10/contact hour

C. The fees provided for in this Part shall be paid to the secretary-treasurer of the board and disbursed for the purpose of administering this Part.

Acts 1976, No. 351, §1; Acts 1996, 1st Ex. Sess., No. 95, §1, eff. May 10, 1996; Acts 1999, No. 693, §1, eff. July 1, 1999; Acts 2016, No. 598, §1.



RS 37:928 - Disposition of Funds

§928. Disposition of Funds

A. All amounts paid to the Louisiana State Board of Nursing shall be held subject to the order of the board to be used only for the purpose of meeting necessary expenses incurred in the performance of this Act, and the duties imposed thereby.

B. All monies which may have accumulated to the credit of the Board under the Act which is now repealed shall be continued for use by the board in the administration of this Part.

Acts 1976, No. 351, §1.



RS 37:929 - Exceptions

§929. Exceptions

The provisions of this Part shall not apply to:

(1) Gratuitous nursing by friends or members of the family.

(2) The incidental care of the sick by individuals primarily employed as domestic workers.

(3) The rendering of nursing assistance by any individual in the case of immediate emergency. The rendering of nursing assistance by any individual in a disaster in accordance with the rules and regulations established by the board.

(4) The practice of nursing as an integral part of a program of study by student nurses enrolled in an approved school of nursing; however, the board shall have jurisdiction to assert a disciplinary action over a student nurse who violates any provisions of this Part.

(5) The practice of nursing in this state by any legally qualified nurse of another state who accompanies and cares for a patient temporarily residing in this state during a period not to exceed six months, if such nurse does not represent or hold himself out as a nurse licensed to practice in this state.

(6) Caring for the sick in accordance with tenets or practices of any church or religious denomination which teaches reliance upon spiritual means for healing, provided the individual does not prescribe or administer drugs or medicine, or assist in surgical or physical operations, assume the title of, or hold himself out to be a registered nurse or advanced practice registered nurse.

(7) The practice of nursing by a legally qualified registered nurse or advanced practice registered nurse of another state who is employed by the United States government, or any bureau, division, or agency thereof, while in the discharge of his or her official duties.

(8) The practice of any currently licensed registered nurse or advanced practice registered nurse of another state who is employed by an individual, agency, or corporation located in another state and whose employment responsibilities include transporting clients to, from, or throughout the state.

(9) The practice of any currently licensed registered nurse or advanced practice registered nurse of another state who provides or attends educational programs or provides consultative services within the state for a period as determined by the board. Neither the education nor consultation may include providing or directing nursing care or developing or revising nursing care policies.

(10) The performance of advanced practice nursing functions by licensed registered nurses who are advanced practice registered nurse students under the supervision of a qualified instructor or preceptor as a part of a program of study preparing individuals for the advanced practice of registered nursing.

Acts 1976, No. 351, §1; Acts 1995, No. 633, §1, eff. Jan. 1, 1996; Acts 1999, No. 315, §1, eff. June 16, 1999.



RS 37:930 - Anesthetics; authority to administer; penalty

§930. Anesthetics; authority to administer; penalty

A. No registered professional nurse shall administer any form of anesthetic to any person under their care unless the following conditions are met:

(1) The registered nurse has successfully completed the prescribed educational program in a school of anesthesia which is accredited by a nationally recognized accrediting agency approved by the United States Department of Health, Education, and Welfare.

(2) Is a registered nurse anesthetist certified by a nationally recognized certifying agency for nurse anesthetists following completion of the educational program referred to in Paragraph (1) of this Subsection and participates in a continuing education program of a nationally approved accreditation agency as from time to time required which program shall be recognized as the Continuing Education Program for Certified Registered Nurse Anesthetists; and

(3) Administers anesthetics and ancillary services under the direction and supervision of a physician or dentist who is licensed to practice under the laws of the state of Louisiana.

B.(1) No registered professional nurse licensed in the state of Louisiana who has been employed to administer anesthetics for six months prior to October 1, 1976, shall be required to meet the requirements set forth in Paragraphs (1) and (2) of Subsection A herein, and such registered professional nurse may continue to administer anesthetics provided that such employment is continuous in the state of Louisiana and is not broken for a period of more than one year. However, any registered professional nurse licensed in this state who is employed to administer anesthetics after October 1, 1976, shall be required to meet the requirements of this Section.

(2) No registered professional nurse licensed in the state of Louisiana administering parenterally a sedative, hypnotic, or analgesic drug in the course of her employment under the supervision and control of a physician or dentist shall be required to meet the requirements set forth in Paragraphs (A)(1) and (2) of this Section.

(3) The requirements set forth in Paragraphs (1) and (2) of Subsection A herein, shall not apply to a graduate nurse anesthetist awaiting certification results, provided that the application for certification is made as soon as possible upon completion of the prescribed educational program in a school of anesthesia and provided further that this is the initial attempt for passage of the certification exam.

(4) The requirements set forth in Paragraphs (1) and (2) of Subsection A of this Section shall not apply to an emergency situation as determined by the appropriate supervising physician or dentist.

(5) No registered professional nurse who on and after October 1, 1976 possesses a permit, a temporary license or a permanent license to practice nursing in Louisiana in accordance with the provision of the Nurse Practice Act and who is duly enrolled as a bona fide student pursuing a course in a nurse anesthesia school which is approved by a nationally recognized accrediting body and whose graduates are acceptable for certification by a nationally recognized certifying body shall be required to meet the requirements set forth in Paragraphs (1) and (2) of Subsection A, herein insofar as the administering of anesthetics is confined to the educational requirements of the course and under direct supervision of a qualified instructor.

C. Whoever is found guilty of violating the provisions of this Section shall be fined not more than one thousand dollars, or imprisoned for not more than six months, or both.

D. Nothing herein shall prohibit the injection of local anesthetic agents under the skin or application of topical anesthetic agents by a registered nurse when prescribed by a physician or dentist who is licensed to practice in this state; however, this provision shall not permit a registered nurse to administer local anesthetics perineurally, peridurally, epidurally, intrathecally, or intravenously. This Subsection shall not be applicable to certified registered nurse anesthetists provided for in Subsection A of this Section.

E. Nothing herein shall prohibit the administration of a digital block or a pudendal block by an advanced practice registered nurse who has been trained to administer such procedure in accordance with a collaborative practice agreement.

F. Notwithstanding any laws to the contrary, a certified registered nurse anesthetist shall not be required to have a collaborative practice agreement or prescriptive authority to provide anesthesia care, including the administration of medications, anesthetics, and ancillary services necessary for the delivery of care within his scope of practice under the direction and supervision of a physician or dentist who is licensed to practice under the laws of the state of Louisiana.

G.(1) The Louisiana Legislature hereby finds that:

(a) Certified Registered Nurse Anesthetists (CRNAs) have been selecting and administering anesthesia in Louisiana and the United States for over one hundred years.

(b) The specialty of nurse anesthesia was established in the late 1800s as the first clinical nursing specialty.

(c) Nursing took the lead in formalizing anesthesia practice as a specialty and in providing for specialty education and credentialing in anesthesia practice. During World War I, nurse anesthetists trained both physicians and nurses to provide anesthesia services both at home and abroad.

(d) Nurse anesthetists alone provided the overwhelming majority of anesthetics up until World War II.

(e) Nurse anesthetists receive rigorous clinical and academic training, requiring a bachelor's degree from an accredited school of nursing and one year of professional nursing experience in an acute care setting prior to being considered for entrance to an accredited twenty-four to thirty-six month nurse anesthesia educational program.

(f) CRNAs administer the majority of anesthetics in Louisiana and all of the anesthetics in many parts of the state.

(g) Multiple studies have demonstrated that CRNAs are safe, accessible, and cost-effective providers of anesthetics.

(h) CRNAs are critical providers of quality anesthesia services in the health care delivery system in this state.

(i) An adequate supply of CRNAs in Louisiana is vital to continued access to safe, cost-effective health care for the citizens of Louisiana.

(j) Anesthesiologist assistants (AAs) are not presently authorized to train or practice in Louisiana and are only recognized in eight states.

(k) Less than six hundred AAs exist in the United States while over thirty thousand CRNAs are licensed and authorized to practice in every state in the United States.

(l) CRNAs receive a much higher level of education and training than do AAs.

(m) After thirty years of existence, only two AA schools exist in the United States while there are ninety-nine CRNA schools.

(n) CRNAs are trained and legally authorized to administer all types of anesthetics in all settings while AAs are limited by the type of anesthetics they can administer and the settings in which they are authorized to perform their services.

(2) It is hereby declared that CRNAs are an essential provider of safe, accessible, and cost-effective anesthesia care to the citizens of Louisiana. It is further declared that a sufficient supply of CRNAs in Louisiana is affected with the public interest. It is hereby declared to be the legislative intent to encourage a sufficient ongoing supply of CRNAs in this state and to discourage the creation and authorization of providers of anesthesia not otherwise presently trained and licensed to provide anesthesia. Specifically, it is the intent of the legislature to prevent the introduction of AAs into Louisiana until such time that they are deemed to be viable providers of anesthesia services. The purpose of this Subsection is to carry out that policy in the public interest, providing for the repeal of any provision that provides otherwise.

(3) No health care provider or other person, other than a certified registered nurse anesthetist, physician, dentist, perfusionist, or other explicitly authorized provider, shall select or administer any form of anesthetic to any person either directly or by delegation unless explicitly authorized by this Title.

Acts 1976, No. 200, §1. Amended by Acts 1977, No. 131, §1; Acts 1983, No. 322, §1; Acts 2001, No. 721, §1; Acts 2003, No. 1094, §1, eff. July 2, 2003; Acts 2004, No. 279, §1.



RS 37:931 - Civil immunity; certain persons

§931. Civil immunity; certain persons

A. There shall be no civil liability and no licensee or other individual shall have a cause of action or a claim for damages against any person or institution providing information to the board, its members, officers, designated agents or representatives, employees, where the individual or institution acts without malice and in the reasonable belief that such information is accurate.

B. There shall be no liability on the part of and no action for damages against any member of the board, its officers, employees, agents, or representatives for any action undertaken or performed by such individual within the scope of the duties, powers, and functions of the board when acting without malice and in the reasonable belief that the action taken is within the board's and such individual's authority.

Acts 1985, No. 659, §1; Acts 1995, No. 633, §1, eff. Jan. 1, 1996.



RS 37:932 - Collection of criminal evidence

§932. Collection of criminal evidence

Nothing in this Part shall prohibit a registered nurse from collecting blood or urine from a person suspected of violating the provisions of R.S. 14:32, 32.1, 39.1, or 98, at the request of a law enforcement officer.

Acts 1990, No. 1011, §1.



RS 37:933 - Distributing medications in public health clinics

§933. Distributing medications in public health clinics

Nothing in this Part shall prohibit a registered nurse who is properly licensed and recognized by the board as a nurse practitioner, nurse midwife, or clinical nurse specialist, and who is employed by a municipal, parochial, or state-operated or contracted public health clinic from inserting into the subcutaneous space a medication implant or distributing a therapeutic regime of medication, to be consumed by a patient off premises, to treat sexually transmitted diseases, or to prevent pregnancy, provided such insertion or distribution is performed only under a protocol approved by a physician licensed to practice medicine by the Louisiana State Board of Medical Examiners. The distribution of the medication shall be accomplished under procedures developed by the director of pharmacy of the office of public health and approved by the Louisiana Board of Pharmacy.

Acts 1993, No. 474, §1; Acts 1995, No. 633, §1, eff. Jan. 1, 1996.



RS 37:934 - Prepayment and post-payment utilization review

§934. Prepayment and post-payment utilization review

Nothing in this Part shall prohibit a registered nurse who is properly licensed and recognized by the board from performing prepayment or post-payment utilization review of claims submitted for reimbursement under the Louisiana Medical Assistance Program provided that such review is performed under the direction of a licensed physician.

Acts 2003, No. 673, §1.



RS 37:935 - Anesthetics; authority of registered nurses

§935. Anesthetics; authority of registered nurses

Notwithstanding any other provision in this Chapter to the contrary, a registered nurse may administer, in accordance with an order of an authorized prescriber, anesthetic agents to intubated patients in critical care settings, and may titrate and continue infusion of local anesthetic agents through the use of epidural or perineural catheters for pain management, excluding obstetric patients, in accordance with rules and regulations promulgated by the Louisiana State Board of Nursing, in accordance with the Administrative Procedure Act.

Acts 2004, No. 642, §1, eff. July 5, 2004; Acts 2010, No. 246, §1, eff. June 17, 2010.



RS 37:961 - Definitions

PART II. PRACTICAL NURSES

§961. Definitions

As used in this Part:

(1) "Accredited school" means a school of practical nursing approved by the board.

(2) "Board" means the Louisiana State Board of Practical Nurse Examiners.

(3) "Practical nurse" means a person who practices practical nursing and who is licensed to practice under this Part.

(4) The "practice of practical nursing" means the performance for compensation of any acts, not requiring the education, training, and preparation required in professional nursing, in the care, treatment, or observation of persons who are ill, injured, or infirm and for the maintenance of the health of others and the promotion of health care, including the administration of medications and treatments or in on-job training or supervising licensed practical nurses, subordinate personnel, or instructing patients consistent with the licensed practical nurse's education and preparation, under the direction of a licensed physician, optometrist, or dentist acting individually or in his capacity as a member of the medical staff, or registered nurse. The licensed practical nurse may perform any of the foregoing duties, and with appropriate training may perform additional specified acts which are authorized by the Louisiana State Board of Practical Nurse Examiners when directed to do so by the licensed physician, optometrist, or dentist acting individually or in his capacity as a member of the medical staff, or registered nurse.

Amended by Acts 1968, No. 80, §1; Acts 1978, No. 237, §1; Acts 1995, No. 1209, §1; Acts 2014, No. 791, §11; Acts 2014, No. 811, §19, eff. June 23, 2014.



RS 37:962 - Louisiana State Board of Practical Nurse Examiners; method of appointment

§962. Louisiana State Board of Practical Nurse Examiners; method of appointment

A. The Louisiana State Board of Practical Nurse Examiners is hereby created within the Louisiana Department of Health and is subject to the provisions of R.S. 36:803. The board shall consist of thirteen members appointed by the governor. Each appointment by the governor shall be submitted to the Senate for confirmation.

B. Six members of the board shall be practical nurses, two shall be registered nurses, and five shall be licensed physicians.

C. The appointment of members of the board shall be made from a list, containing twice the number of eligibles to be appointed, submitted to the governor by the Louisiana State Medical Society where the appointee shall be a licensed physician, by the Louisiana Federation of Licensed Practical Nurses, Inc., for one of the practical nurses, by the Licensed Practical Nurses of Louisiana, Inc., for one of the practical nurses, by the Louisiana Nursing Home Association, for one practical nurse, by the Louisiana Hospital Association, for one practical nurse, or by the Louisiana State Nurses Association where the appointee shall be a registered nurse.

Acts 1990, No. 642, §1.

{{NOTE: SEE ACTS 1990, NO. 642, §2.}}



RS 37:963 - Domicile of board

§963. Domicile of board

The domicile of the board shall be Jefferson Parish, Louisiana.

Acts 2014, No. 120, §1, eff. May 16, 2014.



RS 37:964 - Terms of members

§964. Terms of members

The terms of the members of the board shall be for six years; provided that initially three members shall serve two years, three shall serve four years and three shall serve six years. Board members shall hold office until their successors are appointed and qualified.

Amended by Acts 1977, No. 274, §1, eff. July 7, 1977.



RS 37:965 - Vacancies on board

§965. Vacancies on board

Vacancies occurring on the board shall be filled, for unexpired terms, by the governor according to the procedure provided in R.S. 37:962.



RS 37:966 - Meetings; quorum

§966. Meetings; quorum

The board shall meet annually at a time and place to be fixed by it, and at such other times as may be necessary.

A majority of the board constitutes a quorum.



RS 37:967 - Officers of the board

§967. Officers of the board

The board shall elect a chairman and a secretary-treasurer from its membership to serve a two year term; the election shall be held within thirty days of July 1 of each odd-numbered year. The board shall appoint an executive director who need not be a member of the board.

Amended by Act 1968, No. 80, §1; Acts 1977, No. 274, §1, eff. July 7, 1977.



RS 37:968 - Compensation of members; expenses

§968. Compensation of members; expenses

A. Each member of the board shall receive a per diem of seventy-five dollars for each day actually engaged on board business and reimbursement for necessary expenses incurred while engaged on board business.

B. The board shall expend funds received under this Part for the purpose of meeting the expenses incurred by the board in the performance of its functions under this Part.

Amended by Acts 1968, No. 80, §1; Acts 1982, No. 272, §1, eff. July 18, 1982.



RS 37:969 - Duties and powers of the board

§969. Duties and powers of the board

A. The board shall:

(1) Prescribe minimum curricula and minimum standards for practical nurses and courses for practical nurses.

(2) Approve practical nursing training at all schools making application, public or private, accredited by a national or regional accrediting agency recognized by the United States Department of Education, and hospitals with courses meeting the requirements of the board. All other requirements such as enrollment, staffing, tuition, etc. will be regulated by the criteria established by the recognized accrediting agency of the schools.

(3) Examine and license qualified applicants, and renew licenses.

(4) Conduct hearings upon charges calling for discipline of a licensee, or for revocation, denial or suspension of a license issued or applied for under this Part upon proof that the person:

(a) Is guilty of fraud or deceit in procuring or attempting to procure a license to practice practical nursing; or

(b) Is guilty of a crime; or

(c) Is unfit, or incompetent by reason of negligence, habit, or other causes; or

(d) Is habitually intemperate or is addicted to the use of habit forming drugs; or

(e) Is mentally incompetent; or

(f) Is guilty of unprofessional conduct; or

(g) Has violated any provisions of this Part.

(5) Have all other powers necessary and proper to the performance of its duties.

B. The board may do all of the following:

(1) Issue subpoenas and administer oaths to persons giving testimony at hearings.

(2) Employ and fix compensations of persons necessary to carry on the work of the board.

(3) Appoint an attorney to represent the board in all matters pertaining to the administration of this Part and fix his compensation and define his duties.

(4)(a) Request and obtain state and national criminal history record information on any person applying for the issuance, renewal, or reinstatement of any license or permit which the board is authorized by law to issue, including permission to enroll as a student in nurse training courses.

(b) Charge and collect from an applicant for any license or permit which the board is authorized to issue, including permission to enroll as a student in nursing courses, in addition to all other applicable fees and costs, such amount as may be incurred by the board in requesting and obtaining criminal history record information on the applicant.

(c) Promulgate the rules, regulations, and procedures, in cooperation with the Louisiana Bureau of Criminal Identification and Information of the office of state police within the Department of Public Safety and Corrections and the Federal Bureau of Investigation of the United States Department of Justice, in accordance with the Administrative Procedure Act, that are necessary to implement the provisions of this Section.

(d) Require any applicant requesting the issuance, renewal, or reinstatement of any license or permit which the board is authorized to issue, including permission to enroll as a student in any nurse training course, to provide a full set of fingerprints, in a form and manner prescribed by the board, as a condition of the board's consideration of his application.

(5) Adopt and revise all rules and regulations necessary to implement the provisions of this Part.

Acts 1954, No. 315, §1, Acts 1968, No. 80, §1; Acts 1976, No. 432, §1; Acts 1990, No. 642, §1; Acts 1999, No. 1343, §2, eff. July 1, 1999; Acts 2016, No. 368, §1.



RS 37:969.1 - Louisiana State Board of Practical Nurse Examiners; authorization to obtain criminal history record information

§969.1. Louisiana State Board of Practical Nurse Examiners; authorization to obtain criminal history record information

A. As used in this Section, the following terms shall have the following meanings:

(1) "Applicant" means a person who has made application to the board for the issuance or reinstatement of any form of licensure.

(2) "Board" means the Louisiana State Board of Practical Nurse Examiners.

(3) "Bureau" means the Louisiana Bureau of Criminal Identification and Information of the office of state police within the Department of Public Safety and Corrections.

(4) "Criminal history record information" means information collected by state and federal criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, bills of information, or any formal criminal charges, and any disposition arising therefrom, including sentencing and criminal correctional supervision and release, but does not include intelligence for investigatory purposes, nor does it include any identification information which does not indicate involvement of the individual in the criminal justice system.

(5) "FBI" means the Federal Bureau of Investigation of the United States Department of Justice.

(6) "Licensure" means any license or permit which the board is authorized to issue, including permission to enroll as a student in clinical nursing courses.

B. In addition to any other requirements established by law or board rules, the board shall:

(1) Require each applicant, as a condition for eligibility for licensure, to provide all of the following:

(a) A full set of fingerprints, in a form and manner prescribed by the board.

(b) Written consent for state and national criminal history record information on such person to be obtained as a condition for consideration of his application.

(2) Provide each applicant with a copy of the written standards specifying the requirements that must be met by an applicant for licensure and the grounds on which a license may be denied or revoked.

C. In accordance with the provisions and procedures prescribed by this Section, or any other law or board rule, the board shall request and obtain state and national criminal history record information from the bureau and the FBI relative to any person applying for issuance, renewal, or reinstatement of any license or permit whose fingerprints the board has obtained pursuant to this Section for the purpose of determining the applicant's suitability and eligibility for licensure.

D. Upon receiving fingerprints, the bureau shall survey its criminal history records and identification files and make a simultaneous request of the FBI for like information from other jurisdictions. The bureau shall provide a report promptly and in writing, but shall provide only such information as is necessary to specify whether or not the person has been arrested for or convicted of or pled nolo contendere to any crime or crimes, the crime or crimes of which he has been arrested for or convicted or to which he has pled nolo contendere, and the date or dates on which they occurred. The report provided pursuant to the provisions of this Subsection shall include arrests, convictions, or other dispositions, including any conviction dismissed pursuant to Code of Criminal Procedure Article 893 or 894. The bureau may charge the board a reasonable processing fee for conducting and reporting on any such search.

E. Any and all state or national criminal history record information obtained by the board from the bureau or FBI which is not already a matter of public record shall be deemed nonpublic and confidential information restricted to the exclusive use of the board, its members, officers, investigators, agents, and attorneys in evaluating the applicant's eligibility or disqualification for licensure. No such information or records related thereto shall, except with the written consent of the applicant or by order of a court of competent jurisdiction, be released or otherwise disclosed by the board to any other person or agency.

Acts 1999, No. 1343, §2, eff. July 1, 1999; Acts 2016, No. 368, §1.



RS 37:970 - Qualifications of applicants

§970. Qualifications of applicants

An applicant for a license to practice as a practical nurse shall:

(1) Be of good moral character.

(2) Be a permanent resident or citizen of the United States.

(3) Have successfully completed the course in an accredited school for the training of practical nurses.

Amended by Acts 1954, No. 315, §2; Acts 1968, No. 80, §1; Acts 2010, No. 553, §1.



RS 37:971 - Examination; licensing

§971. Examination; licensing

Applicants for licenses under this Part shall pass a written examination in all subjects required by the board. The written examination may be supplemented by an oral or practical examination.

If the applicant passes the examination, the board shall issue a license to practice as a practical nurse and authorize the use of the title "Licensed Practical Nurse" or the abbreviation "L.P.N."



RS 37:972 - Licensing by endorsement

§972. Licensing by endorsement

The board may by endorsement issue licenses without examination to persons who are licensees as practical nurses under the laws of other states if these licensees meet the requirements for practical nursing in this state.

Amended by Acts 1968, No. 80, §1.



RS 37:973 - Renewals

§973. Renewals

Every person licensed under the provisions of this Part shall annually renew his license on or before January 31 of each year. Upon the receipt of the application for renewal and the renewal fee, the board shall verify the accuracy of the application for renewal and issue to the applicant a certificate of renewal for the current calendar year.



RS 37:974 - Reinstatement of license

§974. Reinstatement of license

A licensee who allows his license to lapse by failing to renew the license may be reinstated upon satisfactory explanation for the failure to renew and upon payment of both the renewal fee and the reinstatement fee as prescribed in R.S. 37:977.



RS 37:975 - Retirement from practice

§975. Retirement from practice

A licensee who is retiring from practice shall send a written notice to the board. Upon receipt of this notice the board shall place the name of the licensee upon an inactive list. While on this list, the licensee shall not be subject to the payment of any renewal fees and shall not practice practical nursing in the state. When the licensee desires to resume practice, a renewal license shall be issued to a licensed practical nurse who submits the required fee.

Amended by Acts 1982, No. 272, §1, eff. July 18, 1982.



RS 37:976 - Schools of practical nursing; application; hearings

§976. Schools of practical nursing; application; hearings

A school of practical nursing which wishes to be accredited may make application to the board. After investigation and approval of the curricula of the school the board may approve the school and issue a certificate as an accredited school of practical nursing.

If the board finds that an accredited school is not adhering to the requirements of this Part or to the courses prescribed by the board, the board shall give reasonable notices to correct these conditions within a reasonable time. If the conditions are not corrected, the board may, after a hearing with charges detailed and specified, revoke the certificate issued to such school.

Appeals from decisions of the board shall be to the Civil District Court of Orleans Parish within 30 days from the final ruling.



RS 37:977 - Fees

§977. Fees

A. The board is authorized, by rule promulgated in accordance with the Administrative Procedure Act, to establish fees and costs which shall be within the range prescribed by the following schedule:

(1) License fees:

Minimum

Maximum

(a)

License by examination

$ 85.00

$200.00

(b)

License by endorsement

50.00

100.00

(c)

Duplicate license

20.00

30.00

(d)

Renewal of license

30.00

60.00

(e)

Reinstatement of license

which has been suspended,

revoked, or has lapsed by

nonrenewal

100.00

300.00

(f)

Duplicate renewal

10.00

20.00

(g)

Delinquency fee in

50.00

100.00

addition to renewal fee

for nursing license

(per year delinquent)

(2)

Survey fee

250.00

500.00

(3)

Renewal of certificate

of accreditation

100.00

200.00

(4)

Evaluation of credits:

(a)

Applicants for admission

to approved program

25.00

50.00

(b)

Out-of-state applicants for

Louisiana practical nurse

license

50.00

100.00

(5)

Verification of Louisiana license

to out-of-state board

15.00

30.00

(6)

Miscellaneous fees and costs

(a)

Photocopies of documents

per page

.50

1.00

(b)

Certificate of document

as true copy

5.00

10.00

(c)

Certification of good-stand

license

5.00

10.00

(d)

Handling and mailing per page

1.00

2.00

B. All fees collected under this Section shall be paid to the treasurer of the board, who shall deposit them to the credit of the board in a national banking institution designated by the board.

Amended by Acts 1954, No. 315, §3; Acts 1968, No. 80, §1; Acts 1982, No. 272, §1, eff. July 18, 1982; Acts 1991, No. 54, §1; Acts 1999, No. 942, §1, eff. July 1, 1999.



RS 37:978 - Violations; penalties

§978. Violations; penalties

A. No person shall engage in any of the following activities:

(1) Steal or fraudulently obtain or furnish any nursing diploma, license, or record, or aid or abet therein.

(2) Practice as a practical nurse under cover of any diploma, license, or record illegally or fraudulently obtained or signed, or issued unlawfully or under fraudulent representation.

(3) Practice practical nursing unless duly licensed to do so under the provisions of this Part.

(4) Use in connection with his name any designation tending to imply that he is a practical nurse, unless licensed to practice under the provisions of this Part.

(5) Practice practical nursing during the time his license has lapsed because of his intentional failure to renew the license.

(6) Conduct a school of practical nursing, or a school or course for the training of practical nurses, unless the school or course has been accredited by the board.

(7) Aid or abet anyone in the violation of this Part.

(8) Violate any provisions of this Part.

B. Whoever violates this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both. If a person licensed to practice practical nursing is found guilty of any of the offenses in this Section, the board may suspend or revoke the license of the practical nurse.

Amended by Acts 1976, No. 432, §2. Acts 1986, No. 486, §1.



RS 37:979 - Exemptions

§979. Exemptions

The provisions of this Part shall not apply to:

(1) The nursing by friends or members of the family; or

(2) The incidental care of the sick by domestic servants or persons primarily employed as housekeepers or otherwise as long as they do not practice as practical nurses; or

(3) The giving of practical nursing assistance in the case of emergency; or

(4) Practical nursing by students enrolled in accredited schools of practical nursing by students in training in clinics and hospitals, where nursing is part of the prescribed courses for the students; or

(5) Service by auxiliary workers in hospitals or institutions if the service is supervised by a licensed physician; or

(6) The practice of Christian Science or religious rules or ceremonies as a form of religious worship, devotion or healing if the person administering or making use of, or assisting or prescribing, relies on faith and prayer alone, and does not prescribe or administer drugs or medicine, or assist in surgical or physical operations, assume the title of, or hold himself out to be a practical nurse.

Amended by Acts 1954, No. 315, §4.



RS 37:1001 - Contracts for nurses' education programs and for education of other technical personnel

PART III. EDUCATION OF NURSES AND

OTHER TECHNICAL PERSONNEL

SUBPART A. EDUCATIONAL FUNDING

§1001. Contracts for nurses' education programs and for education of other technical personnel

The hospitals supported by the State of Louisiana are authorized to enter into contracts or agreements with colleges, with universities and with other training agencies supported by public funds, in the State of Louisiana in the establishment and maintenance of nurses' education programs and the education of other technical personnel which may be authorized by law and for which funds have been made available for such purposes.

Acts 1950, No. 392, §1; Acts 1991, No. 818, §3.



RS 37:1002 - Scholarships

§1002. Scholarships

The hospitals may provide scholarships to students enrolled in collaborating colleges, universities, or training agencies supported by public funds.

Acts 1950, No. 392, §2.



RS 37:1003 - Approval of financial agreements by commissioner of administration

§1003. Approval of financial agreements by commissioner of administration

Any financial agreements made between hospitals supported by the state and colleges, universities or training agencies supported by public funds shall be made subject to approval by the commissioner of administration.

Acts 1950, No. 392, §3.



RS 37:1004 - Ratification of prior scholarships and stipends

§1004. Ratification of prior scholarships and stipends

The programs of scholarships and stipends provided by state hospitals to students in nursing during the year 1950 and in prior years are hereby ratified and approved.

Acts 1950, No. 392, §4.



RS 37:1005 - Articulated curricula; duties of the nursing boards; cooperation with educational agencies; cooperation with the Nursing Supply and Demand Commission; report

SUBPART B. ARTICULATED CURRICULA

§1005. Articulated curricula; duties of the nursing boards; cooperation with educational agencies; cooperation with the Nursing Supply and Demand Council; report

A. It shall be the policy of this state that programs of training for nurses, including nurse assistants, licensed practical nurses, registered nurses, and nurses with baccalaureate degrees, be organized and integrated in a fashion that permits the maximum amount of prior training to be credited against the requirements of any subsequent training. This policy shall exist to facilitate the continued professional development of nurses and to establish an adequate supply of nurses to meet the requirements of the employers and health care institutions in this state, as well as to assure the availability of sufficient numbers of nurse educators.

B. The Louisiana State Board of Nursing and the Louisiana State Board of Practical Nurse Examiners, hereafter referred to as the nursing boards, shall meet together and with the various state education agencies, particularly including the Board of Regents, the college and university management boards, the Nursing Supply and Demand Council, and the State Board of Elementary and Secondary Education, and with the public and private hospitals, to develop and implement nurse training curricula that articulates from one level of nursing to the next.

C. The nursing boards shall review the nursing program approval standards and the accreditation and licensing standards they require in order to identify and make such adjustments as are necessary in order to implement the articulated curricula required by Subsection A of this Section.

D. The Board of Regents, the higher education management boards, the public institutions of higher education, the State Board of Elementary and Secondary Education, the vocational institutes, and the hospitals which provide training facilities shall undertake whatever changes in procedure or policy are necessitated by the articulated curricula required by Subsection A of this Section.

E. The implementation of the curricula changes and the policy of articulation expressed and required by this Section shall begin, if on a gradual basis, not later than January 1, 1993.

Acts 1991, No. 818, §4; Acts 2008, No. 534, §3, eff. June 30, 2008.



RS 37:1007 - Nursing Supply and Demand Council; creation; membership; vacancies; compensation; staff and facilities; powers and duties

SUBPART C. NURSING SUPPLY AND DEMAND COUNCIL

§1007. Nursing Supply and Demand Council; creation; membership; vacancies; compensation; staff and facilities; powers and duties

A.(1) There is hereby created in the Department of Education, under the jurisdiction of the Board of Regents, the Nursing Supply and Demand Council, hereafter in this Section referred to as the "council", as an advisory council to the Louisiana Health Works Commission created pursuant to the provisions of R.S. 17:2048.51.

(2)(a) The following groups, organizations, and agencies shall each appoint one member of the council who shall serve at the pleasure of the appointing group, organization, or agency:

(i) The Louisiana State Board of Practical Nurses Examiners.

(ii) The Louisiana State Board of Nursing.

(iii) The Louisiana Nursing Home Association.

(iv) The Louisiana State Nurses Association.

(v) The Louisiana Hospital Association.

(vi) The Board of Regents.

(vii) The office of public health.

(viii) The Louisiana Association of Independent Colleges and Universities.

(ix) The Louisiana Black Nurses Organization New Orleans, Louisiana.

(x) The Louisiana Council of Administrators of Nursing Education.

(xi) Repealed by Acts 2014, No. 238, §2.

(xii) The Louisiana Association of Nurse Anesthetists.

(xiii) The Louisiana Organization of Nurse Executives.

(xiv) Repealed by Acts 2014, No. 238, §2.

(xv) The Louisiana Association of Nurse Practitioners.

(xvi) The Louisiana Council of periOperative Registered Nurses Chapters.

(xvii) The Louisiana School Nurses Organization.

(xviii) The Southern University School of Nursing.

(b) The president of the Louisiana Community and Technical College System or his designee shall be a member of the council.

(c) Additional members of the council may be added at any time upon a majority vote of the members named in Subparagraph (a).

(3) Vacancies on the council shall be filled by the group, organization, or agency whose appointee created the vacancy.

(4) Members shall serve without compensation.

(5) The council shall adopt rules of procedure and shall elect its own chairperson who shall organize the council and its work, call meetings, represent the council, and do such other tasks as the council directs or its rules require.

(6) The Board of Regents shall provide whatever staff and facility the council needs to accomplish its tasks.

B. The council shall:

(1) Study all aspects of the supply of and demand for nursing assistants, licensed practical nurses, registered nurses, nurses who have a baccalaureate degree, certified registered nurse anesthetists, and nurse educators, particularly the following issues:

(a) Training and licensing requirements for each level and type of nurse or nurse assistant.

(b) The availability of nursing training for each level and type of nurse or nurse assistant, whether the training is provided in a public, quasi-public, or private institution or agency.

(c) The nature and difficulties of articulation among the various nurse training programs.

(d) The size of the potential student pool, particularly including the number of applicants who are not admitted to the program of their choice because of a lack of available space.

(e) The employment opportunities for nurses and the number of unfilled nursing vacancies in the public and private sector.

(f) The nature and level of compensation for nurses in various employment fields and its relationship, if any, to the availability of nurses.

(2) Make annual reports to the Louisiana Health Works Commission on all issues required in this Subsection to be studied, particularly including any changes in the nature of the supply and demand situation since the last report.

(3), (4) Repealed by Acts 2008, No. 534, §4, eff. June 30, 2008.

C. The council may:

(1) Request the assistance of any state agency or any state official in acquiring information or cooperation necessary to fulfilling its duties.

(2) Accept and expend any contributions, pecuniary or otherwise, which would assist in meeting the requirements of this Section.

Acts 1991, No. 818, §4; Acts 1992, No. 1104, §1; Acts 2001, No. 675, §1; Acts 2008, No. 534, §§3, 4, eff. June 30, 2008; Acts 2014, No. 238, §§1, 2.



RS 37:1011 - Purpose of Part

PART IV. STIPENDIARY EDUCATIONAL PROGRAM

§1011. Purpose of Part

In order that the opportunity for graduate education be expanded, a nursing stipend program is provided for the upgrading of the faculty of the approved schools of nursing which prepare registered nurse applicants in an effort to meet the accreditation standards for such schools.

Added by Acts 1976, No. 542, §1, eff. Jan. 1, 1977. Amended by Acts 1977, No. 285, §1.



RS 37:1012 - Definitions

§1012. Definitions

As used in this Part:

A. "Board" means the Board of Regents.

B. "Committee" means the committee of deans, directors, and department heads of the approved schools and programs of nursing which prepare registered nurse applicants and a nonvoting representative of the board.

C. "Approved school" means any school of nursing preparing registered nurse applicants, approved by the board and including Charity Hospital School of Nursing, which is approved by the Louisiana State Board of Nursing.

Added by Acts 1976, No. 542, §1, eff. Jan. 1, 1977. Amended by Acts 1977, No. 285, §1.



RS 37:1013 - Eligibility

§1013. Eligibility

A. Members of the faculty of approved schools of nursing shall be eligible to participate in a stipendiary educational program as provided in R.S. 37:1014 through 1016, for the purpose of acquiring a master's or doctoral degree in the field of nursing or a doctoral degree in a related field.

B. Nurses who have a baccalaureate degree in nursing, are admitted into a graduate program for the acquisition of a master's degree in the field of nursing, and who contract to serve as a member of the faculty of an approved school of nursing in this state upon completion of the degree shall be eligible to participate in a stipendiary educational program as provided in R.S. 37:1017.

Added by Acts 1976, No. 542, §1, eff. Jan. 1, 1977. Amended by Acts 1977, No. 285, §1; Acts 1991, No. 818, §4.



RS 37:1014 - Establishment of program

§1014. Establishment of program

The committee shall administer a program which shall provide a stipend to qualified faculty for the purpose of acquiring a master's or doctoral degree in the field of nursing or a doctoral degree in a related field. The committee shall meet quarterly or as required at a site it determines in order to review applications of academic personnel for stipends. The committee members shall serve without compensation.

Added by Acts 1976, No. 542, §1, eff. Jan. 1, 1977. Amended by Acts 1977, No. 285, §1.



RS 37:1015 - Procedure for applications

§1015. Procedure for applications

A. Faculty members requesting stipends for the purpose of acquiring a master's or doctoral degree in nursing or a doctoral degree in a related field shall submit to the committee an application including:

(1) Notation of approval by the applicant's dean, director or department head of nursing and other required institutional permission;

(2) An authorized letter of acceptance from the institution which the applicant plans to enter;

(3) The specific period of time for which the stipend is requested; and

(4) Other data and qualifications as deemed pertinent by the committee.

B. The committee shall select and determine the number of approved faculty applicants from each approved school of nursing who shall be granted stipends.

C. The university, college, or school budget administrator shall submit to the board a list of faculty members from the institution who were granted stipends by the committee. Upon request each institution will be reimbursed on a monthly or semester basis by the Board of Regents for authorized stipends paid.

Added by Acts 1976, No. 542, §1, eff. Jan. 1, 1977. Amended by Acts 1977, No. 285, §1.



RS 37:1016 - Stipends

§1016. Stipends

Each person granted a stipend in accordance with the provisions of this Part shall receive seventy-five per cent of his or her current contractual annual salary for the period of approved stipend program participation. Stipends for the fall and spring semester shall each be calculated on a four and one-half month basis. Stipends granted for a quarter session shall be calculated on a three-month basis. Summer stipends may be authorized at seventy-five per cent of the salary of the individual in accordance with institutional policy. Stipends shall be used exclusively for study in Louisiana graduate programs approved by the board. A stipend may, however, be granted for out-of-state study if the committee determines that the necessary course of study is not available in the approved graduate programs of this state or for such other valid reasons as may be determined by the committee.

Added by Acts 1976, No. 542, §1, eff. Jan. 1, 1977. Amended by Acts 1977, No. 285, §1.



RS 37:1017 - Procedure and stipends for non-faculty applications

§1017. Procedure and stipends for non-faculty applications

A. The committee may administer a program by which they loan each year to an applicant eligible pursuant to R.S. 37:1013(B) not more than seventy-five percent of the lowest faculty salary being paid at the time of the application to be forgiven in exchange for completing the degree and for serving on the faculty for not less than three years more than the length of time taken to acquire the degree.

B. A stipend paid pursuant to this Section shall be contracted for pursuant to rules and regulations adopted by the board.

Acts 1991, No. 818, §4.



RS 37:1021 - Applicability

CHAPTER 11-A. MEDICATION ATTENDANTS AND

DIRECT SERVICE WORKERS

PART I. MEDICATION ATTENDANTS

§1021. Applicability

This Part shall apply only to the office for citizens with developmental disabilities and the office of aging and adult services of the Louisiana Department of Health, to community homes for persons with developmental disabilities funded through the Louisiana Department of Health, to intermediate care facilities for people with developmental disabilities, and to in-home Medicaid home- and community-based services. This Part shall apply to any program or agency contracting for services with the Louisiana Department of Health or the Department of Children and Family Services. Participation on the part of private providers that contract with the Louisiana Department of Health or the Department of Children and Family Services is strictly voluntary.

Acts 1990, No. 175, §1; Acts 1991, No. 877, §1; Acts 1995, No. 668, §1; Acts 2006, No. 163, §4; Acts 2013, No. 105, §1, eff. June 5, 2013.



RS 37:1022 - Drugs which may be administered

§1022. Drugs which may be administered

Nonlicensed personnel who have successfully completed and passed the drug administration course may administer oral medication, ointments, suppositories, but shall not administer any medication by intramuscular, intravenous, or subcutaneous routes.

Added by Acts 1976, No. 558, §1.



RS 37:1023 - Drug administration course; certification of medication attendants; rules; instructor training courses; fees

§1023. Drug administration course; certification of medication attendants; rules; instructor training courses; fees

A. Drug administration courses shall be established by the office of the secretary of the Louisiana Department of Health in conjunction with the Louisiana State Board of Nursing and the Louisiana State Board of Practical Nurse Examiners and as approved by the secretary of the Louisiana Department of Health. Persons who have successfully completed the course and passed a qualifying examination shall be permitted to administer certain medications to residents of facilities operated by the office for citizens with developmental disabilities or community homes for persons with developmental disabilities funded through the Louisiana Department of Health or the Department of Children and Family Services and to persons receiving in-home Medicaid home- and community-based services and shall be known as medication attendants. The course shall include but not be limited to instruction of the legal aspects, roles, and responsibilities of drug administration, definitions, terminology, classification, measurement, identification, effects, distribution, and the care and handling of drugs.

B. Fees for the drug administration courses shall be determined by the office of the secretary of the Louisiana Department of Health. The cost of implementation will be reimbursed to providers with contracts by the Louisiana Department of Health or the Department of Children and Family Services.

C. The Louisiana Department of Health shall promulgate rules in accordance with the Administrative Procedure Act to provide for the certification of medication attendants, the renewal, suspension, or revocation of such certification, and an appeals process for persons who have been denied certification or renewal, or whose certification has been suspended or revoked. The department shall also promulgate rules for the assessment of fees for instructor training courses.

Acts 1990, No. 175, §1; Acts 1991, No. 877, §1; Acts 1995, No. 668, §1; Acts 1995, No. 725, §1, eff. June 21, 1995; Acts 2013, No. 105, §1, eff. June 5, 2013.



RS 37:1024 - Authorized and prohibited functions of medication attendants

§1024. Authorized and prohibited functions of medication attendants

A. The authorized functions of the medication attendant are:

(1) Deliver and administer medications ordered by a physician or dentist to residents with the supervision of a registered nurse.

(2) Record in the client's chart doses delivered to and/or administered to the client.

(3) Chart drug effects and side effects.

(4) Obtain vital signs as indicated or ordered.

(5) Deliver pro re nata "PRN", as needed, medications when authorized by a licensed physician, dentist, or registered nurse. This authorization must be documented in writing within twenty-four hours.

B. The prohibited functions of the medication attendant are:

(1) May not give medications by intramuscular, intravenous, or subcutaneous routes.

(2) May not administer medications by the oral inhalant aerosol route unless administering a premeasured dosage unit provided by the manufacturer.

(3) May not receive or assume responsibility for reducing to writing oral or telephone orders from a physician.

(4) May not alter medication dosages as delivered from the pharmacy, unless authorized by a physician or dentist.

(5) May not administer medication in an acute care unit funded or operated by the Louisiana Department of Health and/or the Department of Children and Family Services.

Acts 1976, No. 558, §1; Acts 1977, No. 684, §9; Acts 1990, No. 175, §1; Acts 1991, No. 877, §1.



RS 37:1025 - Qualifications of applicants to the drug administration course

§1025. Qualifications of applicants to the drug administration course

A. Each person accepted to participate in the drug administration course shall be a citizen of the United States and a resident of this state and in addition:

(1) Must be employed in a facility operated by the office for citizens with developmental disabilities, in a community home for persons with developmental disabilities funded through the Louisiana Department of Health or the Department of Children and Family Services, or in an intermediate care facility for people with developmental disabilities, or be a person who provides in-home Medicaid home- and community-based services.

(2) Must be at least eighteen years of age.

(3) Must be able to read, write, and comprehend the English language.

(4) Must be free of communicable diseases and in suitable physical and emotional health to administer medications safely.

(5) Must have no known record or history of drug abuse or record of conviction of a felony.

B. There will be no discrimination in selection of medication attendants for reason of race, color, creed, religion, disability, as defined in R.S. 51:2232(11), or national origin.

Acts 1976, No. 558, §1; Acts 1977, No 684, §10; Acts 1990, No. 175, §1; Acts 1991, No. 877, §1; Acts 1993, No. 820, §6; Acts 1995, No. 668, §1; Acts 2006, No. 163, §4; Acts 2013, No. 105, §1, eff. June 5, 2013.



RS 37:1026.1 - Purpose

PART I-A. MEDICATION ATTENDANTS IN LICENSED NURSING HOMES

§1026.1. Purpose

The purpose of this Part is to create a program that shall authorize certification of medication attendants to perform certain functions in licensed nursing homes. This program shall be administered by the Louisiana Department of Health.

Acts 2007, No. 293, §1, eff. July 9, 2007; Acts 2011, No. 50, §1.



RS 37:1026.2 - Applicability

§1026.2. Applicability

This Part shall apply only to nursing homes licensed by the Louisiana Department of Health pursuant to R.S. 40:2009.3.

Acts 2007, No. 293, §1, eff. July 9, 2007.



RS 37:1026.3 - Definitions

§1026.3. Definitions

As used in this Part:

(1) "Authorized prescriber" means a licensed physician, dentist, or other health care provider authorized by law to prescribe drugs, medications, medical devices or appliances, and health care regimens.

(2) "Medication attendant" means a person who, pursuant to this Part, has completed a medication administration course approved by the Louisiana Department of Health, passed an examination for medication attendants approved by the Louisiana Department of Health, and received a current certification from the Louisiana Department of Health.

(3) "Department" means the Louisiana Department of Health.

(4) "Licensed nursing home" means a facility established and licensed pursuant to R.S. 40:2009.3.

Acts 2007, No. 293, §1, eff. July 9, 2007.



RS 37:1026.4 - Medication attendants

§1026.4. Medication attendants

Persons who have successfully completed an approved medication administration course, passed a qualifying certification examination, and been issued a current certification by the department pursuant to this Part shall be permitted to administer certain medications to residents of licensed nursing homes and shall be considered direct care staff with regard to nursing homes. The ratio of supervising licensed personnel to certified medication attendants shall be specified in department rules.

Acts 2007, No. 293, §1, eff. July 9, 2007.



RS 37:1026.5 - Authorized and prohibited functions of medication attendants

§1026.5. Authorized and prohibited functions of medication attendants

A. The authorized functions of the certified medication attendant shall include the following:

(1) Delivery and administration of certain prescribed medications ordered by an authorized prescriber for patients under the supervision of a licensed nurse by the following methods:

(a) Orally.

(b) Topically.

(c) Drops for eye, ear, or nose.

(d) Vaginally.

(e) Rectally.

(f) Transdermally.

(g) Via oral inhaler.

(2) Recording medications administered to the resident in the resident's chart.

(3) Charting medication effects and side effects.

B. The prohibited functions of the medication attendant shall include the following:

(1) Administering controlled dangerous substances or other substances identified as high risk by the department, unless otherwise specified in department rules.

(2) Administering medications by intramuscular, intravenous, subcutaneous, or other routes restricted in department rules.

(3) Administering medications by the oral inhalant aerosol route, unless administering a premeasured dosage unit provided by the manufacturer.

(4) Administering medications ordered on a pro re nata, as-needed, basis, except on an individualized basis as specified in department rules.

(5) Receiving or assuming responsibility for writing oral or telephone orders from an authorized prescriber.

(6) Performing a task involving the administration of medication if the medication administration requires an assessment of the patient's physical status, the need for medication, a calculation of the dosage of the medication, or the conversion of a dosage.

(7) Performing a task involving the administration of a medication if the patient is unstable or has changing nursing needs, unless the supervising nurse is available to monitor the patient and the effect of the medication on the patient.

Acts 2007, No. 293, §1, eff. July 9, 2007.



RS 37:1026.6 - Promulgation of rules and regulations

§1026.6. Promulgation of rules and regulations

A. The department, in consultation with an advisory committee to be comprised of one representative each, designated by the chief elected or administrative officer, of the Louisiana State Nurses' Association, Louisiana Board of Pharmacy, Louisiana State Board of Practical Nurse Examiners, Louisiana State Board of Nursing, Louisiana State Long-Term Care Ombudsman Program in the office of the governor, Board of Supervisors of Community and Technical Colleges, and Louisiana Nursing Home Association, shall promulgate rules and regulations pursuant to the Administrative Procedure Act for the enforcement of this Part by March 31, 2008.

B. The rules and regulations shall include but not be limited to:

(1) Establishment of a medication administration course of not less than one hundred hours.

(2) Establishment of standards, curricula, and training requirements for a medication administration course for certified medication attendants, including but not limited to:

(a) Legal aspects of medication administration.

(b) Roles of health care providers in relation to medication administration.

(c) Responsibilities of medication administration.

(d) Definitions.

(e) Terminology.

(f) Classification.

(g) Measurement of medications.

(h) Identification of residents.

(i) Documentation.

(j) Effects of medications.

(k) Distribution, care, and handling of medications.

(3) Examination and certification of medication attendants.

(4) Performance evaluations for certified medication attendants.

(5) Application for and issuance, renewal, suspension, and revocation of certificates of medication attendants.

(6) Ratios of supervising licensed nurses to medication attendants in licensed nursing homes.

(7) Appeal procedures.

(8) Analysis of statistical data pertaining to medication error rates, resident outcomes, and satisfaction.

(9) Evaluation of the training program to determine its effectiveness.

(10) Preparation and delivery of annual interim reports to the Senate Committee on Health and Welfare and the House Committee on Health and Welfare for purposes of performance evaluation and continuance.

Acts 2007, No. 293, §1, eff. July 9, 2007; Acts 2011, No. 50, §1.



RS 37:1026.7 - Medication administration course; qualifications of applicants

§1026.7. Medication administration course; qualifications of applicants

Each person accepted to participate in the medication administration course shall meet the following minimum qualifications:

(1) Be a citizen of the United States, a United States national, or an alien lawfully admitted for permanent residency in the United States.

(2) Have attained a high school diploma or approved equivalent.

(3) Be at least eighteen years old.

(4) Be proficient in reading and writing the English language.

(5) Be free of abused substances as evidenced by periodic random testing.

(6) Pass a criminal background check and have no history of criminal activities that may subject persons entrusted to their care to potential harm.

(7) Be a certified nursing assistant with a valid certification.

(8) Have a minimum of one year's experience in a nursing home as a certified nursing assistant or graduated from a nursing program.

(9) Have a letter of recommendation from an administrator or a director of nursing.

(10) Any qualifications specified in the rules promulgated by the department.

Acts 2007, No. 293, §1, eff. July 9, 2007.



RS 37:1026.8 - Registry

§1026.8. Registry

A permanent register of all persons certified to practice as a medication attendant shall be maintained by the department as part of the nurse aide registry. Any nursing home utilizing a medication attendant shall verify with this registry that the person has a current certification.

Acts 2007, No. 293, §1, eff. July 9, 2007.



RS 37:1026.9 - Repealed by Acts 2011, No. 50, §3.

§1026.9. Repealed by Acts 2011, No. 50, §3.



RS 37:1031 - Applicability

PART II. DIRECT SERVICE WORKERS

§1031. Applicability

A. The provisions of this Part shall not apply to gratuitous care provided by friends or members of the individual's family. The provisions of this Part shall apply to all direct service workers employed by a licensed agency, or employed as part of an authorized departmental self-directed program, and who attend to individuals receiving home- and community-based long-term services and who are not authorized to perform these tasks under other state laws or regulations. An individual being served shall meet the following criteria:

(1) Is eligible for home- and community-based long-term care services licensed by the Louisiana Department of Health.

(2) Resides in a residence where there is daily monitoring by a family member, a direct service worker, or other health care provider.

(3) Has a current plan of care.

(4) Receives a periodic assessment by a registered nurse based on the individual's health status.

(5) Requires assistance with medication administration or other noncomplex medical tasks.

B. As used in this Part, the term "residence" shall not include any intermediate care facility for people with developmental disabilities, any nursing home, or any other facility licensed by the Louisiana Department of Health or the Department of Children and Family Services.

C. As defined in this Part, a "direct service worker" is an unlicensed person who provides personal care or other services and supports to persons with disabilities or to the elderly in order to enhance their well-being and which involves face-to-face direct contact with the person. Functions performed may include but are not limited to assistance and training in activities of daily living, personal care services, and job-related supports.

D. A registered nurse may delegate to a licensed practical nurse components of the training and supervision of the direct service worker provided that the registered nurse shall retain the responsibility and accountability for all acts of delegation and ensuring authorization and competency validation.

E. The Louisiana Department of Health, in conjunction with the Louisiana State Board of Nursing, shall promulgate rules and regulations necessary to enable the implementation of this Part, and other rules and regulations concerning direct service workers consistent with this Part.

Acts 2005, No. 451, §1, eff. July 11, 2005; Acts 2006, No. 163, §4; Acts 2008, No. 552, §1; Acts 2011, No. 299, §1; Acts 2014, No. 507, §1.

NOTE: See Acts 2014, No. 507, §2(B), which provides that the Act shall be known as "Bailey's Law".



RS 37:1032 - Authorized procedures

§1032. Authorized procedures

Direct service workers may perform any or all of the following tasks for an individual who is in stable condition only when the task may be performed according to exact directions and there is no need to alter the standard procedure and the results are predictable:

(1) Administration of oral and topical medication, ointments, suppositories, or a pre-measured dosage unit provided by the manufacturer of an oral inhalant aerosol as ordered by an authorized prescriber. Any medication administered by a direct service worker under this Part shall be in a container which meets acceptable pharmaceutical standards and is marked with clear instructions, the prescriber's name, the prescription number, if any, and the name of medication, dosage, and route. Under no condition shall a direct service worker administer medications not in compliance with the provisions of this Section.

(2) Provision of routine hydration, nutrition, or medication by way of an established gastro-tube.

(3) Other non-complex tasks which may be delegated by the registered nurse to the direct service worker pursuant to rules promulgated pursuant to this Part.

Acts 2005, No. 451, §1, eff. July 11, 2005.



RS 37:1033 - Required training

§1033. Required training

A. In order to be authorized to perform the procedures specified in R.S. 37:1032, a direct service worker shall be employed by a licensed agency or employed as part of an authorized departmental self-directed program. If the direct service worker is employed as part of an authorized departmental self-directed program, the training he will receive shall be developed by the Louisiana Department of Health in conjunction with the Louisiana State Board of Nursing. If the direct service worker is employed by a licensed agency he shall receive the following training:

(1) All training required by agency licensing laws or the rules and regulations for participating in Medicaid reimbursement or the requirements of the state or federally funded home or community-based service.

(2) In order to administer medications, at least sixteen hours of fundamentals of medication administration training including but not limited to medication administration, handling and storage of medications, side effects, and drug interactions. This training may be a part of the training required in Paragraph (1) of this Subsection.

(3) In order to administer noncomplex tasks, complete didactic training, and demonstration of competency in accordance with guidelines established and approved by the Louisiana Department of Health and the Louisiana Board of Nursing.

(4) Appropriate person-specific training from a registered nurse who has assessed the health status of the individual receiving services and determined that the direct service worker can perform the tasks in a safe, appropriate manner, with additional person-specific training by a registered nurse whenever the tasks to be performed or the types of medications to be administered are changed. Written documentation of training provided by the registered nurse shall be submitted to and maintained by the direct service worker's employer.

B. Any unlicensed person performing the procedures authorized by this Part shall complete the training required by this Section no later than twelve months after promulgation of the regulations required by this Part. Training specified in Subsection A of this Section shall be repeated if the registered nurse does not certify that the direct service worker has demonstrated a sufficient level of competency in the subject matter.

C. A direct service worker shall undergo an annual competency validation, specified in rules adopted by the Louisiana Board of Nursing and the Louisiana Department of Health, performed by a registered nurse, to determine whether the direct service worker continues to perform the authorized, person-specific tasks appropriately. Documentation of the annual competency review provided by the registered nurse shall be submitted to and maintained by the direct service worker's employing agency.

D.(1) Any licensed nurse who has properly trained and documented that a direct service worker can perform the prescribed tasks shall not be liable for any civil damages as a result of any act or omission of the direct service worker.

(2) A physician licensed to practice medicine by the Louisiana State Board of Medical Examiners, whether or not he developed the individual's current plan of care, including but not limited to the prescribed medication regime, who is rendering professional medical care services to the individual receiving assistance or services under the provisions of this Part shall not be liable for any civil damages as a result of any negligent or intentional act or omission of a direct service worker or a licensed agency.

E. Notwithstanding any other provision of law, licensed agencies that employ direct service workers shall be liable for damages as a result of any act or omission of the direct service worker.

F. Direct service workers with a finding on the Direct Service Worker Registry of the Louisiana Department of Health shall not perform tasks pursuant to this Part.

G. Repealed by Acts 2011, No. 299, §3.

H. The Louisiana Department of Health and the Louisiana State Board of Nursing shall meet at least annually to review data collected by the Louisiana Department of Health that is relevant to the administration of health care tasks authorized by this Part. The Louisiana Department of Health and the Louisiana State Board of Nursing shall use the data to evaluate the efficiency of this program and shall make joint recommendations to the secretary of the Louisiana Department of Health and the executive director of the Louisiana State Board of Nursing for any needed revisions.

Acts 2005, No. 451, §1, eff. July 11, 2005; Acts 2008, No. 552, §1; Acts 2011, No. 299, §§1, 3; Acts 2014, No. 507, §1; Acts 2014, No. 791, §11.

NOTE: See Acts 2014, No. 507, §2(B), which provides that the Act shall be known as "Bailey's Law".



RS 37:1034 - Termination of authorization

§1034. Termination of authorization

Authorization for a direct service worker to perform any of the tasks specified in R.S. 37:1032 shall be terminated for any of the following reasons:

(1) The condition of the individual for whom the direct service worker is performing the tasks covered within this Part has become unstable.

(2) A registered nurse certifies that the direct service worker can no longer perform the prescribed tasks safely.

(3) The direct service worker has a finding against him placed on the Direct Service Worker Registry.

Acts 2005, No. 451, §1, eff. July 11, 2005; Acts 2011, No. 299, §1.



RS 37:1041 - Legislative declaration; statement of purpose; definitions; scope of practice

CHAPTER 12. OPTOMETRY

§1041. Legislative declaration; statement of purpose; definitions; scope of practice

A. The practice of optometry in the state of Louisiana is declared a professional practice affecting the public health, safety, and welfare and is subject to regulation and control in the public interest. It is further declared to be a matter of public interest and concern that the practice of optometry, as defined in this Chapter, merit and receive the confidence of the public and that only qualified persons be permitted to engage in the practice of optometry in the state of Louisiana. This Chapter shall be liberally construed to carry out these objectives and purposes.

B. The purpose of this Chapter is to promote, preserve, and protect the public health, safety, and welfare by and through education, as well as effective control and regulation of persons, in or out of the state, that practice optometry within this state.

C. As used in this Chapter, the following terms have the meaning ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Board" means the Louisiana State Board of Optometry Examiners.

(2)(a) "Diagnostic and therapeutic pharmaceutical agent" means any prescription or nonprescription drug delivered by any route of administration, used or prescribed for the diagnosis, prevention, treatment, or mitigation of abnormal conditions and pathology of the human eye and its adnexa, or those which may be used for such purposes, and certain approved narcotics, when used in treatment of disorders or diseases of the eye and its adnexa.

(b) Repealed by Acts 2014, No. 398, §2, eff. June 1, 2014.

(c) "Diagnostic and therapeutic pharmaceutical agent" shall not include any drug or other substance listed in Schedules I and II of the Uniform Controlled Dangerous Substances Law provided in R.S. 40:963 and 964 which shall be prohibited from use by a licensed optometrist.

(d) Repealed by Acts 2014, No. 398, §2, eff. June 1, 2014.

(e) Licensed pharmacists of this state shall fill prescriptions for such pharmaceutical agents of licensed optometrists certified by the board to use such pharmaceutical agents. Licensed optometrists certified by the board to use pharmaceutical agents may direct licensed registered nurses, licensed practical nurses and other healthcare personnel to execute diagnostic and therapeutic orders and administer pharmaceutical agents. Licensed registered nurses, licensed practical nurses and other healthcare personnel shall execute diagnostic and therapeutic orders and administer pharmaceutical agents prescribed by licensed optometrists certified by the board to use pharmaceutical agents.

(3) "Licensed optometrist" means a person licensed and holding a certificate issued under the provisions of this Chapter.

(4)(a) "Ophthalmic surgery" means a procedure upon the human eye in which in vivo human tissue is injected, cut, burned, frozen, sutured, vaporized, coagulated, or photodisrupted by the use of surgical instrumentation such as, but not limited to, a scalpel, cryoprobe, laser, electric cautery, or ionizing radiation. Nothing in this Chapter shall limit an optometrist's ability to use diagnostic or therapeutic instruments utilizing laser or ultrasound technology in the performance of primary eye care or limit an optometrist's ability to perform ophthalmic surgery procedures other than those specifically excluded in Subsection D of this Section. Only persons licensed to practice medicine by the Louisiana State Board of Medical Examiners under the laws of this state may perform the ophthalmic surgery procedures specified in Subsection D of this Section.

(b) Nothing in this Chapter shall prohibit the dilation and irrigation of lacrimal ducts, insertion and removal of lacrimal plugs, foreign body removal from superficial ocular tissue, suture removal, removal of eyelashes, drainage of superficial lesions of the eye and its adnexa, or corneal shaping with external ophthalmic devices such as contact lenses by optometrists, provided however, no optometrist shall carry out any such procedures referenced in this Paragraph unless certified by the board to treat these abnormal conditions and pathology of the human eye and its adnexa.

(5) "Optometry" means that practice in which a person employs primary eye care procedures including ophthalmic surgery such as YAG laser capsulotomy, laser peripheral iridotomy, and laser trabeculoplasty, except for those surgery procedures specifically excluded in Subsection D of this Section; measures the powers and range of vision of the human eye using subjective or objective means, including the use of lenses and prisms before the eye and autorefractors or other automated testing devices to determine its accommodative and refractive state and general scope of function; and the adaptation, sale, and dispensing of frames and lenses in all their forms, including plano or zero power contact lenses, to overcome errors of refraction and restore as near as possible, normal human vision, or for orthotic, prosthetic, therapeutic, or cosmetic purposes with respect to contact lenses. Optometry also includes the examination, diagnosis, and treatment of abnormal conditions and pathology of the human eye and its adnexa, including the use or prescription of vision therapy, ocular exercises, rehabilitation therapy, subnormal vision therapy, ordering of appropriate diagnostic lab or imaging tests; the dispensing of samples to initiate treatment; and the use or prescription of diagnostic and therapeutic pharmaceutical agents. With respect to frames and lenses, including those containing diagnostic and therapeutic pharmaceutical agents, an optometrist may provide samples or dispense such products to his own patients, provided however that such dispensing activities shall conform to rules relative to packaging, labeling, and recordkeeping promulgated by the board.

D. The following ophthalmic surgery procedures are excluded from the scope of practice of optometry, except for the preoperative and postoperative care of these procedures:

(1) Retina laser procedures, Laser-Assisted In Situ Keratomileus (LASIK), Photorefractive Keratectomy (PRK), laser epithelial keratomileusis (LASEK), and any form of refractive surgery.

(2) Penetrating keratoplasty, corneal transplant, or lamellar keratoplasty.

(3) The administration of general anesthesia.

(4) Surgery done with general anesthesia.

(5) Laser or nonlaser injection into the vitreous chamber of the eye to treat any macular or retinal disease.

(6) The following nonlaser surgical procedures:

(a) Surgery related to removal of the eye from a living human being.

(b) Surgery requiring full thickness incision or excision of the cornea or sclera other than paracentesis in an emergency situation requiring immediate reduction of the pressure inside the eye.

(c) Surgery requiring incision of the iris and ciliary body, including iris diathermy or cryotherapy.

(d) Surgery requiring incision of the vitreous.

(e) Surgery requiring incision of the retina.

(f) Surgical extraction of the crystalline lens.

(g) Surgical intraocular implants.

(h) Incisional or excisional surgery of the extraocular muscles.

(i) Surgery of the eyelid for suspect eyelid malignancies or for incisional cosmetic or mechanical repair of blepharochalasis, ptosis, and tarsorrhaphy.

(j) Surgery of the bony orbit, including orbital implants.

(k) Incisional or excisional surgery of the lacrimal system other than lacrimal probing or related procedures.

(l) Surgery requiring full thickness conjunctivoplasty with graft or flap.

(m) Any surgical procedure that does not provide for the correction and relief of ocular abnormalities.

(n) Injection or incision into the eyeball.

(o) Retrobulbar or intraorbital injection.

(p) Surgery requiring suturing.

(q) Pterygium surgery.

E. In a public health emergency, the state health officer may authorize therapeutically licensed optometrists to administer inoculations for systemic health reasons.

Amended by Acts 1975, No. 123, §§1, 2; Acts 1993, No. 202, §1; Acts 1995, No. 1209, §1; Acts 2003, No. 987, §1; Acts 2005, No. 6, §1; Acts 2006, No. 596, §1; Acts 2007, No. 66, §1; Acts 2008, No. 439, §1; Acts 2011, No. 149, §1; Acts 2014, No. 398, §§1, 2, eff. June 1, 2014.



RS 37:1042 - Louisiana State Board of Optometry Examiners; appointment; terms of members; protected action and communication

§1042. Louisiana State Board of Optometry Examiners; appointment; terms of members; protected action and communication

A. The Louisiana State Board of Optometry Examiners is created within the Louisiana Department of Health and is subject to the provisions of R.S. 36:803. This board shall consist of five members who shall be licensed optometrists and shall have practiced optometry in this state for seven years.

B. Each member of the board shall be appointed by the governor from a list of three names submitted to him by the board. For the purpose of preparing the list of three names, the board shall conduct an annual meeting on a date in June set by the board annually, at which all optometrists licensed under the laws of Louisiana shall have the right to attend, nominate and vote. The board shall have the authority to regulate and prescribe the place and hour of the meeting, the method of nomination, and the manner of voting. Each optometrist in attendance shall have the right to vote for those persons duly nominated and no cumulative or proxy voting shall be permitted. Each optometrist voting must vote for three nominees in order for his ballot to be valid, and any ballot indicating votes for more or less than three nominees shall be null and void. The three persons receiving the greatest number of votes of those in attendance at the meeting shall be the three persons whose names shall be submitted to the governor for appointment to the board. At least thirty days prior to the meeting the board shall mail notices to each optometrist licensed under the laws of Louisiana at the address shown in his current registration notifying each optometrist of the exact date, place and hour of the meeting, the purpose of the meeting and of his right to attend and vote.

C. The term of each member shall be five years, but vacancies occurring during the term of a member shall be filled for the unexpired term by an optometrist possessing the qualifications for board membership, nominated by the remaining members of the board and appointed by the governor from that nomination.

D. There shall be no liability on the part of and no action for damages against:

(1) Any member of the board, or its agents or employees, for any action undertaken or performed by such person within the scope of the duties, powers, and functions of the board or such examining committee as provided for in this Chapter when such person is acting without malice and in the reasonable belief that the action taken by him is warranted; or

(2) Any person providing information to the board, its agents or employees, whether a witness, or otherwise, unless such information is false and the person providing it knew that such information was false.

E. In any suit brought against the board, its employees or agents, or any person or entity providing information to the board, when the defendant substantially prevails in such suit, the court shall, at the conclusion of the action, award to the defendant and assess against the claimant the cost of defending the suit attributable to such claim, including reasonable attorney fees, if the claim, or the claimant's conduct during the litigation of the claim, was either frivolous, unreasonable, without foundation, or in bad faith. For the purpose of this Subsection, a defendant shall not be considered to have substantially prevailed when the claimant obtains an award for damages or permanent injunctive or declaratory relief.

Amended by Acts 1974, No. 442, §1; Acts 1977, No. 684, §11; Acts 2003, No. 987, §1; Acts 2011, No. 149, §1.



RS 37:1043 - Oath of office

§1043. Oath of office

All members of the board shall take the oath required of state officers before entering upon the duties of their office.



RS 37:1044 - Removal of members

§1044. Removal of members

The governor may remove any member of the board for inefficiency, neglect of duty or a violation of the provisions of this Chapter.



RS 37:1045 - Officers; meetings; quorum

§1045. Officers; meetings; quorum

A. The board shall choose from its membership a president and a secretary-treasurer. The board shall hold regular semiannual meetings. Three members shall constitute a quorum for the transaction of business.

B. All proceedings of the board are to be conducted in conformity with the provisions of the Administrative Procedure Act (R.S. 49:951 et seq.).

Amended by Acts 1974, No. 443, §1.



RS 37:1046 - Fees; compensation; expenses; staff

§1046. Fees; compensation; expenses; staff

A. Pursuant to the authority of Paragraph A of Section 9 of Article VII of the Constitution of Louisiana, the board shall retain all fees and other monies received by it. Such funds may be expended by the board, without appropriation, for costs of administration of this Chapter and other expenses. Any funds remaining unexpended and unencumbered at the end of each fiscal year shall be retained by the board for expenditure in succeeding years and no part thereof shall revert to the General Fund of the state.

B. Each member of the board shall be reimbursed when actually in attendance of a board meeting or when required to travel for the official authorized business of the board, not more than seventy-five dollars per day plus actual expenses and mileage to and from their domicile to the place of meeting at the same rate of reimbursement set by the division of administration for state employees under the provisions of R.S. 39:231.

C. The secretary-treasurer, who shall be an appointed member of the board, may receive for his services a reasonable salary fixed by the board. The board may also employ such persons as may be necessary to assist the secretary-treasurer or other officers to accomplish the duties and responsibilities of this Chapter.

Amended by Acts 1967, No. 44, §1; Acts 1973, No. 66, §1; Acts 1982, No. 678, §1; Acts 2003, No. 987, §1.



RS 37:1047 - Records; receipts and disbursements

§1047. Records; receipts and disbursements

The secretary-treasurer of the board shall keep a full record of all acts and proceedings of the board. All moneys shall be received by him and disbursed in administering the provisions of this Chapter.



RS 37:1048 - Powers of the board

§1048. Powers of the board

The board shall be responsible for the control and regulation of the practice of optometry and may:

(1) Adopt by-laws and regulations for the management of the board and define the duties of its officers.

(2) Promulgate and publish rules and regulations for the purpose of administering the provisions of this Chapter.

(3) Employ the necessary persons, including an attorney, to administer this Chapter.

(4) Summon witnesses and compel the attendance of witnesses. No subpoena shall be issued until the party who wishes to subpoena the witness first deposits with the agency a sum of money sufficient to pay all fees and expenses to which a witness in a civil case is entitled pursuant to R.S. 13:3661 and R.S. 13:3671. A summons may order a person to appear and/or produce at the hearing, books, papers, documents or any other tangible things in his possession or under his control, if a reasonably accurate description thereof is given.

(5)(a) Conduct hearings on proceedings, and generally enforce those provisions of this Chapter, relating to conduct and competence, including but not limited to revocation, summary suspension, suspension, probation, reprimand, fines and warnings, when evidence has been presented showing violation of any of the provisions of this Chapter.

(b) In addition to the power and duties granted in Subparagraph (a) of this Paragraph, the board may, in its discretion, impose a fine against any person licensed under this Chapter when evidence has been presented showing the person is in violation of any of the provisions of this Chapter and may assess costs and attorney fees against the person found to have been in violation of any of the provisions of this Chapter.

(6)(a) Issue a subpoena to any person or persons who the board has probable cause to believe has engaged in the practice of optometry without a current valid license or permit and conduct hearings when evidence has been presented showing that the person or persons have been engaged in the practice of optometry without a current valid license or permit.

(b) Levy a civil penalty of no more than five thousand dollars per offense upon any unlicensed person who, after a hearing or informal resolution in accordance with all provisions of the Administrative Procedure Act and this Chapter, is found to have practiced optometry without benefit of a current valid license having been issued by the board pursuant to the provisions of this Chapter and assess costs and attorney fees against the unlicensed person found to have been practicing optometry without a current valid license.

(c) Levy a civil penalty not to exceed one thousand dollars upon any person who fails to attend a hearing as a witness, or otherwise, after timely service of a summons or subpoena.

(7) Establish and enforce compliance with professional standards and rules of conduct of optometrists engaged in the practice of optometry.

(8) Inspect during hours of operation any licensed, permitted, certified, or registered person including, but not limited to, pertinent records for the purpose of determining if any provisions of law governing the legal distribution of drugs or devices or the practice of optometry is being violated.

(9) Cooperate with all agencies charged with the enforcement of the laws of the United States, of this state, and of all other states relating to drugs, devices or the practice of optometry.

(10) Compel a person applying for or holding any license, registration, certificate, permit, or any other designation deemed necessary to engage or assist in the practice of optometry to submit to an evaluation by such persons as the board may designate.

(11) Permit optometrists to join such professional organizations and associations organized exclusively to promote the improvement of the standards of the practice of optometry for the protection of the health, safety, and welfare of the public or whose activities facilitate the work of the board.

(12) Educate the public and optometrists on issues of public health, safety and welfare by sponsoring, promoting, managing, operating or improving health related education services, programs or facilities in the state.

(13) Place under seal all drugs or devices that are owned by or in the possession, custody, or control of a licensee at the time his license is suspended or revoked or at the time the board refused to renew his license. Except as otherwise provided in this Section, drugs or devices so sealed shall not be disposed of until appeal rights under the Administrative Procedure Act have expired, or an appeal filed pursuant to that Act has been determined.

(14) Establish minimum standards for maintaining the integrity and confidentiality of prescription information and other patient health care information.

(15) Require that any therapeutically licensed optometrist licensed to practice pursuant to this Chapter meet the educational and competence criteria established by the board in order to perform expanded therapeutic procedures. Evidence of proof of continuing competency shall be determined by the board.

Acts 2003, No. 987, §1; Acts 2006, No. 596, §1; Acts 2009, No. 289, §1; Acts 2014, No. 398, §1, eff. June 1, 2014.



RS 37:1049 - Qualifications and requirements of applicants

§1049. Qualifications and requirements of applicants

All persons desiring to become licensed to practice optometry shall:

(1) Be citizens of the United States, of good moral character.

(2) Have graduated from an approved high school or school maintaining a similar standard.

(3) Have graduated from a school or college of optometry approved by the board and hold the graduate level Doctor of Optometry degree.

(4) File with the secretary of the board upon the form furnished an application under oath stating that he fulfills each requirement of this Section and include with the application the papers required by R.S. 37:1050.

(5) Pass the examination required by R.S. 37:1051.

(6) Have reached the required level of performance on those parts of the examination administered by the National Board of Examiners in Optometry required by the board and cause to be furnished to the secretary of the board a true written copy of the score report of such national board examination.

(7) Have demonstrated that they have reached the qualification level necessary to become certified to treat abnormal conditions and pathology of the human eye and its adnexa as set forth in R.S. 37:1051, and the rules and regulations established, published, and administered by the board.

(8) Meet the credentialing requirements of the board to perform authorized ophthalmic surgery procedures.

Acts 2003, No. 987, §1; Acts 2009, No. 289, §1; Acts 2014, No. 398, §1, eff. June 1, 2014.



RS 37:1050 - Application requirements

§1050. Application requirements

A. The application required by R.S. 37:1049 shall be accompanied by a certificate under oath of the applicant's credits from the schools of his graduation, by a photostatic copy of his diploma or certificate of graduation, by a true copy of the score report of the examination administered by the National Board of Examiners in Optometry required by the board, by the applicant's fee required by R.S. 37:1058, and by a photograph of the applicant. Failure to comply with these requirements shall constitute sufficient grounds to refuse the applicant the right to take the examination.

B. The application, together with the supporting documents, shall be filed with the secretary-treasurer of the board on or before thirty days prior to the date set for examination unless, in the opinion of the board, the documents, through no fault of the applicant, are not available at this time.

Acts 2003, No. 987, §1; Acts 2011, No. 149, §1.



RS 37:1051 - Examinations and educational requirements

§1051. Examinations and educational requirements

A. Examinations given by the board shall be based upon subjects taught in approved schools and colleges of optometry, such as general anatomy, physics, chemistry, biology, physiology, anatomy, and physiology of the eye, general physiology, general pathology, ocular pathology, ocular neurology, ocular myology, psychology, physiological optics, optometrical mechanics, vision therapy, visual field charting, orthoptics, clinical optometry, contact lenses, primary eye care procedures, general pharmacology and ocular pharmacology with emphasis on the use of ocular diagnostic and therapeutic pharmaceutical agents, and the applications of the general law of optics and refraction and such other materials and subjects as are essential in the practice of optometry. Examinations shall be conducted at least once annually on dates fixed by the board.

B. All written examinations held by the board and the answers of applicants shall be kept as records by the board for at least one year.

C.(1) Under regulations established, published, and administered by the board, optometrists who graduated from optometry school prior to 1993 desiring to qualify for certification to treat abnormal conditions and pathology of the human eye and its adnexa, including employment of therapeutic pharmaceutical agents, shall be required to qualify for such certification from the board by furnishing proof of satisfactory completion of additional studies with particular emphasis on the examination, diagnosis, and treatment of abnormal conditions and pathology of the human eye and its adnexa. No optometrist shall carry out such treatment or employ such pharmaceutical agents without such certification. He shall have current certification that he has completed a basic course in cardiopulmonary resuscitation, and proof that he possesses in his office an automatic epinephrine injector that is operable and on which the expiration date has not passed.

(2) Such studies shall be provided by an educational institution accredited by a regional or professional accreditation organization which is recognized or approved by the Council of Postsecondary Accreditation of the United States Office of Education and approved by the board.

(3) The required additional studies shall include a minimum of forty-six clock hours of didactic education and thirty-four clock hours of approved supervised clinical training which shall be the equivalent of at least five semester hours of postgraduate education in the examination, diagnosis, and treatment of abnormal conditions and pathology of the human eye and its adnexa. Courses of study shall include but not be limited to the following areas: pharmacological principles, pharmacological antibiotics, pharmacological principles of the autonomic nervous system, systemic drugs, anterior segment disease of the adnexa, anterior segment disease of the cornea, anterior segment disease of the conjunctiva, anterior segment disease of the uvea, posterior segment disease, the eye in systemic disease, glaucoma, and postoperative care. If the applicant passes the Treatment and Management of Ocular Disease examination administered by the National Board of Examiners in Optometry or other examination as approved by the board pertaining to the use of pharmaceutical agents and the treatment and management of ocular disease, the applicant shall be deemed to have met the requirement for additional studies in didactic education.

Amended by Acts 1969, No. 116, §1; Acts 1974, No. 444, §1; Acts 1975, No. 123, §1; Acts 1993, No. 202, §1; Acts 2003, No. 987, §1; Acts 2009, No. 289, §1.



RS 37:1052 - Certificate to practice; registering; evidence

§1052. Certificate to practice; registering; evidence

A. If the applicant successfully passes the examination required in R.S. 37:1051, he shall, within ninety days of the examination date, pay all applicable fees including the original license fee and the original therapeutic pharmaceutical agent certificate fee and shall receive from the board under its seal certificates entitling him to practice optometry in this state. No certificate to practice optometry or therapeutic optometry in this state shall be issued to an applicant who fails to pay all applicable fees within the ninety-day period; provided, however, such applicant may file a new application as provided for in R.S. 37:1049 and retake the examination provided for in R.S. 37:1051. These certificates or renewals thereof shall be the only evidence of the right of a person to practice optometry or therapeutic optometry.

B. The certificates shall be registered in a record book to be kept by the board for that purpose. A copy of the certificates certified by the secretary of the board shall be received as evidence in all the courts of this state.

Acts 2009, No. 289, §1.



RS 37:1053 - Right to re-take examination

§1053. Right to re-take examination

If an applicant fails to pass the examination provided in R.S. 37:1051, he may, after the expiration of six months, take a second examination without paying an additional fee, if this examination is held within two years after the failure.



RS 37:1054 - Applicants from other states; waiver of examination

§1054. Applicants from other states; waiver of examination

The board may waive the examination provided in R.S. 37:1051 if the applicant presents to the board a satisfactory certificate of registration from a board of optometry examiners of another state, and if the standard of requirements adopted and enforced by such board is equal to that provided in this Chapter.



RS 37:1055 - Recording of certificate

§1055. Recording of certificate

Every person before beginning the practice of optometry in this state shall record the certificate issued to him by the board in the parish in which he desires to practice.

Acts 2011, No. 149, §1.



RS 37:1056 - Annual renewal of license to practice

§1056. Annual renewal of license to practice

All licensed optometrists shall annually:

1. Pay to the board the annual renewal fee provided in R.S. 37:1058 on or before the first day of March of each year; and

2. Accompany the payment of the annual renewal fee with evidence satisfactory to the board of attendance and completion of twelve hours of continuing education pertaining to subjects required for licensing as set forth in R.S. 37:1051 and/or subjects pertaining to current visual and health care practices as are applicable to the practice of optometry. All licensed optometrists who have attained the age of sixty years as of March 1, 1969 shall be exempt from this continuing education requirement.

Amended by Acts 1969, No. 116, §1.



RS 37:1057 - Renewals; requirements

§1057. Renewals; requirements

A. Where the annual renewal fee required by R.S. 37:1056(1) is not paid on or before the first day of March, a delinquency fee of one hundred fifty dollars shall be imposed. Failure to pay the annual renewal fee and delinquency fee on or before the first day of July will provide a basis for the temporary suspension of a Louisiana optometry license. Payment of the license renewal fee made after the first day of July of each renewal year where the license has been suspended shall be accompanied by the one hundred fifty dollar delinquency fee, the one hundred fifty dollar reinstatement fee, as well as any costs or expenses, including attorney fees, which may be caused by the need for the institution of disciplinary proceedings, fines imposed in disciplinary proceedings, and all other applicable fees, including a license reinstatement fee. Failure to pay the annual renewal fee, delinquency fee or reinstatement fee on or before the first day of January of the year following the delinquency shall be cause for the board to revoke a Louisiana optometry license.

B. Where satisfactory evidence of compliance with the continuing education requirement, as required by R.S. 37:1056(2) is not submitted to the board on or before the first day of March, a delinquency fee of one hundred fifty dollars shall be imposed. Failure to submit satisfactory evidence of compliance with the continuing education requirement on or before the first day of July shall provide a basis for the temporary suspension of a Louisiana optometry license. Satisfactory evidence of compliance with the continuing education requirement provided to the board after the first day of July of each renewal year where the license has been suspended shall be accompanied by the one hundred fifty dollar delinquency fee, the one hundred fifty dollar reinstatement fee, as well as any cost or expenses, including attorney fees, which may be caused by the need for the institution of disciplinary proceedings, fines imposed in disciplinary proceedings, and all other applicable fees, including a license reinstatement fee. Failure to submit satisfactory evidence of compliance with the continuing education requirement on or before the first day of January of the year following the delinquency shall be cause for the board to revoke a Louisiana optometry license.

Amended by Acts 1969, No. 116, §1; Acts 2003, No. 987, §1; Acts 2006, No. 596, §1.



RS 37:1058 - Fees

§1058. Fees

The board shall, by rule, establish a reasonable fee schedule for the issuance or renewal of any license, permit, or certificate, for administration of examinations for licensure, or for any other administrative function provided for in this Chapter, and the receipts from the payment of such fees shall be used to carry out the purpose of this Chapter. Such fee schedule may be modified from time to time as deemed necessary by the board. The fees shall be established and payable by rule adopted in accordance with the Administrative Procedure Act. However, the board may, by a majority vote, reduce the amount of or waive the collection of any such fees.

Amended by Acts 1962, No. 96, §1; Acts 1969, No. 116, §1; Acts 1974, No. 446, §1; Amended by Acts 1982, No. 678, §1; Acts 2003, No. 987, §1.



RS 37:1059 - Display of certificate

§1059. Display of certificate

Every licensed optometrist shall display in his place of business the certificate issued by the board.



RS 37:1060 - List of licensed optometrists

§1060. List of licensed optometrists

The secretary-treasurer of the board shall, under the signature of the president under oath, file annually with the governor a complete list of all licensed optometrists.



RS 37:1061 - Causes for refusal, suspension, or revocation of certificate

§1061. Violations and causes for refusal, suspension, or revocation of certificate

A. The board may, after due notice and hearing, assess a fine not to exceed the sum of five thousand dollars for each offense, refuse to license, register, certify, or permit any applicant, refuse to renew the license or permit of any person, or may revoke, summarily suspend, suspend, place on probation, reprimand, issue a warning against the person who was issued the license, registration, certificate, permit, or any other designation deemed necessary to engage in the practice of optometry upon proof that the person:

(1) Practiced or assisted in the practice of optometry, or knowingly permitted or has permitted anyone in his employ or under his supervision to practice or assist in the practice of optometry, in violation of the provisions of this Chapter and any rules and regulations promulgated thereto in accordance with the Administrative Procedure Act.

(2) Attempted to or obtained a license, registration, certificate, permit or any other designation deemed necessary to engage in the practice of optometry by fraud or misrepresentation.

(3) Committed repeated occasions of negligence or incompetence in the practice or assistance in the practice of optometry.

(4) Has been convicted of a felony or other public offense involving moral turpitude in the courts of any state, territory or country. Conviction, as used in this Paragraph, shall include a finding or verdict of guilty, an admission of guilt, or plea of nolo contendere.

(5) Is habitually intemperate or is addicted to the use of alcohol or habit-forming drugs.

(6) Has had his license, permit, certification, registration or any other designation deemed necessary to engage in the practice of optometry revoked or suspended, or has had other disciplinary action taken, or has had his application for licensure refused, revoked, or suspended by the proper authorities of another state, territory, or country based upon conduct by the licensee similar to conduct that would constitute grounds for action as defined in this Section.

(7) Has failed to report to the board any adverse action taken by another licensing jurisdiction, government agency, law enforcement agency, or court for conduct that would constitute grounds for action as defined in this Section.

(8) Has failed to report to the board the surrender of a license, permit, certification, registration, or any other designation deemed necessary to engage in the practice of optometry in another state or jurisdiction while under disciplinary investigation by any of those authorities or bodies for conduct that would constitute grounds for action as defined in this Section.

(9) Has failed to report to the board any adverse judgment, settlement, or award arising from a malpractice claim related to conduct that would constitute grounds for action as defined in this Section.

(10) Has departed from or failed to conform to the minimal standards of acceptable and prevailing optometry practice, whether or not actual injury to a patient has occurred.

(11) Continued practice knowingly having a contagious or infectious disease.

(12) Has committed fraud by a licensee in connection with the practice of optometry, including, but not limited to, Medicaid fraud, Medicare fraud, or insurance fraud.

(13) Deceived or defrauded the public.

(14) Has engaged, or aided and abetted a person to engage in the practice of optometry without a license, registration, certificate, permit or any other designation deemed necessary to engage in the practice of optometry. The practice of optometry includes, but is not limited to, providing optometric services to a client or patient in this state through telephonic, electronic, or other means, regardless of the location of the optometrist, and shall require licensure within this state.

(15) Permitted another to use his certificate of registration.

(16) Has failed to pay fines, penalties, fees, or other costs assessed in a disciplinary hearing.

(17) Has engaged in any conduct that subverts or attempts to subvert any evaluation, investigation, hearing, fact finding, or other examination, or the administration of any evaluation, investigation, hearing, fact finding, or other examination authorized under this Chapter.

(18) Has evaded or assisted, directly or indirectly, another person in evading any local, state or federal laws or regulations pertaining to the practice of optometry.

(19) Has divulged or revealed confidential information or personally identifiable information to a person other than as authorized by state or federal law or the rules of the board.

(20) Has engaged in false, misleading, or fraudulent advertising as defined by the board.

(21) Advertised or held himself out to be an optometrist without having a valid certificate issued by the board.

(22) Solicited business from house to house or door to door either directly or indirectly.

(23) Has advertised by including any reference, direct or indirect, to any controlled dangerous substances as provided for in Schedules III, IV, or V of the Uniform Controlled Dangerous Substances Law.

(24) Has failed to furnish to the board, its investigators, or representatives any information legally requested by the board.

(25) Used the title of "Doctor" or "Dr." as a prefix to his name without using the term "Optometrist" as a suffix to his name or in connection with it; or used the title "Doctor of Optometry", "O.D.", "Opt. D.", or "D.O.S." without holding a diploma from an accredited school of optometry.

(26) Has had a professional connection with or loaned his name to an illegal practitioner.

(27) Failed to record his certificate as provided in R.S. 37:1055.

(28) Employed or used "cappers" or "steerers" to obtain business.

(29) Repealed by Acts 2014, No. 398, §2, eff. June 1, 2014.

(30) Refused or neglected to display his certificate to practice as required by R.S. 37:1059.

(31) Purchased or procured by barter any certificate issued by the board with intent to use it as evidence of his qualification to practice optometry.

(32) Altered materially, with fraudulent intent, a certificate issued by the board.

(33) Used or attempted to use any certificate issued by the board which has been purchased, fraudulently issued, counterfeited, or materially altered.

(34) Conspired with any other person to violate this Section or any provisions of this Chapter, or in any way facilitated the violation of this Section or any provision of this Chapter by any other person.

(35) Violated any provision of R.S. 37:1051(C), 1063, or 1063.1.

(36) For those who are certified by the board to treat abnormal conditions and pathology of the human eye, failed to complete not less than sixteen clock hours annually of continuing education, at least fifty percent of the content of which shall be comprised of subjects relative to ocular therapy and pharmacology.

B. In addition to the disciplinary action or fine assessed by the board, the board may assess all costs incurred in connection with the proceedings, including but not limited to investigator, stenographer, and attorney fees.

C. Each day on which a violation occurs is a separate violation for the purposes of this Part.

D. The board may, by regulation, defer action with regard to an impaired licensed, registered, or certified person who voluntarily signs an agreement, in a form satisfactory to the board, agreeing not to practice optometry and to enter an approved treatment and monitoring program in accordance with this Section, provided that this Section should not apply to a licensee who has been convicted of, pleads guilty to, or enters a plea of nolo contendere to a felonious act or a conviction relating to a controlled substance in a court of law of the United States or any state, territory, or country.

E. The board retains jurisdiction over all such unlicensed, uncertified, or unpermitted persons relative to violations of and enforcement of the provisions of this Chapter.

F.(1) The fact that any person engages in or performs or offers to engage in or perform any of the practices, acts, or operations set forth in R.S. 37:1041(C)(4) is prima facie evidence that such person is engaged in the illegal practice of optometry.

(2) No person practicing optometry without a current, valid license or temporary permit shall have the right to receive any compensation for services so rendered. In addition to any other penalties imposed under this Chapter, any person who practices optometry without a license shall return any fees collected for optometry and shall be liable for any damages resulting from their negligence.

Amended by Acts 1952, No. 127, §12; Acts 1975, No. 123, §3; Acts 1993, No. 202, §1; Acts 2006, No. 596, §1; Acts 2014, No. 398, §2, eff. June 1, 2014.



RS 37:1062 - Hearing; appeal

§1062. Hearing; appeal

Before any certificate may be revoked or suspended, the board shall grant the holder a public hearing of the charges against him. He shall be given notice in writing of these charges at least fifteen days prior to the date of the hearing, the date of which shall be specified in the notice. He shall be given an opportunity to produce testimony in his favor and to cross examine any witnesses against him.

Any person aggrieved by the decision of the board shall have the right to appeal to the courts of the state.



RS 37:1063 - Authorization to obtain criminal history record information

§1063. Authorization to obtain criminal history record information

A. As used in this Section, the following terms shall have the following meaning:

(1) "Applicant" means an individual who has made application to the board for the issuance or reinstatement of any license, registration, certificate, permit, or any other designation deemed necessary to engage or assist in the practice of optometry that the board is authorized by law to issue.

(2) "Bureau" means the Louisiana Bureau of Criminal Identification and Information or the office of state police within the Department of Public Safety and Corrections.

(3) "Criminal history record information" means information collected by state and federal criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, bills of information, or any formal criminal charges, and any disposition arising therefrom, including sentencing, criminal correctional supervision, and release, but does not include intelligence for investigatory purposes, nor does it include any identification information which does not indicate involvement of the individual in the criminal justice system.

(4) "FBI" means the Federal Bureau of Investigation of the United States Department of Justice.

(5) "Licensure" means any license, permit, certification, or registration that the board is authorized to issue.

B. In addition to any other requirements established by regulation, the board may require an applicant as a condition for eligibility for licensure:

(1) To submit a full set of fingerprints, in a form and manner prescribed by the board.

(2) To permit the board to request and obtain state and national criminal history record information on the applicant.

C. In accordance with the provisions and procedures prescribed by this Section, the board may request and obtain state and national criminal history record information from the bureau and the FBI relative to any applicant for licensure whose fingerprints the board has obtained pursuant to this Section for the purpose of determining the applicant's suitability and eligibility for licensure.

D. Upon request by the board and upon the board's submission of an applicant's fingerprints, and such other identifying information as may be required, the bureau shall conduct a search of its criminal history record information relative to the applicant and report the results of its search to the board within sixty days from receipt of any request. The bureau may charge the board a processing fee pursuant to R.S. 15:587 for conducting and reporting on any such search.

Amended by Acts 1977, No. 488, §1; Acts 1982, No. 677, §1; Acts 2003, No. 987, §§1 and 3; Acts 2006, No. 596, §1.



RS 37:1063.1 - Authorization to compel evaluation

§1063.1. Authorization to compel evaluation

A. As used in this Section, the following terms shall have the following meaning:

(1) "Evaluation" means a diagnostic assessment for impairment by a board-approved addictionist.

(2) "Impaired" or "impairment" means a condition that causes an infringement on the ability of a person to practice, or assist in the practice of, optometry sufficient to pose a danger to the public. Impairment may be caused by, but is not limited to, alcoholism, substance abuse or addiction, mental illness, or physical illness.

(3) "Licensee" means an applicant for or a person renewing any license, registration, certificate, permit, or any other designation deemed necessary to engage in or assist in the practice of optometry.

B. In determining whether or not an impairment exists, the board, upon reasonable suspicion of such impairment, shall have the authority to compel a licensee to submit to an evaluation, by such persons as the board may designate either in the course of an investigation or a disciplinary proceeding.

C. Reasonable suspicion of impairment shall be presumed based upon preliminary evidence that the licensee is impaired based on specific objective and articulable facts and reasonable inferences drawn from those facts in light of experience. For purposes of this Section, facts and inferences may be based upon, but not limited to any of the following:

(1) Observable phenomena while practicing or assisting in the practice of optometry such as direct observation of alcohol or drug use or abuse or of the physical symptoms or manifestations of being impaired due to alcohol or other drug use.

(2) Abnormal conduct or erratic behavior while at work or a significant deterioration in work performance.

(3) A report of alcohol or other drug use provided by a reliable and credible source.

(4) Evidence that a licensee has received a positive result from any drug or alcohol test during the individual's employment with an employer.

(5) Evidence that a licensee has tampered with any drug or alcohol test during the individual's employment with an employer.

(6) Evidence that a licensee has illegally manufactured, sold, distributed, solicited, possessed, used, or transferred drugs.

D. Information submitted pursuant to this Section shall be confidential and not subject to discovery by or release to any person or entity. The licensee shall submit to the board a release of information authorizing the board to obtain a report of such evaluation.

E. A licensee shall be offered, at reasonable intervals, an opportunity to demonstrate that such person can resume the competent practice or assistance in the practice of optometry with reasonable skill and safety to patients.

F. For the purpose of this Section, a licensee shall be deemed to have consented to submit to an evaluation when directed in writing by the board and further to have waived all objections to the admissibility of the testimony of the person conducting any evaluation at any proceeding or hearing before the board on the grounds that such testimony or evaluation constitutes a privileged communication.

G. In any proceeding by the board pursuant to the provisions of this Section, the record of such board proceedings involving the evaluation shall not be used in any other administrative or judicial proceeding outside of the board's jurisdiction.

H. When the board directs a licensee to submit to an evaluation, the time from the date of the board's directive until the submission to the board of the report of the evaluation shall not be included in the computation of the time limit for any hearing that may occur in the matter.

Acts 2006, No. 596, §1; Acts 2009, No. 289, §1.



RS 37:1064 - Enforcement; penalty; attorney fees; costs

§1064. Enforcement; penalty; attorney fees; costs

A. The board may employ or retain legal counsel to represent the state and the board and to appear in the courts and before agencies of this state, or the courts and agencies of the United States, and of other states to carry out the purposes of this Chapter.

B. The board, through its president, may bring an action in the court having jurisdiction whenever the board has evidence that any person has engaged, is engaged, or is about to engage in any acts or practices constituting a violation of this Chapter or of any rule, regulation, or order of the board issued thereunder to enjoin such acts or practices, or to enforce compliance with this Chapter or any rule, regulation, decision or order of the board. The relief sought by the board may include a mandatory injunction commanding any person to comply with this Chapter or any rule, regulation, decision or order of the board, and to make restitution of money received in violation of any such rule, regulation, decision or order, and for all costs of enforcement, including court costs, deposition, and other discovery costs, and reasonable attorney fees incurred by the board to enjoin such acts or practices and to enforce compliance with this Chapter or any rule, regulation, decision or order of the board. Upon a proper showing a temporary restraining order or a preliminary or permanent injunction shall be granted without bond. In a suit for an injunction, the board, through its president, may demand and the court may assess, in addition to the injunction, a penalty of not more than five thousand dollars, which may be rendered in the same judgment in which the injunction is made absolute and shall be made payable to the board. A trial of this proceeding shall be summary, with preference over ordinary proceedings, and tried by a judge without a jury. A violation of an injunction shall be considered contempt of court and shall be punished accordingly.

C. The board, through its president, may file civil proceedings to collect civil penalties imposed by the board as a result of an investigation or other administrative proceeding which indicates that a violation of this Chapter or of any rule or regulation of the board has occurred which is subject to civil penalties, or upon the failure of any person, firm, association, corporation, limited liability company, or trust to timely pay any civil penalty imposed by the board when due. The board shall be authorized to and shall be entitled to recover, from such party all costs of collection, including court costs, deposition, and other discovery costs, and reasonable attorney fees incurred by the board in collecting such civil penalty. A judgment of a district court assessing civil penalties may be appealed suspensively to the appropriate court of appeal according to the provisions of the Louisiana Code of Civil Procedure. A judgment assessing civil penalties shall become executory when all delays for appeal have expired according to the Louisiana Code of Civil Procedure, and may be enforced as any other money judgment and shall be payable to the board. A trial of this proceeding shall be summary, with preference over ordinary proceedings, and tried by a judge without a jury.

D. The board, through its president, may transmit such evidence as may be available concerning acts or practices or concerning apparent violations of this Chapter or of any rule, regulation, decision or order of the board, to the district attorney having jurisdiction over such acts, practices, and violations, who, in his or her discretion, may institute criminal proceedings.

E. Any action brought pursuant to this Section shall be in addition to and not in lieu of any penalty provided by this Chapter and may be brought concurrently with other actions to enforce this Chapter.

Amended by Acts 1982, No. 677, §1; Acts 2003, No. 987, §1; Acts 2009, No. 289, §1.



RS 37:1065 - Exemptions

§1065. Exemptions

A. The provisions of this Chapter shall not apply to physicians or surgeons licensed to practice in this state. But it is unlawful for any person, except those licensed to practice under the provisions of this Chapter, to have in their possession any trial lenses, trial frames, graduated test cards, or other appliances or instruments for the purpose of rendering assistance to their patrons in the selection of lenses, spectacles, or eyeglasses, or use any device, appliances, or instruments in testing the eyes for the sale of spectacles or eyeglass lenses other than the lenses actually sold, or sell or replace broken lenses in spectacles or eyeglasses except upon prescription of a licensed optometrist; or to examine for the fitting of, prescribe for, fit, adapt to, place on or remove, or direct the placing on or the removal from the human eye, contact lenses in any of their forms, including plano or zero-power contact lenses; or to sell any eyeglasses or spectacles other than those with plano power except upon the prescription of a licensed optometrist or physician, or to sell, offer for sale, dispense or distribute any contact lenses, including plano or zero-power contact lenses, except upon a valid and unexpired prescription of a licensed optometrist or physician.

B. No retail dealer shall directly or indirectly peddle, solicit, sell, or offer for sale glasses from door to door, or house to house, or away from his permanent place of business; however, nothing contained herein shall be construed to prohibit advertising for the furnishing of or the sale of eyeglass lenses, spectacles, eyeglasses, or the frames or fittings thereof nor to prohibit a retail dealer from engaging in the sale of a lens, lenses, eyeglasses, or spectacles on prescription from a licensed optometrist or physician.

Amended by Acts 1977, No. 488, §1; Acts 2006, No. 596, §1.



RS 37:1066 - Freedom of choice

§1066. Freedom of choice

Every person shall have complete freedom of choice to use the services of optometrists licensed under this Chapter where such services are permitted by law, and no state, parish or municipal board or agency, or any officer or employee thereof, shall either directly or indirectly limit or restrict the freedom of any person to choose the services of either an optometrist, a physician or a surgeon.

Added Acts 1966, No. 402, §1.



RS 37:1067 - Chemical agents used in examination, board authorization required

§1067. Chemical agents used in examination, board authorization required

Prior to the employment of topical ocular diagnostic pharmaceutical agents by a licensed optometrist, that licensed optometrist must submit to the Louisiana State Board of Optometry Examiners, satisfactory evidence that the optometrist has successfully completed courses approved by the board, in pharmacology as they apply to optometry, with particular emphasis on topical application of diagnostic pharmaceutical agents to the eye.

Added by Acts 1975, No. 123, §2.



RS 37:1068 - Criminal penalties

§1068. Criminal penalties

Whoever violates any provision of this Chapter shall be enjoined from the practice of optometry and may:

(1) On first conviction, be fined not less than three hundred dollars nor more than two thousand dollars, and shall be imprisoned for not less than thirty days nor more than one hundred fifty days.

(2) On a second or subsequent conviction, regardless of whether the first offense occurred before or after the first conviction, be fined not less than six hundred dollars nor more than five thousand dollars, and shall be imprisoned for not less than ninety days nor more than one hundred fifty days.

Added by Acts 1982, No. 677, §1; Acts 2006, No. 596, §1.



RS 37:1101 - MENTAL HEALTH COUNSELORS

CHAPTER 13. MENTAL HEALTH COUNSELORS

§1101. Short title

This Chapter shall be known and may be cited as the "Louisiana Mental Health Counselor Licensing Act".

Acts 1987, No. 892, §1, eff. July 20, 1987.



RS 37:1102 - Statement of purpose

§1102. Statement of purpose

NOTE: Subsection (A) of this Section eff. until May 1, 2015. See Acts No. 484, §§1, 3,eff. May 1, 2015.

A. It is declared to be the policy of this state that those persons who render service to the public in the mental health counseling area are entitled to use the title "licensed professional counselor". It is further declared to be the policy of this state that activities of such persons in the mental health counseling area should be regulated for the protection of public health, safety, and welfare. Therefore, it is the purpose of this Chapter to provide for the regulation of the practice of mental health counseling in the state of Louisiana and to provide for the regulation of the use of the title "licensed professional counselor".

NOTE: Subsection (A) of this Section as amended by Acts 2014, No. 484, §§1, 3, eff. May 1, 2015.

A. It is declared to be the policy of this state that those persons who render service to the public in the mental health counseling area are entitled to use the title "licensed professional counselor" or "provisional licensed professional counselor". It is further declared to be the policy of this state that activities of such persons in the mental health counseling area should be regulated for the protection of public health, safety, and welfare. Therefore, it is the purpose of this Chapter to provide for the regulation of the practice of mental health counseling in the state of Louisiana and to provide for the regulation of the use of the title "licensed professional counselor" and "provisional licensed professional counselor".

B. The legislature does further hereby find and declare that marriage and family therapy in this state is a professional practice which affects the public safety and welfare of the citizens of the state and requires appropriate regulation and control in the public interest. It is a purpose of this Chapter to establish a regulatory structure and procedures that will ensure that the public is protected from the unprofessional, improper, unauthorized, and unqualified practice of marriage and family therapy.

Acts 1987, No. 892, §1, eff. July 20, 1987; Acts 1995, No. 1301, §1; Acts 2001, No. 1195, §1; Acts 2014, No. 484, §1, eff. May 1, 2015.



RS 37:1103 - Definitions

§1103. Definitions

(1) "Advertise" means but is not limited to the issuing or causing to be distributed any card, sign, or device to any person, or the causing, permitting, or allowing any sign or marking on or in any building, or by advertising on radio or television, or any other means designed to secure public attention.

(2) "Advisory committee" means the Marriage and Family Therapy Advisory Committee.

(3) "Board" means the Louisiana Licensed Professional Counselors Board of Examiners.

(4) "Licensed marriage and family therapist" means a person to whom a license has been issued pursuant to the provisions of this Chapter, which license is in force and not suspended or revoked.

(5) "Licensed professional counselor" means any person who holds himself out to the public for a fee or other personal gain, by any title or description of services incorporating the words "licensed professional counselor" or any similar term, and who offers to render professional mental health counseling services denoting a client-counselor relationship in which the counselor assumes responsibility for knowledge, skill, and ethical considerations needed to assist individuals, groups, organizations, or the general public, and who implies that he is licensed to practice mental health counseling pursuant to this Chapter.

(6) "Marriage and family therapy" means the professional application of psychotherapeutic and family systems theories and techniques in the prevention, diagnosis, assessment, and treatment of mental, emotional, and behavioral disorders in an individual and relational disorders in couples and families.

NOTE: Paragraph (7) of this Subsection eff. until May 1, 2015. See Acts 2014, No. 484, §1.

(7) "Mental health counseling services" means rendering or offering prevention, assessment, diagnosis, and treatment, which includes psychotherapy, of mental, emotional, behavioral, and addiction disorders to individuals, groups, organizations, or the general public by a licensed professional counselor, that is consistent with his professional training as prescribed by R.S. 37:1107(A)(8), and code of ethics/behavior involving the application of principles, methods, or procedures of the mental health counseling profession. However, nothing in this Chapter shall be construed to authorize any person licensed under the provisions of this Chapter to assess, diagnose, or provide treatment to any individual suffering from a serious mental illness, as defined by this Section, when medication may be indicated, except when a licensed professional counselor, in accordance with industry best practices, consults and collaborates with a practitioner who holds a license or permit with the Louisiana State Board of Medical Examiners or an advanced practice registered nurse licensed by the Louisiana State Board of Nursing who is certified as a psychiatric nurse practitioner. Moreover, except as provided in this Section, nothing in this Chapter shall be construed to authorize any person licensed hereunder to administer or interpret tests in accordance with the provisions of R.S. 37:2352(5), except as provided by Title 46, Part LXIII, Chapter 17, Section 1702(E) of the Louisiana Administrative Code, or engage in the practice of psychology or to prescribe, either orally or in writing, distribute, dispense, or administer any medications.

NOTE: Paragraph (7) of this Subsection as amended by Acts 2014, No. 484, §1, eff. May 1, 2015.

(7) "Mental health counseling services" means rendering or offering prevention, assessment, diagnosis, and treatment, which includes psychotherapy, of mental, emotional, behavioral, and addiction disorders to individuals, groups, organizations, or the general public by a licensed professional counselor, that is consistent with his professional training as prescribed by R.S. 37:1107(A)(6), by a provisional licensed professional counselor, that is consistent with the requirements as prescribed by R.S. 37:1107(F), and code of ethics/behavior involving the application of principles, methods, or procedures of the mental health counseling profession. However, nothing in this Chapter shall be construed to authorize any person licensed under the provisions of this Chapter to assess, diagnose, or provide treatment to any individual suffering from a serious mental illness, as defined by this Section, when medication may be indicated, except when a licensed professional counselor, in accordance with industry best practices, consults and collaborates with a practitioner who holds a license or permit with the Louisiana State Board of Medical Examiners or an advanced practice registered nurse licensed by the Louisiana State Board of Nursing who is certified as a psychiatric nurse practitioner. Moreover, except as provided in this Section, nothing in this Chapter shall be construed to authorize any person licensed hereunder to administer or interpret tests in accordance with the provisions of R.S. 37:2352(5), except as provided by Title 46, Part LXIII, Chapter 17, Section 1702(E) of the Louisiana Administrative Code, or engage in the practice of psychology or to prescribe, either orally or in writing, distribute, dispense, or administer any medications.

(8) "Person" means any individual, firm, corporation, partnership, organization, or body politic.

(9) "Practice of marriage and family therapy" means the rendering of professional marriage and family therapy and psychotherapy services, limited to prevention, assessment, diagnosis, and treatment of mental, emotional, behavioral, relational, and addiction disorders to individuals, couples, and families, singly or in groups, whether such services are offered directly to the general public or through either public or private organizations for a fee, monetary or otherwise, in accordance with professional training as prescribed by R.S. 37:1116 and code of ethics/behavior involving the application of principles, methods, or procedures of the marriage and family therapy profession.

NOTE: Paragraphs (10), (11), and (12) of this Subsection eff. until May 1, 2015. See Acts 2014, No. 484, §1.

(10) "Practice of mental health counseling" means rendering or offering prevention, assessment, diagnosis, and treatment, which includes psychotherapy, of mental, emotional, behavioral, and addiction disorders to individuals, groups, organizations, or the general public by a licensed professional counselor, which is consistent with his professional training as prescribed by R.S. 37:1107(A)(8), and code of ethics/behavior involving the application of principles, methods, or procedures of the mental health counseling profession which includes but is not limited to:

(11) "Qualified supervision" means the supervision for a licensed marriage and family therapist of clinical services, in accordance with standards developed by the advisory committee, and approved by the board by an individual who has been recognized by the advisory committee as an approved supervisor.

(12) "Serious mental illness" means any of the following diagnoses:

(a) Schizophrenia or schizoaffective disorder.

(b) Bipolar disorder.

(c) Panic disorder.

(d) Obsessive-compulsive disorder.

(e) Major depressive disorder - moderate to severe.

(f) Anorexia/bulimia.

(g) Intermittent explosive disorder.

(h) Autism.

(i) Psychosis NOS (not otherwise specified) when diagnosed in a child under seventeen years of age.

(j) Rett's disorder.

(k) Tourette's disorder.

(l) Dementia.

NOTE: Subsections (10), (11), and (12) as amended by Acts 2014, No. 484, §1, eff. May 1, 2015.

(10) "Practice of mental health counseling" means rendering or offering prevention, assessment, diagnosis, and treatment, which includes psychotherapy, of mental, emotional, behavioral, and addiction disorders to individuals, groups, organizations, or the general public by a licensed professional counselor, which is consistent with his professional training as prescribed by R.S. 37:1107(A)(6), by a provisional licensed professional counselor, that is consistent with the requirements as prescribed by R.S. 37:1107(F), and code of ethics/behavior involving the application of principles, methods, or procedures of the mental health counseling profession which includes but is not limited to:

(a) "Appraisal", which means the use or administration of tests of language, educational and achievement tests, adaptive behavioral tests, and symptoms screening checklists or instruments, as well as tests of abilities, interests, and aptitudes for the purpose of counseling persons in coping with or adapting to, changing life situations that are due to problems in living.

(b) "Consulting", which means interpreting or reporting scientific fact or theory to provide assistance in solving current or potential problems of individuals, groups, or organizations.

(c) "Mental health counseling", which means assisting an individual or group, through psychotherapy and the counseling relationship, to develop an understanding of personal problems, to define goals, and to plan actions reflecting his or their interests, abilities, aptitudes, and needs as these are related to personal and social concerns, educational progress, and occupations and careers.

(d) "Referral activities", which means the evaluating of data to identify problems and to determine the advisability of referral to other specialists.

(e) "Research activities", which means reporting, designing, conducting, or consulting on research in counseling with human subjects.

(11) "Provisional licensed marriage and family therapist" means any person who has completed the requirements provided in R.S. 37:1116(C) and in applicable rules of the board and who has been issued a provisional license pursuant to the provisions of this Chapter, and such provisional license is in force and not suspended or revoked. Provisional licensed marriage and family therapists may use the title "provisional licensed marriage and family therapist" only under the direction and active supervision of a board approved supervisor and only while obtaining the post-graduate degree experience required for licensure as a marriage and family therapist. A provisional licensed marriage and family therapist shall not, under any circumstances, provide or advertise that he is authorized to provide marriage and family therapy independently.

(12) "Provisional licensed professional counselor" means any person who has completed the requirements provided in R.S. 37:1107(F) and in applicable rules of the board, and who has been issued a provisional license to provide mental health counseling services and to practice mental health counseling. Provisional licensed professional counselors may use the title "provisional licensed professional counselor" and shall practice mental health counseling only under the direction and active supervision of a board approved supervisor and only while obtaining the post-graduate degree experience required for licensure as a professional counselor. A provisional licensed professional counselor shall not, under any circumstances, practice mental health counseling independently or advertise that he is authorized to practice independently.

(13) "Qualified supervision" means the supervision for a licensed marriage and family therapist of clinical services, in accordance with standards developed by the advisory committee, and approved by the board by an individual who has been recognized by the advisory committee as an approved supervisor.

(14) "Serious mental illness" means any of the following diagnoses:

(a) Schizophrenia or schizoaffective disorder.

(b) Bipolar disorder.

(c) Panic disorder.

(d) Obsessive-compulsive disorder.

(e) Major depressive disorder - moderate to severe.

(f) Anorexia/bulimia.

(g) Intermittent explosive disorder.

(h) Autism.

(i) Psychosis NOS (not otherwise specified) when diagnosed in a child under seventeen years of age.

(j) Rett's disorder.

(k) Tourette's disorder.

(l) Dementia.

Acts 1987, No. 892, §1, eff. July 20, 1987; Acts 1989, No. 415, §1; Acts 1993, No. 544, §1; Acts 1999, No. 72, §1; Acts 2001, No. 1195, §1; Acts 2007, No. 206, §1, eff. June 27, 2007; Acts 2009, No. 311, §1; Acts 2010, No. 613, §2; Acts 2011, No. 320, §1, eff. June 28, 2011; Acts 2012, No. 636, §1, eff. June 7, 2012; Acts 2014, No. 484, §1, eff. May 1, 2015; Acts 2014, No. 736, §1.



RS 37:1104 - Louisiana Licensed Professional Counselors Board of Examiners

§1104. Louisiana Licensed Professional Counselors Board of Examiners

A. There is hereby created in the Louisiana Department of Health the Louisiana Licensed Professional Counselors Board of Examiners, hereafter referred to as the "board", consisting of eleven members who shall be residents of the state of Louisiana. Each term shall be for four years. Seven appointments to the board, including one individual from the public at large, shall be made by the governor from a list of qualified candidates submitted by the executive board of the Louisiana Counseling Association. Four appointments to the board shall be made by the governor from a list of qualified candidates submitted by the executive board of the Louisiana Association for Marriage and Family Therapy. Each appointment by the governor shall be submitted to the Senate for confirmation.

B.(1) The membership of the board shall consist of three licensed professional counselors, three educators who are licensed professional counselors and whose function is the training of mental health counselors in accredited programs, four licensed marriage and family therapists, and one individual from the public at large. The professional membership of the board shall be licensed under this Chapter. The board shall perform such duties and exercise such powers as this Chapter prescribes and confers upon it. No member of the board shall be liable in any civil action for any act performed in good faith in the execution of his duties under this Chapter.

(2)(a) The board shall establish a Marriage and Family Therapy Advisory Committee, which shall consist of the four licensed marriage and family therapist board members appointed by the governor from a list of names submitted by the executive board of the Louisiana Association for Marriage and Family Therapy.

(b) The functions of the advisory committee shall be established by rules and regulations developed by the advisory committee, promulgated by the board, and approved jointly by the House and Senate Health and Welfare Committees.

(c) The functions and duties of the advisory board may include but are not limited to the following:

(i) Develop rules and regulations in accordance with the Administrative Procedure Act as it may deem necessary to implement the provisions of this Chapter for promulgation and implementation by the board.

(ii) Examine and qualify all applicants for licensure as marriage and family therapists and recommend to the board each successful applicant for licensure, attesting to his professional qualifications to be a marriage and family therapist.

(iii) Develop for the board application forms for licensure pursuant to this Chapter.

(iv) Maintain complete records of all meetings, proceedings, and hearings conducted by the advisory committee.

(d) Repealed by Acts 2003, No. 1139, §2.

C. No board member shall serve more than two full consecutive terms. Any board member may be removed by the governor or majority vote of the board, after notice and hearing, for incompetence, neglect of duty, malfeasance in office, or moral turpitude. Any vacancy occurring in board membership for the three licensed professional counselors, three counselor educators, or one member of the public at large, other than by expiration of term, shall be appointed for the remainder of the unexpired term by the governor within thirty days from a list of qualified candidates supplied by the executive board of the Louisiana Counseling Association. Any vacancy occurring in board membership for the four licensed marriage and family therapists, other than by expiration of term, shall be appointed for the remainder of the unexpired term by the governor within thirty days from a list of qualified candidates supplied by the executive board of the Louisiana Association for Marriage and Family Therapy.

D. Each board member shall serve without compensation, but shall be reimbursed for actual travel, incidental, and clerical expenses incurred while engaged on official board business.

E. Each board member shall take the constitutional oath of office for state officials before any officer authorized to administer oaths in this state.

F. This board shall be financially self-sufficient. It shall receive no state funds through appropriation or otherwise and shall not expend any such state funds. No state funds shall be expended or committed to expenditure for the group benefits program or any other health insurance or employee benefit program, for any retirement system, for any salary, per diem payment, travel or expenses, office supplies and materials, rent, purchase of any product or service, or for any other purpose.

Acts 1987, No. 892, §1, eff. July 20, 1987; Acts 1988, No. 225, §1; Acts 1995, No. 1301, §1; Acts 2001, No. 1195, §1; Acts 2003, No. 1139, §§1 and 2; Acts 2010, No. 613, §1.



RS 37:1105 - Board meetings; procedures; powers and duties

§1105. Board meetings; procedures; powers and duties

NOTE: Subsection (A) of this Section eff. until May 1, 2015. See Acts 2014, No. 484, §1.

A. The board shall be domiciled in Baton Rouge and shall hold its meetings in places to be designated by the board. The board shall hold a meeting within sixty days after October 1, 1987, and semiannually thereafter. The board shall elect from its membership a chairman, vice chairman, and secretary. The board may meet at such other times as deemed necessary by the chairman, or by the majority of its members, or by the governor. Reasonable notice of all meetings shall be given in the manner prescribed by the board. Four members of the board shall constitute a quorum at any meeting or hearing.

NOTE: Subsection (A) of this Section as amended by Acts 2014, No. 484, §1, eff. May 1, 2015.

A. The board shall be domiciled in Baton Rouge and shall hold its meetings in places to be designated by the board. The board shall hold a meeting within sixty days after October 1, 1987, and semiannually thereafter. The board shall elect from its membership a chairman, vice chairman, and secretary. The board may meet at such other times as deemed necessary by the chairman, or by the majority of its members, or by the governor. Reasonable notice of all meetings shall be given in the manner prescribed by the board. Six members of the board shall constitute a quorum at any meeting or hearing.

B. An executive director, who shall not be a member of the board, shall be employed, within the limits of the funds received by the board pursuant to R.S. 37:1106. The board shall be empowered to accept grants from foundations and institutions to carry on its functions.

C. The board shall adopt a seal which shall be affixed to all licenses issued by the board.

D. The board shall adopt such rules, regulations, and examination procedures as it may deem necessary to effect the provisions of this Chapter. The board shall adopt the Code of Ethics of the American Counseling Association, including any revisions or additions deemed appropriate or necessary by the board.

NOTE: Subsection (E) of this Section eff. until May 1, 2015. See Acts 2014, No. 484, §1.

E. The board may examine, approve, revoke, suspend, and renew the license of applicants and conduct investigations into alleged violations by a licensed professional counselor or applicant of this Chapter and rules and regulations promulgated pursuant thereto. The board shall review applications at least once a year. The board shall keep a record of its proceedings including applicant examinations, a register of applicants for licenses, and a register of licensed professional counselors which shall be made available to the public. Any person aggrieved by a ruling of the board may, within thirty days after notification, appeal to the district court for the parish of East Baton Rouge. The board shall have the power to conduct hearings on suspension or revocation of a license.

NOTE: Subsection (E) of this Section as amended by Acts 2014, No. 484, §1, eff. May 1, 2015.

E. The board may examine, approve, revoke, suspend, and renew the license of applicants and conduct investigations into alleged violations by a licensed professional counselor, provisional licensed professional counselor, or applicant of this Chapter and rules and regulations promulgated pursuant thereto. The board shall review applications at least once a year. The board shall keep a record of its proceedings including applicant examinations, a register of applicants for licenses, and a register of licensed professional counselors which shall be made available to the public. Any person aggrieved by a ruling of the board may, within thirty days after notification, appeal to the district court for the parish of East Baton Rouge. The board shall have the power to conduct hearings on suspension or revocation of a license.

F. The board shall submit an annual report to the governor containing the financial and professional actions of the board during the past year.

NOTE: Subsection (G) of this Section eff. until May 1, 2015. See Acts 2014, No. 484, §1.

G. The board shall approve, revoke, suspend, and renew the license of applicants for licensure as marriage and family therapists upon recommendation of the advisory committee.

NOTE: Subsection (G) of this Section as amended by Acts 2014, No. 484, §1, eff. May 1, 2015.

G. The board shall approve, revoke, suspend, and renew the license of applicants for licensure as marriage and family therapists and the provisional license of applicants for provisional licensure as marriage and family therapists upon recommendation of the advisory committee.

Acts 1987, No. 892, §1, eff. July 20, 1987; Acts 1988, No. 225, §1; Acts 1995, No. 1301, §1; Acts 1999, No. 1159, §1; Acts 2001, No. 1195, §1; Acts 2014, No. 484, §1, eff. May 1, 2015.



RS 37:1106 - Fees; application for license; violations; penalties

§1106. Fees; application for license; violations; penalties

A.(1) Fees established and collected by the board pursuant to this Chapter shall be set by rule and shall not exceed the following maximum amounts:

NOTE: Subparagraph (a) of this Paragraph eff. until May 1, 2015.

See Acts 2014, No. 484, §1.

(a)

Application of privilege, credential, or registration

$

200

NOTE: Subparagraph (a) of this Paragraph as amended

by Acts 2014, No. 484, §1, eff. May 1, 2015.

(a) Application of privilege, credential, or provisional license

$

200

(b)

Application of licensure

$

325

NOTE: Subparagraph (c) of this Paragraph eff. until May 1, 2015.

See Acts 2014, No. 484, §1.

(c)

Renewal of privilege, credential, registration, or license

$

300

NOTE: Subparagraph (c) of this Paragraph as amended

by Acts 2014, No. 484, §1, eff. May 1, 2015.

(c) Renewal of privilege, credential, provisional license,

or license

$

300

(d)

Examination or reexamination

$

250

(e)

Late fees

$

100

(f)

Failure to update contact information with board

$

100

NOTE: Subparagraph (g) of this Paragraph eff. until May 1, 2015.

See Acts 2014, No. 484, §1.

(g)

Reissuance of privilege, credential, registration, or license

$

50

NOTE: Subparagraph (g) of this Paragraph as amended

by Acts 2014, No. 484, §1, eff. May 1, 2015.

(g)

Reissuance of privilege, credential, provisional license,

or license

$

50

(h)

Name changes on record

$

50

(i)

Copies of documents in the board's possession

$

50

NOTE: Subparagraph (j) of this Paragraph eff. until May 1, 2015.

See Acts 2014, No. 484, §1.

(j)

Formal verification of status of any privilege, credential,

registration, or license

$

25

NOTE: Subparagraph (j) of this Paragraph as amended

by Acts 2014, No. 484, §1, eff. May 1, 2015.

(j)

Formal verification of status of any privilege, credential,

provisional license, or license

$

25

(2) A fee below the maximum amount set forth in Paragraph (1) of this Subsection may be increased by the board by rule up to the maximum amount. However, the board shall not increase any fee by more than a total of fifteen percent over a consecutive three-year period.

B. The late fee for license renewal shall be imposed upon the licensee the day after such licensee's designated renewal deadline at 4:00 p.m. on such date. If the license renewal deadline falls on a weekend, the licensee shall have until the next working day at 4:00 p.m. on such date to renew his or her license.

C. Repealed by Acts 1999, No. 1159, §2.

NOTE: Paragraph (1) of this Subsection eff. until May 1, 2015. See Acts 2014, No. 484, §1.

D.(1) The board may assess and collect fines in an amount not to exceed five thousand dollars for violations of this Chapter and rules promulgated by the board. In addition to the disciplinary action or fine assessed by the board, the board may also assess all costs incurred in connection with the proceedings, including but not limited to the costs of an investigator, a stenographer, legal fees, or witness fees, and any costs and fees incurred by the board on any judicial review or appeal. All costs and fees shall be paid no later than ninety days after the decision of the board becomes final and delays for seeking judicial review of the decision have expired without action by an aggrieved party. No license, certificate, or registration shall be issued, reinstated, or renewed until such costs and fees are paid.

NOTE: Paragraph (1) of this Subsection as amended by Acts 2014, No. 484, §1, eff. May 1, 2015.

D.(1) The board may assess and collect fines in an amount not to exceed five thousand dollars for violations of this Chapter and rules promulgated by the board. In addition to the disciplinary action or fine assessed by the board, the board may also assess all costs incurred in connection with the proceedings, including but not limited to the costs of an investigator, a stenographer, legal fees, or witness fees, and any costs and fees incurred by the board on any judicial review or appeal. All costs and fees shall be paid no later than ninety days after the decision of the board becomes final and delays for seeking judicial review of the decision have expired without action by an aggrieved party. No license, provisional license, or certificate shall be issued, reinstated, or renewed until such costs and fees are paid.

(2) A person aggrieved by a final decision of the board who prevails upon judicial review may recover reasonable costs, attorney fees, and other expenses incurred as a result of the administrative investigation, adjudication, and judicial review, in addition to other remedies provided by law.

E. No part of any fee shall be refundable under any conditions other than failure of the board to hold examinations on the date originally announced. All fees collected in this manner and all gifts or grants shall be deposited and credited to the account of the board in a licensed financial institution of the board's choosing. The funds of the board may be used for printing, travel expenses of the board, and for other necessary expenses as are essential to the carrying out of the provisions of this Chapter. Expenses shall be paid under the written direction of the chairman of the board in accordance with procedures established by the division of administration. Any surplus at the end of the fiscal year shall be retained by the board for future expenditures.

Acts 1987, No. 892, §1, eff. July 20, 1987; Acts 1988, No. 225, §1; Acts 1995, No. 1301, §1; Acts 1997, No. 834, §1; Acts 1999, No. 1159, §2; Acts 2001, No. 1195, §1; Acts 2003, No. 1139, §2; Acts 2013, No. 173, §1, eff. Jan. 1, 2014; Acts 2014, No. 484, §1, eff. May 1, 2015.



RS 37:1107 - Requirements for licensed professional counselor; temporary license or registration; renewal of license or registration.

NOTE: The Heading and Subsection (A) of this Section eff. until May 1, 2015. See Acts 2014, No. 484, §1.

§1107. Requirements for licensed professional counselor; temporary license or registration; renewal of license or registration

A. The board shall issue a license to each applicant who files an application upon a form and in such manner as the board prescribes, accompanied by such fee as required by R.S. 37:1106, and who furnishes satisfactory evidence to the board that he:

(1) Is at least twenty-one years of age.

(2) Is of good moral character.

(3) Is a citizen of the United States or has legally declared his intention of becoming such.

(4) Is a resident of the state of Louisiana or is in the act of establishing residency in the state of Louisiana.

(5) Is not in violation of any of the provisions of this Chapter and the rules and regulations adopted hereunder.

(6) Can document a minimum of three thousand hours of supervised experience during a minimum of two years of post-master's degree experience in professional mental health counseling under the supervision of a licensed professional counselor. Five hundred hours of supervised experience may be gained for each thirty graduate semester hours earned beyond the master's degree, provided that such hours are clearly related to the field of mental health counseling and are acceptable to the board, provided that in no case the applicant has less than two thousand hours of supervised experience.

(7) Has declared special competencies and demonstrated professional competence therein by passing a written and, at the discretion of the board, an oral examination, as the board shall prescribe.

(8)(a) Has received a graduate degree the substance of which is professional mental health counseling in content from a regionally accredited institution of higher education offering a graduate program in counseling that is approved by the board and has accumulated at least forty-eight graduate semester hours prior to September 1, 2015, and at least sixty graduate hours after September 1, 2015. All applicants shall complete a course in each of the eight required areas specified in Subparagraph (b) of this Paragraph and shall complete a supervised internship in mental health counseling as defined in the rules and regulations adopted by the board pursuant to the Administrative Procedure Act. Applicants may apply post-masters counseling courses towards licensure if their degree program consisted of less than sixty hours.

(b) The following eight areas are required to have at least one semester course:

(i) Counseling/theories of personality.

(ii) Human growth and development.

(iii) Abnormal behavior.

(iv) Techniques of counseling.

(v) Group dynamics, processes, and counseling.

(vi) Lifestyle and career development.

(vii) Appraisal of individuals.

(viii) Ethics.

(c) The following two areas are encouraged for inclusion in graduate training:

(i) Substance abuse.

(ii) Marriage and family studies.

(d) Techniques of counseling.

(e) Group dynamics, processes, and counseling.

(f) Lifestyle and career development.

(g) Appraisal of individuals.

(h) Substance abuse.

(i) Marriage and family studies.

NOTE: The Heading and Subsection (A) of this Section as amended by Acts 2014, No. 848, §1, eff. May 1, 2015.

§1107. Requirements for licensed professional counselor; provisional license; temporary license or temporary provisional license; renewal of license or temporary provisional license

A. The board shall issue a license to each applicant who files an application upon a form and in such manner as the board prescribes, accompanied by such fee as required by R.S. 37:1106, and who furnishes satisfactory evidence to the board that he:

(1) Is at least twenty-one years of age.

(2) Is of good moral character.

(3) Is not in violation of any of the provisions of this Chapter and the rules and regulations adopted hereunder.

(4) Can document a minimum of three thousand hours of supervised experience during a minimum of two years of post-master's degree experience in professional mental health counseling under the supervision of a licensed professional counselor. Five hundred hours of supervised experience may be gained for each thirty graduate semester hours earned beyond the master's degree, provided that such hours are clearly related to the field of mental health counseling and are acceptable to the board, provided that in no case the applicant has less than two thousand hours of supervised experience.

(5) Has declared special competencies and demonstrated professional competence therein by passing a written and, at the discretion of the board, an oral examination, as the board shall prescribe.

(6)(a) Has received a graduate degree the substance of which is professional mental health counseling in content from a regionally accredited institution of higher education offering a graduate program in counseling that is approved by the board and has accumulated at least forty-eight graduate semester hours prior to September 1, 2015, and at least sixty graduate hours after September 1, 2015. All applicants shall complete a course in each of the eight required areas specified in Subparagraph (b) of this Paragraph and shall complete a supervised internship in mental health counseling as defined in the rules and regulations adopted by the board pursuant to the Administrative Procedure Act. Applicants may apply post-masters counseling courses towards licensure if their degree program consisted of less than sixty hours.

(b) The following eight areas are required to have at least one semester course:

(i) Counseling/theories of personality.

(ii) Human growth and development.

(iii) Abnormal behavior.

(iv) Techniques of counseling.

(v) Group dynamics, processes, and counseling.

(vi) Lifestyle and career development.

(vii) Appraisal of individuals.

(viii) Ethics.

(c) The following two areas are encouraged for inclusion in graduate training:

(i) Substance abuse.

(ii) Marriage and family studies.

(d) Techniques of counseling.

(e) Group dynamics, processes, and counseling.

(f) Lifestyle and career development.

(g) Appraisal of individuals.

(h) Substance abuse.

(i) Marriage and family studies.

B. The board shall license to practice all persons who present satisfactory evidence of qualifications as specified in this Section and under provisions of the rules and regulations of the board. Such licensure shall be signed by the chairman and vice chairman of the board under the seal of the board.

C. No license shall be denied any applicant based upon the applicant's race, religion, creed, national origin, sex, or physical impairment.

D.(1) A licensed professional counselor shall renew his license every two years in the month of June by meeting the requirement that forty clock hours of continuing education be obtained prior to each renewal date every two years in an area of professional mental health counseling as approved by the board and by paying a renewal fee. The chairman shall issue a document renewing the license for a term of two years.

(2) The license of any mental health counselor who fails to have his license renewed biannually during the month of June shall lapse; however, the failure to renew said license shall not deprive said counselor of the right of renewal thereafter. A lapsed license may be renewed within a period of two years after the expired renewal date upon payment of all fees in arrears and presentation of evidence of completion of the continuing education requirement. Application for renewal after two years from the date of expiration will not be considered for renewal; the individual must apply under the current licensure guidelines.

E.(1) A licensed professional counselor engaging in the appraisal of individuals shall furnish satisfactory evidence of formal graduate training in statistics, sampling theory, test construction, test and measurements and individual differences. Formal training shall include a practicum and supervised practice with appraisal instruments.

(2) Nothing in this Chapter shall be construed as authorizing persons licensed herein to use appraisal instruments, devices, or procedures for the purpose of treatment planning, diagnosis, classification, or description of mental and emotional disorders and disabilities, or of disorders of personality or behavior, which are outside the scope of this Chapter.

NOTE: Subsection (F) of this Section eff. until May 1, 2015. See Acts 2014, No. 484, §1.

F. The board may issue a registration as a counselor intern to an applicant who meets qualifications established by the board. The board shall adopt rules pursuant to the Administrative Procedure Act establishing such qualifications and requirements as necessary for the adequate protection of the health and welfare of the residents of this state. Such qualifications shall include, at a minimum, that the applicant shall be at least twenty-one years old, of good moral character, in compliance with all applicable provisions of law or board regulations, and possess a graduate degree the substance of which is mental health counseling.

NOTE: Subsection (F) of this Section as amended by Acts 2014, No. 484, §1, eff. May 1, 2015.

F. The board may issue a provisional license as a provisional licensed professional counselor to an applicant who meets qualifications established by the board. The board shall adopt rules pursuant to the Administrative Procedure Act establishing such qualifications and requirements for the issuance of a provisional license as necessary for the adequate protection of the health and welfare of the residents of this state. Such qualifications shall include, at a minimum, that the applicant shall be at least twenty-one years old, of good moral character, in compliance with all applicable provisions of law or board regulations, and possess a graduate degree the substance of which is mental health counseling.

NOTE: Subsection (G) of this Section eff. until May 1, 2015. See Acts 2014, No. 484, §1.

G.(1) Pending the results of the criminal history information inquiry, the board may issue a temporary license or registration authorizing the practice of licensed professional counseling, for a period of time not to exceed ninety calendar days from the date of issuance.

(2) The board shall adopt rules and regulations in accordance with the Administrative Procedure Act establishing the necessary qualifications, requirements, and formalities for the issuance of such licenses and registrations as are necessary for the adequate protection of the health and welfare of the residents of this state.

NOTE: Subsection (G) of this Section as amended by Acts 2014, No. 484, §1, eff. May 1, 2015.

G.(1) Pending the results of the criminal history information inquiry, the board may issue a temporary license or a temporary provisional license authorizing the practice of mental health counseling, for a period of time not to exceed ninety calendar days from the date of issuance.

(2) The board shall adopt rules and regulations in accordance with the Administrative Procedure Act establishing the necessary qualifications, requirements, and formalities for the issuance of such licenses as are necessary for the adequate protection of the health and welfare of the residents of this state.

Acts 1987, No. 892, §1, eff. July 20, 1987; Acts 1993, No. 544, §1; Acts 1995, No. 1301, §1; Acts 1999, No. 72, §1; Acts 2011, No. 320, §1, eff. June 28, 2011; Acts 2013, No. 173, §1, eff. Jan. 1, 2014; Acts 2014, No. 484, §1, eff. May 1, 2015.



RS 37:1108 - Repealed by Acts 1995, No. 1301, 3.

§1108. Repealed by Acts 1995, No. 1301, §3.



RS 37:1109 - Reciprocity

§1109. Reciprocity

Upon application accompanied by fee and without written or oral examination, the board may issue a license to any person who furnishes upon a form and in such manner as the board prescribes, evidence satisfactory to the board that he is licensed, certified, or registered as a professional counselor by another state, territorial possession of the United States, District of Columbia, or Commonwealth of Puerto Rico if the requirements for such licensure, certification, or registration are substantially equivalent to those of this Chapter.

Acts 1987, No. 892, §1, eff. July 20, 1987; Acts 1995, No. 1301, §1.



RS 37:1110 - Denial, revocation, or suspension of license or registration

NOTE: The Heading and Subsection (A)(intro. para.) of this Section eff. until May 1, 2015. See Acts 2014, No. 484,§1.

§1110. Denial, revocation, or suspension of license or registration

A. The board shall withhold, deny, revoke, or suspend any license or registration issued or applied for in accordance with the provisions of this Chapter or otherwise discipline a licensee upon proof that the applicant, licensee, or registrant:

NOTE: The Heading and Subsection (A)(intro. para.) of this Section as amended by Acts 2014, No. 484, §1, eff. May 1, 2015.

§1110. Denial, revocation, or suspension of licenses

A. The board shall withhold, deny, revoke, or suspend any license issued or applied for in accordance with the provisions of this Chapter or otherwise discipline a licensee upon proof that the applicant or licensee:

(1) Has been convicted in a court of competent jurisdiction of a felony, the conviction being final, or upon a plea of guilty or nolo contendere to a felony, the record of conviction or plea being conclusive evidence thereof.

(2) Has been convicted in a court of competent jurisdiction of any crime or offense which reflects the inability of the practitioner to practice with due regard for the health and safety of clients or patients.

(3) Has violated the code of ethics adopted by the board.

NOTE: Paragraphs (4), (5), (6), and (7) of this Subsection eff. until May 1, 2015. See Acts 2014, No. 484, §1.

(4) Is abusing drugs or alcohol to an extent or in a manner dangerous to any other person or the public, or to an extent that said use impairs his ability to perform the work of a licensee or registrant.

(5) Has impersonated another person holding a professional license or registration issued pursuant to this Chapter or allowed another person to use his license or registration.

(6) Has used fraud or deception in applying for a license or registration or in taking an examination provided for in this Chapter.

(7) Has allowed his name, license, or registration issued under this Chapter to be used in connection with any person or persons who practice outside of the area of their training, experience, or competence.

NOTE: Paragraphs (4), (5), (6), and (7) of this Subsection as amended by Acts 2014, No. 484, §1, eff. May 1, 2015.

(4) Is abusing drugs or alcohol to an extent or in a manner dangerous to any other person or the public, or to an extent that the use impairs his ability to perform the work of a licensee.

(5) Has impersonated another person holding a professional license issued pursuant to this Chapter or allowed another person to use his license.

(6) Has used fraud or deception in applying for a license or in taking an examination provided for in this Chapter.

(7) Has allowed his name or license issued under this Chapter to be used in connection with any person or persons who practice outside of the area of their training, experience, or competence.

(8) Is legally adjudicated mentally incompetent, the record of such adjudication being conclusive evidence thereof.

(9) Has willfully or negligently violated any of the provisions of this Chapter.

NOTE: Subsections (B), (C), (D), and (E) of this Section eff. until May 1, 2015. See Acts 2014, No. 484, §1.

B. Notice of denial, revocation, suspension, or disciplinary action shall be sent to the applicant, licensee, or registrant by registered mail or personal service setting forth the particular reasons for the proposed action and fixing a date at which time the applicant, registrant, or licensee shall be given an opportunity for a prompt and fair hearing. The written notice shall be sent to the person's last known address, but the nonappearance of the person shall not prevent such a hearing. For the purpose of such hearing, the board may subpoena persons, books, and papers, on its own behalf or on behalf of the applicant, licensee, or registrant who may appear by counsel or personally in his own behalf.

C. On the basis of any hearing or upon default of the applicant, licensee, or registrant, the board shall make a determination specifying its findings of fact and conclusions of law. A copy of such determination shall be sent by registered mail or served personally upon the applicant, licensee, or registrant. The decision of the board denying, revoking, or suspending the license or registration, shall become final thirty days after receipt of the copy of the determination unless within said period the applicant, licensee, or registrant appeals the decision as provided by the Louisiana Administrative Procedure Act, R.S. 49:950 et seq. No such appeal while pending appropriate court action shall supersede such denial, revocation, or suspension. All proceedings and evidence presented at hearings before the board may be admissible during appellate proceedings.

D. Every order and judgment of the board shall take effect immediately on its promulgation unless the board in such order or judgment fixes a probationary period for the applicant, licensee, or registrant. Such order and judgment shall continue in effect until expiration of any specified time period or termination by a court of competent jurisdiction. The board shall notify all applicants, licensees, or registrants of any action taken against a licensee and may make public its orders and judgments in such manner and form as it deems proper if such orders and judgments are not consent orders or compromise judgments.

E. The board is authorized to suspend the license of a licensee and the registration of a registrant for a period not exceeding two years. At the end of this period, the board shall re-evaluate the suspension and may recommend to the chairman the reinstatement or revocation of the license or registration. A person whose license or registration has been revoked under the provisions of this Section may apply for reinstatement after a period of not less than two years from the date such denial, or revocation is legally effective. The board may, upon favorable action by a majority of the board members present and voting, recommend such reinstatement.

NOTE: Subsections (B), (C), (D), and (E) of this Section as amended by Acts 2014, No. 484, §1, eff. May 1, 2015.

B. Notice of denial, revocation, suspension, or disciplinary action shall be sent to the applicant or licensee by registered mail or personal service setting forth the particular reasons for the proposed action and fixing a date at which time the applicant or licensee shall be given an opportunity for a prompt and fair hearing. The written notice shall be sent to the person's last known address, but the nonappearance of the person shall not prevent such a hearing. For the purpose of such hearing, the board may subpoena persons, books, and papers, on its own behalf or on behalf of the applicant or licensee who may appear by counsel or personally in his own behalf.

C. On the basis of any hearing or upon default of the applicant or licensee, the board shall make a determination specifying its findings of fact and conclusions of law. A copy of such determination shall be sent by registered mail or served personally upon the applicant or licensee. The decision of the board denying, revoking, or suspending the license, shall become final thirty days after receipt of the copy of the determination unless within the period the applicant or licensee appeals the decision as provided by the Louisiana Administrative Procedure Act, R.S. 49:950 et seq. No such appeal while pending appropriate court action shall supersede such denial, revocation, or suspension. All proceedings and evidence presented at hearings before the board may be admissible during appellate proceedings.

D. Every order and judgment of the board shall take effect immediately on its promulgation unless the board in such order or judgment fixes a probationary period for the applicant or licensee. Such order and judgment shall continue in effect until expiration of any specified time period or termination by a court of competent jurisdiction. The board shall notify all applicants or licensees of any action taken against a licensee and may make public its orders and judgments in such manner and form as it deems proper if such orders and judgments are not consent orders or compromise judgments.

E. The board is authorized to suspend the license of a licensee for a period not exceeding two years. At the end of this period, the board shall re-evaluate the suspension and may recommend to the chairman the reinstatement or revocation of the license. A person whose license has been revoked under the provisions of this Section may apply for reinstatement after a period of not less than two years from the date such denial, or revocation is legally effective. The board may, upon favorable action by a majority of the board members present and voting, recommend such reinstatement.

Acts 1987, No. 892, §1, eff. July 20, 1987; Acts 1995, No. 1301, §1; Acts 1999, No. 1159, §1; Acts 2010, No. 613, §1; Acts 2013, No. 173, §1, eff. Jan. 1, 2014; Acts 2014, No. 484, §1, eff. May 1, 2015.



RS 37:1111 - Violations; penalties

§1111. Violations; penalties

NOTE: Subsection (A) of this Section eff. until May 1, 2015. See Acts 2014, No. 484, §1.

A. No person shall assume or use the title or designation "licensed professional counselor" or engage in the practice of mental health counseling unless he has in his possession a valid license issued by the board under the authority of this Chapter. This provision shall become effective on January 1, 1988. Whoever violates the provisions of this Subsection shall be guilty of a misdemeanor and shall upon conviction be fined not more than five hundred dollars.

NOTE: Subsection (A) of this Section as amended by Acts 2014, No. 484, §1, eff. May 1, 2015.

A. No person shall assume or use the title or designation "licensed professional counselor" or "provisional licensed professional counselor" or engage in the practice of mental health counseling unless he has in his possession a valid license issued by the board under the authority of this Chapter. Whoever violates the provisions of this Subsection shall be guilty of a misdemeanor and shall upon conviction be fined not more than five hundred dollars.

B. The board shall have the authority to administer oaths, to summon witnesses, and to take testimony in all matters relating to its duties. The attorney general of the state shall be the attorney of the board, but the board may employ other counsel. It shall be the duty of the district attorney of the judicial district wherein any offense is committed to prosecute violations of this Chapter. The board shall be the sole agency in this state empowered to issue licenses to professional mental health counselors.

Acts 1987, No. 892, §1, eff. July 20, 1987; Acts 2014, No. 484, §1, eff. May 1, 2015.



RS 37:1112 - Injunctive proceedings

§1112. Injunctive proceedings

A. The board may, through the attorney general of the state of Louisiana, apply for an injunction in any court of competent jurisdiction to enjoin any person from committing any act in violation of the provisions of this Chapter, any rules or regulations adopted by the board, and any codes of ethics adopted by the board.

B. If it is established that the defendant has been or is committing an act in violation of this Chapter or of rules or regulations adopted pursuant to this Chapter, including any codes of ethics adopted by the board, the court, or any judge thereof, shall enter a decree enjoining said defendant from further committing such act.

C. In case of violation of any injunction issued under the provisions of this Section, the court, or any judges thereof, may summarily try and punish the offender for contempt of court.

D. Such injunctive proceedings shall be in addition to, and not in lieu of, all penalties and other remedies provided in this Chapter.

Acts 1987, No. 892, §1, eff. July 20, 1987; Acts 1999, No. 1159, §1.



RS 37:1113 - Exclusions

§1113. Exclusions

The following persons and their activities are exempted from the licensing requirements of this Chapter:

(1) A certified school counselor who meets the standards prescribed by the State Department of Education and the Board of Elementary and Secondary Education, while practicing school counseling within the scope of his employment by a board of education or by a private school. Nothing herein shall be construed to allow such persons to render mental health counseling services to the public unless they have also been licensed under the provisions of R.S. 37:1107.

(2) Any nonresident temporarily employed in this state to render mental health counseling services for not more than thirty days a year, who meets the requirements of R.S. 37:1107 for licensure or who holds a valid license and certificate issued under the authority of the laws of another state.

(3) Any student in an accredited educational institution, while carrying out activities that are part of the prescribed course of study, provided such activities are supervised by a professional mental health counselor. Such student shall hold himself out to the public only by clearly indicating his student status and the profession in which he is being trained.

(4) Any persons licensed, certified, or registered under any other provision of the state law, as long as the services rendered are consistent with their laws, professional training, and code of ethics, provided they do not represent themselves as licensed professional counselors or mental health counselors, unless they have also been licensed under the provisions of R.S. 37:1107.

(5) Any priest, rabbi, Christian Science practitioner, or minister of the gospel of any religious denomination, provided they are practicing within the employment of their church or religious affiliated institution and they do not represent themselves as licensed professional counselors or mental health counselors unless they have also been licensed under the provisions of R.S. 37:1107.

NOTE: Paragraph (6) of this Subsection eff. until May 1, 2015. See Acts 2014, No. 484, §2.

(6) Any person with a master's degree in counseling while practicing mental health counseling under the board approved supervision of a licensed professional counselor. The supervisee must use the title "counselor intern" and shall not represent himself to the public as a licensed professional counselor.

NOTE: Paragraph (6) of this Subsection as amended by Acts 2014, No. 484, §2, eff. May 1, 2015.

(6) Repealed by Acts 2014, No. 484, §2, eff. May 1, 2015.

Acts 1987, No. 892, §1, eff. July 20, 1987; Acts 1988, No. 225, §2; Acts 1995, No. 1301, §1; Acts 2014, No. 484, §2, eff. May 1, 2015.



RS 37:1114 - Privileged communications

§1114. Privileged communications

NOTE: §1114 eff. until May 1, 2015. See Acts 2014, No. 484, §1.

Testimonial privileges, exceptions, and waiver with respect to communications between a licensed professional counselor and his client are governed by the Louisiana Code of Evidence.

NOTE: §1114 as amended by Acts 2014, No. 484, §1, eff. May 1, 2015.

Testimonial privileges, exceptions, and waiver with respect to communications between a licensed professional counselor or a provisional licensed professional counselor and his client are governed by the Louisiana Code of Evidence.

Acts 1987, No. 892, §1, eff. July 20, 1987; Acts 1992, No. 376, §6, eff. Jan. 1, 1993; Acts 2014, No. 484, §1, eff. May 1, 2015.



RS 37:1115 - Applicability

§1115. Applicability

The licensing of individuals under the provisions of this Chapter shall not be construed to authorize those individuals to practice medicine or psychiatry in violation of the provisions of Part I of Chapter 15 of Title 37 of the Louisiana Revised Statutes of 1950.

Acts 1987, No. 892, §1, eff. July 20, 1987.



RS 37:1116 - Licensure application for marriage and family therapists; temporary license or registration

NOTE: The Heading of this Section eff. until May 1, 2015. See Acts 2014, No. §111.

§1116. Licensure application for marriage and family therapists; temporary license or registration

NOTE: The Heading of this Section as amended by Acts 2014, No. 484, §1, eff. May 1, 2015.

§1116. Licensure application for marriage and family therapists; provisional license; temporary license or temporary provisional license

A. The board shall issue a license to each applicant who files an application upon a form and in such manner as the board prescribes, accompanied by such fee as required by R.S. 37:1106, and who furnishes evidence satisfactory to the board and the advisory committee that such person:

(1) Is of good moral character.

(2) Is not in violation of any provision of this Chapter and the rules and regulations adopted by the board.

(3) Is qualified for licensure pursuant to the requirements provided for in this Chapter.

B. An applicant who meets the requirements of Subsection A of this Section shall be recommended by the advisory committee to the board for issuance of a license by the board upon providing satisfactory evidence to the advisory committee that such person meets the following requirements:

(1) Successful completion of one of the following educational requirements:

(a) A master's degree or a doctoral degree in marriage and family therapy from a program in a regionally accredited educational institution accredited by the Commission on Accreditation for Marriage and Family Therapy Education or a certificate from a postgraduate training institute in marriage and family therapy accredited by the Commission on Accreditation for Marriage and Family Therapy Education.

(b) A master's or doctoral degree in marriage and family therapy or a related clinical mental health field from a regionally accredited institution of higher education with course work that includes practicum and internship work in marriage and family therapy determined by the advisory committee to be substantially equivalent to a graduate degree in marriage and family therapy from a program accredited by the Commission on Accreditation for Marriage and Family Therapy Education.

(c) A certificate from a postgraduate training institute in marriage and family therapy with course work that includes practicum and internship work determined by the advisory committee to be substantially equivalent to a graduate degree in marriage and family therapy from a program accredited by the Commission on Accreditation for Marriage and Family Therapy Education.

(d) A masters degree or a doctoral degree in marriage and family therapy from a regionally accredited institution of higher education whose program and curriculum was approved by the board through the advisory committee at any time prior to July 1, 2010, and the applicant for licensure has at least five hundred hours of client contact, and where the client contact shall include all of the following:

(i) Two hundred and fifty hours of relational therapy.

(ii) One hundred hours in which the applicant has been subjected to qualified supervision as is defined in R.S. 37:1103(11).

(2) Successful completion of two calendar years of work experience in marriage and family therapy under qualified supervision as defined in R.S. 37:1103(11) following receipt of a qualifying degree.

NOTE: Paragraph (3) of this Subsection eff. until May 1, 2015. See Acts 2014, No. 484, §1.

(3) Passage of an examination administered by the board.

NOTE: Paragraph (3) of this Subsection as amended by Acts 2014, No. 484, §1, eff. May 1, 2015.

(3) Passage of an examination approved by the board.

NOTE: Subsections (C) and (D) of this Section eff. until May 1, 2014. See Acts 2014, No. 484, §1.

C. The board may issue a registration as a marriage and family therapist intern to an applicant who meets qualifications established by the board. The board shall adopt rules pursuant to the Administrative Procedure Act establishing such qualifications and requirements as necessary for the adequate protection of the health and welfare of the residents of this state. Such qualifications shall include, at a minimum, that the applicant shall be at least twenty-one years old, of good moral character, in compliance with applicable provisions of law or board regulations, and possess a graduate degree in marriage and family therapy, or a related clinical mental health field from a regionally accredited institution of higher education, or a certificate from a postgraduate training institute in marriage and family therapy.

D.(1) Pending the results of the criminal history information inquiry, the board may issue a temporary license or registration authorizing the practice of marriage and family therapy, for a period of time not to exceed ninety calendar days from the date of issuance.

(2) The board shall adopt rules and regulations in accordance with the Administrative Procedure Act establishing the necessary qualifications, requirements, and formalities for the issuance of such licenses and registrations as are necessary for the adequate protection of the health and welfare of the residents of this state.

NOTE: Subsections (C) and (D) of this Section as amended by Acts 2014, No. 484, §1, eff. May 1, 2015.

C. The board may issue a provisional license as a provisional licensed marriage and family therapist to an applicant who meets qualifications established by the board. The board shall adopt rules pursuant to the Administrative Procedure Act establishing such qualifications and requirements as necessary for the adequate protection of the health and welfare of the residents of this state. Such qualifications shall include, at a minimum, that the applicant shall be at least twenty-one years old, of good moral character, in compliance with applicable provisions of law or board regulations, and possess a graduate degree in marriage and family therapy, or a related clinical mental health field from a regionally accredited institution of higher education, or a certificate from a postgraduate training institute in marriage and family therapy.

D.(1) Pending the results of the criminal history information inquiry, the board may issue a temporary license or a temporary provisional license authorizing the practice of marriage and family therapy, for a period of time not to exceed ninety calendar days from the date of issuance.

(2) The board shall adopt rules and regulations in accordance with the Administrative Procedure Act establishing the necessary qualifications, requirements, and formalities for the issuance of such licenses as are necessary for the adequate protection of the health and welfare of the residents of this state.

E. Beginning January 1, 2018, a licensed marriage and family therapist who engages in the diagnosis of individuals shall furnish satisfactory evidence to the board that he has completed the standard training in the professional application of psychotherapeutic and family systems theories and a minimum of six credit hours in diagnostic psychopathology, where students are taught to systematically collect and analyze data based on one or both of the two standard diagnostic systems employed, International Classification of Diseases, current revision, or the Diagnostic and Statistical Manual of Mental Disorders, current edition. However, licensed marriage and family therapists who have satisfied all other criteria for licensure as required by the board shall be allowed to diagnose individuals upon demonstration of competency through continuing education or other measures as defined by the board.

F. Nothing in this Chapter shall be construed to authorize any person licensed under the provisions of this Chapter to assess, diagnose, or provide treatment to any individual suffering from a serious mental illness, as defined by R.S. 37:1103, when medication may be indicated, except when a licensed marriage and family therapist, in accordance with best practices, consults and collaborates with a practitioner who holds a license or permit with the Louisiana State Board of Medical Examiners or an advanced practice registered nurse licensed by the Louisiana State Board of Nursing who is certified as a psychiatric nurse practitioner.

Acts 2001, No. 1195, §1; Acts 2003, No. 1139, §1; Acts 2009, No. 311, §1; Acts 2010, No. 613, §1; Acts 2013, No. 173, §1, eff. Jan. 1, 2014; Acts 2014, No. 484, §1, eff. May 1, 2015; Acts 2014, No. 736, §1.



RS 37:1117 - Examination for licensure as marriage and family therapists

§1117. Examination for licensure as marriage and family therapists

A. The board, through the advisory committee, shall conduct an examination for licensure as a marriage and family therapist at least once a year at a time and place designated by the board.

B. Examinations may be written or oral as determined by the board, upon recommendation by the advisory committee. In any examination, each applicant shall be designated so that his name shall not be disclosed to the advisory committee until the examinations have been graded.

C. Examinations shall include questions in such theoretical and applied fields as the board, upon recommendation by the advisory committee, deems most suitable to test an applicant's knowledge and competence to engage in the practice of marriage and family therapy.

NOTE: Subsection (D) of this Section eff. until May 1, 2015. See Acts 2014, No. 484, §2.

D. Any person who fails an examination conducted by the board, through the advisory committee, shall not be admitted to a subsequent examination for at least six months.

NOTE: Subsection (D) of this Section repealed by Acts 2014, No. 484, §2, eff. May 1, 2015.

D. Repealed by Acts 2014, No. 484, §2, eff. May 1, 2015.

Acts 2001, No. 1195, §1; Acts 2014, No. 484, §2, eff. May 1, 2015.



RS 37:1118 - Reciprocal licenses for marriage and family therapists

§1118. Reciprocal licenses for marriage and family therapists

A. The board shall issue, upon recommendation of the advisory committee, a license to any person who has been licensed as a marriage and family therapist for at least five years in another state, province, territorial possession of the United States, District of Columbia, or Commonwealth of Puerto Rico and has passed the Association of Marital and Family Therapy Regulatory Board's examination in Marital and Family Therapy, provided the applicant submits an application on forms prescribed by the board and upon payment of the required licensure fee.

B. The board shall issue, upon recommendation of the advisory committee, a license to any person licensed as a marriage and family therapist for less than five years in another state, province, territorial possession of the United States, District of Columbia, or Commonwealth of Puerto Rico whose requirements for the license are substantially equivalent to or exceed the requirements of this state, provided the applicant submits an application on forms prescribed by the board and upon payment of the required licensure fee.

Acts 2001, No. 1195, §1; Acts 2010, No. 613, §1.



RS 37:1119 - Renewal of licenses for marriage and family therapists

NOTE: §1119 eff. until May 1, 2015. See Acts 2014, No. 484, §1.

§1119. Renewal of licenses for marriage and family therapists

A. Licenses for marriage and family therapists shall be valid for two years and must be renewed biennially.

B. On or before January first of the year preceding the expiration of a license, the board shall forward to the licensee a form of application for renewal.

C. A marriage and family therapist must accrue forty clock hours of continuing education by every renewal period every two years.

D. Upon the receipt of the completed application form, verification of completion of required continuing education units, and the required renewal fee, the advisory committee shall recommend to the board for issuance of a license renewal.

NOTE: §1119 as amended by Acts 2014, No. 484, §1, eff. May 1, 2015.

§1119. Renewal of licenses for marriage and family therapists; renewal of provisional licenses for marriage and family therapists

A.(1) Licenses for marriage and family therapists shall be valid for two years and must be renewed biennially.

(2) On or before January first of the year preceding the expiration of a license, the board shall forward to the licensee a form of application for renewal.

(3) A marriage and family therapist must accrue forty clock hours of continuing education by every renewal period every two years.

(4) Upon the receipt of the completed application form, verification of completion of required continuing education units, and the required renewal fee, the advisory committee shall recommend to the board for issuance of a license renewal.

B. The board shall adopt rules pursuant to the Administrative Procedure Act establishing such qualifications and requirements for the renewal of provisional licensed marriage and family therapist licenses.

Acts 2001, No. 1195, §1; Acts 2014, No. 484, §1, eff. May 1, 2015.



RS 37:1120 - Repealed by Acts 2010, No. 613, §2.

§1120. Repealed by Acts 2010, No. 613, §2.



RS 37:1121 - Exemptions from licensure as marriage and family therapists

§1121. Exemptions from licensure as marriage and family therapists

NOTE: §1121 eff. until May 1, 2015. See Acts 2014, No. 484, §1.

Nothing in this Chapter shall prevent qualified members of other professional groups as defined by the board including but not limited to clinical social workers, psychiatric nurses, psychologists, physicians, licensed professional counselors, or members of the clergy, including Christian Science practitioners, from doing or advertising that they perform work of a marriage and family therapy nature consistent with the accepted standards of their respective professions. However, no such persons shall use the title "licensed marriage and family therapist".

NOTE: §1121 as amended by Acts 2014, No. 484, §1, eff. May 1, 2015.

Nothing in this Chapter shall prevent qualified members of other professional groups as defined by the board including but not limited to clinical social workers, psychiatric nurses, psychologists, physicians, licensed professional counselors, or members of the clergy, including Christian Science practitioners, from doing or advertising that they perform work of a marriage and family therapy nature consistent with the accepted standards of their respective professions. However, no such persons shall use the title "licensed marriage and family therapist" or "provisional licensed marriage and family therapist".

Acts 2001, No. 1195, §1; Acts 2003, No. 1139, §1; Acts 2014, No. 484, §1, eff. May 1, 2015.



RS 37:1122 - Prohibited acts; penalties

§1122. Prohibited acts; penalties

NOTE: Subsection (A) of this Section eff. until May 1, 2015. See Acts 2014, No. 484, §1.

A. No person, unless licensed as a marriage and family therapist, shall advertise as being a "licensed marriage and family therapist".

NOTE: Subsection (A) of this Section as amended by Acts 2014, No. 484, §1, eff. May 1, 2015.

A. No person, unless licensed as a marriage and family therapist, shall advertise as being a "licensed marriage and family therapist" or a "provisional licensed marriage and family therapist".

B.(1) Any person who violates this Section shall, upon conviction, be guilty of a misdemeanor punishable by a fine not to exceed five hundred dollars for the first offense and one thousand dollars for each subsequent offense.

(2) In addition to the imposition of a fine, the board may proceed with an action to enjoin and restrain any unlicensed person from violating the provisions of this Chapter. The board shall not be required to post bond for such proceeding.

Acts 2001, No. 1195, §1; Acts 2014, No. 484, §1, eff. May 1, 2015.



RS 37:1123 - Louisiana Licensed Professional Counselors Board of Examiners; authorization to obtain criminal history record information

§1123. Louisiana Licensed Professional Counselors Board of Examiners; authorization to obtain criminal history record information

A. As used in this Section, the following terms shall have the following meanings:

(1) "Applicant" means an individual who has made application to the board for the issuance, renewal, or reinstatement of any form of licensure which the board is authorized by law to issue.

(2) "Board" means the Louisiana Licensed Professional Counselors Board of Examiners.

(3) "Bureau" means the Louisiana Bureau of Criminal Identification and Information of the office of state police within the Department of Public Safety and Corrections.

(4) "Criminal history record information" means information collected by state and federal criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, bills of information, or any formal criminal charges, and any disposition arising therefrom, including sentencing, criminal correctional supervision, and release. It shall not include intelligence information gathered for investigatory purposes or any identification information which does not indicate involvement of the individual in the criminal justice system.

(5) "FBI" means the Federal Bureau of Investigation of the United States Department of Justice.

NOTE: Paragraph (6) of this Subsection eff. until May 1, 2015. See Acts 2014, No. 484, §1.

(6) "Licensure" means any license, certification, or registration that the board is authorized to issue.

NOTE: Paragraph (6) of this Subsection as amended by Acts 2014, No. 484, §1, eff. May 1, 2015.

(6) "Licensure" means any license, provisional license, or certification that the board is authorized to issue.

B. In addition to any other requirements established by board rules, the board may require an applicant, as a condition of eligibility for licensure:

(1) To submit a full set of fingerprints, in a form and manner prescribed by the board.

(2) To permit the board to request and obtain state and national criminal history record information on the applicant.

(3) To pay the reasonable costs incurred by the board in requesting and obtaining state and national criminal history record information on the applicant.

C. In accordance with the provisions and procedure prescribed by this Section, the board may request and obtain state and national criminal history record information from the bureau and the FBI relative to any applicant for licensure whose fingerprints the board has obtained pursuant to this Section for the purpose of determining the applicant's suitability and eligibility for licensure.

D. Upon request by the board and upon the board's submission of an applicant's fingerprints, and such other identifying information as may be required, the bureau shall survey its criminal history records and identification files and make a simultaneous request of the FBI for like information from other jurisdictions. The bureau may charge the board a reasonable processing fee for conducting and reporting on any such search.

E. Any and all state or national criminal history record information obtained by the board from the bureau or FBI which is not already a matter of public record shall be deemed nonpublic and confidential information restricted to the exclusive use by the board, its members, officers, investigators, agents, and attorneys in evaluating the applicant's eligibility or disqualification for licensure. No such information or records related thereto shall, except with the written consent of the applicant or by order of a court of competent jurisdiction, be released or otherwise disclosed by the board to any other person or agency.

F. Upon investigation of the application and other evidence submitted, the board shall notify each applicant that the application and evidence submitted for consideration is satisfactory and accepted, or is unsatisfactory and rejected. If an application is rejected, such notice shall state the reasons for the rejection and the applicant's right to a compliance hearing in accordance with the rules and regulations promulgated by the board.

Acts 2013, No. 173, §1, eff. Jan. 1, 2014; Acts 2014, No. 484, §1, eff. May 1, 2015.



RS 37:1161 - LOUISIANA PHARMACY PRACTICE ACT

CHAPTER 14. LOUISIANA PHARMACY PRACTICE ACT

PART I. GENERAL PROVISIONS

§1161. Short title

This Chapter shall be known as the "Louisiana Pharmacy Practice Act".

Acts 1999, No. 767, §1.



RS 37:1162 - Legislative declaration

§1162. Legislative declaration

The practice of pharmacy in the state of Louisiana is declared a professional practice affecting the public health, safety, and welfare and is subject to regulation and control in the public interest. Therefore, any rule or regulation adopted relative to pharmacists and the operations of pharmacies, including any amendment, modification, or repeal thereof, shall be adopted as provided by the Administrative Procedure Act and shall be effective only upon approval by the respective oversight committees having jurisdiction over matters relative to pharmacists and the operation of pharmacies. It is further declared to be a matter of public interest and concern that the practice of pharmacy, as defined in this Chapter, merit and receive the confidence of the public and that only qualified persons be permitted to engage in the practice of pharmacy. This Chapter shall be liberally construed to carry out these objectives and purposes.

Acts 1999, No. 767, §1.



RS 37:1163 - Statement of purpose

§1163. Statement of purpose

It is the purpose of this Chapter to promote, preserve, and protect the public health, safety, and welfare by and through the effective control and regulation of the practice of pharmacy; the licensure of pharmacists; and the licensure, permitting, certification, registration, control, and regulation of all persons or sites in or out of this state that sell drugs or devices to consumers and/or patients or assist in the practice of pharmacy within the state.

Acts 1999, No. 767, §1.



RS 37:1164 - Definitions

§1164. Definitions

As used in this Chapter, the following terms have the meaning ascribed to them by this Section:

(1) "Administer" or "administration" means the direct application of a drug to the body of a patient or research subject by injection, inhalation, ingestion, or any other means.

(2) "Approved college of pharmacy" means an educational institution approved by the board which meets one of the following additional criteria:

(a) A college or school of pharmacy which is accredited by the Accreditation Council for Pharmacy Education.

(b) A foreign college or school of pharmacy which is listed in the World Health Organization's "World Directory of Schools of Pharmacy" and whose graduate has attained educational equivalency status through a mechanism established by the board.

(3) "Automated medication system" includes, but is not limited to, a mechanical system that perform operations or activities, other than compounding or administration, relative to the storage, packaging, or delivery of medications, and which collects, controls, and maintains all transaction information. An automated medication system may be profile driven, non-profile driven, or a combination of both.

(a) Profile driven system requires that medication orders/prescriptions be reviewed by the pharmacist for appropriateness, dosage, and contraindications prior to, or concomitantly with, being entered into the system, and before access is allowed into the system for medication administration.

(b)(i) Non-profile driven system does not require prior or concomitant pharmacist review of medication orders/prescriptions in order to gain access to the system for medication administration. A non-profile driven system may include, but is not limited to, a night drug cabinet, emergency drug kit, or floor stock/first dose cabinet.

(ii) "Floor stock/first dose cabinet" is a medication storage device, which shall be used by personnel, authorized by a protocol established by the pharmacist-in-charge, to gain access to doses as needed and first doses in patient-care areas. In addition, a floor stock/first dose cabinet may be used to store medications in such specialty areas including but not limited to an emergency room, surgery suite, and endoscopy suite.

(4) "Biological product" has the meaning assigned by Section 351 of the Public Health Service Act, 42 U.S.C. 262.

(5) "Board" means the Louisiana Board of Pharmacy.

(6) "Compounding" means the preparation, mixing, assembling, packaging, or labeling of a drug or device by a pharmacist for his patient as the result of a practitioner's prescription drug order or initiative based on the practitioner/patient/pharmacist relationship in the course of professional practice, or including the preparation of drugs or devices in anticipation of prescription drug orders to be received by the compounding pharmacist based on routine, regularly observed prescribing patterns. Compounding does not include the compounding of drug products that are essentially copies of a commercially available product.

(7) "Confidential information" means information accessed, maintained by, or transmitted to a pharmacist in the patient's records or which is communicated to the patient as part of patient counseling, which is privileged and may be released only to the patient or, to those practitioners, other authorized health care professionals, and other pharmacists when, in a pharmacist's professional judgment, such release is necessary to protect the patient's health and well being; and to such other persons or agencies authorized by law to receive such confidential information regardless of whether such information is in the form of paper, preserved on microfilm, or is stored on electronic media.

(8) "Costs" is a monetary amount assessed to cover administrative expenses, including but not limited to licensure, permitting, certification, registration, and the investigation and prosecution of a disciplinary action.

(9) "Deliver" or "delivery" means the actual, constructive, or attempted transfer of a drug or device from one person to another, whether or not for a consideration.

(10) "Device" means an instrument, apparatus, implement, machine, contrivance, implant, or other similar or related article, including any component part or accessory, which is required under federal law to bear the label, "Caution: Federal or State law requires dispensing by or on the order of a physician" and/or "Rx Only", or any other designation required under federal law.

(11) "Dispense" or "dispensing" means the interpretation, evaluation, and implementation of a prescription drug order, including the preparation and delivery of a drug or device to a patient or patient's agent in a suitable container appropriately labeled for subsequent administration to, or use by, a patient. "Dispense" necessarily includes a transfer of possession of a drug or device to the patient or the patient's agent.

(12) "Distribute" or "distribution" means the delivery of a drug or device other than by administering or dispensing.

(13) "Drug" means:

(a) Any substance recognized as a drug in the official compendium, or supplement thereto, designated by the board for use in the diagnosis, cure, mitigation, treatment or prevention of diseases in humans or other animals.

(b) Any substance intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in humans or other animals.

(c) Any substance other than food intended to affect the structure or any function of the body of humans or other animals.

(14) "Drug regimen review" means and includes, but is not limited to, the following activities:

(a) Review of the prescription drug order and patient record for:

(i) Known allergies.

(ii) Therapy-contraindications.

(iii) Dose and route of administration.

(iv) Directions for use.

(b) Review of the prescription drug order and patient record for duplication of therapy.

(c) Review of the prescription drug order and patient record for interactions.

(d) Review of the prescription drug order and patient record for proper utilization including over- or under- utilization, and optimum therapeutic outcomes.

(15) "Electronic transmission" means transmission of information in electronic form or the transmission of the exact visual image of a document by way of electronic equipment.

(16) "Emergency drug kit (EDK)" for long-term care facilities (LTCF) or other board approved sites, other than a hospital, means a drug kit containing designated drugs which may be required to meet the immediate therapeutic emergency needs of a resident or patient.

(17) "Equivalent drug product" means either of the following:

(a) A drug product that has been rated as a pharmaceutical equivalent by the United States Food and Drug Administration (FDA) and has the same established name, active ingredients, strength or concentration, dosage form, and route of administration and which is formulated to contain the same amount of active ingredients in the same dosage form and to meet the same compendial or other applicable standards such as strength, quality, purity, and identity, but which may differ in characteristics such as shape, scoring, configuration, packaging, excipients including colors, flavors, preservatives, and expiration time.

(b) A biological product that is either one of the following:

(i) Deemed by the United States Food and Drug Administration as meeting the standard set forth in 42 U.S.C. 262(k)(4) and rated as interchangeable in the Lists of Licensed Biologic Products with Reference Product Exclusivity and Biosimilarity and Interchangeability Evaluations, sometimes referred to as the "Purple Book", or its successors.

(ii) Rated therapeutically equivalent by the United States Food and Drug Administration as set forth in the Approved Drug Products with Therapeutic Equivalence Evaluations, sometimes referred to as the "Orange Book", or its successors.

(18) "Final checks of work" is the requirement that only a pharmacist supervises and releases the completed product prepared by a pharmacy technician.

(19) "Hospital pharmacy" means a pharmacy department located in a hospital licensed under R.S. 40:2100 et seq. For the purposes of this Chapter a hospital pharmacy is one example of a primary care treatment modality pharmacy.

(20) "Infusion pharmacy" means a pharmacy that provides prepared solutions for direct administration to a patient in a private residence, long term care facility, or hospice setting by means of irrigation, enteral, parenteral, intravenous, intramuscular, subcutaneous, or intraspinal infusion.

(21) "Institutional facility" means any organization whose primary purpose is to provide a physical environment for a patient to obtain health care services, including but not limited to a:

(a) Hospital pharmacy.

(b) Convalescent home.

(c) Nursing home.

(d) Extended care facility.

(e) Mental health facility.

(f) Rehabilitation center.

(g) Psychiatric center.

(h) Developmental disability center.

(i) Drug abuse treatment center.

(j) Family planning clinic.

(k) Penal institution.

(l) Hospice.

(m) Public health facility.

(n) Athletic facility.

(22) "Institutional pharmacy" means that physical portion of an institutional facility where drugs, devices, and other materials used in the diagnosis and treatment of injury, illness, and disease are dispensed, compounded, and distributed and pharmacy primary care is provided; and is permitted by the board and is devoted exclusively to providing professional services to a patient in that institutional setting other than a hospital.

(23) "Labeling" means the process of preparing and affixing a label to any drug container exclusive, however, of the labeling by a manufacturer, packer, or distributor of a non-prescription drug or commercially packaged legend drug or device. Any such label shall include all information required by federal and state law or regulation.

(24) "Long term care facility" means a nursing home, retirement care, mental care, or other facility or institution that provides extended health care to a residential patient, including but not limited to health care facilities licensed by the Louisiana Department of Health.

(25) "Manufacturer" means a person who manufactures drugs and includes a labeler, primary distributor, or person who prepares drugs in dosage form by mixing.

(26) "Manufacturing" means the production, preparation, propagation, conversion, or processing of a drug or device, either directly or indirectly, by extraction from substances of natural origin or independently by means of chemical or biological synthesis, and includes any packaging or repackaging of the substance or labeling or relabeling of its container, and the promotion and marketing of such drugs or devices. Manufacturing also includes the preparation and promotion of commercially available products from bulk compounds for resale by pharmacies, practitioners, or other persons.

(27) "Medical order" means a lawful order of a practitioner that may or may not include a prescription.

(28) "Non-prescription drug" means a drug that may be sold without a prescription and that is labeled for use by the consumer in accordance with the federal and state laws and regulations.

(29) "Off-site facility" means and refers to the location of a building that houses a licensee of the Louisiana Department of Health, but which does not house a board permitted pharmacy.

(30) "On-site facility" means and refers to the location of a building that houses a board permitted pharmacy.

(31) "Out-of-state pharmacy" means a pharmacy located outside this state.

(32) "Patient counseling" means the communication by a pharmacist of information, as defined by the regulations of the board, to the patient or caregiver, in order to ensure proper use of drugs and devices.

(33) "Permit" means the grant of authority by the board to any person authorizing the practice of pharmacy at a site.

(34) "Person" means an individual, corporation, partnership, association, or any other legal entity, including government.

(35) "Pharmacist" means an individual currently licensed by the board to engage in the practice of pharmacy in the state.

(36) "Pharmacist-in-charge" means a pharmacist currently licensed by the board who accepts responsibility for the operation of a pharmacy in conformance with all laws and regulations pertinent to the practice of pharmacy and the distribution of drugs, and who is personally in full and actual charge of such pharmacy and personnel.

(37) "Pharmacy" means any place located within this state where drugs are dispensed and pharmacy primary care is provided, and any place outside of this state where drugs are dispensed and pharmacy primary care is provided to residents of this state.

(38)(a) "Pharmacy collaborative drug therapy management" means that practice whereby a pharmacist or pharmacists have, on a voluntary basis, agreed to manage the disease-specific drug therapy of a patient under written protocol, working in conjunction with a physician licensed to practice medicine by the Louisiana State Board of Medical Examiners. Pharmacy collaborative drug therapy management does not include the substitution by the pharmacist of a product that is not an equivalent drug product to the product originally prescribed by the physician or practitioner without the explicit consent of the physician or practitioner. Any pharmacy collaborative drug therapy management protocol shall adhere to rules and regulations promulgated by the board.

(b)(i) The Louisiana State Board of Medical Examiners and the Louisiana Board of Pharmacy shall initiate the rulemaking process in accordance with the provisions of the Administrative Procedure Act by publishing their respective notices of intent no later than one hundred twenty days following August 15, 2006.

(ii) If both boards have not initiated the rulemaking process in accordance with the provisions of the Administrative Procedure Act by publishing their respective notices of intent by one hundred twenty days following August 15, 2006, then the boards shall appoint a committee composed of three physicians and three pharmacists, the physicians by the Louisiana State Board of Medical Examiners and the pharmacists by the Louisiana Board of Pharmacy. This committee shall complete the drafting process no later than one hundred eighty days following August 15, 2006.

(iii) If the boards have not initiated the rulemaking process in accordance with the provision of the Administrative Procedure Act by publishing their respective notices of intent by one hundred eighty days following August 15, 2006, then the Louisiana Board of Pharmacy shall have the authority to promulgate the rule required in R.S. 37:1164(37) independently of the Louisiana State Board of Medical Examiners.

(39) "Pharmacy-generated drug" means a drug made by a pharmacy.

(40) "Pharmacy intern" means an individual who is:

(a) Engaged in the practice of pharmacy while under the direct and immediate supervision of a pharmacist for the purpose of obtaining practical experience for licensure as a pharmacist and is satisfactorily progressing in a board-approved college of pharmacy.

(b) A graduate of a board-approved college of pharmacy or a graduate who has established educational equivalency through a program approved by the board.

(c) A qualified applicant awaiting examination for licensure.

(d) An individual participating in a residency or fellowship.

(41) "Pharmacy primary care" means bringing health care as close as possible to where people live and work and may constitute a portal of entry into the continuing health care process in an effort to enhance optimum therapeutic outcomes.

(42) "Pharmacy technician" means an individual who assists in the practice of pharmacy under the direct and immediate supervision of a licensed pharmacist and is certified to do so by the board.

(43) "Practice of pharmacy" or "practice of the profession of pharmacy" means and includes the compounding, filling, dispensing, exchanging, giving, offering for sale, or selling, drugs, medicines, or poisons, pursuant to prescriptions or orders of physicians, dentists, veterinarians, or other licensed practitioners, or any other act, service operation or transaction incidental to or forming a part of any of the foregoing acts, requiring, involving or employing the science or art of any branch of the pharmacy profession, study or training.

(44) "Practitioner" means an individual currently licensed, registered, or otherwise authorized by the appropriate licensing board to prescribe and administer drugs in the course of professional practice.

(45) "Preceptor" means an individual who is currently licensed as a pharmacist by the board, meets certain qualifications as a preceptor as established by the board, and participates in the instructional training of pharmacy interns.

(46) "Prescription” or "prescription drug order" means an order from a practitioner authorized by law to prescribe for a drug or device that is patient specific and is communicated by any means to a pharmacist in a permitted pharmacy, and is to be preserved on file as required by law or regulation.

(47) "Prescription drug" or "legend drug" means a drug that is required by any applicable federal or state law or regulation to be dispensed or delivered pursuant only to a prescription drug order, or is restricted to use by practitioners only.

(48) "Probation" means a restriction of pharmacy practice for a specified period of time.

(49) "Reciprocity" means the acknowledgment and licensure of a pharmacist from another state or jurisdiction pursuant to procedures established by the board.

(50) "Reprimand" means a formal reproof of a person for violation of this Chapter or rules and regulations of the board.

(51) "Reverse drug distributor" means a person that receives and handles drugs that are expired, discontinued, adulterated, or misbranded, for the purposes of destruction or other final disposition or for return to the original manufacturer of a drug.

(52) "Revocation" is the withdrawal of the license, permit, certification, or registration authorized under this Chapter and means that a person under active revocation no longer has the privilege to practice in the state.

(53) "Significant adverse drug reaction" means any drug-related incident that may result in serious harm, injury, or death to the patient.

(54) "Summary suspension" means the suspension of a license, permit, certification, or registration that requires a person to cease practice immediately pending the results of a hearing.

(55) "Suspension" means the withdrawal of the license, permit, certification, or registration to practice pharmacy in the state for a period of time.

(56) "Warning" means a written notice issued to a person addressing possible aberrant conduct.

(57) "Wholesale drug distribution" means distribution of legend drugs to other than the consumer or patient, including but not limited to distribution by manufacturers, repackers, own label distributors, jobbers and wholesale drug distributors.

(58) "Wholesale drug distributor" means any person who sells legend drugs to other than the consumer or the patient, including but not limited to manufacturers, repackers, own label distributors, jobbers, brokers, agents, and pharmacies.

Acts 1999, No. 269, §1; Acts 1999, No. 767, §1; Acts 1999, No. 1328, §1; Acts 2006, No. 164, §1; Acts 2006, No. 627, §1; Acts 2013, No. 112, §1; Acts 2013, No. 168, §1; Acts 2015, No. 391, §1.



RS 37:1171 - Louisiana Board of Pharmacy; creation

PART II. BOARD OF PHARMACY

§1171. Louisiana Board of Pharmacy; creation

The Louisiana Board of Pharmacy is hereby created within the Louisiana Department of Health and is subject to the provisions of R.S. 36:803. The board shall carry out the purposes and enforce the provisions of this Chapter.

Acts 1999, No. 767, §1.



RS 37:1172 - Membership

§1172. Membership

A. The board shall consist of seventeen members appointed by the governor, including two licensed pharmacists from each of the pharmacy districts as provided in R.S. 37:1173 and one representative of the consumers of Louisiana from the state at-large who possess the qualifications specified in R.S. 37:1174.

B. Each appointment by the governor shall be subject to Senate confirmation.

Amended by Acts 1970, No. 372, §1; Acts 1977, No. 684, §13. Acts 1984, No. 875, §1, eff. July 20, 1984; Acts 1987, No. 824, §1; Acts 1989, No. 212, §1, eff. July 28, 1990; Acts 1991, No. 5, §1, eff. Jan. 13, 1992; Acts 1993, No. 252, §1, eff. June 2, 1993; Acts 1999, No. 767, §1.



RS 37:1173 - Pharmacy districts

§1173. Pharmacy districts

The pharmacy districts shall be comprised of the following parishes:

(1) District One shall be comprised of the parishes of Jefferson and St. Tammany.

(2) District Two shall be comprised of the parishes of Orleans, Plaquemines, and St. Bernard.

(3) District Three shall be comprised of the parishes of Ascension, Assumption, Iberia, Iberville, Lafourche, St. Charles, St. James, St. John the Baptist, St. Martin, St. Mary, Terrebonne and West Baton Rouge.

(4) District Four shall be comprised of the parishes of Bienville, Bossier, Caddo, Claiborne, DeSoto, Natchitoches, Red River, Sabine and Webster.

(5) District Five shall be comprised of the parishes of Caldwell, East Carroll, Franklin, Jackson, Lincoln, Madison, Morehouse, Ouachita, Richland, Tensas, Union, West Carroll, and Winn.

(6) District Six shall be comprised of the parishes of East Baton Rouge, East Feliciana, Livingston, St. Helena, Tangipahoa, Washington, and West Feliciana.

(7) District Seven shall be comprised of the parishes of Acadia, Calcasieu, Cameron, Jefferson Davis, Lafayette, and Vermilion.

(8) District Eight shall be comprised of the parishes of Allen, Avoyelles, Beauregard, Catahoula, Concordia, Evangeline, Grant, LaSalle, Pointe Coupee, Rapides, St. Landry, and Vernon.

Amended by Acts 1966, No. 197, §1; Acts 1970, No. 372, §1; Acts 1984, No. 875, §1, eff. July 20, 1984; Acts 1987, No. 824, §1; Acts 1989, No. 212, §1, eff. July 28, 1990; Acts 1992, No. 801, §1; Acts 1993, No. 46, §1, eff. May 24, 1993; Acts 1993, No. 252, §1, eff. June 2, 1993; Acts 1999, No. 767, §1.



RS 37:1174 - Qualifications

§1174. Qualifications

A. Each pharmacist member of the board shall at the time of appointment:

(1) Be a resident of this state for not less than six months.

(2) Be currently licensed to engage in the practice of pharmacy in this state.

(3) Be actively engaged in the practice of pharmacy in this state and may practice in and own a Louisiana-permitted pharmacy.

(4) Have five years of experience in the practice of pharmacy in this state after licensure.

(5) Shall not have been convicted of a felony.

(6) Shall not have been placed on probation by the board.

B. The consumer member of the board shall be a resident of this state who has attained the age of majority and shall not have nor shall ever have had material financial interest in the providing of pharmacy services or who has engaged in any activity directly related to the practice of pharmacy. The consumer representative shall not have been convicted of a felony.

Acts 1999, No. 767, §1.



RS 37:1175 - Appointment process; vacancies

§1175. Appointment process; vacancies

A. The governor shall appoint the members of the board in accordance with other provisions of this Section and the state constitution.

B. When a vacancy occurs in the membership of the board representing one of the eight districts for any reason, including expiration of term, removal, resignation, death, disability, or disqualification, the following nominating process shall be satisfied:

(1) The pharmacist making the nomination shall be a resident of the district where the vacancy occurs.

(2) The pharmacist nominee shall be a resident of the district where the vacancy occurs.

(3) Nomination ballots shall be returned to the board office at least sixty days prior to a vacancy occurring by an expiring term.

(4) Nomination ballots shall be returned to the board office at least thirty days following a vacancy occurring by death, resignation, inability to act, or other cause.

(5) The nominee shall not have been convicted of a felony.

(6) The nominee shall not have been placed on probation by the board.

C. When the vacancy in question involves the consumer representative, the governor shall fill the vacancy at his pleasure without following the procedure set forth in Subsection B of this Section, provided the consumer representative meets the requirements for such member specified in this Section.

D. The secretary of the board shall be charged with the duty of forwarding to each licensed pharmacist, by United States mail, to the last known address indicated in the board's records, a nomination ballot. The ballot, or an accompanying communication, shall indicate the date, time, and place, for the counting of ballots. At a gathering open to the public, the ballots shall be counted openly by the secretary or by one or more individuals designated by the president. The secretary shall certify to the governor the names of the three nominees receiving the highest number of nominations. From the names submitted to him in this manner, the governor may select and appoint one eligible individual to fill the vacancy in question.

E. In the absence of the secretary, or in the event of his inability or failure to act, the duties of the secretary with respect to the mailing and counting of ballots and the certification to the governor shall be performed by the president of the board.

F. The successor to each member of the board appointed from a pharmacy district shall be appointed from the district having the same number designation as the district from which the member who is being replaced was appointed.

G. Each member of the board appointed from a district to fill a vacancy occurring by death, resignation, inability to act, or other cause, shall serve for the remainder of the term of his predecessor.

Acts 1984, No. 875, §1, eff. July 20, 1984; Acts 1989, No. 212, §1, eff. July 28, 1990; Acts 1991, No. 5, §1, eff. Jan. 13, 1992; Acts 1999, No. 767, §1.



RS 37:1176 - Removal

§1176. Removal

A. A board member may be removed upon one or more of the following grounds:

(1) The refusal or inability for any reason to perform his duties as a member of the board in an efficient, responsible, and professional manner.

(2) The misuse of office to obtain personal, pecuniary, or material gain or advantage for himself or another through such office.

(3) The violation of the laws governing the practice of pharmacy or the distribution of drugs and/or devices.

B. Removal of a member of the board shall be in accordance with the Administrative Procedure Act or other applicable laws.

C. The governor may remove any member of the board for good cause.

Amended by Acts 1974, No. 691, §1; Acts 1999, No. 767, §1.



RS 37:1177 - Terms

§1177. Terms

A. Except as provided in R.S. 37:1175, pharmacist members of the board shall be appointed for a term of six years, beginning on July first of the year in which the appointment is made.

B. The terms of the pharmacist members of the board shall be staggered, so that the terms of no more than six pharmacist members shall expire in any year. Each member shall serve until a successor is appointed and qualified.

C. The at-large consumer representative shall serve at the pleasure of the governor.

Acts 1999, No. 767, §1; Acts 2012, No. 233, §1, eff. May 22, 2012.



RS 37:1178 - Compensation of board members

§1178. Compensation of board members

A. In accordance with the fee schedule provided in R.S. 37:1184, members of the board shall receive a per diem.

B. Notwithstanding the provisions of R.S. 39:231, the members of the board may be reimbursed for actual and reasonable expenses approved by the board in connection therewith while attending regular or called board meetings or attending to official business of the board.

Amended by Acts 1980, No. 307, §1; Acts 1999, No. 767, §1; Acts 2003, No. 1052, §2.



RS 37:1179 - Organization

§1179. Organization

A. The board shall elect from its members a president, secretary, and one or more vice presidents. The president of the board shall preside at all meetings of the board and shall be responsible for the performance of all duties and functions of the board required or permitted by this Chapter. Each additional officer elected by the board shall perform those duties normally associated with his position and such other duties assigned to him by the board.

B. Officers elected by the board shall serve terms commencing with the day of their election and ending upon election of their successors.

C. Any officer may be removed from office by majority vote of the board, for proper cause after due notice and an opportunity to be heard.

D. The president of the board or, in his absence, the highest-ranking vice president, shall preside at all meetings. The president of the board is the executive officer of the board.

E. The president or the secretary of the board may administer oaths in connection with the duties of the board.

F. The executive director shall be a licensed pharmacist under the provisions of this Chapter and shall not serve concurrently as a member of the board. The executive director shall be in charge of the daily operations of the office of the board. The executive director's responsibilities include, but are not limited to, the following:

(1) Shall furnish a bond in an amount to be fixed by the board, conditioned upon the faithful performance and discharge of the duties of his office according to law.

(2) Shall receive a salary fixed by the board, and all necessary expenses incurred in the performance of his official duties.

(3) Make disbursements by check, voucher, or any other reasonable means deemed appropriate by the board and as authorized by the president and the executive director.

(4) Attend to the correspondence, and perform such other duties as the board may reasonably require.

(5) Make, keep, and preserve all books, registers, and records, and be in charge of same, and deliver them to his successor in office.

(6) If so authorized by the board, supervise and direct the activities of the board's inspectors and investigators, direct and supervise the clerical personnel appointed to assist the board, and undertake other duties as directed by the board with the aid of clerical personnel as necessary for the fulfillment of his duties and responsibilities.

(7) Receive and receipt for all fees collected.

Acts 1999, No. 767, §1.



RS 37:1180 - Meetings

§1180. Meetings

A. The board shall meet at least once every twelve months to transact its business. The board shall meet as it deems appropriate. Such additional meetings may be called by the president of the board or by two-thirds of the members of the board.

B. The board shall meet at such place determined prior to giving notice of such meeting and the place of the meeting shall not be changed after such notice is given without adequate prior notice.

C. Notice of all meetings of the board shall be given in the manner and pursuant to requirements prescribed by the Administrative Procedure Act.

D. A simple majority of the members of the board shall constitute a quorum for the conduct of a board meeting and, except where a greater number is required by this Chapter or by any rule of the board, all actions of the board shall be approved by a majority of a quorum.

E. All board meetings and hearings shall be open to the public. The board may, in its discretion and according to law, conduct any portion of its meeting in executive session, closed to the public.

Acts 1999, No. 767, §1.



RS 37:1181 - Domicile of board

§1181. Domicile of board

The domicile of the board shall be Baton Rouge, Louisiana.

Acts 1999, No. 767, §1.



RS 37:1182 - Powers and duties of the board

§1182. Powers and duties of the board

A. The board shall be responsible for the control and regulation of the practice of pharmacy and shall:

(1) Make necessary rules and regulations to carry out the purposes and enforce the provisions of this Chapter and furnish copies of them upon request.

(2) Hold meetings at least once a year and at other times when necessary for the transaction of business that may legally come before it.

(3) Make a written report annually to the governor.

(4) Report to the attorney general of the state all persons violating the provisions of this Chapter.

(5) License by examination applicants who are qualified to engage in the practice of pharmacy under the provisions of this Chapter.

(6) License by reciprocity pursuant to the provisions of this Chapter.

(7) Administer examinations as deemed necessary.

(8) Issue and renew licenses, permits, certifications, registrations and any other designations deemed necessary to engage in the practice of pharmacy.

(9) Establish and enforce compliance with professional standards and rules of conduct of pharmacists engaged in the practice of pharmacy.

(10) Determine and issue standards for recognition and approval of degree programs of schools and colleges of pharmacy whose graduates shall be eligible for licensure in this state, and the specification and enforcement of requirements for practical training, including internship.

(11) Enforce those provisions of this Chapter related to conduct and competence, including but not limited to revocation, summary suspension, suspension, probation, reprimand, warnings, or fines.

(12) Regulate, license, certify, and register the training, qualification, and employment of pharmacy interns and pharmacy technicians.

(13) Establish minimum specifications for the physical facilities, technical equipment, environment, supplies, personnel, and procedures for the storage, compounding and/or dispensing of drugs or devices.

(14) Inspect in a lawful manner the legend drugs and devices which are sold, offered, or exposed for sale, or kept for sale, or which are compounded or dispensed, or kept for compounding or dispensing, at any site, and shall seize any legend drugs and devices found to constitute an imminent danger to the public health, safety, and welfare.

(15) Inspect during hours of operation any licensed, permitted, certified, or registered person, including, but not limited to, pertinent records for the purpose of determining if any provisions of law governing the legal distribution of drugs or devices or the practice of pharmacy are being violated.

(16) Cooperate with all agencies charged with the enforcement of the laws of the United States, of this state, and of all other states relating to drugs, devices, and the practice of pharmacy.

(17) Except as otherwise provided to the contrary, the board shall exercise all of its duties, powers, and authority in accordance with the Administrative Procedure Act.

(18) Make, keep and preserve all books, registers and records.

(19) Receive and receipt all fees collected.

(20) Make disbursements by check, voucher, or any other reasonable means deemed appropriate by the board and authorized by the president and the executive director.

(21) In accordance with R.S. 37:1184, establish by regulation fees and costs to be imposed for the purpose of implementing and enforcing the provisions of this Chapter.

(22) Have the authority to request and obtain state and national criminal history record information on any person applying for any license, registration, certificate, permit, or any other designation deemed necessary to engage or assist in the practice of pharmacy which the board is authorized by law to issue.

(23) Have the authority to require of any applicant for any license, registration, certificate, permit, or any other designation deemed necessary to engage or assist in the practice of pharmacy which the board is authorized by law to issue, to provide information which may be necessary to verify an applicant's identity including birth certificates, passport documents, legal status documents, and any other biometric information deemed appropriate by the board. The board may charge and collect from an applicant all fees and costs related hereto.

(24) Have the authority to compel any person applying for or holding any license, registration, certificate, permit, or any other designation deemed necessary to engage or assist in the practice of pharmacy to submit to an evaluation by such persons as the board may designate.

B. The board may:

(1) Join such professional organizations and associations organized exclusively to promote the improvement of the standards of the practice of pharmacy for the protection of the health, safety, and welfare of the public and/or whose activities assist and facilitate the work of the board.

(2) Receive and expend funds, in addition to its annual or biennial appropriation, from parties other than the state, provided that the following conditions are met:

(a) Such funds are awarded for the pursuit of a specific objective which the board is authorized to accomplish by this Chapter, or which the board is qualified to accomplish by reason of its jurisdiction or professional expertise.

(b) Such funds are expended for the pursuit of the objective for which they are awarded.

(c) Activities connected with or occasioned by the expenditures of such funds do not interfere with the performance of the board's duties and responsibilities, and do not conflict with the exercise of the board's powers as specified by this Chapter.

(d) Such funds are kept in a separate, special account.

(e) Periodic reports are made concerning the board's receipt and expenditure of such funds.

(3) Conduct any investigation, inquiry, or hearing which the board is authorized to hold as required by this Chapter.

(4) Place under seal all drugs or devices that are owned by or in the possession, custody, or control of a licensee at the time his license is suspended or revoked or at the time the board refuses to renew his license. Except as otherwise provided in this Section, drugs or devices so sealed shall not be disposed of until appeal rights under the Administrative Procedure Act have expired, or an appeal filed pursuant to that Act has been determined.

(5) Collect professional demographic data.

(6) Employ or contract for inspectors, chemists, agents, clerical help, legal assistance and other personnel necessary for the proper operation of the board office and for any other purpose under this Chapter.

(7) Establish minimum standards for maintaining the integrity and confidentiality of prescription information and other patient health care information.

(8) Acquire, develop, maintain, expand, sell, lease, mortgage, borrow funds, or otherwise contract with respect to immovable property as it may deem necessary or appropriate to accomplish the provisions of this Chapter. The board shall have the authority to borrow funds with the approval of the State Bond Commission and to expend funds of the board for the acquisition of immovable property and improvements thereon. In the event that the board sells immovable property and improvements thereon, the revenue derived from the sale shall be retained by the board and shall not be subject to reversion to the state general fund.

(9) Assess and collect expenses incurred for the inspection of nonresident licensees.

Acts 1999, No. 767, §1; Acts 2003, No. 1052, §2; Acts 2004, No. 131, §1; Acts 2013, No. 282, §1.



RS 37:1183 - Records prima facie evidence

§1183. Records prima facie evidence

The books, registers, and all records of the board shall be prima facie evidence of the matter therein recorded, in any court of law.

Acts 1999, No. 767, §1.



RS 37:1184 - Fees

§1184. Fees

Notwithstanding any other provision of this Chapter, the fees and costs established by the board in accordance with R.S. 37:1182(A) shall not be less than the following schedule:

Minimum

(1)    Miscellaneous fees and costs

(a)       Photocopies of documents per page                      $         0.50

(b)       Certification of document as true copy                  $         5.00

(c)       Certification of document as office record            $         5.00

(d)       Certification of license                                           $       20.00

(e)       Official list of licensed pharmacists                       $     150.00

(f)        Official list of certified technicians                       $     150.00

(g)       Official list of pharmacy permits                           $     150.00

(h)       Handling and mailing per page                              $         1.00

(i)        Administrative hearing fee                                    $     250.00

(j)        Pharmacy intern registration                                  $       10.00

(k)       Law book                                                               $       40.00

(l)        Certification of practical experience

to another state                                                       $       10.00

(m)      Official list of registered pharmacy interns           $     150.00

(n)       Official list of registered pharmacy

technician candidates                                             $     150.00

(2)    Licenses, permits, certification, registrations,

and examinations for pharmacists

(a)(i)   Annual renewal fee for license                              $     100.00

(ii)       Pharmacy education support fee                            $     100.00

(b)       Delinquent fee in addition to renewal fee              $       50.00

(c)       Reinstatement of a license which has been

suspended, revoked, or has lapsed due to

nonrenewal                                                            $     200.00

(d)       Credential certification                                          $       50.00

(e)       Examination and licensing                                     $     300.00

(f)        Reciprocity fees                                                     $     150.00

(g)       Certificates, duplicates                                           $       75.00

(h)       Certificates, silver                                                  $     100.00

(i)        New issuance of certificates                                  $       75.00

(3)    Licenses, permits, certification, registration, and

any other designations for pharmacy locations

(a)(i)   New pharmacy permit fee                                      $     150.00

(ii)       Pharmacy education support fee                            $     100.00

(b)       Pharmacy change of location                                 $     150.00

(c)       Pharmacy change of ownership                             $     150.00

(d)       Pharmacy permit renewal fee                                $     125.00

(e)       Delinquent permit renewal fee                               $       62.50

(f)        Pharmacy CDS permit fee                                     $       25.00

(g)       Delinquent pharmacy CDS permit fee                   $       12.50

(h)       Reinstatement of a permit which has

been suspended, revoked, or which has

lapsed due to nonrenewal                                      $     200.00

(i)        Automated medication system registration           $     150.00

(j)        Emergency drug kits for long-term care

facilities                                                                 $       25.00

(4)    Certification and examination for pharmacy

technicians

(a)       Examination and certification                                $     100.00

(b)       Annual renewal certification fee                            $       50.00

(c)       Certificate, duplicate                                              $       50.00

(d)       Reinstatement of a pharmacy technician

certificate which has been suspended,

revoked, or has lapsed by nonrenewal                   $     200.00

(e)       Delinquent certificate renewal fee                         $       25.00

(f)        Pharmacy technician candidate registration          $       25.00

(5)    Per diem                                                                             $       75.00

Amended by Acts 1965, No. 131, §1; Acts 1970, No. 372, §1; Acts 1976, No. 314, §1; Acts 1979, No. 395, §1; Acts 1981, No. 263, §1; Acts 1986, No. 513, §1; Acts 1997, No. 372, §1; Acts 1999, No. 767, §1; Acts 2005, No. 267, §1; Acts 2015, No. 298, §1.



RS 37:1201 - Unlawful practice

PART III. LICENSING, REGISTRATION, AND

CERTIFICATION OF PERSONS

§1201. Unlawful practice

A. Except as otherwise provided in this Chapter, it shall be unlawful for any individual to engage in the practice of pharmacy unless currently licensed or registered to practice under the provisions of this Chapter.

B. Licensed practitioners authorized under the laws of this state to compound drugs and to dispense drugs to their patients in the practice of their respective professions shall meet the same standards, record keeping requirements, and all other requirements for the dispensing of drugs applicable to pharmacists.

C. It shall be unlawful for any individual to assist in the practice of pharmacy unless currently registered or certified by the board.

Acts 1999, No. 767, §1.



RS 37:1202 - Qualifications for licensure by examination

§1202. Qualifications for licensure by examination

A. Qualifications. To obtain a license to engage in the practice of pharmacy, an applicant for licensure by examination shall:

(1) Be at least twenty-one years of age.

(2) Be of good moral character and temperate habits.

(3) Meet the following educational requirements:

(a) Have graduated and received a professional degree from an approved college of pharmacy.

(b) Have graduated from a foreign college of pharmacy, completed a transcript verification program, taken and passed a college of pharmacy equivalency examination program, and completed a process of communication ability testing as defined by the board in order to assure that the applicant meets the standards necessary to protect public health, safety, and welfare.

(4) Supply proof, substantiated by proper affidavits, of a minimum of one year of service and experience through an internship or other program that has been approved by the board under the supervision of a licensed pharmacist, which service shall be predominantly related to the provision of pharmacy primary care and the dispensing of drugs and medical supplies, the compounding of prescriptions, and the keeping of records and the making of reports as required under state and federal law.

(5) Have submitted to the board an application, in the time frame and form prescribed by the board by regulation.

(6) Have paid fees specified by the board for the examination, and issuance of the license, certificate, or registration and any related materials.

(7) Have passed an examination or examinations required by the board.

B. Examinations.

(1) Due notice of all meetings for examination of applicants shall be given to all approved colleges of pharmacy in the state.

(2) The board shall determine the content and subject matter of each examination and approve the site and date of the administration of the examination.

(3) The examination shall be prepared to measure the knowledge of the applicant to engage in the practice of pharmacy. The board may employ, cooperate, and contract with any organization or consultant in the preparation and grading of an examination, but shall retain the sole discretion and responsibility for determining which applicants have passed such an examination.

(4) An applicant who takes and satisfactorily completes any board required examinations shall become licensed within one year of the examination dates or the results of the examinations shall become invalid.

(5) An applicant who takes any board required examinations and is unsuccessful may repeat the examinations as administratively defined.

(6)(a) An applicant who takes any board required examinations or any examination or examinations in other jurisdictions and is unsuccessful for the third time shall not thereafter be eligible to take the board examination without satisfying the requirements of the board as administratively defined.

(b) An individual who has taken and failed the examinations more than three times may not practice as a pharmacy intern, as administratively defined.

(c) An individual who has taken and failed for the third time a comparable examination to the board's examination within another jurisdiction shall not be eligible to take the examination of the board without satisfying the requirements of the board as administratively defined.

C. Internship and other training programs.

(1) All applicants for licensure by examination shall obtain practical experience in the practice of pharmacy concurrent with attending or after graduation from an approved college of pharmacy, or both, under such terms and conditions as determined by regulation.

(2) The board shall establish such licensure requirements for pharmacy interns and standards for internship, or any other experiential program necessary to qualify an applicant for the licensure examination, and shall also determine the qualifications of preceptors used in practical experience programs as determined by regulation.

Acts 1999, No. 767, §1; Acts 2012, No. 357, §1.



RS 37:1203 - Qualifications for reciprocity

§1203. Qualifications for reciprocity

A. In order for a pharmacist currently licensed in another jurisdiction to obtain a license as a pharmacist by reciprocity in this state, an applicant shall:

(1) Have attained the age of twenty-one years.

(2) Have good moral character and be of temperate habits.

(3) Have possessed at the time of initial licensure as a pharmacist all qualifications necessary to have been eligible for licensure at that time in this state.

(4) Have engaged in the practice of pharmacy for a period of at least one year or have met the internship requirements of this state within the one year period immediately previous to the date of such application.

(5) Have submitted an application in the form prescribed by the board.

(6) Have presented to the board evidence of initial licensure by examination and evidence that such license is in good standing.

(7) Have presented to the board evidence of any disciplinary, criminal, or other adverse action, including arrests taken against him by another licensing jurisdiction, government agency, law enforcement agency, or court. Such action may serve as grounds for the denial of reciprocity to an applicant.

(8) Have paid the fees specified by the board to defray the expenses of making an investigation of his character, general reputation, and licensure status in the state in which he has resided.

(9) Have passed all examinations required by the board.

B. No applicant shall be eligible for licensure by reciprocity unless the state or jurisdiction in which the applicant was initially licensed as a pharmacist also grants reciprocity to a pharmacist duly licensed by examination in this state, under comparable circumstances and conditions.

C. Upon successful completion of the requirements of Subsections A and B, the board shall license the pharmacist within fourteen working days.

Acts 1999, No. 767, §1; Acts 2006, No. 164, §1; Acts 2012, No. 357, §1.



RS 37:1204 - Certificates to be signed by board

§1204. Certificates to be signed by board

The board members shall sign all original pharmacist certificates of licensure issued by the board .

Acts 1999, No. 767, §1.



RS 37:1205 - Duplicate certificates

§1205. Duplicate certificates

In case a certificate of a licensed pharmacist is lost, destroyed, or otherwise missing, the board shall issue a duplicate thereof, upon receipt of an affidavit attested to by the pharmacist setting forth the facts and circumstances surrounding the loss of the certificate and payment of the fee or fees as specified by the board.

Acts 1999, No. 767, §1.



RS 37:1206 - Silver certificate

§1206. Silver certificate

The board may issue a silver certificate for twenty-five continuous years of registration.

Added by Acts 1956, No. 272, §1; Acts 1999, No. 767, §1.



RS 37:1207 - Renewal of license, registration, and certification; expiration; reinstatement

§1207. Renewal of license, registration, and certification; expiration; reinstatement

A.(1) Each person licensed, registered, or certified by the board shall apply for renewal annually at a time designated by the board and pay a fee specified by the board. A person who desires to continue in the practice of pharmacy or assist in the practice of pharmacy in this state shall file with the board an application in such form and containing such data as the board may require, and complete such other requirements as deemed necessary by the board, for renewal.

(2)(a)(i) The board shall assess on each annual pharmacist license renewal as required by this Section an additional fee of one hundred dollars to be designated as the "pharmacy education support fee". This fee shall be dedicated and allocated as specified in this Paragraph to an accredited school of pharmacy of a public university in this state. The board shall include on each license renewal form issued to a pharmacist an optional election whereby the person may elect not to remit the one hundred dollar pharmacy education support fee.

(ii) For purposes of this Paragraph, "accredited" shall mean possession of current accreditation from the Accreditation Council for Pharmacy Education.

(b) The board shall disburse all monies collected pursuant to this Paragraph to an accredited public university pharmacy school in this state on or before April first annually. The public university pharmacy school shall utilize these monies solely for the benefit of its pharmacy education program and the expenditure of such funds shall be approved by the board of supervisors of the university system of which the university is a member. The funds collected pursuant to this Paragraph shall be in addition to any other monies received by the university that operates the pharmacy school and are intended to supplement and not replace, displace, or supplant any other funds that the university receives from the state or from any other source.

B. The board shall make available applications for renewal of licenses, registrations, and certificates to each licensed, registered, and certified person by a date designated by the board.

C. If a person fails to make application to the board for renewal of his license, certification, or registration within a period determined by the board, the license, certification, or registration is expired and shall be deemed null and void.

D. In order to reinstate the expired license, certification, or registration, the person shall meet requirements set by the board by regulation.

Added by Acts 1956, No. 272, §2; Acts 1999, No. 767, §1; Acts 2012, No. 357, §1; Acts 2015, No. 298, §1.



RS 37:1208 - Waiver of licensure or certification renewal while in military service

§1208. Waiver of licensure or certification renewal while in military service

Upon written request of any licensed pharmacist or certified technician serving in active duty in the military service of the United States or any of its allies, the board may waive the requirement for the annual renewal of pharmacist license or technician certificate, including the annual renewal fees.

Added by Acts 1956, No. 272, §3; Acts 1999, No. 767, §1; Acts 2012, No. 358, §1.



RS 37:1209 - Waiver of renewal when licensed fifty years; award

§1209. Waiver of renewal fee when licensed fifty years; award

The board, in recognition of contributions to the practice of pharmacy, shall waive the annual renewal fee requirement for annual renewal of licensure for licensed pharmacists who have been duly registered and licensed to practice in Louisiana for not less than fifty years; in lieu thereof the board shall award to such pharmacists an honorary gold-embossed certificate. Such pharmacists desiring to continue to practice pharmacy shall file the annual renewal application and shall meet all other requirements for active licensure.

Acts 1999, No. 767, §1; Acts 2006, No. 164, §1.



RS 37:1210 - Continuing education in pharmacy

§1210. Continuing education in pharmacy

The board shall establish requirements for continuing education in pharmacy, including the determination of acceptable program content. The board shall adopt rules and regulations necessary to carry out the stated objectives and purposes, to enforce the provisions of this Section.

Acts 1999, No. 767, §1.



RS 37:1211 - Pharmacy intern

§1211. Pharmacy intern

The board shall establish an internship program for the purpose of providing the practical experience necessary for licensure as a pharmacist. The board shall adopt rules and regulations regarding the standards and qualifications for internship programs.

Acts 1999, No. 767, §1.



RS 37:1212 - Pharmacy technicians

§1212. Pharmacy technicians

The board may register individuals as pharmacy technician candidates and certify individuals as pharmacy technicians, both of whom may assist a pharmacist in the practice of pharmacy, as specified in board rules. Notwithstanding any provision in law to the contrary, in all cases, a pharmacist must verify the accuracy of a prescription before the drug or device may be transferred to a patient or patient's agent. The board may also set minimum training and education requirements and examinations for certification as a pharmacy technician as it deems necessary. The board may, by rule, establish ratios for pharmacy technician candidates to pharmacists and pharmacy technicians to pharmacists, but in no case shall such ratio be less than two pharmacy technicians to one pharmacist.

Acts 1999, No. 269, §1; Acts 1999, No. 767, §1; Acts 1999, No. 1328, §1; Acts 2004, No. 131, §1; Acts 2005, No. 387, §1.



RS 37:1213 - Notification of change of business place or employment

§1213. Notification of change of business place or employment

A pharmacist, pharmacy technician, pharmacy intern, or pharmacy technician candidate shall notify the board, in writing, of any change of employment within a time frame determined by the board by rule.

Acts 1999, No. 767, §1; Acts 2012, No. 357, §1.



RS 37:1214 - Notification of change of address

§1214. Notification of change of address

A pharmacist, pharmacy technician, pharmacy intern, or pharmacy technician candidate shall notify the board, in writing, of a change of address within a time frame determined by the board by rule.

Acts 1999, No. 767, §1; Acts 2012, No. 357, §1.



RS 37:1215 - Repealed by Acts 2012, No. 357, §2.

§1215. Repealed by Acts 2012, No. 357, §2.



RS 37:1216 - Authorization to obtain criminal history record information

§1216. Authorization to obtain criminal history record information

A. As used in this Section, the following terms shall have the following meaning:

(1) "Applicant" means an individual who has made application to the board for the issuance, or reinstatement of any license, registration, certificate, permit, or any other designation deemed necessary to engage or assist in the practice of pharmacy that the board is authorized by law to issue.

(2) "Bureau" means the Louisiana Bureau of Criminal Identification and Information of the office of state police within the Department of Public Safety and Corrections.

(3) "Criminal history record information" means information collected by state and federal criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, bills of information, or any formal criminal charges, and any disposition arising therefrom, including sentencing, criminal correctional supervision, and release, but does not include intelligence for investigatory purposes, nor does it include any identification information which does not indicate involvement of the individual in the criminal justice system.

(4) "FBI" means the Federal Bureau of Investigation of the United States Department of Justice.

(5) "Licensure" means any license, permit, certification, or registration that the board is authorized to issue.

B. In addition to any other requirements established by regulation, the board may require an applicant, as a condition for eligibility for licensure:

(1) To submit a full set of fingerprints, in a form and manner prescribed by the board.

(2) To permit the board to request and obtain state and national criminal history record information on the applicant.

(3) To collect from the applicant, in addition to all other applicable fees and costs, such amount as may be incurred by the board in requesting and obtaining state and national criminal history record information on the applicant.

C. In accordance with the provisions and procedures prescribed by this Section, the board may request and obtain state and national criminal history record information from the bureau and the FBI relative to any applicant for licensure whose fingerprints the board has obtained pursuant to this Section for the purpose of determining the applicant's suitability and eligibility for licensure.

D. Upon request by the board and upon the board's submission of an applicant's fingerprints, and such other identifying information as may be required, the bureau shall conduct a search of its criminal history record information relative to the applicant and report the results of its search to the board within sixty days from receipt of any such request. The bureau may charge the board a processing fee pursuant to R.S. 15:587 for conducting and reporting on any such search.

E. If the criminal history record information reported by the bureau to the board does not provide grounds for disqualification of the applicant for licensure under the applicable law administered by the board, the board shall have the authority to forward the applicant's fingerprints and such other identifying information as may be required to the FBI with a request for a search of national criminal history record information relative to the applicant.

F. Any and all state or national criminal history record information obtained by the board from the bureau or FBI which is not already a matter of public record shall be deemed nonpublic and confidential information restricted to the exclusive use of the board, its members, officers, investigators, agents, and attorneys in evaluating the applicant's eligibility or disqualification for licensure. No such information or records related thereto shall, except with the written consent of the applicant or by order of a court of competent jurisdiction, be released or otherwise disclosed by the board to any other person or agency.

Acts 2003, No. 1052, §2.



RS 37:1217 - Authorization to compel evaluation

§1217. Authorization to compel evaluation

A. As used in this Section, the following terms shall have the following meaning:

(1) "Evaluation" means a diagnostic assessment for impairment by a board-approved addictionist.

(2) "Impaired" or "impairment" means a condition that causes an infringement on the ability of a person to practice, or assist in the practice, of pharmacy sufficient to pose a danger to the public. Impairment may be caused by but is not limited to alcoholism, substance abuse or addiction, mental illness, or physical illness.

(3) "Licensee" means an applicant for or a person renewing any license, registration, certificate, permit, or any other designation deemed necessary to engage in or assist in the practice of pharmacy issued by the board.

B. In determining whether or not an impairment exists, the board, either through its impairment committee or upon joint agreement by the impairment committee chairman and the executive director, upon reasonable suspicion of such impairment shall have the authority to compel a licensee to submit to an evaluation, by such persons as the board may designate either in the course of an investigation or a disciplinary proceeding.

C. Reasonable suspicion of impairment shall be presumed based upon preliminary evidence that the licensee is impaired based on specific objective and articulable facts and reasonable inferences drawn from those facts in light of experience. For purposes of this Section, facts and inferences may be based upon but not limited to any of the following:

(1) Observable phenomena while practicing or assisting in the practice of pharmacy such as direct observation of alcohol or drug use or abuse or of the physical symptoms or manifestations of being impaired due to alcohol or other drug use.

(2) Abnormal conduct or erratic behavior while at work or a significant deterioration in work performance.

(3) A report of alcohol or other drug use provided by a reliable and credible source.

(4) Evidence that a licensee has received a positive result from any drug or alcohol test during the individual's employment with an employer.

(5) Evidence that a licensee has tampered with any drug or alcohol test during the individual's employment with an employer.

(6) Evidence that a licensee has illegally manufactured, sold, distributed, solicited, possessed, used, or transferred drugs.

D. Information submitted pursuant to this Section shall be confidential and not subject to discovery by or release to any person or entity. The licensee shall submit to the board a release of information authorizing the board to obtain a report of such evaluation.

E. A licensee shall be offered, at reasonable intervals, an opportunity to demonstrate that such person can resume the competent practice or assistance in the practice of pharmacy with reasonable skill and safety to patients.

F. For the purpose of this Section, a licensee shall be deemed to have consented to submit to an evaluation when directed in writing by the board and further to have waived all objections to the admissibility of the testimony of the person conducting any evaluation at any proceeding or hearing before the board on the grounds that such testimony or evaluation constitutes a privileged communication.

G. In any proceeding by the board pursuant to the provisions of this Section, the record of such board proceedings involving the evaluation shall not be used in any other administrative or judicial proceeding outside of the board's jurisdiction.

H. Whenever the board directs a licensee to submit to an evaluation, the time from the date of the board's directive until the submission to the board of the report of the evaluation shall not be included in the computation of the time limit for any hearing that may occur in the matter.

Acts 2003, No. 1052, §2.



RS 37:1218 - Administration of influenza immunization

§1218. Administration of influenza immunization

A pharmacist may administer an influenza immunization to any person seven years of age or older without a prescription or medical order contingent upon all of the following provisions:

(1) The pharmacist shall administer influenza immunizations in conformance with the most current annual influenza vaccination administration protocol as set forth by the United States Centers for Disease Control and Prevention (CDC) Advisory Committee on Immunization Practice (ACIP).

(2) The pharmacist shall report each influenza immunization to the Louisiana Office of Public Health Immunization Registry at the time of the immunization or as soon as reasonably practicable thereafter.

(3) The pharmacist shall report all adverse events he observes or which are reported to him to the Vaccine Adverse Events Reporting System (VAERS), the cooperative program of the CDC and the United States Food and Drug Administration for vaccine safety, or its successor program; and further, the pharmacist shall refer the patient with an adverse event to the influenza immunization for appropriate medical care.

(4) The pharmacist shall maintain for at least two years a record of each influenza immunization administered.

(5) The pharmacist shall obtain the appropriate credential to administer influenza immunizations from the board, as administratively defined, prior to administering any such immunization.

Acts 2010, No. 287, §1.



RS 37:1218.1 - Administration of immunizations and vaccines other than influenza immunizations

§1218.1. Administration of immunizations and vaccines other than influenza immunizations

A. A pharmacist may administer to an individual age seventeen or older an immunization or a vaccine without a patient-specific prescription or medical order if the immunization or the vaccine is administered in conformance with the most current immunization administration protocol as set forth by the United States Centers for Disease Control and Prevention Advisory Committee on Immunization Practice. At the time that a pharmacist administers an immunization or vaccine under the provisions of this Section, the pharmacist shall also inform the individual that the administration of an immunization or vaccine under this Section is not to be construed as being in lieu of an annual checkup with the individual's primary care or family physician.

(1) The pharmacist shall report each immunization to the Louisiana Department of Health, office of public health's Louisiana Immunization Network for Kids Statewide at the time of the immunization or as soon as reasonably practicable thereafter, as this is the official state vaccination record.

(2) The pharmacist shall report all adverse events he observes or which are reported to him to the Vaccine Adverse Events Reporting System, the cooperative program of the United States Centers for Disease Control and Prevention and the United States Food and Drug Administration for vaccine safety, or its successor program; and further, the pharmacist shall refer the patient with an adverse event to an immunization for appropriate medical care.

(3) The pharmacist shall maintain for at least two years a record of each immunization administered.

(4) The pharmacist shall obtain the appropriate credentials to administer immunizations from the board, as administratively defined, prior to administering any such immunization.

(5) The pharmacist shall request the name of a patient's primary care provider prior to the administering of any immunization. If the patient identifies such primary care provider to the pharmacist, the pharmacist shall notify the primary care provider, by written or electronic communication, as soon as reasonably possible thereafter that the immunization was administered.

B. This Section shall not apply to the administering of an immunization pursuant to R.S. 37:1218.

Acts 2012, No. 651, §1; Acts 2014, No. 769, §1.



RS 37:1221 - Unlawful operation

PART IV. PERMIT REQUIREMENTS

§1221. Unlawful operation

A. No person shall open, establish, operate, or maintain a pharmacy located within this state unless the pharmacy is issued a permit by the board.

B. No out-of-state pharmacy providing pharmacy services to residents of this state shall open, establish, operate, or maintain a pharmacy located out-of-state unless the pharmacy is issued a permit by the board.

C. No permit to operate a pharmacy shall be granted or renewed unless evidence satisfactory to the board ensures that a pharmacist in the state where the permit is issued and pharmacy is located will be on duty during normal hours as administratively defined.

Acts 1999, No. 767, §§1, 3.



RS 37:1222 - Qualifications

§1222. Qualifications

A. A person applying for a permit to open, establish, operate, or maintain a pharmacy, within or outside of this state, shall complete an application in such form and containing such data as the board may require, and complete such other requirements as deemed necessary by the board, including but not limited to designation and identification of a pharmacist-in-charge.

B. Each pharmacy shall ensure accessibility to pharmacy primary care for the public as defined by the board.

C. Each pharmacy permitted by the board may designate a registered agent in this state for service of process.

D. Any such person who does not so designate a registered agent shall be deemed to have designated the secretary of state to be its agent, upon whom may be served all legal process in any action or proceeding against such pharmacy.

E. A permit to operate a pharmacy shall not be transferable.

Acts 1999, No. 767, §§1, 3.



RS 37:1223 - Classifications

§1223. Classifications

A. The board shall determine the permit classifications of all persons permitted under this Part, and establish minimum standards for such persons.

B. The board shall establish the criteria that each permit holder must meet to qualify for a permit in each classification. The board may issue a permit with varying restrictions to such persons where the board deems it necessary.

Acts 1999, No. 767, §§1, 3.



RS 37:1224 - Compounding and filling of prescriptions; absence of pharmacist

§1224. Compounding and filling of prescriptions; absence of pharmacist

A. In each pharmacy there shall be a pharmacist on duty at all times. The filling, compounding, and dispensing of prescriptions, and the making of pharmacy-generated drugs, shall be accomplished in compliance with standards established by the board by rule. The performance of these activities shall be limited to pharmacists and pharmacy interns, pharmacy technicians, and pharmacy technician candidates acting under the supervision of a pharmacist.

B. If the pharmacist should find it necessary to be temporarily absent, leaving the prescription department unattended either by a pharmacist or a pharmacy technician, then the prescription department shall be closed.

C. The board shall establish criteria for the temporary absence of a pharmacist from the prescription department.

D. Notwithstanding any provision of law to the contrary, after the pharmacist or pharmacy technician has complied with all duties imposed upon him by law regarding a prescription, a cashier or other clerical person may lawfully deliver the drug or device and collect payment therefor.

E. A prescription may be filled, compounded, and dispensed at the permitted pharmacy which first received the prescription or at any other permitted pharmacy to which the prescription is properly transferred from the originating pharmacy. A prescription may be properly transferred through the transfer of prescription information from one pharmacy to another manually or through an electronic transfer using an electronic file updated on a real-time on-line basis and shared by two or more pharmacies. Electronic transfers of prescriptions shall be permitted regardless of whether or not the pharmacy from which the prescription is transferred is open for business.

F. Repealed by Acts 2000, 1st Ex. Sess., No. 83, §1.

Acts 1999, No. 269, §1; Acts 1999, No. 767, §§1, 3; Acts 2000, 1st Ex. Sess., No. 83, §1; Acts 2013, No. 168, §1.



RS 37:1224.1 - Filling of additional refills in anticipation of authorization

§1224.1. Filling of additional refills in anticipation of authorization

Notwithstanding any provision of law to the contrary, when all refills authorized on an original prescription have been dispensed, additional prescription refills may be added to the original prescription and compounded, filled, and labeled prior to the receipt of authorization for the additional refills from the prescriber, provided that no additional prescription refill may be transferred to the patient or the patient's representative prior to the receipt of such authorization from the prescriber, and provided that the date and time of such authorization and the name of the person transmitting the authorization is maintained in the prescription record and is immediately accessible on-line and retrievable in a hard copy within seventy-two hours of request.

Acts 1999, No. 269, §1; Acts 1999, No. 767, §1.



RS 37:1225 - Labeling of drugs and prescriptions

§1225. Labeling of drugs and prescriptions

All receptacles containing compounded or filled prescriptions shall bear a label showing the prescription number, the initials of the pharmacist actually and personally responsible for drug regimen review, filling, compounding or dispensing the prescription, adequate directions for use unless stated otherwise by the prescriber, the date of its compounding or filling, and the name of the pharmacy. Each permitted pharmacy shall post a legibly written list of names of all pharmacists dispensing medication in the pharmacy for viewing by its employees. Any such label shall include all information required by federal law.

Acts 1999, No. 767, §§1, 3.



RS 37:1226 - Prescription; name of patient

§1226. Prescription; name of patient

No pharmacist or dispensing physician shall fill any prescription unless the name of the patient and the trade name, or the generic name, or the most commonly used name of the medication or device appears on the label, unless otherwise specified by the practitioner.

Acts 1999, No. 767, §§1, 3.



RS 37:1226.1 - Communication to the prescriber

§1226.1. Communication to the prescriber

A. No later than five business days following the dispensing of a biological product, the dispensing pharmacist or his designee shall communicate to the prescriber the specific product provided to the patient, including the name of the product and the manufacturer.

B. The required communication included in Subsection A may be done by any means.

C. No communication shall be required if there is no interchangeable or therapeutically equivalent biological product approved by the United States Food and Drug Administration for the product prescribed, or if the prescription is a refill not changed from the product dispensed on the prior filling of the prescription.

D. Nothing in this Section shall create a cause of action against the prescriber and the dispensing pharmacist or his designee for a communication as required pursuant to this Section.

E. No communication shall be required pursuant to this Section if the prescriber indicates "dispense as written".

Acts 2015, No. 391, §1.



RS 37:1226.2 - Prescription drug returns, exchanges, and redispensing; donation requirements; authority to promulgate rules; limitation of liability

§1226.2. Prescription drug returns, exchanges, and redispensing; donation requirements; authority to promulgate rules; limitation of liability

A. All drugs dispensed on prescription to a patient shall be accepted for return, exchange, or redispensing by a charitable pharmacy after such drugs have been removed from the pharmacy premises where they were dispensed including but not limited to:

(1) In a hospital with a permitted hospital pharmacy on site, drugs may be returned to the pharmacy in accordance with good professional practice standards.

(2) Any person, including a drug manufacturer, hospital, health care facility, or governmental entity may donate prescription drugs to a charitable pharmacy for relabeling and dispensing to the indigent, free of charge, pursuant to a valid prescription order.

B. Donations of prescription drugs to a charitable pharmacy are subject to the following requirements:

(1) The charitable pharmacy may accept drugs in their original sealed and tamper-evident packaging, including drugs packaged in single-unit doses, including blister packs. These drugs may be dispensed when the outside packaging is opened if the single-unit dose packaging is intact, subject to the provisions of Paragraph (B)(2) of this Section.

(2) The pharmacist in charge of the charitable pharmacy shall determine if the drug is not adulterated or misbranded and is safe to dispense. No product where the integrity of the medication cannot be assured shall be redispensed by the pharmacist of the charitable pharmacy.

(3) The donor shall execute a form stating the donation of the drugs. The pharmacy shall retain that form along with other acquisition records.

(4) The patient's name, prescription number, and any other identifying marks shall be obliterated from the packaging prior to redispensing the medication to another patient.

(5) The drug name, strength, and expiration date shall remain on the medication package label. The redispensed medication shall be assigned the expiration date stated on the package.

(6) Expired drugs accepted by a charitable pharmacy shall not be redispensed.

(7) The charitable pharmacy shall comply with all state and federal laws regarding controlled dangerous substances.

(8) No drug dispensed through a charitable pharmacy shall be eligible for reimbursement from the Medicaid Pharmacy Program.

(9) In the event that a charitable pharmacy in the closest proximity to the donor refuses the donation, such refusal shall be documented by the donor, who then may make the donation to the Department of Public Safety and Corrections-Corrections Services for distribution to the penal institution pharmacies under its authority.

C. The board shall have the authority to promulgate rules and regulations in accordance with the Administrative Procedure Act for the purpose of administering the provisions of this Section.

D.(1) No person, including a drug manufacturer, health care facility, or governmental agency who donates prescription drugs to a charitable pharmacy, as well as the charitable pharmacy, any pharmacist who originally dispensed the donated prescription drugs, any pharmacist dispensing donated prescription drugs, or the board of pharmacy shall be subject to any professional disciplinary action, criminal prosecution, liability in tort or other civil action for injury, death, or loss to person or property related to the donating, accepting, or dispensing of donated prescription drugs.

(2) No pharmaceutical manufacturer shall be liable for any claim or injury arising from the transfer of any prescription drug pursuant to the provisions of this Section, including but not limited to liability for failure to transfer or communicate product or consumer information regarding the transferred drug, as well as the expiration date of the transferred drug.

E. For purposes of this Section "charitable pharmacy" means the practice of a pharmacy at a site where prescriptions are dispensed by a charitable organization free of charge to appropriately screened and qualified patients.

F. A hospital, health care facility, or governmental entity enrolled in the Medicaid program shall attempt to donate all unused or surplus prescription drugs meeting the criteria in Subsections A and B of this Section to charitable pharmacies. The provisions of this Subsection shall not apply to any hospital, health care facility, or governmental entity owned by or operated by an agency or department of the executive branch of the state.

G. In the event such hospital, health care facility or governmental entity does not have a charitable pharmacy within twenty miles of its location, the charitable pharmacy shall have the obligation to obtain those prescription drugs. In the event the charitable pharmacy is unable to make such arrangements, there shall be no requirement on the part of the hospital, health care facility or governmental entity to donate the drugs.

H. Notwithstanding any other provision of law to the contrary, a faith-based charitable pharmacy shall not be required to accept any prescription drugs it deems to conflict with its faith values.

I. For the purpose of this Section, "governmental entity" shall mean a health care facility owned and operated by a political subdivision of the state.

Acts 2004, No. 811, §1; Acts 2006, No. 643, §1; Acts 2006, No. 797, §1.



RS 37:1226.3 - Prescription drugs, returns, exchanges and re-dispensing in pharmacies operated by or under contract with the Department of Public Safety and Corrections; authority to promulgate rules

§1226.3. Prescription drugs; returns, exchanges, and redispensing in pharmacies serving certain correctional facilities; authority to promulgate rules

A. Except as provided in Subsection B of this Section, all drugs dispensed on prescription to an offender in the custody of the Department of Public Safety and Corrections, or in the custody of a local law enforcement office or department, may be accepted for return, exchange, or redispensing by a pharmacy operated by or under contract with the department or by a pharmacy authorized by the board to provide prescriptions to a local law enforcement office or department.

B. The pharmacist in charge of the pharmacy shall determine that the returned drug is not adulterated, expired, or misbranded and is safe to dispense. No product shall be redispensed by the pharmacist if the integrity of the medication cannot be assured. A drug that can be dispensed only to a patient registered with the drug's manufacturer in accordance with federal Food and Drug Administration requirements shall not be accepted or redispensed under the provisions of the program provided for in this Section.

C. No pharmaceutical manufacturer shall be liable for any claim or injury arising from the redispensing of any prescription drug pursuant to the provisions of this Section, including but not limited to liability for failure to transfer or communicate product or consumer information regarding the redispensed drug, as well as the expiration date of the redispensed drug.

D. The Louisiana Board of Pharmacy shall have the authority to promulgate rules in accordance with the Administrative Procedure Act for the purpose of administering the provisions of this Section.

Acts 2011, No. 315, §1, eff. June 28, 2011; Acts 2016, No. 310, §1.



RS 37:1227 - Display of permits

§1227. Display of permits

Permits issued under the provisions of this Part shall be conspicuously displayed in the place for which the permit was granted.

Acts 1999, No. 767, §§1, 3.



RS 37:1228 - Equipment required of pharmacy

§1228. Equipment required of pharmacy

The board shall determine, by regulation, all standards for professional, technical, equipment and any other requirements deemed necessary for a pharmacy to possess, in order to operate in the best interest of the health, safety and welfare of the public.

Added by Acts 1964, No. 373, §1; Acts 1999, No. 767, §§1, 3.



RS 37:1229 - Records of prescription; retention; inspection

§1229. Records of prescription; retention; inspection

A. There shall be kept in every pharmacy a suitable book, file, or electronic record keeping system in which shall be preserved, for a period of not less than two years, or such longer period as may be mandated by other applicable law or regulation, a record of every prescription filled, compounded, or dispensed. Such book, file, or electronic record of prescriptions shall be open to inspection by the board or its authorized agents or employees during hours of operation.

B. Records maintained electronically pursuant to this Section shall contain all information required in a manual records system. The electronic record keeping system shall be capable of producing a hard copy printout of the prescription record within seventy-two hours of request.

C. The board shall not impose stricter record keeping requirements on electronic files than those requirements imposed on manual systems.

D. As used in this Section, "electronic record keeping system" means a system, including machines, methods of organization, and procedures, that provides input, storage, processing, communications, output, and control functions for digitized representations of original prescriptions.

Acts 1999, No. 269, §1; Acts 1999, No. 767, §§1, 3.



RS 37:1230 - Renewal of permits; expiration; reinstatement

§1230. Renewal of permits; expiration; reinstatement

A.(1) Each pharmacy issued a permit by the board shall apply for renewal annually, at the time designated by the board and pay a fee specified by the board.

(2)(a)(i) The board shall assess on each annual pharmacy permit renewal required by this Section an additional fee of one hundred dollars per year to be designated as the "pharmacy education support fee". This fee shall be dedicated and allocated as specified in this Paragraph to an accredited school of pharmacy of a public university in this state. The board shall include on each permit renewal form issued to a pharmacy an optional election whereby the pharmacy may elect not to remit the one hundred dollar pharmacy education support fee.

(ii) For purposes of this Paragraph, "accredited" shall mean possession of current accreditation from the Accreditation Council for Pharmacy Education.

(b) The board shall disburse all monies collected pursuant to this Paragraph to an accredited public university pharmacy school in this state on or before April first annually. The public university pharmacy school shall utilize these monies solely for the benefit of its pharmacy education program and the expenditure of such funds shall be approved by the board of supervisors of the university system of which the university is a member. The funds collected pursuant to this Paragraph shall be in addition to any other monies received by the university that operates the pharmacy school and are intended to supplement and not replace, displace, or supplant any other funds that the university receives from the state or from any other source.

B. Any person who desires to continue to operate or maintain a pharmacy within or outside of the state shall file an application with the board for renewal in such form and contain such information as the board may require and complete such other requirement as deemed necessary by the board.

C. Application for renewal of a permit shall be made available on or before a date designated by the board. If a permit holder fails to make application to the board for renewal of his permit within a period determined by the board, the existing permit shall expire and become null and void.

D. In order to reinstate an expired permit, the permit holder shall meet requirements established by the board.

Acts 1999, No. 767, §1; Acts 2012, No. 357, §1; Acts 2015, No. 298, §1.



RS 37:1231 - Agreements; notifications

§1231. Agreements; notifications

A. The board may enter into agreements with other states or with third parties for the purpose of exchanging information concerning the permitting and inspection of entities located in this state and those located outside the state.

B. All permitted persons shall report to the board the occurrence of any of the following:

(1) Permanent closing.

(2) Change of ownership, management, location, or pharmacist-in-charge of a pharmacy.

(3) Any theft or significant loss of drugs or devices.

(4) Any known conviction of any employee for violation of any state or federal drug laws.

(5) Disasters, accidents, or any theft, destruction, or loss of records required to be maintained by state or federal law.

Acts 1999, No. 767, §1.



RS 37:1232 - Nonresident pharmacy

§1232. Nonresident pharmacy

A. A pharmacy located outside this state which does business in this state within the meaning of this Chapter shall hold a current pharmacy permit as provided in this Chapter. The pharmacy shall be designated a "nonresident pharmacy" and the permit shall be designated a "nonresident pharmacy permit".

B. A nonresident pharmacy granted a nonresident pharmacy permit by the board shall disclose to the board the location, names, and titles of all principal corporate officers, as well as the owner's managing officer and pharmacist-in-charge. A report containing this information shall be made to the board on an annual basis and within thirty business days after any change of office, corporate officer, or within ten business days of the departure of the prior owner's managing officer or pharmacist-in-charge.

C. The nonresident pharmacy shall maintain at all times authorization to conduct the pharmacy in compliance with the laws of the state in which it is a resident. As a prerequisite to seeking a permit from the board, the nonresident pharmacy shall submit a copy of the most recent inspection report resulting from an inspection conducted by the regulatory or licensing agency of the state in which it is located, as well as any other state pharmacy licensing agency or any agent thereof, and any inspection reports produced by the federal Food and Drug Administration or the federal Drug Enforcement Administration. Thereafter, the nonresident pharmacy granted a permit shall submit to the board a copy of any subsequent inspection report on the pharmacy conducted by the regulatory or licensing body of the state in which it is located, or by any other state pharmacy licensing agency, or any agent thereof, or by the federal Food and Drug Administration or the federal Drug Enforcement Administration. In addition to or in lieu of an inspection by the regulatory or licensing body of the state in which it is a resident, or any agent thereof, the nonresident pharmacy shall be subject to an inspection by the board. When the board conducts an inspection of a nonresident pharmacy, the board shall recover its expenses from the nonresident pharmacy in addition to the applicable permit fee authorized by this Chapter.

D. A nonresident pharmacy granted a nonresident pharmacy permit by the board shall maintain records of any controlled substances or dangerous drugs or devices dispensed to patients in this state so that the records are readily retrievable from the records of other drugs dispensed.

E. Records for all prescriptions and products delivered into the state shall be readily retrievable from the other prescription records of the nonresident pharmacy and shall be in compliance with all federal laws and with regulations as may be required by this state.

Acts 1999, No. 767, §1; Acts 2006, No. 164, §1; Acts 2013, No. 282, §1.



RS 37:1241 - Refusal, restriction, suspension, or revocation of license

PART V. DISCIPLINE

§1241. Refusal, restriction, suspension, or revocation of license

A. The board may, after due notice and hearing, assess a fine not to exceed the sum of five thousand dollars for each offense, refuse to license, register, certify, or permit any applicant, refuse to renew the license or permit of any person, or may revoke, summarily suspend, suspend, place on probation, reprimand, issue a warning against the person who was issued the license, registration, certificate, permit, or any other designation deemed necessary to engage in the practice of pharmacy upon proof that the person:

(1) Practiced or assisted in the practice of pharmacy, or knowingly permitted or has permitted anyone in his employ or under his supervision to practice or assist in the practice of pharmacy, in violation of the provisions of this Chapter and any rules and regulations promulgated thereto in accordance with the Administrative Procedure Act.

(2) Attempted to or obtained a license, registration, certificate, permit or any other designation deemed necessary to engage in the practice of pharmacy by fraud or misrepresentation.

(3) Committed repeated occasions of negligence or incompetence in the practice or assistance in the practice of pharmacy.

(4) Has been convicted of a felony or other public offense involving moral turpitude in the courts of any state, territory, or country. Conviction, as used in this Paragraph, shall include a finding or verdict of guilty, an admission of guilt, or a plea of nolo contendere.

(5) Is habitually intemperate or is addicted to the use of alcohol or habit-forming drugs.

(6) Has had his license, permit, certification, registration or any other designation deemed necessary to engage in the practice of pharmacy revoked or suspended, or has had other disciplinary action taken, or has had his application for licensure refused, revoked, or suspended by the proper authorities of another state, territory, or country based upon conduct by the licensee similar to conduct that would constitute grounds for action as defined in this Section.

(7) Has failed to report to the board any adverse action taken by another licensing jurisdiction, government agency, law enforcement agency, or court for conduct that would constitute grounds for action as defined in this Section.

(8) Has failed to report to the board the surrender of a license, permit, certification, registration or any other designation deemed necessary to engage in the practice of pharmacy in another state or jurisdiction while under disciplinary investigation by any of those authorities or bodies for conduct that would constitute grounds for action as defined in this Section.

(9) Has failed to report to the board any adverse judgment, settlement, or award arising from a malpractice claim arising related to conduct that would constitute grounds for action as defined in this Section.

(10) Has departed from or failed to conform to the minimal standards of acceptable and prevailing pharmacy practice, whether or not actual injury to a patient has occurred.

(11) Has committed fraud by a licensee in connection with the practice of pharmacy, including, but not limited to Medicaid fraud, Medicare fraud, or insurance fraud.

(12) Has engaged, or aided and abetted a person to engage in the practice of pharmacy without a license, registration, certificate, permit or any other designation deemed necessary to engage in the practice of pharmacy.

(13) Has failed to pay the costs assessed in a disciplinary hearing.

(14) Has engaged in any conduct that subverts or attempts to subvert any examination or the administration of any examination authorized under this Chapter.

(15) Has evaded, or assisted, directly or indirectly, another person in evading any local, state or federal laws or regulations pertaining to the practice of pharmacy.

(16) Has divulged or revealed confidential information or personally identifiable information to a person other than as authorized by state or federal law or the rules of the board.

(17)(a) Has knowingly selected an equivalent drug product if the practitioner or authorized prescriber instructs otherwise by either of the following:

(i) On a written prescription drug order, handwriting a mark in a check-off box labeled with "Dispense as Written", or the abbreviation "DAW", or both, and personally handwriting his signature on a printed-single-signature line. A written prescription drug order shall indicate the practitioner's or authorized prescriber's name, licensure designation, and practice affiliation, if any.

(ii) On an oral prescription, verbally indicating that a specific brand-name drug or product is ordered by the practitioner or authorized prescriber or his agent. The pharmacist shall note such information on the file copy of the prescription.

(b) The patient shall be informed of, and consent to, the equivalent drug product interchange when the practitioner or authorized prescriber permits the equivalent drug product interchange.

(c) In order to comply with 42 CFR 447.331, for prescriptions reimbursable by Medicaid, the practitioner or authorized prescriber may prohibit equivalent drug product interchange only by handwriting the words "brand medically necessary" or "brand necessary" directly on the written prescription drug order or on a sheet attached to the prescription. Recipients of Medicaid prescription benefits demonstrate implied consent by their participation in the program, provided the practitioner or authorized prescriber has not prohibited equivalent drug product interchange in the manner specified in Subparagraph (a) of this Paragraph.

(18) Has knowingly received or possessed any drug or device that is, or has been, adulterated or misbranded, or knowingly or intentionally delivered or proffered any such product to the public.

(19) Has engaged in false, misleading, or fraudulent advertising as defined by the board.

(20) Has solicited professional practice by means of providing physicians or other practitioners with prescription blanks imprinted with any material referring to a pharmacy or pharmacist.

(21) Has advertised by including any reference, direct or indirect, to any controlled dangerous substances as provided for in Schedules II, III, IV, and V of R.S. 40:964.

(22) Has failed to furnish to the board, its investigators, or representatives any information legally requested by the board.

(23) Has used an independent contractor to provide marketing services for the pharmacy to any practitioner, authorized prescriber, or prospective customer in Louisiana in exchange for compensation unless the compensation paid is an amount set in advance, consistent with fair market value, and not calculated based on the volume or value of actual prescriptions filled by the pharmacy.

(24) Has dispensed or distributed any drug or device to any patient pursuant to a prescription written by a practitioner or a member of the practitioner's group practice if the practitioner or an immediate family member of the practitioner has a direct or indirect financial relationship with the dispensing or distributing pharmacy, unless the financial relationship meets all of the requirements of R.S. 37:1745. Nothing in this Paragraph shall prohibit a practitioner or an immediate family member of the practitioner from having an ownership interest in a pharmacy.

B. The board may require a pharmacy to produce any information the board deems reasonably necessary to investigate alleged violations of and otherwise enforce Paragraphs (A)(23) and (24) of this Section.

C. In addition to the disciplinary action or fine assessed by the board, the board may assess all costs incurred in connection with the proceedings, including but not limited to investigator, stenographer, and attorney fees.

D. Each day on which a violation occurs is a separate violation for the purposes of this Part.

E. The board may, by regulation, defer action with regard to an impaired licensed, registered, or certified person who voluntarily signs an agreement, in a form satisfactory to the board, agreeing not to practice pharmacy and to enter an approved treatment and monitoring program in accordance with this Section, provided that this Section should not apply to a licensee who has been convicted of, pleads guilty to, or enters a plea of nolo contendere to a felonious act or a conviction relating to a controlled substance in a court of law of the United States or any state, territory, or country.

F. The board retains jurisdiction over all such unlicensed, uncertified, or unpermitted persons relative to violations of and enforcement of the provisions of this Chapter. However, nothing contained in this Chapter shall prevent any licensed practitioner of medicine, dentistry, or veterinary medicine from compounding, dispensing, administering to, or supplying his patients with the necessary drugs and medicines for their use.

G. Any individual who, after a hearing, shall be found by the board to have unlawfully engaged in the practice of pharmacy shall be subject to a fine not to exceed the sum of five thousand dollars to be imposed by the board. Each such violation of this Chapter or the regulations promulgated hereunder pertaining to unlawfully engaging in the practice of pharmacy shall also constitute a misdemeanor punishable upon conviction by a fine of no more than five hundred dollars or by imprisonment for no more than six months, or both.

Acts 1999, No. 767, §1; Acts 2001, No. 852, §1, eff. Jan. 1, 2002; Acts 2001, No. 1031, §2, eff. Jan. 1, 2002; Acts 2006, No. 164, §1; Acts 2015, No. 409, §1.



RS 37:1242 - Violations; penalties

§1242. Violations; penalties

Any person who shall practice or assist in the practice of pharmacy without a currently valid license, registration, certificate, permit, or any other designation deemed necessary to engage in the practice of pharmacy shall be guilty of a misdemeanor and upon conviction shall be fined not less than one hundred dollars and not more than one thousand dollars, or imprisoned for not more than six months, or both, and, in addition, may have his license or permit restricted, suspended, or revoked by the board. Each act of such unlawful practice shall constitute a distinct and separate offense.

Acts 1999, No. 767, §1.



RS 37:1243 - Enforcement of Chapter through court action

§1243. Enforcement of Chapter through court action

The board may institute any action in a court of competent jurisdiction to enforce compliance with any provision of this Chapter or with any regulation, subpoena, or order of the board made pursuant to the provisions of this Chapter.

Acts 1999, No. 767, §1.



RS 37:1244 - Injunction; penalty; attorney fees; costs

§1244. Injunction; penalty; attorney fees; costs

A. The board may seek in any court of competent jurisdiction a writ of injunction enjoining any person from practicing or assisting in the practice of pharmacy, until such person obtains the necessary license, registration, certificate, or permit under the provisions of this Chapter. This injunction shall not be subject to being released upon bond.

B. In the suit for an injunction, the board may demand of the defendant a penalty of not more than five thousand dollars, as well as reasonable attorney fees and the costs of court. This judgment for penalty, attorney fees, and costs may be rendered in the same judgment in which the injunction is made absolute.

C. The trial of the proceeding by injunction shall be summary and by the judge without a jury.

D. Nothing herein shall be construed as barring criminal prosecutions for violations of this Chapter.

Acts 1999, No. 767, §1.



RS 37:1245 - Investigation, notice, and hearing

§1245. Investigation, notice, and hearing

A. The board may upon its own motion, or upon a verified written complaint of any person setting forth facts which, if proved, would constitute grounds for:

(1) Refusal to issue or renew.

(2) Suspension or revocation of any such license, certificate, or permit, investigate the action of any person applying for, holding or claiming to hold, any such license, registration, certificate, or permit, or other designation deemed necessary to engage in the practice of pharmacy.

B. The board shall, at least thirty days prior to the date set for the hearing, notify in writing the applicant for, or holder of, any such license, registration, certificate, permit, or any other designation deemed necessary to engage in the practice of pharmacy, of any charges made, and shall afford the accused person an opportunity to be heard in reference thereto. The written notice may be served by delivering it personally to the accused person, or by mailing it by registered or certified mail to the accused person's last address on record with the board. At the time and place fixed in the notice, the board shall proceed to hear the charges. The accused person, the complainant, and a representative of the board shall each have an opportunity to present in person, or by counsel, such matters as may be pertinent to the charges and to any defense thereto. The board may continue such hearing from time to time, and from place to place, as may be necessary or proper.

C. If an application for any license, registration, certificate, permit, or any other designation deemed necessary to engage in the practice of pharmacy or renewal thereof, is refused, or if any license, registration, certificate, permit, or any other designation deemed necessary to engage in the practice of pharmacy is restricted, suspended, or revoked, the board shall notify the applicant thereof, or the holder thereof, in writing, of its decision and the reason for such action.

Acts 1999, No. 767, §1.



RS 37:1246 - Issuance of subpoenas; witnesses; production of records; maintenance of confidentiality

§1246. Issuance of subpoenas; witnesses; production of records; maintenance of confidentiality

A. The board, or its designated agent, may issue subpoenas or subpoenas duces tecum requiring the attendance and testimony of witnesses and the production of any evidence or documentation that relates to any matter properly under investigation or in question before the board or committee conducting the hearing or investigation.

B. Each witness who appears before the board pursuant to subpoena shall receive for his attendance the fees and mileage provided for witnesses in civil cases in the courts of this state.

C. No subpoena shall be issued at the request of a party other than the board unless the fees and mileage provided for in Subsection B of this Section are deposited to the board in advance.

D. In case of refusal to obey a subpoena or subpoena duces tecum issued to any person or entity, the board may apply to any district court within the jurisdiction where the inquiry is conducted or within the jurisdiction where such person is domiciled, resides, or transacts business, to issue to such person or entity an order requiring him to appear before the board, its members, agent, or agency, to produce evidence if ordered or to give testimony concerning the matter under investigation or in question.

E. Notwithstanding any privilege or confidentiality recognized by law, no person engaging or assisting in the provision of pharmacy services with which such pharmacist is affiliated shall, acting under any such privilege, fail or refuse to respond to a lawfully issued subpoena of the board for any pharmaceutical or medical information, testimony, records, data, reports or other documents, tangible items, or information relative to any patient served by any such pharmacist or person assisting a pharmacist under investigation. However, the identity of any patient identified in or such records or information shall be maintained in confidence by the board and shall be deemed a privilege of confidentiality existing in favor of any such patient. For the purpose of maintaining such confidentiality of patient identity, the board shall cause any such records or the transcript of any such testimony to be altered so as to prevent the disclosure of the identity of the patient to whom such records or testimony relates.

Acts 1999, No. 767, §1.



RS 37:1247 - Rehearings

§1247. Rehearings

A decision or order in a case of adjudication shall be subject to rehearing, reopening, or reconsideration by the board within ten days from the date of its entry.

Acts 1999, No. 767, §1.



RS 37:1248 - Review of board orders

§1248. Review of board orders

A. Any person to whom the board has refused to issue a license, registration, certificate, or permit, or any other designation deemed necessary to engage in the practice of pharmacy, or whose license, registration, certificate, or permit, or any other designation deemed necessary to engage in the practice of pharmacy has been suspended or revoked, may appeal from the decision and order of the board to the Nineteenth Judicial District Court.

B. Absent agreement of counsel for all parties, no stay of enforcement of a decision issued by the board during pendency of an appeal pursuant to the provisions of this Section shall be granted unless the district court finds that the applicant has established that the issuance of the stay does not:

(1) Threaten harm to other interested parties, including persons for whom the applicant may render pharmacy services; or

(2) Constitute a threat to the health and welfare of the citizens of the state.

C. No stay shall be granted ex parte. The court shall schedule a hearing on the request for a stay order within ten days from filing of the request. The decision shall be rendered within five days after the conclusion of the hearing.

Acts 1999, No. 767, §1.



RS 37:1249 - Reinstatement or re-issuance of license, registration, certificate, permit, or any other designation deemed necessary to engage in the practice of pharmacy

§1249. Reinstatement or re-issuance of license, registration, certificate, permit, or any other designation deemed necessary to engage in the practice of pharmacy

A. At any time after the suspension or revocation of any such license, registration, certificate, permit, or any other designation deemed necessary to engage in the practice of pharmacy, the board may restore the license, registration, certificate, permit, or any other designation deemed necessary to engage in the practice of pharmacy to the accused person, but only at an official meeting of the board, after written notice, and by vote of a majority of the members of the board present and voting. If a license, registration, certificate, permit, or any other designation deemed necessary to engage in the practice of pharmacy is reinstated or reissued following previously applied sanctions relative to a violation of this Chapter, said reinstatement or reissuance shall have affixed thereto an attachment or addendum specifically setting forth any restrictions placed upon said reinstated or reissued license, registration, certificate, permit, or any other designation deemed necessary to engage in the practice of pharmacy by the board.

B. In case of reinstatement, the holder of the reinstated license, registration, certificate, or permit shall pay all costs or fines, or both, and a reinstatement fee as provided for in the board's fee schedule established pursuant to R.S. 37:1184.

Acts 1999, No. 767, §1.



RS 37:1250 - Exceptions

§1250. Exceptions

Nothing in this Chapter shall be construed to prevent or restrict the practice of nursing by a licensed registered nurse or an advanced practice registered nurse in accordance with R.S. 37:911 et seq., R.S. 37:1031 through 1034, or any other laws, rules, or regulations governing the practice of nursing in the state of Louisiana.

Acts 1999, No. 767, §1.



RS 37:1261 - PHYSICIANS, SURGEONS, AND MIDWIVES

CHAPTER 15. PHYSICIANS, SURGEONS, AND MIDWIVES

PART I. MEDICINE, SURGERY, MIDWIFERY

§1261. Declaration of purpose

Recognizing that the practice of medicine, surgery, and midwifery is a privilege granted by legislative authority and is not a natural right of individuals, the state of Louisiana deems it necessary as a matter of policy in the interests of public health, safety, and welfare to provide laws and provisions covering the granting of that privilege and its subsequent use, control, and regulation to the end that the public shall be properly protected against unprofessional, improper, unauthorized, and unqualified practice of medicine and from unprofessional conduct of persons licensed to practice medicine, surgery, and midwifery.

Acts 1975, No. 350, §1; Acts 1985, No. 302, §2; Acts 2001, No. 17, §1, eff. May 17, 2001.



RS 37:1262 - Definition

§1262. Definition

As used in this Part the following words and phrases shall have the meanings ascribed to them:

(1) "Board" means the Louisiana State Board of Medical Examiners.

(2) "Physician" means a natural person who is the holder of an allopathic (M.D.) degree or an osteopathic (D.O.) degree from a medical college in good standing with the board who holds a license, permit, certification, or registration issued by the board to engage in the practice of medicine in the state of Louisiana. Doctors of allopathic medicine (M.D.) and doctors of osteopathic medicine (D.O.) shall be accorded equal professional status and unrestricted privileges in the practice of medicine. The use of the term "physician" in this Part shall not be construed to prohibit the use of such term by other health care providers specifically authorized to use such term by any other lawful provision of this state.

(3) "The practice of medicine", whether allopathic or osteopathic, means the holding out of one's self to the public as being engaged in the business of, or the actual engagement in, the diagnosing, treating, curing, or relieving of any bodily or mental disease, condition, infirmity, deformity, defect, ailment, or injury in any human being, other than himself, whether by the use of any drug, instrument or force, whether physical or psychic, or of what other nature, or any other agency or means; or the examining, either gratuitously or for compensation, of any person or material from any person for such purpose whether such drug, instrument, force, or other agency or means is applied to or used by the patient or by another person; or the attending of a woman in childbirth without the aid of a licensed physician or midwife.

NOTE: Paragraph 4 as enacted by Acts 2008, No. 850, §1, eff. upon the final adoption of the necessary rules and regulations promulgated by the La. St. Bd. of Medical Examiners.

(4) "Telemedicine" means the practice of health care delivery, diagnosis, consultation, treatment, and transfer of medical data using interactive telecommunication technology that enables a health care practitioner and a patient at two locations separated by distance to interact via two-way video and audio transmissions simultaneously. Neither a telephone conversation nor an electronic mail message between a health care practitioner and patient, or a true consultation as may be defined by rules promulgated by the board pursuant to the Administrative Procedure Act, constitutes telemedicine for the purposes of this Part.

Acts 1975, No. 350, §1; Acts 1985, No. 302, §2; Acts 2001, No. 17, §1, eff. May 17, 2001; Acts 2008, No. 850, §1, eff. upon the final adoption of the necessary rules and regulations promulgated by the La. St. Bd. of Medical Examiners.



RS 37:1263 - Louisiana State Board of Medical Examiners; membership; qualifications; appointment; removal; terms

§1263. Louisiana State Board of Medical Examiners; membership; qualifications; appointment; removal; terms

A. The Louisiana State Board of Medical Examiners is hereby created within the Louisiana Department of Health and is subject to the provisions of R.S. 36:803.

B. Beginning on January 1, 2017, the board shall consist of seven voting members, all appointed by the governor and subject to Senate confirmation as follows:

(1) Two members from a list of names submitted by the Louisiana State Medical Society. One of the members so appointed shall practice in a parish or municipality with a population of less than twenty thousand people.

(2) One member from a list of names submitted by the Louisiana State University Health Sciences Center at New Orleans and the Louisiana State University Health Sciences Center at Shreveport.

(3) One member from a list of names submitted by the Tulane Medical School.

(4) Two members from a list submitted by the Louisiana Medical Association.

(5) One member from a list submitted by the Louisiana Academy of Family Practice Physicians.

C. Each physician member of the board shall at the time of appointment:

(1) Be a resident of this state for not less than six months.

(2) Be currently licensed and in good standing to engage in the practice of medicine in this state.

(3) Be actively engaged in the practice of medicine in this state.

(4) Have five years of experience in the practice of medicine in this state after licensure.

(5) Have not been convicted of a felony.

(6) Have not been placed on probation by the board.

D.(1) The governor shall appoint the members of the board in accordance with other provisions of this Section and the state constitution.

(2) When a vacancy occurs in the membership of the board for any reason, including expiration of term, removal, resignation, death, disability, or disqualification, the vacancy shall be filled in the same manner as the original appointment.

(3) Each member of the board appointed to fill a vacancy occurring by death, resignation, inability to act, or other cause, shall serve for the remainder of the term of his predecessor.

E.(1) A board member may be removed upon one or more of the following grounds:

(a) The refusal or inability for any reason to perform his duties as a member of the board in an efficient, responsible, and professional manner.

(b) The misuse of office to obtain personal, pecuniary, or material gain or advantage for himself or another through such office.

(c) The violation of the laws governing the practice of medicine.

(2) Removal of a member of the board shall be in accordance with the Administrative Procedure Act or other applicable laws.

(3) The governor may remove any member of the board for good cause.

F. Except as provided in Subsection D of this Section, members of the board shall be appointed for a term of four years, beginning on July first of the year in which the appointment is made.

Acts 1975, No. 350, §1. Amended by Acts 1977, No. 684, §14; Acts 1979, No. 433, §1; Acts 1999, No. 497, §2; Acts 2016, No. 584, §1.



RS 37:1264 - Repealed

§1264. Repealed by Acts 2016, No. 584, §2.



RS 37:1265 - Repealed

§1265. Repealed by Acts 2016, No. 584, §2.



RS 37:1266 - Meetings of board

§1266. Meetings of board

The board shall hold at least one regular meeting each year and special meetings as are necessary. A special meeting of the board may be called by the president at any place when a majority of the board, or its president, deems it expedient.

Acts 1975, No. 350, §1; Acts 2001, No. 17, §1, eff. May 17, 2001.



RS 37:1267 - Quorum

§1267. Quorum

Four members of the board constitute a quorum for all purposes including the holding of examinations, the granting of licenses and permits, rulemaking and, except as provided in R.S. 37:1285.1, the adjudication functions of the board.

Acts 1975, No. 350, §1; Acts 2003, No. 209, §1, eff. June 5, 2003; Acts 2015, No. 441, §1, eff. July 1, 2015.



RS 37:1268 - Compensation and expenses of board

§1268. Compensation and expenses of board

The members of the board shall receive the amount set by the board, but not to exceed one hundred dollars per diem when actually attending to the work of the board or any of its committees, and for the time spent in necessary preparation and travel. In addition, the board shall be reimbursed for the actual traveling, incidental, and clerical expenses incurred in carrying out the provisions of this Chapter. These expenses shall be paid out of the treasury of the board.

Acts 1975, No. 350, §1. Amended by Acts 1977, No. 521, §1; Acts 2001, No. 17, §1, eff. May 17, 2001.



RS 37:1269 - Receipts and disbursements

§1269. Receipts and disbursements

All monies collected by the board shall be deposited in the treasury of the board. All expenses of the board and compensation of board members and employees shall be paid out of the funds of the board only and shall never be a charge on the state.

Acts 1975, No. 350, §1.



RS 37:1270 - Duties and powers of the board

§1270. Duties and powers of the board

A. The board shall:

(1) Examine all applicants for the practice of medicine; issue licenses or permits to those possessing the necessary qualifications therefor; and take appropriate administrative actions to regulate the practice of medicine in the state of Louisiana;

(2) Have its seal; and

(3) Report to the prosecuting officer of the state all persons violating the provisions of this Part.

(4)(a) Examine all persons who perform diagnostic or therapeutic radiological examination or treatment or both in a private office of a physician;

(b) Issue certification to those possessing the necessary qualifications therefor; and

(c) Take appropriate administrative actions to regulate the administering of radiological examination or treatment or both in the private offices of physicians or in clinics in which physicians practice in the state;

(d) However, the Louisiana State Board of Dentistry shall regulate those personnel who perform such procedures under the direct on premises supervision of a licensed dentist.

(5)(a) Examine individuals who engage in the practice of clinical laboratory science in conjunction with the Clinical Laboratory Personnel Committee to the Louisiana State Board of Medical Examiners established by R.S. 37:1314.

(b) Issue licenses or certificates to those possessing the necessary qualifications therefor upon the recommendation of the Clinical Laboratory Personnel Committee.

(c) Take appropriate administrative actions to regulate the practice of clinical laboratory science in conjunction with the Clinical Laboratory Personnel Committee.

(d) Undertake all administrative actions, regulatory activities, and rules and regulations relative to the qualifications of individuals engaged in the practice of clinical laboratory science consistent with and not exceeding the scope and standards contained in the Clinical Laboratory Improvement Amendments of 1988 and the rules and regulations promulgated pursuant thereto.

(6)(a) Examine individuals who engage in the practice of clinical exercise physiology.

(b) Issue licenses to those possessing the necessary qualifications therefor.

(c) Take appropriate administrative actions to regulate the practice of clinical exercise physiology.

(7) Have the authority to:

(a) Request and obtain state and national criminal history record information on any person applying for any license, permit, certification, or registration which the board is authorized by law to issue.

(b) Require any applicant for any license, permit, certification, or registration issued by the board to submit a full set of fingerprints, in a form and manner prescribed by the board, as a condition to the board's consideration of his or her application.

(c) Charge and collect from an applicant for any license, permit, certification, or registration issued by the board, in addition to all other applicable fees and costs, such amount as may be incurred by the board in requesting and obtaining criminal history record information on the applicant.

(8) Have the authority to establish and determine by rule minimum requirements relative to continuing education for the renewal or reinstatement of any license or permit issued by the board.

B. The board may:

(1) Select officers and adopt rules and bylaws necessary for the efficient operation of the board;

(2) Authorize any member of the board to make any affidavit necessary to the issuance of any injunction or other legal process authorized under this Part;

(3) Employ counsel to carry out the provisions of this Part, if the fees of the counsel and the costs of all proceedings except criminal prosecutions, are paid by the board out of its own funds;

(4) Employ inspectors, special agents, and investigators; issue subpoenas to require attendance and testimony and the production of documents and things for the purpose of enforcing the laws relative to the practice of medicine and securing evidence of violations thereof; employ necessary clerical assistance to carry out the administrative work of the board, fix the compensation thereof; incur other necessary expenses; and acquire, develop, maintain, expand, sell, lease, mortgage, borrow funds or otherwise contract with respect to immovable property and improvements thereon as it may deem necessary or appropriate to accomplish the provisions of this Part. All revenue derived from the sale or lease of the land and improvements thereon shall be retained by the board and shall not be subject to reversion to the state general fund. Prior to a sale authorized by this Paragraph, the commissioner of administration shall review the terms of the sale to ascertain that the sale amount constitutes fair market value or greater for the property.

(5) Appoint or designate an examining committee of physicians, possessing appropriate qualifications, to conduct physical and mental examinations on a physician, to otherwise inquire into the physician's fitness and ability to practice medicine with reasonable skill and safety to patients, and to submit advisory reports and recommendations to the board, when the board has reasonable cause to believe that such physician's fitness and ability is affected by mental illness or deficiency, or physical illness, including but not limited to deterioration through the aging process or the loss of motor skills, and/or excessive use or abuse of drugs, including alcohol; and

(6) Adopt rules, regulations, and standards necessary to carry out the board's duties, powers, and functions provided for in this Part.

C. The president and secretary of the board or any other member of the board so authorized by the board, may administer oaths in the taking of testimony upon any matters appertaining to the duties of the board.

Acts 1975, No. 350, §1; Acts 1984, No. 533, §1, eff. Jan. 1, 1985; Acts 1985, No. 302, §2; Acts 1987, No. 884, §1; Acts 1993, No. 396, §2, eff. Aug. 1, 1993; Acts 1995, No. 630, §1; Acts 1997, No. 295, §1; Acts 1999, No. 661, §1; Acts 2001, No. 17, §1, eff. May 17, 2001; Acts 2007, No. 218, §1, eff. July 2, 2007.



RS 37:1270.1 - Physician assistants advisory committee

§1270.1. Physician assistants advisory committee

A. The Louisiana State Board of Medical Examiners Physician Assistants Advisory Committee is hereby created within the Louisiana Department of Health.

B.(1) The advisory committee shall consist of five members.

(2) Three members of the committee shall be licensed physician assistants. The physician assistant members of the advisory committee shall be appointed by the governor from a list of names submitted by the Louisiana Academy of Physician Assistants. At least one of the members of the advisory committee shall be a physician assistant practicing in a parish or municipality with a population of less than twenty thousand people.

(3) Each physician assistant member of the advisory committee shall:

(a) Be a citizen of the United States and a resident of Louisiana for one year immediately prior to appointment.

(b) Hold a current Louisiana license to practice as a physician assistant.

(c) Have had three years of experience in his respective field of practice.

(d) Be actively engaged in practice as a physician assistant at the time of appointment.

(4) There shall be two members of the advisory committee who shall be licensed supervising physicians who are appointed by the governor from a list of names submitted by the Louisiana State Board of Medical Examiners.

C. The duties and purpose of the advisory committee shall be to advise the Louisiana State Board of Medical Examiners on all matters specifically dealing with licensing or disciplining of physician assistants or the drafting and promulgating of regulations related to physician assistants. The advisory committee shall also review and make recommendations to the board on applications for licensure as physician assistants. The board shall not act on any matter relating to a physician assistant without first consulting with the advisory committee.

D. The advisory committee shall elect a chairman, vice chairman, and secretary.

E. Each member of the advisory committee shall serve a term of six years commencing from the date of his appointment. Each member will succeed himself in each subsequent term thereafter unless removed or replaced by the governor.

F. The advisory committee shall meet at least twice each year or more frequently as necessary as determined by the chairman or a majority of the members of the advisory committee.

G. Four members of the advisory committee shall constitute a quorum.

H. Each member of the advisory committee shall receive fifty dollars per day while engaged in the business of the advisory committee and also his hotel and traveling expenses if traveled by the most direct route to and from his respective place of residence. These expenses shall be paid out of the treasury of the Louisiana State Board of Medical Examiners upon the certificates of its president and secretary-treasurer.

Acts 1993, No. 662, §2, eff. June 16, 1993; Acts 1997, No. 316, §1.



RS 37:1271 - License to practice medicine required

§1271. License to practice medicine or telemedicine required

A. No person shall practice medicine as defined herein until he possesses a duly recorded license issued under this Part or a permit or registration as provided for herein.

B.(1) No person shall practice or attempt to practice medicine across state lines without first complying with the provisions of this Part and without being a holder of either an unrestricted license to practice medicine in Louisiana or a telemedicine license entitling him to practice medicine pursuant to R.S. 37:1276.1.

(2) Except as provided in R.S. 37:1271.1 and 1276.1, all of the following shall apply to any physician practicing telemedicine as defined in this Part:

(a) The physician practicing telemedicine shall use the same standard of care as if the healthcare services were provided in person.

(b) The physician practicing telemedicine shall not be required to conduct an in-person patient history or physical examination of the patient before engaging in a telemedicine encounter if the physician satisfies all of the following conditions:

(i) Holds an unrestricted license to practice medicine in Louisiana.

(ii) Has access to the patient's medical records upon consent of the patient.

(iii) Creates a medical record on each patient and makes such record available to the board upon request.

(iv) If necessary, provides a referral to a physician in this state or arranges for follow-up care in this state as may be indicated.

(3) Except as authorized by R.S. 37:1271.1 or otherwise by rule promulgated by the board, no physician practicing telemedicine pursuant to this Subsection shall prescribe any controlled dangerous substance prior to conducting an appropriate in-person patient history or physical examination of the patient as determined by the board.

(4)(a) A patient receiving telemedicine services may be in any location at the time that the telemedicine services are rendered. A physician practicing telemedicine may be in any location when providing telemedicine services to a patient.

(b) A physician practicing telemedicine may utilize interactive audio without the requirement of video if, after access and review of the patient's medical records, the physician determines that he is able to meet the same standard of care as if the healthcare services were provided in person.

(5) A physician practicing telemedicine shall document the telemedicine services rendered in the patient's medical records according to the same standard as that required for nontelemedicine services. Medical records including but not limited to video, audio, electronic, or other records generated as a result of providing telemedicine services shall be considered as confidential and shall be subject to all applicable state and federal laws and regulations relative to the privacy of health information.

(6) Venue in any suit filed involving care rendered via telemedicine shall be in accordance with the provisions of R.S. 40:1223.5.

Acts 1975, No. 350, §1; Acts 1985, No. 302, §2; Acts 2001, No. 17, §1, eff. May 17, 2001; Acts 2008, No. 850, §1; Acts 2014, No. 442, §1; Acts 2016, No. 252, §1, eff. May 26, 2016; Acts 2016, No. 630, §1, eff. June 17, 2016.



RS 37:1271.1 - Practice of telemedicine in licensed healthcare facilities

§1271.1. Practice of telemedicine in licensed healthcare facilities

A. All of the following restrictions and authorizations apply to a physician who holds an unrestricted license to practice medicine from the board and who practices telemedicine upon any patient who is being treated at a healthcare facility that is required to be licensed pursuant to the laws of this state and which holds a current registration with the United States Drug Enforcement Administration:

(1) The physician shall use the same standard of care as if the healthcare services were provided in person.

(2) The physician shall be authorized to prescribe any controlled dangerous substance without necessity of conducting an appropriate in-person patient history or physical examination of the patient as otherwise would be required by R.S. 37:1271(B)(2).

(3) The physician shall not be subject to any regulatory prohibition or restriction on the practice of telemedicine, including prohibitions or restrictions related to prescribing controlled dangerous substances, which are in any manner more restrictive than the prohibitions and restrictions that are otherwise applicable to the entire practice of medicine.

B. Nothing in this Section shall prohibit or otherwise restrict the board from taking any action allowed by law or regulation in the administration of any disciplinary matter.

Acts 2016, No. 252, §1, eff. May 26, 2016.



RS 37:1272 - Qualifications of applicants

§1272. Qualifications of applicants

Any person who wishes to practice medicine shall:

(1) Be twenty-one years of age;

(2) Be a citizen of the United States;

(3) Be of good moral character;

(4) Present to the board a valid diploma from a medical college in good standing with the board or have been actively engaged in the practice of medicine, in a manner determined by the board to have been satisfactory, for not less than four years under a temporary permit issued pursuant to R.S. 37:1275; and

(5) Pass an examination which the board deems sufficient to test the applicant's fitness to practice medicine in this state. The board may design or administer its own examination, or it may use examinations from any national examining agency, either public or private as long as such examinations are, in its view, sufficient for such purpose.

Acts 1975, No. 350, §1; Acts 1985, No. 302, §2; Acts 1988, No. 887, §1; Acts 2001, No. 17, §1, eff. May 17, 2001.



RS 37:1273 - Repealed by Acts 2001, No. 17, 2, eff. May 17, 2001.

§1273. Repealed by Acts 2001, No. 17, §2, eff. May 17, 2001.



RS 37:1274 - Issuance of license

§1274. Issuance of license

If the requirements of R.S. 37:1272 or R.S. 37:1276 are met to the satisfaction of the board, the board shall issue to the applicant a license to practice medicine.

Acts 1975, No. 350, §1.



RS 37:1274.1 - Laser surgery; requirements

§1274.1. Laser surgery; requirements

Only persons licensed under the laws of this state to practice medicine, veterinary medicine, dentistry, or podiatry shall perform laser surgery.

Acts 1991, No. 433, §1.



RS 37:1275 - Temporary or limited purpose permits

§1275. Temporary or limited purpose permits

A. The board may issue temporary permits authorizing the practice of medicine for a designated period of time; may issue permits for specific purposes with restrictions as to the type of medical activities that may be engaged in; or may issue permits to, or require registration and approval of, medical personnel participating in educational and training programs which include the administration of medical services to patients.

B. The board may adopt rules and regulations establishing the necessary qualifications, requirements, and formalities for the issuance of such permits as are necessary for the adequate protection of the health and welfare of the citizens of this state.

Acts 1975, No. 350, §1; Acts 1985, No. 302, §2; Acts 2001, No. 17, §1, eff. May 17, 2001.



RS 37:1275.1 - Canadian and Philippine doctors

§1275.1. Canadian and Philippine doctors

A. Under the authority granted by R.S. 37:1275, the board may issue a temporary permit authorizing the practice of medicine for a time not to exceed five years, to a person licensed to practice medicine in Canada and a citizen of Canada or licensed to practice medicine in the Republic of the Philippines and a citizen of the Republic of the Philippines, if that person has obtained a work visa from the United States government. Thereafter, that person must obtain an immigration visa before his permit may be extended.

B. Such persons who wish to practice medicine under this Section shall:

(1) Be twenty-one years of age;

(2) Be of good moral character;

(3) Present to the board a valid diploma from a medical college in good standing with the board; and

(4) Pass an examination which the board deems sufficient to test the applicant's fitness to practice medicine in this state. The board may design or administer its own examination, or it may use examinations from any national examining agency, either public or private as long as such examinations are, in its view, sufficient for such purpose.

Added by Acts 1976, No. 370, §1; Acts 1985, No. 302, §2; Acts 2001, No. 17, §1, eff. May 17, 2001.



RS 37:1276 - Reciprocity; other states

§1276. Reciprocity; other states

The board may issue a license as provided for in R.S. 37:1274, without examination in this state, to any applicant possessing a valid, unrestricted license to practice medicine, whether allopathic or osteopathic, or osteopathy in any other state of the United States provided the board is satisfied that the license from the other state is based upon an examination and other requirements substantially equivalent to the requirements of this Part.

Acts 1975, No. 350, §1; Acts 1985, No. 302, §2; Acts 2001, No. 17, §1, eff. May 17, 2001.



RS 37:1276.1 - Telemedicine license

§1276.1. Telemedicine license

A. The board shall issue a telemedicine license to allow the practice of medicine across state lines to an applicant who holds a full and unrestricted license to practice medicine in another state or territory of the United States.

B. The board shall establish by rule in accordance with the Administrative Procedure Act the requirements for licensure under this Section provided the rules include the following:

(1) The physician licensed under this Section shall not open an office in this state, shall not meet with patients in this state, and shall not receive calls in this state from patients.

(2) The physician, when examining a patient by telemedicine, shall establish a bona fide physician-patient relationship by:

(a) Conducting an appropriate examination of the patient as determined by the board.

(b) Establishing a diagnosis through the use of accepted medical practices including but not limited to patient history, mental status, and appropriate diagnostic and laboratory testing.

(c) Discussing with the patient any diagnosis as well as the risks and benefits of various treatment options.

(d) Ensuring the availability for appropriate follow-up care.

(e) Fulfilling any other requirements as deemed appropriate and necessary by the board.

(3) The board may establish by rule additional qualifications, requirements, scope, and limitations of the use of telemedicine in this state as the board may deem appropriate.

C. Any physician licensed to practice telemedicine in accordance with this Section shall be subject to the provisions of this Part, the jurisdiction of the board, applicable state law, and, with respect to providing medical services to state residents, to the jurisdiction of Louisiana courts.

Acts 2008, No. 850, §1, eff. upon the final adoption of the necessary rules and regulations promulgated by the La. St. Bd. of Medical Examiners.



RS 37:1277 - Louisiana State Board of Medical Examiners; authorization to obtain criminal history record information

§1277. Louisiana State Board of Medical Examiners; authorization to obtain criminal history record information

A. As used in this Section the following terms shall have the following meaning:

(1) "Board" means the Louisiana State Board of Medical Examiners.

(2) "Licensure" means any license, permit, certification, or registration which the board is authorized to issue.

(3) "Applicant" means an individual who has made application to the board for the issuance, renewal, or reinstatement of any form of health care practitioner licensure which the board is authorized by law to issue, including but not limited to licensure as a physician or surgeon pursuant to R.S. 37:1261 through 1291; as a podiatrist pursuant to R.S. 37:611 through 628; as a physician assistant pursuant to R.S. 37:1360.21 through 1360.38; as a midwife practitioner pursuant to R.S. 37:3240 through 3257; as a respiratory therapist or respiratory therapy assistant pursuant to R.S. 37:3351 through 3361; as an occupational therapist or occupational therapy assistant pursuant to R.S. 37:3001 through 3014; as a clinical laboratory scientist pursuant to R.S. 37:1311 through 1329; as a clinical exercise physiologist pursuant to R.S. 37:3421 through 3433; as an athletic trainer pursuant to R.S. 37:3301 through 3312; as an acupuncturist or acupuncturist's assistant pursuant to R.S. 37:1356 through 1360; as a private radiological technologist pursuant to R.S. 37:1292; or as a dispensing physician pursuant to L.A.C. 46:XLV 6501 through 6561.

(4) "Criminal history record information" means information collected by state and federal criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, bills of information, or any formal criminal charges, and any disposition arising therefrom, including sentencing, criminal correctional supervision and release, but does not include intelligence for investigatory purposes, nor does it include any identification information which does not indicate involvement of the individual in the criminal justice system.

(5) "Bureau" means the Louisiana Bureau of Criminal Identification and Information of the office of state police within the Department of Public Safety and Corrections.

(6) "FBI" means the Federal Bureau of Investigation of the United States Department of Justice.

B. In addition to any other requirements established by board rules, the board shall require an applicant, as a condition for eligibility for licensure:

(1) To submit a full set of fingerprints, in a form and manner prescribed by the board.

(2) To permit the board to request and obtain state and national criminal history record information on the applicant.

(3) To charge and collect from the applicant, in addition to all other applicable fees and costs, such amount as may be incurred by the board in requesting and obtaining state and national criminal history record information on the applicant.

C. In accordance with the provisions and procedure prescribed by this Section, the board shall request and obtain state and national criminal history record information from the Louisiana Bureau of Criminal Identification and Information of the office of state police within the Department of Public Safety and Corrections and the Federal Bureau of Investigation of the United States Department of Justice relative to any applicant for licensure whose fingerprints the board has obtained pursuant to this Section for the purpose of determining the applicant's suitability and eligibility for licensure.

D. Upon request by the board and upon the board's submission of an applicant's fingerprints, and such other identifying information as may be required, the bureau shall conduct a search of its criminal history record information relative to the applicant and report the results of its search to the board within sixty days from receipt of any such request. The bureau may charge the board a reasonable processing fee for conducting and reporting on any such search.

E. If the criminal history record information reported by the bureau to the board does not provide grounds for disqualification of the applicant for licensure under the applicable law administered by the board, the board shall have the authority to forward the applicant's fingerprints and such other identifying information as may be required to the FBI with a request for a search of national criminal history record information relative to the applicant.

F. Any and all state or national criminal history record information obtained by the board from the bureau or FBI which is not already a matter of public record shall be deemed nonpublic and confidential information restricted to the exclusive use of the board, its members, officers, investigators, agents, and attorneys in evaluating the applicant's eligibility or disqualification for licensure. No such information or records related thereto shall, except with the written consent of the applicant or by order of a court of competent jurisdiction, be released or otherwise disclosed by the board to any other person or agency.

Acts 1997, No. 295, §1.



RS 37:1278 - Application for or acceptance of license or permit; waiver of personal privileges

§1278. Application for or acceptance of license or permit; waiver of personal privileges

A. Any person applying for or accepting a license or permit to practice medicine or midwifery in this state shall, by applying for or accepting said license or permit, be deemed to have given his consent to submit to physical or mental examinations when so directed by the board and to waive all objections as to admissibility or disclosure of findings, reports, or recommendations pertaining thereto on the grounds of privileged communications or other personal privileges provided for by law.

B. Any person applying for, accepting, or holding a license or permit to practice medicine in this state shall be deemed, notwithstanding any privilege of confidentiality, to have given his authorization and consent to the disclosure to the board, by any physician or other health care provider and by any health care institution, of any and all medical records and information pertaining to such person's diagnosis, evaluation, treatment, and prognosis for any physical or mental condition, disease, illness, deficiency, or infirmity, when the board is acting upon a written complaint and it has reasonable cause to believe that his fitness and ability to practice medicine with reasonable skill and safety may be impaired by mental illness or deficiency, or physical illness, including but not limited to deterioration through the aging process or the loss of motor skills, and/or excessive use or abuse of drugs, including alcohol; however, any records or information obtained by the board pursuant to this Section shall not constitute public records and shall be maintained in confidence by the board until and unless such records or information are admitted into the record of proceedings before the board pursuant to R.S. 37:1285.

Acts 1975, No. 350, §1; Acts 1985, No. 302, §2; Acts 1987, No. 884, §1; Acts 2001, No. 17, §1, eff. May 17, 2001.



RS 37:1278.1 - Production of patient records; maintenance of confidentiality

§1278.1. Production of patient records; maintenance of confidentiality

Notwithstanding any privilege of confidentiality recognized by law, no physician or health care institution with which such physician is affiliated shall, acting under any such privilege, fail or refuse to respond to a lawfully issued subpoena of the board for any medical information, testimony, records, data, reports or other documents, tangible items, or information relative to any patient treated by such physician under investigation; provided, however, that the identity of any patient identified in or by such records or information shall be maintained in confidence by the board and shall be deemed a privilege of confidentiality existing in favor of any such patient. For the purpose of maintaining such confidentiality of patient identity, the board shall cause any such medical records or the transcript of any such testimony to be altered so as to prevent the disclosure of the identity of the patient to whom such records or testimony relates.

Acts 1987, No. 884, §1.



RS 37:1279 - Suspension, revocation, or restriction of license; notice

§1279. Suspension, revocation, or restriction of license; notice

A. In the event a license issued under this Part is suspended, revoked, or otherwise restricted by the board, the board shall notify the clerk of court in each parish where the licensed person has been practicing if the license was recorded in accordance with prior law. When a license is revoked, the clerk of court shall cancel such recordation. When a license is suspended, or otherwise restricted, the clerk shall note the suspension or restriction imposed thereon in the original recordation.

B. In addition thereto, the board shall also notify all agencies, boards, and organizations having reasonable need for such notice of any suspension, revocation, or restriction imposed upon a license or permit provided for in this Part.

Acts 1983, No. 153, §1; Acts 2001, No. 299, §1.



RS 37:1280 - Renewals

§1280. Renewals

A. Every license issued under this Part shall be renewed annually upon payment of the required renewal fee.

B. Any license not renewed may be suspended by unanimous vote of the board. The suspension is subject to review by the courts.

Acts 1975, No. 350, §1; Acts 2001, No. 17, §1, eff. May 17, 2001.



RS 37:1281 - Fees and costs

§1281. Fees and costs

A.(1) As used in this Section, the following terms shall have the following meaning:

(a) "Allied health care practitioner" means an individual who holds any form of health care practitioner licensure that the board is authorized to issue, other than as a physician, including but not limited to licensure as a podiatrist pursuant to R.S. 37:611 through 628; as a physician assistant pursuant to R.S. 37:1360.21 through 1360.38; as a midwife pursuant to R.S. 37:3240 through 3257; as a respiratory therapist or respiratory therapy assistant pursuant to R.S. 37:3351 through 3361; as an occupational therapist or occupational therapy assistant pursuant to R.S. 37:3001 through 3014; as a clinical laboratory scientist pursuant to R.S. 37:1311 through 1329; as a clinical exercise physiologist pursuant to R.S. 37:3421 through 3433; as an athletic trainer pursuant to R.S. 37:3301 through 3312; as an acupuncturist or acupuncturist's assistant pursuant to R.S. 37:1356 through 1360; or as a private radiological technologist pursuant to R.S. 37:1292.

(b) "Physician" means an individual lawfully entitled to engage in the practice of medicine in the state of Louisiana, as evidenced by a current license, certificate, registration, or permit duly issued by the board.

(2) The board shall establish, by rule, a reasonable fee schedule for the issuance, renewal, and reinstatement of any form of license, certificate, registration, or permit issued to a physician or allied health care practitioner and for the fees and costs associated with any other administrative function that it performs, and the receipts from the payment of such fees and costs are to be collected, held, and maintained by the board and used only to carry out the purposes of this and such other Parts as are administered by the board. Such fee and cost schedules may be modified from time to time as deemed necessary by the board.

(3) Notwithstanding the provisions of any other Chapter, the fees and costs established and collectable by the board for the issuance, renewal, or reinstatement of any license, certificate, registration, or permit issued to a physician or allied health care practitioner shall not exceed the following amounts:

(a) Physicians:

(i) Any initial application and license issued by the board to a physician shall not exceed three hundred fifty dollars.

(ii) Any initial restricted, provisional, or temporary license, certificate, registration, or permit issued by the board to a physician, including but not limited to an institutional license or permit, graduate education temporary permit, military physician permit, military intern permit, mini-residency preceptorship permit, post graduate training registration or permit, dispensing registration, reduced fee license or visiting physician permit, shall not exceed three hundred dollars.

(iii) The renewal of any license, certificate, registration, or permit issued by the board shall not exceed three hundred dollars.

(b) Allied health care practitioners:

(i) Any initial application and license, permit, certificate, or registration issued by the board to an allied health care practitioner shall not exceed three hundred dollars.

(ii) The renewal of any license, certificate, registration, or permit issued by the board to any allied health care practitioner shall not exceed two hundred dollars.

(c) A physician or allied health care practitioner applicant that has failed to renew a license, certificate, registration, or permit timely, shall pay a delinquency fee, in addition to the renewal fee and all other applicable fees and costs, not to exceed an amount equal to the renewal fee.

(d) Miscellaneous costs, fees, and charges for the following information, products, or services shall not exceed the following amounts:

(i) Dishonored negotiable instrument; a fee not to exceed fifty dollars per instrument.

(ii) The actual cost for creation and provision of electronic information, data, product, or service.

(iii) The actual costs associated with electronic or credit card payments and transactions.

(iv) Annual report or official listing of holders of licenses, permits, certificates, or registrations issued by the board; a fee not to exceed fifty dollars.

(v) Actual cost of courier services.

(vi) Actual cost of competency examination approved by the board.

(vii) Administrative costs for competency examination shall be prorated among the examinees as follows: a fee not to exceed one hundred dollars per hour, multiplied by the number of board employees actually administering the competency examination, and divided by the number of examinees.

(viii) Official documents or publications of the board; a fee not to exceed one dollar and fifty cents per page.

(ix) Certification of document as true copy; a fee not to exceed twenty-five dollars.

(x) Certification of document as official record; a fee not to exceed twenty-five dollars.

(xi) Verification or certification of good standing of license, permit, certificate, or registration; a fee not to exceed one hundred dollars.

(xii) Duplicate original of license, permit, registration, certificate, or wallet identification card; a fee not to exceed one hundred dollars.

(xiii) Issuance and service of subpoena; a fee not to exceed fifty dollars, in addition to mileage authorized by state regulations.

(xiv) Compliance or probation officer monitoring fee with respect to licensees on probation; a fee not to exceed four hundred dollars per year.

(4) The cost and expense of any examination or test required by the board as a prerequisite to the issuance, renewal, or restatement of any license, certificate, registration, or permit, shall be paid by the physician or allied health care practitioner applicant directly to the entity, association, or organization administering such examination or test.

(5) In the event of a conflict between the provisions of this Chapter respecting fees and costs and those contained in any other Chapter, including but not limited to R.S. 37:611 through 628, R.S. 37:1360.21 through 1360.38, R.S. 37:3240 through 3257, R.S. 37:3351 through 3361, R.S. 37:3001 through 3014, R.S. 37:1311 through 1329, R.S. 37:3421 through 3433, R.S. 37:3301 through 3312, and R.S. 37:1356 through 1360, the provisions of R.S. 37:1281 shall govern.

B.(1) In addition to all other applicable fees and costs attendant to the issuance, renewal, or reinstatement of any license, certificate, permit, or registration issued to a physician by the board pursuant to this Part, the board shall charge and collect an additional annual fee of twenty-five dollars from each physician to be utilized for the identification, monitoring, assistance, and procurement of treatment of physicians suffering from substance abuse, chemical dependency, psychiatric conditions, or physical deficiencies which may interfere with their ability to practice medicine with reasonable skill and safety as defined in R.S. 37:1285(A)(25).

(2) The twenty-five dollar fee established in this Subsection shall be due and payable at the time of application for the issuance, renewal, or reinstatement of any license, permit, certificate, or registration.

C.(1) In addition to all other applicable fees and costs attendant to the issuance, renewal, or reinstatement of any license, certificate, permit, or registration issued to a physician by the board pursuant to this Part, the board shall charge and collect an additional annual fee of seven dollars from each physician for the purpose of establishing and maintaining a continuing education program for physicians.

(2) The seven dollar fee established by this Subsection shall be due and payable at the time of application for the issuance, renewal, or reinstatement of any license, permit, certificate, or registration.

D.(1) The fees established in Subsections B and C of this Section shall not be collected from a licensed physician who has retired from active practice.

(2) The board may adopt rules and regulations to provide for certain other exemptions from payment of such fees.

Acts 1975, No. 350, §1; Acts 2000, 1st Ex. Sess., No. 138, §1, eff. April 19, 2000; Acts 2003, No. 656, §1, eff. June 27, 2003.



RS 37:1281.1 - Volunteers; waiver of fees

§1281.1. Volunteers; waiver of fees

A. The board may waive the fees and costs established and otherwise collectable by the board for the issuance, renewal, or reinstatement of any license, certificate, registration, or permit that it is authorized to issue to an individual who satisfies all of the following requirements:

(1) Attests that his practice shall be limited exclusively to the provision of gratuitous, uncompensated, volunteer health care services in this state.

(2) Satisfies all qualifications, requirements, and procedures prescribed by law.

(3) Complies with all of the board's rules for the type of licensure held or applied for.

B. A license, certificate, registration, or permit issued under this Section shall bear the designation "volunteer". A physician or an allied health care provider shall not, acting under the authority of such a license, certificate, registration, or permit, provide health care services in exchange for compensation.

Acts 2010, No. 298, §1.



RS 37:1281.2 - Allied practitioner health program; assessment, and self-reporting waiver; protected action and communication

§1281.2. Allied practitioner health program; assessment, and self-reporting waiver; protected action and communication

A. In addition to all other assessments attendant to the issuance, renewal, or reinstatement of a license, permit, certificate, or registration issued by the board pursuant to this Part, the board shall charge and collect an annual assessment of twenty-five dollars from each medical psychologist, physician assistant, and podiatrist to be utilized for the identification, monitoring, assistance, and procurement of treatment of medical psychologists, physician assistants, and podiatrists suffering from substance abuse, chemical dependency, psychiatric conditions, or physical deficiencies which may interfere with their ability to practice their profession with reasonable skill and safety. The assessment established in this Section shall be due at the time of application for the issuance, renewal, or reinstatement of a license, permit, certificate, or registration.

B. With respect to any duty pursuant to this Part for a medical psychologist, physician assistant, or podiatrist to self-report a violation of his practice act to the board, either immediately or within a prescribed period of time of the occurrence, a report shall not be required if the violation relates to the individual's ability to practice his profession with reasonable skill and safety by reason of substance abuse or psychiatric condition, provided that since the occurrence the medical psychologist, physician assistant, or podiatrist has executed a monitoring agreement with an allied practitioner health program designated by the board and he is in full compliance with the terms and conditions of the agreement.

C. The provisions of R.S. 37:1287 shall be equally applicable to any nonprofit corporation, foundation, or organization, and to any person who serves as a director, trustee, officer, employee, consultant, or attorney for or who otherwise works for or is associated with any nonprofit corporation, foundation, or organization, that enters into any agreement with the board related to the operation of any committee or program to identify, investigate, counsel, monitor, or assist a medical psychologist, physician assistant, or podiatrist who suffers or may suffer from alcohol or substance abuse or a physical or mental condition, which could compromise his ability to practice with reasonable skill and safety to patients, for any investigation, action, report, recommendation, decision, or opinion undertaken, performed, or made in connection with or on behalf of such committee or program, without malice and in the reasonable belief that such investigation, action, report, recommendation, decision, or opinion was warranted.

Acts 2012, No. 431, §1.



RS 37:1282 - Annual publication of list of license holders; evidence

§1282. Annual publication of list of license holders; evidence

The board shall publish annually a list of the names and residences of the holders of licenses issued under this Part. This published list shall be received in evidence by the courts as proof that the individuals named are duly registered. The board may strike from this list the name of any person whose license has been suspended or revoked, or may state therein any restriction imposed on such license.

The board may furnish such list to any agency, board, or organization having a reasonable need for such list.

Acts 1975, No. 350, §1.



RS 37:1283 - Reports by board

§1283. Reports by board

The board shall report annually to the governor upon the condition of the practice of medicine in the state, make recommendations for the improvement of the practice, and send a record of the proceedings of the board during the year, together with the names of all physicians to whom the board issued licenses during the year.

Acts 1975, No. 350, §1; Acts 1985, No. 302, §2; Acts 2001, No. 17, §1, eff. May 17, 2001.



RS 37:1284 - Provisions relative to unlicensed physicians

§1284. Provisions relative to unlicensed physicians

Unlicensed physicians shall not be permitted to collect any fees or charges for services rendered, or be allowed to testify as a medical expert in any court, or execute public or legal documents as a physician, or hold any medical office, or be recognized by the state or parish or municipal corporation as a physician, or be entitled to enjoy any of the privileges, rights, or exemptions granted to physicians by the laws of this state.

Acts 1975, No. 350, §1; Acts 1985, No. 302, §2; Acts 2001, No. 17, §1, eff. May 17, 2001.



RS 37:1285 - Causes for nonissuance; suspension; revocation; or the imposition of restrictions; fines; reinstatement; publication of action; stays

§1285. Causes for nonissuance; suspension; revocation; or the imposition of restrictions; fines; reinstatement; publication of action; stays

A. The board may refuse to issue, or may suspend or revoke any license or permit, or impose probationary or other restrictions on any license or permit issued pursuant to this Part for the following causes:

(1) Conviction of a crime or entry of a plea of guilty or nolo contendere to a criminal charge constituting a felony under the laws of Louisiana or of the United States.

(2) Conviction of a crime or entry of a plea of guilty or nolo contendere to any criminal charge arising out of or in connection with the practice of medicine;

(3) Fraud, deceit, or perjury in obtaining any diploma, license, or permit pertaining to this Part.

(4) Providing false testimony before the board or providing false sworn information to the board.

(5) Habitual or recurring abuse of drugs, including alcohol, which affect the central nervous system and which are capable of inducing physiological or psychological dependence.

(6) Prescribing, dispensing, or administering legally controlled substances or any dependency-inducing medication without legitimate medical justification therefor or in other than a legal or legitimate manner.

(7) Solicitation of patients or self-promotion through advertising or communication, public or private, which is fraudulent, false, deceptive, or misleading.

(8)(a) Performing, or assisting in the performance of, or procuring or abetting in procuring an abortion or termination of pregnancy during the third trimester of pregnancy or after viability of the fetus, unless the physician determines that such abortion or termination of pregnancy is necessary, in his best medical judgment, in order to save the life or health of the pregnant woman and/or of the fetus (unborn child):

(b) Performing or assisting in the performance of, or procuring, or abetting in the procuring of an abortion or termination of pregnancy after the first trimester:

(i) When the abortion or termination of pregnancy is contrary to or unnecessary in the best medical judgment of that physician; or,

(ii) When the operating physician lacks the training and experience to perform the procedure; or,

(iii) When the procedure is performed outside of a hospital licensed by the Louisiana Department of Health, or its successor.

(9) Performing, or assisting in the performance of, or procuring, or abetting in the procuring of an abortion or termination of pregnancy:

(a) When the abortion or termination of pregnancy is contrary to or unnecessary in the best medical judgment of that physician; or,

(b) When the operating physician lacks the training and experience to perform the procedure; or,

(c) When the procedure is performed outside of a hospital licensed by the Louisiana Health and Hospitals Administration, or its successor.

(10) Efforts to deceive or defraud the public.

(11) Making or submitting false, deceptive, or unfounded claims, reports, or opinions to any patient, insurance company or indemnity association, company, individual, or governmental authority for the purpose of obtaining anything of economic value.

(12) An inability to practice medicine with reasonable skill or safety due to mental illness or deficiency, including but not limited to deterioration through the aging process or the loss of motor skills or excessive use or abuse of drugs, including alcohol.

(13) Unprofessional conduct, including but not limited to, conduct manifested as sexual misconduct, disruptive behavior, failing to cooperate with the board, failing to maintain independent medical judgment, improperly delegating or supervising, exercising undue influence, enabling the unauthorized practice of medicine, practicing or enabling practice by an impaired provider, failing to practice within the scope of education, training, and experience, intentionally falsifying or fraudulently altering records, or failing to create or maintain medical records.

(14) Medical incompetency, including but not limited to, incompetency manifested by continuing or recurring medical practice which fails to satisfy the prevailing and usually accepted standards of medical practice in this state.

(15) Immoral conduct in exercising the privileges provided for by license or permit issued under this Part;

(16) Gross, willful, and continued overcharging for professional services.

(17) Abandonment of a patient.

(18) Knowingly performing any act which, in any way, assists an unlicensed person to practice medicine, or having professional connection with or lending one's name to an illegal practitioner.

(19) Soliciting, accepting, or receiving anything of economic value in return for and based on the referral of patients to another person, firm, or corporation or in return for the prescription of medications or medical devices.

(20) Persistent violation of federal or state laws relative to control of social diseases;

(21) Interdiction or commitment by due process of law.

(22) Utilizing a physician's assistant without approval and recordation as required by law or permitting a physician's assistant, within his employment, to conduct activities outside of the designated scope of the assistant's approval and registration.

(23) Knowingly employing a physician's assistant whose conduct includes any of the causes enumerated in this Section.

(24) Knowingly misstating or misrepresenting the qualifications and certification of competency of any physician's assistant in order to obtain approval and registration of such person.

(25) Inability to practice medicine with reasonable skill or safety to patients because of mental illness or deficiency; physical illness, including but not limited to deterioration through the aging process or loss of motor skills; and/or, excessive use or abuse of drugs, including alcohol.

(26) Refusing to submit to the examinations and inquiry of an examining committee of physicians appointed or designated by the board to inquire into the physician's physical and mental fitness and ability to practice medicine with reasonable skill and safety to patients.

(27) Failure, by any physician or person performing, inducing or assisting an abortion, to exercise that degree of professional care and diligence and failure to take such measures as may constitute good medical practice, necessary to encourage or sustain the life and health of an aborted viable infant, when the death of the infant results. "Viable" means that stage of fetal development when the life of the unborn child may be continued indefinitely outside the womb by natural or artificial life-supporting systems.

(28) Taking the life of a viable infant aborted alive.

(29) The refusal of a licensing authority of another state to issue or renew a license, permit, or certificate to practice medicine in that state or the revocation, suspension, or other restriction imposed on a license, permit, or certificate issued by such licensing authority which prevents or restricts practice in that state, or the surrender of a license, permit, or certificate issued by another state when criminal or administrative charges are pending or threatened against the holder of such license, permit, or certificate.

(30) Violation of any rules and regulations of the board, or any provisions of this Part.

(31) Failure by a physician to self-report in writing to the board any personal action which constitutes a violation of this Part within thirty days of the occurrence. A report shall not be required if the violation relates to a physician's ability to practice medicine with reasonable skill and safety by reason of substance abuse or psychiatric condition, provided such physician has, since the occurrence, executed a treatment contract with the Louisiana State Medical Society's Physicians Health Program, its successor program, or such other program as may be designated by the board, and is in full compliance with the terms and conditions of such contract.

(32) Holding oneself out to the public in any manner as being certified by a public or private board including but not limited to a multidisciplinary board or "board certified", unless all of the following criteria are satisfied:

(a) The full name of the board from which the physician is certified and the name of the specialty or subspecialty is included in the advertisement.

(b) The board meets any of the following qualifications:

(i) The board is an American Board of Medical Specialties member board or an American Osteopathic Association certifying board.

(ii) The board has been approved by the Louisiana State Board of Medical Examiners.

(iii) The board requires an Accreditation Council for Graduate Medical Education or American Osteopathic Association approved postgraduate training program that provides complete training in that specialty or subspecialty.

(c) If the physician advertises and does not meet any of the criteria articulated in this Paragraph, the physician shall list his qualifications for performing the advertised medical procedures in the advertisement.

B. The board may, in instances it deems proper, implement the above recited causes, by establishing appropriate regulations and standards pertaining thereto.

C.(1) The board may, as part of a decision, consent order, or other agreed order, require a license or permit holder or an applicant to pay all costs of the board proceedings, including but not limited to investigators', stenographers', and attorney fees, witness fees and expenses, and the per diem and expenses of the members of the board's hearing panel, and to pay a fine not to exceed the sum of five thousand dollars.

(2) If for any reason the costs or fines imposed by the board under this Section are not paid within the time specified by the board, the board may recover costs and attorney fees associated with their collection.

(3) The board may authorize any member of the board to sign an affidavit, petition, or other legal process authorized by this Part, including but not limited to a petition in any court of competent jurisdiction, for a money judgment for any and all costs and fines payable pursuant to a final decision, consent order, or other agreed order.

D. Any license or permit suspended, revoked, or otherwise restricted by the board may be reinstated by the board.

E. The board's final decision in an adjudication proceeding under this Section, other than by consent order, agreement, or other informal disposition, shall constitute a public record, and the board may disclose and provide such final decision to any person, firm, or corporation, or to the public generally. The board's disposition of an adjudication proceeding by consent order shall not constitute a public record, but the board shall have authority and discretion to disclose such disposition.

F. No judicial order staying or enjoining the effectiveness or enforcement of a final decision or order of the board in an adjudication proceeding, whether issued pursuant to R.S. 49:964(C) or otherwise, shall be effective, or be issued to be effective beyond the earlier of:

(1) One hundred twenty days from the date on which the board's decision or order was rendered.

(2) The date on which the court enters judgment in a proceeding for judicial review of the board's decision or order pursuant to R.S. 49:964.

G. Notwithstanding any other law to the contrary, no judicial order staying, enjoining, or continuing an adjudication proceeding before, or a preliminary, procedural, or intermediate decision, ruling, order, or action of, the board shall be effective or issued to be effective, whether pursuant to R.S. 49:964 or otherwise, prior to the exhaustion of all administrative remedies and issuance of a final decision or order by the board.

H. No order staying or enjoining a final decision or order of the board shall be issued unless the district court finds that the applicant or petitioner has established that the issuance of the stay does not:

(1) Threaten harm to other interested parties, including individuals for whom the applicant or petitioner may render medical services; or

(2) Constitute a threat to the health, safety, and welfare of the citizens of this state.

I. No stay of a final decision or order of the board shall be granted ex parte. The court shall schedule a hearing on a request for a stay order within ten days from filing of the request. The court's decision to either grant or deny the stay order shall be rendered within five days after the conclusion of the hearing.

Acts 1975, No. 350, §1; Amended by Acts 1977, No. 498, §1; Acts 1977, No. 500, §1; Acts 1977, No. 525, §1; Acts 1985, No. 302, §2; Acts 1987, No. 884, §1; Acts 1988, No. 741, §1; Acts 1995, No. 993, §1; Acts 1999, No. 660, §1; Acts 1999, No. 788, §2; Acts 2001, No. 17, §1, eff. May 17, 2001; Acts 2004, No. 155, §1; Acts 2010, No. 602, §1, eff. June 25, 2010; Acts 2011, No. 337, §1; Acts 2015, No. 441, §1, eff. July 1, 2015.



RS 37:1285.1 - Hearing panels

§1285.1. Hearing panels

A. All adjudicatory functions of the board, including alleged violations of the provisions of this and any other Chapter administered by the board, shall be heard by a quorum of the board.

B. At the direction of the board, a hearing panel, consisting of one or more board members and totaling less than a quorum, may hear the charges and submit written findings, conclusions and recommendations to the board to consider in arriving at its decision.

C. Having considered the report of the hearing panel and having reviewed the record of the proceedings, the board may affirm, adopt, modify or reject the findings and recommendations of the hearing panel or it may determine findings and recommendations of its own.

D. The decision of a majority of a quorum shall be adopted as the final decision of the board. A member of the board who serves on a hearing panel shall not participate in the board’s deliberations or final decision with respect to the subject matter of such panel, nor shall said member be considered in determining a quorum for a vote on the final decision of the board.

Acts 2003, No. 209, §1, eff. June, 5, 2003.



RS 37:1285.2 - Investigations and adjudications; staff; complaints; board procedure; rulemaking authority

§1285.2. Investigations and adjudications; staff; complaints; board procedure; rulemaking authority

A. Any staff member of the board, except the executive director, may be appointed to act as the lead investigator for any complaint regarding a physician received by the board or any investigation regarding a physician initiated by the board upon its own motion.

B. The board shall adopt rules, in accordance with the Administrative Procedure Act, to provide for the investigation of complaints against physicians and adjudication of alleged violations by physicians of any provision of this Chapter. The rules shall satisfy the minimum due process requirements of the Constitution of Louisiana and the Constitution of the United States of America and shall address, at a minimum, all of the following:

(1) Notice of the investigation including a brief summary of the facts constituting the alleged violation to be provided to the physician no later than five business days after the board's formal investigation is initiated by a majority vote of the board members present and voting.

(2) Time limits for initiating and completing a complaint investigation and for scheduling an adjudicatory hearing.

(3) Informal settlements and consent decrees.

(4) Notice of any adjudicatory hearing to be provided to the physician.

(5) Pleadings and other motions.

(6) Discovery.

(7) Subpoenas and subpoenas duces tecum.

(8) Representation of the physician by counsel of choice.

(9) Prehearing conferences.

(10) Procedure for conducting the adjudicatory hearing including examination of witnesses and the placement of evidence into the record.

(11) Notice of the final decision of the board to be provided to the physician.

C. Any final decision of the board shall be supported by a preponderance of the evidence presented at the adjudicatory hearing.

D. The board shall adopt the rules required by this Section no later than January 1, 2016. Beginning July 1, 2015, the board shall report monthly on the progress of the promulgation of the required rules to the House and Senate committees on health and welfare.

Acts 2015, No. 441, §1, eff. July 1, 2015.



RS 37:1285.3 - Security for judicial review of an adjudication

§1285.3. Security for judicial review of an adjudication

A.(1) A party seeking judicial review or appeal of a final decision or order of the board in an adjudication proceeding shall furnish the following security:

(a) For that portion of a decision or an order pertaining to payment of a sum of money, whether costs, expenses, a fine, or any combination thereof, the amount of security shall be equal to the amount of the money portion of the decision; however, for good cause shown, it may exceed by one-half the amount of the money portion of the decision.

(b) In all other aspects of judicial review, the security shall be fixed by the court at an amount sufficient to assure satisfaction of and compliance with the decision or order rendered by the board.

(2) Any security furnished under the provisions of this Section shall be posted in favor of the board and shall be furnished by the petitioner in the district court as security for the judicial review, and any judgment by the district court against him shall be paid or satisfied from the proceeds of the sale of his property, or from the security posted under the provisions of this Section. A mortgage on immovable property is adequate security, but only when the mortgage is applied to an unencumbered immovable; a mortgage in other than a first position is unacceptable as security under this Section.

(3) The security required under the provisions of this Section shall be annexed by the petitioner to the petition for judicial review or appeal filed in the district court. In the event the petitioner seeking judicial review or appeal fails to annex satisfactory security to the petition for judicial review or appeal within the time specified for the filing of said judicial review or appeal, then the trial court, on its own motion or upon motion by the board, shall hold an adversarial hearing within five days of service of the motion and either enter a formal order of dismissal of the petition for judicial review or appeal with prejudice or grant a three-day period within which said security shall be filed in the record, in default of which the petition for judicial review or appeal shall be dismissed with prejudice.

(4) Service of the motion described in Paragraph (A)(3) of this Section may be effected by the methods provided in Code of Civil Procedure Article 1313.

B. Notwithstanding petitioner's compliance with the requirements of this Section, the district court shall not issue a stay for that portion of the board's decision or order which does not involve a sum of money unless the petitioner satisfies the requirements of R.S. 37:1285(H).

C. The provisions of this Section shall also apply to any individual who does not possess a license, permit, or other authority issued by the board to engage in the practice of medicine in this state who violates the provisions of this Part.

Acts 2004, No. 152, §1.



RS 37:1286 - Injunction; penalty; attorney fees; costs

§1286. Injunction; penalty; attorney fees; costs

A. The board, through its proper officer, may cause to issue in any competent court, a writ of injunction enjoining any person from practicing medicine as defined herein until such person obtains a license under the provisions of this Part. This injunction shall not be subject to being released upon bond.

B. In the suit for an injunction, the board, through its president, may demand of the defendant a penalty of not more than five hundred dollars, and attorney's fees not to exceed one hundred dollars, besides the costs of court. This judgment for penalty, attorney's fees, and costs may be rendered in the same judgment in which the injunction is made absolute.

C. The trial of the proceeding by injunction shall be summary and by the judge without a jury.

Acts 1975, No. 350, §1; Acts 1985, No. 302, §2; Acts 2001, No. 17, §1, eff. May 17, 2001.



RS 37:1287 - Protected action and communication

§1287. Protected action and communication

A. There shall be no liability on the part of and no action for damages against any member of the board, or its agents or employees, or any member of an examining committee of physicians appointed or designated by the board, for any action undertaken or performed by such person within the scope of the duties, powers, and functions of the board or such examining committee as provided for in this Part when such person is acting without malice and in the reasonable belief that the action taken by him is warranted.

B. No person, committee, association, organization, firm, or corporation providing information to the board without malice and in the reasonable belief that such information is accurate and, whether as a witness or otherwise, shall be held, by reason of having provided such information, to be liable in damages under any law of the state of Louisiana or any political subdivision thereof.

C. In any suit brought against the board, its employees or agents, any member of an examining committee appointed by the board or any person, firm, or other entity providing information to the board, when any such defendant substantially prevails in such suit, the court shall, at the conclusion of the action, award to any such substantially prevailing party defendant against any such claimant the cost of the suit attributable to such claim, including a reasonable attorney's fee, if the claim was frivolous, unreasonable, without foundation, or in bad faith. For the purposes of this Section, a defendant shall not be considered to have substantially prevailed when the plaintiff obtains an award for damages or permanent injunctive or declaratory relief.

D. There shall be no liability on the part of and no action for damages against any nonprofit corporation, foundation, or organization that enters into any agreement with the board related to the operation of any committee or program to identify, investigate, counsel, monitor, or assist any licensed physician who suffers or may suffer from alcohol or substance abuse or a physical or mental condition which could compromise such physician's fitness and ability to practice medicine with reasonable skill and safety to patients, for any investigation, action, report, recommendation, decision, or opinion undertaken, performed, or made in connection with or on behalf of such committee or program, without malice and in the reasonable belief that such investigation, action, report, recommendation, decision, or opinion was warranted.

E. There shall be no liability on the part of and no action for damages against any person who serves as a director, trustee, officer, employee, consultant, or attorney for or who otherwise works for or is associated with any nonprofit corporation, foundation, or organization that enters into any agreement with the board related to the operation of any committee or program to identify, investigate, counsel, monitor, or assist any licensed physician who suffers or may suffer from alcohol or substance abuse or a physical or mental condition which could compromise such physician's fitness and ability to practice medicine with reasonable skill and safety to patients, for any investigation, action, report, recommendation, decision, or opinion undertaken, performed, or made in connection with or on behalf of such committee or program, without malice and in the reasonable belief that such investigation, action, report, recommendation, decision, or opinion was warranted.

F. In any suit brought against any nonprofit corporation, foundation, organization, or person described in Subsection D or E of this Section, when any such defendant substantially prevails in the suit, the court shall, at the conclusion of the action, award to any substantially prevailing party defendant against any claimant the cost of the suit attributable to such claim, including reasonable attorney fees, if the claim was frivolous or brought without a reasonable good faith basis. For purposes of this Subsection, a defendant shall not be considered to have substantially prevailed when the plaintiff obtains a judgment for damages, permanent injunction, or declaratory relief.

G. The immunity granted under Subsections D and E of this Section shall be retroactive.

Acts 1975, No. 350, §1; Acts 1987, No. 884, §1; Acts 1988, No. 741, §1; Acts 1997, No. 314, §1, eff. June 17, 1997.



RS 37:1287.1 - Reports to the board of convictions and entry of pleas of guilty or nolo contendere of felonies; immunity

§1287.1. Reports to the board of convictions and entry of pleas of guilty or nolo contendere of felonies; immunity

A. Within thirty days of the conviction or entry of a plea of guilty or nolo contendere of or by a physician licensed under the laws of the state to a crime which constitutes a felony, or for any crime which is related to the practice of medicine, the court imposing sentence upon such physician shall make a reasonable effort to cause notice of the conviction or plea to be forwarded to the board.

B. There shall be no liability on the part of and no action for damages against any court or member of the judiciary for providing the information required under Subsection A of this Section.

Acts 1999, No. 763, §1.



RS 37:1288 - Anesthetics; administering by midwives

§1288. Anesthetics; administering by midwives

No person holding a certificate to practice midwifery shall administer any form of anesthetic to any person under his care unless done by the direction and under the supervision of a licensed physician or unless otherwise expressly authorized to do so by the board.

Acts 1975, No. 350, §1.



RS 37:1289 - Itinerant vendors of drugs

§1289. Itinerant vendors of drugs

No itinerant vendor shall profess to cure or treat disease or deformity by any drug, nostrum, manipulation, or other expedient which he may offer for sale or demonstration.

Acts 1975, No. 350, §1.



RS 37:1290 - Penalties

§1290. Penalties

Whoever violates any of the provisions of this Part shall, for each offense, be fined not less than two hundred and fifty dollars nor more than five hundred dollars, or imprisoned for not less than ten days nor more than five months, or both.

Acts 1975, No. 350, §1.



RS 37:1291 - Exemptions

§1291. Exemptions

None of the provisions of this Part shall apply to:

(1) Any commissioned physician or surgeon of the United States Army, Navy, or Public Health Service, practicing in the discharge of his official duties;

(2) The administration of first aid in cases of emergency;

(3) Practitioners of allied health fields, duly licensed, certified, or registered under other laws of this state;

(4) Anyone attending a woman in childbirth in an emergency;

(5) The practice of Christian Science or religious rules or ceremonies as a form of religious worship, devotion or healing, if the persons administering, making use of, assisting, or prescribing this practice rely on faith and prayer alone, do not prescribe or administer drugs, or medicine, or perform surgical or physical operations, or assume the title of, or hold themselves out to be, physicians or surgeons.

(6)(a) An individual licensed to practice medicine in another state or country when he attends to the acute care needs of the official traveling party of athletes and staff of an athletic team or organization domiciled in another state or country during or in connection with an athletic contest or event conducted in this state.

(b) The exemption provided in this Paragraph shall not be construed to allow the performance of any elective procedure by a physician who is not duly licensed to practice medicine in accordance with the provisions of this Part.

Acts 1975, No. 350, §1; Acts 2014, No. 535, §1.



RS 37:1291.1 - Out-of-state physician orders

§1291.1. Out-of-state physician orders

A. The board may adopt rules, in accordance with the Administrative Procedure Act, exempting application of this Part to an out-of-state physician who orders routine diagnostic testing for an established patient, provided the physician-patient relationship was initiated through an in-person, face-to-face visit with the physician in another state, the order can be verified, and the results of all testing are provided directly to the ordering out-of-state physician. A health care facility or provider that is presented such an order may choose not to recognize such an order.

B. For the purposes of this Section, "out-of-state physician" means a physician who is duly licensed to practice medicine in any state or jurisdiction in the United States other than Louisiana.

Acts 2011, No. 44, §1.



RS 37:1292 - Radiological examination and treatment certification; exemptions

§1292. Radiological examination and treatment certification; exemptions

A.(1) Each person who performs or attempts to perform a diagnostic or therapeutic radiological examination or treatment or both in the private office of a physician or in clinics in which a physician practices shall be certified as to their proficiency by the board.

(2) Any person who performs a diagnostic or therapeutic radiological examination or treatment or both shall perform such examination or treatment or both on the premises of the private office of a physician or in a clinic in which a physician practices and under the direct supervision of a physician licensed to practice medicine by the board.

B.(1) A physician licensed to practice medicine by the board shall be exempt from the provisions of this Section.

(2) Any person employed by a physician licensed to practice medicine by the board who performs a diagnostic or therapeutic radiological examination or treatment or both under the direct supervision of a physician licensed to practice medicine by the board on September 1, 1984 and for a period of at least one year prior thereto shall be deemed to be certified to perform such examination or treatment.

(3) A radiologic technologist licensed by the Radiologic Technology Board of Examiners in accordance with the provisions of Chapter 45 of this Title shall be exempt from the provisions of this Section.

C. Any person who performs a diagnostic or therapeutic radiological examination or treatment or both who does not meet the employment criteria set forth in Subsection B of this Section shall attend and successfully complete a course of radiological study and safety approved by the board within six months after commencement of employment by a physician licensed to practice medicine by the board or employment by a clinic in which the person shall perform such activities under the direct prescription and supervision of a physician licensed to practice medicine by the board.

D. The physician-employer or the physician responsible for prescribing, directing, and supervising such activities in a clinic shall inform the board of the following regarding any person who performs a diagnostic or therapeutic radiological examination or treatment or both employed by him or employed by a group of doctors or a clinic in which a physician is responsible for prescribing, directing, and supervising such activities:

(1) Meets the employment criteria set forth in Subsection B of this Section.

(2) Has attended and successfully completed a course of radiological study and safety approved by the board.

(3) Has not attended such course, but has been employed less than six months.

E. The information from the physician required in Subsection D of this Section shall be required upon the issuance or renewal of his license or permit to practice medicine.

Acts 1984, No. 533, §1, eff. Jan. 1, 1985; Acts 1985, No. 351, §1.



RS 37:1301 - Nonprofit hospitals; discrimination prohibited

PART I-A. MISCELLANEOUS PROVISIONS

§1301. Nonprofit hospitals; discrimination prohibited

A. The following words, as used in this Section, shall have the following meanings unless the context otherwise requires:

(1) "Governing body" means the group or the individual ultimately responsible for a hospital's general policies with respect to staff membership and professional privileges and shall include, but not limited to, a board of trustees, a board of directors, a board of governors, a board of managers, a medical board, a director or any other official of a hospital with comparable responsibilities.

(2) "Hospital" means an institution for the care and treatment of the sick and injured, equipped with the technical facilities, medical, nursing and other professional and technical personnel necessary for diagnosis and treatment of persons suffering from sickness or injury which requires bed care.

(3) "Medical group practice" means the practice of medicine by physicians, employees or as partners or in groups regardless of the manner in which the fees are paid for services rendered by such physicians.

(4) "Physician" means any person holding a valid certificate to practice medicine issued pursuant to R.S. 37:1274.

(5) "Podiatric physician" means any person holding a valid certificate to practice podiatry issued pursuant to R.S. 37:616.

B. It shall be unlawful for the governing body of a nonprofit hospital which receives local, state, or federal funds to discriminate in granting staff membership to physicians or podiatric physicians; it shall likewise be unlawful to discriminate against any such physician or podiatric physician solely because of his participation in medical group practice subject to Subsection D of this Section and provided that the hospital already has the necessary facilities for the surgical procedure for which application has been made. Nothing in this Section shall be construed to require the governing body of any nonprofit hospital to grant staff membership to any applicant, provided that each such applicant is considered on an individual basis regarding his qualifications, and further provided that the applicant is not discriminated against on the sole basis of being a podiatric physician.

C. It shall be unlawful for the governing body of a non-profit hospital to make the granting or denial of staff membership or professional privilege in the hospital depend solely upon certification, fellowship or membership in a specialty body or medical society.

D. Nothing in this Section shall be construed as prohibiting the governing body of any nonprofit hospital from granting or denying staff membership on basis of individual character, competence, experience and judgment of the physician or podiatric physician seeking staff membership or from requiring the character recommendation of not more than three members of the staff for which membership is sought as a prerequisite to consideration for staff membership.

Acts 1964, No. 444, §§1 to 4. Amended by Acts 1977, No. 684, §15; Acts 1980, No. 421, §1; Acts 1982, No. 347, §1.



RS 37:1302 - Physician fees; discount to an uninsured individual; effect on a physician's contracted reimbursement amount

§1302. Physician fees; discount to an uninsured individual; effect on a physician's contracted reimbursement amount

A. Notwithstanding any state or federal provisions to the contrary, a contracted physician licensed to practice medicine by the Louisiana State Board of Medical Examiners may offer a discount for a health care service rendered to an uninsured individual. Any such discount granted by a contracted physician to an uninsured individual shall not reduce the contracted reimbursement amount between a physician and a health insurance issuer for health care services rendered to the issuer's enrollees and insureds.

B. For the purposes of this Section:

(1) "Contracted physician" means a physician licensed to practice medicine by the Louisiana State Board of Medical Examiners who has executed a direct, specific contract with a health insurance issuer.

(2) "Contracted reimbursement amount" means the quantity of remuneration a health insurance issuer has agreed to pay a physician for rendering health care services in a direct, specific agreement between a physician and a health insurance issuer.

(3) "Enrollee" or "insured" means an individual who is enrolled or insured by a health insurance issuer for health insurance coverage.

(4) "Health care service" means one or more services, items, supplies, or drugs for the diagnosis, prevention, treatment, cure, or relief of a health condition, illness, injury, or disease.

(5) "Health insurance coverage" means benefits consisting of health care services provided directly, through insurance or reimbursement, or otherwise and including items and services paid for as health care services under any medical service policy or certificate, medical service plan contract, preferred provider organization agreement, or health maintenance organization contract.

(6) "Health insurance issuer" means any entity that offers health insurance coverage through a policy, contract, or certificate of insurance subject to state law that regulates the business of insurance. For purposes of this Section, a "health insurance issuer" shall include but not be limited to a health maintenance organization as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of Title 22 of the Louisiana Revised Statutes of 1950. A "health insurance issuer" shall not include any entity preempted as an employee benefit plan under the Employee Retirement Income Security Act of 1974.

Acts 2006, No. 744, §1, eff. June 29, 2006; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 37:1306 - Legislative findings

PART I-B. RURAL PHYSICIAN SELF-REFERRAL

§1306. Legislative findings

The Legislature of Louisiana finds as follows:

(1) Rural hospitals are an essential part of the healthcare delivery system for the state of Louisiana.

(2) For many Louisiana residents, especially those without transportation, rural hospitals provide the only healthcare services readily available.

(3) Among the essential services that rural hospitals make available to rural residents is around-the-clock emergency room care.

(4) The development of healthcare facilities that provide services that duplicate those already available in the primary service areas of rural hospitals endangers their continued existence by reducing revenue and can lead to the closure or reduction of access to services in their twenty-four hour emergency rooms.

(5) Patients in a rural hospital's primary service area with Medicare or private health insurance could be referred to a healthcare facility in which the physician has an ownership interest, thereby depriving the rural hospital of essential revenues, thereby endangering their continued existence.

(6) The purpose of this legislation is to encourage innovative collaboration between and among rural hospitals and physicians in delivery of healthcare services in rural areas.

Acts 2006, No. 819, §1.



RS 37:1307 - Definitions

§1307. Definitions

As used in this Part, the following terms shall have the following meanings unless the context requires otherwise:

(1) "Commercially reasonable terms and conditions"means those terms and conditions that would be reasonable to a prudent individual operating a business of similar type and size as a rural hospital even in the absence of referrals to the rural hospital or healthcare facility by a physician who owns, or whose immediate family member owns, an interest in the healthcare facility in which the rural hospital has been offered the opportunity to participate as an owner. The provisions of 42 USC 1395nn, also known as "Stark II," the regulations promulgated by the Centers for Medicare and Medicaid Services, its predecessor or successor, to implement Stark II, and any regulatory guidance issued by the Centers for Medicare and Medicaid Services, its predecessor or successor, shall be considered in determining whether terms and conditions are commercially reasonable.

(2) "Department" means the Louisiana Department of Health.

(3) "Healthcare facility" means an independent diagnostic testing facility, magnetic resonance imaging equipment or facility, computerized tomography equipment or facility, Positron Emission Tomography scanner or facility, an ambulatory surgical center licensed by the department, or any outpatient surgical facility required to be licensed by the department as an ambulatory surgical center in order to obtain certification by Medicare as an ambulatory surgical center. "Healthcare facility" shall not mean:

(a) A rural hospital that existed on April 1, 2006, or that replaces a rural hospital that existed on April 1, 2006.

(b) A rural hospital that is a replacement facility of a rural hospital that was damaged by Hurricane Rita or Hurricane Katrina.

(c) An entity owned or operated by the state of Louisiana or the United States.

(d) A physician's practice or a physician group practice, when such practice is owned and operated exclusively by physicians, for the purpose of providing healthcare services, and is not licensed or Medicare-certified as a rural health clinic.

(e) Any facility under development, including services provided by a mobile unit which is part of an existing facility, as of April 1, 2006, or operating as of April 1, 2006. A facility shall be considered under development if a representative of the facility has, prior to April 1, 2006, filed a license application with the department for the establishment of the proposed healthcare facility, or can demonstrate that a minimum of twenty-five thousand dollars in architectural or engineering expenses have been incurred in connection with the proposed facility prior to April 1, 2006, or has received a certificate of occupancy.

(f) Any community health care clinic or rural health clinic.

(4) "Healthcare services" means magnetic resonance imaging services, computerized tomography services, Positron Emission Tomography scanner services, ultrasound services, any other imaging services that have become generally accepted methods of providing imaging services after April 17, 2006, as determined by the department, any services rendered by an ambulatory surgical center licensed by the department, or any services rendered by an outpatient surgical facility required to be licensed by the department as an ambulatory surgical center in order to obtain certification by Medicare as an ambulatory surgical center.

(5) "Immediate family member" means husband or wife; birth or adoptive parent, child, or sibling; stepparent, stepchild, stepbrother or stepsister; father-in-law, mother-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law; grandparent or grandchild; and spouse of grandparent or grandchild.

(6) "Primary service area" means the smaller of either a radius of twenty-five miles from the rural hospital main campus or the number of postal zip codes, commencing with the rural hospital's zip code, in which seventy-five percent of a rural hospital's patients reside, as determined by using data derived from the hospital's most recent twelve month Medicare cost reporting period. In determining the primary service area, each outpatient encounter and each inpatient stay shall be viewed as a separate patient, and the zip code attributable to the patient shall be the zip code of the patient at the time of the inpatient stay or outpatient encounter. Notwithstanding any other provision contained herein to the contrary, the term "primary service area" shall not include the cities of Alexandria, Baton Rouge, Bossier City, Covington, Hammond, Houma, Kenner, Lafayette, Lake Charles, Mandeville, Monroe, New Iberia, New Orleans, Opelousas, Ponchatoula, Ruston, Shreveport, Slidell, Thibodaux, or West Monroe.

(7) "Proposing party" means a person or entity that offers to enter into a joint venture with a rural hospital as well as any person or entity related to the proposing party by common ownership or control as such terms are defined for purposes of 42 C.F.R. 413.17, or its successor provision.

(8) "Rural hospital" shall be defined as provided for in R.S. 40:1300.143, as such law existed on April 1, 2006.

Acts 2006, No. 819, §1.



RS 37:1308 - Physician prohibitions; exceptions

§1308. Physician prohibitions; exceptions

A. Except as provided for in this Section, no physician licensed by the Louisiana State Board of Medical Examiners shall make a referral to any healthcare facility for the receipt of healthcare services if the referring physician or an immediate family member of the referring physician maintains a direct or indirect ownership interest in the healthcare facility. The prohibition contained in this Section shall apply only if both of the following conditions are met:

(1) The physician provides professional medical services within the primary service area of a rural hospital.

(2) The healthcare facility in which the physician or any immediate family member of the physician maintains a direct or indirect ownership is located within the primary service area of any rural hospital.

B. No healthcare facility in which a physician or any immediate family member of the physician maintains a direct or indirect ownership shall bill any patient, third party payer, or any other entity for healthcare services provided pursuant to a referral made in violation of this Section. Any healthcare facility that violates the prohibition contained in this Subsection shall refund any amount received for such services, with interest calculated at fourteen percent per annum from the date the payment was received by the healthcare facility.

C. No physician who refers a patient to a healthcare facility in contravention of this Section shall bill any patient, third party payer, or any other entity for professional services provided by the physician to the patient at the time during which the referral was made.

D. The prohibition contained in this Section shall not apply to the healthcare services furnished by a healthcare facility provided that the following criteria are met:

(1) The rural hospital in whose primary service area such facility is located is offered the option to participate in the ownership of the healthcare facility on commercially reasonable terms and conditions. Such offer shall be conveyed to the rural hospital in a written offer by the proposing party containing the terms and conditions of the offer. The rural hospital shall accept or reject such offer in writing within ninety days of receipt of the offer from the proposing party. In the case of acceptance by the rural hospital, the closing of the acquisition of such ownership interest shall occur within ninety days of the rural hospital's written acceptance of the offer unless such closing is delayed by mutual consent of the rural hospital and the proposing party. The rural hospital and the proposing party shall, at all times, act in good faith in accordance with the requirements of Civil Code Article 1759. The failure to act in good faith on the part of the rural hospital shall constitute a rejection by the rural hospital of such offer. The failure to act in good faith on the part of the proposing party shall constitute a failure to satisfy the requirement that an offer be made to the rural hospital as specified above.

(2) The terms and conditions upon which the rural hospital is offered the option to participate in ownership of the healthcare facility is at a price that is commensurate with the interest offered to such rural hospital, whether such purchase price is in the form of cash or debt, and such interest offered is not less than a majority interest in such healthcare facility.

(3) The rural hospital in whose primary service area such facility is located declines the opportunity to participate in the ownership of the healthcare facility after being provided with an opportunity to review the following with respect to the proposed healthcare facility: a bona fide business plan, including a financial feasibility study; pro forma income and balance sheets; and a sources and uses of funds analysis. Any documentation provided to a rural hospital by a proposing party shall not be subject to the Public Records Law unless the rural hospital enters into a joint venture with the proposing party. In the event the rural hospital and proposing party do not enter into a joint venture, the rural hospital shall certify to the proposing party that all copies of materials provided by the proposing party have been destroyed.

Acts 2006, No. 819, §1.



RS 37:1309 - Rules and regulations

§1309. Rules and regulations

A. The Louisiana State Board of Medical Examiners shall adopt rules and regulations that provide that violation of this Section or any rule adopted to promulgate this Section shall constitute grounds for suspension of the physician's license.

B. The department shall adopt rules and regulations that provide that violation of this Section or any rule adopted to enforce this Section shall constitute grounds for suspension or revocation of the healthcare facility's license or other permit to operate. Further, the department shall publish "primary service area" descriptions in the Louisiana Register by September 1, 2006, and provide annual updates thereafter.

Acts 2006, No. 819, §1.



RS 37:1310 - Enforcement

§1310. Enforcement

A. A rural hospital in whose primary service area a healthcare facility is located may bring an action for declaratory and injunctive relief, including a temporary restraining order, preliminary injunction and permanent injunction against any person or entity that violates the provisions of R.S. 37:1308. The court shall not require that a rural hospital post bond in such an action. Such action shall be brought in state court in the state judicial district in which the rural hospital is located. The rural hospital shall be entitled to attorney fees and court costs if the court rules that the person against which suit was filed violated the provisions of R.S. 37:1308.

B. A person that is billed for healthcare services in a manner inconsistent with R.S. 37:1308 may bring an action for damages against the person that violated R.S. 37:1308. Such action shall be brought in state court in the state judicial district in which the plaintiff resides. The plaintiff shall be entitled to attorney fees, court costs, and damages in the amount of twice the amount billed if the court rules that the person against which suit was filed violated the provisions of R.S. 37:1308.

Acts 2006, No. 819, §1.



RS 37:1311 - Short title

PART II. CLINICAL LABORATORY PERSONNEL

§1311. Short title

This Part shall be known and may be cited as the "Louisiana Clinical Laboratory Personnel Law".

Acts 1993, No. 396, §2, eff. Aug. 1, 1993.



RS 37:1312 - Definitions

§1312. Definitions

As used in this Part, the following terms shall mean the following, unless the context requires otherwise:

(1) "Approved school" means an accredited school which offers instruction in any area of the practice of clinical laboratory science approved by the committee and the board.

(2) "Board" means the Louisiana State Board of Medical Examiners.

(3) "Clinical cytotechnology" means the microscopic study or examination of body fluids, tissues, or cells desquamated from a body surface or lesion for the practice of clinical laboratory science, including but not limited to, detecting malignancy and microbiologic changes and the measurement of hormonal levels.

(4) "Clinical laboratory" means any building, place, or facility in which an operation and procedure for the biological, microbiological, serological, immunological, chemical, immunohematological, hematological, biophysical, cytological, pathological, or other examinations of materials derived from the human body is performed to provide information for the diagnosis, prevention, or treatment of any disease or impairment of, or the assessment of the health of human beings or for forensic testing. These examinations include, but are not limited to, procedures to determine, measure, or otherwise describe the presence or absence of various substances or organisms in the human body. A facility which only collects or prepares specimens, or both, or only serves as a mailing service and does not perform on site testing is not a clinical laboratory. A laboratory that performs workplace drug testing shall be covered under this definition unless such testing is specifically excluded from coverage under the Clinical Laboratory Improvement Amendments of 1988 and regulations promulgated thereunder.

(5) "Clinical laboratory personnel" means any and all individuals engaged in the practice of clinical laboratory science.

(6) "Clinical laboratory scientist-generalist" or "CLS-G" means an individual who performs clinical laboratory tests and procedures in all specialty areas of a clinical laboratory which require the exercise of independent judgment and responsibility, including, but not limited to, the performance of all laboratory tests as stated in the Clinical Laboratory Improvement Amendments of 1988 and the rules and regulations promulgated pursuant thereto. The clinical laboratory scientist-generalist may perform the functions of all categories licensed in this Part with the exception of the cytotechnologist.

(7) "Clinical laboratory scientist-specialist" or "CLS-S" means an individual performing clinical laboratory science in one or more laboratory specialties and who performs functions directly related to such particular specialty or specialties as provided for in this Part in rules and regulations adopted by the board as recommended by the committee. The clinical laboratory scientist-specialist may perform the functions of the laboratory assistant and the phlebotomist without additional licensure or certification.

(8) "Clinical laboratory scientist-technician" or "CLS-T" means an individual who performs medical laboratory tests and procedures of high and moderate complexity as defined in 42 Code of Federal Regulations Part 493 et seq., which do not require the exercise of independent judgment or responsibility within any area of clinical laboratory science. The clinical laboratory scientist-technician shall perform tests and procedures of high complexity under supervision as defined in the Clinical Laboratory Improvement Amendments of 1988 and the rules and regulations promulgated pursuant thereto. The clinical laboratory scientist-technician may perform the functions of the laboratory assistant and the phlebotomist without additional licensure or certification.

(9) "Committee" means the Clinical Laboratory Personnel Committee to the Louisiana State Board of Medical Examiners established by R.S. 37:1314.

(10) "Cytotechnologist" means an individual responsible for examining cytopathological preparations which require the exercise of independent judgment and responsibility.

(11) "Laboratory assistant" or "LA" means an individual who performs medical laboratory tests and procedures under supervision by a licensed health care provider or laboratory director as defined in 42 Code of Federal Regulations Part 493 et seq. These medical laboratory tests and procedures performed by the laboratory assistant do not require the exercise of independent judgment or responsibility within any area of clinical laboratory science. The laboratory assistant may perform high complexity tests under supervision as stated in the Clinical Laboratory Improvement Amendments of 1988 and the rules and regulations promulgated pursuant thereto.

(12) "Nationally recognized certification examination" means an examination approved by the board upon the recommendation of the committee.

(13) "Phlebotomist" means an individual performing an invasive procedure to withdraw blood from the human body to collect samples for the practice of clinical laboratory science, including but not limited to, clinical laboratory testing for analysis, typing and cross-matching of blood for medical examination and human transfusion.

(14) "Practice of clinical laboratory science" means the performance by any individual, other than a physician licensed by the board, of laboratory testing, analysis, or examination of human specimens.

Acts 1993, No. 396, §2, eff. Aug. 1, 1993.



RS 37:1313 - Exemptions to licensure

§1313. Exemptions to licensure

A. This Part shall apply to clinical laboratory personnel performing the practice of clinical laboratory science in a clinical laboratory in this state except those practicing in either:

(1) A clinical laboratory operated by the United States government.

(2) A nonprofit laboratory operated and maintained exclusively for instruction and research involving no individual patient or public health care service, provided the results of any examination performed in such a clinical laboratory are not used directly in the diagnosis, evaluation, or treatment of human disease or disorder.

B. This Part shall not apply to:

(1) Any physician licensed by the board to practice medicine.

(2) Any individual working under the direction and supervision of such a physician in an operating room, theater, emergency room, or intensive care unit.

(3) Any pulmonary function technician acting within the scope of performance of the practice of respiratory therapy.

(4) Any clinical perfusionist acting within the scope of practice of perfusion in the support, treatment, measurement, or supplementation of the cardiopulmonary and circulatory system of an individual patient.

(5) Any individual licensed as a health care provider.

(6) Any other licensed allied health care professional.

C.(1) This Part shall not apply to any individual whose duties may include the performance of routine technical procedures under or eligible for a certificate of waiver in accordance with 42 Code of Federal Regulations Part 493 et seq., whether performed in a physician's office laboratory, a hospital's clinical laboratory or at the point of care, and which do not require the exercise of independent judgment or responsibility.

(2) An illustrative list of such routine technical procedures are:

(a) Dipstick or tablet reagent urinalysis (non-automated) for the following determination levels: bilirubin, glucose, hemoglobin, ketone, leukocytes, nitrite, pH, protein, specific gravity, or urobilinogen.

(b) Fecal occult blood.

(c) Ovulation tests - visual color tests for human luteinizing hormone.

(d) Urine pregnancy tests - visual color comparison tests.

(e) Erythrocyte sedimentation rate, non-automated.

(f) Hemoglobin-copper sulfate, non-automated.

(g) Blood glucose as determined by monitoring device approved by the Federal Drug Administration specifically for home use.

(h) Spun microhematocrit.

(i) Hemoglobin by single analyte instruments with self-contained or component features to perform specimen/reagent interaction providing direct measurement and readout.

(j) Any procedures performed under a certificate of waiver in accordance with the Clinical Laboratory Improvement Amendments of 1988 and the rules and regulations promulgated pursuant thereto.

D. This Part shall not apply to any individual performing phlebotomy or acting as a phlebotomist employed by or acting under the direction and supervision of a physician licensed by the board, a clinic operated by a licensed health care provider, a hospital, a nursing home, or other licensed health care facility.

E. This Part shall not apply to any individual whose duties may include demonstrating or instructing, or both, the use of any automated or digital instrument, device, machine, or similar mechanical equipment and related procedures utilized to assist in the practice of clinical laboratory science, provided the results furnished by such equipment during such a demonstration or instruction are not used in the diagnosis, evaluation, or treatment of human disease or disorder.

F. This Part shall not apply to individuals performing forensic testing and examinations of body fluids, tissues, cells, or blood solely for the purpose of law enforcement and the state's criminal justice system.

G. Any individual who is exempt from the requirement of licensure under this Part, but who meets the qualifications for licensure under this Part, including any individual performing clinical procedures for analysis of non-human specimens, shall be considered actively engaged in the practice of clinical laboratory science and may apply for licensure as provided in this Part.

Acts 1993, No. 396, §2, eff. Aug. 1, 1993.



RS 37:1314 - Clinical Laboratory Personnel Committee; creation; membership; qualification; appointment; term; vacancy; officers; meetings; reimbursement

§1314. Clinical Laboratory Personnel Committee; creation; membership; qualification; appointment; term; vacancy; officers; meetings; reimbursement

A. The Clinical Laboratory Personnel Committee is hereby created under the jurisdiction of the Louisiana State Board of Medical Examiners. The clinical laboratory personnel members of the committee shall reflect the rural and urban demographics of the state and no more than four clinical laboratory personnel committee members shall be domiciled in the same congressional district.

B. The committee shall consist of twelve members. The board shall appoint four members of the committee, subject to Senate confirmation, as follows:

(1) One physician, who shall be a rural family practitioner, appointed from a list of three names submitted by the Louisiana State Medical Society.

(2) One physician appointed from a list of three names submitted by the Louisiana Pathology Society.

(3) One hospital administrator appointed from a list of three names submitted by the Louisiana Hospital Association.

(4) One member of the board who shall not be a voting member of the committee and shall act as the committee's liaison to the board. The provisions of Subsections E and F of this Section and the requirement of Senate confirmation shall not apply to this member of the board.

C.(1) The governor shall appoint eight members of the committee, subject to Senate confirmation, as follows:

(a) One clinical laboratory scientist-generalist, who has been employed in a supervisory or administrative capacity.

(b) One clinical laboratory scientist-generalist, who has been actively engaged in clinical laboratory science education.

(c) One clinical laboratory scientist-generalist, not holding a degree above the baccalaureate level.

(d) One clinical laboratory scientist-technician.

(e) One clinical laboratory scientist-specialist appointed from a list of four names compiled by the submission of two names from each of the following two organizations:

(i) The Louisiana State Society for Medical Technology.

(ii) The Clinical Laboratory Personnel Association.

(f) One clinical laboratory scientist-generalist who is in a supervisory or administrative capacity appointed from a list of three names submitted by the Louisiana Hospital Association.

(g) One cytotechnologist appointed from a list of three names submitted by the Clinical Laboratory Personnel Association.

(h) One laboratory assistant who shall be a member of the International Society for Clinical Laboratory Technology appointed from a list of three names submitted by the Louisiana Hospital Association.

(2) Each clinical laboratory personnel member of the committee enumerated in Subparagraphs (a) through (d) of Paragraph (1) shall be appointed from four respective lists of six names each compiled by the submission of two names from each of the following three organizations:

(a) The Louisiana State Society for Medical Technology.

(b) The Clinical Laboratory Personnel Association.

(c) The Louisiana State Society of American Medical Technologists.

(3) The initial appointments shall include eight individuals eligible for licensure under this Part. Each member appointed to the committee shall be a resident of this state and shall have been actively engaged in the practice of clinical laboratory science in his field of specialty or clinical laboratory science education for five years immediately prior to appointment. After January 1, 1995, all clinical laboratory personnel appointed to the committee shall be licensed under this Part.

D. The initial members of the committee shall be appointed no later than October 1, 1993. If any of the designated associations fail to submit a list of nominees by September 1, 1993, the board or governor shall appoint the respective member of the committee without the nomination list established by this Section.

E. Initial appointments to the committee shall be for terms as follows: the two physicians, two clinical laboratory scientist-generalists, one laboratory assistant, and the hospital administrator shall be appointed for two years; two clinical laboratory scientist-generalists and one clinical laboratory scientist-specialist, one clinical laboratory scientist-technician and the cytotechnologist shall be appointed for one year. Thereafter, a member shall serve for a three year term. No member shall serve more than two consecutive three year terms. No two members who are employed in the same clinical laboratory shall serve concurrently.

F. Any vacancy occurring in the membership of the committee shall be filled for the unexpired term in the same manner as the original appointment.

G. The board may remove any member for misconduct, incompetence, or neglect of duty, after a hearing and upon the recommendation by a majority vote of the committee and the board.

H. The committee shall hold its initial meeting no later than December 1, 1993, and shall meet at least semiannually thereafter, on a date and at a time and place as it may designate. The committee may meet at such other times as deemed necessary by the chairman or by the majority of its members. Reasonable notice of all meetings shall be given in the manner prescribed by the committee. Six voting members of the committee shall constitute a quorum at any meeting for the transaction of business.

I. At the initial meeting of the committee, the committee shall elect from its membership a chairman and such other officers as it deems necessary to carry out the duties and functions of the committee. The board member sitting on the committee shall not be eligible to serve as an elected officer of the committee. Each officer shall serve a one-year term. In the event an officer is unable to complete his term, the chairman shall appoint a successor to fill the unexpired term. Thereafter, the committee shall elect officers annually.

J. Each member of the committee shall receive reimbursement for actual expenses and mileage at the same rate set by the division of administration for state employees under the provisions of R.S. 39:231, for each day in actual attendance at committee meetings or for representing the committee in an official committee-approved activity.

Acts 1993, No. 396, §2, eff. Aug. 1, 1993; Acts 2010, No. 80, §1, eff. June 1, 2010.



RS 37:1315 - Powers and duties of the committee

§1315. Powers and duties of the committee

A. The committee shall:

(1) Not later than February 1, 1994, make recommendations to the board for rules and regulations to govern its actions as they relate to this Part. The board shall act upon the committee's recommended rules and regulations within sixty days from the date of receipt. In the event the board does not act upon such recommended rules and regulations within sixty days, such inaction shall constitute approval by the board of said recommended rules and regulations and the board shall promulgate such rules and regulations in the Louisiana Register not later than April 20, 1994.

(2) As the administrative, technical, and specialty committee of the board, examine and recommend that the board license or certify, renew a license of or certificate of, and issue temporary licenses to duly qualified applicants for licensure or certification as clinical laboratory personnel and recommend to the board the denial, suspension, probation, restriction, or revocation of licensure or certification to any individual who violates the provisions of this Part.

(3) Recommend to the board rules and regulations which document the appropriate training and competency of clinical laboratory personnel who are engaged in the practice of clinical laboratory science in a clinical laboratory operated by a physician licensed by the board exclusively in connection with the diagnosis and treatment of his own patients. Such rules shall be based upon, and shall not exceed, the scope and standards contained in the Clinical Laboratory Improvement Amendments of 1988 and the rules and regulations promulgated pursuant thereto.

(4) Appoint at least three persons licensed or certified under this Part to assist in administering the examination for licensure or certification under rules and regulations recommended by the committee and adopted by the board. At least one of the appointed examiners shall be eligible for licensure or certification or be licensed or certified in the category in which the applicant is seeking licensure or certification in accordance with this Part.

(5) Recommend to the board for promulgation the minimum standards for the accreditation of educational programs to instruct individuals training to become clinical laboratory scientists and cytotechnologists.

(6) Recommend to the board criteria for approval of training programs for laboratory assistants in a hospital or clinical laboratory which programs are under the supervision of a laboratory director as stated in 42 Code of Federal Regulations 493.1405.

(7) Have the authority to examine and recommend to the board that it approve, deny, suspend, probate, restrict, or revoke the license or certificate of any clinical laboratory personnel after conducting disciplinary hearings of a licensee or certificate holder. The costs incurred by the committee for all such hearings, except criminal prosecutions, shall be paid by the board out of monies credited to the committee for the implementation of the provisions of this Part.

(8) Keep a record of all proceedings of the committee.

(9) Establish continuing education requirements for license renewal pursuant to the Administrative Procedure Act.

(10) Provide structured continuing education programs to assist clinical laboratory personnel to qualify for advanced licensure in other licensure categories and to fulfill the continuing education requirements for the following:

(a) Clinical laboratory scientist-generalist.

(b) Clinical laboratory scientist-specialist.

(c) Clinical laboratory scientist-technician.

(d) Cytotechnologist.

(e) Laboratory assistant.

(f) Phlebotomist.

(11) Recommend criteria for applicants who must complete employment requirements as in-training licensees to practice clinical laboratory science under supervision to be eligible for and successfully complete a nationally recognized certification examination as approved by the board upon recommendation of the committee.

(12) Recommend to the board criteria for the approval of other structured continuing education programs and methods, including but not limited to, video, audio, closed circuit and other electronic instruction, self-study materials, and health care provider in-service training.

(13) Establish a training program and recommend to the board criteria for the approval of other training programs to assist applicants for certification as a phlebotomist to successfully complete a certification examination approved or written and administered by the board.

(14) Annually publish and make available a register of all individuals licensed or certified under this Part, including the name and license or certificate number of each licensee or certificate holder.

(15) Have all other powers necessary and proper to the performance of its duties.

(16) Adopt a seal which shall be affixed to all licenses and certificates.

(17) Submit an annual report to the board containing the financial and professional recommendations of the committee during the past year.

B. The committee may:

(1) Recommend the establishment of a code of ethics for clinical laboratory personnel to be promulgated by the board pursuant to the Administrative Procedure Act.

(2) Recommend to the board that the committee employ an executive director and legal counsel as needed to carry out the provisions of this Part, fix their compensation, and define their duties.

(3) Recommend to the board that it seek injunctive relief to prohibit any unlicensed or uncertified individual from engaging in the practice of clinical laboratory science, or recommend to the board the issuance of subpoenas to require attendance, testimony, and the production of documents to enforce the provisions of this Part or any other legal process authorized under this Part.

(4) Recommend to the board that the committee employ such personnel as necessary to enforce the provisions of this Part and any rules and regulations promulgated pursuant to it relative to the practice of clinical laboratory science.

Acts 1993, No. 396, §2, eff. Aug. 1, 1993.



RS 37:1316 - Receipts and disbursements

§1316. Receipts and disbursements

All monies collected by the board pursuant to this Part shall be deposited in the treasury of the board in the committee's account for the sole purpose of implementation of the provisions of this Part. All committee expenses shall be paid out of such funds only and shall not be charged to or be payable by the state. The financial records of the committee shall be audited annually by the legislative auditor or an independent auditor approved by the legislative auditor.

Acts 1993, No. 396, §2, eff. Aug. 1, 1993.



RS 37:1317 - Committee and board immunity

§1317. Committee and board immunity

There shall be no liability on the part of and no action for damages against:

(1) Any member of the committee or board, its agents or employees, or any member of a subcommittee appointed or designated by the committee or board, for action undertaken or performed by such individual within the scope of the duties, powers, and functions of the board, committee, or such subcommittee when such individual's action is without malice and in the reasonable belief that the action undertaken is warranted.

(2) Any individual providing information to the board or committee, its agents or employees, or to a subcommittee appointed or designated by the board or committee, without malice and in the reasonable belief that such information is accurate.

Acts 1993, No. 396, §2, eff. Aug. 1, 1993.



RS 37:1318 - Licensure and certification; examination; application

§1318. Licensure and certification; examination; application

A. Effective January 1, 1995, no individual shall act as, or perform the duties of a clinical laboratory scientist-generalist, clinical laboratory scientist-specialist, clinical laboratory scientist-technician, laboratory assistant, or cytotechnologist, unless that individual possesses a current license issued pursuant to this Part or is exempt from the provisions of this Part. Effective January 1, 1995, no individual shall act as or perform the duties of a phlebotomist unless that individual possesses a current certificate issued pursuant to this Part or is exempt from the provisions of this Part. Each license or certificate shall be effective for the calendar year beginning January first and ending December thirty-first in which it is issued.

B.(1) Each applicant for a license or certificate, except a laboratory assistant, shall successfully complete an examination recommended or administered by the committee and approved by the board, unless the applicant qualifies for licensure without examination as provided in this Part.

(2) Each applicant for a license as a laboratory assistant shall furnish sufficient evidence to the committee and the board of the applicant's appropriate training or level of competency in basic laboratory science. The board, upon the recommendation of the committee, shall promulgate rules and regulations establishing the amount and type of evidence an applicant shall furnish to the committee to be deemed competent for the purposes of licensure as a laboratory assistant.

C. Application for license or certification shall be on forms provided by the committee and board, shall be accompanied by the prescribed fee, and shall be issued for the laboratory personnel licensure category for which the applicant qualifies.

D. An applicant may be licensed, or certified, in each laboratory personnel licensure category for which he duly qualifies.

E. A certificate or license, except a temporary license, shall be valid for a period of one year, unless suspended or revoked.

Acts 1993, No. 396, §2, eff. Aug. 1, 1993.



RS 37:1319 - Licensure without examination

§1319. Licensure without examination

A. Prior to January 1, 1995, any individual who desires to be licensed as a clinical laboratory scientist-generalist, clinical laboratory scientist-specialist, clinical laboratory scientist-technician, cytotechnologist, or laboratory assistant may qualify for licensure and shall be issued the appropriate license without examination, upon application on a form recommended by the committee and adopted by the board, payment of the required license fee, and submission of evidence of competency, such as successful completion of a certifying examination prior to August 1, 1993, satisfactory to the committee and the board that the applicant:

(1) Has been actively engaged in the category for which the license is requested for at least two full years within the three years immediately prior to the effective date of the adopted rules published in the Louisiana Register as provided in R.S. 37:1315(A)(1) and applies within twelve months thereafter;

(2) Has ceased to engage in the practice of clinical laboratory science, but was actively engaged in said practice in the category for which the license is requested for at least two full years immediately prior to inactivity, provided the applicant has not been inactive more than five years and makes application within twelve months after the effective date of the adopted rules are published in the Louisiana Register; or

(3) Was eligible for license without examination in accordance with the provisions of Paragraph (1) or (2) of this Subsection and at the time of initial publication of adopted rules in the Louisiana Register was in the military forces of the United States, provided such individual applies within twelve months after discharge.

B. The board, upon the recommendation of the committee, shall license or certify, without examination, and upon payment of the prescribed license or certification fee, an applicant for licensure who is duly licensed or certified in the same or comparable category for which he is applying for licensure or certification in this state under the laws of another state, territory, commonwealth, or the District of Columbia, if the qualifications for licensure of such applicant are at least equal to the qualifications provided in this Part.

Acts 1993, No. 396, §2, eff. Aug. 1, 1993.



RS 37:1320 - License or certificate renewal; waiver of renewals while in the military

§1320. License or certificate renewal; waiver of renewals while in the military

A. Each license or certificate shall be renewed annually, before January first of each year, by forwarding to the board a renewal application on a form recommended by the committee and adopted by the board accompanied by a renewal fee as provided in this Part. Each licensee or certificate holder, upon making application for renewal of a license or certificate, shall submit evidence of fulfillment of continuing education requirements satisfactory to the board.

B. The committee may recommend and the board may continue licensure or certification without application for renewal for any clinical laboratory personnel licensed or certified under this Part while the individual is in the active military service of the United States or any of its allies, upon notification by the licensee or certificate holder to the committee of that fact.

Acts 1993, No. 396, §2, eff. Aug. 1, 1993.



RS 37:1321 - Fees; license, certification, renewal, delinquent

§1321. Fees; license, certification, renewal, delinquent

A.(1) Except as provided in Paragraph (3) of this Subsection, the license fee and the renewal fee, shall be as follows:

(a)

Clinical laboratory scientist (all categories)

$

50.00

(b)

Cytotechnologist

$

50.00

(c)

Laboratory assistant

$

25.00

(2) Except as provided in Paragraph (3) of this Subsection, the phlebotomist certification fee, which includes the certification examination and the renewal fee, shall be twenty-five dollars.

(3) Fees collected by the board for licensure or certification and renewal to practice clinical laboratory science for calendar year 1997 and each year thereafter shall be fixed by the board upon the recommendation of the committee by rules and regulations promulgated pursuant to the Administrative Procedure Act, not to exceed the amounts established in Paragraphs (1) and (2) of this Subsection.

B. A delinquent fee of not more than fifty dollars, in addition to the renewal fee, shall be collected if a license or certificate is not renewed by February first of each year.

C. The fee for issuing a duplicate license or certificate shall not exceed ten dollars.

D. An individual whose license or certificate has lapsed and who has not been actively engaged in the practice of clinical laboratory science for not more than seven years may have his license or certificate reinstated upon payment of the renewal fee and the delinquent fee and submission of evidence satisfactory to the board that he has fulfilled continuing education requirements as promulgated by the board upon recommendation of the committee.

Acts 1993, No. 396, §2, eff. Aug. 1, 1993.



RS 37:1322 - Temporary license; limited renewal; fee

§1322. Temporary license; limited renewal; fee

A. An applicant for a license as a clinical laboratory scientist-generalist, clinical laboratory scientist-specialist, clinical laboratory scientist-technician, or cytotechnologist who has fulfilled the educational qualifications to take the licensing examination may be granted a temporary license to engage in the practice of clinical laboratory science in the category for which he is qualified until six weeks after the date of the next licensing examination. In the event the applicant for a license as a clinical laboratory scientist-generalist, clinical laboratory scientist-specialist, clinical laboratory scientist-technician, or cytotechnologist does not successfully complete the licensing examination, that applicant's temporary license may, at the discretion of the committee, be renewed once until six weeks after the subsequent licensing examination.

B. The fee for a temporary license shall be the fee required for the category in which the license is issued as governed by R.S. 37:1321, pro-rated for the portion of the year until the next license examination.

Acts 1993, No. 396, §2, eff. Aug. 1, 1993.



RS 37:1323 - Qualifications of clinical laboratory scientist-generalist; clinical laboratory scientist-specialist; clinical laboratory scientist-technician; cytotechnologist; laboratory assistant; and phlebotomist

§1323. Qualifications of clinical laboratory scientist-generalist; clinical laboratory scientist-specialist; clinical laboratory scientist-technician; cytotechnologist; laboratory assistant; and phlebotomist

A. Each applicant for licensure as a clinical laboratory scientist-generalist shall meet one of the following requirements:

(1) Possess a baccalaureate degree from an accredited college or university, fulfill the educational requirements necessary to enroll in a school of medical technology, complete one year of full-time clinical laboratory experience, or its equivalent, in an approved school of medical technology, and successfully complete a nationally recognized certification examination, as approved by the board upon recommendation by the committee. The required year of full-time clinical laboratory experience may be included in the curriculum for the baccalaureate degree or may be post-graduate.

(2) Complete the educational, clinical, and employment experience requirements, if any, necessary to be eligible for and successfully complete a nationally recognized certification examination, all of which are approved by the board upon recommendation by the committee.

(3) Meet the requirements for licensure without examination as provided in R.S. 37:1319.

B. Each applicant for licensure as a clinical laboratory scientist-specialist shall possess a doctoral, master, or baccalaureate degree from an accredited college or university with a major in one of the chemical, physical, or biological sciences and shall complete the educational, clinical, and employment experience requirements, if any, necessary to be eligible for and successfully complete a nationally recognized certification examination in a laboratory specialty, all of which are approved by the board upon recommendation by the committee.

C. Each applicant for licensure as a clinical laboratory scientist-technician shall meet one of the following requirements:

(1) Successfully fulfill the requirements of an accredited educational program for an associate degree in clinical laboratory science and successfully complete a nationally recognized certification examination approved by the board upon recommendation by the committee.

(2) Complete the educational, clinical, and employment experience requirements, if any, necessary to be eligible for and successfully complete a nationally recognized certification examination, all of which are approved by the board upon recommendation by the committee.

D. Each applicant for licensure as a cytotechnologist shall meet one of the following requirements:

(1) Possess a baccalaureate degree from an accredited college or university, fulfill the educational requirements necessary to enroll in a school of cytotechnology, complete one full year of full-time cytotechnology experience or its equivalent in an approved school of cytotechnology, and successfully complete a nationally recognized certification examination, as approved by the board upon recommendation by the committee. The required year of full-time cytotechnology experience may be included in the curriculum for the baccalaureate degree or may be post-graduate.

(2) Complete the educational, clinical, and employment experience requirements necessary to be eligible for and successfully complete a nationally recognized certification examination, all of which are approved by the board upon recommendation by the committee.

(3) Meet the requirements for licensure without examination as provided in R.S. 37:1319.

E.(1) Each applicant for licensure as a laboratory assistant shall, at a minimum, possess a high school diploma or its equivalent and document training as evidence of competency in basic laboratory science. Prior to a laboratory assistant performing a moderate complexity test, he shall document to his employer or laboratory director evidence of competency and training appropriate for that specific testing. Any documentation which satisfies the corresponding qualifications of the Clinical Laboratory Improvement Amendments of 1988 shall satisfy the documentation requirement of this Section.

(2) Such demonstration of competency, at a minimum, shall include documentation of training appropriate for the testing performed prior to analyzing patient specimens. Such training shall ensure that the individual applicant has all of the following:

(a) The skills required for proper specimen collection, including patient preparation, if applicable, labeling, handling, preservation or fixation, processing or preparation, transportation and storage of specimens.

(b) The skills required for implementing all standard laboratory procedures.

(c) The skills required for performing each test method and for proper instrument use.

(d) The skills required for performing preventive maintenance, troubleshooting and calibration procedures related to each test performed.

(e) A working knowledge of reagent stability and storage.

(f) The skills required to implement the quality control policies and procedures of the laboratory.

(g) An awareness of the factors that influence test results.

(h) The skills required to assess and verify the validity of patient test results through the evaluation of quality control sample values prior to reporting patient test results.

(3) The committee and the board, upon good cause shown, may request a copy of the documentation of training appropriate for the performance of moderate complexity laboratory testing to be furnished by a laboratory assistant's employer or laboratory director.

F. Each applicant for certification as a phlebotomist shall meet one of the following requirements:

(1) Fulfill the educational, clinical and employment experience requirements, if any, necessary to be eligible for and successfully complete a nationally recognized certification examination, all of which are approved by the board upon recommendation by the committee.

(2) Successfully fulfill the requirements of a training program as a phlebotomist approved by the board upon recommendation of the committee and successfully complete a certification examination approved or written and administered by the board and the committee.

Acts 1993, No. 396, §2, eff. Aug. 1, 1993.



RS 37:1324 - License in training

§1324. License in training

A. The board upon the recommendation of the committee, shall issue a license in training to an individual who has not fulfilled the educational requirements to take a license examination or needs to obtain full-time comprehensive experience under supervision, or both, in any license category. A license in training shall allow an individual to engage in the practice of clinical laboratory science under supervision. The length of duration of each such license in training, its renewal, if any, and the specific requirements for appropriate supervision for each category of licensure shall be established by the board upon the recommendation of the committee by the promulgation of rules and regulations. The fees for issuing a license in training for each category of licensure established by this Part shall be governed by the provisions of R.S. 37:1321.

B. An applicant who is certified by a national certification agency recognized by the board, but who has not engaged in the practice of clinical laboratory science within the last ten years and has not maintained the continuing education requirements as approved by the board, upon recommendation of the committee, shall be granted a license in training to engage in the practice of clinical laboratory science in the category for which he is otherwise qualified until the supervised retraining period and the continuing education requirements as approved by the board are completed.

Acts 1993, No. 396, §2, eff. Aug. 1, 1993.



RS 37:1325 - Issuance of license or certificate

§1325. Issuance of license or certificate

If an applicant meets the requirements of this Part, the board shall issue the applicant a license or certificate to practice clinical laboratory science within the specific category of licensure or certification for which the applicant qualifies as defined in this Part.

Acts 1993, No. 396, §2, eff. Aug. 1, 1993.



RS 37:1326 - Causes for denial, suspension, probation, restriction, or revocation of a license or certificate or license or certificate renewal

§1326. Causes for denial, suspension, probation, restriction, or revocation of a license or certificate or license or certificate renewal

A. The board, upon the recommendation of the committee, may deny, suspend, probate, restrict, or revoke the issuance or renewal of a license or certificate, after notice and an opportunity for a hearing pursuant to the Administrative Procedure Act, upon a preponderance of evidence showing any of the following when such activity is not authorized by the provisions of this Part:

(1) Performing, attempting to perform, or permitting anyone to perform any clinical laboratory procedure or category of procedures not authorized by license or certificate.

(2) Demonstrating incompetence in the performance of the practice of clinical laboratory science.

(3) Dishonest or false reporting of laboratory test results.

(4) Conviction of any crime arising out of or connected to the practice of clinical laboratory science after all suspensive appeals have been exhausted.

(5) Having been adjudged incompetent.

(6) Fraud or deceit in procuring or attempting to procure a license or certificate to engage in the practice of clinical laboratory science.

(7) Violating or helping someone else violate any provision of this Part or any rule or regulation promulgated hereunder.

(8) Failing to successfully complete the licensing or certifying examination or continuing education requirements in the category for which applicant sought licensure or certification.

(9) Intentional violation of any federal or state law, parish or municipal ordinance, the state sanitary code, or rule or regulation relative to any contagious or infectious disease, or any other public health matter.

B. The board, upon the recommendation of the committee, may reinstate any license or certificate suspended, probated, restricted, or revoked.

C. The board, upon the recommendation of the committee, or as a condition of the reinstatement of any license or certificate suspended, probated, restricted, or revoked, may require any licensee or certificate holder to pay all costs of the committee or board proceedings, including any investigator, clerical, or attorney's fees.

D. The board's final decision in an adjudication proceeding under this Section, other than by consent order, agreement, or other informal disposition, shall constitute a public record.

Acts 1993, No. 396, §2, eff. Aug. 1, 1993.



RS 37:1327 - Penalties

§1327. Penalties

Any individual who engages or attempts to engage in the practice of clinical laboratory science who has not been licensed or certified in accordance with this Part shall be guilty of a misdemeanor and subjected to the following penalties for violation of any provision of this Part:

(1) For the first offense, the fine shall not be more than five hundred dollars.

(2) For the second offense, the fine shall not be more than one thousand dollars.

(3) For the third and each subsequent offense, the fine shall not be more than two thousand dollars for each offense.

Acts 1993, No. 396, §2, eff. Aug. 1, 1993.



RS 37:1328 - Injunction

§1328. Injunction

A. In addition to the actions and penalties otherwise provided for by this Part, the board, upon the recommendation of the committee, may petition a court of competent jurisdiction to issue an injunction, with bond, enjoining any individual from violating or continuing to violate any provision of this Part.

B. In the suit for an injunction, the board, upon the recommendation of the committee, may demand that the defendant pay reasonable attorney's fees and the costs of court. The judgment for attorney's fees and court costs may be rendered in the same judgment in which the injunction is made permanent.

Acts 1993, No. 396, §2, eff. Aug. 1, 1993.



RS 37:1329 - Construction of provisions

§1329. Construction of provisions

A. The provisions of this Part shall not authorize any individual to practice medicine, surgery, osteopathy, or midwifery or to provide the services of a physician licensed to practice medicine, surgery, or osteopathy by the board. The provisions of this Part shall not be construed to repeal or in any manner affect the provisions of any law relating to the practice of medicine, surgery, osteopathy, or midwifery.

B. Nothing in this Part shall be construed to regulate any health care provider, certified or licensed by the state or otherwise exempted by the board, when acting within the scope of his practice.

Acts 1993, No. 396, §2, eff. Aug. 1, 1993.



RS 37:1331 - Legislative findings; intent; purpose

PART III. PERFUSION LICENSURE ACT

§1331. Legislative findings; intent; purpose

A. The legislature finds that the practice of perfusion by qualified individuals is necessary to protect the public health, safety, and welfare of the citizens of this state. The purpose and legislative intent of this Part is to encourage and promote the more effective utilization of the skills of physicians by enabling them to delegate certain health-related procedures to medical technologists who are licensed to practice perfusion when the delegation is consistent with the health and welfare of the patient.

B. The legislature further finds that it is in the public interest that the practice of perfusion should be regulated.

C. Therefore, it is the legislative intent and the purpose of this Part to promote, preserve, and protect the public health, safety, and welfare by regulating the practice of perfusion and ensuring that any individual practicing or offering to practice perfusion or using the title "perfusionist" shall be licensed before engaging in such practice.

Acts 2003, No. 811, §1, eff. July 1, 2003.



RS 37:1332 - Short title

§1332. Short title

This Part shall be known as the "Louisiana Perfusion Licensure Act".

Acts 2003, No. 811, §1, eff. July 1, 2003.



RS 37:1333 - Definitions

§1333. Definitions

As used in this Part, the following terms shall mean the following, unless the context requires otherwise:

(1) "Board" means the Louisiana State Board of Medical Examiners, as established in R.S. 37:1262 et seq.

(2) "Extracorporeal circulation" means the diversion of a patient's blood through a heart-lung machine or a similar device that assumes the functions of the patient's heart, lungs, kidney, liver, or other organs.

(3) "Perfusion" means the functions necessary for the support, treatment, measurement, or supplementation of the cardiovascular, circulatory, respiratory systems or other organs, or a combination of those activities, and to ensure the safe management of physiologic functions by monitoring and analyzing the parameters:

(a) The use of extracorporeal circulation, long-term cardiopulmonary support techniques, including extracorporeal carbon dioxide removal and extracorporeal membrane oxygenation, and associated therapeutic and diagnostic techniques.

(b) Counterpulsation, ventricular assistance, autotransfusion, blood conservation techniques, myocardial and organ preservation, extracorporeal life support, and isolated limb perfusion.

(c) Blood management techniques, advanced life support, and other related functions.

(d) In the performance of the acts described in this Subparagraph:

(i) The administration of pharmacological agents, therapeutic agents, blood products or anesthetic agents through the extracorporeal circuit as ordered by a physician.

(ii) The performance and use of:

(aa) Anticoagulation monitoring and analysis.

(bb) Physiologic monitoring and analysis.

(cc) Blood gas and chemistry monitoring and analysis.

(dd) Hematologic monitoring and analysis.

(ee) Hypothermia.

(ff) Hyperthermia.

(gg) Hemoconcentration and hemodilution.

(hh) Hemodialysis.

(iii) The observation of signs and symptoms related to perfusion services, the determination of whether the signs and symptoms exhibit abnormal characteristics, and the implementation of appropriate reporting, perfusion protocols or changes in or the initiation of emergency.

(4) "Perfusionist" means a person, qualified by academic and clinical education, to operate the extracorporeal circulation equipment during any medical situation where it is necessary to support or replace a person's cardiopulmonary, circulatory, or respiratory function. A perfusionist is responsible for the selection of appropriate equipment and techniques necessary for support, treatment, measurement, or supplementation of the cardiopulmonary and circulatory system of a patient, including the safe monitoring, analysis, and treatment of physiologic conditions.

(5) "Perfusion protocols" means perfusion related policies and protocols developed or approved by a licensed health facility or a physician through collaboration with administrators, licensed perfusionists, and other health care professionals.

(6) "Provisional licensed perfusionist" means a person provisionally licensed under this Part.

Acts 2003, No. 811, §1, eff. July 1, 2003.



RS 37:1334 - Licensure required; qualifications; waivers

§1334. Licensure required; qualifications; waivers

A. No person shall practice perfusion as defined in this Part in this state unless he is licensed in accordance with the provisions of this Part.

B. The process of licensing perfusionists in Louisiana shall be in place no later than July 1, 2004.

C. The board shall issue a license to each applicant who applies for licensure as a perfusionist who files an application upon a form and in such manner as the board prescribes and who furnishes evidence that he:

(1) Is of good moral character.

(2) Has successfully completed the examination provided by the American Board of Cardiovascular Perfusion (ABCP) or its successor agency or a substantially equivalent examination approved by the board.

(3) Has graduated from a school accredited by the Commission on the Accreditation of Allied Health Education Programs (CAAHEP) or a similar accrediting body approved by the board.

D. The board shall license as a perfusionist an applicant who is duly licensed who:

(1) Is licensed as a perfusionist under the laws of another state, territory, or country, if the standards for licensure conform with the standards of this state on that date; or

(2) Holds a current certificate as a certified clinical perfusionist issued by the American Board of Cardiovascular Perfusion (ABCP), or its successor organization.

Acts 2003, No. 811, §1, eff. July 1, 2003.



RS 37:1335 - Licensure without examination

§1335. Licensure without examination

A. A person is eligible to make application to the board and receive a license notwithstanding the requirements of R.S. 37:1333 if the person is actively engaged in the practice of perfusion consistent with applicable law and if the person, as of July 1, 2003, was operating cardiopulmonary bypass systems during cardiac surgical cases in a licensed health care facility in the state of Louisiana as the person's primary function.

B. Notwithstanding R.S. 37:1337, a perfusionist member of the advisory committee is not required to be licensed if the member was appointed to the board before July 1, 2003. Within ninety days after the board has issued its first license, a perfusionist member of the board must apply for and receive a license.

Acts 2003, No. 811, §1, eff. July 1, 2003.



RS 37:1336 - License expiration; renewal; inactive status

§1336. License expiration; renewal; inactive status

A. A license is valid for two years from the date it is issued and may be renewed.

B. The board shall renew the license of each individual licensed under this Part on a schedule to be determined by the board. Each licensee shall submit an application and meet such other requirements of the board prior to the expiration of his license.

C. Any individual licensed by this Part who is no longer practicing as a perfusionist in this state may, by submitting a written request to the board, be granted inactive status. No payment of an annual licensing fee shall be required by any individual who has been granted inactive status. Such individual may be granted active status by submitting an application form and meeting other such requirements of the board.

Acts 2003, No. 811, §1, eff. July 1, 2003.



RS 37:1337 - Provisional license

§1337. Provisional license

A. A license as a provisional licensed perfusionist may be issued by the board to a person who has successfully completed an approved perfusion program and the filing of an application, payment of an application fee, and the submission of evidence satisfactory to the board of the successful completion of the education requirement set forth in R.S. 37:1333.

B. A provisional licensed perfusionist shall be under the supervision and direction of a licensed perfusionist at all times during which the provisional licensed perfusionist performs perfusion. Rules adopted by the board governing such supervision and direction may not require the immediate physical presence of the supervising licensed perfusionist.

C. A provisional license is valid for two years from the date it is issued and may be extended subject to rule by the board. The application for extension must be signed by a supervising licensed perfusionist.

D. Upon expiration of the two-year period, if the provisionally licensed perfusionist has not successfully completed the required examination, the provisional license will be surrendered to the board.

Acts 2003, No. 811, §1, eff. July 1, 2003.



RS 37:1338 - Powers and duties of the board

§1338. Powers and duties of the board

The board shall:

(1) Establish and publish minimum standards of perfusion practice in accordance with those developed and accepted by the profession.

(2) Examine for, approve, deny, revoke, suspend, and renew licensure of duly qualified applicants.

(3) Promulgate and publish rules and regulations in accordance with the Administrative Procedure Act for the purpose of administering the provisions of this Part, including procedures for the issuance and renewal of licenses.

(4) Conduct hearings on charges calling for the denial, suspension, revocation, or refusal to renew a license.

Acts 2003, No. 811, §1, eff. July 1, 2003.



RS 37:1339 - Advisory Committee on Perfusion; creation

§1339. Advisory Committee on Perfusion; creation

A. The Advisory Committee on Perfusion is hereby created and shall be composed of seven members appointed by the governor to assist the Louisiana State Board of Medical Examiners in the administration of the provisions of this Part.

B.(1) The committee shall be composed of a total of seven persons, including four persons who hold an active license to engage in the practice of perfusion in this state, and are appointed by the governor from a list of names submitted by the Louisiana Perfusion Society, or from the general perfusion community should the Louisiana Perfusion Society disband, and two physicians who are actively engaged in the practice of cardiothoracic surgery, appointed by the governor from a list of names submitted by the Louisiana Society of Thoracic Surgeons and one representative from a hospital with an active open heart program appointed by the governor from a list of names submitted by the Louisiana Hospital Association and the Metropolitan Hospital Council of New Orleans. The initial perfusionist appointees who would otherwise be required to be licensed perfusionists shall instead be individuals who have been practicing perfusion for at least five years and who are eligible under this Part for licensure as a perfusionist.

(2) The nominating organizations shall submit their lists of nominees to the governor by October 1, 2003.

C.(1) The terms of office of the initial members appointed to the board shall be three for a two-year term, two for a three-year term, and two for a four-year term. Thereafter, all members shall be appointed for four-year terms.

(2) All members shall serve until their successors are appointed or confirmed.

(3) No member shall be reappointed for a term that would cause his continuous service on the committee to be longer than eight consecutive years.

D. Upon the expiration of the term of any member or in the event of a vacancy for any reason, the appropriate nominating organization shall submit to the governor the names of two qualified persons for each vacancy to be filled.

E. A vacancy occurring on the committee for any reason shall be filled in the same manner as the original appointment was made. However, members appointed to fill vacancies shall serve only for the unexpired term of their predecessors.

F. The committee shall annually elect a chairman and a vice chairman, who shall be perfusionists, and such other officers as it considers necessary to carry out the duties and functions of the committee.

G. Each member of the committee shall serve without compensation but shall be reimbursed for travel expenses incurred in attendance at meetings of the committee and other expenses incurred on business of the committee at its direction.

Acts 2003, No. 811, §1, eff. July 1, 2003.



RS 37:1340 - Advisory Committee on Perfusion; duties

§1340. Advisory Committee on Perfusion; duties

Under the authority of the Louisiana Board of Medical Examiners, the committee shall:

(1) Establish a code of ethics.

(2) Establish the qualifications and fitness of applicants for licenses, renewal of licenses, and reciprocal licenses.

(3) Establish the revocation, suspension, or denial of a license, probate a license suspension, or reprimand a license holder for a violation of this Part, the code of ethics, or the rules of the board.

(4) Establish the categories of fees and the amount of fees that may be imposed in connection with a license.

(5) Establish continuing professional education requirements for licensed perfusionists and provisional licensed perfusionists under this Part, the standards of which shall be at least as stringent as the didactic requirements established by the American Board of Cardiovascular Perfusion or its successor agency, and shall:

(a) Establish the minimum amount of continuing education required to renew a license under this Part.

(b) Develop a process to evaluate and approve continuing education courses.

(c) Identify the factors for the competent performance by a license holder of the license holder's professional duties.

(d) Develop a procedure to assess a license holder's participation in continuing education programs.

(6) Assist in such other matters dealing with perfusion as the board in its discretion may direct.

Acts 2003, No. 811, §1, eff. July 1, 2003.



RS 37:1341 - False representations of licensure prohibited

§1341. False representations of licensure prohibited

A. A person may not engage or offer to engage in perfusion, as defined in this Part, for compensation or use the title or represent or imply that the person has the title of "licensed perfusionist" or "provisional licensed perfusionist" or use the letters "LP" or "PLP" and may not use any facsimile of these titles in any manner to indicate or imply that the person is a licensed perfusionist or provisional licensed perfusionist unless the person holds an appropriate license issued under this Part.

B. A person may not use the title or represent or imply that the person has the title of "certified clinical perfusionist" or use the letters "CCP" and may not use the facsimile of those titles in any manner to indicate or imply that the person is a certified clinical perfusionist by the American Board of Cardiovascular Perfusion unless the person holds a certificate as a certified clinical perfusionist issued by the American Board of Cardiovascular Perfusion.

C. Whoever violates the provisions of this Part shall be fined not more than one thousand dollars or be imprisoned for not more than six months, or both.

Acts 2003, No. 811, §1, eff. July 1, 2003.



RS 37:1342 - Exceptions

§1342. Exceptions

The provisions of this Part shall not apply to:

(1) A person licensed in this state as a registered nurse performing perfusion services or a person licensed under any other provision of law engaging in the practice for which he is licensed.

(2) A student enrolled in an accredited perfusion education program performing perfusion services if perfusion services performed by the student are an integral part of the student's course of study, and are performed under the direct supervision of a licensed perfusionist who is assigned to supervise the student and who is on duty and immediately available in the assigned patient care area.

Acts 2003, No. 811, §1, eff. July 1, 2003.



RS 37:1343 - Governmental official duties; professional service corporations

§1343. Governmental official duties; professional service corporations

Nothing in this Part shall be construed in such a way as to prohibit:

(1) Any legally qualified perfusionist employed by the United States government from engaging in the practice of perfusion while in the discharge of his official duties.

(2) One or more licensed perfusionists from forming a professional service corporation in accordance with the Professional Service Corporation Act.

(3) The monitoring of the extracorporeal membrane oxygenation (ECMO) circuit by a properly trained medical professional, in conjunction and with the consultation of a licensed perfusionist.

(4) Qualified health care providers who are not licensed perfusionists or provisional licensed perfusionists from performing autotransfusion under the direct or indirect supervision of a licensed perfusionist.

Acts 2003, No. 811, §1, eff. July 1, 2003.



RS 37:1356 - Definitions

PART IV. PRACTICE OF ACUPUNCTURE

§1356. Definitions

As used in this Part the following definitions apply:

(1) "Acupuncture" means treatment by means of mechanical, thermal or electrical stimulation effected by the insertion of needles at a point or combination of points on the surface of the body predetermined on the basis of the theory of the physiological interrelationship of body organs with an associated point or combination of points, or the application of heat or electrical stimulation to such point or points, for the purpose of inducing anesthesia, relieving pain, or healing diseases, disorders and dysfunctions of the body, or achieving a therapeutic or prophylactic effect with respect thereto.

(2) "Acupuncture detoxification", also known as acu detox, means the treatment by means of the insertion of acupuncture needles in a combination of points on the ear.

(3) "Acupuncture detoxification specialist", known as an A.D.S., means an individual certified to practice acupuncture detoxification.

(4) "Board" means the Louisiana State Board of Medical Examiners.

(5) "Licensed acupuncturist" means an individual other than a physician who is certified by the board to practice acupuncture pursuant to the provisions of R.S. 37:1358.

(6) "NADA" means the National Acupuncture Detoxification Association.

(7) "Physician" means an individual licensed to practice medicine in Louisiana.

(8) "Physician acupuncturist" means a physician certified by the board to practice acupuncture pursuant to the provisions of R.S. 37:1357.

(9) Repealed by Acts 2016, No. 550, §2.

Added by Acts 1975, No. 665, §1; Acts 2007, No. 452, §1; Acts 2016, No. 550, §§1, 2.



RS 37:1357 - Physician acupuncturists

§1357. Physician acupuncturists

The board shall certify as a physician acupuncturist a physician licensed to practice medicine in Louisiana who has successfully completed either of the following:

(1) Six months' training in acupuncture in a school or clinic approved by the board.

(2) Three hundred credit hours of continuing medical education in acupuncture designated as category one continuing medical education hours by the American Medical Association.

Added by Acts 1975, No. 665, §1; Acts 2001, No. 849, §1; Acts 2016, No. 550, §1.



RS 37:1357.1 - Practice of acupuncture detoxification; certification; promulgation of rules; public health emergency

§1357.1. Practice of acupuncture detoxification; certification; promulgation of rules; public health emergency

A. The board shall certify as an acupuncture detoxification specialist an individual who works under the general supervision of a physician licensed by the board to practice in the state or a licensed acupuncturist certified by the board to practice in the state and has successfully completed the following:

(1) NADA training by a registered NADA trainer.

(2) NADA certification.

(3) Registration with the board.

B. Pursuant to the provisions of this Section, the board shall promulgate rules and regulations in collaboration with its Integrative and Complementary Medicine Committee that it deems necessary to regulate the certification of acupuncture detoxification specialists and the practice of acupuncture detoxification in the state. Such rules and regulations shall include but not be limited to the following:

(1) Provisions regarding the adoption of fees.

(2) Provisions regarding the action to deny, suspend, revoke, or place on probation individuals who act beyond the scope of practice or engage in unprofessional conduct.

(3) Provisions regarding the general supervision of acupuncture detoxification specialists.

C. Acupuncture detoxification specialists from other states who are certified by NADA shall be allowed to practice acupuncture detoxification in Louisiana during a public health emergency and for such periods thereafter as the Louisiana Department of Health deems the need for emergency services to continue to exist, and under rules and regulations set forth by the board.

Acts 2007, No. 452, §1; Acts 2016, No. 550, §1.



RS 37:1358 - Licensed acupuncturists; relationship with physician

§1358. Licensed acupuncturists; relationship with physician

A. The board shall certify as a licensed acupuncturist any of the following:

(1) An individual who has graduated from an acupuncture school or college accredited by the Accreditation Commission for Acupuncture and Oriental Medicine.

(2) An individual who has successfully passed the certification examination given by the National Certification Commission for Acupuncture and Oriental Medicine.

B. The licensed acupuncturist shall establish and maintain, in accordance with rules and regulations promulgated by the board, a relationship with a physician who operates a physical practice location in Louisiana to provide for referrals and follow-up care which may be necessary.

Added by Acts 1975, No. 665, §1; Acts 2001, No. 849, §1; Acts 2003, No. 62, §1; Acts 2007, No. 452, §1; Acts 2016, No. 550, §1.



RS 37:1359 - Annual report by board to legislature

§1359. Annual report by board to legislature

The board shall report annually to the legislature concerning the status of acupuncture practice in the state.

Added by Acts 1975, No. 665, §1; Acts 2016, No. 550, §1.



RS 37:1360 - Powers and duties of the Louisiana State Board of Medical Examiners

§1360. Powers and duties of the Louisiana State Board of Medical Examiners

In addition to the powers and duties established in R.S. 37:1270, the Louisiana State Board of Medical Examiners may do any of the following:

(1) Adopt, revise, and enforce rules and regulations that it deems necessary to ensure the competency of applicants, the protection of the public, and the proper administration of this Part in accordance with the Administrative Procedure Act.

(2) Approve the license of duly qualified applicants and deny, suspend, revoke, or place on probation any licensee who acts beyond the scope of practice or engages in unprofessional conduct.

(3) Conduct hearings on charges calling for the denial, suspension, or revocation of or the refusal to renew a license.

(4) Adopt fees under its authority pursuant to R.S. 37:1281, for the purpose of administering the provisions of this Part.

(5) Establish an advisory committee on acupuncture to provide such assistance as the board may deem necessary or request in the administration of this Part.

Added by Acts 1975, No. 665, §1; Acts 2016, No. 550, §1.



RS 37:1360.21 - Legislative intent

PART V. PHYSICIAN ASSISTANTS

§1360.21. Legislative intent

A. Shortages of all skilled health personnel, particularly in rural and urban medically underserved areas and in the field of primary care medicine, new scientific and technological developments, and new methods of organizing health services have made the question of new uses for allied health personnel the critical issue to be resolved if our supply of health manpower is to be used effectively and productively. In its concern with the growing shortage and geographic maldistribution of health care services in Louisiana, the rising cost of health care services in the state and nationally, and the need for primary health care by thousands of Louisiana citizens, the legislature intends to modernize the laws governing physician assistant practice.

B. Physician assistants are health care professionals qualified by academic and clinical education and licensed by the Louisiana State Board of Medical Examiners to provide health care services at the direction and under the supervision of a physician or a group of physicians approved by the board as a supervising physician.

C. It is the intent of this Part to permit the more effective utilization of the skills of physicians, particularly in the primary care setting, by enabling them to delegate medical services to qualified physician assistants when such delegation is consistent with the patient's health and welfare.

D. It is the intent of this Part to encourage and permit the utilization of physician assistants by physicians and assist in the development of the physician assistant profession and allow for innovative developments of programs for the education of physician assistants. It is also the purpose of this Part to provide for a system of licensing physician assistants and regulating their relationship with supervising physicians so that a high quality of service is assured.

Added by Acts 1977, No. 753, §1. Acts 1993, No. 662, §1, eff. June 16, 1993; Acts 1997, No. 316, §1; Acts 2015, No. 453, §1, eff. July 1, 2015.



RS 37:1360.22 - Definitions

§1360.22. Definitions

As used in this Part:

(1) "Approved program" means a program for the education and training of physician assistants which has been formally approved by the Committee on Allied Health Education and Accreditation, its predecessors, or its successors.

(2) "Board" means the Louisiana State Board of Medical Examiners within the Louisiana Department of Health.

(3) "Health care organization or entity" means any entity or organization providing health care services which is licensed or regulated under Title 40 of the Louisiana Revised Statutes of 1950 or regulations promulgated by the Louisiana Department of Health. "Health care organization or entity" shall also mean an entity commonly referred to as a physician-hospital organization or other similar entity.

(4) "Physician" means a person who is licensed to practice medicine in this state.

(5) "Physician assistant" means a health professional qualified by academic and clinical education and licensed by the Louisiana State Board of Medical Examiners to provide health care services at the direction and under the supervision of a physician or a group of physicians approved by the board as a supervising physician.

(6) "Physician assistant-certified (PA-C)" means a physician assistant who is currently certified by the National Commission on the Certification of Physicians' Assistants or its successors.

(7) "Supervising physician" means a physician who has been approved by the board to supervise a physician assistant.

(8) "Supervision" means responsible direction and control, with the supervising physician assuming legal liability for the services rendered by the physician assistant in the course and scope of the physician assistant's employment. Such supervision shall not be construed in every case to require the physical presence of the supervising physician. However, the supervising physician and physician assistant must have the capability to be in contact with each other by either telephone or other telecommunications device. Supervision shall exist when the supervising physician responsible for the patient gives informed concurrence of the action of a physician assistant, whether given prior to or after the action, and when a medical treatment plan or action is made in accordance with written clinical practice guidelines or protocols set forth by the supervising physician. The level and method of supervision shall be at the physician and physician assistant level, shall be documented and reviewed annually, and shall reflect the acuity of the patient care and nature of the procedure.

(9) "Trainee" means a person who is currently enrolled in an approved physician assistant program.

Added by Acts 1977, No. 753, §1. Acts 1993, No. 662, §1, eff. June 16, 1993; Acts 1995, No. 879, §1; Acts 1997, No. 316, §1; Acts 2015, No. 453, §1, eff. July 1, 2015.



RS 37:1360.23 - Powers and duties of the board

§1360.23. Powers and duties of the board

A. The board shall have and exercise all powers and duties previously granted to it, subject to the provisions of Title 36 of the Louisiana Revised Statutes of 1950. The powers and authority granted to the board by this Part shall be subject to the provisions of Title 36 of the Louisiana Revised Statutes of 1950, and particularly R.S. 36:259(E) and 803. Except as otherwise provided by this Part, the board shall also have the power, in consultation with the Physician Assistants Advisory Committee, to make rules and regulations pertaining to the approval and regulation of physician assistants and the approval and regulation of physicians applying to become supervising physicians.

B. The board shall have the authority to approve or reject an application for licensure as a physician assistant. Licensure shall be valid for no more than one year but may be renewed annually.

C. The board shall have the authority to approve or reject an application by a licensed physician or physicians to act as a supervising physician, within the bounds of this Part and rules and regulations promulgated by the board.

D. The board shall make and enforce orders, rules, and regulations for the revocation or suspension of approval of licensure to act as a physician assistant, and for the revocation and suspension of approval of supervising physicians.

E. The board shall cooperate and participate in federal, state, and private programs for the training, employment, and utilization of allied health personnel.

F. The board may adopt rules and regulations as are reasonably necessary to carry out the intent, purposes, and provisions of this Part.

G. A physician, approved by the board as a supervising physician, practicing in a private practice, group practice, partnership, professional medical corporation, or employed by a hospital or other health care organization or entity may be the primary supervising physician for up to four physician assistants. Physician assistants may be employed by a group practice or partnership of physicians or a professional medical corporation duly qualified under R.S. 12:901 et seq., as amended, or a hospital or other health care organization or entity, as long as such physician assistants are being supervised by a qualified supervising physician.

H. The board shall ensure that applicants for the program shall not be discriminated against due to race, color, creed, age, sex, disability, as defined in R.S. 51:2232(3), or national origin.

I. Notwithstanding any other provision of this Part to the contrary, any person who before and on June 16, 1993, is currently practicing as a physician assistant under supervision of a licensed physician shall be licensed as a physician assistant.

J. Repealed by Acts 2015, No. 45, §2, eff. July 1, 2015.

Added by Acts 1977, No. 753, §1. Acts 1993, No. 662, §1, eff. June 16, 1993; Acts 1995, No. 879, §1; Acts 2015, No. 453, §§1, 2, eff. July 1, 2015.

{{NOTE: See Acts 1993, No. 820, §6, which amended §1360.24(l), which is now §1360.23(i).}}



RS 37:1360.24 - Licensure

§1360.24.  Licensure

A. Except as otherwise provided for in this Part, an individual shall be licensed by the board before the individual may practice as a physician assistant. The board may grant a license to a physician assistant applicant who:

(1) Submits an application on the forms approved by the board.

(2) Pays the appropriate fee as determined by the board.

(3) Has successfully completed an education program for physician assistants accredited by the Committee on Allied Health Education and Accreditation, its predecessors, or its successors and who has passed the physician assistant national certifying examination administered by the National Commission on Certification of Physicians' Assistants.

(4) Certifies that he is mentally and physically able to engage in practice as a physician assistant.

(5) Has no licensure, certification, or registration as a physician assistant in any jurisdiction under current discipline, revocation, suspension, or probation for cause resulting from the applicant's practice as a physician assistant, unless the board considers such condition and agrees to licensure.

(6) Is of good moral character.

(7) Submits to the board any other information the board deems necessary to evaluate the applicant's qualifications.

(8) Has been approved by the board.

B. A personal interview of a physician assistant applicant shall be required only in those cases where the assistant is making his first application before the board and where discrepancies exist in the application or the applicant has been subject to prior adverse licensure, certification, or registration action.

C. The board may grant a working permit, which is valid for one year but may be renewed by one additional year, to a physician assistant applicant who meets the qualifications for licensure except that the applicant has not yet taken the national certifying examination or the applicant has taken the national certifying examination and is awaiting the results.

D. A working permit is valid only until the following occur:

(1) The results of an applicant's examination are available.

(2) The board makes a final decision on the applicant's request for licensure.

Acts 1993, No. 662, §1, eff. June 16, 1993; Acts 2015, No. 453, §1, eff. July 1, 2015.



RS 37:1360.25 - Blank]

§1360.25. [Blank]



RS 37:1360.26 - Inactive license

§1360.26. Inactive license

Any physician assistant who notifies the board in writing on forms prescribed by the board may elect to place his licensure on an inactive status. A physician assistant with an inactive status license shall be excused from payment of renewal fees and shall not practice as a physician assistant. Any licensee who engages in practice while his or her license is lapsed or on inactive status shall be considered to be practicing without a license, which shall be grounds for discipline under R.S. 37:1360.34. A physician assistant requesting restoration to active status from inactive status shall be required to pay the current renewal fees and shall be required to meet the criteria for renewal as provided for in R.S. 37:1360.27.

Added by Acts 1977, No. 753, §1. Acts 1993, No. 662, §1, eff. June 16, 1993.



RS 37:1360.27 - Renewal

§1360.27. Renewal

A. Each person who holds a license as a physician assistant in this state shall, upon notification from the board, renew said license by:

(1) Submitting the appropriate fee as determined by the board.

(2) Completing the appropriate forms.

(3) Meeting any other requirements set forth by the board.

B. A physician assistant seeking licensure renewal will not be required to make a personal appearance before the board, unless the assistant is currently engaged in a licensure revocation or discipline proceeding.

Added by Acts 1977, No. 753, §1. Acts 1993, No. 662, §1, eff. June 16, 1993.



RS 37:1360.28 - Supervision of physician assistants

§1360.28. Supervision of physician assistants

A. Supervision of a physician assistant shall be continuous but shall not be construed as necessarily requiring the physical presence of the supervising physician at the time and place that the services are rendered.

B. It is the obligation and responsibility of each supervising physician and physician assistant to ensure:

(1) That the physician assistant's scope of practice is identified.

(2) That delegation of medical tasks and authority is appropriate to the physician assistant's level of competence.

(3) That the relationship of, and access to, the supervising physician is defined.

(4) That a process for evaluation of the physician assistant's performance is established.

Acts 1993, No. 662, §1, eff. June 16, 1993; Acts 1997, No. 316, §1.



RS 37:1360.29 - Supervising physician qualifications and registration

§1360.29. Supervising physician qualifications and registration

A. A physician supervising a physician assistant shall:

(1) Be licensed and in good standing in this state.

(2) Notify the board of his intent to supervise a physician assistant.

(3) Submit a statement to the board that he will exercise supervision over the physician assistant in accordance with any rules and regulations adopted by the board and that he will retain professional and legal responsibility for the care rendered by the physician assistant.

(4) Maintain a written agreement with the physician assistant in compliance with R.S. 37:1360.22(8) that includes a statement that the physician shall exercise supervision over the physician assistant in accordance with this Part. The agreement shall be signed by the supervising physician and physician assistant, updated annually, kept on file at the practice site, and available to the board upon request.

B. Physicians seeking to supervise a physician assistant shall be required to appear before the board upon their first application and notification to the board of their intention to supervise a physician assistant when the board finds discrepancies in the physician's application or when the physician is currently or has been previously subject to adverse licensure, certification, or registration actions.

Acts 1993, No. 662, §1, eff. June 16, 1993; Acts 2015, No. 453, §1, eff. July 1, 2015.



RS 37:1360.30 - Notification of intent to practice

§1360.30. Notification of intent to practice

A. A physician assistant licensed in this state, prior to initiating practice, shall submit, on forms approved by the board, notification of such intent to practice. Such notification shall include:

(1) The name, business address, and telephone number of the supervising physician.

(2) The name, business address, and telephone number of the physician assistant.

B. A physician assistant shall notify the board of any changes in or additions to his supervising physicians within fifteen days of the date of such change or addition.

Acts 1993, No. 662, §1, eff. June 16, 1993.



RS 37:1360.31 - Services performed by physician assistants

§1360.31. Services performed by physician assistants

A.(1) A physician assistant performs medical services when such services are rendered under the supervision of a supervising physician. A physician assistant may perform those duties and responsibilities that are delegated to him by his supervising physician. A physician assistant is considered to be and is deemed the agent of his supervising physician in the performance of all practice-related activities, including but not limited to assisting in surgery and the ordering and interpretation of diagnostic and other medical services. The level and method of supervision shall be at the physician and physician assistant level, shall be documented and reviewed annually, and shall reflect the acuity of the patient care and the nature of a procedure. A physician assistant shall not practice without supervision except in life-threatening emergencies and in emergency situations such as man-made and natural disaster relief efforts.

(2) A physician assistant may inject local anesthetic agents subcutaneously, including digital blocks or apply topical anesthetic agents when delegated to do so by a supervising physician. However, nothing in this Part shall otherwise permit a physician assistant to administer local anesthetics perineurally, pericurally, epidurally, intrathecally, or intravenously unless such physician assistant is a certified registered nurse anesthetist and meets the requirements in R.S. 37:930.

B. The practice of a physician assistant shall include the performance of medical services within the scope of his education, training, and experience, which are delegated by the supervising physician.

C.(1) A physician assistant may prescribe, order, and administer drugs to the extent delegated by the supervising physician except as provided pursuant to R.S. 37:930 relative to anesthetics. Drugs which may be prescribed, ordered, and administered by a physician assistant or a health care professional licensed pursuant to Chapter 12 of this Title are those listed in Schedules II, III, IV, and V of R.S. 40:964 and legend drugs, which are defined as any drug or drug product bearing on the label of the manufacturer or distributor, as required by the Food and Drug Administration, the statement "Caution: Federal law prohibits dispensing without a prescription". A physician assistant authorized to prescribe controlled substances shall register with the United States Drug Enforcement Administration.

(2) A graduate physician assistant shall have at least five hundred clinical hours of training prior to application for prescriptive authority.

(3) A physician assistant may request, receive, and sign for sample drugs and may distribute sample drugs to a patient.

D. The activities listed above may be performed in any setting authorized by the supervising physician including but not limited to clinics, hospitals, ambulatory surgical centers, patient homes, nursing homes, other institutional settings, and health manpower shortage areas.

Acts 1993, No. 662, §1, eff. June 16, 1993; Acts 1995, No. 879, §1; Acts 1997, No. 316, §1; Acts 2004, No. 10, §1; Acts 2015, No. 453, §1, eff. July 1, 2015.



RS 37:1360.32 - Assumption of professional liability

§1360.32. Assumption of professional liability

When a physician assistant is supervised by a physician or group practice of physicians or a professional medical corporation or a hospital or other health care organization or entity, the physician assistant shall be supervised by and be the legal responsibility of the supervising physician or group practice or professional medical corporation or other hospital or other health care organization or entity and the supervising physician. The legal responsibility for the physician assistant's patient care activities, including care and treatment that is provided in health care facilities, shall remain that of the supervising physician, group practice of physicians, or a professional medical corporation or a hospital or other health care organization or entity.

Acts 1993, No. 662, §1, eff. June 16, 1993; Acts 1995, No. 879, §1; Acts 2015, No. 453, §1, eff. July 1, 2015.



RS 37:1360.33 - Violations

§1360.33. Violations

The board may, exercising due process, discipline any physician assistant, as provided in R.S. 37:1360.34, who:

(1) Fraudulently or deceptively obtains or attempts to obtain a license.

(2) Fraudulently or deceptively uses a license.

(3) Violates any provision of this Part or any regulations adopted by the board pertaining to this Part.

(4) Is convicted of a felony.

(5) Is a habitual user of intoxicants or drugs to such an extent that he is unable to safely perform as a physician assistant.

(6) Has been adjudicated as mentally incompetent or has a mental condition that renders him unable to safely perform as a physician assistant.

(7) Has committed an act of moral turpitude.

(8) Represents himself as a physician.

Acts 1993, No. 662, §1, eff. June 16, 1993.



RS 37:1360.34 - Disciplinary authority

§1360.34. Disciplinary authority

The board, upon finding that a physician assistant has committed any offense described in R.S. 37:1360.33, may:

(1) Refuse to grant a license.

(2) Administer a public or private reprimand.

(3) Revoke, suspend, limit, or otherwise restrict a license.

(4) Require a physician assistant to submit to the care, counseling, or treatment of a physician or physicians designated by the board.

(5) Place the physician assistant on probation with the right to vacate the probationary order for noncompliance.

(6) Restore or reissue, at its discretion, a license and impose any disciplinary or corrective measure.

Acts 1993, No. 662, §1, eff. June 16, 1993.



RS 37:1360.35 - Title and practice protection

§1360.35. Title and practice protection

A. Any person not licensed under this Part is guilty of a misdemeanor and is subject to penalties applicable to the unlicensed practice of medicine if he:

(1) Holds himself out as a physician assistant.

(2) Uses any combination or abbreviation of the term "physician assistant" to indicate that he is a physician assistant.

(3) Acts as a physician assistant without being licensed by the board.

B. An unlicensed physician shall not be permitted to use the title of "physician assistant" or to practice as a physician assistant unless he fulfills the requirements of this Part.

C. Only a physician assistant licensed under this Part who has met the current certification requirements of the National Commission on the Certification of Physicians' Assistants and its successors shall be entitled to use the designation "PA-C" before or after his name or as any title, thereof.

Acts 1993, No. 662, §1, eff. June 16, 1993.



RS 37:1360.36 - Identification requirements

§1360.36. Identification requirements

A physician assistant licensed under this Part shall keep his license available for inspection at his primary place of employment and shall, when engaged in his professional activities, wear a name tag identifying himself as a "physician assistant".

Acts 1993, No. 662, §1, eff. June 16, 1993.



RS 37:1360.37 - Injunctive proceedings

§1360.37. Injunctive proceedings

A. The board may apply for an injunction in any court of competent jurisdiction to enjoin any person from committing any act prohibited by the provisions of this Part, or prohibited by the board by authority of this Part.

B. If it is established that any person has been or is committing any act prohibited by any provision of this Part or prohibited by the board by authority of this Part, the court shall enter a decree enjoining said person from further violation of this Part.

C. In case of violation of any injunction issued under the provision of this Part, the court shall try and punish the offender for contempt of court in accordance with law.

Acts 1993, No. 662, §1, eff. June 16, 1993.



RS 37:1360.38 - Exemptions

§1360.38. Exemptions

A. The provisions of this Part shall not apply to:

(1) Practitioners of allied health fields duly licensed in accordance with other laws of this state.

(2) A physician assistant administering medical services in cases of emergency.

(3) A physician assistant student enrolled in a physician assistant educational program accredited by the Accreditation Review Commission on Education for the Physician Assistant.

(4) A physician assistant employed by the federal government while performing duties incidental to that employment.

B. Nothing herein shall prohibit or limit the authority of physicians to employ auxiliary personnel not recognized under this Part.

Acts 1993, No. 662, §1, eff. June 16, 1993; Acts 1997, No. 316, §1; Acts 2015, No. 453, §1, eff. July 1, 2015.



RS 37:1360.51 - Short title

PART VI. MEDICAL PSYCHOLOGISTS

§1360.51. Short title

This Part may be cited as the "Medical Psychology Practice Act".

Acts 2009, No. 251, §11, eff. July 1, 2009.



RS 37:1360.52 - Definitions

§1360.52. Definitions

As used in this Part the following words, terms, and phrases have the meaning ascribed to them in this Section, unless the context clearly indicates a different meaning:

(1) "Board" means the Louisiana State Board of Medical Examiners as established in R.S. 37:1263.

(2) "Drug" means the same as the term "drug" as defined in R.S. 40:961(16), including controlled substances except narcotics, but shall be limited only to those agents related to the diagnosis and treatment or management of mental, nervous, emotional, behavioral, substance abuse, or cognitive disorders. Nothing in this Part shall be construed to permit a medical psychologist to administer or prescribe a narcotic.

(3) "LAMP" means the Louisiana Academy of Medical Psychologists.

(4) "LSBEP" means the Louisiana State Board of Examiners of Psychologists.

(5) "Medical psychologist" or "MP" means a psychological practitioner who has undergone specialized training in clinical psychopharmacology and has passed a national proficiency examination in psychopharmacology approved by the board. Such practice specifically includes the authority to administer, prescribe, and distribute without charge, drugs as defined in this Part.

(6) "Medical Psychology Advisory Committee" means a committee, established by the board for purposes as defined in this Part.

(7) "Medical psychology" means that profession of the health sciences which deals with the examination, diagnosis, psychological, pharmacologic and other somatic treatment and/or management of mental, nervous, emotional, behavioral, substance abuse, or cognitive disorders, and specifically includes the authority to administer, distribute without charge and/or prescribe drugs as defined in this Part. In addition, the practice of medical psychology includes those practices defined in R.S. 37:2352(5).

(8) "Mental, nervous, emotional, behavioral, substance abuse and cognitive disorders" means those disorders, illnesses, or diseases listed in either the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders published by the American Psychiatric Association or the mental, nervous, emotional, behavioral, substance abuse, and cognitive disorders listed in the International Classification of Diseases published by the World Health Organization.

(9) "Narcotics" means those natural or synthetic opioid analgesics, and their derivatives used to relieve pain.

(10) "Nurse" for the purpose of this Part means a licensed practical nurse or a registered nurse.

(11) "Physician" means an individual licensed by the board to engage in the practice of medicine in the state of Louisiana.

Acts 2009, No. 251, §11, eff. July 1 2009.



RS 37:1360.53 - Powers and duties of the board

§1360.53. Powers and duties of the board

The board shall have and exercise with respect to medical psychologists, all powers and duties granted to it by R.S. 37:1261 et seq., relative to physicians. In addition, the board shall have the authority to:

(1) Establish and publish standards of medical psychology practice in accordance with those developed and accepted by the profession.

(2) Approve, deny, revoke, suspend, renew and reinstate licensure or certification of duly qualified applicants.

(3) Adopt, promulgate, revise, and enforce orders, rules, and regulations for initial licensure, renewal and certificates of advanced practice as the board may deem necessary to ensure the competency of applicants, the protection of the public and proper administration of this Part in accordance with the Administrative Procedure Act.

(4) Conduct hearings on charges calling for the denial, suspension, revocation, or refusal to renew a license or certificate.

Acts 2009, No. 251, §11, eff. July 1, 2009.



RS 37:1360.54 - License required

§1360.54. License required

No one shall engage in the practice of medical psychology, or hold himself out as a medical psychologist in this state unless licensed in accordance with the provisions of this Part.

Acts 2009, No. 251, §11, eff. July 1, 2009.



RS 37:1360.55 - Qualifications of applicants

§1360.55. Qualifications of applicants

A. Notwithstanding any other provision of this Part or other law, on or before January 1, 2010, any medical psychologist shall be issued a medical psychology license by the board upon satisfaction of all of the following criteria:

(1) Holds a current and unrestricted license in good standing to practice psychology issued by the Louisiana State Board of Examiners of Psychologists.

(2) Holds a current and unrestricted certificate of prescriptive authority issued by the Louisiana State Board of Examiners of Psychologists.

(3) Holds a controlled and dangerous substance permit issued by the Louisiana Board of Pharmacy.

(4) Holds a controlled substance registration issued by the United States Drug Enforcement Administration.

B. After January 1, 2010, the board shall issue a medical psychology license to applicants who submit an application upon a form and in such a manner as the board prescribes and who furnish evidence to the board which meets all of the following criteria:

(1) Holds a current and unrestricted license in good standing to practice psychology issued by the Louisiana State Board of Examiners of Psychologists.

(2) Has successfully graduated with a post-doctoral master's degree in clinical psychopharmacology from a regionally accredited institution or has completed equivalent training to the post-doctoral master's degree approved by the board. The curriculum shall include instruction in anatomy and physiology, biochemistry, neurosciences, pharmacology, psychopharmacology, clinical medicine/pathophysiology, and health assessment, including relevant physical and laboratory assessment.

(3) Has passed a national exam in psychopharmacology approved by the board.

C. Medical psychologists licensed by the board shall be eligible for a controlled and dangerous substance permit and registration issued by the state and the United States Drug Enforcement Agency.

Acts 2009, No. 251, §11, eff. July 1, 2009.



RS 37:1360.56 - Consultation and collaboration for medical psychologists without a certificate of advanced practice

§1360.56. Consultation and collaboration for medical psychologists without a certificate of advanced practice

A. Medical psychologists shall prescribe only in consultation and collaboration with the patient's primary or attending physician, and with the concurrence of that physician.

B. The medical psychologist shall also re-consult with the patient's physician prior to making changes in the patient's medication treatment protocol, as established with the physician, or as otherwise directed by the physician. The medical psychologist and the physician shall document the consultation in the patient's medical record.

C. In the event a patient does not have a primary or attending physician, the medical psychologist shall not prescribe for that patient.

D. The board shall promulgate rules relating to how the consultation and collaboration shall be affected in consultation with the Medical Psychology Advisory Committee.

Acts 2009, No. 251, §11, eff. July 1, 2009.



RS 37:1360.57 - Certificate of advanced practice

§1360.57. Certificate of advanced practice

Medical psychologists who satisfy the requirements specified by R.S. 37:1360.55(A) of this Part and who possess all of the following additional qualifications to the satisfaction of the board shall be issued a certificate of advanced practice:

(1) Three years of experience practicing as a medical psychologist. For those individuals licensed under R.S. 37:1360.55(A), such experience shall be deemed to have commenced with the issuance of the original certificate of prescriptive authority issued by the Louisiana State Board of Examiners of Psychologists.

(2) Treatment of a minimum of one hundred patients including twenty-five or more involving the use of major psychotropics and twenty-five or more involving the use of major antidepressants which demonstrate the competence of the medical psychologist.

(3) The recommendation of two collaborating physicians, each of whom holds an unconditional license to practice medicine in Louisiana, and who are each familiar with the applicant's competence to practice medical psychology.

(4) The recommendation of the Medical Psychology Advisory Committee.

(5) The completion of a minimum of one hundred hours of continuing medical education relating to the use of medications in the management of patients with psychiatric illness commencing with the issuance of a certificate of prescriptive authority by the Louisiana State Board of Examiners of Psychologists prior to January 1, 2010, or by the board after this date.

Acts 2009, No. 251, §11, eff. July 1, 2009.



RS 37:1360.58 - Issuance and renewal of license

§1360.58. Issuance and renewal of license

A. The board shall issue a license or certificate to any person who meets the qualifications provided for in this Part and the rules and regulations of the board, and who pays the respective fees fixed by the board.

B. A license or certificate issued under the provisions of this Part shall be subject to annual renewal and shall expire and become null and void unless renewed in the manner prescribed by the board.

Acts 2009, No. 251, §11, eff. July 1, 2009.



RS 37:1360.59 - Designation of license

§1360.59. Designation of license

A. A license or certificate issued under this Part shall designate the licensee's status with respect to advanced practice.

B. Any individual who is issued a license as a medical psychologist under the provisions of this Part may use the words "medical psychologist" or "psychologist" or may use the letters "MP" in connection with his name to denote licensure.

Acts 2009, No. 251, §11, eff. July 1, 2009.



RS 37:1360.60 - Reinstatement of license

§1360.60. Reinstatement of license

A. Any license or certificate suspended, revoked, or otherwise restricted by the board may be reinstated by the board.

B. A license or certificate that has expired without renewal may be reinstated by the board for a period of two years from the date of expiration, provided the applicant is otherwise eligible under the provisions of this Part, pays the applicable fees, and satisfies the continuing education and such other requirements as may be established by the board.

Acts 2009, No. 251, §11, eff. July 1, 2009.



RS 37:1360.61 - Standards of practice for medical psychologists

§1360.61. Standards of practice for medical psychologists

A. Medical psychologists shall be authorized to administer and prescribe only drugs recognized and customarily used for the management of mental, nervous, emotional, behavioral, substance abuse, and cognitive diseases or disorders.

B. Standards for the treatment or management of common complications of the drug therapy provided by medical psychologists will be set forth in rules and regulations which shall be promulgated and adopted by the board, in consultation with the Medical Psychology Advisory Committee, in accordance with the Administrative Procedure Act.

C. Medical psychologists may not order, administer, prescribe, or distribute narcotics, as defined in this Part.

D. Nothing in this Part shall be interpreted or construed as permitting a medical psychologist to pharmacologically treat patients for other primary medical conditions, unless specifically defined in and authorized by the board in such rules and regulations as might be necessary.

E. Practitioners licensed under this Part may order and interpret laboratory studies and other medical diagnostic procedures, as necessary for adequate pretreatment health screening, diagnosis of mental, nervous, emotional, behavioral, substance abuse, and cognitive disorders and treatment maintenance, including those necessary for the monitoring of potential side-effects associated with medications prescribed by the medical psychologist.

F. Medical psychologists shall maintain Basic Life Support certification.

G. Notwithstanding any law to the contrary, nothing in this Part shall prohibit or restrict medical psychologists, licensed under the provisions of this Part, from employing or otherwise utilizing psychological technicians or psychometricians to assist in the provision of non-medical psychological services.

(1) Psychological technicians or psychometricians shall be authorized to administer psychological tests and provide other technical, ancillary non-medical psychological services as specifically ordered by the medical psychologist.

(2) Psychological technicians or psychometricians shall minimally hold a bachelor's degree in psychology from an accredited college or university.

(3) Psychological technicians or psychometricians shall administer psychological tests or provide other technical, ancillary non-medical psychological services only under the general supervision of the medical psychologist.

(4) The medical psychologist employing or otherwise utilizing the services of a psychological technician or psychometrician assumes the professional responsibility and liability for all services and actions undertaken by the psychological technician or psychometrician acting on behalf of the medical psychologist.

(5) The medical psychologist shall provide the board, in such manner and form as directed by the board, with the name and credentials of any psychological technician or psychometrician under his or her supervision.

(6) Psychological technicians or psychometrician in the employ or otherwise utilized by a medical psychologist under the provisions of this Part may provide other technical, ancillary non-medical psychological services as might be approved by the board.

(7) The board, in consultation with the Medical Psychology Advisory Committee, shall have the authority to promulgate such rules and regulations necessary to otherwise govern the activities of psychological technicians or psychometricians.

Acts 2009, No. 251, §11, eff. July 1, 2009.



RS 37:1360.62 - Standards of practice for medical psychologists holding certificates of advanced practice

§1360.62. Standards of practice for medical psychologists holding certificates of advanced practice

A. Patients receiving care from a medical psychologist who holds a certificate of advanced practice issued under this Part shall have an established primary, attending, or referring physician licensed by the board who shall be responsible for the patient's overall medical care.

B. The primary, attending, or referring physician shall evaluate the patient for medical conditions in accordance with customary practice standards, and as might be indicated based on the medications that the patient is receiving and/or risk factors that may be present. If the patient has been referred to a medical psychologist holding a certificate of advanced practice for the express purpose of evaluation and treatment to include drug management by the primary, attending, or referring physician, this condition shall be considered met.

C. The medical psychologist shall provide the primary, attending, or referring physician with a summary of the treatment planned at the initiation of treatment.

D. The medical psychologist shall provide the primary, attending, or referring physician with follow up reports as may be dictated by the patient's condition.

E. The medical psychologist shall provide the patient's primary, attending, or referring physician with a summary of the patient's condition and treatment no less than annually.

F. The requirements for Subsections C, D, and E of this Section shall be considered satisfied if the medical psychologist provides the physician with a copy of the initial examination and follow up visit records.

Acts 2009, No. 251, §11, eff. July 1, 2009.



RS 37:1360.63 - Medical Psychology Advisory Committee

§1360.63. Medical Psychology Advisory Committee

A. A Medical Psychology Advisory Committee shall be established by the board for the purpose of reviewing and recommending action on application for licensure, recommending educational requirements for other medical activities that may be provided by medical psychologists, recommending changes in related statutes and rules, as well as other activities as might be requested by the board.

B. The Medical Psychology Advisory Committee shall consist of the following five members selected by the board:

(1) One member shall be a physician who is certified by the American Board of Medical Specialties or the American Osteopathic Association equivalent in the specialty of psychiatry and who is licensed to practice medicine in this state selected from a list of names submitted by the Louisiana State Medical Society and who is recommended by the Louisiana Psychiatric Medical Association and the Louisiana Academy of Medical Psychologists.

(2) Four members shall be medical psychologists selected from a list of names recommended by the Louisiana Academy of Medical Psychologists.

C. The executive director of the board shall serve as an ex officio, non-voting member of the committee.

D. Members shall serve at the pleasure of the board. A vacancy in an unexpired term shall be filled in the manner of the original appointment.

E. The committee may meet as needed but shall meet at least twice a year. A majority of the members of the committee shall constitute a quorum for the transaction of all business.

F. Members of the committee shall serve without compensation but shall be reimbursed for travel expenses incurred in attendance at meetings and other official business on behalf of the committee or the board.

Acts 2009, No. 251, §11, eff. July 1, 2009.



RS 37:1360.64 - Privileged communications

§1360.64. Privileged communications

A. In judicial proceedings, whether civil, criminal, or juvenile, legislative and administrative proceedings, and proceedings preliminary and ancillary thereto, a patient or his legal representative, may refuse to disclose or prevent the disclosure of confidential information, including information contained in administrative records, communicated to a medical psychologist licensed under this Part, or persons reasonably believed by the patient to be so licensed, or to their employees or other persons under their supervision, for the purpose of diagnosis, evaluation, or treatment of any mental or emotional condition or disorder.

B. In the absence of evidence to the contrary, the medical psychologist is presumed to be authorized to claim the privilege on behalf of the patient.

C. This privilege may not be claimed by or on behalf of the patient in the following circumstances:

(1) Where child abuse, elder abuse, or the abuse of individuals with disabilities or incompetent individuals is known or reasonably suspected.

(2) Where the validity of a will of a deceased former patient is contested or his mental or emotional condition is at issue otherwise on judicial or administrative proceedings.

(3) Where the information is necessary for the defense of the medical psychologist in a malpractice action brought by the patient.

(4) Where an immediate threat of physical violence against a clearly identified victim or victims is disclosed to the medical psychologist.

(5) In the context of civil commitment proceedings, where an immediate threat of self-inflicted damage is disclosed to the medical psychologist.

(6) Where the patient puts his mental state in issue by alleging mental or emotional damages or condition in any judicial or administrative proceedings.

(7) Where the patient is examined pursuant to court order.

(8) Where the board is conducting an investigation or hearing.

Acts 2009, No. 251, §11, eff. July 1, 2009; Acts 2014, No. 811, §19, eff. June 23, 2014.



RS 37:1360.65 - Continuing medical education

§1360.65. Continuing medical education

A. Medical psychologists shall annually complete a minimum of twenty hours of approved continuing medical education relevant to the practice of medical psychology.

B. Approved sponsors of continuing medical education for practitioners licensed under this Part shall include, the Louisiana Academy of Medical Psychologists, the Louisiana State Medical Society, sponsors accredited by the Accreditation Council for Continuing Medical Education approved to offer Category 1 educational activities, and other sponsors as may be approved by the board.

C. A minimum of twenty-five percent of a medical psychologist's continuing medical education shall be provided by the Louisiana Academy of Medical Psychology.

D. In addition to meeting the requirements for continuing medical education, as required in Subsection A of this Section, medical psychologists shall annually complete a minimum of fifteen hours of continuing education in psychology. Approved sponsors for this additional requirement shall include the Louisiana Psychological Association, the American Psychological Association, and other sponsors as may be approved by the board.

E. A minimum of two of the required hours of continuing medical education or additional continuing education, as set forth in this Section, shall specifically involve ethics, as relevant to the practice of medical psychology.

Acts 2009, No. 251, §11, eff. July 1, 2009.



RS 37:1360.66 - Fees

§1360.66. Fees

The board, under its authority established in R.S. 37:1281, shall fix fees for the purpose of administering the provisions of this Part.

Acts 2009, No. 251, §11, eff. July 1, 2009.



RS 37:1360.67 - Causes for refusal to issue, suspension or revocation of licenses, permits, and certificates

§1360.67. Causes for refusal to issue, suspension or revocation of licenses, permits, and certificates

A. The board may refuse to issue, or may suspend or revoke any license or certificate, or impose probationary or other restrictions on any license or certificate issued under this Part for the following causes:

(1) Conviction of a felony.

(2) Conviction of any crime or offense arising out of or relating to the practice of medical psychology.

(3) Fraud, deceit, or perjury in obtaining a diploma or certificate.

(4) Fraud or deception in applying for or procuring a license to practice psychology or medical psychology.

(5) Making any fraudulent or untrue statement to the board.

(6) Refusal to appear before the board after having been ordered to do so in writing by a duly authorized agent of the board.

(7) Habitual or recurring abuse of drugs, including alcohol, which affect the central nervous system and which are capable of inducing physiological or psychological dependence.

(8) Refusing to submit to the examinations and inquiry of an examining committee of physicians appointed or designated by the board to inquire into an applicant or licensee's physical and mental fitness and ability to practice medical psychology with reasonable skill and safety to patients.

(9) Prescribing, dispensing, or administering legally controlled substances or any dependency-inducing medication without legitimate medical justification therefore or in other than a legal or legitimate manner.

(10) Impersonation of another licensed practitioner.

(11) Incompetence.

(12) Voluntary or involuntary commitment or interdiction by due process of law.

(13) Failure to self-report in writing to the board any personal action which constitutes a violation of this Part within thirty days of the occurrence.

(14) Solicitation of patients or self-promotion through advertising or communication, public or private, which is fraudulent, false, deceptive, or misleading.

(15) Making or submitting false, deceptive, or unfounded claims, reports, or opinions to any patient, insurance company or indemnity association, company, individual, or governmental authority for the purpose of obtaining any thing of economic value.

(16) Soliciting, accepting, or receiving any thing of economic value in return for and based on the referral of patients to another person, firm, or corporation or in return for the prescription of medications.

(17) Unprofessional conduct.

(18) Continuing or recurring practice which fails to satisfy the prevailing and usually accepted standards of medical psychology practice in this state.

(19) Gross, willful, and continued overcharging for professional services.

(20) Abandonment of a patient.

(21) Knowingly performing any act which, in any way, assists an unqualified person to practice medical psychology, or having professional connection with or lending one's name to an illegal practitioner.

(22) Inability to practice medical psychology with reasonable skill or safety to patients because of mental illness or deficiency; physical illness, including but not limited to deterioration through the aging process or loss of motor skills; or excessive use or abuse of drugs, including alcohol.

(23) Violation of ethical principles and codes of conduct as promulgated by the American Psychological Association or violation of any code of ethics adopted in the rules and regulations of the board or other immoral, unprofessional, or dishonorable conduct as defined in the rules and regulations of the board.

(24) Practicing medical psychology in such a manner as to endanger the welfare of patients, including but not limited to:

(a) Harassment, intimidation, or abuse, sexual or otherwise, of a patient.

(b) Engaging in sexual intercourse or other sexual contact with a patient.

(c) Gross malpractice, repeated malpractice, or gross negligence in the practice of medical psychology.

(25) Use of repeated untruthful, deceptive, or improbable statements concerning the licensee's qualifications or the effects or results of proposed treatment, including functioning outside of one's professional competence established by education, training, and experience.

(26) Exercising undue influence in such a manner as to exploit the patient for financial or other personal advantage to the practitioner or a third party.

(27) Refusal of a licensing authority of another state to issue or renew a license, permit, or certificate to practice psychology or medical psychology in that state or the revocation, suspension, or other restriction imposed on a license, permit, or certificate issued by such licensing authority which prevents or restricts practice in that state, or the surrender of a license, permit, or certificate issued by another state when criminal or administrative charges are pending or threatened against the holder of such license, permit, or certificate.

(28) Violation of any rules and regulations of the board, or any provisions of this Part.

B. The board may, as a probationary condition, or as a condition of the reinstatement of any license or certificate suspended or revoked hereunder, require the license or certificate holder to pay all costs of the board proceedings, including investigator, stenographer, and attorney fees, and to pay a fine not to exceed five thousand dollars.

C. Any license or certificate suspended, revoked, or otherwise restricted by the board may be reinstated by the board.

D. The board's final decision in an adjudication proceeding conducted pursuant to this Section, other than by consent order, agreement, or other informal disposition, shall constitute a public record, and the board may disclose and provide such final decision to any person, firm, or corporation, or to the public generally. The board's disposition of an adjudication proceeding by consent order shall not constitute a public record, but the board shall have authority and discretion to disclose such disposition.

E. No judicial order staying or enjoining the effectiveness or enforcement of a final decision or order of the board in an adjudication proceeding, whether issued pursuant to R.S. 49:964(C) or otherwise, shall be effective, or be issued to be effective, beyond the earlier of either:

(1) One hundred twenty days from the date on which the board's decision or order was rendered.

(2) The date on which a court of competent jurisdiction enters judgment in a proceeding for judicial review of the board's decision or order issued pursuant to R.S. 49:964.

F. Notwithstanding any other law to the contrary, no judicial order staying, enjoining, or continuing an adjudication proceeding before, or a preliminary, procedural, or intermediate decision, ruling, order, or action of, the board shall be effective or issued to be effective, whether pursuant to R.S. 49:964 or otherwise, prior to the exhaustion of all administrative remedies and issuance of a final decision or order by the board.

G. No order staying or enjoining a final decision or order of the board shall be issued unless the district court finds that the applicant or petitioner has established that the issuance of the stay does neither of the following:

(1) Threaten harm to other interested parties, including individuals for whom the applicant or petitioner may render medical psychology services.

(2) Constitute a threat to the health, safety, and welfare of the citizens of this state.

H. No stay of a final decision or order of the board shall be granted ex parte. The court shall schedule a hearing on a request for a stay order within ten days from filing of the request. The court's decision to either grant or deny the stay order shall be rendered within five days after the conclusion of the hearing.

Acts 2009, No. 251, §11, eff. July 1, 2009.



RS 37:1360.68 - Persons and practices not affected

§1360.68. Persons and practices not affected

Nothing in this Part shall be construed as preventing or restricting the practice, services, or activities of any individual:

(1) Licensed in this state by any other law from engaging in the profession or occupation for which he is licensed.

(2) Employed as a medical psychologist by the United States government in the event the individual practices solely under the direction or control of a United States governmental agency by which he is employed.

Acts 2009, No. 251, §11, eff. July 1, 2009.



RS 37:1360.69 - Orders to nurses

§1360.69. Orders to nurses

Notwithstanding any law or rule or regulation to the contrary, including but not limited to Chapter 11 of this Title, it shall be considered to be within the scope of the practice of nursing as defined in Chapter 11 of this Title for a registered nurse, licensed practical nurse, and any other health care provider licensed under Chapter 11 of this Title to execute and effectuate any order or direction otherwise within the scope of the practice of said health care provider when that order is within the scope of practice of medical psychology and given to him by a medical psychologist licensed under Part VI of Chapter 15 of this Title, and, when given in an institutional setting, the order is within the scope of the privileges granted to the medical psychologist by that institution.

Acts 2009, No. 251, §11, eff. July 1, 2009.



RS 37:1360.70 - Injunction; penalty; attorney fees; costs

§1360.70. Injunction; penalty; attorney fees; costs

A. The board, through its president or the president's designee, may cause to issue in any competent court, a writ of injunction enjoining any person from practicing medical psychology in this state as defined herein until such person obtains a license under the provisions of this Part. This injunction shall not be subject to being released upon bond.

B. In the suit for an injunction, the board, through its president or designee, may demand of the defendant a penalty of not more than five hundred dollars, and attorney fees, in addition to court costs. This judgment for penalty, attorney fees, and court costs may be rendered in the same judgment in which the injunction is made absolute.

C. The trial of the proceeding by injunction shall be summary and by the judge without a jury.

Acts 2009, No. 251, §11, eff. July 1, 2009.



RS 37:1360.71 - Penalties

§1360.71. Penalties

A. It shall be a misdemeanor for any individual:

(1) Not licensed under this Part to represent himself as a medical psychologist.

(2) Not licensed under this Part to engage in the practice of medical psychology.

(3) To represent himself as a medical psychologist during the time that his license as a medical psychologist shall be suspended or revoked or lapsed.

(4) To otherwise violate the provisions of this Part.

B. Such misdemeanor shall be punishable upon conviction by imprisonment for not more than six months, or by a fine of not less than one hundred dollars nor more than five hundred dollars, or both. Each violation shall be deemed a separate offense.

C. Such misdemeanor shall be prosecuted by the district attorney of the judicial district in which the offense was committed in the name of the people of the state of Louisiana.

Acts 2009, No. 251, §11, eff. July 1, 2009.



RS 37:1360.72 - Transfer of files

§1360.72. Transfer of files

The Louisiana State Board of Examiners of Psychologists shall provide the board with copies of all files relating to medical psychologists.

Acts 2009, No. 251, §11, eff. July 1, 2009.



RS 37:1360.81 - Definitions

PART VII. DIRECT PRIMARY CARE PRACTICE

§1360.81. Definitions

For the purposes of this Part, the terms stated in this Section have the meanings assigned to them, respectively, unless the context otherwise requires:

(1) "Board" means the Louisiana State Board of Medical Examiners.

(2) "Direct agreement" means a written agreement entered into between a direct practice and an individual direct patient, the parent or legal guardian of the direct patient, or a family of direct patients whereby the direct practice charges a direct fee as consideration for being available to provide and providing primary care services to the individual direct patient. A direct agreement shall describe the specific health care services the direct practice will provide and be terminable at will upon written notice by the direct patient.

(3) "Direct fee" means a fee charged by a direct practice as consideration for being available to provide and providing primary care services as specified in a direct agreement.

(4) "Direct patient" means a person who is party to a direct agreement and is entitled to receive primary care services under the direct agreement from the direct practice.

(5) "Direct patient-provider primary care practice" and "direct practice" means a physician, group, or entity that meets the following criteria:

(a) Is any of the following:

(i) A physician who provides primary care services through a direct agreement.

(ii) A group of physicians who provide primary care services through a direct agreement.

(iii) An entity that sponsors, employs, or is otherwise affiliated with a group of physicians who provide primary care services only through a direct agreement, which entity is wholly owned by the group of physicians or is a nonprofit corporation exempt from taxation under Section 501(c)(3) of the Internal Revenue Code and is not otherwise regulated under Title 22 of the Louisiana Revised Statutes of 1950. Such entity shall not be prohibited from sponsoring, employing, or being otherwise affiliated with other types of health care providers not engaged in a direct practice.

(iv) "Direct patient-provider primary care practice" or "direct practice" shall not include an organization or an entity that contracts with a primary care practice for the provision of research, technological, operational, and administrative support, but such an entity or an organization does not provide a direct medical care service.

(b) Enters into direct agreements with direct patients or parents or legal guardians of direct patients.

(c) Does not accept payment for health care services provided to direct patients from any entity subject to regulation under Title 22 of the Louisiana Revised Statues of 1950.

(d) Does not provide, in consideration for a direct fee, services, procedures, or supplies such as prescription drugs except as provided in R.S. 37:1360.84(B), hospitalization costs, major surgery, dialysis, high level radiology, including but not limited to X-ray computed tomography, positron emission tomography, magnetic resonance imaging, or invasive radiology, rehabilitation services, procedures requiring general anesthesia, or similar advanced procedures, services, or supplies.

(6) "Health insurance issuer" means an entity subject to the insurance laws and regulations of this state or subject to the jurisdiction of the insurance commissioner that contracts or offers to contract or enters into an agreement to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services, including a sickness and accident insurance company, a health maintenance organization, a preferred provider organization, or any similar entity, or any other entity providing a plan of health insurance or health benefits.

(7) "Physician" means a natural person who is the holder of an allopathic (MD) degree or an osteopathic (DO) degree from a medical college in good standing with the board who holds a license, permit, certification, or registration issued by the board to engage in the practice of medicine in the state of Louisiana.

(8) "Primary care" means routine health care services, including screening, assessment, diagnosis, and treatment for the purpose of promotion of health, and detection and management of disease or injury.

Acts 2014, No. 867, §1.



RS 37:1360.82 - Prohibition on discrimination

§1360.82. Prohibition on discrimination

Except as provided in R.S. 37:1360.85, no direct practice shall decline to accept any person solely on account of race, religion, national origin, the presence of any sensory, mental, or physical disability, education, or economic status.

Acts 2014, No. 867, §1.



RS 37:1360.83 - Direct fee

§1360.83. Direct fee

A. A direct practice shall charge a direct fee on a periodic basis. The amount of the fee and the periodic basis upon which such fee shall be paid shall be included in the provisions of the direct agreement. The fee shall represent the total amount due for all primary care services specified in the direct agreement and may be paid by the direct patient or on his behalf by others.

B. A direct practice shall maintain appropriate accounts and provide a history of payments and services received upon a request of a direct patient.

C. If a direct patient chooses to pay more than one periodic direct fee in advance, the funds shall be held in a trust account and paid to the direct practice as earned at the beginning of each period. Any unearned direct fees held in trust following receipt of termination of the direct agreement shall be promptly refunded to the direct patient.

D. A direct fee schedule applying to an existing direct patient may not be increased over the annual negotiated amount more frequently than annually. A direct practice shall provide advance notice to existing patients of any change within the fee schedule applying to those existing direct patients. A direct practice shall provide notice of any change in the fee not less than sixty days from the date of the change.

Acts 2014, No. 867, §1.



RS 37:1360.84 - Prohibited and authorized practices

§1360.84. Prohibited and authorized practices

A. A direct practice shall not:

(1) Enter into a participating provider contract with any health insurance issuer or with any health insurance issuer's contractor or subcontractor to provide health care services through a direct agreement except as set forth in Subsection B of this Section.

(2) Submit a claim for payment to any health insurance issuer or any health insurance issuer's contractor or subcontractor for health care services provided to direct patients as covered by their agreement.

(3) With respect to services provided through a direct agreement, be identified by a health insurance issuer or any health insurance issuer's contractor or subcontractor as a participant in the health insurance issuer's or any health insurance issuer's contractor or subcontractor network for purposes of determining network adequacy or being available for selection by an enrollee under a health insurance issuer's benefit plan.

(4) Pay for health care services covered by a direct agreement rendered to direct patients by providers other than the providers in the direct practice or their employees, except as described in Subsection B of this Section.

B. A direct practice and provider may:

(1) Enter into a participating provider contract with a health insurance issuer for purposes other than payment of claims for services provided to direct patients through a direct agreement. Such physicians shall be subject to all other provisions of the participating provider contract applicable to participating providers, including but not limited to the right to:

(a) Make referrals to other participating providers.

(b) Admit the carrier's members to participating hospitals and other health care facilities.

(c) Prescribe prescription drugs.

(d) Implement other customary provisions of the contract not dealing with reimbursement of services.

(2) Pay for charges associated with:

(a) The provision of routine lab and imaging services.

(b) Dispensing, at no additional cost to the direct patient, of prescription drugs prescribed by the direct provider in accordance with state law and regulations promulgated by the board.

(3) Charge an additional fee to direct patients for supplies, medications, and specific vaccines provided to direct patients that are specifically excluded under the agreement, provided the direct practice notifies the direct patient of the additional charge, prior to their administration or delivery.

Acts 2014, No. 867, §1.



RS 37:1360.85 - Acceptance or discontinuation of patients; third-party payments

§1360.85. Acceptance or discontinuation of care of patients; third-party payments

A. A direct practice shall not decline to accept new direct patients or discontinue care to existing patients solely because of the patient's health status. A direct practice may decline to accept a patient if the practice has reached its maximum capacity, or if the patient's medical condition is such that the provider is unable to provide the appropriate level and type of health care services in the direct practice. As long as a direct practice provides a patient notice and the opportunity to obtain care from another physician, a direct practice may discontinue care for a direct patient if any one of the following conditions is satisfied:

(1) The patient fails to pay the direct fee under the terms required by the direct agreement.

(2) The patient has performed an act that constitutes fraud.

(3) The patient repeatedly fails to comply with the recommended treatment plan.

(4) The patient is abusive and presents an emotional or physical danger to the staff or other patients of the direct practice.

(5) The direct practice discontinues operation as a direct practice.

B. Subject to the restrictions established in this Part, a direct practice may accept payment of direct fees directly or indirectly from third parties. A direct practice may accept a direct fee paid by an employer on behalf of an employee who is a direct patient. However, a direct practice shall not enter into a contract with an employer relating to direct practice agreements between the direct practice and employees of that employer other than to establish the timing and method of the payment of the direct fee by the employer.

C. Subject to the restrictions established in this Part, a direct practice may accept payment of direct fees directly or indirectly from the Louisiana Medical Assistance Program or any entity contracting with the state of Louisiana to provide managed care in the Louisiana Medical Assistance Program, subject to any necessary approval from the Centers for Medicare and Medicaid Services.

Acts 2014, No. 867, §1.



RS 37:1360.86 - Direct practice not an insurer

§1360.86. Direct practice not an insurer

A direct practice that complies with the provisions of this Part is not a health insurance insurer and not subject to the provisions of nor the regulations under Title 22 of the Louisiana Revised Statutes of 1950.

Acts 2014, No. 867, §1.



RS 37:1360.87 - Conduct of business; prohibitions

§1360.87. Conduct of business; prohibitions

A person shall not make, publish, or disseminate any false, deceptive, or misleading representation or advertising in the conduct of the business of a direct practice or relative to the business of a direct practice.

Acts 2014, No. 867, §1.



RS 37:1360.88 - Misrepresenting the terms of a direct agreement

§1360.88. Misrepresenting the terms of a direct agreement

A person shall not make, issue, circulate, or cause to be made, issued, or circulated, a misrepresentation of the terms of any direct agreement, the benefits or advantages promised thereby, or use the name or title of any direct agreement misrepresenting the nature thereof.

Acts 2014, No. 867, §1.



RS 37:1360.89 - Direct agreement requirements; disclaimer

§1360.89. Direct agreement requirements; disclaimer

A.(1) A direct agreement shall include the following disclaimer:

"This agreement does not provide comprehensive health insurance coverage. It provides only the health care services specifically described."

(2) A direct agreement may not be sold to a group and may not be entered with a group of subscribers. A direct agreement shall be an agreement between a direct practice and an individual direct patient or a family of direct patients.

(3) Nothing shall prohibit the presentation of marketing materials to groups of potential subscribers or their representatives.

B. A comprehensive disclosure statement shall be distributed to all direct patients with their participation forms. The disclosure shall inform a direct patient of his financial rights and responsibilities to the direct practice as provided for in this Part, encourage a direct patient to obtain and maintain insurance for services not provided by the direct practice, and state that the direct practice will not bill a health insurance issuer for services covered under the direct agreement. The disclosure statement shall include contact information for the board.

Acts 2014, No. 867, §1.



RS 37:1360.90 - Rules

§1360.90. Rules

The board may promulgate all rules and regulations that are necessary and proper to effectuate the provisions of this Part.

Acts 2014, No. 867, §1.



RS 37:1360.91 - Violations

§1360.91. Violations

Violations of this Part shall constitute unprofessional conduct and subject violators to any and all sanctions which may be pursued by the board pursuant to R.S. 37:1285.

Acts 2014, No. 867, §1.



RS 37:1361 - State Plumbing Board, appointments; qualifications; legislative intent

CHAPTER 16. PLUMBERS

§1361. State Plumbing Board, appointments; qualifications; legislative intent

A. The purpose of the legislature in enacting this Chapter is the protection of the health, safety, environment, and general welfare of all those persons who use and rely upon plumbing, and medical gas and vacuum systems for their personal or commercial needs, and the affording to such persons of an effective and practical protection against incompetent, inexperienced, or unlawful acts by persons who perform plumbing and medical gas and vacuum systems work. Further, the legislative intent is that the State Plumbing Board shall be the sole and exclusive agency in this state empowered to license natural persons and regulated business entities engaged or seeking to engage in the business of plumbing and medical gas and vacuum systems installation and verification and to ensure compliance with the licensing requirements of this Chapter. Nothing herein shall preclude any current authority of the State Licensing Board for Contractors.

B. The State Plumbing Board is created. The board, which shall be appointed by the governor, shall consist of one registered engineer, one plumbing inspector, three master plumbers, three journeyman plumbers, and one tradesman plumber. Each appointment shall be made from a list of three names for each appointment submitted by the following:

(1) The registered engineer and the plumbing inspector by the president of the Louisiana State Board of Health.

(2) Master plumbers by the Louisiana Association of Plumbing, Heating and Cooling Contractors or its successors.

(3) Journeymen plumbers by the Louisiana Pipe Trades Association or its successor.

(4) The tradesman plumber by the executive director of the State Plumbing Board of Louisiana.

C. The board shall be a corporate body, may sue and be sued, and shall possess in addition to the powers herein granted, all the usual powers incident to corporation.

D. All members shall be qualified electors of this state and licensed by the board except the first board members who shall be licensed within one year.

E. Five members shall constitute a quorum.

F.(1)(a) The board shall be the sole and exclusive agency in this state empowered to license any natural person or regulated business entity who is engaged or who seeks to engage in the business of gas fitting work for the general public that includes installation, repair, improvement, alterations, or removal of natural gas piping, tanks, and appliances annexed to real property.

(b) Nothing in Subparagraph (a) of this Paragraph shall be construed to supersede any of the following:

(i) The authority of the State Licensing Board for Contractors to regulate mechanical contractors as defined in R.S. 37:2150.1.

(ii) The authority of the Louisiana Liquefied Petroleum Gas Commission to regulate gas fitter installations pursuant to R.S. 40:1846.

(c) The board is authorized to promulgate rules and regulations related to gas fitting, and those rules and regulations shall preempt any conflicting local laws.

(2)(a) Notwithstanding any provision of a home rule charter to the contrary, the provisions of this Section shall preempt any municipal or other local regulatory examination authority relative to gas fitters and master gas fitters.

(b) No municipal or other local regulatory authority shall require any gas fitter or master gas fitter to apply for or to maintain any gas fitter or master gas fitter's license, or any equivalent thereof, as a condition to perform gas fitting work in any municipality or other local jurisdiction unless that gas fitter or master gas fitter's license is issued by the board.

(c) A municipality or other local regulatory authority may assess and collect locally adopted fees and charges relative to gas fitting work, as defined in R.S. 37:1377, that is performed in their respective jurisdictions but only from persons licensed pursuant to R.S. 37:1368.

Acts 1964, No. 498, §1; Acts 1990, No. 752, §1, eff. Jan. 1, 1991; Acts 1999, No. 1020, §1, eff. July 9, 1999; Acts 2016, No. 297, §1, eff. Jan. 1, 2017; Acts 2016, No. 515, §1.



RS 37:1362 - Term of office

§1362. Term of office

The members of the board shall serve for six years, provided, however, that initially three appointees shall serve for two years, three appointees shall serve for four years, and two appointees shall serve for six years or until their successors are appointed by the governor.

Acts 1990, No. 752, §1, eff. Jan. 1, 1991.



RS 37:1363 - Officers of the board

§1363. Officers of the board

The board shall elect from its members a chairman, a vice chairman and a secretary-treasurer for two year terms; the election to be held within thirty days of July 1 in each odd-numbered year. The chairman shall vote only in case of a tie.

Amended by Acts 1964, No. 498, §1; Acts 1977, No. 276, §1, eff. July 7, 1977.



RS 37:1364 - Compensation of members

§1364. Compensation of members

Each member of the board shall be reimbursed when actually in attendance at a board meeting or when required to travel for the official authorized business of the board, and such reimbursement shall not exceed seventy-five dollars per day plus actual expenses. Mileage to and from the member's domicile to the place of meeting or when otherwise required to travel for official authorized business of the board shall be reimbursed at the rate set by the division of administration for state employees pursuant to R.S. 39:231.

Acts 1990, No. 752, §1, eff. Jan. 1, 1991.



RS 37:1365 - Domicile of the board

§1365. Domicile of the board

The domicile of the board shall be in the city of Baton Rouge; however, the State Plumbing Board may, in its discretion, maintain and establish district offices elsewhere in the state of Louisiana.

Amended by Acts 1968, No. 298, §1; Acts 1984, No. 608, §1.



RS 37:1366 - Duties of the board

§1366. Duties of the board

A.(1) The board shall adopt tests of qualification to be possessed by any persons actually engaged in the repair of existing plumbing in one- and two-family dwellings and see that any person engaged in the duties of a tradesman plumber shall possess a tradesman plumber limited license.

(2) The board shall adopt tests of qualification to be possessed by any persons actually engaged in plumbing installation or plumbing work of any character, and see that any person engaged in the duties of a journeyman plumber shall possess a journeyman plumber's license.

B. The board shall adopt tests of qualification to be possessed by any persons actually engaged in the art and business of a master plumber, and shall require any person engaged in the duties of a master plumber to possess a master plumber's license.

C. The board shall recognize the system of qualification or registration of apprentices as administered by joint and nonjoint apprenticeship committees approved by the state of Louisiana. However, the board may accept an affidavit from an individual certifying his work experience in the field of plumbing, and such individual may be certified as a journeyman plumber provided he passes the written examination and pays the fees established by the board under R.S. 37:1368(B).

D. The board shall have the power to make such reasonable regulations as it may deem desirable in the performance of its functions and enforcement of the provisions of this Chapter.

E. The board shall meet at a minimum annually during the month of August at the time and place designated by the president of the board and the members and the advisory committee shall be so notified.

F. No special meeting shall be called without notifying each board member and each member of the advisory committee in writing ten days in advance.

G. The board shall adopt tests of qualifications to be possessed by any person engaged in the work of installing piping used solely to transport gases for medical purposes and require any such person engaged in such work to possess a license issued by the board.

H. The board shall adopt tests of qualifications to be possessed by journeyman or master plumbers, licensed by the board, who seek an endorsement to their journeyman or master plumber license authorizing them to engage in the work or business of water supply protection specialists.

I. The board may establish and determine by rule minimum requirements relative to continuing professional development for the renewal or reinstatement of any license or special endorsement issued by the board.

J.(1) It is the duty of the board to assure that gas fitting work is performed by persons who have proven knowledge of and skill in the gas fitting trade.

(2) The board shall adopt tests of qualifications to be possessed by any persons actually engaged in gas fitting work and shall require that any person performing work as a gas fitter or master gas fitter shall possess a license issued by the board.

(3) The board shall adopt rules and regulations waiving any examination requirements imposed on persons performing gas fitting work who satisfy the performance conditions described in R.S. 37:2156.1(M) prior to July 1, 2016.

(4) For all other purposes of regulation, testing, and licensing pursuant to the provisions of this Chapter, the regulation, testing, and licensing of gas fitters by the board shall be subject to the same requirements and treated in the same manner as the regulation, testing, and licensing of plumbers.

K. Not later than January 1, 2017, the board shall establish and maintain a registry of all apprentice plumbers employed in Louisiana and shall issue a certificate to all registrants.

L. The board shall assist the Board of Supervisors of Community and Technical Colleges in developing training, program, and course requirements that will prepare individuals to meet the qualifications established by the board for a tradesman plumber limited license.

Acts 1964, No. 498, §1; Acts 1968, No. 298, §1; Acts 1990, No. 752, §1, eff. Jan. 1, 1991; Acts 1995, No. 824, §1; Acts 1999, No. 956, §1, eff. Jan. 1, 2000; Acts 2016, No. 297, §1, eff. Jan. 1, 2017; Acts 2016, No. 515, §1.



RS 37:1367 - License required; tradesman, journeyman, and master plumber; medical gas piping installer; medical gas and vacuum systems verifier; water supply protection specialist endorsement; gas fitter and master gas fitter; local examination preempted

§1367. License required; tradesman, journeyman, and master plumber; medical gas piping installer; medical gas and vacuum systems verifier; water supply protection specialist endorsement; gas fitter and master gas fitter; local examination preempted

A.(1) No natural person shall engage in doing the work of a tradesman plumber unless he possesses a tradesman plumber limited license or renewal thereof issued by the board. At the direction of a master plumber, a tradesman plumber may independently repair existing plumbing in one- and two-family dwellings, without the supervision of a journeyman plumber.

(2) No natural person shall engage in doing the work of a journeyman plumber unless he possesses a license or renewal thereof issued by the board. A journeyman plumber may engage in the art of plumbing only when he is under the supervision of a master plumber licensed by this board. Notwithstanding any other provision to the contrary, a journeyman plumber may repair existing plumbing independently and without the supervision of a master plumber. Apprentices may engage in the art of plumbing only when they are under the direct constant, on-the-job supervision of a licensed journeyman plumber. Direct, constant on-the-job supervision means that a licensed journeyman plumber will supervise apprentices as governed by the Louisiana Workforce Commission.

B. No natural person shall engage in the work of a master plumber unless he possesses a master plumber's license or renewal thereof issued by the board. A master plumber shall not engage in the work of a journeyman plumber unless he currently possesses or previously possessed a journeyman plumber's license issued by the board. A person issued a master plumber's license shall designate to the board, as required by the regulations of the board, an employing entity, which may be a corporation, partnership, or sole proprietorship. A licensed master plumber shall notify the board of any change of employment status with an employing entity. A master plumber shall designate no more than one employing entity at any time.

C. No employing entity shall hold itself out as engaging in the business or art of plumbing unless it employs a master plumber. For purposes of this Section, employment of a master plumber means employment on a regular paid basis for actual services performed supervising journeyman plumbers.

D. The board shall adopt regulations to implement this Section.

E. This Section shall preempt municipal or other local regulatory examination authority over master plumbers, notwithstanding any contrary provision of any home rule charter. Municipal or other local regulatory authorities may assess and collect locally adopted fees and charges relative to plumbing work as defined in R.S. 37:1377 performed in their respective jurisdictions, but only to persons licensed under R.S. 37:1368.

F. No natural person shall engage in doing the work of a medical gas piping installer unless he possesses a license or renewal thereof issued by the board.

G. No natural person shall engage in the work of a water supply protection specialist unless he possesses a license or renewal thereof issued by the board as a journeyman plumber or master plumber and also possesses a special endorsement issued by the board pertaining to his work as a water supply protection specialist.

H. No natural person shall engage in doing the work of a medical gas and vacuum systems verifier unless he possesses a license or renewal thereof issued by the board. Inspection and verification work performed by such person shall be conducted in person and at the physical site of the medical gas and vacuum systems subject to his verification.

I.(1) Notwithstanding the provisions of this Section, any person or firm who is not licensed by the State Plumbing Board, but who is properly licensed for municipal and public works utility construction pursuant to the requirements of the State Licensing Board for Contractors, may perform main-line utility construction on private property or undedicated rights-of-way or servitudes, limited to the following:

(a) Gravity sanitary sewer collection lines six inches and larger, including manholes, main lines, wyes, and tees.

(b) Sewer force mains four inches and larger.

(c) Water mains four inches and larger, including fire hydrants, valves, and fittings.

(2) The provisions of this Subsection shall not pertain to gas mains within the boundary lines of any private property, nor shall they pertain to any service lines.

J.(1) No person shall engage in performing the work of a gas fitter or master gas fitter unless he possesses a license or renewal thereof issued by the board.

(2) The provisions of this Subsection shall not apply to work performed by persons on their own residences.

Acts 1990, No. 752, §1, eff. Jan. 1, 1991; Acts 1993, No. 43, §1, eff. Jan. 1, 1994; Acts 1995, No. 824, §1; Acts 1999, No. 1020, §1, eff. July 9, 1999; Acts 2003, No. 815, §1; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2014, No. 561, §1; Acts 2016, No. 297, §1, eff. Jan. 1, 2017; Acts 2016, No. 515, §1.



RS 37:1368 - Issuance of tradesman, journeyman, and master plumber's license; medical gas piping and installation license; medical gas and vacuum systems verifier license; water supply protection specialist endorsement; gas fitter and master gas fitter; exemption

§1368. Issuance of tradesman, journeyman, and master plumber's license; medical gas piping and installation license; medical gas and vacuum systems verifier license; water supply protection specialist endorsement; gas fitter and master gas fitter; exemption

A.(1) The board shall issue a tradesman plumber limited license to any person who meets the following qualifications:

(a) Has a current apprentice registration certificate issued by the board.

(b) Has worked at least four thousand hours at the manual labor of plumbing under the direct, constant, on-the-job supervision of a journeyman or master plumber licensed by the board.

(c) Has successfully completed any educational requirements established by the board.

(d) Has passed any written or manual examination required by the board.

(e) Has paid the fees established by the board.

(2) The board shall issue a license to any person who qualifies under the state board's regulations and who desires to engage in doing the work of a journeyman plumber if he passes a written and manual journeyman plumber's examination given by the board and pays the fees established by the board.

B.(1) The board shall issue a license to any licensed journeyman plumber or other person who qualifies under the board's regulations and who desires to engage in the work of a master plumber, provided he passes a written master plumber's examination which shall be a standardized, nationally recognized test adopted by the board, pays the fees established by the board, and satisfies the provisions of R.S. 37:1367(B).

(2) No municipal or other local regulatory authority shall require any master plumber to apply for or maintain any master plumber's license, or any equivalent thereof, as a condition to performing plumbing work in any municipal or other local jurisdiction, other than a master plumber's license issued by the board.

C. Any master plumber who has not been licensed by the board but who worked as a locally licensed master plumber prior to July 1, 1990, in a municipal or other local jurisdiction that previously licensed master plumbers shall be allowed to apply for and receive, upon payment of a reasonable fee set by the board, a restricted master plumber's license permitting him to continue working as a master plumber, but only in the jurisdiction in which he was previously locally licensed. Any person holding such a restricted master plumber's license shall not perform the work of a journeyman plumber unless licensed by the board. The board may adopt regulations to implement this Subsection. Any person holding a restricted master plumber's license shall not perform the work of a journeyman plumber unless he currently possesses or previously possessed a journeyman plumber's license issued by the board.

D. Any journeyman plumber licensed by the board who operated a plumbing business prior to July 1, 1990, in a municipal or other local jurisdiction that did not previously license master plumbers, shall be allowed to apply for and receive, upon payment of a reasonable fee set by the board, a restricted master plumber's license permitting him to continue working as a master plumber, but only in the applicable jurisdiction. The board may adopt regulations to implement this Subsection.

E. The board shall adopt regulations establishing a category of inactive master plumber, who shall be charged a reasonable annual renewal fee during the period of his inactive status. An inactive master plumber shall not be required to designate an employing entity. When an inactive plumber returns to work as a master plumber, he shall designate an employing entity and pay a reasonable fee set by the board.

F. An inactive master plumber shall be permitted to work as a journeyman plumber during the period or periods he maintains an inactive plumber's license, if he is currently or was previously licensed by the board as a journeyman plumber.

G. The board shall issue a license to any person who qualifies under the board's regulations and who desires to engage in doing the work of a medical gas piping installer if he passes a written and manual examination given by the board for this purpose and pays the fees established by the board. No person shall qualify for examination pursuant to this Section unless he completes a course of training provided by an organization recognized by the board. The board shall adopt regulations establishing conditions for board approval of such training programs.

H.(1) The board shall issue a special endorsement to any person who qualifies under the board's regulations and who desires to engage in the work of a water supply protection specialist and who also possesses either a journeyman plumber's license or a master plumber's license issued by the board and passes a written and manual examination given by the board for this purpose and pays the fees established by the board. No person shall qualify for examination pursuant to this Section unless he completes a course of training provided by an organization recognized by the board. The board shall adopt regulations establishing conditions for board approval of such training programs.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, any person who possesses a master plumber's license and produces acceptable proof that he has five years of experience as a water supply protection specialist prior to August 15, 1995, shall be issued an initial special endorsement by the board. This endorsement shall authorize the applicant to engage in the work of a water supply protection specialist without taking the licensing examination required of other applicants, provided that he pays the fees established by the board. Any applicant licensed pursuant to this Paragraph shall thereafter be subject to all provisions of this Chapter including the provisions regarding license renewal.

I. The board shall issue a license to any natural person who qualifies under the board's regulations and who desires to engage in doing the work of a medical gas and vacuum systems verifier if he passes an examination conducted by a nationally recognized organization for this purpose and pays the fees established by the board. No person shall qualify for licensing pursuant to this Subsection unless he completes a course of training provided by an organization recognized by the board. The board shall adopt regulations establishing conditions for board approval of such training programs and certification.

J.(1) The board shall issue a gas fitter license to any person who satisfies the following requirements:

(a) Completion and satisfactory passage of a written and manual examination administered either by the board or by a recognized third-party certifier.

(b) Compliance with all requirements of the applicable provisions of this Chapter and all requirements imposed by any rules and regulations promulgated by the board.

(2) The board shall adopt a nationally recognized code or codes regulating gas fitting as the basis for the administered examination, as required by Paragraph (1) of this Subsection, and for any inspections of gas fitting performed by any person subject to the provisions of this Chapter.

Acts 1990, No. 752, §1, eff. Jan. 1, 1991; Acts 1993, No. 43, §1, eff. Jan. 1, 1994; Acts 1995, No. 824, §1; Acts 1999, No. 956, §1, eff. Jan. 1, 2000; Acts 1999, No. 1020, §1, eff. July 9, 1999; Acts 2016, No. 297, §1, eff. Jan. 1, 2017; Acts 2016, No. 515, §1.



RS 37:1369 - Temporary working permits

§1369. Temporary working permits

Temporary working permits to perform work as a journeyman plumber may be issued as required by R.S. 37:1376 and may be issued to a holder of a state license as a journeyman plumber from a state with like examinations, should that state recognize the Louisiana license, or where other bona fide evidence shows that the applicant's past experience would be capable of protecting the public from defective plumbing. Each temporary permit must be signed by both the chairman and secretary of the board. A reasonable fee may be charged for the issuance of temporary permits, as fixed by the board. Temporary permits shall not be issued to master plumbers.

Acts 1990, No. 752, §1, eff. Jan. 1, 1991.



RS 37:1370 - Renewals

§1370. Renewals

Every holder of a license or endorsement of such license issued under this Chapter shall renew his license and, if applicable, endorsement each year by payment of the annual renewal fee established by the board pursuant to R.S. 37:1371.

Amended by Acts 1964, No. 498, §1; Acts 1995, No. 824, §1.



RS 37:1371 - Fees

§1371. Fees

A.(1) The board may fix and charge reasonable examination, licensing, and renewal fees for tradesman, journeyman, and master plumbers, temporary permit fees for journeyman plumbers, restricted license fees for journeyman and master plumbers, and renewal fees for inactive master plumbers. The board may fix and charge reasonable examination, licensing, and renewal fees for persons engaged in the work or business of medical gas piping installation and for persons engaged in the work or business of a medical gas and vacuum system verifier. The board may fix and charge reasonable examination, licensing, and renewal fees associated with endorsements issued to journeyman or master plumbers relative to the work of a water supply protection specialist. The board may also fix and charge a reasonable registration fee for apprentice plumbers. These fees shall not exceed the amount required to maintain the board and pay the expenses of operating the board and enforcing the provisions of this Chapter.

(2) For the purposes of this Section, gas fitters shall be subject to the same provisions that are imposed on journeyman plumbers, except for those included in Subparagraph (B)(1)(b) of this Section.

B.(1) Effective January 1, 2000, the board may increase fees and charges in accordance with the following schedule:

(a) Journeyman plumber examination                                                          $125.00

(b) Illiterate journeyman plumber examination                                           $150.00

(c) Initial journeyman plumber license fee,

payable upon successful completion of

examination                                                                                             $40.00

(d) Journeyman plumber renewal fee                                                             $40.00

(e) Journeyman plumber revival fee                                                              $15.00

(f) Journeyman plumber revival fee paid

after March 31                                                                                         $30.00

(g) Journeyman plumber temporary permits                                                  $75.00

(h) Journeyman plumber administrative charge

for processing application                                                                        $62.50

(i) Medical gas and vacuum systems verifier

application fee                                                                                       $200.00

(j) Medical gas and vacuum systems verifier

renewal fee                                                                                             $200.00

(k) Medical gas and vacuum systems verifier

revival fee                                                                                                $65.00

(l) Medical gas and vacuum systems verifier

revival fee paid after March 31                                                              $130.00

(m) N.S.F. check or returned check fee                                                         $20.00

(2) Any other fees adopted by the board in accordance with the Administrative Procedure Act in effect on July 9, 1999, shall remain in effect.

Acts 1990, No. 752, §1, eff. Jan. 1, 1991; Acts 1995, No. 824, §1; Acts 1999, No. 1020, §1, eff. July 9, 1999; Acts 2016, No. 297, §1, eff. Jan. 1, 2017; Acts 2016, No. 515, §1.



RS 37:1372 - Inspections

§1372. Inspections

The board shall at reasonable times and hours inspect plumbing work, medical gas piping installation, gas fitting work, and the work of water supply protection specialists under its jurisdiction to assure compliance with this Chapter. The board may appoint and compensate special enforcement officers for this purpose.

Acts 1990, No. 752, §1, eff. Jan. 1, 1991; Acts 1995, No. 824, §1;; Acts 2016, No. 297, §1, eff. Jan. 1, 2017.



RS 37:1373 - Injunctions

§1373. Injunctions

A. The board may enjoin any person from engaging in doing the work of a tradesman plumber, journeyman plumber, master plumber, medical gas piping installer, medical gas and vacuum systems verifier, gas fitter, master gas fitter, or water supply protection specialist wherever it appears that a person is violating or is conspiring to violate the provisions of this Chapter. The board may also enjoin an employing entity from violating or conspiring to violate the provisions of this Chapter.

B. The injunctions provided for herein may be obtained without the necessity of posting bond. A court of competent jurisdiction may in its discretion award a reasonable attorney fee to the board in the event the board prevails in any such action. In order for the board to sustain any such action, it is not necessary to allege or prove either that an adequate remedy at law does not exist or that substantial or irreparable damage would result from the continued violation of this Chapter.

Acts 1990, No. 752, §1, eff. Jan. 1, 1991; Acts 1995, No. 824, §1; Acts 1999, No. 1020, §1, eff. July 9, 1999; Acts 2016, No. 297, §1, eff. Jan. 1, 2017; Acts 2016, No. 515, §1.



RS 37:1374 - Penalty

§1374. Penalty

A. Whoever violates the provisions of this Chapter shall be fined not less than five hundred dollars nor more than five thousand dollars, or imprisoned for not more than ninety days, or both.

B.(1) Upon receipt of a complaint from a consumer for whom the work was performed, the Louisiana State Plumbing Board shall have the authority to fine any person, or employing entity, who performs plumbing work or engages in the business of plumbing while not possessing a license or endorsement issued by the board or otherwise in violation of this Chapter, subject to the provisions of the Administrative Procedure Act, an amount not more than five thousand dollars. The monies collected pursuant to this Subsection shall be used by the board in a manner consistent with R.S. 37:1371.

(2) The provisions of Paragraph (1) of this Subsection also apply to unlicensed gas fitters.

C. Nothing in this Section shall be construed to supersede the exceptions provided for in R.S. 37:1376 and 1377.

Acts 1990, No. 752, §1, eff. Jan. 1, 1991; Acts 2011, No. 105, §1, eff. June 20, 2011; Acts 2016, No. 297, §1, eff. Jan. 1, 2017.



RS 37:1375 - Applicability of Chapter

§1375. Applicability of Chapter

This Chapter shall apply to:

A. All cities, towns, villages, communities and public sewerage and/or water districts in the State of Louisiana.

B. All areas within one mile of the boundary of any city or sewer or water districts, referred to above; and all areas within one mile of the community, sewerage or water facilities of the areas referred to above.

C. Nothing herein contained shall be construed to apply to any employee of any municipal department or gas, sewer, and/or water district system.

Amended by Acts 1964, No. 498, §1; Acts 1968, No. 298, §1.



RS 37:1376 - Exceptions

§1376. Exceptions

A. Any journeyman who has not been licensed and does his work in a place not previously under the jurisdiction of the Louisiana State Plumbing Board shall, upon payment of the regular examination fee, be issued a permit to continue the art of plumbing, limited to the area in which he has been previously doing plumbing work.

B. When an area, not previously covered by this Act, comes under the jurisdiction of the board, the board will take the following steps to license the journeymen who do work in that area.

(1) The board shall notify all plumbers in said area that they now come under the jurisdiction of the board by written advertisement in the local official journal. This notification shall inform the plumbers of the area that an examination will be given at a time which is not less than thirty days nor more than ninety days from the date of the publication.

(2) Any applicant who has practiced the art of plumbing in this area for the past five years and who is unable to meet the requirements for a journeyman license may upon payment of the required fee be issued a permit good until the next examination by the board which will permit him to continue practicing the art of plumbing, but shall limit his practice to the place in which he has been so licensed. This individual will be required to take each examination given by the board thereafter until he is able to qualify under the board's regulations.

(3) Any person who has taken four journeymen plumbers' examinations and still fails to qualify may be issued a qualified license to continue practicing the art of plumbing in the place in which he was issued temporary permits.

Amended by Acts 1964, No. 498, §1; Acts 1968, No. 298, §1.



RS 37:1377 - Definitions; exceptions

§1377. Definitions; exceptions

A. Master plumber. A "master plumber" is a natural person who possesses the necessary qualifications and knowledge to plan and lay out plumbing systems; who supervises journeyman plumbers in the installation, alteration, and/or repair of plumbing systems; and who is licensed as such by the board.

B.(1) Journeyman plumber. A "journeyman plumber" is a natural person who possesses the necessary qualifications and knowledge to install, alter, or repair plumbing systems; is licensed as such by the board; is supervised by a master plumber; and is in the employ of an employing entity.

(2) Tradesman plumber. A "tradesman plumber" is a natural person who possesses the necessary qualifications and knowledge to repair existing plumbing systems and is licensed by the board to repair existing plumbing systems in one- and two-family dwellings at the direction of a master plumber, without the supervision of a journeyman plumber.

C. Apprentice plumber. An "apprentice plumber" is a natural person engaged in learning the plumbing trade by working under the direct on-the-job supervision of a journeyman plumber and in the employ of an employing entity. Apprentice plumbers shall be indentured in an apprenticeship program approved by the Louisiana Workforce Commission.

D. Plumbing. "Plumbing" is the work or business of installing in buildings and on premises the pipes, fixtures, and other apparatus for supplying water, or removing liquid waste and/or water-borne waste, and fixtures, vessels and process piping that is in direct contact with products for human consumption. The term is also used to designate the installed fixtures, drainage fixtures and water distribution systems of buildings or premises. For purposes of this Chapter the definition of plumbing given above will not include:

(1) Water used in manufacturing establishments for processing products that are not for human consumption.

(2) Drilling of water wells.

(3) Community water supply distribution system or systems.

(4) Community sewage collection or treating system or systems.

(5) Fixtures, vessels or piping used by manufacturing establishments for removal of any waste other than human, vegetable or animal waste.

(6) All piping used for heating or cooling where it is not directly connected with a potable water supply system.

(7) All piping used for conveying oil, gas or other hydrocarbons.

(8) Work done by an individual on his own personal residence.

(9) Work done by an owner, management company, its agents, employees, or assigns for maintenance work to be carried out upon the owner's property, as such maintenance work is defined by rules of the State Plumbing Board. Such maintenance work shall specifically not include construction or installation.

E. Exceptions. Provided, however, anything herein to the contrary notwithstanding, the term "plumbing" shall not include pipes, fixtures, and other apparatus of any nature whatsoever used in manufacturing plants, or used in the exploration for, production of, or transportation of oil, gas, or other minerals, whether before, during, or after installation.

F. Medical gas piping. "Medical gas piping installation" is the work or business of installing in buildings and premises piping used solely to transport gases for medical purposes.

G. Water supply protection. "Water supply protection" is the work or business of installing, repairing, or maintaining backflow prevention devices hooked directly to a drinking water supply system and located on the property of the entity owning the water supply system and associated with "plumbing" as that term is defined in this Section.

H. Medical gas and vacuum systems verifier. A "medical gas and vacuum systems verifier" is a natural person who possesses the necessary qualifications and knowledge to test and verify the operation of medical gas and vacuum pipeline systems, subject to the professional qualifications standard established by the American Society of Sanitary Engineering Series 6000, Standard No. 6030, and who is licensed as such by the board.

I. Gas Fitter. A "gas fitter" includes any natural person who possesses the necessary qualifications and knowledge to install, alter, repair, improve, remove, or test natural gas piping, tanks, and appliances annexed to real property but does not include any person who is licensed by the Louisiana Liquefied Petroleum Gas Commission or any services or work performed pursuant to such a license.

J. Master Gas Fitter. A "master gas fitter" includes any natural person who possesses the necessary skills, abilities, proficiency, and qualifications to plan and lay out the details for installing and supervising the work of installing, repairing, and maintaining types of materials and equipment used for the construction, repair, removal, or improvement to natural gas piping systems and tanks annexed to real property but does not include any person who is licensed by the Louisiana Liquefied Petroleum Gas Commission or any services or work performed pursuant to such a license.

K. Gas Fitting. "Gas fitting" means the work or business of installing, repairing, improving, altering, or removing natural gas piping, fittings, valves, or tanks used for conveying fuel gas for appliances on or in premises or in buildings annexed to real property. For purposes of this Chapter, gas fitting does not include the following:

(1) The installation or maintenance of piping by any entity of a municipal or gas district system that is subject to the regulatory authority of the Public Service Commission, the New Orleans City Council, or the office of pipeline safety in the Department of Natural Resources.

(2) Any work done by a person who is licensed by the Louisiana Liquefied Petroleum Gas Commission or any other services performed pursuant to such a license.

Acts 1964, No. 498, §1; Acts 1968, No. 298, §1; Acts 1990, No. 752, §1, eff. Jan. 1, 1991; Acts 1990, No. 771, §1; Acts 1992, No. 447, §4; Acts 1995, No. 824, §1; Acts 1999, No. 1020, §1, eff. July 9, 1999; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2016, No. 297, §1, eff. Jan. 1, 2017; Acts 2016, No. 515, §1.



RS 37:1378 - Revocation of licenses; other disciplinary actions

§1378. Revocation of licenses; other disciplinary actions

A. The board may, pursuant to the procedures provided in the Administrative Procedure Act, revoke, suspend, or refuse to renew any license or endorsement issued by the board to any natural person. Grounds for revocation, or lesser disciplinary action, include but are not limited to the following:

(1) Conviction of a felony.

(2) Falsification of any material portion of a licensee's application or other requisite submission to the board including but not limited to insurance, work, training, or experience verifications.

(3) The habitual performance of the work of either a tradesman plumber, journeyman plumber, or a master plumber which is substantially below the standards established by the Louisiana Department of Health or any of its agencies or offices, or the habitual performance of work of a medical gas installer or medical gas and vacuum systems verifier not in compliance with regulations of the state fire marshal or related local governmental codes.

(4) The refusal of a master plumber, after notice from the board, to accurately designate an employment entity in his application, his renewal thereof, or upon any change in employment status with an employing entity.

(5) The habitual practice of a master plumber to knowingly allow any employing entity to hold itself out as engaging in the business of plumbing at a time when the employing entity does not employ the master plumber as designated to the board.

(6) The habitual practice of a tradesman plumber, journeyman plumber, master plumber, medical gas piping installer, or holder of a water supply protection specialist endorsement to knowingly allow any person not licensed by the board to perform plumbing work, medical gas piping installation, or the work of a water supply protection specialist, except as otherwise authorized by this Chapter.

(7) The violation of municipal or other local plumbing codes not otherwise preempted by this Chapter or related regulations as evidenced by adjudication before local governing authorities.

(8) The habitual violation by a master plumber, journeyman plumber, tradesman plumber, apprentice plumber, medical gas piping installer, medical gas and vacuum systems verifier, or holder of a water supply protection specialist endorsement of the rules and regulations adopted by the board.

(9) The habitual violation of any rules or regulations adopted by the board by a gas fitter or master gas fitter.

(10) The violation of any municipal code, any other code adopted by the board related to gas fitting not otherwise preempted by this Chapter, or any other related regulation as evidenced by an adjudication from a local governing authority.

(11) The refusal of a master gas fitter to accurately designate an employing entity or provide notice of any change in employment with an employing entity.

B. Any licensee whose license is revoked or otherwise restricted as provided herein, may within fifteen days of written notice by the secretary of the board of such revocation, appeal suspensively to the district court in the parish of his residence. The district court shall conduct a trial de novo, but shall not reverse or modify the decision of the board unless it determines that it is arbitrary and capricious. In the event a licensee presents new evidence to the district court, the court shall remand the matter to the board for additional fact-finding and, if appropriate, administrative orders.

Acts 1990, No. 752, §1, eff. Jan. 1, 1991; Acts 1995, No. 824, §1; Acts 1999, No. 1020, §1, eff. July 9, 1999; Acts 2016, No. 297, §1, eff. Jan. 1, 2017; Acts 2016, No. 515, §1.



RS 37:1379 - Advisory committee

§1379. Advisory committee

There shall be an advisory committee appointed by the Louisiana Pipe Trades Association and the Louisiana Association of Plumbing, Heating and Cooling Contractors, Inc., with each organization appointing five members to the committee. The committee shall have access to all meetings and records of the board and shall have the privilege of discussing board business at any and all meetings, and advise the board upon the board's activities. They shall receive no pay or expenses and shall not be qualified to vote.

Added by Acts 1964, No. 498, §1.



RS 37:1380 - Insurance requirements for master plumbers

§1380. Insurance requirements for master plumbers

A. No master plumber or restricted master plumber license shall be issued, renewed, or revived until the applicant has provided proof acceptable to the board that insurance has been issued to the employing entity which is designated in accordance with R.S. 37:1367 by an insurer authorized to do business in this state.

B. The employing entity shall maintain:

(1) Workers' compensation insurance as required by law.

(2) Motor vehicle bodily injury and property damage liability insurance in the minimum amount required by law.

(3) Comprehensive general liability and property damage insurance in a minimum aggregate amount of one hundred thousand dollars, except on plumbing work done in parishes under thirty thousand persons in population on buildings, residences, or structures being no more than six thousand square feet of interior space, the minimum aggregate amount shall be fifty thousand dollars.

C. The provisions of this Section shall not apply to a master plumber applying for and being issued an inactive master plumber license.

Acts 1991, No. 759, §1.



RS 37:1391 - Repealed by Acts 2001, No. 1137, 1.

CHAPTER 16-A. LOCKSMITHS

§1391. Repealed by Acts 2001, No. 1137, §1.



RS 37:1392 - Repealed by Acts 2001, No. 1137, 1.

§1392. Repealed by Acts 2001, No. 1137, §1.



RS 37:1393 - Repealed by Acts 2001, No. 1137, 1.

§1393. Repealed by Acts 2001, No. 1137, §1.



RS 37:1394 - Repealed by Acts 2001, No. 1137, 1.

§1394. Repealed by Acts 2001, No. 1137, §1.



RS 37:1395 - Repealed by Acts 2001, No. 1137, 1.

§1395. Repealed by Acts 2001, No. 1137, §1.



RS 37:1395.1 - Repealed by Acts 2001, No. 1137, 1.

§1395.1. Repealed by Acts 2001, No. 1137, §1.



RS 37:1396 - Repealed by Acts 2001, No. 1137, 1.

§1396. Repealed by Acts 2001, No. 1137, §1.



RS 37:1397 - Repealed by Acts 2001, No. 1137, 1.

§1397. Repealed by Acts 2001, No. 1137, §1.



RS 37:1398 - Repealed by Acts 2001, No. 1137, 1.

§1398. Repealed by Acts 2001, No. 1137, §1.



RS 37:1399 - Repealed by Acts 2001, No. 1137, 1.

§1399. Repealed by Acts 2001, No. 1137, §1.



RS 37:1400 - Repealed by Acts 2001, No. 1137, 1.

§1400. Repealed by Acts 2001, No. 1137, §1.



RS 37:1401 - Repealed by Acts 2001, No. 1137, 1.

§1401. Repealed by Acts 2001, No. 1137, §1.



RS 37:1430 - LOUISIANA REAL ESTATE LICENSE LAW

CHAPTER 17. LOUISIANA REAL ESTATE LICENSE LAW

§1430. Short title

This Chapter shall be known and may be cited as the "Louisiana Real Estate License Law."

Added by Acts 1983, No. 268, §1.



RS 37:1431 - Definitions

§1431. Definitions

As used in this Chapter the following words have the meaning ascribed to them in this Section unless the context clearly indicates otherwise:

(1) "Active licensee" means any currently licensed person whose license has not been transferred to inactive status and who is authorized to act in the capacity of a real estate broker or salesperson as provided for in this Chapter.

(2) "Agent" means a licensee acting under the provisions of this Chapter in a real estate transaction.

(3) "Associate broker" means a person who holds a broker's license and who is exclusively affiliated with and sponsored by another licensed real estate broker to participate in any activity described in this Section.

(4) "Broker" or "real estate broker" means a licensed real estate broker performing activities as an individual real estate broker, a sponsoring broker or designated qualifying broker, or a corporation, partnership, or limited liability company which has been granted a real estate license through a designated qualifying broker.

(5) "Buyer" means the transferee in a real estate transaction, and includes a person who executes an offer to purchase or lease real estate from a seller, whether alone or through an agent, or who seeks the services of an agent with the object of entering into a real estate transaction. "Buyer" includes a lessee.

(6) "Buyer's agent" means a licensee who is employed by and represents only the buyer in a real estate transaction, regardless of whether such agent's compensation is paid by the buyer directly or by the seller through a commission split with the listing agent.

(7) "Client" means one who engages the professional advice and services of a licensee as his agent and whose interests are protected by the specific duties and loyalties imposed by that relationship.

(8) "Commingling" means putting personal funds and funds belonging to other persons in one mass or mixing the funds together so they cannot be identified or differentiated.

(9) "Commission" means the Louisiana Real Estate Commission.

(10) "Dealing in options" means a person, firm, partnership, limited liability company, association, or corporation directly or indirectly taking, obtaining, or using an option to purchase, exchange, rent, or lease real property or any interest therein with the intent or for the purpose of buying, selling, exchanging, renting, or leasing said real property or interests therein to another or others, whether or not said option is in his name and whether or not title to said property passes through the name of said person, firm, partnership, limited liability company, association, or corporation in connection with the purchase, sale, exchange, rental, or lease of such real property in interest.

(11) "Franchise agreement" means an agreement whereby one party, the franchisor, authorizes a real estate broker, the franchisee, to use registered trademarks or other advertising tools to create a common identity among several brokers nationally or regionally for marketing purposes.

(12) "Inactive licensee" means any currently licensed person whose license has been transferred to inactive status and who is not authorized to act in the capacity of a real estate broker or salesperson as provided for in this Chapter.

(13) "Individual real estate broker" means an individual person licensed as a real estate broker and does not mean a licensed corporation, limited liability company, or partnership licensed as a real estate broker.

(14) "Licensee" means any person who has been issued a license by the commission to participate in any activity described in this Section.

(15) "Listing agent" means a licensee who has obtained a listing of real estate to act as an agent for compensation.

(16) "Listing agreement" means a written document signed by all owners of real estate or their authorized attorney in fact authorizing a broker to offer or advertise real estate described in such document for sale or lease on specified terms for a defined period of time. A listing agreement shall only be valid if signed by all owners or their authorized attorney in fact.

(17) "Mold" means any form of multicellular fungi that live on plant or animal matter and in indoor or outdoor environments. Types of mold often found in water-damaged building materials include but are not limited to cladosporium, penicillium, alternaria, aspergillus, fuarim, trichoderma, memnoniella, mucor, and strachybotrys chartarum.

(18) "Net listing agreement" means a listing agreement that authorizes a broker to take as his commission the difference between the higher sale price at which the real estate property is sold and the stipulated net price agreed upon to be received by the seller.

(19) Repealed by Acts 1995, No. 1207, §2.

(20) "Property management" means the marketing, leasing, or overall management of real property for others for a fee, commission, compensation, or other valuable consideration.

(21) "Property manager" means one who, for a fee, commission, or other valuable consideration, manages real estate, including the collection of rents, supervision of property maintenance, and accounting for fees received for another.

(22) "Qualifying broker" means the sponsoring broker for a licensed corporation, limited liability company, or partnership and is the individual real estate broker designated by a licensed corporation, limited liability company, or partnership, by resolution, as its representative in all matters relating to its real estate business activities in Louisiana and in administrative and regulatory matters before the commission.

(23) "Real estate" shall mean and include condominiums and leaseholds, as well as any other interest in land, with the exceptions of oil, gas and other minerals and whether the real estate is situated in this state or elsewhere.

(24) "Real estate activity" means any activity relating to any portion of a real estate transaction performed for another by any person, partnership, limited liability company, association, or corporation, foreign or domestic, whether pursuant to a power of attorney or otherwise, who for a fee, commission, or other valuable consideration or with the intention, in the expectation, or upon the promise of receiving or collecting a fee, commission, or other valuable consideration:

(a) Sells, exchanges, purchases, manages, rents, or leases or negotiates the sale, exchange, purchase, rental, or leasing of real estate.

(b) Offers or attempts or agrees to negotiate the sale, exchange, purchase, management, rental, or leasing of real estate.

(c) Lists or offers or attempts or agrees to list for sale or lease any real estate or the improvement thereon.

(d) Buys or offers to buy, sells or offers to sell, or otherwise deals in options on real estate or the improvements thereon.

(e) Advertises or holds himself, itself, or themselves out as engaged in the business of selling, exchanging, purchasing, managing, renting, or leasing real estate.

(f) Assists or directs in the procuring of prospects or the negotiation or closing of any transaction, other than mortgage financing, which results or is calculated to result in the sale, exchange, managing, leasing, or renting of any real estate, other than a provider of information, ideas, and materials to guide homeowners in the sale of their own property.

(g) Is engaged in the business of charging an advance fee or contracting for collection of a fee in connection with any contract whereby he undertakes primarily to promote the sale, exchange, purchase, rental, or leasing of real estate through its listing in a publication issued primarily for such purpose, or for referral of information concerning such real estate to brokers, or both.

(h)(i) Sells or attempts to sell or offers or attempts to negotiate the sale of any business whose assets include real estate or leases of real estate.

(ii) Lists or offers or attempts or agrees to list for sale any business whose assets include real estate or leases of real estate.

(25) "Real estate continuing education vendor" means any school, place, individual, or institution certified by the Louisiana Real Estate Commission which offers courses or seminars in real estate and related subjects to fulfill continuing education requirements for license or certificate renewal purposes.

(26) "Real estate salesperson" means a person, other than an associate broker, sponsored by a licensed real estate broker to participate in any activity described in this Section.

(27) "Real estate school" includes any place or institution certified by the commission which is open to the public for the instruction or training of individuals to engage in the selling of real estate.

(28) "Real estate transaction" means the selling, offering for sale, buying, offering to buy, soliciting for prospective purchasers, managing, offering to manage, leasing, offering to lease, renting, or offering to rent any real estate or improvements thereon, or any business or other entity whose assets include real estate or leases of real estate.

(29) "Seller" means the transferor in a real estate transaction, and includes an owner who lists real estate with an agent, whether or not a transfer results, or who receives an offer to purchase or lease real estate property of which he is the owner from an agent on behalf of another. "Seller" includes a lessor.

(30) "Sponsoring broker" means any individual real estate broker who sponsors associate brokers or real estate salespersons who participate in any activity described in this Section.

(31) "Subagent" means a licensee, other than a listing agent or a buyer's agent, who acts in cooperation with a listing agent in a real estate transaction.

(32) "Timeshare developer" means an individual, partnership, limited liability company, corporation, or other legal entity, or the successor or assignee thereof, who creates a timeshare plan or who is in the business of making sales of timeshare interests which it owns or purports to own.

(33) "Timeshare interest salesperson" means a person who directly sells or offers to sell any timeshare interest.

(34) "Timeshare registrant" means timeshare interest salespersons or timeshare developers registered by the commission.

Acts 1978, No. 514, §1; Acts 1979, No. 404, §1; Acts 1981, No. 309, §1; Acts 1983, No. 381, §1; Acts 1983, No. 380, §1; Acts 1983, No. 270, §1; Acts 1983, No. 552, §2; Acts 1986, No. 841, §1; Acts 1989, No. 655, §1, eff. Jan. 1, 1990; Acts 1990, No. 893, §1; Acts 1991, No. 354, §1, eff. Jan. 1, 1992; Acts 1995, No. 1207, §§1, 2; Acts 1997, No. 845, §1; Acts 2003, No. 1123, §1, eff. July 2, 2003; Acts 2006, No. 351, §1; Acts 2015, No. 81, §1.



RS 37:1432 - Louisiana Real Estate Commission; qualifications; terms of office

§1432. Louisiana Real Estate Commission; qualifications; terms of office

A. The Louisiana Real Estate Commission is hereby created within the office of the governor. The commission shall consist of eleven members appointed by the governor. One member shall be appointed from each of the seven supreme court districts. Two members shall be appointed at large. Two members shall be appointed from the following districts: one appointee from either the Fourth Congressional District or the Fifth Congressional District and one appointee from either the First, Second, Third, or Sixth Congressional District. Each appointment by the governor shall be submitted to the Senate for confirmation.

B. Each appointment to the commission shall be for a six-year term. No commissioner shall serve more than one six-year term.

C. Members of the commission shall be citizens and qualified electors of this state. Each member shall have actively engaged in the real estate business as a broker for at least five years next preceding the date of appointment.

D. A vacancy caused by any reason except the expiration of the term shall be filled by appointment by the governor for the remainder of the unexpired term.

E. The governor may remove any member of the commission for cause.

Acts 1978, No. 514, §1. Amended by Acts 1980, No. 730, §1, eff. July 29, 1980; Acts 1989, No. 655, §1, eff. Jan. 1, 1990; Acts 1991, No. 436, §1; Acts 2001, No. 8, §12, eff. July 1, 2001; Acts 2005, No. 78, §1; Acts 2009, No. 104, §1; Acts 2012, No. 803, §9.



RS 37:1433 - Officers; quorum; meetings; compensation

§1433. Officers; quorum; meetings; compensation

A. The commission shall elect from its members a chairman and a secretary and shall select a vice chairman to serve in the absence of the chairman.

B.(1) Six members of the commission shall constitute a quorum for all business. The commission shall meet quarterly or more often if necessary.

(2) The commission shall be limited to two regularly scheduled meetings per month. Additional meetings may be called upon application of three members.

C. Members of the commission shall be compensated at a rate of not more than fifty dollars a day for each meeting or for attending to commission business, however, a member attending two meetings on the same day shall not be compensated for more than one meeting on that day. Members shall also be reimbursed for their actual expenses covering travel, meals, lodging and other incidental expenses incurred while attending commission meetings or attending to commission business.

Acts 1978, No. 514, §1; Acts 1989, No. 655, §1, eff. Jan. 1, 1990; Acts 2016, No. 533, §1.



RS 37:1434 - Domicile

§1434. Domicile

The domicile of the commission shall be in the city of Baton Rouge.

Acts 1978, No. 514, §1.



RS 37:1435 - Powers of the commission

§1435. Powers of the commission

A. The commission shall have the full power and authority to:

(1) Regulate the issuance of real estate licenses, registrations, and certificates.

(2) Censure licensees, registrants, and certificate holders.

(3) Suspend or revoke licenses, registrations, and certificates.

(4) Impose additional continuing education requirements on licensees, registrants, or certificate holders.

(5) Purchase, acquire, develop, expand, sell, lease, maintain, mortgage, borrow funds, or otherwise contract with respect to immovable property and improvements thereon as it may deem necessary or appropriate to accomplish the provisions of this Chapter. Additionally, the commission shall have the authority to borrow funds with the approval of the State Bond Commission and to expend funds of the commission for the acquisition of immovable property and improvements thereon. In the event that the commission sells immovable property and improvements thereon, the revenue derived from the sale shall be retained by the commission and shall not be subject to reversion to the state general fund.

B. The commission shall adopt a seal by which it shall authenticate its proceedings.

C. The commission may:

(1) Adopt all necessary rules and bylaws for the administration and enforcement of this Chapter.

(2) Require any satisfactory proof it may desire as to the honesty, truthfulness, reputation, and knowledge of any applicant or of any of the officers or members of such applicant, if applicable, to any of the following:

(a) Real estate broker license.

(b) Real estate salesperson license.

(c) Real estate school or vendor certification.

(d) Timeshare interest salesperson registration.

(e) Real estate instructor approval or certification.

(3) Repealed by Acts 2016, No. 533, §2.

D. In addition to its general powers, as provided by way of extension and not of limitation, the commission may require all licensees, registrants, and certificate holders to keep records, as specified in this Chapter. The commission is authorized to inspect such records at the offices of the licensees, registrants, and certificate holders, by its duly authorized representatives between the hours of 9:00 a.m. and 4:00 p.m., with Saturdays, Sundays, and legal holidays excluded, and to subpoena any of the records.

E. The commission shall have the right to subpoena any licensee, registrant, certificate holder, or witness for the purpose of holding any hearing or in furtherance of an authorized investigation. Failure by a licensee or registrant to comply with a subpoena or subpoena duces tecum shall be punishable by the commission as pursuant to R.S. 37:1455.

F. The commission shall have the right to require all real estate licensees and registered timeshare developers to deposit all monies or things of value received on behalf of clients in a separate banking account or accounts in a legally chartered financial institution. The monies so received are not to be commingled with the personal funds of such licensees or registrants.

G. The commission shall appoint an executive director, who shall have such powers, authority, and responsibilities as the commission shall delegate. The commission shall establish the salary of the executive director, and may remove the executive director for cause.

H. The commission may adopt rules, regulations, and procedures in accordance with the Administrative Procedure Act, by which a determination may be made as to whom a disputed escrow deposit shall be released.

Acts 1978, No. 514, §1. Amended by Acts 1980, No. 387, §1; Acts 1983, No. 552, §2; Acts 1984, No. 943, §2, eff. July 20, 1984; Acts 1986, No. 837, §1; Acts 1989, No. 655, §1, eff. Jan. 1, 1990; Acts 1991, No. 642, §1; Acts 1995, No. 1207, §1; Acts 1999, No. 628, §1; Acts 2005, No. 78, §1; Acts 2016, No. 533, §§1, 2.



RS 37:1436 - Licensing and registration required

§1436. Licensing and registration required

A. Licenses issued by the commission shall be classed as active and inactive.

B. It shall be unlawful for any person, partnership, limited liability company, association, or corporation, foreign or domestic, whether pursuant to a power of attorney or otherwise, for a fee, commission, or other valuable consideration, or with the intention, in the expectation, or upon the promise of receiving or collecting a fee, commission or other valuable consideration, to engage in any real estate activity relating to any portion of a real estate transaction performed for another, unless exempted, as specified herein.

C. It shall be unlawful for any individual, partnership, limited liability company, corporation, or other legal entity, or the successor or assignee thereof, to create a timeshare plan, or to make sales of timeshare interests, which it owns or purports to own or for another, without first obtaining a registration, as provided in this Chapter, unless exempted, as specified therein.

D. Any person, corporation, partnership, limited liability company, or other legal entity that, directly or indirectly for another, with the intention or upon the promise of receiving any valuable consideration, offers, attempts, or agrees to perform, or performs any single act described herein, whether as a part of a transaction, or as an entire transaction, shall be deemed a licensee or registrant within the meaning of this Chapter. The commission of a single act by such a person or entity required to be licensed or registered under this Chapter and not so licensed or registered shall constitute a violation of the provisions of this Chapter.

Acts 1978, No. 514, §1; Acts 1989, No. 655, §1, eff. Jan. 1, 1990; Acts 1997, No. 845, §1; Acts 2016, No. 533, §1.



RS 37:1437 - Application for license

§1437. Application for license

A. Any person, partnership, limited liability company, association, or corporation, or other legal entity desiring to conduct real estate activity in this state, shall file an application for a license with the commission. The application shall be in such form and detail as the commission shall prescribe, setting forth the following:

(1) The name and address of the applicant and the name under which the applicant intends to conduct business.

(2) The place or places, including the city or village with the street and street number, if any, where the business is to be conducted.

(3) Such other information as the commission shall require.

B. Licenses shall be granted only to persons, partnerships, limited liability companies, associations, corporations, or other legal entities that bear a good reputation for honesty, trustworthiness, integrity, and competence to transact the real estate activities defined in this Chapter, in such a manner as to safeguard the interest of the public, and only after satisfactory proof of such qualifications has been presented to the commission.

(1) When an applicant has been convicted of forgery, embezzlement, obtaining money under false pretenses, larceny, extortion, conspiracy to defraud, or theft, or has been convicted of a felony or a crime involving moral turpitude in any court of competent jurisdiction, such untrustworthiness of the applicant, and the conviction, may in itself be sufficient grounds for refusal of a license.

(2) When an applicant has made a false statement of material fact on his application, such false statement may in itself be sufficient grounds for refusal of a license.

(3) Grounds for suspension or revocation of a real estate license in Louisiana or any other jurisdiction, or the previous suspension or revocation, of a real estate license in Louisiana or any other jurisdiction shall also be grounds for refusal to grant a license.

C. No individual real estate broker or salesperson's license shall be issued to any person who has not attained the age of eighteen years. No individual real estate broker or salesperson's license shall be issued to any person who is not a high school graduate or the holder of a certificate of high school equivalency.

(1)(a) All applicants for an initial individual real estate broker license shall have first been licensed for four years, with two of the four years occurring immediately preceding submission of a broker license application, and shall show evidence satisfactory to the commission that they have satisfactorily completed at least one hundred fifty hours of instruction, or its equivalent, in real estate courses approved by the commission. Satisfactory completion includes passage of an examination on course contents.

(b) At least thirty hours of the broker educational requirement shall be obtained in coursework emphasizing broker responsibilities.

(c) Each person obtaining an initial real estate broker's license shall complete forty-five post-license education hours within one hundred eighty days after the initial license date. Such hours shall be in subjects required by the commission including but not limited to laws, rules and regulations changes, finance, and the handling of funds. Post-license education hours may be used in the year completed to satisfy eight hours of the twelve-hour annual continuing education requirement; however, post-license education hours shall not satisfy the mandatory continuing education topic specified by the commission.

(2) The commission may accept real estate-related credit hours from an accredited college or university as partial substitution of the broker licensing educational requirement.

(3) The commission shall have the authority to accept experience in the real estate business or related fields as credit toward fulfillment of the education requirements set forth herein.

(4)(a) All applicants for a salesperson's license shall show evidence satisfactory to the commission that they have completed ninety hours or its equivalent of instruction in real estate coursework approved by the commission prior to licensure. Satisfactory completion includes passage of an examination on course contents.

(b) Each person obtaining an initial salesperson's license shall complete forty-five post-license education hours within one hundred eighty days after the initial license date. Such hours shall be in subjects required by the commission including but not limited to laws, rules and regulations changes, finance, and the handling of funds. Post-license education hours may be used in the year completed to satisfy eight hours of the twelve-hour annual continuing education requirement; however, post-license education hours shall not satisfy the four-hour mandatory continuing education topics specified by the commission.

(5)(a) In addition to all other education requirements set forth in this Chapter, regardless of initial license date, the license of an individual real estate broker or salesperson shall not be renewed unless the broker or salesperson shall furnish proof of completion of twelve hours per year of continuing education pertaining to matters, including but not limited to laws, rules, and regulations relative to licensing, appraisal, finance, taxes, zoning, environmental quality, and the United States Department of Housing and Urban Development. A minimum of four of the required annual continuing education hours shall be in subjects specified by the commission. Post-license education hours may be used to satisfy eight hours of the twelve-hour annual continuing education requirement; however, post-license education hours shall not satisfy the mandatory continuing education topics specified by the commission.

(b) The commission shall promulgate rules and regulations necessary to implement the continuing education and post-license education requirement and may mandate the completion of courses in specific real estate-related subjects. Such rules and regulations may require passage of an examination in order to satisfy the continuing education and post-license education requirement.

D. Every applicant for a license shall submit a sworn statement attesting that he has knowledge of and understands the provisions of the Fair Housing Act of 1968 and the Louisiana Equal Housing Opportunity Act, and any amendments thereto or any successor legislation subsequently following, and that the applicant shall not induce or attempt to induce any person to sell or rent any dwelling by representations regarding the entry or prospective entry into an area, subdivision, or neighborhood of a person or persons of a particular race, color, religion, or national origin.

E. A nonresident may obtain a broker or salesperson license and engage in the real estate business in this state under conditions prescribed by the commission.

Acts 1978, No. 514, §1. Amended by Acts 1978, No. 658, §1; Acts 1979, No. 404, §1; Acts 1980, No. 492, §1; Acts 1981, No. 309, §1; Acts 1989, No. 655, §1, eff. Jan. 1, 1990; Acts 1991, No. 642, §1; Acts 1993, No. 886, §1; Acts 1995, No. 1207, §§1, 2; Acts 1997, No. 220, §1; Acts 1997, No. 845, §1; Acts 1997, No. 1141, §2; Acts 1999, No. 452, §3; Acts 1999, No. 629, §1, eff. Jan. 1, 2000; Acts 2001, No. 924, §1; Acts 2008, No. 254, §1, eff. Jan. 1, 2009; Acts 2016, No. 533, §1.



RS 37:1437.1 - Timeshare registration

§1437.1. Timeshare registration

A. Any person or entity desiring to engage directly in the business of selling timeshare interests must register with the commission.

B. The application for registration shall be in such form as may be required by the commission and in accordance with R.S. 9:1131.9 so that only persons who have a good reputation for honesty, trustworthiness, and integrity may be so registered.

(1) The commission shall approve or deny such applications for registration within forty-five days from receipt of the application by the commission.

(2) When an applicant has been convicted of forgery, embezzlement, obtaining money under false pretenses, larceny, extortion, conspiracy to defraud, or theft, or has been convicted of a felony or a crime involving moral turpitude in any court of competent jurisdiction, such untrustworthiness of the applicant, and the conviction, may in itself be sufficient grounds for refusal of a timeshare interest sales registration.

(3) When an applicant has made a false statement of material fact on his application, such false statement may in itself be sufficient grounds for refusal of a timeshare interest sales registration.

(4) Grounds for suspension or revocation of a registration, or real estate license, or the previous revocation of a real estate license or registration in Louisiana or any other jurisdiction, shall be grounds for refusal to grant a timeshare interest sales registration.

(5) A timeshare registration shall not be issued to any person who has not attained the age of eighteen years. A timeshare interest sales registration shall not be issued to any person who is not a high school graduate or the holder of a certificate of high school equivalency.

C. The provisions of this Section shall not apply to a licensed real estate broker or salesperson or to employees of a timeshare developer registered under this Section.

D. Notwithstanding any other provisions of law, a timeshare developer may not avoid liability to timeshare purchasers for the acts of timeshare interest salespersons or real estate licensees on the basis that the timeshare interest salesperson or real estate licensee is merely an independent contractor.

E. Every nondeveloper timeshare sales registrant shall file and maintain with the Louisiana Real Estate Commission a bond issued by a surety company authorized to do business in this state in the amount of ten thousand dollars. This bond shall be in favor of the state for the use, benefit, and indemnity of any person who suffers any damage or loss as a result of the sale registrant's unfair or deceptive practice or other violation of law in connection with the sale offer or solicitation to sell of a timeshare interest.

F. Except for the provisions contained in R.S. 9:1131.12, the changes and additions effected by Act No. 999 of the 1985 Regular Session of the Legislature shall not apply to any timeshare project approved to operate by the Louisiana Real Estate Commission on or before June 1, 1985, if all of the following conditions have been met:

(1) Protection under the federal bankruptcy law has not been filed.

(2) The developer has not been suspended by the Louisiana Real Estate Commission.

(3) The project has been actively and consistently marketed as a timeshare project, if approved prior to July 20, 1984.

G. Any timeshare interest salesperson or seller of a timeshare interest shall comply with the provisions of the Louisiana Real Estate License Law and the rules adopted pursuant thereto, including licensure, unless otherwise exempt.

(1) The Louisiana Real Estate License Law shall not apply to a timeshare developer registered under this Section, acting as sole owner or sole lessor of real estate solely owned or solely leased by the developer, a registered affiliated entity, or a registered wholly-owned subsidiary of the developer.

(2) The Louisiana Real Estate License Law shall not apply to an existing timeshare owner who refers prospective purchasers, for compensation, provided that the existing timeshare owner adheres to all of the following:

(a) Refers no more than twenty prospective purchasers in any calendar year.

(b) Limits such activities to referring prospective purchasers of timeshare interests to the developer or the developer's employees or agents.

(c) Does not show, discuss terms or conditions, or otherwise participate in negotiation with regard to timeshare interests.

Added by Acts 1983, No. 552, §2; Acts 1984, No. 943, §2, eff. July 20, 1984; Acts 1985, No. 999, §§2,4; Acts 1989, No. 655, §1, eff. Jan. 1, 1990; Acts 2003, No. 978, §1; Acts 2016, No. 533, §1.

{{NOTE: SEE ACTS 1985, NO. 999, §5.}}



RS 37:1437.2 - Corporations; limited liability companies; partnerships; broker licenses

§1437.2. Corporations; limited liability companies; partnerships; broker licenses

A. Any corporation, limited liability company, or partnership formed under the laws of this state or any foreign corporation, limited liability company, or partnership that has been granted a certificate of authority to do business in this state may be granted a real estate broker's license by the commission upon application and compliance with the requirements of this Chapter.

B. Every application for a real estate broker license issued to a corporation, limited liability company, or partnership shall be submitted by a licensed individual real estate broker who has been chosen by the corporation, limited liability company, or partnership as its qualifying broker.

(1) An individual real estate broker may serve as a qualifying broker for more than one corporation, limited liability company, or partnership.

(2) A corporation, limited liability company, or partnership may designate a new qualifying broker at any time, as provided in R.S. 37:1441(C).

C. A corporation, limited liability company, or partnership shall notify the commission within five calendar days of its dissolution, accompanied by notice of the termination of the broker license, as provided in R.S. 37:1441, for each sponsored licensee, at which time the commission shall cancel the real estate broker license of the corporation, limited liability company, or partnership, thereby prohibiting such entity from performing any act for which a real estate broker license is required.

D. A corporation, limited liability company, or partnership shall notify the commission within five calendar days following the effective date of a merger or consolidation with another corporation, limited liability company, or partnership.

F.-I. Repealed by Acts 1999, No. 452, §3.

Added by Acts 1983, No. 380, §1. Acts 1989, No. 655, §1, eff. Jan. 1, 1990; Acts 1995, No. 1207, §1; Acts 1997, No. 845, §1; Acts 1999, No. 452, §3; Acts 2016, No. 533, §1.



RS 37:1437.3 - Inactive license

§1437.3. Inactive license

A. An inactive license status shall be established.

B. Any licensee in good standing with the commission may elect to place his license in an inactive license status by submitting the appropriate transfer application and remitting the applicable fees as set forth in this Chapter. Within the three-month delinquency period immediately following the expiration of the last active license and upon payment of appropriate renewal and inactive license transfer fees, former licensees may transfer their license to the inactive status.

C. During the period the license is in the inactive status, the licensee shall be prohibited from engaging in any activity requiring a real estate license. The licensee shall be required to renew the inactive license on an annual basis by filing the required renewal application and paying the inactive renewal fees as specified in this Chapter.

D. The licensee may request transfer from inactive status to active status at any time, provided the inactive license is current at the time the request is received at the commission.

E. An inactive licensee will not be required to fulfill the continuing education requirement established for active licensees on an annual basis; however, upon application to return to active license status the licensee shall have completed the continuing education specified as follows:

(1) Licensees remaining in the active status for less than one year shall have completed the twelve-hour continuing education requirement for the previous year.

(2) Licensees remaining in the inactive status from one to five years shall complete the number of continuing education hours specified herein for the following periods of inactivity:

(a) One to less than three years in the inactive status - twenty hours of continuing education.

(b) Three to less than five years in the inactive status - forty hours of continuing education.

(3) If the licensee remains in the inactive status for two to five renewal periods, the licensee shall complete a four-hour course covering Louisiana real estate license law or commission rules and regulations as part of the hours specified in Paragraph (2) of this Subsection to be eligible to return to active license status. The required four-hour course shall be completed within one year prior to the date of the license transfer to the active status.

(4)(a) The licensee may remain in the inactive license status indefinitely, provided the licensee complies with the annual inactive renewal procedures. Licensees remaining in the inactive status for five or more years shall be required to complete a maximum of eighty hours of approved continuing education within the five-year period immediately preceding the request to return to active license status.

(b) Such continuing education shall include a four-hour Louisiana real estate license law or commission rules and regulations course. The course shall be completed within one year prior to the date of the license transfer to the active status.

(c) Any licensee that has continued to obtain annual continuing education in the required areas during the period that the licensee is in the inactive status may cumulate those hours and be eligible to transfer to the active status at any time.

(5) Any request by an inactive licensee to transfer to active status shall be accompanied by payment of the prescribed fees and proof of completion of the applicable continuing education hours.

Acts 1989, No. 655, §1, eff. Jan. 1, 1990; Acts 1995, No. 1207, §1; Acts 1997, No. 845, §1; Acts 1999, No. 629, §1, eff. Jan. 1, 200; Acts 2016, No. 533, §1.



RS 37:1438 - Applicability

§1438. Applicability

A. The provisions of this Chapter shall not apply to:

(1) Any unlicensed person, partnership, limited liability company, association, or corporation, foreign or domestic, provided that the following requirements are met:

(a) The unlicensed person, partnership, limited liability company, association, or corporation, foreign or domestic, is the owner or lessor of the property.

(b) The unlicensed person, partnership, limited liability company, association, or corporation, foreign or domestic, performs acts of ownership regarding the property, either individually or through an employee or representative.

(c) The provisions of this Section shall not include any unlicensed person, partnership, limited liability company, association, corporation, foreign or domestic, in the business of selling or managing timeshare interests.

(2) The service rendered by an attorney at law on behalf of a client that may be required in the normal course of other legal representation.

(3) A receiver, trustee in bankruptcy, administrator, executor, tutor, or civil sheriff for any parish of this state.

(4) A trustee selling under a deed of trust or a mortgage.

(5) Any individual, corporation, partnership, trust, limited liability company, joint venture, or other entity that sells, exchanges, leases, or manages its own property, except persons, corporations, partnerships, trusts, limited liability companies, joint ventures, and other entities that are in the business of selling timeshare interests.

(6) Any salaried person employed by a licensed real estate broker for and on behalf of the owner of any real estate that the licensed broker has contracted to manage for the owner, if the salaried employee is limited in his employment to the following:

(a) Delivering a lease application, a lease, or any amendment thereof to any person.

(b) Receiving a lease application, lease, or amendment thereof, a security deposit, rental payment, or any related payment for delivery to and made payable to a property manager or owner.

(c) Showing a rental unit to any person, as long as the employee is acting under the direct instructions of the broker, including the execution of leases or rental agreements, provided the broker is responsible for the actions of his employees.

(d) Providing information about a rental unit, a lease, an application for lease, or the status of a security deposit or the payment of rent to any person.

(e) Assisting in the performance of property management functions by carrying out administrative, clerical, or maintenance tasks.

(7) Any person employed by a housing authority to manage its property or otherwise managing property of the Department of Housing and Urban Development, but only with respect to the management of such property.

(8) Any person managing agricultural property.

B, C. Repealed by Acts 1995, No. 1207, §2.

Acts 1990, No. 893, §1; Acts 1995, No. 1207, §§1, 2; Acts 2016, No. 533, §1.



RS 37:1439 - Issuance of license, certificate, or registration

§1439. Issuance of license, certificate, or registration

A. Upon compliance with the provisions of this Chapter and with the rules and regulations of the commission, the commission shall issue the appropriate license, certificate, or registration and shall prescribe the form of such license, certificate, or registration.

B. A broker license issued to an individual, partnership, limited liability company, association, corporation, or other legal entity, shall include the business name, the street address of the business, and the mailing address of the business, if it is different from the street address.

C. Each sales or associate broker license shall include the following information:

(1) The name of the licensee.

(2) The name of the sponsoring individual real estate broker, or the name of the partnership, limited liability company, association, corporation, or other legal entity, under which the license is issued.

(3) The license of each associate broker or salesperson shall be delivered to the individual real estate broker or the partnership, limited liability company, association, corporation, or other legal entity, under which the license is issued in the manner and mode determined by the commission.

D. Each timeshare developer registration shall include the name and street address of the developer and, the mailing address of the developer, if it is different from the street address.

E. Each timeshare sales registration shall include all of the following information:

(1) The name of the sales registrant.

(2) The residential address of the sales registrant, and the mailing address of the sales registrant, if it is different from the residential address.

(3) The name of the developer who employs the sales registrant.

F. The timeshare sales registration shall be delivered to the developer in the manner and mode determined by the commission and shall be kept in the custody and control of that developer.

G.(1) Associate brokers, salespersons, and timeshare interest salespersons shall not conduct any activities requiring a license or registration until such license or registration has been issued and is in the custody of the sponsoring broker or employing timeshare developer.

(2) This provision shall not apply if the sponsoring broker or employing timeshare developer has received written authorization from the commission authorizing such activity pending the issuance of the license or timeshare registration by the commission.

Acts 1978, No. 514, §1. Acts 1986, No. 670, §1; Acts 1995, No. 1207, §1; Acts 1997, No. 845, §1; Acts 1999, No. 452, §2; Acts 2016, No. 533, §1.



RS 37:1439.1 - Repealed by Acts 1995, No. 1207, 2.

§1439.1. Repealed by Acts 1995, No. 1207, §2.



RS 37:1439.2 - Repealed by Acts 1995, No. 1207, 2.

§1439.2. Repealed by Acts 1995, No. 1207, §2.



RS 37:1440 - Examination

§1440. Examination

A. Professional competency as referred to in this Chapter shall be established by an examination prepared by or under the supervision of the commission. The examination shall be of a scope sufficient in the judgment of the commission to determine that a person is professionally competent to act as a real estate broker or salesperson. The commission shall make all necessary rules and regulations governing the time, place, and method of conducting such examinations.

B. The examination shall consist of such technical and professional subjects relating to the real estate business as the commission shall prescribe or believe applicable in order to determine the professional competency of the applicant and to protect the interests of the public.

C. Examinations shall be conducted, administered, and scored by either the Department of State Civil Service or by a national testing service.

Acts 1978, No. 514, §1. Amended by Acts 1980, No. 492, §1; Acts 1989, No. 655, §1, eff. Jan. 1, 1990.



RS 37:1441 - Return of license or registration upon transfer or termination

§1441. Return of license or registration upon transfer or termination

A. When the sponsorship of an associate broker or salesperson is terminated for any reason, the terminating party shall submit a form attesting to the termination to the commission, within five calendar days of such termination.

(1) Upon submission of a form indicating the termination of sponsorship, the license of an associate broker or salesperson shall no longer be in force or effect, and the associate broker or salesperson shall be prohibited from conducting real estate activities, as defined in this Chapter, until such time as the associate broker or salesperson obtains a new sponsoring broker.

(2) An associate broker or salesperson, whose sponsorship has been terminated, shall be entitled to a license transfer upon submission of a form indicating the transfer to a new broker to the commission and payment of the required fee.

B.(1) When the affiliation of a timeshare sales registrant with a registered developer is terminated for any reason, the developer shall notify the commission in writing within five days of such termination.

(2) Any timeshare sales registrant, whose affiliation with a registered developer has been terminated, shall notify the commission, in writing prior to beginning an affiliation with another registered developer.

(3) When an affiliate timeshare sales registrant is terminated by a registered timeshare developer, such sales registration shall no longer be in force or effect, until such time that the commission receives a written notice that the timeshare sales registrant is affiliated with a new developer and the prescribed fees have been remitted.

C. When the association between a designated qualifying broker and a partnership, limited liability company, association, corporation, or other legal entity, foreign or domestic, is terminated for any reason, the following actions shall be taken:

(1) The terminating party shall submit a copy of the letter or resignation or termination to the commission, within five calendar days of such termination.

(2) The outgoing qualifying broker shall notify all sponsored licensees within five calendar days of the termination, including the effective date, by certified or registered mail.

(3) Neither the licensed partnership, limited liability company, association, corporation, or other legal entity, foreign or domestic, nor any licensee sponsored by the terminated qualifying broker, shall engage in any real estate activity requiring a license until a new qualifying broker has been designated by the partnership, limited liability company, association, corporation, or other legal entity, foreign or domestic, and the designation has been reflected in the files of the commission.

(4) Upon termination of a qualifying broker's association with a partnership, limited liability company, association, corporation, or other legal entity, foreign or domestic, such entity shall designate a new qualifying broker and shall notify the commission by submission of a form indicating the designation of such broker within five calendar days of the termination.

(5) Upon designation of a new qualifying broker, the outgoing qualifying broker shall provide custody of the licenses of all sponsored licensees to the new designated qualifying broker.

(6) All sponsored licensees of the partnership, limited liability company, association, corporation, or other legal entity, foreign or domestic, shall be informed of the change in the designation of a qualifying broker, including the effective date, by certified or registered mail, not later than five calendar days following the effective date of the designation.

Acts 1978, No. 514, §1. Acts 1986, No. 839, §1; Acts 1995, No. 1207, §1; Acts 1997, No. 845, §1; Acts 2016, No. 533, §1.



RS 37:1441.1 - Repealed by Acts 1995, No. 1207, 2.

§1441.1. Repealed by Acts 1995, No. 1207, §2.



RS 37:1442 - License, certificate, and registration issuance and renewal

§1442. License, certificate, and registration issuance and renewal

A. Each license, certificate, or registration issued under this Chapter shall be issued for a period of one year and shall expire on December thirty-first following the date upon which it is issued. Each license, certificate, or registration shall be renewed annually. Conducting any activity authorized by the license, certificate, or registration after the expiration of the license, certificate, or registration shall be deemed a violation of this Chapter. Licenses, certificates, or registrations not renewed by January first shall be considered expired.

B. Any licensee or registrant who fails to renew timely may thereafter renew upon payment of the appropriate renewal and delinquent fees and upon filing of a complete renewal application. The period for delinquent renewal of an expired license or registration shall be limited to the three-month period immediately following the expiration date of the active license or registration. Failure to delinquently renew an expired license or registration during this three-month period shall result in a forfeiture of renewal rights and shall require the former licensee or registrant to apply as an initial applicant and meet all requirements of an initial applicant.

C. Any inactive licensee who fails to renew timely may thereafter renew upon payment of the appropriate renewal fees and filing of a complete renewal application. The period for delinquent renewal of an expired delinquent inactive license will be limited to the three-month period immediately following the expiration date of the inactive license. Failure to renew delinquently an expired inactive license during the three-month period will result in the forfeiture of renewal rights and will require the former licensee to apply as an initial applicant and meet all requirements of an initial applicant.

D. Timeshare registrants who fail to renew timely may thereafter renew within three months of the expiration of their registration upon payment of a delinquency renewal fee; however, registered developers of timeshare projects who qualify under Section 5 of Act No. 999 of the 1985 Regular Session of the Legislature but who fail to renew timely shall no longer qualify under that Section.

Acts 1983, No. 269, §1; Acts 1983, No. 552, §2; Acts 1986, No. 840, §1; Acts 1989, No. 655, §1, eff. Jan. 1, 1990; Acts 1995, No. 1207, §1; Acts 1999, No. 452, §2; Acts 2007, No. 35, §1.



RS 37:1443 - Fees

§1443. Fees

The commission may charge:

(1) Initial fees for licensing or certification:

(a) Individual real estate broker's license                                                     $120.00

(b) Corporate, partnership, or limited liability

company real estate broker's license                                                             $120.00

(c) Branch office license                                                                              $ 45.00

(d) Real estate salesperson's license                                                             $ 45.00

(e) School certification                                                                                 $650.00

(f) Instructor application/certification                                                          $ 35.00

(g) Instructor certification re-examination                                                   $ 35.00

(h) Continuing education vendor                                                                 $300.00

(2) Renewal fees for licensing or certification:

(a) Real estate active broker's license                                                           $ 70.00

(b) Real estate inactive broker's license                                                       $ 35.00

(c) Branch office license                                                                              $ 45.00

(d) Real estate active salesperson's license                                                  $ 35.00

(e) Real estate inactive salesperson's license                                                $ 35.00

(f) School certification                                                                                 $300.00

(g) Instructor certification                                                                            $ 35.00

(h) Continuing education vendor                                                                 $150.00

(3) Fees for timeshare registration:

(a) Initial public offering statement filing fee                                              $500.00

(b) Additional public offering statement filing fee                                      $250.00

(c) Initial timeshare developer registration                                                  $120.00

(d) Timeshare developer renewal fee                                                           $ 70.00

(e) Initial timeshare interest salesperson fee                                                $ 45.00

(f) Timeshare interest salesperson renewal fee                                            $ 35.00

(g) Repealed by Acts 2016, No. 533, §2.

(4) Delinquent fees, in addition to the renewal fee, if not renewed by December thirty-first of the applicable license, registration, or certification period:

(a) January 1 - February 15 Active and inactive Licensees                         $ 50.00

(b) February 16 - March 31 Active Licensees                                              $200.00

(c) February 16 - March 31 Inactive Licensees                                            $ 50.00

(d) January 1 - January 31 Real estate schools, vendors,

and pre-license instructors                                                                              $ 50.00

(5) Transfer fees:

(a) Active status to inactive status                                                                $ 45.00

(b) Inactive status to active status                                                                $ 45.00

(c) All other transfers                                                                                   $ 35.00

(6) Processing fee                                                                                         $ 25.00

(7) License verification                                                                                $ 25.00

(8) Continuing education course registration                                               $ 15.00

Acts 1978, No. 514, §1; Amended by Acts 1981, No. 309, §1; Acts 1983, No. 552, §2; Acts 1985, No. 999, §2; Acts 1989, No. 655, §1, eff. Jan. 1, 1990; Acts 1995, No. 1207, §1; Acts 1997, No. 845, §1; Acts 2007, No. 35, §1; Acts 2016, No. 533, §§1, 2.



RS 37:1444 - Broker, place of business; branch office license

§1444. Broker, place of business; branch office license

The business address registered by a broker with the commission shall be considered as the place of business from which the broker will conduct real estate activities requiring licensing in Louisiana. If a broker conducts business from more than one place of business, a branch office license shall be required for each place of business maintained by the broker.

Acts 1978, No. 514, §1; Acts 1995, No. 1207, §1.



RS 37:1445 - Unlicensed persons cannot recover brokerage charges

§1445. Unlicensed persons cannot recover brokerage charges

No action or suit shall be instituted, nor recovery be had, in any court of this state by any person for compensation for any act done or service rendered, the doing or rendering of which is prohibited under the provision of this Chapter to other licensed brokers or licensed salespersons unless such person was duly licensed under this Chapter as a broker or salesperson prior to the time of offering to perform any such act or service or procuring any promise to contract for the payment of compensation for any such contemplated act of service.

Acts 1978, No. 514, §1; Acts 1984, No. 943, §2, eff. July 20, 1984; Acts 1984, No. 814, §1; Acts 1989, No. 655, §1, eff. Jan. 1, 1990.



RS 37:1446 - Compensation; independent contractor status of salespersons and associate brokers

§1446. Compensation; independent contractor status of salespersons and associate brokers

A. No payment of a commission or compensation shall be made by any licensee or registrant to any person who has not first secured a license or registration under the provisions of this Chapter. This Subsection shall not apply to a nonresident broker who is currently licensed in his state of residence.

B. No payment of a commission or other compensation shall be made by any broker to any licensee when the paying broker has knowledge that the receiving licensee has agreed to pay or intends to pay or otherwise deliver a portion of the commission or compensation to an unlicensed person or entity.

C. Associate brokers, salespersons, and timeshare interest salespersons shall not pay or offer to pay any commission or valuable consideration for the performance of any act herein specified.

D. Payment of a commission or compensation may be made to and accepted by former licensees and registrants for transactions negotiated by them while duly licensed or registered by the commission.

E. An active licensee may accept compensation for transactions that were initiated by the licensee while under sponsorship of a former sponsoring or qualifying broker, provided that the compensation is transmitted through the current sponsoring or qualifying broker.

F. An active real estate licensee shall not accept a commission or other valuable consideration for the performance of any act herein specified, or for performing any act relating thereto, from any person, except their sponsoring or qualifying broker.

G. Associate brokers and salespersons may assign or direct that commissions or other compensation earned in connection with a real estate transaction be paid by their licensed sponsoring broker to an unlicensed corporation of which the associate broker or salesperson is the sole officer, director, and shareholder, or an unlicensed limited liability company of which the associate broker or salesperson is the sole manager.

H. A sponsored real estate licensee shall be an independent contractor of the sponsoring or qualifying broker for all purposes and shall not be an employee of the sponsoring or qualifying broker, if all of the following conditions are met:

(1) The real estate salesperson or associate broker is a licensee.

(2) Substantially all of the sponsored licensee's remuneration for the services performed is directly related to sales or other output rather than the number of hours worked.

(3) There is a written agreement between the sponsored licensee and the sponsoring or qualifying broker that specifies that the sponsored licensee will not be treated as an employee.

Acts 1978, No. 514, §1; Acts 1989, No. 655, §1, eff. Jan. 1, 1990; Acts 1995, No. 1207, §1; Acts 1997, No. 845, §1; Acts 1999, No. 452, §2; Acts 2003, No. 321, §1; Acts 2006, No. 332, §1, eff. July 1, 2006; Acts 2016, No. 533, §1.



RS 37:1447 - Referral fees; interference with brokerage relationships

§1447. Referral fees; interference with brokerage relationships

A.(1) It is unlawful for any person, including but not limited to a relocation company, to directly or indirectly solicit or request a referral fee or similar payment for the referral of a buyer or seller unless the person seeking the referral fee has reasonable cause. Reasonable cause shall not exist unless:

(a) The person seeking the referral fee introduced the client to the licensee or registrant from whom the referral fee is being sought; or

(b) The person seeking the referral fee has a written contractual relationship with the licensee or registrant for a referral fee or similar payment; and

(c) The licensee or registrant has received the client referral prior to the client contracting to buy or list real estate with the licensee or registrant.

(2) The solicitation or request of a referral fee or similar payment in accordance with this Subsection shall not create a legal right to be paid such fee or payment.

B. It is unlawful to interfere with a real estate brokerage relationship. The demand for a referral fee from a licensee or registrant when reasonable cause for payment does not exist constitutes interference with a real estate brokerage relationship. A threat by a third party to reduce, withhold, or eliminate any relocation benefits in order to generate a referral fee from a licensee or registrant when reasonable cause for payment does not exist also constitutes interference with a real estate brokerage relationship. Notwithstanding the foregoing, communications between an employer or its representative and an employee concerning relocation policies and benefits shall not constitute interference with a real estate brokerage relationship.

C. It is unlawful for any person, licensed or unlicensed, to interfere with the contractual relationship between a licensee or registrant and a client by counseling a client or another licensee or registrant on how to terminate or amend an existing contractual relationship between a licensee or registrant and a client. Communicating a company's relocation policy or benefits to an employee or consumer shall not be considered a violation of this Subsection as long as the communication does not involve advice or encouragement on how to terminate or amend an existing contractual relationship between a licensee or registrant and a client.

D. A prevailing party in any action for violations of this Section may be awarded actual damages, plus reasonable attorney fees. In addition to bringing an action in court, violations of this Section may be addressed through mediation services. Such mediation services shall include but shall not be limited to mediation through real estate entities who specifically offer programs for resolving complaints involving real estate referral fees.

Acts 2001, No. 261, §1.



RS 37:1448 - Revocation or suspension of licenses

§1448. Revocation or suspension of licenses

A. Any licensee whose license is suspended or revoked in accordance with this Chapter shall be deemed an unlicensed person during the period of suspension or revocation and shall be subject to the penalties prescribed for unlicensed persons, if he engages in activity requiring licensure during the period of suspension or revocation. The commission retains jurisdiction over all unlicensed persons relative to violations of and enforcement of the provisions of this Chapter.

B. The revocation or suspension of a broker's license shall automatically suspend the license of every associate broker or salesperson who is sponsored by the broker whose license was suspended or revoked. The sponsoring broker shall, within seventy-two hours of notification by the commission of the final action on the revocation or suspension of his license, return to the commission all licenses of the licensees sponsored by him.

C. A sponsoring broker shall, within seventy-two hours of notification by the commission, return his license or the license of any associate broker or salesperson sponsored by him when such license has been suspended or revoked by the commission.

Acts 1978, No. 514, §1. Amended by Acts 1981, No. 309, §1; Acts 1995, No. 1207, §1; Acts 2003, No. 713, §1.



RS 37:1448.1 - Non-compete agreements

§1448.1. Non-compete agreements

A. A non-compete agreement between a real estate broker and licensee which requires the licensee to refrain from carrying on or engaging in a business similar to that of the real estate broker or from soliciting customers of the real estate broker within a specified parish or parishes, municipality or municipalities, or parts thereof, so long as the real estate broker carries on a like business therein, for any period of time up to two years, shall be unenforceable and an absolute nullity unless the licensee shall have the right to rescind the non-compete agreement until midnight of the third business day following the execution of the non-compete agreement or the delivery of the agreement to the licensee, whichever is later. In any agreement between the broker and licensee, which includes a non-compete agreement, the non-compete agreement shall be prominently displayed in bold-faced block lettering of not less than ten-point type.

B. Any action to enforce the provisions of this Section shall be brought in a court of competent jurisdiction in this state.

C. The provisions of this Section shall be effective as to agreements entered into after January 1, 2006.

Acts 2005, No. 229, §1.



RS 37:1448.2 - Revocation or suspension of registration

§1448.2. Revocation or suspension of registration

A timeshare registrant will within seventy-two hours of notification by the commission of the final action on the revocation or suspension of a registration issued to a timeshare interest salesperson or a timeshare developer return such registration to the commission.

Acts 1989, No. 655, §1, eff. Jan. 1, 1990.



RS 37:1448.3 - Net listing agreements

§1448.3. Net listing agreements

It is unlawful for any real estate broker to advise or encourage a seller in relation to, or to enter into, a net listing agreement as described in R.S. 37:1431(34), for the sale of residential real estate property or any land as defined in R.S. 47:2302.

Acts 2015, No. 81, §1.



RS 37:1449 - Broker to insure provision of contract; retention of records

§1449. Broker to insure provision of contract; retention of records

A. Licensees acting in the capacity of an agent or subagent, and registrants shall insure that their respective principal party signing any document in a real estate transaction is provided a copy of the document immediately after the signing of the document.

B. Licensees and registrants shall insure that persons signing any document in a real estate transaction that pertains to more than one party are provided with a copy of the completed document bearing the signatures of all parties to the transaction within five days after the final signature is affixed to the document.

C. Written agreements for the sale or management of real estate shall specify a definite expiration date that shall not be subject to qualifying terms or conditions.

D.(1) Individual real estate brokers shall retain all of the following records, readily available and properly indexed, for a period of five years:

(a) Bank statements, copies of deposit slips, and cancelled checks on all escrow or trust accounts.

(b) Copies of all documents that pertain in any way to real estate transactions wherein the individual real estate broker or licensees sponsored by the individual real estate broker have appeared in a licensing capacity.

(2) The requirement regarding copies shall not be altered by the transfer of a broker to that of an associate broker, an unlicensed person, or an inactive licensee.

E.(1) Partnerships, limited liability companies, associations, corporations, or other legal entities, foreign or domestic, and real estate brokers shall retain the following records, readily available and properly indexed, for a period of five years:

(a) Bank statements, copies of deposit slips, and cancelled checks on all escrow or trust accounts.

(b) Copies of all documents that pertain in any way to real estate transactions wherein the partnership, limited liability company, association, corporation, or other legal entity, foreign or domestic, the designated qualifying broker, or licensees sponsored by same, have appeared in a licensing capacity.

(2) This requirement, regarding copies, shall not be altered by the partnership, limited liability company, association, corporation, or other legal entity, foreign or domestic, transferring the broker license to the inactive status or failure to renew such license.

Acts 1978, No. 514, §1; Acts 1984, No. 943, §4, eff. July 20, 1984; Acts 1989, No. 655, §1, eff. Jan. 1, 1990; Acts 1991, No. 642, §1; Acts 1995, No. 1207, §1; Acts 1997, No. 845, §1; Acts 2003, No. 1123, §1, eff. July 2, 2003; Acts 2016, No. 533, §1.



RS 37:1449.1 - Duty of real estate licensees to use purchase agreement forms

§1449.1. Duty of real estate licensees to use purchase agreement forms

A. A licensee representing either the buyer or seller of residential real property shall complete the purchase agreement form prescribed by the Louisiana Real Estate Commission in making an offer to purchase or sell residential real property. No person shall alter the purchase agreement form; however, addendums or amendments to the purchase agreement form may be utilized.

B. The promulgation of this form shall be conducted in accordance with the Administrative Procedure Act no later than July 1, 2007.

C.(1) As used in this Section, the term "purchase agreement form" shall mean a document in a form prescribed by the Louisiana Real Estate Commission as a written agreement for the sale or purchase of residential real property.

(2) As used in this Section, the term "residential real property" means real property consisting of one or not more than four residential dwelling units, which are buildings or structures each of which are occupied or intended for occupancy as single family residences.

D. The provisions of this Section shall apply to the sale of residential real property on or after January 1, 2008.

Acts 2006, No. 333, §1.



RS 37:1450 - Duty of licensees, registrants, and certificate holders to report legal action pertaining to real estate activities

§1450. Duty of licensees, registrants, and certificate holders to report legal action pertaining to real estate activities

A. It shall be the duty of every licensee, registrant, and certificate holder to notify the commission within ten days by registered or certified mail or by hand delivery of the following actions:

(1) The rendering of a final judgment against him by a court of competent jurisdiction, the subject matter of which involves a real estate transaction in which he was acting as a licensee, registrant, or certificate holder.

(2) The institution of criminal prosecution by arrest or indictment the subject matter of which involves a real estate transaction in which he was acting as a licensee, registrant, or certificate holder.

(3) Any final conviction of him by a court of competent jurisdiction for forgery, embezzlement, obtaining money under false pretenses, larceny, extortion, conspiracy to defraud, theft, or any other felony, or any crime involving moral turpitude.

B. It shall be the duty of every licensee, registrant, and certificate holder who is the custodian of client funds to report the institution of bankruptcy proceedings to the commission, in writing and by registered or certified mail or hand delivery within ten days of institution of such proceedings.

(1) Bankruptcy proceedings which shall be reported include those in which the petitioner is named as a debtor, whether classified as voluntary or involuntary, personal, corporate, or partnership, or which is in any way connected with the licensee's, registrant's, or certificate holder's real estate business activities.

(2) The report to the commission shall include a listing which identifies the owner or owners of the funds, the amount of funds held, the name of the financial institution, and the number of the account in which the funds are deposited.

Acts 1978, No. 514, §1. Amended by Acts 1981, No. 594, §1; Acts 1983, No. 552, §2; Acts 1989, No. 655, §1, eff. Jan. 1, 1990; Acts 1995, No. 1207, §1.



RS 37:1451 - Death or incapacity of a real estate broker

§1451. Death or incapacity of a real estate broker

A. (1) The commission shall be notified in writing when a sponsoring broker dies and shall have the authority to appoint an active licensed associate broker or salesperson to complete, carry out, and enforce any incomplete real estate business activities of the deceased sponsoring broker, including real estate contracts left pending at the time of the death.

(2) The associate broker or salesperson shall immediately notify all sponsored licensees that the sponsoring broker has died. Such notice shall advise the sponsored licensees that no new contracts shall be instituted.

(3) In the absence of any sponsored licensees, the commission shall have the authority to appoint an active licensed broker to complete, carry out, and enforce any incomplete real estate activities of the deceased sponsoring broker, including real estate contracts left pending at the time of the death.

B. In the event of the physical or mental impairment of an individual real estate broker, the commission shall have the authority to appoint another individual real estate broker to complete, carry out, and enforce any incomplete real estate business activities of the impaired sponsoring broker, including real estate contracts left pending at the time of the impairment.

C. In the event of the physical or mental impairment of a sponsoring broker, an associate broker or, in the absence of an associate broker, a salesperson sponsored by the broker may be appointed by the commission to temporarily assume the duties and responsibilities of the broker.

D. In the event of the death or physical or mental incapacity of a qualifying broker, the commission shall be immediately notified and the licensed corporation, limited liability company, or partnership shall appoint a new qualifying broker within five days.

Acts 1978, No. 514, §1; Acts 1989, No. 655, §1, eff. Jan. 1, 1990; Acts 1995, No. 1207, §1; Acts 2016, No. 533, §1.



RS 37:1452 - REPEALED BY ACTS 1989, NO. 655, 2, EFF. JAN. 1, 1990.

§1452. REPEALED BY ACTS 1989, NO. 655, §2, EFF. JAN. 1, 1990.



RS 37:1453 - Investigations

§1453. Investigations

A. The commission may, upon its own motion, and shall, upon the verified complaint in writing of any person, investigate the actions of any licensee, registrant, certificate holder, or any person who assumes to act in any such capacity. Such an investigation may include inquiries and inspections of records.

B. Every licensee, registrant, and certificate holder shall cooperate fully with and answer all questions propounded by commission personnel conducting an investigation, inquiry, or records inspection.

C. Every licensee, registrant, and certificate holder shall produce any document, book, or record in his possession, or under his control, relative to any investigation, inquiry, or records inspection conducted by commission personnel.

D. The commission shall not become involved in disputes between licensees or registrants in any matter regarding the entitlement to or payment of commissions, fees, or compensation involving the sale or lease of real estate.

Acts 1978, No. 514, §1; Acts 1983, No. 552, §2; Acts 1986, No. 842, §1; Acts 1989, No. 655, §1, eff. Jan. 1, 1990; Acts 1995, No. 1207, §1.



RS 37:1454 - False information

§1454. False information

It is unlawful for any person or his agent to file with the commission any notice, statement, or other document, required under the provisions of this Chapter which is false or contains any material misstatement of fact.

Acts 1978, No. 514, §1; Acts 1989, No. 655, §1, eff. Jan. 1, 1990.



RS 37:1455 - Causes for censure, suspension, or revocation of license, registration, or certification

§1455. Causes for censure, suspension, or revocation of license, registration, or certification

A. The commission may censure a licensee, registrant, or certificate holder or conditionally or unconditionally suspend or revoke any license, registration, or certificate issued under this Chapter, levy fines or impose civil penalties not to exceed five thousand dollars, or impose continuing education requirements on licensees, registrants, or certificate holders if, in the opinion of the commission, a licensee, registrant, or certificate holder is performing or attempting to perform or has performed or has attempted to perform any of the following acts:

(1) Committing any act in violation of the Louisiana Real Estate License Law not specified in this Section.

(2) Violating any rule or regulation promulgated by the commission in the interest of the public and consistent with the provisions of this Chapter.

(3) Committing any act in violation of the Louisiana Timesharing Act.

(4) Failure to account for any money coming into his possession belonging to others.

(5) Failure to properly disburse money which belongs to others upon its coming into his possession.

(6) Commingling the money or other property of his principals with his own.

(7) Accepting, giving, or charging any undisclosed commission, rebate, or direct profit on expenditures made for a principal.

(8) Representing or attempting to represent a real estate broker or real estate agency other than the licensed broker or agency listed on the real estate license issued by the commission.

(9) Acting in the dual capacity of agent and undisclosed principal in any transaction. However, such a relationship shall not constitute dual agency if the licensee is the seller or lessor of property that he owns or if the property is owned by a real estate business of which the licensee is the sole proprietor and agent and the same is disclosed to the buyer or tenant.

(10) Guaranteeing or authorizing any person to guarantee future profits which may result from the resale of real property.

(11) Offering real estate for sale or lease without the written consent of the owner or his authorized agents. Undivided real estate may be offered for sale or lease with the written consent of the owner of the property to be sold or leased as to his undivided portion of the property.

(12) Offering real estate for sale or lease on terms other than those authorized by the owner or his authorized agent.

(13) Offering any inducement to or in any way encouraging a party to a written contract involving the sale, lease, or management of real estate to break such contract for the purpose of substituting, in lieu thereof, a new contract with another principal or licensee.

(14) Negotiating the sale, exchange, lease, or management of real estate directly with an owner or lessor of the real estate if he knows that such owner or lessor has a written outstanding contract in connection with such real estate granting an exclusive agency or an exclusive right to sell, exchange, lease, or manage the real estate to another broker.

(15) Knowingly making any false representations to any party in a real estate transaction.

(16) Acting for more than one party in a real estate transaction without the written acknowledgment of all parties to the transaction.

(17) Failure by an associate broker or salesperson to place, as soon after receipt as practicable, in the custody of his licensed broker any deposit money or other money or funds entrusted to him by any person dealing with him as the representative of his licensed broker or in connection with any transaction involving the sale, lease, or management of real property.

(18) Representing to any lender, guaranteeing agency, or any other interested party, either verbally or through the preparation of false documents, an amount in excess of the true and actual sale price of the real estate or terms differing from those actually agreed upon.

(19) Knowingly permitting a sponsored licensee to operate as an individual real estate broker.

(20) Knowingly permitting a sponsored licensee or an employee to conduct real estate activities in violation of this Chapter.

(21) Failure of a licensee to provide the parties to a real estate transaction with an agency disclosure informational pamphlet and, where applicable, a dual agency disclosure form.

(22) Failure to advise all parties to a real estate transaction in writing of compensation being received from any source in connection with that real estate transaction.

(23) Failure without just cause to surrender unto the rightful owner, upon demand, any document or instrument received by a licensee or registrant in the course of a real estate transaction.

(24) Accepting other than cash as earnest money or good faith deposit unless that fact is communicated to the owner prior to the acceptance of the offer to purchase, and such fact is shown on the face of the purchase and sale agreement.

(25) Failure of a licensee to inform the buyer and seller at the time an offer is presented that either party may be expected to pay certain costs such as discount points, etc. and the approximate amount of said costs.

(26) Failure to reduce a bona fide offer to writing when a proposed purchaser requests that a written offer be submitted.

(27) Failure to disclose to a buyer a known material defect regarding the condition of real estate of which a broker, salesperson, or timeshare interest salesperson has knowledge.

(28) Having been finally adjudicated and found guilty for refusing, because of race, color, national origin, sex, or ethnic group, to show, sell, or rent any real estate for sale or rent to qualified purchasers or renters or for any violation of the Fair Housing Act of 1968 or the Louisiana Equal Housing Opportunity Act and/or any amendments thereto or any successor legislation subsequently following.

(29) Having been convicted of a felony or entered a plea of guilty or nolo contendere to a felony charge.

(30) Refusing to appear or testify under oath at any hearing held by the commission.

(31) Procuring a license, registration, or certificate for himself or anyone else by fraud, misrepresentation, or deceit.

(32) Failure to comply with an order or consent order issued or approved by the commission pursuant to adjudicatory proceedings.

(33) Failure by a licensee to provide a buyer or seller with a written property disclosure form for sales and certain leases involving residential real property pursuant to R.S. 9:3196 et seq.

(34) Engaging in real estate activity or attempting or offering to engage in real estate activity within the state during any period of suspension of a real estate license by the commission or revocation of any real estate license by the commission.

(35) Using advertising that is misleading or inaccurate.

(36) Engaging in any effort, including referral or recommendation of a specific home inspector, with the intent to deceive or defraud.

B. The commission may suspend or revoke the registration of any timeshare developer who knowingly allows any person or entity who does not have a current timeshare interest sales registration or current Louisiana real estate license to sell timeshare interests owned by the timeshare developer.

Acts 1978, No. 514, §1. Amended by Acts 1979, No. 404, §1; Acts 1980, No. 388, §1; Acts 1983, No. 552, §2; Acts 1984, No. 943, §2, eff. July 20, 1984; Acts 1986, No. 838, §1; Acts 1986, No. 841, §1; Acts 1989, No. 655, §1, eff. Jan. 1, 1990; Acts 1991, No. 354, §1, eff. Jan. 1, 1992; Acts 1995, No. 1207, §1; Acts 1997, No. 32, §1; Acts 1997, No. 1141, §2; Acts 1999, No. 452, §2; Acts 2003, No. 308, §2, eff. June 13, 2003; Acts 2003, No. 713, §1; Acts 2005, No. 78, §1; Acts 2014, No. 572, §1.



RS 37:1456 - Notice of charges; hearing; censure, suspension, or revocation of license, registration, or certificate

§1456. Notice of charges; hearing; censure, suspension, or revocation of license, registration, or certificate; criminal action

A.(1) Before censuring, suspending, or revoking any license or registration, or certification, or imposing continuing education requirements, the Louisiana Real Estate Commission shall, except for the reasons set forth in R.S. 37:1463(G), notify in writing the licensee or person registered or certified of any charges made, at least twenty days prior to the date set for the hearing, and shall afford him an opportunity to be heard in person or by counsel. Notice shall be satisfied by mailing a copy of the charges by certified mail to the licensee's, registrant's, or certificate holder's address on file with the commission or by commission personnel hand delivering a copy of the charges to the licensee, registrant, or certificate holder.

(2) The written notice may be served either personally on a broker or salesperson or the registered agent for a corporation, limited liability company, or partnership, or sent by registered or certified mail to the last known business address of the licensee or registered agent.

(3) If the licensee is an associate broker or a salesperson, the commission also shall inform the sponsoring broker of the specific charges against the associate broker or salesperson by sending notice thereof by registered or certified mail to the broker's last known business address.

(4) If the licensee is a corporate, partnership, or limited liability broker, the commission shall inform the designated qualifying broker and the registered agent of the specific charges against the licensee by sending notice thereof by registered or certified mail to the last known business address of the qualifying broker or the registered agent.

(5) If the licensee is a designated qualifying broker for one or more licensed corporations, limited liability companies, or partnerships, the commission shall inform each corporation, limited liability company, or partnership represented by the broker of the specific charges against the broker by sending notice thereof by registered or certified mail to the registered agent for each corporation, limited liability company, or partnership represented by the broker.

(6) The commission shall have the power to subpoena and issue subpoenas duces tecum and to bring before it any person in this state, or take testimony by deposition, in the same manner prescribed by law in judicial proceedings in the courts of this state, or to require production of any records relevant to an inquiry or hearing by the commission. Any final decision or determination of the commission shall be reviewable by the Nineteenth Judicial District Court in the parish of East Baton Rouge.

B.(1) The hearing on the charges shall be at a time and place prescribed by the commission and in accordance with the provisions of Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950.

(2) The commission may make findings of fact and shall deliver or mail such findings to the licensee charged with an offense under the provisions of this Part. Any finding of fact by the commission pursuant to the provisions of this Subsection shall be conclusive.

(3) The Nineteenth Judicial District Court of the state may review questions of law involved in any final decision of the commission. Any application for review made by an aggrieved party shall be filed within thirty days after the final decision of the commission.

(4) If the court finds that the Louisiana Real Estate Commission has regularly pursued its authority and has not acted arbitrarily, it shall affirm the decision, order, or ruling of the commission. If a petition to review the final decision of the commission is filed, the case shall be specifically fixed for trial within thirty days from the filing of an answer by the commission.

C. Administrative proceedings under this Chapter before the commission are not exclusive remedies. Criminal action under the terms of this Chapter may be simultaneously instituted and maintained against the accused for any violation of this Chapter. The commission may also separately or simultaneously bring and carry on an action by injunction to restrain a licensed or unlicensed individual from further violation of any of the provisions of this Chapter, during the pendency of the criminal proceeding or proceedings before the commission and against any unlawful practice thereafter.

Acts 1978, No. 514, §1; Acts 1983, No. 552, §2; Acts 1989, No. 655, §1, eff. Jan. 1, 1990; Acts 1997, No. 845, §1; Acts 1999, No. 452, §2; Acts 2003, No. 713, §1.



RS 37:1457 - Judicial proceedings

§1457. Judicial proceedings

A. If an appeal is taken under R.S. 37:1456, the court shall receive the entire record of the hearing.

B. All judicial proceedings relative to actions taken by the commission shall be filed in and adjudicated by the Nineteenth Judicial District Court in the parish of East Baton Rouge.

C. Absent an agreement of counsel for all parties, no stay of enforcement of a decision issued under R.S. 37:1456 or for a violation of R.S. 37:1459, during the pendency of an appeal shall be granted unless the Nineteenth Judicial District Court finds that the applicant has established that the issuance of the stay does not threaten harm to other interested parties.

D. No stay shall be granted ex parte. The court shall schedule a hearing on the request for a stay order within ten days from filing. The decision shall be rendered within five days after the conclusion of the hearing.

E. No judicial order staying or enjoining the effectiveness or enforcement of a final decision or order of the commission in an adjudication proceeding shall be effective, or be issued to be effective, longer than one hundred twenty days from the date on which the commission's decision or order was rendered, or the date on which the court enters judgment in a proceeding for judicial review of the commission's decision or order pursuant to R.S. 49:964, whichever comes first.

Acts 1978, No. 514, §1; Acts 1995, No. 1207, §1; Acts 1997, No. 845, §1; Acts 2003, No. 713, §1.



RS 37:1458 - Penalty

§1458. Penalty

Whoever violates any of the provisions of this Chapter shall be fined not more than two thousand dollars or imprisoned not more than five years, or both.

Acts 1978, No. 514, §1; Acts 2003, No. 713, §1.



RS 37:1459 - Real estate activity; unlicensed persons

§1459. Real estate activity; unlicensed persons

A.(1) In addition to any other civil remedy or civil penalty provided for in this Chapter, the commission may issue a subpoena to any person or persons who the commission has probable cause to believe has engaged in real estate activity without a currently valid license.

(2) Subpoenas issued by the commission shall comply with the notice requirements of R.S. 49:955. These subpoenas shall be served upon the unlicensed individual personally or by any type of mailing requiring a return receipt and shall include a statement of the manner in which the unlicensed person shall be required to respond to the commission.

B. The commission may impose a civil penalty of no more than five thousand dollars upon any unlicensed person who, after a hearing or informal resolution in accordance with all provisions of this Chapter and the Administrative Procedure Act, is found to have engaged in real estate activity without the benefit of a currently valid license having been issued by the commission pursuant to the provisions of this Chapter. In addition, the commission may assess costs and attorney fees against the unlicensed person found to have been engaged in real estate activity without a current license.

C. The fact that any person engages in or performs or offers to engage in or perform any of the practices, acts, or operations constituting "real estate activity" as set forth in R.S. 37:1431 is prima facie evidence that such person is engaged in the illegal practice of real estate.

D. No person engaged in real estate activity without a currently valid license shall have the right to receive any compensation for services so rendered. In addition to any other penalties imposed under R.S. 37:1455 and 1458, the commission may require that any person engaged in real estate activity without a license return any fees collected for engaging in real estate activity.

Acts 2003, No. 713, §1; Acts 2006, No. 343, §1.



RS 37:1460 - Certification and regulation of real estate schools, instructors and continuing education vendors

§1460. Certification and regulation of real estate schools, instructors and continuing education vendors

A. The Louisiana Real Estate Commission shall have the authority to establish rules and regulations to certify, regulate, and discipline real estate schools and instructors in the state. The commission shall establish standards for course content including the legal, economic, mathematical, ethical considerations, and fundamentals of the real estate business.

B. The Louisiana Real Estate Commission shall have the authority to certify, regulate, and discipline real estate continuing education vendors in the state and to establish rules and regulations pertaining thereto.

C. The commission shall not certify, or accept educational hours for credit from, any real estate school or any real estate continuing education vendor in which a substantial economic interest is held by a legislator or a member of the commission, member of his immediate family, or any entity in which he directly or indirectly holds a substantial economic interest.

Acts 1978, No. 514, §1; Acts 1989, No. 655, §1, eff. Jan. 1, 1990.



RS 37:1461 - Real estate recovery fund

§1461. Real estate recovery fund

A. There is created the Louisiana Real Estate Recovery Fund, hereinafter referred to as the "recovery fund". Money from the recovery fund shall be disbursed as provided in this Chapter on order of the commission as reimbursement to any person who is adjudged to have suffered monetary damages by reason of any of the following acts committed as part of any transaction involving the sale or lease of real property in this state by any real estate broker or salesperson who was licensed under the provisions of this Chapter at the time the alleged act was committed:

(1) Any violation of the Louisiana Real Estate License Law.

(2) Obtaining money or property by fraud, misrepresentation, deceit, false pretenses, artifice, trickery, or by any other act which would constitute any violation prescribed in this Chapter.

B.(1) In addition to the license fees provided for in R.S. 37:1443 and those fees provided for in R.S. 37:1464, upon initial issuance and/or renewal of every real estate broker's and real estate salesperson's license as well as any and all other types of licenses, if any, issued by the commission after January 1, 1979 and until December 31, 1980, the commission may charge each of the aforesaid licensees an amount not to exceed eight dollars per year to be deposited and included in the recovery fund, said amounts to be collectable on a two year basis.

(2) After December 31, 1980, for the initial issuance and/or renewal of each license specified herein, except a timeshare interest sales registration, the commission may levy a fee in an amount needed to provide for the reasonable administration of the recovery fund; to provide for the replacement of payments out of the recovery fund so that the minimum level as specified in Subsection C of this Section is retained subject to a credit for the interest earned by the recovery fund itself, and

(3) Further provided that all initial applicants after the first initial license period, January 1, 1979 to December 31, 1980, shall pay the same amount as that charged during the first recovery fund collection period specified herein.

(4) The accrued surplus, if any, in the recovery fund over and above the four hundred thousand dollar minimum level after payment of the administration and losses from the fund may be transferred on December 31 of each calendar year by voucher properly drawn and signed by the chairman of the commission or his designee to the research and education fund for use as specified in R.S. 37:1464.

C. The commission shall maintain a minimum level of four hundred thousand dollars for recovery and guaranty purposes. These funds may be invested by the commission under the same limitations as other state funds and the interest thereon shall be deposited to the credit of the recovery fund.

Acts 1978, No. 514, §1. Amended by Acts 1983, No. 379, §1; Acts 1983, No. 552, §2; Acts 1989, No. 655, §1, eff. Jan. 1, 1990.



RS 37:1462 - Conditions for recovery; eligibility

§1462. Conditions for recovery; eligibility

A.(1) Any person shall be eligible to seek recovery from the recovery fund if all of the following conditions have been met:

(a) The claimant has received final judgment in a court of competent jurisdiction in this state in any action wherein the cause of action was based on any violation prescribed in this Chapter.

(b) At the time the action was commenced, the claimant gave notice thereof to the Real Estate Commission by certified mail. When the Real Estate Commission receives notice of any action, as required, the commission may intervene, enter an appearance, file an answer, defend the action, or take any action it deems appropriate on behalf of, and in the name of, the defendant and take recourse through any appropriate method of review on behalf of, and in the name of, the defendant.

(c) The claimant has made such judgment executory, and the return of the constable or sheriff showing that executing the same has made a return showing that no personal or real property of the judgment debtor can be found, or that the amount realized on the sale of the judgment debtor's property pursuant to such execution was insufficient to satisfy the judgment.

(d)(i) The claimant has made all reasonable searches and inquiries to ascertain whether the judgment debtor is possessed of real or personal property or other assets subject to being sold or applied in satisfaction of the judgment, and by his search he has discovered no property or assets, or that he has discovered property and assets and that he has taken all necessary action and proceedings for the application thereof to the judgment and that the amount thereby realized was insufficient to satisfy the judgment.

(ii) The claimant has diligently pursued his remedies against all the judgment debtors and all persons liable to him in the transaction for which he seeks recovery from the recovery fund. If the recovery fund claim is based on the actions of a corporation, partnership, or limited liability company, the claimant must have diligently pursued all possible remedies against the qualifying broker for the corporation, partnership, or limited liability company.

(iii) If the judgment debtor has sought protection under the federal bankruptcy law, the claimant must provide a stamped copy of the proof of claim submitted to the bankruptcy court handling the case of the judgment debtor.

(e) Any amount recovered by the claimant from the judgment debtor, or from any other source, has been applied to the damages awarded by the courts.

(f) The right to recovery under this Subsection shall be forever barred unless application is made within one hundred eighty days from the date of the final judgment of all judicial proceedings, including appeals.

(g) After proper review, the commission may, after receiving written approval of the state attorney general's office, pay the claim or offer such compromise as is deemed just and equitable.

(2) Consent judgments shall not be eligible for payment from the recovery fund unless the commission has intervened in the lawsuit and is a party to the consent judgment.

B.(1) The commission may, in lieu of meeting all the conditions for recovery set forth in Paragraphs (1) through (5) of Subsection A, allow the aggrieved party to submit a claim to the commission by notarized affidavit giving all the pertinent facts to the claim, when the claim is based on the actions of one or more licensees who have been sanctioned by the commission in an adjudicatory proceeding, the record of which corroborates the affidavit submitted by the claimant, and the amount of the claim does not exceed two thousand dollars.

(2) The right to recover under the provisions of this Subsection shall be forever barred unless application is made within one hundred eighty days from the effective date of the order issued by the commission pursuant to an adjudicatory proceeding pertaining to a claim submitted by a notarized affidavit, including appeals.

(3) Claims submitted by notarized affidavit may be paid by the commission after receiving written approval of the attorney general's office.

Acts 1978, No. 514, §1; Acts 1983, No. 379, §1; Acts 1986, No. 836, §1; Acts 1989, No. 655, §1, eff. Jan. 1, 1990; Acts 1995, No. 1207, §§1, 2; Acts 1997, No. 845, §1; Acts 1999, No. 452, §2; Acts 2007, No. 35, §1.



RS 37:1463 - Payment from the fund

§1463. Payment from the fund

A.(1) Any claimant who meets all of the conditions prescribed in this Chapter may apply to the Louisiana Real Estate Commission to cause payment to be made to such claimant from the recovery fund, in an amount equal to the unsatisfied portion of the claimant's judgment or twenty thousand dollars, whichever is less, and only to the extent and amount reflected in the judgment as being actual damages.

(2) The commission shall not make any payment, be liable, cast in judgment, or pay any portion of any claim or judgment representing an award or claim for attorney fees, court costs, damages for physical or mental injury, medical expenses, loss of income or profits, punitive damages, or any other type of damages other than the actual damages suffered by the claimant.

B. Upon receipt by the claimant of the payment from the recovery fund, the claimant shall assign his additional right, title and interest in the judgment, to the extent of such payment to the commission and thereupon the commission shall be subrogated to the right, title and interest of the claimant; and any amount subsequently recovered on the judgment by the commission, to the extent of the commission's right, title and interest therein, shall be for the purpose of reimbursing the recovery fund.

C. Payments for claims arising out of the same transaction shall be limited in the aggregate to twenty thousand dollars regardless of the number of claimants or parcels of real estate involved in the transaction.

D. Payments for claims based upon judgment against any one licensed real estate broker or real estate salesperson shall not exceed in the aggregate fifty thousand dollars.

E. If at any time the monies in the recovery fund are insufficient to satisfy any valid claim, or portion thereof, the commission shall satisfy such unpaid claim or portion thereof as soon as a sufficient amount of money has been deposited in the fund.

F. All payments and disbursements from the recovery fund shall be made by the commission upon a voucher signed by the chairman of the commission, or his designee.

G. Upon payment of any amount from the recovery fund in settlement of a claim in satisfaction of a judgment against a licensed broker or salesperson, the license of such broker or salesperson shall be automatically revoked. A discharge of bankruptcy shall not relieve a person from the penalties and disabilities provided in this Section.

Acts 1978, No. 514, §1; Acts 1986, No. 836, §1; Acts 1989, No. 655, §1, eff. Jan. 1, 1990; Acts 1995, No. 1207, §1; Acts 1997, No. 845, §1.



RS 37:1464 - Real Estate Research and Education Fund

§1464. Real Estate Research and Education Fund

A. There is created the Louisiana Real Estate Research and Education Fund. The Louisiana Real Estate Research and Education Fund, hereinafter referred to as the "education fund", is hereby established to promote the advancement and more efficient administration of the real estate industry and thereby serve to protect the public. Said funds are to be disbursed by voucher properly drawn and signed by the chairman of the Louisiana Real Estate Commission or his designee for the purposes hereinafter specified in Subsection C of this Section.

B. In addition to the licensee fees provided for in R.S. 37:1443, the commission may charge, upon initial issuance or renewal of every real estate broker's and real estate salesperson's license, as well as any and all other types of licenses, if any issued by the commission after January 1, 1979, an amount not to exceed ten dollars per annum or twenty dollars for each two-year license period to be included in the education fund.

C. The commission, in its discretion, may use any and all monies in the education fund from whatever source derived for the following purposes:

(1) To establish real estate chairs at Louisiana institutions of higher learning.

(2) To contract for particular research projects in the field of real estate for the state of Louisiana.

(3) To sponsor, conduct, contract for, and to underwrite any and all other research projects or real estate programs having to do with the advancement of the real estate field in Louisiana.

(4) To reduce the Louisiana Real Estate Commission office building debt for the Fiscal Years 2010-2011 and 2011-2012. This Paragraph shall cease to be effective on June 30, 2012.

Acts 1978, No. 514, §1; Acts 1989, No. 655, §1, eff. Jan. 1, 1990; Acts 2010, No. 371, §1, eff. July 1, 2010.



RS 37:1465 - Real estate franchises

§1465. Real estate franchises

A person, partnership, limited liability company, association, or corporation, foreign or domestic, acting in the capacity of a franchisor shall not enter into a franchise agreement with a real estate broker in this state unless the franchisor has appointed a Louisiana licensed real estate broker to act as its representative in this state.

Added by Acts 1983, No. 381, §1. Acts 1989, No. 655, §1, eff. Jan. 1, 1990; Acts 1995, No. 1207, §1; Acts 2016, No. 533, §1.



RS 37:1466 - Errors and omissions insurance; mandatory for all licensees

§1466. Errors and omissions insurance; mandatory for all licensees

A. All active licensees licensed in accordance with the provisions of this Chapter are mandated to carry errors and omissions insurance to cover all activities contemplated under this Chapter.

B. The commission shall make the insurance mandated under this Section available to all licensees by contracting with an insurance provider having a current rating in A.M. Best of A or better for a group policy after competitive, sealed bidding and awarding such contract pursuant to requirements established by the commission. Such issuance and award shall be exempt from the provisions of Chapters 16 and 17 of Title 39 of the Louisiana Revised Statutes of 1950.

C. Any policy obtained by the commission must be available to all licensees with no right on the part of the insurance provider to cancel any licensee.

D. Licensees shall have the option of obtaining errors and omissions insurance independently, provided that the coverage contained in such policy complies with the minimum requirements established by the commission.

E. The commission shall determine the terms and conditions of coverage mandated under this Section, including but not limited to the minimum limits of coverage, the permissible deductible, and permissible exemptions.

F. An active licensee that elects to obtain independent errors and omissions insurance shall file a form verifying that they have independent coverage, as prescribed by the commission, with the annual license renewal.

G. Active licensees applying for inactive status and those licensees renewing their license while in an inactive status may do so without the required coverage mandated by this Section.

H. Should the commission be unable to obtain errors and omissions insurance coverage to insure all licensees who chose to participate in the group insurance program at a reasonable cost, not to exceed five hundred dollars for coverage, the insurance requirement mandated by this Section shall be void during the applicable contract year.

Acts 1988, No. 849, §1, eff. Jan. 1, 1990; Acts 1989, No. 655, §1, eff. Jan. 1, 1990; Acts 1995, No. 1207, §1; Acts 1997, No. 845, §1; Acts 2001, No. 924, §1; Acts 2016, No. 533, §1.



RS 37:1467 - Agency

§1467. Agency

A. Licensees shall provide the parties to a real estate transaction with an agency disclosure informational pamphlet, and where applicable, a dual agency disclosure form as mandated under R.S. 9:3897.

B. The commission may prescribe such agency disclosure forms or pamphlets as it deems necessary for the enforcement of this Section.

Acts 1991, No. 354, §1, eff. Jan. 1, 1992; Acts 1997, No. 32, §1.



RS 37:1468 - Psychologically impacted property

§1468. Psychologically impacted property

A. The fact or suspicion that a property might be or is psychologically impacted, such impact being the result of facts or suspicions, including but not limited to:

(1) That an occupant of real property is, or was at any time suspected to be, infected, or has been infected with Human Immuno-deficiency Virus or diagnosed with Acquired Immune Deficiency Syndrome, or any other disease which has been determined by medical evidence to be highly unlikely to be transmitted through the occupancy of a dwelling place; or

(2) That the property was, or was at any time suspected to have been, the site of a homicide, or other felony, or a suicide; is not a material fact or material defect regarding the condition of real estate that must be disclosed in a real estate transaction.

B. No cause of action shall arise against an owner of real estate or his or her agent for the failure to disclose to the transferee that the transferred property was psychologically impacted as defined in Subsection A.

Acts 1991, No. 336, §1.



RS 37:1469 - Offender notification

§1469. Offender notification

A. Every written lease or rental agreement executed by any licensee for residential immovable property and every written contract for sale of residential immovable property shall contain a notice of the availability to the public of access to a statewide database disclosing the locations of individuals required to register pursuant to R.S. 15:540 et seq. The notice shall include the telephone number and Internet site for the statewide database.

B. Upon delivery of the notice to the lessee or transferee of the residential immovable property, the lessor, seller, broker, or licensee is not required to provide any information in addition to that contained in the notice regarding the proximity of registered sex offenders. The information in the notice shall be deemed to be adequate to inform the lessee or transferee about the existence of a statewide database of the locations of registered sex offenders and information from the database regarding those locations. The information in the notice shall not give rise to any cause of action against the disclosing party by a registered sex offender or other parties to the transaction.

C. This Section shall apply only to written agreements and contracts that are entered into by the parties on or after January 1, 2002.

Acts 2001, No. 178, §1.



RS 37:1470 - Mold informational pamphlet; liability of licensees

§1470. Mold informational pamphlet; liability of licensees

A.(1) By April 1, 2004, the commission shall, by rule, in accordance with the Administrative Procedure Act, approve a mold informational pamphlet, which may be distributed to buyers by licensees in connection with any real estate transaction entered into on or after July 1, 2004.

(2) If the licensee delivers the mold informational pamphlet to the buyer, he shall do so at or before the time a lease, rental agreement, or contract for sale is entered into by the parties.

B. If the licensee delivers the mold informational pamphlet to the buyer, the licensee is not required to provide any additional information concerning mold. The information contained in the mold informational pamphlet shall be deemed to be adequate to inform the buyer regarding common mold-related hazards that can affect real property.

C. The licensee shall not be held liable for any error, inaccuracy, or omission of any information contained in the mold informational pamphlet delivered pursuant to this Section, if either of the following applies:

(1) The error, inaccuracy, or omission was not within the personal knowledge of the licensee.

(2) The error, inaccuracy, or omission was based on information provided to the licensee by the commission, a public agency, or by other persons providing relevant information by delivery of a report or opinion prepared by an expert dealing with matters within the relevant scope of his professional license, and ordinary care was exercised by the licensee in obtaining and transmitting such information.

D. Nothing in this Section shall alter or affect the existing disclosure duties of any party to a real estate transaction, or their agents, including but not limited to the duty of a licensee to disclose any known material defect regarding the condition of the property.

Acts 2003, No. 1123, §1, eff. July 2, 2003.



RS 37:1471 - Short title

CHAPTER 17-A. LOUISIANA HOME

INSPECTOR LICENSING LAW

§1471. Short title

This Chapter shall be known and may be cited as the "Louisiana Home Inspectors Licensing Law".

Acts 1999, No. 61, §2.



RS 37:1472 - Purpose; legislative findings

§1472. Purpose; legislative findings

The legislature hereby declares that it is in the best interest of the citizens of the state to require the licensure and regulation of home inspectors. The purpose of this Chapter is to require qualifying criteria in a professional field in which unqualified individuals may injure or mislead the public. The provisions of this Chapter shall contribute to the safety, health, and welfare of the people of this state.

Acts 1999, No. 61, §2.



RS 37:1473 - Definitions

§1473. Definitions

As used in this Chapter, the following words shall have the following meanings unless the context clearly indicates otherwise:

(1) "Applicant" means a person who seeks to be examined for licensure by the board.

(2) "Board" means the Louisiana State Board of Home Inspectors.

(3) "Component" means a readily accessible and observable aspect of a system, such as a floor or wall, but not individual pieces such as boards or nails where many similar pieces make up a component.

(4) "Home inspection" means a written evaluation of two or more of the following component systems of a resale residential building:

(a) Electrical system.

(b) Exterior system.

(c) Insulation/ventilation system.

(d) Heating and cooling systems.

(e) Plumbing system.

(f) Roofing system.

(g) Structural system.

(h) Appliance system.

(i) Interior system.

(j) Any other related residential housing system as defined in the standards of practice prescribed by the board.

(5) "Home inspector" means any person who, in accordance with the provisions of this Chapter, holds himself out as a home inspector to the general public or engages in the business of performing home inspections on resale residential buildings for compensation or who examines any component of a building, through visual means and through normal user controls, without the use of mathematical sciences.

(6) "Licensee" means any person who has been issued a license by the board in accordance with the provisions of this Chapter.

(7) "Residential resale building" means a structure intended to be or that is used as a residence and consists of four or less living units, excluding commercial use space or units, and is not for sale for the first time.

(8) "System" means a combination of interactive or interdependent components assembled to carry out one or more functions.

Acts 1999, No. 61, §2; Acts 2003, No. 568, §1.



RS 37:1474 - Louisiana State Board of Home Inspectors; creation; qualifications; domicile; terms of office; confirmation; oath of office; compensation

§1474. Louisiana State Board of Home Inspectors; creation; qualifications; domicile; terms of office; confirmation; oath of office; compensation

A. The Louisiana State Board of Home Inspectors is hereby created within the office of the governor. The board shall be a body corporate and may sue and be sued.

B. The board shall be composed of one member from each congressional district appointed by the governor from a list of names submitted by the board of directors of the Louisiana Chapter of the American Society of Home Inspectors, the Louisiana Realtors Association, the Louisiana Homebuilders Association, and the Louisiana Mortgage Lenders Association. Each member of the board shall be a United States citizen and a resident of the state, and shall have been actively engaged in the home inspection business on a full-time basis for one year preceding the appointment. The initial board members shall be required to obtain a license in accordance with the provisions of this Chapter. Thereafter, each member of the board shall be a licensed home inspector.

C. Each member appointed by the governor shall be confirmed by the Senate.

D. Initially, one member of the board shall be appointed for a two-year term, three members for four-year terms, and three members for six-year terms. No person shall be appointed for more than one full six-year term. Thereafter, all members shall be appointed for six years. Any vacancy on the board caused by death, resignation, or disability of a member shall be filled for the unexpired term by appointment by the governor from the congressional district where the vacancy occurred.

E. The board shall be domiciled in Baton Rouge and may meet at such other locations in the state as may be determined by the board.

F. A majority of the voting members shall constitute a quorum of the board for all purposes, including the granting or issuance of licenses and the rulemaking and adjudicative functions of the board.

G. Each member of the board shall receive a certificate or commission from the governor and before beginning his term of office shall file with the secretary of state a written oath or affirmation of faithful discharge of his official duties.

H. No member of the board shall receive a per diem but shall be reimbursed for actual expenses incurred when attending a meeting of the board or any of its committees and for the time spent on behalf of the board on official business, not to exceed ten days in any one month. Each member shall be reimbursed, upon approval of the board as evidenced by voucher, for all necessary travel and incidental expenses incurred in carrying out the provisions of this Chapter.

Acts 1999, No. 61, §2; Acts 2001, No. 8, §12, eff. July 1, 2001; Acts 2009, No. 61, §1.



RS 37:1475 - Powers and duties of the board

§1475. Powers and duties of the board

The board shall:

(1) Elect a chairman and a vice chairman, each to serve a term of one year, who may be reelected for subsequent terms.

(2) Employ a secretary-treasurer who shall serve as the chief operating officer of the board, who shall serve at the pleasure of the board, and who shall employ such other staff as approved by the board.

(3) Hold quarterly meetings each year, provided special meetings may be held at such time and place as specified or called by the chairman. The secretary-treasurer shall provide written notice of all meetings to the members of the board and to the interested public.

(4) Adopt rules and regulations, in accordance with the Administrative Procedure Act, as the board deems necessary to administer and implement the provisions of this Chapter or to govern the practice of home inspectors in the state.

(5) Issue, suspend, modify, or revoke licenses to practice as a home inspector in the state.

(6) Report to the attorney general all persons who violate the provisions of this Chapter.

(7) Maintain an up-to-date list of licensed home inspectors.

(8) Adopt and approve a licensing examination, which may be administered by a nationally accepted testing service as determined by the board.

(9) Adopt an official seal.

(10) Adopt minimum standards of practice for home inspectors.

(11) Have the authority to impose fines.

(12) Adopt rules and regulations governing the manner and conditions under which credit shall be given by the board for participation in continuing professional education as the board may consider necessary.

(13) Authorize any affidavit necessary for the issuance of any injunction or other legal process authorized under this Chapter or under the rules and regulations of the board.

(14) Issue subpoenas to require attendance and testimony or the production of documents for the purpose of enforcing the provisions of this Chapter and the rules and regulations adopted pursuant to this Chapter and securing evidence of violations.

(15) Have the authority to incur debt.

Acts 1999, No. 61, §2; Acts 2003, No. 568, §1.



RS 37:1476 - Licensing required

§1476. Licensing required

A. Beginning January 1, 2001, no person shall engage in or conduct, or advertise or hold himself out as engaging in or conducting the business of, or acting in the capacity of a home inspector within the state without first obtaining a license as provided for in this Chapter, unless as exempted in R.S. 37:1483.

B. However, on January 1, 2000, any person who has been actively engaged in the business of conducting home inspections for at least one year may apply to the board for initial licensure without meeting the examination or instruction requirements.

Acts 1999, No. 61, §2; Acts 2003, No. 568, §1.



RS 37:1477 - Qualifications for licensure; application; fees

§1477. Qualifications for licensure; application; fees

A. The board shall, by rule, establish minimum qualifications for licensing. Applications for licenses and for renewal licenses shall be made in writing to the board on forms provided by the board.

B. The board may charge and collect fees not in excess of the following:

(1) Application for license

$200.00

(2) License renewal

$100.00

(3) Delinquent renewal

$100.00

(4) Initial qualifying/continuing education provider

$200.00

(5) Annual renewal for education provider

$200.00

(6) Filing for additional course offerings

$50.00

(7) Inspection report

$5.00

C. An applicant for licensure as a home inspector shall meet the following requirements:

(1) Attainment of eighteen years of age.

(2) Successful completion of high school or its equivalent.

(3) Passage of the required examination.

(4) Payment of the appropriate fees.

(5) Submission of a license application as prescribed by the board.

D. Beginning July 1, 2001, any person filing an initial application for licensure shall present evidence to the board that he has satisfactorily completed at least one hundred twenty hours of instruction. At least thirty, but not more than forty, of the required hours shall be obtained in course work containing actual practical home inspections. The remainder of the instruction must be classroom hours in home inspection classwork approved by the board. Satisfactory completion includes attendance of specified hours and passage of an examination on course contents.

Acts 1999, No. 61, §2.



RS 37:1478 - Written reports; solicitation prohibited

§1478. Written reports; solicitation prohibited

A.(1) A licensed home inspector shall provide a written report of the home inspection to each person for whom the inspector performs a home inspection for compensation within five calendar days from the date of the inspection.

(2) A licensed home inspector shall include in his written report of the home inspection the presence of suspected mold growth if during the course of inspecting the systems and components of the structure, in accordance with the provisions of this Chapter and board rules and regulations, the licensed home inspector discovers visually observable evidence of suspected mold growth on the inside of the structure.

B. No licensed home inspector shall, from the time of the inspection until the date of the act of sale on the home inspected, advertise or solicit to perform repair services on any item listed in the inspection report or any other type of service on the home upon which he has performed a home inspection.

Acts 1999, No. 61, §2; Acts 2003, No. 568, §1; Acts 2014, No. 572, §1.



RS 37:1479 - License issuance and renewal; appearance on documents

§1479. License issuance and renewal; appearance on documents

A. Licenses shall be issued for a period of one year and shall expire on the last day of the month of issuance in the preceding year. Licenses which are not timely renewed shall be considered to be expired, and any home inspections performed after expiration of the license shall be deemed a violation of this Chapter.

B. Any licensee who fails to timely renew his license may thereafter renew by paying the appropriate renewal and delinquent fees, filing a renewal application, and completing all continuing education requirements accruing during the period of delinquency. The period for delinquent renewal of an expired license shall be limited to the twelve-month period immediately following the expiration date of the active license. Failure to renew an expired license during such twelve-month period shall require the licensee to pass the board approved licensing examination in addition to paying the appropriate renewal and delinquent fees, filing a renewal application, and completing all continuing education requirements accruing during the period of delinquency. Failure to renew an expired license within the thirty-six-month period immediately following the expiration date of the active license shall, in addition to the above requirements, require the licensee to retake and pass ninety hours of classroom education as set forth in the rules and regulations of the board and to take a standards of practice and code of ethics report writing seminar offered by the board or an education provider approved by the board.

C. Licenses shall be in a form prescribed by the board.

D. The term "licensed home inspector" along with the license number of the inspector shall appear on all advertising, correspondence, and documents incidental to a home inspection.

Acts 1999, No. 61, §2; Acts 2008, No. 130, §1; Acts 2010, No. 751, §1.



RS 37:1480 - Continuing education requirements

§1480. Continuing education requirements

A. As a condition of renewal of a license, a licensed home inspector shall present satisfactory evidence to the board of having completed the continuing education requirements provided for in this Section.

B. Each applicant for renewal of a license shall annually complete at least twenty hours of instruction in courses approved by the board.

C. An applicant for renewal of a license may satisfy all or part of the continuing education requirements provided for in Subsection B of this Section by presenting satisfactory evidence to the board of participation, other than as a student, in educational processes and programs in home inspection practices or techniques including but not limited to teaching, program development, and preparation of textbooks, monographs, articles, or other instructional material subject to approval of the board.

Acts 1999, No. 61, §2.



RS 37:1481 - Insurance requirements

§1481. Insurance requirements

A.(1) All active practicing licensed home inspectors shall carry errors and omissions insurance to cover all activities contemplated under this Chapter.

(2) The board shall, by rule, establish or approve an association or associations for the purposes of availing licensees to the benefits of group insurance rates. The board shall establish the terms and conditions of coverage, including but not limited to the permissible deductible and permissible exemptions. However, licensees shall have the option of obtaining errors and omissions insurance independently that complies with the coverage requirements established by the board.

(3) Each licensee shall be notified of the required terms and conditions of coverage for the annual policy at least thirty days prior to the annual renewal date. Each licensee who chooses not to participate in the group insurance program administered by the board shall file with the board a certificate of coverage showing compliance with the required terms and conditions of coverage by the annual license renewal date.

B. In addition to general errors and omissions insurance, all active licensees shall carry general liability insurance to cover all activities contemplated under this Chapter.

Acts 1999, No. 61, §2; Acts 2003, No. 568, §1.



RS 37:1482 - Home inspectors as corporations prohibited

§1482. Home inspectors as corporations prohibited

No license as a home inspector shall be issued to a corporation, limited liability company, partnership, firm, or group. However, this Section shall not preclude a licensed home inspector from rendering home inspections for or on behalf of a corporation, limited liability company, partnership, firm, or group, provided that the home inspection report is performed by, is prepared by, and is signed by a licensed home inspector.

Acts 1999, No. 61, §2.



RS 37:1483 - Exemptions from licensure

§1483. Exemptions from licensure

The following persons shall be exempt from the licensing requirements of R.S. 37:1476:

(1) Persons licensed by the state as professional engineers when acting within the scope of their license.

(2) Persons licensed by the state as architects when acting within the scope of their license.

(3) Persons licensed by the state or any political subdivision as electricians when acting within the scope of their license.

(4) Persons licensed by the state or any political subdivision as plumbers when acting within the scope of their license.

(5) Persons licensed by the state or any political subdivision as heating and air conditioning technicians when acting within the scope of their license.

(6) Persons licensed by the state as real estate brokers or real estate sales persons when acting within the scope of their license.

(7) Persons licensed by the state as real estate appraisers, certified general appraisers, or residential real estate appraisers when acting within the scope of their license.

(8) Persons licensed by the state as pest control operators when acting within the scope of their license.

(9) Persons regulated by the state as insurance adjusters when acting within the scope of their profession.

(10) Persons who are employed as code enforcement officials by the state or any political subdivision when acting within the scope of their employment by such governmental entity.

(11) Persons licensed by the state or any political subdivision as contractors when acting within the scope of their license.

(12) Persons who perform warranty evaluations of components, systems, or appliances within resale residential buildings for the purpose of issuance of a home warranty agreement, provided that the warranty evaluation report includes a statement that the warranty evaluation performed is not a home inspection and does not meet the standards of a home inspection under Louisiana law. No home warranty company shall refer to a warranty evaluation as a home inspection in any written materials provided by the home warranty company.

Acts 1999, No. 61, §2; Acts 2003, No. 568, §1; Acts 2004, No. 437, §2.



RS 37:1484 - Reciprocal licenses

§1484. Reciprocal licenses

The board may enter into reciprocal agreements with other states regarding home inspector licensing.

Acts 1999, No. 61, §2.



RS 37:1485 - Prohibited acts; penalties

§1485. Prohibited acts; penalties

A. The board may suspend or revoke any license, or censure, fine, or impose probationary or other restrictions on any licensee for good cause shown which shall include but not be limited to the following:

(1) Conviction of a felony or the entering of a plea of guilty or nolo contendere to a felony charge under the laws of the United States or any other state.

(2) Deceit or misrepresentation in obtaining a license.

(3) Providing false testimony before the board.

(4) Efforts to deceive or defraud the public.

(5) Professional incompetence or gross negligence.

(6) Rendering, submitting, subscribing, or verifying false, deceptive, misleading, or unfounded opinions or reports.

(7) Violating any rule or regulation adopted by the board or any provision of this Chapter.

(8) Aiding or abetting a person to evade the provisions of this Chapter or knowingly combining or conspiring with an unlicensed person with the intent to evade the provisions of this Chapter.

(9) Violating any standard of conduct adopted by the board.

(10), (11) Repealed by Acts 2003, No. 568, §2.

B. The board may fine any applicant, any other person holding himself out as a home inspector, or any member of the public for good cause shown, which shall include but not be limited to the following:

(1) Aiding or abetting a person to evade the provisions of this Chapter or knowingly combining or conspiring with an unlicensed person with the intent to evade the provisions of this Chapter.

(2) Engaging in conduct or advertising or holding oneself out as engaging in or conducting the business or acting in the capacity of a home inspector without possessing a valid license.

(3) Falsely representing oneself as being the holder of a valid license by using the title "licensed home inspector" or any title, designation, or abbreviation deceptively similar or likely to create the impression that such person is licensed.

C. Violators of any of the provisions of this Section may be fined by the board in an amount not to exceed one thousand dollars per each separate violation.

Acts 1999, No. 61, §2; Acts 2003, No. 568, §§1 and 2.



RS 37:1486 - Revocation or suspension; payment of costs of proceedings

§1486. Revocation or suspension; payment of costs of proceedings

A. Revocation of a license as a result of disciplinary action by the board may prohibit the reissuance of a license to such licensee for a period of up to one year from the date of revocation. The license of an applicant whose license has been revoked may be reissued by the board upon the successful completion by the applicant of the required examination and upon the presentment of evidence of completion of twenty hours of continuing education as prescribed by the board.

B. The board, as a probationary condition or as a condition of a revocation or suspension, may require a licensee to pay all costs of the board proceedings, including but not limited to investigators', stenographers', and attorney fees, and costs.

Acts 1999, No. 61, §2.



RS 37:1487 - Penalties

§1487. Penalties

Whoever willfully violates any of the provisions of this Chapter or any rule or regulation adopted pursuant to this Chapter may be fined not more than one thousand dollars, or imprisoned for not more than six months, or both.

Acts 1999, No. 61, §2.



RS 37:1488 - Cease and desist orders; injunctive relief

§1488. Cease and desist orders; injunctive relief

A. In addition to or in lieu of the criminal penalties and administrative sanctions provided for in this Chapter, the board may issue an order to any person engaged in any activity, conduct, or practice constituting a violation of any provision of this Chapter or any rule or regulation adopted pursuant to this Chapter directing such person to cease and desist from such activity, conduct, or practice. Such order shall be issued in the name of the state under the official seal of the board.

B. If the person to whom the board directs a cease and desist order does not cease and desist the prohibited activity, conduct, or practice within two days of service of such order by certified mail, the board may seek a writ of injunction in any court of competent jurisdiction and proper venue enjoining such person from engaging in the activity, conduct, or practice.

C. Upon proper showing of the board that such person or firm has engaged in any activity, conduct, or practice prohibited by this Chapter, the court shall issue a temporary restraining order restraining the person or firm from engaging in the unlawful activity, conduct, or practice, pending hearing on a preliminary injunction. A permanent injunction shall issue after hearing commanding the cessation of the unlawful activity, conduct, or practice complained of, all without the necessity of the board having to give bond as usually required in such cases. A temporary restraining order, preliminary injunction, or permanent injunction issued enjoining such person or firm shall not be subject to being released upon bond.

Acts 1999, No. 61, §2; Acts 2003, No. 568, §1.



RS 37:1489 - Louisiana State Board of Home Inspectors funds

§1489. Louisiana State Board of Home Inspectors funds

A. All fees received by the board under this Chapter and all monies otherwise received by the board shall be paid to the board through the secretary-treasurer. Disbursements made by the board shall be signed by the chairman and the secretary-treasurer. In absence of the chairman or the secretary-treasurer, the vice chairman may sign all documents with the remaining authorized signatory.

B. All fees and monies received by the board shall be used solely to effectuate the provisions of this Chapter including but not limited to expenditures necessary for office fixtures, equipment and supplies, and all other expenses necessary to conduct the business of the board.

Acts 1999, No. 61, §2.



RS 37:1490 - Home inspection and professional services as a real estate licensee prohibited in the same transaction

§1490. Home inspection and professional services as a real estate licensee prohibited in the same transaction

No person licensed pursuant to the Louisiana Home Inspectors Licensing Law, R.S. 37:1471 et seq., shall engage in or be financially compensated for any home inspection in a transaction in which that person received a fee, commission, or other valuable consideration while acting as a licensee under the Louisiana Real Estate License Law, R.S. 37:1430 et seq., in connection with the same transaction.

Acts 2010, No. 195, §1.



RS 37:1511 - VETERINARIANS

CHAPTER 18. VETERINARIANS

§1511. Legislative intent

This Chapter is an exercise of the police powers of the state to promote the public health, safety, and welfare by safeguarding the people of this state against incompetent, dishonest, or unprincipled practitioners of veterinary medicine. It is hereby declared that the right to practice veterinary medicine is a privilege conferred by legislative grant to persons possessed of the personal and professional qualifications specified in this Chapter.

Acts 1966, No. 35, §1, eff. July 1, 1967.



RS 37:1512 - Short title

§1512. Short title

This Chapter shall be known as the Louisiana Veterinary Practice Law.

Acts 1966, No. 35, §1, eff. July 1, 1967.



RS 37:1513 - Definitions

§1513. Definitions

When used in this Chapter these words and phrases shall be defined as follows:

(1) "Person" means any individual, firm, partnership, association, joint venture, cooperative and corporation, or any other group or combination acting in concert; and whether or not acting as a principal, trustee, fiduciary, receiver, or as any other kind of legal or personal representative, or as the successor in interest, assignee, agent, factor, servant, employee, director, officer, or any other representative of such person.

(2) "Animal" means any animal other than man and includes fowl, birds, fish, and reptiles, wild or domestic, living or dead.

(3) "Veterinary medicine" includes veterinary surgery, obstetrics, dentistry, and all other branches or specialties of veterinary medicine.

(4) "Practice of veterinary medicine" means:

(a) to diagnose, treat, correct, change, relieve, or prevent animal disease, deformity, defect, injury, or other physical or mental conditions; including the prescription or administration of any drug, medicine, biologic apparatus, application, anesthetic, or other therapeutic or diagnostic substance or technique, and the use of any manual or mechanical procedure for testing for pregnancy, or for correcting sterility, or infertility, or to render advice or recommendation with regard to any of the above.

(b) to represent, directly or indirectly, publicly or privately an ability and willingness to do any act described in Paragraph (a).

(c) to use any title, words, abbreviation, or letters in a manner or under circumstances which induce the belief that the person using them is qualified to do any act described in Paragraph (a), except where such person is a veterinarian.

(5) "Veterinarian" means a person who has received a doctor's degree in veterinary medicine from a school of veterinary medicine.

(6) "Licensed veterinarian" means a person who is validly and currently licensed to practice veterinary medicine in this state.

(7) "School of veterinary medicine" means any veterinary college or division of a university or college that offers the degree of Doctor of Veterinary Medicine or its equivalent and that conforms to the standards required for accreditation by the American Veterinary Medical Association and approved by the board.

(8) "Board" means the Louisiana Board of Veterinary Medicine.

Acts 1966, No. 35, §1, eff. July 1, 1967.



RS 37:1514 - License requirement and exceptions

§1514. License requirement and exceptions

No person shall practice veterinary medicine in the state who is not a licensed veterinarian or the holder of a valid temporary permit issued by the board. This Chapter shall not be construed to prohibit:

(1) An employee of the federal, state, or local government performing his official duties.

(2) A person who is a regular student in a veterinary school performing duties or actions assigned by his instructors, or working under the direct supervision of a licensed veterinarian during a school vacation period.

(3) A person advising with respect to or performing acts that the board by rule has prescribed as accepted livestock management practices. The following are hereby declared to be accepted livestock management practices and shall not require a license:

(a) The collection of semen for quality evaluation of male equine or bovine species conducted for the purpose of processing or freezing of semen for use in artificial insemination.

(b) The nonsurgical impregnation of farm animals with frozen embryos.

(c) The practice of artificial insemination of farm animals.

(d) The teaching in schools and short courses of artificial insemination techniques and pregnancy diagnosis by qualified employees of the National Association of Animal Breeder's Certified Semen Service Program.

(4) A veterinarian regularly licensed in another state consulting with a licensed veterinarian in this state.

(5) Any merchant or manufacturer selling, at his regular place of business, medicines, feed, appliances, or other products used in the prevention or treatment of animal diseases.

(6) The owner of an animal and the owner's full-time regular employee caring for and treating the animal belonging to such owner, except where the ownership of the animal was transferred for purposes of circumventing this Chapter.

(7) A member of the faculty of a veterinary school performing his regular functions, or a person lecturing, or giving instructions or demonstrations at a veterinary school or in connection with a continuing education course or seminar.

(8) Any person selling or applying any pesticide, insecticide, or herbicide.

(9) Any person engaging in bona fide scientific research which reasonably requires experimentation involving animals.

(10) Registered equine dentists, as provided by Chapter 18-C of this Title, from performing duties authorized by the Louisiana Board of Veterinary Medicine.

Acts 1966, No. 35, §1, eff. July 1, 1967. Acts 1984, No. 548, §1; Acts 1999, No. 980, §1, eff. July 9, 1999.



RS 37:1515 - Board of Veterinary Medicine; terms; compensation; removal

§1515. Board of Veterinary Medicine; terms; compensation; removal

A.(1) There is created within the Louisiana Department of Health a board to be known as the Louisiana Board of Veterinary Medicine which is subject to the provisions of R.S. 36:803.

(2) The board shall be composed of five members appointed by the governor, each appointed for a term of five years or until his successor is appointed, except that, as provided by rule, the terms of the initial and subsequent members shall be staggered terms of five years. Terms shall begin on August first and terminate on July thirtieth of the fifth year of the term. Should the signing of an appointment by the governor be delayed for any reason, the term itself shall not be changed but shall begin on August first and end on July thirtieth. The outgoing member shall remain on the board until such time as the incoming member's appointment has been effected.

(3) Whenever a vacancy occurs under this Section, the State Veterinary Medical Association shall nominate three or more qualified persons for each vacancy and forward the nominations to the governor at least thirty days before the date set for the appointment. The governor shall appoint one of the persons so nominated to fill the vacancy. Vacancies due to death, resignation, or removal shall be filled for the remainder of the unexpired term in the same manner as regular appointments.

(4) No person shall serve two consecutive five-year terms, except that a person appointed for or serving a term of less than five years may succeed himself.

B. A person shall be qualified to serve as a member of the board if he is a graduate of a veterinary school, a resident of this state, and has been licensed to practice veterinary medicine in this state for the five years immediately preceding the time of his appointment. No person may serve on the board who is or was during the two years immediately preceding his appointment, a member of the faculty, trustee or advisory board of a veterinary school.

C. Each member of the board shall be paid seventy-five dollars per day for each day or substantial portion thereof while he is engaged in the work of the board, and may be reimbursed for actual and reasonable expenses approved by the board in connection therewith, the provisions of R.S. 39:231 notwithstanding.

D. Any member of the board may be removed by the governor after a hearing by the board to determine the cause for removal.

E. The board shall meet at least once each year at the time and place fixed by rule of the board. Other necessary meetings may be called by the president of the board by giving notice as may be required by rule. Except as may otherwise be provided, a majority of the board constitutes a quorum. Meetings shall be open to the public, except that the board may meet in closed session to prepare, approve, administer or grade examinations, or to deliberate the qualification of an applicant for license or the disposition of a proceeding to discipline a licensed veterinarian.

Acts 1966, No. 35, §1, eff. July 1, 1967. Amended by Acts 1977, No. 684, §22; Acts 1986, No. 467, §1; Acts 1991, No. 376, §1; Acts 1995, No. 73, §1.



RS 37:1516 - Election of officers; duties

§1516. Election of officers; duties

A. At its annual meeting the board shall organize by electing a president, a secretary-treasurer, and such other officers as it may deem necessary, such officers of the board to serve for terms of one year each or until a successor is elected, without limitation on the number of terms an officer may serve. The president shall serve as chairman of the board and shall preside over all meetings.

B. The duties of the secretary-treasurer shall include carrying on the correspondence of the board, keeping permanent accounts and records of all receipts and disbursements by the board and of all board proceedings, including the disposition of all applications for license, and keeping a register of all persons currently licensed by the board. All board records shall be open to public inspection during regular office hours.

C. At the end of each fiscal year the president and secretary-treasurer shall submit to the governor a report on the transactions of the board, including an account of monies received and disbursed.

Acts 1966, No. 35, §1, eff. July 1, 1967; Acts 1995, No. 73, §1.



RS 37:1517 - Revenues; deposit to Board of Veterinary Medicine Fund

§1517. Revenues; deposit to Board of Veterinary Medicine Fund

In accordance with Article VII, Section 9 of the Constitution of Louisiana, all revenues received by the board shall be accepted by the executive director and deposited into an account maintained by the board at a financial institution of its choosing for the purposes of administering this Chapter. All expenses of the board shall be paid from this account by legal instrument signed by the president, secretary-treasurer, or executive director of the board, and no part of the state's general fund shall be expended for this purpose. This account shall be a continuing account and shall not be subject to reversion to the state general fund, except to the extent that the balance in the account at the close of any fiscal year exceeds the current budget of the board by two hundred percent, in which case the excess shall be transferred to and become a part of the state general fund.

Acts 1966, No. 35, §1, eff. July 1, 1967; Acts 1995, No. 73, §1.



RS 37:1518 - Powers of board

§1518. Powers of board

A. The board shall have the power to:

(1) Examine and determine the qualifications and fitness of applicants for a license to practice veterinary medicine in the state.

(2) Issue, renew, deny, suspend, or revoke licenses and temporary permits to practice veterinary medicine in the state or otherwise discipline licensed veterinarians consistent with the provisions of this Chapter and the rules and regulations adopted hereunder.

(3) Establish and publish annually a schedule of fees which shall be charged for examinations, for registration licenses, and for renewal of registration licenses for veterinarians, which fees shall be based on the anticipated financial requirements of the board for annual operating expenses and which shall not exceed the following amounts:

(a) Examination fee

$ 300.00

(b) Original registration license fee

$ 250.00

(c) Annual renewal of license fee

$ 250.00

(d) Late fee for delinquent license renewals

$ 150.00

(e) Faculty license fee

$ 250.00

(f) Application fee

$ 100.00

(4) Conduct investigations for the purpose of discovering violations of this Chapter or grounds for disciplining licensed veterinarians and issue subpoenas to require attendance, testimony, and production of documents in the process of enforcing the laws relative to the practice of veterinary medicine, and to secure evidence of violation thereof during the investigative stage.

(5) Hold hearings on all matters properly brought before the board. Any such hearing shall be called and conducted in compliance with the provision of the Administrative Procedure Act, R.S. 49:950 et seq. The board may designate any three of its members to serve as hearing officers.

(6) Employ full-time or part-time professional, clerical, or special personnel necessary to effectuate the provisions of this Chapter, and purchase or rent necessary office space, equipment, and supplies.

(a) The board shall appoint an executive director who shall receive a salary fixed by the board along with reimbursement for such actual and reasonable expenses approved by the board in connection with the performance of official duties.

(b) The executive director shall be in charge of the daily operations of the board, shall be responsible for the supervision and direction of all other full-time, part-time, professional, clerical, or special personnel hired by the board, and shall make, keep, and be in charge of all records, correspondence, and other functions of the board as directed by the president of the board.

(7) Appoint from its own membership one or more members to act as representatives of the board at any meeting within or without the state where such representation is deemed desirable.

(8) Institute proceedings in the courts for the enforcement of this Chapter or any regulations made pursuant thereto.

(9) Adopt, amend, or repeal all rules necessary for its government and all regulations necessary to carry into effect the provisions of this Chapter, including the establishment and publication of standards of professional conduct for the practice of veterinary medicine. Any such rules and regulations shall be adopted, amended, or repealed only in compliance with the provisions of the Administrative Procedure Act, R.S. 49:950 et seq.

(10) Adopt rules requiring an applicant for licensure to complete an intern program designed to exhibit the applicant's skills and knowledge in the field of veterinary medicine. The board may appoint the Louisiana Veterinary Medical Association as the board's agent to certify compliance with the veterinary intern program. If the board appoints that association for that purpose, the association may charge a reasonable fee to nonmembers for the administration of the program. The fee shall not exceed the amount of the annual fee for membership in the association.

(11) Adopt rules requiring veterinarians who are licensed in this state to participate in a continuing education program, established and regulated by the board, as a condition of retaining their licenses. The board may appoint the Louisiana Veterinary Medical Association as the board's agent to certify participation in the continuing education program. Veterinarians may comply with the continuing education program criteria for retaining their licenses by certifying their participation in programs conducted outside the state of Louisiana. If the board appoints that association for that purpose, the association may charge a reasonable fee to nonmembers for the administration of the program. The fee shall not exceed the amount of the annual fee for membership in the association.

(12)(a) Adopt rules to establish a program for inquiries into and determinations concerning whether or not the professional ability of a veterinarian licensed to practice in this state has become impaired. When the board has reasonable cause to believe that the professional ability of a veterinarian licensed to practice in this state has become impaired by mental or physical illness, including but not limited to deterioration caused by age or by excessive use or abuse of drugs, including alcohol, the board shall appoint a committee of one veterinarian and two physicians to examine the physical and mental capacities of the veterinarian and to submit advisory reports and recommendations to the board. The board may appoint the Louisiana Veterinary Medical Association, or a committee established by that association, as the board's agent to administer this program.

(b) The program for inquiries into and determinations concerning whether or not the professional ability of a veterinarian licensed to practice in this state has become impaired shall be subject to the provisions herein.

(c) All information and all documents which relate to an inquiry under the program are confidential and shall be exempt from the Public Records Law, R.S. 44:1 et seq., except in the following instances:

(i) Information and documents may be introduced into evidence at an adjudicatory hearing held by the board. If information or documents are introduced into evidence at an adjudicatory hearing, they shall become public records.

(ii) Information and documents may be made available to any person who is participating in the program on behalf of the board.

(iii) Information and documents may be released upon the execution of a written waiver of confidentiality by the person who is the subject of the inquiry.

(iv) Information and documents may be made available for bona fide research or educational purposes provided that any information which would identify the person who is the subject of the inquiry is not released.

(v) Information and documents may be made available to appropriate persons to the extent necessary to meet a health care emergency.

B. There shall be no liability on the part of and no action for damages against:

(1) Any member of the board, or its agents or employees, or any member of any committee of veterinarians or physicians appointed or designated by the board, for any action undertaken or performed by such person within the scope of the duties, powers, and functions of the board or such committee as provided for in this Chapter when such person is acting without malice and in the reasonable belief that the action taken by him is warranted.

(2) Any person providing information to the board, its agents or employees, or to any committee of veterinarians or physicians appointed or designated by the board, without malice and in the reasonable belief that such information is accurate.

C. The powers enumerated in this Section are granted for the purpose of enabling the board to effectively supervise the practice of veterinary medicine and are to be construed liberally to accomplish this objective.

Acts 1966, No. 35, §1, eff. July 1, 1967. Amended by Acts 1978, No. 68, §1; Acts 1985, No. 175, §1, eff. July 6, 1985; Acts 1987, No. 922, §1; Acts 1995, No. 73, §1; Acts 1999, No. 1369, §1.



RS 37:1519 - Status of persons previously licensed

§1519. Status of persons previously licensed

Any person holding a valid license to practice veterinary medicine in this state on July 1, 1967 shall be recognized as a licensed veterinarian and shall be entitled to retain this status so long as he complies with the pertinent provisions of this Chapter, including annual renewal of the license.

Acts 1966, No. 35, §1, eff. July 1, 1967.



RS 37:1520 - Application for license; qualifications

§1520. Application for license; qualifications

A. Any person desiring a license to practice veterinary medicine in this state shall make written application to the board. The applicant shall be at least twenty-one years of age, a graduate of a veterinary school, and a person of good moral character. The application shall contain this information and such other information and proof as the board may require by rule. The application shall be accompanied by a fee in the amount established and published by the board, as provided herein.

B. If the board determines that the applicant possesses the proper qualifications, it shall admit the applicant to the next examination, or if the applicant is eligible for a license without examination under R.S. 37:1522, the board may proceed to grant him a license. If an applicant is found not qualified to take the examination or for a license without examination, the executive director of the board shall notify the applicant immediately in writing of such finding and the reasons therefor. An applicant found unqualified may require a hearing on the question of his qualification under the provisions of R.S. 37:1518(5). Any applicant who is found not qualified shall have his application fee refunded by the board less a reasonable fee to cover the cost of processing the application. The board may continue to determine and investigate the applicant's qualifications even if the applicant has been admitted to the next examination. In the event an applicant is found unqualified after being admitted to the next examination, the procedure provided above for notification, hearing, and refunding of fee shall apply.

C. Repealed by Acts 1987, No. 922, §2.

Acts 1966, No. 35, §1, eff. July 1, 1967. Amended by Acts 1978, No. 68, §1; Acts 1985, No. 315, §1; Acts 1986, No. 856, §1; Acts 1987, No. 922, §2; Acts 1995, No. 73, §1.



RS 37:1521 - Examinations

§1521. Examinations

A. The board shall hold at least one examination during each year and may hold such additional examinations as it deems necessary. The executive director shall give public notice of the time and place and deadline for application for such examination at least one hundred and twenty days in advance of the date set for the examination. Any person desiring to take an examination shall make application by the deadline established and published by the board for each examination date.

B. The preparation, administration, and grading of examinations shall be governed by rules prescribed by the board. Examinations shall be designed to test the examinee's knowledge of and proficiency in the subjects and techniques commonly taught in veterinary schools as well as knowledge of this Chapter and any rules promulgated by the board or by other regulatory agencies as required by rules prescribed by the board. To pass the examination, the examinee must demonstrate scientific, practical, and regulatory knowledge sufficient to prove himself a competent person to practice veterinary medicine in the judgment of the board. All examinees shall be tested by a written examination supplemented by such oral interviews and practical demonstrations as the board may deem necessary. The board may design or administer its own examination or it may adopt and use any and all examinations designed for the purpose of determining the fitness of a person to hold a license to practice veterinary medicine.

C. Within thirty days after each examination the executive director shall notify each examinee of the result of his examination. After compliance with the provisions of R.S. 37:1520, the board shall issue licenses to the persons successfully completing the examination. The executive director shall record the new licensees. Any person failing an examination shall be eligible to take any subsequent examination on payment of the application fee.

Acts 1966, No. 35, §1, eff. July 1, 1967; Acts 1985, No. 316, §1; Acts 1986, No. 856, §1; Acts 1995, No. 73, §1.



RS 37:1522 - License without examination

§1522. License without examination

A. The board may issue a license without a written examination to a qualified applicant who furnishes satisfactory proof that he is a graduate of a veterinary school and who:

(1) Has been for the five years immediately prior to filing his application a practicing veterinarian licensed in a state, territory, or district of the United States having license requirements, at the time the applicant was first licensed, which were substantially equivalent to the requirements of this Chapter; or

(2) Has successfully completed within the five years immediately prior to filing this application, all national examinations required of first-time applicants in rules prescribed by the board.

B. At its discretion, the board may orally or practically examine any person qualifying for licensing under this Section.

Acts 1966, No. 35, §1, eff. July 1, 1967; Acts 1995, No. 73, §1.



RS 37:1523 - Temporary permit

§1523. Temporary permit

A. The board may issue without examination a temporary permit to practice veterinary medicine in this state as follows:

(1) To a qualified applicant for licensure, pending examination, provided such temporary permit shall expire the day after the notice of results of the first examination given after the permit is issued or as otherwise extended by the board. No temporary permit may be issued to any applicant who has previously failed the examination in this state or in any other state, territory, or district of the United States, or a foreign country.

(2) To a nonresident veterinarian validly licensed in another state, territory, or district of the United States or a foreign country who has applied for licensure pursuant to the provisions of R.S. 37:1520, provided that such temporary permit shall expire the day after the notice of results of the first examination given after the permit is issued or as otherwise extended by the board.

B. A temporary permit may be summarily revoked by a majority vote of the board without a hearing.

Acts 1966, No. 35, §1, eff. July 1, 1967. Acts 1986, No. 468, §1.



RS 37:1524 - License renewal

§1524. License renewal

All licenses shall expire annually on September thirtieth of each year and shall be renewed by making application for renewal of a license with the board and payment of the annual registration renewal fee established and published by the board. On or before July first of each year, the executive director shall mail a notice to each licensed veterinarian that his license will expire on September thirtieth and provide him with a form for re-registration. The executive director shall issue a new certificate of registration to all persons renewing their license under this Chapter.

Acts 1966, No. 35, §1, eff. July 1, 1967; Acts 1993, No. 720, §1, eff. June 21, 1993; Acts 1995, No. 73, §1.



RS 37:1525 - Renewal of expired licenses

§1525. Renewal of expired licenses

Any person who shall practice veterinary medicine after the expiration of his license and willfully or by neglect fail to renew such license shall be guilty of practicing in violation of this Chapter; however, any person may renew an expired license within five years of the date of its expiration by making written application for renewal and paying the current renewal fee plus all delinquent renewal fees. After five years have elapsed since the date of the expiration, a license may not be renewed, but the holder must make application for a new license and submit to the license examination.

The board may by rule waive the payment of the annual registration renewal fee of a licensed veterinarian during the period when he is on active duty with any branch of the armed services of the United States, not to exceed three years or the duration of a national emergency, whichever is longer.

Acts 1966, No. 35, §1, eff. July 1, 1967; S.C.R. No. 126, 1984 R.S.



RS 37:1526 - Discipline of licensees

§1526. Discipline of licensees

A. Upon written complaint sworn to by any person, the board may, after a hearing held pursuant to R.S. 37:1518(5) and by a concurrence of three members, assess a fine not to exceed the sum of one thousand dollars, revoke or suspend for a specified time the license of or otherwise discipline, any licensed veterinarian for any of the following reasons:

(1) The employment of fraud, misrepresentation, or deception in obtaining a license.

(2) Declaration of insanity or incompetency by a court of law.

(3) Chronic inebriety or habitual use of drugs.

(4) The use of any advertising or solicitation which is false, misleading, or is otherwise deemed unprofessional under regulations adopted by the board.

(5) Conviction or cash compromise of a felony, or other public offense involving moral turpitude.

(6) Incompetence, gross negligence, or other malpractice in the practice of veterinary medicine.

(7) Having professional association with or employing any person practicing veterinary medicine unlawfully.

(8) Fraud or dishonesty in the application or reporting of any test for disease in animals.

(9) Failure to keep veterinary premises and equipment in a clean and sanitary condition.

(10) Failure to report, as required by law, or making false report of, any contagious or infectious disease.

(11) Dishonesty or gross negligence in the inspection of foodstuffs or the issuance of health or inspection certificates.

(12) Cruelty to animals.

(13) Revocation of a license to practice veterinary medicine by another state, territory, or district of the United States on grounds other than nonpayment of registration fee.

(14) Unprofessional conduct as defined in regulations adopted by the board.

(15) Fraud or dishonesty in connection with the practice of veterinary medicine.

B. In addition to the disciplinary action or fines assessed by the board, the board may assess all costs incurred in connection with the proceedings, including but not limited to investigator, stenographer, and attorney fees and court costs.

Acts 1966, No. 35, §1, eff. July 1, 1967; Acts 1978, No. 68, §1. Acts 1986, No. 466, §1; Acts 1990, No. 472, §1; Acts 1993, No. 720, §1, eff. June 21, 1993; Acts 1999, No. 1369, §1.



RS 37:1527 - To 1529 Repealed by Acts 1978, No. 68, 2.

§1527. §§1527 to 1529 Repealed by Acts 1978, No. 68, §2.



RS 37:1530 - Reinstatement

§1530. Reinstatement

Any person whose license is suspended or revoked may, at the discretion of the board, be relicensed or reinstated at any time without an examination by majority vote of the board on written application made to the board showing cause justifying relicensing or reinstatement.

Acts 1966, No. 35, §1, eff. July 1, 1967.



RS 37:1531 - Violations; penalty

§1531. Violations; penalty

A. Any person who shall practice veterinary medicine without a currently valid license or temporary permit shall be guilty of a misdemeanor and upon conviction shall be fined not less than fifty dollars nor more than five hundred dollars, or imprisoned for no more than ninety days, or both, and each act of such unlawful practice shall constitute a distinct and separate offense.

B.(1) In addition to any other civil remedy or criminal penalty provided for in this Chapter, the board may, by majority vote, issue a subpoena to any person or persons who the board has probable cause to believe has engaged in the practice of veterinary medicine without a currently valid license or temporary permit.

(2) Subpoenas issued by the board shall comply with the notice requirements of the Administrative Procedure Act. The subpoena shall be served upon the unlicensed individual personally or by any type of mailing requiring a return receipt and shall include a statement of the manner in which the unlicensed person shall be required to respond to the board.

(3) The board may, by majority vote, levy a civil penalty of no more than one thousand dollars per offense upon any unlicensed person who, after a hearing or informal resolution in accordance with all provisions of the Administrative Procedure Act, is found to have practiced veterinary medicine without benefit of a currently valid license having been issued by this board pursuant to the provisions of this Chapter. In addition, the board may assess costs and attorney's fees may be recovered.

(4) The fact that any person engages in or performs or offers to engage in or perform, any of the practices, acts, or operations, set forth in this Chapter is prima facie evidence that such person is engaged in the practice of veterinary medicine.

(5) No person practicing veterinary medicine without a currently valid license or temporary permit shall have the right to receive any compensation for services so rendered. In addition to the penalties imposed under Paragraph (3) of this Subsection, any person who practices veterinary medicine without a license shall return any fees collected for practicing veterinary medicine and shall be liable for any damages resulting from negligence.

(6) All rights and privileges afforded by the Administrative Procedure Act are specifically reserved to any party aggrieved by a decision of the board.

Acts 1966, No. 35, §1, eff. July 1, 1967; Acts 1995, No. 73, §1.



RS 37:1532 - Injunctive relief

§1532. Injunctive relief

The board or any citizen of this state may bring an action to enjoin any person from practicing veterinary medicine without a currently valid license or temporary permit. If the court finds that the person is violating, or is threatening to violate, this Chapter it shall enter an injunction restraining him from such unlawful acts. The successful maintenance of an action based on any one of the remedies set forth in this Section shall in no way prejudice the prosecution of an action based on any other of the remedies.

Acts 1966, No. 35, §1, eff. July 1, 1967.



RS 37:1533 - Veterinary faculty license

§1533. Veterinary faculty license

A. The board may issue a veterinary faculty license to any qualified applicant who is employed by a college or university in the state and who is involved in the instructional program of either undergraduate or graduate veterinary medical students, provided the applicant:

(1) Is compensated for the practice aspects of his services from state, federal, or institutional funds, or a combination thereof, and not from the patient-owner beneficiary of his practice services.

(2) Furnishes the board with proof that he is a graduate of a veterinary college or division of a university or college that offers the degree of Doctor of Veterinary Medicine or its equivalent and that is accredited by the American Veterinary Medical Association, and is the holder of a valid license to practice veterinary medicine in a state, territory or district of the United States having license requirements, at the time the applicant was first licensed, which were substantially equivalent to the requirements of this Chapter, and who wishes to be accredited in order to fulfill the functions and duties of clinical instruction.

(3) Submits payment of an original registration fee as set forth in R.S. 37:1518(3)(b).

B. Any license issued under this Section shall be canceled for any of the reasons and under the same conditions set forth in R.S. 37:1526, or if the holder of the veterinary faculty license permanently moves out of this state or leaves the employment of the college or university.

C. Any license under this Section shall be subject to the same renewal fee as set forth in R.S. 37:1518(3)(c).

Acts 1985, No. 217, §1.



RS 37:1534 - Licensure remedy

§1534. Licensure remedy

In the event the board denies a license to an applicant due to reasons other than age, citizenship, failure to pass the state licensing examination, or absence of a doctor of veterinary medicine degree from an accredited school of veterinary medicine, the board may prescribe a method by which the applicant is given an opportunity to successfully remedy the deficiency unless otherwise prohibited by law or in conflict with any other statutes or regulations.

Acts 1985, No. 486, §1.



RS 37:1541 - Legislative intent

CHAPTER 18-A. VETERINARY TECHNICIANS

§1541. Legislative intent

It is the purpose of this Chapter to encourage more effective utilization of the skills of licensed veterinarians by enabling them to delegate certain veterinary health care tasks to registered veterinary technicians where such delegation is consistent with the animal patient's health and welfare.

Acts 1986, No. 887, §1.



RS 37:1542 - Definitions

§1542. Definitions

As used in this Chapter, the following words have the meaning ascribed to them in this Section unless the context clearly indicates otherwise:

(1) "Board" means the Louisiana Board of Veterinary Medicine.

(2) "Certificate of approval" means a certificate issued by the Louisiana Board of Veterinary Medicine to a registered veterinary technician.

(3) "Direct supervision" means instruction and directions requiring the physical presence of a licensed veterinarian on the premises.

(4) "Registered veterinary technician" means a skilled person registered by the board as being qualified by academic and practical training to provide veterinary services under the direct supervision and direction of the licensed veterinarian who is responsible for the performance of that veterinary technician.

Acts 1986, No. 887, §1; Acts 1995, No. 73, §1.



RS 37:1543 - Application

§1543. Application

A. In order to obtain a certificate of approval as a registered veterinary technician, the applicant shall comply with the following provisions:

(1) The applicant shall submit an application to the board at least thirty days prior to the announced date of the examination.

(2) The applicant shall submit evidence of the applicant's good moral character.

(3) The applicant shall submit evidence that he:

(a) Has obtained a high school diploma or its equivalent.

(b)(i) Has successfully completed a program in veterinary technology which is accredited by the American Veterinary Medical Association, or

(ii) Has successfully completed a board approved program in veterinary technology at an accredited institution of higher education and has two years actual experience working in a veterinary practice under the direct supervision of a licensed veterinarian.

(4) The application shall be sworn to and subscribed before a notary public.

(5) The applicant shall have passed any state and/or national examination for veterinary technology as named and required in rules prescribed by the board.

(6) The applicant shall pay the fee established by the board.

(7) Repealed by Acts 1995, No. 73, §2.

B. The board may adopt, amend, or repeal all rules necessary to carry into effect the provisions of this Chapter. Any such rules and regulations shall be adopted, amended, or repealed only in compliance with the provisions of the Administrative Procedure Act.

Acts 1986, No. 887, §1; Acts 1993, No. 720, §2, eff. June 21, 1993; Acts 1995, No. 73, §§1, 2.



RS 37:1544 - Certificate of approval; denial; revocation; suspension

§1544. Certificate of approval; denial; revocation; suspension

A. The board may deny, suspend, or revoke the certificate of approval held by any registered veterinary technician when it finds that the provisions of this Chapter or any of the rules and regulations adopted by the board are not being complied with or upon the grounds that the registered veterinary technician is guilty of:

(1) Soliciting patients for any practitioner of the animal healing arts.

(2) Soliciting or receiving any form of compensation from any person other than his employer for performing as a registered veterinary technician.

(3) Willfully or negligently divulging professional knowledge or discussing a veterinarian's diagnosis or treatment without the express permission of the veterinarian.

(4) Any offense that is punishable by incarceration in a state penitentiary or federal prison.

(5) The habitual or excessive use of intoxicants or drugs.

(6) Fraud or misrepresentation in applying for or procuring a certificate of approval to perform as a registered veterinary technician in this state, or in applying for or procuring an annual registration.

(7) Impersonating another person registered as a veterinary technician or allowing any person to use his certificate of approval.

(8) Aiding or abetting the practice of veterinary medicine by a person not licensed by the board.

(9) Gross negligence in the performance of duties, tasks, or functions assigned to him by a licensed veterinarian.

(10) Manifest incapacity or incompetence to perform as a veterinary technician.

(11) Conduct resulting in the suspension or revocation by another state of a registration, license, or certification to perform as a veterinary technician, based upon acts by the veterinary technician similar to acts constituting grounds for suspension or revocation in this state. A certified copy of the record of the suspension or revocation of the state imposing the penalty is conclusive evidence thereof.

(12) Conduct unbecoming in a person registered as a veterinary technician or detrimental to the best interests of the public.

B. In cases of failure to pay the required fees, denial shall be automatic. Any denial, suspension, or revocation shall be subject to review pursuant to the provisions of this Chapter.

Acts 1986, No. 887, §1.



RS 37:1545 - Identification of registered veterinary technicians

§1545. Identification of registered veterinary technicians

A. During working hours or when actively performing his duties, a registered veterinary technician shall wear a unique mark of identification on his clothing approved by the board that identifies him as a registered veterinary technician.

B. A registered veterinary technician may use the title "Registered Veterinary Technician" or the abbreviation "R.V.T.".

C. No individual, other than a registered veterinary technician may advertise or offer his services in a manner calculated to lead others to believe that he is a trained veterinary technician or a registered veterinary technician.

Acts 1986, No. 887, §1.



RS 37:1546 - Certificates; validity, renewal, display

§1546. Certificates; validity, renewal, display

A. Each holder of a certificate of approval shall, by September thirtieth of each and every year, pay to the treasury of the board an annual renewal fee as established by the board. Holders of a certificate who fail to renew on or before that date may be assessed a late renewal fee as established by the board.

B. The holder of a certificate of approval to act as a registered veterinary technician must display his certificate in such a manner as to be visible and readable by persons in the office of the licensed veterinarian.

Acts 1986, No. 887, §1; Acts 1995, No. 73, §1.



RS 37:1547 - Prohibition

§1547. Prohibition

Notwithstanding any other provision of law, a registered veterinary technician may perform veterinary medical assistance under the direct supervision of a veterinarian licensed to practice in this state approved by the board, except that no registered veterinary technician shall perform animal diagnosis, the prescribing of treatment or medications, or any surgical procedures. A satellite office staffed solely by a registered veterinary technician is prohibited.

Acts 1986, No. 887, §1.



RS 37:1548 - Misrepresentation and penalty

§1548. Misrepresentation and penalty

A. In addition to or in lieu of any remedy provided in this Chapter, the board may seek the imposition of a civil penalty through any district court of any violation for which the board may issue a notice to cease and desist under this Chapter. The civil penalty shall be no less than five hundred dollars and no more than five thousand dollars for each offense.

B. When the board finds any registered veterinary technician guilty of any of the grounds set forth in this Chapter, it may enter an order imposing one or more of the following penalties:

(1) Denial of an application.

(2) Revocation or suspension of a certificate of approval.

(3) Imposition of an administrative fine not to exceed one thousand dollars for each count or separate offense.

(4) Issuance of a reprimand.

(5) Placement of the registered veterinary technician on probation for a period of time and subject to such conditions as the board may specify.

(6) Restricting the authorized scope of practice.

C. The board by rule shall provide for appeals of denials of applications. The board shall impose other administrative penalties only on the basis of a ruling by the board pursuant to an adjudicatory hearing.

D. The board may, as a probationary condition or as a condition of the reinstatement of any licensee suspended or revoked hereunder, require the holder to pay all costs of the board proceedings, including investigators, stenographers, secretaries, and attorney's fees.

Acts 1986, No. 887, §1.



RS 37:1549 - Powers of the board

§1549. Powers of the board

A. The board shall have the power to:

(1) Adopt, amend, repeal, and establish all rules necessary for its government and all regulations necessary to carry into effect the provisions of this Chapter.

(2) Establish and publish annually a schedule of fees which shall be charged for examinations, certificate of approval applications, original certificates of approval, and renewal of certificates of approval. The fees shall be based on the anticipated financial requirements of the board for annual operating expenses and shall not exceed the following amounts:

(a) Application fee not to exceed one hundred dollars.

(b) Examination fee, per examination, state or national exclusive of vendor's cost, not to exceed one hundred dollars.

(c) Original certificate of approval fee not to exceed one hundred fifty dollars.

(d) Annual renewal of certificate of approval fee not to exceed one hundred fifty dollars.

(e) Late fee for delinquent certificate of approval renewals not to exceed one hundred dollars.

B. The board may issue a certificate of approval to any person who is certified as a veterinary technician in this state on the date this Chapter becomes effective in 1986.

C. Nothing contained in this Chapter is or shall be construed as a restriction or a limitation upon any powers which the board might otherwise have under any laws of this state. This Chapter shall be regarded as supplemental and additional to powers conferred by other laws.

Acts 1986, No. 887, §1; Acts 1999, No. 1369, §1.



RS 37:1551 - Legislative intent

CHAPTER 18-B. CERTIFIED ANIMAL

EUTHANASIA TECHNICIANS

§1551. Legislative intent

It is the purpose of this Chapter to provide the most humane restraint, capture, and death possible for unwanted and discarded animals, including those animals which are diseased or otherwise dangerous, by providing for the training and certification of euthanasia technicians.

Acts 1987, No. 225, §1; Acts 1999, No. 1369, §1.



RS 37:1552 - Definitions

§1552. Definitions

As used in this Chapter, the following words have the meaning ascribed to them in this Section unless the context clearly indicates otherwise:

(1) "Board" means the Louisiana Board of Veterinary Medicine.

(2) "Certificate of approval" means a certificate issued by the Louisiana Board of Veterinary Medicine to a certified animal euthanasia technician.

(3) "Certified animal euthanasia technician" or "CAET" means a person who is instructed in a board-approved program in the proper methods of humanely euthanizing animals by injecting legal drugs in accordance with rules adopted by the board, in proper security precautions, in proper recordkeeping, and related skills, and who has been issued a certificate of approval by the board.

(4) "Lead CAET" means a CAET who is:

(a) Designated in documents submitted to the board as the CAET at a designated site responsible for maintaining the security of those controlled substances in accordance with rules adopted by the board for the sole purpose of restraining, capturing, and euthanizing animals, including records relating to controlled substances and drugs, in accordance with applicable state and federal laws.

(b) Licensed and in good standing with the state controlled dangerous substances program and registered and in good standing with the United States Drug Enforcement Administration.

(c) Trained in a board-approved chemical capture training course.

(5) "Sodium pentobarbital" means a compound prepared or purchased solely as an euthanasia solution at a minimum strength of six grains per milliliter.

Acts 1987, No. 225, §1; Acts 1995, No. 73, §1; Acts 1999, No. 1369, §1.



RS 37:1553 - Application

§1553. Application

In order to obtain a certificate of approval as a certified euthanasia technician the applicant shall comply with the following provisions:

(1) The applicant shall submit an application to the board.

(2) The applicant shall submit evidence of the applicant's good moral character.

(3) The applicant shall submit evidence that he has no felony record involving controlled dangerous substances.

(4) The applicant shall submit evidence that he:

(a) Has obtained a high school diploma or its equivalent.

(b) Has successfully completed a board-approved program in animal euthanasia, which shall include instruction in the proper methods of humanely euthanizing animals by injecting legal drugs in accordance with rules adopted by the board, in proper security precautions, in proper recordkeeping, and in related skills.

(5) The applicant shall pay the fee established by the board.

(6) The applicant shall submit any other information and proof that the board may require by rule.

Acts 1987, No. 225, §1; Acts 1995, No. 73, §1; Acts 1999, No. 1369, §1.



RS 37:1554 - Discipline of CAETS

§1554. Discipline of CAETS

A. After a hearing held in compliance with the Administrative Procedure Act, the board may deny, suspend, or revoke the certificate of approval held by any technician or impose any other penalty authorized by this Chapter, when it finds that the provisions of this Chapter or any of the rules and regulations adopted by the board are not being complied with or upon the grounds that the certified animal euthanasia technician has:

(1) Failed to carry out his duties.

(2) Abused the use of sodium pentobarbital or any controlled dangerous substance under state or federal law.

(3) Sold or given sodium pentobarbital or any controlled dangerous substance under state or federal law for recreational use.

(4) Stolen sodium pentobarbital or any controlled dangerous substance under state or federal law.

(5) Become a user of sodium pentobarbital or any controlled dangerous substance under state or federal law.

(6) Employed fraud, misrepresentation, or deception in obtaining a certificate of approval.

(7) Been declared insane or incompetent by a court of law.

(8) Been shown to suffer from chronic inebriation or habitual use of drugs.

(9) Been convicted of or entered a plea of nolo contendere to a felony or other offense involving moral turpitude or controlled dangerous substances under state or federal law.

(10) Performed duties of humanely restraining, capturing, or euthanizing animals in an incompetent or grossly negligent manner.

(11) Performed acts of cruelty upon animals.

(12) Violated rules of professional conduct as defined in regulations adopted by the board.

(13) Employed fraud or dishonesty in connection with his practice as a certified animal euthanasia technician.

(14) Abetted anyone in the foregoing activities.

B. In cases of failure to pay the required fees, denial shall be automatic. Any denial, suspension, or revocation shall be subject to review pursuant to the provisions of this Chapter.

Acts 1987, No. 225, §1; Acts 1995, No. 73, §1; Acts 1999, No. 1369, §1.



RS 37:1555 - Certificates; validity, renewal

§1555. Certificates; validity, renewal

Each holder of a certificate of approval shall, on or before September thirtieth of each and every year, pay to the treasury of the board an annual renewal fee as established by the board. Holders of a certificate who fail to renew on or before that date may be assessed a late fee as established by the board.

Acts 1987, No. 225, §1; Acts 1995, No. 73, §1.



RS 37:1556 - Duties

§1556. Duties

A. The duties of a CAET shall include but are not limited to:

(1) Preparing animals for euthanasia.

(2) Carefully and accurately recording dosages and drug waste.

(3) Maintaining the security of all controlled substances and drugs, including records relating to controlled dangerous substances and drugs in accordance with applicable state and federal laws.

(4) Reporting to either the board or the Louisiana Department of Health any infraction of this Chapter or rules and regulations adopted pursuant thereto or any misuse of drugs.

(5) Humanely restraining, capturing, and euthanizing animals.

(6) Disposing of the bodies in a manner in accordance with law.

(7) Maintaining one's certificate in an active status.

(8) Reporting to the board any change of address.

(9) Providing to any board member or board representative a reply to a request within seven working days.

B. The duties of a lead CAET shall include but are not limited to:

(1) All duties prescribed for a CAET.

(2) Ordering supplies and drugs.

(3) Responsibility at the designated site for the proper maintenance and security of all those controlled substances prescribed in accordance with rules adopted by the board for the sole purpose of restraining, capturing, and euthanizing animals including records relating to controlled substances and drugs in accordance with applicable state and federal laws.

(4) Providing chemical capture drugs, as provided in rules adopted by the board, only to persons who have completed a board-approved training course in the use of chemical capture drugs.

Acts 1987, No. 225, §1; Acts 1995, No. 73, §1; Acts 1999, No. 1369, §1.



RS 37:1557 - Penalties

§1557. Penalties

A. When the board finds any certified animal euthanasia technician in violation of any of the grounds set forth in this Chapter, it may enter an order imposing one or more of the following penalties:

(1) Denial of an application.

(2) Revocation or suspension of certification.

(3) Imposition of an administrative fine not to exceed one thousand dollars for each count or separate offense.

(4) Issuance of a reprimand.

(5) Placement of the certified euthanasia technician on probation for a period of time and subject to such conditions as the board may specify.

(6) Restricting the authorized scope of practice.

B. The board by rule shall provide for appeals of denials of applications. The board shall impose other administrative penalties only on the basis of a ruling by the board pursuant to an adjudicatory hearing.

C. In addition to any other disciplinary action or fines assessed by the board, the board may require the certified animal euthanasia technician to pay all costs of the board proceedings, including investigator, stenographer, secretary, and attorney fees and court costs.

Acts 1987, No. 225, §1; Acts 1995, No. 73, §1; Acts 1999, No. 1369, §1.



RS 37:1558 - Powers of the board

§1558. Powers of the board

The board shall have the power to:

(1) Adopt, amend, repeal, and establish all rules necessary for its government and all regulations necessary to carry into effect the provisions of this Chapter.

(2) Establish and publish annually a schedule of fees which shall be charged for the board-approved course, examinations, certificate of approval applications, original certificates of approval, renewal of certificates of approval, and delinquent certificate of approval renewals, which fees shall be based on the anticipated financial requirements of the board for annual operating expenses and which shall not exceed the following amounts:

(a) Course fee not to exceed two hundred dollars.

(b) Application fee not to exceed one hundred dollars.

(c) Examination fee not to exceed one hundred dollars.

(d) Original certificate of approval fee not to exceed one hundred fifty dollars.

(e) Annual renewal of certificate of approval not to exceed one hundred dollars.

(f) Late fee for delinquent certificate of approval renewals not to exceed one hundred dollars.

(g) Temporary certificate of approval fee not to exceed one hundred dollars.

(3) Adopt rules requiring a certified animal euthanasia technician to participate in a continuing education program, established and regulated by the board, as a condition of retaining his certificate.

Acts 1987, No. 225, §1; Acts 1999, No. 1369, §1.



RS 37:1561 - Definitions

CHAPTER 18-C. EQUINE DENTISTS

§1561. Definitions

As used in this Chapter, the following words shall have the meanings ascribed to them unless the context clearly indicates otherwise:

(1) "Board" means the Louisiana Board of Veterinary Medicine.

(2) "Certificate of approval" means a certificate issued by the Louisiana Board of Veterinary Medicine to a registered equine dentist.

(3) "The practice of equine dentistry" means the rasping or floating of molar, premolar, and canine teeth of equines, and the removal of deciduous incisor and premolar teeth or caps of equines.

(4) "Registered equine dentist" means a person registered by the board as being qualified to practice equine dentistry in Louisiana.

(5) "Racetrack" means any facility which conducts races as defined in R.S. 4:165(A)(4)(d).

Acts 1999, No. 980, §1, eff. July 9, 1999.



RS 37:1562 - Application

§1562. Application

In order to obtain a certificate of approval as a registered equine dentist, the applicant shall comply with the following provisions:

(1) Submit an application which shall be sworn to and subscribed before a notary public.

(2) Submit evidence that he is a current resident of this state on or before July 1, 1999, and is substantially involved in the care and maintenance of horses in the horse racing industry in Louisiana as defined in the board's rules and regulations.

(3) Submit evidence of licensure in good standing issued by the Louisiana Racing Commission on or before July 1, 1995.

(4) Pay the fees established by the board, which shall not exceed the following amounts:

(a) Original registration fee not to exceed two hundred fifty dollars.

(b) Annual renewal of registration fee not to exceed two hundred fifty dollars.

(c) Late fee for delinquent registration renewals not to exceed two hundred fifty dollars.

(d) Application fee not to exceed one hundred dollars.

Acts 1999, No. 980, §1, eff. July 9, 1999.



RS 37:1563 - Practice

§1563. Practice

A. Except as provided in this Chapter, no person shall practice equine dentistry in Louisiana unless issued a certificate of approval by the board.

B. A registered equine dentist may practice equine dentistry at a racetrack in this state.

C.(1) A registered equine dentist who practices equine dentistry at a location in this state other than at a racetrack shall notify the horse owner's veterinarian prior to the commencement of the practice of equine dentistry. In the event that the horse owner does not have a veterinarian, the equine dentist shall obtain a referral from a veterinarian licensed by the board.

(2) Prior to the initiation of an extraction of first premolar teeth or wolf teeth, the registered equine dentist shall also notify and obtain the approval of the equine owner's veterinarian or referral veterinarian.

D. Notwithstanding any other provision of law, after complying with the provisions of R.S. 37:1562 and any rule or regulation promulgated by the board regarding the application process, fees, and defining the duties of an equine dentist, any person who was licensed as an equine dentist before July 1, 1995, and who desires to practice equine dentistry shall be issued a certificate of approval by the board and shall be registered as an equine dentist.

Acts 1999, No. 980, §1, eff. July 9, 1999.



RS 37:1564 - Exemptions

§1564. Exemptions

A. Licensed veterinarians or persons who hold temporary permits to practice veterinary medicine shall be exempt from the provisions of this Chapter.

B. With proper training and under the direct supervision of a licensed veterinarian, laypeople and registered veterinary technicians employed by a licensed veterinarian may perform the rasping or floating of molar, premolar, and canine teeth and the removal of deciduous incisor and premolar teeth or caps.

Acts 1999, No. 980, §1, eff. July 9, 1999.



RS 37:1565 - Certificate of approval; denial; sanctions

§1565. Certificate of approval; denial; sanctions

A. After a hearing held in compliance with the Administrative Procedure Act, the board may deny, suspend, or revoke the certificate of approval held by any registered equine dentist, or impose any other penalty authorized in this Chapter, upon a finding by a majority of the quorum of the board that an equine dentist has failed to comply with any provision of this Chapter or any of the rules and regulations adopted by the board based upon any one of the following grounds:

(1) Has willfully or negligently divulged or discussed with anyone a veterinarian's diagnosis or treatment without the express permission of the veterinarian.

(2) Has been convicted or entered a plea of nolo contendere to any offense involving moral turpitude.

(3) Has been proven to suffer from the habitual or excessive use of alcohol or any controlled dangerous substance.

(4) Has committed fraud or misrepresentation in applying for or procuring a certificate of approval to perform as a registered equine dentist in this state, or in applying for or procuring an annual registration.

(5) Has impersonated another person registered as an equine dentist or allowed any person to use his certificate of approval.

(6) Has aided or abetted the practice of veterinary medicine by a person not licensed by the board.

(7) Has aided or abetted the practice of equine dentistry by a person not registered by the board.

(8) Has performed duties of an equine dentist in an incompetent or grossly negligent manner.

(9) Has performed an act of cruelty upon an animal.

(10) Has been found guilty of unprofessional conduct. Unprofessional conduct shall include departure from, or failure to conform to, the minimal standards of acceptable and prevailing practice of equine dentistry. A showing of actual injury to a horse shall not be necessary.

(11) Has been declared insane or incompetent by a court of law.

(12) Has engaged in conduct resulting in the suspension, revocation, or any other sanction by another state of a registration, license, or certification to perform as an equine dentist. A certified copy of the record of the suspension, revocation, or any other sanction of the state imposing the penalty shall be conclusive evidence of such suspension, revocation, or sanction.

(13) Has employed fraud or dishonesty in connection with his practice as a registered equine dentist.

(14) Has been shown to have exhibited conduct unbecoming to a person registered as an equine dentist or detrimental to the best interests of the public.

B. Failure to pay the fees required in R.S. 37:1562 shall result in an automatic denial of a certificate of approval held by an equine dentist. Any denial, suspension, revocation, or other sanction shall be subject to review pursuant to the Administrative Procedure Act and the board's rules.

Acts 1999, No. 980, §1, eff. July 9, 1999.



RS 37:1566 - Identification of registered equine dentists

§1566. Identification of registered equine dentists

A registered equine dentist shall use the title "Registered Equine Dentist".

Acts 1999, No. 980, §1, eff. July 9, 1999.



RS 37:1567 - Certificates; validity, renewal, possession

§1567. Certificates; validity, renewal, possession

A. Each certificate of approval issued under this Chapter shall expire on the thirtieth day of September of each year and shall be renewed by making application for renewal of a certificate with the board and payment of the annual registration renewal fee established by the board. On or before the first day of July of each year, the executive director of the board shall mail a notice to each registered equine dentist that his certificate of approval will expire on the thirtieth day of September of each year and provide him with a form for re-registration. The executive director shall issue a new certificate of approval to all persons renewing their certificate under this Chapter.

B. The board shall adopt rules providing for a continuing education program for registered equine dentists. A registered equine dentist shall participate in the continuing education program as a condition of retaining his certificate of approval.

C. Any person who practices equine dentistry after the expiration of his certificate of approval and who willfully or by neglect fails to renew such license shall be guilty of practicing equine dentistry in violation of this Chapter. Any person may renew an expired certificate of approval within one year of its expiration by making written application for renewal, paying the current renewal fee plus all delinquent renewal fees, and meeting the continuing education program requirements.

D. Each holder of a certificate of approval to act as a registered equine dentist shall have such certificate in his possession when practicing equine dentistry.

Acts 1999, No. 980, §1, eff. July 9, 1999.



RS 37:1568 - Misrepresentation and penalty

§1568. Misrepresentation and penalty

A. In addition to or in lieu of any remedy provided in this Chapter, the board may seek imposition of a civil penalty by any district court for any violation for which the board may issue a notice to cease and desist under this Chapter. The civil penalty shall be no less than five hundred dollars and no more than five thousand dollars for each offense.

B. When the board finds any registered equine dentist guilty of any violation of this Chapter, it may enter an order imposing one or more of the following penalties:

(1) Denial of an application.

(2) Revocation or suspension of a certificate of approval.

(3) Imposition of a fine not to exceed one thousand dollars for each count or separate offense.

(4) Issuance of a reprimand.

(5) Placement of the registered equine dentist on probation for a period of time and subject to such conditions as the board may specify.

(6) Restricting the authorized scope of practice.

C. The board by rule shall provide for appeals of denials of applications. The board shall impose other administrative penalties only on the basis of a ruling by the board pursuant to an adjudicatory hearing.

D. In addition to the disciplinary action or fines assessed by the board, the board may assess all costs of the board proceedings, including investigator, stenographer, administrative, and attorney fees and court costs.

Acts 1999, No. 980, §1, eff. July 9, 1999.



RS 37:1569 - Powers of the board

§1569. Powers of the board

The board, in accordance with the Administrative Procedure Act, shall adopt, amend, repeal, and establish all rules and regulations and collect all fees necessary for its government and all regulations necessary to carry into effect the provisions of this Chapter, including but not limited to defining the duties of a registered equine dentist, determining eligibility requirements for registration, and establishing disciplinary grounds and penalties.

Acts 1999, No. 980, §1, eff. July 9, 1999.



RS 37:1570 - Waiver of liability

§1570. Waiver of liability

No veterinarian shall be liable for any act or omission of a registered equine dentist.

Acts 1999, No. 980, §1, eff. July 9, 1999.



RS 37:1581 - WATCHMAKERS

CHAPTER 19. WATCHMAKERS

§1581. REPEALED BY ACTS 1991, NO. 64, §1.



RS 37:1582 - REPEALED BY ACTS 1991, NO. 64, 1.

§1582. REPEALED BY ACTS 1991, NO. 64, §1.



RS 37:1583 - REPEALED BY ACTS 1991, NO. 64, 1.

§1583. REPEALED BY ACTS 1991, NO. 64, §1.



RS 37:1584 - REPEALED BY ACTS 1991, NO. 64, 1.

§1584. REPEALED BY ACTS 1991, NO. 64, §1.



RS 37:1585 - REPEALED BY ACTS 1991, NO. 64, 1.

§1585. REPEALED BY ACTS 1991, NO. 64, §1.



RS 37:1586 - REPEALED BY ACTS 1991, NO. 64, 1.

§1586. REPEALED BY ACTS 1991, NO. 64, §1.



RS 37:1587 - REPEALED BY ACTS 1991, NO. 64, 1.

§1587. REPEALED BY ACTS 1991, NO. 64, §1.



RS 37:1588 - REPEALED BY ACTS 1991, NO. 64, 1.

§1588. REPEALED BY ACTS 1991, NO. 64, §1.



RS 37:1589 - REPEALED BY ACTS 1991, NO. 64, 1.

§1589. REPEALED BY ACTS 1991, NO. 64, §1.



RS 37:1590 - REPEALED BY ACTS 1991, NO. 64, 1.

§1590. REPEALED BY ACTS 1991, NO. 64, §1.



RS 37:1591 - REPEALED BY ACTS 1991, NO. 64, 1.

§1591. REPEALED BY ACTS 1991, NO. 64, §1.



RS 37:1592 - REPEALED BY ACTS 1991, NO. 64, 1.

§1592. REPEALED BY ACTS 1991, NO. 64, §1.



RS 37:1593 - REPEALED BY ACTS 1991, NO. 64, 1.

§1593. REPEALED BY ACTS 1991, NO. 64, §1.



RS 37:1594 - REPEALED BY ACTS 1991, NO. 64, 1.

§1594. REPEALED BY ACTS 1991, NO. 64, §1.



RS 37:1595 - REPEALED BY ACTS 1991, NO. 64, 1.

§1595. REPEALED BY ACTS 1991, NO. 64, §1.



RS 37:1596 - REPEALED BY ACTS 1991, NO. 64, 1.

§1596. REPEALED BY ACTS 1991, NO. 64, §1.



RS 37:1597 - REPEALED BY ACTS 1991, NO. 64, 1.

§1597. REPEALED BY ACTS 1991, NO. 64, §1.



RS 37:1598 - REPEALED BY ACTS 1991, NO. 64, 1.

§1598. REPEALED BY ACTS 1991, NO. 64, §1.



RS 37:1599 - REPEALED BY ACTS 1991, NO. 64, 1.

§1599. REPEALED BY ACTS 1991, NO. 64, §1.



RS 37:1600 - REPEALED BY ACTS 1991, NO. 64, 1.

§1600. REPEALED BY ACTS 1991, NO. 64, §1.



RS 37:1601 - REPEALED BY ACTS 1991, NO. 64, 1.

§1601. REPEALED BY ACTS 1991, NO. 64, §1.



RS 37:1602 - REPEALED BY ACTS 1991, NO. 64, 1.

§1602. REPEALED BY ACTS 1991, NO. 64, §1.



RS 37:1603 - REPEALED BY ACTS 1991, NO. 64, 1.

§1603. REPEALED BY ACTS 1991, NO. 64, §1.



RS 37:1604 - REPEALED BY ACTS 1991, NO. 64, 1.

§1604. REPEALED BY ACTS 1991, NO. 64, §1.



RS 37:1605 - REPEALED BY ACTS 1991, NO. 64, 1.

§1605. REPEALED BY ACTS 1991, NO. 64, §1.



RS 37:1606 - REPEALED BY ACTS 1991, NO. 64, 1.

§1606. REPEALED BY ACTS 1991, NO. 64, §1.



RS 37:1607 - REPEALED BY ACTS 1991, NO. 64, 1.

§1607. REPEALED BY ACTS 1991, NO. 64, §1.



RS 37:1608 - REPEALED BY ACTS 1991, NO. 64, 1.

§1608. REPEALED BY ACTS 1991, NO. 64, §1.



RS 37:1609 - REPEALED BY ACTS 1991, NO. 64, 1.

§1609. REPEALED BY ACTS 1991, NO. 64, §1.



RS 37:1610 - REPEALED BY ACTS 1991, NO. 64, 1.

§1610. REPEALED BY ACTS 1991, NO. 64, §1.



RS 37:1611 - REPEALED BY ACTS 1991, NO. 64, 1.

§1611. REPEALED BY ACTS 1991, NO. 64, §1.



RS 37:1612 - REPEALED BY ACTS 1991, NO. 64, 1.

§1612. REPEALED BY ACTS 1991, NO. 64, §1.



RS 37:1661 - MISCELLANEOUS PROVISIONS COMMON TO

CHAPTER 20. MISCELLANEOUS PROVISIONS COMMON TO

CERTAIN PROFESSIONS

PART I. PHYSICIANS, PHARMACISTS AND DENTISTS

§1661. Proof of registration when applying for state license

State tax collectors, sheriffs, or other officers exercising the duties of a state tax collector shall require satisfactory proof of registration in accordance with the provisions of this Title from all practitioners of medicine, pharmacy, and dentistry when applying for state license.



RS 37:1662 - State licenses, issuance without proof of registration forbidden

§1662. State licenses, issuance without proof of registration forbidden

No state tax collector, sheriff, or other officer exercising the duties of a state tax collector shall issue state tax licenses without first complying with the provisions of R.S. 37:1661.



RS 37:1681 - Armed forces, professional persons in; remittance of annual fees

PART II. PERSONS IN ARMED FORCES

§1681. Armed forces, professional persons in; remittance of annual fees

The annual or renewal fee that would be due by a member of any profession to any state board, commission, department, or agency for such member to continue to be entitled to practice his profession in this state is remitted in favor of such member while he is enlisted and serving in any of the armed forces of the United States. The remission of the annual or renewal fee shall not apply to any annual or renewal fee that was delinquent at the time of enlistment in the service, but shall include annual or renewal fees that fall due for two calendar years following the year in which the member receives his honorable discharge.



RS 37:1682 - Notice of enlistment; other information

§1682. Notice of enlistment; other information

A member of any profession whose annual or renewal fees are remitted by the provisions of this Part shall promptly notify the state board, commission, department, or agency to which the fees would be due of the fact and date of his enlistment in any of the armed forces of the United States, and furnish additional information or evidence as may be reasonably necessary for the proper keeping of the records of the state board, commission, department, or agency.

However, failure to give notice shall not make any annual or renewal fees remitted actually due or forfeit the right of such member to practice his profession in this state, but he shall submit at any time thereafter to the proper state board, commission, department, or agency satisfactory proof of the fact and duration of his enlistment. Upon receipt and verification of this proof his annual or renewal fees shall be regarded as having been remitted as provided by this Part and he shall be reinstated in his right to practice his profession in this state if such right should have been taken away or suspended by any action of the state board, commission, department, or agency.



RS 37:1683 - Continuance of practice after enlistment

§1683. Continuance of practice after enlistment

If a member of any profession, after he enlists in the armed forces of the United States, continues to practice his profession in this state for profit or gain in any way except in fulfillment of his duties in the armed forces, the remission of his annual or renewal fee provided for by this Part shall not apply in his favor unless he ceases to practice his profession.



RS 37:1701 - Prescription; name of patient and prescription

PART III. MEDICAL PRESCRIPTIONS AND LABELS

§1701. Prescription; name of patient and prescription

A. Each physician, surgeon, optometrist, medical psychologist, and dentist, upon writing a prescription shall write the name of the patient and the trade name, or the generic name, or the most commonly used name on the prescription issued.

B. No druggist, pharmacist, or dispensing physician shall fill any prescription unless the name of the patient and the trade name, or the generic name, or the most commonly used name of the prescription appears on the label, unless otherwise specified by the physician, surgeon, optometrist, medical psychologist, or dentist.

Amended by Acts 1976, No. 465, §1; Acts 1976, No. 672, §1; Acts 1993, No. 202, §1; Acts 2004, No. 11, §1.



RS 37:1702 - Label on container; patient's name

§1702. Label on container; patient's name

All druggists and pharmacists upon filling any prescription, shall first write or print the name of the patient on the label which label shall be securely attached to the bottle, box, or package containing the medicine or drugs prescribed.



RS 37:1703 - Penalty

§1703. Penalty

Whoever violates the provisions of R.S. 37:1701 or 37:1702, shall be fined not less than five dollars nor more than twenty-five dollars, or imprisoned for not less than ten days nor more than thirty days, or both.



RS 37:1721 - Restrictions on advertising reserved to legislature

PART IV. THE RIGHT TO ADVERTISE

§1721. Restrictions on advertising reserved to legislature

No state board, commission, department, bureau, or similar agency of the state regulating the practice of a trade or profession and exercising rulemaking powers shall make any rule or regulation which limits or restricts the right to advertise, provided that this Section shall not apply to any board, commission, department, bureau, or similar agency of the state created and regulated under the rulemaking power of the Supreme Court of Louisiana or to the Louisiana State Board of Medical Examiners, the Louisiana State Board of Barber Examiners, the Louisiana State Board of Dentistry, the State Board of Certified Public Accountants of Louisiana, Louisiana Board of Pharmacy, the Louisiana Board of Chiropractic Examiners, the Louisiana State Board of Veterinary Medicine Examiners, and the State Board of Optometry Examiners, and further provided that nothing herein contained shall be construed to prevent the prohibition of false or misleading advertising by any board, commission, department, bureau, or similar agency of the state. The right to regulate advertising except as herein provided is reserved to the legislature.

Added by Acts 1960, No. 369. Acts 1989, No. 678, §1; Acts 1991, No. 77, §1.



RS 37:1731 - Gratuitous service at scene of emergency; emergency care at hospitals; limitation of liability

PART V. GOOD SAMARITAN LAW

§1731. Gratuitous service at scene of emergency; emergency care at hospitals; limitation of liability

A.(1) A physician, surgeon, or physician assistant licensed under the provisions of Chapter 15 of this Title, his professional medical corporation chartered under the provisions of R.S. 12:901 et seq., or his limited liability company, or a nurse licensed under the provisions of Chapter 11 of this Title who in good faith gratuitously renders emergency care or services at the scene of an emergency, to a person in need thereof shall not be liable for any civil damages as a result of any act or omission in rendering such care or services or as a result of any act or failure to act to provide or arrange for further medical treatment or care for the person involved in said emergency, unless the damage or injury was caused by willful or wanton misconduct or gross negligence.

(2)(a) A physician, on-call physician, or surgeon or oral and maxillofacial surgeon, or his professional medical or dental corporation or limited liability company or nurse, licensed or qualified as provided in Paragraph (A)(1) of this Section, or an intern, or resident of a public or private hospital or other medical health care facility licensed in this state, who in good faith responds to an imminent life-threatening situation or emergency within the hospital or facility and whose actual duty in the hospital or facility did not require a response to an emergency situation shall not be liable for civil damages resulting from any act or omission in rendering the emergency care or service or from failure to provide or arrange for further medical care or treatment of the person involved, unless the damage or injury was caused by willful or wanton misconduct or gross negligence.

(b) The limitation of liability provided in Subparagraph (2)(a) of this Subsection shall not apply when, prior to the advent of the imminent life-threatening situation or emergency, the physician or surgeon or his professional medical corporation or limited liability company was a contemporaneously attending or consulting physician or surgeon to the person involved or when the nurse was a contemporaneously attending nurse to the person involved.

(c) An on-call physician or oral and maxillofacial surgeon who gratuitously attends, assists, or treats a patient who comes into an emergency room or department, including any appropriate standard of care treatment necessitated by the patient's emergent condition, shall not be liable for civil damages resulting from any act or omission in rendering the emergency care or service to a patient, with whom there has been no prior physician-patient relationship or from failure to provide or arrange for further medical care or treatment to such patient unless the damage or injury was caused by willful or wanton misconduct or gross negligence.

(d) For purposes of this Subsection, "on-call physician" means a physician, or oral and maxillofacial surgeon or his professional medical or dental corporation or limited liability company, who is not primarily employed or contracted by the hospital or other licensed medical health care facility to treat emergency room or department patients, but whose actual duties may include treating emergency room or department patients due to the requirements of 42 C.F.R. 489.24 or R.S. 40:2113.4 to respond to the emergency room or department on an on-call basis and as a condition of the privilege or ability to practice his profession within the hospital or facility.

B. Any physician, surgeon, or member of the medical profession who is not licensed to practice medicine in Louisiana but who holds a valid license to practice medicine in any other state of the United States who gratuitously renders care or services at the scene of an emergency as herein provided shall not be charged with violation of the Louisiana Medical Practice Act.

C. No veterinarian licensed under the provisions of Chapter 18 of this Title, who in good faith gratuitously renders emergency care or services or assistance at the scene of an emergency to an animal or animals in need thereof, shall be liable for any civil damages as a result of any act or omission by such person in rendering the care or services or assistance, or as a result of any act or failure to act to provide or arrange for further veterinary medical treatment or care for the animal involved in the said emergency.

D. No dentist licensed under the provisions of Chapter 9 of this Title, who in good faith gratuitously renders emergency care or services at the scene of an emergency, except in a licensed dentist office or public or private hospital, to a person or persons in need thereof shall be liable for any civil damages as a result of any act or omission by such person in rendering the care or services or as a result of any act or failure to act to provide or arrange for further dental care or treatment or care for the person involved in the emergency.

E.(1) No emergency medical technician who in good faith gratuitously renders emergency care or services at the scene of an emergency to a person or persons in need thereof shall be liable for any civil damages as a result of any act or omission in rendering the care or services or as a result of any act or failure to act to provide or arrange for further medical treatment or care for the person involved in the emergency.

(2) For purposes of this Section, "emergency medical technician" means a certified first responder as defined in R.S. 40:1231(10) and a certified emergency medical technician as defined in R.S. 40:1231(3), (4), or (5).

Acts 1964, No. 46, §1; Acts 1989, No. 347, §1; Acts 1990, No. 148, §1; Acts 1993, No. 618, §1; Acts 1997, No. 316, §1; Acts 1997, No. 1105, §1, eff. July 14, 1997; Acts 2003, No. 1033, §1.



RS 37:1731.1 - Medical services during declared state of emergency; limitation of liability

§1731.1. Medical services during declared state of emergency; limitation of liability

A. Medical personnel who, in good faith and regardless of compensation, render or fail to render emergency care, health care services or first aid during a declared state of emergency when the state of emergency affects the rendering of medical care shall not be liable for any civil damages or injury as a result of any act or omission related to the rendering of or failure to render services, unless the damages or injury was caused by gross negligence or willful and wanton misconduct.

B. As used in this Section:

(1) "During a declared state of emergency" means during the period of time set forth in a declaration of the governor in accordance with R.S. 29:724 and shall include the time period as set forth in the declaration and shall also be retroactive to the precipitating event requiring the declaration.

(2) "Health care services" means any act or treatment performed or furnished or which should have been performed or furnished, by a health care provider for, to, or on behalf of a person.

(3) "Medical personnel" means an individual or person subject to the provisions of R.S. 37:1731, regardless of compensation.

Acts 2008, No. 539, §1, eff. June 30, 2008.



RS 37:1732 - Immunity from liability for emergency medical assistance or first aid

§1732. Immunity from liability for emergency medical assistance or first aid

A. Any fireman, policeman, or member of an ambulance or rescue squad who holds a valid current certification by the American Red Cross, L.S.U. Fireman Training Rescue Program, United States Bureau of Mines, or any equivalent training program approved by the Louisiana Department of Health who renders emergency care, first aid, or rescue while in the performance of his duties at the scene of an emergency or moves a person receiving such care, first aid, or rescue to a hospital or other place of medical care shall not be individually liable to such person for civil damages as a result of acts or omissions in rendering the emergency care, first aid, rescue, or movement of such person receiving same to a hospital or other place of medical care except for acts or omissions intentionally designed to harm or grossly negligent acts or omissions that result in harm to such person, but nothing herein shall relieve the driver of an ambulance or other emergency or rescue vehicle from liability arising from the operation or use of such vehicle.

B. The immunity herein granted to a fireman, policeman or member of an ambulance or rescue squad in accordance with Subsection (A) of this section shall be personal to him and shall not inure to the benefit of any employer or other person legally responsible for the acts or omissions of such fireman, policeman or member of an ambulance or rescue squad nor shall it inure to the benefit of any insurer, except that no parish governing authority engaged in rendering ambulance services nor its insurer with respect to such ambulance services shall be liable for the act or omission of any member of any ambulance squad employed by it unless such individual would be personally liable therefor under the provisions of Subsection (A) hereof.

C. In order for any fireman, policeman, or member of an ambulance or rescue squad to receive the benefit of the exemption from civil liability provided for herein, he must first have taken, successfully completed, and hold a valid certificate of completion of the standard first aid course recognized or approved by the American Red Cross, the United States Bureau of Mines, the L.S.U. Fireman Training Rescue Program, or any equivalent training program approved by the Louisiana Department of Health, and further he shall have a valid certification from the Red Cross, the United States Bureau of Mines, the L.S.U. Fireman Training Rescue Program, or the Louisiana Department of Health that he has successfully completed any necessary training or refresher courses. Any such certification or refresher courses shall have standards at least equal to the standard first aid course recognized or approved by the American Red Cross, United States Bureau of Mines, or the L.S.U. Fireman Training Rescue Program.

Added by Acts 1972, No. 339, §1. Acts 1984, No. 411, §1.



RS 37:1732.1 - Immunity from liability for volunteer supervising physicians

§1732.1. Immunity from liability for volunteer supervising physicians

A physician licensed to practice medicine by the State Board of Medical Examiners, who gratuitously volunteers to supervise a licensed health care professional performing ultrasound procedures at a nonprofit pregnancy resource center in this state, shall not be liable for any civil damages as a result of any act or omission in the supervising or performing of the ultrasound procedure, or the interpretation of the results of the procedure, unless the damage or injury was caused by willful or wanton misconduct or gross negligence. For the purposes of this Section: (1) "licensed health care professional" means a licensed health care professional who is qualified in this state and trained to perform ultrasound procedures, and (2) "nonprofit pregnancy resource center" means an organization qualified as a tax-exempt organization under Section 501(c) of the Internal Revenue Code of 1954, as amended, that provides pregnancy information and counseling services to an individual at no cost.

Acts 2008, No. 417, §1, eff. June 21, 2008.



RS 37:1733 - Dentists' peer review committee; immunity

§1733. Dentists' peer review committee; immunity

Any dentist who serves on a peer review committee or any dentist or physician who serves as a consultant to a peer review committee established by a dental society or association to review any controversy or dispute involving a patient, dentist or provider of dental benefits shall not be liable to any person for damages as a result of any action taken or recommendation made by him within the scope of his function as a member of or consultant to such peer review committee if such action was taken or recommendation made without malice. No dental association or dental society shall be liable for damages for any action taken or recommendation made by a peer review committee or any member of said committee or consultant to said committee.

Added by Acts 1975, No. 697, §1.



RS 37:1734 - Chiropractors' peer review committee; immunity

§1734. Chiropractors' peer review committee; immunity

Any chiropractor who serves on a peer review committee or chiropractic board of examiners or any chiropractor who serves as a consultant to a peer review committee established by a chiropractic society or association to review any controversy or dispute involving a patient, chiropractor, or provider of chiropractic benefits, shall not be liable to any person for damages as a result of any action taken or recommendation made by him within the scope of his function as a member of or consultant to such peer review committee or chiropractic board of examiners if such action was taken or recommendation made without malice. No chiropractic association or chiropractic society shall be liable for damages for any action taken or recommendation made by a peer review committee or chiropractic board of examiners or any member of said committee, board or consultant to said committee or board.

Added by Acts 1977, No. 486, §1.



RS 37:1735 - Immunity from liability for volunteer firemen

§1735. Immunity from liability for volunteer firemen

A. It is hereby declared to be the public policy of Louisiana that volunteer firefighting is vital to public safety. A decline in the number of volunteer firefighters represents a threat to the public. It is therefore in the best interest of the public for Louisiana to encourage its citizens to participate in volunteer firefighting by providing such volunteers immunity from civil liability.

B. A volunteer fireman shall not be individually liable for civil damages as a result of acts or omissions when performing any of the following acts:

(1) Rendering firefighting emergency or rescue services while in the performance of his duties at the scene of an emergency.

(2) Conducting normal functions of the fire department or organization as defined by Subsection E of this Section.

C. The immunity provided by Paragraph (B)(2) of this Section shall apply only to liability for civil damages as a result of acts or omissions resulting in injury or death of another volunteer fireman or damage to his property.

D. The provisions of this Section shall not apply to any of the following:

(1) Travel by a volunteer fireman while in a personal vehicle, including but not limited to travel to and from the scene of a fire, emergency, or rescue.

(2) Damages caused by the intentional act or omission or gross negligence or willful or wanton misconduct of the volunteer fireman.

E. As used in this Section:

(1) "Normal function" means any of the following:

(a) Training sponsored by the fire department or organization.

(b) Preparation for and maintenance requirements of the Louisiana Property Insurance fire suppression rating.

(c) Maintenance of all fire suppression equipment and emergency or rescue service equipment.

(2) "Volunteer fireman" means any person who is a member of an organized volunteer fire department and who acts according to his duties as a firefighter, as assigned by the fire department or organization or its employees or agents.

Acts 1986, No. 601, §1; Acts 1987, No. 687, §1; Acts 1992, No. 610, §1, eff. July 2, 1992; Acts 2013, No. 196, §1.



RS 37:1736 - Immunity from liability for architects, engineers, and land surveyors

§1736. Immunity from liability for architects, engineers, and land surveyors

A. As used in this Section, the following terms shall have the following meanings:

(1) "Architect" means a person registered and licensed pursuant to the provisions of R.S. 37:141 et seq.

(2) "Building inspection official" means any federal, state, or local official with overall executive responsibility to coordinate building inspection in the jurisdiction in which the emergency or event has occurred.

(3) "Law enforcement official" means any federal, state, or local official with overall executive responsibility to coordinate law enforcement in the jurisdiction in which the emergency or event has occurred.

(4) "Professional engineer" means a person licensed under the provisions of Chapter 8 of this Title, as defined in R.S. 37:682.

(5) "Professional land surveyor" means a person licensed under the provisions of Chapter 8 of this Title, as defined in R.S. 37:682.

(6) "Public official" means any federal, state, or local official with overall executive responsibility in the jurisdiction in which the emergency or event has occurred.

(7) "Public safety official" means any federal, state, or local official with overall executive responsibility to coordinate public safety in the jurisdiction in which the emergency or event has occurred.

B. An architect, a professional engineer, or professional land surveyor who voluntarily, without compensation, provides architectural, structural, electrical, mechanical or other engineering services, or land surveying services related to a declared federal, state, or local emergency caused by a major earthquake, hurricane, tornado, fire, explosion, collapse, flood, or other similar disaster or catastrophic event at the request of or with the approval of a federal, state, or local public official, law enforcement official, public safety official, or building inspection official acting in an official capacity, shall not be liable for any personal injury, wrongful death, property damage, or other loss related to the architect's, professional engineer's, or professional land surveyor's acts, errors, or omissions in the performance of any architectural, engineering, or land surveying services for any structure, building, piping, or other engineered system, either publicly or privately owned.

C. The immunity provided in this Section shall apply only to voluntary architectural, engineering, or land surveying services that occur during the emergency.

D. Nothing in this Section shall provide immunity for gross negligence for wanton, willful, or intentional misconduct.

Acts 1997, No. 1062, §1; Acts 2003, No. 279, §5.



RS 37:1737 - Immunity from liability; implementation of the "Amber Alert" system

§1737. Immunity from liability; implementation of the "Amber Alert" system

A. Louisiana's statewide "Amber Alert" system is a cooperative effort among the Louisiana State Police and local law enforcement agencies, Louisiana Sheriffs' Association and Louisiana Association of Chiefs of Police, working in conjunction with the Amber Alert Foundation of Louisiana, the Louisiana Association of Broadcasters, radio and television stations, the Louisiana Cable & Telecommunications Association, cable television operators, the Louisiana Lottery Corporation and its retailers throughout the state and other entities who may become an active component part of this effort. This statewide system provides law enforcement agencies with intermediary access to the transmitted signals of those radio and television broadcast stations and cable systems, across the state which voluntarily participate during the critical minutes following an initial report to local authorities of the abduction of a child. By utilizing remote access equipment linked to the National Emergency Alert System (EAS) and an electronic mail network, maintained by the Louisiana State Police, all radio and television broadcast stations, cable television operators and the Louisiana Lottery Corporation will receive an alert to interrupt programming, via the EAS, and transmit information about a child's abduction. Accurate information about the disappearance, together with a photograph and description of the child, will be disseminated to as many residents of the state as possible as quickly as possible. Citizens having information which may lead to the recovery of the abducted child will be requested to contact law enforcement agencies by calling 911, or their local law enforcement agency.

B. Overutilization of the EAS or false information could render the "Amber Alert" system ineffective; therefore, all necessary precautions to authenticate information and limit interruptions of local radio and television broadcasts shall be taken.

C. Any state police officer, members of other law enforcement entities, radio or television broadcasters, cable television operators, lottery corporation or lottery vendors who transmit or display, or who fail to transmit or display such information concerning an abducted child, and other entities who may become an active component of this effort, shall not be liable for any civil damages or criminal penalty as a result of any acts or omissions relative to the "Amber Alert" program.

D. The immunity herein granted to state police officers, members of other law enforcement entities, radio and television broadcasters, cable television operators, lottery corporation or lottery vendors as provided for in Subsection C of this Section shall extend to and include the officers, directors, members and employees of the Louisiana Sheriffs' Association, Louisiana Association of Chiefs of Police, Louisiana Association of Broadcasters, Louisiana Cable & Telecommunications Association, and the Amber Alert Foundation of Louisiana.

Acts 2003, No. 59, §1, eff. May 23, 2003.



RS 37:1741 - Laboratory tests; disclosure of costs; violations

PART VI. DISCLOSURE OF COST OF SERVICES

§1741. Laboratory tests; disclosure of costs; violations

A. No person licensed in the state to practice medicine, dentistry, optometry, podiatry, veterinary medicine, or chiropractic shall agree or contract with any clinical, bioanalytical, or hospital laboratory, wherever located, to pay such laboratory for individual tests or analyses, combinations of tests or analyses, or tests or analysis series for patients or animals, and thereafter include such costs in his bill or statement submitted to the patient or other person for payment, unless the practitioner discloses on the bill or statement the name and address of the laboratory and the net amount or amounts paid or to be paid to the laboratory for the individual test or analysis, the combination of tests or analyses, or test or analysis series so included.

B. The respective state licensing boards having jurisdiction over the practitioners enumerated above, in addition to all other authority granted by this Title, may revoke, suspend, or deny renewal of the license of any practitioner who violates the provisions of this Section.

Added by Acts 1978, No. 370, §1. Acts 1993, No. 202, §1.



RS 37:1742 - Anatomic pathology services; billing; violations

PART VI-A. DIRECT BILLING OF ANATOMIC

PATHOLOGY SERVICES

§1742. Anatomic pathology services; billing; violations

A. Except as set forth in Subsection B, no person licensed in the state to practice medicine, dentistry, optometry, podiatry, or chiropractic shall charge, bill, or otherwise solicit payment for outpatient anatomic pathology services unless the services were rendered personally by the licensed practitioner or under the licensed practitioner's direct supervision.

B. A person who is licensed in the state to practice medicine and who is qualified as a specialist in pathology, or a professional legal entity of which such person is a shareholder, partner, or owner, may submit a bill for outpatient anatomic pathology services only to:

(1) The patient directly.

(2) The responsible insurer or other third-party payor.

(3) The hospital, public health clinic, or nonprofit health clinic.

(4) The referral laboratory or the primary laboratory.

C. The respective state licensing boards having jurisdiction over the practitioners enumerated above, in addition to all other authority granted by this Title, may revoke, suspend, or deny renewal of the license of any practitioner who violates the provisions of this Section. In addition, no patient, insurer, third-party payor, hospital, public health clinic, or nonprofit health clinic shall be required to reimburse the practitioners enumerated above for charges or claims submitted in violation of this Section.

D. The provisions of this Part shall not prohibit billing between laboratories for anatomic pathology services in instances where a sample or samples must be sent to another specialist.

Acts 2003, No. 718, §1.



RS 37:1742.1 - Disclosure

PART VI-B. DISCLOSURE

§1742.1. Disclosure

A. Any person who provides information or makes recommendations regarding lifestyle modifications, food, dietary supplements, or homeopathic remedies, for a consulting fee, hereinafter referred to as a vendor, but who is not licensed as a health care provider as defined in R.S. 37:1744(A) or a dietitian as defined in R.S. 37:3083 shall, prior to providing such services, disclose to the consumer in a plainly worded statement all of the following:

(1) The name, business, and telephone number of the vendor.

(2) The fact that he or she is not licensed, certified, or registered as a health care provider in the state of Louisiana.

(3) That any food or dietary supplements being recommended are not medically prescribed drugs.

(4) If applicable, the degree or degrees, training, or credentials of the vendor regarding services provided.

B. Before a vendor provides information or recommendations to a consumer for a fee for the first time, such vendor shall obtain a written acknowledgment from the consumer stating that the consumer has been provided with the information in Subsection A of this Section and such acknowledgment shall be maintained for two years by the vendor. The consumer shall be provided with a copy of this written acknowledgment.

C. The attorney general or the local district attorney in the parish where the violator resides shall mail a certified letter to any vendor who violates this Section advising the vendor that he must immediately begin to disclose to his or her consumers information required in this Section.

D. This Section shall not apply to health care providers who are licensed in the state of Louisiana and who provide information and make recommendations regarding food, dietary supplements, homeopathic remedies or lifestyle modifications for a fee.

E. This Section shall not be interpreted to apply to, control, prevent, or restrict the practice, service, or activity of lawfully marketing, selling, or distributing products such as food, dietary supplements, or homeopathic remedies, educating consumers about such products, or explaining the use of such products.

F. A person providing information or recommendations for a fee who is acting under and in compliance with this Section shall not be in violation of R.S. 37:1271 for providing information or making recommendations regarding lifestyle modifications, food, dietary supplements, or homeopathic remedies.

G. As used in this Part, "lifestyle modifications" means the broad domain of traditional or homeopathic health care practices and other complementary health practices and services provided by a person who is not licensed, certified or registered to perform, and who shall be prohibited from performing any of the following designated services or practices:

(1) Practicing medicine or performing surgery as defined in R.S. 37:1262.

(2) Prescribing or administering any procedure involving ionizing radiation.

(3) Prescribing, dispensing, administering, or recommending the discontinuance of a prescription drug or device.

(4) Performing an adjustment or manipulation of the articulations of the joints or spine.

(5) Holding out, stating, indicating, advertising, or otherwise implying he is a health care provider, as defined in R.S. 40:1299.41(A)(1), or a physician, or medical doctor, or in any way licensed to practice medicine pursuant to Part I of Chapter 15 of Title 37 of the Louisiana Revised Statutes of 1950.

H. Nothing in this Part shall be construed as being applicable to a member of the clergy or religious non-medical care vendor.

Acts 2005, No. 334, §1; Acts 2006, No. 655, §1; Acts 2008, No. 524, §1.



RS 37:1743 - Prohibition on direct solicitations

PART VII. HEALTH CARE PROVIDERS

§1743. Prohibition on direct solicitations

A. A health care provider or person designated, contracted, or paid by the health care provider, shall not directly solicit by phone or mail, patients or potential patients who, because of their particular circumstances, are vulnerable to undue influence. Circumstances in which patients or potential patients may be considered to be vulnerable to undue influence include but are not limited to:

(1) When a person is known to the health care provider to have recently been involved in a motor vehicle accident.

(2) When a person is known to the health care provider to have recently been involved in a work-related accident.

(3) When a person is known to the health care provider to have recently been injured by another person or as a result of another person's actions.

B. Nothing in this Section shall be construed to prohibit advertising, except that which is false, misleading, or deceptive, nor to prohibit outreach services for prenatal, postpartal, child health care, and communicable disease control.

C. As used in this Section "health care provider" means any "health care provider" as defined in R.S. 40:1299.41.

Acts 1991, No. 707, §1; Acts 1993, No. 657, §1.



RS 37:1743.1 - Use of the title "Doctor" or "Dr." by certain healthcare providers

§1743.1. Use of the title "Doctor" or "Dr." by certain healthcare providers

A. No healthcare provider, while providing direct patient care, shall present himself, whether orally or in writing, to a patient using the title of "Doctor" or the abbreviation of "Dr." as a prefix to his name without using a suffix to denote either the type of professional license held by the healthcare provider or the degree to which he is entitled by reason of his diploma of graduation from a school or other entity, professional or otherwise.

B. Any healthcare provider who uses the title of "Doctor" or the abbreviation of "Dr." in any manner inconsistent with the provisions of this Section may be sanctioned in accordance with rules promulgated by the licensing board for that provider's profession or occupation.

C. No violation of a provision of this Section shall constitute false personation as established by R.S. 14:112.

D. For the purposes of this Section, "healthcare provider" shall mean a person, partnership, limited liability company, or corporation licensed or certified in this state to provide healthcare or professional services as a registered or licensed practical nurse, certified registered nurse anesthetist, nurse midwife, licensed midwife, nurse practitioner, clinical nurse specialist, occupational therapist, physical therapist, certified athletic trainer, or physician assistant.

E. The provisions of this Section shall not apply to a physician as defined by Medicare pursuant to 42 USC 1395x(r).

Acts 2012, No. 772, §1.



RS 37:1744 - Disclosure of financial interest by referring health care providers

§1744. Disclosure of financial interest by referring health care providers

A. For the purposes of this Section, the following terms shall have the following meanings:

(1) "Board" means Louisiana State Board of Medical Examiners, Louisiana State Board of Dentistry, Louisiana Board of Chiropractic Examiners, Louisiana State Board of Optometry Examiners, Louisiana State Board of Physical Therapy Examiners, Louisiana State Board of Examiners for Psychologists, Louisiana State Board of Nursing, Louisiana Licensed Professional Counselors Board of Examiners, Louisiana State Board of Practical Nurse Examiners, Louisiana Licensed Professional Counselors Board of Examiners, or Louisiana Board of Pharmacy.

(2) "Health care provider" means a person, partnership, or corporation, licensed by this state to provide health care or professional services as a physician, dentist, chiropractor, podiatrist, optometrist, physical therapist, psychologist, medical psychologist, licensed professional counselor, registered or licensed practical nurse, pharmacist, and any officer, employee, or agent thereof acting in the course and scope of his employment.

(3) "Financial interest" means a significant ownership or investment interest established through debt, equity, or other means and held by a health care provider or a member of a health care provider's immediate family, or any form of direct or indirect remuneration for referral.

B. No health care provider shall make referrals outside the same group practice as that of the referring health care provider to any other health care provider, licensed health care facility, or provider of health care goods and services including but not limited to providers of clinical laboratory services, diagnostic services, medicinal suppliers, and therapeutic services when the referring health care provider has a financial interest served by such referral, unless in advance of any such referral the referring health care provider discloses to the patient, in writing, the existence of such financial interest.

C.(1) It shall be a violation of this Section for any licensee to enter into any arrangement or scheme, including cross-referral arrangements, if the licensee knows, or should know, that he or she has a principal purpose of ensuring referrals by the licensee to a particular entity, which referral, if made directly by the licensee, would be a violation of this Section.

(2) Notwithstanding any other law to the contrary, any health care provider who violates the provisions of this Section shall refund all such sums received in payment for the goods and services furnished or rendered without disclosure of financial interest. Such a refund shall be paid to the individual patient, third-party payor, or other entity who made the payment.

(3) Each respective board shall promulgate rules and regulations for enforcement of the provisions of this Section. Such rules and regulations shall include sanctions and restitution provisions and shall provide that a violation of this Section constitutes grounds for suspension or revocation of license or other credentials. Each board shall submit to the commissioner of insurance an annual report listing the investigations undertaken pursuant to this Section, including the number of violations and the sanctions imposed, if any.

Acts 1993, No. 657, §1; Acts 2003, No. 303, §1; Acts 2009, No. 251, §8, eff. Jan. 1, 2010.



RS 37:1745 - Prohibition on payment for patient referrals

§1745. Prohibition on payment for patient referrals

A. For the purposes of this Section, the following terms shall have the following meanings:

(1) "Board" means the Louisiana State Board of Medical Examiners, Louisiana Board of Chiropractic Examiners, Louisiana State Board of Dentistry, Louisiana State Board of Optometry Examiners, Louisiana State Board of Physical Therapy Examiners, Louisiana State Board of Examiners for Psychologists, Louisiana State Board of Nursing, Louisiana Licensed Professional Counselor Board of Examiners, Louisiana State Board of Practical Nurse Examiners, or Louisiana Board of Pharmacy.

(2) "Health care provider" means a person, partnership, or corporation licensed by the state to provide health care or professional services as a physician, chiropractor, dentist, dental hygienist, podiatrist, optometrist, physical therapist, psychologist, medical psychologist, licensed professional counselor, registered or licensed practical nurse, pharmacist, and any officer, employee, or agent thereof acting in the course and scope of his employment.

B. No health care provider shall offer, make, solicit, or receive payment, directly or indirectly, overtly or covertly, in cash or in-kind, for referring or soliciting patients. Payments representing a return on investment based upon a percentage of ownership are not considered a direct or indirect payment for the purposes of this Section.

C.(1) Each board shall promulgate rules and regulations for the implementation and enforcement of the provisions of Subsection B of this Section in accordance with the Administrative Procedure Act. Such rules and regulations shall include, at a minimum, sanctions and penalty provisions and permissible contracting activities known as "safe harbors".

(2) Any activity permissible under the corresponding provisions of Title XVIII of the Social Security Act shall not be a violation of this Section.

(3) Violation of Subsection B of this Section by a health care provider may constitute grounds for suspension or revocation of license or other credentials by the appropriate board.

Acts 1993, No. 827, §1; Acts 1999, No. 782, §1; Acts 2003, No. 303, §1; Acts 2009, No. 251, §8, eff. Jan. 1, 2010.



RS 37:1745.1 - Health care provider's third party billing; notice to patient

§1745.1. Health care provider's third party billing; notice to patient

Every health care provider who provides health care services to a patient and submits a bill for payment to the patient shall note on the bill whether demand for payment has been made on an insurer or other third party responsible for payment, as identified by the patient, and that the insurer or third party refuses or has failed to make payment on the bill as demanded.

Acts 1995, No. 916, §1.



RS 37:1745.11 - Louisiana Health Care Professionals Reporting Act

PART VII-A. LOUISIANA HEALTH CARE

PROFESSIONALS REPORTING ACT

§1745.11. Louisiana Health Care Professionals Reporting Act

This Part may be cited as the "Louisiana Health Care Professionals Reporting Act".

Acts 2007, No. 274, §1.



RS 37:1745.12 - Legislative findings; purpose

§1745.12. Legislative findings; purpose

A. The legislature finds that:

(1) Public confidence in high quality patient care is dependent on a workforce of competent health care professionals who meet the high standards of professional practice.

(2) Impaired health care professionals represent a threat to the public.

(3) State law does not currently require health care entities to report impaired health care professionals to professional licensing boards.

(4) An important function of professional licensing boards is to protect the public, who is at risk of receiving unsafe or inadequate care, from health care providers who are or may be impaired.

(5) It is the public policy of this state to require that health care entities timely report adverse action against health care professionals for impairment or possible impairment to professional licensing boards.

B. The purpose of this Part is to require reporting of certain actions taken by health care entities in response to a determination of impairment or possible impairment to the appropriate professional licensing board.

Acts 2007, No. 274, §1.



RS 37:1745.13 - Definitions

§1745.13. Definitions

For the purposes of this Part, the following terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) "Adverse action" includes reducing, restricting, suspending, revoking, denying, terminating, or failing to renew any of the following:

(a) Clinical privileges or membership in a health care entity.

(b) Employment or a contractual relationship with a health care entity.

(c) Enrollment or participation in a health care training program.

(2) "Clinical privileges" includes privileges, membership on the medical staff, and such other circumstances pertaining to the furnishing of medical care under which a physician or other licensed health care professional is permitted to furnish such care or to engage in training in a health care training program.

(3) "Department" means the Louisiana Department of Health.

(4) "Health care entity" includes a hospital, as defined in R.S. 40:2102, any institution or clinic licensed by the department, any entity that provides health care services and that follows a formal peer review process for the purpose of furthering quality health care, any hospitalization or care facilities maintained by a university or medical school, or any health care training program in which trainees are required to hold a license, permit, or other authority from a professional licensing board in order to participate in training.

(5) "Health care professional" means:

(a) A person who possesses a current license, certificate, registration, or other authority from a professional licensing board to provide health care services in this state.

(b) Any person who is licensed or otherwise authorized by a professional licensing board to participate in a health care training program in this state.

(6) "Health care training program" means any university, hospital, institution, or other entity that sponsors post-graduate health care training in which participants must possess a license, permit, or other authority from a professional licensing board to participate in training.

(7) "Impaired" or "impairment" means dependency on, or the excessive use or abuse of alcohol or drugs that affect the central nervous system and which are capable of inducing physiological or psychological dependence.

(8) "Professional licensing board" means the Louisiana State Board of Medical Examiners, the Louisiana State Board of Nursing, the Louisiana State Board of Dentistry, or the Louisiana State Board of Examiners of Psychologists.

Acts 2007, No. 274, §1.



RS 37:1745.14 - Reporting of certain actions taken by health care entities; to whom to report; information to be reported; time frame for reporting

§1745.14. Reporting of certain actions taken by health care entities; to whom to report; information to be reported; time frame for reporting

A. Each health care entity shall report the actions described in this Section to the appropriate professional licensing board.

B. Except as provided in Subsection C of this Section, a health care entity shall report each instance in which the health care entity:

(1) Takes an adverse action against a health care professional due to impairment or possible impairment.

(2) Accepts the surrender of clinical privileges, the resignation of employment or a contractual relationship, or the withdrawal from participation in a health care training program of or by a health care professional under any of the following conditions:

(a) While the health care professional is under investigation by the entity relating to impairment or possible impairment.

(b) In return for not conducting an investigation.

C. A report shall not be required under this Section when a health care professional is granted a leave of absence for evaluation or treatment of impairment or possible impairment provided all of the following conditions are met:

(1) The individual cooperates with the institutional policy regarding the evaluation or treatment of such impairment or possible impairment.

(2) Any leave of absence granted is for six months or less.

(3) The individual agrees not to engage in any clinical activity while undergoing evaluation or treatment except insofar as approved by his or her addiction provider while undergoing treatment.

(4) The individual, if a physician, cooperates with the Physicians Health Program of the Louisiana State Board of Medical Examiners or, if a registered nurse, cooperates with the Recovering Nurses Program of the Louisiana State Board of Nursing or, if a dentist, cooperates with the Dentist Well-Being Committee program of the Louisiana Dental Association, as approved by the Louisiana State Board of Dentistry, or if a medical psychologist, cooperates with a program approved by the Louisiana State Board of Medical Examiners.

D. Such report shall be provided in writing and shall include but not be limited to the following:

(1) The name, address, telephone number, and category of license of the health care professional.

(2) The date and nature of the action taken and a description of the acts or omissions or other reasons for the action.

(3) Such other information respecting the circumstances of the action as the department or the professional licensing board deems appropriate.

E. Such report shall be made to the appropriate professional licensing board within seventy-two hours of the adverse action, surrender, resignation or withdrawal.

Acts 2007, No. 274, §1; Acts 2009, No. 251, §8, eff. Jan. 1, 2010.



RS 37:1745.15 - Confidential nature of reports

§1745.15. Confidential nature of reports

A. Notwithstanding the provisions of the Public Records Act, R.S. 44:1 et seq., reports received by professional licensing boards under the provisions of this Part shall be held confidential and shall not be deemed to be or be treated as public records.

B. Such reports shall be privileged against disclosure or production pursuant to administrative or judicial subpoena.

Acts 2007, No. 274, §1.



RS 37:1745.16 - Relief from liability for reporting

§1745.16. Relief from liability for reporting

A. There shall be no liability on the part of and no action for damages against any health care entity with respect to any report required under this Part, unless such report is made with knowledge of the falsity of the information contained therein.

B. There shall be no liability on the part of and no action for damages against any person who serves as a director, officer, employee, agent, consultant, attorney, or who otherwise works for, is associated with, or represents a health care entity for reporting information required under this Part, unless such report is made with knowledge of the falsity of the information contained therein.

C. A report made under this Part that includes disclosure of any peer review information shall not constitute a waiver of any legal or evidentiary privilege, nor form the basis of any claim or action for damages or injunctive relief of any kind or nature, including breach of confidentiality, invasion of privacy, or otherwise, nor deprive the person, health care entity, committee, or any peer review entity making disclosure, of the benefit of the immunities otherwise provided for in R.S. 13:3715.3.

D. In any action brought against a health care entity or director, officer, employee, agent, consultant, attorney, or representative thereof for reporting information required under this Part the court shall, at the conclusion of the action, award to any such party defendant against any such claimant the cost of the action attributable to such claim, including actual attorney's fees, if the claim is found to be without merit.

Acts 2007, No. 274, §1.



RS 37:1745.17 - Use of information

§1745.17. Use of information

Any information reported by a health care entity as required in this Part is intended to be used solely by the professional licensing board in furtherance of their statutory obligations.

Acts 2007, No. 274, §1.



RS 37:1746 - Definitions

PART VIII. HEALTH CARE PROVIDERS - HEPATITIS

OR HIV CARRIERS

§1746. Definitions

For purposes of this Part, the following terms shall have the following meanings:

(1) "Health care provider" means a person licensed by this state to provide health care or professional services as a physician, dentist, registered or licensed practical nurse, certified registered nurse, anesthetist, nurse midwife, chiropractor, or podiatrist.

(2) "Board" means the Louisiana State Board of Dentistry, Louisiana State Board of Nursing, Louisiana State Board of Practical Nurse Examiners, Louisiana Board of Chiropractic Examiners, or the Louisiana Board of Medical Examiners.

Acts 1991, No. 1009, §1.



RS 37:1747 - Hepatitis B or human immunodeficiency carriers; practice requirements; report procedures; exemptions

§1747. Hepatitis B or human immunodeficiency carriers; practice requirements; report procedures; exemptions

A. Each board licensing health care providers shall establish by rule practice requirements based on applicable guidelines from the Federal Centers for Disease Control which will protect the public from the transmission of the hepatitis B virus or human immunodeficiency virus in the practice of a profession regulated by the appropriate board.

B. The boards shall by rule, based on applicable guidelines from the Federal Centers for Disease Control, establish requirements and procedures for a licensee and a licensure applicant to report his status as a carrier of the hepatitis B virus or human immunodeficiency virus to the board and shall enforce such requirements and procedures.

C. Each report of hepatitis B virus carrier status or human immunodeficiency virus carrier status filed by a licensee or licensure applicant in compliance with this Section and each record maintained and meeting held by the boards in the course of monitoring a licensee for compliance with the practice requirement established by Subsection A are confidential and exempt from the public records by R.S. 44:4(7), (9), and (11), except for the purpose of the investigation or prosecution of alleged violations of this Part by the boards.

Acts 1991, No. 1009, §1.



RS 37:1748 - Videotape businesses; disclosure of customer information prohibited

PART IX. DISCLOSURE OF CUSTOMER INFORMATION

§1748. Videotape businesses; disclosure of customer information prohibited

A. No person engaged in the business of renting or selling prerecorded videotapes shall, without the express written consent of the customer, disclose customer information, except as may be required by law in a legal proceeding.

B. "Person" means any natural person, business, company, firm, partnership, association, corporation, or any other legal entity.

C. "Customer information" means the customer's name, address, telephone number, or any other information which may identify or may tend to facilitate the identification of any videotape rented or purchased by a specific customer.

D. Nothing in this Section prohibits disclosure as authorized by Chapter 121 of Title 18, United States Code, Section 2710(b)(2).

E. Whoever violates the provisions of this Section shall be fined not more than one thousand dollars for each violation.

Acts 1991, No. 830, §1.



RS 37:1749 - Cash bonding

PART X. CASH BONDING

§1749. Cash bonding

A. Whenever a provision of this Title requires the posting of a bond or other security for the performance of a duty which bond runs in favor of a state agency, board, or commission, in lieu of the bond or other security, cash, a certificate of deposit, an irrevocable letter of credit, a money order, or a certified check in the same amount specified for the bond shall satisfy the security requirement.

B. It shall be the responsibility of the governing authority of each such entity which requires the posting of a bond or other security to adopt rules providing for the receipt and handling of such deposits, including whether or in what manner interest will be paid.

Acts 1992, No. 338, §1.



RS 37:1751 - MISCELLANEOUS OCCUPATIONS

CHAPTER 21. MISCELLANEOUS OCCUPATIONS

PART I. PAWNBROKERS

§1751. REPEALED BY ACTS 1993, NO. 391, §2, EFF. SEPT. 1, 1993.



RS 37:1752 - REPEALED BY ACTS 1993, NO. 391, 2, EFF. SEPT. 1, 1993.

§1752. REPEALED BY ACTS 1993, NO. 391, §2, EFF. SEPT. 1, 1993.



RS 37:1753 - REPEALED BY ACTS 1993, NO. 391, 2, EFF. SEPT. 1, 1993.

§1753. REPEALED BY ACTS 1993, NO. 391, §2, EFF. SEPT. 1, 1993.



RS 37:1754 - REPEALED BY ACTS 1993, NO. 391, 2, EFF. SEPT. 1, 1993.

§1754. REPEALED BY ACTS 1993, NO. 391, §2, EFF. SEPT. 1, 1993.



RS 37:1755 - REPEALED BY ACTS 1993, NO. 391, 2, EFF. SEPT. 1, 1993.

§1755. REPEALED BY ACTS 1993, NO. 391, §2, EFF. SEPT. 1, 1993.



RS 37:1756 - REPEALED BY ACTS 1993, NO. 391, 2, EFF. SEPT. 1, 1993.

§1756. REPEALED BY ACTS 1993, NO. 391, §2, EFF. SEPT. 1, 1993.



RS 37:1757 - REPEALED BY ACTS 1993, NO. 391, 2, EFF. SEPT. 1, 1993.

§1757. REPEALED BY ACTS 1993, NO. 391, §2, EFF. SEPT. 1, 1993.



RS 37:1758 - REPEALED BY ACTS 1993, NO. 391, 2, EFF. SEPT. 1, 1993.

§1758. REPEALED BY ACTS 1993, NO. 391, §2, EFF. SEPT. 1, 1993.



RS 37:1759 - REPEALED BY ACTS 1993, NO. 391, 2, EFF. SEPT. 1, 1993.

§1759. REPEALED BY ACTS 1993, NO. 391, §2, EFF. SEPT. 1, 1993.



RS 37:1760 - REPEALED BY ACTS 1993, NO. 391, 2, EFF. SEPT. 1, 1993.

§1760. REPEALED BY ACTS 1993, NO. 391, §2, EFF. SEPT. 1, 1993.



RS 37:1761 - REPEALED BY ACTS 1993, NO. 391, 2, EFF. SEPT. 1, 1993.

§1761. REPEALED BY ACTS 1993, NO. 391, §2, EFF. SEPT. 1, 1993.



RS 37:1762 - REPEALED BY ACTS 1993, NO. 391, 2, EFF. SEPT. 1, 1993.

§1762. REPEALED BY ACTS 1993, NO. 391, §2, EFF. SEPT. 1, 1993.



RS 37:1763 - REPEALED BY ACTS 1993, NO. 391, 2, EFF. SEPT. 1, 1993.

§1763. REPEALED BY ACTS 1993, NO. 391, §2, EFF. SEPT. 1, 1993.



RS 37:1764 - REPEALED BY ACTS 1993, NO. 391, 2, EFF. SEPT. 1, 1993.

§1764. REPEALED BY ACTS 1993, NO. 391, §2, EFF. SEPT. 1, 1993.



RS 37:1765 - REPEALED BY ACTS 1993, NO. 391, 2, EFF. SEPT. 1, 1993.

§1765. REPEALED BY ACTS 1993, NO. 391, §2, EFF. SEPT. 1, 1993.



RS 37:1766 - REPEALED BY ACTS 1993, NO. 391, 2, EFF. SEPT. 1, 1993.

§1766. REPEALED BY ACTS 1993, NO. 391, §2, EFF. SEPT. 1, 1993.



RS 37:1767 - REPEALED BY ACTS 1993, NO. 391, 2, EFF. SEPT. 1, 1993.

§1767. REPEALED BY ACTS 1993, NO. 391, §2, EFF. SEPT. 1, 1993.



RS 37:1768 - REPEALED BY ACTS 1993, NO. 391, 2, EFF. SEPT. 1, 1993.

§1768. REPEALED BY ACTS 1993, NO. 391, §2, EFF. SEPT. 1, 1993.



RS 37:1769 - REPEALED BY ACTS 1993, NO. 391, 2, EFF. SEPT. 1, 1993.

§1769. REPEALED BY ACTS 1993, NO. 391, §2, EFF. SEPT. 1, 1993.



RS 37:1770 - REPEALED BY ACTS 1993, NO. 391, 2, EFF. SEPT. 1, 1993.

§1770. REPEALED BY ACTS 1993, NO. 391, §2, EFF. SEPT. 1, 1993.



RS 37:1771 - REPEALED BY ACTS 1993, NO. 391, 2, EFF. SEPT. 1, 1993.

§1771. REPEALED BY ACTS 1993, NO. 391, §2, EFF. SEPT. 1, 1993.



RS 37:1781 - Short title

PART I. PAWNBROKERS

§1781. Short title

This Part shall be known and may be cited as the "Louisiana Pawnshop Act".

Acts 1993, No. 391, §1, eff. Sept. 1, 1993.



RS 37:1782 - Definitions

§1782. Definitions

As used in this Part:

(1) "Applicable liabilities" include trade or other accounts payable; accrued sales, income, or other taxes; accrued expenses; and notes or other payables that are unsecured or secured in whole or part by current assets.

(2) "Commissioner" means the commissioner of the Office of Financial Institutions within the office of the governor.

(3) "Current assets" include an investment made in cash, bank deposits, merchandise inventory and loans due from customers, excluding the pawn service charge. The term does not include an investment made in any of the following:

(a) Fixed assets of real estate, furniture, fixtures, or equipment.

(b) Stocks, bonds or other securities.

(c) Prepaid expenses or other general intangibles.

(4) "Jewelry" means things consisting of precious stones and/or precious metals worn as adornment or apparel.

(5) "Law enforcement officer" means:

(a) The law enforcement officers of the office of state police and the probation and parole officers of the division of probation and parole of the Department of Public Safety and Corrections.

(b) The superintendent of the police of the city or town in which the pawnbroker maintains a pawnshop or his duly authorized designee having been so designated by title or position as one regularly responsible for the inspection and regulation of pawnshops or one designated in writing to enforce the provisions of this Part.

(c) The sheriff of the parish in which the pawnbroker maintains a pawnshop or his duly authorized designee having been so designated by title or position as one regularly responsible for the inspection and regulation of pawnshops or one designated in writing to enforce the provisions of this Part.

(6) "License" means the certificate of authority to operate a pawnshop as issued by the commissioner.

(7) "Maturity date" means the last date subsequent to the pawn transaction upon which the pledgor can redeem a pledged thing.

(8) "Month" means that period of time from one date in a calendar month to the corresponding date in the subsequent calendar month. If the subsequent calendar month has no corresponding date, the last day of the subsequent month shall be considered the corresponding date. In the event any period consists of more than one month and the last month has no corresponding date, the last day of the last month shall be considered the corresponding date.

(9) "Net assets" means the book value of current assets less applicable liabilities.

(10) "Pawnbroker" means a person who lends money on a deposit or pledge or who takes other things into possession as security for money advanced or who makes a public display at his place of business of the sign generally used by pawnbrokers to denote his business, namely, three gilt or yellow balls, or who publicly exhibits a sign that money is to be loaned on things on deposit.

(11) "Pawnshop" means the location at which, or premises upon which, a pawnbroker regularly conducts business.

(12) "Pawn transaction" means the lending of money on a deposit or pledge or taking other things into possession as security for money advanced. Any arrangement whereby a seller either reserves the right to redeem or repurchase a thing shall be considered a pawn transaction and the purchaser shall be subject to the provisions of this Part.

(13) "Person" means natural and juridical persons.

(14) "Personally identifiable information" with respect to each pawn transaction shall consist of the following:

(a) The pledgor's name and address.

(b) The pledgor's sex, race, and approximate height.

(c) The pledgor's date of birth.

(d) The distinctive number from the pledgor's Louisiana driver's license, driver's license from another state, international driver's license, passport, or identification by a government agency or the United States Postal Service.

(15) "Things" means any property, movable and immovable, corporeal and incorporeal, and rights therein.

(16) "Transactional information" with respect to each pawn transaction shall consist of the following:

(a) A clear and accurate description of the pledged things, including model and serial numbers if indicated on things.

(b) The date of the original pawn transaction.

(c) The maturity date of the original pawn transaction.

(d) The date and amount of each payment made on a pawn transaction, including any extensions made.

Acts 1993, No. 391, §1, eff. Sept. 1, 1993; Acts 1995, No. 1062, §1, eff. June 29, 1995; Acts 2001, No. 8, §12, eff. July 1, 2001; Acts 2001, No. 9, §5, eff. July 1, 2001; Acts 2004, No. 80, §1, eff. May 28, 2004; Acts 2006, No. 183, §1; Acts 2012, No. 144, §1.



RS 37:1783 - Nature of the pawn transaction

§1783. Nature of the pawn transaction

The pawn transaction constitutes a service and vests the pawnbroker with the right of causing the debt to be satisfied by privilege and in preference to all other creditors, secured and unsecured, perfected or not. The pawnbroker can be compelled to return the security only when he has received the whole payment of the principal as well as the interest, service charges, and costs. A pawn transaction shall be considered a loan.

Acts 1993, No. 391, §1, eff. Sept. 1, 1993; Acts 1997, No. 235, §1.



RS 37:1784 - Waiver, agreement to forego rights; prohibited

§1784. Waiver, agreement to forego rights; prohibited

A pawn customer may not waive or agree to forego rights or benefits under this Part except that a claim, if disputed in good faith, may be settled by compromise or agreement.

Acts 1993, No. 391, §1, eff. Sept. 1, 1993.



RS 37:1785 - Licensing of pawnbrokers; limit to location

§1785. Licensing of pawnbrokers; limit to location

A. No person shall do business as a pawnbroker without having first obtained the license required by R.S. 47:341 et seq. and as further required by this Part. A separate license is required for each pawnshop. The commissioner shall issue one or more licenses to a person if that person complies with the licensing requirements of this Part for each license. Each license shall remain in full force and effect until surrendered, suspended, revoked, or expired.

B. A pawnshop license shall constitute a license to operate both as a pawnshop and as a new and secondhand dealer. A pawnbroker operating under a license issued pursuant to this Part shall not be required to obtain an additional new or secondhand dealer's license or post additional bond but shall be subject to all other requirements of secondhand dealers as set forth in R.S. 37:1861 et seq.

C.(1) No license shall be granted to any person whose designated place of business is situated within three hundred feet or less of any official gaming establishment or designated docking facility of a riverboat licensed to conduct gaming activities or gaming operations pursuant to Chapter 4 or 5 of Title 27 of the Louisiana Revised Statutes of 1950. As to official gaming establishments, this distance shall be measured as a person walks using the sidewalk from the nearest point of the property line of the official gaming establishment to the nearest point of the designated place of business. As to docking facilities, this distance shall be measured in a straight line from the nearest point of the docking facility to the nearest point of the designated place of business.

(2) The subsequent construction, erection, development, or movement of an official gaming establishment or designated docking facility which causes a licensee's occupied designated place of business to be located within the prohibited distance shall not be cause for the revocation, withholding, denial, or nonrenewal of a license.

Acts 1993, No. 391, §1, eff. Sept. 1, 1993; Acts 1993, No. 747, §1; Acts 1995, No. 1062, §1, eff. June 29, 1995; Acts 2012, No. 220, §3, eff. May 22, 2012.



RS 37:1786 - Application, fees, bond

§1786. Application; fees; bond

A. An application for a new pawnshop license or the approval of a change in the ownership of an existing licensed pawnshop, shall be made under oath and state the applicant's full name, the applicant's place of residence, the place where business is to be conducted, and other relevant information required by the commissioner. If the applicant is a juridical person, the application shall state the full name and address of each operator, partner, officer, and director of the juridical person and owner or beneficial owner of at least twenty-five percent of the juridical person.

B. If the applicant does not possess a pawnshop license, the application shall be accompanied by a license fee of seven hundred fifty dollars to be paid to the commissioner. If the applicant possesses at least one valid unsuspended pawnshop license and is applying for an additional license to operate at another location, the application shall be accompanied by a fee of five hundred dollars.

C. Every licensee, on or before December thirty-first of every year, shall pay to the commissioner four hundred fifty dollars for each license as the annual fee for the succeeding year. If the annual fee is not received by the commissioner on or before December thirty-first, the licensee shall be assessed an additional one hundred fifty dollars as a late payment penalty. If the annual fee and late payment penalty are not received by the commissioner before March first of the following year, the license shall expire.

D. When an application and the fees required by Subsection B of this Section are received, the commissioner shall investigate the facts as required by R.S. 37:1787. If the eligibility requirements for a license are satisfied, the commissioner shall approve an application. If the eligibility requirements for a license are not satisfied, or if for any other reason the license has not been issued, the commissioner shall notify the applicant who shall within sixty days of written request be entitled to a hearing on such application pursuant to the Administrative Procedure Act. All final decisions of the commissioner shall be subject to judicial review by the district court of East Baton Rouge Parish. The right to a hearing pursuant to this Subsection and judicial review thereof shall not limit the scope of judicial review or other means of review, redress, relief, or trial de novo otherwise provided to the parties by law.

E. Any applicant who owns a pawnshop that was licensed and doing business in this state for at least one year immediately prior to September 1, 1993, shall be entitled to receive one or more licenses by applying to the commissioner no later than September 1, 1993 and the payment of the fees required by Subsection B of this Section without the commissioner performing any further investigation of facts. When an applicant owns more than one pawnshop and at least one has been licensed and doing business for more than one year all of the applicant's pawnshops licensed and operating at the time of enacting this Part* shall be eligible for a license pursuant to this Subsection.

F. Any person required to be licensed by this Chapter shall pay all applicable fees to utilize any electronic database licensing system as described in R.S. 6:121.8.

Acts 1993, No. 391, §1, eff. Sept. 1, 1993; Acts 1995, No. 1062, §1, eff. June 29, 1995; Acts 1999, No. 883, §1; Acts 2012, No. 220, §3, eff. May 22, 2012; Acts 2015, No. 208, §1.

*As appears in enrolled bill.



RS 37:1787 - Eligibility for license, net worth

§1787. Eligibility for license, net assets or bond

A. To be eligible for a license an applicant shall meet all of the following:

(1) Be over eighteen years of age and of good character and reputation.

(2) Not have been convicted of a felony under the laws of the United States, the state of Louisiana, or any other state or country within the last ten years.

(3) Show that the pawnshop shall meet all other requirements of law.

(4) Have net assets of at least fifty thousand dollars that are used or readily available for use in the business or obtain and file with the commissioner a surety bond issued by a company licensed to do business in Louisiana in the amount of fifty thousand dollars.

B. An applicant whose license has been previously revoked shall also be subject to the provisions of R.S. 37:1806(F).

C. If the applicant for a pawnshop license is a juridical person the eligibility requirements of Paragraphs (1) and (2) of Subsection A shall apply to each operator, partner, officer, and director of the juridical person and owner or beneficial owner of at least twenty-five percent of the juridical person. The requirements of Paragraphs (3) and (4) of Subsection A shall apply to the juridical person as a whole.

D. Net assets may include capital investment unencumbered by a lien or other encumbrance and subject to a claim by a general creditor. If the commissioner is unable to verify through the presentation of a current balance sheet or a finding by an accountant, or an individual holding a permit to practice accounting in this state, that the pawnbroker meets the net assets requirement and through other means that the applicant for a pawnshop license meets and continues to meet the net assets requirement, then the commissioner may require the verification of the net assets requirement through an audited financial statement prepared by an independent certified public accountant authorized to practice in Louisiana by the State Board of Certified Public Accountants.

E. The requirements in Paragraph (A)(4) shall not apply to pawnshops legally operating before June 29, 1995. Effective July 1, 1997, the provisions of Paragraph (A)(4) shall apply to any person seeking a license.

F. A pawnbroker's license shall expire without a hearing sixty days after receipt of notice from the commissioner that he no longer meets the eligibility requirements of Paragraph (A)(4) of this Section, unless the pawnbroker requests an administrative hearing in writing within thirty days of receipt of the commissioner's notice. The commissioner shall promptly forward the request for hearing to the division of administrative law with a copy of the above notice to the pawnbroker. The administrative hearing shall be conducted within ninety days of the date the request for hearing is received by the division of administrative law, unless it is continued for good cause at the request of either party.

Acts 1993, No. 391, §1, eff. Sept. 1, 1993; Acts 1995, No. 1062, §1, eff. June 29, 1995; Acts 1997, No. 235, §1; Acts 2003, No. 500, §1, eff. Sept. 1, 2003; Acts 2004, No. 80, §1, eff. May 28, 2004.



RS 37:1788 - Change in ownership; change in name; change in location; ceasing to do business

§1788. Change in ownership; change in name; change in location; ceasing to do business

A. Except as provided below, an application for a new license is required upon a twenty-five percent or more change in the ownership of any licensed pawnshop.

B.(1) In the event that a licensee, for whatever reason, wishes to change its legal entity, it shall notify the commissioner thirty days prior to such change and submit a fee of one hundred dollars. For the purposes of this Subsection, a natural person may transfer his license to a juridical person in which he owns at least seventy-five percent interest. A juridical person may transfer a license to another juridical person provided that seventy-five percent or more of the ownership in the transferee is the same as that of the transferor.

(2)(a) Where a change in ownership occurs due to the death of an owner of twenty-five percent or more of a licensed pawnshop, a new license shall not be necessary under either of the following circumstances:

(i) The deceased held ownership as part of a community of acquets and gains and the surviving spouse obtains ownership of the deceased's share of the community, either in full or via usufruct.

(ii) The ownership of the deceased transfers via succession to an ascendant, descendant, or collateral heir of the deceased.

(b) When a licensee seeks to change ownership pursuant to this Subsection, upon renewal of the license, the licensee shall notify the commissioner in writing of the change of ownership and provide such proof as the commissioner deems appropriate to support such change in ownership.

(3) In the event that a licensee wishes to change its name, trade name, or assumed name, and such change is not due to a change in ownership or legal entity, the licensee shall notify the commissioner in writing within thirty days of such change and submit a fee of fifty dollars. If the licensee fails to notify the commissioner or remit the required fee within the required thirty days, the commissioner may assess the licensee an amount not to exceed one hundred dollars as a penalty.

C.(1) Before a licensee changes the location of a pawnshop, the licensee shall provide thirty days' written notice of the same and pay a fee of one hundred dollars to the commissioner who shall then amend the license. The licensee shall also provide all persons who have things in pledge, at the address listed on the pawn ticket, with thirty days' written notice of the change in location.

(2) When a change of location is to occur, in lieu of the notices required in Paragraph (1) of this Subsection, a licensee may give notice by publishing such in a newspaper of general circulation in the locality in which the pawnshop is located and placing a notice in the pawnshop window thirty days prior to the change of location. The notice must be published each week for four weeks prior to the change of location.

D. Before a licensee ceases business, the licensee shall provide thirty days written notice of the same to the commissioner who shall then cancel the license. The licensee shall also provide all persons who have things in pledge, at the address listed on the pawn ticket, with thirty days written notice of the date business will cease. Ceasing business shall not impair or affect the obligation of either the pawnbroker or the pledgor to fulfill the terms of any preexisting contract between them.

Acts 1993, No. 391, §1, eff. Sept. 1, 1993; Acts 1995, No. 1062, §1, eff. June 29, 1995; Acts 1997, No. 235, §1; Acts 1999, No. 883, §1; Acts 2010, No. 60, §1.



RS 37:1789 - Records from the Department of Public Safety and Corrections

§1789. Records from the Department of Public Safety and Corrections

The Department of Public Safety and Corrections on request shall supply to the commissioner any available arrest and conviction records of any person applying for or holding a license under this Part including the partners, officers, directors, and owners thereof.

Acts 1993, No. 391, §1, eff. Sept. 1, 1993.



RS 37:1790 - Hours of pawnbrokers; days of operation

§1790. Hours of pawnbrokers; days of operation

A. A pawnbroker shall neither open his place of business before the hour of 7:00 a.m. nor keep it open after the hour of 9:00 p.m., except in the month of December, during which time the hour of 9:00 p.m. shall be extended to 10:00 p.m.

B. No pawnbroker may keep his pawnshop open on Sunday except during the period beginning on the fourth Thursday of November and ending on January first.

Acts 1993, No. 391, §1, eff. Sept. 1, 1993; Acts 1995, No. 1062, §1, eff. June 29, 1995.



RS 37:1791 - Maximum rate of interest

§1791. Maximum rate of interest

Notwithstanding any other provisions of law to the contrary, a pawnbroker may charge a maximum rate of interest of ten percent per month on pawn transactions.

Acts 1993, No. 391, §1, eff. Sept. 1, 1993.



RS 37:1792 - Pledgor's warranty; division of things

§1792. Pledgor's warranty; division of things

A pledgor warrants that the thing pledged is not stolen, that the pledgor has not received the thing by fraud, that the thing has no liens or encumbrances against it, that the pledgor is not in voluntary or involuntary bankruptcy and is not anticipating filing a bankruptcy proceeding of any type, and that the pledgor has the right to pawn the thing. A pawnbroker and a pledgor may agree to divide groups or sets of things pawned into separate pawn transactions.

Acts 1993, No. 391, §1, eff. Sept. 1, 1993.



RS 37:1793 - Pawn ticket

§1793. Pawn ticket

A. A pawnbroker, at the time the pawn transaction is originally entered into, shall deliver to the pledgor a memorandum or ticket which shall clearly set forth all of the following and which shall be maintained as a record for the pawnbroker for a period of two years from the date of the transaction:

(1) The pledgor's name and address.

(2) The pledgor's date of birth.

(3) The distinctive number from the pledgor's Louisiana driver's license, driver's license from another state, international driver's license, passport, military identification, or identification issued by a government agency or the United States Postal Service.

(4) The date of the pawn transaction.

(5) A clear and detailed description of the pledged things.

(6) The amount of the cash advanced, designated as the "amount financed".

(7) The maturity date of the pawn transaction.

(8) The total of the interest and pawn service charges, designated as the "finance charge".

(9) The total amount financed plus the finance charge which must be paid to redeem the pledged things on the maturity date, designated as the "total of payments".

(10) The annual percentage rate.

(11) A statement to the effect that the pledgor is not obligated to redeem the pledged things and that the pledged things shall be forfeited to the pawnbroker on the next business day after the maturity date. In the event the pawnshop is not open for business on the maturity date, then the forfeiture date shall be the day immediately following the next business day the pawnshop is open after the maturity date.

(12) The name and address of the pawn shop.

(13) A blank line for the pledgor's signature.

B. When a pledgor pays and a pawnbroker accepts all of the interest and service charges due on a pawn transaction, a new pawn transaction shall occur and a new maturity date shall be established. The new maturity date shall be extended beyond the original maturity date by a period equal to the number of monthly interest and service charge payments made. In such instances the pawnbroker may either provide the pledgor with a new pawn ticket or designate on the original pawn ticket the new maturity date.

C. Repealed by Acts 1999, No. 361, §2.

Acts 1993, No. 391, §1, eff. Sept. 1, 1993; Acts 1995, No. 1062, §1, eff. June 29, 1995; Acts 1999, No. 361, §2; Acts 2003, No. 500, §1, eff. Sept. 1, 2003.



RS 37:1794 - Presentation of ticket, presumption

§1794. Presentation of ticket, presumption

Except as otherwise provided in this Part, any person presenting a pawn ticket to the pawnbroker shall be presumed to be entitled to redeem the pledged things described therein.

Acts 1993, No. 391, §1, eff. Sept. 1, 1993.



RS 37:1795 - Lost, destroyed, or stolen ticket

§1795. Lost, destroyed, or stolen ticket

A. In the event a pawn ticket has been lost, destroyed, or stolen a pawnbroker shall either deliver the pledged things to the pledgor or issue the pledgor a new pawn ticket. But before doing either, the pawnbroker shall require the pledgor to make a written statement attesting to the loss, destruction, or theft of the ticket. The statement shall be signed by the pledgor and the pawnbroker or the pawnbroker's employee who accepts the statement from the pledgor. The statement shall contain the same information as the pawn ticket, the date the statement is given, and the number of the pawn ticket which was lost, destroyed, or stolen. When the pawnbroker has delivered the pledged things to the pledgor or issued the pledgor a new pawn ticket pursuant to this Section, then all prior tickets shall be null and the presumption of R.S. 37:1794 shall be inapplicable.

B. The pawnbroker may charge a fee not to exceed three dollars and fifty cents in connection with each lost, destroyed, or stolen pawn ticket and the taking of a written statement from the pledgor.

Acts 1993, No. 391, §1, eff. Sept. 1, 1993.



RS 37:1796 - Records to be kept, entries required

§1796. Records to be kept, entries required

A. Every pawnbroker shall maintain a permanent record of all transactions of things pledged on the pawnshop premises. This record, which may be maintained electronically, shall be kept for a period of two years. Entries shall be made in the English language and shall include the personally identifiable information and the transactional information for each pawn transaction. Personally identifiable information and transactional information provided under the provisions of this Section shall in no event be made available to the public.

B. For complying with the provisions of this Section and Part the pawnbroker shall be entitled to the service charge set forth in R.S. 37:1799.

Acts 1993, No. 391, §1, eff. Sept. 1, 1993; Acts 1997, No. 235, §1; Acts 2006, No. 183, §1.



RS 37:1797 - Records open to inspection

§1797. Records open to inspection

A. The commissioner, or his designee, may inspect all records of any person regulated by the provisions of this Part to ensure compliance with the provisions of this Part and any rules or regulations adopted under this Part.

B. The records maintained pursuant to R.S. 37:1796 shall at all times be open to the inspection of the appropriate law enforcement officer as defined in R.S. 37:1782(5).

Acts 1993, No. 391, §1, eff. Sept. 1, 1993; Acts 1999, No. 361, §1; Acts 2012, No. 144, §1.



RS 37:1798 - Information furnished to police, sheriff, or Department of Public Safety and Corrections

§1798. Information furnished to police, sheriff, or Department of Public Safety and Corrections

A.(1) Every pawnbroker shall provide all transactional information obtained pursuant to R.S. 37:1796 to the chief of police of the city or town in which he is doing business or to the sheriff of the parish in which he is doing business, on a daily basis by the end of the next business day or on such less frequent basis as is required by the chief of police or sheriff. The means for providing the transactional information required under this Section shall be selected by the chief of police or sheriff and shall be one of the following:

(a) By electronic transmission if the pawnbroker has the means available to make transmissions in electronic form via a system which makes solely transactional information available for transmission and for examination by the chief of police of the city or town in which he is doing business, or by the sheriff of the parish in which he is doing business, or, when acting pursuant to Paragraph (3) of this Subsection, by the Department of Public Safety and Corrections, division of probation and parole.

(b) By placing in the United States mail.

(c) By sending a facsimile.

(2) In the event transactional information is transmitted electronically pursuant to Subparagraph (A)(1)(a) of this Section, the appropriate law enforcement official may, for purposes of an investigation of a crime relating to a particular pawn transaction, request the pawnbroker to mail or fax such official the personally identifiable information relating to such transaction under investigation. The pawnbroker shall deliver the personally identifiable information relating to the identified transaction to the appropriate law enforcement official within twenty-four hours of the request. In the event the pawnbroker transfers information in printed form pursuant to Subparagraph (A)(1)(b) or (c) of this Section, the pawnbroker shall not also be required to transmit such information in electronic form pursuant to Subparagraph (A)(1)(a) of this Section.

(3) If a pawnshop is requested by the Department of Public Safety and Corrections, division of probation and parole to provide transactional information for the purpose of an investigation of a specific crime relating to a particular pawn transaction, then such transactional information shall be tendered. The means for tendering the transactional information shall be selected by the department and the selection shall be limited to the means specified in Paragraph (1) of this Subsection.

B. The pawnbroker shall have the responsibility of tendering the information provided for in Subsection A of this Section regardless of its use or nonuse by the chief of police in the city or town in which he is doing business or, alternatively, to the sheriff of the parish in which he is doing business. The tender of this information is a courtesy mandated by state law and which provides a benefit to the general public. The chief of police or sheriff shall not be mandated to take any particular action concerning the information tendered.

C. For complying with the provisions of this Section and Part the pawnbroker shall be entitled to the service charge set forth in R.S. 37:1799. No further fees, charges, or taxes may be enacted by state or local government related to the use of the information provided to local law enforcement.

Acts 1993, No. 391, §1, eff. Sept. 1, 1993; Acts 2003, No. 500, §1, eff. Sept. 1, 2003; Acts 2006, No. 183, §1; Acts 2012, No. 144, §1.



RS 37:1799 - Service charge

§1799. Service charge

A. In addition to interest, a pawnbroker may charge a maximum of ten percent of the loan amount as a service charge each month of a pawn transaction.

B. The service charge permitted in this Part shall be in lieu of all other charges allowable to other classes of lenders, including but not limited to origination fees, storage fees, documentation fees, over the credit limit fees, and other such charges. The service charge shall reimburse the pawnbroker for the cost of complying with the provisions of this Part, including but not limited to reporting requirements, storage requirements, maintaining insurance, and, in certain instances, indemnification. In no event shall the service charge be prorated. The right to collect the fee for reissuing a lost pawn ticket as set forth in R.S. 37:1795(B) shall be in addition to such service charges.

C. The failure of a pawnbroker to meet any requirements of this Part shall make pawnbrokers responsible for the penalties set forth herein but shall not defer, terminate, or in any way limit the right to collect a service charge.

Acts 1993, No. 391, §1, eff. Sept. 1, 1993; Acts 1997, No. 235, §1; Acts 2003, No. 500, §1, eff. Sept. 1, 2003.



RS 37:1800 - Maturity dates; sale of things

§1800. Maturity dates; sale of things

A. The maturity date for any thing pledged to a pawnbroker shall be no less than three months from the pawn transaction date.

B. No pawnbroker shall sell any thing pledged to him as security for a loan before the next business day following the maturity date. In the event the pawnshop is not open for business on the maturity date, then the forfeiture date shall be the day immediately following the next business day the pawnshop is open after the maturity date.

C. Without the necessity of default, ownership of any thing not redeemed by the pledgor on or before the maturity date shall be forfeited to the pawnbroker and absolute right, title, and interest in and to the thing shall immediately vest in the pawnbroker. The pawnbroker shall in no instance be obligated to notify any pledgor or any of the pledgor's creditors of the time, place, manner of sale, or disposition of forfeited things. No further accounting by the pawnbroker to the pledgor shall be required.

D. Repealed by Acts 2004, No. 139, §2.

Acts 1993, No. 391, §1, eff. Sept. 1, 1993; Acts 2003, No. 500, §1, eff. Sept. 1, 2003; Acts 2004, No. 139, §§1, 2.



RS 37:1801 - Condition for sale of used motor vehicles; "title only" pawn transactions prohibited

§1801. Condition for sale of used motor vehicles; "title only" pawn transactions prohibited

A. Notwithstanding any other provisions of the law to the contrary, except where a pawnbroker possesses a valid used motor vehicle dealer's license issued pursuant to R.S. 32:771 et seq., he shall not sell a used motor vehicle which he possesses or which he displays for sale except to one of the following:

(1) A used motor vehicle dealer.

(2) A purchaser through a regular used motor vehicle auction.

(3) A purchaser through a used motor vehicle dealer.

B. The terms "used motor vehicle" and "used motor vehicle dealer" as used in this Section shall have the meaning ascribed in R.S. 32:771.

C. Repealed by Acts 1995, No. 758, §2, eff. June 27, 1995.

D. Under no circumstances shall the practice commonly referred to as motor vehicle "title only" pawn transactions be allowed in this state. Every motor vehicle subject to a pawn transaction shall be stored at the business location at which the transaction occurred or at any other location in this state secured or maintained by the pawnbroker.

Acts 1993, No. 391, §1, eff. Sept. 1, 1993; Acts 1995, No. 758, §2, eff. June 27, 1995; Acts 1995, No. 1062, §1, eff. June 29, 1995.



RS 37:1802 - Minors pledging things

§1802. Minors pledging things

No natural person under the age of eighteen years shall deposit in pledge with a pawnbroker any thing of value for money loaned.

Acts 1993, No. 391, §1, eff. Sept. 1, 1993.



RS 37:1803 - Pledgor's liability prohibited

§1803. Pledgor's liability prohibited

A pledgor shall have no obligation to redeem pledged things or make any payment on any pawn transaction.

Acts 1993, No. 391, §1, eff. Sept. 1, 1993.



RS 37:1804 - Prohibited practices

§1804. Prohibited practices

A pawnbroker shall not:

(1) Accept a pledge from any natural person under the age of eighteen.

(2) Make any agreement requiring the personal liability of the pledgor in connection with a pawn transaction.

(3) Accept any waiver, in writing or otherwise, of any right or protection accorded a pledgor under the provisions of this Part.

(4) Knowingly accept a stolen thing into pawn.

(5) Rent or lease a pawned thing to any person before the next business day following the maturity date.

(6) Fail to exercise reasonable care to protect pledged things from loss or damage.

(7) Enter into any pawn transaction which has a maturity date of less than that which is permitted in R.S. 37:1800.

(8) Falsify, obliterate, destroy, or remove from the place of business records, books, or accounts relating to the pawnbroker's pawn transactions before the expiration of two years.

(9) Fail to return the pledged things or replace lost pledged things to a pledgor upon payment of the full amount due the pawnbroker, unless the pledged things have been taken into custody by a court or law enforcement officer. For the purposes of this Paragraph only, the term "lost pledged things" means pledged things that have disappeared, been destroyed, or were stolen while in the care, custody, and control of the pawnbroker and which results in the pledged things being unavailable for return to the pledgor. The pawnbroker's liability to the pledgor for lost pledged things shall be limited to the replacement of or the replacement value of the lost pledged thing.

(10) Violate any federal, state, or local law, ordinance, regulation, or guideline.

Acts 1993, No. 391, §1, eff. Sept. 1, 1993; Acts 1995, No. 1062, §1, eff. June 29, 1995; Acts 1999, No. 361, §1; Acts 2003, No. 500, §1, eff. Sept. 1, 2003.



RS 37:1805 - Stolen things

§1805. Stolen things

A. For the purposes of this Part, a thing is stolen when one has taken possession of it without the consent of its owner. A thing is not stolen when:

(1) The owner delivers it or transfers its possession or ownership to another as a result of fraud.

(2) The owner delivers it or transfers its possession or ownership to another as a result of an agreement for the use of the thing by a natural person primarily for personal, family, or household purposes for a period of time which may or may not be automatically renewed with each payment made thereafter.

(3) The owner delivers it or transfers its possession or ownership to another via lease of movables, a finance lease, a true lease, a conditional sale, a credit sale, a loan, or a gift.

B. When a pawnbroker acquires a thing which has been deemed stolen pursuant to Subsection C, the pawnbroker shall return the thing to the owner at no cost.

C.(1) When ownership of a thing is disputed, final determination as to ownership for the purposes of this Part shall be made in either a civil or criminal proceeding filed in a Louisiana court of competent jurisdiction.

(2) When the party claiming ownership of a thing either refuses to initiate or cooperate in the criminal proceeding against the alleged perpetrator the thing shall be deemed not to have been stolen for the purposes of this Part.

(3) When the perpetrator cannot be located, or a criminal prosecution is not initiated for any reason other than the refusal of the purported owner to initiate or cooperate in the criminal proceeding, ownership of the thing may be determined in a civil proceeding. In such instances, the thing shall either be returned to the owner pursuant to Subsection B, or remain the property of the pawnbroker.

D. When the ownership of a thing is disputed and a criminal proceeding is initiated and continued, possession of the thing shall be tendered to the appropriate law enforcement or judicial authority until ownership is determined. Upon delivery of the thing to the appropriate law enforcement or judicial authority, the pawnbroker shall be given a receipt indicating the date of delivery, a description of the thing delivered, a docket or other relevant number, the style of the case, and the name of the person to whom delivery was made. Upon delivery of the thing, the appropriate law enforcement or judicial authority shall also initiate an offense report on the pawnbroker's behalf as a victim of theft by fraud.

E. When the ownership of a thing is disputed in a civil proceeding, the thing shall be retained by the pawnbroker. Alternatively, the alleged owner may have the thing placed in the control of the appropriate judicial authority and post security in an amount equal to one and one-half times the value of the thing, and all accrued interest, service charges, and one year's future interest. Upon a determination of ownership in favor of a person other than the pawnbroker, the thing shall be returned pursuant to Subsection B. Upon a determination in favor of the pawnbroker, the thing shall be returned to the pawnbroker and the pawnbroker shall be entitled to damages including interest and service charges calculated at the rates set forth in the pawn ticket whereby the disputed item was pawned.

F. When a thing is deemed stolen pursuant to this Section, the pawnbroker shall have a right of action against the pledgor for damages, including reasonable attorney's fees.

G. When a pawnbroker acquires a thing the possession or ownership of which was obtained by a pledgor through fraudulent means, the pawnbroker shall be obligated to return the thing to the owner for the same amount that the pledgor would have been able to redeem such thing.

H. When a person alleges that he has been deprived of a thing by the pledgor through fraudulent means, he may proceed civilly via summary process to restrain the release of the pledged thing to the pledgor and via ordinary process to determine possession of the pledged thing.

I. In no instance in which the pawnbroker relinquishes possession of a thing to any law enforcement or judicial officer or to any person pursuant to Subsection B or H shall he be liable in any manner whatsoever to the pledgor or any other person, including the owner.

Acts 1993, No. 391, §1, eff. Sept. 1, 1993.



RS 37:1806 - Inspection; license; reprimand, suspension, revocation, surrender

§1806. Inspection; license; reprimand, suspension, revocation, surrender

A. The commissioner may, upon written notice, reprimand the licensee or suspend, or revoke any license. The notice required by this Subsection shall state the contemplated action, and the grounds therefor and shall be forwarded by registered United States mail directed to the licensee at the address set forth on the license or at such other address as the licensee may designate in writing to the commissioner.

B. Except as provided in Subsection A of this Section, prior to the commissioner's taking any action pursuant to this Section the licensee shall be provided a reasonable opportunity to be heard in a proceeding conducted in accordance with the Administrative Procedure Act. The commissioner shall provide written notice by certified or registered mail to the licensee of any intent on the part of the commissioner to take any action pursuant to this Section. The licensee shall, within fifteen days of receipt of such written notice, file with the commissioner a request for a hearing. If no such request is filed within the stated fifteen-day period, the commissioner may take immediate action pursuant to this Section without further notice. Such hearings may be private if the commissioner, in his sole discretion, so determines, after considering the interests of the person afforded the hearing and the need to protect the public interest. If a public hearing is held and any confidential records of the office of financial institutions are produced by discovery or introduced into evidence at the hearing, such records shall not become public, and may be disseminated to third parties only upon compliance with the provisions of R.S. 9:3518.1. The provisions of R.S. 9:3518.1 shall also apply to any request by a third party for any record in the custody or control of the office of financial institutions relating to the supervision and regulation of any entity licensed by the office of financial institutions pursuant to this Part. At his discretion, the commissioner may designate any natural person or body of persons to conduct hearings or perform any duties required by this Section and Part on his behalf.

C. After investigation, the commissioner shall take one of the following actions:

(1) Dismiss the complaint or action against the licensee and so notify the licensee in writing.

(2) Issue a private reprimand as specified by rule.

(3) Issue a public reprimand as specified by rule.

(4) Enter into voluntary consent or compliance agreement.

(5) Suspend the license as set forth in Subsection D.

(6) Revoke the license as set forth in Subsection E.

D. If the commissioner finds that the extent of the violation mandates a greater penalty than a reprimand and a less severe penalty than revocation of a license, he may suspend the license for no more than one hundred eighty days.

E. If the commissioner finds that one or more of the following exists he may revoke the license:

(1) The licensee has willfully violated any provision of this Part, or any rule, regulation, or direction lawfully made by the commissioner under and within the authority of this Part.

(2) Any fact or condition exists which, if it had existed at the time of the original application for a license, would have warranted the commissioner in refusing its issuance.

(3) Any applicant has made any material misrepresentation to the commissioner in applying for a license which would have justified the commissioner in refusing the license.

(4) The licensee has conspired with a person to circumvent or violate the requirements of this Part.

F. In those instances where a license is revoked, the commissioner may issue a new license to a person if no fact or condition then exists which would have justified the commissioner's refusing originally to issue a license and the commissioner is convinced that the applicant will operate the pawnshop in conformity with the provisions of this Part.

G. Any licensee may surrender a license by delivering it to the commissioner with written notice of its surrender. This surrender shall not affect the civil or criminal liability of the licensee for violations committed prior to surrendering the license.

H. No suspension, revocation, or surrender of a license shall impair or affect the obligation of any preexisting lawful contract between the licensee and any pledgor. Any pawn transaction made without benefit of a license is void.

Acts 1993, No. 391, §1, eff. Sept. 1, 1993; Acts 1997, No. 366, §3.



RS 37:1806.1 - Guidance by commissioner; advisory opinions

§1806.1. Guidance by commissioner; advisory opinions

A. The commissioner may issue advisory opinions and guidelines clarifying the rights and responsibilities of all persons, public or private, pursuant to this Part.

B. Advisory opinions and interpretations of the office shall not be considered rules requiring compliance with the rulemaking process under the Louisiana Administrative Procedure Act.

C. This Section shall only have prospective application.

Acts 1997, No. 58, §3; Acts 1999, No. 361, §1.



RS 37:1807 - Injunctions; cease and desist orders; penalties

§1807. Injunctions; cease and desist orders; penalties

A. When the commissioner has reasonable cause to believe that a person has engaged in or is engaging in any act or practice violative of this Part, the commissioner, in addition to and without prejudice to the authority provided elsewhere in this Part, may issue orders to cease and desist and take corrective action, assess civil money penalties, and bring a suit in a court of competent jurisdiction and venue to restrain and enjoin the person from engaging in future violations of this Part or from engaging in other conduct in violation of law. The commissioner shall have the power to promulgate rules and regulations for the enforcement of but not inconsistent with this Part.

B. The commissioner may, through the attorney general of the state of Louisiana, or the district attorney of any parish in the state of Louisiana, apply for an injunction in any court of competent jurisdiction to enjoin any unlicensed person from engaging in business as a pawnbroker, and any such court may issue temporary restraining orders or preliminary or permanent injunctions without bond as the circumstances shall require.

Acts 1993, No. 391, §1, eff. Sept. 1, 1993; Acts 1997, No. 235, §1; Acts 1999, No. 361, §1; Acts 2003, No. 500, §1, eff. Sept. 1, 2003.



RS 37:1808 - Acting as pawnbroker without complying with law; violations by pawnbroker; penalties

§1808. Acting as pawnbroker without complying with law; violations by pawnbroker; penalties

A. Any person who engages in the business of operating a pawnshop or who advertises in any media or by any means that he is a pawnbroker without first securing the license prescribed by this Part shall be punished by a fine up to five thousand dollars by the commissioner or imprisoned for not more than one year, or both.

B. In addition to any other penalty which may be applicable, any licensee who willfully violates the provisions of this Part or who willfully makes a false entry in any records required by this Part shall be fined up to one thousand dollars per violation or false entry.

Acts 1993, No. 391, §1, eff. Sept. 1, 1993; Acts 1995, No. 1062, §1, eff. June 29, 1995.



RS 37:1809 - Repealed by Acts 1995, No. 1201, 6, eff. June 29, 1995.

§1809. Repealed by Acts 1995, No. 1201, §6, eff. June 29, 1995.



RS 37:1861 - "Secondhand dealer" defined

PART II. SECONDHAND DEALERS

§1861. "Secondhand dealer" defined

A.(1) Every person in this state engaged in the business of buying, selling, trading in, or otherwise acquiring or disposing of junk or used or secondhand property, including but not limited to jewelry, silverware, diamonds, precious metals, ferrous materials, catalytic converters, auto hulks, copper, copper wire, copper alloy, bronze, zinc, aluminum other than in the form of cans, stainless steel, nickel alloys, or brass, whether in the form of bars, cable, ingots, rods, tubing, wire, wire scraps, clamps or connectors, railroad track materials, water utility materials, furniture, pictures, objects of art, clothing, mechanic's tools, carpenter's tools, automobile hubcaps, automotive batteries, automotive sound equipment such as radios, CB radios, stereos, speakers, cassettes, compact disc players, and similar automotive audio supplies, used building components, and items defined as cemetery artifacts is a secondhand dealer. Anyone, other than a nonprofit entity, who buys, sells, trades in, or otherwise acquires or disposes of junk or used or secondhand property more frequently than once per month from any other person, other than a nonprofit entity, shall be deemed as being engaged in the business of a secondhand dealer.

(2) For purposes of this Part "cemetery artifacts" means any object produced or shaped by human workmanship or tools, including ornaments of archaeological, historical, cultural, or sentimental significance or interest, which may be used to memorialize the dead and shall include but not be limited to all cemetery items, objects, and properties including but not limited to any type of religious or sentimental addition or adornment, inside or outside of a tomb, gravesite, plot, mausoleum, vault or interment location, whether placed privately or by assignment, regardless of monetary worth, age, size, shape, or condition including but not limited to statues, bricks, signage, plaques, tablets, urns, pots, planters, benches, chairs, crosses or other religious symbols, vases, gates, fences, or any portions thereof.

(3) For purposes of this Part, a "used building component" shall mean any object produced or shaped by human workmanship or tools that is an element of structural, architectural, archaeological, historical, ornamental, cultural, utilitarian, decorative, or sentimental significance or interest, which has been and may be used as an adjunct to, or component or ornament of any building or structure, regardless of monetary worth, age, size, shape, or condition, that is immovable property or fixture, including but not limited to bricks, siding, gutters, downspouts, lightning rods, chimney roofs, lights, chandeliers, stoves, tubs, sinks, faucets, faucet handles, toilets, bidets, showers, fans, furnaces, air conditioners, water heaters, sprinkling systems, shelving, countertops, cabinets, built-in speakers, shutters, trim, rafters, roof tiles, roofing, studs, foundation, barge boards, paneling, stairs, risers, banisters, wiring, plumbing, hinges, door latches, door knobs, medallions, mantles, flooring, carpet, tiles, molding, wainscoting, pavers, doors, windows, sills, transoms, joists, mailboxes, signage, fountains, decking, gates, fences, planters, landscaping, plantings or portions thereof, or component parts of immovable property of any nature or kind whatsoever.

(4) For purposes of this Part, a "lot of used building components" shall mean a group of like used building components.

(5) For the purposes of this Part, "junk" shall include any property or material commonly known as "junk".

(6) For the purposes of this Part, "railroad track materials" shall include steel in the form of railroad tracks or in the form of rail, switch components, spikes, angle bars, tie plates, or bolts of the type used in constructing railroads, or any combination of such materials.

(7) For the purposes of this Part, "water utility materials" shall include but not be limited to water meters, valves, pipes, and fittings.

(8) For the purposes of this Part, "precious metal object" means one of the following:

(a) A precious metal containing gold, iridium, palladium, platinum, or silver.

(b) A precious or semiprecious stone or a pearl, that is or appears to be attached to or inlaid in a precious metal or alloy of a precious metal.

(c) An object, including currency or coinage regardless of the issuing governmental entity, that is composed of a precious metal or precious metal alloy if at least twenty-five percent of the object's weight is precious metal or the market value of the metal in the object lies primarily in the precious metal component.

B. Except as provided for in R.S. 37:1869.1, the provisions of this Part shall not apply to:

(1) Dealers in coins and currency, dealers in antiques, nor to gun and knife shows or other trade and hobby shows.

(2) Persons solely engaged in the business of buying, selling, trading in, or otherwise acquiring or disposing of motor vehicles and used parts of motor vehicles, excluding tires and rims, and shall not apply to wreckers or dismantlers of motor vehicles who are licensed under the provisions of R.S. 32:783 et seq.

(3) Private residential sales commonly known as "garage sales" or "yard sales" as long as such sales take place at a residential address.

(4) Any bona fide charity possessing a valid exemption under Section 501(c)(3) of the Internal Revenue Code.

(5) The operations of a company that has received a permit, registration, or other authorization from the Department of Environmental Quality for the collection, transportation, treatment, storage, processing of materials to be recycled or reused, or disposal of solid waste as defined in R.S. 30:2153.

(6) The purchase of educational course materials and products including but not limited to books, classroom response devices, and calculators.

(7) Purchases of scrap metal by persons operating as a scrap metal recycler under the provisions of R.S. 37:1961 et seq.

Acts 1993, No. 1000, §1; Acts 1997, No. 1438, §1, eff. July 15, 1997; Acts 1999, No. 218, §1; Acts 2003, No. 1162, §1; Acts 2003, No. 1184, §1, eff. July 3, 2003; Acts 2011, No. 389, §1; Acts 2012, No. 292, §1; Acts 2012, No. 827, §1, eff. June 14, 2012; Acts 2013, No. 381, §1.



RS 37:1861.1 - Secondhand property; purchase when forbidden

§1861.1. Secondhand property; purchase when forbidden

No person shall willfully or knowingly purchase junk or used or secondhand property, unpaid for by the seller, or not owned by the seller.

Acts 2011, No. 389, §1.



RS 37:1861.2 - Location of business limited

§1861.2. Location of business limited

A. No license shall be granted for the operation of a secondhand dealer facility which will be situated within three hundred feet or less of any official gaming establishment or designated docking facility of a riverboat licensed to conduct gaming activities or gaming operations pursuant to Chapter 4 or 5 of Title 27 of the Louisiana Revised Statutes of 1950. As to official gaming establishments, this distance shall be measured as a person walks using the sidewalk from the nearest point of the property line of the official gaming establishment to the nearest point of the dealer's location. As to docking facilities, this distance shall be measured in a straight line from the nearest point of the docking facility to the nearest point of the dealer's location. The provisions of this Section shall not apply to retail jewelry, automobile, furniture, and antique businesses.

B. The subsequent construction, erection, development, or movement of an official gaming establishment or designated docking facility which causes a secondhand dealer facility to be located within the prohibited distance shall not be cause for revocation, withholding, denial, or nonrenewal of a license.

Acts 1993, No. 748, §1.



RS 37:1862 - License required; application; bond; exemptions

§1862. License required; application; bond; exemptions

A. No person shall do business as a secondhand dealer in this state without having first obtained the occupational license required by law. Any person desiring a license as secondhand dealer shall make application in writing, specifying the street number and house number of the building where the business is to be carried on. This application shall be signed by at least three property taxpayers of the city or parish where the business is to be established certifying that the applicant is of good moral character. He shall also submit with his application a bond in favor of the city or parish, as the case may be, where the business is to be established in the sum of two thousand five hundred dollars with security conditioned for the due observance of all provisions of this Part.

B. Repealed by Acts 2012, §2.

Acts 1987, No. 901, §1; Acts 2012, No. 292, §§1, 2.



RS 37:1862.1 - Record and reporting requirements; application

§1862.1. Record and reporting requirements; application

The provisions of R.S. 37:1864, 1864.1, 1864.3, 1865, and 1866 shall not apply to a person operating as a secondhand dealer pursuant to R.S. 37:1785. Persons operating as secondhand dealers pursuant to R.S. 37:1785 shall be subject to the record acquisition, maintenance, and reporting requirements of R.S. 37:1796, 1797, and 1798.

Acts 2010, No. 918, §1; Acts 2011, No. 389, §1.



RS 37:1863 - Change in location to be noted on license

§1863. Change in location to be noted on license

If after issuance and delivery of a license under the provisions of this Part any change is made in the location of the place of business designated therein, the business shall not be conducted at the new location or under such license, until the official issuing the licenses notes the change on the license, and the superintendent of police of the city or the sheriff of the parish in which the second-hand dealer is doing business is notified in writing of the change.



RS 37:1864 - Record of secondhand goods or objects purchased required; exceptions; retention period; inspections by law enforcement; violations; penalty

§1864. Record of secondhand goods or objects purchased required; exceptions; retention period; inspections by law enforcement; violations; penalty

A.(1) Every individual, firm, corporation, entity, or partnership, except municipalities, political subdivisions, and public utility companies, engaged in the business of purchasing and reselling any of the materials provided for in this Part located either at a permanently established place of business or in connection with a business of an itinerant nature, including junk shops, junk yards, junk stores, auto wreckers, scrap metal dealers or processors, salvage yards, collectors of or dealers in junk or secondhand property, and junk trucks, shall either keep a register and file reports or electronically maintain data and be capable of readily providing reports, as specified in Subsection B of this Section, in the form prescribed by the Department of Public Safety and Corrections which shall contain the following information:

(a) The name and address of the residence or place of business of the person required to either keep the register and file reports or electronically maintain the data and generate the requested reports.

(b) The date and place of each such purchase.

(c) The name and address of the person or persons from whom the material was purchased, including the distinctive number of the person's or persons' Louisiana driver's license, driver's license from another state, passport, military identification, or identification issued by a governmental agency or the United States Postal Service. If the person cannot produce any of the above forms of identification at the time of purchase, the purchaser shall not complete the transaction.

(d) Repealed by Acts 2012, No. 292, §2.

(e) A full description of all such material purchased, including the weight of the material and whether it consists of bars, kegs, cable, ingots, rods, tubing wire, wire scraps, clamps, connectors, or other appurtenances or some combination thereof.

(f) A full description of railroad track materials purchased, including the weight and whether it consists of rail, switch components, spikes, angle bars, tie plates, or bolts of the type used to construct railroads or other appurtenances or some combination thereof.

(2) This Section shall not apply to purchases of materials from any manufacturing, industrial, or other commercial vendor that generates, as a byproduct or recyclable waste, or sells such materials in the ordinary course of its business.

B. Each such person shall keep either one copy of such completed form in a separate register or book or maintain the information in electronic format as provided in Subsection A of this Section which shall be kept for a period of three years at his place of business and shall be made available for inspection by any peace officer or law enforcement official at any time during the three-year period.

C. Failure to maintain the information or the register or to produce a report requested by any peace officer or law enforcement official as required by this Section shall be prima facie evidence that the person receiving such material described in this Section and not registered or reported, received it knowing it to be stolen, in violation of R.S. 14:69.

D. Whoever violates this Section shall be fined not less than one thousand dollars or imprisoned for not less than thirty days nor more than six months, or both.

Amended by Acts 1977, No. 553, §1; Acts 2003, No. 1184, §1, eff. July 3, 2003; Acts 2011, No. 389, §1; Acts 2012, No. 292, §2.



RS 37:1864.1 - Photographic and other records; exceptions

§1864.1. Photographic and other records; exceptions

A.(1) In addition to the information required in R.S. 37:1864, every secondhand dealer shall obtain a photograph of a person selling or delivering merchandise or articles to the dealer if the fair market value of the merchandise is one hundred dollars or greater. The quality of such photograph shall be sufficient readily to identify the person depicted. In lieu of the photograph of the person selling or delivering the merchandise, the dealer may obtain either a thumbprint of such person, the quality of which thumbprint shall be sufficient to identify the person, or a photocopy of the person's Louisiana driver's license, driver's license from another state, passport, military identification, or identification issued by a governmental agency or the United States Postal Service. Each photograph, thumbprint, or photocopy, as the case may be, shall be cross-referenced with the ledger entry required by R.S. 37:1864. The photograph, thumbprint, or photocopy shall be preserved for a period of at least a year.

(2) Pursuant to a request from a law enforcement agency, a secondhand dealer shall be required to capture photographically uniquely identifiable used merchandise or articles purchased pursuant to R.S. 37:1864(A). Photographs shall be made available to the law enforcement agency within twenty-four hours after the request.

B. A transaction between dealers who are licensed under Part I of Chapter 21 of Title 37 of the Louisiana Revised Statutes of 1950 shall be exempt from this Section.

C. The provisions of this Section shall not apply to:

(1) The sale or purchase of manufactured registered bullion bars, coins, or other numismatic items; or

(2) Repealed by Acts 2012, No. 292, §2.

Acts 1987, No. 901, §2; Acts 2010, No. 918, §1; Acts 2012, No. 292, §§1, 2.



RS 37:1864.2 - Purchase of precious metals and stones from minors; purchase of junk from minors prohibited; penalty

§1864.2. Purchase of precious metals and stones from minors; purchase of junk from minors prohibited; penalty

A. No secondhand dealer shall purchase gold, silver, copper, brass, aluminum other than in the form of cans, or other precious metals, jewelry, precious stones, or objects composed of such precious metals or stones from a person under the age of eighteen. Lack of knowledge of age shall not be a defense to a violation of this Section.

B. No owner, employee, keeper, or proprietor of a junk shop, junk store or yard, of a junk cart or other vehicle or boat, or collector of or dealer in junk, shall receive or purchase from any minor under seventeen years of age, any goods, chattels, wares, or other merchandise, including any material defined in R.S. 37:1861.

C. The provisions of this Section shall not apply to the sale or purchase of manufactured registered bullion bars, coins, or other numismatic items.

D. Whoever violates this Section shall be fined not less than twenty-five dollars nor more than one hundred dollars, or imprisoned for not less than fifteen days nor more than three months, or both.

Acts 1987, No. 901, §2; Acts 1989, No. 271, §1; Acts 2011, No. 389, §1; Acts 2012, No. 292, §1.



RS 37:1864.3 - Payment by check for copper, aluminum-copper air conditioning coils, precious metals, or other metals required; check cashing prohibited; penalties

§1864.3. Payment by check for copper, aluminum-copper air conditioning coils, precious metals, or other metals required; check cashing prohibited; penalties

A.(1) A secondhand dealer shall not enter into any cash transactions in payment for the purchase of copper or aluminum-copper air conditioning coils. Payment for copper or aluminum-copper air conditioning coils shall be made in the form of a check made payable to the seller of the copper or aluminum-copper air conditioning coils and mailed to the address recorded on the photo identification of the seller no earlier than five business days after the date of the transaction.

(2) A secondhand dealer shall not enter into any cash transactions in payment for the purchase of any precious metal object. Payment for a precious metal object shall be made in the form of a check made payable to the seller of the metal.

(3) A secondhand dealer shall not enter into any cash transactions in excess of three hundred dollars in payment for the purchase of metal property other than copper, aluminum-copper air conditioning coils, or a precious metal object. Payments in excess of three hundred dollars for metals other than copper, aluminum-copper air conditioning coils, or a precious metal object shall be made in the form of a check made payable to the name and address of the seller and may be tendered to the seller at the time of the transaction. The secondhand dealer, at his discretion, may make payment by either cash or other method for transactions of three hundred dollars or less for all metals other than copper or aluminum-copper air conditioning coils, or a precious metal object.

B. All payments made by check shall be reported separately in the daily reports required by R.S. 37:1866.

C.(1) No secondhand dealer shall allow a seller to engage in multiple transactions within a twenty-four hour period totaling more than three hundred dollars for the purpose of circumventing this Section.

(2) No secondhand dealer shall cash, offer to cash, or provide the means for exchanging for cash a check issued to a seller pursuant to this Section on the premises of the secondhand dealer's place of business, including but not limited to the use of an automatic teller machine.

D. Violations of this Section shall be subject to the penalties provided for in R.S. 37:1869 and 1870.

Acts 2011, No. 389, §1; Acts 2012, No. 292, §1; Acts 2012, No. 827, §1, eff. June 14, 2012; Acts 2013, No. 381, §1; Acts 2014, No. 243, §1.



RS 37:1864.4 - Statement by seller required; failure to exact statement evidence of fraudulent intent; exoneration from criminal knowledge

§1864.4. Statement by seller required; failure to exact statement evidence of fraudulent intent; exoneration from criminal knowledge

A.(1) Every secondhand dealer shall obtain a signed statement from the seller that the junk or used or secondhand property has been paid for or is owned by the seller, and a failure of the dealer to exact a statement from the seller shall be prima facie evidence of the fraudulent intent and guilty knowledge on the part of the dealer within the meaning of this Part, sufficient to warrant a conviction.

(2) In transactions involving railroad track materials, a secondhand dealer shall require the party seeking to sell or dispose of the materials to furnish a signed statement from the appropriate railroad company consenting to the sale of the railroad track materials identified in the statement, which shall be retained by the secondhand dealer. The statement shall include the name of the railroad company consenting to the sale and the name, employee number, and phone number of the person signing the statement authorizing the sale. The secondhand dealer shall attempt to verify the authenticity of the statement authorizing the sale of the railroad track materials.

B. A secondhand dealer who obtains the required statement from the seller shall be exonerated from any fraudulent, willful, or criminal knowledge within the meaning of this Part.

Acts 2011, No. 389, §1.



RS 37:1865 - Book to be open for inspection

§1865. Book to be open for inspection

The book containing the record of purchase as provided for in R.S. 37:1864 and the various articles purchased and referred to therein shall at all times be open to the inspection of law enforcement officers of the Office of State Police, or the superintendent of police or sheriff of the parish or anyone designated by them of the city, town, or parish in which the second-hand dealer does business.

Amended by Acts 1980, No. 809, §2, eff. Aug. 1, 1980.



RS 37:1866 - Daily report of entries

§1866. Daily report of entries

A.(1) Every secondhand dealer licensed under the provisions of this Part shall make out and deliver to the chief of police of the city or town or to the sheriff of the parish in which he is doing business, every day before the hour of twelve noon, a legible and correct copy of the entries in the book mentioned in R.S. 37:1864 during the previous day. The means for providing the transactional information required under this Section shall be by electronic transmission.

(2) The appropriate law enforcement official may, for purposes of an investigation of a crime relating to a particular secondhand transaction, request the secondhand dealer to mail or fax such official the personally identifiable information relating to such transaction under investigation. The secondhand dealer shall deliver the personally identifiable information relating to the identified transaction to the appropriate law enforcement official within twenty-four hours of the request.

B. The secondhand dealer shall have the responsibility of tendering the information provided for in Subsection A of this Section regardless of its use or nonuse by the chief of police in the city or town in which he is doing business or, alternatively, to the sheriff of the parish in which he is doing business. The tender of this information is a courtesy mandated by state law and which provides a benefit to the general public. The chief of police or sheriff shall not be mandated to take any particular action concerning the information tendered.

Acts 2010, No. 918, §1; Acts 2011, No. 142, §1.



RS 37:1867 - Disposal or changing identity prohibited during thirty-day period; exceptions

§1867. Disposal or changing identity prohibited during thirty-day period; exceptions

A. No secondhand dealer shall sell or dispose of or change or destroy the identity of any goods, articles, or things purchased by him before an interval of thirty calendar days from the date of purchase has elapsed. During the thirty calendar days after purchase, a secondhand dealer shall keep the purchased goods, articles, or things on the premises of the secondhand dealer's business location or at such other location within the parish where the secondhand dealer's business is located and the item was purchased. In all instances, a secondhand dealer shall make the item immediately available upon request by a law enforcement agency. Any secondhand dealer may sell, dispose of, change, or destroy any goods, article, or thing purchased by him from a client without any delay, provided that the dealer can prove that the client had valid title to the goods, article, or thing of which he intends to dispose.

B. Repealed by Acts 2012, 292, §2.

Acts 1987, No. 901, §1; Acts 1992, No. 817, §1; Acts 2010, No. 918, §1; Acts 2012, No. 292, §2.



RS 37:1867.1 - Repealed by Acts 1987, No. 901, 3.

§1867.1. Repealed by Acts 1987, No. 901, §3.



RS 37:1868 - Hours of business

§1868. Hours of business

A second-hand dealer shall neither open his place of business before the hour of 7 o'clock a.m. nor keep it open after the hour of 7 o'clock p.m. except on Saturdays and during the month of December, during which time the hour of 7 o'clock p.m. shall be extended to 10 o'clock p.m.



RS 37:1869 - Violations; penalty

§1869. Violations; penalty

A. Any licensed secondhand dealer who violates, neglects, or refuses to comply with any provision of this Part, shall be fined not less than two hundred fifty dollars, nor more than five hundred dollars or be imprisoned for not less than thirty days nor more than sixty days, or both.

B. For the second offense, his occupational license shall be suspended for a thirty-day period. For a third offense, his license shall be revoked and he shall not thereafter be permitted to engage in the business of secondhand dealer in the state of Louisiana.

C. Any secondhand dealer convicted of selling stolen goods shall have his occupational retail license revoked.

D. The occupational license tax collector is hereby vested with the authority, upon motion in a court of competent jurisdiction, to rule the noncomplying secondhand dealer to show cause in not less than two nor more than ten days, exclusive of holidays, as to why the noncomplying secondhand dealer's retail occupational license should not be suspended or revoked as prescribed under this Part. This rule may be tried out of term and in chambers and shall be tried with preference and priority. If the rule is made absolute, the order rendered therein shall be considered a judgment in favor of the municipality or parish.

Amended by Acts 1975, No. 770, §1; Acts 2003, No. 1184, §1, eff. July 3, 2003; Acts 2011, No. 389, §1.



RS 37:1869.1 - Prohibitions; sale of certain uniforms

§1869.1. Prohibitions; sale of certain uniforms

No secondhand dealer, including those secondhand dealers exempted by R.S. 37:1861(B) shall sell or offer for sale any article of clothing, including but not limited to hats, shirts, pants, or jackets, which exhibits or displays the insignia of any law enforcement agency or public utility.

Acts 2003, No. 1162, §1.



RS 37:1870 - Failure to comply; penalty

§1870. Failure to comply; penalty

A. Anyone acting as an unlicensed secondhand dealer without complying with the provisions of this Part shall be fined not less than two hundred fifty dollars or be imprisoned not less than thirty days nor more than sixty days, or both.

B. For a second offense, the offender shall be fined not more than two thousand dollars or be imprisoned with or without hard labor for not more than two years, or both.

C. For a third or subsequent offense, the offender shall be fined not more than ten thousand dollars or be imprisoned with or without hard labor for not more than five years, or both.

Acts 2011, No. 389, §1.



RS 37:1871 - Definitions

PART II-A. ANTIQUE DEALERS

§1871. Definitions

The following words, terms and phrases, when used in this Part, shall have the meanings ascribed to them in this Section, except where the context clearly indicates a different meaning and shall only be applicable to a parish with a population in excess of two hundred thousand persons, according to the latest federal decennial census:

(1) "Antique dealer" means any owner of an antique shop, or agent of the antique shop, and any person engaged in the business of buying, selling, trading in, or otherwise acquiring, disposing or exhibiting antiques, including but not limited to antique property, such as antique jewelry, antique silverware, antique pictures and paintings, antique objects of art, cemetery artifacts, used building components, antique furniture, antique collectibles and other such antique property. "Antique dealer" shall also include but not be limited to auction houses, auction galleries, and auctioneers dealing in the sale or disposition of antiques.

(2) "Cemetery artifact" means any object produced or shaped by human workmanship or tools, including ornaments of archaeological, historical, cultural, or sentimental significance or interest, which may be used to memorialize the dead and shall include but not be limited to all cemetery items, objects, and properties, including but not limited to any type of religious or sentimental addition or adornment, inside or outside of a tomb, gravesite, plot, mausoleum, vault or interment location, whether placed privately or by assignment, regardless of monetary worth, age, size, shape or condition, including but not limited to statues, bricks, signage, plaques, tablets, urns, pots, planters, benches, chairs, crosses or other religious symbols, vases, gates, fences, or any portions thereof.

(3) For purposes of this Part, a "used building component" shall mean any object produced or shaped by human workmanship or tools that is an element of structural, architectural, archaeological, historical, ornamental, cultural, utilitarian, decorative, or sentimental significance or interest, which has been and may be used as an adjunct to or component or ornament of any building or structure, regardless of monetary worth, age, size, shape or condition, that is immovable property or fixture, including but not limited to bricks, siding, gutters, downspouts, lightning rods, chimney roofs, lights, chandeliers, stoves, tubs, sinks, faucets, faucet handles, toilets, bidets, showers, fans, furnaces, air conditioners, water heaters, sprinkling systems, shelving, countertops, cabinets, built-in speakers, shutters, trim, rafters, roof tiles, roofing, studs, foundation, barge boards, paneling, stairs, risers, banisters, wiring, plumbing, hinges, door latches, door knobs, medallions, mantles, flooring, carpet, tiles, molding, wainscoting, pavers, doors, windows, sills, transoms, joists, mailboxes, signage, fountains, decking, gates, fences, planters, landscaping, plantings or portions thereof, or component parts of immovable property of any nature or kind whatsoever.

(4) For purposes of this Part, a "lot of used building components" shall mean a group of like used building components.

Acts 1999, No. 218, §1; Acts 2003, No. 1184, §1, eff. July 3, 2003.



RS 37:1872 - Purchases not to be made from certain classes of persons

§1872. Purchases not to be made from certain classes of persons

It shall be unlawful for any antique dealer, owner, keeper, or agent of any antique shop to buy or exchange any article covered by this Part from any minor under the age of eighteen years, from a person appearing to be intoxicated, from a person known to be a notorious thief, or from a person known to have been convicted of larceny or burglary.

Acts 1999, No. 218, §1.



RS 37:1873 - Duty to notify police when article tendered is believed stolen

§1873. Duty to notify police when article tendered is believed stolen

If any person shall tender for sale or exchange any article covered by this Part to an antique dealer, owner, keeper, or agent of any antique shop, and such person has good reason to believe that such article was stolen, the antique dealer, owner, keeper, or agent of any antique shop shall immediately notify the police department of the municipality or the sheriff's office of the parish in which the business is located.

Acts 1999, No. 218, §1.



RS 37:1874 - Reports required

§1874. Reports required

A. Every antique dealer shall be required to deliver an originally signed report to the chief of police of the municipality or the sheriff of the parish in which the dealer is located, as appropriate, on a form provided by the police department or sheriff's office, within twenty-four hours of any transaction involving cemetery artifacts or used building components. This report shall be filled out in its entirety. One copy shall be given to the seller and another shall be retained by the antique dealer on the business premises for a period of at least three years and shall be made available to federal, state and local law enforcement and regulatory agencies upon request.

B. These reports shall include but not be limited to the following items of information:

(1) Consecutively numbered forms.

(2) Date of transaction.

(3) Time of transaction.

(4) Name of antique dealer's clerk or agent handling the transaction.

(5) Name of seller.

(6) Race, sex, height, weight, hair color, and eye color of seller.

(7) Address and phone number of seller.

(8) Seller's date of birth.

(9) Seller's social security number.

(10) Name, address, and telephone number of seller's employer if available.

(11) Signature of seller.

(12) Dollar amount of transaction.

(13) A complete and accurate description of each item received by the antique dealer including:

(a) The type of article, whether statue, brick, signage, plaque, urn, pot, bench, chair, cross, vase, gate, fence, siding, gutter, downspout, lightning rod, chimney roof, light, chandelier, stove, tub, sink, faucet, faucet handle, toilet, bidet, shower, fan, furnace, air conditioner, water heater, sprinkling system, shelving, countertop, cabinet, built-in speaker, shutter, trim, rafter, roof tile, roofing, stud, foundation, barge board, paneling, stair, riser, banister, wiring, plumbing, hinge, door latch, door knob, medallion, mantle, flooring, carpet, tile, molding, wainscoting, paver, door, window, sill, transom, joist, mailbox, fountain, decking, planter, landscaping, or planting or any portion thereof.

(b) Description of objects, including but not limited to approximate weights, approximate dimensions, and shape.

(c) Description of materials out of which the object is constructed, whether marble, granite, cement, cedar, cypress, barge board or other type of wood, wrought iron, cast iron, bronze, copper, or wire.

(d) Description of engravings, markings, and other identifying characteristics.

(e) Any other prominent descriptive and distinguishing marks.

(f) Manufacturer, model, model number, and serial number, if discernible.

(14) A declaration signed by the antique dealer that the seller has produced valid photographic identification issued by either this state, another state, or by the United States military which bears a likeness of the seller. The report shall include the seller's identification card number and issuing entity.

(15) A declaration of ownership by the seller stating that the seller is in lawful possession of the items being offered to the antique dealer.

Acts 1999, No. 218, §1; Acts 2003, No. 1184, §1, eff. July 3, 2003.



RS 37:1875 - Police to furnish blank report forms

§1875. Police to furnish blank report forms

The proper blank forms of the reports required by this Part shall be furnished, upon application, by the police department of the municipality or the sheriff's office of the parish in which the business is located.

Acts 1999, No. 218, §1.



RS 37:1876 - Due date for reports following holidays

§1876. Due date for reports following holidays

If any report required by this Part would have to be filed on any legal holiday, such report shall be due on the next business day following such holiday between the hours of 9:00 a.m. and 5:00 p.m.

Acts 1999, No. 218, §1.



RS 37:1877 - Records required

§1877. Records required

Every antique dealer shall be required to maintain a record, setting forth each purchase of any object which meets the definition of a cemetery artifact or used building component, when the value of any single piece of such merchandise, any lot of used building components or article received shall be twenty-five dollars or more for each single transaction. The price at which a piece of such merchandise is offered for sale by an antique dealer shall be considered prima facie evidence of the value of the piece of such merchandise. Each cemetery artifact purchased shall be recorded at the time of each transaction, and such record shall contain an accurate detailed description in the English language of the merchandise or article received as set forth in R.S. 37:1874(B)(13), along with the amount paid therefor. This record shall be kept for a minimum period of three years. Copies of the reports as set forth in R.S. 37:1874 will satisfy the records requirement.

Acts 1999, No. 218, §1; Acts 2003, No. 1184, §1, eff. July 3, 2003.



RS 37:1878 - Records and reports open to inspection

§1878. Records and reports open to inspection

The records and reports maintained pursuant to this Part shall at all times be open to inspection by state and local law enforcement agencies.

Acts 1999, No. 218, §1.



RS 37:1879 - Prohibited practices

§1879. Prohibited practices

An antique dealer shall not:

(1) Accept cemetery artifacts or used building components from any natural person under the age of eighteen.

(2) Knowingly accept an object that they know or should have known has been stolen, and the original use of which was a cemetery artifact or used building component.

(3) Falsify, obliterate, remove from the records, or fail to include in the report required in this Part any accounts relating to the antique dealer's transactions involving objects which the antique dealer knew or should have known were cemetery artifacts or used building components as defined in this Part.

Acts 1999, No. 218, §1; Acts 2003, No. 1184, §1, eff. July 3, 2003.



RS 37:1880 - Retention of purchases

§1880. Retention of purchases

It shall be unlawful for an antique dealer to sell, exchange, barter, or remove from his place of business any cemetery artifact or used building component that has been bought, exchanged, or deposited with him by a seller for a period of thirty days from the date of the antique dealer's acquisition.

Acts 1999, No. 218, §1; Acts 2003, No. 1184, §1, eff. July 3, 2003.



RS 37:1881 - Failure to comply; penalty

§1881. Failure to comply; penalty

A. Anyone acting as an antique dealer without complying with the provisions of this Part shall be fined not less than two hundred fifty dollars, nor more than five hundred dollars, or be imprisoned not less than thirty days nor more than sixty days, or both.

B. For a second offense, the antique dealer's occupational license shall be suspended for a thirty-day period. For a third offense, the antique dealer's retail occupational license shall be revoked, and the dealer shall not thereafter be permitted to engage in the business of an antique dealer in this state.

C. Any antique dealer convicted of selling stolen goods shall have his occupational retail license revoked.

D. The occupational license tax collector is hereby vested with the authority, upon motion in a court of competent jurisdiction, to rule the noncomplying antique dealer to show cause in not less than two nor more than ten days, exclusive of holidays, as to why the noncomplying antique dealer's retail occupational license should not be suspended or revoked as prescribed under this Chapter. This rule may be tried out of term and in chambers and shall be tried with preference and priority. If the rule is made absolute, the order rendered therein shall be considered a judgment in favor of the municipality or parish.

Acts 1999, No. 218, §1; Acts 2001, No. 828, §1.



RS 37:1901 - Transient merchant" and "person" defined

PART III. TRANSIENT MERCHANTS

§1901. "Transient merchant" and "person" defined

"Transient merchant" as used in this Part means any person engaging temporarily in a retail or wholesale sale of goods, wares or merchandise, in any place in the State of Louisiana and who, for the purpose of conducting such business, occupies any lot, building, room or structure of any kind. The term shall not be construed to apply to any person selling goods, wares or merchandise of any description, raised, produced, or manufactured by the individual offering them for sale; nor to persons handling vegetables, fruits or perishable farm products at any established city, town or village market; nor to persons operating stores or refreshment stands at resorts or having booths on or adjacent to the property owned or occupied by them; nor to any stands on any fairgrounds; nor to any vendor of soft drinks or refreshments.

"Person" as used in this Part includes any corporation, or partnership, or two or more persons having a joint or common interest.



RS 37:1902 - License required

§1902. License required

It is unlawful for any person, either as principal or agent, to engage in business as a transient merchant in the State of Louisiana without having first obtained a license in the manner provided in this Part.



RS 37:1903 - Application; agent for service of process; bond; license fee; disposition of fees

§1903. Application; agent for service of process; bond; license fee; disposition of fees

A person desiring to engage in business as a transient merchant shall make and file with the president of the governing authority of the parish in which he intends doing business a written application stating the applicant's name, residence, and place where he intends doing business and the kind of business. If the applicant is acting as agent for another person, he shall also cause to be filed a power of attorney appointing said president of the governing authority as the agent on whom service of process may be made in any suit commenced against him. The applicant shall, at the same time, deposit the sum of ten thousand dollars, or a surety company bond in a like amount and pay to him the further sum of seventy-five dollars, as a license fee. Whereupon the president of the governing authority shall then issue to the applicant a license as herein provided, if satisfied that the business to be conducted by such merchant is not maintained to cheat or defraud the public. The license shall expire on December thirty-first following the date of issue. All license fees paid pursuant to this Part shall go into the general fund of the parish where paid, except where the business is located within an incorporated municipality, in which case the license fees shall go into the general fund of the municipality.

Acts 1987, No. 901, §1.



RS 37:1904 - Deposits subject to claims; garnishment proceedings; remittance of balance of cash deposit

§1904. Deposits subject to claims; garnishment proceedings; remittance of balance of cash deposit

Deposits made with such president of the parish governing authority shall be subject to claims of creditors and claims for local license fees on behalf of the city, village or township in all cases where a judgment has been obtained against the transient merchant in any court in this state and the time for appealing such judgment has expired.

In such cases garnishment proceedings may be commenced in such court against the president of the governing authority, who shall thereupon remit to the court any balance of the cash deposit remaining in his hands not exceeding the amount of the judgment, for the purpose of satisfying the same.

Any balance remaining in the hands of the president of the governing authority four months after the expiration of the license shall be remitted to the transient merchant; but if, at such date, the president has received notice of any suit then pending against the transient merchant, the deposit shall not be returned until sixty days after the termination of the suit.



RS 37:1905 - License void when deposit exhausted; revocation of license; suit to set aside decision

§1905. License void when deposit exhausted; revocation of license; suit to set aside decision

A license shall be void as soon as the deposit made with the president of the parish governing authority as provided in R.S. 37:1903 shall have been exhausted because of garnishment suits authorized in R.S. 37:1904.

The president may revoke any license issued by him, for good cause shown, after giving the licensee reasonable notice and opportunity to be heard, subject to the right of the licensee to bring a suit in the district court of the parish where the license may have been revoked, to set aside the decision of the president, the said suit to be filed within ten calendar days after the decision of the president.



RS 37:1906 - Prima facie evidence

§1906. Prima facie evidence

Transaction of business as defined in R.S. 37:1901, by any person for a period of less than six months consecutively shall be prima facie evidence that the person was a transient merchant within the intent and meaning of this Part.



RS 37:1907 - Violations; penalty

§1907. Violations; penalty

Whoever violates the provisions of this Part shall be fined not more than one hundred dollars, or imprisoned for not more than ninety days, or by both.



RS 37:1908 - Municipalities, regulation by

§1908. Municipalities, regulation by

Nothing contained in this Part shall interfere with the licensing or regulation of the business regulated herein by any municipality, township, or parish in this state, not inconsistent with the provisions hereof.



RS 37:1909 - Mayor of the municipality" substituted for "president of parish governing authority" when business located in municipality

§1909. "Mayor of the municipality" substituted for "president of parish governing authority" when business located in municipality

Whenever any business as herein defined is located or is to be located in any incorporated municipality, then the mayor of such municipality shall have all the power and authority, and be subject to all the duties as hereinabove provided for the president of the parish governing authority, who in such cases, shall be without right or authority to act; also, in such cases the words "mayor of the municipality" shall be substituted for the words "president of the parish governing authority", wherever same occur in this Part.



RS 37:1910 - Records of certain purchases; purchases from minors; exceptions

§1910. Records of certain purchases; purchases from minors; exceptions

A. Every transient merchant who, at any time during the course of business buys, sells, trades in, or otherwise acquires or disposes of used or secondhand property consisting of gold, silver, copper, brass, or other precious metals, jewelry, precious stones, or objects composed of such precious metals or precious stones, shall:

(1) Keep a book in which shall be typed or legibly printed in ink at the time of each purchase, taking, or receiving of such goods, articles, or things, an accurate description in English of the goods, articles, or things received, serial numbers, name of maker, letters, or marks on the articles received or taken, the amount of money paid therefor, the time of purchasing, taking, or receiving of same, the name, residence, age, sex, color, height, weight, style of dress, and number of the driver's license of the person or persons selling or delivering the goods, articles, or things. This record shall at all times be open for inspection by any commissioned officer of the Louisiana State Police, the chief law enforcement officer of the city or town, or sheriff of the parish, in which the merchant is doing business, or any person authorized by such officer or sheriff to conduct such inspection.

(2) Make out and deliver to the chief law enforcement officer of the city or town, or sheriff of the parish, in which he is doing business, every day before the hour of twelve o'clock noon, a legible and correct copy of the entries in the book referred to in Paragraph (1) of this Subsection which were made during the previous day. The name given by the person making a sale shall be furnished to any commissioned officer of the Louisiana State Police, the chief law enforcement officer or sheriff upon request.

(3) Maintain a photograph of the person selling or delivering the merchandise or articles to the dealer. The quality of such photographs shall be sufficient readily to identify the person depicted. In lieu of the photograph of the person selling or delivering the merchandise, the merchant may obtain either a thumbprint of such person, the quality of which shall be sufficient to identify the person, or the number of the person's valid driver's license. Each photograph, thumbprint, or valid driver's license number shall be cross-referenced with the ledger entry required by Paragraph (1) of this Subsection and shall be preserved for at least one year.

(4) Retain in his possession the goods, articles, or things purchased by him for a period of fifteen calendar days following the purchase, during which time he shall not sell, dispose of, change, or destroy the identity of the goods, articles, or things purchased by him.

B. No transient merchant dealing in secondhand goods shall purchase gold, silver, copper, brass, aluminum other than in the form of cans, or other precious metals, jewelry, precious stones, or objects composed of such precious metal or precious stones from a person under the age of eighteen. Lack of knowledge of age shall not be a defense to a violation of this Subsection.

C. A transaction between a transient merchant who is licensed under Part III of Chapter 21 of Title 37 of the Louisiana Revised Statutes of 1950 and a secondhand dealer who is licensed under Part II of Chapter 21 of Title 37 of the Louisiana Revised Statutes of 1950 shall be exempt from the provisions of Subsection A(3) of this Section.

D. The provisions of this Section shall not apply to:

(1) The sale or purchase of manufactured registered bullion bars, coins, or other numismatic items; or

(2) A retail tire outlet or an automobile dealer dealing in tires.

Acts 1987, No. 901, §2; Acts 1989, No. 271, §1.



RS 37:1920 - Purpose

PART IV. ITINERANT VENDORS

§1920. Purpose

The purpose of this Part is to protect the public from improper sales techniques by itinerant vendors, and to provide a method of processing warranty claims on merchandise sold by itinerant vendors.

Added by Acts 1982, No. 815, §1.



RS 37:1921 - Definitions

§1921. Definitions

The following terms shall have the meaning ascribed to them unless the context clearly indicates otherwise:

(1) "Itinerant vendor" means any person, partnership, firm or corporation of whatever type, including their agents and employees, who engages in a temporary business in this state exhibiting merchandise to the public for the purpose of selling or offering to sell, or taking orders to sell such merchandise when such vendor does not have a permanent address in this state and does not have a duly appointed agent for service of process in this state.

(2) "Merchandise" shall mean any consumer item that is, or is represented to be, new or not previously owned by a consumer.

Added by Acts 1982, No. 815, §1.



RS 37:1922 - Agent; bond

§1922. Agent; bond

A. It shall be unlawful for any itinerant vendor to engage in any temporary business without first having complied with the provisions of this Part.

B. Each itinerant vendor shall appoint an agent within this state which agent shall be a resident of this state. The agent shall accept service of process on behalf of the itinerant vendor in any suit filed against the itinerant vendor and shall be responsible for processing any warranty claim on merchandise sold by the itinerant vendor.

C. The name and street address of the agent shall be filed with the secretary of state. In addition, the name and address of the agent shall be furnished in writing to each person purchasing an item from the itinerant vendor along with a written statement that the agent is the proper person to accept service of process in any suit filed against the vendor, and is the proper person to process any warranty claim.

D. Each agent shall post a bond with the secretary of state in the amount of five thousand dollars for each itinerant vendor for which he services as agent. The bond shall be to insure the performance of his duties as provided in this Part and shall remain in effect for a period of two years after the date on which the last sale by the itinerant vendor is made in this state. Said bond shall be available to satisfy judgments rendered against said itinerant vendor.

E. The secretary of state shall collect ten dollars for filing and five dollars for certifying any documents or information provided for in this Part.

Added by Acts 1982, No. 815, §1. Acts 1983, No. 235, §3, eff. July 1, 1983.



RS 37:1923 - Exceptions

§1923. Exceptions

A. This Part shall not apply to sales made at crafts and arts fairs or festivals sponsored by a Louisiana non-profit organization or to sales made at events commonly known as flea markets, stamp shows, coin shows, trade shows, festivals, fairs, or gun shows or to sales of agricultural, seafood, or handcrafted products.

B. Notwithstanding the provisions of Subsection A of this Section, a person renting or leasing space at a wholesale or retail trade show shall present written evidence on the letterhead of the business that he claims to represent, to the manager, director, coordinator, or other appropriate person having responsibility for that specific trade show, of his agency relationship or contract status with such business. Such person shall further agree to comply with the rules governing the types of transactions permitted by such show, including rules prohibiting retail sales at wholesale trade shows.

C. Any itinerant vendor shall be exempt from the provisions of this Section when:

1. He participates in a trade show or other exhibition in which the promoter, manager, coordinator, or other person in authority for such show or exhibition has posted a ten thousand dollar bond with the local governing authority where the merchandise is to be sold; and

2. Such promoter, manager, coordinator, or other person in authority for such show agrees to make every reasonable effort to satisfy complaints by purchasers of merchandise from him.

Added by Acts 1982, No. 815, §1. Acts 1983, No. 571, §1.



RS 37:1924 - Penalty

§1924. Penalty

Any itinerant vendor convicted of violating the provisions of this Part shall be fined not less than one hundred dollars nor more than one thousand dollars.

Added by Acts 1982, No. 815, §1.



RS 37:1961 - Short title

CHAPTER 22. SCRAP METAL RECYCLERS

§1961. Short title

This Chapter shall be known and may be cited as the "Louisiana Scrap Metal Recyclers Law".

Acts 2012, No. 827, §1, eff. June 14, 2012.



RS 37:1962 - Definitions

§1962. Definitions

As used in this Chapter, the following words shall have the meaning ascribed to them in this Section unless the context clearly indicates otherwise:

(1) "Operator" means any person employed in responsible charge of operating all or any portion of a scrap metal recycling facility.

(2) "Railroad track materials" means steel in the form of railroad tracks or in the form of rail, switch components, spikes, angle bars, tie plates, or bolts of the type used in constructing railroads, or any combination of such materials.

(3) "Scrap metal" means metal materials which are purchased for resale to be recycled, including but not limited to ferrous materials, catalytic converters, auto hulks, copper, copper wire, copper alloy, bronze, zinc, aluminum other than in the form of cans, stainless steel, nickel alloys, or brass, whether in the form of bars, cable, ingots, rods, tubing, wire, wire scraps, clamps or connectors, railroad track materials, water utility materials, and used building components. The term shall not include precious metals, including but not limited to gold, silver, and platinum.

(4) "Scrap metal recycling facility" means any physical entity that has the function of recycling scrap metal.

(5) "Used building component" means any object produced or shaped by human workmanship or tools that is an element of structural, architectural, archaeological, historical, ornamental, cultural, utilitarian, decorative, or sentimental significance or interest, which has been and may be used as an adjunct to or component or ornament of any building or structure, regardless of monetary worth, age, size, shape, or condition, that is immovable property, or fixtures or component parts of immovable property of any nature or kind whatsoever.

(6) "Water utility materials" shall include but not be limited to water meters, valves, pipes, and fittings.

Acts 2012, No. 827, §1, eff. June 14, 2012.



RS 37:1963 - License required; application; bond

§1963. License required; application; bond

No person shall do business as a scrap metal recycler in this state without having first obtained the occupational license required by law. Any person desiring a license as a scrap metal recycler shall make application in writing, specifying the street number and house number of the building where the business is to be carried on. He shall also submit with his application a bond in favor of the city or parish, as the case may be, where the business is to be established in the sum of two thousand five hundred dollars with security conditioned for the due observance of all provisions of this Chapter.

Acts 2012, No. 827, §1, eff. June 14, 2012.



RS 37:1964 - Exemptions

§1964. Exemptions

The provisions of this Chapter shall not apply to:

(1) Dealers in coins and currency, dealers in antiques, nor to gun and knife shows or other trade and hobby shows.

(2) Persons solely engaged in the business of buying, selling, trading in, or otherwise acquiring or disposing of motor vehicles and used parts of motor vehicles, excluding tires and rims, nor wreckers or dismantlers of motor vehicles who are licensed pursuant to the provisions of R.S. 32:783 et seq.

(3) Private residential sales commonly known as "garage sales" or "yard sales" as long as such sales take place at a residential address.

(4) Any bona fide charity possessing a valid exemption under Section 501(c)(3) of the Internal Revenue Code.

(5) The operations of a company that has received a permit, registration, or other authorization from the Department of Environmental Quality for the collection, transportation, treatment, storage, processing of materials to be recycled or reused or disposal of solid waste as defined in R.S. 30:2153.

(6) Persons operating as pawnbrokers pursuant to R.S. 37:1785.

(7) The purchase of firearms for disposal from a law enforcement agency.

(8) The purchase of materials from any manufacturing, industrial, or other commercial vendor that generates the materials as a byproduct or recyclable waste or sells such materials in the ordinary course of its business.

Acts 2012, No. 827, §1, eff. June 14, 2012.



RS 37:1965 - Change in location to be noted on license

§1965. Change in location to be noted on license

If after issuance and delivery of a license under the provisions of this Chapter any change is made in the location of the place of business designated therein, the business shall not be conducted at the new location or under such license, until the official issuing the license notes the change on the license, and the superintendent of police of the city or the sheriff of the parish in which the scrap metal recycling facility is doing business is notified in writing of the change.

Acts 2012, No. 827, §1, eff. June 14, 2012.



RS 37:1966 - Hours of business

§1966. Hours of business

An operator shall not enter into any transactions for the purchase of scrap metal before the hour of 7:00 a.m. nor after the hour of 7:00 p.m. except on Saturdays and during the month of December, during which time the hour of 7:00 p.m. shall be extended to 10:00 p.m.

Acts 2012, No. 827, §1, eff. June 14, 2012.



RS 37:1967 - Record of scrap metal purchased required; exceptions; retention period; inspections by law enforcement; violations; penalty

§1967. Record of scrap metal purchased required; exceptions; retention period; inspections by law enforcement; violations; penalty

A. Every operator shall either keep a register and file reports or electronically maintain data and be capable of readily providing reports, as specified in Subsection B of this Section, in the form prescribed by the Department of Public Safety and Corrections which shall contain the following information:

(1) The name and address of the residence or place of business of the person required to either keep the register and file reports or electronically maintain the data and generate the requested reports.

(2) The date and place of each such purchase.

(3) The name and address of the person or persons from whom the material was purchased, including the distinctive number of each person's Louisiana driver's license, driver's license from another state, passport, military identification, or identification issued by a governmental agency or the United States Postal Service. If the person cannot produce any of the above forms of identification at the time of purchase, the purchaser shall not complete the transaction.

(4) The motor vehicle license number of the vehicle or conveyance on which such material was delivered.

(5) A full description of all such material purchased, including the weight of the material and whether it consists of bars, kegs, cable, ingots, rods, tubing wire, wire scraps, clamps, connectors, or other appurtenances or some combination thereof.

(6) A full description of railroad track materials purchased, including the weight and whether it consists of rail, switch components, spikes, angle bars, tie plates, or bolts of the type used to construct railroads or other appurtenances or some combination thereof.

B. Each operator shall keep either one copy of such completed form in a separate register or book or maintain the information in electronic format as provided in Subsection A of this Section which shall be kept for a period of three years at his place of business and shall be made available for inspection by any peace officer or law enforcement official at any time during the three-year period.

C. Failure to maintain the information or the register or to produce a report requested by any peace officer or law enforcement official as required by this Section shall be prima facie evidence that the person receiving such material described in this Section that is not registered or reported, received it knowing it to be stolen, in violation of R.S. 14:69.

Acts 2012, No. 827, §1, eff. June 14, 2012.



RS 37:1968 - Photographic and other records; exceptions

§1968. Photographic and other records; exceptions

A. In addition to the information required in R.S. 37:1967, every operator shall be required to obtain a photograph of a person selling or delivering scrap metal to the facility. The quality of such photograph shall be sufficient to readily identify the person depicted. In lieu of the photograph of the person selling or delivering the scrap metal, the operator may obtain either a thumbprint of such person, the quality of which thumbprint shall be sufficient to identify the person, or a photocopy of the person's Louisiana driver's license, driver's license from another state, passport, military identification, or identification issued by a governmental agency or the United States Postal Service. Each photograph, thumbprint, or photocopy, as the case may be, shall be cross-referenced with the ledger entry required by R.S. 37:1967. The photograph, thumbprint, or photocopy shall be preserved for a period of at least a year. Photographs shall be made available to the law enforcement agency within twenty-four hours after the request.

B. In addition to the information required in R.S. 37:1967, every operator shall be required to obtain a photograph of all scrap metal purchased. The quality of the photograph shall be sufficient to readily identify each type of scrap metal depicted. The operator shall obtain multiple photographs if necessary to properly record the scrap metal purchased. Each photograph shall be cross-referenced with the ledger entry required by R.S. 37:1967 and shall be preserved for a period of at least one year. Photographs shall be made available to law enforcement within twenty-four hours after a request.

Acts 2012, No. 827, §1, eff. June 14, 2012.



RS 37:1969 - Scrap metal; purchase when forbidden

§1969. Scrap metal; purchase when forbidden

A. No operator shall willfully or knowingly purchase scrap metal unpaid for by the seller or not owned by the seller.

B. No operator shall purchase scrap metal, other than aluminum in the form of cans, from a person under the age of eighteen. Lack of knowledge of age shall not be a defense to a violation of this Subsection.

C. No operator shall purchase precious metals.

Acts 2012, No. 827, §1, eff. June 14, 2012.



RS 37:1970 - Statement by seller required; failure to exact statement evidence of fraudulent intent; exoneration from criminal knowledge

§1970. Statement by seller required; failure to exact statement evidence of fraudulent intent; exoneration from criminal knowledge

A. Every operator shall obtain a signed statement from the seller that the scrap metal has been paid for or is owned by the seller, and a failure of the operator to exact a statement from the seller shall be prima facie evidence of the fraudulent intent and guilty knowledge on the part of the operator within the meaning of this Chapter, sufficient to warrant a conviction.

B. In transactions involving railroad track materials, an operator shall require the party seeking to sell or dispose of the materials to furnish a signed statement from the appropriate railroad company consenting to the sale of the railroad track materials identified in the statement, which shall be retained by the operator. The statement shall include the name of the railroad company consenting to the sale and the name, employee number, and phone number of the person signing the statement authorizing the sale. The operator shall attempt to verify the authenticity of the statement authorizing the sale of the railroad track materials.

C.(1) An operator shall not purchase any of the following materials without first receiving a signed statement from the company or governmental entity owning the materials and consenting to the sale of the materials identified in the statement:

(a) Infrastructure grade regulated material that has been burned to remove insulation, unless the seller can produce written proof that the regulated material was lawfully burned.

(b) Burnt wire.

(c) Regulated material where the manufacturer's make, model, serial or personal identification number, or other identifying marks engraved or etched upon the material have been conspicuously removed or altered.

(d) Regulated material marked with the name, initials, or otherwise identified as the property of an electrical company, a telephone company, a cable company, a water company or other utility company, or a governmental entity.

(e) A utility access cover.

(f) A water meter cover.

(g) A road or bridge guard rail.

(h) A highway or street sign.

(i) A traffic directional or control sign or signal.

(j) A metal beer keg that is clearly marked as being the property of the beer manufacturer.

(k) A catalytic converter that is not part of an entire motor vehicle.

(2) The statement shall include the name of the company or governmental entity consenting to the sale and the name, employee number, and phone number of the person signing the statement authorizing the sale. The operator shall attempt to verify the authenticity of the statement authorizing the sale of the materials. The statement shall be retained by the operator.

D. An operator who obtains the required statement from the seller shall be exonerated from any fraudulent, willful, or criminal knowledge within the meaning of this Chapter.

Acts 2012, No. 827, §1, eff. June 14, 2012.



RS 37:1971 - Book to be open for inspection

§1971. Book to be open for inspection

The book containing the record of purchase as provided for in R.S. 37:1967 and the various articles purchased and referred to therein shall at all times be open to the inspection of law enforcement officers of the office of state police, or the superintendent of police or sheriff of the parish or anyone designated by them of the city, town, or parish in which the operator does business.

Acts 2012, No. 827, §1, eff. June 14, 2012.



RS 37:1972 - Daily report of entries

§1972. Daily report of entries

A.(1) Every operator licensed pursuant to this Chapter shall produce and deliver to the chief of police of the city or town or to the sheriff of the parish in which he is doing business, every day before the hour of twelve noon, a legible and correct copy of the entries in the book mentioned in R.S. 37:1967 during the previous day. The means for providing the transactional information required under this Section shall be by electronic transmission.

(2) The appropriate law enforcement official may, for purposes of an investigation of a crime relating to a particular scrap metal transaction, request the operator to mail or fax the official the personally identifiable information relating to the transaction under investigation. The operator shall deliver the personally identifiable information relating to the identified transaction to the appropriate law enforcement official within twenty-four hours of the request.

B. In addition to the daily report required in Subsection A of this Section, every operator licensed pursuant to this Chapter shall, every day before the hour of twelve noon, transmit the information contained in the entries in the book required by R.S. 37:1967(B) during the previous day to an electronic database accessible by law enforcement.

C. The operator shall have the responsibility of tendering the information provided for in Subsections A and B of this Section regardless of its use or nonuse by the chief of police in the city or town in which he is doing business or, alternatively, to the sheriff of the parish in which he is doing business. The tender of this information is a courtesy mandated by state law and which provides a benefit to the general public. The chief of police or sheriff shall not be mandated to take any particular action concerning the information tendered.

Acts 2012, No. 827, §1, eff. June 14, 2012.



RS 37:1973 - Payment by loadable payment card or check for copper, aluminum-copper air conditioning coils, or other metals required; check cashing prohibited

§1973. Payment by loadable payment card or check for copper, aluminum-copper air conditioning coils, or other metals required; check cashing prohibited

A.(1) An operator shall not enter into any cash transactions in payment for the purchase of copper or aluminum-copper air conditioning coils. After five business days from the date of the transaction, payment for copper or aluminum-copper air conditioning coils shall be made in the form of a check made payable to the name and address of the seller of the copper or aluminum-copper air conditioning coils, or a loadable payment card and shall be tendered to the seller in any of the following manners:

(a) By mail to the address recorded on the photo identification of the seller.

(b) In person at the place of business of the operator.

(c) By electronic transfer.

(2) An operator shall not enter into any cash transactions in excess of three hundred dollars in payment for the purchase of metal property other than copper or aluminum-copper air conditioning coils. Payments in excess of three hundred dollars for metals other than copper or aluminum-copper air conditioning coils shall be made in the form of a check made payable to the name and address of the seller or a loadable payment card and may be tendered to the seller at the time of the transaction. The operator, at his discretion, may make payment by either cash or other method for transactions of three hundred dollars or less for all metals other than copper or aluminum-copper air conditioning coils.

B. All payments made by check shall be reported separately in the daily reports required by R.S. 37:1967.

C. Pursuant to the provisions of this Section, if an operator makes a payment to the seller in the form of a check or loadable payment card, the operator shall require verification of the seller's identification by a driver's license or similar means and shall require verification of the seller's address by a current utility bill. The operator shall retain a copy of such utility bill.

D.(1) No operator shall allow a seller to engage in multiple transactions within a twenty-four hour period totaling more than three hundred dollars for the purpose of circumventing this Section.

(2) No operator shall cash, offer to cash, or provide the means for exchanging for cash a check issued to a seller pursuant to this Section on the premises of the operator's place of business, including but not limited to the use of an automatic teller machine.

E. Violations of this Section shall be subject to the penalties provided for in R.S. 37:1974 and 1975.

Acts 2012, No. 827, §1, eff. June 14, 2012; Acts 2013, No. 92, §1; Acts 2014, No. 243, §1.



RS 37:1974 - Violations; penalty

§1974. Violations; penalty

A. Any licensed operator who violates, neglects, or refuses to comply with any provision of this Chapter, shall be fined not less than one thousand dollars, nor more than ten thousand dollars or be imprisoned for not less than thirty days nor more than sixty days, or both.

B. For the second offense, his occupational license shall be suspended for a thirty-day period. For a third offense, his occupational license shall be revoked and he shall not thereafter be permitted to engage in the business of scrap metal recycling in the state of Louisiana.

C. Any operator convicted of selling stolen goods shall have his occupational license revoked.

D. The occupational license tax collector is hereby vested with the authority, upon motion in a court of competent jurisdiction, to rule the noncomplying operator to show cause in not less than two nor more than ten days, exclusive of holidays, as to why the noncomplying operator's retail occupational license should not be suspended or revoked as prescribed under this Chapter. This rule may be tried out of term and in chambers and shall be tried with preference and priority. If the rule is made absolute, the order rendered therein shall be considered a judgment in favor of the municipality or parish.

Acts 2012, No. 827, §1, eff. June 14, 2012.



RS 37:1975 - Failure to comply; penalty

§1975. Failure to comply; penalty

A. Anyone acting as an unlicensed operator without complying with the provisions of this Chapter shall be fined not less than one thousand dollars or be imprisoned not less than thirty days nor more than sixty days, or both.

B. For a second offense, the offender shall be fined not less than five thousand dollars or be imprisoned with or without hard labor for not more than two years, or both.

C. For a third or subsequent offense, the offender shall be fined not less than ten thousand dollars or be imprisoned with or without hard labor for not more than five years, or both.

Acts 2012, No. 827, §1, eff. June 14, 2012.



RS 37:1976 - Preemption

§1976. Preemption

No governing authority of a political subdivision shall enact an ordinance in conflict with the provisions of this Chapter.

Acts 2012, No. 827, §1, eff. June 14, 2012.



RS 37:1977 - Repealed

§1977. Repealed by Acts 2016, No. 412, §1, eff. June 9, 2016.



RS 37:2101 - SANITARIANS

CHAPTER 23. SANITARIANS

§2101. Definitions

Words and phrases defined below shall when used in this Chapter have the following meaning unless the context clearly indicates otherwise:

(1) "Sanitarian" means a person who possesses the necessary qualifications as recognized in this Chapter to carry out inspectional, educational, and investigational duties in the field of environmental sanitation, or who serves as a consultant, supervisor, or administrator of programs and personnel involving such duties.

(2) "Sanitarian trainee" means a person who possesses the necessary academic qualifications as recognized in this Chapter for licensing as a sanitarian, but who does not possess the required year of experience and training in sanitation.

(3) "Board of Examiners" and "Board" means the Louisiana State Board of Examiners for Sanitarians.

Added by Acts 1954, No. 371, §1.



RS 37:2102 - Board of Examiners; creation, domicile; membership; terms of office

§2102. Board of Examiners; creation; domicile; membership; terms of office

A. The Louisiana State Board of Examiners for Sanitarians is hereby created within the Louisiana Department of Health and is subject to the provisions of R.S. 36:803. Its domicile shall be in the city of New Orleans, Louisiana. The board shall consist of seven members, three of whom shall be respectively the dean of the College of Arts and Sciences of Louisiana State University and Agricultural and Mechanical College; the dean of the College of Arts and Sciences of Tulane University of Louisiana; and the assistant secretary, office of public health of the Louisiana Department of Health; and four of whom shall be duly recognized practicing sanitarians appointed by the governor.

B. The four sanitarians of the original board shall be appointed to terms beginning with the effective date of this Chapter, as follows: one member for one year, one member for two years, one member for three years, and one member for four years. Thereafter each sanitarian appointed to the board shall be appointed and serve for a term of four years.

Added by Acts 1954, No. 371, §2. Amended by Acts 1977, No. 684, §23; Acts 2009, No. 28, §1, eff. June 15, 2009.



RS 37:2103 - Qualifications of board members

§2103. Qualifications of board members

The governor shall appoint to the original board members who are recognized as outstanding professional sanitarians actively engaged in practicing as such. Each of the original members shall qualify and become a licensed sanitarian under the provisions of this Chapter within ninety days of his appointment or forfeit his office. Thereafter, the governor shall appoint to any vacancy only sanitarian members who are duly licensed under the provisions of this Chapter and whose names are listed on the official roster of the board as licensed sanitarians of the state of Louisiana in good standing.

Added by Acts 1954, No. 371, §3.



RS 37:2104 - Organization of board, seal, administration of oaths, meetings, quorum, compensation

§2104. Organization of board; seal; administration of oaths; meetings; quorum; compensation

The board of examiners shall annually elect one of its members as chairman, another as vice chairman and one of its members as secretary, and it is authorized to select such other officers and employees, and adopt such rules which shall have the force and effect of law, as may be necessary for the efficient operation of the board. The board of examiners shall have an official seal and each member shall be empowered to administer oaths in the taking of testimony upon any matters pertaining to the functions of the board. The board of examiners shall meet annually on a date to be fixed by the board in its rules and bylaws and at such other times as may be deemed necessary by the chairman of the board for the efficient handling of business matters. Four members shall constitute a quorum for the purpose of transacting business. Each member of the board of examiners shall receive as compensation for his services a maximum of one hundred dollars per day when the board is in session, and in addition thereto his actual and necessary travel expenses. Membership on the board of a public employee shall not constitute dual office holding within the meaning of R.S. 42:61, et seq., or any other statute prohibiting dual office holding.

Added by Acts 1954, No. 371, §4. Acts 1959, No. 105, §1; Acts 1976, No. 472, §1; Acts 2009, No. 28, §1, eff. June 15, 2009.



RS 37:2105 - Examination of applicants for licenses; issuance, suspension, and revocation of licenses; qualifications of applicants; continuing education requirements

§2105. Examination of applicants for licenses; issuance, suspension, and revocation of licenses; qualifications of applicants; continuing education requirements

A. The board shall examine all applicants for licenses to practice as sanitarians in the state of Louisiana and is empowered to issue sanitarian licenses to applicants who are qualified and who successfully pass the board's examination; and to suspend or revoke for due cause any license which it has issued, and to reinstate or renew any license which has been suspended or revoked.

B. The board may by rule establish minimum education and experience qualifications on all new applicants in order to be admitted to examinations for licensing after January 15, 1955, provided such qualifications shall not be less than those set out in this Chapter.

C.(1) The board may, by rule, establish minimum continuing education requirements for the renewal of a license, which requirements shall not exceed eight annual contact hours as approved by the board.

(2) Failure to fulfill these requirements shall cause the license to lapse and any application for renewal will be declined until the continuing education requirements have been met.

(3) Documentation in a form acceptable to the board demonstrating compliance with the continuing education requirements shall accompany the application for the renewal of the license.

Added by Acts 1954, No. 371, §5; Acts 2001, No. 807, §1.



RS 37:2106 - Examination before board, issuance of license; licensing without examination; temporary licenses

§2106. Examination before board, issuance of license; licensing without examination; temporary licenses

On January 15, 1955, and thereafter any person, before practicing as a sanitarian, except those who have already received licenses and whose licenses may be renewed, shall present to the board of examiners as herein constituted, his or her qualifications, and shall stand a written and oral examination before the board. The board created under this Chapter shall be the sole judge as to the sufficiency of qualifications of any individual applying for a license. If an applicant's qualifications and results of examination be accepted as satisfactory by the board of examiners, the board shall issue to such person a license to practice as a sanitarian in the state of Louisiana. The board, however, may by rule provide for the licensing without examination of sanitarians holding licenses issued under the laws of other states, and also by rule may provide for the issuance of temporary licenses pending the giving of an examination to applicants who appear to have the necessary qualifications.

Added by Acts 1954, No. 371, §6.



RS 37:2107 - Examination and license fees

§2107. Examination and license fees

A. The board shall require each applicant for an examination to deposit the sum of fifty dollars as a nonrefundable examination fee.

B. When an applicant meets the qualifications and passes the examination, he shall be issued a license which shall be renewed annually as provided by this Chapter.

C. The board is authorized to charge a fee of twenty-five dollars for the issuance of each license.

Added by Acts 1954, No. 371, §7; Acts 2001, No. 807, §1.



RS 37:2108 - Renewal of licenses; suspension for failure to renew; renewal fee

§2108. Renewal of licenses; suspension for failure to renew; renewal fee

A. Every license issued by the board shall be renewed annually on or before January fifteenth of the calendar year, and any licenses not renewed within thirty days after renewal date shall be suspended, which suspension shall be revoked at the discretion of the board of examiners.

B. The secretary of the board shall charge a fee of twenty-five dollars for the renewal of a license.

C. Applicants for renewal of licenses shall not be required to take additional examinations.

Added by Acts 1954, No. 371, §8; Acts 2001, No. 807, §1.



RS 37:2109 - Exemption from examination and fees

§2109. Exemption from examination and fees

Sanitarians who submit satisfactory proof to the board that they are registered as sanitarians or are practicing as such in the state of Louisiana, if they apply on or before January 15, 1955, shall be issued licenses without being required to take the board's written or oral examinations and shall also be exempt from payment of any examination fee or initial license fee.

Added by Acts 1954, No. 371, §9.



RS 37:2109.1 - Miscellaneous fees

§2109.1. Miscellaneous fees

A. The board shall assess and collect fees as follows:

(1)

Fee for education review and temporary

$ 25.00

permit

(2)

Fee for renewal of temporary permit

$ 25.00

(3)

Fee for reinstatement of delinquent

$ 15.00

temporary renewal

(4)

Penalty for late payment of renewal of

$ 15.00

temporary permit fee

(5)

Fee for duplicate license

$ 20.00

(6)

Fee for reinstatement of suspended

$100.00

or revoked license (in addition to all past

unpaid renewal fees)

(7)

Penalty for late payment of renewal

$ 15.00

of license

(8)

Fee for reactivation of license

$100.00

(9)

Fee for reexamination

$ 25.00

B. The fees established in this Section shall not be refundable except under such conditions as the board may establish.

Acts 2001, No. 807, §1.



RS 37:2110 - Sanitarian trainees; permits

§2110. Sanitarian trainees; permits

The board is authorized to issue sanitarian trainee permits to applicants who have met the minimum educational requirements of R.S. 37:2111 but who either do not possess the required year of experience and training in environmental sanitation or environmental health or have not yet passed the written and oral examinations before the board. Such permits shall not be issued for a period in excess of two years, and provided, further, the board may by rule require sanitarian trainees to work only under the supervision and direction of licensed sanitarians.

Added by Acts 1954, No. 371, §10; Acts 2009, No. 28, §1, eff. June 15, 2009.



RS 37:2111 - Qualifications of applicants

§2111. Qualifications of applicants

A person aspiring to become a licensed sanitarian in the state of Louisiana shall be a graduate of an accredited college or university with a bachelor's degree and concentration of courses in environmental sanitation or the general area of environmental health. In lieu thereof, a person aspiring to become a licensed sanitarian shall be a graduate of an accredited college or university with a bachelor's degree which includes at least thirty semester hours, or the equivalent, of courses in physical and biological sciences, with a minimum of six hours in the physical sciences and a minimum of ten hours in the biological sciences. Prior to being issued a license as a sanitarian, all sanitarian trainees shall have completed a minimum of one year of field experience, which shall include the successful completion of a board approved training course in environmental sanitation or environmental health. The board may, by rule, specify the particular types of physical and biological science courses which will be deemed acceptable to fulfill the educational requirements of this Section. The board of examiners shall be vested with the authority to designate in detail the types and length of the required training in environmental sanitation or environmental health and the types of experience necessary.

Added by Acts 1954, No. 371, §11; Acts 2009, No. 28, §1, eff. June 15, 2009.



RS 37:2112 - Practicing without license, penalty

§2112. Practicing without license, penalty

After January 15, 1955, any person practicing as a sanitarian or sanitarian trainee in any area of Louisiana, without first having obtained a license or permits as herein provided, shall be deemed guilty of a misdemeanor and upon conviction thereof, shall be punished by a fine of not less than $25.00 nor more than $100.00, or by imprisonment for a period of not less than 10 days nor more than 60 days, or by both fine and imprisonment, at the discretion of the court, for each offense. It shall be the duty of any district attorney to prosecute violators of the provisions of this Chapter before any court of competent jurisdiction in the state of Louisiana.

Added by Acts 1954, No. 371, §12.



RS 37:2113 - Employment of unlicensed persons, prohibition

§2113. Employment of unlicensed persons, prohibition

It shall be unlawful for any department, board, commission or other agency of the state of Louisiana or of any district, parish or municipal governing body or for any person, firm or corporation to employ any sanitarian or sanitarian trainee who is not licensed or otherwise authorized by the board to pursue the profession of sanitarian or sanitarian trainee.

Added by Acts 1954, No. 371, §13.



RS 37:2114 - Grounds for denial, suspension, or revocation of license

§2114. Grounds for denial, suspension, or revocation of license

The state board of examiners shall have the power to refuse to grant, or may suspend or revoke, any license or permit issued under the provisions of this Chapter for causes hereafter enumerated:

1. Conviction of a crime.

2. Fraud, deceit, or perjury in obtaining a license or permit.

3. Habitual drunkenness.

4. Habitual use of morphine, opium, cocaine, or any drug having a similar effect.

5. Defrauding the public or attempting to do so.

6. Impersonation of a licensed sanitarian.

Added by Acts 1954, No. 371, §14.



RS 37:2115 - Payment of money; deficiency or surplus of revenues; disposition of monies received; expenditures

§2115. Payment of money; deficiency or surplus of revenues; disposition of monies received; expenditures

It shall not be lawful for the board of examiners, or any member thereof, in any manner whatsoever, or for any purpose, to charge or obligate the state of Louisiana for the payment of any money except as provided for in this Chapter. If the revenue derived from the operation of this Chapter be not sufficient to pay each member in full as provided in this Chapter, then the amount thus received shall be prorated among these members. But if at the end of the year there be a surplus, such surplus shall be used by the board in such expenditures as it may deem necessary in performance of its legal duties. All monies received by the board under this Chapter shall be paid into the treasury of the Louisiana State Board of Examiners for Sanitarians and may be expended by the board for costs of administration and other expenses, and any surplus at the end of a fiscal year or a biennium may be retained by the board for future expenditures and the board is not required to pay any such surplus into the General Fund of the State of Louisiana.

Added by Acts 1954, No. 371, §15.



RS 37:2116 - Enforcement of orders and rules of board

§2116. Enforcement of orders and rules of board

The provisions of this Chapter and any valid rules or orders of the board may be enforced in the courts of this state by mandamus or injunction suits brought for this purpose by the board or by any interested party. It shall be the duty of the Attorney General of the state of Louisiana and each district attorney of the state to cooperate with the board in enforcing the provisions of this Chapter and the valid rules and orders of the board.

Added by Acts 1954, No. 371, §16.



RS 37:2150 - Purpose; legislative intent

CHAPTER 24. CONTRACTORS

PART I. GENERAL

§2150. Purpose; legislative intent

The purpose of the legislature in enacting this Chapter is the protection of the health, safety, and general welfare of all those persons dealing with persons engaged in the contracting vocation, and the affording of such persons of an effective and practical protection against the incompetent, inexperienced, unlawful, and fraudulent acts of contractors with whom they contract. Further, the legislative intent is that the State Licensing Board for Contractors shall monitor construction projects to ensure compliance with the licensure requirements of this Chapter.

Added by Acts 1976, No. 82, §2, eff. July 8, 1976. Acts 1989, No. 559, §1.



RS 37:2150.1 - Definitions

§2150.1. Definitions

As used in this Chapter, the following words and phrases shall be defined as follows:

(1) "Board" means the State Licensing Board for Contractors.

(2) "Commercial purposes" means any construction project other than residential homes, a single residential duplex, a single residential triplex, or a single residential fourplex. A construction project consisting of residential homes where the contractor has a single contract for the construction of more than two homes within the same subdivision shall be deemed a commercial undertaking.

(3) "Contract" means the entire cost of the construction undertaking, including labor, materials, rentals, and all direct and indirect project expenses.

(4)(a) "Contractor" means any person who undertakes to, attempts to, or submits a price or bid or offers to construct, supervise, superintend, oversee, direct, or in any manner assume charge of the construction, alteration, repair, improvement, movement, demolition, putting up, tearing down, or furnishing labor, or furnishing labor together with material or equipment, or installing the same for any building, highway, road, railroad, sewer, grading, excavation, pipeline, public utility structure, project development, housing, or housing development, improvement, or any other construction undertaking for which the entire cost of same is fifty thousand dollars or more when such property is to be used for commercial purposes other than a single residential duplex, a single residential triplex, or a single residential fourplex. A construction project which consists of construction of more than two single residential homes, or more than one single residential duplex, triplex, or fourplex, shall be deemed to be a commercial undertaking.

(b) The term "contractor" includes general contractors, subcontractors, architects, and engineers who receive an additional fee for the employment or direction of labor, or any other work beyond the normal architectural or engineering services.

(c) A contractor holding a license in the major classification of hazardous materials, or any subclassifications thereunder, shall be defined in terms of work performed for which the cost is one dollar or more.

(d) "Contractor" shall not mean any person, supplier, manufacturer, or employee of such person who assembles, repairs, maintains, moves, puts up, tears down, or disassembles any patented, proprietary, or patented and proprietary environmental equipment supplied by such person to a contractor to be used solely by the contractor for a construction undertaking.

(4.1) "Electrical contractor" means any person who undertakes to, attempts to, or submits a price or bid or offers to construct, supervise, superintend, oversee, direct, or in any manner assume charge of the construction, alteration, repair, improvement, movement, demolition, putting up, tearing down, or furnishing labor together with material and equipment, or installing the same for the wiring, fixtures, or appliances for the supply of electricity to any residential, commercial, or other project, when the cost of the undertaking exceeds the sum of ten thousand dollars. This Paragraph shall not be deemed or construed to limit the authority of a contractor, general contractor, or residential building contractor, as those terms are defined in this Section, nor to require such individuals to become an electrical contractor.

(5) "Executive director" means the person appointed by the board to serve as the chief operating officer in connection with the day-to-day operation of the board's business.

(6)(a) "General contractor" means a person who contracts directly with the owner. The term "general contractor" shall include the term "primary contractor" and wherever used in this Chapter or in regulations promulgated thereunder "primary contractor" shall mean "general contractor".

(b) "General contractor" shall not mean any person, supplier, manufacturer, or employee of such person who assembles, repairs, maintains, moves, puts up, tears down, or disassembles any patented, proprietary, or patented and proprietary environmental equipment supplied by such person to a contractor to be used solely by the contractor for a construction undertaking.

(7) "Home improvement contracting" means the reconstruction, alteration, renovation, repair, modernization, conversion, improvement, removal, or demolition, or the construction of an addition to any pre-existing owner occupied building which building is used or designed to be used as a residence or dwelling unit, or to structures which are adjacent to such residence or building. "Home improvement contracting" shall not include services rendered gratuitously.

(8) "Home improvement contractor" means any person, including a contractor or subcontractor, who undertakes or attempts to, or submits a price or bid on any home improvement contracting project.

(8.1) "Mechanical contractor" means any person who undertakes to, attempts to, or submits a price or bid or offers to construct, supervise, superintend, oversee, direct, or in any manner assume charge of the construction, alteration, repair, improvement, movement, demolition, putting up, tearing down, or furnishing labor, or furnishing labor together with material and equipment, or installing the same for the construction, installation, maintenance, testing, and repair of air conditioning, refrigeration, heating systems, and plumbing for all residential, commercial, and industrial applications as well as ventilation systems, mechanical work controls, boilers and other pressure vessels, steam and hot water systems and piping, gas piping and fuel storage, and chilled water and condensing water systems and piping, including but not limited to any type of industrial process piping and related valves, fittings, and components, when the cost of the undertaking exceeds the sum of ten thousand dollars. This Paragraph shall not be deemed or construed to limit the authority of a contractor, general contractor, or residential building contractor, as those terms are defined in this Section, nor to require such individuals to become a mechanical contractor.

(9) "Person" means any individual, firm, partnership, association, cooperative, corporation, limited liability company, limited liability partnership, or any other entity recognized by Louisiana law; and whether or not acting as a principal, trustee, fiduciary, receiver, or as any other kind of legal or personal representative, or as a successor in interest, assignee, agent, factor, servant, employee, director, officer, or any other representative of such person; or any state or local governing authority or political subdivision performing a new construction project which exceeds the contract limits provided in R.S. 38:2212 and which does not constitute regular maintenance of the public facility or facilities which it has been authorized to maintain.

(10) "Qualifying party" means a natural person designated by the contractor to represent the contractor for the purpose of complying with the provisions of this Chapter including without limitation meeting the requirements for the initial license and/or any continuation thereof.

(11) "Residential building contractor" means any corporation, partnership, or individual who constructs a fixed building or structure for sale for use by another as a residence or who, for a price, commission, fee, wage, or other compensation, undertakes or offers to undertake the construction or superintending of the construction of any building or structure which is not more than three floors in height, to be used by another as a residence, when the cost of the undertaking exceeds seventy-five thousand dollars. The term "residential building contractor" includes all contractors, subcontractors, architects, and engineers who receive an additional fee for the employment or direction of labor, or any other work beyond the normal architectural or engineering services. "Residential building contractor" also means any person performing home improvement contracting as provided for in Paragraph (7) of this Section when the cost of the undertaking exceeds seventy-five thousand dollars. It shall not include the manufactured housing industry or those persons engaged in building residential structures that are mounted on metal chassis and wheels.

(12) "Subcontract" means the entire cost of that part of the contract which is performed by the subcontractor.

(13)(a) "Subcontractor" means a person who contracts directly with the primary contractor for the performance of a part of the principal contract or with another contractor for the performance of a part of the principal contract.

(b) "Subcontractor" shall not mean any person, supplier, manufacturer, or employee of such person who assembles, repairs, maintains, moves, puts up, tears down, or disassembles any patented, proprietary, or patented and proprietary environmental equipment supplied by such person to a contractor to be used solely by the contractor for a construction undertaking.

Acts 1992, No. 681, §1, eff. July 6, 1992; Acts 1995, No. 638, §1, eff. Feb. 1, 1996; Acts 1997, No. 146, §1; Acts 1997, No. 770, §1; Acts 2003, No. 643, §1; Acts 2003, No. 1146, §2; Acts 2007, No. 398, §1; Acts 2008, No. 725, §1, eff. Jan. 1, 2009.



RS 37:2151 - State licensing board for contractors; membership; qualifications; tenure; vacancies

§2151. State licensing board for contractors; membership; qualifications; tenure; vacancies

A. There is hereby created the State Licensing Board for Contractors within the office of the governor that shall consist of fifteen members appointed by the governor as hereinafter set forth and who shall serve without compensation and shall possess the following qualifications:

(1) Each member shall be of full age of majority and shall have been a resident of the state of Louisiana for the last five successive years.

(2) All members shall have been actively engaged as a responsible contractor in the construction classification that they represent for the five-year period prior to their appointment as a board member, except for any member appointed pursuant to Paragraph (8) of this Subsection if he represents the public at large.

(3) At least four members shall have had the greater part of their experience as a licensed contractor in the field of highway and street construction.

(4) At least four members shall have had the greater part of their experience as a licensed contractor in the fields of building or industrial construction, or both fields.

(5) At least one member shall have had the greater part of his experience as a licensed contractor in the field of mechanical construction.

(6) At least one member shall have had the greater part of his experience as a licensed contractor in the field of electrical construction.

(7) At least two members shall have had the greater part of their experience as a subcontractor in the construction industry in fields other than electrical or mechanical construction.

(8) At least two members shall be from and represent the public at large and neither shall earn his livelihood in a construction-related industry.

(9) At least one member shall have had the greater experience as a licensed contractor in the field of oil field construction.

(10) There shall be at least one board member from each congressional district in the state of Louisiana.

B. All vacancies that shall occur shall be filled within ninety days of the vacancy, by appointment of the governor within the classification of area and qualification where the vacancy shall occur.

C. On and after January 1, 1996, the members shall serve terms of six years; however, initially four members shall serve terms of two years, four members shall serve terms of four years, and four members shall serve terms of six years.

Added by Acts 1956, No. 233, §1; Amended by Acts 1964, No. 113, §1; Acts 1976, No. 377, §1; Acts 1981, No. 668, §1; Acts 1984, No. 916, §1, eff. July 20, 1984; Acts 1985, No. 645, §1, eff. July 16, 1985; Acts 1991, No. 649, §§1 and 2, eff. Jan. 1, 1992; Acts 1992, No. 344, §1; Acts 1992, No. 681, §1, eff. July 6, 1992; Acts 2001, No. 8, §12, eff. July 1, 2001.

{{NOTE: SEE ACTS 1984, NO. 916, §2.}}



RS 37:2152 - Initial appointments; oaths; panel of names; domicile; officer; bond

§2152. Initial appointments; oaths; panel of names; domicile; officer; bond

A. Each member of the board shall serve at the pleasure of the governor. Each appointment by the governor shall be submitted to the Senate for confirmation. Each member shall take and file with the secretary of state the constitutional oath of office before entering upon the discharge of his duties. Any member appointed to fill a vacancy occurring prior to the expiration of the term of his predecessor shall be appointed for the remainder of the unexpired term from among residents of the same congressional district as that of the member whose office was vacated. However, if there are no qualified applicants from the congressional district of the member whose office was vacated, the governor shall appoint a qualified applicant from any congressional district to fill the vacancy. In making the appointments provided for in this Section, the governor shall appoint at least one person who is nominated by the National Association for the Advancement of Colored People, and at least one person who is nominated by the Louisiana Business League.

(1) Original appointments to the board and appointments to fill vacancies by reason of the expiration of the term for which appointed or by reason of death, resignation, or otherwise, to fill that qualification of board membership who is experienced in the field of highway and street construction, shall be made by the governor as follows:

(a) The board of directors of the Louisiana Associated General Contractors, Inc. shall submit a list of not less than ten names, by certification of its president and secretary, to the secretary of state at the state capitol within fifteen days from the effective date of this Section. Annually between June first and June thirtieth, the organization shall be authorized to make a new certification to the secretary of state; however, after one certificate is made, the list originally submitted shall be included on the panel hereinafter established by the secretary of state until changed by the group submitting the same. It shall be the duty of the secretary of state to compile a panel of names so submitted and to keep same on file in his office as a public record for use as contemplated herein.

(b) From this list of names, the governor shall appoint the board member or board members to fill that class of board members who are experienced in the field of highway and street construction.

(2) Original appointments to the board and appointment to fill any vacancies that may occur to fill that qualification of board membership who is experienced in the field of building construction shall be made by the governor as follows:

(a)(i) The Board of Directors of the Louisiana A.G.C., Inc., shall submit a list of not less than ten names by certification of its president and secretary to the secretary of state at the state capitol within fifteen days from September 9, 1988.

(ii) Annually between June first and June thirtieth, the organization shall be authorized to make new certification to the secretary of state; provided that after one certification is made, the list originally submitted shall be included on the panel hereinafter established by the secretary of state until changed by the group submitting the same.

(iii) It shall be the duty of the secretary of state to compile a panel of names so submitted and to keep same on file in his office as a public record for use as contemplated herein.

(b)(i) The board of directors of the Louisiana Associated General Contractors Inc., shall submit a list of not less than ten names by certification of its president and secretary to the secretary of state at the state capitol within fifteen days from September 9, 1988.

(ii) Annually between June first and June thirtieth, the organization shall be authorized to make new certification to the secretary of state; provided that after one certification is made, the list originally submitted shall be included on the panel hereinafter established by the secretary of state until changed by the group submitting the same.

(iii) It shall be the duty of the secretary of state to compile a panel of names so submitted and to keep same on file in his office as public record for use as contemplated herein.

(c)(i) The board of directors of the Louisiana Associated Builders and Contractors, Inc., shall submit a list of no less than ten names certified by its president and secretary to the secretary of state at the state capitol within fifteen days from September 9, 1988.

(ii) Annually between June first and June thirtieth, the organization shall be authorized to make new certification to the secretary of state; provided that after one certification is made, the list originally submitted shall be included on the panel hereinafter established by the secretary of state until changed by the group submitting the same.

(iii) It shall be the duty of the secretary of state to compile a panel of names so submitted and to keep same on file in his office as public record for use as contemplated herein.

(d) The governor shall appoint one board member from the list submitted pursuant to Subparagraph (a), one board member from the list submitted pursuant to Subparagraph (b), and two board members from the list submitted pursuant to Subparagraph (c), to fill that class of board members who are experienced in the fields of building or industrial construction, or both.

(3) Original appointments to the board and appointments to fill any vacancies that may occur by reason of expiration of the term for which appointed or by reason of death, resignation, or otherwise in the office of the member required to be experienced in the field of mechanical construction shall be made by the governor as follows:

(a) The president and secretary of the Mechanical Contractors Association of Louisiana, Inc. shall submit a list of not less than three names by certification to the secretary of state at the state capitol annually between June first and June thirtieth. It shall be the duty of the secretary of state to compile a panel of the names so submitted and to keep same on file in his office as a public record for use as contemplated herein.

(b) From this list of names the governor shall appoint the board member to fill that class of board member who is required to be experienced in the field of mechanical construction.

(4) Original appointments to the board and appointments to fill any vacancies that may occur by reason of expiration of term for which appointed or reason of death, resignation, or otherwise in the office of the member required to be experienced in the field of the electrical construction shall be made by the governor as follows:

(a) The board of directors of the Louisiana Council of the National Electrical Contractors Association, Inc., acting through that organization's duly elected president, shall submit a list of not less than three names by certification to the secretary of state at the state capitol annually between June first and June thirtieth. It shall be the duty of the secretary of state to compile a panel of names so submitted and to keep same on file in his office as a public record for use as contemplated herein.

(b) From this list of names the governor shall appoint the board member to fill that class of board member who is required to be experienced in the field of electrical construction.

(5) Original appointments to the board and appointments to fill any vacancies that may occur by reason of expiration of the term for which appointed or by reason of death, resignation, or otherwise in the office of the members the greater part of whose experience is required to be as a licensed subcontractor in a field other than electrical or mechanical construction shall be made by the governor as follows:

(a) The presidents and secretaries of the chartered American Subcontractors Associations of the state of Louisiana shall submit a list of not less than three names by certification to the secretary of state at the State Capitol within fifteen days from July 26, 1976. Annually thereafter, between June 1 and June 30, that organization shall certify a new list to the secretary of state provided, however, that after one certification is made, the list originally submitted shall be included on the panel hereinafter required to be established by the secretary until changed by the associations submitting the same. It shall be the duty of the secretary of state to compile a panel of the names so submitted and to keep same on file in his office as a public record for use as contemplated herein.

(b) From this list of names the governor shall appoint the two board members who are required to be experienced as licensed subcontractors in a field other than electrical or mechanical construction.

(6) Original appointments to the board and appointments to fill any vacancies that may occur by reason of expiration of the term for which appointed or by reason of death, resignation, or otherwise in the office of the member the greater part of whose experience is required to be a licensed contractor in the field of oil field construction shall be made by the governor as follows:

(a) The board of directors of the Louisiana Oil Field Contractors Association, Inc. shall submit a list of not less than ten names by certification to the secretary of state at the state capitol within fifteen days from July 26th, 1985. Annually thereafter, between June 1st and June 30th, that organization shall certify a new list to the secretary of state provided, however, after one certificate is made, the list originally submitted shall be included on the panel hereinafter established by the secretary of state until changed by the group submitting the same. It shall be the duty of the secretary of state to compile a panel of names so submitted and to keep same on file in his office as a public record for use as contemplated herein.

(b) From the list of names, the governor shall appoint the board member to fill that class of board members who is required to be experienced as a licensed contractor in the field of oil field construction.

(7) Original appointments to the board and appointments to fill any vacancy that may occur by reason of expiration of the term for which appointed or by reason of death, resignation, or otherwise in the office of the member the greater part of whose experience is required to be a licensed contractor in the field of highway and street construction and whose experience is in the field of asphalt pavement shall be made by the governor as follows:

(a) The Board of Directors of the Louisiana Asphalt Pavement Association, Inc. shall submit a list of not less than three names for certification to the secretary of state at the capitol within fifteen days from January 1, 1992. Annually thereafter, between June first and June thirtieth, that organization shall certify two new lists to the secretary of state provided, however, after the certification is made, the list originally submitted shall be included in the panel hereinafter established by the secretary of state until changed by the group submitting the same. It shall be the duty of the secretary of state to compile a panel of names so submitting the same. It shall be the duty of the secretary of state to compile a panel of names so submitted and to keep same on file in his office as a public record for use as contemplated herein.

(b) From the list of names, the governor shall appoint the board member to fill that class of board member who is required to be experienced as a licensed contractor in the field of highway and street construction.

(8) Appointments to the board, both original and to fill any vacancy which may occur, in the offices of the members whose qualifications are provided for in R.S. 37:2151(A)(8) shall be made by the governor at his discretion.

B.(1)(a) If at any time appointment is to be made to fill a vacancy and the panel of names kept by the secretary of state does not contain names of qualified and recommended persons from which the appointment is to be made, the appointment shall be delayed for a period of fifteen days.

(b) The secretary of state shall contact the organization concerned which shall submit, within ten days after such notice, the names of qualified and recommended persons to be included on the list from which the governor shall select the board members to be appointed.

(2) A person shall be eligible for appointment as a member of the board only if he holds an unexpired license as a contractor under the provisions of this Chapter; however, this provision shall not apply to the person pursuant to R.S. 37:2151(A)(8) if he represents the public at large.

(3) After the board shall have qualified, it shall meet in the city of Baton Rouge which place is hereby fixed as the domicile of the board.

(4)(a) The governor shall designate one member of the board to serve as chairman.

(b) The members shall, by a majority vote, designate a member as vice chairman and a member as secretary-treasurer.

(c) The secretary-treasurer and any administrative employee who shall handle the funds of the board shall furnish bond, in such amount as is fixed by the board, of a surety company qualified to do and doing business in the state of Louisiana. The bond shall be conditioned upon the faithful performance of the duties of office and of the proper accounting of funds coming into his possession.

Acts 1988, No. 501, §1; Acts 1991, No. 649, §1, eff. Jan. 1, 1992; Acts 1992, No. 344, §1; Acts 1992, No. 1016, §1; Acts 1997, No. 771, §1; Acts 2001, No. 968, §1.



RS 37:2153 - Powers of the board

§2153. Powers of the board

A. The board shall have the power to make by-laws, rules and regulations for the proper administration of this Chapter; to employ such administrative assistants as are necessary; and to fix their compensation. The board is hereby vested with the authority requisite and necessary to carry out the intent of the provisions of this Chapter.

B. Any bylaws or rules or regulations enacted by the Board shall be adopted and promulgated pursuant to the provisions of R.S. 49:951 et seq.

C.(1) All legal services for the board shall be under the supervision, control, and authority of the attorney general, and no special attorney or counsel shall be employed to represent it except in accordance with the provisions of R.S. 42:262.

(2)(a) However, notwithstanding the provisions of Paragraph (1) of this Subsection and the provisions of R.S. 42:262, the board may contract with outside counsel or collection agencies on a contingency- fee basis to enforce judgments that may arise under this Chapter.

(b) Any such attorney shall be selected pursuant to a request for proposals in accordance with Chapter 17 of Subtitle III of Title 39 of the Louisiana Revised Statutes of 1950, and any such collection agency shall be selected pursuant to a request for proposals in accordance with Chapter 17 of Title 39 of the Louisiana Revised Statutes of 1950.

(c) Any contingency fee contract entered into pursuant to this Subsection shall mandate that all collected funds be deposited directly with the board, and, thereafter, the contingency fee shall be paid by the board to the collection agency or attorney.

D.(1) The board is hereby authorized to select, lease, purchase, maintain, own, expand, and sell an office building and the land on which said building is situated. Any building so owned or so acquired shall be used by the board to house the offices of the board and to conduct the affairs of the board. The board is hereby authorized to expend the funds of the board for the purchase of the land and improvements thereon. The board is further authorized to sell the land and improvements thereon. Revenue derived from the sale shall be retained by the board.

(2) The board may lease or sell portions of the land and improvements under such terms and conditions which are consistent with law. All revenue derived from such leases or sales shall be retained by the board.

(3) Prior to a sale authorized by this Subsection, the commissioner of administration shall review the terms of the sale to ascertain that the sale amount constitutes fair market value or greater for the property.

E. In addition to any other duties and powers granted by this Chapter, the board shall:

(1) Grant licenses to qualified contractors pursuant to this Chapter.

(2) Make, amend, or repeal such rules and regulations as it may deem proper fully to effectuate this Chapter and carry out the purposes thereof, in accordance with the Administrative Procedure Act. The enumeration of specific matters which may be made and the subject of rules and regulations shall not be construed to limit general powers of the board to make all rules and regulations necessary fully to effectuate the purpose of this Chapter.

(3) Enforce this Chapter and rules and regulations adopted pursuant thereto.

(4) Suspend or revoke any license for any cause described in this Chapter, or for any cause prescribed by the rules and regulations, and refuse to grant any license for any cause which would be grounds for revocation or suspension of a license.

(5) Publish and distribute materials containing such information as it deems proper to further the accomplishment of the purpose of this Chapter.

F. Notwithstanding any other provisions to the contrary and to the extent deemed necessary or appropriate by the board for the efficient implementation of its responsibilities under this Chapter, the board may delegate its powers and duties to its staff by specific resolution of the board.

Added by Acts 1956, No. 233, §3. Amended by Acts 1964, No. 113, §3; Acts 1979, No. 430, §1, eff. July 11, 1979; Acts 1981, No. 668, §1; Acts 1983, No. 296, §1; Acts 1992, No. 681, §1, eff. July 6, 1992; Acts 1997, No. 147, §1; Acts 1998, 1st Ex. Sess., No. 65, §1, eff. May 1, 1998; Acts 2001, No. 968, §1; Acts 2014, No. 864, §§4 and 5.



RS 37:2154 - Meetings; compensation; quorum; license application and issuance procedure

§2154. Meetings; compensation; quorum; license application and issuance procedure

A.(1) The board shall have at least one regular meeting per month on dates and times designated by the chairman. Notice of such board meetings shall be posted at the board office at least ten days prior to the date when the board is to meet. Further, any person desiring actual notice of the board meeting may request in writing that the board send notification through the United States mail at least ten days prior to the board meeting date.

(2) The board may receive applications for licenses under this Chapter at any time. Upon initial application, the license of a contractor domiciled in the state of Louisiana shall be issued after all requirements have been met and approved by the board at its next regularly scheduled meeting. Upon the initial application of a contractor domiciled outside of the state of Louisiana, except as provided herein, a period of at least sixty days must elapse between the date the application is filed and the license is issued. The executive director shall compile a list of all applicants for licensure that are to be considered at a board meeting and mail such list to each board member at least ten days prior to the meeting. The executive director shall certify that the list contains only the names of applicants who have fulfilled all licensure requirements and the board shall only consider applications on such list.

(a) For purposes of this Paragraph a contractor shall be considered "domiciled in the state" if he is either of the following:

(i) An individual who has been a resident of the state of Louisiana for at least one year prior to his filing an application with the board of licensing.

(ii) Any partnership, association, corporation, or other legal entity whose majority interest is owned by and controlled by one or more residents of the state of Louisiana.

(b) For purposes of this Paragraph "majority interest" shall be determined in either of the following ways:

(i) In the case of corporations, on the basis of all stock, common and preferred, whether voting or nonvoting, and on the basis of all debentures, warrants, or other instruments convertible into common stock, preferred stock, or both.

(ii) In the case of partnerships, on the basis of all capital accounts together with any and all capital advances, loans, and debentures, whether or not convertible into capital accounts.

(3) No application may be considered at special meetings of the board.

(4) No application may be considered from any state or local governmental body including, without limitation, any agency of any such state or local governmental body including any corporation or other entity owned, controlled, or owned and controlled by any such state or local governing body.

(5) All meetings of the board shall be held in the city of Baton Rouge, Louisiana, unless otherwise provided for in the bylaws of the board. Before a special meeting may be held, notice thereof stating time, place, and purpose of said meeting shall be sent by the chairman or vice chairman of the board by registered mail or telegram to the members thereof, addressed to their mailing addresses on file with the board, at least three days before the date of the meeting. No board meeting shall be recessed from one calendar day to another.

B. Each member of the board shall be reimbursed when actually in attendance of a board meeting or when he is required to travel for the official authorized business of the board, not more than seventy-five dollars per day plus actual expenses and mileage to and from his domicile to the place of meeting at the same rate of reimbursement set by the division of administration for state employees under the provisions of R.S. 39:231.

C. Eight members of the board shall constitute a quorum for the conduct of business.

D. There shall be no voting by proxy.

Added by Acts 1956, No. 233, §4; Amended by Acts 1960, No. 455, §1; Acts 1962, No. 184, §1; Acts 1964, No. 113, §4; Acts 1974, No. 684, §1; Acts 1981, No. 668, §1; Acts 1984, No. 51, §1; Acts 1984, No. 915, §1; Acts 1984, No. 916, §1, eff. July 20, 1984; Acts 1985, No. 599, §1; Acts 1989, No. 559, §1; Acts 1992, No. 344, §1; Acts 1992, No. 681, §1, eff. July 6, 1992.

{{NOTE: SEE ACTS 1984, NO. 916, §2.}}



RS 37:2155 - Books and records; evidence; reports

§2155. Books and records; evidence; reports

A. The secretary-treasurer shall be responsible for receiving and accounting for all money derived from the operation of this Chapter. He shall register all applicants for licenses, showing for each the date of application, the name, qualifications, place of business, place of residence, and whether license was granted or refused and the date on which such license was granted or refused.

B. The book and register of this board shall be prima facie evidence of all matters recorded therein; and a certified copy of such book or register, or any part thereof, attested by the secretary-treasurer, shall be received in evidence in all courts of this state in lieu of the original.

C. The secretary-treasurer thereof shall keep a roster, showing the names and places of business of all licensed contractors, and shall file same with the secretary of state on or before the first day of March of each year.

D. The secretary-treasurer of the board shall keep full and complete minutes of each board meeting whether regular or special, including full information as to each application for license considered and the board's action thereon as well as all expenditures of the board that are approved. These board minutes shall be typed and attested to by the secretary-treasurer and copies thereof shall be made available to each board member and to the public within a period of twenty-one days after the adjournment of said meeting.

E. Within one hundred fifty days of the last day of each calendar year, a certified public accounting firm approved by the state official charged with the auditing of public records and accounts shall audit the financial records of the board and submit the report of his audit to the legislative auditor and shall file a copy of his audit with the secretary of state to be attached to the report of the board on file.

Added by Acts 1956, No. 233, §5. Amended by Acts 1964, No. 113, §5; Acts 1992, No. 681, §1, eff. July 6, 1992.



RS 37:2156 - Unexpired licenses; fees; renewals

§2156. Unexpired licenses; fees; renewals

A. Licenses and renewals issued under the provisions of this Chapter shall expire on the anniversary of the date on which the license was originally issued. Licensees shall elect upon renewal one-, two-, or three-year license renewal terms, and licenses may be issued by the board on a multiple-year basis, not to exceed a three-year renewal term for any license. The license becomes invalid on the last day of the term for which it was issued unless renewed; however, after a license has expired, the person to whom such license was issued shall have fifteen days following the expiration date to file an application for the renewal of such license without the payment of a penalty and without further examination, and any person who makes an application for the renewal of a license after fifteen days following the expiration date of the license may, at the discretion of the board, have his license renewed after paying the required license fees and such penalty, not exceeding the sum of fifty dollars, that the board may impose. New applicants for licensing may elect upon application the renewal term of their license.

B. If a license is not renewed within a period of one year from the date of its expiration, any application for renewal shall be considered and treated as a new application.

C.(1) To defray the cost of issuing licenses and of administering this Chapter, the board shall fix reasonable fees to be assessed under this Chapter, and reasonable penalties to be assessed for late applications for renewal of licenses and other administrative infractions; however, the basic license fee shall be the sum of not more than one hundred dollars and the fee for additional classifications shall be such lesser amount as set by the board.

(2) The board shall have the authority to assess an additional surcharge of no more than four hundred dollars in connection with the application for and issuance of a contractor's license to a contractor not domiciled in the state of Louisiana, to be utilized to defray the additional cost of the investigation of the application of the non-Louisiana contractor, including references supplied by the contractor, work history supplied by the work contractor, and other pertinent information required by the board in connection with an application for a contractor's license.

(3)(a) The board shall assess on each license renewal issued to a contractor an additional fee of one hundred dollars per year to be dedicated and allocated as provided in this Paragraph to any public university in this state or any community college school of construction management or construction technology in this state that is accredited by either the American Council for Construction Education or the Accreditation Board for Engineering and Technology. The board shall include on each license renewal form issued to a contractor an optional election whereby the contractor may choose to not participate in the remission of the additional one hundred dollar dedication fee.

(b) Each January, each accredited public university or community college school of construction management or construction technology shall report to the board the number of graduates from its school of construction management or construction technology from the previous calendar year.

(c) Any and all funds collected pursuant to this Paragraph shall be disbursed to the accredited public university or community college schools of construction management or construction technology by August first of each year upon completion of the annual audit of the board. The funds shall be used by the accredited public university or community college schools of construction management or construction technology solely for the benefit of their program and the expenditure of such funds shall be approved by the industry advisory council or board for the program. The funds collected pursuant to this Paragraph shall be in addition to any other monies received by such schools and are intended to supplement and not replace, displace, or supplant any other funds received from the state or from any other source. Any school of construction management or construction technology that experiences a decrease in the funding appropriated to them by the accredited public university or community college as determined by the industry advisory council or board for the program shall be ineligible for participation under the provisions of this Paragrah, and the monies from the fund for such school of construction management or construction technology shall be redistributed on a pro rata basis to all other accredited and eligible schools.

(d) The funds collected pursuant to this Subsection shall be distributed as follows:

(i) One-half on a pro rata basis to each accredited public university or community college school of construction management or construction technology.

(ii) One-half pro rata to each accredited public university school of construction management or construction technology based on the total number of graduates from the previous calendar year from each school as reported to the board.

(e) No funds shall be allocated to any public university or community college school of construction management or construction technology that does not maintain current and active accreditation as required by this Paragraph.

D. The licenses issued under the provisions of this Chapter are not transferable.

E. Any other provisions of this Chapter notwithstanding, no license shall be issued to any foreign corporation which has not obtained from the secretary of state a certificate of authority to do business, as provided in Chapter 3 of Title 12 of the Louisiana Revised Statutes of 1950.

F. Except for the licenses, fees, and assessments authorized by this Chapter, and except for the occupational license taxes authorized by the constitution and laws of this state, and except for permit fees charged by parishes and municipalities for inspection purposes, and except for licenses required by parishes and municipalities for the purpose of determining the competency of mechanical or plumbing contractors, or both, and electrical contractors, no contractor shall be liable for any fee or license as a condition of engaging in the contracting business.

G. No license shall be issued for the subclassification of asbestos removal and abatement under the major classification of hazardous materials as provided in R.S. 37:2156.2(VIII) until the applicant furnishes satisfactory evidence that he or his qualifying party has received certification from the Department of Environmental Quality to perform asbestos removal and abatement work.

Added by Acts 1956, No. 233, §6. Amended by Acts 1960, No. 192, §1; Acts 1962, No. 184, §1; Acts 1964, No. 113, §6; Acts 1975, No. 702, §1; Acts 1976, No. 82, §1, eff. July 8, 1976; Acts 1981, No. 668, §1; Acts 1984, No. 915, §1; Acts 1988, No. 635, §1, eff. Jan. 1, 1989; Acts 1992, No. 681, §1, eff. July 6, 1992; Acts 1995, No. 473, §1; Acts 2001, No. 968, §1; Acts 2004, No. 352, §1; Acts 2005, No. 240, §1; Acts 2008, No. 576, §1; Acts 2013, No. 195, §1; Acts 2014, No. 791, §11.



RS 37:2156.1 - Requirements for issuance of a license

§2156.1. Requirements for issuance of a license

A. All persons who desire to become licensed as a contractor shall make application to the board on a form adopted by the board and shall state the classification of work the applicant desires to perform from a list of major classifications as follows:

(1) Building construction.

(2) Highway, street, and bridge construction.

(3) Heavy construction.

(4) Municipal and public works construction.

(5) Electrical work.

(6) Mechanical work.

(7) Plumbing work.

(8) Hazardous materials.

(9) Specialty classifications.

(10) Residential construction.

B. The board shall classify contractors according to the type or types of contracts which they may perform.

C. The applicant shall furnish the board with a financial statement, current to within twelve months of the date of filing, prepared by an independent auditor and signed by the applicant and auditor before a notary public, stating the assets of the applicant, to be used by the board to determine the financial responsibility of the applicant to perform work on a construction undertaking, the entire cost of which is fifty thousand dollars or more. Such assets shall include a net worth of at least ten thousand dollars. An applicant without the net worth required herein may furnish the board a bond, letter of credit, or other security acceptable to the board in the amount of such net worth requirement plus the amount of the applicant's negative net worth if any, and the furnishing of such bond, letter of credit, or other security shall be deemed satisfaction of such net worth requirement for all purposes. The financial statement and any information contained therein, as well as any other financial information required to be submitted by a contractor, shall be confidential and not subject to the provisions of R.S. 44:1 through 37, inclusive. Nothing contained in this Subsection shall be construed to require a licensed contractor to provide a financial statement in connection with the renewal of an existing license.

D.(1) The applicant for licensure shall designate a qualifying party who shall be the legal representative for the contractor relative to the provisions of this Chapter. The designated qualifying party shall complete an application supplied by the board. The board may deny approval of the qualifying party for good cause, which may include the ability of the proposed principal owner or owners, principal shareholder or shareholders, or qualifying party to engage in the business of contracting as demonstrated by his prior contracting business experience. Evidence which may be considered by the board shall be limited to any legal proceedings against the qualifying party or businesses where the qualifying party was in a position of control at the time a problem arose and the ultimate disposition of such proceedings, any financial history of bankruptcies, unpaid judgments, insolvencies, or any similar evidence. When the qualifying party terminates employment with the licensee, the board shall be notified in writing within thirty days of the disassociation and another qualifying party must qualify within sixty days. The qualifying party or parties are:

(a) Any individual contractor or copartner.

(b) Any employee of said applicant who has been in full-time employment for one hundred twenty consecutive days immediately preceding the application. Such employee shall not be allowed to be the qualifying party for more than one company and two subsidiaries.

(c) Any stockholder of a corporation who was an original incorporator or original stockholder as shown in the articles of incorporation.

(2) Upon good showing, the board may waive the required examinations for any person.

(3) Upon the determination that a person has engaged in deceptive practices when taking or attempting to take any board examination, such person shall be ineligible to serve as a qualifying party for a licensee for a period of one year.

E. Notwithstanding any other law of this state to the contrary, a mechanical, plumbing, or electrical contractor may obtain a license to bid and perform work statewide provided such contractor has successfully passed a written examination which is administered or approved by the State Licensing Board for Contractors, which examination shall be a standardized, nationally recognized test.

F. Upon completion of the above, and issuance of a state license for the classification of work for which the contractor desires to perform and contract, mechanical, plumbing, or electrical contractors licensed under this Section are excluded from local, municipal, or parish regulatory authority examination procedures and may bid and perform work within any local jurisdiction upon paying all appropriate fees. The purpose of this Subsection is preemption of local, municipal, or parish regulatory examination authority for statewide-licensed mechanical, plumbing, or electrical contractors bidding and performing work in multiple jurisdictions. Furthermore, this preemption shall further exclude the employees of statewide-licensed electrical and mechanical contractors from local, municipal, or parish regulatory examination or certification authority as a condition to performing work for the statewide-licensed electrical or mechanical contractor.

G. The board shall prepare and maintain a list of local equivalent examinations. Each such local equivalent examination shall be a standardized, nationally recognized test similar to the Block test, which is administered by a local regulatory authority.

H. Any mechanical or electrical contractor who has, prior to July 1, 1985, successfully passed both a state licensing examination administered or approved by the board and a local licensing examination in the same license classification, and who has continuously held such state and local licenses since July 1, 1985, shall be exempted from any requirement herein for passage of an additional test in that license classification. A mechanical or electrical contractor shall make application to the board for such exemptions on a form prepared by the board. The board shall provide for a date by which application for exemption forms must be filed.

I. Any plumbing contractor who currently holds a state license shall be exempt from any requirement herein for passage of an additional examination in that license classification and may bid and perform plumbing work statewide after making application to the board for such exemption on a form prepared by the board.

J. Nothing herein shall be construed to permit plumbing contractors to perform plumbing work without first complying with the licensure provisions of Chapter 16 of this Title, R.S. 37:1361 et seq.

K. Each applicant shall pay all fees required for issuance of the license as provided for in this Chapter.

L. Upon completion of the above requirements, the application shall be submitted to the board for review at its next regularly scheduled meeting.

M. The board shall waive the examination required and grant a mechanical contractor or an electrical contractor license to any person working in the electrical or mechanical construction industry who meets at least one of the following requirements:

(1) Holds either a mechanical or an electrical contractor's license which was issued prior to July 1, 2008, by a local municipality after having passed an examination administered or written by a national testing company approved by the board.

(2) Submits five original building permits, issued within the last three years, as proof that he has actually been engaged in either the mechanical or electrical construction building industry prior to July 1, 2008.

(3) Has completed six mechanical or electrical construction projects within the ten-year period prior to July 1, 2008, or has constructed one such project for another person within the five-year period prior to July 1, 2008.

N.(1) Any arborist who currently holds a valid state license issued pursuant to R.S. 3:3804 shall be exempt from any requirement herein for passage of an additional examination in the landscaping, grading, and beautification subclassification and may bid and perform the arborist work described in R.S. 3:3808(A)(1)(a) statewide after making application to the board for such exemption on a form prepared by the board.

(2) Nothing in this Subsection shall be construed to permit arborists to recommend or execute arborist work without first complying with the licensure provisions of Chapter 24 of Title 3 of the Louisiana Revised Statutes of 1950, R.S. 3:3801 et seq.

Added by Acts 1976, No. 82, §2, eff. July 8, 1976. Amended by Acts 1981, No. 668, §1; Acts 1983, No. 295, §1; Acts 1988, No. 635, §1, eff. Jan. 1, 1989; Acts 1989, No. 559, §1; Acts 1992, No. 681, §1, eff. July 6, 1992; Acts 1997, No. 148, §1; Acts 1997, No. 769, §1; Acts 1999, No. 1175, §1; Acts 2008, No. 725, §1, eff. Jan. 1, 2009; Acts 2012, No. 163, §1.

NOTE: See Acts 1988, No. 635, §§2, 3.



RS 37:2156.2 - Major categories; subclassifications; specialty classifications; requirements for contractors holding major classification to perform mechanical, electric, or plumbing work

§2156.2. Major categories; subclassifications; specialty classifications; requirements for contractors holding major classification to perform mechanical, electric, or plumbing work

A. Under each major category is a list of subclassifications that a specialty contractor may obtain, as follows:

I. Building construction

Subclassifications:

1. Acoustical treatments

2. Air conditioning work, ventilation, refrigeration, and duct work

3. Electrical construction for structures

4. Fire sprinkler work

5. Foundations for buildings, equipment, or machinery

6. Incinerator construction

7. Installation of equipment, machinery, and engines

8. Installation of pneumatic tubes and conveyors

9. Insulation for cold storage and buildings

10. Insulation for pipes and boilers

11. Landscaping, grading, and beautification

12. Lathing, plastering, and stuccoing

13. Masonry, brick, stone

14. Ornamental iron and structural steel erection, steel buildings

15. Painting and interior decorating, carpeting

16. Pile driving

17. Plumbing

18. Residential construction

19. Rigging, house moving, wrecking, and dismantling

20. Roof decks

21. Roofing and sheet metal, siding

22. Sheet metal duct work

23. Steam and hot water heating in buildings or plants

24. Stone, granite, slate, resilient floor installations

25. Swimming pools

26. Tile, terrazzo, and marble

27. Water cooling towers and accessories

28. Drywalls

29. Driveways, parking areas, etc., asphalt and/or concrete exclusive of highway and street work

30. Fencing

II. Highway, street, and bridge construction

Subclassifications:

1. Driveways, parking areas, etc., asphalt and/or concrete

2. Highway and street subsurface drainage and sewer work

3. Permanent or paved highways and streets (asphalt hot and cold plant mix)

4. Permanent or paved highways and streets (asphalt surface treatment)

5. Permanent or paved highways and streets (concrete)

6. Permanent or paved highways and streets (soil cement)

7. Secondary roads

8. Undersealing or leveling of roads

9. Earthwork, drainage, and levees

10. Clearing, grubbing, and snagging

11. Culverts and drainage structures

12. Concrete bridges, over and underpasses

13. Steel bridges, over and underpasses

14. Wood bridges, over and underpasses

15. Landscaping, grading, and beautification

16. Fencing

17. Furnishing and installation of movable structures or machinery, excluding electrical and mechanical work

III. Heavy construction

Subclassifications:

1. Clearing, grubbing, and snagging

2. Dams, reservoirs, and flood control work other than levees

3. Dredging

4. Electrical transmission lines

5. Foundations and pile driving

6. Industrial piping

7. Industrial plants

8. Industrial ventilation

9. Oil field construction

10. Oil refineries

11. Railroads

12. Transmission pipeline construction

13. Tunnels

14. Wharves, docks, harbor improvements, and terminals

15. Landscaping, grading, and beautification

16. Fencing

IV. Municipal and public works construction

Subclassifications:

1. Filter plants and water purification

2. Pipe work (gas lines)

3. Pipe work (sewer)

4. Pipe work (storm drains)

5. Pipe work (waterlines)

6. Power plants

7. Sewer plant or sewer disposal

8. Underground electrical conduit installation

9. Landscaping, grading, and beautification

10. Fencing

V. Electrical work

Subclassifications:

1. Electrical transmission lines

2. Electrical work for structures

3. Underground electrical conduit installation

4. Electrical controls

VI. Mechanical Work

Subclassifications:

1. Heat, air conditioning, ventilation, duct work, and refrigeration

2. Industrial pipe work and insulation

3. Plumbing

4. Controls for mechanical work

VII. Hazardous materials

Subclassifications:

1. Asbestos removal and abatement

2. Hazardous materials cleanup and removal

3. Hazardous materials site remediation

4. Any other classification for which the Department of Environmental Quality requires certification pursuant to law or regulation.

VIII. Plumbing

Subclassifications:

1. Potable and nonpotable water systems; construction, removal, repair, and maintenance for buildings and premises.

2. Sanitary and nonsanitary waste and sewerage construction; removal, repair, and maintenance for buildings and premises.

IX. Specialty classifications

A person may obtain a specialty classification under any of the above listed subclassifications or under any other specialty work not so listed for which he desires to be licensed.

B. Any contractor who holds a major classification which permits that contractor to bid mechanical or electrical work, prior to the performance of such work under his license, shall designate a qualifying party to successfully pass the standardized nationally recognized test administered by the board for the work to be performed. All time limitations shall be waived and any designated qualifying party who has successfully completed the examination shall not be required to retake the examination.

C. Any contractor who holds a major classification which permits the contractor to bid and perform plumbing work, prior to the performance of such work, shall comply with the provisions of Chapter 16 of this Title, R.S. 37:1361 et seq. All time limitations shall be waived.

D. The board may grant or renew licenses for mechanical, electrical, or plumbing contractors and restrict such licenses to the bidding and performance of work within specified areas of this state as the board shall designate. Such license shall be issued with a notation of the applicable restriction.

Added by Acts 1976, No. 82, §2, eff. July 8, 1976; Acts 1988, No. 635, §1, eff. Jan. 1, 1989; Acts 1992, No. 681, §1, eff. July 6, 1992; Acts 2001, No. 968, §1.

{{NOTE: SEE ACTS 1988, NO. 635, §§2, 3.}}



RS 37:2156.3 - Installation of solar energy equipment and systems

§2156.3. Installation of solar energy equipment and systems

A. No licensed contractor shall install solar energy equipment or solar energy systems on or after February 1, 2015, unless he is in compliance with the provisions of this Section and any rules adopted by the board in accordance with the provisions of this Section.

B.(1) Notwithstanding any provision of law to the contrary, no later than January 1, 2015, the board shall adopt rules in accordance with the Administrative Procedure Act regulating the installation of solar energy equipment or solar energy systems by licensed contractors. Such rules shall, at a minimum, include the requirement of passage of a separate written examination that evidences the contractor's knowledge and understanding of best practices as related to the installation and maintenance of solar energy equipment or solar energy systems by any contractor who does not hold a current Solar PV Installer certification for solar electric systems, or a current Solar Heating Installer certification for solar thermal hot water systems as issued by the North American Board of Certified Energy Practitioners.

(2) Any contractor licensed in this state as of August 1, 2014, holding the major classification of Building Construction, Electrical Work (Statewide), or Mechanical Work (Statewide), shall be deemed to have met the examination requirement pursuant to this Subsection.

C. Contractors applying for the classification of Solar Energy Equipment, shall, in addition to all other application or licensing requirements, meet the following requirements prior to issuance of this classification:

(1) Hold one or more of the following major classifications:

(a) Building Construction.

(b) Electrical Work.

(c) Mechanical Work.

(d) Residential Building Contractor.

(2) Complete training in the design of solar energy systems by an entity and course approved by the board.

D. Any work performed to connect wiring or hookups for any photovoltaic panel or system wherein the panel or system is of a value, including labor, materials, rentals, and all direct and indirect project expenses, of ten thousand dollars or more shall be performed only by a contractor or subcontractor who holds the classification of Electrical Work or who may perform electrical work pursuant to the provisions of R.S. 37:2156.2(B).

E. Any work performed to connect piping or equipment for any solar thermal system wherein the system is of a value, including labor, materials, rentals, and all direct and indirect project expenses, of ten thousand dollars or more shall be performed only by a contractor or subcontractor who holds the classification of Mechanical Work or who may perform mechanical work pursuant to the provisions of R.S. 37:2156.2(B).

F. The provisions of this Section shall be applicable to entities engaging in the business of selling, leasing, installing, servicing, or monitoring solar energy equipment. Nothing in this Section shall be construed to impose civil or criminal liability on homeowners or on any third party whose involvement is financing to the homeowner, financing for installation, or purchasing the tax credits described in this Section from any homeowner or contractor. Entities engaged in the business of arranging agreements for the lease or sale of solar energy systems or acquiring customers for financing entities shall not be exempt from the provisions of this Section.

Acts 2014, No. 862, §1.



RS 37:2157 - Exemptions

§2157. Exemptions

A. There are excepted from the provisions of this Chapter:

(1) Any public utility providing gas, electric, or telephone service which is subject to regulation by the Louisiana Public Service Commission or the council of the city of New Orleans, or to any work performed by such public utility in furnishing its authorized service.

(2) Owners of property who supervise, superintend, oversee, direct, or in any manner assume charge of the construction, alteration, repair, improvement, movement, demolition, putting up, tearing down, or maintenance of any building, railroad excavation, project, development, improvement, plan facility, or any other construction undertaking, on such property, for use by such owner and which will not be for sale or rent, and the control of access to which shall be controlled by the owner so that only employees and nonpublic invitees are allowed access.

(3) Persons donating labor and services for the supervision and construction of or for the maintenance and repair of churches.

(4) Farmers doing construction for agricultural purposes on leased or owned land.

(5) Persons bidding or performing work on any project totally owned by the federal government.

(6) Repealed by Acts 2011, No. 107, §2.

(7) Persons engaged in the rail or pipeline industry with respect to rail or pipeline construction activities performed on property owned or leased by such persons.

(8) Citizens volunteering labor for the construction of a project which is funded by the Louisiana Community Development Block Grant, Louisiana Small Towns Environment Program.

(9) Persons, suppliers, manufacturers, or employees of such persons who assemble, repair, maintain, move, put up, tear down, or disassemble any patented, proprietary, or patented and proprietary environmental equipment supplied by such persons to a contractor to be used solely by the contractor for a construction undertaking.

(10) The manufactured housing industry or those persons engaged in any type of service, warranty, repair, or home improvement work on factory-built, residential dwellings that are mounted on chassis and wheels.

B. However, the provisions of this Chapter shall apply to any contractor employed by persons exempted hereinabove. Further, nothing herein shall be construed to waive local and state health and life safety code requirements.

Added by Acts 1956, No. 233, §7. Amended by Acts 1962, No. 184, §1; Acts 1964, No. 113, §7; Acts 1966, No. 292, §1; Acts 1968, No. 212, §1; Acts 1976, No. 377, §1; Acts 1979, No. 544, §1; Acts 1979, No. 782, §1; Acts 1980, No. 606, §1, eff. July 23, 1980; Acts 1981, No. 668, §1; Acts 1982, No. 832, §1; Acts 1985, No. 982, §1; Acts 1988, No. 635, §1, eff. Jan. 1, 1989; Acts 1989, No. 559, §1; Acts 1992, No. 681, §1, eff. July 6, 1992; Acts 2000, 1st Ex. Sess., No. 21, §1; Acts 2003, No. 643, §1; Acts 2003, No. 902, §1; Acts 2003, No. 1146, §2; Acts 2011, No. 107, §2.



RS 37:2158 - Revocation, suspension, and renewal of licenses; issuance of cease and desist orders; debarment; criminal penalty

§2158. Revocation, suspension, and renewal of licenses; issuance of cease and desist orders; debarment; criminal penalty

A. The board may revoke any license issued hereunder, or suspend the right of the licensee to use such license, or refuse to renew any such license, or issue cease and desist orders to stop work, or debar any person or licensee, for any of the following causes:

(1) Any dishonest or fraudulent act as a contractor which has caused substantial damage to another, as adjudged by a court of competent jurisdiction.

(2) Willful misrepresentation of material fact by an applicant in obtaining a license.

(3) Willful failure to comply with this Chapter or the rules and regulations promulgated pursuant thereto.

(4) Entering into a contract with an unlicensed contractor involving work or activity for the performance of which a license is required under this Chapter.

(5) Permitting the contractor's license to be used by another when the other contractor does not hold a license for the classification of work for which the contract is entered.

(6) Failure to maintain a qualifying party to represent the licensee.

(7) Insolvency or involuntary cessation of business operation.

(8) Failure to continue to fulfill any of the requirements for original licensure.

(9) Problems relating to the ability of the contractor, its qualifying party, or any of its principal owners or principal shareholders to engage in the business of contracting, as demonstrated by their prior contracting business experience.

(10) Disqualification or debarment by any public entity.

(11) Failing to possess any insurance required by federal law.

B.(1) In order to enforce the provisions of this Chapter, the board may conduct hearings in accordance with the provisions of R.S. 49:951 et seq. The board shall maintain and make available a record of all persons or licensees who have been disqualified by any public entity pursuant to R.S. 38:2212(J). If any person or licensee has been disqualified more than once in a twelve-month period, the board shall hold a debarment hearing.

(2) After the hearing, if the board rules that a person has violated any provision of this Chapter, or that a person or licensee has been appropriately disqualified more than once in a twelve-month period, in lieu of revoking or suspending the license, the board may order said person to discontinue immediately all work of every type and nature whatsoever on the construction project which is the subject of the hearing, and/or the board may debar a person or licensee from bidding on projects for any public entity for up to three years. Additionally, the board may require the licensee to pay the actual costs incurred by the board in connection with the investigation and conduction of the hearing. In accordance with R.S. 49:964, the board may grant a stay of the enforcement of its order for good cause.

(3) Any party to the proceeding who is aggrieved by the action of the board may appeal the decision in accordance with law.

C. The board may sue and be sued and, to that end, shall have the authority to apply to a court of competent jurisdiction for a temporary restraining order and a writ of injunction to restrain and prohibit any violation of this Chapter and the performance of any work then being done or about to commence.

D. Any contractor who applies for and is denied a license by the board, or whose license has been revoked, rescinded, or suspended, may within six months after the action of the board denying, revoking, rescinding, or suspending the said license, apply to the Nineteenth Judicial District Court in and for the parish of East Baton Rouge, state of Louisiana, and there have determined whether or not the board has abused its discretion and judgment in failing to abide by the intent of this Chapter, and have rendered such judgment as will do justice between the parties.

E. In addition to actions taken by the board, it shall be unlawful for any person to engage in the business of contracting without authority as provided for in R.S. 37:2160.

Added by Acts 1956, No. 113, §8. Amended by Acts 1964, No. 113, §8; Acts 1992, No. 681, §1, eff. July 6, 1992; Acts 1997, No. 773, §1; Acts 2009, No. 156, §1; Acts 2012, No. 163, §1.



RS 37:2159 - Classification; bidding and performing work within a classification

§2159. Classification; bidding and performing work within a classification

A. The board before issuing a license to any contractor, shall state the contractor's classification on such license, according to the classification requested by said contractor and for which he has completed all of the requirements.

B. After classification, the licensee shall not be permitted to bid or perform any type or types of work not included in the classification under which his license was issued.

C. After classification as above provided for, the licensee may apply for and receive additions to or changes in his classification by making application therefor, successfully completing the written examination, and paying the required fees. Additions or changes to an existing license shall become effective after completion of the above requirements, and upon board approval at the next regularly scheduled meeting.

D. Nothing in this Chapter is to be construed to mean that the board has any authority to determine or fix or suggest the amount of a contractor's bid limit.

Added by Acts 1956, No. 233, §9; Amended by Acts 1964, No. 113, §9; Acts 1976, No. 82, §1, eff. July 8, 1976; Acts 1984, No. 915, §1; Acts 1985, No. 599, §2; Acts 1988, No. 635, §1, eff. Jan. 1, 1989; Acts 1992, No. 681, §1, eff. July 6, 1992.



RS 37:2160 - Engaging in business of contracting without authority prohibited; penalty

§2160. Engaging in business of contracting without authority prohibited; penalty

A.(1) It shall be unlawful for any person to engage or to continue in this state in the business of contracting, or to act as a contractor as defined in this Chapter, unless he holds an active license as a contractor under the provisions of this Chapter.

(2) It shall be unlawful for any contractor, licensed or unlicensed, who advertises in any form or in any news medium, to advertise that he is a licensed contractor without specifying the type of license to which he is referring.

B. It shall be sufficient for the indictment, affidavit, or complaint to allege that the accused unlawfully engaged in business as a contractor without authority from the State Licensing Board for Contractors.

C.(1) Anyone violating this Section of this Chapter shall be guilty of a misdemeanor and, upon conviction, shall be fined a sum not to exceed five hundred dollars per day of violation, or three months in prison, or both.

(2) Notwithstanding any action taken by the board, any person, who does not possess a license from the board, and who violates any of the provisions of this Section, and causes harm or damage to another in excess of three hundred dollars, upon conviction, shall be fined not less than five hundred dollars nor more than five thousand dollars, or imprisoned, with or without hard labor, for not less than six months nor more than five years, or both.

(3) Any fine so assessed and collected shall be remitted to the contractor's educational trust fund provided for in R.S. 37:2162(J).

D. The district attorney, in whose jurisdiction the violation occurs, shall have sole authority to prosecute criminal actions pursuant to this Section.

Added by Acts 1956, No. 233, §10. Amended by Acts 1962, No. 184, §1; Acts 1964, No. 113, §10; Acts 1981, No. 668, §1; Acts 1992, No. 681, §1, eff. July 6, 1992; Acts 2001, No. 802, §1; Acts 2009, No. 156, §1.



RS 37:2161 - Power to sue and be sued; injunction; restraining orders

§2161. Power to sue and be sued; injunction; restraining orders

The board may sue and be sued and, to that end, shall have the right to go into court in the jurisdiction in which the provisions of this Chapter are being violated, and upon affidavit, secure a temporary restraining order and a writ of injunction restraining and prohibiting the violation of this Chapter and the performance of any work then being done or about to be commenced.

Added by Acts 1956, No. 233, §11. Amended by Acts 1964, No. 113, §11; Acts 1983, No. 296, §1.



RS 37:2162 - Violations; civil penalty

§2162. Violations; civil penalty

A. Any person who violates any provision of this Chapter shall, after notice and a hearing, be liable to the board for a fine of up to one thousand dollars plus costs and attorney fees for each offense. If the board brings an action against a person pursuant to this Section and fails to prove its case, then it shall be liable to such person for the payment of his reasonable litigation expenses as defined in R.S. 49:965.1(D)(1).

B. In addition to or in lieu of the criminal penalties and administrative sanctions provided in this Chapter, the board is empowered to issue an order to any person or firm engaged in any activity, conduct, or practice constituting a violation of any provision of this Chapter, directing such person or firm to forthwith cease and desist from such activity, conduct, or practice. Such order shall be issued in the name of the state of Louisiana under the official seal of the board.

C. If the person or firm to whom the board directs a cease and desist order does not cease or desist the proscribed activity, conduct, or practice immediately, the board may cause to issue in any court of competent jurisdiction and proper venue, a writ of injunction enjoining such person or firm from engaging in any activity, conduct, or practice prohibited by this Chapter.

D. Upon proper showing by the board that such person or firm has engaged or is engaged in any activity, conduct, or practice prohibited by this Chapter, the courts shall issue a temporary restraining order restraining the person or firm from engaging in such unlawful activity, conduct, or practice pending the hearing on a preliminary injunction, and in due course a permanent injunction shall issue after hearing, commanding the cessation of the unlawful activity, conduct, or practice complained of, all without the necessity of the board having to give bond. A temporary restraining order, preliminary injunction, or permanent injunction issued hereunder shall not be subject to being released upon bond.

E. In the suit for an injunction, the board may demand of the defendant a penalty as provided in Subsection A of this Section. A judgment for penalty, attorney fees, and costs may be rendered in the same judgment in which the injunction is made absolute. If the board brings an action against a person pursuant to this Section and fails to prove its case, then it shall be liable to such person for the payment of his attorney fees and costs.

F. The trial of the proceeding by injunction shall be summary and by the judge without a jury.*

G. Anyone violating this Chapter who fails to cease work, after proper hearing and notification from the board, shall not be eligible to apply for a contractor's license for a period not to exceed one year from the date of official notification to cease work.

H. It shall be within the power of the board to withhold approval, for up to six months, of any application from anyone who, prior to said application, has been found in violation of this Chapter.

I. In addition to any other penalties provided for in this Chapter, the board may, after notice and hearing, issue an order directing the contractor to cease and desist all actions constituting a violation until such time as a contractor complies with the requirements of this Chapter, and to pay to the board a civil penalty of not more than ten percent of the total contract being performed.

J. All fines or penalties collected by the board pursuant to this Section for violations of any provision of this Chapter shall, annually, at each audit of the board, be transferred to a separate contractor's educational trust fund to be used for educational purposes as determined by the board.

K. Upon the expiration of the delays set forth in the Administrative Procedure Act for an aggrieved party to appeal any fine or penalty assessed by the board, if such an appeal has not been so filed, the board may initiate civil proceedings against such party seeking to obtain a judgment against that party in an amount equivalent to the amount of the fine so assessed, together with legal interest and all reasonable attorney fees incurred by the board in bringing such action. Such proceedings shall be conducted on a summary basis, with the only defenses that may be raised by the defendant being limited to any lack of notice having been afforded to him as to the meeting of the board during which the fine was assessed. Venue for all proceedings brought pursuant to this Subsection shall lie in the Nineteenth Judicial District Court for the parish of East Baton Rouge.

L. In addition to all other authority granted to the board under the provisions of this Chapter, the board shall have the authority to cause to be issued to any person who is alleged to have violated any of the provisions of this Chapter a citation setting forth the nature of the alleged violation, and further providing to that person the option of either pleading no contest to the charge and paying to the board a fine prescribed by any provision of this Chapter or appearing at an administrative hearing to be conducted by the board as to the alleged violation. Such citations may be issued by any authorized employee of the board, and may be issued either in person or via the United States Postal Service, postage prepaid and properly addressed. This Subsection shall not be applicable to any criminal enforcement action brought under the provisions of this Chapter.

M. Any person registered or licensed under the provisions of this Chapter who is the subject of two or more complaints received by the board within a six month period shall have his name and the nature of each complaint received posted on the board's website.

Acts 1992, No. 681, §1, eff. July 6, 1992; Acts 1995, No. 808, §1; Acts 1997, No. 380, §1; Acts 1997, No. 772, §1; Acts 2001, No. 968, §1; Acts 2007, No. 398, §1; Acts 2009, No. 156, §1.

*As appears in enrolled bill.



RS 37:2163 - Bid procedures; penalty

§2163. Bid procedures; penalty

A.(1) It is the intent of this Section that only contractors who hold an active license be awarded contracts either by bid or through negotiation. All architects, engineers, and awarding authorities shall place in their bid specifications the requirement that a contractor shall certify that he holds an active license under the provisions of this Chapter and show his license number on the bid envelope. In the case of an electronic bid proposal, a contractor may submit an authentic digital signature on the electronic bid proposal accompanied by the contractor's license number in order to meet the requirements of this Paragraph. Except as otherwise provided herein, if the bid does not contain the contractor's certification and show the contractor's license number on the bid envelope, the bid shall be automatically rejected, shall be returned to the bidder marked "Rejected", and shall not be read aloud.

(2) Any bid that does not require the contractor to hold an active license shall state the exemption on the bid envelope and shall be treated as a lawful bid for the purpose of this Section.

(3) On any project that has been classified by the architect or engineer, prior to the bid, as a plumbing project, bids may only be accepted from those who have as a qualifying party a person who has complied with the provisions of Chapter 16 of this Title, R.S. 37:1361 et seq.

(4) Any contractor who submits a bid for a type of construction for which he does not hold an active license to perform shall be acting in violation of this Section and shall be subject to all provisions for violations and penalties thereof.

(5) Any subcontractor who submits a bid or quotes a price to any unlicensed or inactive prime contractor shall be subject to all provisions for violations and penalties thereof.

B. Where bids are to be received or forms furnished by the awarding authority, no proposal forms or specifications shall be issued to anyone except a licensed contractor who holds an active license or his authorized representatives. In no event shall proposal forms be issued later than twenty-four hours prior to the hour and date set for receiving proposals.

C. Nothing in this Section shall be construed as prohibiting the issuance of plans and specifications to recognized plan rooms, or material suppliers, or both when said plans and specifications will be used only to prepare proposals which will be incorporated in the bid prepared by the contractor or the issuance of plans to the contractor except in connection with federal aid or other projects as set forth in R.S. 37:2157(A)(6).

D. It shall be the obligation of the architect, engineer, or awarding authority to classify public projects. Once the project is classified, any interested person may object by sending a certified letter to both the board and to the architect, engineer, or awarding authority. Said objection shall be received by the board and by the architect, engineer, or awarding authority at least ten working days prior to the date on which bids are to be opened. The objection shall state with particularity the reasons for the objection. The objection shall be submitted to a committee for determination. The chairman of the board shall appoint the committee which shall consist of board members. The committee shall have the power to approve the project classification or add an additional classification by vote of a majority of the members of the committee. The matter shall be resolved and the board shall notify the architect, engineer, and awarding authority no less than five days prior to the time when bids are to be opened, unless all parties agree that a delay will not cause harm to others.

E.(1) Any awarding authority or its agent who violates the provisions of this Section shall be deemed guilty of a misdemeanor and, upon conviction, be punished by a fine of not less than one hundred dollars or more than two hundred dollars or imprisonment in the parish jail for not less than thirty days nor more than sixty days, or both, such fine and imprisonment at the discretion of the court.

(2) In addition, the board may, after notice and a hearing, impose a fine upon any awarding authority or its agent who intentionally violates the provisions of this Section. The board may not impose any fine as authorized by this Paragraph on the state, its agencies, boards, or commissions, or any political subdivision thereof.

Added by Acts 1956, No. 233 §13. Amended by Acts 1962, No. 184, §1; Acts 1964, No. 113, §13; Acts 1976, No. 377, §1; Acts 1980, No. 606, §1, eff. July 23, 1980; Acts 1981, No. 668, §1; Acts 1988, No. 635, §1, eff. Jan. 1, 1989; Acts 1991, No. 865, §1, eff. July 23, 1991; Acts 1992, No. 681, §1, eff. July 6, 1992; Acts 1995, No. 478, §1; Acts 1997, No. 1299, §1; Acts 2001, No. 802, §1; Acts 2001, No. 1072, §1.



RS 37:2164 - Reciprocity

§2164. Reciprocity

Any applicant holding a license in good standing in a comparable classification in another state recognized by the respective agency as a reciprocity state may have the trade portion of the examination waived upon written certification from that state in which the applicant is licensed. The business law portion of the examination and the provisions of R.S. 37:2156.1 shall not be waived. Applicants shall comply with all other licensing requirements of this state; however, for good cause, the board may waive any other licensing requirement.

Acts 1989, No. 559, §1; Acts 1992, No. 681, §1, eff. July 6, 1992.



RS 37:2165 - Residential Building Contractors Subcommittee; membership; terms

§2165. Residential Building Contractors Subcommittee; membership; terms

A. There is hereby established within the State Licensing Board for Contractors the Residential Building Contractors Subcommittee, consisting of five members who shall be residents of the state of Louisiana and who have been actively engaged in residential contracting for at least five years prior to appointment by the governor. Three members of the subcommittee shall be appointed by the governor from a list of not less than ten names submitted by the Louisiana Homebuilders Association as certified by its president and secretary. One member of the subcommittee shall be appointed to represent congressional district one, one member to represent congressional districts four and five, one member to represent congressional district three, one member to represent congressional district two, and one member to represent congressional district six.

B. The terms of office of the initial members appointed to the subcommittee shall be one for a three-year term, one for a two-year term, and one for a one-year term, to be determined by the governor. Thereafter, all members shall be appointed for three-year terms. All terms shall commence thirty days after the appointment and all members shall serve until their successors have been appointed and qualified. Vacancies occurring in the membership of the subcommittee for any reason shall be filled by appointment by the governor for the unexpired term. No person shall be appointed for more than two consecutive terms. The governor may remove a member for cause.

C. The executive director of the State Licensing Board for Contractors shall serve as executive director of the subcommittee and shall not have voting privileges.

D.(1) An ex officio member of the State Licensing Board for Contractors shall serve on the subcommittee and shall serve as the liaison between the subcommittee and the board. He shall be appointed by the chairman of the State Licensing Board for Contractors and shall serve as the chairman of the subcommittee. His presence at a meeting of the subcommittee may be counted toward establishing a quorum of the subcommittee, and he shall only have voting privileges if either of the following circumstances exists:

(a) His presence is necessary to establish a quorum of the subcommittee and there is a tie vote between the appointed members of the subcommittee.

(b) His presence is necessary to establish a quorum of the subcommittee, only one appointed member of the subcommittee is present, and an additional ex officio member has been appointed pursuant to Paragraph (2) of this Subsection.

(2) An additional ex officio member of the State Licensing Board for Contractors shall serve on the subcommittee only if his presence, along with the ex officio member serving pursuant to Paragraph (1) of this Subsection, is required to establish a quorum of the subcommittee. This additional ex officio member shall be appointed by the chairman of the State Licensing Board for Contractors and shall serve as the vice chairman of the subcommittee. He shall only have voting privileges if there is a tie vote between an appointed member of the subcommittee and the ex officio member serving as chairman of the subcommittee.

(3) The State Licensing Board for Contractors shall pay per diem and travel expenses for ex officio members.

E. A quorum of the subcommittee shall consist of a majority of its members and the subcommittee shall meet at least once every other month to conduct its business. The executive director shall give written notice to each member of the time and place of each meeting at least ten days prior to the scheduled date of the meeting.

F. Each member of the subcommittee shall be entitled to a per diem allowance of seventy-five dollars for each meeting they attend and be reimbursed for all travel expenses necessarily incurred in attending meetings.

Acts 1995, No. 638, §1, eff. Feb. 1, 1996; Acts 1999, No. 1175, §1; Acts 2001, No. 659, §1; Acts 2012, No. 803, §9.



RS 37:2166 - Powers and duties

§2166. Powers and duties

Subject to the approval of the State Licensing Board for Contractors, the subcommittee shall have the following powers and duties:

(1) To adopt rules and regulations to govern residential building contractors in the state of Louisiana.

(2) To issue, suspend, modify, or revoke licenses to do business in the state of Louisiana pursuant to the provisions of R.S. 37:2158.

(3) To prescribe and adopt regulations and policies for continuing education. However, notwithstanding any other law to the contrary, the subcommittee shall not approve for use by licensees any continuing education courses or written training programs provided by a member of the subcommittee or legal entity in which he has a controlling interest.

(4) To cause the prosecution and enjoinder of all persons violating provisions of this Chapter, and incur necessary expenses therefor.

Acts 1995, No. 638, §1, eff. Feb. 1, 1996; Acts 1999, No. 1175, §1.



RS 37:2167 - Licensure required; qualifications; examination; waivers

§2167. Licensure required; qualifications; examination; waivers

A. No person shall work as a residential building contractor, as defined in this Chapter, in this state unless he holds an active license in accordance with the provisions of this Chapter.

B. In order to obtain a license as a residential building contractor an applicant shall demonstrate to the subcommittee that he:

(1) Has submitted certificates evidencing workers' compensation coverage in compliance with Title 23 of the Louisiana Revised Statutes of 1950, and liability insurance in a minimum amount of one hundred thousand dollars or liability protection provided by a liability trust fund as authorized by R.S. 22:46(9)(d) in a minimum amount of one hundred thousand dollars.

(2) Has passed the examination administered by the State Licensing Board for Contractors.

(3) Has submitted a financial statement prepared by an independent auditor and signed by the applicant and auditor before a notary public, stating that the applicant has a net worth of at least ten thousand dollars.

C. The State Licensing Board for Contractors shall administer an examination for licensure of residential building contractors at such times and places as it shall determine in accordance with the testing procedures of the board. The examination shall test the applicant's knowledge of such subjects as the subcommittee may consider useful in determining the applicant's fitness to be a licensed residential building contractor. The subcommittee shall determine the criteria for satisfactory performance.

D. The subcommittee shall waive the examination and grant a residential building contractor's license to any person working in the residential building industry who meets at least one of the following requirements:

(1) Holds a builder construction license issued by the State Licensing Board for Contractors prior to February 1, 1996.

(2)-(4) Terminated by Acts 1997, No. 925, §1, eff. Jan. 1, 1998.

E. The provisions of Paragraphs D(2), (3), and (4) shall terminate on January 1, 1998.

Acts 1995, No. 638, §1, eff. Feb. 1, 1996; Acts 1997, No. 925, §1, eff. Jan. 1, 1998; Acts 2001, No. 802, §1; Acts 2003, No. 1146, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 37:2167.1 - Inactive license

§2167.1. Inactive license

A. Notwithstanding any other provision of law to the contrary, any residential building contractor licensee in good standing with the board who has held a license to engage in residential building construction issued pursuant to this Chapter for not less than one consecutive year may elect to place his license in an inactive license status with the board, provided he applies for a transfer to inactive status.

B. During the period a license is in inactive status, the licensee shall be prohibited from engaging in any activity requiring a residential building contractor license.

C. An inactive licensee shall be required to renew his inactive license on a yearly basis in the same manner as provided in R.S. 37:2168 and by paying an annual renewal fee, which shall not exceed the annual renewal fee paid by active licensees. However, an inactive licensee shall not be required to submit insurance certificates pursuant to R.S. 37:2167(B)(1) or fulfill any other additional requirements that an active licensee would not be required to fulfill when renewing his license.

D. An inactive licensee shall be required to fulfill all prescribed continuing education requirements established for active licensees.

E. A licensee may request transfer from inactive status to active status at any time, provided all of the following conditions exist:

(1) The inactive license has been renewed as provided for in this Section.

(2) The inactive license is current at the time the request is received by the board.

(3) The licensee submits the required insurance certificates as provided in R.S. 37:2167(B)(1).

Acts 2001, No. 802, §1; Acts 2011, No. 107, §1.



RS 37:2168 - Term of license; renewal of license

§2168. Term of license; renewal of license

A. The term of a license issued pursuant to the provisions of this Chapter shall be for a term not to exceed three years, as determined by the board.

B. Licenses and renewals issued under the provisions of this Chapter shall expire on the anniversary of the date on which the license was originally issued. Licensees shall elect upon renewal one-, two-, or three-year license renewal terms, and licenses may be issued by the board on a multiple-year basis, not to exceed a three-year term for any license. The license becomes invalid on the last day of the term for which it was issued unless renewed; however, after a license has expired, the person to whom such license was issued shall have fifteen days following the expiration date to file an application for the renewal of such license without the payment of a penalty and without further examination, and any person who makes an application for renewal of a license after fifteen days following the expiration date of the license may, at the discretion of the subcommittee, have his license renewed after paying the required license fees and such penalty, not exceeding the sum of fifty dollars, that the board may impose. New applicants for licensing may elect upon application the renewal term of their license.

Acts 1995, No. 638, §1, eff. Feb. 1, 1996; Acts 2008, No. 576, §1.



RS 37:2169 - Fees

§2169. Fees

A. The subcommittee shall fix fees in a manner established by its rules. Initial fees for residential building contractors shall not exceed the following amounts:

(1)

Examination fee

$

50.00

(2)

License fee

$

100.00

(3)

Renewal fee

$

100.00

(4)

Delinquent fee

$

50.00

B. All fees shall be paid into the account of the State Licensing Board for Contractors.

Acts 1995, No. 638, §1, eff. Feb. 1, 1995.



RS 37:2170 - Exceptions

§2170. Exceptions

A. There are excepted from the provisions of this Chapter:

(1) Owners of property who supervise, superintend, oversee, direct, or in any manner assume charge of the construction, alteration, repair, improvement, movement, demolition, putting up, tearing down, or maintenance of their personal residences, provided the homeowner does not build more than one residence per year. The one-year period shall commence on the date of occupancy of the residence. However, an owner of property may build more than one personal residence in a one-year period if the construction of an additional residence occurs as a result of a change in the legal marital status of the owner or change in the employment status of the owner whereby the owner must relocate to another employment location, which is located in excess of fifty miles from his personal residence.

(2) Persons performing the work of a residential building contractor in areas or municipalities that do not have a permitting procedure.

(3) Farmers doing construction for agricultural or related purposes on leased or owned land.

B. However, the provisions of this Chapter shall apply to any contractor employed by persons exempted in Subsection A except those contractors employed for remodeling purposes. Further, nothing in this Section shall be construed to waive local and state health and life safety code requirements.

Acts 1995, No. 638, §1, eff. Feb. 1, 1996; Acts 1999, No. 1175, §1; Acts 2001, No. 711, §1.



RS 37:2171 - Prohibited activities

§2171. Prohibited activities

No person shall hold himself out as a Louisiana licensed residential building contractor unless he holds an active license as such pursuant to the provisions of this Chapter, and possesses any insurance required by federal law.

Acts 1995, No. 638, §1, eff. Feb. 1, 1996; Acts 2001, No. 802, §1; Acts 2012, No. 163, §1.



RS 37:2171.1 - Inspection of local building permits

§2171.1. Inspection of local building permits

Each month the board or its staff shall inspect the list of residential building permits issued by each local building permit official in this state to ensure that no person is working as a residential building contractor without an active license.

Acts 2001, No. 802, §1.



RS 37:2171.2 - Requirements; building permit

§2171.2. Requirements; building permit

A. Prior to the issuance of any building permit, the local building permit official shall require that the applicant for such permit produce proof that the applicant possesses an active, applicable contractors license issued by the board, or that the applicant's proposed building activity is exempt from such licensure under this Chapter. The local building permit official shall require any applicant claiming an exemption for residential construction activities to execute an affidavit attesting to the claimed exemption. Such affidavit shall be submitted to the local building permit official prior to the issuance of a permit. Such affidavit shall be executed on a form provided by the board.

B. In addition to and notwithstanding requirements set forth in Subsection A of this Section, a nonresident commercial, residential, or home improvement contractor applicant shall provide its federal taxpayer identification number to the local building permit official, as well as proof of registration to do business in the state of Louisiana.

C. Liability shall not be imposed on a political subdivision or its officers or employees based upon the exercise or performance of, or the failure to exercise or perform any act or duty provided for in this Section.

Acts 2004, No. 724, §1; Acts 2010, No. 67, §1.



RS 37:2172 - Repealed by Acts 2001, No. 1137, 1.

§2172. Repealed by Acts 2001, No. 1137, §1.



RS 37:2173 - Effect on local regulatory examination authority

§2173. Effect on local regulatory examination authority

This Chapter shall preempt municipal or other local regulatory examination authority over residential builders. In the event that the governing authority or any municipality or parish finds that the state minimum standards do not meet its needs, the local government may provide requirements not less stringent than those specified by the state.

Acts 1995, No. 638, §1, eff. Feb. 1, 1996.



RS 37:2175.1 - Home improvement contracting; written contract required; right to cancel

PART II. HOME IMPROVEMENT CONTRACTING

§2175.1. Home improvement contracting; written contract required; right to cancel

A. Every agreement to perform home improvement contracting services, as defined by this Part, in an amount in excess of one thousand five hundred dollars, but not in excess of seventy-five thousand dollars, shall be in writing and shall include the following documents and information:

(1) The complete agreement between the owner and the contractor and a clear description of any other documents which are or shall be incorporated into the agreement.

(2) The full names, addresses, and the registration number of the home improvement contractor.

(3) A detailed description of the work to be done and the materials to be used in the performance of the contract.

(4)(a) The total amount agreed to be paid for the work to be performed under the contract including all change orders and work orders.

(b) An approximation of the cost expected to be borne by the owner under a cost-plus contract or a time-and-materials contract.

(5) The signature of all parties.

(6) If the contract is for goods or services in connection with the repair or replacement of a roof system to be paid from the proceeds of a property or casualty insurance policy, a statement in boldface type of a minimum size of ten points, in substantially the following form:

"You may cancel this contract in connection with the repair or replacement of a roof system at any time within seventy-two hours after you have been notified that your insurer has denied all or any part of your claim to pay for the goods and services to be provided under this contract. See attached notice of cancellation form for an explanation of this right."

(7) If the contract is for goods or services in connection with the repair or replacement of a roof system to be paid from the proceeds of a property or casualty insurance policy, a fully completed form in duplicate, captioned "NOTICE OF CANCELLATION", which shall be attached to the contract but easily detachable, and which shall contain, in boldface type of a minimum size of ten points, the following statement:

"NOTICE OF CANCELLATION

If your insurer denies all or any part of your claim to pay for goods and services in connection with the repair or replacement of a roof system to be provided under this contract, you may cancel the contract by mailing or delivering a signed and dated copy of this cancellation notice or any other written notice to (name of home improvement contractor) at (address of contractor's place of business) at any time within seventy-two hours after you have been notified that your claim has been denied. If you cancel, any payments made by you under the contract, except for certain emergency work already performed by the contractor, shall be returned to you within ten business days following receipt by the contractor of your cancellation notice.

I HEREBY CANCEL THIS TRANSACTION

____________________________

(Date)

____________________________

(Insured's Signature)"

B. At the time of signing, the owner shall be furnished with a copy of the contract signed by both the home improvement contractor and the owner. No work shall begin prior to the signing of the contract and transmittal to the owner of a copy of the contract.

C. Contracts which fail to comply with the requirements of this Section shall not be invalid solely because of noncompliance.

D.(1) A person who has entered into a written contract with a home improvement contractor to provide goods or services in connection with the repair or replacement of a roof system to be paid from the proceeds of a property or casualty insurance policy may cancel the contract within seventy-two hours after the insured party has been notified by the insurer that all or any part of the claim has been denied. Cancellation shall be evidenced by the insured party giving written notice of cancellation to the home improvement contractor at the address stated in the contract. Notice of cancellation, if given by mail, shall be by certified mail, return receipt requested, and shall be effective upon deposit into the United States mail, postage prepaid, and properly addressed to the home improvement contractor. Notice of cancellation need not take a particular form and shall be sufficient if it indicates, by any form of written expression, the intention of the insured party not to be bound by the contract.

(2) Within ten days after a contract referred to in this Subsection has been cancelled, the home improvement contractor shall tender to the owner or possessor of the residential real estate any payments, partial payments, or deposits made by the insured party and any note or other evidence of indebtedness. If, however, the home improvement contractor has performed any emergency services, acknowledged by the insured in writing to be necessary to prevent damage to the premises, the home improvement contractor shall be entitled to the reasonable value of such services.

E. For the purposes of this Part, "roof system" means the components of a roof, including but not limited to covering, insulation, and ventilation.

Acts 2003, No. 1146, §2; Acts 2007, No. 398, §1; Acts 2012, No. 193, §1.



RS 37:2175.2 - Home improvement contracting; registration required

§2175.2. Home improvement contracting; registration required

A.(1) No person shall undertake, offer to undertake, or agree to perform home improvement contracting services unless registered with and approved by the Residential Building Contractors Subcommittee of the State Licensing Board for Contractors as a home improvement contractor.

(2) Any home improvement contractor who possesses a certificate of registration from the subcommittee as of October 1, 2007, shall be entitled to complete any preexisting contracts he has entered into in excess of seventy-five thousand dollars without having to obtain a residential contractor's license as provided for in this Chapter. However, such home improvement contractor shall be required to obtain a residential contractor's license prior to bidding or entering into any contracts in excess of seventy-five thousand dollars after October 1, 2007.

B. In order to be registered as a home improvement contractor, an applicant must make a written application under oath to the subcommittee. The application shall set forth information that includes the following:

(1) The applicant's name, home address, business address, and social security number.

(2) The names and addresses of any and all owners, partners, or trustees of the applicant including, in case of corporate entities, the names and addresses of any and all officers, directors, and principal shareholders. This Section shall not apply to publicly traded companies.

(3) A statement whether the applicant has ever been previously registered in the state as a home improvement contractor, under what other names he was previously registered, whether there have been previous judgments or arbitration awards against him, and whether his registration has ever been suspended or revoked.

C. The applicant shall furnish the board proof of general liability insurance in a minimum amount of one hundred thousand dollars, proof of workers' compensation insurance, and proof of registration with the Department of Revenue by providing a certificate of resident/nonresident status.

D. The subcommittee shall fix fees, in an amount not to exceed fifty dollars, in a manner established by its rules for the registration and renewal for home improvement contractors.

E. No application for registration or renewal conforming to the requirements of this Section may be denied or revoked except for a finding by the subcommittee that the applicant has done one or more of the following acts which are grounds for denial:

(1) Made material omissions or misrepresentations of fact on their application for registration or renewal.

(2) Failed to pay either the registration fee or renewal fee.

(3) Failed consistently to perform contracts or has performed contracts in an unworkmanlike manner or has failed to complete contracts with no good cause or has engaged in fraud or bad faith with respect to such contracts.

F. The subcommittee shall issue and deliver a certificate of registration to all applicants who have been approved for registration. Each certificate of registration issued by the subcommittee shall bear a number which shall be valid for one year from the date of its issuance and may be renewed upon approval of the subcommittee. The certificate shall not be transferable.

Acts 2003, No. 1146, §2; Acts 2004, No. 724, §1; Acts 2007, No. 398, §1; Acts 2012, No. 193, §1.



RS 37:2175.3 - Home improvement contracting; prohibited acts; violations

§2175.3. Home improvement contracting; prohibited acts; violations

A. The following acts are prohibited by persons performing home improvement contracting services:

(1) Operating without a certificate of registration issued by the subcommittee.

(2) Abandoning or failing to perform, without justification, any contract or project engaged in or undertaken by a registered home improvement contractor, or deviating from or disregarding plans or specifications in any material respect without the consent of the owner.

(3) Failing to credit the owner any payment they have made to the home improvement contractor in connection with a home improvement contracting transaction.

(4) Making any material misrepresentation in the procurement of a contract or making any false promise likely to influence, persuade, or induce the procurement of a contract.

(5) Violation of the building code of the state or municipality.

(6) Failing to notify the subcommittee of any change of trade name or address, or conducting a home improvement contracting business in any name other than the one in which the home improvement contractor is registered.

(7) Failing to pay for materials or services rendered in connection with his operating as a home improvement contractor where he has received sufficient funds as payment for the particular construction work, project, or operation for which the services or material were rendered or purchased.

(8) Making a false representation that the person is a state licensed general contractor.

(9) Failing to possess any insurance required by federal law.

(10) Advertising or promising to pay or rebate all or any portion of an applicable insurance deductible as an inducement to the sale of goods or services in connection with the repair or replacement of a roof system. For the purposes of this Section, a promise to pay or rebate the insurance deductible shall include granting any allowance or offering any discount against the fees to be charged or paying the insured party any form of compensation for any reason, including but not limited to permitting the home improvement contractor to display a sign or any other type of advertisement at the insured party's premises, or paying an insured party for providing a letter of referral or recommendation. If a home improvement contractor violates this Paragraph:

(a) The insurer to whom the insured party tendered the claim shall not be obligated to consider the estimate prepared by the home improvement contractor.

(b) The insured party or the applicable insurer may bring an action against the home improvement contractor in a court of competent jurisdiction for damages sustained as a result of the home improvement contractor's violation.

(11) Failing to obtain any insurance required by federal law.

B.(1) Violations of this Section shall subject the violator to the administrative sanctions as prescribed in this Part.

(2) A violation of Paragraph (A)(10) of this Section shall constitute a prohibited practice under the Unfair Trade Practices and Consumer Protection Law, R.S. 51:1401 et seq., and shall be subject to the enforcement provisions of that Chapter.

Acts 2003, No. 1146, §2; Acts 2012, No. 163, §1; Acts 2012, No. 193, §1.



RS 37:2175.4 - Home improvement contracting; administrative penalties

§2175.4. Home improvement contracting; administrative penalties

A. If the subcommittee determines that any registrant is liable for violation of any of the provisions contained in this Part, the subcommittee may suspend the registrant's certificate of registration for such period of time as shall be determined by the subcommittee, revoke the registrant's certificate of registration, or reprimand the registrant.

B. The subcommittee may assess an administrative penalty not to exceed one hundred dollars or twenty-five percent of the total contract price, whichever is greater, payable within thirty days of their order, for each violation of any of the provisions of this Part, committed by the home improvement contractor who is registered or who is required to be registered, plus any administrative costs incurred by the subcommittee.

C. In determining whether to impose an administrative penalty, the administrator shall consider the seriousness of the violation, the effect of the violation on the complainant, any good faith on the part of the home improvement contractor, and the home improvement contractor's history of previous violations.

Acts 2003, No. 1146, §2.



RS 37:2175.5 - Home improvement contracting; exceptions

§2175.5. Home improvement contracting; exceptions

A. The following persons are excepted from the provisions of this Part:

(1) The state or any of its political subdivisions.

(2)(a) A homeowner who physically performs the home improvement work on his personal residence.

(b) An individual who physically performs home improvement work on other property owned by him when the home improvement work has a value of less than seven thousand five hundred dollars.

(3) Persons licensed as a contractor, subcontractor, or residential building contractor pursuant to Chapter 24 of this Title.

(4) Electricians, plumbers, architects, or other persons who are required by law to attain standards of competency or experience as a prerequisite to licensure for and engaging in such profession who are acting exclusively within the scope of the profession for which they are currently licensed pursuant to such other law.

(5) Any person who performs labor or services for a home improvement contractor for wages or salary and who does not act in the capacity as a home improvement contractor.

(6) Any person who works exclusively in any of the following home improvement areas:

(a) Landscaping.

(b) Interior painting or wall covering.

B. Nothing in this Section shall be construed to waive local and state health and life safety code requirements.

Acts 2003, No. 1146, §2; Acts 2013, No. 60, §1.



RS 37:2175.6 - Home improvement contracting; claims of unregistered persons

§2175.6. Home improvement contracting; claims of unregistered persons

No home improvement contractor who fails to obtain a certificate of registration as provided for in this Part shall be entitled to file a statement of claim or a statement of lien or privilege with respect to monetary sums allegedly owed under any contract, whether express, implied, or otherwise, when any provision of this Part requires that the home improvement contractor possess a certificate of registration issued by the subcommittee in order to have properly entered into such a contract.

Acts 2007, No. 398, §1.



RS 37:2181 - Purpose

CHAPTER 24-A. MOLD REMEDIATION

§2181. Purpose

The legislature hereby declares that it is in the best interest of the citizens of the state to require the licensure and regulation of those persons who perform mold remediation. The purpose of this Chapter is to require qualifying criteria in a professional field in which unqualified individuals may injure or mislead the public. The provisions of this Chapter shall contribute to the safety, health, and welfare of the people of this state.

Acts 2003, No. 880, §1.



RS 37:2182 - Definitions

§2182. Definitions

As used in this Chapter, the following words shall have the following meanings unless the context clearly indicates otherwise:

(1) "Applicant" means a person who seeks to be examined for licensure by the board.

(2) "Board" means the State Licensing Board for Contractors, as provided for in R.S. 37:2150 et seq.

(3) "Licensee" means any person who has been issued a license by the board in accordance with the provisions of this Chapter.

(4) "Mold remediation" means the removal, cleaning, sanitizing, demolition, or other treatment, including preventive activities, of mold or mold-contaminated matter that was not purposely grown at that location.

Acts 2003, No. 880, §1.



RS 37:2183 - Scope

§2183. Scope

This Chapter applies only to the regulation of mold-related activities that affect indoor air quality and does not apply to routine cleaning when not conducted for the purpose of mold remediation.

Acts 2003, No. 880, §1.



RS 37:2184 - Powers and duties of the board

§2184. Powers and duties of the board

In addition to the powers and duties allocated to the board pursuant to Chapter 24 of this Title, the board shall also:

(1) Adopt rules and regulations, in accordance with the Administrative Procedure Act, as the board deems necessary to administer and implement the provisions of this Chapter or to govern the practice of mold remediation in the state.

(2) Issue, suspend, modify, and revoke licenses to practice mold remediation.

(3) Report to the attorney general all persons who violate the provisions of this Chapter.

(4) Maintain an up-to-date list of all licensees.

(5) Adopt minimum standards of practice for persons licensed to conduct mold remediation.

Acts 2003, No. 880, §1.



RS 37:2185 - Licensing required

§2185. Licensing required

A. Beginning July 1, 2004, no person shall engage in or conduct, or advertise or hold himself out as engaging in or conducting the business of, or acting in the capacity of a person who conducts mold remediation unless such person holds a mold remediation license as provided for in this Chapter.

B. The following persons shall not be required to obtain a license issued pursuant to this Chapter:

(1) A residential property owner who performs mold remediation on his own property.

(2) A nonresidential property owner, or the employee of such owner, who performs mold remediation on an apartment building owned by that person that has more than four dwelling units.

(3) An owner or tenant, or a managing agent or employee of an owner or tenant, who performs mold remediation on property owned or leased by the owner or tenant. This exemption does not apply if the managing agent or employee engages in the business of performing mold remediation for the public.

(4) An employee of a licensee who performs mold remediation while supervised by the licensee.

(5) A licensed residential building contractor who performs mold assessment or mold remediation services no more than twenty square feet when acting within the scope of his license.

Acts 2003, No. 880, §1.



RS 37:2186 - Qualifications for licensure; application; fees

§2186. Qualifications for licensure; application; fees

A. The board shall, by rule adopted in accordance with the Administrative Procedure Act, establish minimum qualifications for licensing. Applications for licenses and for renewal licenses shall be made in writing to the board on forms provided by the board.

B. An applicant for a license to perform mold remediation shall meet the following requirements:

(1) Attainment of eighteen years of age.

(2) Successful completion of high school or its equivalent.

(3) Present evidence to the board that he has satisfactorily completed at least the following board-approved course work:

(a) Twenty-four hours of training in mold remediation and basic mold assessment.

(b) Four hours of instruction in Louisiana's "Unfair Trade Practices and Consumer Protection Law".

(4) Payment of the appropriate fees.

(5) Submission of a license application as prescribed by the board.

(6) Has submitted insurance certificates evidencing workers' compensation coverage in compliance with Title 23 of the Louisiana Revised Statutes of 1950 and liability insurance in a minimum amount of fifty thousand dollars.

C. An applicant shall furnish the board with a financial statement, current to within twelve months of the date of filing, prepared by an independent auditor and signed by the applicant and auditor before a notary public, stating the assets of the applicant, to be used by the board to determine the financial responsibility of the applicant to perform mold remediation services. Such assets shall include a net worth of at least ten thousand dollars. An applicant without the net worth required herein may furnish the board a bond, letter of credit, or other security acceptable to the board in the amount of such net worth requirement plus the amount of the applicant's negative net worth if any, and the furnishing of such bond, letter of credit, or other security shall be deemed satisfaction of such net worth requirement for all purposes.

D. The board may charge and collect fees not in excess of the following:

(1) Application for license

$100.00

(2) License renewal

$100.00

(3) Delinquent renewal

$ 50.00

(4) The fee provided for in this Subsection shall not be charged to a licensed residential building contractor who performs mold remediation services when acting within the scope of his license.

Acts 2003, No. 880, §1.



RS 37:2187 - Written reports; prohibited activities

§2187. Written reports; prohibited activities

A. A person who performs mold assessment services shall provide a written report to each person for whom he performs such services for compensation.

B.(1) No licensee shall perform both mold assessment and mold remediation on the same property.

(2) No person shall own an interest in both the entity which performs mold assessment services and the entity which performs mold remediation services on the same property.

Acts 2003, No. 880, §1.



RS 37:2188 - License issuance and renewal

§2188. License issuance and renewal

A. Licenses and renewals issued under the provisions of this Chapter shall expire on the anniversary date on which the license was originally issued. Licensees shall elect upon renewal one-, two-, or three-year license renewal terms, and licenses may be issued by the board on a multiple-year basis, not to exceed a three-year term for any license. The license becomes invalid on the last day of the term for which it was issued, unless renewed; however, after a license has expired, the person to whom such license was issued shall have fifteen days following the expiration date to file an application for the renewal of such license without the payment of a penalty and without further examination, and any person who makes an application for renewal of a license after fifteen days following the expiration date of the license may, at the discretion of the board, have his license renewed after paying the required license fees and such penalty, not exceeding the sum of fifty dollars, that the board may impose. New applicants for licensing may elect upon application the renewal term of their license.

B. Any licensee who fails to timely renew his license may thereafter renew upon payment of the appropriate renewal and delinquent fees and upon filing of a renewal application. The period for delinquent renewal of an expired license shall be limited to the six-month period immediately following the expiration date of the active license. Failure to renew an expired license during such six-month period shall result in forfeiture of renewal rights and shall require the former licensee to apply as an initial applicant and meet all requirements of an initial applicant.

C. Licenses shall be in a form prescribed by the board.

Acts 2003, No. 880, §1; Acts 2008, No. 576, §1.



RS 37:2189 - Prohibited acts; penalties

§2189. Prohibited acts; penalties

A. The board may suspend or revoke any license, or censure, fine, or impose probationary or other restrictions on any licensee for good cause shown which shall include but not be limited to the following:

(1) Conviction of a felony or the entering of a plea of guilty or nolo contendere to a felony charge under the laws of the United States or any other state.

(2) Deceit or misrepresentation in obtaining a license.

(3) Providing false testimony before the board.

(4) Efforts to deceive or defraud the public.

(5) Professional incompetence or gross negligence.

(6) Rendering, submitting, subscribing, or verifying false, deceptive, misleading, or unfounded opinions or reports.

(7) Violating any rule or regulation adopted by the board or any provision of this Chapter.

(8) Aiding or abetting a person to evade the provisions of this Chapter or knowingly combining or conspiring with an unlicensed person with the intent to evade the provisions of this Chapter.

(9) Violating any standard of conduct adopted by the board.

(10) Engaging in conduct, advertising or holding oneself out as engaging in or conducting the business of, or acting in the capacity of a person who performs mold remediation services without possessing a valid license.

(11) Falsely representing oneself as being the holder of a valid license by using the title "licensed mold remediator" or any title, designation, or abbreviation deceptively similar or likely to create the impression that such person is licensed.

B. Violators of any of the provisions of this Section may be fined by the board in an amount not to exceed two thousand dollars per violation and ten thousand dollars for each subsequent violation.

C. All fines collected pursuant to this Section for violations shall annually, at each audit of the board, be transferred to a separate contractor's educational trust fund to be used for educational purposes as determined by the board.

Acts 2003, No. 880, §1.



RS 37:2190 - Revocation or suspension; payment of costs of proceedings

§2190. Revocation or suspension; payment of costs of proceedings

A. Revocation of a license as a result of disciplinary action by the board may prohibit the reissuance of a license to such licensee for a period of up to one year from the date of revocation. The license of an applicant whose license has been revoked may be reissued by the board upon the submission of evidence by the applicant of satisfactory completion of the board-approved course work required for new applicants pursuant to R.S. 37:2186(B)(3).

B. The board, as a probationary condition or as a condition of a revocation or suspension, may require a licensee to pay all costs of the board proceedings, including but not limited to investigators', stenographers', and attorney fees, and costs.

Acts 2003, No. 880, §1.



RS 37:2191 - Cease and desist orders; injunctive relief

§2191. Cease and desist orders; injunctive relief

A. In addition to or in lieu of the criminal penalties and administrative sanctions provided for in this Chapter, the board may issue an order to any person engaged in any activity, conduct, or practice constituting a violation of any provision of this Chapter or any rule or regulation adopted pursuant to this Chapter directing such person to cease and desist from such activity, conduct, or practice. Such order shall be issued in the name of the state under the official seal of the board.

B. If the person to whom the board directs a cease and desist order does not cease and desist the prohibited activity, conduct, or practice within two days of service of such order by certified mail, the board may seek a writ of injunction in any court of competent jurisdiction and proper venue enjoining such person from engaging in the activity, conduct, or practice.

Acts 2003, No. 880, §1.



RS 37:2192 - Fees and other funds received

§2192. Fees and other funds received

All fees and fines received by the board under this Chapter shall be used solely to effectuate the provisions of this Chapter and Chapter 24 of this Title.

Acts 2003, No. 880, §1.



RS 37:2201 - WEATHER MODIFICATION

CHAPTER 25. WEATHER MODIFICATION

§2201. Sovereign right to use of moisture

It is hereby declared that the state of Louisiana claims its sovereign right to the use for the best interest of its people of the moisture contained in the clouds and atmosphere within its state boundaries.

Added by Acts 1956, No. 350, §1.



RS 37:2202 - Definitions

§2202. Definitions

(1) The term "weather modification", as used in this Chapter, means the changing or controlling by chemical, mechanical, or physical methods the occurrence of lightning or the precipitation of rain, hail, mist, sleet, or snow.

(2) The term "commissioner", as used in this Chapter, means the commissioner of the Louisiana Department of Agriculture and Forestry.

Added by Acts 1956, No. 350, §§2, 3; Acts 2009, No. 24, §4, eff. June 12, 2009.



RS 37:2203 - Necessity for license; application

§2203. Necessity for license; application

Any person who engages in weather modification shall prior to engaging in such activity obtain a license from the commissioner in accordance with the procedure established by the commissioner. Each application for a license shall be accompanied by a fee of twenty-five dollars.

Added by Acts 1956, No. 350, §4.



RS 37:2204 - Licenses; fees; expiration; revocation

§2204. Licenses; fees; expiration; revocation

A license fee of one hundred dollars shall be paid by any person issued a weather modification license, in addition to the application fee provided in R.S. 37:2203. Each such license shall expire one year after the date such license is issued and shall be revocable at any time, by the commissioner, in accordance with such procedure as the commissioner may establish.

Added by Acts 1956, No. 350, §5.



RS 37:2205 - Disposition of fees

§2205. Disposition of fees

The money collected from fees provided in R.S. 37:2203 and R.S. 37:2204 shall be deposited with the state treasurer to be credited to the general fund of the state of Louisiana.

Added by Acts 1956, No. 350, §6.



RS 37:2206 - Penalty

§2206. Penalty

Any person engaging in weather modification without a license shall be guilty of a misdemeanor and shall be fined not exceeding five hundred dollars for each separate offense.

Added by Acts 1956, No. 350, §7.



RS 37:2207 - Qualifications and requirements; conditions

§2207. Qualifications and requirements; conditions

The commissioner shall determine the qualifications and requirements which applicants must meet in order to receive a license to engage in weather modification and shall establish the conditions under which weather modification operations may be carried out.

Added by Acts 1956, No. 350, §8.



RS 37:2208 - Evaluation of operations; reports

§2208. Evaluation of operations; reports

The commissioner shall evaluate each weather modification operation and publish the results of such evaluation in an annual report.

Added by Acts 1956, No. 350, §9.



RS 37:2251 - MARINE DIVERS

CHAPTER 26. MARINE DIVERS

§2251. §§2251 to 2264 Repealed by Acts 1975, No. 204, §1.



RS 37:2301 - Repealed by Acts 2008, No. 815, §5.

CHAPTER 27. LOUISIANA STATE RADIO AND

TELEVISION TECHNICIANS BOARD

§2301. Repealed by Acts 2008, No. 815, §5.



RS 37:2302 - Repealed by Acts 2008, No. 815, §5.

§2302. Repealed by Acts 2008, No. 815, §5.



RS 37:2303 - Repealed by Acts 2008, No. 815, §5.

§2303. Repealed by Acts 2008, No. 815, §5.



RS 37:2304 - Repealed by Acts 2008, No. 815, §5.

§2304. Repealed by Acts 2008, No. 815, §5.



RS 37:2305 - Repealed by Acts 2008, No. 815, §5.

§2305. Repealed by Acts 2008, No. 815, §5.



RS 37:2306 - Repealed by Acts 2008, No. 815, §5.

§2306. Repealed by Acts 2008, No. 815, §5.



RS 37:2307 - Repealed by Acts 2008, No. 815, §5.

§2307. Repealed by Acts 2008, No. 815, §5.



RS 37:2308 - Repealed by Acts 2008, No. 815, §5.

§2308. Repealed by Acts 2008, No. 815, §5.



RS 37:2309 - Repealed by Acts 2008, No. 815, §5.

§2309. Repealed by Acts 2008, No. 815, §5.



RS 37:2310 - Repealed by Acts 2008, No. 815, §5.

§2310. Repealed by Acts 2008, No. 815, §5.



RS 37:2311 - Repealed by Acts 2008, No. 815, §5.

§2311. Repealed by Acts 2008, No. 815, §5.



RS 37:2312 - Repealed by Acts 2008, No. 815, §5.

§2312. Repealed by Acts 2008, No. 815, §5.



RS 37:2313 - Repealed by Acts 2008, No. 815, §5.

§2313. Repealed by Acts 2008, No. 815, §5.



RS 37:2314 - Repealed by Acts 2008, No. 815, §5.

§2314. Repealed by Acts 2008, No. 815, §5.



RS 37:2315 - Repealed by Acts 2008, No. 815, §5.

§2315. Repealed by Acts 2008, No. 815, §5.



RS 37:2316 - Repealed by Acts 2008, No. 815, §5.

§2316. Repealed by Acts 2008, No. 815, §5.



RS 37:2317 - Repealed by Acts 2008, No. 815, §5.

§2317. Repealed by Acts 2008, No. 815, §5.



RS 37:2318 - Repealed by Acts 2008, No. 815, §5.

§2318. Repealed by Acts 2008, No. 815, §5.



RS 37:2319 - Repealed by Acts 2008, No. 815, §5.

§2319. Repealed by Acts 2008, No. 815, §5.



RS 37:2351 - Declaration of purpose

CHAPTER 28. PSYCHOLOGISTS

PART I. LICENSURE AND REGULATION OF PSYCHOLOGISTS

§2351. Declaration of purpose

It is hereby declared that the creation of a State Board of Examiners of Psychologists is necessary in order to safeguard life, health, property and the public welfare of this state, and in order to protect the people of this state against unauthorized, unqualified, and improper application of psychology.

Added by Acts 1964, No. 347, §1; Acts 1987, No. 915, §2, eff. Sept. 1, 1987; Acts 2004, No. 11, §2.

NOTE: See Acts 1987, No. 915, §3.



RS 37:2352 - Definition of terms

§2352. Definition of terms

As used in this Chapter the following terms mean:

(1) "Applicant" means any person who has submitted an application form to the board, paid the application fee, and who has provided such additional information as the board may require.

(2) "Board" means the State Board of Examiners of Psychologists.

(3) "Candidate" means any person whose application and related materials have been approved by the board. Only candidates are eligible to take the written/oral examination.

(4) "Licensed specialist in school psychology" means any person licensed as a specialist in school psychology who applies his knowledge of both psychology and education during consultation and collaboration with others and engages in specific services for students, such as direct and indirect interventions that focus on academic skills, learning, socialization, and mental health.

(5) "Persons" includes an individual, firm, partnership, association, or corporation.

(6) "Practice of licensed specialist in school psychology" is defined as the application of psychological principles, methods, and procedures to help children and youth succeed academically, socially, behaviorally, and emotionally. Licensed specialists in school psychology collaborate with educators, parents, and other professionals to create safe, healthy, and supportive learning environments that strengthen the connection between home, school, and the community for all students. They apply their knowledge of both psychology and education during consultation and collaboration with others and conduct effective decision making using a foundation of assessment and data collection. Licensed specialists in school psychology provide services to schools and families that enhance the competence and well-being of children, including promotion of effective and safe learning environments, prevention of academic and behavior problems, response to crises, and improvement of the collaboration between schools and families. The key foundations for all services provided by licensed specialists in school psychology are understanding of diversity in development and learning, research and program evaluation, and legal, ethical, and professional practices. The types of evaluations performed by a licensed specialist in school psychology will be those that are germane to the current state educational bulletins, including but not limited to Louisiana Bulletins 1508 and 1706. Nothing in this Chapter shall be construed to permit a licensed specialist in school psychology to diagnose mental disorders as defined by the Diagnostic and Statistical Manual of Mental Disorders or diseases as defined by the International Classification of Diseases.

(7) "Practice of psychology" is defined as the observation, description, evaluation, interpretation, and modification of human behavior, by the application of psychological principles, methods, and procedures, for the purpose of eliminating symptomatic, maladaptive, or undesired behavior, and of improving interpersonal relationships, work and life adjustment, personal effectiveness, behavioral health, and mental health. The practice of psychology includes but is not limited to psychological testing and evaluation or assessment of personal characteristics such as intelligence, personality, abilities, interests, aptitudes, and neuropsychological functioning; counseling, psychoanalysis, psychotherapy, hypnosis, stress management, biofeedback, behavior analysis and therapy; diagnosis and treatment of mental and emotional disorder or disability, alcoholism and substance abuse, and of the psychological aspects of physical illness, accident, injury, or disability; psycho educational evaluation, therapy, remediation, and consultation. Psychological services may be rendered to individuals, families, groups, institutions, organizations, and the public. The practice of psychology shall be construed within the meaning of this definition without regard to whether payment is received for services rendered.

(8) "Provisional licensed psychologist" means a person provisionally licensed under this Chapter.

(9) "Psychologist" means any person licensed as a psychologist under this Chapter. A person represents himself to be a psychologist by using any title or description of services incorporating the words "psychology", "psychological", or "psychologist", or by using any other terms which imply that he is qualified to practice psychology or that he possesses expert qualification in any area of psychology or if that person offers to the public or renders to individuals or to groups of individuals services defined as the practice of psychology in this Chapter.

(10) "School" or "college" means any regional accredited university or other institution of higher learning offering a full-time doctoral course of study in psychology that is approved by the board.

(11) "School system" means any institution or facility which provides for education of children in grades one or above, which may include kindergarten or prekindergarten attached thereto.

Added by Acts 1964, No. 347, §2. Amended by Acts 1976, No. 403, §1; Acts 1987, No. 915, §2, eff. Sept. 1, 1987; Acts 2014, No. 136, §1; Acts 2014, No. 137, §1.

{{NOTE: SEE ACTS 1987, NO. 915, §3.}}



RS 37:2353 - State board of examiners; organization; duties; meetings; fees

§2353. State board of examiners; organization; duties; meetings; fees

A.(1) There is hereby created within the Louisiana Department of Health a Louisiana State Board of Examiners of Psychologists which shall be subject to the provisions of R.S. 36:803. The board shall consist of five members who are citizens of the United States, residents of the state of Louisiana, and appointed by the governor.

(2) Upon expiration of the three-year terms of the members in office on September 1, 1987, and except for the transition set forth below, the governor shall appoint members for terms of five years. For the two vacancies occurring July 1, 1988, one member shall be appointed for a three-year term and one member for a four-year term; for the vacancy occurring July 1, 1989, the member shall be appointed for a four-year term; and for the two vacancies occurring July 1, 1990, one member shall be appointed for a four-year term and one member for a five-year term. A board member shall not be eligible to succeed himself. All appointments shall be from a list provided by the Louisiana Psychological Association. The list shall report the results of an election in which persons qualified for board membership may nominate themselves and in which licensed members of the Louisiana Psychological Association and other persons licensed under this Chapter are entitled to one vote for each vacancy on the board.

(3) Each board member shall have rendered service, teaching, training, or research in psychology for at least five years, shall have held a doctoral degree in psychology from a school or college as defined in this Chapter for a period of five years, and shall be licensed under this Chapter for a minimum of five years.

(4) Notwithstanding the provisions of this Subsection, no person shall be eligible to serve as a board member if he is employed by the board, has a contract with the board for services, or within the preceding twelve months of his nomination was employed by the board or had a contract with the board for services.

(5) Board members shall serve without compensation but shall receive seventy-five dollars per diem allowance plus the mileage rate provided state employees to cover expenses incurred while engaged in the discharge of their duties.

(6) Membership on the board of a public employee or official shall not constitute dual office holding within the meaning of R.S. 42:61 et seq.

(7) Each appointment by the governor shall be submitted to the Senate for confirmation.

B. The board shall, annually in the month of July, hold a meeting and elect from its membership a chairman and vice chairman. Special sessions may be called by the chairman or the governor. A majority of the board shall constitute a quorum at any meeting or hearing.

C. The board is authorized and empowered to:

(1) Adopt, and from time to time, revise, such rules and regulations not inconsistent with the law as may be necessary to effect the provisions of this Chapter.

(2) Employ, within the limits of the funds received by the board, an administrative assistant, general legal counsel, or other personnel necessary for the proper performance of work under this Chapter.

(3) Adopt a seal, which shall be affixed to all licenses issued by the board.

(4) Examine for, deny, approve, revoke, suspend, and renew the licenses of applicants, candidates, and psychologists as provided under this Chapter.

(5) Conduct hearings upon complaints concerning the disciplining of a psychologist; provided that, notwithstanding Chapter 1-A of Title 37 of the Louisiana Revised Statutes of 1950, no disciplinary proceeding shall be commenced more than one year after the date upon which the board knows or should know of the act or omission upon which the disciplinary action is based.

(6) Cause the prosecution and enjoinder of all persons violating this Chapter, and incur necessary expenses therefor.

D. The board shall have the authority to correct an error made in processing an application, examining a candidate, investigating a complaint, rendering due process during hearings, or in any of its other activities.

E. Any person aggrieved by an action of the board may seek judicial review in the district court for the parish of East Baton Rouge in accordance with the Louisiana Administrative Procedure Act, R.S. 49:950 et seq.

F. Within thirty days after the close of each fiscal year, the board shall submit a report, reviewed and signed by the board members, to the governor, concerning the financial and professional transactions of the board during the preceding fiscal year.

G. This board shall be financially self-sufficient. It shall receive no state funds through appropriation or otherwise and shall not expend any such state funds. No state funds shall be expended or committed to expenditure for the group benefits program or any other health insurance or employee benefit program, for any retirement system, for any salary, per diem payment*, travel or expenses, office supplies and materials, rent, purchase of any product or service, or for any other purpose.

Added by Acts 1964, No. 347, §3. Amended by Acts 1976, No. 329, §1; Acts 1977, No. 684, §24; Acts 1982, No. 817, §1; Acts 1984, No. 931, §1; Acts 1985, No. 720, §1; Acts 1987, No. 915, §2, eff. Sept. 1, 1987; Acts 1995, No. 1302, §1, eff. June 29, 1995; Acts 2015, No. 255, §1.

*AS APPEARS IN ENROLLED BILL.

{{NOTE: SEE ACTS 1987, NO. 915, §3.}}



RS 37:2354 - Fees

§2354. Fees

A. All monies received by the board under this Chapter shall be paid into the treasury of the State Board of Examiners of Psychologists and may be expended by the board without appropriation for costs of administration and other expenses, and any surplus at the end of a fiscal year or a biennium may be retained by the board for future expenditures and the board is not required to pay any such surplus into the general fund of the state of Louisiana.

B.(1) The board shall charge an application fee to all applicants for licensure. The board may also charge a written examination fee and an oral examination fee. A hearing fee may also be charged at the discretion of the board. The board shall establish a reasonable fee schedule in conformity with the provisions of the Administrative Procedure Act, R.S. 49:950 et seq.

(2) The board shall charge to any person who applies for a provisional license an application fee in an amount not to exceed two hundred dollars. The board shall adopt rules in accordance with the Administrative Procedure Act to implement the provisions of this Paragraph.

(3) The board shall charge an application fee to any person applying for licensure as a specialist in school psychology that shall not exceed two hundred dollars. The board shall adopt rules in accordance with the Administrative Procedure Act to implement the provisions of this Paragraph.

C.(1) Every licensed psychologist in this state shall annually pay to the board during the month of July of each year, beginning in the year immediately subsequent to his initial license, a renewal fee to be determined annually by the board. The license of any psychologist who shall fail to have his license renewed during the month of July in each and every year shall lapse; the failure to renew the license, however, shall not deprive said psychologist of the right of renewal thereafter. Such lapsed license may be renewed, within a period of two years after such lapse, upon payment of a reinstatement fee equal to the current application fee and the current renewal fee.

(2)(a) Every provisional licensed psychologist shall annually pay to the board during the month of July of each year, beginning in the year immediately subsequent to his initial provisional license, a renewal fee in an amount not to exceed one hundred dollars. The provisional license of any psychologist who shall fail to have his provisional license renewed during the month of July shall lapse. Except as provided in R.S. 37:2356.2(C), a provisional license shall not be reinstated.

(b) The board shall adopt rules in accordance with the Administrative Procedure Act to implement the provisions of this Paragraph.

(3)(a) Every licensed specialist in school psychology in this state shall annually pay to the board during the month of July of each year, beginning in the year immediately subsequent to his initial license, a renewal fee that shall not exceed one hundred dollars.

(b) Failure to renew the license as provided in Subparagraph (a) of this Paragraph shall cause the license to lapse. For a period of two years from the date of lapse of the license, such license may be renewed upon payment of a reinstatement fee that shall not exceed three hundred dollars.

(c) The board shall adopt rules in accordance with the Administrative Procedure Act to implement the provisions of this Paragraph.

D. The board shall annually send a renewal notice to all licensed psychologists, provisional licensed psychologists, and specialists in school psychology.

E.(1) A licensed psychologist who is sixty-five years of age or older may be eligible for a reduction in the annual renewal fee if he makes a satisfactory showing to the board, in a manner to be determined by the board, of all of the following:

(a) He is sixty-five years of age or older.

(b) He has held continuous licensure as a psychologist in the state for at least twenty years.

(c) At the time of application, he is retired from the full-time practice of psychology or any other full-time employment.

(2) The annual renewal fee for a licensed psychologist who is eligible for a fee reduction pursuant to this Subsection shall be one-half of the amount of the current licensure renewal fee.

Added by Acts 1964, No. 347, §4. Amended by Acts 1976, No. 329, §2; Acts 1982, No. 817, §2; Acts 1986, No. 633, §1; Acts 1987, No. 915, §2, eff. Sept. 1, 1987; Acts 2014, No. 136, §1; Acts 2014, No. 137, §1; Acts 2015, No. 255, §1.

{{NOTE: SEE ACTS 1987, NO. 915, §3.}}



RS 37:2355 - Records

§2355. Records

A. The board shall keep a record of its proceedings and a register of all applications for licensure.

B. The board shall publish or cause to be published annually a list of psychologists or licensed specialists in school psychology licensed under this Chapter.

Added by Acts 1964, No. 347, §5; Acts 1987, No. 915, §2, eff. Sept. 1, 1987; Acts 2014, No. 136, §1.

{{NOTE: SEE ACTS 1987, NO. 915, §3.}}



RS 37:2356 - Licensure of psychologists by written and oral examination

§2356. Licensure of psychologists by written and oral examination

A. The board shall issue a license as a psychologist to each applicant who shall file an application upon a form and in such a manner as the board prescribes, accompanied by such fee as required by this Chapter, and who furnishes evidence to that board that, except as otherwise required by law, he:

(1) Is at least twenty-one years of age.

(2) Is of good moral character.

(3) Is a citizen of the United States or has declared his intention to become a citizen. A statement by the applicant under oath that he is a citizen or that he intends to apply for citizenship when he becomes eligible to make such application shall be sufficient proof of compliance with this requirement.

(4) Is not in violation of any of the provisions of this Chapter and the rules and regulations adopted thereunder.

(5) Holds a doctoral degree with a major in psychology from a school or college as defined in this Chapter.

(6) Has a minimum of two years of experience practicing psychology under the supervision of a psychologist, one year of which may be a predoctoral internship as defined in the rules and regulations of the board and required as part of the doctoral degree in psychology as defined by the board and all other experience being post-doctoral.

(7) Demonstrates professional knowledge and competence by passing a written and oral examination in psychology prescribed by the board.

B. Upon investigation of the application and other evidence submitted, the board shall, not less than thirty days prior to the examination, notify each applicant that the application and evidence submitted for licensure is satisfactory and accepted and that the applicant has been admitted to candidacy status, or unsatisfactory and rejected; if rejected, said notice shall state the reasons for such rejection.

C. The place of examination shall be designated in advance by the board, and such examination shall be given annually at such place and time and under such supervision as the board may determine, and specifically at such other times as, in the opinion of the board, the number of candidates warrants.

D. The examination shall be of such form and content as determined by the board.

E. The examination passing grade shall be determined by the board.

F. In the event a candidate fails to receive a passing grade on the written/oral examination, he may apply for re-examination and shall be allowed to take a subsequent written/oral examination upon payment of such fee as is required by this Chapter.

G. The board shall maintain as a record, in electronic or other format, all of the following items:

(1) The written examination papers.

(2) An accurate transcript of the questions and answers relating to the oral examinations.

(3) The grade assigned to each answer thereof.

H. If the board reasonably believes that a person applying for a license or for renewal of a license is not physically and mentally competent to render psychological services with reasonable skill and safety to his patients, or is afflicted with a disease or condition, either physical or mental, which would impair his competency to render psychological services, the board may request that the person submit to a physical examination by a medical doctor approved by the board and/or submit to a mental health examination by a psychologist and/or psychiatrist approved by the board. If the person refuses to submit to the examination, the board, after contradictory hearing and upon finding reasonable cause, may issue an order requiring the person to submit to the examination. A person who is ordered to submit to an examination shall not be eligible for licensure or renewal of license prior to the examination. Proceedings under this Subsection shall be conducted in compliance with the Louisiana Administrative Procedure Act, R.S. 49:950 et seq.

Added by Acts 1964, No. 347, §6. Amended by Acts 1980, No. 212, §1; Acts 1987, No. 915, §2, eff. Sept. 1, 1987; Acts 1995, No. 1302, §1, eff. June 29, 1995; Acts 2015, No. 255, §1.

{{NOTE: SEE ACTS 1987, NO. 915, §3.}}



RS 37:2356.1 - Authorization to obtain criminal history record information

§2356.1. Authorization to obtain criminal history record information

A. As used in this Section, the following terms shall have the following meaning:

(1) "Applicant" means an individual who has made application to the board for the issuance or reinstatement of any license, registration, certificate, permit, or any other designation deemed necessary to engage or assist in the practice of psychology that the board is authorized by law to issue.

(2) "Bureau" means the Louisiana Bureau of Criminal Identification and Information of the office of state police within the Department of Public Safety and Corrections.

(3) "Criminal history record information" means information collected by state and federal criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, bills of information, or any formal criminal charges, and any disposition arising therefrom, including sentencing, criminal correctional supervision, and release, but does not include intelligence for investigatory purposes, nor does it include any identification information which does not indicate involvement of the individual in the criminal justice system.

(4) "FBI" means the Federal Bureau of Investigation of the United States Department of Justice.

(5) "Licensure" means the granting of any license, permit, certification, or registration that the board is authorized to issue.

B. In addition to any other requirements established by regulation, the board may require an applicant, as a condition of licensure:

(1) To submit a full set of fingerprints, in a form and manner prescribed by the board.

(2) To permit the board to request and obtain state and national criminal history record information on the applicant.

(3) To collect from the applicant, in addition to all other applicable fees and costs, such amount as may be incurred by the board in requesting and obtaining state and national criminal history record information on the applicant.

C. In accordance with the provisions and procedures prescribed by this Section, the board may request and obtain state and national criminal history record information from the bureau and the FBI relative to any applicant for licensure whose fingerprints the board has obtained pursuant to this Section for the purpose of determining the applicant's suitability and eligibility for licensure.

D. Upon request by the board and upon the board's submission of an applicant's fingerprints and such other identifying information as may be required, the bureau shall conduct a search of its criminal history record information relative to the applicant and report the results of its search to the board within sixty days from receipt of any such request. The bureau may charge the board a processing fee for conducting and reporting on any such search.

E. If the criminal history record information reported by the bureau to the board does not provide grounds for disqualification of the applicant for licensure under the applicable law administered by the board, the board shall have the authority to forward the applicant's fingerprints and such other identifying information as may be required to the FBI with a request for a search of national criminal history record information relative to the applicant.

F. Any and all state or national criminal history record information obtained by the board from the bureau or FBI which is not already a matter of public record shall be deemed nonpublic and confidential information restricted to the exclusive use of the board, its members, officers, investigators, agents, and attorneys for the purpose of evaluating the applicant's eligibility or disqualification for licensure. No such information or records related thereto shall, except with the written consent of the applicant or by order of a court of competent jurisdiction, be released or otherwise disclosed by the board to any other person or agency.

Acts 2009, No. 251, §8, eff. Jan. 1, 2010.



RS 37:2356.2 - Provisional licensed psychologist; renewal; continuing education

§2356.2. Provisional licensed psychologist; renewal; continuing education

A. The board shall issue a provisional license to each person who files an application with the board upon a form and in such a manner as the board prescribes, submits the fee for a provisional license, and furnishes evidence to the board that the person meets all the following requirements:

(1) Is at least twenty-one years of age.

(2) Is of good moral character.

(3) Is a citizen of the United States or has declared his intention to become a citizen. A statement by the person under oath that he is a citizen or that he intends to apply for citizenship when he becomes eligible to make such application shall be sufficient proof of compliance with this requirement.

(4) Is not in violation of any of the provisions of this Chapter and the rules and regulations adopted by the board.

(5) Holds a doctoral degree with a major in psychology from a school or college as defined in this Chapter.

(6) Has completed a minimum of one year experience practicing psychology under the supervision of a licensed psychologist or has completed an approved predoctoral internship as defined in the rules and regulations of the board.

(7) Demonstrates professional knowledge of laws and rules regarding the practice of psychology in Louisiana.

B. If the board reasonably believes that a person applying for a provisional license or for renewal of a provisional license is not physically or mentally competent to render psychological services with reasonable skill and safety to his patients, or is afflicted with a disease or condition, either physical or mental, which would impair his competency to render psychological services, the board may request the person to submit to a physical examination by a medical doctor approved by the board or submit to a mental health examination by a psychologist or psychiatrist approved by the board. If the person refuses to submit to the examination, the board, after a contradictory hearing and upon finding reasonable cause, may issue an order requiring the person to submit to the examination. A person who is ordered to submit to an examination shall not be eligible for a provisional licensure or renewal of a provisional license prior to such examination. Proceedings under this Subsection shall be conducted in compliance with the Administrative Procedure Act.

C.(1) A provisional licensed psychologist shall be eligible for renewal of licensure without regard to any subsequent changes in the requirements for licensure upon payments of the fees established under R.S. 37:2354 and compliance with the requirements established pursuant to this Subsection. A provisional license may be renewed a maximum of three times.

(2) The board shall establish continuing education requirements to be fulfilled prior to the renewal of a provisional license. Failure to fulfill these requirements shall cause the license to lapse. A provisional license shall not be reinstated if a lapse occurs unless such requirements are satisfied within six months from the date of lapse.

D. A provisional licensed psychologist shall maintain a relationship with a licensed psychologist or a medical psychologist licensed in accordance with R.S. 37:1360.51 et seq. for the purposes of clinical supervision. The supervising psychologist or medical psychologist shall have legal functioning authority over the professional activities of the provisional licensed psychologist.

E. The board may adopt rules and regulations in accordance with the Administrative Procedure Act to administer and implement the provisions of this Section.

Acts 2014, No. 137, §1.



RS 37:2356.3 - Specialist in school psychology; licensure; scope of practice

§2356.3. Specialist in school psychology; licensure; scope of practice

A.(1) The board shall issue a license as a specialist in school psychology to any person who files an application upon a form and in such a manner as the board prescribes, accompanied by the fee required by this Chapter, and who furnishes evidence to the board that, except as otherwise required by law, the person meets all of the following criteria:

(a) Is at least twenty-one years of age.

(b) Is of good moral character.

(c) Is a citizen of the United States or has declared his intention to become a citizen. A statement by the person under oath that he is a citizen or that he intends to apply for citizenship when he becomes eligible to make such application shall be sufficient proof of compliance with the requirement of this Paragraph.

(d) Is not in violation of any of the provisions of this Chapter and the rules and regulations adopted by the board.

(e) Has completed a school specialist degree from a National Association of School Psychologists approved program or equivalent.

(f) Has completed a one-thousand-two-hundred-hour, nine-month internship under the supervision of a certified school psychologist in a school setting or by a licensed psychologist in a community setting. Of the one thousand two hundred hours, six hundred hours shall be completed in a school setting.

(g) Has completed three years of supervised experience as a certified school psychologist within the public school system.

(h) Has passed the Nationally Certified School Psychologist examination.

(i) Has demonstrated professional knowledge of laws and rules regarding the practice of psychology in Louisiana.

(2) If the board reasonably believes that a person applying for a license or for a renewal of a license is not physically and mentally competent to render psychological services with reasonable skill and safety to his patients, or is afflicted with a disease or condition, either physical or mental, that would impair his competency to render psychological services, the board may request that the person submit to a physical examination by a medical doctor approved by the board or a mental health examination by a psychologist or psychiatrist approved by the board. If the person refuses to submit to the examination, the board, after contradictory hearing and upon finding reasonable cause, may issue an order requiring the person to submit to the physical or mental health examination. A person who is ordered to submit to a physical or mental health examination shall not be eligible for licensure or renewal of license prior to such examination. Proceedings under this Paragraph shall be conducted in compliance with the Administrative Procedure Act.

B.(1)(a) A licensed specialist in school psychology, who is engaged in such practice, may practice independently as a contractor of a public, private, or charter school.

(b) A licensed specialist in school psychology who is engaged in such practice and working outside of the school system shall be required to do so under the clinical supervision of a licensed psychologist or a medical psychologist licensed in accordance with R.S. 37:1360.51 et seq. The licensed psychologist or medical psychologist shall be administratively, clinically, and legally responsible for all professional activities of the licensed specialist in school psychology, and the licensed psychologist or medical psychologist shall be required to sign any final reports prepared by the licensed specialist in school psychology.

(2)(a) Nothing in this Section shall be construed to limit in any way the duties and responsibilities of a school psychologist certified by the state Department of Education.

(b) Nothing in this Section shall prohibit a licensed psychologist from providing services within a school provided such services are within the psychologist's area of competence.

Acts 2014, No. 136, §1.



RS 37:2357 - Renewal of license

§2357. Renewal of license

A.(1) Persons licensed as psychologists under the provisions of this Chapter shall be eligible for renewal of licensure without regard to any subsequent changes in the requirements for licensure upon payment of the fees established under R.S. 37:2354 and compliance with the requirement established pursuant to Paragraph (2) of this Subsection.

(2) The board shall establish continuing education requirements to be fulfilled prior to the renewal of a license. Failure to fulfill these requirements shall cause the license to lapse. For a period of two years from the date of lapse of the license, the license may be renewed upon proof of fulfilling all continuing education requirements applicable through the date of reinstatement and upon payment of all fees due under R.S. 37:2354.

B.(1) Persons licensed as a specialist in school psychology under the provisions of this Chapter shall be eligible for renewal of licensure without regard to any subsequent changes in the requirements for licensure upon payment of fees required by this Chapter and compliance with the provisions of this Subsection.

(2)(a) The board shall establish continuing education requirements to be fulfilled by the licensed specialist in school psychology prior to license renewal.

(b) Failure to fulfill the continuing education requirements shall cause the license to lapse. For a period of two years from the date of lapse of the license, the license may be renewed upon proof of fulfilling all continuing education requirements applicable through the date of reinstatement and upon payment of all fees required by this Chapter.

(c) The board may adopt rules in accordance with the Administrative Procedure Act to implement the provisions of this Chapter.

Added by Acts 1964, No. 347, §7; Acts 1987, No. 915, §2, eff. Sept. 1, 1987; Acts 2014, No. 136, §1.

{{NOTE: SEE ACTS 1987, NO. 915, §3.}}



RS 37:2358 - License; filing

§2358. License; filing

The board shall issue a license signed by the chairman, vice chairman, and all members of the board whenever a candidate for licensure is found to be qualified as provided in this Chapter. A copy of such license, so certified by the vice chairman as a true copy, shall be filed in the office of the secretary of the state of Louisiana by the administrative assistant of the board. Any filing fees in connection with such filing shall be paid, in advance, to the administrative assistant of the board by the person being licensed.

Added by Acts 1964, No. 347, §8; Acts 1987, No. 915, §2, eff. Sept. 1, 1987.

{{NOTE: SEE ACTS 1987, NO. 915, §3.}}



RS 37:2359 - Denial, revocation, or suspension of license; psychologist, provisional license; specialist in school psychology

§2359. Denial, revocation, or suspension of license; psychologist; provisional license; specialist in school psychology

A. A psychologist and anyone under the supervision of a psychologist shall conduct their activities in conformity with ethical and professional standards promulgated by the board under its current rules and regulations.

B. The board shall have the power and duty to suspend, place on probation, require remediation for a specified time, revoke any license to practice psychology, any provisional license to practice psychology, or any license to practice as a specialist in school psychology issued by the board, or take any other action specified in the rules and regulations whenever the board, by affirmative vote of at least four of its five members, shall find by a preponderance of the evidence that a psychologist, provisional licensed psychologist, or specialist in school psychology has engaged in any of the following acts or offenses:

(1) Fraud or deception in applying for or procuring a license to practice psychology.

(2) Practicing psychology in such a manner as to endanger the welfare of clients or patients, including but not limited to:

(a) Harassment, intimidation, or abuse, sexual or otherwise, of a client or patient.

(b) Engaging in sexual intercourse or other sexual contact with a client or patient.

(c) Gross malpractice, repeated malpractice, or gross negligence in the practice of psychology.

(3) Conviction of a felony. A copy of the record of conviction, certified by the clerk of the court entering the conviction, shall be conclusive evidence.

(4) Conviction of any crime or offense which reflects the inability of the practitioner to practice psychology with due regard for the health and safety of clients or patients.

(5) Use of repeated untruthful, deceptive, or improbable statements concerning the licensee's qualifications or the effects or results of proposed treatment, including functioning outside of one's professional competence established by education, training, and experience.

(6) Aiding or abetting the practice of psychology by any person not licensed by the board and in violation of this Chapter.

(7) Conviction of fraud in filing Medicare or Medicaid claims or in filing claims to any third party payor. A copy of the record of conviction, certified by the clerk of the court entering the conviction, shall be conclusive evidence.

(8) Exercising undue influence in such a manner as to exploit the client or patient for financial or other personal advantage to the practitioner or a third party.

(9) The suspension or revocation by another state of a license to practice psychology. A certified copy of the record of suspension or revocation of the state making such a suspension or revocation shall be conclusive evidence thereof.

(10) Refusal to appear before the board after having been ordered to do so in writing by a duly authorized agent of the board.

(11) Making any fraudulent or untrue statement to the board.

(12) Violation of the code of ethics adopted in the rules and regulations of the board or other immoral, unprofessional, or dishonorable conduct as defined in the rules and regulations of the board.

(13) Inability to practice psychology with reasonable skill and safety to patients or clients by reason of illness, inebriation, misuse of drugs, narcotics, alcohol, chemicals, or any other substance, or as a result of any mental or physical condition.

(14) Violation of any of the provisions of this Chapter or of the rules and regulations promulgated by the board thereunder.

(15) Failure to comply with mandatory reporter laws.

C. Proceedings for disciplinary action or for the denial or withholding of a license or provisional license under the authority of this Section shall be conducted in compliance with the Louisiana Administrative Procedure Act, R.S. 49:950 et seq. The board may require a person against whom disciplinary action has been taken by the board after hearing to pay reasonable costs of the proceedings incurred by the board for hearing and any judicial review, including attorney, stenographer, and witness fees. These costs shall be paid no later than thirty days after the adjudication by the board becomes final. No license or provisional license shall be issued, reinstated, or renewed until such costs have been paid.

D. The board may deny or withhold for a specified time not to exceed two years the granting of a license or provisional license to any applicant or candidate who has committed any of the acts or offenses set forth in Subsection B of this Section.

E. Suspension by the board of the license of a psychologist, a provisional license of a psychologist, or a license of a specialist in school psychology shall be for a period not exceeding two years.

F. A person who has been refused a license or provisional license, or whose license has been revoked, under the provisions of this Section, may reapply for licensure after more than two years have elapsed from the date such denial or revocation is legally effective.

G. The board shall notify all licensed psychologists, provisional licensed psychologists, and licensed specialists in school psychology of any disciplinary action taken against a licensed psychologist, a provisional licensed psychologist, a provisional licensed psychologist, or a licensed specialist in school psychology.

Added by Acts 1964, No. 347, §9; Acts 1987, No. 915, §2, eff. Sept. 1, 1987; Acts 2014, No. 136, §1; Acts 2014, No. 137, §1.

{{NOTE: SEE ACTS 1987, NO. 915, §3.}



RS 37:2360 - Violation and penalties

§2360. Violation and penalties

A. It shall be a misdemeanor:

(1) For any person not licensed under this Chapter or Part VI of Chapter 15 of this Title to represent himself as a psychologist; or

(2) For any person not licensed under this Chapter or Part VI of Chapter 15 of this Title to engage in the practice of psychology; or

(3) Except for medical psychologists duly licensed by the Louisiana State Board of Medical Examiners, for any person to represent himself as a psychologist during the time that his license as a psychologist shall be suspended or revoked or lapsed; or

(4) For any person to otherwise violate the provisions of this Chapter.

B. Such misdemeanor shall be prosecuted by the district attorney of the judicial district in which the offense was committed in the name of the people of the state of Louisiana.

C. Such misdemeanor shall be punishable upon conviction by imprisonment for not more than six months, or by a fine of not less than one hundred dollars nor more than five hundred dollars, or by both such fine and imprisonment. Each violation shall be deemed a separate offense.

Added by Acts 1964, No. 347, §10. Amended by Acts 1980, No. 415, §1; Acts 1985, No. 719, §1; Acts 1987, No. 915, §2, eff. Sept. 1, 1987; Acts 2009, No. 251, §8, eff. Jan. 1, 2010.

NOTE: See Acts 1987, No. 915, §3.



RS 37:2361 - Injunctive proceedings

§2361. Injunctive proceedings

A. The board may investigate any evidence or allegation which appears to show that any person is or may be in violation of any provision of this Chapter.

B. The board may apply for an injunction in any court of competent jurisdiction to enjoin any person from committing any act which is in violation of this Chapter.

C. If it be established that the defendant has been or is committing an act which is in violation of this Chapter, the court shall enter a decree perpetually enjoining said defendant from further committing such act.

D. In case of violation of any injunction issued under the provisions of this Section, the court may summarily try and punish the offender for contempt of court.

E. Such injunctive proceedings shall be in addition to, and not in lieu of, all penalties and other remedies as provided in this Chapter.

Added by Acts 1964, No. 347, §11; Acts 1987, No. 915, §2, eff. Sept. 1, 1987.

{{NOTE: SEE ACTS 1987, NO. 915, §3.}}



RS 37:2362 - Advertisement of psychological services

§2362. Advertisement of psychological services

The board may promulgate regulations to prohibit deceptive advertisements and representations concerning psychological services and the board may enforce this Section and its regulations under the provisions of R.S. 37:2361.

Added by Acts 1964, No. 347, §12; Acts 1987, No. 915, §2, eff. Sept. 1, 1987.

{{NOTE: SEE ACTS 1987, NO. 915, §3.}}



RS 37:2363 - Privileged communications

§2363. Privileged communications

A. In judicial proceedings, whether civil, criminal, or juvenile, legislative and administrative proceedings, and proceedings preliminary and ancillary thereto, a patient or client, or his legal representative, may refuse to disclose or prevent the disclosure of confidential information, including information contained in administrative records, communicated to a psychologist or a licensed specialist in school psychology licensed under this Chapter, or persons reasonably believed by the patient or client to be so licensed, or to their employees or other persons under their supervision, for the purpose of diagnosis, evaluation, or treatment of any mental or emotional condition or disorder.

B. In the absence of evidence to the contrary, the psychologist or licensed specialist in school psychology is presumed to be authorized to claim the privilege on behalf of the patient or client.

C. This privilege may not be claimed by or on behalf of the patient or client in the following circumstances:

(1) Where child abuse, elder abuse, or the abuse of individuals with disabilities or incompetent individuals is known or reasonably suspected.

(2) Where the validity of a will of a deceased former patient or client is contested or his mental or emotional condition is in issue otherwise in any judicial or administrative proceeding.

(3) Where such information is necessary for the defense of the psychologist or licensed specialist in school psychology in a malpractice action brought by the patient or client.

(4) Where an immediate threat of physical violence against a clearly identified victim or victims is disclosed to the psychologist or licensed specialist in school psychology.

(5) In the context of civil commitment proceedings, where an immediate threat of self-inflicted damage is disclosed to the psychologist or licensed specialist in school psychology.

(6) Where the patient or client puts his mental state in issue by alleging mental or emotional damages or condition in any judicial or administrative proceedings.

(7) Where the patient or client is examined pursuant to court order.

(8) Where the board is conducting an investigation or hearing based on a complaint made by the patient or client.

D. Notwithstanding the provisions of this Section, testimonial privileges, exceptions, and waiver with respect to communications between psychologist or licensed specialist in school psychology and patient are governed by the Louisiana Code of Evidence.

Added by Acts 1964, No. 347, §13; Acts 1987, No. 915, §2, eff. Sept. 1, 1987; Acts 1992, No. 376, §2, eff. Jan. 1, 1993; Acts 2014, No. 136, §1; Acts 2014, No. 811, §19, eff. June 23, 2014.

{{NOTE: SEE ACTS 1987, NO. 915, §3.}}



RS 37:2364 - Protected action and communication

§2364. Protected action and communication

There shall be no liability on the part of and no action for damages against:

(1) Any member of the board, its agents, or employees, or any member of a committee appointed or designated by the board, for any action undertaken or performed by such person within the scope of the duties, powers, and functions of the board or such committee when such person is acting without malice and in the reasonable belief that the action taken by him is warranted.

(2) Any person providing information to the board, its agents, or employees, or to a committee appointed or designated by the board, without malice and in the reasonable belief that such information is accurate.

Added by Acts 1964, No. 347, §14; Acts 1987, No. 915, §2, eff. Sept. 1, 1987.

{{NOTE: SEE ACTS 1987, NO. 915, §3.}}



RS 37:2365 - Scope of Chapter

§2365. Scope of Chapter

A. Members of other professions which are licensed or certified under the laws of this state shall be permitted to render services consistent with their professional training and code of ethics, provided they do not represent themselves as psychologists or their work as psychological. The provisions of this Subsection shall not apply to those persons duly licensed as medical psychologists by the Louisiana State Board of Medical Examiners.

B. Duly ordained clergy and Christian Science practitioners shall be permitted to function in their ministerial capacity provided they do not represent themselves as psychologists, or their work as psychological, unless they have been licensed under the provisions of this Chapter or Part VI of Chapter 15 of this Title.

C. The following persons may engage in activities defined as the practice of psychology, provided they do not represent themselves by any title which incorporates the word "psychologist" and provided they perform their activities under the supervision and functional authority of a psychologist licensed under this Chapter in accordance with regulations promulgated by the board:

(1) A matriculated graduate student whose activities constitute a part of the course of study for a graduate degree in psychology at a school or college.

(2) An individual pursuing post-doctoral training or experience in psychology, including persons seeking to fulfill the requirements for licensure under this Chapter.

(3) An assistant who is qualified under regulations promulgated by the board and who is employed by, or otherwise directly accountable to, a psychologist licensed under this Chapter.

D. Any nonresident duly licensed or certified for independent practice as a psychologist in the state of his residence, which state will permit residents of this state a like and similar privilege as provided in this Subsection, may, if an application is submitted to the board with payment of the appropriate fee, practice as a psychologist for a maximum of thirty days throughout a calendar year to the same extent and manner as if licensed in this state.

E. University or college faculty holding an earned doctoral degree in psychology from a regionally accredited institution of higher education may use the title "psychologist" in conjunction with their academic or research activities.

F. Unlicensed persons certified by the State Board of Elementary and Secondary Education in accordance with the provisions of R.S. 17:7.1(D) shall be permitted to perform their official duties and use the title "certified school psychologist" only within the context of their employment by a public agency regulated by the State Board of Elementary and Secondary Education.

Acts 1987, No. 915, §2, eff. Sept. 1, 1987; Acts 2009, No. 251, §8, eff. Jan. 1, 2010; Acts 2015, No. 255, §1.

NOTE: See Acts 1987, No. 915, §3.



RS 37:2366 - Drugs; medicine

§2366. Drugs; medicine

Except as provided in Part II of this Chapter, nothing in this Chapter shall be construed as permitting a psychologist licensed under this Chapter to administer or prescribe drugs, or in any manner engage in the practice of medicine as defined by the laws of this state.

Added by Acts 1964, No. 347, §16; Acts 1987, No. 915, §2, eff. Sept. 1, 1987; Acts 2004, No. 11, §1.

NOTE: See Acts 1987, No. 915, §3.



RS 37:2367 - Orders to nurses

§2367. Orders to nurses

Notwithstanding any law or rule or regulation to the contrary, including but not limited to Chapter 11 of Title 37 of the Louisiana Revised Statutes of 1950, it shall be considered to be within the scope of the practice of nursing as defined in Chapter 11 of said Title 37 for a registered nurse, licensed practical nurse, and any other health care provider licensed under Chapter 11 of Title 37 to execute and effectuate any order or direction otherwise within the scope of the practice of said health care provider when that order is within the scope of practice of psychology and given to him by a psychologist licensed under this Chapter and, when given in an institutional setting, the order is within the scope of the privileges granted to the psychologist by that institution.

Acts 1995, No. 1302, §1, eff. June 29, 1995.



RS 37:2371 - Definitions

PART II. MEDICAL PSYCHOLOGISTS

§2371. Definitions

As used in this Part, the following terms shall be defined as follows:

(1) "Board" shall mean the State Board of Examiners of Psychologists.

(2) "Certificate of prescriptive authority" shall mean a certificate issued by the board which grants a medical psychologist the authority to prescribe and to distribute, without charge, drugs and other procedures directly related thereto within the scope of practice of psychology in accordance with rules and regulations adopted by the board.

(3) "Drug" shall mean the same as the term "drug" as defined in R.S. 40:961(16), including controlled substances except narcotics, but shall be limited to only those agents related to the diagnosis and treatment of mental and emotional disorders as defined in R.S. 37:2352(5). "Narcotics" are defined as natural and synthetic opioid analgesics, and their derivatives used to relieve pain. Nothing in this Chapter shall be construed to permit a medical psychologist to administer or prescribe a narcotic.

(4) "Medical psychologist" shall mean the psychologist who has undergone specialized training in clinical psychopharmacology and has passed a national proficiency examination in psychopharmacology approved by the board and who holds from the board a current certificate of responsibility.

(5) "Prescription" shall mean an order for a drug or for a device or test directly related to the drug or to the decision to order or to continue or discontinue the order of the drug.

Acts 2004, No. 11, §1.



RS 37:2372 - Powers and duties

§2372. Powers and duties

The board shall:

(1) Provide for an application form for examination, certification, and certification renewal.

(2) Develop and implement a procedure to review the educational and training credentials of a psychologist applying for a certificate of prescriptive authority and for renewal of the certificate in accordance with current standards of professional practice.

(3) Issue a certificate of prescriptive authority to any duly qualified medical psychologist and renew the certificate of prescriptive authority of any medical psychologist who is not in violation of any provisions of this Part.

(4) Deny, revoke, or suspend a certificate of prescriptive authority of any medical psychologist who is found guilty of violating any provisions of this Part.

(5) Issue an identification number to be placed on the certificate of prescriptive authority.

(6) Maintain a current roster of every medical psychologist certified to prescribe under this Part, including each such medical psychologist's name, last known address, identification number issued by the board, and the Drug Enforcement Agency (DEA) registrations and numbers.

(7) Have all other powers necessary to implement the provisions of this Part.

Acts 2004, No. 11, §1.



RS 37:2372.1 - Authorization to obtain criminal history record information

§2372.1. Authorization to obtain criminal history record information

A. As used in this Section, the following terms shall have the following meaning:

(1) "Applicant" means an individual who has made application to the board for the issuance or reinstatement of any license, registration, certificate, permit, or any other designation deemed necessary to engage or assist in the practice of psychology that the board is authorized by law to issue.

(2) "Bureau" means the Louisiana Bureau of Criminal Identification and Information of the office of state police within the Department of Public Safety and Corrections.

(3) "Criminal history record information" means information collected by state and federal criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, bills of information, or any formal criminal charges, and any disposition arising therefrom, including sentencing, criminal correctional supervision, and release, but does not include intelligence for investigatory purposes, nor does it include any identification information which does not indicate involvement of the individual in the criminal justice system.

(4) "FBI" means the Federal Bureau of Investigation of the United States Department of Justice.

(5) "Licensure" means the granting of any license, permit, certification, or registration that the board is authorized to issue.

B. In addition to any other requirements established by regulation, the board may require an applicant, as a condition of licensure:

(1) To submit a full set of fingerprints, in a form and manner prescribed by the board.

(2) To permit the board to request and obtain state and national criminal history record information on the applicant.

(3) To collect from the applicant, in addition to all other applicable fees and costs, such amount as may be incurred by the board in requesting and obtaining state and national criminal history record information on the applicant.

C. In accordance with the provisions and procedures prescribed by this Section, the board may request and obtain state and national criminal history record information from the bureau and the FBI relative to any applicant for licensure whose fingerprints the board has obtained pursuant to this Section for the purpose of determining the applicant's suitability and eligibility for licensure.

D. Upon request by the board and upon the board's submission of an applicant's fingerprints and such other identifying information as may be required, the bureau shall conduct a search of its criminal history record information relative to the applicant and report the results of its search to the board within sixty days from receipt of any such request. The bureau may charge the board a processing fee for conducting and reporting on any such search.

E. If the criminal history record information reported by the bureau to the board does not provide grounds for disqualification of the applicant for licensure under the applicable law administered by the board, the board shall have the authority to forward the applicant's fingerprints and such other identifying information as may be required to the FBI with a request for a search of national criminal history record information relative to the applicant.

F. Any and all state or national criminal history record information obtained by the board from the bureau or FBI which is not already a matter of public record shall be deemed nonpublic and confidential information restricted to the exclusive use of the board, its members, officers, investigators, agents, and attorneys for the purpose of evaluating the applicant's eligibility or disqualification for licensure. No such information or records related thereto shall, except with the written consent of the applicant or by order of a court of competent jurisdiction, be released or otherwise disclosed by the board to any other person or agency.

Acts 2007, No. 274, §1.



RS 37:2373 - Certification; requirements

§2373. Certification; requirements

The board shall issue a certificate of prescriptive authority to any psychologist who files an application upon a form and in such a manner as the board prescribes, and who furnishes satisfactory evidence to the board that the psychologist meets each of the following requirements:

(1) Holds a current Louisiana license to practice psychology with an applied clinical speciality as defined by the board.

(2) Has successfully graduated with a post-doctoral master's degree in clinical psychopharmacology from a regionally accredited institution or equivalent to the post-doctoral master's degree as approved by the board. The curriculum shall include instruction in anatomy and physiology, biochemistry, neurosciences, pharmacology, psychopharmacology, clinical medicine/pathophysiology and health assessment, including relevant physical and laboratory assessment.

Acts 2004, No. 11, §1.



RS 37:2374 - Certificate of prescriptive authority; renewal

§2374. Certificate of prescriptive authority; renewal

A. The board shall implement a method for renewal of a certificate of prescriptive authority at the time of, and in conjunction with, the renewal of a medical psychologist's license to practice psychology.

B. Prior to the date of renewal of a certificate of prescriptive authority, each medical psychologist applying for such renewal shall present satisfactory evidence to the board of having annually completed thirty clock hours of acceptable continuing education, as determined by the board, relevant to the pharmacological treatment of mental and emotional disorders. The continuing education requirements under this Part shall be in addition to those continuing education requirements for licensure renewal under the provisions of LAC 46:LXIII.801 - 803.

Acts 2004, No. 11, §1.



RS 37:2375 - Certificate of prescriptive authority required to prescribe; prescribing practices

§2375. Certificate of prescriptive authority required to prescribe; prescribing practices

A. No medical psychologist shall issue a prescription unless the medical psychologist holds a valid certificate of prescriptive authority.

B. Each prescription issued by a medical psychologist shall:

(1) Comply with all applicable state and federal laws and regulations.

(2) Be identified as issued by the medical psychologist and shall include the identification number of the medical psychologist.

C.(1) A medical psychologist holding a valid certificate to prescribe shall prescribe only in consultation and collaboration with the patient's primary or attending physician, and with the concurrence of that physician. The medical psychologist shall also re-consult with the patient's physician prior to making changes in the patient's medication regimen, including dosage adjustments, adding or discontinuing a medication. The medical psychologist and the physician shall document the consultation in the patient's medical record.

(2) In the event a patient does not have a primary or attending physician, the medical psychologist shall not prescribe for that patient.

D. A medical psychologist shall not delegate the prescribing of a drug to any other individual.

Acts 2004, No. 11, §1.



RS 37:2376 - Drug Enforcement Agency; registration

§2376. Drug Enforcement Agency; registration

A. Each medical psychologist shall obtain a Drug Enforcement Agency (DEA) registration and number.

B. The DEA registration and number shall be filed with the board before the medical psychologist issues a prescription for a controlled substance.

Acts 2004, No. 11, §1.



RS 37:2377 - Coordination with the Louisiana Board of Pharmacy

§2377. Coordination with the Louisiana Board of Pharmacy

A. The board shall annually send to the Louisiana Board of Pharmacy a list of medical psychologists holding valid certificates of prescriptive authority. This list shall contain the following information:

(1) The name and identification number of each medical psychologist.

(2) The effective date for which the certificate of prescriptive authority is valued for each listed medical psychologist.

B. The board shall promptly notify the Louisiana Board of Pharmacy of the name of any medical psychologist who is added to or deleted from the list of medical psychologists certified to prescribe.

C. The board shall notify the Louisiana Board of Pharmacy in a timely manner of the revocation, suspension, or reinstatement of any certificate of prescriptive authority.

Acts 2004, No. 11, §1.



RS 37:2378 - Violation; penalties

§2378. Violation; penalties

Whoever violates any provision of this Part shall be guilty of a misdemeanor and shall, upon conviction, be imprisoned for not more than six months, fined not more than five hundred dollars, or both.

Acts 2004, No. 11, §1.



RS 37:2401 - Short title

CHAPTER 29. LOUISIANA PHYSICAL THERAPY PRACTICE ACT

§2401. Short title

This Chapter may be cited as the "Louisiana Physical Therapy Practice Act".

Acts 1966, No. 68, §1; Acts 1980, No. 398, §1; Acts 1983, No. 555, §1; Acts 1987, No. 208, §1, eff. Jan. 1, 1988; Acts 1990, No. 708, §1; Acts 1992, No. 731, §1; Acts 1993, No. 580, §1; Acts 2003, No. 1269, §1, eff. July 8, 2003; Acts 2009, No. 535, §4, eff. Jan. 1, 2010.

NOTE: See Acts 1987, No. 208, §3.



RS 37:2402 - Purpose and intent

§2402. Purpose and intent

A. This Chapter is enacted for the purpose of protecting the public health, safety, and welfare, and to provide for state administrative control, supervision, licensing, and regulation of the practice of physical therapy in Louisiana.

B. It is the intent of this Chapter that only individuals who meet and maintain prescribed standards of competence and conduct may engage in the practice of physical therapy as authorized by this Chapter. This Chapter shall be liberally construed to promote the public interest and to accomplish the purposes stated herein.

Acts 1983, No. 555, §1; Acts 1992, No. 731, §1; Acts 2009, No. 535, §4, eff. Jan. 1, 2010.



RS 37:2403 - Physical therapy board; composition

§2403. Physical therapy board; composition

A. The Louisiana Physical Therapy Board, hereinafter referred to as the "board", is hereby created within the Louisiana Department of Health. The board shall be domiciled in Lafayette Parish.

B. The board shall consist of seven members who shall be appointed by the governor as follows:

(1) Two members shall be physical therapists who possess an unrestricted license to practice physical therapy and who have been practicing in the state for no less than three years.

(2) One member shall be a physical therapist who possesses an unrestricted license to practice physical therapy and has been practicing in the state for no less than three years and shall be appointed from a list of names submitted by the Louisiana Hospital Association.

(3) Two members shall be physical therapists who possess an unrestricted license to practice physical therapy and have been practicing in the state for no less than three years and shall be appointed from a list of names submitted by the Louisiana Physical Therapy Association.

(4) One member shall be a physical therapist assistant who possesses an unrestricted license to assist in the practice of physical therapy as a physical therapist assistant and who has been practicing in the state for no less than three years.

(5) One member shall be a physician who possesses an unrestricted license to practice medicine in the state and who specializes in the practice of orthopedic surgery or the practice of physiatry and shall be appointed from a list of names submitted by the Louisiana State Medical Society.

C. The term of each board member shall be three years; however, initial board appointments may be for less than three years in order to establish staggered terms. Each appointment by the governor shall be submitted to the Senate for confirmation.

D. Any vacancy occurring in the membership of the board shall be filled in the same manner as the original appointment.

E. The governor may remove any member of the board for misconduct, incompetence, or neglect of duty.

F. No person shall be appointed to the board if they have served for more than two consecutive three-year terms.

Added by Acts 1966, No. 68, §1. Amended by Acts 1972, No. 674, §1; Acts 1983, No. 555, §1; Acts 1987, No. 208, §1, eff. Jan. 1, 1988; Acts 1992, No. 731, §1; Acts 1995, No. 885, §1; Acts 1995, No. 952, §1; Acts 2009, No. 535, §4, eff. Jan. 1, 2010.

NOTE: See Acts 1987, No. 208, §3.



RS 37:2404 - Board meetings; quorum; officers; compensation

§2404. Board meetings; quorum; officers; compensation

A. The board shall meet at least semiannually, on a date and at a time and place as it may designate, which shall include at least a meeting in January of each year to elect a chairman and secretary-treasurer from its membership. All meetings shall be held at the call of the chairman or at a call of a quorum of members upon not less than ten days written notice, unless such notice is waived. The presence of any member at any such meeting of the board shall constitute a waiver of notice thereof by such member. Notice shall comply with the provisions of R.S. 42:19.

B. Any four members of the board shall constitute a quorum for any business before the board.

C. Each board or committee member shall be entitled to a per diem of one hundred fifty dollars for attendance at board meetings or other official board approved business or activities, plus reimbursement of actual expenses reasonably necessary for attending board or committee meetings or for representing the board or participating in an official board approved activity. Board employees shall be entitled to reimbursement of actual expenses reasonably necessary for participating in or carrying out an official board approved activity.

Added by Acts 1966, No. 68, §1. Acts 1983, No. 555, §1; Acts 1992, No. 731, §1; Acts 2009, No. 535, §4, eff. Jan. 1, 2010.



RS 37:2405 - Powers and duties of the board; limitation

§2405. Powers and duties of the board; limitation

A. The responsibility for enforcement of the provisions of this Chapter is hereby vested in the board, which shall have all the powers, duties, and authority specifically granted by or necessary for the enforcement of this Chapter, including:

(1) Establishing rules and procedures for granting licenses, and the requirements therefor, to persons governed by this Chapter, including imposing limitations as to the number of times an examination may be taken and the conditions upon which reexamination may be had, which conditions shall be determined by the board.

(2) Issuing licenses to those possessing the necessary qualifications therefor, and taking appropriate administrative action to regulate the practice of physical therapy in the state.

(3) Adopting a seal which shall be affixed to all licenses.

(4) Adopting rules necessary for the efficient operation of the board in accordance with the provisions of the Administrative Procedure Act, R.S. 49:950 et seq.

(5) Keeping a record of all meetings of the board.

(6) Publishing and making available a register of all persons licensed under this Chapter, including the name and current address of each licensee.

(7) Updating its records annually.

(8) Establishing by rule the standards of practice.

(9) Reporting annually to the governor and to the presiding officer of each house of the legislature on the condition of the practice of physical therapy in the state, making recommendations for improvement of the practice of physical therapy or the operation of the board, and submitting a record of the proceedings of the board during the year, together with the names of all physical therapists and physical therapist assistants to whom the board issued licenses during the year.

B. The board may:

(1) Authorize any member of the board to make any affidavit necessary for the issuance of any injunction or other legal process authorized under this Chapter.

(2) Employ counsel to carry out the provisions of this Chapter, if the fees of the counsel and the costs of all proceedings, except criminal prosecutions, are paid by the board out of its own funds.

(3) Employ inspectors, special agents, and investigators.

(4) Issue subpoenas to require attendance, testimony, and the production of documents to enforce the laws and rules relative to the practice of physical therapy and to secure evidence of violations thereof.

(5) Employ an executive director and necessary clerical assistance to carry out the administrative work of the board, fix the compensation thereof, and incur other necessary expenses.

(6) Administer oaths in the taking of testimony upon any matters appertaining to the duties of the board.

(7) Establish requirements for continuing education by licensees and continuing education course review and approval as the board deems appropriate.

(8) Seek injunctive relief to prohibit any person from practicing physical therapy as defined in this Chapter without being licensed as provided herein.

(9) Issue cease and desist orders to licensees and other persons or entities who are engaged in any activity, conduct, or practice constituting a violation of any provision of this Chapter or board rule. As to licensees, in addition to the injunctive relief provided for in this Chapter, the failure to comply with a cease and desist order may also be made the basis of disciplinary action.

(10) Conduct disciplinary proceedings pursuant to the provisions of the Administrative Procedure Act and impose sanctions on the practice of licensees who have violated this Chapter, the rules of the board, or standards of practice. Sanctions may be imposed by means of voluntary consent orders or by decisions of the board.

(11) Require that all costs of board proceedings relating to a specific disciplinary case, including the members' per diem and expenses, the cost of investigators, stenographers, attorney fees, and other reasonably associated costs be reimbursed to the board as a part of a consent order or board decision in that proceeding.

(12) Adopt by rule a Patients' Bill of Rights.

(13) Appoint licensees or members of the public as Advisory Committee members or to other committees which may be deemed useful in meeting the responsibilities of the board.

(14) Adopt by reference all or part of the following codes, guides, and standards of the American Physical Therapy Association: Code of Ethics, Guide for Professional Conduct, Standards of Ethical Conduct for the Physical Therapist Assistant, and Guide for Conduct of the Physical Therapist Assistant, except when such are in conflict with this Chapter or the rules of the board.

C. The board shall not have authority to expand the practice of physical therapy.

Added by Acts 1966, No. 68, §1. Acts 1983, No. 555, §1; Acts 1992, No. 731, §1; Acts 2009, No. 535, §4, eff. Jan. 1, 2010.



RS 37:2406 - Immunity from personal liability; boards and others; confidentiality

§2406. Immunity from personal liability; boards and others; confidentiality

A. There shall be no liability on the part of and no action for damages against:

(1) Any member of the board, its agents, employees, attorneys, or any member of a committee appointed or designated by the board, for any action undertaken or performed by such person within the scope of the duties, powers, and functions of the board or such committee when such person is acting without malice and in the reasonable belief that the action taken by him is warranted.

(2) Any person or health care entity providing information or reports to the board, its agents or employees, or to a committee appointed or designated by the board, without malice and in the reasonable belief that such information is accurate, including information or reports required by the provisions of R.S. 37:1745.14. Such immunity from liability shall additionally be in accordance with the provisions of R.S. 37:1745.16.

B. Information or reports concerning or relating to improper conduct by or the impairment of a licensed physical therapist or physical therapist assistant provided to the board or gathered by the board through investigation, including in compliance with the provisions of R.S. 37:1745.14, shall be, in accordance with the provisions of R.S. 37:1745.15, confidential.

Added by Acts 1966, No. 68, §1; Amended by Acts 1972, No. 674, §1; Acts 1987, No. 208, §1; Acts 2001, No. 296, §1; Acts 2009, No. 535, §4, eff. Jan. 1, 2010.



RS 37:2407 - Practice of physical therapy defined

§2407. Practice of physical therapy defined

A. When used in this Chapter, the following words and phrases shall have the following meaning, unless the context clearly indicates otherwise:

(1) "Initial physical therapy evaluation" means the physical therapy assessment and resulting interpretation of a patient's condition through use of patient history, signs, symptoms, objective tests, or measurements to determine neuromusculoskeletal and biomechanical dysfunctions to determine the need for physical therapy. The conclusions of such initial physical therapy evaluation may be reported to the patient and may be used to establish treatment goals. The results of an initial physical therapy evaluation or physical therapy consultation shall be reported to the referring or treating physician, dentist, chiropractor, or podiatrist.

(2) "Physical therapist" includes equally physiotherapist, physical therapist, and P.T. and is a person who is a graduate of an accredited school of physical therapy, which school, at the time of graduation was approved by the Commission on Accreditation in Physical Therapy Education or the board and who practices physical therapy as defined in this Chapter.

(3) "Physical therapist assistant" includes equally physical therapist assistant, physiotherapist assistant, and P.T.A., and is a person who is a graduate of an accredited school of physical therapist assisting, which school, at the time of graduation, was approved by the Commission on Accreditation in Physical Therapy Education or the board. A physical therapist assistant assists in the practice of physical therapy in accordance with the provisions of this Chapter, and works under the supervision of a physical therapist by performing such patient-related activities assigned by a physical therapist which are commensurate with the physical therapist assistant's education, training, and experience.

(4) "Physical therapy", noun and adjective, means equally physiotherapy and physical therapy.

(5) "Practice of physical therapy" is the health care profession practiced by a physical therapist licensed under this Chapter and means the holding out of one's self to the public as a physical therapist and as being engaged in the business of, or the actual engagement in, the evaluation and treatment of any physical or medical condition to restore normal function of the neuromuscular and skeletal system, to relieve pain, or to prevent disability by use of physical or mechanical means, including therapeutic exercise, mobilization, passive manipulation, therapeutic modalities, and activities or devices for preventative, therapeutic, or medical purposes, and further shall include physical therapy evaluation, treatment planning, instruction, consultative services, and the supervision of physical therapy supportive personnel, including physical therapist assistants.

B. As used in this Chapter, "physical therapy" does not include the use of roentgen rays and radium, isotopes, and ionizing radiation for diagnostic and therapeutic purposes.

C. In seeking and receiving reimbursement for services, an initial physical therapy evaluation as defined in this Chapter shall be considered a physical therapy diagnosis and shall not constitute the practice of medicine.

D. Words used in one gender apply also to the other, except as otherwise clearly indicated by the context.

Acts 1990, No. 708, §1; Acts 2009, No. 535, §4, eff. Jan. 1, 2010.



RS 37:2408 - License required; limitations

§2408. License required; limitations

A. No person shall practice, or in any way hold himself out, or designate himself, as a physical therapist or a physical therapist assistant unless licensed by the board.

B. A person employed as a physical therapist or a physical therapist assistant by the United States government, or any department, agency, or bureau thereof, shall not be required to obtain a license under the provisions of this Chapter. However, such person may engage in the practice of physical therapy outside the course and scope of such federal employment only after obtaining a license in accordance with this Chapter.

C. A license issued pursuant to this Chapter does not authorize the diagnosis of disease.

Acts 1990, No. 708, §1; Acts 2009, No. 535, §4, eff. Jan. 1, 2010.



RS 37:2409 - Qualifications for license; physical therapists

§2409. Qualifications for license; physical therapists

To qualify for a license as a physical therapist, an applicant shall:

(1) Be at least twenty-one years of age.

(2) Be a citizen of the United States or have obtained legal authority to work in the United States, and have proper documentation evidencing this fact.

(3) Be of good moral character.

(4) Have paid all fees required by this Chapter.

(5) Have graduated from a school of physical therapy, which school, at the time of such graduation, was approved by the Commission on Accreditation in Physical Therapy Education or the board.

(6) Pass an examination to the satisfaction of the board as provided for in R.S. 37:2414.

Added by Acts 1966, No. 68, §1. Amended by Acts 1972, No. 674, §1; Acts 1992, No. 731, §1; Acts 2009, No. 535, §4, eff. Jan. 1, 2010.



RS 37:2410 - Qualifications for license; foreign graduates

§2410. Qualifications for license; foreign graduates

A graduate of a school of physical therapy outside of the United States may qualify for a license as a physical therapist upon compliance with the provisions of R.S. 37:2409(1), (2), (3), and (4), as well as with the following provisions:

(1) Presents in person his original diploma or facsimile, with English translation, from the physical therapy school from which he was graduated, together with a letter of recommendation from the dean or any other senior administrator of that school.

(2) Provides indisputable proof of identity as specified by the board and a valid social security number.

(3) Presents proof of certification or licensing as a physical therapist in the country where he completed his education.

(4) Demonstrates in a personal interview his ability to read, write, speak, and understand English fluently.

(5) Obtains from the board a provisional license to engage in supervised clinical practice under the direction and supervision of a physical therapist licensed under this Chapter. The period of supervised clinical practice shall be for at least six months but not more than eighteen months, based on full-time employment, except that the board, in its discretion, may accept part-time employment during the periods of time set forth above as compliance with the requirements for supervised clinical practice.

(6) Presents written evidence satisfactory to the board that he has completed the required period of supervised clinical practice, that he is competent to practice physical therapy, and that he has passed the examination as provided for in R.S. 37:2414.

Added by Acts 1966, No. 68, §1. Amended by Acts 1978, No. 667, §1; Acts 1980, No. 398, §1; Acts 1983, No. 555, §1; Acts 1992, No. 731, §1; Acts 2003, No. 1269, §1, eff. July 8, 2003; Acts 2009, No. 535, §4, eff. Jan. 1, 2010.



RS 37:2411 - Qualifications for license; physical therapist assistant

§2411. Qualifications for license; physical therapist assistant

To be qualified for a license as a physical therapist assistant, an applicant shall:

(1) Be at least nineteen years of age.

(2) Be of good moral character.

(3) Have paid all fees required by this Chapter.

(4) Have graduated from an accredited school of physical therapist assisting, which school, at the time of such graduation, was approved by the Commission on Accreditation in Physical Therapy Education or the board. However, the board shall not require an applicant to have completed a course of training in excess of that required for an associate degree.

(5) Pass an examination to the satisfaction of the board as provided for in R.S. 37:2414.

Acts 1983, No. 555, §1; Acts 2009, No. 535, §4, eff. Jan. 1, 2010.



RS 37:2412 - License reciprocity

§2412. License reciprocity

In its discretion, the board may waive examination, and may license an applicant who is licensed and in good standing under the laws of another state, territory, or district, if the requirements for licensing of physical therapists or physical therapist assistants were, at the date of licensing therein, substantially equal to the requirements then or subsequently in force in Louisiana, and if the state, territory, or district from whence the applicant comes accords a similar licensing privilege without examination to licensees under this Chapter.

Acts 2009, No. 535, §4, eff. Jan. 1, 2010.



RS 37:2413 - Application for license

§2413. Application for license

A. An applicant for a license as a physical therapist or a physical therapist assistant shall file a written application on forms provided by the board, together with the required license fee. In addition to meeting all other application requirements provided by this Chapter or board rules the applicant shall present evidence satisfactory to the board of his qualifications as required under this Chapter.

B. In order to determine an applicant's suitability for licensing, the board may require applicants for initial licensure to furnish a full set of fingerprints to facilitate a criminal background investigation. The board shall submit it to the Federal Bureau of Investigation for a national criminal history background check. The Louisiana State Police shall report the result of the criminal history background check to the board which may use that information to determine the applicant's moral character and suitability for licensing.

C. In addition to the fees authorized by this Chapter, the board may require the applicant to reimburse the board or the law enforcement agency for the expense of fingerprinting and facilitating the criminal background check.

Acts 1983, No. 555, §1; Acts 2009, No. 535, §4, eff. Jan. 1, 2010.



RS 37:2414 - Examination

§2414. Examination

The board shall provide for the examination of applicants for licensing as physical therapists or physical therapist assistants under such terms and conditions as it may determine. The examination shall test the applicant's knowledge of such subjects as the board may deem useful in determining the applicant's fitness to practice physical therapy and may include demonstrations and written and oral tests.

Added by Acts 1966, No. 68, §1; Acts 1992, No. 731, §1; Acts 2009, No. 535, §4, eff. Jan. 1, 2010.



RS 37:2415 - Issuance of license; updating contact information

§2415. Issuance of license; updating contact information

A. If an applicant meets the requirements of this Chapter, the board shall issue the applicant a license to practice physical therapy.

B. Each licensee is responsible for reporting a name change and changes in business and home address, telephone numbers, and e-mail address to the board within thirty days of such change.

Acts 1983, No. 555, §1; Acts 2009, No. 535, §4, eff. Jan. 1, 2010.



RS 37:2416 - Emergency exemptions

§2416. Emergency exemptions

No license is required by this Chapter under the following circumstances:

(1) A physical therapist who is licensed in a jurisdiction of the United States and who enters this state to provide physical therapy during a declared local, state, or national disaster or emergency. This exemption applies for no longer than sixty days following the declaration of the emergency. In order to be eligible for this exemption the physical therapist shall notify the board of his intent to practice within the state.

(2) A physical therapist licensed in a jurisdiction of the United States who is forced to leave his residence or place of employment due to a declared local, state, or national disaster or emergency and as a result of such displacement seeks to practice physical therapy. This exemption applies for no more than sixty days following the declaration of the emergency. In order to be eligible for this exemption the physical therapist shall notify the board of his intent to practice within the state.

(3) A physical therapist assistant who is licensed in a jurisdiction of the United States and is assisting a physical therapist engaged specifically in activities related to Paragraphs (1) and (2) of this Section.

Added by Acts 1966, No. 68, §1; Acts 2009, No. 535, §4, eff. Jan. 1, 2010.



RS 37:2417 - License renewal

§2417. License renewal

A. A license issued under the provisions of this Chapter shall be renewed by its holder in accordance with the rules of the board.

B. Any license not renewed in accordance with the rules of the board shall automatically expire at the end of its term, after which the licensee shall not practice in Louisiana.

C. An expired license may be reinstated upon application to the board by the licensee with a satisfactory explanation for the failure to renew and the payment of both the renewal fee and reinstatement fee. The denial of such application is subject to review by the courts.

Added by Acts 1966, No. 68, §1; Acts 2009, No. 535, §4, eff. Jan. 1, 2010.



RS 37:2418 - Authority to practice as a physical therapist or physical therapist assistant

§2418. Authority to practice as a physical therapist or physical therapist assistant

A. A physical therapist or physical therapist assistant licensed in Louisiana is authorized to practice physical therapy as defined in this Chapter. A physical therapist is responsible for managing all aspects of the physical therapy care of each patient.

B.(1) Without prescription or referral, a physical therapist may perform an initial evaluation or consultation of a screening nature to determine the need for physical therapy and may perform physical therapy or other services provided in Subsection C of this Section.

(2)(a) For the treatment of a condition within the scope of physical therapy, other than under the circumstances provided for in Subsection C of this Section, a physical therapist may implement physical therapy treatment with or without a prescription or referral of a person licensed to practice medicine, surgery, dentistry, podiatry, or chiropractic if the physical therapist meets one of the following criteria:

(i) The physical therapist has a doctorate degree in physical therapy from an accredited institution.

(ii) The physical therapist has five years of licensed clinical practice experience.

(b) If, after thirty calendar days of implementing physical therapy treatment pursuant to this Paragraph, the patient has not made measurable or functional improvement, the physical therapist shall refer the patient to an appropriate healthcare provider. The board shall take appropriate disciplinary action against any physical therapist who fails to refer a patient pursuant to this Paragraph.

(3) No physical therapist shall render a medical diagnosis of a disease.

(4)(a) The provisions of this Section shall not be construed to have any effect on the provisions of R.S. 23:1121 or 1203.1.

(b) The provisions of this Section shall not be construed to have any effect on the monetary limit provided for in R.S. 23:1142.

C. Physical therapy services may be performed without a prescription or referral under any of the following circumstances:

(1) To a child with a diagnosed developmental disability pursuant to the child's plan of care.

(2) To a patient of a home health care agency pursuant to the patient's plan of care.

(3) To a patient in a nursing home pursuant to the patient's plan of care.

(4) Related to conditioning or to providing education or activities in a wellness setting for the purpose of injury prevention, reduction of stress, or promotion of fitness.

(5) To an individual for a previously diagnosed condition or conditions for which physical therapy services are appropriate after informing the health care provider rendering the diagnosis. The diagnosis shall have been made within the previous ninety days. The physical therapist shall provide the health care provider who rendered such diagnosis with a plan of care for physical therapy services within the first fifteen days of physical therapy intervention.

D. Nothing in this Chapter shall be construed to create liability of any kind for the health care provider rendering the diagnosis pursuant to Paragraph (C)(5) of this Section for a condition, illness, or injury that manifested itself after such diagnosis or for any alleged damages as a result of physical therapy services performed without a prescription or referral from a person licensed to practice medicine, surgery, dentistry, podiatry, or chiropractic.

E. Physical therapy services performed without a prescription or referral from a person licensed to practice medicine, surgery, dentistry, podiatry, or chiropractic shall not be construed to mandate coverage for physical therapy services under any health care plan, insurance policy, or workers' compensation plan or circumvent any requirement for preauthorization of services in accordance with any health care plan, insurance policy, or workers' compensation plan.

F.(1) A person licensed under this Chapter as a physical therapist assistant shall perform treatments only under the direction and supervision of a licensed physical therapist. The duties assigned to the physical therapist assistant shall be commensurate with the physical therapist assistant's education, training, and experience.

(2) Notwithstanding any provision of law or rule to the contrary, the supervision requirements of a physical therapist assistant shall only be the following:

(a) It is the responsibility of each physical therapist to determine the number of physical therapist assistants he can supervise safely; however, in no case shall the number of individuals supervised by a physical therapist exceed five individuals, nor exceed the following limitations as to supervised personnel:

(i) No more than four physical therapist assistants or technicians or any combination thereof.

(ii) No more than two provisional licensees.

(iii) No more than five students.

(b) A supervising physical therapist is responsible for and shall participate in the patient's care.

(c) A supervising physical therapist shall be readily accessible by beeper or telephone and available to the patient by the next scheduled treatment session upon request of the patient or physical therapist assistant.

(d) A physical therapist assistant's duties shall not include interpretation or implementation of referrals or prescriptions, performance of evaluations, or the determination or major modification of treatment programs.

(e) A supervising physical therapist shall hold documented conferences with the physical therapist assistant regarding the patient. The physical therapist is responsible for determining the frequency of the conferences consistent with accepted standards of practice; however, such conferences shall occur at least every sixth treatment day or every thirty days, whichever occurs first.

(f) A supervising physical therapist shall treat and reassess the patient at least every sixth treatment day or every thirty days, whichever occurs first.

(g) A supervising physical therapist shall treat the patient for his final treatment session when feasible and write a discharge summary.

(3) A physical therapist assistant shall in no way hold himself out to be a physical therapist and shall make known to patients his title as a licensed physical therapist assistant.

(4) Notwithstanding any rule or regulation to the contrary, for the purposes of supervision of physical therapist assistants by a physical therapist, a nursing home as defined by R.S. 40:2009.2(1) shall not be defined as a place of residence or as a home health setting. Any rule or regulation to the contrary shall be null and void. Supervision requirements for a physical therapist assistant performing treatments in a nursing home shall be consistent regardless of whether the patient is in a skilled or non-skilled nursing bed.

Added by Acts 1978, No. 667, §1. Amended by Acts 1980, No. 398, §1; Acts 2009, No. 535, §4, eff. Jan. 1, 2010; Acts 2010, No. 139, §1; Acts 2016, No. 396, §1, eff. June 6, 2016.



RS 37:2419 - Use of titles and terms; restrictions

§2419. Use of titles and terms; restrictions

A. The board shall determine by rule the appropriate use of professional credentials by licensees.

B. No person or business entity, its employees, agents, or representatives shall use in connection with that person's name or the name or activity of the business, the words "physical therapy", "physical therapist", "physiotherapy", "physiotherapist", "registered physical therapist", "licensed physical therapist", "doctor of physical therapy", the letters "PT", "DPT", "LPT", "RPT", or any other words, abbreviations, or insignia indicating or implying directly or indirectly that physical therapy is provided or supplied, unless such services are provided by or under the direction of a physical therapist licensed pursuant to this Chapter.

C. No person or business entity shall advertise or otherwise promote another person as being a "physical therapist" or "physiotherapist" unless the individual so advertised or promoted is licensed as a physical therapist under this Chapter. No person or business entity shall offer, provide, or bill any other person for "physical therapy" or "physiotherapy" unless the individual performing those services is licensed pursuant to this Chapter.

D. A physical therapist assistant shall use the letters "PTA" immediately following his name to designate licensure under this Chapter.

E. No person shall use the title "physical therapist assistant", the letters "PTA", or any other words, abbreviations, or insignia in connection with that person's name to indicate or imply, directly or indirectly, that the person is a physical therapist assistant unless the person is licensed as a physical therapist assistant pursuant to this Chapter.

Acts 1990, No. 708, §1; Acts 2009, No. 535, §4, eff. Jan. 1, 2010.



RS 37:2420 - Disciplinary actions

§2420. Disciplinary actions

A. After due notice and hearing, the board may refuse to license any applicant, or may refuse to renew the license of any person, or may restrict, suspend, or revoke any license upon proof that the person has:

(1) Practiced physical therapy in violation of the provisions of this Chapter, the rules of the board, or standards of practice.

(2) Attempted to or obtained a license by fraud or misrepresentation.

(3) Committed repeated acts of negligence or incompetence in the practice of physical therapy.

(4) Been convicted of a felony in the courts of any state, district, territory, or country. Conviction, as used in this Paragraph, shall include a plea or verdict of guilty, an admission or finding of guilt, or a plea of nolo contendere.

(5) Been habitually intemperate or abused controlled dangerous substances as defined by federal or Louisiana law.

(6) Had his license to practice physical therapy revoked or suspended, or has had other disciplinary action taken against him, or has had his application for a license refused, revoked, or suspended by the authorities of another state, district, territory, or country.

(7) Been found guilty of unprofessional conduct or sexual misconduct, including but not limited to departure from, or failure to conform to, the minimal standards of acceptable and prevailing physical therapy practice, in which proceeding actual injury to a patient need not be established.

(8) Engaged directly or indirectly in the division, transferring, assigning, rebating, or refunding of fees received for professional service with a referring practitioner or any relative or business associate of that referring practitioner. However, nothing in this Paragraph shall be construed as prohibiting the members of any properly organized business entity recognized by law and comprised of physical therapists from dividing that amount of fees received for professional services among themselves as they determine by contract necessary to defray their joint operating expenses.

B. Any action of the board taken under this Section shall be subject to notice requirements and hearing, adjudication, and appeal proceedings in accordance with the rules adopted by the board and the Administrative Procedure Act.

C. Refusal to grant a license for failure to pass the licensing examination required by the board shall not require notice and a hearing.

Acts 1993, No. 580, §1; Acts 2009, No. 535, §4, eff. Jan. 1, 2010.



RS 37:2421 - Violations; penalties

§2421. Violations; penalties

A. No person shall:

(1) Sell or falsely obtain or furnish any physical therapy diploma or license, or aid or abet therein.

(2) Practice physical therapy without a lawfully issued, current, and valid license, except as otherwise provided in this Chapter.

(3) Use in connection with his name any designation tending to imply that he is a licensed physical therapist or a physical therapist assistant unless duly licensed to practice under the provisions of this Chapter.

B. Any person who, or legal entity which, commits or assists in the commission of any violation listed in Subsection A of this Section, or any legal entity which knowingly employs a person who engages in, or which legal entity otherwise facilitates or assists in the unlicensed practice of physical therapy shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not less than one hundred dollars nor more than five hundred dollars, or imprisoned for not less than thirty days nor more than six months, or both, and, in addition, a board licensee may have his license restricted, suspended, or revoked by the board. Each violation shall constitute a separate offense, and, for such additional violations, at the discretion of the court, such person or legal entity may be subject to a fine of not less than five hundred dollars or imprisonment of not less than six months, or both.

Acts 1993, No. 580, §1; Acts 2009, No. 535, §4, eff. Jan. 1, 2010.



RS 37:2422 - Cease and desist orders; injunction; attorney fees; costs

§2422. Cease and desist orders; injunction; attorney fees; costs

A. In addition to or in lieu of the criminal penalties or administrative remedies or sanctions provided in this Chapter or board rule, the board may issue an order to any licensee or other person or entity engaged in any activity, conduct, or practice constituting a violation of any provision of this Chapter or board rule, other than a person holding a license as a health care provider from another Louisiana licensing board, directing such person or entity to forthwith cease and desist from such activity, conduct, or practice. Such order shall be issued in the name of the state of Louisiana, under the official seal of the board. With regard to a person licensed as a health care provider by another Louisiana licensing board, notification of suspected violations of this Chapter or of board rules shall be sent to the director of the board which issued a license to that person for review and response to the Louisiana Physical Therapy Board from that licensing board.

B. If the person or entity to whom the board directs a cease and desist order does not cease and desist the prohibited activity, conduct, or practice within three business days from receipt of such cease and desist order, the board, through its proper officer or agent, may seek and cause to issue in any court of competent jurisdiction and venue a writ of injunction, including a temporary restraining order, enjoining any such person or entity from engaging in the proscribed activity, conduct, or practice.

C. In a suit for an injunction, the board may demand of the defendant reasonable attorney fees, associated investigative and administrative expenses, and the costs of court. The judgment for attorney fees, expenses, and costs may be rendered in the same judgment in which the injunction is made absolute.

D.(1) Upon proper showing by the board that such person or entity has engaged in any activity, conduct, or practice prohibited by this Chapter or board rule, the court shall issue a temporary restraining order enjoining the person or entity from engaging in such unlawful activity, conduct, or practice pending the hearing on a preliminary injunction, and, in due course, a permanent injunction shall be issued after a hearing, commanding the cessation of the unlawful activity, conduct, or practice complained of, all without the necessity of the board having to give bond as ordinarily required in such cases.

(2) A temporary restraining order, preliminary injunction, or permanent injunction issued pursuant to this Section shall not be subject to being released upon bond.

E. The trial of the proceeding for injunction shall be summary and by the judge without a jury.

Acts 2003, No. 1269, §1, eff. July 8, 2003; Acts 2009, No. 535, §4, eff. Jan. 1, 2010.



RS 37:2423 - Exemptions; prohibitions

§2423. Exemptions; prohibitions

A. This Chapter does not restrict a person licensed under any other law of this state from engaging in the profession or practice for which that person is licensed if that person does not represent, imply, or claim that he is a physical therapist or a provider of physical therapy.

B. A person who is not licensed as a physical therapist or a physical therapist assistant in accordance with this Chapter may be employed in a hospital, institution, clinic, physician's office, or athletic training room to administer treatment under the direction and supervision of a licensed physician; however, the treatment administered shall not be identified as physical therapy, and further provided that such person administering such treatment shall not hold himself out, nor be held out by others as a physical therapist or physical therapist assistant.

C. No provision in this Chapter shall preclude either physical therapists or other health care providers from billing for or being reimbursed for physical medicine procedures, therapy treatments, or physical modalities which they are licensed to perform and which fall within their respective scope of practice.

D. Physical therapists may not profess to provide "spinal manipulation" or "spinal adjustment" or use these terms for advertising purposes. However, this Chapter shall preclude other health care providers from professing the practice of physical therapy and from the use of the terms "physical therapy", "P.T.", or "physiotherapy" for advertising purposes unless licensed under this Chapter.

Acts 2009, No. 535, §4, eff. Jan. 1, 2010.



RS 37:2424 - Fees; receipts and disbursements

§2424. Fees; receipts and disbursements

A. The board may establish and collect fees, which shall be deposited into the treasury of the board. The fees shall be established by rule adopted in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., and shall not exceed the schedule provided for in Subsection C of this Section.

B. All board expenses and compensation of board members and employees shall be paid out of board funds only, and shall not be charged to the state. The financial records of the board shall be subject to an annual audit.

C. Fees assessed by the board shall not exceed the following amounts:

(1) Application fee

$400.00

(2) Reinstatement fee

$200.00

(3) Annual license renewal fee

$200.00

(4) License verification fee

$ 50.00

(5) Duplicate wall license fee

$ 50.00

(6) Duplicate wallet license fee

$ 50.00

Acts 2009, No. 535, §4, eff. Jan. 1, 2010.



RS 37:2441 - HEARING AID DEALERS

CHAPTER 30. HEARING AID DEALERS

§2441. Registration and licensing required

In order to protect the public welfare, aid the Department of Revenue in collecting sales taxes on labor and on retail prices of hearing aids, and material used in the service and maintenance of hearing aids; to protect privately owned property and to provide an adequate supply of licensed dealers throughout the state by the establishment of the apprenticeship training program by the board; any person rendering or offering to render services for the sale, maintenance, and repair of any type of hearing aid as defined in R.S. 37:2442 shall hereafter be required to be registered and licensed as hereinafter provided, and it shall be unlawful for any person to engage in or offer to engage in the state hearing aid sales and repair service as defined in R.S. 37:2442 unless duly registered and licensed in accordance with this Chapter or as an audiologist under the provisions of Chapter 34 of Title 37 of the Louisiana Revised Statutes of 1950; that there is hereby created a board to be known as the Louisiana Board for Hearing Aid Dealers.

Acts 1968, No. 302, §1, eff. Jan. 1, 1969; Acts 1995, No. 892, §2; Acts 1997, No. 658, §2.



RS 37:2442 - Definitions

§2442. Definitions

The following words or phrases, when used in this Chapter, shall have the following meanings:

(1) "Board" shall mean the Louisiana Board for Hearing Aid Dealers.

(2) "Hearing aid" means any wearable instrument or device designed for or represented as aiding or compensating for defective human hearing and any parts, attachments or accessories of such an instrument or device.

(3) "License" includes a temporary license and a certificate of endorsement.

(4) "Practice of selling and fitting hearing aids" means the necessary audiometry and other acoustic measurements essential to determine the parameters needed in amplification, selection, and adaptation of the appropriate hearing instruments, the making of a proper ear impression for the instrument selected, fitted, and delivered, the inspection of the ear canal with an otoscope before taking the impression, and all the instruction and guidance necessary to maximize use of amplification.

(5) "Repair service and maintenance" means to restore by replacing a part or putting together what is torn or broken; to restore to a good or sound condition after decay or damage; mend; to fix anything that is broken.

(6) Unethical conduct includes but is not limited to the following:

(a) The obtaining of any fee or the making of any sale by fraud or misrepresentation.

(b) Employing directly or indirectly any suspended or unlicensed person to perform any work covered by this Chapter.

(c) Using or causing or prompting the use of any advertising matter, promotional literature, testimonial, guarantee, warranty label, brand, insignia or any other representation however disseminated or published, which is misleading, deceiving, improbable, or untruthful.

(d) Advertising a particular model, type or kind of hearing aid for sale when purchasers or prospective purchasers responding to the advertisement cannot purchase or are dissuaded from purchasing the advertised model, type or kind where it is established that the purpose of the advertisement is to obtain prospects for the sale of a different model, type or kind than that advertised.

(e) Representing that the professional services or advice of a physician or audiologist will be used or made available in the selling, fitting, adjustment, maintenance, or repair of hearing aids when that is not true, or using the words "doctor", "clinic", "clinical", and/or "research audiologist", "audiologic", or any other like words, abbreviations, or symbols which tend to connote audiological or professional services, when such use is not accurate.

(f) Habitual intemperance.

(g) Gross immorality.

(h) Permitting another to use his license or certificate.

(i) To defame competitors by falsely imputing to them dishonorable conduct, inability to perform contracts, questionable credit standing, or by other false representations, or falsely to disparage the products of competitors in any respect, or their business methods, selling prices, values, credit terms, policies, or services.

(j) To display competitive products in his show window, shop, or in his advertising in such manner as falsely to disparage them; or

(k) To represent falsely that competitors are unreliable but that the disparager is not; or

(l) To quote prices of competitive hearing aids or devices without disclosing that they are not the present current prices, or to show, demonstrate, or represent competitive models as being current models when such is not the fact.

(m) To imitate or simulate the trademarks, trade names, brands or labels of competitors, with the capacity and tendency or effect of misleading or deceiving purchasers or prospective purchasers; or

(n) To use in his advertising the name, model name, or trademark of a particular manufacturer or hearing aids in such manner as to imply a relationship with the manufacturer that does not exist or otherwise to mislead or deceive purchasers or prospective purchasers; or

(o) To use any trade name, corporate name, trademark, or other trade designation, which has the capacity and tendency or effect of misleading or deceiving purchasers or prospective purchasers as to the name, nature, or origin of any product of the industry, or of any material used therein, or which is false, deceptive, or misleading in any other material respect.

(p) To obtain information concerning the business of a competitor by bribery of an employee or agent of such competitor, by false or misleading statements or misrepresentations, by the impersonation of one in authority, or by any other unfair means.

(q) To directly or indirectly give, or offer to give, or permit or cause to be given money or anything of value to any person who advises another in a professional capacity as an inducement to influence them or have them influence others to purchase or contract to purchase products sold or offered for sale by a hearing aid dealer or to influence persons to refrain from dealing in the products of competitors.

(r) Sharing of any profits or sharing of any percentage of a licensee's income with any person, firm, corporation, or other business enterprise other than a person licensed to fit and sell hearing aids under the provisions of this Chapter who is a resident of this state and associated with said licensee in fitting and selling hearing aids.

(s) Representing or implying that his competence in selling and fitting hearing aids is based upon undergraduate or graduate education when such is not correct.

(t) Representing or implying that a hearing aid is or will be custom made, "made to order," "prescription made," or in any other sense specially fabricated for an individual person when such is not the case.

(u) Stating or implying that the use of any hearing aid will restore or preserve hearing, prevent or retard progression of a hearing impairment.

(v) To sell a hearing aid intended to be used by a person twelve years of age or less without an otologic examination by a medical physician licensed in this State who is acting with audiologic evaluation.

Added by Acts 1968, No. 302, §2. eff. Jan. 1, 1969. Amended by Acts 1989, No. 752, §1; Acts 1995, No. 892, §2; Acts 2005, No. 261, §1; Acts 2011, No. 93, §1.



RS 37:2443 - License or certificate required; display

§2443. License or certificate required; display

No person shall engage in the selling and fitting of hearing aids or display a sign or in any other way advertise or hold himself out as a person who engages in the selling and fitting of hearing aids unless he holds a current, unsuspended, unrevoked license issued by the board as provided in this Chapter, or unless he holds a current, unsuspended, unrevoked certificate of endorsement pursuant to R.S. 37:2448. The license or certificate required by this section shall be kept conspicuously posted in his office or place of business at all times.

Acts 1968, No. 302, §3, eff. Jan. 1, 1969.



RS 37:2444 - Bill of sale

§2444. Bill of sale; contract

Any person who engages in the fitting or selling of hearing aids shall deliver to each person supplied with a hearing aid, by him or at his order or direction, a bill of sale or contract which shall contain his signature and show the address of his regular place of business with a contact phone number and the number of his license, together with a description of the make, model, and serial number of the hearing aid furnished and the amount charged therefor. The bill of sale or contract shall also reveal the condition of the hearing device and whether it is new, used, or rebuilt, and the address and phone number of the Louisiana Board for Hearing Aid Dealers.

Acts 1968, No. 302, §4, eff. Jan. 1, 1969 ; Acts 2005, No. 261, §1.



RS 37:2444.1 - Testing period for hearing aids

§2444.1. Testing period for hearing aids

A. Any person licensed pursuant to this Chapter who sells a hearing aid to a consumer shall provide a written receipt or written contract to the consumer. The written receipt or contract shall provide the consumer with a thirty-day right to cancel the purchase if the consumer finds that the hearing aid does not function adequately for the consumer. If the consumer cancels the hearing aid purchase based on this Subsection, the consumer may obtain a refund if he returns the hearing aid to the seller in the same condition, ordinary wear and tear excluded, as when purchased. The written receipt or contract shall notify the consumer of the thirty-day right to cancel period in at least ten point type. The thirty-day right to cancel period shall commence from either the date the hearing aid is originally delivered to the consumer or the date the written receipt or contract is delivered to the consumer, whichever is later. The thirty-day period shall be interrupted for any period during which the hearing aid seller, dealer, or fitter has possession or control of the hearing aid after its original delivery.

B. Upon exercise of the thirty-day right to cancel a hearing aid purchase, the seller of the hearing aid is entitled to a cancellation fee not to exceed fifteen percent of all fees charged to the consumer, including testing, fitting, counseling, and the purchase price of the hearing aid. The exact amount of the cancellation fee shall be stated in the written receipt or contract provided to the consumer.

Acts 2011, No. 93, §1.



RS 37:2444.2 - Three-day cooling off period

§2444.2. Three-day cooling off period

A. A consumer may cancel any transaction for the purchase of a hearing aid, without any penalty or obligation, within three business days of the date the hearing aid is actually ordered by the consumer. Upon such cancellation, any property traded in for credit, any payments made by the consumer under the contract or sale, and any negotiable instrument executed thereupon shall be returned by the seller to the consumer within ten business days following receipt by the seller of the cancellation notice. Any security interest arising out of the transaction shall be immediately canceled.

B.(1) Upon cancellation, the consumer shall make available to the seller in the same mode as received, in substantially as good condition as when received, any goods delivered under the contract or sale. If the product, if received by delivery to consumer, is made available to the seller and the seller does not pick it up within twenty days of the date of the notice of cancellation, the consumer bears no further obligation for the return of the product; however, if the consumer fails to make the product available to the seller, or agrees to return the product to the seller and fails to do so, then the consumer remains liable for performance of all obligations under the contract.

(2) The notice of cancellation shall be effective if it is delivered to the seller within the time frame described in Paragraph (1) of this Subsection and shall include a signed and dated copy of the subject contract, receipt, sales form, or other document evidencing all the terms of the transaction and the consumer's written notice to cancel.

Acts 2011, No. 93, §1.



RS 37:2445 - New application fee; qualifications

§2445. New application fee; qualifications

A new applicant for a first-time license shall pay a fee of two hundred dollars and shall show to the satisfaction of the board that he:

(1) Is a person of good moral character.

(2) Is twenty-one years of age or older.

(3) Has an education equivalent to a four-year course in an accredited high school and two years of college or two years of accredited higher education or has continuously engaged in fitting and selling hearing aids during the two years preceding the effective date of this Chapter.

(4) Is free of contagious or infectious disease.

Acts 1968, No. 302, §5, eff. Jan. 1, 1969; Acts 1989, No. 752, §1; Acts 2005, No. 261, §1.



RS 37:2446 - Examination by written and practical tests

§2446. Examination by written and practical tests

An applicant for a license who is notified by the board that he has fulfilled the requirements of R.S. 37:2445 shall appear at a time, place and before such persons as the Board may designate, to be examined by written and practical tests in order to demonstrate that he is qualified to engage in the fitting and selling of hearing aids.

The board shall give at least one examination of the type prescribed in this section each year, and such additional examinations as the volume of applications may make appropriate.

Acts 1968, No. 302, §6, eff. Jan. 1, 1969.



RS 37:2446.1 - Continuing education requirement

§2446.1. Continuing education requirement

A. Beginning December 1, 2005, the board shall require all licensees applying for reinstatement or renewal of licenses to have completed fifteen hours of continuing education per year in courses approved by the board, which may consist of a maximum of three hours obtained through Internet or correspondence courses, in order to renew their license on January first of the following year. Each licensee shall submit documentation from any recognized professional or educational institution to the board as proof that each licensee has been exposed to new developments in the practice which have occurred since the prior issuance or renewal of such license.

B. Among those subjects which shall be approved by the board as categories of study toward completion of the annual requirement of continuing education are:

(1) Procedures in the selection and fitting of hearing aids.

(2) Advances in pre- and post-fitting management of patient.

(3) Advances in transducer and amplifier technology and functions to improve patient performance.

(4) Advances in earmold design and functions contributing to improved patient performance.

(5) Trends in office and business management procedures for dispensing of hearing aids.

(6) State and federal regulations affecting dispensing of hearing aids.

(7) Allied professional disciplines relating to the hearing impaired and hearing aid devices may be approved by the board.

C. Any person receiving a license by endorsement or examination on July first or later in that year shall not be required to have the fifteen hours of continuing education until December thirty-first of the following year.

Added by Acts 1983, No. 273, §1. Acts 1989, No. 752, §1 Acts 2005, No. 261, §1; Acts 2011, No. 93, §1.



RS 37:2447 - Scope of examination

§2447. Scope of examination

The examination provided in R.S. 37:2446 shall consist of tests of knowledge in the areas of hearing testing and other areas to determine capability of fitting and selling hearing aids. The tests under this Section shall not include questions requiring a formal college, medical, surgical, or audiological education. The examination shall be determined and proctored by the Louisiana Board for Hearing Aid Dealers.

Acts 1968, No. 302, §7, eff. Jan. 1, 1968; Acts 2005, No. 261, §1.



RS 37:2448 - Issuance of license; certificates of endorsement

§2448. Issuance of license; certificates of endorsement

A. Upon payment of seventy-five dollars the board shall register each applicant who satisfactorily passes the examination. Each subsequent certificate requested shall be issued for a fee of fifty dollars. Thereupon, the board shall issue to the applicant a license. The license shall expire on December thirty-first of each year.

B.(1) Whenever the board determines that another state or jurisdiction has requirements equivalent to or higher than those in effect pursuant to this Chapter for fitting and selling hearing aids and that such state or jurisdiction has a program equivalent to or higher than the program for determining whether applicants pursuant to this Chapter are qualified to sell and fit hearing aids, the board may issue a certificate of endorsement to applicants therefor who hold current, unsuspended, and unrevoked certificates or licenses to sell and fit hearing aids in such other state or jurisdiction.

(2) The holder of a certificate of endorsement shall be registered in the same manner as holders of a license. The fee for an initial certificate of endorsement shall be the same as the fee for an initial license. Fees, grounds for renewal, and procedures therefor, suspension and revocation of certificates of endorsement shall be the same as for renewal, suspension, and revocation of a license.

Acts 1968, No. 302, §8, eff. Jan. 1, 1969; Acts 1989, No. 752, §1; Acts 2005, No. 261, §1.



RS 37:2449 - Temporary training permit

§2449. Temporary training permit

A. An applicant who fulfills the requirements of R.S. 37:2445 and who has not previously applied to take the examination provided under R.S. 37:2446 may apply to the board for a temporary training permit.

B. Upon receiving an application provided pursuant to Subsection A of this Section, accompanied by a fee of one hundred dollars, the board shall issue a temporary training permit which shall entitle the applicant to participate in the fitting and selling of hearing aids, under direct supervision, for a period ending thirty days after the conclusion of the next examination the applicant is required to take.

C. No temporary training permit shall be issued by the board under this Section unless the applicant shows to the satisfaction of the board that he is or will be supervised and trained by a person, hereinafter "sponsor", who holds a valid license or certificate of endorsement issued under this Chapter.

D. If a person who holds a temporary training permit issued under this Section does not take the next required examination given after the date of issue, the temporary training permit shall not be renewed, except for good cause shown to the satisfaction of the board.

E. If a person who holds a temporary training permit issued under this Section takes and fails to pass the next required examination given after the date of issue, the board may renew the temporary training permit for a period ending thirty days after the conclusion of the next examination given. In no event shall more than one renewal be permitted. The fee for renewal shall be seventy-five dollars.

Acts 1968, No. 302, §9, eff. Jan. 1, 1969; Acts 1989, No. 752, §1; Acts 2005, No. 261, §1; Acts 2011, No. 93, §1.



RS 37:2449.1 - Guidelines for training of temporary training permit holders

§2449.1. Guidelines for training of temporary training permit holders

A. The board shall establish formal and practical education guidelines for the training of temporary training permit holders.

B. The guidelines shall include all of the following:

(1) The subject matter to be taught.

(2) The length of the training.

(3) The extent of a temporary training permit holder's contact with the public.

(4) The responsibility of the sponsor and co-sponsor for direct supervision of all aspects of the training.

C. The training period begins on the date of the issuance of the temporary permit. A temporary training permit holder must complete at least one hundred fifty hours of directly supervised practicum that includes:

(1) Twenty-five contact hours of pure tone air conduction, bone conduction, and speech audiometry, recorded or live voice, with fifteen of the required hours being with actual clients.

(2) Twenty-five contact hours of hearing instrument evaluations, including sound-field measurements with recorded or live voice.

(3) Twenty contact hours of instrument fittings with actual clients.

(4) Ten contact hours of earmold orientation types, uses, and terminology.

(5) Five contact hours of earmold impressions and otoscopic examinations of the ear.

(6) Fifteen contact hours of troubleshooting of defective hearing instruments.

(7) Twenty contact hours of case history with actual clients.

(8) Ten contact hours regarding the laws governing the licensing of persons fitting and dispensing hearing instruments and federal Food and Drug Administration and Federal Trade Commission regulations relating to the fitting and dispensing of hearing instruments.

(9) Twenty contact hours of supplemental work in one or more of the areas described in Paragraphs (1) through (8) of this Subsection.

D. A contact hour consists of fifty-five minutes.

E. On completion of the directly supervised practicum required under Subsection C of this Section, the temporary training permit holder shall continue the permit holder's training under the direct supervision of the permit holder's sponsor or co-sponsor.

Acts 2005, No. 261, §1; Acts 2011, No. 93, §1.



RS 37:2449.2 - Sponsor and co-sponsor requirements

§2449.2. Sponsor and co-sponsor requirements

A. A sponsor and co-sponsor of a temporary training permit holder shall be a licensed hearing instrument dispenser having the qualifications established by this Chapter and:

(1) Have an established place of business.

(2) Be responsible for the direct supervision and education of the temporary training permit holder.

B. A sponsor or co-sponsor, as appropriate, shall directly supervise a temporary training permit holder. A sponsor or co-sponsor shall provide direct supervision by being located on the premises and available to the temporary training permit holder for prompt consultation. A sponsor or co-sponsor shall provide direct supervision by reviewing daily a temporary training permit holder's patient contact and daily work.

C. A sponsor shall:

(1) Be responsible for day-to-day supervision of the temporary training permit holder and be ultimately responsible for the service to a client treated by the permit holder.

(2) Provide to the permit holder materials and equipment necessary for appropriate audiometric and hearing instrument evaluation and fitting procedures.

(3) Supplement the permit holder's background information with reading lists and other references.

(4) Conduct in-service training for the permit holder.

(5) Act as a consultant to the permit holder by providing time for conferences for the permit holder and providing a variety of resource materials, approaches, and techniques that are based on sound theory, successful practice, or documented research.

(6) Establish goals with the permit holder that are realistic, easily understandable, and directed toward the successful completion of the training requirements.

(7) Observe the permit holder during the practicum, confer with the permit holder after the permit holder's contact with clients, and provide an opportunity for comment on the practicum experience in writing or through conferences, during and after the practicum experience.

(8) Establish that the sponsor is solely responsible for the practicum and daily supervision of the permit holder.

(9) Assist and encourage the permit holder's use of supportive professional sources.

(10) Know and adhere to state and federal laws relating to hearing instrument fitting and dispensing.

(11) Assist the permit holder in fulfilling licensing requirements of this Chapter.

D. The sponsor shall maintain a log of the contact hours by practicum category on a form provided by the board. After the temporary training permit holder has completed one hundred fifty contact hours, the sponsor and the permit holder shall sign the form and the form shall be notarized and mailed to the board.

E. A sponsor may not supervise more than two temporary training permit holders at one time.

Acts 2005, No. 261, §1; Acts 2011, No. 93, §1.



RS 37:2449.3 - Authority of temporary training permit holder

§2449.3. Authority of temporary training permit holder

A. A temporary training permit holder may provide routine fitting and dispensing of hearing instruments that have been ordered by the sponsor or co-sponsor. The sponsor or co-sponsor, in consultation with the board, is the sole judge of whether the permit holder has the qualifications necessary to perform routine fitting and dispensing. A sponsor or co-sponsor is accountable to the board for the actions and misdeeds of a temporary training permit holder acting at the sponsor's or co-sponsor's discretion.

B. A temporary training permit holder may not:

(1) Own, manage, or independently operate a business that engages in the fitting or sale of hearing instruments.

(2) Advertise or otherwise represent that the permit holder holds a license as a hearing instrument dispenser.

Acts 2005, No. 261, §1; Acts 2011, No. 93, §1.



RS 37:2450 - Place of business; notice by mail

§2450. Place of business; notice by mail

A. A person who holds a certificate of endorsement license or temporary training permit shall notify the board in writing of the address of the place or places where he engages or intends to engage in the fitting or selling of hearing aids.

B. The board shall keep a record of the place of business of persons who hold licenses, temporary training permits, or certificates of endorsement. Any notice required to be given by the board to a person who holds a license, temporary training permit, or certificate of endorsement may be given by mailing it to him at the address given by him to the board.

Acts 1968, No. 302, §10, eff. Jan. 1, 1969; Acts 2005, No. 261, §1.



RS 37:2451 - Renewal of license; fees

§2451. Renewal of license; fees

A. A person who engages in the fitting and selling of hearing aids shall annually pay the board a fee of two hundred dollars for a renewal of his license or certificate of endorsement. A thirty-day grace period shall be allowed after the expiration of a license or certificate of endorsement during which the same may be renewed on payment of a fee of three hundred dollars to the board.

B. The board shall suspend the license or certificate of any person who fails to have his license or certificate renewed by the expiration of the thirty-day grace period. After the expiration of the grace period, the board may renew a license or certificate upon payment of a fee of four hundred dollars to the board.

C. Repealed by Acts 2005, No. 261, §2.

Acts 1968, No. 302, §11, eff. Jan. 1, 1969. Amended by Acts 1974, No. 260, §1; Acts 1989, No. 752, §1; Acts 2005, No. 261, §§1, 2.



RS 37:2452 - Repealed by Acts 2005, No. 261, §2.

§2452. Repealed by Acts 2005, No. 261, §2.



RS 37:2453 - Revocation or suspension of license or certificate; grounds

§2453. Revocation or suspension of license or certificate; grounds

Any person registered under this Chapter may have his license or certificate revoked or suspended for a fixed period to be determined by the board for any of the following causes:

(1) Being convicted of an offense involving moral turpitude. The record of such conviction, or certified copy thereof from the clerk of court where such conviction occurred or by the judge of such court, shall be sufficient evidence to warrant revocation or suspension.

(2) By securing a license or certificate under this Chapter through fraud or deceit.

(3) For unethical conduct, including but not limited to deceiving or defrauding the public, or for gross ignorance or inefficiency in the conduct of his business.

(4) For knowingly engaging in business while suffering with a contagious or infectious disease.

(5) For the use of a false name or alias in his business.

(6) For violating any of the provisions of this Chapter.

Acts 1968, No. 302, §13, eff. Jan. 1, 1969; Acts 1989, No. 593, §1.



RS 37:2454 - Acts prohibited

§2454. Acts prohibited

No person may:

(1) Sell, barter or offer to sell or barter a license or certificate.

(2) Purchase or procure by barter a license or certificate with intent to use it as evidence of the holder's qualification to the fitting and selling of hearing aids.

(3) Alter materially a license or certificate with fraudulent intent.

(4) Use or attempt to use as a valid license or a certificate, one which has been purchased, fraudulently obtained, counterfeited or materially altered.

(5) Willfully make a false, material statement in an application for registration or for renewal of a license or certificate.

Acts 1968, No. 302, §14, eff. Jan. 1, 1969.



RS 37:2455 - Louisiana Board for Hearing Aid Dealers; composition; districts

§2455. Louisiana Board for Hearing Aid Dealers; composition; districts

A. There is hereby created within the Louisiana Department of Health the Louisiana Board for Hearing Aid Dealers which is subject to the provisions of R.S. 36:803 and which is constructed as set out herein, and with duties and powers as herein provided.

B.(1) The board shall be composed of nine members. Seven members shall be hearing aid dealers, the eighth shall be the state health officer or his representative, and the ninth member shall be sixty years of age or over and shall serve as a representative of the elderly consumers of Louisiana. The seven hearing aid dealers shall be appointed in the following manner. The Louisiana Society of Hearing Aid Specialists, chartered by the state, shall submit to the governor names of not less than fourteen qualified hearing aid dealers, who shall be actively engaged in the selling and fitting of hearing aids.

(2) The state of Louisiana shall be divided into six districts, as follows:

(a) District I. Shall be comprised of the parishes of Orleans, Jefferson, St. Bernard, St. Charles, St. Tammany, St. John the Baptist, Plaquemines, Lafourche, Terrebonne, Washington, and St. James.

(b) District II. Shall be comprised of the parishes of Vernon, Rapides, Avoyelles, Concordia, Catahoula, LaSalle, Grant, Winn, and Allen.

(c) District III. Shall be comprised of the parishes of Jackson, Madison, Lincoln, Union, Morehouse, West Carroll, Richland, Franklin, Caldwell, Ouachita, East Carroll, and Tensas.

(d) District IV. Shall be comprised of the parishes of Iberville, St. Mary, St. Martin, Lafayette, Acadia, Jefferson Davis, Vermilion, Calcasieu, Beauregard, Evangeline, St. Landry, Cameron, and Iberia.

(e) District V. Shall be comprised of the parishes of Assumption, Ascension, Pointe Coupee, West Baton Rouge, East Baton Rouge, East Feliciana, St. Helena, Livingston, Tangipahoa, and West Feliciana.

(f) District VI. Shall be comprised of the parishes of Natchitoches, Sabine, DeSoto, Bienville, Caddo, Bossier, Webster, Claiborne, and Red River.

(3) Out of the fourteen qualified hearing aid dealers to be submitted to the governor, four are to be domiciled and work in District I and two are to be domiciled and work in each of the other districts.

(4) From this list the governor shall appoint seven members of the board, two from District I, and one from each of the other five districts. Of the seven hearing aid dealer members of the board, one shall be appointed to serve a term of four years, two shall be appointed to serve for a term of three years, two shall be appointed to serve for a term of two years, and two shall be appointed to serve for a term of one year. Each member so appointed shall serve for the term of his appointment, and thereafter until his successor has been appointed by the governor. After the original board member has been appointed by the governor, as hereinabove set forth, each of the successor hearing aid dealer board members shall be appointed for a term of four years. All terms provided in this Paragraph shall begin on January 1, 1969. In the event of a vacancy on the board, the governor shall appoint a new hearing aid dealer board member to serve out the unexpired term. The members of the board shall annually designate one such member to serve as chairman and another member to serve as secretary-treasurer. No hearing aid dealer member of the board may be reappointed to the board until at least one year after the expiration of his second term of office.

(5) The elderly representative shall be appointed by the governor and the appointment shall be subject to Senate confirmation. The elderly representative shall serve at the pleasure of the governor and any vacancy shall be filled by a gubernatorial appointment. The elderly representative shall not be actively engaged in or retired from the occupation, profession, or industry of hearing aids. The elderly member shall be a full voting member of the board, except that the elderly representative shall not participate in the grading of individual examinations.

Acts 1968, No. 302, §15, eff. Jan. 1, 1969. Amended by Acts 1977, No. 684, §25; Acts 1986, No. 429, §1; Acts 1989, No. 752, §1.



RS 37:2456 - Repealed by Acts 1972, No. 681, 2

§2456. Repealed by Acts 1972, No. 681, §2



RS 37:2457 - Powers and duties of board

§2457. Powers and duties of board

The powers and duties of the Louisiana Board for Hearing Aid Dealers are as follows:

(1) To authorize all disbursements necessary to carry out the provisions of this Chapter.

(2) To supervise and administer qualifying examinations to test the knowledge and proficiency of applicants for a license.

(3) To license persons who apply to the board and who are qualified to engage in the fitting and selling of hearing aids.

(4) To purchase and maintain or rent audiometric equipment and facilities necessary to carry out the examination of applicants for license.

(5) To issue and renew licenses and certificate of endorsement.

(6) To suspend or revoke licenses and certificates of endorsement pursuant to this Chapter.

(7) To appoint representatives to conduct or supervise the examination of applicants for license.

(8) To designate the time and place for examining applicants for license.

(9) To make and publish rules and regulations not inconsistent with the laws of this state which are necessary to carry out the provisions of this Chapter.

(10) To require the periodic inspection and calibration of audiometric testing equipment and to carry out the periodic inspection of facilities of persons licensed under this Chapter.

(11) Repealed by Acts 2005, No. 261, §2.

Acts 1968, No. 302, §17, eff. Jan. 1, 1969; Acts 2005, No. 261, §2.



RS 37:2458 - Meetings of board

§2458. Meetings of board

The Louisiana Board of Hearing Aid Dealers shall meet at least once each year at a place and time determined by the chairman. The board shall also meet at such other times and places as are specified by the chairman to carry out the purpose of this Chapter.

Acts 1968, No. 302, §18, eff. Jan. 1, 1969.



RS 37:2459 - Disposition of fees; expenses

§2459. Disposition of fees; expenses

All fees and moneys received by the board under this chapter shall be paid into the treasury of the Louisiana Board for Hearing Aid Dealers and may be expended by the board without appropriation for costs of administration and other expenses, and any surplus at the end of a fiscal year or a biennium may be retained by the board for such future expenditures and the board is not required to pay any such surplus into the general fund of the State of Louisiana. No member of the board is to receive any compensation for duties performed; provided, that such member of the board shall be reimbursed for all reasonable and necessary travel expenses in attending any meeting of the board within this state, or may be reimbursed all reasonable and necessary travel expenses when incurred by authorization of the board.

Acts 1968, No. 302, §19, eff. Jan. 1, 1969. Amended by Acts 1972, No. 681, §1.



RS 37:2460 - Secretary-Treasurer

§2460. Secretary-Treasurer

The board shall elect a secretary-treasurer; the secretary-treasurer of the board shall receive, disburse, and account for all moneys paid to or received by the board. He shall institute a system of books and financial records. He shall open an account in a bank designated by the board as its official depository, and he and one of the officers of the board shall both sign all checks disbursing funds of the board. The secretary-treasurer shall keep a full and complete record of all proceedings which shall be open to inspection by any members of the board or authorized representative, at all reasonable times. He shall be the custodian of and shall collect all fees. He shall give a bond in a reasonable amount, to be determined by the board. He shall publish or cause to be published a list of licensed and certified hearing aid dealers to be sent to appropriate agencies.

Acts 1968, No. 302, §20, eff. Jan. 1, 1969.



RS 37:2461 - Violations and penalties; injunction

§2461. Violations and penalties; injunction

A. Violation of any provision of this Chapter is a misdemeanor punishable upon conviction by imprisonment for not more than six months or by fine of not less than two hundred fifty dollars nor more than twenty-five thousand dollars, or by both such fine and imprisonment. Each violation shall be deemed a separate offense.

B. The board may impose any provision of this Chapter by injunction or by any other appropriate proceeding. No such proceeding shall be barred by any proceeding had or pending pursuant to R.S. 37:2454, or by the imposition of any fine or term of imprisonment pursuant thereto.

Acts 1968, No. 302, §21, eff. Jan. 1, 1969; Acts 2005, No. 261, §1.



RS 37:2462 - Notice and hearing on revocation or suspension

§2462. Notice and hearing on revocation or suspension

Any person whose license or temporary training permit is sought to be revoked or suspended under the provisions of this Chapter shall be given thirty days notice, in writing, enumerating the charges and specifying a date for public hearing thereon. The hearing shall be held in the parish where the person's business is conducted. The board may issue subpoenas, compel the attendance and testimony of witnesses, and place them under oath, the same as a district court in the parish where the hearing takes place.

Acts 1968, No. 302, §22, eff. Jan. 1, 1969; Acts 2005, No. 261, §1.



RS 37:2463 - Appeal

§2463. Appeal

From any revocation or suspension, the person charged may, within thirty days thereof, appeal to the district court for the parish in which the hearing was held. A stenographic record of all proceedings before the board shall be made and a transcript kept on file with the board. The secretary-treasurer shall transmit to the district court a certified copy of the record. The district court shall try the appeal based solely upon submission of the record, evidence, and testimony presented to the board.

Acts 1968, No. 302, §23, eff. Jan. 1, 1969; Acts 2005, No. 261, §1.



RS 37:2463.1 - Reapplication for license after suspension or revocation

§2463.1. Reapplication for license after suspension or revocation

A. Upon the expiration of the period of suspension, the suspended applicant shall contact the board by registered or certified mail and make arrangements to reacquire his license for the duration of the licensed period.

B. Application for reinstatement after revocation shall be made by registered or certified mail to the board and is at the sole discretion of the board.

Acts 2005, No. 261, §1.



RS 37:2464 - Application of Chapter

§2464. Application of Chapter

A. This Chapter does not apply to a person while he is engaged in the fitting of hearing aids, provided it is part of the academic curriculum of an accredited institution of higher education or part of a program conducted by a public tax-supported institution or agency or nonprofit organization, unless such person or institution or agency sells hearing aids, and/or accessories, except earmolds.

B. This Chapter shall not apply to any physician or surgeon licensed under the Louisiana State Medical Practice Act, R.S. 37:1261, et seq.

C. This Chapter shall not apply to a person holding a certificate of clinical competence in audiology awarded by the American Speech-Language-Hearing Association and licensed as an audiologist by the Louisiana Board of Examiners for Speech-Language Pathology and Audiology.

Acts 1968, No. 302, §24, eff. Jan. 1, 1969; Acts 1995, No. 892, §2.



RS 37:2465 - Licensing requirements; applicability; exceptions

§2465. Licensing requirements; applicability; exceptions

A. Any person who owns, maintains, or operates an office or place of business in which the person employs or engages under contract a person who practices the selling and fitting of hearing aids is considered to be practicing the selling and fitting of hearing aids under this Chapter and is required to be licensed under this Chapter.

B. If the person who owns, maintains, or operates an office or place of business under this Section is a partnership, each partner shall be licensed as provided by this Section. If the person who owns, maintains, or operates an office or place of business under this Section is a corporation or other legal entity, the chief executive officer of the corporation or legal entity shall be licensed as provided by this Chapter.

C.(1) All persons licensed under this Section shall file annually on or before the first day of the calendar year with the board a list of all licensed hearing aid dealers directly or indirectly employed by it, and shall also file with the board a statement on a form approved by the board that it submits itself to the rules and regulations of the board and the provisions of this Chapter, and shall register with the board its intention to engage in the selling and fitting of hearing aids or accessories, provided that the above is completed prior to such organization selling or offering for sale hearing aids or accessories.

(2) Any such organization or employee of such organization may cause a revocation or suspension of the registration of such organization by the board by committing any of the acts listed as causes for revocation or suspension in R.S. 37:2453.

D. This Chapter does not apply to:

(1) A physician licensed by the Louisiana State Board of Medical Examiners; or

(2) An audiologist licensed by the Louisiana Board of Examiners for Speech-Language Pathology and Audiology.

Acts 1968, No. 302, §25, eff. Jan. 1, 1969; Acts 2009, No. 281, §1.



RS 37:2501 - Definitions

CHAPTER 31. NURSING FACILITY

ADMINISTRATORS

§2501. Definitions

As used in this Chapter, unless otherwise stated, the following terms shall have the respective meanings hereinafter set forth:

(1) "Administrator-in-training" means an individual who has applied to the board for a license as a nursing facility administrator, and who meets the requirements for licensing, and whose administrator-in-training program is approved by the board, all in accordance with rules and regulations promulgated by the board.

(2) "Applicant" means an individual who has made application to the board for the issuance or reinstatement of any license, reciprocity request, or any other designation deemed necessary to become a nursing home administrator that the board is authorized by law to issue.

(3) "Board" means the Board of Examiners of Nursing Facility Administrators.

(4) "Bureau" means the Louisiana Bureau of Criminal Identification and Information of the office of state police within the Department of Public Safety and Corrections.

(5) "Criminal history record information" means information collected by state or federal criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, bills of information, or any formal criminal charges, and any disposition arising therefrom, including sentencing, criminal correctional supervision, and release. "Criminal history record information" does not include intelligence gathered for investigatory purposes nor does it include any identification information which does not indicate involvement of the individual in the criminal justice system.

(6) "Executive director" means the director of the Board of Examiners of Nursing Facility Administrators.

(7) "FBI" means the Federal Bureau of Investigation of the United States Department of Justice.

(8) "Licensure" means any license, permit, certification, or registration that the board is authorized to issue.

(9) "Nursing facility administrator" means any individual who is or may be charged with the general administration of a nursing facility and who has been licensed and registered by the board in accordance with the provisions of this Chapter.

(10) "Practice of nursing facility administration" means the decision-making processes involved in the planning, organizing, staffing, directing, and controlling of operations of a nursing facility whether or not the administrator has an ownership interest in said facility. The practice of nursing facility administration shall require sufficient freedom from other duties to permit adequate attention to the management and administration of the nursing facility.

(11) "Provider representative" means an individual charged with general administration of a nursing facility on a temporary basis when a facility is without a licensed administrator, as approved by the Louisiana Department of Health.

(12) "Temporary nursing facility administrator" means an individual who has not been granted a regular license as a nursing facility administrator, but is issued a temporary license for a specified period of time subject to regulations established by the board.

Added by Acts 1969, No. 131, §1. Amended by Acts 1980, No. 667, §1, eff. July 24, 1980; Acts 1992, No. 241, §1, eff. June 10, 1992; Acts 1999, No. 546, §1, eff. July 1, 1999; Acts 2009, No. 434, §1, eff. July 7, 2009.



RS 37:2502 - Administrator license required

§2502. Administrator license required

A. Each nursing facility in the state shall operate under the supervision of an administrator who holds a valid nursing facility administrator's license and registration certificate, or temporary license, issued pursuant to this Chapter. No person shall practice or offer to practice nursing facility administration in this state or use any title, sign, card, or device to indicate that he is a nursing facility administrator, unless such person is licensed and registered as a nursing facility administrator or licensed as a temporary nursing facility administrator as required by this Chapter.

B. The provisions of this Chapter shall not apply to any person administering a nursing facility operating solely for persons who rely entirely on spiritual means through prayer for healing, including but not limited to those nursing facilities listed by the First Church of Christ, Scientist, in Boston, Massachusetts.

Added by Acts 1969, No. 131, §2; Acts 1992, No. 241, §1, eff. June 10, 1992; Acts 1999, No. 546, §1, eff. July 1, 1999.



RS 37:2503 - Board of Examiners for Nursing Facility Administrators

§2503. Board of Examiners for Nursing Facility Administrators

A.(1) There is hereby created within the Louisiana Department of Health the Board of Examiners of Nursing Facility Administrators. The board shall be subject to the provisions of R.S. 36:803. The board shall be composed of thirteen members, ten of whom shall be ex officio members and three of whom shall be appointed by the governor as hereinafter provided.

(2) The ex officio members of the board shall be:

(a) The president of the Louisiana Nursing Home Association, Inc., or his designee.

(b) The president of the Louisiana Medical Society or his designee.

(c) The secretary of the Louisiana Department of Health or his designee.

(d) The director of the Bureau of Health Services Financing of the Louisiana Department of Health or his designee.

(e) The president of Louisiana State University or his designee.

(f) The president of Tulane University or his designee.

(g) The president of Dillard University or his designee.

(h) The president of the Louisiana Hospital Association or his designee.

(i) The president of the Louisiana Association of Homes for the Aging or his designee.

(j) The president of the Louisiana State Nurses Association or his designee.

(3)(a) Three additional members shall be appointed by the governor from a list of names submitted to him by the board of directors of the Louisiana Nursing Home Association, Inc. or its successor. The association shall submit three names for each vacant position. Each appointment by the governor shall be submitted to the Senate for confirmation. The three members appointed by the governor shall serve three-year terms each.

(b) Two members shall be licensed nursing facility administrators.

(c) One member shall be sixty years of age or older and shall serve as a representative of the elderly consumers of Louisiana. The elderly member shall not be actively engaged in nursing facility administration.

(4) All appointments to fill a vacancy shall serve for the remainder of the unexpired term. Each vacancy shall be filled in the same manner as the original appointment. Members shall continue to serve until their position has been filled by appointment as prescribed above. A majority of the board members shall not be representative of a single profession or category of institution. Appointive members may be removed by the governor for cause after due notice and hearing.

B. Each member of the board shall receive a per diem of at least fifty dollars but no more than one hundred dollars per day as determined by the board for each day of meeting and actual expenses in traveling to and from said meetings and the same per diem and expenses in attending to duties assigned by the board. No state employee or official serving on the board shall draw per diem or expenses from the board but travel and expenses shall be reimbursed according to the rules and regulations of the department.

C.(1) The board shall elect biennially from its membership a chairman and vice chairman. Elections will be held on the last regular meeting of the board prior to July first, and the terms for chairman and vice chairman shall commence on July first.

(2) Any member who is absent from three consecutive meetings within twelve consecutive months shall cause, through his absences, a vacancy to occur in his position. The position shall be deemed to be vacant only if the executive director finds that there is no valid excuse for the absences and after the board chairman verifies the number of unexcused absences. The position shall then be filled in the same manner as the original appointment.

D. The board shall meet at least four times each year. At any meeting of those present a majority shall constitute a quorum but shall not be less than five members. Of those present, no less than three shall be licensed nursing facility administrators.

E. The chairman with consent of the board, shall appoint an executive director and an assistant executive director who shall serve at the pleasure of the board. They shall not be members of the board, and their compensation shall be fixed by the board. They shall perform such duties as are prescribed by law and the rules and regulations of the board. Sufficient clerical personnel to adequately assist the board and the executive director and the assistant in the keeping of the records and in the performance of their duties shall be provided.

Added by Acts 1969, No. 131, §3. Amended by Acts 1977, No. 684, §26; Acts 1980, No. 667, §2, eff. July 24, 1980; Acts 1981, No. 809, §1; Acts 1983, 1st Ex. Sess., No. 13, §2, eff. July 1, 1983; Acts 1985, No. 536, §1; Acts 1987, No. 275, §1; Acts 1987, No. 825, §1; Acts 1992, No. 241, §1, eff. June 10, 1992; Acts 1999, No. 546, §1, eff. July 1, 1999; Acts 2008, No. 370, §1, eff. June 21, 2008.

NOTE: See Acts 1987, No. 825, §§2 and 3.



RS 37:2504 - Functions and duties of the board

§2504. Functions and duties of the board

A. It shall be the function and duty of the board to:

(1) Develop, impose, and enforce standards which must be met by individuals in order to receive a license as a nursing facility administrator, which standards shall be designed to insure that nursing facility administrators will be individuals who are of good character and are otherwise suitable, and who, by training or experience in the field of institutional administration, are qualified to serve as nursing facility administrators.

(2) Develop and apply appropriate techniques, including examinations and investigations, for determining whether an individual meets such standards.

(3) Issue licenses and registration certificates to individuals who meet board standards.

(4) Suspend and revoke licenses when a licensee has failed to practice according to the rules and regulations of the board.

(5) Establish procedures designed to insure that individuals licensed as nursing facility administrators will, during any period that they serve as such, comply with the requirements of the board.

(6) Receive, investigate, and take appropriate action on any charge or complaint filed with or initiated by the board to the effect that any licensed nursing facility administrator has failed to comply with the requirements of the board.

(7) Conduct studies of nursing facilities and administrators of nursing facilities within the state with a view to the improvement of the rules and regulations of the board imposed for the licensing of such administrators and of procedures and methods for the enforcement of such rules and regulations.

B. The board or any committee or member thereof or any hearing officer designated by such board, acting in official capacity, may issue subpoenas, compel the attendance of witnesses, administer oaths, and take testimony concerning all matters within the jurisdiction of the board. The board shall not be bound by the strict rules of evidence in the conduct of its proceedings.

C. The board shall promulgate rules and regulations, not inconsistent with law, as may be necessary for the proper performance of its duties, and to take such other actions as may be necessary to enable the state to meet the requirements set forth in federal rules and regulations.

D. The board may maintain the Certified Nurse Aide Registry and the Direct Service Worker Registry through an interagency agreement with the Louisiana Department of Health in accordance with applicable state and federal regulations.

E. The board is authorized to issue certificates or certification cards, which indicate registration status on the Certified Nurse Aide Registry to certified nurse aides and to direct service worker registrants upon request. The board may charge an amount not to exceed the cost of providing such certificates or certification cards.

F. The board is authorized to establish fees and costs to be imposed for the purpose of implementing and enforcing the provisions of this Chapter. Notwithstanding any other provision of this Chapter, the fees and costs established by the board shall not be less nor more than the range created by the following schedule:

(1) Miscellaneous fees and costs:                           Minimum            Maximum

(a) Photocopies of documents/page                       $        .50             $        2.00

(b) Administrator address labels/page                    $      4.00             $        8.00

(c) Handling and mailing per page                         $      2.00             $        6.00

(d) Certification of document as true copy             $    10.00             $      15.00

(e) Directory of administrators                               $    15.00             $      20.00

(f) Seminars (per hour of instruction)                    $    30.00             $      50.00

(g) Rules and regulations book                              $    15.00             $      30.00

(h) Continuing education sponsor

(per CEU)                                                    $    15.00             $      40.00

(i) Continuing education provider                          $  600.00             $ 1,200.00

(j) Request for CEU approval (vendor)                  $    50.00             $      80.00

(k) Request for CEU approval (applicant)             $    25.00             $      75.00

(2) Licenses, registrations, and examinations

for administrator:

(a) Application packet                                            $    50.00             $    100.00

(b) Application fee                                                 $  500.00             $ 1,000.00

(c) State exam fee                                                   $  100.00             $    200.00

(d) Annual registration fee                                     $  350.00             $    700.00

(e) Delinquent fee                                                   $  150.00             $    300.00

(f) Reciprocity fee (to Louisiana)                           $  125.00             $    225.00

(g) Reciprocity fee (to another state)                      $    25.00             $      50.00

(h) Initial registration fee                                       $  225.00             $    400.00

(i) Replace license                                                  $    25.00             $    100.00

(j) Replace registration certificate

or second copy                                            $      5.00             $      25.00

(k) Replace license card                                         $      5.00             $      25.00

(l) Failure to maintain current information            $    50.00             $    100.00

(m) NSF fee                                                            $    25.00             $      50.00

G. The board is authorized to acquire property and office space suitable to conduct the business of the board by either lease, lease purchase, or purchase, or a sale with a mortgage and to incur debt incident1 thereto, subject to the approval of the division of administration and the State Bond Commission.

Added by Acts 1969, No. 131, §4; Acts 1992, No. 241, §1, eff. June 10, 1992; Acts 1997, No. 991, §1; Acts 1999, No. 546, §1, eff. July 1, 1999; Acts 2001, No. 688, §1; Acts 2004, No. 27, §1, eff. May 21, 2004; Acts 2005, No. 306, §3, eff. June 29, 2005; Acts 2006, No. 107, §1, eff. June 2, 2006; Acts 2008, No. 370, §1, eff. June 21, 2008; Acts 2010, No. 721, §1.

1As appears in enrolled bill. Should be "incidental".



RS 37:2505 - Examinations

§2505. Examinations

A. The board shall determine the subjects of examination for applicants for licensing as nursing facility administrators, and the scope, content, and format of such examinations which in any examination shall be the same for all candidates. Such examinations shall include examination of the candidate's ability to demonstrate proficiency in federal and state laws, codes, rules, or regulations which govern nursing facilities.

B. Examinations shall be held at least four times each year, at such times and places as the board shall designate.

Added by Acts 1969, No. 131, §5; Acts 1992, No. 241, §1, eff. June 10, 1992; Acts 1999, No. 546, §1, eff. July 1, 1999.



RS 37:2505.1 - Authorization to obtain criminal history record information

§2505.1. Authorization to obtain criminal history record information

A. In addition to any other requirements established by regulation, the board may require an applicant, as a condition for eligibility for licensure to:

(1) Submit a full set of fingerprints, in a form and manner prescribed by the board.

(2) Permit the board to request and obtain state and national criminal history record information on the applicant.

(3) Collect from the applicant, in addition to all other applicable fees and costs, such amount as may be incurred by the board in requesting and obtaining state and national criminal history record information on the applicant.

B. In accordance with the provisions and procedures prescribed by this Section, the board may request and obtain state and national criminal history record information from the bureau and the FBI relative to any applicant for licensure whose fingerprints the board has obtained, pursuant to this Section, for the purpose of determining the applicant's suitability and eligibility for licensure.

C. Upon request by the board and upon the board's submission of an applicant's fingerprints, and such other identifying information as may be required, the bureau shall conduct a search of its criminal history record information relative to the applicant and report the results of its search to the board within sixty days from receipt of any such request. The bureau may charge the board a processing fee pursuant to R.S. 15:587 for conducting and reporting on any such search.

D. Any and all state or national criminal history record information obtained by the board from the bureau or FBI which is not already a matter of public record shall be deemed nonpublic and confidential information restricted to the exclusive use of the board, its members, officers, investigators, agents, and attorneys in evaluating the applicant's eligibility or disqualification for licensure. No such information or records related thereto shall, except with the written consent of the applicant or by order of a court of competent jurisdiction, be released or otherwise disclosed by the board to any other person or agency.

Acts 2009, No. 434, §1, eff. July 7, 2009.



RS 37:2506 - Licenses

§2506. Licenses

A. An applicant for a license as a nursing facility administrator who has complied with the requirements and standards as determined by the board and passed the examination provided for in this Chapter, shall be issued a license on a form provided for that purpose by the board, certifying that such applicant has met the requirements of the laws, rules, and regulations entitling him to serve, act, practice, and otherwise hold himself out as a duly licensed nursing facility administrator.

B. The board may approve programs of training and instruction conducted within and without this state as sufficient to meet education and training requirements established pursuant to the Chapter.

C. Each license issued by the board shall be signed by the chairman and the executive director of the board.

Added by Acts 1969, No. 131, §6. Amended by Acts 1980, No. 667, §3, eff. July 24, 1980; Acts 1992, No. 241, §1, eff. June 10, 1992.



RS 37:2507 - Registration

§2507. Registration

A. Every individual who holds a valid license as a nursing facility administrator issued by the board as defined herein shall immediately upon issuance thereof be considered registered with the board and issued a certificate of registration. Thereafter, such individual shall annually apply to the board for a new certificate of registration and report any facts requested by the board on forms provided for such purpose.

B. Upon making an application for a new certificate of registration, each individual shall pay an annual registration fee as established by the board and, at the same time, shall submit evidence satisfactory to the board that during the year immediately preceding such application for registration he has attended a continuing education program or course of study as provided in the rules and regulations of the board.

C. Upon receipt of such application for registration, the registration fee, and the evidence required with respect to continuing education, the board shall issue a certificate of registration to such nursing facility administrator.

D. Any nursing facility administrator who fails to comply with the provisions of this Section, and who continues to practice as a nursing facility administrator, may be fined, may have his license suspended or revoked or may be otherwise disciplined by the board.

E. Only an individual who has qualified as a licensed nursing facility administrator under the provisions of this Section, and who holds a current registration certificate may use the title "Nursing Facility Administrator", and use the abbreviation "N.F.A." after his name. No other person shall use or shall represent himself or allow himself to be represented by such title or such abbreviation or any other words, letters, sign, card, or device intended to indicate that such person is a licensed and registered nursing facility administrator.

F. The board shall maintain a register of all applications for the licensure and registration of nursing facility administrators, which register shall contain such information as the board may require.

Added by Acts 1969, No. 131, §7. Amended by Acts 1980, No. 667, §4, eff. July 24, 1980; Acts 1982, No. 118, §1; Acts 1984, No. 725, §1, eff. Jan. 1, 1985; Acts 1992, No. 241, §1, eff. June 10, 1992; Acts 1999, No. 546, §1, eff. July 1, 1999.



RS 37:2508 - Reciprocity

§2508. Reciprocity

The board may endorse a nursing facility administrator license issued by any other state, upon payment of the new applicant fee, and upon submission of evidence satisfactory to the board that:

(1) Such other state maintained a system and standard of qualifications and examinations for a nursing facility administrator license which were substantially equivalent to those required in this state at the time such other license was issued by such other state.

(2) The individual applicant has passed the Louisiana State Standards Examination.

Added by Acts 1969, No. 131, §8. Amended by Acts 1980, No. 667, §5, eff. July 24, 1980; Acts 1982, No. 118, §1; Acts 1992, No. 241, §1, eff. June 10, 1992.



RS 37:2509 - Penalties

§2509. Penalties

A. It shall be a misdemeanor for any person to:

(1) Sell or fraudulently obtain or furnish any license or aid or abet therein.

(2) Practice as a nursing facility administrator, under cover of any license or registration illegally or fraudulently obtained or unlawfully issued.

(3) Practice as a nursing facility administrator or use in connection with his name any designation tending to imply that he is a nursing facility administrator unless duly licensed and registered to so practice under the provisions of this Chapter.

(4) Practice as a nursing facility administrator with a license or registration issued under the provisions of this Chapter which is suspended or revoked.

(5) Otherwise violate any of the provisions of this Chapter.

B. Such misdemeanor shall be punishable by a fine of not more than one thousand dollars or by imprisonment for not more than one year or both.

Added by Acts 1969, No. 131, §9; Acts 1992, No. 241, §1, eff. June 10, 1992; Acts 1999, No. 546, §1, eff. July 1, 1999.



RS 37:2510 - Disciplinary proceedings

§2510. Disciplinary proceedings

A. The license of any nursing facility administrator or the license of a temporary nursing facility administrator, may be revoked or suspended, or such licensee may be reprimanded, censured, or otherwise disciplined in accordance with the provisions of this Section and pursuant to the rules and regulations of the board.

B. The board shall have jurisdiction to hear all charges brought under the provisions of this Section against persons licensed and registered as nursing facility administrators, or licensed as temporary nursing facility administrators and upon such hearings shall determine such charges upon their merits. If the board determines that such person is guilty of the charges, the board may revoke the license or suspend from practice, or reprimand, censure, or otherwise discipline such licensee.

C. Proceedings under this Section shall begin by the filing of a complaint with the board. Such complaint may be preferred by any person, corporation, association, or by the board*. If indicated, the board shall initiate an investigation of such charges and, if indicated, may designate a hearing committee, or other qualified person as a hearing officer, to hear the charges and to report to the board thereon.

D. At such hearing the licensee shall have the right to appear either personally or by counsel or both, to produce witnesses and evidence, to cross-examine witnesses, and to have subpoenas issued by the hearing committee or the hearing officer. The hearing committee or the hearing officer shall make a written report to the board of the findings and recommendations which shall be considered by the board in arriving at its determination.

E. Members of the hearing committee or the hearing officer shall exercise any of the powers provided herein as may be necessary for the proper conduct of the hearing.

Added by Acts 1969, No. 131, §10; Acts 1985, No. 933, §1; Acts 1992, No. 241, §1, eff. June 10, 1992; Acts 1999, No. 546, §1, eff. July 1, 1999; Acts 2003, No. 210, §1.

*As appears in enrolled bill.



RS 37:2511 - Restoration of licenses

§2511. Restoration of licenses

A. The board may, in its discretion, restore a license to any person whose license has been revoked.

B. Application for the restoration of a license shall be made in such manner as the board may direct.

C. If a person convicted of a felony is subsequently pardoned by the governor of the state where such conviction was had or by the president of the United States, or received a certificate of good conduct granted by the appropriate governmental agency, the board may, in its discretion, on application of such person and upon the submission of evidence satisfactory to the board, restore the nursing facility administrator's license.

Added by Acts 1969, No. 131, §11; Acts 1992, No. 241, §1, eff. June 10, 1992; Acts 1999, No. 546, §1, eff. July 1, 1999.



RS 37:2551 - Creation of board of examiners; purposes; membership; expenses

CHAPTER 32. CERTIFIED SHORTHAND REPORTERS

§2551. Creation of board of examiners; purposes; membership; expenses

A. There is hereby created a Board of Examiners of Certified Shorthand Reporters within the office of the governor for the purpose of encouraging proficiency in the practice of shorthand reporting as a profession, promoting efficiency in court and general reporting, and extending to the courts and to the public the protection afforded by a standardized profession by establishing a standard of competency for those persons engaged in it.

B.(1) The board shall be comprised as follows:

(a) Four members shall be appointed by the Supreme Court of Louisiana. One of the members shall be a judge, and three of the members shall be certified shorthand reporters.

(b) Three members shall be appointed by the governor, subject to confirmation by the Senate. Each member shall be a certified shorthand reporter.

(c) One member shall be appointed by the speaker of the House of Representatives. The member shall be an attorney.

(d) One member shall be appointed by the president of the Senate. The member shall be an attorney.

(2) A vacancy on the board shall be filled in the same manner as the original appointment.

C. Each member of the board shall receive a per diem at the rate of seventy-five dollars for each day in actual attendance at a regular or special meeting. However, no member shall receive per diem for more than twelve special meetings actually attended per year. Members shall also be allowed necessary expenses incurred in the performance of their duties as members of the board.

Added by Acts 1970, No. 456, §1. Amended by Acts 1975, No. 110, §1; Acts 1983, No. 612, §1; Acts 1986, No. 365, §§1, 2, eff. Jan. 1, 1987; Acts 1992, No. 840, §1; Acts 2001, No. 8, §12, eff. July 1, 2001; Acts 2004, No. 354, §1; Acts 2009, No. 438, §17(A).

NOTE: See Acts 1986, No. 365, §4.



RS 37:2552 - Terms of office

§2552. Terms of office

A. Members of the board of examiners shall be appointed for three-year terms, except that any member appointed to fill a vacancy occurring prior to the expiration of the term shall be appointed for the remainder of such term only. Members of the board shall continue in office until their successors are appointed and qualified.

B. Reporter members of said board shall be appointed from among the holders of certificates issued under this Chapter.

Added by Acts 1970, No. 456, §1. Amended by Acts 1975, No. 110, §1; Acts 1983, No. 612, §1; Acts 1986, No. 365, §1, eff. Jan. 1, 1987; Acts 2009, No. 438, §17(A).

NOTE: See Acts 1986, No. 365, §4.



RS 37:2553 - Duties of the board of examiners; officers; records

§2553. Duties of the board of examiners; officers; records

A. The board shall aid in all matters pertaining to the advancement of the science of shorthand reporting as hereinafter defined, including but not by way of limitation, all matters that may advance the professional interest of certified shorthand reporters, including the development, implementation, and enforcement of continuing education requirements and such matters as concern their relations with the public.

B. Each year a chairman and a secretary shall be elected from the board membership. The board shall adopt a seal to be affixed to all certificates issued by the board. A majority of the members shall constitute a quorum.

C. The board shall keep a complete record of all its proceedings, and shall report annually to the governor and the membership within sixty days following the end of the state's fiscal year concerning all certificates issued, renewed, or revoked.

D. The expenses of the members of the board and the expenses of the board that are necessary to carry out the provisions of this Chapter shall be paid from the fees collected by the board under the provisions of R.S. 37:2558. Within sixty days following the end of the state's fiscal year, the board shall prepare an accounting of expenses incurred and funds received during the prior fiscal year.

Acts 1970, No. 456, §1; Acts 1983, No. 612, §1. Acts 1986, No. 365, §1, eff. Jan. 1, 1987; Acts 1990, No. 286, §1.

{{NOTE: SEE ACTS 1986, NO. 365, §4.}}



RS 37:2554 - Qualifications; examinations; certificates

§2554. Qualifications; examinations; certificates

A. The board shall determine the qualifications of persons applying for examination under this Chapter, make rules for the examination of applicants and for the issuance and maintenance of certificates herein provided for which shall be subject to legislative oversight review pursuant to the Administrative Procedure Act, and shall grant certificates to such applicants as may, upon examination, be qualified in professional shorthand reporting and in such other subjects as the board may deem advisable.

B.(1) The board may, at its discretion, waive regular examination of any person duly holding a comparable C.S.R. certificate from another state and desiring to practice as a certified reporter in the state of Louisiana.

(2) Any person duly holding a certification in digital reporting from a recognized authority as defined in R.S. 37:2555, or any person employed as an official court reporter or deputy official court reporter by a court of record utilizing electronic or audio recording as a method of official court reporting on or before December 31, 2011, shall be certified as long as they remain employed by that court as an official or deputy official court reporter. The provisions of this Paragraph shall not be applicable to the Fifteenth, Sixteenth, Seventeenth, Nineteenth, Thirty-Second, Thirty-Fourth, and Fortieth Judicial District Courts, the Orleans Parish Civil District Court, the Orleans Parish Criminal District Court, the New Orleans First and Second City Courts, the New Orleans Municipal and Traffic Courts, and on and after the effective date of its creation, the Forty-First Judicial District Court.

C. A certificate holder shall be restricted from changing from the system of reporting under which the certificate holder was certified to any other shorthand system as defined in R.S. 37:2555, until the certificate holder has been certified by the board under a different system of reporting. Violation of this restriction may result in the suspension or revocation of a certificate.

D. The board shall in no way restrict the use of electronic equipment to certificate holders hereunder in the performance of their duties, but shall exclude the use of all electronic recording equipment, except stenomask and digital recording equipment, to all applicants at the time and place of examination.

E. Every general or freelance certificate holder hereunder shall be deemed a certified court reporter, entitled to use the abbreviation "C.C.R." after his name, and at his expense shall receive from the board, and may keep while his certificate remains in effect, a seal imprinting his name and "Certified Court Reporter of the State of Louisiana". Such certificate and seal shall authorize the holder thereof to issue affidavits with respect to his regular duties, to subpoena witnesses for depositions, to administer oaths and affirmations, and to take depositions, sworn statements, court proceedings, and related hearings.

F. The board shall promulgate by rule a procedure to issue the certified digital reporter, or C.D.R., certificate. The board may also establish by rule appropriate designations by which the various capabilities of certified digital reporters may be identified, including the system of reporting under which a certificate holder is certified, the means by which a certificate was obtained, and other criteria.

G. The maintenance and continued validity of any license issued by the board as provided for in this Chapter shall be dependent upon the satisfactory performance and completion by a certified reporter of those continuing education requirements as established by the board, subject to legislative oversight pursuant to the Administrative Procedure Act.

H.(1) The board shall contract with a third party for the preparation and grading of the examination required in this Section.

(2) Each school which provides programs in court reporting shall annually report to the board and to the Senate Committee on Judiciary B and the House Committee on the Judiciary the number of program completers, the number of such completers who sit for the examination, and the number of examination takers who successfully pass the test.

Acts 1970, No. 456, §1; Acts 1975, No. 110, §1; Acts 1976, No. 388, §1; Acts 1976, No. 645, §1; Acts 1983, No. 612, §1; Acts 1986, No. 365, §§1, 2, eff. Jan. 1, 1987; Acts 1990, No. 286, §1; Acts 1990, No. 940, §1, eff. July 25, 1990; Acts 1991, No. 1021, §1, eff. July 25, 1991; Acts 1992, No. 840, §1; Acts 1993, No. 908, §§1, 2, eff. June 23, 1993; Acts 2010, No. 700, §1; Acts 2011, No. 235, §1.

{NOTE: SEE ACTS 1986, NO. 365, §4.}



RS 37:2555 - Definitions

§2555. Definitions

A. The "practice of shorthand reporting" is defined as the making, by written symbols or abbreviations in shorthand or machine writing, or stenomask voice recording, of a verbatim record of any oral court proceeding, sworn statement, public hearing, deposition, or proceeding.

B. The "practice of court reporting" is defined as the making of a verbatim record of any oral court proceeding, sworn statement, public hearing, deposition, or related proceeding by the use of written symbols or abbreviations in shorthand or machine writing, stenomask voice recording, computer assisted technology, or other means. A "certified court reporter" is a person certified to engage in the practice of court reporting as provided for in R.S. 37:2554, including the practice of shorthand reporting.

C. An "official court reporter" is a person appointed to serve as the official reporter for a court of record either as a permanent or temporary employee, who actually is employed as such, and who actually is a salaried employee on the payroll of a court of record.

D. A "deputy official court reporter" is a person appointed and who actually serves as an interim court reporter for a court of record during the absence or incapacity of the official court reporter for a court of record, and who actually is a salaried employee on the payroll of the court of record.

E. A "general or free-lance reporter" is a person engaged in the reporting and transcribing of depositions, sworn statements, or public hearings or proceedings, whether self-employed or through any business, firm, corporation or agency, engaged in the reporting of depositions, sworn statements, or public hearings or proceedings.

F. The "practice of digital reporting" is defined as the making of a verbatim record of any oral court proceeding through the use of digital, electronic, or audio recording equipment transcribed into a written record of the proceeding by an official or deputy official reporter who has been certified to engage in the practice of digital reporting as a certified electronic reporter and transcriber by the American Association of Electronic Reporters and Transcribers or any other national or state recognized association or organization which is approved by the board and authorized or licensed to provide education and certification for professionals engaged in digital reporting and transcribing a verbatim record of oral court proceedings, and which is approved by the judge or court employing the services of the court reporter, or any official or deputy official reporter who has satisfied equivalent testing and certification requirements established by the board.

G. A "court reporting firm" is defined as any person, company, corporation, organization, partnership, group, limited liability entity, commercial enterprise, or other entity doing business in Louisiana that is owned or controlled by a person who is not licensed by the board to practice court reporting and that engages others or itself engages in any aspect of the practice of court reporting as defined by statute or by rule, including such activities as arranging for or engaging the services of a licensed court reporter, reporting, recording, taking, producing, transcribing, delivering, or invoicing depositions, court proceedings, sworn statement, or other similar preservation of testimony, or any other activities as identified in rules promulgated by the board. A lawyer admitted to practice in Louisiana, or a group of lawyers, or a law firm, or the clerical or administrative employees of such are not to be considered a court reporting firm as defined herein. A court reporting firm is considered a "person" and a "reporter" for the purposes of this Chapter.

Acts 1990, No. 940, §1, eff. July 25, 1990; Acts 1993, No. 908, §1, eff. June 23, 1993; Acts 2010, No. 700, §1; Acts 2014, No. 839, §1.



RS 37:2556 - Appointment of reporter; certification by court reporting firm

§2556. Appointment of reporter; certification by court reporting firm

A.(1) Official court reporters and deputy official court reporters employed as such in a court of record, as defined in R.S. 37:2555(C) and (D), shall be subject to the certification requirements of this Chapter and shall be subject to the regulatory authority of the board during their employment or appointment as court reporters. The board shall recognize and provide by rule for a new method of digital reporting for use by an official or deputy official certified digital reporter, or C.D.R., in court proceedings. On or before December 31, 2010, the board will accept, upon payment of a fee fixed by the board, applications for certification without examination from any person furnishing due proof that he or she was employed as an official court reporter or deputy official court reporter, as defined in R.S. 37:2555(C) and (D), as of December 31, 2010, and that he or she performed the duties of an official or deputy official court reporter utilizing electronic, audio, or digital recording equipment and transcribing as the method of producing an official record. The board may establish and administer an examination for digital reporting and may issue certificates to qualified applicants after December 31, 2010.

(2) No person employed as an official court reporter or deputy official court reporter, as defined in R.S. 37:2555(C) and (D), shall perform duties as a general or free-lance reporter, as defined in R.S. 37:2555(E), unless certified by the board to engage in such reporting outside of the court where such person is employed and on the payroll of the court to act as official court reporter or deputy official court reporter.

B. No person shall practice general reporting or freelance reporting unless he currently holds a valid certificate as a certified court reporter, or C.C.R.

C. A court of record shall employ no more than the requisite number of official court reporters, as defined in R.S. 37:2555(C), required to perform its function as such. However, a court of record may appoint as many deputy official court reporters, as defined in R.S. 37:2555(D), as may be required for the proper operation of such court.

D. If a licensed Louisiana court reporter has no actual knowledge of a prohibited employment or contractual relationship between a party litigant and a court reporting firm, and if the reporter receives certification that the firm has no prohibited contractual or employment relationship with a party litigant, the reporter may accept employment from the firm and shall not be considered an "employee" for purposes of Code of Civil Procedure Article 1434. The board shall establish by rule the procedures and representations by which a court reporting firm shall provide the necessary certification to court reporters.

Acts 1985, No. 374, §1, eff. Sept. 1, 1985. Acts 1986, No. 365, §§1, 2, eff. Jan. 1, 1987; Acts 1990, No. 286, §2; Acts 1990, No. 940, §1, eff. July 25, 1990; Acts 1991, No. 1021, §1, eff. July 25, 1991; Acts 1992, No. 840, §1; Acts 2010, No. 700, §1; Acts 2014, No. 839, §1.

{NOTE: SEE ACTS 1986, NO. 365, §4.}



RS 37:2557 - Suspension of certificate; hearings; procedure

§2557. Suspension of certificate; hearings; procedure

A.(1) The board shall have the power to suspend or revoke, for any cause hereinafter specified, any certificate issued hereunder, provided that such revocation or suspension receives the affirmative vote of at least six members of such board. The causes for suspending or revoking a certificate shall consist of one or more of the following:

(a) Conviction of a felony.

(b) Conviction of a misdemeanor involving moral turpitude.

(c) Fraud, dishonesty, corruption, willful violation of duty, or gross incompetency in the practice of the profession.

(d) Failure to satisfy and complete the continuing education requirements as set forth by the board for two consecutive years.

(e) Failure to restrict the practice of court reporting to the system under which a certificate holder is certified.

(f) Failure to comply with regulations promulgated by the board pursuant to the Administrative Procedure Act.

(2) For all investigations hereunder, each board member is empowered to administer oaths and affirmations, subpoena witnesses, and take evidence anywhere in the state of Louisiana, after giving reasonable notices to all persons involved. The board shall not be required to comply with rules of evidence applicable to the courts of Louisiana. In its conduct of investigations, the board shall comply with requirements of the Administrative Procedure Act.

B. The Board of Examiners of Certified Shorthand Reporters may upon its own motion and shall upon the verified complaint in writing of any person setting forth facts which if proved would constitute grounds for refusal to issue or renew, or suspension or revocation of any such certificate, investigate the actions of any person applying for, holding, or claiming to hold any such certificate, or any person practicing court reporting as defined in this Chapter without first having obtained a certificate hereunder. At the commencement of any such investigation, notice shall be provided to any person subject to the investigation and shall provide the nature and subject of the investigation. Neither the board nor its members, individually or in their official capacities, shall be liable for undertaking such an investigation or for subsequent actions when acting in good faith under this Chapter.

C. The board shall, at least ten days prior to the date set for the hearing, notify in writing the applicant for, or holder of, any such certificate, or any person practicing court reporting as defined in this Chapter without first having obtained a certificate hereunder, of any charges made, and shall afford the accused person the opportunity to be heard in person or by counsel in reference thereto. The written notice may be served by delivering it personally to the accused person or by mailing it by registered or certified mail to the accused person's last address of record. At the time and place fixed in the notice, the board shall proceed to hear the charges. The accused person, the complainant, and a representative of the board shall have an opportunity to present in person, or by counsel, such matters as may be pertinent to the charges and to any defense thereto. The board may continue such hearing from time to time and from place to place as may be necessary or proper.

D. If an application for any certificate or renewal thereof is refused, or if any certificate is suspended or revoked, or any person be adjudged to be practicing court reporting as defined in this Chapter without first having obtained a certificate, the board shall notify the applicant thereof or holder thereof, in writing, of its decision and the reasons for such action.

E. Nothing in this Part shall be construed as depriving any party to whom the board has refused to issue, or has refused to renew, a certificate or whose certificate has been suspended or revoked, of the right to appeal to any court of competent jurisdiction, within thirty days after such refusal, suspension or revocation.

F. At any time after the suspension or revocation of any such certification, the board may restore it to the accused person without examination, but only at an official meeting of the board, after written notice, and by vote of a majority of the members of the board present and voting.

G. The board through its chairman or other designated member, may, in its discretion, in addition to, or in lieu of, the action set forth in this Part, apply to any court of competent jurisdiction for a writ of injunction to restrain violation of the provisions of this Chapter, and each violation of the injunction shall be considered as a contempt of court and punished accordingly.

Acts 1970, No. 456, §1; Acts 1976, No. 645, §1; Acts 1983, No. 612, §1; Acts 1986, No. 365, §1, eff. Jan. 1, 1987; Acts 1990, No. 286, §1; Acts 1990, No. 940, §1, eff. July 25, 1990; Acts 1993, No. 908, §1, eff. June 23, 1993; Acts 2014, No. 839, §1.

{{NOTE: SEE ACTS 1986, NO. 365, §4.}}



RS 37:2558 - Fees

§2558. Fees

A. The board shall collect fees from each applicant for a certificate as hereinafter provided. The board shall have power to require a reinstatement fee for suspended or revoked delinquent certificates, a reciprocal fee for certification without examination, and an annual renewal fee for all certificates and to collect therefor a fee of such amount as may be fixed by the board according to the following schedule:

(1) The fee for reinstatement of a suspended or revoked certificate shall not exceed twenty-five dollars for a certificate delinquent for a period of up to one year, one hundred dollars for a certificate delinquent for a period of up to two years, or two hundred dollars for a certificate delinquent for a period of two or more years and shall be in addition to the payment of all delinquent renewal fees.

(2) The fee for issuance of a reciprocal certificate without examination shall not exceed one hundred twenty-five dollars.

(3) The fee for annual renewal of a certificate shall not exceed one hundred twenty-five dollars.

(4) The fee for issuance of a new certificate to a reporter admitted to practice as a certified court reporter, or C.C.R., shall not exceed one hundred twenty-five dollars.

B. The regular examination fee shall be fixed by the board. If the board should find an applicant ineligible for examination, it shall refund eighty percent of the fee paid by said applicant. In no other event shall any refund be made.

C. Any fees fixed by the board shall be subject to legislative oversight review pursuant to the provisions of the Administrative Procedure Act.

D. The failure, neglect, or refusal of any regularly certified shorthand or general reporter registered under this Chapter to pay in advance the annual renewal fee shall result in the suspension of the reporter's right to the benefits under the Chapter, which suspension shall not be terminated until all delinquent fees have been paid.

Acts 1970, No. 456, §1; Acts 1983, No. 612, §1; Acts 1986, No. 365, §1, eff. Jan. 1, 1987; Acts 1990, No. 940, §1, eff. July 25, 1990; Acts 1997, No. 816, §1; Acts 2010, No. 700, §1.

{NOTE: SEE ACTS 1986, NO. 365, §4.}



RS 37:2559 - Penalties

§2559. Penalties

Any person who shall violate any of the provisions of this Chapter shall be deemed guilty of a misdemeanor and shall, for each offense of which he is convicted, be punished by a fine not to exceed five hundred dollars, and/or thirty days in jail.

Added by Acts 1970, No. 456, §1.



RS 37:2560 - Fines

§2560. Fines

After investigation and hearing and upon a finding of a violation of the provisions of this Chapter or other laws regarding the practice of shorthand reporting, the Board of Examiners of Certified Shorthand Reporters may impose a fine not to exceed one thousand dollars.

Acts 1997, No. 635, §1.



RS 37:2581 - FINANCIAL PLANNING AND

CHAPTER 33. FINANCIAL PLANNING AND

MANAGEMENT SERVICES

§2581. Declaration of policy

The business of rendering financial planning and management services to individuals is a matter of public interest and concern and is subject to regulation and control in the public interest.

Acts 1970, No. 423, §1.



RS 37:2582 - Definitions

§2582. Definitions

As used in this Chapter:

(1) "Financial Planning and Management Service" means the planning and management of the financial affairs of an individual, and distribution of money to the creditors thereof, or acting as the agent of an individual in the distribution of his income to his creditors, whether or not the person so acting receives a fee or charge for such services. Any person, partnership, association or corporation so engaged shall be deemed to be rendering "financial planning and management service".

This term shall not be deemed to include the following when engaged in the regular course of their respective business and professions:

(a) Attorneys at law;

(b) Banks, fiduciaries, financing and lending institutions as duly authorized and admitted to transact business in the State of Louisiana and performing credit and financial adjusting service in the regular course of their principal business;

(c) Title insurers and abstract companies, while doing an escrow business;

(d) Employees of licensees under this Chapter;

(e) Judicial officers or others acting pursuant to court order;

(f) Nonprofit organizations giving debt management service;

(g) Employers for their employees;

(h) Associations for their members.

(2) "Director" means director of the Division of Occupational Standards.

(3) "Individual" means the person or persons for whom the credit of financial adjusting service is performed.

(4) "Person" means any individual, firm partnership, association or corporation.

Nothing in this Chapter shall be construed to permit persons engaged in the planning and management of the financial affairs of an individual as defined in this Chapter and required to secure a license under this Chapter to engage in the practice of law.

Acts 1970, No. 423, §2.



RS 37:2583 - Requirement of license

§2583. Requirement of license

On or after thirty days from the effective date of this Chapter, it shall be unlawful for any person to operate a financial planning and management service or engage in said business as herein defined except as authorized by this Chapter and without first having obtained a license as hereinafter provided.

Acts 1970, No. 423, §3.



RS 37:2584 - Application for license

§2584. Application for license

Application for license to engage in the financial planning and management business in this state shall be made to the director and shall be in writing, under oath, and in the form prescribed by the director, and shall contain the full name and address of the applicant and, if the applicant is a copartnership or association, of every member thereof and if a corporation, of each officer and director thereof; the application shall also contain the parish and municipality with street and number, if any, where the business is to be conducted, and such other pertinent information as the director may require.

Each applicant, at the time of making such application, shall pay to the director the sum of thirty dollars as a fee for investigation of the applicant, and the additional sum of one hundred dollars as a license fee. Every applicant shall submit to the director, at the time of the application for a license, a bond to be approved by the director in which the applicant shall be the obligor, in the sum of ten thousand five hundred dollars and in which a company which is duly authorized by the State of Louisiana to transact the business of fidelity and surety insurance shall be a surety; provided, however, the director may accept in lieu of the surety bond, a deposit in cash, a certified check payable to the director of the Division of Occupational Standards, or United States government bonds.

The bond shall run to the State of Louisiana for the use of the state and of any person or persons who may have a cause of action against the obligor in said bond under and by virtue of the provisions of this Chapter. Such bond shall be conditioned that said obligor will faithfully conform to and abide by the provisions of this Chapter and of all rules, regulations and directions lawfully made by the director hereunder and will pay to the state and to any such person or persons any and all money that may become due or owing to the state or to such person or persons, from said obligor under and by virtue of the provisions of this Chapter.

Acts 1970, No. 423, §4.



RS 37:2585 - Qualifications for license

§2585. Qualifications for license

Upon the filing of the application and the approval of such bond and the payment of the specified fees, if the director shall, upon investigation, find:

(1) That the financial responsibility, experience, character and general fitness of the applicant, and of the members thereof (if the applicant be a partnership or association) and of the officers and directors thereof (if the applicant be a corporation) are such as to command the confidence of the community and to warrant belief that the business will be operated fairly, honestly and efficiently within the purposes of this Chapter, and

(2) That the applicant, if an individual, and the members thereof, if the applicant be a partnership or association, and the officers and directors thereof, if the application be a corporation, has not been convicted of any crime involving moral turpitude, or if such person or persons have not had a record of having defaulted in the payment of money collected for others, including the discharge of such debts through bankruptcy proceedings; the director shall thereupon issue and deliver a license to the applicant to engage in the financial planning and management service business in accordance with the provisions of this Chapter at the location specified in the said application, which license shall remain in full force and effect until it is surrendered by the licensee or revoked by the director as hereinafter provided, however, that each license shall expire by the terms hereof on January 1 next following the issuance thereof unless the same be renewed as hereinafter provided.

Acts 1970, No. 423, §5.



RS 37:2586 - Renewal of license

§2586. Renewal of license

Each licensee under the provisions of this Chapter may on or before December 1, make application to the director for renewal of its license, which said application for renewal shall be on the form prescribed by the director and shall be accompanied by a fee of one hundred dollars together with a bond as required in the case of an original application.

Acts 1970, No. 423, §6.



RS 37:2587 - License, display and location

§2587. License, display and location

Each license issued hereunder shall be kept conspicuously posted in the place of business of the licensee. The business address may be changed by any license upon ten days prior written notice to the director.

Acts 1970, No. 423, §7.



RS 37:2588 - Persons engaged in the financial planning and management service prior to the effective date of this Chapter

§2588. Persons engaged in the financial planning and management service prior to the effective date of this Chapter

Any person, firm or corporation, lawfully engaged in the business of rendering credit and financial adjusting service in the State of Louisiana for at least one year, immediately prior to the effective date of this Chapter, shall be entitled to receive a license hereunder by filing an application within one year after the passage of this Chapter and furnishing a bond as hereinabove required, and the payment of the annual fee.

Acts 1970, No. 423, §8.



RS 37:2589 - Denial of license

§2589. Denial of license

Any application for a license hereunder shall be approved or denied within sixty days of the filing of such application with the director. If license shall be denied, then the applicant shall be so notified by United States mail, registered, and shall be given an opportunity to be heard thereon, within sixty days of such denial of license.

Acts 1970, No. 423, §9.



RS 37:2590 - Revocation of license

§2590. Revocation of license

The director shall, upon five days notice to the licensee by registered United States mail, directed to the licensee at the address set forth on the license, stating the contemplated action and in general the grounds therefor and upon reasonable opportunity to be heard prior to such action, revoke any, license issued hereunder if he shall find that: (1) any licensee has failed to pay the annual license fee, or to maintain in effect the bond required under the provisions of this Chapter or willfully failed to comply with any order, decision or finding of the director made pursuant to and within the authority of this Chapter; or that (2) the licensee has willfully violated any provisions of this Chapter or any rule, regulation or direction lawfully made by the director under and within the authority of this Chapter; or that (3) any fact or condition exists which, if it had existed at the time of the original application for a license, would have warranted the director in refusing its issuance; or that (4) any applicant or party to an application has made any false statement or representation to the director in applying for a license hereunder.

Acts 1970, No. 423, §10.



RS 37:2591 - Contracts, books, records and contract cancellation

§2591. Contracts, books, records and contract cancellation

Each licensee shall furnish to the director, when requested, a copy of the contract entered into between the licensee and the individual. The licensee shall furnish the debtor with a copy of the written contract, which shall set forth the charges agreed upon for the services of the licensee.

An individual may cancel the contract upon thirty days written notice to the licensee in which event the licensee shall be entitled to such charges as are provided in R.S. 37:2592.

Each licensee hereunder shall maintain records and accounts which will enable any individual contracting with the licensee, at any reasonable time, to ascertain the amounts paid to creditors of the individual. A statement showing the total amount received and the total disbursements to each creditor shall be furnished by the licensee to any individual within seven days of a written request therefor by the said individual. Each licensee licensed hereunder shall issue a receipt for each cash payment made by the individual to the licensee. Each licensee shall prepare and retain in the file of each debtor a written analysis of debtor's income and expenses to substantiate that the plan of payment is feasible and practical.

Acts 1970, No. 423, §11.



RS 37:2592 - Fees and charges of licensees

§2592. Fees and charges of licensees

By contract a licensee may charge a reasonable fee for debt adjusting services, which fee may not exceed twelve percent of the total debts reported to and listed with the licensee by the debtor and/or the debtor's listed creditors. The licensee may require an initial payment by the debtor of an amount not to exceed twenty-five dollars which initial payment shall be part of the total allowable fee contracted for, and may not otherwise take or receive for services performed for any one person more than twelve percent of the amount received by it at any one time from or on behalf of that person.

In the event of cancellation or default on performance of the contract by the debtor prior to its successful completion, the licensee may collect in addition to fees previously received, nine percent of the remaining indebtedness listed on said contract, but not to exceed twenty-five dollars. In the event the contract shall remain in force for ninety days or longer, the cancellation fee shall be fifty dollars.

A licensee shall not be entitled to retain any fee until notifying all creditors listed by the debtor that the debtor has engaged the licensee in a program of debt adjusting.

Acts 1970, No. 423, §12.



RS 37:2593 - Prohibitions

§2593. Prohibitions

No licensee shall advertise, in any manner whatsoever, any statement or representation with regard to rates, terms or conditions of financial planning and management service which is false, misleading or deceptive.

No licensee shall receive or charge any fee in the form of a promissory note or other promise to pay or receive or accept any mortgage or other security for any fee, whether as to real or personal property.

Acts 1970, No. 423, §13.



RS 37:2594 - Licensee to remit to creditors

§2594. Licensee to remit to creditors

Each licensee shall remit the funds received by it, less the amount withheld for fees and charges as hereinabove provided, to the creditors promptly after receipt of funds.

Acts 1970, No. 423, §14.



RS 37:2595 - Rules and regulations

§2595. Rules and regulations

The director shall make and find, as required by law, and enforce all reasonable rules and regulations as shall be necessary for the administration of this Chapter.

Acts 1970, No. 423, §15.



RS 37:2596 - Penalties

§2596. Penalties

Any person willfully violating any of the provisions of this Chapter shall be deemed guilty of a misdemeanor and shall be punished by a fine of not more than two thousand five hundred dollars or by imprisonment in the parish jail for not more than six months, or by both such fine and imprisonment. Any contract of financial planning and management as defined in this Chapter, made by an unlicensed person, shall be null and void and of no legal effect.

Acts 1970, No. 423, §16.



RS 37:2597 - Injunction

§2597. Injunction

To engage in the financial planning and management business, render financial service, or accept individuals funds, as defined in this Chapter, without a valid existing license so to do, is hereby declared to be inimical to the public welfare and to constitute a public nuisance. The director may, in the name of the people of the State of Louisiana, through the attorney general of the State of Louisiana or the state's attorney of any parish in the State of Louisiana, apply for an injunction in any court of competent jurisdiction, to enjoin such person, firm or corporation from engaging in said business, and any such court may, as in cases relating to injunction in the State of Louisiana, issue temporary or permanent injunctions as the circumstances shall require; and in case of the violation of any injunction issued under this section, the court, or any judge thereof, may summarily try and punish the offender for contempt of court for each violation. Such injunction proceeding shall be in addition to, and not in lieu of, penalties and remedies otherwise in this Chapter provided.

Acts 1970, No. 423, §17.



RS 37:2598 - Review

§2598. Review

All final administrative decisions of the director hereunder shall be subject to judicial review in the district court of the parish in which the licensee is doing business.

Acts 1970, No. 423, §18.



RS 37:2599 - Investigation

§2599. Investigation

The director may at any reasonable time investigate and examine the books and records of every licensee hereunder and of any person, firm, association or corporation who or which shall be engaged in the business as defined in R.S. 37:2582 and who or which are not expressly exempted under this Chapter.

Acts 1970, No. 423, §20.



RS 37:2600 - Title of Chapter

§2600. Title of Chapter

This Chapter shall be known and may be cited as the Financial Planning and Management Service Law.

Acts 1970, No. 423, §22.



RS 37:2650 - SPEECH-LANGUAGE

CHAPTER 34. SPEECH-LANGUAGE

PATHOLOGY AND AUDIOLOGY

§2650. Legislative purpose

The legislature declares that it is a policy of this state that the practice of speech-language pathology and audiology is a privilege granted to qualified individuals and that, in order to safeguard the public health, safety, and welfare, to protect the public from incompetent, unscrupulous, and unauthorized persons, and from unprofessional conduct by speech-language pathologists, audiologists, and speech-language pathology assistants, it is necessary to provide regulatory authority over persons offering speech-language pathology and audiology services to the public.

Acts 1995, No. 892, §2.



RS 37:2651 - Definitions

§2651. Definitions

As used in this Chapter:

(1) "Audiologist" means any person who represents himself to the public by title or description of services, methods, or procedures as one who offers to provide or provides services involving the application of principles, methods, and procedures of the science and profession of audiology. An audiologist, by definition of scope of practice, may sell and dispense hearing aids under these provisions.

(2) "Board" means the Louisiana Board of Examiners for Speech-Language Pathology and Audiology.

(3) "Licensed audiologist" means an individual who meets the qualifications for licensure as an audiologist under R.S. 37:2659(A) and who holds a current, unsuspended, and unrevoked license issued by the board. Unless otherwise specified, "licensed audiologist" shall not mean a person who has a provisional or restricted license issued under this Chapter.

(4) "Licensed speech-language pathologist" means an individual who meets the qualifications for licensure as a speech -language pathologist under R.S. 37:2659(A) and who holds a current, unsuspended, and unrevoked license issued by the board. Unless otherwise specified, "licensed speech-language pathologist" shall not mean a person who has a provisional or restricted license issued under this Chapter.

(5) "Licensed speech-language pathology assistant" means an individual who meets the qualifications for licensure as a speech-language pathology assistant provided in R.S. 37:2659(D), holds a current, unsuspended, and unrevoked license issued by the board, works under the direct supervision of a licensed speech-language pathologist in accordance with standards promulgated by the board, and performs only those duties specified in the rules and regulations established by the board.

(6) "Person" means any individual, partnership, corporation, or other legal entity, except that only an individual shall be eligible for license or be issued a license under this Chapter.

(7)(a) "Practice of audiology" means providing, or offering to provide, to individuals or groups of individuals who have, or are suspected of having, disorders of the auditory system, any service in audiology, including prevention, identification, evaluation, interpretation, counseling, consultation, habilitation, rehabilitation, instruction, supervision, and research. The practice of audiology shall also include audiology services for disorders of the vestibular system upon referral of a physician. An audiologist may engage in any task, procedure, act, or practice that is necessary:

(i) For the evaluation of hearing and the monitoring of neural functioning.

(ii) For training in the use of amplification, including hearing aids and assistive listening devices.

(iii) For the making of earmolds.

(iv) For the fitting, dispensing, and selling of hearing aids.

(b) An individual who meets the requirements of this Chapter for licensure as an audiologist and who engages in the fitting and selling of hearing aids shall:

(i) Register with the board his intent to fit and dispense hearing aids.

(ii) Comply with federal Food and Drug Administration guidelines required for fitting and dispensing hearing aids.

(iii) Follow guidelines adopted by the board for a thirty-day trial period on hearing aids dispensed.

(iv) Comply with pre-purchase evaluation guidelines adopted by the board.

(v) Provide documentation of completion of at least thirty semester credit hours of professional coursework, twenty-one hours of which shall be in audiology. A minimum of six semester credit hours shall be in specific areas in amplification, including:

(aa) Physical and electroacoustic characteristics of hearing aids and other assistive amplification devices.

(bb) Earmold and in-the-ear hearing aid acoustics, materials, types, tubing, impressions techniques, and modifications.

(cc) Room acoustics, including the effects of noise on speech intelligibility, environmental modifications, and interaction with amplification devices.

(dd) Principles and methods of evaluation, including determination of need for and characteristics of appropriate amplification using case history, self-assessment inventories, and audiological assessment data.

(ee) Selection procedures and protocols, such as traditional and contemporary evaluations, prescriptive fittings, real ear measurements, and programmable hearing aids.

(ff) Rationale for selection of various hearing aid characteristics and types of fittings.

(gg) Procedural modifications for special populations, such as pediatric, geriatric, developmentally disabled, and physically disabled.

(hh) Rehabilitative procedures, such as hearing aid orientation, counseling of hearing impaired individuals and their families, speechreading, and auditory training.

(ii) Business management and marketing strategies.

(jj) Professional aspects of hearing aid services, such as recordkeeping and documentation, risk management, quality assurance, professional liability, equipment selection, and reimbursement systems.

(vi) Provide documentation of a minimum of three hundred fifty supervised clock hours of clinical practicum obtained during graduate training with at least eighty of those hours obtained in the evaluation, selection, and use of appropriate amplification systems and their related components, including:

(aa) Making, fitting, and acoustic modification of earmolds.

(bb) Electroacoustic tests of amplification systems.

(cc) Maintenance of amplification systems, earmolds, and assistive devices.

(vii) Complete nine months of postgraduate professional experience, begun after completion of the academic and clinical experiences, under the supervision of a licensed dispensing audiologist.

(c) Any audiologist licensed to dispense hearing aids on or prior to the effective date of this Act may continue to dispense, provided he meets the guidelines for license renewal.

(d) Any audiologist who comes to this state from a state with similar dispensing qualifications as provided in this Chapter may apply to the board for reciprocity and thereafter meet the guidelines for license renewal.

(e) All dispensing audiologists shall affix an annual registration seal to the displayed audiology license.

(f) An individual who meets the qualifications for licensure as an audiologist but lacks the coursework and practicum requirement necessary for registration as a dispenser of hearing aids may fulfill these requirements by:

(i) Completing nine months of postgraduate professional experience under the supervision of a licensed dispensing audiologist in the performance of such duties as specified in the rules and regulations adopted by the board.

(ii) Proof of the successful completion of a study course by the National Institute for Hearing Instruments Studies, or its equivalent, as defined in the rules and regulations adopted by the board.

(g) The practice of audiology may include speech and language screening, limited to a pass/fail determination for the purpose of identifying and referring individuals suspected of having disorders of communication.

(8) "Practice of speech-language pathology" means providing, or offering to provide, to individuals or groups of individuals who have or are suspected of having disorders of communication, including speech, voice, language, or cognitive processes and disorders of oral-pharyngeal function, including dysphagia, any service in speech-language pathology including prevention, identification, evaluation, interpretation, counseling, consultation, habilitation, rehabilitation, instruction, supervision, and research. The practice of speech-language pathology may include performing a hearing screening limited to a pass/fail determination for the purpose of identifying or referring individuals suspected of having disorders of hearing.

(9) "Provisional license" means a license issued by the board to an individual who meets the qualifications for provisional licensure established under R.S. 37:2659(B) and is practicing speech-language pathology or audiology while completing the postgraduate professional experience or examination as required by this Chapter. The provisional license holder may perform the practice of speech-language pathology or audiology only while under the supervision of a licensed speech-language pathologist or audiologist in accordance with standards promulgated by the board.

(10) "Provisional speech-language pathology assistant license" means a license issued by the board to an individual who meets the qualifications for provisional licensure established in R.S. 37:2659(E), and works under the direct supervision of a licensed speech-language pathologist in accordance with standards promulgated by the board and performs only those duties specified in the rules and regulations established by the board.

(11) "Restricted license" means a license issued to an individual who is certified by the State Board of Elementary and Secondary Education as a speech, hearing, and language specialist or the equivalent as defined by the State Board of Elementary and Secondary Education or as defined in R.S. 37:2659(C), wherein, the holder is authorized to perform the practice of speech-language pathology only while under the direct supervision of a licensed speech-language pathologist, in accordance with standards promulgated by the board.

(12) "Speech-language pathologist" means any person who represents himself to the public by title or by description of services, methods, or procedures as one who offers to provide or provides services involving the application of principles, methods, and procedures of the science and profession of speech-language pathology.

Added by Acts 1972, No. 260, §1, eff. Jan. 1, 1973. Amended by Acts 1978, No. 384, §1, eff. July 1, 1979; Acts 1995, No. 892, §2.



RS 37:2652 - License required; single or dual designation; display of license

§2652. License required; single or dual designation; display of license

No individual shall practice speech-language pathology or audiology in the state unless the individual holds a current, unsuspended, unrevoked license issued by the board in accordance with this Chapter. This license shall be kept conspicuously posted in the office or place of business at all times. The license shall be granted in either speech-language pathology or in audiology, independently, but nothing in this Chapter shall be construed to prevent a qualified individual from being licensed in both areas with a dual speech-language pathology/audiology designation.

Added by Acts 1972, No. 260, §1, eff. Jan. 1, 1973. Amended by Acts 1978, No. 384, §1, eff. July 1, 1979; Acts 1995, No. 892, §2.



RS 37:2653 - Exemptions

§2653. Exemptions

A. The provisions of this Chapter do not apply to:

(1) The activities and services, and the use of an official title, by an individual in the employ of a federal agency to the extent that such services and activities of such individual are part of the duties of the individual's office or position with such agency.

(2) The supervised activities and services of a student or trainee in speech-language pathology or in audiology, or both, who is pursuing a course of study at an accredited university or college or working in a recognized center, if these activities and services constitute a part of the student or trainee's course of study, and if such individuals identify themselves as students or trainees and not as speech-language pathologists or audiologists.

(3) The activities of aides and others who are not licensed or provisionally licensed speech-language pathology assistants but who assist the speech-language pathologist or audiologist in the performance of the speech-language pathologist's or audiologist's duties. Nothing in this Paragraph shall be construed to relieve the supervising speech-language pathologist or audiologist from the legal, ethical, and moral responsibility for the services to the client.

(4) The activities of a physician or surgeon licensed under R.S. 37:1261 et seq., and his employees who are performing their duties relating to the measurement of hearing under the direct supervision and control of the physician or surgeon but they shall not be called "audiologists".

(5) The activities of a hearing aid dealer licensed under R.S. 37:2441 et seq. Nothing in this Chapter shall be construed to limit or otherwise affect the "practice of selling and fitting hearing aids" as defined in R.S. 37:2442(4).

(6) The performing of routine hearing screening, limited to a pass/fail determination, by a registered nurse for the purpose of identifying and referring individuals suspected of having hearing disorders.

B. No person shall be exempt under Paragraphs (1), (2), and (3) of Subsection A of this Section who does any work as a speech-language pathologist or audiologist for which a fee is charged to the recipient of the service or to a third party.

Added by Acts 1972, No. 260, §1, eff. Jan. 1, 1973. Amended by Acts 1978, No. 384, §1, eff. July 1, 1979; Acts 1995, No. 892, §2.



RS 37:2654 - Board of examiners; creation; membership; appointment; terms; chair; quorum

§2654. Board of examiners; creation; membership; appointment; terms; chair; quorum

A. The Louisiana Board of Examiners for Speech-Language Pathology and Audiology is hereby created within the Louisiana Department of Health and is subject to the provisions of R.S. 36:803. The board shall consist of seven persons who are residents of this state, and who, except for the public and physician member, have been engaged in providing service, or in teaching, or research in speech-language pathology or audiology for at least five years prior to appointment and who are licensed speech-language pathologists or audiologists under this Chapter. At least two of the members shall be practicing audiologists, one of whom shall be a dispensing audiologist, at least two shall be practicing speech-language pathologists, one of whom shall be currently certified by the State Board of Elementary and Secondary Education as a specialist of speech-language pathology and currently employed in a school setting, one shall be either a practicing speech-language pathologist or a practicing audiologist, one shall be a physician licensed to practice medicine by the Louisiana State Board of Medical Examiners who shall serve in an advisory capacity only and shall not be a voting member of the board, and one shall be a public member.

(1) No public member shall:

(a) Have ever actively engaged in the practice of speech-language pathology or audiology.

(b) Be employed by, own, or participate in the management of an agency or business entity that sells, manufactures, or distributes health care supplies or equipment or provides health care services.

(c) Be an elected official.

(2) The public member shall be an individual or a family member/spouse of an individual who is deaf, hard of hearing or speech impaired or a member of an advocacy group committed to the advancement of the well-being of the deaf, hard of hearing or speech impaired.

B. Members of the board shall be appointed by the governor for terms of three years each or until their successors have been appointed and take office. The public member shall be appointed to the board on or before August 15, 1995.

C.(1) Appointment to the board shall be made without regard to race, creed, sex, religion, or national origin of the appointee. The Louisiana Speech-Language-Hearing Association, shall within not less than thirty days prior to the expiration of each term of office, submit to the governor a list of at least three names for each respective professional service category of board member, except the physician member and the public member, selected by all licensed speech-language pathologists and audiologists in this state, from which the governor shall make his appointment to fill the office for the next succeeding term.

(2) The Louisiana State Medical Society shall, within not less than thirty days prior to the expiration of the term of office of the physician member of the board submit to the governor a list of at least three names of physicians from which the governor shall make the appointment of the physician member of the board for the next succeeding term. The Louisiana Speech-Language-Hearing Association shall, within not less than thirty days prior to the expiration of the term of office of the public member, submit to the governor a list of three names selected by all licensed speech-language pathologists and audiologists in this state from which the governor shall make his appointment to fill the office for the next succeeding term. The three names shall be selected from those nominees submitted by any individual or advocacy group which meets the qualifications and requirements listed under Paragraph A(2) of this Section.

D. Any vacancy on the board occurring for any cause except the expiration of the term, shall be filled by the governor for the unexpired portion of the term from a list of names submitted by the board or the Louisiana Medical Society for a physician vacancy on the board or for the public member from names submitted to the board by an individual or advocacy group which meets the qualifications and requirements of Paragraph A(2) of this Section.

E. No person shall be eligible to serve for more than two consecutive three-year terms. All members appointed by the governor shall be confirmed by the Senate.

F. There shall be a chair and a vice chair of the board, who shall be elected annually from among the members of the board. A chair shall serve no more than three consecutive full years. Four members shall constitute a quorum for the transaction of the business of the board provided that at least one speech-language pathologist and one audiologist are present.

G. Regular meetings of the board shall be held at such times and places as is prescribed and special meetings may be held upon the call of the chair, provided that at least one regular meeting be held each year.

H. No member of the board shall be paid any compensation for duties performed as a member of the board, but shall be reimbursed for all reasonable and necessary travel expenses in attending any meeting of the board within this state and may be reimbursed for all other reasonable and necessary expenses incurred in attending meetings of the board or on necessary business of the board which is authorized by the board.

Added by Acts 1972, No. 260, §1, eff. Jan. 1, 1973. Amended by Acts 1977, No. 684, §27; Acts 1978, No. 384, §1, eff. July 1, 1979; Acts 1995, No. 892, §2.



RS 37:2655 - Secretary-treasurer; selection; duties

§2655. Secretary-treasurer; selection; duties

There shall be a secretary-treasurer of the board who shall be elected annually from among the members of the board. The secretary-treasurer of the board shall receive, disburse, and account for all monies paid to or received by the board; shall institute a system of books and financial records; shall open an account in a bank designated by the board as its official depository; shall be the custodian of and shall collect all fees; and together with one of the officers of the board shall co-sign all checks disbursing funds of the board. The secretary-treasurer shall be responsible for keeping a full and complete record of all proceedings, which shall be open to inspection by any members of the board or authorized representative, at all reasonable times; and shall publish or cause to be published a list of licensed speech-language pathologists and audiologists. The general functions of the secretary-treasurer may be enlarged at the discretion of the board.

Added by Acts 1972, No. 260, §1, eff. Jan. 1, 1973; Acts 1995, No. 892, §2.



RS 37:2656 - Powers and duties of the board of examiners

§2656. Powers and duties of the board of examiners

The powers and duties of the board are as follows:

(1) Specific powers. (a) The board shall administer, coordinate, and enforce the provisions of this Chapter, establish licensure and other necessary administrative fees, evaluate the qualifications of applicants, supervise the examination of applicants, and it may issue subpoenas, examine witnesses and administer oaths and shall investigate persons engaging in practices which violate or are alleged to violate the provisions of this Chapter.

(b) The board shall conduct such hearings and keep such records and minutes as are necessary for an orderly dispatch of business.

(c) The board shall adopt necessary rules and regulations, including but not limited to rules and regulations which establish ethical standards of practice, which the board may adopt and promulgate as a code of ethics; and it may amend or repeal rules and regulations made by it. Rules and regulations so adopted shall apply to all individuals who hold a license to practice or assist in the practice of speech-language pathology and/or audiology in this state at the time the rule or regulation is adopted.

(d) The board shall employ and may discharge employees necessary to carry out the work of the board and, subject to the laws applicable to employees in the classified service, shall outline their duties and fix their compensation.

(e) The board shall establish continuing education requirements for individuals licensed under this Chapter as a condition of licensure renewal. Such continuing education may be through programs either provided by or approved by the board.

(f) The board may enter into such professional service contracts as necessary to carry out its responsibilities under this Chapter in accordance with R.S. 36:803.

(g) The board shall adopt standards governing supervision of individuals who are required to be supervised by a licensed speech-language pathologist and/or audiologist under R.S. 37:2651.

(2) General powers. The conferral or enumeration of specific powers, unless otherwise indicated, shall not be construed as a limitation upon the general powers of the board conferred by this Chapter.

Added by Acts 1972, No. 260, §1, eff. Jan. 1, 1973. Amended by Acts 1978, No. 384, §1, eff. July 1, 1979; Acts 1995, No. 892, §2.



RS 37:2657 - Fees; compensation; expenses

§2657. Fees; compensation; expenses

The board shall retain all fees and other monies received by it. Such funds may be expended by the board without appropriation for costs of administration and other expenses. Additionally, such funds may be used for the establishment and operation of continuing education programs relating to speech, language, or hearing disorders. Any funds remaining unexpended and unencumbered at the end of each fiscal year shall be retained by the board for expenditure in succeeding years and no part thereof shall revert to the general fund of the state.

Added by Acts 1972, No. 260, §1, eff. Jan. 1, 1973. Amended by Acts 1978, No. 384, §1, eff. July 1, 1979; Acts 1995, No. 892, §2.



RS 37:2658 - Seal

§2658. Seal

The board shall adopt an official seal by which it shall authenticate its proceedings. Copies of the proceedings, records, and actions of the board, and certificates purporting to relate the facts concerning such proceedings, records, and actions, when signed by the secretary-treasurer and authenticated by the official seal, shall be prima facie evidence in all courts of this state.

Added by Acts 1972, No. 260, §1, eff. Jan. 1, 1973; Acts 1995, No. 892, §2.



RS 37:2659 - Qualifications for license

§2659. Qualifications for license

A. No individual shall be eligible for licensure by the board as an audiologist, unless the individual:

(1) Is of good moral character.

(2) Holds a doctoral degree, or equivalent, in audiology from an accredited educational program, as evidenced by the submission of an official transcript, which consists of course work approved by the board.

(3) Has completed supervised clinical practicum through an accredited educational program, as evidenced by official documentation from the institution, the content of which shall be approved by the board.

(4) Has passed an examination approved by the board pertinent to the license sought.

B.(1) No individual shall be eligible for licensure by the board as a speech-language pathologist unless the individual:

(a) Is of good moral character.

(b) Holds a master's degree, or equivalent, in speech-language pathology from an accredited educational program, as evidenced by the submission of an official transcript which consists of course work approved by the board.

(c) Has completed supervised clinical practicum through an accredited educational program, as evidenced by official documentation from the institution, the content of which shall be approved by the board.

(d) Has passed an examination approved by the board pertinent to the area of practice.

(e) Presents written evidence from an employer or supervisor of at least thirty-six weeks of full-time supervised postgraduate professional employment, or its part-time equivalent. This experience must follow the completion of the requirements set forth in Subparagraphs (1)(b) and (c) of this Subsection.

(2) Individuals holding a baccalaureate degree in speech pathology and a speech pathology license issued pursuant to the law in effect prior to August 15, 1995, may continue to renew such license as specified in the rules and regulations as established by the board.

C. Individuals who apply for dual licensure in audiology and speech-language pathology must meet the qualifications set forth in Subsections A and B of this Section.

D. The board may issue a provisional speech-language pathology license to an individual who:

(1) Except for the supervised postgraduate professional experience, meets the requirements for licensure as a speech-language pathologist as provided by Subsection B of this Section. An individual may not hold such license for more than three years from the date of original issuance.

(2) Except for the supervised postgraduate professional experience and the examination requirement, meets the requirements for licensure as a speech-language pathologist as provided by Subsection B of this Section. An individual shall fulfill the examination requirement within one year from the date of original issuance. An individual who has passed the examination may have two additional years to complete the postgraduate professional experience.

E. The board may issue a restricted license to an individual who previously held a restricted license, on or prior to August 15, 1995, and submits proof of such licensure. Such individual may maintain a restricted license in accordance with the requirements for renewal established in R.S. 37:2661.1.

F. No individual shall be eligible for licensure by the board as a speech-language pathology assistant unless the individual:

(1) Is of good moral character.

(2) Holds at least a bachelor's degree from an accredited educational institution, as evidenced by the submission of an official transcript and has completed the course work specified by the board.

(3) Has completed required supervised clinical practicum from an accredited educational institution or its cooperating programs, as evidenced by official documentation from the institution, the content of which shall be approved by the board, or has completed a combination of supervised clinical practicum from an accredited educational institution or its cooperating program as evidenced by official documentation from the institution, the content of which shall be approved by the board, as well as supervised on-the-job training, the content of which shall be approved by the board.

G. The board may issue a provisional speech-language pathology assistant license to an individual who, except for the supervised on-the-job training, the content of which shall be approved by the board, meets the requirements for licensure as a speech-language pathology assistant as provided by Subsection F of this Section. An individual may not hold such provisional license for more than three years from the date of original issuance.

Added by Acts 1972, No. 260, §1, eff. Jan. 1, 1973. Amended by Acts 1978, No. 384, §1, eff. July 1, 1979; Acts 1995, No. 892, §2; Acts 2016, No. 478, §1.



RS 37:2659.1 - Authorization to obtain criminal history record information

§2659.1. Authorization to obtain criminal history record information

A. As used in this Section, the following terms shall have the following meanings:

(1) "Applicant" means an individual who has made application to the board for the issuance, renewal, or reinstatement of any form of licensure or registration which the board is authorized by law to issue.

(2) "Board" means the Louisiana Board of Examiners for Speech-Language Pathology and Audiology.

(3) "Bureau" means the Louisiana Bureau of Criminal Identification and Information of the office of state police within the Department of Public Safety and Corrections.

(4) "Criminal history record information" means information collected by state and federal criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, bills of information, or any formal criminal charges, and any disposition arising therefrom, including sentencing, criminal correctional supervision, and release. It shall not include intelligence information gathered for investigatory purposes or any identification information which does not indicate involvement of the individual in the criminal justice system.

(5) "FBI" means the Federal Bureau of Investigation of the United States Department of Justice.

(6) "Licensure" means any license, provisional license, certification, or registration that the board is authorized to issue.

B. In addition to any other requirements established by board rules, the board shall require an applicant, as a condition of eligibility for licensure:

(1) To submit a full set of fingerprints, in a form and manner prescribed by the board.

(2) To permit the board to request and obtain state and national criminal history record information on the applicant.

(3) To pay the reasonable costs to be incurred by the board in requesting and obtaining state and national criminal history record information on the applicant.

C. In accordance with the provisions and procedure prescribed by this Section, the board shall request and obtain state and national criminal history record information from the bureau and the FBI relative to any applicant for licensure or registration whose fingerprints the board has obtained pursuant to this Section for the purpose of determining the applicant's suitability and eligibility for licensure.

D. Upon request by the board and upon the board's submission of an applicant's fingerprints, and such other identifying information as may be required, the bureau shall survey its criminal history records and identification files and make a simultaneous request of the FBI for like information from other jurisdictions. The bureau may charge the board a reasonable processing fee for conducting and reporting on any such search.

E. Any and all state or national criminal history record information obtained by the board from the bureau or FBI which is not already a matter of public record shall be deemed nonpublic and confidential information restricted to the exclusive use by the board, its members, officers, investigators, agents, and attorneys in evaluating the applicant's eligibility or disqualification for licensure. No such information or records related thereto shall, except with the written consent of the applicant or by order of a court of competent jurisdiction, be released or otherwise disclosed by the board to any other person or agency.

F. Upon investigation of the application and other evidence submitted, the board shall notify each applicant that the application and evidence submitted for consideration is satisfactory and accepted, or is unsatisfactory and rejected. If an application is rejected, such notice shall state the reasons for the rejection and the applicant's right to a compliance hearing in accordance with the rules and regulations promulgated by the board.

Acts 2016, No. 478, §1.



RS 37:2660 - Waiver of requirements

§2660. Waiver of requirements

The board may issue licenses under the following special conditions:

(1)(a) The board may, in its discretion, license as a speech-language pathologist and/or audiologist without examination, or a speech-language pathology assistant on payment of the prescribed fee, an applicant for licensure who is a speech-language pathologist and/or audiologist or a speech-language pathology assistant licensed under the laws of another state, territory, commonwealth, or District of Columbia, if:

(i) The requirements for licensure of speech-language pathologists and/or audiologists or speech-language pathology assistants were at the date of licensure substantially equal to the requirements then or subsequently in force in this state.

(ii) The state, territory, commonwealth, or District of Columbia, from whence the applicant for a license comes, accords similar privilege of licensure without examination to holders of certificates as licensed speech-language pathologists and/or audiologists under this Chapter.

(iii) The state, territory, commonwealth, or District of Columbia, from whence the applicant for a speech-language pathologist and/or audiologist comes, requires successful completion of an examination as a condition of such licensure.

(b) The board may, in its discretion, allow an applicant who may meet the requirements of reciprocity to practice until a license is issued or the application for reciprocity is denied by the board, provided that the applicant has submitted documentation of a current, unsuspended, unrevoked license.

(2) The board may waive the examination and the requirement of documentation of clinical practicum for applicants who hold a certificate of clinical competence from the American Speech-Language-Hearing Association.

(3) The board shall waive, upon request, the examination requirements for any applicant who is currently certified by the State Board of Elementary and Secondary Education as a specialist of speech-language pathology and currently employed in a school setting.

Added by Acts 1972, No. 260, §1, eff. Jan. 1, 1973. Amended by Acts 1978, No. 384, §1, eff. July 1, 1979; Acts 1995, No. 892, §2.



RS 37:2661 - Fees

§2661. Fees

A. The board shall charge and collect a licensing fee not to exceed one hundred fifty dollars, an annual renewal fee not to exceed one hundred dollars, and other reasonable administrative fees, the amounts of which shall be fixed by the board. The board shall fix the amount of the fee so that the total fees collected will be sufficient to meet the expenses of administering this Chapter.

B. The fees fixed by the board shall be exclusive, and no parish or municipality shall have the right to require any person licensed under the provisions of this Chapter to furnish any bond, pass any examination, or pay any license fee or occupational tax as a condition precedent to engaging in the practice of speech pathology and audiology.

C, D. Repealed by Acts 1995, No. 892, §3.

Added by Acts 1972, No. 260, §1, eff. Jan. 1, 1973. Amended by Acts 1978, No. 384, §1, eff. July 1, 1979; Acts 1995, No. 892, §§2, 3.



RS 37:2661.1 - License renewal

§2661.1. License renewal

A. Every individual licensed under this Chapter and whose license is renewable, including holders of provisional, restricted, assistant, and provisional assistant licenses shall:

(1) Pay a renewal fee established by the board.

(2) Submit timely application for renewal on a form prescribed by the board.

(3) Show evidence of continuing education as required by the board.

B. An individual licensed under this Chapter who has allowed such license to lapse shall:

(1) Pay a lapsed renewal fee not to exceed two hundred dollars.

(2) Resubmit application for license on a form prescribed by the board.

(3) Show evidence of continuing education as required by the board.

Acts 1995, No. 892, §2.



RS 37:2662 - Disciplinary action

§2662. Disciplinary action

A. Any individual licensed under this Chapter may have their license suspended or revoked or be disciplined by the board upon proof that such individual:

(1) Has been convicted of any offense which constitutes a felony under the laws of this state, whether or not the conviction was in a court in this state.

(2) Has obtained his license by means of fraud, misrepresentation or concealment of material facts.

(3) Has engaged in abusive or fraudulent billing in connection with services provided.

(4) Has engaged in conduct likely to deceive, defraud or harm the public, or demonstrated a willful or careless disregard for the welfare or safety of a consumer.

(5) Has engaged in unprofessional conduct, as defined by the rules established by the board, or has violated the code of ethics adopted and published by the board.

(6) Has violated any lawful order, rule or regulation rendered or adopted by the board.

(7) Has provided professional services while:

(a) Mentally incompetent.

(b) Under the influence of alcohol.

(c) Has used any narcotic or controlled dangerous substance or other drug that is in excess of therapeutic amounts or without valid medical indication.

(8) Has violated any provision of this Chapter.

B. When the board is authorized to discipline an individual, the board may:

(1) Refuse to issue or renew a license.

(2) Issue a public or private letter of reprimand or concern.

(3) Require restitution of costs and expenses, not to include attorney's fees, in connection with the enforcement of this Chapter.

(4) Impose probationary conditions.

(5) Impose a fine for each violation not to exceed one thousand dollars.

(6) Suspend or revoke a license.

(7) Restrict the license by limiting or reducing the scope of practice.

(8) Otherwise discipline a licensee upon proof of violations of any provisions of this Chapter.

Added by Acts 1972, No. 260, §1, eff. Jan. 1, 1973; Acts 1995, No. 892, §2.



RS 37:2663 - Disciplinary hearing; procedure, appeal

§2663. Disciplinary hearing; procedure, appeal

A. Any person, against whom a complaint has been filed under this Chapter shall be given thirty days notice, in writing by certified mail with return receipt, enumerating the charges and specifying the date, place, and time for public hearing thereon. In connection with any hearing, the board may issue subpoenas, compel the attendance and testimony of witnesses, and administer oaths the same as a district court in the parish where the hearing takes place. A stenographic record of all proceedings before the board shall be made and a transcript kept on file with the board.

B. Any licensee aggrieved by a decision of the board may appeal the decision within thirty days thereof to the district court for the parish in which the board is domiciled. In such case the secretary-treasurer shall transmit to the district court a certified copy of the record. The procedure for the appeal shall be pursuant to the Administrative Procedure Act.

C. The board is authorized to recover its attorney fees, costs, and expenses in connection with the enforcement of R.S. 37:2662 through 2666.

D. The state of Louisiana shall be a party to the prosecution of all such actions and hearings before the board pertaining to the suspension and revocation of a certificate, and the attorney general, or one of his assistants, is hereby authorized and directed to appear on behalf of the state.

Added by Acts 1972, No. 260, §1, eff. Jan. 1, 1973; Acts 1995, No. 892, §2.



RS 37:2664 - Prohibitions

§2664. Prohibitions

No person may:

(1) Sell, barter, or offer to sell or barter a license.

(2) Purchase or procure by barter a license with intent to use it as evidence of the holder's qualifications in the practice of speech-language pathology or audiology.

(3) Alter a license materially.

(4) Use or attempt to use a license which has been purchased, fraudulently obtained, counterfeited, or materially altered.

(5) Willfully make a false, material statement in an application for a license or for renewal of a license.

Added by Acts 1972, No. 260, §1, eff. Jan. 1, 1973; Acts 1995, No. 892, §2.



RS 37:2665 - Penalties

§2665. Penalties

A. Whoever violates this Chapter shall be guilty of a misdemeanor and, upon conviction, shall be punished by imprisonment for not more than six months or by fine or both, and each violation shall be considered a separate offense.

B. The board may enforce this Chapter by injunction or by any other appropriate proceeding. No such proceeding shall be barred by any proceeding had or pending pursuant to R.S. 37:2662, or by the imposition of any fine or term of imprisonment pursuant thereto.

Added by Acts 1972, No. 260, §1, eff. Jan. 1, 1973; Acts 1995, No. 892, §2.



RS 37:2666 - Protected action and communication

§2666. Protected action and communication

A. There shall be no liability on the part of and no action for damages against:

(1) Any member of the board, or its agents or employees, or any member of an examining committee of speech-language pathologists or audiologists appointed or designated by the board, for any action undertaken or performed by such person within the scope of the duties, powers, and functions of the board or such examining committee as provided for in this Chapter when such person is acting without malice and in the reasonable belief that the action taken by him is warranted.

(2) Any person, committee, association, organization, firm, or corporation providing information to the board, its agents or employees, or to an examining committee of speech-language pathologists or audiologists appointed or designated by the board, whether a witness or otherwise. Such a person, committee, association, organization, firm, or corporation providing such information without malice and in the reasonable belief that such information is accurate shall not be held, by reason of having provided such information, to be liable in damages under any law of the state or any political subdivision thereof.

B. In any suit brought against the board, its employees or agents, any member of an examining committee appointed by the board, or any person or entity providing information to the board, when any such defendant substantially prevails in such suit, the court shall, at the conclusion of the action, award to any such substantially prevailing party defendant against any such claimant the cost of the suit attributable to such claim, including a reasonable attorney's fee, if the claim was frivolous, unreasonable, without foundation, or in bad faith.

C. For the purposes of this Section, a defendant shall not be considered to have substantially prevailed when the claimant obtains an award for damages or permanent injunctive or declaratory relief.

Acts 1995, No. 892, §2.



RS 37:2701 - SOCIAL WORKERS

CHAPTER 35. SOCIAL WORKERS

§2701. Legislative purpose

The legislature declares that, in order to safeguard the public health, safety, and welfare of the people of this state against unauthorized, unqualified, and improper practice of social work, it is necessary that a proper regulatory authority be established and adequately provided for.

Added by Acts 1972, No. 706, §1; Acts 1999, No. 1309, §7, eff. Jan. 1, 2000.



RS 37:2702 - Short title

§2702. Short title

This Chapter shall be known and may be cited as the "Louisiana Social Work Practice Act".

Added by Acts 1972, No. 706, §1; Acts 1999, No. 1309, §7, eff. Jan. 1, 2000.



RS 37:2703 - Definitions

§2703. Definitions

As used in this Chapter, unless the context clearly requires otherwise, and except as otherwise expressly provided:

(1) "Agency" means an organization or facility that delivers social work services and employs social workers. The employer shall provide direct remuneration for the employee for the work performed, and the employer shall withhold from the employee's wages taxes and other employee-paid benefits.

(2) "Board" means the Louisiana State Board of Social Work Examiners.

(3) "Board-approved clinical supervisor (BACS)" means a licensed clinical social worker (LCSW) who has met the qualifications established by the board.

(4) "Case management" means a method to plan, provide, evaluate, and monitor services from a variety of resources on behalf of and in collaboration with a client.

(4.1) "Certified Social Worker (CSW)" means a temporary certification which entitles the master of social work graduate to perform the duties and responsibilities within the scope of practice of the licensed master social worker for up to three years, while pursuing licensure.

(5) "Clinical social work practice" means a specialty within the practice of master's social work.

(6) "Clinical supervision" means an interactional professional relationship between a licensed clinical social worker and a licensed master's social worker that provides evaluation and direction over the supervisee's practice of clinical social work and promotes continued development of the licensed master's social worker's knowledge, skills, and abilities to engage in the practice of clinical social work in an ethical and competent manner. Supervision for meeting the requirements of licensure, as a licensed clinical social worker (LCSW), must be provided by a licensed clinical social worker who is also a board-approved clinical supervisor (BACS).

(7) "Consultation" means a problem-solving process in which expertise is offered to an individual, group, organization, or community.

(8) "Council on Social Work Education" means the national organization which accredits graduate and undergraduate social work programs or its predecessor or successor organization.

(9) Repealed by Acts 2007, No. 436, §2.

(10) "Graduate school of social work" means a program within an institution of higher education which offers a full-time course of study in social work, granting a master's degree in social work or social welfare, and accredited or under candidacy by the Council on Social Work Education or its predecessor or successor organization.

(11) "Licensed clinical social worker (LCSW)" means a person duly licensed to independently practice clinical social work under the provisions of this Chapter. A licensed clinical social worker may work as an employee in a practice setting or independently in private practice.

(12) "Licensed master's social worker (LMSW)" means a person duly registered to practice master's social work under this Chapter.

(13) Repealed by Acts 2010, No. 880, §2, eff. Jan. 1, 2011.

(14) "Registered social worker (RSW)" means a person duly registered to practice baccalaureate social work under this Chapter.

(15)(a) "Social work practice" means the professional application of social work values, theories, and interventions to one or more of the following: enhancing the development, problem-solving, and coping capacities of people; promoting the effective and humane operations of systems that provide resources and services to people; linking people with systems that provide them with resources, services, and opportunities; developing and improving social policy; and engaging in research related to the professional activities. The practice of social work shall include but not be limited to clinical social work, planning and community organization, policy and administration, research, and social work education. Social work practice is guided by knowledge of human behavior, biopsychosocial development, social systems and resources, economic and cultural institutions, and their interactions.

(b) Nothing in this Chapter shall be construed to authorize any person licensed, certified, provisionally certified, or registered hereunder to prescribe, either orally or in writing, distribute, dispense, or administer any medications. Nothing in this Chapter shall be construed to authorize any social worker licensed, certified, provisionally certified, or registered under this Chapter to administer or interpret psychological tests, or to engage in the practice of psychology, as defined by the provisions of R.S. 37:2352(5) or to engage in the practice of medicine, as defined by the provisions of R.S. 37:1262. Notwithstanding any provisions of R.S. 37:2352(5), persons covered by this Chapter may, based upon scope of practice, administer, use, or interpret tests of language, education and achievement, adaptive behavioral tests, and symptom screening checklists instruments, as well as tests of abilities, interests, and aptitudes.

(16) "Social work student" means a person who is enrolled in a social work educational program that is accredited by the Council on Social Work Education or its predecessor or successor and is part of an accredited university or college.

(17) "Supervision" means the professional relationship between a supervisor and a supervisee that provides guidance and evaluation of the services provided by the supervisee.

(18) "Undergraduate social work program" means a program within an institution of higher education which offers a full-time course of study in social work, granting a bachelor's degree in social work or social welfare, and accredited or under candidacy by the Council on Social Work Education or its predecessor or successor.

Added by Acts 1972, No. 706, §1; Acts 1999, No. 1309, §7, eff. Jan. 1, 2000; Acts 2007, No. 436, §1 and 2; Acts 2010, No. 880, §§1, 2, eff. Jan. 1, 2011.



RS 37:2704 - Board of Social Work Examiners

§2704. Board of Social Work Examiners

A. There is hereby created a Louisiana State Board of Social Work Examiners within the Louisiana Department of Health. The board shall be subject to the provisions of R.S. 36:803. It shall consist of seven members who are citizens of the United States and residents of the state of Louisiana. The members shall be appointed by the governor, subject to Senate confirmation. All appointees shall be selected from one list compiled by all statewide social work membership organizations that have written bylaws and meet all state and federal laws, and the Louisiana Chapter of the National Association of Social Workers shall be responsible for the coordination of this process. All appointees shall serve no more than two consecutive full terms. The completion of an unexpired portion of a full term shall not constitute a full term for purposes of this Section. The board shall consist of the following members:

(1) One registered social worker with at least five years of social work experience.

(2) One licensed master's social worker with at least five years of social work experience.

(3) Three licensed clinical social workers each with at least five years of clinical social work experience.

(4) One member who is either a registered social worker, a licensed master's social worker, or a licensed clinical social worker.

(5) One public member.

B. Each board member, with the exception of the public member, shall be a person who holds a current, valid license or registration issued pursuant to this Chapter. At all times the board shall consist of at least three members who are engaged primarily in rendering direct services in social work and at least one member who is engaged primarily in social work education or a practice specialty other than clinical.

C. No public member shall be currently an elected official, and no public member shall be or have been any of the following:

(1) Actively engaged in the practice of social work or be the spouse of a social worker.

(2) Engaged in the practice of psychology, psychiatry, or a member of a mental health profession, or the spouse of a member of a mental health profession.

(3) Employed or own an agency or business entity that provides social, health, or mental health care or substance abuse services.

D. Each member shall hold office until the expiration of his appointed term or until a successor is duly appointed. When the term of each member expires, the governor shall appoint his successor for a term of three years. Any vacancy occurring in board membership other than by expiration of term shall be filled by the governor, under the provisions of Subsection A of this Section, by appointment of a member to serve for the unexpired term. A board member may be removed upon one or more of the following grounds:

(1) The refusal or inability of a board member for any reason to perform the duties as a member of the board in an efficient, responsible, and professional manner.

(2) The misuse of office by a member of the board to gain pecuniary or material gain personally or for another through such office.

(3) The violation by any member of the board of the laws or rules governing the practice of social work.

(4) For other just and reasonable causes as determined solely by the board pursuant to applicable laws.

E. Each board member shall receive a certificate of appointment from the governor; and before commencing the discharge of his duties and within thirty days from the effective date of his appointment, the board member shall subscribe to the oath for state officials before any officer authorized to administer oaths in this state and shall file the same with the secretary of state.

F. Each board member shall serve without compensation, but shall receive actual traveling, incidental, and clerical expenses necessarily incurred while engaged in the discharge of his official duties. Funds will be allocated for the payment of these expenses as provided for by R.S. 37:2716(B).

G. The board shall notify all social workers of vacancies on the board, the qualifications for service, and that interested social workers may submit a letter of interest and resume' to qualified social work membership organizations.

Added by Acts 1972, No. 706, §1. Amended by Acts 1977, No. 684, §28; Acts 1999, No. 1309, §7, eff. Jan. 1, 2000; Acts 2010, No. 880, §1, eff. Jan. 1, 2011.



RS 37:2705 - Board; meetings; powers

§2705. Board; meetings; powers

A. The board shall hold meetings at least semiannually. The board shall elect annually from its membership a chairman, vice chairman, and secretary/treasurer. Meetings may be called by the chairman or upon written request of four members of the board or by the governor. The board shall meet as often as necessary and four members shall constitute a quorum.

B. An administrator, who shall not be a member of the board, shall be employed to serve the board and his or her salary shall be provided for under R.S. 37:2716(B). The board may employ such other persons as may be necessary to carry out its duties under this Chapter.

C.(1) The board is authorized to adopt and revise such rules and regulations as may be necessary to enable it to carry into effect the provisions of this Chapter including but not limited to rules and regulations which establish ethical standards of practice, which the board may adopt as a standard of practice.

(2) The board is empowered to examine for, deny, approve, revoke, suspend, and renew the license of licensed clinical social workers and shall review applications at least once a year. The board is further empowered to examine for, deny, approve, revoke, suspend, and renew the license of licensed master's social workers and shall review applications at least once a year. The board is further empowered to examine for, deny, approve, revoke, suspend, and renew the certificate of certified social workers or the license of licensed master's social workers and shall review applications at least once a year. The board is further empowered to deny, approve, revoke, suspend, and renew the registration of registered social workers and shall review applications once a year.

(3) The board shall have the power to conduct hearings on charges calling for revocation or suspension of a registration, certificate, or license. The board may institute disciplinary proceedings as authorized in this Chapter.

(4) The board shall prosecute and enjoin all persons violating this Chapter and shall keep a record of all the proceedings.

(5) The board is empowered to administer funds as provided in R.S. 37:2716(B) for the training and education of social workers so that competency may be assured.

D. The board shall keep a listing of social workers licensed, certified, or registered under this Chapter. At each meeting of the board the listing shall be updated and made available to the general public.

E. The board may enter into such professional service contracts as necessary to carry out its responsibilities under this Chapter in accordance with R.S. 36:803.

F. The board shall adopt standards for supervision to meet the requirements of R.S. 37:2708.

G. The board shall establish requirements to assure continuing education for individuals licensed, certified, or registered under this Chapter as a condition of licensure, certification, or registration renewal. Such requirements may include but are not limited to continuing education which shall be through programs either provided by or approved by the board.

Added by Acts 1972, No. 706, §1; Acts 1999, No. 1309, §7, eff. Jan. 1, 2000; Acts 2010, No. 880, §1, eff. Jan. 1, 2011.



RS 37:2706 - Qualifications; registered social worker

§2706. Qualifications; registered social worker

A. No individual shall be eligible for registration by the board as a registered social worker unless the individual:

(1) Is of good moral character and whose screening for criminal history pursuant to R.S. 37:2710 contains no disqualifying information.

(2) Holds either a bachelor's degree or master's degree from an accredited social work program.

B. An individual registered as a registered social worker may engage in generalist social work practice based on the application of social work theory, knowledge, ethics, and utilizing problem-solving methods to restore or enhance social functioning of individuals, families, groups, organizations, and communities through assessment, prevention, and intervention and evaluation, case management, information and referral, supportive counseling, advocacy, research, supervision, community organization, and the implementation and administration of policies, programs, and activities. A social worker at this level shall work as an employee in an agency and shall not engage in advanced practice or in clinical social work.

C, D. Repealed by Acts 2010, No. 880, §2, eff. Jan. 1, 2011.

Added by Acts 1972, No. 706, §1. Acts 1983, No. 484, §1; Acts 1999, No. 1309, §7, eff. Jan. 1, 2000; Acts 2001, No. 595, §1; Acts 2004, No. 375, §1; Acts 2010, No. 880, §§1, 2, eff. Jan. 1, 2011.



RS 37:2707 - Qualifications; licensed master's social worker

§2707. Qualifications; licensed master's social worker

A. No individual shall be eligible for licensure by the board as a licensed master's social worker unless the individual:

(1) Is of good moral character and whose screening for criminal history pursuant to R.S. 37:2710 contains no disqualifying information.

(2) Holds a master's degree from an accredited graduate school of social work.

(3) Has passed an examination approved by the board.

B. An individual licensed as a licensed master's social worker may engage in advanced social work practice based on the application of social work theory, knowledge, ethics, and methods to restore or enhance social, psychosocial, or biopsychosocial functioning of individuals, couples, families, groups, organizations, and communities. The licensed master's social worker's practice requires the application of specialized knowledge and advanced practice skills which include prevention or intervention, or both, service or treatment planning and evaluation, case management, information and referral, counseling, employee assistance services, addiction services, advocacy, teaching, research, supervision, consultation, community organization, and the development, implementation, and administration of policies, programs, and activities. A social worker licensed at the licensed master's social worker level may practice clinical social work and psychotherapy within an agency under the supervision of a licensed clinical social worker. A licensed master's social worker may work as an employee only in an agency setting. Notwithstanding the definition of "agency" as defined in R.S. 37:2703(1) or the requirement for employment in an agency setting provided in this Subsection, a licensed master's social worker shall be permitted to provide social work services on behalf of a federal, state, or local governmental agency on a contractual basis.

C - E. Repealed by Acts 2010, No. 880, §2, Jan. 1, 2011.

Added by Acts 1972, No. 706, §1; Acts 1999, No. 1309, §7, eff. Jan. 1, 2000; Acts 2001, No. 595, §1; Acts 2004, No. 375, §1; Acts 2007, No. 436, §1; Acts 2010, No. 880, §§1, 2, eff. Jan. 1, 2011.



RS 37:2708 - Qualification; licensed clinical social worker

§2708. Qualification; licensed clinical social worker

A. No individual shall be eligible for licensure by the board as a licensed clinical social worker unless the individual:

(1) Is of good moral character and whose screening for criminal history pursuant to R.S. 37:2710 contains no disqualifying information.

(2) Holds a master's degree from an accredited graduate school of social work.

(3) Has completed at least five thousand seven hundred sixty hours of postgraduate social work practice. At least three thousand eight hundred forty hours of the required postgraduate social work experience shall be in a setting practicing social work under the supervision of a board-approved clinical supervisor.

(4) Has passed an examination approved by the board.

B. An individual holding the licensed clinical social worker license may independently engage in advanced social work practice based on the application of social work theory, knowledge, ethics, and methods to restore or enhance social, psychosocial, or biopsychosocial functioning of individuals, couples, families, groups, organizations, and communities. The practice of clinical social work requires the application of specialized clinical knowledge and advanced clinical skills in the areas of prevention, assessment, diagnosis, and treatment of mental, emotional, and behavioral and addiction disorders. Treatment methods include the provision of individual, marital, couple, family, and group psychotherapy. The practice of clinical social work may include private practice, employee assistance and addiction services, and the provision of clinical supervision. A licensed clinical social worker may work as an employee in a practice setting or independently in private practice.

C. Repealed by Acts 2010, No. 880, §2, eff. Jan. 1, 2010.

Added by Acts 1972, No. 706, §1; Acts 1999, No. 1309, §7, eff. Jan. 1, 2000; Acts 2001, No. 595, §1; Acts 2004, No. 375, §1; Acts 2007, No. 436, §1; Acts 2010, No. 880, §§1, 2, eff. Jan. 1, 2011.



RS 37:2709 - License, certification, or registration required

§2709. License, certification, or registration required

No individual shall practice social work in the state unless the individual holds a current, valid license, certificate, or registration issued by the board in accordance with this Chapter. This license, certificate, or registration shall be kept conspicuously posted in the office or place of business at all times.

Added by Acts 1972, No. 706, §1; Acts 1999, No. 1309, §7, eff. Jan. 1, 2000; Acts 2010, No. 880, §1, eff. Jan. 1, 2011.



RS 37:2710 - Application and authorization to obtain criminal history record information

§2710. Application and authorization to obtain criminal history record information

A. As used in this Section, the following terms shall have the following meanings:

(1) "Applicant" means an individual who has made application to the board for the issuance, renewal, or reinstatement of any form of licensure which the board is authorized by law to issue.

(2) "Board" means the Louisiana State Board of Social Work Examiners.

(3) "Bureau" means the Louisiana Bureau of Criminal Identification and Information of the office of state police within the Department of Public Safety and Corrections.

(4) "Criminal history record information" means information collected by state and federal criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, bills of information, or any formal criminal charges, and any disposition arising therefrom, including sentencing, criminal correctional supervision and release, but does not include intelligence for investigatory purposes, nor does it include any identification information which does not indicate involvement of the individual in the criminal justice system.

(5) "FBI" means the Federal Bureau of Investigation of the United States Department of Justice.

(6) "Licensure" means any license, certification, or registration which the board is authorized to issue.

B. In addition to any other requirements established by board rules, the board shall require an applicant, as a condition for eligibility for licensure:

(1) To submit a full set of fingerprints, in a form and manner prescribed by the board.

(2) To permit the board to request and obtain state and national criminal history record information on the applicant.

(3) To pay, in addition to all other applicable fees and costs, such amount as may be incurred by the board in requesting and obtaining state and national criminal history record information on the applicant.

C. In accordance with the provisions and procedure prescribed by this Section, the board shall request and obtain state and national criminal history record information from the Louisiana Bureau of Criminal Identification and Information of the office of state police within the Department of Public Safety and Corrections and the Federal Bureau of Investigation of the United States Department of Justice relative to any applicant for licensure whose fingerprints the board has obtained pursuant to this Section for the purpose of determining the applicant's suitability and eligibility for licensure.

D. Upon request by the board and upon the board's submission of an applicant's fingerprints, and such other identifying information as may be required, the bureau shall conduct a search of its criminal history record information relative to the applicant and report the results of its search to the board within sixty days from receipt of any such request. The bureau may charge the board a reasonable processing fee for conducting and reporting on any such search.

E. If the criminal history record information reported by the bureau to the board does not provide grounds for disqualification of the applicant for licensure under the applicable law administered by the board, the board shall have the authority to forward the applicant's fingerprints and such other identifying information as may be required to the FBI with a request for a search of national criminal history record information relative to the applicant.

F. Any and all state or national criminal history record information obtained by the board from the bureau or FBI which is not already a matter of public record shall be deemed nonpublic and confidential information restricted to the exclusive use of the board, its members, officers, investigators, agents, and attorneys in evaluating the applicant's eligibility or disqualification for licensure. No such information or records related thereto shall, except with the written consent of the applicant or by order of a court of competent jurisdiction, be released or otherwise disclosed by the board to any other person or agency.

G. Upon investigation of the application and other evidence submitted, the board shall notify each applicant that the application and evidence submitted for consideration is satisfactory and accepted, or unsatisfactory and rejected. If an application is rejected, said notice shall state the reasons for such rejection and the applicant's right to a compliance hearing in accordance with the rules and regulations promulgated by the board.

Acts 1999, No. 1309, §7, eff. Jan. 1, 2000; Acts 2010, No. 880, §1, eff. Jan. 1, 2011.



RS 37:2711 - Examination

§2711. Examination

A. The place of examination shall be designated in advance by the board. The examination shall be given annually at such time and place and under such supervision as the board may determine, and specifically at such other times, as in the opinion of the board, the number of applicants warrants.

B. Applicants for licensure as a licensed clinical social worker and applicants for licensure as a licensed master's social worker shall pass an examination approved by the board. The board shall assign the passing grade point to any examination administered after having promulgated rules and regulations. To ensure impartiality, written examinations shall be by numbers, and no paper examination shall bear the name of the applicant.

C. If an applicant fails the examination, he may retake the examination upon payment of a re-examination fee at the next opportunity given by the board, and in accordance with the rules of the board.

Acts 1999, No. 1309, §7, eff. Jan. 1, 2000; Acts 2010, No. 880, §1, eff. Jan. 1, 2011.



RS 37:2712 - Licensure, certification, or registration by reciprocity or endorsement of credentials

§2712. Licensure, certification, or registration by reciprocity or endorsement of credentials

The board may issue licenses, certificates, or registrations under the following special conditions:

(1) The board may issue a license as a licensed clinical social worker or issue a license as a licensed master's social worker without examination, on payment of the prescribed fee, to an applicant for licensure who is the equivalent of a licensed clinical social worker or a licensed master's social worker, respectively, licensed under another state, territory, commonwealth, or District of Columbia when:

(a) The requirements for licensure are at the date of licensure substantially equal to the requirements then or subsequently in force in this state.

(b) The state, territory, commonwealth, or District of Columbia from which the applicant for a license comes, accords similar privilege or licensure without examination to holders of licenses under this Chapter.

(c) The state, territory, commonwealth, or District of Columbia from which the applicant for a license comes, requires successful completion of an examination as a condition of such licensure.

(2) The board may certify or register as a certified social worker or a registered social worker, respectively, an applicant for certification or for registration who is the equivalent of a certified social worker or a registered social worker, respectively, certified or registered under another state, territory, commonwealth, or District of Columbia when the requirements for certification or registration are at the date of certification or registration substantially equal to the requirements then or subsequently in force in this state and when the state, territory, commonwealth, or District of Columbia from which the applicant for certification or registration comes, accords similar privilege or certification or registration to holders of certificates or registration under this Chapter.

Acts 1972, No. 706, §1; Acts 1983, No. 484, §1; Acts 1990, No. 458, §1; Acts 1996, 1st Ex. Sess., No. 94, §1, eff. May 10, 1996; Acts 1999, No. 1309, §7, eff. Jan. 1, 2000; Acts 2010, No. 880, §1, eff. Jan. 1, 2011.



RS 37:2713 - License, certificate, registration

§2713. License, certificate, registration

The board shall issue a license, certificate, or registration signed by the chairman and vice chairman of the board whenever an applicant for certification, licensure, or registration successfully qualifies therefor as provided in this Chapter.

Added by Acts 1972, No. 706, §1; Acts 1999, No. 1309, §7, eff. Jan. 1, 2000; Acts 2010, No. 880, §1, eff. Jan. 1, 2011.



RS 37:2714 - Continuing education and license, certificate, and registration renewal

§2714. Continuing education and license, certificate, and registration renewal

A.(1) The board shall have authority to establish and promulgate continuing education requirements which are to be fulfilled prior to the renewal of any license, certificate, or registration issued under this Chapter.

(2) Twenty clock hours of continuing education in programs approved by the board shall be obtained prior to each renewal date, including three hours of ethics every two years. In addition, for renewal of a licensed clinical social work license, no less than ten clock hours of the continuing education requirement shall be clinical content including diagnosis and treatment of mental disorders. Failure to fulfill these requirements shall cause the license, certificate, or registration to lapse, and any application for renewal will be declined until the continuing education requirements have been met.

(3) Documentation in a form acceptable to the board, demonstrating compliance with the continuing education requirements, shall accompany the application for the renewal of the license, certificate, or registration.

B. In addition to the continuing education requirements set out in Subsection A of this Section, each license, certificate, provisional certificate, or registration issued under the provisions of this Chapter shall be renewed annually except as otherwise provided. On or before July first of each year, the board shall mail an application for renewal of a license, certificate, or registration to each person to whom a license, certificate, or registration was issued or renewed during the current year, which application shall be mailed to the most recent address of said person as it appears on the records of the board. Such person shall complete the renewal application and return it to the board accompanied by such renewal fee as is required by the board before August thirty-first of the year in which said application was received. Upon receipt of any application and fee, the board shall verify the accuracy of such application and issue to the applicant a notice of renewal of the license, certificate, or registration for the current year, beginning September first and expiring August thirty-first.

C. If any person fails to renew his or her license, certificate, or registration by August thirty-first, such license, certificate, or registration shall lapse. Failure to fulfill these requirements shall cause the license, certificate, or registration to lapse, and any application for renewal will be declined until the continuing education requirements have been met. If a social worker fails to complete the continuing education requirements by June thirtieth of each year, at the licensed, certified registered level, he may not practice social work. Renewal of a license, certificate, or registration which has lapsed for three months or less may be effected upon submission to the board of a renewal application accompanied by such renewal fee as is required by the board. Renewal of a license, certificate, or registration which has lapsed for a period in excess of three months but less than six months may be effected upon submission to the board of a renewal application accompanied by a fee which shall be twice the amount of the normal renewal fee specified by the board. If a license, certificate, or registration is allowed to lapse for six months or longer, the applicant for the license, certificate, or registration shall be considered a new applicant subject to appropriate provisions of this Chapter.

D. The board shall have the authority to grant continuing education waivers for declared emergencies. In response to a disaster or emergency declared by the governor of the state of Louisiana, continuing education units required for renewal of a license may be waived by the board.

E. The board shall have the authority to grant continuing education extensions for extenuating circumstances. In response to an extenuating circumstance, the time frame mandated to complete continuing education units required for renewal of a license may be extended by the board.

Acts 1990, No. 785, §1; Acts 1999, No. 1309, §7, eff. Jan. 1, 2000; Acts 2010, No. 880, §1, eff. Jan. 1, 2011.



RS 37:2715 - Rights and privileges

§2715. Rights and privileges

A. An individual who possesses a current, valid license issued by the board pursuant to this Chapter shall have the right to practice and use the title licensed clinical social worker and the abbreviation LCSW.

B. An individual who possesses a current, valid license issued by the board pursuant to this Chapter shall have the right to practice and use the title licensed master's social worker and the abbreviation LMSW.

C. An individual who possesses a current, valid certificate issued by the board pursuant to this Chapter shall have the right to practice and use the title certified social worker and the abbreviation CSW.

D. An individual who possesses a current, valid registration issued by the board pursuant to this Chapter shall have the right to practice and use the title registered social worker and the abbreviation RSW.

E. No other individual shall assume such title, use such abbreviation or use any word, letter, sign, figure, or device to indicate that he is a licensed clinical social worker, a licensed master's social worker, a certified social worker, or a registered social worker.

Added by Acts 1972, No. 706, §1; Acts 1999, No. 1309, §7, eff. Jan. 1, 2000; Acts 2010, No. 880, §1, eff. Jan. 1, 2011.



RS 37:2716 - Fees

§2716. Fees

A.(1) The board shall establish a reasonable fee schedule for examinations, applications, reexaminations, renewal, or reissuance of any license, certificate, or registration, or for any other administrative function provided for in this Chapter; and the receipts from the payment of such fees shall be used to carry out the purposes of this Chapter. Such fee schedule may be modified from time to time as deemed necessary by the board. The fees shall be established and payable by rule adopted in accordance with the Administrative Procedure Act.

(2) The board is authorized to increase the fees in the fee schedule to not more than the following amounts:

(a) One hundred dollars per application for licensure as a licensed clinical social worker; seventy-five dollars per application for licensure as a licensed master's social worker; seventy-five dollars per application for certification as a certified social worker; and fifty dollars per application for registration as a registered social worker.

(b) Fifty dollars per reexamination.

(c) One hundred dollars per renewal of any license, certificate, or registration.

(d) Fifty dollars per reissuance of any license, certificate, or registration.

B. The fees established under the provisions of this Section shall be paid to the secretary-treasurer of the board. The board shall retain all fees and other monies received by it. Such funds may be expended by the board without appropriation for cost of administration and other expenses. Additionally, such funds may be used for the establishment and operation of continuing education programs relating to the practice of social work and supervision of social work practice. Any funds remaining unexpended and unencumbered at the end of each fiscal year shall be retained by the board for expenditure in succeeding years and no part thereof shall revert to the state general fund.

C. Criminal record checks are required prior to issuance of license, certificate, or registration. Costs associated with criminal record checks are the responsibility of the applicant. The results of the criminal history record information search must be obtained, reviewed, and considered acceptable by the board prior to issuance of license, certificate, or registration.

D. No fee shall be refunded.

Acts 1972, No. 706, §1; Acts 1983, No. 484, §1; Acts 1990, No. 458, §1; Acts 1996, 1st Ex. Sess., No. 94, §1, eff. May 10, 1996; Acts 1999, No. 1309, §7, eff. Jan. 1, 2000; Acts 2010, No. 880, §1, eff. Jan. 1, 2011.



RS 37:2717 - Disciplinary action; hearing; procedures; appeal

§2717. Disciplinary action; hearing; procedures; appeal

A. The board shall have the power to deny, revoke, or suspend any license, certificate, or registration issued by the board or applied for in accordance with this Chapter, or otherwise discipline a social worker for any of the following causes:

(1) A final conviction of any felony upon a plea or verdict of guilty or following a plea of nolo contendere.

(2) Use of drugs or intoxicating beverages to an extent which affects his professional competence.

(3) Obtaining or attempting to obtain a license, certificate, or registration by fraud or deception.

(4) Willfully or repeatedly violating any of the provisions of this Chapter.

(5) Violating any order, rule, or regulation adopted by the board.

(6) Being adjudged a mental incompetent.

(7) Practicing in a manner detrimental or potentially detrimental to the client by act or omission, which act or omission is either the result of deliberate or intentional conduct or negligent conduct.

(8) Failure to report to the board knowledge of a violation or infraction of the social work practice act, rules and regulations promulgated by the board or ethical standards, or both.

(9) Providing false testimony to the board or providing false sworn information to the board.

(10) Deceiving or defrauding the public or making, submitting, or causing to be submitted any false or deceptive claims, reports, charges, assessments, or opinions regarding any client or service provided to any client, insurance company, health care provider, third-party payor, company, individual, or any governmental agency for the purpose of obtaining payment or anything of economic value.

(11) Unprofessional or unethical conduct as defined in the rules and regulations adopted by the board.

(12) Conduct which demonstrates the social worker has failed to maintain the qualification of good moral character as required by R.S. 37:2706(A)(1), 2707(A)(1), and 2708(A)(1) and as may be further defined by the board.

B. When the board decides to discipline an individual the board may:

(1) Refuse to issue or renew a license or registration.

(2) Issue a public or private letter of reprimand or concern.

(3) Require restitution to a client or restitution of the board's costs and expenses in connection with the enforcement of this Chapter, or both.

(4) Impose probationary conditions.

(5) Impose a fine for each violation not to exceed one thousand dollars.

(6) Suspend or revoke a license certificate, or registration including the summary suspension of said license, certificate, or registration when the board determines that public health, safety, or welfare imperatively requires emergency action.

(7) Restrict a license, certificate, or registration by limiting or reducing the scope of practice.

(8) Otherwise discipline the holder of a license, certificate, or registration upon proof of violation of any provisions of this Chapter, or the rules and regulations promulgated by the board, or both.

C. Proceedings for disciplinary action or for the denial or withholding of a license under the authority of this Section shall be conducted in compliance with the board's rules, regulations, and procedures and in compliance with the Administrative Procedure Act. The board may require an individual against whom disciplinary action has been taken by the board to pay the reasonable costs incurred by the board for the hearing or proceedings, including its legal fees, stenographer, investigator, or witness fees, and any such costs and fees incurred by the board on any judicial review or appeal. These costs and fees shall be paid no later than thirty days after the decision of the board becomes final. No license, certificate, or registration shall be issued, reinstated, or renewed until such costs have been paid.

D. No license, certificate, or registration shall be suspended or revoked until a hearing is held before the board, after notice of at least thirty days to the social worker. The notice shall be served by registered mail, return receipt requested, shall state the date, time, and place of the hearing, and shall set forth the ground or grounds of the charges against the social worker. The social worker has a right to present his own defense either in proper person or by counsel, to produce testimony and to testify in his own behalf. A record of the hearing shall be taken and preserved. The record shall contain the notice, documents, and data filed in the proceedings; all statements of the board pertinent thereto; the testimony, exhibits, and the written findings of fact and orders of the board. The state of Louisiana shall be a party to the prosecution of all such actions and hearings before the board pertaining to the suspension or revocation of a license, certificate, or registration; and the attorney general shall appear in behalf of the state. The hearing may be adjourned from time to time. If the social worker pleads guilty, or if upon hearing the charges the majority of the board finds them true, the board may enter an order suspending or revoking the license, certificate, or registration or imposing probationary conditions.

E. The board may adopt rules for its proceedings that will enable it to completely determine the facts in each matter brought before it without undue delay and to render a decision in writing consistent with the intent of this Chapter. The board shall have the right to issue subpoenas where needed. If the board subpoena is not honored, the board shall petition a court of competent jurisdiction to have its subpoena honored. If the court determines that the demand of the board is lawful, the court shall enter an order compelling compliance therewith. Disobedience of such an order shall be considered contempt of court.

F. Any individual subject to disciplinary action who feels aggrieved by the decision of the board may file a petition for judicial review in the Nineteenth Judicial District Court within thirty days after receiving the board's decision pursuant to R.S. 49:964.

Added by Acts 1972, No. 706, §1; Acts 1999, No. 1309, §7, eff. Jan. 1, 2000; Acts 2010, No. 880, §1, eff. Jan. 1, 2011.



RS 37:2718 - Privileged communications

§2718. Privileged communications

A. Testimonial privileges, exceptions, and waiver with respect to communications between a social worker and his client are governed by the Louisiana Code of Evidence.

B. No social worker may disclose any information he may have acquired from persons consulting him in his professional capacity that was necessary to enable him to render services to those persons except:

(1) With the written consent of the client, or in the case of death or disability, with the written consent of his personal representative, other person authorized to sue, or the beneficiary of any insurance policy on his life, health, or physical condition.

(2) When the individual is a minor under the age of eighteen and the information acquired by the social worker indicated that the child was the victim or subject of a crime, then the social worker may be required to testify fully in relation thereto upon any examination, trial, or other proceeding in which the commission of such crime is a subject of inquiry.

(3) When a communication reveals the intended commission of a crime or harmful act and such disclosure is determined to be necessary by the social worker to protect any individual or person from a clear, imminent risk of serious mental or physical harm or injury, or to forestall a serious threat to the public safety.

(4) When the person waives the privilege by bringing any public charge against the social worker.

C. Nothing in this Section shall be construed, however, to prohibit a social worker from voluntarily testifying in a court hearing concerning matters of adoption, child abuse, child neglect, or other matters pertaining to children, elderly, and physically or mentally impaired adults, except as prohibited under the applicable state and federal laws.

Added by Acts 1972, No. 706, §1; Acts 1992, No. 376, §6, eff. Jan. 1, 1993; Acts 1999, No. 1309, §7, eff. Jan. 1, 2000.



RS 37:2719 - Discrimination

§2719. Discrimination

No license, certificate, or registration shall be denied any applicant based upon the applicant's race, religion, creed, national origin, sex, or physical impairment so long as the physical impairment does not interfere with the performance of professional duties.

Added by Acts 1972, No. 706, §1; Acts 1999, No. 1309, §7, eff. Jan. 1, 2000; Acts 2010, No. 880, §1, eff. Jan. 1, 2011.



RS 37:2720 - Violations; penalties

§2720. Violations; penalties

A. It shall be a misdemeanor for any individual or person:

(1) To engage in the practice of social work without being duly licensed, certified, or registered under the provisions of this Chapter.

(2) To imply or state that he is a licensed clinical social worker, certified social worker, licensed master's social worker, or registered social worker, unless he is duly and respectively licensed, certified, or registered under the provisions of this Chapter.

(3) To use in connection with his name any designation tending to imply that he is licensed, certified, or registered under the provisions of this Chapter during the time his license, certificate, or registration shall be suspended, revoked, or shall have lapsed.

(4) To otherwise violate any of the provisions of this Chapter.

B. Such misdemeanor, upon conviction, shall be punishable by a fine of not less than one hundred dollars nor more than five hundred dollars, or by imprisonment for not more than six months, or both.

C. Such misdemeanor shall be prosecuted by the district attorney of the judicial district in which the offense was committed in the name of the people of the state of Louisiana.

Added by Acts 1972, No. 706, §1; Acts 1999, No. 1309, §7, eff. Jan. 1, 2000; Acts 2010, No. 880, §1, eff. Jan. 1, 2011.



RS 37:2721 - Injunctive proceedings

§2721. Injunctive proceedings

A. The board may, in the name of the people of the state of Louisiana, through the attorney general apply for an injunction in any court of competent jurisdiction to enjoin any person from committing any act prohibited by the provisions of this Chapter.

B. If it is established that any person has been or is committing an act prohibited by this Chapter, the court shall enter a decree permanently enjoining said person from further commission of such act.

C. The violation of any injunction issued under the provisions of this Section shall constitute contempt of court.

D. Such injunctive proceedings shall be in addition to and not in lieu of all other remedies and penalties provided in this Chapter.

Added by Acts 1972, No. 706, §1; Acts 1999, No. 1309, §7, eff. Jan. 1, 2000.



RS 37:2722 - Exclusions

§2722. Exclusions

A. No provision of this Chapter shall be construed to prohibit:

(1) The activities and services of a student pursuing a course of study in a social work educational program accredited by the Council on Social Work Education if these activities and services constitute a part of the supervised course of study.

(2) Subsidiary workers in the agencies and offices of individuals licensed, certified, or registered to practice social work in this state from assisting in the rendering of services to clients under the personal and responsible supervision and direction of such persons.

(3) Qualified members of other professional groups from doing work of a psychosocial nature within their legal scope of practice consistent with the standards and ethics of their respective professions, provided that they shall not hold themselves out to the public by any title or description of services incorporating the term social worker, or that they shall not state or imply that they are licensed, certified, or registered to practice social work.

(4) Non-social work degreed governmental employees from performing their assigned job responsibilities.

B. An individual licensed to practice social work in another jurisdiction may, upon prior written application to the board, practice social work in this jurisdiction within the scope of practice designated by such license no more than thirty days per year without applying for a license. Practice privileges under this Subsection shall apply only if the requirements for a license in such other jurisdictions are substantially similar to the requirements for licensure in this jurisdiction. The thirty-day period shall commence on the date of receipt by the board of the written application. The practitioner who provides services under this Subsection shall be deemed to have submitted to the jurisdiction of the applicable board and be bound by the laws of this state.

C. An individual licensed to practice social work in another jurisdiction who is providing services within the scope of practice designated by such license and in response to a disaster declared by the appropriate authority or governor of the state may, upon prior written notice of the board, provide such services in this jurisdiction for a period of time not to exceed sixty consecutive days per year without applying for a license. The practitioner who provides services under this Subsection shall be deemed to have submitted to the jurisdiction of the board and be bound by the laws of this state.

Added by Acts 1972, No. 706, §1; Acts 1999, No. 1309, §7, eff. Jan. 1, 2000; Acts 2010, No. 880, §1, eff. Jan. 1, 2011.



RS 37:2723 - Protected action and communication

§2723. Protected action and communication

A. There shall be no liability on the part of and no action for damages against:

(1) Any member of the board, or its agents or employees, or any member of an examining committee appointed or designated by the board, for any action undertaken or performed by such individual within the scope of the duties, powers, and functions of the board or such examining committee as provided for in this Chapter when such individual is acting without malice and in the reasonable belief that the action taken by him is warranted.

(2) Any person, committee, association, organization, firm, or corporation providing information to the board, its agents or employees, or to an examining committee appointed or designated by the board, whether a witness or otherwise. Such a person, committee, association, organization, firm, or corporation providing such information without malice and in the reasonable belief that such information is accurate shall not be held, by reason of having provided such information, to be liable in damages under any law of the state or any political subdivision thereof.

B. In any suit brought against the board, its employees, or agents, any member of an examining committee appointed by the board, or any person or entity providing information to the board, when any such defendant prevails in such suit, the court shall, at the conclusion of the action, award to any such prevailing party defendant against any such claimant the cost of the suit attributable to such claim, including attorney fees if the claim was frivolous, unreasonable, without foundation, or in bad faith.

C. For the purposes of this Section, a defendant shall not be considered to have prevailed when the claimant obtains an award for damages or permanent injunctive or declaratory relief.

Acts 1999, No. 1309, §7, eff. Jan. 1, 2000.



RS 37:2724 - Qualification; certified social worker

§2724. Qualification; certified social worker

A. No individual shall be eligible for certification by the board as a certified social worker unless the individual:

(1) Is of good moral character and whose screening for criminal history pursuant to R.S. 37:2710 contains no disqualifying information.

(2) Holds a master's degree from an accredited graduate school of social work.

B. The board may issue a social worker certificate to an individual who has completed all requirements for certification as a certified social worker. The individual may hold the certificate for no more than three years from the issuance of the original certificate, and the individual shall take an examination approved by the board within the first six months after certification and annually for the next two and a half years or until they have achieved a passing score.

C. An individual certified as a certified social worker may engage in advanced social work practice based on the application of social work theory, knowledge, ethics, and methods to restore or enhance social, psychosocial, or biopsychosocial functioning of individuals, couples, families, groups, organizations, and communities. The certified social worker practice requires the application of specialized knowledge and advanced practice skills which include prevention or intervention, or both, service or treatment planning and evaluation, case management, information and referral, counseling, employee assistance services, addiction services, advocacy, teaching, research, supervision, consultation, community organization, and the development, implementation, and administration of policies, programs, and activities. A social worker certified at the certified social worker level may practice clinical social work and psychotherapy within an agency under the supervision of a licensed clinical social worker. A certified social worker may work as an employee only in an agency setting, notwithstanding the definition of "agency" as defined in R.S. 37:2703(1) or the requirement for employment in an agency setting provided in this Subsection.

Acts 2010, No. 880, §1, eff. Jan. 1, 2011.



RS 37:2801 - CHIROPRACTORS

CHAPTER 36. CHIROPRACTORS

PART I. GENERAL

§2801. Definitions

As used in this Chapter:

(1) "Board" means the Louisiana Board of Chiropractic Examiners.

(2) "Licensed chiropractor" means persons licensed under the provisions of this Chapter.

(3)(a) "Practice of chiropractic" means holding one's self out to the public as a chiropractor and as being engaged in the business of, or the actual engagement in, the diagnosing of conditions associated with the functional integrity of the spine and treating by adjustment, manipulation, and the use of the physical and other properties of heat, light, water, electricity, sound, massage, therapeutic exercise, mobilization, mechanical devices, and other physical rehabilitation measures for the purpose of correcting interference with normal nerve transmission and expression. A chiropractor may also make recommendations relative to personal hygiene and proper nutritional practices for the rehabilitation of the patient. A chiropractor may also order such diagnostic tests as are necessary for determining conditions associated with the functional integrity of the spine.

(b)(i) While chiropractors may not directly perform or administer computerized axial tomography, nuclear magnetic resonance, and nuclear magnetic imaging, nothing shall be construed to prohibit a chiropractor from ordering such diagnostic procedures when deemed necessary by the practitioner. However, the authority to order such diagnostic tests shall not be construed so as to mandate coverage for such tests ordered by a chiropractor under any health care plan or policy of insurance, to require such coverage under any such plan or policy, or to circumvent any requirement or preauthorization for covered services by a primary care physician or precertification by an insurer or administrator of a plan or policy in accordance with the terms of a health care plan or policy.

(ii) In the exercise of the authority to order diagnostic tests provided in this Paragraph, a chiropractor shall not order such tests or solicit an insurer or health care plan provider for coverage arrangements for such tests for the primary purpose of financial gain.

(c) The practice of chiropractic does not include the right to prescribe, dispense, or administer medicine or drugs, or to engage in the practice of major or minor surgery, obstetrics, X-ray therapy, radium therapy, or nuclear medicine. For purposes of this Chapter, the terms "medicine" and "drugs" shall not include orthotic devices, vitamin, mineral, and nutritional supplements, therapeutic devices, postural modification equipment, exercise equipment, or homeopathic remedies. Any chiropractor applying to practice acupuncture shall comply with the provisions of R.S. 37:1358.

Added by Acts 1974, No. 39, §1. Amended by Acts 1979, No. 390, §1; Acts 1986, No. 77, §1; Acts 1991, No. 1047, §§1 and 3; Acts 1997, No. 990, §1; Acts 1999, No. 648, §1.



RS 37:2802 - Board of chiropractic examiners

§2802. Board of chiropractic examiners

A.(1) The Louisiana Board of Chiropractic Examiners is hereby created within the Louisiana Department of Health and is subject to the provisions of R.S. 36:803. The board shall be composed of seven members who shall be appointed by the governor. All seven members shall be chiropractors licensed under the provisions of this Chapter, who have been continuously engaged in the practice of chiropractic in this state for at least five years; however, the initial members required to be chiropractors shall be persons who are eligible to be licensed under the provisions of this Chapter.

(2) The initial members shall be appointed within thirty days after July 31, 1974, to serve for terms of one, two, three, and four years, as designated by the governor at the time of appointment. Thereafter, the terms of members shall be four years each or until the successor of each member takes office.

B. Every chiropractor appointed to the board after the initial appointments shall be a licensed chiropractor under the provisions of this Chapter.

C. Any vacancy occurring in the membership of the board, except by expiration of the term, shall be filled for the unexpired term in the manner provided in Subsection A of this section.

D. The governor may remove any member for misconduct, incompetence or neglect of duty, after he has given the member a written statement of the charges against him and has afforded him an opportunity to be heard.

E. The governor shall issue each member a certificate of appointment. Within thirty days after the date of his appointment and before commencing the discharge of his duties, each member shall subscribe to the oath for public officials, which shall be deposited with the secretary of state as provided by law.

F. Each member of the board shall receive compensation fixed by the board at not more than fifty dollars per day for each day in attendance upon its sessions. Each member of the board shall be reimbursed for his actual travel, clerical and incidental expenses necessarily incurred while engaged in the discharge of his official duties. Such compensation and expenses shall be paid out of the moneys credited to the board as provided by R.S. 37:2809(B).

G. A board member's seat shall be recognized as vacant after the member is absent from three consecutive official board meetings without reason if recommended to the governor by a vote of two-thirds of the members of the board to consider the removal of such absent board member from the board.

Added by Acts 1974, No. 39, §1. Amended by Acts 1975, No. 268, §1; Acts 1977, No. 684, §29; Acts 1986, No. 231, §1; Acts 2001, No. 375, §2.



RS 37:2803 - Organization of board; quorum; meetings; records; rules and regulations

§2803. Organization of board; quorum; meetings; records; rules and regulations

A. Within fourteen days after the appointment of all its initial members the board shall hold a meeting for the purpose of organization and shall elect from its membership a president, a vice president and a secretary-treasurer, each of whom shall serve a term of one year or until the successor of each is elected. Thereafter, the board shall annually and in like manner elect its officers.

B. The regular meetings of the board shall be held at least twice in each year for the purpose of examining applicants and at any other time the board deems necessary, at a time and place designated by the president. Special meetings may be called by the president upon giving at least seventy-two hours notice, sent by registered or certified mail to the post office address of each member of the board and of persons who previously have indicated that they have business before the board.

C. A majority of the total membership of the board shall constitute a quorum for the transaction of business, and an affirmative vote by the majority of the total membership shall be required to grant, suspend, or revoke a certificate or license to practice chiropractic.

D. The board shall keep a record of its proceedings and a register of all applicants for certificates or licenses, which shall contain the name and location of the institution which granted the applicant a diploma, the date granted, and information as to whether a license has been granted or refused. The record and register shall be prima facie evidence of all matters recorded therein.

E. The board shall adopt and promulgate rules and regulations to govern its actions and to provide for the enforcement of the provisions of this Chapter, pursuant to the provisions of R.S. 49:951 et seq.

Added by Acts 1974, No. 39, §1. Amended by Acts 1975, No. 268, §1; Acts 1989, No. 679, §1.



RS 37:2804 - Powers and duties of board

§2804. Powers and duties of board

A. The board shall be the sole and exclusive authority in the state to issue a license to practice chiropractic and to administer the provisions of this Chapter. The board shall adopt rules and regulations necessary for its efficient operation in accordance with the provisions of the Administrative Procedure Act, R.S. 49:950 et seq.

B. The board shall have authority to examine for, grant, deny, approve, revoke, suspend, and renew the license of a chiropractor and shall review applications for licenses at least once a year. It may conduct hearings on any charges for the revocation or suspension of a license. The board may refuse to give a practical examination and deny licensure to any person who violates the provisions of this Chapter.

C. The board is authorized to grant or deny certification of proficiency to any chiropractic assistant performing chiropractic x-ray functions.

D. The board shall adopt and promulgate rules and regulations in accordance with law providing for approval of educational training and other courses in x-ray function and safety for chiropractic assistants. However, the board shall not engage in the production of such courses.

E. The board shall initiate an action for the prosecution of any person who violates any provision of this Chapter and may apply to any court having jurisdiction for an injunction to restrain and enjoin any violation thereof. It shall keep a record of all proceedings relating thereto.

F. The board may employ an executive director, legal counsel, and a hearing officer as needed to carry out the provisions of this Chapter, if the fees of the counsel, the hearing officer, and the costs of all proceedings, except criminal prosecutions, are paid by the board out of the moneys credited to the board.

G. The board may establish a peer review committee and may establish and assess reasonable fees for the purpose of peer review. The board shall establish rules for peer review in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

H. The board shall adopt and promulgate rules and regulations in accordance with law providing for approval of continuing education programs provided for in R.S. 37:2810. However, the board shall not engage in the production of such continuing education programs.

I. The board shall adopt and promulgate rules and regulations in accordance with law providing for registration and approval of chiropractic management consultants as provided for in this Chapter.

J. The board may enter into contracts and cooperative endeavors necessary for its efficient operation if the costs associated therewith are paid for by the board out of monies credited to the board.

K.(1) The board is authorized to select, lease, build, purchase, maintain, own, expand, and sell immovable property and improvements thereon as it may deem necessary or appropriate to accomplish the provisions of this Part. Any buildings so owned or so acquired shall be used by the board to house the offices of the board and to conduct the affairs of the board. The board is hereby authorized to expend the funds of the board for the purchase of land and improvements thereon. The board is further authorized to sell the land and improvements thereon in accordance with law. Revenue derived from the sale shall be retained by the board and shall not be subject to reversion to the state general fund.

(2) The board may lease or sell portions of the land and improvements under such terms and conditions which are in accordance with law. All revenue derived from such leases or sales shall be retained by the board and shall not be subject to reversion to the state general fund.

(3) Prior to the sale authorized by this Subsection, the commissioner of administration shall review the terms of the sale to ascertain that the sale amount constitutes fair market value or greater for the property.

(4) The board shall have the authority to borrow funds with the approval of the state bond commission and to expend funds of the board for the acquisition of immovable property and improvements thereon.

L.(1) The board may require a licensee or an applicant, as a condition of licensure to:

(a) Submit a full set of fingerprints, in a form and manner prescribed by the board.

(b) Permit the board to request and obtain state and national criminal history record information on the licensee or applicant. The Bureau of Criminal Identification and Information of the office of state police within the Department of Public Safety and Corrections shall, upon request and after receipt of fingerprint cards or other identifying information from the board, make available to the board all arrest and conviction information contained in the bureau's criminal history record and identification files, which pertain to a licensee or an applicant for licensure. In addition, the fingerprints shall be forwarded by the bureau to the Federal Bureau of Investigation for a national criminal history record check.

(2) The board shall treat and maintain a licensee's or an applicant's fingerprints and any criminal history record information obtained pursuant to this Subsection as confidential and shall not transmit or otherwise share such information with any other party. The board shall apply security measures consistent with the criminal justice information services division of the Federal Bureau of Investigation standards for the electronic storage of fingerprints and necessary identifying information and limit the use of records solely to the purposes authorized by this Subsection.

Acts 1974, No. 39, §1; Acts 1975, No. 268, §2. Acts 1984, No. 249, §1; Acts 1987, No. 636, §1; Acts 1989, No. 679, §1; Acts 1990, No. 241, §1; Acts 1991, No. 1047, §1; Acts 2001, No. 375, §2; Acts 2010, No. 68, §1; Acts 2012, No. 565, §1.



RS 37:2805 - Requirement for license; penalty; qualifications; examinations; issuance of license

§2805. Requirement for license; penalty; qualifications; examinations; issuance of license

A. No person shall engage or attempt to engage in the practice of chiropractic in this state who has not been licensed in accordance with the provisions of this Chapter.

Whoever violates this subsection shall be fined not more than three hundred dollars or be imprisoned for not more than three months, or both, and each day a violation continues shall constitute a separate offense.

B.(1) The board shall license as a chiropractor and issue an appropriate certificate to any person who files with it a verified application therefor, accompanied by such fee as is required by R.S. 37:2809, together with evidence, verified by oath and satisfactory to the board, that the applicant:

(a) Is at least twenty-one years of age.

(b) Is of good moral character.

(c) Is a high school graduate.

(d) Has completed at least sixty hours of course work at a college or university of liberal arts or science which, at the time of attendance thereof, was fully accredited by a nationally recognized accrediting agency. Beginning on July 1, 2011, each applicant for licensure shall hold a baccalaureate degree from a college or university approved by an accrediting agency of the United States Department of Education.

(e)(i) Has graduated from a chiropractic school or college that at the time of graduation therefrom has recognized candidate status for accreditation or is accredited by the Council on Chiropractic Education or the foreign equivalency to the Council on Chiropractic Education or their successors and approved by the board and that was based on at least four thousand resident classroom hours. On and after September 8, 1992, Louisiana shall cease to recognize as applicants for licensure persons graduating from schools and colleges with recognized candidate status.

(ii) Repealed by Acts 1985, No. 883, §2.

(iii) This law shall not apply to persons seeking renewal of present licenses.

(f) Has passed Parts I, II, III, IV and XIII of an examination given by the National Board of Chiropractic Examiners.

(g) Has passed a jurisprudence exam given by the Louisiana Board of Chiropractic Examiners and passed the examination with a score of at least seventy-five percent . Any applicant who fails to score at least seventy-five percent may apply for one retake and shall be permitted to retake the examination upon payment of the appropriate fee.

(2) An applicant who has satisfied the examination requirement of Subparagraph (1)(g) of this Subsection shall apply for licensure within six months of the date of examination, after which the licensure exam score shall be invalid. An applicant with an invalid exam score may reapply and, if eligible, retake the entire exam.

(3) Repealed by Acts 1987, No. 636, §2.

C. After investigation of the application and other evidence submitted, and not less than thirty days prior to the examination, the board shall notify each applicant that the application and evidence submitted for consideration is satisfactory and accepted, or unsatisfactory and rejected. If an application is rejected, the notice shall state the reasons for such rejection.

D. The examination shall be given annually at such time and place and under such supervision as the board may determine, and specifically at such other times as, in the opinion of the board, the number of applicants warrants.

The board shall designate the place of examination in advance.

E. The board shall keep written examination papers, an accurate transcript of the questions and answers relating to the examination, and the grade assigned to each answer thereof as part of its record for at least two years subsequent to the date of examination.

F. Prospective applicants may sit for the examination of the Louisiana Board of Chiropractic Examiners prior to graduation from an accredited chiropractic college if all other requirements of this Section are met and the student is in his or her final semester, trimester, or quarter of chiropractic college. The successful candidate must receive his or her degree prior to issuance of the license.

G. Repealed by Acts 2004, No. 176, §2, eff. June 10, 2004.

Acts 1974, No. 39, §1; Acts 1975, No. 268, §1; Acts 1978, No. 372, §1; Acts 1981, No. 291, §1; Acts 1984, No. 305, §1, eff. July 2, 1984; Acts 1985, No. 883, §§1,2; Acts 1986, No. 231, §1; Acts 1987, No. 636, §2; Acts 1989, No. 679, §1; Acts 1990, No. 804, §1; Acts 1991, No. 542, §1; Acts 2001, No. 375, §2; Acts 2004, No. 176, §§1, 2, eff. June 10, 2004; Acts 2007, No. 44, §1.



RS 37:2806 - Interns; qualifications, requirements

§2806. Interns; qualifications, requirements

A. Pending issuance of license by the board, any graduate chiropractor who possesses a diploma from a college of chiropractic accredited by the Association of Chiropractic Colleges or the Council on Chiropractic Education, or their successors, and approved by the board, and who complies with the provisions of R.S. 37:2805(B)(1)(a) through R.S. 37:2805(B)(1)(f) may intern for a period not to exceed six months or until the next scheduled board examination date with any chiropractor licensed under this Chapter at the office of said chiropractor and under his personal supervision. Prior to the end of the internship period the intern must successfully pass the examination provided for in R.S. 37:2805(B). If the intern fails the examination, he thereafter is prohibited from interning in this state.

B. A chiropractic intern may practice only while the supervisory, licensed chiropractor with whom he is interning is physically in the same building and office with him.

Added by Acts 1974, No. 39, §1. Amended by Acts 1987, No. 636, §1; Acts 1988, No. 94, §1.



RS 37:2807 - Blank

§2807. Blank



RS 37:2808 - Reciprocity license

§2808. Reciprocity license

The board may grant a license to practice chiropractic with examination to a chiropractor who:

(1) Complies with the same or equivalent requirements as provided in R.S. 37:2805; or

(2) Has maintained a license and has been in active practice in good standing in another jurisdiction for a minimum of five consecutive years immediately prior to his application and meets all requirements of R.S. 37:2805 with the exception of R.S. 37:2805(B)(1)(f).

Acts 1990, No. 804, §1; Acts 2004, No. 176, §1, eff. June 10, 2004; Acts 2007, No. 44, §1.



RS 37:2809 - Fees

§2809. Fees

A. The board shall fix and collect uniform fees that shall not exceed the following amounts for each type of fee and shall not be refundable:

(1)

Application fee for license to practice chiropractic

$200.00

(2)

Certificate of internship

$100.00

(3)

For issuing duplicate of any certificate or license

$ 20.00

(4)

Certificate for annual renewal of license

$200.00

(5)

License to practice chiropractic

$150.00

(6)

License by reciprocity

$200.00

(7)

Inactive license renewal

$ 50.00

(8)

Certificate of chiropractic assistant to perform

chiropractic X-rays

$ 75.00

(9)

Delinquent fee, in addition to the renewal fee,

if not renewed by December 31 of

the applicable license period

$250.00

(10)

Application fee for examination retake

$ 75.00

(11)

Annual X-ray certificate registration

$ 25.00

B. All fees received by the board and all fines collected under the provisions of this Chapter shall be transmitted to the state treasurer, who shall place them in a special fund to the credit of the Louisiana Board of Chiropractic Examiners. The board shall have authority to expend the moneys in said fund for the operating expenses of the board and for other expenses incurred in the administration and enforcement of this Chapter.

Acts 1974, No. 39, §1; Acts 1982, No. 826, §1; Acts 1984, No. 249, §1; Acts 1986, No. 231, §1; Acts 1987, No. 636, §1; Acts 1988, No. 94, §1; Acts 1990, No. 804, §1; Acts 1991, No. 542, §1; Acts 1997, No. 858, §1; Acts 2001, No. 375, §2; Acts 2007, No. 44, §1.



RS 37:2810 - Renewal of license; inactive status

§2810. Renewal of license; inactive status

A.(1) Beginning with the calendar year 1991, each license to practice chiropractic in this state shall be renewed annually on or before December thirty-first of each year, upon payment of the renewal fee prescribed in R.S. 37:2809 and the presentation to the board of a certificate or certificates attesting to satisfactory attendance of an educational program or programs totaling twelve hours of classroom instruction which have been approved for continuing education credit by the board.

(2) Beginning in 1992 and continuing with each even-numbered year thereafter, in addition to the annual requirement of twelve hours of continuing education, each applicant for license renewal shall submit proof of attendance of an education program or programs totaling six hours of classroom instruction in the subject of risk management.

(3) However, for good and reasonable cause, the board may waive the educational requirements and/or renewal fee requirements.

B. Any licensee who fails to renew his license by December thirty-first may thereafter renew after paying the required renewal fee and a delinquent renewal fee as provided in R.S. 37:2809, if the renewal fee and delinquent fee are paid within sixty days of the December thirty-first deadline. If such fees remain unpaid after the sixtieth day, the delinquent fee shall increase by one hundred dollars for each additional month or each part of a month that the renewal fee has not been paid.

C.(1) Any person licensed by this Chapter may be granted an inactive status by submitting a written request to the board and paying the inactive renewal license fee. Such a person may retain his current license but shall continue to meet all educational requirements for license renewal and shall not be entitled to practice chiropractic.

(2) Any person in an inactive status may be granted active status by submitting a written request to the board and satisfactory proof of the following:

(a) Twelve hours of continuing education annually.

(b) Payment of annual inactive renewal fees.

(c) Payment of active license fee.

(d) Payment of reinstatement fee.

(3) Repealed by Acts 2003, No. 700, §1.

(4) Any licensee who fails to meet the provisions of this Subsection may be subject to reapplication for licensure to the board.

D. The board may refuse to renew a license to practice chiropractic to any licensee until all delinquent costs, fees, or fines imposed by the board have been paid.

Acts 1974, No. 39, §1; Acts 1988, No. 94, §1; Acts 1989, No. 679, §1; Acts 1990, No. 241, §1; Acts 1991, No. 702, §1; Acts 1991, No. 1047, §1; Acts 2003, No. 700, §1; Acts 2007, No. 44, §1.



RS 37:2811 - Recordation of license

§2811. Recordation of license

A. Within thirty days of the commencement of his practice, every licensee shall record his license or a duplicate original with the clerk of court for the parish in which he practices. Upon the request of the licensee, the board shall issue a duplicate original of his license, and the licensee shall record it with the clerk of court in the parishes designated by the licensee. The clerk of court shall make this recordation in a book to be kept for that purpose only. The clerk of court may charge a fee of one dollar for the recordation.

B. In the event that a license is suspended, revoked, or otherwise restricted by the board, the board shall notify the clerk of court where the license was recorded. When a license is revoked, the clerk of court shall cancel such recordation. When a license is suspended or otherwise restricted, the clerk shall note on the original recordation the suspension or restriction imposed.

C. The board shall maintain a list of the names and office addresses of the holders of the licenses issued under this Part. This list shall be received in evidence by the courts as proof that the individuals named are duly registered. The board may strike from this list the name of any person whose license has been suspended or revoked or may state any restriction imposed on such license. The board may furnish such list to any agency, board, or organization having a reasonable need for such list.

D. The provisions of this Section shall not be construed to require an annual recordation of the license renewal.

Added by Acts 1974, No. 39, §1. Amended by Acts 1987, No. 276, §1, eff. July 5, 1987; Acts 1988, No. 94, §1.



RS 37:2812 - Statistical certification

§2812. Statistical certification

Chiropractors shall observe and be subject to all federal, state, parish and municipal regulations with regard to public health and all other information required by law as coming within their knowledge. Chiropractors shall sign certificates and statements pertaining to public health insofar as they relate to chiropractic, but nothing in this Chapter shall be construed to permit any chiropractor to execute or register certificates of birth or death.

Added by Acts 1974, No. 39, §1.



RS 37:2813 - Other annual license taxes not required

§2813. Other annual license taxes not required

Licensed chiropractors and interns shall not be required to pay any annual license fee or tax except as provided in R.S. 37:2809(A).

Added by Acts 1974, No. 39, §1.



RS 37:2814 - Waiver of renewals while in the military service

§2814. Waiver of renewals while in the military service

The board shall waive the requirements of R.S. 37:2810 for any chiropractor licensed under this Chapter while on active duty in the military service of the United States or any of its allies, upon notification by the licensee to the board.

Added by Acts 1974, No. 39, §1; Acts 2001, No. 375, §2.



RS 37:2815 - Display of license or certificates

§2815. Display of license or certificates

Licenses and renewal certificates issued under the provisions of this Chapter shall be conspicuously displayed in the principal office of the licensee. Any intern who is practicing under the provisions of this Chapter shall display his certificate in the office in which he is practicing.

Added by Acts 1974, No. 39, §1. Acts 1986, No. 231, §1.



RS 37:2816 - Suspension or revocation of license; causes; hearing; advertisement; reinstatement

§2816. Suspension or revocation of license; causes; hearing; advertisement; reinstatement

A. After notice and an opportunity for hearing, the board may suspend or revoke any license or certificate, or impose probationary or any other restrictions on any license or certificate, issued to any chiropractor for any of the following causes:

(1) Conviction of a crime; however, if such crime is a misdemeanor, suspension or revocation of licensure shall not extend beyond one year. The board may require successful completion of remedial and rehabilitative measures as a condition of reinstatement. Such measures may include but are not limited to counseling, additional continuing education requirements, and competency evaluation.

(2) Fraud, deceit or perjury in obtaining a diploma or certificate of licensure.

(3) Habitual drunkenness.

(4) Habitual use of morphine, opium, cocaine or other drugs having similar effect.

(5) Deceiving or defrauding, or attempting to deceive or defraud the public.

(6) Obtaining or attempting to obtain payment for chiropractic services by fraud, deceit or perjury.

(7) Incompetency, gross negligence, or gross misconduct in professional activities.

(8) Intentional violation of federal, state or municipal laws or regulations relative to contagious and infectious diseases or other public health matters.

(9) Violation of provisions of this Chapter relating to the use of x-ray machines and procedures.

(10) Engaging in practice of the healing art beyond the scope of the practice of chiropractic, as defined in this Chapter.

(11) Professional association with an unlicensed practitioner which in any way furthers or promotes the unlicensed practice of chiropractic.

(12) Holding out to the public the ability to cure a manifestly incurable disease or guaranteeing any professional service.

(13) Prescribing, dispensing or administering any medicines or drugs.

(14) Solicitation of professional patronage by misleading, deceptive, or self-laudatory advertising including that which is misleading, deceptive, or self-laudatory to the patient, insured, or his insurer.

(15) Using the title "Doctor," "Dr." or its equivalent, without using the term "chiropractor," or its equivalent, as a suffix or in connection therewith, under such circumstances as to induce the belief that the practitioner is entitled to practice any portion of the healing arts other than chiropractic as defined herein.

(16) Repealed by Acts 2001, No. 375, §3.

B. The board may, as a probationary condition, or as a condition of the reinstatement of any license or certificate suspended or revoked hereunder, require the license or certificate holder to pay all costs of the board proceedings, including investigators', stenographers', and attorneys' fees, and to pay a fine not to exceed ten thousand dollars. Failure to pay such costs, fees, or fines may result in refusal of license renewal by the board as provided in R.S. 37:2810(D).

C. Any license or certificate suspended, revoked, or otherwise restricted by the board may be reinstated by the board.

D. The board's final decision in an adjudication proceeding under this Section, other than by consent order, agreement, or other informal disposition, shall constitute a public record, but the board shall have authority and discretion to disclose such disposition to any person, firm, or corporation with a legitimate interest therein or to the public generally.

E. Any chiropractor whose license has been suspended or revoked may not affiliate or associate with or be involved in any manner with the practice of chiropractic or the business of chiropractic for the period of the suspension or revocation.

F.(1) Nothing in this Section shall be construed to prevent the advertisement by a licensed chiropractor of the availability of routine chiropractic services and the fees to be charged therefor.

(2) The Board of Chiropractic Examiners shall make rules governing advertising consistent with state and federal laws.

Added by Acts 1974, No. 39, §1. Amended by Acts 1975, No. 268, §1; Acts 1978, No. 635, §1; Acts 1984, No. 404, §1; Acts 1986, No. 231, §1; Acts 1988, No. 94, §1; Acts 1988, No. 590, §1; Acts 1991, No. 1047, §1; Acts 1993, No. 961, §1; Acts 2001, No. 375, §§2 and 3.



RS 37:2817 - Special provisions; use of x-ray; retention of records

§2817. Special provisions; use of x-ray; retention of records

A. A chiropractor licensed under this Chapter is entitled to utilize x-ray procedures for the sole purpose of chiropractic analysis. Such x-ray procedures shall be administered with efficient exposure techniques and optimal operation of radiation equipment in order to minimize the amount of and repetition of x-ray exposure to which a patient is subjected during such analysis.

B. Such procedures shall not include radio-therapy, fluoroscopy, or any other form of ionizing radiation, except x-ray, which may be used only for the purpose of chiropractic analysis.

C.(1) Patient records shall be retained by a chiropractic physician in the original, microfilmed, or similarly reproduced form for a minimum period of six years from the date a patient is last seen by the chiropractic physician.

(2) Graphic matter, images, x-ray films, and like matter that are necessary to produce a diagnosis or therapeutic report shall be retained, preserved, and properly stored by a chiropractic physician in the original, microfilmed, or similarly reproduced form for a minimum period of three years from the date a patient is last treated by the chiropractic physician. Such graphic matter, images, x-ray film, and like matter shall be retained for longer periods when requested in writing by the patient.

Acts 1990, No. 243, §1.



RS 37:2818 - Exceptions and rights

§2818. Exceptions and rights

A. Nothing in this Chapter shall be construed as conferring upon the holder of a license to practice chiropractic the right to practice medicine and surgery as a physician or osteopathic physician as defined by statute nor shall said holder be considered a licensed physical therapist as defined by statute.

B. This Chapter shall not be applicable to licensed doctors of osteopathy.

C. Every person duly licensed and registered pursuant to this Chapter shall have the right: to practice chiropractic as defined herein; to use the title "Doctor of Chiropractic" or "D.C." Licensed chiropractors shall include "Doctor of Chiropractic", "Chiropractic Physician", "D.C.", or "of the chiropractic profession" on all billing statements and advertising.

Added by Acts 1974, No. 39, §1. Acts 1987, No. 636, §1.



RS 37:2819 - Louisiana State Board of Chiropractic Examiners; chiropractic scholarships; creation

§2819. Louisiana State Board of Chiropractic Examiners; chiropractic scholarships; creation

There are hereby created annual chiropractic scholarships to be administered by the Louisiana Board of Chiropractic Examiners which may be awarded each fiscal year, beginning July 1, 1978, to persons recommended by the Louisiana Board of Chiropractic Examiners for the study of chiropractic leading to the attainment of the degree of Doctor of Chiropractic.

Added by Acts 1978, No. 705, §1.



RS 37:2820 - Scholarships; funding

§2820. Scholarships; funding

The board is authorized and empowered to accept any federal, state, parish or private funds, grants, or appropriations which may be used to award scholarships to qualified persons to study chiropractic in an approved chiropractic college. The Louisiana Board of Chiropractic Examiners shall have the authority to make reasonable rules and regulations for carrying out the provisions of this act.

Added by Acts 1978, No. 705, §1.



RS 37:2821 - Scholarships; amount, number

§2821. Scholarships; amount, number

The amount of each scholarship granted pursuant to this Chapter shall not exceed one thousand dollars per annum and no more than four thousand dollars to any one chiropractic student in attendance at a chiropractic college approved by the Louisiana Board of Chiropractic Examiners.

Added by Acts 1978, No. 705, §1.



RS 37:2822 - Eligibility for scholarship

§2822. Eligibility for scholarship

Any United States citizen and resident of the state of Louisiana for a period of not less than five years prior to the date of his application who is admitted to or is engaged in the study of chiropractic at a chiropractic college approved by the Louisiana Board of Chiropractic Examiners and who meets the requirements and academic standards approved by the Louisiana Board of Chiropractic Examiners for admission to a chiropractic college and who intends to practice chiropractic in the state of Louisiana shall be eligible to apply to the Louisiana Board of Chiropractic Examiners for a scholarship in accordance with the provisions of this Chapter. Such application shall be in writing and in such form as the board may require. It shall contain the written statement of the applicant that he intends to practice chiropractic in the state of Louisiana, if he is selected to receive a scholarship.

Added by Acts 1978, No. 705, §1.



RS 37:2823 - Application consideration; evaluation; preference

§2823. Application consideration; evaluation; preference

It shall be the duty of the Louisiana Board of Chiropractic Examiners to receive, consider, evaluate, and allow or disallow all applications for scholarships made by eligible applicants. The board shall make careful and full investigation of the ability and qualifications of each applicant. In the granting of the scholarships provided for herein, preference shall be given to those applicants with the highest weighted scholastic averages; provided that they are persons of high integrity and character; and provided further that such applicants shall be found to have such qualities and attributes as shall give reasonable assurance of their pursuing to completion the course of study for attainment of the degree of Doctor of Chiropractic.

Added by Acts 1978, No. 705, §1.



RS 37:2824 - Contract for scholarship; contingent

§2824. Contract for scholarship; contingent

Any applicant selected by the Louisiana Board of Chiropractic Examiners to receive a scholarship shall enter into a contract with the board, which shall be deemed a contract formed within the state of Louisiana, agreeing to the terms and conditions upon which the scholarship shall be granted to the applicant. The contract shall include such terms and provisions as will execute the full purpose and intent of this chiropractic scholarship program, including the purpose of providing chiropractors who will practice chiropractic within the state of Louisiana. The form of the contract shall be prepared and approved by the attorney general of this state. The president of the board shall sign it and the vice-president shall countersign it, and the applicant shall likewise sign it. The board shall preserve and maintain the contract until such time as the terms thereof are met or satisfied; a duplicate copy shall be transmitted to the applicant.

Added by Acts 1978, No. 705, §1.



RS 37:2825 - Return to practice

§2825. Return to practice

Within such time after applicant has completed chiropractic college, as the Louisiana Board of Chiropractic Examiners shall provide by regulation, the scholarship recipient shall return to the state of Louisiana to practice chiropractic. The recipient shall remain in the state for a period of one year as consideration for each chiropractic scholarship awarded.

Added by Acts 1978, No. 705, §1.



RS 37:2826 - Failure to comply; remittance; death cancellation; disability

§2826. Failure to comply; remittance; death cancellation; disability

A. If the recipient fails to comply fully with any condition as provided for by or provided pursuant to this Chapter, the recipient shall remit to the Louisiana Board of Chiropractic Examiners that amount which bears the same ratio to the aggregate of the amount of the scholarship awarded as the number of months that the recipient failed to comply with this condition bears to the number of months he was obligated to comply. Said amount shall be computed together with interest at seven percent per annum; such interest to be computed from the date on which the recipient completed professional training, and active military service, if any. Such repayment shall be completed within three years from the date at which the scholarship began to draw interest.

B. The permanent withdrawal or dismissal of a recipient from chiropractic college shall forfeit immediately the right of the recipient to retain the scholarship; the scholarship shall begin to bear interest at that time; and repayment shall be made to the board and completed within three years.

C. Any recipient of a scholarship who fails to return to the state of Louisiana upon completion of chiropractic training shall begin repayment of the scholarship, with interest, within one year after completion of chiropractic training. Repayments shall be made to the board and completed within three years.

D. Any obligation to comply with such contract shall be cancelled upon the death of the recipient, upon receipt of a certified copy of the death certificate by the board, or upon the permanent and total disability of the recipient.

Added by Acts 1978, No. 705, §1.



RS 37:2827 - Repayment not required

§2827. Repayment not required

No payment on the principal of the scholarship, or the interest thereon shall be required while the recipient is enrolled in chiropractic college.

Added by Acts 1978, No. 705, §1.



RS 37:2828 - Chiropractic assistants performing chiropractic x-ray functions; certification; requirements; penalties

§2828. Chiropractic assistants performing chiropractic x-ray functions; certification; requirements; penalties

A.(1) Each chiropractic assistant who engages or attempts to engage in the taking of chiropractic x-rays in this state shall be certified as to their proficiency by the Louisiana Board of Chiropractic Examiners.

(2) Whoever violates this Subsection shall be fined not more than fifty dollars, and each day a violation continues shall constitute a separate offense.

B. The board shall certify and issue an appropriate certificate of proficiency to any chiropractic assistant who files with it a certified application therefor, accompanied by the payment of the fee fixed by law, together with evidence verified by oath and satisfactory to the board that he:

(1) Is eighteen years of age.

(2) Is a high school graduate or equivalent.

(3) Has completed a course in x-ray function and safety approved by the board, including passage of a proficiency examination given in conjunction with the course.

Acts 1984, No. 249, §1.



RS 37:2829 - Reciprocity certification

§2829. Reciprocity certification

The board may grant certification of proficiency to any person who is certified in the taking of chiropractic x-rays by the American Chiropractic Registry of Radiologic Technologists or who, by examination, holds a certificate of proficiency in chiropractic x-ray procedures from any state.

Acts 1984, No. 249, §1.



RS 37:2830 - Certain persons employed as chiropractic assistants

§2830. Certain persons employed as chiropractic assistants

A.(1) Any chiropractic assistant employed by a licensed chiropractor and actively engaged in the process of taking x-rays on or before September 1, 1983 shall be considered qualified to take chiropractic x-rays and may apply to the board for certification.

(2) A certificate of proficiency in chiropractic x-ray procedure shall be granted such a person upon submission of a signed statement from the employing chiropractor confirming that the applicant has been satisfactorily employed for at least one year during which time he was actively engaged in the process of taking chiropractic x-rays and demonstrated proficiency in performing such a process.

B. Any chiropractic assistant whose duties include the taking of x-rays and who does not meet the requirements set forth in R.S. 37:2828(B) shall have until March 1, 1985 to enroll in a course of study on x-ray function and safety that has been approved by the board. Such a course shall be completed, along with any other requirements for certification, no later than September 1, 1985.

Acts 1984, No. 249, §1.



RS 37:2830.1 - Repealed by Acts 1997, No. 858, 2.

§2830.1. Repealed by Acts 1997, No. 858, §2.



RS 37:2830.2 - Repealed by Acts 1997, No. 858, 2.

§2830.2. Repealed by Acts 1997, No. 858, §2.



RS 37:2830.3 - Repealed by Acts 1997, No. 858, 2.

§2830.3. Repealed by Acts 1997, No. 858, §2.



RS 37:2830.4 - Repealed by Acts 1997, No. 858, 2.

§2830.4. Repealed by Acts 1997, No. 858, §2.



RS 37:2830.5 - Repealed by Acts 1997, No. 858, 2.

§2830.5. Repealed by Acts 1997, No. 858, §2.



RS 37:2830.6 - Repealed by Acts 1997, No. 858, 2.

§2830.6. Repealed by Acts 1997, No. 858, §2.



RS 37:2830.7 - Repealed by Acts 1997, No. 858, 2.

§2830.7. Repealed by Acts 1997, No. 858, §2.



RS 37:2831 - Short title

CHAPTER 36-A. POLYGRAPHISTS

§2831. Short title

This Chapter shall be known, and may be cited, as the Polygraphist Act.

Added by Acts 1980, No. 761, §1.



RS 37:2832 - Purpose

§2832. Purpose

It is the purpose of this Chapter to regulate all persons who purport to be able to detect deception or to verify the truth of statements through the use of polygraph instrumentation and this Chapter shall be liberally construed to provide a system of certification for persons who use polygraph instrumentation, as herein described.

Added by Acts 1980, No. 761, §1.



RS 37:2833 - Definitions

§2833. Definitions

In this Chapter, unless the contents require a different definition,

(1) "Polygraph" means an instrument or apparatus for simultaneously recording cardiovascular pressure, pulse and respiration, and variations in electrical resistance of the skin, as defined in Dorland's Medical Dictionary 21st addition.

(2) "Polygraph Instrumentation" means the minimum required instrumentation which may be used by a certified polygraphist as defined herein.

(3) "Board" means the Louisiana State Polygraph Board, those individuals appointed by the governor of the state of Louisiana with the advice and consent of the Senate to regulate all persons who are certified polygraphists and who purport to be able to detect or to verify the truth through the use of instrumentation.

(4) "Secretary" means the member of the Polygraph Board selected by the board to act as the secretary.

(5) "Internship" means the study of polygraph examinations and of the administration of polygraph examinations by a trainee under the personal supervision and control of a certified polygraphist in accordance with a course of study prescribed by the board at the commencement of such internship.

(6) "Person" means any natural person, firm, association, partnership, or corporation.

(7) "Polygraphist" means any person who purports to be able to detect deception or verify the truth of statements through polygraph instrumentation as herein described.

(8) "Out-of-state polygraphist" means a polygraphist whose principal place of business is located in another state or territory.

Added by Acts 1980, No. 761, §1. Acts 1984, No. 765, §1, eff. July 13, 1984; Acts 2001, No. 647, §1.

{{NOTE: SEE ACTS 1984, NO. 765, §2.}}



RS 37:2834 - Minimum instrumentation required

§2834. Minimum instrumentation required

As minimum instrumentation requirements, a polygraph instrument used by a polygraphist to test or question individuals for the purpose of detecting deception or verifying the truth of statements shall record visually, permanently and simultaneously: (1) a person's cardiovascular pattern, (2) a person's respiratory pattern and (3) a person's galvanic skin responses. Patterns of other physiological changes in addition to (1), (2), and (3) may also be recorded in conjunction with, but not without the required minimum instrumentation. The use by a polygraphist of any instrument or device to detect deception or to verify the truth of statements which does not meet the minimum instrumentation requirements of this Section is hereby prohibited, and the operation of such equipment by a polygraphist that does not meet such minimum requirements shall be subject to penalties and may be enjoined in the manner hereinafter provided.

Added by Acts 1980, No. 761, §1.



RS 37:2835 - Creation of the board, membership, term

§2835. Creation of the board, membership, term

A.(1) The Louisiana State Polygraph Board is hereby established within the office of the governor and shall consist of five members who shall be citizens of the United States and residents of the state for at least two years prior to appointment, all of whom shall be actively engaged as certified polygraphists. No two board members may be employed or affiliated with the same agency. At least one member shall be a qualified polygraphist of a governmental law enforcement agency.

(2)(a) The members shall be appointed by the governor of the state of Louisiana to serve at his pleasure.

(b) Each appointment by the governor shall be submitted to the Senate for confirmation.

(c) Any vacancy occurring on the board shall be filled in the same manner as the original appointment was made.

B. The board shall have the authority to fix the number of its employees, and such employees shall be employed without regard to the merit system. The board shall also have the authority to fix travel and expense allowances for the members of the board. The employees of the board shall not be covered under the State Employee's Retirement System.

C. The board shall elect one member of the board to serve as chairman. The board shall elect a vice chairman and a secretary from among its members. The board shall specify dates at three-month intervals on which examinations for polygraphists' certificates will be held. A copy of those dates shall be delivered to the secretary.

D. The vote of a majority of the board members shall be sufficient for the transaction of any business or the passage or defeat of any proposal which comes before the board.

Added by Acts 1980, No. 761, §1. Acts 1984, No. 765, §1, eff. July 13, 1984; Acts 1989, No. 835, §1; Acts 2001, No. 8, §12, eff. July 1, 2001.



RS 37:2836 - Administration and expenses

§2836. Administration and expenses

A. The board shall issue regulations consistent with the provisions of this Chapter for the administration and enforcement of this Chapter and shall prescribe forms which shall be issued in connection therewith.

B. An order, or a certified copy thereof, over the board seal and purporting to be signed by the board members, shall be prima facie proof that the signatures are the genuine signatures of the board members, and that the board members are fully qualified to act with respect to such orders.

C. All fees collected under the provisions of this Chapter shall be paid to the board, and the board may use such fees so collected to pay all expenses of the board including salary of employees, travel allowances, and other necessary expenses. The board shall have the authority to deposit its funds in any bank of its choosing and shall not be accountable to any other agency for expenditures thereof.

Added by Acts 1980, No. 761, §1.



RS 37:2837 - Unauthorized practice

§2837. Unauthorized practice

A. It shall be unlawful for any person, including an employee of any municipality, any parish, or the state, to administer a polygraph or other examination utilizing polygraph instrumentation for the purpose of detecting deception or verifying the truth of statements, to attempt to hold himself out as a polygraphist, or to refer to himself by any other title which would indicate or which is intended to indicate to members of the public that he is qualified to apply polygraph instrumentation to detect deception or to verify the truth of statements in the state of Louisiana, without first being certified as a polygraphist by the board as provided herein.

B. It shall, however, be lawful for students attending a polygraph school, approved by the Louisiana Department of Education and the American Polygraph Association, to conduct noncompensatory, live examinations during the final week of said school under the direct supervision of a Louisiana certified polygraphist.

Added by Acts 1980, No. 761, §1; Acts 1985, No. 78, §1.



RS 37:2838 - Polygraphist's certification qualifications

§2838. Polygraphist's certification qualifications

A person shall be qualified to receive a certificate as a polygraphist, upon satisfying the following:

(1) Has not been convicted of a felony or misdemeanor involving moral turpitude.

(2) Is a high school graduate.

(3) Is a graduate of a polygraph course of not less than two hundred and seventy hours requiring not less than six weeks duration, and has satisfactorily completed not less than six months of internship training.

(4) Has passed an examination conducted by the board, or under its supervision, to determine his competency and integrity to obtain a certificate to practice as a certified polygraphist.

Added by Acts 1980, No. 761, §1; Acts 1985, No. 78, §1.



RS 37:2839 - Acquisition of certificate by present polygraphists

§2839. Acquisition of certificate by present polygraphists

On the effective date of this Section any person who is actually engaged in this state in the occupation, business, or profession of polygraphy and who was so engaged preceding the date of this Section, and who is using for that purpose the minimum instrumentation required by R.S. 37:2834, shall be issued a polygraphist's certificate which shall be effective no longer than December 31st, 1985 upon application within ninety days after the effective date of this Section and payment of the required certificate fee. The board may, however, require such applicant to submit satisfactory proof that he has been so engaged prior to the effective date of this Section. Any person applying for certification under this Section shall satisfy the requirement of R.S. 37:2838(1).

Added by Acts 1980, No. 761, §1. Acts 1985, No. 78, §1.



RS 37:2840 - Application for original certificate

§2840. Application for original certificate

Applications for original certificate shall be made to the secretary of the board in writing under oath on forms prescribed by the board and shall be accompanied by the required fee, which is not refundable. Any such applicant shall provide such information which, in the judgment of the board, will enable it to pass on the qualifications of the applicant for a certificate.

Added by Acts 1980, No. 761, §1.



RS 37:2841 - Out-of-state polygraphist applicants

§2841. Out-of-state polygraphist applicants

A. Each out-of-state polygraphist applicant for an original certificate or renewal certificate shall file with the board an irrevocable consent that actions against said applicant may be filed in any appropriate court of any parish or municipality of the state in which some part of the transaction occurred out of which the alleged cause of action arose and that process on any such action may be served on the applicant by leaving two copies with the secretary. Such consent shall stipulate and agree that such service or process shall be taken and held to be valid and binding for all purposes. The secretary of the board shall send forthwith one copy of the process to the applicant at the address shown on the records of the board by registered mail.

B. Out-of-state polygraphist applicants shall satisfy the requirements of R.S. 37:2838.

Added by Acts 1980, No. 761, §1; Acts 2001, No. 647, §1.



RS 37:2842 - Applicant with out-of-state polygraphist license; reciprocity

§2842. Applicant with out-of-state polygraphist license; reciprocity

An applicant who is a polygraphist licensed under the laws of another state or territory of the United States may be issued a certificate without examination by the board, in its discretion, upon payment of a fee which shall not be less than fifty dollars but no greater than one hundred dollars as set forth by the board, or a fee not to exceed the licensing or certification fee charged by the state or territory in which the out-of-state polygraphist applicant is licensed or certified, whichever is greater, and the production of satisfactory proof that:

(a) The requirements for the licensing of a polygraphist in such particular state or territory of the United States were at the date of the applicant's licensing therein substantially equivalent to the requirements for certification now in force in this state;

(b) The applicant had lawfully engaged in the administration of polygraph examinations under the laws of such state or territory for at least two years prior to this application for certification hereunder;

(c) Such other state or territory grants similar reciprocity to certificate holders of this state; and

(d) He has complied with Section 2841 of this Chapter.

Added by Acts 1980, No. 761, §1; Acts 2001, No. 647, §1.



RS 37:2843 - Internship certificate

§2843. Internship certificate

A. Upon approval by the board, the secretary shall issue an internship certificate to a trainee provided he applies for such a certificate and pays the required fee within ten days prior to the commencement of his internship. The application shall contain such information as may be required by the board.

B. An internship certificate shall be valid for the term of twelve months from the date of issue. Such certificate may be extended or renewed for any term not to exceed six months upon demonstrating good cause to the board.

C. A trainee shall not be entitled to hold an internship after the expiration of the original twelve-month period and six-month extension, if such extension is granted by the board, until twelve months have elapsed from the date of expiration of the last internship certificate held by the trainee.

Added by Acts 1980, No. 761, §1.



RS 37:2844 - Examination and certification fee

§2844. Examination and certification fee

(a) The fee to be paid by an applicant for an examination to determine his fitness to receive a polygraphist's certificate is twenty-five dollars, which is not to be credited as payment against the certificate.

(b) The fee to be paid for an original polygraphist's certificate is a minimum fee of fifty dollars, or a fee not to exceed one hundred dollars as set forth by the board.

(c) The fee to be paid for an internship certificate is fifty dollars.

(d) The fee to be paid for the issuance of a duplicate polygraphist's certificate is ten dollars.

(e) The fee to be paid for a polygraphist's renewal certificate is a minimum fee of twenty-five dollars, or a fee not to exceed fifty dollars, as set forth by the board.

(f) The fee to be paid for the extension or renewal of an internship certificate is a minimum fee of twenty-five dollars, or a fee not to exceed fifty dollars, as set forth by the board.

(g) The fee to be paid for a duplicate internship certificate is ten dollars.

(h) The fee to be paid for an original polygraphist's certificate by an out-of-state polygraphist shall not be less than fifty dollars but no greater than one hundred dollars, as set forth by the board, or an amount not to exceed the licensing or certification fee charged by the state or territory in which the out-of-state polygraphist is licensed or certified, whichever is greater.

(i) The fee to be paid for a polygraphist's renewal certificate by an out-of-state polygraphist shall not be less than twenty-five dollars but no greater than fifty dollars, as set forth by the board, or an amount not to exceed the renewal fee charged by the state or territory in which the out-of-state polygraphist is licensed or certified, whichever is greater.

(j) The fees required by this Chapter may be paid by the government agency employing the polygraphist.

Added by Acts 1980, No. 761, §1; Acts 2001, No. 647, §1.



RS 37:2845 - Display of certificate and signature thereon

§2845. Display of certificate and signature thereon

A certificate or duplicate certificate shall be prominently displayed at the place of business of the polygraphist or at the place of internship. Each certificate shall be signed by the board members and shall be issued under the seal of the board.

Added by Acts 1980, No. 761, §1.



RS 37:2846 - Change of business address

§2846. Change of business address

Notice in writing shall be given to the secretary by the certified polygraphist of any change of principal business location within thirty days of the time he changes the location. A change of business location without such notification to the secretary shall automatically suspend the certificate theretofore issued.

Added by Acts 1980, No. 761, §1.



RS 37:2847 - Termination and renewal of polygraphist's certificate

§2847. Termination and renewal of polygraphist's certificate

Each polygraphist's certificate shall be issued for the term ending December 31, and shall, unless suspended or revoked, be renewed annually as prescribed by the board. A polygraphist whose certificate has expired may at any time within six months after the expiration thereof obtain a renewal certificate without examination by making a renewal application therefor and satisfying Section 2838(a). Any polygraphist whose certificate expired while he was in the federal service, on active duty with the armed forces of the United States or the national guard called into service or training, or in training or education under the supervision of the United States preliminary to induction into the military service, may have his certificate renewed without examination if within six months after termination of such service, training, or education except under conditions other than honorable, he furnishes the board with an affidavit verifying that he has been so engaged, and that his service, training, or education has been so terminated. Section 2838(a) of this Chapter must also be satisfied.

Added by Acts 1980, No. 761, §1.



RS 37:2848 - Refusal, suspension, revocation; grounds

§2848. Refusal, suspension, revocation; grounds

The board may refuse to issue, or may suspend or revoke a certificate on any one or more of the following grounds:

(a) Failure to inform the person to be examined as to the nature of the examination.

(b) Failure to inform the person to be examined that his participation in the examination is voluntary, and that the refusal to submit to a polygraph shall not be an inference of guilt, nor shall it be cause or justification for termination of employment within the meaning of any law relating to unemployment compensation.

(c) Material misstatement in the application for original certificate or in the application for any renewal certificate under this Chapter.

(d) Willful disregard or violation of this Chapter or of any regulation or rule issued pursuant thereto, including, but not limited to, willfully making a false report concerning an examination for polygraph examination purposes.

(e) If the holder of any certificate has been adjudged guilty of the commission of a felony or misdemeanor involving moral turpitude.

(f) Willful misrepresentation or false promises, or causing to be printed any false or misleading advertisement for the purpose of directly or indirectly obtaining business or trainees.

(g) Demonstration of unworthiness or incompetency to act as a polygraphist as defined by this Chapter.

(h) Allowing one's certificate under this Chapter to be used by any uncertified person in violation of the provisions of this Chapter.

(i) Willfully aiding or abetting another in the violation of this Chapter or any regulations or rule issued pursuant thereto.

(j) Failure to provide within thirty calendar days information requested by the secretary as the result of a formal complaint to the board which would indicate a violation of this Chapter.

(k) Failure to maintain a complete file of all records pertaining to the individuals administered polygraph examinations, this includes all polygraph charts, all questions asked during the examination, along with the person's responses to all questions. These records must be kept for at least a one year period from the date of the original examination.

Added by Acts 1980, No. 761, §1.



RS 37:2849 - Violation by one polygraphist or trainee not to affect employer

§2849. Violation by one polygraphist or trainee not to affect employer

Any unlawful act or violation of any of the provisions of this Chapter on the part of any polygraphist or trainee shall not be cause for the revocation of the certificate of any other polygraphist by whom the offending polygraphist or trainee may have been employed, unless it shall appear to the satisfaction of the board that the polygraphist employer has willfully or negligently aided or abetted the illegal actions or activities of the offending polygraphist or trainee.

Added by Acts 1980, No. 761, §1.



RS 37:2850 - Board hearing

§2850. Board hearing

A. When there is cause to refuse an application or to suspend or revoke the certificate of any polygraphist, the board shall, not less than thirty days before refusal, suspension, or revocation action is taken, notify such person in writing, in person, or by registered mail at the last address supplied to the board by such person, of such impending refusal, suspension, or revocation, the reasons therefor, and of his right to an administrative hearing for the purpose of determining whether or not the evidence is sufficient to warrant the refusal, suspension, or revocation action proposed to be taken by the board. If, within twenty days after the personal service of such notice or such notice has been deposited in the United States mail, such person has not made a written request to the board for such administrative hearing, the board is authorized to suspend or revoke the polygraphist's certificate of such person without a hearing. Upon receipt by the board of written request of such person within the twenty-day period as set out above, an opportunity for an administrative hearing shall be afforded as early as is practicable. In no case shall the hearing be held less than ten days after written notification of such hearing shall have been given the person by personal service or by registered mail, sent to the last address supplied to the board by the applicant or certificate holder. Written notification shall include a copy of all charges brought against such applicant or certificate holder. The administrative hearing in such cases shall be before the board.

B. The board shall conduct the administrative hearings and is authorized to administer oaths and issue subpoenas for the attendance of witnesses and the production of relevant books, papers, documents, etc. However, this shall not apply if an on-going investigation is being conducted by a governmental agency, until such investigation has been completed so that the subpoena of the documents will not jeopardize the case. On the basis of the evidence submitted at the hearing, the board shall take whatever action it deems necessary in refusing the application or suspending or revoking the license.

Added by Acts 1980, No. 761, §1.



RS 37:2851 - Judicial review

§2851. Judicial review

Any person dissatisfied with the action of the board in refusing his application, or suspending or revoking his certificate, or any other action of the board, may appeal the action of the board by filing a petition within thirty days thereafter in the district court in the parish where the person resides or in the Nineteenth Judicial District Court, and such court is vested with jurisdiction, and it shall be the duty of the court to set the matter for hearing upon ten-days written notice to the board and the attorney representing the board. The court in which the petition of appeal is filed shall determine whether or not a cancellation or suspension of a certificate shall be abated until the hearing shall have been consummated with final judgment thereon, or whether any other action of the board should be suspended pending hearing. Upon determination, the court shall then enter its order accordingly, such order being operative when served upon the board. The court shall also provide the attorney representing the board with a copy of the petition and order. The board shall be represented in such appeals by the district attorney of the parish or the attorney general, or any of their respective assistants. The board shall initially determine all facts, but the court upon appeal shall set aside the determination of the board if the board's determination:

(1) Is not based upon substantial evidence upon the entire record;

(2) Is arbitrary or capricious;

(3) Is in violation of statutory requirements; or

(4) Was made without affording to the licensee or the applicant due process of law.

Added by Acts 1980, No. 761, §1.



RS 37:2852 - Surrender of certificate

§2852. Surrender of certificate

Upon the revocation or suspension of any certificate, the certificate holder shall surrender the certificate or certificates to the secretary within thirty calendar days. Failure of a certificate holder to surrender such certificate or certificates shall be a violation of this Chapter and, upon conviction, he shall be subject to the penalties hereinafter set forth. At any time after the suspension or revocation of any certificate, the secretary shall restore the certificate to the former certificate holder, upon written recommendations of the board.

Added by Acts 1980, No. 761, §1.



RS 37:2853 - Penalties

§2853. Penalties

Any person who violates any provision of this Chapter, or any person who falsely states or represents that he has been or is a certified polygraphist or trainee shall be guilty of a misdemeanor. Upon conviction, the offender shall be punished by a fine of not more than five hundred dollars or be imprisoned in the parish jail for a term of not to exceed six months, or both.

Added by Acts 1980, No. 761, §1.



RS 37:2854 - Exceptions

§2854. Exceptions

If any provision or item of this Chapter or the application thereof is held invalid, such invalidity shall not affect other provisions, items, or applications of this Chapter which can be given effect without the invalid provisions, items, or applications, and to this end the provisions of this Chapter are hereby declared severable.

Added by Acts 1980, No. 761, §1.



RS 37:2861 - Short title

CHAPTER 36-B. POLYSOMNOGRAPHIC HEALTH PROFESSIONALS

§2861. Short title

This Chapter shall be known and may be cited as the "Polysomnographic Practice Act".

Acts 2005, No. 272, §1, eff. June 29, 2005.



RS 37:2862 - Definitions

§2862. Definitions.

The following terms shall have the following meanings, unless otherwise specified:

(1) "Advisory Committee on Polysomnography" means the committee established in R.S. 37:2864.

(2) "American Academy of Sleep Medicine", hereinafter "AASM", means the national organization that establishes accreditation standards for sleep centers and sleep labs.

(3) "American Board of Sleep Medicine", hereinafter "ABSM", means the national organization developed for the purpose of establishing and maintaining standards of board certification for physicians practicing sleep disorders medicine.

(4) "Association of Polysomnographic Technologists", hereinafter "APT", means the national trade association for the promotion and advancement of the interests of polysomnographic technologists and technicians.

(5) "Board of Registered Polysomnographic Technologists", hereinafter "BRPT", means the national credentialing agency for polysomnographic technologists, or its successor organization.

(6) "Commission on Accreditation of Allied Health Education Programs", hereinafter "CAAHEP", means the national agency that reviews and accredits educational programs of allied health sciences for the purpose of establishing and maintaining national standards.

(7) "Direct supervision" means supervision by someone who is physically present in the area where procedures or services are being provided and who is available to furnish assistance and direction throughout the procedure or service.

(8) "Louisiana State Board of Medical Examiners" means that agency established in R.S. 37:1263.

(9) "Physician" means an individual licensed by the Louisiana State Board of Medical Examiners.

(10) "Polysomnography" means the performance of sleep diagnostics under the direction and supervision of a physician to provide comprehensive clinical evaluation.

(11) "Polysomnographic technician" or "permit technician" means an allied health professional who holds a permit issued by the Louisiana State Board of Medical Examiners to practice polysomnography under the direct supervision of the physician or a qualified allied health professional licensed by the Louisiana State Board of Medical Examiners whose scope of practice includes polysomnography.

(12) "Polysomnographic technologist" or "technologist" means an allied health professional who holds a license to practice polysomnographic technology issued by the Louisiana State Board of Medical Examiners to perform both diagnostic and therapeutic polysomnograms under the direction of a physician.

(13) "Polysomnographic technology" means the allied health specialty practiced under the direction and supervision of a physician involving the attended monitoring and testing of individuals suffering from any sleep disorders as classified in the International Classification of Sleep Disorders. Such procedures include but are not limited to the following, conducted only upon written prescription or verbal order of a physician and under his direction and supervision:

(a) Application of electrodes and apparatus necessary to monitor and evaluate sleep disturbances, including application of devices which allow a physician to diagnose sleep disorders, which disorders include sleep breathing disorders, movement disorders, disorders of excessive somnolence, and physiologic impotence.

(b) Institution of any type of physiologic monitoring applicable to polysomnography.

(c) Initiation of treatment changes and testing techniques required for the implementation of polysomnographic protocols under the supervision and direction of a physician.

Acts 2005, No. 272, §1, eff. June 29, 2005; Acts 2012, No. 678, §1.



RS 37:2863 - Powers and duties of the Louisiana State Board of Medical Examiners

§2863. Powers and duties of the Louisiana State Board of Medical Examiners

In addition to the powers and duties established in R.S. 37:1270, the Louisiana State Board of Medical Examiners shall:

(1) Publish minimum standards for polysomnography.

(2) Approve the licensure examination, and approve, deny, revoke, probate, suspend, and renew licenses of a duly qualified applicant.

(3) Conduct administrative hearings on the denial, suspension, revocation, or refusal to renew a license.

(4) Adopt rules and regulations in accordance with the Administrative Procedure Act for the purpose of administering the provisions of this Chapter.

Acts 2005, No. 272, §1, eff. June 29, 2005.



RS 37:2864 - Advisory Committee on Polysomnography; creation

§2864. Advisory Committee on Polysomnography; creation

A.(1) The Advisory Committee on Polysomnography is hereby created and shall be composed of nine members to assist the Louisiana State Board of Medical Examiners in the administration of the provisions of this Chapter.

(2)(a) Four members of the committee shall be licensed polysomnographic technologists registered by the Board of Registered Polysomnographic Technologists and shall be selected by the governor from a list of eight names submitted by the Louisiana Academy of Sleep Medicine.

(b) One member of the committee shall be an individual who is not a licensed polysomnographic technologist but who is active in the field of sleep medicine to be selected by the governor from a list of three names submitted by the Louisiana Academy of Sleep Medicine.

(c) Three members of the committee shall be physicians licensed by the Louisiana State Board of Medical Examiners, two of whom shall also be diplomats of the American Board of Sleep Medicine, one of whom shall be active in the field of sleep medicine, and all of whom shall be selected by the governor from a list of eight names submitted by the Louisiana State Medical Society.

(d) One member of the committee shall be a hospital administrator who shall be selected by the governor from a list of three names submitted by the Louisiana State Hospital Association.

B.(1) The nominating organizations shall submit their lists to the governor sixty days after June 29, 2005.

(2) Members shall serve at the pleasure of the governor. Each appointment by the governor shall be submitted for Senate confirmation.

C. A majority of the members of the committee shall elect a chairman.

D. The committee shall meet no less than annually at a time and place to be determined by the chairman of the committee. A majority of the members of the committee shall constitute a quorum for the transaction of all business.

E. Each member shall serve without compensation but shall be reimbursed for travel expenses incurred during attendance at meetings of the committee and other expenses incurred on business of the committee. Such compensation shall be paid from funds derived from fees as provided in R.S. 37:2868.

F. Repealed by Acts 2012, No. 678, §2.

Acts 2005, No. 272, §1, eff. June 29, 2005; Acts 2012, No. 678, §§1, 2.



RS 37:2865 - Technologist; qualifications for license; renewal; reciprocity; title

§2865. Technologist; qualifications for license; renewal; reciprocity; title

A. In order to obtain a polysomnographic technologist license, an applicant shall demonstrate all of the following to the Louisiana State Board of Medical Examiners:

(1) The applicant is of good moral character.

(2) The applicant has current credentials as a registered polysomnographic technologist granted by the BRPT or equivalent organization approved by the Louisiana State Board of Medical Examiners.

(3) After July 1, 2017, the following requirements shall also be met:

(a) The applicant has graduated from a CAAHEP accredited program.

(b) The applicant has passed an examination that is administered as a component of a certification program that is accredited by the National Commission for Certifying Agencies, the American National Standards Institute, or other national accrediting organizations approved by the Louisiana State Board of Medical Examiners.

(4) The applicant satisfies such other procedures and requirements as the Louisiana State Board of Medical Examiners may require.

B. A license issued under the provisions of this Section shall be subject to annual renewal and will expire unless renewed in the manner prescribed by the Louisiana State Board of Medical Examiners.

C. A polysomnographic technologist who submits a license renewal application shall have completed, in the prior twelve months, at least ten hours or units of continuing education courses sanctioned by the Advisory Committee on Polysomnography and approved by the Louisiana State Board of Medical Examiners.

D. The Louisiana State Board of Medical Examiners may issue a license to a BRPT registered polysomnographic technologist who relocates into this state and who has filed an application for licensure with the Louisiana State Board of Medical Examiners.

E. A license shall entitle the individual to use the title "polysomnographic technologist", "technologist", or the initials "PSGT".

Acts 2005, No. 272, §1, eff. June 29, 2005; Acts 2012, No. 678, §1.



RS 37:2866 - Technicians; qualifications for permit; renewal

§2866. Technicians; qualifications for permit; renewal

A. In order to obtain a permit as a polysomnographic technician, the applicant must demonstrate the following:

(1) The applicant is of good moral character.

(2) The applicant has passed the certification examination offered by BRPT or has completed an educational program accredited by CAAHEP.

B. The permit shall be valid for the lesser of twelve months or the date on which the requirements of R.S. 37:2865 are met.

C. The permit shall be renewable only once if the applicant fails the examination or if the applicant fails to take the qualifying examination; however, the Louisiana State Board of Medical Examiners may adopt rules and regulations for certain exceptions to the provisions of this Subsection due to extenuating circumstances.

D. The permit shall entitle the individual to use the initials "PSGT-E".

Acts 2005, No. 272, §1, eff. June 29, 2005; Acts 2012, No. 678, §1.



RS 37:2867 - Causes for nonissuance, suspension, revocation, or refusal to renew

§2867. Causes for nonissuance, suspension, revocation, or refusal to renew

A. The Louisiana State Board of Medical Examiners may refuse to renew a license, may suspend or revoke a license, or may impose probationary conditions in the event the licensee or applicant for license has been found guilty of unprofessional conduct which endangers or is likely to endanger the health, welfare, or safety of the public. Such unprofessional conduct shall include:

(1) Obtaining a license by means of fraud, misrepresentation, or concealment of material facts.

(2) Unprofessional conduct, as defined by the policies established by the Louisiana State Board of Medical Examiners, or violating the code of ethics adopted and published by the Board of Registered Polysomnographic Technologists and approved by the Louisiana State Board of Medical Examiners.

(3) Being convicted of or pleading nolo contendere to a crime other than a misdemeanor in any court in the event the acts for which he was convicted or pled nolo contendere are found by the Louisiana State Board of Medical Examiners to have a direct bearing on whether he should be entrusted to serve the public in the capacity of a polysomnographic technologist.

B. Denial, refusal to renew, suspension, or revocation of a license, or the imposition of probationary conditions upon a licensee may be ordered by the Louisiana State Board of Medical Examiners in a decision made after a hearing in the manner provided by the policies which shall be adopted by the Louisiana State Board of Medical Examiners. One year after the date of the revocation of a license, an application may be made to the Louisiana State Board of Medical Examiners for reinstatement. The Louisiana State Board of Medical Examiners shall be required to hold a hearing to consider such reinstatement of said license.

C. A suspended license shall be subject to expiration during suspension.

Acts 2005, No. 272, §1, eff. June 29, 2005.



RS 37:2868 - Fees

§2868. Fees

A. The Louisiana State Board of Medical Examiners, under its authority established in R.S. 37:1281(A)(2), shall establish fees for the purpose of implementing the provisions of this Chapter.

B. The fees shall be in an amount, to the extent feasible, to cover the administrative expenses of the Louisiana State Board of Medical Examiners for the licensure process, pursuant to the provisions of this Chapter.

Acts 2005, No. 272, §1, eff. June 29, 2005.



RS 37:2869 - Individuals and practices not affected

§2869. Individuals and practices not affected

A. Nothing in this Chapter shall be construed as prohibiting, preventing, or restricting the practice, services, or activities of:

(1) Any individual licensed in this state by any other provision of law from engaging in the profession or occupation for which he is licensed.

(2) Any individual employed as a polysomnographic technologist by the United States government in the event such individual provides polysomnography solely under the direction or control of a United States governmental agency by which he is employed.

(3) Any individual pursuing a course of study in a CAAHEP accredited polysomnographic technology education program from performing a polysomnography procedure or service, provided both of the following conditions are met:

(a) The polysomnographic procedure or service is within the individual's course of study.

(b) The polysomnography procedure or service is performed under the direct supervision of a physician or a polysomnographic technologist licensed by the Louisiana State Board of Medical Examiners.

B. The provisions of this Chapter shall not apply to licensed respiratory therapists.

Acts 2005, No. 272, §1, eff. June 29, 2005; Acts 2012, No. 678, §1.



RS 37:2870 - Prohibitions

§2870. Prohibitions

A.(1) No individual shall engage or attempt to engage in the practice of polysomnography or perform or attempt to perform polysomnograms, unless he holds a license issued by the Louisiana State Board of Medical Examiners in accordance with the provisions of this Chapter.

(2) An individual who does not hold a license issued by the Louisiana State Board of Medical Examiners in accordance with the provisions of this Chapter or whose license has been suspended or revoked shall not use in conjunction with his name the words "licensed registered polysomnographic technologist", "LRPSGT", or any other similar words, letters, abbreviations, or insignia indicating, directly or by implication, that he is a polysomnographic technologist.

B. The Louisiana State Board of Medical Examiners may impose civil penalties for the unlawful practice of polysomnography.

Acts 2005, No. 272, §1, eff. June 29, 2005; Acts 2012, No. 678, §1.



RS 37:2871 - Repealed by Acts 2001, No. 1137, 1.

§2871. Repealed by Acts 2001, No. 1137, §1.



RS 37:2872 - Repealed by Acts 2001, No. 1137, 1.

§2872. Repealed by Acts 2001, No. 1137, §1.



RS 37:2873 - Repealed by Acts 2001, No. 1137, 1.

§2873. Repealed by Acts 2001, No. 1137, §1.



RS 37:2874 - Repealed by Acts 2001, No. 1137, 1.

§2874. Repealed by Acts 2001, No. 1137, §1.



RS 37:2875 - Repealed by Acts 2001, No. 1137, 1.

§2875. Repealed by Acts 2001, No. 1137, §1.



RS 37:2876 - Repealed by Acts 2001, No. 1137, 1.

§2876. Repealed by Acts 2001, No. 1137, §1.



RS 37:2877 - Repealed by Acts 2001, No. 1137, 1.

§2877. Repealed by Acts 2001, No. 1137, §1.



RS 37:2878 - Blank

§2878. Blank



RS 37:2879 - Repealed by Acts 2001, No. 1137, 1.

§2879. Repealed by Acts 2001, No. 1137, §1.



RS 37:2880 - Repealed by Acts 2001, No. 1137, 1.

§2880. Repealed by Acts 2001, No. 1137, §1.



RS 37:2881 - Repealed by Acts 2001, No. 1137, 1.

§2881. Repealed by Acts 2001, No. 1137, §1.



RS 37:2882 - Repealed by Acts 2001, No. 1137, 1.

§2882. Repealed by Acts 2001, No. 1137, §1.



RS 37:2883 - Repealed by Acts 2001, No. 1137, 1.

§2883. Repealed by Acts 2001, No. 1137, §1.



RS 37:2884 - Repealed by Acts 2001, No. 1137, 1.

§2884. Repealed by Acts 2001, No. 1137, §1.



RS 37:2885 - Repealed by Acts 2001, No. 1137, 1.

§2885. Repealed by Acts 2001, No. 1137, §1.



RS 37:2886 - Repealed by Acts 2001, No. 1137, 1.

§2886. Repealed by Acts 2001, No. 1137, §1.



RS 37:2887 - Repealed by Acts 2001, No. 1137, 1.

§2887. Repealed by Acts 2001, No. 1137, §1.



RS 37:2901 - THE MOTION PICTURE FAIR COMPETITION ACT

CHAPTER 37. THE MOTION PICTURE FAIR COMPETITION ACT

§2901. Purpose

The purpose of this Chapter is to establish fair and open procedures for the bidding and negotiation for the right to exhibit motion pictures within the state in order to prevent unfair and deceptive acts or practices and unreasonable restraints of trade in the business of motion picture distribution within the state; promote fair and effective competition in that business; and insure that exhibitors have the opportunity to view a motion picture and know its contents before committing themselves to exhibiting it in their communities.

Added by Acts 1977, No. 663, §1, eff. July 1, 1978.



RS 37:2902 - Definitions

§2902. Definitions

When used in this Chapter, and for the purposes of this Chapter:

(1) The term "person" includes one or more individuals, partnerships, associations, societies, trusts, organizations, or corporations.

(2) The term "theatre" means any establishment in which motion pictures are exhibited to the public regularly for a charge.

(3) The term "distributor" means any person engaged in the business of distributing or supplying motion pictures to exhibitors by rental, sale or licensing.

(4) The term "exhibitor" means any person engaged in the business of operating one or more theatres.

(5) The term "exhibit" or "exhibition" means showing a motion picture to the public for a charge.

(6) The term "invitation to bid" means any solicitation or invitation by a distributor to one or more exhibitors to bid, negotiate or otherwise attempt to secure the right to exhibit a motion picture.

(7) The term "bid" means any offer or proposal by an exhibitor to a distributor for the right to exhibit a motion picture or which states terms under which the exhibitor will agree to exhibit a motion picture.

(8) The term "license agreement" means any contract, agreement, understanding or condition between a distributor and an exhibitor relating to the licensing or exhibition of a motion picture by the exhibitor.

(9) The term "trade screening" means the showing of a motion picture by a distributor at some location within the state which is open to any exhibitor from whom the distributor intends to solicit bids or with whom the distributor intends to negotiate for the right to exhibit the motion picture.

(10) The term "blind bidding" means the bidding for, negotiating for, or offering or agreeing to terms for the licensing or exhibition of a motion picture at any time before such motion picture has either been trade screened within the state or before such motion picture, at the option of the distributor, otherwise has been made available for viewing within the state by all exhibitors from whom the distributor is soliciting bids or with whom the distributor is negotiating for the right to exhibit such motion picture.

(11) The term "run" means the continuous exhibition of a motion picture in a defined geographic area for a specified period of time. A "first run" is the first exhibition of a picture in the designated area; a "second run" is the second exhibition; and "subsequent runs" are subsequent exhibitions after the second run. "Exclusive run" is any run limited to a single theatre in a defined geographic area and a "nonexclusive run" is any run in more than one theatre in a defined geographic area.

Added by Acts 1977, No. 663, §1, eff. July 1, 1978. Amended by Acts 1980, No. 366, §1.



RS 37:2903 - Blind bidding

§2903. Blind bidding

(1) Blind bidding is hereby prohibited within the state. No bids shall be returnable, no negotiations for the exhibition or licensing of a motion picture shall take place, and no license agreement or any of its terms shall be agreed to, for the exhibition of any motion picture within the state before the motion picture has either been trade screened within the state or before such motion picture, at the option of the distributor, otherwise has been made available for viewing within the state by all exhibitors from whom the distributor is soliciting bids or with whom the distributor is negotiating for the right to exhibit the motion picture.

(2) A distributor shall provide reasonable and uniform notice of the trade screening of any motion picture to those exhibitors within the state from whom he intends to solicit bids or with whom he intends to negotiate for the right to exhibit that motion picture.

(3) Any purported waiver of the prohibition against blind bidding in this Chapter shall be void and unenforceable.

Added by Acts 1977, No. 663, §1, eff. July 1, 1978.



RS 37:2904 - Bidding procedures

§2904. Bidding procedures

If a distributor communicates an invitation to bid to one or more exhibitors in the state, then:

(1) The invitation to bid shall specify (a) whether the run for which the bid is being solicited is a first, second or subsequent run; whether the run is an exclusive or nonexclusive run; and the geographic area for the run; (b) the names of all exhibitors who are receiving an invitation to bid on the picture; (c) the date and hour the invitation to bid expires; and (d) the time, date and location, including the address, where the bids will be opened, which shall be within the state.

(2) All bids shall be submitted in writing and shall be opened at the same time and in the presence of those exhibitors, or their agents, who submitted bids and are present at such time.

(3) Immediately upon being opened, the bids shall be subject to examination by exhibitors, or their agents, who submitted bids, and who are present at the opening. Within ten business days after the bids are opened, the distributor shall notify each exhibitor who submitted a bid either the name of the winning bidder or the fact that none of the bids were acceptable.

(4) Once bids are solicited, the distributor shall license the picture only by bidding and may solicit rebids if he does not accept any of the submitted bids.

Added by Acts 1977, No. 663, §1, eff. July 1, 1978. Amended by Acts 1980, No. 366, §1.



RS 37:2905 - Civil enforcement by penalties and injunction for successful civil action

§2905. Civil enforcement by penalties and injunction for successful civil action

In any civil action for damages against a person for violation of the provisions of this Chapter, the court may award damages to the prevailing party and reasonable attorneys fees. The provisions of this Chapter may be enforced by injunction or any other available equitable or legal remedy.

Added by Acts 1977, No. 663, §1, eff. July 1, 1978.



RS 37:2950 - Criminal record effect on trade, occupational, and professional licensing

CHAPTER 38. EMPLOYMENT RESTRICTIONS

§2950. Criminal record effect on trade, occupational, and professional licensing

A. Notwithstanding any other provisions of law to the contrary, a person shall not be disqualified, or held ineligible to practice or engage in any trade, occupation, or profession for which a license, permit, or certificate is required to be issued by the state of Louisiana or any of its agencies or political subdivisions, solely because of a prior criminal record, except in cases in which a conviction directly relates to the position of employment sought, or to the specific occupation, trade, or profession for which the license, permit, or certificate is sought.

B. Any decision which prohibits an applicant from engaging in the occupation, trade or profession for which the license, permit or certificate is sought, which is based in whole or in part on conviction of any crime, as described in Subsection A, shall explicitly state in writing the reasons for the decision.

C. Any complaints concerning violations of this Section shall be adjudicated in accordance with procedures set forth for administrative and judicial review, contained in Title 49 of the Louisiana Revised Statutes of 1950.

D.(1)(a) This Section shall not be applicable to:

(i) Any law enforcement agency.

(ii) The Louisiana State Board of Medical Examiners.

(iii) The Louisiana State Board of Dentistry.

(iv) The Louisiana State Board of Nursing.

(v) The Louisiana State Board of Practical Nurse Examiners.

(vi) The State Racing Commission.

(vii) The State Athletic Commission.

(viii) The Louisiana State Board of Pharmacy.

(ix) The Louisiana State Bar Association.

(x) The Louisiana Professional Engineering and Land Surveying Board.

(xi) The Louisiana State Board of Architectural Examiners.

(xii) The Louisiana State Board of Private Investigator Examiners.

(xiii) The Louisiana State Board of Embalmers and Funeral Directors.

(xiv) The Louisiana State Board of Elementary and Secondary Education.

(xv) The Office of Financial Institutions.

(xvi) The Louisiana Physical Therapy Board.

(xvii) The Louisiana Board of Massage Therapy.

(xviii) The Louisiana Department of Insurance.

(b) Nothing herein shall be construed to preclude the agency, in its discretion, from adopting the policy set forth in this Section.

(2) This Section shall not be applicable to the office of alcohol and tobacco control of the Department of Revenue.

Added by Acts 1978, No. 341, §1. Amended by Acts 1980, No. 574, §1; Acts 1981, No. 531, §1; Acts 1987, No. 694, §1; Acts 1995, No. 1188, §4, eff. June 29, 1995; Acts 1997, No. 364, §1; Acts 1997, No. 658, §2; Acts 1997, No. 1370, §4; Acts 1999, No. 1222, §1; Acts 2003, No. 279, §5; Acts 2004, No. 146, §1; Acts 2012, No. 486, §1; Acts 2016, No. 448, §1, eff. June 9, 2016.

NOTE: See Acts 1987, No. 694, §§2, 3.



RS 37:2951 - Default on repayment of certain student loans, grounds for denying trade, occupation, or profession license; conditional issuance; procedures

§2951. Default on repayment of certain student loans, grounds for denying trade, occupation, or profession license; conditional issuance; procedures

A. Notwithstanding any other provision of law to the contrary, default on the repayment of any loan guaranteed by the Louisiana Student Financial Assistance Commission, hereinafter referred to as the special commission, shall be grounds for denying an application for, or an application for the renewal of, any license, permit, or certificate required by the state of Louisiana, or for the granting of a conditional license, permit, or certificate required by the state of Louisiana, or any of its departments, offices, agencies, and boards in order to practice or engage in a trade, occupation, or profession. Such shall be denied or issued conditionally pending the applicant's compliance with the repayment requirements of the loan, as determined and reported by the special commission.

B. Within ten days after receiving a completed application, a certifying or licensing agency or board shall notify the special commission of the applicant's name and social security number.

C. Any determinations made under the provisions of this Section shall be guided by the facts and recommendations provided by the special commission as well as by the findings of any administrative hearings or reviews that may be convened to assist in making the determination.

D. Each certifying or licensing agency or board shall notify the special commission of its final action on any application reported to be in default by the special commission.

E. As provided by this Section and in accordance with rules and regulations adopted by the special commission pursuant to R.S. 17:3023(A)(8), each certifying or licensing agency or board which grants a license, permit, or certificate required by the state of Louisiana in order to practice or engage in a trade, occupation, or profession is hereby expressly authorized to issue a conditional license, permit, or certificate to an applicant or renewal applicant who is in default on the repayment of any loan guaranteed by the special commission.

Acts 1987, No. 528, §1; Acts 1990, No. 689, §2, eff. July 20, 1990.



RS 37:2952 - Failure to pay child support; effect on trade, occupation, and professional licensing

§2952. Failure to pay child support; effect on trade, occupation, and professional licensing

A. Regardless of requirements for the issuance or renewal of a trade, occupational, or professional license or grounds for suspension or revocation thereof, all trade, occupational, or professional licensees are subject to the provisions of R.S. 9:315.30 et seq., suspension of license for nonpayment of child support.

B. The legislature recognizes the judicial power vested in the state supreme court pursuant to Article V, Section 1 of the Constitution of Louisiana and, accordingly, urges and requests the supreme court to adopt rules and regulations effecting the suspension of licenses to practice law consistent with the provisions of R.S. 9:315.30 et seq. In cases wherein the obligor is an attorney licensed to practice law in this state, a judgment or order indicating noncompliance with an order of support shall be mailed to the state supreme court and the Louisiana State Bar Association.

Acts 1995, No. 1078, §3, eff. Jan. 1, 1996.



RS 37:3001 - OCCUPATIONAL THERAPY

CHAPTER 39. OCCUPATIONAL THERAPY

§3001. Short title

This Chapter shall be known and may be cited as the Louisiana Occupational Therapy Practice Act of 1979.

Added by Acts 1979, No. 566, §1.



RS 37:3002 - Declaration of purpose

§3002. Declaration of purpose

In order to safeguard the public health, safety, and welfare; protect the public from being misled by incompetent, unscrupulous, and unauthorized persons; assure the highest degree of professional conduct on the part of occupational therapists, occupational therapy assistants, and occupational therapy services of high quality to persons in need of such services, it is the purpose of this Chapter to provide for the regulation of persons offering occupational therapy services to the public.

Added by Acts 1979, No. 566, §1.



RS 37:3003 - Definitions

§3003. Definitions

As used in this Chapter the following words shall have the meanings hereinafter ascribed to each:

(1) "Association" means the Louisiana Occupational Therapy Association, Inc. (LOTA).

(2) "Board" means the Louisiana State Board of Medical Examiners established in R.S. 37:1263.

(3) "Occupational therapist" means a person who is certified as an occupational therapist, registered (OTR) by the American Occupational Therapy Association, Inc. (AOTA), and licensed to practice occupational therapy, as defined in this Chapter, and whose license is in good standing.

(4)(a) "Occupational therapy" means the application of any activity in which one engages for the purposes of evaluation, interpretation, treatment planning, and treatment of problems interfering with functional performance in persons impaired by physical illness or injury, emotional disorders, congenital or developmental disabilities, or the aging process, in order to achieve optimum functioning and prevention and health maintenance. The occupational therapist may enter a case for the purposes of providing consultation and indirect services and evaluating an individual for the need of services. Prevention, wellness, and education related services shall not require a referral; however, in workers' compensation injuries preauthorization shall be required by the employer or workers' compensation insurer or provider. Implementation of direct occupational therapy to individuals for their specific medical condition or conditions shall be based on a referral or order from a physician, advanced practice registered nurse, dentist, podiatrist, or optometrist licensed to practice. Practice shall be in accordance with published standards of practice established by the American Occupational Therapy Association, Inc., and the essentials of accreditation established by the agencies recognized to accredit specific facilities and programs.

(b) Specific occupational therapy services include, but are not limited to activities of daily living (ADL); the design, fabrication, and application of prescribed temporary splints; sensorimotor activities; the use of specifically designed crafts; guidance in the selection and use of adaptive equipment; therapeutic activities to enhance functional performance; prevocational evaluation and training and consultation concerning the adaptation of physical environments for persons with disabilities. These services are provided to individuals or groups through medical, health, educational, and social systems.

(c) "Occupational therapy" shall not include the administration of massages by employees of the Hot Wells Rehabilitation Center.

(5) "Occupational therapy assistant" means a person who is certified as a certified occupational therapy assistant (COTA) by the American Occupational Therapy Association, Inc. (AOTA), and is licensed to assist in the practice of occupational therapy under the supervision of, and in activity programs with the consultation of, an occupational therapist licensed under this Act.

(6) "Person" means any individual, partnership, unincorporated association, or corporate body, except that only an individual may be licensed under this Chapter.

Added by Acts 1979, No. 566, §1. Acts 1988, No. 326, §2, eff. July 7, 1988; Acts 2001, No. 599, §1; Acts 2003, No. 839, §1, eff. July 1, 2003; Acts 2014, No. 811, §19, eff. June 23, 2014.



RS 37:3004 - License required

§3004. License required

No person shall practice occupational therapy or hold himself out as an occupational therapist or an occupational therapy assistant, or as being able to practice occupational therapy or to render occupational therapy services in the state unless he is licensed in accordance with the provisions of this Chapter.

Added by Acts 1979, No. 566, §1.



RS 37:3005 - Persons and practices not affected

§3005. Persons and practices not affected

A. Nothing in this Chapter shall be construed as preventing or restricting the practice, services, or activities of:

(1) Any person licensed in this state by any other law from engaging in the profession or occupation of which he is licensed.

(2) Any person employed as an occupational therapist or occupational therapy assistant by the United States government, if such person provides occupational therapy solely under the direction or control of the United States governmental organization by which he is employed.

(3) Any person pursuing a course of study leading to a degree or certificate in occupational therapy at an institution whose program is accredited, recognized, or approved by an agency recognized by the United States Office of Education, if such activities and services constitute a part of a supervised course of study; or any person on a supervised field work experience, if such activities and services constitute a part of the experience necessary to meet the requirements of certification and licensure, and if such a person is designated by a title which clearly indicates his or her status as a student or trainee.

(4) Any person employed as an occupational therapy aide who works under the on-premises supervision of an occupational therapist who is licensed under this Chapter.

(5) Any occupational therapist, Registered (OTR), certified occupational therapy assistant (COTA) or occupational therapist who is qualified according to the standards of a member nation of the World Federation of Occupational Therapists (WFOT), who performs occupational therapy services in this state, if not a resident of this state and if not licensed under this Chapter, if such services are performed for no more than ninety days during a calendar year and practicing with an occupational therapist, registered (OTR) licensed under this Chapter.

B. The provisions of this Section shall apply to persons licensed under the law of another state which has licensure requirements at least as stringent as the requirements of this Chapter or is recognized to practice occupational therapy by a member country of the World Federation of Occupational Therapists, and to persons who meet the requirements for certification as an Occupational Therapist Registered (OTR), or a Certified Occupational Therapy Assistant (COTA), as recognized by The American Occupational Therapy Association, Inc. (AOTA).

Added by Acts 1979, No. 566, §1.



RS 37:3006 - Requirements for licensure

§3006. Requirements for licensure

An applicant applying for a license as an occupational therapist or as an occupational therapy assistant shall file a written application on forms provided by the board, showing to the satisfaction of the board that he:

(1) Is of good moral character.

(2) Has successfully completed the academic and supervised field work experience requirements to sit for the "Certification Examination for Occupational Therapist, Registered or the Certification Examination for occupational therapy assistant" and is approved by the board.

Added by Acts 1979, No. 566, §1.



RS 37:3007 - Examination for licensure

§3007. Examination for licensure

A. The board shall use the examination administered by an independent agency under contract with the American Occupational Therapy Association, Inc. (AOTA), to administer the examinations for licensure under this Chapter.

B. Any person applying for licensure shall, in addition to demonstrating his eligibility in accordance with the requirements of R.S. 37:3006, make application to the board for review of proof of his current certification by the American Occupational Therapy Association Inc. (AOTA), on a form and in such a manner as the board shall prescribe. The application shall be accompanied by the fee fixed in accordance with the provisions of R.S. 37:3013. The board shall determine the criteria for satisfactory performance on the examination, using the American Occupational Therapy Association, Inc., criteria as a minimum score. A person who fails an examination may reapply.

C. Applicants for licensure shall be examined at a time and place established by the American Occupational Therapy Association, Inc. (AOTA). Examinations shall be given at least twice each year within the state.

Added by Acts 1979, No. 566, §1.



RS 37:3008 - Waiver of requirements for licensure

§3008. Waiver of requirements for licensure

(A) The board shall waive the examination and grant a license to any person certified prior to the effective date of this Chapter as an Occupational Therapist, Registered (OTR) or a Certified Occupational Therapy Assistant (COTA) by the American Occupational Therapy Association, Inc. (AOTA), and who otherwise meets the criteria of provisions of R.S. 37:3006 and who is domiciled in the state on the date this Chapter becomes effective. In order to obtain the benefit of this waiver, an applicant shall make an application for a license no later than six months after the effective date of this Chapter.

(B) The board may waive the examination and grant a license to any applicant who presents proof of current licensure as an occupational therapist or occupational therapy assistant in another state, the District of Columbia, or a territory of the United States which requires standards for licensure considered by the board to be equivalent to the requirements for licensure of this Chapter, provided that such state, district or territory accords similar privileges of licensure without examination to holders of a license under this Chapter.

(C) The board shall waive the educational and examination requirements and grant a license to any person who gives proof of current employment, either on a probational or a permanent basis, in the classified state service, and who is classified therein as an Occupational Therapy Aide I, Occupational Therapy Aide II, Occupational Therapist I, Occupational Therapist II, or Occupational Therapist III; on the date this Chapter becomes effective.

An Occupational Therapy Aide I, Occupational Therapy Aide II, or Occupational Therapist I shall be licensed as an occupational therapy assistant. An Occupational Therapist II or an Occupational Therapist III shall be licensed as an occupational therapist. These licensing designations will in no way restrict the authority of the Louisiana State Department of Civil Service to establish guidelines and qualifications for those employees within the classified service or in no way restrict the power of the Civil Service Department to establish promotional ladders for such employees. In order to obtain the benefit of this waiver, an applicant shall make application for a license no later than six (6) months after the effective date of this Chapter.

(D) The board shall waive the examination and grant a license to any person who is domiciled in the state on the date this Chapter becomes effective, and who is a graduate of a curriculum of a member nation of the World Federation of Occupational Therapists (WFOT). In order to obtain the benefit of this waiver, an applicant shall make application for a license no later than six (6) months after the effective date of this Chapter.

Added by Acts 1979, No. 566, §1.



RS 37:3009 - Issuance of license

§3009. Issuance of license

(A) The board shall issue a license to any person who meets the requirements of this Chapter upon payment of the license fee fixed by the board.

(B) Any person who is issued a license as an occupational therapist under the terms of this Chapter may use the words "occupational therapist", "licensed occupational therapist", or he may use the letters "LOT", "OT" in connection with his name or place of business to denote his licensure. In addition, any person certified or registered by the American Occupational Therapy Association, Inc., may use the words "licensed occupational therapist, registered" or "occupational therapist, registered" or "LOTR" or "OTR".

(C) Any person who is issued a license as an occupational therapy assistant under the terms of this Chapter may use the words "occupational therapy assistant", "licensed occupational therapy assistant", or he may use the letters "OTA" or "LOTA" in connection with his name or place of business to denote his licensure. In addition, any person certified as an assistant by the American Occupational Therapy Association, Inc., may use the designation "licensed certified occupational therapy assistant" or "LCOTA" or "certified occupational therapy assistant" or "COTA".

(D) The board shall establish policies which allow for a challenge of denial of license. This challenge shall be heard in an open hearing in accordance with due process.

(E) The board shall issue a temporary license to practice occupational therapy to persons who have completed academic supervised field work experience requirements specified under R.S. 37:3006(2) and are waiting examination. The temporary license shall be valid until the date on which the results of the qualifying examination have been known and acted upon by the board. This temporary license shall be renewable only once, if the applicant has not passed the examination or if the applicant has failed to take the qualifying examination. Exceptions to the one extension rule can be given at the discretion of the board based upon an appeal identifying extenuating circumstances.

Added by Acts 1979, No. 566, §1.



RS 37:3010 - Display of license or certificates

§3010. Display of license or certificates

Licenses and renewal certificates issued under the provisions of this Chapter shall be conspicuously displayed in the principal office of the licensee.

Added by Acts 1979, No. 566, §1.



RS 37:3011 - Suspension and revocation of license; refusal to renew

§3011. Suspension and revocation of license; refusal to renew

A. The board may refuse to renew a license, may suspend or revoke a license, or may impose probationary conditions, if the licensee or applicant for license has been guilty of unprofessional conduct which has endangered or is likely to endanger the health, welfare, or safety of the public. Such unprofessional conduct shall include:

(1) Obtaining a license by means of fraud, misrepresentation, or concealment of material facts.

(2) Being guilty of unprofessional conduct, as defined by the policies established by the board, or violating the code of ethics adopted and published by the American Occupational Therapy Association, Inc. (AOTA).

(3) Conviction of a crime other than a minor offense in any court if the acts for which he was convicted are found by the board to have a direct bearing on whether he should be entrusted to serve the public in the capacity of an occupational therapist or occupational therapy assistant.

B. Denial, refusal to renew, suspension, revocation, or imposition of probationary conditions upon a licensee may be ordered by the board in a decision made after a hearing in the manner provided by the policies which shall be adopted by the board. One year after the date of the revocation of a license, application may be made to the board for reinstatement. The board shall have discretion to accept or reject an application for reinstatement, but shall be required to hold a hearing to consider such reinstatement.

C. The board shall have authority to establish policies regarding denial, suspension, revocation, or refusal to renew an application. Such policies shall be adopted in accordance with the provisions of the Louisiana Administrative Procedure Act.

D. A suspended license is subject to expiration during suspension.

Added by Acts 1979, No. 566, §1.



RS 37:3012 - Renewal of license

§3012. Renewal of license

A. A license issued under this Chapter shall be subject to annual renewal and shall expire unless renewed in the manner prescribed by the policies of the board.

B.(1) The board shall establish criteria on continuing education requirements for the retention or renewal of licenses in accordance with the Administrative Procedure Act; except that the report shall be submitted to the Senate and House of Representatives health and welfare committees for review purposes notwithstanding the provisions of R.S. 49:968(B). The board shall notify and consult with the association prior to the issuance or promulgation of such rules and regulations.

(2) The licensee shall provide proof of continuing education to the board as provided in the criteria established pursuant to Paragraph (1) of this Subsection.

(3) The continuing requirements shall not apply to individuals working as occupational therapists in state facilities or employed by a state agency.

C. Late renewal may be obtained in accordance with the established policies of the board.

D. Renewal of a license which expired while the license was under suspension can occur only after the completion of the suspension.

Added by Acts 1979, No. 566, §1. Acts 1993, No. 566, §1.



RS 37:3013 - Fees

§3013. Fees

A. The board shall fix fees in a manner established by its rules. Initial fees shall not exceed the following amounts:

(1)

Application fee

$50

(2)

Issuance of license fee

$25

(3)

Temporary license fee

$25

(4)

Renewal of license fee

$25

(5)

Reinstatement of license fee

$25

(6)

Late renewal fee

$35

(7)

Reciprocity

$75

Fees for occupational therapy assistants licensure shall be no more than two-thirds of those for occupational therapist licensure.

B. Such fees shall be fixed in an amount, to the extent feasible, which will cover the expenses of the board.

Added by Acts 1979, No. 566, §1.



RS 37:3014 - False representation of licensure prohibited

§3014. False representation of licensure prohibited

(A) No person who is not licensed under this Chapter as an occupational therapist or an occupational therapy assistant or whose license has been suspended or revoked, shall use, in connection with his name or place of business, the words "occupational therapy assistant", "occupational therapist", "licensed occupational therapist", "occupational therapist, registered", "licensed certified occupational therapy assistant", "certified occupational therapy assistant", or the letters, "OT", "LOT", "OTA", "LOTA", "LOTR", "OTR", "LCOTA", "COTA", or any other words, letters, abbreviations, or insignia indicating or implying that he is an occupational therapist or an occupational therapy assistant, or in any way, orally, in writing, in print or by sign, directly or by implication, represent himself as an occupational therapist or an occupational therapy assistant.

(B) Whoever violates the provisions of this Section shall be fined not more than five hundred dollars or be imprisoned for not more than six months, or both.

Added by Acts 1979, No. 566, §1.



RS 37:3051 - BOARD OF ELECTROLYSIS EXAMINERS

CHAPTER 40. BOARD OF ELECTROLYSIS EXAMINERS

PART I. GENERAL

§3051. Definitions

When used in this Chapter:

(1) "Apprentice" means an individual engaged in learning the theory and practice of electrology in an electrologist apprenticeship program.

(2) "Board" means the State Board of Electrolysis Examiners.

(3) "Electrologist" means any person who for compensation practices electrolysis for the permanent removal of hair, except a physician licensed to practice medicine who performs electrolysis in his practice or a person who engages, on behalf of a manufacturer or distributor, solely in demonstrating the use of any machine or other article for the purpose of sale, without charge to the person who is the subject of the demonstration.

(4) "Electrologist apprenticeship program" means an establishment which teaches or offers to teach the theory and practice of electrology and which teaches or offers to teach instructors the theory and practice of teaching electrology, without financial remuneration from the apprentice or the student instructor.

(5) "Electrologist technician" means an individual who for compensation practices electrolysis for the permanent removal of hair under the direct supervision of a licensed electrologist and who has completed a two hundred-hour course of instruction at an approved electrology school or electrologist apprenticeship program.

(6) "Electrology" means the art and practice of removing hair from the normal skin of the body by the application of an electric current to the hair papilla by means of a needle or needles so as to cause growth inactivity of the hair papilla and thus permanently remove hair.

(7) "Electrolysis" means the process by which hair is removed from the normal skin by the application of an electric current to the hair root by means of a needle or needles being inserted into the hair follicle, whether the process employs direct electric current or short wave alternating electric current.

(8) "School", "school of electrology", or "electrology school" means an establishment which teaches or offers to teach students the theory and practice of electrology and which teaches or offers to teach student instructors the theory and practice of teaching electrology, for financial remuneration from the student, student instructor, or both.

(9) "Student" means an individual engaged in learning the theory and practice of electrology at a school of electrology.

(10) "Student instructor" means an individual learning the theory and practice of teaching electrology in an electrology school or an electrologist apprenticeship program.

Added by Acts 1979, No. 748, §1, eff. Jan. 1, 1980; Acts 2001, No. 792, §1.



RS 37:3052 - Exception and rights

§3052. Exception and rights

A. The provisions of this Chapter shall not authorize the use of roentgen rays and radium for diagnostic and therapeutic purposes or the use of electricity for surgical purposes, including cauterization, removal of warts, moles, or skin deformities of any kind.

B. Electrolysis treatment shall not be performed in areas of high bacterial colonization, such as the ear canals and nostrils, nor shall treatment be performed on moles or to remove eyelashes, except in special instances after consultation with a physician.

C. A health history shall be completed on each patient prior to any treatment. No patient with a history of diabetes and no cardiac patient with a pacemaker shall be treated without the consent of a physician. Persons suspected of having a communicable disease shall not be treated without first having been examined by a physician.

D. A new unopened presterile disposable type probe shall be used for each client treatment. Techniques of sterilization of other instruments shall be the same as is used in hospitals, using pressure heat, dry heat, or any other method of sterilization deemed appropriate by the board.

E.(1) No other business or trade shall be allowed in treatment rooms while electrolysis is being performed; however, a licensed physician may perform electrolysis in his private office or clinic.

(2) If a person or business conducting electrolysis before July 1, 1983, moves to a different location, that person or business shall be required to comply with the terms of this Subsection.

(3) Further, any person or business conducting electrolysis that accedes to the common office suites, treatment rooms, and reception or waiting rooms used for the performance of any other business or trade, including schools of electrology and apprenticeship programs, shall be required to comply with the terms of this Subsection.

Added by Acts 1979, No. 748, §1, eff. Jan. 1, 1980. Acts 1983, No. 605, §1; Acts 1984, No. 942, §1; Acts 1993, No. 819, §1; Acts 1999, No. 530, §1, eff. Aug. 1, 1999.



RS 37:3061 - Board of Electrolysis Examiners

PART II. BOARD OF ELECTROLYSIS EXAMINERS

§3061. Board of Electrolysis Examiners

A.(1)(a) The State Board of Electrolysis Examiners shall be composed of five members, all to be appointed by the governor to serve at his pleasure.

(b) Four members shall be licensed electrologists who have been engaged in the practice of electrology for at least five years prior to their appointment and shall be appointed from a list of names as follows:

(i) Two shall be appointed from a list of four names submitted by the Louisiana Electrologist Association.

(ii) Two shall be appointed from a list of four names submitted by the Regional Electrologists Association of Louisiana.

(c) One member shall be appointed from a list of three physicians licensed to practice medicine in this state recommended by the Louisiana State Medical Society, subject to the provisions of Subparagraph (2)(b) of this Subsection.

(2)(a) If the governor determines that the nominees of the Louisiana Electrologist Association, the Regional Electrologists Association of Louisiana, or of the Louisiana State Medical Society are not suitable, he may decline to appoint from the list submitted and shall call upon the association or the society to nominate an additional list of persons.

(b) He may repeat such call until a list containing a qualified person or persons meeting his approval is submitted. If the Louisiana State Medical Society does not submit a list of physicians to the governor within thirty days of any such request, the governor may appoint an additional nominee of either the Louisiana Electrologist Association or the Regional Electrologists Association of Louisiana in lieu of the licensed physician.

(c) Each appointment by the governor shall be submitted to the Senate for confirmation.

(3) Members serving on the board shall remain in office until their successors are appointed and take office.

(4) Members of the board shall be residents of this state.

B. No member of the board shall have any direct or indirect financial interest in the manufacture or sale of equipment or supplies used in the practice of electrology, nor shall any member have any connection with the management or ownership of a school of electrology or electrologist apprenticeship program.

C. Each member of the board shall receive a per diem fixed by the board at not more than fifty dollars per day for each day in actual attendance at its meetings. Each member shall be reimbursed for his actual travel, clerical, and incidental expenses necessarily incurred while engaged in the discharge of his official duties as determined by the board. The per diem and expenses shall be paid out of the monies credited to the board as provided by R.S. 37:3072(B).

Added by Acts 1979, No. 748, §1, eff. Jan. 1, 1980. Acts 1984, No. 942, §1; Acts 1993, No. 819, §1; Acts 2001, No. 792, §1.



RS 37:3062 - Organization of board; quorum; meetings; records; rules and regulations

§3062. Organization of board; quorum; meetings; records; rules and regulations

A. Within fourteen days after the appointment of its initial members, the board shall hold a meeting for the purpose of organization and shall elect from its membership a chairman, a secretary, and a treasurer. Officers shall be elected for terms of one year, or until the successor of each is elected. Thereafter, the board shall annually and in like manner elect its officers.

B. The board shall hold regular meetings at least four times each year for the purpose of examining applicants and at any other time the board or its chairman deems necessary, at a time and place designated by the chairman. Special meetings may be called by the chairman upon giving at least seventy-two hours notice thereof by registered or certified mail to the post office address of each member of the board and of persons who previously have indicated that they have business before the board.

C. A majority of the total membership of the board shall constitute a quorum for the transaction of business, including the granting, suspending, or revoking of a certificate or license to practice electrology.

D. The board shall keep a record of its proceedings, and a register of all applicants for certificates or licenses, which shall contain the name and location of the institution which granted the applicant a diploma, the date granted, and information as to whether a license has been granted or refused. The record and register shall be prima facie evidence of all matters recorded therein.

E. The board shall adopt and promulgate rules and regulations to govern its actions and provide for the enforcement of the provisions of this Chapter, pursuant to the provisions of the administrative procedure act.

Added by Acts 1979, No. 748, §1, eff. Jan. 1, 1980. Acts 1993, No. 819, §1; Acts 2001, No. 792, §1.



RS 37:3063 - Powers and duties of board; license of schools and electrologist apprenticeship programs; fees

§3063. Powers and duties of board; license of schools and electrologist apprenticeship programs; fees

A. The board shall be the sole and exclusive authority in the state to issue licenses to practice electrolysis and to administer the provisions of this Chapter.

B. The board shall have authority to examine for, grant, deny, approve, revoke, suspend, and renew the licenses of electrologists and shall review applications for licenses at least four times each calendar year. It may conduct hearings on charges for the revocation or suspension of a license.

C.(1) The board may promulgate such rules and regulations as are necessary and reasonable for the enforcement of this Chapter, for the establishment, operation, and approval of any electrology schools or electrologist apprenticeship programs in Louisiana, and for requiring each school of electrology or electrologist apprenticeship program to establish and maintain in force a bond to be determined by the board, but not to exceed the sum of ten thousand dollars in favor of the state, with surety by a corporate bonding company authorized to do business in this state.

(2) Any school of electrology or electrologist apprenticeship program that is approved or licensed by the board shall include one hundred ten hours of clinical experience, ninety hours of lectures on insertion techniques, modalities, healing, regrowth problems, and office management to qualify an individual to take the examination for licensure as an electrologist technician.

(3) No apprenticeship program approved by the board may receive monetary compensation from an apprentice or student instructor.

D. The board is authorized to issue licenses to approved schools. No school may operate without a license issued by the board. The fee for such license shall be according to the fee schedule established in R.S. 37:3072 and shall be due on or before July first of each year. Each license for an electrology school in this state shall be renewed on or before July first of each year upon application therefor accompanied by the renewal fee prescribed in R.S. 37:3072(A).

E. The board may issue a license to any approved electrologist apprenticeship program. No electrologist apprenticeship program may operate without a license issued by the board. The fee for the license shall be the amount prescribed in R.S. 37:3072 and payable at the time the electrologist apprenticeship program makes application for a license. The annual renewal fee shall be due on or before July first of each year. Each license for an electrologist apprenticeship program in this state shall be renewed on or before July first of each year upon application therefor accompanied by the renewal fee prescribed in R.S. 37:3072(A).

F. The board shall initiate an action for the prosecution of any person who violates any provision of this Chapter and may apply to any court having jurisdiction for an injunction to restrain and enjoin violations thereof. It shall keep a record of all proceedings related thereto.

G. The board may employ counsel to carry out the provisions of this Chapter, if the fees of the counsel and the costs of all proceedings, except criminal prosecutions, are paid by the board out of the moneys credited to the board.

Added by Acts 1979, No. 748, §1, eff. Jan. 1, 1980. Acts 1983, No. 605, §1; Acts 1993, No. 819, §1; Acts 2001, No. 792, §1.



RS 37:3071 - License of electrologists; qualifications; examinations; issuance of license; waiver

PART III. ELECTROLOGISTS

§3071. License of electrologists; qualifications; examinations; issuance of license; waiver

A. No person shall engage or attempt to engage in the practice of electrology in this state who does not hold a valid license issued by the board in accordance with the provisions of this Chapter.

B.(1) The board shall license as an electrologist and issue an appropriate certificate to any person who files with it a verified application therefor, accompanied by the application fee required by this Part, together with evidence, verified by oath and satisfactory to the board, that he is:

(a) At least eighteen years of age;

(b) Is of good moral character;

(c) Is free of any infectious disease;

(d) Repealed by Acts 1999, No. 530, §2, eff. Aug. 1, 1999.

(e) Has graduated from an accredited high school;

(f) After high school graduation has successfully completed a course in practical training in electrolysis in a school of electrology that maintains the standards established and approved by the board or that he has completed a like number of hours in the subject areas specified in an apprenticeship program approved by the board at the time of certification;

(g) Has passed an examination given and graded by the board, which shall consist of a written examination and a practical demonstration of abilities;

(h) Has paid any other fees required by this Chapter.

(2) Each applicant shall provide his subject for the practical demonstration. Within ten days after each examination, the official in charge shall deliver the question and answer papers to the board. The board shall examine and rate the answers and shall transmit an official report to each applicant for license stating the rating of the candidate in each subject and whether or not the board approves the candidate for a license. If a candidate fails one or more parts of an examination, he may take the parts in which he has failed in a subsequent examination upon payment of a fifteen dollar examination fee. If after two attempts the examination is not satisfactorily completed, the candidate thereafter shall be required to repeat and take the entire examination within one year of the date of the original examination.

(3) Each such school of electrology shall include at least four hundred fifty hours of clinical experience, one hundred fifty hours of lectures on insertion techniques, modalities, healing, regrowth problems, and office management.

C. Repealed by Acts 1999, No. 530, §2, eff. Aug. 1, 1999.

D. After investigation of the applicant and other evidence submitted, the board shall notify each applicant that the application and evidence submitted for consideration is satisfactory and accepted, or unsatisfactory and rejected. If an application is rejected, the notice shall state the reasons for the rejection.

E. The examination shall be given four times each year at such time and place and under such supervision as the board determines, and specifically at such other times as in the opinion of the board the number of applicants warrants. The board shall designate the date, time, and place of examination and shall give public notice thereof and, in addition, shall notify each person who has made application for examination to the board.

F.(1) In addition to the minimum requirements and standards for licensure established by the board, any person licensed or qualified to practice as an electrologist in any other state applying to practice as an electrologist in Louisiana shall be required to submit adequate and sufficient proof of six hundred hours of recognized and approved educational training in the study of electrology and to have successfully achieved a minimum test score on the appropriate board exam.

(2) Repealed by Acts 2001, No. 792, §2.

(3) When an applicant fails to achieve the minimum test score on the board exam on his first attempt, he may take the exam again, pursuant to this Chapter.

(4) An applicant shall pass all parts of the board examination within two years of his first examination date. Failure to achieve such minimum test score within such time period shall require the applicant to successfully complete six hundred hours of educational training in the study of electrology in a school licensed or approved by the board.

G. The board may license any person as an electrologist technician who has successfully completed the provisions of R.S. 37:3063(C)(2) and passes the appropriate written and practical examinations. The electrologist technician must work under the direct supervision of a licensed electrologist or licensed electrologist instructor and provide the name of the supervising electrologist to the board. A licensed electrologist technician may upgrade his license to that of an electrologist by completing the additional theory and practical hours in school or an electrologist apprenticeship program and by passing the appropriate board examination.

Added by Acts 1979, No. 748, §1, eff. Jan. 1, 1980. Amended by Acts 1983, No. 605, §1; Acts 1984, No. 942, §1; Acts 1985, No. 128, §1; Acts 1989, No. 459, §1; Acts 1993, No. 819, §1; Acts 1999, No. 530, §2, eff. Aug. 1, 1999; Acts 2001, No. 792, §§1 and 2.



RS 37:3072 - Fees

§3072. Fees

A. The board shall fix and collect uniform fees which shall not exceed the following amounts for each type of fee and which shall not be refundable:

(1)

Application fee for license to practice electrology

$

200.00

(2)

Issuance of duplicate of certificate of license

$

25.00

(3)

Application fee for license of electrology school

(each location)

$

500.00

(4)

Application for certificate of annual renewal of

license to practice electrology

$

100.00

(5)

Application for certificate of annual renewal of

license of an electrologist school (each location)

$

300.00

(6)

Delinquency fee

$

50.00

(7)

Application fee for license of electrologist

apprenticeship program (each location)

$

200.00

(8)

Application fee for certificate of annual renewal of

electrologist apprenticeship program (each program)

$

100.00

(9)

Application fee for instructor's license

$

150.00

(10)

Application fee for certificate of annual renewal

of instructor's license

$

100.00

(11)

Re-testing fee

$

15.00

B. All fees received by the board and all fines collected under the provisions of this Chapter shall be transmitted to the state treasurer, who shall place them in a special fund to the credit of the State Board of Electrolysis Examiners. The board shall have authority to expend the moneys in said fund for the operating expenses of the board and for other expenses incurred in the administration and enforcement of this Chapter.

Added by Acts 1979, No. 748, §1, eff. Jan. 1, 1980. Acts 1983, No. 605, §1; Acts 1993, No. 819, §1.



RS 37:3073 - Renewal of license

§3073. Renewal of license

A.(1) Each license to practice electrology in this state shall be renewed annually on or before December first of each year upon application therefor accompanied by the renewal fee prescribed in R.S. 37:3072(A) and, beginning December 31, 1999, proof that the applicant has completed at least three hours of continuing education approved by the board. The board may grant an extension of up to six months for completion of the continuing education requirements to any person who applies to the board in writing for an extension and shows good cause.

(2) In addition to the continuing education requirements of Paragraph (1) of this Subsection, license renewal for an instructor's license shall include completion of an additional two hours of continuing education approved by the board. The board may grant an extension of up to six months for completion of the continuing education requirements to any person who applies to the board in writing for an extension and shows good cause.

B.(1) When any electrologist, electrologist technician, instructor, electrology school, or electrologist apprenticeship program licensed hereunder fails to register and pay the annual registration fee within thirty days after the registration fee becomes due, the license or certificate of such person, school, or electrologist apprenticeship program shall be revoked automatically at the expiration of thirty days after the registration was required, without further notice or hearing. However, any person, school, or electrologist apprenticeship program whose license or certificate is automatically revoked as provided herein may, within three years of the date of revocation, make application in writing to the board for the reinstatement of such license or certificate and, upon good cause being shown, the board in its discretion may reinstate such license or certificate upon payment of all past due renewal fees and the payment of an additional sum of fifty dollars. The board may require as a condition of reinstatement that the person complete all or some of the past continuing education requirements within twelve months of reinstatement of the license.

(2) Any person, electrology school, or electrologist apprenticeship program who fails within three years after revocation of a license or certificate to make written application to the board for reinstatement must reapply to the board and pay all fees as required under the provisions of this Chapter and the rules and regulations adopted pursuant thereto. Any electrologist, instructor, or electrologist technician who fails within three years after revocation to make written application for reinstatement must also successfully complete a written and practical examination prior to reinstatement.

Added by Acts 1979, No. 748, §1, eff. Jan. 1, 1980. Acts 1983, No. 605, §1; Acts 1993, No. 819, §1; Acts 1999, No. 530, §1, eff. Aug. 1, 1999; Acts 2001, No. 792, §1.



RS 37:3074 - Display of license or certificates

§3074. Display of license or certificates

Licenses and renewal certificates issued under the provisions of this Chapter shall be conspicuously displayed in the principal office of the licensee.

Added by Acts 1979, No. 748, §1, eff. Jan. 1, 1980.



RS 37:3075 - Suspension or revocation of license; causes; hearing

§3075. Suspension or revocation of license; causes; hearing

A. After notice and an opportunity for hearing, the board may suspend or revoke any license or certificate issued to any electrologist for any of the following causes:

(1) Conviction of a crime.

(2) Fraud, deceit, or perjury in obtaining a diploma or certificate of licensure.

(3) Habitual drunkenness.

(4) Habitual use of morphine, opium, cocaine, or other drugs having similar effect.

(5) Deceiving or defrauding or attempting to deceive or defraud the public.

(6) Obtaining or attempting to obtain payment for electrolic services by fraud, deceit, or perjury.

(7) Incompetency, gross negligence, or gross misconduct in professional activities.

(8) Intentional violation of federal, state, or municipal laws or regulations relative to contagious and infectious diseases or other public health matters.

B. Nothing in this Section shall be construed to prevent a licensed practitioner from mailing educational material to his patients or the dissemination of educational material approved by electrolysis societies or associations and the board.

Added by Acts 1979, No. 748, §1, eff. Jan. 1, 1980.



RS 37:3076 - Penalty

§3076. Penalty

Whoever violates any provision of this Chapter, upon conviction shall be fined not less than three hundred dollars or more than five hundred dollars, or be imprisoned for not more than six months, or both. Each day of violation shall constitute a separate offense.

Added by Acts 1979, No. 748, §1, eff. Jan. 1, 1980. Acts 1993, No. 819, §1.



RS 37:3077 - License of instructor of electrology; qualifications; examinations; issuance of license

§3077. License of instructor of electrology; qualifications; examinations; issuance of license

A. The board may issue a license to any person as an instructor of electrology, subject to the restrictions provided herein and rules promulgated pursuant to this Chapter. No person shall teach or instruct electrology or its allied courses who does not hold both a valid license to practice electrology and a valid instructor's license issued by the board in accordance with the provisions of this Chapter.

B. The board shall not license as an instructor of electrology any person who does not file with it a verified application therefor, accompanied by the application fee required by this Part, together with evidence verified by oath and satisfactory to the board, that the applicant:

(1) Meets all the requirements to practice electrology in this state and holds a current license to practice electrology in this state.

(2) Has practiced as a licensed electrologist for at least five years.

C. The board shall not issue an instructor's license to any person seeking initial licensure on or after August 1, 1999, who does not possess the following qualifications:

(1) Possesses the applicant qualifications required in Subsection B of this Section.

(2)(a) Has successfully completed the curriculum for instructor training in electrolysis in an instructor training program that maintains the standards established and approved by the board and is part of either an approved school of electrology or an approved apprenticeship program. Such curriculum shall be under the supervision of a licensed instructor of electrology, shall include a course of study and practice over no less than a two-month period, and shall include at least one hundred hours of teaching skills, seventy-five hours of facilitating/managing skills, and fifty hours of clinic-supervised practice teaching.

(b)(i) An instructor training program may grant credit for the one hundred hours of teaching skills and seventy-five hours of facilitating/managing skills to an individual who possesses a valid teaching certificate.

(ii) The board may provide by rule for granting credit for all or part of the one hundred hours of teaching skills, the seventy-five hours of facilitating/managing skills, or any combination thereof, for college-level courses in teaching skills and facilitating/managing skills.

(3)(a) Successfully achieves a minimum test score on an examination administered and approved by the board. The examination shall be given four times annually at such time and place and under such supervision as the board determines and specifically at such other times as in the opinion of the board the number of applicants warrants. The board shall designate the date, time, and place of examination and shall give public notice thereof and, in addition, shall notify each person who has made application for examination to the board.

(b) Within ten days after each examination, the official in charge shall deliver the question and answer papers to the board. The board shall examine and rate the answers and shall transmit an official report to each applicant for license stating the rating of the candidate in each subject and whether or not the board approves the candidate for a license. If a candidate fails one or more parts of an examination, the candidate may take the parts which he has failed in a subsequent examination upon payment of a fifteen-dollar examination fee. If after two attempts the examination is not satisfactorily completed, the candidate thereafter shall be required to repeat and take the entire examination within one year of the date of the original examination.

D. After investigation of the applicant and other evidence submitted, the board shall notify each applicant that the application and evidence submitted for consideration is satisfactory and accepted, or unsatisfactory and rejected. If an application is rejected, the notice shall state the reasons for the rejection.

Acts 1999, No. 530, §1, eff. Aug. 1, 1999; Acts 2001, No. 91, §1; Acts 2001, No. 792, §1.



RS 37:3081 - DIETITIANS AND NUTRITIONISTS

CHAPTER 41. DIETITIANS AND NUTRITIONISTS

§3081. Short title

This Chapter shall be known and may be cited as the "Louisiana Dietetics/Nutrition Practice Act of 1987".

Acts 1987, No. 574, §1, eff. July 9, 1987.



RS 37:3082 - Legislative findings

§3082. Legislative findings

A. The Legislature of Louisiana finds that the application of scientific knowledge relating to nutrition is important in the treatment of disease and in the attainment and maintenance of health.

B. The Legislature of Louisiana further finds that the rendering of sound dietetic or nutrition services in hospitals, nursing homes, health departments, in private practice and consultation, and in other settings requires trained and competent professionals.

C. The Legislature of Louisiana declares, therefore, that the purpose of this Chapter is to protect the health, safety, and welfare of the public by providing for the licensure and regulation of persons practicing the profession of dietetics and nutrition.

Acts 1987, No. 574, §1, eff. July 9, 1987.



RS 37:3083 - Definitions

§3083. Definitions

As used in this Chapter, the following definitions shall apply:

(1) "Dietetics/nutrition practice" means the integration and application of principles derived from the sciences of nutrition, biochemistry, food, physiology, management, behavioral, and social sciences to achieve and maintain client health through the provision of nutrition care services, which shall include:

(a) Assessing the nutritional needs of individuals and groups based upon appropriate biochemical, anthropometric, physical, and dietary data to determine nutrient needs and recommend to the primary health care provider appropriate nutritional intake including enteral and parenteral nutrition.

(b) Establishing priorities, goals, and objectives that meet nutritional needs and are consistent with available resources.

(c) Providing nutrition counseling by advising and assisting individuals or groups on appropriate nutritional intake by integrating information from the nutritional assessment with information on food and other sources of nutrients and meal preparation consistent with cultural background and socioeconomic status.

(d) Developing, implementing, and managing nutrition care systems.

(e) Evaluating, making changes in, and maintaining standards of quality in food and nutrition care services.

(f) Within a healthcare facility licensed by the Louisiana Department of Health, ordering appropriate nutritional intake, including enteral and parenteral nutrition, and ordering appropriate laboratory tests to monitor the effectiveness of the dietary plan, subject to the approval of and authorization by the licensed healthcare facility's medical staff or bylaws.

(2) "Licensed dietitian/licensed nutritionist" means a person licensed under this Chapter. The terms "dietitian", "dietician", and "nutritionist" may be used interchangeably.

(3) "Provisionally licensed dietitian/nutritionist" means a person provisionally licensed under this Chapter.

(4) "Registered dietitian" means a person registered by the Commission on Dietetic Registration.

Acts 1987, No. 574, §1, eff. July 9, 1987; Acts 2016, No. 415, §1.



RS 37:3084 - Louisiana State Board of Examiners in Dietetics and Nutrition; membership, terms, and vacancies; officers; meetings; quorum; compensation

§3084. Louisiana State Board of Examiners in Dietetics and Nutrition; membership, terms, and vacancies; officers; meetings; quorum; compensation

A. The Louisiana State Board of Examiners in Dietetics and Nutrition, hereinafter referred to as the "board", is hereby created within the Louisiana Department of Health.

B.(1) The board shall be composed of the following seven members, all appointed by the governor and subject to Senate confirmation:

(a) Four shall be licensed dietitians/nutritionists selected from a list submitted by the Louisiana Dietetic Association.

(b) One shall be a licensed registered nurse selected from a list of names submitted by the Louisiana State Nurses Association.

(c) One shall be a person with a baccalaureate or higher degree from a regionally accredited college or university with a major course of study in human nutrition, food and nutrition, dietetics, or food systems management selected from a list of names submitted by the Louisiana Commissioner of Agriculture and Forestry.

(d) One shall be a licensed physician selected from a list of names submitted by the Louisiana State Medical Society.

(2) The initial members of the board shall be appointed by the governor not later than sixty days after the effective date of this Chapter from lists of names submitted by the designated associations not later than thirty days after the effective date of this Chapter.

C. Board members shall be residents of the state who have been actively practicing in the field of dietetics/nutrition or a related field for not less than five years. Board members shall have an unrestricted license to practice their respective professions, where applicable. The registered dietitians/nutritionists initially appointed to the board must be eligible for licensure pursuant to the provisions of this Chapter; thereafter, dietitians/nutritionists appointed to the board must be licensed pursuant to the provisions of this Chapter.

D. Two of the dietitian/nutritionist members of the board shall be appointed for initial terms of two years and two of the dietitian/nutritionist members for three years, as designated by the governor at the time of the appointment. The nursing member, the member appointed from names submitted by the commissioner of Agriculture and Forestry, and the physician each shall be appointed for an initial term of one year. Thereafter, each member shall be appointed for a term of three years.

E. A vacancy in the membership of the board shall be filled for the unexpired term in the same manner as the original appointment.

F. Repealed by Acts 2016, No. 636, §2.

G. Within thirty days after the appointment of its initial members, the board shall hold a meeting for the purpose of organization and shall elect from its membership a chairman, a vice chairman, and a secretary-treasurer. Officers shall be elected for terms of one year, or until the successor of each is elected. Thereafter, the board shall annually and in like manner elect its officers.

H. The board shall hold regular meetings at least twice in each year for the purpose of considering applicants and at any other time the board or its chairman deems necessary, at a time and place designated by the chairman. Special meetings may be called by the chairman upon giving at least seventy-two hours' notice thereof by registered or certified mail to the post office address of each member of the board and of persons who previously have indicated that they have business before the board.

I. Four members of the board shall constitute a quorum for the transaction of any and all business at any regular or special meeting.

J. Members of the board shall serve in their capacity as board members without compensation but shall be reimbursed for necessary expenses incurred while engaged on board business. Reimbursement for expenses shall be paid out of the monies credited the board as provided by R.S. 37:3089.

K. This board shall be financially self-sufficient. It shall receive no state funds through appropriation or otherwise and shall not expend any such state funds. No state funds shall be expended or committed to expenditure for the group benefits program or any other health insurance or employee benefit program, for any retirement system, for any salary, per diem payment, travel or expenses, office supplies and materials, rent, purchase of any product or service, or for any other purpose.

Acts 1987, No. 574, §1, eff. July 9, 1987; Acts 1999, No. 1055, §1; Acts 2016, No. 636, §§1, 2.



RS 37:3085 - Powers and duties of the board

§3085. Powers and duties of the board

The board shall have the following powers and duties:

(1) To license dietitians/nutritionists in a manner consistent with the provisions of this Chapter.

(2) To keep a record of its proceedings, a register of all applicants for licensure, and a register of all licensed dietitians/licensed nutritionists.

(3) To promulgate rules and regulations to govern its actions and provide for the enforcement of the provisions of this Chapter.

(4) To adopt a code of ethics and to promulgate the licensure standards prescribed in this Chapter, any amendments thereto, and such rules and regulations relevant to licensure as the board may adopt.

(5) To establish, collect, and disburse fees as required by this Chapter.

(6) To issue subpoenas, examine witnesses, and administer oaths, and, at its discretion, investigate allegations or practices violating the provisions of this Chapter. The board shall have power to seek injunctive relief to prohibit any person from providing professional dietetic or nutritional care services as defined in R.S. 37:3083 without being licensed as provided herein.

Acts 1987, No. 574, §1, eff. July 9, 1987.



RS 37:3086 - Licensing of dietitians/nutritionists; qualifications

§3086. Licensing of dietitians/nutritionists; qualifications

A. Any person who represents himself as a licensed dietitian/nutritionist shall have submitted an application upon a form and in such manner as the board prescribes, accompanied by applicable fees, and shall be in compliance with the requirements of one of the following Subsections:

B. Shall have been granted a doctorate degree granted prior to July 1, 1988, in addition to a baccalaureate or higher degree from a regionally accredited college or university with a major course of study in human nutrition, food and nutrition, dietetics, food systems management or biochemistry. Such a person shall be considered to have met the requirements for licensure as provided herein provided that application is made to the board upon the form and in the manner prescribed by the board, that applicable fees are paid to the board, and that the license is renewed as prescribed by the board.

C. Compliance with all of the following minimum requirements:

(1) Receipt of a baccalaureate or higher degree from a college or university accredited by the Southern Association of Schools and Colleges or any other regional accreditation agency with a major course of study in human nutrition, food and nutrition, dietetics, or food systems management.

(2) Satisfactory completion of a program of experience of not less than nine hundred hours supervised by a licensed dietitian/nutritionist or registered dietitian as prescribed by the board in conjunction with meeting academic requirements or independent thereof.

(3) Satisfactory completion of an examination as determined by the board.

(4) Satisfactory completion of continuing education requirements established by the board.

D. Shall have been granted prior to July 1, 1988, the right to use the title "registered dietitian" by the Commission on Dietetic Registration of the American Dietetic Association. Such a person shall be considered to have met the requirements for licensure as provided herein provided that application is made to the board upon the form and in the manner prescribed by the board, that applicable fees are paid to the board, that registration is maintained in accordance with standards established by the board, and that the license is renewed as prescribed by the board.

Acts 1987, No. 574, §1, eff. July 9, 1987.



RS 37:3087 - Provisional license

§3087. Provisional license

A. The board may issue a provisional license to any dietitian/nutritionist who presents evidence to the board of successful completion of the education requirements of R.S. 37:3086(C)(1) and (2) for licensure and who makes application for a provisional license upon the form and in the manner prescribed by the board, accompanied by applicable fees. A provisional license may be issued to such a person before he has taken the licensure examination prescribed by the board. A provisional license may be issued for a period not exceeding one year and may be renewed from year to year for a period not to exceed two years upon payment of a fee and presentation of evidence satisfactory to the board that the applicant is in the process of meeting the experience requirements in anticipation of taking the examination.

B. A provisional license shall permit the holder to practice only under the supervision of a licensed dietitian/nutritionist.

Acts 1987, No. 574, §1, eff. July 9, 1987; Acts 2016, No. 636, §1.



RS 37:3088 - Issuance and renewal of licenses; reciprocity

§3088. Issuance and renewal of licenses; reciprocity

A. The board shall issue a license to any person who meets the requirements of this Chapter and upon payment of the required license fee.

B. Licenses granted under this Chapter shall be subject to annual renewal and shall expire unless renewed in a manner as prescribed by the board.

C. The board may provide for the late renewal of a license but no late renewal shall be granted more than one year after its expiration without payment of all fees in arrears.

D. A suspended license shall be subject to expiration and may be renewed as provided in this Section, but such renewal shall not entitle the licensee, while the license remains suspended and until it is reinstated, to engage in the licensed activity, or in any other conduct or activity in violation of the order of judgment by which the license was suspended.

E. A license revoked on disciplinary grounds may be reinstated in a manner as provided by the board. As a condition of reinstatement, the licensee shall pay the renewal fee and any late fee that may be applicable.

F. The board may grant a license to any person who presents proof of current licensure as a dietitian or nutritionist in another state, the District of Columbia, or territory of the United States which requires standards for licensure considered by the board to be equivalent to the requirements for licensure as prescribed in this Chapter.

Acts 1987, No. 574, §1, eff. July 9, 1987; Acts 1999, No. 1055, §1.



RS 37:3089 - Fees

§3089. Fees

A.(1) The board shall establish a reasonable fee schedule for applications, renewal, or reissuance of any license, certificate, or registration, or for any other administrative function provided for in this Chapter; and the receipts from the payment of the fees shall be used to carry out the purposes of this Chapter. The fee schedule may be modified from time to time as deemed necessary by the board. The fees shall be established and payable by rule adopted in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

(2) The board is authorized to increase the fees in the fee schedule to not more than the following amounts:

(a) One hundred fifty dollars per application for licensure.

(b) One hundred dollars per renewal of any license, certificate, or registration.

(c) Fifty dollars per reissuance of any license, certificate, or registration.

B. The fees established pursuant to this Section shall be paid to the secretary-treasurer of the board. The board shall retain all fees and other monies received by it. The funds may be expended by the board without appropriation for cost of administration and other expenses. Any funds remaining unexpended and unencumbered at the end of each fiscal year shall be retained by the board for expenditure in succeeding years and no part thereof shall revert to the state general fund.

Acts 1987, No. 574, §1, eff. July 9, 1987; Acts 2016, No. 636, §1.



RS 37:3090 - Denial, revocation, or suspension of license

§3090. Denial, revocation, or suspension of license

A. The board may deny or refuse to renew a license, or suspend or revoke a license, or issue orders to cease or desist from certain conduct, or issue warnings or reprimands where the licensee or applicant for license has been convicted of unlawful conduct or has demonstrated unprofessional conduct which has endangered or is likely to endanger the health, welfare, or safety of the public. Such conduct includes:

(1) Obtaining a license by means of fraud, misrepresentation, or concealment of material facts.

(2) Being guilty of unprofessional conduct as defined by the board.

(3) Being convicted in any court of a crime other than a misdemeanor.

(4) Violating any lawful order, rule, or regulation rendered or adopted by the board.

(5) Violating any provision of this Chapter.

B. Such denial, refusal to renew, suspension, revocation, order to cease and desist from designated conduct, or warning or reprimand may be ordered by the board in a decision made after a hearing in a manner pursuant to the Administrative Procedure Act, R.S. 49:950 et seq. One year from the date of the revocation of a license, application may be made to the board for reinstatement.

Acts 1987, No. 574, §1, eff. July 9, 1987.



RS 37:3091 - License required

§3091. License required

No person shall use the titles "dietitian", "dietician", or "nutritionist" or any abbreviation or facsimile thereof unless he is licensed in accordance with the provisions of this Chapter and is engaged in the practice of human nutrition, or meets the exemptions in R.S. 37:3093. No person shall practice dietetics/nutrition or provide nutrition care services unless licensed or otherwise authorized to practice in accordance with the provisions of this Chapter. The board may cause to issue in any competent court a writ of injunction enjoining any person from violating the provisions of this Chapter. The provisions of this Section shall become effective July 1, 1988.

Acts 1987, No. 574, §1, eff. July 9, 1987.



RS 37:3092 - Penalties

§3092. Penalties

A. Any person who violates any provision of this Chapter shall, upon conviction thereof, be guilty of a misdemeanor and shall be punished by a fine of not more than five hundred dollars or imprisonment for a period not exceeding six months, or both.

B. In addition to any other penalty or remedy pursuant to this Chapter or regulation adopted hereunder, any violation of this Chapter or regulation adopted hereunder shall be punishable by a fine not to exceed two hundred fifty dollars. Each day of violation constitutes a separate offense.

C. In addition to any other fine or penalty that may be imposed against any person found to have violated any provision of this Chapter, the board may assess and collect all costs incurred in connection with disciplinary actions, including but not limited to investigator fees, stenographer fees, attorney fees, and hearing costs.

Acts 1987, No. 574, §1, eff. July 9, 1987; Acts 1999, No. 1055, §1.



RS 37:3093 - Exemptions

§3093. Exemptions

A. Nothing in this Chapter shall be construed to affect or prevent:

(1) A student enrolled in an approved academic program in dietetics/nutrition from engaging in the practice of dietetics/nutrition, if such practice constitutes a part of a supervised course of study, and if the student is designated by a title which clearly indicates his status as a student or trainee; any person fulfilling the experience requirements of R.S. 37:3086(C)(2) from engaging in the practice of dietetics/nutrition under the supervision of a licensed dietitian/nutritionist.

(2) A dietitian/nutritionist who is serving in the Armed Forces or any other federal agency from engaging in the practice of dietetics/nutrition provided such practice is related to service or employment.

(3)(a) Persons licensed to practice the professions of dentistry, medicine, osteopathy, chiropractic, nursing, or pharmacy from engaging in the practice of dietetics/nutrition when incidental to the practice of their profession, except that such persons may not use the titles "dietitian", "dietician", or "nutritionist".

(b) Employees of physicians or osteopaths who work in the private office of and under the direction and supervision of a physician or osteopath, provided that such employees do not engage in the practice of dietetics/nutrition or use the titles "dietitian", "dietician", or "nutritionist".

(4) Persons who perform the activities and services of a nutrition educator in the employ of a federal, state, parish, or municipal agency, or another political subdivision, or a chartered elementary or secondary school or accredited degree-granting educational institution insofar as such activities and services are part of a salaried position.

(5) Employees classified by the state civil service commission from engaging in the practice of dietetics/nutrition within the discharge of official duties and authorized to use the title "dietitian", dietician", or "nutritionist" and who is not registry-eligible or registered currently with the Commission on Dietetic Registration and is in such a position prior to July 1, 1988.

(6) A nonresident registered dietitian/nutritionist from practicing dietetics/nutrition in Louisiana for five days without a license or up to thirty days per year with licensure from another state if the requirements for licensure are substantially equal to the requirements contained in R.S. 37:3086.

(7) A person from marketing or distributing food, food materials, or food supplements or a person from engaging in an explanation of the use or preparation of these products, or from furnishing general nutrition information related to such products in connection with the marketing or distribution of such products, if that person does not represent himself as a dietitian or nutritionist.

(8) A person from providing weight control services through a program which has been reviewed by, consultation is available from, and no program change can be initiated without prior approval by a licensed dietitian/nutritionist, a dietitian/nutritionist licensed in another state which has licensure requirements at least as stringent as the requirements for licensure specified herein, or a dietitian registered by the Commission on Dietetic Registration of the American Dietetic Association.

(9) Repealed by Acts 1999, No. 1055, §2.

B. Persons with a doctorate degree granted prior to July 1, 1988, with a major course of study in human nutrition, foods and nutrition, dietetics, food systems management, or food science and a human nutrition minor from a regionally accredited college or university may use the title "nutritionist" but may not practice dietetics/nutrition unless licensed as provided herein.

C. Nothing in this Chapter shall be construed to affect or prevent any person employed on or before August 15, 1999, by a physical fitness center that is a member of the Louisiana Health and Fitness Association when the employee is providing information on exercise and weight control to members of the center.

Acts 1987, No. 574, §1, eff. July 9, 1987; Acts 1999, No. 1055, §§ 1, 2.



RS 37:3094 - Representation of the board by the attorney general

§3094. Representation of the board by the attorney general

The attorney general shall designate one of his assistants to act as attorney for the board, without additional salary, who shall counsel and advise the board and shall prosecute any violation of the provisions of this Chapter.

Acts 1999, No. 1055, §1.



RS 37:3101 - AUCTIONEER LICENSING BOARD

CHAPTER 42. AUCTIONEER LICENSING BOARD

PART I. GENERALLY

§3101. Declaration of purpose

A. The Legislature of Louisiana declares that requiring the licensure of qualified auctioneers and auction houses is in the best interest of the citizens of this state.

B. The purpose of this Chapter is to require qualifying criteria in a presently unregulated occupational field in which unqualified, irresponsible, or unscrupulous individuals may injure the public. The requirements of this Chapter shall contribute to the safety, health, and property of the people of Louisiana in the transfer of property by auction.

Added by Acts 1983, No. 508, §5. Acts 1993, No. 584, §1.



RS 37:3102 - Short title

§3102. Short title

This Act shall be known as and may be cited as the "Auctioneers Licensing Law."

Added by Acts 1983, No. 508, §5.



RS 37:3103 - Definitions of terms

§3103. Definitions of terms

A. As used in this Chapter, these terms shall have the definitions ascribed to them, unless the context indicates otherwise:

(1) "Applicant" means any person applying for a license under this Chapter.

(2) "Apprentice" means any person who is employed, either directly or indirectly, by an auctioneer to deal or engage in auctions or who is studying to become an auctioneer.

(3) "Auction" means the sale by competitive bid of any property which sale consists of a series of invitations for offers to purchase property made by the auctioneer and offers to purchase made by members of the audience culminating in the acceptance by the auctioneer of the highest or most favorable bid.

(3.1) "Auction house", "auction company", and "auction business" are synonymous and interchangeable terms and mean any entity, whether a sole proprietorship, partnership, limited liability partnership, limited liability company, corporation, or any other legal entity defined by the board, which arranges, manages, sponsors, advertises, or carries out two or more auctions within any twelve-month period and which regularly represents that goods are sold at auction. However, a public livestock auction business which exclusively auctions livestock and which is regulated as a public livestock market by the Louisiana Board of Animal Health pursuant to R.S. 3:2091 et seq. shall not be defined as an auction business for purposes of this Chapter. "Auction house," "auction company," and "auction business" shall not mean an entity which sells property through an Internet-based trading platform unless such entity's activities constitute an "auction" as defined in Paragraph (3) of this Subsection.

(4) "Auctioneer" means any person who, for another, with or without receiving or collecting a fee, commission, or other valuable consideration, sells or offers to sell property at an auction. "Auctioneer" shall not mean a person who sells property through an Internet-based trading platform unless such person's activities constitute an "auction" as defined in Paragraph (3) of this Subsection.

(5) "Board" means the Louisiana Auctioneers Licensing Board created in this Chapter.

(6) "Department" means the office of the governor.

(7) "Licensee" means any person holding a license under this Chapter.

(8) "Person" means an individual, partnership, company, corporation, association, or group however organized.

(9) "Property" means any property, tangible and intangible, real, personal, or mixed.

(10) "Secured party" means a person holding a security interest.

B. The board may define terms in the regulation of licensing of auctioneers only pursuant to and consistent with the provisions of this Chapter.

Added by Acts 1983, No. 508, §5; Acts 1987, No. 157, §2; Acts 1993, No. 584, §1; Acts 1997, No. 923, §1; Acts 2000, 1st Ex. Sess., No. 126, §1; Acts 2001, No. 8, §12, eff. July 1, 2001; Acts 2006, No. 550, §1; Acts 2012, No. 811, §12, eff. July 1, 2012.



RS 37:3104 - Exclusions

§3104. Exclusions

The provisions of this Chapter shall not apply to the following:

(1) A sale conducted by order of any United States Court pursuant to Title 11 of the United States Code relating to bankruptcy.

(2) A sale conducted by an employee of the United States or the state of Louisiana or its political subdivisions in the course and scope of his employment.

(3) A sale conducted by a charitable or nonprofit organization.

(4) A sale conducted by an individual of his own property if such individual is not engaged in the business of selling such property as an auctioneer on a regular basis.

(5) A foreclosure sale of realty conducted personally by a trustee under a recorded deed of trust.

(6) A foreclosure sale of personal property conducted personally by the mortgagee or other secured party or an employee of such mortgagee or other secured party acting in the course and scope of his employment under a recorded chattel mortgage or other security or agreement.

(7) A sale conducted by sealed bid.

Added by Acts 1983, No. 508, §5.



RS 37:3105 - Auction regulations generally

§3105. Auction regulations generally

A. No person, firm, auction house, or corporation, or combination thereof shall sell, dispose of, or offer for sale at public auction or cause or permit to be sold, disposed of, or offered for sale at any public auction any property of whatsoever nature unless said auction is conducted by a duly licensed auctioneer and if such sale takes place at an auction house, by a duly licensed auction house, if the owner of the auction house is not a licensed auctioneer.

B. Notwithstanding any other provision of law to the contrary, a person, firm or corporation, or combination thereof, may sell, dispose of, or offer for sale at any public auction any property of whatever nature without the necessity of any other license, provided that the auction is conducted by a person who is a duly licensed Louisiana auctioneer or Louisiana livestock auctioneer or Louisiana apprentice auctioneer working under the supervision of a Louisiana licensed auctioneer, whichever is applicable, or otherwise meets the exceptions in accordance with the provisions of this Chapter.

Added by Acts 1983, No. 508, §5. Acts 1986, No. 564, §1, eff. July 2, 1986; Acts 1993, No. 584, §1; Acts 1997, No. 923, §1.



RS 37:3106 - Rules and regulations adoption; procedure; oaths

§3106. Rules and regulations adoption; procedure; oaths

A. The board may make reasonable rules and regulations relating to the form and manner of filing applications for licenses; the issuance, denial, suspension, and revocation of licenses; and the conduct of hearings consistent with the provisions of the Administrative Procedure Act, R.S. 49:951 et seq.

B. The board or other person authorized by the board may administer oaths and hear testimony in matters relating to the duties imposed on the board pursuant to this Section.

Acts 1986, No. 564, §5, eff. July 2, 1986; Acts 1987, No. 157, §3.



RS 37:3107 - Complaints; penalties

§3107. Complaints; penalties

A. The board may upon its own initiative and shall upon the written complaint of any person investigate alleged violations of this Chapter by any licensed or unlicensed auctioneer, auction house, any applicant, or any apprentice auctioneer or applicant.

B. Whoever violates any provision of this Chapter shall be subject to the penalties provided in R.S. 37:3123.

Acts 1986, No. 564, §5, eff. July 2, 1986; Acts 1987, No. 157, §3; Acts 1993, No. 584, §1.



RS 37:3111 - Board creation; qualification; domicile; term of office; confirmation; oath of office; compensation

PART II. LICENSING OF AUCTIONEERS AND

AUCTION BUSINESSES

§3111. Board creation; qualification; domicile; term of office; confirmation; oath of office; compensation

A. The Louisiana Auctioneers Licensing Board is hereby created as an agency of the state government in the office of the governor. No member of the board shall be held liable as an individual in any suit against the board.

B. The board shall be composed of seven persons, five of whom shall be auctioneers; one selected from each public service commission district, and two of whom shall be consumers from the public at large, all appointed by the governor. Each appointee shall be a citizen of the United States of America, a resident of Louisiana, and at least thirty years of age. The governor shall designate one member of the board to serve as chairman. The board shall elect a vice chairman annually by majority vote of the total membership of the board.

C. The board shall be domiciled in Baton Rouge, but shall be authorized to meet elsewhere in the state.

D. Each appointed member shall serve at the pleasure of the governor for a term concurrent to the term of office of the governor appointing him, except that each member shall serve until his successor has been appointed and begins serving. Each appointment by the governor shall be submitted to the Senate for confirmation. In the event of the death, resignation, or disability of a member of the board, the governor shall fill the vacancy by appointing a qualified person for the remainder of the unexpired term.

E. Each member of the board shall receive a certificate of appointment from the governor, and before beginning his term of office, shall file with the secretary of state his written oath or affirmation for faithful discharge of his official duty.

F. Members of the board may receive a per diem or compensation when actually attending a meeting of the board or any of its committees and for the time spent on behalf of the board on official business. Additionally, members may be reimbursed for actual and necessary travel, incidental, and clerical expenses incurred in carrying out the provisions of this Chapter when and if funds are available from the board's funds.

Added by Acts 1983, No. 508, §5. Acts 1984, No. 749, §1, eff. July 13, 1984; Acts 1984, No. 780, §1; Acts 1993, No. 584, §1; Acts 1997, No. 923, §1; Acts 2000, 1st Ex. Sess., No. 126, §4; Acts 2000, 1st Ex. Sess., No. 144, §21, eff. March 1, 2001, if const. amend. proposed by Act No. 153 of 2000 1st Ex. Sess. is adopted in Nov., 2000; Acts 2001, No. 8, §12, eff. July 1, 2001; Acts 2001, No. 696, §1, eff. June 25, 2001.

{{NOTE: SEE ACTS 1984, NO. 749, §2.}}



RS 37:3112 - Powers, duties, authorities, and responsibilities; meeting, quorum

§3112. Powers, duties, authorities, and responsibilities; meeting, quorum

A. The board shall perform the following duties:

(1) Examine each applicant desiring to be licensed as an auctioneer in the state of Louisiana.

(2) Administer a written examination for licensing at least four times each year in the city of Baton Rouge.

(3) Adopt rules and regulations to govern auctioneers and auction houses in the state of Louisiana.

(4) Issue, suspend, modify, or revoke licenses to do business in the state of Louisiana.

(5) Report to the attorney general of the state of Louisiana all persons violating the provisions of this Chapter.

(6) Repealed by Acts 1997, No. 923, §2.

(7) Adopt its official seal.

(8) Furnish, upon request, a copy of Louisiana auction laws and also an accurate list of those states having reciprocity with Louisiana.

B. The board is authorized to and shall do the following:

(1)(a) Adopt and enforce rules and regulations, bylaws, and rules of professional conduct as the board may deem necessary and proper to regulate auctions and auction houses under its jurisdiction in the state of Louisiana.

(b) To provide for the efficient operation of the board; and

(c) Otherwise to discharge its duties and powers under this Chapter.

(2) Repealed by Acts 2009, No. 411, §1.

(3) Authorize any member of the board to make any affidavit necessary to the issuance of any injunction of other legal process authorized under this Chapter or under the rules and regulations of the board.

(4) Authorize and issue subpoenas to require attendance and testimony and the production of documents for the purpose of enforcing the laws relative to auctions and securing evidence of violations thereof.

(5) Maintain a current list of licensed auctioneers.

(6) Except for the position of chairman, select its officers annually.

C. The board is authorized and may do the following:

(1) Appoint a qualified executive secretary.

(2) Employ clerical assistance necessary to carry out the administrative work of the board.

(3) Employ legal counsel to carry out the provisions of this Chapter, provided that the fees of such counsel and the costs of all proceedings, except criminal prosecutions, are paid by the board from its own funds.

(4) Incur all necessary and proper expenses.

(5) Select and appoint investigators to assist the board in investigating complaints filed against any licensed auctioneer. Such investigators may serve subpoenas, gather data, and investigate complaints in the scope and manner and within the authority prescribed by the board.

D. The legal counsel of the board, or in his absence any other member of the board, may administer oaths in the taking of testimony upon any matter appertaining to the duties and powers of the board.

E. The board shall meet bimonthly at regular meetings each year. A special meeting may be held at such time and place as specified by the executive secretary on call of the chairman or four members. The executive secretary shall give written notice of all meetings to the members of the board and the interested public.

F. Four members of the board constitute a quorum for all purposes including the granting or issuance of licenses and the rulemaking and adjudicative functions of the board.

Added by Acts 1983, No. 508, §5. Acts 1984, No. 780, §2; Acts 1993, No. 498, §1; Acts 1993, No. 584, §1; Acts 1997, No. 923, §§1, 2; Acts 2001, No. 696, §1, eff. June 25, 2001; Acts 2009, No. 411, §1.



RS 37:3113 - Qualifications of applicants

§3113. Qualifications of applicants

A. The board shall base determination of satisfactory minimum qualifications for licensure as an auctioneer on whether the applicant:

(1) Is of good moral character.

(2) Is a citizen of the United States or a legal resident of the state of Louisiana.

(3) Is at least eighteen years of age.

(4) Has completed one of the following:

(a) A series of studies at a school of auctioneering licensed or approved by the board.

(b) An apprenticeship of one year working with and under an auctioneer duly licensed in the state of Louisiana.

B. The board shall base determination of satisfactory minimum qualifications for licensure of an entity as an auction business on the following requirements:

(1) That the entity employs or will employ an auctioneer licensed pursuant to this Chapter to conduct auctions in this state.

(2) If the entity is a foreign corporation, partnership, or limited liability company, that the entity is authorized to do business in this state by and is registered with the secretary of state pursuant to Title 12 of the Louisiana Revised Statutes of 1950.

C. An applicant for licensure as an auctioneer shall fill out and file with the board an application form provided by the board. The form shall require relevant information about the applicant's character, knowledge, and experience in application of that knowledge. Among the data required on the application form, the applicant shall submit the following information:

(1) Educational background.

(2) Previous occupational experience in the auction business.

(3) Three references, including their business addresses, who attest to the applicant's reputation and adherence to ethical standards.

D.(1) An applicant for licensure of an entity as an auction business shall submit the following information on an application form designated by the board:

(a) The name of each owner of the entity and the length of time each such person has been an owner.

(b) Each business address of the entity.

(c) Each auctioneer licensed by the date of application who has been employed by the business for more than one auction in the previous calendar year.

(d) The nature of the business and the product sought to be sold.

(e) Two references who shall be auctioneers currently licensed in this state in good standing with the board.

(2) An auction business may operate at more than one location; however, it shall only operate under the name on its license issued by the board.

E. If, in the opinion of the board, the applicant provides inadequate information to allow the board to ascertain whether the applicant satisfies the qualifications for licensure, the applicant shall be required to provide additional information for purposes of the application or may be required to present himself for an interview for this purpose.

Added by Acts 1983, No. 508, §5. Acts 1984, No. 780, §2; Acts 2000, 1st Ex. Sess., No. 126, §1.



RS 37:3114 - Examination; failure; passage; hearing; prior qualification

§3114. Examination; failure; passage; hearing; prior qualification

A. The board shall determine the scope, form, and content of the examinations for licensure which shall be written and shall include questions on Louisiana auction law and sound business practices.

B. The board shall issue a numbered license to an applicant who meets the requirements of this Chapter, passes satisfactorily the examination administered by the board, and pays the fee to be a licensed auctioneer.

C. An applicant failing in an examination may be examined again upon filing a new application and the payment of the reexamination fee fixed by this Chapter.

D. The board within ten days and in writing shall notify any applicant who is denied licensing of the reason therefor. Within thirty days after receipt of notice, such applicant may make written request to the board for a hearing which, if granted, shall be conducted under the Administrative Procedure Act.

E. Repealed by Acts 1984, No. 780, §3.

Added by Acts 1983, No. 508, §5. Acts 1984, No. 780, §3.



RS 37:3115 - Renewal of license, certificate; penalty

§3115. Renewal of license, certificate; penalty

A.(1) Each original license issued by the board shall be valid throughout this state from the date of issuance until the last day of December next succeeding the date upon which said license was issued unless the license shall have been revoked or suspended for cause as provided in this Chapter.

(2) All bonds and licenses issued under the provisions of this Chapter shall expire on December thirty-first following the date of issuance and shall be nontransferable. Each renewal license shall be valid throughout this state from January first of each year to December thirty-first of each year. All applications for renewal of auctioneers' licenses shall be submitted to the board by November first of each year, and licenses shall be issued by January tenth of each year. If application for renewal of license has not been made, the license shall expire on December thirty-first and it shall be illegal for any person to represent himself and act as an auctioneer thereafter. Any auctioneer who submits a renewal application after January first shall be subject to a late penalty of seventy-five dollars, which shall be paid to the Louisiana Auctioneers Licensing Board. Any auctioneer having a previous annual license shall be presumed to be a renewal applicant unless that auctioneer has allowed the license to lapse for more than one year from the date of renewal. If such license has lapsed for twelve continuous months or more, then the auctioneer shall be deemed unlicensed and shall only be licensed by completing the same requirements as a new applicant. This requirement may be waived and restoration of the license granted if, in the board's discretion, the circumstances surrounding the auctioneer's failure to renew timely so warrant.

(3) The board shall notify the auctioneer of the need for renewal at the latest known address at least sixty days in advance of the expiration and send such forms for renewal as required by law. The board shall require in such application, or otherwise, information relating to the following:

(a) The name of the applicant.

(b) The street address of applicant's principal place of business and each additional place of business.

(c) The type of business organization of applicant.

(d) The applicant's financial standing.

(e) The applicant's business integrity.

(f) Whether the applicant has an established place of business and is engaged in the pursuit, avocation, or business for which a license is applied for.

(g) Whether the applicant is able to properly conduct the business for which a license is applied for.

(4) All applications for renewal shall be accompanied by the appropriate fee or fees in accordance with the schedule as provided in this Chapter. In the event any application for renewal is denied and the license applied for is not issued, the initial license fee only shall be refunded.

B. The board shall issue the same number for the renewed license as that number issued for the original license.

Added by Acts 1983, No. 508, §5. Acts 1986, No. 567, §1, eff. July 2, 1986; Acts 1997, No. 923, §1.



RS 37:3115.1 - Repealed by Acts 2009, No. 411, §1.

§3115.1. Repealed by Acts 2009, No. 411, §1.



RS 37:3116 - Fees

§3116. Fees

A. Except as otherwise provided in Subsections B and C of this Section, the board may assess the following schedule of fees:

(1) Application fee - $75.00

(2) Examination fee - $75.00

(3) Reexamination fee - $50.00

(4) Initial license fee for an auctioneer - $150.00

(5) Annual license renewal fee for an auctioneer - $150.00

(6) Restoration fee for a license - $100.00

(7) Replacement fee for a lost, destroyed, or mutilated license - $25.00

(8) Delinquent renewal fee - $75.00

(9) Apprentice fee - $100.00

(10) Annual certification of a licensed auctioneering school or a school offering auctioneering courses - $150.00.

(11) Initial license fee for an auction business - $300.00.

(12) Annual license renewal fee for an auction business - $300.00.

B. The fee for initial licensure or annual renewal of licensure of a nonresident auctioneer licensed or to be licensed by reciprocity pursuant to R.S. 37:3117 shall be the greater of either:

(1) The sum of one hundred fifty dollars.

(2) The amount of such fee assessed an auctioneer licensed in Louisiana for licensure by reciprocity in the licensing jurisdiction of such nonresident auctioneer.

C. The fee for initial licensure or annual renewal of licensure of an auction business owned by a nonresident auctioneer shall be the greater of either:

(1) The sum of three hundred dollars.

(2) The amount of such fee assessed an auction business owned by a Louisiana auctioneer in the licensing jurisdiction of such nonresident auctioneer.

D. All fees shall be paid by certified check or money order made payable to the board and shall not be refundable.

Added by Acts 1983, No. 508, §5; Acts 1984, No. 780, §2; Acts 1986, No. 565, §1, eff. July 2, 1986; Acts 2000, 1st Ex. Sess., No. 126, §1.



RS 37:3117 - Reciprocity; licensure without examination

§3117. Reciprocity; licensure without examination

A. A person holding a license to engage in auctions issued to him by a proper authority of a state, territory, or possession of the United States of America or the District of Columbia having licensing requirements comparable to Louisiana and who in the opinion of the board otherwise meets the requirements of this Chapter may upon application be licensed without further examination.

B. Nothing in this Section shall prevent the conduct of an auction in this state by a nonresident auctioneer from another licensing jurisdiction if such auctioneer is duly licensed by such other jurisdiction and the other jurisdiction through reciprocity permits a resident of this state who is an auctioneer duly licensed to conduct auctions in this state to conduct auctions in such other jurisdiction without being required to obtain a license in such other jurisdiction.

C. Notwithstanding any other provision of law to the contrary, no person duly licensed as an auctioneer in any other jurisdiction and temporarily present in this state shall conduct an auction in this state unless he acts in association with an auctioneer duly licensed in this state if the jurisdiction in which the nonresident auctioneer is licensed requires such an association with an auctioneer licensed in that jurisdiction before an auctioneer duly licensed in Louisiana may conduct an auction in that jurisdiction.

D. Every nonresident applicant for a license under this Chapter shall file with the board as part of the application for a license a written irrevocable consent that any cause of action growing out of any transaction subject to this Section may be commenced against the licensee in the proper court of any parish of this state in which the cause of action may arise or in which the plaintiff may reside by a service of process upon the board as the licensee's agent and stipulating and agreeing that such service of process shall be taken and held in all courts to be as valid and binding as if due service has been made upon the person according to the laws of this or any other state. Such instrument shall be in such form and supported by such additional information as the board may by rule require.

Added by Acts 1983, No. 508, §5; Acts 2000, 1st Ex. Sess., No. 126, §1.



RS 37:3118 - Bond requirements

§3118. Bond requirements

A.(1) Except as otherwise provided in Paragraph (4) of this Subsection and in Subsection D of this Section, each applicant for licensure as a resident auctioneer, apprentice auctioneer, or auction business shall deliver to and deposit with the board at the time of application either the sum of ten thousand dollars in cash or a surety bond in the amount of ten thousand dollars. Such bond shall:

(a) Be executed by the applicant as principal and by a surety company qualified to do business in the state as a surety.

(b) Be in a form approved by the board.

(c) Be conditioned upon compliance by the applicant with the conditions of any written auctioneer's contract made by such applicant in connection with a sale or auction in which he is a party.

(d) Be conditioned upon the assurance that the applicant shall not violate any provision of this Chapter or state law in the conduct of the business for which he is licensed.

(e) Be made payable to the board for the use, benefit, and indemnity of any person who suffers any loss as a result of a violation of this Chapter and for the proper disposition of all funds, taxes, and registration fees.

(f) Be for the period of licensure on a calendar year basis.

(2) The bond shall be maintained throughout the period of licensure. If the bond is canceled for any reason, the license shall be revoked as of the date of cancellation unless a new bond is furnished prior to that date.

(3) A new bond or a proper continuation certificate shall be delivered to the board at the beginning of each period of licensure. However, the aggregate liability of the surety in any one year shall not exceed the sum of the bond.

(4) A licensed resident auctioneer shall not be required to deposit with the board an additional cash amount or an additional surety bond upon application for licensure as an auction business.

B. The board may promulgate rules to require a cash deposit or surety bond not to exceed ten thousand dollars as a condition of reinstatement of a license revoked, canceled, suspended, or otherwise restricted pursuant to R.S. 37:3121.

C. The board may promulgate rules to require a cash deposit or surety bond not to exceed ten thousand dollars of a nonresident auctioneer either licensed in or conducting an auction in Louisiana under the reciprocity provisions of R.S. 37:3117 if a bond is required of a Louisiana auctioneer for licensure or the conduct of an auction in the licensing jurisdiction of such nonresident auctioneer.

D.(1) An auction business which is owned by a nonresident auctioneer shall, prior to being licensed by the board, post a surety bond in an amount which shall be the greater of either:

(a) Ten thousand dollars.

(b) The amount of the bond required of an auction business owned by an auctioneer licensed in Louisiana in the licensing jurisdiction of such nonresident auctioneer.

(2) Such bond shall name the board as beneficiary.

Added by Acts 1983, No. 508, §5. Amended by Acts 1986, No. 564, §1, eff. July 2, 1986; Acts 1986, No. 681, §1; Acts 1987, No. 157, §2; Acts 1995, No. 277, §1; Acts 1997, No. 923, §1; Acts 2000, 1st Ex. Sess., No. 126, §1; Acts 2003, No. 1111, §1.



RS 37:3119 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§3119. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 37:3120 - Adoption of rules

§3120. Adoption of rules

The adoption of any rule or regulation, guideline, substantive procedure, or code of conduct shall be subject to the provisions of the Administrative Procedure Act.

Added by Acts 1983, No. 508, §5.



RS 37:3121 - Causes for nonissuance, suspension, revocation, or restrictions; fines; reinstatement

§3121. Causes for nonissuance, suspension, revocation, or restrictions; fines; reinstatement

A. The board may refuse to issue or may suspend, revoke, or impose probationary or other restrictions on any license issued under this Chapter for any of the following causes:

(1) Conviction of a felony or entry of a plea of guilty or nolo contendere to a felony charge under the laws of the United States of America or of any state.

(2) Deceit or perjury in obtaining any certificate or license issued under this Chapter.

(3) Providing false testimony before the board.

(4) Efforts to deceive or defraud the public.

(5) Incompetency or gross negligence.

(6) Rendering, submitting, subscribing, or verifying false, deceptive, misleading, or unfounded opinions or reports.

(7) The refusal of the licensing authority of another state to issue or renew a license, permit, or certificate in that state or the revocation or suspension of or other restriction imposed on a license, permit, or certificate issued by such licensing authority.

(8) Aiding or abetting a person to evade the provisions of this Chapter or knowingly combining or conspiring with an unlicensed person or acting as an agent, partner, associate or otherwise, of an unlicensed person with intent to evade provisions of this Chapter.

(9) Violation of any provision of this Chapter or any rules or regulations of the board or rules of conduct promulgated by the board.

(10) Indebtedness to the state or to any municipal corporation for any tax as an auctioneer or for any license or commission that he has neglected to pay after final judgment has been rendered against him for it.

(11) Selling goods at an auction before the auctioneer or auction house has first entered into a written contract with the owner or consignor of the goods when the minimum price for such goods has been set or requested at a value above five hundred dollars.

(12) Failing for a period of seven calendar days after notice is given to make good a check which has been returned for insufficient funds (NSF check) or bank draft remitted to the owner or consignor of auctioned goods in settlement pursuant to R.S. 37:3125.

B. The board may require any auctioneer who has been charged with a complaint, or any citizen deemed to have raised a frivolous complaint before the board, to pay all costs of the board proceedings, including investigators', stenographers', and attorneys' fees.

C. Four concurring votes of the board shall be required for the revocation of any license. Four concurring votes shall be required for suspension of any license or the imposition of costs or fines in excess of five hundred dollars.

D. Any certificate or license suspended, revoked, or otherwise restricted by the board may be reinstated by majority vote of the board.

Acts 1983, No. 508, §5; Acts 1986, No. 564, §2, eff. July 2, 1986; Acts 1990, No. 895, §1, eff. Jan. 1, 1991; Acts 1997, No. 923, §1.



RS 37:3122 - Cease and desist order; injunctive relief

§3122. Cease and desist order; injunctive relief

A. In addition to or in lieu of the criminal penalties and administrative sanctions provided in this Chapter the board is empowered to issue an order to any person or firm engaged in any activity, conduct, or practice constituting a violation of any provision of this Chapter directing such person or firm to cease and desist from such activity, conduct, or practice. Such order shall be issued in the name of the state of Louisiana under the official seal of the board.

B. Upon a proper showing by the board that such person or firm has engaged in any activity, conduct, or practice proscribed by this Chapter, the court shall issue a temporary restraining order restraining the person or firm from engaging in unlawful activity, conduct, or practices pending the hearing on a preliminary injunction, and in due course a permanent injunction shall issue after hearing commanding the cessation of the unlawful activity, conduct, or practices complained of, all without the necessity of the board having to give bond as usually required in such cases. A temporary restraining order, preliminary injunction, or permanent injunction issued hereunder shall not be subject to being released upon bond.

C. If the person or firm to whom the board directs a cease and desist order does not cease and desist the proscribed activity, conduct, or practice within ten days from service of such cease and desist order by certified mail the board may cause to issue in any court of competent jurisdiction and proper venue a writ of injunction enjoining such person or firm from engaging in any activity, conduct, or practice proscribed by this Chapter.

Added by Acts 1983, No. 508, §5.



RS 37:3123 - Violations; penalties

§3123. Violations; penalties

A. Any person who engages in auctions without a valid license violates this Chapter.

B. Any person who violates any provisions of this Chapter or any rules and regulations adopted under its authority shall be fined not more than five hundred dollars or imprisoned not more than six months, or both, for each such violation. Each individual sale or act in connection with the conduct of an auction in violation of any provisions of this Chapter shall constitute a separate offense and violation of this Chapter.

Added by Acts 1983, No. 508, §5. Acts 1986, No. 564, §3, eff. July 2, 1986.



RS 37:3124 - Compensation of auctioneers

§3124. Compensation of auctioneers

A.(1) No auctioneer shall demand or receive a higher compensation for his services on judicial sales of immovable property made under order of court than a commission of seven percent on the amount of each adjudication made by him.

(2) On sales of succession property in which minors have an interest, property belonging to minors or in which they have an interest, and of property surrendered by insolvents made pursuant to an order or decree of any court of the state, the auctioneer shall not demand or receive a commission on each adjudication of more than four percent on the first ten thousand dollars and two percent on the excess. However, in cases where minors are interested, these lower rates shall be charged only on their proportionate share of the property, reserving to the auctioneer the right to receive the regular rate on the remainder of the interest involved.

(3) Upon sales of movables, the commission shall not be more than ten percent as to judicial sales.

B. On all sales made by the representative of a succession or syndic or an insolvent, there shall be a commission of no more than two percent.

C.(1) The auctioneer shall include in all advertisements, including but not limited to newspaper, radio, television, and brochures, the amount of any buyer's fee that will be charged.

(2) The auctioneer shall post in writing at the registration desk, in a conspicuous place, the amount of any buyer's fee.

(3) Upon opening an auction, the auctioneer shall verbally announce the amount of any buyer's fee, explain what the fee is, how such fee will be paid, and how the fee will work.

Acts 1986, No. 564, §4, eff. July 2, 1986; Acts 1999, No. 637, §1.



RS 37:3125 - Payments and accounts

§3125. Payments and accounts

A. All funds derived from an auction sale paid to an auctioneer licensed in this state or to a person, corporation, firm or combination thereof which conducted the sale, shall be deposited in one or more identifiable bank accounts maintained in the state in which the auctioneer is situated and no funds belonging to the auctioneer shall be deposited therein except as follows:

(1) Funds reasonably sufficient to pay bank charges may be deposited therein.

(2) Funds belonging in part to the person who employs the auctioneer and in part to the auctioneer must be deposited therein, but the portion belonging to the auctioneer may be withdrawn when due unless the right of the auctioneer to receive it is disputed by the person who employs the auctioneer, in which event the disputed portion shall not be withdrawn until the dispute is finally resolved.

B. Every auctioneer shall pay the consignor within thirty days from the receipt of funds, or within sixty days from the date of sale at auction, whichever is lesser,* or alternatively return to the consignor by that time, all property purchased but not yet paid for, except as provided in Paragraph A(2) of this Section, and render a full account of all sales and all property entrusted to him for sale by anyone employing his services whenever the owner of such money or property demands an accounting. Each auctioneer, surety on his bond, and auction house shall be liable in solido to the owner of goods thereof for all money and property coming into the auctioneer's hands or the hands of the auction house which is unaccounted for.

Acts 1983, No. 508, §1; Acts 1986, No. 564, §4, eff. July 2, 1986; Acts 1986, No. 566, §1, eff. July 2, 1986; Acts 1993, No. 584, §1; Acts 1997, No. 923, §1.

*As appears in enrolled bill.



RS 37:3126 - Repealed by Acts 1997, No. 923, 2.

§3126. Repealed by Acts 1997, No. 923, §2.



RS 37:3127 - Repealed by Acts 1997, No. 923, 2.

§3127. Repealed by Acts 1997, No. 923, §2.



RS 37:3128 - Production of mortgage certificates

§3128. Production of mortgage certificates

No immovable property shall be sold by public auction without the production and reading by the auctioneer of a certificate of mortgages and encumbrances against the property offered. No such certificate is necessary in extrajudicial sales.

Acts 1986, No. 564, §4, eff. July 2, 1986.



RS 37:3129 - Shills

§3129. Shills

A. No person acting as auctioneer shall purchase, either directly or indirectly, any property at a sale made by him except as provided in R.S. 37:3130. Any such sale is null.

B. No person shall act at any auction sale as bidder or what is commonly known as "capper," "booster," or "shill" or place or offer to place any false bids or offer to buy or pretend to buy any property sold or offered for sale by auction.

C. Nothing in this Part shall be construed to prohibit the taking of bids in any auction sale by telephone or by other electronic means.

Acts 1986, No. 564, §4, eff. July 2, 1986; Acts 2003, No. 1111, §1.



RS 37:3130 - Absentee bidder; consignor or property owner; public notice required

§3130. Absentee bidder; consignor or property owner; public notice required

Notwithstanding any provision of this Chapter to the contrary, an auctioneer may bid on behalf of an absentee bidder for the protection of a consignor or owner of property sold or offered for sale at an auction. Prior to the commencement of the auction, the auctioneer shall provide public notice of the right and intention of the auctioneer to bid by printing such notice in the auction catalogue, other printed matter on the auction, or any newspaper advertisements publicizing the event or by announcing at the opening of the auction the intention to bid. In addition to the requirement for prior notice of intention of the auctioneer to bid as provided herein, written notice of the intention of the auctioneer to bid at an auction shall be openly displayed on the auction premises during the auction. Failure to provide this notice or to make the announcement shall nullify the sale.

Acts 1986, No. 564, §4, eff. July 2, 1986; Acts 2003, No. 1111, §1.



RS 37:3131 - Property struck off to highest bidder

§3131. Property struck off to highest bidder

All property sold at auction shall in all cases be struck off to the highest bidder except such as may be limited. When the owner or any person employed by him is the highest bidder, he is subject to the same duties as if the property had been struck off to any other person.

Acts 1986, No. 564, §4, eff. July 2, 1986.



RS 37:3132 - Representation as to quality and price

§3132. Representation as to quality and price

At all such sales by auction any licensee shall at all times truly and correctly represent to the public attending the auction the actual facts in respect to the quality and manufacture of the items being offered for auction. It shall be a violation of this Chapter for any licensee hereunder to place what is popularly known in the trade as fictitious price tags on items sold at any such auction.

Acts 1986, No. 564, §4, eff. July 2, 1986.



RS 37:3133 - Conduct of auction

§3133. Conduct of auction

At any auction to be conducted pursuant to this Chapter, the auctioneer, prior to offering the goods for sale, shall announce in a loud, clear voice the identifying inventory number of each article and shall again immediately after it is sold announce its identifying number and state the amount for which the item is sold. No auctioneer shall sell or offer for sale at any such sale by auction any goods, wares, or merchandise that have been falsely described or concerning which any untruthful statement has been made as to the character, quality, kind, description, or cost.

Acts 1986, No. 564, §4, eff. July 2, 1986.



RS 37:3134 - Livestock auctioneers

PART III. LIVESTOCK AUCTIONEERS

§3134. Livestock auctioneers

The provisions of this Chapter shall not apply to and the board shall not have jurisdiction over auctioneers who are engaged in the auction business exclusively as an employee or agent of a Louisiana public livestock market which is regulated by the Louisiana Board of Animal Health and who are registered with that board as required by R.S. 3:2100.

Acts 1987, No. 157, §2; Acts 2012, No. 811, §12, eff. July 1, 2012.



RS 37:3135 - To 3139 Repealed by Acts 1987, No. 157, 4.

§3135. §§3135 to 3139 Repealed by Acts 1987, No. 157, §4.



RS 37:3140 - Statement in proces verbal of manner, time, and place of making advertisement

PART IV. ADVERTISING AUCTION SALES

§3140. Statement in proces verbal of manner, time, and place of making advertisement

In all auction sales made by sheriffs, auctioneers, or others authorized to sell at public auction that are required by law to be preceded by advertisement, the officer making the sale in his proces verbal or act of sale shall state the manner, time, and place of making the advertisements. This statement shall be proof of the manner, time, and place of making the advertisement.

Acts 1986, No. 564, §6, eff. July 2, 1986.



RS 37:3141 - Information required in advertisement

§3141. Information required in advertisement

Any licensed auctioneer who advertises to hold or conduct an auction shall indicate in such advertisement his name, business addresses, license number, and such other reasonable information as may be required by rule.

Acts 1986, No. 564, §6, eff. July 2, 1986.



RS 37:3142 - Sale as prima facie evidence of legal advertisement

§3142. Sale as prima facie evidence of legal advertisement

When any question arises out of any public sale made by any person authorized to sell at public auction and the sale was required by law to be preceded by advertisements, the sale being proved, shall be prima facie evidence that the legal advertisements were regularly made.

Acts 1986, No. 564, §6, eff. July 2, 1986.



RS 37:3143 - Failure to advertise; liability for damages

§3143. Failure to advertise; liability for damages

If any person authorized by law to sell at public auction fails to advertise as required by law he shall be personally liable for all damages which result therefrom and shall be subject to the discipline of the Louisiana Auctioneers Licensing Board.

Acts 1986, No. 564, §6, eff. July 2, 1986; Acts 1997, No. 923, §1.



RS 37:3144 - Repealed by Acts 2000, 1st Ex. Sess., No. 126, 2, eff. January 1, 2001.

PART V. AUCTIONEER RECOVERY FUND

§3144. Repealed by Acts 2000, 1st Ex. Sess., No. 126, §2, eff. January 1, 2001.



RS 37:3145 - Repealed by Acts 2000, 1st Ex. Sess., No. 126, 2, eff. January 1, 2001.

§3145. Repealed by Acts 2000, 1st Ex. Sess., No. 126, §2, eff. January 1, 2001.



RS 37:3146 - Repealed by Acts 2000, 1st Ex. Sess., No. 126, 2, eff. January 1, 2001.

§3146. Repealed by Acts 2000, 1st Ex. Sess., No. 126, §2, eff. January 1, 2001.



RS 37:3147 - Repealed by Acts 2000, 1st Ex. Sess., No. 126, 2, eff. January 1, 2001.

§3147. Repealed by Acts 2000, 1st Ex. Sess., No. 126, §2, eff. January 1, 2001.



RS 37:3148 - Repealed by Acts 2000, 1st Ex. Sess., No. 126, 2, eff. January 1, 2001.

§3148. Repealed by Acts 2000, 1st Ex. Sess., No. 126, §2, eff. January 1, 2001.



RS 37:3151 - LOUISIANA SOLID WASTE OPERATOR

CHAPTER 43. LOUISIANA SOLID WASTE OPERATOR

CERTIFICATION AND TRAINING PROGRAM

§3151. Definitions

As used in this Chapter, the following words shall have the meaning ascribed to them in this Section unless the context clearly indicates otherwise:

(1) "Assistant Secretary" means the assistant secretary of the office of environmental affairs of the Department of Natural Resources.

(2) "Board" means the Board of Certification and Training for solid waste disposal system operators.

(3) "Certificate" means the document or documents issued by the board which attest to the competency of the operator.

(4) "Certification" means the process or act whereby an operator meets the requirements for obtaining a certificate of competency.

(5) "Certified" means holding a currently valid certificate.

(6) "Classify" means the process and act of the board that designates a specific type of solid waste management system which is required to employ certified operators.

(7) "Commercial solid waste" means garbage, trash, and refuse generated by businesses involved in the exchange or distribution of goods or commodities, but does not include or mean recognizable industrial byproducts.

(8) "Continuing training" means the process whereby a certified operator obtains required formal training in the area of solid waste management.

(9) "Examination" means a written examination taken by applicants in order to measure their knowledge of solid waste management.

(10) "Industrial solid waste" means solid waste produced in the course of and resulting from any industrial, manufacturing, or mining process, and which is not subject to regulation under the Louisiana Hazardous Waste Control Law.

(11) "Operator" means any person employed in responsible charge of operating all or a portion of a solid waste disposal system.

(12) "Recertification" means the process whereby an operator renews an expiring certificate.

(13) "Residential solid waste" means garbage, trash, and refuse generated by the occupants of single or multi-unit dwellings or as a result of community activities.

(14) "Secretary" means the secretary of the Department of Environmental Quality.

(15) "Solid waste" means garbage, refuse, sludge from a waste treatment plant, water supply treatment plant, or air pollution control facility and other discarded material, including solid, liquid, semi-solid, or contained gaseous material resulting from industrial, commercial, mining, and agricultural operations, and from community activities; but does not include or mean solid or dissolved material in domestic sewage or solid or dissolved materials in irrigation return flows or industrial discharges that are point sources subject to permits under R.S. 30:1095, or source, special nuclear, or byproduct material as defined by the Atomic Energy Act of 1954, as amended, or hazardous waste subject to permits under R.S. 30:1131 et seq.

(16) "Solid waste disposal facility" means any physical entity that has the function of disposing of solid wastes, except for those facilities that dispose of only industrial solid waste.

Added by Acts 1983, No. 543, §1. Amended by Acts 1984, No. 514, §1, eff. July 6, 1984.



RS 37:3152 - Board of Certification and Training; membership; meetings; compensation

§3152. Board of Certification and Training; membership; meetings; compensation

A. The secretary shall appoint a Solid Waste Management System Operators Board of Certification and Training to establish a program of certification, recertification, and training programs for solid waste facility operators.

B. The board shall consist of the following members, all of whom shall be Louisiana residents, whose terms will commence when appointed by the secretary:

(1) Three representatives from parish government as nominated by the Police Jury Association of Louisiana.

(2) Three representatives from municipal government as nominated by the Louisiana Municipal Association.

(3) Two representatives from the solid waste disposal industry.

(4) One representative from a state organization representing the American Public Works Association, the Governmental Refuse Collection and Disposal Association, or the National Solid Waste Management Association.

(5) One ex officio member designated by the secretary to represent the Department of Environmental Quality.

C. Except for the ex officio member, all members of the board shall be certified under the provisions of this Chapter.

D. Each member of the board, with the exception of the ex officio member from the Department of Environmental Quality, shall be appointed for a three-year term except for the initial appointments which shall be for terms of one, two, or three years so that not more than three appointments will expire in any one year.

E. Whenever a vacancy occurs on the board, either due to the expiration of the term of appointment, resignation, or other reason, the secretary shall appoint a successor of like qualifications. In the case of a vacancy occurring prior to the expiration of a full term appointment, the successor shall be appointed for the remainder of the term only. No members of the board shall be appointed for more than two consecutive terms.

F. The board shall select from its membership a chairman and such officers as may be needed to conduct business. Six members shall constitute a quorum.

G. The board shall meet following each testing of certification candidates to conduct its business. Additional meetings may be called by the board to carry out the provisions of this Chapter.

H. The appointed board members shall serve without pay. Actual expenses incidental to meetings, examinations, and other activities essential to carry out the provisions of this Chapter shall be reimbursed to the members. The principal domicile of the board shall be that of the Department of Environmental Quality.

Added by Acts 1983, No. 543, §1. Amended by Acts 1984, No. 514, §1, eff. July 6, 1984.



RS 37:3153 - Examinations

§3153. Examinations

The board shall hold not fewer than four examinations per year for the two years following the effective date of this Chapter for the purpose of examining candidates for certification. After the initial two-year period, the board shall hold not fewer than two examinations per year.

Added by Acts 1983, No. 543, §1.



RS 37:3154 - Board of Certification and Training; powers and duties; certificates; revocation and suspension

§3154. Board of Certification and Training; powers and duties; certificates; revocation and suspension

The Board of Certification and Training shall have the following powers and duties:

(1) To establish a certification program for operators of solid waste disposal facilities which accommodate residential and commercial solid waste.

(2) To develop policies related to certification and training of candidates to meet appropriate certification requirements.

(3) To establish standards and requirements for continuing training.

(4) To maintain records.

(5) To adopt rules of procedure and policies required in performing its obligations, adopted in conformity with the Louisiana Administrative Procedure Act.

(6) To certify operators for minimum competency based on adopted criteria.

(7) To recertify operators based upon the submission of satisfactory evidence of continuing training meeting the requirements and standards established by the board.

(8) To revoke an operator's certificate, if it determines that the operator has practiced fraud or deception, has been significantly negligent in applying reasonable care, judgment, knowledge, or ability in the performance of his duties, or has become incompetent or unable to perform his duties in a proper manner.

(9) To immediately suspend, upon submission of evidence of probable cause sufficient for revocation of certification, an operator's certificate if such action is deemed necessary to protect the public health or the environment. Any operator whose certificate is so suspended shall be granted a hearing before the board within thirty days of such suspension. Any operator whose certificate has been revoked by the board may appeal in accordance with the Louisiana Administrative Procedure Act.

(10) To establish appropriate fees for examination, training, and certification to be paid by the applicant.

(11) To establish classes of certificates needed to adequately reflect the various types of solid waste management systems and facilities and to carry out the provisions of this Chapter.

Added by Acts 1983, No. 543, §1.



RS 37:3155 - Classification of facilities

§3155. Classification of facilities

A. Within one hundred twenty days of effective date of this Chapter, the board shall classify and list all nonhazardous solid waste disposal facilities which accommodate residential and commercial solid waste. The list shall include sanitary landfills, open dumps, and landfarming operations. Thereafter, the board may classify and list other solid waste management facilities including, but not limited to incinerators and transfer stations. Every classified facility shall have one or more certified operators as prescribed by this Chapter and the rules and regulations promulgated under its provisions.

B. From time to time additional solid waste management facilities may be classified by the board, and it may require that these facilities be operated by certified operators. The board shall establish such times for certification.

Added by Acts 1983, No. 543, §1.



RS 37:3156 - Violations; operation without certification

§3156. Violations; operation without certification

A. On or after four years following the effective date of this Chapter, it shall be unlawful for any person, firm, or corporation to operate a solid waste disposal facility which has been classified by the board unless the board duly certifies the competency of the operator under the provisions of this Chapter. Furthermore, it shall be unlawful for any person to perform the duties of an operator, as defined herein, without being duly certified under the provisions of this Chapter.

B. Certificates shall be prominently displayed at the operators facility. Failure to do so shall be a violation of this Chapter.

Added by Acts 1983, No. 543, §1.



RS 37:3157 - Operator training

§3157. Operator training

During the four years following the effective date of this Chapter, the board shall provide or establish what the appropriate training will be for all individuals who are required to obtain certification under the provisions of this Chapter. The board shall define, promote, and provide continuing training as required for recertification. If continuing training is not reasonably available within the state of Louisiana, the requirement to obtain training may be waived, on a case by case basis.

Added by Acts 1983, No. 543, §1.



RS 37:3158 - Required training for certified operators

§3158. Required training for certified operators

A. In order to retain certification an operator must participate in continuing training of not fewer than ten contact training hours per year or forty hours per four-year period.

B. More than one certification held by an operator for a specific type of solid waste management facility shall be considered as one certification for the purposes of this Section provided that the certification is not conditional as defined by R.S. 37:3160(B).

C. Such training required must meet the standards and requirements as approved by the board.

Added by Acts 1983, No. 543, §1.



RS 37:3159 - Classes of certificates; terms and renewals

§3159. Classes of certificates; terms and renewals

A. Certificates shall be either regular or conditional. A regular certificate shall allow an operator to operate any facility or system of the type for which the certificate is issued. A conditional certificate shall allow an operator to operate only the facility or system at which he is employed at the time of certification.

B. Operator certificates shall be valid for a period of four years. Recertification of an operator shall not be granted unless the operator has obtained continuing training as provided for by this Chapter.

C. Certification shall continue in effect as long as renewal fees are paid, continuing training requirements are met, and the certificate is not suspended or revoked by the board.

Added by Acts 1983, No. 543, §1.



RS 37:3160 - Certification of present practitioners

§3160. Certification of present practitioners

A. All operators employed in responsible charge of a classified solid waste management facility on the effective date of this Chapter or on the date their facility is classified, whichever is later, shall be granted a certificate under the following conditions:

(1) That application for certification is made to the board within one year of the classification of the system or facility; and

(2) That the applicant attends the operator training provided by the board and takes the examination conducted by the board. A passing score shall not be necessary for the applicant to receive a regular certificate; or

(3) That the applicant does not attend the training provided, but does take and pass the examination for certification.

B. Any applicant not qualifying for a regular certificate but qualifying for certification under R.S. 37:3160(A)(2) shall be granted a conditional certification which is valid only for the system or facility in which the operator is employed, for the conditions of operation existing on the effective date of this Chapter, or for the classification of the facility or system. Conditional certificates shall be recertified in the same manner as regular certificates if the continuing training requirements are met.

C. Any person appointed to replace or succeed a regularly certified operator after the effective date of this Chapter may be issued a conditional certificate upon application to the board and payment of the same fees as specified for regular certificates. The terms of a conditional certificate shall not exceed one year. Within one year of the date of receipt of the conditional certificate the person must pass the examination for a regular certificate. If the examination is passed, the person may be issued an additional conditional certificate, prior to meeting other requirements for a regular certificate.

Added by Acts 1983, No. 543, §1.



RS 37:3161 - Qualification by reciprocity

§3161. Qualification by reciprocity

The board may issue a certificate without examination in a comparable operator classification to any person who holds a certificate in any state, territory, or possession of the United States or any country, provided the requirements for certification of operators under which the person's certificate was issued do not conflict with the provisions of this Chapter, are of a standard not lower than that specified by regulations adopted under this Chapter, and reciprocal privileges are granted by said state, territory, or possession to certified operators of this state.

Added by Acts 1983, No. 543, §1.



RS 37:3171 - INTERIOR DESIGNERS

CHAPTER 44. INTERIOR DESIGNERS

§3171. Statement of purpose

The intent of the legislature in licensing and regulating interior designers is to exercise the police power of the state to protect the public health, safety, and welfare of the people of this state by limiting the practice of interior design to interior designers who have the design education and training required by this Chapter or to persons who are otherwise exempted from the provisions of this Chapter by establishing a board to set rules and criteria for licensing to protect the public from those not competent, and by prescribing penalties for violations.

Acts 1990, No. 846, §1; Acts 1995, No. 496, §1; Acts 1997, No. 877, §1; Acts 1999, No. 426, §1.



RS 37:3172 - Definitions

§3172. Definitions

Unless the context otherwise requires, the following terms shall have the meanings indicated:

(1) "Board" means the State Board of Examiners of Interior Designers.

(2) "Decorator services" includes:

(a) The selection or assistance in selection of surface materials, window treatments, wall coverings, paint, floor coverings, surface-mounted lighting, surface-mounted fixtures, and loose furnishings that do not affect the safety, health, or welfare of the public, as defined by applicable residential and commercial laws and codes.

(b) The retail installation or delivery services by any individual, partnership, corporation, or other business entity, pursuant to selling, selecting, or assisting in selecting personal property used in connection with furnishing of interior spaces or fixtures, including but not limited to furnishings, decorative accessories, furniture, paint, wall coverings, window treatments, floor coverings, surface-mounted lighting, or decorative materials, or the installation or coordination of installation as part of prospective retail sale, by an individual, partnership, corporation, or other business entity, or the provision of computer-aided drawings by such person or entity for the purpose of retail sale, provided such drawings are for material lists, that do not affect the safety, health, or welfare of the public, as defined by applicable residential and commercial laws and codes.

(c) The rendering of interior decorator services for residential application by an individual, such residential application to affect all types of residences, that do not affect the safety, health, or welfare of the public, as defined by applicable residential and commercial laws and codes.

(3) "Interior design" means designs, consultations, studies, drawings, specifications, and the administration of design construction contracts relating to nonstructural interior elements of a building or structure. Interior design includes but is not limited to space planning, finishes, furnishings, and the design for fabrication of nonstructural elements within and surrounding interior spaces of buildings. Interior design specifically excludes the design of or the responsibility for architectural and engineering work except for specification of fixtures and their location within interior spaces. Interior design also specifically excludes construction of structural, mechanical, plumbing, heating, air conditioning, ventilation, electrical or vertical transportation systems, fire-rated vertical shafts in multi-story structures, fire-related protection of structural elements, smoke evacuation and compartmentalization, emergency sprinkler systems, and emergency alarm systems.

(4) "Nonstructural element" means an element which does not require structural bracing and which is something other than a load-bearing wall, load-bearing column, or other load-bearing element of a building or structure which is essential to the structural integrity of the building.

(5) "Practice of interior design" means the rendering of services to enhance the quality and function of an interior area of a structure designed for human habitation or occupancy. The term includes:

(a) An analysis of a client's needs and goals for an interior area of a structure designed for human habitation or occupancy and the requirements for safety relating to that area.

(b) The formulation of preliminary designs for an interior area designed for human habitation or occupancy that are appropriate, functional, and esthetic.

(c) The development and presentation of final designs that are appropriate for the alteration or construction of an interior area of a structure designed for human habitation or occupancy.

(d) The collaboration with licensed professionals in preparation of contract documents for the alteration or construction of an interior area of a structure designed for human habitation or occupancy, including specifications for partitions, materials, finishes, furniture, fixtures, and equipment.

(e) The collaboration with licensed professionals in the completion of a project for the alteration or construction of an interior area of a structure designed for human habitation or occupancy.

(f) The preparation and administration of bids or contracts as the agent of a client.

(g) The review and evaluation of problems relating to the design of a project for the alteration or construction of an area designed for human habitation or occupancy during the alteration or construction and upon completion of the alteration or construction.

(6) "Registered interior designer" means a person who has received a certificate of registration pursuant to the provisions of this Chapter.

(7) "Space planning" means the analysis, programming, or preparation of design to meet special requirements, including preliminary space layouts, placement of partitions, furniture and equipment, and final planning.

Acts 1984, No. 227, §2, eff. June 29, 1984; Acts 1990, No. 846, §1; Acts 1995, No. 496, §1; Acts 1997, No. 877, §1; Acts 1999, No. 426, §1.



RS 37:3173 - State Board of Examiners of Interior Designers; creation; qualifications; appointment

§3173. State Board of Examiners of Interior Designers; creation; qualifications; appointment

A.(1) There is hereby created the State Board of Examiners of Interior Designers within the office of the governor consisting of seven members appointed by the governor.

(2) Each appointment shall be submitted to the Senate for confirmation. Each member shall be a registered interior designer and a citizen of Louisiana.

(3)(a) Upon expiration of the terms of the members in office on January 1, 2000, the terms of members shall be for a period of four years or until the members' successors have been appointed and have taken office.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, the seven appointed members who are the successors to those members whose terms expired at noon on January 1, 2004, shall serve for the following terms as designated by the governor:

(i) One member appointed from the list submitted by the American Society of Interior Designers shall serve a two-year term, the other shall serve a three-year term, and the other shall serve a four-year term.

(ii) One member appointed from the list submitted by registered interior designers whose registrations are in good standing shall serve a two-year term, the other shall serve a three-year term.

(iii) One member appointed from a list submitted by the International Interior Design Association shall serve a three-year term.

(iv) One member appointed from a list submitted by the Interior Design Educators Counsel, Inc. shall serve a four-year term.

(v) Thereafter, all successive appointed members shall serve four-year terms as provided in Subparagraph (A)(3)(a) of this Section.

B.(1) Three members of the board shall be selected from a list of nine names from its membership submitted by the American Society of Interior Designers.

(2) Two members shall be selected from the list of licensed or registered interior designers whose licenses are in good standing at the time of the appointment.

(3) One member shall be selected from a list of three names from its membership submitted by the International Interior Design Association.

(4) One member shall be an interior design educator selected from a list of three names submitted by the Interior Design Educators Counsel, Inc.

C. Each vacancy shall be filled in the manner of original appointment except that a list of names shall be submitted for each vacancy arising under the categories designated under Paragraphs (1) and (2) of Subsection B of this Section.

D. Prior to entering upon the discharge of his duties, each member of the board shall subscribe to and file with the secretary of state the constitutional oath of office.

E. The board shall select annually from among its members a chairman and such other officers as it deems necessary.

F. Four members of the board shall constitute a quorum for the transaction of business, but no action shall be taken without at least four votes in accord.

Acts 1990, No. 846, §1; Acts 1995, No. 496, §1; Acts 1997, No. 877, §1; Acts 1999, No. 426, §1; Acts 2001, No. 8, §12, eff. July 1, 2001; Acts 2004, No. 343, §1, eff. June 18, 2004.



RS 37:3174 - Powers and authority of the board

§3174. Powers and authority of the board

The board shall have the following powers and authority:

(1) To enforce the provisions of this Chapter and incur such expenses as are necessary within the operating budget of the board.

(2) To adopt and promulgate rules of organization, practice, and procedure; establish criteria for eligibility for licensing; and to provide for the taking of examinations.

(3) To adopt, promulgate, and enforce rules and regulations governing the standards of education, service, conduct, and practice of persons licensed under this Chapter.

(4) To maintain an official roster showing the name, license number, and address of each interior designer licensed under this Chapter and in good standing.

(5) To employ an executive director, legal counsel, and such other assistants and clerical staff and other employees as it deems necessary.

Acts 1984, No. 227, §2, eff. June 29, 1984; Acts 1990, No. 846, §1.

{{NOTE: SEE SECTION 3 OF ACT 227 OF THE 1984 R.S.}}



RS 37:3175 - Compensation and expenses

§3175. Compensation and expenses

A. Members of the board shall receive no compensation for their services but shall receive the same per diem and mileage as is provided by law for the members of the legislature. The board shall not meet more than eight times within any calendar year.

B. The board shall fix the compensation of its employees by resolution adopted at a regular meeting.

Acts 1984, No. 227, §2, eff. June 29, 1984; Acts 1990, No. 846, §1.

NOTE: SEE SECTION 3 OF ACT 227 OF THE 1984 R.S.}}



RS 37:3176 - Use of term "interior designer"; practice of interior design

§3176. Use of term "interior designer"; practice of interior design

A.(1) No person other than one registered pursuant to the provisions of this Chapter shall perform interior design or use the term "interior design" or "registered interior designer" to describe his business or practice, or use or be identified by the title of interior designer.

(2) The practice of interior design shall consist of rendering or offering to render interior design services for a fee or compensation.

(3) No person other than one registered as an interior designer pursuant to the provisions of this Chapter shall be authorized to use the term "registered interior designer".

B. Nothing contained in this Chapter shall prevent any person from rendering or offering to render any of the services which are decorator services, provided that such person shall not be permitted to use or be identified by the title "interior designer" or "registered interior designer" on any sign, card, stationery, device, or any other means of identification unless registered in accordance with this Chapter or otherwise provided by law.

Acts 1984, No. 227, §2, eff. June 29, 1984; Acts 1990, No. 846, §1; Acts 1995, No. 496, §1; Acts 1997, No. 877, §1; Acts 1999, No. 426, §1.

{{NOTE: See Section 3 of Act 227 of the 1984 R.S.}}



RS 37:3177 - Examinations

§3177. Examinations

A.(1) A person desiring to be registered as an interior designer shall apply to the board for registration. Each applicant shall apply to the board on a form and in the manner prescribed by the board. To be eligible for the examination, an applicant shall submit satisfactory evidence of having successfully completed at least four years of study at the high school level, and in addition meets at least one of the following requirements:

(a) Is a graduate from an interior design program of five years or more and has completed one year of interior design experience.

(b) Is a graduate from an interior design program of four years or more and has completed two years of interior design experience.

(c) Has completed at least three years in an interior design curriculum and has completed three years of interior design experience.

(d) Is a graduate from an interior design program of at least two years and has completed four years of interior design experience.

(2) All such education shall have been obtained in a program, school, or college of interior design accredited by the Foundation for Interior Design Education Research or in an unaccredited program, school, or college of interior design approved by the board. The board shall adopt rules providing for the review and approval of unaccredited programs, schools, and colleges of interior design, and courses of interior design study based on a review and inspection by the board of the curriculum of accredited programs, schools, and colleges of interior design in the United States, including those programs, schools, and colleges accredited by the Foundation for Interior Design Education Research. The board shall adopt rules providing for the review and approval of interior design experience required by this Subsection.

B. The examination shall cover such subjects and be graded on such basis as the board shall establish by rule. The board may adopt all or part of the examination and recommended grading procedures of the National Council for Interior Design Qualification.

Acts 1990, No. 846, §1; Acts 1999, No. 426, §1.



RS 37:3178 - Certificate of registration without examination.

§3178. Certificate of registration without examination.

A.(1) All persons registered or licensed to use the title "interior designer", "registered interior designer", or "licensed interior designer" on January 1, 2000, shall be qualified for interior design registration under the provisions of this Chapter upon application to the board, provided that their license is not inactive, expired, suspended, or revoked.

(2) Any person licensed on January 1, 2000, who has not passed the required examination by January 1, 2003, shall show completion of one of the following prior to having the certificate of registration renewed:

(a) Passage of the building and barrier free code section of the National Council for Interior Design Qualification examination.

(b)(i) Completion of fifteen hours of board-approved continuing education classes relating to building and barrier free code regulation.

(ii) Any hour earned for continuing education pursuant to this Section shall be in addition to any other continuing education required by this Chapter.

(iii) However, any person who has within the three years prior to January 1, 2000, completed fifteen hours of approved continuing education on building and barrier free code regulation shall not be required to complete the fifteen hours of continuing education related to building and barrier free code regulation as provided in this Subparagraph.

(3) Prior to January 1, 2000, or until he completes the requirements of this Section, the interior designer may retain the title "licensed interior designer" and retain all rights and duties granted to registered interior designers, conditioned upon the licensed interior designer complying with all requirements of this Chapter.

B. All persons who are sixty-five years of age or older and who are authorized to use the term "licensed interior design" on January 1, 2000, shall not be required to establish proof of passage of the required examination or to otherwise comply with the provisions of Subsection A of this Section. However, such persons shall comply with all other requirements of this Chapter.

Acts 1999, No. 426, §1.



RS 37:3179 - Certificate of registration; issuance, renewal, denial, suspension, or revocation

§3179. Certificate of registration; issuance, renewal, denial, suspension or revocation

A. Except as otherwise provided in this Chapter, a certificate of registration shall be issued to any person who presents satisfactory evidence that he possesses the qualifications of education, experience, and examination performance required by this Chapter or by the rules adopted by the board.

B. The board shall certify as qualified for a certificate of registration as a registered interior designer an applicant who:

(1) Has taken and successfully passed the examination provided by the National Council for Interior Design Qualification.

(2) Holds or is qualified to hold a current, unencumbered, unrestricted certificate of registration as a registered interior designer granted by the board and meets all requirements for that registration, including but not limited to continuing education requirements and renewal requirements.

C. Each original certificate of registration issued by the board shall authorize the holder to practice interior design and be known as a registered interior designer throughout this state from the date of issuance until December thirty-first following the date upon which said certificate of registration was issued unless it shall have been revoked or suspended for cause as provided in this Chapter.

D. Before or during the month of December each holder of a certificate of registration issued pursuant to this Chapter shall submit to the board an application and fee as provided in this Chapter for renewal of the certificate of registration. Each certificate of registration shall be renewed for a period of one year and shall be recorded together with its number in the official roster, except as provided herein.

E. No renewal of a certificate of registration shall be issued to an interior designer by the board until the registrant submits proof satisfactory to the board that, during the year prior to his application for renewal, he has participated in a program of continuing education approved by the board. The board shall approve only continuing education that builds upon the basic knowledge of interior design and which also concentrates on or addresses the subjects of health, safety, and welfare of both licensees and their clients and customers. The board may make exception from the requirement of continuing education in emergency or hardship cases.

F. The holder of any certificate of registration that has expired through failure to be renewed may obtain a renewal of such certificate of registration at any time within one year from the date of expiration upon application to and approval of the board. The time for renewal of such expired certificate of registration may be extended by the board.

G. The board may deny the issuance or renewal of a certificate of registration or may revoke or suspend any certificate of registration if proof satisfactory to the board is presented involving any of the following:

(1) That the certificate of registration or any renewal thereof was obtained by fraud, misstatement, or misrepresentation of fact.

(2) That the holder of the certificate of registration or any applicant therefor has committed any act or fraud or deceit in his professional conduct or has been convicted of a felony.

(3) That an applicant for a certificate of registration has represented himself to be an interior designer or has provided interior design services prior to the time of issuance of a certificate of registration to him except as authorized by this Chapter.

(4) That the holder of a certificate of registration or an applicant therefor has been found by the board to have aided and abetted any person not registered pursuant to this Chapter in violating any provision of this Chapter.

(5) That the holder of a certificate of registration has failed to comply with the requirements of this Chapter or with any rule, regulation, or order of the board issued pursuant to authority granted by this Chapter.

H. An applicant for registration who complies with all requirements established therefor including the successful completion of an examination where applicable shall be issued a certificate by the board to evidence such registration.

Acts 1990, No. 846, §1; Acts 1995, No. 496, §1; Acts 1997, No. 877, §1; Acts 1999, No. 426, §1.



RS 37:3179.2 - Seals; display of registration number

§3179.2. Seals; display of registration number

A. The board shall prescribe, by rule, distinctively different seals to be used by registered interior designers holding valid certificates of registration.

B. Each interior designer shall obtain a seal as prescribed by the board. Any drawing, plan, specification, or report prepared or issued by the interior designer and being filed for public record shall bear the signature, registration number, and seal of the interior designer who prepared or approved the document and the date on which they were sealed. The signature, date, and seal shall be evidence of the authenticity of the document.

C. No interior designer shall affix, or permit to be affixed, his registration number, his seal or signature to any plan, specification, drawing, or other document which depicts work which he is not competent or licensed to perform.

D. No interior designer shall affix his signature, registration number, or seal to any plan, specification, or other document which was not prepared by him or under his responsible supervising control or by another interior designer and reviewed, approved, or modified and adopted by him as his own work according to rules adopted by the board.

E. Studies, drawings, specifications, and other related documents prepared by an interior designer in providing interior design services shall be of a sufficiently high standard to clearly and accurately indicate all essential parts of the work to which they refer.

F. When the certificate of registration of an interior designer has been revoked or suspended by the board, the interior designer shall surrender his seal to the secretary of the board within a period of thirty days after the revocation or suspension has become effective. If the certificate of registration of the interior designer has been suspended for a period of time, his seal shall be returned to him upon expiration of the suspension period.

G. Any interior designer who advertises his services through any medium, including but not limited to advertising in newspapers, magazines or on television, and to stationery and business cards, shall indicate in such advertisement his name, business addresses, registration number and such other reasonable information as may be required by rule.

Acts 1995, No. 496, §1; Acts 1997, No. 877, §1; Acts 1999, No. 426, §1.



RS 37:3180 - Firm practice

§3180. Firm practice

A. Nothing in this Chapter shall prevent an interior designer registered pursuant to the provisions of this Chapter from associating with one or more interior designers, architects, professional engineers, landscape architects, surveyors, or other persons in a partnership, joint venture, or corporation.

B. A firm shall be permitted to use in its title the term interior designer and to be so identified on any sign, card, stationery, device, or other means of identification if at least one partner, director, officer, or other supervisory agent of such firm is registered as an interior designer in this state. A firm shall not be required to include the names of all partners, directors, or officers in its title.

Acts 1984, No. 227, §2, eff. June 29, 1984; Acts 1990, No. 846, §3; Acts 1995, No. 496, §1; Acts 1999, No. 426, §1.

{{NOTE: See Section 3 of Act 227, of the 1984 R.S.}}



RS 37:3181 - Board; power to revoke, rescind, or suspend certificates of registration

§3181. Board; power to revoke, rescind or suspend certificates of registration

A. The board may revoke, rescind, or suspend the certificate of registration of any interior designer after a hearing by and under the rules of the board and finding that the interior designer is in the opinion of the board guilty of any of the following:

(1) Gross incompetence, dishonesty, or gross negligence in the practice of interior design.

(2) Affixing his seal or stamp or name to any specification, drawing, or other related document which was not prepared by him or under his responsible supervision and control, or permitting his seal, stamp, or name to be affixed to any such document.

(3) Conviction of a felony, in which case the record of conviction is conclusive evidence of such conviction.

(4) Willfully misleading or defrauding any person employing him as an interior designer.

(5) Willfully violating the provisions of this Chapter or any lawful rule or regulation adopted by the board pursuant to law.

(6) Attempting to obtain, obtaining, or renewing, by bribery, by fraudulent misrepresentation, or through an error of the board, a certificate of registration to practice interior design.

(7) Having a certificate of registration to practice interior design revoked, suspended, or otherwise acted against, including the denial of licensure or registration, by the licensing or registering authority of another jurisdiction for any act which would constitute a violation of this Chapter.

(8) Being convicted or found guilty of a crime in any jurisdiction which directly relates to the provision of interior design services or to the ability to provide interior design services. A plea of nolo contendere shall create a rebuttable presumption of guilt to the underlying criminal charge. However, the board shall allow the person being disciplined to present any evidence relevant to the underlying charge and the circumstances surrounding such plea.

(9) False, deceptive, or misleading advertising.

(10) Aiding, assisting, procuring, or advising any unregistered person to use the title "registered interior designer" or to practice interior design contrary to this Chapter or to a rule of the board.

(11) Failing to perform any statutory or legal obligation placed upon a registered interior designer.

(12)(a)(i) Making or filing a report which the registrant knows to be false;

(ii) Intentionally or negligently failing to file a report or record required by state or federal law; or

(iii) Willfully impeding or obstructing such filing or inducing another person to do so.

(b) Such reports or records shall include only those which are signed in the capacity as an interior designer.

(13) Making deceptive, untrue, or fraudulent representations in the provision of interior design services.

(14) Accepting and performing professional responsibilities which the registrant knows or has reason to know that he is not competent or registered to perform.

(15) Rendering or offering to render architectural services.

B. Proceedings to revoke, rescind, or suspend the registration of an interior designer shall commence by any person filing a sworn affidavit with the board against the interior designer. A time and place for the hearing of the charges shall be fixed by the board. The board, upon its own motion, may investigate the actions of any interior designer and file a complaint against him.

C. A copy of the complaint shall be sent by the board to the interior designer against whom a complaint has been filed at his last known address by registered and certified mail at least twenty days prior to the hearing together with a notice of the time and place of the meeting of the board at which the complaint shall be heard.

D. At the hearing the interior designer against whom a complaint has been filed shall have the right to cross-examine witnesses against him, to produce witnesses in his defense, and to appear personally or by counsel.

E. No action shall be taken to rescind, revoke, or suspend the certificate of registration of any interior designer unless a quorum of the board is present at the hearing and then only by an affirmative vote of at least four of the members of the board present.

F. If the board determines upon the suspension of the certificate of registration of any interior designer, it shall fix the duration of the period of the suspension.

G. If the board revokes, rescinds, or suspends the certificate of registration of any interior designer, the secretary of the board shall give written notice of its action by registered or certified mail to the person against whom the complaint was filed at the last known address.

H. Any interior designer who has been found guilty by the board of the charges filed against him and whose certificate of registration has been revoked, rescinded, or suspended, shall have the right to appeal to the district court of the parish in which the hearing was held. The appeal shall be governed by the Administrative Procedure Act.

I. The board shall have the power to issue a new certificate of registration, change a revocation to a suspension, or shorten the period of suspension, upon satisfactory evidence that proper reasons for such action exist, presented by any person whose certificate of registration as an interior designer has been revoked, rescinded or suspended. Any person whose registration has been suspended shall have his certificate of registration automatically reinstated by the board at the end of his period of suspension upon payment of the renewal fee. No delinquent fee shall be charged for reinstatement of registration under the provisions of this Chapter.

Acts 1990, No. 846, §1; Acts 1995, No. 496, §1; Acts 1997, No. 877, §1; Acts 1999, No. 426, §1.



RS 37:3182 - Fees

§3182. Fees

The applicant shall pay the actual cost of any examination. In addition, the board may establish fees that shall not exceed the following amounts:

(1) For licensing, one hundred fifty dollars.

(2) For each annual renewal, one hundred fifty dollars.

(3) For restoration of an expired certificate of registration or for reactivation of an inactive certificate of registration, one hundred fifty dollars.

(4) For restoration of a revoked or suspended certificate of registration, one hundred fifty dollars. The board may assess a penalty not to exceed one hundred fifty dollars that shall be paid prior to the restoration of a revoked or suspended certificate of registration.

(5) For issuance of original or duplicate certificate of registration, twenty-five dollars.

(6) For failure to renew a certificate of registration within the time period to be set by the board, fifty dollars.

(7) For approval of a continuing education provider, two hundred dollars.

Acts 1984, No. 227, §2, eff. June 29, 1984; Acts 1990, No. 846, §1; Acts 1997, No. 877, §1; Acts 2004, No. 343, §1, eff. June 18, 2004.

NOTE: See Section 3 of Act 227, of the 1984 R.S.



RS 37:3183 - Exemptions

§3183. Exemptions

A. The provisions of this Chapter requiring persons to be registered and prohibiting unregistered persons from the practice of interior design shall not apply to architects licensed pursuant to R.S. 37:141 et seq., engineers licensed pursuant to R.S. 37:681 et seq., contractors licensed pursuant to R.S. 37:2150 et seq., home builders, and professional home planners, provided that such persons do not use the title of interior designer.

B. This Chapter shall not apply to any individual who provides decorator services.

C. An interior designer may employ a nonregistered person as long as that person works under the supervision of a registered interior designer. However, such person shall not use or be identified by the title "registered interior designer".

Acts 1990, No. 846, §1; Acts 1995, No. 496, §1; Acts 1997, No. 877, §1; Acts 1999, No. 426, §1.



RS 37:3184 - Inactive status

§3184. Inactive status

A.(1) A certificate of registration which has become inactive may be reactivated pursuant to this Section upon application to the board and payment of a reactivation fee.

(2) The board may prescribe by rule continuing education requirements as a condition of reactivating a certificate of registration. The continuing education requirement for reactivating a certificate of registration shall be not less than five hours approved by the board for each year the registration was inactive. The board shall only approve continuing education that builds upon the basic knowledge of interior design.

(3) Any certificate of registration which has been inactive for more than four years shall automatically expire if the registrant has not made application for reactivation. Once a certificate of registration expires, it becomes null and void without any further action by the board. At least one year prior to expiration of the inactive registration, the board shall give notice to the registrant at his last address of record that, unless reactivated, the certificate of registration will expire.

B. The board shall adopt rules relating to application procedures for inactive status and for the reactivation of inactive certificates of registration.

Acts 1990, No. 846, §2; Acts 1999, No. 426, §1.



RS 37:3185 - Cease and desist orders; injunctive relief

§3185. Cease and desist orders; injunctive relief

A. In addition to or in lieu of the administrative sanctions provided in this Chapter, the board may issue an order to any person or firm engaged in any activity, conduct, or practice constituting a violation of any provision of this Chapter directing such person or firm to cease and desist from such activity, conduct, or practice. Such order shall be issued in the name of the state under the official seal of the board.

B. Upon a proper showing by the board that such person or firm has engaged in any activity, conduct, or practice prohibited by this Chapter, the court shall issue a temporary restraining order restraining the person or firm from engaging in unlawful activity, conduct, or practices pending a hearing on the preliminary injunction and in due course a permanent injunction shall issue after a hearing commanding the cessation of the unlawful activity, conduct, or practices complained of, all without bond being required of the board. Such temporary restraining order, preliminary injunction, or permanent injunction issued shall not be subject to being released on bond.

C. If the person or firm to whom the board directs a cease and desist order does not cease and desist the prohibited activity, conduct, or practice within ten days from service of such order by certified mail, the board may cause a writ of injunction to be issued in any court of competent jurisdiction and proper venue enjoining such person or firm from engaging in any activity, conduct, or practice prohibited by this Chapter.

Acts 1999, No. 426, §1.



RS 37:3186 - Prohibited acts; penalties

§3186. Prohibited acts; penalties

A. Unless otherwise exempted, any person who knowingly engages in the practice of interior design without a valid certificate of registration violates this Chapter.

B. Any person who violates any provision of this Chapter or any rules and regulations adopted under its authority shall be fined not more than five hundred dollars for each such violation.

Acts 2004, No. 343, §1, eff. June 18, 2004.



RS 37:3200 - Definitions

CHAPTER 45. LICENSED RADIOLOGIC TECHNOLOGIST

§3200. Definitions

As used in this Chapter:

(1) "Board" means the Radiologic Technology Board of Examiners.

(2) "Fusion technologist" means a person, other than a licensed practitioner, who under the direction and supervision of a licensed practitioner applies radiation while operating fusion technology imaging equipment or uses radioactive materials on humans for diagnostic or therapeutic purposes upon prescription of a licensed practitioner.

(3) "Fusion technology" means the operation of positron emission tomography (PET) and computed tomography (CT) imaging equipment or any other hybrid imaging equipment identified and recognized by the board.

(4) "License" means a certificate issued by the board authorizing the licensee to use radioactive materials or equipment emitting or detecting ionizing radiation on humans for diagnostic or therapeutic purposes in accordance with the provisions of this Chapter.

(5) "Licensed practitioner" means a person licensed to practice medicine, dentistry, podiatry, chiropractic, or osteopathy in this state, or an advanced practice registered nurse licensed to practice in this state.

(6) "Nuclear medicine technologist" means a person, other than a licensed practitioner, who under the direction and supervision of a licensed practitioner uses radioactive materials on humans for diagnostic or therapeutic purposes upon prescription of a licensed practitioner.

(7) "Radiation therapy technologist" means a person, other than a licensed practitioner, who under the direction and supervision of a licensed practitioner applies radiation to humans for therapeutic purposes upon prescription of a licensed practitioner.

(8) "Radiographer" means a person, other than a licensed practitioner, who under the direction and supervision of a licensed practitioner applies radiation to humans for diagnostic purposes upon prescription of a licensed practitioner.

(9) "Radiologic technologist" means any person who is a radiographer, a radiation therapy technologist, a fusion technologist, or a nuclear medicine technologist licensed under this Chapter who under the direction and supervision of a licensed practitioner applies radiation to humans upon prescription of a licensed practitioner.

(10) "Radiologic technology" means the use of a radioactive substance or equipment emitting or detecting ionizing radiation on humans for diagnostic or therapeutic purposes upon prescription of a licensed practitioner.

(11) "Radiological physicist" means a person who is certified by the American Board of Radiology in radiological physics or one of the subspecialties of radiological physics or who is eligible for such certification.

(12) "Radiologist" means a physician certified by the American Board of Radiology or the American Osteopathic Board of Radiology, the British Royal College of Radiology, or certified as a radiologist by the Canadian College of Physicians and Surgeons.

Acts 1984, No. 485, §1; Acts 2001, No. 640, §1; Acts 2010, No. 75, §1; Acts 2014, No. 250, §1.



RS 37:3201 - Radiologic Technology Board of Examiners; method of appointment; qualifications of members

§3201. Radiologic Technology Board of Examiners; method of appointment; qualifications of members

A. There is hereby created within the Department of Health and Hospitals the Radiologic Technology Board of Examiners which shall carry out the purposes and enforce the provisions of this Chapter, subject to the provisions of R.S. 36:803.

B.(1) The board shall consist of eleven members appointed by the governor of whom:

(a) Four shall be radiologic technologists selected from a list submitted by the Louisiana Society of Radiologic Technologists.

(b) Three shall be hospital administrators, each of whom shall be currently employed by a hospital, selected from a list of nine names submitted by the Louisiana Hospital Association.

(c) Three shall be radiologists selected from a list of nine names submitted by the Louisiana State Medical Society; and

(d) One shall be a radiological physicist.

(2) Each appointment by the governor shall be submitted to the Senate for confirmation.

C. Board members shall be residents of the state who have been actively practicing in their fields for not less than five years.

D. The radiologic technologists initially appointed to the board must be eligible for licensure pursuant to the provisions of this Chapter; thereafter, radiologic technologists appointed to the board must be licensed pursuant to the provisions of this Chapter.

E. Each hospital administrator appointed to the board pursuant to Subsection B of this Section shall remain employed by a hospital for the duration of his membership on the board. Any hospital administrator who ceases to be employed by a hospital shall be ineligible to serve on the board and shall immediately resign therefrom. If such member fails to resign, the board shall, at its next meeting, remove such member by a vote of a majority of its members.

Acts 1984, No. 485, §1. Acts 1986, No. 1039, §1, eff. July 17, 1986; Acts 1992, No. 841, §1.



RS 37:3202 - Terms of members; vacancies

§3202. Terms of members; vacancies

A. The members of the board shall serve at the pleasure of the appointing governor.

B. Vacancies shall be filled for an unexpired term in the manner of original appointment.

Acts 1984, No. 485, §1.



RS 37:3203 - Domicile of board

§3203. Domicile of board

The domicile of the board shall be Baton Rouge, Louisiana.

Acts 1984, No. 485, §1.



RS 37:3204 - Officers of the board

§3204. Officers of the board

A. The board shall annually elect a chairman, a secretary-treasurer, and one or more vice chairmen. Each officer shall serve for one year or until his successor is elected.

B. Any officer may be removed from office for proper cause by a majority vote of the board. Such officer must be given due notice and a hearing.

Acts 1984, No. 485, §1.



RS 37:3205 - Meetings; quorum

§3205. Meetings; quorum

A. The chairman of the board, or in his absence the highest ranking vice chairman, shall preside at all meetings.

B. The board, for administrative purposes, shall meet at a time and place to be fixed by the board at least every three months and at such other times as may be necessary.

C.(1) The first meeting of the board shall be for organizational purposes only, at which time it will pursuant to the Administrative Procedure Act propose rules and regulations and establish the responsibilities of members.

(2) The first meeting of the board shall be held within ninety days after the effective date of this Chapter.

D. A majority of the board constitutes a quorum. No action may be taken by the board except by affirmative vote of the majority of the members present and voting.

Acts 1984, No. 485, §1; Acts 2014, No. 250, §1.



RS 37:3206 - Compensation of members; expenses

§3206. Compensation of members; expenses

A. Members of the board shall receive a per diem of fifty dollars for each day in actual attendance at meetings. Each member shall be reimbursed for his actual travel, clerical, and incidental expenses necessarily incurred while engaged in the discharge of his official duties. The per diem and expenses shall be paid out of the monies credited to the board as provided in R.S. 37:3189(B).

B. The board shall expend funds received under this Chapter for the purpose of meeting the expenses incurred by the board in the performance of its duties and functions under this Chapter.

Acts 1984, No. 485, §1.



RS 37:3207 - Duties and powers of the board

§3207. Duties and powers of the board

A. The board shall:

(1) Formulate rules to govern its actions.

(2) Examine, license, renew licenses of, and issue temporary working permits to duly qualified applicants for licensure as radiologic technologists.

(3) Promulgate pursuant to the Administrative Procedure Act minimum standards for the accreditation of educational programs to train individuals to perform radiologic procedures in the state.

(4) Conduct hearings upon charges calling for discipline of a licensee.

(5) Keep a record of all board proceedings.

(6) Adopt and revise rules and regulations pursuant to the Administrative Procedure Act necessary to enable the board to administer the provisions of this Chapter.

(7) Have all other powers necessary and proper to the performance of its duties.

B. The board may:

(1) Establish pursuant to the Administrative Procedure Act a code of ethics for radiologic technologists.

(2) Establish pursuant to the Administrative Procedure Act continuing education requirements for license renewal.

(3) Employ legal counsel to represent the board in all matters pertaining to the administration of this Chapter and fix the compensation and define the duties of such counsel.

Acts 1984, No. 485, §1; Acts 1985, No. 797, §1.



RS 37:3208 - Qualifications of applicants

§3208. Qualifications of applicants

A. An applicant for licensure under the provisions of this Chapter must verify by oath or affirmation that he is:

(1) At least eighteen years of age and

(2) Has successfully completed a four-year course of study in a secondary school approved by the State Board of Elementary and Secondary Education, passed an approved equivalency test, or have graduated from a secondary school outside Louisiana having comparable approval.

B. Each applicant for a license as a radiologic technologist shall have successfully completed a course of study in radiography, radiation therapy technology, fusion technology, or nuclear medicine technology approved by the board in accordance with standards promulgated by the board.

Acts 1984, No. 485, §1; Acts 2010, No. 75, §1; Acts 2014, No. 250, §1.



RS 37:3209 - Examination

§3209. Examination

Each applicant for licensure shall be required to pass a certification examination designated and approved by the board.

Acts 1984, No. 485, §1; Acts 2014, No. 250, §1.



RS 37:3210 - Examination; persons exempt

§3210. Examination; persons exempt

A. Upon application and the payment of a fee equivalent to that required for the written examination and initial licensing fee, the board shall issue a license to any person who holds a current certificate from the American Registry of Radiologic Technologists, the American Society of Clinical Pathologists, or the Nuclear Medicine Technology Certification Board issued on the basis of an examination satisfactory to the board, provided that the standards of the issuing body are at least as stringent as those established by the board.

B. Notwithstanding the provisions of R.S. 37:3208, for a period not to exceed one year from the effective date of this Chapter, upon application and the payment of a fee equivalent to that required for the written examination and initial licensing fee, the board shall issue a license, without examination, to any person who has been employed for a minimum of two years of the immediately preceding five years as a radiographer, nuclear medicine technologist, or radiation therapy technologist.

C. Upon application and payment for examination for initial licensure, the board may issue a working permit to any graduate of an approved school who meets the qualifications for licensure as provided in R.S. 37:3208 pending results of the first certification examination following the applicant's graduation.

D. Upon application and payment for licensure, the board may issue a temporary permit to any person who holds a certificate from the American Registry of Radiologic Technologists, the American Society of Clinical Pathology, (NM) or the Nuclear Medicine Technology Certification Board issued on the basis of an examination satisfactory to the board, provided that standards of the issuing body are at least as stringent as those established by the board. This permit shall be valid for a period not to exceed ninety days.

Acts 1984, No. 485, §1; Acts 1985, No. 797, §1; Acts 1986, No. 1039, §1, eff. July 17, 1986; Acts 2014, No. 250, §1.



RS 37:3211 - Licensure

§3211. Licensure

The board shall issue a license to and authorize the use of the title "Licensed Radiologic Technologist" by each applicant who has successfully passed the certification examination or has otherwise been qualified under the provisions of this Chapter and has paid all fees required by this Chapter.

Acts 1984, No. 485, §1; Acts 2014, No. 250, §1.



RS 37:3212 - Licensing by reciprocity

§3212. Licensing by reciprocity

The board shall issue a license without examination to persons who are licensed as radiologic technologists under the laws of other states provided that the standards under which they were licensed are at least as stringent as those established by the board.

Acts 1984, No. 485, §1.



RS 37:3213 - Necessity of license; prohibited acts

§3213. Necessity of license; prohibited acts

A. No person shall assume or use the title or designation of "Licensed Radiologic Technologist" unless he holds a current license issued to him in accordance with the provisions of this Chapter.

B. No person, other than a licensed practitioner, dental hygienist, dental assistant, chiropractor's assistant, person who performs diagnostic or therapeutic radiological examination or treatment, or both, in a private office of a physician or in a clinic performing such activities under the direct supervision of a physician, or a radiologic technologist licensed under this Chapter, shall use ionizing radiation or equipment emitting or detecting ionizing radiation on humans for diagnostic or therapeutic purposes.

C. No person shall knowingly employ as a radiologic technologist any person required by the provisions of this Chapter to hold a license who does not hold a license under this Chapter.

D. No person holding a license under this Chapter shall use radioactive substances or equipment emitting or detecting ionizing radiation on humans for diagnostic or therapeutic purposes unless under the direction and supervision of a licensed practitioner and unless so directed by prescription of a licensed practitioner.

Acts 1984, No. 485, §1.



RS 37:3214 - Licensure; persons exempt

§3214. Licensure; persons exempt

The requirements of a license shall not apply to:

(1) A student enrolled in and attending a board approved educational program or college of radiologic technology who applies ionizing radiation to humans while under the supervision of a licensed practitioner or a licensed radiologic technologist.

(2) Dental hygienists and dental assistants authorized by the Louisiana State Board of Dentistry to perform certain radiologic procedures for the purpose of diagnosis or treatment of dental conditions upon the direct supervision of a licensed dentist.

(3) Chiropractors' assistants certified and authorized by the Louisiana Board of Chiropractic Examiners to perform certain radiologic procedures for diagnostic purposes upon prescription of a licensed chiropractor.

(4) Persons certified and authorized by the Louisiana State Board of Medical Examiners to perform diagnostic or therapeutic radiological examinations or treatment or both on the premises of the private office of a physician or in a clinic in which a physician practices upon prescription of and under the direction and supervision of a licensed physician.

(5) Repealed by Acts 1985, No. 797, §2.

Acts 1984, No. 485, §1; Acts 1985, No. 797, §§1,2.



RS 37:3215 - Renewal of license

§3215. Renewal of license

A. Every person licensed under the provisions of this Chapter shall renew his license every two years. Upon the receipt of the application for renewal and the renewal fee, the board shall verify the accuracy of the application for renewal and issue to the applicant a certificate of renewal.

B. Renewal of a license issued under this Chapter may be contingent upon the fulfillment of continuing education requirements as promulgated by the board.

Acts 1984, No. 485, §1.



RS 37:3216 - Reinstatement of license

§3216. Reinstatement of license

A radiologic technologist whose license has lapsed and who has ceased activities as a radiologic technologist for not more than five years may have his license reinstated upon payment of the renewal fee as provided for in R.S. 37:3218 and upon submission of evidence satisfactory to the board that he has fulfilled continuing education requirements as promulgated by the board.

Acts 1984, No. 485, §1.



RS 37:3217 - Penalty

§3217. Penalty

Any person who violates the provisions of R.S. 37:3213 shall be guilty of a misdemeanor and, upon conviction, shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 1984, No. 485, §1.



RS 37:3218 - Fees

§3218. Fees

A. The board shall promulgate, in accordance with the Administrative Procedure Act, a reasonable fee schedule for the issuance, renewal, or reinstatement of any license or permit, for administration of examinations for licensure, or for any other administrative function provided for in this Chapter. The fee schedule may be modified from time to time as deemed necessary by the board.

B. All fees collected pursuant to the provisions of this Section shall be paid to the secretary-treasurer of the board and shall be used to carry out the purposes of this Chapter.

Acts 1984, No. 485, §1; Acts 1985, No. 797, §1; Acts 2014, No. 250, §1.



RS 37:3219 - Discipline; causes for censure, reprimand, suspension or revocation of license

§3219. Discipline; causes for censure, reprimand, suspension or revocation of license

A. The board may suspend or revoke any license to practice as a radiologic technologist or censure, reprimand, or otherwise discipline a licensee upon proof that the person:

(1) Is guilty of fraud or deceit in the procurement or holding of the license.

(2) Has been convicted of a felony in a court of competent jurisdiction, either within or outside of this state, unless the conviction has been reversed and the holder of the license discharged and acquitted; or if the holder has been pardoned with full restoration of civil rights, in which case the license shall be restored.

(3) Is or has been afflicted with any medical problem, disability, or addiction which, in the opinion of the board, would impair professional competence.

(4) Has aided and abetted a person who is not a licensed radiologic technologist or otherwise authorized by this Chapter to perform the duties of a license holder.

(5) Has undertaken or engaged in any practice beyond the scope of duties permitted a license holder under this Chapter.

(6) Has been found guilty of violations of a code of ethics which the board may establish by regulation.

(7) Has interpreted a diagnostic image for a licensed practitioner, a patient, the patient's family, or the public.

(8) Is or has been found guilty of incompetence or negligence in his performance as a license holder.

(9) Has applied radiation to humans without a prescription from a licensed practitioner as defined in this Chapter.

(10) Has applied radiation to humans without the direction and supervision of a licensed practitioner as defined in this Chapter.

B. Proceedings against the holder of a license under this Chapter shall be instituted in compliance with the provisions of the Administrative Procedure Act as contained in R.S. 49:950, et seq.

C. Appeals of the board's order imposing disciplinary action shall be made as provided in the Administrative Procedure Act.

Acts 1984, No. 485, §1.



RS 37:3220 - Temporary or limited purpose permits

§3220. Temporary or limited purpose permits

A. The board may:

(1) Issue temporary permits authorizing the practice of radiologic or fusion technology for a designated period of time.

(2) Issue permits for specific purposes with restrictions as to the type of radiologic or fusion technology activities that may be engaged in.

(3) Issue permits to radiologic technologists participating in educational and training programs which include the administration of radiologic or fusion technology services to patients.

B. The board may adopt rules and regulations, pursuant to the Administrative Procedure Act, which establish the necessary qualifications, requirements, and formalities for the issuance of such permits as are necessary for the adequate protection of the health and welfare of the citizens of this state.

Acts 2010, No. 75, §1.



RS 37:3221 - Clinical experience requirements for ARRT CT examination

§3221. Clinical experience requirements for ARRT CT examination

Under the authority granted by R.S. 37:3220, the board may issue a temporary permit authorizing the performance of the clinical requirements of the American Registry of Radiologic Technologists (ARRT) Computed Tomography (CT) specialty examination to a licensed nuclear medicine technologist while under the supervision of a licensed radiographer for a term not to exceed one year.

Acts 2010, No. 75, §1.



RS 37:3240 - MIDWIFE

CHAPTER 46. MIDWIFE

§3240. Short title

This Chapter shall be known and may be cited as the Midwife Practitioners Act.

Acts 1984, No. 688, §1, eff. Jan. 1, 1985.



RS 37:3241 - Definitions

§3241. Definitions

As used in this Chapter, the following terms shall apply unless the context clearly states otherwise:

(1) "Apprentice permit" means a permit issued by the Louisiana Department of Health to authorize a person desiring to become a licensed midwife to obtain clinical experience under supervision of a physician, certified nurse midwife, certified nurse practitioner specially qualified by the Board of Nursing, or licensed midwife.

(2) "Approved program" means a midwifery school or a midwifery training program which is approved by the board for the education of midwives.

(3) "Board" means the Louisiana State Board of Medical Examiners.

(4) "Certified nurse midwife" means a nurse authorized by the Louisiana State Board of Nursing to practice as a certified nurse midwife in the state.

(5) "Certified professional midwife" means a person certified by the North American Registry of Midwives.

(6) "Contact hour" means a unit of measurement to describe fifty to sixty minutes of an approved, organized learning experience or two hours of planned and supervised clinical practice which is designed to meet professional educational objectives.

(7) "Continuing education" means participation in an organized learning experience under responsible sponsorship, capable direction, and qualified instruction and approved by the board for the purpose of meeting requirements for renewal of registration under these regulations.

(8) "Department" means the Louisiana Department of Health.

(9) "Licensed midwife" means a person who has completed all requirements of R.S. 37:3247, 3253, and 3255, has successfully completed the examination process, and is certified as a midwife by the North American Registry of Midwives along with being in good standing on the registry of licensed midwives maintained by the board.

(10) "Licensed midwifery" means the provision of health services in pregnancy and childbirth by a person not a licensed physician or a certified nurse midwife.

(11) "Licensing period" means a two-year period running from April 1 of any year through March 31 of the second successive year; registration or permits may be issued at any time but shall expire on March 31 of the second successive year.

(12) "Low risk patient" means an individual who is at low or normal risk of developing complications during pregnancy and childbirth as evidenced by the absence of any preexisting maternal disease or disease arising during pregnancy or such other conditions as the board may identify in rules.

(13) "Midwifery instructor" means a person who has a formal training and supervisory relationship with an apprentice midwife.

(14) "Physician" means a person who is currently practicing obstetrics and is licensed to practice medicine or osteopathy in Louisiana.

(15) "Senior apprentice permit" means a permit issued by the board to authorize a person desiring to be a licensed midwife to continue obtaining clinical experience under general direction rather than supervision.

(16) "Supervision" means the coordination, direction, and continued evaluation at first hand of the person in training and obtaining clinical experience as an apprentice midwife within the scope of these provisions.

Acts 1984, No. 688, §1, eff. Jan. 1, 1985; Acts 1988, No. 701, §2; Acts 2010, No. 743, §§10A, 10B, eff. July 1, 2010; Acts 2012, No. 772, §1.



RS 37:3242 - Repealed by Acts 2010, No. 743, §10B, eff. July 1, 2010.

§3242. Repealed by Acts 2010, No. 743, §10B, eff. July 1, 2010.



RS 37:3243 - Powers and duties of the board

§3243. Powers and duties of the board

The board shall:

(1) Establish and publish minimum curriculum and experience requirements for persons seeking licensure under the provisions of this Chapter.

(2) Establish and publish minimum standards of midwifery practice in accordance with those developed and accepted by the profession.

(3) Develop, publish, and make available to interested parties a bibliography and study guide for the examination.

(4) Examine for, approve, deny, revoke, suspend, and renew licensure of duly qualified applicants.

(5) Investigate consumer complaints or complaints from health care providers.

(6) Promulgate and publish rules and regulations for the purpose of administering the provisions of this Chapter.

(7) Conduct hearings on charges calling for revocation or suspension of licensure.

(8) Employ the necessary persons including an attorney to administer this Chapter and fix their compensation.

Acts 1984, No. 688, §1, eff. Jan. 1, 1985.



RS 37:3244 - Scope of practice

§3244. Scope of practice

A. Licensed midwifery in Louisiana is limited in scope to practice and outlined in this Section.

B. The licensed midwife may provide care to low risk patients determined by physician evaluation and examination to be essentially normal for pregnancy and childbirth. Such care includes prenatal supervision and counseling; preparation for childbirth; and supervision and care during labor and delivery and care of the mother and the newborn in the immediate postpartum period if progress meets criteria generally accepted as normal as defined by the board.

C. A person may be issued a license as a licensed midwife, or permit as an apprentice midwife, or a senior apprentice midwife, such that:

(1) A licensed midwife may provide any care or services provided for in Subsection B of this Section.

(2) A senior apprentice midwife may provide care or services only under the supervision of a licensed physician, certified nurse midwife, or licensed midwife.

(3) An apprentice midwife may provide care or services only under the supervision of a licensed physician, certified nurse midwife, or licensed midwife.

D. Prior to providing any services, a licensed midwife shall obtain informed consent, in writing, of the patient in a manner and form prescribed by the board which shall include but not be limited to the following:

(1) The name and license number of the licensed midwife.

(2) The patient's name, address, telephone number, and the name of the patient's primary care provider if the patient has one.

(3) A statement that the licensed midwife is not an advanced practice registered nurse midwife or physician.

(4) A description of the education, training, continuing education, and experience of the licensed midwife.

(5) A description of the licensed midwife's philosophy of practice.

(6) A statement recognizing the obligation of the licensed midwife to provide the client, upon request, separate documents describing the law and regulations governing the practice of midwifery, including the requirement for an evaluation and examination by a physician, the protocol for transfer or mandatory transfer, and the licensed midwife's personal written practice guidelines.

(7) A description of the protocol for transfer to a hospital.

(8) A complete and accurate description of the services to be provided to the patient.

(9) Whether the licensed midwife maintains a professional liability policy and if insurance is maintained, a description of the liability conditions and limits of such insurance.

(10) Any additional information or requirement which the board deems necessary to protect the health, safety, or welfare of the patient.

Acts 1984, No. 688, §1, eff. Jan. 1, 1985; Acts 1988, No. 701, §2; Acts 2012, No. 772, §1.



RS 37:3245 - Permits and licenses

§3245. Permits and licenses

A. Upon application, meeting the requirements and payment of fees, a person subject to the provisions of this Chapter may be issued an apprentice permit, a senior apprentice permit, or a midwifery license as applicable and in accordance with these regulations.

B. Upon application, an apprentice permit may be issued which authorizes the person to obtain the required clinical experience under the supervision of a licensed physician, certified nurse midwife, or licensed midwife. The applicant must provide verification of apprentice supervisor relationship from the person or persons supervising the applicant. The permit is valid only so long as the verified relationship(s) exist(s).

C. Upon application, a senior apprentice permit may be issued which authorizes the person to continue obtaining the required clinical experience under general direction rather than direct supervision.

(1) The applicant must provide a letter from his midwifery instructor verifying that while not prepared for independent practice, the applicant has obtained sufficient theory and supervised clinical experience under the midwifery instructor to warrant general direction rather than direct supervision and requesting approval of a senior apprentice permit on behalf of the applicant.

(2) The senior apprentice shall provide the board with evidence of completion of high school or its equivalent as approved by the board.

(3) The senior apprentice shall provide the board with evidence of satisfactory completion of areas of study and required clinical experiences as approved for such permits.

(4) The senior apprentice shall provide the board with evidence of current certification in cardiopulmonary resuscitation of the adult and newborn.

D. Upon meeting the educational and clinical experience requirements provided by the board, a person may apply for a midwifery license by submitting the following information:

(1) An application for the license and to take the next qualifying examination; provided, however, the board may issue a midwifery license to an applicant who holds current certification by the North American Registry of Midwives or such other certifying organization as the board may subsequently approve.

(2) Evidence of completion of all the educational and clinical requirements approved by the board.

(3) Evidence of current certification in cardiopulmonary resuscitation of the adult and newborn.

(4) Four recommendations, one each from a physician or certified nurse midwife, licensed midwife, a consumer, and a member of the community.

Acts 1984, No. 688, §1, eff. Jan. 1, 1985; Acts 1988, No. 701, §2; Acts 2012, No. 772, §1.



RS 37:3246 - Reciprocity; limitations

§3246. Reciprocity; limitations

Applicants for licensing as a licensed midwife who lack the required clinical experience in Louisiana, but who have equivalent experience in another state, may apply for a midwifery license and to take the qualifying examination after submitting evidence of experience and all other requirements.

Acts 1984, No. 688, §1, eff. Jan. 1, 1985; Acts 1988, No. 701, §2.



RS 37:3247 - Examination required

§3247. Examination required

Midwifery licensure in Louisiana is by examination only. There is no reciprocity with other jurisdictions for purposes of the examination. Reciprocity may be applicable to clinical experience as provided in R.S. 37:3246.

Acts 1984, No. 688, §1, eff. Jan. 1, 1985; Acts 1988, No. 701, §2.



RS 37:3248 - Persons not affected

§3248. Persons not affected

A. Any person authorized by the Louisiana State Board of Nursing to practice as a certified nurse midwife in the state shall not be affected by the provisions of this Chapter.

B. Any student pursuing a course of study in an accredited midwifery education program that is approved by the board who provides midwifery services, provided that such services are an integral part of the student's course of study and are performed under the direct supervision of a physician, certified nurse midwife, or a licensed midwife, and the student is designated by a title which clearly indicates his status as a student or trainee, shall not be affected by the provisions of this Chapter.

Acts 1984, No. 688, §1, eff. Jan. 1, 1985; Acts 2012, No. 772, §1.



RS 37:3249 - Renewal of permits; licenses

§3249. Renewal of permits; licenses

A. Every midwifery permit or license must be renewed every two years. An applicant for renewal shall submit to the board:

(1) A renewal application on the form prescribed by the board.

(2) Evidence of completion of thirty contact hours of continuing education as required by the regulations promulgated by the board.

(3) Evidence of current certification in cardiopulmonary resuscitation of the adult and newborn.

(4) Renewal fee as prescribed by the board.

B. Delinquency in renewal of permits or licenses of thirty days or greater shall result in termination of permits or licenses.

C. Any licensed midwife registered in Louisiana who is not practicing licensed midwifery in this state may be placed on inactive status by requesting such status in writing and filing annual reports. Licensed midwives on inactive status will be maintained on the registry and receive mailings. Any licensed midwife who does not seek inactive status and allows her permit to expire may apply for a midwifery license as prescribed in R.S. 37:3245 and must pay the initial registration fee. Inactive status may be maintained for a maximum of two renewals.

Acts 1988, No. 701, §2.



RS 37:3250 - Fees

§3250. Fees

A. All initial applications must be accompanied by a fee of one hundred dollars. Such fee provides for permits or licenses for the licensing period or part thereof remaining. All fees are nonrefundable.

B. The fee for change of licensing status or renewal of permits or licenses shall be fifty dollars.

C. The fee for examination shall be fifty dollars and is not included in change of status or licensing fee.

Acts 1988, No. 701, §2.



RS 37:3251 - Permits/licenses; refusal to issue; suspension; revocation

§3251. Permits/licenses; refusal to issue; suspension; revocation

The board may refuse to issue, suspend for a definite period, or revoke a permit or license for any of the following causes:

(1) Being derelict in any duty imposed by law.

(2) Exhibiting incompetence as determined by local midwifery standards.

(3) Being convicted of a felony.

(4) Practicing while suffering from a contagious or infectious disease of public health importance.

(5) Practicing under a false name or alias.

(6) Violating any of the standards of practice set forth in R.S. 37:3244.

(7) Obtaining any fee by fraud or misrepresentation.

(8) Knowingly employing, supervising, or permitting directly or indirectly or permitting any person or persons not an apprentice or licensed midwife to perform any work covered by these regulations.

(9) Using or causing or promoting the use of any advertising matter, promotional literature, testimonial, or any other representation however disseminated or published, which is misleading or untruthful.

(10) Representing that the service or advice of a person licensed to practice medicine will be used or made available when that is not true, or using the word "doctor", or similar words, abbreviations, or symbols so as to connote the medical profession when such is not the case.

(11) Permitting another to use his permit or license.

Acts 1988, No. 701, §2.



RS 37:3252 - Appeal of board's decision

§3252. Appeal of board's decision

The board shall promulgate regulations in accordance with the Administrative Procedure Act to provide notice and opportunity for hearing an appeal of any decision made pursuant to R.S. 37:3251.

Acts 1988, No. 701, §2.



RS 37:3253 - Requirements for license or permit; educational; clinical

§3253. Requirements for license or permit; educational; clinical

A. The board shall maintain and revise a list of approved courses, texts, and trainers for licensure under this Chapter. The board may use the list as a guideline in determining the acceptability of a nonlisted educational source which an applicant submits as complying with any educational experience requirement provided for in the board's regulations.

B. Clinical experience in licensed midwifery may be obtained in any setting - office, clinic, hospital, maternity center, or home. The board shall provide by regulation for the required types and numbers of experiences. Apprentice midwives must obtain their clinical experience under the supervision of a physician, certified nurse midwife, or licensed midwife. This must be direct, present in the same room supervision.

Acts 1988, No. 701, §2.



RS 37:3254 - Continuing education

§3254. Continuing education

A. Continuing education is required for renewal of license or permit under this Chapter.

B. In each two-year licensing period, thirty contact hours of continuing education must be obtained.

C. Continuing education may be obtained through organized courses, conferences, area midwives meetings, or other mechanism as approved by the board.

D. In any calendar year, the board may require specific topics for continuing education based upon any problem areas identified by the board.

Acts 1988, No. 701, §2.



RS 37:3255 - Examination

§3255. Examination

A. Any person applying for a midwifery license must pass a qualifying examination administered under the auspices of the board. The board shall offer the examination at least twice a year.

B. The examination shall consist of two parts:

(1) A written examination designed to test knowledge of theory regarding pregnancy and childbirth and to test clinical judgment in licensed midwifery management.

(2) A practical examination designed to demonstrate the mastery of skills necessary for the practice of licensed midwifery.

C. A candidate for examination, who fails to pass the examination within two examination periods, shall have that* permit terminated. The candidate may apply to take the examination after a period of additional study and clinical experience as prescribed by the board.

D. The examination administered by the North American Registry of Midwives, or such other certifying examination as the board may subsequently approve, shall be accepted by the board as a qualifying examination for purposes of midwifery licensure.

Acts 1988, No. 701, §2; Acts 2012, No. 772, §1.

*As appears in enrolled bill.



RS 37:3256 - Penalties

§3256. Penalties

Any person who violates the provisions of this Chapter shall be guilty of a misdemeanor and, upon conviction, shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both. For each subsequent offense, the violator shall be fined not more than one thousand dollars or imprisoned not more than one year, or both.

Acts 1988, No. 701, §2.



RS 37:3257 - Injunction

§3257. Injunction

A. In addition to the actions and penalties otherwise provided for by this Chapter, the board may cause to issue in any court of competent jurisdiction an injunction without bond enjoining any person from violation or continuing to violate the provision of this Chapter.

B. In the suit for an injunction, the board may demand of the defendant a penalty of fifty dollars per day for each violation, reasonable attorney's fees, and the costs of court.

C. This judgment for penalty, attorney's fees, and court costs may be rendered in the same judgment in which the injunction is made absolute.

Acts 1988, No. 701, §2.



RS 37:3258 - Professional liability

§3258. Professional liability

A. Physician evaluation and examination as provided in R.S. 37:3244 shall be deemed to constitute a risk assessment. A physician performing a risk assessment is responsible only for determining that at the time of the risk assessment the individual is at low or normal risk of developing complications during pregnancy and childbirth. For any physician performing a physician risk assessment, the physician-patient relationship shall only exist for the purposes of the risk assessment and shall not continue after the conclusion of the physician risk assessment.

B. Physician risk assessment as defined in this Section shall not create either of the following:

(1) Any legal duty, responsibility, or obligation by the physician to provide continuing care after the conclusion of the physician risk assessment.

(2) A legal relationship between the physician and the licensed midwife or any duty, responsibility, or obligation by the physician to supervise, collaborate, back-up, or oversee the licensed midwife's care of the patient.

C. No physician or other health care provider as defined in R.S. 40:1299.41, no hospital as defined in R.S. 40:2102, or no institution, facility, or clinic licensed by the department shall be:

(1) Deemed to have established a legal relationship with a licensed midwife solely by providing a risk assessment as defined in this Section or accepting a transfer of a patient from a licensed midwife.

(2) Liable for civil damages arising out of the negligent, grossly negligent, or wanton or willful acts or omissions of the licensed midwife solely for providing a risk assessment as defined in this Section or accepting a transfer of a patient from a licensed midwife.

Acts 2012, No. 772, §1.



RS 37:3259 - Reporting

§3259. Reporting

A. Every licensed midwife shall report to the board annually in a manner and form prescribed by the board. The report shall be submitted by January thirty-first of each year and shall include all of the following:

(1) The licensed midwife's name and license number.

(2) The calendar year being reported.

(3) The total number of clients served.

(4) The total number and parish of live births attended as a primary caregiver.

(5) The total number and parish of stillbirths attended as a primary caregiver.

(6) The number of patients whose primary care was transferred to another health care provider during the antepartum period and the reason for each transfer.

(7) The number, reason, and outcome for each elective hospital transfer.

(8) The number, reason, and outcome for each emergency transport of an expectant mother prior to labor.

(9) A brief description of any complications resulting in the death of a mother or an infant.

(10) Any other information prescribed by the board through rule or regulation.

B. A licensed midwife shall report within forty-eight hours to the board any maternal, fetal, or neonatal mortality or morbidity in patients for whom care has been given. The report shall include the sex, weight, date and place of delivery, method of delivery, congenital anomalies of the fetus, and if maternal, fetal, or neonatal death occurred, cause of death.

C. In addition to the penalties set forth in R.S. 37:3256, any licensed midwife failing to satisfy the provisions of this Section shall be subject to a civil fine not to exceed one hundred dollars each day the report is filed late. In no case shall the fine exceed five hundred dollars.

Acts 2012, No. 772, §1; Acts 2013, No. 220, §15, eff. June 11, 2013.



RS 37:3270 - PRIVATE CONTRACT SECURITY COMPANIES

CHAPTER 47. PRIVATE CONTRACT SECURITY COMPANIES

§3270. Declaration of purpose

A. The Legislature of Louisiana declares that it is necessary to require the licensure of private security agents and businesses to be in the best interest of the citizens of this state.

B. The purpose of this Chapter is to require qualifying criteria in a professional field in which unqualified individuals may injure the public. The requirements of this Chapter will contribute to the safety, health, and welfare of the people of Louisiana.

Acts 1984, No. 505, §1, eff. Jan. 1, 1985; Act 1991, No. 315, §1.



RS 37:3271 - Private security law; short title

§3271. Private security law; short title

This Chapter shall be known and may be cited as the Private Security Regulatory and Licensing Law.

Acts 1984, No. 505, §1, eff. Jan. 1, 1985.



RS 37:3272 - General definition of terms

§3272. General definition of terms

A. As used in this Chapter, the following terms shall have the following meanings ascribed to them:

(1) "Applicant" means a person who seeks to be examined for licensure or registration by the board.

(2) "Armed security officer" is an individual who provides security services and who at any time wears, carries, possesses, or has access to a firearm or any other weapon defined by the board. All other defensive or offensive weapons not approved by the board are prohibited.

(3) "Armored car company or armed courier company" means any person that provides secured transportation and protection from one place or point to another place or point involving money, currency, coins, bullion, securities, bonds, jewelry, or other valuables.

(4) "Board" means the Louisiana State Board of Private Security Examiners, an agency in the Department of Public Safety and Corrections.

(5) "Branch manager" means the individual endowed with the responsibility and liability for a branch office.

(6) "Branch office" means a separate office which is part of a company licensed by the board.

(7) "Instructor" means any person approved and licensed by the board to administer and certify the successful completion of the required minimum training requirements for security officers.

(8) "Contract security company" means any person engaging in the business of providing, or which undertakes to provide, a security officer on a contractual basis for another person.

(9) "Department" means the Louisiana Department of Public Safety and Corrections.

(10) "Executive secretary" means the chief administrative officer of the board.

(11) "Licensee" means any person to whom a license is granted in accordance with the provisions of this Chapter.

(12) "Person" means an individual, firm, association, company, partnership, corporation, nonprofit organization, or other legal entity.

(13) "Principal corporate officer" means the president, vice president, treasurer, secretary, or comptroller or any other person who performs functions for the corporation corresponding to those performed by the foregoing officers.

(14) "Private security business" is any entity that provides protection to persons and property, excluding any law enforcement agency, but including any:

(a) Contract security company; or

(b) Armored car company or armed courier company.

(15) "Qualifying agent" means a responsible officer or executive employee meeting the experience qualifications set forth herein.

(16) "Registrant" means an individual who holds a valid registration card issued by the board.

(17) "Registration card" means the identification card issued by the board to a registrant as evidence that the registrant has met the required minimum qualifications.

(18) "Security officer" means an individual who is employed by a contract security company whether armed or unarmed, to protect a person or persons or property or both, and whose duties include but are not limited to the following:

(a) Prevention of unlawful intrusion or entry.

(b) Prevention of larceny.

(c) Prevention of vandalism.

(d) Protection of property or person.

(e) Prevention of abuse.

(f) Prevention of arson.

(g) Prevention of trespass on private property.

(h) Control, regulation, or direction of the flow or movements of the public, except on public streets, whether by vehicle, on foot, or otherwise.

(i) Street patrol service or merchant patrol service, which is any contract security company that utilizes foot patrols, motor vehicles, or any other means of transportation in public areas or on public thoroughfares in the performance of its security functions.

(19)(a) "Security operations manager" means any individual whose duties include but are not limited to the following:

(i) Scheduling and assignment of work shifts.

(ii) Assignment of duties.

(iii) Hiring and firing or dismissing of security guards under his administrative control.

(iv) Any other general duties relating to security officer services.

(b) The term "security operations manager" shall not include any individual directly employed by an industrial facility, including but not limited to those engaged in chemical manufacturing, petroleum production and refining, paper production, energy generation, and mineral refining, who retains third-party security officers and whose duties with respect thereto may include one or more duties of a security operations manager.

(c) The term "security operations manager" shall not include any individual who is a certified peace officer working on an off-duty detail associated with or through his employment as a peace officer.

B. The board by rule may define terms only pursuant to and consistent with the provisions of this Chapter.

C. The provisions of this Chapter shall not apply to persons and corporations exempted by R.S. 37:3298.

Acts 1984, No. 505, §1, eff. Jan. 1, 1985; Acts 1989, No. 552, §1; Act 1991, No. 315, §1; Acts 2008, No. 212, §1; Acts 2012, No. 439, §1.



RS 37:3273 - Louisiana State Board of Private Security Examiners; creation; qualification; domicile; term of office; confirmation; oath of office; compensation

§3273. Louisiana State Board of Private Security Examiners; creation; qualification; domicile; term of office; confirmation; oath of office; compensation

A. The Louisiana State Board of Private Security Examiners is hereby created as an agency of the state government in the Department of Public Safety and Corrections. The board shall be a body corporate and may sue and be sued.

B. The board shall consist of nine members appointed by the governor. One member shall be appointed from and shall reside in each of the five public service commission districts established by law. Four members shall be appointed from the state at large. Each member shall be a citizen of the United States of America, a resident of Louisiana, at least thirty years of age, and shall have been actively engaged in the private security business for at least five years. One of the members appointed at large shall be a representative of a nationally operated security company. Each member shall be licensed or registered with the board or a corporate officer of a licensed company.

C. The board shall be domiciled in Baton Rouge, but shall be authorized to meet elsewhere in the state.

D. Each appointed member shall serve at the pleasure of the governor for a term concurrent with the term of office of the governor appointing him, except that each member shall serve until his successor has been appointed and begins serving.

E. Each appointment by the governor shall be submitted to the Senate for confirmation. No appointee shall serve more than two consecutive terms.

F. In the event of death, resignation, or disability of a member of the board, the governor shall fill the vacancy by appointing a qualified person for the remainder of the unexpired term.

G. Each member of the board shall receive a certificate of appointment from the governor, and before beginning his term of office, shall file with the secretary of state his written oath or affirmation for faithful discharge of his official duty.

H.(1) No member of the board shall receive a per diem but shall be reimbursed for actual expenses when actually attending a meeting of the board or any of its committees, and for time spent on behalf of the board on official business not to exceed ten days in any month.

(2) Additionally, each member shall be reimbursed for all necessary travel and incidental, and clerical expenses incurred in carrying out the provisions of this Chapter and upon approval of the board as evidenced by voucher.

Acts 1984, No. 505, §1, eff. Jan. 1, 1985. Acts 1986, No. 598, §1; Acts 1989, No. 552, §1; Act 1991, No. 315, §1.



RS 37:3274 - Powers, duties, authorities, and responsibilities; meetings; quorum

§3274. Powers, duties, authorities, and responsibilities; meetings; quorum

A. The board shall:

(1) Examine all applicants to be licensed and regulated under the provisions of this Chapter.

(2) Administer a written examination for prospective licensees at least twice each year.

(3) Adopt rules and regulations to govern the practice of private security in the state of Louisiana.

(4) Issue, suspend, modify, or revoke licenses or registration cards to provide private security in the state of Louisiana.

(5) Report to the attorney general of the state of Louisiana all persons violating the provisions of this Chapter.

(6) Elect a chairman and a vice chairman, each to serve two-year terms.

(7) Report annually, no later than March 1, to the governor, the secretary of the department, and the legislature on its activities.

(8) Adopt its official seal.

(9) Investigate alleged violations of the provisions of this Chapter and any rules and regulations adopted by the board.

(10) Govern in accordance with the Louisiana Administrative Procedure Act.

(11) Adopt rules to authorize the assessment of administrative penalties in the form of fines not to exceed five hundred dollars per violation and cost of the board's proceedings.

B. The board may:

(1) Adopt and enforce rules and regulations, bylaws, and rules of professional conduct as the board may deem necessary and proper to regulate private security businesses in the state of Louisiana, to provide for the efficient operation of the board, and otherwise to discharge its duties and powers under this Chapter.

(2) Prescribe and adopt regulations, standards, procedures, and policies governing the manner and conditions under which credit shall be given by the board for participation in a program of continuing professional education such as the board may consider necessary and appropriate to maintain the highest standards of the private security industry in the state of Louisiana.

(3) Authorize any member of the board to make any affidavit necessary for the issuance of any injunction or other legal process authorized under this Chapter or under the rules and regulations of the board.

(4) Issue subpoenas to require attendance and testimony and the production of documents, for the purpose of enforcing the laws relative to the private security industry and securing evidence of violations thereof.

(5) Maintain a current list of all businesses and persons licensed by the board.

(6) Appoint a qualified executive secretary.

(7) Employ clerical assistance necessary to carry out the administrative work of the board.

(8) Employ legal counsel to carry out the provisions of this Chapter, provided that the fees of such counsel and the costs of all proceedings except criminal prosecutions shall be paid by the board from its own funds.

(9) Incur all necessary and proper expenses.

(10) Purchase or otherwise acquire any real or personal property, including making or entering into mortgages, as may be necessary or convenient to the exercise of its powers in order to accomplish the purposes of this Chapter. The board shall take title to and hold such property in its name as an agency of the state.

(11) When a state of emergency has been declared in this state pursuant to R.S. 14:329.6, authorize the operation of out-of-state private security businesses within the state and the use of its employees within the state for the duration of the state of emergency or for a stipulated amount of time after declaration of the state of emergency, not to exceed thirty days from the last day of the declared state of emergency, if the private security business:

(a) Is licensed in another state in which the qualifications, insurance, training, and other similar requirements are at least equal to those required under this Chapter.

(b) Has notified the board that they intend to operate in the state and submits all information requested by the board.

C. The chairman and executive secretary of the board, or in their absence any other member of the board, may administer oaths in the taking of testimony upon any matter appertaining to the duties and powers of the board.

D. The board shall meet quarterly at regular meetings each year. A special meeting may be held at such time and place as specified by the executive secretary on call of the chairman or any four members. The executive secretary shall give written notice of all meetings to the members of the board and to the interested public.

E. A majority of the voting members of the board shall constitute a quorum for all purposes, including the granting or issuance of licenses and the rulemaking and adjudicative functions of the board.

Acts 1984, No. 505, §1, eff. Jan. 1, 1985; Acts 1989, No. 552, §1; Act 1991, No. 315, §1; Acts 1994, 3rd Ex. Sess., No. 96, §1; Acts 2006, No. 206, §1.



RS 37:3275 - Executive secretary; duties

§3275. Executive secretary; duties

The position of executive secretary of the board is hereby created. The executive secretary shall be appointed by the board and shall serve as its chief administrator. He shall not be a member of the board, but shall be a full-time employee of the board, to be paid compensation in an amount to be determined by the board. The executive secretary shall perform such duties as may be prescribed by the board, and shall employ such persons as he deems necessary and fix their compensation. He shall have no financial or business interests, contingent dealings or otherwise, in the security services investigative business, watch, guard, or patrol agency while so employed or for a period of five years thereafter.

Acts 1984, No. 505, §1, eff. Jan. 1, 1985; Acts 1989, No. 552, §1; Act 1991, No. 315, §1.



RS 37:3276 - Qualifications of licensee

§3276. Qualifications of licensee

A. The board shall base the determination of the satisfactory minimum qualifications for licensing on whether or not the applicant meets the following criteria:

(1) Is of good moral character.

(2) Is of legal age.

(3) Is a citizen of the United States.

(4) Meets the suitability qualifications pursuant to R.S. 37:3276.1(A).

(5) Has not been declared by any court of competent jurisdiction incompetent by reason of mental defect or disease which has not been restored.

(6) Does not suffer from habitual drunkenness or from narcotics addiction or dependence.

(7) A corporation seeking a license shall be incorporated under the laws of this state, or shall be duly qualified to do business within this state with a valid certificate of authority issued by the secretary of state, and shall have an agent for service of process designated as required by law.

B. If, in the opinion of the board, the applicant provides inadequate information to allow the board to ascertain whether the applicant satisfies the qualifications for licensing, the applicant shall be required to provide additional information for purposes of the application, or may be required to present himself for an interview for this purpose.

C. An applicant for licensing shall fill out and file with the board an application form provided by the board. The form shall require relevant information about the applicant's character, experience, and background.

D.(1) If the applicant is an individual, the application shall be subscribed and sworn to by such person.

(2) If the applicant is a partnership, the application shall be subscribed and sworn to by each partner.

(3) If the applicant is a corporation, it shall be subscribed and sworn to by at least two principal corporate officers.

(4) Any individual signing a license application shall submit with the license application classifiable impressions of his fingerprints on a form approved by the board.

E. The licensee shall be required to have in effect general liability insurance of at least five hundred thousand dollars with the state of Louisiana named as an additional insured and shall provide to the board a certificate of insurance issued by the carrier.

F. An applicant or qualifying agent for a security business shall have three years of consecutive experience as an employee, manager, or owner of a security company, or three years of experience as a law enforcement officer with any federal, state, local, or United States military law enforcement agency.

G. An applicant is prohibited from soliciting or operating a private security business prior to being issued a license.

Acts 1984, No. 505, §1, eff. Jan. 1, 1985. Acts 1986, No. 803, §1; Acts 1989, No. 552, §1; Act 1991, No. 315, §1; Acts 1992, No. 266, §1; Acts 1997, No. 155, §1; Acts 2006, No. 206, §1; Acts 2008, No. 213, §1; Acts 2014, No. 519, §1.



RS 37:3276.1 - Suitability

§3276.1. Suitability

A. No person may be eligible to apply or be granted a license under the provisions of this Chapter if either of the following applies:

(1) He has been convicted in any jurisdiction of any crime of violence as defined by R.S. 14:2(B).

(2) He has been convicted in any jurisdiction of any other felony offense within ten years prior to the date of the application or less than ten years has elapsed between the date of application and the successful completion or service of any sentence, deferred adjudication, or period of probation or parole for which a full pardon or similar relief has not been granted under the laws of the United States, the state of Louisiana, or any other state or country.

B.(1) No person shall be granted a license under the provisions of this Chapter unless the applicant has demonstrated to the board that he is suitable for licensing. For purposes of this Chapter, suitability means the applicant or licensee is:

(a) A person of good moral character, honesty, and integrity.

(b) A person whose prior activities, arrest, or criminal record if any, reputation, habits, and associations do not pose a threat to the public interest of this state or to the effective regulation of private security companies, and do not create or enhance the dangers of unsuitable, unfair, or illegal practices, methods, and operations in the activities authorized by this Chapter and financial arrangements incidental thereto.

(c) Likely to conduct business as authorized by this Chapter in complete compliance with the provisions of this Chapter.

(d) Not prohibited from making application or disqualified from licensure under the provisions of Subsection A of this Section.

(e) A person who does not owe the state or local governing authority of the parish or municipality in which the company is located any delinquent taxes, penalties, or interest, excluding items under formal appeal or protest as provided by law.

(2) An applicant who is not disqualified from making application or licensure as a result of Subsection A of this Section shall still be required to demonstrate to the board that he otherwise meets the remaining requirements for suitability, particularly those contained in Subparagraphs (1)(a), (b), and (c) of this Subsection. Evidence of or relating to an arrest, summons, charge, or indictment of an applicant, or the dismissal thereof, shall be considered by the board even if the arrest, summons, charge, or indictment results in acquittal, deferred adjudication, probation, parole, or pardon.

C. All licensees and persons required to be qualified under this Chapter shall have a continuing duty to inform the board of any action which they believe would constitute a violation of this Chapter. No person who so informs the board shall be discriminated against by an applicant or licensee because of supplying such information.

D. Every person who has or controls directly or indirectly more than a five percent ownership, income, or profit interest in an entity which has or applies for a license in accordance with the provisions of this Chapter, or who receives more than five percent revenue interest in the form of a commission, finder's fee, loan repayment, or any other business expense related to the private security business, or every person who is an officer or a director of the company, or who has the ability, in the opinion of the board, to exercise a significant influence over the activities of a licensee authorized or to be authorized by this Chapter, shall meet all suitability requirements and qualifications for licensees.

Acts 2006, No. 94, §1; Acts 2008, No. 213, §1.



RS 37:3277 - Investigation; time; procedure

§3277. Investigation; time; procedure

A.(1) After receipt of an application for a license, the board shall conduct an investigation to determine whether the facts set forth in the application are true.

(2) Within sixty days after receipt of an application, the board shall either issue a license to the applicant or notify the applicant of a denial of the license application.

(3) In the event that the board requires additional information from the applicant to complete its investigation, or otherwise to satisfy the requirements of this Chapter, or if the applicant has not submitted all of the required information with the application, the board shall notify the applicant by certified mail of the additional information required and the applicant shall have thirty days from the date of said notice to submit the additional information to the board, or the application shall be denied.

(4) The board shall deny the application for a license if it finds that the applicant, or the qualifying agent, or any of the applicant's owners, partners, or principal corporate officers have committed any of the following:

(a) Violated any of the provisions of this Chapter or the rules and regulations promulgated by the board.

(b) Practiced fraud, deceit, or misrepresentation.

(c) Knowingly made a material misstatement in the application for a license.

(d) Failed to meet the qualifications as outlined in R.S. 37:3276; and any other qualifications set forth in this Chapter and any rules and regulations adopted by the board.

(e) Repealed by Acts 1989, No. 552, §2.

B. The board may refuse to issue a license for good cause shown.

Acts 1984, No. 505, §1, eff. Jan. 1, 1985; Acts 1989, No. 552, §§1, 2; Acts 1997, No. 155, §1.



RS 37:3278 - Examination

§3278. Examination

A. The board shall determine the scope, form, and content of the examinations for licensure. The examination, which shall be written, shall test the applicant's knowledge of the private security business and his ability to apply that knowledge and to assume responsible charge in the practice of private security.

B. All applicants for licensure, regardless of whether the applicant holds a valid license in a state which has comparable licensing requirements, are required to successfully pass the examination for licensure.

Acts 1984, No. 505, §1, eff. Jan. 1, 1985; Acts 2014, No. 519, §1.



RS 37:3279 - Approval, denial; procedure; appeals; prior qualifications

§3279. Approval, denial; procedure; appeals; prior qualifications

A. The procedure of the board in approving or denying an application shall be as follows:

(1) If the application is approved, the board shall notify the applicant in writing that a license will be issued.

(2) If the application is denied, the board shall notify the applicant in writing and shall set forth the grounds for denial.

(3)(a) If the grounds for denial are subject to correction by the applicant, the notice of denial shall so state and the applicant shall be given ten days after receipt of such notice or, upon application, a reasonable additional period of time within which to make the required correction.

(b) If the application is denied, the applicant, within thirty days after receipt of notice of denial from the board, may request a hearing on the denial. Within ten days after the filing of such request for hearing by the applicant, the board shall schedule a hearing to be held after due notice to the applicant. The hearing shall be conducted in accordance with the Administrative Procedure Act.

B. The board shall issue a license to each applicant who meets the requirements of this Chapter, passes satisfactorily the examination administered by the board, and pays the required fee.

C. An applicant who fails an examination may be examined again upon filing a reexamination application and paying the reexamination fee fixed by this Chapter.

D, E. Repealed by Acts 1991, No. 315, §2.

Acts 1984, No. 505, §1, eff. Jan. 1, 1985; Acts 1989, No. 552, §1; Act 1991, No. 315, §§1 and 2; Acts 1997, No. 155, §1.



RS 37:3280 - License form; information; assignment or transfer

§3280. License form; information; assignment or transfer

A. The license, when issued, shall be in a form prescribed by the board and shall include the following:

(1) Name of the licensee.

(2) Business name under which the licensee is to operate.

(3) Addresses of the locations where the licensee is authorized to operate.

(4) Number and date of the license, and its date of expiration.

B.(1) No license shall be assigned or transferred, either by operation of law or otherwise.

(2) If a sale, assignment, transfer, merger, or consolidation of a business licensed under this Chapter is consummated, the purchaser, assignee, transferee, or surviving or new corporation, who is not already a licensee, shall immediately apply for a license on a form prescribed by the board which shall include the general information required of this Chapter.

(3) The purchaser, assignee, transferee, or surviving or new corporation shall be subject to the same general requirements and procedures set forth in this Chapter to the extent such sections are applicable, and may continue the operation of that licensed business until notified by the board of its final decision on the new application for a license.

(4) For good cause shown, the board may extend the period of time for filing the application required.

Acts 1984, No. 505, §1, eff. Jan. 1, 1985.



RS 37:3281 - Posting; unlawful posting; surrender of license

§3281. Posting; unlawful posting; surrender of license

A.(1) Within seventy-two hours after receipt of the license certificate, the licensee shall cause the license certificate to be posted and to be displayed at all times in a conspicuous place in the principal office of the licensee within the state.

(2) Copies of the license certificate shall be displayed at all times in any other office within the state where the licensee transacts business.

(3) Such license certificates, or copies thereof, shall be subject to inspection at all reasonable times by the board.

B. It shall be unlawful for any person holding such a license certificate knowingly and willfully to post such license certificates, or permit such license certificate to be posted, upon premises other than those described in the license certificate, or knowingly and willfully to alter such license certificate.

C.(1) Each license certificate shall be surrendered to the board within seventy-two hours after it has been revoked or after the licensee ceases to do business.

(2) If, however, the board or a court of competent jurisdiction has pending before it any matter relating to the renewal, revocation, or transfer of a license, the licensee shall not be required to surrender the license until the matter has been adjudicated and all appeals have been exhausted.

(3) REPEALED BY ACTS 1991, NO. 315, §2.

Acts 1984, No. 505, §1, eff. Jan. 1, 1985; Act 1991, No. 315, §2.



RS 37:3282 - Notification of changes

§3282. Notification of changes

The licensee shall notify the board within ten days of any change in its officers, directors, or other material change in the information previously furnished or required to be furnished to the board, or immediately upon any occurrence which could reasonably be expected to affect the licensee's right to a license under this Chapter.

Acts 1984, No. 505, §1, eff. Jan. 1, 1985; Act 1991, No. 315, §1.



RS 37:3283 - Security officer and security operations manager registrant; card; application; qualifications; investigation; denial, suspension, or revocation; validity; renewal; change of address

§3283. Security officer and security operations manager registrant; card; application; qualifications; investigation; denial, suspension, or revocation; validity; renewal; change of address

A.(1) Each person who performs the functions and duties of a security officer or security operations manager within this state as defined in this Chapter shall apply to the board for a registration card.

(2) The portion of the board application indicating temporary registration shall be carried by the applicant when he is within the scope of his employment until such time as he receives his permanent registration card from the board.

(3) Individuals required to obtain a registration card under this Chapter shall file for a registration card and, upon completion thereof, the licensee shall immediately forward the application to the board.

(4)(a) Every applicant for a registration card shall make and deliver to the licensee a sworn application in writing upon a form prescribed by the board.

(b) The board shall prescribe by rule the form for such application and procedures for their submission, consideration and disposition, including the fee to accompany the application.

(c) To be eligible to apply for a registration card an individual shall have the same qualifications required of an applicant provided in R.S. 37:3276 but may be a resident alien.

B. Every person required to be registered by the board shall carry his registration card when performing the duties for which he is registered, and it shall be exhibited upon request by any authorized representative of the board or any law enforcement officer. The registration card shall entitle the registrant to perform the duties as described therein as long as the registrant maintains his eligibility under the provisions of this Chapter.

C. The registration card shall bear the name or license number of the employer, an identifying number, photograph, and any other identifying data required by the board. The board shall promulgate rules, in accordance with the Administrative Procedure Act, to create a separate style of registration card for each class of registrant, security officer, or security operations manager to clearly indicate the extent of authority granted by possession of the registration card.

D. After receipt of an application for a registration card, the board shall conduct an investigation to determine whether the facts set forth in the application are true. Actions by the board to approve or deny an application for a registration card shall be the same as that action taken to deny or approve an application for license as provided in R.S. 37:3279.

E.(1) If the board denies, suspends, or revokes a registration card, the cardholder, upon receipt of the notice of denial, suspension, or revocation, shall immediately cease to perform the duties for which he is registered, unless specifically authorized to continue work by order of the board, or by a court of competent jurisdiction within the state.

(2) Both the cardholder and the employer shall be notified by the board of its final action to deny, suspend, or revoke a registration card.

F.(1) Registration cards issued by the board shall be valid for a period of two years. The registrant shall be required to advise the board of any changes in his status or permanent address during the valid period. The cardholder shall file a registration card renewal form with the board not less than thirty days prior to the expiration of the card, together with the fee for renewal. The renewal application shall include a statement by the registrant that the registrant continues to meet the qualifications as set forth by the board.

(2) The board may refuse to renew a registration card, and shall promptly notify the cardholder of its intent to refuse to renew. The cardholder, within fifteen days after receipt of such notice, may request a hearing on such refusal, in the same manner and in accordance with the same procedure as that provided in R.S. 37:3279.

(3) A licensee or employer shall notify the board within ten days after the death or termination of employment of any of its employees who are registrants. Licensees or employers subject to this Chapter shall notify the board within ten days upon receipt of information relating to a registrant's loss of eligibility to hold such a card.

G.(1) Any individual who changes his permanent residence to this state from any other state which the board determines has selection, training, and all other similar requirements at least equal to those required under this Chapter, and who holds a valid registration, commission, identification, or similar card issued by said other state through a licensee which is licensed by this state, and who wishes to continue to be employed by said licensee, may apply for a registration card on a form prescribed by the board upon the payment of a transfer fee. Upon certification by said licensee that such individual has completed the training prescribed by said state, the board shall issue the individual a registration card.

(2) If a person who holds a registration card terminates employment with one employer and is reemployed within thirty calendar days, the new employer, within twenty days of such reemployment shall submit to the board a reapplication on a form prescribed by the board, together with a reapplication fee paid by the new employer. The board shall then issue a new registration card reflecting the name or license number, or both, of the new employer.

(3) The holder of a registration card who terminates employment shall surrender within forty-eight hours the registration card to the former employer. The employer shall return the cancelled registration card to the board within ten calendar days of effective termination date.

H. A registration card shall be subject to expiration and renewal during the period in which the holder of the card is subject to an order of suspension.

Acts 1984, No. 505, §1, eff. Jan. 1, 1985; Acts 1989, No. 552, §1; Act 1991, No. 315, §1; Acts 1995, No. 489, §1; Acts 1997, No. 155, §1; Acts 1999, No. 285, §1; Acts 2008, No. 212, §1.



RS 37:3284 - Training of security officers; requirements

§3284. Training of security officers; requirements

A. The board shall approve all training programs and shall develop training criteria outlining specific curriculum to be used in the instructing and training of all security officers.

B.(1) Any security officer employed after the effective date of this Chapter shall complete, within thirty days of his first work assignment, either eight hours of classroom training or an approved curriculum-based training course under a licensed instructor and successfully pass an examination on the prescribed material which shall include the following topics:

(a) Orientation to R.S. 37:3270 through 3299 and the board's rules and regulations.

(b) Legal powers and limitations of a security officer.

(c) Emergency procedures.

(d) General duties/field notes/report writing.

(2) Armed security officers in addition to the training requirements outlined in Paragraphs (1) and (4) of this Subsection shall complete firearms training and range qualifications, as prescribed by the board, prior to armed work assignment. The nature and extent of firearms training shall be adequately described, approved, and monitored by the board to include at a minimum the following:

(a) Legal limitations on use of weapons.

(b) Handling of a weapon.

(c) Safety and maintenance.

(d) Dim light firing.

(e) A shoot, don't shoot program.

(f) Stress factors.

(3) Marksmanship requirement shall be a minimum of eighty percent on any silhouette target course approved by the board.

(4) Security officers shall have sixty days from the date of the first work assignment to complete either an additional eight hours of classroom training or an approved curriculum-based training course under a licensed instructor, as prescribed by the board, and successfully pass a fifty-question test administered by the licensed instructor by achieving a minimum score of seventy percent.

(5) No more than two of the training requirements provided for in Paragraphs (1), (2), and (4) of this Subsection may be conducted during a twenty-four-hour period.

C. Failure to complete the required training within the prescribed time period may preclude future consideration for a license for a period of one year.

D.(1) All armed security officers must complete an annual firearms retraining course, as prescribed by the board, which includes refresher courses on subjects previously specified, a written test of at least fifty questions, and retraining in firearms instructions, to include minimum marksmanship qualification of eighty percent on an approved silhouette target course approved by the board. The requirement that the test be a written test shall not be cause for an increase in the cost to the security officer of the required refresher course.

(2) Upon a registrant's completion of any training required, the licensed instructor shall furnish to the board a documented training verification form of such completion signed by a licensed instructor within fifteen calendar days from the training.

E. All classroom training required by this Chapter shall be administered by a licensed instructor who:

(1) Is approved by the board.

(2) Meets the qualifications of an applicant as required by R.S. 37:3276(A)(1) through (6);

(3) Has a minimum of three years supervisory experience with a contract security company, proprietary security organization, or with any federal, state, parochial, municipal, or United States military law enforcement agency; or

(4) Degree in administration of justice or the equivalent thereof from an accredited college or university; or

(5) P.O.S.T. certified instructor; or

(6) Teaching certificate issued by the state of Louisiana, Department of Education, or the equivalent thereof, and one year supervisory experience in the security field.

F. All firearms training required by this Chapter shall be administered by a licensed instructor who:

(1) Meets the same qualifications of a classroom instructor as required by Subsection E; and

(2) Has successfully completed training and possesses a National Rifle Association Security or Police Firearms Instructor certificate, or a P.O.S.T. Firearm Instructor Certificate, or a Department of Energy Firearms Instructor Certificate, or certification by a branch of the United States military.

G. A board-licensed instructor may be held accountable for improperly certifying security officers, and upon showing of cause, his license as an instructor may be suspended or revoked.

H. All board-licensed instructors shall be required to carry a minimum of one hundred thousand dollars of general liability insurance with the state of Louisiana named as the additional insured and provide the board with a certificate of insurance as proof of coverage.

I. All applicants who apply to the board to become licensed as an instructor are required to pass a written examination administered by the board. The passing grade of the examination shall be seventy percent.

J. Current and former law enforcement officers or current or former military law enforcement officers who have successfully completed a P.O.S.T. certification and firearms training program or equivalent within one year prior to application may submit proof of such documentation to the board as proof of training, which shall be considered the equivalent of the classroom training for security officers as required in Paragraphs (B)(1), (2), and (4) of this Section, but shall not exempt them from the requirements of Paragraph (D)(1) of this Section.

Acts 1984, No. 505, §1, eff. Jan. 1, 1985; Acts 1989, No. 552, §1; Act 1991, No. 315, §1; Acts 1995, No. 489, §1; Acts 1997, No. 155, §1; Acts 1999, No. 285, §1; Acts 2006, No. 206, §1; Acts 2014, No. 519, §1.



RS 37:3285 - Transportation of firearms

§3285. Transportation of firearms

An armed security officer whose duties require the transporting of a firearm to and from the work assignment and his residence, or between assignments, shall be required to have in his possession an armed registration card issued by the board. This registration card does not permit the carrying of concealed weapons.

Acts 1984, No. 505, §1, eff. Jan. 1, 1985; Acts 1989, No. 552, §1.



RS 37:3286 - Fees

§3286. Fees

A. The board may assess the following schedule of fees, which shall not be refundable:

(1) Company licensee:

(a) Application fee - $20.00.

(b) Examination fee - $50.00.

(c) Reexamination fee - $20.00.

(d) Initial license fee - $400.00.

(e) Renewal license fee - $400.00.

(f) Replacement fee for a lost, destroyed, or mutilated license - $10.00.

(2) Registrant:

(a) Application fee - $30.00.

(b) Renewal fee - $30.00.

(c) Transfer fee - $10.00.

(d) Replacement fee for a lost, destroyed, or mutilated card - $10.00.

(e) Reinstatement fee - $10.00.

(f) Status change fee - $10.00.

(3) Instructor licensee:

(a) Application fee - $20.00.

(b) Inhouse/outside classroom license fee - $100.00.

(c) Inhouse/outside firearms license fee - $150.00.

(d) Transfer application fee - $20.00.

(e) Inhouse/outside classroom renewal license fee - $100.00.

(f) Inhouse/outside firearms renewal license fee - $150.00.

(g) Examination fee - $25.00.

(h) Reexamination fee - $15.00.

(i) Replacement fee for a lost, destroyed, or mutilated license - $10.00.

(j) Inhouse/outside baton instructor fee - $100.00.

(k) Inhouse/outside baton instructor renewal license fee - $100.00.

B. All fees shall be paid by check or money order made payable to the board.

C. Any fees payable by a registrant under this Chapter, or paid by a licensee on the registrant's behalf, or any deposits which may be required by a licensee from a registrant under this Chapter, may be deducted from any wages payable to the registrant by the licensee; provided that such deduction does not reduce the hourly wage below the applicable minimum wage law.

D. After complying with the Administrative Procedure Act, fees may be assessed on licensees and registrants in addition to the above stated fees as may be required to cover administrative costs.

Acts 1984, No. 505, §1, eff. Jan. 1, 1985; Acts 1989, No. 552, §1; Act 1991, No. 315, §1; Acts 2003, No. 412, §1.



RS 37:3287 - Renewal of license, certificate; penalty

§3287. Renewal of license, certificate; penalty

A. A license shall expire annually on the date of issuance unless renewed by payment of the required renewal fee at least thirty days prior to its expiration. The board shall notify the licensee of the renewal at the last known address at least sixty days in advance of the expiration. If a license is not renewed upon its expiration date, it shall be deemed to have lapsed and to be invalid. The delinquent licensee shall apply again for initial licensure.

B. The board shall issue the same number for the renewed license as that number issued for the original license or shall deny renewal within thirty days. The board shall promptly notify the licensee if it refuses to renew the license.

C. The licensee, within fifteen days after receipt of such notice of intent to refuse to renew a license, may request a hearing on such refusal. A licensee shall be permitted to continue to be engaged in business while his renewal application is pending.

Acts 1984, No. 505, §1, eff. Jan. 1, 1985; Acts 1989, No. 552, §1; Act 1991, No. 315, §1.



RS 37:3288 - Administrative penalties

§3288. Administrative penalties

A.(1) Any person who is determined by the board, after reasonable notice and opportunity for a fair and impartial hearing held in accordance with the Administrative Procedure Act, to have committed an egregious act that is a violation of this Chapter or regulation or rule issued thereunder is subject to an administrative penalty of not more than five thousand dollars per violation per day and shall subject such person to revocation of his license. Such egregious acts shall include but not be limited to the following:

(a) Knowingly operating a private security business without meeting the insurance requirements as provided for in this Chapter.

(b) Consistently operating a private security business in violation of the insurance requirements provided for in this Chapter.

(c) Submitting fraudulent documents to the board as required or requested by the board.

(d) Forgery of any documentation submitted to the board.

(e) Operating a private security business without obtaining the required firearms training.

(2) Any person committing any non-egregious acts in violation of this Chapter or any regulation or rule issued thereunder is subject to an administrative penalty of not more than one thousand dollars per violation per day.

B. The board, in accordance with the Administrative Procedure Act, may adopt a schedule of administrative penalties for minor violations that can be assessed by the executive secretary when the violator waives the right to an administrative hearing.

Acts 1984, No. 505, §1, eff. Jan. 1, 1985; Acts 1989, No. 552, §1; Act 1991, No. 315, §1; Acts 2006, No. 198, §1.



RS 37:3289 - Causes for nonissuance, suspension, revocation, or restrictions; fines; reinstatement

§3289. Causes for nonissuance, suspension, revocation, or restrictions; fines; reinstatement

A. The board may refuse to issue or may suspend, revoke, or impose probationary or other restrictions on any license issued under this Chapter for good cause shown which shall include the following:

(1) Conviction of a felony or entry of a plea of guilty or nolo contendere to a felony charge under the laws of the United States of America or of any state.

(2) Deceit or perjury in obtaining any certificate or license issued under this Chapter.

(3) Providing false testimony before the board.

(4) Efforts to deceive or defraud the public.

(5) Professional incompetency or gross negligence.

(6) Rendering, submitting, subscribing, or verifying false, deceptive, misleading, or unfounded opinions or reports.

(7) The refusal of the licensing authority of another state to issue or renew a license, permit, or certificate to practice in that state, or the revocation or suspension of or other restriction imposed on a license, permit, or certificate issued by such licensing authority.

(8) Aiding or abetting a person to evade the provisions of this Chapter or knowingly combining or conspiring with an unlicensed person, or acting as an agent, partner, associate or otherwise, of an unlicensed person with intent to evade provisions of this Chapter.

(9) Violation of any provision of this Chapter or any rules or regulations of the board or rules of professional conduct promulgated by the board.

B. The board, as a probationary condition or as a condition of the reinstatement of any license suspended or revoked hereunder, may require the holder to pay all costs of the board proceedings, including investigators', stenographers', and attorneys' fees and assess administrative penalties not to exceed five hundred dollars per violation.

C. Four concurring votes of the board shall be required for the revocation of any license. Four concurring votes shall be required for suspension of any license or the imposition of costs or fines in excess of five hundred dollars.

D. Any certificate or license suspended, revoked, or otherwise restricted by the board may be reinstated by majority vote of a quorum.

Acts 1984, No. 505, §1, eff. Jan. 1, 1985; Act 1991, No. 315, §1.



RS 37:3290 - Insignias; markings; clothing; restrictions

§3290. Insignias; markings; clothing; restrictions

A.(1) With the exception of sworn peace officers in police uniform, no individual, while performing the duties of a security officer, shall wear or display any badge, insignia, device, shield, patch, or pattern which shall indicate or tend to indicate that he is a sworn peace officer, or which contains or includes the word "police", or the equivalent thereof, or is similar in wording to any law enforcement agency in this state.

(2) A copy of such badges and insignias of the licensee shall be submitted for approval to the board at the time of filing for initial and renewable license application.

(3) Security officer uniforms shall be specifically described and a full length picture of said uniform shall be submitted to the board for approval.

B. No person, while performing any private security services, shall have or utilize any vehicle or equipment displaying the words "police", "law enforcement officer", or the equivalent thereof, or have any sign, shield, marking, accessory, or insignia that may indicate that such vehicle is a vehicle of a public law enforcement agency.

C.(1) Repealed by Acts 1997, No. 155, §2.

(2) All military or police-style uniforms, except for rainwear or other foul weather clothing, shall have affixed over the left breast pocket or on the sleeve of the shirt, blouse, or the outermost garment, and on all caps worn by such persons, badges, or insignias distinct in design from those utilized by law enforcement agencies within the state, and approved by the board.

(3) Suppliers of uniforms shall be prohibited from the sale or rental of uniforms, badges, and insignia of a licensee or law enforcement agency without appropriate certification from such licensees or agencies that the intended purchaser is properly authorized to use those items.

D. An employer may require a reasonable deposit to secure the return of the uniform, weapon, or any equipment provided by the employer, provided that such deduction does not reduce the hourly wage below the applicable minimum wage law.

Acts 1984, No. 505, §1, eff. Jan. 1, 1985; Acts 1989, No. 552, §1; Acts 1997, No. 155, §§1, 2.



RS 37:3291 - Unlawful commissions

§3291. Unlawful commissions

A. It shall be unlawful for any person to knowingly commit any of the following acts:

(1) Provide contract security services without possessing a valid license.

(2) Employ any individual to perform the duties that are regulated by this Chapter, who is not the holder of a valid registration card.

(3) Publish any advertisement, letterhead, circular, statement, or phrase of any sort which suggests that the licensee is an official police agency or any other agency, instrumentality, or division of this state or any of its political subdivisions, or of the federal government.

(4) Issue any badge or shield not in conformance with R.S. 37:3290.

(5) Designate an individual as other than one defined in R.S. 37:3272 to circumvent the requirements of this Chapter.

(6) Knowingly make any false statement or material omission in any application filed with the board.

(7) Falsely represent that a person is the holder of a valid license or registration; or

(8) Violate any provision of this Chapter or any rule or regulation of the board.

(9) Provide security for any obvious criminal conduct.

B. It shall be unlawful for any person to knowingly commit any of the following:

(1) Provide or perform security services without a valid registration card.

(2) Fail to return immediately on demand or within twenty-four hours of termination of employment a firearm issued by an employer.

(3) Carry a firearm in the performance of his duties without a valid registration card.

(4) Fail to return immediately on demand or within seven days of termination of employment any uniform, badge, or other item of equipment issued to the security officer by an employer.

(5) Make any statement which would reasonably cause another person to believe that the security officer functions as a sworn peace officer or other official of this state, or of any of its political subdivisions, or an agency of the federal government.

(6) Fail to comply with the regulations issued by the board, or with any other requirements under the provisions of this Chapter.

(7) Divulge to anyone, other than his employer, or to such persons as his employer may direct, or as may be required by law, any information acquired during such employment that may compromise the security of any premises or assignment to which he shall have been assigned by such employer.

(8) Fail to return to the employer or the board a registration card as required by the provisions of this Chapter.

(9) Possess a license or registration card issued to another person.

(10) Use any uniform, badge, or shield not in conformance with this Chapter.

(11) Provide security for any obvious criminal conduct.

(12) Engage the services of any private security business which does not possess a valid license issued by this board pursuant to the provisions of this Chapter, when such person has received via certified mail or personal service official written notice from the board that the private security business does not possess a valid license to operate pursuant to the provisions of this Chapter.

Acts 1984, No. 505, §1, eff. Jan. 1, 1985; Acts 1989, No. 552, §1; Act 1991, No. 315, §1; Acts 2006, No. 206, §1.



RS 37:3292 - Violations; penalties

§3292. Violations; penalties

A. No person shall engage in the private security business except in accordance with this Chapter and the rules and regulations adopted by the board hereunder.

B. Whoever willfully violates any provisions of this Chapter shall be fined not less than one hundred dollars nor more than five hundred dollars, or imprisoned for not less than ten days nor more than five months, or both.

Acts 1984, No. 505, §1, eff. Jan. 1, 1985; Acts 1989, No. 552, §1.



RS 37:3293 - Cease and desist order; injunctive relief

§3293. Cease and desist order; injunctive relief

A. In addition to or in lieu of the criminal penalties and administrative sanctions provided in this Chapter, the board is empowered to issue an order to any person or firm engaged in any activity, conduct, or practice constituting a violation of any provision of this Chapter, directing such person or firm to forthwith cease and desist from such activity, conduct, or practice. Such order shall be issued in the name of the state of Louisiana, under the official seal of the board.

B. If the person or firm to whom the board directs a cease and desist order does not cease and desist the prohibited activity, conduct, or practice within three working days from service of such cease and desist order by certified mail, the board may seek, in any court of competent jurisdiction and proper venue, a writ of injunction enjoining such person or firm from engaging in any activity, conduct, or practice prohibited by this Chapter.

C.(1) Upon a proper showing by the board that such person or firm has engaged in any activity, conduct, or practice prohibited by this Chapter, the court shall issue a temporary restraining order restraining the person or firm from engaging in unlawful activity, conduct, or practices pending the hearing on a preliminary injunction, and in due course a permanent injunction shall be issued after a hearing, commanding the cessation of the unlawful activity, conduct, or practices complained of, all without the necessity of the board having to give bond as usually required in such cases.

(2) A temporary restraining order, preliminary injunction, or permanent injunction issued hereunder shall not be subject to being released upon bond.

Acts 1984, No. 505, §1, eff. Jan. 1, 1985.



RS 37:3294 - Sole proprietorship, partnership, corporation, association with licensed business

§3294. Sole proprietorship, partnership, corporation, association with licensed business

A. This Chapter shall not prohibit one or more businesses from practicing through a partnership, corporation, or association.

B. In any partnership, corporation, or association whose primary activity consists of providing services regulated by this Chapter, at least one partner or corporate officer shall be licensed as a business under this Chapter.

Acts 1984, No. 505, §1, eff. Jan. 1, 1985; Acts 1989, No. 552, §1.



RS 37:3295 - Fund of the board of private security examiners

§3295. Fund of the board of private security examiners

All fees, administrative fines and cost collected under the provisions of this Chapter shall be paid into the state treasury on or before the twenty-fifth day of the month following their collection and, in accordance with Article VII, Section 9 of the Constitution of Louisiana, shall be credited to the Bond Security and Redemption Fund. Out of the funds remaining in the Bond Security and Redemption Fund, after a sufficient amount is allocated therefrom to pay all obligations secured by the full faith and credit of the state which become due and payable within each fiscal year, the treasurer shall pay an amount equal to the total amount of funds paid into the treasury into a special fund, which is hereby created in the state treasury and designated as the Louisiana State Board of Private Security Examiners Fund. In addition, all other money made available for use as provided in this Chapter shall be credited to this fund.

Acts 1984, No. 505, §1, eff. Jan. 1, 1985; Act 1991, No. 315, §1.



RS 37:3296 - Adoption of rules

§3296. Adoption of rules

The adoption of any rule or regulation, guideline, substantive procedure, or code of conduct shall be subject to the provisions of the Administrative Procedure Act.

Acts 1984, No. 505, §1, eff. Jan. 1, 1985.



RS 37:3297 - Local governmental restrictions; superseded local governmental laws, code, or ordinances

§3297. Local governmental restrictions; superseded local governmental laws, code, or ordinances

A. From and after the effective date of this Chapter, no governmental subdivision of this state shall enact any legislation, code, or ordinance or promulgate any rules or regulations relating to the licensing, training, or regulations of contract security companies other than the imposition of a bona fide business tax.

B. Upon said effective date, any provisions of any legislation, code, or ordinance, or rules promulgated by any local governmental subdivision of this state which relates to licensing, training, or regulation of licensees and registrants, as defined herein, shall be superseded by this Chapter.

Acts 1984, No. 505, §1, eff. Jan. 1, 1985; Acts 1989, No. 552, §1.



RS 37:3298 - Inapplicability

§3298. Inapplicability

A. This Chapter shall not apply to a person or corporation which employs persons who do private security work in connection with the affairs of such employer only and who have an employer-employee relationship with such employer. Neither such persons or corporations nor their employees shall be required to register or be licensed under this Chapter.

B. This Chapter shall not apply to a peace officer employed by a state, parish, or local law enforcement agency who contracts directly with a licensed contract security company or the actual consumer of contract security services to work during his off-duty hours and whose off-duty employment is conducted on an independent contractor basis with such licensed contract security company or consumer of security services. However, nothing herein shall be construed to authorize peace officers to employ non-commissioned peace officers to perform any private security functions as defined in this Subsection.

C. This Chapter shall not be construed to apply to a federal peace officer or federal law enforcement officer.

D. Repealed by Acts 2012, No. 439, §2.

Acts 1984, No. 505, §1, eff. Jan. 1, 1985; Acts 1989, No. 39, §1, eff. June 16, 1989; Acts 1999, No. 331, §1; Acts 2005, No. 166, §1; Acts 2012, No. 439, §§1, 2.



RS 37:3299 - Discharge of firearms

§3299. Discharge of firearms

A. An employee of a security company who discharges a weapon while on duty or traveling to or from duty shall complete and file a board-provided weapons discharge report with the board within seventy-two hours of discharging the weapon.

B. An instructor or trainee who discharges a weapon for any other reason than range qualification during firearms training and range qualifications shall complete and file a board-provided weapons discharge report with the board within seventy-two hours of discharging the weapon.

Acts 2014, No. 519, §1.



RS 37:3301 - Short title; purpose

CHAPTER 48. ATHLETIC TRAINERS

§3301. Short title; purpose

A. This Chapter shall be known and may be cited as the Louisiana Athletic Trainers Law.

B. The purpose of this Chapter is to provide for the protection of public health, safety, and welfare by providing for the licensing and regulation of the practice of athletic trainers in this state.

Acts 1985, No. 288, §1; Acts 2014, No. 418, §1.



RS 37:3302 - Definitions

§3302. Definitions

As used in this Chapter, the following words and phrases have the meanings hereinafter ascribed to them:

(1) "Athlete" means an individual designated as such by the board, an educational institution, a professional athletic organization, or other board-approved organization who participates in an athletic activity sponsored by such institution or organization.

(2) "Athletic trainer" means an individual licensed by the board as an athletic trainer with the specific qualifications set forth in R.S. 37:3306.1 who, under the general supervision of a physician, carries out the practice of prevention, emergency management, and physical rehabilitation of injuries and sports-related conditions incurred by athletes. In carrying out these functions, the athletic trainer shall use whatever physical modalities are prescribed by a team physician or consulting physician, or both.

(3) "Board" means the Louisiana State Board of Medical Examiners.

(4) "Board-approved organization" means one of the following:

(a) Approved organization, including but not limited to the Amateur Athletic Union, the International Olympic Committee and its affiliates, the Pan American Sports Organization, the National Collegiate Athletic Association, the National Association of Intercollegiate Athletics, college and university intramural sports, and sports events of the National Federation of State High School Associations.

(b) An organization, whose athletic activity meets one or more of the following:

(i) Has an officially-designated coach or individual who has the responsibility for athletic activities of the organization.

(ii) Has a regular schedule of practices or workouts that are supervised by an officially-designated coach or individual.

(iii) Is an activity generally recognized as having an established schedule of competitive events or exhibitions.

(iv) Has a policy that requires documentation of having a signed medical clearance by a licensed physician or other board authorized health care provider as a condition for participation for the athletic activities of the organization.

(5) "BOC" means the Board of Certification, Inc. or its successor.

(6) "CAATE" means the Commission on Accreditation of Athletic Training Education or its successor.

(7) "Educational institution" means a university, college, junior college, high school, junior high school, or grammar school, whether public or private.

(8) "Emergency management" means the care given to an injured athlete under the general supervision of the team or consulting physician. To accomplish this care, an athletic trainer may use such methods as accepted first aid procedures approved by the American Red Cross, the American Heart Association, or protocol previously established by the athletic trainer and the team or consulting physicians.

(9) "General supervision" means the service is furnished under a physician's overall direction and control, but the physician's presence shall not be required during the provision of service.

(10) " Physician" means a person licensed to practice medicine by the board in the state who is qualified by training and experience to supervise an athletic trainer.

(11) "Physical rehabilitation" means the care given to athletes following injury and recovery. These treatments and rehabilitation programs may consist of preestablished methods of physical modality use and exercise as prescribed by a team physician, consulting physician, or both. Physical rehabilitation also includes working cooperatively with and under the general supervision of a physician with respect to the following:

(a) Reconditioning procedures.

(b) Operation of therapeutic devices and equipment.

(c) Fitting of braces, guards, and other protective devices.

(d) Referrals to other physicians, auxiliary health services, and institutions. Referrals will be made with the agreement of the athlete or, in the case of a minor, with the agreement of a parent or guardian except when circumstances require emergency transfer and the parent or guardian is unavailable.

(12) "Practice of prevention" shall include but is not limited to the following:

(a) Working cooperatively with supervisors and coaches in establishing and implementing a program of physical conditioning for athletes.

(b) Applying protective or injury-preventive devices such as taping, padding, bandaging, strapping, wrapping, or bracing.

(c) Working cooperatively with supervisors, coaches, and a team physician or consulting physician in the selection and fitting of protective athletic equipment for each athlete and constantly monitoring that equipment for safety.

(d) Counseling and advising supervisors, coaches, and athletes on physical conditioning and training such as diet, flexibility, rest, and reconditioning.

Acts 1985, No. 288, §1; Acts 2014, No. 418, §1.



RS 37:3303 - Louisiana State Board of Medical Examiners; powers and duties

§3303. Louisiana State Board of Medical Examiners; powers and duties

A. In addition to the powers and authority established by R.S. 37:1270, the board shall:

(1) Keep a record of its proceedings regarding the regulation and licensure of athletic trainers.

(2) Keep a complete roster of all licensed athletic trainers and make a copy of the roster available to any person requesting it on payment of a fee established by the board as sufficient to cover the costs of the roster.

(3) License athletic trainers in a manner consistent with the provisions of this Chapter.

(4) Adopt rules and regulations necessary for the performance of its duties.

(5) Prescribe application forms for licensure.

(6) Establish guidelines for athletic trainers in the state.

(7) Approve, deny, revoke, suspend, probate, and renew licensure of a duly qualified applicant.

(8) Conduct administrative hearings on the denial, suspension, revocation, or refusal to issue or renew a license.

B. The board shall require continuing education units to maintain licensure.

C. The board shall, pursuant to the authority granted in R.S. 37:1281(A)(2), establish and collect fees in accordance with its rules for the purposes of carrying out the provisions of this Chapter.

D. The fees collected pursuant to the provisions of this Chapter shall be deposited in the treasury of the Louisiana State Board of Medical Examiners.

Acts 1985, No. 288, §1; Acts 2014, No. 418, §1.



RS 37:3304 - Exemptions from civil liability

§3304. Exemptions from civil liability

A. There shall be no liability on the part of and no action for damages against any member of the board or its agents or employees in any civil action for any act performed in good faith in the execution of his duties under this Chapter.

B. No person, committee, association, organization, firm, or corporation shall be held liable for damages pursuant to any law of the state of Louisiana or any political subdivision thereof for providing information to the board without malice and under the reasonable belief that such information is accurate, whether providing such information as a witness or otherwise.

Acts 1985, No. 288, §1; Acts 2014, No. 418, §1.



RS 37:3305 - Repealed by Acts 2014, No. 418, §2

§3305. Repealed by Acts 2014, No. 418, §2.



RS 37:3305.1 - Prohibited activities; false representation

§3305.1. Prohibited activities; false representation

A. A person who is not licensed pursuant to this Chapter as an athletic trainer or whose license has been suspended or revoked shall not perform any of the following:

(1) Activities of an athletic trainer as defined in this Chapter.

(2) Use in connection with his name or place of business the words "trainer", "licensed athletic trainer", "athletic trainer", "certified athletic trainer", "teacher/trainer", "first aid trainer", "sports trainer", "sports medic", the abbreviations "LAT", "ATC", "AT", or any other words, letters, abbreviations, or insignia indicating or implying that he is an athletic trainer, or in any way, orally, in writing, in print or by sign, directly or by implication, represent himself as an athletic trainer.

B. However, nothing in this Chapter shall prevent an assigned athletic coach from administering and supervising his normal sports activities.

Acts 2014, No. 418, §1.



RS 37:3306 - Repealed by Acts 2014, No. 418, §2.

§3306. Repealed by Acts 2014, No. 418, §2.



RS 37:3306.1 - Qualifications

§3306.1. Qualifications

A. A person who applies for an athletic trainer license shall possess all of the following qualifications:

(1) A certificate issued by the BOC evidencing the successful passage of the BOC Certification Examination or its successor.

(2) A degree in athletic training from a CAATE accredited program, or such comparable degree accepted by the BOC and approved by the board.

(3) Good moral character as determined by rules established by the board.

B.(1) Any person certified by the board as a certified athletic trainer on the effective date of this Subsection shall be issued a license by the board, without meeting the requirements of Subsection A of this Section, upon the submission of a renewal license application and payment of the applicable renewal fee to the board.

(2) After a period of one year from the effective date of this Subsection, no athletic trainer shall be licensed pursuant to the provisions of R.S. 37:3306.1(B)(1).

Acts 2014, No. 418, §1.



RS 37:3307 - Requirements for licensure

§3307. Requirements for licensure

A. A person who wishes to apply for an athletic trainer license shall apply to the board in a manner prescribed by the board.

B. The applicant shall be entitled to an athletic trainer's license if he possesses the qualifications enumerated in R.S. 37:3306.1 and the rules and regulations established by the board, pays the license fee established by the board, and has not committed an act which constitutes grounds for denial of a license under R.S. 37:3308.1.

C. Every license issued under this Chapter shall expire and become null and void unless renewed annually in accordance with the procedure established by the board and upon payment of the renewal fee.

Acts 1985, No. 288, §1; Acts 2014, No. 418, §1.



RS 37:3308 - Repealed by Acts 2014, No. 418, §2.

§3308. Repealed by Acts 2014, No. 418, §2.



RS 37:3308.1 - Causes for denial, revocation, or suspension; imposition of restrictions; costs; fines

§3308.1. Causes for denial, revocation, or suspension; imposition of restrictions; costs; fines

A. The board may refuse to issue a license to an applicant or may suspend, or revoke or impose probationary terms, conditions, or restrictions on any license issued pursuant to this Chapter if any of the following is applicable to the licensee or applicant:

(1) Has been convicted of or entered a plea of guilty or nolo contendere to a criminal charge constituting a felony under the laws of Louisiana, of the United States, or of the state in which such conviction or plea was entered.

(2) Has been convicted of or entered a plea of guilty or nolo contendere to any criminal charge arising out of or in connection with the practice of an athletic trainer.

(3) Commits perjury, fraud, deceit, misrepresentation, or concealment of material facts in obtaining a license to practice as an athletic trainer.

(4) Provides false testimony before the board or provides false sworn information to the board.

(5) Engages in habitual or recurring abuse of drugs, including alcohol, which affect the central nervous system and which are capable of inducing physiological or psychological dependence.

(6) Solicits patients or self-promotion through advertising or communication, public or private, which is fraudulent, false, deceptive, or misleading.

(7) Makes or submits false, deceptive, or unfounded claims, reports, or opinions to any patient, insurance company, indemnity association, company, individual, or governmental authority for the purpose of obtaining anything of economic value.

(8) Demonstrates cognitive or clinical incompetency.

(9) Engages in unprofessional conduct.

(10) Engages in continuing or recurring practice which fails to satisfy the prevailing and usually accepted standards of practice as an athletic trainer in this state.

(11) Knowingly performs any act which in any way assists an unlicensed person to practice as an athletic trainer, or having professional connection with or lending one's name to an illegal practitioner.

(12) Pays or gives anything of economic value to another person, firm, or corporation to induce the referral of injured athletes to an athletic trainer.

(13) Has been interdicted by due process of law.

(14) Is unable to practice as an athletic trainer with reasonable competence, skill, or safety to patients because of mental or physical illness, condition, or deficiency, including but not limited to deterioration through the aging process or excessive use or abuse of drugs, including alcohol.

(15) Refuses to submit to an examination and inquiry by an examining committee of physicians appointed by the board to inquire into the applicant's or licensee's physical or mental fitness and ability to practice as an athletic trainer with reasonable skill or safety.

(16) Practices or otherwise engages in any conduct or functions beyond the scope of practice of an athletic trainer as defined by this Chapter or the board's rules.

(17) Has been subjected to the refusal of the licensing authority or another state to issue or renew a license, permit, or certificate to practice as an athletic trainer in that state, or the revocation, suspension, or other restriction imposed on a license, permit, or certificate issued by such licensing authority which prevents, restricts, or conditions practice, or the surrender of a license, permit, or certificate issued by another state when criminal or administrative charges are pending or threatened against the holder of such license, permit, or certificate.

(18) Has been subjected to denial, revocation, suspension, probation, or other disciplinary sanction from the BOC or its successor for violation of the standards of professional practice.

(19) Violated any rules and regulations of the board, or any provisions of this Chapter.

B. The board may, as part of a decision, consent order, or other agreed order, require the applicant or license holder to pay all costs of the board's proceedings and a fine not to exceed one thousand dollars.

Acts 2014, No. 418, §1.



RS 37:3309 - Repealed by Acts 2014, No. 418, §2.

§3309. Repealed by Acts 2014, No. 418, §2.



RS 37:3309.1 - Hearing; consent order

§3309.1. Hearing; consent order

A. Denial, refusal to renew, suspension, or revocation of a license, or the imposition of probationary terms, conditions, or restrictions upon a licensee, may be ordered by the board in a decision made after a hearing in accordance with procedures established by the Administrative Procedure Act, R.S. 49:950 et seq. or by consent of the parties.

B. Any license suspended, revoked, or otherwise restricted may be reinstated by the board.

Acts 2014, No. 418, §1.



RS 37:3310 - Repealed by Acts 2014, No. 418, §2.

§3310. Repealed by Acts 2014, No. 418, §2.



RS 37:3311 - Exemptions

§3311. Exemptions

A. No provision of this Chapter shall be construed to limit or prevent any person duly licensed or certified under the laws of this state from practicing the profession for which he is licensed or certified.

B. The provisions of this Chapter shall not apply to any athletic trainer who is employed in another state by an educational institution or athletic organization when he accompanies the athletes or team of such institution or organization into this state for the purpose of an athletic contest.

C. The provisions of this Chapter shall not apply to any athletic training student pursuing a course of study leading to a degree in athletic training at an institution whose program is accredited, recognized, or approved by the CAATE, if such activities and services constitute a part of a supervised course of study and the individual's status is designated by a title which clearly indicates his status as an "athletic training student".

Acts 1985, No. 288, §1; Acts 2014, No. 418, §1.



RS 37:3312 - Penalty

§3312. Penalty

Any person who violates any provision of this Chapter shall be guilty of a misdemeanor and shall be punished by a fine of not less than twenty-five dollars, nor more than five hundred dollars, or be imprisoned in parish jail for not more than six months, or both.

Acts 1985, No. 288, §1.



RS 37:3313 - Display of license

§3313. Display of license

A license and renewal issued pursuant to the provisions of this Chapter shall be conspicuously displayed in the principal office of the licensee. Licensees shall, upon request, present proof of state licensure when engaged in professional activities as a licensed athletic trainer (LAT).

Acts 2014, No. 418, §1.



RS 37:3351 - RESPIRATORY THERAPISTS

CHAPTER 49. RESPIRATORY THERAPISTS

§3351. Purpose

The legislature hereby declares that in order to safeguard the health, safety, and welfare of the people of this state against the unauthorized, unqualified, and improper practice of respiratory therapy it is necessary to provide for the regulation of persons offering respiratory services to the public.

Acts 1985, No. 408, §1.



RS 37:3352 - Short title

§3352. Short title

This Chapter shall be known and may be cited as the Respiratory Therapy Practice Act.

Acts 1985, No. 408, §1.



RS 37:3353 - Definitions

§3353. Definitions

As used in this Chapter, unless the context clearly states otherwise:

(1) "Board" means the Louisiana State Board of Medical Examiners established in R.S. 37:1263.

(2) "Licensed respiratory therapist" or "LRT" means a person who is licensed by the board to practice respiratory therapy under the qualified medical direction and supervision of a physician.

(3) "Physician" means a person who is licensed by the board to practice medicine in this state.

(4) "Respiratory care" is synonymous with the term "respiratory therapy" as defined in this Chapter.

(5) "Respiratory therapy" means the allied health specialty practiced under the direction and supervision of a physician involving the assessment, treatment, testing, monitoring, and care of persons with deficiencies and abnormalities of the cardiopulmonary system. Such therapy includes but is not limited to the following activities conducted upon a prescription or other order of a physician, advanced practice registered nurse, or physician assistant howsoever communicated and duly recorded:

(a) Application and monitoring of oxygen therapy, invasive and noninvasive ventilatory therapy, mechanical ventilation, bronchial hygiene therapy, and cardiopulmonary rehabilitation and resuscitation.

(b) Insertion and care of airways.

(c) Institution of any type of physiologic monitoring applicable to respiratory therapy, including but not limited to cardiopulmonary and neurological processes related to such diseases.

(d) Insertion and care of peripheral arterial lines.

(e) Administration of noncontrolled drugs and medications common to respiratory therapy that have been dispensed by a pharmacist and prescribed by a physician, advanced practice registered nurse, or physician assistant to be administered by a licensed respiratory therapist as defined in this Chapter. Nothing in this Chapter shall be construed to authorize the administration of sedatives, hypnotics, anesthetics or paralytic agents, or intravenous administration of medications, with the exception of the administration of medications necessary during cardiopulmonary arrest by a licensed respiratory therapist certified in Advanced Cardiac Life Support (ACLS), Pediatric Advanced Life Support (PALS), or a Neonatal Resuscitation Program (NRP).

(f) Pulmonary assessment, testing techniques, and therapy modification required for implementation of physician-approved respiratory therapy protocols.

(g) Administration of medical gases and environmental control systems and their apparatus, including hyperbaric oxygen therapy.

(h) Administration of humidity and aerosol therapy.

(i) Application of chest pulmonary therapy and associated broncho-pulmonary hygiene techniques.

(j) Institution of physician-approved, patient-driven respiratory therapy protocols in emergency situations in the absence of a physician.

(k) Supervision of students.

(l) Performance of specific procedures and diagnostic testing relative to respiratory therapy that are ordered by a physician, advanced practice registered nurse, or physician assistant to assist in diagnosis, monitoring, treatment, and research, including:

(i) Drawing arterial, venous, and capillary blood samples and other body fluids for analysis to determine laboratory values to be performed on blood gas instrumentation.

(ii) Collection of sputum and other body fluids for analysis.

(iii) Procedures involved in patient preparation and assisting a physician who is in attendance with invasive procedures related to respiratory therapy, including but not limited to bronchoscopy, chest tube insertion, and tracheotomy.

(iv) Measurement of expired gases in the performance of cardiopulmonary function tests common to respiratory therapy.

(v) Starting of intravenous lines for the purpose of administering fluids pertinent to the practice of respiratory therapy in a special procedure area under the order of a physician, advanced practice registered nurse, or physician assistant.

(m) Transcription and implementation of physician, advanced practice registered nurse, or physician assistant orders pertinent to the practice of respiratory therapy to be provided by a licensed respiratory therapist.

(n) Instruction of patient, family, and caregivers in the prevention, management, and therapeutic modalities related to respiratory therapy for patients in any setting.

(6) "Respiratory therapy education program" means a program of respiratory therapy studies accredited by the Commission on Accreditation of Allied Health Education Programs (CAAHEP), in collaboration with the Committee on Accreditation for Respiratory Care (CoARC), or their predecessor or successor organizations or an equivalent program approved by the board.

Acts 1985, No. 408, §1; Acts 1995, No. 802, §1; Acts 2007, No. 142, §2.



RS 37:3354 - Licensure required; qualifications

§3354. Licensure required; qualifications

A. No person shall practice respiratory therapy as defined in this Chapter in this state unless licensed in accordance with the provisions of this Chapter.

B. In order to obtain a license to practice respiratory therapy, an applicant shall demonstrate to the satisfaction of the board that he:

(1) Is of good moral character.

(2) Is at least eighteen years of age and a high school graduate or has the equivalent of a high school diploma.

(3) Is a graduate of a respiratory therapy education program.

(4)(a) Holds current credentials as a certified or registered respiratory therapist granted by the National Board for Respiratory Care or its predecessor or successor organization or equivalent credentials on the basis of examination and training approved by the board; or

(b) Holds a current, unrestricted license to practice respiratory therapy issued by the licensing authority of another state, the District of Columbia, or a territory of the United States, whose requirements for licensure are considered by the board to exceed or be equivalent to those of the state of Louisiana and who otherwise meets the requirements provided by this Chapter and established by the board.

(5) Has paid all fees and satisfied all requirements of this Chapter and the board's rules.

C.-E. Repealed by Acts 2007, No. 142, §3.

Acts 1985, No. 408, §1; Acts 2007, No. 142, §§2 and 3.



RS 37:3355 - Powers and duties of the board

§3355. Powers and duties of the board

The board shall:

(1) Establish and publish minimum standards of respiratory therapy practice in accordance with those developed and accepted by the profession.

(2) Approve, deny, revoke, suspend, and renew licensure of duly qualified applicants.

(3) Adopt, promulgate, revise, and enforce rules and regulations that the board may deem necessary to ensure the competency of applicants, the protection of the public, and proper administration of this Chapter in accordance with the Administrative Procedure Act.

(4) Conduct hearings on charges calling for the denial, suspension, revocation, or refusal to renew a license.

Acts 1985, No. 408, §1; Acts 2007, No. 142, §2.



RS 37:3356 - Respiratory Care Advisory Committee; creation; duties

§3356. Respiratory Care Advisory Committee; creation; duties

A.(1) The Respiratory Care Advisory Committee (committee) is hereby created and shall be composed of ten members appointed by the governor to assist the board in the administration of the provisions of this Chapter.

(2)(a) Six members of the committee shall be respiratory therapists licensed by the board to practice respiratory therapy in this state and selected from a list of names submitted by the Louisiana Society of Respiratory Therapy.

(b) Two members of the committee shall be physicians engaged in the practice of pulmonary or critical care medicine and selected from a list of names submitted by the Louisiana State Medical Society.

(c) One member of the committee shall be a hospital administrator selected from a list of names submitted by the Louisiana Hospital Association.

(d) One member of the committee shall be a citizen of Louisiana who is not employed in the delivery of health care.

B.(1) The nominating organizations shall submit their lists of nominees at the request of the governor.

(2) Members shall serve at the pleasure of the appointing governor. Each appointment by the governor shall be submitted for Senate confirmation.

C. A vacancy in an unexpired term shall be filled in the manner of original appointment.

D. A majority of the members of the committee shall elect a chairman.

E. The committee shall meet no less than quarterly at a time and place to be determined by the chairman of the committee. A majority of the members of the committee shall constitute a quorum for the transaction of all business.

F. Each member shall receive a per diem of fifty dollars per day and be reimbursed for travel expenses incurred in attendance at meetings and other official business on behalf of the committee or the board. Such compensation shall be paid from funds derived from fees as provided in R.S. 37:3359.

G. The committee shall:

(1) Advise the board on issues affecting applicants for licensure and regulation of respiratory therapy in the state.

(2) Provide advice and recommendations to the board regarding the modification, amendment, and supplementation of rules, regulations, standards, policies, and procedures for respiratory therapy licensure and practice.

(3) Serve as liaison between and among the board, licensed respiratory therapists, and professional organizations.

(4) Review and advise the board on issues affecting requests for temporary licenses.

(5) Conduct audits on applications to ensure satisfactory completion of continuing education and competency as specified by the board's rules.

(6) Perform such other functions and provide such additional advice and recommendations as may be requested by the board.

Acts 1985, No. 408, §1; Acts 1989, No. 211, §1, eff. June 26, 1989; Acts 2007, No. 142, §2.



RS 37:3357 - Issuance and renewal of license

§3357. Issuance and renewal of license

A. The board shall issue a respiratory therapist license to any person who meets the qualifications provided for in this Chapter and the rules and regulations of the board and who pays the respective license fees fixed by the board.

B. Any person who is issued a license as a respiratory therapist under the provisions of this Chapter may use the words "licensed respiratory therapist" or may use the letters "LRT" in connection with his name to denote licensure. A respiratory therapist licensed by the board, who is currently certified or registered by, and in good standing with, the National Board for Respiratory Care, may identify such credentials with his name by the title "licensed respiratory therapist-certified" or "licensed respiratory therapist-registered" or the letters "LRT-C" or "LRT-R".

C. A license issued under the provisions of this Chapter shall be subject to annual renewal and shall expire and become null and void unless renewed in the manner prescribed by the board.

Acts 1985, No. 408, §1; Acts 1989, No. 211, §1, eff. June 26, 1989; Acts 1995, No. 802, §1; Acts 2007, No. 142, §2.



RS 37:3357.1 - Continuing education requirement

§3357.1. Continuing education requirement

A. Every applicant for license renewal shall have completed in the prior twelve months at least ten hours of continuing education courses that are approved by the board in consultation with the Respiratory Care Advisory Committee.

B. The board shall develop and maintain appropriate rules to reflect the annual continuing education requirement. The committee, at the direction of the board, shall further conduct regular audits to verify that applicants have fulfilled the continuing education requirement. Any applicant found to have submitted insufficient or false information relative to this requirement, within ninety days after being requested to do so, shall submit documentation verifying that he has fulfilled this requirement. The board shall suspend the license of any respiratory therapist who fails to provide such documentation within such time.

Acts 2007, No. 142, §2.



RS 37:3357.2 - Reinstatement of license

§3357.2. Reinstatement of license

A license that has expired without renewal may be reinstated by the board, provided the applicant is otherwise eligible under the provisions of this Chapter, pays the applicable fees, and satisfies the continuing education requirement and such other requirements as may be established by the board.

Acts 2007, No. 142, §2.



RS 37:3357.3 - Temporary license

§3357.3. Temporary license

A. The board may issue a six-month temporary license as a respiratory therapist to persons who have completed a respiratory therapy education program, applied for and are awaiting examination with the National Board for Respiratory Care, and filed an application for licensure with the board. A temporary license shall expire and become null and void upon the earlier of:

(1) The date on which the board acts on the application following notification of the successful completion of the examination; or

(2) Six months from the date of issuance.

B. A temporary license shall not be renewable and may be restricted or limited by the board. Exceptions may be made at the discretion of the board based upon an appeal identifying extenuating circumstances.

Acts 2007, No. 142, §2.



RS 37:3357.4 - Work permit

§3357.4. Work permit

A. The board may grant a work permit to practice respiratory therapy, effective for a period of sixty days, to either of the following:

(1) An applicant currently credentialed by the National Board of Respiratory Care who has filed an application for licensure with the board.

(2) A graduate of a respiratory therapy educational program who has applied for and is awaiting examination by the National Board of Respiratory Care and who has filed an application for licensure with the board.

B. A work permit may not be renewed.

Acts 2007, No. 142, §2.



RS 37:3358 - Causes for nonissuance, suspension, revocation, or refusal to renew

§3358. Causes for nonissuance, suspension, revocation, or refusal to renew

A. The board may deny, refuse to renew, suspend, revoke, or impose probationary conditions on a license if the licensee or applicant for license has been found guilty of unprofessional conduct which has endangered or is likely to endanger the health, welfare, or safety of the public. Such unprofessional conduct shall include:

(1) Obtaining a license by means of fraud, misrepresentation, or concealment of material facts.

(2) Violating the code of ethics adopted and published by the American Association for Respiratory Therapy.

(3) Conviction or entry of a plea of guilty or nolo contendere to a criminal charge constituting a felony under the laws of Louisiana, of the United States, or of the state in which such conviction or plea was entered.

(4) Conviction or entry of a plea of guilty or nolo contendere to any criminal charge arising out of or in connection with the practice of respiratory therapy.

(5) Perjury, fraud, deceit, misrepresentation, or concealment of material facts in obtaining a license to practice respiratory therapy.

(6) Providing false testimony before the board or providing false sworn information to the board.

(7) Habitual or recurring abuse of drugs, including alcohol, which affect the central nervous system and which are capable of inducing physiological or psychological dependence.

(8) Solicitation of patients or self-promotion through advertising or communication, public or private, which is fraudulent, false, deceptive, or misleading.

(9) Making or submitting false, deceptive, or unfounded claims, reports, or opinions to any patient, insurance company, indemnity association, company, individual, or governmental authority for the purpose of obtaining any thing of economic value.

(10) Cognitive or clinical incompetency.

(11) Continuing or recurring practice which fails to satisfy the prevailing and usually accepted standards of respiratory therapy in this state.

(12) Knowingly performing any act which in any way assists an unlicensed person to practice respiratory therapy, or having professional connection with or lending one's name to an illegal practitioner.

(13) Paying or giving any thing of economic value to another person, firm, or corporation to induce the referral of patients to a respiratory therapist.

(14) Interdiction by due process of law.

(15) Inability to practice respiratory therapy with reasonable competence, skill, or safety to patients because of mental or physical illness, condition, or deficiency, including but not limited to deterioration through the aging process or excessive use or abuse of drugs, including alcohol.

(16) Refusal to submit to an examination and inquiry by an examining committee of physicians appointed by the board to inquire into the licensee's physical or mental fitness and ability to practice respiratory therapy with reasonable skill or safety to patients.

(17) Practicing or otherwise engaging in any conduct or functions beyond the scope of respiratory therapy as defined by this Chapter or the board's rules.

(18) Refusal of the licensing authority of another state to issue or renew a license, permit, or certificate to practice respiratory therapy in that state, or the revocation, suspension, or other restriction imposed on a license, permit, or certificate issued by such licensing authority which prevents, restricts, or conditions practice in that state, or the surrender of a license, permit, or certificate issued by another state when criminal or administrative charges are pending or threatened against the holder of such license, permit, or certificate.

(19) Violation of any rules and regulations of the board or any provisions of this Chapter.

B. Denial, refusal to renew, suspension, or revocation of a license, or the imposition of probationary conditions upon a licensee may be ordered by the board in a decision made after a hearing in the manner provided by the policies which shall be adopted by the board or by consent of the parties. Any license suspended, revoked, or otherwise restricted may be reinstated by the board.

C. The board shall have authority to establish policies regarding denial, suspension, revocation, or refusal to renew an application. Such policies shall be adopted in accordance with the provisions of the Louisiana Administrative Procedure Act.

D. A license suspended pursuant to this Section shall be subject to all requirements for renewal during a period of suspension.

Acts 1985, No. 408, §1; Acts 2007, No. 142, §2.



RS 37:3359 - Fees

§3359. Fees

The board, under its authority established in R.S. 37:1281, shall fix fees for the purpose of administering the provisions of this Chapter in a manner established by its rules.

Acts 1985, No. 408, §1; Acts 2007, No. 142, §2.



RS 37:3360 - False representation of licensure prohibited

§3360. False representation of licensure prohibited

A. Any person who is not licensed under the provisions of this Chapter or whose license has been suspended or revoked shall not engage in the practice of respiratory therapy in this state or use in connection with his name the words "licensed respiratory therapist", the letters "LRT", or any other words, letters, abbreviation, or insignia indicating in any way, directly or by implication, that he is a licensed respiratory therapist.

B. Whoever violates the provisions of this Chapter shall be fined not more than one thousand dollars or be imprisoned for not more than six months, or both.

Acts 1985, No. 408, §1; Acts 2007, No. 142, §2.



RS 37:3361 - Persons and practices not affected

§3361. Persons and practices not affected

Nothing in this Chapter shall be construed as preventing or restricting the practice, services, or activities of:

(1) Any person licensed in this state by any other law from engaging in the profession or occupation for which he is licensed.

(2) Any person employed as a respiratory therapist by the United States government if such person provides respiratory therapy solely under the direction or control of the United States governmental organization by which he is employed.

(3) Any student pursuing a course of study in an approved respiratory therapy education program, provided that such respiratory therapy practices, activities, and services are necessary to meet the requirements of the program. Any such student shall be referred to as a "student respiratory therapist" and shall use the letters "SRT" during clinical training to denote his status as a student or trainee.

(4) Any person not licensed as a respiratory therapist who may be employed in a pulmonary testing laboratory or physician's office, provided such practice is confined to that laboratory or office under the direction and immediate supervision of a licensed physician.

Acts 1985, No. 408, §1; Acts 1989, No. 211, §1, eff. June 26, 1989; Acts 2007, No. 142, §2.



RS 37:3371 - Repealed by Acts 2004, No. 803, §5, eff. July 8, 2004.

CHAPTER 50. SUBSTANCE ABUSE COUNSELORS

§3371. Repealed by Acts 2004, No. 803, §5, eff. July 8, 2004.



RS 37:3372 - Repealed by Acts 2004, No. 803, §5, eff. July 8, 2004.

§3372. Repealed by Acts 2004, No. 803, §5, eff. July 8, 2004.



RS 37:3373 - Repealed by Acts 2004, No. 803, §5, eff. July 8, 2004.

§3373. Repealed by Acts 2004, No. 803, §5, eff. July 8, 2004.



RS 37:3374 - Repealed by Acts 2004, No. 803, §5, eff. July 8, 2004.

§3374. Repealed by Acts 2004, No. 803, §5, eff. July 8, 2004.



RS 37:3375 - Repealed by Acts 2004, No. 803, §5, eff. July 8, 2004.

§3375. Repealed by Acts 2004, No. 803, §5, eff. July 8, 2004.



RS 37:3376 - Repealed by Acts 2004, No. 803, §5, eff. July 8, 2004.

§3376. Repealed by Acts 2004, No. 803, §5, eff. July 8, 2004.



RS 37:3376.1 - Repealed by Acts 2004, No. 803, §5, eff. July 8, 2004.

§3376.1. Repealed by Acts 2004, No. 803, §5, eff. July 8, 2004.



RS 37:3377 - Repealed by Acts 2004, No. 803, §5, eff. July 8, 2004.

§3377. Repealed by Acts 2004, No. 803, §5, eff. July 8, 2004.



RS 37:3378 - Repealed by Acts 2004, No. 803, §5, eff. July 8, 2004.

§3378. Repealed by Acts 2004, No. 803, §5, eff. July 8, 2004.



RS 37:3379 - Repealed by Acts 2004, No. 803, §5, eff. July 8, 2004.

§3379. Repealed by Acts 2004, No. 803, §5, eff. July 8, 2004.



RS 37:3380 - Repealed by Acts 2004, No. 803, §5, eff. July 8, 2004.

§3380. Repealed by Acts 2004, No. 803, §5, eff. July 8, 2004.



RS 37:3381 - Repealed by Acts 2004, No. 803, §5, eff. July 8, 2004.

§3381. Repealed by Acts 2004, No. 803, §5, eff. July 8, 2004.



RS 37:3382 - Repealed by Acts 2004, No. 803, §5, eff. July 8, 2004.

§3382. Repealed by Acts 2004, No. 803, §5, eff. July 8, 2004.



RS 37:3383 - Repealed by Acts 2004, No. 803, §5, eff. July 8, 2004.

§3383. Repealed by Acts 2004, No. 803, §5, eff. July 8, 2004.



RS 37:3384 - Repealed by Acts 2004, No. 803, §5, eff. July 8, 2004.

§3384. Repealed by Acts 2004, No. 803, §5, eff. July 8, 2004.



RS 37:3386 - Short title

CHAPTER 50-A. ADDICTIVE DISORDERS PRACTICE ACT

§3386. Short title

This Chapter shall be known and may be cited as the "Addictive Disorders Practice Act".

Acts 2004, No. 803, §3, eff. July 8, 2004.



RS 37:3386.1 - Definitions

§3386.1. Definitions

As used in this Chapter the following definitions shall apply:

(1) "Addiction counselor" means any person who is licensed or certified or registered in accordance with the provisions of this Chapter and procedures established by the department and who by means of his special knowledge acquired through formal education or practical experience is qualified to provide addiction counseling services to those individuals afflicted with or suffering from an addictive disorder or certain co-occurring disorders. The counseling services provided shall be those which utilize KSA's or core functions, as determined by the department to be appropriate for the addictive disorder or disorders presented.

(2) "Addictive disorder" means the repeated pathological use of substances including but not limited to alcohol, drugs, or tobacco, or repeated pathological compulsive behaviors including but not limited to gambling which cause physical, psychological, emotional, economic, legal, social or other harms to the individual afflicted with the addiction or to others affected by the individual's affliction. As used herein "addictive disorder" shall include not only those instances where withdrawal from or tolerance to the substance or behaviors are present but also those instances involving use and abuse of substances.

(3) "Board" means the Louisiana State Board of Certification for Substance Abuse Counselors through June 30, 2007. Effective July 1, 2007, "board" shall mean the governing body of the Addictive Disorder Regulatory Authority.

(4) "Certified clinical supervisor" means any person holding the necessary credential of licensed, certified, or registered addiction counselor who has satisfied the requirements established by the department to provide clinical supervision.

(5) "Clinical supervision" means the interpersonal tutorial relationship between a certified clinical supervisor and other licensed, certified, or registered addiction counseling professionals centered on the goals of skill development and professional growth through learning and practicing. Through observation, evaluation, and feedback, clinical supervision enables the supervisee to acquire the competence needed to deliver effective patient care while fulfilling professional responsibility. Clinical supervision is understood to emphasize improvement of the counseling skills and effectiveness of the supervisee and is to be distinguished from administrative supervision.

(6) "Compulsive gambling counselor" means any person holding a necessary credential as a licensed, certified or registered addiction counselor, or a necessary credential as a qualified mental health professional, who is certified by the department, in accordance with the provisions of this Chapter, as possessing special knowledge acquired through formal education and clinical experience and thus is qualified to provide gambling addiction counseling to persons who have a gambling addiction disorder or who exhibit gambling addictive behaviors.

(7) "Co-occurring disorder" means a disorder in which individuals have at least one psychiatric disorder as well as an addictive disorder. While these disorders may interact differently in any one person at least one disorder of each type can be diagnosed independently of the other.

(8) "Core functions" means the screening, intake, orientation, assessment, treatment planning, counseling, case management, crisis intervention, client education, referral, reports, and recordkeeping activities associated with counseling and consultation with other credentialed professionals.

(9) "Counselor-in-training" or "CIT" means any person who has not yet met the qualification to become a licensed, certified or registered counselor, but who has made application to the department in accordance with the provisions of this Chapter and procedures established by the department.

(10) "Department" means the Louisiana Department of Health, office for addictive disorders through June 30, 2007. Effective July 1, 2007, "department" shall mean the governing body of the Addictive Disorder Regulatory Authority.

(11) "KSA's" means the Knowledge, Skills, and Attitudes designated by the department as being necessary for effective addiction counseling and required by the department to be utilized by addictive disorders counselors in providing addiction counseling services.

(12) "Prevention" means those activities and services that prevent, reduce, or stabilize the incidence of addictive disorders and thereby prevent, reduce or stabilize the prevalence of addictive disorders. The activities contemplated by this definition include services to those at risk of developing an addictive disorder as well as those individuals who, though not necessarily at risk of developing an addictive disorder, are nonetheless appropriate for services. In addition, prevention shall be understood to include educational programs and activities that are designed to raise the awareness of and encourage healthy behaviors.

(13) Repealed by Acts 2006, No. 427, §3.

(14) "Prevention specialist-in-training" or "PSIT" means any person who has not yet met the qualifications to become a licensed, certified, or registered prevention professional, but who has made application to the department in accordance with the provisions of this Chapter and procedures established by the department.

(15) "Qualified mental health professional" means:

(a) A psychiatrist licensed pursuant to R.S. 37:1261 et seq.

(b) A psychologist licensed pursuant to R.S. 37:2351 et seq., or a medical psychologist licensed pursuant to R.S. 37:1360.51 et seq.

(c) A licensed clinical social worker licensed pursuant to R.S. 37:2701 et seq.

(d) A mental health counselor licensed pursuant to R.S. 37:1101 et seq.

(16) "Substance abuse" means the repeated pathological use of drugs, including alcohol, which causes physical, psychological, economic, legal or social harm to the individual user or to others affected by the user's behavior.

Acts 2004, No. 803, §3, eff. July 8, 2004; Acts 2006, No. 427, §§2 and 3; Acts 2009, No. 251, §8, eff. Jan. 1, 2010.



RS 37:3387 - Licensed addiction counselor

§3387. Licensed addiction counselor

A. The practice of addiction counseling within the meaning and intent of this Chapter shall consist of the rendering of professional guidance to individuals suffering from an addictive disorder to assist them in gaining an understanding of the nature of their disorder and developing and maintaining a responsible life style. The licensed addiction counselor may practice autonomously, independent of any other professional association or supervision. The scope of practice, in addition to any other provision herein shall include making referrals to appropriate professionals, providing counseling to family members and, as appropriate, to others affected by the individual's addictive disorder, and the utilization of KSA and core functions.

B. The department shall adopt and promulgate rules which govern licensed addiction counselors in accordance with the provisions of this Chapter.

C. Any person seeking to be recognized by the department as a licensed addiction counselor shall submit an application to the department on a form and in a manner as the department shall prescribe. The initial application form shall be accompanied by an initial application fee as provided for herein.

D. Upon investigation of the application, the department shall, not less than forty-five days prior to any examination, notify each candidate that the application is satisfactory and accepted or unsatisfactory and unaccepted. If an application is rejected, the notice shall state the reason for such rejection.

E. The department shall recognize as a licensed addiction counselor each candidate who:

(1) Possesses a master's degree from an accredited institution of higher education. The degree shall be in a human services or behavioral science discipline, or such other discipline or disciplines as the department may deem appropriate.

(2) Is a legal resident of the United States at least twenty-one years of age from1 the date the application is received.

(3) Is not in violation of any ethical standards subscribed to by the department.

(4) Is not now and has not been a substance abuser or compulsive gambler during the previous two years from the date the application is received.

(5) Has not been convicted of, or entered a plea of guilty or a plea of nolo contendere to, a felony. However, the department may, in it discretion, waive this requirement upon review of the individual's circumstances. Each candidate shall sign a form prescribed by the department authorizing the department to obtain a criminal history and to conduct a criminal background check.

(6) Demonstrates professional competence by passing a written and oral examination and making a case presentation:

(a) The department shall determine the scope and administration of the examination.

(b) The department may provide for circumstances under which a candidate who fails either examination, but who meets all other requirements, may retake the examination.

(c) The department shall prescribe the scope and manner of the case presentation required herein.

(7) Documents the completion of ethics training, as prescribed by the department.

(8) Signs a form of professional and ethical accountability and responsibility, as prescribed by the department.

(9) Documents the completion of supervised clinical hours, under conditions as shall be determined by the department. The department may require that such supervision be conducted by a certified clinical supervisor.

(10) Provides three letters of recommendation as prescribed by the department.

F. The department may prescribe such other qualifications and requirements for licensed addiction counselors as may be appropriate for the protection of the public or the enhancement of professional services provided under the authority of this Chapter.

Acts 2004, No. 803, §3, eff. July 8, 2004.

1As appears in enrolled bill. Should be "on".



RS 37:3387.1 - Certified addiction counselor

§3387.1. Certified addiction counselor

A. The practice of addiction counseling within the meaning and intent of this Chapter shall consist of the rendering of professional guidance to individuals suffering from an addictive disorder to assist them in gaining an understanding of the nature of their disorder and developing and maintaining a responsible lifestyle. The certified addiction counselor may not practice independently, except when providing addiction counseling services in a prison or other custodial environment, and may not render a diagnostic impression. The scope of practice, in addition to any other provision herein, shall include making referrals to appropriate professionals, providing counseling to family members and, as appropriate, to others affected by the individual's addictive disorder, and the utilization of KSA and core functions.

B. The department shall adopt and promulgate rules which govern certified addiction counselors in accordance with the provisions of this Chapter.

C. Any person seeking to be recognized by the department as a certified addiction counselor shall submit an application to the department on a form and in a manner as the department shall prescribe. The initial application form shall be accompanied by an initial application fee as provided for herein.

D. Upon investigation of the application, the department shall, not less than forty-five days prior to any examination, notify each candidate that the application is satisfactory and accepted or unsatisfactory and unaccepted. If an application is rejected, the notice shall state the reason for such rejection.

E. The department shall recognize as a certified addiction counselor each candidate who:

(1) Possesses a bachelor's degree from an accredited institution of higher education. The degree shall be in a human services or behavioral science discipline, or such other discipline or disciplines as the department may deem appropriate.

(2) Is a legal resident of the United States at least twenty-one years of age on the date the application is received.

(3) Is not in violation of any ethical standards subscribed to by the department.

(4) Is not now and has not been a substance abuser or compulsive gambler during the previous two years from the date the application is received.

(5) Has not been convicted of, or entered a plea of guilty or a plea of nolo contendere to, a felony. However, the department may, in its discretion, waive this requirement upon review of the individual's circumstances. Each candidate shall sign a form prescribed by the department authorizing the department to obtain a criminal history or to conduct a criminal background check.

(6) Demonstrates professional competence by passing a written and oral examination, and making a case presentation:

(a) The department shall determine the scope and administration of the examinations.

(b) The department may provide for circumstances under which a candidate who fails either examination, but who meets all other requirements, may retake the examination.

(c) The department shall make reasonable accommodations for those candidates who demonstrate a special need or disability.

(d) The department shall prescribe the scope and manner of the case presentation required herein.

(7) Documents the completion of ethics training, as prescribed by the department.

(8) Signs a form of professional and ethical accountability and responsibility as prescribed by the department.

(9) Documents the completion of supervised clinical hours, under such conditions as shall be determined by the department. The department may require that such supervision be conducted by a certified clinical supervisor.

(10) Provides three letters of recommendation as prescribed by the department.

F. The department may prescribe such other qualifications and requirements for certified addiction counselors as may be appropriate for the protection of the public or the enhancement of professional services provided under the authority of this Chapter.

Acts 2004, No. 803, §3, eff. July 8, 2004; Acts 2006, No. 427, §2; Acts 2016, No. 534, §1.



RS 37:3387.2 - Registered addiction counselor

§3387.2. Registered addiction counselor

A. The practice of addiction counseling within the meaning and intent of this Chapter shall consist of the rendering of professional guidance to individuals suffering from an addictive disorder to assist them in gaining an understanding of the nature of their disorder and developing and maintaining a responsible life style. The registered addiction counselor may not practice independently and may not render a diagnostic impression. The scope of practice, in addition to any other provision herein, shall include making referrals to appropriate professionals, providing counseling to family members and, as appropriate, to others affected by the individual's addictive disorder, and the utilization of KSA and core functions. The scope of practice shall in no way be construed to include services designed to address work organization productivity issues and employee client problems affecting job performance and the ability to perform on the job.

B. The department shall adopt and promulgate rules which govern registered addiction counselors in accordance with the provisions of this Chapter.

C. Any person seeking to be recognized by the department as a registered addiction counselor shall submit an application to the department on a form and in a manner as the department shall prescribe. The initial application form shall be accompanied by an initial application fee as provided for herein.

D. Upon investigation of the application, the department shall, not less than forty-five days prior to any examination, notify each candidate that the application is satisfactory and accepted or unsatisfactory and unaccepted. If an application is rejected, the notice shall state the reason for such rejection.

E. The department shall recognize as a registered addiction counselor each candidate who:

(1) Is a legal resident of the United States at least twenty-one years of age on the date the application is received.

(2) Is not in violation of any ethical standards subscribed to by the department.

(3) Is not now and has not been a substance abuser or compulsive gambler during the previous two years from the date the application is received.

(4) Has not been convicted of, or entered a plea of guilty or a plea of nolo contendere to, a felony. However, the department may, in its discretion, waive this requirement upon review of the individual's circumstances. Each candidate shall sign a form prescribed by the department authorizing the department to obtain a criminal history or to conduct a criminal background check.

(5) Demonstrates professional competence by passing a written and oral examination, and making a case presentation:

(a) The department shall determine the scope and administration of the examinations.

(b) The department may provide for circumstances under which a candidate who fails either examination, but who meets all other requirements may retake the examination.

(c) The department shall make reasonable accommodations for those candidates who demonstrate a special need or disability.

(d) The department shall prescribe the scope and manner of the case presentation required herein.

(6) Documents the completion of ethics training, as prescribed by the department.

(7) Signs a form of professional and ethical accountability and responsibility as prescribed by the department.

(8) Documents the completion of supervised clinical hours, under such conditions as shall be determined by the department. The department may require that such supervision be conducted by a certified clinical supervisor.

(9) Provides three letters of recommendation as prescribed by the department.

F. The department may prescribe such other qualifications and requirements for registered addiction counselors as may be appropriate for the protection of the public or the enhancement of professional services provided under the authority of this Chapter.

Acts 2004, No. 803, §3, eff. July 8, 2004; Acts 2006, No. 427, §2.



RS 37:3387.3 - Counselor-in-training

§3387.3. Counselor-in-training

A. The practice of addiction counseling within the meaning and intent of this Chapter shall consist of the rendering of professional guidance to individuals suffering from an addictive disorder to assist them in gaining an understanding of the nature of their disorder and developing and maintaining a responsible life style. The status of counselor-in-training (CIT) is intended to assist professional development by providing qualified individuals with supervised clinical counseling experience. This status is, by its very nature, temporary and it is anticipated that the individual will progress through the experience to become a licensed, certified or registered addiction counselor. The counselor-in-training may not practice independently. The counselor-in-training may only work under the direct supervision of a licensed addiction counselor, certified addiction counselor or registered addiction counselor, or in the absence of a licensed, certified, or registered, addiction counselor, under the direction of a qualified mental health professional. The scope of practice, in addition to any other provision herein shall include making referrals to appropriate professionals, providing counseling to family members and, as appropriate, to others affected by the individual's addictive disorder, and the utilization of KSA and core functions.

B. The department shall adopt and promulgate rules which govern the status of counselor-in-training in accordance with the provisions of this Chapter.

C. Any person seeking to be recognized by the department as a counselor-in-training shall submit an application to the department on a form and in a manner as the department shall prescribe. The initial application form shall be accompanied by an initial application fee as provided for herein.

D. Upon investigation of the application, the department shall, within thirty days notify each candidate that the application is satisfactory and accepted or unsatisfactory and unaccepted. If an application is rejected, the notice shall state the reason for such rejection.

E. The department shall recognize as a counselor-in-training each candidate who:

(1) Is a legal resident of the United States at least eighteen years of age from1 the date the application is received.

(2) Is not in violation of any ethical standards subscribed to by the department.

(3) Is not now and has not been a substance abuser or compulsive gambler during the previous two years from the date the application is received.

(4) Has not been convicted of, or entered a plea of guilty or a plea of nolo contendere to, a felony. However, the department may, in its discretion, waive this requirement upon review of the individual's circumstances. Each candidate shall sign a form prescribed by the department authorizing the department to obtain a criminal history or to conduct a criminal background check.

(5) Signs a form of professional and ethical accountability and responsibility as prescribed by the department.

(6) Provides three letters of recommendation as prescribed by the department.

F. The department may prescribe such other qualifications and requirements for counselor-in-training as may be appropriate for the protection of the public or the enhancement of professional services provided under the authority of this Chapter.

Acts 2004, No. 803, §3, eff. July 8, 2004.

1As appears in enrolled bill. Should be "on".



RS 37:3387.4 - Addiction treatment assistant

§3387.4. Addiction treatment assistant

A. An addiction treatment assistant is a paraprofessional who serves in a supportive role within the therapeutic process. The addiction treatment assistant shall work under the direct supervision of a licensed, certified, or registered counselor in a manner prescribed by the department.

B. The department shall adopt and promulgate rules which govern addiction treatment assistants in accordance with the provisions of this Chapter.

C. Any person seeking to be recognized by the department as an addiction treatment assistant shall submit an application to the department on a form and in a manner as the department shall prescribe. The initial application form shall be accompanied by an initial application fee as provided for herein.

D. Upon investigation of the application, the department shall, within thirty days notify each candidate that the application is satisfactory and accepted or unsatisfactory and unaccepted. If an application is rejected, the notice shall state the reason for such rejection.

E. The department shall recognize as an addiction treatment assistant each candidate who:

(1) Is a legal resident of the United States at least sixteen years of age from1 the date the application is received.

(2) Is not in violation of any ethical standards subscribed to by the department.

(3) Is not and has not been a substance abuser or compulsive gambler during the previous six months from the date the application is received.

(4) Has not been convicted of, or entered a plea of guilty or a plea of nolo contendere to, a felony. However, the department may, in its discretion, waive this requirement upon review of the individual's circumstances. Each candidate, or at least one parent or legal guardian of a candidate in the case of an unemancipated minor, shall sign a form prescribed by the department authorizing the department to obtain a criminal history or to conduct a criminal background check.

(5) Signs a form of professional and ethical accountability and responsibility as prescribed by the department.

(6) Provides three letters of recommendation as prescribed by the department.

Acts 2004, No. 803, §3, eff. July 8, 2004.

1As appears in enrolled bill. Should be "on".



RS 37:3387.5 - Certified clinical supervisor

§3387.5. Certified clinical supervisor

A. The legislature finds that addiction counseling is an effective and necessary component in the continuum of addictive disorder treatment and services. In order to better provide for the health and welfare of the citizens of this state, the legislature desires to enhance the profession of addiction counseling by providing for a qualified workforce in sufficient numbers to meet the needs of those individuals within the state who suffer from treatable addictive disorders or are affected by addictive disorders. The legislature finds clinical supervision to be essential for the ongoing development of a qualified workforce sufficient to meet the present and anticipated public health needs of the state.

B. The department shall adopt and promulgate rules which shall provide for the certification of clinical supervisors in accordance with the provisions of this Chapter.

C. Any person seeking to be recognized by the department as a certified clinical supervisor shall first complete clinical supervision training approved by the department. The candidate may then submit an application on a form and in a manner prescribed by the department. Documentation of the clinical supervision training shall accompany the application.

D. Upon investigation of the application, the department shall, within thirty days notify each candidate that the application is satisfactory and accepted or unsatisfactory and unaccepted. If an application is rejected, the notice shall state the reason for such rejection.

E. The department shall recognize as a certified clinical supervisor each candidate who:

(1) Is a licensed, certified or registered addiction counselor.

(2) Is not in violation of any ethical standards subscribed to by the department.

(3) Does not have any pending disciplinary action with the department.

(4) Is not a defendant in any pending felony criminal proceedings.

(5) Has not been convicted of, or entered a plea of guilty or a plea of nolo contendere to, a felony.

(6) Each candidate must sign a form prescribed by the department authorizing the department to obtain a criminal history or to conduct a criminal background check.

(7) Each applicant shall demonstrate professional competence in clinical supervision by passing a written examination:

(a) The department shall determine the scope and administration of the examination.

(b) The department may provide for circumstances under which a candidate who fails the examination, but who meets all other requirements, may retake the examination.

(c) The department shall make reasonable accommodations for those candidates who demonstrate a special need or disability.

F. The scope of clinical supervision for a certified clinical supervisor shall be as follows:

(1) A licensed addiction counselor certified in clinical supervision may provide clinical supervision for any other licensed addiction counselor, for any certified addiction counselor, for any registered addiction counselor, for any counselor-in-training, or for any addiction treatment assistant.

(2) A certified addiction counselor who is also certified in clinical supervision may provide clinical supervision for any certified addiction counselor, for any registered addiction counselor, for any counselor-in-training, or for any addiction treatment assistant.

(3) A registered addiction counselor who is also certified in clinical supervision may provide clinical supervision for any registered addiction counselor, for any counselor-in-training, or for any addiction treatment assistant.

Acts 2004, No. 803, §3, eff. July 8, 2004.



RS 37:3387.6 - Certified compulsive gambling counselor

§3387.6. Certified compulsive gambling counselor

A. The legislature finds that addiction counseling is an effective and necessary component in the continuum of addictive disorder treatment and services. In order to better provide for the health and welfare of the citizens of this state, the legislature desires to enhance compulsive gambling counseling services by providing for a certification for compulsive gambling counselors.

B. The department shall adopt and promulgate rules which shall provide for the certification of compulsive gambling counselor, in accordance with this Chapter.

C. Any person seeking to be recognized by the department as a certified compulsive gambling counselor shall hold the valid and current necessary credential of licensed, certified or registered addiction counselor or hold the valid and current necessary credential of a qualified mental health professional. In addition, the candidate shall complete the minimum educational hours provided for herein. Any candidate holding the necessary credential who has completed the educational hours required may submit an application on a form and in a manner prescribed by the department. Documentation of the necessary credential and completion of the required educational hours shall accompany the application. The application shall also be accompanied by a fee as provided for herein.

D. Upon investigation of the application, the department shall, within thirty days, notify each candidate that the application is satisfactory and accepted or unsatisfactory and unaccepted. If the application is rejected, the notice shall state the reason for such rejection.

E. The department shall recognize as a certified compulsive gambling counselor each candidate who:

(1) Is a licensed, certified or registered addiction counselor, or who is a qualified mental health professional.

(2) Is not in violation of any ethical standards subscribed to by the department.

(3) Does not have any pending disciplinary action with the department, or, in the case of a qualified mental health professional, with the appropriate regulatory board.

(4) Is not a defendant in any pending felony criminal proceedings.

(5) Has successfully completed a minimum of sixty educational hours, approved by the department, specific to addiction.

(6) Has successfully completed a minimum of thirty educational hours, approved by the department, specific to gambling addiction.

(7) Has not been convicted of, or entered a plea of guilty or a plea of nolo contendere to a felony.

(8) Each candidate shall sign a form prescribed by the department authorizing the department to obtain a criminal history or to conduct a criminal background check.

(9) Each applicant shall demonstrate professional competence in compulsive gambling counseling by passing a written examination:

(a) The department shall determine the scope and administration of the examination.

(b) The department may provide for circumstances under which a candidate who fails the examination, but who meets all other requirements, may retake the examination.

(c) The department shall make reasonable accommodations for those candidates who demonstrate a special need or disability.

F. The scope of practice for a certified compulsive gambling counselor shall be consistent with the scope of practice for the necessary credential supporting the certification. A certified compulsive gambling counselor may not practice or provide gambling counseling services to any member of the public or hold himself out as a compulsive gambling counselor without a valid and current necessary credential as provided for herein.

G. The department shall revoke the certification for gambling counseling of any person who does not maintain the valid and current necessary credential of licensed, certified or registered addiction counselor or qualified mental health professional.

Acts 2004, No. 803, §3, eff. July 8, 2004.



RS 37:3387.7 - Repealed by Acts 2006, No. 427, §3.

§3387.7. Repealed by Acts 2006, No. 427, §3.



RS 37:3387.8 - Repealed by Acts 2006, No. 427, §3.

§3387.8. Repealed by Acts 2006, No. 427, §3.



RS 37:3387.9 - Repealed by Acts 2006, No. 427, §3.

§3387.9. Repealed by Acts 2006, No. 427, §3.



RS 37:3387.10 - Licensed prevention professional

§3387.10. Licensed prevention professional

A. Licensed prevention professional is a practice credential. The licensed prevention professional may practice autonomously, independent of any other professional association or supervision. The scope of practice affords the licensed prevention professional the flexibility of working in a variety of settings that support competency-based levels of knowledge, skills, and attitudes. Prevention can range from working with specific and varied populations to mobilizing communities and advocating for healthy behaviors. In the exercise of his scope of practice, the licensed prevention professional shall adhere to the requirements of the state strategic prevention plan and shall do nothing inconsistent with or in derogation of that plan.

B. Any person seeking to be recognized by the department as a licensed prevention professional shall submit an application to the department on a form and in a manner as the department shall prescribe. The initial application form shall be accompanied by an initial application fee of not less than one hundred dollars nor more than three hundred dollars. The license shall be renewed every two years and shall be accompanied by a fee for renewal of not less than one hundred dollars nor more than three hundred dollars.

C. Upon investigation of the application, the department shall, not less than forty-five days prior to any examination, notify each candidate that the application is satisfactory and accepted or unsatisfactory and rejected. If an application is rejected, the notice shall state the reason for such rejection.

D. The department shall recognize as a licensed prevention professional each candidate who:

(1) Possesses, at a minimum, a master's degree from an accredited institution of higher education and documents one year of department-approved prevention experience.

(2) Is a legal resident of the United States at least twenty-one years of age on the date the application is received.

(3) Is not in violation of any ethical standards subscribed to by the department.

(4) Has not been convicted of or entered a plea of guilty or a plea of nolo contendere to a felony. However, the department may, in its discretion, waive this requirement upon review of the individual's circumstances. Each candidate shall provide the department with a certified criminal history.

(5) Demonstrates professional competence by passing a written examination.

(a) The department shall determine the scope and administration of the examination.

(b) The department may provide for circumstances under which a candidate who fails the examination, but who meets all other requirements, may retake the examination.

(c) The department shall make reasonable accommodations for those candidates who demonstrate a special need or disability.

(6) Documents completion of any ethics training required by the department and signs a form of professional and ethical accountability and responsibility as prescribed by the department.

(7) Documents having successfully completed any training prescribed by the department. Training as contemplated herein may include educational as well as experiential components.

(8) Provides three letters of recommendation as prescribed by the department.

E. The licensed prevention professional is a practice credential and to the extent possible, it shall be governed by existing rules, including but not limited to those applicable to the application for and renewal of prevention practice credentials. The department may adopt and promulgate such additional rules as may be necessary and may prescribe such other qualifications and requirements for licensed prevention professionals as may be appropriate for the protection of the public or the enhancement of professional services provided under the authority of this Chapter.

F. Any person who, on August 15, 2006, holds a valid and current prevention practice credential issued by the department shall be recognized by the department as a licensed prevention professional.

G. Any person who, on August 15, 2006, is either registered with the department as holding "in training" status in prevention, or who, within sixty days from August 15, 2006, registers with the department and is recognized as holding "in training" status shall, for a period of three years from August 15, 2006, have the right to apply for and take the written examination required for a prevention practice credential without regard to any academic requirements. If, within three years from August 15, 2006, such persons successfully satisfy the written examination requirements required for a prevention practice credential, they shall be recognized by the department as licensed prevention professionals.

Acts 2006, No. 427, §2.



RS 37:3387.11 - Certified prevention professional

§3387.11. Certified prevention professional

A. Certified prevention professional is a practice credential. The scope of practice affords the certified prevention professional the flexibility of working in a variety of settings that supports competency-based levels of knowledge, skills, and attitudes. Prevention can range from working with specific and varied populations to mobilizing communities and advocating for healthy behaviors. In the exercise of his scope of practice, the certified prevention professional shall adhere to the requirements of the state strategic prevention plan and shall do nothing inconsistent with, or in derogation of, that plan.

B. Any person seeking to be recognized by the department as a certified prevention professional shall submit an application to the department on a form and in a manner as the department shall prescribe. The initial application form shall be accompanied by an initial application fee of not less than one hundred dollars nor more than three hundred dollars. The certification shall be renewed every two years and shall be accompanied by a fee for renewal of not less than one hundred dollars nor more than three hundred dollars.

C. Upon investigation of the application, the department shall, not less than forty-five days prior to any examination, notify each candidate that the application is satisfactory and accepted or unsatisfactory and rejected. If an application is rejected, the notice shall state the reason for such rejection.

D. The department shall recognize as a certified prevention professional each candidate who:

(1) Possesses a bachelor's degree from an accredited institution of higher education and documents two years of department-approved prevention experience.

(2) Is a legal resident of the United States at least twenty-one years of age on the date the application is received.

(3) Is not in violation of any ethical standards subscribed to by the department.

(4) Has not been convicted of or entered a plea of guilty or a plea of nolo contendere to a felony. However, the department may, in its discretion, waive this requirement upon review of the individual's circumstances. Each candidate shall provide the department with a certified criminal history.

(5) Demonstrates professional competence by passing a written examination.

(a) The department shall determine the scope and administration of the examination.

(b) The department may provide for circumstances under which a candidate who fails the examination, but who meets all other requirements, may retake the examination.

(c) The department shall make reasonable accommodations for those candidates who demonstrate a special need or disability.

(6) Documents completion of any ethics training required by the department and signs a form of professional and ethical accountability and responsibility as prescribed by the department.

(7) Documents having successfully completed any training prescribed by the department. Training as contemplated herein may include educational as well as experiential components.

(8) Provides three letters of recommendation as prescribed by the department.

E. The certified prevention professional is a practice credential and, to the extent possible, it shall be governed by existing rules, including but not limited to those applicable to the application for and renewal of prevention practice credentials. The department may adopt and promulgate such additional rules as may be necessary and may prescribe such other qualifications and requirements for certified prevention professionals as may be appropriate for the protection of the public or the enhancement of professional services provided under the authority of this Chapter.

Acts 2006, No. 427, §2.



RS 37:3387.12 - Registered prevention professional

§3387.12. Registered prevention professional

A. Registered prevention professional is a practice credential. The scope of practice affords the registered prevention professional the flexibility of working in a variety of settings that supports competency-based levels of knowledge, skills, and attitudes. Prevention can range from working with specific and varied populations to mobilizing communities and advocating for healthy behaviors. In the exercise of his scope of practice, the registered prevention professional shall adhere to the requirements of the state strategic prevention plan and shall do nothing inconsistent with or in derogation of that plan.

B. Any person seeking to be recognized by the department as a registered prevention professional shall submit an application to the department on a form and in a manner as the department shall prescribe. The initial application form shall be accompanied by an initial application fee of not less than one hundred dollars nor more than three hundred dollars. The registration shall be renewed every two years and shall be accompanied by a fee for renewal of not less than one hundred dollars nor more than three hundred dollars.

C. Upon investigation of the application, the department shall, not less than forty-five days prior to any examination, notify each candidate that the application is satisfactory and accepted or unsatisfactory and rejected. If an application is rejected, the notice shall state the reason for such rejection.

D. The department shall recognize as a registered prevention professional each candidate who:

(1) Possesses a high school diploma or its equivalent and documents three years of department-approved prevention experience.

(2) Is a legal resident of the United States at least eighteen years of age on the date the application is received.

(3) Is not in violation of any ethical standards subscribed to by the department.

(4) Has not been convicted of or entered a plea of guilty or a plea of nolo contendere to a felony. However, the department may, in its discretion, waive this requirement upon review of the individual's circumstances. Each candidate shall provide the department with a certified criminal history.

(5) Demonstrates professional competence by passing a written examination.

(a) The department shall determine the scope and administration of the examination.

(b) The department may provide for circumstances under which a candidate who fails the examination but who meets all other requirements may retake the examination.

(c) The department shall make reasonable accommodations for those candidates who demonstrate a special need or disability.

(6) Documents completion of any ethics training required by the department and signs a form of professional and ethical accountability and responsibility as prescribed by the department.

(7) Documents having successfully completed any training prescribed by the department. Training as contemplated herein may include educational as well as experiential components.

(8) Provides three letters of recommendation as prescribed by the department.

E. The registered prevention professional is a practice credential and, to the extent possible, it shall be governed by existing rules, including but not limited to those applicable to the application for and renewal of prevention practice credentials. The department may adopt and promulgate such additional rules as may be necessary and may prescribe such other qualifications and requirements for registered prevention professionals as may be appropriate for the protection of the public or the enhancement of professional services provided under the authority of this Chapter.

Acts 2006, No. 427, §2.



RS 37:3387.13 - Prevention services assistant

§3387.13. Prevention services assistant

A. A prevention services assistant is a paraprofessional who serves in a supportive role within the prevention process. The prevention services assistant shall be supervised in a manner prescribed by the department.

B. The department shall develop policies and guidelines for prevention services assistants in accordance with the provisions of this Chapter.

C. Any person seeking to be recognized by the department as a prevention services assistant shall submit an application to the department on a form and in a manner as the department shall prescribe. The application shall be signed by the candidate and, in the case of a minor shall be signed by at least one parent, or legal guardian of a candidate in the case of an unemancipated minor. The initial application form shall be accompanied by an initial application fee of not less than twenty-five dollars nor more than one hundred dollars.

D. Upon investigation of the application, the department shall, within thirty days, notify each candidate that the application is satisfactory and accepted or unsatisfactory and unaccepted. If accepted, the status of prevention services assistant shall be valid for a period of one year. The fee for renewal shall be not less than twenty-five dollars nor more than one hundred dollars. If an application is rejected, the notice shall state the reason for such rejection.

E. The department shall recognize as a prevention services assistant each candidate who:

(1) Is a legal resident of the United States and at least sixteen years of age on the date the application is received.

(2) Is not in violation of any ethical standards subscribed to by the department.

(3) Has not been convicted of or entered a plea of guilty or a plea of nolo contendere to a felony. However, the department may, in its discretion, waive this requirement upon review of the individual's circumstances. Each candidate shall provide the department with a certified criminal history.

(4) Signs a form of professional and ethical accountability and responsibility as prescribed by the department.

(5) Provides three letters of recommendation as prescribed by the department.

Acts 2006, No. 427, §2.



RS 37:3387.14 - Certified prevention supervisor

§3387.14. Certified prevention supervisor

A. The legislature finds that prevention is an effective and necessary component in the continuum of addictive disorder treatment and services. In order to better provide for the health and welfare of the citizens of this state, the legislature desires to enhance the profession of prevention by providing for a qualified work force in sufficient numbers to meet the needs of Louisiana and to contribute to the development of healthy communities within the state. The legislature finds prevention supervision to be essential for the ongoing development of a qualified work force sufficient to meet the present and anticipated public health needs of the state.

B. The department shall adopt and promulgate rules which shall provide for the certification of prevention supervisors in accordance with the provisions of this Chapter.

C. Any person seeking to be recognized by the department as a certified prevention supervisor shall submit an application on a form and in a manner prescribed by the department. The application shall be accompanied by a fee of not less than one hundred dollars nor more than three hundred dollars. The fee for renewal shall be not less than one hundred dollars nor more than three hundred dollars.

D. Upon investigation of the application, the department shall, within thirty days, notify each candidate that the application is satisfactory and accepted or unsatisfactory and rejected. If an application is rejected, the notice shall state the reason for such rejection.

E. The department shall recognize as a certified prevention supervisor each candidate who:

(1) Holds a valid and current credential as a licensed prevention professional.

(2) Is not in violation of any ethical standards subscribed to by the department.

(3) Does not have any pending disciplinary action with the department.

(4) Is not a defendant in any pending felony criminal proceedings.

(5) Has not been convicted of or entered a plea of guilty or a plea of nolo contendere to a felony. However, the department may, in its discretion, waive this requirement upon review of the individual's circumstances. Each candidate shall provide a certified criminal history.

(6) Satisfies such other requirements as the department may establish, including but not limited to receiving specialized training, obtaining specialized experience, and passing an examination. In the event the department requires an examination, the fee for administering the examination shall be in an amount sufficient to cover the cost of administering the examination, but shall not be less than fifty dollars nor more than two hundred dollars.

Acts 2006, No. 427, §2.



RS 37:3388 - License, certification, registration renewal

§3388. License, certification, registration renewal

A. Each licensed, certified, and registered addiction counselor shall renew his credentials every two years.

B. Within the two-year period provided for herein each licensed, certified, and registered addiction counselor shall provide to the department documentation of successfully completing forty-eight department-approved continuing educational hours.

C. The documentation required by this Section shall be provided on a form and in a manner prescribed by the department.

Acts 2004, No. 803, §3, eff. July 8, 2004.



RS 37:3388.1 - Counselor-in-training renewal

§3388.1. Counselor-in-training renewal

A. Each counselor-in-training may renew his status every twelve months. Each renewal shall be for a twelve-month period.

B. Within the twelve-month period provided for herein, each counselor-in-training shall provide to the department documentation of successfully completing a minimum of twenty department-approved continuing educational hours or documentation that the counselor-in-training has been actively engaged in pursuing a degree from an accredited institution of higher learning in a human services or behavioral science discipline, or such other discipline or disciplines as the department may designate.

C. The documentation required by this Section shall be provided on a form and in a manner prescribed by the department.

D. Failure to renew his status shall not disqualify an individual from re-applying for counselor-in-training status.

E. Individuals who, prior to July 8, 2004, had never maintained counselor-in-training status and who, after July 8, 2004, make their initial application for, and are granted, counselor-in-training status, shall be allowed to maintain the counselor-in-training status for an aggregate period not to exceed seventy-two months.

F. Individuals who, at any time prior to July 8, 2004, had maintained counselor-in-training status for an aggregate period equal to or less than sixty months, and who, after July 8, 2004, renew or re-apply for that status, shall be allowed to maintain the counselor-in-training status for an aggregate period not to exceed seventy-two months. In calculating the seventy-two month aggregate period provided for herein, the time in status prior to July 8, 2004, shall be included.

G. Individuals who, at any time prior to July 8, 2004, had maintained counselor-in-training status for an aggregate period in excess of sixty months, shall be allowed to renew or re-apply for counselor-in-training status for an additional twelve-month period.

Acts 2004, No. 803, §3, eff. July 8, 2004.



RS 37:3388.2 - Clinical supervision and compulsive gambling counselor certification renewal

§3388.2. Clinical supervision, prevention supervision, and compulsive gambling counselor certification renewal

A. The certification for clinical supervision, prevention supervision, and compulsive gambling counselor shall be renewed every twenty-four months.

B. Within the twenty-four-month period provided for herein each clinical supervisor, prevention supervisor, and compulsive gambling counselor shall provide to the department documentation of successfully completing a minimum of eight department-approved continuing educational hours for each certificate being renewed. Such hours shall be directly related to the area of certification.

C. The documentation required by this Section shall be provided on a form and in a manner prescribed by the department.

D. The department may prescribe such other requirements for clinical supervision, prevention supervision, and compulsive gambling counselor certification renewal as may be appropriate for the protection of the public or the enhancement of professional services provided under the authority of this Chapter.

Acts 2004, No. 803, §3, eff. July 8, 2004; Acts 2006, No. 427, §2.



RS 37:3388.3 - Applicability

§3388.3. Applicability

NOTE: Subsection A eff. until July 1, 2010; remains in effect after July 1, 2010, if the House and Senate Committees on Health and Welfare do not approve the implementation plan for the office of behavioral health by that date. See Acts 2009, No. 384, §5, eff. July 1, 2010.

A. The legislature finds that there are various credentials offered and recognized in the state of Louisiana for those professionals who are engaged, prior to July 8, 2004, in the practice of counseling persons suffering from addictive disorders, as well as the providing of prevention services. It is the intent of the legislature that there be a single authority issuing credentials for addictive disorder counseling and prevention professionals in Louisiana. The authority for issuing and recognizing credentials for professionals engaged in the providing of counseling and prevention services for those who suffer from addictive disorders shall be the Louisiana Department of Health, office for addictive disorders.

NOTE: Subsection A eff. July 1, 2010, if the implementation plan for the office of behavioral health is approved by the House and Senate Committees on Health and Welfare. See Acts 2009, No. 384, §5.

A. The legislature finds that there are various credentials offered and recognized in the state of Louisiana for those professionals who are engaged, prior to July 8, 2004, in the practice of counseling persons suffering from addictive disorders, as well as the providing of prevention services. It is the intent of the legislature that there be a single authority issuing credentials for addictive disorder counseling and prevention professionals in Louisiana. The authority for issuing and recognizing credentials for professionals engaged in the providing of counseling and prevention services for those who suffer from addictive disorders shall be the Louisiana Department of Health, office of behavioral health.

B. In order to provide for the transition of regulatory authority and for uniformity and consistency in the granting of new credentials and the recognition of existing credentials, the following shall apply:

(1) Any person who, on July 8, 2004, holds a valid and current status as a board-certified substance abuse counselor shall be allowed to maintain the same level of autonomy and independence in scope of practice to which they were entitled prior to July 8, 2004, without regard to whether they are considered a licensed or certified addiction counselor under provisions of this Chapter.

(2) Any person who, on July 8, 2004, holds a valid and current status as a board-certified substance abuse counselor, and who has held such certification for a period of five years or more, shall be allowed to be credentialed by the department as a licensed addiction counselor.

(3) Any person who, on July 8, 2004, holds a valid and current status as a board-certified substance abuse counselor, and who has held such certification for a period less than five years, but who has been engaged in providing primary care in the field of substance abuse counseling for a period of time prior to becoming board certified, may combine his years in these two capacities. If the combination of years totals five years or more, the person shall be allowed to be credentialed by the department as a licensed addiction counselor.

(4) Any person who, on July 8, 2004, holds a valid and current status as a board-certified substance abuse counselor, and who, has held such certification for a period of less than five years, and who fails to meet the requirement s set forth in this Chapter as a licensed addiction counselor, shall be recognized as a certified addiction counselor and shall maintain the independent scope of practice to which they were entitled prior to July 8, 2004. Nothing herein shall prevent such a person from applying for and being granted the status of licensed addiction counselor, provided they meet all the requirements set forth in this Chapter.

(5) The provisions of this Chapter relative to licensure and scope of practice shall not apply to any credential which, on July 8, 2004, is not valid and current. Any person who is successful in having such credential reinstated by the department, after July 8, 2004, shall be limited to the scope of practice set forth herein without regard to any prior experience and without consideration of the prior years during which the individual may have been credentialed.

Acts 2004, No. 803, §3, eff. July 8, 2004; Acts 2009, No. 384, §5, eff. July 1, 2010, if the implementation plan for the office of behavioral health is approved by the House and Senate Committees on Health and Welfare.



RS 37:3388.4 - Powers and duties of the department

§3388.4. Powers and duties of the department

A. The department shall:

(1) Establish and maintain minimum educational and experiential requirements in accordance with the provisions of this Chapter.

(2) Establish and maintain minimum standards of practice in accordance with those developed and accepted by the profession.

(3) Develop and promulgate rules for the approval, denial, and renewal of qualified candidates for professional credentials as well as for the revocation or suspension of credentials or the refusal to renew any credential or status authorized by this Chapter.

(4) Investigate complaints of illegal or unethical conduct or practices of those holding any professional credential or status authorized by this Chapter, or any candidate for same.

(5) Promulgate and publish rules and regulations for the purpose of administering the provisions of this Chapter.

(6) Conduct hearings on charges pursuant to the Administrative Procedure Act calling for disciplinary action against anyone holding a credential or status authorized by this Chapter.

(7) Adopt a code of ethics for those holding a credential or status authorized by this Chapter, which shall be no less stringent than those adopted by other health care professionals.

(8) Prescribe and adopt regulations, standards, procedures and policies governing the manner and conditions under which credit shall be given by the department for participation in programs of education or experience, including programs of continuing professional education, such as the department may consider necessary.

(9) Maintain a complete roster of all those awarded a credential or status under the provisions of this Chapter. The department may delegate to an appropriate professional association, the responsibility of maintaining a roster or registry of addiction treatment assistants or prevention assistants. This delegation may be upon such terms and conditions as the department deems appropriate or necessary.

(10) Adopt and promulgate rules, regulations and standards for department approval of institutions providing clinical training or education in areas pertaining to a credential or status governed by the provisions of this Chapter.

(11) Issue subpoenas to require attendance, testimony and production of documents in the process of enforcing the provisions of this Chapter and department rules or in order to secure evidence or testimony pursuant to any investigation conducted in furtherance of the department's authority or responsibility hereunder.

(12) Adopt and promulgate any rule, regulation, standard, or procedure necessary to carry out the provisions of this Chapter.

B. The department may delegate to an appropriate professional association or university any of the duties imposed upon it by this Chapter, other than rulemaking and fee determination. This delegation may be on such terms and conditions as the department deems appropriate or necessary. The department may authorize any third party acting on its behalf, pursuant to the provisions of this Chapter, to collect any fees authorized by this Chapter. The department may authorize any such third party to keep any fees collected.

Acts 2004, No. 803, §3, eff. July 8, 2004.



RS 37:3389 - Transition; Addictive Disorder Regulatory Authority

§3389. Transition; Addictive Disorder Regulatory Authority

A. The regulation of addictive disorder treatment and prevention professionals has been undertaken both through a board appointed by the governor and through an office within the Louisiana Department of Health. In Louisiana, the practice of most health care professions is licensed and regulated by appointed boards placed within the Louisiana Department of Health. Therefore, the legislature hereby finds it appropriate that the responsibility and authority to regulate the practice of addictive disorder treatment and prevention be exercised by a licensing board created for that purpose.

B. The Addictive Disorder Regulatory Authority (ADRA) is hereby created within the Louisiana Department of Health. The ADRA shall be governed by a board of directors, hereinafter referred to as the "board", consisting of seven voting members and one nonvoting member, all of whom shall be appointed by the governor, subject to Senate confirmation, as follows:

(1) One nonvoting member who possesses significant knowledge in the area of addiction from a list of three names submitted by the Louisiana State Medical Society.

(2) One voting member who possesses significant experience and knowledge in the area of compulsive gambling from a list of three names submitted by the Louisiana Association of Substance Abuse Counselors and Trainers, Inc.

(3) One voting member who possesses significant experience and knowledge in the area of prevention from a list of three names submitted by the Louisiana Association of Substance Abuse Counselors and Trainers, Inc.

(4) One voting member who possesses significant experience and knowledge in the area of opiate replacement therapy from a list of three names submitted by the Louisiana Association of Substance Abuse Counselors and Trainers, Inc.

(5) Four voting members from a list of twelve names divided into four groups of three names each submitted by the Louisiana Association of Substance Abuse Counselors and Trainers, Inc.

C. Members of the board shall serve three-year terms except that in making the initial appointments, the governor shall appoint two voting members for a one-year term, three voting members for a two-year term, and two voting members for a three-year term. The nonvoting member shall serve an initial term of three years. Members appointed to fill vacancies caused by death, resignation, or removal shall serve the unexpired terms of their predecessors.

D. The nominees shall be submitted to the governor on or before September 1, 2006. The governor shall select the individuals to serve on the board on or before October 15, 2006. The individuals so selected shall serve as the advisory committee for the ADRA until July 1, 2007, at which time they shall begin to serve and function as the board of directors for the ADRA. The terms of office described in this Subsection shall commence on July 1, 2007.

E. Members of the board shall elect a chairman and such other officers as it deems necessary to carry out the duties and functions of the board. The ADRA may employ persons necessary to carry out the provisions of this Chapter and may fix their compensation. The ADRA shall employ at least three persons: an executive director, an assistant director, and an administrative assistant. The Louisiana Department of Health, office of behavioral health, shall be responsible for providing staff for the ADRA until June 30, 2009. From July 1, 2009, and thereafter the board of the ADRA shall resume full responsibility for providing staff for the ADRA. Employees of the board shall be eligible to participate in the state group benefits plan and in the state retirement system.

F. A majority of the voting members of the board shall constitute a quorum for the transaction of all business.

G. It is the intent of the legislature that the board exercise all regulatory jurisdiction over the credentialing and practice of addiction counselors and prevention professionals, persons holding specialty certifications issued by the board, paraprofessionals authorized by this Chapter, and those in training to become addiction counselors and prevention professionals.

Acts 2004, No. 803, §3, eff. July 8, 2004; Acts 2006, No. 427, §2.



RS 37:3390 - Prohibited practice; injunctive relief

§3390. Prohibited practice; injunctive relief

A. No one may hold himself out as having a credential or status authorized by the provisions of this Chapter who is not so recognized by the department.

B. The credential or status of anyone who fails to timely renew a status or credential authorized by this Chapter shall be deemed suspended unless and until renewed or reinstated as provided for by the department. Any person whose status or credential is suspended shall be prohibited from exercising the scope of practice provided for herein relative to the suspended credential or status.

C. The department may cause an injunction to be issued in any court of competent jurisdiction enjoining any person from violating the provisions of this Chapter. Failure of the department to seek an injunction shall not constitute a waiver nor confer upon any person violating the provisions of this Chapter a right to engage in such conduct.

D. In any suit for injunction, the department may impose on the defendant a penalty of not less than one hundred dollars nor more than one thousand dollars and attorney fees and court costs. The judgment for penalty, attorney fees and costs may be rendered in the same judgment in which the injunction is made absolute.

Acts 2004, No. 803, §3, eff. July 8, 2004.



RS 37:3390.1 - Persons and practices not affected

§3390.1. Persons and practices not affected

A. Nothing in this Chapter shall be construed as preventing or restricting practice, services, or activities of any person licensed or certified in this state, by any other law, from engaging in the profession or occupation for which he is licensed or certified.

B. Nothing in this Chapter shall be construed as prohibiting other licensed professionals, including members of the clergy and Christian Science practitioners, from the delivery of medical, psychotherapeutic, counseling, social work, psychological, or educational services to substance abusers and their families.

C. Nothing in this Chapter shall be construed as prohibiting the activities of any person recognized as a counselor or prevention specialist-in-training by the department and employed or supervised in the manner prescribed by the department, from carrying out specific tasks under professional supervision. The person supervised shall not represent himself to the public as having any credential or status which the department does not recognize him as having.

D. Nothing in this Chapter shall be construed as prohibiting the activities of any student in an accredited educational institution, from carrying out activities that are part of the prescribed course of study, provided such activities are authorized by this Chapter or by the department. Such student shall hold himself out to the public only by clearly indicating his student status and the profession in which he is being trained.

Acts 2004, No. 803, §3, eff. July 8, 2004.



RS 37:3390.2 - Reciprocity; other states

§3390.2. Reciprocity; other states

The department may recognize, grant or issue any credential or status authorized by this Chapter and without examination in this state, to any applicant holding a valid credential or status recognized or issued in another state, provided the department determines that the credential or status in question is based upon an examination or other requirements substantially equivalent to the requirements of this Chapter and such other requirements as may be prescribed by the department in accordance with the provisions of this Chapter. The department shall have the authority to determine which status or credential, and corresponding scope of practice, authorized by this Chapter should be allowed to an individual seeking reciprocity.

Acts 2004, No. 803, §3, eff. July 8, 2004.



RS 37:3390.3 - Disciplinary action; administrative fee; causes; hearing; appeal

§3390.3. Disciplinary action; administrative fee; causes; hearing; appeal

A. The department shall have the power to deny, revoke, or suspend any credential, specialty certification, status, or other recognition authorized by this Chapter. In addition, the department is authorized to impose and collect an administrative fee not to exceed five hundred dollars per violation or otherwise discipline any person holding a credential, specialty certification, status, or recognition authorized by this Chapter who:

(1) Has been convicted of any offense which constitutes a felony under the laws of this state, whether or not the conviction was in a court in this state. "Conviction", as used herein, shall include a finding or verdict of guilt, an admission of guilt, or a plea of nolo contendere.

(2) Has been declared insane or incompetent by a court of law.

(3) Violates any provision of the ethical standards to which the department subscribes.

(4) Attempts to practice medicine, psychology, or social work without being licensed in such professions.

(5) Is impaired in delivery of professional services because of substance abuse, compulsive gambling, or because of medical or psychiatric disability.

(6) Without authority provides drugs or other restricted chemical substances to another person.

(7) Allows a credential or status issued by the department to be used by a person other than the one to whom the credential or status was issued.

(8) Engages in sexual misconduct with a client or a family member of a client.

(9) Obtained a credential or status by means of fraud, misrepresentation, or concealment of material facts.

(10) Has been found guilty of fraud or deceit in connection with services rendered.

(11) Has been grossly negligent in practice as a licensed, certified or registered professional; professional in training, or assistant, as provided for in this Chapter.

(12) Has violated any lawful order, rule, or regulation rendered or adopted by the department.

(13) Has violated any provisions of this Chapter.

(14) Has had his certificate or registration to practice disciplined by another state, territory, or district of the United States.

(15) Has been found guilty of unprofessional conduct, including departing from, or failing to conform to, the minimal standards of acceptable and prevailing practice. Actual injury to a client need not be established.

B. The department shall adopt rules and procedures establishing a disciplinary process which shall, at a minimum, comply with the following:

(1) Any person whose credential or status is sought to be disciplined in accordance with the provisions of this Chapter shall be given thirty days notice in writing enumerating the charges and specifying the date for a hearing before the department conducted in accordance with applicable provisions of the Administrative Procedure Act, R.S. 49:950 et seq.

(2) In connection with any hearing the department may issue subpoenas, compel the attendance and testimony of witnesses, and administer oaths in the same manner as a district court in the parish wherein the hearing takes place.

(3) A stenographic or audio record of all disciplinary proceedings before the department shall be made and upon payment by the requesting party a transcript kept on file with the department.

(4) If the department finds that public health, safety, and welfare requires emergency action and incorporates a finding to that effect in its order, a summary suspension of a license, certificate or registration may be ordered pending proceedings for disciplinary action. Such proceedings shall be promptly instituted and determined pursuant to rule.

C. Any person aggrieved by a decision of the department in a disciplinary hearing may appeal the decision within thirty days to the district court for the parish wherein the hearing was held pursuant to the Administrative Procedure Act.

D. In addition to the disciplinary action or fines assessed by the department, the department may assess all costs incurred in connection with the proceedings including but not limited to investigation, court reporting, attorney fees and court costs.

Acts 2004, No. 803, §3, eff. July 8, 2004; Acts 2005, No. 368, §1.



RS 37:3390.4 - Confidentiality

§3390.4. Confidentiality

No person holding a credential or status recognized by the department and authorized by this Chapter may disclose any information he may have acquired from persons consulting him in his professional capacity where the information was necessary to enable him to render services to those persons except:

(1) With the written consent of the client, or in the case of death or disability, with the written consent of his personal representative, other persons authorized to sue, or the beneficiary of any insurance policy on his life, health, or physical condition.

(2) When the person is a minor under the age of eighteen and the information acquired indicates that the child was the victim or subject of a crime, then, the person having received the information may be required to testify fully in relation thereto upon any examination, trial, or other proceeding in which the commission of such crime is a subject of inquiry, unless otherwise prohibited by law.

(3) When the person is a minor under the age of eighteen and the information acquired shall be disclosed pursuant to any law which mandates the reporting of certain information relative to minors and the persons or agencies to whom the information shall be disclosed.

(4) When, unless otherwise prohibited by law, a communication reveals the contemplation of a crime or harmful act.

(5) When the person waives the privilege by filing a complaint with the department or otherwise invokes the jurisdiction of the department.

Acts 2004, No. 803, §3, eff. July 8, 2004.



RS 37:3390.5 - Penalties

§3390.5. Penalties

Whoever violates any provision of this Chapter shall be guilty of a misdemeanor and shall be punished by a fine of not less than one hundred dollars nor more than five hundred dollars, or imprisonment for not more than six months, or both.

Acts 2004, No. 803, §3, eff. July 8, 2004.



RS 37:3390.6 - Addictive disorders professionals; fees and penalties

§3390.6. Addictive disorders professionals; fees and penalties

A. The department shall, by rule, adopt a schedule of fees and penalties to be charged relative to the issuance of licenses and certifications, as provided in this Chapter.

B. The department is authorized to impose and collect the following fees:

(1) Each application for a licensed addiction counselor, certified addiction counselor, or registered addiction counselor shall be accompanied by a fee prescribed by the department. The fee for processing the application shall be in an amount at least sufficient to cover the cost of processing the application, but shall not be less than one hundred dollars nor more than three hundred dollars. The fee for administering the written examination shall be in an amount at least sufficient to cover the cost of administering the written examination, but shall not be less than one hundred dollars nor more than three hundred dollars. The fee for the oral examination or case presentation shall not be less than one hundred dollars nor more than three hundred dollars. The renewal fee for a licensed addiction counselor, certified addiction counselor, or registered addiction counselor shall not be less than one hundred dollars nor more than three hundred dollars.

(2) Each application for a certified prevention specialist or registered preventionist shall be accompanied by a fee prescribed by the department. The fee for processing the application shall be in an amount at least sufficient to cover the cost of processing the application, but shall not be less than one hundred dollars nor more than three hundred dollars. The fee for administering the written examination shall be in an amount at least sufficient to cover the cost of administering the written examination, but shall not be less than one hundred dollars nor more than three hundred dollars. The renewal fee for a certified prevention specialist or registered preventionist shall not be less than one hundred dollars nor more than three hundred dollars.

(3) Each application for a certified clinical supervisor or certified compulsive gambling counselor shall be accompanied by a fee prescribed by the department. The fee for processing the application shall be in an amount at least sufficient to cover the cost of processing the application, but shall not be less than fifty dollars nor more than two hundred dollars. The fee for administering the written examination shall be in an amount at least sufficient to cover the cost of administering the written examination, but shall not be less than fifty dollars nor more than two hundred dollars. The renewal fee for a certified clinical supervisor or certified compulsive gambling counselor shall not be less than one hundred dollars nor more than three hundred dollars.

(4) Each application for a counselor-in-training or prevention specialist-in-training shall be accompanied by a fee prescribed by the department. The fee shall be in an amount at least sufficient to cover the cost of processing the application, but shall not be less than twenty-five dollars nor more than one hundred dollars. The renewal fee for a certified clinical supervisor or certified compulsive gambling counselor shall not be less than twenty-five dollars nor more than one hundred dollars.

(5) Each application for an addiction treatment assistant shall be accompanied by a fee prescribed by the department. The fee for processing the application shall be in an amount at least sufficient to cover the cost of processing the application, but shall not be less than twenty-five dollars nor more than one hundred dollars. The fee for administering the written examination shall be in an amount at least sufficient to cover the cost of administering the written examination, but shall not be less than twenty-five dollars nor more than one hundred dollars. The renewal fee for an addiction treatment assistant shall not be less than twenty-five nor more than one hundred dollars.

(6) The department may require that each application or request for a copy of any roster maintained pursuant to R.S. 37:3388.4(9) be accompanied by a fee of not less than one hundred dollars nor more than three hundred dollars.

(7) Each training or educational institute, provider, or institution shall pay a fee of not less than two hundred nor more than two hundred fifty dollars to the department in order to be authorized to provide approved education, training, and courses. Such authorization shall be valid for a period of one year. For those education providers who elect not to seek annual approval, the department is authorized to impose and collect a fee of not less than one hundred nor more than one hundred fifty dollars for each course approved. In addition, all providers submitting course reports shall pay a fee of not less than one nor more than five dollars per participant.

(8) Any person seeking approval of continuing education credit when those credits were not approved pursuant to Paragraph (7) of this Subsection, shall pay a fee of not less than twenty-five dollars nor more than fifty dollars for each fifteen hours of continuing education credit.

Acts 2004, No. 803, §3, eff. July 8, 2004; Acts 2005, No. 368, §1; Acts 2012, No. 834, §7, eff. July 1, 2012.



RS 37:3391 - LOUISIANA REAL ESTATE

CHAPTER 51. LOUISIANA REAL ESTATE

APPRAISERS LAW

§3391. Short title

This Chapter shall be known and may be cited as the "Louisiana Real Estate Appraisers Law".

Acts 1987, No. 472, §1; Acts 1995, No. 690, §2; Acts 2001, No. 833, §2.



RS 37:3392 - Definitions

§3392. Definitions

As used in this Chapter, the following words have the meaning ascribed to them in this Section unless the context clearly indicates otherwise:

(1) "Appraisal" or "real estate appraisal" means an analysis, opinion, or conclusion relating to the nature, quality, value, or utility of specified interests in, or aspects, including energy efficiency, of, identified real estate, for or in expectation of compensation.

(2) "Appraisal assignment" means an engagement for which an appraiser is employed or retained to act, or would be perceived by third parties or the public as acting, as a disinterested third party in rendering an unbiased analysis, opinion, or conclusion relating to the nature, quality, value, or utility of specified interests in, or aspects of, identified real estate. Compensation for appraisal assignments may not include any contingency fee based on the results of the appraisal assignment.

(3) "Appraisal report" means any communication, written or oral, of an analysis, opinion, or conclusion relating to the nature, quality, value, or utility of specified interests in, or aspects, including energy efficiency, of, identified real estate.

(4) "Board" means the Louisiana Real Estate Appraisers Board established pursuant to the provisions of this Chapter.

(5) "Broker price opinion/comparative market analysis" means an analysis of recent sales of similar properties by a real estate salesperson or broker to derive an indication of the probable sales price of a particular property for the salesperson's or broker's principal.

(6) "Commission" means the Louisiana Real Estate Commission.

(7) "General certified real estate appraiser" means a person who holds a current, valid license issued to him by the board for appraisal of all types of real estate regardless of complexity or transaction value.

(8) "In good standing" means the status of a licensee who has complied with all explicit license obligations thereby having unabated authority to conduct license activities.

(9) "Licensee" means any person who has been issued a license by the board to participate in any appraisal activity described in this Chapter.

(10) "Real estate" means an identified parcel or tract of land, including improvements, if any.

(11) "Real estate appraiser trainee" means any person who has been issued a license by the board to appraise properties under the supervision of a licensed general real estate appraiser or residential real estate appraiser.

(12) "Real property" means one or more defined interests in a parcel of real estate, whether an unencumbered fee or a lesser estate.

(13) "Residential certified real estate appraiser" means any person who holds a current, valid license issued by the board to appraise one to four residential units, without regard to transaction value or complexity, and perform appraisals of other types of real estate having a transaction value of two hundred fifty thousand dollars or less. This includes the appraisal of vacant or unimproved land that is utilized for one to four family residential units.

Acts 1987, No. 472, §1; Acts 1990, No. 740, §§1, 2; Acts 1991, No. 412, §1; Acts 1995, No. 690, §2; Acts 2001, No. 833, §2; Acts 2001, No. 888, §1; Acts 2003, No. 341, §§1 and 3; Acts 2010, No. 504, §1; Acts 2014, No. 213, §1.



RS 37:3393 - License required; penalty for unlicensed real estate appraiser activity

§3393. License required; penalty for unlicensed real estate appraiser activity

A. No person, other than a state licensed real estate appraiser, shall assume or use that title or any title, designation, or abbreviation that may create the impression of being licensed as a real estate appraiser by this state.

B. No licensed real estate appraiser shall assume or use any title, designation, or abbreviation that may create the impression of being licensed in a class other than that for which his license has been issued.

C. It shall be unlawful for any individual, for a fee or other valuable consideration, or with the intention or expectation of receiving or collecting a fee or valuable consideration from another, to do any of the following unless the individual is licensed under this Chapter:

(1) Be employed to perform or perform an appraisal as defined in this Chapter where the subject property of the assignment lies within the borders of the state of Louisiana.

(2) Present himself, or allow himself to be presented, as being able to perform an appraisal for which a license is required under this Chapter.

D. All real estate appraiser licenses issued under the provisions of this Chapter shall be issued in the individual name of the applicant and shall not be issued to a partnership, association, corporation, firm, or group. Nothing shall preclude a licensed real property appraiser from performing appraisals for or on behalf of a partnership, association, corporation, firm, or group.

E. Nothing in this Chapter shall preclude a licensed real estate broker or salesperson from performing a broker price opinion/comparative market analysis in the ordinary course of the practice of real estate, provided that the broker or salesperson does not represent himself as being a state licensed real estate appraiser.

F. It shall be unlawful for any individual, for a fee or other valuable consideration, or with the intention or expectation of receiving or collecting a fee or valuable consideration from another, to perform contingent appraisals, or any form of estimated value, based on the fee or valuable consideration pending the estimated value.

G. It shall be unlawful for any individual, person, partnership, association, or corporation to perform any type of review or analysis of a real property appraisal, unless that person is licensed to perform real property appraisals.

H. The provisions of this Chapter shall not apply to the following:

(1) A person, partnership, association, or corporation that performs appraisals of property owned by that person, partnership, association, or corporation.

(2) A court-appointed individual who conducts an appraisal pursuant to a judicially ordered evaluation of the specific real property under litigation.

(3) A director, officer, or salaried employee of commercial banks, savings banks, credit unions, and savings and loan associations, when engaged in appraisal or evaluation activities for and on behalf of such financial institutions, unless there is a fee charged for the appraisal or evaluation, provided that a federal statute, rule, or regulation does not require such appraisal or evaluation activities to be performed by a state licensed real estate appraiser.

(4) State, parish, or municipal public officers or their salaried employees while performing their duties as such, except when the intended use of the appraisal is for acquisition of real property.

(5) A person appointed by a sheriff to make an appraisal in accordance with R.S. 13:4364 or 4365.

(6) A person or firm contracted by a state, parish, or municipal tax authority to perform mass appraisal assignments.

(7) Employees of the Department of Transportation and Development; however, the provisions of this Chapter shall apply to such employees after June 30, 2010.

(8) A certified public accountant when engaged by a client to perform a business valuation under both of the following conditions:

(a) The valuation of real property must rely on an appraisal report performed by a licensed appraiser.

(b) Such public accountant is licensed pursuant to the Louisiana Accountancy Act.

I. In addition to any other civil remedy or civil penalty provided in this Chapter, the board may issue a subpoena to any person based on the probable cause that he has engaged in real estate appraiser activity without a license. Subpoenas issued by the board shall:

(1) Comply with the notice requirements of R.S. 49:955.

(2) Be personally served upon the person named therein or by any type of mailing that requires a return receipt.

(3) Include a statement that describes the manner in which the person named therein shall respond to the board.

J. In accordance with the provisions of this Chapter and the Administrative Procedure Act, the board may impose a civil penalty not to exceed five thousand dollars and costs and attorney fees upon any person who is found to have engaged in real estate appraiser activity without a license.

K. An unlicensed person who engages in or offers to engage in, or performs or offers to perform, any of the practices, acts, or operations set forth in R.S. 37:3392 and this Section shall be sufficient evidence to raise a presumption of fact or to establish the fact that he has illegally engaged in or performed real estate appraiser activity.

L. A person engaged in real estate appraiser activity without a license shall not have the right to receive any compensation for services so rendered. In addition to any other penalties imposed under this Chapter, the board may require any person engaged in real estate appraiser activity without a license to return any fees collected for such activity.

Acts 1987, No. 472, §1; Acts 2003, No. 341, §1; Acts 2005, No. 188, §1; Acts 2006, No. 389, §1; Acts 2009, No. 502, §1, eff. Jan. 1, 2010.



RS 37:3394 - Louisiana Real Estate Appraisers Board

§3394. Louisiana Real Estate Appraisers Board

A. There is hereby created within the office of the governor the Louisiana Real Estate Appraisers Board, which shall be comprised as provided in Subsection B of this Section.

B.(1) Ten members shall be appointed by the governor with one member appointed from each congressional district and with four members appointed at large. Of the ten members appointed by the governor:

(a) Two shall be appointed from a list of five names submitted by the Louisiana Bankers Association each of whom shall have been involved in real estate lending for at least five years.

(b) One member shall have been engaged in the business of appraisal management for at least four years and shall be an employee or representative of a Louisiana licensed appraisal management company. Additionally, this member shall be a citizen and qualified elector of Louisiana and licensed as a Louisiana certified real estate appraiser immediately preceding the appointment to the board.

(c) The remainder shall have been domiciled in Louisiana and licensed as certified real estate appraisers for not less than five years immediately preceding the appointment.

(2) At least four of the ten members shall be general appraisers and at least two of the ten members shall be residential appraisers. All appraiser members shall be state certified.

C. Each appointment by the governor shall be submitted to the Senate for confirmation.

D. All members shall be appointed for three-year terms. All terms shall commence thirty days after the appointment, and all members shall serve until their successors have been appointed and qualified. Vacancies occurring in the membership of the board for any reason shall be filled by appointment by the governor for the unexpired term. Upon expiration of their terms, members of the board shall continue to hold office until the appointment and qualification of their successors. No person shall be appointed for more than two consecutive terms. The appointing authority may remove a member for cause.

E. The executive director of the commission shall serve as executive director of the board.

F. The board shall meet at least once each calendar quarter to conduct its business. The location in Louisiana of future meetings shall be decided by a vote of the members present at the current meeting. The executive director shall give written notice to each member of the time and place of each meeting of the board at least ten days before the scheduled date of the meeting.

G. The members of the board shall elect a chairperson, vice chairperson, and secretary.

H. Six members of the board shall constitute a quorum for all business.

I. Each member of the board shall be entitled to a per diem allowance of fifty dollars for each meeting of the board at which the member is present. Each member of the board shall be entitled to reimbursement of their actual expenses for travel, meals, and lodging.

Acts 1987, No. 472, §1; Acts 1991, No. 94, §1, eff. Jan. 13, 1992; Acts 1991, No. 412, §1; Acts 1993, No. 949, §1; Acts 1995, No. 690, §2; Acts 2001, No. 8, §12, eff. July 1, 2001; Acts 2001, No. 833, §2; Acts 2003, No. 341, §1; Acts 2014, No. 347, §1, eff. May 30, 2014.



RS 37:3395 - Powers, duties

§3395. Powers, duties

A. The board shall have the following autonomous powers and duties:

(1) To regulate the issuance of real estate appraiser and trainee licenses.

(2) To establish administrative procedures for processing applications and issuing licenses to real estate appraisers and trainees.

(3) To adopt any rules and regulations in accordance with the Administrative Procedure Act necessary for the enforcement of this Chapter.

(4) To require any satisfactory proof it may desire in reference to the honesty, truthfulness, reputation, knowledge, and experience of any applicant for a real estate appraiser license prior to the issuance of any license.

(5) To adopt standards for the development and communication of real estate appraisals and to adopt regulations explaining and interpreting the standards.

(6) To conduct disciplinary proceedings pursuant to the provisions of this Chapter, to suspend or revoke licenses, and to censure and fine licensees.

(7) To impose continuing education requirements on licensees.

(8) To adopt a seal by which it shall authenticate its proceedings.

(9) To perform such other functions and duties as may be necessary to carry out the provisions of this Chapter.

B. Notwithstanding any provisions contained in this Chapter to the contrary, the board may adopt such regulations as may be necessary to comply with the minimum requirements of the Appraisal Subcommittee of the Federal Financial Institutions Examination Council, its agent, or its successor.

C. The board shall have authority to require any real estate appraiser licensee to maintain records, as specified in this Chapter, and to inspect and subpoena such records.

D. The board shall have the authority to subpoena any real estate appraiser licensee or witness for the purpose of holding any hearing or in furtherance of an investigation. Failure of a licensee to comply with a subpoena duces tecum shall be punishable by the board in accordance with the provisions of R.S. 37:3409.

Acts 1987, No. 472, §1; Acts 1991, No. 412, §1; Acts 1991, No. 695, §1; Acts 1993, No. 949, §§1, 2; Acts 1995, No. 690, §2; Acts 2003, No. 341, §1.

{{NOTE: SEE ACTS 1987, NO. 472, §2.}}



RS 37:3395.1 - Peer Review Committee; powers and duties

§3395.1. Peer Review Committee; powers and duties

A. The Louisiana Real Estate Appraisers Board is granted the authority to create as needed a Peer Review Committee, and it shall be referred to hereafter as the "committee".

B. The committee shall be comprised of certified real estate appraisers and shall provide assistance as necessary to the board regarding the performance of its functions and duties in pre-license and post-license review and regulation. Each member of the committee shall serve without compensation but shall be reimbursed for actual expenses and mileage incurred in carrying out his duties as a committee member in accordance with the state travel regulations promulgated by the division of administration.

C. There shall be no liability on the part of and no action for damages against the board or a member of the committee on any action taken or recommendation made by a member of the committee acting within the scope of his function as a member of or consultant to the committee if such action was taken or recommendation was made without malice.

D. The board shall promulgate rules and regulations subject to the Administrative Procedure Act in order to effectuate this Section.

Acts 2008, No. 197, §1.



RS 37:3396 - Applications

§3396. Applications

A. Applications for examination, experience review, and renewal certification shall be made in writing to the board on forms provided by the board.

B. Appropriate fees, as set forth in R.S. 37:3407, shall accompany all applications for examination, experience review, and license renewal.

C. Each applicant shall sign a pledge to comply with the standards set forth in this Chapter and shall state that he or she understands the types of misconduct for which disciplinary proceedings may be initiated against a state licensed real estate appraiser.

D.(1) Licenses shall be granted only to persons who have satisfied the minimum education, examination, and experience requirements mandated by the Appraiser Qualifications Board (AQB) of the Appraisal Foundation and published in the most current version of the Real Property Appraiser Qualification Criteria, including any subsequent amendments and regulations issued pursuant thereto.

(2) All applicants for a real estate appraiser license shall undergo a background screening as mandated by the Appraiser Qualifications Board (AQB) of the Appraisal Foundation and prescribed by the board.

(3) When an applicant has been convicted of forgery, embezzlement, obtaining money under false pretense, larceny, extortion, conspiracy to defraud, or theft, or has been convicted of a felony or a crime of moral turpitude in any court of competent jurisdiction, such untrustworthiness of the applicant or the conviction itself may be sufficient grounds for refusal to issue a license.

(4) When an applicant has made a false statement of material fact on his application, such false statement may in itself be sufficient grounds for refusal to issue a license.

E. Suspension or revocation or grounds for suspension or revocation of a real estate appraiser license, or its equivalent, or a real estate salesperson or broker license in any jurisdiction may be grounds for refusal to issue a real estate appraiser license.

F.(1) A real estate appraiser whose license has been revoked as a result of disciplinary action in any jurisdiction shall not be eligible to apply for a Louisiana real estate appraiser license for at least five years following the date on which the license, or its equivalent, was revoked.

(2) An applicant whose license has been revoked shall meet all requirements of an initial applicant and shall present evidence of completion of continuing education for each renewal period, or portion thereof, following the date on which the license was revoked.

Acts 1987, No. 472, §1; Acts 1991, No. 412, §1; Acts 1993, No. 949, §1; Acts 1995, No. 690, §2; Acts 2001, No. 888, §1; Acts 2003, No. 341, §1; Acts 2014, No. 213, §1.



RS 37:3397 - License classifications; criteria

§3397. License classifications; criteria

A.(1) There shall be three classes of licenses for real estate appraisers. Such classes shall conform in all respects with the Financial Institutions Reform, Recovery and Enforcement Act of 1989, Pub. L. No. 101-73, and any subsequent amendments and regulations issued pursuant thereto.

(2) The application for examination, experience review, and renewal certification shall specify the license classification for which the applicant is applying.

B.(1)(a) Applicants for a real estate appraiser trainee license shall be subject to training and direct supervision by a certified appraiser who meets all of the following qualifications:

(i) Has been licensed as a certified real estate appraiser in Louisiana for at least three years prior to becoming a supervising appraiser.

(ii) Is in good standing as a certified residential or certified general real estate appraiser in Louisiana.

(b) Both the trainee applicant and the supervising appraiser shall complete a course that complies, at minimum, with the specifications for course content established by the Appraiser Qualifications Board (AQB) of the Appraisal Foundation. The course shall be oriented toward the requirements and responsibilities of supervising appraisers and expectations for trainee appraisers. The course shall be completed by the trainee appraiser prior to obtaining a trainee appraiser license and by the supervising appraiser prior to supervising a trainee appraiser. The supervising appraiser shall not have been subject to any disciplinary action in any jurisdiction within the last three years that affects the supervisor's legal eligibility to engage in appraiser practice. The appraiser trainee is permitted to have more than one supervising appraiser. The scope of work for the appraiser trainee is limited to the appraisal of those properties that the supervising appraiser is licensed to appraise.

(2) There are no additional examination or experience requirements other than those listed in this Subsection for the real estate appraiser trainee license.

(3) An appraisal experience log shall be maintained jointly by the supervising appraiser and the trainee appraiser. It is the responsibility of both the supervisory appraiser and the trainee appraiser to ensure the appraisal experience log is accurate, current, and complies with the requirements of the trainee appraiser's credentialing jurisdiction. At a minimum, the appraisal log shall include the following:

(a) Type of property.

(b) Date of report.

(c) Address of appraised property.

(d) Description of work performed by the trainee appraiser and scope of the review and supervision of the supervisory appraiser.

(e) Number of actual work hours by the trainee appraiser on the assignment.

(f) The signature and state certification number of the supervisory appraiser. Separate appraisal logs shall be maintained for each supervisory appraiser if applicable.

(4) As a prerequisite to license renewal, all appraiser trainees shall be required to obtain the equivalent of fourteen hours of continuing education per calendar year.

(5) The appraiser trainee shall be entitled to obtain copies of appraisal reports prepared by the trainee. The supervising appraiser shall keep copies of the trainee appraisal reports for a period of at least five years or at least two years after final disposition of any judicial proceeding in which testimony is given, whichever period expires last.

(6) Repealed by Acts 2014, No. 213, §2.

C., D. Repealed by Acts 2014, No. 213 §2.

Acts 1987, No. 472, §1; Acts 1993, No. 949, §1; Acts 1995, No. 690, §2; Acts 2003, No. 341, §1; Acts 2006, No. 389, §1; Acts 2012, No. 429, §1, eff. May 31, 2012; Acts 2014, No. 213, §§1, 2; Acts 2016, No. 259, §1.



RS 37:3397.1 - Certified residential and certified general appraisers; continuing education

§3397.1. Certified residential and certified general appraisers; continuing education

As a prerequisite to license renewal, all certified residential and certified general appraisers shall complete the equivalent of fourteen hours of continuing education instruction per calendar year.

Acts 2014, No. 213, §1.



RS 37:3398 - Examination

§3398. Examination

A. A license as a real estate appraiser shall not be issued in any class other than real estate appraiser trainee unless the applicant has passed a qualifying examination approved by the Appraiser Qualifications Board (AQB) of the Appraisal Foundation for such license.

B. Any applicant not licensed within two years after passing an examination given pursuant to the provisions of this Chapter shall be required to retake and pass the examination.

C. An applicant who has failed an examination may reapply for examination by submitting an application fee within ninety days of the last examination date.

D. Repealed by Acts 2014, No. 213, §2.

E. Repealed by Acts 2003, No. 341, §3.

Acts 1987, No. 472, §1; Acts 1993, No. 949, §1; Acts 1997, No. 1363, §1, eff. July 15, 1997; Acts 1999, No. 158, §1; Acts 2001, No. 888, §1; Acts 2003, No. 341, §§1 and 3; Acts 2014, No. 213, §§1, 2.



RS 37:3399 - Repealed by Acts 2003, No. 341, §3.

§3399. Repealed by Acts 2003, No. 341, §3.



RS 37:3400 - Term of licenses

§3400. Term of licenses

All licenses issued under this Chapter shall be issued for two years and shall expire on the second December thirty-first following the date on which it was issued.

Acts 1987, No. 472, §1; Acts 2003, No. 341, §1.



RS 37:3401 - Nonresident license; temporary registration; reciprocity

§3401. Nonresident license; temporary registration; reciprocity

A. Every nonresident applicant for a license issued under this Chapter shall submit an irrevocable consent that service of process in any action against the applicant arising out of the applicant's activities as a licensed real estate appraiser may be made by delivery of the process to the secretary of state, if the plaintiff cannot, in the exercise of due diligence, effect personal service upon the applicant.

B. An applicant who has complied with the provisions of Subsection A of this Section may apply for a license as a real estate appraiser in this state in accordance with Subsection (b) of Section 1122 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989.

C. A nonresident real estate appraiser certified or licensed in another jurisdiction may make appraisals on a temporary basis only if all of the following conditions are met:

(1) Repealed by Acts 2003, No. 341, §3.

(2) The Appraisal Subcommittee of the Federal Financial Institutions Examination Council, or its successor, has approved the state, commonwealth, or territory program under which the nonresident appraiser is licensed or certified.

(3) The nonresident appraiser has registered with the board on the prescribed form and has provided the board with payment of the temporary registration fee specified in R.S. 37:3407(A)(7).

D. Repealed by Acts 2014, No. 213, §2.

Acts 1987, No. 472, §1; Acts 1991, No. 412, §1; Acts 1993, No. 949, §1; Acts 1995, No. 690, §2; Acts 2003, No. 341, §§1 and 3; Acts 2012, No. 429, §1, eff. May 31, 2012; Acts 2014, No. 213, §§1, 2.



RS 37:3402 - Repealed by Acts 2003, No. 341, §3.

§3402. Repealed by Acts 2003, No. 341, §3.



RS 37:3403 - Renewal of license

§3403. Renewal of license

A.(1) Each license issued under this Chapter shall be issued for a period of two years and shall expire on the second December thirty-first following the date on which it is issued. A license which is not renewed by January first shall be considered to be expired, and any appraisal practice that is conducted in this state after expiration of the license shall be deemed a violation of this Chapter.

(2) Any licensee who submits a renewal application which is received by the board after the expiration date shall pay the delinquent fee provided for in R.S. 37:3407(A).

B. Any licensee who fails to renew timely may thereafter renew during the six-month period immediately following the last date on which the licensee held a valid license. Former licensees who are not eligible for renewal because of delay beyond the six-month delinquent renewal period shall apply as initial applicants.

Acts 1987, No. 472, §1; Acts 1993, No. 949, §1; Acts 1995, No. 690, §2; Acts 2003, No. 341, §1.



RS 37:3404 - Repealed by Acts 2003, No. 341, §3.

§3404. Repealed by Acts 2003, No. 341, §3.



RS 37:3405 - Principal place of business for appraiser

§3405. Principal place of business for appraiser

A. Each licensed real estate appraiser shall advise the board of the address of his or her principal place of business and all other addresses at which he is currently engaged in the business of preparing real property appraisal reports.

B. Each licensed appraiser shall report any changes in the address or telephone number of his business or residence to the board in writing within ten days of the change.

Acts 1987, No. 472, §1; Acts 1993, No. 949, §1; Acts 1995, No. 690, §2; Acts 2003, No. 341, §1.



RS 37:3406 - Issuance of licenses; display; use of term

§3406. Issuance of licenses; display; use of term

A. A license issued under authority of this Chapter shall bear the signatures or facsimile signatures of the chairperson and secretary of the board and a license number assigned by the board.

B. Each licensed real estate appraiser shall include his classification and license number in all appraisal reports, contracts, or other instruments used by the licensee in conducting real property appraisal activities.

C. Repealed by Acts 2003, No. 341, §3.

D. Real estate appraisers that use their license for advertising purposes, including but not limited to logos, stationery, and business cards, shall place their license number adjacent to or immediately below their license classification.

Acts 1987, No. 472, §1; Acts 1991, No. 412, §1; Acts 1995, No. 690, §2; Acts 2001, No. 833, §2; Acts 2003, No. 341, §§1 and 3; Acts 2006, No. 389, §1.



RS 37:3407 - Fees

§3407. Fees

A. The board shall charge and collect fees not in excess of the following:

(1)

License application fee

$

200.00

(2)

License history fee

$

25.00

(3)

Examination processing fee

$

100.00

(4)

Experience review

$

100.00

(5)

License renewal fee

$

200.00

(6)

Delinquent renewal fee:

January 1 - February 15

$

25.00

February 16 - June 30

$

100.00

(7)

Temporary registration fee

$

150.00

(8)

Initial qualifying/continuing education

provider fee

$

100.00

(9)

Annual renewal fee for education provider

$

100.00

(10)

Filing fee for additional course offerings

submitted by approved education providers

$

10.00

(11) Processing fee

$

25.00

B.(1) In addition to the fees provided for in Subsection A of this Section, the board may charge each applicant or licensee twenty dollars for each two-year license. The funds shall be included in the research and education fund of the Louisiana Real Estate Commission and shall be dedicated for use by the board to sponsor, conduct, contract for, and underwrite any and all research projects or real estate appraisal programs having to do with the advancement of the real estate appraisal industry in Louisiana.

(2) Additionally, the board may collect any required federal fees from each applicant or licensee and remit them to the appropriate agency or instrumentality of the federal government as may be required to render Louisiana licensed real estate appraisers eligible to perform appraisals in connection with federally related transactions.

C. All fees shall be paid into the operating account of the board for the purpose of carrying out the provisions of this Chapter.

D. Activities of the board shall be audited in accordance with R.S. 24:513.

Acts 1987, No. 472, §1; Acts 1991, No. 412, §1; Acts 1993, No. 949, §1; Acts 1995, No. 690, §2; Acts 2003, No. 341, §1; Acts 2014, No. 200, §1.



RS 37:3408 - Continuing education requirements

§3408. Continuing education requirements

A. As a prerequisite to renewal of a real estate appraiser license, all licensees shall present evidence satisfactory to the board of having met the continuing education requirements set forth in this Chapter.

B. The basic continuing education requirements for renewal of a license shall be the completion of not less than twenty-eight hours, or its equivalent, in courses that have received the approval of the board. As part of this requirement, the applicant shall complete a minimum of seven classroom hours of instruction covering the Uniform Standards of Professional Appraisal Practice every renewal period.

C. In lieu of meeting the requirements of Subsection B of this Section, an applicant for renewal may present evidence of the following:

(1) Completion of courses determined by the board to be equivalent to continuing education courses approved by the board pursuant to Subsection B of this Section.

(2)(a) Participation, other than as a student, in educational processes and programs in real property appraisal theory, practices, or techniques including but not limited to teaching, program development, and preparation of textbooks, monographs, articles, and other instructional materials, all to be approved by the board.

(b) No more than half of the continuing education credit shall be granted for participation pursuant to this Paragraph.

D. The board shall adopt regulations for implementation of the provisions of this Section to provide licensees with current knowledge of real property appraisal theories, practices, and techniques. Such regulations shall prescribe the following:

(1) Policies and procedures for obtaining board approval of courses pursuant to Subsection B of this Section.

(2) Standards, policies, and procedures to be applied by the board in evaluating course equivalency as specified in Subsection C of this Section.

(3) Standards, monitoring methods, and systems for recording attendance to be employed by course sponsors as a prerequisite to board approval of courses for credit.

E. In making recommendations pursuant to Paragraph (D)(1) of this Section, the board shall give consideration to courses of instruction, seminars, and other real property appraisal education courses or programs previously or hereafter developed by or under the auspices of professional appraisal organizations and utilized by those associations for purposes of designation, certification, or recertification of the members of the association.

F. No amendment or repeal of a regulation adopted by the board pursuant to this Section shall operate to deprive a licensed real estate appraiser of credit toward renewal of certification for any course of instruction completed by the applicant prior to the amendment or repeal of the regulation, if the course would have qualified for continuing education credit under the regulation as it existed prior to the repeal or amendment.

Acts 1987, No. 472, §1; Acts 1993, No. 949, §1; Acts 1995, No. 690, §2; Acts 2001, No. 888, §1; Acts 2003, No. 341, §1; Acts 2014, No. 213, §1.



RS 37:3409 - Disciplinary proceedings

§3409. Disciplinary proceedings

A. The board may censure a licensed real estate appraiser, conditionally or unconditionally suspend or revoke any license issued under this Chapter, levy fines or impose civil penalties not to exceed five thousand dollars, or impose continuing education requirements on licensees if, in the opinion of the board, a licensee is performing, is attempting to perform, has performed, or has attempted to perform any of the following acts:

(1) Committing any act in violation of this Chapter.

(2) Violating any rule or regulation adopted by the board in the interest of the public and consistent with the provisions of this Chapter.

(3) Knowingly making any false representation to any party in developing or communicating an appraisal.

(4) Accepting an appraisal assignment when the employment itself is contingent upon the appraiser reporting a predetermined analysis or opinion or where the fee to be paid for the performance of this appraisal assignment is contingent upon the opinion, conclusion, or valuation reached or upon the consequences resulting from the appraisal assignment.

(5) Violating the confidential nature of governmental records to which he gained access through employment or engagement as an appraiser by a governmental agency.

(6) Procuring a license for himself or anyone else by fraud, misrepresentation, or deceit.

(7) Having been convicted of a felony or having entered a plea of nolo contendere to a felony charge.

(8) Failing to make available to the board for its inspection, without prior notice, originals or true copies of all written contracts engaging the person's services to appraise real property and all reports and supporting data assembled and formulated by the appraiser in preparing the reports.

(9) Paying a fee or valuable consideration to any person for acts or services performed in violation of this Chapter.

(10) Acting as a real estate appraiser in an unworthy or incompetent manner that may endanger the public interest.

B.(1) Sole authority for the conduct of adjudicatory proceedings in accordance with the Administrative Procedure Act for violations of this Chapter is vested in the board.

(2) Before censuring any licensee, or suspending or revoking any license, the board shall notify the licensee in writing of any charges made at least twenty days prior to the date set for the hearing and shall afford him an opportunity to be heard in person or by counsel.

(3) The written notice shall be satisfied by personal service on the respondent, or by sending the notice by certified mail to the licensee's address on file with the board, or by hand delivery from board personnel.

(4) The board shall have the power to subpoena and issue subpoenas duces tecum and to bring before it any person in this state to take testimony by deposition, in the same manner as prescribed by law in judicial proceedings in the courts of this state, or to require production of any records relevant to any inquiry or hearing by the board.

C.(1) The hearing on the charges shall be at a time and place prescribed by the board and in accordance with the Administrative Procedure Act.

(2) The board may make findings of fact and shall deliver or mail such findings to the licensee charged with an offense under this Chapter. Any finding of fact by the board pursuant to this Subsection shall be conclusive.

(3) Any final decision or determination of the board in adjudicatory proceedings shall be reviewable as to questions of law by the Ninteenth Judicial District Court in the parish of East Baton Rouge. Any application for judicial review made by an aggrieved party shall be filed within thirty days after the final decision of the board.

(4) If a petition to review the final decision of the board is filed, the case shall be specifically fixed for trial within thirty days from the filing of an answer by the board. If the court finds that the board has properly pursued its authority in accordance with the law, is supported by evidence in the record, and has not acted arbitrarily, it shall affirm the decision, order, or ruling of the board.

(5) If an appeal is filed in the Nineteenth Judicial District Court, the court shall receive the entire record of the hearing.

(6) Absent an agreement of counsel for all parties, no stay of enforcement of a decision issued by the board shall be granted during the pendency of an appeal unless the Nineteenth Judicial District Court finds that the applicant has established that the issuance of the stay does not threaten harm to other interested parties.

(7) No stay shall be granted ex parte. The court shall schedule a hearing on the request for a stay order within ten days from filing. The decisions shall be rendered within five days after the conclusion of the hearing.

(8) No judicial order staying or enjoining the effectiveness or enforcement of a final decision or order of the board in an adjudication proceeding, whether issued pursuant to R.S. 37:3409 or otherwise, shall be effective, or be issued to be effective, longer than either of the following:

(a) One hundred twenty days from the date on which the board's decision or order was rendered.

(b) The date on which the court enters judgment in a proceeding for judicial review of the board's decision or order pursuant to R.S. 49:964, whichever occurs first.

D. The board may also suspend or revoke the license of a real estate appraiser based upon a final civil judgment against the appraiser on grounds of fraud, misrepresentation, or deceit in the making of an appraisal of real property. In a disciplinary proceeding based upon such judgment, the licensed real estate appraiser shall be afforded notice and the opportunity to present matters in mitigation and extenuation but shall not collaterally attack the civil judgment.

E. It shall be the duty of each licensed real estate appraiser to notify the board within ten days by registered or certified mail or by hand delivery of the following actions:

(1) The rendering of a final judgment against the appraiser by a court of competent jurisdiction the subject matter of which involves a real estate appraisal transaction to which the appraiser was a party.

(2) The institution of criminal prosecution by arrest or indictment which involves a real estate appraisal transaction to which the appraiser was a party.

(3) Any conviction of the appraiser by a court of competent jurisdiction for forgery, embezzlement, obtaining money under false pretenses, larceny, extortion, conspiracy to defraud, theft, any other felony, or any crime involving moral turpitude.

(4) Any sanction imposed on the appraiser by another jurisdiction.

F. A licensed real estate appraiser shall not participate in the preparation of federally related real estate appraisals during any period in which his license has been suspended by the board pursuant to adjudicatory proceedings.

Acts 1987, No. 472, §1; Acts 1991, No. 412, §1; Acts 1993, No. 949, §1; Acts 1995, No. 690, §2; Acts 1999, No. 158, §1; Acts 2003, No. 341, §1; Acts 2014, No. 213, §1.



RS 37:3410 - Standards for the development and communication of real estate appraisals

§3410. Standards for the development and communication of real estate appraisals

A. A licensed real estate appraiser shall comply with generally accepted standards of professional practice in the development and communication of appraisals of real estate located in this state and with generally accepted ethical rules of conduct as contained in the "Uniform Standards of Professional Appraisal Practice", or its successor, as approved by the Appraisal Standards Board of the Appraisal Foundation or its successor.

B. The licensed real estate appraiser shall include within the body of the appraisal report the amount of the appraiser's fee for appraisal services.

Acts 1987, No. 472, §1; Acts 1990, No. 740, §1; Acts 1991, No. 412, §1; Acts 2003, No. 341, §1; Acts 2012, No. 429, §1, eff. May 31, 2012; Acts 2014, No. 213, §1.



RS 37:3411 - Documents to be retained

§3411. Documents to be retained

A licensed real estate appraiser shall retain for five years originals or true copies of contracts engaging the appraiser's services for real property appraisal work, appraisal reports, and supporting data assembled and formulated by the appraiser in preparing reports. The period for retention of the records applicable to each engagement of the services of the appraiser shall run from the date of the submission of the appraisal report to the client. These records shall be made available by the appraiser for inspection and copying by the board on reasonable notice to the appraiser. When litigation is contemplated at any time, reports and records shall be retained for two years from final disposition.

Acts 1987, No. 472, §1; Acts 1995, No. 690, §2; Acts 2003, No. 341, §1; Acts 2016, No. 259, §1.



RS 37:3412 - False information

§3412. False information

It shall be unlawful for any person or his agent to file with the board any notice, statement, or other document required under the provisions of this Chapter which is false or contains any material misstatement of fact.

Acts 1987, No. 472, §1; Acts 1995, No. 690, §2.



RS 37:3413 - Penalty

§3413. Penalty

Any person who violates any provision of this Chapter shall be fined not more than five thousand dollars, imprisoned for not more than six months, or both.

Acts 1995, No. 690, §2; Acts 2003, No. 341, §1.



RS 37:3415.1 - Short title

CHAPTER 51-A. APPRAISAL MANAGEMENT COMPANY

LICENSING AND REGULATION ACT

§3415.1. Short title

This Chapter shall be known and may be cited as the "Louisiana Appraisal Management Company Licensing and Regulation Act".

Acts 2009, No. 502, §1, eff. Jan. 1, 2010.



RS 37:3415.2 - Definitions

§3415.2. Definitions

As used in this Chapter, the following words have the meaning ascribed to them in this Section unless the context clearly indicates otherwise:

(1) "Appraisal" means the act or process of developing an opinion of value of real property following the appraisal process defined by the Uniform Standards for Professional Appraisal Practice.

(2) "Appraisal management company" means any corporation, partnership, sole proprietorship, subsidiary, unit, or other business entity that engages in any of the following activity:

(a) Administers a network of independent contract appraisers to perform real estate appraisal services for lenders or other clients.

(b) Receives requests for residential appraisal services from clients and enters into agreements, written or otherwise, with one or more independent appraisers to perform the real estate appraisal services contained in the request.

(3) "Appraisal management services" means the process of receiving a request for the performance of real estate appraisal services from a client, and for a fee paid by the client, entering into an agreement with one or more independent appraisers to perform the real estate appraisal services contained in the request.

(4) "Appraiser" is defined as one who is expected to perform valuation services competently and in a manner that is independent, impartial, and objective.

(5) RESERVED.

(6) "Appraiser panel" means a group of appraisers that has been selected by an appraisal management company to perform real estate appraisal services for the appraisal management company on behalf of lenders or other clients.

(7) "Board" means the Louisiana Real Estate Appraisers Board.

(8) "Client" means any person or entity that contracts with or otherwise enters into an agreement for the performance of residential real estate appraisal services.

(9) "Controlling person" means any of the following:

(a) An owner, officer, or director of a corporation, partnership, or other business entity seeking to offer appraisal management services in this state.

(b) An individual employed, appointed, or authorized by an appraisal management company who has the authority to enter into a contractual relationship with clients to contract for the performance of appraisal management services and has the authority to enter into agreements with independent appraisers for the performance of real estate appraisal services.

(c) An individual who possesses, directly or indirectly, the power to direct or cause the direction of the management or policies of an appraisal management company.

(10) "Real estate appraisal services" means residential valuation services performed by an individual acting as an appraiser, including but not limited to appraisal, appraisal review, or appraisal consulting, as these services are defined under the Uniform Standards for Professional Appraisal Practice.

(11) "Administrative review", "compliance review", "quality check", or "QC" means a process that checks an appraisal report for compliance with the Uniform Standards of Professional Appraisal Practice or other stipulated requirements.

(12) "Appraisal review" means the act or process of developing and communicating an opinion about the quality of another appraiser's work that was performed as part of an appraisal assignment. The term shall not include an examination of an appraisal for grammatical, typographical, mathematical, or other similar administrative errors that do not involve the appraiser's professional judgment, including compliance with the elements of the client's statement of work.

(13) "Fee appraiser" means a person who is not an employee of the mortgage loan originator or appraisal management company engaging the appraiser and is one of the following:

(a) A state-licensed or certified appraiser who receives a fee for performing an appraisal and certifies that the appraisal has been prepared in accordance with the Uniform Standards of Professional Appraisal Practice.

(b) A company not subject to the requirements of Section 1124 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989, 12 U.S.C. 3331 et seq., that utilizes the services of state-licensed or certified appraisers and receives a fee for performing appraisals in accordance with the Uniform Standards of Professional Appraisal Practice.

Acts 2009, No. 502, §1, eff. Jan. 1, 2010; Acts 2012, No. 429, §1, eff. May 31, 2012.



RS 37:3415.3 - License required

§3415.3. License required

A. It shall be unlawful for a person, corporation, partnership, sole proprietorship, subsidiary, unit, or any other business entity to directly or indirectly engage or attempt to engage in business as an appraisal management company, to directly or indirectly engage or attempt to perform appraisal management services, or to advertise or hold itself out as engaging in or conducting business as an appraisal management company without first obtaining a license issued by the board under the provisions of this Chapter, regardless of the entity's use of the term "appraisal management company", "national valuations solutions provider", "mortgage technology company", or any other name.

B. The license required by Subsection A of this Section shall, at a minimum, include the following information:

(1) The name of the entity seeking a license.

(2) The business address of the entity seeking a license.

(3) The phone contact information of the entity seeking a license.

(4) If the entity is not a corporation that is domiciled in this state, the name and contact information for the company's agent for service of process in this state.

(5) The name, address, and contact information of any individual, corporation, partnership, or other business entity that has any ownership interest in the appraisal management company.

(6) The name, address, and contact information for a controlling person, as defined in this Chapter.

(7) Certification that the entity has a system and process in place to verify that a person being added to the appraiser panel of the appraisal management company holds an appraisal license in good standing in this state pursuant to this Chapter.

(8) Certification that the entity has a system in place to review the work on a periodic basis of all independent appraisers that are performing real estate appraisal services for the appraisal management company to ensure that the real estate appraisal services are being conducted in accordance with Uniform Standards of Professional Appraisal Practice, pursuant to this Chapter.

(9) Certification that the entity maintains a detailed record for five years of each real estate appraisal service request that it receives and an itemized list of all fees contracted with each appraiser who performs real estate appraisal services for the appraisal management company, pursuant to this Chapter.

(10) Proof that the entity has obtained and maintains a surety bond that meets the requirements of Subsection D of this Section.

(11) An irrevocable Uniform Consent to Service of Process, pursuant to this Chapter.

C.(1) A person who performs an appraisal review for an appraisal management company shall be licensed or certified in Louisiana.

(2) An administrative review may be performed by any individual, including a certified appraiser.

D.(1) Every applicant for a license or the renewal of a license shall obtain and maintain a surety bond in the amount of twenty thousand dollars. The surety bond shall:

(a) Be in the form prescribed by the board pursuant to regulations duly promulgated by it.

(b) Accrue to the state for the benefit of a claimant against the registrant to secure the faithful performance of the licensee obligations under this Chapter.

(2) The aggregate liability of the surety shall not exceed the principal sum of the bond.

(3) A party having a claim against the licensee may bring suit directly on the surety bond, or the board may bring suit on behalf of the party having a claim against the licensee.

(4) Consumer claims shall be given priority in recovering from the bond.

(5) A deposit of cash or security may be accepted in lieu of the surety bond.

(6) If a claim reduces the face amount of the bond, the bond shall be annually restored upon renewal of the licensee's registration.

Acts 2009, No. 502, §1, eff. Jan. 1, 2010; Acts 2012, No. 429, §1, eff. May 31, 2012.



RS 37:3415.4 - Exemptions

§3415.4. Exemptions

A. This Chapter shall not be applicable to any of the following:

(1) Any corporation, partnership, sole proprietorship, subsidiary, unit, or other business entity that exclusively employs persons on an employer/employee basis for the performance of real estate appraisal services in the normal course of its business and such entity is responsible for ensuring that the real estate appraisal services being performed by its employees are being performed in accordance with Uniform Standards of Professional Appraisal Practice.

(2) Any individual, corporation, partnership, sole proprietorship, subsidiary, unit, or other business entity engaged in real estate appraisal services who, in the normal course of business, enters into an agreement, whether written or otherwise, with another independent appraiser for the performance of real estate appraisal services that the hiring or contracting appraiser is unable to complete for any reason, including but not limited to competency, work load, schedule, or geographic location.

(3) Any individual, corporation, partnership, sole proprietorship, subsidiary, unit, or other business entity engaged in real estate appraisal services who, in the normal course of business, enters into an agreement, whether written or otherwise, with an independent contractor appraiser for the performance of real estate appraisal services and, upon the completion of the appraisal, the report of the appraiser performing the real estate appraisal services is cosigned by the appraiser who subcontracted with the independent appraiser for the performance of the real estate appraisal services.

B. The Louisiana Real Estate Appraisers Board may issue special exemptions, if deemed acceptable by the board, upon special application and review.

Acts 2009, No. 502, §1, eff. Jan. 1, 2010.



RS 37:3415.5 - Forms

§3415.5. Forms

An applicant for a license as an appraisal management company in this state shall submit to the board an application on a form prescribed by the board.

Acts 2009, No. 502, §1, eff. Jan. 1, 2010.



RS 37:3415.6 - Expiration of license

§3415.6. Expiration of license

All licenses granted by the board pursuant to this Chapter shall expire December thirty-first of each calendar year.

Acts 2009, No. 502, §1, eff. Jan. 1, 2010; Acts 2011, No. 114, §1.



RS 37:3415.7 - Consent to service of process

§3415.7. Consent to service of process

Each entity applying for a license as an appraisal management company in this state shall complete an irrevocable Uniform Consent to Service of Process as prescribed by the board.

Acts 2009, No. 502, §1, eff. Jan. 1, 2010.



RS 37:3415.8 - Owner requirements

§3415.8. Owner requirements

A. An appraisal management company applying for a license in this state may not be owned by any person who has had a license or certificate to act as an appraiser, real estate broker or agent, mortgage broker, or mortgage originator, which combined are considered herein to be "real estate or lending-related licenses" refused, denied, suspended, canceled, or revoked in the past in any state without specific approval by the board.

B. Any licensed appraisal management company with an owner or employee who is subsequently refused or denied a real estate or lending-related license in any state, shall notify the board in writing within ten days of such action.

C. Any licensed appraisal management company with an owner or employee whose real estate or lending-related license has been suspended, revoked, or cancelled subsequent to being registered shall notify the board in writing within ten days of such action.

D. Either refusal or revocation of any real estate or lending-related license in any state shall be grounds for denying renewal of the appraisal management company's license. However, failure to notify the board of refusal, suspension, revocation, or cancellation of the licenses within ten days of such action shall be cause for revocation of an appraisal management company's license.

E. Each person that has any ownership interest in an appraisal management company in this state shall comply with all of the following:

(1) Be of good moral character, as determined by the board.

(2) Submit to a background investigation, as determined by the board.

(3) Certify to the board that the person has never had a license to act as an appraiser refused, denied, cancelled, suspended, or revoked in this state or in any other state.

Acts 2009, No. 502, §1, eff. Jan. 1, 2010.



RS 37:3415.9 - Controlling person; requirements

§3415.9. Controlling person; requirements

A. Each appraisal management company applying to the board for a license in this state shall designate one controlling person that will be the main contact for all communication between the board and the appraisal management company.

B. In order to serve as a controlling person of an appraisal management company, a person shall comply with all of the following:

(1) Certify to the board that he has never had a certificate or license issued by the board of this state, or the board of any other state, to act as an appraiser refused, denied, canceled, suspended, or revoked.

(2) Be of good moral character, as determined by the board.

(3) Submit to a background investigation, as determined by the board.

Acts 2009, No. 502, §1, eff. Jan. 1, 2010.



RS 37:3415.10 - License application assessment; delinquent renewal

§3415.10. License application assessment; delinquent renewal

A. When accepting an application for an initial or renewal license, the board is authorized to collect an assessment not in excess of one thousand five hundred dollars.

B. If the license renewal is delinquent, the board is further authorized to collect a delinquent renewal assessment as follows:

(1) If the renewal application is submitted during the period of January first to February fifteenth, an amount not in excess of one hundred fifty dollars.

(2) If the renewal application is submitted during the period of February sixteenth to June thirtieth, an amount not in excess of three hundred dollars.

C. If an initial license is issued after January first of any year, the assessment shall be prorated to the remaining portion of the year ending December thirty-first.

D. The provisions of this Section shall expire on December 31, 2017.

Acts 2011, No. 114, §1; Acts 2013, No. 31, §1, eff. May 29, 2013; Acts 2016, No. 259, §1.

NOTE: See Acts 2011, No. 114, §§2, 3, relative to licenses issued on or after certain dates.



RS 37:3415.11 - Limitations

§3415.11. Limitations

An appraisal management company licensed in this state pursuant to this Chapter shall not enter into contracts or agreements with an independent appraiser for the performance of real estate appraisal services unless that person is licensed and in good standing pursuant to the Louisiana Real Estate Appraisers Law, R.S. 37:3391 et seq.

Acts 2009, No. 502, §1, eff. Jan. 1, 2010.



RS 37:3415.12 - Pre-engagement certification

§3415.12. Pre-engagement certification

Each appraisal management company seeking to be licensed in this state shall certify to the board, on an annual basis, on a form prescribed by the board, that the appraisal management company has a system and process in place to verify that a person being added to the appraiser panel of the appraisal management company holds a license in good standing in this state pursuant to the Louisiana Real Estate Appraisers Law, R.S. 37:3391 et seq.

Acts 2009, No. 502., §1, eff. Jan. 1, 2010.



RS 37:3415.13 - Adherence to standards; competency

§3415.13. Adherence to standards; competency

A. Each appraisal management company seeking to be licensed in this state shall certify to the board on an annual basis that it has a system in place to review on a periodic basis the work of all appraisers that are performing real estate appraisal services for the appraisal management company to ensure that the real estate appraisal services are being conducted in accordance with Uniform Standards of Professional Appraisal Practice.

B. Before or at the time of making an assignment to an appraiser, an appraisal management company shall verify that the appraiser receiving the assignment satisfies each provision of the competency rule of the Uniform Standards of Professional Appraisal Practice for the appraisal being assigned.

Acts 2009, No. 502, §1, eff. Jan. 1, 2009; Acts 2012, No. 429, §1, eff. May 31, 2012.



RS 37:3415.14 - Record keeping

§3415.14. Record keeping

Each appraisal management company seeking to be licensed in this state shall certify to the board on an annual basis that it maintains a detailed record for five years of each real estate appraisal service request that it receives including the fee paid by the lenders to all appraisers for all real estate appraisal services and the names of all appraisers or entities that perform all real estate appraisal services for the appraisal management company.

Acts 2009, No. 502, §1, eff. Jan. 1, 2010.



RS 37:3415.15 - Fees; customary and reasonable; disclosure

§3415.15. Fees; customary and reasonable; disclosure

A. An appraisal management company shall compensate appraisers at a rate that is customary and reasonable for appraisals being performed in the market area of the property being appraised, consistent with the requirements of 15 U.S.C. 1639(e) and the final federal rules as provided for in the applicable provisions of 12 CFR Parts 34, 225, 226, 323, 1026, and 1222.

B. An appraisal management company shall separately state to the client all of the following:

(1) The fees paid to an appraiser for appraisal services.

(2) The fees charged by the appraisal management company for services associated with the management of the appraisal process, including procurement of the appraiser's services.

C.(1) An appraisal management company shall not prohibit any appraiser who is part of an appraiser panel from recording the fee that the appraiser was paid by the appraisal management company for the performance of the appraisal within the appraisal report that is submitted by the appraiser to the appraisal management company.

(2) An appraisal management company shall not include any fees for appraisal management services performed by the company in the amount the company reports as charges for the actual completion of an appraisal by the appraiser.

Acts 2012, No. 429, §1, eff. May 31, 2012; Acts 2016, No. 259, §1.



RS 37:3415.16 - Appraiser independence; prohibitions

§3415.16. Appraiser independence; prohibitions

A. It shall be unlawful for any employee, director, officer, or agent of an appraisal management company licensed in this state pursuant to this Chapter to influence or attempt to influence the development, reporting, or review of an appraisal through coercion, extortion, collusion, compensation, instruction, inducement, intimidation, bribery, or in any other manner, including but not limited to the following:

(1) Withholding or threatening to withhold timely payment for an appraisal.

(2) Withholding or threatening to withhold future business for an independent appraiser, or demoting or terminating or threatening to demote or terminate an independent appraiser.

(3) Expressly or impliedly promising future business, promotions, or increased compensation for an independent appraiser.

(4) Conditioning the request for a real estate appraisal service or the payment of an appraisal fee or salary or bonus on the opinion, conclusion, or valuation to be reached, or on a preliminary estimate or opinion requested from an independent appraiser.

(5) Requesting that an independent appraiser provide an estimated, predetermined, or desired valuation in an appraisal report, or provide estimated values or comparable sales at any time prior to the independent appraiser's completion of a real estate appraisal service.

(6) Providing to an independent appraiser an anticipated, estimated, encouraged, or desired value for a subject property or a proposed or target amount to be loaned to the borrower, except that a copy of the sales contract for purchase transactions may be provided.

(7) Providing to an independent appraiser, or any entity or person related to the appraiser, stock or other financial or nonfinancial benefits, allowing the removal of an independent appraiser from an appraiser panel, without prior written notice to such appraiser.

(8) Obtaining, using, or paying for a second or subsequent appraisal or ordering an automated valuation model in conjunction with a mortgage financing transaction unless there is a reasonable basis to believe that the initial appraisal was flawed or tainted and such basis is clearly and appropriately noted in the loan file, or unless such appraisal or automated valuation model is done pursuant to a bona fide pre- or post-funding appraisal review or quality control process or underwriting guidelines, and so long as the lender adheres to a policy of selecting the most reliable appraisal, rather than the appraisal that states the highest value.

(9) Forcing an appraiser to accept an assignment where the delivery times are so short that they force the appraiser to render a misleading report.

B. Nothing in Subsection A of this Section shall be construed as prohibiting the appraisal management company from requesting that an independent appraiser do either of the following:

(1) Provide additional information about the basis for a valuation.

(2) Correct objective factual errors in an appraisal report.

Acts 2009, No. 502, §1, eff. Jan. 1, 2010.



RS 37:3415.17 - Alteration of appraisal reports

§3415.17. Alteration of appraisal reports

An appraisal management company shall not alter, modify, or otherwise change a completed real estate appraisal service report submitted by an appraiser.

Acts 2009, No. 502, §1, eff. Jan. 1, 2010.



RS 37:3415.18 - Adjudication of disputes between an appraisal management company and an appraiser

§3415.18. Adjudication of disputes between an appraisal management company and an appraiser

A. Except within the first thirty days after an independent appraiser is first added to the appraiser panel of an appraisal management company, an appraisal management company may not remove an appraiser from its appraiser panel, or otherwise refuse to assign requests for real estate appraisal services to an independent appraiser without doing all of the following:

(1) Notifying the appraiser in writing of the reasons why the appraiser is being removed from the appraiser panel of the appraisal management company. If the appraiser is being removed from the panel for illegal conduct, violation of the Uniform Standards of Professional Appraisal Practice, or a violation of state licensing standards, the nature of the alleged conduct or violation shall be identified.

(2) Providing an opportunity for the appraiser to respond to the notification of the appraisal management company.

B. An appraiser that is removed from the appraiser panel of an appraisal management company for alleged illegal conduct, violation of the Uniform Standards of Professional Appraisal Practice, or violation of state licensing standards, may file a complaint with the board for a review of the decision of the appraisal management company, except that in no case shall the board make any determination regarding the nature of the business relationship between the appraiser and the appraisal management company which is unrelated to the actions specified in Subsection A of this Section.

C. If an appraiser files a complaint against an appraisal management company pursuant to Subsection B of this Section, the board shall adjudicate the complaint.

D. If, after opportunity for hearing and review, the board determines that an appraiser did not commit a violation of law, a violation of the Uniform Standards of Professional Appraisal Practice, or a violation of state licensing standards, the board shall order that an appraiser be reinstated to the appraiser panel of the appraisal management company that was the subject of the complaint without prejudice.

E. Following the adjudication of a complaint to the board by an appraiser against an appraisal management company, an appraisal management company may not refuse to make assignments for real estate appraisal services to an appraiser, or reduce the number of assignments, or otherwise penalize the appraiser, if the board has found that the appraisal management company acted improperly in removing the appraiser from the appraiser panel.

Acts 2009, No. 502, §1, eff. Jan. 1, 2010.



RS 37:3415.19 - Enforcement

§3415.19. Enforcement

A. The board may censure an appraisal management company, conditionally or unconditionally suspend, or revoke any license issued under this Chapter, levy fines or impose civil penalties not to exceed fifty thousand dollars, if in the opinion of the board, an appraisal management company is attempting to perform, is performing, has performed, or has attempted to perform any of the following acts:

(1) Committing any act in violation of this Chapter.

(2) Violating any rule or regulation adopted by the board in the interest of the public and consistent with the provisions of this Chapter.

(3) Procuring a license by fraud, misrepresentation, or deceit.

B.(1) In addition to any other civil remedy or civil penalty provided for in this Chapter, the board may issue a subpoena to any person or persons who the board has probable cause to believe has engaged in real estate appraisal activity without a currently valid license.

(2) Subpoenas issued by the board shall comply with the notice requirements of R.S. 49:955. These subpoenas shall be served upon the unlicensed individual personally or by any type of mailing requiring a return receipt and shall include a statement of the manner in which the unlicensed person shall be required to respond to the commission.

C. The board may impose a civil penalty of no more than five thousand dollars upon any unlicensed person who, after a hearing or informal resolution in accordance with all provisions of this Chapter and the Administrative Procedure Act, is found to have engaged in real estate appraisal activity without a currently valid license having been issued by the board pursuant to the provisions of this Chapter. In addition, the board may assess costs and attorney fees against the unlicensed person found to have been engaged in real estate appraisal activity without a current license.

D. No person engaged in real estate appraisal activity without a currently valid license shall have the right to receive any compensation for services so rendered. In addition to any other penalties imposed under this Chapter, the board may require that any person engaged in real estate appraisal activity without a license return any fees collected for engaging in real estate appraisal activity.

Acts 2009, No. 502, §1, eff. Jan. 1, 2010.



RS 37:3415.20 - Disciplinary hearings

§3415.20. Disciplinary hearings

A. The conduct of adjudicatory proceedings in accordance with the Administrative Procedure Act for violations of this Chapter is vested in the board, subject to the following provisions:

(1) Before censuring, suspending, or revoking any registration, the board shall notify the licensee in writing of any charges made, at least twenty days prior to the date set for the hearing and shall afford the licensee an opportunity to be heard in person or by counsel.

(2) The written notice shall be satisfied by personal service on the controlling person of the licensee, or the licensee's agent for service of process in this state, or by sending the notice by certified mail, return receipt requested to the controlling person of the licensee to the licensee's address on file with the board, or by board personnel hand delivering a copy of the charges to the licensee.

(3) The board shall have the power to subpoena and issue subpoenas duces tecum and to bring before it any person in this state, or take testimony by deposition, in the same manner prescribed by law in judicial proceedings in the courts of this state, or to require production of any records relevant to an inquiry or hearing by the board. Any final decision or determination of the board shall be reviewable by the Nineteenth Judicial District Court in the Parish of East Baton Rouge.

(4) The hearing on the charges shall be at a time and place prescribed by the board and in accordance with the provisions of Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950.

(5) The board may make findings of fact and shall deliver or mail such findings to the licensee charged with an offense under this Chapter. Any finding of fact by the board pursuant to the provisions of this Section shall be conclusive.

B.(1) The Nineteenth Judicial District Court of the state may review questions of law involved in any final decision of the board. Any application for review made by an aggrieved party shall be filed within thirty days after the final decision of the board.

(2) If the court finds that the Louisiana Real Estate Appraisers Board has regularly pursued its authority and has not acted arbitrarily, it shall affirm the decision, order, or ruling of the board. If a petition to review the final decision of the board is filed, the case shall be specifically fixed for trial within thirty days from the filing of an answer by the board.

C. Administrative proceedings under this Chapter before the board are not exclusive remedies. Criminal action under the terms of this Chapter may be simultaneously instituted and maintained against the accused for any violation of this Chapter. The board may also separately or simultaneously bring and carry on an action by injunction to restrain a licensed or unlicensed individual from further violation of any of the provisions of this Chapter, during the pendency of the criminal proceeding or proceedings before the board and against any unlawful practice thereafter.

Acts 2009, No. 502, §1, eff. Jan. 1, 2010.



RS 37:3415.21 - Rulemaking authority

§3415.21. Rulemaking authority

A. The board may adopt any rules and regulations in accordance with the Administrative Procedure Act necessary for the enforcement of this Chapter.

B. Repealed by Acts 2014, No.764, §1.

Acts 2009, No. 502, §1, eff. Jan. 1, 2010; Acts 2012, No. 429, §1, eff. May 31, 2012; Acts 2014, No. 764, §1, eff. June 19, 2014.



RS 37:3415.22 - Federal registry requirements

§3415.22. Federal registry requirements

A. The board shall collect from each appraisal management company that is registered or seeking to be registered in this state the information that the appraisal subcommittee, as described in R.S. 37:3395, requires to be submitted to it by the state pursuant to regulations promulgated by the appraisal subcommittee, including the collection of administrative fees consistent with the final federal rules as provided for in the applicable provisions of 12 CFR Parts 34, 208, 225, 323, 390, 1026, and 1222.

B.(1) A federally regulated appraisal management company operating in this state shall report to the board any information required to be submitted by the state to the appraisal subcommittee pursuant to the policies of the appraisal subcommittee regarding the determination of the appraisal management company national registry fee.

(2) Reports submitted pursuant to this Subsection shall include the following:

(a) A statement, in a form prescribed by the board, detailing the intent of the federally regulated appraisal management company to operate in this state.

(b)(i) Any information related to whether the appraisal management company is owned in whole or in part, directly or indirectly, by any person who has had an appraiser license or certification refused, denied, cancelled, surrendered in lieu of revocation, or revoked in any state.

(ii) Any information related to the revocation of a license of any person described in Item (i) of this Subparagraph and whether the revoked license has been reinstated by the state or states in which the appraiser was licensed.

Acts 2016, No. 259, §1.



RS 37:3421 - CLINICAL EXERCISE PHYSIOLOGISTS

CHAPTER 52. CLINICAL EXERCISE PHYSIOLOGISTS

§3421. Short title

This Chapter shall be known and may be cited as the "Louisiana Clinical Exercise Physiologists Licensing Act".

Acts 1995, No. 630, §1.



RS 37:3422 - Definitions

§3422. Definitions

As used in this Chapter, the following terms shall apply unless the context clearly states otherwise:

(1) "Board" means the Louisiana State Board of Medical Examiners.

(2) "Clinical exercise physiologist" means a person who, under the direction, approval, and supervision of a licensed physician, formulates, develops, and implements exercise protocols and programs, administers graded exercise tests, and provides education regarding such exercise programs and tests in a cardio pulmonary rehabilitation program to individuals with deficiencies of the cardiovascular system, diabetes, lipid disorders, hypertension, cancer, chronic obstructive pulmonary disease, arthritis, renal disease, organ transplant, peripheral vascular disease, and obesity.

(3) "Exercise protocols and programs" means the intensity, duration, frequency, and mode of activity to improve the cardiovascular system.

(4) "Licensed physician" means a person who is licensed by the Louisiana State Board of Medical Examiners to practice medicine in the state.

Acts 1995, No. 630, §1.



RS 37:3423 - License required

§3423. License required

Effective January 1, 1996, no person shall practice, or in any way hold himself out, or designate himself, as a licensed clinical exercise physiologist unless he possesses a current license issued pursuant to this Chapter or is exempt from this Chapter.

Acts 1995, No. 630, §1.



RS 37:3424 - Powers and duties of the board

§3424. Powers and duties of the board

The board shall:

(1) Examine for, approve, withhold, deny, restrict, revoke, suspend, and renew licensure of duly qualified applicants.

(2) Maintain a record of its proceedings regarding the regulation and licensing of clinical exercise physiologists in a book maintained for that purpose.

(3) Maintain a roster of all licensed clinical exercise physiologists and annually prepare a roster of the names and addresses of all such licensees. A copy of the roster shall be made available to any person requesting it upon payment of a fee established by the board as sufficient to cover the cost of the roster.

(4) Adopt rules and regulations, a professional code of ethics, and examination procedures as it may consider necessary to implement this Chapter in accordance with the Administrative Procedure Act.

(5) Establish and publish minimum standards of practice in accordance with those developed and accepted by the profession.

Acts 1995, No. 630, §1.



RS 37:3425 - Qualifications for licensure; renewal

§3425. Qualifications for licensure; renewal

A. The board shall issue a license to each applicant who files an application upon a form and in such manner as the board prescribes, accompanied by such fee as required in R.S. 37:3428, and who furnishes satisfactory evidence to the board that he:

(1) Is at least twenty-one years of age.

(2) Is of good moral character.

(3) Is not in violation of this Chapter and the rules and regulations adopted hereunder.

(4) Has a master of science degree or a master of education degree in an exercise studies curriculum from an accredited school, which school at the time of graduation, was approved by the American College of Sports Medicine or the board, and has successfully completed an internship of three hundred hours in exercise physiology under the supervision of a licensed exercise physiologist.

(5) Has passed an examination to the satisfaction of the board as provided in R.S. 37:3427.

(6) Has completed certain course work as required by the board.

B. The board shall license and renew annually the license to practice for all persons who present satisfactory evidence of qualifications as specified in this Section and under the rules and regulations adopted by the board.

C. No license shall be denied any applicant based upon the applicant's race, religion, creed, national origin, sex, or physical impairment.

D. Licenses shall be renewed annually according to procedures adopted by the board. The board may require continuing education course work as a condition of renewal.

Acts 1995, No. 630, §1.



RS 37:3426 - Licensing of current practitioners

§3426. Licensing of current practitioners

A. Any person currently practicing as a clinical exercise physiologist for a period of twelve months immediately prior to August 1, 1995, shall be licensed as a clinical exercise physiologist upon application and payment of the applicable licensing fee if he meets the qualifications in R.S. 37:3425(A)(1), (2), and (3) and meets any three of the following criteria:

(1) Has a master of science or a master of education degree in an exercise studies curriculum from an accredited school.

(2) Has one year experience as a clinical exercise physiologist in a cardiopulmonary program.

(3) Is certified as an exercise specialist by the American College of Sports Medicine.

(4) Is recommended by two licensed physicians, one of whom is a board-certified cardiologist.

(5) Has successfully completed an internship of three hundred hours in a cardiopulmonary program under the supervision of a clinical exercise physiologist.

B. After a period of one year from August 1, 1995, no person shall be licensed under this Section.

Acts 1995, No. 630, §1.



RS 37:3427 - Examination

§3427. Examination

A. The board shall examine applicants for licensure as clinical exercise physiologists at such times and places as it may determine. The board shall give public notice and shall notify each person who has made satisfactory application for examination of the date, time, and place of examination.

B. The examination shall test the applicant's knowledge of such subjects as the board may consider useful in determining the applicant's fitness to practice clinical exercise physiology but may not go beyond the scope of the examination for clinical exercise physiologists as described by the American College of Sports Medicine.

C. When acting as a board of examiners of applicants for licenses to practice clinical exercise physiology in the state, the board shall appoint three or more persons who are licensed to practice exercise physiology in accordance with this Chapter to assist in the preparation and administration of the examination of applicants under rules and regulations adopted by the board.

D. An applicant shall successfully pass the examination to be eligible for licensure as a clinical exercise physiologist. The board shall notify each applicant of the results of the examination in writing. Any applicant who fails to pass the examination and is, therefore, refused licensure may take the examination again upon application and payment of an additional examination fee.

Acts 1995, No. 630, §1.



RS 37:3428 - Fees

§3428. Fees

A. The board shall collect the following fees:

(1) Application and license fee

$75.00

(2) Renewal fee

$25.00

(3) Reissuance for lost or destroyed license

$25.00

B. In addition to the fees provided in Subsection A, the board shall collect an examination fee to be determined by the board but not to exceed the cost of the examination given by the American College of Sports Medicine if such examination has not been taken.

C. Each applicant who applies for the renewal of a license after his license has expired shall pay a late fee of twenty-five dollars for each late application.

D. The fees established in this Section shall not be refundable except under such conditions as the board may establish.

Acts 1995, No. 630, §1.



RS 37:3429 - Denial, revocation, or suspension of license

§3429. Denial, revocation, or suspension of license

A. The board may withhold, suspend, restrict, revoke, or refuse to issue or renew any license issued or applied for in accordance with this Chapter or otherwise discipline a licensed clinical exercise physiologist after notice and opportunity for hearing pursuant to the Administrative Procedure Act, upon proof that the applicant or licensed clinical exercise physiologist:

(1) Has been convicted in a court of competent jurisdiction of a felony or any offense involving moral turpitude, the record of conviction being conclusive evidence thereof.

(2) Has violated the code of ethics adopted by the board.

(3) Is using any narcotic or any alcoholic beverage to an extent or in a manner dangerous to any other person or the public or to an extent that the use impairs his ability to perform the work of a licensed clinical exercise physiologist.

(4) Has impersonated another person holding a clinical exercise physiologist license or allowed another person to use his license.

(5) Has used fraud or deception in applying for a license.

(6) Has allowed his name or license issued under this Chapter to be used in connection with any person who performs clinical exercise physiology services outside of the area of his training, experience, or competence.

(7) Is legally adjudicated mentally incompetent, the record of such adjudication being conclusive evidence thereof.

(8) Has willfully or negligently violated any provision of this Chapter.

B. Notice of denial, revocation, suspension, or disciplinary action shall be sent to the applicant or licensee by registered mail or served personally on the applicant or licensee. The notice shall state the particular reasons for the proposed action and shall set a date at which time the applicant or licensee shall be given an opportunity for a prompt and fair hearing. The written notice shall be sent to the person's last known address, but the nonappearance of the person shall not prevent such a hearing. For the purpose of such hearing, the board may subpoena persons, books, and papers, on its own behalf of the applicant or licensee who, may appear by counsel or personally in his own behalf.

C. On the basis of any hearing or upon default of the applicant or licensee, the board shall make a determination specifying its findings of fact and conclusions of law. A copy of such determination shall be sent by registered mail or served personally upon the applicant or licensee. The decision of the board denying, revoking, or suspending the license shall become final thirty days after being mailed or served unless within such period the applicant or licensee appeals the decision as provided by the Administrative Procedure Act. No such appeal while pending appropriate court action shall supersede such denial, revocation, or suspension. All proceedings and evidence presented at hearings before the board may be admissible during appellate proceedings.

D. Every order and judgment of the board shall take effect immediately on its promulgation unless the board in such order or judgment set a probationary period for the applicant or licensee. Such order and judgment shall continue in effect until expiration of any specified time period or termination by a court of competent jurisdiction. The board shall notify all licensees of any action taken against a licensee and may make public its orders and judgments in such manner and form as it considers proper.

Acts 1995, No. 630, §1.



RS 37:3430 - Violation; penalty

§3430. Violation; penalty

A. No person shall assume or use the title or designation "licensed clinical exercise physiologist" unless he has in his possession a valid license issued by the board under the authority of this Chapter. This provision shall become effective on January 1, 1996.

B. Whoever violates this Chapter shall be guilty of a misdemeanor and shall, upon conviction, be fined not more than five hundred dollars.

Acts 1995, No. 630, §1.



RS 37:3431 - Injunction; penalty; attorney's fees; costs

§3431. Injunction; penalty; attorney's fees; costs

A. The board, through its proper officer, may cause to issue in any competent court, a writ of injunction enjoining any person from practicing as a clinical exercise physiologist as defined herein until such person obtains a license under the provisions of this Chapter. This injunction shall not be subject to being released upon bond.

B. If it is established that the defendant has been or is committing an act declared to be a misdemeanor by this Chapter, the court shall enter a decree enjoining the defendant from further committing such act.

C. In case of violation of any injunction issued under the provisions of this Section, the court may summarily try and punish the offender for contempt of court.

D. The injunctive proceedings shall be in addition to, and not in lieu of, all penalties and other remedies provided in this Chapter.

E. In the suit for an injunction, the board, through its president, may demand of the defendant a penalty of not more than five hundred dollars, and attorney's fees not to exceed one hundred dollars, in addition to the costs of court. This judgment for penalty, attorney's fees, and costs may be rendered in the same judgment in which the injunction is made absolute.

F. The trial of the proceeding by injunction shall be summary and by the judge without a jury.

Acts 1995, No. 630, §1.



RS 37:3432 - Exemptions

§3432. Exemptions

The following persons and their activities are exempted from the licensing requirements of this Chapter:

(1) Any person employed or supervised by a licensed physician whose primary duty it is to provide graded exercise testing within the confines of the physician's office. The supervisor shall not represent himself to the public as a licensed clinical exercise physiologist.

(2) Any student in an accredited educational institution, while carrying out activities that are part of the prescribed course of study, provided such activities are supervised by a licensed clinical exercise physiologist. Such student shall hold himself out to the public only by clearly indicating his student status and the profession in which he is being trained.

(3) Any person employed as a clinical exercise physiologist by any federal or state agency provided such person's activities constitute part of the duties for which they are employed or solely within the confines or under the jurisdiction of the organization by which they are employed.

(4) Any natural person licensed as a health care provider under any other law while acting within the scope of such licensure.

Acts 1995, No. 630, §1.



RS 37:3433 - Prohibition

§3433. Prohibition

Nothing in this Chapter shall be construed to allow a licensed clinical exercise physiologist to practice physical therapy as defined in R.S. 37:2401 and 2410 nor shall any licensed clinical exercise physiologist hold himself out as a physical therapist or a physical therapist assistant.

Acts 1995, No. 630, §1.



RS 37:3441 - REHABILITATION COUNSELORS

CHAPTER 53. REHABILITATION COUNSELORS

§3441. Short title

This Chapter shall be known and may be cited as the "Louisiana Rehabilitation Counselor Licensing Act".

Acts 1988, No. 555, §1, eff. July 14, 1988.



RS 37:3442 - Statement of purposes

§3442. Statement of purposes

It is declared to be the policy of this state that activities of those persons who render service to the public in the rehabilitation counseling area and use the title "licensed professional vocational rehabilitation counselor" should be regulated for the protection of public health, safety, and welfare. Therefore, it is the purpose of this Chapter to provide for the regulation of the practice of rehabilitation counseling in the state and to provide for the regulation of the use of the title "licensed professional rehabilitation counselor".

Acts 1988, No. 555, §1, eff. July 14, 1988.



RS 37:3443 - Definitions

§3443. Definitions

As used in this Chapter, the following terms shall mean the following, unless the context requires otherwise:

(1) "Board" means the Louisiana Licensed Professional Vocational Rehabilitation Counselors Board of Examiners.

(2) "Licensed professional vocational rehabilitation counselor" means any person who holds himself out to the public, for a fee or other personal gain, by any title or description of services incorporating the words "licensed professional vocational rehabilitation counselor" or any similar term, and who offers to render professional rehabilitation counseling services denoting a client-counselor relationship in which the counselor assumes responsibility for knowledge, skill, and ethical considerations needed to assist individuals, groups, organizations, or the general public, and who implies that he is licensed to engage in the practice of rehabilitation counseling pursuant to this Chapter.

(3) "Practice of rehabilitation counseling" means rendering or offering to individuals, groups, organizations, or the general public rehabilitation services in private practice for compensation involving the application of principles, methods, or procedures of the rehabilitation counseling profession which include but are not limited to:

(a) "Rehabilitation counseling" which means assisting an individual or group, through the counseling relationship, to define vocational goals, and to plan actions reflecting his or their interests, abilities, aptitudes, and needs as these are related to rehabilitation concerns, educational progress, and occupations and careers.

(b) "Referral activities" which means the evaluating of data to identify vocational problems and to determine the advisability of referral to other specialists.

(c) "Vocational rehabilitation services" which includes but is not limited to vocational assessment, vocational counseling, education, and training services, including on-the-job training, self-employment plans, job analysis, and job placement. For purposes of this Chapter, "vocational assessment" includes but is not limited to the administration, interpretation, and use of single scale screening tests of intelligence and tests of education, achievement, personal traits, interests, aptitudes, abilities, language, adaptive behavioral tests, and symptom screening checklist, solely to define vocational goals and plan actions as related to rehabilitation concerns, educational progress, and occupations and careers.

(d) Referral activities and vocational rehabilitation services shall not include neuropsychological testing.

(4) "Rehabilitation counseling services" which means those acts and behaviors coming within the "practice of rehabilitation counseling" as defined in this Chapter.

Acts 1988, No. 555, §1, eff. July 14, 1988; Acts 1993, No. 545, §1; Acts 1999, No. 1271, §1.



RS 37:3444 - Louisiana Licensed Professional Vocational Rehabilitation Counselors Board of Examiners

§3444. Louisiana Licensed Professional Vocational Rehabilitation Counselors Board of Examiners

A. There is hereby created in the Louisiana Department of Health the Louisiana Licensed Professional Vocational Rehabilitation Counselors Board of Examiners, hereafter referred to as the "board", consisting of five members, who shall be residents of the state of Louisiana. The members shall be appointed by the governor from a list of qualified candidates supplied by the Louisiana Association of Rehabilitation Professionals, as specified in this Section within sixty days after July 14, 1988 to serve the following terms: one member for a term of two years, two members for terms of three years, and two members for terms of four years. Thereafter, each term shall be for four years. Each appointment by the governor shall be submitted to the Senate for confirmation.

B. The membership of the board shall consist of three licensed professional vocational rehabilitation counselors and two individuals from the public at large. The original professional membership of the board shall be qualified to be licensed under this Chapter, except that the initial professional members shall be persons who have rendered rehabilitation counseling for at least three years. Within thirty days after July 14, 1988, the executive committee of the Louisiana Association for Rehabilitation Professionals shall submit to the governor a list of qualified candidates for the board. The board shall perform such duties and exercise such powers as this Chapter prescribes and confers upon it. No member of the board shall be individually liable for any act or omission resulting in damage or injury arising out of the exercise of his judgment in the formation and implementation of policy while acting as a member of the board, provided he was acting in good faith and within the scope of his official functions and duties, unless the damage or injury was caused by his willful or wanton misconduct.

C. No board member shall serve more than two full consecutive terms. Subsequent appointments to the board shall be made in the manner of the original appointments, including the submission of a list of qualified candidates by the executive committee of the Louisiana Association for Rehabilitation Professionals. Any board member may be removed by the governor or majority vote of the board, after notice and hearing, for incompetence, neglect of duty, malfeasance in office, or moral turpitude. Any vacancy occurring in board membership, other than by expiration of term, shall be filled for the remainder of the unexpired term by the governor within thirty days from a list of qualified candidates supplied by the Louisiana Association for Rehabilitation Professionals.

D. Each board member shall serve without compensation, but shall be reimbursed for actual travel, incidental, and clerical expenses incurred while engaged on official board business.

E. Each board member shall take the constitutional oath of office for state officials before any officer authorized to administer oaths in this state.

Acts 1988, No. 555, §1, eff. July 14, 1988; Acts 1989, No. 456, §1.



RS 37:3445 - Board meetings; procedures; powers and duties

§3445. Board meetings; procedures; powers and duties

A. The board shall be domiciled and hold its meetings in Baton Rouge. The board shall hold a meeting within sixty days after October 1, 1988, and semiannually thereafter. The board shall elect from its membership a chairman, vice chairman, and secretary. The board may meet at such other times as deemed necessary by the chairman, or by the majority of its members, or by the governor. Reasonable notice of all meetings shall be given in the manner prescribed by the board. Three members of the board shall constitute a quorum at any meeting or hearing.

B. A clerical secretary, who shall not be a member of the board, shall be employed, within the limits of the funds received by the board pursuant to R.S. 37:3446. The board shall be empowered to accept federal and state grants and grants from foundations and institutions to carry on its functions.

C. The board shall adopt a seal which shall be affixed to all licenses issued by the board.

D. The board shall adopt such rules, regulations, and examination procedures as it may deem necessary to effect the provisions in this Chapter. The board shall adopt the Code of Ethics of the National Association for Rehabilitation Professionals in the Private Sector, including any revisions or additions deemed appropriate or necessary by the board.

E. The board may examine, approve, revoke, suspend, and renew the license of applicants and shall review applications at least once a year. The board shall keep a record of its proceedings including applicant examinations, a register of applicants for licenses, and a register of licensed professional vocational rehabilitation counselors which shall be made available to the public. Any person aggrieved by a ruling of the board may, within thirty days after notification, appeal to the district court for the parish of East Baton Rouge. The board shall have the power to conduct hearings on suspension or revocation of a license.

F. The board shall submit an annual report to the governor and the legislature containing the financial and professional actions of the board during the past year.

Acts 1988, No. 555, §1, eff. July 14, 1988.



RS 37:3446 - Fees; application for license

§3446. Fees; application for license

A. The board shall, by rule, establish and collect fees not in excess of the following amounts:

(1) Application, license, and seal

$

200.00

(2) Written examination

$

100.00

(3) Renewal of license

$

100.00

(4) Reissuance for lost or destroyed license

$

50.00

B. No part of any fee shall be refundable under any conditions other than failure of the board to hold examinations on the date originally announced. All fees collected in this manner and all gifts or grants shall be deposited and credited to the account of the board in a licensed financial institution of the board's choosing. The funds of the board may be used for printing, travel expenses of the board, and for other necessary expenses as are essential to the carrying out of the provisions of this Chapter. Expenses shall be paid under the written direction of the chairman of the board in accordance with procedures established by the division of administration. Any surplus at the end of the fiscal year shall be retained by the board for future expenditures.

Acts 1988, No. 555, §1, eff. July 14, 1988; Acts 1999, No. 1271, §1.



RS 37:3447 - Requirements for licensed professional counselor; renewal of license

§3447. Requirements for licensed professional vocational counselor; renewal of license

A. The board shall issue a license to each applicant who files an application upon a form and in such manner as the board prescribes, accompanied by such fee as required by R.S. 37:3446, and who furnishes satisfactory evidence to the board that he:

(1) Is at least twenty-one years of age.

(2) Is of good moral character.

(3) Is not in violation of any of the provisions of this Chapter and the rules and regulations adopted hereunder.

(4) Has declared special competencies and demonstrated professional competence therein by passing a written or oral examination, as the board shall prescribe.

(5)(a) Has received a master's degree in rehabilitation counseling or related field and two years experience under the supervision of a licensed vocational rehabilitation counselor or

(b) Has received a bachelor's degree in vocational rehabilitation or related field and five years work experience, working under the supervision of a licensed vocational rehabilitation counselor, which period of supervision shall begin prior to September 1, 2008, and shall be completed within six years of the date the written proposal for such supervision is submitted to the board in accordance with the requirements established by the board.

B. The board shall license to practice all persons who present satisfactory evidence of qualifications as specified in this Section and under provisions of the rules and regulations of the board. Such licensure shall be signed by the chairman and vice chairman of the board under the seal of the board.

C. No license shall be denied any applicant based upon the applicant's race, religion, creed, national origin, sex, or physical impairment.

Acts 1988, No. 555, §1, eff. July 14, 1988; Acts 2004, No. 360, §1.



RS 37:3448 - License without examination

§3448. License without examination

For a period of one year from December 31, 1988, the board shall waive both written and oral examination and shall issue a license as a licensed professional vocational rehabilitation counselor to each applicant who files an application upon a form and in such manner as the board prescribes, accompanied by such fees required by R.S. 37:3446, and who furnished satisfactory evidence to the board that he:

(1) Is at least twenty-one years old.

(2) Is of good moral character.

(3) Is not in violation of any of the provisions of this Chapter and the rules and regulations adopted hereunder.

(4) Has received one of the following:

(a) A master's degree in rehabilitation counseling or related field and two years experience in a vocational rehabilitation setting.

(b) A bachelor's degree in rehabilitation counseling or related field and five years experience in a vocational rehabilitation setting.

(c) Certified rehabilitation counselor or certified insurance rehabilitation specialist and ten years of vocational rehabilitation experience.

Acts 1988, No. 555, §1, eff. July 14, 1988; Acts 1989, No. 456, §1.



RS 37:3449 - Denial, revocation, or suspension of license

§3449. Denial, revocation, or suspension of license

A. The board, by affirmative vote of at least four of its five members, shall withhold, deny, revoke, or suspend any license issued or applied for in accordance with the provisions of this Chapter or otherwise discipline a licensed professional vocational rehabilitation counselor upon proof that the applicant or licensed professional vocational rehabilitation counselor:

(1) Has been convicted in a court of competent jurisdiction of a felony or any offense involving moral turpitude, the record of conviction being conclusive evidence thereof.

(2) Has violated the code of ethics adopted by the board.

(3) Is using any narcotic or any alcoholic beverage to an extent or in a manner dangerous to any other person or the public, or to an extent that said use impairs his ability to perform the work of a licensed rehabilitation counselor.

(4) Has impersonated another person holding a professional vocational rehabilitation counselor license or allowed another person to use his license.

(5) Has used fraud or deception in applying for a license or in taking an examination provided for in this Chapter.

(6) Has allowed his name or license issued under this Chapter to be used in connection with any person who performs rehabilitation counseling services outside of the area of his training, experience, or competence.

(7) Is legally adjudicated mentally incompetent, the record of such adjudication being conclusive evidence thereof.

(8) Has willfully or negligently violated any of the provisions of this Chapter.

B. Notice of denial, revocation, suspension, or disciplinary action shall be sent to the applicant or licensee by registered mail or personal service setting forth the particular reasons for the proposed action and fixing a date at which time the applicant or licensee shall be given an opportunity for a prompt and fair hearing. The written notice shall be sent to the person's last known address, but the nonappearance of the person shall not prevent such a hearing. For the purpose of such hearing, the board may subpoena persons, books, and papers, on its own behalf or on behalf of the applicant or licensee who, may appear by counsel or personally in his own behalf.

C. On the basis of any hearing or upon default of applicant or licensee, the board shall make a determination specifying its findings of fact and conclusions of law. A copy of such determination shall be sent by registered mail or served personally upon the applicant or licensee. The decision of the board denying, revoking, or suspending the license shall become final thirty days after being mailed or served unless within said period the applicant or licensee appeals the decision as provided by the Administrative Procedure Act. No such appeal while pending appropriate court action shall supersede such denial, revocation, or suspension. All proceedings and evidence presented at hearings before the board may be admissible during appellate proceedings.

D. Every order and judgment of the board shall take effect immediately on its promulgation unless the board in such order or judgment fixes a probationary period for the applicant or licensee. Such order and judgment shall continue in effect until expiration of any specified time period or termination by a court of competent jurisdiction. The board shall notify all licensees of any action taken against a licensee and may make public its orders and judgments in such manner and form as it deems proper.

E. The board may suspend the license of a licensed rehabilitation counselor for a period not exceeding two years. At the end of this period, the board shall re-evaluate the suspension and may recommend to the chairman the reinstatement or revocation of the license. A person whose license has been revoked under the provisions of this Section may apply for reinstatement after a period of not less than two years from the date such denial or revocation is legally effective. The board may, upon favorable action by a majority of the board members present and voting, recommend such reinstatement.

Acts 1988, No. 555, §1, eff. July 14, 1988.



RS 37:3450 - Violations; penalties

§3450. Violations; penalties

A.(1) No person shall assume or use the title or designation "licensed professional vocational rehabilitation counselor" unless he has in his possession a valid license issued by the board under the authority of this Chapter. This provision shall become effective on January 1, 1989.

(2)(a) Except as provided in R.S. 37:3452, no person shall perform the services of a vocational rehabilitation counselor unless he has in his possession a valid license issued by the board under the authority of this Chapter.

(b) Except as provided in R.S. 37:3452, no person shall hold himself out as an expert of vocational rehabilitation services unless he has in his possession a valid license issued by the board under the authority of this Chapter.

(3) Whoever violates the provisions of this Subsection shall be guilty of a misdemeanor and shall upon conviction be fined not more than five hundred dollars.

B. The board shall have the authority to administer oaths, to summon witnesses, and to take testimony in all matters relating to its duties. The attorney general of the state shall be the attorney of the board, but the board may employ other counsel. It shall be the duty of the district attorney of the judicial district wherein any offense is committed to prosecute violations of this Chapter. The board shall be the sole agency in this state empowered to issue licenses to professional vocational rehabilitation counselors.

Acts 1988, No. 555, §1, eff. July 14, 1988 and Jan. 1, 1989; Acts 1999, No. 1271, §1.



RS 37:3451 - Injunctive proceedings

§3451. Injunctive proceedings

A. The board may, through the attorney general, apply for an injunction in any court of competent jurisdiction to enjoin any person from committing any act declared to be a misdemeanor by this Chapter.

B. If it is established that the defendant has been or is committing an act declared to be a misdemeanor by this Chapter, the court shall enter a decree enjoining the defendant from further committing such act.

C. In case of violation of any injunction issued under the provisions of this Section, the court may summarily try and punish the offender for contempt of court.

D. Such injunctive proceedings shall be in addition to, and not in lieu of, all penalties and other remedies provided in this Chapter.

Acts 1988, No. 555, §1, eff. July 14, 1988.



RS 37:3452 - Exclusions

§3452. Exclusions

The following persons and their activities are exempted from the licensing requirements of this Chapter:

(1) A certified school counselor who meets the standards prescribed by the State Department of Education and the Board of Elementary and Secondary Education, while practicing school counseling within the scope of his employment by a board of education or by a private school.

(2) Any nonresident temporarily employed in this state to render rehabilitation counseling services for not more than thirty days a year, who meets the requirements for licensure in R.S. 37:3447 of this Chapter or who holds a valid license or certificate issued under the authority of the laws of another state or national certifying agency.

(3) Any person employed or supervised by a licensed professional rehabilitation counselor, while carrying out specific tasks under the licensee's supervision. The supervisee shall not represent himself to the public as a licensed professional rehabilitation counselor.

(4) Any student in an accredited educational institution, while carrying out activities that are part of the prescribed course of study, provided such activities are supervised by a professional rehabilitation counselor. Such student shall hold himself out to the public only by clearly indicating his student status and the profession in which he is being trained.

(5) Any individual using the official title of the position and activities for which that person is employed by any federal or state agency, any agency of a parish, municipality, or other political subdivision, any private nonprofit agency, accredited clinic, nonprofit hospital, or for profit hospital, provided that such persons are performing these activities as part of the duties for which they are employed or solely within the confines or under the jurisdiction of the organization by which they are employed. Such persons shall not render rehabilitation counseling services to the public for a fee, monetary or otherwise, over and above the salary they receive for the performance of their official duties with the organization by which they are employed.

(6) Any persons licensed, certified, or registered under any other provision of state law or under the rules of the Louisiana Supreme Court while practicing those arts, utilizing counseling, and utilizing those titles that are allowed and within the standards and ethics of their profession or within new areas of practice that represent appropriate extensions of their profession.

(7) Any priest, rabbi, Christian Science practitioner, or minister of the gospel of any religious denomination.

Acts 1988, No. 555, §1, eff. July 14, 1988.



RS 37:3461 - General provisions and short title

CHAPTER 54. DRUG AND DEVICE DISTRIBUTORS

§3461. General provisions and short title

A. This Chapter shall be known and may be cited as the "Louisiana Drug and Device Distributors Act".

B. In order to safeguard life and health and to promote the public welfare, any person engaged in the distribution of legend drugs or legend devices as defined in this Chapter shall be required to submit evidence of qualification to be engaged in the legend drug or legend device distribution business and shall be licensed as hereinafter provided.

Acts 1988, No. 852, §1; Acts 1995, No. 1152, §1, eff. June 29, 1995; Acts 2008, No. 597, §1; Acts 2015, No. 443, §1, eff. July 1, 2015.



RS 37:3462 - Definitions

§3462. Definitions

As used in this Chapter:

(1) "Applicant" means a person who applies for licensure as a legend drug or legend device distributor.

(2) "Board" means the Louisiana Board of Drug and Device Distributors.

(3) "Bureau" means the Louisiana Bureau of Criminal Identification and Information of the office of state police within the Department of Public Safety and Corrections.

(4) "Criminal history record information" means information collected by state and federal criminal justice agencies on persons consisting of identifiable descriptions and notations of arrests, detentions, indictments, bills of information, or any formal criminal charges, and any disposition arising therefrom, including sentencing, criminal correctional supervision, and release, but does not include intelligence for investigatory purposes, nor does it include any identification information which does not indicate involvement of the person in the criminal justice system.

(5) "Designated responsible party" means a natural person designated by the applicant or licensee as responsible for facility operations of the applicant or licensee facility.

(6) "Distribution" means the sale or facilitation of delivery of legend drugs or legend devices to a person other than the consumer or patient, including but not limited to distribution by manufacturers, repackagers, own-label distributors, jobbers, third-party logistics providers, retail pharmacy warehouses, pharmacies, brokers, agents, and wholesale distributors.

(7) "Distributor" means any person engaged in distribution, including but not limited to manufacturers, repackagers, own-label distributors, jobbers, third-party logistics providers, retail pharmacy warehouses, pharmacies, brokers, agents, and wholesale distributors.

(8) "FBI" means the Federal Bureau of Investigation of the United States Department of Justice.

(9) "Legend device" means any device intended for use by humans that carries on its label "Rx", "Rx only", a designation for physician use only, or a statement that federal law restricts the device to sale by or on the order of a licensed health care practitioner.

(10) "Legend drug" means any drug intended for use by humans that carries on its label any of the following: "Caution: Federal law prohibits dispensing without a prescription", "Rx", or "Rx Only".

(11) "Licensure" means any license, permit, or registration that the board is authorized by law to issue.

(12) "Manufacturer" means any of the following:

(a) A person who manufactures legend drugs or legend devices and includes a labeler or distributor.

(b) A person who prepares legend drugs in dosage form by mixing, compounding, encapsulating, entableting, or by other processes.

(c) A person who manufactures, assembles, processes, or modifies legend devices.

(d) An affiliate of a person described in Subparagraph (a), (b), (c), or (f) of this Paragraph that receives the legend drugs or legend devices directly from a person described in this Subparagraph or Subparagraph (a), (b), (c), or (f) of this Paragraph.

(e) A co-licensed partner of the person described in Subparagraph (a), (b), (c), or (f) of this Paragraph that obtains the legend drugs or legend devices directly from a person described in this Subparagraph or Subparagraph (a), (b), (c), or (f) of this Paragraph.

(f) A person who holds an approved new drug application under the United States Food and Drug Administration or holds a biologics license issued by the United States Food and Drug Administration for such product; or, if such product is not the subject of an approved application or license, the person who manufactured the product.

(13) "Owner" means a natural person who owns greater than a ten percent interest in the distributor.

(14) "Person" means a natural or juridical person, including a proprietorship, partnership, corporation, limited liability company, trust, business firm, association, franchise arrangement, combination of any of these entities, or any other legal entity.

(15) "Prescription drug" means a drug for human use which, because of its toxicity or other potentiality for harmful effects, the method of its use, or the collateral measures necessary to its use, is not safe for use except under the supervision of a practitioner licensed by law to administer such drug; or a drug which is limited by a United States Food and Drug Administration new drug application to use under the professional supervision of a practitioner licensed by law to administer such drug.

(16) "Product" means a prescription drug in a finished dosage form for administration to a patient without substantial further manufacturing (such as capsules, tablets, and lyophilized products before reconstitution); however, "product", as used in this Chapter, does not include any of the following:

(a) Blood or blood components intended for transfusion.

(b) A radioactive drug or radioactive biological product regulated by the Nuclear Regulatory Commission or by a state pursuant to an agreement with the Nuclear Regulatory Commission.

(c) An imaging drug.

(d) An intravenous product that, by its formulation, is intended for replenishment of fluids and electrolytes or calories, for use to maintain the equilibrium of water and minerals in the body, or for irrigation or sterile water whether for such purpose or injection.

(e) Any medical gas.

(f) A homeopathic drug marketed in accordance with applicable guidance under the federal Drug Supply Chain Security Act.

(g) A drug compounded in compliance with the federal Food, Drug, and Cosmetic Act.

(17) "Repackager" means a person who owns or operates an establishment that repacks and relabels a legend drug, legend device, or package thereof for one of the following purposes:

(a) Further sale.

(b) Distribution without a further transaction.

(18) "Third-party logistics provider" means a person that provides or coordinates warehousing, facilitation of delivery, or other logistic services for a legend drug or legend device in interstate and intrastate commerce on behalf of a manufacturer, distributor, or dispenser of a legend drug or legend device but does not take ownership of the legend drug or legend device nor have responsibility to direct the sale or disposition of the legend drug or legend device.

(19) "Transaction" means the transfer of a product between persons in which a change of ownership occurs, but does not include a transaction that is exempted from the definition by rules of the board or federal law.

(20) "Transaction history" means a statement, in paper or electronic form, that includes the transaction information for each prior transaction going back to the manufacturer of the product.

(21) "Transaction information" means:

(a) The proprietary or established name or names of the product.

(b) The strength and dosage form of the product.

(c) The National Drug Code number of the product.

(d) The container size.

(e) The number of containers.

(f) The lot number of the product.

(g) The date of the transaction.

(h) The date of the shipment, if more than twenty-four hours after the date of the transaction.

(i) The business name and address of the person from whom ownership is being transferred.

(j) The business name and address of the person to whom ownership is being transferred.

(22) "Transaction statement" means a statement, in paper or electronic form, that the entity transferring ownership in a transaction meets all of the following conditions:

(a) Is authorized as required under the federal Drug Supply Chain Security Act.

(b) Received the product from a person that is authorized as required under the federal Drug Supply Chain Security Act.

(c) Received transaction information and a transaction statement from the prior owner of the product.

(d) Did not knowingly ship a suspect or illegitimate product.

(e) Had systems and processes in place to comply with verification requirements under the federal Drug Supply Chain Security Act.

(f) Did not knowingly provide false transaction information.

(g) Did not knowingly provide false transaction history.

(23) "Wholesale distribution" means the distribution of legend drugs or legend devices to a person other than the consumer or patient except as exempted in the standards of the federal Drug Supply Chain Security Act as the act pertains to wholesale distribution.

(24) "Wholesale distributor" means any person engaged in wholesale distribution.

Acts 1988, No. 852, §1; Acts 2008, No. 597, §1; Acts 2015, No. 443, §1, eff. July 1, 2015.



RS 37:3463 - Board; appointments; terms; removal; compensation; officers

§3463. Board; appointments; terms; removal; compensation; officers

A. The Louisiana Board of Drug and Device Distributors is hereby created within the Louisiana Department of Health and is subject to the provisions of R.S. 36:803. The board shall administer the provisions of this Chapter. It shall be composed of eight members, five of whom shall be licensed distributors, two of whom shall be actively engaged in the pharmaceutical manufacturing industry, and one of whom shall be actively engaged in the medical device industry.

B. The governor shall appoint, subject to Senate confirmation, members to the board from a list containing the names of five persons, submitted by the Louisiana Association of Wholesale Drug Distributors and from a list containing the names of two persons, submitted by the Pharmaceutical Research and Manufacturers of America. In the event of the death or resignation of any member of the board, the governor shall appoint his successor in the manner of the original appointment for the remainder of the unexpired term.

C. Each member appointed to the board shall serve a term of five years.

D. Each member shall serve until his successor has been appointed and qualified.

E. The presidents of the Pharmaceutical Research and Manufacturers of America and the Louisiana Association of Wholesale Drug Distributors shall submit the nominations within sixty days after receipt of notice of death, resignation, or removal of a member of the board and at least thirty days prior to the expiration of the term of a member of the board.

F.(1) Any member of the board may be removed by the governor, or a majority vote of the board, after notice and a hearing by the board wherein grounds for removal have been established. Grounds for removal shall include but not be limited to incompetence, neglect of duty, unprofessional or dishonorable conduct, or a violation of this Chapter.

(2) A board member's seat shall be considered vacant after two consecutive absences by that member from official board meetings without a reason acceptable by the board.

G. Each member of the board shall receive seventy-five dollars a day and reimbursement for actual expenses and mileage at the same rate set by the division of administration for state employees under the provisions of R.S. 39:231 for each day while engaged in the discharge of their duties.

H. The board shall elect a chairman, vice chairman, secretary-treasurer, and such other officers as it considers necessary to carry out the duties or functions of the board.

Acts 1988, No. 852, §1; Acts 1995, No. 1152, §1, eff. June 29, 1995; Acts 2008, No. 597, §1; Acts 2015, No. 443, §1, eff. July 1, 2015.



RS 37:3464 - Qualifications of board members

§3464. Qualifications of board members

Each member of the board shall be at least twenty-one years of age, of good moral character and temperate habits, and a resident of this state and shall have engaged in distribution as defined by this Chapter.

Acts 1988, No. 852, §1; Acts 1995, No. 1152, §1, eff. June 29, 1995; Acts 2015, No. 443, §1, eff. July 1, 2015.



RS 37:3465 - Organization meetings

§3465. Organization meetings

The board shall hold at least two regular meetings each year. Special meetings may be held at such time and place as specified by a call of the chairman or secretary. Reasonable notice of all meetings shall be given in writing to each member of the board. A quorum of the board shall be a majority of its members.

Acts 1988, No. 852, §1; Acts 1995, No. 1152, §1, eff. June 29, 1995.



RS 37:3466 - Domicile of the board

§3466. Domicile of the board

The domicile of the board shall be East Baton Rouge Parish, Louisiana.

Acts 1988, No. 852, §1.



RS 37:3467 - Duties and powers of the board

§3467. Duties and powers of the board

A. The board may perform all of the following functions:

(1) Approve, deny, revoke, suspend, limit, or restrict licenses of qualified applicants for licensure as distributors and renew licenses.

(2) Impose fines, assess costs, or otherwise discipline a licensee.

(3) Regulate the distribution of legend drugs or legend devices.

(4) Monitor compliance with all federal and state laws and regulations regarding the distribution of legend drugs or legend devices by distributors and promulgate rules and regulations relative thereto.

(5) Conduct inspections of wholesale distribution facilities.

(6) Conduct hearings on charges relative to the violation of any provision of this Chapter.

(7) Issue subpoenas and administer oaths to persons giving testimony at hearings.

(8) Employ and fix compensation of persons necessary to carry on the work of the board.

(9) Appoint an attorney to represent the board in all matters pertaining to the administration of this Chapter, define his duties, and fix his compensation.

(10) Adopt all rules and regulations necessary to implement the provisions of this Chapter.

(11) Require licensees to provide transaction history, transaction information, and a transaction statement.

(12) Designate and assign license types and sub-types for distributors, which include wholesale distributors, manufacturers, repackagers, and third-party logistic providers, which it will approve, deny, revoke, suspend, limit, or restrict, and renew pursuant to Paragraph (A)(1) of this Section.

(13) Exercise all other powers necessary and proper to perform its duties within the scope of this Chapter.

B. The board shall make rules and regulations, not inconsistent with law, and shall take such other action as may be necessary to comply with the requirements set forth in the federal Food, Drug, and Cosmetic Act and the federal Drug Supply Chain Security Act, as those acts pertain to distribution as defined by this Chapter; and with the rules and regulations promulgated pursuant to those Acts, and other pertinent federal authority.

C.(1) The board may require all distributors and wholesale distributors to furnish a bond or other equivalent means of security in accordance with regulations promulgated by the secretary of the United States Department of Health and Human Services.

(2) This Subsection shall not apply to manufacturers or affiliates or co-licensed partners of manufacturers.

Acts 1988, No. 852, §1; Acts 1991, No. 528, §1; Acts 1995, No. 1152, §1, eff. June 29, 1995; Acts 2008, No. 597, §1; Acts 2015, No. 443, §1, eff. July 1, 2015.



RS 37:3468 - Records, prima facie evidence

§3468. Records, prima facie evidence

The books, registers, and records of the board shall be prima facie evidence of the matter therein recorded in any court of law. The board shall keep a full record of all acts and proceedings of the board.

Acts 1988, No. 852, §1.



RS 37:3469 - Qualifications and requirements for licensure

§3469. Qualifications and requirements for licensure

A. Every applicant for licensure as a distributor shall meet all qualifications and requirements designated by the board in accordance with this Chapter and all applicable requirements of federal law and regulation.

B. The application for licensure shall be made on a form provided by the board. Each application shall be accompanied with the reasonable licensure fee prescribed by the board. Each application form shall contain language that authorizes the board to obtain a criminal history record on the applicant, designated responsible party, and any owners to determine if the applicant, designated responsible party, or owners have ever been convicted of a felony violation of federal or state law.

Acts 1988, No. 852, §1; Acts 1992, No. 802, §1; Acts 1995, No. 1152, §1, eff. June 29, 1995; Acts 2008, No. 597, §1; Acts 2015, No. 443, §1, eff. July 1, 2015.



RS 37:3470 - Inspections

§3470. Inspections

The board, or a representative of the board, may conduct inspections of distribution and sales facilities during normal business hours upon receipt of an application for licensure. The board may conduct inspections during normal business hours of facilities that appear to be used by a distributor. The board may also conduct unannounced inspections of current licensees at sufficient intervals to determine compliance with state and federal requirements or when it considers it necessary. Upon inspection, a written report shall be submitted to the board by the inspector. Applicants for licensure and licensees shall be notified in writing by certified mail if any discrepancies are found, and a deadline shall be set by which such discrepancies must be corrected.

Acts 1988, No. 852, §1; Acts 1995, No. 1152, §1, eff. June 29, 1995; Acts 2008, No. 597, §1; Acts 2015, No. 443, §1, eff. July 1, 2015.



RS 37:3471 - License; registering; evidence

§3471. License; registering; evidence

A. Each applicant who meets the provisions of R.S. 37:3469 and successfully passes the inspection provided in R.S. 37:3470 shall receive a license from the board authorizing him to act as a distributor in this state. The license or a renewal thereof shall be the only evidence of the right of a person to act as a distributor.

B. The license shall be registered in a record book to be kept by the board for that purpose. A copy of the license certified by the secretary of the board shall be received as evidence in all courts of this state.

Acts 1988, No. 852, §1; Acts 1995, No. 1152, §1, eff. June 29, 1995; Acts 2015, No. 443, §1, eff. July 1, 2015.



RS 37:3472 - Reinspection

§3472. Reinspection

Reinspections of distribution and sales facilities may be conducted as follow-ups to the regular inspections or to guarantee that the applicant or licensee has corrected any discrepancy found by the board. Failure to comply with state and federal laws or the board's regulations shall be prima facie evidence of a violation of this Chapter and shall subject the applicant or licensee either to disciplinary action by the board or forfeiture of the license.

Acts 1988, No. 852, §1; Acts 1995, No. 1152, §1, eff. June 29, 1995; Acts 2008, No. 597, §1; Acts 2015, No. 443, §1, eff. July 1, 2015.



RS 37:3473 - Applicants from other states; waiver of inspection

§3473. Applicants from other states; waiver of inspection

The board may waive the inspection provided in R.S. 37:3470, if the applicant presents to the board a satisfactory certificate of registration or license from an entity which licenses distributors of the same type in another state, and if the standards adopted and enforced by such entity are comparable to those provided in this Chapter.

Acts 1988, No. 852, §1; Acts 1995, No. 1152, §1, eff. June 29, 1995; Acts 2008, No. 597, §1; Acts 2015, No. 443, §1, eff. July 1, 2015.



RS 37:3474 - Repealed

§3474. Repealed by Acts 2015, No. 443, §2, eff. July 1, 2015.



RS 37:3474.1 - Discipline for licensees

§3474.1. Discipline for licensees

A. Any person licensed as a distributor under this Chapter may have his license revoked, suspended, limited, or restricted for a fixed period to be determined by the board for any of the following causes:

(1) Conviction of a felony of the licensee, responsible party, or owner. The record of such conviction, or certified copy thereof from the clerk of court where such conviction occurred or by the judge of such court, shall be sufficient evidence to warrant revocation, suspension, limitation, or restriction.

(2) Suspension, revocation, or other disciplinary action taken by any state or federal agency of a license to distribute legend drugs or legend devices. A certified copy of the record of suspension or revocation by the state where such suspension or revocation occurred shall be conclusive evidence thereof.

(3) Making any fraudulent or untrue statement to the board.

(4) Refusing to respond or otherwise comply with any request from the board.

(5) Refusing to permit entry to the licensed distribution or sales facility to comply with any inspection during normal business hours.

(6) Selling, distributing, or offering to sell or distribute any adulterated, counterfeited, or misbranded legend drug or legend device.

(7) Altering, mutilating, destroying, obliterating, or removing any part of the label of a legend drug or legend device.

(8) Violating any of the provisions of this Chapter or rules and regulations adopted by the board.

B. Proceedings for any disciplinary actions or for the denial, revocation, suspension, limitation, or restriction of a license shall be conducted in accordance with rules and regulations adopted by the board pursuant to the Administrative Procedure Act.

C. The board may require a person who is subject to the authority of the board and against whom disciplinary action has been taken to pay a fine of not more than one thousand dollars per violation.

D. Each day on which a violation occurs shall constitute a separate violation.

E. In addition to the fine, the board may assess all costs incurred in connection with the proceedings to a person who is subject to the authority of the board, including but not limited to investigator, stenographer, and attorney fees.

F. No license shall be issued, reinstated, or renewed until the monetary penalties pursuant to this Section have been paid in full.

Acts 1991, No. 528, §1; Acts 1995, No. 1152, §1, eff. June 29, 1995; Acts 2008, No. 597, §1; Acts 2015, No. 443, §1, eff. July 1, 2015.



RS 37:3474.2 - Enforcement action against other persons; penalties

§3474.2. Enforcement action against other persons; penalties

A. The board shall have the authority to take enforcement action against any non-licensee found by the board to be guilty of any of the following acts or offenses:

(1) Participating or engaging in distribution as defined by this Chapter.

(2) Using the term "distributor" or "wholesale distributor" as defined by this Chapter, or otherwise assuming or using such term or advertising in any manner intended to convey the impression that he is a licensed distributor or wholesale distributor.

(3) Violating any of the provisions of this Chapter or any rules or regulations adopted by the board.

B. For the purposes of this Section, the term "enforcement action" shall include but not be limited to the assessment of a fine in an amount not to exceed one thousand dollars per violation. Each day on which a violation occurs shall constitute a separate violation.

C. In addition to any other action, the board may assess to a person all reasonable costs incurred in connection with an enforcement action, including investigator, stenographer, and attorney fees.

D. Proceedings for an enforcement action shall be conducted through the promulgation of rules and regulations in accordance with the Administrative Procedure Act.

Acts 2008, No. 597, §1; Acts 2015, No. 443, §1, eff. July 1, 2015.



RS 37:3474.3 - Injunction proceedings; penalties

§3474.3. Injunction proceedings; penalties

A. The board may seek in any court of competent jurisdiction a writ of injunction enjoining any person from participating in distribution as defined by this Chapter until such person obtains the necessary license under the provisions of this Chapter. Posting of a bond shall not be a cause for dissolution of the injunction.

B. In the suit for an injunction, the board may demand of the defendant a penalty of not more than five thousand dollars, reasonable attorney fees, and court costs. This judgment for penalty, attorney fees, and court costs may be rendered in the same judgment in which the injunction is made absolute.

C. The trial of the proceeding by injunction shall be summary and by the judge, without a jury.

D. This Section shall not be construed as barring criminal prosecution for violations of this Chapter.

Acts 2008, No. 597, §1; Acts 2015, No. 443, §1, eff. July 1, 2015.



RS 37:3474.4 - Order to quarantine a legend drug or legend device

§3474.4. Order to quarantine a legend drug or legend device

A. If the board finds a reasonable probability that a distributor possesses an adulterated, misbranded, counterfeited, or recalled legend drug or legend device, the board may issue an order to quarantine the legend drug or legend device.

B. Any order issued pursuant to this Section shall subject the distributor to the order with an opportunity for hearing to be held no later than thirty days after issuance of the order on the actions required by the order. If, after the hearing, the board determines that inadequate grounds exist to support the order, the board shall vacate the order.

Acts 2008, No. 597, §1; Acts 2015, No. 443, §1, eff. July 1, 2015.



RS 37:3475 - Annual renewal of license

§3475. Annual renewal of license

All licensed distributors shall pay to the board a renewal fee as shall be determined by the board.

Acts 1988, No. 852, §1; Acts 1995, No. 1152, §1, eff. June 29, 1995; Acts 2015, No. 443, §1, eff. July 1, 2015.



RS 37:3476 - Failure to renew license; penalties

§3476. Failure to renew license; penalties

The failure to pay the renewal fee required by R.S. 37:3475 shall result in an automatic revocation of the license. In such cases, the person shall be reinstated if he files an application for reinstatement with the board within one year after the revocation and pays a reinstatement fee and all delinquent charges as provided by the board.

Acts 1988, No. 852, §1; Acts 1995, No. 1152, §1, eff. June 29, 1995.



RS 37:3477 - Authorization to obtain criminal history record information

§3477. Authorization to obtain criminal history record information

A. The board may require that the applicant, designated responsible party, and any owners provide written consent to the board to request and obtain state and national criminal history record information as a condition for consideration of the licensure application.

B. The board may charge and collect from the applicant, in addition to all other applicable fees and costs, such amount as may be incurred by the board in requesting and obtaining state and national criminal history record information.

C. The board shall provide each applicant with a copy of the written standards specifying the requirements that shall be met by an applicant and the grounds on which a license may be denied or revoked.

D. Pursuant to this Section, or any other law or board rules or regulations promulgated and adopted by the board, the board may request and obtain state and national criminal history record information from the bureau and the FBI relative to any applicant, designated responsible party, or owner whose fingerprints the board has obtained for the purpose of determining an applicant's suitability and eligibility for licensure.

E. Upon request by the board and upon the board's submission of fingerprints and other identifying information as may be required, the bureau shall conduct a search of its criminal history record information relative to the applicant, designated responsible party, or owner and report the results of its search to the board within sixty days from receipt of any such request. The bureau may charge the board a processing fee pursuant to R.S. 15:587 for conducting and reporting on any such search.

F. If the criminal history record information reported by the bureau to the board does not provide grounds for disqualification of the applicant for licensure, the board shall have the authority to forward the fingerprints and other identifying information as may be required to the FBI with a request for a search of national criminal history record information.

G. Any and all state or national criminal history record information obtained by the board from the bureau or FBI which is not already a matter of public record shall be deemed nonpublic and confidential information restricted to the exclusive use of the board, its members, officers, investigators, agents, and attorneys in evaluating the applicant's eligibility or disqualification for licensure. No such information or records related thereto shall, except with the written consent of the individual or by order of a court of competent jurisdiction, be released or otherwise disclosed by the board to any other person or agency.

Acts 2008, No. 597, §1; Acts 2015, No. 443, §1, eff. July 1, 2015.



RS 37:3478 - Unlawful participation; penalty

§3478. Unlawful participation; penalty

A. No person shall participate or engage in the business of distribution as defined by this Chapter without a license issued therefor and compliance with other requirements as provided for in this Chapter.

B. No person shall use in connection with his name the term "distributor" or "wholesale distributor", or otherwise assume or use such term or advertise in any manner intending to convey the impression that he is a distributor or wholesale distributor as defined by this Chapter, unless such person has been duly licensed under the provisions of this Chapter.

C. Whoever violates the provisions of this Section shall be fined not less than one thousand dollars nor more than fifty thousand dollars or imprisoned for not less than ten days nor more than thirty days, or both.

Acts 1988, No. 852, §1; Acts 1995, No. 1152, §1, eff. June 29, 1995; Acts 2008, No. 597, §1; Acts 2015, No. 443, §1, eff. July 1, 2015.



RS 37:3479 - Fees

§3479. Fees

A. To defray the cost of administering the provisions of this Chapter, the board shall fix fees not to exceed the following:

(1) Initial license fee

$600

(2) License renewal fee

$600

(3) Initial inspection fee

$300

(4) Duplicate license fee

$100

(5) Reinstatement fee for licenses suspended, revoked, or expired

$600

(6) License verification fee

$100

B. Any fees fixed by the board shall be subject to legislative oversight review pursuant to the provisions of the Administrative Procedure Act, R.S. 49:950 et seq.

C. All monies collected under this Chapter shall be paid into the treasury of the board and may be expended by the board without appropriation for costs of administration, including salary of employees, travel allowances, and other necessary expenses. Any funds remaining unexpended and unencumbered at the end of each fiscal year shall be retained by the board for expenditure in succeeding years and no part thereof shall revert to the General Fund of the state of Louisiana.

D. This board shall be financially self-sufficient. It shall receive no state funds through appropriation or otherwise and shall not expend any such state funds. No state funds shall be expended or committed to expenditure for the group benefits program or any other health insurance or employee benefit program, for any retirement system, for any salary, per diem payment, travel or expenses, office supplies and materials, rent, purchase of any product or service, or for any other purpose.

Acts 1988, No. 852, §1; Acts 2008, No. 597, §1.



RS 37:3480 - Unauthorized sales

§3480. Unauthorized sales

Distributors shall sell or distribute legend drugs or legend devices only to a person who is authorized, by law or regulation, to procure or possess legend drugs or legend devices.

Acts 1988, No. 852, §1; Acts 2008, No. 597, §1; Acts 2015, No. 443, §1, eff. July 1, 2015.



RS 37:3481 - Mandatory reporting

§3481. Mandatory reporting

Distributors shall provide copies of their United States Enforcement Accounting Records Controlled Order Substance Reports (ARCOS) to the Louisiana Board of Pharmacy, and copies of their controlled substance sales register for a specific controlled substance registrant in Louisiana and excessive controlled substance purchase reports for all controlled substance registrants in Louisiana required by 21 CFR 1301.74(b) as requested by the Louisiana Board of Pharmacy. Notwithstanding any other law to the contrary, these reports shall be confidential and shall be destroyed when they have served their purpose.

Acts 1988, No. 852, §1; Acts 1995, No. 1152, §1, eff. June 29, 1995; Acts 2015, No. 443, §1, eff. July 1, 2015.



RS 37:3482 - Applicability; conflicts

§3482. Applicability; conflicts

Nothing in this Chapter shall be construed to authorize the Louisiana Board of Drug and Device Distributors to regulate the practice of pharmacy as provided in Chapter 14 of Title 37 of the Louisiana Revised Statutes of 1950. If any provision of this Chapter conflicts with the provisions of Chapter 14 of Title 37 of the Louisiana Revised Statutes of 1950, the provisions of Chapter 14 of Title 37 of the Louisiana Revised Statutes of 1950 shall prevail.

Acts 1988, No. 852, §1; Acts 2015, No. 443, §1, eff. July 1, 2015.



RS 37:3490 - UNIFORM COMMERCIAL

CHAPTER 55. UNIFORM COMMERCIAL

CODE COORDINATING COUNCIL

§§3490 - 3493. Terminated on July 1, 1993, as per Acts 1989, No. 137, §13.



RS 37:3501 - PRIVATE INVESTIGATORS

CHAPTER 56. PRIVATE INVESTIGATORS

§3501. Purpose

A. The Legislature of Louisiana declares that it is in the best interest of the citizens of Louisiana to require the licensure of private investigators and businesses.

B. The purpose of this Chapter is to require qualifying criteria in a professional field in which unqualified individuals may injure the public. The requirements of this Chapter shall contribute to the safety, health, and welfare of the people of Louisiana.

Acts 1992, No. 245, §2.



RS 37:3502 - Short title

§3502. Short title

This Chapter shall be known and may be cited as the "Private Investigators Law".

Acts 1992, No. 245, §2.



RS 37:3503 - Definitions

§3503. Definitions

As used in this Chapter, the following terms shall have the meanings ascribed to them unless the context clearly requires otherwise:

(1) "Applicant" means a person who seeks to be examined for licensure or certification by the board.

(2) "Board" means the Louisiana State Board of Private Investigator Examiners within the Department of Public Safety and Corrections.

(3) "Contract private investigator company" means any person engaged in the business of providing, or which undertakes to provide, an investigator on a contractual basis for another person.

(4) "Executive director" means the chief administrative officer of the board.

(5) "Licensee" means any person to whom a license is granted in accordance with the provisions of this Chapter and who may certify the successful completion of the required minimum training for private investigator apprentices.

(6) "Person" means an individual, firm, association, company, partnership, corporation, nonprofit organization, or other legal entity.

(7) "Principal corporate officer" means the president, treasurer, secretary, or comptroller, or any other person who performs functions for the corporation corresponding to those performed by the foregoing officers.

(8)(a) "Private investigator" or "private detective" means any person who holds out to the general public and engages in the business of furnishing or who accepts employment to furnish information or who agrees to make or makes an investigation for the purpose of obtaining information with reference to the following:

(i) Crimes or wrongs committed.

(ii) Identity, habits, conduct, business, occupation, honesty, integrity, credibility, knowledge, trustworthiness, efficiency, loyalty, activity, movement, whereabouts, affiliations, associations, transactions, acts, reputation, or character of any person.

(iii) The location, disposition, or recovery of stolen property.

(iv) The cause or responsibility for fires, libels, losses, accidents, damages, or injuries to persons or to properties. However, scientific research laboratories, technical experts, and licensed engineers shall not be included in this definition.

(v) Securing evidence to be used before any court, board, officer, or investigative committee.

(b) This definition shall not include any of the following:

(i) Insurer employees or agents and insurance adjusters or claims agents who make appraisals for the monetary value or settlement of damages or monetary value or settlement of personal injuries.

(ii) An officer or employee of the United States, this state, or any political subdivision of either while such officer or employee is engaged in the performance of his official duties within the course and scope of his employment with the United States, this state, or any political subdivision.

(iii) A person engaged exclusively in the business of obtaining and furnishing information as to the financial rating or credit worthiness of persons.

(iv) An attorney at law licensed to practice in this state and his employees.

(v) Undercover agents working with the United States, this state, or any political subdivision while engaged in the performance of their official duties.

(vi) A person primarily engaged in the business of furnishing confidential information for the purposes of a consumer reporting agency, as defined by the Federal Fair Credit Reporting Act, 15 U.S.C. 1681 et seq.

(vii) A person licensed by the Louisiana State Board of Private Security Examiners only when investigating at his place of employment during the performance of his duties pursuant to R.S. 37:3272(18).

(viii) A person or corporation which employs persons who do private investigative work in connection with the affairs of such employer exclusively and who have an employer-employee relationship with such employer. Neither such persons or corporations nor their employees shall be required to register or be licensed under this Chapter.

(ix) A person engaged as a professional employment screening consultant conducting a face to face interview with an applicant or candidate for employment.

(x) A certified public accountant licensed to practice in this state and his employees.

(9) "Registrant" means an individual who holds a valid registration card issued by the board.

(10) "Registration card" means the identification card issued by the board to a registrant as evidence that the registrant has met the required minimum qualifications to perform the duties of a private investigator or apprentice.

Acts 1992, No. 245, §2; Acts 1993, No. 972, §1; Acts 1997, No. 784, §1; Acts 1999, No. 675, §1.



RS 37:3504 - Louisiana State Board of Private Investigator Examiners; creation; qualifications; domicile; terms of office; confirmation; oath of office; compensation

§3504. Louisiana State Board of Private Investigator Examiners; creation; qualifications; domicile; terms of office; confirmation; oath of office; compensation

A. The Louisiana State Board of Private Investigator Examiners is hereby created within the Department of Public Safety and Corrections. The board shall be a body corporate and may sue and be sued.

B. The board shall be composed of seven members appointed by the governor. One member shall be appointed from each of the five public service commission districts as established by law and shall be a resident of the district from which he is appointed. The governor shall appoint one licensed attorney to serve on the board from the state at large and one member from the state at large appointed from a list of names submitted by the board of directors of the Louisiana Private Investigators Association. Each member of the board shall be a citizen of the United States of America, a resident of Louisiana, at least twenty-one years of age and, except for the attorney appointed from the state at large, shall have been actively engaged in the private investigator business for the previous five years, earning at least ninety percent of his gross income for the year preceding his appointment from the private investigator business. No more than two board members may be employed by or affiliated with the same agency. The initial board members shall not be required to be licensed but shall obtain a license within one hundred eighty days after appointment to the board. Each subsequent member shall be a licensed private investigator.

C. The board shall be domiciled in Baton Rouge and may meet at such other locations in the state as may be determined by the board.

D. Each member shall serve at the pleasure of the governor. Each appointment by the governor shall be submitted to the Senate for confirmation.

E. Any vacancy on the board caused by the death, resignation, or disability of a member shall be filled by appointment by the governor. A person appointed to fill a vacancy on the board shall possess the same qualifications and residency requirements as the person whose position on the board is being filled by the appointment.

F. Each member of the board shall receive a certificate or commission from the governor and before beginning his term of office shall file with the secretary of state a written oath or affirmation for faithful discharge of his official duties.

G.(1) No member of the board shall receive a per diem but shall be reimbursed for actual expenses incurred when attending a meeting of the board or any of its committees and for the time spent on behalf of the board on official business, not to exceed ten days in any month.

(2) Each member shall be reimbursed, upon approval of the board as evidenced by voucher, for all necessary travel, incidental, and clerical expenses incurred in carrying out the provisions of this Chapter.

Acts 1992, No. 245, §2.



RS 37:3505 - Powers, duties, and responsibilities; meetings; quorum

§3505. Powers, duties, and responsibilities; meetings; quorum

A. The board shall:

(1) Examine all applicants desiring to be licensed as a private investigator or private investigator agency in the state of Louisiana.

(2) Administer a written examination for prospective licensees at least twice each year in the city of Baton Rouge.

(3) Adopt rules and regulations to govern the practice of a private investigator in the state of Louisiana.

(4) Issue, suspend, modify, or revoke license certificates to practice as a private investigator or apprentice in the state of Louisiana.

(5) Report to the attorney general of the state all persons violating the provisions of this Chapter.

(6) Elect a chairman and a vice chairman, each to serve a term of two years.

(7) Report, no later than March first of each year, to the governor, the secretary of state, and the legislature on its activities.

(8) Adopt its official seal.

B. The board may:

(1) Adopt and enforce such rules and regulations, bylaws, and rules of professional conduct as the board may deem necessary and proper to regulate private investigator businesses in the state of Louisiana, to provide for the efficient operation of the board, and otherwise to discharge its powers, duties, and functions under the provisions of this Chapter.

(2) Prescribe and adopt regulations, standards, procedures, and policies governing the manner and conditions under which credit shall be given by the board for participation in professional education such as the board may consider necessary and appropriate to maintain the highest standards of the private investigator industry in the state of Louisiana.

(3) Authorize any member of the board to make any affidavit necessary for the issuance of any injunction or other legal process authorized under this Chapter or under the rules and regulations of the board.

(4) Issue subpoenas to require attendance and testimony and the production of documents, for the purpose of enforcing the laws relative to the private investigator industry and securing evidence of violations thereof.

(5) Maintain a current list of licensed private investigators.

(6) Appoint a qualified executive director.

(7) Employ clerical assistance necessary to carry out the administrative work of the board.

(8) Employ legal counsel to carry out the provisions of this Chapter. The fees of such counsel and the cost of all proceedings except criminal prosecutions shall be paid by the board from its own funds.

(9) Incur all necessary and proper expenses.

C. The chairman and executive director of the board or, in their absence, any other member of the board, may administer oaths in the taking of testimony given before the board.

D. The board shall meet quarterly at regular meetings each year. A special meeting may be held at such time and place as specified by the executive director on call of the chairman or any four members. The executive director shall give written notice of all meetings to the members of the board and to the interested public.

E. Four members of the board shall constitute a quorum for all purposes, including the granting or issuance of licenses and the rulemaking and adjudicative functions of the board.

F. The board shall have the authority to:

(1) Request and obtain state and national criminal history record information on any person applying for any license or registration which the board is authorized by law to issue.

(2) Require any applicant for any license or registration, which the board is authorized to issue, to submit two full sets of fingerprints, in a form and manner prescribed by the board, as a condition to the board's consideration of his or her application.

(3) Charge and collect from an applicant for any license or registration which the board is authorized to issue, in addition to all other applicable fees and costs, such amount as may be incurred by the board in requesting and obtaining criminal history record information on the applicant.

Acts 1992, No. 245, §2; Acts 1998, 1st Ex. Sess., No. 137, §2, eff. May 5, 1998; Acts 1999, No. 675, §1.



RS 37:3506 - Executive director; duties

§3506. Executive director; duties

A. The position of executive director of the board is hereby created. The executive director shall be appointed by the board with consent of the governor and shall serve as the chief administrator of the board. He shall not be a member of the board, but shall be a full-time unclassified employee of the board who shall be paid compensation in an amount to be determined by the board which shall not exceed fifty thousand dollars annually. The office, equipment, and furnishings of the board and the executive director shall be initially furnished by the Department of Public Safety and Corrections.

B. The executive director shall perform such duties as may be prescribed by the board. He shall have no financial or business interests, contingent dealings or otherwise, in the private investigator industry while so employed or for a period of two years after termination of employment.

Acts 1992, No. 245, §2; Acts 1999, No. 675, §1.



RS 37:3507 - Qualifications of licensee

§3507. Qualifications of licensee

A. The board shall base the determination of the satisfactory minimum qualifications for licensing on whether or not the applicant satisfies the following criteria:

(1) Is of legal age.

(2) Is a citizen of the United States or a resident alien holding proper documentation to work in the United States.

(3) Has not been convicted in any jurisdiction of any felony or of any crime involving moral turpitude.

(4) Has not been declared by any court of competent jurisdiction to be incompetent by reason of mental defect or disease which has not been restored.

(5) Is not a practicing alcoholic or drug addict.

(6) If a corporation, shall be incorporated under the laws of this state or shall be duly qualified to do business within the state with a valid certificate of authority issued by the secretary of state, and shall have an agent for service of process designated as required by law.

B. If, in the discretion of the board, the applicant provides inadequate information to allow the board to ascertain whether the applicant satisfies the qualifications for licensure, the applicant shall be required to provide additional information for the purpose of the application, or may be required to present himself for an interview for this purpose.

C. An applicant for licensing shall file with the board an application form provided by the board. The form shall require such relevant information about the applicant's character, experience, and background as the board may determine and the following:

(1) If the applicant is an individual, the application shall be subscribed and sworn to by such person before a notary and two witnesses.

(2) If the applicant is a partnership, the application shall be subscribed and sworn to by each partner before a notary and two witnesses.

(3) If the applicant is a corporation, it shall be subscribed and sworn to by at least two principal corporate officers before a notary and two witnesses.

(4) Any individual signing a license application shall submit with the license application classifiable impressions of his fingerprints on a form approved by the board.

D. Every person covered by this Chapter within the state on August 21, 1992, shall have one hundred eighty days after the board is duly constituted to apply to the board for a license to operate. Any such person filing a timely application may continue to engage in business pending a final determination of his application.

Acts 1992, No. 245, §2.



RS 37:3507.1 - Louisiana State Board of Private Investigator Examiners; authorization to obtain criminal history record information

§3507.1. Louisiana State Board of Private Investigator Examiners; authorization to obtain criminal history record information

A. As used in this Section the following terms shall have the following meaning:

(1) "Bureau" means the Louisiana Bureau of Criminal Identification and Information of the office of state police within the Department of Public Safety and Corrections.

(2) "Criminal history record information" means information collected by state and federal criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, bills of information, or any formal criminal charges, and any disposition arising therefrom, including sentencing and criminal correctional supervision and release, but does not include intelligence for investigatory purposes, nor does it include any identification information which does not indicate involvement of the individual in the criminal justice system.

(3) "FBI" means the Federal Bureau of Investigation of the United States Department of Justice.

(4) "Licensure" means any license or registration which the board is authorized to issue.

B. In addition to any other requirements established by law or board rules, the board shall require an applicant, as a condition for eligibility for licensure, to submit two full sets of fingerprints, on a form and in a manner prescribed by the board, to permit the board to request and obtain state and national criminal history record information on the applicant and to charge and collect from the applicant, in addition to all other applicable fees and costs, such amount as may be incurred by the board in requesting and obtaining state and national criminal history record information on the applicant.

C. In accordance with the provisions and procedure prescribed by this Section, the board shall request and obtain state and national criminal history record information from the bureau within the FBI relative to any applicant for licensure whose fingerprints the board has obtained pursuant to this Section for the purpose of determining the applicant's suitability and eligibility for licensure.

D. Upon request by the board and upon the board's submission of an applicant's fingerprints and such other identifying information as may be required, the bureau shall conduct a search of its criminal history record information relative to the applicant and report the results of its search to the board within sixty days after receipt of any such request. The bureau may charge the board a reasonable processing fee for conducting and reporting the results of any such search.

E. The board shall also forward the applicant's fingerprints and such other identifying information as may be required to the FBI with a request for a search of national criminal history record information relative to the applicant.

F. Any and all state or national criminal history record information obtained by the board from the bureau or FBI which is not already a matter of public record shall be deemed nonpublic and confidential information restricted to the exclusive use of the board, its members, officers, investigators, agents, and attorneys in evaluating the applicant's eligibility or disqualification for licensure. No such information or records related thereto shall, except with the written consent of the applicant or by order of a court of competent jurisdiction, be released or otherwise disclosed by the board to any other person or agency.

G. Any person who violates the provisions of this Section shall be subject to the provisions of R.S. 37:3521(B).

Acts 1998, 1st Ex. Sess., No. 137, §2, eff. May 5, 1998.



RS 37:3507.2 - Types of licenses

§3507.2. Types of licenses

A. The board is authorized to issue the following types of licenses to qualified applicants:

(1)(a) A "private investigation agency license" to be issued to any person or entity, as defined in R.S. 37:3503(6), when the individual seeking license or the partner of the partnership seeking license or the principal corporate officer of the corporation seeking license has at least three years experience within the last ten years either working as a private investigator or in an investigative capacity, and satisfies all other requirements for licensing.

(b) The provisions of this Paragraph requiring investigative experience for licensing as a private investigator agency shall not apply to any person or entity licensed as a private investigator agency on August 15, 1999.

(2) A "private investigator license" to be issued to any person, as defined in R.S. 37:3503(6), who satisfies the requirements for licensing and is employed by a licensed private investigator agency.

(3) An "apprentice license" to be issued to any person who satisfies the minimum requirements for licensing as an apprentice, as established by rules and regulations promulgated by the board.

(4) A "private investigator journeyman license" to be issued to any person who satisfies the minimum requirements for licensing as a private investigator journeyman, as established by rules and regulations promulgated by the board.

B. The individual or the partner of the partnership or the principal corporate officer of the corporation with the requisite experience licensed to operate as a private investigator agency may operate as a private investigator and hire others licensed as private investigators.

C. The individual licensed as a private investigator may only operate as a private investigator if employed by a licensed private investigator agency.

Acts 1999, No. 675, §1; Acts 2008, No. 862, §1.



RS 37:3508 - Investigations; time; procedure

§3508. Investigations; time; procedure

A. After receipt of an application for a license, the board shall conduct an investigation to determine whether the facts set forth in the application are true.

B. Within sixty days after receipt of an application, the board shall either issue a license to the applicant or notify him of a denial of the license application.

C. If the board requires additional information from the applicant to complete its investigation or otherwise to satisfy the requirements of this Chapter, or if the applicant has not submitted all required information, the sixty-day period for action by the board shall commence when the board has received all such information.

D. The board shall deny the application for a license if it finds that the applicant, or the qualifying agent, or any of the applicant's owners, partners, or principal corporate officers have committed any of the following:

(1) Violated any of the provisions of this Chapter or the rules and regulations promulgated by the board.

(2) Practiced fraud, deceit, or misrepresentation.

(3) Knowingly made a material misstatement in the application for a license.

(4) Failed to meet the qualifications of this Chapter.

(5) Been convicted of a felony.

E. The board may refuse to issue a license for good cause shown.

Acts 1992, No. 245, §2.



RS 37:3509 - Examination; content; training class required

§3509. Examination; content; training class required

A. The board shall determine the scope, form, and content of the examinations for licensure. The examination, which shall be written, shall test the applicant's knowledge of the private investigator business and his ability to apply that knowledge and to assume responsible charge in the practice of private investigator.

B. The examination shall include such subject areas as general federal and state constitutional principles and court decisions related to activities which could result in liability for invasion of privacy or other activities, search and seizure laws in general, state criminal laws and related procedures, and general weapons use and concealed weapons laws. The board shall review and make use of nationally accepted and appropriate examinations to the extent practical.

C. The board shall conduct or contract for the conduct of a forty-hour training class covering the subject areas of the licensing examination and shall require completion of approved training class for a licensed applicant prior to the taking of the examination.

Acts 1992, No. 245, §2.



RS 37:3510 - Approval, denial; procedure; appeals; prior qualifications; exemptions

§3510. Approval, denial; procedure; appeals; prior qualifications; exemptions

A. The procedure of the board in approving or denying an application shall be as follows:

(1) If the application is approved, the board shall notify the applicant in writing that a license shall be issued.

(2) If the application is denied, the board shall notify the applicant in writing and shall set forth the grounds for denial.

(3)(a) If the grounds for denial are subject to correction by the applicant, the notice of denial shall so state and the applicant shall be given ten days after receipt of such notice, or, upon application, a reasonable additional period of time within which to make the required correction.

(b) If the application is denied, the applicant, within thirty days after receipt of notice of denial from the board, may request a hearing on the denial. Within ten days after the filing of such request for hearing by the applicant, the board shall schedule a hearing to be held after due notice to the applicant. The hearing shall be conducted in accordance with the Administrative Procedure Act.

B. The board shall issue a license as a private investigator to each applicant who meets the requirements of this Chapter, passes satisfactorily the examination administered by the board, and pays the required fee.

C. Any applicant who fails an examination may be reexamined upon expiration of at least thirty days and upon filing a new application and the payment of the reexamination fee.

D. A qualified agency or company in existence on August 21, 1992, may be licensed without an examination, upon approval of the board, if application is made to the board before December 31, 1992. In determining the qualifications of an applicant for licensing under this Subsection, an affirmative vote of at least four members of the board is required.

E. Upon satisfactorily passing the examination administered by the board and paying the required fee the following persons, if otherwise qualified, may be licensed without the necessity of taking the training course required by R.S. 37:3509(C):

(1) Any person who was a commissioned law enforcement officer in this state as of May 14, 1993, and who has a valid certificate from a law enforcement training center accredited by the Council on Peace Officer Standards and Training.

(2) Any person who was a commissioned law enforcement officer prior to January, 1986, and who was certified pursuant to the provisions of R.S. 40:2405.

(3) Any person who was a commissioned law enforcement officer in another state as of May 14, 1993, and who holds a certificate from a law enforcement training center in that state which meets the requirements of the Council on Peace Officer Standards and Training.

Acts 1992, No. 245, §2; Acts 1993, No. 915, §1; Acts 1999, No. 675, §1.



RS 37:3511 - License form; information; assignment or transfer

§3511. License form; information; assignment or transfer

A. The license, when issued, shall be in a form prescribed by the board and shall include the following:

(1) Name of licensee.

(2) Business name under which the licensee is to operate.

(3) Addresses of the locations where the licensee is operating or will operate.

(4) Number and date of the license and its date of expiration.

B. No license shall be assigned or transferred either by operation of law or otherwise.

C. If a sale, assignment, transfer, merger, or consolidation of a business licensed under this Chapter is completed, the purchaser, assignee, transferee, or surviving or new corporation, who is not already a licensee, shall immediately apply for a license on a form prescribed by the board which shall include the general information required by this Chapter.

D. The purchaser, assignee, transferee, or surviving or new corporation shall be subject to the same general requirements and procedures set forth in this Chapter to the extent such sections are applicable, and may continue the operation of that licensed business until notified by the board of its final decision on the new application for a license.

E. For good cause shown, the board may extend the period of time for filing the application required.

Acts 1992, No. 245, §2.



RS 37:3512 - Posting; unlawful posting; surrender of license certificate

§3512. Posting; unlawful posting; surrender of license certificate

A.(1) Within seventy-two hours after receipt of the license certificate, the licensee shall cause the license certificate to be posted and to be displayed at all times in a conspicuous place in the principal office of the licensee within the state.

(2) Copies of the license certificate shall be displayed at all times in any other office within the state where the licensee transacts business.

(3) Such license certificates, or copies thereof, shall be subject to inspection at all reasonable times by the board.

B. It shall be unlawful for any person holding such a license certificate knowingly and willfully to post or to permit the posting of the license certificate upon premises other than those described in the license certificate, or knowingly and willfully to alter such license certificate.

C.(1) Each license certificate shall be surrendered to the board within seventy-two hours after it has been revoked or after the licensee ceases to do business.

(2) If the board or a court of competent jurisdiction has pending before it any matter relating to the renewal, revocation, or transfer of a license, the licensee shall not be required to surrender the license certificate until the matter has been adjudicated and all appeals have been exhausted.

(3) When the licensee receives final notice that its license has been revoked, a copy of such notice shall be displayed and posted in close proximity to the license certificate until the licensee terminates operations.

Acts 1992, No. 245, §2.



RS 37:3513 - Notification of changes

§3513. Notification of changes

The licensee shall notify the board within thirty days of any changes in its officers, directors, or material change in the information previously furnished or required to be furnished to the board, or of any occurrence which could reasonably be expected to affect the licensee's right to a license under this Chapter.

Acts 1992, No. 245, §2.



RS 37:3514 - Investigator registrant; card; application; qualifications; investigation; denial, suspension, or revocation; validity; renewal; change of address

§3514. Investigator registrant; card; application; qualifications; investigation; denial, suspension, or revocation; validity; renewal; change of address

A.(1) Each person who in performing the functions and duties of a private investigator in this state on August 21, 1992, shall have one hundred eighty days after the board is duly constituted to apply to the board for a registration card.

(2) A registration card may be issued to an apprentice by the board pending issuance of a permanent registration card. The registration card for the apprentice shall be valid for not more than one year.

(3) Individuals required to obtain a registration card under the provisions of this Chapter shall request an application form from the board and upon completion thereof shall immediately forward the sworn application to the board.

(4)(a) The board shall prescribe by rule the form for such applications and procedures for their submission, consideration, and disposition, including the fee to accompany the application.

(b) To be eligible to apply for a registration card, an individual shall have the same qualifications required of an applicant listed under R.S. 37:3507.

B. Each investigator shall carry his registration card whenever he is performing the duties of a private investigator, and it shall be exhibited upon request. The registration card shall entitle the registrant to perform the duties of a private investigator as long as the registrant maintains his eligibility under the provisions of this Chapter.

C. The registration card shall bear the name of the employer, an identifying number, photograph, and any other identifying data required by the board.

D. After receipt of an application for a registration card, the board shall conduct an investigation to determine whether the facts set forth in the application are true. Actions by the board to approve or deny an application for a registration card shall be the same as that action taken to deny or approve an application for license as provided under R.S. 37:3510.

E.(1) In the event that the board denies, suspends, or revokes a registration card, the cardholder, upon receipt of the notice of denial, suspension, or revocation, shall immediately cease to perform the duties of a private investigator, unless specifically authorized to continue work by order of the board or by a court of competent jurisdiction within the state.

(2) Both the cardholder and the employer shall be notified by the board of its final action to deny, suspend, or revoke a registration card.

F.(1) Registration cards issued by the board shall be valid for one year. The registrant shall be required to advise the board of any changes in his status or permanent address during that period. The cardholder shall file a registration card renewal form with the board not less than thirty days prior to the expiration of the card, together with the fee for renewal. The renewal application shall include a statement by the registrant that he continues to meet the qualifications for a private investigator as set forth by the board. The renewal application shall be accompanied by a statement from a licensee that the registrant has satisfactorily completed the required training as prescribed by the board.

(2) The board may refuse to renew a registration card and shall promptly notify the cardholder of its intent to refuse. The cardholder, within fifteen days after receipt of such notice, may request a hearing on the refusal, in the same manner and in accordance with the same procedure as that provided in R.S. 37:3510.

(3) A licensee or employer shall notify the board within ten days after the death or termination of employment of any of its employees who are registrants. Licensees or employers subject to this Chapter shall notify the board within ten days upon receipt of information relating to a registrant's loss of eligibility to hold such a card.

G.(1) Any individual who changes his permanent residence to this state from any other state which the board determines has selection, training, and similar requirements at least equal to those required under this Chapter, and who holds a valid registration, commission, identification, or similar card issued by the other state through the licensee, may apply for a registration card on a form prescribed by the board upon the payment of a transfer fee. Upon certification by the licensee that the individual has completed the training prescribed by the other state, the board shall issue the individual a registration card.

(2) In the event that a person who holds a registration card terminates employment with one employer and is reemployed within five calendar days as an investigator with another employer, the new employer, within seventy-two hours of such reemployment, shall submit to the board a notice of the change on a form prescribed by the board, together with a transfer fee. The board shall then issue a new registration card reflecting the name of the new employer.

(3) Upon receipt of that new card, the cardholder shall immediately return the old card to the board. The holder may continue to work as an investigator for the new employer while the board is processing the change in application. The holder of a registration card who terminates employment and who is not reemployed as an investigator within five calendar days, shall surrender, within twenty-four hours of the fifth calendar day, the registration card to the former employer. The employer shall return the cancelled registration card to the board within five business days after receiving it.

H. A registration card shall be subject to expiration and renewal during the period in which the holder of the card is subject to an order of suspension.

Acts 1992, No. 245, §2; Acts 1999, No. 675, §1.



RS 37:3515 - Training of investigators; requirements

§3515. Training of investigators; requirements

A. The board shall approve all training programs.

B. All training required by this Chapter shall be administered by a licensee who:

(1) Is approved by the board.

(2) Meets the qualifications of an applicant required by R.S. 37:3507.

(3) Has a minimum of three years supervisory experience with a contract investigator company or proprietary investigator organization.

Acts 1992, No. 245, §2.



RS 37:3516 - Fees

§3516. Fees

A. The board shall assess the following schedule of fees which shall not be refundable:

(1) Private investigator agency:

(a) Application fee - $50.00.

(b) Examination fee - $50.00.

(c) Reexamination fee - $25.00.

(d) Initial license fee - $250.00.

(e) Annual renewal license fee - $250.00.

(f) Replacement fee for a lost, destroyed, or mutilated license - $25.00.

(2) Private investigator or apprentice investigator:

(a) Application fee - $50.00.

(b) Examination fee - $50.00.

(c) Reexamination fee - $25.00.

(d) Initial license fee per investigator or apprentice - $100.00.

(e) Annual renewal license fee - $100.00.

(3) The board shall assess a reasonable training class fee not greater than an amount necessary to cover the actual costs for the conduct of the training class.

B. All fees shall be paid by check or money order made payable to the board.

C. Any fees payable by a registrant under this Chapter, or paid by a licensee on the registrant's behalf, or any deposits which may be required by a licensee from a registrant under this Chapter, may be deducted from any wages payable to the registrant by the licensee. However, no such deduction shall reduce the hourly wage of the registrant below that required by the applicable minimum wage law.

Acts 1992, No. 245, §2; Acts 1999, No. 675, §1; Acts 2008, No. 381, §1.



RS 37:3517 - License renewal; certificate; penalty

§3517. License renewal; certificate; penalty

A. A license shall expire annually on the date of issuance unless renewed by payment of the required renewal fee at least thirty days prior to its expiration. The board shall notify the licensee of the renewal at his last known address at least sixty days in advance of the expiration and on the expiration date. If a license is not renewed within thirty days after the expiration date, it shall be deemed to have lapsed and to be invalid. The delinquent private investigator business or the private investigator shall apply again for initial licensure. If the license renewal is made prior to the thirty-day grace period but after the expiration date, the private investigator business shall pay a fine of one hundred dollars and an additional twenty dollars per investigator.

B. The board shall use the same license number when issuing a renewed license as that issued for the original license or shall deny renewal within thirty days. The board shall promptly notify the licensee if it refuses to renew the license.

C. The licensee, within fifteen days after receipt of the board's notice of refusal, shall cease engaging in the private investigator business.

Acts 1992, No. 245, §2; Acts 2008, No. 381, §1.



RS 37:3518 - Reciprocity; licensure without examination; agreement with other states

§3518. Reciprocity; licensure without examination; agreement with other states

A. A person holding a license to engage in the private investigator business issued to him by a proper authority of any state, territory, or possession of the United States, or the District of Columbia that has licensing requirements comparable to Louisiana, and who in the opinion of the board, otherwise meets the requirements of this Chapter, upon application may be licensed without further examination.

B. The board shall have the power to enter into an agreement with other states or territories or possessions of the United States or with the District of Columbia for reciprocity or recognition of private investigators duly licensed by such states, territories or possessions, or the District of Columbia. The agreements shall allow those investigators to provide and perform private investigative work in Louisiana upon such terms as set forth in the agreement.

Acts 1992, No. 245, §2; Acts 1999, No. 675, §1.



RS 37:3519 - Causes for nonissuance, suspension, revocation, or restrictions; fines; reinstatement

§3519. Causes for nonissuance, suspension, revocation, or restrictions; fines; reinstatement

A. The board may refuse to issue or may suspend, revoke, or impose probationary or other restrictions on any license issued under this Chapter for good cause shown which shall include the following:

(1) Conviction of a felony or entry of a plea of guilty or nolo contendere to a felony charge under the laws of the United States or of any state.

(2) Deceit or perjury in obtaining any certificate or license issued under this Chapter.

(3) Providing false testimony before the board.

(4) Efforts to deceive or defraud the public.

(5) Professional incompetency or gross negligence.

(6) Rendering, submitting, subscribing, or verifying false, deceptive, misleading, or unfounded opinions or reports.

(7) The refusal of the licensing authority of another state to issue or renew a license, permit, or certificate to practice in that state, or the revocation of, suspension of, or other restriction imposed on a license, permit, or certificate issued by such licensing authority.

(8) Aiding or abetting a person to evade the provisions of this Chapter or knowingly combining or conspiring with an unlicensed person, or acting as an agent, partner, associate, or otherwise, of an unlicensed person with intent to evade provisions of this Chapter.

(9) Violation of any provision of this Chapter or any rules or regulations of the board or rules of professional conduct promulgated by the board.

B. The board, as a probationary condition or as a condition of the reinstatement of any license suspended or revoked hereunder, may require the holder to pay all costs of the board proceedings, including investigators', stenographers', and attorneys' fees.

C. A majority vote of the board shall be required for the revocation of any license. A majority vote of the board shall be required for suspension of any license or the imposition of costs or fines in excess of five hundred dollars.

D. Any license certificate suspended, revoked, or otherwise restricted by the board may be reinstated by majority vote of the board.

Acts 1992, No. 245, §2.



RS 37:3520 - Illegal acts

§3520. Illegal acts

A. It shall be unlawful for any person knowingly to commit any of the following acts:

(1) Provide contract or private investigator service without possessing a valid license.

(2) Employ an individual to perform the duties of a private investigator who is not the holder of a valid registration card.

(3) Designate an individual as other than a private investigator to circumvent the requirements of this Chapter.

(4) Knowingly make any false statement or material omission in any application filed with the board.

(5) Falsely represent that a person is the holder of a valid license or registration.

(6) Violate any provision of this Chapter or any rule or regulation of the board.

B. It shall be unlawful for any private investigator knowingly to commit any of the following:

(1) Make any statement which would reasonably cause another person to believe that the private investigator functions as a sworn peace officer or other official of the state or of any of its political subdivisions, or an agency of the federal government.

(2) Fail to comply with the regulations issued by the board, or with any other requirements under the provisions of this Chapter.

(3) Divulge to anyone, other than his employer, or to such persons as his employer may direct, or as may be required by law, any information acquired during such employment that may compromise the employer or assignment to which he has been assigned by such employer.

(4) Possess a license or registration card issued to another person.

Acts 1992, No. 245, §2.



RS 37:3521 - Violations; penalties

§3521. Violations; penalties

A. No person shall engage in the business of providing private investigators except in accordance with the provisions of this Chapter and the rules and regulations adopted by the board hereunder.

B. Whoever willfully violates any provisions of this Chapter shall be fined not less than two thousand dollars nor more than ten thousand dollars, or imprisoned for not less than three months nor more than one year, or both.

Acts 1992, No. 245, §2; Acts 2010, No. 909, §1.



RS 37:3522 - Cease and desist orders; injunctive relief

§3522. Cease and desist orders; injunctive relief

A. In addition to or in lieu of the criminal penalties and administrative sanctions provided in this Chapter, the board is empowered to issue an order to any person or firm engaged in any activity, conduct, or practice constituting a violation of any provision of this Chapter, directing such person or firm to forthwith cease and desist from such activity, conduct, or practice. Such order shall be issued in the name of the state of Louisiana, under the official seal of the board.

B. If the person or firm to whom the board directs a cease and desist order does not cease and desist the prohibited activity, conduct, or practice within two days from service of such cease and desist order by certified mail, the board may seek, in any court of competent jurisdiction and proper venue, a writ of injunction enjoining such person or firm from engaging in the activity, conduct, or practice.

C.(1) Upon proper showing of the board that such person or firm has engaged in any activity, conduct, or practice prohibited by this Chapter, the court shall issue a temporary restraining order restraining the person or firm from engaging in unlawful activity, conduct, or practices pending the hearing on a preliminary injunction, and in due course a permanent injunction shall be issued after a hearing, commanding the cessation of the unlawful activity, conduct, practices complained of, all without the necessity of the board having to give bond as usually required in such cases.

(2) A temporary restraining order, preliminary injunction, or permanent injunction issued hereunder shall not be subject to being released upon bond.

Acts 1992, No. 245, §2.



RS 37:3523 - Fund for the Louisiana State Board of Private Investigator Examiners

§3523. Fund for the Louisiana State Board of Private Investigator Examiners

A. Subject to the exception contained in Article VII, Section 9(A) of the Constitution of Louisiana, all fees and funds collected by the board from every source shall be paid into the state treasury and shall be credited to the Bond Security and Redemption Fund. Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall, prior to placing such remaining funds in the state general fund, pay into a special fund hereby created in the state treasury and designated as the Fund for the Louisiana State Board of Private Investigator Examiners, an amount equal to the total amount of funds paid into the treasury by the board.

B. The monies in the fund shall be used solely to effectuate the provisions of this Chapter and only in the amounts appropriated each year by the legislature to the board.

C. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as monies in the state general fund. All interest earned on monies invested by the treasurer shall be deposited in the fund.

Acts 1992, No. 245, §2.



RS 37:3524 - Rules and regulations

§3524. Rules and regulations

The adoption of any rule or regulation, guideline, substantive procedure, or code of conduct by the board shall be subject to the provisions of the Administrative Procedure Act; however, such rules shall be subject to legislative oversight by the House Commerce Committee and the Senate Commerce, Consumer Protection, and International Affairs Committee.

Acts 1992, No. 245, §2; Acts 2003, No. 183, §3.



RS 37:3525 - Occupational license tax; levy; collection

§3525. Occupational license tax; levy; collection

This Section shall not be construed to prohibit the levying and collection of the occupational license tax authorized by Article VI, Section 28 of the Constitution of Louisiana.

Acts 1992, No. 245, §2.



RS 37:3551 - MASSAGE THERAPISTS AND ESTABLISHMENTS

CHAPTER 57. MASSAGE THERAPISTS AND ESTABLISHMENTS

§3551. Short title

This Chapter shall be known and may be cited as the "Louisiana Massage Therapists and Massage Establishments Act".

Acts 1992, No. 753, §2, eff. Sept. 1, 1992.



RS 37:3552 - Definitions

§3552. Definitions

As used in this Chapter:

(1) "Advertise" or "advertising" means to publish, display, or disseminate promotional information and includes but is not limited to the issuance of any card, sign, or direct mail, or in any newspaper, magazine, publication, or any announcement or display via any televised, computerized, electronic, or telephone networks, magnetic signs, or media. "Advertise" shall not include the following:

(a) Telephone directory information including white pages, yellow pages, and any Internet publication made by the phone directory company in which one is listed.

(b) Building signs identifying the location, unless the building sign contains promotional material.

(2) "Board" means the Louisiana Board of Massage Therapy.

(3) "Department" means the Louisiana Department of Health.

(4) "Inactive status" means the status in which a licensed massage therapist has, pursuant to the provisions of this Chapter, notified the board of intent to voluntarily cease activity as a massage therapist for a period of time not to exceed five years.

(5) "Lapsed license" means a board-issued license which has not been renewed for a period of more than two years and the holder of the license has not taken inactive status.

(6) "Licensee" means any person or business that has a professional or establishment license issued by the board.

(7) "Massage establishment" means any place of business that offers the practice of massage therapy and where the practice of massage therapy is conducted on the premises of the business. A place of business includes any office, clinic, facility, or other location where a person or persons engage in the practice of massage therapy. The residence of a therapist or an out call location which is not owned, rented, or leased by a massage therapist or massage establishment shall not be considered a massage establishment, unless the location is advertised as the therapist's or establishment's place of business. The term "massage establishment" shall not include physician offices, physical therapy facilities, chiropractic offices, or athletic training facilities, whether or not they employ, contract with, or rent to massage therapists, or institutions of secondary or higher education when massage therapy is practiced in connection with employment related to athletic teams.

(8) "Massage therapist" means a person who engages in the practice of massage therapy for compensation.

(9) "Person" means an individual, corporation, association, or other legal entity.

(10) "Practice of massage therapy" means the manipulation of soft tissue for the purpose of maintaining good health and establishing and maintaining good physical condition. The practice of massage therapy shall include advertising or offering to engage in the practice of massage therapy and holding oneself out or designating oneself to the public as a massage therapist or massage establishment. The practice of massage therapy shall include effleurage (stroking), petrissage (kneading), tapotement (percussion), compression, vibration, friction (active/passive range of motion), stretching activities as they pertain to massage therapy, Shiatsu, acupressure, reflexology, trigger point massage, and Swedish massage either by hand, forearm, elbow, foot, or with mechanical appliances for the purpose of body massage. Massage therapy may include the use of lubricants such as salts, powders, liquids, creams with the exception of prescriptive or medicinal creams, heat lamps, hot and cold stones, whirlpool, hot and cold packs, salt glow, body wraps, or steam cabinet baths. It shall not include electrotherapy, laser therapy, microwave, colonic therapy, injection therapy, or manipulation of the joints. Equivalent terms for massage therapy are massage, therapeutic massage, massage technology, body work, or any derivation of those terms. As used in this Chapter, the terms "therapy" and "therapeutic" shall not include diagnosis, the treatment of illness or disease, or any service or procedure for which a license to practice medicine, chiropractic, physical therapy, or podiatry is required by law.

(11) "Professional Massage Therapy Association" means a statewide organization or statewide chapter of an organization which meets all of the following criteria:

(a) Either directly, or through the parent organization, qualifies as a tax exempt nonprofit organization under 26 U.S.C. 501(c)(6).

(b) Within Louisiana, offers a voting membership to licensed massage therapists who practice or reside in Louisiana and who maintain their voting membership in good standing.

(c) Within Louisiana, is administered by a governing body composed of officers democratically elected by the organization's voting membership within Louisiana.

(12) "Writing" shall be a written communication transmitted either by United States mail or by electronic means such as e-mail.

Acts 1992, No. 753, §2, eff. Sept. 1, 1992; Acts 2012, No. 605, §1, eff. Jan. 1, 2013; Acts 2016, No. 645, §1, eff. June 17, 2016.



RS 37:3553 - Application of Chapter; exceptions and exemptions

§3553. Application of Chapter; exceptions and exemptions

A. This Chapter shall apply to any person or massage establishment engaging in the practice of massage therapy within the state of Louisiana.

B.(1) This Chapter shall not apply to any services performed in hospitals licensed by the state.

(2) This Chapter shall also not apply to any of the following:

(a) Persons who are licensed, registered, or certified in another state, territory, the District of Columbia, or a foreign country when incidentally present in the state to teach a course of instruction related to massage and bodywork therapy as a continuing education course.

(b) Persons giving massage and bodywork to their immediate family without compensation.

(c) Persons incidentally present in the state to provide services as part of an emergency response team working in conjunction with relief officials during a disaster, provided such persons are properly licensed in the state from which they originate.

C. Nothing in this Chapter shall be construed as preventing or restricting the practice of any person licensed or certified in this state under any other law from engaging in the profession or occupation for which he is licensed or certified.

Acts 1992, No. 753, §2, eff. Sept. 1, 1992; Acts 1997, No. 567, §1, eff. July 3, 1997; Acts 2012, No. 605, §1, eff. Jan. 1, 2013.



RS 37:3554 - Louisiana Board of Massage Therapy; creation, membership, qualifications, terms, vacancies, officers, meetings, reimbursement, liability

§3554. Louisiana Board of Massage Therapy; creation, membership, qualifications, terms, vacancies, officers, meetings, reimbursement, liability

A.(1) The Louisiana Board of Massage Therapy is hereby created within the Louisiana Louisiana Department of Health. It shall be composed of seven members appointed by the governor. Five of the members shall be appointed from a list of nominees submitted to the governor by professional massage therapy and bodywork associations. From the list of association nominees, three of the persons appointed shall be licensed massage therapists. Two lay members shall be appointed from the list of nominees, both of whom shall be consumers who have never been nor are currently a licensed massage therapist in the state. Two additional licensed massage therapists shall be appointed to the board from a general list of names which are submitted for consideration by other interested sources or individuals.

(2) All massage therapists appointed to the board by the governor shall be licensed and in good standing under this Chapter. The appointees shall have practiced massage therapy for at least three years.

B. All members of the board shall serve two-year terms. No member shall serve more than three consecutive terms. For the purposes of staggering the board member terms, the governor shall appoint to the board three massage therapists and one lay member in odd-numbered years and two massage therapists and one lay member in even-numbered years.

C. A vacancy on the board occurring prior to expiration of a term shall be filled in the manner of the original appointment for the remainder of the term.

D. The board shall meet at least twice each year. Additional board meetings may be held at the call of the chairman or upon the written request of any three members of the board.

E. Each year, the board shall elect a chairman, vice chairman, secretary, and treasurer from its membership and shall maintain records of the attendance of its members at board meetings.

F. Each member of the board shall serve with compensation, not to exceed fifty dollars per day consisting of at least three hours of board business, including travel time. Board members shall be reimbursed for travel and related expenses incurred, not to exceed those expenses authorized for reimbursement by the Louisiana Department of Health, for each day that the member engages in board business.

G. No member of the board shall be liable to civil action for any act performed in good faith in the execution of his duties as a board member.

Acts 1992, No. 753, §2, eff. Sept. 1, 1992.; Acts 2001, No. 387, §1; Acts 2012, No. 605, §1, eff. Jan. 1, 2013.



RS 37:3555 - Powers and duties of the board

§3555. Powers and duties of the board

A. The board shall:

(1) Regulate the practice of massage and bodywork in Louisiana by licensing massage therapists who meet the state's minimum standards of education. Among its functions, the board promulgates rules and regulations, issues and renews professional and establishment licenses, collects and assesses fees pursuant to R.S. 37:3562, inspects, investigates, and disciplines licensees, including both individuals and establishments, who violate the law, and imposes fines and penalties.

(2) Perform inspections and investigate persons who may be engaging in practices which violate provisions of this Chapter and impose fines and penalties.

(3) Maintain a complete record going back for a period of at least five years of all licensed massage therapists and annually prepare a roster of the names and addresses of all such licensees. A copy of this roster shall be made available to any person requesting it, upon payment of a fee set by the board in an amount sufficient to cover the costs of its publication and distribution.

(4) Adopt and revise rules and regulations pursuant to the Administrative Procedure Act for the purpose of administering the provisions of this Chapter.

(5) Issue declaratory rulings interpreting the scope of practice of massage therapy, as that term is further defined in R.S. 37:3552(10).

B. The board may:

(1) Accept or deny entrance of any applicant applying for licensure.

(2) Establish continuing education requirements for license renewal.

Acts 1992, No. 753, §2, eff. Sept. 1, 1992; Acts 2012, No. 605, §1, eff. Jan. 1, 2013.



RS 37:3556 - Licensure; qualifications

§3556. Licensure; qualifications

A. No person shall engage in the practice of massage therapy without a current license issued pursuant to this Chapter unless such person is exempt under the provisions of this Chapter. To receive a massage therapist license in the state of Louisiana, an applicant shall pay the application fee pursuant to R.S. 37:3562 and shall submit evidence satisfactory to the board of meeting the following requirements:

(1)(a) Has satisfactorily completed a minimum five hundred hour in-class supervised course of studies pursuant to rules promulgated by the board in accordance with the Administrative Procedure Act.

(b) A course of study may utilize a credit hours equivalent as defined by the United States Department of Education in lieu of clock hours to measure student achievement. A course of study using credit hours shall provide coursework consistent with the rules promulgated by the board including at least five hundred hours of in-class supervised instruction.

(2) Has passed a national examination approved by the board under R.S. 37:3557 within two years from the date the application is filed.

(3) Is a citizen or legal resident of the United States and has the ability to read, write, speak, and understand English fluently.

(4) Has not, within the five years preceding the date of the application, been convicted of a nonviolent felony.

(5) Has never been convicted of or pled nolo contendere to a violent felony or a criminal offense involving sexual misconduct.

(6) Has submitted to and cleared a background check.

B. The requirements set forth in R.S. 37:3556(A)(1) and (2) shall not apply to either of the following:

(1) Persons who have continuously held a license to engage in the practice of massage therapy issued by the board since March 1, 1998.

(2) Persons who hold a valid, current, and unexpired license or registration to engage in the practice of massage therapy in another state, territory, commonwealth, or the District of Columbia that has and maintains standards and requirements of practice and licensure or registration that substantially conform to the requirements in force in this state, as determined by the board.

C. After review of the evidence submitted, the board shall notify each applicant that his application and such evidence is accepted or rejected. If an application is rejected, such notice shall state the reasons for the rejection.

D. The board shall issue a license to each person who meets the qualifications provided for in this Section upon payment of the professional license fee provided pursuant to R.S. 37:3562. The license, in the form of a Licensed Massage Therapist Identification Card (LMT-ID Card), grants all professional rights, honors, and privileges to the licensed massage therapist.

E. Each license granted shall have a validity period of one calendar year and shall have an expiration date as determined by administrative rules promulgated by the board.

Acts 1992, No. 753, §2, eff. Sept. 1, 1992; Acts 1993, No. 766, §1; Acts 1997, No. 1013, §1; Acts 2012, No. 605, §1, eff. Jan. 1, 2012.

{{NOTE: SEE ACTS 1993, NO. 766, §1.}}



RS 37:3556.1 - Course of study; hours

§3556.1. Course of study; hours

A. Pursuant to the licensure requirements provided in R.S. 37:3556, a course of study may utilize a credit hours equivalent as defined by the United States Department of Education in lieu of clock hours to measure student achievement. A course of study using credit hours shall provide course work consistent with the rules promulgated by the board including at least five hundred hours of in-class supervised instruction.

B. The provisions of this Section shall terminate on January 1, 2013.

Acts 2012, No. 605, §2, eff. June 7, 2012.



RS 37:3557 - Examination

§3557. Examination

A. Examination of applicants to be massage therapists shall be conducted at such times and places and under such supervision as the board determines by rule.

B. The board shall determine by rule the scope, form, and content of the examination.

Acts 1992, No. 753, §2, eff. Sept. 1, 1992; Acts 2012, No. 605, §1, eff. Jan. 1, 2013.



RS 37:3558 - Massage establishments

§3558. Massage establishments

A. Massage establishments shall be required to be licensed as follows:

(1) Each person engaging in the practice of massage therapy at a massage establishment shall be the holder of a Licensed Massage Therapist Identification Card (LMT-ID Card), which shall identify the therapist as being properly licensed and shall authorize the therapist to provide off-site massage services.

(2) All locations where one or more persons are regularly engaged in the practice of massage therapy shall register with the board as a massage establishment. Additionally, all locations where more than one person is regularly engaged in the practice of massage therapy shall pay the establishment license fee.

(3) Obtaining a massage establishment license shall be the responsibility of the entity which controls the physical location where the services are provided, which entity may be a sole proprietor, lessee, owner, partnership, corporation, cooperative, association, or other legal entity.

B. A massage establishment shall employ or contract only licensed massage therapists to perform massage therapy.

C. For purposes of this Chapter, "sexually oriented business" means a sex parlor, massage parlor, nude studio, modeling studio, love parlor, adult bookstore, adult movie theater, adult video arcade, adult motel, or other commercial enterprise which has as its primary business the offering of a service or the sale, rent, or exhibit of devices or any other items intended to provide sexual stimulation or sexual gratification to the customer.

D. A sexually oriented business shall be ineligible for registration as a massage establishment and shall not operate as a massage establishment.

Acts 1992, No. 753, §2, eff. Sept. 1, 1992; Acts 1993, No. 766, §1; Acts 2001, No. 387, §1; Acts 2012, No. 605, §1, eff. Jan. 1, 2013.



RS 37:3559 - License regulations

§3559. License regulations

A. Each licensed massage therapist who works at a massage establishment shall display his LMT-ID Card in plain view in an appropriate public manner. A licensed massage therapist who is working outside of a massage establishment shall have in his possession his LMT-ID Card and shall present it for review upon request of a client or board representative.

B. Name or location changes to any license shall be submitted to the board within thirty days of the change with appropriate fees.

C. The license is nontransferable and shall be for the sole use and benefit of the licensee or location issued.

D. All licenses are the property of the board and shall be surrendered upon demand of the board.

Acts 1992, No. 753, §2, eff. Sept. 1, 1992; Acts 2001, No. 387, §1; Acts 2012, No. 605, §1, eff. Jan. 1, 2013.



RS 37:3560 - Repealed by Acts 2012, No. 605, §3, eff. Jan. 1, 2013.

§3560. Repealed by Acts 2012, No. 605, §3, eff. Jan. 1, 2013.



RS 37:3561 - License renewal requirements

§3561. License renewal requirements

A. Each license shall be renewed annually, on or before its expiration date by submitting a renewal application form, payment of the renewal fee specified in R.S. 37:3562, and providing evidence that the licensee has completed continuing education requirements, as established by rule of the board.

B. Any license not renewed on or before its expiration date shall expire and all rights and privileges under the license shall cease.

C. A person whose license has expired and who has ceased activities as a massage therapist for less than twenty-four consecutive months may have his license reinstated upon payment of the renewal fee and the late fee specified in R.S. 37:3562, upon submission of a renewal application form and providing evidence satisfactory to the board that he has fulfilled continuing education requirements and passed the examination provided for in R.S. 37:3557.

D. A licensee who chooses to adopt inactive status and cease activities as a massage therapist may submit an affidavit, along with the specified fee in R.S. 37:3562 to apply for inactive status as required by rule of the board. If the licensee does not request to be placed on inactive status, his license shall expire if not timely renewed.

E. If a person does not apply for inactive status and does not renew his license for a period of more than twenty-four consecutive months, the license shall be considered to have lapsed and in order to obtain a license, the person shall submit a new application which complies with all of the current requirements of this Chapter and the rules of the board as appropriate and shall pay the licensure application fee, the original professional license fee, and any other fees applicable to a new application.

Acts 1992, No. 753, §2, eff. Sept. 1, 1992; Acts 2012, No. 605, §1, eff. Jan. 1, 2013.



RS 37:3562 - Fees

§3562. Fees

A. The board shall assess and collect fees as provided in this Section, including the following fees:

(1)

Application fee

$ 75.00

(2)

Original massage therapist license fee

$125.00

(3)

Annual license renewal fee

$125.00

(4)

Annual license renewal (late fee)

$100.00

(5)

Original certificate of registration as a

massage establishment fee

$100.00

(6)

Annual certificate of registration as a

massage establishment renewal fee

$100.00

(7)

Annual certificate of registration

renewal, late fee

$100.00

(8)

Provisional license fee

$ 25.00

(9)

Directory fee

$ 50.00

(10)

Duplicate license

$ 25.00

(11)

Returned check fee

$ 25.00

(12)

Copy fee, per page, plus postage and handling

$ .25

(13)

Copies of statutes, rules, and regulations

$ 15.00

(14)

Continuing education provider biennial fee

$100.00

(15)

Continuing education program approval fee

$ 50.00

B. If the board provides by rule or regulation for certifying massage therapy instructors, the board may set fees as part of such rules or regulations, not to exceed ten dollars for initial certification, ten dollars for annual renewal, fifty dollars for late applications less than thirty days late, and one hundred dollars for late applications thirty days late or more.

C. The fees established in this Section shall not be refundable except under such conditions as the board may establish.

D. All monies received by the board under this Chapter shall be paid into the treasury of the Louisiana Board of Massage Therapy and may be deposited into an account maintained by the board without appropriation for costs of administration and other expenses, and any surplus at the end of a fiscal year or a biennium may be retained by the board for future expenditures and the board is not required to pay such surplus into the general fund of the state of Louisiana.

E. All funds received and expended by the board shall be audited annually in accordance with R.S. 24:513. The annual audit shall be submitted annually to the Joint Legislative Committee on the Budget.

Acts 1992, No. 753, §2, eff. Sept. 1, 1992; Acts 1997, No. 493, §1, eff. July 3, 1997; Acts 2001, No. 387, §1.



RS 37:3563 - Grounds for discipline

§3563. Grounds for discipline

A. The board may suspend, revoke, or refuse to issue or renew a license after notice and opportunity for hearing pursuant to the Administrative Procedure Act, upon proof of any of the following:

(1) Obtaining a license by means of fraud, misrepresentation, or concealment of material facts, including making false statements on an application or other document required by the board.

(2) Selling, bartering, or offering to sell or barter a license.

(3) Engaging in unprofessional conduct that has endangered or that is likely to endanger the health, welfare, or safety of the public, as further defined by rules of the board.

(4) Conviction of a felony, unless such conviction was reversed on appeal.

(5) Conviction of any crime arising out of or connected with the practice of massage therapy, unless such conviction was reversed on appeal.

(6) Violating or aiding and abetting in the violation of any provisions of this Chapter or the rules and regulations promulgated hereunder.

(7) Failing to comply with license or renewal requirements.

B. Any person who has been convicted of, entered a plea of nolo contendere to, or received deferred adjudication in connection with any criminal offense involving sexual misconduct shall be ineligible for licensure as a massage therapist.

C. The board shall revoke the license of any person who is convicted of, enters a plea of nolo contendere to, or receives deferred adjudication in connection with any criminal offense involving sexual misconduct or prostitution.

D. Any person who has been convicted of, entered a plea of nolo contendere to, or received deferred adjudication in connection with any criminal offense involving sexual misconduct or prostitution shall be ineligible for licensure as an owner or operator of a massage establishment. The board shall revoke the license of any person if the board determines that the establishment is a sexually oriented business, as defined in R.S. 37:3558(C), or that a crime or offense involving prostitution or other sexual offenses and resulting in a conviction, to which a plea of nolo contendere was entered or deferred adjudication was received, has occurred on the premises of the establishment since the date of the most recent license renewal.

Acts 1992, No. 753, §2, eff. Sept. 1, 1992; Acts 2012, No. 605, §1, eff. Jan. 1, 2013.



RS 37:3564 - Regulation of advertising

§3564. Regulation of advertising

A. A person or an entity that does not hold a license as a massage therapist, physical therapist, or chiropractor, a certificate to practice athletic training, or a license as a massage establishment shall not use the words "massage", "body work", or any derivative or variation of the word "massage", including specific bodywork or massage modalities, on any sign or other form of advertising. Any advertisement by a massage therapist or a massage establishment shall contain the license number of such therapist or establishment. Building signs with promotional material shall also include the professional or establishment number.

B. No sexually oriented business, as defined in R.S. 37:3558(C), shall use the word "massage", "body work", or any derivative or variation of the word "massage", including specific bodywork or massage modalities, on any sign or other form of advertising.

C. In all pictorial representations for any advertisement representing massage therapy, including such representations through video, all persons representing massage therapists shall be attired and posed in a manner as to avoid appealing to the prurient interest. Persons representing clients shall be appropriately draped and posed.

Acts 1992, No. 753, §2, eff. Jan. 1, 1995; Acts 1993, No. 766, §1; Acts 2012, No. 605, §1, eff. Jan. 1, 2013; Acts 2016, No. 645, §1, eff. June 17, 2016.

{{NOTE: SEE ACTS 1993, NO. 766, §1.}}



RS 37:3565 - Penalties

§3565. Penalties

A. Violation of the provisions of this Chapter shall be considered a misdemeanor and any person, including the owner or operator of a massage establishment, upon conviction, shall be fined not less than one hundred nor more than one thousand dollars or imprisoned for not more than six months, or both.

B. A person convicted of a violation of the provisions of this Chapter shall additionally be ineligible for licensure as a massage therapist or as a massage establishment for a period of up to five years from the date of conviction.

Acts 1992, No. 753, §2, eff. Sept. 1, 1992; Acts 2012, No. 605, §1, eff. Jan. 1, 2013.



RS 37:3566 - Injunction

§3566. Injunction

A. In addition to the actions and penalties otherwise provided for by this Chapter, the board may cause to issue in any court of competent jurisdiction an injunction without bond enjoining any person from violating or continuing to violate the provisions of this Chapter.

B. In the suit for an injunction, the court may impose a penalty of fifty dollars per day for each violation, together with reasonable attorney fees and the costs of court.

C. An award of penalties, attorney fees, and court costs may be rendered in the same judgment in which the injunction is made absolute. If the board is unsuccessful in obtaining injunctive relief, the court may award attorney fees and costs to the prevailing party.

Acts 1992, No. 753, §2, eff. Sept. 1, 1992; Acts 2012, No. 605, §1, eff. Jan. 1, 2013.



RS 37:3567 - Effect on local regulations

§3567. Effect on local regulations

A. Except as otherwise provided by Subsection B of this Section, the provisions of this Chapter shall supersede any regulation adopted by a political subdivision of the state relating to the licensing or regulation of massage therapists or massage establishments.

B. This Chapter shall not affect:

(1) Local regulations relating to zoning requirements or occupational license taxes pertaining to massage therapists or massage establishments.

(2) Any local regulations that do not relate to the practice of massage therapy as performed by a licensed massage therapist, including those professions specified in R.S. 37:3553, while performing duties pursuant to their professions while working with a licensed massage therapist.

C. Nothing in this Section shall prevent local or state law enforcement representatives or municipal or city officials from assisting in the enforcement of this Chapter. However, such representatives and officials are prohibited from imposing any additional rules or ordinances regarding zoning, educational requirements, or fees for licensure.

Acts 1992, No. 753, §2, eff. Sept. 1, 1992; Acts 2016, No. 645, §1, eff. June 17, 2016.



RS 37:3601 - Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

CHAPTER 58. ALLIED HEALTH PROFESSIONALS SUPPLY

AND DEMAND COMMISSION AND ARTICULATED CURRICULA

§3601. Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.



RS 37:3602 - Articulated curricula; training programs; duties of the licensing boards; cooperation with educational agencies; implementation

§3602. Articulated curricula; training programs; duties of the licensing boards; cooperation with educational agencies; implementation

A. It shall be the policy of this state that programs of training for all allied health professionals, including but not limited to those professions which the commission has identified pursuant to R.S. 37:3601, be organized and integrated in a fashion that permits the maximum amount of prior training to be credited against the requirements of any subsequent training. This policy shall exist to facilitate the continued professional development of all allied health professionals and to establish an adequate supply of those professionals to meet the requirements of the employers and health care institutions in this state, as well as to assure the availability of sufficient numbers of allied health professional educators.

B. The various licensing boards, hereafter referred to as the boards, shall meet together and with the various state education agencies, particularly including the Board of Regents, the college and university management boards, the commission, and the State Board of Elementary and Secondary Education, and with the public and private hospitals, to develop and implement training curricula that articulates from one professional level to the next.

C. The boards shall review the training program approval standards and the accreditation and licensing standards they require in order to identify and make such adjustments as are necessary in order to implement the articulated curricula required by Subsection A of this Section.

D. The Board of Regents, the higher education management boards, the public institutions of higher education, the State Board of Elementary and Secondary Education, the vocational institutes, and the hospitals which provide training facilities shall undertake whatever changes in procedure or policy as necessitated by the articulated curricula required by Subsection A of this Section.

E. The implementation of the curricula changes and the policy of articulation expressed and required by this Section shall begin, if on a gradual basis, not later than January 1, 1993.

Acts 1992, No. 1047, §3.



RS 37:3651 - Licensure for individuals with military training and experience; licensure by endorsement for military spouses; temporary license; expedited process

CHAPTER 59. LICENSURE FOR INDIVIDUALS WITH MILITARY TRAINING

§3651. Licensure for individuals with military training and experience; licensure by endorsement for military spouses; temporary license; expedited process

A. Notwithstanding any other provision of law to the contrary, a professional or occupational licensing board shall issue a license, certification, or registration to a military-trained applicant to allow the applicant to lawfully practice the applicant's occupation in this state if, upon application to the board, the applicant satisfies all of the following conditions:

(1) Has completed a military program of training, been awarded a military occupational specialty, and performed in that specialty at a level that is substantially equivalent to or exceeds the educational, examination, experience and other requirements for licensure, certification, or registration of the professional or occupational licensing board for which the applicant is seeking licensure, certification, or registration in this state, provided the applicant has otherwise met all of the minimum requirements for licensure, certification, or registration of the licensing board.

(2) Has engaged in the active practice of the occupation for which the person is seeking a license, certification, or permit from the board.

(3) Has not been disciplined in any jurisdiction for an act that would have constituted grounds for refusal, suspension, or revocation of a license to practice that occupation in this state at the time the act was committed.

B. Notwithstanding any other provision of law, a professional or occupational licensing board shall issue a license, certification, or registration to a military-trained applicant to allow the applicant to lawfully practice an occupation in this state if, upon application to a professional or occupational licensing board, the applicant holds a current license, certification, or registration from another jurisdiction and that jurisdiction's requirements for licensure, certification, or registration are substantially equivalent to or exceed the requirements for licensure, certification, or registration in this state.

C. Notwithstanding any other provision of law, a professional or occupational licensing board shall issue a license, certification, or registration to a military spouse to allow the military spouse to lawfully practice the military spouse's occupation in this state, if, upon application to a professional or occupational licensing board, the military spouse satisfies all of the following conditions:

(1) Holds a current license, certification, or registration from another jurisdiction, and that jurisdiction's requirement for licensure, certification, or registration are substantially equivalent to or exceed the requirements for licensure, certification, or registration in this state.

(2) Can demonstrate competency in the occupation through methods as determined by the board, such as having completed continuing education units or having had recent experience.

(3) Has not been disciplined in any jurisdiction for an act that would have constituted grounds for refusal, suspension, or revocation of a license to practice that occupation in this state at the time the act was committed.

(4) Is in good standing and has not been disciplined by the agency that issued the license, certification, or permit.

D. A professional or occupational licensing board shall issue a temporary practice permit to a military-trained applicant or military spouse licensed, certified, or registered in another jurisdiction while the military-trained applicant or military spouse is satisfying the requirements for licensure under the provisions of this Section, if that jurisdiction has licensure, certification, or registration standards substantially equivalent to the standards for licensure, certification, or registration of a professional or occupational licensing board in this state. The military-trained applicant or military spouse may practice under the temporary permit until a license, certification, or registration is granted or until a notice to deny a license, certification, or registration is issued in accordance with rules that shall be promulgated by the applicable professional or occupational licensing board. Each professional and occupational licensing board shall adopt rules in accordance with the Administrative Procedure Act for the issuance of a temporary practice permit and such rules shall ensure the public health and safety.

E. An individual possessing a temporary practice permit under the provisions of this Section shall receive priority processing of their application for license, certification, or registration, in accordance with rules that shall be promulgated by the applicable professional or occupational licensing board.

F. A professional or occupational licensing board shall adopt rules in accordance with the Administrative Procedure Act necessary to implement the provisions of this Section.

G. Nothing in this Section shall be construed to prohibit a military-trained applicant or military spouse from proceeding under the existing licensure, certification, or registration requirements established by a professional or occupational licensing board in this state.

H. For the purposes of this Section, "professional or occupational licensing board" shall mean any state agency, board, commission, or substantially similar entity, involved in the licensing, certification, or registration of any regulated profession or occupation within the state of Louisiana.

I. The provisions of this Section shall not apply to any applicant receiving a dishonorable discharge or a military spouse whose spouse received a dishonorable discharge.

J. The provisions of this Section shall not apply to a license issued and regulated under the authority of the judicial branch of government.

Acts 2012, No. 276, §1; Acts 2016, No. 616, §1.



RS 37:3652 - Professional and occupational licenses; renewal fees waived; educational requirements

§3652. Professional and occupational licenses; renewal fees waived; educational requirements

A. A person who is performing or has performed service in the uniformed services, as provided in 10 U.S.C. 101, or the National Guard, as provided in 10 U.S.C. 311, or a military spouse who has relocated with their servicemember spouse assigned or ordered to active duty outside the United States and its territories and who has provided evidence of deployment or relocation to the professional or occupational licensing board prior to expiration of their license may be exempt from both of the following:

(1) The payment of any reinstatement or licensing renewal fee required by any profession or occupation governed by this Title or by any other provision of law or ordinance during the servicemember's period of service in the uniformed services.

(2) Compliance with any continuing educational requirements applicable to such license during the servicemember's period of service in the uniformed services.

B. An exemption provided pursuant to Subsection A of this Section shall not apply to licensing or renewal fees or continuing educational requirements applicable to such license for the year in which the servicemember is released or discharged from active duty.

C. Any applicable license that is not subject to minimum licensing standards set forth in federal law or regulation shall continue in force and effect, provided that any applicable renewal fees are paid and any educational requirements are completed within one hundred eighty days of the servicemember's release or discharge from active duty. For occupational licenses or registrations which are subject to minimum standards set forth by federal law or regulation, the professional or occupational licensing board may take any such action that may be available to maintain such licenses in an inactive or dormant status so that the servicemember or spouse may resume the licensed activity promptly upon satisfying applicable minimums standards.

D. For the purposes of this Section, "professional or occupational licensing board" shall mean any state agency, board, commission, or substantially similar entity, involved in the licensing, certification, or registration of any regulated profession or occupation within the state of Louisiana.

E. The provisions of this Section shall not apply to any license issued and regulated under the authority of the judicial branch of government.

Acts 2013, No. 5, §2.



RS 37:3653 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§3653. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 37:3654 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§3654. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 37:3655 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§3655. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 37:3656 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§3656. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 37:3657 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§3657. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 37:3658 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§3658. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 37:3659 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§3659. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 37:3660 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§3660. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 37:3661 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§3661. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 37:3662 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§3662. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 37:3663 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§3663. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 37:3664 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§3664. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 37:3701 - Short title

CHAPTER 60. BEHAVIOR ANALYSTS

§3701. Short title

This Part shall be known and may be cited as the "Behavior Analyst Practice Act".

Acts 2013, No. 351, §2.



RS 37:3702 - Definitions

§3702. Definitions

As used in this Part the following words, terms, and phrases have the following meaning ascribed to them in this Section, unless the context clearly indicates a different meaning:

(1) "Applied behavior analysis" means the design, implementation, and evaluation of systematic instructional and environmental modifications by a behavior analyst, to produce socially significant improvements in behavior.

(2) "Assistant behavior analyst", "state-certified assistant behavior analyst", or "SCABA" means an individual who by training, experience, and examination meets the requirements for certification by the board and is duly certified to engage in the practice of behavior analysis under the supervision of a licensed behavior analyst.

(3) "Behavior analyst", "licensed behavior analyst", or "LBA" means an individual who by training, experience, and examination meets the requirements for licensing by the board and is duly licensed to independently practice behavior analysis in the state of Louisiana. The distinction of a licensed behavior analyst or LBA is separate and apart from any other licensed individuals, including but not limited to psychologists.

(4) "Board" means the Louisiana Behavior Analyst Board.

(5) "Line technician" or "registered line technician" means an individual who works directly with the client to implement applied behavior analysis services under the direction and supervision of a licensed behavior analyst and is registered as required in this Chapter.

(6) "Scope of practice of behavior analysis" includes the empirical identification of functional relations between behavior and environments. It uses direct observation and measurement of behavior and environment, the empirical identification of functional relations between behavior and environmental factors, known as functional assessment and analysis. Applied behavior analysis interventions are based on scientific research and the direct observation and measurement of behavior and environment. They utilize contextual factors, establishing operations, antecedent stimuli, positive reinforcement, and other consequences to help people develop new behaviors, increase or decrease existing behaviors, and emit behaviors under specific environmental conditions. The practice of behavior analysis expressly excludes psychological testing, neuropsychology, cognitive therapy, diagnosis of psychiatric conditions, psychotherapy, sex therapy, psychoanalysis, hypnotherapy, and mental health counseling or academic teaching by college or university staff.

Acts 2013, No. 351, §2.



RS 37:3703 - Louisiana Behavior Analyst Board

§3703. Louisiana Behavior Analyst Board

A. There is hereby created within the Louisiana Department of Health the Louisiana Behavior Analyst Board which shall be subject to the provisions of R.S. 36:803.

B.(1) The board shall consist of five behavior analysts who shall be appointed by the governor from a list of nominees submitted by the Louisiana Behavior Analysis Association, and who shall be confirmed by the Senate.

(2) The five behavior analysts shall become licensed once this Chapter becomes effective.

(3) Members of the board shall serve at the pleasure of the governor. A vacancy in an unexpired term shall be filled in the manner of the original appointment.

(4)(a) The first two appointments to the initial board shall each serve a term of four years, and such positions on the board shall be four-year terms.

(b) The third and fourth appointments to the initial board shall each serve a term of three years, and such positions on the board shall be three-year terms.

(c) The fifth appointment to the initial board shall serve a term of five years, and such position on the board shall be a five-year term.

(5) If there is a vacancy, the appointment to complete the term shall follow the same process to appoint members to the board.

(6) No member of the board shall serve more than two consecutive complete terms on the board.

(7) The State Board of Examiners of Psychologists shall appoint a member to serve as an ex officio, nonvoting member of the board.

C. The board shall convene its first meeting no later than October 1, 2013. At this meeting, the board shall elect from among its membership a chairman and vice chairman.

D. A majority of the members of the board shall constitute a quorum for the transaction of all business. The ex officio member shall not be considered for the purpose of establishing a quorum.

E. The board shall meet at least quarterly. The board shall meet at the call of the chairman or at the request of at least three members.

F. Members of the board shall serve without compensation but shall be reimbursed for reasonable travel expenses incurred in attendance at meetings and other official business of the board.

Acts 2013, No. 351, §2.



RS 37:3704 - Powers and duties

§3704. Powers and duties

A. The board shall have and exercise all powers and duties granted to it by this Chapter. In addition, the board shall have the authority to:

(1) Establish and publish standards of behavior analysis practice.

(2) Approve, deny, revoke, suspend, renew, and reinstate licensure and state certification of duly qualified applicants.

(3) Establish and publish standards for the registration of line technicians.

(4) Adopt, revise, and enforce orders and rules, and promulgate regulations governing the licensure of behavior analysts, the state certification of assistant behavior analysts, the registration of line technicians, the practice of behavior analysis, the protection of the public, and proper administration in accordance with the Administrative Procedure Act.

(5) Promulgate rules in accordance with the Administrative Procedure Act governing the temporary licensure of behavior analysts.

(6) Promulgate rules in accordance with the Administrative Procedure Act governing the reciprocity of licensure of behavior analysts and the state certification of assistant behavior analysts provided that the standards under which the applicants were licensed or certified are at least as stringent as those required in this Chapter.

(7) Receive, review, and approve or disapprove applications for an emergency temporary license in response to a declared public health emergency.

(8) Fine, censure, revoke, suspend, or deny a license or state certificate, place on probation, reprimand or otherwise discipline licensees or holders of certificates for violations of the code of ethics or the rules and regulations of the board and committee.

(9) Summarily suspend the license of a licensee or a state certificate holder of one who poses an imminent danger to the public acting upon the recommendation of the committee provided that a hearing shall be afforded to the individual within ten days after any such action by the board to determine whether such summary action was warranted.

(10) Accept grants, donations, or gifts of money or services from public or private individuals or organizations or from any other sources to be utilized for the purposes of the board. Such monies shall be deposited into the treasury of the board.

(11) Create and adopt an official seal for the board.

(12) Submit the names of applicants for licensure and state certification to the Louisiana Bureau of Criminal Identification and Information of the office of state police within the Department of Public Safety and Corrections for criminal background checks. Upon the board's submission of an applicant's fingerprints and such other identifying information as may be required, the Louisiana Bureau of Criminal Identification and Information of the office of state police within the Department of Public Safety and Corrections shall survey its criminal history records and identification files and make a simultaneous request of the Federal Bureau of Investigation for like information from other jurisdictions. The Louisiana Bureau of Criminal Identification and Information of the office of state police within the Department of Public Safety and Corrections may charge the board a reasonable processing fee for conducting and reporting on any such search.

(13) Perform such other functions and duties as may be required to carry out under this Chapter.

B. The board shall maintain and make available to the public a registry of licensed behavior analysts, state-certified assistant behavior analysts, and registered line technicians.

Acts 2013, No. 351, §2.



RS 37:3705 - License, state certification, or registration required

§3705. License, state certification, or registration required

A. No person shall hold himself out as a licensed behavior analyst, a state-certified assistant behavior analyst, or a registered line technician unless licensed, state certified, or registered in accordance with the provisions of this Chapter.

B. This Section shall be enforced beginning December 31, 2013.

Acts 2013, No. 351, §2.



RS 37:3706 - Qualifications of applicants of a licensed behavior analyst

§3706. Qualifications of applicants of a licensed behavior analyst

A. Notwithstanding any other provision of this Chapter or other law to the contrary, an applicant for licensure as a licensed behavior analyst shall be issued a behavior analyst license by the board upon satisfaction of all the following criteria:

(1) Submission to the board of a completed application form. The board shall approve the form.

(2) Payment of all mandatory licensure fees.

(3) Proof of good moral character.

(4) Satisfactory completion of the criminal background check in accordance with the authority granted to the board.

(5) Proof that the applicant passed a nationally recognized examination administered by a nonprofit organization accredited by the National Commission for Certifying Agencies, the American National Standards Institute, or a substantial equivalent to credential professional practitioners of behavior analysis related to the principles and practice of the profession of behavior analysis that is approved by the board.

(6) Proof that the applicant passed the jurisprudence examination covering the laws and rules governing the practice of behavior analysis in Louisiana that is approved by the board.

(7) Proof that the applicant conducts his professional activities in accordance with accepted standards, including the Guidelines for Responsible Conduct for Behavior Analysts and Professional Disciplinary and Ethical Standards of the Behavior Analyst Certification Board or other national credentialing bodies as approved by the board.

(8) Proof that the applicant holds a master's degree from any accredited university or other institution of higher learning.

B. The standards and requirements in this Chapter shall be separate and unique from the standards and requirements for practicing psychology and pertain to the practice of applied behavior analysis.

C. There shall be no requirement for individuals practicing under this Chapter to be supervised by members of other professions.

D. A behavior analyst applicant who has a suspended license may reapply for licensure after three years from the date of suspension.

Acts 2013, No. 351, §2.



RS 37:3707 - Qualifications of applicants of a state-certified assistant behavior analyst

§3707. Qualifications of applicants of a state-certified assistant behavior analyst

A. Notwithstanding any other provision of this Chapter or other law to the contrary, an applicant for state certification as a state-certified assistant behavior analyst shall be issued an assistant behavior analyst state certificate by the board upon satisfaction of all the following criteria:

(1) Submission to the board of a completed application form. The board shall approve the form.

(2) Payment of all mandatory certification fees.

(3) Proof of good moral character.

(4) Satisfactory completion of the criminal background check in accordance with the authority granted to the board.

(5) Proof that the applicant passed a nationally recognized examination administered by a nonprofit organization accredited by the National Commission for Certifying Agencies, the National Standards Institute, or a substantial equivalent to credential professional practitioners of behavior analysis related to the principles and practice of the profession of behavior analysis that is approved by the board.

(6) Proof that the applicant passed the jurisprudence examination covering the laws and rules governing the practice of behavior analysis in Louisiana that is approved by the board.

(7) Proof that the applicant conducts his professional activities in accordance with accepted standards, including the Guidelines for Responsible Conduct for Behavior Analysts and Professional Disciplinary and Ethical Standards of the Behavior Analyst Certification Board or other national professional organizations as approved by the board.

(8) Proof that the applicant holds a bachelor's degree from any accredited university or other institution of higher learning.

B. The standards and requirements in this Chapter shall be separate and unique from the standards and requirements for practicing psychology and pertain to the practice of applied behavior analysis.

C. There shall be no requirement for practicing individuals under this Chapter to be supervised by members of other professions.

D. An assistant behavior analyst applicant who has a suspended certificate may reapply for certification after three years from the date of suspension.

Acts 2013, No. 351, §2.



RS 37:3708 - Registration of line technician; denial or revocation of a registration

§3708. Registration of line technician; denial or revocation of a registration

A. A registered line technician shall be at least eighteen years of age and possess a minimum of a high school diploma or its equivalent.

B. A line technician shall be registered by his supervising licensed behavior analyst with the board.

C. Within fourteen days from the date of application for registration, the line technician shall initiate a criminal background report from the Louisiana Bureau of Criminal Identification and Information of the office of state police within the Department of Public Safety and Corrections.

D. The board has the authority to deny or revoke a registration in the best interest of public safety and welfare.

E. The registration provided for in this Section shall be renewed annually by the supervising licensed behavior analyst.

Acts 2013, No. 351, §2; Acts 2014, No. 481, §1.



RS 37:3709 - Issuance and renewal of license and state certificate

§3709. Issuance and renewal of license and state certificate

A. The board shall issue a license or state certificate to any person who meets the qualifications provided in this Chapter and the rules and regulations of the board, and who pays the applicable fees fixed by the board.

B. A license or state certificate issued under provisions of this Chapter shall be subject to annual renewal and shall expire and become null and void unless renewed in the manner prescribed by the board.

C. License and state certificate renewal shall require documentation of completion of the continuing education as required by this Chapter.

Acts 2013, No. 351, §2.



RS 37:3710 - Reinstatement of license and state certificate

§3710. Reinstatement of license and state certificate

A. Any license or state certificate suspended, revoked, or otherwise restricted by the board may be reinstated by the board.

B. A license or state certificate that has expired without renewal for a period of one year from the date of expiration may be reinstated by the board provided the applicant shall otherwise be eligible under the provisions of this Chapter, pays the applicable fees, satisfies the continuing education requirement, and meets such other requirements as may be established by the board.

Acts 2013, No. 351, §2.



RS 37:3711 - License and state certificate; filing

§3711. License and state certificate; filing

The board shall issue a license or certificate signed by the board's chairman, vice chairman, and all members of the board whenever a candidate for licensure or state certification is found to be qualified as provided in this Chapter. A copy of such license or state certificate, so certified by the board's vice chairman as a true copy, shall be filed with the secretary of state by the administrative assistant of the board. Any filing fees in connection with such filing shall be paid, in advance, to the administrative assistant of the board by the person being licensed or receiving a certificate.

Acts 2013, No. 351, §2.



RS 37:3712 - Denial, revocation, or suspension of license or state certificate

§3712. Denial, revocation, or suspension of license or state certificate

A. A licensed behavior analyst and anyone under the supervision of a licensed behavior analyst shall conduct his activities in conformity with ethical and professional standards promulgated by the board under its current rules and regulations.

B. The board shall have the power and duty to suspend, place on probation, require remediation for a specified time, revoke any license or state certificate to practice behavior analysis, or take any other action specified in the rules and regulations whenever the board, by affirmative vote of at least four of its five members, shall find by a preponderance of the evidence that a behavior analyst or assistant behavior analyst has engaged in any of the following acts or offenses:

(1) Fraud or deception in applying for or procuring a license or a state certificate to practice behavior analysis.

(2) Practicing behavior analysis in such a manner as to endanger the welfare of clients or patients, including but not limited to:

(a) Harassment, intimidation, or abuse, sexual or otherwise, of a client or patient.

(b) Engaging in sexual intercourse or other sexual contact with a client or patient.

(c) Gross malpractice, repeated malpractice, or gross negligence in the practice of behavior analysis.

(3) Conviction of a felony. A copy of the record of conviction, certified by the clerk of the court entering the conviction, shall be conclusive evidence.

(4) Conviction of any crime or offense which reflects the inability of the practitioner to practice behavior analysis with due regard for the health and safety of clients or patients.

(5) Use of repeated untruthful, deceptive, or improbable statements concerning the licensee's qualifications or the effects or results of proposed treatment, including functioning outside of one's professional competence established by education, training, and experience.

(6) Aiding or abetting the practice of behavior analysis by any person not licensed, state certified, or registered with the board and in violation of this Chapter.

(7) Conviction of fraud in filing Medicare or Medicaid claims or in filing claims to any third-party payor. A copy of the record of conviction, certified by the clerk of the court entering the conviction, shall be conclusive evidence.

(8) Exercising undue influence in such a manner as to exploit the client or patient for financial or other personal advantage to the practitioner or a third party.

(9) The suspension or revocation by another state of a license or certificate to practice behavior analysis. A certified copy of the record of suspension or revocation of the state making such a suspension or revocation shall be conclusive evidence thereof.

(10) Refusal to appear before the board after having been ordered to do so in writing by a duly authorized agent of the board.

(11) Making any fraudulent or untrue statement to the board.

(12) Violation of the code of ethics adopted in the rules and regulations of the board or other immoral, unprofessional, or dishonorable conduct as defined in the rules and regulations of the board.

(13) Inability to practice behavior analysis with reasonable skill and safety to patients or clients by reason of illness, inebriation, misuse of drugs, narcotics, alcohol, chemicals, or any other substance, or as a result of any mental or physical condition.

(14) Failure to report the physical, mental, or sexual abuse of a child to a law enforcement agency or district attorney.

(15) Violation of any of the provisions of this Chapter or of the rules and regulations promulgated by the board.

C. Proceedings for disciplinary action or for the denial or withholding of a license or state certificate under the authority of this Section shall be conducted in compliance with the Administrative Procedure Act. The board may require a person against whom disciplinary action has been taken by the board after the hearing to pay reasonable costs of the proceedings incurred by the board for the hearing and any judicial review, including attorney, stenographer, and witness fees. These costs shall be paid no later than thirty days after the adjudication by the board becomes final. No license shall be issued, reinstated, or renewed until such costs have been paid.

D. The board may deny or withhold for a specified time not to exceed two years the granting of a license or a state certificate to any applicant or candidate who has committed any of the acts or offenses set forth in Subsection B of this Section.

E. Suspension by the board of the license of a behavior analyst or the state certificate of an assistant behavior analyst shall be for a period not exceeding two years.

F. A person who has been refused a license or state certificate, or whose license or state certificate has been revoked, under the provisions of this Section, may reapply for licensure or state certification after more than two years have elapsed from the date such denial or revocation is legally effective.

G. The board shall notify all licensed behavior analysts, state-certified assistant behavior analysts, and registered line technicians of any disciplinary action taken against a licensed behavior analyst, a state-certified assistant behavior analyst, or a registered line technician.

Acts 2013, No. 351, §2.



RS 37:3713 - Continuing education

§3713. Continuing education

A.(1) A licensed behavior analyst shall annually complete a minimum number of hours of continuing education relevant to the practice of behavior analysis as established by the board.

(2) A certified assistant behavior analyst shall annually complete a minimum number of hours of continuing education relevant to the practice of behavior analysis as established by the board.

B. The board shall develop the requirements for continuing education.

C. The continuing education classes shall be approved by the board.

Acts 2013, No. 351, §2.



RS 37:3714 - Fees

§3714. Fees

A. All monies received by the board under this Section shall be paid into the treasury of the board.

B. Fees set by the board under the authority of this Chapter shall include fees for the following purposes which shall not exceed the maximum amounts listed below:

(1)

For application for licensure

$

400

(2)

For application for certification

$

250

(3)

For application for registration

$

50

(4)

For renewal of licensure

$

400

(5)

For renewal of certification

$

250

(6)

For renewal of registration

$

50

(7)

For JE examination

$

75

(8)

For late fees

$

50

(9)

For reissuance of license or certificate

$

15

(10)

For name changes on record

$

25

(11)

For background check

$

50

(12)

License verification

$

15

(13)

Insufficient check fee

$

15

(14)

For copies of documents in the board or committee's

possession

$2 per page

(15)

For temporary licensure

$

125

Acts 2013, No. 351, §2.



RS 37:3715 - Persons and practices not affected

§3715. Persons and practices not affected

The provisions of this Chapter shall not be construed as prohibiting or restricting the practice of any of the following:

(1) Other human service professionals who are licensed, certified, or registered by the state of Louisiana, provided such individuals are working within the scope of practice of their profession and the scope of their training and competence.

(2) State-certified assistant behavior analyst or registered line technician who delivers applied behavior analysis services under the extended authority and direction of a licensed behavior analyst. Such state-certified assistant behavior analyst or registered line technician shall not represent himself as a behavior analyst.

(3) A family member or guardian of a recipient of applied behavior analysis services who implements certain applied behavior analysis procedures with the recipient under the extended authority and direction of a licensed behavior analyst or a state-certified assistant behavior analyst, who is supervised by a licensed behavior analyst. Such an individual shall not represent himself as a behavior analyst.

(4) An individual who practices with nonhumans, including applied animal behaviorists and animal trainers.

(5) An individual who provides general applied behavior analysis services to an organization, so long as those services are for the benefit of such organization and do not involve direct services to individuals.

(6) A matriculated college or university student, intern, or postdoctoral fellow whose activities are part of a defined behavior analysis program of study or supervised field or clinical experience, provided the experience is conducted under the extended authority of the university faculty member assigned to the course and supervised by a licensed behavior analyst. A student, intern, or postdoctoral fellow shall not represent himself as a behavior analyst and shall use a title that clearly indicates his training status, such as "behavior analysis student", "behavior analysis intern", "behavior analysis trainee", or other title clearly indicating such training status.

(7) An individual who teaches behavior analysis or conducts behavior analytic research, provided that such teaching or research shall not involve the delivery of direct behavior analytic services. Such individual may use the title "behavior analyst" but may not represent himself as a licensed behavior analyst or a state-certified assistant behavior analyst unless he holds one of those credentials issued by the board.

(8) An unlicensed individual pursuing experiential training in behavior analysis consistent with the licensure requirements and standards as required by the board, provided such experience is supervised by a licensed behavior analyst.

(9) An individual licensed to practice psychology within the state, so long as the applied behavior analysis services provided by the licensed psychologist are within the licensed psychologist's education, training, and expertise. This includes individuals acting under the extended authority and direction of licensed psychologists. Licensed psychologists and those acting under their extended authority are prohibited from representing themselves as behavior analysts, licensed behavior analysts, assistant behavior analysts, or state-certified assistant behavior analysts without being duly licensed or state certified.

Acts 2013, No. 351, §2; Acts 2014, No. 481, §1.



RS 37:3716 - Penalties

§3716. Penalties

A. It shall be a misdemeanor for any individual:

(1) Not licensed, state certified, or registered under this Chapter to represent himself as a licensed behavior analyst, a state-certified assistant behavior analyst, or a registered line technician.

(2) Not licensed, state certified, or registered under this Chapter to engage in the practice of behavior analysis.

(3) To represent himself as a licensed behavior analyst or a state certified assistant behavior analyst during the time that his license or state certificate as a behavior analyst or an assistant behavior analyst shall be suspended or revoked or lapsed.

(4) To employ as a line technician, a line technician who is not registered pursuant to this Chapter.

B. Such misdemeanor shall be punishable upon conviction by imprisonment for not more than six months or by a fine of not less than one hundred dollars nor more than five hundred dollars, or both. Each violation shall be deemed a separate offense.

C. Such misdemeanor shall be prosecuted by the district attorney of the judicial district in which the offense was committed.

Acts 2013, No. 351, §2.



RS 37:3717 - Injunctive proceedings

§3717. Injunctive proceedings

A. The board may investigate any evidence or allegation which appears to show that any person is or may be in violation of any provision of this Chapter.

B. The board may apply for an injunction in any court of competent jurisdiction to enjoin any person from committing any act which is in violation of this Chapter.

C. If it is established that the defendant has been or is committing an act which is in violation of this Chapter, the court shall enter a decree perpetually enjoining the defendant from further committing such act.

D. In case of violation of any injunction issued under the provisions of this Section, the court may summarily conduct a hearing and find the offender in contempt of court.

E. Such injunctive proceedings shall be in addition to, and not in lieu of, all penalties and other remedies as provided in this Chapter.

Acts 2013, No. 351, §2.



RS 37:3718 - Termination

§3718. Termination

The provisions of this Chapter shall terminate and have no effect on and after July 1, 2018.

Acts 2013, No. 351, §2.






TITLE 38 - Public Contracts, Works and Improvements

RS 38:1 - TITLE 38 PUBLIC CONTRACTS, WORKS AND IMPROVEMENTS

TITLE 38

PUBLIC CONTRACTS, WORKS AND IMPROVEMENTS

CHAPTER 1. DEPARTMENT OF PUBLIC WORKS

§1. Department of public works; domicile; service of process; powers

The department of public works is hereby created and is hereby declared to be and continued as a body politic and corporate. The domicile of the department of public works is the city of Baton Rouge, and service of citation and other service of process shall be made by handing the citation and other process to the director or the chief engineer. The department may acquire, own, administer, alienate and otherwise dispose of all kinds of property, movable and immovable, tangible or intangible; contract; adopt, alter or destroy an official seal; sue and be sued and implead and be impleaded; provided, however, that the authorization to sue and to be sued shall not authorize suits against the department for recovery of damages ex delicto.

Amended by Acts 1970, No. 117, §1.



RS 38:2 - Functions of department

§2. Functions of department

A.(1) The functions of the Department of Transportation and Development shall comprise all of the administrative functions of the state in relation to the planning, design, survey and construction, operation, and maintenance and repair of public buildings used in connection with the operation of the department, and of levees, canals, dams, locks, spillways, reservoirs, drainage systems, irrigation systems, housing development, state planning, inland navigation projects, flood control and river improvement programs, public housing projects, and other public works. The department shall render all engineering, economic, and other advisory services within the scope of its functions to port and terminal districts and other local governmental subdivisions and special districts which its facilities allow, subject to the right to be reimbursed for the reasonable costs thereof.

(2) The Coastal Protection and Restoration Authority Board shall have superseding jurisdiction over all integrated coastal protection, as defined in R.S. 49:214.2(10), in the coastal area, as defined in R.S. 49:214.2(3).

(3) Subject to the right to be reimbursed for reasonable costs associated with such service, the Coastal Protection and Restoration Authority Board shall render to local governmental subdivisions, levee districts, levee and conservation districts, flood authorities, and any other special district all engineering, economic, and other advisory services within the scope of its functions and jurisdiction as defined in R.S. 49:214.2(3) and (10) which its facilities allow.

B. If a decision is made by the agency or political subdivision involved to proceed with construction of a project concerning which the Department of Transportation and Development or the Coastal Protection and Restoration Authority Board, if the area is located within the coastal area, as defined in R.S. 49:214.2(3), and involves integrated coastal protection, as defined in R.S. 49:214.2(10), has been called upon to furnish engineering services, a feasibility study of the project shall be conducted by the department or the Coastal Protection and Restoration Authority Board, if the area is located within the coastal area, as defined in R.S. 49:214.2(3), and involves integrated coastal protection, as defined in R.S. 49:214.2(10), at the expense of the agency or political subdivision requesting such services. The study shall be completed prior to the commencement of construction on the project. The study shall be in writing and shall make a determination as to the desirability, feasibility, cost necessity, and beneficial results of any such proposed project. Whenever any such project is a levee, the study shall make a determination of the necessity of the project from the viewpoint of flood control in addition to making the foregoing determinations. Each such study shall be filed in the records of the Department of Transportation and Development or the Coastal Protection and Restoration Authority Board, if the area is located within the coastal area, as defined in R.S. 49:214.2(3), and involves integrated coastal protection, as defined in R.S. 49:214.2(10), pertaining to the particular project in question, and such study shall be a public record open to inspection by any person during the normal working hours of the Department of Transportation and Development.

C. The Department of Transportation and Development may prepare maps of Louisiana congressional districts, legislative districts, Louisiana State Board of Elementary and Secondary Education districts, and Louisiana Public Service Commission districts following reapportionment of the districts as otherwise provided by law.

Amended by Acts 1971, No. 193, §1; Acts 1983, No. 519, §3, eff. July 8, 1983; Acts 1991, No. 330, §2, eff. July 6, 1991; Acts 1998, 1st Ex. Sess., No. 29, §1, eff. April 24, 1998; Acts 2012, No. 601, §1, eff. June 7, 2012.



RS 38:3 - Inland waterways, navigation projects; jurisdiction of United States not affected

§3. Inland waterways, navigation projects; jurisdiction of United States not affected

A. The Department of Transportation and Development shall plan systems of inland waterways, navigation drainage; irrigation and water conservation projects; foster the maintenance, improvement, and extension of the Intracoastal Canal System and its feeders; and initiate, sponsor, and carry through to completion all waterway projects which will further develop and expand the water resources of Louisiana, whether the projects are under the Flood Control Act or any other federal agency.

B. Nothing in this Section shall be construed as interfering with the jurisdiction of the United States government over the navigable waters in Louisiana or as abridging, impairing, or altering the rights, obligations, and authority of the United States, the Secretary of the Army, Chief of Engineers, or any commission, board, or officer of the United States conferred or provided by any Act of Congress in respect to the execution, maintenance, or control of any plan, project, or program of flood control, navigation, or the use and improvement of navigable streams and waters, or in respect to any of the matters or things referred to in this Section.

C. Nothing in this Section shall be construed as interfering with the mission and jurisdiction of the Coastal Protection and Restoration Authority Board for all integrated coastal protection, as defined in R.S. 49:214.2(10), including but not limited to water resources development and water conservation projects located in the coastal area, as defined in R.S. 49:213.2(3).

Amended by Acts 1952, No. 127, §13; Acts 2012, No. 601, §1, eff. June 7, 2012.



RS 38:4 - Drainage and reclamation of property

§4. Drainage and reclamation of property

The Department of Public Works may, on its own initiative and at its own expense with any money appropriated by the State for these purposes, drain and reclaim, or cause to be drained and reclaimed, the undrained or partially drained marsh, swamp and overflow lands in the state, with the view of controlling floods and causing settlement and cultivation of the lands.



RS 38:5 - Cooperation with federal government in drainage and reclamation projects

§5. Cooperation with federal government in drainage and reclamation projects

The Department of Public Works may also cooperate with the federal government or any federal agency, and may receive and expend grants of money by the federal government or any federal agency for the purpose, upon any terms and conditions prescribed by the Congress or any agency of the federal government under authority of the Congress, and to this end may contract for the acceptance of any grant of money upon the terms and conditions, including any requirement of matching the grants in whole or part, which may be necessary.



RS 38:5.1 - Planning assistance to municipal and other planning agencies; federal grants

§5.1. Planning assistance to municipal and other planning agencies; federal grants

For the purpose of providing planning assistance to municipal, parish, regional and other planning agencies of the state of Louisiana in the solution of their planning problems, the Department of Public Works, State of Louisiana, be and is authorized to apply for and accept grants of money from the government of the United States or any federal agencies in connection with such assistance and, to this end, the said department may contract with the United States or such federal agencies for the acceptance of such grants including any requirement for matching said grants in whole or in part.

Added by Acts 1955, No. 101, §1.



RS 38:6 - Cooperation with drainage districts, levee boards, and political subdivisions

§6. Cooperation with drainage districts, levee boards, and political subdivisions

The Department of Transportation and Development may also cooperate with any drainage or subdrainage district, any gravity drainage or gravity subdrainage district, any levee board, or any political subdivision, now or hereafter organized in accordance with law, upon any terms and conditions prescribed by the department. The department shall assess and collect fees for the engineering services it provides to drainage districts, levee boards, and political subdivisions, other than state or federally funded projects.

Acts 1986, No. 110, §1.



RS 38:7 - Organization of department

§7. Organization of department

The Department of Public Works shall consist of the position of Director of Public Works and the Board of Public Works, and all divisions which may be established in accordance with this Chapter.



RS 38:8 - Head of department

§8. Head of department

The Director of Public Works shall be the head of the department.



RS 38:9 - Appointment and qualifications of department head

§9. Appointment and qualifications of department head

The head of the department shall be appointed by the governor with the advice and consent of the senate for a term of four years and until his successor has qualified. The compensation of the director shall be fixed by the governor. His appointment shall be made on the sole basis of his qualifications to administer the affairs of the department. The director shall serve on a full time basis and be subject to removal by the governor only for cause and after public hearing.



RS 38:10 - Management and exercise of functions of department

§10. Management and exercise of functions of department

Subject to the executive direction and control which is vested in the governor as chief magistrate of the state by the constitution and this Chapter, the director shall have the management of the department and, subject to the provisions of this Chapter, shall exercise all the functions of the department himself or through the department organization provided, in carrying out the provisions of law with respect to its functions, except those functions which are specifically assigned to the board of the department under the provisions of this Chapter. Any act performed by any employee of the department under the authority of the director shall be deemed an act of the department and of the director. The director shall designate the head of some division or other employee of the department to act as head of the department in his own absence or disability or in case of a vacancy until the absence or disability is terminated or the vacancy is filled. In default of designation by the director the governor may make the designation.



RS 38:11 - Powers of director

§11. Powers of director

The director, subject to the limitations of appropriations and any law relating to the civil service of the state or any department or other agency thereof that may be in effect, may establish and make appointments to positions within the department, abolish positions, transfer duties between positions and assign duties to, direct and control the work of, and transfer, promote, demote, remove, and otherwise change the status of employees of the department. All employees of the department shall, to the extent practicable, be interchangeable in work assignments for any temporary period which may be necessary to meet seasonal and emergency demands upon the department.



RS 38:12 - Establishment of divisions; appointment of heads

§12. Establishment of divisions; appointment of heads

The work of the department, other than that performed by the director or assigned to the board, shall be distributed among the divisions provided by or established in accordance with this Chapter. The heads of divisions shall be appointed by the director subject to any provisions of law in effect. Except as the internal organization structure of the department and the establishment of divisions are specially provided by this Chapter, the governor, on recommendation of the director, may authorize the director to combine existing divisions, divide existing divisions, establish new divisions, change the names of divisions, add new functions to existing divisions, or transfer functions and staff from one division to another within the department. The director with the approval of the Board of Public Works may create, combine, or divide subordinate units within a division or otherwise alter the internal organization of a division.



RS 38:13 - Director to prescribe definite plan or organization for department

§13. Director to prescribe definite plan or organization for department

The director shall cause to be designated, and shall prescribe, a definite plan or organization and procedure of the department with a view to the most effective conduct of the work of the department. The plan shall include such elements as unified and systematic procedure, definite allocation of functions to the divisions and other component parts of the department, proper housing and layout of quarters to facilitate the carrying out and supervision of the work in process, effective routing and flow of work and coordination of staff efforts in carrying out the procedures prescribed. The director shall cause standard practice instructions to be prepared for the guidance of all concerned in the operation of the prescribed plan and the system of procedures based on it and for putting the prescribed procedures into effect and fitting them to the plan of organization established in accordance with law.



RS 38:14 - Governor and director to prescribe general administrative rules

§14. Governor and director to prescribe general administrative rules

The governor may prescribe all general administrative rules for the conduct of the affairs of the administrative departments, not inconsistent with law which he may deem necessary or expedient. The head of the department may prescribe all administrative rules with the approval of the board of the department which he may deem necessary or expedient for the proper conduct of the work of the department and for making effective the provisions of law and which are not inconsistent with any provisions of law or with any general rules prescribed by the governor.



RS 38:15 - General information, documents; prohibition

§15. General information, documents; prohibition

The assistant secretary shall not authorize reports and recommendations which include the issue, publication, or distribution of general information documents or pamphlets, which are published on a regular basis and are generally known as newsletters.

Acts 1986, No. 823, §1.



RS 38:16 - Board of Public Works; abolition

§16. Board of Public Works; abolition

A. The Board of Public Works is hereby abolished.

B. The secretary of the Department of Transportation and Development shall be responsible for performing or exercising or delegating to an office within his department any powers or functions heretofore vested in the Board of Public Works.

Amended by Acts 1956, No. 262, §1; Acts 1970, No. 678, §1; Acts 1977, No. 214, §1.



RS 38:17 - Divisions to exercise functions of department; contracts; grants of money; reports

§17. Divisions to exercise functions of department; contracts; grants of money; reports

A. The assistant secretary shall exercise the functions of the office of engineering, subject to the direction and control of the secretary.

B. The assistant secretary may enter into written contracts with the federal government or any federal agency, or any political subdivision of the state or private individual for the construction, operation, or maintenance of any public works which under this Chapter the department may administer and may receive and disburse grants of money from the agencies or persons for these purposes. All grants of money shall be credited by the treasurer in a special account subject to withdrawal only by the assistant secretary of the office of engineering. Any portion of any grant unexpended at the end of any fiscal year shall remain to the credit of the department for expenditure during the succeeding fiscal years.

C. A complete and itemized report of the public improvements fund of the office of engineering of the previous fiscal year's expenditures shall be made by October first of each year. The report submitted shall include the source of all funds expended on public works projects from the public improvements fund, a project description, the location of the project, the amount of funds granted for each project, and the date and payee of each disbursement of funds expended on each project. The office shall request each recipient of funds from the public improvements fund to provide, in detail, a description of the project for which the funds were used, a listing of the date and amount of all disbursements of funds, to whom each payment was made and for what purpose. If the recipient submits the requested information, the office shall include same in the report. If the information is not submitted, the office shall make note of such fact in the report. The report shall be submitted to the legislative auditor and to the House and Senate committees on transportation, highways, and public works.

Acts 1987, No. 926, §1, eff. January 1, 1988; Acts 2012, No. 753, §5.



RS 38:18 - Conference with wildlife and fisheries commission

§18. Conference with wildlife and fisheries commission

The Louisiana Department of Public Works shall without fail confer with the Louisiana Wildlife and Fisheries Commission in the earliest possible planning stage on every project affecting wetlands and other wildlife habitat, whether such projects be joint state-federal, state-parish or state or parish projects.

Added by Acts 1956, No. 405, §1.



RS 38:19 - Merger and consolidation of the Fort Buelhar Lake Commission into department of public works

§19. Merger and consolidation of the Fort Buelhar Lake Commission into department of public works

A. In order to merge and consolidate into one department, under authority of Section 32 of Article III of the Constitution of 1921, the executive and administrative offices of the State of Louisiana whose duties and functions are of a similar nature or character, the Fort Buelhar Lake Commission, created and provided for by the laws of Louisiana, is hereby merged and consolidated into the Department of Public Works, and hereafter the director of public works shall exercise the administrative functions of the state authorized by the constitution and laws to be exercised in relation to the administration, management and operation of the functions, programs and facilities of the said merged commission.

B. By authority of Section 32 of Article III of the Constitution of 1921, all of the functions, powers and duties of the commission enumerated in Subsection A hereof are hereby transferred to the director of the Department of Public Works, and all of the functions, programs and operations of every kind of said commission, sometimes hereinafter referred to as "agency" hereafter shall be exercised and be performed by the director of the Department of Public Works, hereinafter referred to as "director".

C. Under the transfer of functions provided by this section, any pending or unfinished business of the agency transferred shall be taken over and be completed by the director with the same power and authority as was exercised by the agency. The director shall be the successor in every way to the agency, and every act done in the exercise of such functions by the director shall be deemed to have the same force and effect under any provisions of the constitution and laws in effect on the effective date of this section as if done by the agency from which such functions are transferred.

D. Whenever this agency is referred to or designated by the constitution or by any law or contract or other document, such reference or designation hereafter shall be deemed to and shall apply to the director, and the legislature hereby specifically states that the provisions of this section are in no way and to no extent intended to, nor shall they be construed in any manner which will, impair the contractual obligations of the agency heretofore existing or of the State of Louisiana.

E. It is hereby specifically provided that all such obligations hereafter shall be the obligations of the director to the same extent as if originally made by him. In like manner, and in order to prevent any violation of the provisions, terms or conditions of any gift, donation, deed, will, trust or other instrument or disposition by which property of any nature or description has been vested in the agency affected by this merger, consolidation and transfer, or diversion from the purposes for which such property was donated, deeded, devised or bequeathed or otherwise vested in such agency, it is hereby specifically provided that each and every such instrument or disposition hereafter shall be deemed to have been vested in the director in the same manner and to the same extent as if originally so done. In addition, the provisions of this section shall not be construed or applied in such a way as to prevent full compliance by the state or any agency thereof with the requirements of any Act of the Congress of the United States or any regulation made thereunder by any officer or agency of the federal government by which federal aid or other federal assistance from the United States has been or is hereafter made available to this state or this agency, anything contained in this section to the contrary notwithstanding, and such compliance hereafter shall be accomplished by the director.

F. All books, papers, records, money, choses in action and other property heretofore possessed, controlled or used by the agency hereby merged, consolidated and transferred, in the exercise of its functions are hereby transferred to the director.

G. All employees heretofore engaged in the performance of duties in this agency in the exercise of functions transferred by this section to the director shall be transferred with functions to the director to the extent practicable or needed in order to carry out the purposes of this section and shall, so far as practicable, continue to perform the duties heretofore performed, subject, however, to the provisions of applicable state civil service law.

H. The merger and consolidation of offices and functions herein provided shall be effective on and after January 1, 1973; provided, however, that in order to effect an orderly transfer of such offices and functions the following procedure shall be effected, to wit:

(1) Not later than September 15, 1972, the agency herein merged and consolidated shall transmit to the governor, the Division of Administration and the director of the Department of Public Works such information as may be necessary to effect plans for such consolidation and merger as may be prescribed by the commissioner of administration, including but not limited to (a) a complete list of all personnel, their salaries and job descriptions; (b) a complete inventory of all furniture, fixtures and equipment of every kind and description whatsoever; (c) all financial and bookkeeping records of the agency, and (d) a summary of all floor space in state office buildings or elsewhere then being utilized.

(2) The director of the Department of Public Works thereafter shall prepare and transmit to the governor and the Division of Administration not later than November 1, 1972 a "transition plan for consolidation". This plan shall include a detailed procedure for the consolidation and merger of offices and functions, including the transfer and utilization of jobs, personnel, funds, office space and equipment, and such other information as the governor may require.

I. All monies appropriated to, dedicated to or otherwise realized through any source whatsoever by the agency herein being merged and consolidated upon the effective date of consolidation, shall be transferred to the director of the Department of Public Works and thereafter the disbursement of and accountability for said funds shall be the responsibility of the director of the Department of Public Works.

J. Upon completion of the merger, consolidation and transfer of functions on January 1, 1973, as provided by this section, the Fort Buelhar Lake Commission is abolished.

Added by Acts 1972, No. 727, §1.



RS 38:20 - Red River Compact Commission membership

§20. Red River Compact Commission membership

A. There shall be two members appointed to represent the state of Louisiana on the Red River Compact Commission as required by Act No. 71 of the 1978 Regular Session of the Legislature. One member shall be the chief engineer of the office of engineering of the Department of Transportation and Development or his designee and one member shall be appointed by the governor, subject to Senate confirmation.

B. The member of the Red River Compact Commission appointed by the governor to represent the state as provided by Article IX of the Red River Compact contained in Act No. 71 of the 1978 Regular Session of the Legislature shall be entitled to receive a per diem allowance of fifty dollars for each day of a meeting of the administration or any of its committees actually attended by such member, to be paid out of funds available for the purpose by the office of engineering of the Department of Transportation and Development, on his own warrant. In addition, such member of the administration shall be entitled to be reimbursed for expenses actually incurred in attending meetings of the administration or its committees, or in the transaction of any business of the administration, to be paid out of funds available for that purpose by the office of engineering of the Department of Transportation and Development.

Acts 1987, No. 706, §1; Acts 2012, No. 753, §5.



RS 38:21 - Intent

CHAPTER 1-A. DAMS AND RELATED MATTERS

§21. Intent

It is the responsibility of the state to provide a means for the inspection, regulation, and supervision of all present or future dams within the state and the operation and maintenance of those as specified in this Chapter, both federal and nonfederal but excluding the Toledo Bend Dam, in order to prevent and correct potential hazards to downstream life and property in the event of failure of any dam.

Added by Acts 1981, No. 733, §1, eff. July 23, 1981. Acts 1984, No. 270, §1, eff. July 1, 1984.



RS 38:22 - Definitions

§22. Definitions

For the purposes of this Chapter, a dam is any artificial barrier, including appurtenant works, which does or will impound or divert water or any other liquid substance and which (1) is or will be twenty-five feet or more in height from the bed of the watercourse measured at the downstream toe of the barrier or from the lowest elevation of the outside limit of the barrier, if it is not across a stream channel or watercourse, to the maximum water storage elevation or (2) has or will have an impounding capacity at maximum water storage elevation of fifty acre-feet or more. This definition does not include any dam or barrier that is not or will not be in excess of six feet in height, regardless of storage capacity or which has or will have a storage capacity of maximum water storage elevation not in excess of fifteen acre-feet, regardless of height.

Added by Acts 1981, No. 733, §1, eff. July 23, 1981.



RS 38:23 - Permit or consent required

§23. Permit or consent required

All dams, as herein above described, both federal and nonfederal but excluding the Toledo Bend Dam, shall be under the jurisdiction of the state acting through the chief engineer of the Department of Transportation and Development, office of engineering. The chief engineer, or his authorized representative, shall have supervision and overview of the construction, modification, operation, and maintenance of the dams to the extent required to protect life and property and to provide for the safety and welfare of the public. No person, partnership, association, corporation, agency, or political subdivision shall construct any such dam or make, construct, or permit to be made or constructed any change in the dam without first obtaining the written consent or permit of the chief engineer. No permit is required for routine maintenance.

Added by Acts 1981, No. 733, §1, eff. July 23, 1981; Acts 2012, No. 753, §5.



RS 38:24 - Rules and regulations; inspection of dams

§24. Rules and regulations; inspection of dams

A.(1) The chief engineer shall adopt and may from time to time amend rules and regulations in order to establish standards for the construction, modification, operation, and maintenance of such dams and to administer and enforce these provisions. In order to secure conformity with the adopted rules and regulations and to assure compliance with any consent or permit granted pursuant to the provisions of this Chapter, the chief engineer or his authorized representative, is authorized and it shall be his duty to inspect all such dams. The number of inspections is to be based on the category of dams, as defined in the rules and regulations, but periodical changes may be necessitated according to future development of a categorized dam in the rules and regulations. The chief engineer or his authorized representative shall have the right of access to private property in order to make inspections of such dams.

(2) The provisions of this Subsection shall apply to both existing dams and new construction, except that dams under construction or completed prior to August 15, 1995, shall not be required to meet the new dam construction requirements unless the owner elects to make major modifications or repairs or the chief engineer determines that the impoundment structure has developed major deficiencies, requiring rehabilitation or reconstruction. The provisions of this Paragraph shall become effective upon promulgation and formal adoption of rules and regulations under the provisions of the Administrative Procedure Act to implement the provisions of this Subsection.

B. Notwithstanding any other provisions of law or any rules and regulations to the contrary, the legally constituted boards of commissioners of Black Lake, Clear Lake, and Saline Lake in Natchitoches Parish may recommend directly to the Department of Transportation and Development that the dams situated on said lakes should be opened for flood-control purposes only. The chief engineer, or his authorized representative, shall have the final authority for determining the necessity of opening the dams, and no other department of state government shall be involved in these flood-control activities.

Acts 1991, No. 532, §1; Acts 1995, No. 1049, §1.



RS 38:25 - Exemptions for other programs; additional requirements

§25. Exemptions for other programs; additional requirements

A. Where the impoundment of liquid substances or hazardous wastes and materials by dikes, dams, or barriers is permitted or regulated under the Department of Natural Resources, that office shall adopt rules and regulations for the construction, operation and maintenance of said facilities in accordance with the requirements, rules and regulations promulgated under this Chapter and such impoundments are exempted from the provisions of this Chapter.

B. The requirements of this Chapter and rules and regulations adopted hereunder shall be in addition to the requirements for permits and leases of state waterbottoms contained in R.S. 41:1701 et seq.

Added by Acts 1981, No. 733, §1, eff. July 23, 1981.



RS 38:26 - Violations; orders of chief engineer; remedial measures; emergency situations; designated operation and maintenance

§26. Violations; orders of chief engineer; remedial measures; emergency situations; designated operation and maintenance

A. When the chief engineer finds that the construction, modification, operation, or maintenance of a dam is in violation of the adopted rules and regulations or of the terms, conditions, or restrictions of any permit or consent granted by the chief engineer, or that conditions exist in the construction, modification, operation, or maintenance of a dam which may present a hazard to public safety or welfare, he shall issue an order to require the correction of any such violation or condition by the owner or operator of the dam. The order shall contain his findings concerning the violation or condition and shall prescribe the corrective action to be taken. If corrective measures are not accomplished within the specified time, an order may be issued to require the safe removal of the dam.

B. When the condition of any dam is so dangerous to the safety of life and property as to not permit time for the issuance and enforcement of the order, or the passing of imminent floods threaten the safety of any dam, the chief engineer shall immediately employ any remedial means necessary to protect the safety of life and property, and he shall continue in full charge and control of the dam until it is rendered safe or the emergency causing the remedial action has ceased. The costs of only that work which may be required by the chief engineer for the purpose of restoring the dam to the requirements and standards established hereunder shall be paid by the owner, governmental agency, or operator thereof.

C. The commission or political subdivision under whose authority the following dams are established, is hereby authorized to transfer the maintenance and operation thereof to the Department of Transportation and Development, office of engineering, and the Department of Transportation and Development, office of engineering, is hereby authorized and directed to operate and maintain the dam, water-control structures, gates, spillway, and related appurtenances to the extent that it deems necessary to ensure that the manmade impoundment structure and the attendant water-control devices are functioning to design capabilities.

(1) Bundick Creek in Beauregard Parish

(2) Kepler Creek Dam in Bienville Parish

(3) Ivan Lake Dam in Bossier Parish

(4) Lake Bistineau in Bossier Parish

(5) Black Lake Dam in Caddo Parish

(6) Lake Claiborne Dam in Claiborne Parish

(7) Smithport Dam in DeSoto Parish

(8) Chicot Lake Dam in Evangeline Parish

(9) Turkey Creek Dam in Franklin Parish

(10) Iatt Lake Dam in Grant Parish

(11) Nantachie Lake Dam in Grant Parish

(12) Caney Lake in Jackson Parish

(13) Allen-Chivery in Natchitoches Parish

(14) Saline Lake Dam in Natchitoches Parish

(15) Bayou Cocodrie in Rapides Parish

(16) John K. Kelly Grand Bayou in Red River Parish

(17) Bayou Darbonne Dam and Reservoir in Union Parish

(18) Lower Anacoco in Vernon Parish

(19) Vernon Lake Dam in Vernon Parish

D. The operation and maintenance referred to in Subsection C shall not transfer or delegate the responsibility or authority of the regulation, operation, or maintenance of the surrounding shoreline, water bottom, or for recreational and park operations, nor determination of pool elevations, stage releases, or other lake management activities.

Added by Acts 1981, No. 733, §1, eff. July 23, 1981. Acts 1984, No. 270, §1, eff. July 1, 1984; Acts 1993, No. 120, §1; Acts 2012, No. 753, §5.



RS 38:27 - Damage claims

§27. Damage claims

No action may be brought against the state of Louisiana, its agencies, or its agents and employees for the recovery of damages caused by the partial or total failure of any dam or through the operation of any dam on the basis that such defendant or defendants is liable to the claimant because of the approval of the dam, or the approval of plans for flood handling during the period of construction, or the issuance or enforcement of orders relative to maintenance or operation of the dam, or the control and regulation of the dam, or the measures taken to protect against failure of the dam during an emergency.

Added by Acts 1981, No. 733, §1, eff. July 23, 1981.



RS 38:28 - Penalties

§28. Penalties

A. It is unlawful for any person to violate any provision of this Chapter relative to dams, or any provision of the orders, rules, regulations, or lawful requirements of the chief engineer; or to willfully obstruct, hinder, or prevent the chief engineer, or his authorized representative, from performing the duties imposed herein; or for any director, officer, agent, or employee of a contractor who engages in the construction, modification, maintenance, or removal of any dam, to knowingly do work or permit work to be done on the dam without the approval or in violation of any approval as provided in this Chapter; or for any inspector, agent, or employee of the chief engineer to fail to immediately notify him of such improper work of which he has knowledge.

B. Whoever violates any of the provisions of this Section shall be guilty of a misdemeanor and shall be fined not more than five hundred dollars or be imprisoned for not more than six months, or both.

Added by Acts 1981, No. 733, §1, eff. July 23, 1981.



RS 38:30 - Purpose

CHAPTER 1-B. LOUISIANA WATER RESOURCES PROGRAM

§30. Purpose

A. The legislature hereby acknowledges that water as a source of life is the most important element of man's environmental resources. Louisiana has been favored with abundant water resources and has had little to prompt the establishment of a state policy and program addressing the short and long-term availability of and need for water. However, the planning, development, and wise management of the state's water resources will be necessary to sustain its people, commerce, and industry.

B. To ensure an adequate and safe supply of water to Louisiana users, the legislature hereby creates a statewide program for the planning, development, and management of water resources.

Added by Acts 1983, No. 625, §1.



RS 38:31 - Definitions

§31. Definitions

For the purposes of this Chapter, the following terms shall have the meanings ascribed to them in this Section:

(1) "Entity" means any municipality, parish, special district, or other political subdivision or combination thereof.

(2) "Office" means the office of engineering of the Department of Transportation and Development.

(3) "Planning commission" means one of the state's eight regional planning commissions.

(4) "Project" means:

(a) Any engineering undertaking or work to conserve and develop surface or subsurface water resources of the state for any useful and lawful purpose by the acquisition, improvement, extension, or construction of water storage projects and filtration and treatment plants.

(b) Any system necessary to distribute water from storage to points of distribution or filtration and treatment plants.

(c) Any facility for the distribution of water from storage or filtration and treatment plants to wholesale or retail purchasers.

(d) Any sewerage system to improve or develop sewage treatment, collection, or distribution capabilities consistent with provisions of R.S. 38:32.

Added by Acts 1983, No. 625, §1; Acts 2012, No. 753, §5.



RS 38:32 - Louisiana Water Resources Program; powers, duties, and functions

§32. Louisiana Water Resources Program; powers, duties, and functions

A. There is hereby established in the office of engineering the Louisiana Water Resources Program, the purpose of which shall be planning for the wise management of Louisiana's water resources on a statewide basis. This purpose shall be fulfilled through the implementation of the powers, duties, and functions of the office of engineering as described in Subsection B of this Section.

B. The office of engineering shall be authorized to engage in the following activities:

(1) To engage in water resources and sewerage research on a statewide basis.

(2) To develop a data information base for water resources and sewerage for use in planning and decision-making by the office and by governmental entities through maintenance of records of water users from rivers, streams, lakes, and reservoirs by requiring diverters of water to provide data as to pump and pipe size used to divert waters, the area or location served, the period of time water is withdrawn, and the purpose for which the diversion is made.

(3) To develop statewide water resources plans to assure the availability, safe use, and wise management of the state's water resources in both the short and long terms.

(4) To cooperate with and provide technical assistance to any governmental entity or special district with respect to the development and implementation of local and regional water projects.

(5) To establish priorities consistent with water resources plans and with program priorities as developed in the office of environmental affairs, where applicable on an annual basis, for the award of funds to governmental entities for projects and to submit a report thereon to the governor of the state, the House Committee on Transportation, Highways and Public Works and the Senate Committee on Transportation, Highways and Public Works, and to the Joint Legislative Committee on the Budget.

(6) To solicit from the state's eight regional planning commissions their recommendations for funding of projects within their areas of jurisdiction.

(7) To hold public hearings to receive input from regional planning commissions and other interested persons with respect to the development of the priority listing of projects to be recommended to the governor, the House Committee on Transportation, Highways and Public Works and the Senate Committee on Transportation, Highways and Public Works, and the Joint Legislative Committee on the Budget.

(8) To negotiate contracts or compacts with the federal government or with the governments of other states to obtain their assistance and cooperation for the planning and development of water resources and sewerage systems in accordance with program priorities as developed in the office of environmental affairs, where applicable.

(9) To propose for inclusion in the priority report to the governor, the House Committee on Transportation, Highways and Public Works and the Senate Committee on Transportation, Highways and Public Works, and the Joint Legislative Committee on the Budget funding for the state's share of projects involving the participation of two or more states or the federal government.

(10) To fulfill the state's contractual agreements regarding projects involving federal funds.

(11) To adopt rules and regulations for determining priorities of projects for funding so as to ensure an equitable and fair distribution of available funds. Rules and regulations may require, at a minimum, consideration of the following factors:

(a) The needs of the area to be served by the project and the benefit to be realized thereby as compared to the needs of other areas requesting assistance.

(b) The relationship and consistency of the project to the state's policy for water resources management.

(c) The ability of the governmental entity to finance the project without capital outlay assistance.

(d) The background of the entity with respect to past measures to limit waste and to conserve water.

(12) To perform any other function deemed necessary, proper, or expedient in order to accomplish its responsibilities as provided by this Chapter.

Added by Acts 1983, No. 625, §1. Acts 1987, No. 708, §1; Acts 2012, No. 753, §5.



RS 38:33 - Regional planning commissions

§33. Regional planning commissions

A. Each of the eight regional planning commissions created throughout the state pursuant to the authorization provided in Subparts C and F of Part IV of Chapter 1 of Title 33 of the Louisiana Revised Statutes of 1950 shall be authorized to and shall assist the office of engineering in preparation of that office's annual report to the governor, the House Committee on Transportation, Highways and Public Works, the Senate Committee on Transportation, Highways and Public Works, and the Joint Legislative Committee on the Budget regarding priorities for project funding in accordance with the requirements of R.S. 38:32.

B. Each planning commission shall solicit proposals for project funding from local governments and from special districts, boards, and commissions having water resources and sewerage responsibilities, which entities are located within the area of jurisdiction of the planning commission. Each planning commission shall set a deadline for receipt of project proposals, following which it shall rank in order of priority those projects needing and deserving of project funding. Each planning commission shall establish guidelines acceptable to and approved by the office of engineering by which to evaluate and rank project proposals.

C. Each planning commission shall prepare and submit to the office of engineering a report setting forth a list of projects recommended for funding. Said report shall be submitted to the office at least one hundred twenty days prior to the date upon which the office plans to submit its comprehensive list of prioritized projects to the governor, the House Committee on Transportation, Highways and Public Works and the Senate Committee on Transportation, Highways and Public Works, and the Joint Legislative Committee on the Budget.

Added by Acts 1983, No. 625, §1. Acts 1984, No. 377, §1; Acts 2012, No. 753, §5.

{{NOTE: SEE ACTS 1984, NO. 377, §3.}}



RS 38:34 - Project evaluation and ranking

§34. Project evaluation and ranking

A. Upon receipt of reports by the regional planning commissions as required by R.S. 38:33, the office of engineering shall evaluate them on a regional basis and shall rank them in order of priority for funding, according to its rules and regulations and consistent with water resource plans and program priorities as developed in the office of environmental affairs, where applicable.

B. The report by the office of engineering shall be submitted to the governor, the House Committee on Transportation, Highways and Public Works and the Senate Committee on Transportation, Highways and Public Works, and the Joint Legislative Committee on the Budget by January fifteenth of each calendar year. The report shall include narrative providing the following information for each proposal contained in the report:

(1) A statement of project needs and benefits.

(2) Rationale for priority ranking.

Added by Acts 1983, No. 625, §1; Acts 2012, No. 753, §5.



RS 38:81 - Governor authorized to enter into contracts with federal authorities

CHAPTER 2. FLOOD CONTROL AND RELATED MATTERS

§81. Governor authorized to enter into contracts with federal authorities

A. The governor on behalf of the state or any state board, commission, agency, body politic or political subdivision or any section of the state may make and execute with any person, including the secretary of the army, the chief of engineers of the United States Army, or any other authorized representative of the federal government, any contract, agreement, arrangement, or undertaking, transaction, designed, or intended to carry out, effect, accomplish, or secure the benefits and obligations of any state or federal law, now existing or hereafter enacted, with respect to the control of flood waters, the navigation or use of the rivers flowing through this state or the reclamation, reforestation, soil preservation or protection and development of any lands, areas, or property situated in this state, the establishment of game sanctuaries, animal refuges, agricultural experimental or development projects, the development of our waterways, lowlands, drainage areas, storage basins, reservoirs, spillways, floodways, diversion channels for flood waters and areas, and all similar undertakings, whether specifically mentioned herein or not. The governor shall see to it that the interests of the state and its subdivisions, the rights and interests of its citizens and their property are adequately safeguarded and protected, as far as may be.

B. Whenever the governor acts on behalf of any state board, commission, political subdivision, or body politic, he shall transmit a copy of the written evidence of the agreement or contract certified by the secretary of state to the official custodian of the records of the board, commission, agency, or authority who shall file and record it in the records of its official proceedings. The agreement shall then become binding and effective upon the body or agency as if duly and regularly considered, authorized, adopted, executed, and ratified by the body or agency.

C. The governor may utilize to whatever extent they are empowered by law to function the various levee boards or boards of levee commissioners of this state, the Department of Transportation and Development, the Coastal Protection and Restoration Authority, the Coastal Protection and Restoration Authority Board, or any other state board, commission, agency, or political subdivision. These authorities shall, to the fullest extent of their capacity, fully cooperate and coordinate their efforts under his direction in carrying out and accomplishing the obligations and requirements of the agreements and undertakings.

Amended by Acts 1952, No. 127, §13; Acts 2009, No. 523, §2, eff. July 10, 2009; Acts 2012, No. 604, §2, eff. June 7, 2012.



RS 38:82 - Governor authorized to accept lands under federal flood control act

§82. Governor authorized to accept lands under federal flood control act

The governor may accept, for and in behalf of Louisiana, lands from the United States Government, as provided by Sections 3 and 4 of the Flood Control Act passed by the Seventieth Congress and approved on May 15th, 1928,1 under terms and conditions mutually agreed upon by the authorized representatives of the United States Government and himself.

133 U.S.C.A. §§702c, 702d.



RS 38:83 - Governor authorized to enter contracts

§83. Governor authorized to enter contracts

The governor may enter into any other contract with the authorized officials and representatives of the United States Government, which may become necessary to make effective in Louisiana the provisions of the Flood Control Act and to secure for the state the aid and relief provided for in the Act. To this end the governor may do and perform any act or thing which, in his judgment, may become necessary to obtain the relief provided for by the Flood Control Act.



RS 38:84 - Parishes and municipalities authorized to comply with federal flood insurance act

§84. Parishes and municipalities authorized to comply with federal flood insurance act

A. In order to secure for the citizens of the state of Louisiana the flood insurance coverage provided for by the National Flood Insurance Act of 1968, 42 USC 4001 et seq., all of the parishes and municipalities of the state may adopt such ordinances, rules, and regulations, including zoning and land use regulations, as are necessary to comply with the requirements of said Act and the regulations adopted pursuant thereto by the Federal Emergency Management Agency.

B. The office of engineering shall cooperate with the Federal Insurance Administrator of the Federal Emergency Management Agency in the planning and carrying out of state participation in the National Flood Insurance Program and shall aid, advise, and cooperate with parishes and municipalities endeavoring to qualify for participation in said program.

C. Before construction of any project for local flood protection, or any project for hurricane or storm damage reduction which involves federal assistance from the Secretary of the United States Army, the local parish or municipality shall agree to participate in and comply with all applicable federal flood plain management and flood insurance programs, as required by 33 U.S.C. 701b-12.

D. Each parish and each municipality shall agree to participate in and comply with all applicable provisions of the federal flood plain management and flood insurance programs, as required by 33 U.S.C. 701b-12, before construction of any project for local flood protection or any project for hurricane or storm damage reduction which involves or receives federal assistance.

Added by Acts 1971, No. 116 §2; Acts 2004, No. 130, §2; Acts 2006, 1st Ex. Sess., No. 6, §4; Acts 2008, No. 189, §1, eff. July 1, 2008; Acts 2008, No. 296, §1, eff. June 17, 2008; Acts 2012, No. 753, §5.



RS 38:84.1 - Required compliance with certain local ordinances relative to flood control

§84.1. Required compliance with certain local ordinances relative to flood control

Each state agency, and each public and quasi-public agency of the state, shall, except with respect to the construction and maintenance of bridges and highways, comply with all ordinances, rules, and regulations, including zoning and land use regulations, adopted by any parish or municipality of the state pursuant to the authority of the National Flood Insurance Act of 1968, Title 42, United States Code, Sections 4001 through 4127.

Acts 1992, No. 356, §1.



RS 38:85 - Hurricane protection and flood control in Jefferson Parish; design-build

§85. Hurricane protection and flood control in Jefferson Parish; design-build

A.(1) Subject to the provisions of this Section, the governing authority of Jefferson Parish may let contracts for hurricane protection and flood control projects in which the design and construction phases of a hurricane protection or flood control project are combined into a single contract.

(2) The provisions of this Section shall only apply to those projects located in an area of the parish impacted by Hurricane Katrina or Hurricane Rita and undertaken in preparation for the 2006 hurricane season.

B. Prior to letting any such contract, the parish governing authority shall adopt an ordinance establishing the design-build program for hurricane protection and flood control projects. The ordinance shall include, at a minimum, the following provisions:

(1) Requirements that:

(a) All engineering and surveying firms associated with the designer-builder to which the design-build contract is awarded shall be licensed to perform these services by the Louisiana Professional Engineering and Land Surveying Board.

(b) All contractors performing construction work for the design-build program shall be licensed by the State Licensing Board for Contractors.

(2) Requirements for the composition of a technical review committee to grade and judge the statements of qualifications and technical proposals submitted pursuant to the request for qualifications and the request for technical proposals. At least one member of the technical review committee shall be a professional engineer, and the ordinance shall so provide. Each member of the technical review committee shall be a "public servant" for purposes of the Code of Governmental Ethics.

(3) Specific requirements for the design-build program and the design-build contract, including but not limited to:

(a) Public announcement procedures for solicitation of interested design-build competitors. The ordinance shall provide that a notice of intent to select a single legal entity for design-build services and to request letters of interest and statements of qualifications from qualified firms or teams shall be distributed by the parish through advertisement in the Daily Journal of Commerce, the Times-Picayune, by appearance on the parish's Internet home page, and by other means to ensure adequate response, including newspapers, trade journals, and other forms of media which may be appropriate for specialty services. All notices of intent shall be advertised a minimum of ten days prior to the deadline for receipt of responses and shall contain a brief description of the project, the required scope of services, and sufficient information for design-build entities to determine their interest and to enable them to submit a letter of interest and statement of qualifications. The parish may readvertise the notice of intent using additional media or publications in an attempt to solicit additional responses if the number of responses is inadequate.

(b) Scope of service requirements to be met by the designer-builder selected for the contract.

(c) Requirements for a request for qualifications and statements of qualifications to be submitted by competitors for the design-build contract.

(d) Criteria and rating procedures for choosing a short list from among the persons submitting statements of qualifications to whom requests for the submission of technical proposals will be made.

(e) Requirements for cost proposals to be submitted by competitors for the design-build contract.

(f) Requirements concerning how the technical review committee shall grade, judge, and rank the technical proposals and make recommendations to the parish council and the parish president.

(g) Requirements for the selection process for the award of the design-build contract.

C. The design-build program and any design-build contract entered into pursuant to the design-build program shall be subject to the following procedures and limitations:

(1) Statements of qualifications from at least two qualified design-build competitors must be received in response to a formal request for qualifications in order to proceed with a request for technical proposals.

(2) Technical proposals shall be requested from no fewer than two of the qualified design-build competitors who submit statements of qualifications for the design-build program.

(3) The parish may use a private design professional or its own staff to develop a description of the project and the required scope of services. The description of the project and the required scope of services shall include design criteria, analyses, reports, and cost estimates for the design-build project as prepared by a private design professional or the parish staff.

(4) The technical review committee shall grade, judge, and rank the technical proposals and make a recommendation to the council for the awarding of the contract in accordance with requirements of this Section, the ordinance, the request for qualifications, and the request for technical proposals.

(5)(a) The final selection of the design-build competitor to whom the contract shall be awarded shall be made by the parish council.

(b) Such selection shall be made upon the basis of the best design for the purposes set forth in the request for qualifications and the best cost for that design, taking into account costs of construction and operation and maintenance of that design. Competitors from the short list from whom technical proposals have been requested may submit alternate designs and costs to ensure the greatest number of options from which the award may be made so as to promote best cost, as described above in this Subparagraph, and the interests of the taxpayers.

(6)(a) An adjusted score approach shall be used by the parish in determining the winning proposal. An adjusted score shall be determined using the following components:

(i) The technical score determined by the technical review committee. Weighing factors may be assigned to each element depending on its relative magnitude or significance to the overall project. Each technical review committee member shall rate his assigned element of the proposal from each of the entities on the short list and shall submit such scores to the chairman of the technical review committee. The schedule and price bid shall not be made known to the technical review committee during the scoring process. The chairman of the technical review committee shall adjust the scores for any applicable weighing factors and shall determine the total technical score for each proposal.

(ii) Prior to determining the adjusted score, the chairman of the technical review committee shall notify each design-build proposer, in writing, of each proposer's final total technical score. A proposer may request, in writing, a review of its final total technical score by the chief engineer or his designated representative. If any proposer requests a review of its total technical score, the chief engineer shall hold a hearing to review such within a reasonable time after the request has been received by the chief engineer. The chief engineer shall give the requesting proposer reasonable notice of the time and place of such hearing. The requesting proposer may appear at the hearing and present facts and arguments in support of the request for review of its final total technical score.

(iii) The individual scoring of each member of the technical review committee shall be considered a public record and available for public view.

(iv) The chief engineer shall present his findings from the hearing to the parish council. The council shall determine what action shall be taken regarding the proposer's request to review its final total technical score. Except as provided for in Subsection D of this Section, the council's decision shall be final and not subject to appeal by any legal process.

(v) The time value, consisting of the product of the proposed contract time expressed in calendar days multiplied by the value-per-calendar-day expressed in dollars established by the department and included in the "Scope of Services Package".

(vi) The price proposal.

(b) The chairman of the technical review committee shall recommend the proposal with the lowest adjusted score to the parish council. The adjusted score for each entity's design-build proposal shall be determined by the following formula: Adjusted Score = (Price Bid + Time Value) divided by Technical Score. If the Time Value is not used, the Adjusted Score shall be determined by the following formula: Adjusted Score = Price Bid divided by Technical Score.

D. There shall be no challenge by any legal process to the choice of the successful designer-builder unless filed and served on the parish president within seven calendar days after the award of the design-build program contract. Any such challenge shall be limited to fraud, bias for pecuniary or personal reasons not related to the interests of the taxpayers, or arbitrary and capricious selection of the successful designer-builder. Any such challenge shall be heard as a summary proceeding by the Twenty-Fourth Judicial District Court not less than ten days after service of the petition, not including legal holidays.

E. Once the designer-builder has been chosen, a contract for a stipulated maximum total cost may be executed, as provided in the parish council's award resolution. The final cost of the design-build contract may be increased or decreased to account for inflation if provided for in the contract, for changes in the scope of the work, or for differing site conditions, or for a combination thereof, provided any change is related to the original project and scope of services.

F. The provisions of this Section shall supersede any conflicting provisions of any other law, including but not limited to the requirements of Chapter 10 of this Title.

Acts 2006, 1st Ex. Sess., No. 33, §1.



RS 38:90.1 - Definitions

CHAPTER 2-A. STATEWIDE FLOOD-CONTROL PROGRAM

§90.1. Definitions

As used in this Chapter, unless the context clearly indicates otherwise, the following terms shall have the meanings ascribed to them as follows:

(1) "Authority" means a parish or municipality, or both, authorized by law to perform governmental functions and any special district created for the purpose of drainage and/or flood control.

(2) "Bond commission" means the State Bond Commission or any other entity authorized to approve and/or issue bonds for a municipality, including without limitation, the Board of Liquidation, City Debt, which is the appropriate bond commission for the city of New Orleans and the Sewerage and Water Board of New Orleans.

(3) "Committee" means the Joint Legislative Committee on Transportation, Highways and Public Works.

(4) "Council" means the Legislative Audit Advisory Council.

(5) "Engineering activities" means functions which may include, but not be limited to, dams, reservoirs, levees, dikes, floodwalls, diversions, channel alterations such as snagging and channel straightening, on site detention, spillways, and land treatment.

(6) "Evaluation committee" means the Flood Control Project Evaluation Committee.

(7) "Municipal drainage authority" means the city of New Orleans and any special district or board located in such municipality, including but not limited to the Sewerage and Water Board of New Orleans, created for the purpose of drainage and/or flood control.

(8) "Office" means the office of engineering of the Department of Transportation and Development.

(9) "Program" means the flood control system which may include, but not be limited to, floodproofing, waterproofing, ring dikes, relocation assistance, information programs, formulation of codes, and engineering studies.

(10) "Project" means a program or engineering activity, either new or continuing, exclusive of modifications to drainage structures located within state highway rights-of-way, that will be planned and implemented with the primary goal being the reduction of existing flood damages.

(11) "State highway right-of-way" means a right-of-way for highway purposes acquired by the state in full ownership or by servitude or easement and on which is located a roadway which is included in the state highway system.

Added by Acts 1982, No. 351, §1; Acts 1983, No. 696, §1. Acts 1984, No. 519, §1; Acts 1995, No. 607, §1, eff. June 18, 1995; Acts 1999, No. 999, §1, eff. July 9, 1999; Acts 2006, 1st Ex. Sess., No. 6, §4; Acts 2011, 1st Ex. Sess., No. 5, §1; Acts 2012, No. 753, §5.



RS 38:90.2 - Revision of flood information data base

§90.2. Revision of flood information data base

A. At least once in every four years, beginning with fiscal year 1982-83, the Louisiana Geological Survey shall review and revise the statewide flood information data base. The data base will be developed for the purpose of the systematic evaluation of drainage and flooding problems in the state.

B. The revision shall be based upon the most recent distribution of flood hazard areas and flood damages based on, but not limited to, the following:

(1) Drainage patterns within hydrologic units.

(2) Floodprone areas as defined by the one-hundred-year flood.

(3) Current development patterns and population density.

(4) Major drainage projects constructed within the preceding four years and identification of problem areas which could be improved.

(5) Estimates of economic impact of the loss sustained in the inundated areas.

Added by Acts 1982, No. 351, §1.



RS 38:90.3 - Limits of projects

§90.3. Limits of projects

The minimum amount the state shall set aside for a single project under the provisions of this Chapter shall be seventy thousand dollars.

Added by Acts 1982, No. 351, §1. Acts 1984, No. 519, §1.



RS 38:90.4 - Methodology for flood-control project evaluation

§90.4. Methodology for flood-control project evaluation

A.(1) Applications for funding of any flood-control projects under the Statewide Flood Control Program may be submitted by any duly authorized municipal, parish, or other governing authority. Applications shall be made to the office of engineering by October first of each year, for consideration of funding in the following fiscal year. Applications submitted in accordance with the provisions of this Chapter shall not be subject to the provisions of R.S. 39:101. Sponsoring authorities with a population of fifty thousand persons or more shall be responsible for the preparation of applications for their respective projects. For sponsoring authorities with a population of less than fifty thousand persons, the office shall prepare the applications for the projects, or the sponsoring authority may prepare its application in the event the office cannot accomplish required engineering services in a timely manner. Information to be provided in the application shall include but not be limited to the following:

(a) Description of magnitude of the flooding or drainage problem and demonstration of immediate need for the project.

(b) Preliminary project design and cost estimate.

(c) Description of project area including the geographical area affected, land ownership information, soils and vegetation, relationship of affected area to geologic floodplains and flood-prone areas, and flooding history.

(d) Regulatory permit requirements, if any.

(e) Project area classification either urban or rural.

(f) Benefit-cost information.

(g) Consideration given to nonstructural techniques for reducing flood damages.

(h) The impact of the project on agricultural lands and the feasibility of including agricultural irrigation development in the project.

(i) Statement of sponsorship.

(j) Any negative and positive impact on adjacent parishes both upstream and downstream from the project.

(2) Project applications shall not be subjected to formal review and evaluation until the information required in the application has been submitted or is unavailable.

B.(1) Applications shall be reviewed by the office of engineering, the Coastal Protection and Restoration Authority Board, the Louisiana Geological Survey, the division of administration, United States Soil Conservation Service, and any other appropriate state agencies.

(2) Projects shall then be systematically evaluated by a flood control project evaluation committee consisting of the assistant secretary of the office of engineering, the director of the Louisiana Geological Survey, and the commissioner of the division of administration, or their designated representatives. The assistant secretary of the office of engineering shall chair the evaluation committee and the office of engineering shall provide staff support for the program. The following criteria may be considered in the evaluation:

(a) Reduction of threat to human lives.

(b) Benefit-to-cost information.

(c) Technical feasibility.

(d) Ability of sponsor to secure necessary permits.

(e) Agricultural uses affected.

(f) The impact on adjacent areas, both upstream and downstream from project.

(g) Population and effect on existing developments.

(h) Flooding history, location with respect to flood-prone areas and geologic floodplains.

(i) Compatibility with federal, state, and other local projects and plans within the hydrologic basin.

(j) The effectiveness of the project in protecting existing development without encouraging expansion of development into flood hazard areas.

(k) Local support for the project.

C. Procedures for review and evaluation shall be developed by the Flood Control Project Evaluation Committee. Prior to implementing the review and evaluation procedures the evaluation committee shall secure the approval of these procedures by the Joint Committee on Transportation, Highways and Public Works consistent with the requirements of R.S. 49:968. These procedures and a set of guidelines for completing project applications shall be made available to all eligible authorities as defined in this Chapter prior to March 1, 1983.

Added by Acts 1982, No. 351, §1; Acts 1983, No. 224, §1. Acts 1984, No. 519, §1; Acts 1993, No. 98, §1, eff. May 26, 1993; Acts 1999, No. 999, §1, eff. July 9, 1999; Acts 2004, No. 33, §2; Acts 2006, 1st Ex. Sess., No. 6, §4; Acts 2006, No. 11, §4; Acts 2012, No. 601, §1, eff. June 7, 2012; Acts 2012, No. 753, §5; Acts 2015, No. 28, §1.

NOTE: See Section 2 of Acts 1983, No. 224, §1.



RS 38:90.5 - Report to Joint Legislative Committee on Transportation, Highways and Public Works; recommendation of the Flood Control Project Evaluation Committee; flood protection needs study; incremental funding of rural and urban projects

§90.5. Report to Joint Legislative Committee on Transportation, Highways and Public Works; recommendation of the Flood Control Project Evaluation Committee; flood protection needs study; incremental funding of rural and urban projects

A. The final revision provided for in R.S. 38:90.2 by the Louisiana Geological Survey shall be furnished to the committee and the Flood Control Project Evaluation Committee prior to the beginning of the 1983 regular session of the legislature and every fourth year thereafter. Prior to each legislative session beginning with the 1984 regular session, the evaluation committee shall submit a recommended list of projects, including supporting data, to the Joint Committee on Transportation, Highways and Public Works. The committee shall conduct hearings to receive the revision of the flood information data base called for in R.S. 38:90.2 and the recommendations from the evaluation committee.

B. The committee may employ a consultant to assist in the formulation of a statewide masterplan for flood control.

C. Pursuant to the development of a statewide master plan for flood control, the first priority in fiscal year 1990-91 for monies made available to the Statewide Flood Control Program shall be used to conduct a statewide study to determine flood protection needs. The total cost of such study shall not exceed one hundred thousand dollars. The study shall address problem areas with proposed projects of one million dollars or greater and shall identify problems, study alternatives, and propose solutions.

D. The Department of Transportation and Development is authorized to provide for incremental funding of rural and urban projects by permanently suspending or eliminating the rule adopted in accordance with the Administrative Procedure Act relative to the Statewide Flood-Control Program, which requires that redistributed funds shall be sufficient to complete a project. Nothing in this Section shall be construed to affect the urban/rural distribution formula.

Added by Acts 1982, No. 351, §1; Acts 1990, No. 929, §1; Acts 1992, No. 422, §1.



RS 38:90.6 - Public hearings; reports; review by legislature

§90.6. Public hearings; reports; review by legislature

Prior to the convening of each regular session of the legislature, beginning with the 1984 regular session, the committee shall hold public hearings in locations convenient to each designated drainage basin for the purpose of reviewing projects for the coming fiscal year. Prior to each hearing, the office shall publish the appropriate official notice in the necessary journals which shall include a description of the affected areas. The committee shall prepare the final program for the coming fiscal year for submission to the legislature. When this final program is presented to the legislature for funding for the coming fiscal year any project which the legislature determines has not been selected in accordance with the methodology provided for in R.S. 38:90.4 may be deleted by the legislature. However, the legislature shall not add any projects to this final program nor shall the legislature make substitutions for projects which have been removed.

Added by Acts 1982, No. 351, §1. S.C.R. No. 4, 1986 1st Ex. Sess.; S.C.R. No. 2, 1988 1st Ex. Sess.



RS 38:90.7 - Deletion, addition, or substitution of projects by office of engineering; progress reports required

§90.7. Deletion, addition, or substitution of projects by office of engineering; progress reports required

After adoption of the committee's recommendations by the legislature, the approved list of projects shall be forwarded to the office of engineering for implementation subject to limitation of allocated funds. The office shall not delete, add, or substitute any projects for those approved by the legislature; however, the secretary of the department may, at his discretion, authorize projects to be undertaken and financed due to an emergency out of the secretary's emergency fund. At least semiannually or more often, as required by the committee, the office shall summarize the progress to date on all projects previously approved and shall submit a recapitulation of all emergency projects for the preceding six-month period, outlining the nature of the emergency and the cost of each project.

Added by Acts 1982, No. 351, §1; Acts 1998, 1st Ex. Sess., No. 64, §3, eff. July 1, 1998; Acts 1999, No. 999, §1, eff. July 9, 1999; Acts 2006, 1st Ex. Sess., No. 6, §4; Acts 2012, No. 753, §5.



RS 38:90.8 - Notification to proper authority of project status by office of engineering

§90.8. Notification to proper authority of project status by office of engineering

After receipt of the list of projects adopted by the legislature, the office shall determine if each project lies solely within the jurisdiction of one authority or is partially located within other authorities. The office shall notify each authority affected by the projects in the plan of the status of each project.

Added by Acts 1982, No. 351, §1; Acts 1999, No. 999, §1, eff. July 9, 1999; Acts 2006, 1st Ex. Sess., No. 6, §4; Acts 2012, No. 753, §5.



RS 38:90.9 - Statement of sponsorship

§90.9. Statement of sponsorship

Prior to the commencement of any work, the office shall require the presiding officer of each authority involved in a project to execute a statement of sponsorship. The statement of sponsorship shall include but not be limited to the following:

(1) Agreement to furnish all lands, easements, rights-of-way, permits, and spoil disposal areas necessary to construct and maintain the project without cost to the state.

(2) Agreement to assume all maintenance and operation costs for the project and all future alterations as may be required without cost to the state.

(3) Agreement to accomplish all necessary utility and any other facility relocations, alterations, and maintenance without cost to the state.

(4) Agreement to provide at least a ten percent local match for cost of the project; however, the Statewide Flood-Control Program may provide funds for the total cost for any modifications to drainage structures located within state highway rights-of-way. Where practical, the local levee board may authorize payment of part or all of the local authority's costs.

Acts 1983, No. 224, §1; Acts 1995, No. 607, §1, eff. June 18, 1995; Acts 1999, No. 999, §1, eff. July 9, 1999.



RS 38:90.10 - Preparation of plans and specifications; letting of bids for construction; supervision of construction

§90.10. Preparation of plans and specifications; letting of bids for construction; supervision of construction

A. Sponsoring authorities with a population of fifty thousand persons or more shall be responsible for the preparation of plans and specifications for their respective projects. These authorities shall also be responsible for the letting of bids for construction, and the supervision of construction for all projects in accordance with the provisions of this Chapter.

B. For sponsoring authorities with a population of less than fifty thousand persons, the office may prepare the necessary plans and specifications, may let the contract for bid, and may supervise the construction of the project.

Acts 1983, No. 224, §1.



RS 38:90.11 - Inspections; operation and maintenance; file of project plans

§90.11. Inspections; operation and maintenance; file of project plans

A. The office shall approve the engineering and construction plans for the proposed projects that are prepared by consultant engineers for project sponsors. The office may inspect the construction of a project at any time to reasonably assure project compliance. The consultant engineer shall certify the compliance to assure that:

(1) The contractor is substantially complying with the engineering plans and specifications of the project.

(2) The contractor is constructing the project with quality materials and using sound engineering principles.

B. The office shall inspect a completed project with the consultant engineer. The consultant engineer shall certify that construction is in accordance with plans and specifications.

C. Upon completion of the project, the office shall provide an operation and maintenance manual to the sponsor. For projects completed under the supervision of a consultant engineer, the consultant shall complete and provide an operation and maintenance manual to the sponsor. The office may inspect a completed project at any time to assure that the facility is being maintained in accordance with the standards of operation and maintenance manual and as described in the statement of sponsorship.

D. The office shall maintain a file of applications, plans, and Statements of Sponsorship for each project proposed for funding under provisions of this Chapter.

E. Each authority must maintain its projects in accordance with the approved maintenance manual for not less than three years in order to retain eligibility for funding of any subsequent project.

Added by Acts 1982, No. 351, §1; Acts 1983, No. 224, §1.



RS 38:90.12 - Certification of recipient authority; federal matching projects; exceptions; reimbursement for project construction

§90.12. Certification of recipient authority; federal matching projects; exceptions; reimbursement for project construction

A. To receive and distribute any amounts appropriated to implement the provisions of this Chapter, the recipient authority shall certify to the state, with respect to projects within its jurisdiction, that said recipient authority shall provide, out of local revenues, funds for such projects in an amount which is at least ten percent of the amount necessary to construct the project. However, the cost of modifications to drainage structures located within state highway rights-of-way shall be exempt from the requirement for local matching funds. A sponsoring authority shall not utilize state funds, other than revenue sharing dollars, from any source in accomplishing its local match.

B. The recipient authority shall submit its share of project construction funds prior to the awarding of a contract in all instances in which the office of engineering is performing the contract operation and administration.

C.(1) A sponsoring authority may make application under the provisions of this Chapter to receive a portion of the funds required to participate in a federal matching program. The state's participation shall not exceed seventy percent of the funding from sources other than the federal government. The state's participation shall be in accordance with the guidelines and procedures adopted pursuant to the provisions of this Chapter, except the provisions of R.S. 38:90.9(1) and (3). The provisions of this Paragraph shall apply to all federal matching projects funded through the Statewide Flood-Control Program.

(2) A sponsoring authority may make application under the provisions of this Chapter to utilize its own funds for project construction and to be reimbursed by the Statewide Flood-Control Program provided that:

(a) All program criteria are met in accordance with the provisions of this Chapter, and the project is listed in the recommended construction program;

(b) All program criteria are met in accordance with the program's "Guidelines and Procedures" and the "Procedural Manual for Funded Projects";

(c) Funding should become available in accordance with the funding distribution formula and the prioritization methodology of the program which allows for funding for a period of four years; and

(d) Funding should become available within four years of acceptance of the work.

D, E. Repealed by Acts 1999, No. 999, §2, eff. July 9, 1999.

Added by Acts 1982, No. 351, §1. Amended by Acts 1983, No. 224, §1; Acts 1984, No. 519, §1; Acts 1985, No. 388, §1; Acts 1985, No. 963, §1; Acts 1990, No. 255, §1; Acts 1990, No. 929, §1; Acts 1992, No. 422, §1; Acts 1993, No. 98, §1, eff. May 26, 1993; Acts 1995, No. 607, §1, eff. June 18, 1995; Acts 1999, No. 999, §§1, 2, eff. July 9, 1999; Acts 2006, 1st Ex. Sess., No. 6, §4; Acts 2012, No. 753, §5.



RS 38:90.13 - System of administration

§90.13. System of administration

Each recipient authority shall adopt a system of administration which shall require approval of the governing authority for any expenditures made out of state and local matching funds and no member of the recipient authority shall expend any funds in his ward or district without the approval of the governing authority. Each recipient authority shall adopt a system of administration which shall include the development of a capital improvement program on a selective basis, centralized purchasing of equipment and supplies, centralized accounting, and selective maintenance and construction based upon engineering plans and inspections. Funds appropriated for a project shall not be expended for any other purpose. All contracts for materials, construction, or services shall be advertised and awarded to the lowest responsible bidder in accordance with the provisions of R.S. 38:2212.

Added by Acts 1982, No. 351, §1.



RS 38:90.14 - Audit of distribution to recipient authorities

§90.14. Audit of distribution to recipient authorities

The state monies distributed to the recipient authorities and the local matching funds shall be audited by the legislative auditor at least biennially. To the extent that funds available to the legislative auditor permit, the audits of each recipient authority of the use of the monies shall include an investigation of any failure to comply with the recommendations for planning, design, and construction adopted by the legislature. The recipient authority shall certify annually to the legislative auditor that the funds made available under this Chapter have been expended in accordance with the standards established by law.

Added by Acts 1982, No. 351, §1.



RS 38:90.15 - Report of any misuse of funds

§90.15. Report of any misuse of funds

Upon audit of the monies expended by any recipient authority for projects in the Statewide Flood Control Program, if the legislative auditor determines that all expenditures have not been made in accordance with this Chapter, he shall promptly report the facts of such expenditure to the Legislative Audit Advisory Council. The council shall make further investigation of the matter as it deems necessary.

Added by Acts 1982, No. 351, §1.



RS 38:90.16 - Misuse of funds; withholding of distribution; notification of district attorney

§90.16. Misuse of funds; withholding of distribution; notification of district attorney

A. If, on the basis of the report of the legislative auditor, or from its own investigation, the Legislative Audit Advisory Council determines that there has been a misuse by a recipient or governing authority of funds from the Statewide Flood Control Program, it shall then determine whether a partial or total withholding of the authority's appropriation for any remaining portion of the current fiscal year shall be necessary. Should the council determine that it is necessary to withhold all or any part of the authority's appropriation, the council shall send notification of its determination to each member of the legislature who represents any portion of the authority. If, thirty days after the members of the legislature are notified, the council determines that the misuse has not yet ceased, the council shall, by written resolution, instruct the state treasurer to immediately suspend distributions to the authority of funds appropriated for the Statewide Flood Control Program. The suspension of funds shall remain in effect until the Legislative Audit Advisory Council verifies, in writing, to the state treasurer that the offending authority is again in compliance with this Chapter. Such written verification shall be given when the legislative auditor certifies to the council that, to the best of his knowledge, the authority is in compliance with this Chapter or, in the absence of said certification, when the council determines that the authority is in compliance with this Chapter. Upon receipt of the council's written verification, the state treasurer shall reinstate the distribution of funds and distribute all funds previously withheld to the affected recipient authority. The council shall report any action it has taken with regard to the suspension of funds to the legislature at the next regular session, along with any recommendations it may have for forfeiture of suspended funds by those authorities which are still in noncompliance with this Chapter. Forfeiture of funds can be authorized only by the legislature.

B. In any case where there has been a determination made by the council that there has been a misuse by a recipient authority of funds appropriated for the Statewide Flood Control Program, the council shall furnish a copy of the written resolution directing the state treasurer to withhold funds to the district attorney of the parish or parishes where the misuse of funds occurred. The district attorney shall, within thirty days, advise the chairman of the council as to action he has taken or proposes to take in connection with the misuse of funds cited in the resolution. Where future action is proposed by the district attorney, the council shall set a date for receipt of further advice in the matter. Where such advice is not forthcoming from the district attorney, or where it is evident that suitable action has not been taken, the council shall report the matter to the legislature at its next regular session for whatever action the legislature deems advisable under the circumstances.

Added by Acts 1982, No. 351, §1.



RS 38:90.17 - Municipal drainage authority; rates and service charges; users of drainage system; revenue bonds

§90.17. Municipal drainage authority; rates and service charges; users of drainage system; revenue bonds

A.(1)(a) Any municipal drainage authority may fix the rates and/or service charges to be charged users of the drainage system and collect the same from all persons who use the drainage system within the levied areas of the jurisdiction of the municipal drainage authority, provided the rates and/or service charges to be charged the users of the drainage system shall not become effective unless and until approved by the entities which must approve such municipal drainage authority's bond issues.

(b) Prior to taking any decisive action in connection with the rates and/or service charges and at least thirty days before setting same, the municipal drainage authority shall hold at least three public meetings to discuss the rates and/or service charges. The public shall be notified of the hearings in the official journal no less than three times within the week prior to each such meeting.

(c) Each member of the entities required to approve same shall be furnished a copy of the transcript of each hearing at least twenty days prior to any action being taken by any of said approving entities.

(2) These rates and/or service charges shall be equal and uniform for each grade or class of customers and shall be framed so as to cover:

(a) The cost of maintenance and operation of the public drainage system; the construction cost;

(b) The cost of improvements, extensions, betterments, and repairs to said system;

(c) The establishment of a replacement fund; the revenues herein required to be raised annually to insure the proper development of said drainage system; and

(d) The payment of the interest on and principal of drainage service revenue bonds, including payments required to be made into sinking funds and debt service reserve funds.

(3) No rate and/or service charge shall take effect unless first approved by a majority of the electors of each approving entity at the next regularly scheduled election.

B.(1) The municipal drainage authority, by a vote of two-thirds of all its members and of the members of the approving entities, shall have the power and is authorized to issue from time to time in the name of the municipal drainage authority negotiable bonds payable solely out of the drainage service charges. No bonds shall be issued under the provisions of this Section except for purposes relating to the drainage system of the municipal drainage authority or to refund bonds issued under the authority of this Section.

(2) Bonds issued under the authority of Subsection B(1) of this Section:

(a) Shall bear such rate or rates of interest as provided for in R.S. 39:1424, as the same may be amended, and

(b) Shall, except as herein otherwise specially provided, be issued through the appropriate bond commission, be in such form and denominations, be subject to the provisions for redemption prior to maturity, including redemption premiums, and be payable as to both principal and interest at such times and places within or without the state of Louisiana as the appropriate bond commission shall determine; and,

(c) Except the first bonds issued hereunder, the bonds shall be subject to the condition that the maximum amount required to be paid in the current or any future calendar year for interest on and principal of said bonds, and all other drainage service revenue bonds then outstanding, including sinking fund payments required for the amortization of bonds not maturing in such year, as required by the terms of the resolution or resolutions authorizing the issuance of such bonds, and the debt service reserves, if any, does not exceed seventy-seven percent of one-half of the aggregate amount of revenues derived from drainage service rates and/or service charges which were available for such purposes in the two calendar years next preceding the date of the adoption by the authority of the resolution authorizing the issuance of such bonds.

(3)(a) After a resolution has been adopted by the municipal drainage authority authorizing the issuance of drainage service revenue bonds hereunder and said resolution has been approved by the appropriate approving entities, the appropriate bond commission shall publish a copy of said resolution in the official journal or in any other newspaper of general circulation published in the jurisdiction of the municipal drainage authority.

(b) No suit, action, or proceeding shall be brought in any court contesting the validity of said bonds or of any provision of the resolutions authorizing or approving their issuance after the expiration of thirty days from the date of publication of said resolution. The final decision of the court in any suit brought within such period shall be res judicata as to all questions raised or which could have been raised therein.

(4) Such bonds shall be sold by the appropriate bond commission not later than nine months after the date of adoption of the resolution of the municipal drainage authority authorizing the issuance thereof at public sale pursuant to such notice as the appropriate bond commission shall prescribe, at not less than par and accrued interest to date of delivery.

(5) Except as otherwise provided in the resolution authorizing the issuance of drainage service revenue bonds, all drainage service revenue bonds issued under authority of this Section shall rank on a parity regardless of their date, date of maturity, or time of issuance, but such resolution may prescribe limitations upon the issuance of future parity bonds.

(6)(a) The municipal drainage authority shall, on the first day of each month, pay to the appropriate bond commission not less than one-twelfth of the amount required to be paid to said appropriate bond commission in the current calendar year by the terms of the resolution or resolutions of the municipal drainage authority authorizing the issuance of drainage service revenue bonds hereunder for the payment of interest on and principal of such bonds due in said year and for payments required to be made in said year into the sinking fund or funds and debt service reserve funds.

(b) The debt service funds required to be established by the resolution of the municipal drainage authority, including debt service reserve funds, shall be in the custody and under the control of the appropriate bond commission which shall require the municipal drainage authority to keep a balance in said debt service fund and debt service reserve funds at all times sufficient to meet the interest on and principal of all outstanding drainage service revenue bonds payable solely out of drainage service rates for the next succeeding twelve month period or such greater amount as may be provided by the resolution of the municipal drainage authority.

(7) The appropriate bond commission may, in its discretion, invest any of the proceeds of such drainage service revenue bonds, debt service funds, and debt service reserve funds in such investments as it is authorized by law to make whenever an officer designated by the municipal drainage authority requests the investment of such funds by the appropriate bond commission.

(8)(a) The proceeds of the sale of such drainage service revenue bonds shall be paid to the appropriate bond commission for the municipal drainage authority, shall be deposited in a special drainage revenue bond account, and shall be used solely and exclusively for the construction of improvements, extensions, betterments, and repairs to the public drainage system of the municipal drainage authority or for the acquisition of the land to be used in connection therewith.

(b) All funds in said municipal drainage authority bond account shall be paid out by the appropriate bond commission pursuant to warrants drawn by the municipal drainage authority in the same manner as funds are now withdrawn under the provisions of R.S. 33:4094.

C. The municipal drainage authority in the resolution authorizing the issuance of drainage service revenue bonds shall make such covenants with respect to the fixing and collection of drainage service rates, the use of the revenues derived therefrom, and the operation and maintenance of the drainage system of the municipal drainage authority, including insurance of such properties and insurance against other risks, and it shall provide therein for the payment of enough revenues into the funds created for the payment of the interest on such drainage service revenue bonds and for the payment, amortization, or redemption of such bonds as may be deemed expedient by the appropriate bond commission to insure the sale of said bonds on the best possible terms.

D. So long as any of the drainage service revenue bonds shall be outstanding, the municipal drainage authority shall fix drainage service rates and/or service charges which shall be sufficient to produce revenues over and above the amount required for operation and maintenance of the drainage system of the municipal drainage authority which shall be not less than one hundred thirty percent of the maximum amount due in any calendar year for interest, principal, sinking fund payments, and debt service reserves on all drainage service revenue bonds then outstanding.

E. The appropriate bond commission is empowered by appropriate judicial proceedings to compel the municipal drainage authority to fix drainage service rates which will produce such net revenues and to perform and do such other acts as the municipal drainage authority is required to do as provided herein.

F. All such drainage service revenue bonds shall be issued in the name of the municipal drainage authority if it is a municipality, and if the authority is a special district or board, in the name of the municipality in which such special district or board is located, but such bonds shall be excluded in applying any limitation upon the power of the municipality to issue bonds for any purpose when the bonds are issued by a special district or board located in such municipality, and such bonds shall bear on their face a statement that they do not constitute a debt of said municipality but are payable as to principal and interest solely out of the drainage service revenues pledged for that purpose.

G. Such drainage service revenue bonds shall constitute negotiable instruments, and the issuance thereof shall be subject to no limitation of indebtedness or other limitation prescribed by the constitution and laws of the state of Louisiana, except as set forth in this Section.

H.(a) The provisions hereof, the resolutions of the municipal drainage authority authorizing the issuance of drainage service revenue bonds hereunder, and the resolutions of the approving entities and appropriate bond commission approving the resolutions of the municipal drainage authority, shall constitute a contract between the state of Louisiana, the municipal drainage authority, the approving entities, the appropriate bond commission, and the holders of such drainage service revenue bonds.

(b) The holders of such bonds shall have the right by injunction, mandamus, or other appropriate remedy to enforce the payment of said bonds and the interest thereon and the observance of the covenants made in the resolutions authorizing the issuance of said bonds.

I. The municipal drainage authority may use not more than forty percent per annum of the collections from drainage service rates and/or service charges charged to private consumers for the maintenance and operation of the public drainage system; and the remaining sixty percent, as well as the unused portion of the hereinabove funds set aside for operation and maintenance, shall be used for the cost of capital improvements, extensions, betterments, and repairs to said system; the establishment and maintenance of a replacement fund; and to provide for the payment of interest on and principal of such drainage service revenue bonds, including payments required to be made to any sinking fund for the amortization of such bonds, and for the creation of debt service reserves for said bonds.

J. Bonds issued under authority hereof shall be exempt from all taxation for state, parish, municipal, or other local purposes. Savings banks, tutors of minors, curators of interdicts, trustees, and other fiduciaries may invest the funds in their hands in said bonds. Said bonds may be used for deposit with any officer, board, municipality, or other political subdivision of the state of Louisiana in any case whereby present or future laws deposit or security is required. Said bonds may be registered and released from registry under such rules as the appropriate bond commission may prescribe.

Added by Acts 1983, No. 696, §1.



RS 38:91 - Creation of the Louisiana Water Resources Information Center

§91. Creation of the Louisiana Water Resources Information Center

A. The Department of Transportation and Development, office of engineering, is hereby directed to establish and create a Louisiana Water Resources Information Center to be administered by and housed in the office of engineering and to implement an indexing and data accessing system that will contain, in part, all information past, present, and future for water and water-related resource data so collected by federal, state, and local agencies in the state of Louisiana.

B. The Louisiana Water Resources Information Center, within the Department of Transportation and Development, office of engineering, shall promulgate rules necessary to develop a program that will index or access all water-related resources data from the various host federal, state, and local agencies so as to serve as a central access point for all Louisiana water data, making said data more available, thereby reducing duplication of collection of said water data and increasing its use.

Added by Acts 1983, No. 224, §1; Acts 1999, No. 999, §1, eff. July 9, 1999; Acts 2006, 1st Ex. Sess., No. 6, §4; Acts 2012, No. 753, §5.



RS 38:92 - Financing projects through the capital outlay program

§92. Financing projects through the capital outlay program

A. The state of Louisiana, in furtherance of its program of financing the state share of the cost of approved projects under the Statewide Flood-Control Program and one hundred percent of the cost of modifications to drainage structures located in state highway rights-of-way as provided in R.S. 38:90.9(4), hereby recognizes the state's responsibility to provide its share of project funding in a timely fashion under the following conditions:

(1) The project shall have been sponsored in a legal manner by a local agency or by two or more agencies jointly.

(2) The project shall have been approved through the legal steps of application, screening, and reviews under the statewide flood-control program.

(3) The project shall have been assured to the satisfaction of the state of Louisiana that adequate funding of the local agency share will be made available through the issuance of local agency bonds or other legal means of financing.

(4) The amount of state funds available for the project by the current statewide flood-control allocation is not sufficient to cover the state share of the cost of the segment or phase of the project which has been approved, particularly to include but not to be limited to pump stations, levee systems, control or relief gates, and other such unitized features of the project which cannot be practically built in smaller segments or which must be built in its complete form to serve its design function.

(5) The amount of state funds required for the approved segment or phase of the project cannot be confidently anticipated to be available in the subsequent three years funding allocations for the statewide flood-control program as needed to build or construct the entire unitized segment or phase that has been approved.

(6) The review and approval process for the statewide flood-control program shall have certified to the above stipulated conditions.

(7) All of the executive and legislative offices of the state of Louisiana required to review and approve the budget processes necessary for state appropriation of funds for both the statewide flood-control program and the capital outlay program shall have been presented with the information needed to include the funds required for the project or projects in the current budget for the capital outlay program.

B. In order to provide funds for statewide flood control projects under the conditions stipulated above, and where the approved project cannot be totally funded, within three fiscal years, based on the prior year's funding level, the budget of the capital outlay programs for the fiscal period for the Statewide Flood-Control Program in which the project or projects are approved may include funds over and above those provided in the statewide flood control budget, to carry out the state's responsibility for the state share of the funding of projects approved and one hundred percent of the funding for modifications to drainage structures located in state highway rights-of-way as stipulated in the provisions of this Chapter. Any such appropriation shall be approved by the House Committee on Ways and Means or the House Committee on Appropriations prior to submission for adoption by the House of Representatives, or be approved by the Senate Committee on Revenue and Fiscal Affairs or the Senate Finance Committee prior to submission to the Senate for approval.

Acts 1985, No. 968, §1; Acts 1995, No. 607, §1, eff. June 18, 1995; Acts 1999, No. 999, §1, eff. July 9, 1999.



RS 38:100 - Object and purpose

CHAPTER 2-B. WEST BANK HURRICANE

PROTECTION PROJECTS

§100. Object and purpose

It is the object and purpose of this Chapter to provide for participation by the state of Louisiana in the Westwego to Harvey Canal hurricane protection project, for modifications of the Westwego to Harvey Canal hurricane protection project to include the Lake Cataouatche area, the East of Harvey Canal hurricane protection project, and for any other future project modifications or additions within the parishes of Jefferson, Orleans, Plaquemines, and St. Charles. It is further the object of this Chapter to designate the Coastal Protection and Restoration Authority Board as the nonfederal sponsor for the construction of the projects and to furnish the United States such assurances and cooperation as may be required by the Congress of the United States that the department will:

(1) Provide such lands, servitudes, and rights-of-way necessary for the construction, operation, replacement and rehabilitation, maintenance, and mitigation of the projects, including borrow and excavated material disposal areas.

(2) Accomplish all necessary alterations and relocations to roads, railroads, pipelines, cables, wharves, and other facilities required by the construction of the projects.

(3) Hold and save the United States free from damages due to the construction of the projects in certain circumstances.

(4) Share the portion of the costs that are required by the Congress.

(5) Provide other assurances and cooperation as may be required by the Congress.

(6) Authorize the department to repay to the United States, with interest, the nonfederal share of the construction of the projects.

Acts 1993, No. 1012, §1, eff. June 25, 1993; Acts 2008, No. 503, §1; Acts 2009, No. 523, §2, eff. July 10, 2009; Acts 2016, No. 430, §4.



RS 38:101 - West Bank Hurricane Protection Projects

§101. West Bank hurricane protection projects

A. For the purpose established in this Chapter, the Coastal Protection and Restoration Authority Board shall be designated the nonfederal sponsor for the construction of the Westwego to Harvey Canal hurricane protection project, for modifications of the Westwego to Harvey Canal hurricane protection project to include the Lake Cataouatche area, the East of Harvey Canal hurricane protection project, and for any other future project modifications or additions within the parishes of Jefferson, Orleans, Plaquemines, and St. Charles. The chairman of the Coastal Protection and Restoration Authority Board is authorized to negotiate and contract with the United States of America to provide such assurances and cooperation as are necessary for the purposes authorized in this Chapter, including the negotiation and contract for any future modifications to the current local cooperation agreement between the West Jefferson Levee District and the Department of the Army for the Westwego to Harvey Canal hurricane protection project. The chairman of the Coastal Protection and Restoration Authority Board or the executive director of the Coastal Protection and Restoration Authority is authorized to contract for the construction of these projects, including any future project modifications or additions, and for the financing of the nonfederal share of the construction cost by the United States to be repaid by the state, with interest over a thirty-year period.

B. The chairman of the Coastal Protection and Restoration Authority Board or the executive director of the Coastal Protection and Restoration Authority is authorized to proceed and cooperate in the planning, engineering, design, and construction of the Westwego to Harvey Canal hurricane protection project, for modifications of the Westwego to Harvey Canal hurricane protection project to include the Lake Cataouatche area, the East of Harvey Canal hurricane protection project, and for any other future project modifications or additions within the parishes of Jefferson, Orleans, Plaquemines, and St. Charles; to wit, providing the highest level of hurricane protection, consisting of levees, floodwall, floodgates, and related structures, as may be economically justified for those portions of Jefferson, Orleans, Plaquemines, and St. Charles parishes located on the west bank of the Mississippi River generally between the easternmost guide levee of the Davis Pond Freshwater Diversion Project in St. Charles Parish and the community of Oakville, Louisiana, in Plaquemines Parish.

C. Upon completion of the construction of the hurricane protection projects, the responsibility for maintenance and operation of the hurricane protection system shall be assumed by the West Jefferson Levee District, the Orleans Levee District, Plaquemines Parish, and the Lafourche Basin Levee District, respectively for those portions of the system within each of the parishes.

Acts 1993, No. 1012, §1, eff. June 25, 1993; Acts 2008, No. 503, §1; Acts 2009, No. 523, §2, eff. July 10, 2009; Acts 2012, No. 604, §2, eff. June 7, 2012; Acts 2016, No. 459, §1.



RS 38:102 - Powers

§102. Powers

A. The Coastal Protection and Restoration Authority Board and the Coastal Protection and Restoration Authority may do all things necessary to carry out the purposes of this Chapter, including but not limited to the things expressly provided for in this Section.

B. The Coastal Protection and Restoration Authority Board and the Coastal Protection and Restoration Authority may enter into contracts and agreements of any nature for the purposes of this Chapter with any person either natural or artificial, corporation, association, or other entity, including public corporations, levee districts, port authorities, state departments, agencies, parishes, municipalities, the United States government and agencies thereof, or any combination thereof or with instrumentalities of every kind, and may designate any department, agency, municipality, parish, levee district, and industrial district, or other political subdivision of the state as its agent to carry out the purposes of and the powers granted under this Chapter. The chairman of the Coastal Protection and Restoration Authority Board or the executive director of the Coastal Protection and Restoration Authority may negotiate with and enter into contracts or other agreements with any such person or entity concerning the joint administration of the project, including jurisdictional aspects of the state's administration of the project, and providing lands, servitudes and rights-of-way, and the relocation of project facilities and may engage jointly in the exercise of any power and in the construction of any facilities and improvements for the purposes of the project on any basis, including matching of funds, which the participating entities may undertake under any provision of general or special law.

C. The Coastal Protection and Restoration Authority Board and the Coastal Protection and Restoration Authority may institute or defend in courts of competent jurisdiction, including for the purposes of this Chapter, the courts and administrative tribunals of the United States of America, any legal proceedings that may be necessary or required to compel compliance with this Chapter or any actions taken hereunder or that may arise out of the performance of the obligations and duties imposed by this Chapter.

D. The powers granted under this Chapter shall be regarded as supplemental to powers conferred on the Coastal Protection and Restoration Authority Board and the Coastal Protection and Restoration Authority by other laws.

Acts 1993, No. 1012, §1, eff. June 25, 1993; Acts 2009, No. 523, §2, eff. July 10, 2009; Acts 2012, No. 604, §2, eff. June 7, 2012.



RS 38:103 - Coordination and cooperation

§103. Coordination and cooperation

A. It is the policy of this Chapter that the West Bank hurricane protection projects be pursued so that there is full coordination and cooperation between all federal and state entities that have complementing or overlapping interests and authority in the projects. The chairman of the Coastal Protection and Restoration Authority Board or the executive director of the Coastal Protection and Restoration Authority is authorized to coordinate all of the state and local governmental aspects of the projects so that there is an orderly development of the project.

B. The chairman of the Coastal Protection and Restoration Authority Board or the Coastal Protection and Restoration Authority is authorized to call upon the West Jefferson Levee District, the Orleans Levee District, Plaquemines Parish, the Lafourche Basin Levee District, and all other commissions and districts and state agencies, departments, and political subdivisions of the state for full and complete cooperation and assistance in carrying out the provisions of this Chapter, and all such entities are hereby directed and it shall be their duty to cooperate and assist in carrying out the provisions of this Chapter to the fullest extent possible.

Acts 1993, No. 1012, §1, eff. June 25, 1993; Acts 2008, No. 503, §1; Acts 2009, No. 523, §2, eff. July 10, 2009; Acts 2012, No. 604, §2, eff. June 7, 2012; Acts 2016, No. 459, §1.



RS 38:104 - Construction of Chapter; controlling law

§104. Construction of Chapter; controlling law

To the extent that the provisions of this Chapter are inconsistent with any other provisions of any general statute or special Act or Parts thereof, the provisions of this Chapter shall be deemed controlling.

Acts 1993, No. 1012, §1, eff. June 25, 1993.



RS 38:106 - Object and purpose

CHAPTER 2-C. LOWER ATCHAFALAYA RIVER

INTERIM FLOOD PROTECTION PROJECTS

§106. Object and purpose

A.(1) It is the object and purpose of this Chapter to provide for participation by the state of Louisiana in the Lower Atchafalaya River interim flood protection project.

(2) It is further the object of this Chapter to designate the Coastal Protection and Restoration Authority Board as the nonfederal sponsor for the construction of the projects and to furnish the United States such assurances and cooperation as may be required by the Congress of the United States that the authority shall:

(a) Provide such lands, servitudes, and rights-of-way necessary for the construction, operation, replacement and rehabilitation, maintenance, and mitigation of the projects, including borrow and excavated material disposal areas.

(b) Accomplish all necessary alterations and relocations to roads, railroads, pipelines, cables, wharves, and other facilities required by the construction of the projects. Any owner or operator who is responsible for such necessary alterations or relocations shall be reimbursed for any and all expenses incurred by such alteration or relocation unless otherwise provided by contract or law.

(c) Hold and save the United States free from damages due to the construction of the projects in certain circumstances.

(d) Share the portion of the costs that are required by the Congress.

(e) Provide other assurances and cooperation as may be required by the Congress.

B. The Coastal Protection and Restoration Authority or the Coastal Protection and Restoration Authority Board shall repay to the United States, with interest, the nonfederal share of the construction of the projects.

Acts 1997, No. 698, §1, eff. July 7, 1997; Acts 2009, No. 523, §2, eff. July 10, 2009; Acts 2016, No. 430, §4.



RS 38:107 - Lower Atchafalaya River interim flood protection projects

§107. Lower Atchafalaya River interim flood protection projects

A. For the purpose established in this Chapter and for the purposes of designating the Coastal Protection and Restoration Authority Board as the nonfederal sponsor for the construction of the Lower Atchafalaya River interim flood protection project, the chairman of the Coastal Protection and Restoration Authority Board may negotiate and contract with the United States to provide such assurances and cooperation as is necessary. The chairman of the Coastal Protection and Restoration Authority Board or executive director the Coastal Protection and Restoration Authority is authorized to contract for the construction of these projects and for the financing of the nonfederal share of the construction cost by the United States to be repaid by the state, with interest.

B. As the city of Morgan City has established contracts for the design and construction of these projects, and begun work with the Corps of Engineers, the secretary may establish a cooperative agreement with the city of Morgan City for the planning, engineering, design, and construction of the Lower Atchafalaya River interim flood protection projects on a reimbursable basis. Interim protection consists of levees, flood walls, and related structures, as may be economically justified for those portions of Terrebonne, Assumption, St. Martin, and St. Mary Parishes located on the Atchafalaya River generally in the vicinity of the cities of Morgan City and Berwick.

C. Upon completion of the construction of the Lower Atchafalaya interim flood protection project, the responsibility for maintenance and operation of the interim flood protection project shall be assumed by the Terrebonne, Assumption, St. Martin, and St. Mary parish governments and the cities of Morgan City and Berwick respectively for those portions of the system within each of the jurisdictions.

Acts 1997, No. 698, §1, eff. July 7, 1997; Acts 2009, No. 523, §2, eff. July 10, 2009; Acts 2012, No. 604, §2, eff. June 7, 2012.



RS 38:108 - Powers

§108. Powers

A. The Coastal Protection and Restoration Authority Board or the Coastal Protection and Restoration Authority may do all things necessary to carry out the purposes of this Chapter, including but not limited to the things expressly provided for in this Section.

B.(1) The chairman of the Coastal Protection and Restoration Authority Board or the executive director of the Coastal Protection and Restoration Authority may enter into contracts and agreements of any nature for the purposes of this Chapter with any person, natural or artificial, corporation, association or other entity, including public corporations, levee districts, port authorities, state departments, agencies, parishes, municipalities, the United States government and agencies thereof, or any combination thereof or with instrumentalities of every kind, and may designate any department, agency, municipality, parish, levee district, and industrial district or other political subdivision of the state as its agent to carry out the purposes of the powers granted under this Chapter.

(2) The chairman of the Coastal Protection and Restoration Authority Board or the executive director of the Coastal Protection and Restoration Authority may negotiate with and enter into contracts or other agreements with any such person or entity concerning the joint administration of the project, including jurisdictional aspects of the state's administration of the project, and providing lands, servitudes, and rights-of-way, the relocation of project facilities and may engage jointly in the exercise of any power and in the construction of any facilities and improvements for the purposes of the project on any basis, including matching of funds, which the participating entities may undertake under any provision of general or specific law.

C. The chairman of the Coastal Protection and Restoration Authority Board or the executive director of the Coastal Protection and Restoration Authority may institute or defend in courts of competent jurisdiction, including for the purposes of this Chapter the courts and administrative tribunals of the United States, any legal proceedings that may be necessary or required to compel compliance with this Chapter or any actions taken hereunder or that may arise out of the performance of the obligations and duties imposed by the Chapter.

D. The powers granted under this Chapter shall be regarded as supplemental to powers conferred on the Coastal Protection and Restoration Authority Board or the Coastal Protection and Restoration Authority by other laws.

Acts 1997, No. 698, §1, eff. July 7, 1997; Acts 2009, No. 523, §2, eff. July 10, 2009; Acts 2012, No. 604, §2, eff. June 7, 2012.



RS 38:109 - Coordination and cooperation

§109. Coordination and cooperation

A. It is the policy of this Chapter that the Lower Atchafalaya interim flood protection projects be pursued so that there is full coordination and cooperation between all federal and state entities that have complementing or overlapping interests and authority in the projects. The chairman of the Coastal Protection and Restoration Authority Board or the executive director of the Coastal Protection and Restoration Authority may coordinate all of the state and local governmental aspects of the projects so that there is an orderly development of the project.

B. The chairman of the Coastal Protection and Restoration Authority Board or the executive director of the Coastal Protection and Restoration Authority may call upon the cities of Morgan City and Berwick, and all other commissions and districts and state agencies, departments, and political subdivisions of the state for full and complete cooperation and assistance in carrying out the provisions of this Chapter, and all such entities are hereby directed and it shall be their duty to cooperate and assist the department to the fullest extent possible.

Acts 1997, No. 698, §1, eff. July 7, 1997; Acts 2009, No. 523, §2, eff. July 10, 2009; Acts 2012, No. 604, §2, eff. June 7, 2012.



RS 38:110 - Construction of Chapter; controlling law

§110. Construction of Chapter; controlling law

To the extent that the provisions of this Chapter are inconsistent with any other provisions of any general statute or special act or parts thereof, the provisions of this Chapter shall be deemed controlling.

Acts 1997, No. 698, §1, eff. July 7, 1997.



RS 38:111 - Contracts by drainage districts, levee boards, and political subdivisions with Department of Transportation and Development or the Coastal Protection and Restoration Authority

CHAPTER 3. LEVEES AND DRAINAGE IN GENERAL

PART I. GENERAL PROVISIONS

§111. Contracts by drainage districts, levee boards, and political subdivisions with Department of Transportation and Development or the Coastal Protection and Restoration Authority

Any drainage or subdrainage district, gravity drainage, or gravity subdrainage district, levee board, or political subdivision may contract with the Department of Transportation and Development or, for projects in the coastal area as defined in R.S. 49:214.2, the Coastal Protection and Restoration Authority, upon any terms for the payment of the cost of the drainage and reclamation projects within the confines of the district or districts involved proportionately by the Department of Transportation and Development, or the Coastal Protection and Restoration Authority, and the districts as may be agreed upon between the Department of Transportation and Development, or the Coastal Protection and Restoration Authority, and the governing authorities of the districts entering into any contract.

Acts 2010, No. 734, §3; Acts 2016, No. 430, §4.



RS 38:112 - Cooperation with federal government and state of Mississippi in building levees

§112. Cooperation with federal government and state of Mississippi in building levees

By and with the concurrence and approval of the local levee authorities in interest in Louisiana, and of the Department of Transportation and Development, or, for levees in the coastal area as defined in R.S. 49:214.2, the Coastal Protection and Restoration Authority, the state of Mississippi and the United States Government, or either of them, jointly or severally, may construct and have entire charge and control of, both in construction and maintenance, and for protection and preservation, all levees which may be deemed necessary by the grantees, or by either of them, for protection against overflow from the Mississippi River, through and over all parts of the state of Louisiana which by the changes of the channel of the Mississippi River have been separated from other parts of the state of Louisiana, and which are now on the east side of the present channel of the river, and attached to the mainland of the state of Mississippi. The levees shall be of the dimensions and shall be located, and built from adjacent soil, along the lines, and for the distances, determined by the engineers in charge of levee construction either for the United States or for the state of Mississippi, or for both.

Acts 2010, No. 734, §3; Acts 2016, No. 430, §4.



RS 38:113 - Control of drainage channels and outfall canals in levee and drainage districts

§113. Control of drainage channels and outfall canals in levee and drainage districts

The various levee and drainage districts shall have control over all public drainage channels or outfall canals within the limits of their districts which are selected by the district, and for a space of one hundred feet on both sides of the banks of such channels or outfall canals, and one hundred feet continuing outward from the mouth of such channels or outfall canals, whether the drainage channels or outfall canals have been improved by the levee or drainage district, or have been adopted without improvement as necessary parts of or extensions to improved drainage channels or outfall canals, and may adopt rules and regulations for preserving the efficiency of the drainage channels or outfall canals.

Acts 1991, No. 309, §2.



RS 38:114 - Construction of levee across bayou or slough

§114. Construction of levee across bayou or slough

Whenever it is necessary to build any public levee and the line of the levee crosses any bayou or slough, the levee shall be so constructed as to have a banquet or berme, against the rear base of the levee, at the crossing of the slough or bayou. The banquet or berme shall be built up to the level of the roadway on each side of the bayou or slough, and shall be twenty feet wide on top.



RS 38:115 - Removal of works in front of levees

§115. Removal of works in front of levees

If any person shall erect any work in front of the levee, on the banks of the Mississippi, out of the limits of New Orleans, either by making a new levee, building houses, sheds, dikes, or keys, so as to impede its navigation, or to encroach on that part of the bank reserved by law for the use of the public, or for roads used for tracking, whether the works or buildings are only commenced or completed, without having applied to the police jury and obtained from them permission, the works shall be destroyed, or removed, if susceptible of removal, to such a distance from the river, as may be required by the ordinance of the police jury; in either case, at the expense of the owner.



RS 38:141 - Expropriation of land or improvements for drainage canals or projects

PART II. POLICE JURIES, POWERS AND DUTIES

§141. Expropriation of land or improvements for drainage canals or projects

The several parishes of Louisiana, Orleans Parish excepted, may expropriate land and the improvements thereon, outside of regularly organized and acting levee districts, necessary for the construction of drainage canals or drainage projects with enough of the adjoining property on which to build spoil banks and on which to place the dirt removed from the drainage canals, and any property next to or in the vicinity of the canals or projects necessary for the construction, inspection, repair, and maintenance of the canals or projects.

The parishes may acquire by expropriation, in the same manner now required by existing laws regulating expropriation suits, either a clear title to the land and improvements thereon or any servitude, right, or interest necessary for that purpose.



RS 38:142 - Drainage of levee and parallel or contiguous road

§142. Drainage of levee and parallel or contiguous road

The several parishes shall thoroughly drain all public roads which are parallel or contiguous to any public levee, shall cut across public roads all ditches and drains necessary to effect the complete and perfect drainage of the roads and levees, and shall connect the drains and ditches with those on private property abutting on the road.



RS 38:143 - Construction and maintenance of back and side levees

§143. Construction and maintenance of back and side levees

The parishes subject to tidal overflow may provide by ordinance for the construction, erection, and maintenance of back and side levees to protect any portion of their parishes from tidal overflow and may appoint or cause to be elected commissioners to take charge of and manage the construction and maintenance of the levees. The police juries may fix the termini, bounds, limits, location, and size of the levees, levy a local assessment on the lands within the bounds and limits of the levee or levees for the erection and maintenance of the levees, and provide for the collection of the assessment from the proprietors or owners of the lands benefited by the construction of the levees. The ordinance immediately after its passage, shall be published during sixty days in a newspaper of the parish. The ordinance shall provide for an election and vote on the adoption of the ordinance, sixty days after its passage by the police jury of the parish. At the election only the property taxpayers of the part of the parish embraced within the limits of the projected levee, who are qualified to vote under the election laws of the state shall be allowed to vote. The ordinance shall only have the effect of law, and be operative when the canvassing of the returns of the election by the police jury shall show that the ordinance has been adopted and approved by a majority of the voters at the election, which result shall be duly promulgated by the police jury.



RS 38:144 - Building of temporary levees

§144. Building of temporary levees

The several parishes subject to overflow may have temporary levees made.



RS 38:181 - Construction and maintenance of levees; expropriation of lands

PART III. CITIES AND TOWNS

§181. Construction and maintenance of levees; expropriation of lands

Cities and towns incorporated under the laws of this state may build and maintain levees within the limits of the municipality, or in its immediate vicinity, for protection from overflow or from the high waters of streams affecting them and may expropriate any lands within or without the corporation necessary for construction of levees.

The expropriation proceedings shall be upon due compensation and shall be conducted in accordance with and governed by the provisions of Articles 2626 to 2641 inclusive of the Revised Civil Code of Louisiana.

The right of way over all lands of the state for these purposes is hereby granted when authorized by the governor.



RS 38:211 - Cutting or destroying levees prohibited

PART IV. OBSTRUCTIONS AND OFFENSES

§211. Cutting or destroying levees prohibited

No unauthorized person shall wilfully and maliciously cut, alter, break, or destroy in any manner any public or private levee, embankment, floodwall, floodgate, or other flood protective device within a levee district or cause to open when officially closed or cause to close when officially opened, any floodgate, stoplog structure, valve or other flood protective device made for protection from overflow or shall aid and abet any person in so doing.

Whoever violates this Section shall be fined not more than five thousand dollars or imprisoned at hard labor for not more than ten years.

Amended by Acts 1976, No. 137, §1.



RS 38:212 - Attempt to cut or destroy levee prohibited

§212. Attempt to cut or destroy levee prohibited

No person shall wilfully and maliciously attempt to cut, alter, break, or destroy in any manner any public or private levee, embankment, floodwall, floodgate, or other flood protective device within a levee district or cause to open when officially closed or cause to close when officially opened, any floodgate, stoplog structure, valve or other flood protective device made for protection from overflow.

Whoever violates this Section shall be fined not more than three thousand dollars or imprisoned at hard labor for not more than two years.

Amended by Acts 1976, No. 137, §2.



RS 38:213 - Riding or hauling on levees prohibited

§213. Riding or hauling on levees prohibited

A. No person shall ride, drive, or haul upon the public levees or integrated coastal protection projects or their rights-of-way except where, in the judgment of the levee commissioners of a district and the Department of Transportation and Development, or, for levees or integrated coastal protection projects in the coastal area as defined in R.S. 49:214.2, the Coastal Protection and Restoration Authority, ample provision has been made to guard against any damage to which the levees or integrated coastal protection projects may thereby be exposed from wear, tear, and abuse. Each levee district shall publish guidance, erect signage, and require special permits as they deem appropriate to allow them to make provisions for limited riding, driving, or hauling.

B. Each governing authority is authorized to set the penalty for violation of this Section, provided that the penalty shall not exceed the penalty for criminal trespass, as defined in R.S. 14:63, and the governing authority may seek injunctive relief and collect all expenses incurred as a result of the violation.

C. This Section shall not be construed to restrict the proper officers of the state or of any levee district or parish while in the performance of duty in inspecting, guarding, or repairing the levees or integrated coastal protection projects.

D. Nothing in this Section shall interfere with the crossing over any public levees, at ramps or inclines established under plans and specifications of the Department of Transportation and Development, or, for levees or integrated coastal protection projects in the coastal area as defined in R.S. 49:214.2, the Coastal Protection and Restoration Authority. Nothing in this Section shall interfere with the ability of the Coastal Protection and Restoration Authority or the Coastal Protection and Restoration Authority Board to carry out its responsibilities as the local sponsor for all integrated coastal protection projects, in its jurisdiction, pursuant to R.S. 49:214.1(F).

Acts 2010, No. 734, §3; Acts 2011, No. 371, §1; Acts 2012, No. 604, §2, eff. June 7, 2012; Acts 2016, No. 430, §4.



RS 38:213.1 - Hunting or discharge of firearms, when prohibited

§213.1. Hunting or discharge of firearms, when prohibited

A. Hunting or the discharge of firearms on roads or highways located on public levees or within one hundred feet from the center line of such roads or highways is hereby prohibited except by law enforcement officers in discharge of their official duties.

Whoever violates this section shall be fined not more than fifty dollars or imprisoned for more than thirty days or both.

B. In addition to such other law enforcement officers as by law are vested with such authority, the law enforcement officers of the Louisiana Wildlife and Fisheries Commission are authorized to enforce the provisions of this section.

Added by Acts 1968, No. 346, §1.



RS 38:214 - Interference with drainage prohibited

§214. Interference with drainage prohibited

A. No person shall dump or discharge or permit to be dumped or discharged into any waters or drains of the state any trees or other objects, substances, or materials which might interfere with the drainage.

B. Upon the request of the Department of Transportation and Development, the Coastal Protection and Restoration Authority, or the Coastal Protection and Restoration Authority Board, if the area is located within the coastal area, as defined in R.S. 49:214.2, and involves integrated coastal protection, as defined in R.S. 49:214.2, the state police shall issue a citation to any person who is in violation of this Section. Every person convicted of a violation of this Section shall be fined not less than twenty-five dollars nor more than three hundred dollars.

C. Each fine imposed pursuant to the provisions of this Section shall be collected by the court and forwarded to the state treasurer for deposit in the state treasury.

Acts 2010, No. 233, §1; Acts 2012, No. 601, §1, eff. June 7, 2012; Acts 2016, No. 430, §4.



RS 38:214.1 - Prohibiting interference with drainage systems; ordinances authorized

§214.1. Prohibiting interference with drainage systems; ordinances authorized

Any governing authority may adopt an ordinance that shall make it unlawful for any person, firm, or corporation owning property within a city or town or any tenant of such property, which abuts a drainage or street ditch, to place or authorize the placement of trash, rubbish, debris, tree or log limbs, scrap material, or any kind of rubble in the drainage ditch or street ditch in front of their property or to, in any manner, obstruct or cause to obstruct the natural flow of runoff waters within the territorial jurisdiction of the governing authority.

Acts 2009, No. 336, §1.



RS 38:215 - Obstruction of drainage prohibited

§215. Obstruction of drainage prohibited

No person shall wilfully obstruct any natural or artificial drainage canal, creek, bayou, or small river, or any public or private drainage.

Whoever violates this Section shall be fined not less than twenty-five dollars nor more than one hundred dollars and in default of payment of fine and costs shall be imprisoned for not less than thirty days nor more than six months.

Each obstruction shall constitute a separate offense.

Failure on the part of anyone who has felled or cut trees in such manner that the tops obstruct any drainage or has placed any other obstruction in any drainage to remove the obstruction shall constitute prima facie evidence of wilful intent within the meaning of this Section.

The word drainage as used in this Section means any natural drain or any artificial drain which has been used for the purposes of drainage for at least ten years.



RS 38:215.1 - Public drainage; refusal of access for maintenance purposes; court costs and attorney fees; definitions

§215.1. Public drainage; refusal of access for maintenance purposes; court costs and attorney fees; definitions

A. No landowner shall refuse to grant reasonable surface access to any existing natural or artificial public drainage by a local governing authority, drainage district, or other public entity charged with maintaining the public drainage when such access is within the normal course of the entity's duties and written notice has been given to the landowner at least thirty days prior to the commencement of any maintenance activities on the property. The landowner shall also be given an opportunity for a public hearing, held before the municipal drainage authority, parish drainage district, or public works district for the city where the landowner's property is located, subject to the judicial review rights under the Administrative Procedure Act.

B. In any action in a court of competent jurisdiction where the court is required to determine the right of access to the public drainage pursuant to this Section, the prevailing party shall be entitled to an award of court costs and attorney fees incurred by the prevailing party.

C. For purposes of this Section, "public drainage" means any existing natural or artificial drainage ditch, drain, culvert, canal, creek, bayou, or small river.

D. For purposes of this Section, "reasonable surface access" means the utilization of existing ingress and egress points on a landowner's property so as not to disrupt the activities of the landowner or cause damage to the property.

Acts 2014, No. 241, §1.



RS 38:216 - Drainage of oil, salt water, etc. into natural drain prohibited; penalties

§216. Drainage of oil, salt water, etc. into natural drain prohibited; penalties

A. Except as hereinafter specifically provided or as authorized by Stream Control Commission permit, no person shall knowingly and willfully empty or drain into or permit to be drained from any pumps, reservoir, wells or oil fields into any natural stream or drain from which water is taken for irrigation purposes any oil, salt water or other noxious or poisonous substances or gases which would render the water unfit for irrigation purposes or would destroy the fish therein.

B. The prohibitions of this Chapter, however, shall not prevent:

(1) The discharge or drainage of salt water, brine and chemical salts from industrial, oil or mining operations into those portions of natural streams and drains having water which has a normal salt content of more than 110 grains per gallon, to be determined by the daily average for the preceding ten years, measured at any depth not to exceed 12-1/2 feet or into tributaries of such streams which empty into the portions thereof which are excluded from the effect hereof; such water being hereby recognized as unfit for irrigation.

C. Whoever violates this Section shall be fined not less than one hundred dollars nor more than two thousand dollars or be imprisoned for not less than thirty days nor more than three months. Each and every day that oil, salt water or other such substances are permitted to flow into such natural streams or drains in violation of the provisions of this Section shall constitute a separate offense.

Amended by Acts 1952, No. 203, §1; Acts 1966, No. 497, §1.



RS 38:216.1 - Water control structures; unauthorized opening; penalties

§216.1. Water control structures; unauthorized opening; penalties

A. No unauthorized person shall willfully open any water control structure which will result in the drainage of saltwater into any natural water body or drain.

B. For purposes of this Section, "water control structure" shall mean a structure in a water management system that conveys water, controls the direction or rate of flow, maintains a desired water surface elevation, or measures water.

C. Whoever violates the provisions of this Section shall be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned, with or without hard labor, for not more than five years, or both.

D. In addition to the above penalties, any hunting, fishing, or gear license or permit or privilege possessed by the offender may be revoked and the offender may be permanently prohibited from seeking any permit, license, or privilege.

Acts 2012, No. 809, §1.



RS 38:217 - Drainage of water into public road prohibited

§217. Drainage of water into public road prohibited

No owner or user of water from artesian wells or other artificial sources of water supply shall allow water to flow or drain on any public road or highway.

Whoever violates this Section shall be fined not less than five dollars nor more than twenty-five dollars or imprisoned for not less than five days nor more than thirty days.



RS 38:218 - Diversion of natural drain prohibited

§218. Diversion of natural drain prohibited

A. No person diverting or impeding the course of water from a natural drain shall fail to return the water to its natural course before it leaves his estate without any undue retardation of the flow of water outside of his enclosure thereby injuring an adjacent estate.

B. Upon request of the Department of Transportation and Development, the Coastal Protection and Restoration Authority, or the Coastal Protection and Restoration Authority Board, if the area is located within the coastal area, as defined in R.S. 49:214.2, and involves integrated coastal protection, as defined in R.S. 49:214.2, the state police shall issue a citation to any person who is in violation of this Section. Every person who is convicted of a violation of this Section shall be fined not less than twenty-five dollars nor more than one hundred dollars or imprisoned for not less than ten days nor more than thirty days, or both.

C. Every fine imposed pursuant to the provisions of this Section shall be collected by the court and forwarded to the state treasurer for deposit in the state treasury.

Acts 2010, No. 233, §1; Acts 2012, No. 601, §1, eff. June 7, 2012; Acts 2016, No. 430, §4.



RS 38:219 - Obstruction of drainage channels prohibited

§219. Obstruction of drainage channels prohibited

No person shall:

(1) Obstruct drainage channels by bridging them except in accordance with plans, specifications and instructions prescribed by the levee or drainage district;

(2) Construct dams, locks, or gates in drainage channels;

(3) Extend fences of wire or any other material across drainage channels;

(4) Establish fording places, water places or approaches for stock across drainage channels;

(5) Anchor rafts, crafts, fish traps, fish cars, and other obstacles in the channel;

(6) Drain into channels by natural or artificial inlets except under regulations prescribed by the district;

(7) Float timber in the channels;

(8) Use the channels for transportation or navigation except under authority of and agreement with the levee or drainage districts;

(9) In any manner obstruct drainage channels or violate any of the rules or regulations adopted and promulgated by the levee or drainage districts for preserving and maintaining the efficiency of the drainage channels in their districts.

Whoever violates this Section shall be fined not less than twenty-five dollars nor more than five hundred dollars or imprisoned for not less than thirty days nor more than sixty days, or both.



RS 38:220 - Interference with drainage of roads parallel or contiguous to public levees

§220. Interference with drainage of roads parallel or contiguous to public levees

No proprietor, owner, lessee, or possessor of lands abutting upon any public road parallel or contiguous to any public levee shall in any manner close or place any obstruction in the drains or ditches, whether on private property or on the public road or levee adjacent to the road which will in any manner interfere with the effective, thorough, and continuous drainage of the public road or levee.

Whoever violates this Section shall be fined or imprisoned, or both, at the discretion of the court.



RS 38:221 - Rice-flumes, dahls, or pipes in public levees prohibited

§221. Rice-flumes, dahls, or pipes in public levees prohibited

A. No person shall place in, through, or under any public levee any rice-flume, dahl, pipe, or other conduit or, after due notification by the levee board or governing authority of the parish, shall fail to remove from the public levee any rice-flume, dahl, pipe, or other conduit that may at such date exist.

B. Whoever violates this Section shall be fined not more than five hundred dollars or imprisoned for not more than sixty days, or both.

C. For each conviction under this Section the district attorney prosecuting shall receive a fee of fifteen dollars.

D. The provisions of this Section shall not be applicable to levees on the Mississippi River not embraced within the limits of the Fifth Louisiana, the Atchafalaya Basin, the Lafourche Basin, the Grand Prairie, the Buras, and the Orleans Levee Districts.

E. The provisions of this Section shall not apply to pipes or other conduits placed through or under the public levees in New Orleans, or in municipalities or parishes when and where needed for the purpose of sewerage, gas, or for furnishing gas or electricity for the use of the cities, municipalities, or parishes and their inhabitants.

F. The laying of such pipes through or under the public levees in cities, municipalities, or parishes shall be with the consent and approval of the levee board, the Department of Transportation and Development, for levees in the coastal area as defined in R.S. 49:214.2, the Coastal Protection and Restoration Authority, and the governing authorities of the cities, municipalities, or parishes and under the supervision of the Department of Transportation and Development, or the Coastal Protection and Restoration Authority.

G. This Section shall not apply to locks connecting navigation canals with the Mississippi River.

Acts 2010, No. 734, §3; Acts 2016, No. 430, §4.



RS 38:222 - Regulations for operation of siphons through levees

§222. Regulations for operation of siphons through levees

Any authority granted under the provisions of R.S. 38:221 to operate a siphon over the public levees shall be subject to the following regulations:

1. The location of all siphons shall be at right angles to the axis of the public levee.

2. The levee shall at no place nor in any manner be cut into nor disturbed to fit the placing of any siphon or siphons. This siphon shall be made either to span the levee or in a practicable manner to conform to the prescribed section of the levee.

3. The intake and discharge ends of all siphons shall be located at distances not less than thirty feet on the river side nor sixty feet on the land side from the base of the levee.

4. Both the intake and discharge ends of all siphons shall be so protected as to guard against any local excavation or washout.

5. In the operation of siphons for irrigation or other purposes, no area within one hundred and fifty feet of the base of any public levee on the land side shall at any time be flooded.

6. All areas subject to flooding by siphons or otherwise, shall be provided, by the owners or operators, with low level ditches, located at suitable distances apart to at all times care for the proper drainage of the public levees and highways.

7. No siphon shall be placed over the levees included within the provisions of R.S. 38:221 until permission has been obtained from the board of commissioners of the levee district having jurisdiction over the levees.



RS 38:223 - Irrigating or flooding land near base of levee prohibited

§223. Irrigating or flooding land near base of levee prohibited

No person shall in any manner cover with water for any purpose, on the land side of any public levee or levees, any land situated upon the Mississippi River within a distance of one hundred and fifty feet from the base of any public levee.

All siphons placed over public levees upon lands bordering on the Mississippi River shall be constructed to conform to the shape of the pre-existing levee and shall be made of such length and laid in such manner as to deposit their water at a distance of not less than twenty-seven feet from the base of the public levee so crossed. No public levee shall be cut or otherwise altered for the purpose of admitting the passage or of conforming to the shape of any siphon crossing the levee.

Whoever violates this Section shall be fined not more than one hundred dollars or imprisoned for not more than thirty days or both.



RS 38:224 - Removal of siphons improperly constructed

§224. Removal of siphons improperly constructed

The authorities charged with the care and preservation of the public levees shall compel the removal of all existing siphons constructed or laid otherwise than in accordance with the provisions of this Section and the restoration of the levees, wherever cut or altered for the insertion or passage of siphons to the shape and condition prior to insertion or passage.

No person shall refuse to remove any illegally laid or shaped siphon or to allow its removal by the direction of any competent authority.

Whoever violates this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.



RS 38:225 - Obstructions on levees, waterways, and rights-of-way therefor; removal at expense of person responsible; destroying markers prohibited

§225. Obstructions on levees, waterways, and rights-of-way therefor; removal at expense of person responsible; destroying markers prohibited

A. No person shall:

(1)(a) Except as provided by Item (b)(i) of this Paragraph, place or cause to be placed upon or within fifteen feet of any part of the levees fronting any waterway subject to the control or surveillance of police juries, levee boards, municipal corporations, or other authorized boards or departments, any object, material, or matter of any kind or character which obstructs or interferes with the safety of the levees or is an obstacle to the inspection, construction, maintenance, or repair of any levee; or place or cause to be placed any object, structure, material, or matter of any kind or character upon any part of any land which the state or any agency or subdivision thereof may own or acquire by deed, lease, servitude, charge, or otherwise, and through its authorized representative, may donate, grant, or otherwise convey to the United States rights-of-way, easements, or other servitudes for the construction, improvement, or maintenance of any flood-control structures or natural or other waterway, which may obstruct or interfere with the improvement or maintenance of such waterway or use of the land for flood-control purposes.

(b)(i) Place or cause to be placed upon or within six feet of any part of a levee fronting the 17th Street, Orleans Avenue, or London Avenue outfall drainage canals located in Orleans Parish that is not used for commercial navigation, and is subject to the control or surveillance of police juries, levee boards, municipal corporations, or other authorized boards or departments, any object, material, or matter of any kind or character which obstructs or interferes with the safety of the levees, or is an obstacle to the inspection, construction, maintenance, or repair of any levee; or place or cause to be placed any object, structure, material, or matter of any kind or character upon any part of any land which the state or any agency or subdivision thereof may own or acquire by deed, lease, servitude, charge, or otherwise, and through its authorized representative, may donate, grant, or otherwise convey to the United States rights-of-way, easements, or other servitudes for the construction, improvement, or maintenance of any flood-control structures, or natural or other waterway, which may obstruct or interfere with the improvement or maintenance of such waterway, or use of the land for flood-control purposes.

(ii) Item (i) of this Subparagraph shall not be applied if the federal government, including but not limited to the United States Army Corps of Engineers or the Federal Emergency Management Agency, requires, by law or regulation, the prohibition in Item (i) of this Subparagraph to be greater than six feet. In that event, the prohibition in Subparagraph (1)(a) of this Subsection shall apply to any part of a levee fronting the 17th Street, Orleans Avenue, or London Avenue outfall drainage canals located in Orleans Parish.

(c) None of the provisions of this Paragraph shall apply to any structures or objects placed upon the land needed for flood control or waterway improvement or maintenance by the owner thereof, or by his lessee or licensee, or by any person, firm, or corporation with approval of the United States Army Corps of Engineers and the levee board or other necessary governmental authority, except that no new objects, works, or structures shall be placed upon riparian land burdened with the levee servitude and on which a flood control levee or flood control structure is located, without first obtaining a permit or letter of no objection from the levee district in which the land is located or from the appropriate governing authority where no levee district exists.

(2)(a)(i) Tie or moor logs, rafts, boats, watercraft, or floating objects of any description to the levees, or, when the water is against the levees, tie or moor any floating objects to mooring posts, revetments, trees, or other objects within one hundred eighty feet from the crown of any federally authorized and funded levees or levees designated by the Coastal Protection and Restoration Authority or the Department of Transportation and Development;

(ii) When the water is against the levees, drive or push any logs, rafts, boats, watercraft, or floating objects of any description onto or against any levees;

(b) Nothing herein shall prohibit the mooring or berthing of floating vessels at such locations as have been permitted for this purpose by the United States Coast Guard Captain of the Port, United States Army Corps of Engineers, the Louisiana Department of Transportation and Development, the jurisdictional levee district or flood protection authority, the Coastal Protection and Restoration Authority, or any other permitting authority;

(3) Portage boats, water-craft, logs, driftwood or other floating objects over the levees or dykes anywhere, under any circumstances, during the time the water is against the levees, or at any other time except at ramps or properly prepared crossings, under permits issued by the levee district for the purpose in cases where the objects are very heavy;

(4) Ply the river or other leveed waterways with any power driven vessels, during flood stages at speeds inimical to the safety and integrity of the levee system or greater than necessary for steerage purposes and "slow bell" progress;

(5) Use explosives to produce heavy detonations in exploring for so called salt domes or for any other purpose, within two miles of the levees or the banks of the rivers or leveed waterways during the time the water is actually against the levees or approaching more than bank full stage or, within one-half mile thereof during low water stages;

(6) Drill, drive, jet, or otherwise sink oil, gas, or deep water wells within two hundred fifty feet of the levees;

(7) Excavate wells, pumps, reservoirs, fish ponds, drainage canals or ditches, other than small seepage ditches, borrow pits, or pits for cesspools or privies, or for any other purpose, nearer the levee than thirty feet from its riverside toe and one hundred feet from its land side toe;

(8) Scrape or wear away the surface of the levee or its surfacing of sod by tobogganing, dip-netting, or any other form of abuse; or

(9) Break off, disturb, remove, or destroy engineers' or surveyors' marker stakes, reference points or bench marks placed on or near the levees.

(10) Drive or otherwise sink piles within two hundred fifty feet of the levee unless he has first received a permit or a letter of no objection from the levee district.

B. If after forty-eight hours' notice by any district commissioner, levee inspector, or authorized representative of the state, agency or subdivision thereof, the object or objects, structures or other obstructions have not been removed, said objects can be removed or the menace abated and any damage repaired by the state, its agency or subdivision at interest at the expense of the owner, agent or person responsible therefor. The objects, structures or other obstructions may be attached and may be removed from said levee or land at the risk and expense of the owners or persons responsible therefor to remove the menace to said levee or the obstacle to the improvement or maintenance of such waterway.

C. This Section shall not apply to movable property placed upon the wharves and landings in New Orleans or in any other legally constituted port areas.

D. Whoever violates this Section shall be subject to the following penalties:

(1) Not more than one hundred dollars for each violation or, in the case of willful and wanton violations, imprisonment for not more than six months, or both.

(2)(a) Within the parishes of Jefferson and Orleans, a civil fine of not more than ten thousand dollars for each violation or, in the case of willful and wanton violations, imprisonment for not more than six months, or both. Second and any subsequent violations shall be subject to a civil fine of up to twenty thousand dollars for each violation or, in the case of willful and wanton violations, imprisonment for not more than six months, or both.

(b) The provisions of this Paragraph shall remain in effect until such time as the Coastal Protection and Restoration Authority promulgates regulations that will provide levee districts, within the coastal area, as defined in R.S. 49:214.2, with the authority to enforce the necessary prohibitions related to Subparagraph (2)(a) of this Section as determined or approved by the Coastal Protection and Restoration Authority.

E. The governing authority that has jurisdiction of a levee, may bring a civil action for damages and/or injunctive relief, including but not limited to the issuance of a mandatory injunction. In any suit for the issuance of an injunction, proof of irreparable harm shall not be necessary.

F. Nothing in this Section shall interfere with the ability of the Coastal Protection and Restoration Authority or the Coastal Protection and Restoration Authority Board to carry out its responsibilities as the local sponsor for all flood control projects, in its jurisdiction, pursuant to R.S. 49:214.1(F).

Amended by Acts 1966, No. 244, §1; Acts 1997, No. 1456, §1; Acts 2011, No. 371, §1; Acts 2015, No. 287, §1; Acts 2016, No. 430, §4.



RS 38:226 - Permits for levee crossings

§226. Permits for levee crossings

If an appointed board or commission having jurisdiction over levees receives letters of no objection from the United States Army Corps of Engineers and the Department of Transportation and Development, office of engineering, or, for levees in the coastal area as defined in R.S. 49:214.2, the Coastal Protection and Restoration Authority, in response to a request to the board or commission for a permit or letter of no objection to a levee crossing or a request to renew or transfer an existing permit, it shall be incumbent upon and a ministerial duty of the executive or administrative officer to issue the requested permit or letter of no objection to the crossing, subject to any conditions or stipulations contained in the letters received from the United States Army Corps of Engineers and the Department of Transportation and Development, office of engineering, or for levees in the coastal area as defined in R.S. 49:214.2, the Coastal Protection and Restoration Authority. The board or commission may impose customary fees, bonds, and other general stipulations. The executive or administrative officer shall enforce such permits for levee crossings only to the extent of the conditions and stipulations contained in the permit or letter of no objection.

Acts 2003, No. 462, §1, eff. July 1, 2003; Acts 2010, No. 734, §3; Acts 2012, No. 604, §8; Acts 2012, No. 753, §5; Acts 2016, No. 430, §4.



RS 38:241 - Repealed by Acts 2009, No. 523, §7, eff. July 10, 2009.

CHAPTER 3-A. HURRICANE FLOOD PROTECTION, CONSTRUCTION,

AND DEVELOPMENT

§241. Repealed by Acts 2009, No. 523, §7, eff. July 10, 2009.



RS 38:242 - Repealed by Acts 2009, No. 523, §7, eff. July 10, 2009.

§242. Repealed by Acts 2009, No. 523, §7, eff. July 10, 2009.



RS 38:243 - Repealed by Acts 2007, No. 33, §3, eff. June 18, 2007.

§243. Repealed by Acts 2007, No. 33, §3, eff. June 18, 2007.



RS 38:244 - Repealed by Acts 2009, No. 523, §7, eff. July 10, 2009.

§244. Repealed by Acts 2009, No. 523, §7, eff. July 10, 2009.



RS 38:245 - Repealed by Acts 2009, No. 523, §7, eff. July 10, 2009.

§245. Repealed by Acts 2009, No. 523, §7, eff. July 10, 2009.



RS 38:246 - Repealed by Acts 2009, No. 523, §7, eff. July 10, 2009.

§246. Repealed by Acts 2009, No. 523, §7, eff. July 10, 2009.



RS 38:247 - Repealed by Acts 2009, No. 523, §7, eff. July 10, 2009.

§247. Repealed by Acts 2009, No. 523, §7, eff. July 10, 2009.



RS 38:248 - Repealed by Acts 2009, No. 523, §7, eff. July 10, 2009.

§248. Repealed by Acts 2009, No. 523, §7, eff. July 10, 2009.



RS 38:249 - Repealed by Acts 2009, No. 523, §7, eff. July 10, 2009.

§249. Repealed by Acts 2009, No. 523, §7, eff. July 10, 2009.



RS 38:251 - Repealed by Acts 2009, No. 523, §7, eff. July 10, 2009.

§251. Repealed by Acts 2009, No. 523, §7, eff. July 10, 2009.



RS 38:281 - Definitions

CHAPTER 4. LEVEE DISTRICTS

PART I. DEFINITIONS

§281. Definitions

As used in this Chapter, unless the context clearly indicates otherwise, the following terms shall have the meanings ascribed to them as follows:

(1) "Batture" shall have the same meaning as that term was defined by the courts of this state as of the effective date of the Constitution of Louisiana.

(2) "Board of commissioners" means a group of persons appointed under the provisions of law to exercise certain authorities over and have oversight and control of a levee district or levee and drainage district.

(3) "Fair market value" means the value of the lands or improvements actually taken, used, damaged, or destroyed for levees or levee drainage purposes as determined in accordance with the uniform criteria for determining fair market value as defined in R.S. 47:2321 et seq. Pursuant to Article 1, Section 4(G) and Article VI, Section 42(A) of the Constitution of Louisiana, such determination of fair market value shall not exceed the compensation required by the Fifth Amendment of the Constitution of the United States of America unless an exception as provided in Article I, Section 4(G) of the Constitution of Louisiana is applicable.

(4) "Full extent of the loss" shall not be construed to include payment for uses which are remote, speculative, or contrary to law; uses for which the property is still suitable; or elements of property ownership which are not actually taken, used, damaged, or destroyed for levees or drainage purposes. Further, pursuant to Article I, Section 4(G) and Article VI, Section 42(A) of the Constitution of Louisiana, payment for the full extent of the loss shall not exceed fair market value and shall not exceed the compensation required by the Fifth Amendment of the Constitution of the United States of America unless an exception as provided in Article I, Section 4(G) of the Constitution of Louisiana is applicable.

(5) "Levee commissioner" means a member of a board of commissioners of a levee board or a levee and drainage board.

(6) "Levee district" means a political subdivision of this state organized for the purpose and charged with the duty of constructing and maintaining levees, and all other things incidental thereto within its territorial limits.

(7) "Levee and drainage district" means a political subdivision of this state organized for the purpose and charged with the duty of constructing and maintaining levees, drainage, and all other things incidental thereto within its territorial limits.

(8) "Meeting" means a duly called meeting of the membership of a board when payment of per diem is authorized and such meeting is called for the express purpose of discussing activities or plans pertinent to the functions of the levee board itself.

(9) "Orleans Levee District" shall mean the levee district and political subdivision of the state which is referred to as the "Orleans Levee District", the "Board of Commissioners of the Orleans Levee District", or the "Orleans Levee Board".

(10) "Temporary servitude" means the taking of lands for a limited time period where the lands are returned to the owner without substantial damage or destruction but shall not include barrow areas.

Acts 1985, No. 785, §1, eff. July 22, 1985; Acts 2006, No. 567, §1, eff. Oct. 30, 2006; Acts 2007, No. 133, §1, eff. June 25, 2007.



RS 38:291 - Naming; limits of districts; composition of boards

PART II. DISTRICTS

§291. Naming; limits of districts; composition of boards

A. Atchafalaya Basin Levee District. (1) On July 1, 1997, and continuing thereafter, the parishes and parts of parishes, except St. Mary Parish, south of Old River, and between the Mississippi River and Lafourche Bayou on the east, and a line drawn along the north boundary of St. Martin Parish from the Atchafalaya River on the east to Bayou Teche on the west, thence down Bayou Teche to the Atchafalaya River, and thence down the Atchafalaya River to its mouth, and also excepting all the property within the parish of Lafourche and Terrebonne and within the present corporate limits of the municipality of New Iberia, namely: the parishes of Pointe Coupee, West Baton Rouge, and parts of the parishes of Iberville, Ascension, Assumption, St. Martin, and Iberia, with the additional following territory: a strip of land in St. Landry Parish lying between Bayou Courtableau on the northeast, and the Atchafalaya River on the east, the parish line of St. Martin on the south, and Bayou Teche on the west, shall be embraced in the limits of a levee district to be known as the Atchafalaya Basin Levee District. These lands and all property thereon situated, not exempt from taxation, shall be subject to the provisions of this Chapter.

(2) In accordance with the provisions of R.S. 38:304 the governor shall appoint thirteen persons to serve as levee commissioners as follows:

(a) One member appointed from Ascension Parish.

(b) One member appointed from Assumption Parish.

(c) One member appointed from Iberia Parish.

(d) Three members appointed from Iberville Parish.

(e) Two members appointed from Pointe Coupee Parish.

(f) One member appointed from St. Landry Parish.

(g) Two members appointed from St. Martin Parish.

(h) Repealed by Acts 2007, No. 259, §2, eff. July 1, 2007.

(i) Two members appointed from West Baton Rouge Parish.

(j) Repealed by Acts 1997, No. 1407, §3, eff. July 15, 1997.

(3) In cases where only a portion of a parish lies within the district, the members appointed from that parish shall be residents and qualified voters of that portion of the parish which lies within the district, except in St. Martin and St. Landry Parishes, the members appointed shall represent the entire parish and shall not be required to be residents and qualified voters of those portions of St. Martin and St. Landry Parishes which lie within the district.

(4) All appointments to the board shall be submitted to the Senate for confirmation.

B. Bossier Levee District. (1) All alluvial lands in Bossier Parish and all lands subject to or liable to overflow from the Red River, its tributaries or outlets, south of the line dividing the north half from the south half of T20N between the Red River and the hills or uplands which border the alluvial lands on the east; being situated in Townships 15, 16, 17, 18, 19 and the south half of 20N-R11, 12, 13 and 14W; and all lands located within the watershed of Cypress Bayou lying below the elevation of 187.5 feet above MSL north of the centerline of the dam constructed on Cypress Bayou in Section 12, T19N-R13W, and Section 7, T19N-R12W; and all lands located within the watershed of Black Bayou lying below the elevation of 190.3 feet above MSL north and west of the centerline of the dam constructed on Black Bayou in Sections 11, 12 and 14, T19N-R13W; also, the alluvial lands on the left descending bank of the Red River above Loggy Bayou and within Ward 8 (1974 boundaries) of Red River Parish, which are subject to overflow from the Red River, its tributaries or outlets shall be embraced in the limits of a levee district to be known as the Bossier Levee District. These lands and all property thereon situated, not exempt from taxation, shall be subject to the provisions of this Chapter. The total area of the district is one hundred fifty-seven thousand acres, of which one hundred fifty-three thousand acres are in Bossier Parish, and four thousand acres are in Red River Parish.

(2) The governor shall appoint in accordance with the provisions of R.S. 38:304 nine persons: four persons from Ward 2 of Bossier Parish; four persons from Wards 1 and 4 of Bossier Parish; and one person, as an at-large member, from any ward within the parish to serve as levee commissioners.

C. Caddo Levee District. (1) All that portion of the alluvial lands and all lands subject to or liable to overflow in the parish of Caddo embraced and situated within the following described boundaries: All alluvial lands and all lands subject to or liable to overflow from the waters of Red River or its tributaries or its outlets on the west side of Red River south of the Arkansas state line, and between Red River and the Texas state line; the alluvial land and lands subject to or liable to overflow from the waters of Red River or its tributaries or its outlets situated in T17, 18, 19, 20, 21, 22, 23N-R13, 14, 15, 16W, not including lands within the historical boundaries of the city of Shreveport as they existed on July 6, 1892, and all alluvial lands and all lands subject to or liable to overflow from the waters of Red River or its tributaries or outlets on the west side of Red River in the parish of Caddo between Red River and the western boundary of said Caddo Parish situated in T15, 16, 17N-R11, 12, 13W; and all alluvial land and all lands subject or liable to overflow from the waters of Bayou Pierre or Red River, their tributaries and outlets on the west side of Bayou Pierre, south of the confluence of Wallace Bayou and Bayou Pierre, and north of T14N-R12W, situated in Sections 17, 18, 19, 20, 29, 31 and 32, T15N-R12W, DeSoto Parish, Louisiana, are incorporated into a levee district to be known as the Caddo Levee District. These lands and all property thereon situated, not exempt from taxation, shall be subject to the provisions of this Chapter.

(2) The governor shall appoint in accordance with the provisions of R.S. 38:304 seven persons to serve as levee commissioners, all of whom are residents of and qualified voters of Caddo Parish.

D. East Jefferson Levee District. (1) All the land in the parish of Jefferson lying on the east side of the Mississippi River shall constitute a levee district to be known as the East Jefferson Levee District. These lands and all property thereon situated, not exempt from taxation, shall be subject to the provisions of this Chapter.

(2) On and after January 1, 2007, the district shall be governed by the board of commissioners of the Southeast Louisiana Flood Protection Authority-East pursuant to authority granted by Article VI, Sections 38 and 38.1 of the Constitution of Louisiana and as provided in this Chapter.

(3) Repealed by Acts 2006, 1st Ex. Sess., No. 1, §4, eff. Jan. 1, 2007.

E. Fifth Louisiana Levee District. (1) All the lands in the parishes of East Carroll, Madison, Tensas, and Concordia shall be embraced in the limits of a levee district to be known as the Fifth Louisiana Levee District. These lands and all property thereon situated, not exempt from taxation, shall be subject to the provisions of this Chapter.

(2) The governor shall appoint in accordance with the provisions of R.S. 38:304 two persons for each of the parishes embraced in the levee district to serve as levee commissioners.

F. Lafourche Basin Levee District. (1) All the parishes or parts of parishes, except the parishes of Lafourche, Orleans, Jefferson, and Plaquemines, lying in a district between the Bayou Lafourche, the Mississippi River, and the Gulf of Mexico, heretofore known as the Third Levee District, and comprising a portion of the following parishes: Ascension, St. James, St. John the Baptist, St. Charles, and Assumption shall be embraced in the limits of a levee district to be known as the Lafourche Basin Levee District.

(2) In accordance with the provisions of R.S. 38:304, the governor shall appoint eleven persons from each parish or part of a parish in the district to serve as levee commissioners as follows:

(a) One member appointed from Ascension Parish.

(b) One member appointed from Assumption Parish.

(c) One member appointed from St. James Parish.

(d) One member appointed from St. John the Baptist Parish.

(e) Two members appointed from St. Charles Parish.

(f) Five members to be appointed from the district at large.

(g) Repealed by Acts 2006, 1st Ex. Sess., No. 32, §2, eff. Jan. 1, 2007.

G. Lake Borgne Basin Levee District. (1) All the territory contained within the parish of St. Bernard shall be embraced in the limits of a levee district to be known as the Lake Borgne Basin Levee District. These lands and all property thereon situated, not exempt from taxation, shall be subject to the provisions of this Chapter.

(2) On and after January 1, 2007, the district shall be governed by the board of commissioners of the Southeast Louisiana Flood Protection Authority-East pursuant to authority granted by Article VI, Sections 38 and 38.1 of the Constitution of Louisiana and as provided in this Chapter.

H. Natchitoches Levee and Drainage District. (1) All of the alluvial lands in the parish of Natchitoches on the right descending bank of Red River which are subject to overflow from the waters of Red River, Bayou Pierre, and Old River shall be embraced in the limits of a levee and drainage district to be known as the Natchitoches Levee and Drainage District. Any lands or portions of lands that have been overflowed by such waters or back waters since the year 1926 shall be deemed to be subject to overflow. All lands lying below the contour line of 135 feet above mean sea level shall be deemed subject to overflow. Any and all other lands within the parish of Natchitoches on the right descending bank of Red River subject to overflow by the Red River and its tributaries shall also be included. All of the alluvial lands in the Parish of Natchitoches on the left descending bank of Red River, which are subject to overflow from the waters of Red River or any of its tributaries or outlets. Any lands or portions of lands that have been overflowed by such waters, or backwaters, since the year 1926, shall be deemed to be subject to overflow. All lands lying below the contour line of 135 feet above mean sea level shall ipso facto be deemed subject to overflow. These lands and all property thereon situated, not exempt from taxation, shall be subject to the provisions of this Part.

(2) The governor shall appoint in accordance with the provisions of R.S. 38:304 eight persons residing within the parish of Natchitoches to serve as levee commissioners.

I. Nineteenth Louisiana Levee District. (1) All of the alluvial land subject to overflow on the left descending bank of the Red River in Grant Parish and all of the alluvial land subject to overflow along the tributaries of the Red River in Grant Parish downstream from the mouth of Bayou Nantachie shall compose a levee district to be known as Nineteenth Louisiana Levee District. The total area of the district is sixty-seven thousand four hundred acres. These lands and all property thereon situated, not exempt from taxation, shall be subject to the provisions of this Chapter.

(2) The governor shall appoint in accordance with the provisions of R.S. 38:304 three persons to serve as levee commissioners.

J. North Bossier Levee and Drainage District. (1) All that portion of the alluvial lands in the parish of Bossier embraced and situated within the following described boundaries: All alluvial lands and all lands subject to or liable to overflow from the waters of Red River or its tributaries or outlets, bounded on the north by the Arkansas and Louisiana state line, on the east by the hills or uplands, on the south by the southern boundary line of section 9, 10, 11, and 12 of T22N-R14W, and on the west by Red River, being all the lands of T23N-R14W within the parish of Bossier, and all those portions of T23N-R13W, of T22N-R13W and T22N-R14W, north of the section line bounding sections 9, 10, 11 and 12 as before mentioned, in the parish of Bossier, subject to the overflow from Red River or its tributaries, containing twenty-one thousand one hundred and fifty three acres more or less, are incorporated into a levee and drainage district, to be known as the North Bossier Levee and Drainage District. These lands and all property thereon situated shall be subject to the provisions of this Chapter.

(2) The district shall be governed by a board of three commissioners appointed by the governor in accordance with the provisions of R.S. 38:304.

(3) Any books, records, documents, funds, movable or immovable property, lands, rights-of-way, servitudes or other assets, whether real or personal, tangible or intangible, which are owned or held by the former North Bossier Levee District on August 15, 2009 are hereby granted, conveyed, transferred, and to be delivered no later than August 30, 2009 to the North Bossier Levee and Drainage District for the use and benefit of the new levee and drainage district, without the necessity of any other act or instrument of grant, conveyance, transfer, or delivery.

K. Orleans Levee District. (1) The Orleans Levee District as it exists on the date that it complies with R.S. 38:330.8(B)(4) is reorganized as provided by this Paragraph and as provided by Paragraph (X)(1) of this Section. The portion of the parish of Orleans on the east side of the Mississippi River is formed into a political subdivision and public levee district, to be known as the Orleans Levee District. These lands and all property thereon situated, not exempt from taxation, shall be subject to the provisions of this Chapter.

(2) The district shall be governed by the board of commissioners of the Southeast Louisiana Flood Protection Authority-East pursuant to authority granted by Article VI, Sections 38 and 38.1 of the Constitution of Louisiana and as provided in this Chapter.

L. Pontchartrain Levee District. (1) All that part of the parish of East Baton Rouge lying south of the city of Baton Rouge, and all those parts of the parishes of Iberville, Ascension, St. James, St. John the Baptist, and St. Charles, lying east of the Mississippi River shall constitute a levee district to be known as the Pontchartrain Levee District. These lands and all property thereon situated, not exempt from taxation, shall be subject to the provisions of this Chapter.

(2) The governor shall appoint, in accordance with the provisions of R.S. 38:304, one person for each of the parishes embraced in the levee district, one person residing within the district and also one representative of the Louisville, New Orleans, and Texas Railway Company and one representative of the Illinois Central Railroad Company.

M. Red River, Atchafalaya, and Bayou Beouf Levee District. (1) The territory contained in the following boundaries shall be known as the Red River, Atchafalaya, and Bayou Beouf Levee District: Beginning at the junction of the Red and Atchafalaya Rivers in the parish of Avoyelles, on the east then following the Atchafalaya River, to the mouth of Courtableau in the parish of St. Landry, then following Bayou Courtableau and Bayou Beouf to the line of the parish of Rapides, and all territory subject to overflow contained in the parishes of Avoyelles and Rapides, as well as that included in the described limits situated in the parish of St. Landry, including particularly the following:

(a) All that portion of alluvial lands in the parish of Avoyelles embraced and situated within the following described boundaries: All the territory in Avoyelles Parish consisting of alluvial lands subject to overflow, bounded by Red River, the Atchafalaya River, Bayou des Glaizes, and the public road running from David's Ferry, on Red River, to Bayou des Glaizes, by way of Marksville, Mansura, and the Long Bridge at Bout de Bayou;

(b) All that portion of the alluvial lands in the parish of Avoyelles lying north of the Red River and situated within the following described boundaries, namely: All the territory in Avoyelles Parish, consisting of the alluvial lands subject to overflow and embraced within the following limits: beginning at Cassandria on the line between sections 44 and 50,T3N-R3E, thence down Red River to Saline Bayou; thence following the Saline Bayou, Saline Lake, and Horespan Creek to Line between sections 17 and 18, T4N, R3E; thence south to the Point Maigre Hills and following the east edge of the hills to point of beginning;

(c) All the area in the parish of Rapides lying between Red River, Bayou Rapides, and Bayou Jean de Jean, and also there shall be included within the Red River, Atchafalaya, and Bayou Beouf Levee District all of the property included within the corporate limits of the town of Pineville, Rapides Parish, Louisiana, whether the same is actually subject to overflow or not;

(d) All the alluvial land now subject to overflow, or that has been overflowed, directly or indirectly, by the waters of the Red River in any year since 1865 on the left descending bank of Red River situated in the parish of Rapides, having for its northern boundary the southern boundary of Grant Parish and for its southern or lower boundary, the hills opposite the left bank of Bayou Rigolette, and following the hills to the upper side of the St. Louis Iron Mountain and Southern Railway right of way and following the right of way to Red River.

(e) There shall be excluded from the limits of the levee district the following: All that portion of St. Landry Parish lying west of the Atchafalaya River main levee and east of the west guide levee of the West Atchafalaya Floodway as now established extending from Avoyelles Parish line on the north to Bayou Courtableau on the south, with the exception of rights of way and other property belonging to railroads, pipelines, common carriers, or other public utilities. These lands and all property thereon situated, not exempt from taxation, shall be subject to the provisions of this Chapter.

(2) The governor shall appoint in accordance with the provisions of R.S. 38:304 one person from each of the parishes embraced by the district to serve as levee commissioners.

N. Red River Levee and Drainage District. (1) The alluvial land subject to overflow from the Red River, its tributaries and outlets, and on the right descending bank of the Red River within the parishes of DeSoto and Red River, and constituting a part of the Bayou Pierre Basin, except that portion of DeSoto Parish north of the south line of Tl5N, and the alluvial lands on the left descending bank of the Red River below Loggy Bayou and within Wards 1, 7 and 8 (1974 boundaries) of Red River Parish, which are subject to overflow from the Red River, its tributaries or outlets shall be embraced within the limits of a levee and drainage district to be known as the Red River Levee and Drainage District. The total area of the district is one hundred thirty-one thousand one hundred acres, of which twenty-two thousand one hundred acres are on the left descending bank, and one hundred nine thousand acres are on the right descending bank. These lands and all property thereon situated, not exempt from taxation, shall be subject to the provisions of this Chapter.

(2) The governor shall appoint in accordance with the provisions of R.S. 38:304 five persons, three residing within the district on the west bank of the Red River and one residing within the district on the east bank of the Red River and within the territory comprising the former Coushatta-Red River Levee District and one residing within the district on the east bank of the Red River and within that portion of the territory formerly a part of the Nineteenth Louisiana Levee and Drainage District, which territories are now included in the Red River Levee and Drainage District, to serve as levee commissioners.

O. Repealed by Acts 1997, No. 1116, §2.

P. South Lafourche Levee District. (1) That portion of the parish of Lafourche bounded on the south by the southern boundary of the state of Louisiana and bounded on the north by the south bank of the Intracoastal Canal shall be embraced within the limits of a levee district to be known as the South Lafourche Levee District. These lands and all property thereon situated, not exempt from taxation, shall be subject to the provisions of this Chapter.

(2) Following January 12, 2004, the governor shall appoint, subject to Senate confirmation, a board of commissioners consisting of nine persons from the district selected as follows:

(a) Three members nominated by the member of the Senate representing Senate District Twenty.

(b) Three members nominated by the member of the House of Representatives representing House District Fifty-four.

(c) The president of Lafourche Parish shall submit three nominations, subject to ratification by the governing authority of Lafourche Parish, and the governor shall appoint one member from the list.

(d) The mayor of the town of Golden Meadow shall submit three nominations, subject to ratification by the governing authority of Golden Meadow, and the governor shall appoint one member from the list.

(e) The board of commissioners of the Greater Lafourche Port Commission shall submit three nominations, each selected by a majority vote of the board of commissioners, and the governor shall appoint one member from the list.

(f) In the event nine commissioners are not appointed within sixty days of the beginning of the term or a vacancy pursuant to the foregoing, then another list of nominations selected by a majority of the members of the legislature representing the district shall be submitted, and the governor shall appoint the remaining required commissioner from the list to bring the total number of commissioners to nine.

(3) All lands, rights-of-way, servitudes, and revenues therefrom which are located within the South Lafourche Levee District and which are owned or held by the Atchafalaya Basin Levee District on August 15, 1997 are hereby granted, conveyed, transferred, and delivered to the South Lafourche Levee District without the necessity of any other act or instrument of grant, conveyance, transfer, or delivery. For the purpose of providing evidence of the grant, conveyance, transfer, and delivery effected by this Paragraph, the Atchafalaya Basin Levee District shall execute an act setting forth the grant, conveyance, transfer, and delivery of those lands, rights-of-way, servitudes, and revenues therefrom to the South Lafourche Levee District. That act shall be executed no later than the thirtieth day after August 15, 1997.

(4) On and after January 12, 2004, a vacancy created whether by reason of death, resignation, expiration of term, or any other cause of a member of the board of commissioners shall be filled in the same manner as provided in Paragraph (2) of this Subsection.

Q. Tensas Basin Levee District. (1) The parishes of Morehouse, West Carroll, Richland, Franklin, Catahoula, LaSalle, and all that portion of the parishes of Ouachita and Caldwell east of the Ouachita River, and that portion of the parish of Caldwell, west of the Ouachita River, and within the corporate limits of the town of Columbia, as shown by the survey and plat of the corporate limits of record on page 292, in conveyance book 30, of the records of Caldwell Parish, and that portion of the parishes of Ouachita and Caldwell west of the Ouachita River described as follows:

"Beginning at a point on the west bank of the Ouachita River in section 39, T18N-R3E Ouachita Parish, Louisiana; the point being located where the center line of the Arkansas Road extended in an easterly direction intersects the west top bank of the Ouachita River; thence north 76 degrees 1' west a distance of 147.0 feet; thence north 32 degrees 6' west a distance of 2125.3 feet; thence south 61 degrees 32' west a distance of 2240 feet; more or less to the intersection of Arkansas Road and the center line of the Victory Gravel Company's railroad right of way; thence south along the center line of the right of way to its intersection with the Monroe-Ruston Federal Aid Highway No. 80; thence along the Federal Aid Highway No. 80 a distance of 6,000 feet, more or less to the center of section 28, T18N-R3E; thence south along the eastern boundary of the southwest quarter of section 28 and the west half of section 33 to the southeast corner of the west half of section 33, T18N-R3E; thence south along the eastern boundary of the west half of section 4, T17N-R3E, to the southeast corner of the west half of said section 4; thence south along the eastern boundary of the northeast quarter of the northwest quarter section 9, T17N-R3E, to the southeast corner of said quarter section; thence south along the eastern boundary of the southeast quarter of the northwest quarter of section 9 a distance of 77.1 feet to the center line of the proposed West Monroe south levee; thence south eighty-three degrees 6' east along center line of proposed levee a distance of 3901.7 feet to the center line of Louisiana State Highway No. 200; thence north and northeast along Highway No. 200 to its intersection with the west high bank of Black Bayou; thence, meandering along the west bank of Black Bayou, and in a southeasterly direction to a point on the west line of the northeast quarter of the southeast quarter of section 3, T17N-R3E; thence south and along the west line of the northeast quarter of the southeast quarter of section 3, T17N-R3E; and south along the west line of the southeast quarter of the southeast quarter of section 3, T17N-R3E, to the north line of section 10, T17N-R3E; thence south along the eastern boundary of the northwest quarter of the northeast quarter of section 10, T17N-R3E to the southeast corner of the said quarter section; thence south along the eastern boundary of the southwest quarter of the northeast quarter of section 10, a distance of 29.9 feet to the center line of the proposed West Monroe south levee; thence north 50 degrees 22' east a distance of 1658.6 feet; thence north 57 degrees 5' east a distance of 743.83 feet; thence north 33 degrees 9' east a distance of 680.74 feet; thence north 53 degrees 59' east a distance of 819.84 feet; thence north 19 degrees 9' east a distance of 813.04 feet; thence north 52 degrees 54' east a distance of 1004.03 feet; thence north 42 degrees 55' east a distance of 1085.94 feet; thence south 80 degrees 53' east a distance of 2184.23 feet; thence south 49 degrees 11' east a distance of 559.61 feet; thence south 75 degrees 33' east, a distance of 2340 feet; more or less, to the west bank of the Ouachita River; thence northerly along the west bank of the Ouachita River to the point of beginning, and that portion of section 54, T17N-R3E lying west of the north half of section 16, and the southwest quarter of the southwest quarter and the south half of the northwest quarter of the southwest quarter of section 9 and having a width of 660 feet; the east half of the southeast quarter of the northwest quarter, the northeast quarter of the northeast quarter of the southwest quarter, the south half of the northwest quarter of the southwest quarter, the south half of the southwest quarter, the southeast quarter, and that portion of the south half of the northeast quarter south of the present levee in section 9, T17N-R3E; that portion of the south half of the northwest quarter south of the present levee, that portion of the southwest quarter of the northeast quarter south of the present levee, the southwest quarter, the west half of the southeast quarter, and the west half of the southeast quarter of the southeast quarter of section 10, T17N-R3E; the northwest quarter of the northeast quarter of the northeast quarter, the northwest quarter of the northeast quarter, the north half of the northwest quarter, the southwest quarter of the northwest quarter, the north half of southeast quarter of northwest quarter, the north half of northwest quarter of the southwest quarter in section 15 T17N-R3E; the north half and north half of south half of section 16, T17N-R3E; north half of the southeast quarter, and southeast quarter of the southeast quarter; and Lots 3 and 4 in section 14; Lots 3, 4, 5, 6, and 7, and the southwest quarter of the southwest quarter of section 13; the north half of the northeast quarter of section 23; and the northwest quarter of section 24; the northeast quarter of the southwest quarter; and Lots 2, 3, 5 and 6 of section 24, T14N-R3E, north half of northwest quarter of section 23, and south half of southwest quarter of section 14, T14N-R3E, Louisiana meridian, containing 159 acres; less and except that certain 125 acres of land sold by mortgagor to Monroe Jarrell, in deed dated June 5, 1920, and recorded in Conveyance Book Z, page 442, records of Caldwell Parish, Louisiana, containing 34 acres, more or less; southwest quarter of southeast quarter, section 14, T14N-R3E, east half of southeast quarter, section 23; west half of southwest quarter and southeast quarter of southwest quarter, section 24; Lot 1, northwest quarter of northeast quarter and southeast quarter of northeast quarter, section 25, T14N-R3E, sections 15, 16, 21, 22, 27 and 28 of T13N-R4E, Caldwell Parish, Louisiana" shall be embraced in the limits of a levee district to be known as the Tensas Basin Levee District. These lands and all property thereon situated, not exempt from taxation, shall be subject to the provisions of this Chapter. The board of commissioners of the district shall be domiciled in Rayville, Louisiana.

(2) The governor shall appoint, in accordance with the provisions of R.S. 38:304, one person from each of the parishes embraced within the district. In addition to the above commissioners, two commissioners shall be appointed from Ouachita Parish and one member at large from the district.

R. West Jefferson Levee District. (1) The West Jefferson Levee District as it existed on January 1, 2007, is reorganized as provided by this Paragraph and as provided by Paragraph (Y)(1) of this Section. All lands in the parish of Jefferson lying north of Latitude 29° 47' 00" N and on the west side of the Mississippi River, except that area of land contained in the Lafitte Area Independent Levee District, shall constitute a levee district to be known as the West Jefferson Levee District. These lands and all property thereon situated, not exempt from taxation, shall be subject to the provisions of this Chapter.

(2) On and after January 1, 2007, the district shall be governed by the board of commissioners of the Southeast Louisiana Flood Protection Authority-West Bank pursuant to authority granted by Article VI, Sections 38 and 38.1 of the Constitution of Louisiana and as provided in this Chapter.

S. Grand Isle Independent Levee District. (1) All the land in the parish of Jefferson lying south of Latitude 29° 17' 52" N on the west side of the Mississippi River shall constitute a levee district to be known as the Grand Isle Independent Levee District. These lands and all the property thereon situated, not exempt from taxation, shall be subject to the provisions of this Chapter. The board of commissioners of the district shall be domiciled in Grand Isle, Louisiana.

(2) The governor shall appoint, in accordance with the provisions of R.S. 38:304, subject to Senate confirmation, three persons to serve as levee commissioners.

T. North Lafourche Conservation, Levee and Drainage District. (1) That portion of the parish of Lafourche lying north of the northern bank of the Intracoastal Canal shall be embraced within the limits of a levee district to be known as the North Lafourche Conservation, Levee and Drainage District. These lands, and all property thereon situated, not exempt from taxation, shall be subject to the provisions of this Chapter.

NOTE: Subparagraph (T)(2)(a)(intro. para.) and Item (i) eff. until Jan. 10, 2016. See Acts 2015, No. 68, §2.

(2)(a) The governor shall appoint, beginning January 12, 2004 and until such time as provided in Subparagraphs (b) and (c) of this Paragraph, subject to Senate confirmation, a board of commissioners consisting of nine persons from the parish of Lafourche selected as follows:

(i) Each of the six state legislators representing any part of the district shall submit nominations, and the governor shall appoint one member from each such list of nominees.

(2)(a) The governor shall appoint, subject to Senate confirmation, a board of commissioners from the parish of Lafourche selected as follows:

(i) Each of the state legislators representing any part of the district shall submit nominations, and the governor shall appoint one member from each such list of nominees.

(ii) The president of Lafourche Parish shall submit three nominations, subject to ratification by the governing authority of Lafourche Parish, and the governor shall appoint one member from the list.

(iii) The mayor of Thibodaux shall submit three nominations, subject to ratification by the governing authority of Thibodaux, and the governor shall appoint one member from the list.

(iv) The mayor of Lockport shall submit three nominations, subject to ratification by the governing authority of Lockport, and the governor shall appoint one member from the list.

(b) The term of office of any commissioner appointed pursuant to Subparagraph (a) of this Paragraph shall cease when his successor is appointed and takes office.

(c) In the event all commissioners are not appointed within sixty days of the beginning of the term or the occurrence of a vacancy, then another list of nominations selected by a majority of the members of the legislature representing the district shall be submitted, and the governor shall appoint the remaining required commissioner or commissioners to provide for the total number of commissioners required by Subparagraph (a) of this Paragraph.

(d) Excluding any vacancies on the board, a majority of the appointed commissioners shall constitute a quorum for the transaction of business of the commission.

(3) All lands, rights-of-way, servitudes, and revenues therefrom which are located within the North Lafourche Conservation, Levee and Drainage District and which are owned or held by the Atchafalaya Basin Levee District on August 15, 1997 are hereby granted, conveyed, transferred, and delivered to the North Lafourche Conservation, Levee and Drainage District without the necessity of any other act or instrument of grant, conveyance, transfer, or delivery. For the purpose of proving evidence of the grant, conveyance, transfer, and delivery effected by this Paragraph, the Atchafalaya Basin Levee District shall execute an act setting forth the grant, conveyance, transfer, and delivery of those lands, rights-of-way, servitudes, and revenues therefrom to the North Lafourche Conservation, Levee and Drainage District. That act shall be executed no later than the thirtieth day after August 15, 1997.

(4) A vacancy created whether by reason of death, resignation, expiration of term, or any other cause of a member of the board of commissioners shall be filled in the same manner as provided in Paragraph (2) of this Subsection.

U. Terrebonne Levee and Conservation District. (1) On July 1, 1997, and continuing thereafter, all lands in the parish of Terrebonne shall constitute a levee district to be known as the Terrebonne Levee and Conservation District. These lands and all property thereon situated, not exempt from taxation, shall be subject to the provisions of this Chapter. The land, including mineral rights, in the possession of the Atchafalaya Basin Levee District in Terrebonne Parish, for the purposes of ownership and maintenance and operation of the Atchafalaya Basin Levee District, shall be transferred and conveyed to the Terrebonne Levee and Conservation District without the necessity of any other act or instrument of grant, transfer, conveyance, or delivery. For the purpose of proving evidence of the transfer, conveyance, and delivery effected by this Paragraph, the Atchafalaya Basin Levee District shall execute an act setting forth the transfer, conveyance, and delivery of those lands, rights-of-way, servitudes, and revenues therefrom to the Terrebonne Levee and Conservation District.

(2)(a) The initial board of commissioners shall consist of the current seven commissioners of the South Terrebonne Parish Tidewater Management and Conservation District and the seven commissioners of the North Terrebonne Parish Drainage and Conservation District. Said commissioners shall serve until the governor of the state of Louisiana takes office in the year 2000 or thereafter until their replacements have been duly appointed. The initial board of commissioners shall be the taxing authority of the district and shall distribute funds as provided in R.S. 38:329(J). All other actions shall be decided upon individually by the boards of commissioners of the South Terrebonne Parish Tidewater Management and Conservation District and the North Terrebonne Parish Drainage and Conservation District until the nine members of the board of commissioners of the Terrebonne Levee and Conservation District are appointed by the governor in the year 2000.

(b) Following the date in the year 2000 when the governor takes office, the governor shall appoint a board of commissioners consisting of nine members selected as follows:

(i) Each member of the legislative delegation serving any part of the district shall submit a list of nominations of Terrebonne Parish residents and the governor shall appoint one member from each legislator's list.

(ii) The Terrebonne Parish president, with the approval of the Terrebonne Parish Council, shall submit a list of three names of Terrebonne Parish residents residing north of the Intracoastal Canal and a list of three names of Terrebonne Parish residents residing south of the Intracoastal Canal, from each of which lists the governor shall appoint one commissioner.

(iii) The members of the Russell Redmond American Legion Post 272, Kenneth C. Boudreaux American Legion Post 380, Boquet-Breaux VFW Post 7755, Aswell Picou VFW Post 9608, and Bourg-Leblanc VFW Post 4752 may each submit one nomination from which the governor shall appoint one commissioner. In the event that nine commissioners are appointed notwithstanding the provisions of this Paragraph, then the provisions of this Paragraph shall not apply.

(c) In the event that there are not appointed nine commissioners pursuant to the foregoing, then the legislative delegation serving all or any part of the district shall submit another list of Terrebonne Parish residents from which the governor shall appoint the remaining required commissioner to bring the total number of commissioners to nine.

(d) Notwithstanding any other law to the contrary, a vacancy now or hereafter created whether by reason of death, resignation, expiration of term, or any other cause of a member of the board of commissioners shall be filled in the same manner as provided for the original appointment in Subparagraph (b) of this Paragraph.

V. St. Tammany Levee, Drainage, and Conservation District. (1) All territory contained within the parish of St. Tammany within the boundaries of the coastal zone pursuant to R.S. 49:214.24 shall be embraced in the limits of a levee district to be known as the St. Tammany Levee, Drainage, and Conservation District. These lands and all property thereon situated, not exempt from taxation, shall be subject to the provisions of this Chapter.

(2)(a) The district shall be governed by a board of commissioners. Beginning September 1, 2014, the governor shall appoint a board of commissioners consisting of nine persons from St. Tammany Parish who meet the requirements of R.S. 38:304(A) as follows:

(i) Each member of the legislative delegation representing any part of the district shall submit one nomination in writing, and the governor shall appoint four members from such nominees.

(ii) The president of St. Tammany Parish shall submit a list of three nominations in writing, subject to ratification by the Parish Council of St. Tammany, and the governor shall appoint two members from such list of nominees.

(iii) The mayor of the city of Slidell shall submit a list of three nominations in writing, and the governor shall appoint one member from such list of nominees.

(iv) The mayor of the city of Mandeville shall submit a list of three nominations in writing, and the governor shall appoint one member from such list of nominees.

(v) The mayor of the town of Madisonville shall submit a list of three nominations in writing, and the governor shall appoint one member from such list of nominees.

(b) The governor shall appoint from the nominations at least four members who are residents of the unincorporated areas of the district.

(c) All members appointed shall be subject to confirmation by the Senate.

(3)(a) On and after August 1, 2014, a vacancy created whether by reason of death, resignation, expiration of term, or any other cause of a member of the board shall be filled in the same manner as provided in Paragraph (2) of this Subsection, provided that a member appointed to fill a vacancy shall serve only for the unexpired term of his predecessor.

(b) If any official responsible for submitting a nominee fails to submit such nominees within ninety days after the occurrence of a vacancy, the governor shall appoint a person meeting the requirements of this Section.

(4)(a) Commissioners shall serve concurrently with the governor and shall serve at the pleasure of the governor.

(b) Commissioners shall be subject to term limitations as provided in R.S. 42:3.2, except that a person who is appointed to fill more than one-half of an unexpired term may serve consecutively no more than three terms in addition to such partial term.

(5) Notwithstanding any provisions of law to the contrary, no commissioner whose term is expired shall be allowed to continue to serve or to vote.

(6) The governor or the nominating entity may remove a commissioner for neglect of his duties, which shall include a violation of state law or public policy of the state.

W. Tangipahoa Levee District. (1) All territory contained within the parish of Tangipahoa within the boundaries of the coastal zone pursuant to R.S. 49:214.24 shall be embraced in the limits of a levee district to be known as the Tangipahoa Levee District. These lands and all property thereon situated, not exempt from taxation, shall be subject to the provisions of this Chapter.

(2) The district shall be governed by the board of commissioners of the Southeast Louisiana Flood Protection Authority-East.

X. Algiers Levee District. (1) The Orleans Levee District as it exists on the date that it complies with R.S. 38:330.8(B)(4) is reorganized as provided by this Paragraph and as provided by Paragraph (K)(1) of this Section. The portion of the parish of Orleans on the west side of the Mississippi River is formed into a political subdivision and levee district, to be known as the Algiers Levee District. These lands and all property thereon situated, not exempt from taxation, shall be subject to the provisions of this Chapter.

(2) The district shall be governed by the board of commissioners of the Southeast Louisiana Flood Protection Authority-West pursuant to authority granted by Article VI, Sections 38 and 38.1 of the Constitution of Louisiana and as provided in this Chapter.

(3) The district shall have such taxing authority as authorized by Article VI, Section 39(A) and (B) of the Constitution of Louisiana and other applicable provisions of law.

Y. Lafitte Area Independent Levee District. (1)(a) The West Jefferson Levee District as it existed on January 1, 2011, is reorganized as provided by this Paragraph and as provided by Paragraph (R)(1) of this Section. The Lafitte Area Independent Levee District as it existed on January 1, 2011, is reorganized as provided by this Paragraph and as provided by this Subsection shall be comprised of all of the lands in the parish of Jefferson lying north of Latitude 29° 17' 52" N and lying south of 29° 47' 00" N.

(b) These lands and all property thereon situated, not exempt from taxation, shall be subject to the provisions of this Chapter.

(2) The governor shall appoint, subject to Senate confirmation, a board of commissioners consisting of five persons who reside in that portion of Jefferson Parish located within the levee district and who meet the requirements of R.S. 38:304(A) as follows:

(a) One member shall be appointed from a list containing three nominations from the governing authority of Jean Lafitte.

(b) Four members shall be appointed at-large from a list of six nominations submitted jointly by the legislative delegation representing that portion of Jefferson Parish located within the levee district.

(c) Members shall be nominated and appointed such that there are always at least two professionals with at least ten years of experience in their respective professional disciplines on the board, one of whom shall be an engineer.

(3) A vacancy created whether by reason of death, resignation, expiration of term, or any other cause of a member of the board shall be filled in the same manner as provided in Paragraph (2) of this Subsection.

(4)(a) The members of the board initially appointed shall at their first meeting determine by lot their terms of office, which terms shall commence immediately upon their appointment and shall expire, respectively, as follows: one member in two years, two members in three years, and two members in four years, from the first day of July immediately succeeding such appointment. Thereafter all terms shall be four years.

(b) No member shall serve more than four consecutive four-year terms. However, if a person has been appointed to fill more than one-half of an unexpired term, such person shall be eligible to serve consecutively no more than three terms in addition to such partial term.

(5) The official domicile of the board of the district shall be established by the board.

(6) The district shall have such taxing authority as authorized by Article VI, Section 39(A) and (B) of the Constitution of Louisiana and other applicable provisions of law.

(7) Any books, records, documents, movable property, lands, or immovable property owned by the West Jefferson Levee District situated within the Lafitte Area Independent Levee District, that are owned by or in the possession of the West Jefferson Levee District and that are situated in or pertain to the operations in the jurisdiction of the Lafitte Area Independent Levee District shall, on June 29, 2011, become property of and shall be transferred to the Lafitte Area Independent Levee District without the necessity of any other act, instrument, or deed.

Z. St. Mary Levee District. (1) All of the lands in the parish of St. Mary shall be embraced in the limits of a levee district to be known as the St. Mary Levee District. These lands and all property thereon situated shall be subject to the provisions of this Chapter.

(2) The governor shall appoint, subject to Senate confirmation, a board of commissioners consisting of nine persons who reside in St. Mary Parish, and who meet the requirements of R.S. 38:304(A) as follows:

(a) The St. Mary Parish Council shall submit a list containing three nominations from each of the eight single member parish council districts in St. Mary Parish, from which the governor shall appoint one member to represent each such district from the list.

(b) One member shall be appointed at-large by the governor from a list of three nominations submitted jointly by the legislative delegation representing St. Mary Parish.

(3) A vacancy created whether by reason of death, resignation, expiration of term, or any other cause of a member of the board shall be filled in the same manner as provided in Paragraph (2) of this Subsection. However, members appointed to fill vacancies shall serve only for the unexpired term of their predecessors.

(4)(a) The members of the board initially appointed shall at their first meeting determine by lot their terms of office, which terms shall commence immediately upon their appointment and shall expire, respectively, as follows: three members in two years, three members in three years, and three members in four years, from the first day of July immediately succeeding such appointment.

(b) All commissioners thereafter appointed, except a commissioner appointed to fill an unexpired term, shall be appointed as provided in Paragraph (2) of this Subsection for staggered terms of four years, which shall expire on July 1 of the fourth year of the term to which he is appointed, or until his successor is appointed and takes office.

(c) Members of the commission shall be subject to term limitations in accordance with the provisions of R.S. 42:3.2. However, if a person has been appointed to fill more than one-half of an unexpired term, such person shall be eligible to serve consecutively no more than three terms in addition to such partial term.

(5) The official domicile of the board of the district shall be established by the board.

(6) Persons appointed to the board, to the extent practicable, shall reflect the population of the parish.

AA. Chenier Plain Coastal Restoration and Protection Authority.

(1) All of the lands in the parishes of Calcasieu, Cameron, and Vermilion shall be embraced in the limits of a levee district to be known as the Chenier Plain Coastal Restoration and Protection Authority. These lands and all property thereon situated, not exempt from taxation, shall be subject to the provisions of this Chapter.

(2) The governor shall appoint, subject to Senate confirmation, nine persons to serve as commissioners as follows:

(a) The police jury of Calcasieu Parish shall submit a list of six nominations, subject to ratification by the governing authority of Calcasieu Parish, and the governor shall appoint three members from the list.

(b) The police jury of Cameron Parish shall submit a list of six nominations, subject to ratification by the governing authority of Cameron Parish, and the governor shall appoint three members from the list.

(c) The police jury of Vermilion Parish shall submit a list of six nominations, subject to ratification by the governing authority of Vermilion Parish, and the governor shall appoint three members from the list.

(3) A vacancy created whether by reason of death, resignation, expiration of term, or any other cause of a member of the board of commissioners shall be filled in the same manner as provided in Paragraph (2) of this Subsection.

(4) Any person appointed a commissioner shall have resided in this state the preceding two years, reside and be a qualified voter in the parish from where nominated, and reside in the parish while serving as a member of the board.

(5) At least one member from each parish shall be either an engineer or a professional in a related field such as geotechnical, hydrological, or environmental science.

BB. Iberia Parish Levee, Hurricane, and Conservation District. (1) All of the lands in the parish of Iberia except that portion of Iberia Parish that is included in the territorial boundaries of the Atchafalaya Basin Levee District and the Squirrel Run Levee and Drainage District, shall be embraced in the limits of a levee district to be known as the Iberia Parish Levee, Hurricane, and Conservation District. These lands and all property thereon situated shall be subject to the provisions of this Chapter.

(2) The governor shall appoint, subject to Senate confirmation, a board of commissioners consisting of nine persons who reside in that portion of Iberia Parish located within the levee district and who meet the requirements of R.S. 38:304(A) as follows:

(a) Three members shall be appointed from the Iberia Parish Council.

(b) One member shall be appointed from the Twin Parishes Port Commission.

(c) One member shall be appointed from the Iberia Parish Port Commission.

(d) One member shall be appointed from each of the following municipalities within Iberia Parish:

(i) City of Jeanerette.

(ii) City of New Iberia.

(iii) Town of Delcambre.

(iv) Village of Loreauville.

(3) A vacancy created whether by reason of death, resignation, expiration of term, or any other cause of a member of the board shall be filled in the same manner as provided in Paragraph (2) of this Subsection.

(4)(a) The members of the board initially appointed shall at their first meeting determine by lot their terms of office, which terms shall commence immediately upon their appointment and shall expire, respectively, as follows: three members in two years, three members in three years, and three members in four years, from the first day of July immediately succeeding such appointment.

(b) All commissioners thereafter appointed, except a commissioner appointed to fill an unexpired term, shall be appointed as provided in Paragraph (2) of this Subsection for staggered terms of four years, which shall expire on July first of the fourth year of the term to which he is appointed, or until his successor is appointed and takes office.

(c) No member shall serve more than three consecutive four-year terms; however, if a person has been appointed to fill more than one-half of an unexpired term, such person shall be eligible to serve consecutively no more than two terms in addition to such partial term.

(5) The official domicile of the board of the district shall be established by the board.

(6) No member of the board shall receive compensation for serving as a member of the board.

(7) The district shall have such taxing authority as authorized by Article VI, Sections 39(A) and (B) of the Constitution of Louisiana and other applicable provisions of law; however, no tax election shall be called without the prior approval of the governing authority of Iberia Parish.

CC. Squirrel Run Levee and Drainage District. (1) All of the lands within a portion of the city of New Iberia and within the following described area: a certain lot or parcel of ground containing 360 acres, more or less, located in Sections 16, 56, and Patent No. 9818, Township 11 South, Range 6 East; and Sections 10, 11, and Patent No. 9818, Township 12 South, Range 6 East, Southwest Land District, situated in Iberia Parish, Louisiana; said lot or parcel of ground being bounded on the North by S.R. Golf, Inc. or assigns, Gordon Patout, or assigns, and Roy Patout or assigns; on the West by Dewey Landry, et al. or assigns, and the state of Louisiana; on the East by Perry J. Segura and Emma Lou Davant Segura, or assigns, and on the South by Darby Lane, shall be embraced in the limits of a levee district to be known as the Squirrel Run Levee and Drainage District. These lands and all property thereon situated shall be subject to the provisions of this Chapter.

(2) The mayor of the city of New Iberia shall appoint a board of commissioners consisting of five persons who reside in that portion of the city of New Iberia located within the levee district, who meet the requirements of R.S. 38:304(A), and who are nominated by the New Iberia City Council.

(3) A vacancy on the board created by reason of death, resignation, expiration of term, or any other cause shall be filled in the same manner as provided in Paragraph (2) of this Subsection.

(4)(a) The members of the board initially appointed shall at their first meeting determine by lot their terms of office, which terms shall commence immediately upon their appointment, and which shall expire, respectively, as follows: two members in four years, two members in three years, and one member in two years, from the first day of July immediately succeeding such appointment.

(b) All commissioners thereafter appointed, except a commissioner appointed to fill an unexpired term, shall be appointed as provided in Paragraph (2) of this Subsection for staggered terms of four years, which shall expire on July first of the fourth year of the term to which he is appointed, or until his successor is appointed and takes office.

(c) No member shall serve more than three consecutive four-year terms; however, if a person has been appointed to fill more than one-half of an unexpired term, such person shall be eligible to serve consecutively no more than two terms in addition to such partial term.

(5) The official domicile of the board of the district shall be established by the board.

(6) No member of the board shall receive compensation for serving as a member of the board.

(7) The district shall have such taxing authority as authorized by Article VI, Section 39 of the Constitution of Louisiana and other applicable provisions of law. In addition to any other powers and duties provided by law, the board may enter into contracts or other agreements, including cooperative endeavor agreements, with any public or private person, corporation, association, or other entity, including the Iberia Parish Levee, Hurricane, and Conservation District, to accomplish or further the purposes of the district, and for the purpose of acquiring, operating, and maintaining servitudes and works necessary for drainage as it relates to hurricane protection and flood control.

Acts 1985, No. 785, §1, eff. July 22, 1985; Acts 1986, No. 216, §1; Acts 1986, No. 668, §1; Acts 1986, No. 807, §1, eff. July 10, 1986; Acts 1988, No. 725, §1; Acts 1991, No. 452, §1; Acts 1992, No. 128, §1, eff. June 5, 1992; Acts 1992, No. 789, §1; Acts 1992, No. 838, §1, eff. July 8, 1992; Acts 1992, No. 876, §1; Acts 1992, No. 1020, §1; Acts 1995, No. 1032, §1, eff. Jan. 1, 1996; Acts 1996, 1st Ex. Sess., No. 89, §§1, 2; Acts 1997, No. 761, §1; Acts 1997, No. 781, §1; Acts 1997, No. 948, §1; Acts 1997, No. 1116, §2; Acts 1997, No. 1287, §1, eff. July 1, 1998; Acts 1997, No. 1401, §1; Acts 1997, No. 1407, §§1, 3, eff. July 15, 1997; Acts 2003, No. 109, §1; Acts 2003, No. 178, §1; Acts 2003, No. 179, §1; Acts 2003, No. 1169, §1; Acts 2004, No. 310, §1, eff. June 18, 2004; Acts 2005, No. 493, §1, eff. July 12, 2005; Acts 2006, 1st Ex. Sess., No. 1, §§1, 4 eff. Jan. 1, 2007; Acts 2006, 1st Ex. Sess., No. 32, §§1, 2, eff. Jan. 1, 2007; Acts 2006, No. 648, §1; Acts 2006, No. 713, §4, eff. July 1, 2006; Acts 2007, No. 133, §1, eff. July 12, 2007; Acts 2007, No. 259, §§1, 2, eff. July 1, 2007; Acts 2007, No. 475, §1, eff. July 12, 2007; Acts 2007, No. 475, §3, eff. Jan. 1, 2008; Acts 2008, No. 346, §1; Acts 2009, No. 321, §1; Acts 2009, No. 346, §1, eff. Jan. 1, 2010; Acts 2009, No. 509, §1; Acts 2010, No. 1008, §1; Acts 2010, No. 1024, §1; Acts 2011, No. 363, §1, eff. June 29, 2011; Acts 2011, No. 371, §1; Acts 2014, No. 303, §1, eff. May 28, 2014; Acts 2015, No. 57, §1, eff. June 5, 2015; Acts 2015, No. 68, §1, eff. Jan. 10, 2016; Acts 2015, No. 326, §1.



RS 38:292 - To 296. Repealed by Acts 1985, No. 785, 1, eff. July 22, 1985.

§292. §§292 to 296. Repealed by Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:301 - Construction and maintenance of levees and drainage; care and inspection of levees; measure of compensation; right of entry; bicycle paths and walkways

PART III. GENERAL PROVISIONS

§301. Construction and maintenance of levees and drainage; care and inspection of levees; measure of compensation; right of entry; bicycle paths and walkways

A.(1) The levee boards and levee and drainage boards of this state may construct and maintain levees, drainage, and levee drainage, and do all other things incidental thereto.

(2) The levee boards and levee and drainage boards may do all drainage work incidental to or made necessary by the construction of the levee system in this or adjoining states. However, any construction project undertaken shall be in accordance with the provisions of R.S. 38:2211 et seq.

(3) Along the main line levees of the Mississippi River in Ascension, East Baton Rouge, Iberville, Jefferson, Orleans, Plaquemines, St. Bernard, St. Charles, St. James, St. John, and West Baton Rouge parishes, levee boards and levee and drainage boards may construct bicycle paths and walkways along the top of the levees. The legal servitude granted to a levee board and a levee and drainage board pursuant to law shall include the construction of bicycle paths and walkways along the top of levees as provided in this Section.

(4) Levee boards or levee and drainage boards, or the governing authority where a levee district does not exist, may allow the public to utilize for recreational purposes as long as the structural integrity of the levee or flood control structure is not compromised, levees under the jurisdiction of the board, or by the governing authority where a levee district does not exist, and may construct or permit bicycle paths and walkways.

B. Except as provided in R.S. 38:330.2(I), the care and inspection of levees shall devolve on resident commissioners, assisted by such inspectors and watchmen as may be appointed pursuant to regulations, which the boards are hereby authorized to adopt. Each resident commissioner and any inspector or watchman who may be appointed shall attend once during his term of office an educational training program conducted by the Department of Transportation and Development or, if the levee district is located within the coastal area, as defined in R.S. 49:214.2, and involves integrated coastal protection, as defined in R.S. 49:214.2, such training shall be every two years, or twice during a term in office, and shall be conducted by the Coastal Protection and Restoration Authority Board.

C.(1)(a) All lands, exclusive of batture, and improvements hereafter actually taken, used, damaged, or destroyed for levee or levee drainage purposes shall be paid for at fair market value to the full extent of the loss.

(b)(i) The owner shall be given written notice of the appropriating resolution by the levee board within ten days of the date of its passage.

(ii) The Terrebonne Levee and Conservation District shall provide the notice required by this Subparagraph by certified mail sent to the last record property owner as reflected in the parish assessment rolls at the address recorded in the assessment rolls. This notice shall be complete upon mailing. Notice of adoption of the appropriation resolution shall also be published in the official journal of the Terrebonne Levee and Conservation District within ten days after its adoption.

(iii) The South Lafourche Levee District shall provide the notice required by this Subparagraph by certified mail sent to the last record property owner as reflected in the parish assessment rolls at the address recorded in the assessment rolls. This notice shall be complete upon mailing. Notice of adoption of the appropriation resolution shall also be published in the official journal of the South Lafourche Levee District within ten days after its adoption.

(c) Payment by the federal, state, or local government, under existing or prior law, for the loss of lands or improvements used, damaged, or destroyed for levee or levee drainage purposes shall constitute payment in full for the exercise of a permanent levee servitude as provided by law over the lands and improvements when taken, used, damaged, or destroyed. No additional payment shall be due the owner for future work performed on, or the future taking, use, damage, or destruction of, the same lands or improvements over which the permanent servitude is taken and for which any compensation has been paid, for levee or levee drainage purposes.

(d) The term "same lands or improvements" shall include, but not be limited to, the levee servitude right of way, borrow areas, and areas determined to have been depreciated in value from the former use, drainage, or destruction for levee or levee drainage purposes.

(e) Notwithstanding any other provision to the contrary, the various levee districts shall also have the authority to appropriate lands and improvements for temporary servitudes for levee construction purposes. As to these temporary servitudes, the "fair market value" shall mean the use value of the lands actually used for the period of time utilized by the appropriating agency.

(f) It shall be the duty of the appropriating agency to specify and delineate at the time of the appropriating resolution, whether areas taken shall be burdened with a permanent levee servitude or a temporary servitude for levee construction purposes.

(g) "Use" shall be deemed to occur at the time the levee board formally adopts its resolution specifically describing an area to be utilized for levees and levee drainage purposes through the exercise or acquisition of a permanent levee servitude or a temporary servitude provided that actual use of the property commences within two years of the adoption of the resolution. Notice by certified mail shall be given to the owner within five days of the adoption of the resolution.

(h) The measure of compensation for lands and improvements taken or destroyed for levee and levee drainage purposes by way of a permanent levee servitude shall be the fair market value of the property taken or destroyed before the proposed use of the property or construction of the levee facilities, without allowing any change in value caused by the construction of the levee facilities. The measure of damages, if any, to the remaining property of the owner by reason of the use or destruction of a portion of the property is determined on a basis of immediately before and immediately after the use or destruction of the property for levee drainage construction, taking into consideration the effects of the completion of the project in the manner proposed or planned.

(i) The compensation for a permanent levee servitude defined herein shall apply to all lands, exclusive of batture, and improvements appropriated, taken, used, damaged, or destroyed for levee purposes after the effective date of this Act.

(j) Nothing contained in this Subsection shall apply to batture or to property the control of which is vested in the state or any political subdivision for the purpose of commerce.

(2)(a) The compensation due under the provisions of this Subsection shall be paid to the owner within one year after the actual taking, use, damage, or destruction of the property in accordance with the provisions of this Section.

(b) Immediately after the actual taking, use, damage, or destruction of the property, the levee board shall make an estimate of the compensation due under the provisions of this Section, and shall make an estimate of the revenues available to the levee board from all sources from which to make the payment of the compensation; however, the estimate of revenues shall not take into account any taxes levied after the time of the actual taking, use, damage or destruction of the property, except such taxes as may be levied pursuant to authorization and approval by the voters in the district. If revenues available to the levee board are sufficient to pay the compensation due to the owner, the levee board shall pay the owner within one year of the actual taking, use, damage, or destruction of the property.

(c) The amount of compensation due to the owner shall be paid, from funds appropriated by the legislature, by the office of engineering of the Department of Transportation and Development or the Coastal Protection and Restoration Authority Board, if the area is located within the coastal area, as defined in R.S. 49:214.2, and involves integrated coastal protection, as defined in R.S. 49:214.2. The levee board shall immediately notify the office of engineering of the estimate of the amount of compensation due to the owner, the amount of revenues available to the board, and the amount of insufficient revenues. Upon such notification, the office of engineering shall make its own estimate of the monies available to the levee board, and the amount of compensation to the owner. If the estimates of the levee board and the office of engineering differ, the estimates of the office of engineering shall be controlling.

(d) As used in this Paragraph, the term "levee board" shall not apply to the governing authority of a levee district which has been merged or consolidated into a local government pursuant to the provisions of Article VI, Section 16 of the Constitution of Louisiana.

(e) Repealed by Acts 2010, No. 853, §1.

(f) Reasonable attorneys' fees may be awarded by the court if the amount of the compensation found to be due by the state, the levee board, or the federal government is less than the amount of compensation awarded in any judgment seeking additional compensation. The attorneys' fees shall not exceed twenty-five percent of the difference between the award and the amount found to be due by the state, the levee board, or the federal government.

(g)(i) Payment by the Terrebonne Levee and Conservation District of its estimated compensation, if any, as required by this Section shall be made by certified mail to the last record property owner as reflected in the parish assessment rolls at the address recorded therein.

(ii) All claims regarding compensation to be paid by the Terrebonne Levee and Conservation District for property appropriated for levee or levee drainage purposes or matters incidental thereto, which shall be limited to the fair market value of the property, shall be filed in the Thirty-Second Judicial District Court of Terrebonne Parish within one hundred eighty days after the district mails payment of its estimated compensation to the property owner. Notwithstanding the provisions of Code of Civil Procedure Article 1201(C), service of the citation shall be requested to be made immediately upon the district.

(h)(i) Payment by the South Lafourche Levee District of its estimated compensation, if any, as required by this Section shall be made by certified mail to the last record property owner as reflected in the parish assessment rolls at the address recorded therein.

(ii) All claims regarding compensation to be paid by the South Lafourche Levee District for property appropriated for levee or levee drainage purposes or matters incidental thereto, which shall be limited to the fair market value of the property, shall be filed in the Seventeenth Judicial District Court of Lafourche Parish within one hundred eighty days after the district mails payment of its estimated compensation to the property owner. Notwithstanding the provisions of Code of Civil Procedure Article 1201(C), service of the citation shall be requested to be made immediately upon the district.

(3)(a) Any owner or co-owner of property appropriated by the Terrebonne Levee and Conservation District for levee or levee drainage purposes or for matters incidental thereto may, within sixty days after the adoption of the resolution appropriating the property, contest the validity of the appropriation as it pertains to the owner's or co-owner's respective ownership interests in the property by filing in the Thirty-Second Judicial District Court of Terrebonne Parish a verified petition contesting the appropriation. Notwithstanding the provisions of Code of Civil Procedure Article 1201(C), service of the citation shall be requested to be made immediately upon the district. Failure of any owner or co-owner to contest the appropriation within sixty days after adoption of the appropriation resolution constitutes a loss of all rights or claims of that owner or co-owner of property appropriated for levee or levee drainage purpose or for matters incidental thereto to challenge or contest the appropriation, except for claims for compensation filed in accordance with Subparagraph (2)(g) of this Subsection. The filing of a petition pursuant to this Paragraph shall not interrupt or suspend the sixty-day time period within which any other owner or co-owner of property appropriated for levee or levee drainage purpose or matters incidental thereto must file a petition challenging or contesting the appropriation. Notwithstanding the provisions of Code of Civil Procedure Articles 591 through 597, no class action may be brought or maintained to contest the appropriation by the Terrebonne Levee and Conservation District of property for levee or levee drainage purposes or matters incidental thereto.

(b) In the event that a petition contesting the validity of the appropriation is filed within sixty days of adoption of the resolution, the Terrebonne Levee and Conservation District may proceed to expropriate petitioner's ownership interest in said property pursuant to R.S. 38:351 et seq., without incurring any obligations, damages, or liability other than the obligation to pay fair market value of the taken property.

(4)(a) Any owner or co-owner of property appropriated by the South Lafourche Levee District for levee or levee drainage purposes or for matters incidental thereto may, within sixty days after the adoption of the resolution appropriating the property, contest the validity of the appropriation as it pertains to the owner's or co-owner's respective ownership interests in the property by filing in the Seventeenth Judicial District Court of Lafourche Parish a verified petition contesting the appropriation. Notwithstanding the provisions of Code of Civil Procedure Article 1201(C), service of the citation shall be requested to be made immediately upon the district. Failure of any owner or co-owner to contest the appropriation within sixty days after adoption of the appropriation resolution constitutes a loss of all rights or claims of that owner or co-owner of property appropriated for levee or levee drainage purposes or for matters incidental thereto to challenge or contest the appropriation, except for claims for compensation filed in accordance with Subparagraph (2)(h) of this Subsection. The filing of a petition pursuant to this Paragraph shall not interrupt or suspend the sixty-day time period within which any other owner or co-owner of property appropriated for levee or levee drainage purposes or matters incidental thereto must file a petition challenging or contesting the appropriation. Notwithstanding the provisions of Code of Civil Procedure Articles 591 through 597, no class action may be brought or maintained to contest the appropriation by the South Lafourche Levee District of property for levee or levee drainage purposes or matters incidental thereto.

(b) In the event that a petition contesting the validity of the appropriation is filed within sixty days of adoption of the resolution, the South Lafourche Levee District may proceed to expropriate petitioner's ownership interest in said property pursuant to R.S. 38:351 et seq., without incurring any obligations, damages, or liability other than the obligation to pay fair market value of the taken property.

D. Levee boards and levee and drainage boards and their authorized agents and employees shall also have the power to enter upon any lands, waters, and premises in the state for the purpose of making such surveys, soundings, drillings, and examinations as they may deem necessary or convenient for carrying out the purposes of this Chapter, which entry shall not be deemed a civil or criminal trespass nor a temporary construction servitude, nor shall it be deemed an entry under any eminent domain proceedings which may be then pending, provided that prior written notice of five days to resident owners and fifteen days to nonresident owners be given to the last record property owner as reflected in the parish assessment rolls. Written notice shall consist in mailing the notice by certified mail to the last known address of the owner as shown in the current assessment records. The levee boards and/or levee and drainage board shall indemnify the property owner for any loss or injury resultant from entry upon the property and shall make reimbursement for any actual damages resulting to lands, waters, and premises as a result of these activities.

E.(1) Neither a levee board nor a levee and drainage board nor a governing authority where a levee district does not exist, or their employees, that constructs or permits a bicycle path or walkway or allows the use for recreational purposes, levees as provided in Subsection A of this Section, nor the owner, operator, or lessee of property utilized for levee and levee drainage purposes nor the state shall be liable for any personal injury, property damage, or other loss which occurs while a person enters onto such property for recreational purposes, unless the injury, damage, or loss was caused by the deliberate and wanton act or gross negligence of the state, the levee district, or the governing authority, or the owner, operator, or lessee of property utilized for levee or levee drainage purposes, or any officer, employee, or agent thereof.

(2) Nothing contained in this Section shall prevent or restrict a landowner, operator, lessee, or adjacent landowners from the normal, reasonable, and foreseeable use of levee property upon which a bicycle path or walkway is constructed.

(3) Nothing contained in this Section shall be construed to prevent any landowner from seeking compensation under existing law for use of such landowner's property pursuant to this Section.

(4) Nothing contained in this Section shall be construed to require the removal or modification of any existing structure or pipeline lawfully placed upon or crossing a levee in order to construct a bicycle path or walkway.

F. Nothing in this Section shall be interpreted to either encourage or require a levee district or a levee and drainage district to allow the public to utilize for recreational purposes levees under the jurisdiction of the board or governing authority nor shall the provisions of this Section be interpreted to encourage or require a levee district or levee and drainage district to construct, or allow to be constructed, bicycle paths or walkways on the levees.

Acts 1985, No. 785, §1, eff. July 22, 1985; Acts 1992, No. 182, §1, eff. June 8, 1992; Acts 1999, No. 1340, §1; Acts 2001, No. 432, §1, eff. June 15, 2001; Acts 2003, No. 243, §1; Acts 2003, No. 916, §1; Acts 2004, No. 82, §1; Acts 2005, No. 49, §1, eff. June 16, 2005; Acts 2006, 1st Ex. Sess., No. 1, §1, eff. Jan. 1, 2007; Acts 2010, No. 853, §1; Acts 2010, No. 920, §1; Acts 2010, No. 923, §1; Acts 2012, No. 601, §1, eff. June 7, 2012; Acts 2012, No. 753, §5; Acts 2016, No. 430, §4.



RS 38:301.1 - Coastal area levee districts; elevation reports

§301.1. Coastal area levee districts; elevation reports

A. Every levee district located wholly or partially in the coastal area and every parish governing authority for parishes located wholly or partially within the coastal area but which are not part of a levee district shall, once every three years, submit a levee elevation report on tidal levees located within the coastal area to the Coastal Protection and Restoration Authority Board and to the Coastal Protection and Restoration Authority. The levee elevation report shall be based upon a centerline profile survey conducted by the levee district or parish governmental entity on all tidal levees within the coastal area under its control. The centerline profile survey shall be limited to the gathering of elevation information along the top of the levee at two-hundred-fifty-foot intervals and shall not include cross-sectional levee elevation information. The information gathered pursuant to the centerline profile survey shall be incorporated into the levee elevation report, which shall indicate the elevation based on the North American Vertical Datum of 1988 of all tidal levees, including federally funded and nonfederally funded levees, and shall specifically identify inconsistencies in levee elevation. The report shall also include a plan to correct any problems that have been identified.

B. The centerline profile survey required according to the provisions of this Section may, at the discretion of the levee district or parish governing authority, be conducted by a licensed surveyor or by the levee district or parish governing authority. Any levee district or parish governing authority which chooses to conduct the centerline profile survey may use its own employees and equipment. If a levee district or parish governing authority undertakes the survey using its own employees and equipment, the Coastal Protection and Restoration Authority shall provide technical assistance and shall provide guidance in conducting the survey.

C. Every levee district located wholly or partially in the coastal area may, in addition to any other powers and duties provided by law for the boards of commissioners of levee districts, establish on its own behalf or for the areas or the levee districts under its authority adequate drainage, flood control, water resources development, and integrated coastal protection, including but not limited to the studying, engineering, designing, planning, maintenance, operation, and construction of erosion control measures, marsh management, coastal restoration, reservoirs, diversion canals, gravity and pump drainage systems, and other flood control works as such activities, facilities, and improvements related to tidewater flooding, riverine flooding, hurricane protection, conservation, and saltwater intrusion. Levee districts located wholly or partially in the coastal area may enter into contracts or other agreements, including cooperative endeavor agreements, with any public or private person or persons, corporation, association, or other entity, including the Coastal Protection and Restoration Authority, the state and other agencies thereof, public corporations, port authorities, levee districts, parishes, other political subdivisions, or the United States government or agencies thereof, or any combination thereof, or with instrumentalities of any kind to provide such adequate drainage, flood control, water resources development, and integrate coastal protection, and to this end, may contract for the acceptance of any grant of money upon the terms and conditions, including any requirement of matching the grants in whole or in part, which may be necessary.

D. If specially provided for by the Coastal Protection and Restoration Authority in a cooperative endeavor agreement, levee districts located wholly or partially in the coastal area may expend funds for projects and programs outside of their normal jurisdictional bounds on the condition that the funds are used consistent with the purposes and intent expressed in R.S. 49:213.1 and will benefit the jurisdiction from which the funds are derived.

Acts 2006, No. 181, §1, eff. June 2, 2006; Acts 2009, No. 225, §1; Acts 2010, No. 253, §1; Acts 2016, No. 430, §4.



RS 38:301.2 - Repealed

§§301.2 to 301.45. Repealed by Acts 1985, No. 785, eff. July 22, 1985.



RS 38:302 - Commercial lease of lands

§302. Commercial lease of lands

The boards of commissioners of the various levee districts may execute commercial leases of not over three years duration, except as provided in R.S. 38:320 on lands respectively owned or which may hereafter be acquired by the levee districts and levee and drainage districts for a cash consideration under the terms and conditions which the boards of commissioners of the levee districts and levee and drainage districts may deem best. The lease shall be subordinate to any lease hereafter made of the lands for oil, gas, or mineral development.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:303 - Compromise of claims relating to lands conveyed in error

§303. Compromise of claims relating to lands conveyed in error

The governor, the executive counsel, and the attorney general, or any two of them, may settle and compromise with the levee boards and levee and drainage boards of the state and their lessees, or any combination thereof, all matters relating to leases by the levee boards and levee and drainage boards of lands conveyed to them in error under the provisions of the various legislative grants of public lands to the levee boards and levee and drainage boards or all matters relating to all lands so conveyed upon the terms and conditions which the officers may deem to be to the best interests of the state. In connection with any agreement of compromise, the officers may stipulate and agree for the reconveyance of any of the lands to the state, for the payment of royalties and rentals as to any lease involved, for the division of the royalties and rentals between the state and the levee board and levee and drainage board, and for the protection of the rights of the lessee acquired in good faith.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:304 - Appointment of members; residency requirements; filling of vacancies

§304. Appointment of members; residency requirements; filling of vacancies

A. Any person appointed a levee commissioner or levee and drainage commissioner must have resided in this state the preceding two years, resided in the levee district the preceding year, be a qualified voter of one of the parishes included in the district, and reside in the district while serving as a member of the board.

B.(1) Notwithstanding any law to the contrary, every vacancy now or hereafter created whether by reason of death, resignation, expiration of term, or any other cause occurring in any levee district or levee and drainage district shall be filled by the governor from panels of names submitted as follows: each member of the House of Representatives representing a parish or part of a parish lying within a levee district or levee and drainage district shall submit one name for each vacancy to be filled from the parish, which he represents in the legislature within said levee district or levee and drainage district, and each member of the Senate shall submit one name for each vacancy to be filled from the parish or parishes, which he represents in the legislature within said levee district or levee and drainage district, except as provided in R.S. 38:291(P), (T), and (Z).

(2) In making appointments the governor shall not appoint any person to the board of commissioners to represent a specific parish who was not recommended by one or more of the legislators who represent that specific parish in the legislature except as provided in R.S. 38:291(P), (T), and (Z). All members of the boards of commissioners of levee districts or levee and drainage districts shall be appointed by the governor to serve at the pleasure of the governor making the appointment.

C. A majority of the commissioners of any levee board or levee and drainage board shall constitute a quorum to do business. The commissioners shall organize by electing one of their number president and another vice president, and they shall appoint a secretary and fix his salary. They shall designate the time and select the place for holding their regular sessions and may be convened at any time upon call of the president. In case of death or resignation of the president, the secretary shall call the board together to fill the vacancy. In case of absence, inability, or failure to act of the president, the vice president shall perform all the duties of the president. In case of neglect of duty by any commissioner or of his failure, without good cause, to attend three successive regular meetings, the governor, on request of the board, shall remove the commissioner and appoint his successor.

D. This Section shall not apply to the Southeast Louisiana Flood Protection Authority-East and the Southeast Louisiana Flood Protection Authority-West Bank.

Acts 1985, No. 785, §1, eff. July 22, 1985; Acts 1986, No. 807, §2, eff. July 10, 1986; Acts 1992, No. 838, §1, eff. July 8, 1992; Acts 1997, No. 761, §1; Acts 1997, No. 948, §1; Acts 2003, No. 179, §1; Acts 2003, No. 1169, §1; Acts 2006, 1st Ex. Sess., No. 1, §1, eff. Jan. 1, 2007; Acts 2007, No. 259, §1, eff. July 1, 2007.



RS 38:304.1 - Repealed by Acts 1997, No. 1116, 2.

§304.1. Repealed by Acts 1997, No. 1116, §2.



RS 38:304.2 - Repealed by Acts 2006, 1st Ex. Sess., No. 1, §4, eff. Jan. 1, 2007.

§304.2. Repealed by Acts 2006, 1st Ex. Sess., No. 1, §4, eff. Jan. 1, 2007.



RS 38:304.3 - Repealed by Acts 2006, 1st Ex. Sess., No. 1, §4, eff. Jan. 1, 2007.

§304.3. Repealed by Acts 2006, 1st Ex. Sess., No. 1, §4, eff. Jan. 1, 2007.



RS 38:305 - Employment of attorney

§305. Employment of attorney

Except as provided in R.S. 38:330.5, each levee board and levee and drainage board for a levee district or levee and drainage district may employ one or more attorneys to represent it and to offer advice and assistance of a legal nature and one or more engineers. The salary of each attorney shall be determined by the board.

Acts 1985, No. 785, §1, eff. July 22, 1985; Acts 2006, 1st Ex. Sess., No. 1, §1, eff. Jan. 1, 2007.



RS 38:305.1 - Atchafalaya Basin Levee District; employment of attorney

§305.1. Atchafalaya Basin Levee District; employment of attorney

Notwithstanding any provisions of law to the contrary, the board of commissioners of the Atchafalaya Basin Levee District may employ one or more attorneys of its choice to represent it; however, such choice shall not be restricted to employment of the third assistant district attorney of the Eighteenth Judicial District of Louisiana.

Acts 1997, No. 110, §2.



RS 38:306 - General powers and duties of board

§306. General powers and duties of board

A. Each board of commissioners may buy and hold, sell and transfer, or exchange property, make and execute contracts, and do and perform any and all acts necessary to insure the thorough and adequate protection of the lands of the district from damage by flood, and, in the case of levee and drainage boards, for the adequate drainage control of the district.

B. The board of commissioners shall adopt bylaws for its own government and for the government of its officers and employees. It shall devise and adopt rules and regulations for the carrying into effect and perfecting of a comprehensive levee system, having for its object the protection of the entire district from overflow. The board shall keep a record of all its proceedings.

C. The board shall examine all of the accounts and operations of the board and determine in what manner work shall be undertaken. The board shall also be invested with the control of all public levees in the district, with authority to require the Department of Transportation and Development or the Coastal Protection and Restoration Authority Board, if the area is located within the coastal area, as defined in R.S. 49:214.2, and involves integrated coastal protection, as defined in R.S. 49:214.2, to lay off, furnish estimates, and perform all engineering work necessary to the location, construction, and repairs of levees, reserving, however, the right to the parishes in which the levees are located, also to provide funds and to construct and repair levees and exercise the powers now conferred to it by law. All works shall be advertised in accordance with the provisions of R.S. 38:2211 et seq., to be let out by means of sealed proposals to the lowest responsible bidder, reserving to the board authority to reject all bids. In case of emergency as defined in R.S. 38:2211(A), the board may make contracts for the building and repair of and guarding the levees without advertisement or sealed proposals. It shall use all means at its command to strengthen, repair, or construct any portion of the levees that may demand attention.

D. The board of commissioners shall cause to be kept an exact and accurate statement of the work performed by the authority of the board, giving in detail the work done, the levees built or repaired, and all other work done or authorized to be done by the board. The board shall keep an accurate account of the finances of the levee district and annually cause to be made a statement showing the exact, accurate, and true condition of the finances of the district, showing specially the receipts and resources thereof in detail, the amount and character of each amount of money or assets received, whether in money, bills of exchange, bills receivable, property, or other things of value. The account shall show in detail the expenditures made by authority of the board, the costs of levees built or repaired, salaries paid, property purchased, costs of work done, other incidental expenditures not herein mentioned, and any and all expenditures made by authority of the board. It shall show the balances on hand, all details of the various money, money fines, or things of value at the time of the statement. The statement shall be made in triplicate, one copy of which shall be forwarded to the governor, one copy shall be forwarded to the legislative auditor, and one copy shall be kept on record in the files and records of the board. A representative of the Department of Transportation and Development shall attend each regular meeting of the levee board and such other meetings if requested by the board, and to report to and advise it as to the location, construction, and repairs of all levees in the district. The Department of Transportation and Development shall be responsible for locating all levees, furnishing estimates and specifications, and performing all engineering work required of them by the levee board or levee and drainage board.

E. The provisions of this Section shall apply to all boards of commissioners established under this Chapter, except for provisions specifically applicable to a particular board.

Acts 1985, No. 785, §1, eff. July 22, 1985; Acts 1999, No. 731, §1, eff. July 1, 1999; Acts 2012, No. 601, §1, eff. June 7, 2012; Acts 2012, No. 753, §5; Acts 2016, No. 430, §4.



RS 38:307 - Orleans Levee District; powers of board of commissioners

§307. Orleans Levee District; powers of board of commissioners

A.(1) The board of commissioners of the Orleans Levee District shall have and exercise all and singular the powers now conferred upon that board by law, as well as such powers as are herein granted. The board shall have full and exclusive right, jurisdiction, power, and authority to locate, relocate, construct, maintain, extend, and improve levees, embankments, seawalls, jetties, breakwaters, water basins, and other works in relation to such projects and to conduct all dredging operations necessary in connection therewith or incidental thereto along, over, and on the shores, bottom, and bed of Lake Pontchartrain in the parish of Orleans from its western boundary to the boundary line separating township 11 south, range 12 east, from township 11 south, range 13 east, at a distance not to exceed three miles from the present shore line, as the board may determine, and along and on the shores adjacent to the lake and along the canals connected therewith. The levees, embankments, seawalls, jetties, breakwaters, water basins, and other works shall be of such character and extent and of such height, width, slope, design, and material as the board determines, with power and authority to improve and to protect the same with such other structures as are deemed necessary and proper by the board. All final plans and specifications covering and relating to works of a permanent nature shall be submitted to the office of engineering or its successor for approval as to soundness of engineering practice and feasibility, but not as to form, extent of area, or detail and such plans and specifications shall be approved by the office of engineering prior to their adoption by the levee board.

(2) The office of engineering, or its successor, shall promptly and with all possible preference over other work pass upon the plans and specifications so submitted to it by the levee board.

B.(1) The board shall have the right, jurisdiction, power, and authority to plan, execute, and maintain all the works and all the phases of the projects and improvements undertaken hereunder.

(2) For the purpose of construction and administration the total area is divided into five zones as follows:

Zone 1. From New Basin Canal to Orleans Canal.

Zone 2. From Orleans Canal to Bayou St. John.

Zone 3. From Bayou St. John to London Avenue.

Zone 4. From London Avenue to Industrial Canal.

Zone 5. From Industrial Canal to lower limits of project.

(3) Except as to fill and flood and wave protection, these zones shall be completed one at a time, so that one zone shall be finished before another is begun; however, no work, except that connected with the construction and the creation of aviation fields, shall be commenced in Zone 5 until three Zones are completed.

C.(1) In the planning, designing, and executing of a project, the board shall have jurisdiction, power, and authority, within the territorial limits of the project, to dedicate to public use and to lay out, construct, embellish, and maintain a system of parks, beaches, tracts of lands, and streets, with the necessary and related or unrelated buildings and the usual adjuncts to the kind of development contemplated hereunder and to construct and equip and maintain playgrounds, places of amusement and entertainment, golf links, gymnasiums, swimming pools, bathing beaches, aviation fields, and other like places.

(2) The board of commissioners of the Orleans Levee District may establish rental rates or other types of docking charges for boat slips in any marina it owns or operates. All rental rates and all other types of docking charges for boat slips established by the board shall be fair and equitable; and no surcharges, rental rates, or other charges for the use of marina facilities shall be assessed at a higher rate to nonresidents of Orleans Parish than those assessed to residents of Orleans Parish.

D. The board may contract with the Sewerage and Water Board of New Orleans and with any public utility now or hereafter operating in the city of New Orleans on such terms as are agreed upon between the board and the sewerage and water board and the respective utilities for the financing, construction, and extension of sewerage, water, and drainage facilities, and other necessary public utilities in, on, and through the development. However, the board shall not, by contract or otherwise, have any control of or any jurisdiction over the utilities or any of them as to rates, service, charges, or otherwise.

E. The board may acquire by donation, purchase, exchange, expropriation, or appropriation and include in the development and improvements any private property north of a line commencing at the intersection of the Orleans-Jefferson Parish line and the extension of the south property line of Robert E. Lee Boulevard, formerly Adams Avenue, thence continuing in an easterly direction along this extended line and along the southern property line of Robert E. Lee Boulevard to the west bank of Bayou St. John, thence across Bayou St. John in a northeasterly direction to the southeast property line of Pressburg and the east bank of Bayou St. John, thence in an easterly direction along the south property line of Pressburg Street to the southeast property line corner of Pressburg Street and Spanish Fort shell road, thence in a northerly direction along the east property line of the Spanish Fort shell road to the southeast property line of Hibernia Avenue, Edinburg Avenue, and the Spanish Fort shell road; thence in an easterly direction along the south property line of Hibernia Avenue to the southeast property line corner of Hibernia Avenue and Hayne Boulevard, thence along the east and/or south property line of Hayne Boulevard to an intersection with the west property line of the Industrial Canal; thence resuming at the east property line of the Industrial Canal at Hayne Boulevard and continuing along the south side of Hayne Boulevard to a point of intersection at which the south side of Hayne Boulevard projected meets the boundary line between township 11 south, range 12 east, and township 11 south, range 13 east, within the aforesaid limits in the parish of Orleans, which may be necessary in connection with a project. In the event of expropriation or appropriation the compensation to be paid for property taken for levee and levee drainage purposes shall be the actual cash value of the property before construction of the levee or the levee drainage facilities; compensation for property taken for other than levee and levee drainage purposes shall be as provided by the constitution and laws of the state for property expropriated or appropriated for a public purpose.

F. All property owned by the state or the title to which is in the name of the state and all property which by its nature, situation, and location is not susceptible of private ownership under the present laws and constitution of the state, and within the area of the works of reclamation and improvement is specifically vested in the levee board.

G. The board, in its discretion, may enter into an agreement with the city of New Orleans by which the board may extend all or any part of its construction work it deems proper on the adjacent City Park Extension.

H. Nothing herein contained shall be construed to deprive the city of New Orleans of any rights or powers that it presently has or exerts within its municipal limits or to confer further police power upon the board of commissioners of the Orleans Levee District.

I. The work of reclamation, construction, and improvement herein and heretofore authorized and provided for shall be accomplished by letting out contracts therefor from time to time in accordance with law at the time of the letting of the contracts.

Acts 1985, No. 785, §1, eff. July 22, 1985; Acts 1986, No. 559, §1; Acts 2012, No. 753, §5.



RS 38:308 - Per diem; number of days per diem allowed; travel expenses; salary

§308. Per diem; number of days per diem allowed; travel expenses; salary

A. Any other provision of law to the contrary notwithstanding, particularly any special provisions in this Title relative to each levee district and levee and drainage district in the state, any board of commissioners of any levee district and levee and drainage district in this state may by a vote of two-thirds of the total membership of the board fix the per diem of its members; however, the per diem of each member shall not exceed seventy-five percent of the rate allowable for per diem deduction pursuant to 26 U.S.C. 162(h)(1)(B)(ii) during the time such member is in actual attendance upon the board or performing duties authorized by the board. Such per diem shall be payable for thirty-six days per year. During the period of an emergency as declared and determined by the governor, each district or portion of a district which has been declared to be under such an emergency by the governor shall be authorized to hold as many meetings or emergency activities as the board deems necessary and the members shall be paid per diem for such meetings or activities. Each member shall be reimbursed for travel expenses in accordance with state travel regulations as prescribed by the division of administration. In lieu of the per diem provision which is provided for in this Section, a president of any levee board or levee and drainage board may receive a salary if he also acts as administrator for the board. However, in no instance shall his salary exceed the sum of one thousand dollars per month. The per diem, salary, and expenses shall be paid out of the funds of the districts on the warrants of the presidents, duly attested by the secretary of the board.

B. Any salary paid must be submitted for review to the commissioner of administration and the Joint Legislative Committee on the Budget.

C. A board of commissioners of any levee district and levee and drainage district in this state shall provide at least two weeks notice to the public of its intent to vote on whether or not to fix the per diem of its members above seventy-five dollars.

Acts 1985, No. 785, §1, eff. July 22, 1985; Acts 2015, No. 423, §1.



RS 38:309 - Corporate status and powers of boards; domicile; evidence of acts and proceedings; deposit of funds; warrants

§309. Corporate status and powers of boards; domicile; evidence of acts and proceedings; deposit of funds; warrants

A. A board of commissioners shall, in addition to the powers herein conferred, be constituted a body politic or a political corporation invested with the powers inherent in corporations.

B. The board may sue and be sued under the style of Board of Commissioners for the respective district. All suits on behalf of the board shall be brought by the president. The board shall at its first regular meeting choose a domicile for the purpose of being sued and keeping its office and archives. Service of process shall be made upon the president or vice president of the board in person.

C. The board may buy, sell, or exchange property, make and execute all contracts, and do and perform all things necessary to carry out the objects of this Chapter, subject to the limitations and duties herein provided. It shall have a corporate seal, and copies of all the regulations and copies of proceedings of the board certified to by its secretary under its corporate seal shall be received in all courts as prima facie evidence of the acts and proceedings of the board.

D. All funds of the board may be deposited with the state treasurer to the credit of the district unless otherwise provided, and all warrants drawn thereon by the president of the board shall specify the indebtedness the warrants are intended to liquidate, in part or in whole, and the funds shall not be drawn from the treasury except on the warrant of the state treasurer as hereinafter provided.

Acts 1985, No. 785, §1, eff. July 22, 1985; Acts 1999, No. 731, §1, eff. July 1, 1999.



RS 38:310 - Expenses of levee board members as delegates to flood relief conventions; dues

§310. Expenses of levee board members as delegates to flood relief conventions; dues

The levee boards may defray the actual, properly-documented expenses of their members and executives when traveling as delegates to conventions and meetings held in relation to flood relief and control. The levee boards may pay the dues in associations or conventions related to flood relief and control.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:311 - Expenses of delegates; contribution to interstate and national association

§311. Expenses of delegates; contribution to interstate and national association

The boards of commissioners of the levee districts and levee and drainage districts may make appropriations to cover the expenses of delegates to the meetings of the Mississippi River Commission and other interstate and national bodies and contribute funds to the support and maintenance of any interstate and national associations which in the judgment of the levee boards and levee and drainage boards may seem most expedient for advancing the levee interests. No board of commissioners shall appropriate during any one year for this purpose an amount larger than five thousand dollars.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:312 - Notification of owners of oil, gas, or waterlines before construction or removal of levees

§312. Notification of owners of oil, gas, or waterlines before construction or removal of levees

Except in cases of immediate emergency due to caving river banks, a breach, or an approaching breach of the maintaining line of the public levee, whenever any new levee is to be built or any old levee is to be moved in any levee district or levee and drainage district and the new levee to be constructed or old levee to be moved shall cross or be built along or upon any oil, gas, or water pipeline, the board of commissioners of the levee district or levee and drainage district building the levee or moving the old levee shall notify the owners of the oil, gas, or waterlines at least thirty days prior to beginning the new levee construction or work of removal in order to enable the owners to move their pipelines.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:313 - Cessation of activities

§313. Cessation of activities

A. Any levee district or levee and drainage district created after January 1, 1974, which has not substantially completed the construction of a protection levee and one in which the voters have rejected a parcel fee or ad valorem tax to support construction of a protection levee within five years of its creation shall cease to exist and is hereby abolished upon certification of the legislative auditor as provided in Subsection B of this Section. All funds of the district shall be transferred to the parish governing authority or authorities existing in the area of the former district to be used for flood and drainage protection in the area from which the tax money was collected. Each parish governing authority with jurisdiction in any area of an abolished district shall exercise and perform the powers, duties, functions, responsibilities, programs, and operations in that area of the abolished district within its jurisdiction on and after the date of the district's abolition. Each such parish governing authority shall be the successor in every way to the district in the area located within the parish's jurisdiction, including all of the obligations and debts of the district applicable to the area to the extent of any funds transferred from the district.

B. Within six months after the end of the five-year period delineated in Subsection A of this Section, the Louisiana legislative auditor shall certify the following:

(1) When or if the voters of the district have rejected funding for the district, as certified by the Louisiana secretary of state.

(2) Whether or not there has been a protection levee constructed in the district, as certified by the Department of Transportation and Development or the Coastal Protection and Restoration Authority Board, if the area is located within the coastal area, as defined in R.S. 49:214.2, and involves integrated coastal protection, as defined in R.S. 49:214.2.

(3) What assets are owned and liabilities owed by the district.

C. The provisions of this Section shall not apply to districts created with multiple objectives listed as conservation, levee, and drainage districts. The provisions of this Section shall not apply to the West Jefferson Levee District, the Lafourche Levee Basin District, the Pontchartrain Levee Basin District, Red River, Atchafalaya, and Bayou Beouf Levee District, Orleans Levee District, Amite River Basin Drainage and Water Conservation District, Grand Isle Independent Levee District, the Atchafalaya Levee District, the St. Tammany Levee District, the Tangipahoa Levee District, the Southeast Louisiana Flood Protection Authority-East, and the Southeast Louisiana Flood Protection Authority-West Bank.

D. If any of the provisions of this Section impair the obligations of any contracts, then the provision or provisions are continued, but only for so long, and only to the extent as is necessary for the board to fulfill the obligations of the contract.

E. Whenever a reference to an abolished levee district or levee and drainage district or to an abolished board of commissioners appears in a statute, or in a contract, or in a legal pleading, or in any other document, that reference shall be deemed to be a reference to the parish governing authority or authorities existing in the area of the former district.

Acts 1997, No. 1410, §1; Acts 2006, 1st Ex. Sess., No. 1, §1, eff. Jan. 1, 2007; Acts 2012, No. 601, §1, eff. June 7, 2012; Acts 2016, No. 430, §4.



RS 38:314 - Issuance of bonds

§314. Issuance of bonds

The boards of commissioners of the various levee districts and levee and drainage districts may incur indebtedness and issue bonds and certificates of indebtedness in accordance with law.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:315 - Dedication of artificial waterways as public navigable waterways; approval

§315. Dedication of artificial waterways as public navigable waterways; approval

Wherever there presently exists or may hereafter be created within the territorial limits of any levee district or levee and drainage district in the state of Louisiana, except in the parish of Orleans, any canal or other artificial waterway created by any levee district or levee and drainage district for the purpose of constructing a levee or other public work and where said canal or other artificial waterway is navigable in fact and connects with or enters into any lake, river, stream, bayou, or other navigable waters, the governing authority of said levee district or levee and drainage district shall have the authority, with the approval of the office of engineering of the Department of Transportation and Development or the Coastal Protection and Restoration Authority Board, if the area is located within the coastal area, as defined in R.S. 49:214.2, and involves integrated coastal protection, as defined in R.S. 49:214.2, and with the concurrence of the United States district engineer, to dedicate and declare the canal or other artificial waterway, in whole or in part, as a waterway subject to the free and unrestricted navigation by the public; however, nothing herein shall be construed as authorizing the taking of private property, except as now provided by the constitution and laws of this state.

Acts 1985, No. 785, §1, eff. July 22, 1985; Acts 2012, No. 601, §1, eff. June 7, 2012; Acts 2012, No. 753, §5; Acts 2016, No. 430, §4.



RS 38:316 - Ratification of prior proceedings

§316. Ratification of prior proceedings

Any proceedings taken by the governing authority of any levee district or levee and drainage district in conformity with the requirements set forth in R.S. 38:315 prior to August 1, 1985, are hereby approved, ratified, and confirmed.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:317 - Acquisitive prescription shall not run against levee districts

§317. Acquisitive prescription shall not run against levee districts

The prescription by which the ownership of property is acquired as defined by Article 3446 of the Louisiana Civil Code shall not run against any levee district or levee and drainage district or against the board of commissioners of any levee district or levee and drainage district.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:318 - Chart of accounts and annual budget

§318. Chart of accounts and annual budget

A. The legislative auditor shall develop a uniform chart of accounts to be used by levee districts for recording all financial transactions. The legislative auditor shall submit the proposed chart of accounts to the Joint Legislative Committee on the Budget for its approval. Any changes to the approved chart of accounts shall be made in accordance with procedures contained in this Subsection.

B. Notwithstanding any other provisions of the law to the contrary, particularly any special provisions of this Title relative to any levee district or levee and drainage district, each levee district and levee and drainage district in this state shall submit to the Joint Legislative Committee on the Budget, no later than ninety days prior to the end of each fiscal year, an annual budget for the succeeding fiscal year for review. The Joint Legislative Committee on the Budget shall prescribe the forms and format to be used for compliance with this Subsection.

Acts 1985, No. 785, §1, eff. July 22, 1985; Acts 1999, No. 775, §1, eff. July 2, 1999.



RS 38:319 - Emergency procedures manual

§319. Emergency procedures manual

Each board of commissioners of each levee district and levee and drainage district shall prepare a written procedures manual to be used during periods of emergency to facilitate the immediate and orderly actions of each board during an emergency. The manual shall initially be completed by December 1, 1985, and shall be updated every two years and submitted to the office of engineering, or its successor, and the Joint Legislative Committee on Transportation, Highways and Public Works and the House Committee on Natural Resources and Environment and the Senate Committee on Natural Resources for review.

Acts 1985, No. 785, §1, eff. July 22, 1985; Acts 2012, No. 601, §1, eff. June 7, 2012; Acts 2012, No. 753, §5.



RS 38:320 - Sale or lease of land; compliance with bid laws

§320. Sale or lease of land; compliance with bid laws

When any levee board or levee and drainage board desires to sell or lease any lands which it owns, the board shall comply with the advertising and bid requirements contained in R.S. 41:131 et seq., R.S. 41:1212 et seq., or R.S. 41:1261 et seq., provided the aforesaid Sections do not preclude compliance with any federal contract or grant agreement or any federal laws, rules, or regulations within the area of any airport. However, any levee board or levee and drainage board may execute a campsite lease of not over three years on lands owned, or which may hereafter be acquired, for a cash consideration and under the terms and conditions which the board of commissioners of the levee districts or levee and drainage districts may deem best. All such leases shall be subordinate to any lease hereafter made of the lands for oil, gas, and mineral development. A further exception to the provisions of this Section and R.S. 38:302 shall be for those leases for hunting, trapping, and fishing leases not exceeding ten years and except when leasing those lands located within, in, or when it is a part of a marina used for boat mooring facilities when the terms do not exceed fifty-five years or when leasing airport facilities to a fixed base operator, bulk fuel facilities, and airport hangars when the term does not exceed fifty-five years.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:321 - Letting of contracts

§321. Letting of contracts

All boards of commissioners of levee districts and levee and drainage districts shall conduct the business of the districts in accordance with the provisions of R.S. 38:2211 et seq.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:321.1 - Additional procurement methods; state of Louisiana and political subdivisions of the state

§321.1. Additional procurement methods; state of Louisiana and political subdivisions of the state

A. In addition to the procurement methods available to all political subdivisions, as an alternate cost-effective means of acquiring materials, supplies, vehicles, and equipment, the state of Louisiana and any levee district, levee drainage district, municipality, parish, or other political subdivision of the state may purchase these items through an existing public contract of another political subdivision within one year of the opening of bids, provided that the following conditions are met:

(1) The contract was bid in compliance with R.S. 38:2211 et seq.

(2) The total purchases on the contract do not exceed two times what was purchased by the political subdivision bidding the contract.

(3) The written consent of the political subdivision which bid the contract is obtained, as well as the contract number, and if applicable, the resolution accepting the contract.

(4) The vendor agrees to the additional purchase.

(5) The vendor, product, materials, supplies, vehicles, or equipment are identical to those specified in the existing public contract of the other political subdivision, and the price is the same as the original contract price.

B. The state of Louisiana and any levee district, levee drainage district, municipality, parish, or other political subdivision of the state may rely on a certificate of the political subdivision that the contract was bid in compliance with state law.

C. A state agency or any local government agency may rely on a certificate of the office of state procurement that the contract bid is also in compliance with Title 39 of the Louisiana Revised Statutes of 1950, and has been adopted as a statewide cooperative contract pursuant to the cooperative purchase provisions of R.S. 39:1702 et seq.

Acts 2011, No. 371, §1; Acts 2016, No. 510, §1.



RS 38:322 - Annual audit; report

§322. Annual audit; report

The legislative auditor or a certified public accountant shall conduct a biennial audit of each levee board and levee and drainage board pursuant to R.S. 24:513(A) and shall issue and distribute all audit reports pursuant to R.S. 24:516(A). However, at the request by such a board, there shall be an annual audit.

Acts 1985, No. 785, §1, eff. July 22, 1985; Acts 1986, No. 130, §1.

{{NOTE: REGARDING R.S. 38:322, SEE ALSO R.S. 38:1114(D) AS PER ACTS 1985, NO. 466, §2, WHICH MAY BE CONFLICTING.}}



RS 38:323 - Maintenance of records of general fixed assets

§323. Maintenance of records of general fixed assets

Each levee board and levee and drainage board shall maintain records of all land, buildings, improvements other than buildings, equipment, and any other general fixed assets which were purchased or otherwise acquired and for which such entity is accountable. The records shall include information as to the date of purchase of such property or equipment, the initial cost, the disposition, if any, the purpose of such disposition, and the recipient of the property or equipment disposed of. When ascertaining the exact cost, exact selling price, or any other relevant information on property or equipment obtained prior to January 1, 1980, creates a hardship on the agency involved, such agency may provide estimates of the information which cannot be ascertained. The records shall be made available to the legislative auditor at the time of examination and audit of the public entity or at any such time as the legislative auditor requests that copies of such records be furnished. The records shall not include office supplies and shall be used as one of the criteria in determining the rating which the entity being audited will be given. The provisions of this Section shall become effective June 30, 1986.

Acts 1985, No. 785, §1, eff. July 22, 1985.

{{NOTE: REGARDING R.S. 38:323, SEE ALSO R.S. 38:1114(D) AS PER ACTS 1985, NO. 466, §2, WHICH MAY BE CONFLICTING.}}



RS 38:324 - Protection of obligations

§324. Protection of obligations

This Chapter is in no way and to no extent intended to nor shall it be construed in any manner which will impair the contractual or other obligations of any levee board or levee and drainage board of the state of Louisiana.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:325 - Scope of activities

§325. Scope of activities

A. Levee boards shall engage in any activities related directly to:

(1) Flood protection.

(2) Construction and maintenance of levees.

(3) Construction of recreational facilities which are located on or immediately adjacent to levees, except the Orleans Levee District shall not be limited to the construction of recreational facilities located on or immediately adjacent to levees.

(4) Maintaining, updating, renovating, or modernizing existing recreational and other facilities owned by the district.

(5) Cooperative activities with other public bodies for public purposes.

B. Levee and drainage boards, in addition to those activities provided for levee boards, shall engage in any activities related directly to drainage.

C.(1) The contents of this Chapter notwithstanding, nothing shall preclude the construction of improvements and facilities, public or private, within an airport area to provide activities, businesses, and additionally any other revenue-generating functions which can be dedicated to public use and self-sufficiency of the enterprise as an entity.

(2) However, nothing in this Chapter shall be construed to in any way limit, restrict, inhibit, or alter the full and exclusive right, jurisdiction, power, and authority of the Orleans Levee District as granted in R.S. 38:307, 335, and 336 or of the Lafourche Basin Levee District as granted in R.S. 38:334.

(3) Nothing contained herein shall be construed to limit, alter, or repeal the requirement that certain lands under the jurisdiction of the Orleans Levee District be utilized for public parks, playgrounds, and beach purposes.

(4) Nothing contained in this Chapter shall be construed to limit or prohibit the construction with federal matching funds of recreational facilities which are part of a federally approved flood control program situated south from Donaldsonville to the Gulf of Mexico, within the Lafourche Basin Levee District.

Acts 1985, No. 785, §1, eff. July 22, 1985; Acts 1996, 1st Ex. Sess., No. 13, §1; Acts 2004, No. 310, §1, eff. June 18, 2004.



RS 38:326 - Authority of levee district and levee and drainage district police officers; annual expenditure

§326. Authority of levee district and levee and drainage district police officers; annual expenditure

A.(1)(a) Any levee district or levee and drainage district may, at the discretion of its boards of commissioners, employ one or more persons as levee district or levee and drainage district police officers. Those persons who are designated levee district or levee and drainage district police officers in accordance with this Section are responsible for maintaining order and exercising general police power on and off the levees, within the area of the levee district or levee and drainage district, and upon its surrounding waters.

(b) Each such person named as a police officer by the president of the levee district or levee and drainage district shall be commissioned as a peace officer by the Department of Public Safety and Corrections in accordance with the provisions of R.S. 40:1379.1. Such commission shall remain in force and effect at the pleasure of the president of the levee district or levee and drainage district and the Department of Public Safety and Corrections subject to applicable civil service regulations.

(2) These police officers shall have the right to exercise the power of arrest as peace officers, according to law, within the area of their jurisdiction as provided herein.

(3) Each such police officer shall execute a bond in the amount of ten thousand dollars in the favor of the state of Louisiana for the faithful performance of his duties. The premium on the bond shall be paid by the levee district or levee and drainage district. Additionally, each board shall obtain police liability insurance in an amount appropriate to each individual district.

(4) The provisions of this Section shall not entitle any such police officer to state supplemental pay.

B. Any person arrested by a levee district or levee and drainage district police officer in the exercise of his powers shall be immediately transferred by such officer to the custody of the sheriff or city police within whose jurisdiction the arrest occurs.

C. No person may be commissioned as a levee district or levee and drainage district police officer unless prior to such commissioning the person has, as a minimum requirement, completed a training program and received certification as a peace officer by the Louisiana Council on Peace Officer Standards and Training (POST Council).

D. All levee board or levee and drainage board police forces existing on the effective date of this Section may remain in effect and shall retain the general powers, duties, functions, and authorities in effect at that time.

Acts 1985, No. 785, §1, eff. July 22, 1985; Acts 2010, No. 332, §1.

{NOTE: REGARDING R.S. 38:326, SEE ALSO R.S. 38:1044 AND 1076.1 AS PER ACTS 1985, NOS. 771 AND 1000, WHICH MAY BE CONFLICTING.}



RS 38:326.1 - Authority of Lafourche Basin Levee District police officer; contracts with sheriffs' offices

§326.1. Authority of Lafourche Basin Levee District police officer; contracts with sheriffs' offices

A. Those persons who are designated Lafourche Basin Levee District police officers in accordance with this Section are responsible for maintaining order and exercising general police power on the levees within the area of the Lafourche Basin Levee District and upon its surrounding waters in accordance with the rules and regulations promulgated for that purpose by the secretary of the Department of Public Safety and Corrections or his designee. Each such person nominated as a police officer by the president of the Lafourche Basin Levee District shall, upon meeting the requirements of this Section, be commissioned as a peace officer by the Department of Public Safety and Corrections. Such commission shall remain in force and effect at the pleasure of the president of the Lafourche Basin Levee District and the Department of Public Safety and Corrections subject to applicable civil service regulations. These police officers shall have the right to carry concealed weapons and to exercise the power of arrest as peace officers, according to law, within the area of their jurisdiction as provided herein. Each such police officer shall execute a bond in the amount of three hundred thousand dollars in favor of the State of Louisiana for the faithful performance of his duties. The premium on the bond shall be paid by the levee district. Any other provisions of this Section to the contrary notwithstanding this classification shall not entitle persons to state supplemental pay.

B. Any person arrested by a Lafourche Basin Levee District police officer, in the exercise of the power hereinabove granted, shall be immediately transferred by such officer to the custody of the sheriff or city police wherein the arrest occurs.

C. No person shall be commissioned as a Lafourche Basin Levee District police officer, unless prior to such commissioning the person has, as a minimum requirement, successfully completed a certified law enforcement training course and basic firearms training program, including any annual recertification, and meets the other requirements set by the secretary of the Department of Public Safety and Corrections or his designee.

D. In no event shall the total membership of the Lafourche Basin Levee District Police Force exceed four members. All members shall be in the classified service of the state. The board of commissioners is hereby authorized to expend whatever funds are necessary for the operation and maintenance of the police force.

E. In addition to the provisions of this Section or any other provision of law, the president of the Lafourche Basin Levee District may contract with sheriffs' offices within the area of the Lafourche Basin Levee District for purposes of providing police protection and surveillance of the levee system. No such contract shall be binding or effective until approved by the board of commissioners of the Lafourche Basin Levee District in a public meeting by a record vote of a majority of its membership.

Acts 1985, No. 771, §1; Acts 2005, No. 5, §1.



RS 38:326.2 - Authority of Lake Borgne Basin Levee District police officer

§326.2. Authority of Lake Borgne Basin Levee District police officer

A. Those persons who are designated Lake Borgne Basin Levee District police officers in accordance with this Section are responsible for maintaining order and exercising general police power on and off the levees within the area of the Lake Borgne Basin Levee District and upon its surrounding waters. Each such person named as a police officer by the president of the Lake Borgne Basin Levee District shall be commissioned as a peace officer by the Department of Public Safety and Corrections. Such commission shall remain in force and effect at the pleasure of the president of the Lake Borgne Basin Levee District and the Department of Public Safety and Corrections. These police officers shall have the right to exercise the power of arrest as peace officers, according to law, within the area of their jurisdiction as provided herein. Each such police officer shall execute a bond in the amount of three hundred thousand dollars in the favor of the state of Louisiana for the faithful performance of his duties. The premium on the bond shall be paid by the levee district. Additionally, the board shall obtain police liability insurance in an amount appropriate to the district. Any other provisions of this Section to the contrary notwithstanding, this classification shall not entitle such persons to state supplemental pay.

B. Any person arrested by a Lake Borgne Basin Levee District police officer, in the exercise of the power hereinabove granted, shall be immediately transferred by such officer to the custody of the sheriff or city police within whose jurisdiction the arrest occurs.

C. No person except a commissioner shall be commissioned as a Lake Borgne Basin Levee District police officer, unless prior to such commissioning the person has, as a minimum requirement, completed and graduated from the six-week program of basic law enforcement training at Louisiana State University and Agricultural and Mechanical College or possesses equivalent training and experience.

D. Any Lake Borgne Basin Levee District police officer shall have authority to act in an undercover capacity if engaging in intelligence gathering activity or investigating a crime committed upon or within sight of the levees within the Lake Borgne Basin Levee District.

Acts 1985, No. 1000, §1.

{{NOTE: SEE ALSO R.S. 38:1076 AS PER ACTS 1985, NO. 1000, §1.}}



RS 38:326.3 - Combined police authority; jurisdiction; administrative responsibilities; personnel, equipment, and expenses

§326.3. Combined police authority; jurisdiction; administrative responsibilities; personnel, equipment, and expenses

A. In addition to the authority, restrictions, requirements, and other provisions of R.S. 38:326 and 326.1, and notwithstanding any other provision of law to the contrary, the Port of South Louisiana, the Lafourche Basin Levee District, and the Pontchartrain Levee District may coordinate and cooperate jointly with each other to maintain order and to exercise general police power within the areas of such port and districts and upon their levees.

B. The executive directors of the port and the districts may enter into a cooperative endeavor agreement to authorize the exercise of combined police protection within the areas of the port and districts, and to provide for the employment of officers and other personnel, equipment, and administrative services, necessary and useful to provide for and share the costs and expenses associated with such police protection. The cooperative endeavor agreement shall provide that title to equipment used pursuant to the agreement which is owned by the port or a district shall remain with the port or district.

C. Each person employed as a police officer shall, at a minimum, be commissioned as a peace officer by the Department of Public Safety and Corrections. Such police officers shall have the right to exercise the power of arrest as peace officers, according to law, within the combined jurisdictions and boundaries of the port and the districts.

D.(1) The governing authority of each entity designated in Subsection A of this Section that is a party to a cooperative endeavor agreement described in Subsection B of this Section shall appoint two members, respectively, to serve as members of a law enforcement coordinating and oversight committee.

(2) At the initial meeting, the committee shall elect a president to serve as presiding officer. The presiding officer shall not cast a vote except in the case of a tie vote.

(3) The committee may employ a chief law enforcement officer, subject to applicable civil service regulations. However, any applicant with at least twenty years of experience as a commissioned law enforcement officer who meets all of the requirements set forth in Subsection C of this Section shall be eligible for appointment.

(4) The chief law enforcement officer shall:

(a) Have the right to exercise the authority granted to police officers in Subsection C of this Section.

(b) Supervise and direct the administration and operation of the combined police protection authorized by the cooperative endeavor agreement. All law enforcement personnel shall be subordinate to the chief.

(c) Have general responsibility for law enforcement and be charged with the enforcement of all applicable laws and ordinances within the areas of the port and districts.

E. Neither the Port of South Louisiana, the Lafourche Basin Levee District, or the Pontchartrain Levee District shall authorize any additional funding for a position beyond the limits of its budget.

Acts 2014, No. 858, §1.



RS 38:326.4 - Lafourche Basin Levee District; executive director; assistant executive director; duties

§326.4. Lafourche Basin Levee District; executive director; assistant executive director; duties

A. The positions of executive director and assistant executive director of the board of commissioners of the Lafourche Basin Levee District are hereby created. The executive director and assistant executive director shall be appointed by the board. The executive director, on behalf of and as authorized or directed by the board, shall administer the affairs of the district. The assistant executive director shall assist the executive director in all of his functions and duties as deemed necessary by the executive director.

B. The positions of executive director and assistant executive director shall be filled by the board before February 1, 2015, if not currently filled by administrative rule of the board.

C. Neither the executive director nor the assistant executive director shall be a member of the board. The executive director and assistant executive director shall each be a full-time unclassified employee of the board who shall be paid compensation in an amount to be determined by the board which shall be comparable to like positions with levee districts throughout the state.

Acts 2014, No. 858, §1.



RS 38:327 - Lake Borgne Basin Levee District Board of Commissioners; powers and duties

§327. Lake Borgne Basin Levee District Board of Commissioners; powers and duties

A. The management and control of the district shall be vested in the board of commissioners of the Lake Borgne Basin Levee District. In addition to any other powers and duties provided by law, the board shall have the authority to establish adequate drainage, flood control, and water resources development, including but not limited to construction of reservoirs, diversion canals, gravity and pump drainage systems, erosion control measures, marsh management, and other flood control works as they relate to tidewater flooding, hurricane protection, and saltwater intrusion.

B. The board may enter into contracts and agreements of any nature for the purposes of this Chapter with any person or persons, corporation, association, or other entity, including public corporations, port authorities, the state and agencies thereof, levee districts, parishes, other political subdivisions, the United States government and agencies thereof, or any combination thereof, or with instrumentalities of any kind to carry out the purposes of and the powers granted in this Chapter.

C. The board may enter into contracts or other agreements with any person or entity concerning the providing of lands, servitudes, rights-of-way, and relocations, and may engage jointly in the exercise of any power to include the construction, operation, and maintenance of any facilities and improvements for the purpose of the projects under this Chapter.

D. The board shall have the authority to construct and maintain drainage works of all types as they relate to tidewater flooding, hurricane protection, and saltwater intrusion, either in cooperation with one or more parishes, municipalities, drainage districts, or other special districts within its territorial jurisdiction, or upon its own undertaking.

E. The board may buy and sell property, make and execute all contracts, and perform any and all things necessary to carry out the objects of this Chapter, subject to the limitations and duties provided in this Section.

F. The board shall operate and maintain the Violet Siphon in accordance with an operation and maintenance plan developed jointly by the Lake Borgne Basin Levee District and the Department of Natural Resources, office of coastal restoration and management.

Acts 1993, No. 1016, §1.



RS 38:328 - West Jefferson Levee District Board of Commissioners; powers and duties

§328. West Jefferson Levee District Board of Commissioners; powers and duties

A. The management and control of the West Jefferson Levee District shall be vested in the board of commissioners of the West Jefferson Levee District. In addition to any other powers and duties provided by law, the board shall have the authority to establish adequate drainage, flood control, and water resources development, including but not limited to construction of reservoirs, diversion canals, gravity and pump drainage systems, erosion control measures, marsh management, and other flood control works as they relate to tidewater flooding, hurricane protection, and saltwater intrusion.

B. The board may enter into contracts and agreements of any nature for the purposes of this Chapter with any person or persons, corporation, association, or other entity, including public corporations, port authorities, the state and agencies thereof, levee districts, parishes, other political subdivisions, the United States Government and agencies thereof, or any combination thereof, or with instrumentalities of any kind to carry out the purposes of and the powers granted in this Chapter.

C. The board may enter into contracts or other agreements with any person or entity concerning the providing of lands, servitudes, rights-of-way, and relocations, and may engage jointly in the exercise of any power to include the construction, operation, and maintenance of any facilities and improvements for the purpose of the projects under this Chapter.

D. The board shall have the authority to construct and maintain drainage works of all types as they relate to tidewater flooding, hurricane protection, and saltwater intrusion, either in cooperation with one or more parishes, municipalities, drainage districts, or other special districts within its territorial jurisdiction, or upon its own undertaking.

E. The board may buy and sell property, make and execute all contracts, and perform any and all things necessary to carry out the objects of this Chapter, subject to the limitations and duties provided in this Section.

F. The West Jefferson Levee District shall not expend any funds for development of any additional water resources projects authorized under this Section which would restrict or limit the development of the West Bank Hurricane Protection Project.

Acts 1995, No. 1308, §1.



RS 38:329 - Terrebonne Levee and Conservation District

§329. Terrebonne Levee and Conservation District

A.(1) The Terrebonne Levee and Conservation District shall constitute a political subdivision of the state of Louisiana within the meaning of Article VI, Section 44 of the Constitution of Louisiana, and is hereby granted the authority to issue bonds and to levy taxes for the payment of principal and interest thereon as provided in this Subsection.

(2) The district may levy taxes, incur debt, and otherwise raise revenue as provided in Article VI, Sections 39 and 40 of the Constitution of Louisiana and in any manner provided by law for levee districts.

(3)(a) The district may levy a sales and use tax at a rate not to exceed one percent upon the sale at retail, the use, the lease or rental, the consumption, and the storage for use or consumption of tangible personal property and on sales of services, all as defined and provided for in the Uniform Local Sales Tax Code, R.S. 47:337.1 et seq., if approved by a majority of electors voting thereon in an election held for that purpose.

(b) The tax authorized by this Paragraph shall not be subject to the combined rate limitation established in Section 29(A) of Article VI of the Constitution of Louisiana nor to the combined rate limitation established by R.S. 47:338.54. The authority granted in this Paragraph shall not limit any taxing authority granted to any other political subdivision by any other provision of law.

(4) The district may issue general obligation bonds as defined in Article VI, Section 33 of the Constitution of Louisiana in the manner set forth in R.S. 39:551 et seq., and may issue sales tax revenue bonds as provided for in R.S. 39:698.1 et seq.

B. The district shall have all the rights and powers conferred by Chapter 4 of Title 38 of the Louisiana Revised Statutes of 1950, as amended, together with such additional rights and powers as may be granted by the legislature.

C. The management and control of the district shall be vested in the board of commissioners of the Terrebonne Levee and Conservation District. In addition to any other powers and duties provided by law, the primary duty of the board shall be to establish, construct, operate, or maintain flood control works as they relate to hurricane protection, tidewater flooding, saltwater intrusion, and conservation. As a secondary duty, the board shall have the authority to establish flood control, adequate drainage relating to tidal or riverine flooding, and water resources development including but not limited to construction of reservoirs, diversion canals, gravity and pump drainage systems, erosion control measures, and marsh management.

D.(1) The board may enter into contracts and agreements of any nature for the purposes of this Chapter with any person or persons, corporation, association, or other entity, including public corporations, port authorities, the state and agencies thereof, levee districts, parishes, other political subdivisions, the United States Government and agencies thereof, or any combination thereof, or with instrumentalities of any kind to carry out the purposes of and the powers granted in this Chapter.

(2) In seeking requests for proposals for professional engineering services, the board shall make every effort to utilize various engineering companies located within Terrebonne Parish.

E. The board may enter into contracts or other agreements with any person or entity concerning the providing of lands, servitudes, rights-of-way, and relocations, and may engage jointly in the exercise of any power to include the construction, operation, and maintenance of any facilities and improvements for the purpose of the projects under this Chapter.

F. The board shall have the authority to construct and maintain drainage works of all types as they relate to tidewater flooding, hurricane protection, conservation, and saltwater intrusion, either in cooperation with one or more parishes, municipalities, drainage districts, or other special districts within its jurisdiction, or upon its own undertaking.

G. The board may buy and sell property, make and execute all contracts, and perform any and all things necessary to carry out the objects of this Chapter, subject to the limitations and duties provided in this Section.

H. Repealed by Acts 2009, No. 509, §2.

I. Through cooperative endeavors entered into by both districts, the Terrebonne Levee and Conservation District and the Atchafalaya Basin Levee District may participate in joint conservation efforts.

J. Repealed by Acts 2009, No. 509, §2.

Acts 1997, No. 1407, §1, eff. July 15, 1997; Acts 2001, No. 111, §1; Acts 2006, No. 8, §1, eff. May 4, 2006; Acts 2009, No. 509, §2.



RS 38:329.1 - South Lafourche Levee District; additional powers and duties; certain payments

§329.1. South Lafourche Levee District; additional powers and duties; certain payments

A.(1) The South Lafourche Levee District shall constitute a political subdivision of the state of Louisiana within the meaning of Article VI, Section 44 of the Constitution of Louisiana, and is hereby granted the authority to issue bonds and to levy taxes for the payment of principal and interest thereon under the specific authority provided herein.

(2) In addition to the authority provided by Article VI, Sections 39 and 40 of the Constitution of Louisiana, the district may levy taxes and raise other revenue in the manner provided by law for levee districts.

(3)(a) The district may levy a district-wide sales and use tax not exceeding one percent or any fraction thereof upon the sale at retail, the use, the lease or rental, the consumption, and the storage for use or consumption of tangible personal property and on sales of services, all as defined and provided by law in The Uniform Local Sales Tax Code in Chapter 2-D of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, if approved by a majority of electors voting thereon in an election held for that purpose.

(b) This authorization is in addition to and is not limited by the provisions of R.S. 47:338.54, as amended.

(4) The district may borrow money and issue bonds in the manner provided by law for levee districts and may issue general obligation bonds as defined in Article VI, Section 33 of the Constitution of Louisiana in the manner set forth in Subpart A of Part III of Chapter 4 of Title 39 of the Louisiana Revised Statutes of 1950, as amended, and sales tax revenue bonds as provided for in Subpart F of Part III of Chapter 4 of Title 39 of the Louisiana Revised Statutes of 1950, as amended.

B. In addition to any other powers and duties provided by law, the primary duty of the district shall be to establish, construct, operate, or maintain flood control works as they relate to hurricane protection, tidewater flooding, saltwater intrusion, and conservation. As a secondary duty, the district shall have the authority to establish flood control, adequate drainage relating to tidal or riverine flooding, and water resources development including but not limited to construction of reservoirs, diversion canals, gravity and pump drainage systems, erosion control measures, and marsh management. The district shall have the authority to construct and maintain drainage works of all types as they relate to tidewater flooding, hurricane protection, conservation, and saltwater intrusion, either in cooperation with one or more parishes, municipalities, levee districts, drainage districts, or other special districts within its jurisdiction, or upon its own undertaking.

C. Because the Lafourche Basin Levee District continues to provide mainline Mississippi River levee protection which is beneficial to Lafourche Parish, the South Lafourche Levee District shall make payments to the Lafourche Basin Levee District as follows:

(1) For the year 2007, thirty-five percent of the 2006 mineral revenues received on any lands within the boundaries of the South Lafourche Levee District that were previously owned by the Lafourche Basin Levee District.

(2) For the year 2008, twenty-five percent of the 2007 mineral revenues received on any lands within the boundaries of the South Lafourche Levee District that were previously owned by the Lafourche Basin Levee District.

(3) For the year 2009 and thereafter, fifteen percent of the mineral revenues received on any lands within the boundaries of the South Lafourche Levee District that were previously owned by the Lafourche Basin Levee District.

Acts 2006, 1st Ex. Sess., No. 32, §1, eff. Jan. 1, 2007; Acts 2006, No. 127, §1, eff. June 2, 2006.



RS 38:329.2 - North Lafourche Conservation, Levee and Drainage District; ad valorem tax and mineral revenues

§329.2. North Lafourche Conservation, Levee and Drainage District; ad valorem tax and mineral revenues

A. Because the Lafourche Basin Levee District continues to provide mainline Mississippi River levee protection which is beneficial to Lafourche Parish, the North Lafourche Conservation, Levee and Drainage District and the Lafourche Basin Levee District shall share both the ad valorem property taxes received from such tax levied annually, not to exceed five mills, pursuant to Article VI, Section 39(A) of the Constitution of Louisiana and R.S. 38:404, for levee protection on any lands located in the parish of Lafourche lying north of the northern bank of the Intracoastal Canal and east of the Bayou Lafourche, and the mineral revenues received on any lands within the territorial boundaries of the North Lafourche Conservation, Levee and Drainage District that were previously owned by the Lafourche Basin Levee District in the percentages as follows:

(1) For the tax year 2007, thirty-five percent to the Lafourche Basin Levee District and sixty-five percent to the North Lafourche Conservation, Levee and Drainage District of such levied 2006 ad valorem property taxes received and mineral revenues received by said levee districts.

(2) For the tax year 2008, twenty-five percent to the Lafourche Basin Levee District and seventy-five percent to the North Lafourche Conservation, Levee and Drainage District of such levied 2007 ad valorem property taxes received and mineral revenues received by said levee districts.

(3) For the tax year 2009 and each tax year thereafter, fifteen percent to the Lafourche Basin Levee District and eighty-five percent to the North Lafourche Conservation, Levee and Drainage District of such levied 2008 ad valorem property taxes received, and such levied ad valorem property taxes received each year thereafter, and mineral revenues received by said levee districts.

B. The ad valorem property taxes received annually to be shared as provided for in Subsection A of this Section shall be remitted within thirty days of the receipt thereof. The mineral revenues on the lands to be shared as provided for in Subsection A of this Section shall be remitted on a quarterly basis.

Acts 2006, 1st Ex. Sess., No. 32, §1, eff. Jan. 1, 2007; Acts 2007, No. 134, §1, eff. June 25, 2007.



RS 38:329.3 - St. Mary Levee District Board of Commissioners; powers and duties

§329.3. St. Mary Levee District Board of Commissioners; powers and duties

A. The management and control of the district shall be vested in the board of commissioners of the St. Mary Levee District. In addition to any other powers and duties provided by law, including the power of taxation as provided for in the Constitution of Louisiana, the board shall have the authority to establish, construct, operate or maintain flood control works as they relate to hurricane protection, tidewater flooding, saltwater intrusion and conservation.

B. The board may enter into contracts and agreements of any nature for the purposes of this Chapter with any person or persons, corporation, association, or other entity, including public corporations, port authorities, the state and agencies thereof, levee districts, parishes, other political subdivisions, the United States government and agencies thereof, or any combination thereof, or with instrumentalities of any kind to carry out the purposes of and the powers granted in this Chapter.

C. The board may enter into contracts or other agreements with any person or entity concerning the providing of lands, servitudes, rights-of-way, and relocations, and may engage jointly in the exercise of any power to include the construction, operation, and maintenance of any facilities and improvements for the purpose of the projects under this Chapter.

D. The board shall have the authority to establish, construct, operate or maintain flood control works of all types as they relate to hurricane protection, tidewater flooding, saltwater intrusion and conservation, either in cooperation with one or more parishes, municipalities, or other special districts within its territorial jurisdiction, or upon its own undertaking.

E. The board may buy and sell property, make and execute all contracts, and perform any and all things necessary to carry out the objects of this Chapter, subject to the limitations and duties provided in this Section.

F. For flood and hurricane protection purposes, the board may acquire property by expropriation prior to judgment, in accordance with the provisions of Part V of this Chapter.

G. The board may issue bonds or other debt obligations to construct, acquire, extend, or improve any flood control works authorized by law and to pledge to the payment of the principal and interest of such bonds or debt instruments the proceeds of any district tax or other revenues.

H. The board may enter into an intergovernmental agreement with the Atchafalaya Basin Levee District to reimburse the Atchafalaya Basin Levee District for levee district expenditures made in St. Mary Parish for the benefit of St. Mary Parish.

I.(1) On August 15, 2010, ownership of the following property situated in St. Mary Parish and belonging to the Atchafalya Basin Levee District shall be transferred to the St. Mary Levee District: (a) immovable property; (b) any mineral lease of the levee district on property situated in St. Mary Parish that is not in production or has been in production for more than ten years prior to the date of the transfer; (c) leases, servitudes, rights-of-way, and other property interests that are not mineral leases; and (d) books, records, and documents.

(2) The transfer of ownership set forth in this Subsection shall occur by operation of law and shall be complete without the necessity of any other act, instrument, or deed. However, the St. Mary Levee District shall confect instruments as necessary for filing, recordation, or other purposes, showing the transfer of the property or property interest.

(3) The transfer of the property or property interest shall relieve the Atchafalya Basin Levee District from liability for the property or property interest.

J.(1) All rights and obligations, including but not limited to those belonging to the town of Berwick, the city of Morgan City, and the parish of St. Mary, arising from any and all contractual agreements, including "Acts of Assurances" and "Agreements for Local Cooperation", with the United States Department of the Army and relating to levee, floodwall, and floodgate property, exclusive of drainage pumps, situated within St. Mary Parish, are hereby transferred to the St. Mary Levee District.

(2) The transfer of all rights and obligations set forth in this Subsection shall occur by operation of law and shall be complete without the necessity of any other act, instrument, or deed.

K. The board shall have the authority to serve as the sole nonfederal, local sponsor for all federal levees, floodwalls, and flood control structures situated within St. Mary Parish.

Acts 2007, No. 259, §1, eff. July 1, 2007; Acts 2010, No. 1020, §1; Acts 2015, No. 177, §1.



RS 38:329.4 - North Lafourche Conservation, Levee and Drainage District; sales and use tax

§329.4. North Lafourche Conservation, Levee and Drainage District; sales and use tax

A.(1) The North Lafourche Conservation, Levee and Drainage District shall constitute a political subdivision of the state of Louisiana within the meaning of Article VI, Section 44 of the Constitution of Louisiana, and is hereby granted the authority to issue bonds and to levy taxes for the payment of principal and interest thereon under the specific authority provided herein.

(2) In addition to the authority provided by Article VI, Sections 39 and 40 of the Constitution of Louisiana, the district may levy such taxes and raise other revenue in the manner provided by law for levee districts.

(3)(a) The district may levy a district-wide sales and use tax not exceeding one percent or any fraction thereof upon the sale at retail, the use, the lease or rental, the consumption, and the storage for use or consumption of tangible personal property and on sales of services, all as defined and provided by law in The Uniform Local Sales Tax Code in Chapter 2-D of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, if approved by a majority of electors voting thereon in an election held for that purpose.

(b) This authorization is in addition to and is not limited by the provisions of R.S. 47:338.54, as amended, or any other law to the contrary.

(4) The district may borrow money and issue bonds in the manner provided by law for levee districts and may issue general obligation bonds as defined in Article VI, Section 33 of the Constitution of Louisiana in the manner set forth in Subpart A of Part III of Chapter 4 of Title 39 of the Louisiana Revised Statutes of 1950, as amended, and sales tax revenue bonds as provided for in Subpart F of Part III of Chapter 4 of Title 39 of the Louisiana Revised Statutes of 1950, as amended.

Acts 2009, No. 390, §1.



RS 38:329.5 - Chenier Plain Coastal Restoration and Protection Authority; powers and duties

§329.5. Chenier Plain Coastal Restoration and Protection Authority; powers and duties

A.(1) The Chenier Plain Coastal Restoration and Protection Authority (authority) shall constitute a political subdivision of the state of Louisiana within the meaning of Article VI, Section 44 of the Constitution of Louisiana, and is hereby granted the power to issue bonds and to levy property taxes for the payment of principal and interest thereon as provided in this Subsection.

(2) The authority may levy property taxes, incur debt, and otherwise raise revenue as provided in Article VI, Sections 39 and 40 of the Constitution of Louisiana and in any manner provided by law for levee districts. No property tax shall be levied without a majority vote of the electors in each parish within the territorial jurisdiction of the authority.

(3) The authority may issue general obligation bonds as defined in Article VI, Section 33 of the Constitution of Louisiana in the manner set forth in R.S. 39:551 et seq.

B. The authority shall have all the rights and powers conferred by Chapter 4 of Title 38 of the Louisiana Revised Statutes of 1950, as amended, together with such additional rights and powers as may be granted by the legislature.

C.(1) The management and control of the authority shall be vested in the board of commissioners of the Chenier Plain Coastal Restoration and Protection Authority. In addition to any other powers and duties provided by law, the primary duty of the board shall be to establish, construct, operate, or maintain flood control works as they relate to hurricane protection, tidewater flooding, saltwater intrusion, and conservation. As a secondary duty, the board shall have the power to establish flood control, adequate drainage relating to tidal or riverine flooding, and water resources development including but not limited to construction of reservoirs, diversion canals, gravity and pump drainage systems, erosion control measures, and marsh management.

(2) The board shall elect a president who shall serve for a two year term. The office of president shall be rotated among the parishes so that a representative from each parish shall serve as president during every six year period.

(3) The board may establish one or more advisory commissions to provide a venue for input from the broad range of persons and groups who may participate in and assist the board in the performance of its powers and duties. An advisory commission shall be composed of equal representation from each parish.

D.(1) The board may enter into contracts and agreements of any nature for the purposes of this Chapter with any person or persons, corporation, association, or other entity, including public corporations, port authorities, the state and agencies thereof, levee districts, parishes, other political subdivisions, the United States government and agencies thereof, or any combination thereof, or with instrumentalities of any kind to carry out the purposes of and the powers granted in this Chapter.

(2) In seeking requests for proposals for professional engineering services, the board shall make every effort to utilize various engineering companies located within the parishes of Calcasieu, Cameron, or Vermilion.

E. The board may enter into contracts or other agreements with any person or entity concerning the providing of lands, servitudes, rights-of-way, and relocations, and may engage jointly in the exercise of any power to include the construction, operation, and maintenance of any facilities and improvements for the purpose of the projects under this Chapter.

F. The board shall have the power to construct and maintain drainage works of all types as they relate to tidewater flooding, hurricane protection, conservation, and saltwater intrusion, either in cooperation with one or more parishes, municipalities, drainage districts, or other special districts within its jurisdiction, or upon its own undertaking.

G. The board may buy and sell property, make and execute all contracts, and perform any and all things necessary to carry out the objects of this Chapter, subject to the limitations and duties provided in this Section.

H. The powers of the authority shall not supercede the powers of any parish or local governing authority, local political subdivision, drainage district or other special district within its jurisdiction.

Acts 2010, No. 1008, §1.



RS 38:329.6 - St. Tammany Levee, Drainage and Conservation District; powers and duties

§329.6. St. Tammany Levee, Drainage, and Conservation District; powers and duties

A.(1) The St. Tammany Levee, Drainage, and Conservation District shall constitute a political subdivision of the state of Louisiana within the meaning of Article VI, Section 44 of the Constitution of Louisiana, and may issue bonds and levy taxes for the payment of principal and interest thereon as provided in this Subsection.

(2) The district may levy taxes, incur debt, and otherwise raise revenue as provided in Article VI, Sections 39 and 40 of the Constitution of Louisiana and in any manner provided by law for levee districts.

(3)(a) The district may levy a sales and use tax at a rate not to exceed one percent upon the sale at retail, the use, the lease or rental, the consumption, and the storage for use or consumption of tangible personal property and on sales of services, all as defined and provided in the Uniform Local Sales Tax Code, R.S. 47:337.1 et seq., if approved by a majority of electors voting thereon in an election held for that purpose provided that any election shall be held only within the district.

(b) The tax authorized by this Paragraph shall not be subject to the combined rate limitation established in Article VI, Section 29(A) of the Constitution of Louisiana or any other provision of law, nor shall any governing authority be subject to the rate limitation provided for in R.S. 47:338.54 because of any tax levied pursuant to the provisions of this Section. The authority granted in this Paragraph shall not limit any taxing authority granted to any other political subdivision by any other provision of law.

(c) Nothing shall prohibit the district from expending tax funds directly for tidal flood control projects within the district.

(4) The district may issue general obligation bonds as defined in Article VI, Section 33 of the Constitution of Louisiana in the manner set forth in R.S. 39:551 et seq., and may issue sales tax revenue bonds as provided for in R.S. 39:698.1 et seq.

B. The district shall have all the rights and powers conferred by Chapter 4 of Title 38 of the Louisiana Revised Statutes of 1950, as amended, together with such additional rights and powers as may be granted by the legislature.

C. The management and control of the district shall be vested in the board of commissioners of the St. Tammany Levee, Drainage, and Conservation District. In addition to any other powers and duties provided by law, the primary duty of the board shall be to establish, construct, operate, or maintain flood control works related to hurricane protection, tidewater flooding, saltwater intrusion, and conservation. Additionally, the board may establish flood control, adequate drainage relating to tidal or riverine flooding, and water resources development including the construction of reservoirs, diversion canals, gravity and pump drainage systems, erosion control measures, and marsh management. The board may construct and maintain drainage works of all types related to tidewater flooding, hurricane protection, conservation, and saltwater intrusion, either in cooperation with one or more parishes, municipalities, levee districts, drainage districts, or other special districts within its jurisdiction, or upon its own undertaking, provided that no action or work undertaken by the district shall violate the master plan of the Coastal Protection and Restoration Authority or any statewide drainage and flood control plan administered by the Department of Transportation and Development.

D.(1) The board may enter into contracts and agreements of any nature for the purposes of this Chapter with any person, corporation, association, or other entity, including a public corporation, a port authority, the state and its agencies, a levee district, a parish, another political subdivision, the United States and its agencies, or any combination thereof, or with an instrumentality of any kind to carry out the purposes of and the powers granted in this Chapter.

(2) In seeking any request for proposals for professional engineering services, the board shall make every effort to utilize engineering companies located in St. Tammany Parish.

(3) Any contract or agreement entered into by the board shall comply with state law and public policy of the state.

E. The board may enter into contracts or other agreements with any person or entity concerning the providing of lands, servitudes, rights-of-way, and relocations, and may engage jointly in the exercise of any power to include the construction, operation, and maintenance of any facilities and improvements for the purpose of the projects under this Chapter.

F. The board may construct and maintain drainage works of all types related to tidewater flooding, hurricane protection, conservation, and saltwater intrusion, either in cooperation with one or more parishes, municipalities, drainage districts, or other special districts within its jurisdiction, or upon its own undertaking.

G. The board may buy and sell property, make and execute contracts, and perform any and all things necessary to carry out the objects of this Chapter, subject to the limitations and duties provided in this Section.

H. No action or work undertaken by the board or contract or agreement entered into by the board shall violate the master plan of the Coastal Protection and Restoration Authority Board or any statewide drainage and flood control plan administered by the Department of Transportation and Development.

Acts 2014, No. 303, §1, eff. May 28, 2014; Acts 2016, No. 430, §4.



RS 38:330 - Grant of authority to levee districts to act jointly

§330. Grant of authority to levee districts to act jointly

A. Any two or more contiguous levee districts may make agreements and/or cooperative endeavors between or among themselves to engage jointly in the construction, acquisition, or improvement of any public flood control or drainage project or improvement, the promotion and maintenance of any undertaking related to flood control or drainage projects, or the exercise of any power related to such projects, provided that at least one of the participants to the agreement is authorized under a provision of general or special law to perform such activity or exercise such power as may be necessary for completion of the undertaking. Such arrangements may provide for the joint use of funds, facilities, personnel, or property or any combination thereof necessary to accomplish the purposes of the agreement.

B. The provisions of this Section shall be retroactive to January 1, 1997.

Acts 1997, No. 384, §1, eff. June 20, 1997.



RS 38:330.1 - Southeast Louisiana Flood Protection Authority-East and Southeast Louisiana Flood Protection Authority-West Bank; territorial jurisdiction; board of commissioners; appointments; terms; compensation; vacancy; officers; meetings; domicile

PART III-A. SOUTHEAST LOUISIANA

FLOOD PROTECTION AUTHORITIES

§330.1. Southeast Louisiana Flood Protection Authority-East and Southeast Louisiana Flood Protection Authority-West Bank; territorial jurisdiction; board of commissioners; appointments; terms; compensation; vacancy; officers; meetings; domicile

A.(1) The Southeast Louisiana Flood Protection Authority-East and Southeast Louisiana Flood Protection Authority-West Bank, referred to herein as "flood protection authority" or "authority", are established as levee districts pursuant to Article VI, Sections 38 and 38.1 of the Constitution of Louisiana.

(2) The authority shall be subject to Part II of Chapter 2 of Title 49 of the Louisiana Revised Statutes of 1950.

(3) It shall be the position of the authority that the Mississippi River Gulf Outlet navigability is no longer necessary and the value associated with it remaining open is far outweighed by the danger it poses to the citizens of St. Bernard Parish, the Lower Ninth Ward of Orleans Parish, New Orleans East and surrounding areas.

B. Each flood protection authority, through its board of commissioners as provided for in this Section, shall exercise all authority over and have management, oversight, and control of the following territories as provided by law for the boards of commissioners of such levee districts to which the authority is a successor and to the extent provided for in this Part:

(1)(a) The following levee districts and parts of levee districts and parishes shall be included within the Southeast Louisiana Flood Protection Authority-East:

(i) East Jefferson Levee District.

(ii) Lake Borgne Basin Levee District.

(iii) The Orleans Levee District.

(iv) Repealed by Acts 2014, No. 303, §3, eff. May 28, 2014.

(v) Tangipahoa Levee District.

(b) These lands and all property thereon situated, not exempt from taxation, shall be subject to the provisions of this Chapter.

(2)(a) The following levee districts and parts of levee districts and parishes shall be included within the Southeast Louisiana Flood Protection Authority-West Bank:

(i) West Jefferson Levee District.

(ii) The Algiers Levee District.

(b) These lands and all property thereon situated, not exempt from taxation, shall be subject to the provisions of this Chapter.

C.(1) There is hereby created a board of commissioners for each flood protection authority as follows:

(a) The board of commissioners of the Southeast Louisiana Flood Protection Authority-East shall be composed of nine members, of whom there shall be at least, and not more than, one member from each parish within the territorial jurisdiction of the authority. The members shall be appointed by the governor from nominations submitted by the nominating committee as follows:

(i) Five members who shall either be an engineer or a professional in a related field such as geotechnical, hydrological, or environmental science. Of the five members, one member shall be a civil engineer.

(ii) Two members who shall be a professional in a discipline other than that occurring in Item (i) of this Subparagraph with at least ten years of professional experience in that discipline.

(iii) Two members who shall be at large.

(b) The board of commissioners of the Southeast Louisiana Flood Protection Authority-West Bank shall be composed of seven members of whom two shall reside in Jefferson Parish on the west side of the Mississippi River within the jurisdiction of the authority, two shall reside in Orleans Parish on the west side of the Mississippi River, and three shall reside outside of Jefferson and Orleans parishes. The members shall be appointed by the governor from nominations submitted by the nominating committee as follows:

(i) Three members, each of whom shall be either an engineer or a professional in a related field such as geotechnical, hydrological, or environmental science. At least one of the three members shall be a civil engineer.

(ii) Three members, each of whom shall be a professional in a discipline other than those identified in Item (i) of this Subparagraph who shall at a minimum hold a baccalaureate degree from an accredited institution of higher learning with at least ten years of professional experience in that discipline.

(iii) One member who shall possess the qualifications set forth in either Item (i) or (ii) of this Subparagraph.

(2)(a) The nominating committee for each board shall be composed as follows:

(i) A member designated by the Public Affairs Research Council of Louisiana.

(ii) A member designated by the Council for A Better Louisiana.

(iii) A representative of the Louisiana Geological Survey at Louisiana State University.

(iv) A member of the Association of State Floodplain Managers designated by the association.

(v) A member of the National Society of Black Engineers designated by the society.

(vi) The dean of the College of Engineering at the University of New Orleans, or his designee.

(vii) The dean of the School of Science and Engineering at Tulane University, or his designee.

(viii) The dean of the College of Engineering at Southern University and Agricultural and Mechanical College, or his designee.

(ix) The dean of the College of Engineering at Louisiana State University, or his designee.

(x) A member of the American Society of Civil Engineers designated by the society.

(xi) A member of the Louisiana Engineering Society.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph for the purpose of nominating persons to serve on the Southeast Louisiana Flood Protection Authority-West Bank, the committee shall also include, a member of the Harvey Canal Industrial Association and the president of Our Lady of Holy Cross College, or his designee.

(c) The chairman of the Coastal Protection and Restoration Authority Board shall be the custodian of the records of the nominating committee. The chairman of the authority nominating committee, or in his absence, the chairman of the Coastal Protection and Restoration Authority Board, shall call the meeting of the nominating committee. The chairman of the Coastal Protection and Restoration Authority Board, or his designee, shall serve as secretary for the nominating committee.

(3)(a) Within ten days after the occurrence of an unexpected vacancy on the flood protection authority board, the board shall notify the chairman of the Coastal Protection and Restoration Authority Board of such unexpected vacancy. For purposes of this Paragraph, a vacancy shall be unexpected whenever it occurs for a reason other than the expiration of a term. The chairman of the Coastal Protection and Restoration Authority shall cause notification of the unexpected vacancy to be published in the official journal of the state and of each parish within the territorial jurisdiction of the authority. Such notification shall be published no later than thirty days following receipt by the chairman of the Coastal Protection and Restoration Authority of notice of the unexpected vacancy.

(b) The nominating committee shall meet to determine the nominations to send to the governor to fill each unexpected vacancy no sooner than thirty days after the latest date of publication set forth in Subparagraph (a) of this Paragraph and no later than ninety days after the latest date of publication set forth in Subparagraph (a) of this Paragraph. The committee shall consider each name submitted to the committee from whatever source and the committee members may propose names of persons to be considered. After review, the committee shall select the nominees for each unexpected vacancy who meet the requirements of this Section. The committee shall submit one nominee for each unexpected vacancy in a position provided for in Item (1)(a)(i) or (b)(i) of this Subsection and shall submit two nominees for each unexpected vacancy in a position provided for in Item (1)(a)(ii) or (iii) of this Subsection or Item (1)(b)(ii) or (iii) of this Subsection. A majority vote of the total membership of the nominating committee shall be required to nominate persons to positions on the board. The committee shall submit its nominations for each unexpected vacancy to the governor for consideration no later than one hundred twenty days after the notification of the chairman of the Coastal Protection and Restoration Authority of the occurrence of such unexpected vacancy. The governor shall appoint one of the nominees submitted by the committee within thirty days of submission of the nominations for any unexpected vacancy and submit such appointee to the Senate for confirmation within forty-eight hours following the appointment, regardless of whether the legislature is in regular session.

(c) If the nominating committee fails to submit a nominee within one hundred twenty days after notification of the chairman of the Coastal Protection and Restoration Authority of the occurrence of such unexpected vacancy, the governor shall appoint a person meeting the requirements of this Section within thirty days of the expiration of such time and submit such appointee to the Senate for confirmation within forty-eight hours following the appointment, regardless of whether the legislature is in regular session.

(d) In the event that the Senate fails to confirm an appointment made pursuant to this Paragraph by taking no action at all or voting not to confirm an appointee in open session by the end of a regular session, the position shall be considered as having an unexpected vacancy and the process required by this Paragraph shall occur until such position is filled. Any appointee the Senate fails to confirm shall not be appointed to the same position during any recess of the legislature.

(4)(a) Each July first, the board shall notify the chairman of the Coastal Protection and Restoration Authority of any vacancy which will occur on a board in the following year due to expiration of a term, hereinafter in this Paragraph referred to as "expected vacancy". The chairman of the Coastal Protection and Restoration Authority shall cause notification of each expected vacancy to be published in the official journal of the state and of each parish within the territorial jurisdiction of the authority. Such notification shall be published no later than thirty days following receipt by the chairman of the Coastal Protection and Restoration Authority of notice of an expected vacancy.

(b) The nominating committee shall begin to meet and continue to meet as necessary to determine the nominations to send to the governor to fill each expected vacancy no sooner than thirty days after the latest date of publication set forth in Subparagraph (a) of this Paragraph and no later than ninety days after the latest date of publication set forth in Subparagraph (a) of this Paragraph. The committee shall consider each name submitted to the committee from whatever source and the committee members may propose names of persons to be considered. After review, the committee shall select the nominees for each expected vacancy who meet the requirements of this Section. The committee shall submit one nominee for an expected vacancy in a position provided for in Item (1)(a)(i) or (b)(i) of this Subsection and shall submit two nominees for each expected vacancy in a position provided for in Item (1)(a)(ii) or (iii) of this Subsection or Item (1)(b)(ii) or (iii) of this Subsection. A majority vote of the total membership of the nominating committee shall be required to nominate persons to positions on the board. The committee shall submit its nominations for each expected vacancy to the governor for consideration no later than thirty days prior to the start of regular session. The governor shall appoint one of the nominees submitted by the committee not later than thirty days after receipt of the nominations and shall submit such appointee to the Senate for confirmation within forty-eight hours after the appointment is made, regardless of whether the legislature is in regular session. If confirmed, the appointee shall take office the day after the expiration of the term of the board member whose term is expiring.

(c) If the nominating committee fails to submit a nominee for an expected vacancy thirty days prior to the start of regular session, the governor shall appoint a person meeting the requirements of this Section. The governor shall submit such appointee to the Senate for confirmation within forty-eight hours after the appointment is made, regardless of whether the legislature is in session. If confirmed, the appointee shall take office the day after the expiration of the term of the board member whose term is expiring.

(d) In the event that the Senate fails to confirm an appointment made pursuant to this Paragraph by taking no action at all or voting not to confirm an appointee in open session by the end of a regular session, an unexpected vacancy shall occur the day after the expiration of the term of the board member whose term is expiring and such unexpected vacancy shall be filled in the manner set forth in Paragraph (3) of this Subsection. Any appointee whom the Senate failed to confirm shall not be appointed to the same position during any recess of the legislature.

(5) Each appointment made to the board shall be subject to confirmation by the Senate.

D.(1) The members of each board initially appointed shall at their first meeting determine by lot their terms of office, which terms shall commence immediately upon their appointment and shall expire, respectively, as follows:

(a) For the board of the Southeast Louisiana Flood Protection Authority-East: two members in one year, three members in two years, three members in three years, and three members in four years, from the first day of July immediately succeeding such appointment.

(b) For the board of the Southeast Louisiana Flood Protection Authority-West Bank: one member in one year, two members in two years, two members in three years, and two members in four years, from the first day of July immediately succeeding such appointment.

(2) All commissioners thereafter appointed, except a commissioner appointed to fill an unexpired term, shall be appointed as provided in Subsection C of this Section for staggered terms of four years. No member shall serve more than two consecutive terms. If a person serves two years or more of an unexpired term, such service shall constitute a term. A former board member may be reappointed to the board after sitting out four years from the completion of his last consecutive term.

(3) Notwithstanding R.S. 24:14(K), no person shall serve on the board beyond the expiration of a term unless reappointed to a position on the board by the process required by either Paragraph (C)(3) or (4) of this Section.

E. Immediately after the members of the board of commissioners have been appointed, or as soon as thereafter is practicable, they shall meet and organize by electing from their number a president, vice president, and secretary who shall perform the duties normally required of such officers. In case of death or resignation of the president, the vice president shall call the board together to fill the position of the president. In case of absence, inability, or failure to act of the president, the vice president shall perform all the duties of the president.

F.(1) A majority of the sitting commissioners of the board shall constitute a quorum to do business. They shall designate the time and select the place for holding their regular sessions, which shall be convened each month. Special meetings may be convened at any time upon the call of the president. Regular monthly meetings of the board shall be convened on a rotating basis at a place to be determined by the board in a levee district under the jurisdiction of the authority.

(2)(a) In recognition that the primary purpose of the authority is regional coordination of flood protection and in order to promote such coordination over parochial concerns, approval of a proposed project shall require the favorable vote of at least two-thirds of the total voting membership of the board, regardless of whether the project is limited to one or more levee districts within the territorial jurisdiction of the authority.

(b) As used in this Paragraph, "project" means a program or engineering activity, either new or continuing that will be planned and implemented with the primary goal being the reduction of existing flood damages. "Program" means the flood control system which may include, but not be limited to, floodproofing, waterproofing, ring dikes, relocation assistance, information programs, formulation of codes, and engineering studies. "Engineering activities" means functions which may include, but not be limited to, dams, reservoirs, levees, dikes, floodwalls, diversions, channel alterations such as snagging and channel straightening, on site detention, spillways, and land treatment.

(3) Except as provided in Paragraph (2) of this Subsection, a favorable vote of a majority of the total voting membership of the board shall be required to take action.

(4) The members of the board of the Southeast Louisiana Flood Protection Authority-East appointed as residents of St. Charles or St. John the Baptist parishes from the east side of the Mississippi River shall be nonvoting except for any project which includes the parish or a portion of the parish. When these members are eligible to vote, they shall be included in the total voting membership for such purposes.

(5) Repealed by Acts 2007, No. 475, §2, eff. July 12, 2007.

G. Each board member shall have a fiduciary duty to act in the best interest of the board and shall serve the board's mission without any undue influence. In case of neglect of fiduciary duty or any other duty by any board member or of his failure, without good cause, to attend three successive regular meetings, on request of the board, the governor shall remove the commissioner.

H. A vacancy created by reason of death, resignation, removal, or any other cause, other than the expiration of a term, shall be an unexpected vacancy to be filled according to Paragraph (C)(3) of this Section.

I.(1) The official domicile of an authority shall be determined by the board. An authority shall maintain an office at its domicile for the transaction of its business.

(2) A flood protection authority may also maintain branch offices within the territorial jurisdiction of the authority.

J. No member of a board, or any of the immediate family of the member, shall own or have any interest or part in any business, company, or entity conducting business of any kind with the authority or levee district within the territorial jurisdiction of the authority or any of the facilities controlled by the authority or any such district. "Immediate family" as used in this Subsection means his children, the spouses of his children, his brothers and their spouses, his sisters and their spouses, his parents, his spouse, the parents of his spouse, his spouse's brothers and their spouses, his spouse's sisters and their spouses, and his spouse's children.

K.(1) No former board member may qualify as a candidate for any elected office within twelve months of the termination of his term on the board.

(2) No elected official or former elected official may serve as a member of the board within twenty-four months of the termination of his term.

(3) No public employee or former public employee shall serve as a member of the board within twelve months of the termination of his employment other than as a member of the board. Any person who is a member of faculty or staff of any state university or any individual serving on any state board or commission where the individual is not compensated for that service shall be excluded from the provisions of this Paragraph.

(4) No person shall be eligible for selection who has been registered as a lobbyist before the legislature within two calendar years of the date of appointment. Should any member serving on the board thereafter register as a lobbyist, he shall immediately resign his position on the board.

(5) No member of a board and no officer or employee of a board shall participate or engage in an effort to support or oppose the election of a candidate for political office or to support a particular party or issue in an election; be a member of any national, state, or local committee of any political party or faction; make or solicit contributions for any political party, faction, candidate, or issue; or take active part in the management of the affairs of a political party, faction, candidate, or any political campaign, except to exercise his right as a citizen to express his opinion privately and to cast his vote as he desires.

(6) Notwithstanding any provision of law to the contrary, except for membership on the Coastal Protection and Restoration Authority Board, no member of a board shall serve at the same time on any other board or commission, the membership of which is appointed in whole or in part by an elected official or by a public body the majority of the membership of which consists of elected officials. "Elected official" as used in this provision means any person holding an office in a governmental entity which is filled by the vote of the appropriate electorate and includes any person appointed to fill a vacancy in such offices.

(7) No person shall be eligible for selection who is a party to any contract with an authority established by this Part or levee district within the territorial jurisdiction of an authority.

L.(1) In lieu of the compensation provided in R.S. 38:308, the members of the board of commissioners of the Southeast Louisiana Flood Protection Authority-East shall receive a per diem equal to the rate allowable for per diem deduction under Section 162(h)(1)(B)(ii) of Title 26 of the United States Code for its official domicile during their attendance on that body. In addition to the per diem, each member shall be paid a mileage allowance for going to and from meetings and for other travel authorized by the board equal to the rate established as the standard mileage rate for business travel for purposes of Section 162(a) of Title 26 of the United States Code.

(2)(a) In lieu of the compensation provided in R.S. 38:308, the members of the board of commissioners of the Southeast Louisiana Flood Protection Authority-West Bank shall receive a per diem equal to the rate allowable for per diem deduction under Section 162(h)(1)(B)(ii) of Title 26 of the United States Code for its official domicile for each day such member is in actual attendance at a meeting of the board or one of its committees or performing duties authorized by the board. If the president of the board also acts as its administrator, he may receive a salary not to exceed the sum of one thousand dollars per month in lieu of the per diem.

(b) In addition to the per diem, each member shall be paid a mileage allowance for going to and from meetings and for other travel authorized by the board at the rate established as the standard mileage rate for business travel for purposes of Section 162(a) of Title 26 of the United States Code. Members shall also be reimbursed for properly documented actual expenses incurred for air travel, meals, and lodging when traveling in the performance of duties authorized by the board.

Acts 2006, 1st Ex. Sess., No. 1, §1, eff. Jan. 1, 2007; Acts 2007, No. 475, §§1, 2, eff. July 12, 2007; Acts 2009, No. 521, §1; Acts 2010, No. 97, §1; Acts 2012, No. 604, §2, eff. June 7, 2012; Acts 2013, No. 106, §1, eff. June 5, 2013; Acts 2014, No. 303, §3, eff. May 28, 2014; Acts 2016, No. 430, §4; Acts 2016, No. 572, §1, eff. July 1, 2016.



RS 38:330.2 - Board of commissioners, powers and duties

§330.2. Board of commissioners; powers and duties

A.(1) A flood protection authority shall be governed by a board of commissioners.

(a) The board of commissioners of the Southeast Louisiana Flood Protection Authority-East shall be the successor to the boards of commissioners of the East Jefferson Levee District, Lake Borgne Basin Levee District, and Orleans Levee District. The board shall also be the governing authority of the Tangipahoa Levee District.

(b) The board of commissioners of the Southeast Louisiana Flood Protection Authority-West Bank shall be the successor to the board of commissioners of the West Jefferson Levee District.

(2)(a) Each board may, in addition to any other powers and duties provided by law for the boards of commissioners of levee districts, establish on its own behalf or for the areas or the levee districts under its authority adequate drainage, flood control, and water resources development, including but not limited to the planning, maintenance, operation, and construction of reservoirs, diversion canals, gravity and pump drainage systems, erosion control measures, marsh management, coastal restoration, and other flood control works as such activities, facilities, and improvements relate to tidewater flooding, hurricane protection, and saltwater intrusion. Neither the authority nor any levee district within the territorial jurisdiction of the authority shall own, operate, or control any facility or improvement not directly related to such purposes, except as provided in R.S. 38:330.12.

(b) Nothing in this Paragraph shall transfer authority to operate flood control pump operations from any public entity authorized by law to conduct such activities.

(c) After January 1, 2018, the authority or any levee district within the territorial jurisdiction of the authority may divest itself of any drainage or pumping responsibilities that would otherwise fall to the responsibility of a parish governing authority.

B. Each board may enter into contracts and agreements of any nature on behalf of the authority or on behalf of any levee districts within the territorial jurisdiction of the authority for the purposes of this Chapter with any person or persons, corporation, association, or other entity, including public corporations, port authorities, the state and agencies thereof, levee districts, parishes, other political subdivisions, the United States government and agencies thereof, or any combination thereof, or with instrumentalities of any kind to carry out the purposes of and the powers granted in this Chapter.

C. Each board may enter into contracts or other agreements on behalf of the authority or on behalf of any levee districts within the territorial jurisdiction of the authority with any person or entity concerning the providing of lands, servitudes, rights-of-way, and relocations, and may engage the levee districts under its authority jointly with any person or entity in the exercise of any power to include the construction, operation, and maintenance of any facilities and improvements for the purpose of the projects under this Chapter.

D. Each board on behalf of the authority or on behalf of any levee district within the territorial jurisdiction of the authority may construct and maintain drainage works of all types as such works relate to tidewater flooding, hurricane protection, and saltwater intrusion, either in cooperation with one or more parishes, municipalities, drainage districts, or other special districts within its territorial jurisdiction, or upon its own undertaking.

E. Each board may buy and sell property of the authority or of any levee district within its territorial jurisdiction, make and execute all contracts on behalf of the authority or on behalf of any such levee district, and perform any and all things necessary to carry out the objects of this Chapter, subject to the limitations and duties provided in this Section.

F. Subject to any local ordinance for the construction, erection, and maintenance of back and side levees to protect any area or portion of a levee district within the territorial jurisdiction of the authority from tidal overflow, a board shall work in conjunction with the appropriate parish governing authority to manage the construction and maintenance of the levees, pursuant to R.S. 38:143.

G. Each board shall adopt bylaws for the management and regulation of its affairs, for the governance of the board and its officers and employees, and for the operation and governance of the flood protection authority in accordance with the Administrative Procedure Act and subject to legislative rule oversight by the Senate and House committees on transportation, highways, and public works. It shall devise and adopt rules and regulations for the carrying into effect and perfecting of a comprehensive levee system, having for its object the protection of the entire territory of the authority from overflow. Such bylaws may include the establishment of any standing committees of the board as may be necessary to carry out the functions of the board.

H. The authority and each levee district within the territorial jurisdiction of the authority shall comply with all applicable federal and state law and regulations, particularly regarding federal rehabilitation assistance for flood control works damaged by flood or coastal storm.

I.(1) For each levee district within the territorial jurisdiction of the authority, care and inspection of levees shall devolve on commissioners and assisted by such inspectors and watchmen as may be appointed pursuant to regulations, which the board is hereby authorized to adopt. Each commissioner and any inspector or watchman who may be appointed shall attend once during his term of office an educational training program conducted by the Department of Transportation and Development.

(2) Each commissioner and appointed inspector or watchman, upon presenting appropriate credentials, may enter any private premises within the territorial jurisdiction of the authority to care for and inspect levees. If the owner of the premises or his agent refuses to admit the commissioner, inspector, or watchman, the authority may obtain from any state court of competent jurisdiction and venue an appropriate order to submit the premises to entry for such purpose.

Acts 2006, 1st Ex. Sess., No. 1, §1, eff. Jan. 1, 2007; Acts 2007, No. 475, §1, eff. July 12, 2007; Acts 2014, No. 303, §1, eff. May 28, 2014; Acts 2016, No. 572, §1, eff. July 1, 2016.



RS 38:330.3 - Levee district and board reorganization; transfer of authority; obligations; taxes; lands

§330.3. Levee district and board reorganization; transfer of authority; obligations; taxes; lands

A.(1)(a) Any legal proceeding to which the East Jefferson Levee District, Lake Borgne Basin Levee District, Orleans Levee District, or West Jefferson Levee District is a party and which is filed, initiated, or pending before any court on January 1, 2007, and all documents involved in or affected by said legal proceeding, shall retain its effectiveness and shall be continued in the name of the district. Other than the district or districts originally named as party to the proceedings, neither an authority or district within the territorial jurisdiction of the authority shall have any liability for actions pending or claims arising prior to the effective date of this Section.

(b) Neither an authority nor any district within the territorial jurisdiction of the authority shall have any liability for actions or claims other than the district against which the actions or claims arise.

(c) No provision of law providing the Southeast Louisiana Flood Protection Authority-East or Southeast Louisiana Flood Protection Authority-West Bank with any authority over and management, oversight, and control of the areas and levee districts provided for in R.S. 38:330.2(A) shall be construed or interpreted to make the taxes levied by, or other revenue of, a levee district within the territorial jurisdiction of the authority payable for the liability of another levee district, or for any liability of the authority when acting on behalf of another levee district.

(2) All obligations and unfinished business of the East Jefferson Levee District, Lake Borgne Basin Levee District, Orleans Levee District, and West Jefferson Levee District shall be managed on behalf of the districts by the appropriate authority.

(3) All outstanding indebtedness of the East Jefferson Levee District, Lake Borgne Basin Levee District, Orleans Levee District, and West Jefferson Levee District shall remain with the district and shall not be a liability of any authority.

B.(1) The proceeds of all taxes collected on all property taxed in the parishes of Jefferson, Orleans, and St. Bernard for the purpose of constructing and maintaining levees, levee drainage, flood protection, hurricane flood protection, and for all other purposes incidental thereto, by or on behalf of the Algiers Levee District, East Jefferson Levee District, Lake Borgne Basin Levee District, Orleans Levee District, or West Jefferson Levee District and, except as provided in R.S. 38:330.12, any other revenue from operations of such districts shall be administered by the board of commissioners of the applicable flood protection authority; however, the taxes and other revenues of each such levee district shall only be used and expended for the purposes of such district.

(2) The proceeds from a tax levied, or revenue received, by an authority or a levee district may only be used or expended for a purpose of the authority or levee district where the tax is levied and revenue is collected.

(3) The proceeds of such taxes collected shall be deposited into a separate account established in the name of the authority or district in which the taxes are levied and collected. There shall be no commingling of funds in such accounts.

C.(1) Any books, records, documents, funds, movable property, lands or immovable property owned by the Algiers Levee District, East Jefferson Levee District, Lake Borgne Basin Levee District, Orleans Levee District, and West Jefferson Levee District shall be retained as property of the respective levee district in which such property is situated, but shall be managed by the applicable flood protection authority, except as provided in R.S. 38:330.12.

(2) Except as provided in R.S. 38:330.12, any property acquired or improvements constructed with funds of a levee district within the territorial jurisdiction of the authority and all income derived from property or improvements owned by the levee district shall belong to the levee district, but shall be managed by the authority.

Acts 2006, 1st Ex. Sess., No. 1, §1, eff. Jan. 1, 2007; Acts 2007, No. 475, §1, eff. July 12, 2007.



RS 38:330.4 - Regional directors

§330.4. Regional directors

A. Each board may employ a regional director who shall serve at the pleasure of the board. The board shall fix the qualifications, duties, and salary of the regional director.

B. In addition to the qualifications fixed by the board pursuant to Subsection A of this Section, the regional director shall:

(1) Reside in southeast Louisiana.

(2) Have a bachelor's degree, at a minimum, in the area of business, engineering, geology, hydrology, natural sciences, environmental sciences, renewable resources, or any similar academic field.

(3) Have a minimum of ten years senior executive experience in business, engineering or hydrology, or in the performance of public works functions, related to flood and drainage control, flood plain management, water resources, soil conservation, land surveying and mapping, disaster relief, or any related function.

C. In addition to the duties prescribed by the board, the regional director shall keep records of all proceedings, preserve all books, maps, documents, papers, records, and reports entrusted to its care, and keep them open for public inspection.

Acts 2006, 1st Ex. Sess., No. 1, §1, eff. Jan. 1, 2007; Acts 2009, No. 521, §1.



RS 38:330.5 - Employees

§330.5. Employees

A. An authority may employ such employees as it deems necessary for its proper functioning. All employees of the authority and each levee district within the territorial jurisdiction of the authority shall be considered civil service employees for the purpose of Article X of the Constitution of Louisiana. Each employee of a levee district within the territorial jurisdiction of the authority who is in the unclassified civil service on December 31, 2006 shall remain in the unclassified civil service as long as the employee remains in the same position.

B. Any person employed by the East Jefferson Levee District, the Lake Borgne Basin Levee District, the Orleans Levee District, or the West Jefferson Levee District on January 1, 2007, may, insofar as practicable, continue as an employee of the levee district at the pleasure of the flood protection authority created in this Part and may, insofar as practicable, retain all rights, privileges, and benefits.

Acts 2006, 1st Ex. Sess., No. 1, §1, eff. Jan. 1, 2007.



RS 38:330.6 - Counsel to authority

§330.6. Counsel to authority

The state attorney general and his assistants shall be and are hereby designated as counsel for each flood protection authority in the execution of the purposes of this Chapter and are hereby charged with the responsibility of representing each authority in any and all matters when called upon to do so.

Acts 2006, 1st Ex. Sess., No. 1, §1, eff. Jan. 1, 2007.



RS 38:330.7 - Police officers

§330.7. Police officers

A. Each authority shall not directly employ police security personnel. However, the authority may enter into cooperative endeavor agreements with appropriate local law enforcement agencies or local governmental subdivisions to provide necessary police security services for levees, or the authority may assume the rights and responsibilities of any existing cooperative endeavor agreements for police security services.

B. Notwithstanding the provisions of Subsection A of this Section, the Southeast Louisiana Flood Protection Authority - East may employ a superintendent of police security to supervise the police security personnel of all levee districts within its territorial jurisdiction. The superintendent shall have authority and the right to exercise the power of a police officer, including the power of arrest throughout the territorial jurisdiction of the authority. The salary of the SLFPA-East superintendent of police security shall not exceed the salary of the superintendent of the Louisiana State Police. The authority may assess each levee district within its territorial jurisdiction an amount necessary for the salary, benefits, and expenses of the superintendent.

C. Notwithstanding the provisions of Subsection A of this Section and R.S. 38:326, the Southeast Louisiana Flood Protection Authority - East, in the interest of public safety, may deploy police security personnel employed by one levee district within its territorial jurisdiction in another levee district within its territorial jurisdiction, provided that the levee district supplying the personnel is fully compensated for such deployment and the deployment does not create a public safety concern in any of the other districts. In the event full compensation for such deployments is not received, the delinquent district shall not be eligible for future deployments until making all necessary payments. Each police officer shall retain his powers when he is deployed outside his district of employment.

Acts 2006, 1st Ex. Sess., No. 1, §1, eff. Jan. 1, 2007; Acts 2012, No. 757, §1.



RS 38:330.8 - Funding; appropriations

§330.8. Funding; appropriations

A. An authority or levee district within the territorial jurisdiction of an authority, for the purpose of constructing and maintaining levees, levee drainage, flood protection, hurricane flood protection, or for any other purpose incidental thereto, or for any other purpose related to its authorized powers and functions as specified by law, may levy or increase a tax. Any such levy or increase shall be subject to voter approval if and as required by Section 38.1 or 39 of Article VI of the Constitution of Louisiana except as provided by Section 23 of Article VII of the Constitution of Louisiana.

B.(1) Proceeds from taxes levied and collected pursuant to this Subsection shall be used only as provided in the tax proposition if a proposition is required and only within the authority or district in which the tax is levied.

(2)(a) The proceeds from the annual ad valorem taxes levied by the Orleans Levee District and the Algiers Levee District shall be delivered by the tax collector for Orleans Parish to each respective district.

(b) From the first proceeds of such taxes received by the Orleans Levee District and the Algiers Levee District, provision shall be made and all funds necessary shall be set aside by each respective district for the payment of all debt service or other requirements due on all outstanding bonds, notes, or other evidences of indebtedness of each respective district during such calendar year, in accordance with the terms of such instruments and the resolutions and agreements providing for their issuance and security.

(c) After the payments made by the Orleans Levee District under Subparagraph (b) of this Paragraph:

(i) Seven hundred thousand dollars shall be paid to the Non-Flood Protection Asset Management Authority on or before the thirtieth day of July beginning in the year 2011 and on or before the fifteenth day of April thereafter to be used for the operation and maintenance of Lakeshore Drive.

(ii) Sufficient funds shall be allocated for purposes of maintaining an Orleans Levee District police force to be made up of not less than twenty-four police officers who shall provide security for Lakeshore Drive and other flood assets located within the jurisdiction of the Orleans Levee District.

(iii) The provisions of Subparagraph (c) of this Paragraph shall expire on December 31, 2012.

(3) The tax proceeds received by the Southeast Louisiana Flood Protection Authority-West Bank pursuant to Paragraph (2) of this Subsection shall be used for the operation and maintenance of levees and for other flood control activities in the West Bank of Orleans Parish.

(4) In addition to the taxing authority authorized by Article VI, Section 39(A) and (B) of the Constitution of Louisiana and other applicable provisions of law, the district shall have the same taxing authority as the Orleans Levee District on July 12, 2007, to include but not limited to the taxing authority authorized by Article VI, Section 39(A) and (B) and Article VII, Section 23 of the Constitution of Louisiana, and the Special Levee Improvement Tax reauthorized by the Special Election held in Orleans Parish on November 19, 1983.

C. An authority may seek, accept, and expend funds from any source, including private business, industry, foundations, and other groups as well as any federal or other governmental funding available for any of the purposes set forth in Subsection A of this Section.

Acts 2006, 1st Ex. Sess., No. 1, §1, eff. Jan. 1, 2007; Acts 2007, No. 475, §1, eff. July 12, 2007; Acts 2008, No. 220, §11, eff. June 14, 2008; Acts 2011, No. 363, §1, eff. June 29, 2011; Acts 2012, No. 472, §1, eff. June 1, 2012.



RS 38:330.9 - Defense and indemnification of commissioners, officers, or employees

§330.9. Defense and indemnification of commissioners, officers, or employees

A. An authority may defend, indemnify against loss or liability and save harmless any of its commissioners, officers or employees whenever a claim or demand is made or threatened, or whenever proceeded against in any investigation or before any court, board, commission or other public body to defend or maintain his official position or a position taken in the course of the execution of his duties or because of any act or omission arising out of the performance of his official duties if it is determined that the commissioner, officer or employee acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of the authority. Such determination shall be made by the board of commissioners by a majority vote of the board who were not parties to such action, suit, proceeding, investigation or claim. The provisions of this Subsection shall not apply in each event a commissioner, officer or employee is adjudged liable for malfeasance in office or an intentional tort.

B. To the extent that a commissioner, officer or employee of the authority has been successful on the merits or otherwise in defense of any action, suit, or proceeding referred to in or in defense of any claim, issue or matter therein, he shall be indemnified against expenses, including attorneys' fees, actually and reasonably incurred by him in connection therewith.

C. Expenses, including attorneys' fees, incurred in defending a civil action, suit or proceeding may be paid by an authority in advance of the final disposition of such action, suit, or proceeding as authorized in the manner provided in this Section upon receipt of an undertaking by or on behalf of the commissioner, officer or employee, to repay such amount unless it shall ultimately be determined that he is entitled to be indemnified by the authority as authorized in this Section.

D. The indemnification provided by this Section shall not be deemed exclusive of any other rights to which those indemnified may be entitled, both as to action in his official capacity and as to action in another capacity while holding such office, and shall continue as to a person who has ceased to be a commissioner, officer or employee, and shall inure to the benefit of the heirs, executors and administrators of such a person.

E. An authority may purchase and maintain insurance on behalf of any person who is or was a commissioner, officer or employee of the authority against any liability asserted against him and incurred by him in any such capacity or arising out of his status as such, whether or not the authority would have the power to indemnify him against such liability under the provisions of this Section.

Acts 2006, 1st Ex. Sess., No. 1, §1, eff. Jan. 1, 2007.



RS 38:330.10 - Statutory reference

§330.10. Statutory reference

A. Subject to the limitations of liability as set forth in R.S. 38:330.3, whenever a reference to the "board of commissioners", "levee board" or "board of levee commissioners" of the Algiers Levee District, East Jefferson Levee District, Lake Borgne Basin Levee District, Orleans Levee District, or West Jefferson Levee District appears in any statute, or in a contract, or a legal pleading, or in any other document, that reference shall be deemed to be a reference to the board of commissioners of the Southeast Louisiana Flood Protection Authority-East or the board of commissioners of the Southeast Louisiana Flood Protection Authority-West Bank, as applicable.

B. Subject to the limitations of liability as set forth in R.S. 38:330.3, whenever a reference to the "board of commissioners", "levee board" or "board of levee commissioners" or "levee district" appears in any statute, that reference shall be deemed to include the board of commissioners of the Southeast Louisiana Flood Protection Authority-East and Southeast Louisiana Flood Protection Authority-West Bank.

Acts 2006, 1st Ex. Sess., No. 1, §1, eff. Jan. 1, 2007; Acts 2007, No. 475, §1, eff. July 12, 2007.



RS 38:330.11 - Exception to jurisdiction of authorities

§330.11. Exception to jurisdiction of authorities

Notwithstanding any provision of law to the contrary, this Part shall not apply to any levee district or board that has been reorganized, merged into, or consolidated with a parish pursuant to Article VI, Sections 16 and 38 of the Constitution of Louisiana. Such levee district shall continue to have any rights, revenues, resources, jurisdiction, powers, authority, functions, and duties, including the levy and collection of any local assessment or forced contribution, authorized by law at the time of the reorganization, merger, and consolidation with a parish.

Acts 2006, 1st Ex. Sess., No. 1, §1, eff. Jan. 1, 2007.



RS 38:330.12 - Ownership and management of non-flood protection functions and activities

§330.12. Ownership and management of non-flood protection functions and activities

A. Any facility or improvement within a levee district within the territorial jurisdiction of an authority, which facility or improvement is not directly related to providing adequate drainage, flood control, or water resources development pertaining to tidewater flooding, hurricane protection, or saltwater intrusion, that is owned or operated by a board of commissioners of the levee district, including all land, rights-of-way, servitudes, and improvements situated thereon, or connected therewith, for such purpose, shall be managed and controlled by the Non-Flood Protection Asset Management Authority, hereinafter referred to as the "authority", without the necessity of any other act or instrument, except that for purposes of the Orleans Levee District, any such facilities or improvement shall continue to be owned by the Orleans Levee District. For the purpose of this Section only, the authority shall be the successor to the state and the board of commissioners of such levee district. The state through the division of administration shall continue the routine maintenance of all such non-flood properties or facilities until the authority receives responsibility for such maintenance.

B.(1) The authority may enter into contracts, agreements, or cooperative endeavors of any nature with a state agency, political subdivision, or other legal entity or person, or any combination thereof, for the operation and maintenance of any facility or improvement, which it manages or controls pursuant to Subsection A of this Section.

(2) The authority may sell, lease, or otherwise transfer any such property and perform any and all things necessary to carry out the objects of this Section, provided that any such sale or transfer be for full and adequate consideration, and any proceeds therefrom be paid within thirty days following the sale or transfer in a ratio of eighty percent of the proceeds to the Authority and twenty percent of the proceeds to the members of the class established in the matter of "Haspel and Davis, Milling and Planting, Co., Ltd., et al. vs. Board of Levee Commissioners" Docket No. 31-357 of the Twenty-fifth Judicial District Court for the Parish of Plaquemines, to satisfy the outstanding debt of the Orleans Levee District pursuant to the judgment dated December 11, 2000, and the settlement agreement homologated therein. If the authority determines that the sale, lease, or transfer of such property is appropriate, it shall first offer the property to political subdivisions in the parish in which the property is located and state agencies conducting operations in that parish, other than levee districts, political subdivisions, or agencies responsible for flood control. If any such public entity is interested in acquiring the property, the authority shall evaluate proposals submitted by those entities. If no such proposal is received, or if such proposals are not determined to be in the best interest of the authority, the property may be offered for sale or lease as otherwise provided by law.

C. Except as required by federal law or regulation or state constitution, the expense of operating any facility or improvement referred to in Subsection A of this Section, which produces revenue shall be collected by the authority and, after deducting an amount for the expense of managing and controlling such facility or improvement, the remaining revenues therefrom shall be disbursed to the flood protection authority to the credit of the levee district in which the facility or improvement is located.

D. The authority may otherwise provide for the implementation of this Section by the adoption of rules and regulations pursuant to the Administrative Procedure Act. The authority shall not be subject to the rules and regulations of the Department of Transportation and Development.

E. No action taken pursuant to this Section or to any provision of this Part shall do any of the following:

(1) Impair the obligation of outstanding bonded indebtedness or of any other contract of any levee district.

(2) Impair the ability of any levee district to satisfy any outstanding judgment, any legal action, or claim pending against the district on the effective date of this Section.

Acts 2006, 1st Ex. Sess., No. 1, §1, eff. Jan. 1, 2007; Acts 2007, No. 133, §1, eff. June 25, 2007; Acts 2010, No. 1014, §2; Acts 2011, No. 363, §1, eff. June 29, 2011.



RS 38:330.12.1 - Non-Flood Protection Asset Management Authority; creation; composition; powers, duties, functions

§330.12.1. Non-Flood Protection Asset Management Authority; creation; composition; powers, duties, functions

A. The Non-Flood Protection Asset Management Authority, hereafter referred to as the "authority", is hereby created as a political subdivision possessing full corporate power to manage, control, regulate, operate, and maintain any non-flood protection facility or improvement asset or function within a levee district within the jurisdiction of a flood protection authority.

B. The authority shall not be eligible to receive or expend any money from the Transportation Trust Fund.

C. The authority shall be composed of the following members who shall be subject to Senate confirmation, provided that no elected official shall be appointed to serve as a member of the authority:

(1) One member appointed by the Southeast Louisiana Flood Protection Authority East.

(2) One member appointed by the state senator representing Senate District No. 3 and Senate District No. 4, and by the state representative representing House District No. 97, House District No. 94, House District No. 99, and by the Congressional Representative representing Congressional District No. 1 and Congressional District No. 2. At least one member appointed shall be a lawyer, at least one member shall be a certified public accountant and at least one member shall be a realtor.

(3) One member appointed by the mayor of the city of New Orleans.

(4) One member appointed by each New Orleans city council member in whose district a non-flood asset is located.

(5) Two members appointed jointly by the presidents of the Lakeshore, Lake Vista, Lake Terrace, and Lake Oaks property owners associations.

(6) One member appointed by the secretary of the Department of Transportation and Development.

(7) One member appointed by the Lake Pontchartrain Basin Foundation.

(8) One member appointed by the board for the New Orleans City Park.

D.(1) Members of the authority shall serve a term of four years. Any vacancy occurring on the authority shall be filled in the same manner as the original appointment for the unexpired portion of the position vacated.

(2) A majority of the members of the authority shall constitute a quorum for the transaction of official business and all official actions of the authority shall require an affirmative vote by a majority of the members present and voting at a meeting.

(3) Members of the authority shall not receive any compensation for serving on the board but each member may receive not more than fifty dollars per day for attendance at meetings of the authority or its subcommittees. In addition, members may be reimbursed for mileage expenses incurred while in the performance of their official duties at the rate established by the division of administration for travel by state officials.

(4) Members of the authority shall file annual financial disclosure statements pursuant to R.S. 42:1124.2.1.

E. The authority shall be domiciled in the parish of Orleans.

F. The authority shall elect from its members a chairman and a secretary and shall select a vice-chairman to serve in the absence of the chairman. The authority may employ an executive director and such personnel as may be necessary to implement the provisions of this Section.

G. The authority shall be responsible for the development and implementation of a management plan to best utilize the assets under its jurisdiction and maximize the benefits, attributes, and revenue potentials of such assets. Such plan shall include parameters for the interactions between the authority and other political subdivisions in the geographical areas of the assets under the jurisdiction of the authority and shall detail a procedure and process for the operation, maintenance, sale, lease, or transfer of any facility or improvement managed or controlled by the authority.

Acts 2010, No. 1014, §2, §4, eff. Jan. 1, 2012; Acts 2011, No. 363, §2, eff. June 29, 2011, and §3, eff. Jan. 1, 2012.



RS 38:330.13 - Public contracts; Louisiana Initiative for Small Entrepreneurship

§330.13. Public contracts; Louisiana Initiative for Small Entrepreneurship

The board of commissioners of the Southeast Louisiana Flood Protection Authority-East and Southeast Louisiana Flood Protection Authority-West Bank shall comply with the provisions of R.S. 39:2001 et seq., when advertising and letting public works contracts and procurement contracts.

Acts 2006, 1st Ex. Sess., No. 1, §1, eff. Jan. 1, 2007.



RS 38:331 - Repealed by Acts 2014, No. 387, §2, eff. May 30, 2014.

PART IV. SPECIAL PROVISIONS

§331. Repealed by Acts 2014, No. 387, §2, eff. May 30, 2014.



RS 38:332 - Representatives of the boards of commissioners of the Lafourche Basin Levee District and the Atchafalaya Basin Levee District to attend meetings of board

§332. Representatives of the boards of commissioners of the Lafourche Basin Levee District and the Atchafalaya Basin Levee District to attend meetings of board

The boards of commissioners of the Lafourche Basin Levee District and the Atchafalaya Basin Levee District shall each select from among their membership, exclusive of the presidents thereof, an official representative to the South Lafourche Levee District and an official representative to the North Lafourche Conservation, Levee and Drainage District who shall attend each meeting of the two levee boards and make reports on the proceedings thereof to their respective boards of commissioners. Each such representative during the meetings of the boards of commissioners of the South Lafourche Levee District and the North Lafourche Conservation, Levee and Drainage District shall be afforded a reasonable opportunity to be heard on matters of interest to his respective levee district while the matters are being considered by the boards of commissioners.

Acts 1985, No. 785, §1, eff. July 22, 1985; Acts 1992, No. 876, §1.



RS 38:333 - Repealed by Acts 1997, No. 1287, 2, eff. July 1, 1998.

§333. Repealed by Acts 1997, No. 1287, §2, eff. July 1, 1998.



RS 38:334 - Revenue utilization; Lafourche Basin Levee District

§334. Revenue utilization; Lafourche Basin Levee District

A.(1) Of all the taxes collected by the Lafourche Basin Levee District from property located within St. Charles Parish located west of the Mississippi River, not less than fifty-seven percent of the tax monies shall be expended for the purposes of levee construction, levee maintenance, and other flood control and drainage works within that parish. These expenditures shall be in cash or in-kind services as determined by the parish governing body. When such funds are expended within St. Charles Parish, in-kind services shall not exceed fifty percent of such expenditures. Expenditures shall be certified as received by the parish's governing body at the end of each fiscal year.

(2) The provisions of Paragraph (1) of this Subsection shall not apply during any tax year in which the Lafourche Basin Levee District maintains the St. Charles Parish West Bank Hurricane Protection Levee system, including the West Bank and general vicinity, Western Tie-In, Davis Pond Freshwater Diversion Levee, Willowridge Levee, Ellington Levee, Magnolia Ridge Levee, and Sunset Drainage District Levee, as a whole or as each section is transferred to the Lafourche Basin Levee District for maintenance, operation, and control, subject to any amendments made by the state of Louisiana.

B. No provision of this Part or of any other law shall be construed so as to prohibit the Lafourche Basin Levee District from the use of public funds to engage in general drainage work not incidental to the construction and maintenance of levees in the jurisdictional boundaries of the Lafourche Basin Levee District.

Acts 1985, No. 785, §1, eff. July 22, 1985; Acts 1992, No. 791, §1; Acts 1996, 1st Ex. Sess., No. 13, §1; Acts 1997, No. 1401, §1; Acts 2007, No. 134, §1, eff. June 25, 2007; Acts 2009, No. 346, §1, eff. Jan. 1, 2010; Acts 2015, No. 220, §1.



RS 38:334.1 - Revenue utilization; Atchafalaya Basin Levee District

§334.1. Revenue utilization; Atchafalaya Basin Levee District

Nothing shall prohibit the Atchafalaya Basin Levee District from expending tax funds directly for tidal flood control projects within the Atchafalaya Basin Levee District.

Acts 1988, No. 687, §1.



RS 38:334.2 - Revenue utilization; Atchafalaya Basin Levee District

§334.2. Revenue utilization; Atchafalaya Basin Levee District

A. Of the ad valorem taxes collected by the Atchafalaya Basin Levee District for property located in the parishes of Assumption, Ascension, Iberville, West Baton Rouge, Pointe Coupee, St. Mary, St. Martin, Iberia, St. Landry, and that portion of Terrebonne Parish which is outside the South Terrebonne Tidewater Management and Conservation District, not greater than fifty percent of each parish's collection may be used for levee construction, levee maintenance, and other flood control works necessary to help alleviate flooding within the parish or portion of Terrebonne Parish from which the taxes were collected. These expenditures may be in cash or in kind services.

B. The expenditure required in Subsection A of this Section shall be made only if and when the allocations or expenditures required by R.S. 38:331, R.S. 38:334 and R.S. 38:3327(E) are made.

Acts 1989, No. 816, §1.



RS 38:334.3 - Revenue utilization; St. Mary Levee District

§334.3. Revenue utilization; St. Mary Levee District

Nothing shall prohibit the St. Mary Levee District from expending tax funds directly for projects to provide for hurricane protection, tidewater flooding, saltwater intrusion, and conservation within St. Mary Parish, or pledging such funds for the payment of principal or interest on any bonds or other debt instruments issued by the district.

Acts 2007, No. 259, §1, eff. July 1, 2007; Acts 2008, No. 220, §11, eff. June 14, 2008.



RS 38:335 - Bond issues; Orleans Levee District

§335. Bond issues; Orleans Levee District

A. To enable the board of commissioners of the Orleans Levee District to finance and carry on the work of development, improvement, maintenance, and operation herein authorized or otherwise authorized by law, the board may issue, sell, and deliver from time to time bonds, notes, and/or certificates of indebtedness to be signed in its behalf by its duly authorized officers, to bear such rate of interest not to exceed the maximum authorized by R.S. 39:1421 et seq., as the same now exists or may be hereafter amended, to be payable at such times and at such place or places, and to be issued under all such terms and conditions, not inconsistent herewith, as the board determines to secure such bonds, notes, and/or certificates of indebtedness at any time issued or to be issued and outstanding, the board may mortgage and pledge:

(1) Any and all lands reclaimed or to be reclaimed or otherwise acquired by the board as part of the development, except such part of such land as is required by the provisions hereof to be reserved and dedicated for public parks, parkways, boulevards, playgrounds, and/or places of amusement and/or beach purposes, together with all buildings and improvements made or constructed or to be made or constructed thereon, and all rights, ways, privileges, servitudes, or appurtenances thereunto belonging or in anywise appertaining, and

(2) Cash, notes, and/or other evidences of indebtedness received or to be received by the board in consideration for the sale or sales of any lands, lots, and improvements forming part of the development, and

(3) Any lease or leases and the rents, incomes, and other advantages arising out of any lease or leases made or granted by the board in connection with the development, and

(4) Generally, any and all rights of the board in and to any lands, property, incomes, revenues, claims, and other choses in action, forming part of and/or arising out of the development, and

(5) The full faith and credit of the board as provided in Article VI, §39* of the Constitution of Louisiana.

B. The board may sign, execute, and deliver any act or acts of mortgage and pledge containing all such terms, conditions, and stipulations, not inconsistent herewith, as it deems proper to secure any bonds, notes, and/or other certificates of indebtedness issued or to be issued by it in pursuance hereof.

C. The bonds, notes, or certificates of indebtedness shall be exempt from all taxation for state, parish, and municipal purposes. Savings banks and insurance companies are authorized to invest the funds in their hands therein, and the bonds, notes, and certificates of indebtedness may be used for deposit with any officer, board, municipality, or other political subdivision of this state in any case whereunder by any present or future laws deposit of security may be required. The bonds, notes, and certificates of indebtedness shall be deemed to be negotiable instruments and incontestable in the hands of bona fide holders for value; however, nothing herein contained shall be construed as pledging the credit of the state of Louisiana for the payment of the bonds, notes, or certificates of indebtedness nor shall the bonds, notes, or certificates of indebtedness be construed as obligations of the state of Louisiana.

D. The power and authority hereby conferred shall be in addition to any power to issue bonds or other evidences of indebtedness and to borrow money now or hereafter conferred by law upon the board. No bonds, notes, or certificates of indebtedness shall be issued by the board under the authority herein conferred unless authorized by a vote of three-fourths of all the members of the state bond commission.

Acts 1985, No. 785, §1, eff. July 22, 1985.

*AS APPEARS IN ENROLLED BILL.



RS 38:336 - State land grants; Orleans Levee District

§336. State land grants; Orleans Levee District

A. To enable the board of commissioners of the Orleans Levee District to perform the work herein provided for, to assist in defraying the cost and expenses thereof, and to carry out the purposes of this and other laws, the state of Louisiana hereby grants and releases to the district the title of the state in and to all public property necessary for the purposes hereof and all lands reclaimed or filled in within any levee embankments, slopes, retaining walls, seawalls, and breakwaters constructed hereunder and in and to all lands lying within the territorial limits of a project and hereby releases the land from any public trust or dedication. Notwithstanding the provisions of R.S. 38:302, 320, and 321, the board shall have the jurisdiction, power, and authority to sell, lease, or otherwise dispose of such portion of the lands reclaimed and other property acquired for the purpose of the improvement, except the lands herein required to be dedicated by it for public use, together with any building, improvements, or other works constructed thereon, under such terms and conditions and by such methods as the board may deem proper. The board also may establish and improve such servitudes, restrictions, rules, and regulations as to such lands sold or leased or otherwise disposed of as the board may determine. The lands may be subdivided in lots and may be offered for sale or lease or sold or leased as soon as practicable without awaiting the completion of the project.

B.(1) There shall be reserved and dedicated forever by the board for public parks, parkways, boulevards, playgrounds, places of amusement, and beach purposes, exclusive of roads and streets, an area or areas comprising not less than thirty percent of the total land area of the project.

(2)(a) Along the entire Lake Pontchartrain frontage of the project there shall be reserved and dedicated forever by the Board of Commissioners of the Orleans Levee District for public parks, parkways, boulevards, playgrounds, aviation fields, places of amusement, and beach purposes a continuous strip of land averaging at least five hundred feet in depth and at no point less than three hundred fifty feet in depth. However, when the board shall have established and located the front line of the development in the bed of Lake Pontchartrain, including the line or location of piers, breakwaters, or other like extensions, and has sold, leased, or otherwise disposed of any land or granted any rights based upon the line or location, or when any party, for a valuable consideration, has acquired rights based upon the line or location, then no further reclamation shall be made or other works constructed by the board beyond the established front line or location in the bed of the lake, and the state of Louisiana shall not itself undertake, authorize, or permit the board or any other governmental agency or any person, association, firm, or corporation whatsoever to reclaim the bed of the lake or any part thereof or to construct any works thereon within three miles of the front line location as made by the board.

(b) There shall be three exceptions to this reserved and dedicated Lake Pontchartrain frontage. The first exception shall apply to the tract of land formerly known as Pontchartrain Beach. The board, in its discretion, may allocate this tract of land to the University of New Orleans to be used and developed as a research park for the university. The second exception shall apply to a rectangular shaped tract of land of approximately one acre, extending approximately two hundred seventy feet east of the east boundary of the tract of land formerly known as Pontchartrain Beach from the northern curb of Lakeshore Drive to the seawall. The board, in its discretion, may sell or lease this tract of land to the University of New Orleans to be used and developed as the east entrance to additional parking areas serving the research park and the general public. The third exception shall apply to the northernmost land area of the Franklin Avenue facility owned by the Orleans Levee District. The board, in its discretion, may utilize this land for any purpose consistent with the general powers and duties of the board as set out in R.S. 38:306 and 307 or for any other purpose set out previously in this Section. Lakeshore Drive shall be open to public access at all times, except in the case of a hurricane or other similar emergency.

(3) The foregoing restrictions and limitations shall not prevent or preclude the state, any other governmental agency authorized by law, or any person, firm, or corporation authorized by law from building any bridges or causeways crossing the lake or connecting the shores of the lake with any land reclaimed or works constructed in the bed of the lake.

(4) The board of commissioners of the Orleans Levee District may establish rental rates or other types of docking charges for boat slips in any marina it owns or operates. All rental rates and all other types of docking charges for boat slips established by the board shall be fair and equitable; and no surcharges, rental rates, or other charges for the use of marina facilities shall be assessed at a higher rate to nonresidents of Orleans Parish than those assessed to residents of Orleans Parish.

C. The board may give, grant, and donate to the United States of America or any of its subdivisions, agencies, or departments a tract of land contained within the territorial limits of the project for the purpose of erecting a coast guard station on Lake Pontchartrain. The location and size of this tract of land shall be determined by the board. The board may give, grant, and donate to the United States of America or any of its subdivisions, agencies, or departments a tract of land contained within the territorial limits of the project for the purpose of erecting or establishing a United States Naval Reserve Training Center on Lake Pontchartrain. The location and size of the tract of land shall be determined by the board.

D. For the sale and disposal of the property the board shall employ such persons, agents, or agencies as the board's sound discretion dictates and shall pay these agents such compensation as is previously agreed upon.

E. The board shall donate to the LSU Board of Supervisors for the University of New Orleans all lands, in full ownership, comprising the Main and East campuses of the University of New Orleans. Fifteen acres of this land shall be dedicated in perpetuity for recreational and/or park purposes and shall be included as part of the thirty percent required by Subsection B hereof.

F. The board of commissioners shall have the authority to donate any lands other than those provided for in R.S. 38:336(E) to the Southern University Board of Supervisors for Southern University in New Orleans.

G.(1) Notwithstanding the provisions of any other law to the contrary, the Board of Commissioners of the Orleans Levee District and the Department of Transportation and Development are hereby authorized and empowered to acquire, by exchange, any or all of the property presently owned by New Orleans Canal, Inc., located in the parish of Orleans, and bounded by Polk Avenue, West End Boulevard, Robert E. Lee Boulevard, and Pontchartrain Boulevard. There shall be reserved and dedicated forever in the act of exchange for a passive nature park, that portion of said lands being bounded by Polk Avenue, West End Boulevard, Walker Street, and Pontchartrain Boulevard. The Department of Transportation and Development may receive donations for the maintenance of this area. This dedication of park space shall be in addition to, and supplemental of, and shall not diminish, other recreational space referred to in Subsection B of this Section.

(2) The said property is further described as two tracts of land, as follows:

(a) The first tract is a portion of land measuring forty feet in width by seven thousand two hundred feet in length more or less; being the same property acquired by New Orleans Canal, Inc. from Canal Assets, Inc. and New Orleans Canal and Banking Company in liquidation, by Acts recorded in COB 655, folio 489, COB 655, folio 525, COB 655, folio 643.

(b) The second tract is a portion of land contiguous to and west of the first tract (above) measuring sixty feet in width by seven thousand two hundred feet in length more or less; being the same property acquired by New Orleans Canal, Inc. from the state of Louisiana by an Act recorded in COB 663, folio 197.

(3)(a) The Board of Levee Commissioners of the Orleans Levee District is hereby authorized to exchange that portion of Orleans Parish known as Lincoln Beach; however, such exchange shall not include any water bottoms. This property shall not be subject to the dedication provisions of Subsection B.

(b) The boundaries of the land known as Lincoln Beach in Orleans Parish owned by the Board of Levee Commissioners of the Orleans Levee District are more particularly described as follows:

"The point of beginning commences at the intersection of the longitudinal center line of the vehicular underpass with the north right-of-way line of the Alabama Great Southern Railroad in Orleans Parish; thence in a southwesterly direction along the north right-of-way line of the Alabama Great Southern Railroad, a distance of about 700 feet to a brick wall; thence in a northwesterly direction along the brick wall a distance of about 400 feet to a wooden bulkhead; thence in a northwesterly and northerly direction along the wooden bulkhead a distance of about 300 feet to the shoreline of Lake Pontchartrain; thence in a northeasterly direction along the shoreline of Lake Pontchartrain a distance of about 1200 feet to a wooden bulkhead; thence in an easterly and southeasterly direction along the wooden bulkhead a distance of about 680 feet to the north right-of-way line of the Alabama Great Southern Railroad; thence in a southwesterly direction along the north right-of-way line of the Alabama Great Southern Railroad a distance of about 720 feet to the point of beginning, said tract of ground containing 15.4 acres in New Orleans, Louisiana, and shown more particularly on Orleans Levee Board drawing file No. LD 1081."

Acts 1985, No. 785, §1, eff. July 22, 1985; Acts 1985, No. 130, §1; Acts 1986, No. 559, §1; Acts 1997, No. 1030, §1, eff. July 11, 1997; Acts 2001, No. 378, §1, eff. June 13, 2001; Acts 2007, No. 133, §1, eff. June 25, 2007.



RS 38:337 - Validation of previous sales, leases or other dispositions; Orleans Levee District

§337. Validation of previous sales, leases or other dispositions; Orleans Levee District

The sales, lease, or other disposition by the board of lands reclaimed or filled in or otherwise acquired by the board under the provisions of R.S. 38:307, R.S. 38:335, and R.S. 38:336 and under the provisions of Section 7 of Article XVI of the 1921 Constitution of Louisiana, and the sale and lease of land, and/or any improvements thereon, which is included within the area of any marina under the jurisdiction of the board or the land bordering the New Basin Canal acquired by the board from the Louisiana Department of Public Works by an act of sale dated December 18, 1964, heretofore made by the board are expressly exempted from the provisions of R.S. 41:131 through 41:139, R.S. 41:1211 through 41:1222, and R.S. 41:1261 through 41:1269, or any other provision of law contrary to or inconsistent with the terms, conditions, and methods heretofore provided and used by the board in such prior transactions by the board in the sale, lease, or other disposition of such lands. All such sales, leases, or other dispositions made by the board prior to the effective date of this Section are hereby ratified, validated, and confirmed and shall be deemed to bind the board and the other parties thereto according to the respective terms and conditions of the sales, leases, or other dispositions.

Acts 1985, No. 785, §1, eff. July 22, 1985.

{{NOTE: REGARDING R.S. 38:337, SEE ALSO R.S. 38:1235.2(F) AS PER ACTS 1985, NO. 130, §1, WHICH MAY BE CONFLICTING.}}



RS 38:338 - Construction, maintenance, and repairs of levees in Pontchartrain Levee District; supervision and control

§338. Construction, maintenance, and repairs of levees in Pontchartrain Levee District; supervision and control

A. To insure more effectively the protection of the city of New Orleans from overflow, the board of commissioners of the Orleans Levee District may contribute, at its discretion, and on recommendation of its chief engineer, the amounts of money, at the times and on the terms, which the board may determine, towards the construction, maintenance, and repairs of the levees along the Mississippi River in the Pontchartrain Levee District below Bonnet Carre. This contribution shall not exceed the sum of fifty thousand dollars in any single year and shall not be used for the acquisition of property.

B. Where money has been contributed under the provisions of this Chapter to the construction, maintenance, or repair of any levee, the money shall be expended solely when not less than a like amount is contributed by the Pontchartrain Levee District for the similar purpose, and the work shall be done under the supervision and control of the office of engineering.

Acts 1985, No. 785, §1, eff. July 22, 1985; Acts 2012, No. 753, §5.



RS 38:339 - Repealed by Acts 1990, No. 763, 15.

§339. Repealed by Acts 1990, No. 763, §15.



RS 38:340 - Joining with levee district in Arkansas for mutual protection; Tensas Basin Levee District

§340. Joining with levee district in Arkansas for mutual protection; Tensas Basin Levee District

The board of commissioners of the Tensas Basin Levee District may join with any levee district embracing the counties of Chicot and Desha in the state of Arkansas for mutual protection. The Tensas Levee District shall make all attempts possible to eliminate their responsibility and cost in maintaining any levees outside the state of Louisiana, specifically in the state of Arkansas.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:341 - Realignment of portion of Red River by Caddo Levee District

§341. Realignment of portion of Red River by Caddo Levee District

The board of the district may utilize all powers and authority heretofore granted it to locate, construct, maintain, and protect a realignment of that portion of the Red River located in an area composed of Sections 2, 3, 4, 9, 10, 11, 14, 15, 16, 17, 20, 21, 22, and 23, Township 20 North, Range 14 West, and Sections 34 and 35, Township 21 North, Range 14 West, in Bossier and Caddo Parishes, Louisiana, and, in furtherance thereof, may additionally cause property located within the area described and outside the limits of any other levee district to be appropriated, expropriated, or otherwise acquired in the same manner and to the same extent as if the property were located wholly within the Caddo Levee District.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:342 - Certain levee boards; authority for set-aside procurement from small businesses

§342. Certain levee boards; authority for set-aside procurement from small businesses

A. Notwithstanding any other provision of law, the levee board of any parish having a population in excess of four hundred seventy-five thousand according to the latest regular federal census for which the official figures have been made public is hereby authorized and empowered for each fiscal year to designate and set aside for awarding to small businesses, excluding construction, as defined in R.S. 39:1732, an amount equal to at least ten percent of the value of budgeted local procurement of goods and services.

B.(1) The levee boards may for each fiscal year designate and set aside for awarding to small businesses an amount not to exceed ten percent of the value of budgeted total procurement of goods and services, excluding construction. The procurements so designated shall be divided into contract award units of economically feasible production runs in order to facilitate offers or bids from small businesses. In making the annual designation of set-aside procurements, an attempt shall be made to vary the included procurements so that a variety of goods and services produced by different small businesses may be set aside each year. The failure to set aside particular procurements shall not be deemed to prohibit or discourage smaller businesses from seeking the procurement award through the normal solicitation and bidding processes.

(2) Prior to implementing the foregoing, each affected levee board shall establish a contract procedure for the awarding of a procurement contract under the set-aside program that shall take into consideration the production and financial capacity and technical competence of such business.

(3) Before making a set-aside award, an evaluation shall be made to determine whether the small business scheduled to receive the award is able to perform the set-aside contract.

(4) At least ten percent of the value of the procurements designated for set-aside awards shall be awarded, if possible, to businesses, owned and operated by socially or economically disadvantaged persons. In the event small businesses owned and operated by socially or economically disadvantaged persons, as defined in R.S. 39:1732(4), are unable to bid or fulfill at least ten percent of the set-aside awards, then the balance of the set-aside contracts shall be awarded to other small businesses.

(5) At least ten percent of the value of the procurement contracts designated for set-aside awards shall be awarded, if possible, to businesses owned and operated by women, as defined in R.S. 39:1732(5). In the event small businesses owned and operated by women are unable to bid or fulfill at least ten percent of the set-aside award contracts, then the balance of the set-aside contracts shall be awarded to other small businesses.

(6) All laws and rules pertaining to solicitations, bid evaluations, contract awards, and other procurement matters shall apply to procurements set aside for small businesses.

C. In order to implement the provisions hereof, each affected levee board shall adopt rules, standards, and procedures for certifying that small businesses, small businesses owned and operated by socially or economically disadvantaged persons, and small businesses owned and operated by women are eligible to participate under the requirements of this Section. The procedure for determination of eligibility may include self certification by a business, provided that the board retains the ability to verify a self certification. Other rules as may be necessary to carry out the duties set out in this Section may also be adopted.

Acts 1985, No. 785, §1, eff. July 22, 1985; Acts 1991, No. 289, §11.



RS 38:344 - Repealed by Acts 1997, No. 1116, 2.

§344. Repealed by Acts 1997, No. 1116, §2.



RS 38:345 - Certain levee boards; ad valorem tax expenditures; Parish Transportation Fund expenditures

§345. Certain levee boards; ad valorem tax expenditures; Parish Transportation Fund expenditures

A. This Section shall apply to the Fifth Louisiana Levee District.

B. The legislature may appropriate one million dollars in Fiscal Year 1997-1998 to such a levee district as provided for in Subsection A of this Section.

C. The funds designated by this Section shall be retained in a separate account of the levee district to be expended solely for the purposes of levee construction, levee maintenance, and other flood control works necessary to help alleviate flooding within the district.

D.(1) Any levee board of a levee district as provided for in this Section shall adopt a flood prevention plan which shall include reconstruction of the levee in conjunction with the United States Corps of Engineers and which shall require approval of the board for any expenditures of monies herein dedicated to flood control.

(2) The flood prevention plan shall list all projects to be undertaken during each fiscal year which shall be based on anticipated revenues.

(3) The board shall undertake a continuing study of the flood control needs of the district and shall provide a list of projects which may be reasonably anticipated to be undertaken in the following two years.

Acts 1997, No. 736, §1; Acts 2011, 1st Ex. Sess., No. 5, §1.



RS 38:351 - Authority to expropriate and acquire property prior to judgment

PART V. EXPROPRIATION BY DECLARATION OF TAKING

§351. Authority to expropriate and acquire property prior to judgment

Notwithstanding any other law to the contrary, and in addition to the methods and procedures for acquisition or utilization of servitudes for levee and related purposes by levee districts and levee and drainage districts, whenever any levee district or levee and drainage district cannot appropriate or amicably acquire immovable property needed for levee purposes, including but not limited to flooding and hurricane protection purposes, or integrated coastal protection projects, the levee district or levee and drainage district may acquire the property by expropriation prior to judgment in accordance with the provisions of this Part. The method of expropriation provided by this Part shall be authorized for corporeal property and servitudes and for both riparian and nonriparian property.

Acts 1985, No. 785, §1, eff. July 22, 1985; Acts 2008, No. 545, §2.



RS 38:352 - Petition for expropriation of property; contents; place of filing

§352. Petition for expropriation of property; contents; place of filing

The rights of expropriation of property granted by this Part shall be exercised in the following manner:

(1) A petition shall be filed by the governing authority of the levee district or levee and drainage district in the district court of the parish in which the property to be expropriated is situated. Where the property to be expropriated extends into two or more parishes and the owner of the property resides in one of them, the petition shall be filed in the district court of the parish where the owner resides, but if the owner does not reside in any one of the parishes into which the property extends, the petition may be filed in any one of the parishes. In all such cases, the court wherein the petition is filed shall have jurisdiction to adjudicate as to all the property involved.

(2) The petition shall contain a statement of the purpose for which the property is to be expropriated describing the property necessary therefor and the reasons for the necessity, with a plan of the same, a description of the improvements thereon, if any, and the name of the owner, if known.

(3) The petition shall have annexed thereto the following:

(a) A certified copy of a resolution adopted by the governing authority of the levee district or levee and drainage district, with the concurrence of not less than two-thirds of a quorum, declaring that the expropriation is necessary or useful for the purposes of this Part.

(b) An itemized statement of the amount of money estimated to be the full extent of the owner's loss for the expropriation or the damage, or both, as the case may be. It shall be signed by those who made the estimate, showing the capacity in which they acted and the date on which it was made.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:353 - Appointment of estimators; restrictions in selection

§353. Appointment of estimators; restrictions in selection

The governing authority of the levee district or levee and drainage district shall select two or more persons to make the estimate, but two of them shall be appraisers or agents who are in the regular employ of the levee district or licensed realtors who are familiar with land values in the vicinity of the property to be taken.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:354 - Prayer of petition; ex parte order of expropriation

§354. Prayer of petition; ex parte order of expropriation

The petition shall conclude with a prayer that the property be declared expropriated for levee purposes. Upon presentation of the petition, the court shall issue an order directing that the amount of the estimate be deposited in the registry of the court and declaring that the property described in the petition has been expropriated for levee purposes at the time of the deposit.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:355 - Vesting of title

§355. Vesting of title

Upon the deposit of the amount of the estimate in the registry of the court, for the use and benefit of the persons entitled thereto, the clerk shall issue a receipt showing the amount deposited, the date it was deposited, the style and number of the cause, and the description of the property and property right as contained in the petition. Upon such deposit, title to the property and the property rights specified in the petition shall vest in the levee district, and the right to just and adequate compensation therefor shall vest in the persons entitled thereto.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:356 - Notice to defendant

§356. Notice to defendant

A. Upon receipt of the deposit, the clerk of court shall issue a notice to each defendant in the suit notifying him that the property described in the petition has been expropriated for levee purposes.

B. This notice, together with a certified copy of the order, the petition, and the clerk's receipt for the deposit shall be delivered by the clerk to the proper sheriff for service on each defendant in the manner provided for the service of citations.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:357 - Contesting validity of expropriation; waiver of defenses

§357. Contesting validity of expropriation; waiver of defenses

A. Any defendant desiring to contest the validity of the expropriation on the ground that the property was not expropriated for a public purpose may file a motion to dismiss the suit within ten days after the date on which the notice was served on him. He shall certify thereon that a copy thereof has been served personally or by mail on either the plaintiff or its attorney of record in the suit. This motion shall be tried contradictorily with the plaintiff to the judge alone and shall be decided prior to fixing the case for trial.

B. Failure to file the motion within the time provided constitutes a waiver of all defenses to the suit except claims for compensation.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:358 - Right of possession; limitation by court

§358. Right of possession; limitation by court

A. If there are no buildings located wholly or partially upon the property described in the petition, the levee district or levee and drainage district is entitled to enter upon and take possession of the property upon the deposit of the estimated compensation.

B. If any building is located wholly or partially upon the property described in the petition, the court may postpone the right of entry for any period not to exceed thirty days from the date on which the last of any parties defendant was served with the notice. However, the board of commissioners of the levee district or levee and drainage district in its discretion may request the court to order possession surrendered after a longer delay. The court may fix a reasonable rental to be paid to the levee district or levee and drainage district by a defendant in possession of the property for each day he remains in possession after the withdrawal of any part of the amount deposited.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:359 - Withdrawal of amount deposited

§359. Withdrawal of amount deposited

A. Upon the application of any party in interest and upon due notice to all parties, the court may order that the money deposited or any part thereof be paid forthwith to the person entitled thereto for or on account of the just and adequate compensation to be awarded in the proceedings.

B. The court may make such orders as shall be just and equitable to direct the payments of taxes, encumbrances, and other charges out of the money deposited.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:360 - Defendant's answer; requirements; delay for filing

§360. Defendant's answer; requirements; delay for filing

A. Where an entire lot, block, or tract of land is expropriated any defendant may apply for a trial to determine the measure of compensation to which he is entitled, provided:

(1) He files an answer within ninety days from the date he is served with the notice.

(2) His answer sets forth the amount he claims.

(3) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit who have not joined in the answer.

B. Where a portion of a lot, block, or tract of land is expropriated, any defendant may apply for a trial to determine the measure of compensation to which he is entitled, provided:

(1) He files an answer within one year from the date he is notified in writing by the levee district or levee and drainage district that it has finally accepted the construction of the levee project for which the property was expropriated; however, he may file his answer prior to the date he is notified by the levee district.

(2) His answer sets forth the amount he claims, including the value of each parcel taken and the amount he claims as damages to the remainder of his property.

(3) His damage claim is reasonably itemized.

(4) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit who have not joined in the answer.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:361 - Fixing for trial; notice

§361. Fixing for trial; notice

After the answer is filed either party may cause the matter to be fixed for trial in accordance with procedures established by the district courts not inconsistent with this Part, and the court shall issue an order fixing the time of the trial of the suit. The clerk of court shall thereupon issue to all parties a notice of the time fixed for the trial. This notice shall be served at least thirty days before the time fixed for the trial and in the manner provided by law for the service of citations.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:362 - Right to trial by jury

§362. Right to trial by jury

In a proceeding pursuant to this Part any party has the right to demand a trial by jury to determine just compensation.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:363 - Time limit for demanding jury trial; waiver of demand for jury trial; limitations

§363. Time limit for demanding jury trial; waiver of demand for jury trial; limitations

A. A defendant may demand a jury trial in his answer or by motion filed within the delays provided for the filing of his answer.

B. The levee district or levee and drainage district may demand jury trial by motion filed no later than fifteen days after an answer filed by a defendant.

C. For purposes of this Section, answers filed by attorneys appointed to represent absent or unknown defendants shall not cause these delays to begin to run unless that answer indicates that the appointed attorney has been retained or employed by the owner to assert and prosecute a claim in his behalf.

D. Once any party has timely demanded a jury trial, that demand is effective against and binding upon all parties to the suit and cannot thereafter be waived without the consent of all parties. With the consent of all parties, a demand for a jury trial may be waived at any time prior to the swearing of the jury.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:364 - Deposit of security for jury costs

§364. Deposit of security for jury costs

The court shall require any defendant, other than a political subdivision of the state of Louisiana, who demands a jury trial to post a bond or other security as may be required in ordinary civil jury cases. The levee district or levee and drainage district shall not be required to post any such bond or security.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:365 - Trial of less than all issues; stipulation

§365. Trial of less than all issues; stipulation

The trial of all issues for which a jury trial has been requested shall be by jury unless the parties stipulate that the jury trial shall be as to certain issues only, but in all cases there shall be but one trial.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:366 - Qualification and exemption of jurors

§366. Qualification and exemption of jurors

The qualifications and exemptions of jurors and the method of choosing and summoning the general venire in jury cases are as provided by law.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:367 - Procedure in general

§367. Procedure in general

In cases to be tried by jury, six jurors summoned in accordance with law shall be chosen by lot to try the case. The method of calling and drawing by lot shall be at the discretion of the court.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:368 - Swearing of juror before examination

§368. Swearing of juror before examination

Before being examined every prospective juror shall be sworn to answer truthfully such questions as may be propounded to him.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:369 - Examination of juror

§369. Examination of juror

The court shall permit the parties or their attorneys to conduct the examination of a prospective juror and may itself conduct an examination, which shall be limited to ascertaining the qualifications of the juror.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:370 - Peremptory challenges

§370. Peremptory challenges

Each side shall be allowed three peremptory challenges. If there is more than one party on any side, the court may allow each side additional peremptory challenges, not to exceed two. Each side shall be allowed an equal number of peremptory challenges. If the parties on a side are unable to agree upon the allocation of peremptory challenges among themselves, the allocation shall be determined by the court before the examination on the voir dire.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:371 - Challenges for cause

§371. Challenges for cause

A juror may be challenged for cause based upon any of the following:

(1) When the juror lacks a qualification required by law.

(2) When the juror has formed an opinion in the case or is not otherwise impartial, the cause of his bias being immaterial.

(3) When the relations, whether by blood, marriage, employment, friendship, or enmity, between the juror and any party or his attorney are such that it must be reasonably believed that they would influence the juror in coming to a verdict.

(4) When the juror served on a previous jury which tried the same case or one arising out of the same facts.

(5) When the juror refuses to answer a question on the voir dire examination on the ground that his answer might tend to incriminate him.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:372 - Time for peremptory challenge

§372. Time for peremptory challenge

After the entire jury has been accepted and sworn, no party has the right to challenge peremptorily.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:373 - Challenging or excusing jurors after acceptance

§373. Challenging or excusing jurors after acceptance

Although the entire jury has been accepted and sworn, up to the beginning of the taking of evidence, a juror may be challenged for cause by either side or be excused either for cause or by consent of both sides, and the panel shall be completed in the ordinary course.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:374 - Swearing of jurors; selection of foreman

§374. Swearing of jurors; selection of foreman

When the jury has been accepted by all parties, the jurors shall be sworn to try the case in a just and impartial manner to the best of their judgment and to render a verdict according to the law and the evidence. When the jury has retired, the jurors shall select a foreman to preside over them and sign the verdict which they may render.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:375 - Alternate jurors

§375. Alternate jurors

The court may direct that one or two jurors in addition to the regular panel be called and empanelled to sit as alternate jurors. Alternate jurors, in the order in which they are called, shall replace jurors who, prior to the time the jury retires to consider its verdict, become unable or disqualified to perform their duties. Alternate jurors shall be drawn in the same manner, shall have the same qualifications, shall be subject to the same examination and challenges, shall take the same oath, and shall have the same functions, powers, facilities, and privileges as the principal jurors. An alternate juror who does not replace a principal juror shall be discharged when the jury retires to consider its verdict. If one or two alternate jurors are called, each side shall have an equal number of peremptory challenges. The court shall determine how many challenges shall be allowed and shall allocate them among the parties on each side. The additional peremptory challenges may be used only against an alternate juror, and the other peremptory challenges allowed by law shall not be used against the alternate jurors.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:376 - Time for charging the jury; recordation of charge

§376. Time for charging the jury; recordation of charge

After the trial of the case and the presentation of all the evidence and arguments, the court shall charge the jury in accordance with law. This charge shall be in writing or recorded in the same manner as testimony taken in the case.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:377 - Contents of charge to jury

§377. Contents of charge to jury

In his charge to the jury, the judge shall instruct the jurors on the law applicable to the cause submitted to them, but he shall not recapitulate or comment upon the evidence in such manner as to exercise any influence upon their decision as to the facts.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:378 - Instruction to jury; objections

§378. Instruction to jury; objections

A. At the close of the evidence or at an earlier time during the trial, as the court reasonably directs, a party may file written requests that the court instruct the jury on the law as set forth in the requests. The court shall inform counsel of its proposed action upon the requests prior to their arguments to the jury.

B. A party may not assign as error the giving or the failure to give an instruction unless he objects thereto before the jury retires to consider its verdict, stating specifically the matter to which he objects and the grounds of his objection. Opportunity shall be given to make the objection out of the hearing of the jury.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:379 - Taking evidence to jury room

§379. Taking evidence to jury room

In reaching a verdict, the jurors should rely upon their memories, and when they retire to the jury room to deliberate, they shall not be allowed access to any written evidence or to any notes of the testimony of any witness, with the following exceptions:

(1) The judge may permit the jury to take into the jury room a concise summary of the property affected containing only the following: the size of the owner's affected property immediately before the expropriation; the size of the area expropriated; the size of the owner's remaining affected property immediately after the expropriation; a list of any improvements taken, and a list of any improvements not expropriated but which may have been affected by the expropriation, provided said summary has been admitted into evidence.

(2) The judge may permit the jury to take into the jury room a statement of the relevant value conclusions reached by each expert witness, if applicable, provided said statement has been admitted into evidence. Such statements shall not contain any corroborative or persuasive material and should consist solely of the name of the witness, the effective date of the value estimate, and a recitation of the pertinent value conclusions and unit value conclusions, if applicable, testified to by the witness.

(3) The jury may take with them into the jury room any object or document received in evidence which requires a physical examination to enable them to arrive at a just conclusion.

(4) The parties may stipulate that appraisal reports or summaries of appraisal reports testified to by expert witnesses may be taken into the jury room.

(5) The jury shall be permitted to take into the jury room an itemized statement of the loss the owner alleges he has suffered if testimony has been presented as to each item of loss and if the statement has been admitted into evidence.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:380 - Number required for verdict

§380. Number required for verdict

In order to reach any verdict, five of the jurors trying the case must concur therein.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:381 - Special verdicts

§381. Special verdicts

With the consent of all parties, the court may require a jury to return only a special verdict in the form of a special written finding upon each issue of fact. In that event, the court may submit to the jury written questions susceptible of categorical or other brief answer or may submit written forms of the several findings which might properly be made under the pleadings and evidence or may use any other appropriate method of submitting the issues and requiring the written findings thereon. The court shall give to the jury such explanation and instruction concerning the matter submitted as may be necessary to enable the jury to make its findings upon each issue. If the court omits any issue of fact raised by the pleadings or by the evidence, each party waives his right to trial by jury of the issue omitted, unless before the jury retires he demands its submission to the jury. As to an issue omitted without such demand, the court may make a finding, or if it fails to do so, it shall be presumed to have made a finding in accordance with the judgment on the special verdict.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:382 - General verdict accompanied by answer to interrogatories; objection

§382. General verdict accompanied by answer to interrogatories; objection

A.(1) The court may submit to the jury, together with appropriate forms for a general verdict, written interrogatories upon one or more issues of fact, the decision of which is necessary to a verdict. The court shall give such explanation or instruction as may be necessary to enable the jury both to make answers to the interrogatories and to render a general verdict, and the court shall direct the jury both to make written answers and to render a general verdict.

(2) When the general verdict and the answers are harmonious, the court shall direct the entry of the appropriate judgment upon the verdict and answers.

(3) When the answers are consistent with each other but one or more is inconsistent with the general verdict the court may direct the entry of judgment in accordance with the answers, notwithstanding the general verdict, or may return the jury for further consideration of its answers and verdict, or may order a new trial.

(4) When the answers are inconsistent with each other and one or more is likewise inconsistent with the general verdict, the court shall not direct the entry of judgment but may return the jury for further consideration of its answers or may order a new trial.

B. At any time prior to argument, a party may file written requests that the court submit to the jury written interrogatories as set forth in this Section. The court shall inform counsel of its proposed action upon the requests prior to their arguments to the jury.

C. A party may not assign as error the submission or failure to submit a written interrogatory unless he objects thereto before the jury retires to consider its verdict, stating specifically the matter to which he objects and the grounds of his objection. Opportunity shall be given to make the objection out of the hearing of the jury.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:383 - Remittitur or additur as alternative to new trial; reformation of verdict

§383. Remittitur or additur as alternative to new trial; reformation of verdict

If the trial court is of the opinion that the verdict is so excessive or inadequate that a new trial should be granted for that reason only, it may indicate to the party or his attorney the time within which he may enter a remittitur or additur. This remittitur or additur is to be entered only with the consent of the plaintiff or the defendant, as the case may be, as an alternative to a new trial and is to be entered only if the amount of the excess or inadequacy of the verdict or judgment can be separately and fairly ascertained. If a remittitur or additur is entered, then the court shall reform the jury verdict or judgment in accordance therewith.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:384 - New trial on showing of misconduct by jury

§384. New trial on showing of misconduct by jury

A new trial shall be granted if it is proved that the jury was bribed or has behaved so improperly that impartial justice has not been done.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:385 - Delay by defendant forfeits defenses; judgment

§385. Delay by defendant forfeits defenses; judgment

A. Failure of a party to file his answer timely constitutes a waiver of all his defenses to the suit including any claim for additional compensation.

B. This provision shall be operative without formal order, but on ex parte motion of the levee district or levee and drainage district, the trial court shall render final judgment fixing just compensation in the amount deposited in the registry of the court and awarding that sum to the defendant.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:386 - Abandonment in trial and appellate court

§386. Abandonment in trial and appellate court

A. An owner's claim for an increase in the compensation is abandoned when he fails to take any step in the prosecution of that claim for a period of five years. This provision shall be operative without formal order, but on ex parte motion of the levee district or levee and drainage district, the trial court shall render final judgment fixing just compensation in the amount deposited in the registry of the court and awarding that sum to the defendant and dismissing with prejudice any claim for any increase in compensation.

B. An appeal is abandoned when the parties fail to take any step in its prosecution or disposition for the period provided in the rules of the appellate court, which shall be not less than one year.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:387 - Measure of compensation; burden of proof

§387. Measure of compensation; burden of proof

A. The measure of compensation for the property expropriated is determined as of the time the estimated compensation was deposited into the registry of the court without considering any change in value caused by the proposed improvement for which the property is expropriated.

B. The measure of damages, if any, to the defendant's remaining property is determined on a basis of immediately before and immediately after the expropriation taking into consideration the effects of the completion of the project in the manner proposed or planned.

C. The owner shall be compensated to the full extent of his loss.

D. The levee district or levee and drainage district shall present its evidence of value first.

E. Reasonable attorney's fees may be awarded by the court if the amount of the compensation deposited in the registry of the court is less than the amount of compensation awarded in the judgment. Such attorney's fees in no event shall exceed twenty-five percent of the difference between the award and the amount deposited in the registry of the court.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:388 - Trial according to Code of Civil Procedure and the general expropriation laws

§388. Trial according to Code of Civil Procedure and the general expropriation laws

Except as provided in this Part, these suits shall be tried in accordance with the provisions of the Code of Civil Procedure and general expropriation laws.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:389 - Judgment to provide interest

§389. Judgment to provide interest

The judgment rendered therein shall include, as part of the just compensation awarded, legal interest on the amount finally awarded as of the date title vests in the plaintiff to the date of payment, but interest shall not be allowed on so much thereof as has been deposited in the registry of the court.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:390 - Judgment as to difference awarded; payment of judgment

§390. Judgment as to difference awarded; payment of judgment

A. If the amount finally awarded exceeds the amount so deposited, the court shall enter judgment against the levee district or levee and drainage district and in favor of the persons entitled thereto for the amount of the deficiency. The final judgment together with legal interest thereon shall be paid within sixty days after becoming final. Thereafter upon application by the owner or owners, the trial court shall issue a writ of mandamus to enforce payment.

B. If the amount finally awarded is less than the amount so deposited, the court shall enter judgment in favor of the levee district or levee and drainage district and against the proper parties for the amount of the excess together with legal interest from the date of withdrawal of the deposit to the date of payment.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:391 - Estimates less than deposit; plaintiff need not amend

§391. Estimates less than deposit; plaintiff need not amend

The plaintiff shall not be required to amend its petition in order to obtain judgment in an amount less than that originally deposited into the registry of the court.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:392 - Distribution of final award

§392. Distribution of final award

The court has the power to make such orders as are just and equitable with respect to distribution of the amount finally awarded.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:393 - Grant as additional authority

§393. Grant as additional authority

The right to take possession and title in advance of final judgment as provided herein is in addition to any right or authority conferred by the laws of this state under which expropriation or appropriation proceedings may be conducted and shall not be construed as abrogating, eliminating, or modifying any such right or authority.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:394 - Devolutive appeal; effect of appeal

§394. Devolutive appeal; effect of appeal

A devolutive appeal shall lie from suits tried pursuant to this Part without any additional deposit by the plaintiff, and no appeal from any suit brought under the provisions of this Part shall operate to prevent or delay the vesting of title in the plaintiff.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:395 - Divesting of title

§395. Divesting of title

The plaintiff shall not be divested by court order of any title acquired under these provisions except where such court finds that the property was not expropriated for a public purpose. In the event of such findings, the court shall enter such judgment as is necessary to compensate the defendant for the period during which the property was in the possession of the plaintiff and to recover for the plaintiff any award paid.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:396 - Appropriation; effect on other authority

§396. Appropriation; effect on other authority

Nothing in this Part shall be construed to affect the authority of any levee district or levee and drainage district conferred by the constitution or laws to appropriate property for levee, drainage, levee drainage, or related purposes.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:401 - Levee boards and levee and drainage boards authorized to raise money for expenditure by the Mississippi River Commission

PART VI. TAXES AND ASSESSMENTS

SUBPART A. GENERAL ASSESSMENTS

§401. Levee boards and levee and drainage boards authorized to raise money for expenditure by the Mississippi River Commission

The boards of commissioners of levee districts and levee drainage districts of this state may raise funds by taxes or otherwise to be expended by and under the direction of the Mississippi River Commission under the terms of the Act of Congress approved on the first day of March, 1917.*

Acts 1985, No. 785, §1, eff. July 22, 1985.

*AS APPEARS IN ENROLLED BILL.



RS 38:402 - Appropriation of funds raised for levee purposes

§402. Appropriation of funds raised for levee purposes

A. Any levee board or levee and drainage board with the approval of the office of engineering may appropriate any funds raised under the provisions of R.S. 38:401 or any funds now on deposit in the state treasury heretofore raised for the purpose of levee work to be done jointly with the Mississippi River Commission under the terms of the Act of Congress approved on the first day of March, 1917*. Upon the filing with the state auditor and treasurer of the resolution of the levee board or levee and drainage board setting forth the appropriation, the amount indicated shall remain in the state treasury in a fund for this purpose to be untouched for any purpose, subject to being paid out upon the warrant of the Mississippi River Commission according to any method it may adopt. The appropriation may be withdrawn from the state treasury upon the warrant of the president of any levee board or levee and drainage board countersigned by the secretary and approved by the office of engineering, with the levee board or levee and drainage board's resolution attached thereto, and disposed of as the Mississippi River Commission shall deem proper. If the funds are to be deposited in any state or federal depository, evidence of that fact shall be delivered to the state treasurer within ten days from the time of the withdrawal of the fund from the state treasury.

B. Within ninety days after the completion of the work for which the appropriation was made or as soon thereafter as possible, there shall be deposited with the state treasurer by the president of the levee board or levee and drainage board evidences of the expenditure upon the work. The auditor and treasurer shall approve and honor all warrants presented according to the authority herein granted. In making any appropriation authorized hereunder, no board shall impair the security of any existing obligation or deplete any fund already pledged.

Acts 1985, No. 785, §1, eff. July 22, 1985; Acts 2012, No. 753, §5.

*AS APPEARS IN ENROLLED BILL.



RS 38:403 - Sheriffs to furnish levee boards and levee and drainage boards with copy of settlement with state auditor

§403. Sheriffs to furnish levee boards and levee and drainage boards with copy of settlement with state auditor

The sheriffs of all parishes contained within any levee district or levee and drainage district of this state shall furnish quarterly to the secretary of the levee board or levee and drainage board of their respective districts a duplicate copy of their reports to and settlement with the state auditor insofar as they shall have reference to any levee taxes in the districts.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:404 - Levee commissioners and levee and drainage commissioners to levy taxes

§404. Levee commissioners and levee and drainage commissioners to levy taxes

For the purpose of providing revenue to carry out the objectives contemplated by this Chapter, the board of commissioners of any levee district or levee and drainage district of this state at any meeting at which there is a quorum may by a majority vote levy annually on all property in the district subject to taxation for levee purposes, all district levee taxes authorized by Article VI, Section 39 of the Louisiana Constitution. These district levee tax funds may be deposited, unless otherwise provided, with the state treasurer and kept in a separate account to the credit of the respective levee districts or levee and drainage districts. Funds may be drawn from the treasurer only upon warrants signed by the president and attested by signature of the secretary.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:405 - Procedure for levying increased taxation

§405. Procedure for levying increased taxation

Whenever the commissioners of any levee district or levee and drainage district shall deem it necessary to increase the rate of taxation for levee purposes in their districts beyond the limit named in Article VI, Section 39 of the Louisiana Constitution, they shall by a majority vote pass a resolution setting forth the reason for an increased rate of taxation and ordering the rate of taxation which they may deem necessary to be submitted to a vote of the electors of their districts.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:411 - Removal of produce before payment of assessment or contribution prohibited; penalty

SUBPART B. SPECIAL ASSESSMENTS

§411. Removal of produce before payment of assessment or contribution prohibited; penalty

Produce liable to special assessment or forced contribution shall not be removed from the limits of the parish, levee district or levee and drainage district where the produce has been raised until the special assessment or forced contribution thereon shall have been paid. The payment shall be evidenced by the receipt of the sheriff on forms of receipt to be furnished by the several levee boards or levee and drainage boards of the state to the sheriffs of the parishes within the limits of their respective district. The owners of the produce so removed and any railroad company or other carrier, any steamboat, vessel, or other watercraft, or the owners or master or person or persons in command of any watercraft removing produce or aiding or concerned in its removal and the sheriff of the parish where the produce has been raised shall for any violation of this provision be liable for and pay to the levee board or levee and drainage board of the levee district or levee and drainage district in which the parish is situated double the amount of the special assessment or forced contribution for which the produce is and was liable, together with all costs including attorney's fees, which fees are fixed at fifteen dollars in each case, to be taxed as costs.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:412 - Recovery of penalties, costs and attorney's fees

§412. Recovery of penalties, costs and attorney's fees

The penalties, costs, and attorney's fees provided for in R.S. 38:411 shall be recovered by civil action brought in the name of the levee board or levee and drainage board to which the special assessment or forced contribution is payable before the district court or any justice of the peace court of the parish in which the produce was raised, according to the amount involved.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:413 - Service of process on watercraft

§413. Service of process on watercraft

The service of any and all judicial processes under the provisions of this Subpart upon any steamboat, vessel, or watercraft or the owners, masters, or persons in command thereof may be made on board upon the master, clerk, or mate of the boat, vessel, or other watercraft, or other person exercising the functions of these officers.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:414 - Special assessments constitute liens on produce and other property

§414. Special assessments constitute liens on produce and other property

The special assessment or forced contribution levied on produce by the levee boards or levee and drainage boards shall be secured by first lien and privilege on the produce and on all other property of the person owning the produce situated in the parish, and in case of suit to recover the special assessment, all costs, penalties, and attorney's fees fixed in R.S. 38:411 shall be secured by the same lien and privilege. The lien and privilege on the produce shall be prescribed in ten days from removal from the parish where the produce has been raised. If the produce has been transferred to a bona fide purchaser the lien and privilege shall be prescribed in five days from removal.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:415 - Penalties constitute lien on watercraft

§415. Penalties constitute lien on watercraft

The penalties, costs, and attorney's fees provided for in R.S. 38:411 against boats, vessels, and other watercraft shall be secured by first lien and privilege upon the boat, vessel, or other watercraft.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:416 - Assessors to prepare duplicate list of producers

§416. Assessors to prepare duplicate list of producers

A. The assessor of each parish wholly or in part within the limits of one of the levee districts or levee and drainage districts of the state shall make out and complete on or before the first day of June of each year a duplicate list containing the names of all producers of articles subject in the parish for which he is assessor to the special assessment or forced contribution in the crop year preceding the first day of June and showing also the number of acres cultivated by each producer and in what cultivated, and the number of thousand pounds of sugar, hogsheads of sugar, barrels or sacks of sugar, bales of cotton, barrels of molasses, barrels of syrup, sacks of rice, sacks and barrels of esculents, and barrels of oranges produced by each producer.

B. For performing the duties imposed by this Section the assessor shall receive a reasonable compensation to be fixed and paid by the levee board or levee and drainage board within whose limit the parish of the assessor is situated. The assessor shall file one of the lists in the office of the clerk of court of the parish and shall transmit the other to the secretary of the levee board or levee and drainage board of the district in which his parish is situated on or before the fifteenth day of June of each year.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:417 - Issuance of warrants for compensation of assessors upon completion of duties

§417. Issuance of warrants for compensation of assessors upon completion of duties

The state auditor shall not audit or warrant the compensation of any assessor of the state whose parish or any portion thereof lies within a levee district or levee and drainage district until the assessor shall exhibit to and file with the auditor a certificate from the president of the levee board or levee and drainage board showing that he has performed the duties imposed upon him by R.S. 38:416.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:418 - Sheriff ex officio collector of assessments

§418. Sheriff ex officio collector of assessments

A. The sheriff of each parish wholly or in part situated within the limits of one of the levee districts or levee and drainage districts of the state, except the parish of Orleans, shall be ex officio the collector of all local assessments or forced contributions levied by the board of commissioners of his levee district or levee and drainage district. He shall keep a book to be furnished by the levee board or levee and drainage board of the district within whose limits his parish is situated in which he shall enter in separate columns the names of all persons who have paid produce, special assessment, or forced contribution, the date and amount of each payment, and the kind of produce on which paid and shall furnish to the secretary of the levee board or levee and drainage board on or before the fifteenth day of June of each year an exact copy of the entries on the book. He shall publish as required by the president of the various levee boards and levee and drainage boards, during fifteen days in a newspaper of the parish of the sheriff, beginning on the first Saturday of July of each year, a copy of the entries on the books, leaving out, however, the dates of payment. The price for publication shall not exceed the amount now allowed by law for the advertisement of tax sales, and in parishes where there are two or more newspapers published, publication shall be offered to each newspaper and shall be awarded to the one that will publish the books the cheapest.

B. Beginning with the taxes levied for the calendar year 1974 and thereafter, the taxes levied by the board of commissioners of the Orleans Levee District under its constitutional authority shall be collected by the city of New Orleans upon certification of the rate of the tax to the council of the city of New Orleans which shall cause the tax to be entered on the tax rolls of the city and collected in the manner and under the conditions and with the interest and penalties prescribed by law for city taxes. Such tax levied by the Orleans Levee District shall be collected at the same time as the collection of taxes levied by the city of New Orleans. The director of finance of the city of New Orleans is hereby authorized to deduct from the aggregate amount of all such taxes collected a commission in an amount and upon such terms and provisions as shall be agreed upon by the board of commissioners of the Orleans Levee District and the city of New Orleans and to deposit such amount in the general fund of the city of New Orleans, but in no instance shall the commission agreed upon be less than the actual cost of collection. The said director of finance is further authorized to deduct from the aggregate amount collected such amounts as were previously deducted by the state tax collector for the parish of Orleans for retirement systems and salary and expense funds and to make remittance of such amounts in the same manner and to the same entities as directed by law. The money then remaining from the total amount collected shall be paid to the board.

C. The cost of publication shall be paid by the levee board or levee and drainage board of the district.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:419 - Declaration by producers; estimate by sheriff

§419. Declaration by producers; estimate by sheriff

The assessor if so directed by the presidents of the various levee boards or levee and drainage boards shall, and the sheriff may, require each producer of articles liable to the produce special assessment or forced contribution to declare under oath the number of acres cultivated by him in the current and in the past crop year, and in what crop cultivated, the amount of produce raised by the person in the last crop year and by what carrier the produce was shipped, and at what date the assessor and sheriff may administer the oath. The sheriff shall administer the oath and furnish the statement whenever so directed by the presidents of the various levee boards and levee and drainage boards. On the refusal or failure of any person to answer under oath when thus required, the sheriff shall make a written statement estimating the amount of the special assessment or forced contribution for which the person is liable on produce raised by him and shall send a copy thereof to the president of the levee board or levee and drainage board to which the assessment is due. The written statement of the sheriff shall be prima facie evidence in any judicial proceeding instituted for the collection of the special assessment or forced contribution of the amount due, and the defendant who has thus refused or failed to answer shall be made to pay the costs of the judicial proceedings, together with fifteen dollars attorney's fees in each case, to be taxed as costs.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:420 - Collection by sheriffs and deputies; returns of deputies

§420. Collection by sheriffs and deputies; returns of deputies

The sheriff is prohibited from entrusting the collection of the produce tax to any person who is not sworn as a deputy sheriff. Any sheriff violating this Section shall be fined not less than twenty-five dollars nor more than one hundred dollars. Deputy sheriffs charged with the collection of the produce special assessment or forced contribution shall make written returns at the end of each month showing the names of persons from whom and the description of articles on which the special assessment or forced contribution has been collected, the amount of tax collected from each person, the dates of collection, by what carrier the produce has been shipped, and the date of shipment. The returns shall be sworn to and shall be kept by the sheriff.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:421 - Local assessments or forced contributions

§421. Local assessments or forced contributions

A. Atchafalaya Basin Levee District. The board of commissioners of the Atchafalaya Basin Levee District may levy annually a local assessment or forced contribution of two and a half cents on each acre of land within the district and sixty dollars per mile on railroad lines within the district.

B. Bossier Levee District. (1) The board of commissioners of the Bossier Levee District may levy annually a local assessment or forced contribution not exceeding ten cents per acre of land not in cultivation and a local assessment or forced contribution not exceeding twenty-five cents per acre of land cleared or cultivated within the district for the year in which the local assessment or forced contribution is levied and one hundred dollars per mile on railroad lines within the district. If the board deems the funds provided for in this Part are inadequate to locate, construct, and repair levees to prevent disastrous floods, the board may levy a special assessment or forced contribution not to exceed one dollar per head on all horses and mules.

(2) The tax shall be collected by the sheriffs of the respective parishes in the manner and under regulations which the board may direct.

C. Caddo Levee District. The board of commissioners of the Caddo Levee District may levy annually a local assessment or forced contribution not exceeding five cents on each acre of land within the district and sixty dollars per mile on railroad lines within the district.

D. Fifth Louisiana Levee District. The board of commissioners of the Fifth Louisiana Levee District may levy annually a local assessment or forced contribution of five cents on each acre of land and one hundred dollars per mile on railroads of standard gauge or of gauge greater than standard gauge and twenty dollars per mile on railroads of less than standard gauge within the district. Neither side tracks nor switch tracks shall be included in the estimate of trackage for the purposes of the assessment or forced contribution.

E. Lafourche Basin Levee District. The board of commissioners of the Lafourche Basin Levee District may levy annually a local assessment or forced contribution of two and one-half cents per acre on all lands within the district and one hundred dollars per mile on all standard gauge lines on railroads in the district upon railroads now constructed and which may be constructed in this state whose entire length does not exceed one hundred miles. The mileage assessment or forced contribution to be borne by the shorter roads shall not exceed fifty dollars per mile.

F. Lake Borgne Basin Levee District. The board of commissioners of the Lake Borgne Basin Levee District may levy annually a local assessment or tax of sixty dollars per mile on railroad lines within the district.

G. Natchitoches Levee and Drainage District. The board of commissioners of the Natchitoches Levee and Drainage District may levy annually a local assessment or forced contribution not exceeding five cents on each acre of land within the district and one hundred dollars per mile on railroad lines and fifty dollars per mile on pipelines for the transportation of oil and gas within the district.

H. Nineteenth Louisiana Levee District. The board of commissioners of the Nineteenth Louisiana Levee District may levy annually a local assessment or forced contribution not in excess of twenty-five cents on each acre of land in the district, one hundred dollars per mile on the railroad lines in the district, and fifty dollars per mile on oil and gas pipelines in the district.

I. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

J. Pontchartrain Levee District. The board of commissioners of the Pontchartrain Levee District may levy annually a special assessment or forced contribution not to exceed three cents per acre on land and a special assessment not to exceed one hundred dollars per mile on each and every mile of main line of railroad within the district.

K. Red River, Atchafalaya, and Bayou Beouf Levee District. The board of commissioners of the Red River, Atchafalaya, and Bayou Beouf Levee District may levy annually a forced contribution or local assessment not to exceed twenty-five cents per acre and one hundred dollars per mile of railroad lines.

L. Red River Levee and Drainage District. The board of commissioners of the Red River Levee and Drainage District may levy annually a local assessment or forced contribution not exceeding five cents on each acre of land within the district and sixty dollars per mile on railroad lines within the district.

M. Tensas Basin Levee District. The board of commissioners of the Tensas Basin Levee District may levy annually a forced contribution or local assessment not to exceed five cents per acre on land within the district and sixty dollars per mile of all railroad lines within the district of standard or greater than standard gauge and thirty dollars per mile for all railroad lines within the district of less than standard gauge. No railroad the entire length of which is less than one hundred miles shall be liable to an annual assessment or contribution of more than thirty dollars per mile.

N. In General. A local assessment and forced contribution shall not be levied on lands not alluvial. Local assessments and forced contributions shall be placed on the assessment rolls of the parishes and parts of parishes in each district and shall be collected in the same manner and deposited as hereinabove provided for the district levee tax. The funds shall be credited by the treasurer to the account of the individual levee district and shall be paid out as hereinabove provided.

O. Exemption of produce and other commodities from the special assessment or forced contribution. Notwithstanding any other provision of law to the contrary, produce and other commodities, which shall include but not be limited to corn, cotton, esculents, hay, oats, oranges, oysters, sugar, syrup, and molasses, shall be exempt from the special assessment or forced contribution.

Acts 1985, No. 785, §1, eff. July 22, 1985; Acts 2005, No. 58, §1, eff. for taxable periods beginning on or after Jan 1, 2006; Acts 2006, No. 713, §4, eff. July 1, 2006.

{{NOTE: REGARDING R.S. 38:421(G), SEE ALSO R.S. 38:1117(A)(1) AS PER ACTS 1985, NO. 466, §2, WHICH MAY BE CONFLICTING.}}



RS 38:422 - Repealed by Acts 1985, No. 785, 1, eff. July 22, 1985.

§422. §§422, 423 Repealed by Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:431 - Authority to issue bonds; interest rate, etc.

PART VII. BOND ISSUES

SUBPART A. BONDS IN LIEU OF THOSE

PREVIOUSLY AUTHORIZED

§431. Authority to issue bonds; interest rate, etc.

The boards of commissioners of the levee districts and levee and drainage districts of the state may issue bonds not to exceed the total amount of bonds which they have been heretofore authorized by law to issue in the sums and denominations which every board may in its own case prescribe but of not less than one hundred dollars each. The bonds shall be drawn payable to bearer and signed by the president of the board, and attested by the signature of the secretary and the seal of the board. The bonds shall become due in fifty years, and be payable at the option of the board in forty years from the date of their issue, and bear interest as provided in R.S. 39:1421 et seq. from date of their issue. The interest shall be evidenced by coupons attached to the bonds payable semiannually at the fiscal agency in New Orleans or the office of the state treasurer.

Acts 1985, No. 785, §1, eff. July 22, 1985.

{{NOTE: REGARDING R.S. 38:431-436, SEE ALSO R.S. 38:1117(A)(3) AS PER ACTS 1985, NO. 466, §2, WHICH MAY BE CONFLICTING.}}



RS 38:432 - Bonds in lieu of outstanding bonds

§432. Bonds in lieu of outstanding bonds

The intent of this Subpart is that the levee districts and levee and drainage districts may issue bonds in lieu of the bonds already authorized, not in addition thereto, but in carrying out the power to refund outstanding bonds into bonds under this Subpart. The bonds under this Subpart may be negotiated before the retirement of the outstanding bonds, but the proceeds of the bonds thus negotiated shall remain in the state treasury, as provided in R.S. 38:435.

Acts 1985, No. 785, §1, eff. July 22, 1985.

{{NOTE: REGARDING R.S. 38:431-436, SEE ALSO R.S. 38:1117(A)(3) AS PER ACTS 1985, NO. 466, §2, WHICH MAY BE CONFLICTING.}}



RS 38:433 - Refunding of outstanding bonds

§433. Refunding of outstanding bonds

The refunding of the outstanding bonds of a levee district or levee and drainage district into the bonds authorized by this Subpart may be effected by a direct exchange of bonds or by a negotiation of the bonds authorized by this Subpart, and the application of the proceeds to the payment of redemption of the bonds now outstanding.

Acts 1985, No. 785, §1, eff. July 22, 1985.

{{NOTE: REGARDING R.S. 38:431-436, SEE ALSO R.S. 38:1117(A)(3) AS PER ACTS 1985, NO. 466, §2, WHICH MAY BE CONFLICTING.}}



RS 38:434 - Exchange of new for old bonds; duties of state treasurer and auditor

§434. Exchange of new for old bonds; duties of state treasurer and auditor

The direct exchange of bonds shall be effected by the state treasurer, upon the warrant of the auditor of the state, in pursuance of a resolution of the levee board or levee and drainage board. The treasurer, immediately upon effecting the exchange, shall cancel by irremediably defacing the bonds received in exchange and immediately draw up a proces verbal which shall be made in triplicate reciting the transaction giving an exact description of the bonds exchanged, by the number, series, date, maturity, etc. The treasurer shall keep one original in his office and shall transmit one original to the state auditor to be kept there on file and one original to the secretary of the levee board or levee and drainage board. The bonds received in exchange and cancelled by being defaced shall be immediately transmitted by the treasurer to the secretary of the board to be destroyed by the board in open session at the meeting of the board next following the date of transmission. A proces verbal of the destruction, giving the description of the bonds by numbers, series, denominations, etc., shall be entered upon the minutes of the meeting, and when the exchange has been finally completed, a general proces verbal of the destruction shall be signed by the president and secretary of the board respectively and published in the official journal of the state, and a certified copy thereof shall be filed with the state auditor. The board shall fix the rate not to be less than par at which the bonds shall be exchanged.

Acts 1985, No. 785, §1, eff. July 22, 1985.

{{NOTE: REGARDING R.S. 38:431-436, SEE ALSO R.S. 38:1117(A)(3) AS PER ACTS 1985, NO. 466, §2, WHICH MAY BE CONFLICTING.}}



RS 38:435 - Sale of bonds for redemption of outstanding bonds; disposition of surplus

§435. Sale of bonds for redemption of outstanding bonds; disposition of surplus

The bonds, when negotiated as authorized by R.S. 38:433, shall be issued to the purchaser or purchasers thereof by the treasurer of the state upon the warrant of the auditor and in pursuance of a resolution of the board; and the purchase price shall be paid to the state treasurer and shall not be withdrawn from the state treasury except upon the warrant of the auditor and in pursuance of a resolution of the board and for the purpose of paying or redeeming, in whole or in part, the bonds of the board now outstanding. Bonds thus paid or redeemed shall be disposed of in the same manner as provided in R.S. 38:434 for bonds received in exchange. Any surplus remaining on hand from the proceeds from the sale of bonds negotiated, shall, after redemption of the bonds now outstanding, be transferred to the general account of the board.

Acts 1985, No. 785, §1, eff. July 22, 1985.

{{NOTE: REGARDING R.S. 38:431-436, SEE ALSO R.S. 38:1117(A)(3) AS PER ACTS 1985, NO. 466, §2, WHICH MAY BE CONFLICTING.}}



RS 38:436 - Sale of bonds for other purposes; disposition of proceeds

§436. Sale of bonds for other purposes; disposition of proceeds

Bonds under this Subpart not issued for the purpose of refunding outstanding bonds shall be issued by the state treasurer upon the warrant of the state auditor in pursuance of a resolution of the levee board or levee and drainage board and the proceeds shall be paid into the state treasury to the general account of the levee district or levee and drainage district.

Acts 1985, No. 785, §1, eff. July 22, 1985.

{{NOTE: REGARDING R.S. 38:431-436, SEE ALSO R.S. 38:1117(A)(3) AS PER ACTS 1985, NO. 466, §2, WHICH MAY BE CONFLICTING.}}



RS 38:437 - Annual tax to pay interest

§437. Annual tax to pay interest

For the purpose of paying the interest of the bonds, the levee boards and levee and drainage boards shall levy annually to an amount sufficient for that purpose the taxes and local contributions which they are authorized and empowered to levy and which they may hereafter be authorized to levy. From the first money realized from the taxes and local contributions, the state treasurer shall set apart annually the amount necessary to pay the interest and the money thus set apart shall not be diverted to any other purpose. The auditor, in issuing his warrant for the payment of any interest coupons, shall punch twice in the center each coupon so paid and shall paste the coupons so punched in a book or register to be kept by him for that purpose. Whenever the state shall have a fiscal agency in the city of New Orleans, the board of commissioners shall make the necessary arrangements through the state treasurer to have the interest paid at the agency.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:438 - Annual tax to create sinking fund for principal of bonds

§438. Annual tax to create sinking fund for principal of bonds

For the purpose of providing a sinking fund to meet the payment of the principal of the bonds issued under this Subpart, the levee board or levee and drainage board, beginning ten years before the maturity of the bonds, shall levy annually to an amount sufficient for that purpose, the taxes and local contributions which it is authorized and empowered to levy and which they may be hereafter authorized to levy. From the first money realized from the taxes and local contributions, the state treasurer, after providing for the payment of the interest of the bonds, shall set apart annually, beginning ten years before the maturity of the bonds, an amount sufficient to pay ten percent of the bonds outstanding. The money thus set apart shall not be diverted to any other purpose, except the purchase of outstanding bonds.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:439 - Duty of auditor where levee boards and levee and drainage boards fail to levy tax

§439. Duty of auditor where levee boards and levee and drainage boards fail to levy tax

In case of the failure of the levee board or levee and drainage board to levy the taxes and local contributions, as provided for in R.S. 38:437 and 38:438, or in case from any other cause the taxes and local contributions are not so levied, the state auditor, or officer charged with the functions of the state auditor, shall order the proper officers to extend the taxes upon the assessment rolls of the parishes and parts of parishes composing the levee district or levee and drainage district and shall order the proper officers of the parishes and parts of parishes to collect the taxes and local contributions to an amount sufficient to meet the purposes provided for by R.S. 38:437 and 38:438. The officers shall assess and collect the taxes and local contributions as so ordered; and, to that end, the taxes and local contributions are now, once and for all, hereby levied and ordered to be collected to an amount sufficient to provide for the payment of the interest and the creation of the sinking fund. The present levy of taxes and local contributions shall be operative only in the case the taxes and local contributions are not otherwise levied either because of failure on the part of the board to perform the duty imposed upon it by R.S. 38:437 and 38:438 or from any other cause.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:440 - Courts may enforce payment of principal and interest

§440. Courts may enforce payment of principal and interest

In case for any cause it becomes necessary in order to enforce payment of the principal or interest of the bonds, any court of competent jurisdiction, at the joint or separate suit of any holder or holders of the bonds, shall require the tax collectors of the respective parishes of the levee district or levee and drainage district, under the direction and orders of the court, to proceed to levy and collect taxes and local contributions levied in R.S. 38:439 and to pay the amount so collected into the state treasury. The amount so paid shall not be used for any other purpose than to pay the interest and principal of the bonds.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:441 - Binding obligation of state

§441. Binding obligation of state

This Subpart and the laws providing for the creation and government of the levee districts and levee and drainage districts and their authority or power to levy and collect taxes and local contributions and to issue bonds shall not be repealed or modified to the detriment of the bonds authorized by this Subpart. This obligation not to repeal or modify these statutes is declared to be binding on the state and to be a part of the contract of the bonds.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:442 - Mandamus to compel action by authorities

§442. Mandamus to compel action by authorities

The performance of the duties imposed by this Subpart upon the boards and other officers of this state may be enforced by mandamus at the separate or joint suit of any holder or holders of the bonds in case of failure on the part of the boards to perform the duties.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:443 - Existing rights to issue bonds not limited

§443. Existing rights to issue bonds not limited

Nothing contained in this Subpart shall be construed as depriving the levee districts and levee and drainage districts of the right or power to issue their bonds in the manner and form already authorized if the boards of commissioners of the district so prefer.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:451 - Authority to issue

SUBPART B. REFUNDING BONDS

§451. Authority to issue

The board of commissioners of any levee district or levee and drainage district in Louisiana may issue bonds of the district in addition to any bond which it may by law now issue for the purpose of paying, refunding, or refinancing the principal and interest of any valid outstanding bonds, notes, or certificates of indebtedness heretofore or hereafter issued by the district for lawful purposes. The refunding bonds may be issued on or prior to the maturity of the outstanding bonds, notes, or certificates of indebtedness or on or prior to any date upon which they may be redeemable, or upon the surrender of the bonds, notes, or certificates of indebtedness by the holders thereof prior to maturity. The bonds shall be known as "Levee Refunding Bonds", and shall mature at a date or dates, not exceeding forty years from the date they bear, and in the amounts which shall be prescribed by the boards of commissioners of the districts respectively. The bonds shall bear interest as provided in R.S. 39:1421 et seq. payable semiannually and shall be sold at the time and in the amount which the boards of commissioners of the levee districts and levee and drainage districts shall determine. Refunding bonds shall not be issued in an amount exceeding the par value and accrued interest thereon of the bonds, notes, or certificates so to be paid, refunded, or refinanced. In the event that the bonds bearing interest at the same rate as specified in the bonds, notes, or certificates of indebtedness to be refunded cannot be sold for their par value and accrued interest, then the board of commissioners may provide for the issuance and delivery of the bonds in exchange for and upon surrender and cancellation of a like amount of the outstanding bonds, notes, or certificates of indebtedness and accrued interest to be refunded.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:452 - Resolution authorizing bonds

§452. Resolution authorizing bonds

Refunding bonds shall be authorized by a resolution of the board of commissioners of the levee district or levee and drainage district, and the resolution shall be promulgated by one insertion in the official journal of the district to be made within thirty days after the date of the adoption of the resolution. For a period of thirty days from and after the date of publication of the resolution, any person in interest shall have the right in any court of competent jurisdiction, to contest the regularity, formality, or legality of the bonds or of the provision for the payment thereof, for any cause. After this time, no person shall have any cause or right of action to contest the regularity, formality, or legality of the bonds or of the provision for the payment thereof for any cause. If the regularity, formality, or legality of the refunding bonds or of the provision for the payment of the bonds is not contested within the thirty days herein prescribed, the authority of the levee board or levee and drainage board to issue the bonds, the regularity, formality, and legality of the bonds and of the provision for payment shall be conclusively presumed, and no court shall have authority to inquire into these matters.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:453 - Payment of interest

§453. Payment of interest

The interest on refunding bonds shall be paid out of funds arising from the collection of taxes and other revenues of the levee board or levee and drainage board, and the state treasurer shall pay any and all interest that may be due on the bonds when presented by any bona fide holder or holders, and a sufficient amount of the taxes and revenues shall always remain on hand to pay one-half year's interest on the bonds and shall not be diverted to any other purpose by any authority except as may be necessary to pay the principal of and interest on the bonds theretofore issued by the board. All bonds issued under this Subpart shall be accorded the same rank and priority in the application and distribution of the taxes and revenues as were originally accorded to the bonds, notes, or certificates of indebtedness paid, refunded, or refinanced.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:454 - Payment of bonds

§454. Payment of bonds

The board of commissioners shall set aside and deduct out of the taxes, local contributions, and other revenues of the levee board or levee and drainage board, by preference over all other claims, an amount sufficient to pay the bonds as they mature, as provided in the resolution authorizing the issuance of the bonds, and the amount set aside shall be used to pay and discharge the bonds at maturity. This Subpart shall not be construed so that bonds issued under the provisions of this Subpart shall constitute a charge upon the revenues prior to the charge of any outstanding bonds, notes, or certificates of indebtedness heretofore issued by the levee district or levee and drainage district, pursuant to authority conferred by law, except that bonds issued under the provisions of this Subpart shall be accorded the same rank and priority in the application and distribution of the taxes and revenues which were originally accorded to the bonds, notes, or certificates of indebtedness paid, refunded, or refinanced.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:455 - Levy of taxes and local contributions; setting apart amounts necessary; order of payment

§455. Levy of taxes and local contributions; setting apart amounts necessary; order of payment

For the purpose of paying the principal of and the interest on the bonds issued under this Subpart, the board of commissioners of the district shall annually levy, in an amount sufficient for these purposes, the taxes and local contributions which the board is authorized and empowered to levy. From the first moneys realized from the taxes and local contributions, the state treasurer shall set apart annually the amounts necessary to pay the principal and interest, and the funds so set apart shall be used for no other purpose. The funds so realized from the taxes and local contribution shall in all cases be applied first to the payment of interest and then to the payment of principal, and as provided in R.S. 38:454, all bonds issued under the provisions of this Subpart shall be accorded the same rank and priority in the application and distribution of the taxes and other revenues as were originally accorded to the bonds, notes, or certificates of indebtedness paid, refunded, or refinanced.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:456 - Extension and collection of taxes when board fails to levy

§456. Extension and collection of taxes when board fails to levy

In the event of the failure of the board of commissioners of the levee district or levee and drainage district to levy the taxes and local contributions, as provided in R.S. 38:455 or, if for any other cause the taxes and local contributions are not so levied, the state auditor or whatever officer may at the time be charged with the functions of the state auditor shall order the proper officers to extend the taxes upon the assessment rolls of the parish or parishes in which any part of the district is located and to order the proper officer of the parish, parishes, and parts of parishes to collect the taxes and local contributions to an amount sufficient to meet the purposes provided for by R.S. 38:455, and the officers shall assess and collect the taxes and local contributions as so ordered. The taxes and local contributions are now, once and for all, hereby levied and ordered to be collected to an amount sufficient to provide, as aforesaid, for the payment of the interest and principal of the bonds. The present levy of the taxes and local contributions shall be operative only in case the taxes and local contributions are not otherwise levied, either because of failure on the part of the board of commissioners to perform the duty imposed upon it by R.S. 38:455, or for any other cause, but nothing in this Subpart shall be construed to require the board of commissioners of the district to set aside funds or levy taxes for the payment of the principal of and interest on bonds authorized to be issued under the provisions of this Subpart, except insofar as it is necessary to provide for the payment of the principal and interest actually maturing and becoming due each year.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:457 - Issuance from time to time; differences in date, maturity or interest

§457. Issuance from time to time; differences in date, maturity or interest

It is the intent of this Subpart that the boards of commissioners may issue bonds under the provisions of this Subpart for the purpose of paying, refunding, or refinancing the principal and interest of any valid outstanding bonds, notes, or certificates of indebtedness heretofore or hereafter issued by any levee districts or levee and drainage districts for lawful purposes, and the boards of commissioners may issue bonds hereunder from time to time and in the amounts which the board may deem necessary or expedient subject only to the limitations of this Subpart. The provisions of this Subpart shall not be construed to require that all of the bonds authorized hereunder shall bear the same date, date of maturity, or rate of interest. Except as provided in R.S. 38:453, 38:454, and 38:455, all bonds authorized to be issued under the provisions of this Subpart regardless of variance of date, dates of maturity, rates of interest, or the respective dates of delivery shall rank on a parity in the distribution and application of the taxes and other revenues of the district.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:458 - Enforcement of collection of taxes and local contributions by court

§458. Enforcement of collection of taxes and local contributions by court

In case for any cause it becomes necessary to enforce payment of the principal of or the interest on any bonds issued under this Subpart, any court of competent jurisdiction at the joint or separate suit of any holder or holders of the bonds may require the tax collector of the parish or parishes in which any of the territory of the district may be located, under the direction and orders of the court, to proceed to levy and collect the taxes and local contributions levied in R.S. 38:456 and to pay the amount so collected into the state treasury. The amount so paid shall not be used for any other purpose than to pay the interest on and the principal of the bonds.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:459 - Repeal or modification of statute to detriment of bonds

§459. Repeal or modification of statute to detriment of bonds

This Subpart and all other statutes authorizing levee districts and levee and drainage districts in the state to levy and collect taxes and local contributions or to issue bonds shall not be repealed or modified to the detriment of the bonds authorized by this Subpart, and it is hereby declared that this obligation not to repeal or modify these laws shall be binding upon the state and shall be and form a part of the contract evidenced by the bonds.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:460 - Enforcement of duties by mandamus

§460. Enforcement of duties by mandamus

The performance of the duties imposed by this Subpart upon the boards of commissioners of the levee districts and levee and drainage districts, and upon other officers of this state may be enforced by mandamus at the separate or joint suit of any holder or holders of any of the bonds issued hereunder in the event of the failure on the part of any board or officers to perform their duties.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:461 - Full authority for issuing bonds; additional and alternative methods

§461. Full authority for issuing bonds; additional and alternative methods

This Subpart without reference to any other statute shall be deemed to be full and complete authority for the issuance of refunding bonds by the levee districts and levee and drainage districts of this state and shall be construed as an additional and alternative method for issuing bonds. No proceedings shall be required for the issuance of refunding bonds other than those provided and required in this Subpart, and all powers necessary to be exercised by the boards of commissioners in order to carry out the provisions of this Subpart are hereby conferred.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:471 - Authority to issue bonds

SUBPART C. IMPROVEMENT BONDS

§471. Authority to issue bonds

The board of commissioners or other governing authority of any levee district or levee and drainage district in the state may issue bonds of the district, in addition to any bonds which it is now authorized by law to issue, for the purpose of constructing levees, drainage, levee drainage, and for all other purposes incidental thereto, including the purchase of equipment, the payment of the cost of lands and improvements thereon used or destroyed for levees, drainage, or levee drainage purposes, and for the payment of any outstanding indebtedness incurred for such purposes or for any one or more of such purposes. The bonds shall be known as "Levee Improvement Bonds" and shall mature in annual installments in the amounts which shall be prescribed by the board of commissioners of the district beginning not more than three years from their date and running not more than forty years from their date. The bonds shall bear interest as provided in R.S. 39:1421 et seq., payable annually or semiannually. The bonds shall be sold at the time or times and in the amounts which the board of commissioners of the district shall determine.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:472 - Resolution authorizing bonds; contest of legality of bonds or tax

§472. Resolution authorizing bonds; contest of legality of bonds or tax

The improvement bonds shall be authorized by a resolution of the board of commissioners of the district, and the resolution shall be promulgated by one insertion in a newspaper of general circulation published in the district. For a period of sixty days from the date of publication of the resolution, any person in interest may contest the legality of the bonds or of the tax authorized for the payment thereof for any cause. After this time, no one shall have any cause or right of action to contest the regularity, formality, or legality of the bond authorization or the tax provision for any cause. If the validity of the tax or bond issue is not contested within the time delay set forth in the constitution, the authority to issue the bonds, the legality thereof, and of the taxes necessary to pay the bonds shall be conclusively presumed, and no court shall have authority to inquire into these matters.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:473 - Interest on bonds

§473. Interest on bonds

The interest on the bonds shall be paid out of funds arising from the collection of taxes and other revenues of the levee board or levee and drainage board, and the state treasurer shall pay any interest that may be due on the bonds when presented by any bona fide holder or holders of the bonds. A sufficient amount of the taxes and revenues shall always remain on hand to pay one-half year's interest on the bonds and shall not be diverted to any other purpose by any authority whatever, except as may be necessary to pay the principal and interest of the bonds already issued by the levee board.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:474 - Payment of bonds at maturity

§474. Payment of bonds at maturity

The board of commissioners shall set aside and deduct out of the taxes, local contributions, and other revenues of the board by preference over all other claims an amount sufficient to pay the series of bonds maturing each year as provided in the resolution authorizing the issuance of the bonds, and the bonds shall be paid annually and discharged from the principal of the bonds at maturity. This Subpart shall not be construed to constitute bonds, issued under the provisions of this Subpart, a charge upon the revenues prior to the change of any outstanding bonds, notes, or certificates of indebtedness issued by the district pursuant to authority conferred by law*.

Acts 1985, No. 785, §1, eff. July 22, 1985.

*NOTE: AS APPEARS IN ENROLLED BILL.



RS 38:475 - Taxes and local contributions for payment of interest; setting apart amount necessary

§475. Taxes and local contributions for payment of interest; setting apart amount necessary

For the purpose of paying the interest on the bonds, the board of commissioners of the levee district or levee and drainage district shall annually levy, in an amount sufficient for that purpose, taxes and local contributions which they are authorized and empowered to levy as well as taxes and local contributions which it may hereafter be authorized to levy. From the first money realized from the taxes and local contributions, the state treasurer shall set apart annually an amount necessary to pay the interest and the money thus set apart shall not be diverted to any other purpose.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:476 - Taxes and local contributions for payment of principal; setting apart sufficient amount

§476. Taxes and local contributions for payment of principal; setting apart sufficient amount

For the purpose of providing for the payment of the principal of the bonds issued under this Subpart as they mature, the levee board or levee and drainage board shall levy in an amount sufficient to pay the bonds maturing in each year the taxes and local contributions which they are authorized and empowered to levy, as well as any taxes and local contributions which they may hereafter be authorized to levy. From the first moneys realized from the taxes and local contributions, the state treasurer after providing for the payment of the principal and interest of the bonds shall set apart an amount sufficient to pay the principal of the bonds maturing that year, and the money thus set apart shall not be diverted to any other purpose.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:477 - Extension and collection of taxes when board fails to levy

§477. Extension and collection of taxes when board fails to levy

In case of failure of the board of commissioners of the district to levy the taxes and local contributions as provided for in R.S. 38:475 and 38:476 or in case for any other cause the taxes and local contributions are not so levied, the state auditor or whatever officer may at the time be charged with the functions of the state auditor shall order the proper officers to extend the taxes upon the assessment rolls of the parish or parishes in which any part of the district is located and to order the proper officer of the parish, parishes, and parts of parishes, to collect the taxes and local contributions to an amount sufficient to meet the purposes provided for by R.S. 38:475 and 38:476; and the officers shall assess and collect the taxes and local contributions as so ordered. To that end, the taxes and local contributions are now, once and for all, hereby levied and ordered to be collected to an amount sufficient to provide for the payment of the interest and principal of the bonds. The present levy of the taxes and local contributions shall be operative only in case the taxes and local contributions are not otherwise levied, either because of failure on the part of the board of commissioners to perform the duty imposed upon it by R.S. 38:475 and 38:476 or for any other cause. Nothing in this Subpart shall be construed to require the board of commissioners of the district to set aside funds or levy taxes for the payment of the principal and interest of bonds authorized to be issued under provisions of this Subpart, except insofar as it shall be necessary to provide for the payment of the principal and interest actually maturing and becoming due each year.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:478 - Provisions for issuance; purposes; security; form of bonds

§478. Provisions for issuance; purposes; security; form of bonds

A. The board of commissioners of the levee district or levee and drainage district shall have power and authority to issue bonds under the provisions of this Subpart for the purpose of constructing levees, drainage, levee drainage, and for all other purposes incidental thereto, including the payment of the cost of lands and improvements thereon used or destroyed for levees, drainage, or levee drainage purposes, and for the payment of any outstanding indebtedness incurred for such purposes or for any one or more of such purposes. The board of commissioners may issue bonds hereunder from time to time in the amounts which it may deem necessary and expedient and shall by resolution fix the form and terms of the bonds, the rate or rates of interest, and the manner in which the bonds may be issued and sold, not inconsistent herewith; however, no bonds shall be sold for less than par. The bonds shall be payable in such medium and at such place or places within or without the state as may be fixed by the resolution. All bonds shall constitute negotiable instruments and shall be signed by the president and the secretary of the board of commissioners under its official seal, and the interest coupons attached thereto shall be signed by the facsimile signatures of such officials. The delivery of any bonds or coupons so executed at any time thereafter shall be valid although before the date of delivery a person or persons signing the bonds or coupons shall cease to hold office. The provisions of this Subpart shall not be construed to require that all of the bonds authorized hereunder shall bear the same date, date of maturity, or rate of interest. The board of commissioners may in any resolution authorizing such bonds provide for the respective priorities of separate blocks, series, or issues of bonds issued under this Subpart or may provide for the issuance of additional bonds in the future on a parity under such conditions as may be therein specified. In the absence of any such provision, if one or more series of bonds shall be issued hereunder, priority of lien on the taxes, local contributions, and other income and revenues of the district from which such bonds are payable shall depend upon the time of delivery of such bonds, each series enjoying a lien prior and superior to that enjoyed by any series of bonds subsequently delivered.

B. Nothing in this Subpart to the contrary withstanding, any bonds issued hereunder shall be payable from the taxes, local contributions, and other income and revenues of the levee district or levee and drainage district.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:479 - Bondholder's right to enforce levy and collection of tax

§479. Bondholder's right to enforce levy and collection of tax

In case for any cause it becomes necessary to enforce payment of the principal and interest of the improvement bonds, any court of competent jurisdiction, at the joint or separate suit of any holder of bonds of the board, may require the tax collector of the parish or parishes in which any of the territory of the district which issued the bonds may be located, under the direction and orders of the court, to proceed to levy and collect the taxes and local contributions levied in R.S. 38:477 and to pay the amount so collected into the state treasury. The amount so paid shall not be used for any other purpose than to pay the interest and principal of the bonds.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:480 - Binding obligation of state

§480. Binding obligation of state

This Subpart and all other statutes authorizing any levee district or levee and drainage district in the state to levy and collect taxes and local contributions or to issue bonds shall not be repealed or modified to the detriment of the bonds authorized by this Subpart. This obligation not to so repeal or modify the statutes is hereby declared to be binding upon the state and to be a part of the contract of the bonds.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:481 - Enforcement of performance of duties by mandamus

§481. Enforcement of performance of duties by mandamus

The performance of the duties imposed by this Subpart upon the board of commissioners of the levee districts and levee and drainage districts of the state and other officers of this state may be enforced by mandamus at the separate or joint suit of any holder or owners of the bonds in case of failure on the part of the board or officers to perform their duties.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:482 - To 490 Repealed by Acts 1985, No. 785, 1, eff. July 22, 1985.

§482. §§482 to 490 Repealed by Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:491 - Authority to borrow money and issue bonds

SUBPART D. BONDS FOR MONEY BORROWED

FROM UNITED STATES

§491. Authority to borrow money and issue bonds

The levee districts and levee and drainage districts of Louisiana under the terms of any law which may be enacted by the Congress of the United States may borrow money from the United States government to be used for the purpose of constructing, repairing, or maintaining a levee, levees, drainage, or other works designed to protect the territory of the levee districts from the flood waters of the Mississippi River, upon terms which the congress may determine, and in evidence of the loans, may issue and deliver to the proper federal authorities at par value, negotiable bonds of the levee districts and levee and drainage districts, secured by the pledge of revenues and taxes. The bonds shall bear interest as provided in R.S. 39:1421 et seq., and in terms provide for their repayment, principal, and interest on an amortization plan by means of equal annual installments which will liquidate the bonds in periods ranging from twenty to forty years. The bonds shall not exceed fifteen percent of the total assessed valuation of property subject to levee taxation in any district issuing them, including the bond issues of the district heretofore authorized, issued, and outstanding. In all cases the loan shall be formally approved by the office of engineering whose approval shall be expressly written or printed in or across each bond.

Acts 1985, No. 785, §1, eff. July 22, 1985; Acts 2012, No. 753, §5.



RS 38:492 - Form of bonds

§492. Form of bonds

The form of the bonds and interest coupons attached shall be as prescribed by the attorney general of the state, and each bond shall expressly show that the form thereof has been so prescribed and prepared by the officer whose official signature together with the signature of the chief engineer of the office of engineering and the president and secretary of the levee board or levee and drainage board availing itself of the provisions of this Subpart shall appear on each bond. The bonds issued under this Subpart shall be without prejudice to the bonds heretofore issued by the several levee districts and levee and drainage districts under the provisions of existing laws.

Acts 1985, No. 785, §1, eff. July 22, 1985; Acts 2012, No. 753, §5.



RS 38:493 - Payment of interest

§493. Payment of interest

For the purpose of paying the interest of the bonds, the levee board or levee and drainage board shall levy annually to an amount sufficient for that purpose the taxes and local contributions which levee boards and levee and drainage boards are authorized and empowered to levy or which they may hereafter be authorized to levy. From the first money realized from the taxes and local contribution, the state treasurer shall set apart annually the amount necessary to pay the interest and the money thus set apart shall not be diverted to any other purpose. The auditor in issuing his warrant for the payment of any interest coupons shall punch twice in the center each and every coupon so paid and shall paste the coupon so punched in a book or register to be kept by him for that purpose. Whenever the state shall have a fiscal agency in the city of New Orleans, the board of commissioners shall make the necessary arrangements through the state treasurer to have the interest paid at the New Orleans agency.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:494 - Failure to levy taxes and local contributions; extension and collection

§494. Failure to levy taxes and local contributions; extension and collection

In case of the failure of the levee board or levee and drainage board to levy the taxes and local contributions as provided for in R.S. 38:493 or in case from any other cause the taxes and local contributions are not so levied, the state auditor or whatever officer may at any time be charged with the functions of state auditor shall order the proper officers to extend the taxes upon the assessment rolls of the several parishes composing the levee district or levee and drainage district and shall order the proper officers of the parishes to collect the taxes and local contributions to an amount sufficient to meet the purposes provided for by R.S. 38:493, and the officers shall assess and collect the taxes and local contributions as ordered. The taxes and local contributions are now, once and for all levied and ordered to be collected to an amount sufficient to provide for the payment of the interest. The present levy of the taxes and local contributions shall be operative only in the event the taxes and local contributions are not otherwise levied either because of failure on the part of the levee board or levee and drainage board to perform the duty imposed upon it by R.S. 38:493 or from any other cause.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:495 - Mandamus to enforce discharge of duties; injunction prohibited

§495. Mandamus to enforce discharge of duties; injunction prohibited

Should any officer charged with the duty of collecting or disbursing the revenues under the provisions of this Subpart fail, neglect, or refuse to perform the duties devolving on him, the board or any holder of bonds issued under this Subpart may apply for and obtain from any court of competent jurisdiction a mandamus to compel the delinquent officer to proceed to discharge his duties pursuant to the provisions of this Subpart, and no court shall enjoin the payment of the principal and interest of the bonds or the levy and collection of the tax.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:496 - Deposit of bonds with state treasurer; withdrawal

§496. Deposit of bonds with state treasurer; withdrawal

The bonds authorized by R.S. 38:491 shall be deposited with the state treasurer as soon as they have been printed; and before the bonds have been signed by the president of the board and attested by the signature of the secretary of the board of commissioners as provided by R.S. 38:492, they shall be registered at the office of the auditor who shall keep a record of the bonds. The bonds shall not be withdrawn from the treasury of the state except upon the warrant of the state auditor issued upon the order of the board of commissioners and countersigned by the secretary and in pursuance of a resolution of the board adopted at a regular meeting and shall not be withdrawn except after having all matured coupons removed. All matured coupons taken from the bonds shall be cancelled by the treasurer. The auditor and treasurer of the state shall keep a record of the bonds and of the coupons, subject to the inspection of any persons interested, and the bonds thus withdrawn from the treasury shall be conclusively presumed to have been executed, issued, and negotiated by the board.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:497 - Binding obligation of state

§497. Binding obligation of state

This Subpart and the laws providing for the creation and government of the levee districts and levee and drainage districts and their authority or power to levy and collect taxes and local contributions and to issue bonds shall not be repealed or modified to the detriment of the bonds authorized by this Subpart. This obligation not to repeal or modify these statutes is declared to be binding on the state and to be part of the contract of the bonds.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:501 - Authority to fund into bonds or other evidences of indebtedness

SUBPART E. FUNDING EXCESS TAX PROCEEDS

§501. Authority to fund into bonds or other evidences of indebtedness

The boards of commissioners of the levee districts and levee and drainage districts of the state may fund into bonds or other evidences of indebtedness the proceeds of taxes in excess of five mills on the dollar that have been voted and carried upon taxable property situated within the alluvial portions of the districts subject to overflow for the purpose of raising additional funds for constructing and maintaining levees, drainage, levee drainage, and other purposes incidental thereto pursuant to the authority conferred by Article VI, Section 40, of the Constitution.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:502 - Maturity of bonds; interest; certificate of district attorney

§502. Maturity of bonds; interest; certificate of district attorney

A. The bonds issued under the authority of this Subpart shall mature annually upon dates to be determined and fixed by the issuing body, and the total amount of debt incurred or bonds issued shall not exceed in principal and interest the aggregate proceeds of the tax during the period for which the tax is levied, estimated upon the avails of the special tax upon the assessed value subject to the tax as shown by the assessment rolls last made and filed prior to the election authorizing the special tax. The bonds shall not bear a greater rate of interest than provided in R.S. 39:1421, et seq., and shall be payable annually or semiannually on dates to be specified in the bonds, and each of the bonds shall bear across its face printed in red letters the following certificate:

"I hereby certify that I have examined the proceedings prior and relative to the voting of the special tax, the resolutions, ordinances and other proceedings of ............. pursuant to which the series of bonds of which this is one was issued; that the said proceedings are regular in form; and that the proceeds of the special tax dedicated to the payment of same, estimated upon the tax roll of the .......... of ............ last made and filed prior to the election authorizing the special tax, that is to say, for the year 19..., will be ample for the payment of said bonds, principal and interest.

This the ............. day of ......... 19..

.................................

District Attorney.

.................................

Judicial District."

B. The foregoing certificate shall be signed by the district attorney of the judicial district in which the levee board or levee and drainage board is domiciled, and thereafter the bonds shall be incontestable for any cause, except as provided in Article VI, Section 35 of the Constitution of Louisiana. The district attorney shall receive as compensation for his services in making the examination and certificate required for this Subpart one-tenth of one percent of the total amount of bonds thus certified by him, but in no case shall he receive less than twenty-five nor more than one hundred dollars for this service which shall be paid by the levee board or levee and drainage board issuing the bonds.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:503 - Ordinances and resolutions to be adopted; redemption prior to maturity

§503. Ordinances and resolutions to be adopted; redemption prior to maturity

A. The levee board or levee and drainage board shall, through their respective governing bodies before the issuance of bonds under this Subpart, and in contemplation of the issuance, in each case, pass and adopt an ordinance or resolution setting forth substantially the denomination, maturity, form, and phraseology of the bonds and interest coupons and specifically dedicating the proceeds of the special tax voted for that purpose to the payment of the bonds, both principal and interest, as they mature and levying the tax for the whole term or series of years for which it was voted. The fund shall not be diverted to any other purpose so long as any bond of the series shall be outstanding and unpaid.

B. Nothing in this Section shall prevent the levee board or levee and drainage board from stipulating in the bonds that they may be redeemed at any time prior to maturity at the option of the levee board or levee and drainage board.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:511 - Anticipation of revenues for five years; authority to borrow money and issue certificates of indebtedness

PART VIII. CERTIFICATES OF INDEBTEDNESS

§511. Anticipation of revenues for five years; authority to borrow money and issue certificates of indebtedness

The boards of commissioners of the duly organized levee districts and levee and drainage districts, in their discretion, may anticipate, for five years in advance of their availability, through the existing processes of law, their annual revenues, by borrowing any sums which in their judgment may be required for the needs of the district, duly recommended and approved by the office of engineering, and issuing certificates of indebtedness, upon the terms they may see fit, at rates of interest as provided in R.S. 39:1421 et seq., or by issuing refunding certificates of indebtedness for the refunding of any outstanding certificates of indebtedness and to secure the certificates by pledge of the revenues of the district for the year or years so anticipated.

Acts 1985, No. 785, §1, eff. July 22, 1985; Acts 2012, No. 753, §5.



RS 38:512 - Form of pledge; rights of pledgee

§512. Form of pledge; rights of pledgee

The pledge shall be either by notarial act or by an act under private signature, duly acknowledged. A copy of the act shall be filed with the state treasurer, another copy shall be filed with the state auditor, and a third copy shall be filed in the archives of the office of the levee district or levee and drainage district. Upon filing, the pledgee shall be entitled to payment of the sums advanced upon the pledge out of the revenues of the year or years so anticipated, as collected, by preference and priority over all persons, subject only to the legal rights of the holders of any bonds theretofore issued by the levee district or levee and drainage district.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:513 - Levee districts reorganized, merged into, and consolidated with a parish

PART IX. LEVEE DISTRICTS REORGANIZED, MERGED

INTO, AND CONSOLIDATED WITH A PARISH

§513. Levee districts reorganized, merged into, and consolidated with a parish

A. In addition to any rights, revenues, resources, jurisdiction, powers, authority, and functions granted by applicable provisions of this Chapter, any levee district reorganized, merged, and consolidated with a parish pursuant to Article VI, Sections 16 and 38 of the Constitution of Louisiana shall continue to have the rights, revenues, resources, jurisdiction, powers, authority, functions, and duties, including the levy and collection of any local assessment or forced contribution, authorized by law at the time of the reorganization, merger, and consolidation with a parish.

B. Only the provisions of R.S. 38:301(A) and (C)(1), 306(A) and (C), 314, 317, and 325, and Parts VI, and VII of this Chapter shall apply to levee districts reorganized, merged, and consolidated with a parish. To the extent that the provisions of this Chapter are applicable to such levee districts, the term "levee district" means the parish succeeding to the merged levy district, and the term "levee board" means the governing authority of the successor parish. The composition of the governing authority of any successor parish shall not be affected by this Chapter.

Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:514 - To 1480.9 Repealed by Acts 1985, No. 785, 1, eff. July 22, 1985.

§514. §§514 to 1480.9 Repealed by Acts 1985, No. 785, §1, eff. July 22, 1985.



RS 38:551 - Bunches Bend Protection District

§551. Bunches Bend Protection District

A. Creation. Pursuant to Article VI, Sections 19, 30, and 36 of the Constitution of Louisiana, the Bunches Bend Protection District is hereby created, effective July 15, 2012, as a special district and political subdivision of the state of Louisiana in the parish of East Carroll and is hereby granted all of the rights, powers, privileges, and immunities accorded by law and the Constitution of Louisiana to political subdivisions of the state, subject to the limitations provided in this Section, for the purpose of repairing, improving, and maintaining the Wilson Point Levee System in the Bunches Bend area.

B. The district shall be comprised of the following described tract of land situated in a portion of T 22 & 23 N - R 13 E, East Carroll Parish, Louisiana as shown on plat D-1724, file number 4539.2 containing approximately 10,599 acres, and being more particularly described as follows: FROM the southeast corner of Section 71, T 22 N - R 13 E, East Carroll Parish, Louisiana run North 50°43'51" West approximately 1,105 feet to a point at the intersection of the east toe of the Mississippi River Main Line Levee and a line 15.00 feet south of the southern toe of the Old Levee and THE POINT OF BEGINNING; thence run in a northern direction along the east toe of the Mississippi River Main Line Levee approximately 20,263 feet to a point at the intersection of a line 15.00 feet from the toe of the Old Levee on the unprotected side; thence run along the unprotected side and being 15.00 feet from the toe of the Old Levee approximately 79,421 feet to a point and The Point Of Beginning.

C. Governance. (1) In order to provide for the orderly development of the district and effectuation of the purposes of the district, the district shall be administered and governed by a board of six commissioners who shall be owners of property in the district or duly designated representatives of entities which own property within the district, as follows:

(a) Two shall be appointed by the governor, to serve at his pleasure.

(b) One shall be appointed by the member of the Louisiana House of Representatives whose district encompasses all or the greater portion of the area of the district, to serve at his pleasure.

(c) One shall be appointed by the member of the Louisiana Senate whose district encompasses all or the greater portion of the area of the district, to serve at his pleasure.

(d) Two shall be appointed by the public utilities which own land or property or possess servitudes within the district.

(2) The commissioners appointed pursuant to Paragraph (1)(d) shall serve terms of four years beginning July 15, 2012. However, the commissioners may serve until they are reappointed or until their successors are appointed. Any vacancy which occurs shall be filled in the same manner as the original appointment.

(3) A majority of the members of the board shall constitute a quorum for the transaction of business and, except as provided for in Subsection E of this Section, the board shall take action by a vote of a majority of the commissioners present. The board shall keep minutes of all meetings and shall make them available for inspection through the board's secretary. The minute books and archives of the district shall be maintained by the board's secretary. The monies, funds, and accounts of the district shall be in the official custody of the board.

(4) The board shall adopt bylaws and prescribe rules to govern its meetings. The members of the board shall serve without salary or per diem but shall be entitled to reimbursement for reasonable, actual, and necessary expenses incurred in the performance of their duties.

(5) The domicile of the board shall be established by the board at a location within East Carroll Parish.

(6) The board shall elect from its own members a president, vice president, secretary and treasurer, whose duties shall be common to such offices or as may be provided by bylaws adopted by the district. At the option of the board or as provided in the bylaws, the offices of secretary and treasurer may be held by one person. The board shall hold such meetings as the president deems necessary, or as called by a written petition of a majority of the members of the board, or may hold special meetings as provided in the bylaws. All such meetings shall be public meetings subject to the provisions of R.S. 42:11 et seq.

D. Rights and powers. In addition to the revenue authority provided for in Subsection E of this Section, the district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision and a special district necessary or convenient for the carrying out of its objectives and purposes including but not limited to the following:

(1) To sue and to be sued.

(2) To adopt bylaws and rules and regulations.

(3) To receive by gift, grant, donation or otherwise any sum of money, property, aid or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(4) For the public purposes of the district, to enter into contracts, agreements, or cooperative endeavors with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or individual.

(5) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(6) To acquire by gift, grant, purchase, lease, or otherwise such property as may be necessary or desirable for carrying out the objectives and purposes of the district and to mortgage and sell such property.

(7)(a) In its own name and on its own behalf, to incur debt and to issue bonds, notes, certificates, and other evidences of indebtedness. For this purpose the district shall be deemed and considered to be a public entity and shall, to the extent not in conflict with this Section, have the authority and powers with respect to indebtedness provided for in Chapters 13, 13-A, 14, 14-A, 14-B, 15-A and 18 of Subtitle III of Title 39 of the Louisiana Revised Statutes of 1950, and any other provisions of law providing authority to political subdivisions with respect to issuing indebtedness which is not in conflict with this Section.

(b) Except for the approval of the State Bond Commission as may be provided for in law, no other approval shall be required for the issuance of indebtedness of the district.

(c) For a period of thirty days from the date of publication of any resolution authorizing the issuance of bonds or other indebtedness of the district, any persons in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause, after which time no one shall have any cause or right of action to contest the legality of such resolution or of the bonds authorized thereby for any cause whatsoever. If no suit, action, or proceeding is begun contesting the validity of the bond issue within the thirty days prescribed in this Subparagraph, the authority to issue the bonds and to provide for the payment thereof, and the legality thereof and all of the provisions of the resolution authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters.

(8) To borrow money and pledge all or part of its taxes, fees, or other revenues as security for debt incurred and for furtherance of the purposes of the district.

(9) To establish such funds or accounts as are necessary for the conduct of the affairs of the district.

(10) To enter onto private property where necessary to perform its duties as provided for in this Section.

(11) To do all things reasonably necessary to accomplish the purposes of the district, except that, notwithstanding any other law to the contrary, neither the board nor the district shall have the power of expropriation.

E.(1) For the purposes set forth in this Section, the board of commissioners is hereby granted the authority pursuant to Article VI, Sections 19, 30, and 36 of the Constitution of Louisiana to levy and collect by resolution or ordinance adopted by a favorable vote of at least two-thirds of the total number of commissioners, which shall include the favorable vote of both of the commissioners appointed by the public utilities which own land or property or possess servitudes within the district, a combination of the following taxes:

(a) An ad valorem tax of up to three hundred eleven mills within the district.

(b) An annual tax to be imposed on a per acre basis on land within the district not to exceed thirty dollars per acre levied on cropland as defined by the Farm Service Agency of the United States Department of Agriculture and seven dollars per acre levied on all other land.

(2)(a) Such combination of taxes shall be levied only after the following:

(i) The board of commissioners of the district has adopted an appropriate resolution giving notice of its intention to levy such taxes, which resolution shall include a general description of the taxes to be levied, and notice of this intention shall be published once a week for two weeks in the official journal of the parish governing authority, the first publication to appear at least fourteen days before the public meeting of the board of commissioners at which the board will meet in open and public session to hear any objections to the proposed levy of the tax. The notice of intent so published shall state the date, time, and place of the public hearing.

(ii) At the public meeting held pursuant to this Subparagraph, the commission shall establish a mail ballot referendum on the imposition of the proposed tax whereby landowners within the district may inform the board of their approval or disapproval of such proposed tax. The mail ballot referendum shall include the following:

(aa) A procedure whereby the landowners within the district shall be mailed to the last known address of such landowners as listed on the ad valorem tax assessment rolls of the parish the mail ballot provided for in Subitem (bb) of this Item and written notice of the following:

(I) The rate and term of the taxes proposed to be levied.

(II) The purposes of such levy.

(III) The time period during which the mail balloting shall occur, which shall in no case be less than thirty days, with the stipulation that no mail ballots will be accepted that are postmarked after the last day of such time period.

(IV) The address to which the ballots are to be mailed.

(bb) The form of the mail ballot wherein the landowner shall express his approval or disapproval of the rate and term of the tax. If the landowner is not an individual, the voter shall provide written documentation of his authority to vote on behalf of the entity that is the landowner.

(iii) The commission shall not levy any tax pursuant to this Section unless seventy-five percent of the landowners in the district participating in the mail ballot approve the rate and term of the tax.

(iv) For purposes of this Paragraph, "landowner" means the following:

(I) The individual or individuals who own land in the district.

(II) A duly authorized representative of any entity that owns land in the district.

(b) The powers and rights conferred by this Subsection shall be in addition to the powers and rights conferred by any other law. This Subsection, and any provisions of this Section not inconsistent therewith, does and shall be construed to provide a complete and additional method for the levy of the tax. No election, proceeding, notice, or approval shall be required for the levy of such tax except as provided in this Subsection.

F. The provisions of R.S. 38:225(A), (B), (D)(1), and (E) shall apply to the Wilson Point Levee System in the Bunches Bend area and the Bunches Bend Protection District shall have the authority provided to levee districts in such provisions of law.

G. The property of the district acquired or held for the purposes of this Section is to be used for an essential public and governmental purpose and such property shall be exempt from all taxes of the state or any of its local governmental or political subdivisions. However such exemption shall terminate when the district sells or otherwise disposes of the property to any purchaser or transferee not a public body.

H. Liberal construction. This Section shall be liberally construed to effect the purposes of the Section.

Acts 2012, No. 570, §1, eff. June 5, 2012.



RS 38:1481 - DRAINAGE DISTRICTS GENERALLY

CHAPTER 5. DRAINAGE DISTRICTS GENERALLY

PART I. GENERAL PROVISIONS

§1481. Designation of place other than domicile for holding meetings

Hereafter, whenever the board of commissioners for any drainage district has organized by meeting at its domicile as designated by the police jury creating the drainage district, the board of commissioners for the drainage district, by unanimous vote of all of the commissioners composing the board, at a meeting of the board held at the domicile, may designate a public place for holding their meetings other than the domicile of the board. The public place so designated shall be either at the parish seat of the parish within which the drainage district is located or at the nearest town, which the drainage commissioners deem most convenient to the drainage board and the people having business transactions therewith.



RS 38:1482 - Improvement of canals for navigation purposes

§1482. Improvement of canals for navigation purposes

Where any canals within a drainage district are suitable for the purpose of navigation, or by any additional works and expenditures may be made suitable to the purposes of navigation, the commissioners of the drainage district may enter into contracts with the commissioners of any navigation district, municipalities, corporations, or private individuals for the purpose of improving or maintaining of the canals. They may make rules and regulations for the use of the canals and impose any tolls they may deem proper for the maintenance of the canals. No part of the acreage or millage taxes which may have been imposed for the purpose of paying for the cutting of canals or for the retirement of the principal and interest on any bonds, or for the maintenance of drainage canals shall be used for the purpose of making the canals navigable. All additional revenues which may be derived from any contract under which the canals have been extended, widened, or deepened for the purpose of navigation, or any moneys received from tolls may be used not only for the purpose of maintaining the canals as navigable canals but for the betterment of the drainage system.

The commissioners of the drainage districts may construct along the banks of the canals, or contract in the same manner as provided in this Section with other parties to construct along and over the canal bank roads, trams, or other means of transportation which will enable the freer use of the canals and also furnish better means of transportation in the territories contiguous to the canals.

The drainage districts may resort to expropriation proceedings in the same manner and under the same conditions as they are now authorized to do for acquisition of the land necessary for the cutting of the canals as well as the land contiguous thereto necessary as banks of the canals.



RS 38:1491 - Drainage channels or outfall canals; Tangipahoa Parish

PART I-A. MISCELLANEOUS PROVISIONS

§1491. Drainage channels or outfall canals; Tangipahoa Parish

A. All drainage channels or outfall canals in the parish of Tangipahoa created pursuant to law shall be public drainage channels or outfall canals.

B. On July 1, 2003, all drainage channels or outfall canals in the parish of Tangipahoa that have been or thereafter are kept up, maintained, or worked for a period of three years by authority of the governing authority of the parish or the governing board of any drainage district located in the parish shall be public drainage channels or outfall canals.

C.(1) The governing board of any drainage district located in the parish which has control over any public drainage channel or outfall canal provided for in Subsections A and B of this Section shall have authority to share the use of such public drainage channels or outfall canals with any sewerage district located in the parish if the sharing of such public drainage channels or outfall canals is for the benefit of the general population of the parish.

(2) The governing board of any drainage district located in the parish which holds a servitude over any drainage channel or outfall canal shall have the authority to share the use of such drainage channel or outfall canal with any sewerage district located in the parish if the sharing of such drainage channel or outfall canal is for the benefit of the general population of the parish.

D. If the governing board of any drainage district located in the parish grants the use of any drainage channel or outfall canal under its authority to any sewerage district located in the parish, the drainage district shall not be held liable for any act or omission of such sewerage district resulting in damage or injury to any such drainage channel or outfall canal or any component thereof.

Acts 2003, No. 1102, §1, eff. July 1, 2003.



RS 38:1501 - Book of drainage records; clerks of court to procure and keep

PART II. RECORDS

§1501. Book of drainage records; clerks of court to procure and keep

The clerks of court of the several parishes exercising the powers and duties of recorder of mortgages shall procure at the expense of the police juries and keep in their offices, a well bound substantial book properly indexed in which shall be recorded all proceedings, required by law to be recorded, and affecting any drainage district or sub-drainage district organized under the drainage laws of Louisiana. The book shall be known as "book of drainage records", and shall be designated by volumes, new volumes being secured as they become necessary.



RS 38:1502 - Copying and indexing records; recording and indexing proceedings

§1502. Copying and indexing records; recording and indexing proceedings

Each clerk of court without the right to make any charge for the service shall copy and properly index into the book of drainage records any and all proceedings heretofore recorded in the mortgage records of his parish, and affecting any drainage or sub-drainage district. He shall record and index in the book any and all subsequent proceedings taken by any drainage or sub-drainage district, which are now required to be recorded in his mortgage records. For the recordation of subsequent proceedings, the clerk shall be entitled to collect from each drainage or sub-drainage district the recording charges now provided by law.



RS 38:1503 - Recording in drainage records

§1503. Recording in drainage records

Whenever any law of this state now requires any proceeding of any drainage district or sub-drainage district to be recorded in the mortgage records of the parish or parishes in which the drainage or sub-drainage district is located, the proceedings shall not be recorded in the mortgage records but shall be recorded in the book of drainage records. This recordation shall be a full compliance on the part of the clerk and recorder with the requirement of the law designating the proceedings to be recorded in his mortgage office, and shall be a full compliance with the requirement of any provision of the drainage laws requiring any proceeding to be recorded in any mortgage office.



RS 38:1504 - Mortgage certificates

§1504. Mortgage certificates

In furnishing a mortgage certificate in the name of any owner of any land located in any drainage or sub-drainage district within any parish, the clerk of court and ex-officio recorder of mortgages of the parish shall not set forth on the mortgage certificate any of the proceedings incident to the organization or bond issue of the drainage or sub-drainage district, but when the tax roll of any drainage or sub-drainage district has been filed with him for record, the clerk of court and ex-officio recorder of mortgages shall set forth on the mortgage certificate any delinquent or unpaid drainage tax owing by the land owner, just as he would report any delinquent state or parish tax on the mortgage certificate.



RS 38:1521 - Boards authorized to borrow money and pledge revenues

PART III. BORROWING MONEY AND PLEDGING REVENUES

§1521. Boards authorized to borrow money and pledge revenues

The board of commissioners of drainage districts may anticipate the current revenues of each year, in advance of their availability, by borrowing the sums which in their judgment may be required for the needs of the district for the current year, upon the terms they may see fit, at rates of interest not exceeding six per cent per annum, and secure the loans by a pledge of the revenues of the district for the current year.



RS 38:1522 - Form of pledge; filing; rights of pledgees

§1522. Form of pledge; filing; rights of pledgees

The pledge shall be either by notarial act or by act under private signature, duly acknowledged, and a copy thereof shall be filed with the fiscal agent of the drainage district, and another copy shall be filed with the State Auditor. Upon filing, the pledgee shall be entitled to payment of the sums advanced upon the pledge, out of the revenues of the current year as collected, by preference and priority over all persons whatsoever, subject only to the legal rights of the holders of any bonds theretofore issued by the drainage district.



RS 38:1541 - Funding or refunding bonds

PART IV. BOND ISSUES

§1541. Funding or refunding bonds

Any drainage district created or organized prior to the year 1921, or any sub-district of a drainage district, may, issue funding or refunding bonds, for the purpose of adjusting, readjusting, funding, refunding, extending, or unifying any or all of its authorized indebtedness, bonded or otherwise, or both, incurred in draining and reclaiming by means of levees and pumps any or all of the lands in the drainage district or sub-district.



RS 38:1542 - Denominations; form and terms; funds from which payable

§1542. Denominations; form and terms; funds from which payable

The board of commissioners of any drainage district or of any sub-district, when petitioned to issue funding or refunding bonds by the owners of a majority of the acreage of the lands in the district or sub-district, after adopting a resolution to that effect, may issue funding or refunding bonds for the purpose of adjusting, readjusting, funding, refunding, extending, or unifying any or all of the authorized indebtedness bonded or otherwise, of the district or sub-district incurred in draining and reclaiming by means of levees and pumps any or all of the lands in the drainage district or sub-district. The funding or refunding bonds shall be in denominations of one hundred dollars or multiples thereof, shall bear interest, represented by coupons, at a rate not to exceed six per cent per annum, payable annually or semi-annually, shall run for a period not to exceed forty years, and shall mature and be payable annually, beginning not more than ten years after their date, all as may be determined by the board of commissioners. Both principal and interest shall be payable at some convenient banking house or trust company's office to be named in the bonds, which shall be signed by the president of the board of commissioners, attested by the signatures of the secretary of the board and the seal of the district, and shall show on their face the purpose for which issued. The coupons on the bonds may be signed by the facsimile signatures of the officers. The delivery at any time thereafter of any bonds and coupons so executed shall be valid, although before the date of delivery the person signing the bonds or coupons shall have ceased to hold office. The funding or refunding bonds shall be payable out of any funds of the district or sub-district, not otherwise dedicated, and shall be secured by a tax on all of the lands in the drainage district or sub-drainage district, or on the portion of the lands specified in the petition of the property owners.



RS 38:1543 - Acreage tax or forced contribution

§1543. Acreage tax or forced contribution

The board of commissioners of the drainage district or sub-drainage district, so long as any of the bonds are outstanding shall, in addition to all other taxes, annually levy, assess, and order the collection of, until the funding or refunding bonds are fully paid, an acreage tax or forced contribution against each acre of land in the drainage district or sub-drainage district, as the case may be, or on each acre of land as specified in the petition of the property owners in an amount sufficient to pay the bonds in principal and interest, plus ten percent for emergencies. The acreage tax or forced contributions shall not exceed two dollars and fifty cents per acre per annum. The levy of the acreage tax shall be a tax lien on the land against which it is assessed.

The secretary of the drainage district or sub-drainage district shall prepare each year a tax assessment book assessing the annual tax, and shall file a copy of the book with the clerk of court and recorder and a copy with the sheriff and tax collector of each parish in which any lands so assessed with and liable for the acreage tax are situated. The acreage tax shall be collected and payment enforced in the same manner provided for the collection of other taxes.



RS 38:1544 - Funding or refunding bonds

§1544. Funding or refunding bonds

Any drainage district or sub-drainage district organized prior to the adoption of the Constitution of 1921, and not reorganized under the provisions of the Constitution of 1921, and the laws carrying same into effect, which have heretofore, upon petition of the property taxpayers and in accordance with the provisions of Section 3 of Article 281 of the Constitutions of 1898 and 1913, and the laws carrying the Constitutions into effect, incurred debts against the lands within the drainage district or sub-drainage district, for the purpose of reclaiming the lands therein, and issued negotiable bonds to represent the indebtedness, may, for the purpose of readjusting, funding, refunding, extending or unifying any or all of its authorized indebtedness, bonded or otherwise, or both, issue and sell funding or refunding bonds, and with the proceeds of the sale thereof pay the indebtedness, or may exchange the funding or refunding bonds with the holders of the outstanding indebtedness, bonded or otherwise, in payment thereof, all in the manner as hereinafter provided.



RS 38:1545 - Resolution by board of commissioners; form and terms of bonds; sale or exchange

§1545. Resolution by board of commissioners; form and terms of bonds; sale or exchange

Funding or refunding bonds shall be issued by the board of drainage commissioners of the drainage district or sub-drainage district, by resolution to that effect, adopted upon the petition of not less than a majority in acreage of the property taxpayers, resident and non-resident, in the drainage district or sub-drainage district. The funding or refunding bonds shall be in any denomination or denominations of one hundred dollars, or multiples thereof and shall bear interest at a rate not exceeding five per cent per annum, payable annually or semi-annually. They shall run for a period not to exceed forty years, and shall mature and be payable annually, beginning not more than five years after their date of issue, as may be determined by the board of drainage commissioners. Bonds due each year, after they begin to mature, shall be for such amount that when the annual interest is added thereto the total amount to be paid each year, including principal and interest, shall be as nearly equal as practicable. The funding or refunding bonds shall be sold or exchanged at not less than ninety per cent of par. The amount due in any year in principal and interest of the bonds, which together with the cost of maintaining the drainage of the district or sub-district shall not be greater than the amount which will be realized from a forced contribution or acreage tax not to exceed three dollars fifty cents per acre per annum levied or to be levied for the year upon all of the lands of the district or sub-district. A certified copy of the resolution of the board of drainage commissioners authorizing the issuance of the funding or refunding bonds shall be published in two successive issues, within a period of ten days, of the official journal of the parish in which the drainage district or sub-drainage district is situated. Publication shall constitute due notice of the action to all persons interested.



RS 38:1546 - Forced contribution or acreage tax

§1546. Forced contribution or acreage tax

The board of drainage commissioners of any drainage district or sub-drainage district issuing funding or refunding bonds as above provided shall, as long as any bonds remain outstanding, levy annually upon the lands in the drainage district or sub-drainage district, forced contributions or acreage taxes in an amount sufficient to maintain the drainage of the land and to pay interest annually, or semi-annually, and the principal of funding or refunding bonds falling due each year, or the amount which may be required for any sinking fund providing for the payment of the funding or refunding bonds at maturity. The forced contributions or acreage taxes for all purposes shall never exceed three dollars and fifty cents per acre per annum. The taxes shall be assessed and collected in the same manner provided in R.S. 38:1789, 38:1790 and 38:1791.

The assessors shall receive as compensation for making the assessment roll the fees fixed by law on all ad valorem taxes and the sum of seventy five dollars for the listing of property to serve as a basis to collect the acreage tax which shall be paid him by the drainage district. The fee of seventy five dollars shall constitute the total charge for all rolls made for the district or subdistrict therein and the cost shall be divided between the original district and any subdrainage districts therein issuing bonds or levying a tax.

The tax collectors shall receive for all services rendered in collecting and paying the taxes provided for in this Part one-tenth of one per centum on the amount collected and paid in.



RS 38:1547 - Adjustment, compromise and settlement of claims

§1547. Adjustment, compromise and settlement of claims

In issuing, funding or refunding bonds under the provisions of this Part, the board of drainage commissioners of any drainage district or sub-drainage district may enter into any agreement or agreements with holders of outstanding bonds or other indebtedness, for the settlement, adjustment, and compromise of all amounts due thereunder or thereupon, as well as to adjust, compromise, and settle any and all claims against any and all bondholders or other persons who may own lands within the drainage district or sub-drainage district, whether growing out of the levy and assessment of acreage taxes against the lands, or otherwise, to the end of causing the redemption of lands located in any drainage district or sub-drainage district theretofore adjudicated to the state, or the drainage or sub-drainage district, all with a view of rehabilitating and reestablishing the integrity of the drainage district or sub-drainage district and placing the lands of the district upon the assessment rolls.



RS 38:1548 - Contest of validity of proceedings

§1548. Contest of validity of proceedings

Whenever funding or refunding bonds have been ordered to be issued, and forced contributions and acreage taxes have been levied, or authorized to be levied, any land owner having property situated within the limits of any drainage district or sub-drainage district during sixty days next following the date of publication of the resolution, as required in this Part, may appeal to the courts for the purpose of testing the regularity, formality, legality, constitutionality, or validity of the proceeding, of the funding or refunding bonds authorized to be issued, and of the forced contributions or acreage taxes levied or authorized to be levied. After this time the regularity, formality, legality, constitutionality, and validity of the proceeding shall be conclusively presumed, shall be absolutely incontestable, and no one shall have any right or cause of action to contest the regularity, formality, legality, constitutionality, or validity of the proceedings, of the funding or refunding bonds authorized to be issued, or of the forced contributions or acreage taxes levied or authorized to be levied. If the regularity, formality, legality, constitutionality, or validity of the proceedings, of the funding or refunding bonds, or of the forced contributions or acreage taxes, are not questioned within the sixty days the authority of the board of drainage commissioners of any drainage district or sub-drainage district to issue and sell or exchange the funding or refunding bonds, the legality and constitutionality of the bonds, as well as the legality and constitutionality of the acreage taxes or forced contributions, levied or authorized to be levied, to pay the bonds, shall be conclusively presumed and no court may inquire into any of these matters.



RS 38:1571 - Transfer of property from drainage district to municipality; resolution of board of commissioners

PART V. LIQUIDATION AND DISSOLUTION

§1571. Transfer of property from drainage district to municipality; resolution of board of commissioners

Drainage districts organized under the laws of this state, the territorial limits of which drainage district lie wholly within the boundaries of any municipality, and all the bonded and other indebtedness of which has been paid and satisfied, may be liquidated and finally dissolved, and all the canals, works and property of the drainage district, and the control thereof, may be transferred to the municipality within which the drainage district lies, all by resolution of the board of commissioners of the district. The resolution shall be adopted at a special meeting, called and held for the purpose. The meeting shall be preceded by a notice, published by the president of the board, for at least ten days, in a newspaper published in the municipality, notifying the public of the calling of the meeting, and that the foregoing proposition will be considered and acted upon at the meeting.



RS 38:1572 - Acceptance of transfer by municipality

§1572. Acceptance of transfer by municipality

Any municipality may by ordinance, passed by its governing authority, accept the transfer, from any drainage district whose territorial limits lie wholly within the boundaries of the municipality and all of whose bonded and other indebtedness has been paid, and satisfied, of the canals, works, and property of the drainage district. The title to the property shall remain in the public.



RS 38:1573 - Effect of transfer

§1573. Effect of transfer

The effect of any transfer, when completed and accepted from a drainage district to a municipality, of the canals, works and other property of the drainage district, shall be to vest in the municipality, full and complete control, for any and all public uses of all canals, works, and other property thus transferred, the title thereof to remain in the public. The governing authorities of the municipality shall have full and complete control thereof for the public and may, thereafter, use the canals, works and property for drainage purposes, navigation purposes, or for both, or for any other use which the needs of the public may dictate.



RS 38:1574 - Petition and resolution; liquidation of affairs

§1574. Petition and resolution; liquidation of affairs

Any drainage district or subdrainage district organized under Act No. 317 of the General Assembly of the State of Louisiana for the year 1910, and acts amendatory thereof, the lands in which have been drained or reclaimed by the landowners or by drainage district or subdrainage district by leveeing and pumping, when requested by written petition, signed by the landowners owning ninety-five percent of the lands in the drainage district or subdrainage district, whether the landowners are bondholders or not, and whether the drainage district or subdrainage district has or has not issued bonds, shall, through its governing authority, adopt a resolution declaring the drainage district or subdrainage district to be thereby dissolved; and its governing authority shall proceed to liquidate its affairs.



RS 38:1575 - No dissolution without consent of bondholders or retirement of bonds

§1575. No dissolution without consent of bondholders or retirement of bonds

If the drainage district or subdrainage district has bonds issued and outstanding, the resolution dissolving the drainage district or subdrainage district shall not become effective until the holders of all outstanding bonds have filed with the governing authority thereof their written consent to the dissolution or until the outstanding bonded indebtedness has been retired.



RS 38:1576 - Title to pumping plants, canals, ditches, rights-of-way and other property

§1576. Title to pumping plants, canals, ditches, rights-of-way and other property

Upon the dissolution, of the drainage district or subdrainage district, all pumping plants, canals, ditches, rights-of-way, and other property theretofore acquired by it, by donation, purchase, expropriation, or otherwise, shall revert to the owners from whom they were acquired, their heirs, successors, transferees and assigns. If the drainage district or subdrainage district has an outstanding bonded indebtedness, all pumping plants, canals, ditches, rights-of-way, and other property may, with the consent of the landowners owning ninety-five percent of the lands in the drainage district or subdrainage district, be conveyed to the bondholders, free and clear of any claims of the landowners.



RS 38:1577 - Conveyance of pumping plants, etc., to bondholders upon surrender of bonds

§1577. Conveyance of pumping plants, etc., to bondholders upon surrender of bonds

The governing authority of the drainage district or subdrainage district which has adopted a resolution of dissolution, may enter into a contract with the holders of the outstanding bonds of the drainage district or subdrainage district, with the consent and approval of the landowners owning ninety-five percent of the lands therein, whether the landowners are bondholders or not, whereby the drainage district or subdrainage district will convey to the holder or holders of the bonds the pumping plants, canals, ditches, rights-of-way, and other property owned by the drainage district or subdrainage district upon surrender, cancellation, and retirement of the outstanding bonds and vest in the holder of the bonds title to the pumping plants, canals, ditches, rights-of-way and other property.



RS 38:1580 - Jefferson Parish Consolidated Drainage Districts

PART VI. JEFFERSON PARISH DRAINAGE DISTRICTS

§1580. Jefferson Parish Consolidated Drainage Districts

A. The governing authority of the parish of Jefferson, on its own initiative, may create by ordinance one or more consolidated drainage districts within the territorial boundaries of the parish of Jefferson, which consolidated drainage districts may also include territories included or not included in any other district, as hereinafter defined, in the parish of Jefferson.

B. A consolidated drainage district so created shall be designated as "Consolidated Drainage District No. ___ of the Parish of Jefferson", and any consolidated drainage district so created shall constitute a special district within the meaning of Article VI, Section 19 of the Constitution of Louisiana, shall be a political subdivision of this state, and shall enjoy all rights, powers, and privileges enjoyed by other drainage districts under the constitution and laws of this state, including the right to issue bonds and levy taxes and special assessments.

C. The term district, as used in this Section, shall include any consolidated drainage district, drainage district, or subdrainage district providing drainage by means of gravity facilities or levee and pumping facilities, or a combination thereof.

D. The governing authority of such consolidated drainage district shall be designated in accordance with the Jefferson Parish Charter.

E. Before any such consolidated drainage district is finally created, the governing authority of the parish of Jefferson shall publish in the official journal of the parish at least once, not less than fifteen days prior to the date of the hearing, a notice of its intention to create the consolidated drainage district which notice shall set a date for the holding of a public hearing at which all persons interested may be heard on the question of creating the consolidated drainage district. The notice of hearing shall set forth the proposed name and boundaries of the consolidated drainage district, list the districts to be so consolidated, define the boundaries of any territory not then within the boundaries of an existing district which territory is proposed to be included in the consolidated drainage district, state the amount of outstanding indebtedness of each district to be consolidated, and the time and place fixed for the hearing. Upon conclusion of the hearing, the governing authority, in its discretion, may create the consolidated drainage district with boundaries as set out in the notice of intention or may refrain from creating the consolidated drainage district.

F. After the creation of any consolidated drainage district, notice of its creation, which shall include a statement of the boundaries thereof, shall be published one time in the official journal of the parish. Thirty days after such publication, the creation of the consolidated drainage district shall become incontestable, and no court shall have jurisdiction to entertain litigation questioning the legality of the creation of such consolidated drainage district. If the governing authority desires to call an election in any such consolidated drainage district to authorize the issuance of bonds, the levy of special taxes, or the assumption of indebtedness, it may call such election and publish notice thereof prior to the expiration of the thirty-day period.

G. At the expiration of the thirty-day period, existing districts included in any such consolidated drainage district shall no longer have the right to issue bonds or other obligations, and all books and records and assets thereof shall be transferred to the consolidated drainage district. The governing authority of the consolidated drainage district shall cause taxes to continue to be levied for the payment of the outstanding indebtedness of each underlying district which has not been assumed by the consolidated drainage district, as hereinafter provided, in all respects as would have been required had such consolidation not been effected. In addition, if such indebtedness of any underlying district consists of revenue bonds or special assessment certificates payable from service charges or assessments, the governing authority of the consolidated drainage district shall continue to impose and collect such service charges or assessments, as well as any special taxes previously authorized and legally dedicated by covenant with bondholders to the payment of maintenance or operation expenses.

H. The creation of a consolidated drainage district hereunder shall not affect or impair in any manner contract rights enjoyed by the holders of any outstanding bonds or obligations of the underlying districts, and to the extent required by such contract rights, taxes, service charges, and assessments on the property subject to the payment of principal and of interest on such bonds or obligations shall continue to be levied and collected as above provided; however, any consolidated drainage district may assume all or any indebtedness of its underlying districts in the manner and with the effect provided by R.S. 39:661 et seq. for the assumption of indebtedness by parishes.

I. The consolidated drainage district may continue the levy of any special taxes authorized to be levied by the underlying districts or in lieu thereof, may levy its own special taxes on all property within the consolidated drainage district for the purpose of maintaining, operating, constructing, and improving drainage works in the manner provided by the constitution and laws of this state after having been authorized to do so at a special election held in accordance with the provisions of the constitution and laws of this state.

Acts 1993, No. 77, §1, eff. May 26, 1993.



RS 38:1580.1 - Subdrainage districts

§1580.1. Subdrainage districts

A. The governing authority of Jefferson Parish may form one or more subdrainage districts out of the territory comprising a consolidated drainage district, by ordinance to that effect, defining the limits of the subdrainage district. The subdrainage district may be enlarged or diminished and the boundaries thereof changed by the governing authority, by ordinance to that effect.

B. The subdrainage district so created shall be designated as "Subdrainage District _________ of Consolidated Drainage District No. ___ of the Parish of Jefferson" and any subdrainage district so created shall constitute a special district within the meaning of Article VI, Section 19 of the Constitution of Louisiana, shall be a political subdivision of this state, and enjoy all rights, powers, and privileges enjoyed by other drainage districts under the constitution and laws of this state, including the right to issue bonds and levy taxes and special assessments.

C. After the creation of any subdrainage district, notice of the creation, stating the boundaries of the district, shall be published one time in the official journal of the parish. Thirty days after such publication, the creation of the subdrainage district shall become incontestable, and no court shall have jurisdiction to entertain litigation questioning the legality of the creation of such district.

D. The governing authority of the parish of Jefferson shall be the governing authority of any subdistrict created hereunder.

Acts 1993, No. 77, §1, eff. May 26, 1993.



RS 38:1580.2 - Powers of districts

§1580.2. Powers of districts

A. Consolidated drainage districts and any subdrainage districts created under the provisions of this Part shall have and are hereby vested with full power and authority, acting through their governing authority, to:

(1) Drain and reclaim lands by the construction, maintenance, and operation of gravity and forced drainage facilities, including canals, ditches, pumps, levees, and other related works.

(2) Incur debt and issue bonds for the purpose of constructing drainage works and acquiring the necessary lands, equipment, and machinery therefor. Said bonds shall be secured by and payable from ad valorem taxation and may be issued to an amount not exceeding ten percent of the assessed valuation of the taxable property of such districts in the manner provided for the issuance of bonds by other political subdivisions under Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950 and other constitutional and statutory authority supplemental thereto. Such bonds shall be issued only after being approved at an election held in accordance with the provisions of the constitution and laws of this state.

(3) Expropriate property for the purpose of acquiring sites for pumping stations and land for any other necessary public purposes of the districts; however, they shall not have the right to expropriate minerals or mineral rights.

(4) Acquire machinery and maintain pumping plants or any machinery whatever that may be found necessary for the purpose of drainage or reclaiming any of the lands embraced within the districts.

(5) Cut and open any drains and canals and open, deepen, and enlarge natural drains within or without the districts and perform all work in connection therewith which may be deemed necessary to provide drainage for land in the districts, and perform all other acts necessary to drain the land in the districts and maintain the drainage when established.

(6) Cooperate with and enter into cooperative agreements and arrangements with agencies of the United States of America, the state of Louisiana, and its various departments and political subdivisions, on a matching fund or any other basis, in any drainage and reclamation projects, and purchase servitudes and rights of way for their own uses or for the use of any state or federal agency with which they may cooperate in connection with some work of improvement.

(7) Accept gifts and grants of money, property, or services.

B. The authority herein granted may be exercised and the works of improvement herein authorized may be constructed within or without the limits of the districts so long as they inure to the direct benefit of the districts and the inhabitants thereof.

C. The powers, rights, and authority granted by this section shall be in addition to any powers now or hereafter conferred on drainage districts and shall not be limited or restricted by any other provisions of Part I of Chapter 6 of Title 38 of the Louisiana Revised Statutes of 1950, and in particular the provisions of R.S. 38:1678(C).

Acts 1993, No. 77, §1, eff. May 26, 1993.



RS 38:1581 - Establishment of system

§1581. Establishment of system

A. The Jefferson Parish Council, governing authority of all Jefferson Parish drainage districts pursuant to its home rule charter, either within or without the corporate limits of a municipal corporation, may establish, acquire, construct, improve, extend, and maintain within Jefferson Parish drainage districts a drainage system or systems, including such drainage facilities as may be required, with all necessary equipment and installations in connection therewith, including such extensions as may be proper to connect the system or systems with the drainage facilities of the district or any other drainage facilities whether within or without any such district.

B. The parish council may levy and collect local or special assessments on real property to be benefitted within the district or the area served within the district sufficient in amount to defray the total cost of said work, including the cost of street intersections and installations and connections necessary to connect the system with the main drainage system of the district or necessary to connect the system with any drainage facilities whether within or without the district, including the cost of establishing, constructing, improving, and extending any such drainage facilities, whether by purchase, lease, or otherwise, or including the cost of the construction of complete drainage facilities, including levees and pumping facilities, either within or without the districts, all within the form and manner and subject to the limitations and restrictions herein contained.

Added by Acts 1983, No. 708, §1.



RS 38:1582 - Notice of intention to establish system; objections

§1582. Notice of intention to establish system; objections

A. Any drainage district taking advantage of this Part shall, through its governing authority, be required to adopt a resolution giving notice of its intention to establish, acquire, construct, improve, extend, and maintain such drainage system or systems and other improvements herein authorized. Such notice shall generally include the improvements contemplated, a list of streets or portions thereof or area or areas which are to be improved or drained, and the manner of payment therefor. Such notice shall further contain substantially all things set forth in said resolution and shall state that the authority ordering the giving of such notice will, in open session on the date and at the time and place named, hear all objections to the proposed improvements and the manner of payment therefor. Such notice of intention shall be forwarded to each affected property owner of record by U.S. mail at least twenty days prior to the date of the public hearing. The drainage district, through its governing authority, shall cause to be executed an affidavit attesting to the fact that such notice has been mailed to each affected property owner of record, which affidavit shall serve as a proof of mailing.

B. After hearing and passing on the objections, the governing authority may order the proposed improvements constructed in the manner hereinafter provided. However, the governing authority of any district shall not order the construction of the proposed improvements if there is filed at the public hearing written objections to the proposed improvements signed by the property owners owning more than one-half of the total front feet of property which will be assessed to pay the cost of said improvements, if the assessments are to be on a front foot basis, or signed by the property owners owning more than one-half of the total square footage of property which will be assessed to pay the cost of such improvements, if the assessments are to be on a square foot basis. Such majority shall be determined after considering the front footage or square footage of all properties to be assessed and the owners of such portion shall be determined by the conveyance records of the parish.

Added by Acts 1983, No. 708, §1.



RS 38:1583 - Specifications; advertising for bids

§1583. Specifications; advertising for bids

A. The governing authority of such district, after having given notice of its intention as above set forth and after disposing of all objections and having decided to order the construction of such improvements, may, without further delay, have the necessary plans and specifications for said work prepared and may authorize the advertisement for bids therefor, as provided by law. Said notice shall contain a general description of work contemplated, shall refer to plans and specifications which shall be placed on file with the clerk, secretary, or purchasing agent of the governing authority, shall designate the hour, date, and place for the reception and opening of bids, and may provide either that the contractor be required to accept certificates of indebtedness hereafter authorized if the governing authority elects to make such requirement or that they may be sold in such a manner and at such time as the governing authority may elect.

B.(1) Drainage improvements authorized under the provisions of this Part may be combined, constructed, and installed as a part of road or street paving improvements undertaken jointly by the district with a municipality in which the district is located or with the Department of Transportation and Development. Advertisement for bids on such projects shall be in accordance with the requirements of law applicable to road or street paving improvements ordered by any such municipality, the parish, or the Department of Transportation and Development, and it shall not be necessary that the project be advertised as otherwise provided in this Section.

(2) When drainage improvements authorized under the provisions of this Part are included in and constructed as an integral part of a road or street paving project being undertaken by a municipality in which the district is located or by the parish or the Department of Transportation and Development, the lowest responsible bid received for the entire project shall govern, and assessments to be levied as hereinafter provided shall be based upon the total of the unit prices contained in the bid proposal and applicable to the drainage work included in the joint project.

Added by Acts 1983, No. 708, §1; Acts 2006, No. 11, §4.



RS 38:1584 - Awarding contract; resolution authorizing execution of contract

§1584. Awarding contract; resolution authorizing execution of contract

A. Except in the case of joint projects undertaken as provided and authorized by R.S. 38:1583(B), the governing authority of the district or its authorized officer or agent shall receive bids on the date and at the place and hour named in the notice calling for bids and shall there publicly open and tabulate the bids. The contract shall thereafter be awarded to the lowest responsible bidder who can furnish satisfactory security. The governing authority may, however, reject any and all bids and at any time within a period of thirty days from the date of the reception and opening of the bids award the contract for the work without further advertisement, provided that no contract shall be let for an amount greater than that specified in the lowest sealed bid received from a responsible bidder.

B. The contract awarded under the provisions of this Part shall be authorized by resolution authorizing an officer of the governing authority to execute the contract for, on behalf of, and in the name of the district. It shall not be necessary to set forth the contract in full in the resolution, but it shall be sufficient if the resolution refers to a copy of the contract on file in the office of the clerk or secretary where it is available for public inspection. The resolution shall be published in one issue of the official journal of the district, and a certified copy thereof shall be filed with the clerk of court of the parish in which the district is located and shall be by him duly recorded in the mortgage records of the parish.

C. When joint street and drainage projects are undertaken, bids shall be taken and received and the contract for such joint project awarded by the agency carrying out the street or road improvements, all in strict accordance and compliance with the provisions of law applicable to such street or road improvements.

Added by Acts 1983, No. 708, §1.



RS 38:1585 - Statement of cost of improvement; definitions

§1585. Statement of cost of improvement; definitions

A. Upon the award of any contract under the provisions of this Part, the drainage district shall forthwith require of the engineer of the district a duly certified statement or report showing in detail the total cost of the improvements, including the cost of street intersections, engineer's and attorney's fees, and all other expenses incidental to the cost. The report shall also show the amount of the cost chargeable to each lot or parcel to be benefitted in the proportion that its area bears to the total area to be assessed or in the proportion that its front footage bears to the total front footage to be assessed, as shall be determined by the governing authority. However, when the assessment is made on a front foot basis and any drainage line is constructed upon more than one side of any lot or parcel of real estate, the total front footage of such lot or parcel of real estate to be assessed shall be determined by taking the total front footage of said lot or parcel of real estate abutting all drainage lines to be constructed and dividing such total front footage by two. The report shall further describe each lot or parcel of real estate to be assessed with sufficient clarity to identify it.

B.(1) The words "front footage" as used in this Part shall mean the footage of each lot or parcel of real estate abutting the right of way, street, or drainage way along which the drainage line is constructed.

(2) The words "square footage" shall mean the area of land measured in square feet to be drained by the improvements to be constructed.

Added by Acts 1983, No. 708, §1.



RS 38:1586 - Special assessments; installment notes; effect of default; assessment lien

§1586. Special assessments; installment notes; effect of default; assessment lien

A. Upon receipt of the certified statement or report of the engineer of the drainage district as provided in R.S. 38:1585, the governing authority shall review the certified statement or report, including the proposed local or special assessments, and thereafter shall make a determination as to whether each lot or parcel of real estate to be assessed will be benefitted to an amount not less than the proposed local or special assessment. Proposed assessments that are found by the governing authority to have been erroneously assessed or for which the governing authority does not find said benefit shall be deleted from said certified statement or report. The deletion of such proposed assessments from said certified statement or report for either of said reasons shall in no way invalidate or affect the legality of the contract awarded for the construction of said proposed improvements, nor shall such deletions constitute a violation of the public contract law of this state.

B. Following said review and finding as to benefit by said governing authority, there shall be mailed to each property owner to be assessed a notice advising each such owner of his proposed assessment and the manner and time for payment thereof. Said notice shall set forth a general description of the proposed improvements, such description of the property to be assessed, and the location thereof, as the governing authority may deem necessary, and shall notify the property owner to advise the governing authority in writing within fifteen days from the date of such notice if inaccuracies exist in the proposed assessment. The aforesaid notice shall be given by depositing said written notice in the United States mail, postage paid, and addressed to the property owner at his address as it appeared on the last approved tax roll on which the property was assessed for taxes by the governing authority. The certificate of the clerk or secretary of the governing authority levying any such assessments that the aforesaid notice has been given in writing to all property owners to be assessed shall establish a conclusive legal presumption that all requirements of notice as set forth hereinabove have been legally satisfied.

C. After thirty days have elapsed from the date of the mailing of said notice of proposed assessments, the governing authority shall adopt an ordinance levying a local or special assessment on each lot or parcel of real estate in the area involved in proportion that its area bears to the total area to be assessed or in proportion that its front footage bears to the total front footage to be assessed, as shall be determined by the governing authority, and the total of all such local or special assessments shall represent the total cost of the work contemplated. When the construction is financed partly under the provisions hereof and partly by the issuance of bonds or by any other method, then the total of all assessments levied hereunder shall represent the total cost of the work contemplated, including all items mentioned above, less the amount provided by bonds or such other method.

D.(1) The amount assessed in said ordinance shall be due and collectible immediately on its passage, and, if not paid within thirty days from the date of the adoption of said ordinance, it will be conclusively presumed that any property owner whose property is affected thereby exercises the right and option, which is hereby authorized, to pay the amount due in equal annual installments bearing interest at a rate to be established by the governing authority of the district, including all the items above set forth, and extending over a period of not exceeding twenty years, all within the discretion of the governing authority, and as provided for in the ordinance levying such local or special assessments. The first installment shall become due on December 31 of the then current year or one year after the date of the assessment ordinance herein provided for, in the discretion of the governing authority of the district, and annually thereafter.

(2) The failure to pay any installment or interest thereon when due shall ipso facto cause all other installments and the interest thereon to become due and payable, and the drainage district shall, within thirty days from date of such default, proceed against the property for the collection of the total amount due thereon, including interest, plus twenty percent additional on the principal and interest of the past due installment or installments or twenty percent of the amount sued for and, in the event judgment is necessary to effect collection, twenty percent of the amount of the judgment rendered as attorney's fees. However, said attorney's fees shall be payable by the property owner only if demand has been made on the property owner by the governing authority of the district through registered or certified mail and he has failed to pay the amount due within ten days after such demand.

E.(1) A certified copy of the ordinance levying the local or special assessments on the real estate as aforesaid shall be filed with the clerk of court in the parish in which the drainage district is situated, who shall forthwith record the same in the mortgage records of the parish, and when so filed and recorded, shall operate as a lien and privilege against all real estate therein assessed, and which aforesaid lien and privilege shall prime all other claims except taxes and prior recorded local or special assessment levied for streets, sewerage, or water.

(2) The payments made in cash shall be expended for no purpose other than the payment of the cost of said improvements.

(3) Any errors in descriptions or amounts in any assessment ordinance adopted pursuant to this Section may be corrected by the adoption of an amendatory ordinance which shall set forth only the corrected descriptions or amounts and which shall be recorded in the same manner as the original ordinance levying the assessments. The adoption of any such corrective ordinance shall serve only to postpone the thirty-day period for cash payment in full of the assessment actually affected and corrected by such amendatory ordinance, and the due dates of the installments of such assessments so corrected which are not paid in full in cash within thirty days from the date of adoption of the amendatory ordinance shall be the same as the due dates of the installments of the assessments levied in the original ordinance and not affected or corrected by any such amendatory ordinance or ordinances.

Added by Acts 1983, No. 708, §1.



RS 38:1587 - Certificates of indebtedness

§1587. Certificates of indebtedness

A. The governing authority of any such drainage district complying with the provisions of this Part may issue, execute, negotiate, sell, and deliver negotiable interest-bearing coupon certificates of the district in an amount up to the total amount of the installments or deferred payments as provided in R.S. 38:1586.

B. The certificates shall bear interest not to exceed the legal maximum limit, shall be payable annually, and shall mature serially over a period not exceeding twenty years, but in no event shall the certificates extend over a longer period of time than that provided for by the ordinance levying the local or special assessments which may be payable in annual installments.

C. The certificates shall be of such form, date, and denomination and payable in principal and interest at such time and place as the governing authority may determine, and they shall be secured by and payable in principal and interest from the irrevocable pledge and dedication of the funds to be derived from the special assessments hereinabove provided which are payable in annual installments or deferred payments as provided for by this Part, which funds shall be set aside in a separate trust fund and shall not be drawn upon for any purpose other than to pay the principal and interest of the certificates.

Added by Acts 1983, No. 708, §1.



RS 38:1588 - Additional assessments

§1588. Additional assessments

A. If the local and special assessments originally levied are insufficient, for any cause whatsoever, to pay the principal and interest, or the principal or interest, in any one year of the said drainage certificates outstanding at their respective maturity dates, the drainage district issuing such drainage certificates under the provisions of this Part, through its governing authority, is hereby authorized, empowered, and obligated by ordinance to levy and collect, at such time or times as may be necessary, an additional local or special assessment on each lot or parcel of real estate in the district or area involved sufficient in amount to pay in full the said principal and interest or the principal or interest of such drainage certificates at their respective maturity dates.

B. The amounts assessed in such ordinance or ordinances shall be due and collectible immediately on its passage, and if not paid within thirty days from the date of its adoption, the governing authority of the drainage district shall proceed against the property for the collection of the amount of the additional local or special assessment so levied, plus interest thereon and ten percent additional for attorney's fees.

C. A certified copy of each ordinance providing for the levy and collection of such additional local or special assessment shall be filed with the clerk of court of the parish in which the drainage district is located promptly upon its adoption, who shall forthwith record the same in mortgage records of the parish, and when so filed and recorded shall operate as a lien and privilege against all the real estate therein assessed and shall prime all other liens except taxes and prior recorded local or special assessments levied for streets, sewerage, or water.

Added by Acts 1983, No. 708, §1.



RS 38:1589 - Form and registration of certificates

§1589. Form and registration of certificates

The said drainage certificates shall be signed by the chairman of the Jefferson Parish Council and by its clerk or secretary for, on behalf of, and in the name of the district and under the seal thereof. The interest coupons, if any, shall be signed with the facsimile signature of the said officers. Before delivery of said certificates, they shall be registered in the mortgage records of the parish in which the drainage district is located as to the serial number or numbers, amount, rate of interest, and the dates due. Each of the said certificates shall bear the following endorsement, viz:

"This certificate registered in the Mortgage Records of the Parish of ________________ on this the ______ day of________________, 1983.

_____________________________

Clerk of Court and Ex-Officio

Recorder of Mortgages, Parish of

_______________________________"

Added by Acts 1983, No. 708, §1.



RS 38:1590 - Sale and delivery of certificates; use of proceeds

§1590. Sale and delivery of certificates; use of proceeds

A. The certificates may be advertised for sale on sealed bids as provided by law. The governing authority may reject any and all bids received as a result of the advertisement. If no bids are received or if all bids are rejected, the certificates may be sold by private sale within sixty days after the date advertised for the reception of sealed bids at a price not less than the best bid which shall have been received, or the drainage district may contract to deliver the certificates to the contractor as hereinafter provided at a price not less than the best bid received at the advertised sale.

B. The governing authority of the drainage district issuing the certificates may, by resolution, authorize the chairman of the Jefferson Parish Council and the clerk or secretary to negotiate and deliver the certificates, to collect the purchase price therefor, and to do any and all things necessary and incidental thereto, or may authorize the delivery to the contractor of all or any of the certificates in payment of their contractual obligation covering the improvements.

C. The funds derived from the sale of the certificates shall be expended solely in payment of the costs of the improvements, and shall not be drawn upon for any other purpose.

Added by Acts 1983, No. 708, §1.



RS 38:1591 - Certificates as negotiable paper

§1591. Certificates as negotiable paper

Drainage certificates issued hereunder shall be deemed to possess all the legal requisites of negotiable paper, shall not be invalid for any irregularity or defect in the proceedings for their issuance, sale, or delivery, and shall be incontestable in the hands of bona fide purchasers or holders for value thereof.

Added by Acts 1983, No. 708, §1.



RS 38:1592 - Inspection and acceptance of work

§1592. Inspection and acceptance of work

The governing authority of any drainage district taking advantage of the provisions of this Part shall, upon the completion of any contract awarded as provided for herein, provide for the final inspection of the work performed thereunder and the improvements made, and, if the work is found to have been completed satisfactorily in accordance with said contract, as evidenced by a certificate of the project engineer, the governing authority shall by ordinance duly adopted approve and accept the work and fulfill its obligations under the contract after compliance with laws relative to the completion of contracts involving public works by full payment therefor of any and all amounts and balances due the said contractor, including all retained percentages of payments previously made thereon on engineer's estimates and which percentages were retained pending completion of the work.

Added by Acts 1983, No. 708, §1.



RS 38:1593 - Employment and duties of engineer and attorney

§1593. Employment and duties of engineer and attorney

A. Drainage districts taking advantage of the provisions of this Part are hereby authorized through their respective governing authorities to engage the services of an engineer and provide for his payment. The engineer shall prepare all plans and specifications for said work and improvements herein authorized, and the governing authority shall approve such plans and specifications by a proper resolution duly adopted. Such engineer so employed shall inspect the work as let in accordance with contracts hereunder and shall issue to the said contractor his estimates thereon from time to time as the work progresses, which estimates may be paid by the drainage district either in full or by the retention of ten percent thereof as retained percentage. The said engineer shall inspect the work as it progresses and shall be responsible for the performance and completion thereof in accordance with the plans and specifications. Upon final completion of the work, the engineer shall submit a certified report to the governing authority of the drainage district as to the satisfactory completion of the work. In addition, the engineer shall perform any and all engineering duties required of him in this Part.

B. The governing authority of the drainage district is also hereby authorized to employ an attorney to handle all legal work in connection with such improvements herein authorized and to provide for the payment of his fee. In addition to his other duties, the attorney shall prepare a complete transcript of the record of the proceedings for each project completed hereunder and shall file the same with the clerk or secretary of the drainage district. This filed transcript shall constitute a permanent record thereof.

Added by Acts 1983, No. 708, §1.



RS 38:1594 - Prescriptive period to question validity of proceedings

§1594. Prescriptive period to question validity of proceedings

No contest or proceedings to question the validity or legality of any resolutions or ordinances adopted or proceedings undertaken under the provisions of this Part shall be initiated in any court by any person for any cause whatsoever after the expiration of thirty days from the date when the resolution, ordinance, or proceeding was published, and after such time the regularity of such resolution, ordinance, or proceeding shall be conclusively presumed. If the validity of any certificates issued under the provisions of this Part is not raised within thirty days from date of publication of the resolution or ordinance issuing said certificates and fixing their terms, the authority to issue said certificates, the legality thereof, and the legality of the local or special assessments necessary to pay the same shall be conclusively presumed, and no court shall thereafter have authority to inquire into such matters.

Added by Acts 1983, No. 708, §1.



RS 38:1595 - Participation in payment of costs

§1595. Participation in payment of costs

Any drainage district proceeding under the authority of this Part may participate in the payment of the total cost of any project authorized hereunder in such a manner and to such extent that the governing authority of the district may determine, provided that any funds so used by the district shall be in such amounts as it may have available for such purpose and from sources other than the imposition of special assessments. Such participation by the district may be allocated to any one or more projects as the governing authority of the district may determine, and the amount of the district's participation shall be deducted from the total cost of the improvements for the purpose of levying local or special assessments hereunder.

Added by Acts 1983, No. 708, §1.



RS 38:1595.1 - Jefferson Parish; drainage service fees; bonds

§1595.1. Jefferson Parish; drainage service fees; bonds

A. The governing authority of the parish of Jefferson and of any drainage district, subdrainage district, and municipality located in the parish of Jefferson, each hereinafter referred to as an "entity", may determine, establish, impose, and collect drainage service fees from the users of the drainage systems to pay the costs of developing, acquiring, designing, constructing, improving, extending, operating and maintaining, and replacing public drainage systems, and to pay debt obligations issued for such purposes by an entity. The drainage service fees shall be equal and uniform for each grade or class of user of the drainage system as determined by the governing authority. Prior to taking any decisive action in connection with such drainage service fees, the governing authority of the entity shall hold at least two public meetings to discuss the drainage service fees. Said drainage service fees shall be collected in the manner and at the times determined by the governing authority. The governing authority shall call an election to obtain the approval of the electors prior to the imposition of drainage service fees.

B. Any entity may incur debt and issue bonds payable from an irrevocable pledge and dedication of the drainage service fees collected within said entity for the purpose of developing, acquiring, constructing, improving, extending, and replacing public drainage systems. Such bonds shall be issued in the name of the entity and shall be limited obligations secured by a pledge of the drainage service fees of the entity. Said bonds shall be issued in the manner provided in R.S. 39:1011 et seq., R.S. 39:1421 et seq., and R.S. 39:1431 et seq. For the purpose of the application of R.S. 39:1421 et seq. and R.S. 39:1431 et seq., any bonds issued shall be considered to be revenue bonds.

C. This Section shall be liberally construed to the end that the authority herein granted shall enable the implementation of drainage programs for the benefit and preservation of the lives, health, and property of the citizens of Jefferson Parish.

Acts 1990, No. 24, §1, eff. June 19, 1990.



RS 38:1596.1 - Creation of district; governing authority

PART VII. RIVER OAKS DRAINAGE DISTRICT NO. 1

§1596.1. Creation of district; governing authority

A. There is hereby created a drainage district in Ouachita Parish to be known as the River Oaks Drainage District No. 1. The boundaries of the district are as follows:

"A certain tract of land containing 450 acres, more or less, and situated in Sections 35 and 68, Township 18 North, Range 3 East and Sections 50 and 80, Township 18 North, Range 4 East, Ouachita Parish, Louisiana, more particularly described as follows:

An irregular shaped parcel of land being bounded on the west by the easterly toe of the Ouachita River levee; bounded on the north by the southerly high bank of Chauvin Bayou; bounded on the east by the east line of Section 50, T18N-R4E; and bounded on the south by the north line of the present Monroe City Limits, as of March 1, 1985.

LESS AND EXCEPT

A certain tract or parcel of land containing 7.25 acres, more or less, and situated in Section 68, Township 18 North, Range 3 East, Ouachita Parish, Louisiana, more particularly described as follows:

Commence at the most southwesterly point of River Oaks Subdivision Unit 10 and run thence in a westerly direction, along the north line of River Oaks Subdivision Unit 9, a distance of 220.00 feet, more or less, to a point 220.00 feet west of, as measured perpendicular to, the west line of River Oaks Subdivision Unit 10; thence run in a northerly direction, parallel to said west line of River Oaks Subdivision Unit 10, a distance of 1435.81 feet; thence run in an easterly direction, parallel to said north line of River Oaks Subdivision Unit 9, a distance of 220.00 feet, more or less, to the west line of said River Oaks Subdivision Unit 10; thence run in a southerly direction, along the west line of said River Oaks Subdivision Unit 10, a distance of 1435.81 feet, more or less, back to the POINT OF BEGINNING.

AND

A certain tract of land containing 205 acres, more or less, and situated in Section 35, Township 18 North, Range 3 East, and Section 51, and 80, Township 18 in North, Range 4 East, Ouachita Parish, Louisiana, more particularly described as follows:

An irregular shaped parcel of land being bounded on the west by the easterly toe of the Ouachita River levee; bounded on the north and east by the north and east line of Section 50, T18N-R4E; and bounded on the south by the northerly high bank of Chauvin Bayou."

B. The Ouachita Parish governing authority shall be the governing authority for the district.

Acts 1985, No. 979, §1.



RS 38:1596.2 - Powers and duties

§1596.2. Powers and duties

A. The governing authority of the drainage district may establish, acquire, construct, improve, extend, and maintain a drainage system or systems, including such drainage facilities as may be required, with all necessary equipment and installations in connection therewith, including such extensions as may be proper to connect the system or systems with any other drainage facilities whether within or without the district.

B. The governing authority may levy and collect local or special assessments on real property to be benefited within the district or the area served within the district sufficient in amount to defray the total cost of the work.

Acts 1985, No. 979, §1.



RS 38:1596.3 - Notice of intention to establish system; objections

§1596.3. Notice of intention to establish system; objections

A. Prior to taking action, the governing authority shall adopt a resolution giving notice of its intention to establish, acquire, construct, improve, extend, and maintain such drainage system or systems and other improvements herein authorized. The notice shall generally include the improvements contemplated, the area or areas which are to be improved or drained, and the manner of payment therefor. The notice shall further contain substantially all things set forth in the resolution and shall state that the governing authority will, in open session on the date and at the time and place named, hear all objections to the proposed improvements and the manner of payment therefor. Such notice of intention shall be forwarded to each affected property owner of record by United States mail at least twenty days prior to the date of the public hearing. The governing authority shall cause to be executed an affidavit attesting to the fact that such notice has been mailed to each affected property owner of record, which affidavit shall serve as a proof of mailing.

B. After hearing and passing on the objections, the governing authority may order the proposed improvements constructed in the manner hereinafter provided. However, the governing authority shall not order the construction of the proposed improvements if there is filed at the public hearing written objections to the proposed improvements signed by the property owners owning more than one-half of the total front feet of property which will be assessed to pay the cost of the improvements, if the assessments are to be on a front foot basis, or signed by the property owners owning more than one-half of the total square footage of property which will be assessed to pay the cost of such improvements, if the assessments are to be on a square foot basis. Such majority shall be determined after considering the front footage or square footage of all properties to be assessed and the owners of such portion shall be determined by the conveyance records of the parish.

Acts 1985, No. 979, §1.



RS 38:1596.4 - Specifications; advertising for bids

§1596.4. Specifications; advertising for bids

A. The governing authority of the district, after having given notice of its intention as above set forth and after disposing of all objections and having decided to order the construction of such improvements, may have the necessary plans and specifications for the work prepared and may authorize the advertisement for bids therefor.

B. The advertisements for bids and the awarding of the contract shall be conducted as provided in R.S. 38:2211, et seq.

C. The plans and specifications may provide either that the contractor be required to accept certificates of indebtedness hereafter authorized if the governing authority elects to make such requirement or that they may be sold in such a manner and at such time as the governing authority may elect.

Acts 1985, No. 979, §1.



RS 38:1596.5 - Statement of cost of improvement; definitions

§1596.5. Statement of cost of improvement; definitions

A. Upon the award of any contract under the provisions of this Part, the engineer of the district shall prepare a certified statement or report showing in detail the total cost of the improvements, including the cost of street intersections, engineer's and attorney's fees, and all other expenses incidental to the cost. The report shall describe each lot or parcel of real estate to be assessed with sufficient clarity to identify it and shall show the amount of the cost chargeable to each lot or parcel to be benefited in the proportion that its area bears to the total area to be assessed or in the proportion that its front footage bears to the total front footage to be assessed, as shall be determined by the governing authority. When the assessment is made on a front foot basis and any drainage line is constructed upon more than one side of any lot or parcel of real estate, the total front footage of such lot or parcel of real estate to be assessed shall be determined by taking the total front footage of said lot or parcel of real estate abutting all drainage lines to be constructed and dividing such total front footage by two.

B.(1) The words "front footage" as used in this Part shall mean the footage of each lot or parcel of real estate abutting the right of way, street, or drainage way along which the drainage line is constructed.

(2) The words "square footage" shall mean the area of land measured in square feet to be drained by the improvements to be constructed.

Acts 1985, No. 979, §1.



RS 38:1596.6 - Special assessments; installment notes; effect of default; assessment lien

§1596.6. Special assessments; installment notes; effect of default; assessment lien

A. Upon receipt of the certified statement or report of the engineer as provided in R.S. 38:1596.5, the governing authority shall review the statement or report, including the proposed local or special assessments, and shall make a determination as to whether each lot or parcel of real estate to be assessed will be benefited to an amount not less than the proposed local or special assessment. Proposed assessments that are found by the governing authority to have been erroneously assessed or for which the governing authority does not find said benefit shall be deleted from the certified statement or report. The deletion of such proposed assessments from the certified statement or report for either of these reasons shall in no way invalidate or affect the legality of the contract awarded for the construction of the proposed improvements, nor shall such deletions constitute a violation of the public contract law of this state.

B. Following the review and finding as to benefit by the governing authority, there shall be mailed to each property owner to be assessed a notice advising each such owner of his proposed assessment and the manner and time for payment thereof. The notice shall set forth a general description of the proposed improvements, such description of the property to be assessed and the location thereof as the governing authority may deem necessary, and shall notify the property owner to advise the governing authority in writing within fifteen days from the date of such notice if inaccuracies exist in the proposed assessment. Notice shall be given by depositing written notice in the United States mail, postage paid, and addressed to the property owner at his address as it appeared on the last approved tax roll on which the property was assessed for taxes by the governing authority. The certificate of the clerk or secretary of the governing authority that such notice has been given in writing to all property owners to be assessed shall establish a conclusive legal presumption that all requirements of notice as set forth hereinabove have been legally satisfied.

C. After thirty days have elapsed from the date of the mailing of the notice of proposed assessments, the governing authority shall adopt an ordinance levying a local or special assessment on each lot or parcel of real estate in the area involved in the proportion that its area bears to the total area to be assessed or in the proportion that its front footage bears to the total front footage to be assessed, as shall be determined by the governing authority, and the total of all such local or special assessments shall represent the total cost of the work contemplated. When the construction is financed partly under the provisions hereof and partly by the issuance of bonds or by any other method, then the total of all assessments levied hereunder shall represent the total cost of the work contemplated, including all items mentioned above, less the amount provided by bonds or such other method.

D.(1) The amount assessed in the ordinance shall be due and collectible immediately on its passage and if not paid within thirty days from the date of the adoption of said ordinance it will be conclusively presumed that any property owner whose property is affected thereby exercises the right and option, which is hereby authorized, to pay the amount due in equal annual installments bearing interest at a rate to be established by the governing authority of the district, including all the items above set forth, and extending over a period not exceeding fifteen years, all within the discretion of the governing authority, and as provided for in the ordinance levying such local or special assessments. The first installment shall become due on December 31 of the then current year or one year after the date of the assessment ordinance herein provided for, in the discretion of the governing authority of the district, and annually thereafter.

(2) The failure to pay any installment or interest thereon when due shall ipso facto cause all other installments and the interest thereon to become due and payable, and the drainage district, within thirty days from date of such default, shall proceed against the property for the collection of the total amount due thereon, including interest, plus twenty percent additional on the principal and interest of the past due installment or installments or twenty percent of the amount sued for and, in the event judgment is necessary to effect collection, twenty percent of the amount of the judgment rendered as attorney's fees. However, attorney's fees shall be payable by the property owner only if the governing authority has made demand on the property owner through registered or certified mail and he has failed to pay the amount due within ten days after such demand.

E.(1) A certified copy of the ordinance levying the local or special assessments shall be filed with the clerk of court of Ouachita Parish, who shall record the same in the mortgage records of the parish, and when so filed and recorded, the ordinance shall operate as a lien and privilege against all real estate therein assessed. This lien and privilege shall prime all other liens and privileges except taxes and prior recorded local or special assessment levied for streets, sewerage, or water.

(2) The payments made in cash shall be expended for no purpose other than the payment of the cost of the improvements.

(3) Any errors in descriptions or amounts in any assessment ordinance adopted pursuant to this Section may be corrected by the adoption of an amendatory ordinance which shall set forth only the corrected descriptions or amounts and which shall be recorded in the same manner as the original ordinance levying the assessments. The adoption of any such corrective ordinance shall serve only to postpone the thirty-day period for cash payment in full of the assessment actually affected and corrected by such amendatory ordinance, and the due dates of the installments of such assessments so corrected which are not paid in full in cash within thirty days from the date of adoption of the amendatory ordinance shall be the same as the due dates of the installments of the assessments levied in the original ordinance and not affected or corrected by any such amendatory ordinance or ordinances.

Acts 1985, No. 979, §1.



RS 38:1596.7 - Certificates of indebtedness

§1596.7. Certificates of indebtedness

A. The governing authority of the district may issue, execute, negotiate, sell, and deliver negotiable interest-bearing coupon certificates of the district in an amount up to the total amount of the installments or deferred payments as provided in R.S. 38:1596.6.

B. The certificates shall bear interest not to exceed the legal maximum limit, shall be payable annually, and shall mature serially over a period not exceeding fifteen years, but in no event shall the certificates extend over a longer period of time than that provided for by the ordinance levying the local or special assessments which may be payable in annual installments.

C. The certificates shall be of such form, date, and denomination and payable in principal and interest at such time and place as the governing authority may determine, and they shall be secured by and payable in principal and interest from the irrevocable pledge and dedication of the funds to be derived from the special assessments hereinabove provided which are payable in annual installments or deferred payments as provided for by this Part, which funds shall be set aside in a separate trust fund and shall not be drawn upon for any purpose other than to pay the principal and interest of the certificates.

Acts 1985, No. 979, §1.



RS 38:1596.8 - Additional assessments

§1596.8. Additional assessments

A. If the local and special assessments originally levied are insufficient in any one year to pay the principal and/or interest of the drainage certificates outstanding at their respective maturity dates, the governing authority may levy and collect, at such time or times as may be necessary, an additional local or special assessment on each lot or parcel of real estate in the district or area involved sufficient in amount to pay in full the principal and/or interest of such drainage certificates at their respective maturity dates.

B. The amounts assessed in such ordinance shall be due and collectible immediately on its passage and if not paid within thirty days from the date of its adoption the governing authority shall proceed against the property for the collection of the amount of the additional local or special assessment so levied, plus interest thereon and ten percent additional for attorney's fees.

C. A certified copy of each ordinance providing for the levy and collection of such additional local or special assessment shall be filed with the clerk of court of Ouachita Parish promptly upon its adoption, who shall record the same in mortgage records of the parish, and when so filed and recorded the ordinance shall operate as a lien and privilege against all the real estate therein assessed and shall prime all other liens and privileges except taxes and prior recorded local or special assessments levied for streets, sewerage, or water.

Acts 1985, No. 979, §1.



RS 38:1596.9 - Form and registration of certificates

§1596.9. Form and registration of certificates

The drainage certificates shall be signed by the president of the governing authority and by its clerk or secretary for, on behalf of, and in the name of the district and under the seal thereof. The interest coupons, if any, shall be signed with the facsimile signature of the officers. Before delivery of the certificates, they shall be registered in the mortgage records of Ouachita Parish as to the serial number or numbers, amount, rate of interest, and the dates due. Each of the certificates shall bear the following endorsement, viz:

"This certificate registered in the Mortgage Records of the Parish of Ouachita on this the _______ day of _________________, 19__.

____________________________

Clerk of Court and Ex-Officio

Recorder of Mortgages, Parish

of Ouachita"

Acts 1985, No. 979, §1.



RS 38:1596.10 - Sale and delivery of certificates; use of proceeds

§1596.10. Sale and delivery of certificates; use of proceeds

A. The certificates may be advertised for sale on sealed bids as provided by law. The governing authority may reject any and all bids received as a result of the advertisement. If no bids are received or if all bids are rejected, the certificates may be sold by private sale within sixty days after the date advertised for the reception of sealed bids at a price not less than the best bid which shall have been received, or the drainage district may contract to deliver the certificates to the contractor as hereinafter provided at a price not less than the best bid received at the advertised sale.

B. The funds derived from the sale of the certificates shall be expended solely in payment of the costs of improvements and shall not be drawn upon for any other purpose.

Acts 1985, No. 979, §1.



RS 38:1596.11 - Certificates as negotiable paper

§1596.11. Certificates as negotiable paper

Drainage certificates issued hereunder shall be deemed to possess all the legal requisites of negotiable paper, shall not be invalid for any irregularity or defect in the proceedings for their issuance, sale, or delivery, and shall be incontestable in the hands of bona fide purchasers or holders for value thereof.

Acts 1985, No. 979, §1.



RS 38:1596.12 - Inspection and acceptance of work

§1596.12. Inspection and acceptance of work

The governing authority shall provide for the final inspection of the work performed and the improvements made and, if the work is found to have been completed satisfactorily in accordance with the contract, as evidenced by a certificate of the project engineer, the governing authority shall by ordinance approve and accept the work and fulfill its obligations under the contract after compliance with laws relative to the completion of contracts involving public works by full payment therefor of any and all amounts and balances due the contractor, including all retained percentages of payments previously made thereon on engineer's estimates and which percentages were retained pending completion of the work.

Acts 1985, No. 979, §1.



RS 38:1596.13 - Employment and duties of engineer and attorney

§1596.13. Employment and duties of engineer and attorney

A. The district may engage the services of an engineer and provide for his payment. The engineer shall prepare all plans and specification for the work and improvements herein authorized and the governing authority shall approve such plans and specifications by resolution. The engineer so employed shall inspect the work as let in accordance with contracts hereunder and shall issue to the contractor his estimates thereon from time to time as the work progresses, which estimates may be paid by the drainage district either in full or by the retention of ten percent thereof as retained percentage. The engineer shall inspect the work as it progresses and shall be responsible for the performance and completion thereof in accordance with the plans and specifications. Upon completion of the work, the engineer shall submit a certified report to the governing authority of the drainage district as to the satisfactory completion of the work. In addition, the engineer shall perform any and all engineering duties required of him in this Part.

B. The district may employ an attorney to handle all legal work in connection with such improvements herein authorized and provide for the payment of his fee. In addition to his other duties, the attorney shall prepare a complete transcript of the record of the proceedings for each project completed hereunder and shall file the same with the clerk or secretary of the drainage district. This filed transcript shall constitute a permanent record thereof.

Acts 1985, No. 979, §1.



RS 38:1596.14 - Prescriptive period to question validity of proceedings

§1596.14. Prescriptive period to question validity of proceedings

No contest or proceedings to question the validity or legality of any resolutions or ordinances adopted or proceedings undertaken under the provisions of this Part shall be initiated in any court by any person for any cause whatsoever after the expiration of thirty days from the date when the resolution, ordinance, or proceeding was published, and after such time the regularity of such resolution, ordinance, or proceeding shall be conclusively presumed. If the validity of any certificates issued under the provisions of this Part is not raised within thirty days from date of publication of the resolution or ordinance issuing the certificates and fixing their terms, the authority to issue the certificates, the legality thereof, and the legality of the local or special assessments necessary to pay the same shall be conclusively presumed, and no court shall thereafter have authority to inquire into such matters.

Acts 1985, No. 979, §1.



RS 38:1601 - DRAINAGE DISTRICTS REQUIRING LEVEEING

CHAPTER 6. DRAINAGE DISTRICTS REQUIRING LEVEEING

AND PUMPING

PART I. GENERAL PROVISIONS

§1601. Definitions; representation

A. As used in this Chapter, unless the context clearly indicates otherwise, the term "police jury" means the governing authority of the various parishes.

B. As used in this Part, the following words have the meaning ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Assessed benefits" means the increased value accruing to lands and other property by reason of the improvements set out in the plan for reclamation.

(2) "Owner" means the owner of record, and it shall not include usufructuaries, lessees, mortgagees, or trustees, who shall be considered as represented by the record owner for all purposes.

C. In all proceedings and matters had under the provisions of this Part, natural persons may be represented by their agents duly appointed, corporations by their officers or agents duly authorized by their board of directors, estates of deceased and interdicted persons by their legal representatives duly authorized by the court having jurisdiction over the estate, minors by their tutors duly authorized by the court.



RS 38:1601.1 - Applicability of Chapter

§1601.1. Applicability of Chapter

The provisions of this Chapter shall not apply to any undrained lands, including marsh, swamp, and overflow lands, located in the parish of Orleans or owned by the city of New Orleans.

Added by Acts 1975, No. 520, §1.



RS 38:1602 - Parishes authorized to create drainage districts

§1602. Parishes authorized to create drainage districts

For the purpose of draining and reclaiming the undrained or partially drained marsh, swamp, and overflowed lands in Louisiana that must be leveed and pumped in order to be drained and reclaimed, the various parishes on their own initiative, may create drainage districts embracing all or part of the land in their parishes. All of the land in any drainage district shall be contiguous. No drainage district created under this Part shall contain within its limits less than five landowners, resident or non-resident, and no land shall be included within more than one drainage district.



RS 38:1603 - Creation of districts embracing lands in more than one parish

§1603. Creation of districts embracing lands in more than one parish

When it seems desirable in the opinion of the parish governing authorities acting on their own initiative, to create drainage districts composed of contiguous lands situated partly in one parish and partly in one or more adjoining parishes, the drainage district may be created either by joint resolution of the respective governing authorities of the parishes or by an ordinance of the governing authority of one of the parishes approved by the governing authority of the other parish or parishes.



RS 38:1604 - Creation of district on petition of property owners; procedure to be followed

§1604. Creation of district on petition of property owners; procedure to be followed

Upon the failure or refusal of any parish to create drainage districts when needed, or on the failure or refusal of any one or more parishes to create drainage districts composed of lands situated partly in each parish, then the parishes shall create a drainage district when petitioned to do so by the property owners owning a majority of the acres of land in the proposed drainage district. The petition shall describe the area to be included in the drainage district and shall designate the name of the district. It shall be signed by the owners of a majority of the acreage to be included in the district, and shall be accompanied by a certificate of the clerk of court and ex-officio recorder of the parish or parishes in which the land is situated certifying to the ownership of the land to be included in the drainage district together with the acreage of each owner, as appears from the records of his office, and if the ownership of any land is unknown, this fact shall also be made to appear by the certificate. The clerks of court and recorders of the parishes shall furnish the certificate.

In creating a drainage district composed of lands situate in more than one parish, upon the petition of landowners, it shall not be necessary to present a petition to the governing authority of each of the parishes, but it shall be sufficient to present the petition to the governing authority of the parish in which the majority of the acreage of the lands in the proposed drainage district is situated, and the drainage district shall then be created by ordinance of the governing authority.



RS 38:1605 - Approval of Department of Public Works; duties of department

§1605. Approval of Department of Public Works; duties of department

No drainage district shall be created until the Department of Public Works shall have first approved the formation of the district with respect to the body of land to be included therein, and shall have furnished the police jury a map approved by the Department of Public Works showing the lands which in the opinion of the department should be included in the drainage district. If in the opinion of the Department of Public Works it is necessary to include in the district any high lands for the purpose of reclaiming the body of unreclaimed lands, the inclusion shall not invalidate the creation of the district or any proceeding taken in connection therewith, but the high lands shall be taxed only in the proportion, if any, as they shall be benefited by the reclamation and drainage works constructed in the district. The department of public works shall examine into and report its opinion or findings, and furnish all maps required to be given, made or furnished by it under the provisions of this Part.



RS 38:1606 - Name of district

§1606. Name of district

Drainage districts created under this Part shall be known as drainage districts with any other name or number which the parish may designate. When created upon petition, the name suggested in the petition shall be designated by the parish governing authority unless the name conflicts with the name of an existing drainage district. The parish shall then exercise its discretion in designating the name of the drainage district.



RS 38:1607 - Board of commissioners; qualifications; compensation and expenses

§1607. Board of commissioners; qualifications; compensation and expenses

A.(1) All drainage districts shall be governed and controlled by five commissioners to be known as a board of commissioners. However, the Lafourche Parish Drainage District No. 1 and the Wax Lake East Drainage District shall be governed and controlled by a board of seven commissioners.

(2) These commissioners, or their respective spouses, must each be the record owner of real estate in the district of an assessed value of five hundred dollars, or they must be the representative of some corporation owning lands in the district of an assessed value of five hundred dollars. The representative of a corporation who may be an officer thereof may be designated to represent the corporation by resolution of the board of directors to that effect. Persons possessing the qualifications may be drainage commissioners, whether they be residents or nonresidents. A drainage commissioner may hold the position of drainage commissioner in one or more drainage districts and may hold the position in addition to any other office that may be held by him. The holding of the position of drainage commissioner, shall not be considered as dual office holding.

(3) No commissioner shall receive compensation for his services in excess of sixty-five dollars per day including all actual expenses, while attending to the business of the district.

B. The board of commissioners of each drainage district in this state shall, by a two-thirds vote of the members of the board after public hearing, which has been advertised in the official journal of the drainage district on at least two separate occasions within a period of fifteen days preceding the meeting at which the vote is taken, provide for the method and amount of compensation, and mileage to and from the meeting place, to be paid to the members of such board. However, in no event shall the compensation paid exceed the limit provided in Subsection A above.

C.(1) Notwithstanding the provisions of Subsection A of this Section, the St. Charles Parish Council may replace the board of commissioners of the Sunset Drainage District as the governing authority of the district by adopting an ordinance appointing and designating the St. Charles Parish Council as the governing authority of the district. At least two public hearings shall be held prior to each consideration of adopting the ordinance by the St. Charles Parish Council. At least one of the public hearings shall be held at a location within the district. The ordinance shall establish an effective date for such change in governance and the delivery of records, accounts and monies to the council.

(2) The St. Charles Parish Council shall not replace the board of commissioners of the Sunset Drainage District as provided in Paragraph (1) of this Subsection until such time as the board of commissioners of the district adopts and provides to the council a resolution indicating either of the following:

(a) That the district has exhausted all avenues at its disposal to secure sufficient funding needed for the proper operation and maintenance of, and future improvements to, the district and requests that the council become the governing authority of the district.

(b) That the district has determined that it is in its best interest to have the council become the governing authority of the district.

(3) Notwithstanding the provisions of Paragraph (2) of this Subsection, if the board of commissioners of the district is unable to perform the customary and normal operation and maintenance of the district which may result in a public emergency, as determined by the St. Charles Parish Council, the St. Charles Parish Council may replace the board of commissioners of the district as provided in Paragraph (1) of this Subsection. However, under these circumstances the St. Charles Parish Council shall be required to hold only one public hearing, and such hearing shall be held within the district.

Amended by Acts 1954, No. 507, §1; Acts 1979, No. 779, §1; Acts 1982, No. 91, §1; Acts 1988, 2nd Ex. Sess., No. 20, §1, eff. Oct. 27, 1988; Acts 1992, No. 714, §1; Acts 2011, No. 319, §1, eff. July 1, 2012; Acts 2012, No. 683, §1, eff. June 7, 2012.



RS 38:1608 - Appointment and terms of commissioners

§1608. Appointment and terms of commissioners

A.(1) In the ordinance creating a drainage district, the police juries creating the district shall appoint the five commissioners, except in Lafourche Parish where the police jury shall appoint seven commissioners for Lafourche Parish Drainage District No. 1 and in St. Mary Parish where the police jury shall appoint seven commissioners for Wax Lake East Drainage District, who shall constitute the governing authority of the drainage district, and who shall possess the qualifications, as provided in R.S. 38:1607.

(2) The appointments of commissioners by the police jury shall be made upon the recommendations of a majority in number of acres of the landowners of the proposed drainage district, or a majority in numbers of the landowners of the districts. Where the proposed district has more than forty landowners embraced therein, then the appointments shall be made upon the recommendation of twenty-five of the landowners of the district. When there is a contest over the appointment of commissioners, the police jury must and shall give the appointment to those commissioners who are recommended by a majority in number of the landowners in the district.

B. The commissioners shall at their first meeting immediately determine by lot their terms of office, which shall be respectively, one, two, three, four and five years. They shall serve until their successors shall have been appointed and qualified.

C. The police jury or juries creating the drainage district shall thereafter annually at their regular meeting in the month nearest the date of the creation of the drainage district appoint one commissioner for the drainage district in the same manner as the original commissioners were appointed, and the commissioner shall hold office for a term of five years, or until his successor is appointed and qualified. The secretary of the board of commissioners of any drainage district created under this Part shall call to the attention of the police jury or juries the expiration of the term of office of any commissioner of the drainage district.

D. Recommendations of landowners for appointments of commissioners shall be in writing and signed by the landowners making the recommendation.

Amended by Acts 1950, No. 532, §1; Acts 1988, 2nd Ex. Sess., No. 20, §1, eff. Oct. 27, 1988; Acts 1992, No. 714, §1.

{{NOTE: SEE ACTS 1988, 2ND EX. SESS., NO. 20, §2.}}



RS 38:1609 - Removal of commissioners; appointment of successors

§1609. Removal of commissioners; appointment of successors

Any commissioner of a drainage district may be removed for cause by the police jury appointing the commissioner, upon petition of landowners owning a majority of the acreage in the district. The police jury shall without delay appoint a commissioner to fill the unexpired term of the one so removed, and the appointment shall be made in the manner provided in R.S. 38:1608. Failure or refusal of a commissioner to perform any or all of the duties prescribed by this Part, or his ceasing to possess the qualifications prescribed in R.S. 38:1607, or incompetency, dishonesty, or favoritism on the part of a commissioner, shall be good cause for removal. A commissioner shall always have the right to have the court pass upon the legality of his removal.



RS 38:1610 - Oath of commissioners

§1610. Oath of commissioners

Before entering upon his official duties, each commissioner of a drainage district created under this Part shall take and subscribe to an oath before an officer authorized by law to administer oaths, that he will honestly, faithfully, and impartially perform the duties devolving upon him as a commissioner of the drainage district in which he was appointed, and that he will not neglect any of the duties imposed upon him by this Part. The oaths of the commissioners shall be recorded in the record book of the drainage district.



RS 38:1611 - Officers of board; seal; depository; payment of funds

§1611. Officers of board; seal; depository; payment of funds

At the time and place designated by the police jury in the ordinance creating the drainage district, or as soon thereafter as possible, the commissioners appointed in the ordinance shall meet and immediately organize by electing officers. They shall elect from among their number a president and a vice-president. The president shall preside over the meetings of the commissioners and perform the duties usually required of presidents of corporate bodies. The vice-president shall perform the duties of the president in case of his absence or disability.

The commissioners shall also elect a secretary-treasurer, who need not be a commissioner, who shall perform all duties required of him by the commissioners.

The secretary-treasurer shall furnish bond in a sum fixed by the board of commissioners, which bond shall not be for less than one-fourth over and above any amount that may come into the possession of the secretary-treasurer, and which shall be increased or diminished accordingly. The premium on the bond shall be paid by the district. The secretary-treasurer shall receive compensation not in excess of two hundred fifty dollars, per month, which the board of commissioners may determine.

The board of commissioners shall adopt a suitable seal, and shall select without the necessity of advertising or receiving bids therefor one or more solvent chartered banks of the state, and other things being equal, a bank or banks situated within the drainage district, in which all funds of the drainage district derived from taxation shall be deposited. The depository shall pay not less than three per centum interest on daily balances.

Funds for the district shall be withdrawn or paid out only on warrants or checks of the board of commissioners signed in the manner provided by the board of commissioners.



RS 38:1612 - Record of proceedings of board

§1612. Record of proceedings of board

The board of commissioners of drainage districts shall cause to be kept a well bound book, entitled "Record of Board of Commissioners of (Here insert name of drainage district)" in which shall be recorded the minutes of all meetings, all proceedings, certificates, oaths of commissioners, bonds of employees and contractors, and any and all corporate acts. The records shall be in the possession of the secretary of the board and shall be open to inspection at all times by any person interested.



RS 38:1613 - Domicile of district; place of suit; place of meetings

§1613. Domicile of district; place of suit; place of meetings

The domicile of the drainage district shall be designated in the ordinance creating the district. The commissioners of a drainage district may at any time, by resolution, establish a different domicile, but the domicile shall always be within the parish or parishes in which any land of the district is situated, after having given notice of intention to change the domicile. The notice shall be signed by the president or secretary of the commissioners and published once a week for thirty days in a newspaper published in the parish of the then existing domicile, or if there is no newspaper, then in a newspaper published in an adjoining parish. After the publication of the notice, the commissioners by resolution may make the change of domicile. A copy of the resolution when adopted shall be recorded in the book of drainage records kept by the clerk of court.

Drainage districts shall be sued only in the court of their domicile.

In the ordinance creating drainage district under this Part a time and place for the commissioners of the district to hold their organization meeting shall be designated.

All meetings of the board of commissioners shall be held at the domicile of the drainage district. By unanimous vote of all of the commissioners composing the board at a meeting of the board held at the domicile, the board may designate a different place at which meetings of the board may be held, which the board of commissioners deemed most convenient to the board and the persons having business transactions therewith.



RS 38:1614 - Corporate status and powers of district

§1614. Corporate status and powers of district

Any drainage district shall constitute a body corporate in law, with all the powers of a corporation. It shall have perpetual existence, incur debts and contract obligations in accordance with law, sue and be sued, have a corporate seal, and do and perform any and all acts in its corporate capacity and in its corporate name necessary and proper for the carrying out of the purposes and objects for which the drainage district was created.

The drainage district may expropriate property for the purpose of acquiring sites for pumping stations or acquiring land for any other purpose that it may find necessary to carry out the purposes for which it was created. The drainage district may acquire machinery, maintain pumping plants or any machinery whatever that may be found necessary for the purpose of draining or reclaiming any of the lands embraced within the drainage district, and shall own the right of way for levees, canals and ditches, and all sites which are acquired either by donation, purchase or expropriation, in full ownership.

The drainage districts may contract with other drainage districts, sub-drainage districts, gravity drainage districts, gravity sub-drainage districts, and municipal corporations, to undertake and complete, as a joint enterprise, works which are of mutual benefit, but the proportion which each drainage district, sub-drainage district, gravity drainage district, gravity sub-drainage district, or municipality, shall contribute shall be determined in advance. The work so jointly undertaken shall belong to the drainage district, sub-drainage district, gravity drainage district, gravity sub-drainage district, or municipality contributing to the construction thereof in proportion to the contribution. The chief engineer is authorized to include in his plan of reclamation as provided for in R.S. 38:1621, the work thus to be undertaken as a joint enterprise.

A drainage district may open, deepen and enlarge natural drains within or without the district which may be deemed necessary, and perform all work connected therewith which may be deemed necessary, to make the natural drains effective. The drainage district may cut and open new drains and canals wherever deemed necessary, and in order to carry out this drainage work the drainage commissioners are specially authorized to enter into contracts for the performance of this work, or to purchase machinery and cause the work to be done without the necessity of advertising for bids, and perform all other acts necessary to fully drain all the land in their district, or sub-drainage district, and maintain the drainage when established.

The drainage commissioners of a drainage district, for the purpose of securing a proper outlet for the waters of the district they represent, may extend canals or ditches, or both canals and ditches, beyond the limits of their respective districts with the same power and authority of expropriating the right-of-way in the same manner and to the same extent as if the canals and ditches were wholly within the district they represent.

In all cases where a drainage district created under the provisions of this Part shall not have incurred debt nor issued bonds not entirely paid in principal and interest, the police jury or juries creating the district may, with the concurrence of the board of commissioners and chief engineer of the district, change the boundaries of the drainage district so as to enlarge or diminish the district, or may entirely repeal the ordinance creating the drainage district.



RS 38:1615 - Record of proceedings of board

§1615. Record of proceedings of board

The clerk of the district court and ex-officio recorder of every parish of this state shall keep among the records of his office a well-bound book, which shall be known as the "Drainage District Record Book," in which shall be recorded, with the date of recording set forth, all proceedings and matters pertaining to drainage districts required to be recorded by the provisions of this Part. The clerks of court and recorders shall make and keep a proper index of the matters recorded in the drainage district record book as they are recorded.

For recording the proceedings in the drainage district record book, the clerks of court and recorders shall receive the fees they now receive for recording deeds and matters in the conveyance records of the parishes.

No matter or thing recorded in the drainage district record book shall be reported by the clerk of court and recorder on any mortgage or conveyance certificate issued by him.



RS 38:1616 - Recordation of certified copies of ordinances creating districts; publication

§1616. Recordation of certified copies of ordinances creating districts; publication

Certified copies of all ordinances of police juries creating drainage districts under the provisions of this Part shall be recorded in the drainage district record book provided in R.S. 38:1615 in each parish in which any of the land is situate comprising the drainage district.

The ordinance creating the drainage district, after having been so recorded, shall be published once a week for two successive weeks in a newspaper published in the drainage district. If there is no newspaper published therein, then in a newspaper published in any parish in which any of the lands of the district are situated, or if there is no newspaper, then in a newspaper published in an adjoining parish. Whenever publication is made in a newspaper published outside the boundaries of the drainage district, copies of the ordinance shall be posted on the principal front door of the court house of the district court of each parish in which any lands of the district are situated, and shall also be posted at not less than four other public places within the drainage district.



RS 38:1617 - Contest of legality of district

§1617. Contest of legality of district

Any interested person desiring to contest the legality of any drainage district created under this Part shall do so by suit against the drainage district brought in the district court of the domicile of the district within sixty calendar days from the date of the second publication or of the date of the last posting of the ordinance creating the district as herein provided. No right to bring any contest shall exist and no court shall have jurisdiction to entertain any such contest after the lapse of sixty days.

If no contest is filed within the sixty days, it shall be conclusively presumed that in every particular the drainage district was regularly and legally created, and that all lands embraced within the boundaries of the district are properly and legally included therein.

Any contest brought under the provisions of this section shall be tried summarily and by preference over all other cases and without the intervention of a jury. Appeal may be had as in other cases and shall be heard and determined in a summary manner.



RS 38:1618 - Sub-drainage districts

§1618. Sub-drainage districts

The board of commissioners of any drainage district may form two or more sub-drainage districts out of the territory comprising the drainage district, by simple resolution to that effect, approved by the engineer of the district, defining the limits of the sub-drainage district. The sub-drainage district may be composed entirely of the land of one individual or corporation. No sub-district may be created after the adoption of the plan for reclamation for the drainage district. The sub-drainage district may be enlarged or diminished and the boundaries thereof changed by the board of commissioners of the drainage district by simple resolution, approved by the engineer of the district, prior to the adoption of the plan for reclamation of any of the lands affected by the change in boundaries.

The sub-drainage districts, in all matters affecting the reclamation and draining thereof, the incurring of debt and the issuance of bonds and the taxing of the lands therein, shall be treated as if they were drainage districts, except that the governing authority thereof shall be the board of commissioners of the drainage district out of which they were formed, or except as may be otherwise provided in this Part.

The drainage commissioners of any district created under this Part, upon creating a sub-drainage district shall appoint any number not exceeding three property owners, or representatives of property owners, of the sub-drainage district, who may or may not be drainage commissioners of the district, for the purpose of superintending and looking after the work of reclamation and drainage. The committee shall act under the direction of the drainage commissioners, but may conduct the work of drainage and reclamation, maintain the drainage, and make their report from time to time to the drainage commissioners of the district. The committee may employ and discharge laborers, perform ordinary works, and solicit and enter into contracts. Any contract in excess of one hundred dollars must be approved by the board of commissioners of the drainage district in which the sub-drainage district is situated.



RS 38:1619 - Acreage tax

§1619. Acreage tax

A. The board of commissioners of drainage district organized under the provisions of this Part, immediately after organizing, shall levy and order the assessment and collection of a uniform acreage tax of not more than twenty-five cents per acre upon each acre of land within the limits of the drainage district, to be used to pay the expenses to be incurred in organizing the district, making surveys of the district, assessing benefits and damages, and to pay other expenses necessary to be incurred before the board of commissioners shall be empowered by this Part to provide funds to pay the total cost of works and improvements of the district. In case the boundary lines of the district are subsequently extended so as to include additional lands within its limits, the same uniform tax shall be made immediately upon the additionally included land.

B. Neither the state nor its subdivisions shall ever be liable for the acreage tax or forced contribution authorized by this Section.

C. As soon as the tax is levied, the secretary of the board of commissioners shall assess the tax against each acre of land in the drainage district, upon a triplicate assessment roll suitably bound, and shall file one copy thereof with the recorder of mortgages of the parish or parishes in which the lands of the district are situated, one copy with the tax collector of the parish or parishes, and shall keep the third copy in the records of the board of commissioners of the drainage district. If the drainage district is situated in more than one parish, the assessment roll for each parish shall embrace and include only the lands situated in that parish.

D. The tax shall be due and collectible and shall be a tax lien upon the lands against which it is assessed, immediately upon the rolls being filed as aforesaid, and shall become delinquent on December 31 of the year in which it has been levied.

E. The tax shall be collected and payment thereof enforced and be paid over to the board of commissioners of the drainage district in the same manner as the other taxes provided for in this Part.

F. If the sum received from the uniform tax authorized by this Section exceeds the total cost of the preliminary expenses for which it was levied, the surplus shall be prorated and refunded to the landowners paying the uniform tax.

G. If the report of the board of appraisers, as confirmed by the court, shows that there are lands within the drainage district which will not be benefited by putting into effect the plan for reclamation and against which no benefits have been assessed, then any uniform acreage tax which has been assessed against the land and paid by the owner or owners thereof shall be refunded to the owner or owners by the board of commissioners.

Amended by Acts 1975, No. 520, §2.



RS 38:1620 - Attorneys

§1620. Attorneys

The board of commissioners of every drainage district created under the provisions of this Part may employ an attorney, to act for the drainage district, and to advise the board of commissioners. His employment shall be evidenced by resolution of the board and by an agreement in writing, which as far as possible, shall specify the amount to be paid to the attorney for all services to be rendered by him. The attorney shall conduct all legal proceedings and suits in court where the drainage district or any sub-drainage district thereof is a party or interested, and in all legal matters affecting the district or any sub-district shall advise the board of commissioners, all officers, employees, or agents thereof, and generally, shall look after, supervise, and attend to all matters of a legal nature affecting the drainage district, or any sub-district. When the board of commissioners may deem it necessary, they may, by and with the advice of the attorney and under like terms and conditions, employ an additional attorney or attorneys. For the work done by the attorney or attorneys in connection with the organization of the district, the assessing of benefits and the creating of debt and issuing of bonds, the board shall pay a fee not in excess of one and one-half per cent of the total benefits assessed by the board of appraisers as confirmed by the court.



RS 38:1621 - Engineers

§1621. Engineers

As soon as conveniently possible after organization, the board of commissioners of any drainage district shall appoint a competent civil engineer as chief engineer who shall engage assistants as the board of commissioners may approve. The chief engineer shall have control of the engineering work in the district. He may, by and with the consent of the board of commissioners, consult any eminent engineer or engineers and obtain his or their opinion and advice concerning the reclamation of lands in the district. The chief engineer shall make all necessary surveys of the lands within the boundaries of the district that will be improved or reclaimed in part or in whole by any system of drainage or levees that may be outlined and adopted. The engineer shall make a report in writing to the board of commissioners with maps and profiles of the surveys. This report shall make recommendations as to any sub-district which should be created by the drainage district, and shall contain a complete plan for leveeing, draining, and reclaiming the lands from overflow of or damage by water, with an estimate of the total cost thereof. The maps and profiles shall also indicate, so far as necessary, the physical characteristics of the lands and the location of any public roads, railroads and other rights of way, roadways, and other property or improvements located on the lands. The map shall show the lands divided into forty acre tracts, or other small sub-divisions according to ownership. The plan for leveeing, drainage, and reclaiming the lands shall take into consideration any sub-drainage districts that have been or should, in the opinion of the engineer, be formed in the drainage district. If there are any existing sub-drainage districts, the engineer shall present in his report his recommendations as to whether the existing sub-drainage district, or sub-drainage districts, should be reclaimed separately or consolidated with other lands in the drainage district in one plan of reclamation. Should he recommend the formation of a sub-drainage district, or sub-drainage districts, or should he recommend that any existing sub-drainage district, or sub-drainage districts, be reclaimed separately, he shall then make a similar complete plan or plans for the reclamation of the sub-drainage district, with complete maps, profiles, costs, etc., as in the case of the entire drainage district. The chief engineer shall make a report in writing to the board of commissioners once every twelve months, and oftener if the board shall so require. Upon receipt of the final report of the engineer concerning surveys made of lands contained in the district or sub-districts, if any, and plans for reclaiming the same, the board of commissioners may adopt the report or any modification thereof approved by the chief engineer after consulting with him or some one representing him, and thereafter the adopted report shall be the plan for leveeing, draining, and reclaiming the lands from overflow or damage by water. After adoption it shall be known and designated as the plan for reclamation. The plan shall be filed with the secretary of the board of commissioners and by him copied into the records of the district.



RS 38:1622 - Petitions to proceed with work

§1622. Petitions to proceed with work

Upon the adoption and filing of the plan for reclamation, the owners of a majority in acres of the lands in the drainage district if they desire to proceed with the work of reclaiming the drainage district, or the owners of a majority in acres of the lands in any subdrainage district, if they desire to proceed with the work of reclaiming the lands in the sub-drainage district, may respectively present a petition to that effect to the board of commissioners of the drainage district, signed by the landowners. When so petitioned, the board of commissioners of the drainage district shall proceed with the reclamation of the district or sub-district, the incurring of debt, the issuance of bonds, and the levy, assessment, and collection of taxes as hereinafter provided.



RS 38:1623 - Appointment and duties of board of appraisers

§1623. Appointment and duties of board of appraisers

Within twenty days after having been petitioned for the carrying out of the plan for reclamation of the drainage district or of any sub-district, the board of commissioners shall name and appoint three appraisers who shall be residents of Louisiana, over the age of twenty-one years, who shall not be landowners in the drainage districts, nor related within the fourth degree of consanguinity to any person owning land in the district, nor be an officer or stockholder or bondholder of any corporation owning land in the district. These facts affecting the qualification of appraisers shall be made affirmatively to appear in the oath of each appraiser, and the oath shall make prima facie proof that the appraiser was legally qualified to act as an appraiser.

The three appraisers shall be known as "Board of Appraisers". They shall appraise the land within and without the drainage district or sub-district to be acquired for rights of way, holding basins, levees, canals, pumping plant sites, and other drainage works of the district, and to assess benefits and damages accruing to all land in the district or sub-district and other property by reason of the execution of the plan for reclamation.



RS 38:1624 - Notice of appointment and meeting of appraisers; oath; organization

§1624. Notice of appointment and meeting of appraisers; oath; organization

The secretary of the board of commissioners of the drainage district shall notify each of the appraisers of his appointment by written or printed notice, in which shall be stated the time and place for the first meeting of the appraisers.

The secretary of the board of commissioners shall attend the meeting, and shall furnish to the appraisers a complete list of all lands within the drainage district or within any sub-drainage district which is to be reclaimed, or adjacent to the district or sub-district as may be affected by the carrying out and putting into effect of the plan for reclamation, with the names of owners of the lands as of the date of the filing of the petition for reclamation. The secretary shall also furnish the appraisers a copy of the plan for reclamation, with all maps and profiles, as prepared by the engineer of the district.

The appraisers at or before the meeting shall each take and subscribe to an oath, in which shall appear the facts necessary to show that the appraiser is qualified to act as an appraiser, and further to the effect that he will faithfully and impartially discharge his duties as appraiser and make true report of the work done by him and the other appraisers.

The appraisers shall also at the meeting elect one of their number as chairman, and the secretary of the board of commissioners shall be ex-officio secretary of the board of appraisers during their continuance in office. A majority of the appraisers shall constitute a quorum and shall control the action of the board of appraisers on all questions.



RS 38:1625 - Proceedings of appraisers

§1625. Proceedings of appraisers

Within thirty days after qualifying, the appraisers shall begin their duties. They may at any time call upon the attorney of the district for legal advice and information relating to their duties, and the chief engineer or one of his assistants shall accompany the appraisers at all times and render his opinion in writing when called upon. The appraisers shall proceed to view the premises and determine the value of all lands and other property, within or without the district or sub-district, to be acquired and used for rights of way, canals, levees, holding basins, pumping plant sites, or other works set out in the plan for reclamation. They shall assess the amount of benefits, and the amount of damages, if any, that will accrue to each forty acre tract, or other smaller sub-division of land according to ownership as shown by the engineer's maps, railroads, and other rights of way, railroad roadways, and other property within district or sub-district, from the carrying out and putting into effect of the plan for reclamation theretofore adopted. The appraisers in assessing the benefits to lands, railroads, and other rights of way, railroad roadways, and other property not traversed by the works and improvements as provided for in the plan for reclamation, shall not consider what benefits will be derived by the property after other ditches, improvements, or other plans for reclamation shall have been constructed, but they shall assess only the benefits which will be or have been derived from the construction of the works and improvements set out in the plan for reclamation, or as they may afford an outlet for drainage or protection from overflow of the property. The appraisers shall give due consideration to any other drains, canals, ditches, levees, or systems of reclamation, which may have already been constructed and which afford partial or complete protection to any tract or parcel of land in the district or sub-district. Should any other drains, canals, ditches, levees, or systems of reclamation, have been constructed by a public agency through a system of taxation or assessment against the lands, then and in any event the appraisers shall give due credit to the lands for the improvements. Should, however, the other drains, canals, ditches, levees, or systems of reclamation, have been constructed by landowners, then, the appraisers shall appraise the value of the improvements constructed by the landowners, and incorporate the improvements in their report. The improvements shall be expropriated by the drainage district, in the manner provided in R.S. 38:1626, and the landowners shall be reimbursed the value thereof. The railroad and other rights of way, railroad, and other property shall be assessed according to the increased physical efficiency and decreased maintenance cost of roadways by reason of the protection to be derived from the proposed works and improvements. The appraisers may not change the plan for reclamation theretofore provided for.

In assessing benefits, all lands enjoying a servitude of natural drainage shall be entitled to continue to receive equivalent artificial drainage without charge therefor and without having the drainage considered as an element in assessing benefits against the lands.



RS 38:1626 - Report of findings of appraisers; fees

§1626. Report of findings of appraisers; fees

The board of appraisers shall prepare a report of their findings, which shall be arranged in tabular form, the columns of which shall be headed as follows: Column one, "Owner of property assessed"; Column two, "Description of property assessed"; Column three, "Number of acres assessed"; Column four, "Amount of benefits assessed"; Column five, "Number of acres taken for right of way"; Column six, "Value of property taken"; Column seven, "Damages"; Column eight, "Value of improvements constructed by landowners". They shall also, by and with the advice of the engineer of the district, estimate the cost of works set out in the plan for reclamation, which shall include the cost of property required for rights of way, holding basins, and other works, and damages, and the value of improvements already constructed by landowners as above set forth, and the probable expense of organization and administration, as estimated by the board of commissioners, and shall tabulate the costs. The report shall be signed by at least a majority of the appraisers, and shall be filed with the secretary of the drainage district. The secretary of the board of commissioners shall perform all clerical work of the board of appraisers; and shall, under the advice, supervision, and direction of the attorney for the district, prepare their report. The board of appraisers shall report to the board of commissioners the number of days each has been employed and the actual expenses incurred. Each appraiser shall be paid a reasonable fee for his services, and necessary expenses in addition thereto.



RS 38:1627 - Petition for confirmation of report and expropriation of property; notice and citation

§1627. Petition for confirmation of report and expropriation of property; notice and citation

Upon the filing of the report of the board of appraisers with the secretary of the board of commissioners of the drainage district, the board of commissioners, through its president shall file a petition in the district court of the parish of the domicile of the drainage district, and shall annex to the petition a copy of the report of the board of appraisers and a copy of the plan for reclamation and shall ask for the confirmation or modification of the report. In the same petition they shall sue for the expropriation of any and all property required for rights of way, levees, canals, holding basins, pumping plant sites, and other works contemplated in the plan for reclamation which have been valued in the report of the board of appraisers.

Immediately upon the filing of the suit in the district court, the clerk of court shall give notice thereof by causing publication of the notice to be made once a week for four consecutive weeks in a newspaper published in the drainage district; or if there is no newspaper published therein, then in a newspaper published in any parish in which any of the lands of the district are situated, or if there be no such newspaper, then in a newspaper published in an adjoining parish. Whenever publication is made in a newspaper published outside the boundaries of the drainage district, copies of the notice shall be posted on the principal front door of the court house of the district court of each parish in which any lands of the district are situated, and shall also be posted at not less than four other public places within the drainage district.

It shall not be necessary in the notice for the clerk of court to name the parties interested, but it shall be sufficient to say: "Notice of Filing of Suit to Confirm Appraisers' Report for _____ Drainage District.

Notice is hereby given to all persons interested in the lands embraced within ___________ Drainage District which drainage district is described as follows (Here describe boundary line of drainage district) that the appraisers heretofore appointed to assess benefits and damages to the property and lands situated in the drainage district (or sub-district as the case may be) and to appraise the cash value of the land necessary to be taken for rights of way, holding basins and other works of the district within or without the limits of the district, have filed their report, and that suit to confirm the same has been filed in this office on _____ day of ___________, 19___ under the No. _____, and you and each of you are hereby notified that you may examine the report and file exceptions or contests to all or any part thereof, or to the suit, as provided by law.

_____________________________

Clerk of the District Court of

__________ Parish, Louisiana."

The clerk of court shall also address to each property owner whose property is sought to be expropriated a citation under the seal of the court citing the property owner to appear in the court and show cause, if any, within fifteen days after service of the citation and a certified copy of the petition, why the prayer of the petition should not be granted. Service of the citation and petition shall be made on the property owners whose property is sought to be expropriated in the same manner as is now provided by law for service of citation in other suits.

In case the owner of any property sought to be expropriated is an absentee, or unknown, or is an interdict, minor unrepresented, or a vacant estate, then the citation shall be addressed to the owner through and served on a curator ad hoc appointed by the court having jurisdiction of the suit. The curator shall be an attorney at law practicing before the court.



RS 38:1628 - Hearing and determination of expropriation suits; approval of report of board of appraisers; appeal

§1628. Hearing and determination of expropriation suits; approval of report of board of appraisers; appeal

The clerk of the district court shall without delay set the suit for hearing by the court for a date not earlier than sixteen days from and after the date of the latest service of the citation and not earlier than ten days from and after the date of the last publication of the notice; or, in case posting of the notice was made, then not earlier than thirty days from and after the date of the last posting of the notice.

On the day set for the hearing of the suit, the judge of the court shall proceed to hear and determine in a summary manner and without the intervention of a jury all issues tendered in said suit, and it shall not be necessary to enter defaults against any defendants or property owners who have not answered or contested the suit.

The court shall hear, consider, and determine the matter of the expropriation of all property sought to be expropriated in the suit, and the price to be paid therefor, without the intervention of a jury, and the report of the board of appraisers shall be prima facie proof of the necessity for the expropriation of the property and of the value thereof, as well as of all other matters and things contained in the report.

If it appears to the satisfaction of the court after having heard and determined the report of the board of appraisers, the petition of the board of commissioners of the district, and all objection and contests that have been filed, that the estimated cost of constructing the improvements contemplated in the plan for reclamation is less than the benefits assessed against the lands and other property in the district, or sub-district, as the case may be, then the court shall approve and confirm the report of the board of appraisers, or shall modify and amend the report and approve and confirm the report as so modified and amended. The report as so confirmed shall be incorporated in and made a part of the court's decree. The court shall condemn and order the expropriation of all lands and other property, within or without the drainage district, that is shown to be needed for rights of way, levees, canals, holding basins, pumping plant sites, and other works, and shall fix the price to be paid for the property.

In the event of contest over the confirmation of the report, the court shall apportion the costs or attorney's fees as may seem equitable.

The clerk of court shall transmit a certified copy of the decree of the court to the secretary of the board of commissioners of the drainage district who shall record the decree in the record book of the district.

The decree and report as confirmed or amended shall be recorded in the drainage district record book of the parish in which any of the lands of the district are situated. Appeal may be taken from the decree of the court by the drainage district or any party in interest who has filed contest in the proceedings, as in other cases, and all appeals shall be tried in a summary manner and by preference.

The decree of the district court, or the decree as confirmed or amended upon any appeal therefrom shall be conclusive upon every person of the legality in every respect of the report of the board of appraisers as the report shall have been confirmed by the decree and shall be conclusive of the right of the commissioners of the drainage district to proceed to reclaim the district or sub-district, as the case may be, in accordance with the plan for reclamation, and to levy taxes and issue bonds.



RS 38:1629 - Rejection of reclamation plan; submission of new or amended plan

§1629. Rejection of reclamation plan; submission of new or amended plan

If after hearing all contests and considering the report of the board of appraisers, the court shall find that the estimated costs of works and improvements as reported by the appraisers, or as amended by the court, exceed the estimated benefits, the court shall decree the board of commissioners unauthorized to put into effect the plan for reclamation of the district or sub-district, as the case may be, and the clerk of the court shall certify a copy of the decree to the secretary of the board of commissioners who shall enter the decree in the records of the drainage district.

In case a plan for reclamation is rejected by the court as above provided, the board of commissioners, when petitioned to that effect by the landowners owning a majority of the land in the drainage or sub-drainage district, as the case may be, may cause other and amended plans for reclamation to be prepared by the engineer. The procedure in the case of the new or amended plan for reclamation shall be the procedure provided in the case of the original plan for reclamation; and the funds with which to pay the preliminary expenses of the new or amended plan for reclamation, the making of additional surveys, new assessments, and other necessary expenses, shall be advanced by the petitioning landowners, and reimbursed to them by the board of commissioners when the funds therefor shall be available.



RS 38:1630 - Board of commissioners to carry out reclamation plan; letting contracts

§1630. Board of commissioners to carry out reclamation plan; letting contracts

Upon the filing with the secretary of the board of commissioners of a certified copy of the decree of the court, the board of commissioners of the district may reclaim the district or sub-district, in accordance with the plan for reclamation, and build, construct, excavate, and complete all or any works and improvements which may be needed to carry out, maintain and protect the plan for reclamation. To accomplish that end, the board of commissioners may employ men and teams and purchase machinery, employ men to operate the machinery, and directly have charge of and construct the works and improvements, or by the use of other or more efficient means than provided for in the plan adopted. They may, in their discretion, let the contract for the works and improvements either as a whole or in sections, and when the contract or contracts are let, they shall be advertised and let to the lowest and best bidder, who shall give a good and approved bond, with ample security, conditioned that he will well and promptly carry out the contract for the work and improvements, and further conditioned as may be otherwise provided by law. The contract shall be in writing and complete plans and specifications of the work to be done and the improvements to be made under the contract shall be attached to and made a part of the contract. The contract shall be prepared by the attorney for the district, and before the work is commenced shall be approved by the board of commissioners, signed by the president of the board and by the contractor, and shall be executed in duplicate. The chief engineer shall be the superintendent of all the works and improvements, and shall, whenever required, and at least once each year, make a full report to the board of all work done and improvements made and make the suggestions and recommendations to the board as he may deem proper.



RS 38:1631 - Tax levy for cost of work

§1631. Tax levy for cost of work

After the list of lands, and other property, with the assessed benefits and the decree and judgment of court, have been certified by the district court clerk and transmitted to the secretary of the board of commissioners, then the board of commissioners shall without any unnecessary delay, levy a tax of the portion of the benefits on all lands, railroad, and other property in the district to which benefits have been assessed, which may be found necessary by the board of commissioners to pay the costs of the completion of the proposed works and improvements as shown in the plan for reclamation, and in carrying out the objects of the district, and plus ten percent of the total amount for emergencies. The tax shall be apportioned to and levied on each tract of land or other property in the district in proportion to the benefits assessed and not in excess thereof. In case bonds are issued, then the amount of the interest, as estimated by the board of commissioners plus ten per centum thereof for emergencies, which will accrue on the bonds shall be included and added to the tax, but the interest to accrue on account of the issuing of the bonds shall not be considered as a part of the cost of construction in determining whether or not the expenses and costs of making the improvements are or are not equal to or in excess of the benefits assessed. The secretary of the board of commissioners, as soon as the total tax is levied, shall, at the expense of the district, prepare a list of all taxes levied, in the form of a well bound book, which shall be endorsed and named "Drainage Tax Record of _____ Drainage District _____". This endorsement shall also be printed or written at the top of each page in the book, and shall be signed and certified by the president and secretary of the board of commissioners, attested by the seal of the district, and the book shall thereafter become a permanent record in the office of the secretary.



RS 38:1632 - Tax lien on property; certificate and tables; record

§1632. Tax lien on property; certificate and tables; record

All drainage taxes, together with all penalties for default in payment of the taxes, and all costs in collecting the taxes, shall, from the date of filing the certificate hereinafter mentioned in the office of the clerk of court and recorder of mortgages for the parish wherein the lands and other properties are situated, until paid, constitute a tax lien upon all of the lands and other property against which the taxes shall be levied. The tax lien shall be evidenced by a certificate substantially in the following form:

State of Louisiana

)

) ss.

Parish of ________

)

To the Clerk of Court and Recorder of Mortgages, _____________ Parish, Louisiana.

This is to certify that by virtue and authority of the provisions of R.S. 38:1631, the Board of Commissioners of _____ Drainage District, in which are situated lands and other property in the parish of _____ in the State of Louisiana, have and do hereby certify the tax authorized thereby, which tax and the land and other property against which the same is levied in your parish are described in the following table, in which table are: (1) the names of the owners of the land and other property as they appeared in the report of the board of appraisers, assessing benefits in the district; (2) the descriptions of the land and other property opposite the names of the owners; and (3) the amount of the taxes levied on each tract of land or piece of property; to-wit: (here insert such table).

The tax shall be payable in annual installments; the amount of each installment as well as the amount of the maintenance tax will be determined and certified to the tax collector of your parish not later than the first day of September of each year. The aforesaid tax and the maintenance taxes which may be levied from time to time are hereby declared a tax lien upon all land and other property herein and heretofore described.

Witness the signature of the president of the board of commissioners attested by the seal of said district and the signature of the secretary of said board, this _____ day of _________ A.D. 19___

___________________________

President.

Seal

Attest

_______________________

Secretary.

The certificate and tables shall be prepared in a well bound book and filed in the office of the clerk of court and recorder of mortgages of each of the parishes having lands in the district as it may affect the land or other property in his parish, where it shall become a permanent record of the office. The book or books shall be prepared by the secretary of the board of commissioners at the expense of the drainage district, and shall be designated as the "Drainage Tax Record". Each clerk of court and recorder shall receive a fee of one dollar for filing and preserving the book. The "Drainage Tax Record" shall also be recorded by the clerk of court and recorder in the "Drainage District Record Book" of his office.



RS 38:1633 - Levy of maintenance tax

§1633. Levy of maintenance tax

To maintain and preserve the ditches, drains, levees, or other improvements, and to strengthen, repair, and restore them, when needed, and for the purpose of defraying the current expenses of the district, or sub-district, the board of commissioners may, upon the completion of the improvements and on or before the first day of September in each year thereafter, levy a tax upon each tract or parcel of land and upon private corporate property within the district or sub-district, to be known as a maintenance tax. The maintenance tax shall be apportioned upon the basis of the net assessments of benefits accruing for original construction, shall not exceed five per cent thereof in any one year, and shall be certified to the sheriff and ex-officio tax collector of each parish in which lands of the district are situated in the same book, in like manner and at the same time as the annual installment tax is certified, but in a separate column, under the heading, "Maintenance Tax". The tax collector shall demand and collect the maintenance tax and make return thereof, and shall receive the same compensation therefor and be liable for the same penalties for failure or neglect so to do as is provided herein for the annual installment tax.



RS 38:1634 - Determination of annual installment; levy of maintenance tax; certificate and table

§1634. Determination of annual installment; levy of maintenance tax; certificate and table

The board of commissioners shall each year after the levy and apportionment of the total taxes provided in R.S. 38:1631, and including the year, determine, order, and levy the amount of the annual installment of the total taxes levied under R.S. 38:1631, and shall at the same time levy a maintenance tax as hereinbefore provided for. The taxes shall become due, delinquent, and be collected during the year at the same time that state and parish taxes are due and collected. The annual installment and levy shall be evidenced and certified by the board not later than September 1st of each year to the sheriff and ex-officio tax collector of each parish in which lands and other property of the district are situated. The annual installment of taxes shall not exceed in any one year ten per cent of the total taxes levied under R.S. 38:1631. The certificate of the installment tax shall be in substantially the following form: State of Louisiana

)

) ss.

Parish of _________

)

To the Sheriff and Ex-Officio Tax Collector of _______________________ Parish, Louisiana:

This is to certify that by virtue and authority of the provisions of R.S. 38:1631, the Board of Commissioners of _____ Drainage District have and do hereby levy the sum of ________ as the annual installment of tax for the year 19 ___ of the total tax levied under the provisions of R.S. 38:1631, which total tax has heretofore been certified to the clerk of court and recorder of mortgages of your parish; and the board of commissioners by and under the authority of R.S. 38:1633, has levied and does hereby levy and authorize the collection of the sum of $______ as a maintenance tax for the year; the annual installment of tax and maintenance tax on the real estate and other property situated in your parish are set out in the following table, in which are: (1) The names of the owners of the lands and other property as of January 1, of this year; (2) the description of the lands and other property opposite the names of the owners; (3) the amount of the installment of tax levied on each tract of real estate and other property, and (4) the amount of maintenance tax levied against the land and property.

The taxes shall be collectible and payable the present year at the same time that state and parish taxes are due and collectible, and you are directed and ordered to demand and collect the taxes at the time you demand and collect the state and parish taxes due on the same lands and other property, and this "Drainage Tax Book" shall be your warrant and authority for making demand and collection.

Witness the signature of the president of the board of commissioners, attested by the seal of the district, and the signature of the secretary of the board, this ______ day of _________ A.D. 19 ____

(Seal)

____________________________

President.

___________________________

Secretary.

Then shall follow a table or schedule showing in properly ruled columns, (1) the names of the owners of the lands and other property of date January 1st, of the year of the levy; (2) the descriptions of the lands and other property opposite the names of the owners; (3) the amount of the annual installment tax levied on each tract of land or piece of property; (4) the amount of maintenance tax; (5) a blank column in which the collector shall record the several amounts as collected by him; (6) a blank column in which the collector shall record the date of payment of the different sums; (7) a blank column in which the collector shall record the names of the person or persons paying the several amounts. The columns in which appear the annual installment tax and the maintenance tax, if any, shall be correctly totaled and the total amount shall correspond to the amount set out in the above mentioned certificate. The certificate and table shall be prepared in the form of a well-bound book, which shall be endorsed and named "Drainage Tax Book" _________ Drainage District _____, _____ Parish, Louisiana, for the year 19 __, which endorsement shall also be printed at the top of each page in the book.



RS 38:1635 - Collection and accounting for taxes

§1635. Collection and accounting for taxes

The sheriff and ex-officio tax collector of each parish in which lands or other property of any drainage district are situated, shall receive the drainage tax book of the drainage district, and shall promptly and faithfully collect the taxes therein set out and exercise all due diligence in so doing. He shall demand and collect the taxes at the same time and in the same manner that he demands and collects state and parish taxes due on the same lands and other properties. Where any tract or part thereof has been divided and sold or transferred, the collector shall receive taxes on any part of the tract, piece, or parcel of land or other property, charged with the taxes, and give his receipt accordingly. The drainage tax book shall be the warrant and authority of the collector for making the demand and collection. The sheriff and ex-officio tax collector shall pay over and account for all taxes collected for account of any drainage or sub-drainage district, to the secretary-treasurer of the district at the same time that he pays over state and parish taxes. The collector at the time of paying over drainage taxes, collected by him, shall furnish and deliver to the secretary-treasurer of the drainage district an itemized statement of the collections, with the date of the respective payments, and the names of the persons paying the taxes.

All of the articles and provisions of the Constitution of Louisiana of 1921, or as hereafter amended, and all laws now in force or that may hereafter be enacted, providing for, regulating and governing the collection of state and parish taxes and the creation of tax liens, penalties, methods, and procedure for sales for delinquent taxes shall also apply to regulate and govern the collection of the assessments or taxes authorized to be imposed or levied under the provisions of this Part and the taxes shall be collected through the sheriff and ex-officio tax collector for the parish or parishes in which may be situated the lands of the district, at the same time and in the same manner that he collects the state and parish taxes, and the taxes shall be by him turned over to the secretary-treasurer of the drainage district. The tax collector or tax collectors shall make monthly settlements with the secretary-treasurer of the drainage district as aforesaid and receive from him a receipt for the amount of taxes paid to him. When all taxes shall have been collected for the current year the tax collector shall make a final settlement with the board of commissioners of the district in the same manner as tax collectors are required to settle with the state auditor. When a final statement is made and all the taxes assessed in the drainage district are collected and paid in or accounted for by delinquent or reduction lists as is contemplated and accepted by the state auditor in the collection of state taxes, then the board of commissioners of the drainage district shall give the tax collector or collectors a quietus in full for the taxes for that year. The sheriffs and ex-officio tax collectors shall receive for all services rendered in connection with the collecting and paying over of the taxes provided for to be collected by them one per cent on the amount collected and paid into the drainage district. Upon the failure of a tax collector to comply with the provisions of this Part, the board of commissioners of the drainage district shall forthwith proceed against the sheriff and ex-officio tax collector and the sureties on his official bond as tax collector for the collection of whatever amount may be due to the drainage district.



RS 38:1636 - Non-liability of state and its subdivisions for taxes

§1636. Non-liability of state and its subdivisions for taxes

Neither the state nor its subdivisions shall ever be liable for any taxes or forced contributions levied, assessed or imposed under the provisions of this Part. No sale for taxes of any land or property subject to tax lien for drainage district taxes imposed under the provisions of this Part shall have the effect of destroying the lien; but the property shall always remain subject to the tax lien for the drainage taxes.



RS 38:1637 - Sale of land for delinquent taxes

§1637. Sale of land for delinquent taxes

In the event any land or property subject to a tax lien for drainage taxes imposed by this Part shall be adjudicated to the state or any state subdivision or to any parish or municipality for non-payment of taxes, the land shall not be liable to the drainage district taxes while owned by the state or by any subdivision thereof, or by such parish or municipality, but after the property has been disposed of, it shall be subject to all installments of drainage district taxes, and assessments made for maintenance thereafter accumulating. If the property is redeemed from any tax sale, the person redeeming shall pay all installments of drainage district taxes and assessments made for maintenance due on the property, including those for the year for which the property was adjudicated.

At any sale for delinquent taxes of any property liable for drainage district taxes imposed under the provisions of this Part, the board of commissioners of the drainage district in which the property is situated may purchase the property in the same manner as any other bidder. In the event that the property is being sold for drainage district taxes only, the property, in default of other bidders, shall be adjudicated to the drainage district levying the taxes, and shall be held by it in the same manner as the state holds property adjudicated to it for non-payment of taxes. All property adjudicated for taxes to any drainage district shall be liable for state and parish taxes while so held by the drainage district.



RS 38:1638 - Works and improvements authorized

§1638. Works and improvements authorized

In order to effect the drainage, protection and reclamation of the land and other property in the district subject to tax, the board of commissioners may clean out, straighten, widen, change the course and flow, alter or deepen any ditch, drain, watercourse, pond, lake, creek, bayou or natural stream in or out of the district, fill up any creek, drain, channel, watercourse or natural stream, and concentrate, divert or divide the flow of water in or out of the district. In so doing, the drainage district shall make adequate provision for the drainage of all lands and property affected thereby. The board may construct and maintain main and lateral ditches, canals, levees, dikes, dams, sluices, revetments, reservoirs, holding basins, floodways, pumping stations and syphons and any other works and improvements deemed necessary to preserve and maintain the works in or out of the district. They shall construct or enlarge or cause to be constructed or enlarged any and all bridges that may be needed in or out of the district across any drain, ditch, canal, floodway, holding basin, excavation, public highway, railroad right of way, track, grade, fill or cut, construct roadways over levees and embankments, construct any and all of the works and improvements across, through or over any public highway, railroad right of way, track, grade, fill or cut in or out of the district, remove any fence, building, or other improvements in or out of the district, and hold, control, and acquire by donation or purchase, and if need be, expropriate any land, servitude, railroad right of way, sluice, reservoir, holding basin or franchise in or out of the district for right of way, or holding basin for any of the purposes herein provided.



RS 38:1639 - Expropriation of land

§1639. Expropriation of land

The board may expropriate for the use of the district any land or property within or without the district not acquired or condemned by the court on the report of the board of appraisers assessing benefits and damages, and shall follow the procedure that is now provided by law for expropriation of land or other property taken for telegraph, telephone, and railroad rights of way.



RS 38:1640 - Payment for property expropriated; assessment of portion not taken

§1640. Payment for property expropriated; assessment of portion not taken

The board of commissioners of drainage districts may not enter upon or take possession of any land or property expropriated for rights of way, canals, levees, holding basins, pumping plant sites, or other works of the districts, until the prices awarded to the owners of the land or property shall have been paid to the owners or into the hands of the clerk of the court condemning the property for the use of the owners. If the sums awarded are not paid within five years from the date of the judgment of expropriation, the judgment shall be without further force or effect. Whenever any land is acquired by any district under the provisions of this Part and the price of the property has been paid the owner by the district, the title, use, possession and enjoyment of the property shall pass from the owner and be vested in the district, and subject to its use, profit, employment and final disposition. The price awarded for all lands acquired by any district for rights of way, canals, levees, holding basins, pumping plant sites, or other works, and the amount of damages assessed by the board of appraisers and confirmed by the court to any tract or parcel of land or other property in the district, shall be paid in cash to the owner or to the clerk of the court for the use of the owner, and that portion of any tract or parcel of land or other property not taken for use of the district shall be assessed for the benefits accruing in accordance with the provisions of previous sections of this Part.



RS 38:1641 - Bridges; ditch or lateral across highway; removal of bridge, flume or other work

§1641. Bridges; ditch or lateral across highway; removal of bridge, flume or other work

All bridges and enlargements of existing bridges, shall be built or enlarged according to the plans and specifications approved by the chief engineer of the district. Where the bridges are outside of the drainage district the Department of Public Works shall first approve the plans and specifications therefor.

All new bridges and all enlargements of existing bridges made necessary by the work of reclamation shall be built or enlarged at the expense of the drainage district. All new bridges built at the expense of the drainage district shall be maintained by the drainage district. Any increased cost of maintenance of existing bridges occasioned by any enlargement thereof made by a drainage district shall be borne by the drainage district.

Any owner of land within or without the district, desiring to do so, may, at his own expense, and in compliance with the terms and provisions of this Part, construct a bridge across any drain, ditch, canal, or excavation in or out of the district.

All drainage districts may construct and maintain any ditch or lateral provided in the plan for reclamation across any of the public highways of this state, without proceedings for the condemnation of the highways, or being liable for damages therefor. Within ten days after having completed a ditch across any public highway, the drainage district shall construct and maintain a bridge over the ditch where the ditch crosses the highway.

All drainage districts when deepening, enlarging, or cleaning out any natural drain in or out of the district shall remove any bridge, flume, or other work in, over, or under the natural drain, without the necessity of condemnation or of paying damages therefor. The bridge, flume, or other work shall be replaced by the drainage district within a reasonable time and at its own expense.



RS 38:1642 - Raising of embankments to conform to district levee

§1642. Raising of embankments to conform to district levee

When any right of way for levees has been obtained, over any embankment belonging to any person, railroad, tramway, or other corporation, the owner of the embankment shall raise the embankment so that the embankment will conform with the levee of the district. If the person or corporation fails or refuses to raise the embankment in the manner herein provided, the district may within three months after it has finished the building of its own levee enter upon and raise the embankment of the person or corporation to conform with the district levee. The cost for the construction in all cases shall be paid by the drainage district.



RS 38:1643 - Exemption of bonds from taxation

§1643. Exemption of bonds from taxation

All bonds issued by any drainage or sub-drainage district created, organized or reorganized under the provisions of this Part, shall be exempt from taxation.



RS 38:1644 - Effect of change of ownership of land

§1644. Effect of change of ownership of land

The death, interdiction, or ceasing to be owner, of any landowner who has signed any petition required to be signed by a majority of the landowners in connection with the creation, organization or administration of a drainage district or of any landowner required to be notified only by published notice, shall in no manner affect any proceedings had, begun, or taken under the provisions of this Part. The death, interdiction, or ceasing to be owner of any party to any proceeding required to be served with citation or who has filed contest in any proceeding required to be filed in suit in the district court shall not abate any proceeding, but upon suggestion the court shall order the legal representative of the party to be made party to the proceedings and served with a copy of the order not less than five days prior to any hearing of the proceeding. If the legal representatives be absentees or unknown, then the court shall appoint an attorney at law as curator ad hoc to represent them, and he shall be served as provided in this Section. The matter shall then proceed in all respects as in case of the original parties being in court.



RS 38:1645 - Change of venue; recusation of judge

§1645. Change of venue; recusation of judge

No change of venue shall be allowed in any proceeding required under the provision of this Part to be brought before the district court. The judge may be recused and a judge ad hoc appointed as is now provided by law in civil matters in this state.



RS 38:1646 - Injunction or other writ granted only on rule nisi

§1646. Injunction or other writ granted only on rule nisi

No injunction or other writ to prevent or delay the creation, organization or reclamation of any drainage or sub-drainage district created under this Part shall be granted or issued except upon a rule nisi.



RS 38:1647 - Compensation and expenses of officers and employees; removal of employees

§1647. Compensation and expenses of officers and employees; removal of employees

The board of commissioners, except where otherwise provided in this Part, shall by resolution, at the time of hiring or appointing, provide for the compensation for work to be done and expenses incurred by any officer, engineer, attorney, or other employee and they shall also pay the fees, per diem, and necessary expenses of all court and parish officers who may by virtue of this Part render service to the district.

The board of commissioners may at any time, for cause, remove any officer, attorney or other employee appointed or employed by the board.



RS 38:1648 - Change of plan of reclamation

§1648. Change of plan of reclamation

The board of commissioners of any drainage district, when petitioned by the land owners owning more than two-thirds of the acreage of all lands within the limits of the drainage district, with the advice and consent of the chief engineer of the district, may change the plan for reclamation theretofore adopted by the board.



RS 38:1649 - Enlargement of boundaries of district

§1649. Enlargement of boundaries of district

The police jury or juries that by ordinance may have created any drainage district under the provisions of this Part, shall enlarge the boundaries thereof so as to include additional lands and property therein when petitioned to that effect by the land owners owning a majority of the acreage of the lands to be added to the drainage district. The petition shall be approved by the board of commissioners and the Department of Public Works.

Certified copies of the ordinance enlarging the boundaries of a drainage district shall be recorded without delay in the drainage district record book kept by the clerk of court and recorder in each parish in which any of the land is situated comprising the drainage district as enlarged.



RS 38:1650 - Appointment of appraisers upon change of boundaries or plan

§1650. Appointment of appraisers upon change of boundaries or plan

In the event of a change in the boundaries of a drainage district so as to include additional land therein, or of a change in the plan for reclamation, the board of commissioners shall appoint three appraisers possessing the same qualifications as the appraisers appointed under R.S. 38:1623 to appraise property to be expropriated, assess benefits and damages, and estimate costs of improvements to be made under the plan for reclamation, and they shall do so and make their report in the same manner as is provided by R.S. 38:1623, 38:1624, 38:1625, 38:1626, after which the same proceedings shall be had as is provided for in preceding sections of this Part.



RS 38:1651 - Benefits, taxes, bonds and reclamation of sub-district

§1651. Benefits, taxes, bonds and reclamation of sub-district

Wherever under the provisions of this Part a sub-drainage district has been formed, and a plan for reclamation of the sub-drainage district has been prepared, filed and adopted, the proceeding for assessing benefits, levying taxes, issuing bonds and reclaiming the subdistrict, shall be the same in that case as is provided in this Part for drainage districts.



RS 38:1652 - Issuance of bonds; form and terms

§1652. Issuance of bonds; form and terms

The board of commissioners, may, if in their judgment it seems best, issue coupon bonds not to exceed ninety-one per cent of the total amount of the taxes levied under the provisions of R.S. 38:1631 in denominations of not less than fifty dollars, bearing interest from their date at a rate not to exceed six per cent per annum, payable semi-annually, to mature at annual intervals within a period not exceeding forty years from and after their date commencing after a period of years not later than five years, to be determined by the board of commissioners, both principal and interest payable at some convenient banking house or trust company's office to be named in the bonds. The bonds shall be signed by the president of the board of commissioners, attested with the seal of the district and by the signature of the secretary of the board, and the coupons shall be signed by the facsimile signatures of the officers. The delivery at any time thereafter of any bonds or coupons so executed shall be valid, although before the date of delivery the persons signing the bonds or coupons shall have ceased to hold office.



RS 38:1653 - Sale of bonds

§1653. Sale of bonds

All of the bonds shall be executed and delivered to the secretary-treasurer of the district, who shall sell the bonds in the quantities and at the dates which the board of commissioners may deem necessary to meet the payments for the works and improvements in the district. The bonds shall not be sold for less than ninety per cent of par and accrued interest to date of delivery, and shall show on their face the purpose for which they are issued, and shall be payable out of money derived from the taxes levied as provided by previous sections of this Part.



RS 38:1654 - Payment of principal and interest of bonds

§1654. Payment of principal and interest of bonds

A sufficient amount of the drainage tax shall be appropriated by the board of commissioners for the purpose of paying the principal and interest of the bonds, and the taxes, when collected, shall be preserved in a separate fund for that purpose and no other. All bonds and coupons not paid at maturity shall bear interest at the rate of six per centum per annum from maturity until paid, or until sufficient funds have been deposited at the place of payment, named in the bonds and coupons, and the interest for deferred payment shall be appropriated by the board of commissioners out of the penalties and interest collected on delinquent taxes or any other available funds of the district. Any expense incurred in paying the bonds and interest thereon and a reasonable compensation to the bank or trust company for paying the same, shall be paid out of other funds in the hands of the district and collected for the purpose of meeting the expense of administration. The board of commissioners in making the annual tax levy, as heretofore provided, shall take into account the maturing bonds and interest on all bonds and to make an ample provision in advance for the payment thereof.



RS 38:1655 - Additional levy for payment of principal and interest

§1655. Additional levy for payment of principal and interest

In case the proceeds of the original tax levy made under the provisions of R.S. 38:1631 are not sufficient to pay the principal and interest of all bonds issued, then the board of commissioners shall make any additional levy or levies upon benefits assessed necessary for this purpose. Under no circumstances shall any tax levies be made that will in any manner or to any extent impair the security of the bonds or the funds available for the payment of the principal and interest of the bonds.



RS 38:1656 - Limit of tax levy

§1656. Limit of tax levy

The total taxes levied, exclusive of taxes levied for interest on bonds, for maintenance, or under R.S. 38:1669, shall not exceed the total assessed benefits as decreed by the court under R.S. 38:1628. The annual installment of taxes shall not exceed in any one year ten per cent of the total taxes levied, exclusive of maintenance taxes and taxes levied under R.S. 38:1669.



RS 38:1657 - Bond of secretary-treasurer

§1657. Bond of secretary-treasurer

The secretary-treasurer shall, at the time of the receipt by him of the bonds, execute and deliver to the president of the board of commissioners of the district, a bond with good and sufficient sureties, to be approved by the board of commissioners, conditioned that he shall account for and pay over as required by law and as ordered by the board of commissioners any and all money received by him on the sale of the bonds, or any of them, and that he will only sell and deliver the bonds to the purchaser or purchasers thereof under and according to the terms herein prescribed, and that he will return, duly canceled, any and all bonds not sold, to the board of commissioners when ordered by the board so to do. The treasurer's bond shall remain in the custody of the president of the board of commissioners, who shall produce the same for inspection or for use as evidence whenever and wherever legally requested so to do. All premiums for the bond shall be at the expense of the board. The secretary-treasurer shall promptly report all sales of bonds to the board of commissioners.

The board of commissioners shall cause to be deposited at the place of payment sufficient funds to pay the maturing bonds and coupons when due, as well as a reasonable compensation to the bank or trust company for paying the bonds and coupons.

The successor in office of any secretary-treasurer shall not be entitled to the bonds or the proceeds thereof until he shall have complied with all the foregoing provisions applicable to his predecessor in office. The bond of the secretary-treasurer, may, if the board shall so direct, be furnished by a surety or bonding company, which may be approved by the board of commissioners.



RS 38:1658 - Use of funds derived from the sale of bonds

§1658. Use of funds derived from the sale of bonds

The funds derived from the sale of bonds or any of them shall be used for the purpose of paying the cost of the drainage works and improvements and any costs, expenses, fees, and salaries which may be authorized by law, and for no other purpose.



RS 38:1659 - Readjustment of assessment of benefits

§1659. Readjustment of assessment of benefits

Whenever the owners of twenty-five per cent or more of the acreage of the lands in a district or sub-district organized under this Part, shall file a petition with the clerk of the district court which confirmed the report of the appraisers as provided in R.S. 38:1628, stating that there has been a material change in the values of the property in the district since the last previous assessment of benefits and praying for a readjustment of the assessment of benefits for the purpose of making a more equitable basis for the levy of the maintenance tax, the clerk of the district court shall give notice of the filing and hearing of the petition in the manner and for the time provided for in R.S. 38:1627 and shall fix the date of hearing the petition which date shall not be less than ten days after the date of the last publication of the notice, or if posting of the notice was made, then not less than thirty days after the last posting of the notice. The notice may be in the following form:

Notice is hereby given to all persons interested in the lands and property included within __________ District that a petition has been filed in the office of the clerk of the district court of ___________ parish praying for a readjustment of the assessment of benefits for the purpose of making a more equitable basis for the levy of the maintenance tax in the district, and that the petition will be heard by said district court on the _____ day of __________ 19 ___ (Here insert date).

_____________________________

Clerk of the District Court of

___________ Parish, Louisiana.

The petition shall be filed in the same proceeding as originally brought as provided in R.S. 38:1627.

Upon hearing of the petition, if the court finds that there has been a material change in the values of property in the district since the last assessment of benefits the court shall order that there be made a readjustment of the assessment of benefits for the purpose of providing a basis upon which to levy the maintenance tax of the district. Thereupon the court shall appoint three appraisers possessing the qualifications of appraisers appointed under R.S. 38:1623, to make the readjustment of assessments.

The clerk of court shall notify the appraisers of their appointment, and they shall organize and qualify as provided in R.S. 38:1624, and shall proceed to examine the land and reassess benefits in the same manner as nearly as may be as provided in R.S. 38:1625 and 38:1626, and shall make their report, and the same proceedings shall be had thereon, as nearly as may be, as are herein provided for the assessment of benefits accruing for original construction. In making the readjustment of the assessment of benefits the appraisers shall not be limited to the aggregate assessment of the original or any previous assessment of benefits. After the making of the readjustment the limitation of five per cent for the annual maintenance tax which may be levied shall apply to the amount of benefits as readjusted. There shall be no readjustment of benefits oftener than once in five years.



RS 38:1660 - Consolidation of adjacent districts

§1660. Consolidation of adjacent districts

Any two or more adjacent drainage districts organized or reorganized under the provisions of this Part, whether in the same or different parishes, may be united and consolidated into one drainage district and the new district and the board of commissioners thereof shall have all of the rights, powers, privileges, and duties of any other drainage district created and organized under this Part.

In order to effect the consolidation, the land owners owning a majority of the acreage in each of the drainage districts shall present a joint petition to that effect approved by the board of commissioners and the chief engineers of the drainage districts to the police jury of the parish in which the districts are situated, or if they are situated in more than one parish, then to the policy jury of the parish in which the majority of land in the proposed consolidated district is situated. The petition shall also contain a statement showing the names and boundaries of the original districts, the name and boundaries of the proposed consolidated district, and shall be accompanied by a certificate as to land owners and acreage as provided in R.S. 38:1604, and the approval of the board of state engineers as provided in R.S. 38:1605.

The police jury shall adopt an ordinance creating the consolidated drainage district and appointing commissioners therefor in the same manner as provided in this Part for creating original drainage districts. The ordinance shall be recorded by the clerk of court and recorder of each parish in which is situated any land in the consolidated drainage district in the drainage district record of his office.

The consolidated drainage district shall then be subject in all respects to the provisions of this Part, and all of the lands and property in the new district shall be subject to the same liens, liabilities, and obligations that may have existed against the lands and property in the original districts composing the new district.



RS 38:1661 - New or amended reclamation plans; additional assessments and taxes

§1661. New or amended reclamation plans; additional assessments and taxes

Where the works set out in plan for reclamation of any drainage district organized under this Part is found insufficient to reclaim in whole or in part any or all of the land and other property of the district, the board of commissioners may formulate new or amended plans containing new ditches, levees or other works, or providing for the enlargement of existing ditches, levees, or other works. The additional assessments may be made in conformity with the provisions of R.S. 38:1623 and subsequent sections of this Part and in proportion to the increased benefits accruing to the lands and other property because of the additional works. If it should be found at any time that the amount of total tax levied under the provisions of R.S. 38:1631 is insufficient to pay the cost of works set out in plan for reclamation or additional work done under the provisions of this Section, the board of commissioners may make an additional levy to provide funds to complete the work, provided the total of all levies of the tax does not exceed the total amount of benefits assessed.



RS 38:1662 - Connection of ditches; drainage systems, and watercourses with works and improvements of district

§1662. Connection of ditches; drainage systems, and watercourses with works and improvements of district

At the time of the construction in any district organized under this Part of the plan for reclamation hereinbefore referred to, all ditches or systems of drainage already constructed in the district and all watercourses shall, if necessary to the drainage of any of the lands in the district, be connected with and made a part of the works and improvements of the plan for reclamation of the district. No ditches, drains or systems of drainage constructed in the district after the completion of the plan for reclamation of the district, shall be connected therewith, unless the consent of the board of commissioners shall be first obtained. The consent shall be in writing and shall particularly describe the method, term, and conditions of the connection, and shall be approved by the chief engineer. The connection, if made, shall be in strict accord with the methods, terms, and conditions laid down in the consent. If the land owners wishing to make the connection are refused by the board of commissioners or decline to accept the consent granted, the land owners may bring suit against the board of commissioners for the connection, in the district court having jurisdiction, and the matter in dispute shall be decided in a summary manner by the courts. No connection with the works or improvements of the plan for reclamation of the district or with any ditch, drain or artificial drainage wholly within the district, shall be made, caused, or effected by any land owners, company, or corporation, municipal or private, by means of or with any ditch, drain, cut, fill, roadbed, levee, embankment, or artificial drainage, wholly without the limits of the district, unless the connection is consented to by the board of commissioners, or in the manner hereinbefore provided.



RS 38:1663 - Advance payment of tax in full

§1663. Advance payment of tax in full

Any land owner owning lands or other property assessed for taxes under the provisions of this Part, shall have the privilege of paying the total tax assessment provided under R.S. 38:1631 to the secretary-treasurer of the board of commissioners at any time on or before a date to be fixed by the board of commissioners, and the amount to be paid shall be the full amount of the tax levied, less any amount added thereto to meet interest. The board of commissioners shall fix the time after which the privilege of paying the total tax assessment shall not exist, which shall not be subsequent to the date of any bonds that may be issued and shall give notice of the date by publication once a week for two consecutive weeks in the manner provided in R.S. 38:1616. When the tax assessment has been paid, the secretary-treasurer of the board shall enter upon the drainage tax record opposite each tract for which payment is made the words "paid in full", and the tax assessment shall be deemed satisfied. The secretary-treasurer of the board of commissioners shall also make or cause to be made the same entry opposite each tract for which payment is made in the table included in the certificate filed in the office of the clerk of court and recorder of mortgages, under the provisions of R.S. 38:1632.



RS 38:1664 - Reorganization of existing districts permitted

§1664. Reorganization of existing districts permitted

Any drainage district heretofore organized, or any drainage district now in process of organization, under any previous or existing law of the state, for the purpose of draining and reclaiming the undrained marsh, swamp or overflowed lands of the state that must be leveed and pumped in order to be drained and reclaimed, may reorganize, or any two or more drainage districts may consolidate and reorganize under the provisions of this Part. The reorganized district shall be deemed created under this Part, and entitled to the benefit of all the provisions of this Part.



RS 38:1665 - Reorganization procedure

§1665. Reorganization procedure

The owners of a majority of acreage of the lands in each drainage district, desiring to reorganize or to consolidate and reorganize under the provisions of this Part, shall present a petition to that effect to the police jury of the parish in which the drainage district or districts is situated, or if situated in more than one parish, then to the police jury of the parish in which the greater portion of the lands of the district or districts is situated. The petition shall contain a statement showing the name and boundaries of the drainage district or districts, the name desired for the reorganized drainage district, and shall be accompanied by a certificate as to the land owners and acreage as provided in R.S. 38:1604. The petition shall be approved by the board of commissioners of each drainage district, and shall be accompanied by the approval of the Department of Public Works as provided in R.S. 38:1605.

The police jury shall adopt an ordinance creating the reorganized drainage district, and appointing commissioners therefor in the same manner as provided in this Part for creating new drainage districts.

The ordinance shall be recorded by the clerk of court and recorder of each parish in which is situated any land in the reorganized drainage district in the drainage district record of his office.



RS 38:1666 - Powers and duties of boards of commissioners of reorganized districts

§1666. Powers and duties of boards of commissioners of reorganized districts

The reorganized drainage district shall then be subject in all respects to the provisions of this Part, and a plan for reclamation may be prepared as is herein provided, except that the board of commissioners of the reorganized drainage district will not be required to follow the steps or requirements of this Part which are inconsistent with or rendered unnecessary by the work that has already been done prior to reorganization. The drainage commissioners of any reorganized drainage district may continue the work of reclamation and drainage through any existing sub-drainage district, or sub-drainage districts, or they may if they deem it necessary for the more effective drainage and reclamation of the lands in the reorganized drainage district, consolidate any one or more existing sub-drainage districts with each other, or with other land or lands in the reorganized drainage district, and may cause to be prepared and adopted a plan for reclamation in the manner as provided for by this Part, embracing all or any portion of the lands in the reorganized drainage district, including any one or more existing sub-drainage districts, and may levy taxes against the lands and issue bonds as herein authorized including refunding bonds under R.S. 38:1670 through 38:1673 and, without regard to the boundaries of the previously existing sub-drainage district. No reorganization of an existing drainage district, or the consolidation of subdrainage districts of a reorganized district, shall have the effect of in any way invalidating any indebtedness, liability, or contract of any nature incurred under the former organization of any reorganized drainage district or any sub-drainage district, but all indebtedness, liability, or contract shall attach to and become the debt and liability of the new organization or of the respective sub-drainage district originally liable, until the indebtedness, liability, or contract is fully paid and discharged.



RS 38:1667 - Obligations of former district assumed by reorganized districts

§1667. Obligations of former district assumed by reorganized districts

All debts owing to and all property or contract rights, privileges, and immunities held or enjoyed by the old district or districts, or any sub-district thereof under former organization, shall be held and enjoyed by the new district or the respective sub-district thereof, when the district shall reorganize under the provisions of this Part. No right of action shall exist nor remedy be allowed against any reorganized drainage district, or sub-drainage district thereof by virtue of any contract or contracts made by or on behalf of any reorganized drainage district, or sub-drainage district thereof prior to its reorganization as herein provided for, which did not exist or was not allowed by statute against the drainage district or sub-drainage district prior to the time of its reorganization as herein provided for. Where any drainage district or districts have heretofore been reorganized under the provisions of this Part, and one or more of the sub-drainage districts thereof have been consolidated with each other or with other lands, and one plan for reclamation has been provided for and adopted therefor, taxes have been levied and bonds issued under the provisions of this Part, the plan for reclamation, the taxes and the bonds are hereby declared to be valid and legal, and binding on the reorganized drainage district. Each and every act of the drainage commissioners is hereby declared to have been done and performed in accordance with law, and the plan for reclamation, taxes, bonds, and acts are hereby validated and declared legal and binding upon the district and the landowners thereof.



RS 38:1668 - Chief engineer of reorganized district

§1668. Chief engineer of reorganized district

When any existing drainage district or districts have been reorganized, and a board of commissioners has been appointed and qualified, the board shall employ a chief engineer, and thereafter all proceedings relative to the reclamation, assessment, taxation, and maintenance of the lands of the reorganized drainage district shall be had as provided in this Part in the case of a new district. The engineer of the reorganized drainage district in preparing the plan for reclamation thereof, or of any sub-district thereof, shall prepare a plan that will afford complete and entire reclamation and drainage of the district or sub-district, and which will provide for the completion of any work of reclamation or drainage undertaken prior to reorganization, as well as the restoration, enlargement or improvement of any works theretofore constructed, or the construction of new works.



RS 38:1669 - Property of pre-existing district transferred; funding and refunding of pre-existing indebtedness

§1669. Property of pre-existing district transferred; funding and refunding of pre-existing indebtedness

The board of commissioners of any reorganized drainage district or on behalf of any sub-district thereof may adopt and put into effect the plan of reclamation and assess benefits and damage resulting therefrom, levy, assess and collect taxes to construct or cause to be constructed any works provided for in the plan for reclamation, and issue bonds, all in the manner hereinbefore provided in the case of new districts. Any bonds issued by a reorganized drainage district, or by any sub-district thereof, may begin to mature not later than ten years after their date, in the discretion of the board of commissioners.

Drainage and reclamation works and improvements of the pre-existing district or districts, or any sub-district thereof, and all property, machinery, rights of way, canals, levees, holding basins and other works thereof shall become the property of the reorganized district or the respective sub-district thereof. All debts, bonded or otherwise, owing by the pre-existing district or districts, or by any sub-district thereof, shall on reorganization become the obligations of the reorganized district or the sub-district thereof originally liable therefor and shall be payable out of the respective funds from whatever source derived, of the reorganized district or the sub-district thereof originally liable for the debt, and not otherwise, for which the lands were not liable prior to reorganization.

The pre-existing indebtedness, bonded or otherwise, may be funded or refunded by the issuance of bonds as hereinafter provided.

If the benefits assessed against the lands in the reorganized drainage district or sub-district shall be sufficient to pay the cost of reclamation of the district or sub-district and carry out the plan for reclamation as adopted in accordance with the provisions of this Part in the case of new drainage districts, and in addition thereto are sufficient to pay the pre-existing indebtedness by the reorganized drainage district or sub-district, bonded or otherwise, and whether or not funded or refunded into funding or refunding bonds, not including interest thereon, then the board of commissioners of the reorganized drainage district in making the levy of taxes shall in addition thereto make a tax levy which will provide sufficient funds to retire in principal and interest the pre-existing debt. In this case the proceeding for the annual levy of the installments of taxes and the collection thereof shall be the same as provided in this Part in the case of new districts.

If, however, the assessed benefits shall not be sufficient to pay the pre-existing indebtedness in addition to the cost of reclamation then the board of commissioners of the reorganized drainage district shall, in addition to all other taxes, annually levy, assess, and order the collection, until the pre-existing indebtedness is fully paid, of an acreage tax or forced contribution against each acre of land liable for the pre-existing indebtedness as shall be sufficient to pay the pre-existing indebtedness with interest plus ten per cent for emergencies, provided the forced contribution shall not exceed three dollars and fifty cents per acre per annum. The levy of the acreage tax shall be a tax lien on the land against which it is assessed. The secretary of the drainage district shall prepare each year a tax assessment book and certificate similar to that provided in R.S. 38:1634, and shall file a copy of the book and certificate with the clerk of court and recorder and a copy with the sheriff and tax collector of each parish in which any lands so assessed with and liable for the acreage tax are situated. The acreage tax shall be collected and payment thereof enforced in the same manner provided in this Part for the collection of other taxes.



RS 38:1670 - Issuance of funding or refunding bonds

§1670. Issuance of funding or refunding bonds

Any drainage district or any sub-district, may for the purpose of readjusting, funding, refunding, extending or unifying any or all of its authorized indebtedness, bonded or otherwise, or both, may issue and sell funding or refunding bonds and with the proceeds of the sale thereof, pay the indebtedness, or may exchange the funding or refunding bonds with the holders of the outstanding indebtedness, in payment thereof in the manner hereinafter provided.



RS 38:1671 - Form and terms of bonds; denominations

§1671. Form and terms of bonds; denominations

The board of commissioners of any drainage district mentioned in R.S. 38:1670, when petitioned to that effect by the owners of a majority of the acreage of the lands in the district or sub-district thereof, as the case may be, after adopting a resolution to that effect, may issue funding or refunding bonds for the purpose of readjusting, funding, refunding, extending, or unifying any or all of the authorized indebtedness of the district or sub-district. Funding or refunding bonds shall be in any denominations of one hundred dollars or multiples thereof, shall bear interest, represented by coupons, at a rate not to exceed six per cent per annum, payable annually or semiannually, shall run for a period not to exceed forty years, and shall mature and be payable annually, beginning not more than ten years after their date, all as may be determined by the board of commissioners. Both principal and interest shall be payable at some convenient banking house or trust company's office to be named in the bonds. The bonds shall be signed by the president of the board of commissioners, attested by the signature of the secretary of the board and the seal of the district, and shall show on their face the purpose for which issued. The coupons on the bonds shall be signed by the facsimile signature of the officers. The delivery at any time thereafter of any bonds and coupons so executed shall be valid, although before the date of delivery the persons signing the bonds or coupons shall have ceased to hold office.



RS 38:1672 - Sale or exchange of bonds; use of proceeds

§1672. Sale or exchange of bonds; use of proceeds

The bonds may be sold, or exchanged at not less than par and accrued interest with the holders of the outstanding indebtedness in payment thereof. If sold, the funding or refunding bonds shall be sold in the same manner and under the same provisions as provided in R.S. 38:1653, and the proceeds thereof dedicated exclusively to the retirement of the existing indebtedness of the district or sub-district.



RS 38:1673 - Payment and retirement of bonds

§1673. Payment and retirement of bonds

The funding or refunding bonds shall be payable out of any funds of the district or sub-district, as the case may be, not otherwise dedicated. The board of commissioners may levy, in the manner provided in R.S. 38:1631, taxes up to the full amount of the total benefits assessed against the lands of the district or sub-district if necessary, sufficient to pay and retire the bonds in principal and interest. The proceedings for the total levy, the annual levy and the collection of taxes shall be the same as heretofore provided in this Part, in the case of new districts created and organized under this Part. In the case of reorganized drainage districts which have issued funding or refunding bonds to fund or refund their indebtedness existing prior to reorganization they shall provide for retiring the bonds in the manner provided in R.S. 38:1669.



RS 38:1674 - Waiver of procedural rights; recordation of consent

§1674. Waiver of procedural rights; recordation of consent

Any notice, publication, or delay, provided to be given by this Part, or the right to contest any proceeding taken under the provisions of this Part, may be waived by the written consent of any land owner or other persons interested. The consent shall be spread on the record of the board of commissioners of the drainage district, and be recorded in the drainage district record book of the clerk of court in each parish in which any lands of the district are situated.



RS 38:1674.1 - Construction of drainage projects; financing

§1674.1. Construction of drainage projects; financing

The board of commissioners is authorized to construct projects for the drainage of lands in the district by the construction, improvement, extension, renewal and/or replacement of drainage facilities, including canals, ditches, pumps, levees and related buildings, machinery, rights-of-way and sites, and to finance all or part of the cost thereof by the levy of local or special assessments and the issuance and sale of drainage certificates, in the manner hereinafter set forth. All of such projects, works and improvements are hereby determined to be works of public improvement as contemplated by and included in Article X, section 13 of the Louisiana Constitution for the year 1921, as amended, and drainage districts created and organized under this Part are likewise determined to be subdivisions under such constitutional provision.

Added by Acts 1962, No. 144, §1. Amended by Acts 1970, No. 617, §1.



RS 38:1674.2 - Notice of intention; hearing; ordering improvements

§1674.2. Notice of intention; hearing; ordering improvements

In order to construct and finance the projects referred to in R.S. 38:1674.1, the board of commissioners of any drainage district created under the provisions of this Chapter shall employ a competent engineer or firm of engineers to prepare a drainage report setting forth the area to be drained, the general plan of drainage, the total estimated cost of the project as well as the estimated annual cost of operating and maintaining such project and a proposed plan for financing such costs. The engineering report shall describe the portion or portions, if any, of the drainage area which is then drained by gravity or other means sufficient to support residential, commercial and industrial construction or inhabitation and the natural drainage therefrom flows into other portions of the drainage area, such portions of the drainage area being herein referred to as high lands, provided however, high lands shall not include lands already drained that do not flow into the drainage area. Likewise, the engineering report shall describe the portion or portions, if any, of the drainage area which is then subject to overflow and not already drained sufficient to support residential, commercial and industrial construction or inhabitation, such portions of the drainage area being herein referred to as undrained lands. After receiving and approving the engineering report, the board of commissioners shall adopt a resolution giving notice of its intention to construct such project and describe therein the portion of the district, if less than the entire district, to be drained, benefited and assessed as hereinafter provided, herein sometimes referred to as the assessment area. Said resolution shall also give notice of the board's intention to levy local or special assessments not exceeding a specified sum per acre or square foot on each assessable lot or parcel of real estate in the assessment area to pay all or part of the project cost with separate maximum assessment costs being specified for high lands and undrained lands. The total of all such local or special assessments shall represent the total cost to be assessed against the real property in the assessment area and said local or special assessments shall be calculated or prorated equally against each acre or square foot of property in the assessment area except that the high lands shall be assessed in an amount equal to twenty percent of the assessment against each acre or square foot of undrained lands in the assessment area. In order to accomplish this procedure, the local or special assessment per acre or per square foot in the undrained lands portion shall be equal to an amount determined by dividing the total project cost by the sum of the acres or square footage in the undrained lands portion plus one-fifth of the acres or square footage of the high lands portion. The assessment per acre or per square foot in the high lands portion shall be equal to one-fifth that for the undrained lands. The assessment provided for in this section against the high lands in the assessment area shall not exceed the sum of fifteen dollars per acre per year and shall not exceed a proportionate maximum assessment per square foot per year.

The notice of intention shall be published once a week for three consecutive weeks in a newspaper published within the district, or, if there be none, in some newspaper published in the parish wherein the district is located. The board of commissioners shall set forth therein the date, hour and place of a hearing at which it will proceed in open session to hear any and all objections to the proposed improvements and the manner of payment therefor; and after hearing and passing on such objections, proceed, if it so determines, to order such improvements constructed in the manner hereinafter provided; provided, however, that the board shall not order the construction of the proposed improvements in the event there is filed at the public hearing written objections to the proposed improvements signed by the owners of property representing more than one-half of the assessable area of the district, which ownership shall be determined by the conveyance records of the parish. At the hearing any landowner shall have the right to file written notice of his or its intention to drain any portion of his or its land in a manner that completely diverts all the water draining therefrom from the drainage area being created. Such land shall be excluded from assessment provided that there is also filed and bonded in a satisfactory manner as set forth in the drainage plan, an adequate plan for ensuring such self-drainage becoming operable no later than the time when any portion or phase of the proposed district becomes operable and starts pumping water to commence drainage of a portion of the district all in accordance with the engineering plan for the district.

Added by Acts 1962, No. 144, §1. Amended by Acts 1970, No. 617, §2.



RS 38:1674.3 - Plans and specifications; advertisement for bids

§1674.3. Plans and specifications; advertisement for bids

The board of commissioners, after having given notice of its intention as above set forth, and after hearing and disposing of all objections and having decided to order the construction of such improvements, may without further delay have the necessary plans and specifications for said work prepared and adopt a resolution authorizing the advertisement for bids therefor by the giving of notice to be signed by the president or vice-president of the board, to be published for three consecutive weeks in a newspaper published in the district; or, if there be none, in some newspaper of general circulation in the parish wherein the district is located. Said notice shall contain a general description of the work contemplated, and the advertisement for bids shall conform with the general law relative to the advertisement for bids under R.S. 38:2211 through R.S. 38:2217.

Added by Acts 1962, No. 144, §1.



RS 38:1674.4 - Opening of bids; award of contract

§1674.4. Opening of bids; award of contract

The board of commissioners shall meet in open session on the date and at the place and hour named in the notice calling for bids, and shall proceed to open the bids and award the contract to the lowest responsible bidder who can furnish satisfactory security, in conformity with the said provisions of R.S. 38:2211 through R.S. 38:2217, but the board may, however, reject any and all bids.

Added by Acts 1962, No. 144, §1.



RS 38:1674.5 - Report of costs; assessments

§1674.5. Report of costs; assessments

Upon the award of the contract as hereinabove provided, the treasurer of the board of commissioners shall prepare a report showing the total cost of the said improvements, including a reasonable amount for engineering fees, legal fees, contingencies and all other expenses incidental to the cost, which report shall also show the amount chargeable to each assessable lot or parcel of real estate in the assessment area of the district in accordance with the provisions of the resolution of intention required by R.S. 38:1674.2. Thereafter, there shall be introduced at any regular meeting or at a special meeting of the board an ordinance levying a local or special assessment on each assessable lot or parcel of real estate in the assessment area of the district in the amount chargeable to it, and no final action shall be taken on final adoption of such ordinance at the meeting at which it is introduced or prior to the next regular meeting of the board occurring at least three weeks after its introduction. Such ordinance shall be introduced substantially in the form in which it is finally passed, and shall remain on file with the secretary of the board for public inspection at least two weeks before final adoption thereof, and notice of the time at which the board proposes to take final action thereon shall be published once in a newspaper published within the district; or, if there be none, in some newspaper published in the parish wherein the district is located, at least one week before the final adoption thereof. Written notice of the introduction of such resolution shall be given to each owner of each assessable lot or parcel of real estate in the assessment area of the district, which notice shall contain a general description of the project or improvement, the amount of the assessment, and the terms of paying therefor. The notice shall be given by depositing said written notice in the United States mail, postage prepaid, and addressed to the owners of each assessable lot or parcel of real estate at the address as it appears on the last approved tax roll on the property to be assessed and said notice shall be mailed at least ten days prior to the date on which the board proposes to take final action thereon. The certificate of the secretary of the board certifying that the foregoing provisions as to notice have been fulfilled shall establish a conclusive legal presumption that the notice requirements of this section have been legally satisfied. On the date designated for final adoption, the board shall then adopt the ordinance levying a local or special assessment on each assessable lot or parcel of real estate in the amount chargeable to it, and the total of all such special assessments shall represent the total cost of said improvements as set forth in the treasurer's report, less that part of the total cost, if any, to be provided from any other source; provided, however, that such assessments shall be levied only on the real estate which the board determines will be improved or benefited by the construction of said improvements. The amounts assessed in said ordinance shall be due and collectible immediately on its passage, and if not paid within thirty days from the date of the adoption of said ordinance, it will be conclusively presumed that any property owner whose property is affected thereby exercises the right and option, which is hereby authorized, to pay the amount due in equal annual installments, bearing interest at a rate or rates not exceeding the maximum rate provided for conventional interest by the Louisiana Civil Code as the same now exists or may be hereafter amended, payable annually, and extending over a period of not exceeding twenty years, all within the discretion of the board, and as provided for in the ordinance levying such local or special assessments. The first installment shall become due on December 31st of the then current year, and annually thereafter. The failure to pay any installment or the interest thereon when due shall ipso facto cause all other installments and interest thereon to become due and payable and the district shall, within thirty days from date of such default, proceed against the property for the collection of the total amount due thereon, including interest, plus ten percent additional on principal and interest unpaid as attorney's fees. A certified copy of said ordinance levying the local or special assessments on the real estate, as aforesaid, shall be filed with the clerk of court in the parish in which the drainage district is situated, who shall forthwith record the same in the mortgage records of the parish, and when so filed and recorded shall operate as a lien and privilege against all real estate therein assessed, and which aforesaid lien and privilege shall prime all other claims except ad valorem taxes. The payments made in cash shall be expended for no other purpose than for the payment of the cost of said improvements.

In order to operate and maintain any drainage facilities financed, in whole or in part, by the levy of local or special assessments as herein provided, the board of commissioners may impose annually an acreage tax in an amount not exceeding five dollars on each acre of land in the district and assessment area except that the high lands shall pay an amount equal to twenty percent of such annual acreage tax as levied against each acre or square foot of the undrained lands in the assessment area. The tax shall be imposed in compliance with the provisions of Article XV of the Constitution of the State of Louisiana for the year 1921, as amended, and shall be collected in the manner set forth in R.S. 38:1633.

Added by Acts 1962, No. 144, §1. Amended by Acts 1970, No. 617, §3.



RS 38:1674.6 - Issuance of Certificates

§1674.6. Issuance of Certificates

The board of commissioners of any drainage district complying with the provisions of R.S. 38:1674.1 through R.S. 38:1674.10 shall be and is hereby authorized to issue, execute, negotiate, sell and deliver negotiable interest bearing drainage certificates of the district in an amount not exceeding the total amount of the installments or deferred payments, as provided for in R.S. 38:1674.5, said certificates to bear interest at a rate or rates not exceeding the maximum rate provided for conventional interest by the Louisiana Civil Code as the same now exists or may be hereafter amended, payable annually, and to mature serially over a period not exceeding twenty years, but in no event shall said certificates extend over a longer period of time than that provided for by the ordinance levying the local or special assessments which may be payable in annual installments. Said certificates shall be of such form, date, denomination and payable in principal and interest at such time and place as the board may determine, and such certificates shall be secured by and payable in principal and interest from the irrevocable pledge and dedication of the funds derived from the levying and collection of the said local or special assessments, as hereinabove provided, and which funds shall be set aside in a separate fund and shall not be drawn upon for any other purpose than to pay the principal and interest of said certificates. Said certificates shall be issued in compliance with the provisions of Article X, Section 13 of the Louisiana Constitution and shall be secured as therein and herein provided.

Added by Acts 1962, No. 144, §1. Amended by Acts 1970, No. 617, §4.



RS 38:1674.7 - Signature on certificates and coupons; form of endorsement

§1674.7. Signature on certificates and coupons; form of endorsement

The said drainage certificates shall be signed by the president and secretary of the board of commissioners for, on behalf of, and in the name of the district and under the seal thereof. Any interest coupons shall be signed with the facsimile signature of the said officers, and before delivery thereof, the certificates shall be registered in the mortgage records of the parish in which the district is located as to the serial number or numbers, amount, rate of interest and dates due. Each of the said certificates shall bear the following endorsement, viz.:

"This certificate registered in the Mortgage Records of the Parish of ________________, on this the ______ day of __________, 19__.

_____________________________________ Clerk of Court and Ex-Officio Recorder of Mortgages, Parish of __________, Louisiana."

Added by Acts 1962, No. 144, §1.



RS 38:1674.8 - Sale of certificates; disposition of funds

§1674.8. Sale of certificates; disposition of funds

The board of commissioners issuing such drainage certificates may by resolution empower and authorize its president and its secretary to negotiate and deliver such drainage certificates and collect the purchase price thereof and do any and all things necessary and incidental thereto, and the funds derived from the sale of the said certificates shall be expended solely in payment of the costs of the improvements herein authorized, and shall not be drawn upon for any other purpose whatsoever.

Added by Acts 1962, No. 144, §1.



RS 38:1674.9 - Nature of certificates

§1674.9. Nature of certificates

Drainage certificates issued hereunder shall have all the requisites of negotiable paper under the law merchant, and shall not be invalid for any irregularity or defect in the proceedings for their issuance, sale or delivery, and shall be incontestable in the hands of bona fide purchasers or holders for value thereof.

Added by Acts 1962, No. 144, §1.



RS 38:1674.10 - Contesting validity

§1674.10. Contesting validity

No contest or proceeding to question the validity or legality of any resolutions or ordinances adopted or proceedings had under the provisions of R.S. 38:1674.1 through R.S. 38:1674.10 shall be begun in any court by any person for any cause whatsoever after the expiration of thirty days from the date when the resolution, ordinance or proceeding was published, and after such time the regularity of such resolution, ordinance, or proceeding shall be conclusively presumed. If the validity of any certificates issued under the provisions hereof is not raised within thirty days from the date of publication of the resolution or ordinance issuing said certificates and fixing their terms, the authority to issue said certificates, the legality thereof and of the local or special assessments necessary to pay the same shall be conclusively presumed and no court shall thereafter have authority to inquire into such matters.

Added by Acts 1962, No. 144, §1.



RS 38:1674.11 - Arrangements under Local Services Law

§1674.11. Arrangements under Local Services Law

The district, through its board of commissioners, may engage jointly in the exercise of any power, the making of any improvement, or the promotion and maintenance of any undertaking authorized under this Part, with any one or more special districts or other political subdivisions of this state and all of such arrangements shall be undertaken and concluded under the provisions of the Local Services Law (R.S. 33:1321 et seq.).

Added by Acts 1970, No. 617, §5.



RS 38:1674.12 - Parishes adjoining Lake Maurepas or Lake Pontchartrain; notice of intention; hearing; ordering improvements

§1674.12. Parishes adjoining Lake Maurepas or Lake Pontchartrain; notice of intention; hearing; ordering improvements

A. In any parish adjoining Lake Maurepas or Lake Pontchartrain, in order to construct and finance the projects provided for in R.S. 38:1674.1, the board of commissioners of any drainage district created under the provisions of this Chapter shall employ a competent engineer or firm of engineers to prepare a drainage report setting forth the area to be drained, the general plan of drainage, the total estimated cost of the project as well as the estimated annual cost of operating and maintaining such project and a proposed plan for financing such costs.

B. The engineering report shall designate the portion or portions of the drainage area which are high lands and undrained lands. Highlands shall mean any land which is drained by gravity or other means sufficient to support residential, commercial and industrial construction or inhabitation and the natural drainage from which land flows into other portions of the drainage area. High lands shall not include lands already drained that do not flow into the drainage area. Undrained lands shall mean any land which is subject to overflow and not already drained sufficiently to support residential, commercial and industrial construction or inhabitation.

C. After receiving and approving the engineering report, the board of commissioners shall adopt a resolution giving notice of its intention to construct such project and shall describe the portion of the district, if less than the entire district, to be drained, benefited, and assessed which shall be referred to as the assessment area. Said resolution shall also give notice of the intention of the board to levy local or special assessments not exceeding a specified sum per acre or square foot on each assessable lot or parcel of real estate in the assessment area to pay all or part of the project cost with separate maximum assessment costs being specified for high lands and undrained lands. The resolution containing the notice of intention shall be published once a week for three consecutive weeks in a newspaper published within the district, or, if there be none, in some newspaper published in the parish wherein the district is located. The board of commissioners shall set forth therein the date, hour and place of a hearing at which it will proceed in open session to hear any and all objections to the proposed improvements and the manner of payment therefor; and after hearing and passing on such objections, proceed, if it so determines, to order such improvements constructed in the manner hereinafter provided.

D. The total of all such local or special assessments shall represent the total cost to be assessed against the real property in the assessment area and said local or special assessments shall be calculated or prorated equally against each acre or square foot of property in the assessment area except that the assessment per acre or per square foot in the high lands shall be in an amount equal to twenty percent of the assessment per acre or per square foot of undrained lands in the assessment area. In order to accomplish this procedure, the local or special assessment per acre or per square foot in the undrained lands portion shall be equal to an amount determined by dividing the total project cost by the sum of the acres or square footage in the undrained lands portion plus one-fifth of the acres or square footage of the high lands portion. The assessment provided for in this Section against the high lands in the assessment area shall not exceed the sum of one hundred dollars per acre per year or a proportionate maximum assessment per square foot per year.

E. The board shall not proceed with the levying of any local or special assessments or the construction of the proposed improvements if, at or prior to the public hearing, any written objections are filed to the proposed improvements and signed by the owner on any property included within the district, which ownership shall be determined by the conveyance records of the parish. The property of any landowner who objects shall be excluded from the proposed assessment area and the property of such landowner shall not be subject to the finance charges and drainage assessments provided for herein.

F. The provisions of this Section shall be in addition to and shall not repeal, modify, or limit the applicability of any of the other provisions of this Part which apply to parishes adjoining Lake Maurepas or Lake Pontchartrain.

Added by Acts 1979, No. 712, §1, eff. July 20, 1979.



RS 38:1674.13 - Parishes adjoining Lake Maurepas or Lake Pontchartrain; report of costs; assessments

§1674.13. Parishes adjoining Lake Maurepas or Lake Pontchartrain; report of costs; assessments

A. In any parish adjoining Lake Maurepas or Lake Pontchartrain, upon the award of the contract as provided in R.S. 38:1674.12 the treasurer of the board of commissioners shall prepare a report showing the total cost of the improvements, including a reasonable amount for engineering fees, legal fees, contingencies and all other expenses incidental to the cost, which report shall also show the amount chargeable to each assessable lot or parcel of real estate in the assessment area of the district in accordance with the provisions of the resolution of intention required by R.S. 38:1674.12.

B. Thereafter, there shall be introduced at a regular meeting or at a special meeting of the board an ordinance levying a local or special assessment on each assessable lot or parcel of real estate in the assessment area of the district in the amount chargeable to it. No action shall be taken on final adoption of such ordinance during the three weeks immediately after its introduction. Such ordinance shall be introduced substantially in the form in which it is finally passed, and shall remain on file with the secretary of the board for public inspection at least two weeks prior to the final adoption thereof. Notice of the time at which the board proposes to take final action thereon shall be published once in a newspaper published within the district; or, if there be none, in some newspaper published in the parish wherein the district is located, at least one week prior to the final adoption thereof.

C. Written notice of the introduction of such resolution shall be given to each owner of each assessable lot or parcel of real estate in the assessment area of the district, which notice shall contain a general description of the project or improvement, the amount of the assessment, and the terms of paying therefor. The notice shall be given by depositing the written notice in the United States mail, postage prepaid, and addressed to the owners of each assessable lot or parcel of real estate at the address as it appears on the last approved tax roll on the property to be assessed, and said notice shall be mailed at least ten days prior to the date on which the board proposes to take final action thereon. The certificate of the secretary of the board certifying that the requirements as to notice have been fulfilled shall establish a conclusive legal presumption that the notice requirements of this Section have been legally satisfied.

D. On the date designated for final adoption, the board shall then adopt the ordinance levying a local or special assessment on each assessable lot or parcel of real estate in the amount chargeable to it, and the total of all such special assessments shall represent the total cost of said improvements as set forth in the treasurer's report, less that part of the total cost, if any, to be provided from any other source; however, such assessments shall be levied only on the real estate which the board determines is to be improved or benefited by the construction of said improvements.

E. The amounts assessed in said ordinance shall be due and collectible immediately on its passage, and if not paid within thirty days from the date of the adoption of said ordinance, it shall be conclusively presumed that any property owner whose property is affected thereby exercises the right and option, which is hereby authorized, to pay the amount due in equal annual installments, bearing interest at a rate or rates not exceeding the maximum rate provided for conventional interest by law and extending over a period not to exceed twenty years, all within the discretion of the board, and as provided for in the ordinance levying such local or special assessments. The first installment shall become due on December 31st of the current year, and annually thereafter. The failure to pay any installment or the interest thereon when due shall ipso facto cause all other installments and interest thereon to become due and payable and the district shall, within thirty days from the date of such default, proceed against the property for the collection of the total amount due thereon, including interest, plus ten percent additional on the unpaid principal and interest as attorneys' fees.

F. A certified copy of the ordinance levying the local or special assessments shall be filed with the clerk of court in the parish in which the drainage district is situated. The ordinance shall be recorded in the mortgage records of the parish, and shall operate as a lien and privilege against the assessed property, and shall prime all other claims except ad valorem taxes. The payments made in cash shall be expended for no purpose other than for the payment of the cost of said improvements.

G. In order to operate and maintain any drainage facilities financed, in whole or in part, by the levy of local or special assessments as herein provided, the board of commissioners may impose annually an acreage tax in an amount not to exceed one hundred dollars on each acre of land in the district and assessment area except that the high lands shall pay an amount equal to twenty percent of such annual acreage tax as levied against each acre or square foot of the undrained lands in the assessment area. The tax shall be imposed in compliance with the provisions of Article XV, Section 1 of the Constitution of the State of Louisiana for the year 1921, as amended, which is continued as a statute1 by Article XIV, Section 16(A) 11 of the Louisiana Constitution of 1974, and shall be collected in the manner set forth in R.S. 38:1633.

H. The provisions of this Section shall apply only to contracts awarded under the provisions of R.S. 38:1674.12, and shall not apply to contracts awarded under any other provisions of this Part which apply to parishes adjoining Lake Maurepas or Lake Pontchartrain.

Added by Acts 1979, No. 712, §2, eff. July 20, 1979.

1R.S. 38:1619.



RS 38:1674.14 - Sunset Drainage District of St. Charles Parish; acreage tax

§1674.14. Sunset Drainage District of St. Charles Parish; acreage tax

The governing authority of the Sunset Drainage District of St. Charles Parish may annually levy an acreage tax in an amount not to exceed twenty dollars per acre on each acre of land in the district for the purpose of improving, operating, and maintaining any drainage facilities, including but not limited to pumps, drains, levees, and other drainage works. Said tax shall be levied and collected in the manner provided in R.S. 38:1619(C), (D), and (E).

Acts 1989, No. 720, §1, eff. July 8, 1989.



RS 38:1674.15 - St. Tammany Parish Drainage District No. 2; creation of assessment areas; maintenance tax assessment

§1674.15. St. Tammany Parish Drainage District No. 2; creation of assessment areas; maintenance tax assessment

A. St. Tammany Parish Drainage District No. 2 heretofore created under the provisions of this Part shall have and is hereby vested with full power and authority, acting through its governing authority, to accept and approve any and all drainage facilities constructed at the expense of landowners within the assessment area and the donation thereof. The district may create a special assessment area to consist of the area served by the drainage facilities donated to the district as follows:

(1) The governing body shall adopt a resolution giving notice of its intention to accept such donation and drainage project and shall describe the portion of the district, if less than the entire district, to be drained, benefited, and assessed which shall be referred to as the assessment area.

(2) The resolution shall also give notice of the intention of the governing body to levy a special assessment for the maintenance and operation of the drainage facilities.

(3) The resolution containing the notice of intention shall be published once a week for three consecutive weeks in a newspaper published within the district, or, if there be none, in a newspaper published in St. Tammany Parish.

(4) The governing body shall set forth therein the date, hour, and place of a hearing in which it will proceed in open session to hear any and all objections to the acceptance of the drainage improvements and the maintenance and operation expenses therefor; and after hearing and passing on such objections, proceed, if it is so determined, to accept such improvements.

B. In order to operate and maintain any drainage facilities constructed at the expense of one or more landowners within the assessment area and donated as provided in Subsection A of this Section, or constructed in accordance with R.S. 38:1674.12, the governing body of St. Tammany Parish Drainage District No. 2 may impose annually an acreage tax in an amount not to exceed four hundred dollars on each acre of land in the assessment area except those lands subject to servitudes for drainage purposes in favor of the drainage district and except as provided by Subsection C of this Section.

C. The board shall not proceed with the levying of the initial maintenance assessment if, at or prior to the public hearing, any written objection is filed to the proposed acceptance of the improvements and signed by the owner of any property included within the proposed assessment area, which ownership shall be determined by the conveyance records of the parish. The property of any landowner who objects shall be excluded from the proposed assessment area or the property of such landowner shall not be subject to the maintenance and operation assessment provided for in Subsection B of this Section. The board shall then proceed with the creation of the assessment area, the acceptance of the donation, and the levy of the maintenance and operation assessment.

D. The tax shall be levied by the board of commissioners and shall be assessed by the assessor for the parish of St. Tammany against each acre of land in the assessment area subject to the tax who shall prepare an assessment roll in triplicate and shall provide one copy to the clerk of court, one copy to the tax collector of the parish, and one copy to the board of commissioners. The tax shall be collected in the manner set forth in R.S. 38:1635.

E. The powers, rights, and authority granted in this Section shall be in addition to any powers now or hereafter conferred on drainage districts by the provisions of this Part and shall not be limited or restricted by any other provisions of said Part.

Acts 1990, No. 651, §1, eff. July 19, 1990.



RS 38:1674.16 - St. Tammany Parish Drainage District No. 4

§1674.16. St. Tammany Parish Drainage District No. 4

A.(1) The governing authority of Drainage District No. 4 of St. Tammany Parish is authorized to call a special election on or before December 31, 1996, for approval, by a majority of the electors residing within Drainage District No. 4 as defined in St. Tammany Police Jury Ordinance No. 812 on the eighteenth day of May, 1979, revised by St. Tammany Police Jury Ordinance No. 1144 on the twenty-fourth day of April, 1980, under Part I of Chapter 6 of Title 38 of the Louisiana Revised Statutes of 1950, of a proposition, which the district governing authority may place on the ballot, to levy a maintenance and operation tax on each landowner of record within the district, in an amount not to exceed ninety-six dollars for each ten thousand square feet of each lot and parcel owned, such that the minimum tax on each lot or parcel is equal to that amount which would be levied on the first ten thousand square feet, for:

(a) The maintenance of the levee system, pumping station, pumps, holding ponds, construction of pumping stations and acquisition of land therefor, and other matters related thereto; and

(b) The operation of the district including cost of the pumping station operation staff, salaries of office staff, utilities and fuels, purchase of equipment necessary for the maintenance or operation of the district, contract services, insurance, and personnel, and other matters related thereto or called for by law.

(2) Subject to approval of a majority of the electors of the district voting on the proposition therefor, there may be exemptions from the maintenance and operation tax provided for in this Subsection for:

(a) Property of any owner of property in the district who is over sixty-five years of age and who resides within the district, such exemption not to exceed twenty-four dollars on the first ten thousand square feet of property per lot or parcel; provided that the owner applies for the exemption annually as provided by the board of commissioners.

(b) Property of the Kingspoint Homeowners' Association Recreation Area, not to exceed twenty-four dollars per acre, so long as the recreation area remains for the private use of the Kingspoint Subdivision homeowners, and provided that the exemption is applied for annually by a person duly authorized to make such application by the Kingspoint Homeowners' Association board who shall make application as provided by the board of commissioners.

(c) Property of nonprofit organizations, such exemption not to exceed ten percent of the actual total amount of the tax due, shall be given to any nonprofit organization domiciled within the district; provided that the exemption is applied for annually by a person duly authorized to make such application by the nonprofit organization who shall make application as provided by the board of commissioners. Upon submission of said application the applicant shall provide to the board of commissioners proof of nonprofit IRS 501(c)(3) status.

(3) Publicly owned property shall be exempt from the tax.

B. The maintenance and operation tax and exemptions shall be imposed by resolution at a special meeting of the board of commissioners of Drainage District No. 4, after the election on the propositions, if approved by a majority of the qualified electors within the district voting at the election. A certified copy of the resolution shall be furnished to the sheriff and ex officio tax collector of St. Tammany Parish. The tax shall be collected by the sheriff at the same time as the parish ad valorem taxes and shall enjoy the same recourse as parish ad valorem taxes for nonpayment and shall prime all other liens except parish ad valorem taxes.

C. The maintenance and operation tax shall become effective for the calendar year in which the maintenance and operation tax is passed. The maintenance and operation tax shall be imposed for a five-year term and may be renewed for five-year terms at the end of each term by calling for a special election on or before the last day of December in the last year of each term for approval of the electors residing within Drainage District No. 4 as defined in St. Tammany Police Jury Ordinance No. 812 on the eighteenth day of May, 1979, revised by St. Tammany Police Jury Ordinance No. 1144 on the twenty-fourth day of April, 1980, or any other ordinance of the St. Tammany Police Jury incorporating new areas into the boundary of the district, according to Part I of Chapter 6 of Title 38 or other relevant part of the Louisiana Revised Statutes of 1950, and placing on the ballot a proposition for renewal defining the rate and purpose of the tax revenue. The tax shall be so renewed if approved by a majority of the electors voting at such election.

D.(1) The governing authority of Drainage District No. 4 of St. Tammany Parish, with the approval of the police jury of St. Tammany Parish and the approval of the electors of the district as provided in this Subsection, shall be granted the authority to maintain the flow of water through catch basins, subsurface drains, and canals leading to the holding ponds of the district, and to remove from and prevent trash and other material which would obstruct the flow of water from entering such drainage facilities. This authority shall not include the responsibility or authority to repair or replace any structure or structural element which facilitates or enables drainage.

(2) In order to carry out the functions of the district pursuant to this Subsection, the district governing authority may impose an additional maintenance and operation tax, subject to approval of the electors of the district as provided in this Subsection, on each landowner of record within the district, not to exceed fifty-three dollars annually for each ten thousand square feet of each lot and parcel owned. Property of nonprofit organizations and publicly owned property shall be exempt from such tax.

(3) The authority of the district to maintain water flow as provided in this Subsection and to levy an additional tax as provided in this Subsection shall be subject to the approval of a majority of the electors of the district voting on a proposition or propositions at an election held for the purpose.

E. The drainage district shall be governed by a board of commissioners. The police jury of St. Tammany Parish shall appoint five commissioners who reside and own property within the district. No two commissioners shall have interest in the same lot and/or parcel and no two commissioners shall have any family, financial, or business relationship. No more than one of the five commissioners may be appointed from any property included in the district pursuant to Subsection F of this Section.

F. This Section shall define the method by which continuous lands next to the district may be included into a subsurface and canal drainage maintenance program with the ability for the district to assume the responsibility from the parish of St. Tammany for the maintenance of the subsurface drainage and canals leading to the W-14 canal, such that a petition in favor of being included, signed by seventy-five percent of the qualified electors of the proposed area to be included in the subsurface and canal drainage maintenance program is presented to both Drainage District No. 4 board of commissioners and St. Tammany Parish police jurors. If both the Drainage District No. 4 board of commissioners and the St. Tammany Parish police jury vote in favor of the area being included, a study by the St. Tammany Engineering Department shall be made as to the costs and feasibility. If the study indicates that including the area in the subsurface and canal drainage maintenance program is feasible, the drainage district governing authority may call an election at which the question of including the area in the program and levying an operation and maintenance tax for such purpose shall be placed on the ballot. The term of the tax shall be a minimum of five years and such additional period as shall be necessary to provide that the tax levy shall terminate at the same time as the tax levy authorized pursuant to Subsection A. If a majority of the electors of the area to be included in the program voting on the proposition vote in favor thereof, the area shall be included and the tax shall be levied.

G. Notwithstanding any provision of law to the contrary, any election authorized in this Section may be held on any Saturday prior to December 31, 1996, as provided by the governing authority of the district, or on any date authorized by the election laws of the state. If the electors of the district authorize the tax provided in Subsection A, any fee or tax currently imposed by the district for operation and maintenance may be discontinued by the district governing authority for such period as such tax authorized by Subsection A is imposed, provided that no obligation of the district is impaired. The discontinuance of any such fee or tax as provided herein shall not affect the obligation to pay any such fee or tax previously imposed which became due prior to discontinuation which has not been paid.

Acts 1991, No. 398, §1, eff. July 10, 1991; Acts 1993, No. 794, §1; Acts 1995, No. 1162, §1, eff. June 29, 1995; Acts 2004, No. 559, §1, eff. June 25, 2004.



RS 38:1675 - Application of Part

§1675. Application of Part

The provisions of this Part shall apply only to drainage districts organized under Article XV of the Constitution of Louisiana of 1921, or reorganized under the provisions of this Part, for the purpose of draining and reclaiming the undrained marsh, swamp and overflowed lands in the State of Louisiana that must be leveed and pumped in order to be drained and reclaimed, and nothing in this Part shall apply in any way to gravity drainage districts as provided for in Article XIV of the constitution. This Part shall be considered the general law on the subject of drainage or reclamation districts under which all drainage or reclamation districts created in the future must organize.



RS 38:1676 - Tax sale properties; confirmation of title

§1676. Tax sale properties; confirmation of title

A. Where drainage districts organized under Article 15 of the constitution of 1921, and R.S. 38:1601 through 38:1675, have acquired property located in said districts at tax sales made by the sheriffs and ex-officio tax collectors of the parishes wherein such sales were made, and the three year period in which the property may be redeemed shall have expired, that all right, title, and interest in and to said property be and the same is hereby ratified and confirmed unto said districts, and the said districts shall have the right to sell at public or private sale, said lands in whole or in such parts as may be deemed proper and advisable by said districts, and under such terms and conditions as may be deemed advisable by said districts.

B. Where judgments have been obtained against any such districts by the holders of outstanding bonds for the amount of any outstanding bonded indebtedness and pursuant to such judgments execution has been levied against said districts, and the properties of the district have been purchased at execution sale, including properties acquired at tax sales, and the three year redemption period has expired, any such sales, and the titles thereby acquired are hereby fully ratified and confirmed so as to invest in any such purchaser full and unencumbered fee title.

Added by Acts 1962, No. 332, §§1, 2.



RS 38:1677 - Police juries as governing authority

§1677. Police juries as governing authority

A. Where the police jury creating a drainage district determines that the board of commissioners of any such district has failed to hold meetings during a period of five years, the said police jury may adopt an ordinance in which it shall enter a finding of fact that no such meetings have been held by the board of commissioners of said drainage district during the five years preceding the adoption of said ordinance, such determination to be final and conclusive, and shall declare the offices of the board of commissioners to be vacated.

The police jury shall, thereupon, become the governing authority of said district, and shall succeed to all of the powers and duties of the board of commissioners of said district, expressly invested with the powers, rights, privileges and immunities of the antecedent board of commissioners, as defined under Article 15 of the constitution of 1921, and R.S. 38:1601 through 38:1675, as amended, and under the constitution and laws of the state of Louisiana. No right of action shall exist nor remedy be allowed or exercised against the police jury as the governing authority under any existing committal, contract or contracts consummated in the name of and on behalf of said district unless any such committal, contract or contracts were entered into by the district in pursuance to the provisions of Article 15 of the constitution of 1921, and R.S. 38:1601 through 38:1675, and acts amendatory thereof and under the constitution and laws of the state of Louisiana.

B. Where police juries have acted as the governing authorities of such drainage districts prior to August 1, 1962, each and every such act on the part of the police jury is hereby declared to have been done and performed and executed in accordance with law, and the acts of said police jury are hereby validated and declared legal and binding upon the district and the landowners thereof.

Added by Acts 1962, No. 331, §§1, 2.



RS 38:1678 - Authorization to incur debt; issue bonds and levy taxes

§1678. Authorization to incur debt; issue bonds and levy taxes

A.(1) After having been authorized to do so at an election held in accordance with the provisions of law, drainage districts created under the provisions of R.S. 38:1601 through R.S. 38:1675 may incur debt and issue bonds for the purpose of constructing drainage works and acquiring the necessary lands, equipment, and machinery therefor.

(2) Such bonds shall constitute general obligations of such drainage districts and shall be secured by and be payable from ad valorem taxation and may be issued to an amount not exceeding in the aggregate ten percent of the assessed valuation of the property of such drainage districts, including both homestead exempt property, which shall be included on the assessment roll for the purpose of calculating debt limitation and nonexempt property, as ascertained by the last assessment for parish, municipal, or local purposes prior to delivery of the bonds representing such indebtedness, regardless of the date of the election at which said bonds were approved, all in the manner and form provided by Article VI, Section 33 of the 1974 Louisiana Constitution and R.S. 39:551 through R.S. 39:578.

(3) In addition, such drainage districts may levy special taxes for the maintenance and operating expenses of said drainage districts in the manner provided by the constitution and laws of this state.

B. The powers, rights, and authority granted by Subsection A of this Section shall be an addition to any powers now or hereafter conferred on drainage districts by R.S. 38:1601-38:1675 or any other law.

C. Anything to the contrary notwithstanding an ad valorem tax shall not be levied against lands and improvements already drained when the proceeds of such tax will be used for the purpose of draining and reclaiming privately owned swamp and overflow lands. In the event lands already drained are included within a district formed for the drainage and reclamation of privately owned swamp and overflow lands such lands shall be taxed as otherwise authorized in this part only in the proportion, if any, as such lands and improvements shall be directly benefited by the reclamation. Nothing in this section shall affect the authority to levy an ad valorem tax against undrained or partially drained swamp and overflow lands including populated areas which are subject to periodic overflow and are otherwise subject to drainage and reclamation under the provisions of this Part. The provisions of Subsections B and C hereof shall not apply to such districts which have heretofore issued bonds or have authorized issuance of bonds or in which taxes have heretofore been imposed or the imposition thereof authorized, nor shall said provisions apply to drainage districts resulting from the division, under applicable provisions of law, of any existing drainage district lying within two or more parishes.

Acts 1962, No. 312, §§1, 2. Amended by Acts 1968, No. 572, §§1, 2; Acts 1975, No. 520, §3. Acts 1984, No. 939, §1.



RS 38:1679 - Dividing districts lying in two or more parishes

§1679. Dividing districts lying in two or more parishes

Drainage districts, the territorial limits of which lie within the boundaries of two or more parishes, may be divided into separate districts in each parish by ordinances adopted by the governing authorities of the parishes concerned, and such separate districts shall constitute drainage districts within the meaning of Article XV of the Constitution of the State of Louisiana for the year 1921, as amended. Prior to the division of districts as above provided, all bonded and other indebtedness of the original district shall be paid in full or sufficient moneys to liquidate such indebtedness shall be deposited in trust in an incorporated bank within the State of Louisiana to be used solely for such purpose. Also, prior to the division of such districts, the governing authorities of the parishes concerned shall enter into an appropriate agreement setting forth the manner in which the property and assets of the original district shall be allocated between the separate districts, which agreement shall become effective upon the filing of same in the conveyance records of the parish or parishes concerned. In the event the governing authorities of the parishes concerned can not reach agreement as to the allocation of the properties and assets of the original district, then the matter of the allocation thereof shall be submitted to arbitration in the manner provided by Article 3099 et seq. of the Civil Code of Louisiana.

Upon dividing a drainage district into separate districts as above provided, all properties and assets of the original district, including but not limited to drainage facilities, servitudes, lands and properties of the original drainage district, whether acquired by purchase, expropriation or otherwise, shall be transferred to and become the property of the separate districts in accordance with the terms of said agreement. The executive officers of the original district shall be required to execute all documents necessary to accomplish the transfer of title of all the properties and assets of the original district to the separate districts so created. Thereafter, the governing authorities of the separate districts shall maintain and operate the drainage facilities contained within the separate districts and shall be charged with the responsibility of continuing a plan of leveeing, draining and reclaiming the lands contained within the separate districts, and in so doing, shall use the property and assets acquired from the original district for such purposes or for any other purpose for which the original district could have used such property and assets had it not been divided.

The governing authority of each separate drainage district created as hereinabove provided shall be a board of commissioners appointed by the governing authority of the parish concerned in accordance with the provisions of Part I, Chapter 6, Title 38 of the Louisiana Revised Statutes of 1950, as amended, except where a special charter provides that the governing authority of a parish shall be the governing authority of all drainage districts located therein, the governing authority of the parish concerned shall be the governing authority of the separate drainage district.

Added by Acts 1968, No. 89, §1.



RS 38:1680 - St. Mary Parish; powers of districts; bonds; taxes

§1680. St. Mary Parish; powers of districts; bonds; taxes

A. All drainage districts within the parish of St. Mary heretofore or hereafter created under the provisions of this Part shall have and are hereby vested with full power and authority, acting through their governing authorities, to:

(1) Drain and reclaim lands in said drainage districts by the construction, maintenance and operation of gravity and forced drainage facilities, including canals, ditches, pumps, levees and other related works.

(2) Incur debt and issue bonds for the purpose of constructing drainage works and acquiring the necessary lands, equipment and machinery therefor. Said bonds shall be secured by and payable from ad valorem taxation and may be issued to an amount not exceeding ten percent of the assessed valuation of the taxable property of such districts in the manner provided for the issuance of bonds by other political subdivisions under Subpart A, Part III, Chapter 4, Title 39 of the Louisiana Revised Statutes of 1950 and other constitutional and statutory authority supplemental thereto. Such bonds shall be issued only after being approved at an election ordered by the board of commissioners of the drainage district and held in accordance with the provisions of Part II, Chapter 4, Title 39 of the Louisiana Revised Statutes of 1950.

(3)(a) Levy special taxes on all the property within such drainage districts for the purpose of maintaining, operating, constructing, and improving the drainage works in such drainage districts in the manner provided by the constitution and laws of this state after having been authorized to do so at a special election held in accordance with the provisions of the constitution and laws of this state.

(b) Levy and impose a charge for the purpose of maintaining, operating, constructing, and improving drainage works within such districts, such charge to be imposed on a per acre basis, provided that prior to levying such charge, the governing authority shall give notice of intention by publication of a notice once a week for three consecutive weeks in its official journal, and shall thereafter hold a public hearing on the question of whether the governing authority should levy an acreage charge for the duration and in the amount set forth in the notice of intention. In the event a petition is received in opposition to the levy bearing the signatures of fifty or more adult residents of the district, such levy shall not be authorized without the consent of a majority of the electorate voting at an election held in such district in accordance with the election laws of this state. Any such charge authorized shall be levied by the governing authority of the district against each acre of land within the boundaries of the district, and the assessor of St. Mary Parish shall assess each parcel of property within the district and shall prepare an assessment roll in triplicate and shall provide a copy to the clerk of court and a copy to the tax collector of the parish and one copy to the governing authority of the district. The acreage of each parcel may be determined by land surveying or may be determined by controlled serial photography and computer digitalization, performed in accordance with the United States National Map Accuracy Standards for photography at a scale of one inch to one hundred feet. The charge shall be due and payable annually at the same time as property taxes and the charge shall be collected in the same manner as taxes are collected by tax collectors as set forth in R.S. 38:1635.

(c) As provided in R.S. 38:1635, all laws now in force or that may hereafter be enacted, providing for, regulating, and governing the collection of state and parish taxes and the creation of tax liens, penalties, methods, and procedures for sales for delinquent taxes shall also apply to regulate and govern the collection of the charges authorized to be imposed or levied under the provisions of this Part and the charges shall be collected through the sheriff and ex officio tax collector for the parish or parishes in which may be situated the lands of the district at the same time and in the same manner that he collects the state and parish taxes, and the revenues from the charges shall be by him turned over to the secretary-treasurer of the drainage district.

(4) Expropriate property for the purpose of acquiring sites for pumping stations and land for any other necessary public purposes of the drainage districts; provided, however, the drainage districts shall not have the right to expropriate minerals or mineral rights.

(5) Acquire machinery and maintain pumping plants or any machinery whatever that may be found necessary for the purpose of draining or reclaiming any of the lands embraced within the drainage districts.

(6) Cut and open any drains and canals and open, deepen and enlarge natural drains within or without the drainage districts and perform all work in connection therewith which may be deemed necessary to provide drainage for lands in the drainage districts, and perform all other acts necessary to drain the land in the drainage districts and maintain the drainage when established.

(7) To cooperate with and enter into cooperative agreements and arrangements with agencies of the United States of America, the State of Louisiana and its various departments and political subdivisions, on a matching fund or any other basis in any drainage and reclamation projects. Purchase servitudes and rights-of-way for their own uses or for the use of any state or federal agency with which they may cooperate in connection with some work of improvement.

(8) Accept gifts and grants of money, property or services.

(9) Extend canals or ditches or both canals and ditches beyond the limits of the drainage districts but within the boundaries of St. Mary Parish for the purpose of securing a proper outlet for the waters of the drainage districts.

B. The authority herein granted may be exercised and the works of improvement herein authorized may be constructed within or without the limits of the districts so long as they inure to the direct benefit of the districts and the inhabitants thereof.

C. The powers, rights and authority granted by this section shall be in addition to any powers now or hereafter conferred on drainage districts by the provisions of this part and shall not be limited or restricted by any other provisions of said part, and in particular the provisions of R.S. 38:1678.

Added by Acts 1974, No. 580, §1; Acts 1992, No. 126, §1, eff. June 5, 1992; Acts 1992, No. 511, §1, eff. June 22, 1992.



RS 38:1680.1 - St. Mary Parish; powers of parish, drainage districts, and any incorporated municipality in the parish to levy taxes and charges for drainage facilities

§1680.1. St. Mary Parish; powers of parish, drainage districts, and any incorporated municipality in the parish to levy taxes and charges for drainage facilities

A. The parish of St. Mary, any drainage district in the parish, and any incorporated municipality in the parish are authorized to levy special taxes on all the property within their boundaries for the purpose of constructing, acquiring, maintaining, operating, or improving drains and drainage facilities within such boundaries in the manner provided by the constitution and laws of this state after having been authorized to do so at a special election held in accordance with the provisions of the constitution and laws of this state.

B.(1) The parish of St. Mary, any drainage district in the parish, and any incorporated municipality in the parish are authorized to levy and impose a charge for the purpose of constructing, acquiring, maintaining, operating, or improving drains and drainage facilities within their corporate boundaries, such charge to be imposed on a per acre basis, provided that such charge shall be imposed by resolution or ordinance of the governing authority of the particular public entity only after the question of the imposition of the charge and the purpose, rate, and duration of the charge has been approved by a majority of the voters voting at an election held within the corporate boundaries of the entity in accordance with the constitution and laws of this state. Any such charge authorized shall be levied by the governing authority of the entity against each acre of land, or portion of an acre on a pro rata basis, within the boundaries of the entity, and the assessor of St. Mary Parish shall assess each parcel of property within the entity and shall prepare an assessment roll in triplicate and shall provide a copy to the clerk of court and a copy to the tax collector of the parish, or the tax collector of the municipality in the case of a tax by a municipality, and one copy to the governing authority of the entity. The acreage of each parcel or pro rata portion of an acre may be determined by land surveying or may be determined by controlled aerial photography and computer digitalization, performed in accordance with the United States National Map Accuracy Standards of photography at a scale of 1"-100 feet. The charge shall be due and payable annually at the same time as property taxes and the charge shall be collected in the same manner as ad valorem taxes are collected by tax collectors of the respective entities.

(2) The purpose, rate, and duration of the charge shall be set forth in the proposition submitted at the election to authorize its imposition. Such charge shall not in any event exceed twenty-five dollars per acre for residential property, two dollars per acre for agricultural property, one dollar per acre for marsh and timberlands, fifteen dollars per acre for commercial and industrial property, and shall be based upon the following classifications:

(a) Bona fide agricultural lands.

(b) Improvements for residential purposes.

(c) Marsh and timberlands.

(d) Commercial and industrial properties.

(3) All laws now in force or that may hereafter be enacted, providing for, regulating, and governing the procedure for the collection of state and local ad valorem taxes and the creation of tax liens, penalties, methods, and procedures for sales for delinquent taxes shall also apply to regulate and govern the collection of the charges authorized to be imposed or levied under the provisions of this Section, and the charges shall be collected through the tax collector of the respective entity at the same time and in the same manner that he collects other ad valorem taxes, and the revenues from the charges shall be by him turned over to the treasurer of the entity.

Acts 1993, No. 1015, §1, eff. June 25, 1993.



RS 38:1680.2 - Town of Berwick; authority to levy taxes, fees, and charges for drainage facilities, systems, and networks

§1680.2. Town of Berwick; authority to levy taxes, fees, and charges for drainage facilities, systems, and networks

A. The town of Berwick is authorized to levy special taxes, fees, or charges on all immovable property within its boundaries for the purpose of constructing, acquiring, maintaining, operating, or improving drains, drainage facilities, drainage systems, or drainage networks within its boundaries in the manner provided by the constitution and laws of this state after having been authorized to do so at a special election held in accordance with the provisions of the constitution and laws of this state.

B.(1) The town of Berwick is authorized to levy and collect a charge for the purpose of constructing, acquiring, maintaining, operating, or improving drains, drainage facilities, drainage systems, or drainage networks within its corporate boundaries, such charge to be imposed on a per acre basis. Such a charge shall be imposed by resolution or ordinance of the governing authority of the town of Berwick only after the question of the imposition of the charge and the purpose, rate, and duration of the charge has been approved by a majority of the voters voting on the question at an election held within the corporate boundaries of the town in accordance with the constitution and laws of this state. Any such charge authorized shall be levied by the governing authority of the town of Berwick against each acre of land, or portion of an acre on a pro rata basis, within the boundaries of the town, and the assessor of St. Mary Parish shall assess each parcel of property within the town of Berwick and shall prepare an assessment roll in triplicate and shall provide copies to the clerk of court, the tax collector of the town of Berwick, and the governing authority of the town of Berwick. The acreage of each parcel or pro rata portion of an acre may be determined by land surveying or may be determined by controlled aerial photography and computer digitalization, performed in accordance with the United States National Map Accuracy Standards of photography at a scale of 1"-100 feet. The charge shall be due and payable annually at the same time as property taxes and the charge shall be collected in the same manner as ad valorem taxes are collected by the tax collector of the town of Berwick.

(2) The purpose, rate, and duration of the charge shall be set forth in the proposition submitted at the election to authorize its imposition. Such charge shall not in any event exceed twenty-five dollars per acre for any property located within the boundaries of the municipality, as now incorporated or which may be annexed in the future.

(3) All laws now in force or that may hereafter be enacted, providing for, regulating, and governing the procedure for the collection of state and local ad valorem taxes and the creation of tax liens, penalties, methods, and procedures for sales for delinquent taxes shall also apply to regulate and govern the collection of the charge authorized to be imposed or levied under the provisions of this Section, and the charge shall be collected through the tax collector of the town of Berwick at the same time and in the same manner as other ad valorem taxes are collected, and the revenues from the charges shall be turned over to the treasurer of the town of Berwick.

Acts 1994, No. 31, §1.



RS 38:1681 - Assumption Parish; powers of districts; bonds; taxes

§1681. Assumption Parish; powers of districts; bonds; taxes

A. All drainage districts within the parish of Assumption heretofore or hereafter created under the provisions of this Part shall have and are hereby vested with full power and authority, acting through their governing authorities, to:

(1) Drain and reclaim lands in said drainage districts by the construction, maintenance, and operation of gravity and forced drainage facilities, including canals, ditches, pumps, levees and other related works.

(2) Incur debt and issue general obligation bonds for the purpose of constructing drainage works and acquiring the necessary lands, equipment and machinery therefor. Said bonds shall be secured by and payable from ad valorem taxation and may be issued to an amount not exceeding ten percent of the assessed valuation of the property of such districts in the manner provided for the issuance of bonds by other political subdivisions under Subpart A, Part III, Chapter 4, Title 39 of the Louisiana Revised Statutes of 1950 and other constitutional and statutory authority supplemental thereto. Such bonds shall be issued only after being approved at an election ordered by the board of commissioners of the drainage district and held in accordance with the provisions of law.

(3) Levy special taxes on all the property within such drainage districts for the purpose of maintaining, operating, constructing and/or improving the drainage works in such drainage districts after having been authorized to do so at a special election held in accordance with the provisions of law.

(4) Expropriate property for the purpose of acquiring sites for pumping stations and land for any other necessary public purposes of the drainage districts; provided, however, the drainage districts shall not have the right to expropriate minerals or mineral rights.

(5) Acquire machinery and maintain pumping plants or any machinery whatever that may be found necessary for the purpose of draining or reclaiming any of the lands embraced within the drainage districts.

(6) Cut and open any drains and canals and open, deepen, and enlarge natural drains within or without the drainage districts and perform all work in connection therewith which may be deemed necessary to provide drainage for lands in the drainage districts, and perform all other acts necessary to drain the land in the drainage districts and maintain the drainage when established.

(7) To cooperate with and enter into cooperative agreements and arrangements with agencies of the United States of America, the state of Louisiana and its various departments and political subdivisions, on a matching fund or any other basis in any drainage and reclamation projects. Purchase servitudes and rights-of-way for their own uses or for the use of any state or federal agency with which they may cooperate in connection with some work of improvement.

(8) Accept gifts and grants of money, property, or services.

(9) Extend canals or ditches or both canals and ditches beyond the limits of the drainage districts but within the boundaries of Assumption Parish for the purpose of securing a proper outlet for the waters of the drainage districts.

B. The authority herein granted may be exercised and the works of improvement herein authorized may be constructed within or without the limits of the districts.

C. The powers, rights, and authority granted in this Section shall be in addition to any powers now or hereafter conferred on drainage districts by the provisions of this Part and shall not be limited or restricted by any other provisions of said Part, and in particular the provisions of R.S. 38:1678.

Acts 1985, No. 499, §1, eff. July 12, 1985.



RS 38:1701 - Creation of districts authorized

PART II. DISTRICTS EMBRACING UNDRAINED OR

PARTIALLY DRAINED LANDS IN EXISTING DISTRICTS

§1701. Creation of districts authorized

For the purpose of draining and reclaiming the undrained or partially drained marsh, swamp, and overflowed lands in Louisiana that must be leveed and pumped in order to be drained and reclaimed, the police juries of the several parishes of the state are hereby empowered and required under the conditions hereinafter specified to create drainage districts.



RS 38:1702 - Creation upon petition of landowners

§1702. Creation upon petition of landowners

Whenever the owners of a majority of contiguous undrained or partially drained lands in any drainage district heretofore organized or in process of organization under any previous or existing law of the state, or the owners of a majority of the lands in contiguous portions of two or more drainage districts, or the owners of a majority of lands in contiguous portions of one or more drainage districts and contiguous lands not in any drainage district, for the purpose of draining and reclaiming the undrained or partially drained marsh, swamp, and overflowed lands in Louisiana that must be leveed and pumped in order to be drained and reclaimed, shall petition the police jury of the parish in which the lands are situated, or in which the majority of the lands are situated, if in more than one parish, to create the lands into a drainage district, the policy jury shall create and form the drainage district. The petition shall be signed by the owners of a majority of the acreage to be included in the district, and shall be accompanied by a certificate of the clerk of court and ex-officio recorder of the parish or parishes in which the land is situated certifying to the ownership of the land to be included in the drainage district together with the acreage of each owner, as appears from the records of his office. If the ownership of any land is unknown, this fact shall also be made to appear by the certificate. The clerks of court and recorders of the parishes shall furnish the certificates.



RS 38:1703 - Approval of formation by Department of Public Works

§1703. Approval of formation by Department of Public Works

No drainage district shall be created under this Part until the Department of Public Works has approved the formation of the district with respect to the body of land to be included therein, and has furnished the police jury a map approved by the Department of Public Works showing the lands which it is proper to include in the drainage district. If in the opinion of the Department of Public Works it is necessary to include in the district any high lands for the purpose of reclaiming the body of unreclaimed lands, the inclusion shall not invalidate the creation of the district or any proceeding taken in connection therewith, but the high lands shall be taxed only in the proportion, if any, as they shall be benefited by the reclamation and drainage works constructed in the district. The Department of Public Works when requested to do so by any police jury, by any drainage board affected, or by a majority of the land owners in the proposed district shall examine into and report its opinion or findings, and furnish all maps required to be given, made or furnished by it under the provisions of this Part.



RS 38:1704 - Organization of districts

§1704. Organization of districts

The same forms and procedure, except as herein otherwise provided, shall be observed as to the creation and organization of drainage districts under this Part as are provided under R.S. 38:1601 through 38:1675. The drainage districts, created under the provisions of this Part, shall then be subject in all respects, except as herein otherwise provided, to the provisions of R.S. 38:1601 through 38:1675 except that the board of commissioners of the drainage district will not be required to follow the steps or requirements of these Sections which are inconsistent with or rendered unnecessary by the work that has already been done prior to organization. The creation of the drainage district shall not have the effect of in any way invalidating any indebtedness, liability or contract of any nature incurred under any former organization, but all indebtedness, liability, or contract shall attach to and become the debt or liability of the new organization or of the lands originally liable, until the debt or liability is fully paid and discharged. All debts owing to, and all property or contract rights, privileges, and immunities held or enjoyed under any former organization shall be held and enjoyed by the new district or the respective sub-districts thereof when the district shall organize under the provisions of this Part. No right of action shall exist nor remedy be allowed against any of the lands in any drainage district organized under the provisions of this Part by virtue of any contract or contracts made by or on behalf of any lands prior to its organization as herein provided for, which did not exist or was not allowed by statute against the lands prior to the time of organization as herein provided.



RS 38:1705 - Rights of district in which land formerly included

§1705. Rights of district in which land formerly included

Where any lands included in a drainage district created under the provisions of this Part were liable together with other lands under prior organization for any indebtedness or contract, bonded or otherwise, and for the liquidation of which taxes were assessable and collectible, then and in that event, the governing authority of the drainage district or districts within which the lands were formerly included shall continue to levy and collect any and all taxes and charges for which the lands were liable under prior organization to the same extent, but no further, as if the lands had not been separately organized. The district or districts within which the lands were formerly included shall have no other rights, control, or authority over the lands than herein set forth. Where the lands were alone liable for any indebtedness or contract, bonded or otherwise, then and in that event, the governing authority of the drainage district or districts within which the lands were formerly included shall have no rights, control, or authority whatever over the lands after they shall have been separately organized.



RS 38:1706 - Interference with natural drainage

§1706. Interference with natural drainage

No drainage district created under this Part shall in its levee construction interfere with the natural drainage of any contiguous territory without making provisions at its expense to furnish equivalent drainage to the contiguous territory.



RS 38:1707 - Exemption from laws forbidding inclusion in more than one district

§1707. Exemption from laws forbidding inclusion in more than one district

No drainage district created or organized under the provisions of this Part shall be subject to the provisions of any law of this state forbidding land to be included within more than one drainage district and all drainage districts created under this Part are expressly exempted from these provisions.



RS 38:1751 - GRAVITY DRAINAGE DISTRICTS

CHAPTER 7. GRAVITY DRAINAGE DISTRICTS

PART I. GENERAL PROVISIONS

§1751. Creation of district by parish; designation

A. The various parishes of the state, the parish of Orleans excepted, may create on their own initiative, from lands which drain by gravity, gravity drainage districts. These districts shall be known as "Gravity Drainage Districts" with the number which the police jury may designate.

B. As used in this Chapter, unless the context clearly indicates otherwise, the term "police jury" means the governing authority of the various parishes.



RS 38:1752 - Territory included; change of boundaries

§1752. Territory included; change of boundaries

No gravity drainage district shall be created comprising the whole territory of a parish, nor shall it contain, within its limits, less than five landowners. The police jury, with the concurrence of the drainage commission may at any time prior to the incurring of debt, issuing of bonds, or levying tax, change the boundaries of the drainage district, so as to enlarge or diminish the limits, or to repeal entirely the ordinance creating the drainage district.



RS 38:1753 - Authority to create sub-districts

§1753. Authority to create sub-districts

In all cases where gravity drainage districts have been, or will be, organized by the action of a police jury, or the joint action of two or more police juries, the police jury may create gravity sub-drainage districts therein in the manner and on the conditions provided in this Part.



RS 38:1754 - Creation of district upon petition of land owners; resolution

§1754. Creation of district upon petition of land owners; resolution

The police jury shall create a gravity drainage district when petitioned by a majority in number of acres or a majority of the resident land owners in the area thus to be formed into a gravity drainage district where the area contains forty or less land owners and where the area contains more than forty land owners, then the gravity drainage district shall be created upon petition of twenty-five of the land owners of the district. This resolution creating the gravity drainage districts or the sub-drainage districts shall fix the boundaries thereof, and shall give to the district or sub-district a numerical designation, as follows:

Gravity Drainage District No. __ of the Parish of ______ or Gravity Sub-Drainage District No. __ of Gravity Drainage District No. __ of the Parish of ______.



RS 38:1755 - Districts subdivisions of state

§1755. Districts subdivisions of state

Gravity drainage districts and gravity sub-drainage districts so created shall be sub-divisions of the state within the meaning of the Constitution and statutes of Louisiana relating to incurring debt and issuing bonds therefor.



RS 38:1756 - Publication of ordinance

§1756. Publication of ordinance

Whenever gravity drainage districts or gravity sub-drainage districts are created or reorganized under the provisions of this Part, or lands have been added to a gravity drainage district or gravity sub-drainage district, as provided in R.S. 38:1799, a copy of the ordinance or ordinances of the police jury or police juries, duly certified to by the secretary, shall be published for thirty days in a newspaper published in the parish, or parishes in which the lands embraced in the gravity drainage or sub-drainage district lie, or if there is no newspaper published therein, the publication shall be made in a newspaper published in an adjoining parish and by posting in three public places in the district or sub-district, four publications in the newspaper once a week constituting publication for thirty days.



RS 38:1757 - Contests and objections

§1757. Contests and objections

Within thirty days from the date of the first publication any owner of property within the limits of the gravity drainage district or sub-drainage district may appeal to the courts for the purpose of contesting the action of the police jury or police juries, or urging any objection to the inclusion of his lands in the gravity drainage district or gravity sub-drainage district. After this time the action of the police jury or police juries shall be absolutely incontestable for any cause whatsoever, and it shall be conclusively presumed that the gravity drainage or sub-drainage district is regularly and legally created and that each and every acre of land in the gravity drainage or sub-drainage district is the character of land that should be included therein. No court shall be vested with jurisdiction to entertain any cause which calls in question the validity or regularity of the action of the said police jury in creating or re-organizing the gravity drainage or sub-drainage district, or raises the question of whether the lands located therein should have been included, drain naturally or by gravity, or will be benefited by gravity drainage works. Nothing contained in this section shall be construed as requiring the board of drainage commissions of any gravity drainage or sub-drainage district to await the expiration of the thirty days limitation herein provided for, before proceeding to organize and do and perform all of the acts or things authorized to be done and performed by them under the provisions of this Part.



RS 38:1758 - Board of commissioners; eligibility

§1758. Board of commissioners; eligibility

All gravity drainage districts formed or created under the provisions of this Part shall be governed and controlled by five commissioners, who shall be the governing authority of the district or sub-district. These commissioners or their wives must be assessed with real estate in the district to the value of five hundred dollars, or they must be the representative of some corporation owning lands in the district to the value of five hundred dollars. The representative of a corporation may be an officer of the corporation, or may be some person not connected with the corporation as officer or stock holder, but is designated to represent the corporation by a resolution of the board of directors to that effect. Persons possessing the qualifications, or persons thus designated to represent a corporation, may be drainage commissioners, whether they be residents or non-residents. A drainage commissioner may hold the position of drainage commissioner in two or more drainage districts and may hold these positions in addition to any other office that may be held by him, and the holding of position as drainage commissioner shall not be considered in contemplation of law as dual office holding.



RS 38:1759 - Appointment and terms of commissioners

§1759. Appointment and terms of commissioners

The police jury organizing the drainage district shall appoint five commissioners in each district, two of the commissioners for the term of two years and three for the term of four years, and all selections or appointments thereafter shall be for the term of four years. The appointment of commissioners by the police jury shall be made upon the petition or recommendation of a majority in number of acres or a majority of the resident land owners in the district where the district contains forty or less land owners. Where more than forty land owners are embraced in the district, the appointment shall be made upon the recommendation or petition of twenty-five of the land owners of the district. Where there is a contest over the appointment of commissioners, the police jury shall give the appointment to those commissioners who are recommended by the land owners owning the greatest number of acres of land in the districts. In the absence of any petition or recommendation, the police jury may appoint commissioners in their discretion.

Amended by Acts 1966, No. 447, §1.



RS 38:1760 - Creation of districts in adjoining parishes

§1760. Creation of districts in adjoining parishes

When the drainage by gravity of any locality is such that in the opinion of the police juries of the respective parishes, it becomes necessary to organize or create gravity drainage districts composed partly of land situated in two or more parishes, then the drainage districts may be created by joint resolution of the police juries of the respective parishes, or by a resolution to that effect passed by the police jury of one parish and approved by the police jury or juries of the other parish or parishes. The police juries shall create the district upon a petition being presented to them as provided in R.S. 38:1751 covering the creation of gravity drainage districts from lands lying in one parish.



RS 38:1761 - Selection of commissioners

§1761. Selection of commissioners

In the event of the creation of a gravity drainage district within two or more parishes, the drainage commissioners shall be appointed or selected as aforesaid, three by the police jury of the parish which has the greatest area in the district and two by the police jury of the other parish. When all or portions of three parishes are included, two commissioners shall be appointed by the governing authority of the parish having the greatest area in the district, two shall be appointed by the governing authority of the parish having the second largest area in the district, and one shall be appointed by the governing authority of the other parish. When all or portions of four parishes are included, two commissioners shall be appointed by the governing authority of the parish which has the greatest area in the district and one commissioner shall be appointed by the governing authorities of each of the other parishes. When all or portions of five parishes are included, the governing authorities of each of the parishes shall appoint one commissioner. When all or portions of more than five parishes are included, the governing authorities of the five parishes having the greatest acreage in the district each shall appoint one of the five commissioners. When all or portions of more than one parish are included within the district, the commissioners shall determine the terms by drawing lots for the long and short terms. Any commissioner so appointed may be removed for cause by the police jury appointing him. Failure or refusal by a commissioner to perform any or all of the duties prescribed by this Part shall be good cause for removal.

Amended by Acts 1966, No. 447, §1.



RS 38:1762 - Creation of districts upon petition of property owners

§1762. Creation of districts upon petition of property owners

Upon the failure or refusal of the police juries to organize a gravity drainage district when needed of territory composed partly of the parishes of each, they are hereby required to form the gravity drainage district when petitioned so to do by property owners as is provided for in R.S. 38:1751 governing the creation of gravity drainage districts from lands of one parish. The police juries shall form gravity drainage districts within the parishes when petitioned in the manner provided in R.S. 38:1751, and shall create, or shall approve the creation of gravity drainage districts composed of lands situated in two or more parishes, in the manner as provided in R.S. 38:1760, upon there being presented to the police juries a petition signed by the requisite number of property owners as provided for in R.S. 38:1751, governing the creation of gravity drainage districts from the lands of one parish. The fact that there may be presented to any police jury, or juries, a petition objecting to the creation of the gravity drainage district, or districts, shall not be just ground for the police jury or juries refusing to create or approve the creation of the gravity drainage district or districts when thus petitioned.



RS 38:1763 - Gravity sub-drainage districts

§1763. Gravity sub-drainage districts

Gravity sub-drainage districts shall be composed of territory which is wholly within the limits and is less than the entire territory of a gravity drainage district. The sub-drainage district may be created from the land of one land owner. The governing body of any gravity sub-drainage district shall be the board of drainage commissioners of the gravity drainage district in which the sub-drainage district is situated. The resolution or resolutions creating gravity sub-drainage districts shall define the limits of the sub-drainage district, and the boundaries may be changed by the police jury or police juries creating the district, if the action be taken prior to the issuing of bonds or the levying of taxes therein. Gravity sub-drainage districts may also be formed on the petition of the board of commissioners of the gravity drainage district in which the proposed gravity sub-drainage district is situated, and they shall be formed upon a petition being presented as provided in R.S. 38:1751 for the compulsory creation of gravity drainage districts. The corporate seal of a gravity drainage district may be used as the corporate seal of any gravity sub-drainage district situated within its limits.



RS 38:1764 - Corporate status and powers of districts

§1764. Corporate status and powers of districts

Any gravity drainage district or gravity and sub-drainage district thus created and numbered by the police jury of any parish of the state, or by the joint action of the police juries of any two or more adjoining parishes, as aforesaid, shall constitute a body corporate in law, with all the powers of a corporation. It shall have perpetual existence, may incur debts and contract obligations; sue and be sued; have a corporate seal, and do and perform any and all acts in its corporate capacity and in its corporate name necessary and proper for the carrying out of the purpose and objects for which the drainage or sub-drainage district was created. The drainage or sub-drainage district may expropriate property for the purpose of acquiring land for the necessary public purposes of the district, and shall own the rights-of-way, canals, ditches, and all sites which are acquired either by donation, purchase, prescription, or expropriation, in full ownership.

The district or sub-district shall have the power and authority to plan, construct, maintain and operate such works of improvement as land treatment for watershed protection, flood prevention works, irrigation improvements, recreation, municipal and industrial water storage, and fish and wildlife developments. Said district and sub-districts shall have the power and authority to co-operate with and enter into co-operative agreements and arrangements with agencies of the United States of America on a matching fund or any other basis for planning and constructing such works of improvement or other works, facilities or programs authorized and contemplated by the National Watershed Protection and Flood Prevention Act, Public Law 83-566, as amended.1

Said districts and sub-districts shall have the power and authority to purchase servitudes and rights of ways for their own uses or the use of any state or federal agency with which they may co-operate in connection with some work of improvement. They shall have the power and authority to accept gifts or grants of money, property or services. The authority herein granted may be exercised and the works of improvement herein authorized may be constructed within or without the limits of the districts so long as they inure to the direct benefit of the district and the inhabitants thereof and the commissioners of a district or sub-district for the purpose of securing a proper outlet for the waters of the district or sub-drainage district they represent, may extend canals or ditches or both canals and ditches beyond the limits of their respective districts, with the same power and authority of expropriating the right of way in the same manner and to the same extent as if the canals and ditches were wholly within the district they represent.

Amended by Acts 1964, No. 187.

116 U.S.C.A. §1001 et seq.



RS 38:1765 - Domicile; organization meeting

§1765. Domicile; organization meeting

The police juries creating gravity drainage districts as aforesaid, with corporate powers, shall designate the domicile of the corporation, at which domicile it shall be sued and service of citation made on its president, either in person or on some person in charge of the office. The domicile of a sub-drainage district shall be the domicile of the parent district. The domicile of the drainage district when once established by the police jury may thereafter be changed and a new domicile fixed by a resolution of the drainage commissioners, and notice to that effect, signed by the president of the commission, shall be published for thirty days in a newspaper published in the parish in which the gravity drainage district is situated. When any gravity drainage district is created hereunder, the police jury shall designate the time and place for the first meeting of the commission.



RS 38:1766 - Officers of the board; fiscal agent

§1766. Officers of the board; fiscal agent

A.(1) Immediately upon meeting, the board of commissioners shall proceed to organize by electing from among their number a president and a vice president. The president shall preside over all meetings of the board and perform all duties usually required of presidents of corporate bodies. The vice president shall perform the duties of the president in case of his absence or disability.

(2) The board shall elect a treasurer, who shall also serve as secretary. The secretary-treasurer shall receive a salary of not less than fifteen dollars nor more than two hundred dollars per month, to be fixed by the board. The secretary-treasurer shall maintain an office at the parish seat of each parish and shall keep the office open during business hours for the purpose of transacting the business of the district and for the convenience of the taxpayers thereof. The secretary-treasurer shall furnish bond in such amount and in the manner now provided by law for the faithful accounting of all funds turned over to him for the account of the district.

(3) Notwithstanding the provisions of Paragraph (2) of this Subsection, the secretary-treasurer of the board of commissioners of Gravity Drainage District No. 1 of Rapides Parish shall receive a salary of not less than fifteen dollars nor more than five hundred dollars per month, to be fixed by the board.

B. The board shall also elect one of the solvent chartered banks of the state, and other things being equal, a bank situated in the drainage district or parish or parishes in which the district is situated, in which all funds shall be deposited, which bank shall pay interest at not less than three percent per annum, on daily balances. A fiscal agent may be chosen, who will materially aid the sale of the bonds of any drainage or subdrainage district, in which event, the fiscal agent may pay a lesser rate of interest or no interest at all.

Amended by Acts 1972, No. 116, §1; Acts 1975, No. 519, §1; Acts 1984, No. 172, §1; Acts 2001, No. 345, §1.



RS 38:1767 - Powers and duties of board of commissioners

§1767. Powers and duties of board of commissioners

The board of drainage commissioners may open all natural drains which they deem necessary in their respective districts and perform all work connected therewith, which they may deem necessary to make the opening of the natural drains effective. They may cut and open new drains, ditches, and canals wherever deemed necessary. In order to carry out the drainage works, the drainage commissioners may enter into contracts for the performance of these works, or purchase machinery and have the work performed under their supervision, and perform all other acts necessary to fully drain all the land in their districts and maintain the drainage when established.



RS 38:1768 - Levy of tax or forced contribution

§1768. Levy of tax or forced contribution

The commissioners may provide the funds necessary for conducting drainage work by levying any tax or forced contribution which is authorized by the constitution and laws of this state. If the tax to be levied is an acreage tax levied by the vote of the electors of the gravity drainage district for gravity drainage, then the tax shall by resolution of the governing authority of the district, be levied for the full term for which it was voted. If the tax levied be an ad valorem tax assessed for the purpose of paying the principal and interest of the bonded indebtedness issued upon the vote of the property taxpayers, then the ad valorem tax shall be levied annually.



RS 38:1769 - Issuance of bonds

§1769. Issuance of bonds

Gravity drainage districts and gravity subdrainage districts created under this Part may as political subdivisions incur debt and issue negotiable bonds payable from an ad valorem tax on the property within the district under the constitution and laws of the state of Louisiana relating to incurring debt and issuing bonds.



RS 38:1770 - Acreage tax

§1770. Acreage tax

A.(1) Gravity drainage districts and gravity subdrainage districts through their governing authority may impose and collect annually, in addition to the tax authorized by R.S. 39:551, an acreage tax or forced contribution not exceeding fifty cents per acre per year on each and every acre of land composing the gravity drainage district or gravity subdrainage district, for a period not exceeding forty years, and for the purpose of supporting or securing bonds issued to readjust, refund, extend, or unify the bonded indebtedness of the district or subdistrict, the governing authority may increase or decrease the rate of all or any portion of the acreage taxes or forced contributions. No increase, however, which together with the acreage taxes or forced contributions theretofore levied and imposed, shall exceed fifty cents per acre per annum. The governing authority may extend the period of time during which acreage taxes or forced contributions are to be levied and assessed, but the entire period during which all acreage taxes or forced contributions shall be imposed shall not exceed forty years. The acreage tax or forced contribution shall be imposed by the governing authority of the gravity drainage district or gravity subdrainage district, when the governing authority is petitioned by landowners owning more than two-thirds of the acres in the gravity drainage or gravity subdrainage district, requiring the levying of the acreage tax and stating the amount thereof and the number of years for which the tax shall be levied, or if no petition is filed, then the governing authority may, in its discretion, and shall upon a petition of a majority in number of landowners and a majority in number of acres, order an election to be held to determine whether or not the acreage tax or forced contribution shall be imposed, the amount thereof, and the length of time the tax shall run.

(2) The gravity drainage district or gravity subdrainage district, acting through its governing authority may incur debt and issue negotiable bonds therefor, including the incurring of debt and issuing of bonds for the purpose of readjusting, refunding, extending, or unifying the whole or any part of the principal or interest, or both, of outstanding bonds, the payment of which is supported or secured by acreage taxes, or forced contributions, running no longer than forty years from the date thereof, when secured by the acreage tax not exceeding fifty cents per acre, when authorized so to do by a vote of a majority in number of acres owned by landowners qualified to vote under the Constitution and laws of Louisiana, who vote at an election held for that purpose, and a majority in number of landowners of the gravity drainage district or gravity subdrainage district qualified to vote under the Constitution and laws of Louisiana, who vote at an election held for that purpose in the manner as provided in this Part. The total amount of the debt incurred or bonds issued shall not exceed in principal and interest the aggregate amount to be raised by the forced contributions or acreage taxes during the period for which the taxes are levied.

B.(1) Notwithstanding any provision of Subsection A of this Section to the contrary as to the amount of acreage tax or forced contribution to be imposed, gravity drainage and gravity subdrainage districts in St. Landry Parish, through their governing authority, may impose and collect annually, in addition to the tax authorized by R.S. 39:569, an acreage tax or forced contribution not exceeding three dollars per acre per year. No increase in the rate of all or any portion of the acreage taxes or forced contributions which together with the acreage taxes or forced contributions theretofore levied and imposed shall exceed three dollars per acre per annum. The gravity drainage or gravity subdrainage district acting through its governing authority may incur debt and issue negotiable bonds therefor, when secured by the acreage tax not exceeding three dollars per acre.

(2) The acreage tax or forced contribution shall be levied, assessed, and imposed, debts shall be incurred, and negotiable bonds shall be issued in the manner provided in Subsection A of this Section.

Acts 1995, No. 649, §1, eff. June 20, 1995; Acts 2011, 1st Ex. Sess., No. 5, §1.



RS 38:1771 - Submission to taxpaying voters of question of levying forced contribution or acreage tax

§1771. Submission to taxpaying voters of question of levying forced contribution or acreage tax

The governing authority of any gravity drainage district or gravity sub-drainage district may call a special election and submit to the qualified taxpaying voters, or submit at any special election in the district called for other purposes, the question of levying a forced contribution or acreage tax hereunder and incurring debt and issuing negotiable bonds secured by the tax. The governing authority shall call a special election for the purpose or purposes when requested so to do by the petition in writing of one-fourth of the property taxpayers eligible to vote at the election. The election may be held on the same date and at the same election places as other elections, general or special, are held. The election shall be ordered by resolution which shall state the purpose for which the debt is to be incurred, the amount of the debt, the maximum number of years for which the bonds are to run, and the maximum rate of interest.



RS 38:1772 - Notice of elections

§1772. Notice of elections

Notice of the election shall be given embracing substantially all matters required to be set forth in the resolution ordering the election, and shall set forth further that the authority ordering the election will, in open session, at an hour and place named, proceed to open the ballot boxes, canvass the returns, and declare the result. The notice shall be published for thirty days in a newspaper published in the parish, or if there be no newspaper published in the parish, the publication shall be made in a newspaper published in an adjoining parish and by posting in three public places in the district ordering the election. Four publications, in a newspaper once a week shall constitute publication for thirty days, provided thirty days intervene between the date of the first publication and the date of the election.



RS 38:1773 - Use of funds collected from taxes

§1773. Use of funds collected from taxes

Taxes, whether ad valorem or forced contributions or acreage taxes, shall only be levied and debt shall only be incurred and negotiable bonds issued to construct gravity drainage works for the district or subdistrict or to readjust, refund, extend, or unify the bonded indebtedness of the district or subdistrict and to support or secure the payment of the bonds, and for no other purposes. The title to the works shall be in the district.

The provisions of this Part relative to incurring debt and issuing bonds for the purpose of readjusting, refunding, extending or unifying any outstanding indebtedness of the district or subdistrict to be secured by an acreage tax or forced contribution, are not intended to repeal or otherwise affect any legislation that may hereafter be enacted relating to the same subject matter, but shall be construed as an additional method for readjusting, refunding, extending or unifying any outstanding indebtedness of the district or subdistrict to be secured by an acreage tax or forced contribution.



RS 38:1774 - Polling places; ballot boxes; election officers; right to vote

§1774. Polling places; ballot boxes; election officers; right to vote

The governing authority ordering the election shall designate the polling places, provide the ballot boxes, ballots, valuations of property, and statement of the voters in number and amount, and fix the compensation of the election officers. It shall appoint for each polling place three commissioners and one clerk of election. Only property taxpayers qualified as electors under the constitution and laws of this state shall be entitled to vote at any election hereunder. The qualifications of the taxpayers as voters shall be as prescribed by the constitution and statutes without regard to sex. There shall be no voting by proxy.



RS 38:1775 - List of voters

§1775. List of voters

The registrar of voters shall furnish the election commissioners appointed to hold the elections with a list of the land owners entitled to vote, together with the number of acres of each land owner entitled to vote as shown by the assessment roll made and filed prior to the election. When any land owner's name or the number of acres shall be omitted from the list or erroneously entered thereon the commissioners of election may receive affidavits of the land owner entitled to vote and the number of acres owned by him, which affidavit shall be attached to the voter's ballot. No defect or irregularity in or omission from the list of voters furnished by the registrar of voters hereunder shall affect the validity of the election, unless it shall be established that voters were deprived of votes sufficient in number or in number of acres to have changed the result of the election.



RS 38:1776 - Form of ballot

§1776. Form of ballot

The question submitted to the voters at special elections held under the provisions of this Part and the ballot to be used at the elections, when refunding bonds are not to be issued, or acreage taxes or forced contributions are not to be levied for the payment thereof, shall be in substantially the following form:

"Shall ................. (name of subdivision) impose, levy

and collect annually for the term of ...... years, beginning

with the year 19..., an acreage tax or forced contribution

of ...... cents per acre per year on each and every acre of

land in said ................ (name of subdivision) for the

YES

[ ]

purpose of constructing gravity drainage works?"

NO

[ ]

"Shall ................. (name of subdivision) incur debt and

issue bonds to the amount of ...... dollars, to run not more

than ...... years from date with interest at the maximum rate

of ...... per cent per annum, for the purpose of constructing

gravity drainage works, said bonds to be payable from and

secured by an acreage tax or forced contribution of ......

cents per acre per year and for a term of ...... years

beginning with the year 19...?"

Number of acres: .....................................................

YES

[ ]

....................................................................................

NO

[ ]

(Signature of Voter)

When refunding bonds are to be issued or acreage taxes or forced contributions are to be levied to support or secure the payment of refunding bonds, the question to be submitted to the voters at special elections held hereunder and the ballot to be used thereat, shall be in substantially the following form:

"Shall ................. (name of subdivision) incur debt and

issue bonds to the amount of $...... to run not more than

...... years from date with interest at the maximum rate of

...... per cent per annum, for the purpose of readjusting,

refunding, extending and unifying the (whole) (part of the

principal) (principal and interest) (interest) of the outstanding

bonds of the district, to be secured by an acreage tax or

forced contribution of ...... cents per acre per annum, and

YES

[ ]

for a term of ...... years, beginning with the year 19...?"

NO

[ ]

"Shall ................. (name of subdivision) impose, levy

and collect annually, for a term of ...... years, beginning

with the year 19..., an acreage tax or forced contribution

of .... cents per acre per year on each and and every acre

of land in said .............. (name of subdivision) such

acreage tax or forced contribution to represent (a reduction)

(an increase) in the acreage tax or forced contribution now

being levied, up to and including the year ...., and the levy

and imposition of additional acreage taxes or forced

contributions for the additional years, the proceeds of

which acreage or forced contribution to support or secure

the payment of the bonded indebtedness of the district to be

readjusted, refunded, extended and unified."

YES

[ ]

Number of acres: .......................................................

NO

[ ]

.................................................................................

(Signature of Voter)

Notice to Voters:

To vote in favor of the proposition submitted on this ballot place a cross (X) mark in the square after the word "YES".

To vote against it, place a similar mark after the word "NO".



RS 38:1777 - Absence of commissioner or clerk of election; oaths

§1777. Absence of commissioner or clerk of election; oaths

If any commissioner or clerk of election shall be unable, fail, or neglect to attend or serve at the polling place designated, and at the hour fixed for opening the polls or within one hour thereafter, the commissioners present shall appoint, or in the absence of all commissioners the voters present shall elect the necessary number of commissioners and clerks, who shall have the same powers, compensation, and duties as other commissioners and clerks and shall serve in the place and stead of the absentee or delinquent appointees. Commissioners and clerks of elections before opening the polls shall be sworn to perform all the duties incumbent on them. The oaths shall be taken before any officer authorized to administer oaths, or by the clerk, and each commissioner of election before any other commissioner. The commissioners may administer any oath and receive any affidavit provided for in this Part.



RS 38:1778 - Manner of voting

§1778. Manner of voting

Each voter's name shall be written on his ballot. The commissioners of election shall receive the ballot of each voter, check his name on the list of voters furnished by the registrar as having voted, enter and number his name on the list of taxpayers voting, and immediately deposit his ballot in the ballot box, reserving to each voter the right to so fold his ballot that it shall not be known at the time of voting whether he voted for or against the proposition or propositions submitted.



RS 38:1779 - Voting hours

§1779. Voting hours

The polls shall be open on the date appointed at 7 o'clock A.M., and remain open until and not later than 6 o'clock P.M. No election shall be vitiated by the failure to open the polls at the time prescribed or by closing them before the time prescribed, unless on a contest, it be established that voters were thereby deprived of votes sufficiently in number and amount to have changed the result of the election.



RS 38:1780 - Compilation of votes

§1780. Compilation of votes

Immediately after the closing of the polls, the commissioners shall, in the presence of the bystanders, open the ballot boxes, count the ballots found therein, check the ballots with the list of voters kept, proceed to count the votes in number and amount, keep in duplicate tally sheet showing the votes in number in favor of and against the proposition or propositions submitted and showing the valuation of property in favor of and against the proposition. They shall make in duplicate compiled statements of the vote in number and amount, both in favor of and against each proposition or propositions. After swearing to the correctness of the numbered list of voters, the duplicate tally sheet, and duplicate compiled statements, they shall deposit the ballots, the registrar's list of voters, the numbered list of taxpayers voting, one duplicate tally sheet, and one duplicate compiled statement in the ballot box, immediately seal the ballot box and within forty-eight hours after the closing of the polls, deliver the sealed ballot box with its contents to the authorities ordering the election, and deliver the duplicate tally sheet and the duplicate compiled statement to the clerk of the district court of the parish in which the election has been held, who shall file the tally and statement in his office. If the election commissioners on counting the ballots find they do not correspond with the list of voters, they shall before examining and counting the ballots examine them for the purpose of finding the discrepancy, and if it should be found that any ballots have been duplicated they shall be destroyed, or if it be found that the name of a voter has been omitted from the list of persons voting, the name shall be added to the list.



RS 38:1781 - Canvass of returns; promulgation of result

§1781. Canvass of returns; promulgation of result

On the day and at the hour and place named in the notice of election, the authorities ordering the election shall, in public session, open the ballot boxes, examine and count the ballots in number and amount, examine and canvass the returns and declare the result of the election. The result shall be promulgated by proclamation in one issue of a newspaper issued in the parish, or if there be none, in a newspaper published in an adjoining parish.



RS 38:1782 - Proces verbal; preservation of ballots and returns

§1782. Proces verbal; preservation of ballots and returns

The authority ordering the election shall keep a proces verbal of the amounts and shall forward a copy thereof to the secretary of state, who shall record the copy, and another copy to the clerk of the district court who shall also record the copy in the drainage records. The remaining copy shall be retained in the archives of the office of the authority ordering the election. The custodian of the archives or the records of the authority ordering the election shall preserve for a term of three months from the date of the promulgation of the election, the ballots and other returns.



RS 38:1783 - Levy of forced contribution or acreage tax

§1783. Levy of forced contribution or acreage tax

If a majority in number of the qualified taxpayers and a majority in number of acres voting at the election shall vote in favor of the proposition to levy a forced contribution or acreage tax, the governing authority may by resolution proceed to levy the forced contribution or acreage tax for the term for which the tax shall have been voted.



RS 38:1784 - Issuance of bonds

§1784. Issuance of bonds

If a majority in number of the qualified taxpayers and a majority in number of acres voting at the election shall vote in favor of the proposition to incur debt and issue negotiable bonds secured by and payable from the proceeds of an acreage tax, the governing authorities may by resolution authorize the issuance of bonds in an amount not exceeding that stated in the proposition. The bonds shall not be issued for any other purpose than that stated in the proposition, and not exceeding in principal and interest the aggregate amount to be raised by the forced contribution or acreage taxes during the period for which the taxes are levied. The avails of at least two and one-half cents per acre of any acreage tax or forced contribution thus levied and imposed under the provisions of this Part shall not be funded into bonds but shall be set aside each year and used solely and only for the maintenance of the gravity drainage works. The total amount of the debt thus incurred or the bonds issued shall not exceed in principal and interest the aggregate amount to be raised by the forced contribution or acreage tax during the period for which the tax is voted, after deducting therefrom the aggregate amount to be realized from two and one-half cents per acre of the tax to be set aside for maintenance purposes as above provided.



RS 38:1785 - Form and terms of bonds; payment

§1785. Form and terms of bonds; payment

No bonds issued by any district hereunder shall run for a longer period than forty years from the date thereof or bear a greater rate of interest than six per centum per annum, payable annually or semi-annually, or be sold for less than par. The governing authority issuing the bonds shall by resolution fix the form and detail of the bonds, the rate of interest, payable annually or semi-annually, within the maximum rate prescribed. The bonds shall be payable in the medium and at the place or places within or without the state fixed by resolution. All bonds hereunder shall be issued in the name of the gravity drainage district or the gravity sub-drainage district issuing the bonds, and signed on behalf of the district by the president or chief executive officer, and the secretary or clerk of district or districts under the seal of the districts. The coupons, if any, shall be signed with the printed or engraved facsimile signature of the officers. The delivery of any bonds or coupons so issued at any time thereafter shall be valid, although before the date of delivery the person signing the bonds or coupons shall cease to hold office. The governing authority issuing the bonds shall by resolution fix the time within the maximum period prescribed hereby and in the proposition submitted to the voters when the bonds shall become payable. The bonds shall be payable in annual installments beginning not more than three years after the date thereof, and the amount payable in each year shall be so fixed that when the annual interest is added to the principal amount to be paid, the total amount payable in each year shall not exceed the amount of the forced contribution or acreage tax, which may be thus funded, into bonds as provided in the above and foregoing section of this Part, after deducting from the amount of the forced contribution or acreage tax which may be thus funded, fifteen per cent of the amount thereof for cost of collection, delinquencies and contingencies.



RS 38:1786 - Registered bonds

§1786. Registered bonds

Bonds issued hereunder may be registered or coupon bonds. Coupon bonds may be registered as to principal in the holder's name on the books of the treasurer, of the district, the registration being noted on the bond by the treasurer, after which no transfer shall be valid unless made on the treasurer's books by the registered holder and similarly noted on the bonds. Bonds registered as to principal may be discharged from registration by being transferred to bearer after which they shall be transferable by delivery, but may be again registered as to principal as before. The registration of the bonds as to principal shall not restrain the negotiability of the coupons by delivery merely.



RS 38:1787 - Resolution authorizing issuance of bonds

§1787. Resolution authorizing issuance of bonds

Before bonds of any district are issued hereunder, the governing authority shall investigate and determine the regularity of the proceedings. The resolution authorizing the bonds may direct that they shall contain the following recital:

"It is certified that this bond is authorized by and is issued in conformity with the requirements of the Constitution and statutes of this State," and the recital shall be deemed to be an authorized declaration by the governing authority of the district, and to import that the debts are incurred and the bonds are issued for purposes authorized by the Constitution and statutes, that all the proceedings therefor are regular and all acts, conditions and things required to exist, happen and be performed precedent to and in the issuance of the bonds, have existed, happened, and have been performed in due time, form, and manner as required by law; that the amount of the bonds, together with all other indebtedness does not exceed any limit or limits prescribed by the constitution and statutes of this state and that an election has been duly and legally held and the incurring of the debt and the issuing of negotiable bonds therefor authorized by vote of a majority in number and amount of the property taxpayers qualified to vote under the constitution and laws of this state, who voted at an election regularly called and held for the purpose, after notice published or posted in the manner required by law. If any bond is issued containing the recital it shall be conclusively presumed that recital constructed according to the import hereby declared is true and neither the district nor any taxpayer thereof shall be permitted to question the validity or regularity of the obligation in any court or in any action or proceeding.



RS 38:1788 - Indorsement on bonds

§1788. Indorsement on bonds

If the time within which the validity of the bonds may be contested has elapsed, to-wit: Sixty days from the date of promulgation of the result of the election, bonds issued by any district shall be registered by the Secretary of State without charge, and shall have endorsed thereon the words:

"This bond secured by tax. Registered on this ___ day of _________, 19__," and signed by the Secretary of State, or by an Assistant Secretary of State, with the Great Seal of Louisiana affixed without charge. All bonds issued under this Part are hereby declared to be negotiable instruments under the law merchants and incontestable in the hands of a bona fide holder for value.



RS 38:1789 - Assessment of property and extension of taxes

§1789. Assessment of property and extension of taxes

The assessors of the parishes in which gravity drainage districts or gravity subdrainage districts in whole or in part are located, shall assess all property in the districts for the taxes levied against the property by the drainage commission. They shall also list and extend on the assessment rolls all acreage taxes that have been assessed upon the lands of the district by the commissioners, and shall, after the assessment is completed, make in triplicate the assessment roll which shall be styled "Assessment Roll for _____ Gravity Drainage District" (Here give number of the district or subdistrict). The original of the roll shall be filed with the clerk of the district court for the parish or parishes in which the district is located, a copy with the sheriff and tax collector which shall be his warrant for collecting the taxes, and the other with the commissioners of the drainage district. The assessor making the assessment roll shall receive as compensation for this service, one-fifth of the regular fees fixed by law on all ad valorem taxes, and the sum of one hundred dollars for the listing of property to serve as a basis to collect the acreage tax shall be paid him by the district when the triplicate rolls are completed and filed as herein required. The fee of one hundred dollars shall be paid but once and shall constitute the total charge for the rolls thus made. He shall list and assess all property in the district in the same manner as is required by law for state and parochial assessment, when an ad valorem tax is to be assessed thereon, and list the name of the property owner and the number of acres owned by him where there is an acreage tax levied. When the listing and assessment has been completed, the drainage commissioners or a committee therefrom, shall appear before the police jury or juries of the parish or parishes in which the district is situated, sitting as a board of reviewers, and urge any corrections or change in any manner that the police jury, sitting as a board of reviewers, are now authorized to make in assessments under existing laws. In order that the board of commissioners may secure a correct list of all property situated in their respective districts, and actual cash value thereof, they may employ at fair compensation a person or persons for the purpose of listing the property in the district and placing the cash value thereon. The listing and valuation shall be admitted in evidence and considered by the court upon any contest, as to the value of any property assessed.



RS 38:1789.1 - Tax levies; assessments and collections; time and manner

§1789.1. Tax levies; assessments and collections; time and manner

All taxes certified on behalf of any gravity drainage district or gravity subdrainage district by the governing authority or governing authorities of the parish or parishes in which such drainage or subdrainage districts shall be located shall be levied, assessed, and collected at the same time and in the same manner as parish taxes are levied, assessed, and collected.

Added by Acts 1975, No. 166, §1.



RS 38:1790 - Collection of taxes; accounting and settlement

§1790. Collection of taxes; accounting and settlement

All articles and provisions of the constitution regulating and relating to the collection of taxes and the creation of tax liens and mortgages, tax penalties and of sales, shall also apply to and regulate the collection of the special tax which may be imposed under the provisions of this Part, including an acreage tax or forced contribution, to be collected through the sheriff and ex-officio tax collector of the parish at the same time and in the same manner as he collects the state and parish taxes and to be by him turned over to the treasurer of the district. The tax collector or tax collectors shall make monthly settlements with the treasurer of the district and receive from him a receipt for the amount of taxes paid to him, and when all taxes shall have been collected for the current year, the tax collector shall make a final settlement with the drainage commission in the same manner as tax collectors are required to settle with the State Auditor. When final settlement is made, and all the taxes assessed in the district are collected and paid in or accounted for by delinquent or deduction lists as is contemplated and accepted by the state auditor in the collection of state taxes, then the drainage commission shall give the tax collector or ex-officio tax collector a quietus in full for the taxes for that year.



RS 38:1791 - Compensation of tax collector; proceedings on bond

§1791. Compensation of tax collector; proceedings on bond

The tax collector or ex-officio tax collector shall receive for all services rendered in collecting and paying over the taxes herein provided including an acreage tax or forced contribution, for the account of the sheriff's salary fund, the same commissions now allowed by law for the collection of taxes generally on the amount collected and paid in. Upon the failure of the tax collector to comply with the provisions of this Act, the board of commissioners of the district shall forthwith proceed against the tax collector or sheriff and ex-officio tax collector, and the sureties on his official bond as tax collector, for the collection of whatever amount may be due to the district.



RS 38:1792 - Contest of validity of proceedings

§1792. Contest of validity of proceedings

Whenever debt has been incurred and bonds voted to be issued and a forced contribution or acreage tax levied as herein provided, any land owner having property situated within the limits of the district, during sixty days next following the publication of the proclamation of the result of the election, may contest the validity of the proceedings by suit or action in courts, after which the validity of the proceedings or the bonds authorized thereby to be issued and the tax levied or authorized to be levied, shall be absolutely incontestable for any cause whatever and no court shall have the jurisdiction to hear or determine the validity of the proceedings or the bonds. No board which is required to levy the tax shall be permitted to question its authority to do so.



RS 38:1793 - Adjudication of property to state for non-payment of taxes; resale and conveyance

§1793. Adjudication of property to state for non-payment of taxes; resale and conveyance

If in the enforcement of the collection of the acreage tax or forced contribution assessed against the lands within a gravity drainage district or gravity sub-drainage district, it becomes necessary to sell the property for the payment of the acreage tax or forced contribution, and the entire property thus offered fails to sell at an amount sufficient to pay the acreage tax or forced contribution, together with the state and other taxes assessed thereon, the sheriff of the parish in which the property is situated shall adjudicate the land to the State and when the adjudication is made, then the Register of the State Land Office shall immediately take possession of the lands in the name of the state and lease or rent the lands. As soon as one year in which the property can be redeemed expires, then the register shall offer the land for sale and sell it either at public or private sale for the best price obtainable. It shall not be sold for less than all taxes or forced contribution due thereon, together with interest and penalties. Any conveyance made by the Register of the State Land Office of the property after the period of redemption has expired, to-wit: twelve months from the date of the recording of the act of adjudication to the state shall convey a good and valid title to the purchaser, and all prescriptive statutes enacted in favor of the sales shall apply with equal force to any tax adjudication under this statute. All bonds issued under the constitution and laws of Louisiana and especially under the provisions of this Part, shall be protected by all the guarantees herein set forth and shall constitute a valid and binding contract which shall be enforceable before any court of competent jurisdiction.



RS 38:1794 - Meetings of commissioners; powers; salaries and expenses

§1794. Meetings of commissioners; powers; salaries and expenses

A. The provisions of this Subsection pertain to commissioners of gravity drainage districts in Calcasieu Parish, Louisiana, notwithstanding any provisions of other Subsections in this Section to the contrary. The words "commissioner", "commissioners", or "board of commissioners" used in this Subsection shall mean and refer to commissioners of drainage districts in Calcasieu Parish, Louisiana.

(1) Commissioners of drainage districts in Calcasieu Parish appointed hereunder shall hold at least one meeting in every year. Commissioners shall meet at stated times that they shall fix and determine by resolution. Special meetings may be called by any commissioner or by the secretary of the board. All expenses of administration, salaries of officers, and other expenses shall be paid out of any funds in the hands of the treasurer belonging to the district after the items, bills, salaries, or expenses have been approved at a meeting of the board of commissioners.

(2)(a) Members of the board of commissioners are authorized to receive compensation not to exceed one hundred dollars per day as may be determined by the board of commissioners for every day a commission member is actually employed in the services of the district and may be reimbursed any expenses incurred in performing the duties imposed upon him by virtue of his appointment.

(b) Any commissioner who is prevented from attending a regular or special meeting of the board by virtue of the fact that he is required to be out of the district on business of the district during the time of such meeting is entitled to be counted as present at such meeting for the purpose of computing per diem hereunder, provided that when any commissioner is required to conduct business of the district in or out of the district equal to or in excess of the time normally or customarily consumed in a regular or special meeting of the board of commissioners shall be entitled to compensation at the same rate as hereinabove provided in the case of a regular or special meeting.

(c) Each member of the board of commissioners shall not be paid per diem for more than thirty-six days in any one year, except that members of the board of commissioners of the Calcasieu Parish Drainage District No. 4 and the Calcasieu Parish Drainage District No. 5 shall not be paid per diem for more than forty-eight days in any one year.

B.(1) Commissioners of drainage districts appointed hereunder shall hold at least one meeting in every year. They shall meet at stated times which they shall fix and determine by resolution. Special meetings may be called by any commissioner or by the secretary of the board. All expenses of administration, salaries of officers, etc., shall be paid out of any funds in the hands of the treasurer belonging to the district after the items, bills, salaries, or expenses shall have been approved at a meeting of the board of commissioners.

(2)(a) Members of the board of commissioners are authorized to receive compensation of not more than one hundred fifty dollars per day as determined by the board for each day such member shall be in actual attendance upon the regular or special meeting of the board, not to exceed thirty-six days in one year, and may be reimbursed any expenses actually incurred in performing the duties imposed upon him by virtue of his appointment. Any increase in compensation or increase or reimbursement of any kind to members of the board of commissioners must be approved by a two-thirds vote of the members of the board after public hearing, which has been advertised in the official journal of the drainage district on at least two separate occasions within a period of fifteen days preceding the meeting at which the vote is taken.

(b) One member, designated by the board, may receive the per diem for each day spent at a board meeting or otherwise performing duties on behalf of the board in furtherance of the purposes of the district, subject to approval of two-thirds vote of the entire board at a meeting of the board. The annual limit on days of per diem shall not apply to this member.

(3) Notwithstanding any other provision of law to the contrary, the provisions of this Paragraph shall apply to the board of commissioners of Consolidated Gravity Drainage District No. 1 of Tangipahoa Parish:

(a) The board of commissioners of the district shall, by resolution, fix a time and place for the holding of its regular meeting and shall hold at least two regular meetings in every month. Special meetings may be held at such times and places as specified by call of any commissioner or the secretary of the board.

(b)(i) Members of the board of commissioners of the district may receive compensation of not more than five hundred dollars per month, as determined by the board of commissioners, for performing the duties imposed upon a member by virtue of his appointment.

(ii) The board of commissioners may reimburse any member for expenses actually incurred in the attendance of meetings or in the performance of duties on behalf of the district which occur outside of the district.

(iii) Any increase in compensation or reimbursement for expenses of any kind to members of the board of commissioners shall be approved by two-thirds vote of the membership of the board of commissioners after holding a public hearing on such matter. The public hearing shall be advertised in the official journal of the district on at least two separate occasions within a period of fifteen days preceding the meeting at which the public hearing is held and the vote is taken.

(c) Except as provided in Item (b)(iii) of this Paragraph, all expenses of administration, salaries of officers, and other expenses shall be paid by the treasurer out of the funds of the district after any such expense has been approved at a meeting of the board of commissioners.

(d) The provisions of Subparagraph (2)(b) of this Subsection shall not apply to the board of commissioners of the district.

C. The board of commissioners of the drainage district shall have absolute control over the drainage of the districts or any sub-districts within its limits and may construct all necessary works and make all necessary drains, ditches, and canals for the purpose of gravity drainage thereof. The board of commissioners may adopt all needful regulations necessary to maintain free and unobstructed the flow of water through the gravity canals, ditches, and drains. The board of commissioners may require that where any fence traverses any drainage canal constructed, dredged, controlled, or maintained by the drainage district there shall be provided a flood gate at the point where the fence crosses the drain, ditch, or canal so constructed as to rise and fall with the pressure of the water and permit the free flow of the water through it. The flood gates shall, as to existing fences, be constructed by the owner of the fence within forty-five days from date of service of written notice sent to him by the board of commissioners of the drainage district. Upon the refusal or failure of the fence owner to construct the flood gates the board of commissioners of the drainage district may construct the flood gate at the expense of the owner of the fence and collect for the cost of the flood gate by suit before any court of competent jurisdiction.

D. Said board of commissioners of the drainage district may pass all needful regulations necessary to keep the beds and the banks of all canals, drains and ditches under their supervision and control free from underbrush, trees, and weeds so as to properly maintain the drainage through these canals, drains, and ditches.

E. Police juries of the various parishes may include within a drainage district or subdrainage district lands and territory situated in an incorporated town or municipal corporation, although the charter of the municipal corporation may exempt the land from the authority of the police jury for parish purposes. Nothing herein contained shall curtail or limit the authority or power of the municipality to carry on drainage works within the municipality in any manner or under any rules or resolutions which the governing body of the municipality shall deem expedient.

F.(1) The provisions of this Subsection pertain to commissioners of the Bayou Plaquemine-Wycoff Gravity Drainage District in Acadia Parish, the First Ward Drainage District in Acadia Parish, the Second Ward Gravity Drainage District No. 1 in Acadia Parish, the Second Ward Gravity Drainage District No. 2 in Acadia Parish, and the Bayou Mallet Gravity Drainage District in Acadia and St. Landry parishes, notwithstanding any provisions of other Subsections in this Section to the contrary.

(2) The words "commissioner", "commissioners", or "board of commissioners" used in this Subsection shall mean and refer to commissioners of Bayou Plaquemine-Wycoff Gravity Drainage District in Acadia Parish, the First Ward Drainage District in Acadia Parish, the Second Ward Gravity Drainage District No. 1 in Acadia Parish, the Second Ward Gravity Drainage District No. 2 in Acadia Parish, and the Bayou Mallet Gravity Drainage District in Acadia and St. Landry parishes.

(3) Members of the board of commissioners may receive compensation not to exceed one hundred dollars per day as may be determined by the board of commissioners for every day a commission member is actually employed in the services of the district and may be reimbursed any expenses incurred in performing the duties imposed upon him by virtue of his appointment. Any commissioner who is prevented from attending a regular or special meeting of the board by virtue of the fact that he is required to be out of the district on business of the district during the time of such meeting is entitled to be counted as present at such meeting for the purpose of computing per diem hereunder; provided that when any commissioner is required to conduct business of the district in or out of the district equal to or in excess of the time normally or customarily consumed in a regular or special meeting of the board of commissioners, he shall be entitled to compensation at the same rate as hereinabove provided in the case of a regular or special meeting. Each member of the board of commissioners shall not be paid per diem for more than thirty-six days in any one year.

G. Notwithstanding any other provisions of this Section, or any other law to the contrary, the per diem allowance for commissioners of the Iberville Parish Gravity Drainage District Number One shall be one hundred dollars.

Amended by Acts 1956, No. 347, §1; Acts 1970, No. 79, §1; Acts 1977, No. 189, §1; Acts 1979, No. 679, §1; Acts 1980, No. 185, §1; Acts 1980, No. 468, §§1, 2; Acts 1982, No. 614, §2; Acts 1984, No. 33, §1; Acts 2001, No. 356, §1; Acts 2004, No. 863, §1, eff. July 12, 2004; Acts 2010, No. 475, §1, eff. July 1, 2010.



RS 38:1795 - Expenses of surveys; change in acreage tax; joint enterprise

§1795. Expenses of surveys; change in acreage tax; joint enterprise

All expenses for preliminary surveys to determine the cost of draining, shall be advanced by the land owners petitioning the drainage commissioners for drainage, and shall be reimbursed to the owners by the drainage commission out of any funds realized from the sale of bonds if the drainage of the lands is proceeded with as contemplated in this Part. The total cost of all legal expenses incurred in organizing a drainage or subdrainage district and issuing bonds therefor shall never exceed one and one-half per centum of the total bond issue, where the bond issue is less than three hundred thousand dollars, and shall not exceed one per cent where the bond issue is three hundred thousand dollars or more. The cost and expenses for engineering work for the survey, designs, plans, specifications, assistance in letting contracts, the general supervision and final inspection of the work shall not exceed six per cent of the cost of the drainage work; except that special services for work beyond the above enumerated usual engineering services may be reimbursed to the engineer. The acreage tax may be increased or diminished from time to time as the needs of the district may require but the amount thereof shall not exceed the amount voted. No tax which secured an issue of bonds shall be reduced or diminished before the bonds are fully paid. The governing authorities of gravity drainage districts and gravity subdrainage districts may contract and agree with other gravity drainage districts or gravity subdrainage districts, and drainage districts, and subdrainage districts, organized under Article XV of the Constitution of Louisiana for the year 1921 and with municipal corporations, to undertake and complete as a joint enterprise, works which are of mutual benefit, but the proportion which each gravity drainage district, gravity subdrainage district, drainage district, subdrainage district, or municipal corporation, shall contribute shall be determined in advance. The work so jointly undertaken shall belong to the gravity drainage district, gravity subdrainage district, drainage district, or subdrainage district and municipality contributing to the construction thereof, in proportion to the contribution. The governing authorities of gravity drainage districts and gravity subdrainage districts may submit to the voters the question of the construction of drainage works as a joint enterprise with the municipalities or other gravity drainage districts, gravity subdrainage districts, drainage districts, and subdrainage districts, and also to submit to the voters the question of constructing the drainage works in connection with the construction of other improvements, but the authority to submit these questions shall not deprive the governing authority of the power to act without submitting the question.

Amended by Acts 1958, No. 334, §1.



RS 38:1796 - Contract for use of drainage or other works; purchase or expropriation

§1796. Contract for use of drainage or other works; purchase or expropriation

The governing authority of any gravity drainage district, or gravity sub-drainage district, may contract with the owner of any drainage or other works for the privilege of using the works in connection with the drainage works of the district, or sub-district. The governing authority of any gravity drainage district, or gravity sub-drainage district may purchase, or expropriate, from the owner of any drainage, or other works, the title to the works and pay to the owner in cash therefor the amount agreed upon, or fixed in the judgment or expropriation.



RS 38:1797 - Duties of Department of Public Works

§1797. Duties of Department of Public Works

The Department of Public Works shall upon request advise, without cost, the governing authority of any gravity drainage district or gravity sub-drainage district, as to the desirability, sufficiency, and practicability of any contemplated works and may make the necessary surveys and examinations therefor.



RS 38:1798 - Dissolution of district before issuance of bonds

§1798. Dissolution of district before issuance of bonds

Any time before any bonds are issued, the governing authority may submit to the property taxpayers therein the question whether any forced contribution or acreage tax previously voted therein shall be repealed and terminated, and may also submit at the election the question whether the gravity drainage district or gravity sub-drainage district shall be dissolved. In the event that the proposition receives a majority in number and amount of the votes of the qualified taxpaying voters thereon at the election the governing authority of the district or sub-district shall give notice by publication in a newspaper published in the parish or if there be none, then in a newspaper published in an adjoining parish, requiring creditors and claimants to present their claims within sixty days from the date of the first publication of the notice. The notice shall continue once a week during the period of sixty days. At the termination thereof, the gravity district or gravity sub-drainage district shall be deemed to be dissolved except so far as it is necessary to continue the district to levy a tax for the purpose of paying any claims and demands established against the district. For the purpose of paying the claims and demands, the governing authority shall continue to levy any forced contribution or acreage tax which shall have been authorized hereunder. No proceeding shall be taken to dissolve any gravity drainage district or gravity sub-drainage district so long as the district shall have outstanding and unpaid any bonds secured by a forced contribution or acreage tax or by an ad valorem tax.



RS 38:1798.1 - Districts lying within boundaries of any parish, or of two or more parishes

§1798.1. Districts lying within boundaries of any parish, or of two or more parishes

Gravity drainage and subdrainage districts or consolidated gravity drainage or subdrainage districts organized under the laws of this state, the territorial limits of which lie either wholly within the boundaries of any parish, or within the boundaries of two or more parishes, and the bonded indebtedness and all other debts of which shall have been paid and satisfied, may be liquidated and finally dissolved in the manner hereinafter provided.

(1) Such districts or sub-districts, wholly within the boundaries of one parish, by resolution of the police jury of said parish on its own motion in the absence of a functioning board of commissioners, or by resolution of the board of commissioners if there be an existing one; and

(2) Such districts or sub-districts, the territorial limits of which extend into two or more parishes, by resolutions of the police juries of the respective parishes concerned on their own initiative in the absence of a functioning board of commissioners, or by resolution of the board of commissioners if there be an existing one.

(3) If the district or sub-district has bonds issued and outstanding, the resolution or resolutions dissolving it shall not become effective until the holders of all such outstanding bonds shall have filed with the authority ordering such dissolution their written consent to the dissolution or until the outstanding bonds have been retired.

(4) After all debts, if any, shall have been paid, in the case of such district or sub-district lying within one parish, in the absence of a board of commissioners, the resolution of the police jury dissolving the district or sub-district shall provide any remaining cash funds to the credit thereof shall be turned over to the said police jury of such parish and shall be kept in a separate fund to be paid over to the governing authority of any newly created district or sub-district within the area of the dissolved district or sub-district to be used in the promotion of or for gravity drainage purposes. In such district or sub-district lying within two or more parishes, in the absence of a functioning board of commissioners, the resolution of the police jury of the parish having the largest assessment of property lying within the boundaries of such district or sub-district according to the last assessment rolls filed and of record shall provide any remaining cash funds to the credit thereof shall be turned over to the police juries of such parishes in the proportion which the last assessments of the property lying within such district or sub-district in each parish shall bear to the total assessments of said property. Said funds shall be kept in a separate account to be paid over to the governing authority or any newly created district or sub-district within or including the area of the dissolved district or sub-district to be used in the promotion or for gravity drainage purposes, or said funds may be allocated to the credit of each property owner in said district or sub-district, wherein such funds were collected, upon the basis of the assessed valuation of each property according to the last assessment rolls filed and of record at the time of such allocation, and used in the payment of taxes on said property levied pursuant to law for drainage purposes.

(5) In those parishes which are engaged in a parish-wide drainage construction or drainage maintenance program, with parish funds or with the assistance of state funds, the resolution of dissolution may provide that such cash funds or property remaining to the credit of such drainage district or its board of commissioners after dissolution shall be turned over to the police jury, or police juries in proportions fixed by paragraph (4) hereof, to be expended and used by such police jury, or police juries, for drainage maintenance or construction purposes within the territory which theretofore formed the dissolved drainage district, as part of the parish-wide drainage program; and if this is done, then all canals, ditches, rights-of-way, works, natural or artificial drains, and other property theretofore acquired by such funds, to the parish or parishes wherein such property is located or situated.

Provided that in districts comprising territory in two or more parishes, one or more of which is not engaged in such parish-wide drainage program, such funds and property may be transferred to the parish or parishes which are engaged in such parish-wide drainage program for use in the manner above authorized.

In all cases wherein there may be a board of commissioners in existence such funds shall be disposed of in the manner hereinabove provided by resolution of such board.

In the event that such district or sub-district shall have property instead of cash funds the same shall be disposed of in the manner hereinabove provided for in the case of cash funds, or as provided in paragraph (5) hereof.

Added by Acts 1950, No. 162, §1. Amended by Acts 1952, No. 354, §1.



RS 38:1799 - Inclusion of contiguous or adjacent lands in district

§1799. Inclusion of contiguous or adjacent lands in district

The police juries of the various parishes, the parish of Orleans excepted, shall with the approval of the board of drainage commissioners, include any contiguous or adjacent lands in any gravity drainage district or gravity sub-drainage district, when the lands proposed to be included lie within the drainage basin, upon a petition signed by a majority of the land owners who are qualified electors of the area or areas proposed to be included. The majority of land owners shall also own more than fifty per cent of the number of acres lying in the area or areas proposed to be included. In the event there are no land owners who are qualified electors in the area or areas proposed to be included, or in the event there are land owners who are qualified electors but do not own more than fifty per cent of the number of acres lying in the area or areas proposed to be added, then, the petition shall be signed by a majority of the land owners, if any, who are qualified electors of the area or areas proposed to be added, together with the owners of more than fifty per cent of the number of acres lying in the area or areas proposed to be included, whether they be qualified electors of the area or areas or not. The adjacent or contiguous area or areas proposed to be so included shall themselves be contiguous or else there shall be a separate petition and a separate action in each case. The notice required in R.S. 38:1756 shall be published and after publication of the notices if no objections are urged thereto, the lands shall immediately become subject to all ad valorem taxes or forced contributions or acreage taxes theretofore levied and imposed against the lands in the district or subdistrict in which the lands have been included. The petition praying the inclusion of lands in the gravity drainage district or gravity sub-drainage district shall expressly state that the petitioners are the owners of the lands so sought to be included and that they consent to the imposition thereon of the same taxes whether ad valorem or by way of forced contribution or acreage taxes as borne, or to be borne by the other lands in the district or subdistrict. Any owner of land lying in the area proposed to be included who has not signed the petition shall have the right within a period of sixty days after the publication of the notice in the official journal of the parish in which the said area is located to contest before the police jury of the parish the inclusion of his lands, and in case it be established that his lands will not be benefited by the drainage, they shall not be included.



RS 38:1800 - Reorganization of gravity drainage districts

§1800. Reorganization of gravity drainage districts

Any drainage district, or sub-drainage district organized under existing laws, which are composed wholly of land which drain naturally, or by gravity, may avail itself, of the provisions of this Part and reorganize under the provisions hereof, by making the facts known to the police jury or juries of the parish, or parishes, in which the drainage, or sub-drainage district may be located. Upon application from the drainage board of the drainage district, or sub-drainage district, the police jury, or juries, shall immediately reorganize the district under the provisions of this Part, and commissioners shall be appointed for the district, or sub-district, as hereinbefore provided. Any drainage or sub-drainage district so reorganized under the provisions of this Part must assume all the debts and obligations of the old district, or sub-district, and the debts and obligations must be liquidated and adjusted with the creditors of the district, or sub-district and paid out of any funds that may be turned over to the new district as herein organized from the old district, or sub-district, or any funds that may be realized under the provisions of this Part by the levying and collecting of taxes or forced contributions, issuing of bonds, or in any other manner herein provided. They may carry out any contract that may have been entered into by the old district or sub-district, which they supplant, in the same manner as though the old district or sub-district had been continued in existence.



RS 38:1801 - Reorganization of districts draining by gravity in part

§1801. Reorganization of districts draining by gravity in part

Any drainage or sub-drainage district organized under existing laws, composed of both lands which drain naturally or by gravity, and marsh, swamp and overflowed lands, which did not drain by gravity, may not be reorganized under the provisions of this Part, except as herein otherwise provided. The police jury, or juries, may, upon the request of the drainage commissioners of the drainage or sub-drainage district created under the provisions of this Part, a gravity sub-drainage district from those lands which drain naturally, or by gravity, situated in the existing drainage or sub-drainage district, and when so created, the gravity sub-drainage district shall enjoy all the rights, powers, and prerogatives given and granted to gravity sub-drainage districts under the provisions of this Part. Should the drainage or sub-drainage district from which the gravity sub-drainage district is created, have heretofore incurred a debt and issued negotiable bonds therefor, secured by an ad valorem tax, or levied an acreage tax or forced contribution for gravity drainage purposes, then the gravity sub-drainage district thus created may incur a debt and issue negotiable bonds secured by an ad valorem tax under the provisions of this Part, in any amount equal to the total amount authorized to be incurred under Section 14 of Article XIV of the Constitution of 1921, less the proportionate amount of any debt secured by an ad valorem tax, incurred by the original drainage or sub-drainage district and imposed upon the lands in the gravity sub-drainage district thus created. The proportionate amount of the indebtedness of the existing drainage or sub-drainage district, to be apportioned to the gravity sub-drainage district thus created, shall be the proportion of the total of the existing indebtedness as the assessed value of the property in the gravity sub-drainage district thus created, bears to the total assessed value of all the property in the original drainage or sub-drainage district. Any acreage tax or forced contribution imposed and collected for gravity drainage, together with any acreage tax or forced contributions, imposed by the original district or sub-drainage district, shall not exceed fifty cents per acre, per year, and the acreage tax may be funded into bonds to be secured thereby, only to the extent that the tax had not theretofore been imposed by the original district or sub-district upon the lands of the gravity sub-drainage district thus created, all, however, subject to the limitations imposed in R.S. 38:1784 and 38:1786.

The police jury or juries may, upon the request of the drainage commissioners of any drainage district heretofore organized under existing laws, composed of both lands which drain naturally, or by gravity, and marsh, swamp, and overflowed lands, reorganize the drainage district, under the provisions of this Part, provided the drainage district contains within its limits fifty per cent or more in area of lands which drain naturally or by gravity, to be determined by a survey of the chief engineer of the drainage district and contains within its limits a population exceeding three thousand inhabitants, to be determined by a census to be taken by the drainage commissioners and further contains within its limits, in whole or in part, a municipal corporation.

The board of commissioners of the reorganized drainage district shall be appointed under the provisions of this Part, and the reorganized district may impose a maintenance tax not exceeding two dollars and fifty cents per acre, on each and every acre, or fraction thereof, located within the limits of the district.



RS 38:1802 - Application of provisions; effect on existing laws

§1802. Application of provisions; effect on existing laws

The provisions of this Part shall apply to gravity drainage or sub-drainage districts authorized to be created under Article XIV of the Constitution of 1921, and created or reorganized under its provisions; and shall not apply to any drainage district created under Article XV of the Constitution of 1921, except as herein otherwise provided in R.S. 38:1801. This Part shall be considered as the general law governing gravity drainage districts or gravity sub-drainage districts under which they must organize in the future. But all laws or parts of laws, general or special, appertaining to drainage or subdrainage districts shall remain in force as to the drainage or subdrainage districts now existing, which are not reorganized under the provisions of this Part.



RS 38:1803 - St. Mary Parish; powers of districts; bonds; taxes

§1803. St. Mary Parish; powers of districts; bonds; taxes

A. Notwithstanding the provisions of R.S. 38:1751 or any other law to the contrary, all gravity drainage districts and subdrainage districts heretofore or hereafter created or the boundaries thereof enlarged within the parish of St. Mary under the provisions of this Part may include lands which may be drained by gravity or forced drainage facilities as hereinafter provided. Any such district within St. Mary Parish shall have and is hereby vested with full power and authority, acting through its governing authority, to:

(1) Drain lands in said district by the construction, maintenance, and operation of gravity and/or forced drainage facilities, including drains, drainage canals, ditches, pumps, and pumping plants, dikes, levees, and other related works.

(2) Incur debt and issue general obligation bonds of the district for the purpose of constructing said gravity and/or forced drainage facilities and acquiring the necessary lands, equipment and machinery therefor. The bonds shall be secured by and payable from ad valorem taxation and may be issued to an amount not exceeding the debt limit established for the issuance of general obligation bonds by Act No. 20 of the First Extraordinary Session of the Louisiana Legislature of 1975 and in the manner provided for the issuance of bonds by other political subdivisions under the provisions of Subpart A, Part III, Chapter 4, Title 39 of the Louisiana Revised Statutes of 1950 and other constitutional and statutory authority supplemental thereto. Such bonds shall be issued only after being approved at an election ordered by its governing authority and held in accordance with the provisions of R.S. 39:501 to 39:515.

(3) Levy special taxes on all the property within such district for the purpose of maintaining, operating, constructing, and improving the drainage works in such district in the manner authorized by Article VI, Section 32 of the Louisiana Constitution of 1974, after having been authorized to do so at a special election held in accordance with the provisions of R.S. 39:501 to 39:515.

(4) Expropriate property for the purpose of acquiring sites for pumping stations and land for any other necessary public purposes of the district; provided, however, the district shall not have the right to expropriate minerals or mineral rights.

(5) Acquire machinery and maintain pumping plants or any machinery whatever that may be found necessary for the purpose of draining any of the lands embraced within the district.

(6) Cut and open any drains and canals and open, deepen and enlarge natural drains within or without the district and perform all work in connection therewith which may be deemed necessary to provide drainage for lands in the district, and perform all other acts necessary to drain the land in the district and maintain the drainage when established.

(7) To cooperate with and enter into cooperative agreements and arrangements with agencies of the United States of America, the state of Louisiana and its various departments and political subdivisions, on a matching fund or any other basis in any drainage projects. Purchase servitudes and rights-of-way for their own uses or for the use of any state or federal agency with which they may cooperate in connection with some work of improvement.

(8) Accept gifts and grants of money, property or services.

(9) Extend canals or ditches or both canals and ditches beyond the limits of the district but within the boundaries of St. Mary Parish for the purpose of securing a proper outlet for the waters of the district.

B. The authority herein granted may be exercised and the works of improvement herein authorized may be constructed within or without the limits of the district so long as they inure to the direct benefit of the district and the inhabitants thereof.

C. The powers, rights, and authority granted by this Section shall be in addition to any powers now or hereafter conferred on the district by the provisions of this Part and shall not be limited or restricted by any other provisions of law and in particular the provisions of this Part, R.S. 39:558 and Article XIV, Section 14(d) of the Constitution of the State of Louisiana for the year 1921, continued as a statute under the provisions of Article XIV, Section 16 of the Louisiana Constitution of 1974.

Added by Acts 1975, No. 192, §1.



RS 38:1804 - Existing gravity drainage districts; powers; bonds; taxes

§1804. Existing gravity drainage districts; powers; bonds; taxes

A. In addition to the powers and authority heretofore provided by law and notwithstanding provisions of any other law to the contrary, any gravity drainage district existing on the effective date of this Section and with the boundaries as they exist on the effective date of this Section is hereby vested with full power and authority, acting through its governing authority, to:

(1) Drain lands in said district by the construction, maintenance, and operation of gravity and/or forced drainage facilities, including drains, drainage canals, ditches, pumps, and pumping plants, dikes, levees, and other related works.

(2) Incur debt and issue general obligation bonds of the district for the purpose of constructing said gravity and/or forced drainage facilities and acquiring the necessary lands, equipment and machinery therefor. The bonds shall be secured by and payable from ad valorem taxation and may be issued to an amount not exceeding the debt limit established for the issuance of general obligation bonds by R.S. 39:562 and in the manner provided for the issuance of bonds by other political subdivisions under the provisions of Subpart A, Part III, Chapter 4, Title 39 of the Louisiana Revised Statutes of 1950 and other constitutional and statutory authority supplemental thereto. Such bonds shall be issued only after being approved at an election ordered by its governing authority and held in accordance with the provisions of Part II, Chapter 4, Title 39 of the Louisiana Revised Statutes.

(3) Levy special taxes on all the property within such district for the purpose of maintaining, operating, constructing, and improving the drainage works in such district in the manner authorized by Article VI, Section 32 of the Louisiana Constitution of 1974, after having been authorized to do so at a special election held in accordance with the provisions of Part II, Chapter 4, Title 39 of the Louisiana Revised Statutes.

(4) Expropriate property for the purpose of acquiring sites for pumping stations and land for any other necessary public purposes of the district; provided, however, the district shall not have the right to expropriate minerals or mineral rights.

(5) Acquire machinery and maintain pumping plants or any machinery whatever that may be found necessary for the purpose of draining any of the lands embraced within the district.

(6) Cut and open any drains and canals and open, deepen and enlarge natural drains within or without the district and perform all work in connection therewith which may be deemed necessary to provide drainage for the lands in the district, and perform all other acts necessary to drain the land in the district and maintain the drainage when established.

(7) To cooperate with and enter into cooperative agreements and arrangements with agencies of the United States of America, the state of Louisiana and its various departments and political subdivisions, on a matching fund or any other basis in any drainage projects. Purchase servitudes and rights-of-way for their own uses or for the use of any state or federal agency with which they may cooperate in connection with some work of improvement.

(8) Accept gifts and grants of money, property or services.

(9) Extend canals or ditches or both canals and ditches beyond the limits of the district for the purpose of securing a proper outlet for the waters of the district.

B. The authority herein granted may be exercised and the works of improvement herein authorized may be constructed within or without the limits of the district so long as they inure to the direct benefit of the district and the inhabitants thereof.

C. The powers, rights, and authority granted by this Section shall be in addition to any powers now or hereafter conferred on the district by the provisions of this Part and shall not be limited or restricted by any other provisions of law.

Added by Acts 1977, No. 741, §1, eff. July 21, 1977.



RS 38:1805 - Livingston Parish Gravity Drainage District No. 1; levy of sales and use tax; bonds

§1805. Livingston Parish Gravity Drainage District No. 1; levy of sales and use tax; bonds

A. Subject to the approval of a majority of the electors within the Livingston Parish Gravity Drainage District No. 1 at a special election called for the purpose, the police jury of Livingston Parish as the governing authority of the district is hereby authorized to levy a sales and use tax not exceeding three quarters of one percent within the district. The tax shall be imposed by ordinance of the police jury and shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for use or consumption, of tangible personal property, and upon the sales of services within the district, all as presently or hereafter defined in R.S. 47:301 through 317. This tax shall be in addition to all other taxes currently levied in Livingston Parish, and except where inapplicable, the procedure established by R.S. 47:301 through 317 shall be followed in the imposition, collection, and enforcement of the tax. Procedural details necessary to supplement the provisions of those sections and to make said provisions applicable to the tax herein authorized shall be fixed in the ordinance of the police jury imposing the tax.

B. Before any tax is levied under the provisions of this Section, there shall be submitted to the qualified electors of the area within the district at a special election called for that purpose a proposition to authorize the imposition of the sales and use tax including the purpose, rate, and duration of the tax at an election to be conducted in accordance with the general election laws of the state of Louisiana, and a majority of those voting in the election shall have voted in favor of the proposition. In addition, the proposition may also include provisions authorizing the funding of the sales and use tax into negotiable bonds or certificates of indebtedness payable solely from an irrevocable pledge and dedication of all or a portion of the proceeds of the tax subject to the prior payment of the costs and expenses of administration and collection of the tax.

C. The proceeds of the tax authorized by and levied in accordance with the provisions of this Section shall be used exclusively to acquire drainage works; rights of way for canals and ditches; flood prevention works; equipment and facilities necessary to construct, maintain, and operate outlets for the waters of the district; and to prevent flooding.

D. The district is further authorized to execute local service agreements with the governing authorities of municipalities located within the district which would provide that those municipalities would pay a portion of the cost of the drainage improvements.

Acts 1984, No. 168, §1.



RS 38:1805.1 - Livingston Parish Gravity Drainage District No. 6; levy of sales and use tax; bonds

§1805.1. Livingston Parish Gravity Drainage District No. 6; levy of sales and use tax; bonds

A. Subject to the approval of a majority of the electors within the Livingston Parish Gravity Drainage District No. 6 at a special election called for the purpose, the parish council of Livingston Parish as the governing authority of the district is hereby authorized to levy a sales and use tax not exceeding one-half of one percent within the district. The tax shall be imposed by ordinance of the parish council and shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for use or consumption, of tangible personal property, and upon the sales of services within the district, all as presently or hereafter defined in R.S. 47:301 through 317. This tax shall be in addition to all other taxes currently levied in Livingston Parish, and except where inapplicable, the procedure established by R.S. 47:301 through 317 shall be followed in the imposition, collection, and enforcement of the tax. Procedural details necessary to supplement the provisions of those sections and to make the provisions applicable to the tax herein authorized shall be fixed in the ordinance of the parish council imposing the tax.

B. Before any tax is levied under the provisions of this Section, there shall be submitted to the qualified electors of the area within the district at a special election called for that purpose a proposition to authorize the imposition of the sales and use tax including the purpose, rate, and duration of the tax at an election to be conducted in accordance with the general election laws of the state of Louisiana, and a majority of those voting in the election shall have voted in favor of the proposition. In addition, the proposition may also include provisions authorizing the funding of the sales and use tax into negotiable bonds or certificates of indebtedness payable solely from an irrevocable pledge and dedication of all or a portion of the proceeds of the tax subject to the prior payment of the costs and expenses of administration and collection of the tax.

C. The proceeds of the tax authorized by and levied in accordance with the provisions of this Section shall be used exclusively to acquire drainage works; rights of way for canals and ditches; flood prevention works; equipment and facilities necessary to construct, maintain, and operate outlets for the waters of the district; and to prevent flooding.

Acts 2011, No. 57, §1.



RS 38:1806 - Gravity Drainage District No. 3, St. Tammany Parish; sales and use tax authorized

§1806. Gravity Drainage District No. 3, St. Tammany Parish; sales and use tax authorized

A. The governing authority of Gravity Drainage District No. 3 of the parish of St. Tammany is hereby authorized to create a special sales tax district in all or any portion of the gravity drainage district. Such sales tax district shall be created by the resolution of the Board of Commissioners of Gravity Drainage District No. 3 of the parish of St. Tammany. The resolution shall provide for the area to be included in the sales tax district, which area shall consist of all or any portion of the area within Gravity Drainage District No. 3 provided that if all or any portion of a municipality is proposed to be included in the sales tax district, the governing authority of such municipality shall have first consented to the inclusion therein. The resolution shall further provide that any unincorporated area within the sales tax district which becomes incorporated by reason of annexation to any municipality, other than a municipality included within the sales tax district, shall cease to be included within the sales tax district and shall not be subject to the sales tax authorized by this Section from the effective date of the incorporation by annexation. The governing authority of such sales tax district created by the board of commissioners shall be the board of commissioners of the Gravity Drainage District No. 3, its domicile shall be the regular meeting place of the board of commissioners and the officers of the board of commissioners shall be officers of the sales tax district.

B. In addition to any other authority, the governing authority of Gravity Drainage District No. 3 of the parish of St. Tammany may levy and collect a tax not to exceed one percent within the sales tax district herein authorized to be created upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for use or consumption of tangible personal property and on sales of services as defined by law, if approved by a majority of electors of the sales tax district voting thereon in an election held for that purpose.

C. The sales and use tax shall be imposed by resolution of the Board of Commissioners of Gravity Drainage District No. 3 of the parish of St. Tammany acting as the governing authority of the sales tax district and shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for use or consumption of tangible personal property and on the sale of services within the sales tax district herein authorized to be created, all as presently or hereafter defined in R.S. 47:301 through R.S. 47:317. Except where inapplicable, the procedure established by R.S. 47:301 through R.S. 47:317 shall be followed in the imposition, collection, and enforcement of the sales and use tax, and procedural details necessary to be established to supplement the provisions of those sections and to make such provisions applicable to the sales and use tax herein authorized shall be fixed in the resolution imposing the sales and use tax. The resolution may provide for a contract for the collection of the sales and use tax. The sales and use tax shall be imposed and collected uniformly throughout the area of the sales tax district herein authorized to be created. The proceeds of the tax shall be dedicated solely for the purposes approved by the electorate, including the construction and/or acquisition of drains and drainage facilities and equipment in connection therewith and including the funding of the proceeds of such tax into bonds in the manner provided by Subpart F of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, which funding may be submitted to the voters in the same proposition in which the tax is submitted.

D. The resolution imposing the sales and use tax herein authorized shall be adopted by the board of commissioners only after the question of the imposition of the sales and use tax shall have been submitted to the qualified electors of the sales tax district herein authorized to be created at an election called, conducted, canvassed, and promulgated in accordance with the election laws of the state of Louisiana and a majority of those voting in the election shall have voted in favor of the proposition.

E. The authority granted in this Section shall not limit in any respect any prior taxing authority granted by any other provision of law.

Acts 1985, No. 1010, §1, eff. July 23, 1985; Acts 1997, No. 709, §1, eff. July 7, 1997.



RS 38:1807 - St. Tammany subdrainage districts

§1807. St. Tammany subdrainage districts

A. The governing authority of the parish of St. Tammany is hereby authorized to create subdrainage districts within the boundaries of drainage districts situated within St. Tammany Parish. All of the land in any subdrainage district shall be contiguous.

B. The governing authority of each such sub-drainage district shall be composed of a five member commission appointed by the governing authority for five year terms. Commissioners shall be domiciled within the boundary of the sub-district.

C. Any sub-drainage district created hereunder shall be considered a political subdivision of the state of Louisiana, and is granted and shall have all the powers necessary to construct and acquire and operate and maintain projects, works, improvements and equipment to improve and facilitate drainage within such district and which shall include, but without limitation, the authority to construct projects for the drainage of lands in the district by the construction, improvement, extension, renewal and/or replacement of drainage facilities, including canals, ditches, pumps, levees and related buildings, machinery, rights-of-way and sites. Each district is also granted and shall have all powers necessary or convenient for the carrying out of such purposes including, but without limiting the foregoing provisions of this Section, the following rights and powers:

(1) To acquire, purchase, lease as lessee and hold and use any franchise, property, real, personal or mixed, tangible or intangible, or any interest therein necessary or desirable for carrying out the purposes of such district, and to sell, lease, transfer and dispose of any property or interest therein at any time acquired by it.

(2) To acquire by purchase, lease as lessee or otherwise and to construct, improve, maintain, repair and operate improvements, equipment, or facilities which it deems necessary or convenient to carry out its purposes.

(3) To enter into agreements of any nature with any person or persons, corporations, association or other entity, including public corporations, political subdivisions, municipalities, the United States government and agencies thereof, the state of Louisiana or any of its agencies, or any combination thereof, or with instrumentalities of every kind, for the operation and maintenance of all or any part of the properties, improvements, equipment, and facilities of the district.

(4) To make and enter into contracts, conveyances, mortgages, deeds or trusts, bonds, and leases in the carrying out of its purposes.

(5) To let contracts for the construction, acquisition, maintenance, and operation of property, improvements, and facilities of a district incident to the carrying out of the purposes of such district.

(6) To fix, maintain, collect, and revise rates and charges for the improvements, equipment, or facilities of the district and the services rendered thereby.

(7) To fund the revenues derived from said improvements, equipment, and facilities into revenue bonds in accordance with the provisions of Part XIII, Chapter 4 of Title 39* of the Louisiana Revised Statutes of 1950.

(8) To make bylaws for the management and regulation of its affairs.

(9) To cooperate and contract with the government of the United States or any department or agency thereof and with the state of Louisiana or any political subdivision, department, or agency thereof and to accept gifts, grants, and donations of property and money therefrom or from any other source.

(10) To cooperate with the state of Louisiana or any political subdivision, department, agency, or corporation of such district for the construction, operation, and maintenance of improvements, equipment, and facilities designed to accomplish the purpose for which such district is created on any basis including the matching of funds and by participating in projects authorized by any federal or state law as it shall see fit.

(11) To levy and collect a parcel fee, which shall not exceed five hundred dollars per parcel per year, which parcel fee shall be imposed by resolution by the governing authority of a district only after the question of the imposition of the parcel fee and the purpose, rate, and duration of the parcel fee has been approved by a majority of the votes of such district voting at an election held therein. Any parcel fee imposed pursuant to this Section shall be levied and collected and be due and owing annually. Such fee may be carried on the tax rolls of St. Tammany Parish and collected at the same time as parish ad valorem taxes. If any parcel fee is not paid when due, such district shall proceed against the parcel for the collection of the amount of the fee unpaid and delinquent, any collection costs incurred by such district plus interest at a rate not exceeding twelve percent on the unpaid amount of the parcel fee, and in the event legal proceedings are necessary to effect collection, court costs, and reasonable attorney's fees. Provided, however, that attorney's fees shall be payable by the parcel owner if demand by the governing authority of such district has been made on the parcel owner by registered or certified mail, and such parcel owner has failed to pay the amount due within ten days after such demand. A judgment obtained for non-payment of a parcel fee, upon being recorded in the mortgage records of St. Tammany Parish, shall prime all other liens except those for taxes and prior recorded local or special assessments. If there are one or more property mortgages on such parcel and the mortgage holder or holders have notified the tax collector in St. Tammany Parish of such recorded mortgage in accordance with the requirements of R.S. 47:2180.1, such district, prior to proceedings against such parcel for failure to pay a parcel fee, shall give notice to each mortgagee of the amount of the parcel fee due and owing on such parcel and that such parcel fee must be paid within twenty days after the mailing of the notice or proceedings will be commenced against the parcel. Such notice shall be sent to each such mortgage holder by certified mail return receipt requested or made by personal or domiciliary service on such mortgage holder.

(12) To incur debt and issue bonds payable from an irrevocable pledge and dedication of all or a portion of the proceeds of a parcel fee, provided, however, that the question of funding said proceeds into bonds shall have been approved by a majority of the voters of such district voting at an election held therein. Such bonds may be sold at public or private sale and shall be issued pursuant to the provisions of a resolution adopted by the governing authority of such district, provided, however, the bonds shall mature over a period not to exceed the period for which the parcel fee, the proceeds of which are to be used to pay principal and interest on the bonds, is authorized. Such bonds and the income therefrom shall be exempt from taxation by the state of Louisiana and by any parish, municipality, or political subdivision thereof.

(13) To expropriate property for any necessary purposes of a district; provided, however, the district shall not have the right to expropriate mineral or mineral rights.

D. A "parcel" as used in this Section shall mean a lot, a sub-divided portion of ground, or an individual tract.

Acts 1987, No. 297, §1, eff. July 5, 1987; Acts 1988, No. 387, §1.

*R.S. 39:1011 et seq.



RS 38:1808 - St. Charles drainage districts

§1808. St. Charles drainage districts

A. The governing authority of the parish of St. Charles, state of Louisiana, is hereby authorized to create drainage districts comprised of all or any portion of the territory of St. Charles Parish.

B. The governing authority of each drainage district shall be the St. Charles Parish Council.

C. Any drainage district created hereunder shall be considered a political subdivision of the state of Louisiana, and is granted and shall have all the powers necessary to construct and acquire projects, works, improvements, and equipment to improve and facilitate drainage within such district and which shall include, but without limitation, the authority to construct projects for the drainage of lands in the district by the construction, improvement, extension, renewal, or replacement of drainage facilities, including canals, ditches, pumps, levees and related buildings, machinery, rights of way, and sites. Each district is also granted and shall have all powers necessary or convenient for the carrying out of such purposes including but without limiting the foregoing provisions of this Section, the following rights and powers:

(1) To acquire, purchase, lease as lessee, and hold and use any franchise, property, real, personal or mixed, tangible or intangible, or any interest therein necessary or desirable for carrying out the purposes of the authority, and to sell, lease, transfer, and dispose of any property or interest therein at any time acquired by it.

(2) To acquire by purchase, lease, or otherwise and to construct, improve, maintain, repair and operate improvements, equipment, or facilities which it deems necessary or convenient to carry out its purposes.

(3) To enter into agreements of any nature with any person or persons (natural or artificial), corporation, association or other entity, including public corporations, political subdivisions, municipalities, the United States government and agencies thereof, the state of Louisiana or any of its agencies, or any combination thereof, or with instrumentalities of every kind, for the operation of all or any part of the properties, improvements, equipment, and facilities of the district.

(4) To make and enter into contracts, conveyances, mortgages, deeds or trusts, bonds, and leases in the carrying out of its purposes.

(5) To let contracts for the construction or acquisition in any other manner of property, improvements, and facilities incident to the carrying out of the purposes of the district.

(6) To fix, maintain, collect, and revise rates and charges for the construction, operation, and maintenance of improvements, equipment, or facilities of the district and the services rendered thereby.

(7) To make bylaws for the management and regulation of its affairs.

(8) To cooperate with and enter into cooperative agreements and arrangements with agencies of the United States of America, the state of Louisiana, and its various departments and political subdivisions, on a matching fund or any other basis in all drainage projects.

(9) To purchase servitudes and rights of way for its own uses or for the use of any state or federal agency with which it may cooperate in connection with some work of improvement.

(10) To drain lands in said district by the construction, maintenance, and operation of gravity and/or forced drainage facilities, including drains, drainage canals, ditches, pumps, and pumping plants, dikes, levees, and other related works.

(11) To incur debt and issue general obligation bonds of the district for the purpose of constructing said gravity or forced drainage facilities and acquiring the necessary lands, equipment, and machinery therefor. The bonds shall be secured by and payable from ad valorem taxation and may be issued to an amount not exceeding the debt limit established for the issuance of general obligation bonds by R.S. 39:562 and in the manner provided for the issuance of bonds by other political subdivisions under the provisions of Subpart A, Part III, Chapter 4, Title 39 of the Louisiana Revised Statutes of 1950 and other constitutional and statutory authority supplemental thereto. Such bonds shall be issued only after being approved at an election ordered by its governing authority and held in accordance with the provisions of Part II, Chapter 4, Title 39 of the Louisiana Revised Statutes.

(12) To levy and collect a parcel fee, which parcel fee shall be imposed by resolution of the governing authority of a district only after notice of intention to impose the parcel fee and the purpose, rate, and duration of the parcel fee has been published in four consecutive weekly issues of a newspaper of general circulation published in St. Charles Parish, setting forth a date and time when the governing authority will meet in open and public session to hear any objections to the proposed levy and collection of such parcel fee; provided, however, that if at such hearing a petition duly signed by electors of the district in a number not less than five percent of the number of such electors voting at the last special or general election object to the levy and collection of such parcel fee, then such parcel fee shall not be levied and collected until approved by a vote of a majority of the qualified electors of the district who vote at a special election held for that purpose in the manner provided by Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950. Any such petition shall be accompanied by a certificate of the parish registrar of voters certifying that the signers of the petition are registered electors of the district and the number of signers amount to not less than five percent of the registered electors that voted in the last tax election in said district. Any parcel fee imposed pursuant to this Section shall be levied and collected and be due and owing annually. Any such parcel fee levied under this Section shall not be applicable to manufacturing or electrical generating facilities in St. Charles Parish. Such fee may be carried on the tax rolls of St. Charles Parish and collected at the same time as parish ad valorem taxes. If any parcel fee is not paid when due, a district shall proceed against the parcel for the collection of the amount of the fee unpaid and delinquent, any collection costs incurred by such district plus interest at the rate of twelve percent on the unpaid amount of the parcel fee, and in the event legal proceedings are necessary to effect collection, court costs, and reasonable attorney's fees. Provided, however, that attorney's fees shall be payable by the parcel owner only if demand by the governing authority of such district has been made on the parcel owner by registered or certified mail, and such parcel owner has failed to pay the amount due within ten days after such demand. A judgment obtained for nonpayment of a parcel fee, upon being recorded in the mortgage records in St. Charles Parish, shall prime all other liens except those for taxes and prior recorded local or special assessments levied for street, sewerage, or water improvements. If there are one or more property mortgages on such parcel and the mortgage holder or holders have notified the tax collector in St. Charles Parish of such recorded mortgage in accordance with the requirements of R.S. 47:2180.1, a district, prior to proceedings against such parcel for failure to pay a parcel fee, shall give notice to each mortgagee of the amount of the parcel fee due and owing on such parcel and that such parcel fee must be paid within twenty days after the mailing of the notice or proceedings will be commenced against the parcel. Such notice shall be sent to each such mortgage holder by certified mail return receipt requested or made by personal or domiciliary service on such mortgage holder.

(13) To incur debt and issue bonds payable from the proceeds of a parcel fee. Such bonds may be sold at public or private sale and shall be issued pursuant to the provisions of a resolution adopted by the governing authority of the district, provided, however, the bonds shall mature over a period not to exceed the period for which the parcel fee, the proceeds of which are to be used to pay principal and interest on the bonds, is authorized. Such bonds and the income therefrom shall be exempt from taxation by the state of Louisiana and by any parish, municipality, or political subdivision thereof.

(14) To levy special taxes on all the property within such district for the purposes of maintaining, operating, constructing, and improving the drainage works in such district in the manner authorized by Article VI, Section 32 of the Louisiana Constitution of 1974 after having been authorized to do so at a special election held in accordance with provisions of Part II, Chapter 4, Title 39 of the Louisiana Revised Statutes.

(15) To expropriate property for the purpose of acquiring sites for pumping stations and land for any other necessary public purposes of the district; provided, however, the district shall not have the right to expropriate minerals or mineral rights.

(16) To acquire machinery and maintain pumping plants or any machinery whatever that may be found necessary for the purpose of draining any of the lands embraced within the district.

(17) To cut and open any drains and canals and open, deepen, and enlarge natural drainage within or without the district and perform all work in connection therewith which may be deemed necessary to provide drainage for the lands in the district, and perform all of the acts necessary to drain the land in the district and maintain the drainage when established.

(18) To accept gifts and grants of money, property, or services.

(19) To extend canals or ditches or both canals and ditches beyond the limits of the district for the purpose of securing a proper outlet for the waters of the district.

(20) To construct, acquire, improve, and/or maintain levees.

(21) To levy and collect drainage charges on a square foot basis. Any municipal corporation, parish, or water district operating a water system shall have the power to execute a contract with any drainage district created pursuant to this Section, and any such drainage district is authorized and empowered to execute and enter into a contract with any municipal corporation, parish, or water district providing water service to the resident of such drainage district, which contract may contain such terms and privileges as may be agreed upon between the parties thereto pursuant to which drainage charges imposed by such drainage district will be collected by the municipal corporation, parish, or water district, or provide for a procedure to enforce collection of drainage charges by an agreement to shut off the services of the supply of water to any premises delinquent in the payment of either its water charges or drainage charges.

D. A "parcel" as used in this Section shall mean a lot, a subdivided portion of ground, or an individual tract, except in the case where the home and grounds of a property owner which constitute his principal residence and serve as his domicile comprise two or more adjoining parcels, such parcels shall be considered as one parcel.

Acts 1987, No. 716, §1, eff. July 16, 1987.



RS 38:1809 - St. Charles Gravity Drainage District No. 2; bonds

§1809. St. Charles Gravity Drainage District No. 2; bonds

The St. Charles Parish Council, acting as the governing authority of the Gravity Drainage District No. 2 of the parish of St. Charles, may incur debt and issue general obligation bonds on behalf of said district for the purpose of paying any outstanding and unpaid judgment rendered against said district, the accrued interest thereon, and all costs incurred in connection with the defense of the action which resulted in such judgment. Said bonds shall be issued in the manner provided in R.S. 39:551 et seq., and shall be issued only after being approved by the majority of qualified electors voting at an election ordered by the governing authority of the district and held in accordance with the provisions of R.S. 18:1281 et seq.

Acts 1988, No. 386, §1, eff. July 10, 1988.



RS 38:1810 - Immunity from civil liability

§1810. Immunity from civil liability

A. No gravity drainage or sub-drainage district shall be liable for an act or omission of a person that arises from his execution of a contract with the district for the clearing or spraying of vegetation, and which causes harm to the property on which the vegetation is being cleared or on which the spraying of herbicide, pesticide, or other weed or vegetation control chemical occurs. The provisions of this Section shall be limited to immunity for damage to property only, and shall not be construed to relieve the contractor from any liability.

B. The immunity provided by this Section shall be in addition to any other immunity, defense or remedy provided by law to the gravity drainage or sub-drainage district or to its officers or employees.

Acts 2005, No. 120, §1, eff. June 22, 2005.



RS 38:1841 - Creation of districts by parishes; territory included

PART II. CONSOLIDATED DISTRICTS

§1841. Creation of districts by parishes; territory included

Any parish, on its own initiative, may adopt a resolution, creating one or more consolidated gravity drainage districts, in the parish. The consolidated gravity drainage districts shall include in the boundaries thereof, two or more gravity drainage districts and also may include therein territory or lands not included in any other drainage districts. No consolidated gravity drainage district shall be created hereunder with the boundaries thereof co-existent with the boundaries of a parish. Parishes shall create consolidated gravity drainage districts and describe and define the boundaries thereof, upon being furnished with certified copies of resolutions adopted by two or more drainage districts requesting the parish to create a consolidated gravity drainage district in the parish and describing and defining the boundaries thereof.



RS 38:1842 - Designation of districts; political subdivisions of state

§1842. Designation of districts; political subdivisions of state

The consolidated gravity drainage districts so created shall be known and designated as "Consolidated Gravity Drainage Districts No. _____ of the parish of _____, Louisiana. Consolidated gravity drainage districts created under the authority of this Part shall be political subdivisions of the state and shall have all the rights, powers and privileges granted under the Constitution and laws of this state.



RS 38:1843 - Board of commissioners

§1843. Board of commissioners

A. The police jury, in the resolution creating a consolidated gravity drainage district, shall appoint five resident property taxpayers of the district, all of whom shall be registered voters, as a board of commissioners to be the governing body of the consolidated gravity drainage district. Each commissioner shall serve for a term of four years, or until his successor is appointed by the police jury. The domicile of the board of commissioners shall be the parish seat. The police jury shall by resolution designate the time and place for the first meeting of the commission. At this meeting the commissioners shall elect a president, vice-president, secretary and treasurer. The office of secretary-treasurer may be combined. The officers thus elected shall perform the duties which usually are required of corporate bodies.

B. Notwithstanding the provisions of Subsection A, the board of commissioners of Consolidated Gravity Drainage District No. 1 of Vermilion Parish shall consist of six members, subject to all other requirements of qualification for office provided in Subsection A.

Acts 1983, No. 131, §1.



RS 38:1843.1 - Vermilion Parish Consolidated Gravity Drainage District Number One

§1843.1. Vermilion Parish Consolidated Gravity Drainage District Number One

Notwithstanding the provisions of R.S. 38:1843, the Vermilion Parish Police Jury shall appoint six resident property taxpayers of Consolidated Gravity Drainage District Number One, all of whom are registered voters, as a board of commissioners, which shall be the governing body of the district. The board shall be governed by the laws set forth in this Part.

Added by Acts 1983, No. 80, §1.



RS 38:1843.2 - Vermilion Parish Consolidated Gravity Drainage District No. Two

§1843.2. Vermilion Parish Consolidated Gravity Drainage District No. Two

Notwithstanding any provision of R.S. 38:1843 to the contrary, the board of commissioners of Consolidated Gravity Drainage District Number Two of Vermilion Parish shall consist of six members all of whom shall be resident property taxpayers and registered voters of the district. The board shall be governed in all other respects by the provisions of this Part.

Acts 1984, No. 122, §1.



RS 38:1844 - Powers of board

§1844. Powers of board

The board of commissioners may open all natural drains in the district, cut and open new drains, and do any other work of drainage they may deem necessary. They may enter into contracts for the construction of drainage work or they may construct drainage works under their own supervision, or with the aid and assistance of any governmental or state agency. They may employ an engineer and an attorney and fix their respective fees and provide for the payment thereof. They may do any and all things necessary and incidental to carry out the purposes of this Part.



RS 38:1845 - Incurring indebtedness; issuance of bonds

§1845. Incurring indebtedness; issuance of bonds

All consolidated gravity drainage districts shall be subdivisions of the state. The districts may, through their governing authorities incur debt and issue negotiable interest bearing coupon bonds for the purpose of constructing gravity drainage works of the consolidated drainage districts, title to which shall be in the public. The indebtedness shall be incurred and bonds issued under the authority of and in the manner provided for in Title 39, Sub-title II, Chapter 4.



RS 38:1846 - Assumption of indebtedness of included districts

§1846. Assumption of indebtedness of included districts

Consolidated gravity drainage districts created under this Part may assume the outstanding bonded debt and other indebtedness, all or any part thereof, of the respective drainage districts included therein, in the manner and subject to the limitations contained in this Part.



RS 38:1847 - Vote of taxpayers required for assumption of indebtedness

§1847. Vote of taxpayers required for assumption of indebtedness

No debt or outstanding bonded indebtedness of any drainage district included in a consolidated gravity drainage district shall be assumed by the consolidated gravity drainage district until the assumption has been authorized by a vote of the resident property taxpayers of the consolidated gravity drainage district, qualified to vote under the Constitution and laws of this state, who vote at an election hereunder. The board of commissioners of a consolidated gravity drainage district may call a special election and submit to the qualified voters the question of assuming the outstanding bonded debt and other indebtedness of any one or more gravity drainage districts wholly within the consolidated gravity drainage district. In the submission of the proposition to the qualified voters the total bonded debt and indebtedness of all the drainage districts whose debts are to be assumed may be submitted as one proposition, or the proposition may be submitted to include one or more drainage districts bonded and other indebtedness, all or any part thereof, proposed to be assumed.



RS 38:1848 - Resolution ordering election

§1848. Resolution ordering election

The election shall be ordered by resolution which shall state the amount of bonded debt and other indebtedness to be assumed, and shall designate the districts whose debts are to be assumed.



RS 38:1849 - Notice of election

§1849. Notice of election

Notice of election shall be given, embracing substantially all matters required to be set forth in the resolution ordering the election, and the notice shall set forth further that the board of commissioners ordering the election will, in open session, at an hour, date, and place named, proceed to open the ballot boxes, canvass the returns, and declare the result. The notice shall be published for thirty days in a newspaper published in the parish or if there be no newspaper published in the parish, publication shall be made in a newspaper published in an adjoining parish and by posting in three public places in the parish. Four publications in a newspaper once a week shall constitute a publication for thirty days, provided thirty days intervene between the date of the first publication and the date of the election.



RS 38:1850 - Polling places, ballot boxes; election officials

§1850. Polling places, ballot boxes; election officials

The board of commissioners ordering the election shall designate the polling places, shall provide the ballot boxes, ballots, valuation of property and a compiled statement of voters in number and amount, and shall fix the compensation of the election officers. It shall appoint, for each polling place, three commissioners and one clerk of election, all of whom shall be registered voters.



RS 38:1851 - Right to vote

§1851. Right to vote

Only property taxpayers qualified as electors under the constitution and laws of this state shall be entitled to vote at any election hereunder. The qualifications of the taxpayers as voters shall be those of age, residence, and registration as voters, as prescribed by the constitution and statutes, without regard to sex. There shall be no voting by proxy.



RS 38:1852 - List of voters

§1852. List of voters

The registrar of voters shall furnish to the election commissioners appointed to hold the elections a list of the taxpayers entitled to vote, together with the valuation of each taxpayer's property, as shown by the assessment roll last made and filed prior to the election. When any taxpayer's name and valuation of property has been omitted from the list or erroneously entered thereon, the commissioners of election may receive affidavits of the taxpayer's right to vote and the proper assessed valuation of his property, which affidavits shall be attached to the taxpayer's ballot. No defect or irregularity in, or omission from the list of voters furnished by the registrar of voters hereunder, shall affect the validity of the election, unless it be established that voters were thereby deprived of votes sufficient in number and amount to have changed the result of the election.



RS 38:1853 - Challenges

§1853. Challenges

If the vote of any taxpayer be challenged, the commissioners of election shall permit him to vote and shall receive in writing the grounds of challenge, signed by the challenger, together with the challenged taxpayer's statement of his asserted right to vote, and shall attach the challenge and statement to his ballot.



RS 38:1854 - Form of ballots

§1854. Form of ballots

The ballots to be used at a special election hereunder shall be in substantially the following form:

"Shall _______________ (Name of Consolidated

Gravity Drainage District) assume the outstanding

bonded and other indebtedness of (Designation

of district or districts debt or debts to be assumed)

as follows: ________________(Amount)

YES

[ ]

Taxable Valuation: $_______________

NO

[ ]

______________________________________

(Signature of Voter)

Notice to Voters: To vote in favor of the proposition submitted on this ballot, place a cross (X) mark in the square opposite the word 'YES'; to vote against it, place a similar mark opposite the word 'NO.' "



RS 38:1855 - Absence of commissioner or clerk of election

§1855. Absence of commissioner or clerk of election

If any commissioner or clerk of election is unable, or fails or neglects to attend or serve at the polling-place designated at the hour fixed for opening, or within one hour thereafter, the commissioners present shall appoint or in the absence of all commissioners, the voters present shall elect the necessary number of commissioners and clerks, who shall have the same powers, compensation, and duties, as other commissioners and clerks and shall serve in the place and stead of the absentee or delinquent appointees.



RS 38:1856 - Oath of commissioners and clerks of election

§1856. Oath of commissioners and clerks of election

Commissioners and clerks of the elections, before opening the polls, shall be sworn to perform all the duties incumbent upon them. The oath shall be taken before any officer authorized to administer oaths, or by the clerk and each commissioner before any other commissioner. The commissioners of election may administer any oath and receive any affidavit provided for in this Part.



RS 38:1857 - Method of voting

§1857. Method of voting

Each voter's name shall be written on his ballot. The commissioners of election shall receive the ballot of each voter, check his name on the list of voters furnished by the registrar as having voted, enter and number his name on the list of taxpayers voting, and immediately deposit his ballot in the ballot box, reserving to each voter the right to so fold his ballot that it shall not be known at the time of voting whether he voted for or against the proposition or propositions submitted.



RS 38:1858 - Voting hours

§1858. Voting hours

The polls shall open, on the day appointed, at seven o'clock A.M. and shall remain open until and not later than six o'clock P.M. No election shall be vitiated by a failure to open the polls at the time prescribed, or by closing before the time prescribed, unless, on a contest, it be established that voters were thereby deprived of votes sufficient in number and amount to have changed the result of the election.



RS 38:1859 - Counting of votes

§1859. Counting of votes

Immediately after the closing of the polls, the commissioners shall, in the presence of the bystanders open the ballot boxes, count the ballots found therein, check the ballots with the list of voters kept, proceed to count the votes in number and amount, keep in duplicate tally sheets showing the votes in number in favor of and against the propositions submitted and showing the valuation of property in favor of and against the propositions, make in duplicate a compiled statement of the vote in number and amount, both in favor and against each proposition. After swearing to the correctness of the numbered list of voters, the duplicate tally sheets, and duplicate compiled statements, they shall deposit the ballots, the registrar's list of voters, the numbered list of taxpayers voting, one duplicate tally sheet, and one duplicate compiled statement, in the ballot box, immediately seal the ballot box and within forty-eight hours after the closing of the polls, deliver the sealed ballot box with its contents to the board of commissioners ordering the election. They shall, within forty-eight hours after the closing of the polls, deliver the duplicate tally sheet and the duplicate compiled statement to the clerk of the district court of the parish in which the election has been held, who shall file the statement in his office. If the election commissioners, on counting the ballots, find that they do not correspond with the list of voters, they shall before examining and counting the ballots, examine the ballots for the purpose of finding the discrepancy. If it is found that any ballots have been duplicated the ballots shall be destroyed, or if it is found that the name of a voter has been omitted from the list of persons voting, the name of the voter shall be added to the list.



RS 38:1860 - Canvass of returns; declaration and promulgation of results

§1860. Canvass of returns; declaration and promulgation of results

On the day and hour and at the place named in the notice of election, the board of commissioners ordering the election shall, in public session, open the ballot boxes, examine and count the ballots in number and amount, examine and canvass the returns and declare the result of the election. The result shall be promulgated by publication in one issue of a newspaper published in the parish, or in an adjoining parish where no newspaper is published in the parish.



RS 38:1861 - Proces verbal of canvass

§1861. Proces verbal of canvass

The board of commissioners ordering the election shall keep a proces verbal of the canvass and shall forward a certified copy thereof to the Secretary of State, who shall record the same; another certified copy to clerk of the district court, who shall also record it in the mortgage records; and the remaining copy shall be retained in the archives of the office of the board of commissioners ordering the election.



RS 38:1862 - Preservation of ballots and returns

§1862. Preservation of ballots and returns

The custodian of the archives or records of the board of commissioners ordering the election shall preserve, for a period of three months from the date of the promulgation of the election, the ballots and other returns thereof.



RS 38:1863 - Resolution for assumption of indebtedness

§1863. Resolution for assumption of indebtedness

If a majority in number and amount of the qualified property taxpayers voting at the election shall vote in favor of the proposition for the consolidated gravity drainage district to assume the outstanding bonded debt and other indebtedness of any drainage district or districts, wholly within the parish, the board of commissioners of the consolidated gravity drainage district, after promulgation of the result of the election shall by resolution, on behalf of the consolidated gravity drainage district, assume the outstanding bonded debt or other indebtedness, which shall be fully set forth in the resolution as to the amount, rate of interest, maturity, numbers, denominations, and places of payment.



RS 38:1864 - Liabilities and duties; rights, revenues, and resources

§1864. Liabilities and duties; rights, revenues, and resources

Upon the adoption of the resolution provided for in R.S. 38:1863, the consolidated gravity drainage district shall succeed to and become charged with all the liabilities and duties with respect to the assumption of the bonded and other indebtedness, and shall succeed to and be vested with all the rights, revenues, resources, jurisdiction, authority and powers, with respect to the bonded debt and other indebtedness assumed, of the district or districts whose debt shall have been assumed, under and by authority of this Part. The board of commissioners of the consolidated gravity drainage district shall apply the revenues and resources of the district or districts whose bonded and other indebtedness have been assumed to the payment, in principal and interest, of the entire debt assumed. Nothing in this Part contained however shall operate to extinguish the corporate existence of any drainage district or districts, and the district or districts shall continue to exist as a corporate entity until all debts and obligations have been paid.



RS 38:1865 - Tax levy for payment of indebtedness

§1865. Tax levy for payment of indebtedness

The board of commissioners of any consolidated gravity drainage district assuming the outstanding bonded and other indebtedness of any drainage district or districts, shall impose and collect annually, in excess of all other taxes, a tax, on all the property subject to taxation by the board of commissioners under the constitution and laws of Louisiana, sufficient in amount to pay the interest annually or semiannually, and the principal falling due each year. The tax shall be levied and collected by the same officers, at the same time and in the same manner as the general taxes of the parish. Should any board neglect or fail for any reason to impose or collect sufficient taxes for the payment of the principal or interest of any bonded indebtedness assumed hereunder, any person in interest may enforce imposition and collection thereof in any court having jurisdiction of the subject matter and any suit, action, or proceeding brought by the person, in interest, shall be a preferred cause, and shall be heard and disposed of without delay. In the event of any default in the imposition and collection of taxes required for the payment of the principal and interest on any bonded debt assumed hereunder, the taxation officers of the state shall impose and collect the taxes and shall certify the taxes, and cause the taxes to be imposed and collected at the same time and in the same manner as the taxes for state purposes are imposed and collected in the consolidated gravity drainage district assuming the debt. All the articles and provisions of the Constitution of 1921, and all the laws in force or that may be hereafter enacted, regulating and relating to the collection of the taxes and tax sales shall also apply to and regulate the collection of the special taxes imposed under the provisions of this Part, through the officers whose duty it shall be to collect the taxes and moneys due the consolidated gravity drainage district imposing the special taxes.



RS 38:1866 - Compliance with other statutes not required

§1866. Compliance with other statutes not required

This Part shall be full authority for the assumption of the outstanding bonded debt and other indebtedness of any drainage district or districts by the consolidated gravity drainage district in this Part authorized. No ordinance, resolution, or proceeding in respect to the assumption of any outstanding bonded debt or other indebtedness of any drainage district or districts, shall be necessary, except as required by this Part. No promulgation or publication of any resolution, ordinance or proceeding relating to the assumption of said debt shall be necessary, except as required by this Part. Any publication prescribed hereby may be made in any newspaper conforming to the terms of this Part, without regard to designation thereof as the official journal of the parish.



RS 38:1867 - Contest of legality of proceedings

§1867. Contest of legality of proceedings

For a period of sixty days from the date of the promulgation of the result of any election held under the provisions of this Part, any person in interest may contest the legality of the election, the assumption of debt provided hereunder or the tax authorized, for any cause. After this time, no one shall have any cause or right of action to contest the legality, formality, or regularity of the election, debt assumption, or tax levy, for any cause whatsoever. If the validity of any election, debt assumption, or tax levy authorized or provided for under the provisions of this Part is not raised within the sixty days herein prescribed, the authority to assume the debt, the regularity thereof and of the taxes necessary to pay the debt shall be conclusively presumed and no court shall have authority to inquire into the matters. If any resolution be adopted or proceeding had more than thirty days after the promulgation of the result of the election, no contest, action, or proceeding to question the authority of legality of the resolution or proceeding so adopted shall be begun in any court by any person for any cause whatsoever, after the expiration of thirty days from the date when the resolution was adopted or proceeding had.



RS 38:1868 - Powers of election officials; offenses in connection with elections

§1868. Powers of election officials; offenses in connection with elections

The commissioners and clerks of elections held under the provisions of this Part shall have the powers and duties in conducting the election, and in preserving order at the polls, as are conferred and imposed upon similar officers under the general election laws of this state. Whatever is declared in the general election laws to be a felony, other crime or misdemeanor, shall be such for any election held under the provisions of this Part and shall be punished in the same manner.



RS 38:1869 - Submission of several questions at one time

§1869. Submission of several questions at one time

The board of commissioners of any consolidated gravity drainage district shall submit the question of the assumption of district debts to the qualified voters at the same time that an election shall be ordered for the purpose of incurring debt and issuing bonds authorized by law. If more than one proposition be submitted at the same special election, each proposition shall be so submitted on the ballot and shall be so stated in the notice of election so as to enable the voter to vote thereon separately.



RS 38:1901 - Acreage tax or forced contribution for maintenance, improvements, and repairs

PART III. TAXES AND BONDS

§1901. Acreage tax or forced contribution for maintenance, improvements, and repairs

The governing authority of any gravity drainage district or gravity sub-drainage district when authorized so to do by a vote of a majority in number and amount of the property tax payers qualified to vote under the Constitution and laws of this state in the gravity drainage district or gravity sub-drainage district, may levy and collect an acreage tax or forced contribution not to exceed thirty-five cents per acre per year on the land in the gravity drainage district or gravity sub-drainage district for a period not to exceed ten years. The acreage tax or forced contribution shall not be funded into bonds but shall be annually collected and used for the purpose of maintaining, improving, and keeping in repair the system of gravity drainage constructed in the gravity drainage district or gravity sub-drainage district, all within the limits prescribed in the provisions of Section 14 of Article XIV of the Constitution.



RS 38:1902 - Ad valorem tax for maintenance, construction, and improvement

§1902. Ad valorem tax for maintenance, construction, and improvement

The governing authority of any gravity drainage or gravity sub-drainage district when authorized to do so by a vote of the resident property tax payers qualified to vote in the drainage district or sub-drainage district, of a majority, both in number and amount, may levy and collect a tax not to exceed five mills on the dollar upon all property subject to taxation in the drainage district or sub-drainage district and to run for a period not to exceed ten years. The tax shall be used for the purpose of maintaining, constructing, and improving drainage works within the territorial limits of the drainage district or sub-drainage district. The tax shall not be funded into bonds but shall be collected annually by the tax collector of the parish in which the drainage district or sub-drainage district is located, for the use and benefit of the drainage district or sub-drainage district.



RS 38:1903 - Indebtedness and taxes for completion of drainage system

§1903. Indebtedness and taxes for completion of drainage system

When debts have been incurred and ad valorem or acreage taxes have been levied, as authorized by the provisions of Section 14 of Article XIV of the Constitution of 1921, for the construction of a gravity drainage system, gravity drainage districts and gravity sub-drainage districts through their respective governing authorities may, without further submission to the property taxpayers, incur an additional indebtedness and levy an additional ad valorem or acreage tax or forced contribution, and fund the tax into bonds, all within the limits prescribed in the provisions of the Constitution for the purpose of perfecting and completing, or of paying the expense or cost of perfecting and completing, the system of gravity drainage, eighty per cent of which shall have been accomplished at the time of incurring the additional indebtedness and the levying of the additional taxes.



RS 38:1904 - Procedure

§1904. Procedure

In any case where it becomes necessary, or it is desired, by the governing authority of any gravity drainage district or sub-drainage district to exercise the authority granted by R.S. 38:1903, the governing authority shall first cause to be made, by its supervising engineer or other competent engineer, an estimate of the work already done on the system of drainage which has been adopted, and if it be found by the estimate that eighty per cent, or more, of the system has been completed, the governing authority shall authorize, by proper ordinance, the creation of an additional indebtedness and shall levy an additional ad valorem or acreage tax or forced contribution, and fund the tax into bonds, for the purpose of perfecting and completing the system of gravity drainage, or of paying any indebtedness incurred or to be incurred in completing the system, not to exceed, however, twenty per cent of the total cost of the system of drainage. All other or further procedure for this purpose, shall be as provided by law for the creation of indebtedness, the levying of taxes and forced contributions and the funding of taxes into bonds by gravity districts or gravity sub-drainage districts for gravity drainage purposes, except that it shall not be necessary to submit the proposition to the vote of the property taxpayers.



RS 38:1921 - Red River, Atchafalaya River, and Bayou Boeuf Gravity Drainage District

PART IV. GRAVITY DISTRICTS AFFECTING MORE

THAN ONE PARISH

§1921. Red River, Atchafalaya River, and Bayou Boeuf Gravity Drainage District

A. In order to provide for an overall efficient and effective plan to address the drainage problems affecting the geographical area located within the Red River, Atchafalaya River, and Bayou Boeuf Levee District, there is hereby created the Red River, Atchafalaya River, and Bayou Boeuf Gravity Drainage District, hereinafter referred to as "the district". The geographic boundaries of the district shall be the same as the geographic boundaries of the Red River, Atchafalaya River, and Bayou Boeuf Levee District which are stated in R.S. 38:291(M) except for that portion which is located in Rapides Parish. The district created hereunder shall not include any portion of Rapides Parish.

B. The governing authority of the district shall be the Board of Commissioners of the Red River, Atchafalaya River, and Bayou Boeuf Gravity Drainage District, hereinafter referred to as "the board". There shall be five members of the board. The governing authorities of the parishes of Avoyelles and St. Landry shall each appoint two members of the board. The governor shall appoint one member of the board from the district at large. The member appointed by the governor and one of the members appointed by the governing authorities of each of the parishes shall serve for terms which shall end on December 31, 1994. The other members appointed by the parish governing authorities shall serve for terms which shall expire on December 31, 1996. The parish governing authorities shall determine which members shall serve which terms. Thereafter, the terms of the members shall be four years, ending on December thirty-first of the fourth year of the term. Vacancies in office shall be filled in the manner of the original appointment. No person shall serve for more than two full terms and one partial term on the board. Members may be reimbursed for mileage and other expenses incurred in the duties of the board at the rates for reimbursing state employees and may receive per diem at a rate of fifty dollars per day for attendance at meetings of the board. However, no member shall receive per diem for attendance at more than twelve such meetings per year. The board may hire an executive director and necessary office staff if the board deems it necessary to fulfill the duties of the board.

C. In general, the other provisions of this Chapter shall apply to and shall govern the activities of the board.

D. In addition to the other provisions of this Chapter, the board shall have the following purposes:

(1) To provide for the drainage needs of the district.

(2) To coordinate the efforts of the board in providing drainage for the district with the conservation efforts of the Soil and Water Conservation Districts which have jurisdiction within the district.

(3) To encourage and facilitate the conservation and use of the water resources in the district for recreational and agricultural purposes and for providing wildlife habitat.

E. Under authority of R.S. 38:1770 and 1901, the board shall have the authority to levy an acreage tax; however, the rate of such acreage tax shall not exceed ten cents per acre. In addition, under the provisions of R.S. 38:1902, the board shall have the authority to levy an ad valorem tax; however, the rate of such tax shall not exceed five mills on the dollar upon all property subject to taxation in the district. The two taxes authorized herein shall be levied individually and shall not be levied in combination. Any tax levied shall be levied to run for a period not to exceed ten years and subject to renewal for periods not to exceed ten years. The imposition and renewal of taxes authorized under this Subsection shall require a favorable vote of the electors voting in an election called and held as provided in this Chapter. In addition to the requirement of being approved by a majority of the electors voting in the election, the imposition of the tax shall require the favorable vote of a majority of the electors who live in that portion of each parish which is located in the district and who vote in the election. The proceeds of the tax shall be used for the purposes and may be funded into bonds as provided in this Chapter.

F. In furtherance of the provisions of this Section and the provisions of this Chapter, the board may enter into contracts and cooperative endeavors with any private entity, with any state or federal agency, or with any local governing authority. Any drainage construction or maintenance project shall be done by contract which shall be entered into under the provisions of the Public Bid Law. The board may purchase or lease necessary offices or office space, office furniture, fixtures, and equipment. However, the board shall have no authority to purchase, lease, or otherwise own heavy equipment, motor vehicles, or immovable property of any nature.

G. The district and the governing authority for the district shall be subject to audit by the legislative auditor under the provisions of Chapter 8 of Title 24 of the Louisiana Revised Statutes of 1950.

Acts 1993, No. 964, §1.



RS 38:1951 - LEVEE AND DRAINAGE DISTRICTS

CHAPTER 8. LEVEE AND DRAINAGE DISTRICTS

PART I. CANE RIVER LEVEE AND DRAINAGE DISTRICT

§1951. §§1951 to 1963 Repealed by Acts 1985, No. 785, §2, eff. July 22, 1985.



RS 38:1991 - Limits of district

PART II. LAFOURCHE BASIN LEVEE AND DRAINAGE DISTRICT

§1991. Limits of district

All that portion of the parishes of Ouachita, Morehouse, and Richland embraced in the following limits, to-wit: Beginning at a point where the north line of Caldwell parish and the south line of Ouachita parish intersects the west right of way line of the St. Louis, Iron Mountain and Southern Railroad; thence running in a general northeasterly direction along the west boundary line of the St. Louis, Iron Mountain and Southern Railroad to where it intersects the south city limits of Monroe, Louisiana; thence following the city limits around the east and north side of Monroe to a point where the city limits intersect the west edge of the right of way of the Little Rock and Monroe Railroad; thence in a general northeasterly direction along the west edge of the right of way of the Little Rock and Monroe Railroad to its intersection with the south bank of Bayou De Siard; thence in a general easterly direction along the south bank of Bayou De Siard to its intersection with the west line of section 43, T. 18 N., R. 4 East; thence in a southerly direction along the west line of section 43, T. 18 N., R. 4 east, to a point at its intersection with the west right of way line of the St. Louis, Iron Mountain Railroad; thence in a general northeasterly direction along the west right of way line of the St. Louis, Iron Mountain and Southern Railroad to its intersection with the west line of section 13, T. 19 N., R. 5 East; thence in a northerly direction along the west line of section 13, T. 19 N., R. 5 East, and section 12, T. 19 N., R. 5 East to a point at the northwest corner of section 1, T. 19 N., R. 5 East; thence in a direct line to the northwest corner of section 21, T. 20 N., R. 6 East; thence in a direct line to a point on the north line of section 17, T. 22 N., R. 7 East, one thousand feet east of the east bank of Bayou Bartholomew at low water; thence in a general northeasterly direction following the meandering of Bayou Bartholomew and one thousand feet east of the east bank of the bayou at low water to the Arkansas-Louisiana state line; thence in an easterly direction along the Arkansas-Louisiana state line to a point at the northeast corner of section 4, T. 23 N., R. 10 East; thence south along the east line of section 4 to the northeast corner of section 9; thence southwest across section 9 to the southwest corner thereof; thence south between sections 16 and 17 all in T. 23 N., R. 10 East; thence in a straight line to the southwest corner of section 12, T. 22 N., R. 9 East; thence south on the section line between sections 13 and 14 to the southeast corner of section 14; thence west on the section line between sections 14 and 23, 15 and 22 to the southwest corner of section 15; thence in a straight line to the southwest corner of section 29; thence south on the section line between sections 31 and 32 to the southeast corner of section 31, all in T. 22 N., R. 9 East; thence in a straight line to the southeast corner of section 23; thence south on the section line between sections 25 and 26, 35 and 36, to the southeast corner of section 35, all in T. 21 N., R. 8 East; thence in a straight line to the southeast corner of section 16; thence south between sections 21 and 22, 27 and 28, 33 and 34, all in T. 20 N., R. 8 East; thence in a straight line to the southeast corner of section 17; thence west along the section line between sections 17 and 20 to the southwest corner of section 17; thence in a straight line to the southwest corner of section 19; thence south on the range line between sections 25 and 30, 36 and 31 to the southeast corner of section 36, all in T. 19 N., R. 7 East; thence in a straight line to the southwest corner of section 11; thence south on the section line between sections 14 and 15, 22 and 23 to the southeast corner of section 22; thence west on the section line between sections 22 and 27, 21 and 28, 20 and 29, 19 and 30 to the southwest corner of section 19, all in T. 18 N., R. 7 East; thence in a straight line to the south quarter corner of section 35, T. 18 N., R. 6 East; thence south in a straight line through the centers of sections 2, 11, and 14 to the south quarter corner of section 14; thence in a straight line to the southwest corner of section 28; thence south on the section line between sections 32 and 33, all in T. 17 N., R. 6 East; thence southwest to the southwest corner of section 5; thence west on the section line between sections 6 and 7 to the quarter corner; thence south through the center of sections 7 and 18 to the south quarter corner of 18, all in T. 16 N., R. 6 East; thence in a straight line to the southwest corner of section 26; thence west between sections 27 and 34; thence southwest to the southwest corner of section 33, all in T. 16 N., R. 5 East; thence in a straight line to the southwest corner of section 7; thence south along the west line of section 18 to the line between Ouachita and Caldwell parishes, all in T. 16 N., R. 5 East; thence in a westerly direction along the line between the parishes of Ouachita and Caldwell to its intersection with the west line of the right of way of the St. Louis, Iron Mountain and Southern Railroad Company to the point of beginning, shall constitute the Lafourche Basin Drainage District.

The district shall be a corporation and political subdivision of the state and shall be governed by a board of commissioners.

This corporation is created for the purpose of draining and reclaiming the lands embraced in the Lafourche Basin Levee and Drainage District.



RS 38:1992 - Right of parishes to create drainage districts; refusal of parish to join

§1992. Right of parishes to create drainage districts; refusal of parish to join

Nothing in this Part shall be construed as abridging or affecting in any respect and there is hereby specially reserved to the parishes of Ouachita, Morehouse, and Richland and the property owners and the resident landowners of the parishes, and any part thereof, the right to organize, create, and maintain drainage districts and subdrainage districts, with all the privileges, powers, authority, and functions provided and conferred by the Constitution and general laws of Louisiana on the subject. Nothing in this Part shall be construed as abridging or affecting in any respect the right of either of the parishes acting in the interest of the property owners of the parish to refuse to join in and become a part of the levee and drainage district.

Amended by Acts 1952, No. 127, §13.



RS 38:1993 - Board of commissioners

§1993. Board of commissioners

The corporation shall be governed, and all its corporate powers are vested in a board of five commissioners, three of whom shall be actual bona fide residents, and citizens, and owners of real estate in the Lafourche Basin Levee and Drainage District. The commissioners shall be appointed, one from each parish by the respective governing authorities of the parishes, who shall serve for four years, and two of the commissioners shall be appointed by the governor, who shall serve for six years. The commissioners appointed by the governor shall be residents of Louisiana and owners of real estate in the Lafourche Basin Levee and Drainage District, but may not actually reside within the district. The commissioners shall elect one of their own number president, one, vice-president, and one, secretary and treasurer, who shall serve for two years. The board shall elect its officers every two years, but all officers shall serve until their successors are elected and qualified.



RS 38:1994 - By-laws, rules and regulations; meetings; statement of affairs; audit and inspection of books and vouchers

§1994. By-laws, rules and regulations; meetings; statement of affairs; audit and inspection of books and vouchers

The board of commissioners may adopt all by-laws, rules, and regulations necessary for its own government and the proper conduct of its affairs, and fix the time for its meetings. The board shall meet at least once every three months. The secretary and treasurer shall make and publish a detailed statement of the affairs of the corporation on the first day of January and June of each year and all the books and vouchers of the corporation shall be subject to the audit and inspection of the State Auditor.



RS 38:1995 - Corporate powers

§1995. Corporate powers

The corporation in its corporate name may sue and be sued, contract, purchase, own, lease, and mortgage property, real, personal, and mixed. The board may borrow money and issue negotiable bonds and secure the bonds by mortgage, pledge, and hypothecation of its property, real, personal, mixed, its taxes, local assessments, forced contributions, and acreage taxes. It may exercise the right of eminent domain and expropriate property according to law in and out of the district when necessary to drain the lands in the Drainage District and make and use a common seal. It shall have all the powers and authority conferred on corporations of this class and drainage and subdrainage districts by the Constitution and laws of Louisiana, and all powers and authority conferred on drainage and sub-drainage districts, organized under the general laws of Louisiana relative to drainage, sub-drainage and drainage districts.



RS 38:1996 - Name of corporation; domicile; citation and other process

§1996. Name of corporation; domicile; citation and other process

The legal title of the corporation shall be the Lafourche Basin Levee and Drainage District. The domicile of the corporation shall be in the city of Monroe, Louisiana, where its principal office shall be maintained and all of its books and records kept. Citation and all other legal process shall be served on the president, and in his absence, on the secretary and treasurer, at the domicile of the corporation.



RS 38:1997 - Elections

§1997. Elections

In all elections levying special taxes, local assessments, forced contributions, and acreage taxes, held in the Lafourche Basin Levee and Drainage District, the governing authority thereof shall proceed in the manner and according to the provisions of the Constitution and laws of Louisiana governing the elections in political subdivisions of the state.



RS 38:1998 - Levy and collection of taxes, assessments and forced contributions

§1998. Levy and collection of taxes, assessments and forced contributions

All taxes, special taxes, local assessments, forced contributions and acreage taxes, levied, assessed and collected in the Lafourche Basin Levee and Drainage District shall be levied, assessed, and collected according to the Constitution and laws of Louisiana relative to the collection of taxes, special taxes, local assessments and forced contributions and acreage taxes in drainage districts organized under the general laws.



RS 38:1999 - Classes of lands or sub-drainage districts

§1999. Classes of lands or sub-drainage districts

The board of commissioners may divide the lands in the Lafourche Basin Levee and Drainage District into classes or sub-drainage districts, and tax, locally assess, and impose forced contributions and acreage taxes on the lands in the classes or sub-drainage districts in proportion to the benefits derived by the land from the drainage. All lands in the same class or sub-drainage districts shall pay an equal tax, local assessment, enforced contribution or acreage taxes.



RS 38:2021 - To 2032 Repealed by Acts 1985, No. 785, 2, eff. July 22, 1985.

PART III. RED RIVER LEVEE AND DRAINAGE DISTRICT

§2021. §§2021 to 2032 Repealed by Acts 1985, No. 785, §2, eff. July 22, 1985.



RS 38:2041 - Creation of district; limits

PART IV. RAPIDES PARISH STORMWATER MANAGEMENT

AND DRAINAGE DISTRICT

§2041. Creation of district; limits

There is hereby created the Rapides Parish Stormwater Management and Drainage District, composed of Wards 1, 2, 3, 4, 7, and 8 of the parish of Rapides. The district shall be a corporation and political subdivision of the state. The district is created for the purposes herein set forth and shall be responsible for all major drainage in Wards 1, 2, 3, 4, 7, and 8 of Rapides Parish, excluding the Red River and its levees, and local drainage along streets, highways, and roads.

Added by Acts 1982, No. 69, §1. Acts 1984, No. 787, §1.



RS 38:2042 - Board of commissioners; qualification of members; appointment; tenure; vacancies; removal of members

§2042. Board of commissioners; qualification of members; appointment; tenure; vacancies; removal of members

A. The control and management of the affairs of the Rapides Parish Stormwater Management and Drainage District shall be vested in a board of commissioners, which is hereby created. The board shall be composed of five qualified electors residing within the limits of the district, who shall serve without compensation.

The commissioners shall be appointed as follows:

(1) One member, who shall be a resident of the city of Alexandria, shall be appointed by the governing authority of the city of Alexandria.

(2) One member, who shall be a resident of the city of Pineville, shall be appointed by the governing authority of the city of Pineville.

(3) One member, who shall be a resident of Rapides Parish, shall be appointed by the Rapides Farm Bureau.

(4) One member, who shall be a resident of Rapides Parish shall be appointed by the Board of Directors of the Rapides Soil and Water Conservation District.

(5) One member, who shall be a resident of Rapides Parish, shall be appointed by the governing authority of Rapides Parish. The commissioners initially appointed shall draw lots to determine their terms of office, which shall be one, two, three, four, and five years, respectively; they shall serve until their successors have been appointed and qualified. The commissioners thereafter appointed at the expiration of the respective terms of the initial appointees shall be appointed in the manner of the original appointments for terms of five years.

B. Vacancies shall be filled in accordance with the procedure set forth in Subsection A of this Section. In case of neglect of duty by any commissioner, or his failure without good cause to attend regular meetings for three times successively, the respective appointing authority, on request of the board, shall remove the commissioner and appoint his successor.

Added by Acts 1982, No. 69, §1.



RS 38:2043 - Meetings of board; officers; salaries and expenses

§2043. Meetings of board; officers; salaries and expenses

The board shall convene and hold its first meeting in the city of Alexandria within sixty days after the appointment of commissioners. A majority of the board shall constitute a quorum to do business. The board shall elect one of its members president and shall appoint a secretary, and shall fix the salaries or compensation of the president and secretary. The board shall designate the time and place for holding regular meetings. Special meetings may be held at such times and places as shall be specified by call of the president or of two of the commissioners. In the case of the death or resignation of the president, the secretary shall call the board together to fill the vacancy. In case of absence, inability, or failure to act of the president, the board shall appoint one of its number to serve as chairman, and the person so appointed shall perform all the duties of the president.

Added by Acts 1982, No. 69, §1.



RS 38:2044 - General powers and duties of the board

§2044. General powers and duties of the board

The board of commissioners shall have all powers necessary or convenient for carrying out its purposes, including but not limited to the following rights and powers:

(1) The board shall adopt bylaws for its own government and for the government of its officers and employees. It shall devise and adopt rules and regulations for establishing and perfecting a comprehensive drainage and stormwater management program. It shall keep a record of all its proceedings, which shall be published after each meeting in a local newspaper selected by the board.

(2) The board, at each regular meeting, shall examine all of the accounts and operations of the board, determine in what manner work shall be undertaken, and provide the means to carry out its projects. All work shall be advertised to be let by means of sealed proposals, in accordance with the public contracts law of the state of Louisiana, to the lowest responsible bidder, reserving to the board authority to reject all bids. In case of emergency as defined in R.S. 38:2211, the public contracts law of the state of Louisiana, the board may make contracts for the building, repair, and guarding of drainage facilities without advertisement of sealed proposals, and for that purpose may use any funds in the treasury of the board not otherwise appropriated by contract previously given, or may pledge the revenues of the board, property, or other things of value to raise money for this purpose.

(3) The board may create a system and establish a line of back levees and drainage for the district. The board, in the creation of said back levees and drainage system and the erection thereof, may construct floodgates wherever deemed necessary and may close any canals and bayous, which may be found to intersect the proposed levees lines, at the point of intersection, in order that the property of the district may be free from the danger of inundation. The determination of the board as to the necessity of closing any intersecting canal or bayou or as to the necessity of opening or closing any floodgates to protect the district from inundation shall be conclusive evidence of the necessity. The board may construct channels, upper and lower side levees, and pumping stations to protect the lands and property within the district as it deems necessary, with full authority to acquire the necessary land on which to build the back and side levees and all levee drainage and pumping structures. The board shall have all power and authority and shall do all things necessary to attain the objects contemplated herein. The district may exercise the right of eminent domain and expropriate property according to law within and without the district when necessary to drain lands in the district.

(4) The board shall cause to be kept an exact and accurate statement of the work performed by its authority, giving in detail the work done, the drains and drainage facilities constructed or installed, repairs, or all other work done or authorized to be done. The board shall keep an accurate account of the finances of the district and semiannually cause to be prepared a statement showing the exact, accurate, and true condition of such finances, showing particularly the receipts and resources thereof in detail, the amount and character of each amount of money, or assets received, whether in money, bills of exchange, bills receivable, property, or other things of value. Such statement shall show in detail the expenditures made by authority of the board, the cost of works built or repaired, salaries paid, property purchased, cost of work done, and other incidental expenditures, and any and all expenditures made by authority of the board, the balances on hand, all details of the various money, fines, or other things of value at the time of the statement. Such statement shall be made in triplicate, one copy of which shall be forwarded to the governor, one copy to the legislative auditor, and one copy shall be kept on record in the files and records of the board. The board shall also cause this statement to be published for one day in a local newspaper of its own selection within ten days from the date of the semiannual meeting at which such statement is made and approved.

(5) The board shall be responsible for all major drainage in the district, excluding the Red River and its levees, and local drainage along streets, highways, and roads and may request the office of engineering of the Department of Transportation and Development to lay out, furnish estimates, and perform all engineering work necessary to the location, construction, and repairs of the drain and drainage facilities or may employ an engineer or engineers to perform such services.

(6) The board shall have authority to order the relocation of any and all pipelines or electric power transmission lines located within the district, provided that the owners thereof shall be reimbursed for the cost of such removal and relocation. The determination of the board as to the necessity of removing and relocating those facilities for purposes of dredging operations or levee construction or maintenance shall be conclusive evidence of the necessity. The board is authorized to pay for the costs of such relocations from any of the funds of the district available for construction or maintenance.

(7) The board may cooperate with the federal government, the state of Louisiana, and other governmental entities in such manner as it may deem necessary to carry out its authorized purposes and may receive loans, grants, and gifts in connection therewith.

Added by Acts 1982, No. 69, §1; Acts 1984, No. 787, §1; Acts 2012, No. 753, §5.



RS 38:2045 - Corporate status and powers of board; domicile; evidence of acts and proceedings; deposit of funds; warrants

§2045. Corporate status and powers of board; domicile; evidence of acts and proceedings; deposit of funds; warrants

The board of commissioners shall constitute a body corporate in law, with all the powers of a corporation, and with all the powers and rights of a political subdivision of the state relative to the incurring of debt and the issuing of bonds therefor. The domicile of the board shall be designated by the members at the first regular meeting of the board. The board may buy and sell property, incur debt, and contract obligations in accordance with law, sue and be sued, and perform any and all acts in its corporate capacity and in its corporate name which are necessary and proper for carrying out the purposes and objects for which it is created. The board shall have a corporate seal, and copies of all the regulations and copies of proceedings of the board certified by its secretary, under its corporate seal, shall be received in all courts as prima facie evidence of the acts and proceedings of the board. All funds of the board shall be deposited in an account or accounts to the credit of the district and expended as provided herein.

Added by Acts 1982, No. 69, §1.



RS 38:2046 - District tax; collection and allocation of proceeds thereof

§2046. District tax; collection and allocation of proceeds thereof

For the purpose of providing revenue to carry out the objects contemplated hereby, the board may levy and collect annually a tax on all property in the district subject to a district tax under the authority of Article VI, Section 32 of the Constitution of Louisiana, pursuant to an election called by the board and held for that purpose. The assessors shall extend the tax on the tax roll, and the tax collector shall collect the district tax in the same manner as other district taxes are collected. The avails of this tax are to be used for the acquisition, construction, improvement, maintenance, or operation of facilities or improvements, including the cost of relocating pipelines and public utility facilities.

Added by Acts 1982, No. 69, §1.



RS 38:2047 - Authority to issue bonds

§2047. Authority to issue bonds

In addition to the right to levy taxes as herein provided, the district shall have the power to issue bonds for the purpose of constructing, acquiring, extending, and improving drains and drainage facilities of the district pursuant to Article VI, Section 33 of the Constitution of Louisiana; Subpart A of Part III of Chapter 4 of Title 39 of the Louisiana Revised Statutes of 1950; and other constitutional and statutory authority supplemental thereto. Such bonds may be issued in an amount not exceeding ten percent of the assessed valuation of the district at the time the bonds are issued. The bonds and the interest thereon shall be exempt from all taxation in the state of Louisiana.

Added by Acts 1982, No. 69, §1.



RS 38:2048 - Liberal construction

§2048. Liberal construction

This Part, being intended to carry out a function of the state to protect the health and welfare of the inhabitants of the portion of the state to be affected hereby, shall be liberally construed by the courts to effect its purposes.

Added by Acts 1982, No. 69, §1.



RS 38:2101 - IRRIGATION DISTRICTS

CHAPTER 9. IRRIGATION DISTRICTS

§2101. Creation of district by police jury

A. As used in this Chapter the term "police jury" means the parish governing authority unless the context clearly indicates otherwise.

B. The lands comprising one or more parishes or comprising any portion or portions of one or more parishes may be formed into an irrigation district. The police juries of the several parishes of this state may create and establish irrigation districts in the manner herein provided.

C. All land that cannot receive any benefit from the operation of an irrigation district shall be excluded from the district at the time it is created.

Amended by Acts 1956, No. 462, §1.



RS 38:2102 - Creation of district upon petition of landowners; lands in more than one parish

§2102. Creation of district upon petition of landowners; lands in more than one parish

Police juries shall create and form irrigation districts when a petition to do so is filed by the property owners owning a majority of the acres of land within the limits of a proposed irrigation district, outside of the corporate limits of incorporated towns and cities. The petition shall describe the area to be included in the irrigation district, shall designate the name and domicile of the district and the names of the first commissioners thereof, and shall be signed by the petitioners. The petition shall be accompanied by a map showing the area to be included within the proposed irrigation district and the boundaries thereof, by a certificate of the clerk of court and exofficio recorder of the parish or parishes in which the land is situated certifying to the ownership of the land to be included in the irrigation district, outside the corporate limits of incorporated towns and cities, together with the acreage of each owner, as appears from the records of his office. If the ownership of any land is unknown, this fact shall also be made to appear by the certificate. Clerks of court and recorders of the parishes of the state shall furnish the certificate.

In creating an irrigation district composed of lands situated in more than one parish, the petition to create the district must be signed by the property owners owning a majority of the acres of land in each parish within the proposed district, outside of the corporate limits of incorporated towns and cities. The petition shall be presented to the police jury of the parish having the largest number of acres of land in the proposed irrigation district, outside of the corporate limits of incorporated towns and cities, and the irrigation district shall then be created by ordinance of the police jury.



RS 38:2103 - Recordation of ordinance creating district; publication

§2103. Recordation of ordinance creating district; publication

Certified copies of all ordinances of police juries creating irrigation districts under the provisions of this Part shall be recorded in the mortgage records of each parish in which any of the land is situated comprising the irrigation district.

The ordinance creating the irrigation district, after having been so recorded, shall be published once a week for two successive weeks in the official journal of each parish in which any lands of the district are situated. If there is no official journal in a parish, then copies of the ordinance shall be posted on the principal front door of the court house of the district court of each parish in which any lands of the district are situated, and shall also be posted at not less than four other public places within the irrigation district.



RS 38:2104 - Contesting legality of district; appeal

§2104. Contesting legality of district; appeal

Any interested person desiring to contest the legality of any irrigation district created under this Part shall do so by suit against the irrigation district brought in the district court of the domicile of the district within sixty calendar days from the date of the second publication, or of the date of the last posting of the ordinance creating the district as herein provided. No right to bring any contest of legality shall exist and no court shall have jurisdiction to entertain any contest after the lapse of the sixty days.

If no contest is filed within the sixty days, it shall be conclusively presumed that in every particular the irrigation district was regularly and legally created, and that all lands embraced within the boundaries of the district are properly and legally included therein.

Any suit brought under the provisions of this section shall be tried summarily and by preference over all other cases and without the intervention of a jury. Appeal may be had as in other cases and shall be heard and determined in a summary manner.



RS 38:2105 - Name of district

§2105. Name of district

Irrigation districts created under this Part shall be known as irrigation districts, with any other name or number that the police jury may designate. The name suggested in the petition shall be designated by the police jury unless the same conflicts with the name of an existing irrigation district created by the police jury, in which event the police jury shall exercise its discretion in designating the name of the irrigation district.



RS 38:2106 - Domicile; change of domicile; meetings to be held at domicile

§2106. Domicile; change of domicile; meetings to be held at domicile

In the ordinance creating an irrigation district under this Part, the domicile of the district shall be designated. The commissioners of an irrigation district may at any time, by resolution, establish a different domicile, within the district, after having given notice of intention to change the domicile. The notice shall be signed by the president or secretary of the commissioners, and published once a week for thirty days in a newspaper published in the parish of the then existing domicile, or if there is no newspaper in the parish, then in a newspaper published in an adjoining parish. After publication of the notice, the commissioner by resolution may make the change of domicile. A copy of the resolution, when adopted, shall be recorded in the mortgage office of each parish in which any part of the district is situated.

Irrigation districts created under this Part shall be sued only in the court of their domicile, and not at any other place.

All meetings of the board of commissioners shall be held at the domicile of the irrigation district. By unanimous vote of all of the commissioners composing the board at a meeting of the board held at the domicile, the board may designate a different place at which meetings of the board may be held, as may be by the board of commissioners deemed most convenient to the board and the persons having business transactions therewith.

In the ordinance creating irrigation districts, there shall be designated a time and place for the commissioners of the district to hold their organization meeting.



RS 38:2107 - Board of commissioners; qualifications; term; compensation

§2107. Board of commissioners; qualifications; term; compensation

All irrigation districts formed or created under the provisions of this Part shall be governed and controlled by five commissioners to be known as a board of commissioners. Each commissioner must be a qualified elector of Louisiana and must reside within the limits of the district. He must be the record owner of lands in the district of an assessed value of two thousand dollars, or must be the representative of some corporation owning lands in the district of an assessed value of two thousand dollars. A representative of a corporation shall be designated to represent the corporation by resolution of the board of directors to that effect. The holding of the office of irrigation commissioner shall not be considered in contemplation of law as dual office holding. No commissioner, unless he is the secretary-treasurer, shall receive compensation for his services, but he shall receive actual expenses while attending to the business of the district.

Commissioners shall serve for a term of four years and until their successors shall have been appointed and shall have qualified. Vacancies in the office of commissioner due to death, resignation, or other cause, shall be filled by the remaining commissioners for the unexpired term.



RS 38:2108 - Appointment of commissioners

§2108. Appointment of commissioners

In the ordinance creating an irrigation district under this Part, the police jury creating the district shall appoint the five commissioners who shall constitute the governing authority of the district, and who shall possess the qualifications, as provided in R.S. 38:2107, and who are named in the petition for the creation of the district.

Upon the expiration of the four year term of the commissioners, and every four years thereafter, the police jury creating the irrigation district shall appoint five commissioners who are recommended by landowners within the irrigation district, and where there is more than one person recommended for the same office, the police jury shall appoint the person otherwise qualified who is recommended by landowners owning the largest number of acres of lands in the district, outside of the corporate limits of incorporated towns and cities.



RS 38:2109 - Oaths of commissioners

§2109. Oaths of commissioners

Before entering upon his official duties, each commissioner of an irrigation district created under this Part shall take and subscribe to an oath before an officer authorized by law to administer oaths, that he will honestly, faithfully, and impartially perform the duties devolving upon him as a commissioner of the irrigation district in which he was appointed, and that he will not neglect any of the duties imposed upon him by this Part. The oaths of the commissioners shall be recorded in the record book of the irrigation district.



RS 38:2110 - Officers of board; bond of secretary-treasurer

§2110. Officers of board; bond of secretary-treasurer

At the time and place designated by the police jury in the ordinance creating the irrigation district, or as soon thereafter as possible, the commissioners appointed in the ordinance shall meet and immediately organize by electing officers as follows: They shall elect from among their number a president to preside over the meetings of the commissioners and to perform any other duties as are usually required of presidents of corporate bodies. The vice-president shall perform the duties of the president in case of his absence or disability.

The commissioners shall also elect a secretary-treasurer, who need not be a commissioner, who shall perform all duties required of him by the commissioners.

The secretary-treasurer shall furnish bond in a sum fixed by the board of commissioners, which bond shall not be for less than one-fourth over and above any amount that may come into the possession of the secretary-treasurer, and which bond shall be increased or diminished accordingly. The premium on the bond shall be paid by the district. The secretary-treasurer shall receive compensation, not in excess of two hundred fifty dollars per month, as the board of commissioners may determine.



RS 38:2111 - Seal; selection of bank; warrants

§2111. Seal; selection of bank; warrants

The board of commissioners shall adopt a suitable seal and shall select without the necessity of advertising or receiving bids therefor one or more solvent chartered banks of the state. Funds of the district shall be withdrawn or paid out only on warrants or checks of the board of commissioners signed in the manner provided by the board of commissioners.



RS 38:2112 - Powers and authority of irrigation districts

§2112. Powers and authority of irrigation districts

Any irrigation district thus created and named or numbered by any police jury of any parish of the state, shall constitute a body corporate in law, with all the powers of a corporation, and with all the powers and rights of a political subdivision of the State of Louisiana within the intendment and meaning of the laws of Louisiana relating to the incurring of debt and the issuing of bonds therefor. Irrigation districts created under this Part may incur debt and issue negotiable bonds in accordance with the power and authority, and in the form and manner, and with the effect and security now or hereafter provided by the Constitution and laws of the State of Louisiana. The irrigation district may incur debts and contract obligations in accordance with law, sue and be sued, have a corporate seal, and do and perform any and all acts in its corporate capacity and in its corporate name necessary and proper for the carrying out of the purposes and objects for which the irrigation district was created. The irrigation district may also expropriate property.

The irrigation district, through its governing authority, may conserve the fresh water supply of this state for the benefit of the inhabitants and property owners within the district, to provide water for irrigation and other uses, both within and without the district. The governing authority may do and perform all acts necessary to construct, lease, acquire in any manner, maintain, and operate dikes, dams, reservoirs, storage basins, locks, levees, flumes, conduits, and acquire or lease any private canals and other bodies of water which may be within or without the irrigation district and necessary or suitable to the operation of the district.

The irrigation district may construct, lease, maintain, acquire, enlarge, and operate any machinery or other means necessary for the use and purpose of the district. It may own in full ownership all servitudes, rights of way, and other sites acquired by donation, prescription, purchase, expropriation, or otherwise. It may transfer by sale, donation, lease, or otherwise, with or without warranty of title, to the United States of America, or to any federal agency, department, or commission, or to any other body which is now or may hereafter be organized under the laws of the United States of America, any and all property owned or acquired by it as an irrigation district, to the fullest extent allowed by law.

It may contract and enter into agreements with the United States of America, or with any federal agency, department, or commission, and with any other body which is now or may hereafter be organized under the laws of the United States of America. Without limiting the foregoing provisions of this Section, an irrigation district may acquire funds, property, and other benefits from the United States of America, or from any federal agency, department, or commission, or from any other body which is now, or may hereafter be, organized under the laws of the United States of America, for the construction, maintenance, or operation of the district, or any works or machinery necessary or appurtenant thereto, and may enter into any and all further contracts and agreements necessary or suitable to procure the construction by the United States of America, or by any federal agency, department, or commission, or by any other body which is now, or may hereafter be, organized under the laws of the United States of America, of any or all locks, dams, dikes, levees, canals, machinery, and other works, and for any other lawful purpose, and may delegate to the United States of America, or any federal agency, department, or commission, or any other body which is now, or may hereafter be, organized under the laws of the United States of America, to the fullest extent now or hereafter allowed by law, any one or more or all of the powers conferred upon the district under the provisions of this Part, or co-operate with any one or more thereof in the exercise of these powers. The irrigation district may co-ordinate these works with state and federal flood control works and navigation projects. The irrigation district, without limiting any of its other powers under this Part, may contract with individuals, corporations, or associations, whereby the irrigation district may acquire funds, property, or other benefits to be used in maintaining and operating the district.

The irrigation districts for the purpose of constructing, acquiring, extending, or improving an irrigation system, may issue and sell revenue bonds and revenue refunding bonds, all in the form and manner provided for by the Constitution and laws of the state and may furnish and supply water, both within and without their territorial limits, and to that end may enter into contracts under the terms and conditions which may be determined and mutually agreed upon with any person, firm, corporation, or political subdivision of the state.

It may acquire water from any other irrigation system, or from any other source, and distribute the water, and make a uniform rate for, and collect a charge for water which is distributed by the district to the several users thereof. The charge shall be in addition to any tax that may be levied to pay the principal and interest on any bonds that may be issued. No part of the money realized from the bonds voted to construct the irrigation systems or canals or ditches shall be used to pay for the water so purchased.



RS 38:2113 - Letting contracts

§2113. Letting contracts

Any and all contracts of the district may be let by the governing authority thereof without advertisement, but the governing authority may provide for a public letting of any of its contracts if it sees fit, on the terms, and subject to the conditions, which it may fix in the ordinance calling for bids. The person to whom the contract is awarded shall furnish, within the delay fixed by the governing authority, a bond of a surety company authorized to do business in Louisiana, in the amount required by law relating to contracts for public works, and conditioned that the work shall be performed in accordance with the plans and specifications and the terms of the contract, and the governing authority thereof shall demand any other bonds and obligations which the laws relating to public contracts require the contractor to give.

The governing authority may execute any and all work with its own force and equipment and under its own supervision, or the work may be executed on behalf of and for the benefit of the district by the United States of America, or any agency, department or commission thereof, or any other body which is now or may hereafter be organized under the laws of the United States of America.



RS 38:2114 - Records to be kept

§2114. Records to be kept

The board of commissioners of irrigation districts organized under this Part shall cause to be kept a well bound book, entitled "record book of board of commissioners of (here insert name of irrigation district)" in which shall be recorded the minutes of all meetings, all proceedings, certificates, oaths of commissioners, bonds of employees and contractors, and any and all corporate acts. The records shall be in the possession of the secretary of the board and shall be open to inspection at all times by any person interested.



RS 38:2115 - Employment of attorneys, engineers, etc.; compensation

§2115. Employment of attorneys, engineers, etc.; compensation

The board of commissioners of every irrigation district created under the provisions of this Part, may employ an attorney or attorneys, and fix his or their compensation. The board of commissioners may employ engineers, clerks, and other agents and employees, and fix their compensation.



RS 38:2116 - Levy of acreage tax or forced contribution

§2116. Levy of acreage tax or forced contribution

Any irrigation district created under this Part may, through its governing authority, when petitioned to do so by landowners owning a majority of the acres of land in the district, outside of the corporate limits of incorporated towns and cities, levy and impose and order the assessment and collection of an acreage tax or forced contribution, not exceeding ten cents per acre per year for a period not exceeding forty years on each acre of land in the district, for the purpose of maintaining and operating the irrigation district or any property necessary for the purposes of the district.



RS 38:2117 - Lands within corporate limits not to be taxed

§2117. Lands within corporate limits not to be taxed

Lands within the corporate limits of incorporated towns and cities, although within the limits of an irrigation district, shall not be liable to taxation for any purpose under this Part, nor shall these lands be considered in calculating the number or proportion of acres of land required to sign any petition or make any recommendation under this Part. The owners of the lands shall not, by reason of the ownership, sign any petition or participate in any election required or permitted under this Part.



RS 38:2118 - Lands to be taxed

§2118. Lands to be taxed

All lands included within the boundaries of any irrigation district, except those lands within the corporate limits of incorporated towns and cities, shall be taxed. The fact that water from the natural or artificial waterways within the district is not used on certain lands within the boundaries of the district does not exempt that land from taxation.

Amended by Acts 1956, No. 461, §1.



RS 38:2119 - Elections called by board

§2119. Elections called by board

Irrigation districts created under this Part, in order to carry out the provisions of this Part relative to the proper administration of the affairs of the district, through their governing authority, may call elections in accordance with the terms, conditions and provisions of Chapter 4, Sub-title II of Title 39, and in accordance with applicable provisions of the Constitution and other laws of Louisiana.



RS 38:2120 - Landowners may petition for bond election

§2120. Landowners may petition for bond election

Whenever landowners, owning not less than twenty-five per cent of the total acreage of the land in an irrigation district outside of the corporate limits of incorporated towns and cities, shall petition the governing authority of the district to call an election to submit to the property taxpayers therein qualified to vote, a proposition to authorize the incurring of debt and issuing of bonds for the purpose of acquiring, constructing, leasing, maintaining, and operating canals, locks, dams, reservoirs, storage basins, dikes, ditches, levees, flumes, machinery, and other works, or for the purchasing of works already constructed, in the district, the governing authority of the district shall call a special election for the purpose of obtaining the will of the property taxpayers qualified to vote in the district, in regard to the proposition to incur debt and issue bonds, as petitioned for as aforesaid.



RS 38:2121 - Conduct of elections

§2121. Conduct of elections

All elections herein authorized, and the details and procedure relating to the voting of taxes and issuance of negotiable bonds, polling places, qualifications of voters, list of voters, challenging votes, form of ballots, notice to voters, election officers and their substitutes, election officers and their oaths, voting, opening and closing of polls, counting ballots, canvass of returns, proces verbal, preservation of ballots, issuing bonds and the resolution authorizing issuance of bonds, limit of indebtedness, maximum duration, interest on bonds, form of bonds, and the signing of bonds, resolution prescribing terms, maturity, registration as to principal, as to interest, levy of taxes, sale of bonds, sale at par, and application of premium, exemption from taxes, no other statutes applicable, validity of bonds, contests and time limited, application of proceeds, and penalties for violations, etc., shall be held and had, except as herein otherwise provided, under the provisions of Chapter 4, Sub-title II of Title 39.



RS 38:2122 - Bonds sold at public sale

§2122. Bonds sold at public sale

Bonds authorized to be issued by the irrigation districts shall be sold at public sale for a price not less than that fixed by law, after advertisement for three weeks, the first advertisement to be at least fifteen days prior to the date set for the sale in the official journal of the parish. The governing authority of the district may reserve the right to reject any and all bids.

Amended by Acts 1968, No. 69, §1.



RS 38:2123 - Collection of taxes

§2123. Collection of taxes

Assessors of the various parishes in which irrigation districts or portions thereof are located shall, upon the levy of acreage taxes by the governing authority of any irrigation district created under this Part, extend the taxes upon the assessment rolls of their respective parishes against all land liable for the taxes. The taxes shall be demanded and collected by the respective sheriffs and ex-officio tax collectors at the same time and in the same manner as they demand and collect state and parish taxes due on the same and other lands and property in their respective parishes. Each respective sheriff and ex-officio tax collector shall pay over and account for all taxes collected for account of any irrigation district, to the secretary-treasurer of the district at the same time that he pays over state and parish taxes, and he shall be allowed the same commission for the collection of irrigation taxes as he is allowed by law for the collection of state and parish taxes.

All of the articles and provisions of the Constitution of Louisiana of 1921, and all laws providing for, regulating, and governing the collection of state and parish taxes and the creation of tax liens, penalties and methods and procedure for sales for delinquent taxes, shall also apply to regulate and govern the collection of the assessments of taxes authorized to be imposed or levied under the provisions of this Part.



RS 38:2181 - Venue of suits

CHAPTER 10. PUBLIC CONTRACTS

PART I. GENERAL PROVISIONS

§2181. Venue of suits

A. A suit to annul a public contract on the ground of fraud, illegality, or violation of the contract, may be instituted against a contractor either in the parish of the domicile of the contractor or in the parish where the real or personal property involved is located, or in the parish, or any one of the parishes wherein the work under the contract is to be performed.

B. A suit arising under any public contract regarding the construction, alteration, or repair of any public works or for the purchase of materials or supplies, may be instituted either in the parish in which the public entity is located or in any other parish where, by law, such action may be instituted.

C. Any other provisions of the law to the contrary notwithstanding, the parties to a public contract may stipulate in the contract that the venue of any possible litigation arising under such contract shall be in the parish in which the public entity is located.

D. A suit to enjoin the award of a competitively bid public contract shall be instituted in the parish in which the public entity is located.

Acts 1991, No. 1044, §1; Acts 2003, No. 1061, §1.



RS 38:2182 - Mandatory information requirement for contracts let without competition under the authority of an executive order

§2182. Mandatory information requirement for contracts let without competition under the authority of an executive order

A. The provisions of this Section shall apply to any contract for a public work which is subject to the provisions of Chapter 10 of this Title, hereinafter referred to as "state Public Bid Law", which contract is let without competition pursuant to an executive order issued by authority granted under the Louisiana Homeland Security and Emergency Assistance and Disaster Act, which order grants exceptions to the requirements of the state Public Bid Law. Such provisions shall apply to contracts which have been or will be let without competition pursuant to executive orders related to Hurricane Katrina or Rita which granted exceptions to the requirements of the state Public Bid Law.

B.(1) For any contract subject to the provisions of this Section, the information cited in Subparagraphs (a) through (d) of this Paragraph shall be submitted by the primary contractor to the Office of Facility Planning and Control. The following information shall be submitted, in a format to be determined by such office, no later than forty-five days after the effective date of the contract, or forty-five days after June 29, 2006, whichever is later:

(a) The name of the primary contractor.

(b) The amount of the contract.

(c) The name of each subcontractor.

(d) The amount of each subcontract.

(2) Any change in subcontractors, or in the amount of a subcontract which exceeds twenty-five percent in the aggregate of the original subcontracted amount, shall necessitate the submission of updated information as required in Paragraph (1) of this Subsection.

(3) The primary contractor for each contract subject to the provisions of this Section shall be notified of the requirements of this Section by the contracting state agency. Such notification shall be made no later than ten days after June 29, 2006, for contracts which are currently in effect. Otherwise, the notification shall be made prior to execution of the contract.

C. The Office of Facility Planning and Control shall maintain a listing or registry of all information reported to it pursuant to the provisions of this Section.

D. Failure to submit all of the information required as provided in Subsection B of this Section shall be grounds for debarment. It shall be unlawful for any person to intentionally fail to submit such information, which failure is hereby deemed to be a violation of the duty to provide the mandatory information. Whoever violates such provisions of Subsection B of this Section shall be fined in an amount not to exceed one-half of the contract amount and imprisoned for not more than six months, or both.

E. The provisions of this Section shall not be subject to suspension pursuant to the authority granted to the governor by R.S. 29:721 et seq., the Louisiana Homeland Security and Emergency Assistance and Disaster Act.

Acts 2006, No. 726, §1, eff. June 29, 2006.



RS 38:2183 - REPEALED BY ACTS 1991, NO. 1044, 2.

§2183. REPEALED BY ACTS 1991, NO. 1044, §2.



RS 38:2184 - Preference given to supplies, material, or equipment produced or offered by Louisiana citizens

§2184. Preference given to supplies, material, or equipment produced or offered by Louisiana citizens

All public entities shall, in making purchase of supplies, material, or equipment, give preference to supplies, material, or equipment produced or offered by Louisiana citizens, the cost to the public entity and the quality being equal.

Acts 1991, No. 1044, §1.



RS 38:2184.1 - REPEALED BY ACTS 1991, NO. 1044, 2.

§2184.1. REPEALED BY ACTS 1991, NO. 1044, §2.



RS 38:2185 - REPEALED BY ACTS 1991, NO. 1044, 2.

§2185. REPEALED BY ACTS 1991, NO. 1044, §2.



RS 38:2186 - REPEALED BY ACTS 1991, NO. 1044, 2.

§2186. REPEALED BY ACTS 1991, NO. 1044, §2.



RS 38:2187 - REPEALED BY ACTS 1991, NO. 1044, 2.

§2187. REPEALED BY ACTS 1991, NO. 1044, §2.



RS 38:2188 - Mandamus to compel performance of contract

§2188. Mandamus to compel performance of contract

A. In the event that any person shall contract with any public entity with reference to the paving, grading, repairing, reconstructing, or care of any street, highway, bridge, culvert, levee, canal, ditch, or crossing, and shall fail or neglect to perform the contract, the public entity, any officer, or any five taxpayers thereof, may proceed by a writ of mandamus to compel the performance of the contract, or any part of the contract. The writ of mandamus shall be made returnable in five days, shall be tried by preference over all other cases, without a jury, in vacation as well as in term time, and in case of appeal shall be tried by preference in the appellate court.

B. In case any person shall fail or neglect to comply satisfactorily with any judgment against it in such a proceeding within the time fixed by the court which shall be a period within which the work can be reasonably done, the court, on contradictory motion and proof taken in the same case, shall issue a writ of distringas against the person, order the sheriff to do the work required to be done, and to apply the revenues and property of the person to defray the expenses incurred in executing the judgment of the court.

Acts 1991, No. 1044, §1.



RS 38:2189 - Prescription

§2189. Prescription

Any action against the contractor on the contract or on the bond, or against the contractor or the surety or both on the bond furnished by the contractor, all in connection with the construction, alteration, or repair of any public works let by the state or any of its agencies, boards or subdivisions shall prescribe 5 years from the substantial completion, as defined in R.S. 38:2241.1, or acceptance of such work, whichever occurs first, or of notice of default of the contractor unless otherwise limited in this Chapter.

Added by Acts 1962, No. 15, §1. Amended by Acts 1975, No. 250, §1.



RS 38:2189.1 - Prescription; claims by contractors; surety

§2189.1. Prescription; claims by contractors; surety

Any action by the contractor on the contract or on the bond, or by the contractor or the surety or both on the bond furnished by the contractor, against the state, or any of its agencies, boards or subdivisions, all in connection with the construction, alteration, or repair of any public works let by the state or any of its agencies, boards, or subdivisions, shall prescribe five years from the completion, the substantial completion, as defined in R.S. 38:2241.1, or acceptance of such work, whichever occurs first, or of notice of default of the contractor or other termination of the contract, unless otherwise limited in this Chapter. Any action which would be extinguished by the provisions of this Section may be brought within one year of the effective day of this Section.

Added by Acts 1982, No. 544, §1.



RS 38:2190 - Architects and engineers prohibited under certain circumstances from owning substantial interest in organizations furnishing materials for construction of public work

§2190. Architects and engineers prohibited under certain circumstances from owning substantial interest in organizations furnishing materials for construction of public work

A. Architects and engineers are prohibited from owning a substantial financial interest, either directly or indirectly, in any corporation, firm, partnership, or other organization which supplies materials for the construction of a public work when the architect or engineer has performed architectural or engineering services, either directly or indirectly, in connection with the public work for which the materials are being supplied.

B. For the purposes of this Section, a "substantial financial interest" shall exclude any interest in stock being traded on the American Stock Exchange or the New York Stock Exchange.

C. Whoever violates the provisions of Subsection A, shall be guilty of a misdemeanor and shall be fined not more than an amount equal to the total value of the materials involved in the violation of Subsection A of this Section, or not more than ten thousand dollars, whichever is greater, or imprisoned for not more than six months, or both.

Acts 1991, No. 1044, §1.



RS 38:2191 - Payments under contract

§2191. Payments under contract

A. All public entities shall promptly pay all obligations arising under public contracts when the obligations become due and payable under the contract. All progressive stage payments and final payments shall be paid when they respectively become due and payable under the contract.

B. Any public entity failing to make any progressive stage payment within forty-five days following receipt of a certified request for payment by the public entity without reasonable cause shall be liable for reasonable attorney fees. Any public entity failing to make any final payments after formal final acceptance and within forty-five days following receipt of a clear lien certificate by the public entity shall be liable for reasonable attorney fees.

C. The provisions of this Section shall not be subject to waiver by contract.

D. Any public entity failing to make any progressive stage payments arbitrarily or without reasonable cause, or any final payment when due as provided in this Section, shall be subject to mandamus to compel the payment of the sums due under the contract up to the amount of the appropriation made for the award and execution of the contract, including any authorized change orders.

Acts 1991, No. 1044, §1; Acts 2011, No. 184, §1; Acts 2014, No. 487, §1.



RS 38:2192 - Certain contract amendments and revisions; recordation

§2192. Certain contract amendments and revisions; recordation

Each amendment or other revision to any service or insurance contract which adds an amount of ten percent or more of the original contract amount and which additional amount is at least ten thousand dollars or all amendments and other revisions to any service or insurance contract aggregating to an amount of twenty percent or more of the original contract amount and which additional amount is at least ten thousand dollars shall be recorded by the public entity which entered into the contract in the office of the recorder of mortgages in the parish where the public entity is domiciled not later than thirty days after the date of the amendment or other revision which requires that the recordation take place. In addition, the original contract shall be recorded together with the amendments or other revisions if not previously recorded.

Acts 2011, No. 343, §2.



RS 38:2193 - Prohibited donation, loan or pledge of public credit or property; suits to invalidate contracts violative thereof

§2193. Prohibited donation, loan or pledge of public credit or property; suits to invalidate contracts violative thereof

A. In any case in which the legislative auditor, by virtue of any audit conducted by him or on his behalf or filed with him, has reason to believe that any contract of the state or any political subdivision may violate the provisions of Article VII, Section 14 of the Louisiana Constitution of 1974, he shall submit the pertinent facts thereof to the attorney general, and in any case in which the legislature, or any of its members has reason to believe that any contract of the state or any political subdivision may violate the provisions of Article VII, Section 14, the legislature or the member thereof, as the case may be, shall submit the pertinent facts to the attorney general. Upon submission of such pertinent facts by the legislative auditor, the legislature, or its members, the attorney general shall institute a civil proceeding to invalidate the contract, if in his opinion such a proceeding is necessary for the assertion or protection of any right or interest of the state or political subdivision within the intendment of Article VII, Section 14 of the Louisiana Constitution of 1974. If in his opinion such a proceeding is not necessary, he shall submit in writing such opinion and his reasons therefor to the official or body which submitted such facts to him.

B. Additionally, the attorney general on his own initiative shall institute a civil proceeding to invalidate any contract of the state or a political subdivision, if in his opinion such a proceeding is necessary for the assertion or protection of any right or interest of the state or political subdivision within the intendment of Article VII, Section 14 of the Louisiana Constitution of 1974.

Added by Acts 1980, No. 797, §1.



RS 38:2194 - Exemptions

§2194. Exemptions

Notwithstanding any provision of law to the contrary, the provisions of this Chapter shall not apply to purchases of natural gas by political subdivisions.

Acts 1987, No. 793, §1, eff. July 17, 1987.



RS 38:2195 - Prohibited provisions

§2195. Prohibited provisions

A. It is hereby declared that any provision contained in a public contract, other than a provision naming another as a co-insured or additional beneficiary in a contract of insurance, which requires a public entity to assume liability for damages arising out of injuries or property damage to the contracting parties or to third parties caused by the negligence of anyone other than the public body, its employees, or agents, is contrary to the public policy of the state of Louisiana. Any and all such provisions in any and all public contracts issued on or after October 1, 1988, are null and void.

B. The provisions of this Section shall be inapplicable with respect to intrastate intergovernmental contracts and to contracts with private providers for the placement and care of persons in the custody of the state.

C. The provisions of this Section shall not apply to contracts between any public entity and the owner of immovable property when the purpose of such contract is to grant the public entity a servitude, right of way, or other authority to go upon, construct works, perform activities, or otherwise exercise control over or use the owner's property.

Acts 1991, No. 734, §1; Acts 1991, No. 1044, §1.



RS 38:2196 - Public contracts; certain provisions invalid

§2196. Public contracts; certain provisions invalid

A. The legislature finds that, with respect to public contracts involving the state or a political subdivision of the state, when the work is to be done in this state, or the services are to be provided or the materials are to be supplied in this state, provisions in such agreements requiring disputes arising thereunder to be resolved in a forum outside of this state or requiring their interpretation to be governed by the laws of another jurisdiction are inequitable and against the public policy of this state.

B. The legislature hereby declares null and void and unenforceable as against public policy any provision in a public contract, as described in Subsection A, which requires either of the following:

(1) That a suit or arbitration proceeding must be brought in a forum or jurisdiction outside of this state, instead of being pursued in accordance with the laws of this state governing such actions.

(2) That the agreement must be interpreted according to the laws of another jurisdiction.

C. The provisions of this Section apply to public contracts, as described in Subsection A, entered into on or after June 5, 1992.

D. The governing authority of the state or a political subdivision may waive the prohibition of enforceability provision of this Section and comply with such contractual provisions upon a determination that to do so would be in the best interest of the state or political subdivision.

Acts 1992, No. 75, §1, eff. June 5, 1992.



RS 38:2196.1 - Repealed by Acts 2011, No. 343, §5.

§2196.1. Repealed by Acts 2011, No. 343, §5.



RS 38:2211 - Definitions

PART II. LETTING CONTRACTS

§2211. Definitions

A. As used in this Chapter unless the context clearly indicates otherwise, the following terms shall mean:

(1) "Alternate" means an item on the bid form that may either increase or decrease the quantity of work or change the type of work within the scope of the project, material, or equipment specified in the bidding documents, or both.

(2) "Bidding documents" means the bid notice, plans and specifications, bid form, bidding instructions, addenda, special provisions, and all other written instruments prepared by or on behalf of a public entity for use by prospective bidders on a public contract.

(3)(a) "Change order" means any contract modification that includes an alteration, deviation, addition, or omission as to a preexisting public work contract, which authorizes an adjustment in the contract price, contract time, or an addition, deletion, or revision of work.

(b) "Change order outside the scope of the contract" means a change order which alters the nature of the thing to be constructed or which is not an integral part of the project objective.

(c) "Change order within the scope of the contract" means a change order which does not alter the nature of the thing to be constructed and which is an integral part of the project objective.

(4) "Contractor" means any person or other legal entity who enters into a public contract.

(5)(a) "Emergency" means an unforeseen mischance bringing with it destruction or injury of life or property or the imminent threat of such destruction or injury or as the result of an order from any judicial body to take any immediate action which requires construction or repairs absent compliance with the formalities of this Part, where the mischance or court order will not admit of the delay incident to advertising as provided in this Part. In regard to a municipally owned public utility, an emergency shall be deemed to exist and the public entity may negotiate as provided by R.S. 38:2212(P) for the purchase of fuel for the generation of its electric power where the public entity has first advertised for bids as provided by this Part but has failed to receive more than one bid.

(b) An "extreme public emergency" means a catastrophic event which causes the loss of ability to obtain a quorum of the members necessary to certify the emergency prior to making the expenditure to acquire materials or supplies or to make repairs necessary for the protection of life, property, or continued function of the public entity.

(6) "Licensed design professional" means the architect, landscape architect, or engineer who shall have the primary responsibility for the total design services performed in connection with a public works project. Such professional shall be licensed as appropriate and shall be registered under the laws of the state of Louisiana.

(7)(a) "Louisiana resident contractor", for the purposes of this Part, includes any person, partnership, association, corporation, or other legal entity and is defined as one that either:

(i) Is an individual who has been a resident of Louisiana for two years or more immediately prior to bidding on work,

(ii) Is any partnership, association, corporation, or other legal entity whose majority interest is owned by and controlled by residents of Louisiana, or

(iii) For two years prior to bidding has maintained a valid Louisiana contractor's license and has operated a permanent facility in the state of Louisiana and has not had a change in ownership or control throughout those two years.

(b) For the purposes of Item (a)(ii) of this Paragraph, ownership percentages shall be determined on the basis of:

(i) In the case of corporations, all common and preferred stock, whether voting or nonvoting, and all bonds, debentures, warrants, or other instruments convertible into common or preferred stock.

(ii) In the case of partnerships, capital accounts together with any and all other capital advances, loans, bonds, debentures, whether or not convertible into capital accounts.

(8) "Negotiate" means the process of making purchases and entering into contracts without formal advertising and public bidding with the intention of obtaining the best price and terms possible under the circumstances.

(9) "Probable construction costs" means the estimate for the cost of the project as designed that is determined by the public entity or the designer.

(10) "Public contract" or "contract" means any contract awarded by any public entity for the making of any public works or for the purchase of any materials or supplies.

(11) "Public entity" means and includes the state of Louisiana, or any agency, board, commission, department, or public corporation of the state, created by the constitution or statute or pursuant thereto, or any political subdivision of the state, including but not limited to any political subdivision as defined in Article VI Section 44 of the Constitution of Louisiana, and any public housing authority, public school board, or any public officer whether or not an officer of a public corporation or political subdivision. "Public entity" shall not include a public body or officer where the particular transaction of the public body or officer is governed by the provisions of the model procurement code.

(12) "Public work" means the erection, construction, alteration, improvement, or repair of any public facility or immovable property owned, used, or leased by a public entity.

(13) "Written" or "in writing" means the product of any method of forming characters on paper, other materials, or viewable screen, which can be read, retrieved, and reproduced, including information that is electronically transmitted and stored.

B. Unless clearly indicated otherwise, compliance with this Part required of any public entity shall be done by the governing authority of such public entity if it has a governing authority.

Acts 1977, No. 103, §1. Amended by Acts 1979, No. 795, §1; Acts 1984, No. 894, §1; SCR No. 10, 1988 1st Ex. Sess.; Acts 1991, No. 1043, §1, eff. July 26, 1991; Acts 1995, No. 538, §1; Acts 1997, No. 120, §1; Acts 2003, No. 828, §1; Acts 2003, No. 831, §1; Acts 2011, No. 134, §1, eff. June 24, 2011; Acts 2012, No. 655, §1; Acts 2014, No. 759, §1.



RS 38:2212 - Advertisement and letting to lowest responsible and responsive bidder; public work; electronic bidding; participation in mentor-protégé program; exemptions

§2212. Advertisement and letting to lowest responsible and responsive bidder; public work; electronic bidding; participation in mentor-protégé program; exemptions

A.(1)(a) All public work exceeding the contract limit as defined in this Section, including labor and materials, to be done by a public entity shall be advertised and let by contract to the lowest responsible and responsive bidder who bid according to the bidding documents as advertised, and no such public work shall be done except as provided in this Part.

(b) Notwithstanding any provision of a home rule charter established subsequent to 1974 to the contrary, no municipality shall be required to advertise and let by contract to the lowest responsible and responsive bidder, who bid according to the bidding documents as advertised, any public work which is less than the contract limit established by this Section unless such municipality by affirmative act of its governing authority adopts a more restrictive contract limit than established in this Section. This Subparagraph shall apply only to municipalities with a population of not less than forty-five thousand persons and not more than forty-eight thousand eight hundred persons as of the most recent federal decennial census.

(2) The term "bidding documents" is defined in R.S. 38:2211(A).

B.(1) The provisions and requirements of this Section and those stated in the bidding documents shall not be waived by any entity.

(2) Any public entity advertising for public work shall use only the Louisiana Uniform Bid Form as promulgated in accordance with the Administrative Procedure Act by the division of administration, office of facility planning and control. The bidding documents shall require only the following information and documentation to be submitted by a bidder at the time designated in the advertisement for bid opening: Bid Security or Bid Bond, Acknowledgment of Addenda, Base Bid, Alternates, Signature of Bidder, Name, Title, and Address of Bidder, Name of Firm or Joint Venture, Corporate Resolution or written evidence of the authority of the person signing the bid, and Louisiana Contractors License Number, and on public works projects where unit prices are utilized, a section on the bid form where the unit price utilized in the bid shall be set forth including a description for each unit; however, unit prices shall not be utilized for the construction of building projects, unless the unit prices and their extensions are incorporated into the base bid or alternates.

(3)(a) The bidding documents shall not require any bidder, other than the apparent low bidder, to furnish any other information or documentation, including the Attestation Affidavit and the E-Verification Form, any sooner than ten days after the date bids are opened; however, the apparent low bidder may submit such information or documentation at any time prior to the expiration of the ten-day period. If the apparent low bidder does not submit the proper information or documentation as required by the bidding documents within the ten-day period, such bidder shall be declared non-responsive, and the public entity may award the bid to the next lowest bidder, and afford the next lowest bidder not less than ten days from the date the apparent low bidder is declared non-responsive, to submit the proper information and documentation as required by the bidding documents, and may continue such process until the public entity either determines the low bidder or rejects all bids. The ten-day period shall not be altered or waived by any public entity except the governing authority of any publicly owned commercial aviation airport, the Sewerage and Water Board of New Orleans, the Regional Transit Authority, and all agencies of the City of New Orleans, including but not limited to the New Orleans Aviation Board, who shall require that the other documentation and information referred to in this Subparagraph be furnished by the two apparent low bidders no sooner than three days after the bid opening. The two apparent low bidders may submit such information or documentation at any time prior to the expiration of the three day period. If the two apparent low bidders do not submit the proper information or documentation as required by the bidding documents within the three day period, such bidders shall be declared non-responsive, and from that date, award may be made to the next lowest bidder, and afford that bidder not less than three days to submit the required information or documentation, and the process may continue until either a low bidder is determined or all bids are rejected.

(b) Notwithstanding the provisions of this Paragraph, all bidders bidding on public works for East Baton Rouge Parish or Jefferson Parish shall submit all bid forms required by statute or by the Louisiana Administrative Code to the governing authority of East Baton Rouge Parish or Jefferson Parish prior to the opening of all bids relative to a contract for public works.

(4) Notwithstanding any other provision of law to the contrary and in addition to any other requirements provided by this Subsection, the Acknowledgment of Addenda to the bid form provided for in this Section for the public bid of public works conducted by the New Orleans Sewerage and Water Board shall also include attachment of the addenda if pricing information is contained therein and the addenda requires attachment.

(5) Written evidence of the authority of the person signing the bid for public works shall be submitted at the time of bidding. The authority of the signature of the person submitting the bid shall be deemed sufficient and acceptable if any of the following conditions are met:

(a) The signature on the bid is that of any corporate officer listed on the most current annual report on file with the secretary of state, or the signature on the bid is that of any member of a partnership, limited liability company, limited liability partnership, or other legal entity listed in the most current business records on file with the secretary of state.

(b) The signature on the bid is that of an authorized representative as documented by the legal entity certifying the authority of the person.

(c) The legal entity has filed in the appropriate records of the secretary of state of this state, an affidavit, resolution, or other acknowledged or authentic document indicating the names of all parties authorized to submit bids for public contracts. Such document on file with the secretary of state shall remain in effect and shall be binding upon the principal until specifically rescinded and canceled from the records of the office.

(6)(a) Each bid shall be either hand delivered by the bidder or his agent in which instance the deliverer shall be handed a written receipt, or such bid shall be sent by registered or certified mail with a return receipt requested, or shall be submitted electronically as provided in Subsection E of this Section. No public entity shall accept or take any bids, including receiving any hand delivered bids, on days which are recognized as holidays by the United States Postal Service.

(b) Only for the purpose of interpretation of the base bid total and alternate bids, when applicable, written words shall govern if a conflict exists between words and numerals.

(c) If the public works requires unit price bids and there is a discrepancy between the base bid total and the sum of the extended unit prices, the unit price bid shall govern.

(7) The provisions of this Subsection shall not apply to the Department of Transportation and Development.

C.(1) Except as provided in Paragraphs (2) and (3) of this Subsection, the term "contract limit" as used herein shall be equal to the sum of one hundred fifty thousand dollars per project, including labor, materials, and equipment as per the rates in the latest edition of the Associated Equipment Dealers Rental Rate Book and administrative overhead not to exceed fifteen percent, provided that beginning February 1, 2015, and annually on February first of each subsequent year, the office of facility planning and control within the division of administration shall adjust the "contract limit" by an amount not to exceed the annual percentage increase in the Consumer Price Index in the preceding year. The office of facility planning and control within the division of administration shall publish the new contract limit for public works contracts in the Louisiana Register in January of each year.

(2) When the Department of Public Safety and Corrections intends to use inmates as labor in connection with projects which occur on the grounds or to the buildings, structures, or facilities located on the grounds of prisons or correctional institutions, the term contract limit shall be seventy-five thousand dollars per project.

(3)(a) The annual limit by a public entity for any work to restore or rehabilitate a levee that is not maintained with federal funds, including mitigation on public lands owned by the state or a political subdivision, shall not exceed the sum of one million dollars, including labor, materials, and equipment, which is not publicly bid, as per the rates in the latest edition of the Associated Equipment Distributors Rental Rate Book, and administrative overhead not to exceed fifteen percent; provided that the work is undertaken by the public entity with its own resources and employees, or with the resources and employees of another public entity through a cooperative endeavor or other agreement with such entity.

(b) The provisions of this Paragraph shall remain effective until December 31, 2018.

D. Each public entity advertising and letting for bid a public works contract under the provisions of this Section shall furnish all prime bidders who request bidding documents and who are properly licensed by the Louisiana State Licensing Board for Contractors with at least one set of complete bidding documents. The public entity may require a deposit on the bidding documents; however, the total cost of the deposit, including handling fees and other costs shall not exceed twice the actual cost of reproduction. Deposits on the first set of documents furnished prime bidders shall be fully refunded upon return of the documents no later than ten days after receipt of bids. On other sets of documents furnished to bidders, the deposit less the actual cost of reproduction shall be refunded upon return of the documents no later than ten days after receipt of bids. Where the public entity, itself, prepares and distributes the bidding documents, the public entity may, in lieu of a deposit, charge a fee for the documents, which fee shall not exceed the actual cost of reproduction. Prime bidders shall obtain an original set of electronic or paper bidding documents either from the public entity or the design professional who prepared such documents. Either the public entity or the design professional may choose the method and service of plan distribution. When the public entity utilizes an electronic bid submittal system, bidding documents shall be distributed in the manner chosen by the public entity. At its sole discretion, the public entity may authorize its design professional of record to choose an electronic bid submittal system. The public entity or its design professional of record shall maintain a list of all prime bidders for the purpose of addenda distribution.

E.(1) Public entities shall provide, as an additional bidding option, a uniform and secure electronic interactive system for the submittal of bids for public works requiring competitive bidding. Any public entity providing such system shall follow the standards for the receipt of electronic bids adopted by the office of the governor, division of administration, and the office of technology services as provided for in LAC 4:XV.701. Any special condition or requirement for the submission shall be specified in the advertisement for bids required by this Section.

(2) Public entities that are currently without available high-speed Internet access shall be exempt from this requirement until such time that high-speed Internet access becomes available.

(3) Any parish with a police jury form of government and a population of less than twenty thousand shall be exempt from the provisions of this Subsection.

(4) Any city or municipality with a population of less than ten thousand shall be exempt from the provisions of this Subsection.

(5) Any other public entity which is unable to comply with the electronic bidding provisions of this Subsection without securing and expending additional funding shall be exempt from its requirements.

(6) Public entities shall have the option to require that all bids be submitted electronically for any competitive bid let out for public bid.

(7) Public entities shall include all "bidding documents" as defined in R.S. 38:2211(A), on the electronic website accepting the electronic bids.

F. The bid specification may contemplate a fixed escalation or de-escalation in accordance with the United States Bureau of Labor Statistic's Consumer Price Index or the Producer Price Index. Bids based on specifications which are subject to a recognized escalation index shall be legal and valid for any item of a public work, at the discretion of the public entity.

G.(1) The advertisement required by this Section for any contract for public works shall be published once a week for three different weeks in a newspaper in the locality, and the first advertisement shall appear at least twenty-five days before the opening of bids. In addition to the newspaper advertisement, a public entity may also publish an advertisement by electronic media available to the general public.

(2) The first publication of the advertisement shall not occur on a Saturday, Sunday, or legal holiday. All bidding documents shall be available to bidders on the day of the first advertisement and shall be available until twenty-four hours before the bid opening date.

H. Every public entity intending to advertise a public work for bids shall estimate the probable construction costs of such public work or obtain such estimate from the project designer prior to advertising such public work for bids. No public entity shall advertise a public work for bids unless funds that meet or exceed the estimate of the probable construction costs have been budgeted by the public entity for the project. The estimate of probable construction costs for the project shall be made available at the time of bid opening, either by posting such estimate electronically or announcing aloud such estimate at the bid opening. Any and all bidders' information shall be available upon request, either no sooner than fourteen days following the bid opening or after the recommendation of award by the public entity or the design professional, whichever occurs first, and the requester shall pay reasonable reproduction costs. The provisions of this Subsection shall not apply to the Department of Transportation and Development.

I. When a design professional or public entity mandates attendance by prospective bidders at pre-bid conferences as a prerequisite to bid on a public works project, the date, place, and time of the pre-bid conference shall be stated in each advertisement notice.

All prospective bidders shall be present at the beginning of the pre-bid conference and shall remain in attendance for the duration of the conference. Any prospective bidder who fails to attend the conference or remain for the duration shall be prohibited from submitting a bid for the project.

J. Bidding documents shall include no more than three alternates. An alternate bid by any name is still an alternate. Alternates, if accepted, shall be accepted in the order in which they are listed on the bid form. Determination of the low bidder shall be on the basis of the sum of the base bid and any alternates accepted. However, the public entity shall reserve the right to accept alternates in any order which does not affect determination of the low bidder.

K. Use of allowances in bidding documents shall be restricted to minor items and shall be limited to hardware, face brick, landscaping, electric light fixtures, miscellaneous steel, tile, wallpaper and other exterior finishes, fixtures and furnishings, and carpeting. Allowances may not be utilized by the design professional or public entity to control the selection of a subcontractor or supplier.

L.(1) No construction manager or any other third-party consultant employed by a public entity may manage a construction project as a general contractor or act in the role of the general contractor to oversee, direct, or coordinate individual trade contractors on behalf of the public entity, or accept bids or itself bid on the public work or components of the public work with respect to which the manager or consultant is employed or contracted to manage or consult.

(2) The provisions of Paragraph (1) of this Subsection shall not apply to the initial construction of a hospital, medical facility, or a combination of both, constructed by the Orleans Hospital Service District, but shall apply to the construction of any additions or modifications of a hospital, medical facility, or a combination of both, constructed by the Orleans Hospital Service District following the completion of the initial construction. The provisions of this Paragraph shall not relieve the Orleans Hospital Service District from complying with all other applicable provisions of this Title.

M.(1) All public work contracts shall contain provisions authorizing the issuance of change orders within the scope of the contract.

(2) All change orders shall be in writing or in electronic format if the public entity has the capability to receive change orders electronically. All change orders shall be signed by the contractor and the public entity or its design representative.

(3) The public entity shall pay the contractor for work performed by change order not later than sixty days after the date the public entity approves the application for payment for completion of the work performed in the change order.

(4) Any change order outside the scope of the contract in excess of the contract limit as defined herein shall be let out for public bid as provided by this Part.

(5) Any change order pertaining to public work, not required by this Part to be let out for public bid, shall either be negotiated in the best interest of the public entity or let out for public bid as provided by this Part. Where the change order is negotiated, the public entity shall require that such change order be fully documented and itemized as to costs, including material quantities, material costs, taxes, insurance, employee benefits, other related costs, profit, and overhead. Where certain unit prices are contained in the initial contract, no deviations shall be allowed in computing negotiated change order costs.

N. Those contracts let by any public entity for public works estimated to cost in excess of the contract limit shall be advertised and let by contract to the lowest responsible and responsive bidder. Public works which are estimated to cost less than the contract limit may be undertaken by the public entity with its own employees.

O.(1) Except as provided by Paragraph (2) of this Subsection, the public entity may, through the issuance of an addendum, extend the bid period for up to thirty days, without the requirement of readvertising as provided by Subsection A of this Section.

(2)(a) If a public entity issues or causes to be issued on a public work exceeding the contract limit any addendum modifying the bidding documents within a period of seven days prior to the advertised time, or the time extended as provided for in this Section, for the opening of bids, excluding Saturdays, Sundays, and any other legal holidays, then the public entity shall transmit a copy of the addendum to all prime bidders who have requested bidding documents pursuant to Subsection D of this Section. This shall be completed within twenty-four hours of the issuance of the addendum and may be delivered by either facsimile transmission, e-mail, other electronic means, by hand, or by overnight delivery using a nationally recognized carrier provided the prime bidder has supplied the facsimile transmission number or e-mail address to the public entity. If the addendum cannot be transmitted by facsimile transmission, e-mail, other electronic means, overnight delivery using a nationally recognized carrier, or otherwise effected by hand delivery, the public entity shall postpone the bid opening by at least seven days.

(b) No public entity shall issue or cause to be issued any addenda modifying the bidding documents within a period of seventy-two hours prior to the advertised time for the opening of bids, excluding Saturdays, Sundays, and any other legal holidays; however, if the necessity arises to issue an addendum modifying the bidding documents within the seventy-two-hour period prior to the advertised time for the opening of bids, then the opening of bids shall be extended for at least seven but not more than twenty-one working days, without the requirement of readvertising as provided by Subsection A of this Section. The addendum shall state the revised time and date for the opening of bids.

P.(1)(a) This Section shall not apply in cases of public emergency where such emergency has been certified to by the public entity and notice of such public emergency shall, within ten days thereof, be published in the official journal of the public entity proposing or declaring such public emergency.

(b)(i) This Section shall not apply in the event that an extreme public emergency occurs.

(ii) The president of the police jury, the president of the parish council, the mayor of the municipality, or a person designated to act on behalf of the governing authority of any other political subdivision, shall declare that an extreme emergency exists and shall cause such declaration to be published in the official journal within ten days or as soon as practicable thereafter.

(c) This Section shall not apply with respect to repairs administered by the office of facility planning and control for addressing damage caused by Hurricanes Katrina and Rita. However, the office of facility planning and control shall not be allowed to negotiate such projects, but shall be required to publicly advertise such projects in the official journal of the locality of the project and in the state's official journal. Public bids may be taken in a minimum of ten days after advertisement of such projects. However, if there are no bidders for such projects, the office of facility planning and control may enter into competitive bidding negotiations with no fewer than two contractors.

(2)(a) Every contract negotiated by a public entity under the authority of this Subsection shall be supported by a written determination and findings by the public entity justifying use of the authority.

(b) When contract action under this authority is taken pursuant to telephone or other oral offers, a written confirmation of the accepted offer shall be obtained and made a part of the contract case file. In addition, whenever contract action is taken as authorized by this Subsection, a record shall be established by the public entity which shall contain, at a minimum, the following information with respect to each offer: a description of the work to be performed, the name and address of each offeror quoting, and the performance time and terms of each offer. If quotations lower than the accepted quotation are received, the reasons for their rejection shall be recorded and made a part of the contract case file. Such records shall be retained for a minimum of six years following the purchase or completion of the public work.

Q. A publicly owned utility, as recognized by the Louisiana Public Service Commission, may undertake a public works project, other than construction of a building, for the contract limit or less by either of the following methods:

(1) Entry into contracts with or without public bid.

(2) Use of the employees of the public entity owning the utility.

R. Public entities are herein prohibited from owning or operating manufacturing facilities or plants that produce or manufacture construction materials.

S. The provisions of this Section shall not prevent public entities from using their regular maintenance employees for labor necessary in the maintenance, construction, or extension of publicly owned and operated electric public utilities. With respect to the construction or extension of all other public utilities, the provisions of this Section shall not prevent public entities from using their regular maintenance employees when the cost of the work per project does not exceed one hundred fifty thousand dollars, including labor and materials. All purchases of materials or supplies exceeding the contract limit provided for in this Section shall be let by public bid as provided in this Part.

T.(1) Whenever a public entity desires to purchase technical equipment, apparatus, machinery, materials, or supplies of a certain type and such purchases are clearly in the public interest, the public entity may specify a particular brand, make, or manufacturer in the bidding documents let out for public bid as provided by this Part. If a particular brand, make, or manufacturer is specified, the model or catalog number also shall be specified.

(2) Wherever a public entity specifies the name of a certain brand, make, manufacturer, or uses a definite specification, the bidding documents shall state clearly that they are used only to denote the quality standard of product desired and that they do not restrict bidders to the specific brand, make, manufacturer, or specification named; that they are used only to set forth and convey to prospective bidders the general style, type, character, and quality of product desired; and that equivalent products may be acceptable. It shall be the responsibility of the professionally employed architect or engineer to determine what is considered an equivalent product on any and all projects in which he has been legally employed to perform his professional services.

U. Public entities may enter into maintenance contracts for the repair and maintenance of public facilities owned, controlled, or operated by a public entity for a fixed annual fee. Such contracts shall extend for a duration of not less than two years. Any such contract entered into by a public entity shall include a nonappropriation clause and shall not be considered a debt of the public entity. Such maintenance contract shall not be considered a public works contract.

V. Under no circumstances shall there be a division or separation of any public work project into smaller projects which division or separation would have the effect of avoiding the requirement that public work be advertised and let by contract to the lowest responsible and responsive bidder as provided in this Section.

W.(1) This Section shall not apply to labor necessary for the maintenance of public works built and completed.

(2) Volunteer citizen labor used for the construction of a project which is funded by the Louisiana Community Development Block Grant Louisiana Small Town Environment Program shall not be subject to the requirements of this Section. However, the value of the donated volunteer service shall not be used as a component of any bid if the public work has to be bid or to determine which is the lowest responsible and responsive bid.

X.(1) If the public entity letting the contract proposes to disqualify any bidder, either as a potential bidder or as the low bidder, on grounds that such bidder is not a "responsible bidder" such public entity shall do all of the following:

(a) Give written notice of the proposed action to such bidder and include in the written notice all reasons for the proposed action.

(b) Give the bidder who is proposed to be disqualified the opportunity to be heard at an informal hearing at which such bidder is afforded the opportunity to refute the reasons for the proposed action.

(2) The informal hearing shall be conducted prior to award of the public work.

(3) The informal hearing shall be a condition precedent to any action by the bidder adverse to the public entity, its representatives, employees, and designers.

(4) The informal hearing shall be conducted by the public entity not later than five business days after the date of the notice of disqualification of such bidder. The public entity shall issue a ruling in writing and deliver it to the affected bidder not later than five business days after the date of the informal hearing.

(5) No award of the contract for the public work shall be made by the public entity prior to the expiration of at least five working days following the date of issuance of the decision by the hearing official.

(6) The provisions of this Subsection shall not apply to such actions of the Department of Transportation and Development.

Y. No public entity shall enter into a contract for the purpose of public works with a contractor who then finances the project. Under no circumstances shall the agreement of a contractor to finance a public works project be used in any way to avoid the requirement that public work be advertised and let by contract to the lowest responsible and responsive bidder as provided in this Section.

Z. The provisions of this Section shall not apply to purchases of materials and supplies by contractors awarded public works contracts by a public entity; or to subcontractors of such contractors, who have been appointed or designated agents for the purchase of materials and supplies to be incorporated into a public work pursuant to a contract properly bid in accordance with this Chapter when acting pursuant to said appointment or designation.

Acts 2001, No. 346, §1; Acts 2001, No. 1106, §1, eff. June 28, 2001; Acts 2001, No. 1114, §1, eff. June 28, 2001; Acts 2002, 1st Ex. Sess., No. 120, §1; Acts 2003, No. 348, §1, eff. July 1, 2003; Acts 2003, No. 524, §1, eff. June 22, 2003; Acts 2003, No. 828, §1; Acts 2003, No. 831, §1; Acts 2003, No. 958, §1; Acts 2004, No. 445, §1; Acts 2004, No. 458, §1, eff. June 24, 2004; Acts 2004, No. 522, §1, eff. June 25, 2004; Acts 2005, No. 44, §1; Acts 2006, No. 102, §1, eff. May 31, 2006; Acts 2006, No. 203, §1, eff. June 2, 2006; Acts 2006, No. 362, §1, eff. June 13, 2006, and §2, eff. July 31, 2007; Acts 2006, No. 652, §1, eff. June 29, 2006; Acts 2007, No. 336, §1, eff. July 31, 2007; Acts 2007, No. 336, §2, eff. July 31, 2008; Acts 2007, No. 373, §1, eff. July 10, 2007; Acts 2008, No. 117, §2; Acts 2008, No. 220, §11, eff. June 14, 2008; Acts 2008, No. 230, §1, eff. June 17, 2008; Acts 2008, No. 590, §1, eff. Jan. 1, 2009; Acts 2008, No. 726, §1; Acts 2008, No. 727, §1; Acts 2009, No. 161, §1; Acts 2009, No. 174, §1, eff. June 29, 2009; Acts 2009, No. 227, §1; Acts 2010, No. 1011, §1, eff. July 8, 2010; Acts 2011, 1st Ex. Sess., No. 5, §2; Acts 2011, No. 81, §1; Acts 2011, No. 281, §1; Acts 2011, No. 338, §1, eff. June 29, 2011; Acts 2012, No. 493, §1; Acts 2012, No. 823, §1; Acts 2013, No. 63, §1, eff. Jan. 1, 2014; Acts 2013, No. 125, §1, eff. June 5, 2013; Acts 2013, No. 364, §1, eff. June 17, 2013; Acts 2014, No. 759, §1; Acts 2014, No. 791, §12; Acts 2016, No. 406, §1; Acts 2016, No. 566, §1.



RS 38:2212.1 - Advertisement and letting to lowest responsible bidder; materials and supplies; exemptions

§2212.1. Advertisement and letting to lowest responsible bidder; materials and supplies; exemptions

A.(1)(a) All purchases of any materials or supplies exceeding the sum of thirty thousand dollars to be paid out of public funds shall be advertised and let by contract to the lowest responsible bidder who has bid according to the specifications as advertised, and no such purchase shall be made except as provided in this Part.

(b) However, purchases of ten thousand dollars or more, but less than thirty thousand dollars, shall be made by obtaining not less than three telephone or facsimile quotations. A written confirmation of the accepted offer shall be obtained and made a part of the purchase file. If quotations lower than the accepted quotation are received, the reasons for their rejection shall be recorded in the purchase file.

(2)(a) Any purchase by a local governmental unit of a used or new motor vehicle for conversion into a law enforcement vehicle, which purchase cost does not exceed the sum of twenty thousand dollars, shall not be subject to the threshold delineated in Paragraph (1) of this Subsection. Written specifications, quotations, and confirmation of accepted offers for such purchase shall be obtained and made a part of the purchase file. However, any such purchase which sum is in excess of twenty thousand dollars shall be advertised and let for bid under the procedures outlined by the provisions of this Section.

(b) Any purchase by a local government unit of road maintenance or improvement equipment, which purchase cost does not exceed the sum of twenty-five thousand dollars, shall not be subject to the threshold delineated in Paragraph (1) of this Subsection. Written specification, quotations, and confirmation of accepted offers for such purchase shall be obtained and made a part of the purchase file. However, any such purchase which sum is in excess of twenty-five thousand dollars shall be advertised and let for bid under the procedures outlined by the provisions of this Section.

B.(1) The advertisement required by this Section for any contract for materials or supplies shall be published two times in a newspaper in the locality, the first advertisement to appear at least fifteen days before the opening of the bids. In addition to the newspaper advertisement, a public entity may also publish an advertisement by electronic media available to the general public.

(2) The first publication of the advertisement shall not occur on a Saturday, Sunday, or legal holiday. Plans and specifications shall be available to bidders on the day of the first advertisement and shall be available until twenty-four hours before the bid opening date.

(3) Any proposal shall include no more than three alternates. An alternate bid by any name is still an alternate. Alternates, if accepted, shall be accepted in the order in which they are listed on the bid form. Determination of the low bidder shall be on the basis of the sum of the base bid and any alternates accepted. However, the public entity may accept alternates in any order which does not affect determination of the low bidder.

(4)(a) Contractors shall be provided the option to submit bids for public contracts through a uniform and secure electronic interactive system. Political subdivisions shall follow the standards for the receipt of electronic bids adopted by the office of the governor, division of administration, and the office of technology services as provided for in LAC 4:XV.701, and shall make the appropriate provisions necessary for the acceptance of electronic bids for all purchases requiring competitive bidding as required by this Section. Any special condition or requirement for the submission shall be specified in the advertisement for bids required by this Section.

(b) Public entities that are currently without available high speed Internet access will be exempt from this requirement until such time that high speed Internet access becomes available.

(c) Any parish with a police jury form of government and a population of less than twenty thousand shall be exempt from the provisions of this Subparagraph.

(d) Any city or municipality with a population of less than ten thousand shall be exempt from the provisions of this Subparagraph.

(e) Any special service district created by a police jury form of government and which is unable to comply with R.S. 38:2212.1(B)(4)(a) without securing and expending additional funding shall be exempt from its requirements. The special service district shall be exempted from any expenditures for high-speed Internet access, software, personnel costs, training, or other office equipment directly relating to the receipt of bids via high-speed Internet access.

(f) Public entities shall have the option to require that all bids be submitted electronically for any competitive bid let out for public bid.

C.(1) Whenever a public entity desires to purchase technical equipment, apparatus, machinery, materials, or supplies of a certain type and such purchases are clearly in the public interest, the public entity may specify a particular brand, make, or manufacturer in the specifications let out for public bid as provided by this Part. If a particular brand, make, or manufacturer is specified, the model or catalog number also shall be specified.

(2) Wherever in specifications the name of a certain brand, make, manufacturer, or definite specification is utilized, the specifications shall state clearly that they are used only to denote the quality standard of product desired and that they do not restrict bidders to the specific brand, make, manufacturer, or specification named; that they are used only to set forth and convey to prospective bidders the general style, type, character, and quality of product desired; and that equivalent products will be acceptable.

D. The provisions of this Section shall not apply to a public entity purchasing surplus materials and supplies from another public entity or the government of the United States or when the particular transaction is governed by the procurement code.

E. Any public entity may procure materials, supplies, and equipment from federal General Services Administration supply schedules in compliance with the Federal Acquisitions Streamlining Act (Public Law 103-355) and regulations adopted pursuant to that law, and with rules and regulations which may be adopted by the central purchasing agency of the division of administration. Such purchases need not comply with the competitive bidding requirements of this Chapter. However, such materials, supplies, or equipment shall not be purchased at a price higher than the price of the same item listed on any available state purchasing contract. No use shall be made of federal General Services Administration supply schedules under the provisions of this Section without the participation of a Louisiana licensed dealer or distributor.

F. Any public entity may purchase materials, supplies, and equipment pursuant to the cooperative purchasing provisions of Part VII of Chapter 17 of Subtitle III of Title 39 of the Louisiana Revised Statutes of 1950, R.S. 39:1701 et seq.

G.(1) Notwithstanding any provision of this Part, any hospital owned or operated by a hospital service district, a municipality, the state, or any other public entity may enter into an agreement with one or more qualified group purchasing organizations for the purpose of obtaining bids for the purchase of materials and supplies. Any such agreement shall provide that the qualified group purchasing organization shall submit a price list for those materials and supplies offered by it, and shall further provide that the prices quoted on the list shall remain in effect for a stated period of time not less than three months. Any such price list shall thereafter be considered for all purposes to be a valid and binding bid by the qualified group purchasing organization during the effective period of the agreement, and no additional bid by the qualified group purchasing organization shall be necessary.

(2) Any price lists submitted by a qualified group purchasing organization shall not be a public record and shall not be available for public inspection. The agreement setting forth the existence of the price list and the effective date thereof shall, however, be a public record, and that portion of the price list setting forth the price of the materials or supplies being purchased shall become a public record at the time of opening of bids for those materials or supplies.

(3) As used in this Section, "qualified group purchasing organization" shall mean an organization, whether for profit or not for profit, which has contracts for the sale of materials or supplies with at least fifteen hospitals within the United States.

(4) A hospital owned by the state may purchase equipment from a qualified group purchasing organization if the price is less than that for the same or comparable equipment on the state bid list. For that equipment not contained on the state bid list, the Louisiana Department of Health shall, pursuant to the Administrative Procedure Act, promulgate rules containing a mechanism for determining that the purchase of the equipment through a qualified group without bidding is cost effective and is in the best interest of the state. Until said rules become effective, no equipment not contained on the state bid list shall be purchased from qualified group purchasing organizations without complying with all other applicable laws.

H. The commissioners, governing board, or governing authority of any hospital owned or operated by a hospital service district, a public trust, any municipality, or any other public entity may authorize by resolution, and the secretary of the Louisiana Department of Health for any hospital owned or operated by the state, may authorize the participation in, or the purchasing from, a qualified group purchasing organization for the purchase of supplies and materials, without complying with this Section or any other applicable provision of law when it appears to any such authority or said secretary that participation would affect the economic situation or efficiency of operations of the hospital in a positive manner. A positive effect on the economic situation or efficiency of operations shall be presumed when the total price of items to be purchased from the qualified group purchasing organization is less than the total price of those items if purchased from the state bid list.

I.(1) Whenever a political subdivision enters into an estimated use or delivery contract for a perishable food item, the political subdivision shall be prohibited from awarding another estimated use contract for the same perishable food item without first having taken delivery of at least seventy-five percent of the perishable food item under the existing contract.

(2) "Perishable food items" as used in this Subsection shall mean consumable food items which have a shelf life of less than six months.

(3) Sheriffs and other political subdivisions which operate jails in the various parishes of the state shall be required to purchase food wholesale at the lowest prices quoted for quality products or at prices no greater than the wholesale rate for the same item.

J. The opening of bids shall be governed by the provisions of R.S. 38:2214.

K. The purchase of materials or supplies in the case of an extreme public emergency shall be governed by the provisions of R.S. 38:2212(P).

L. The public entity purchasing the materials or supplies may require a written contract or bond as provided in R.S. 38:2216(B).

M. Purchases made by a public safety agency following the guidelines and restrictions established pursuant to the expenditure of federal grant dollars shall be made by obtaining not less than three telephone or facsimile quotations.

N.(1) Notwithstanding any provision of this Part to the contrary, any public school district or public school may enter into an agreement with one or more qualified group purchasing organizations for the purchase of materials, equipment, and supplies, including any installation thereof. Any such agreement shall require that the qualified group purchasing organization submit a price list for those materials and supplies offered by it and that the prices quoted on the list remain in effect for a stated period of time of not less than three months. Any such price list shall be considered, for all purposes, to be a valid and binding bid by the qualified group purchasing organization during the effective period of the agreement, and no additional bid by the qualified group purchasing organization is necessary.

(2) Price lists submitted by a qualified group purchasing organization are not public record and shall not be available for public inspection. The agreement setting forth the existence of the price list and the effective date thereof is, however, a public record, and that portion of the price list setting forth the price of the materials or supplies being purchased shall become a public record at the time of opening of bids for those materials or supplies.

(3) As used in this Subsection, "qualified purchasing organization" means an organization, whether for profit or not for profit, of which two or more public school districts are members and which solicits proposals or bids from vendors of services, materials, equipment, or supplies of the type and nature as may be purchased by a public school district or public school.

(4) A school board may purchase equipment from a qualified group purchasing organization if the price for such equipment is less than that for the same or substantially similar equipment on the state bid list.

(a)-(g) Repealed by Acts 2016, No. 548, §2.

Acts 1999, No. 768, §1; Acts 2002, 1st Ex. Sess., No. 120, §1; Acts 2003, No. 84, §1, eff. May 28, 2003; Acts 2003, No. 575, §1, eff. June 27, 2003; Acts 2006, No. 203, §1, eff. June 2, 2006; Acts 2008, No. 590, §1, eff. Jan. 1, 2009; Acts 2009, No. 227, §1; Acts 2009, No. 392, §1; Acts 2011, No. 81, §1; Acts 2014, No. 823, §1; Acts 2016, No. 548, §§1, 2.



RS 38:2212.2 - Demolition of state buildings

§2212.2. Demolition of state buildings

A. No building or structure owned by the state of Louisiana, except highways, bridges, railroads, and integrated coastal protection projects as defined by R.S. 49:214.2(11) and (14), may be razed, demolished, or otherwise disposed of unless all members of the legislature representing the district in which the state-owned building is located are notified by the division of administration at the initiation of the approval process that a request by any agency for such demolition has been received by that office or that office has determined that the approval process for such demolition shall be initiated, and until authority for such disposition has been approved in writing by the director of the office of facility planning and control, division of administration. Except as provided in Subsection C of this Section, in no case shall a request for such authority be approved before thirty days after legislative notification. The request for authority to raze or demolish any building or structure as described shall be in compliance with procedures adopted and promulgated by the division of administration. Such requests shall be accompanied by a resolution or other authorization of the agency, board, commission, or other governing authority.

B. The provisions of this Section shall not apply to buildings acquired with the right-of-way for construction or improvement of state highways.

C. The director of the office of facility planning and control, division of administration, may approve a request to raze or demolish any building or structure immediately after legislative notification in situations where a building or structure has been damaged as a result of fire, hurricane, or natural disaster and imminent danger is presented to life or property, as determined by the office of facility planning and control.

Added by Acts 1982, No. 537, §1. Redesignated by Acts 1999, No. 768, §3; Acts 2006, No. 13, §1, eff. May 4, 2006; Acts 2014, No. 447, §1, eff. June 4, 2014.



RS 38:2212.3 - Right to reject bids from Communist countries

§2212.3. Right to reject bids from Communist countries

In awarding contracts for materials and supplies, any public entity is authorized to reject the lowest bid if received from a bidder domiciled in a Communist country, or if the materials or supplies are manufactured in a Communist country, including but not limited to the Soviet Union, China, North Korea, and Vietnam, and to award the contract to the next lowest bidder, provided this Section shall not apply to any country having established trade relations agreements or approvals from the government of the United States.

Acts 1985, No. 922, §1. Redesignated by Acts 1999, No. 768, §3.



RS 38:2212.4 - Purchase of materials, supplies, vehicles, or equipment from public trusts

§2212.4. Purchase of materials, supplies, vehicles, or equipment from public trusts

A. The intent of this Section is to provide an alternate cost effective means of acquisition of materials, supplies, vehicles, or equipment for the efficient operation of public entities by allowing public entities to pool their acquisition needs and acquire in bulk transactions through a public trust which may also provide financing for such purchases at tax exempt rates. The legislature finds that bulk purchases of materials, supplies, vehicles, and equipment when combined with tax exempt financing can result in reduced costs to public entities.

B. Notwithstanding any provision of law to the contrary, the provisions of R.S. 38:2212 shall not apply to public entities acquiring through a purchase contract or lease/purchase contract, materials, supplies, vehicles, or equipment from a public trust organized pursuant to state law and having as its beneficiary the state. The acquisition of materials, supplies, vehicles, or equipment by the public trust shall be in accordance with the provisions of the Public Bid Law (Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950), at the direction and on behalf of a public entity, and shall be pursuant to a plan of financing offered to a public entity by the public trust. Any such plan of financing offered to a public entity by the public trust shall be subject to the approval of the State Bond Commission.

C. The acquisition of materials, supplies, vehicles, or equipment made by the public trust under the provisions of this Section shall be exempt from state and local sales and use taxes. However, if the public entity on whose behalf the acquisition is made would have been exempt from state and local sales and use taxes upon a direct acquisition, such taxes shall not apply to the purchase made by the public entity from the public trust.

D. Nothing contained in this Section shall be construed as a restriction or limitation upon any powers which any public entity might otherwise have under any laws of this state. This Section shall be regarded as supplemental and additional to powers conferred by other laws.

Acts 1989, No. 780, §1, eff. July 9, 1989. Redesignated by Acts 1999, No. 768, §3.



RS 38:2212.5 - Prequalified bidders

§2212.5. Prequalified bidders

Except for construction or repair of roads and bridges and those contractors providing materials and supplies for construction or repair of roads and bridges, the division of administration may prequalify bidders for historic restoration projects funded by the state. The division of administration shall promulgate rules and regulations setting forth procedures for such prequalification. Historic restoration projects as used herein means repairs, renovations, or reconstruction of state-owned structures which are listed on the National Register of Historic Places or state-owned structures which are eligible for inclusion on the National Register. After the division of administration has prequalified such bidders, only prequalified bidders may submit bids on those designed projects, and the contracts on those designated projects shall be awarded to the prequalified bidder submitting the lowest responsible and responsive bid.

Acts 1991, No. 1040, §1, eff. July 26, 1991. Redesignated by Acts 1999, No. 768, §3; Acts 2005, No. 178, §1, eff. June 28, 2005; Acts 2014, No. 759, §1.



RS 38:2212.6 - Purchase of materials and supplies for homeland security

§2212.6. Purchase of materials and supplies for homeland security

Notwithstanding any other provision of law to the contrary, any public procurement unit may procure materials, supplies, equipment, and services related to homeland security from federal General Services Administration supply schedules. Such purchases shall:

(1) Utilize a Louisiana distributor.

(2) Use the competitive ordering procedures of the federal General Services Administration.

(3) Receive prior approval from the director of the Governor's Office of Homeland Security and Emergency Preparedness1, or his designee.

Acts 2003, No. 575, §1, eff. June 27, 2003; Acts 2006, 1st Ex. Sess., No. 35, §8, eff. March 1, 2006.

1See Acts 2006, 1st Ex. Sess., No. 35, §8, which changes the term "State Office of Homeland Security and Emergency Preparedness" to "Governor's Office of Homeland Security and Emergency Preparedness" and §10, which provides for the termination of the Act and the reversion to the law in effect prior to the Act on July 1, 2010.



RS 38:2212.7 - Limitations on consultants competing for contracts

§2212.7. Limitations on consultants competing for contracts

A. Any person contracting with an agency for the purposes of developing bidding documents, requests for proposals, or any other type of solicitation related to a specific procurement shall be prohibited from bidding, proposing, or otherwise competing for award of that procurement. Such persons shall further be prohibited from participating as subcontractors related to the award of that procurement.

B. For the purposes of this Section, the following activities shall not be considered "developing bidding documents, requests for proposals, or any other type of solicitation":

(1) Architectural and engineering programming.

(2) Master planning.

(3) Budgeting.

(4) Feasibility analysis.

(5) Constructability review.

(6) Furnishing specification data or other product information.

(7) Any other services that do not establish selection qualifications or evaluation criteria for the procurement of an architect or engineer.

Acts 2008, No. 598, §1, eff. July 1, 2008; Acts 2009, No. 433, §1.



RS 38:2212.8 - Prohibition of bids from or contracts with unlicensed dealers

§2212.8. Prohibition of bids from or contracts with unlicensed dealers

A. A public entity shall not accept any bid from or enter into any contract or cooperative endeavor agreement, or any other transaction for the procurement of vehicles, with a dealer who does not possess a valid dealer's license issued under the provisions of R.S. 32:1254.

B. A public entity shall require that any bid submitted by, or a contract or cooperative endeavor agreement with, a dealer for the purchase of vehicles shall include a copy of a valid dealer's license issued under the provisions of R.S. 32:1254.

C. A public entity shall reject any bid submitted by a dealer for the purchase of vehicles which does not include a copy of a valid dealer license.

D. A public entity shall not sign a contract or cooperative endeavor agreement with a dealer for the purchase of vehicles which does not include a copy of a valid dealer license.

E. If in the course of an audit or review by the legislative auditor, pursuant to the powers and duties in R.S. 24:513, a violation of this Section is found, the legislative auditor shall report such findings to the Louisiana Motor Vehicle Commission.

Acts 2010, No. 376, §1.



RS 38:2212.9 - Right to prohibit awards or procurement with individuals convicted of certain felony crimes

§2212.9. Right to prohibit awards or procurement with individuals convicted of certain felony crimes

A. In awarding contracts, any public entity is authorized to reject the lowest bid from, or not award the contract to, a business in which any individual with an ownership interest of five percent or more has been convicted of, or has entered a plea of guilty or nolo contendere to any state felony crime or equivalent federal felony crime committed in the solicitation or execution of a contract or bid awarded under the laws governing public contracts under the provisions of Chapter 10 of this Title, professional, personal, consulting, and social services procurement under the provisions of Chapter 16 of Title 39 of the Louisiana Revised Statutes of 1950.

B. Nothing in this Section shall impose a duty, responsibility, or requirement on a public entity to perform criminal background checks on contractors, vendors, or subcontractors. It shall be the responsibility of any person, company, or entity making an allegation of prior convictions on the part of any individual with an ownership interest of five percent or more in any bidder to present prima facie evidence to the public entity supporting their claim.

C. If evidence is submitted substantiating that any individual with an ownership interest of five percent or more in the lowest bidder has been convicted of, or has entered a plea of guilty or nolo contendere to any state felony crime or equivalent federal felony crime committed in the solicitation or execution of a contract or bid awarded under the laws listed in Subsection A of this Section and the public entity rejects the lowest bid, the company whose bid is rejected shall be responsible to the public entity for the costs of rebidding, the increased costs of awarding to the second low bidder, or forfeiture of the bid bond, whichever is higher.

Acts 2010, No. 864, §1; Acts 2014, No. 864, §§4 and 5.



RS 38:2212.10 - Verification of employees involved in contracts for public works

§2212.10. Verification of employees involved in contracts for public works

A.(1) The legislature finds that when illegal immigrants are living in this state and are encouraged to reside here through the benefit of employment without verification of immigration status, the result is that the enforcement of federal immigration law is impeded and obstructed, the security of the nation's borders is undermined, and the privileges and immunities of the citizens of Louisiana are impermissibly restricted.

(2) The legislature further finds that it is a compelling public interest of this state to discourage illegal immigration by requiring employers who do business with the state of Louisiana to cooperate fully with federal immigration authorities in the enforcement of federal immigration law.

B. For the purposes of this Section, the following terms shall mean:

(1) "Legal alien" is a person who is or was lawfully present or permanently residing legally in the United States and allowed to work at the time of employment and remains so throughout the duration of that employment.

(2) "Status verification system" means the electronic verification of work authorization program of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, 8 U.S.C. 1324(a), and operated by the United States Department of Homeland Security, known as the "E-Verify" program.

C. A private employer shall not bid on or otherwise contract with a public entity for the physical performance of services within the state of Louisiana unless the private employer verifies in a sworn affidavit attesting to both of the following:

(1) The private employer is registered and participates in a status verification system to verify that all new employees in the state of Louisiana are legal citizens of the United States or are legal aliens.

(2) The private employer shall continue, during the term of the contract, to utilize a status verification system to verify the legal status of all new employees in the state of Louisiana.

(3) The private employer shall require all subcontractors to submit to the employer a sworn affidavit verifying compliance with Paragraphs (1) and (2) of this Subsection.

D.(1) Any private employer violating the provisions of this Section may be subject to cancellation of any public contract, resulting in ineligibility for any public contract for a period of not more than three years from the date the violation is discovered.

(2) Any private employer shall be liable for any additional costs incurred by a public entity, occasioned by the cancellation of a contract or loss of any license or permit to do business in the state, as provided in this Subsection.

(3) Any private employer penalized in accordance with this Section shall have the right to appeal to the appropriate agency, department, or other public entity sanctioning the employer or to a court of competent jurisdiction.

(4) Any person, contractor, or employer who complies with the provisions of this Section shall not be civilly or criminally liable under state law for either hiring or retaining in its employ an unauthorized alien, as defined by 8 U.S.C. §1324a(h)(3), if the information obtained in accordance with the status verification system indicated that the employee's federal legal status allowed the employer to hire that employee.

(5) Any person, contractor, or employer who complies with the provisions of this Section shall not be civilly or criminally liable under state law for a refusal to either hire or retain an individual in its employ if the information obtained in accordance with the status verification system indicated that the individual's federal legal status was that of an unauthorized alien, as defined in 8 U.S.C. §1324a(h)(3).

(6) No person, contractor, or employer shall be penalized under the provisions of this Section for the actions of a subcontractor unless such person, contractor, or employer had actual knowledge of such subcontractor's failure to comply with the provisions of this Section.

E. The provisions of this Section shall apply only to contracts entered into or bids offered on or after January 1, 2012.

F. The provisions of this Section shall apply only to contracts for public works. For purposes of this Section, "public works" means the erection, construction, alteration, improvement, or repair of any public facility or immovable property owned, used, or leased by a public entity.

G. In the event the status verification system expires and extensions are not approved by the federal government, the provisions of this Section shall no longer apply. The executive director of the Louisiana Workforce Commission shall provide written notification to the Louisiana State Law Institute if the status verification system expires and extensions are not approved by the federal government.

Acts 2011, No. 376, §1; Acts 2012, No. 142, §1; Acts 2014, No. 759, §1.



RS 38:2213 - Purchase and sale of land by public bodies; disclosure of names of appointed or elected officials with pecuniary interest prior to transaction; voting by members of body with pecuniary interest prohibited

§2213. Purchase and sale of land by public bodies; disclosure of names of appointed or elected officials with pecuniary interest prior to transaction; voting by members of body with pecuniary interest prohibited

A. Each public entity shall enter in the official record of the proceedings of such entity at least seven days prior to the purchase or sale of any land by it, the names of any person known by such entity to be:

(1) An elected official of the state or any of its political subdivisions and having a pecuniary interest in the purchase or sale of such land; or

(2) An appointed official or employee of the public entity making the purchase or sale and having a pecuniary interest in the purchase or sale of the land.

B. For purchases of this Section, "pecuniary interest" shall mean any interest in the consideration paid for the land. Provided, however, ownership of five percent or less of the capital stock of a partnership or limited partnership, shall not constitute "pecuniary interest" for purposes of this Section when the owner of such shares does not participate in any activity pertaining to the purchase or sale of the land.

C. Every elected or appointed official, as defined in this Section, having a pecuniary interest in the purchase or sale of such land and knowing that he has a pecuniary interest shall notify the participating public entity concerning the extent of his pecuniary interest at least five days before the date of the purchase or sale.

D. Any elected or appointed official, as defined in this Section, who has the power to vote on the decision whether to make such a purchase or sale of land, and who has a pecuniary interest in the purchase or sale of such land shall be prohibited from voting on the transaction. Voting on the sale or purchase of property by an elected or appointed official in violation of this Subsection shall constitute malfeasance in office.

E. For the purposes of this Section, the purchase of land through expropriation proceeding shall not be construed as a purchase on which an elected or appointed official is prohibited from voting, if his only pecuniary interest is in the title to the property.

F. For purposes of this Section, the purchase or sale of land shall include, but not be limited to, the purchase or sale of mineral rights, timber rights, and the letting, or acquiring of a leasehold interest, or any other interest in land.

G. The provisions of this Section shall not be construed in any way as affecting the provisions of R.S. 42:1111 et seq. relative to governmental ethics, or R.S. 47:2178 et seq. relative to sales of tax adjudicated lands; nor shall the provisions of this Section, or the failure to comply with them, be construed as affecting the merchantability of the title of the subject land.

Acts 1977, No. 103, §1.



RS 38:2214 - Designation of time and place for opening bids; right to reject bids

§2214. Designation of time and place for opening bids; right to reject bids

A. The public entity desiring to let a public contract shall, in the advertisement for bids, designate the time and place that the bids will be received and shall at that time and place publicly open the bids and read them aloud; however, no public entity shall accept or take any bids, including receiving any hand-delivered bids, on days which are recognized as holidays by the United States Postal Service.

B. The public entity may reject any and all bids for just cause. Just cause for the purpose of the construction of public works is defined, but is not limited to the following circumstances:

(1) The public entity's unavailability of funds sufficient for the construction of the proposed public work.

(2) The failure of any bidder to submit a bid within an established threshold of the preconstruction estimates for that public work, as part of the bid specifications.

(3) A substantial change by the public entity prior to the award in the scope or design of the proposed public work.

(4) A determination by the public entity not to build the proposed public work within twelve months of the date for the public opening and reading of bids.

(5) The disqualification by the public entity of all bidders.

C. Bids containing patently obvious, unintentional, and substantial mechanical, clerical, or mathematical errors, or errors of unintentional omission of a substantial quantity of work, labor, material, or services made directly in the compilation of the bid, may be withdrawn by the contractor if clear and convincing sworn, written evidence of such errors is furnished to the public entity within forty-eight hours of the bid opening excluding Saturdays, Sundays, and legal holidays. Such errors must be clearly shown by objective evidence drawn from inspection of the original work papers, documents, or materials used in the preparation of the bid sought to be withdrawn. If the public entity determines that the error is a patently obvious mechanical, clerical, or mathematical error, or unintentional omission of a substantial quantity of work, labor, material, or services, as opposed to a judgment error, and that the bid was submitted in good faith it shall accept the withdrawal and return the bid security to the contractor.

D.(1) A contractor who attempts to withdraw a bid under the provisions of this Section shall not be allowed to resubmit a bid on the project. If the bid withdrawn is the lowest bid, the next lowest bid may be accepted. If all bids are rejected no withdrawal of the bid which would result in the award of the contract on another bid of the same bidder, his partner, or to a corporation or business venture owned by or in which he has an interest shall be permitted. No bidder who is permitted to withdraw a bid shall supply any material or labor to, or perform any subcontract work agreement for, any person to whom a contract or subcontract is awarded in the performance of the contract for which the withdrawn bid was submitted.

(2) Whoever violates the provisions of the foregoing sentence shall be imprisoned for not more than six months, or fined not more than two thousand dollars, or both.

Acts 1991, No. 1043, §1, eff. July 26, 1991; Acts 1995, No. 484, §1; Acts 2010, No. 625, §1.



RS 38:2215 - Time period for holding bids; issuance of work orders to commence work; exceptions

§2215. Time period for holding bids; issuance of work orders to commence work; exceptions

A. A public entity shall act not later than forty-five calendar days after the date of opening bids to award such public works contract to the lowest responsible and responsive bidder or to reject all bids. However, the public entity and the lowest responsible and responsive bidder, by mutually written consent, may agree to extend the deadline for award by one or more extensions of thirty calendar days.

B. If the lowest responsible and responsive bidder has timely provided all documents required by R.S. 38:2212, and no injunction or temporary restraining order is in effect, the lowest responsible and responsive bidder and the public entity shall execute the contract not later than sixty calendar days after the date of the public entity's award of the contract to the lowest responsible and responsive bidder.

C. The public entity shall issue to the contractor a notice to proceed with the project or work order not later than thirty calendar days following the date of execution of the contract by both parties, whichever execution date is later. However, the public entity and the contractor, upon mutual written consent of both parties, may agree to extend the deadline to issue the notice to proceed.

D. The provisions of this Section shall not be applicable when the contract is to be financed by bonds which are required to be sold after opening of bids on the contract, or when the contract is to be financed in whole or in part by federal or other funds which will not be readily available at the time bids are opened, or on contracts which require a poll of the Legislature of Louisiana before funds are available to fund the contract. If any time limit stipulated in this Section is not applicable because of one of the exceptions outlined in this Subsection, this fact shall be mentioned in the bidding documents for the project and in the official advertisement for bids required in accordance with R.S. 38:2212.

E. These provisions shall not be subject to waiver.

Acts 1991, No. 1043, §1, eff. July 26, 1991; Acts 1997, No. 1031, §1; Acts 2012, No. 647, §1, eff. July 1, 2012; Acts 2014, No. 759, §1.



RS 38:2216 - Written contract and bond

§2216. Written contract and bond

A.(1) When any bid is accepted for the construction or doing of any public works, a written contract shall be entered into by the successful bidder and the public entity letting the contract, and the party to whom the contract is awarded shall furnish good and solvent bond in an amount not less than one-half of the amount of the contract, for the faithful performance of his duties.

(2) Repealed by Acts 2001, No. 138, §1, eff. July 1, 2001.

B. When any bid is accepted for the purchase of materials or supplies, the public entity purchasing the materials or supplies may require that a written contract be entered into between the successful bidder and the public entity and further, the public entity may require that the successful bidder shall furnish good and solvent bond in an amount not less than one-half of the amount of the contract, for the faithful performance of his duties. Any such requirements shall be incorporated in the specifications and advertisement.

C.(1) On public contracts of two hundred thousand dollars or less, small businesses, as defined by the Department of Economic Development, shall only be required to furnish one-half the amount of bond, as called for in the bid, as provided in Subsections A and B, and by meeting the qualifications specified in Subsection D hereof.

(2)(a) For purposes of this Subsection, "responsible bidder" shall mean a contractor or subcontractor who has an established business and who has demonstrated the capability to provide goods and services in accordance with the terms of the contract, plan, and specifications without excessive delays, extensions, cost overruns, or changes for which the contractor or subcontractor was held to be responsible, and who does not have a documented record of past projects resulting in arbitration or litigation in which such contractor or subcontractor was found to be at fault.

(b) A responsible bidder shall have a negotiable net worth, or shall be underwritten by an entity with a negotiable net worth, which is equal to or exceeds in value the total cost amount of the public contract as provided in the bid submitted by such bidder. All property comprising the negotiable net worth shall be pledged and otherwise unencumbered throughout the duration of the contract period.

D. In order to qualify for the one-half bond requirements set forth in Paragraph (C)(1) hereof, a bidder shall have the following characteristics:

(1) Qualifies as a small business, as certified by the Department of Economic Development.

(2) Is a responsible bidder in accordance with Paragraph (C)(2) hereof.

(3) Has been certified by the director of the Department of Economic Development to be in compliance with the criteria set forth by the Department of Economic Development.

(4) Has been operating as the same business for a continuous period of at least three years.

(5) Has been denied guaranteed bond by the Small Business Administration or denied a performance bond by an established security firm as required under the provisions of Subsections A(1) and B of this Section, for reasons other than the applicant has a previous history of performance default.

E. In the event the responsible bidder, though meeting the requirements of Subsection D of this Section, is unable to secure the performance bond required under Paragraph (C)(1) of this Section, the responsible bidder shall pay a fee equal to the cost of a Small Business Administration guaranteed bond, as provided for under the provisions of Paragraph (C)(1) of this Section. All such fees shall be paid into the state treasury by the commissioner of administration and shall be credited to the Bond Security and Redemption Fund.

F. The provisions of Subsections C, D, and E of this Section shall be administered by the Department of Economic Development which shall promulgate all rules and regulations necessary for their effectuation.

G. It is hereby declared that any provision contained in a public contract, other than a contract of insurance, providing for a hold harmless or indemnity agreement, or both,

(1) From the contractor to the public body for damages arising out of injuries or property damage to third parties caused by the negligence of the public body, its employees, or agents, or,

(2) From the contractor to any architect, landscape architect, engineer, or land surveyor engaged by the public body for such damages caused by the negligence of such architect, landscape architect, engineer, or land surveyor is contrary to the public policy of the state, and any and all such provisions in any and all contracts are null and void.

H. Any provision contained in a public contract which purports to waive, release, or extinguish the rights of a contractor to recover cost of damages, or obtain equitable adjustment, for delays in performing such contract, if such delay is caused in whole, or in part, by acts or omissions within the control of the contracting public entity or persons acting on behalf thereof, is against public policy and is void or unenforceable. When a contract contains a provision which is void and unenforceable under this Subsection, that provision shall be severed from the other provisions of the contract and the fact that the provision is void and unenforceable shall not affect the other provisions of the contract.

I.(1) On public contracts of fifty thousand dollars or less, a performance bond as required by this Section may be waived by the public entity for a contractor or subcontractor who:

(a) Meets the definition and requirements of a "responsible bidder" as set forth in Paragraph C(2) of this Section.

(b) Has been operating as the same business for a continuous period of at least three years.

(c) Has been denied a performance bond by an established security firm, for reasons other than that the applicant has a previous history of performance default.

(d) Provides an irrevocable letter of credit, property bond, or other authorized form of security that is acceptable to the public entity and is in an amount of not less than the amount of the contract, for the faithful performance of his duties.

(2) The public entity may adopt rules and regulations in accordance with law to effectuate the provisions of this Subsection.

J. The provisions of this Section shall not be subject to waiver by contract.

K. The performance bond described by this Section shall inure solely to the benefit of the obligee named therein and his successors or assigns, and no other person shall have any right of action based thereon.

L.(1) There shall be no provision contained in a contract for public works which requires a contractor to reimburse a design professional for additional costs incurred by any design professional for inspections of the contracted project which occur outside of normal working hours.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, in Jefferson Parish and in the city of New Orleans, the parish or municipality may require a contractor to pay for the additional costs incurred by a parish or municipality with respect to inspections of the contracted project provided the additional costs for inspections are above the budgeted amount for the contracted project, and further provided that the specifications or bidding documents include the average hourly rate to be charged for inspection and specify a reasonable budget for such inspections.

M. Any term, provision, or condition of any contract for public works which is contrary to or in violation of the provisions of the Public Bid Law, Chapter 10 of this Title, is against public policy and shall be invalid and unenforceable. When a contract contains a provision which is invalid and unenforceable under this Subsection, that provision shall be severed from the other provisions of the contract and the fact that the provision is void and unenforceable shall not affect the other provisions of the contract.

Acts 1977, No. 103, §1. Amended by Acts 1979, No. 389, §1; Acts 1980, No. 683, §1, eff. July 24, 1980; Acts 1981, No. 878, §1; Acts 1982, No. 251, §1; Acts 1982, No. 597, §1; Acts 1985, No. 667, §1; Acts 1986, No. 888, §1; Acts 1989, No. 13, §1; Acts 1989, No. 333, §1, eff. June 27, 1989; Acts 1989, No. 831, §1; Acts 1990, No. 304, §1; Acts 1995, No. 477, §1; Acts 1997, No. 1150, §1; Acts 1999, No. 744, §1; Acts 2001, No. 138, §1, eff. July 1, 2001; Acts 2003, No. 742, §1, eff. June 27, 2003; Acts 2011, 1st Ex. Sess., No. 5, §1; Acts 2012, No. 834, §8, July 1, 2012.



RS 38:2217 - Independent arbitration; judicial review; evidence

§2217. Independent arbitration; judicial review; evidence

In all public building, construction or other contracts which do not provide the right to independent arbitration with both parties having equal authority in selection of the arbitrator or arbitrators, the right of each party to such contract to judicial review of and redress for any action, determination or interpretation made under or with respect to such contract shall not be denied. In any such judicial action, no prior nonjudicial decision, determination or interpretation shall have any binding or conclusive or presumptive effect, nor shall there be any limitation upon the evidence which may be introduced in such action except the limitations arising out of the application of the rules of evidence applicable in courts of this state. The provisions of this Section may not be waived.

Acts 1977, No. 103, §1.



RS 38:2218 - Evidence of good faith; countersigning

§2218. Evidence of good faith; countersigning

A. The public entity advertising for bids for work shall require the bidders to attach a certified check, cashier's check, or bid bond for not more than five percent of the contract price of work to be done, as an evidence of good faith of the bidder. The public entity advertising for bids for work may require the bidders to attach a certified check, cashier's check, or bid bond for not more than five percent of the estimated price of supplies or materials, as evidence of good faith of the bidder.

B. Repealed by Acts 2001, No. 138, §1, eff. July 1, 2001.

C. If bid bond is used, it shall be written by a surety or insurance company currently on the U.S. Department of the Treasury Financial Management Service list of approved bonding companies which is published annually in the Federal Register, or by a Louisiana domiciled insurance company with at least an A- rating in the latest printing of the A.M. Best's Key Rating Guide to write individual bonds up to ten percent of policyholders' surplus as shown in the A.M. Best's Key Rating Guide or by an insurance company in good standing licensed to write bid bonds which is either domiciled in Louisiana or owned by Louisiana residents.

Acts 1977, No. 103, §1; Acts 1983, No. 105, §1; Acts 1990, No. 139, §1; Acts 1991, No. 748, §1, eff. July 18, 1991; Acts 1995, No. 718, §1, eff. June 21, 1995; Acts 2001, No. 138, §1, eff. July 1, 2001.



RS 38:2219 - Procurement of surety bonds and insurance

§2219. Procurement of surety bonds and insurance

A.(1)(a) Any surety bond written for a public works project shall be written by a surety or insurance company currently on the U.S. Department of the Treasury Financial Management Service list of approved bonding companies which is published annually in the Federal Register, or by a Louisiana domiciled insurance company with at least an A- rating in the latest printing of the A.M. Best's Key Rating Guide to write individual bonds up to ten percent of policyholders' surplus as shown in the A.M. Best's Key Rating Guide, or by an insurance company that is either domiciled in Louisiana or owned by Louisiana residents and is licensed to write surety bonds.

(b) For any public works project, no surety or insurance company shall write a bond which is in excess of the amount indicated as approved by the U.S. Department of the Treasury Financial Management Service list or by a Louisiana domiciled insurance company with an A- rating by A.M. Best up to a limit of ten percent of policyholders' surplus as shown by A.M. Best; companies authorized by this Paragraph who are not on the treasury list shall not write a bond when the penalty exceeds fifteen percent of its capital and surplus, such capital and surplus being the amount by which the company's assets exceed its liabilities as reflected by the most recent financial statements filed by the company with the Department of Insurance.

(c) In addition, any surety bond written for a public works project shall be written by a surety or insurance company that is currently licensed to do business in the state of Louisiana.

(2) Notwithstanding Paragraph (1) of this Subsection, a surety bond for the faithful performance of a contractor on a public works project, the primary purpose of which is asbestos abatement, shall be deemed sufficient and acceptable under this Section if the surety thereon is an insurance company which is admitted to do business in Louisiana, provided all of the following conditions are met:

(a) The applicability of this Paragraph to the public entity for all such contracts has been specifically authorized:

(i) By the municipality or parish, through the adoption of an ordinance, after public hearing thereon, and with the written approval of the ordinance by its chief executive officer.

(ii) By any other public entity, through the adoption of a resolution, after public hearing thereon, together with the approval of the governing authority of the municipality as to public works projects located within the municipality, or the approval of the governing authority of the parish as to public works projects not located within a municipality, by resolution, after public hearing thereon, and with written approval of the chief executive officer of the municipality or parish.

(b) The contract is bid, let, and entered into on or prior to July 1, 1990.

(3) Notwithstanding any provision of law to the contrary, particularly the provisions of R.S. 33:4085, all contracts with the New Orleans Sewerage and Water Board for the purchase of goods and services, professional and nonprofessional, involving an amount less than one hundred thousand dollars shall not be subject to requirements for performance or surety bond. Any company or individual who defaults on performance of such a contract without bond and any individual or company having more than a fifty percent ownership interest in the defaulting company shall be prohibited from bidding on future contracts with the New Orleans Sewerage and Water Board for five years from the date of such default. Any company in which a defaulting company or individual has more than a fifty percent ownership interest shall also be prohibited from bidding on future contracts with the board for five years from the date of default.

B. No officer or employee of a public entity, or any person acting or purporting to act on behalf of any such officer or employee, shall with respect to any public building or construction contract or any other public contract, which is about to be, or which has been competitively bid, require the bidder to make application to or to procure any of the surety bonds or insurance specified by law or in connection with such contracts, from a particular surety or insurance company, or through a particular agent or broker in any particular locality.

Acts 1977, No. 103, §1. Amended by Acts 1982, No. 761, §1; Acts 1986, No. 442, §1; Acts 1989, No. 734, §2, eff. July 8, 1989; Acts 1990, No. 314, §1; Acts 1990, No. 1086, §1; Acts 1994, 3rd Ex. Sess., No. 111, §2, eff. July 7, 1994; Acts 2005, No. 139, §1, eff. June 28, 2005.



RS 38:2220 - Purchase or contract contrary to provisions of this Part void

§2220. Purchase or contract contrary to provisions of this Part void

A. Any purchase of materials or supplies, or any contract entered into for the construction of public works, contrary to the provisions of this Part shall be null and void.

B. The district attorney in whose district a violation of this Part occurs, the attorney general, or any interested party may bring suit in the district court through summary proceeding to enjoin the award of a contract or to seek other appropriate injunctive relief to prevent the award of a contract which would be in violation of this Part, or through ordinary proceeding to seek appropriate remedy to nullify a contract entered into in violation of this Part.

C. Where a judgment of nullity is rendered in any action brought by a district attorney or by the attorney general pursuant to Subsection B of this Section the district court may award a civil penalty not in excess of fifty thousand dollars against each offending member of the governing authority of the public entity who authorized the violation.

Acts 1977, No. 103, §1. Amended by Acts 1979, No. 795, §1; Acts 1990, No. 869, §1, eff. July 25, 1990.



RS 38:2220.1 - Civil action for violations of this Part; legislative intent

§2220.1. Civil action for violations of this Part; legislative intent

It is the intent of the legislature in enacting R.S. 38:2220.1 through 2220.4 to authorize private citizens and other entities to institute a civil action against public entities to deter the construction of public works or the purchase of materials and supplies in violation of the provisions of R.S. 38:2211 et seq. The provisions of these Sections shall not be construed to eliminate or reduce any causes of action or other forms of relief provided by existing law, including but not limited to suits authorized by R.S. 38:2220.

Acts 1999, No. 1050, §1.



RS 38:2220.2 - Violation of Public Bid Law; civil actions; requirements

§2220.2. Violation of Public Bid Law; civil actions; requirements

A. Any person, association, corporation, or other business entity with direct knowledge of an alleged violation by a public entity of the provisions of R.S. 38:2212 et seq., may institute a civil action in district court against the public entity to seek a declaration that such violation has occurred. The procedure for the civil action shall comply with the provisions of this Section and R.S. 38:2220.3.

B. The civil action shall be well-grounded in fact and comply with the provisions of Code of Civil Procedure Article 863. An action based solely upon hearsay shall be deemed not to have complied with the provisions of Article 863. The information upon which the action is based shall be obtained independently and shall not be based upon any of the following:

(1) A disclosure of allegations or transactions in a criminal, civil, or administrative hearing or as the result of disclosure of a governmental audit report, investigation, or hearing, unless the person bringing the action has independent knowledge of the alleged violation.

(2) A disclosure through the news media, unless the person bringing the action has independent knowledge of the alleged violation.

C. Any action brought pursuant to the provisions of this Section shall be afforded preferential hearing by the court pursuant to summary proceeding provisions in Code of Civil Procedure Articles 2591 et seq.

Acts 1999, No. 1050, §1.



RS 38:2220.3 - Procedures; notification to attorney general; requirements

§2220.3. Procedures; notification to attorney general; requirements

A. Prior to initiation of the civil action, the complainant shall inform the attorney general of the alleged violation and all direct information he possesses regarding the alleged violation. The information shall be sent to the attorney general by certified mail, return receipt requested, within fifteen days from the date of discovery of the alleged violation by the complainant.

B. The attorney general may conduct an investigation or take other actions as deemed appropriate, including after investigation the institution of a civil action authorized in R.S. 38:2220.2.

C. If the attorney general does not initiate a civil action within thirty days from the date of receipt of information concerning the alleged violation, the complainant may initiate the civil action. The attorney general may thereafter intervene in the action as provided by law.

D. The attorney general shall maintain the confidentiality of all information provided to his office by the complainant. Notwithstanding any other provision of law to the contrary, the complaint and information sent to the attorney general shall not be subject to discovery or become public record until service of a civil action instituted under the provisions of this Section has been made upon a defendant.

Acts 1999, No. 1050, §1.



RS 38:2220.4 - Order; recovery to plaintiff; protection from disciplinary action

§2220.4. Order; recovery to plaintiff; protection from disciplinary action

A. The court shall enter an order declaring whether a violation of R.S. 38:2211 et seq. has occurred. The declaration shall have the force and effect of a final judgment or decree.

B.(1) The court shall also award to the principal plaintiff as determined by the court, if successful in his action, reasonable attorney fees. The court shall also award to any prevailing defendant costs and reasonable attorney fees. However, if the court finds fraud on behalf of a defendant, the award to the plaintiff shall be twice the amount of reasonable attorney fees.

(2) When the public entity has depended upon the written opinion of the attorney general that the action taken by the public entity would be in compliance with law, the public entity shall not be liable for the costs and attorney fees of the adverse party.

C. A person providing information to the attorney general or bringing a civil action under the provisions of R.S. 38:2220.2 and 2220.3 shall not be subject solely for such reason to dismissal, suspension, or any other form of disciplinary action by an employer, unless the civil action is found by the court to be frivolous.

Acts 1999, No. 1050, §1.



RS 38:2221 - Cost-plus contracts prohibited; exceptions

§2221. Cost-plus contracts prohibited; exceptions

A. Except as provided herein, no contract shall be let on a cost-plus basis.

B. Any hospital owned or operated by a hospital service district, a municipality, the state, or any other public entity may purchase materials and supplies through cost-plus contracts entered into with a qualified group purchasing organization, as defined in R.S. 38:2212(A)(1)(f)(iii), under the following circumstances:

(1) The wholesale price of the materials or supplies for which a cost-plus bid is submitted is listed in a regional or national periodic publication which is approved by the division of administration for that purpose. A regional or national periodic publication shall be considered approved by the division of administration on the thirty-first day after delivery of the regional or national periodic publication to the division of administration by hand or by certified mail, return receipt requested, if the publication is not disapproved by the division within thirty days after such delivery.

(2) The bid submitted by the qualified group purchasing organization uses the wholesale price of the item listed in the approved publication as the basis for cost.

(3) The actual price of the material or supply to the hospital under the cost-plus bid at the time of opening of the bid is used to determine which is the lowest responsible bid.

Acts 1989, No. 596, §1.



RS 38:2222 - Change orders; recordation

§2222. Change orders; recordation

Each change order to a public works contract or to a contract for materials and supplies which adds an amount of ten percent or more of the original contract amount and which additional amount is at least ten thousand dollars or all change orders to a contract aggregating to an amount of twenty percent or more of the original contract amount and which additional amount is at least ten thousand dollars shall be recorded by the public entity which entered into the contract in the office of the recorder of mortgages in the parish where the work is to be done or, if not a public work, where the entity is domiciled not later than thirty days after the date of the change order which requires that the recordation take place. In addition, the original contract shall be recorded together with the change orders if not previously recorded. The provisions of this Section shall not apply to the office of facility planning and control, and the office of state procurement.

Acts 2011, No. 343, §2; Acts 2014, No. 864, §§4 and 5.



RS 38:2223 - Issuance of work orders and commencement of work; underground utilities

§2223. Issuance of work orders and commencement of work; underground utilities

A.(1) In the preparations of plans and specifications on any public work project, any public entity or its agent shall contact the regional notification center as provided in R.S. 40:1749.11 through 1749.25 and contact the owners of underground utilities or facilities that are not members of the regional notification center for the existence and location of all underground utilities or facilities within the construction area. The public entity, through its official representatives, shall give notice of such plans to the utility or facility operator in the area where construction work is being performed in accordance with the provisions of R.S. 40:1749.11 through 1749.25. Public entities owning their own utilities or facilities that have complied with R.S. 40:1749.19(A) shall be excluded from the provisions hereof. The notice shall require the underground utility or facility operator to furnish to the public entity within a period of thirty days after receipt of notice, unless such time is extended by the public entity or by agreement between the public entity and the underground utility or facility operator, a diagram or plat showing the locations of the utilities or facilities or, at the option of the utility or facility operator, shall mark the locations of these utilities or facilities within the right-of-way, a copy of which shall be furnished by the public entity to prospective bidders in the plans and specifications. In the event the utility or facility operator marks the location of the underground utility or facility and the public entity creates a diagram or plat incorporating those markings, the public entity shall provide such diagram or plat of the underground utility or facility to the operator so that the location of the underground utility or facility on the diagram or plat can be verified by the operator as being in the correct location.

(2) Should the diagram or plat not be furnished or the location of the underground cables, pipes, or other underground installations be inaccurately shown thereon, the public entity and the contractor shall be released from any responsibility in connection with their damage unless such damage is caused by the negligence of the public entity or contractor.

(3) Any anticipated temporary or permanent relocation of underground utilities or facilities deemed necessary shall be arranged by the public entity with the owners of the underground utility facilities prior to the start of construction. If a temporary or permanent relocation of utility facilities is necessary, the owner of the underground utility or facility shall be given a reasonable time to move such utility facilities unless the contractor to whom the contract for a public improvement is awarded agrees with the owner of the underground utility or facility to coordinate relocation with construction operations. The public entity, within ten calendar days after the award of the contract for a public work, shall notify in writing all owners of underground utilities or facilities known to be located in the construction area of the public improvement of the name and address of the contractor to whom the contract for public work was awarded.

B. This Section shall not relieve any public entity or contractor from the responsibility to give notice of intent to excavate or demolish to the regional notification center or centers serving the area in which the proposed work is to take place in order to be in compliance with the provisions of the "Louisiana Underground Utilities and Facilities Damage Prevention Law" as provided for in R.S. 40:1749.11 through 1749.25.

Acts 1977, No. 103, §1; Acts 1995, No. 501, §1; Acts 2000, 1st Ex. Sess., No. 134, §1, eff. April 19, 2000; Acts 2001, No. 1005, §1, eff. June 27, 2001.



RS 38:2224 - Affidavit attesting that public contract was not secured through employment or payment of solicitor

§2224. Affidavit attesting that public contract was not secured through employment or payment of solicitor

A. All architects, landscape architects, engineers, contractors, subcontractors, or any person, corporation, firm, association, or other organization receiving value for services rendered in connection with a contract for the construction, alteration or demolition of a public building or project shall execute an affidavit attesting:

(1) That affiant employed no person, corporation, firm, association, or other organization, either directly or indirectly, to secure the public contract under which he received payment, other than persons regularly employed by the affiant whose services in connection with the construction, alteration or demolition of the public building or project or in securing the public contract were in the regular course of their duties for affiant; and

(2) That no part of the contract price received by affiant was paid or will be paid to any person, corporation, firm, association, or other organization for soliciting the contract, other than the payment of their normal compensation to persons regularly employed by the affiant whose services in connection with the construction, alteration or demolition of the public building or project were in the regular course of their duties for affiant.

B. No public contract shall be granted to any person, corporation, firm, association, or other organization refusing to execute the affidavit required by Subsection A above.

Acts 1977, No. 103, §1. Amended by Acts 1982, No. 713, §1.



RS 38:2225 - Preference in letting contracts for public work

§2225. Preference in letting contracts for public work

A. If a nonresident contractor bidding on public work in the state of Louisiana is domiciled in a state that provides a percentage preference in favor of contractors domiciled in that state over Louisiana resident contractors for the same type of work, then every Louisiana resident contractor shall be granted the same preference over contractors domiciled in the other state favoring contractors domiciled therein whenever the nonresident contractor bids on public work in Louisiana.

B. Any local law, either by legislative act or otherwise, ordinance, or executive order enacted prior to the effective date of this Act, or enacted hereinafter in conflict with this Section, or granting any local contractor or subcontractor preference over other Louisiana resident contractors shall be contrary to the provision of this Section.

C. The Department of Transportation and Development and the office of facility planning and control within the division of administration shall keep on file a list of all states with a bid preference.

D. The provisions and requirements of this Section shall not be waived by any public entity.

Acts 1983, No. 43, §1, eff. June 17, 1983. Acts 1984, No. 894, §2; Acts 2014, No. 759, §1.



RS 38:2225.1 - Contracts in which the state or political subdivision are participants; preferences; assistance; exclusions

§2225.1. Contracts in which the state or political subdivision are participants; preferences; assistance; exclusions

A. When a participating state agency lets a contract for a public works project that is to be administered by or paid for, in whole or in part by state funds, the agency may require as a condition of letting the contract that not less than eighty percent of the persons employed in fulfilling that contract shall be residents of the state of Louisiana.

B.(1) When a participating political subdivision lets a contract for a public works project that is to be administered by or paid for, in whole or in part, by said political subdivision's funds, the governing authority of the political subdivision may require, as a condition of letting the contract, that not less than eighty percent of the persons employed in fulfilling that contract be residents of the state of Louisiana.

(2) In addition, when the governing authority of Calcasieu Parish may, upon a finding that there is substantial cause to counteract grave economic and social ills, require, as a condition of letting contracts for public works to be paid for solely with parish funds, that not less than fifty percent of the persons employed in fulfilling that contract be residents of Calcasieu Parish. Notwithstanding the provisions of this Paragraph, management personnel and persons whose skills are unavailable for performing the work may be excluded from the requirements of this Paragraph, as said governing authority may determine and provide for in the bid specifications.

C. The Louisiana Workforce Commission, upon request of any state agency, the governing authority of a political subdivision, or a contractor awarded a contract under the provision of this Section, shall assist in identifying craftsmen, laborers, and any other personnel necessary to comply with the requirements of this Section.

D. Notwithstanding the provisions of this Section, management personnel, and persons whose skills are unavailable for performing the work, shall be excluded from the requirements of this Section.

Acts 1984, No. 361, §1; Acts 1989, No. 787, §1; Acts 1992, No. 447, §4, eff. June 20, 1992; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 38:2225.2 - Design-build contracts

§2225.2. Design-build contracts

Neither the state nor any local entity, unless specifically authorized by law, may execute any agreement for the purchase of unimproved property which contains provisions related to the successful design and construction of a construction project prior to the transfer of title to the state or local entity.

Acts 2004, No. 361, §1, eff. June 21, 2004.



RS 38:2225.2.1 - Design-build contracts; authorized use by certain public entities in areas damaged by Hurricane Katrina, Hurricane Rita, or both

§2225.2.1. Design-build contracts; authorized use by certain public entities in areas damaged by Hurricane Katrina, Hurricane Rita, or both

A.(1) Notwithstanding any law to the contrary, the following public entities may use the design-build method in the construction or repair of any public building or structure which has been destroyed or damaged by Hurricane Katrina, Hurricane Rita, or both, or any public building or structure to be constructed or repaired to meet a homeland security or criminal justice need pursuant to a hurricane recovery plan: the division of administration, the Recovery School District, the Orleans Parish School Board, the city of New Orleans, the Sewerage and Water Board of New Orleans, sheriffs, housing authorities, and parish governments in Calcasieu, Cameron, Jefferson, Orleans, Plaquemines, St. Bernard, St. Tammany, and Vermilion parishes and the Port of New Orleans.

(2) Whenever the governing authority of the public entity resolves to construct or repair any public building or structure using the design-build method as authorized by Paragraph (1) of this Subsection, it shall adopt a list of projects under which design-build contracts will be utilized; and adopt the selection process promulgated by the division of administration, office of facility planning and control, specifying the selection process for the awarding of a design-build contract in compliance with the provisions of this Section.

(3) For the purposes of this Section, "design-builder" means the entity contractually responsible for delivering the project design and construction.

(4) Except as provided in Paragraphs (5) and (6) of this Subsection, the authority to use the design-build method shall extend for six years from July 10, 2007, after which time only those projects that were contracted for prior to that date may proceed.

(5) The authority to use the design-build method shall extend for seven years from July 10, 2007, for the following schools, after which time only those projects that were contracted prior to that date may proceed:

(a) Edna Karr High School.

(b) G. W. Carver High School.

(c) Martin Behrman High School.

(d) Sherwood Forest Elementary School.

(e) Paul B. Habans Elementary School.

(6) The authority to use the design-build method shall extend for eight years from July 10, 2007, for the Sewerage and Water Board of New Orleans, in a power plant not to exceed thirty million four hundred thousand dollars, after which time only those projects that were contracted prior to that date may proceed.

B. Every design-builder shall be duly licensed and registered to do business in the state of Louisiana as either an architect, an engineer, or a general contractor. Each design-builder shall have the following rights and powers:

(1) The design-builder may sublet responsibility for professional design services to an individual, firm, or corporation duly licensed and registered in the state of Louisiana to provide professional design services.

(2) The design-builder may sublet responsibility for construction or other services requiring a contractor's or trade subcontractor's license to persons or entities duly registered, licensed, or otherwise qualified to provide those services as required by law.

C. Prior to letting any such contract, the governing authority of the public entity shall adopt an ordinance adopting procedures promulgated by the division of administration, office of facility planning and control, establishing procedures for developing plans, specifications, qualifications, and other matters pertaining to procedures for advertising, reviewing and selecting design-builders, and letting such design-build contracts for public work as specified in Paragraph (A)(2) of this Section.

D. The procedures promulgated by the division of administration, office of facility planning and control, provided for in Subsection C of this Section shall include, at a minimum, the following provisions:

(1) Requirements that:

(a) All engineering and surveying firms providing design and design related services with the design-builder to which the design-build contract is awarded shall be licensed to perform these services by the Louisiana Professional Engineering and Land Surveying Board.

(b) All architectural firms providing design services with the design-builder to which the design-build contract is awarded shall be licensed to perform the services by the Louisiana Board of Architectural Examiners.

(c) All contractors performing construction work for the design-build program shall be licensed by the State Licensing Board for Contractors.

(2) A two stage selection process that will utilize a request for qualifications graded and judged by a primary evaluation committee and a request for technical proposals graded and judged by a separate technical review committee shall be used to select the design-builder and shall include the following specific provisions:

(a)(i) Public announcement procedures for solicitation of interested design-build competitors and a procedure for requesting letters of interest and statements of qualifications from qualified firms or teams.

(ii) Such public announcement procedures shall include a requirement for advertisement in the Daily Journal of Commerce, the Baton Rouge Advocate, the New Orleans Times-Picayune, the Shreveport Times, the Monroe News Star, the Lake Charles American Press and by appearance on the Internet home page of the political subdivision, if any.

(iii) All notices of intent to select design-build contractors shall be advertised a minimum of thirty days prior to the deadline for receipt of responses and shall contain a brief description of the project, the required scope of services, and sufficient information for design-build entities to determine their interest.

(b) These decisions shall be made on the basis of the criteria set forth in this Subsection. Members of the technical review committee shall not have served as members of the primary evaluation committee. Each member of the technical review committee shall score assigned elements. Such scores shall be considered public record.

(3) The public entity shall provide a request for a qualifications package to design-builders who submit a letter of interest. All required information shall be identified in the request for qualifications package and in the standard response forms. The response to a request for qualifications package shall include statements of qualification by credentials and experience of design component members for the areas of expertise specific to the project and statements of qualification by experience and resources of the construction team component. The completed response form and any other required information shall be transmitted by the responding design-builder by the deadline to submit such forms and information as provided in the request for qualifications package. Any response failing to meet all of the requirements contained in the request for qualifications package shall not be considered. False or misrepresented information furnished in response to a request for qualifications package shall be grounds for rejection.

(4)(a) A primary design-build evaluation committee shall evaluate the responses to the request for qualifications package received by the department. The following general criteria used by the primary evaluation committee in evaluating responses to the request for qualifications package for design-build services shall apply to both the design and construction components of any responding entity:

(i) Professional training and experience of both the design and construction entity components and of key personnel in general and as related to the project under consideration.

(ii) Capacity for timely completion of the work.

(iii) Past performance on public projects or projects of a similar nature to the project described in the notice of intent.

(iv) The quantity and value of public entity work awarded to both the design and construction entity components.

(v) Any project-specific criteria as may apply to project needs.

(b) The primary design-build evaluation committee shall consist of a minimum of three members designated by the head of the public entity according to the rules established pursuant to this Subsection.

(c) The primary evaluation committee shall evaluate the qualifications of responding design-builders on the basis of the criteria set forth in this Subsection and the rules established pursuant to this Subsection and shall select a short list of not fewer than three of the highest rated entities; however, if fewer than three responses are received, the head of the public entity may approve proceeding with the design-build process. The primary evaluation committee may, at its discretion, be assisted by other public entity personnel in its evaluation of a design-builder's qualifications. The primary design-build evaluation committee shall present its short list to the head of the public entity. The short-listed design-builders shall be invited to submit a detailed technical proposal for the design-build project. The invitation to the short-listed entities shall specify a deadline for submission of such proposals.

(5)(a) The specific requirements of the technical proposal shall be identified by the public entity to the design-builders making the short list by means of a "Scope of Services Package". Generally, the technical proposal shall include discussions of design strategy and preliminary design concepts, space standards, space planning, fundamental requirements, quality standards, capacities, other design related issues, materials, the schedule for commencement and completion of all phases of work, and a lump sum cost for all services in fulfillment of the requirements and within the constraints of the "Scope of Services Package".

(b) For more complex projects and projects with scopes which permit flexibility and innovation in the design approach, the public entity may compensate unsuccessful and responsive short-listed entities for the expense of preparing the technical proposal. The determination of whether or not compensation will be paid for the technical proposal and the amount shall be predetermined by the public entity and shall be included in the scope of services package. The public entity may use concepts submitted by any paid short-listed design-builder in the construction of the project.

(6) A technical review committee for evaluation of design-build proposals shall be established according to the rules established pursuant to this Subsection. This committee shall be made up of building construction professionals as defined in the rules established pursuant to this Subsection. The technical review committee shall identify specific technical elements of the project, depending on the characteristics of the project, to be included in the technical score. The technical review committee may select additional engineering, architectural and technical experts, and nationally recognized design-build experts to serve as committee members to score each technical element of the project.

(a) An adjusted score approach shall be used by the public entity in determining the winning proposal. An adjusted score shall be determined using the following components:

(i) The technical score determined by the technical review committee. Weighing factors may be assigned to each element depending on its relative magnitude or significance to the overall project. Each technical review committee member shall rate his assigned element of the proposal from each of the design-builders on the short list and shall submit such scores to the chairman of the technical review committee. The schedule and price bid shall not be made known to the technical review committee during the scoring process. The chairman of the technical review committee shall adjust the scores for any applicable weighing factors and shall determine the total technical score for each proposal. Prior to determining the adjusted score, the chairman of the technical review committee shall notify each design-builder, in writing, of each design-builder's final total technical score.

(ii) The time value, consisting of the product of the proposed contract time expressed in calendar days multiplied by the value-per-calendar-day expressed in dollars established by the public entity and included in the "Scope of Services Package".

(iii) The price proposal.

(b) The winning proposal shall be the proposal with the lowest adjusted score. The adjusted score for each entity's design-build proposal shall be determined by the following formula: Adjusted Score = (Price Bid + Time Value) divided by Technical Score. Use of the Time Value is not mandatory and if it is not used, the Adjusted Score shall be determined by the following formula: Adjusted Score = Price Bid divided by Technical Score.

(7) Design-builders who have submitted bona fide proposals may, within seven days of the announcement of the award, challenge the award based on any of the foregoing reasons, and only those reasons, by submitting a letter to the head of the public entity describing in detail the reasons for the challenge. The head of the public entity shall have the authority to resolve any challenge concerning the award of a contract. A written decision shall be rendered within fourteen days and shall be mailed or otherwise furnished immediately to the design-builder making the challenge. The decision shall be final and conclusive unless:

(a) The decision is fraudulent; or

(b)(i) If the public entity is a state entity, the person adversely affected by the decision has timely appealed to the court in accordance with R.S. 39:1691(A).

(ii) If the public entity is a nonstate entity, the person adversely affected by the decision has timely appealed to the court of proper venue for the public entity.

E. Once the design-builder has been chosen and a contract for a stipulated schedule and sum certain price is executed, the price of the design-build contract shall not be increased other than for inflation as prescribed in the contract and for site or other conditions of which the design-builder had no knowledge and should not have had knowledge as a reasonable possibility existing at the site or concerning the design and construction.

F. The provisions of this Section shall supersede any conflicting provisions of any other law, including but not limited to the requirements of Chapter 10 of this Title.

Acts 2007, No. 373, §1, eff. July 10, 2007; Acts 2009, No. 184, §1, eff. June 29, 2009; Acts 2010, No. 819, §1; Acts 2011, No. 170, §1; Acts 2012, No. 354, §1, eff. July 1, 2012; Acts 2012, No. 777, §1, eff. June 12, 2012; Acts 2013, No. 321, §1, eff. July 1, 2013.



RS 38:2225.2.2 - Design-build contracts; authorized use by city of Slidell; Hurricane Katrina, Hurricane Rita, or both damage

§2225.2.2. Design-build contracts; authorized use by city of Slidell; Hurricane Katrina, Hurricane Rita, or both damage

A.(1) Notwithstanding any law to the contrary, the governing authority for the city of Slidell may utilize the design-build method in the construction or repair of any public building or structure which has been destroyed or damaged by Hurricane Katrina, Hurricane Rita, or both.

(2) Whenever the governing authority resolves to construct or repair any public building or structure using the design-build method as authorized by Paragraph (1) of this Subsection, it shall adopt a list of projects under which design-build contracts will be utilized; and an ordinance adopting the selection process promulgated by the division of administration, office of facility planning and control, specifying the selection process for the awarding of a design-build contract in compliance with the provisions of this Section.

(3) For the purposes of this Section, "design builder" means the entity contractually responsible for delivering the project design and construction.

(4) This authority shall extend for two years from July 1, 2008, after which time only those projects that were contracted for prior to that date may proceed.

B. Every design builder shall be duly licensed and registered to do business in the state of Louisiana as either an architect, an engineer, or a general contractor. Each design builder shall have the following rights and powers:

(1) The design builder may sublet responsibility for professional design services to an individual, firm, or corporation duly licensed and registered in the state of Louisiana to provide professional design services.

(2) The design builder may sublet responsibility for construction or other services requiring a contractor's or trade subcontractor's license to persons or entities duly registered, licensed, or otherwise qualified to provide those services as required by law.

C. Prior to letting any such contract, the governing authority shall adopt an ordinance adopting procedures promulgated by the division of administration, office of facility planning and control, establishing procedures for developing plans, specifications, qualifications, and other matters pertaining to procedures for advertising, reviewing and selecting design builders, and letting such design-build contracts for public work as specified in Paragraph (A)(2) of this Section.

D. The procedures promulgated by the division of administration, office of facility planning and control, provided for in Subsection C of this Section shall include, at a minimum, the following provisions:

(1) Requirements that:

(a) All engineering and surveying firms providing design and design related services with the design builder to which the design-build contract is awarded shall be licensed to perform these services by the Louisiana Professional Engineering and Land Surveying Board.

(b) All architectural firms providing design services with the design builder to which the design-build contract is awarded shall be licensed to perform the services by the Louisiana Board of Architectural Examiners.

(c) All contractors performing construction work for the design-build program shall be licensed by the Louisiana State Licensing Board for Contractors.

(2) A two-stage selection process that will utilize a request for qualifications graded and judged by a primary evaluation committee and a request for technical proposals graded and judged by a separate technical review committee shall be used to select the design builder and shall include the following specific provisions:

(a)(i) Public announcement procedures for solicitation of interested design-build competitors and a procedure for requesting letters of interest and statements of qualifications from qualified firms or teams.

(ii) Such public announcement procedures shall include a requirement for advertisement in the official journal for the city of Slidell.

(iii) All notices of intent to select design-build contractors shall be advertised a minimum of thirty days prior to the deadline for receipt of responses and shall contain a brief description of the project, the required scope of services, and sufficient information for design-build entities to determine their interest.

(b) These decisions shall be made on the basis of the criteria set forth in this Subsection. Members of the technical review committee shall not have served as members of the primary evaluation committee. Each member of the technical review committee shall score assigned elements. Such scores shall be considered public record.

(3) The governing authority shall provide a request for a qualifications package to design builders who submit a letter of interest. All required information shall be identified in the request for qualifications package and in the standard response forms. The response to a request for qualifications package shall include statements of qualification by credentials and experience of design component members for the areas of expertise specific to the project and statements of qualification by experience and resources of the construction team component. The completed response form and any other required information shall be transmitted by the responding design builder by the deadline to submit such forms and information as provided in the request for qualifications package. Any response failing to meet all of the requirements contained in the request for qualifications package shall not be considered. False or misrepresented information furnished in response to a request for qualifications package shall be grounds for rejection.

(4)(a) A primary design-build evaluation committee shall evaluate the responses to the request for qualifications package received by the governing authority. The following general criteria used by the primary evaluation committee in evaluating responses to the request for qualifications package for design-build services shall apply to both the design and construction components of any responding entity:

(i) Professional training and experience of both the design and construction entity components and of key personnel in general and as related to the project under consideration.

(ii) Capacity for timely completion of the work.

(iii) Past performance on public projects or projects of a similar nature to the project described in the notice of intent.

(iv) The quantity and value of governing authority work awarded to both the design and construction entity components.

(v) Any project-specific criteria as may apply to project needs.

(b) The primary design-build evaluation committee shall consist of a minimum of three members designated by the head of the governing authority according to the rules established pursuant to this Subsection.

(c) The primary evaluation committee shall evaluate the qualifications of responding design builders on the basis of the criteria set forth in this Subsection and the rules established pursuant to this Subsection and shall select a short list of not fewer than three of the highest rated entities; however, if fewer than three responses are received, the head of the governing authority may approve proceeding with the design-build process. The primary evaluation committee may, at its discretion, be assisted by other city of Slidell personnel in its evaluation of a design builder's qualifications. The primary design-build evaluation committee shall present its short list to the head of the governing authority. The short-listed design builders shall be invited to submit a detailed technical proposal for the design-build project. The invitation to the short-listed entities shall specify a deadline for submission of such proposals.

(5)(a) The specific requirements of the technical proposal shall be identified by the governing authority to the design builders making the short list by means of a "Scope of Services Package". Generally, the technical proposal shall include discussions of design strategy and preliminary design concepts, space standards, space planning, fundamental requirements, quality standards, capacities, other design related issues, materials, the schedule for commencement and completion of all phases of work, and a lump sum cost for all services in fulfillment of the requirements and within the constraints of the "Scope of Services Package".

(b) For more complex projects and projects with scopes which permit flexibility and innovation in the design approach, the governing authority may compensate unsuccessful and responsive short-listed entities for the expense of preparing the technical proposal. The determination of whether or not compensation will be paid for the technical proposal and the amount shall be predetermined by the governing authority and shall be included in the scope of services package. The governing authority may use concepts submitted by any paid short-listed design builder in the construction of the project.

(6) A technical review committee for evaluation of design-build proposals shall be established according to the rules established in this Subsection. This committee shall be made up of building construction professionals as defined by the rules established in this Subsection. The technical review committee shall identify specific technical elements of the project, depending on the characteristics of the project, to be included in the technical score. The technical review committee may select additional engineering, architectural and technical experts, and nationally recognized design-build experts to serve as committee members to score each technical element of the project.

(a) An adjusted score approach shall be used by the governing authority in determining the winning proposal. An adjusted score shall be determined using the following components:

(i) The technical score determined by the technical review committee. Weighing factors may be assigned to each element depending on its relative magnitude or significance to the overall project. Each technical review committee member shall rate his assigned element of the proposal from each of the design builders on the short list and shall submit such scores to the chairman of the technical review committee. The schedule and price bid shall not be made known to the technical review committee during the scoring process. The chairman of the technical review committee shall adjust the scores for any applicable weighing factors and shall determine the total technical score for each proposal. Prior to determining the adjusted score, the chairman of the technical review committee shall notify each design builder, in writing, of each design builder's final total technical score.

(ii) The time value, consisting of the product of the proposed contract time expressed in calendar days multiplied by the value-per-calendar-day expressed in dollars established by the governing authority and included in the "Scope of Services Package".

(iii) The price proposal.

(b) The winning proposal shall be the proposal with the lowest adjusted score. The adjusted score for each entity's design-build proposal shall be determined by the following formula: Adjusted Score = (Price Bid + Time Value) divided by Technical Score. Use of the Time Value is not mandatory and if it is not used, the Adjusted Score shall be determined by the following formula: Adjusted Score = Price Bid divided by Technical Score.

(7) Design builders who have submitted bona fide proposals may, within seven days of the announcement of the award, challenge the award based on any of the foregoing reasons, and only those reasons, by submitting a letter to the head of the governing authority describing in detail the reasons for the challenge. The head of the governing authority shall have the authority to resolve any challenge concerning the award of a contract. A written decision shall be rendered within fourteen days and shall be mailed or otherwise furnished immediately to the design builder making the challenge. The decision shall be final and conclusive unless the decision is fraudulent or if the person adversely affected by the decision has timely appealed to the court of proper venue for the governing authority.

E. Once the design builder has been chosen and a contract for a stipulated schedule and sum certain price is executed, the price of the design-build contract shall not be increased other than for inflation as prescribed in the contract and for site or other conditions of which the design builder had no knowledge and should not have had knowledge as a reasonable possibility existing at the site or concerning the design and construction.

F. The provisions of this Section shall supersede any conflicting provisions of any other law, including but not limited to the requirements of Chapter 10 of this Title.

G. For the purposes of this Section, "governing authority" shall mean the governing authority for the city of Slidell.

Acts 2008, No. 391, §1.



RS 38:2225.2.3 - Construction management at risk

§2225.2.3. Construction management at risk

A.(1) Notwithstanding any provisions of law to the contrary, the New Orleans Aviation Board, hereinafter referred to as the board, may award a public works contract for the initial construction of an airport terminal and related support facility, aviation facility, or any combination thereof by the construction management at risk method as set forth in this Section.

(2) However, the provisions of this Section shall not apply to the construction of any additions or modifications of an airport terminal and related support facility, aviation facility, or any combination thereof, constructed by the board following the completion of the initial construction of such terminal or facility.

(3) For purposes of this Section, the following terms shall be assigned the following definitions:

(a) "Construction management at risk method" shall mean a delivery method by which the board utilizes architects or engineers employed by the board or contracts with an architect or engineer for design and construction management services and contracts separately with a construction manager at risk to serve as the general contractor and to provide consultation during the design and construction of a facility.

(b) "Construction manager at risk" shall mean a sole proprietorship, partnership, corporation, or other legal entity that assumes the risk for the initial construction of an airport terminal and related support facility, aviation facility, or any combination thereof at the contracted price as a general contractor and provides consultation to the board regarding construction of the facility.

B.(1) Should the board choose to award a public works contract by the construction management at risk method, prior to the advertisement for such services, the board shall prepare a written statement justifying why the construction management at risk method is preferred over the design-bid-build, the design-build, or public bid methods allowed by statute for the particular project in question.

(2) The written statement shall identify the specific benefits to the public which the board determines will result from the use of the construction management at risk method.

(3) This written statement shall be published by the board in the advertisement required by Subsection C of this Section.

C. A request for proposals (RFP) to award a contract for construction manager at risk services shall be advertised in the official journal of the board and, if one exists, the Internet website of the board. Additionally, the board may select other publications deemed appropriate by the board for advertisement of the notice. All RFPs shall be advertised two times within a thirty-day time period prior to the deadline for receipt of responses.

D. Construction management at risk services. (1) Construction management at risk proposers awarded a contract pursuant to this Section shall act as the general contractor for the project and shall be properly licensed, bonded, and insured.

(2) Construction management at risk services shall be for the performance of the project work and shall guarantee the maximum price for the project.

E. Guaranteed maximum price. (1) The guaranteed maximum price for the project may be set by the board.

(2) If the board sets the guaranteed maximum price for the project, that guaranteed maximum price shall be disclosed in the RFP and shall include the maximum number of construction days required to complete the project.

(3) If the guaranteed maximum price will not be set by the board until after the selection of the construction manager at risk, as provided in Paragraph (2) of this Subsection, then the advertisement for the RFP shall disclose this fact and proposals submitted in response to the RFP shall not be required to include a guaranteed maximum price for the project.

F. Request for proposals (RFP). (1) The RFP shall include the following as well as any other pertinent information that a proposer would need to submit to respond to an RFP:

(a) Requirements for the project.

(b) Procedures for construction of the project.

(c) Grading criteria of responses to the RFP.

(d) Scoring methodology of responses to the RFP.

(2) The RFP may request that proposers include the following in response to the RFP, as well as any other appropriate factors that would demonstrate the capability of the proposer to perform the role of construction manager at risk for the project:

(a) Bonding capacity of the proposer.

(b) Competence of the proposer.

(c) Construction methodology previously utilized by the proposer on other projects.

(d) Experience of the proposer with the construction management at risk method and other methods of project delivery.

(e) Extent to which the proposer intends to self-perform portions of the work.

(f) Financial capacity of the proposer.

(g) Past performance by the proposer including timely completion of other public works projects.

(h) Proposed management and staffing for the project.

(i) The proposer's last safety record.

(3) The responses to the RFPs shall include the following:

(a) A guaranteed maximum price if required by the advertisement as published by the board.

(b) Total fees and compensation to be paid to the construction manager at risk if selected by the board to receive the contract for the project.

G.(1) The proposals submitted shall be reviewed and graded by a review committee comprised of at least five individuals appointed by the board, including but not limited to the following:

(a) One or more representatives of the board.

(b) One design professional not involved in the project.

(c) One construction industry representative not involved as a proposer on the project.

(d) One representative of the Department of Transportation and Development.

(e) One representative of the office of facility planning and control.

(2) The review committee shall evaluate, grade, and score the responses to the RFP in the areas set out in the RFP. The portion of the response to the RFPs addressing total fees and compensation to be paid to the construction manager at risk will be considered by a review committee only after its consideration of all other factors contained in the proposals.

(3) The results of the review committee, inclusive of its findings, grading, score sheets and recommendations shall be available for review by all proposers and shall also be subject to a public records request.

H. Within forty five days after the deadline for responses to the RFP to be submitted, the review committee shall make a recommendation to the board as to which proposer it recommends should be awarded the contract. The proposer recommended by the committee to serve as the construction manager at risk shall work with the board's design professional for the project on constructability, the construction phasing and sequencing prior to the board awarding the contract.

I.(1) Any non-recommended proposers shall have the opportunity to protest the review committee's recommendation and the board's award.

(2)(a) Any non-recommended proposer may ask for a hearing before the board within ten days following the receipt of the review committee's recommendation.

(b) The board shall then conduct a public hearing to consider any protest or protests no later than ten days following the last request for a hearing by a non-recommended proposer.

(c) Following any hearing required by Subparagraph (b) of this Paragraph, any non-recommended proposer may seek legal review in the state judicial district court where the project is to be constructed.

J.(1) If the guaranteed maximum price and maximum number of construction days required to complete the project were set forth in the RFP and the board and the recommended proposer agree on constructability, the construction phasing and sequencing, the board shall award the construction management at risk contract to the proposer recommended by the committee.

(2) If the guaranteed maximum price for the project was not set by the board in the RFP, then within thirty days of the completion of the plans, specifications and scope of the project, the recommended proposer shall furnish the board a guaranteed maximum price for the project including the maximum number of construction days required for completion of the project.

(3) If the board and recommended proposer are able to agree upon constructability, construction phasing and sequencing, a guaranteed maximum price for the project, and the maximum number of construction days for completion of the project, the board shall then award the construction management at risk contract to the proposer recommended by the review committee.

(4) If the guaranteed maximum price provided by the recommended proposer exceeds the board's construction budget for the project, then the board and recommended proposer shall enter into negotiations to establish an agreed upon guaranteed maximum price.

(5) If the board and the recommended proposer are unable to agree upon a guaranteed maximum price for the project, and the maximum number of construction days for completion of the project, then the project will be re-advertised and publicly bid as per this Section.

K. The provisions of this Section shall supersede any conflicting provisions of any law including but not limited to the requirements of Chapter 10 of this Title. However, the provisions of this Section shall not relieve the board from complying with Federal Aviation Administration guidelines or all other applicable provisions of this Title that do not conflict with the provisions of this Section.

Acts 2013, No. 119, §1.



RS 38:2225.2.4 - Construction management at risk; public entity

§2225.2.4. Construction management at risk; public entity

A.(1) Notwithstanding any other provision of law to the contrary, a public entity may use the construction management at risk project delivery method to contract for a project to construct public works as set forth in this Section.

(2) This Section creates an alternative project delivery method, known as "construction management at risk", or "CMAR", for use by a public entity to award a contract to construct public works when deemed in the public interest, beneficial to the owner, and in accordance with the procedures in this Section. The following are reasons to use the CMAR delivery method: collaboration and cost control; concurrent execution of design and construction; a complex project with a tight time frame; owner, designer, and contractor with mutual project goals; risk identification controlled by owner; and minimization of the risk of construction and design disputes by using a collaborative process.

(3) CMAR shall not be used for any project that is estimated to cost less than twenty-five million dollars except for any project in the CMAR pilot program. A pilot program is hereby established that authorizes a public entity to use CMAR for only one project which is estimated to cost three million dollars or more, provided that the CMAR pilot program is limited to no more than ten projects on a first-come, first-served basis. Prior to proceeding to use CMAR, a public entity shall submit a proposed CMAR pilot project by name, together with the reason to use CMAR, to the House and Senate transportation, highways, and public works committees for review and approval.

B. When used in this Section, the following words and phrases have the meanings ascribed to them in this Section, unless the context indicates a different meaning:

(1) "Construction management at risk" or "CMAR" means a delivery method by which the owner uses a design professional, who is engaged by the owner for professional predesign or design services, or both. The owner contracts separately with a CMAR contractor to engage in the preconstruction phase. As specified in this Section, the same CMAR contractor may also provide construction services to build the project.

(2) "Construction management at risk contractor" or "CMAR contractor" means a person, sole proprietorship, partnership, corporation, or other legal entity, properly licensed, bonded, and insured, who does one or both of the following:

(a) Provides construction experience to the owner or its design professional during the preconstruction phase regarding the constructability of the project.

(b) May contract with the owner to assume the risk to construct the project for a guaranteed maximum price, without re-procurement.

(3) "Design professional" means an engineer, architect, or landscape architect who has secured a professional license from a Louisiana registration board as required by state law and who is selected by an owner in accordance with state law.

(4) "Owner" means a "public entity" as defined in R.S. 38:2211.

(5) "Selection review committee" means the committee appointed by the owner to review the request for qualifications, score the proposers, and recommend award to a construction management at risk contractor. The committee shall consist of no more than five individuals as follows:

(a) One design professional in the discipline of but not involved in the project.

(b) One licensed contractor in the discipline of but not involved in the project.

(c) One representative of the owner.

(d) Two members at large.

(6) All other terms shall have the meanings as provided for in R.S. 38:2211.

C. Any owner who determines to use the construction management at risk method shall indicate such intent in the request for qualifications to procure a CMAR contractor and the reasons it deems such method to be in the public interest and beneficial to the owner.

D. There shall be no challenge by any legal process to the choice of the successful construction manager at risk contractor except for fraud, bias for pecuniary or personal reasons not related to the taxpayers' interest, or arbitrary and capricious selection by the owner.

E. The owner shall select and contract with a design professional for design services in the manner provided for by law.

F.(1) A request for qualifications, or RFQ, to award a contract for a construction management at risk contractor for preconstruction and construction services shall be advertised in the official journal of the owner and, if one exists, on the Internet website of the owner. The RFQ shall be advertised at least two times within the thirty-day period prior to the deadline for receipt of responses.

(2) The RFQ shall include the following as well as any other pertinent information limited to the qualifications of a proposer that the owner determines a proposer may need to submit in a response to an RFQ:

(a) The preconstruction scope of services.

(b) Submittal criteria for the project.

(c) Procurement grading criteria.

(d) Scoring methodology.

(e) Total fees and compensation payable to the CMAR contractor for preconstruction services.

(3) The RFQ may request that proposers include the following in response to the RFQ, as well as any other appropriate factors that would, in the opinion of the owner, demonstrate the capability of the proposer to perform the role of CMAR contractor:

(a) The proposer's surety.

(b) Construction methodologies previously used by the proposer on other projects.

(c) Extent to which the proposer intends to self-perform portions of the work, if applicable.

(d) Past performance of the proposer including timely completion of other public works projects of similar complexity and size.

(e) Proposed management and staffing for the project.

(f) The proposer's last safety record to include current experience modification rate, or EMR, recordable incident rate, or RIR, lost work time incident rate, or other data as required by the owner.

(g) The proposer's standard safety plan.

(4) Within ninety days after the deadline for responses to the RFQ, a selection review committee chosen by the owner and identified in the RFQ shall make a written recommendation to the owner as to which proposer should be awarded the contract. The results of the selection review committee, inclusive of its findings, grading, score sheets, and recommendations, shall be available for review by all proposers and shall be deemed public records.

(5) The benefits of using the CMAR method reduce as the design process progresses. The owner shall select the CMAR contractor either before, but not later than, when in the professional opinion of the owner's design professional, the design professional's design of the project is not more than thirty percent complete.

G. After award and execution of the contract with the CMAR contractor, the following actions shall proceed:

(1) The design professional, in consultation with the CMAR contractor, shall proceed with design services.

(2) The owner shall obtain an opinion of probable cost of the project from both the CMAR contractor and the design professional when final design of the project is not more than sixty percent complete, and again when final design of the project is not more than ninety percent complete.

(3) The CMAR contractor shall provide to the owner a guaranteed maximum price for construction of the project, before or upon completion of the final design.

(4) If the owner and CMAR contractor are able to negotiate, and to establish and agree upon a guaranteed maximum price, or GMP, to render construction services for the project, and additionally, to agree upon constructability, construction phasing and sequencing, and the maximum number of contract days to complete the project, the owner may then award the contract for construction services to the CMAR contractor for the construction phase of the contract.

(5) Once a guaranteed maximum price is agreed upon, the owner may contract with the CMAR contractor to undertake construction services. Additionally, the owner may determine and contract with the CMAR contractor to undertake specific items of construction services prior to agreement upon a GMP for such items, provided such undertaking is for the benefit of the project and a GMP for the undertaking can be agreed upon between the owner and CMAR contractor. Such items may benefit the project, including but not limited to items that require a long lead time, may further the understanding of unknown site conditions, or other items.

(6) If the owner and the CMAR contractor are not able to agree upon constructability, construction phasing and sequencing, the GMP for the project, the maximum number of contract days to complete the project, and to reach a negotiated agreement, then the project shall be readvertised and publicly bid utilizing the design-bid-build delivery method.

H. The provisions of this Section shall supersede any conflicting provisions of any law, including but not limited to the requirements of Chapter 10 of this Title, but the provisions of such Chapter shall otherwise be applicable to such contracts.

Acts 2014, No. 782, §1; Acts 2015, No. 163, §1.



RS 38:2225.2.5 - Design-build contracts; authorized use by any regional transit authority for new ferries on the Mississippi River

§2225.2.5. Design-build contracts; authorized use by any regional transit authority for new ferries on the Mississippi River

A.(1) Notwithstanding any other provision of law to the contrary, and subject to the provisions of this Section, any regional transit authority created by law may let contracts for any new ferry on the Mississippi River in which the design and construction phases of the ferry project are combined into a single contract.

(2) For the purposes of this Section:

(a) "Authority" means a regional transit authority.

(b) "Design-builder" means the person or entity contractually obligated to deliver the design and construction of a new ferry on the Mississippi River.

B. Prior to letting any such contract, an authority shall adopt a resolution establishing the design-build program for any new ferry. The resolution shall include, at a minimum, the following provisions:

(1) Requirements that a design-builder to whom a design-build contract is awarded, or any person or entity to whom a design-builder may sublet, shall be duly registered, licensed, or otherwise qualified to perform such design and construction service as required by law, and registered to do business in Louisiana.

(2) Requirements for the composition of a technical review committee to grade and judge the statements of qualifications and technical proposals submitted pursuant to the request for qualifications and the request for technical proposals. At least one member of the technical review committee shall be a maritime engineer, and the resolution shall so provide.

(3) Specific requirements for the design-build program and the design-build contract, including but not limited to:

(a) Public announcement procedures for solicitation of interested design-build competitors. The resolution shall provide that a notice of intent to select a single legal entity for design-build services and to request letters of interest and statements of qualifications from qualified firms or teams shall be distributed by the authority through advertisement in the official journal of the authority, by appearance on the authority's Internet home page, if any, and by other means to ensure adequate response, including newspapers, trade journals, and other forms of media which may be appropriate for specialty services. The notice of intent shall be advertised a minimum of ten days prior to the deadline for receipt of responses and shall contain a brief description of the project, the required scope of services, and sufficient information for design-build entities to determine their interest and to enable them to submit a letter of interest and statement of qualifications. The authority may readvertise the notice of intent using additional media or publications in an attempt to solicit additional responses if the number of responses is inadequate.

(b) Scope of service requirements to be met by the design-builder selected for the contract.

(c) Requirements for a request for qualifications and statements of qualifications to be submitted by competitors for the design-build contract.

(d) Criteria and rating procedures for choosing a short list from among the persons submitting statements of qualifications to whom requests for the submission of technical proposals will be made.

(e) Requirements for cost proposals to be submitted by competitors for the design-build contract.

(f) Requirements concerning how the technical review committee shall grade, judge, and rank the technical proposals and make recommendations to the governing authority of the regional transit authority.

(g) Requirements for the selection process for the award of the design-build contract.

C. The design-build program and any design-build contract entered into pursuant to the design-build program shall be subject to the following procedures and limitations:

(1) Statements of qualifications from at least two qualified design-build competitors must be received in response to a formal request for qualifications in order to proceed with a request for technical proposals.

(2) Technical proposals shall be requested from no fewer than two of the qualified design-build competitors who submit statements of qualifications for the design-build program.

(3) The authority may use a private design professional or its own staff to develop a description of the project and the required scope of services. The description of the project and the required scope of services shall include design criteria, analyses, reports, and cost estimates for the design-build project as prepared by a private design professional or the authority staff.

(4) The technical review committee shall grade, judge, and rank the technical proposals and make a recommendation to the authority's governing authority for the awarding of the contract in accordance with requirements of this Section, the resolution, the request for qualifications, and the request for technical proposals.

(5)(a) The final selection of the design-build competitor to whom the contract shall be awarded shall be made by the authority's governing authority.

(b) Such selection shall be made upon the basis of the best design for the purposes set forth in the request for qualifications and the best cost for that design, taking into account costs of construction and operation and maintenance of that design. Competitors from the short list from whom technical proposals have been requested may submit alternate designs and costs to ensure the greatest number of options from which the award may be made so as to promote best cost, as described in this Subparagraph, and the interests of the taxpayers.

(6)(a) An adjusted score approach shall be used by the authority in determining the winning proposal. An adjusted score shall be determined using the following components:

(i) The technical score determined by the technical review committee. Weighing factors may be assigned to each element depending on its relative magnitude or significance to the overall project. Each technical review committee member shall rate his assigned element of the proposal from each of the entities on the short list and shall submit such scores to the chairman of the technical review committee. The schedule and price bid shall not be made known to the technical review committee during the scoring process. The chairman of the technical review committee shall adjust the scores for any applicable weighing factors and shall determine the total technical score for each proposal.

(ii) Prior to determining the adjusted score, the chairman of the technical review committee shall notify each design-build proposer, in writing, of each proposer's final total technical score. A proposer may request, in writing, a review of its final total technical score by the authority's designated representative. If any proposer requests a review of its total technical score, the designated representative shall hold a hearing to review such within a reasonable time after the request has been received by the designated representative. The designated representative shall give the requesting proposer reasonable notice of the time and place of such hearing. The requesting proposer may appear at the hearing and present facts and arguments in support of the request for review of its final total technical score.

(iii) The individual scoring of each member of the technical review committee shall be considered a public record and available for public view.

(iv) The designated representative shall present his findings from the hearing to the governing authority of the authority. The governing authority shall determine what action shall be taken regarding the proposer's request to review its final total technical score. Except as provided for in Subsection D of this Section, the governing authority's decision shall be final and not subject to appeal by any legal process.

(v) The time value, consisting of the product of the proposed contract time expressed in calendar days multiplied by the value-per-calendar-day expressed in dollars established by the authority and included in the "Scope of Services Package".

(vi) The price proposal.

(b) The chairman of the technical review committee shall recommend the proposal with the lowest adjusted score to the authority's governing authority. The adjusted score for each entity's design-build proposal shall be determined by the following formula: Adjusted Score = (Price Bid + Time Value) divided by Technical Score. If the Time Value is not used, the Adjusted Score shall be determined by the following formula: Adjusted Score = Price Bid divided by Technical Score.

D. There shall be no challenge by any legal process to the choice of the successful designer-builder unless filed and served on the presiding officer of the authority's governing authority within seven calendar days after the award of the design-build contract. Any such challenge shall be limited to fraud, bias for pecuniary or personal reasons not related to the interests of the taxpayers, or arbitrary and capricious selection of the successful design-builder. Any such challenge shall be heard as a summary proceeding by the district court of proper venue for the authority not less than ten days after service of the petition, excluding legal holidays.

E. Once the design-builder has been chosen, a contract for a stipulated maximum total cost may be executed, as provided in the authority's award resolution. The final cost of the design-build contract may be increased or decreased to account for inflation if provided for in the contract, for changes in the scope of work, or for a combination thereof, or for other conditions of which the design-builder either did not have knowledge of, or could not have reasonably foreseen the possibility of, concerning the design and construction provided any change is related to the original project and scope of services.

F. The provisions of this Section shall supersede any conflicting provisions of any other law, including but not limited to the requirements of Chapter 10 of this Title.

Acts 2015, No. 30, §1, eff. May 29. 2015.



RS 38:2225.3 - Public works; prohibited agreements; exceptions

§2225.3. Public works; prohibited agreements; exceptions

A. The state shall not let any contract for a public work project with any person that is to be administered by or paid for, in whole or in part, with state funds, under which the person is to construct a building or other structure which, upon completion, is to be purchased or leased by the state or leased with an option to purchase upon termination of the lease by the state.

B. No political subdivision of the state shall let any contract for a public work project with any person that is to be administered by or paid for, in whole or in part, with the political subdivision's funds, under which the person is to construct a building or other structure which, upon completion, is to be purchased or leased by the political subdivision or leased with an option to purchase upon termination of the lease by the political subdivision.

C. The provisions of this Section shall not apply to any activities or contracts involving the following entities:

(1) Activities of the Correctional Facilities Corporation pursuant to Chapter 17-B of Title 39 of the Louisiana Revised Statutes of 1950.

(2) Activities of the Louisiana Office Building Corporation pursuant to Chapter 17-C of Title 39 of the Louisiana Revised Statutes of 1950.

(3) Activities of the Office Facilities Corporation pursuant to Chapter 17-D of Title 39 of the Louisiana Revised Statutes of 1950.

(4) Contacts executed under provisions of the Louisiana Corrections Private Management Act as provided in Chapter 17-E of Title 39 of the Louisiana Revised Statutes of 1950.

D. The division of administration shall promulgate rules and regulations to provide policies and procedures governing the design, construction, and letting of contracts for public works by agencies in the executive branch using a methodology in which public work is completed by the person and then leased or purchased by the state agency upon completion of the work or leased by the agency with an option to purchase upon termination of the lease.

Acts 2004, No. 361, §1, eff. June 21, 2004.



RS 38:2225.4 - Expansion of certain convention centers

§2225.4. Expansion of certain convention centers

A political subdivision of the state in Orleans Parish which has been involved in litigation before the highest court of this state pertaining to the award of a contract for the construction of the expansion of a convention center to be funded with funds of the state and the political subdivision may negotiate with respect to the price, conditions, and terms of the contract to be entered into with the party that is awarded the contract pursuant to a writ of mandamus from a district court and affirmed by the appellate courts. Prior to the execution of the contract, it shall be submitted to the Joint Legislative Committee on the Budget for review and approval. If approved by the Joint Legislative Committee on the Budget, the execution of the contract shall resolve any and all claims and disputes between the parties arising out of the award of the public bid.

Acts 2005, No. 178, §1, eff. June 28, 2005; Acts 2011, 1st Ex. Sess., No. 5, §1.



RS 38:2225.5 - Contracts in which public entities are participants; prohibitions and duties; contractors' rights

§2225.5. Contracts in which public entities are participants; prohibitions and duties; contractors' rights

A. Except as provided in Subsection E of this Section or as required by federal law, each public entity, when engaged in procuring products or services or letting contracts for construction, manufacture, or operation of public works paid for in whole or in part by state or local funds, or when overseeing or administering such procurement, construction, manufacture, or operation, shall ensure that bid specifications, project agreements, and other controlling documents, entered into, required, or subject to approval by the public entity do not:

(1) Require bidders, offerors, contractors, subcontractors, or operators to:

(a) Enter into or adhere to agreements with one or more labor organizations on the same or related projects.

(b) Enter into any agreement whereby the public entity is required to remain neutral toward any labor organization.

(c) Pay predetermined or prevailing wages.

(2) Discriminate against bidders, offerors, contractors, subcontractors, or operators for refusing to:

(a) Become or remain signatories or otherwise adhere to agreements with one or more labor organizations on the same or related projects.

(b) Enter into any agreement whereby the public entity is required to remain neutral toward any labor organization.

(3) Require any bidders, offerors, contractors, subcontractors, or operators to enter into, adhere to, or enforce any agreement that requires any employee as a condition of employment to:

(a) Become a member of or become affiliated with a labor organization.

(b) Pay dues or fees to a labor organization over the employee's objection.

B. No public entity shall provide financial assistance, issue a grant, or enter into a cooperative agreement for any project a condition of which requires that bid specifications, project agreements, or other controlling documents pertaining to the financial assistance, grant, or cooperative agreement contain any of the elements prohibited in Subsection A of this Section.

C. Nothing herein shall prohibit contractors or subcontractors from voluntarily entering into agreements described in this Section.

D. Any interested party, which shall include a bidder, offeror, contractor, subcontractor, operator, or taxpayer, shall have standing to challenge any bid specification, project agreement, neutrality agreement, controlling document, grant, or cooperative agreement which violates the provisions of this Section. Furthermore, such party is authorized to and shall receive injunctive relief to prevent violations of this Section upon a proper showing under the standards of the Code of Civil Procedure.

E. The provisions of this Section shall not apply to the following:

(1) Any inmate work-release program.

(2) Any contract pursuant to the Louisiana Quality Jobs Program.

(3) Any contract or cooperative endeavor agreement pursuant to the Incumbent Worker Training Program.

(4) Any public-private agreement for any construction or infrastructure project in which the private entity, as a condition of its investment or partnership with the public entity, requires that the private entity have the right to control its labor relations policy with its own employees and the employees of its contractors and subcontractors in any manner permitted by the National Labor Relations Act, 29 U.S.C. 151 et seq.

Acts 2011, No. 134, §1, eff. June 24, 2011.



RS 38:2226 - Exclusion of certain contractors from water well contracts

§2226. Exclusion of certain contractors from water well contracts

A. A contractor who is a resident of a state which has more stringent licensing requirements for the business of drilling, reworking, or otherwise constructing water wells at or in connection with the construction of a public park, roadside park, or other similar facility for public use than the licensing requirements of the state of Louisiana shall not be awarded a contract for the drilling, reworking, or otherwise constructing of a water well by the state or any of its departments, boards, commissions, or agencies or any political subdivision of the state.

B. Upon application to the attorney general by a public entity, the attorney general shall make the determination as to whether the licensing requirements of a state are more stringent than applicable laws of this state. The denial by the licensing authorities of another state of a license to a contractor who is a resident of and licensed in this state, when the denial is based upon the statutory qualifications of the applicant, shall constitute prima facie evidence that the licensing requirements of such state are more stringent than the Louisiana licensing requirements.

Added by Acts 1980, No. 715, §1.



RS 38:2227 - Exclusion of certain contractors from bidding

§2227. Exclusion of certain contractors from bidding

A. Each public entity advertising and letting for bid a public works contract shall require the lowest bidder, in addition to the provisions of R.S. 38:2212(A)(3)(c)(ii), after the opening of bids, if a sole proprietor, to attest that he has not been convicted of, or has not entered a plea of guilty or nolo contendere to any of the crimes or equivalent federal crimes listed in Subsection B of this Section. The lowest bidding entity shall submit an attestation that no individual partner, incorporator, director, manager, officer, organizer, or member, who has a minimum of a ten percent ownership in the bidding entity, has been convicted of, or has entered a plea of guilty or nolo contendere to any of the crimes or equivalent federal crimes listed in Subsection B of this Section.

B.(1) A conviction of or plea of guilty or nolo contendere to the following state crimes or equivalent federal crimes shall permanently bar any person or the bidding entity from bidding on public projects:

(a) Public bribery (R.S. 14:118).

(b) Corrupt influencing (R.S. 14:120).

(c) Extortion (R.S. 14:66).

(d) Money laundering (R.S. 14:230).

(2) A conviction of or plea of guilty or nolo contendere to the following state crimes or equivalent federal crimes shall bar any person or the bidding entity from bidding on public projects for a period of five years from the date of conviction or from the date of the entrance of the plea of guilty or nolo contendere:

(a) Theft (R.S. 14:67).

(b) Identity Theft (R.S. 14:67.16).

(c) Theft of a business record (R.S. 14:67.20).

(d) False accounting (R.S. 14:70).

(e) Issuing worthless checks (R.S. 14:71).

(f) Bank fraud (R.S. 14:71.1).

(g) Forgery (R.S. 14:72).

(h) Contractors; misapplication of payments (R.S. 14:202).

(i) Malfeasance in office (R.S. 14:134).

C. The five-year prohibition provided for in Paragraph (B)(2) of this Section shall apply only if the crime was committed during the solicitation or execution of a contract or bid awarded pursuant to the provisions of Chapter 10 of this Title.

D.(1) The provisions of this Section shall not impose a duty, responsibility, or requirement on a public entity to perform criminal background checks on contractors, vendors, or subcontractors. It shall be the responsibility of any person, company, or entity making an allegation of false attestation to present prima facie proof to the public entity supporting their claim.

(2) If evidence is submitted substantiating that a false attestation has been made and the project must be readvertised or the contract cancelled, the awarded entity making the false attestation shall be responsible to the public entity for the costs of rebidding, additional costs due to increased costs of bids and any and all delay costs due to the rebid or cancellation of the contract.

(3) The requirements of this Section and any attestations made shall apply to convictions and pleas entered prior to the awarding of contracts.

Acts 2010, No. 945, §1, eff. July 2, 2010; Acts 2012, No. 598, §1.



RS 38:2228 - Repealed by Acts 1979, No. 715, §3, eff. July 1, 1980.

§§2228 to 2232. Repealed by Acts 1979, No. 715, §3, eff. July 1, 1980.



RS 38:2233 - Authority of parishes, municipalities, and school boards for procurement from small businesses; set aside; preference to disadvantaged; preference to women

PART II-A. SMALL BUSINESS PROCUREMENT ACT

§2233. Authority of parishes, municipalities, and school boards for procurement from small businesses; set aside; preference to disadvantaged; preference to women

A. Every parish, municipality, or school board in the state, through its respective fiscal officer or director of finance, is hereby authorized and empowered for each fiscal year designated and to set aside for awarding to small businesses, minority-owned businesses, or women-owned businesses, as defined in R.S. 39:1732 and R.S. 39:1952, an amount up to ten percent of the value of anticipated local procurement of goods and services.

B.(1) Such parishes, municipalities, and school boards may for each fiscal year designate and set aside for awarding to small businesses, minority-owned businesses, and women-owned businesses an amount up to ten percent of the value of anticipated total procurement of goods and services by said entity. The procurements so designated shall be divided into contract award units of economically feasible production runs in order to facilitate offers or bids from small businesses, minority-owned businesses, and women-owned businesses. In making the annual designation of set-aside procurements, an attempt shall be made to vary the included procurements so that a variety of goods and services produced by different small businesses, minority-owned businesses, or women-owned businesses, may be set aside each year. The failure to set aside particular procurements shall not be considered to prohibit or discourage smaller businesses, minority-owned businesses, or women-owned businesses from seeking the procurement award through the normal solicitation and bidding processes.

(2) To implement the foregoing there shall be established a contract procedure in accordance with law for the awarding of a procurement contract under the set aside program established hereby.

(3) Before making a set aside award, an evaluation shall be made to determine whether the small business scheduled to receive the award is able to perform the set aside contract. This determination shall include consideration of production and financial capacity and technical competence.

(4) At least ten percent of the value of the procurements designated for set aside awards shall be awarded, if possible, to businesses owned and operated by socially or economically disadvantaged persons. In the event small businesses owned and operated by socially or economically disadvantaged persons are unable to perform at least ten percent of the set aside awards, then the balance of the set aside contracts shall be awarded to other small businesses.

(5) At least ten percent of the value of the procurement contracts designated for set aside awards shall be awarded, if possible, to businesses owned and operated by women. In the event small businesses owned and operated by women are unable to perform at least ten percent of the set aside award contracts, then the balance of the set aside contracts shall be awarded to other small businesses.

(6) In the event that the provisions of this Section do not operate to extend a contract award to small business, the award shall be placed pursuant to the existing solicitation and award provisions established by law, whereupon additional procurements corresponding in approximate value to the contract unable to be awarded pursuant to the provisions of this Section shall be designated and set aside for small businesses.

(7) All laws and rules pertaining to solicitations, bid evaluations, contract awards, and other procurement matters shall apply as consistent to procurements set aside for small businesses. In the event of conflict with other rules, the provisions of this Section shall govern.

C. In order to implement the provisions hereof, the governing body of such parish or municipality or the school board shall adopt, by resolution or ordinance, rules, standards, and procedures for certifying that small businesses, small businesses owned and operated by socially economically disadvantaged persons, and small businesses owned and operated by women are eligible to participate under the requirements of this Section. The procedure for determination of eligibility may include self-certification by a business, provided that the governing body retains the ability to verify a self-certification. Other rules as may be necessary to carry out the duties set aside in this Section may also be adopted.

Added by Acts 1979, No. 214, §1, eff. July 8, 1979. Amended by Acts 1979, No. 570, §1, eff. July 18, 1979; Acts 1981, No. 691, §1; Acts 1984, No. 636, §1; Acts 1984, No. 865, §1; Acts 1986, No. 868, §1; Acts 1988, No. 990, §1.



RS 38:2233.1 - School boards in Orleans Parish, authority for procurement from small businesses; set aside; preference to disadvantaged; preference to women

§2233.1. School boards in Orleans Parish, authority for procurement from small businesses; set aside; preference to disadvantaged; preference to women

A. Notwithstanding any other provision of law, the Orleans Parish School Board, through its respective fiscal officer or director of finance, is hereby authorized and empowered for each fiscal year to designate and set aside for awarding to small businesses, as defined in R.S. 39:1732, an amount at least ten percent of the value of anticipated local procurement of goods and services, including all public work for labor and materials involving the construction or doing of any public work, including alteration or repair.

B.(1) The school boards may for each fiscal year designate and set aside for awarding to small businesses an amount up to ten percent of the value of anticipated total procurement of goods and services including labor and materials for the construction or doing of any public work, including alteration or repair by said entity. However, should the school board choose to set aside a greater amount, then nothing herein shall be construed to prohibit such set aside levels above ten percent. The procurements so designated shall be divided into contract award units of economically feasible production runs in order to facilitate offers or bids from small businesses. In making the annual designation of set aside procurements, an attempt shall be made to vary the included procurements so that a variety of goods and services produced and public works constructed by different small businesses may be set aside each year. The failure to set aside particular procurements shall not be deemed to prohibit or discourage smaller businesses from seeking the procurement award through the normal solicitation and bidding process.

(2) To implement the foregoing there shall be established a contract procedure in accordance with law for the awarding of a procurement contract under the set aside program established hereby.

(3) Before making a set aside award, an evaluation shall be made to determine whether the small business scheduled to receive the award is able to perform the set aside contract. This determination shall include consideration of production and financial capacity and technical competence.

(4) At least ten percent of the value of the procurements designated for set aside awards shall be awarded, if possible, to businesses owned and operated by socially or economically disadvantaged persons. In the event small businesses owned and operated by socially or economically disadvantaged persons are unable to perform at least ten percent of the set aside awards, then the balance of the set aside contracts shall be awarded to other small businesses.

(5) At least ten percent of the value of the procurement contracts designated for set aside awards shall be awarded, if possible, to businesses owned and operated by women. In the event small businesses owned and operated by women are unable to perform at least ten percent of the set aside award contracts, then the balance of the set aside contracts shall be awarded to other small businesses.

(6) In the event that the provisions of this Section do not operate to extend a contract award to small business, the award shall be placed pursuant to the existing solicitation and award provisions established by law, whereupon additional procurements corresponding in approximate value to the contract unable to be awarded pursuant to the provisions of this Section shall be designated and set aside for small businesses.

(7) All laws and rules pertaining to solicitations, bid evaluations contract awards, and other procurement matters shall apply as consistent to procurements set aside for small businesses. In the event of conflict with other rules, the provisions of this Section shall govern.

C. In order to implement the provisions hereof, such school board shall adopt rules, standards, and procedures for certifying that small businesses, small businesses owned and operated by socially or economically disadvantaged persons, and small businesses owned and operated by women are eligible to participate under the requirements of this Section. The procedure for determination of eligibility may include self certification by a business, provided that the board retains the ability to verify a self certification. Other rules as may be necessary to carry out the duties set aside in this Section may also be adopted.

Added by Acts 1982, No. 302, §1. Acts 1984, No. 636, §1; Acts 1986, No. 653, §1; Acts 1991, No. 289, §11; Acts 2011, 1st Ex. Sess., No. 5, §1.



RS 38:2233.2 - Political subdivisions; authority for procurement from minority businesses; set-aside; preference to disadvantaged; preference to women

§2233.2. Political subdivisions; authority for procurement from minority businesses; set-aside; preference to disadvantaged; preference to women

A. Every political subdivision in the state, as defined in this Section, through its respective fiscal officer or director of finance, is hereby authorized and empowered for each fiscal year to designate and set aside for awarding to minority businesses, as defined in this Section, an amount up to ten percent of the value of anticipated local procurement of goods and services including construction. However, should the governing authority of said political subdivision choose to set aside a greater amount, then nothing herein shall be construed to prohibit such set-aside levels above ten percent.

B.(1) Such parishes and municipalities may for each fiscal year designate and set aside for awarding to minority businesses an amount up to ten percent of the value of anticipated total procurement of goods and services including construction by said entity. The procurements so designated shall be divided into contract award units of economically feasible production runs in order to facilitate offers or bids from minority businesses. In making the annual designation of set-aside procurements, an attempt shall be made to vary the included procurements so that a variety of goods and services produced by different minority businesses may be set aside each year. The failure to set aside particular procurements shall not be considered to prohibit or discourage minority businesses from seeking the procurement award through the normal solicitation and bidding processes.

(2) To implement the foregoing, there shall be established a contract procedure in accordance with law for the awarding of a contract under the set-aside program established hereby.

(3) Before making a set-aside award, an evaluation shall be made to determine whether the minority business scheduled to receive the award is able to perform the set-aside contract. This determination shall include consideration of production and financial capacity and technical competence.

(4) At least ten percent of the value of the contracts designated for set-aside awards shall be awarded, if possible, to businesses owned and operated by socially or economically disadvantaged persons. In the event minority businesses owned and operated by socially or economically disadvantaged persons are unable to perform at least ten percent of the set-aside awards, then the balance of the set-aside contracts shall be awarded to other minority businesses.

(5) At least ten percent of the value of the contracts designated for set-aside awards shall be awarded, if possible, to businesses owned and operated by women. In the event minority businesses owned and operated by women are unable to perform at least ten percent of the set-aside award contracts, then the balance of the set-aside contracts shall be awarded to other minority businesses.

(6) In the event that the provisions of this Section do not operate to extend a contract award to minority business, the award shall be placed pursuant to the existing solicitation and award provisions established by law, whereupon additional contracts corresponding in approximate value to the contract unable to be awarded pursuant to the provisions of this Section shall be designated and set aside for minority businesses.

(7) All laws and rules pertaining to solicitations, bid evaluations, contract awards, and other contract matters shall apply as consistent to procurements set aside for minority businesses. In the event of conflict with other rules, the provisions of this Section shall govern.

C. In order to implement the provisions hereof, the governing body of such political subdivision shall adopt rules, standards, and procedures for certifying that minority businesses, minority businesses owned and operated by socially economically disadvantaged persons, and minority businesses owned and operated by women are small businesses owned and operated under the requirements of this Section. The procedure for determination of eligibility may include self-certification by a business, provided that the governing body retains the ability to verify a self-certification. Other rules as may be necessary to carry out the duties of this Section may also be adopted.

D. The governing authority may also adopt a requirement that the prime contractor award a certain percentage of the total dollar bid to minority subcontractors. This requirement may be waived if the prime contractor, after a good faith effort, is unable to comply with the requirement.

E.(1) "Minority" means a person who is a citizen or lawful permanent resident of the United States and who is:

(a) American Indian or Alaskan Native: having origins in any of the original peoples of North America.

(b) Asian American: having origins in any of the original peoples of the Far East, Southeast Asia, the Indian subcontinent, or the Pacific Islands.

(c) Black: having origins in any of the black racial groups of Africa.

(d) Female.

(e) Hispanic: of Mexican, Puerto Rican, Cuban, Central or South American, or other Spanish or Portuguese culture or origin regardless of race.

(2) "Minority business enterprise" or "minority-owned business" means a small business organized for profit performing a commercially useful function which is owned and controlled by one or more minority individuals or minority business enterprises. "Owned and controlled" means a business in which one or more minorities or minority business enterprises own at least fifty-one percent or in the case of a corporation at least fifty-one percent of the voting stock and control at least fifty-one percent of the management and daily business operations of the business.

(3) "Political subdivision" means any political subdivision situated wholly or partially within the geographic boundaries of Calcasieu Parish or St. John the Baptist Parish; or the Chennault International Airport Authority; the New Orleans Exhibition Hall Authority; the Board of Commissioners of the Port of New Orleans; the city of Shreveport and any board, agency, or commission of that city; the parish of St. John the Baptist, and any board, agency, or commission thereof; the city of Monroe and any board, agency, or commission of that city; and any board, agency, or commission of or for the city of New Orleans or parish of Orleans which has been created by the constitution or laws of this state, which is not under the authority or control of the state of Louisiana for the purposes of letting and awarding contracts, and which is subject to Chapter 10 of Title 38 or Chapter 17 of Title 39, both of the Louisiana Revised Statutes of 1950, or any other state law relative to competitive bidding.

F. Notwithstanding any other provision of this Section to the contrary, the amount designated and set aside by the city of Shreveport or any board, agency, or commission of that city pursuant to this Section shall not exceed ten percent of the value of anticipated local procurement of goods and services including construction. The city of Shreveport and any board, agency, or commission of that city further shall limit participation in any such minority set-aside program to minority businesses having a bona fide permanent office located in Caddo Parish or Bossier Parish.

G. Notwithstanding any other provision of this Section to the contrary, the amount designated and set aside by the city of Monroe or any board, agency, or commission of that city pursuant to this Section shall not exceed ten percent of the value of anticipated local procurement of goods and services including construction. The city of Monroe and any board, agency, or commission of that city shall further limit participation in any such minority set-aside program to minority businesses having a bona fide permanent office located in Ouachita Parish.

Acts 1986, No. 530, §1, eff. July 2, 1986. Acts 1987, No. 387, §1; Acts 1987, No. 764, §1, eff. July 16, 1987; Acts 1987, No. 917, §1; Acts 1987, No. 942, §1, eff. July 20, 1987; Acts 1988, No. 207, §1; Acts 1988, No. 266, §1; Acts 1988, No. 400, §1; Acts 1988, No. 441, §1; Acts 1993, No. 1024, §1; Acts 1996, 1st Ex. Sess., No. 29, §2; Acts 1997, No. 458, §2.

NOTE: SEE ACTS 1987, NO. 764, §2.



RS 38:2233.3 - City of Shreveport; authority for procurement from economically disadvantaged businesses; set-aside

§2233.3. City of Shreveport; authority for procurement from economically disadvantaged businesses; set-aside

A. Notwithstanding any provision of R.S. 38:2233.2 to the contrary, the city of Shreveport and any board, agency, or commission of that city, through its respective fiscal officer or director of finance, may for each fiscal year designate and set aside for awarding to economically disadvantaged businesses, as defined in this Section, an amount not less than ten percent of the value of anticipated local procurement of goods and services including construction.

B.(1) The procurement set-aside as provided by Subsection A of this Section may be divided into contract award units of economically feasible production runs in order to facilitate offers or bids from economically disadvantaged businesses. In making the annual designation of set-aside procurements, an attempt may be made to vary the included procurements so that a variety of goods and services produced by different economically disadvantaged businesses may be set aside each year. The failure to set aside particular procurements shall not be considered to prohibit or discourage economically disadvantaged businesses from seeking the procurement award through the normal solicitation and bidding processes.

(2) To implement the foregoing, there may be established a contract procedure in accordance with law for the awarding of a contract under the set-aside program established hereby.

(3) In the event that the provisions of this Section do not operate to extend a contract award to economically disadvantaged business, the award shall be placed pursuant to the existing solicitation and award provisions established by law, whereupon additional contracts corresponding in approximate value to the contract unable to be awarded pursuant to the provisions of this Section shall be designated and set aside for economically disadvantaged businesses.

(4) All laws and rules pertaining to solicitations, bid evaluations, contract awards, and other contract matters shall apply as consistent to procurements set aside for economically disadvantaged businesses. In the event of conflict with other rules, the provisions of this Section shall govern.

C. In order for a business to be eligible under the provisions of this Section, it shall be certified as an economically disadvantaged business by the division of small and emerging business development in the Department of Economic Development under the provisions of R.S. 51:1755 or by the governing authority of the city of Shreveport as an economically disadvantaged business as provided by Subsection D of this Section.

D.(1) In order to be certified as an economically disadvantaged business by the governing authority of the city of Shreveport, an application promulgated by the governing authority shall be submitted to the city. The application shall be supported by but not limited to the following documents:

(a) Business' balance sheet and income statement.

(b) Verification of signatories on bank accounts.

(c) Copies of income tax returns.

(d) Resumes of owners and top managers.

(e) Copies of business licenses and permits.

(f) Copies of stock certificates, stock transfer ledgers, and articles of incorporation if the business is a corporation.

(2) The applicant shall have the burden of proving to the satisfaction of the governing authority that he is eligible for certification.

(3) The governing authority shall conduct an on-site investigation of the applicant's place of business prior to certification. By submitting the application, the applicant agrees that the governing authority may conduct such investigations.

(4) The governing authority shall require that all applicants submit notarized statements of changes in information on ownership, control, or operations provided during the initial certification process. Certification may be revoked at any time the governing authority determines that the economically disadvantaged business does not meet the current criteria for eligibility for certification.

(5) The length of time for remaining certified and receiving assistance from this program shall be set by rule promulgated by the governing authority.

(6) Other rules as may be necessary to carry out the duties of this Section may also be adopted.

E. The governing authority may also adopt a requirement that the prime contractor award a certain percentage of the total dollar bid to economically disadvantaged subcontractors. This requirement may be waived if the prime contractor, after a good faith effort, is unable to comply with the requirement.

F. Unless the context requires otherwise, the following words shall have the following meanings:

(1) "Economically disadvantaged business" means a small business organized for profit and performing a commercially useful function, which is at least sixty percent owned and controlled by one or more economically disadvantaged persons and which has its principal place of business in Louisiana. A nonprofit organization is not an economically disadvantaged business for purposes of this Section.

(2) "Economically disadvantaged person" means a citizen of the United States who has resided in Louisiana for at least one year, whose ability to compete in the free enterprise system has been impaired historically due to diminished capital and credit opportunities as compared to others in the same or similar line of business, and whose diminished opportunities have historically precluded, or are likely to preclude, such individual from successfully competing in the open market.

Acts 1999, No. 1153, §1.



RS 38:2234 - Short title

PART II-B. TELECOMMUNICATIONS AND DATA PROCESSING

PROCUREMENT BY POLITICAL SUBDIVISIONS

§2234. Short title

This Part shall be known as the "Political Subdivisions Telecommunications and Data Processing Procurement Law".

Acts 1988, No. 523, §1; Acts 1992, No. 486, §1.



RS 38:2235 - Application

§2235. Application

The provisions of this Part shall be applicable to any political subdivision of the state as defined in Article VI, Section 44 of the Constitution of Louisiana.

Acts 1988, No. 523, §1.



RS 38:2236 - Definitions

§2236. Definitions

A. For the purposes of this Part, relative to telecommunications, the following words and phrases shall be defined as follows:

(1) "Telecommunications equipment, systems, related services" are limited to the equipment and means to provide:

(a) Electronic transmission facilities.

(b) Data transmission systems.

(c) Voice transmission systems.

(d) Telephone systems.

(e) Facsimile systems.

(f) Radio paging services.

(g) Mobile telephone services.

(h) Intercom and electro-mechanical paging systems.

(i) Any and all systems based on emerging and future telecommunication technologies relative to (a) through (h) above.

(2) "Procurement" or "procure" means the selling, buying, purchasing, renting, leasing, or otherwise obtaining telecommunications equipment, systems, or related services, as well as all activities engaged in, resulting in, or expected to result in the selling, buying, purchasing, renting, leasing, or otherwise obtaining telecommunications equipment, systems, or related services by a political subdivision.

(3) "Electronic transmission facility" means any transmission medium, switch, instrument, wiring system, or other facility which is used, in whole or in part, to provide any transmission including two-way radio, terminal equipment, modems, front end processors, acoustic couplers, and remote job entry equipment.

(4) "Wiring system" means any wiring which directly or indirectly interconnects any terminal equipment with any other terminal equipment or with any regulated facility or common carrier service.

B. For the purposes of this Part, relative to data processing, the following words and phrases shall be defined as follows:

(1) "Data" means recorded information, regardless of form or characteristic.

(2) "Procurement" means and includes the selling, buying, purchasing, renting, leasing, or otherwise obtaining of data processing equipment, related services, or software, as well as all activities engaged in, resulting in, or expected to result in the selling, buying, purchasing, renting, leasing, or otherwise obtaining of data processing equipment, related services, or software by political subdivisions.

(3) "Related services" means and is limited to service activities affecting the maintenance of data processing equipment or software.

(4) "Software" means computer programs and documentation essential to and necessary for a computer to perform productive operations.

Acts 1988, No. 523, §1; Acts 1992, No. 486, §1.



RS 38:2237 - Methods of procurement

§2237. Methods of procurement

A. A political subdivision may lease, rent, or purchase telecommunications or data processing systems, including equipment, and related services, through a request for proposals which shall conform to the following requirements:

(1) Specifications for the telecommunications or data processing systems equipment and related services shall be prepared in advance and shall designate the specific class or classes of equipment desired and may include all features associated with such class or classes of equipment. The specifications may also include requirements for the maintenance of the equipment if desired.

(2) If a lease-purchase contract for a telecommunications or data processing system is contemplated, the specifications shall require that the proposal contain the following:

(a) The principal amount of any proposed lease.

(b) The interest rate factor to be computed in the lease payments.

(c) The right of the lessee to purchase the equipment at the termination of payments for such equipment as set forth in the lease-purchase contract for a sum not to exceed one dollar.

(3) Any equipment lease-purchase contract entered into pursuant to this Part shall contain an annual appropriation dependence requirement to the effect that the renewal and continuation of such contract is contingent on the appropriation of funds to fulfill the requirements of the contract. If the political subdivision, after a diligent and good-faith effort, fails to appropriate sufficient monies to provide for payments under the contract, the obligation to make payments under the contract shall terminate in accordance with the terms of the contract on the last day of the last fiscal year for which funds were appropriated, provided the equipment is returned to the lessor or his agent as provided in the equipment lease-purchase contract, and such contract shall not be a long-term debt of the local political subdivision. In addition, in the equipment lease-purchase contract, the lessor shall covenant and agree to indemnify and hold the lessee harmless against any loss, damage, liability, cost, penalty or expense, including attorneys' fees, which is not otherwise agreed to by lessee in the equipment lease-purchase contract and which is incurred and arises upon a failure of the political subdivision to appropriate funds in the manner described herein for a continuation of the contract or exercise of the option to purchase the equipment.

(4) Any telecommunications or data processing equipment lease-purchase contract entered into pursuant to this Part shall be treated as a lease for all legal purposes without regard to the rights and obligations of the lessee at lease termination or to any interest factor payment, and without necessity of filing a chattel mortgage. The lessor shall be deemed owner of the equipment during the term of the lease. In addition, the equipment shall be deemed to be movable property for all purposes and shall not become a component part of any immovable property, notwithstanding any provisions of law to the contrary, including but not limited to Civil Code Articles 465, 466, 467, 493.1, or 495.

(5) All lease-purchase contracts entered into pursuant to this Part shall provide that whatever interests, claims and rights, including warranties of the equipment, which the lessor may have against the selected vendor of the equipment which is the subject of such lease-purchase contract, shall be assigned to the lessee, and the lessee shall have full right to pursue any and all remedies available to the lessor for breach of any warranty against the vendor. In addition, the lease-purchase contract shall provide that the lessor shall join the lessee as a party plaintiff in any cause, if required under state law, for successful pursuit of such action. Upon termination of the lease-purchase contract, unless the option to purchase is exercised, all such interests, claims, and rights assigned to the lessee under this Section shall revert to the lessor. In addition, the lease-purchase contract shall provide that lessee has no right to alienate or encumber the equipment during the term of the lease.

(6) Public notice of the request for proposals shall be given at least thirty days prior to the date scheduled for opening the request for proposals. In addition, written notice of the request for proposals shall be mailed to persons, firms, or corporations who are known to be in a position to furnish such equipment, systems, and related services. This public notice may also be given by electronic media available to the general public.

(7) The request for proposals will indicate the relative importance of price and other evaluation factors, shall clearly define the tasks to be performed under the contract, the functional specifications, the criteria to be used in evaluating the proposals and the time frames within which the work must be completed.

(8) An award shall be made to the responsible offerer whose proposal is determined in writing by the governing authority of the political subdivision to be the most advantageous, taking into consideration price and other evaluation factors set forth in the request for proposals. No other basis of evaluation shall be used except those set out in the request for proposals.

(9) The governing authority of the political subdivision may reject all proposals when it is deemed that such action is in the best interest of such political subdivision.

(10) Where written proposals are submitted by vendors, the proposals of the successful vendor shall be incorporated into the final contract consummated with that vendor.

B. Political subdivisions may, at their option, procure telecommunications and data processing equipment, systems, or related services in accordance with the provisions of any other applicable law which governs such acquisitions or purchases by political subdivisions of the state, including but not limited to R.S. 38:2211 et seq., with respect to awarding of public contracts. However, in the event an invitation for bids is used in lieu of a request for proposals, written notice of that fact shall be given to all bidders and such notice shall also state that the request for proposals procedure will not be applicable.

Acts 1988, No. 523, §1; Acts 1992, No. 486, §1; Acts 2002, 1st Ex. Sess., No. 120, §1.



RS 38:2238 - Short title and application

PART II-C. USED FIRE AND EMERGENCY

RESPONSE VEHICLE PROCUREMENT BY

POLITICAL SUBDIVISIONS

§2238. Short title and application

A. This Part shall be known as the "Political Subdivisions Used Fire and Emergency Response Vehicle Procurement Law".

B. The provisions of this Part shall be applicable to any political subdivision of the state, as defined in Article VI, Section 44 of the Constitution of Louisiana, for the procurement of used fire and emergency response vehicles, including associated equipment, with a per-unit purchase cost of less than one hundred thousand dollars and only as such vehicles and associated equipment are defined in this Part.

Acts 1999, No. 296, §1, eff. June 11, 1999.



RS 38:2238.1 - Definitions

§2238.1. Definitions

For the purposes of this Part, the following words and phrases shall be defined as follows:

(1)(a) "Fire and emergency response vehicles" shall mean and shall be strictly limited to the following:

(i) Fire trucks, pumper units, hook and ladder trucks, and any other motorized vehicles or wheeled units used by a fire department in transporting firefighters or equipment to fires and emergency calls and supporting extinguishing operations such as water, pumps, ladders, special service apparatus, hoses, foam, air, lights, rescue equipment, and utility equipment.

(ii) Ambulances, crash or rescue trucks, or any other specialty vehicles used to support the activities of police, fire, and emergency medical personnel in responding to emergencies.

(iii) Associated equipment shall be any equipment included on the vehicle which is not a component part of the vehicle, but is used in firefighting operations, emergency medical activities, and rescue operations. Associated equipment shall include but not be limited to hoses, nozzles, helmets, axes, air packs, protective clothing, emergency medical supplies, medical devices, chain saws, or fibrillators.

(b) "Fire and emergency response vehicles" shall expressly not include sedans, pickup trucks, mobile crime labs, tow trucks, or buses used by law enforcement, medical personnel, emergency response, or fire fighting personnel, or any other vehicle not explicitly described in Subparagraph (a) of this Paragraph.

(2) "Procurement" or "procure" means the acquisition by purchasing, buying, or otherwise obtaining fire or emergency response vehicles, as well as all processes or procedures engaged in with the objective of purchasing, buying, or otherwise obtaining such vehicles by a political subdivision.

(3) "Used motor vehicle" shall mean a motor vehicle the legal title of which has been transferred by a manufacturer, distributor, or dealer to an ultimate purchaser.

(4) "Vehicle" shall mean a motorized car, truck, or van which is required to be registered and which is used, or designed to be used, for the transporting of passengers or goods for public, private, commercial, or for-hire purposes. For the purposes of this Part, "vehicle" may also include a non-motorized wheeled unit.

Acts 1999, No. 296, §1, eff. June 11, 1999.



RS 38:2238.2 - Methods of procurement

§2238.2. Methods of procurement

A. A political subdivision may procure used fire or emergency response vehicles through a request for proposals which shall conform to the following requirements:

(1) Specifications for the used fire or emergency response vehicles and associated equipment shall be prepared in advance, shall designate the specific class or classes of vehicles desired, and may include all features associated with such class or classes of vehicles. The specifications may also include requirements for the maintenance of the vehicles if desired.

(2)(a) Public notice of the request for proposals shall be given at least ten days prior to the date scheduled for opening the request for proposals. The public notice under this Part shall require the publication of at least one advertisement in a newspaper in the locality, and the publication of the advertisement shall not occur on a Saturday, Sunday, or legal holiday. In addition to the newspaper advertisement, this public notice may also be given by electronic media available to the general public.

(b) Within twenty-four hours of the public notice, written notice of the request for proposals shall be mailed to persons, firms, or corporations who are known to be in a position to furnish such vehicles and associated equipment. This public notice may also be given by electronic media available to the general public. In addition, copies of the request for proposals shall be available upon request within twenty-four hours of the public notice.

(3) The request for proposals shall:

(a) Indicate the relative importance of price, warranties, and other evaluation factors.

(b) Clearly define the tasks to be performed under the contract.

(c) Delineate the functional specifications.

(d) Indicate criteria to be used in evaluating the proposals.

(e) Specify the time frame for delivery.

(4) An award shall be made to the responsible offerer whose proposal is determined in writing by the governing authority of the political subdivision to be the most advantageous, taking into consideration price, warranties, and other evaluation factors set forth in the request for proposals. No other basis of evaluation shall be used except those set out in the request for proposals.

(5) The governing authority of the political subdivision may reject all proposals when it is deemed that such action is in the best interest of such political subdivision.

(6) When written proposals are submitted by vendors, the proposals of the successful vendor shall be incorporated into the final contract consummated with that vendor.

(7) The governing authority shall have the right to reject the vehicle before accepting final delivery upon the inspection of the vehicle.

B. Political subdivisions may, at their option, procure such used fire or emergency response vehicles in accordance with the provisions of any other applicable law which governs such acquisitions or purchases by political subdivisions of the state, including but not limited to R.S. 38:2211 et seq. However, it shall be the responsibility of the political subdivision to clearly include in its public notice which procurement provisions shall be utilized.

Acts 1999, No. 296, §1, eff. June 11, 1999; Acts 2002, 1st Ex. Sess., No. 120, §1; Acts 2004, No. 196, §1, eff. June 14, 2004.



RS 38:2238.3 - Exclusion

§2238.3. Exclusion

The provisions of this Part shall not apply to the procurement of used fire and emergency response vehicles acquired by any political subdivision in the state through the use of funds obtained, either by grant or by loan, through the Louisiana Community Development Block Grant Program authorized for administration by the state in 1982 under the provisions of Title I of the Housing and Community Development Act of 1974. Any use of such monies for these purposes is expressly prohibited by law, and the acquisition of such used vehicles under these provisions shall be null, void, and of no effect.

Acts 1999, No. 296, §1, eff. June 11, 1999.



RS 38:2241 - Written contract and bond

PART III. CLAIMS OF SUBCONTRACTORS,

MATERIALMEN, AND LABORERS ON PUBLIC WORKS

§2241. Written contract and bond

A.(1) Whenever a public entity enters into a contract in excess of five thousand dollars for the construction, alteration, or repair of any public works, the official representative of the public entity shall reduce the contract to writing and have it signed by the parties. When an emergency as provided in R.S. 38:2212(D) is deemed to exist for the construction, alteration, or repair of any public works and the contract for such emergency work is less than fifty thousand dollars, there shall be no requirement to reduce the contract to writing.

(2) For each contract in excess of twenty-five thousand dollars per project, the public entity shall require of the contractor a bond with good, solvent, and sufficient surety in a sum of not less than fifty percent of the contract price for the payment by the contractor or subcontractor to claimants as defined in R.S. 38:2242. The bond furnished shall be a statutory bond and no modification, omissions, additions in or to the terms of the contract, in the plans or specifications, or in the manner and mode of payment shall in any manner diminish, enlarge, or otherwise modify the obligations of the bond. The bond shall be executed by the contractor with surety or sureties approved by the public entity and shall be recorded with the contract in the office of the recorder of mortgages in the parish where the work is to be done not later than thirty days after the work has begun.

B. All requirements and obligations of this Section, except the requirement to furnish a bond, shall be applicable to any contractor or subcontractor for whom bond requirements are waived under the provisions of R.S. 38:2216(C) or (D).

C. The payment provisions of all bonds furnished for public work contracts described in this Part, regardless of form or content, shall be construed as and deemed statutory bond provisions. Any such bond which fails to contain any of the requirements set forth in this Part shall be deemed to incorporate all of the requirements set forth in this Section. Language in any such bond containing any obligations beyond the requirements set forth in this Part shall be deemed surplusage and read out of such bond. Sureties and contractors executing payment bonds for public works contracts under this Part shall be immune from liability for or payment of any claims not required by this Part.

D. A bond issued pursuant to this Section shall not create, nor shall such bond be construed to create, any cause of action in favor of the public entity, or any third party, for personal injury or property damages sustained by any third party during the effective period of the bond. Nothing contained herein shall in any way limit the liability on the bond for the performance of the work pursuant to the contract in question; however, to the extent that the public contract in question should contain any provisions for a hold harmless or indemnity agreement, or both, by the contractor, in favor of the public entity, for personal injury or property damages sustained by third parties, the hold harmless or indemnity agreement, or both, shall not be deemed or construed to be secured by the bond, conditioned upon the concurrence of the contractor and the surety.

E. Any provisions of a bond issued pursuant to this Section which are contrary to Subsection D hereof are hereby declared to be contrary to the public policy of the state of Louisiana and are null and void.

F. The provisions of this Section shall not be subject to waiver by contract.

Amended by Acts 1975, No. 344, §1; Acts 1979, No. 389, §1; Acts 1980, No. 615, §1; Acts 1985, No. 244, §1; Acts 1986, No. 248, §1; Acts 1986, No. 888, §1; Acts 1991, No. 749, §1, eff. July 18, 1991; Acts 1995, No. 540, §1; Acts 1997, No. 119, §1; Acts 1999, No. 673, §1.



RS 38:2241.1 - Acceptance of governing authority

§2241.1. Acceptance of governing authority

A. When any public entity enters into a written contract for the construction, alteration, or repair of any public works, in accordance with the provisions of R.S. 38:2241, the official representative of the public entity shall have recorded in the office of the recorder of mortgages, in the parish where the work has been done, an acceptance of such work or of any specified area of such work, not later than thirty calendar days after the date of completion or substantial completion of such work.

B. "Substantial completion" is defined for the purpose of this Chapter, as the finishing of construction, in accordance with the contract documents as modified by any change orders agreed to by the parties, to the extent that the public entity can use or occupy the public works or use or occupy the specified area of the public works for the use for which it was intended. The recordation of an acceptance in accordance with the provisions of this Section upon substantial completion shall be effective as an acceptance for all purposes under this Chapter.

C. Any public entity that does not file for recordation an acceptance of public work, shall require the contractor to have recorded in the office of the recorder of mortgages, in the parish where the work has been done, an acceptance of such work or of any specified area of such work, not later than forty-five calendar days after the date of completion or substantial completion of the work. This acceptance shall not be executed except upon the recommendation of the design professional hired by the public entity whose recommendation may be made not later than thirty calendar days after the date of completion or substantial completion of such public work.

Acts 1991, No. 947, §1, eff. July 24, 1991; Acts 2014, No. 759, §1.



RS 38:2241.2 - Repealed by Acts 2003, No. 390, §1.

§2241.2. Repealed by Acts 2003, No. 390, §1.



RS 38:2242 - Claimant defined; filing of sworn statements of amounts due; payment by contracting authority

§2242. Claimant defined; filing of sworn statements of amounts due; payment by contracting authority

A. "Claimant", as used in this Chapter, means any person to whom money is due pursuant to a contract with the owner or a contractor or subcontractor for doing work, performing labor, or furnishing materials or supplies for the construction, alteration, or repair of any public works, or for transporting and delivering such materials or supplies to the site of the job by a for-hire carrier, or for furnishing oil, gas, electricity, or other materials or supplies for use in machines used in the construction, alteration, or repair of any public works, including persons to whom money is due for the lease or rental of movable property used at the site of the immovable and leased to the owner, contractor, or subcontractor by written contract, and including registered or certified surveyors or engineers or consulting engineers, or licensed architects, or their professional subconsultants employed by the owner or by the contractor or subcontractor in connection with the building of any public work.

B. Any claimant may after the maturity of his claim and within forty-five days after the recordation of acceptance of the work by the governing authority or of notice of default of the contractor or subcontractor, file a sworn statement of the amount due him with the governing authority having the work done and record it in the office of the recorder of mortgages for the parish in which the work is done.

C.(1) To be entitled to assert the claim given by Subsection B of this Section the lessor of the movables shall deliver a copy of the lease to the owner not more than ten days after the movables are first placed at the site of the immovable for use in the work.

(2) The claim or privilege granted the lessor of the movables by Subsection B of this Section is limited to and secures only the part of the rentals accruing during the time the movable is located at the site of the immovable for use in a work. A movable shall be deemed not located at the site of the immovable for use in a work after:

(a) The work is substantially completed or abandoned; or

(b) The notice of termination of the work is filed; or

(c) The lessee has abandoned the movable, or use of the movable in a work is completed or no longer necessary, and the owner or contractor gives written notice to the lessor of abandonment or completion of use.

D. When an awarding authority makes final payment to the contractor without deducting the total amount of all outstanding claims so served on it or without obtaining a bond from the contractor to cover the total amount of all outstanding claims, the awarding authority shall become liable for the amount of these claims.

E. If an architect or engineer has not been employed by the contractor or subcontractor, he shall have no claim to or privilege on the funds due the contractor or subcontractor, nor shall such architect or engineer be within the coverage of the payment and performance bond required of the contractor by R.S. 38:2241.

F. In addition to the other provisions of this Section, if the materialman has not been paid by the subcontractor and has not sent notice of nonpayment to the general contractor and the owner, then the materialman shall lose his right to file a privilege or lien on the immovable property. The return receipt indicating that certified mail was properly addressed to the last known address of the general contractor and the owner and deposited in the U.S. mail on or before seventy-five days from the last day of the month in which the material was delivered, regardless of whether the certified mail was actually delivered, refused, or unclaimed satisfies the notice provision hereof or no later than the statutory lien period, whichever comes first. The provisions of this Subsection shall apply only to disputes arising out of recorded contracts.

Amended by Acts 1960, No. 59, §1; Acts 1966, No. 537, §1; Acts 1977, No. 253, §1; Acts 1979, No. 406, §2; Acts 1984, No. 703, §1; Acts 1985, No. 244, §1; Acts 1986, No. 158, §1; Acts 1986, No. 195, §1, eff. June 28, 1986; Acts 1989, No. 305, §§1, 2; Acts 1990, No. 913, §1; Acts 1990, No. 984, §1; Acts 1999, No. 1134, §2; Acts 2004, No. 440, §1.



RS 38:2242.1 - Authorization to cancel the inscription of claims and privileges; cancellation; lis pendens

§2242.1. Authorization to cancel the inscription of claims and privileges; cancellation; lis pendens

A. If a statement of claim or privilege is improperly filed or if the claim or privilege preserved by the filing of a statement of claim or privilege is extinguished, the public entity, contractor, or subcontractor, or other interested person may require the person who has filed a statement of claim or privilege to give a written authorization directing the recorder of mortgages to cancel the statement of claim or privilege from his records. The authorization shall be given within ten days after a written request for authorization has been received by the person filing the statement of claim or privilege from a person entitled to demand it.

B. One who, without reasonable cause, fails to deliver written authorization to cancel a statement of claim or privilege as required by Subsection A of this Section shall be liable for damages suffered by the public entity, contractor, subcontractor, or other interested person requesting the authorization as a consequence of the failure and for reasonable attorney's fees incurred in causing the statement to be cancelled.

C. A person who has properly requested written authorization for cancellation shall have an action against the person required to deliver the authorization to obtain a judgment declaring the claim or privilege extinguished and directing the recorder of mortgages to cancel the statement of claim or privilege if the person required to give the authorization fails or refuses to do so within the time required by Subsection A of this Section. The plaintiff may also seek recovery of damages and attorney's fees to which he may be entitled under this Section.

D. The action authorized by this Section may be by summary proceeding and may be brought in the parish where the statement of claim or privilege is recorded.

E. The recorder of mortgages shall cancel a statement of claim or privilege from his records by making an appropriate notation in the margin of the recorded statement upon the filing with him, by any person, of:

(1) A written request for cancellation, to which is attached a written authorization for cancellation given by the person who filed it; or

(2) A certified copy of an executory judgment declaring the claim or privilege extinguished and directing the cancellation.

F. The effect of filing for recordation of a statement of claim or privilege and the privilege preserved by it shall cease as to third persons unless a notice of lis pendens identifying the suit is filed within one year after the date of filing the claim or privilege. In addition to the requirements of Article 3752 of the Code of Civil Procedure, the notice of lis pendens shall contain a reference to the notice of contract, if one is filed, or a reference to the recorded statement of claim or privilege if a notice of contract is not filed.

Acts 1986, No. 195, §1, eff. June 28, 1986; Acts 1991, No. 543, §1.



RS 38:2242.2 - Filing of bond or other security; cancellation of statement of claim or privilege

§2242.2. Filing of bond or other security; cancellation of statement of claim or privilege

A. If a statement of claim or privilege is filed, any interested party may deposit with the recorder of mortgages either a bond of a lawful surety company authorized to do business in the state or cash, certified funds, or a federally insured certificate of deposit to guarantee payment of the obligation secured by the privilege or that portion as may be lawfully due together with interest, costs, and attorney's fees to which the claimant may be entitled up to a total amount of one hundred twenty-five percent of the principal amount of the claim as asserted in the statement of claim or privilege. A surety shall not have the benefit of division or discussion.

B. If the recorder of mortgages finds the amount of the cash, certified funds, or certificate of deposit or the terms and amount of a bond deposited with him to be in conformity with this Section, he shall note his approval on the bond and make note of either the bond or of the cash, certified funds, or certificate of deposit in the margin of the statement of claim or privilege as it is recorded in the mortgage records and cancel the statement of claim or privilege from his records by making an appropriate notation in the margin of the recorded statement. The bond shall not be recorded but shall be retained by the recorder of mortgages as a part of his records.

C. Any party who files a bond or other security to guarantee payment of an obligation secured by a privilege in accordance with the provisions of Subsection A of this Section shall give notice to the public entity, the claimant, and the contractor by certified mail.

Acts 1989, No. 418, §1; Acts 1991, No. 543, §1.



RS 38:2243 - Petitions by authorities against claimants, contractors, and surety; preferential payment of claimants

§2243. Petitions by authorities against claimants, contractors, and surety; preferential payment of claimants

A. If at the expiration of the forty-five days any filed and recorded claims are unpaid, the public entity shall file a petition in the proper court of the parish where the work was done, citing all claimants and the contractor, subcontractor, and surety on the bond and asserting whatever claims it has against any of them, and shall require the claimants to assert their claims. If the governing authority fails to file the proceeding any claimant may do so.

B. All the claims shall be tried in concursus and the claims of the claimants shall be paid in preference to the claims of the public entity.

Acts 1991, No. 543, §1.



RS 38:2244 - Liability on bond; summary trial of objections to solvency and sufficiency of bond

§2244. Liability on bond; summary trial of objections to solvency and sufficiency of bond

A. If no objections are made by any claimant to the solvency or sufficiency of the bond required of the contractor by this Part, the public entity shall, ten days after the service of judicial notice of the concursus proceeding on each claimant having recorded claims, obtain a certificate to that effect from the clerk of court. The certificate shall relieve the public entity of any personal liability and the recorder of mortgages shall cancel all of the recorded claims.

B. If any objections are made by the claimants they shall be tried summarily. Whenever it is found that the surety is not solvent or sufficient to cover the amount of the bond or that the public entity has failed to exact the bond or record the bond within the time allowed, the public entity shall be in default and shall be liable to the same extent as the surety would have been. The surety on the bond shall be limited to the defenses which the principal has on the bond.

Acts 1991, No. 543, §1.



RS 38:2245 - Proceedings tried summarily

§2245. Proceedings tried summarily

All proceedings brought under this Part shall be tried summarily and referred to a commissioner, as provided by law, who shall report his findings to the court at the earliest date possible.



RS 38:2246 - Attorney's fees

§2246. Attorney's fees

A. After amicable demand for payment has been made on the principal and surety and thirty days have elapsed without payment being made, any claimant recovering the full amount of his timely and properly recorded or sworn claim, whether by concursus proceeding or separate suit, shall be allowed ten percent attorney's fees which shall be taxed in the judgment on the amount recovered.

B. If the trial court finds that such an action was brought by any claimant without just cause or in bad faith, the trial judge shall award the principal or surety a reasonable amount as attorney's fees for defending such action.

Acts 1991, No. 543, §1.



RS 38:2247 - Construction of Part

§2247. Construction of Part

Nothing in this Part shall be construed to deprive any claimant, as defined in this Part and who has complied with the notice and recordation requirements of R.S. 38:2242(B), of his right of action on the bond furnished pursuant to this Part, provided that said action must be brought against the surety or the contractor or both within one year from the registry of acceptance of the work or of notice of default of the contractor; except that before any claimant having a direct contractual relationship with a subcontractor but no contractual relationship with the contractor shall have a right of action against the contractor or the surety on the bond furnished by the contractor, he shall in addition to the notice and recordation required in R.S. 38:2242(B) give written notice to said contractor within forty-five days from the recordation of the notice of acceptance by the owner of the work or notice by the owner of default, stating with substantial accuracy the amount claimed and the name of the party to whom the material was furnished or supplied or for whom the labor or service was done or performed. Such notice shall be served by mailing the same by registered or certified mail, postage prepaid, in an envelope addressed to the contractor at any place he maintains an office in the state of Louisiana.

Amended by Acts 1960, No. 117, §1; Acts 1962, No. 16, §1; Acts 1985, No. 244, §1.



RS 38:2248 - Provisions for withholding payment; effect on liability of contractor or agency; punch list

§2248. Provisions for withholding payment; effect on liability of contractor or agency; punch list

A. No contracts for the construction, alteration, or repair of any public works executed in conformity with this Part shall provide that the state or any of its agencies, boards, or subdivisions or any other public entity letting such a contract may withhold payment of more than ten percent of the contract price on projects of less than five hundred thousand dollars, and five percent of the contract price on projects of five hundred thousand dollars or more until the expiration of forty-five days after the recordation of formal acceptance of such work, or notice of default by the contractor or subcontractor. Such provision for withholding of payment shall in no way change or affect the liability of the letting agency or of the contractor, subcontractor, or their sureties.

B. All public works contracts shall contain a clause stating that any punch list generated during a construction project shall include the cost estimates for the particular items of work the design professional has developed based on the mobilization, labor, material, and equipment costs of correcting each punch list item. The design professional shall retain his working papers used to determine the punch list items cost estimates should the matter be disputed later. The contracting agency shall not withhold from payment more than the value of the punch list. Punch list items completed shall be paid upon the expiration of the forty-five day lien period. The provisions of this Section shall not be subject to waiver, nor shall these provisions apply to the Department of Transportation and Development.

Added by Acts 1954, No. 583, §1. Amended by Acts 1978, No. 470, §1; Acts 1979, No. 751, §1; Acts 1986, No. 194, §1, eff. June 28, 1986; Acts 2001, No. 1216, §1, eff. July 2, 2001.



RS 38:2249 - Security in lieu of the amount withheld

§2249. Security in lieu of the amount withheld

A. Under any contract awarded under the provisions of this Chapter, the contractor may, with written consent of his surety company, from time to time, withdraw the entire amount retained from payments due the contractor pursuant to the terms of the contract, or any portion thereof, by depositing with the state treasurer for state contracts, or the treasurer or secretary of a public entity for other than state contracts, the following security, or a combination thereof, in an amount equal to the amount of funds being withdrawn:

(1) Certificates of deposit issued by commercial banks located in the state of Louisiana. The certificates shall not exceed the maximum dollar amount secured by the Federal Deposit Insurance Corporation. The certificates shall be negotiable, with payment of accrued interest, or shall be accompanied by an irrevocable power of attorney executed by the owner of the certificate in favor of the treasurer of the state or other public entity.

(2) Certificates of deposit issued by savings and loan associations located in the state of Louisiana. The certificates shall not exceed the maximum dollar amount secured by the Federal Deposit Insurance Corporation. The certificates shall be negotiable, with payment of accrued interest, or shall be accompanied by an irrevocable power of attorney executed by the owner of the certificate in favor of the treasurer of the state or other public entity.

B. The treasurer of the state or other public entity shall, after the date of substantial completion of the work, as defined in R.S. 38:2241.1, collect all interest or income on the security deposited and shall, by and with written consent of the contractor's surety, pay such interest or income to the contractor. Prior to the date of substantial completion, all interest or income on the security deposited shall accrue to the state or other public entity.

C. In the event that the contractor shall default in performance of the contract or any portion thereof, the securities deposited by him in lieu of the amount withheld, and all interest or income accruing on said securities may be negotiated or sold by the state or other public entity and the proceeds of said negotiation or sale used as if the proceeds represented the payments withheld under the terms of the contract.

D. The provisions of this Section shall have no effect on the prohibition against the Louisiana Department of Transportation and Development's withholding of payments.

E. The provisions of this Section shall not apply to the office of facility planning and control of the division of administration.

Acts 1991, No. 577, §1, eff. July 16, 1991.



RS 38:2251 - Preference for products produced or manufactured in Louisiana; exceptions

PART IV. PURCHASE OF MATERIALS, SUPPLIES

AND PROVISIONS

§2251. Preference for products produced or manufactured in Louisiana; exceptions

A. As used in this Section, the following terms shall have the following meanings ascribed to them:

(1) "Assembled" means the process of putting together all component parts of an item of equipment by the manufacturer when the assembly plant is located within the territorial borders of the state of Louisiana. "Assembled" also means the assembly of computers and related equipment when such assembly takes place in Louisiana. "Assembled" shall not mean the process of reassembling parts packed for shipping purposes.

(2) "Louisiana products" means products which are manufactured, processed, produced, or assembled in Louisiana.

(3) "Manufactured" means the process of making a product suitable for use from raw materials by hand or by machinery. "Manufactured" shall not mean the process of assembling component parts.

(4) "Meat" and "meat product" means beef, veal, pork, mutton, poultry, and other meats, and products made from those meats.

(5) "Other products" includes "other meat", "other meat products", "other seafood", and "other seafood products" and means products which are produced, manufactured, grown, processed, and harvested outside the state.

(6) "Processed" means the alteration of any raw product altered from its original state to enhance its value or render it suitable for further refinement or marketing.

(7) "Produced" means the process of manufacturing, planting, cultivating, growing, or harvesting.

(8) "Seafood" means crawfish, catfish, other fish, shrimp, oysters, crabs, underutilized species, and other seafood and freshwater food.

B. Notwithstanding any other provision of this Section to the contrary, each procurement officer, purchasing agent, or similar official who procures or purchases agricultural or forestry products, including meat, seafood, produce, eggs, paper and paper products under the provisions of this Chapter shall procure or purchase Louisiana products provided all of the following conditions are met:

(1) The bidder certifies in the bid submitted that the product meets the criteria of a Louisiana product.

(2) The product is equal or better than equal in quality to other products.

(3) The cost of the Louisiana product shall not exceed the cost of other products by more than ten percent except as otherwise provided in this Chapter as a specific exception.

C. In addition to the requirements listed in Subsection B of this Section, the following products shall meet the following specific requirements:

(1) Produce shall be produced in Louisiana and produce products shall be produced and processed in Louisiana.

(2) Eggs shall be laid in Louisiana and egg products shall be processed from eggs laid in Louisiana.

(3) Meat and meat products shall be processed in Louisiana from animals that originated in Louisiana, as evidenced by traceability documentation supplied by the manufacturer.

(4)(a) Seafood shall be:

(i) Harvested in Louisiana seas or other Louisiana waters; or

(ii) Harvested by a person who holds a valid appropriate commercial fishing license issued under R.S. 56:1 et seq.

(b) Products produced from such seafood shall be processed in Louisiana.

(5) Domesticated catfish shall be processed in Louisiana from animals which were grown in Louisiana.

(6) Paper and paper products shall be manufactured or converted in Louisiana. For the purposes of this Paragraph, "manufactured" shall mean the process of making a product suitable for use from raw materials by hand or by machinery, and "converted" shall mean the process of converting roll stock into a sheeted and fully packaged product in a full-time converting operation. For paper supplied in wrapped reams, each carton and each individual ream shall be clearly labeled with the name of the manufacturer or converter and the location within Louisiana where such paper is manufactured or converted. For paper and paper products supplied in bulk or in other forms, the smallest unit of packaging shall be clearly labeled with the name of the manufacturer or converter and the location within Louisiana where such paper or paper product is manufactured or converted.

(7) All other agricultural or forestry products shall be produced, manufactured, or processed in Louisiana.

D. Notwithstanding any other provision of this Section to the contrary, each procurement officer, purchasing agent, or similar official who procures or purchases products under the provisions of this Part shall procure or purchase meat and meat products which are further processed in Louisiana under the grading and certification service of the Louisiana Department of Agriculture and Forestry and which are equal in quality to other meat and meat products, provided the cost of the further processed meat and meat products does not exceed the cost of other meat or meat products by more than seven percent.

E. Notwithstanding any other provision of this Section to the contrary, each procurement officer, purchasing agent, or similar official who procures or purchases products under the provisions of this Part shall procure or purchase domesticated or wild catfish which are processed in Louisiana but grown outside of Louisiana and which are equal in quality to domesticated or wild catfish which are processed outside of Louisiana provided the cost of the domesticated or wild catfish which are processed in Louisiana does not exceed the cost of the domesticated or wild catfish which are processed outside of Louisiana by more than seven percent.

F. The provisions of this Section shall not apply to a drainage district or sewerage and water board located in the city of New Orleans wherein the cost of products produced or manufactured in the state of Louisiana does not exceed by more than five percent the cost of products which are equal in quality to products produced or manufactured outside of the state in purchases of one million dollars or more, as provided by Acts 880 and 693 of the 1985 Regular Session of the Louisiana Legislature.

G. Notwithstanding any other provision of this Section to the contrary, each procurement officer, purchasing agent, or similar official who procures or purchases products under the provisions of this Part shall procure or purchase produce processed in Louisiana but grown outside of Louisiana and which is equal in quality to produce processed and grown outside of Louisiana provided the cost of the produce processed in Louisiana does not exceed the cost of the produce processed outside of Louisiana by more than seven percent.

H. Except as otherwise provided in this Section, each procurement officer, purchasing agent, or similar official who procures or purchases materials, supplies, or equipment under the provisions of this Chapter may purchase materials, supplies, or equipment which are Louisiana products, as defined in Paragraph (A)(2) of this Section, and which are equal in quality to other materials, supplies, or equipment, provided that all of the following conditions are met:

NOTE: Paragraph (1) as amended by Acts 2000, 1st Ex. Sess., No. 123, effective until held invalid.

(1) The cost of the Louisiana products does not exceed the cost of other materials, supplies, or equipment which are manufactured, processed, produced, or assembled outside the state by more than ten percent.

NOTE: Paragraph (1) effective if Acts 2000, 1st Ex. Sess., No. 123, is held invalid.

(1) The cost of the Louisiana products does not exceed the cost of other materials, supplies, or equipment which are manufactured, processed, produced, or assembled outside the state by more than seven percent.

(2) The vendor of Louisiana products agrees to sell the products at the same price as the lowest bid offered on such products.

NOTE: Paragraph (3) as amended by Acts 2000, 1st Ex. Sess., No. 123, effective until held invalid.

(3) In cases where more than one bidder offers Louisiana products which are within ten percent of the lowest bid, the bidder offering the lowest bid on Louisiana products is entitled to accept the price of the lowest bid made on such products.

NOTE: Paragraph (3) effective if Acts 2000, 1st Ex. Sess., No. 123, is held invalid.

(3) In cases where more than one bidder offers Louisiana products which are within seven percent of the lowest bid, the bidder offering the lowest bid on Louisiana products is entitled to accept the price of the lowest bid made on such products.

I. The provisions of this Section shall not apply to the procurement or purchase of fire fighting or rescue equipment.

J. Notwithstanding any other provision of this Section to the contrary, such preferences shall only apply to bidders whose Louisiana business workforce is comprised of a minimum of fifty percent Louisiana residents.

K. Notwithstanding any other provision of this Section to the contrary, such preference shall not apply to Louisiana products whose source is a clay which is mined or originates in Louisiana, and which is manufactured, processed, or refined in Louisiana for sale as an expanded clay aggregate form different than its original state. No provision of this Subsection shall affect the preferences applicable to brick manufacturers.

L. The provisions of this Section shall not apply to treated wood poles and piling.

Acts 1987, No. 778, §1; Acts 1990, No. 449, §1, eff. July 18, 1990; Acts 1993, No. 577, §1, eff. June 15, 1993; Acts 1993, No. 1032, §1, eff. July 1, 1993; Acts 1995, No. 1255, §1; Acts 1999, No. 854, §1, eff. July 2, 1999; Acts 2000, 1st Ex. Sess., No. 123, §§1, 3, eff. July 1, 2000; Acts 2001, No. 644, §1; Acts 2001, No. 693, §1, eff. July 1, 2001; Acts 2003, No. 744, §1, eff. June 27, 2003; Acts 2003, No. 1175, §1, eff. July 3, 2003; Acts 2011, 1st Ex. Sess., No. 5, §1; Acts 2014, No. 575, §1, eff. June 9, 2014.



RS 38:2251.1 - Preference for milk and dairy products produced or processed in this state

§2251.1. Preference for milk and dairy products produced or processed in this state

Every person acting as a purchasing agent for any agency, board, commission, department, or other instrumentality of the state or of a parish, municipality, or other unit of local government, including a levee board, drainage district, school board, or special district, shall purchase milk and dairy products produced or processed in this state which are equal in quality to milk and dairy products produced or processed outside the state, provided the cost of the milk or dairy products produced or processed in this state does not exceed by more than ten percent the cost of milk or dairy products of equal quality which are produced or processed outside the state.

Acts 1985, No. 174, §1.



RS 38:2251.2 - Preference for steel rolled in Louisiana

§2251.2. Preference for steel rolled in Louisiana

A. When purchasing steel, every person acting as purchasing agent for any agency, board, commission, department, or other instrumentality of the state or of a parish, municipality, or other unit of local government, including a levee board, drainage district, school board, or special district, shall purchase steel rolled in this state which is equal in quality to steel rolled outside the state, provided the cost of steel rolled in this state does not exceed by more than ten percent the cost of steel which is rolled outside the state.

B. The provisions of this Section shall not apply when sufficient quantities of steel rolled in Louisiana are not available.

Acts 1985, No. 763, §1.



RS 38:2252 - Requests for bids and proposals to contain reference to preference

§2252. Requests for bids and proposals to contain reference to preference

All requests for bids and proposals for any purchase shall contain the words: "Preference is hereby given to materials, supplies and provisions, produced, manufactured or grown in Louisiana, quality being equal to articles offered by competitors outside of the state".

Added by Acts 1958, No. 318, §2.



RS 38:2253 - Preference to firms doing business in state

§2253. Preference to firms doing business in state

In making any purchase it shall be the duty of the officer, purchasing agent, board, district or commission, all things being equal, to give preference to firms doing business in the State of Louisiana. However, this preference shall be inferior to and superseded in instances of conflict with that preference granted by R.S. 38:2251.

Added by Acts 1958, No. 318, §3. Amended by Acts 1974, No. 539, §1.



RS 38:2254 - Delivery tickets and itemized invoices

§2254. Delivery tickets and itemized invoices

All persons or companies selling to the state or any of its agencies, boards, districts or commissions shall comply with the following provisions:

(1) A delivery ticket must accompany the things sold when delivered and

(2) A complete itemized invoice must be sent to the proper place immediately.

Added by Acts 1958, No. 318, §4.



RS 38:2255 - Printing contracts; bids

§2255. Printing contracts; bids

To better facilitate the collection of sales taxes and other taxes in the purchase of printing, lithographing, embossing, engraving, binding, record books, printed supplies, stationery and office supplies and equipment, every board, district, commission, department, institution, or the purchasing agent thereof, and all officers and officials of the state and all parishes, municipalities and political subdivisions thereof, shall purchase the same from Louisiana firms and all printing, lithographing, embossing, engraving, and binding in connection therewith shall be done in the State of Louisiana by Louisiana firms and by Louisiana labor, and all bonds, if required, given by contractors for such printing, lithographing, embossing, binding, record books, printed supplies, stationery and office supplies and equipment shall so state; provided, however, that where the purchase is of certain specialized forms and printing, such as continuous forms, margin punched forms, football tickets, 24 sheet poster, music printing, steel dye and lithographed bonds, decalcomanias, revenue stamps, lithographing and bronzing on acetate, college annuals, fine edition binding, and books, this statute shall not apply.

Except as to specialized forms hereinabove provided, such contracts shall be let to the lowest responsible bidder who is a Louisiana firm, who will comply with the terms of this statute, unless the bid submitted by any firm outside the State of Louisiana is at least three per cent lower than the lowest bid submitted by a Louisiana firm. If, for any reason, the purchaser shall be of the opinion that the public interest will be promoted thereby, it may, at any proposed letting of any of said contracts, reject any and all bids and invite new proposals.

Added by Acts 1958, No. 318, §5. Amended by Acts 1960, No. 502, §1.



RS 38:2256 - Supplies not ordinarily obtainable from Louisiana firms

§2256. Supplies not ordinarily obtainable from Louisiana firms

In the purchase of said supplies not ordinarily obtainable from Louisiana firms, it shall be permissible to purchase from non-resident firms which are authorized to do business in the state of Louisiana, which maintain an office in the state where payment for supplies may be made, and are otherwise qualified to do business in the state; provided, however, that in the awarding of such contracts Louisiana firms shall first be given an opportunity to furnish said supplies and shall be given preference.

Acts 1958, No. 318, §6.



RS 38:2257 - Louisiana firm" defined

§2257. "Louisiana firm" defined

The term "Louisiana firm" shall be construed to mean any person or persons, partnership, company, association or corporation authorized to do and doing business under the laws of the State of Louisiana, paying all taxes duly assessed, having a bona fide residence in this state, owning or leasing a printing plant equipped with machinery and equipment capable of producing the work, office supply or stationery store maintaining an inventory therein with storage facilities and actually engaged in the printing, or office supply or stationery business in Louisiana.

Added by Acts 1958, No. 318, §7. Amended by Acts 1960, No. 502, §1.



RS 38:2258 - Statement of non-resident firms as to payment of taxes

§2258. Statement of non-resident firms as to payment of taxes

Before any bill for said supplies shall be paid to any non-resident firm, a statement in writing shall be submitted by the seller to the effect that the said firm furnishing said supplies has paid all taxes duly assessed by the state of Louisiana and its political subdivisions, including franchise taxes, privilege taxes, sales taxes, and all other taxes for which it is liable, to the state and its political subdivisions.

Added by Acts 1958, No. 318, §8.



RS 38:2259 - Contracts in violation of Act null and void

§2259. Contracts in violation of Act null and void

Any contract awarded or executed, or purchase made in violation of this Part shall be null and void and shall not be enforced in the courts of this state.

Added by Acts 1958, No. 318, §9. Amended by Acts 1960, No. 502, §1.



RS 38:2260 - Penalties

§2260. Penalties

A. Except as provided for in Subsection B of this Section, violation of any of the provisions of this Part shall be deemed a misdemeanor, and upon conviction thereof shall be punishable by a fine of not less than one hundred dollars or more than five hundred dollars.

B. Whoever, directly or indirectly, by agent or otherwise, intentionally and falsely claims any preference to which he is not entitled under the provisions of this Part shall be subject to penalties of double the dollar amount of the percentage granted through the preference or five hundred dollars, whichever is greater.

Added by Acts 1958, No. 318, §10. Amended by Acts 1960, No. 502, §1; Acts 1999, No. 742, §1.



RS 38:2261 - Preference for goods manufactured, or services performed, by sheltered workshops; non-applicability of competitive bidding requirements; coordinating council

§2261. Preference for goods manufactured, or services performed, by sheltered workshops; non-applicability of competitive bidding requirements; coordinating council

A. Every agency, board, commission, department, or other instrumentality of the state shall give a preference in its purchasing practices to goods manufactured and services performed by individuals with severe disabilities in state-operated and state-supported sheltered workshops.

B. The requirements for competitive bidding contained in Part II of this Chapter shall be inapplicable to cases in which an agency, board, commission, department, or other instrumentality of the state can utilize goods manufactured, or services performed, by individuals with severe disabilities in state-operated and state-supported sheltered workshops.

C. The provisions of this Section shall not be construed to limit or otherwise affect the provisions of R.S. 23:3024 and 23:3025 regarding the sheltered industries program for individuals who are blind.

D. There is created within the Louisiana Department of Health a council whose function shall be to coordinate and facilitate the carrying out of the provisions of this Section. The membership of this council shall be determined by the secretary of the Louisiana Department of Health .

E. For the purposes of this Section, the following terms are defined as follows:

(1) "Direct labor" means all labor involved in the manufacture of goods or the performance of services except for supervision, instruction, administration, and shipping.

(2) "Goods manufactured and services performed by individuals with severe disabilities" means goods and services for which not less than seventy-five percent of the man-hours of direct labor required for manufacture or performance is provided by individuals with severe disabilities.

(3) "Individuals with severe disabilities" means individuals with a physical, mental, or substance abuse disability which constitutes a substantial obstacle to their employment and is of such a nature as to prevent an individual from engaging in normal competitive employment.

(4) "Qualified nonprofit agency for individuals with severe disabilities" means an agency that:

(a) Is incorporated under the Louisiana Nonprofit Corporation Law and operated in the interests of individuals with severe disabilities, and the income of which does not inure in whole or in part to the benefit of any shareholder or other private individual.

(b) Complies with any applicable occupational health and safety standards provided by the statutes or regulations of this state or of the United States.

(5) "Sheltered workshop" means a facility designed to provide gainful employment for individuals with severe disabilities who cannot be absorbed into the competitive labor market or to provide interim employment for such individuals when employment opportunities for them in the competitive labor market do not exist.

(6) "State-operated sheltered workshop" means a sheltered workshop staffed by state agency personnel.

(7) "State-supported sheltered workshop" means a sheltered workshop funded in whole or in part by the state and staffed by personnel from a qualified nonprofit agency for individuals with severe disabilities.

Added by Acts 1983, No. 363, §1; Acts 2010, No. 939, §5, eff. July 1, 2010 (Subsection C), and Jan. 1, 2011 (Subsection D); Acts 2014, No. 811, §20, eff. June 23, 2014.



RS 38:2271 - Purchase of materials, supplies, or equipment by certain political subdivisions using certain auction methods

PART IV-A. PURCHASE OF MATERIALS, SUPPLIES, OR EQUIPMENT

BY CERTAIN POLITICAL SUBDIVISIONS USING CERTAIN

AUCTION METHODS

§2271. Purchase of materials, supplies, or equipment by certain political subdivisions using certain auction methods

A.(1) The bidding provisions of this Chapter shall not apply when a political subdivision purchases materials, supplies, or equipment using a reverse auction as authorized by, and in the manner provided in, this Part. A political subdivision may use reverse auction only with the determination by its procurement officer that the best interests of the political subdivision would be served and that electronic online bidding is more advantageous than other procurement methods provided in this Chapter.

(2) For the purposes of this Part:

(a) "Political subdivision" means any political subdivision of the state, including but not limited to any political subdivision as defined in Article VI, Section 44 of the Constitution of Louisiana.

(b) "Reverse auction" means a competitive online solicitation process on the Internet for equipment, supplies, and other materials in which vendors compete against each other online in real time in an open and interactive environment.

B. Prior to the use of reverse auction authorized by this Part, the political subdivision shall develop policies and procedures that may require that:

(1) Vendors register before the opening date and time, and as part of the registration, require that the vendors agree to any terms and conditions and other requirements of the solicitation.

(2) Vendors be prequalified prior to placing bids and allow only bidders who are prequalified to submit bids.

(3) The solicitation shall designate an opening date and time and the closing date and time. The closing date and time may be fixed or remain open depending on the structure of the item being bid.

(4) At the opening date and time, the using agency shall begin accepting online bids and continue accepting bids until the bid is officially closed. Registered bidders shall be allowed to lower the price of their bid below the lowest bid posted on the Internet until the closing date and time.

(5) Bidders' identities shall not be revealed during the bidding process; only the successively lower prices, ranks, scores, and related bid details shall be revealed.

(6) All bids shall be posted electronically and updated on a real-time basis.

(7) The using political subdivision shall retain the right to cancel the solicitation if it determines that it is in the political subdivision's best interest.

(8) The using political subdivision shall retain its existing authority to determine the criteria that will be used as a basis for making awards.

C. Adequate public notice for the purchases of materials, supplies, or equipment by a political subdivision using a reverse auction shall be given as follows:

(1) The advertisement or notice shall be published two times in a newspaper in the locality, the first advertisement to appear at least fifteen days before the opening date of the reverse auction. In addition to the newspaper advertisement, a political subdivision may also publish an advertisement by electronic media available to the general public.

(2) The first publication of the advertisement shall not occur on a Saturday, Sunday, or legal holiday.

Acts 2011, No. 210, §1, eff. July 1, 2011.



RS 38:2290 - Closed specification prohibited; exception

PART V. REGULATIONS OF CLOSED SPECIFICATIONS AND

EXCLUSIVE DISTRIBUTION OF MATERIALS

§2290. Closed specification prohibited; exception

A. No architect or engineer, either directly or indirectly, shall submit a closed specification of a product to be used in the construction of a public building or project, unless all products other than the one specified would detract from the utility of the building, or except in those cases where a particular material is required to preserve the historical integrity of the building or the uniform appearance of an existing structure, or is required as part of an integrated coastal protection project, as defined in R.S. 49:214.2, for the evaluation of new and improved integrated coastal protection technologies.

B. A closed specification shall not be submitted or authorized when any person or group of persons possess the right to exclusive distribution of the specified product, unless the product is required to expand or extend an existing system presently operating at the facility or site, or if a specified product is required as part of an integrated coastal protection project, as defined in R.S. 49:214.2, for the evaluation of new and improved integrated coastal protection technologies. However, no such closed specifications shall be allowed until rules have been promulgated by the division of administration after oversight by the Senate and House Committees on Transportation, Highways and Public Works and other appropriate legislative committees.

Added by Acts 1965, No. 40, §1. Amended by Acts 1982, No. 596, §1, eff. July 22, 1982; Acts 1997, No. 678, §1; Acts 2016, No. 373, §1.



RS 38:2291 - Written notice to approving authority of inclusion of closed specification

§2291. Written notice to approving authority of inclusion of closed specification

Whenever an architect or engineer, either directly or indirectly, has included a closed specification in the specifications for a public building or project, he shall submit a written report to the building authority, ten days prior to the final submission of specifications, which report shall include the following:

(1) Identification of each closed specification;

(2) A concise statement of the reasons for including a closed specification;

(3) Identification of other products which are apparently equal and a concise statement as to why they may be excluded under the provisions of R.S. 38:2290.

Added by Acts 1965, No. 40, §1.



RS 38:2292 - Acceptance or rejection of closed specification

§2292. Acceptance or rejection of closed specification

The approving authority may accept a closed specification only after it determines that all products brought to its attention are excludable under the provisions of R.S. 38:2290, however, the approving authority must reject the closed specification, should another product of equal utility and appearance be submitted to them prior to letting of the bid, in which event the specifications must be amended so as to allow substitution of an equal.

Added by Acts 1965, No. 40, §1.



RS 38:2293 - Effect of violation; proceedings to annul contracts violating provisions of this Part

§2293. Effect of violation; proceedings to annul contracts violating provisions of this Part

A. Any contract entered into in violation of any provision of this Part shall be null and void.

B. The district attorney in whose district a violation of this Part occurs, the attorney general, or any interested party has a right of action to bring suit for appropriate injunctive relief in the district court to nullify a contract entered into in violation of this Part.

C. If a judgment of nullity is rendered in an action brought by a district attorney or by the attorney general pursuant to Subsection B hereof, the district court may award a civil penalty not in excess of ten thousand dollars against each offending party.

Added by Acts 1965, No. 40, §1. Amended by Acts 1980, No. 803, §1.



RS 38:2294 - Separate bids

§2294. Separate bids

A. Each closed specification authorized by the approving authority shall be offered for bid as a separate item.

B. No contractor or sub-contractor shall accept a bid on a closed specification unless the item is priced separately in the bid.

Added by Acts 1965, No. 40, §1.



RS 38:2295 - Plans and specifications; required provisions

§2295. Plans and specifications; required provisions

A. All plans and specifications for public works submitted by an architect or engineer shall include the following provisions relating to equal brand products other than those specified:

(1) The name of a certain brand, make, manufacturer, or definite specifications is to denote the quality standard of the article desired, but does not restrict bidders to the specific brand, make, manufacturer, or specification named. It is to set forth and convey to prospective bidders the general style, type, character, and quality of article desired.

(2) When in specifications or contract documents a particular brand, make of material, device, or equipment is shown or specified, such brand, make of material, device, or equipment shall be regarded merely as a standard.

B. When in specifications or contract documents an architect or engineer specifies a particular brand, make of material, device, or equipment, or equal thereto, he shall adequately identify said product by including, minimally, the model or catalog number of the product.

C.(1) If a potential supplier wishes to submit for prior approval a particular product other than a product specified in the contract documents, he shall do so no later than seven working days prior to the opening of bids. Within three days, exclusive of holidays and weekends, after such submission, the prime design professional shall furnish to both the public entity and the potential supplier written approval or denial of the product submitted.

(2) Notwithstanding Paragraph (1) of this Subsection, for public works of the New Orleans Sewerage and Water Board, if a potential supplier wishes to submit for prior approval a particular product other than a product specified in the contract documents, he shall do so no later than fourteen working days prior to the opening of bids. Within three days, exclusive of holidays and weekends, after such submission, the prime design professional shall furnish to both the public entity and the potential supplier written approval or denial of the product submitted.

Added by Acts 1965, No. 40, §1; Amended by Acts 1980, No. 803, §1; Acts 1984, No. 182, §1; Acts 1985, No. 832, §1; Acts 1995, No. 484, §1; Acts 2011, No. 51, §1, eff. June 20, 2011.



RS 38:2296 - Definitions

§2296. Definitions

A. A "closed specification" shall be a product specified to the exclusion of all other products of apparent equal quality and utility.

B. "Exclusive distribution" shall be the right to control, either by contract or practice, directly or indirectly, the distribution of a product in a particularly defined area to the exclusion of any other distributor.

Added by Acts 1965, No. 40, §1. Amended by Acts 1980, No. 803, §1.



RS 38:2301 - Repealed by Acts 1988, No. 18, 1; Acts 1988, No. 90, 1, eff. June 27, 1988.

PART VI. PAYMENT OF PREVAILING WAGES

§2301. Repealed by Acts 1988, No. 18, §1; Acts 1988, No. 90, §1, eff. June 27, 1988.



RS 38:2310 - Definitions

PART VII. SELECTION OF PROFESSIONAL SERVICES FOR

PUBLIC CONTRACTS

§2310. Definitions

As used in this Part, the following words and phrases shall have the meanings hereinafter set forth unless the context clearly requires otherwise:

(1) "Agency" means the state of Louisiana or any board, commission, department, corporation, institution, or other agency of the state which may require capital outlay projects for the construction of or additions, renovations, and restorations, or any of them, to buildings, plants, and related facilities.

(2) "Architect" means any architect holding a certificate of registration and a license under the laws of the state of Louisiana.

(3) "Boards" means the professional services selection boards created under the provisions of this Part.

(4) "Engineer" means any engineer registered under the laws of the state of Louisiana.

(5) "Landscape architect" means any landscape architect registered under the laws of the state of Louisiana.

(6) "Person" means any architect, engineer, or landscape architect.

(7) "Professional services" means those services performed by an architect, engineer, or landscape architect.

(8) "User agency" means the state agency, department, or institution undertaking a specific project.

(9) "Prime professional" means the architect, landscape architect or engineer with whom the state may sign a contract for professional design services, who shall have the primary responsibility under the contract for the total professional services to be performed in connection with a capital outlay project.

(10) "Supplemental professional services" means any service in addition to the prime professional service in connection with the capital outlay project which the prime professional may be required to provide.

Added by Acts 1975, No. 721, §1. Amended by Acts 1976, No. 525, §1.



RS 38:2311 - Boards; creation, organization, powers, duties

§2311. Boards; creation, organization, powers, duties

A.(1) There are hereby created the following professional services selection boards:

(a) The Louisiana Architects Selection Board. The board shall be composed of eight members. Five shall be regular members, one elected from each of five districts set forth in Items (i) through (v) of this Subparagraph. Each member shall be elected in an election conducted by the Louisiana State Board of Architectural Examiners, under such rules and regulations to be promulgated by the Louisiana State Board of Architectural Examiners, in which election all properly licensed architects residing in Louisiana are eligible to vote for the same number of candidates as there are positions to be filled. The five elected architects shall be residents in the state of Louisiana and of the district from which they seek election, and no two architects shall be elected from the same architectural firm, agency, or partnership. In addition to the five regular members, whenever a particular project is under consideration, the head of the particular user agency or his representative shall participate as a sixth member; the participation of such member shall be restricted to matters directly affecting the project of his agency and he shall be entitled to vote on all matters affecting the project of his agency. In addition to the elected members and user agency representative, the assistant director of facility planning and control shall participate as the seventh member of the board. The districts shall be composed as follows:

(i) District 1: Orleans, Plaquemines, and St. Bernard.

(ii) District 2: Assumption, Jefferson, Lafourche, St. Charles, St. James, St. John the Baptist, St. Tammany, Terrebonne, and Washington.

(iii) District 3: Ascension, East Baton Rouge, East Feliciana, Iberville, Livingston, St. Helena, St. Martin, Tangipahoa, West Baton Rouge, and West Feliciana.

(iv) District 4: Acadia, Allen, Avoyelles, Beauregard, Calcasieu, Cameron, Evangeline, Grant, Iberia, Jefferson Davis, Lafayette, Natchitoches, Pointe Coupee, Rapides, Sabine, St. Landry, St. Mary, Vermilion, and Vernon.

(v) District 5: Bienville, Bossier, Caddo, Caldwell, Catahoula, Claiborne, Concordia, DeSoto, East Carroll, Franklin, Jackson, LaSalle, Lincoln, Madison, Morehouse, Ouachita, Red River, Richland, Tensas, Union, Webster, West Carroll, and Winn.

(b) The Louisiana Engineers Selection Board. It shall be composed of six members. Two members shall be named in an election conducted by the Consulting Engineers Council of Louisiana, Inc., at which all properly licensed engineers, who are principals of firms with offices in Louisiana, may vote for the same number of candidates as there are positions to be filled, two members shall be named in an election conducted by the Louisiana Engineering Society at which all properly licensed engineers residing in the state of Louisiana may vote for the same number of candidates as there are positions to be filled. In addition to the four regular members, whenever a particular project is under consideration, the head of the particular user agency or his representative shall participate as a fifth member; the participation of such member shall be restricted to matters directly affecting the project of his agency and he shall be entitled to vote on all matters affecting the project of his agency. All members shall reside in the state of Louisiana and no two engineers shall be appointed or elected from the same engineering firm, agency, or partnership.

(c) The Louisiana Landscape Architects Selection Board. It shall be composed of six members. Four members shall be named in an election conducted under the auspices of the Louisiana Society of Landscape Architects at which all properly licensed landscape architects residing in Louisiana may vote. In addition to the four regular members, whenever a particular project is under consideration, the head of the particular user agency or his representative shall participate as a fifth member; the participation of such member shall be restricted to matters directly affecting the project of his agency and he shall be entitled to vote on all matters affecting the project of his agency.

(2) The director of Facility Planning and Control, or his designee, shall be the eighth member of the board established by Subparagraph (a) of Paragraph (1) and the sixth member of the boards established in Subparagraphs (b) and (c) of Paragraph (1) and shall have the same voting rights and powers as the other members of the respective boards. All elected members of the boards shall be elected for a term of one year.

(3) No person involved in the sale or promotion of materials, equipment, or supplies related to construction, landscaping, or horticulture activities, shall be eligible to serve on any of the aforementioned selection boards.

B. Members of the boards may be removed for just and reasonable cause during their terms at the discretion of the respective appointing authority, in which event the appointing authority shall appoint a new member to fill the unexpired term of the removed member. All other vacancies shall be filled by the appointing authority for the unexpired term. No person may serve more than two consecutive one-year terms, or any part thereof. After a member's term has expired, that member shall not be eligible to serve on the board for a period of at least two years.

C. No member or firm of which a member is an associate, employee, stockholder, or partner shall be eligible to receive agency contracts during the term of his service on such board and for a period of six months thereafter. No member shall perform services as a consultant to any firm which has received a state agency contract from the board on which that member serves during the year of the board member's service and for one year thereafter.

D. A majority of the members on each of the boards shall constitute a quorum, and a majority vote shall be required in all votes for the selection of persons for professional services. The director of facility planning and control of the division of administration shall not hold the position of, or act as, a chairman of the boards.

E. The board shall have the power and authority, after public notice and a hearing thereon, to adopt and amend such rules and regulations as may be necessary for the performance of their duties as enumerated in this Part. Copies of the rules and regulations shall be furnished to any person by the boards upon written request, for which a nominal fee to defray printing costs may be charged.

F. The domicile of each of the boards shall be Baton Rouge, Louisiana.

G. The Division of Administration shall provide each of the boards with the facilities, office space, staff, and funding necessary to the performance of its duties.

H. Board members shall serve without compensation, except that they shall be reimbursed according to the state schedule for per mile travel reimbursement to and from meetings of the board.

I. Each board shall establish, and make its selection based upon, a formal, written qualifications-based selection procedure.

Added by Acts 1975, No. 721, §1. Amended by Acts 1976, No. 525, §1; Acts 1979, No. 164, §1; Acts 1982, No. 696, §1, eff. Aug. 2, 1982; Acts 1988, No. 966, §1, eff. July 27, 1988; Acts 1999, No. 921, §1, eff. July 7, 1999.



RS 38:2312 - Notice and application

§2312. Notice and application

A. Each agency intending to contract for professional services shall notify the Division of Administration of such intention and shall provide the Division of Administration with all necessary information concerning the proposed project. The Division of Administration shall then evaluate the proposed project for purposes of determining the professional service to be required in order to refer the project to the proper board. The Division of Administration shall then advise the chairmen of the boards as to which selection board the proposed project has been referred.

If the chairman of any of the three professional selection boards objects to a referral made by the Division of Administration, said objection shall be submitted to the Division of Administration, whereupon the Division of Administration shall submit the information concerning the proposed project to a committee composed of the chairman of the Louisiana Architects Selection Board, the chairman of the Louisiana Engineers Selection Board, the chairman of the Louisiana Landscape Architects Selection Board, the head, or representative named by the head, of the user agency whose project is under consideration, and the head of the Division of Administration or his appointed representative. The members of the committee, by majority vote, shall designate which selection board shall have the authority and responsibility for selecting the prime professional for the project. The committee shall notify the Division of Administration of its decision. The Division of Administration shall notify the board which has been designated the responsibility of selecting the prime professional for the project.

The designated board shall then advertise one time in the official state journal the following information: (a) the professional service required; (b) the name, location, and user agency for which the professional service is required; (c) time and instructions for applicants to submit applications for employment to the appropriate board; (d) general description of the project, and the availability of details upon request; (e) time frame in which the professional services must be completed; (f) the project budget; and (g) the fee, which shall be determined by the Division of Administration.

B. Any person who desires to be considered for a project may submit data to the appropriate selection board concerning his experience, previous projects undertaken, present state projects now being performed by him or his firm for an agency, scope and amount of work on hand, the names of key personnel who will be assigned to the project, and any other information that may be appropriate in selecting the person for the particular project under consideration. The boards may develop standard forms to be used for submitting such data.

Added by Acts 1975, No. 721, §1. Amended by Acts 1976, No. 525, §1.



RS 38:2313 - Selection of persons for professional services; participation in mentor-protg program

§2313. Selection of persons for professional services; participation in mentor-protégé program

A. Each person who is to be retained or employed to perform professional services by an agency shall be selected by the boards from properly licensed architects, engineers, and landscape architects. Each of the boards shall consider those persons who make application for employment on any particular project.

B. The following guides, among other factors that the boards may deem appropriate, shall be used by the boards in selecting persons for professional services:

(1) Professional training and experience, both generally and in relation to the type and magnitude of work required for the particular project;

(2) Capacity for timely completion of the work, taking into consideration the person's or firm's current and projected workload and professional and support manpower;

(3) Past and current professional accomplishments, for which opinions of clients or former clients and information gathered by inspection of current or recent projects may be considered;

(4) The nature, quantity, and value of agency work previously performed and presently being performed by the person after the effective date of this Part, it being generally desirable to allocate such work among persons who are desirous and qualified to perform such work.

(5) Past performance on public projects, including any problems with time delays, cost overruns, and design inadequacies for which the designer was held to be at fault, involved in prior projects as evidenced by documentation provided by the Facility Planning and Control Department of the office of the governor;

(6) An analysis provided by the Facility Planning and Control Department of the office of the governor of whether problems as indicated in Paragraph (5) of this Subsection resulted in litigation between the public entity and the person performing professional services, particularly if the designer is currently involved in unsettled litigation with a public entity or has been involved in litigation with a public entity where the public entity prevailed.

(7) The geographic proximity of the physical location of the office of the otherwise qualified applicant to the physical location of the job or project.

C. The boards may, for each individual job or project, establish those qualifications and guidelines they deem necessary to select the person to be retained or employed for such job or project.

D. The boards shall make their selections of persons for a project within sixty days after notification by the Division of Administration as required herein.

E. Nothing in this Section shall be interpreted as denying the right of the prime professional to select, with the approval of the head of the facility planning and control department, the person or persons to perform supplemental professional services for a capital outlay project.

F. The boards may, for any contract governed by the provisions of this Part, include participation in a mentor-protégé program as provided by R.S. 51:946 and 947 as one of the guides used for selection of persons for a project in accordance with Subsection B of this Section.

Added by Acts 1975, No. 721, §1. Amended by Acts 1976, No. 525, §2; Acts 1982, No. 697, §1; Acts 1999, No. 1284, §1; Acts 2016, No. 489, §1, eff. July 1, 2016.



RS 38:2314 - Prohibitions, penalties

§2314. Prohibitions, penalties

A. Each contract entered into by an agency for professional services shall contain a prohibition against contingent fees as follows: "The person performing the professional services warrants that he has not employed or retained any company or person, other than a bona fide employee working solely for him, to solicit or secure this agreement, and that he has not paid or agreed to pay any person, company, corporation, individual, or firm, other than a bona fide employee working solely for him, any fee, commission, percentage, gift, or any other consideration, contingent upon or resulting from the award or making of this agreement. For the breach or violation of this provision, the agency shall have the right to terminate the agreement without liability and, at its discretion, to deduct from the contract price, or otherwise recover, the full amount of such fee, commission, percentage, gift, or consideration."

B. No contract for professional services shall be granted to any person, corporation, firm, association, or other organization refusing to execute the affidavit required by R.S. 38:2224.

C. Any individual, corporation, partnership, firm, or company, other than a bona fide employee of the person performing the professional service, acting on behalf of his employer, who offers, agrees, or contracts to solicit or secure agency contracts for professional services for any other individual, company, corporation, partnership, or firm and to be paid, or is paid, any fee, commission, percentage, gift, or any other consideration contingent upon or resulting from the award or the making of a contract for professional services, shall be fined not more than ten thousand dollars, or imprisoned for not more than one year, or both, and any such person or any group, association, company, corporation, firm, or partnership thereof, who shall offer to pay, or pay, any fee, commission, percentage, gift, or any other consideration contingent upon, or resulting from, the award or making of any agency contract for professional services, shall be fined not more than ten thousand dollars, or imprisoned for not more than one year, or both.

D. Any agency official or board member or employee of either who offers to solicit or secure, or solicits or secures, a contract for professional services and is to be paid, or is paid, any fee, commission, percentage, gift, or any other consideration, contingent upon the award or making of such a contract for professional services between an agency and any individual person, company, firm, partnership, or corporation shall be guilty of public bribery as provided by R.S. 14:118.

E. In addition to the penalties provided herein, any person who is in violation of any of the prohibitions listed in this section and who is licensed by any regulatory or professional board in order for him to practice his trade, profession or vocation in this state, shall have his license suspended for not less than one year, nor more than ten years, by the licensing authority.

Added by Acts 1975, No. 721, §1. Amended by Acts 1982, No. 845, §1.



RS 38:2314.1 - Arbitration

§2314.1. Arbitration

Any contract for professional design services entered into by the state shall require that all claims, disputes, and other matters arising from that contract shall, at the option of the state, be decided by arbitration. To the extent possible, such arbitration proceedings shall be conducted in accordance with the Construction Industry Association rules of the American Arbitration Association. Any such arbitration proceeding shall, at the option of the state, be consolidated with or joined to other arbitration proceedings between the state and other persons or entities under contract with the state for the construction, repair, or alteration of the project in question. This Section shall not be limited by R.S. 38:2316.

Added by Acts 1982, No. 599, §1.



RS 38:2315 - Equal opportunity

§2315. Equal opportunity

Every person shall be guaranteed equal employment opportunities in the selection of persons for professional services and such selection of persons for professional services and such selection shall not discriminate against any person because of race, religion, national ancestry, age, sex, or physical condition. If any person or persons violates the provisions of this section, they shall be subject to the same penalties as provided in R.S. 38:2314(A).

Added by Acts 1975, No. 721, §1.



RS 38:2316 - Applicability

§2316. Applicability

Except as provided in R.S. 38:2311(C), the provisions of this Part shall not apply to professional service contracts in which the estimated project budget cost is five hundred thousand dollars or less.

Added by Acts 1975, No. 721, §1. Amended by Acts 1982, No. 618, §1; Acts 1999, No. 921, §1, eff. July 7, 1999; Acts 1999, No. 1013, §1, eff. July 9, 1999.



RS 38:2317 - Ownership of documents

§2317. Ownership of documents

A. Any and all plans, designs, specifications, or other construction documents resulting from professional services paid for by any public entity shall remain the property of the public entity whether the project for which they were prepared was constructed or not. Except as otherwise provided herein, such documents may be used by the public entity to construct another like project without the approval of, or additional compensation to, the design professional.

B. The designer shall not be liable for injury or damage resulting from any re-use of plans, designs, specifications, or other construction documents by a public entity, if the designer is not also involved in the re-use project.

C. The designer may re-use his design documents however he so desires.

D. The right of ownership provided for in this Section shall not be transferable.

E. Prior to the re-use of construction documents for a project in which the designer is not also involved, the public entity shall remove and obliterate from the construction documents all identification of the original designer, including name, address, and professional seal or stamp.

Acts 1982, No. 693, §1; Acts 1991, No. 177, §1, eff. July 2, 1991.



RS 38:2318 - Prescription

§2318. Prescription

A. Any action by the state or an agency against any person or other entity concerning a professional services contract for public works construction entered into by such person or other entity with the state or an agency shall prescribe five years from the acceptance of the project to which the services performed under the contract are related.

B. Any action against the state or an agency by any person or entity concerning services he has performed pursuant to a professional services contract for public works construction he has entered into with the state or an agency shall prescribe five years from the acceptance of the project to which the services performed under the contract are related.

C. This Section shall not be limited by R.S. 38:2316.

Acts 1999, No. 743, §1.



RS 38:2318.1 - Louisiana "No Bidding of Design Professional Services" policy

PART VII-A. LOUISIANA "NO BIDDING OF DESIGN

PROFESSIONAL SERVICES" POLICY

§2318.1. Louisiana "No Bidding of Design Professional Services" policy

A. It is the policy of the state of Louisiana, its political subdivisions, and agencies to select providers of design professional services on the basis of competence and qualifications for a fair and reasonable price. Neither the state nor any of its political subdivisions or agencies may select providers of design services wherein price or price-related information is a factor in the selection.

B. However, the provisions of this Section shall have no effect on and shall not supersede any contract permitted pursuant to the provisions of Chapter 1 of Title 48 of the Louisiana Revised Statutes of 1950 relating to the authority for the Department of Transportation and Development to enter into design-build contracts or public-private partnership contracts, and the authority of the Louisiana Transportation Authority to enter into public-private partnership contracts, R.S. 38:85, 2225.2.1, or 2225.2.2 relating to the authority for certain political subdivisions to enter into design-build contracts, or R.S. 34:3523, relating to any port project that a notice of intent is advertised for in accordance with R.S. 34:3523, prior to December 31, 2020.

C. It is the policy of the state of Louisiana that all records, as defined in R.S. 44:1(A)(2)(a), involved or dealing with the selection of design professional services shall be open to the public in accord with the intent of Louisiana Constitution Article XII, Section 3, and R.S. 44:31.

Acts 2006, No. 407, §1, eff. July 1, 2006; Acts 2007, No. 373, §1, eff. July 10, 2007; Acts 2008, No. 391, §1; Acts 2012, No. 755, §2, eff. June 12, 2012; Acts 2016, No. 519, §1, eff. June 13, 2016.



RS 38:2318.2 - Percent for Universal Design Program; established

PART VII-B. PERCENT FOR UNIVERSAL DESIGN PROGRAM

§2318.2. Percent for Universal Design Program; established

A. Recognizing the declaration of rights underlying the state's constitution, government is instituted to protect the rights of the individual and provide for the good of the whole; hence, the legislature declares it to be the public policy of the state that a portion of money spent by the state and state agencies on the construction or renovation of state buildings should be spent on implementing principles of universal design. In pursuit of this policy, the Percent for Universal Design Program is established for the purpose of providing for the implementation of such principles in or on state buildings and grounds to move beyond minimum accessibility requirements, maximize accessibility for all users regardless of their functional capabilities, and bring to the attention of architects, builders, and the public at large the vast benefits that can be realized by implementing universal design principles in the construction and renovation of all buildings, including those privately owned and personal residences.

B. The following terms as used in this Section shall have the meaning provided in this Subsection unless the context clearly indicates otherwise:

(1) "Renovation" does not include a project the principal purpose of which is the rehabilitation of plumbing, heating, ventilating, air conditioning, or electrical systems.

(2) "State building" means any building, facility, structure, or park built or renovated using state funds that will be owned by a department or agency in the executive, judicial, or legislative branch of state government, including any state-owned lands or space surrounding or integral to the building. "State building" does not include bridges, tunnels, or sewers, unless such structures are adjuncts of the principal element of the project.

(3) "State funds" or "state money" shall not include federal funds or insurance proceeds for the construction, replacement, renovation, or improvement of a state building damaged by a natural catastrophe when conditions governing the expenditure of such monies specifically preclude their use for the utilization and implementation of universal design features, nor shall it include state monies used as a match for such federal funds or insurance proceeds.

(4) "Universal design" as more fully defined in Subsection C of this Section, means certain design features that are not currently required by the Americans with Disabilities Act of 1990, although they may be used to satisfy the Americans with Disabilities Act requirements and when so utilized, the cost may be applied in satisfaction of the two percent monetary requirement of this Section.

C. Universal design is a principle of design guiding a wide range of design disciplines including environments, products, and communications including all of the following:

(1)(a) Equitable Use. The design is useful and marketable to people with diverse abilities.

(b) Guidelines. Provides the same means of use for all users: identical whenever possible; equivalent when not. Avoids segregating or stigmatizing any users. Incorporates provisions for privacy, security, and safety that should be equally available to all users. Makes the design appealing to all users.

(2)(a) Flexibility in Use. The design accommodates a wide range of individual preferences and abilities.

(b) Guidelines. Provides choice in methods of use. Accommodates right or left handed access and use. Provides adaptability to the user's pace.

(3)(a) Simple and Intuitive Use. Use of the design is easy to understand, regardless of the user's experience, knowledge, language skills, or current concentration level.

(b) Guidelines. Eliminates unnecessary complexity. Consistent with user expectations and intuition. Accommodates a wide range of literacy and language skills. Arranges information consistent with its importance. Provides effective prompting and feedback during and after task completion.

(4)(a) Perceptible Information. The design communicates necessary information effectively to the user, regardless of ambient conditions or the user's sensory abilities.

(b) Guidelines. Uses different modes (pictorial, verbal, tactile) for redundant presentation of essential information. Provides adequate contrast between essential information and its surroundings. Maximizes "legibility" of essential information. Differentiates elements in ways that can be described which includes making it easy to give instructions or directions. Provides compatibility with a variety of techniques or devices used by people with sensory limitations.

(5)(a) Tolerance for Error. The design minimizes hazards and the adverse consequences of accidental or unintended actions.

(b) Guidelines. Arranges elements to minimize hazards and errors: most used elements, most accessible; hazardous elements eliminated, isolated, or shielded. Provides warnings of hazards and errors. Provides fail-safe features. Discourages unconscious action in tasks that require vigilance.

(6)(a) Low Physical Effort. The design can be used efficiently and comfortably and with a minimum of fatigue.

(b) Guidelines. Allows user to maintain a neutral body position. Uses reasonable operating forces. Minimizes repetitive actions. Minimizes sustained physical effort.

(7)(a) Size and Space for Approach and Use. Appropriate size and space is provided for approach, reach, manipulation, and use regardless of user's body size, posture, or mobility.

(b) Guidelines. Provides a clear line of sight to important elements for any seated or standing user. Makes reach to all components comfortable for any seated or standing user. Accommodates variations in hand and grip size. Provides adequate space for the use of assistive devices or personal assistance.

D. Except as otherwise provided in this Section, whenever more than two million dollars of state funds, whether obtained from the sale of bonds or otherwise, is to be spent by a state agency for the construction or renovation of a state building, the agency that contracts for the construction or renovation shall expend two percent of the state money to utilize and incorporate universal design principles.

E. Nothing in this Part shall supercede, restrict, or limit the application of the following laws:

(1) The Americans with Disabilities Act of 1990 (42 U.S.C. §1201 et seq.).

(2) The Rehabilitation Act of 1973 (29 U.S.C. §701 et seq.) and ensuing regulations.

(3) The Fair Housing Act (42 U.S.C. §3601 et seq.).

(4) R.S. 40:1731 through 1744.

(5) R.S. 49:148 through 148.3.

F.(1) The commissioner of administration may adopt rules not inconsistent with the stated intent of this program to implement the provisions of this Section. The commissioner may also solicit the assistance and advice of the Louisiana Chapter of the American Institute of Architects in determining whether a particular design feature complies with the intent and principles of universal design. Neither the Louisiana Chapter of the American Institute of Architects nor any member thereof shall be liable for any opinion, assistance, or advice rendered pursuant to this Section. No member of the general public shall have a cause of action for damages against the state, the commissioner of administration, nor any employee of the division of administration for the inclusion or failure to include a particular design feature.

(2) The rules provided for in this Section shall contain standards for construction and renovation and this Section shall not be implemented until such rules have been finally promulgated in accordance with the Administrative Procedure Act and shall be specifically subject to oversight and approval by the House and Senate committees on transportation, highways, and public works.

Acts 2009, No. 368, §1, eff. Jan. 1, 2010.



RS 38:2319 - Short title

PART VIII. LOCAL GOVERNMENT

EQUIPMENT-LEASE-PURCHASE

§2319. Short title

This Part shall be known as the Local Government Equipment-Lease-Purchase Act.

Acts 1985, No. 758, §1, eff. July 17, 1985.

{{NOTE: SEE ACTS 1985, NO. 758, §§5 AND 6.}}



RS 38:2319.1 - Legislative findings and intent

§2319.1. Legislative findings and intent

The intent of the legislature in enacting this Part is to provide a cost effective means of acquiring essential equipment for the operation of local governmental entities. Commercial leases or renting agreements as well as lump sum purchases of equipment have created a burden on the finances of the various local governmental entities in the state, and it has been determined that, pursuant to this Part, essential equipment may be obtained using an equipment-lease-purchase contract in conjunction with tax-exempt financing and earnings on investments by nonprofit lessors resulting in lower net equipment costs to local government.

Acts 1985, No. 758, §1, eff. July 17, 1985.

{{NOTE: SEE ACTS 1985, NO. 758, §§5 AND 6.}}



RS 38:2319.2 - Definitions

§2319.2. Definitions

As used in this Part, the words defined in this Section shall have the meanings set forth below, unless the context in which they are used clearly requires a different meaning or a different definition is prescribed for a particular provision:

(1) "Annual appropriation dependency requirement" means a provision which shall be included in the contract and the documents relating to each equipment-lease-purchase contract which provides that, after a diligent and good faith effort by the local governmental entity to appropriate funds for the payment of sums due under such lease for the next ensuing fiscal year, if such funds are not appropriated for such fiscal year, such lease shall terminate in accordance with the terms of the lease at the end of the current fiscal year and the local governmental entity shall not be liable for the payment of further rental payments not already incurred on such lease past the then current fiscal year, provided the equipment is returned to the nonprofit lessor or his agent, as provided in the equipment-lease-purchase contract.

(2) "Equipment-lease-purchase contract" means the lease-purchase contract in the form approved by the State Bond Commission between the local governmental entity and a nonprofit lessor providing for an obligation to lease equipment approved by the governmental entity pursuant to this Part and the lease of selected equipment designated by a local governmental entity.

(3) "Lessee" means the local governmental entity which is designated as lessee under an equipment-lease-purchase contract.

(4) "Local governmental entity" means municipalities, parishes, school boards, clerks of court, levee districts, law enforcement districts, all special service districts, port commissions, and other political subdivisions of the state of Louisiana.

(5) "Nonprofit lessor" or "lessor" means a public corporation or public trust organized pursuant to state law having for its beneficiary the state, organized as a not-for-profit entity, no portion of the net earnings or other assets of which inure to the benefit of any private shareholder or individual, and which shall be authorized under state law to issue obligations for equipment acquisition the interest on which is exempt from calculation of gross income for federal income tax purposes.

(6) "Selected equipment" means the equipment, as determined by the local governmental entity, which shall be the subject of a lease-purchase contract under the provisions of this Part.

(7) "Selected vendor" means a supplier, manufacturer, retailer, wholesaler, dealer, or other source for selected equipment which has been selected by the local government entity pursuant to state law.

Acts 1985, No. 758, §1, eff. July 17, 1985. Acts 1987, No. 134, §1.

{{NOTE: SEE ACTS 1985, NO. 758, §§5 AND 6.}}



RS 38:2319.3 - Equipment-lease-purchase contracts with nonprofit lessors authorized; term

§2319.3. Equipment-lease-purchase contracts with nonprofit lessors authorized; term

Local governmental entities may enter into equipment-lease-purchase contracts directly with nonprofit lessors, as provided in this Part, for a term not to exceed ten years or the reasonably expected economic life of the equipment, whichever is less, notwithstanding any other law to the contrary.

Acts 1985, No. 758, §1, eff. July 17, 1985.

{{NOTE: SEE ACTS 1985, NO. 758, §§5 AND 6.}}



RS 38:2319.4 - Procurement of equipment; general law applicable

§2319.4. Procurement of equipment; general law applicable

A. No equipment may be leased under a lease-purchase contract under the terms of this Part unless such equipment, the estimated price, the estimated economic useful life, and the selected vendor thereof is identified by the local governmental entity pursuant to state law regarding the procurement of equipment. After such equipment and the selected vendor thereof have been identified and participation of the local governmental entity approved by the nonprofit lessor, the local governmental entity electing to participate in a lease-purchase contract with a nonprofit lessor under the terms of this Part shall notify such nonprofit lessor of the selected equipment, price, and selected vendor, whereupon such nonprofit lessor shall be responsible for the purchase of such equipment, but only with such funds as are currently available to such nonprofit lessor for such purpose, from such vendor and shall include such selected equipment under the schedule of leased equipment under the equipment-lease-purchase contract with the local governmental entity, subject to the provisions of Section 2319.5 of this Part. In the event that the nonprofit lessor is itself subject to the state law regarding the procurement of equipment, the purchase of selected equipment from selected vendors for the purposes of this Part need not be separately bid and the selection process completed by the local governmental entity shall be imputed to the nonprofit lessor.

B. The purchase of the selected equipment by the nonprofit lessor shall be subject to only those state and local sales and use taxes which the lessee would have been subject to if the selected equipment had been purchased directly by the lessee. If the lessee is subject to sales and use taxes upon a direct purchase of the selected equipment by the lessee, the nonprofit lessor shall be so subject; however, in such cases the lessee shall not be subject to a sales and use tax on the lease payments to the nonprofit lessee.

C. Notwithstanding any provision of law to the contrary, the selected equipment shall not be subject to any lien or other encumbrance asserted by, and shall be exempt from seizure, under any writ, mandate or process whatsoever by the creditors of the nonprofit lessor or by creditors of or those claiming against or through the lessee. The exemption from seizure provided in this Subsection shall not be construed to prohibit the nonprofit lessor from entering into contracts, indentures of trust, mortgages, or other security devices pursuant to which the nonprofit lessor expressly grants a security interest in and to the selected equipment nor is the exemption from seizure to be construed to invalidate or in any way restrict such contracts, indentures, mortgages, or other security agreements pursuant to which the nonprofit lessor has heretofore granted or may hereafter expressly grant a security interest in and to the selected equipment which may include the right to seize the selected equipment.

Acts 1985, No. 758, §1, eff. July 17, 1985; Acts 1986, No. 528, §1, eff. July 2, 1986.

{{NOTE: SEE ACTS 1985, NO. 758, §§5 AND 6.}}

{{NOTE: SEE ACTS 1986, NO. 528, §3.}}



RS 38:2319.5 - Selection of nonprofit lessor; award of lease

§2319.5. Selection of nonprofit lessor; award of lease

A lease-purchase contract with a nonprofit lessor for one or more pieces of selected equipment may be executed between the local governmental entity and a nonprofit lessor through competitive negotiation, provided that a notice stating the estimated principal amount of any proposed lease, the equipment to be leased, the interest rate factor to be computed in the lease payments, and the date, time, and place of the execution of the proposed lease shall be published in the official journal of the local governmental entity at least twice within a fifteen-day period before such execution date with the last publication at least seven days prior to the proposed execution date. Any nonprofit lessor may submit a proposal to be lessor under the lease. The nonprofit lessor submitting the proposal most advantageous to the local governmental entity shall be selected as lessor under the equipment-lease-purchase contract. Publication of the notice shall be the responsibility of the local governmental entity.

Acts 1985, No. 758, §1, eff. July 17, 1985.

{{NOTE: SEE ACTS 1985, NO. 758, §§5 AND 6.}}



RS 38:2319.6 - Appropriation dependency

§2319.6. Appropriation dependency

All equipment-lease-purchase contracts entered into pursuant to this Part shall contain an annual appropriation dependency requirement to the effect that the renewal and continuation of such contract is contingent upon the appropriation of funds to fulfill the requirements of the contract and if the local governmental entity, after a diligent and good faith effort, fails to appropriate sufficient monies to provide for payments under the contract, the obligation to make payment under the contract shall terminate in accordance with the terms of the contract on the last day of the last fiscal year for which funds were appropriated, provided the equipment is returned to the nonprofit lessor or his agent, as provided in the equipment-lease-purchase contract, and such contract shall not be a long-term debt of the local governmental entity. In addition, in such equipment-lease-purchase contracts, the nonprofit lessor shall covenant and agree to indemnify and hold the lessee harmless against any loss, damage, liability, cost, penalty, or expense, including attorney's fees, which is not otherwise agreed to by the lessee in the equipment-lease-purchase contract and which is incurred and arises upon a failure of the local governmental entity to appropriate funds in the manner described above for a continuation of the contract or the exercise of the option to purchase the selected equipment.

Acts 1985, No. 758, §1, eff. July 17, 1985.

{{NOTE: SEE ACTS 1985, NO. 758, §§5 AND 6.}}



RS 38:2319.7 - Purchase option

§2319.7. Purchase option

All equipment-lease-purchase contracts shall provide that the lessee shall have the right to purchase any piece of selected equipment at the termination of payments for such piece of equipment as set forth in the lease-purchase contract for a sum not to exceed one dollar.

Acts 1985, No. 758, §1, eff. July 17, 1985.

{{NOTE: SEE ACTS 1985, NO. 758, §§5 AND 6.}}



RS 38:2319.8 - Lease status

§2319.8. Lease status

Any equipment-lease-purchase contract entered into pursuant to this Part shall be treated as a lease for all legal purposes without regard to the rights and obligations of the lessee at lease termination or to any interest payment factor, and without necessity of filing a chattel mortgage. The nonprofit lessor shall be deemed owner of the selected equipment during the term of the lease. In addition, the selected equipment shall be deemed to be movable property for all purposes and shall not become a component part of any immovable property notwithstanding any provisions of law to the contrary, including but not limited to Civil Code Articles 465, 466, 467, 493.1, or 495.

Acts 1985, No. 758, §1, eff. July 17, 1985.

{{NOTE: SEE ACTS 1985, NO. 758, §§5 AND 6.}}



RS 38:2319.9 - Equipment warranty; pursuit of actions

§2319.9. Equipment warranty; pursuit of actions

All equipment-lease-purchase contracts shall provide that whatever interests, claims and rights including warranties of the selected equipment which the nonprofit lessor may have against the selected vendor of the selected equipment which is the subject of such equipment-lease-purchase contract, shall be assigned to the lessee, and the lessee shall have full right to pursue any and all remedies available to the nonprofit lessor for breach of any warranty against the selected vendor. In addition, all equipment-lease-purchase contracts shall provide that the nonprofit lessor shall join the lessee as a party plaintiff in any cause if required under state law for a successful pursuit of such action. Upon termination of the lease-purchase contract, unless the option to purchase is exercised, all such interests, claims, and rights assigned to the lessee under this Section shall revert to the lessor. In addition, any lease-purchase contract shall provide that the lessee has no right to alienate or encumber the selected equipment during the term of the lease.

Acts 1985, No. 758, §1, eff. July 17, 1985.

{{NOTE: SEE ACTS 1985, NO. 758, §§5 AND 6.}}



RS 38:2319.10 - Approval by State Bond Commission

§2319.10. Approval by State Bond Commission

No equipment-lease-purchase contract may be effected under the provisions of this Part unless the prior written approval of the form of the lease is obtained from the State Bond Commission.

Acts 1985, No. 758, §1, eff. July 17, 1985.

{{NOTE: SEE ACTS 1985, NO. 758, §§5 AND 6.}}



RS 38:2319.21 - Surplus property; donation or exchange

PART IX. DONATION OR EXCHANGE OF

SURPLUS PROPERTY BY CERTAIN

POLITICAL SUBDIVISIONS

§2319.21. Surplus property; donation or exchange

Nothing contained in this Part or in any other provision of law shall prohibit the donation or exchange of movable surplus property between or among political subdivisions whose functions include public safety.

Acts 1999, No. 856, §1, eff. Nov. 25, 1999.



RS 38:2320 - Disposal of surplus computer equipment by political subdivisions

PART X. DISPOSAL OF SURPLUS COMPUTER

EQUIPMENT BY POLITICAL SUBDIVISIONS

§2320. Disposal of surplus computer equipment by political subdivisions

Notwithstanding the provisions of any other law to the contrary, political subdivisions in the state shall establish procedures to give first priority for the acquisition of their surplus computer equipment to public elementary and secondary schools in the state and community and technical colleges under the management and control of the Board of Supervisors of Louisiana Community and Technical Colleges.

Acts 2005, No. 152, §1, eff. June 28, 2005.



RS 38:2321 - SABINE RIVER AUTHORITY

CHAPTER 11. SABINE RIVER AUTHORITY

§2321. Creation

All the territory in the parishes of DeSoto, Sabine, Vernon, Beauregard, Calcasieu and Cameron, lying within the watershed of the Sabine River and its tributary streams, shall be embraced in the limits of and shall constitute a conservation and reclamation district to be known and styled "Sabine River Authority, State of Louisiana".

Added by Acts 1950, No. 261, §1.



RS 38:2322 - Board of commissioners

§2322. Board of commissioners

A.(1) The governing authority of the Sabine River Authority shall be vested in a board of commissioners thereof, which is hereby provided for. The board shall be composed of thirteen members, who shall be appointed by the governor, one of whom shall serve as chairman. Of the thirteen members of the board to be appointed by the governor, four members shall be residents of Sabine Parish, two members shall be residents of Calcasieu Parish, two members shall be residents of Vernon Parish, two members shall be residents of DeSoto Parish, two members shall be residents of Beauregard Parish, and one member shall be a resident of Cameron Parish.

(2) Each member of the board appointed by the governor shall serve at the pleasure of the governor making the appointment. Each appointment by the governor shall be submitted to the Senate for confirmation.

B. Seven members of said board shall constitute a quorum for the transaction of business and meetings of the board shall be held upon call of the chairman at such time and place as may be designated, after notice to the full membership.

C. Each member of the board shall be entitled to receive a per diem allowance of two hundred dollars for each day of a meeting of the board or any of its committees actually attended by such member, to be paid out of such funds of the authority as may be available for this purpose, on the warrant of the chairman, attested by the secretary. All members of the board shall be entitled to be reimbursed for expenses actually incurred in attending meetings of the board or its committees, or in the transaction of any business of the authority, when such business has been authorized by the board. However, the board shall not meet more than two days in any one month.

Added by Acts 1950, No. 261, §2. Amended by Acts 1956, No. 116, §1; Acts 1961, No. 93, §1; Acts 1964, No. 460, §1; Acts 1972, No. 64, §1; Acts 1974, No. 624, §1; Acts 1977, No. 280, §1, eff. July 7, 1977; Acts 1980, No. 723, §1, eff. July 29, 1980; Acts 1981, No. 147, §1; Acts 1987, No. 205, §1, eff. July 1, 1987; Acts 1990, No. 821, §1; Acts 2000, 1st Ex. Sess., No. 140, §1, eff. April 19, 2000; Acts 2008, No. 919, §1.

NOTE: SEE ACTS 1987, NO. 205, §§3, 4, 5, AND 6.



RS 38:2323 - Secretary and treasurer; meetings; appointment of personnel; executive vice president

§2323. Secretary and treasurer; meetings; appointment of personnel; executive vice president

A. The members of the board of commissioners shall appoint a secretary and a treasurer or a secretary-treasurer, who may but need not be members of the board, and shall fix the compensation of the secretary and treasurer. It shall be the duty of the secretary to preserve a record of all business transacted by the board and to perform such other duties as the board may designate.

B. The board of commissioners shall fix the place and times for its regular meetings, shall provide the manner in which special meetings may be called and shall adopt such by-laws, rules and regulations for the orderly transaction of its business and affairs as it may deem fit. It may appoint and retain all officers and employees it may consider desirable, including engineers and attorneys specifically including, but not limited to a special counsel who shall be charged with negotiating or renegotiating contracts dealing with fees paid to the authority for goods or services and any other duties the board may assign. The board shall appoint a general manager, experienced in the field of water conservation management as well as personnel, budgetary, and other administrative fields; and may provide that all or certain classes of employees shall be employed and discharged by the general manager.

Added by Acts 1950, No. 261, §3; Amended by Acts 1956, No. 432, §9; Acts 1964, No. 459, §1; Acts 1985, No. 898, §2.



RS 38:2324 - Status; suits; process; exemption from taxation

§2324. Status; suits; process; exemption from taxation

A. The Sabine River Authority is hereby declared to be an agency and instrumentality of the state of Louisiana required by the public convenience and necessity for the carrying out of the functions of the state, and to be a corporation and body politic and corporate, with power of perpetual succession, invested with all powers, privileges, rights, and immunities conferred by law upon other corporations of like character including but not limited to port authorities, port commissions, and port, harbor, and terminal districts within the state.

B.(1) The authority shall operate from self-generated revenues and shall not be a budget unit of the state. The authority may, however, receive state appropriations at any time it is deemed advisable by the legislature, and only the expenditure of such appropriated funds shall be subject to budgetary controls or authority of the division of administration. The authority shall establish its own operating budget for the use of its self-generated revenues or unencumbered fund balances subject to majority approval of the board of commissioners of the authority. Any budget adopted shall be effective for a fiscal year commensurate with that of the state. The budget shall be submitted to the Joint Legislative Committee on the Budget for review and approval.

(2) The authority shall not have the power to levy taxes but it may assess and collect charges, fees, and rentals for the use of its lands or water bottoms and for the construction, installation, maintenance, and operation on such lands or water bottoms, or on the surface of any lake or reservoir owned by it or in which it has an interest, any wharf, dock, boathouse, pier, marine, shop, store, gasoline dispenser, or other commercial establishment. It shall have and possess the authority to sue and be sued. All legal process shall be served upon the chairman of the board of commissioners.

C. The domicile of said authority shall be within Sabine Parish.

D. Said authority, in carrying out the purposes of this Chapter, will be performing an essential public function under the constitution and shall not be required to pay any tax or assessment on its properties or any part thereof, nor to pay any excise, license, or other tax or imposition on its operating revenues, and the bonds issued hereunder and their transfer and the income therefrom shall at all times be free from taxation within this state.

Acts 1987, No. 367, §1, eff. July 3, 1987; Acts 1995, No. 495, §1; Acts 2010, No. 762, §1, eff. June 30, 2010.



RS 38:2325 - Powers

§2325. Powers

A. Said authority shall have the power:

(1) To have a corporate seal.

(2) To acquire by purchase, gift, devise, lease, expropriation or other mode of acquisition, to hold, pledge, encumber, lease and dispose of real and personal property of every kind within its territorial jurisdiction, whether or not subject to mortgage or any other lien.

(3) To make and enter into contracts, conveyances, mortgages, deeds or trusts, bonds, and leases in the carrying out of its corporate objectives including but not limited to contracts for the legal services of a special counsel.

(4) To let contracts for the construction or acquisition in any other manner of property and facilities incident to the carrying out of the corporate purposes of the authority, which contracts shall be let in such manner as shall be determined by the board of commissioners.

(5) To incur debts and borrow money, but no debt so incurred shall be payable from any source other than the revenues to be derived by the authority from sources other than taxation.

(6) To fix, maintain, collect, and revise rates, charges, and rentals for the facilities of the authority and the services rendered thereby including but not limited to all charges for services and goods provided by or through the Sabine River Channel and Diversion System.

(7) To pledge all or any part of its revenues.

(8) To enter into agreements of any nature with any person or persons (natural or artificial), corporation, association, or other entity, including public corporations, political subdivisions, municipalities, and federal and state agencies and instrumentalities of every kind, for the operation of all or any part of the properties and facilities of the authority.

(9) To do all things necessary or convenient to carry out its functions.

(10) To conserve, store, control, preserve, utilize, and distribute the waters of the rivers and streams of the Sabine watershed including but not limited to all waters flowing through the Sabine River Channel and Diversion System; to drain and reclaim or cause to be drained and reclaimed, the undrained or partially drained marsh, swamp, and overflow lands in the district of said authority, with the view of controlling floods and causing settlement and cultivation of such lands; and in addition to all of the aforementioned powers for the conservation and beneficial utilization of water resources, to control and employ such waters of the Sabine River and its tributaries in the state of Louisiana, including the storm and flood waters thereof, as are hereinafter set forth:

(a) To provide through practical and legal means for the control and coordination of the regulation of the waters of the Sabine River and its tributary streams;

(b) To provide by adequate organization and administration for the preservation of the equitable rights of the people of the different sections of the watershed area, in the beneficial use of the waters of the Sabine River and its tributary streams;

(c) For storing, controlling, and conserving the waters of the Sabine River and its tributaries within and without the district, and the prevention of the escape of any such waters without the maximum of service to the public; for the prevention of devastation of lands from recurrent overflow and the protection of life and property in such district from uncontrolled flood waters;

(d) For the conservation of the Sabine River and its tributaries essential for the domestic use of the people of the district, including all necessary water supplies of cities and towns;

(e) For the irrigation of lands within the state of Louisiana where irrigation is required for agricultural purposes, or may be deemed helpful to more profitable agricultural production, and for the equitable distribution of said waters to the regional potential requirements for all uses, hydroelectric, domestic, municipal, manufacturing, and irrigation, provided that no generating capacity other than hydroelectric shall be installed by the authority. The authority shall have no power to construct, own, or lease any electric transmission or distribution lines. All plans and all works provided by said authority shall have primary regard to the necessary and potential needs for water;

(f) For the encouragement and development of drainage systems and for drainage of lands in the watershed of the Sabine River and its tributary streams needed for agricultural production; and drainage of other land in the watershed area of the authority requiring drainage for the most advantageous use;

(g) For the purpose of encouraging the conservation of all soils against destructive erosion and preventing the increased flood menace incidental thereto;

(h) To control and make available for employment of said waters in the development of commercial and industrial enterprises in all sections of the area within the watershed of the Sabine River and its tributaries, to improve the Sabine River for navigation; to construct or otherwise acquire and operate navigation facilities and to make contracts with the United States with reference thereto;

(i) For the control, storing, and employment of the waters of the watershed area of the Sabine River and its tributaries, including storm and flood waters, in the development and distribution of hydroelectric powers.

(11)(a) To utilize the waters of the Sabine River for the generation of electric power, to sell the use of the water of said river for the production of electric power, to provide or furnish power and to that end to construct, maintain, operate, or lease any or all hydroelectric generating facilities within its territorial jurisdiction useful for such purpose. Rates set by the authority shall be regulated by the Public Service Commission.

(b) Notwithstanding any other provisions of law to the contrary, the authority shall not utilize or sell the use of the waters of the Toledo Bend Reservoir for the generation or production of hydroelectric power if the mean sea level of the reservoir is below one hundred sixty-eight feet, except under any one of the following circumstances:

(i) The Federal Energy Regulatory Commission or its successor orders or requires a reduction in the water level of the reservoir for purposes of inspecting or repairing the dam.

(ii) Failure to do so will result in an insufficient supply of electric power in relation to the demand for such power by its firm or non-interruptible power users.

(iii) Nonuse of the waters of the reservoir for the generation of hydroelectric power will result in the failure to satisfy minimum down river flow requirements necessary to meet water sales from the diversion canals of the Sabine River Channel and Diversion System and deter saltwater encroachment.

(iv) Nonuse of the waters of the reservoir for the generation of hydroelectric power will result in saltwater encroachment in the Sabine River Estuaries.

(12) To purchase or construct all works and facilities necessary or convenient to the exercise of the foregoing powers and to accomplish the purposes specified in this Chapter, and to purchase or otherwise acquire, within its territorial jurisdiction all real and personal property necessary or convenient for carrying out such purposes.

(13) To enter into an agreement with the Department of Wildlife and Fisheries for the permanent assignment of four commissioned wildlife officers and agents to the Toledo Bend Reservoir, wherein the authority shall be obligated to pay the salaries and related benefits, including all costs of equipment and land and water transportation for such officers for a period of two years, commencing September 1, 1992.

(14) To do all things necessary to facilitate economic development and to promote recreation and tourism within its jurisdiction including the advertisement and publication of information relating to business opportunities, businesses, recreational activities, parks and other recreational facilities, and tourist attractions.

(15) Nothing in this Subsection is intended to restrict the use of water from the Toledo Bend Reservoir for any reason, other than hydroelectric power generation, when the mean sea level is below one hundred sixty-eight feet, provided however, that during any time period that the Sabine River Authority restricts the use of water for electric generation, the utility shall not pay the authority for power that it was prevented from generating.

(16)(a) To enter into any and all contracts and other agreements with any person, real or artificial, any public or private entity, any government or governmental agency, including the United States of America, the state of Texas, the Sabine River Authority of Texas, the state of Louisiana, and the agencies, bureaus, departments, and political subdivisions thereof, which contracts and other agreements may provide for the sale, conservation, storage, utilization, preservation, distribution, or consumption, whether within or without the state of Louisiana, of the waters over which the authority has jurisdiction or over which the authority has legal control.

(b) The written concurrence of the governor shall be required for any contracts and other agreements which provide for the sale, utilization, distribution, or consumption, outside of the boundaries of the state of Louisiana, of the waters over which the authority has jurisdiction or control.

(c) The written concurrence of the Senate Committee on Natural Resources and the House Committee on Natural Resources and Environment shall be required for any contracts and other agreements which provide for the sale, utilization, distribution, or consumption, outside of the boundaries of the state of Louisiana, of the waters over which the authority has jurisdiction or control.

(d) In addition, at least two-thirds of the governing authorities of the parishes within the territorial jurisdiction of the authority shall concur before the authority can enter into any contracts or other agreements which provide for the sale, utilization, distribution, or consumption, outside of the boundaries of the state of Louisiana, of the waters over which the authority has jurisdiction or control. However, the concurrence from each of the parish governing authorities shall be by resolution, adopted by a two-thirds vote of the members of each of the parish governing authorities.

(17) To establish and maintain a law enforcement division within the Authority in order to provide for the safety and security of the public and to protect the natural resources and the properties and waters within the territory and under the jurisdiction or management of the board of commissioners.

B. Title to all property acquired by the authority shall be taken in its corporate name and shall be held by it as an instrumentality of the State of Louisiana, or title to any such property may be taken jointly with the State of Texas or any instrumentality or agency thereof, including Sabine River Authority of Texas. Any of the powers herein imposed in the authority may be exercised by the authority jointly with the State of Texas or any such instrumentalities or agencies thereof, including said Sabine River Authority of Texas. The authority shall have and be recognized to exercise such authority and power of control and regulation over the waters of the Sabine River and its tributaries as may be exercised by the State of Louisiana, subject to the provisions of the constitution of Louisiana.

Added by Acts 1950, No. 261, §5; Amended by Acts 1956, No. 432, §2; Acts 1985, No. 898, §2; Acts 1985, No. 438, §1; Acts 1992, No. 1088, §1; Acts 1995, No. 495, §1; Acts 2003, No. 295, §1, eff. May 1, 2004; Acts 2005, No. 251, §1, eff. June 29, 2005; Acts 2005, No. 429, §1; Acts 2012, No. 784, §1.

NOTE: SEE R.S. 36:511, AS ENACTED BY ACTS 1998, 1ST EX. SESS., NO. 144, §1.



RS 38:2326 - Advice and services of department of public works

§2326. Advice and services of department of public works

The said Authority and the board of commissioners therefor, shall have, with respect to all of the powers and functions prescribed by this Chapter, the advice and the services of the department of public works, State of Louisiana; that it shall be the duty of said department of public works to make such reports, inspections and investigations, render such reports, estimates and recommendations and furnish such plans and specifications as the board of commissioners for said Authority may request.

Added by Acts 1950, No. 261, §6.



RS 38:2327 - Cooperation with federal and state agencies

§2327. Cooperation with federal and state agencies

The board of commissioners may cooperate with the government of the United States and may contribute financially to the expense of such improvement projects as are or may be authorized or adopted by the United States; it may also cooperate with all agencies, departments and subdivisions of the State of Louisiana in all undertakings, the purpose of which will be the furtherance of the objects and purposes for which the Authority is created and the authority to cooperate with any such agency of the state or federal government shall include the authority to contract with any such agency and to accept any grant or gratuity made for any of the purposes of this Chapter.

Added by Acts 1950, No. 261, §7.



RS 38:2327.1 - Sabine River Authority; transfer of lands and employees

§2327.1. Sabine River Authority; transfer of lands and employees

A. The Sabine River Authority, with approval of the governor, is hereby authorized to transfer to the State Parks and Recreation Commission, and the State Parks and Recreation Commission is hereby authorized to acquire and accept delivery of, the following described recreational sites located at or within the area comprising the Toledo Bend Reservoir:

Site No. Parcel No.                       Tract                                   Acreage

8              1            Sabine Lumber Company                      86.47

B. The Sabine River Authority, with approval of the governor, is hereby authorized to transfer to the State Land Office, and the State Land Office is hereby authorized to acquire and accept delivery of, the following described recreational sites located at the Toledo Bend Reservoir:

Site No. Parcel No.                       Tract                                   Acreage

4              1            T. J. Paul                                                58.43

4              2            International Paper Company                44.50

5              5            International Paper Company                  2.68

6              4            J. M. Mora & J. W. Mora                       37.41

7A             2            International Paper Company                75.87

7A             4            A. Adler Realty Company                     23.39

7B             3            Sabine Lumber Company                      11.26

7B             4            International Paper Company                99.95

9              2            Dunn & Lindsey                                     16.40

9              3            Dunn & Lindsey                                       1.88

9              4            Continental Can Company                     31.23

9              5            Louisiana Longleaf Lumber Co.            78.54

10             2            International Paper Company                84.77

11             2            J. G. Mitchell, Jr., et al.                          75.97

11             3            Boise Cascade Corp.                              18.65

12             1            J. G. Mitchell, Jr., et al.                            5.53

12             4            Louisiana Longleaf Lumber Co.            39.92

13             3            Continental Can Company                     34.28

13             4            West Louisiana Land & Timber Co.      22.94

14             1            Continental Can Company                     21.89

14             2            International Paper Company                92.89

14             4            Continental Can Company                       0.86

15             1            International Paper Company              167.00

C. The Sabine River Authority, with approval of the Governor, is hereby authorized to transfer to a state agency or political subdivision of the state, and such agency or political subdivision is hereby authorized to acquire and accept delivery of the following described recreational sites located at the Toledo Bend Reservoir, provided, however, that said sites or any part thereof located in DeSoto Parish shall be transferred, and acquired and accepted only for purposes of development into parks and/or recreational areas:

Site No. Parcel No.                       Tract                                   Acreage

2              1            International Paper Company              102.17

3           No.#          " " "                             81.16

3A          No.#          " " "                           121.19

D. The recreational sites herein authorized to be transferred are hereby identified as sites which were acquired by the Sabine River Authority with financial assistance from the Water Conservation Fund of the Bureau of Outdoor Recreation of the United States Department of the Interior. It is hereby stipulated that the designation herein of the sites to be transferred by site number, tract descriptive name, and acreage are as shown on the records of the Sabine River Authority, the location of each site being shown on a map in the records of the Sabine River Authority bearing the caption "Louisiana Recreation Areas on Toledo Bend Reservoir showing Toledo Bend Forest Scenic Drive and access roads", said map having been prepared for the Sabine River Authority by the Department of Public Works, dated August, 1972, and designated File No. TB-388-D. The act of transfer which shall be drawn and executed to effectuate the authorization in this Section shall contain a detailed description of each site transferred, with the survey data required for ground identification thereof.

E. Any of the sites herein authorized to be transferred, or any part thereof, may be further transferred to local political subdivisions, provided such further transfer is for outdoor recreation use and is approved by the State Parks and Recreation Commission, the designated state liaison agency for the Land and Water Conservation Fund of the United States Bureau of Outdoor Recreation, or any successor such liaison agency, as being within any applicable regulations of the Bureau of Outdoor Recreation. No site herein authorized to be transferred, or any part of any site, may be converted to other than public outdoor recreation use without the approval of the Secretary of the United States Department of the Interior, and then only if the conversion is found by the secretary to be in accord with the then existing comprehensive statewide outdoor recreation plan and only upon such conditions as the secretary deems necessary to assure the substitution of other recreation properties of at least equal fair market value and of reasonably equivalent usefulness and location.

F. The transfers authorized herein shall be subject to any existing leases to the Sabine River Authority of the sites or any parts thereof.

G. The Sabine River Authority, acting through the chairman of the board of commissioners thereof, and the State Parks and Recreation Commission, acting through the chairman of the commission, and the State Land Office, acting through the register of the State Land Office, are hereby authorized to execute such documents as are necessary to effectuate the transfers herein authorized, which documents also shall be approved by the governor. The said agencies are further authorized to enter into agreements for the transfer of employees of the Sabine River Authority whose employment and duties relate to the lands herein authorized to be transferred.

H. The transfers herein authorized shall be made effective January 1, 1977 or thereafter.

Added by Acts 1976, No. 502, §§1 to 8.



RS 38:2327.2 - Sabine River Authority Law Enforcement Division; law enforcement officers; qualifications; authority

§2327.2. Sabine River Authority Law Enforcement Division; law enforcement officers; qualifications; authority

A. The executive director of the Sabine River Authority may employ one or more persons as river authority law enforcement officers, within the law enforcement division, who shall be charged with the responsibility of maintaining order and exercising general police power within the territorial boundaries of the Authority, including any property and waters under the jurisdiction or management of the board of commissioners. The jurisdiction of such officers shall be restricted to properties and waters in those parishes within the jurisdiction of the Authority where the Authority does not have an interagency law enforcement agreement with the parish sheriff. Each person employed by the executive director of the Authority as a law enforcement officer shall be commissioned as a peace officer by the Department of Public Safety and Corrections. Such commission shall remain in force and effect at the pleasure of the executive director and the Department of Public Safety and Corrections, subject to applicable civil service rules and regulations. Persons employed as law enforcement officers for the Authority shall have the right to exercise the power of arrest as peace officers, according to law, within the area of their jurisdiction as provided in this Section.

B. Each law enforcement officer shall execute a bond in an amount set by the board of commissioners in favor of the state of Louisiana for the faithful performance of his duties. The premium on such bond shall be paid by the Authority.

C. Any person applying for a law enforcement position with the Sabine River Authority shall have completed an accredited Louisiana Peace Officers Standards Training Academy and basic firearms training program and possess a current P.O.S.T. certification as provided for in R.S. 40:2405. However, the executive director may employ any person in an entry level position in the law enforcement division while such person is attending a certified law enforcement training course and basic firearms training program prior to his being commissioned as a peace officer. The Authority shall pay all costs and expenses associated with attending any law enforcement training course and basic firearms training programs.

D. The board of commissioners may seek, accept, and expend state and federal funds for the purposes of establishing and maintaining a law enforcement division for the security of the property and water within the jurisdiction or management of the Authority. In order to achieve this goal, the Authority may purchase fleet vehicles to accommodate the staffing and equipment needs of the law enforcement division. Additionally, the board of commissioners shall provide all persons employed as law enforcement officers with all required duty gear including defensive and offensive weapons, personal protection equipment, and body armor. However, the board shall be subject to R.S. 38:2211 et seq. when purchasing equipment and supplies.

E. The provisions of this Section do not entitle any such law enforcement officer to state supplemental pay.

F. The provisions of this Section shall be implemented provided funding is available.

Acts 2005, No. 429, §1.



RS 38:2327.3 - Law enforcement officers; arrests; authority to issue summons for violations; fines

§2327.3. Law enforcement officers; arrests; authority to issue summons for violations; fines

A. Any person arrested by a Sabine River Authority law enforcement officer in the exercise of his law enforcement authority shall be immediately transferred by such officer to the custody of the sheriff or municipal police agency having jurisdiction where the arrest occurred.

B. Authority law enforcement officers may issue a summons for any violation of the Sabine River Authority Park rules and regulations or any violation of homeland security rules and regulations, as promulgated by the board of commissioners, occurring within the Authority's jurisdiction. Such summons shall be forwarded by the law enforcement division to the appropriate district attorney's office for final disposition.

C. Any violation of the Sabine River Authority Park rules and regulations shall be a misdemeanor offense punishable by a fine of fifty dollars for a first offense and a fine of one hundred dollars for each subsequent offense.

D. All violations of homeland security rules and regulations and entry onto Authority properties or waters in violation of restrictions in place for homeland security threats shall be misdemeanor offenses punishable by a fine of five hundred dollars.

Acts 2005, No. 429, §1.



RS 38:2328 - Authority of state agencies to cooperate; construction of facilities

§2328. Authority of state agencies to cooperate; construction of facilities

A. There is hereby expressly conferred upon the State of Louisiana, its departments and agencies and upon the political subdivisions of the state, the authority to cooperate with the board of commissioners of the Sabine River Authority, to make contributions or grants to said Authority for any of the purposes of this Chapter and to enter into contracts and agreements with the Authority in furtherance of any of the purposes of this Chapter.

B. The Authority, its board of commissioners, its agents and authorized representatives may construct, within its territorial jurisdiction any of its works or facilities across any stream or body of water, water course, street, avenue, highway, railway, canal, ditch or flume which the route of any canal, conduit, ditch, syphon, drain, telephone line or bridge of the Authority may intersect or cross, but the Authority shall restore them when so crossed or intersected to their former state as nearly as possible or in such manner as not to impair unnecessarily the usefulness thereof. The operators of all railroads and the boards or authorities in control of public roads and highways shall cooperate with the Authority in forming necessary intersections and crossings and shall grant the privileges therefor. If the owners or controlling authorities of the property, thing or franchise to be crossed or intersected and the Authority cannot agree upon the amount to be paid for any damage resulting therefrom, or upon the points or the manners of the crossing or intersections, they shall be ascertained and determined in the manner provided for the taking of property by expropriation.

C. The Authority may locate, construct, operate and maintain any of its works or facilities over, under, through, in or along any of the lands which are the property of the state or of any subdivision, institution, agency or instrumentality thereof, within its territorial jurisdiction without the obtaining of consents, licenses or permits other than the consent herein granted.

D. The Authority, its board, agents, employees and authorized representatives may enter upon any land, within its territorial jurisdiction to make surveys or locate its works or facilities, including but without limitation, buildings, structures, and other facilities which the board finds necessary or useful for the purposes of the Authority within its territorial jurisdiction.

E. So far as authority is vested in the legislature to grant such right, the Sabine River Authority is hereby expressly granted and vested with full right to use all waters and to possess all water rights in the waters of the Sabine River and its tributaries necessary to the carrying out of its corporate objectives, and the right herein so vested in the Authority shall be prior and superior to all other rights in such waters, provided only that water and riparian rights now vested in private persons or entities shall not be taken or damaged without the paying of adequate compensation therefor, which compensation shall be determined in the manner hereinafter provided for the expropriation of property.

Added by Acts 1950, No. 261, §8. Amended by Acts 1956, No. 432, §3.



RS 38:2329 - Contracts with federal and state agencies

§2329. Contracts with federal and state agencies

SABINE RIVER COMPACT

Entered Into by the States of

LOUISIANA

and

TEXAS

The State of Texas and the State of Louisiana, parties signatory to this Compact (hereinafter referred to as "Texas" and "Louisiana", respectively, or individually as a "State", or collectively as the "States"), having resolved to conclude a compact with respect to the waters of the Sabine River, and having appointed representatives as follows:

For Texas: Henry L. Woodworth, Interstate Compact Commission for Texas; and John W. Simmons, President of the Sabine River Authority of Texas;

For Louisiana: Roy T. Sessums, Director of the Department of Public Works of the State of Louisiana;

And consent to negotiate and enter into the said Compact having been granted by Act of the Congress of the United States approved November 1, 1951 (Public Law No. 252; 82d Congress, First Session) [U.S.Code Cong. & Adm.Service 1951, p. 748], and pursuant thereto the President having designated Louis W. Prentiss as the representative of the United States, the said representatives for Texas and Louisiana, after negotiations participated in by the representative of the United States, have for such Compact agreed upon Articles as hereinafter set forth. The major purposes of this Compact are to provide for an equitable apportionment between the States of Louisiana and Texas of the waters of the Sabine River and its tributaries, thereby removing the causes of present and future controversy between the States over the conservation and utilization of said waters; to encourage the development, conservation and utilization of the water resources of the Sabine River and its tributaries; and to establish a basis for cooperative planning and action by the States for the construction, operation and maintenance of projects for water conservation, and utilization purposes on that reach of the Sabine River touching both States, and for apportionment of the benefits therefrom.

ARTICLE I

As used in this Compact:

(a) The word "Stateline" means the point on the Sabine River where its waters in downstream flow first touch the States of both Louisiana and Texas.

(b) The term "Waters of the Sabine River" mean the waters either originating in the natural drainage basin of the Sabine River, or appearing as streamflow in said River and its tributaries, from its headwater source down to the mouth of the River where it enters into Sabine Lake.

(c) The term "Stateline flow" means the flow of waters of the Sabine River as determined by the Logansport gauge located on the U.S. Highway 84, approximately four (4) river miles downstream from the Stateline. This flow, or the flow as determined by such substitute gauging station as may be established by the Administration, as hereinafter defined, pursuant to the provisions of Article VII of this compact, shall be deemed the actual Stateline flow.

(d) The term "Stateline reach" means that portion of the Sabine River lying between the Stateline and Sabine Lake.

(e) The term "the Administration" means the Sabine River Compact Administration established under Article VII.

(f) The term "Domestic use" means the use of water by an individual, or by a family unit or household for drinking, cooking, laundering, sanitation, and other personal comforts and necessities; and for the irrigation of an area not to exceed one acre, obtained directly from the Sabine River or its tributaries by an individual or family unit, not supplied by a water company, water district or municipality.

(g) The term "stock water use" means the use of water for any and all livestock and poultry.

(h) The term "consumptive use" means use of water resulting in its permanent removal from the stream.

(i) The terms " 'domestic' and 'stock water' reservoir" means any reservoir for either or both of such uses having a storage capacity of fifty (50) acre feet or less.

(j) "Stored water" means water stored in reservoirs (exclusive of domestic or stock water reservoirs) or water withdrawn or released from reservoirs for specific uses and the identifiable return flow from such uses.

(k) The term "free water" means all waters other than "stored waters" in the Stateline reach including, but not limited to, that appearing as natural stream flow and not withdrawn or released from a reservoir for specific uses. Waters released from reservoirs for the purpose of maintaining stream flows as provided in Article V, shall be "free water". All reservoir spills or releases of stored waters made in anticipation of spills, shall be free water.

(l) Where the name of the State or the term "State" is used in this Compact, it shall be construed to include any person, or entity of any nature whatsoever of the States of Louisiana or Texas using, claiming, or in any manner asserting any right to the use of the waters of the Sabine River under the authority of that State.

(m) Wherever any State or Federal official or agency is referred to in this Compact, such reference shall apply equally to the comparable official or agency succeeding to their duties and functions.

ARTICLE II

Subject to the provisions of Article X, nothing in this Compact shall be construed as applying to, or interfering with, the right or power of either signatory State to regulate within its boundaries the appropriation, use and control of water, not inconsistent with its obligations under this Compact.

ARTICLE III

Subject to the provisions of Article X, all rights to any of the waters of the Sabine River which have been obtained in accordance with the laws of the States are hereby recognized and affirmed; provided, however, that withdrawals, from time to time, for the satisfaction of such rights, shall be subject to the availability of supply in accordance with the apportionment of water provided under the terms of this Compact.

ARTICLE IV

Texas shall have free and unrestricted use of all waters of the Sabine River and its tributaries above the Stateline subject, however, to the provisions of Articles V and X.

ARTICLE V

Texas and Louisiana hereby agree upon the following apportionment of the Waters of the Sabine River:

(a) All free water in the Stateline reach shall be divided equally between the two States, this division to be made without reference to the origin.

(b) The necessity of maintaining a minimum flow at the Stateline for the benefit of water users below the Stateline in both States is recognized, and to this end it is hereby agreed that:

(1) Reservoirs and permits above the Stateline existing as of January 1, 1953 shall not be liable for maintenance of the flow at the Stateline.

(2) After January 1, 1953, neither State shall permit or authorize any additional uses which would have the effect of reducing the flow at the Stateline to less than 36 cubic feet per second.

(3) Reservoirs on which construction is commenced after January 1, 1953, above the Stateline shall be liable for their share of water necessary to provide a minimum flow at the Stateline of 36 cubic feet per second; provided, that no reservoir shall be liable for a greater percentage of this minimum flow that the percentage of the drainage area above the Stateline contributing to that reservoir, exclusive of the watershed of any reservoir on which construction was started prior to January 1, 1953. Water released from Texas' reservoirs to establish the minimum flow of 36 cubic feet per second, shall be classed as free water at the Stateline and divided equally between the two States.

(c) The right of each State to construct impoundment reservoirs and other works of improvement on the Sabine River or its tributaries located wholly within its boundaries is hereby recognized.

(d) In the event that either State constructs reservoir storage on the tributaries below Stateline after January 1, 1953, there shall be deducted from that State's share of the flow in the Sabine River all reductions in flow resulting from the operation of the tributary storage and conversely such State shall be entitled to the increased flow resulting from the regulation provided by such storage.

(e) Each State shall have the right to use any main channel of the Sabine River to convey water stored on the Sabine River or its tributaries located wholly within its boundaries, downstream to a desired point of removal without loss of ownership of such stored waters. In the event that such water is released by a State through the natural channel of a tributary and the channel of the Sabine River to a downstream point of removal, a reduction shall be made in the amount of water which can be withdrawn at the point of removal equal to the transmission losses.

(f) Each State shall have the right to withdraw its share of the water from the channel of the Sabine River in the Stateline reach in accordance with Article VII. Neither State shall withdraw at any point more than its share of the flow at the point except, that pursuant to findings and determination of the Administration as provided under Article VII of this Compact, either State may withdraw more or less of its share of the water at any point providing that its aggregate withdrawal shall not exceed its total share. Withdrawals made pursuant to this paragraph shall not prejudice or impair the existing rights of users of Sabine River waters.

(g) Waters stored in reservoirs constructed by the States in the Stateline reach shall be shared by each State in proportion to its contribution to the cost of storage. Neither State shall have the right to construct a dam on the Stateline reach without the consent of the other State.

(h) Each State may vary the rate and manner of withdrawal of its share of such jointly stored waters on the Stateline reach, subject to meeting the obligations for amortization of the cost of the joint storage. In any event, neither State shall withdraw more than its pro-rata share in any one year (a year meaning a water year, October 1st to September 30th) except by authority of the Administration. All jointly stored water remaining at the end of a water year shall be reapportioned between the States in the same proportion as their contribution to the cost of the storage.

(i) Except for jointly stored water, as provided in (h) above, each State must use its apportionment of the natural stream flows as they occur and there shall be no allowance of accumulation of credits or debits for or against either State. The failure of either State to use the stream flow or any part thereof, the use of which is apportioned to it under the terms of this Compact, shall not constitute a relinquishment of the right to such use in the future; conversely, the failure of either State to use the water at the time it is available does not give it the right to the flow in excess of its share of the flow at any other time.

(j) From the apportionment of waters of the Sabine River as defined in this Article, there shall be excluded from such apportionment all waters consumed in either State for domestic and stock water uses. Domestic and stock water reservoirs shall be so excluded.

(k) Each State may use its share of the water apportioned to it in any manner that may be deemed beneficial by that State.

ARTICLE VI

(a) The States through their respective appropriate agencies or subdivisions may construct jointly or cooperate with any agency or instrumentality of the United States in the construction of works on the Stateline reach for the development, conservation and utilization for all beneficial purposes of the waters of the Sabine River.

(b) All monetary revenues growing out of any joint State ownership, title and interest in works constructed under Section (a) above, and accruing to the States in respect thereof, shall be divided between the States in proportion to their respective contributions to the cost of construction; provided, however, that each State shall retain undivided all its revenues from recreational facilities within its boundaries incidental to the use of the waters of the Sabine River, and from its severally State-owned recreational facilities constructed appurtenant thereto.

(c) All operation and maintenance costs chargeable against any joint State ownership, title and interest in works constructed under Section (a) above, shall be assessed in proportion to the contribution of each State to the original cost of construction.

ARTICLE VII

(a) There is hereby created an interstate administrative agency to be designated as the "Sabine River Compact Administration" herein referred to as "the Administration".

(b) The Administration shall consist of two members from each State and of one member as representative of the United States, chosen by the President of the United States, who is hereby requested to appoint such a representative. The United States Member shall be ex-officio chairman of the Administration without vote and shall not be a domiciliary of or reside in either State. The appointed members for Texas and Louisiana shall be designated within thirty days after the effective date of this Compact.

(c) The Texas members shall be appointed by the Governor for a term of six years; provided, however, that one of the original Texas members shall be appointed for a term to establish a half-term interval between the expiration dates of the terms of such members, and thereafter one such member shall be appointed each three years for the regular term. The Louisiana members shall be residents of the Sabine Watershed and shall be appointed by the Governor for a term of four years, which shall run concurrent with the term of the Governor. Each State member shall hold office subject to the laws of his State or until his successor has been duly appointed and qualified.

(d) Interim vacancy, for whatever cause, in the office of any member of the Administration shall be filled for the unexpired term in the same manner as hereinabove provided for regular appointment.

(e) Within sixty days after the effective date of this Compact, the Administration shall meet and organize. A quorum for any meeting shall consist of three voting members of the Administration. Each State member shall have one vote, and every decision, authorization, determination, order or other action shall require the concurring votes of at least three members.

(f) The Administration shall have power to:

(1) Adopt, amend and revoke by-laws, rules and regulations, and prescribe procedures for administration of and consistent with the provisions of this Compact;

(2) Fix and determine from time to time the location of the Administration's principal office;

(3) Employ such engineering, legal, clerical and other personnel, without regard to the civil service laws of either State, as the Administration may determine necessary or proper to supplement State-furnished assistance as hereinafter provided, for the performance of its functions under this Compact; provided, that such employees shall be paid by and be responsible to the Administration and shall not be considered to be employees of either State;

(4) Procure such equipment, supplies and technical assistance as the Administration may determine to be necessary or proper to supplement State furnished assistance as hereinafter provided, for the performance of its functions under this Compact;

(5) Adopt a seal which shall be judicially recognized.

(g) In cooperation with the chief official administering water rights in each State and with appropriate Federal agencies, the Administration shall have and perform powers and duties as follows:

(1) To collect, analyze, correlate, compile and report on data as to water supplies, stream flows, storage, diversions, salvage and use of the waters of the Sabine River and its tributaries, and as to all factual data necessary or proper for the administration of this Compact;

(2) To designate as official stations for the administration of this Compact such existing water gauging stations (and to operate, maintain, repair and abandon the same), and to locate, establish, construct, operate, maintain, repair and abandon additional such stations, as the Administration may from time to time find and determine necessary or appropriate;

(3) To make findings as to the deliveries of water at Stateline, as hereinabove provided, from the streamflow records of the Stateline gauge which shall be operated and maintained by the Administration or in cooperation with the appropriate Federal Agency, for determination of the actual Stateline flow unless the Administration shall find and determine that, because of changed physical conditions or for any other reason, reliable records are not obtainable thereafter; in which case such existing Stateline station may with the approval of the Administration be abandoned and, with such approval, a substitute Stateline station established in lieu thereof;

(4) To make findings as to the quantities of reservoir storage (including joint storage) and releases therefrom, diversion, transmission losses and as to incident streamflow changes, and as to the share of such quantities chargeable against or allocable to the respective States;

(5) To record and approve all points of diversion at which water is to be removed from the Sabine River or its tributaries below the Stateline; provided that, in any case, the State agency charged with the administration of the water laws for the State in which such point of diversion is located shall first have approved such point for removal or diversion; provided further that any such point of removal or diversion once jointly approved by the appropriate State agency and the Administration, shall not thereafter be changed without the joint amendatory approval of such State agency and the Administration;

(6) To require water users at their expense to install and maintain measuring devices of approved type in any ditch, pumping station or other water diversion works on the Sabine River or its tributaries below the Stateline, as the Administration may determine necessary or proper for the purposes of this Compact; provided that the chief official of each State charged with the administration of water rights therein shall supervise the execution and enforcement of the Administration's requirements for such measuring devices;

(7) To investigate any violation of this Compact and to report findings and recommendations thereon to the chief official of the affected State charged with the administration of water rights, or to the Governor of such State as the Administration may deem proper;

(8) To acquire, hold, occupy and utilize such personal and real property as may be necessary or proper for the performance of its duties and functions under this Compact;

(9) To perform all functions required of the Administration by this Compact, and to do all things necessary, proper or convenient in the performance of its duties hereunder.

(h) Each State shall provide such available facilities, supplies, equipment, technical information and other assistance as the Administration may require to carry out its duties and function, and the execution and enforcement of the Administration's order shall be the responsibility of the agents and officials of the respective States charged with the administration of water rights therein. State officials shall furnish pertinent factual and technical data to the Administration upon its request.

(i) Findings of fact made by the Administration shall not be conclusive in any court or before any agency or tribunal but shall constitute prima facie evidence of such facts.

(j) In the case of a tie vote on any of the Administration's determinations, orders or other actions subject to arbitration, then arbitration shall be a condition precedent to any right of legal action. Either side of a tie vote may, upon request, submit the question to arbitration. If there shall be arbitration, there shall be three arbitrators: one named in writing by each side, and the third chosen by the two arbitrators so elected. If the arbitrators fail to select a third within ten days, then he shall be chosen by the Representative of the United States.

(k) The salaries, if any, and the personal expenses of each member of the Administration, shall be paid by the Government which he represents. All other expenses incident to the Administration of this Compact and which are not paid by the United States shall be borne equally by the States. Ninety days prior to the Regular session of the Legislature of either State, the Administration shall adopt and transmit to the Governor of such State for his approval, its budget covering anticipated expenses for the forthcoming biennium and the amount thereof payable by such State. Upon approval by its Governor, each State shall appropriate and pay the amount due by it to the Administration. The Administration shall keep accurate accounts of all receipts and disbursements and shall include a statement thereof, together with a certificate of audit by a certified public accountant, in its annual report. Each State shall have the right to make an examination and audit of the accounts of the Administration at any time.

(l) The Administration shall, whenever requested, provide access to its records by the Governor of either State or by the chief official of either State charged therein with the administration of water rights. The Administration shall annually on or before January 15th of each year make and transmit to the Governors of the signatory States, and to the President of the United States, a report of the Administration's Activities and deliberations for the preceding year.

ARTICLE VIII

(a) This compact shall become effective when ratified by the Legislature and approved by the Governors of both States and when approved by the Congress of the United States.

(b) The provisions of this compact shall remain in full force and effect until modified, altered or amended in the same manner as hereinabove required for ratification thereof. The right so to modify, alter or amend this Compact is expressly reserved. This Compact may be terminated at any time by mutual consent of the signatory States. In the event this Compact is terminated as herein provided, all rights then vested hereunder shall continue unimpaired.

(c) Should a court of competent jurisdiction hold any part of this Compact to be contrary to the constitution of any signatory State or of the United States of America, all other severable provisions of this Compact shall continue in full force and effect.

ARTICLE IX

This compact is made and entered into for the sole purpose of effecting an equitable apportionment and providing beneficial uses of the waters of the Sabine River, its tributaries and its watershed, without regard to the boundary between Louisiana and Texas, and nothing herein contained shall be construed as an admission on the part of either State or any agency, commission, department or subdivision thereof, respecting the location of said boundary; and neither this Compact nor any data compiled for the preparation or administration thereof shall be offered, admitted or considered in evidence, in any dispute, controversy or litigation bearing upon the matter of the location of said boundary.

The term "Stateline" as defined in this Compact shall not be construed to define the actual boundary between the State of Texas and the State of Louisiana.

ARTICLE X

Nothing in this Compact shall be construed as affecting, in any manner, any present or future rights or powers of the United States, its agencies, or instrumentalities in, to and over the waters of the Sabine River Basin.

In Witness Whereof, the Representatives have executed this Compact in three counterparts hereof, each of which shall be and constitute an original, one of which shall be forwarded to the Administrator, General Services Administration of the United States of America and one of which shall be forwarded to the Governor of each State.

Acts 1974, No. 625, ratified by Congress in the Reclamation Projects Authorization and Adjustments Act of 1992 (PL 102-575, Title 12, §§1201-1203) signed by the president on Oct. 30, 1992; Acts 1988, No. 471.



RS 38:2330 - Bonds

§2330. Bonds

A. For the purpose of providing funds for the acquisition (by purchase, construction or otherwise) of any property or facilities which the Authority is authorized to acquire hereunder, including the acquisition of water rights, and for extending and improving any such property and facilities, the Authority may from time to time issue its bonds in anticipation of the collection of its revenues, which bonds shall be fully negotiable for all purposes of the Negotiable Instruments Law as it may now or hereafter be in effect in this state. The Authority may pledge to the payment of such bonds all or any part of its revenues, but such bonds shall never be payable as to either principal or interest from the proceeds of ad valorem taxes and shall not constitute an indebtedness of the Authority within the meaning of any constitutional limitation. Bonds issued hereunder for purposes other than refunding shall never be issued in an amount which would cause the total outstanding bonded indebtedness of the Authority, including refunding bonds theretofore issued, to exceed $50,000,000. There may be included in the amount of any such bond issue reasonable allowance for legal, engineering and fiscal services, interest during construction and for one year after the estimated date of completion of construction, and other expenses in connection with the authorization and issuance of the bonds and the acquisition or construction of the improvements, and, in the case of the first issue of bonds hereunder, including the expenses of incorporating the Authority.

B. Such bonds shall be authorized by resolution of the board of commissioners and may be issued in one or more series, may bear such date or dates, may mature at such time or times not exceeding sixty years from their respective dates, may bear interest at such rate or rates not exceeding six per cent per annum, may be in such form, either coupon or registered, may be executed in such manner, may be payable in such medium of payment at such place or places within or without the state, may be subject to such terms of redemption with or without premium, may contain such terms, covenants and conditions and may be sold in such manner and upon such terms as the board of commissioners may by resolution determine, provided that the bonds may not be sold on a basis which will result in a net interest cost to maturity in excess of six per cent per annum. Pending the preparation of any series of bonds, interim receipts or certificates in such form and with such provisions as the board of commissioners may determine, may be issued to the purchasers of the bonds. The board of commissioners may provide that the signatures of one or more officials appearing on the face of the bonds shall be facsimiles of such signatures. All such bonds shall be approved by the State Bond and Tax Board prior to issuance.

C. Any resolution authorizing the issuance of bonds hereunder may contain covenants, including but not limited to:

(a) The purpose or purposes to which the proceeds of the sale of the bonds may be applied and the deposit, use and disposition thereof;

(b) The use, deposit, securing of deposits, and disposition of the revenues of the Authority, including the creation and maintenance of reserves;

(c) The issuance of additional obligations payable from the revenues of the Authority;

(d) The operation and maintenance of the properties of the Authority;

(e) The insurance to be carried thereon and the use, deposit and disposition of insurance moneys;

(f) Books of account and records and the inspection and audit thereof and the accounting methods of the Authority;

(g) The non-rendering of any free service by the Authority;

(h) The preservation of the properties of the Authority free from any mortgage, sale, lease or other encumbrance not specifically permitted by the terms of the resolution; and

(i) The appointment and the powers and duties of any trustee who may be named in such resolution for the purpose of carrying out functions designed to safeguard the security of such bonds.

D. If any default be made in the payment of the principal of or interest on any bonds issued hereunder, any court having jurisdiction of the action may appoint a receiver to administer the properties, the revenues of which are pledged to the payment of such bonds, with power to make and collect rates and charges sufficient to provide for the payment of all bonds and obligations payable from such revenues and for the payment of operating expenses, and to apply the income and revenues thereof in conformity with the provisions of this Chapter and with the covenants and provisions contained in the resolution or resolutions authorizing such bonds.

E. Any bonds issued hereunder bearing the signatures of officers in office on the date of the signing thereof shall be valid and binding obligations notwithstanding that before the delivery thereof any or all persons whose signatures appear thereon shall have ceased to be officers of the Authority. The resolution authorizing the bonds may provide that the bonds shall contain a recital that they are issued pursuant to this Chapter, which recital shall be conclusive evidence of their validity and of the regularity of their issuance.

F. While any bonds are outstanding hereunder it shall be the duty of the board of commissioners to fix and from time to time to revise the rates of compensation for all commodities and services sold or rendered by the Authority which will be fully adequate to pay the expenses of operating and maintaining the Authority and its properties, to pay principal of and interest on its obligations promptly as principal and interest fall due and to carry out all of the provisions and covenants of the resolution or resolutions authorizing such bonds. Nothing contained in this Section shall be so construed as to prevent the execution of leases or agreements by the Authority providing for the lease of properties of the Authority or the sale of commodities and services sold or rendered by the Authority at fixed rentals or prices for a term of years, provided that the rentals or prices so named are at the time of the execution of any such lease or agreement, together with the other reasonably anticipated revenues of the Authority, sufficient to assure the ability of the Authority to carry out the requirements of this Chapter and the requirements of the resolution or resolutions authorizing its bonds.

G. The board of commissioners may provide by resolutions for the issuance of bonds for the purpose of refunding any bonds hereafter outstanding under the provisions of this Chapter. The issuance of such refunding bonds, the maturities and other details thereof, the rights of the holders thereof, and the duties of the Authority with respect thereto shall be governed by the provisions of this Chapter affecting the issuance of other bonds in so far as such provisions may be applicable. Such refunding bonds need not necessarily be secured in the same manner as were the bonds refunded. Such refunding bonds may either be issued in exchange for the bonds refunded or may be issued in such manner that the proceeds of the sale thereof will be applied to the payment of the bonds refunded, which payment may be made either simultaneously with the delivery of the refunding bonds or, if the bonds to be refunded have become due or will become due within six months of the date of the delivery of the refunding bonds either through maturity or through call for redemption pursuant to an option of redemption reserved therein may be made through the escrow of the proceeds of the refunding bonds with one of the paying agents for the bonds to be so refunded pursuant to instructions which will assure the proper application of such proceeds to the intended purpose.

H. Any bonds issued hereunder may, in the discretion of the board of commissioners, be additionally secured by deed of trust or mortgage lien upon all or any part of the properties and revenues of the Authority and all franchises, easements, water rights, appropriations, permits, leases, contracts and other rights appurtenant to such properties, which deed of trust or mortgage may vest in the trustee thereunder power to sell the encumbered properties for payment of the bonds secured thereby and power to operate such properties, and may contain all other provisions customarily contained in instruments of like kind. Such deed of trust or mortgage shall be subject to foreclosure in the manner therein provided and any purchaser of the properties encumbered thereby, either at foreclosure sale or at a sale by the trustee pursuant to provisions therein contained, is hereby granted a franchise for the operation of the properties so purchased for a period of thirty years from the date of such purchase.

Added by Acts 1950, No. 261, §11. Amended by Acts 1956, No. 432, §5.



RS 38:2330.1 - Blank]

§2330.1. [Blank]



RS 38:2330.2 - Sabine River Compact Administration; per diem expenses for Louisiana members

§2330.2. Sabine River Compact Administration; per diem expenses for Louisiana members

A. The members of the Sabine River Compact Administration appointed by the governor to represent the state as provided by Article VII of the Sabine River Compact contained in R.S. 38:2329 shall be submitted to the Senate for confirmation.

B. The members of the Sabine River Compact Administration appointed by the governor to represent the state as provided by Article VII of the Sabine River Compact contained in R.S. 38:2329 shall be entitled to receive a per diem allowance of fifty dollars for each day of a meeting of the administration or any of its committees actually attended by such member, to be paid out of the funds available for the purpose by the Sabine River Authority, on its own warrant. This per diem allowance shall also include any additional days of travel reasonably required to attend the meetings. In addition, such members of the administration shall be entitled to be reimbursed for expenses actually incurred in attending meetings of the administration or its committees, or in the transaction of any business of the administration, when such business has been authorized by the Sabine River Authority.

Acts 1991, No. 141, §1, eff. June 30, 1991; Acts 2010, No. 762, §1, eff. June 30, 2010.



RS 38:2331 - Regulations

§2331. Regulations

A. The board of commissioners for the authority may adopt and promulgate all reasonable regulations to secure, maintain, and preserve the sanitary conditions of all waters in and to flow into any reservoir owned by the authority, to prevent waste or the unauthorized use thereof, to regulate residence, hunting, fishing, boating, and camping and all recreational and business privileges along or around any such reservoir, the Sabine River, and its tributaries.

B. The board of commissioners may adopt and promulgate rules and regulations governing boating safety in accordance with the provisions of R.S. 34:851.1 through 851.33 and in addition may adopt rules and regulations for the marking of boating lanes and the enforcement of penalties for the illegal marking of boating lanes.

Added by Acts 1950, No. 261, §11; Acts 1990, No. 948, §1.



RS 38:2332 - Toll bridges; ferry service

§2332. Toll bridges; ferry service

The Authority shall have the right to make contracts to effect the construction and operation of toll bridges over water owned by the Authority or for ferry service over such water and such contracts may fix the compensation to be charged for service by any such facility; such contracts may also require adequate bond or bonds from any such contracting person, firm, association or corporation, payable to the Authority, in such amount and conditioned as the judgment of the board of commissioners may deem to be required; and, such contracts may provide for forfeiture of the particular franchise in the event of the breach of such contract or in the case of failure by the licensee to render adequate public service.

Added by Acts 1950, No. 261, §12.



RS 38:2333 - Parks and other recreation facilities

§2333. Parks and other recreation facilities

The Authority is authorized to establish or otherwise provide for public parks and other recreation facilities and to acquire land for such purposes.

Added by Acts 1950, No. 261, §13.



RS 38:2334 - Acquisition of lands, servitudes and rights-of-way

§2334. Acquisition of lands, servitudes and rights-of-way

There is expressly conferred upon said authority, the right to acquire lands, servitudes and rights-of-way, for any of the purposes of this Chapter, by purchase, exchange, expropriation or otherwise.

Should the authority acquire the ownership of any timber it may sell the same in the following manner:

The authority shall offer the timber for sale at public auction after having first given public notice of such sale in the manner provided by law.

If no satisfactory bid is received, the authority may sell the timber at private sale to any purchaser for any amount greater than the amount offered by the highest bidder at the public auction.

The authority, its authorized agents and employees shall have the privilege of entering upon any lands, waters and premises in the state for the purpose of making surveys, soundings, drillings, examinations and appraisals, as it may deem necessary or convenient for the purposes of this Chapter and such entry shall not be deemed a trespass nor shall such entry for such purpose be deemed an entry under any expropriation proceedings which may be pending, provided that five days registered notice in the case of resident owners and fifteen days registered notice in the case of non-resident owners be given to the owner of record as reflected by the parish assessment rolls, which notice shall be mailed to the last known address of said owner, as shown on said assessment records.

The authority shall make reimbursement for any actual damages resulting to such lands, water or premises, as a result of such activities.

Added by Acts 1950, No. 261, §14. Amended by Acts 1962, No. 90, §1.



RS 38:2335 - Toll bridges and ferries

§2335. Toll bridges and ferries

In addition to the powers imposed in the Authority under the provisions of R.S. 38:2332 above, the Authority shall have the right to own and operate such toll bridges over or ferries and ferry service across any of the waters under its jurisdiction as may in its opinion be necessary to provide adequate facilities for the traveling public.

Added by Acts 1956, No. 432, §6.



RS 38:2336 - Contesting validity; limitation

§2336. Contesting validity; limitation

The board of commissioners may provide that the resolution authorizing the issuance of any bonds hereunder or any resolution adopted for the purpose of authorizing the execution of any lease or contract of the Authority may be published one time after the adoption thereof in a newspaper having general circulation in the area under the jurisdiction of the Authority. For a period of thirty days from the date of such publication any person in interest may contest the legality of the bonds authorized in such resolution, the revenues and the security pledged to the payment thereof, and the legality of any mortgage authorized for the security of such bonds, or may contest the legality of any such lease or contract, after which time no one may contest the legality or effectiveness of any such bonds resolutions or bonds, the covenants and agreements contained in any such resolution, the revenues and the security pledged thereto, such mortgage, such lease or such contract, and no court shall have authority to inquire into such matters.

Added by Acts 1956, No. 432, §6.



RS 38:2337 - Chapter as complete authority; audits and reports; construction of Chapter

§2337. Chapter as complete authority; audits and reports; construction of Chapter

This Chapter shall be full, complete and independent authority for the performance of all acts herein authorized, and no other statute or legislative act shall be construed to be applicable to the carrying out of the powers herein granted unless herein expressly so made applicable. No publication of any notice or proceeding shall be necessary except as expressly herein provided, nor shall any proceedings adopted by the board of commissioners hereunder be subject to referendum nor to any election requirement. A complete book of accounts shall be kept by the Authority. Within 90 days after the close of each fiscal year, the account books and records of the Authority and of the depository of the Authority shall be audited by the state auditor or his legal successor in such manner as to enable him to report to the legislature as to the manner and purpose of the expenditure of all funds of the Authority, and report thereon shall be submitted at the first regular meeting of the board of commissioners thereafter. Two copies of such report shall be filed in the office of the Authority, one shall be filed with the governor, one shall be filed with the lieutenant governor, and one shall be filed with the speaker of the house of representatives. All of such copies shall be open to public inspection. This Chapter being intended to carry out a function of the state to protect the health and welfare of the inhabitants of the portion of the state to be affected hereby, shall be liberally construed by the courts to effect its purposes.

Added by Acts 1956, No. 432, §6.



RS 38:2351 - Repealed by Acts 2006, No. 184, §1.

§2351. Repealed by Acts 2006, No. 184, §1.



RS 38:2352 - Repealed by Acts 2006, No. 184, §1.

§2352. Repealed by Acts 2006, No. 184, §1.



RS 38:2353 - Repealed by Acts 2006, No. 184, §1.

§2353. Repealed by Acts 2006, No. 184, §1.



RS 38:2354 - Repealed by Acts 1981, No. 873, 4, eff. Oct. 1, 1981

§2354. §§2354, 2355 Repealed by Acts 1981, No. 873, §4, eff. Oct. 1, 1981



RS 38:2356 - Repealed by Acts 2006, No. 184, §1.

§2356. Repealed by Acts 2006, No. 184, §1.



RS 38:2357 - Repealed by Acts 2006, No. 184, §1.

§2357. Repealed by Acts 2006, No. 184, §1.



RS 38:2358 - Repealed by Acts 2006, No. 184, §1.

§2358. Repealed by Acts 2006, No. 184, §1.



RS 38:2359 - Repealed by Acts 1976, No. 279, 2

§2359. Repealed by Acts 1976, No. 279, §2.



RS 38:2360 - Repealed by Acts 2006, No. 184, §1.

§2360. Repealed by Acts 2006, No. 184, §1.



RS 38:2361 - Repealed by Acts 2006, No. 184, §1.

§2361. Repealed by Acts 2006, No. 184, §1.



RS 38:2431 - Repealed by Acts 2010, No. 743, §17, eff. July 1, 2010.

CHAPTER 12. STATE BUILDING AUTHORITY

§2431. Repealed by Acts 2010, No. 743, §17, eff. July 1, 2010.



RS 38:2432 - Repealed by Acts 2010, No. 743, §17, eff. July 1, 2010.

§2432. Repealed by Acts 2010, No. 743, §17, eff. July 1, 2010.



RS 38:2433 - Repealed by Acts 2010, No. 743, §17, eff. July 1, 2010.

§2433. Repealed by Acts 2010, No. 743, §17, eff. July 1, 2010.



RS 38:2434 - Repealed by Acts 2010, No. 743, §17, eff. July 1, 2010.

§2434. Repealed by Acts 2010, No. 743, §17, eff. July 1, 2010.



RS 38:2435 - Repealed by Acts 2010, No. 743, §17, eff. July 1, 2010.

§2435. Repealed by Acts 2010, No. 743, §17, eff. July 1, 2010.



RS 38:2436 - Repealed by Acts 2010, No. 743, §17, eff. July 1, 2010.

§2436. Repealed by Acts 2010, No. 743, §17, eff. July 1, 2010.



RS 38:2437 - Repealed by Acts 2010, No. 743, §17, eff. July 1, 2010.

§2437. Repealed by Acts 2010, No. 743, §17, eff. July 1, 2010.



RS 38:2438 - Repealed by provisions not reenacted by Acts 1954, No. 13, 2 amending source Act 317 of 1952

§2438. Repealed by provisions not reenacted by Acts 1954, No. 13, §2 amending source Act 317 of 1952



RS 38:2439 - Repealed by Acts 2010, No. 743, §17, eff. July 1, 2010.

§2439. Repealed by Acts 2010, No. 743, §17, eff. July 1, 2010.



RS 38:2501 - WATER CONSERVATION

CHAPTER 13. WATER CONSERVATION

PART I. POWERS AND DUTIES OF THE LOUISIANA

WILDLIFE AND FISHERIES COMMISSION

§2501. Louisiana Wildlife and Fisheries Commission; powers; duties; functions

The Louisiana Wildlife and Fisheries Commission shall have sole authority to control and regulate all aspects of hunting, fishing, and boating in all water conservation districts enumerated in this Chapter.

Acts 1993, No. 830, §1.



RS 38:2551 - Creation; location

PART II. BAYOU D'ARBONNE LAKE WATERSHED DISTRICT

§2551. Creation; location

The Bayou D'Arbonne Lake Watershed District is hereby created out of Bayou D'Arbonne, Bayou Corney (Little and Big), Bayou Little D'Arbonne, Bayou Middle Fork, and the watershed of each of the said streams, situated in the parishes of Lincoln and Union and more particularly defined as follows:

Lincoln Parish: All of Lincoln Parish lying and being situated East of the Range line dividing Ranges 3 and 4 West.

Union Parish: All of Union Parish lying and being situated west of Bayou De'Loutre.

Added by Acts 1956, No. 9, §1. Amended by Acts 1962, No. 194, §1.



RS 38:2552 - District as political subdivision and budgetary unit; purpose; free use of water by municipalities of Ruston and Farmerville

§2552. District as political subdivision and budgetary unit; purpose; free use of water by municipalities of Ruston and Farmerville

The Bayou D'Arbonne Lake Watershed District shall be a political subdivision of the State of Louisiana and a budgetary unit of the State of Louisiana, which shall have as its purpose the conservation of soil and water, developing the natural resources and wealth of the district for sanitary, agricultural and recreational purposes, as the same may be conducive to the public health, safety, convenience or welfare or of public utility or benefit. The creation of the Bayou D'Arbonne Lake within the said district as hereinafter authorized shall be for the purpose of conserving the soil and water and developing the natural resources and wealth of the district for sanitary, agricultural or recreational purposes, as the same may be conducive to the public health or public utility or benefit.

The municipalities of Ruston and Farmerville are hereby authorized to draw upon and use any water resources or water supply of Bayou D'Arbonne Lake for the benefit and consumption of the residents of those municipalities and such other persons who may use or be served by the water supply system of those municipalities. No charge therefor shall be assessed against said municipalities or any persons served by them. The board of commissioners of the Bayou D'Arbonne Lake Watershed District shall comply and cooperate with said municipalities in their exercise of the authority granted herein.

Added by Acts 1956, No. 9, §2. Amended by Acts 1970, No. 542, §1.



RS 38:2553 - Body corporate; powers

§2553. Body corporate; powers

The Bayou D'Arbonne Lake Watershed District shall constitute a body corporate in law, with all the powers of a corporation, and with all the powers and rights of a political subdivision of the state as provided by the laws of the state relating to the incurring of debt and the issuing of bonds therefor. This district, through its board of commissioners, may incur debt and issue negotiable bonds in accordance with the power and authority and in the form and manner, and with the effect and security now or hereafter provided by the constitution and laws of the state of Louisiana. This district, through its board of commissioners, may incur debt and contract obligations in accordance with law, sue and be sued, have a corporate seal, and do and perform any and all acts in its corporate capacity and in its corporate name which are necessary and proper for carrying out the purposes and object for which it is created. It shall have the power of eminent domain and may expropriate property for all its purposes and objectives. Through its governing authority, the district may conserve the fresh water supply within its boundaries for the benefit of the inhabitants and property owners within said district and state, to provide water for commercial, municipal and any other uses, both within and without the district. It may construct, lease, maintain, acquire, enlarge and operate any machinery or do any other thing necessary for the use and purpose of the district. It may own in full ownership all servitudes, rights of way, flowage rights and may acquire same by donation, prescription, purchase, expropriation, or otherwise.

Added by Acts 1956, No. 9, §3.



RS 38:2554 - Dam construction; board of commissioners created

§2554. Dam construction; board of commissioners created

The department of public works is hereby granted the power and authority and is hereby directed to build and construct such dams and other works as may be necessary or beneficial to carry out the purposes of this Part and to create and impound an industrial water supply, in accordance with a survey and estimates to be made and established by the engineers of the said department. The board of commissioners of the Bayou D'Arbonne Lake Watershed District, with its powers and duties as defined herein, is hereby created and established for the purpose of aiding and assisting the said department of public works during the actual construction stage and process of this project, and is established as the governing authority of said district after the completion of the construction process by the said department of public works of the state of Louisiana.

Added by Acts 1956, No. 9, §4.



RS 38:2555 - Board to govern; membership; tenure; vacancies; compensation

§2555. Board to govern; membership; tenure; vacancies; compensation

A. Commencing September 12, 1980, the said district shall be governed by the board of commissioners of the Bayou D'Arbonne Lake Watershed District, to be composed of seven commissioners appointed by the governor, each of whom shall be a qualified elector of the state of Louisiana and who resides within the limits of Lincoln or Union parishes. Any vacancy in the office of commissioner, due to death, resignation, or any other cause, shall be filled by the governor for the unexpired term. Each appointment by the governor shall be submitted to the Senate for confirmation.

B. The members of the board of commissioners shall receive no compensation for their services.

C. Each member of the board of commissioners shall serve a term of four years from the date of his appointment to the board.

Added by Acts 1956, No. 9, §5. Amended by Acts 1966, No. 448, §1; Acts 1970, No. 542, §1; Acts 1980, No. 375, §1; Acts 2003, No. 774, §10.



RS 38:2556 - Oaths

§2556. Oaths

Before entering upon his official duties, each commissioner of the district created hereby shall take and subscribe to an oath before an officer authorized by law to administer oaths, that he will honestly, faithfully, and impartially perform the duties devolving upon him as a commissioner of said district and that he will not neglect any of the duties imposed upon him hereby. The oaths of the commissioner shall be recorded in the oath book of the parish of which said commissioner is a resident.

Added by Acts 1956, No. 9, §6.



RS 38:2557 - Election of officers; record book; public inspection

§2557. Election of officers; record book; public inspection

Immediately after the commissioners have been appointed by the governor, or as soon thereafter as practicable, the commissioners shall meet and immediately organize by electing officers as follows: They shall elect from among their number a president, who shall preside over the meetings of the board and perform such other duties as are usually required of presidents of corporate bodies, and also a vice president, who shall perform the duties of the president in case of his absence or disability.

The board shall cause to be kept a well-bound book entitled "Record Book of Bayou D'Arbonne Lake Watershed District", in which shall be recorded the minutes of all meetings, all proceedings, certificates, oaths of commissioners, bonds of employees and contractors, and any and all corporate acts. The records shall be in the possession of the secretary of the board and shall be open to public inspection at all times by any person interested.

Added by Acts 1956, No. 9, §7.



RS 38:2558 - Powers of board

§2558. Powers of board

In order to accomplish the purposes for which the district is created, the board of commissioners may:

(1) Purchase, hold, sell and convey land and personal property and execute such contracts as it may deem necessary or convenient to enable it properly to carry out the purposes for which it is created.

(2) Acquire servitudes, rights of way and flowage rights, by purchase or by expropriation.

(3) Assist in conserving soil and water and in developing the water resources of the district; provided, however, nothing shall be done to interfere with districts previously organized under Louisiana law.

(4) Under the supervision of the Louisiana state department of public works, contract for the construction of proposed works and improvements.

(5) Cooperate with the department of public works in its construction of any drainage works or improvements, and the construction of any works or improvements for the control, retention, diversion or utilization of water; retard runoff of water and soil erosion, construct any ditch, channel improvement, dike, dam, or levee, and repair, improve and maintain any of said improvements or structures.

(6) Acquire personal property by gift or purchase.

(7) Levy taxes, issue bonds and incur indebtedness within the limitations prescribed by the constitution of the state of Louisiana, and in the manner prescribed thereby.

(8) Cooperate and contract with persons, firms, associations, partnerships and private corporations, and cities of this state, or other public corporations and with any other local, state and governmental agencies for the sale or use of any waters impounded hereby.

(9) Select a domicile and home office for the district.

(10) Do and perform any and all things necessary or incident to the fulfillment of the purposes for which this district is created, including all acts necessary to construct, lease, acquire in any manner, maintain, and operate dikes, dams, reservoirs, storage basins, locks, levees, flumes, conduits, spillways or other structures necessary, suitable or convenient to the purposes of the district.

(11) The board of commissioners of the Bayou D'Arbonne Lake Watershed District shall have the care, management and control of the said lake or reservoir formed by the damming of Bayou D'Arbonne and its property and finances. They shall have power:

(a) To appropriate money and provide for the current expenses of the said district.

(b) To make all police regulations necessary for the preservation of good order and the peace of the district; and to prevent injury to, destruction of, or interference with public or private property.

(c) To secure the general health of the district; to prevent, remove and abate nuisances; to prohibit the construction of privy vaults and cesspools, and to regulate or suppress those already constructed; to compel and regulate the connection of all property with the sewers and drains; to establish and regulate health and sanitary regulations with the concurrent approval of the Board of Health or to regulate them and to prescribe and enforce regulations for cleanliness and sanitary regulations with regard to construction within the said district; to compel and regulate the removal of garbage and filth within the said limits of the district.

(d) To grant franchises to telephone, telegraph and electric power companies for the purpose of supplying such service to construction within one mile of the high water line of the said reservoir.

(e) To grant franchises for the purpose of laying gas, water, sewer, electric light or other utilities supplying the inhabitants or any person or corporation with gas, water, sewage, light, when such construction is located within one mile of the high water line of the said reservoir. For the granting of any such franchise, the board of commissioners of the Bayou D'Arbonne Lake Watershed District shall be authorized and permitted to levy and collect from such supplier of electric current, gas, water, butane, or any other utility, a sum not to exceed 5% of the gross realized by the said utility in furnishing such services to any person, corporation, partnership or association of individuals when such construction is located within one mile of and above the high water mark of the said reservoir. This applies only to construction begun after August 1, 1962. Such funds accruing to the commission as aforesaid shall be used for the sole and only purpose of the improvement of the said facility.

(f) REPEALED BY ACTS 1993, NO. 830, §2.

(g) To appoint, designate, and empower wardens, rangers, patrols, and such other personnel as may be deemed necessary by the commission for the enforcement of such regulations as may be promulgated and adopted by the said commission.

(12) The board of commissioners of the Bayou D'Arbonne Lake Watershed District of this state may raise funds by taxes or otherwise to be expended by and under the direction of the department of public works of the state of Louisiana.

(13) The said watershed district as defined hereinabove, through its governing authority is authorized to incur debt and issue negotiable bonds for the construction of works of public improvement and for such other public purposes as may be necessary and proper to effect the purpose of this said water conservation district; and to that effect, they are authorized to call any special elections that are necessary to levy taxes, incur debt, and to issue and sell negotiable bonds, all in conformity of the constitution and laws of the state of Louisiana.

(14) The Bayou D'Arbonne Lake Watershed District shall have, with respect to the improvement and maintaining of the said watershed district, the advice of the department of public works, and it shall be the duty of the department to make such surveys, inspections, and investigations, render such report, estimate and recommendations and furnish such plans and specifications as the board of commissioners of the said district may request from time to time.

(15) Whenever any work is to be let under the provisions of this Part, the work shall be let in accordance with the provisions of R.S. 38:2211 et seq.

(16) The special taxes imposed for the purpose of providing for the payment of principal and interest on the bonds as aforesaid, shall each year be levied, assessed and collected on the property taxed, under the same terms and conditions and at the same time as state and parish taxes; the said taxes shall bear the same liens upon the property as state, parish, municipal and other special taxes; the property shall be sold for delinquent taxes in the same manner as properties sold for delinquent state, parish, municipal and other taxes.

(17) The provisions of the constitution and all laws regulating the collection of taxes, the creation of tax liens, mortgages, tax penalties and sales, shall apply to and regulate the collection of special taxes for the purposes enumerated in this Part.

Where the taxes have been levied by the governing authority of the said Bayou D'Arbonne Lake Watershed District, the sheriff and ex-officio tax collector for the parish in which the property is located shall make monthly statements with the parish treasurer and receive from him a receipt for the amount of special taxes paid over, in the same manner as the tax collectors are required to settle with the auditor of the state, and he shall receive from the parish treasurer the same quietus for a full settlement of taxes due and exigible in a given year and account for the delinquence or deductions in the same manner as though accounting to the auditor of the state for the state taxes. The sheriff and ex-officio tax collector shall retain no commission thereon. Upon the failure of the tax collector to comply with the provisions of this section, the governing authorities of the Bayou D'Arbonne Lake Watershed District shall proceed against him and the sureties on his official bond, for the collection for whatever amount may be due the said Bayou D'Arbonne Lake Watershed District.

(18) For the purpose of providing funds to carry out the objects and purposes for which the Bayou D'Arbonne Lake Watershed District is created, through its board of commissioners, may call special elections for the purpose of submitting to the property taxpayers throughout the Bayou D'Arbonne Lake Watershed District as hereinabove defined to vote at such election, a proposition to levy annually a special tax not to exceed 1 mill on the dollar upon all the taxable property within the district, to run for a period of not more than 10 years. The expense of any election so held shall be borne by the police jury of each parish within which the said district is located as above defined.

(19) In the resolution calling an election, the rate, object and purpose for which the tax is to be levied and the number of years it is to run must be stated. After the resolution is passed by the board of commissioners of the said district, notice of the election shall be given, embracing substantially all things that are required to be set forth in the resolution, and setting forth further, that the authorities ordering the election will, in open session to be held at an hour and place named in the notice, proceed to open the ballot boxes, examine and count the ballots in number and amount, and declare the results of the election. This notice shall be advertised for thirty days in a daily newspaper published in the district, and the insertion of the advertisements once a week for five weeks in such newspapers shall constitute sufficient notice. Thirty days must intervene from the day on which the advertisement is first inserted and the day on which the election takes place.

(20) Only property taxpayers, qualified as electors under the constitution and laws of the state shall be entitled to vote at such elections; the qualifications of the taxpayers as voters shall be those of age, residents and registered as voters.

(21) The board of commissioners of the Bayou D'Arbonne Lake Watershed District shall designate the polling places, provide the ballot boxes, ballots, evaluations of property and compile statement of the voters in number and amount and fix the compensation of election officers. They shall appoint for each polling place three commissioners and one clerk of election all of whom shall be persons qualified to vote at such election. The police jury of the respective parish within which such portion of the district is situated shall pay all of the expenses of such election.

(22) The registrar of voters in each parish within which the district is situated shall furnish to the election commissioners appointed to hold the election a list of taxpayers entitled to vote, together with valuation of each taxpayer's property as shown by the assessment roll and filed prior to the election. When any taxpayer's name and valuation of property is omitted from such list or erroneously entered thereon, the commissioners of election may receive affidavits of such taxpayer entitled to vote and the assessed valuation of his property, which affidavit shall be attached to his taxpayer's ballot. No defect or irregularity in or omission from the list of voters furnished by the registrar of voters shall affect the validity of the election, unless it is established that voters deprived of right to vote were sufficient in number and amount to have changed the result of the election.

(23) The questions submitted to the voters at special elections shall hereunder and the ballot to be used hereat shall be substantially of the following form:

Shall the Bayou D'Arbonne Lake District of Louisiana impose, levy and collect annually for the term of ______ years, beginning with the year 19 ___, a tax not exceeding one mill on the dollar upon all the taxable property within the district for the purpose of providing funds for carrying out the objects and purposes for which it is created? Taxable valuation $_______________.

_____________________________

Signature of Voter

NOTICE TO VOTERS

To vote in favor of the proposition submitted upon this ballot place an (X) in the square after the word "yes"; to vote against it, place a similar mark after the word "no".

(24) If any commission or clerk of election is unable, fails, or neglects to attend or serve at the polling place designated and at the hour fixed for opening the polls or within one hour thereafter, the commissioners present shall appoint, or in the absence of all commissioners, the voters present shall elect, the necessary number of commissioners and clerks, who shall have the same powers, compensation and duties as other commissioners and clerks and shall serve in the place and stead of the delinquent absentee appointees. Commissioners and clerks of elections, before opening the polls, shall be sworn to perform all duties encumbent upon them as such, the oaths to be taken before any officer authorized to administer oaths or by the clerk, and each commissioner of election before any other commissioner. Commissioners and clerks may administer any affidavit provided for in this Part.

(25) Each voter's name shall be written on his ballot. The commissioners of election shall receive the ballot of each voter, check his name on the list of voters furnished by the registrar as having voted, enter number of his name on the list of taxpayers voting, and immediately deposit his ballot in the ballot box, reserving to each voter the right to so fold his ballot that it shall not be known at the time whether he voted for or against the proposition submitted.

(26) The polls shall be opened on the date appointed at 7 o'clock a.m. and remain open until, and not later than, 7 o'clock p.m. No election shall be vitiated by the failure to open the polls at the time prescribed or by closing them before the time prescribed, unless on a contest it could be established that voters were there by the time to vote sufficient in number and amount to have changed the result of the election.

(27) Immediately after the closing of the polls the commissioners shall, in the presence of the bystanders, open the ballot box, count the ballots found therein, check the same with the list of voters kept, proceed to count the votes in number and amount, keep in duplicate tally sheets showing the votes in number in favor or against the proposition submitted and showing the valuation of property in favor of and against the same, make in duplicate compiled statements of the vote in number and amount, both in favor of and against the proposition. After swearing to the correctness of the numbered list of voters the duplicate tally sheets and duplicate compiled statements, they shall deposit the ballots, registrar's list of voters, the numbered list of taxpayers voting, one duplicate tally sheet and one duplicate compiled statement in the ballot box, immediately seal the said ballot box and within 72 hours after the closing of the polls, deliver said sealed ballot box with its contents to the board of commissioners of the Bayou D'Arbonne Lake District, at its domicile, and shall within the said period, deliver the duplicate tally sheet and the duplicate compiled statement to the clerk of the district court of the parish in which the said ballots represented thereby were cast, who shall file the same in his office. If the election commissioners on counting the ballots find they do not correspond with the list of voters, they shall, before examining and counting the ballots, examine the same for the purpose of finding the discrepancy, and if it should be found that any ballots have been duplicated, the same shall be destroyed, or if it be found that the name of a voter has been omitted from the list of persons voted, the same shall be added to the list.

(28) On the day and at the hour and place named in the notice of election, the board of commissioners of the Bayou D'Arbonne Lake Watershed District shall, in public session, open the ballot boxes, examine and count the ballots in number and amount, examine and canvass the returns and declare the results of such election. The results shall be promulgated by the proclamation published in one issue of a daily newspaper published in both parishes in which the said district is located. The board of commissioners shall keep a proces verbal of the manner in which the ballot boxes were opened, the returns canvassed and the result of the election ascertained, and shall forward a copy thereof to the secretary of state, who shall record the same; a copy to the clerk of the district court of each parish within the district who shall record the same in the mortgage records of his parish, retaining the original proces verbal in the archives of the said district and in the clerk's office of each parish located in the district. The secretary of the board of commissioners of the Bayou D'Arbonne Lake Watershed District shall preserve a term of three months from the date of the promulgation of the election, the ballots and other returns thereof.

(29) During the 30 days next following the publication of the proclamation declaring the results of any election, if the same be in favor of the tax, any taxpayer within the district may contest the legality of the election by appropriate action. Thereafter, no one may contest the regularity, formality or legality of the election or the validity of the tax levied or authorized to be levied, but the same shall be absolutely incontestable for any cause whatever and no court may hear or determine any such question, and the board of commissioners of the district shall not be permitted to question this authority to levy the tax.

(30) If a majority in number and amount of the qualified taxpayers voting at the election vote in favor of the proposition to levy the tax, the board of commissioners of the district may, by resolution, proceed to levy such tax from year to year, for the term for which the same has been voted. The board shall not be required to levy the full one mill tax, but their failure to levy the tax in any one year shall not permit them to exceed the one mill tax for any subsequent year.

(31) The copy of the resolution levying the tax, certified by the secretary of the board of commissioners of the said district, shall be transmitted to the tax assessor of each parish within the district on or before June 1 of the year in which the tax is to be assessed and collected, and it shall be the duty of each assessor to assess the tax and extend the same upon the tax rolls of his parish. The tax shall be collected by the sheriff and ex-officio tax collector of each parish in the same manner as taxes levied by the state. The several tax collectors shall make settlements for taxes so collected with the state auditor and state treasurer for the account of the respective Bayou D'Arbonne Lake Watershed District, and the funds so derived shall be withdrawn upon the warrant of the secretary of the board of commissioners of the Bayou D'Arbonne Lake Watershed District, countersigned by the president of the said commission. Taxes assessed shall constitute the same liens upon the property assessed; shall bear the same penalties; and collection thereof shall be enforced in the same manner and at the same time as state and parish taxes.

Acts 1956, No. 9, §8. Amended by Acts 1962, No. 194, §2; Acts 1993, No. 830, §2; Acts 1995, No. 711, §1.



RS 38:2559 - Rules and regulations

§2559. Rules and regulations

In order to accomplish the purposes of the district, to protect the works, improvements and property of the district, both real and personal; to secure the best results from the construction, operation, and maintenance thereof, and to prevent damage to the district by the misuse of any works, improvements or properties or by the pollution or misuse of the waters of the district or any water course therein, the board of commissioners may make and enforce such rules and regulations as it shall deem necessary and advisable.

(1) To protect and preserve the works, improvements and properties owned or controlled by the district, prescribe the manner of their use by public corporations and persons, and preserve order within and adjacent thereto;

(2) To prescribe the manner of building bridges, roads, or fences or other works in, along or across any channel, reservoir or other construction of the district;

(3) To prescribe the manner in which ditches, sewers, pipelines or other works shall be adjusted to or connected with the works of the district or any water course therein and the manner in which the water courses of the district may be used for sewer outlets or for disposal of waste;

(4) To prescribe the permissible uses of the water supply, provided by the impoundment constructed as hereinafter set forth and to collect therefor and the manner of its distribution and to prevent the pollution or unnecessary waste of such water supply;

(5) To prohibit or regulate the discharge into sewers of the district of any liquid or solid waste deemed detrimental to the works and improvements of the district;

(6) To coordinate and cooperate with the state department of public works, and be guided by the plans and program of the said department, in the construction by the latter of a necessary and adequate dam and impoundment on Bayou D'Arbonne at or near Section 23, Township 20 North, Range 1 East, Union Parish, Louisiana;

(7) REPEALED BY ACTS 1993, NO. 830, §2.

Added by Acts 1956, No. 9, §9; Acts 1993, No. 830, §2.



RS 38:2560 - Department of public works; general powers

§2560. Department of public works; general powers

The department of public works of the state of Louisiana is hereby authorized to do and to perform all acts necessary to construct, lease, acquire in any manner, maintain, and operate dikes, dams, reservoirs, storage basins, locks, levees, flumes, conduits, spillways and any and all structures necessary, suitable or convenient for the purpose of the construction and creation of Bayou D'Arbonne Lake and the dam creating such lake located on or near the Northwest Quarter of Section 23, Township 20 North, Range 1 East, Union Parish, Louisiana across Bayou D'Arbonne, in accordance with appropriate plans of the engineers of the said department of public works and the survey or surveys made or to be made by the department in connection with the creation and construction of the said Bayou D'Arbonne Lake.

Added by Acts 1956, No. 9, §10.



RS 38:2561 - Enumerated powers

§2561. Enumerated powers

In order to accomplish the purposes of the district and the creation and construction of the said lake, the state department of public works is hereby authorized:

(1) To purchase, hold, sell and convey land and personal property and execute such contracts as may be deemed necessary or convenient to enable it to properly carry out the purpose of the construction of the said dam, spillway across said Bayou D'Arbonne and the creation, control and organization of Bayou D'Arbonne Lake;

(2) To acquire servitudes, rights of way and flowage rights, by purchase or expropriation;

(3) To assist in conserving the soil and water and in developing the water resources of the district;

(4) To contract for the construction of the proposed works and improvements;

(5) To construct any drainage works or improvements for the control, retention, diversion or utilization of water; retard runoff of water and soil erosion; construct any ditch, channel improvement, dike, dam or levee and repair, improve and maintain any of said improvements or structures;

(6) Acquire such personal property, by gift or purchase, as is necessary in the construction of said dam and the creation of the said D'Arbonne Lake;

(7) To do any and all things necessary or incident to the fulfillment of the purposes of this Part.

Added by Acts 1956, No. 9, §11.



RS 38:2562 - Execution of work; contracts; bond

§2562. Execution of work; contracts; bond

The state department of public works may execute any and all work with its own force and equipment and under its own supervision or the work may be executed on behalf of and for the benefit of the said district by the state of Louisiana, or any agency, department or commission thereof by contract and the contract for all or any part of the work herein authorized may be let by the state department of public works, with or without advertisement, on the terms and subject to the conditions which the said department may determine. The person or firm to whom the contract or contracts is awarded shall furnish, within the delay fixed by the department of public works, a bond of a surety company authorized to do business in the state of Louisiana, in the amount required by the laws relating to contracts for public work, conditioned upon the faithful performance of the work in accordance with the plans and specifications of the engineers of the state department of public works and the terms of the contract. The department may demand any other bonds and obligations which the laws relating to public works contracts require the contractor to give.

Added by Acts 1956, No. 9, §12.



RS 38:2563 - Right of eminent domain

§2563. Right of eminent domain

The state department of public works is hereby granted the power of eminent domain and the right to expropriate any and all lands, flowage rights, servitudes, and rights of way necessary and convenient for the construction of the said dam, spillway, reservoir, storage basins, locks, levees, flumes, conduits, spillways or other structures necessary, suitable or convenient in connection with the construction thereof, as well as for the creation of the said lake, impoundment and reservoir within the boundaries as hereinabove set forth.

Added by Acts 1956, No. 9, §13.



RS 38:2564 - Supervisory control over board

§2564. Supervisory control over board

All the powers and duties conferred upon the board of commissioners herein shall be subject to the supervisory control of the department of public works of the state of Louisiana and to the wildlife and fisheries commission of the state of Louisiana or its successor, with jurisdiction by the latter over the fish, game and wildlife of the state of Louisiana and of the said Bayou D'Arbonne Lake Watershed District.

Added by Acts 1956, No. 9, §14.



RS 38:2565 - Constructions which would impede flow of waters in watershed prohibited; pollution defined and prohibited; penalties fixed for violations

§2565. Constructions which would impede flow of waters in watershed prohibited; pollution defined and prohibited; penalties fixed for violations

A. No person or public corporation shall erect within the drainage area of the district any dam or reservoir upon any stream or water course therein or any work or obstruction diminishing the cross section of any such stream or water course until a copy of the plans thereof has been filed with the board of commissioners and the state department of public works, for approval or rejection by both.

Whoever violates this Sub-section shall be fined not less than $500.00 or more than $1,000.00 or imprisoned for not less than 30 days, nor more than 60 days, or both.

B. No person shall knowingly and willfully empty or drain into, or permit to be drained from any pumps, reservoirs, wells or oil fields into any stream or drain constituting the Bayou D'Arbonne Watershed District or from any stream within said district into the said reservoir any oil, salt water or other noxious or poisonous gases or substances which would render the water unfit for irrigation purposes or would destroy aquatic and fish life in the streams.

Whoever violates this Sub-section shall be fined not less than $100.00 or more than $200.00 or imprisoned for not less than 30 days nor more than three months.

Each and every day that oil, salt water, or other substances are permitted to flow into natural streams or drains which constitute the watershed district of Bayou D'Arbonne Lake shall constitute a separate and distinct offense.

C. No persons shall:

(1) Obstruct drainage channels which compose any drain or stream flowing into the Bayou D'Arbonne Lake by bridging them except in accordance with plans, specifications and instructions prescribed by the board of commissioners of the said Bayou D'Arbonne Lake District.

(2) Construct dams, locks, or gates in drainage channels of the said Bayou D'Arbonne Lake reservoir.

(3) Extend fences of wire or any other material across drainage channels into and forming a part of the watershed district of Bayou D'Arbonne Lake heretofore defined.

(4) Establish fording places, water places, or approaches for stock across drainage channels.

(5) Anchor rafts, crafts, fish traps, fish cars and other obstacles in the channel of any stream, drain or natural flow of the feeder streams of Bayou D'Arbonne Lake Watershed District.

(6) Drain into channels by natural or artificial inlets except under regulations prescribed by the board of commissioners of the Bayou D'Arbonne Lake Watershed District.

(7) Float timber in the channel.

(8) Use the channels for transportation or navigation except under authority of and agreement with the board of commissioners of Bayou D'Arbonne Lake Watershed District.

(9) In any manner obstruct drainage channels, natural flow drains or natural flowage or violate any of the rules or regulations adopted and promulgated by the board of commissioners of Bayou D'Arbonne Lake Watershed District for preserving and maintaining the efficiency of the drainage channels in said district.

Whoever violates this Sub-section shall be fined not less than $250.00 or more than $500.00 or imprisoned for not less than 30 days nor more than 60 days or both.

D. No proprietor, owner, lessee, or possessor of land abutting upon the Bayou D'Arbonne Lake reservoir or upon any public road paralleling the water line or contiguous to the said Bayou D'Arbonne Lake Watershed reservoir shall in any manner close or place any obstruction in the drains or ditches, whether on private property or on the public road or levee adjacent to the road which will in any manner interfere with the effective, through and continuous drainage into the said reservoir.

Whoever violates this Sub-section shall be fined not less than $250.00 nor more than $500.00 or imprisoned for not less than 30 days nor more than 60 days, or both.

The sheriff of the parish within which the said district is located, in addition to his other duties, is charged with the responsibility of aiding and assisting the commission in the enforcement of all rules and regulations adopted in accordance herewith.

E. The district attorney of the judicial district within which the said watershed district is situated is hereby designated as the proper official and charged with the responsibility of the prosecution of all violations of the rules and regulations adopted by the said commission in pursuance hereto.

Added by Acts 1956, No. 9, §15. Amended by Acts 1962, No. 194, §3.



RS 38:2566 - Contracts let by board; bond

§2566. Contracts let by board; bond

Subject to the supervisory control of the state department of public works, any and all contracts of the district may be let by the board of commissioners, with advertisement, on the terms and subject to the conditions which it may fix in the ordinance or advertisement calling for bids. The person or firm to whom any contract is awarded shall furnish, within the delay fixed by the board, a bond of a surety company authorized to do business in the state of Louisiana, in the amount required by the laws relating to contracts for public works, and conditioned that the work shall be performed in accordance with the plans and specifications of the engineers of the state department of public works, and the terms of the contract, and the board shall demand any other bonds and obligations which the laws relating to public works contracts required the contractor to give.

The board of commissioners and the state department of public works may execute any and all work with its own force and equipment and under its own supervision or the work may be executed on behalf of and for the benefit of the district by the state of Louisiana, or any agency, department or commission thereof.

Added by Acts 1956, No. 9, §16.



RS 38:2567 - Playgrounds, parks and other facilities; limitation

§2567. Playgrounds, parks and other facilities; limitation

The board of commissioners, under the supervisory control of the state department of public works, shall have the power to cause to be created and constructed playgrounds, picnic grounds, grounds for recreation parks, and any and all other facilities to accommodate the public and to provide adequate access to the said lake, as may within the opinion of the said board become necessary but not to exceed two acres at any one place, and said district shall have the right of eminent domain and expropriation in the exercise of such powers.

Added by Acts 1956, No. 9, §17.



RS 38:2568 - Attorney general as counsel

§2568. Attorney general as counsel

The attorney general of the state of Louisiana and his assistants shall be and are hereby designated as counsel for the state department of public works and the said district in the execution of the purposes of this Part and are hereby charged with the responsibility of representing the said state department of public works and the board of commissioners in any and all matters when called upon to do so.

Added by Acts 1956, No. 9, §18.



RS 38:2569 - Management of fish, game, and wildlife

§2569. Management of fish, game, and wildlife

A, B, C. REPEALED BY ACTS 1993, NO. 830, §2.

D. The board of commissioners of the Bayou D'Arbonne Lake Watershed District shall have authority to establish and cause to be enforced rules and regulations pertaining to all commercial establishments which may be constructed for the purpose of commercializing and making commercial use of the facilities provided by the said lake; to license and permit such establishments and to levy and collect a fee, to be fixed by the commission, for the privilege of making commercial use of the facilities of said lake, or to refuse to license or permit any commercial establishment to use the facilities provided by said lake.

E. The rules and regulations established and promulgated by the board of commissioners of the Bayou D'Arbonne Lake Watershed District shall provide penalties for any such commercial establishment operating without a permit or license, and such rules and regulations shall be enforced by the sheriff of the parish within which the district is situated, as hereinafter provided and violations thereof prosecuted by the district attorney of the judicial district within which the Watershed District is situated, as hereinabove provided.

Added by Acts 1956, No. 9, §19. Amended by Acts 1962, No. 194, §4; Acts 1993, No. 830, §2.



RS 38:2570 - Property exempt from taxation

§2570. Property exempt from taxation

The lands which lie within and form the D'Arbonne Lake proper shall not be subject to any ad valorem taxation or any other tax of any nature whatsoever by either the state of Louisiana or any of its political subdivisions, for so long as the said lands shall form and lie within the lake proper. All property acquired, however, regardless of the manner in which it is acquired or the source from which it is acquired, shall thereafter become the property of the state of Louisiana for the use and benefit of the Bayou D'Arbonne Lake Watershed District.

Added by Acts 1956, No. 9, §20.



RS 38:2571 - Grant of state lands to district; right of mineral leases unabridged

§2571. Grant of state lands to district; right of mineral leases unabridged

All lands belonging to the state of Louisiana which are enclosed in the said area, as provided in R.S. 38:2551, and which are necessary to the erection and maintenance of said Bayou D'Arbonne Lake are hereby granted to the Bayou D'Arbonne Lake Watershed District for the purposes herein set out, but this grant shall in no wise abridge the right of the state to lease the said land for the production of oil, gas and other minerals under the general laws of the state as now provided.

Added by Acts 1956, No. 9, §21.



RS 38:2572 - Individual mineral leases unabridged

§2572. Individual mineral leases unabridged

The provisions of this Part shall in no wise abridge the right of any individual from whom the flowage rights, rights of way and servitudes may have been acquired by any means however to lease said lands for the production of oil, gas and other minerals and the right of such lessee or his assignee to produce or cause to be produced oil, gas or other minerals therefrom.

Added by Acts 1956, No. 9, §22.



RS 38:2573 - Bayou D'Arbonne Lake dam and spillway; name

§2573. Bayou D'Arbonne Lake dam and spillway; name

A. The dam and spillway at Bayou D'Arbonne Lake is hereby named the "T.T. Fields Dam and Spillway".

B. The Department of Transportation and Development is hereby directed to erect and maintain appropriate signage of this designation.

Acts 2015, No. 33, §1.



RS 38:2601 - Creation

PART III. CYPRESS-BLACK BAYOU RECREATION AND

WATER CONSERVATION DISTRICT

§2601. Creation

The Cypress-Black Bayou Recreation and Water Conservation District is hereby created.

Added by Acts 1958, No. 292, §1.



RS 38:2602 - Location

§2602. Location

The area comprising the said District shall be all of Ward 2, Sections 19, 30 and 31, Township 20 North, Range 12 West; and Sections 6, 7, 8, 17 and 18 Township 19 North, Range 12 West of Ward 5, all in Bossier Parish, Louisiana, and the following described property, to-wit:

Beginning at a point where the North line of Section 3, Township 17 North, Range 13 West, Bossier Parish, Louisiana, intersects the East Right-of-Way line of Kansas City Southern-Louisiana & Arkansas Railway Company; thence Southeasterly along the East Right-of-Way of the Louisiana and Arkansas Railroad Right-of-Way, to a corner of Barksdale Air Force Base, being also United States Monument No. 163, run thence along the Boundary of Barksdale Air Force Base as follows: North 89°57' East, a distance of 1,552.96 feet, South 14°15' East a distance of 1,714.94 feet, South 46°15' East a distance of 1,203.08 feet to a point being the most Southerly Boundary corner of Barksdale Air Force Base; North 72°35'50" East, a distance of 1,043.65 feet; South 17°24'10" East, a distance of 130 feet; run thence North 72°35'50" East, a distance of 20.43 feet; run thence South 17°24'10" East, a distance of 150 feet; run thence South 62°24'10" East, a distance of 42.42 feet; run thence South 17°24'10" East, a distance of 35.7 feet; run thence South 25°22'45" East, a distance of 68.96 feet; run thence South 33°21'30" East, a distance of 211.17 feet, run thence South 20°42'30" East, a distance of 121.26 feet; run thence South 8°03'30" East, a distance of 157.16 feet; run thence South 81°56'30" West, a distance of 310 feet; run thence North 8°03'30" West, a distance of 92.15 feet; run thence North 20°42'30" West, a distance of 136.60 feet; run thence North 33°21'30" West, a distance of 137.34 feet; run thence North 25°22'45" West, a distance of 155.06 feet; run thence North 7°24'10" West, a distance of 35.7 feet; run thence North 62°24'10" West, a distance of 42.42 feet; run thence South 72°35'50" West, a distance of 250 feet; run thence South 35°02'50" West, a distance of 50.45 feet; run thence South 72°35'50" West, a distance of 30 feet; run thence North 70°12'10" West, a distance of 50.86 feet; run thence South 72°35'50" West, a distance of 254.27 feet; run thence South 30°23'10" West, a distance of 55.35 feet to a point being the common rear corner of Lots 84 & 85 of said Bellaire Subdivision Unit No.1; run thence South 23°53'50" East, a distance of 101.20 feet; run thence South 33°21'30" East, a distance of 351.05 feet; run thence South 71°51'40" West, a distance of 32.7 feet; run thence South 8°03'30" East, a distance of 203.2 feet to a point being the most Southeasterly corner of Bellaire Subdivision Unit No. 1, said point also being on the South Right-of-Way line of Bellaire Boulevard; run thence South 81°56'30" West along said South Right-of-Way line of Bellaire Boulevard, a distance of 90 feet to the point of a curvature of a curve to the left having the following data: Delta = 90°00', Tangent = 20 feet and Radius of 20 feet; run thence Southeasterly along said curve, a distance of 31.42 feet; run thence South 81°56'30" West, a distance of 50 feet to the point of tangency of a curve having the following data: Delta = 90°00', Tangent = 20 and Radius = 20 feet; run thence along said curve in a Southwesterly direction, a distance of 31.42 feet; run thence South 81°56'30" West, a distance of 540.59 feet to the point of curvature of a curve to the left having the following data: Delta = 25°18', and Radius = 408.70 feet; run thence Southwesterly along said curve, a distance of 180.47 feet to a point on the Northeasterly line of the Louisiana and Arkansas Railroad Right-of-Way; run thence South 33°23' East, along the East right-of-way line of the KCS-L&A Railway to the Southwest corner of Lot No. 12 of the Clay Plantation Pecan Orchard Subdivision Unit No. 1 as recorded in Book 141, Page 163, Records of Bossier Parish, Louisiana; run thence South 89°05' East a distance of 601.54 feet; run thence North a distance of 363.60 feet; run thence South 89°00' East a distance of 1,461.05 feet; run thence North 0°05' East a distance of 10 feet; run thence South 89°00' East a distance of 109.74 feet; run thence North 0°11' East a distance of 495.13 feet; run thence North 89°22' East a distance of 405.46 feet; run thence North 27°38' East, a distance of 447.90 feet, to a point being on the South boundary line of Barksdale Air Force Base, said point also being on a line common to Sections 2 and 11; run thence North 89°59' East, along said line common to Sections 2 and 11; a distance of 1,214.24 feet to a point being the common corner of Sections 1, 2, 11 and 12, Township 17 North, Range 13 West, run thence North 89°59' East, along a line common to Sections 1 and 12, a distance of 1,214.10 feet; run thence South 0°02' West, a distance of 173.50 feet; run thence South 89°58' East, a distance of 1.00 foot; run thence South 0°02' West, a distance of 150 feet; run thence South 43°52' West, a distance of 41.51 feet; run thence South 0°30' East, a distance of 673.38 feet; run thence South 49°16' East, a distance of 35.44 feet; run thence South 3°40' East, a distance of 155 feet; run thence South 86°20' West, a distance of 2.77 feet; run thence South 3°40' East, a distance of 100 feet; run thence South 49°24' West, a distance of 49.63 feet; run thence South 0°30' East, a distance of 340.17 feet; run thence South 43°21' East, a distance of 58.47 feet; run thence South 7°35' West, a distance of 146.79 feet; run thence North 82°25' West, a distance of 43.67 feet; run thence South 7°35' West, a distance of 190.88 feet to a point being on the Northerly high bank of Macks' Bayou; run thence South 0°07' East, a distance of 83.86 feet to a point on the Southerly high bank of Macks' Bayou, said point also being the Northeast corner of Lot 20 of Shady Grove Subdivision Unit No. 3 as recorded in Book 275, Pages 306 and 307 records of Bossier Parish, Louisiana; run thence South 80°11' East, a distance of 381.77 feet; run thence South 71°11' East, a distance of 621.77 feet; run thence South 69°14' East, a distance of 195.90 feet; run thence North 80°04' East, a distance of 62.90 feet; run thence East, a distance of 228.81 feet; run thence South, a distance of 925.27 feet; run thence South 89°22' West, a distance of 4,987.20 feet to a point on the West Right-of-Way line of Parkway Drive, said point being the Southeast corner of Lot 7, Replat Shady Grove Subdivision Unit No. 1; run thence South 33°13' East along said West Right-of-Way line, a distance of 150 feet; run thence South 56°47' West, a distance of 148 feet to a point on the East right-of-way line of the KCS-L&A Railroad; run thence North 33°13' West, along said East right-of-way line, a distance of 2,108.20 feet; run thence South 89°22' West a distance of 1,254.45 feet to the East line of the Red River levee; run thence along said East levee line, as follows: North 11°36' West a distance of 1,780.5 feet, North 50°05' West a distance of 917.93 feet, North 14°35'05" West a distance of 1,439.59 feet, North 74°19'30" West a distance of 1,008.28 feet, North 14°45' West a distance of 653.58 feet, North 55°22'20" West a distance of 1,545.24 feet, North 20°39'20" West a distance of 288.78 feet, North 36°04'20" West a distance of 766.57 feet, North 14°13'20" West a distance of 444.64 feet to a point being the intersection of the Northeasterly line of the existing Red River Levee with the Northeasterly line of the original Red River Levee as shown with the Resubdivision of Fertile Gardens Unit No. 3 as recorded in Book 60, Page 487 of Records of Bossier Parish, Louisiana; run thence Northwesterly along said Northeasterly line of said original Red River Levee (being also the Northeasterly line of the existing levee) to the intersection with the Township line between Township 17 North, Range 13 West and Township 18 North, Range 13 West; run East along the North line of Section 3, Township 17 North, Range 13 West, to point of beginning, which point is the intersection of the East right-of-way line of the Kansas City Southern Arkansas & Louisiana Railway Company with the North line of Section 3, Township 17 North, Range 13 West, Bossier Parish, Louisiana, point of beginning and being all that part of Ward One, Bossier Parish, Louisiana within the City Limits of Bossier City, Bossier Parish, Louisiana, as per Ordinance No. 800 recorded in Vol. 364, Page 290, Bossier Parish Records. In addition to all of the above described territory, there shall be included within said District all of the territory lying within the municipal limits of Bossier City, Parish of Bossier, as said limits are now or may be hereafter constituted.

Added by Acts 1958, No. 292, §2. Amended by Acts 1964, No. 305, §1; Acts 1968, No. 502, §1.



RS 38:2603 - District as political subdivision and body corporate; purpose and powers; issuing bonds and levying taxes

§2603. District as political subdivision and body corporate; purpose and powers; issuing bonds and levying taxes

The Cypress-Black Bayou Recreation and Water Conservation District so created shall be a political subdivision of the State of Louisiana, shall constitute a waterworks district under the provisions of Article XIV, Section 14 of the Constitution of the State of Louisiana for the year 1921, as amended, and shall have all the rights, powers, privileges and immunities hereinafter set forth. Additionally, the district shall be a budgetary unit of the State of Louisiana and shall have for its purpose the development of the wealth and natural resources of the district by the conservation of water for agricultural, municipal, recreational, commercial, industrial and sanitary purposes. It shall constitute a body corporate in law with all the powers, rights, privileges and immunities of a public corporation, and all powers necessary for it to carry out the objects for which it was created. It shall have the power to sue and be sued and to buy and sell all types of property, both real and personal, and to expropriate in accordance with law any properties which may be necessary for the accomplishment of its purposes as herein contemplated. It shall have the authority to negotiate and execute contracts, to acquire by purchase, gift, expropriation or otherwise every type and specie of property and servitudes, rights of way and flowage rights necessary to its purpose, and to construct, build, purchase, lease, operate and maintain any facilities, works or machinery designed to accomplish the purposes of the district. It shall have complete control over the supply of fresh water made available by its facilities which shall be administered for the benefit of the persons residing or owning property within the District and if it should be for the benefit of the district it shall have the authority to sell such water for irrigation, municipal and industrial uses both within and outside the district. The district shall constitute an agency of the State of Louisiana designed to carry out an essential governmental function of the State, and all of the property of the district shall be exempt from taxation. It shall have the authority to cooperate and contract with the government of the United States or any department or agency thereof and to accept gifts, grants and donations of property and money therefrom. It shall have the authority to cooperate with the State of Louisiana or any political subdivision, department, agency or corporation of said state for the construction, operation and maintenance of such facilities designed to accomplish the purpose for which the district is created on any basis including the matching of funds and by participating in projects authorized by any federal or state law as it shall see fit.

The district shall have authority to incur debt, issue negotiable bonds and levy taxes for the purpose of constructing, acquiring, extending or improving any lands, reservoirs, levees, channels, canals, pipe lines, pumping stations, waterworks plants and any other facilities, including buildings, machinery and equipment, for the development of the wealth and natural resources of the district by the conservation and use of water for agricultural, municipal, recreational, commercial, industrial and sanitary purposes, including the acquisition of all lands incidental or necessary for the construction, use and enjoyment thereof, such purpose being hereby found and declared to be a public purpose. Any such bonds payable from ad valorem taxation shall be issued under the terms and provisions of Sub-Part A, Part III, Chapter 4, Title 39 of the Louisiana Revised Statutes of 1950, and any revenue bonds shall be issued under the terms and provisions of Sub-Part B or Sub-Part C of Part I, Chapter 10, Title 33 of the Louisiana Revised Statutes of 1950, provided, however, that any bonds so issued shall first be approved at a taxpayers election held in the manner prescribed by Part II, Chapter 4, Title 39 of the Louisiana Revised Statutes of 1950. In each instance the board of commissioners of the district shall be the governing authority of the district and shall have all of the rights, powers and privileges conferred upon the respective governing authorities by said statutes. Additionally, the district shall have authority to levy taxes under the provisions of Article X, Section 10 of the Constitution for the purpose of improving, operating and maintaining its facilities, provided any such tax shall first be approved at a taxpayers election as therein required. In the event any of the aforesaid parts of the Revised Statutes are in conflict with the provisions of this Part, then the provisions of this Part shall control, but in all other respects the cited portions of the Revised Statutes shall apply to the district for the purposes herein indicated.

Added by Acts 1958, No. 292, §3. Amended by Acts 1966, No. 198, §1.



RS 38:2604 - Governing board; membership; tenure, vacancies, domicile

§2604. Governing board; membership; tenure, vacancies, domicile

The district shall be governed and controlled by a board of five commissioners, each of whom shall be a qualified elector of Bossier Parish residing within and owning property within the district. The successors to the present members of the board of commissioners shall be appointed as follows: one by the police jury of Bossier Parish; one by the mayor and governing authority of the city of Bossier City; one by the mayor and governing authority of the village of Benton; one by the Bossier Parish school board and the fifth, by the Board of Commissioners of the Bossier Levee District. Any vacancy in the office of commissioner, due to death, resignation or any other cause, shall be filled by the remaining commissioners for the unexpired term.

Each member of the board of commissioners shall serve a term of five years from the date of his appointment to the board.

The board shall be domiciled at Benton, Louisiana.

Added by Acts 1958, No. 292, §4. Amended by Acts 1966, No. 448, §2.



RS 38:2605 - Oaths; per diem allowance

§2605. Oaths; per diem allowance

Before entering upon his official duties, each member of the board of commissioners shall take the oath or affirmation required by Article XIX, Section 1, of the Constitution of Louisiana.

Each member of said board shall be entitled to receive, out of available funds of the district, a per diem allowance of forty dollars for each meeting of the board which he attends, but no such allowance shall be paid for more than thirty-six meetings in any calendar year.

Added by Acts 1958, No. 292, §5. Amended by Acts 1967, No. 101, §2; Acts 1974, No. 422, §1.



RS 38:2606 - Election of officers; record book; public inspection

§2606. Election of officers; record book; public inspection

Immediately after the members of the board of commissioners have been appointed by the governor, or as soon as thereafter is practicable, they shall meet and organize by electing from their number a president, vice-president and secretary who shall perform the duties normally required of such officers. The said board shall also cause the name by which the district is to be known to be recorded in a bound book which shall also be the depository of the minutes and proceedings of the board, certificates, oaths of commissioners and any and all corporate acts of the board. This book shall be in the custody of the secretary of the board and shall be open for public inspection at all reasonable times.

Added by Acts 1958, No. 292, §6.



RS 38:2607 - Fishing activities; prohibition of certain gear

§2607. Fishing activities; prohibition of certain gear

The Wildlife and Fisheries Commission may prohibit the recreational and commercial use of hoop nets, gill nets, trammel nets, strike nets, seines, wire nets, wire traps, and slat traps on Cypress Bayou Reservoir and Black Bayou Reservoir. In addition, the board of commissioners of the Cypress-Black Bayou Recreation and Water Conservation District shall maintain public access to Cypress Bayou Reservoir and to Black Bayou Reservoir.

Acts 2002, 1st Ex. Sess., No. 55, §1, eff. April 18, 2002.



RS 38:2608 - Enumerated powers

§2608. Enumerated powers

In order to accomplish the purposes of the district and to secure the best results from the construction, operation and maintenance of the works and improvements of the district and to prevent damage to the property of the district, the board of commissioners may make such rules and regulations as it shall deem advisable to:

(1) Protect and preserve the works, machinery, improvements and property owned or controlled by the district and to prescribe the manner of their use;

(2) Prescribe the manner of buildings, bridges, roads, fences or other works in, along or across any channel, reservoir or other construction of the district;

(3) Prescribe the manner in which ditches, sewers, pipelines or other works shall be adjusted to or connected with the facilities of the district or any water course within the district and the manner in which the water courses of the district may be used for the disposal of waste;

(4) Prescribe the permissible uses of the waters of the district made available by its facilities and to prevent the pollution or the unnecessary waste of such water;

(5) Prohibit or regulate the discharge of sewers into the district of any liquid or solid waste deemed detrimental to the waters or facilities of the district.

Added by Acts 1958, No. 292, §8.



RS 38:2609 - Parks, playgrounds and picnic areas for use of district facilities

§2609. Parks, playgrounds and picnic areas for use of district facilities

The district shall have the authority to create, construct and administer such recreational parks, playgrounds and picnic areas as the board shall consider necessary for the use and enjoyment of any water facility owned or controlled by the district and shall provide adequate access to any lake or reservoir created by the district for the use of the public.

Added by Acts 1958, No. 292, §9. Amended by Acts 1966, No. 198, §2.



RS 38:2610 - Engineering services by Department of Public Works

§2610. Engineering services by Department of Public Works

The Department of Public Works, State of Louisiana, shall furnish to the district such engineering services as it shall require and may cooperate with the district in the construction of any work or facility considered necessary by the district and said department to the purposes of the district. Any moneys appropriated by the state or said department shall be expended under the supervisory control of said department and the board of commissioners of the district may by appropriate contract subject any project to the supervisory control of said department.

Added by Acts 1958, No. 292, §10. Amended by Acts 1966, No. 198, §3.



RS 38:2611 - Retention of mineral rights

§2611. Retention of mineral rights

Whenever it shall become necessary for the district or the department of public works, state of Louisiana to acquire the fee simple title to any land for the purpose of constructing any work or facility within the district, the owner thereof in his own behalf or in behalf of his assigns in the event of a prior assignment may retain the mineral rights to such property together with the right to grant mineral leases and servitudes thereon. No form of prescription shall divest such owner or his assigns of these rights so long as the district, the department of public works or some other department or agency of the state retains the ownership of the property, but should ownership pass into private hands, the prescription of non-user provided by R.C.C. Arts. 789 and 3546 shall apply as in the usual case.

Added by Acts 1958, No. 292, §11.



RS 38:2612 - Tax exemption; lease of lands for production of minerals

§2612. Tax exemption; lease of lands for production of minerals

Should the district or the department of public works acquire servitude, right of way or flowage right over any property as distinguished from the fee simple title thereto such property shall not be subject to any ad valorem tax or tax of any nature by the state of Louisiana or any political subdivision thereof so long as such property is used for the purpose of the district. The provisions of this Part shall in no wise abridge the right of any individual, person, firm or corporation from whom a servitude, right of way, or flowage right may have been acquired to lease the land subject thereto for the production of oil, gas or other minerals and to produce or cause to be produced oil, gas or other minerals from such property.

Added by Acts 1958, No. 292, §12.



RS 38:2651 - REPEALED BY ACTS 1993, NO. 211, 1.

PART IV. RECREATION AND WATER CONSERVATION

DISTRICT ST. HELENA PARISH

§2651. REPEALED BY ACTS 1993, NO. 211, §1.



RS 38:2652 - REPEALED BY ACTS 1993, NO. 211, 1.

§2652. REPEALED BY ACTS 1993, NO. 211, §1.



RS 38:2653 - REPEALED BY ACTS 1993, NO. 211, 1.

§2653. REPEALED BY ACTS 1993, NO. 211, §1.



RS 38:2654 - REPEALED BY ACTS 1993, NO. 211, 1.

§2654. REPEALED BY ACTS 1993, NO. 211, §1.



RS 38:2655 - REPEALED BY ACTS 1993, NO. 211, 1.

§2655. REPEALED BY ACTS 1993, NO. 211, §1.



RS 38:2656 - REPEALED BY ACTS 1993, NO. 211, 1 AND ACTS 1993, NO. 830, 2.

§2656. REPEALED BY ACTS 1993, NO. 211, §1 AND ACTS 1993, NO. 830, §2.



RS 38:2657 - REPEALED BY ACTS 1993, NO. 211, 1.

§2657. REPEALED BY ACTS 1993, NO. 211, §1.



RS 38:2658 - REPEALED BY ACTS 1993, NO. 211, 1.

§2658. REPEALED BY ACTS 1993, NO. 211, §1.



RS 38:2659 - REPEALED BY ACTS 1993, NO. 211, 1.

§2659. REPEALED BY ACTS 1993, NO. 211, §1.



RS 38:2660 - REPEALED BY ACTS 1993, NO. 211, 1.

§2660. REPEALED BY ACTS 1993, NO. 211, §1.



RS 38:2661 - REPEALED BY ACTS 1993, NO. 211, 1.

§2661. REPEALED BY ACTS 1993, NO. 211, §1.



RS 38:2701 - Creation

PART V. JOHN K. KELLY GRAND BAYOU RESERVOIR DISTRICT

§2701. Creation

There is hereby created a recreation and water conservation district to be known as the "John K. Kelly Grand Bayou Reservoir District".

Acts 1958, No. 474, §1; Acts 1989, No. 176, §1; Acts 1993, No. 120, §1.



RS 38:2702 - Location

§2702. Location

The area comprising all of Red River Parish shall be the boundary of the district.

Acts 1958, No. 474, §2; Acts 1989, No. 176, §1.



RS 38:2703 - District as political subdivision and body corporate; purpose and powers

§2703. District as political subdivision and body corporate; purpose and powers

A. The district so created shall be a political subdivision and budgetary unit of the state of Louisiana which shall have for its purpose the development of the wealth and natural resources of the district by the conservation of soil and water for agricultural, recreational, commercial, industrial, and sanitary purposes.

B. It shall constitute a body corporate in law with all powers, rights, privileges, and immunities of a corporation. It shall have the power to sue and be sued, to buy and sell, to levy taxes, to negotiate and execute contracts, and to incur debts and issue negotiable bonds in payment thereof under and in accordance with existing laws. It shall have the authority to acquire by purchase, donation, expropriation, or otherwise every type and specie of property, including servitudes and rights of use, necessary to its purpose, and to lease, build, operate, and maintain any works or machinery designed to accomplish the purposes of the district.

C. It shall have complete control over the supply of fresh water made available by its facilities which shall be administered for the benefit of the persons residing or owning property within the district, and if it should be for the benefit of the district it shall have the authority to sell such water for irrigation, municipal, and industrial uses both within and outside the district.

D. The district shall constitute an agency of the state of Louisiana designed to carry out an essential governmental function of the state, all of the property of which district shall be exempt for taxation. It shall have the authority to cooperate and contract with the government of the United States or any department or agency thereof and to accept grants and donations of property and money therefrom. It shall have the authority to cooperate with the state of Louisiana or any political subdivision, department, agency, or corporation of said state for the construction, operation, and maintenance of facilities designed to accomplish the purpose for which the district is created on any basis including the matching of funds and by participating in projects authorized by any federal or state law as it shall see fit.

Acts 1958, No. 474, §3; Acts 1989, No. 176, §1.



RS 38:2704 - Board of commissioners, appointment; tenure; vacancies; compensation

§2704. Board of commissioners, appointment; tenure; vacancies; compensation

A. The district shall be governed and controlled by a board of seven commissioners, each of whom shall be a qualified elector of Red River Parish residing within and owning property within the district. The members of the board of commissioners shall be appointed by the governor for a five year term. Any vacancy in the office of commissioner due to death, resignation, or any other cause shall be filled by the governor for the unexpired term.

B. Members of the board of commissioners shall receive no compensation for their services. The board shall be domiciled at Coushatta, Louisiana.

C. Each appointment by the governor shall be submitted to the Senate for confirmation.

Added by Acts 1958, No. 474, §4; Amended by Acts 1966, No. 448, §4; Acts 1985, No. 834, §1, eff. July 23, 1985; Acts 1989, No. 176, §1; Acts 1990, No. 146, §1.



RS 38:2705 - Oaths

§2705. Oaths

Before entering upon his official duties each member of the board of commissioners shall take an oath before an officer authorized by law to administer an oath that he will faithfully, honestly, and impartially perform his duties.

Acts 1958, No. 474, §5; Acts 1989, No. 176, §1.



RS 38:2706 - Election of officers; record book

§2706. Election of officers; record book

Immediately after the members of the board of commissioners have been appointed by the governor, or as soon as thereafter is practicable, they shall meet and organize by electing from their number a president, vice-president, and secretary who shall perform the duties normally required of such officers. The said board shall also select the name by which the district and any lake in the district is to be known and cause it to be recorded in a bound book which shall also be the depository of the minutes and proceedings of the board, certificates, oaths of commissioners, and any and all corporate acts of the board. This book shall be in the custody of the secretary of the board and shall be open for public inspection at all reasonable times.

Acts 1958, No. 474, §6; Acts 1989, No. 176, §1.



RS 38:2707 - Powers of the board

§2707. Powers of the board

In order to accomplish the purposes for which the district is created, the board of commissioners may:

(1) Purchase, hold, sell, and convey immovable and movable property and execute such contracts as it may deem necessary or convenient to enable it properly to carry out the purposes for which it is created.

(2) Acquire servitudes and rights of use by purchase, by expropriation, and by assignment for the reservoir or recreational areas or otherwise.

(3) Assist in conserving soil and water and in developing the water resources of the district; provided, however, nothing shall be done to interfere with districts or municipalities previously organized under Louisiana law.

(4) Cooperate with the state Department of Transportation and Development and other state agencies in the maintenance or improvement and the construction of any works or improvements for the control, retention, diversion, or utilization of water; retard runoff of water and soil erosion, construct any ditch, channel improvement, dike, dam, or levee, and repair, improve, and maintain any of said improvements or structure.

(5) Acquire movable property by donation or purchase; and employ and hire a secretary and other such personnel as may be necessary in the operation of the business of the district, and fix their compensation; and the commission is further authorized to employ engineers, attorneys, and other professional personnel as the need becomes necessary and fix their compensation.

(6) Levy taxes, issue bonds, and incur indebtedness within the limitations prescribed by the Constitution of Louisiana, and in the manner prescribed thereby.

(7) Cooperate and contract with persons, firms, associations, partnerships, private corporations, cities of this state, or other public corporations, and with any other local, state, and governmental agencies for the sale or use of any waters impounded hereby.

(8) Select a domicile and home office for the district.

(9) Grant franchises to telephone, telegraph, and electric power companies and grant franchises for the purposes of laying gas, water, sewer, electric light or other utilities to supply the inhabitants or any person or corporation with gas, water, sewerage, light, when such construction is within the reservoir, the surcharge area, being that property between the 138.5 contour line and the 147.5 contour line or 1/4th of a mile extending perpendicular to the 138.5 contour line.

(10) REPEALED BY ACTS 1993, NO. 830, §2.

(11) Appoint, hire, designate, and empower wardens, rangers, patrols, and such other personnel as may be deemed necessary by the commission for the enforcement of such regulations as may be promulgated and adopted by the said commission.

(12) The district shall have, with respect to the improvements and maintenance of the district, the advice of the Department of Transportation and Development, and it shall request from time to time the assistance of the department to make such surveys, inspections, and investigations, render such reports, estimates, and recommendations, and furnish such plans and specifications as the board of commissioners of the said district may request from time to time.

(13) The district is hereby authorized to incur debt for any one or more of its lawful purposes, to issue in its name negotiable bonds or certificates of indebtedness evidencing such debt, and to provide for the security and payment thereof as follows:

(a) To issue certificates of indebtedness maturing within one year from date of issuance to evidence money borrowed in anticipation of current revenues for the administration, operation, construction, and maintenance costs and expenses of the district, which certificates shall be payable in principal and interest from any available income, revenues, fees, or taxes pledged to their payment by the district.

(b) To issue bonds substantially in the manner set forth in Article VI of the Constitution of Louisiana, and other authority supplemental thereto, particularly Part III of Chapter 4 of Title 39 of the Louisiana Revised Statutes of 1950. Such bonds shall be payable from an ad valorem tax on all taxable property in the district sufficient to pay such bonds in principal and interest, when approved by vote of a majority in number of the qualified electors voting on the proposition at an election held for that purpose in accordance with Part II of said Chapter 4, Title 39. Such bonds be that prescribed by such law. The bonds shall be issued in such amount or amounts as the board of commissioners shall determine; provided, however, the principal amount of all such bonds outstanding as of the date of the issuance of any new bonds shall never exceed ten per cent of the assessed valuation of the taxable property within the district, to be ascertained by the last assessment roll of record in the Parish of Red River.

(14) The district shall have additional authority to levy taxes under the provisions of Article VI, Section 32 of the Constitution of Louisiana, for the purpose of improving, operating and maintaining its facilities, providing any such tax shall first be approved at an election held for said purposes in accordance with Part II of Chapter 4 of Title 39 of the Louisiana Revised Statutes of 1950, as amended.

(15) The copy of any resolution levying a tax, certified by the secretary of the board of commissioners of said district, shall be transmitted to the tax assessor of the parish on or before May first of the year in which the tax is to be assessed and collected, and it shall be the duty of the assessor to assess the tax and extend the same upon the tax rolls of the parish. The tax shall be collected by the sheriff and ex officio tax collector of the parish in the same manner as taxes levied by the state. The tax collector shall make settlement for taxes so collected with the state treasurer for the account of the respective district, and the funds so derived shall be withdrawn upon the warrant of the secretary of the board of commissioners of the reservoir district countersigned by the president of said commission. Taxes assessed shall constitute the same liens upon the property assessed; shall bear the same penalties; and collection thereof shall be enforced in the same manner and at the same time as state and parish taxes.

(16) The parish shall not be entitled to reimbursement out of the property tax relief fund for any sums which may be lost to it occasioned by any homestead exemption which may be applicable to any property within the parish with respect to any tax levied under the authority of this part, as amended.

Acts 1989, No. 176, §1; Acts 1993, No. 120, §1; Acts 1993, No. 830, §2.



RS 38:2708 - Rules and Regulations

§2708. Rules and Regulations

In order to accomplish the purposes of the district to protect the works, improvements, and property of the district, both immovable and movable; to secure the best results from the construction, operation, and maintenance thereof, and to prevent damage to the district by misuse of any works, improvements, or properties or by the pollution by solid or liquid or substance or misuse of the waters of the district or any water course therein, the board of commissioners may make and enforce such rules and regulations as it shall deem necessary and advisable:

(1) To protect and preserve the works, improvements, and properties owned or controlled by the district, prescribe the manner of their use by public corporations and persons, and preserve order within and adjacent thereto.

(2) To prescribe the manner of building bridges, roads, fences, including fences for the control of livestock or other works in, along, or across any channel or extending into the reservoir.

(3) To prescribe the manner in which natural or artificial drains, ditches, sewers, pipelines, or other works shall be adjusted to or connected with the works of the district or any water course therein and the manner in which the water courses of the district may be used for sewer outlets for disposal of waste.

(4) To prescribe the permissible uses of the water supply, provided by the impoundments constructed, and to prevent the pollution or unnecessary waste of such water supply.

(5) To prohibit or regulate the discharge into sewers of the district of any liquid or solid waste deemed detrimental to the works and improvements of the district.

(6), (7) REPEALED BY ACTS 1993, NO. 830, §2.

Acts 1958, No. 474, §8; Acts 1989, No. 176, §1; Acts 1993, No. 830, §2.



RS 38:2709 - Construction which would impede flow of water in reservoir prohibited; pollution defined and prohibited; penalties fixed for violations

§2709. Construction which would impede flow of water in reservoir prohibited; pollution defined and prohibited; penalties fixed for violations

A.(1) No person or public corporation shall erect within the drainage area of the district any dam or reservoir upon any stream or water course which will affect the proposed lake until a copy of the plans thereof has been filed with the board of commissioners for approval.

(2) Whoever violates this Subsection shall be fined not less than five hundred dollars or more than one thousand dollars or imprisoned for not more than sixty days, or both.

B.(1) No person shall knowingly and willfully empty or drain into, or permit to be drained from any pumps, reservoirs, wells, or oil fields into any stream or drain constituting the watershed of the proposed lake or from any stream within said district into the said reservoir any oil, salt water, or other noxious or poisonous gases or substances which would render the water unfit for irrigation purposes or would destroy aquatic and fish life in the streams.

(2) Each and every day that oil, salt water, or other substances are permitted to flow into natural streams or drains which constitute the watershed of the proposed lake shall constitute a separate and distinct offense.

(3) Whoever violates this Subsection shall be fined not less than one hundred dollars or more than two hundred dollars or imprisoned for not more than three months.

C.(1) No person shall:

(a) Obstruct drainage channels which compose any drain or stream flowing into the proposed lake by bridging them except in accordance with plans, specifications, and instructions prescribed by the board of commissioners of the district.

(b) Construct dams, locks, or gates in drainage channels of the said watershed of the proposed lake without permission of the commission.

(c) Anchor rafts, crafts, fish traps, fish cars, and other obstacles in the channel of any stream, drain, or natural flow of the feeder streams of the watershed of the proposed lake.

(d) Drain into channels by natural or artificial inlets except under regulations prescribed by the board of commissioners.

(e) Float timber in the watershed of the proposed lake.

(f) Use the channels for transportation or navigation except under authority of and agreement with the board of commissioners.

(g) In any manner obstruct drainage channels, natural flow drains, or natural flowage or violate any of the rules or regulations adopted and promulgated by the board of commissioners for preserving and maintaining the efficiency of the drainage channels in the district.

(2) Whoever violates this Subsection shall be fined not less than two hundred and fifty dollars or more than five hundred dollars or imprisoned for not more than sixty days, or both.

D.(1) No proprietor, owner, lessee, or possessor of land abutting upon the reservoir of the proposed lake or upon any public road paralleling the water line or contiguous to the reservoir of the proposed lake shall in any manner close or place any obstruction in the drains or ditches, whether on private property or on the public road or levee adjacent to the road which will in any manner interfere with the effective, thorough, and continuous drainage into the reservoir.

(2) Whoever violates this Subsection shall be fined not less than two hundred and fifty dollars nor more than five hundred dollars or imprisoned for more than sixty days, or both.

(3) The sheriff of the parish, in addition to his other duties is charged with the responsibility of aiding and assisting the commission or its employees or agents in the enforcement of all rules and regulations adopted in accordance herewith.

E. The district attorney of the judicial district within which the reservoir district is situated is hereby designated as the proper official for the prosecution of all violations of the rules and regulations adopted by the said commission in pursuance hereto.

Acts 1989, No. 176, §1.



RS 38:2710 - Supervision by Department of Transportation and Development

§2710. Supervision by Department of Transportation and Development

All of the powers and duties relative to construction and letting of contracts for construction required to be advertised by R.S. 38:2211 and 2212 conferred upon the district shall be subject to and exercised under the supervisory control of the Department of Transportation and Development of the state of Louisiana, which department shall furnish to the district such engineering services as it shall require and may cooperate with the district in the construction of any work or facility considered necessary by the district and said department to the purposes of the district.

Acts 1989, No. 176, §1.



RS 38:2711 - Contracts let by board; bond

§2711. Contracts let by board; bond

At the discretion of the Commission, any and all contracts of the district may be let by the board of commissioners, with advertisement, on the terms and subject to the conditions which it may fix in the ordinance or advertisement calling for bids. The person or firm to whom any contract is awarded shall furnish, within the delay fixed by the board, a bond of a surety company authorized to do business in the state of Louisiana, in the amount required by the laws relating to contracts for public works, and conditioned that the work shall be performed in accordance with the plans and specifications of the engineers, and the terms of the contract, and the board shall demand any other bonds and obligations which the laws relating to public works contracts required the contractor to give. However, the provisions for advertising and procuring bond may be dispensed with by the commission so long as said actions comply with Louisiana law.

Acts 1989, No. 176, §1.



RS 38:2712 - Mineral rights

§2712. Mineral rights

Whenever it shall become necessary for the district or the Department of Transportation and Development, to acquire full ownership of any land for the purpose of constructing any work or facility within the district, the owner thereof in his own behalf or in behalf of his assigns in the event of a prior assignment may retain the mineral rights to such property together with the right to grant mineral leases and servitudes thereon. No form of prescription shall divest such owner or his assigns of these rights so long as the district, the department, or some other department or agency of the state retains the ownership of the property, but should ownership pass into private hands, the prescription of nonuse provided by R.S. 31:27 shall apply as in the usual case.

Acts 1989, No. 176, §1.



RS 38:2713 - Tax exemption; mineral leases unabridged

§2713. Tax exemption; mineral leases unabridged

Should the district or the Department of Transportation and Development acquire servitude, right of use, or title in full ownership to immovable property or any other property, such property shall not be subject to any ad valorem tax or tax of any nature by the state of Louisiana or any political subdivision thereof so long as such property is used for the purpose of the district. The provisions of this Part shall in no way abridge the right of any individual, person, firm, or corporation from whom a servitude or right of use may have been acquired to lease the land subject thereto for the production of oil, gas, or other minerals and to produce or cause to be produced oil, gas, or other minerals from such property so long as said leases are subject to the terms and conditions of the servitude executed in favor of the commission.

Acts 1989, No. 176, §1.



RS 38:2714 - Employment of attorneys

§2714. Employment of attorneys

The board of commissioners may employ an attorney to represent it in any and all matters deemed necessary and may provide for the payment of his services.

Acts 1989, No. 176, §1.



RS 38:2715 - Playgrounds, parks, and other facilities; limitation

§2715. Playgrounds, parks, and other facilities; limitation

The board of commissioners shall have the power to cause to be created and constructed playgrounds, picnic grounds, grounds for recreation, parks, and any and all other facilities to accommodate the public and to provide adequate access to the proposed lake, as may within the opinion of the board become necessary, and the district shall have the right of eminent domain and expropriation in the exercise of such powers.

Acts 1989, No. 176, §1.



RS 38:2716 - Management of fish, game, and wildlife

§2716. Management of fish, game, and wildlife

A, B, C. REPEALED BY ACTS 1993, NO. 830, §2.

D. The board of commissioners shall have authority:

(1) To establish and cause to be enforced rules and regulations pertaining to all commercial establishments which may be constructed for the purpose of commercializing and making commercial use of the facilities provided by the reservoir; and

(2) To license and permit such establishments and to levy and collect a fee, to be fixed by the commission, for the privilege of making commercial use of the facilities of the lake, or to refuse to license or permit any commercial establishment to use the facilities provided by the lake.

E. The rules and regulations established and promulgated by the board of commissioners shall provide penalties for any commercial establishment operating without a permit or license, and the rules and regulations shall be enforced by the sheriff and violations thereof prosecuted by the district attorney of the judicial district within which the reservoir district is situated, as hereinabove provided.

Acts 1989, No. 176, §1; Acts 1993, No. 830, §2.



RS 38:2717 - Management of improvements

§2717. Management of improvements

A. The board of commissioners shall have the right to regulate the construction and use of all piers, docks, bridges, and other improvements built or erected on any part of the district to be inundated by the proposed lake and shall further have the right to regulate and control the erection of any improvements of any kind whatever within the area between the 138.5 contour line and the 147.5 contour line or within 1320 feet perpendicular to the 138.5 contour line, whichever distance is greater. The board of commissioners shall have the authority and power to regulate the improvements by the issuance of permits for same and fix a fee for the issuance thereof.

B. The board of commissioners may charge an annual fee for the permit to maintain improvements on or within the area between the 138.5 contour line and the 147.5 contour line or within 1320 feet perpendicular to the 138.5 contour line whichever distance is greater.

Acts 1989, No. 176, §1.



RS 38:2751 - Creation

PART VI. BAYOU DESIARD-BAYOU BARTHOLOMEW CUT-OFF

LOOP WATER CONSERVATION BOARD

§2751. Creation

There is hereby created a water conservation board to be known as the Bayou DeSiard-Bayou Bartholomew Cut-Off Loop Water Conservation Board of Ouachita and Morehouse Parishes, Louisiana.

Added by Acts 1962, No. 308, §1.



RS 38:2752 - Board as political agency; purpose

§2752. Board as political agency; purpose

The board shall be a political agency of the state of Louisiana and, subject to the limitations and restrictions set out in this Part, shall have authority to establish, maintain and protect a favorable level of fresh water in Bayou DeSiard and Bayou Bartholomew Cut-Off Loop in Townships 18, 19 and 20 North, Ranges 3 and 4 East, in the Parishes of Ouachita and Morehouse, state of Louisiana, to be available for all beneficial uses and purposes.

Added by Acts 1962, No. 308, §2.



RS 38:2753 - Powers

§2753. Powers

The board shall have the power to sue and be sued; to buy and sell; to exercise the right of expropriation; to own, maintain and operate property, both movable and immovable, to acquire servitudes, rights of way and flowage rights, to negotiate and execute contracts; to cooperate with the state of Louisiana or any agency or political subdivision thereof or with the government of the United States or any department or agency thereof on any basis that the board shall deem advisable for the joint or separate construction, ownership, operation and maintenance of pump facilities, pipelines, floodgages, water conveyors and other devices, equipment and property; to accept gifts or contributions of any nature from the state of Louisiana or the United States or any agency or political subdivision thereof; and to make and collect reasonable charges or fees for its services in connection with the water made available by any facilities provided by said board; provided, no charges shall be assessed against any municipality or other political subdivision, and that in exercising the powers and authority aforesaid, the board shall cooperate with, and shall act under the supervision and control of, the Louisiana Department of Public Works.

Added by Acts 1962, No. 308, §3.



RS 38:2754 - Restrictions

§2754. Restrictions

The board shall not build any dam, sill or other restrictive structure of any kind which will reverse or otherwise materially affect the natural flow of Bayou Bartholomew; the board shall, however, be empowered to remove water from Bayou Bartholomew at any time when suitable water is available. The board shall not have authority to destroy or substantially diminish prior or vested water rights or uses.

Added by Acts 1962, No. 308, §4. Amended by Acts 1974, No. 136, §1.



RS 38:2755 - Membership

§2755. Membership

The board shall consist of six members who shall be appointed by the governing authorities of Ouachita and Morehouse Parishes for a term of four years and until their successors have been named and qualified, as follows:

One member shall be appointed from a list of three names submitted to the police jury of Ouachita Parish by the Monroe Utilities Commission; one member to be appointed from a list of three names submitted to the Ouachita Parish Police Jury by the town council of the municipality of Sterlington, such persons to be legal residents of the municipality of Sterlington; one member to be appointed by the police jury on its own motion; one member to be appointed from a list of three names submitted to the police jury of Morehouse Parish by the mayor and board of aldermen of the city of Bastrop, Louisiana; one member to be appointed from a list of three names submitted to the police jury of Morehouse Parish by the Bastrop Association of Commerce and Industry; and a sixth member from Morehouse Parish to be appointed by the police jury of Morehouse Parish on its own motion.

Added by Acts 1962, No. 308, §5. Amended by Acts 1966, No. 448, §5.



RS 38:2756 - Officers; meetings; quorum

§2756. Officers; meetings; quorum

The board shall elect from its own membership a chairman, a secretary and a treasurer. Four members of said board shall constitute a quorum for the transaction of business and the meetings of the Board shall be held at such time and place as shall be fixed at the call of the chairman after due notice to the full membership.

Added by Acts 1962, No. 308, 6.



RS 38:2757 - Compensation; expenses

§2757. Compensation; expenses

The membership of said board shall serve without compensation for its services to the board, but it shall be entitled to reimbursement for actual expenses incurred in the performance of its duties.

Added by Acts 1962, No. 308, §7.



RS 38:2801 - Creation; location

PART VII. FRANKLIN PARISH WATERSHED DISTRICT

§2801. Creation; location

The Franklin Parish Watershed District is hereby created out of the watershed of all streams located within Franklin Parish and portions of Catahoula and Richland Parishes, more particularly defined as all of the east and west Franklin Parish Watershed Districts, respectively, described as follows, to-wit:

That area commencing at a point on the Richland Parish-Franklin Parish line approximately 1700 feet west of the SE corner of Section 36, T17N, R9E, thence northerly along the meander ridge line through Sections 36, 25, 24 and 13, T17N, R9E to a point in the west half of Section 13, T17N, R9E, approximately 2700 feet south and 1000 feet east of the NE Corner of Section 13, T17N, R9E, thence paralleling highway U.S. 80 for approximately 22,500 feet to State Highway 609; thence southwesterly along the meander ridge line through Sections 18, 19, 30 and 31, T17N, R9E, to the SW corner of Section 31, T17N, R9E; thence westerly along the Richland Parish-Franklin Parish line an approximate distance of 12,000 feet to a point in Big Creek; thence generally southwesterly along Big Creek, which is the Richland Parish-Franklin Parish line, to the intersection of Big Creek and Boeuf River; thence southerly along Boeuf River, which is the Caldwell Parish-Franklin Parish line, to the SE corner of Section 31, T12N, R6E; thence southeasterly along Boeuf River, which is the Catahoula Parish-Franklin Parish line, to the point where the Franklin Parish-Catahoula Parish line intersects Boeuf River in Section 5, T10N, R7E; thence in a generally north-northeasterly direction along the meander ridge line through Section 5, T10N, R7E, Sections 32, 33, 28, 21, 22, 15, 10, 3 and 2, T11N, R7E, Sections 35 and 26, T12N, R7E; thence easterly along parish road on line between Sections 23, 24 and 26, 25, T12N, R7E, an approximate distance of 4,800 feet; thence in a generally northeasterly direction along the meander ridge line through Sections 24, and 13, T12N, R7E, Sections 18, 7, 6 and 5, T12N, R8E, Sections 32, 33, 28, 21, 16, 10 and 3, T13N, R8E, Sections 34, 27, 22, 21, 16, 9 and 4, T14N, R8E, Sections 33, 27, 22, 15, 14, 11, 12 and 1, T15N, R8E, Section 6, T15N, R9E, Sections 31, 32, 29, 28, 21, 16, 10 and 3, T16N, R9E, to a point on the Richland Parish-Franklin Parish line approximately 1400 feet west of the NE corner of Section 3, T16N, R9E; thence easterly along the Richland Parish-Franklin Parish line approximately 10,000 feet to the point of origin, being the Franklin Parish West Watershed District, and also

That area commencing at the point on the Richland Parish-Franklin Parish boundary where Bayou Macon crosses; thence in a generally southerly direction along Bayou Macon to a point where the Madison Parish-Franklin Parish line intersects Bayou Macon; thence in an easterly direction along the Madison Parish-Franklin Parish line to the intersection of the Madison Parish-Franklin Parish-Tensas Parish lines; thence southerly along the Franklin Parish-Tensas Parish line to the intersection of the Franklin Parish-Tensas Parish-Catahoula Parish lines; thence westerly along Fool River to a point where the Franklin Parish-Catahoula Parish line intersects Fool River; thence northerly along the Franklin Parish-Catahoula Parish line to the point where said parish line turns west; thence westerly along the Franklin Parish-Catahoula Parish line an approximate distance of 6,000 feet; thence along an irregular line in a generally southwesterly direction across Sections 2, 11, 10, 15, 16, 21, 20, 29, 30, 40, 43 and 31 in T11N, R8E, Sections 6, 7, and 50 in T10N, R8E and Sections 41, 11, 10, 3, 10, 9, 8 and 5 in T10N, R7E, to the point where the Franklin Parish-Catahoula Parish line intersects the Boeuf River in Section 5, T10N, R7E; thence in a generally north-northeasterly direction along the meander ridge line through Section 5, T10N, R7E, Secs. 32, 33, 28, 21, 22, 15, 10, 3 and 2, T11N, R7E, Sections 35 and 26, T12N, R7E; thence easterly along parish road on line between Sections 23, 24, 25 and 26, T12N, R7E, an approximate distance of 4,800 feet; thence in a generally northeasterly direction along the meander ridge line through Sections 24 and 13, T12N, R7E, Sections 18, 7, 6 and 5, T12N, R8E, Sections 32, 33, 28, 21, 16, 10 and 3, T13N, R8E, Sections 34, 27, 22, 21, 16, 9 and 4, T14N, R8E, Sections 33, 27, 22, 15, 14, 11, 12 and 1, T15N, R8E, Section 6, T15N, R9E, Sections 31, 32, 29, 28, 21, 16, 10 and 3, T16N, R9E, to a point on the Richland Parish-Franklin Parish line approximately 1,400 feet west of the NE corner of Section 3, T16N, R9E; thence easterly along the Richland Parish-Franklin Parish line to its intersection with Bayou Macon, and point of origin, being the Franklin Parish East Watershed District.

Added by Acts 1966, No. 101, §1.



RS 38:2802 - District as political subdivision and budgetary unit; purpose

§2802. District as political subdivision and budgetary unit; purpose

The Franklin Parish Watershed District shall be a political subdivision and a budgetary unit of the State of Louisiana, which shall have as its purpose the conservation of soil and water, developing the natural resources and wealth of the district for sanitary, agricultural, industrial and recreational purposes and providing for the protection against and control of flooding in the district, as the same may be conducive to the public health, safety, convenience or welfare or of public utility or benefit.

Added by Acts 1966, No. 101, §2.



RS 38:2803 - Body corporate; powers

§2803. Body corporate; powers

The Franklin Parish Watershed District shall constitute a body corporate in law, with all the powers of a corporation, and with all the powers and rights of a political subdivision of the state as provided by the laws of the state relating to the incurring of debt and the issuing of bonds therefor. This district, through its board of commissioners, may incur debt and issue negotiable bonds in accordance with the power and authority and in the form and manner, and with the effect and security now or hereafter provided by the constitution and laws of the State of Louisiana. This district, through its board of commissioners, may incur debt and contract obligations in accordance with law, sue and be sued, have a corporate seal, and do and perform any and all acts in its corporate capacity and in its corporate name which are necessary and proper for carrying out the purposes and objects for which it is created. It shall have the power of eminent domain and may expropriate property for all its purposes and objectives. Through its governing authority, the district may conserve the fresh water supply within its boundaries for the benefit of the inhabitants and property owners within said district and state, to provide water for commercial, municipal, and any other uses, both within and without the district, and provide for the protection against and control of flooding within the district. It may construct, lease, maintain, acquire, enlarge and operate any machinery or do any other thing necessary for the use and purpose of the district. It may own in full ownership all servitudes, rights of way, flowage rights and may acquire same by donation, prescription, purchase, expropriation, or otherwise.

Added by Acts 1966, No. 101, §3.



RS 38:2804 - Board of commissioners created

§2804. Board of commissioners created

The Board of Commissioners of the Franklin Parish Watershed District, with the powers and duties provided herein, is hereby created and established as the governing authority of the Franklin Parish Watershed District.

Added by Acts 1966, No. 101, §4.



RS 38:2805 - Board to govern; membership; tenure; vacancies; compensation

§2805. Board to govern; membership; tenure; vacancies; compensation

The said district shall be governed and controlled by the Board of Commissioners of the Franklin Parish Watershed District, to be composed of eleven commissioners, each of whom shall be a qualified elector of the State of Louisiana who resides within the limits of the district. The commissioners shall be appointed by the governing authority of Franklin Parish and shall serve terms of four years and until their successors have been appointed and have qualified, except that one of the initial appointments shall be for a term of one year, two shall be for a term of two years, two shall be for a term of three years, and two shall be for a term of four years. Any vacancy in the office of commissioner, due to death, resignation or any other cause, shall be filled by appointment of the governing authority of Franklin Parish in the same manner as the original appointment. The members of the board shall receive no compensation for their services, but may be reimbursed for expenses actually incurred in the performance of official duties.

Added by Acts 1966, No. 101, §5.



RS 38:2806 - Oaths

§2806. Oaths

Before entering upon his official duties, each commissioner of the district created hereby shall take and subscribe to an oath before an officer authorized by law to administer oaths, that he will honestly, faithfully and impartially perform the duties devolving upon him as a commissioner of said district and that he will not neglect any of the duties imposed upon him hereby. The oaths of the commissioner shall be recorded in the oath book of Franklin Parish.

Added by Acts 1966, No. 101, §6.



RS 38:2807 - Election of officers; record book; public inspection

§2807. Election of officers; record book; public inspection

Immediately after the commissioners have been appointed by the Franklin Parish Police Jury, or as soon thereafter as practicable, they shall meet and immediately organize by electing officers. They shall elect from among their number a president, who shall preside over the meetings of the board and perform such other duties as are usually required of presidents of corporate bodies, and shall elect a vice president, who shall perform the duties of the president in case of his absence or disability.

The board shall cause to be kept a well-bound book entitled "Record Book of Franklin Parish Watershed District," in which shall be recorded the minutes of all meetings, all proceedings, certificates, oaths of commissioners, bonds of employees and contractors, and any and all corporate acts. The records shall be in the possession of the secretary of the board and shall be open to public inspection at all times by any person interested.

Added by Acts 1966, No. 101, §7.



RS 38:2808 - Powers of board

§2808. Powers of board

In order to accomplish the purposes for which the district is created, the board of commissioners may:

(1) Purchase, hold, sell and convey land and personal property and execute such contracts as it may deem necessary or convenient to enable it properly to carry out the purposes for which it is created.

(2) Acquire servitudes, rights of way and flowage rights, by purchase, by expropriation, and by assignment.

(3) Control and protect against flooding in the district and assist in conserving oil and water and in developing the water resources of the district; provided, however, nothing shall be done to interfere with districts previously organized under Louisiana law.

(4) Cooperate with the Department of Public Works and other state agencies in the maintenance or improvements, and the construction of any works or improvements for the control, retention, diversion or utilization of water; retard runoff of water and soil erosion, construct any ditch, channel improvement, dike, dam, or levee, and repair, improve and maintain any of said improvements or structure.

(5) Acquire personal property by gift or purchase; and employ and hire a secretary and such other personnel as may be necessary in the operation of the business of the district, and fix their compensation; and the commission is further authorized to employ engineers, attorneys and other professional personnel as the need becomes necessary and fix their compensation.

(6) Levy taxes, issue bonds and incur indebtedness within the limitations prescribed by the constitution of the state of Louisiana, and in the manner prescribed thereby.

(7) Cooperate and contract with persons, firms, associations, partnerships and private corporations, and cities of this state, or other public corporations and with any other local, state and governmental agencies for the sale or use of any waters impounded hereby.

(8) Select a domicile and home office for the district.

(9) Do and perform any and all things necessary or incident to the fulfillment of the purposes for which this district is created, including all acts necessary to construct, lease, acquire in any manner, maintain, and operate dikes, dams, reservoirs, storage basins, locks, levees, flumes, conduits, spillways or other structures necessary, suitable or convenient to the purposes of the district.

(10) The Board of Commissioners of the Franklin Parish Watershed District shall have power:

(a) To appropriate money and provide for the current expenses of the district.

(b) To make all police regulations necessary for the preservation of good order and peace of the district, and to prevent injury to, destruction of or interference with public or private property.

(c) To secure the general health of the district, to prevent, remove and abate nuisances; to prohibit the construction of privy vaults and cesspools, and to regulate or suppress those already constructed; to compel and regulate the connection of all property with the sewers and drains; to establish and regulate health and sanitary regulations, with the concurrent approval of the Board of Health, or to regulate them and to prescribe and enforce regulations for cleanliness and sanitary regulations with regard to construction within the said district, and to compel and regulate the removal of garbage and filth within the limits of the district.

(d) To grant franchises to telephone, telegraph and electric power companies for the purpose of supplying such service to construction in or the facilities of the district, owned or leased by the district.

(e) To grant franchises for the purpose of laying gas, water, sewer, electric light or other utilities supplying the inhabitants or any person or corporation with gas, water, sewerage, light, when such construction is located within one mile of the high water line of the said reservoir.

(f) REPEALED BY ACTS 1993, NO. 830, §2.

(g) To appoint, hire, designate and empower wardens, rangers, patrols and such other personnel as may be deemed necessary by the commission for the enforcement of such regulations as may be promulgated and adopted by the said commission, as approved by the Louisiana Wildlife and Fisheries Commission.

(11) To raise funds by taxes or otherwise to be expended by and under the direction of the said commission.

(12) To incur debt and issue negotiable bonds for the construction of works of public improvement and flood control and protection and for such other public purposes as it may deem necessary and proper to effect the purposes of the district; and to that effect, the board of commissioners is authorized to call any special elections necessary to levy taxes, incur debt, and to issue and sell negotiable bonds, all in conformity with the constitution and laws of the State of Louisiana.

(13) With respect to the improvement and maintaining of the watershed district the Franklin Parish Watershed District shall have the advice of the State Department of Public Works, and it shall be the duty of the department to make such surveys, inspections and investigations, render such reports, estimates and recommendations and furnish such plans and specifications as the board of commissioners of the district may request from time to time.

(14) Whenever any work is to be let under the provisions of this Part, the contract for which will exceed the value of two thousand dollars, the board of commissioners shall proceed to provide, through the State Department of Public Works, proper specifications for the performing of said work, which specifications shall receive the approval of the board of commissioners of the district. After the adoption of said specifications thus approved, the board of commissioners shall advertise for bids to do the work according to the plans and specifications prepared by the State Department of Public Works, which advertisement shall appear once a week for the full term of thirty days in a newspaper in Franklin Parish, and may appear in any other newspaper or newspapers, in the discretion of the board of commissioners. Such advertisement shall state the place where the bids will be received, the time and place where the bids will be opened, and a general outline of the work to be performed. Every bid shall be accompanied by a certified check of the bidder in an amount equal to five percentum of the amount of the bid, which checks shall be forfeited to the board of commissioners of the district if the bidder to whom such contract is awarded fails to enter into the contract required within ten days after notice to do so from the board of commissioners awarding the work. The checks of all unsuccessful bidders shall be returned after the contract is awarded. All bids submitted shall be addressed to the Board of Commissioners of the Franklin Parish Watershed District and shall be publicly opened and read at the time stated in the advertisement.

The Board of Commissioners may reject any and all bids, if, in its opinion, it is to the best interest of the district to do so, but whenever a contract is awarded, unless for cause which in its discretion may be deemed sufficient, it shall be awarded to the lowest responsible bidder. The bidder to whom such contract is awarded shall be required to furnish bond of a surety company authorized to do business in Louisiana, or other good and solvent surety, in a sum equal to one-half of the amount of the contract awarded, conditioned that such work shall be performed in accordance with the plans and specifications of the State Department of Public Works and the terms of the contract, and containing such other stipulations and provisions as may be required by the board of commissioners. The awarding of the contract to a successful bidder shall be binding upon both, even though for some cause there should be no signing of the actual contract.

(15) The special taxes imposed for the purpose of providing for the payment of principal and interest on the bonds as aforesaid, shall be levied, assessed and collected each year on the property taxed, under the same terms and conditions and at the same time as state and parish taxes. Such taxes shall bear the same liens upon the property as state, parish, municipal and other special taxes, and the property shall be sold for delinquent taxes in the same manner as properties sold for delinquent state, parish, municipal and other taxes.

(16) The provisions of the constitution and all laws regulating the collection of taxes, the creation of tax liens, mortgages, tax penalties and sales, shall apply to and regulate the collection of special taxes for the purpose enumerated in this Part.

Where the taxes have been levied by the governing authority of the Franklin Parish Watershed District, the sheriff and ex-officio tax collector for Franklin Parish or of Catahoula or Richland Parishes, as the case may be, shall make monthly statements to the treasurer of the parish in which the tax is levied and shall receive from him a receipt for the amount of special taxes paid over, in the same manner as the tax collectors are required to settle with the comptroller of the state, and he shall receive from the parish treasurer the same quietus for a full settlement of taxes due and exigible in a given year and account for delinquencies or deductions in the same manner as though accounting to the comptroller of the state for the state taxes. The sheriffs and ex-officio tax collectors shall retain no commission thereon. Upon the failure of any tax collector to comply with the provisions of this Paragraph, the governing authority of the Franklin Parish Watershed District shall proceed against him and the sureties on his official bond for the collection of whatever amount may be due the said Franklin Parish Watershed District.

(17) For the purpose of providing funds to carry out the objects and purposes for which the Franklin Parish Watershed District is created, its board of commissioners may call special elections for the purpose of submitting to the property taxpayers throughout the Franklin Parish Watershed District, as hereinabove defined, eligible to vote at such election, a proposition to levy annually a special tax not to exceed one mill on the dollar upon all the taxable property within the district, to run for a period of not more than ten years. The expense of any election so held shall be borne by the police juries of the parishes of Franklin, Catahoula and Richland in the proportion that the percentage of taxes collectible by each bears to the total taxes collectible throughout the district.

(18) In the resolution calling the election, the rate, object and purpose for which the tax is to be levied and the number of years it is to run must be stated. After the resolution is passed by the board of commissioners of the said district, notice of the election shall be given, embracing substantially all things that are required to be set forth in the resolution, and setting forth further that the authorities ordering the election will, in open session to be held at an hour and place named in the notice, proceed to open the ballot boxes, examine and count the ballots in number and amount, and declare the results of the election. This notice shall be advertised for thirty days in a newspaper published in the district, and the insertion of the advertisements once a week for five weeks in such newspapers shall constitute sufficient notice. Thirty days must intervene from the day on which the advertisement is first inserted and the day on which the election takes place.

(19) Only property taxpayers, qualified as electors under the constitution and laws of the state, shall be entitled to vote at such elections. The qualifications of the taxpayers as voters shall be those of age, residents and registered as voters.

(20) The Board of Commissioners of the Franklin Parish Watershed District shall designate the polling places, provide the ballot boxes, ballots, evaluations of property and compile statements of the voters in number and amount and fix the compensation of election officers. They shall appoint for each polling place three commissioners and one clerk of election all of whom shall be persons qualified to vote at such election. The police juries of the parishes shall pay all of the expenses of such election as provided in Paragraph (17) of this Section.

(21) The registrars of voters in the parishes shall furnish to the election commissioners appointed to hold the election a list of taxpayers entitled to vote, together with the valuation of each taxpayer's property, as shown by the assessment roll filed prior to the election. When any taxpayer's name and valuation of property is omitted from such list or erroneously entered thereon, the commissioners of election may receive affidavits of such taxpayer entitled to vote and the assessed valuation of his property, which affidavit shall be attached to his taxpayer's ballot. No defect or irregularity in or omission from the list of voters furnished by the registrar of voters shall affect the validity of the election, unless it is established that voters deprived of right to vote were sufficient in number and amount to have changed the result of the election.

(22) The question to be submitted to the voters at special elections hereunder and the ballot to be used thereat shall be substantially in the following form:

Shall the Franklin Parish Watershed District of Louisiana impose, levy and collect annually for the term of _____ years, beginning with the year 19 ___, a tax not exceeding one mill on the dollar upon all the taxable property within the district for the purpose of providing funds for carrying out the objects and purposes for which it is created? Taxable valuation $____________.

_____________________________

Signature of Voter

NOTICE TO VOTERS

To vote in favor of the proposition submitted upon this ballot place an (X) in the square after the word "yes"; to vote against, place a similar mark after the word "no".

(23) If any commissioner or clerk of election is unable, fails, or neglects to attend or serve at the polling place designated and at the hour fixed for opening the polls or within one hour thereafter, the commissioners present shall appoint, or in the absence of all commissioners, the voters present shall elect, the necessary number of commissioners and clerks, who shall have the same powers, compensation and duties as other commissioners and clerks and shall serve in the place and stead of the delinquent absentee appointees. Commissioners and clerks of elections, before opening the polls, shall be sworn to perform all duties incumbent upon them as such, the oaths to be taken before any officer authorized to administer oaths or by the clerk, and each commissioner of election before any other commissioner. Commissioners and clerks may administer any affidavit provided for in this Part.

(24) Each voter's name shall be written on his ballot. The commissioners of election shall receive the ballot of each voter, check his name on the list of voters furnished by the registrar as having voted, enter number of his name on the list of taxpayers voting, and immediately deposit his ballot in the ballot box, reserving to each voter the right to so fold his ballot that it shall not be known at the time whether he voted for or against the proposition submitted.

(25) The polls shall be opened on the date appointed at 7 o'clock a.m. and remain open until and not later than 7 o'clock p.m. No election shall be vitiated by failure to open the polls at the time prescribed or by closing them before the time prescribed, unless on a contest it could be established that voters were there by the time to vote sufficient in number and amount to have changed the result of the election.

(26) Immediately after the closing of the polls the commissioners shall, in the presence of the bystanders, open the ballot box, count the ballots found therein, check the same with the list of voters kept, proceed to count the votes in number and amount, keep in duplicate tally sheets showing the votes in number in favor of or against the proposition submitted and showing the valuation of property in favor of and against the same, make in duplication compiled statements of the vote in number and amount, both in favor of and against the proposition. After swearing to the correctness of the numbered list of voters, the duplicate tally sheets, and duplicate compiled statements, they shall deposit the ballots, registrar's list of voters, the numbered list of taxpayers voting, one duplicate tally sheet and one duplicate compiled statement in the ballot box, immediately seal the said ballot box and within seventy-two hours after the closing of the polls, deliver said sealed ballot box with its contents to the Board of Commissioners of the Franklin Parish Watershed District, at its domicile, and shall within the said period, deliver the duplicate tally sheet and the duplicate compiled statement to the Clerk of the District Court of Franklin Parish, who shall file the same in his office. If the election commissioners, on counting the ballots, find they do not correspond with the list of voters, they shall, before examining and counting the ballots, examine the same for the purpose of finding the discrepancy, and if it should be found that any ballots have been duplicated, the same shall be destroyed, and if it be found that the name of a voter has been omitted from the list of persons voting, the same shall be added to the list.

(27) On the day and at the hour and place named in the notice of election, the Board of Commissioners of the Franklin Parish Watershed District shall, in public session, open the ballot boxes, examine and count the ballots in number and amount, examine and canvass the returns and declare the results of such election. The results shall be promulgated by the proclamation published in one issue of a newspaper published in Franklin Parish. The board of commissioners shall keep a proces verbal of the manner in which the ballot boxes were opened, the returns canvassed and the result of the election ascertained, and shall forward a copy thereof to the secretary of state, who shall record the same; and copies to the Clerks of the District Courts of the parishes of Franklin, Catahoula and Richland who shall record same in the mortgage records of said parishes, retaining the original proces verbal in the archives of the said district and in the clerk's office in Franklin Parish. The secretary of the Board of Commissioners of the Franklin Parish Watershed District shall preserve for a term of three months from the date of the promulgation of the election, the ballots and other returns thereof.

(28) During the thirty days next following the publication of the proclamation declaring the results of any election, if the same be in favor of the tax, any taxpayer within the district may contest the legality of the election by appropriate action. Thereafter, no one may contest the regularity, formality or legality of the election or the validity of the tax levied or authorized to be levied, but the same shall be absolutely incontestable for any cause whatever and no court may hear or determine any such question, and the board of commissioners of the district shall not be permitted to question this authority to levy the tax.

(29) If a majority in number and amount of the qualified taxpayers voting at the election vote in favor of the proposition to levy the tax, the board of commissioners of the district may, by resolution, proceed to levy such tax from year to year, for the term for which the same has been voted. The board shall not be required to levy the full one mill tax, but their failure to levy the tax in any one year shall not permit them to exceed the one mill tax for any subsequent year.

(30) The copy of the resolution levying the tax, certified by the secretary of the board of commissioners of the said district, shall be transmitted to the tax assessor of each of the parishes within the district on or before June 1st of the year in which the tax is to be assessed and collected, and it shall be the duty of the assessors of the parishes within the district to assess the tax and extend the same upon the tax rolls of said parishes. The tax shall be collected by the sheriffs and ex-officio tax collectors of the parishes in the same manner as taxes levied by the state. The tax collectors shall make settlement for taxes so collected with the state comptroller and state treasurer for the account of the Franklin Parish Watershed District, and the funds so derived shall be withdrawn upon the warrant of the secretary of the Board of Commissioners of the Franklin Parish Watershed District; countersigned by the president of the said commission. Taxes assessed shall constitute the same liens upon the property assessed, shall bear the same penalties and collection thereof shall be enforced in the same manner and at the same time as state and parish taxes.

Added by Acts 1966, No. 101, §8; Acts 1993, No. 830, §2.



RS 38:2809 - Rules and regulations

§2809. Rules and regulations

In order to accomplish the purposes of the district, to protect the works, improvements and property of the district, both real and personal; to secure the best results from the construction, operation and maintenance thereof, and to prevent damage to the district by misuse of any works, improvements or properties or by the pollution or misuse of the waters of the district or any water course therein or by flooding in the district the board of commissioners may make and enforce such rules and regulations as it shall deem necessary and advisable, including but not necessarily restricted to rules and regulations to:

(1) Protect and preserve the works, improvements and properties owned or controlled by the district, prescribe the manner of their use by public corporations and persons, and preserve order within and adjacent thereto;

(2) Prescribe the manner of building bridges, roads, or fences, or other works in, along or across any channel, reservoir or other construction of the district;

(3) Prescribe the manner in which ditches, sewers, pipelines or other works shall be adjusted to or connected with the works of the district or any water course therein and the manner in which the water courses of the district may be used for sewer outlets or for disposal of waste;

(4) Prescribe the permissible uses of the water supply, provided by the impoundments constructed, and to prevent the pollution or unnecessary waste of such water supply;

(5) Prohibit or regulate the discharge into sewers of the district of any liquid or solid waste deemed detrimental to the works and improvements of the district;

(6), (7) REPEALED BY ACTS 1993, NO. 830, §2.

Added by Acts 1966, No. 101, §9; Acts 1993, No. 830, §2.



RS 38:2810 - Constructions which impede flow of water in watershed prohibited; pollution defined and prohibited; penalties for violations

§2810. Constructions which impede flow of water in watershed prohibited; pollution defined and prohibited; penalties for violations

(A) No person or public corporation shall erect within the drainage area of the district any dam or reservoir upon any stream or water course until a copy of the plans thereof has been filed with the board of commissioners for approval.

Whoever violates this Subsection shall be fined not less than five hundred dollars or more than one thousand dollars or be imprisoned for not less than thirty days nor more than sixty days, or both.

(B) No person shall knowingly and willfully empty or drain into, or permit to be drained from any pumps, reservoirs, wells or oil fields into any stream or drain within the district any oil, salt water or other noxious or poisonous gases or substances which would render the water unfit for irrigation purposes or would destroy aquatic and fish life in the streams.

Whoever violates this Subsection shall be fined not less than one hundred dollars or more than two hundred dollars or be imprisoned for not less than thirty days nor more than three months.

Each day that oil, salt water or other substances are permitted to flow into natural streams or drains which constitute the abovementioned watershed shall constitute a separate and distinct offense.

(C) No person shall:

(1) Obstruct drainage channels which compose any drain or stream flowing within the district by bridging them except in accordance with plans, specifications and instructions prescribed by the Board of Commissioners of the said Franklin Parish Watershed District.

(2) Construct dams, locks or gates in drainage channels within the district without permission of the commission.

(3) Extend fences of wire or any other material across drainage channels into and forming a part of the watershed of the district.

(4) Anchor rafts, crafts, fish traps, fish cars and other obstacles in the channel of any stream, drain or natural flow of the feeder streams of the watershed of the district.

(5) Drain into channels by natural or artificial inlets, except under regulations prescribed by the Board of Commissioners of the Franklin Parish Watershed District.

(6) Float timber in the watershed of the district.

(7) Use the channels for transportation or navigation, except under authority of and agreement with the Board of Commissioners of Franklin Parish Watershed District.

(8) In any manner obstruct drainage channels, natural flow drains or natural flowage or violate any of the rules or regulations adopted and promulgated by the Board of Commissioners of Franklin Parish Watershed District for preserving and maintaining the efficiency of the drainage channels in said district.

Whoever violates this Subsection shall be fined not less than two hundred and fifty dollars or more than five hundred dollars or imprisoned for not less than thirty days nor more than sixty days or both.

(D) The district attorney of the judicial district within which the watershed district is situated is hereby designated as the proper official and charged with the responsibility of the prosecution of all violations of the rules and regulations adopted by the commission in pursuance hereto.

Added by Acts 1966, No. 101, §10.



RS 38:2811 - Contracts, let by board; bond

§2811. Contracts, let by board; bond

Any and all contracts of the district may be let by the board of commissioners, with advertisement, on the terms and subject to the conditions which it may fix in the ordinance or advertisement calling for bids. The person or firm to whom any contract is awarded shall furnish, within the delay fixed by the board, a bond of a surety company authorized to do business in the state of Louisiana, in the amount required by the laws relating to contracts for public works, and conditioned that the work shall be performed in accordance with the plans and specifications of the engineers, and the terms of the contract, and the board shall demand any other bonds and obligations which the laws relating to public works contracts required the contractor to give.

Added by Acts 1966, No. 101, §11.



RS 38:2812 - Playgrounds, parks and other facilities; limitation

§2812. Playgrounds, parks and other facilities; limitation

The board of commissioners shall have the power to cause to be created and constructed playgrounds, picnic grounds, grounds for recreation parks, and any and all other facilities to accommodate the public and to provide adequate access to lakes, rivers and streams as may, in its opinion, become necessary, and said district shall have the right of eminent domain and expropriation in the exercise of such powers.

Added by Acts 1966, No. 101, §12.



RS 38:2813 - Management of fish, game, and wildlife

§2813. Management of fish, game, and wildlife

A, B, C. REPEALED BY ACTS 1993, NO. 830, §2.

D. The Board of Commissioners of the Franklin Parish Watershed District shall have authority to establish and cause to be enforced rules and regulations pertaining to all commercial establishments which may be constructed for the purpose of commercializing and making commercial use of the facilities provided by said district or its watershed; to license and permit such establishments and to levy and collect a fee, to be fixed by the commission, for the privilege of making commercial use of the district's facilities, or to refuse to license or permit any commercial establishment to use the facilities provided by the district.

E. The rules and regulations established and promulgated by the Board of Commissioners of the Franklin Parish Watershed District shall provide penalties for any such commercial establishment operating without a permit or license, and such rules and regulations shall be enforced by the sheriff and violations thereof prosecuted by the district attorney of the judicial district within which the watershed district is situated, as hereinabove provided.

Added by Acts 1966, No. 101, §13; Acts 1993, No. 830, §2.



RS 38:2814 - Management of improvements

§2814. Management of improvements

The board of commissioners shall have the right to regulate the construction and use of all piers, docks, bridges and other improvements built or erected on any part of the district. The board of commissioners shall have the authority and power to regulate said improvements by the issuance of permits for same and fix a fee for the issuance of same.

Added by Acts 1966, No. 101, §14.



RS 38:2815 - Property exempt from taxation

§2815. Property exempt from taxation

All property acquired by the district, regardless of the manner in which it is acquired or the source from which it is acquired, shall thereafter become the property of the State of Louisiana for the use and benefit of the Franklin Parish Watershed District and such property shall not be subject to any taxes of any nature by either the State of Louisiana or any of its political subdivisions.

Added by Acts 1966, No. 101, §15.



RS 38:2816 - Individual mineral leases unabridged

§2816. Individual mineral leases unabridged

The provisions of this Part shall in no wise abridge the right of any individual from whom the flowage rights, rights of way and servitudes may have been acquired by any means however to lease said lands for the production of oil, gas and other minerals and the right of such lessee or his assignee to produce or cause to be produced oil, gas or other minerals therefrom.

Added by Acts 1966, No. 101, §16.



RS 38:2821 - Creation; location

PART VIII. BLACK BAYOU WATERSHED DISTRICT

§2821. Creation; location

The Black Bayou Watershed District is hereby created out of Black Bayou embracing the area north of the present Black Bayou dam situated and located on State Route 109 in Caddo Parish, the watershed of said bayou north of said dam and the area immediately south of said dam which is affected by said dam, which area is described as follows, to-wit:

All of the area presently comprising Ward 9 of Caddo Parish, all of that part of Ward 1 of Caddo Parish lying north of the following line, to-wit: Begin at the intersection of the East line of Ward 2 of Caddo Parish and the Belcher-Caddo City Road (State Route #530) thence run Easterly along said road to the Gamm Road, thence run Northerly along said Gamm Road to the North line of Section 26, Township 21 North, Range 15 West, Caddo Parish, thence run Easterly to the East Boundary of Caddo Parish, and all of that part of Ward 2 of Caddo Parish lying north of the following line, to-wit: Begin at the intersection of the Texas state line and the North line of Section 17, Township 20 North, Range 16 West, Caddo Parish, thence run Easterly to the East boundary of Ward 2 which is situated along the Clyde Place Canal.

Added by Acts 1966, No. 262, §1.



RS 38:2822 - District as political subdivision and budgetary unit; purpose

§2822. District as political subdivision and budgetary unit; purpose

The Black Bayou Watershed District shall be a political subdivision of the State of Louisiana and a budgetary unit of the State of Louisiana, which shall have as its purpose the conservation of soil and water, developing the natural resources and wealth of the district for sanitary, agricultural and recreational purposes, as the same may be conducive to the public health, safety, convenience or welfare or of public utility or benefit. The maintenance of the Black Bayou Lake within the said district as hereinafter authorized shall be for the purpose of conserving the soil and water and developing the natural resources and wealth of the district for sanitary, agricultural or recreational purposes, as the same may be conducive to the public health or public utility or benefit.

Added by Acts 1966, No. 262, §2.



RS 38:2823 - Body corporate; powers

§2823. Body corporate; powers

The Black Bayou Watershed District shall constitute a body corporate in law, with all the powers of a corporation, and with the powers and rights of a political subdivision of the state as provided by the laws of the state relating to the incurring of debt and the issuing of bonds therefor. This district, through its board of commissioners, may incur debt and issue negotiable bonds in accordance with the power and authority and in the form and manner, and with the effect and security now or hereafter provided by the Constitution and laws of the State of Louisiana. This district, through its board of commissioners, may incur debt and contract obligations in accordance with law, sue and be sued, have a corporate seal, and do and perform any and all acts in its corporate capacity and in its corporate name which are necessary and proper for carrying out the purposes and objects for which it is created. It shall have the power of eminent domain and may expropriate property for all its purposes and objectives. Through its governing authority, the district may conserve the fresh water supply within its boundaries for the benefit of the inhabitants and property owners within said district and state to provide water for commercial, municipal and any other uses, both within and without the district. It may construct, lease, maintain, acquire, enlarge and operate any machinery or do any other thing necessary for the use and purpose of the district. It may own in full ownership all servitudes, rights of way, flowage rights and may inquire same by donation, prescription, purchase, expropriation, or otherwise. It shall have the authority to cooperate and contract with the government of the United States or any department or agency thereof.

Added by Acts 1966, No. 262, §3.



RS 38:2824 - Dam construction; board of commissioners created

§2824. Dam construction; board of commissioners created

The Department of Public Works is hereby granted the power and authority and is hereby directed to maintain present dams and to build and construct such other dams and works as may be necessary or beneficial to carry out the purposes of this Part and to create and impound an industrial water supply, in accordance with a survey and estimates to be made and established by the engineers of the said department. The Board of Commissioners of the Black Bayou Watershed District, with its powers and duties as defined herein, is hereby created and established for the purpose of aiding and assisting the said Department of Public Works during the actual construction stage and process of this project, and is established as the governing authority of said district after the completion of the construction process by the said Department of Public Works of the State of Louisiana.

Added by Acts 1966, No. 262, §4.



RS 38:2825 - Board to govern; membership and tenure; vacancies; compensation

§2825. Board to govern; membership and tenure; vacancies; compensation

The said district shall be governed and controlled by the Board of Commissioners of the Black Bayou Watershed District, to be composed of five commissioners, each of whom shall be a qualified elector of the State of Louisiana who resides within the limits of Caddo Parish. The commissioners shall be appointed by the Police Jury of Caddo Parish and shall serve terms of four years and until their successors have been appointed and have qualified. Any vacancy in the office of commissioner, due to death, resignation, or any other cause, shall be filled by the remaining commissioners for the unexpired term.

The members of the board shall receive no compensation for their services.

Added by Acts 1966, No. 262, §5.



RS 38:2826 - Oaths

§2826. Oaths

Before entering upon his official duties, each commissioner of the district created hereby shall take and subscribe to an oath before an officer authorized by law to administer oaths, that he will honestly, faithfully, and impartially perform the duties devolving upon him as a commissioner of said district and that he will not neglect any of the duties imposed upon him hereby. The oaths of the commissioner shall be recorded in the oath book of the parish of which said commissioner is a resident.

Added by Acts 1966, No. 262, §6.



RS 38:2827 - Election of officers; record book; public inspection

§2827. Election of officers; record book; public inspection

Immediately after the commissioners have been appointed by the Police Jury of Caddo Parish, or as soon thereafter as practicable, the commissioners shall meet and immediately organize by electing officers as follows: They shall elect from among their number a president, who shall preside over the meetings of the board and perform such other duties as are usually required of presidents of corporate bodies, and also a vice president, who shall perform the duties of the president in case of his absence or disability.

The board shall cause to be kept a well-bound book entitled "Record Book of Black Bayou Watershed District", in which shall be recorded the minutes of all meetings, all proceedings, certificates, oaths of commissioners, bonds of employees and contractors, and any and all corporate acts. The records shall be in the possession of the secretary of the board and shall be open to public inspection at all times by any person interested.

Added by Acts 1966, No. 262, §7.



RS 38:2828 - Powers of board

§2828. Powers of board

In order to accomplish the purposes for which the district is created, the board of commissioners may:

(1) Purchase, hold, sell and convey land and personal property and execute such contracts as it may deem necessary or convenient to enable it properly to carry out the purposes for which it is created.

(2) Acquire servitudes, rights of way and flowage rights, by purchase and/or by expropriation.

(3) Assist in conserving soil and water and in developing the water resources of the district; provided, however, nothing shall be done to interfere with districts previously organized under Louisiana law.

(4) Under the supervision of the Louisiana State Department of Public Works, contract for the construction of proposed works and improvements.

(5) Cooperate with the Department of Public Works in its construction of any drainage works or improvements, and the construction of any works or improvements for the control, retention, diversion or utilization of water; retard runoff of water and soil erosion, construct any ditch, channel improvement, dike, dam, or levee, and repair, improve and maintain any of said improvements or structures.

(6) Acquire personal property by gift or purchase.

(7) Levy taxes, issue bonds and incur indebtedness within the limitations prescribed by the Constitution of the State of Louisiana, and in the manner prescribed thereby.

(8) Cooperate and contract with persons, firms, associations, partnerships and private corporations, and cities of this state, or other public corporations and with any other local, state and governmental agencies for the sale or use of any waters impounded hereby.

(9) Select a domicile and home office for the district.

(10) Create, construct and administer such recreational parks, playgrounds and public picnic areas as the board may consider necessary and to provide access to any lake or reservoir created by the district for the use of the public.

(11) Do and perform any and all things necessary or incident to the fulfillment of the purposes for which this district is created, including all acts necessary to construct, lease, acquire in any manner, maintain, and operate dikes, dams, reservoirs, storage basins, locks, levees, flumes, conduits, spillways or other structures necessary, suitable or convenient to the purposes of the district.

Added by Acts 1966, No. 262, §8.



RS 38:2829 - Rules and regulations

§2829. Rules and regulations

In order to accomplish the purposes of the district, to protect the works, improvements and property of the district, both real and personal; to secure the best results from the construction, operation, and maintenance thereof, and to prevent damage to the district by the misuse of any works, improvements or properties or by the pollution or misuse of the waters of the district or any water course therein, the board of Commissioners may make and enforce such rules and regulations as it shall deem necessary and advisable:

(1) To protect and preserve the works, improvements and properties owned or controlled by the district; prescribe the manner of their use by public corporations and persons, and preserve order within and adjacent thereto;

(2) To prescribe the manner of building bridges, roads, or fences or other works in, along or across any channel, reservoir or other construction of the district;

(3) To prescribe the manner in which ditches, sewers, pipelines or other works shall be adjusted to or connected with the works of the district or any water course therein and the manner in which the water courses of the district may be used for sewer outlets or for disposal of waste;

(4) To prescribe the permissible uses of the water supply, provided by the impoundment constructed as hereinafter set forth and to collect therefor and the manner of its distribution and to prevent the pollution or unnecessary waste of such water supply;

(5) To prohibit or regulate the discharge into sewers of the district of any liquid or solid waste deemed detrimental to the works and improvements of the district;

(6) To coordinate and cooperate with the State Department of Public Works, and be guided by the plans and program of the said department, in the maintenance and improvement and/or construction by the latter of a necessary and adequate dam and impoundment on Black Bayou, Caddo Parish, Louisiana;

(7) REPEALED BY ACTS 1993, NO. 830, §2.

Added by Acts 1966, No. 262, §9; Acts 1993, No. 830, §2.



RS 38:2830 - Department of public works; general powers

§2830. Department of public works; general powers

The Department of Public Works of the State of Louisiana is hereby authorized to do and to perform all acts necessary to construct, lease, acquire in any manner, maintain, and operate dikes, dams, reservoirs, storage basins, locks, levees, flumes, conduits, spillways and any and all structures necessary, suitable or convenient for the purpose of the construction and creation of Black Bayou Lake and the dam creating such lake located on or near the point where State Route 109 presently crosses Black Bayou in Caddo Parish, Louisiana in accordance with appropriate plans of the engineers of the said Department of Public Works and the survey or surveys made or to be made by the Department in connection with the creation and construction of the said Black Bayou Lake.

Added by Acts 1966, No. 262, §10.



RS 38:2831 - Enumerated powers

§2831. Enumerated powers

In order to accomplish the purposes of the district and the creation and construction of the said lake, the State Department of Public Works is hereby authorized;

(1) To purchase, hold, sell and convey land and personal property and execute such contracts as may be deemed necessary or convenient to enable it to properly carry out the purpose of the construction of the said dam, spillway across said Black Bayou and the creation, control and organization of Black Bayou Lake;

(2) To acquire servitudes, rights of way and flowage rights, by purchase and/or expropriation;

(3) To assist in conserving the soil and water and in developing the water resources of the district;

(4) To contract for the construction of the proposed works and improvements;

(5) To construct any drainage works or improvements for the control, retention, diversion or utilization of water; retard runoff of water and soil erosion; construct any ditch, channel improvement, dike, dam or levee and repair, improve and maintain any of said improvements or structures;

(6) Acquire such personal property, by gift or purchase, as is necessary in the construction of said dam and the creation of the said Black Bayou Lake;

(7) To do any and all things necessary or incident to the fulfillment of the purposes of this Part.

Added by Acts 1966, No. 262, §11.



RS 38:2832 - Execution of work; contracts; bond

§2832. Execution of work; contracts; bond

The State Department of Public Works may execute any and all work with its own force and equipment and under its own supervision or the work may be executed on behalf of and for the benefit of the said district by the State of Louisiana, or any agency, department or commission thereof by contract and the contract for all or any part of the work herein authorized may be let by the State Department of Public Works, with or without advertisement, on the terms and subject to the conditions which the said department may determine. The person or firm to whom the contract or contracts is awarded shall furnish, within the delay fixed by the Department of Public Works, a bond of a surety company authorized to do business in the State of Louisiana, in the amount required by the laws relating to contracts for public work, conditioned upon the faithful performance of the work in accordance with the plans and specification of the engineers of the State Department of Public Works and the terms of the contract. The Department may demand any other bonds and obligations which the laws relating to public works contracts require the contractor to give.

Added by Acts 1966, No. 262, §12.



RS 38:2833 - Eminent domain

§2833. Eminent domain

The State Department of Public Works is hereby granted the power of eminent domain and the right to expropriate any and all lands, flowage rights, servitudes, and rights of way necessary and convenient for the construction of the said dam, spillway, reservoir, storage basins, locks, levees, flumes, conduits, spillways or other structures necessary, suitable or convenient in connection with the construction thereof, as well as for the creation of the said lake, impoundment and reservoir within the boundaries as hereinabove set forth.

Added by Acts 1966, No. 262, §13.



RS 38:2834 - Supervisory control over board

§2834. Supervisory control over board

All the powers and duties conferred upon the Board of Commissioners herein shall be subject to the supervisory control of the Department of Public Works of the State of Louisiana and to the Wildlife and Fisheries Commission of the State of Louisiana or its successor, with jurisdiction by the latter over the fish, game and wildlife of the State of Louisiana and of the said Black Bayou Watershed District.

Added by Acts 1966, No. 262, §14.



RS 38:2835 - Constructions impeding flow of waters prohibited

§2835. Constructions impeding flow of waters prohibited

No person or public corporation shall erect within the drainage area of the district any dam or reservoir upon any stream or water course therein or any work or obstruction diminishing the cross section of any such stream or water course until a copy of the plans thereof has been filed with the Board of Commissioners and the State Department of Public Works, for approval or rejection by both.

Added by Acts 1966, No 262, §15.



RS 38:2836 - Contracts let by board; bond

§2836. Contracts let by board; bond

Subject to the supervisory control of the State Department of Public Works, any and all contracts of the district may be let by the board of commissioners, with advertisement, on the terms and subject to the conditions which it may fix in the ordinance or advertisement calling for bids. The person or firm to whom any contract is awarded shall furnish, within the delay fixed by the board, a bond of a surety company authorized to do business in the State of Louisiana, in the amount required by the laws relating to contracts for public works, and conditioned that the work shall be performed in accordance with the plans and specifications of the engineers of the State Department of Public Works, and the terms of the contract, and the board shall demand any other bonds and obligations which the laws relating to public works contracts require the contractor to give.

The board of commissioners and the State Department of Public Works may execute any and all work with its own force and equipment and under its own supervision or the work may be executed on behalf of and for the benefit of the district by the State of Louisiana, or any agency, department or commission thereof.

Added by Acts 1966, No. 262, §16.



RS 38:2837 - Playgrounds, parks and other facilities; limitation

§2837. Playgrounds, parks and other facilities; limitation

The board of commissioners, under the supervisory control of the State Department of Public Works, shall have the power to cause to be created and constructed playgrounds, picnic grounds, grounds for recreation parks, and any and all other facilities to accommodate the public and to provide adequate access to the said lake, as may within the opinion of the said board become necessary but not to exceed two acres at any one place, and said district shall have the right of eminent domain and expropriation in the exercise of such powers.

Added by Acts 1966, No. 262, §17.



RS 38:2838 - Attorney general as counsel

§2838. Attorney general as counsel

The attorney general of the State of Louisiana and his assistants shall be and are hereby designated as counsel for the State Department of Public Works and the said district in the execution of the purposes of this Part and are hereby charged with the responsibility of representing the said State Department of Public Works and the board of commissioners in any and all matters when called upon to do so.

Added by Acts 1966, No. 262, §18.



RS 38:2839 - REPEALED BY ACTS 1993, NO. 830, 2.

§2839. REPEALED BY ACTS 1993, NO. 830, §2.



RS 38:2840 - Tax exemption

§2840. Tax exemption

The lands which lie within and form the Black Bayou Lake proper shall not be subject to any ad valorem taxation or any other tax of any nature whatsoever by either the State of Louisiana or any of its political subdivisions, for so long as the said lands shall form and lie within the lake proper. All property acquired, however, regardless of the manner in which it is acquired or the source from which it is acquired, shall thereafter become the property of the State of Louisiana for the use and benefit of the Black Bayou Watershed District.

Added by Acts 1966, No. 262, §20.



RS 38:2841 - Grant of state lands to district; right of mineral leases unabridged

§2841. Grant of state lands to district; right of mineral leases unabridged

All lands comprising the bed and bottom of Black Bayou belonging to the State of Louisiana within the said area, as provided in R.S. 38:2821, and which are necessary to the erection and maintenance of said Black Bayou Lake are hereby granted to the Black Bayou Watershed District for the purposes herein set out, but this grant shall in no wise abridge the right of the state to lease the said land for the production of oil, gas and other minerals under the general laws of the state as now provided.

Added by Acts 1966, No. 262, §21.



RS 38:2842 - Individual mineral leases unabridged

§2842. Individual mineral leases unabridged

The provisions of this Part shall in no wise abridge the right of any individual from whom the flowage rights, rights of way and servitudes may have been acquired by any means however to lease said lands for the production of oil, gas and other minerals and the right of such lessee or his assignee to produce or cause to be produced oil, gas or other minerals therefrom.

Added by Acts 1966, No. 262, §22.



RS 38:2861 - Creation; location

PART IX. CLAIBORNE PARISH WATERSHED DISTRICT

§2861. Creation; location

The Claiborne Parish Watershed District is hereby created out of the watershed of all streams located in Claiborne Parish, and more particularly defined as all of Claiborne Parish, Louisiana.

Added by Acts 1966, No. 299, §1.



RS 38:2862 - District as political subdivision and budgetary unit; purpose

§2862. District as political subdivision and budgetary unit; purpose

The Claiborne Parish Watershed District shall be a political subdivision of the state of Louisiana and a budgetary unit of the state of Louisiana, which shall have as its purpose the conservation of soil and water, including surface and groundwater, and developing the natural resources and wealth of the district for sanitary, agricultural, industrial, and recreational purposes, as the same may be conducive to the public health, safety, convenience, or welfare or of public utility or benefit. The creation and maintenance of Lake Claiborne within the district shall be for the purpose of conserving the soil and water, including surface and groundwater, and developing the natural resources and wealth of the district for sanitary, agricultural, industrial, and recreational purposes, as the same may be conducive to the public health and public utility and benefit.

Added by Acts 1966, No. 299, §2; Acts 2004, No. 390, §1.



RS 38:2863 - Body corporate; powers

§2863. Body corporate; powers

The Claiborne Parish Watershed District shall constitute a body corporate in law, with all the powers of a corporation, and with all the powers and rights of a political subdivision of the state as provided by the laws of the state relating to the incurring of debt and the issuing of bonds therefor. Said district, through its board of commissioners, may incur debt and issue negotiable bonds in accordance with the power and authority and in the form and manner, and with the effect and security now or hereafter provided by the constitution and laws of the State of Louisiana. This district, through its board of commissioners, may incur debt and contract obligations in accordance with law, sue and be sued, have a corporate seal, and do and perform any and all acts in its corporate capacity and in its corporate name which are necessary and proper for carrying out the purposes and objects for which it is created. It shall have the power of eminent domain and may expropriate property for all its purposes and objectives, in accordance with the constitution and laws of the State of Louisiana. Through its governing authority, the district may conserve the fresh water supply within its boundaries for the benefit of the inhabitants and property owners within said district and state, to provide water for commercial, municipal and any other uses, both within and without the district. It may construct, lease, maintain, acquire, enlarge and operate any machinery or do any other thing necessary for the use and purpose of the district. It may own in full ownership all servitudes, rights of way, flowage rights and may acquire same by donation, prescription, purchase, expropriation, or otherwise.

Added by Acts 1966, No. 299, §3.



RS 38:2864 - Transfer of property

§2864. Transfer of property

The State Bond and Building Commission is hereby authorized and directed to transfer, convey and assign to the Claiborne Parish Watershed District all of the rights, titles and interest of the State Bond and Building Commission for the State of Louisiana in all fee titles, servitudes and flowage rights acquired as a part of the Lake Claiborne project.

Added by Acts 1966, No. 299, §4.



RS 38:2865 - Board of commissioners created

§2865. Board of commissioners created

The Board of Commissioners of the Claiborne Parish Watershed District, with its powers and duties as defined herein, is hereby created and established as the governing authority of the Claiborne Parish Watershed District.

Added by Acts 1966, No. 299, §5.



RS 38:2866 - Board to govern; membership; tenure; vacancies; compensation

§2866. Board to govern; membership; tenure; vacancies; compensation

A. The district shall be governed and controlled by the board of commissioners of the Claiborne Parish Watershed District. The board shall be composed of seven commissioners, each of whom shall be a qualified elector of the state of Louisiana and reside within the boundaries of Claiborne Parish. The membership of the board shall be representative of the various geographical areas of the district, and members shall possess additional qualifications as follows:

(1) Be dedicated to district purposes of conserving the district's soil and water, including surface and groundwater, and developing its natural resources and wealth for present and future citizens of Claiborne Parish.

(2) Be very knowledgeable of and have extensive experience in the production of water and system management or in another field of work pertinent to the purposes of the district.

(3) Be dedicated to the team approach of goal setting and problem solving.

(4) Be willing to volunteer time and effort as needed to accomplish district objectives.

B.(1) The commissioners shall be appointed by the Claiborne Parish Police Jury and shall serve terms of four years and until their successors have been appointed and have qualified; except that one of the initial appointments shall be for a term of one year, two shall be for a term of two years, two shall be for a term of three years, and two shall be for a term of four years.

(2) Notwithstanding any other provision of law to the contrary, no person shall serve more than two consecutive terms. However, if a person has been appointed to fill less than one-half of an unexpired term, such person may serve two consecutive terms in addition to such partial term. If a person has been appointed to fill more than one-half of an unexpired term, such person shall be eligible to serve consecutively no more than one full term in addition to such partial term. At the conclusion of such service, a board member who becomes subject to these limitations shall not serve on the board for four years. Upon the expiration of four years, such member shall be eligible to serve again, subject to the same limitations.

C. Any vacancy in the office of commissioner, due to death, resignation, or any other cause, shall be filled by an appointment of the Claiborne Parish Police Jury.

D. The members of the board shall receive no compensation for their services, but may be reimbursed for expenses actually incurred in the performance of official duties.

E. Any member of the board may be removed for cause. Grounds for removal shall include but not be limited to conduct having a material adverse affect upon the work of the district or conviction of a felony. A written recommendation of removal, approved by a majority of the membership of the board, shall be submitted to the police jury of Claiborne Parish. The police jury shall send notice of recommendation of removal to such board member, which notice shall set forth the charges against him. Unless within ten days from receipt of such notice such board member files a written request for a hearing before the police jury, the board member shall be deemed removed from office. If a request for hearing is so filed, the police jury shall hold a hearing not sooner than ten days subsequent to the date a hearing is requested, at which the board members shall determine whether the removal shall be upheld. Removal of such member shall be by majority vote of the membership of the police jury. If removal is not upheld, the board member shall continue to hold his office.

Added by Acts 1966, No. 299, §6; Acts 2004, No. 390, §1.



RS 38:2867 - Oaths

§2867. Oaths

Before entering upon his official duties, each commissioner of the district created hereby shall take and subscribe to an oath before an officer authorized by law to administer oaths, that he will honestly, faithfully and impartially perform the duties devolving upon him as a commissioner of said district and that he will not neglect any of the duties imposed upon him thereby. The oaths of the commissioner shall be recorded in the oath book of Claiborne Parish.

Added by Acts 1966, No. 299, §7.



RS 38:2868 - Election of officers; record book, public inspection

§2868. Election of officers; record book, public inspection

A. Immediately after the commissioners have been appointed by the Claiborne Parish Police Jury, or as soon thereafter as practicable, the commissioners shall meet and immediately organize by electing officers. They shall elect from their membership a president who shall preside over the meetings of the board, perform such duties as are usually required of presidents of corporate bodies, and such other duties as are fixed by the bylaws adopted by the board. The commissioners shall also elect from their membership a vice president who shall perform the duties of the president in case of his absence or disability.

B. The board shall cause to be kept a well-bound book entitled "Record Book of Claiborne Parish Watershed District", in which shall be recorded the minutes of all meetings, all proceedings, certificates, oaths of commissioners, bonds of employees and contractors, and any and all corporate acts. The records shall be in the possession of the secretary of the board and shall be open to public inspection at all times by any person interested.

Added by Acts 1966, No. 299, §8; Acts 2004, No. 390, §1.



RS 38:2869 - Powers of board

§2869. Powers of board

A. In order to accomplish the purposes for which the district is created, the board of commissioners may:

(1) Purchase, hold, sell, and convey land and personal property and execute such contracts as it may deem necessary or convenient to enable it properly to carry out the purposes for which it is created.

(2) Acquire servitudes, rights-of-way, and flowage rights, by purchase, by expropriation, and by assignment, in accordance with the constitution and laws of the state of Louisiana.

(3) Assist in conserving soil and water and in developing the water resources of the district. The board may cooperate with conservation districts, including soil and water conservation districts, lake districts, or other watershed districts in order to accomplish these objectives. However, nothing shall be done to interfere with districts previously organized under Louisiana law.

(4) Construct, maintain, and improve any works or improvements for the control, retention, diversion, or utilization of water and cooperate with the state Department of Transportation and Development and other state agencies in accomplishing such objectives.

(5) Acquire personal property by gift or purchase.

(6) Employ and hire a secretary and such other personnel as may be necessary in the operation of the business of the district and fix their compensation, and the board is further authorized to employ engineers, attorneys, and other professional personnel as necessary and fix their compensation.

(7) Levy taxes, issue bonds, and incur indebtedness within the limitations prescribed by the constitution and laws of the state of Louisiana and in the manner prescribed thereby.

(8) Cooperate and contract with persons, firms, associations, partnerships, private corporations, political subdivisions of this state, or other public corporations and with any other local, state, and governmental agencies for the sale or use of any waters impounded by the district.

(9) Select a domicile and home office for the district.

(10) Do and perform any and all things necessary or incident to the fulfillment of the purposes for which this district is created, including all acts necessary to construct, lease, acquire in any manner, maintain, and operate dikes, dams, reservoirs, storage basins, locks, levees, flumes, conduits, spillways, or other structures necessary, suitable, or convenient to the purposes of the district.

(11) Appropriate money and provide for the expenses of the district.

(12) Make all police regulations necessary for the preservation of good order and the peace of the district, and to prevent injury to, destruction of, or interference with public or private property.

(13) Secure the general health of the district. In order to secure the general health of the district, the board of commissioners may:

(a) Prevent, remove, and abate nuisances.

(b) Prohibit the construction of privy vaults and cesspools and regulate or suppress those already constructed.

(c) Compel and regulate the connection of all property with the sewers and drains.

(d) Establish health and sanitary regulations, not in conflict with the state's Sanitary Code, and enforce such regulations with regard to construction within the district.

(e) Compel and regulate the removal of garbage and filth within the limits of the district.

(14) Grant franchises to telephone, telegraph, cable, and electric power companies and grant franchises for the purposes of constructing gas, sewer, electricity, or other utility lines and facilities to supply the inhabitants or any person or corporation with gas, water, sewerage, and electricity, when such construction is within the district. The provisions of this Paragraph shall not impair the rights granted to public utilities pursuant to the provisions of R.S. 45:781.

(15) Appoint, hire, fix the compensation of, designate, and empower wardens, rangers, patrols, and such other personnel as may be deemed necessary by the board for the enforcement of such regulations as it may promulgate and adopt.

B. The Claiborne Parish Watershed District shall not be deemed to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana.

C. The board of commissioners of the district shall have the care, management, and control of the lake or reservoir formed by the damming of Bayou D'Arbonne and its property and finances.

D. The district may raise funds by taxes or otherwise to be expended by and under the direction of the board of commissioners.

E. The district, through the board of commissioners, is authorized to incur debt and issue negotiable bonds for the construction of works of public improvement and for such other public purposes as may be necessary and proper to effect the purpose of the district; and to that effect, the district, through the board, is authorized to call any special elections that are necessary to levy taxes, incur debt, or to issue and sell negotiable bonds, all in conformity with the constitution and laws of the state of Louisiana.

F. The board of commissioners shall have, with respect to the improvements and maintenance of the district, the advice of the Department of Transportation and Development. It may request from time to time the assistance of the department to make such surveys, inspections, and investigations; render such reports, estimates, and recommendations; and furnish such plans and specifications or other engineering services as it may request, and the department shall provide such assistance. The board may further cooperate with the department in the construction of any work or facility the board considers necessary to achieve the purposes of the district.

G. For the purpose of providing funds to carry out the objects and purposes of the district, the board may levy and collect an ad valorem tax on all taxable property in the district subject to applicable provisions of law. Such tax shall be levied by resolution of the board only after the question of its levy has been approved by a majority of the registered voters of the district voting at an election held for that purpose in accordance with the Louisiana Election Code. The proposition submitted to the voters shall state the amount and duration of the tax.

Added by Acts 1966, No. 299, §9; Acts 1993, No. 830, §2; Acts 2004, No. 390, §§1, 2; Acts 2005, No. 81, §1.



RS 38:2870 - Rules and regulations

§2870. Rules and regulations

A. In order to accomplish the purposes of the district, to protect the works, improvements, and property of the district, both real and personal; to secure the best results from the construction, operation, and maintenance thereof, and to prevent damage to the district by misuse of any works, improvements, or properties or by the pollution or misuse of the waters of the district or any water course therein, the board of commissioners may make and enforce such rules and regulations as it shall deem necessary and advisable as follows:

(1) To protect and preserve the works, improvements, and properties owned or controlled by the district, prescribe the manner of their use by public corporations and persons, and preserve order within and adjacent thereto.

(2) To prescribe the manner of building bridges, roads, or fences, or other works in, along, or across any channel, reservoir, or other construction of the district.

(3) To prescribe the manner in which ditches, sewers, pipelines, or other works shall be adjusted to or connected with the works of the district or any water course therein and the manner in which the water courses of the district may be used for sewer outlets or for disposal of waste.

(4) To prescribe the permissible uses of the water supply, provided by the impoundments constructed, and to prevent the pollution or unnecessary waste of such water supply.

(5) To prohibit or regulate the discharge into sewers of the district of any liquid or solid waste deemed detrimental to the works and improvements of the district.

(6) To establish rules and regulations and cause them to be enforced with regard to activities engaged in upon any public water body in the district which are not regulated by the Louisiana Wildlife and Fisheries Commission or the United States Army Corp of Engineers.

(7) To manage and control surface and groundwater levels in the district. Any rule or regulation pertaining to the management and control of groundwater levels in the district shall be subject to approval by the Groundwater Resources Commission.

B. Any person who violates the rules and regulations established and promulgated by the board of commissioners pursuant to this Section shall be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned for more than sixty days, or both. Each day of violation shall constitute a separate offense.

Added by Acts 1966, No. 299, §10; Acts 1993, No. 830, §2; Acts 2004, No. 390, §1; Acts 2005, No. 81, §1.



RS 38:2871 - Constructions which would impede flow of water in watershed prohibited; pollution defined and prohibited; penalties fixed for violations

§2871. Constructions which would impede flow of water in watershed prohibited; pollution defined and prohibited; penalties fixed for violations

(A) No person or public corporation shall erect within the drainage area of the district any dam or reservoir upon any stream or water course which will affect Lake Claiborne until a copy of the plans thereof has been filed with the board of commissioners for approval.

Whoever violates this Subsection shall be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned for not less than thirty days, nor more than sixty days, or both.

(B) No person shall knowingly and willfully empty or drain into, or permit to be drained from any pumps, reservoirs, wells or oil fields into any stream or drain constituting the Lake Claiborne watershed or from any stream within said district into the said reservoir any oil, salt water or other noxious or poisonous gases or substances which would render the water unfit for irrigation purposes or would destroy aquatic and fish life in the streams.

Whoever violates this Subsection shall be fined not less than one hundred dollars nor more than two hundred dollars or imprisoned for not less than thirty days nor more than three months.

Each and every day that oil, salt water, or other substances are permitted to flow into natural streams or drains which constitute the watershed of Lake Claiborne shall constitute a separate and distinct offense.

(C) No person shall:

(1) Obstruct drainage channels which compose any drain or stream flowing into Lake Claiborne by bridging them except in accordance with plans, specifications and instructions prescribed by the Board of Commissioners of the said Claiborne Parish Watershed District.

(2) Construct dams, locks, or gates in drainage channels of the said Lake Claiborne watershed without permission of the commission.

(3) Extend fences of wire or any other material across drainage channels into and forming a part of the watershed of Lake Claiborne.

(4) Anchor rafts, crafts, fish traps, fish cars and other obstacles in the channel of any stream, drain or natural flow of the feeder streams of the Lake Claiborne watershed.

(5) Drain into channels by natural or artificial inlets except under regulations prescribed by the Board of Commissioners of the Claiborne Parish Watershed District.

(6) Float timber in the watershed of Lake Claiborne.

(7) Use the channels for transportation or navigation except under authority of and agreement with the Board of Commissioners of Claiborne Parish Watershed District.

(8) In any manner obstruct drainage channels, natural flow drains or natural flowage or violate any of the rules or regulations adopted and promulgated by the Board of Commissioners of Claiborne Parish Watershed District for preserving and maintaining the efficiency of the drainage channels in said district.

Whoever violates this Subsection shall be fined not less than two hundred and fifty dollars nor more than five hundred dollars or be imprisoned for not less than thirty days nor more than sixty days or both.

(D) No proprietor, owner, lessee, or possessor of land abutting upon the Lake Claiborne reservoir or upon any public road paralleling the water line or contiguous to the said Lake Claiborne reservoir shall in any manner close or place any obstruction in the drains or ditches, whether on private property or on the public road or levee adjacent to the road which will in any manner interfere with the effective, thorough and continuous drainage into the said reservoir.

Whoever violates this Subsection shall be fined not less than two hundred and fifty dollars nor more than five hundred dollars or be imprisoned for not less than thirty days nor more than sixty days, or both.

The sheriff of the parish, in addition to his other duties, is charged with the responsibility of aiding and assisting the commission in the enforcement of all rules and regulations adopted in accordance herewith.

(E) The district attorney of the judicial district within which the said watershed district is situated is hereby designated as the proper official and charged with the responsibility of the prosecution of all violations of the rules and regulations adopted by the said commission in pursuance hereto.

Added by Acts 1966, No. 299, §11.



RS 38:2872 - Contracts of the district

§2872. Contracts of the district

Contracts of the district shall be subject to the provisions of Chapter 10 of this Title, relative to public contracts (R.S. 38:2181 et seq.).

Added by Acts 1966, No. 299, §12; Acts 2005, No. 81, §1.



RS 38:2873 - Playgrounds, parks and other facilities; limitation

§2873. Playgrounds, parks and other facilities; limitation

The board of commissioners shall have the power to cause to be created and constructed playgrounds, picnic grounds, grounds for recreation parks, and any and all other facilities to accommodate the public and to provide adequate access to the said lake, as may within the opinion of the said board become necessary, and said district shall have the right of eminent domain and expropriation in the exercise of such powers.

Added by Acts 1966, No. 299, §13.



RS 38:2874 - Management of fish; commercial establishments

§2874. Management of fish; commercial establishments

A. The Wildlife and Fisheries Commission may regulate, restrict, or prohibit the recreational or commercial use of hoop nets, gill nets, trammel nets, strike nets, seines, wire nets, slat traps, and wire traps on Lake Claiborne.

B.(1) The board of commissioners of the Claiborne Parish Watershed District shall have authority to establish and cause to be enforced rules and regulations pertaining to all commercial establishments which may be constructed for the purpose of commercializing and making commercial use of the facilities provided by the said lake or its watershed; to license and permit such establishments and to levy and collect a fee, to be fixed by the commission, for the privilege of making commercial use of the facilities of said lake, or to refuse to license or permit any commercial establishment to use the facilities provided by said lake.

(2) The rules and regulations established and promulgated by the board of commissioners of the Claiborne Parish Watershed District shall provide penalties for any such commercial establishment operating without a permit or license, and such rules and regulations shall be enforced by the sheriff and violations thereof prosecuted by the district attorney of the judicial district within which the watershed district is situated, as hereinabove provided.

Added by Acts 1966, No. 299, §14; Acts 1993, No. 830, §2; Acts 2004, No. 541, §1.



RS 38:2875 - Management of improvements

§2875. Management of improvements

The board of commissioners shall have the right to regulate the construction and use of all piers, docks, bridges and other improvements built or erected on any part of the district to be inundated by Lake Claiborne and shall further have the right to regulate and control the erection of any improvements of any kind whatever within one mile from the 185.0 foot contour shoreline of Lake Claiborne. The board of commissioners shall have the authority and power to regulate said improvements by the issuance of permits for same and fix a fee for the issuance of same.

The board of commissioners is authorized to charge an annual fee for the permit to maintain improvements on or within one mile of the shores of Lake Claiborne.

Added by Acts 1966, No. 299, §15.



RS 38:2876 - Property exempt from taxation

§2876. Property exempt from taxation

The lands which lie within and form the Lake Claiborne proper shall not be subject to any ad valorem taxation or any other tax of any nature whatsoever by either the State of Louisiana or any of its political subdivisions, for so long as the said lands shall form and lie within the lake proper. All property acquired, however, regardless of the manner in which it is acquired or the source from which it is acquired, shall thereafter become the property of the State of Louisiana for the use and benefit of the Claiborne Parish Watershed District.

Added by Acts 1966, No. 299, §16.



RS 38:2877 - Grant of state lands to district; right of mineral leases unabridged

§2877. Grant of state lands to district; right of mineral leases unabridged

All lands purchased by the State Bond and Building Commission for the State of Louisiana, which are enclosed in the said area and which are necessary to the erection and maintenance of said Lake Claiborne are hereby granted to the Lake Claiborne Watershed District, as provided in R.S. 38:2864, for the purposes herein set out, but this grant shall in no wise abridge the right of the state to lease the said land for the production of oil, gas and other minerals under the general laws of the state as now provided.

Added by Acts 1966, No. 299, §17.



RS 38:2878 - Individual mineral leases unabridged

§2878. Individual mineral leases unabridged

The provisions of this Part shall in no wise abridge the right of any individual from whom the flowage rights, rights of way and servitudes may have been acquired by any means however to lease said lands for the production of oil, gas and other minerals and the right of such lessee or his assignee to produce or cause to be produced oil, gas or other minerals therefrom.

Added by Acts 1966, No. 299, §18.



RS 38:2900 - Creation; location

PART X. JACKSON PARISH WATERSHED DISTRICT

§2900. Creation; location

The Jackson Parish Watershed District is hereby created out of the watershed of all streams located in Jackson Parish, and more particularly defined as all of Jackson Parish, Louisiana.

Added by Acts 1968, No. 589, §1.



RS 38:2901 - District as agency of the state and budgetary unit; purpose

§2901. District as agency of the state and budgetary unit; purpose

The Jackson Parish Watershed District so created shall be a political subdivision of the State of Louisiana, shall constitute a waterworks district under the provisions of Article XIV, Section 14 of the Constitution of the State of Louisiana for the year 1921, as amended, and shall have all the rights, powers, privileges and immunities hereinafter set forth. Additionally, the district shall be an agency of the State of Louisiana and a budgetary unit thereof which shall have for its purpose the conservation of soil and water, developing the natural resources and wealth of the district for sanitary, agricultural, industrial and recreational purposes, as the same may be conducive to the public health, safety, convenience or welfare or of public utility or benefit of the citizens of the State of Louisiana. The creation and maintenance of a lake within the said district shall be for the purpose of conserving the soil and water and developing the natural resources and wealth of the district for sanitary, agricultural, industrial and recreational purposes, as the same may be conducive to the public health and public utility and benefit of the citizens of the State of Louisiana.

Added by Acts 1968, No. 589, §1. Amended by Acts 1972, No. 316, §1.



RS 38:2902 - Powers

§2902. Powers

The Jackson Parish Watershed District shall constitute a body corporate in law with all the powers, rights, privileges and immunities of a public corporation, with power to sue and be sued, to incur debt and contract obligations in accordance with law, have a corporate seal and do and perform all acts in its corporate capacity and in its corporate name which are necessary and proper for carrying out the purposes and objects for which it is created. It shall have the power of eminent domain and may expropriate property for all its purposes and objectives. Through its governing authority, the district may conserve the fresh water supply within its boundaries for the benefit of the inhabitants and property owners within said district and state, to provide water for commercial, municipal and any other uses, both within and without the district. It may, acting through its own governing authority or through the department of public works, construct, lease, maintain, acquire, enlarge and operate any machinery or do any other thing necessary for the use and purpose of the district. It may own in full ownership all servitudes, rights of way, flowage rights and may acquire same by donation, prescription, purchase, expropriation, or otherwise. It shall have the authority to cooperate and contract with the government of the United States or any department or agency thereof and to accept gifts, grants and donations of property and money therefrom. It shall have the authority to cooperate with the State of Louisiana or any political subdivision, department, agency or corporation of said state, for the construction, operation and maintenance of such facilities designed to accomplish the purposes for which the district is created on any basis, including the matching of funds and by participating in projects authorized by the federal or state law as it shall see fit.

Added by Acts 1968, No. 589, §1. Amended by Acts 1972, No. 316, §2.



RS 38:2903 - Board of commissioners created

§2903. Board of commissioners created

The Board of Commissioners of the Jackson Parish Watershed District, within its powers and duties as defined herein, is hereby created and established as the governing board of the Jackson Parish Watershed District.

Added by Acts 1968, No. 589, §1.



RS 38:2904 - Board to govern; membership; tenure; vacancies; compensation

§2904. Board to govern; membership; tenure; vacancies; compensation

The said district shall be governed and controlled by the Board of Commissioners of the Jackson Parish Watershed District, to be composed of seven commissioners, each of whom shall be a qualified elector of the state of Louisiana who resides within the limits of Jackson Parish. The commissioners shall be appointed by the Jackson Parish Police Jury and shall serve terms of four years and until their successors have been appointed and have qualified; except that one of the initial appointments shall be for a term of one year, two shall be for a term of two years, two shall be for a term of three years, and two shall be for a term of four years. Any vacancy in the office of commissioner, due to death, resignation or any other cause shall be filled by an appointment of the Jackson Parish Police Jury.

The members of the board shall receive no compensation for their services, but may be reimbursed for expenses actually incurred in the performance of official duties.

Added by Acts 1968, No. 589, §1.



RS 38:2905 - Oaths

§2905. Oaths

Before entering upon his official duties, each commissioner of the district created hereby shall take and subscribe to an oath before an officer authorized by law to administer oaths, that he will honestly, faithfully and impartially perform the duties devolving upon him as a commissioner of said district and that he will not neglect any of the duties imposed upon him hereby. The oaths of the commissioner shall be recorded in the oath book of Jackson Parish.

Added by Acts 1968, No. 589, §1.



RS 38:2906 - Election of officers; record book, public inspection

§2906. Election of officers; record book, public inspection

Immediately after the commissioners have been appointed by the Jackson Parish Police Jury, or as soon thereafter as practicable, the commissioners shall meet and immediately organize by electing officers as follows: They shall elect from among their number a president, who shall preside over the meetings of the board and perform such other duties as are usually required of presidents of corporate bodies, and also a vice president, who shall perform the duties of the president in case of his absence or disability.

The board shall cause to be kept a well-bound book entitled "Record Book of Jackson Parish Watershed District," in which shall be recorded the minutes of all meetings, all proceedings, certificates, oaths of commissioners, bonds of employees and contractors, and any and all corporate acts. The records shall be in the possession of the secretary of the board and shall be open to public inspection at all times by any person interested.

Added by Acts 1968, No. 589, §1.



RS 38:2907 - Powers of board

§2907. Powers of board

In order to accomplish the purposes for which the district is created, the board of commissioners may:

(1) Purchase, hold, sell and convey land and personal property and execute such contracts as it may deem necessary or convenient to enable it properly to carry out the purposes for which it is created.

(2) Acquire servitudes, rights of way and flowage rights, by purchase, by expropriation, and by assignment.

(3) Assist in conserving soil and water and in developing the water resources of the district; provided, however, nothing shall be done to interfere with districts previously organized under Louisiana law.

(4) Cooperate with the State Department of Public Works and other state agencies in the maintenance or improvement, and the construction of any works or improvements for the control, retention, diversion or utilization of water; retard runoff of water and soil erosion, construct any ditch, channel improvement, dike, dam, or levee, and repair, improve and maintain any of said improvements or structure.

(5) Acquire personal property by gift or purchase; and employ and hire a secretary and such other personnel as may be necessary in the operation of the business of the district, and fix their compensation; and the commission is further authorized to employ engineers, attorneys and other professional personnel as the need becomes necessary and fix their compensation.

(6) Levy taxes, issue bonds and incur indebtedness within the limitations prescribed by the constitution of the State of Louisiana, and in the manner prescribed thereby.

(7) Cooperate and contract with persons, firms, associations, partnerships and private corporations, and cities of this state, or other public corporations and with any other local, state and governmental agencies for the sale or use of any waters impounded hereby; provided, however, that this district shall not engage in the production of goods or resources or the performance of services which are or may be provided or performed by private enterprise in this state.

(8) Select a domicile and home office for the district.

(9) Do and perform any and all things necessary or incident to the fulfillment of the purposes for which this district is created, including all acts necessary to construct, lease, acquire in any manner, maintain, and operate dikes, dams, reservoirs, storage basins, locks, levees, flumes, conduits, spillways or other structures necessary, suitable or convenient to the purposes of the district.

(10) The Board of Commissioners of the Jackson Parish Watershed District in cooperation with the State Department of Public Works and the Wildlife and Fisheries Commission, shall have the care, management and control of the construction and maintenance of a lake within the district, the name of the lake to be selected by the board of commissioners. They shall have the power to:

(a) Appropriate money and provide for the current expenses of the said district.

(b) Make all police regulations necessary for the preservation of good order and the peace of the district; and to prevent injury to, destruction of, or interference with public or private property.

(c) Secure the general health of the district, to prevent, remove and abate nuisances; to prohibit the construction of privy vaults and cesspools, and to regulate or suppress those already constructed; to compel and regulate the connection of all property with the sewers and drains; to establish and regulate health and sanitary regulations with the concurrent approval of the state board of health or to regulate them and to prescribe and enforce regulations for cleanliness and sanitary regulations with regard to construction within the said district; to compel and regulate the removal of garbage and filth within the said limits of the district.

(d) Grant franchises to telephone, telegraph and electric power companies for the purpose of supplying such service to construction within one mile of the high water line of the said reservoir.

(e) Grant franchises for the purpose of laying gas, water, sewer, electric light or other utilities supplying the inhabitants or any person or corporation with gas, water, sewerage, light, when such construction is located within one mile of the high water line of the said reservoir. This applies only to construction begun after August 1, 1968.

(f) REPEALED BY ACTS 1993, NO. 830, §2.

(g) Appoint, hire, designate and empower wardens, rangers, patrols, and such other personnel as may be deemed necessary by the commission for the enforcement of such regulations as may be promulgated and adopted by the said commission.

(11) Raise funds by taxes or otherwise to be expended by and under the direction of the commission.

(12) The Jackson Parish Watershed District shall have, with respect to the improvement and maintaining of the said watershed district, the advice of the department of public works, and it shall be the duty of the department to make such surveys, inspections, and investigations, render such report, estimate and recommendations and furnish such plans and specifications as the board of commissioners of the said district may request from time to time.

(13) Whenever any work is to be let under the provisions of this Chapter, the contract for which will exceed the value of two thousand dollars, the board of commissioners of the district shall proceed to provide through the department of public works, proper specifications for the performing of said work, which specifications shall receive the approval of the board of commissioners of the district. After the adoption of the specifications thus approved the board of commissioners of the district shall advertise for bids to do the work according to the plans and specifications prepared by the department of public works, which advertisement shall appear once a week for the full term of thirty days in a newspaper of Jackson Parish, as well as any other paper or papers in the discretion of the board of commissioners. Such advertisement shall state the place where the bids will be received, the time and place where the bids will be opened, and a general outline of the work expected to be performed. Every bid shall be accompanied by a certified check of the bidder in an amount equal to five percent of the amount of the bid, which check shall be forfeited to the board of commissioners of the district, should the bidder to whom such contract is awarded fail to enter into the contract required within ten days after notice to do so from the board of commissioners awarding the work. The checks of all unsuccessful bidders shall be returned after the contract is awarded. All bids submitted shall be addressed to the Board of Commissioners of the Jackson Parish Watershed District and shall be publicly opened and read at the time stated in the advertisement.

The governing authority of the district may reject any and all bids, if, in its opinion, it is to the best interest of the district to do so, but whenever a contract is awarded, unless for cause which in its discretion is deemed sufficient, it shall be awarded to the lowest responsible bidder. The bidder to whom such contract is awarded shall be required to furnish bond of a surety company authorized to do business in Louisiana, or other good and solvent surety, in the sum equal to one-half of the amount of the contract awarded, conditioned that such work shall be performed in accordance with the plans and specifications of the Department of Public Works and the terms of the contract, and containing such other stipulations and provisions as may be required by the authority granting the contract. The awarding of the contract to a successful bidder will be binding upon both, even though for some cause there should be no signing of the actual contract.

(14) The district is hereby authorized to incur debt for any one or more of its lawful purposes, to issue in its name negotiable bonds or certificates of indebtedness evidencing such debt, and to provide for the security and payment thereof as follows:

(a) To issue certificates of indebtedness maturing within one year from date of issuance to evidence money borrowed in anticipation of current revenues for the administration, operation, construction and maintenance costs and expenses of the district, which certificates shall be payable in principal and interest from any available income, revenues, fees and/or taxes pledged to their payment by the district.

(b) To issue bonds substantially in the manner set forth in Article XIV, Section 14 of the Constitution, and other authority supplemental thereto, particularly Part III, Chapter 4, Title 39 of the Louisiana Revised Statutes of 1950. Such bonds shall be payable from an ad valorem tax on all taxable property in the district sufficient to pay such bonds in principal and interest, when approved by a vote of a majority in number of the qualified electors voting on the proposition at an election held for that purpose in accordance with Part II of said Chapter 4, Title 39, as amended by Act 277 of 1970. Such bonds shall be issued in the manner provided by the law pursuant to which they are being issued and the maximum interest rate for the bonds shall be that prescribed by such law. The bonds shall be issued in such amount or amounts as the board of commissioners shall determine, provided, however, the principal amount of all such bonds outstanding as of the date of the issuance of any new bonds shall never exceed ten per cent of the assessed valuation of the taxable property within the district, to be ascertained by the last assessment roll of record in the Parish of Jackson.

(15) The district shall have additional authority to levy taxes under the provisions of Article X, Section 10 of the Constitution of the State of Louisiana for the year 1921, as amended, for the purpose of improving, operating and maintaining its facilities, provided any such tax shall first be approved at an election held for said purposes in accordance with Part II of Chapter 4 of Title 39 of the Louisiana Revised Statutes of 1950, as amended by Act 277 of 1970.

(16) The copy of any resolution levying a tax, certified by the secretary of the board of commissioners of said district, shall be transmitted to the tax assessor of the parish on or before May 1 of the year in which the tax is to be assessed and collected, and it shall be the duty of the assessor to assess the tax and extend the same upon the tax rolls of the parish. The tax shall be collected by the sheriff and ex officio tax collector of the parish in the same manner as taxes levied by the state. The tax collector shall make settlement for taxes so collected with the state comptroller and state treasurer for the account of the respective Jackson Parish Watershed District, and the funds so derived shall be withdrawn upon the warrant of the secretary of the board of commissioners of the Jackson Parish Watershed District; countersigned by the president of the said commission. Taxes assessed shall constitute the same liens upon the property assessed; shall bear the same penalties; and collection thereof shall be enforced in the same manner and at the same time as state and parish taxes.

(17) The parish shall not be entitled to reimbursement out of the property tax relief fund for any sums which may be lost to it occasioned by any homestead exemption which may be applicable to any property within the parish with respect to any tax levied under the authority of this part, as amended.

Added by Acts 1968, No. 589, §1. Amended by Acts 1970, No. 516, §§1, 2; Acts 1972, No. 316, §3; Acts 1993, No. 830, §2.



RS 38:2908 - Rules and regulations

§2908. Rules and regulations

In order to accomplish the purposes of the district, to protect the works, improvements and property of the district, both real and personal; to secure the best results from the construction, operation and maintenance thereof, and to prevent damage to the district by misuse of any works, improvements or properties or by the pollution or misuse of the waters of the district or any water course therein, the board of commissioners may make and enforce such rules and regulations as it shall deem necessary and advisable:

(1) To protect and preserve the works, improvements and properties owned or controlled by the district, prescribe the manner of their use by public corporations and persons, and preserve order within and adjacent thereto;

(2) To prescribe the manner of building bridges, roads, or fences, or other works in, along or across any channel, reservoir or other construction of the district;

(3) To prescribe the manner in which ditches, sewers, pipelines or other works shall be adjusted to or connected with the works of the district or any water course therein and the manner in which the water courses of the district may be used for sewer outlets or for disposal of waste;

(4) To prescribe the permissible uses of the water supply, provided by the impoundments constructed, and to prevent the pollution or unnecessary waste of such water supply;

(5) To prohibit or regulate the discharge into sewers of the district of any liquid or solid waste deemed detrimental to the works and improvements of the district;

(6), (7) REPEALED BY ACTS 1993, NO. 830, §2.

Added by Acts 1968, No. 589, §1; Acts 1993, No. 830, §2.



RS 38:2909 - Constructions which would impede flow of water in watershed prohibited; pollution defined and prohibited; penalties fixed for violations

§2909. Constructions which would impede flow of water in watershed prohibited; pollution defined and prohibited; penalties fixed for violations

A. No person or public corporation shall erect within the drainage area of the district any dam or reservoir upon any stream or water course which will affect the proposed lake until a copy of the plans thereof has been filed with the board of commissioners for approval.

Whoever violates this subsection shall be fined not less than five hundred dollars or more than one thousand dollars or imprisoned for not less than thirty days, nor more than sixty days, or both.

B. No person shall knowingly and willfully empty or drain into, or permit to be drained from any pumps, reservoirs, wells or oil fields into any stream or drain constituting the watershed of the proposed lake or from any stream within said district into the said reservoir any oil, salt water or other noxious or poisonous gases or substances which would render the water unfit for irrigation purposes or would destroy aquatic and fish life in the streams.

Whoever violates this subsection shall be fined not less than one hundred dollars or more than two hundred dollars or imprisoned for not less than thirty days nor more than three months.

Each and every day that oil, salt water or other substances are permitted to flow into natural streams or drains which constitute the watershed of the proposed lake shall constitute a separate and distinct offense.

C. No person shall:

(1) Obstruct drainage channels which compose any drain or stream flowing into the proposed lake by bridging them except in accordance with plans, specifications and instructions prescribed by the board of commissioners of the district.

(2) Construct dams, locks, or gates in drainage channels of the said watershed of the proposed lake without permission of the commission.

(3) Extend fences of wire or any other material across drainage channels into and forming a part of the watershed of the proposed lake.

(4) Anchor rafts, crafts, fish traps, fish cars and other obstacles in the channel of any stream, drain or natural flow of the feeder streams of the watershed of the proposed lake.

(5) Drain into channels by natural or artificial inlets except under regulations prescribed by the board of commissioners.

(6) Float timber in the watershed of the proposed lake.

(7) Use the channels for transportation or navigation except under authority of and agreement with the board of commissioners.

(8) In any manner obstruct drainage channels, natural flow drains or natural flowage or violate any of the rules or regulations adopted and promulgated by the board of commissioners for preserving and maintaining the efficiency of the drainage channels in the district.

Whoever violates this subsection shall be fined not less than two hundred and fifty dollars or more than five hundred dollars or imprisoned for not less than thirty days nor more than sixty days, or both.

D. No proprietor, owner, lessee or possessor of land abutting upon the reservoir of the proposed lake or upon any public road paralleling the water line or contiguous to the reservoir of the proposed lake shall in any manner close or place any obstruction in the drains or ditches, whether on private property or on the public road or levee adjacent to the road which will in any manner interfere with the effective, through and continuous drainage into the reservoir.

Whoever violates this subsection shall be fined not less than two hundred and fifty dollars nor more than five hundred dollars or imprisoned for not less than thirty days nor more than sixty days, or both.

The sheriff of the parish, in addition to his other duties, is charged with the responsibility of aiding and assisting the commission in the enforcement of all rules and regulations adopted in accordance herewith.

E. The district attorney of the judicial district within which the watershed district is situated is hereby designated as the proper official and charged with the responsibility of the prosecution of all violations of the rules and regulations adopted by the said commission in pursuance hereto.

Added by Acts 1968, No. 589, §1.



RS 38:2910 - Contracts, let by board; bond

§2910. Contracts, let by board; bond

Any and all contracts of the district may be let by the board of commissioners, with advertisement, on the terms and subject to the conditions which it may fix in the ordinance or advertisement calling for bids. The person or firm to whom any contract is awarded shall furnish, within the delay fixed by the board, a bond of a surety company authorized to do business in the State of Louisiana, in the amount required by the laws relating to contracts for public works, and conditioned that the work shall be performed in accordance with the plans and specifications of the engineers, and the terms of the contract, and the board shall demand any other bonds and obligations which the laws relating to public works contracts required the contractor to give.

Added by Acts 1968, No. 589, §1.



RS 38:2911 - Playgrounds, parks and other facilities; limitation

§2911. Playgrounds, parks and other facilities; limitation

The board of commissioners shall have the power to cause to be created and constructed playgrounds, picnic grounds, grounds for recreation parks, and any and all other facilities to accommodate the public and to provide adequate access to the proposed lake, as may within the opinion of the board become necessary, and the district shall have the right of eminent domain and expropriation in the exercise of such powers.

Added by Acts 1968, No. 589, §1.



RS 38:2912 - Management of fish, game, and wildlife

§2912. Management of fish, game, and wildlife

A, B, C. REPEALED BY ACTS 1993, NO. 830, §2.

D. The board of commissioners shall have authority to establish and cause to be enforced rules and regulations pertaining to all commercial establishments which may be constructed for the purpose of commercializing and making commercial use of the facilities provided by the lake or its watershed; to license and permit such establishments and to levy and collect a fee, to be fixed by the commission, for the privilege of making commercial use of the facilities of the lake, or to refuse to license or permit any commercial establishment to use the facilities provided by the lake.

E. The rules and regulations established and promulgated by the board of commissioners shall provide penalties for any commercial establishment operating without a permit or license, and the rules and regulations shall be enforced by the sheriff and violations thereof prosecuted by the district attorney of the judicial district within which the watershed district is situated, as hereinabove provided.

Added by Acts 1968, No. 589, §1; Acts 1993, No. 830, §2.



RS 38:2913 - Management of improvements

§2913. Management of improvements

The board of commissioners shall have the right to regulate the construction and use of all piers, docks, bridges and other improvements built or erected on any part of the district to be inundated by the proposed lake and shall further have the right to regulate and control the erection of any improvements of any kind whatever within one mile from the 185.0 foot contour shoreline of the proposed lake. The board of commissioners shall have the authority and power to regulate the improvements by the issuance of permits for same and fix a fee for the issuance thereof.

The board of commissioners is authorized to charge an annual fee for the permit to maintain improvements on or within one mile of the shores of the proposed lake.

Added by Acts 1968, No. 589, §1.



RS 38:2914 - Property exempt from taxation

§2914. Property exempt from taxation

The lands which lie within and form the proposed lake proper shall not be subject to any ad valorem taxation or any other tax of any nature whatsoever by either the state of Louisiana or any of its political subdivisions, for so long as the said lands shall form and lie within the lake proper. All property acquired, however, regardless of the manner in which it is acquired or the source from which it is acquired, shall thereafter become the property of the State of Louisiana for the use and benefit of the Jackson Parish Watershed District.

Added by Acts 1968, No. 589, §1.



RS 38:2915 - Individual mineral leases unabridged

§2915. Individual mineral leases unabridged

The provisions of this Chapter shall in no wise abridge the right of any individual from whom the flowage rights, rights of way and servitudes may have been acquired by any means however to lease the lands for the production of oil, gas and other minerals and the right of such lessee or his assignee to produce or cause to be produced oil, gas or other minerals therefrom.

Added by Acts 1968, No. 589, §1.



RS 38:3000 - Creation; location

PART XI. JACKSON-BIENVILLE PARISHES

DUGDEMONA WATERSHED DISTRICT

§3000. Creation; location

The Jackson-Bienville Parishes Watershed District is hereby created out of the watershed of Dugdemona Bayou located in Jackson and Bienville parishes.

Added by Acts 1970, No. 600, §1.



RS 38:3001 - District as agency of the state and budgetary unit; purpose

§3001. District as agency of the state and budgetary unit; purpose

The Jackson-Bienville Parishes Dugdemona Watershed District shall be an agency of the State of Louisiana and a budgetary unit thereof, which shall have as its purpose the conservation of soil and water, developing the natural resources and wealth of the district for sanitary, agricultural, industrial and recreational purposes, as the same may be conducive to the public health, safety, convenience or welfare or of public utility or benefit of the citizens of the State of Louisiana. The creation and maintenance of a lake within the said district shall be for the purpose of conserving the soil and water and developing the natural resources and wealth of the district for sanitary, agricultural, industrial and recreational purposes, as the same may be conducive to the public health and public utility and benefit of the citizens of the State of Louisiana.

Added by Acts 1970, No. 600, §1.



RS 38:3002 - Powers

§3002. Powers

The Jackson-Bienville Parishes Dugdemona Watershed District shall constitute a body corporate in law, with all the powers of a corporation, and with all the powers and rights of a political subdivision of the state as provided by the laws of the state relating to the incurring of debt and the issuing of bonds therefor. This district, through its board of commissioners, may incur debt and issue negotiable bonds in accordance with the power and authority and in the form and manner, and with the effect and security now or hereafter provided by the constitution of the State of Louisiana. This district, through its board of commissioners, may incur debt and contract obligations in accordance with law, sue and be sued, have a corporate seal, and perform any and all acts in its corporate capacity and in its corporate name which are necessary and proper for carrying out the purposes and objects for which it is created. It shall have the power of eminent domain and may expropriate property for all its purposes and objectives. Through its governing authority, the district may conserve the fresh water supply within its boundaries for the benefit of the inhabitants and property owners within said district and state, to provide water for commercial, municipal and any other uses, both within and without the district. It may through the department of public works, construct, lease, maintain, acquire, enlarge and operate any machinery or do any other thing necessary for the use and purpose of the district. It may own in full ownership all servitudes, rights of way, flowage rights and may acquire same by donation, prescription, purchase, expropriation, or otherwise.

Added by Acts 1970, No. 600, §1.



RS 38:3003 - Board of commissioners created

§3003. Board of commissioners created

The Board of Commissioners of the Jackson-Bienville Parishes Dugdemona Watershed District, within its powers and duties as defined herein, is hereby created and established as the governing board of the Jackson-Bienville Parishes Watershed District.

Added by Acts 1970, No. 600, §1.



RS 38:3004 - Board to govern; membership; tenure; vacancies; compensation

§3004. Board to govern; membership; tenure; vacancies; compensation

The said district shall be governed and controlled by the Board of Commissioners of the Jackson-Bienville Parishes Dugdemona Watershed District, to be composed of seven commissioners, each of whom shall be a qualified elector of the State of Louisiana who resides within the limits of Wards 2 and 3 of Jackson Parish or of Wards 1 and 6 of Bienville Parish. Four of the commissioners shall be appointed by the Jackson Parish Police Jury. Three of the commissioners shall be appointed by the Bienville Parish Police Jury. All commissioners shall serve terms of four years and until their successors have been appointed and have qualified; except that one of the initial appointments made by each police jury shall be for a term of one year, two made by the Jackson Parish Police Jury shall be for a term of two years, one made by the Jackson Parish Police Jury shall be for a term of three years, and two made by the Bienville Parish Police Jury shall be for a term of four years. Any vacancy in the office of commissioner, due to death, resignation or any other cause shall be filled by an appointment made in the same manner.

The members of the board shall receive no compensation for their services, but may be reimbursed for expenses actually incurred in the performance of official duties.

Added by Acts 1970, No. 600, §1.



RS 38:3005 - Oaths

§3005. Oaths

Before entering upon his official duties, each commissioner of the district created hereby shall take and subscribe to an oath before an officer authorized by law to administer oaths, that he will honestly, faithfully and impartially perform the duties devolving upon him as a commissioner of said district and that he will not neglect any of the duties imposed upon him hereby. The oaths of the commissioner shall be recorded in the oath book of Jackson Parish and Bienville Parish.

Added by Acts 1970, No. 600, §1.



RS 38:3006 - Election of officers; record book, public inspection

§3006. Election of officers; record book, public inspection

Immediately after the commissioners have been appointed, or as soon thereafter as practicable, the commissioners shall meet and immediately organize by electing officers as follows: They shall elect from among their number a president, who shall preside over the meetings of the board and perform such other duties as are usually required of presidents of corporate bodies, and also a vice-president, who shall perform the duties of the president in case of his absence or disability.

The board shall cause to be kept a well-bound book entitled "Record Book of Jackson-Bienville Parishes Dugdemona Watershed District," in which shall be recorded the minutes of all meetings, all proceedings, certificates, oaths of commissioners, bonds of employees and contractors, and any and all corporate acts. The records shall be in the possession of the secretary of the board and shall be open to public inspection at all times by any person interested.

Added by Acts 1970, No. 600, §1.



RS 38:3007 - Powers of board

§3007. Powers of board

In order to accomplish the purposes for which the district is created, the board of commissioners may:

(1) Purchase, hold, sell and convey land and personal property and execute such contracts as it may deem necessary or convenient to enable it properly to carry out the purposes for which it is created.

(2) Acquire servitudes, rights of way and flowage rights, by purchase, by expropriation, and by assignment.

(3) Control and protect against flooding in the district and assist in conserving oil and water and in developing the water resources of the district; provided, however, nothing shall be done to interfere with districts previously organized under Louisiana law.

(4) Cooperate with the department of public works and other state agencies in the maintenance or improvements, and the construction of any works or improvements for the control, retention, diversion or utilization of water; retard runoff of water and soil erosion, construct any ditch, channel improvement, dike, dam, or levee, and repair, improve and maintain any of said improvements or structure.

(5) Acquire personal property by gift or purchase; and employ and hire a secretary and such other personnel as may be necessary in the operation of the business of the district, and fix their compensation; and the commission is further authorized to employ engineers, attorneys and other professional personnel as the need becomes necessary and fix their compensation.

(6) Levy taxes, issue bonds and incur indebtedness within the limitations prescribed by the Constitution of the State of Louisiana, and in the manner prescribed thereby.

(7) Cooperate and contract with persons, firms, associations, partnerships and private corporations, and cities of this state, or other public corporations and with any other local, state and governmental agencies for the sale or use of any waters impounded hereby.

(8) Select a domicile and home office for the district.

(9) Do and perform any and all things necessary or incident to the fulfillment of the purposes for which this district is created, including all acts necessary to construct, lease, acquire in any manner, maintain, and operate dikes, dams, reservoirs, storage basins, locks, levees, flumes, conduits, spillways or other structures necessary, suitable or convenient to the purposes of the district.

(10) The Board of Commissioners of the Jackson-Bienville Parishes Dugdemona Watershed District shall have power:

(a) To appropriate money and provide for the current expenses of the district.

(b) To make all police regulations necessary for the preservation of good order and peace of the district, and to prevent injury to, destruction of or interference with public or private property.

(c) To grant franchises to telephone, telegraph and electric power companies for the purpose of supplying such service to construction in or the facilities of the district, owned or leased by the district.

(d) To grant franchises for the purpose of laying gas, water, sewer, electric light or other utilities supplying the inhabitants or any person or corporation with gas, water, sewerage, light, when such construction is located within one mile of the high water line of the said reservoir.

(11) To raise funds by taxes or otherwise to be expended by and under the direction of the said commission.

(12) To incur debt and issue negotiable bonds for the construction of works of public improvement and flood control and protection and for such other public purposes as it may deem necessary and proper to effect the purposes of the district; and to that effect, the board of commissioners is authorized to call any special elections necessary to levy taxes, incur debt, and to issue and sell negotiable bonds, all in conformity with the constitution and laws of the State of Louisiana.

(13) With respect to the improvement and maintaining of the watershed district the Jackson-Bienville Parishes Dugdemona Watershed District shall have the advice of the State Department of Public Works, and it shall be the duty of the department to make such surveys, inspections and investigations, render such reports, estimates and recommendations and furnish such plans and specifications as the board of commissioners of the district may request from time to time.

(14) Whenever any work is to be let under the provisions of this Part, the contract for which will exceed the value of two thousand dollars, the board of commissioners shall proceed to provide, through the state department of public works, proper specifications for the performing of said work, which specifications shall receive the approval of the board of commissioners of the district. After the adoption of said specifications thus approved, the board of commissioners shall advertise for bids to do the work according to the plans and specifications prepared by the state department of public works, which advertisement shall appear once a week for the full term of thirty days in a newspaper in each of the parishes of Jackson and Bienville, and may appear in any other newspaper or newspapers, in the discretion of the board of commissioners. Such advertisement shall state the place where the bids will be received, the time and place where the bids will be opened, and a general outline of the work to be performed. Every bid shall be accompanied by a certified check of the bidder in an amount equal to five percentum of the amount of the bid, which checks shall be forfeited to the board of commissioners of the district if the bidder to whom such contract is awarded fails to enter into the contract required within ten days after notice to do so from the board of commissioners awarding the work. The checks of all unsuccessful bidders shall be returned after the contract is awarded. All bids submitted shall be addressed to the Board of Commissioners of the Jackson-Bienville Parishes Dugdemona Watershed District and shall be publicly opened and read at the time stated in the advertisement.

The board of commissioners may reject any and all bids, if, in its opinion, it is to the best interest of the district to do so, but whenever a contract is awarded, unless for cause which in its discretion may be deemed sufficient, it shall be awarded to the lowest responsible bidder. The bidder to whom such contract is awarded shall be required to furnish bond of a surety company authorized to do business in Louisiana, or other good and solvent surety, in a sum equal to one-half of the amount of the contract awarded, conditioned that such work shall be performed in accordance with the plans and specifications of the State Department of Public Works and the terms of the contract, and containing such other stipulations and provisions as may be required by the board of commissioners. The awarding of the contract to a successful bidder shall be binding upon both, even though for some cause there should be no signing of the actual contract.

(15) The special taxes imposed for the purpose of providing for the payment of principal and interest on the bonds as aforesaid, shall be levied, assessed and collected each year on the property taxed, under the same terms and conditions and at the same time as state and parish taxes. Such taxes shall bear the same liens upon the property as state, parish, municipal and other special taxes, and the property shall be sold for delinquent taxes in the same manner as properties sold for delinquent state, parish, municipal and other taxes.

(16) The provisions of the constitution and all laws regulating the collection of taxes, the creation of tax liens, mortgages, tax penalties and sales, shall apply to and regulate the collection of special taxes for the purpose enumerated in this Part.

Where the taxes have been levied by the governing authority of the Jackson-Bienville Parishes Dugdemona Watershed District, the sheriff and ex officio tax collector for Jackson Parish or of Bienville Parish, as the case may be, shall make monthly statements to the treasurer of the parish in which the tax is levied and shall receive from him a receipt for the amount of special taxes paid over, in the same manner as the tax collectors are required to settle with the comptroller of the state, and he shall receive from the parish treasurer the same quietus for a full settlement of taxes due and exigible in a given year and account for delinquencies or deductions in the same manner as though accounting to the comptroller of the state for the state taxes. The sheriffs and ex officio tax collectors shall retain no commission thereon. Upon the failure of any tax collector to comply with the provisions of this paragraph, the governing authority of the Jackson-Bienville Parishes Dugdemona Watershed District shall proceed against him and the sureties on his official bond for the collection of whatever amount may be due the said Jackson-Bienville Parishes Dugdemona Watershed District.

(17) For the purpose of providing funds to carry out the objects and purposes for which the Jackson-Bienville Parishes Dugdemona Watershed District is created, its board of commissioners may call special elections for the purpose of submitting to the property taxpayers throughout the Jackson-Bienville Parishes Dugdemona Watershed District, as hereinabove defined, eligible to vote at such election, a proposition to levy annually a special tax not to exceed one mill on the dollar upon all the taxable property within the district, to run for a period of not more than ten years. The expense of any election so held shall be borne by the police juries of the parishes of Jackson or Bienville in the proportion that the percentage of taxes collectible by each bears to the total taxes collectible throughout the district.

(18) In the resolution calling the election, the rate, object and purpose for which the tax is to be levied and the number of years it is to run must be stated. After the resolution is passed by the board of commissioners of the said district, notice of the election shall be given, embracing substantially all things that are required to be set forth in the resolution, and setting forth further that the authorities ordering the election will, in open session to be held at an hour and place named in the notice, proceed to open the ballot boxes, examine and count the ballots in number and amount, and declare the results of the election. This notice shall be advertised for thirty days in a newspaper published in the district, and the insertion of the advertisements once a week for five weeks in such newspapers shall constitute sufficient notice. Thirty days must intervene from the day on which the advertisement is first inserted and the day on which the election takes place.

(19) The Board of Commissioners of the Jackson-Bienville Parishes Dugdemona Watershed District shall designate the polling places, provide the ballot boxes, ballots, evaluations of property and compile statements of the voters in number and amount and fix the compensation of election officers. They shall appoint for each polling place three commissioners and one clerk of election all of whom shall be persons qualified to vote at such election. The police juries of the parishes shall pay all of the expenses of such election as provided in Paragraph (17) of this section.

(20) The registrars of voters in the parishes shall furnish to the election commissioners appointed to hold the election a list of taxpayers entitled to vote. No defect or irregularity in or omission from the list of voters furnished by the registrar of voters shall affect the validity of the election, unless it is established that voters deprived of right to vote were sufficient in number and amount to have changed the result of the election.

(21) The question to be submitted to the voters at special elections hereunder and the ballot to be used thereat shall be substantially in the following form:

Shall the Jackson-Bienville Parishes Dugdemona Watershed District of Louisiana impose, levy and collect annually for the term of ______ years, beginning with the year 19 ___, a tax not exceeding one mill on the dollar upon all the taxable property within the district for the purpose of providing funds for carrying out the objects and purposes for which it is created? Taxable valuation $_________

______________________________

Signature of Voter

NOTICE TO VOTERS

To vote in favor of the proposition submitted upon this ballot place an (X) in the square after the word "yes"; to vote against, place a similar mark after the word "no".

(22) If any commissioner or clerk of election is unable, fails, or neglects to attend or serve at the polling place designated and at the hour fixed for opening the polls or within one hour thereafter, the commissioners present shall appoint, or in the absence of all commissioners, the voters present shall elect, the necessary number of commissioners and clerks, who shall have the same powers, compensation and duties as other commissioners and clerks and shall serve in the place and stead of the delinquent absentee appointees. Commissioners and clerks of elections, before opening the polls, shall be sworn to perform all duties incumbent upon them as such, the oaths to be taken before any officer authorized to administer oaths or by the clerk and each commissioner of election before any other commissioner. Commissioners and clerks may administer any affidavit provided for in this Part.

(23) Each voter's name shall be written on his ballot. The commissioners of election shall receive the ballot of each voter, check his name on the list of voters furnished by the registrar as having voted, enter number of his name on the list of taxpayers voting, and immediately deposit his ballot in the ballot box, reserving to each voter the right to so fold his ballot that it shall not be known at the time whether he voted for or against the proposition submitted.

(24) The polls shall be opened on the date appointed at seven o'clock a.m. and remain open until and not later than seven o'clock p.m. No election shall be vitiated by failure to open the polls at the time prescribed or by closing them before the time prescribed, unless on a contest it could be established that voters were there by the time to vote sufficient in number and amount to have changed the result of the election.

(25) Immediately after the closing of the polls the commissioners shall, in the presence of the bystanders, open the ballot box, count the ballots found therein, check the same with the list of voters kept, proceed to count the votes in number and amount, keep in duplicate tally sheets showing the votes in number in favor of or against the proposition submitted and showing the valuation of property in favor of and against the same making in duplication compiled statements of the vote in number and amount, both in favor of and against the proposition. After swearing to the correctness of the numbered list of voters, the duplicate tally sheets, and duplicate compiled statements, they shall deposit the ballots, registrar's list of voters, the numbered list of taxpayers voting, one duplicate tally sheet and one duplicate compiled statement in the ballot box, immediately seal the said ballot box and within seventy-two hours after the closing of the polls, deliver said sealed ballot box with its contents to the Board of Commissioners of the Jackson-Bienville Parishes Dugdemona Watershed District, at its domicile, and shall within the said period, deliver the duplicate tally sheet and the duplicate compiled statement to the clerks of the district courts of each of the parishes of Jackson and Bienville, who shall file the same in his office. If the election commissioners, on counting the ballots, find they do not correspond with the list of voters, they shall, before examining and counting the ballots, examine the same for the purpose of finding the discrepancy, and if it should be found that any ballots have been duplicated, the same shall be destroyed, and if it be found that the name of a voter has been omitted from the list of persons voting, the same shall be added to the list.

(26) On the day and at the hour and place named in the notice of election, the board of commissioners of the Jackson-Bienville Parishes Dugdemona Watershed District shall, in public session, open the ballot boxes, examine and count the ballots in number and amount, examine and canvass the returns and declare the results of such election. The results shall be promulgated by the proclamation published in one issue of a newspaper published in each of the parishes of Jackson and Bienville. The board of commissioners shall keep a proces verbal of the manner in which the ballot boxes were opened, the returns canvassed and the result of the election ascertained, and shall forward a copy thereof to the secretary of state, who shall record the same; and copies to the clerks of the district courts of the parishes of Jackson and Bienville who shall record same in the mortgage records of said parishes, retaining the original proces verbal in the archives of the said district and in the clerk's office in Jackson and Bienville parishes. The secretary of the Board of Commissioners of the Jackson-Bienville Parishes Dugdemona Watershed District shall preserve for a term of three months from the date of the promulgation of the election, the ballots and other returns thereof.

(27) During the thirty days next following the publication of the proclamation declaring the results of any election, if the same be in favor of the tax, any taxpayer within the district may contest the legality of the election by appropriate action. Thereafter, no one may contest the regularity, formality or legality of the election or the validity of the tax levied or authorized to be levied, but the same shall be absolutely incontestable for any cause whatever and no court may hear or determine any such question, and the board of commissioners of the district shall not be permitted to question this authority to levy the tax.

(28) If a majority in number and amount of the qualified taxpayers voting at the election vote in favor of the proposition to levy the tax, the board of commissioners of the district may, by resolution, proceed to levy such tax from year to year, for the term for which the same has been voted. The board shall not be required to levy the full one-mill tax, but their failure to levy the tax in any one year shall not permit them to exceed the one-mill tax for any subsequent year.

(29) The copy of the resolution levying the tax, certified by the secretary of the board of commissioners of the said district, shall be transmitted to the tax assessor of each of the parishes within the district on or before June 1st of the year in which the tax is to be assessed and collected, and it shall be the duty of the assessors of the parishes within the district to assess the tax and extend the same upon the tax rolls of said parishes. The tax shall be collected by the sheriffs and ex officio tax collectors of the parishes in the same manner as taxes levied by the state. The tax collectors shall make settlement for taxes so collected with the state comptroller and state treasurer for the account of the Jackson-Bienville Parishes Dugdemona Watershed District, and the funds so derived shall be withdrawn upon the warrant of the secretary of the Board of Commissioners of the Jackson-Bienville Parishes Dugdemona Watershed District; countersigned by the president of the said commission. Taxes assessed shall constitute the same liens upon the property assessed, shall bear the same penalties and collection thereof shall be enforced in the same manner and at the same time as state and parish taxes.

Added by Acts 1970, No. 600, §1.



RS 38:3008 - Rules and regulations

§3008. Rules and regulations

In order to accomplish the purposes of the district, to protect the works, improvements and property of the district, both real and personal; to secure the best results from the construction, operation and maintenance thereof, and to prevent damage to the district by misuse of any works, improvements or properties or by the pollution or misuse of the waters of the district or any water course therein, the board of commissioners may make and enforce such rules and regulations as it shall deem necessary and advisable:

(1) To protect and preserve the works, improvements and properties owned or controlled by the district, prescribe the manner of their use by public corporations and persons, and preserve order within and adjacent thereto;

(2) To prescribe the manner of building bridges, roads, or fences, or other works in, along or across any channel, reservoir or other construction of the district;

(3) To prescribe the manner in which ditches, sewers, pipelines or other works shall be adjusted to or connected with the works of the district or any water course therein and the manner in which the water courses of the district may be used for sewer outlets or for disposal of waste.

(4) To prescribe the permissible uses of the water supply, provided by the impoundments constructed, and to prevent the pollution or unnecessary waste of such water supply;

(5) REPEALED BY ACTS 1993, NO. 830, §2.

Added by Acts 1970, No. 600, §1; Acts 1993, No. 830, §2.



RS 38:3009 - Constructions which would impede flow of water in watershed prohibited; pollution defined and prohibited; penalties fixed for violations

§3009. Constructions which would impede flow of water in watershed prohibited; pollution defined and prohibited; penalties fixed for violations

A. No person or public corporation shall erect within the drainage area of the district any dam or reservoir upon any stream or water course which will affect the proposed lake until a copy of the plans thereof has been filed with the board of commissioners for approval.

Whoever violates this subsection shall be fined not less than five hundred dollars or more than one thousand dollars or imprisoned for not less than thirty days, nor more than sixty days, or both.

Whoever violates this subsection shall be fined not less than one hundred dollars or more than two hundred dollars or imprisoned for not less than thirty days nor more than three months.

Each and every day that oil, salt water or other substances are permitted to flow into natural streams or drains which constitute the watershed of the proposed lake shall constitute a separate and distinct offense.

B. No person shall:

(1) Obstruct drainage channels which compose any drain or stream flowing into the proposed lake by bridging them except in accordance with plans, specifications and instructions prescribed by the board of commissioners of the district.

(2) Construct dams, locks, or gates in drainage channels of the said watershed of the proposed lake without permission of the commission.

(3) Extend fences of wire or any other material across drainage channels into and forming a part of the watershed of the proposed lake.

(4) Anchor rafts, crafts, fish traps, fish cars and other obstacles in the channel of any stream, drain or natural flow of the feeder streams of the watershed of the proposed lake.

(5) Drain into channels by natural or artificial inlets except under regulations prescribed by the board of commissioners.

(6) Float timber in the watershed of the proposed lake.

(7) Use the channels for transportation or navigation except under authority of and agreement with the board of commissioners.

(8) In any manner obstruct drainage channels, natural flow drains or natural flowage or violate any of the rules or regulations adopted and promulgated by the board of commissioners for preserving and maintaining the efficiency of the drainage channels in the district.

Whoever violates this subsection shall be fined not less than two hundred and fifty dollars or more than five hundred dollars or imprisoned for not less than thirty days nor more than sixty days, or both.

C. No proprietor, owner, lessee or possessor of land abutting upon the reservoir of the proposed lake or upon any public road paralleling the water line or contiguous to the reservoir of the proposed lake shall in any manner close or place any obstruction in the drains or ditches, whether on private property or on the public road or levee adjacent to the road which will in any manner interfere with the effective, through and continuous drainage into the reservoir.

Whoever violates this subsection shall be fined not less than two hundred and fifty dollars nor more than five hundred dollars or imprisoned for not less than thirty days nor more than sixty days, or both.

The sheriff of the parish, in addition to his other duties, is charged with the responsibility of aiding and assisting the commission in the enforcement of all rules and regulations adopted in accordance herewith.

D. The district attorney of the judicial district within which the watershed district is situated is hereby designated as the proper official and charged with the responsibility of the prosecution of all violations of the rules and regulations adopted by the said commission in pursuance hereto.

Added by Acts 1970, No. 600, §1.



RS 38:3010 - Contracts, let by board; bond

§3010. Contracts, let by board; bond

Any and all contracts of the district may be let by the board of commissioners, with advertisement, on the terms and subject to the conditions which it may fix in the ordinance or advertisement calling for bids. The person or firm to whom any contract is awarded shall furnish, within the delay fixed by the board, a bond of a surety company authorized to do business in the State of Louisiana, in the amount required by the laws relating to contracts for public works, and conditioned that the work shall be performed in accordance with the plans and specifications of the engineers, and the terms of the contract, and the board shall demand any other bonds and obligations which the laws relating to public works contracts require the contractor to give.

Added by Acts 1970, No. 600, §1.



RS 38:3011 - Playgrounds, parks and other facilities; limitation

§3011. Playgrounds, parks and other facilities; limitation

The board of commissioners shall have the power to cause to be created and constructed playgrounds, picnic grounds, grounds for recreation parks, and any and all other facilities to accommodate the public and to provide adequate access to the proposed lake, as may within the opinion of the board become necessary, and the district shall have the right of eminent domain and expropriation in the exercise of such powers.

Added by Acts 1970, No. 600, §1.



RS 38:3012 - Management of fish, game, and wildlife

§3012. Management of fish, game, and wildlife

A, B, C. REPEALED BY ACTS 1993, NO. 830, §2.

D. The board of commissioners shall have authority to establish and cause to be enforced rules and regulations pertaining to all commercial establishments which may be constructed for the purpose of commercializing and making commercial use of the facilities provided by the lake and its watershed; to license and permit such establishments and to levy and collect a fee, to be fixed by the commission, for the privilege of making commercial use of the facilities of the lake, or to refuse to license or permit any commercial establishment to use the facilities provided by the lake.

E. The rules and regulations established and promulgated by the board of commissioners shall provide penalties for any commercial establishment operating without a permit or license, and the rules and regulations shall be enforced by the sheriff and violations thereof prosecuted by the district attorney of the judicial district within which the watershed district is situated, as hereinabove provided.

Added by Acts 1970, No. 600, §1; Acts 1993, No. 830, §2.



RS 38:3013 - Management of improvements

§3013. Management of improvements

The board of commissioners shall have the right to regulate the construction and use of all piers, docks, bridges and other improvements built or erected on any part of the district to be inundated by the proposed lake and shall further have the right to regulate and control the erection of any improvements of any kind whatever within one mile from the 185.0 foot contour shoreline of the proposed lake. The board of commissioners shall have the authority and power to regulate the improvements by the issuance of permits for same and fix a fee for the issuance thereof.

The board of commissioners is authorized to charge an annual fee for the permit to maintain improvements on or within one mile of the shores of the proposed lake.

Added by Acts 1970, No. 600, §1.



RS 38:3014 - Property exempt from taxation

§3014. Property exempt from taxation

The lands which lie within and form the proposed lake proper shall not be subject to any ad valorem taxation or any other tax of any nature whatsoever by either the State of Louisiana or any of its political subdivisions, for so long as the said lands shall form and lie within the lake proper. All property acquired, however, regardless of the manner in which it is acquired or the source from which it is acquired, shall thereafter become the property of the State of Louisiana for the use and benefit of the Jackson-Bienville Parishes Dugdemona Watershed District.

Added by Acts 1970, No. 600, §1.



RS 38:3015 - Individual mineral leases unabridged

§3015. Individual mineral leases unabridged

The provisions of this Chapter shall in no wise abridge the right of any individual from whom the flowage rights, rights of way and servitudes may have been acquired by any means however to lease the lands for the production of oil, gas and other minerals and the right of such lessee or his assignee to produce or cause to be produced oil, gas or other minerals therefrom.

Added by Acts 1970, No. 600, §1.



RS 38:3051 - District authorized; creating resolution; membership

PART XII. GREATER BATON ROUGE WATER

CONSERVATION DISTRICT

§3051. District authorized; creating resolution; membership

The governing authority of the parish of East Baton Rouge is hereby empowered to create a special conservation district within said parish to be known as "Greater Baton Rouge Water Conservation District" hereinafter sometimes called "district" by the adoption of a creating resolution. Before adoption of creating resolution a notice of intention to create district shall be published three times in the official journal of the parish not less than fifteen days prior to the date set for the holding of a public hearing thereon. Creating resolution shall provide that governing authority of district shall consist of sixteen members subject to the provisions of R.S. 38:3054 hereof and shall be designated and known as "Water Conservation Commission" or "Commission". In the creating resolution the governing authority of the parish of East Baton Rouge shall appoint sixteen persons to serve on the Water Conservation Commission as follows:

One representative selected by the Baton Rouge Chamber of Commerce

Two representatives selected by the Baton Rouge Water Works Company

One representative selected by Ethyl Corporation

One representative selected by Gulf States Utilities Company

One representative selected by Humble Oil & Refining Company

One representative selected by the Louisiana Conservation Department

One representative selected by the Louisiana Department of Public Works

One representative selected by the Louisiana State Health Department

One independent geologist selected by the parish council

Two city-parish council members selected by the parish council

One East Baton Rouge Parish senator and one state representative selected by the parish council

One representative selected by the AFL-CIO

The Louisiana State Geologist shall serve ex officio as a member of the Commission. The authorizing resolution shall further designate the domicile, first meeting, date, time and place, and shall provide that notice of the creation of such district shall be published one time in the parish official journal. The district, with the Commission acting as its governing authority, shall constitute a subdivision of the State of Louisiana as authorized by the Constitution of Louisiana.

Added by Acts 1970, No. 682, §1.



RS 38:3052 - Powers

§3052. Powers

In addition to the powers herein provided, the district, acting through the Commission, shall have the power to study ground water conditions in the greater Baton Rouge area with the view of water conservation, with particular interest on possible effects of salt water encroachment, and to determine ways and means of protecting ground water conditions in all aspects, including depletion, detrimental salt water encroachment, taking into consideration requirements of industry, agriculture and domestic consumption, and to make appropriate recommendations for preventive or remedial action.

Added by Acts 1970, No. 682, §2.



RS 38:3053 - Officers; compensation; meetings; local services agreement

§3053. Officers; compensation; meetings; local services agreement

At the first meeting, Commission shall elect from among their members a president, vice-president and secretary. Members of the Commission shall serve without compensation or per diem. Meetings of the Commission shall be conducted in accordance with the public meetings law of Louisiana and in accordance with rules of procedure adopted by Commission. The official minute book and records of the Commission shall be subject to the public records act of Louisiana except that any drilling and production records deemed by the Commission to be of a confidential nature and provide1 District for its lawful purposes shall be exempted from this requirement. The treasurer and director of finance of the parish of East Baton Rouge shall serve as such fiscal officers of the Commission. A local services agreement or agreements under the authority of R.S. 33:1321 et seq. is hereby authorized to be entered into between the district, the parish of East Baton Rouge and the city of Baton Rouge. Such agreement may provide operating funds for purposes of the district. Commission shall incur no liability or obligation that cannot be paid by district from funds lawfully available to it.

Added by Acts 1970, No. 682, §3.

1As it appears in Acts 1970, No. 682 and in the original House Bill No. 1635.



RS 38:3054 - Additional parish

§3054. Additional parish

Limits of district may be extended to include one or more additional parishes affected by ground water resources common to East Baton Rouge Parish such additional parish or parishes are hereinafter referred to as "Additional Parish". No additional parish shall be included within district except upon approval thereof by the governing authority of additional parish and commission. Notice shall be given of a public hearing to be conducted by governing authority of additional parish in accordance with the requirements therefor as above required for creation of district hereunder. The action of governing authority approving inclusion of additional parish within district shall provide for appointment of two citizens and residents of additional parish to serve as members of commission.

Added by Acts 1970, No. 682, §4.



RS 38:3055 - Cooperative agreements; information

§3055. Cooperative agreements; information

Commission is authorized and empowered to make such inquiries as it may deem necessary for its purpose and may through committees or representatives of commission conduct meetings and enter into cooperative agreements with any agency, or subdivision of the State of Louisiana or the U.S. Government and commission may provide information and obtain information.

Added by Acts 1970, No. 682, §5.



RS 38:3056 - Assistance; advisory subcommittees

§3056. Assistance; advisory subcommittees

The director of public works and the parish attorney shall serve in an advisory capacity to the commission, subject to call by the commission. The office of parish clerk shall furnish such clerical assistance as may from time to time be required by the commission. The commission shall be, and is hereby authorized to appoint such advisory subcommittees as may be deemed appropriate for the purpose of working with the commission in the study of various phases of water supply, usage, ground water conditions and special reports of salt water encroachment.

Added by Acts 1970, No. 682, §6.



RS 38:3057 - Technical assistance

§3057. Technical assistance

In addition, and subject to the availability of funds, pursuant to a local services agreement between the commission and the parish of East Baton Rouge and the city of Baton Rouge, the commission may employ experts and consultants for such technical assistance as may be required or deemed necessary in order to secure appropriate facts and information and to make recommendations relevant to the preventive or remedial steps which may be required to protect existing ground water levels, the prevention of depletion and effects thereof, with particular emphasis on conditions detrimental to the ground water supply from salt water encroachment.

Added by Acts 1970, No. 682, §7.



RS 38:3071 - Legislative finding; purpose

PART XIII. CAPITAL AREA GROUNDWATER

CONSERVATION DISTRICT

§3071. Legislative finding; purpose

A. The orderly utilization of groundwater resources is hereby found and declared to be a matter of public interest.

B. It is the purpose of this part to provide for the efficient administration, conservation, orderly development and supplementation of groundwater resources by the establishment of a groundwater conservation district composed of the parishes of East Baton Rouge, East Feliciana, Pointe Coupee, West Baton Rouge and West Feliciana.

Added by Acts 1974, No. 678, §1.



RS 38:3072 - District and board; creation

§3072. District and board; creation

A. There is hereby created the Capital Area Groundwater Conservation District, hereinafter called "district," which shall be a body politic and corporate and a political subdivision of the state of Louisiana and shall be composed of the parishes of East Baton Rouge, East Feliciana, Pointe Coupee, West Baton Rouge, and West Feliciana.

B. There is hereby created a board of commissioners for the Capital Area Groundwater Conservation District who shall administer the affairs of the district. The membership of the board shall be as provided by R.S. 38:3074.

Added by Acts 1974, No. 678, §1. Amended by Acts 1976, No. 231, §1.



RS 38:3073 - Definitions

§3073. Definitions

Unless the context otherwise requires, the following terms shall have the following meanings for purposes of this Part:

(1) "Beneficial purpose" or "beneficial use" means the use of groundwater for domestic, municipal, industrial, agricultural, recreational, or therapeutic purposes or any other advantageous use.

(2) "Board" means the board of commissioners of the district formed in accordance with this part.

(3) "Commissioner" means a commissioner of the district who has been appointed or elected in accordance with this part.

(4) "Department of Public Works" means the Department of Public Works of the city of Baton Rouge and parish of East Baton Rouge.

(5) "District" means the groundwater conservation district formed in accordance with this part.

(6) "Governing body" means the police jury, commission, council, or other governing body of the parish.

(7) "Groundwater" is water suitable for any beneficial purpose percolating below the earth's surface.

(8) "Just and equitable share" of the groundwater underlying a tract within an area subject to an order limiting pumping rates means that portion of the recoverable groundwater within an aquifer which is to be apportioned to such tract on the basis of demonstrable geologic and hydrologic data taking into consideration the volume of groundwater in storage, the maximum perennial recharge potential, and any groundwater use priorities established by the board.

(9) "Mississippi River alluvial aquifer" occurs beneath the flood plain of the Mississippi River and includes the sand and gravel units of the Mississippi River alluvial valley deposits.

(10) "Person" means any individual, partnership, corporation, association, governmental board, commission, district, political subdivision, or public or private organization of any character, including any agency, corporation, and quasi-public corporation of the federal, state, municipal, or local government.

(11) "Premises" as used herein, means a tract or tracts of land, whether or not contiguous, operated by a single person and used principally for bona fide agricultural or horticultural purposes or the production of aquatic life for human consumption.

(12) "User" means any person who produces groundwater in the district for any beneficial use, in excess of fifty thousand gallons for any day during any calendar year from a well or wells owned or operated by such person or from a well or wells owned or operated solely for the production of water used by such person.

(13) "Well" or "water well" shall mean any well drilled or constructed for the principal purpose of producing groundwater.

Added by Acts 1974, No. 678, §1. Amended by Acts 1976, No. 231, §1; Acts 1980, No. 738, §1; Acts 2014, No. 795, §1.



RS 38:3074 - Board of commissioners; appointments; tenure; replacement; compensation

§3074. Board of commissioners; appointments; tenure; replacement; compensation

A. The board of commissioners shall consist of sixteen members who shall be appointed by the governor. Each appointment by the governor shall be submitted to the Senate for confirmation. The members shall be appointed as follows:

(1) One member shall be appointed from each parish composing the district with the representative of each parish to be nominated by the governing authority of such parish.

(2) Three members shall be appointed from nominations by the industrial users in the district.

(3) Three members shall be appointed from nominations by privately or publicly owned entities that furnish water for rural or municipal use within the district. One of the three members shall be from nominations by privately owned users furnishing a municipal water supply.

(4) One member shall be the director of the Department of Public Works, or his designee.

(5) One member shall be the commissioner of conservation, or his designee, who shall be a member of his staff.

(6) One member shall be appointed from nominations by the Louisiana Farm Bureau Federation and the Louisiana Cattlemen's Association.

(7) One member shall be the secretary of the Department of Environmental Quality, or his designee, who shall be a member of his staff.

(8) One member shall be appointed from the nomination by the members of the board. For the purposes of this Paragraph "board" shall mean the members appointed pursuant to Paragraphs (1) through (7) of this Subsection.

B. The governor shall designate the term of office for each member of the initial board so that:

(1) From those members appointed by the parish governments two shall be appointed for a one-year term; two shall be appointed for a two-year term; and one shall be appointed for a three-year term.

(2) From those members appointed to represent industry, one shall be appointed for a one-year term; one shall be appointed for a two-year term; and one shall be appointed for a three-year term.

(3) From those members appointed to represent users furnishing water for municipalities, one shall be appointed for a term of one year and one for a term of two years.

(4) All other members shall serve an initial term of three years.

(5) After the initial term, all terms shall be three years, except that the terms for members representing governmental entities whose term shall be contemporaneous with their office.

C. No commissioner shall be entitled to serve more than two consecutive regular terms, with the exception of members representing governmental entities. Terms shall commence for those initially appointed on the date of implementation of the district. Terms for commissioners subsequently elected shall commence on the anniversary date of the date of implementation.

D. Vacancies shall be filled by appointment by the governor in the manner provided by Subsection A of this Section.

(1)-(9) Repealed by Acts 2014, No. 795, §2.

E. Commissioners shall not be compensated for their services, except that the board may, by regulation, provide for the payment of expenses for travel outside the district on official business.

Added by Acts 1974, No. 678, §1. Amended by Acts 1976, No. 231, §1; Acts 1980, No. 738, §1; Acts 2003, No. 774, §10; Acts 2012, No. 601, §1, eff. June 7, 2012; Acts 2012, No. 753, §5; Acts 2014, No. 795, §§1, 2.



RS 38:3075 - Meetings; election of officers

§3075. Meetings; election of officers

A. Immediately upon passage of this part, the nominations or appointments as appropriate shall commence. Within thirty days of the date of their appointment, the board of commissioners of the district shall meet, and it shall meet at its domicile no less than quarterly thereafter. At its organizational meeting the board shall: elect a chairman, vice-chairman, and treasurer; establish its domicile within the district; take nominations for the member to be nominated by the board; and it shall begin immediately formulation and consideration of a plan for the conservation of groundwater and where appropriate, prevention or alleviation of damaging or potentially damaging land surface subsidence and groundwater quality degradation. At its second meeting, the board shall nominate, from among the nominees presented at the first meeting, the member to be nominated by the board and shall immediately submit his name to the governor.

Added by Acts 1974, No. 678, §1.



RS 38:3076 - Powers of the board

§3076. Powers of the board

A. The board shall work with the commissioner of conservation in his responsibilities to do all things necessary to prevent waste of groundwater resources, and to prevent or alleviate damaging or potentially damaging subsidence of the land surface caused by withdrawal of groundwater within the district. In conjunction with the commissioner of conservation, the board shall have authority to do, as required, the following:

(1) To hold hearings.

(2) To require permits for the drilling or construction of all wells drilled after July 31, 1974, having a capacity in excess of fifty thousand gallons per day.

(3) To require registration with the board of all wells showing the date drilled, the name of the driller, if available, and the current ownership together with such other information as the board may reasonably require to permit it to accomplish the purposes of this legislation. No charge shall be assessed for such registration.

(4) To require that all users of groundwater within the district register with the board showing the number, location, and capacity of wells owned or operated by them or solely for their benefit and designating the beneficial use or uses of that groundwater. The board shall classify each user as an industrial user or as a commercial, rural or municipal user of groundwater upon the basis of such information. The board shall have authority in its discretion to require periodical renewals of registrations to determine alterations in uses of water within the district. Such registrations may be required on an annual basis or such greater periods of time as the board may deem appropriate.

(5) To establish standards for the construction of wells that would come under the jurisdiction of this part drilled after July 31, 1974.

(6) To specify spacing of wells drilled after the effective date of this part in limited areas upon a showing that the water quality, quantity of withdrawal or subsidence in such area threatens the public interest.

(7) To require well owners who are users, well owners providing water to other users, and users of groundwater who are not well owners to keep and furnish, on request, information necessary to carry out the provisions of this part pertinent to wells, drawdowns, grouting, casing sizes, property descriptions and other pertinent information reasonably required by the board, provided that as to wells in existence on the effective date of this part such information is available.

(8) To collect data; to make investigations and inspections; to examine properties, papers, books, and records relevant to groundwater use or conservation; to examine, survey, check test, and gauge all water wells within the district; to require well owners who are users or well owners providing water to other users, at their own expense, to meter wells to permit accurate determination of rates of use. Metering may be required on a continuous or periodic basis, and the board may require approval by it of metering devices; to provide for the keeping of records and making of reports by owners of water wells providing water to users, and users of groundwater within the district.

(9) To require that authorized representative of the board be enabled to enter property at reasonable times and under reasonable conditions to inspect wells, perform tests and examine records.

(10) To establish standards for the control of existing and future flowing wells and the sealing of abandoned wells.

(11) To require that all abandoned wells be reported and sealed in accordance with such standards.

(12) To establish groundwater use priorities, under conditions supported by research data, which indicate depletion of water subject to this Part.

(13) To acquire by all legal means property or property rights necessary to achieve the purposes of this part and to enter into all contracts necessary to the achievement of such purposes.

(14) To assess against all users within the district a charge based upon the annual rate of use of each user sufficient to meet costs and expenses of operation. Such charges must be uniform as to all users, being assessed on the basis of units of water used, whether a cubic, acre-foot, or other unit be used, and without distinctions or graduations as to total amounts of water produced by individual users or classes of users, except that no charge shall be made against the quantity of water pumped from the Mississippi River alluvial aquifer. Further, such charges shall be assessed and income therefrom used only to defray the costs and expenses of operation of the district assessing them.

(15) To cooperate with and enter into contracts or cooperative agreements with other governmental units and agencies of this state, with governments and agencies of other states and of the United States, and with private agencies or other groundwater conservation districts for the achievement of the purposes of this part.

(16) To receive grants and enter into contracts for groundwater resource development.

(17) To conduct studies and investigations of all problems concerning groundwater resources of the district.

(18) To take all necessary steps to prevent intrusion of salt water or any other form of pollutant into any aquifer or aquifers, including the powers to operate withdrawal wells for the extraction of salt water or water affected by any pollutant and to dispose of such water by injection or otherwise; to operate injection wells to create freshwater barriers against salt water intrusion or the intrusion of any other pollutant; and to control pumping rates by users in any area threatened by intrusion of salt water or other form of pollutant.

(19) Within affected areas, to limit rates of production of water from any aquifer or aquifers, after detailed research, considering both recharge and withdrawal data, when the quality or quantity of the supply of water afforded by such aquifer or aquifers is in danger for any reason or where the danger of damaging subsidence exists.

(20) To use and permit the use of any of its property or facilities for recreational purposes and to operate thereon such concessions as may be appropriate to such recreational use or uses as long as such activities do not increase the net operating expenses to the district.

(21) To sue and be sued as a body corporate.

(22) To expand the district to include adjacent parishes, upon approval by the board, and with the consent of the governing body of the parish involved, said parish to have the same representation on the board, and subject to the same conditions, as provided for the original parishes included in this part.

(23) To hire such personnel and retain such consultants as shall be reasonably necessary to the performance of its functions. Personnel from other agencies shall be used wherever practical and possible.

(24) To advise and consult with the commissioner of conservation and the Water Resources Commission on matters that impact water resources within the board's jurisdiction.

B. No order limiting rates of production as authorized in Subsection A of this section shall have the effect of in any way denying to any owner of the land or any other person holding rights to water derivative from any landowner a reasonable opportunity to produce and beneficially use his just and equitable share of the groundwater supply affected by an order limiting rates of production.

C. Anything herein to the contrary notwithstanding, the board formed hereunder shall have no authority to regulate water produced from formations producing oil or gas or both for commercial purposes or to issue any rule, regulation, or order conflicting with regulation of drilling to and production from or disposition of water from such formations by the commissioner of conservation. Nor shall the board formed hereunder have authority to regulate the production of salt water used for pressure maintenance, secondary recovery operations, or other operations for the production of oil or gas.

D. Anything herein to the contrary notwithstanding, the board shall have no regulatory power over and no authority to assess pumping charges for a well or wells with a total depth of less than four hundred feet or wells in the Mississippi River alluvial aquifer; or wells from which the production is used exclusively for bona fide agricultural or horticultural purposes or for domestic use of persons resident upon the same premises and capable of producing not more than fifty thousand gallons per day in the aggregate.

E. The board shall have authority to make, after notice and hearing and to enforce reasonable rules, regulations, or orders necessary from time to time to achieve the purposes and powers as outlined in this Part, and such rules, regulations and orders shall be effective and enforceable immediately upon promulgation in the official journal of each parish affected.

Added by Acts 1974, No. 678, §1. Amended by Acts 1976, No. 231, §1; Acts 1980, No. 738, §1; Acts 2003, No. 49, §2, eff. July 1, 2003; Acts 2012, No. 471, §2.



RS 38:3077 - Suits and failure to bring suit

§3077. Suits and failure to bring suit

A. Whenever it appears that a person is violating or is threatening to violate any provision of this part or a rule, regulation, or order made hereunder, the board shall bring suit to restrain that person from continuing the violation or from carrying out the threat.

B. Venue shall be in the district court in the parish in which the board is domiciled.

C. In any such suit, the board may obtain injunctions, prohibitory and mandatory, including temporary restraining orders and preliminary injunctions as the facts warrant.

D. If the board fails to bring suit within ten days to restrain a violation of this part or any rule, regulation, or order issued hereunder, any person in interest adversely affected by the violation who has notified the board in writing of the violation or threat thereof and has requested the board to sue, may bring suit to prevent any or further violations, in the district court of the parish in which the board is domiciled. If the court holds that injunctive relief should be granted, the board shall be made a party and shall be substituted for the person who brought the suit, and the injunction shall be issued as if the board has at all times been the complaining party.

Added by Acts 1974, No. 678, §1.



RS 38:3078 - Limiting rate of production; notice

§3078. Limiting rate of production; notice

Any order limiting rates of production of groundwater, except emergency orders issued as hereinafter provided, shall be issued only after sixty days notice and a public hearing. The board shall give notice by registered mail to all users of groundwater reasonably known to it within the district within which pumping is to be limited. In addition, the board may give notice to such other individual landowners and well owners as it deems appropriate. However, the board shall also give notice by publication as hereinafter provided of the hearing on the prospective order.

Added by Acts 1974, No. 678, §1.



RS 38:3079 - Pumping charges

§3079. Pumping charges

A. The pumping charge assessed against each user of groundwater within the district shall be fixed annually upon at least thirty days notice to each user within the district known to the board and general notice by publication; however, the charges assessed against users of groundwater shall not be increased without a public hearing held for the purpose of fixing the pumping charges and opportunity for the submission of all pertinent data concerning total rates of consumption of groundwater within the district, estimated rates of consumption by users within the district, the costs and expenses which must be met during the coming year, costs and expenses which must be met by the pumping charge, and the manner in which the computation of the pumping charge is made. Any user within the district shall have the right to make a presentation by testimony and adduction of evidence and exhibits, and any other interested person shall have the right to be heard by making a personal statement of reasonable length. Any user intending to make a presentation at the hearing resulting in the assessment of pumping charges shall so advise the board at least five days in advance of the hearing and shall indicate the estimated time to be consumed by his presentation. When necessary, in its discretion, the board may limit the time allotted users for their presentations. Further, no pumping charge shall be made against the quantity of water pumped from wells screened in the Mississippi River alluvial aquifer, wells with a total depth of less than four hundred feet, wells used exclusively for bona fide agricultural or horticultural purposes, or wells not capable of producing fifty thousand gallons or more per day.

B. Pumping charges may be made payable by users monthly or on any other reasonable basis set by the board.

Added by Acts 1974, No. 678, §1. Amended by Acts 1976, No. 231, §1.



RS 38:3080 - Administrative procedure

§3080. Administrative procedure

A. Except as it may be inconsistent with the express provisions of this part, the board formed hereunder shall be governed by the Administrative Procedure Law.

B. At hearings conducted by the board, it shall be proper for members of the board or members of its staff to testify and present exhibits or other evidence.

C. Notice of hearings by the board must be given by publication in the official journal, or by publication in a journal of general circulation in the parish or parishes to be affected. Notice of hearings by the board must be given by publication in a journal of general circulation in the parishes included in the district. The board may designate one of its members to conduct public hearings in its behalf.

D. The chairman of the board may subpoena witnesses and require their attendance and the giving of testimony before the board. He may require the production of any books, papers, or records material to the questions lawfully before him. Subpoenas shall be served by any agent of the board, by the sheriff, or by any other officer authorized by law to serve process in this state. No person shall be excused from attending and testifying or producing books, papers, or records, or from obeying the subpoena of the board or of a court of record on the ground that the testimony or evidence required by him may tend to incriminate him or subject him to penalty or forfeiture. Nothing in this section shall be construed as requiring any person to produce books, papers, or records, or to testify in response to any inquiry not pertinent to some question lawfully before the board or a court for determination. No natural person shall be subject to criminal prosecution or to any penalty or forfeiture on account of anything concerning which he may be required to testify or produce as evidence before the board or a court. However, no person testifying shall be exempt from prosecution and punishment for perjury.

E. In the case of failure or refusal of a person to comply with a subpoena issued by the chairman of the board, or in the case of the refusal of a witness to testify or answer as to a matter regarding which he may be lawfully interrogated, any district court on the application of the board may, in term time or in vacation, issue an attachment for the person to compel him to comply with the subpoena and to attend before the board with the desired documents and to give testimony upon whatever matters are lawfully required. The court may punish for contempt those disobeying its orders as in the case of disobedience of a subpoena issued by the court or refusal to testify therein.

F. The board shall make a record of all hearings which shall be available for public inspection at the office of the board during reasonable office hours. In the event of a suit contesting any rule, regulation, or order of the board, as hereinafter provided, the board shall cause a transcript of the record to be made at its cost. In the event the party contesting any rule, regulation, or order in any such suit is ordered to pay costs, he shall be required also to reimburse the board for the cost of making the transcript of the hearing in question.

Added by Acts 1974, No. 678, §1.



RS 38:3081 - Court review and injunctive relief

§3081. Court review and injunctive relief

A. Any aggrieved person of the district may, within thirty days after the adoption of any rule, regulation, order or taking of other action by the board, file suit in the district court in which the board is domiciled, to contest the said rule, regulation, order or other action taken. The court may affirm the decision of the board or remand the case for further proceedings. The court may reverse or modify the decision if substantial rights of the appellant have been prejudiced because the administrative findings, inferences, conclusions, or decisions are:

(1) In violation of constitutional or statutory provisions;

(2) In excess of the statutory authority of the board;

(3) Made upon lawful procedure;

(4) Affected by other error of law;

(5) Arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion; or

(6) Manifestly erroneous in view of the reliable, probative, and substantial evidence on the whole record. In the application of the rule, where the board has the opportunity to judge of the credibility of witnesses by firsthand observation of demeanor on the witness stand and the reviewing court does not, due regard shall be given to the board's determination of credibility issues.

On institution of any such suit, the court shall issue an order setting the matter for trial, as by summary process, and such suit shall be tried in term time, or in vacation, with the greatest possible dispatch. Pending a hearing, the court may grant a temporary restraining order suspending the action of the board upon a showing of immediate and irreparable injury in accordance with the provisions of Louisiana Code of Civil Procedure Article 3603.

Added by Acts 1974, No. 678, §1.



RS 38:3082 - Falsification of documents to evade regulations; penalty

§3082. Falsification of documents to evade regulations; penalty

A. No person shall for the purpose of evading this part, or any rule, regulation, or order made thereunder:

(1) Make or cause to be made any false entry or statement of fact in any report required to be made by this part or by any rule, regulation, or order made hereunder; or

(2) Make or cause to be made any false entry or omit an entry in an account, record, or memorandum kept by any person in connection with the provisions of this part or of any rule, regulation, or order made thereunder; or

(3) Remove out of the jurisdiction of the state, or destroy or mutilate, alter, or by any other means falsify any book, record or other paper, pertaining to the matters regulated by this part or by any rule, regulation, or order made thereunder.

B. Whoever violates this section shall be fined not more than five thousand dollars, or imprisoned not more than six months, or both.

Added by Acts 1974, No. 678, §1.



RS 38:3083 - Violations; penalty; jurisdiction; attorney general to conduct suit; complicity

§3083. Violations; penalty; jurisdiction; attorney general to conduct suit; complicity

A. Whoever knowingly and willfully violates a provision of this part or a rule, regulation, or order of the board made hereunder, shall be subject to a civil penalty of not more than one thousand dollars a day for each day of violation and for each act of violation, if a penalty for the violation is not otherwise provided in this part.

(1) The place of suit to recover this penalty shall be selected by the board, as may be appropriate, in the district court of the parish of the residence of any one of the defendants, or in the district court of the parish where the violation took place.

(2) Suit shall be at the direction of the board, and shall be instituted and conducted in its name by the attorney general or by the district attorney of the district under the direction of the attorney general.

Added by Acts 1974, No. 678, §1.



RS 38:3084 - Aiding and abetting violation

§3084. Aiding and abetting violation

Whoever knowingly and willfully aids or abets a person in the violation of a provision of this part, or any rule, regulation, or order made hereunder, shall be subject to the same penalties provided herein for the principal violator.

Added by Acts 1974, No. 678, §1.



RS 38:3085.1 - Creation; purposes

PART XIV. IATT LAKE WATER CONSERVATION DISTRICT

§3085.1. Creation; purposes

The Iatt Lake Water Conservation District, referred to in this Part as the "district," is continued with the territorial boundaries, organization, and functions provided for in this Part. The district shall be a body politic and corporate and a political subdivision of the state of Louisiana, composed of all of the territory of the parish of Grant, exclusive of the territory located within any municipality or waterworks district.

Added by Acts 1975, No. 28, §1.



RS 38:3085.2 - Board of commissioners; officers; employees; per diem; meetings

§3085.2. Board of commissioners; officers; employees; per diem; meetings

A. The district shall be governed by a board of commissioners, referred to in this Part as the "board," which shall be composed of five members, each of whom shall be a resident of the district. The members shall be appointed by the Grant Parish Police Jury for overlapping terms of four years, except that each member shall serve until his successor is appointed and qualified, and an individual appointed to fill a vacancy occurring except by reason of expiration of the term of office shall be appointed to serve only for the unexpired portion of the term.

The members incumbent on September 12, 1975 who were appointed by the Grant Parish Police Jury shall continue to serve on the board until the expiration of the terms for which they were appointed. The members incumbent on the effective date of this Part who were appointed by the Rapides Parish Police Jury or by the governor shall continue to serve on the board until three new members are appointed by the Grant Parish Police Jury, which new members shall be appointed by the police jury within ten days after the effective date of this Part. The police jury shall appoint two of the new members to serve until the expiration of the terms for which the two incumbent members appointed by the Rapides Parish Police Jury were appointed and shall designate which appointee shall serve for which term. The police jury shall appoint one of the new members to serve until the expiration of the term of the incumbent member who was appointed by a police jury, which has the longest unexpired portion, so that every four years two terms shall expire at the same time. Thereafter, the successor of each member shall serve for terms of four years, except as otherwise provided in this Section.

B. The domicile of the board shall be in the town of Colfax, Grant Parish, Louisiana. As soon as is practicable after their appointment, the members of the board shall meet at its domicile and elect from their number a president, a vice president, and such other officers as the board considers appropriate. The secretary and the treasurer of the board, which offices may be combined, may be selected by the board from among its membership or may be otherwise selected by the board, and their duties and salaries shall be fixed by the board. The board shall adopt such rules and regulations as are necessary for its own government and may employ such employees, including consulting engineers and attorneys, as are necessary. A majority of the board shall constitute a quorum for the transaction of business. Vote by proxy is prohibited. The board shall keep a record of all of its proceedings and shall publish the minutes of such proceedings in the official journal of Grant Parish promptly after each meeting. Each member of the board shall be paid a per diem not exceeding twenty-five dollars, and shall be reimbursed for necessary travel, as determined by the board, for attendance at meetings of the board or while on business of the board upon assignment by the board.

C. The board shall meet at least quarterly in each year at its domicile. Special meetings shall be held upon call of the president of the board or upon written request to the president by three members of the board. The special meetings may be held at such places within or without the district as the board may determine in its bylaws, not in conflict with general law. The board shall publish in the official journal of Grant Parish notice of each regular meeting at least once not more than thirty days or less than fourteen days before the first day of the meeting. Insofar as possible, publication of notice of a special meeting shall be published and as far in advance of the meeting as is possible. A notice of a meeting shall give notice of the date, time, and place of the meeting and the subject matter to be considered.

Added by Acts 1975, No. 28, §1.



RS 38:3085.3 - Purposes

§3085.3. Purposes

A. The general purpose for which the district is created is to make available an adequate fresh water supply for industrial and other consumption in the Grant Parish area, and the district may furnish fresh water to cities, towns, villages, industries, corporations, and persons both within and outside of the district.

B. The particular purposes of the district are:

(1) Preserve, store, control, conserve, utilize, and distribute the waters of the lakes, streams, and other bodies of water in the district.

(2) Prevent the pollution and blocking of such streams.

(3) Prevent contamination.

(4) Acquire, maintain, and operate facilities, including the construction of new ditches, channels, dams, and levees, and to do such work as may be necessary to the drainage of lands in the district.

(5) Prevent the escape of any such waters until employed to the maximum advantage of the public generally in aiding the development of agriculture, commerce, and industries, and in insuring a fair and just distribution of all of the waters for all of the people of the area for the accomplishment of the district's purposes.

C. The state Department of Public Works shall cooperate with the board insofar as is practicable in the furnishing of information and advice for the accomplishment of the district's purposes.

Added by Acts 1975, No. 28, §1.



RS 38:3085.4 - Board of commissioners; powers; bonds

§3085.4. Board of commissioners; powers; bonds

A. The board shall constitute an instrumentality of the state of Louisiana, exercising public and essential governmental functions. The exercise by the board of the powers conferred by this Part shall be deemed to be essential governmental functions of this state. Because the exercise of the powers granted hereby will be in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, the board shall not be required to pay any taxes or assessments upon any property acquired or used by it under the provisions of this Part or upon the income therefrom. Any property acquired or used by the board under the provisions of this Part and the income therefrom, and any bonds issued hereunder and the income therefrom shall be exempt from taxation by the state of Louisiana and by any parish, municipality or political subdivision of the state. The board and the works of the district shall not be deemed to be a public utility and shall not be subject in any respect to the authority, control, or supervision of the Louisiana Public Service Commission or any other regulatory body of the state or any political subdivision thereof.

B. In addition to the powers and authority elsewhere granted in this Part, the board shall exercise all powers necessary or convenient for the carrying out of the objects and purposes of the district, including but not necessarily restricted to the powers to:

(1) Sue and be sued and stand in judgment, with service of process to be made upon the president or secretary of the board.

(2) Adopt, use, and alter a corporate seal.

(3) Acquire by purchase, donation, lease, or otherwise, and to hold and use any real, personal, or mixed property, whether tangible or intangible, or any interest therein necessary or desirable for carrying out the objects and purposes of the district, and sell, lease, transfer, and convey any property or interest therein at any time acquired by it.

(4) Expropriate property and exercise the power of eminent domain, subject to and in accordance with the general laws of the state governing expropriation.

(5) Effectuate and maintain proper depths of water to accommodate the business of the district, and adopt and enforce such regulations as are reasonably necessary to control the pollution and blocking of streams and other fresh water bodies within the district.

(6) Construct, acquire, and maintain pumping stations, pumps, and pumping facilities, reservoirs, dams, levees, canals, locks, conduits, pipes, water treatment plants, and such other works and constructions as are necessary for carrying out the purposes of this Part.

(7) Transfer water between watersheds in the district; control the water level in and discharge rates from the district's reservoirs and the lakes, streams, and other bodies of water in the district; regulate the recreational and other purposes for which they may be used, and take and dispose of all natural water flowing into or originating within the district for all of the purposes of this Part; however, the district shall not have authority to destroy or substantially diminish vested water rights without the making of proper compensation therefor. If it becomes necessary, in order to carry out the purposes for which the district is created, for the board to construct any dam or reservoir the construction of which will have the effect of creating a drainage problem or increasing the severity of a preexistent drainage problem in any city, town, or village within the district, the board shall not undertake the construction of the dam or reservoir without making the necessary provisions and constructing the drainage facilities necessary to offset the effect of the construction of the dam or reservoir and to alleviate the conditions created by the construction. The provision made for the construction of such drainage facilities shall, prior to the issuance of the bonds of the district for the payment of the cost of the dam or reservoir, be approved by the director of public works, and his approval shall be final and conclusive for all purposes of this Paragraph.

(8) Impound, treat, and distribute to consumers of every kind, all water which may be made available by reason of its facilities, make appropriate charges therefor, make and impose appropriate fees and charges for all facilities and services made available by the district; however, no charges or fees shall be imposed which would have the effect of materially impairing any water rights presently vested in the owners of property in the district.

(9) Adopt rules and regulations governing the fixing and collection of charges and fees for water and services supplied by its properties and facilities; enter into contracts, leases, and other agreements, operative within and without the district, with any consumer of water or water service, including political subdivisions and agencies and instrumentalities of the state, governing the sale or purchase of water; and enter into such contracts, leases, and agreements for the acquisition, construction, maintenance, and operation of properties and facilities and for the carrying out of any of its corporate powers.

(10) Incur nonfunded debt not to exceed in the aggregate the net amount of the unpledged estimated revenue for the current year; issue certificates of indebtedness due not more than one year after date and as security therefor pledge not more than seventy-five per cent of the estimated revenues for the current year; and issue revenue bonds of the district from time to time, in such principal amount as is necessary for capital outlay, including the cost of acquisition of property rights and rights of way and compensation for such severance and other collateral damages necessarily incurred in connection with such acquisition, and prescribe the conditions and details of such bonds within the limitations hereinafter set forth.

Such bonds of the district shall be authorized by one or more resolutions of the board, shall be payable solely from the income and revenues to be derived from the operation of the facilities of the district, and shall not constitute an indebtedness or pledge of the general credit of the district. The bonds shall be of such series; bear such date or dates; mature at such time or times not exceeding fifty years from their respective dates; bear interest at such rate or rates not exceeding six per cent per annum, payable semiannually; be in such denominations; be in such form, either coupon or fully registered without coupons; carry such registration and exchangeability privileges; be payable in such medium of payment and at such place or places; be subject to such terms of redemption not exceeding one hundred five per cent of the principal amount thereof, and be entitled to such priorities on the aforesaid income and revenues as the resolution or resolutions provide. So long as any of such bonds are outstanding, the board shall impose and collect fees and charges for the water and services furnished by its facilities in such amounts and at such rates as are fully sufficient at all times to (1) pay the expenses of operating and maintaining the facilities; (2) provide a sinking fund sufficient to assure the prompt payment of principal of and interest on the bonds as each falls due; (3) provide such reasonable fund for contingencies as may be required by the resolution authorizing the bonds, and (4) provide an adequate depreciation fund for repairs, extensions, and improvements to the facilities necessary to assure adequate and efficient service to the public.

Added by Acts 1975, No. 28, §1.



RS 38:3085.5 - Bonds; rights of bond holders; refunding bonds

§3085.5. Bonds; rights of bond holders; refunding bonds

A. In any resolution authorizing the issuance of such bonds, the board may enter into such covenants with the future holder or holders of the bonds with respect to the management and operation of facilities, the imposition and collection of fees and charges for water and services furnished by the district, the disposition of such fees and revenues, the issuance of future bonds, and the creation of future liens and encumbrances against such facilities and the revenues therefrom, the carrying of insurance on the facilities, the keeping of books and records, and other pertinent matters, as are deemed proper by the board to assure the marketability of the bonds, but such covenants shall not be inconsistent with the provisions of this Part. Any holder of the bonds or of any of the coupons thereto attached may by appropriate legal action compel performance of all duties required of the board and officials of the district by this Part. If any bond issued hereunder is permitted to go into default as to principal or interest, any court of competent jurisdiction may, pursuant to the application of the holder of the bond, appoint a receiver for the facilities of the district. The receiver shall operate the facilities and collect and distribute the revenues thereof pursuant to the provisions and requirements of this Part and the resolution authorizing the bonds. In the discretion of the board the bonds may be additionally secured by conventional mortgage on all or any part of the properties or facilities acquired, constructed, extended, or improved with the proceeds thereof, and the board shall have full discretion to make such provisions as it deems appropriate for the making and enforcement of the mortgage and the provisions to be therein contained.

B. If more than one series of bonds is issued hereunder which are payable from the revenues of any facility, priority of lien on such revenues shall depend on the time of delivery of the bonds. Each series shall enjoy a lien prior and superior to that enjoyed by any series of bonds subsequently delivered, except that where provision is made in the proceedings authorizing any issue or series of bonds for the issuance of additional bonds in the future on a parity therewith pursuant to procedure or restrictions provided in such proceedings, additional bonds may be issued in the future on a parity with such issue or series in the manner so provided in such proceedings. With respect to any issue or series of bonds which may be authorized as a unit but delivered from time to time in blocks, the board, in the proceedings authorizing the issuance of the bonds, may provide that all of the bonds of the series or issue shall be coequal with respect to lien, regardless of the time of delivery.

C. The board may authorize revenue bonds issued under this Part and payable from the revenues to be derived from two or more facilities owned and operated by the district, whether or not such facilities are related or used in conjunction, for the purpose of constructing, acquiring, extending, or improving any one or more of the facilities.

D. The board may authorize the issuance of refunding revenue bonds of the district for the purpose of refunding outstanding revenue bonds. Such refunding bonds may be sold and the proceeds applied to or deposited in escrow for the retirement of the outstanding bonds, or they may be delivered in exchange for the outstanding bonds. The refunding bonds shall be authorized in all respects as original bonds are herein required to be authorized. In authorizing the refunding bonds the board shall provide for the security of the bonds, the sources from which the bonds are to be paid, and for the rights of the holders thereof in all respects as herein provided for other bonds issued under authority of this Part. The board also may provide that the refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the bonds refunded. No bonds may be refunded hereunder unless they either mature or are callable for redemption under their terms within twelve months from the date of issuance of the refunding bonds, or unless the holders thereof voluntarily surrender them for exchange or payment.

E. A resolution authorizing any bonds hereunder may provide that such bonds shall recite that they are issued under authority of this Part. Such recital shall conclusively import full compliance with all of the provisions of this Part, and all bonds issued containing such recital shall be incontestable for any cause whatsoever after their delivery for value. The bonds shall be signed by such officers as the board shall determine, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signatures of such officer or officers of the board as it shall designate. The bonds may be issued and delivered notwithstanding that one or more of the officers signing such bonds or the officer or officers whose facsimile signature or signatures may be upon the coupons have ceased to be such officer or officers at the time the bonds actually have been delivered. The bonds shall be sold for not less than par and accrued interest to the highest bidder at a public sale after advertisement by the board at least once a week for not less than thirty days in a newspaper of general circulation within the district and in a financial newspaper or journal published in New Orleans, New York, or Chicago, reserving to the board the right to reject any and all bids. If after such advertisement, no bids are received, or if the board determines that bids received are unsatisfactory, the board may negotiate for the sale of the bonds within a period of sixty days thereafter. However, no negotiated sale of bonds shall be made for a price not as good as the most favorable bid received at the public offering.

F. No proceedings with respect to the issuance of any such bonds shall be necessary except those required by this Part.

Added by Acts 1975, No. 28, §1.



RS 38:3085.6 - Bonds; contest of legality

§3085.6. Bonds; contest of legality

For a period of thirty days after the date of publication of the resolution authorizing the issuance of bonds hereunder, any persons in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause. After this time no one shall have any cause or right of action to contest the legality of the resolution or of the bonds authorized thereby for any cause whatsoever. If no suit, action, or proceeding is begun contesting the validity of the bond issue within this thirty day period, the authority to issue the bonds and to provide for their security and payment in the matter provided in the resolution, the legality thereof and of all of the provisions of the resolution authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters.

Added by Acts 1975, No. 28, §1.



RS 38:3085.7 - Bonds; investment; taxes

§3085.7. Bonds; investment; taxes

All bonds issued under the provisions of this Part shall constitute negotiable instruments within the meaning of the law of this state relating to commercial paper. Savings banks, insurance companies, homestead associations, trustees, and other fiduciaries may invest the funds in their hands in bonds of the district, and the bonds shall constitute legal investment for such funds. The district shall not be liable for money paid for beneficiaries, minors, wards, or interdicted persons to their trustees, tutors, or curators on account of such bonds. The bonds may be used for deposit with any officer, board, municipality, or other political subdivision of the state in any case in which deposits or security is required by law.

Added by Acts 1975, No. 28, §1.



RS 38:3085.8 - Taxes

§3085.8. Taxes

The board does not have authority to levy taxes of any kind.

Added by Acts 1975, No. 28, §1.



RS 38:3086.1 - Creation; purposes

PART XV. TECHE-VERMILION FRESH WATER DISTRICT

§3086.1. Creation; purposes

There is hereby created a body politic and corporate, to be known as the Teche-Vermilion Fresh Water District (hereinafter referred to as "District"), for the purpose of establishing, maintaining and protecting a fresh water supply in Bayou Teche and the Vermilion River in the parishes constituting the district for the benefit of the area comprising the district and the residents thereof.

Acts 1969, No. 41, §1.



RS 38:3086.2 - Location; composition; additions

§3086.2. Location; composition; additions

The territory comprised within said district shall consist of the parishes of Iberia, Lafayette, St. Martin and Vermilion. Additional parishes may be added to the district by resolutions duly adopted by the police jury of each parish then included in the district, upon receipt by each of said police juries of a resolution adopted by the police jury requesting inclusion of its parish in the district. The effective date of the inclusion of an additional parish within the district shall be the date on which the appropriate resolution is adopted by the last police jury granting such inclusion.

Acts 1969, No. 41, §2.



RS 38:3086.3 - Board of commissioners; membership; tenure; officers; vacancies; compensation

§3086.3. Board of commissioners; membership; tenure; officers; vacancies; compensation

A. The affairs of said district shall be governed by a board of commissioners composed of one member from each of the parishes constituting the district and from the parish of St. Landry, to be selected and appointed by the police juries of their respective parishes; provided that the member from the parish of St. Landry shall only have the right to vote on matters pertaining to drainage and flooding.

B. The terms of the first four commissioners shall be two terms of one year and two terms of two years, respectively, to be determined by the drawing of lots by the commissioners. Thereafter, all appointments shall be for two years.

C. The board shall elect a chairman, vice chairman, and a secretary-treasurer and may employ such other employees as may be necessary, and fix their respective salaries.

D. The commissioners shall be paid seventy-five dollars per diem for official meetings of the board, not to exceed one meeting per month, and actual expenses incurred in the performance of their duties. The commissioners also shall be paid such per diem and expenses for special meetings of the board, not to exceed six such special meetings per year.

E. The board shall fix its own meeting dates and adopt such rules and regulations as may be necessary for its own government.

F. The commissioner appointed from the parish of St. Landry shall not receive per diem from the board; however, the governing authority of St. Landry Parish may pay per diem to him or his designee in an amount to be determined by the parish governing authority.

Acts 1969, No. 41, §3. Amended by Acts 1972, No. 65, §1; Acts 1976, No. 118, §1; Acts 1984, No. 624, §2; Acts 1988, No. 67, §1; Acts 1989, No. 93, §1; Acts 1995, No. 974, §1.



RS 38:3086.4 - Board of commissioners; domicile; powers; bonds and taxes; bonding of treasurer

§3086.4. Board of commissioners; domicile; powers; bonds and taxes; bonding of treasurer

The domicile of said board shall be at Lafayette, Louisiana. The district herein created shall have the power to sue and be sued, through its board of commissioners, and service of process in any such suit against said district shall be made upon the chairman of the board, the vice-chairman or upon the secretary-treasurer, but this provision shall not constitute a waiver of the governmental immunity to which the district is entitled. The district shall have authority to incur debt, issue bonds and levy taxes for the retirement of same, under the provisions of Article XIV, Section 14, including but not by way of limitation, Paragraph (a) thereof, of the Constitution of Louisiana, and to levy special taxes under the provisions of Article X, Section 10 thereof, in accordance with the provisions of law carrying these articles into effect and particularly the provisions of the pertinent sections of Title 39 of the Louisiana Revised Statutes of 1950 providing for an election. Ad valorem taxes so levied shall be assessed and collected in the same manner as state and parish taxes. The treasurer shall be bonded in such sum as the board may require, the premium on said bond to be paid by the district.

Acts 1969, No. 41, §4.



RS 38:3086.5 - Powers

§3086.5. Powers

The district shall have the power to buy and sell; to own, maintain and operate property within and without the district; to acquire servitudes and rights-of-way within and without the district; to grant and fulfill assurances of local participation in connection with any federal project; to negotiate and execute contracts; to expropriate, if necessary, in the manner prescribed by Louisiana law the rights-of-way required to construct the project set forth in House Document No. 524, 89th Congress, 2d Session, Teche-Vermilion Basin, Louisiana and authorized by the Flood Control Act of 1966. The power of expropriation vested in the Board of Commissioners of the Teche-Vermilion Fresh Water District is hereby restricted to the acquisition of the rights-of-way specified in the aforementioned Act of Congress and document. Nothing in this Act shall be construed as impairing the right and authority of municipalities as defined by the constitution, including police juries of the several parishes involved, to create and maintain and operate waterworks districts and sub-waterworks districts as is presently provided for in Sections 3811 through 3821, both inclusive, of Title 33 of the Louisiana Revised Statutes of 1950 under the provisions of Article XIV, Section 14 of the Constitution of 1921, or as may be hereafter provided by the legislature under said Article or under any amendment to the Constitution of 1921 which may be hereafter adopted. The district is authorized to cooperate with the state of Louisiana and/or any agency or political subdivision thereof and/or the United States government and any of its agencies on any basis which the district shall deem advisable in the establishment, construction, operation and maintenance of the fresh water system herein provided for, including but not by way of limitation the joint or separate construction, ownership, operation or maintenance of pump facilities, pipe lines, floodgates, water conveyors and other devices, equipment and property and to accept gifts or contributions of any nature from the state of Louisiana or the United States or any agency or political subdivision thereof, or any private or corporate individual.

Acts 1969, No. 41, §5. Amended by Acts 1972, No. 465, §2.



RS 38:3086.6 - Engineering services by Coastal Protection and Restoration Authority

§3086.6. Engineering services by Coastal Protection and Restoration Authority

The Coastal Protection and Restoration Authority Board is authorized and directed to provide such engineering assistance, advice and supervision and shall provide such reports, investigations, surveys, plans and specifications as the board of commissioners may require. It shall be the duty of the Coastal Protection and Restoration Authority Board to provide an appropriate representative to attend meetings of the board of commissioners when attendance is requested by the board.

Acts 1969, No. 41, §6; Acts 2012, No. 464, §1.



RS 38:3086.21 - Creation; purposes; definitions; jurisdiction

PART XV-A. BAYOU LAFOURCHE FRESH WATER DISTRICT

§3086.21. Creation; purposes; definitions; jurisdiction

A. There is hereby created a body politic and corporate to be known as Bayou Lafourche Fresh Water District, for the purpose of furnishing fresh water from any available fresh water source, including any ground water and surface water sources to the water purification facilities serving the incorporated villages, towns, and cities along Bayou Lafourche and within or adjacent to the boundaries of the district, as provided in this Part.

B. As used in this Part, the following terms and phrases shall have the following meanings, unless the context requires otherwise:

(1) "Board" means the board of commissioners of the Bayou Lafourche Fresh Water District.

(2) "District" means the Bayou Lafourche Fresh Water District.

(3) "Watercraft" means anything used or designated for navigation on water.

(4) "Waterway" means Bayou Lafourche or any navigable bayou or river, or portion thereof, located within the geographical boundaries of the district.

Acts 2003, No. 187, §1; Acts 2015, No. 34, §1, eff. May 29, 2015.



RS 38:3086.22 - Location; composition

§3086.22. Location; composition

A. The Bayou Lafourche Fresh Water District shall be composed of all of Lafourche Parish, except that portion of the parish having a front of two hundred feet on Bayou Des Allemands and running back westerly a distance of thirty-eight thousand six hundred ninety-five feet, being one hundred feet on each side of the center line of the main line track of the Texas and New Orleans Railroad; that portion of Ascension Parish lying along both banks of Bayou Lafourche between the Mississippi River and the boundary line between the parishes of Assumption and Ascension, and within lines drawn on each side of the bayou for a distance of four thousand two hundred feet from the center of the bayou, as established by government survey; and all of Assumption Parish and Terrebonne Parish.

B. The northern boundary line of the district shall be the toe of the main Mississippi River levee divorcing the waters of Bayou Lafourche from the Mississippi River, on the river side of the levee as now located, and the southern boundary of the district shall be the southern boundary of Lafourche Parish.

C. All property subject to taxation within the district as hereby constituted shall be subject to the levy of the special taxes heretofore authorized for the maintenance and operating expenses of the district and for the payment of the outstanding bonds of the district.

Acts 2003, No. 187, §1; Acts 2005, No. 2, §1.

NOTE: See Acts 2005, No. 2, §2, relative to implementation.



RS 38:3086.23 - Board of commissioners; membership; officers; vacancies

§3086.23. Board of commissioners; membership; officers; vacancies

NOTE: §3086.23 effective until approval of the amendment proposed by Acts 2005, No. 2, §1, by the governing authority and voters of Terrebonne Parish.

A.(1) The affairs of the district shall be governed by a board of commissioners composed of six members. Until the beginning of the term for members of the board of commissioners that begins in 2004, the members of the board of commissioners shall be selected as follows: one from the parish of Ascension, two from the parish of Assumption, and three from the parish of Lafourche.

(2) The commissioners from the parishes of Assumption and Ascension shall be selected and appointed by the president of the respective parish governing authority in the first year of the term of the governing authority president beginning in 1992 and every four years thereafter.

(3) The state legislators representing Lafourche Parish shall submit a single list of nominees from Lafourche Parish to the governor. The governor shall then appoint three commissioners to serve on the Bayou Lafourche Fresh Water District subject to confirmation by the Louisiana Senate.

B.(1) The membership of the board shall be composed of eight members selected as follows: two members appointed to represent the parish of Ascension, two members appointed to represent the parish of Assumption, and four members appointed to represent the parish of Lafourche.

(2)(a) The president of the governing authority of the parish of Ascension shall appoint one commissioner who shall be a resident of the parish of Ascension, who resides within the district, and who shall serve a term of four years.

(b) The legislative delegation of the parish of Ascension shall appoint one commissioner who shall be a resident of the parish of Ascension who resides within the district and who shall serve a term of four years.

(3) The president of the governing authority of the parish of Assumption shall appoint two commissioners who are residents of the parish of Assumption, who reside within the district, and who shall serve terms of four years.

(4)(a) Four commissioners shall be residents of the parish of Lafourche appointed by the governor from a list of nominees submitted to the governor as provided in this Subparagraph. Each appointment by the governor shall be subject to Senate confirmation and shall serve a term of four years.

(b) One commissioner shall be a resident of the parish of Lafourche who shall be appointed by the governor from a list of names submitted by a majority of the members of the legislature representing that portion of the parish of Lafourche which is north of the railroad tracks traversing the parish east to west and which cross Bayou Lafourche in the area known as Lafourche Crossing. This commissioner shall reside in that portion of the parish north of such railroad tracks.

(c) One commissioner shall be a resident of the parish of Lafourche who shall be appointed by the governor from a list of names submitted by a majority of the members of the legislature representing that portion of the parish of Lafourche which is south of the railroad tracks traversing the parish east to west which cross Bayou Lafourche in the area known as Lafourche Crossing and north of the Intracoastal Waterway. This commissioner shall reside in that portion of the parish between such railroad tracks and the Intracoastal Waterway.

(d) One commissioner shall be a resident of the parish of Lafourche who shall be appointed by the governor from a list of names submitted by a majority of the members of the legislature representing that portion of the parish of Lafourche which is south of the Intracoastal Waterway. This commissioner shall reside in that portion of the parish south of the Intracoastal Waterway.

(e) One commissioner shall be a resident of the parish of Lafourche who shall be appointed by the governor from a list of names submitted by a majority of the members of the legislature whose legislative district includes all or a portion of the parish of Lafourche.

C. A vacancy in an unexpired term shall be filled in the same manner as the original appointment for the balance of the unexpired term. The members so selected and appointed shall meet within thirty days after the appointment last made. They shall elect a chairman, a vice chairman, and a secretary-treasurer.

D. Notwithstanding the provisions of Act No. 615 of the 1999 Regular Session of the Legislature to the contrary, the board may, at its own discretion, employ an attorney or may use the services of the district attorney's office in the affected parishes of the district. The board may employ such other employees as may be necessary and fix their respective salaries. The board may also fix the per diem and mileage allowed to its members. The per diem may not exceed seventy-five dollars per meeting and shall not exceed one hundred fifty dollars per month.

E. The board shall fix its own meeting dates and adopt such rules and regulations as may be necessary for its own government.

F. Any commissioner appointed pursuant to the provisions herein may be removed for cause by the appointing authority.

NOTE: §3086.23 as amended by Acts 2005, No. 2, §1, effective upon approval by the governing authority and voters of Terrebonne Parish:

A.(1) The board shall be composed of twelve members selected as follows: two members appointed to represent the parish of Ascension, two members appointed to represent the parish of Assumption, four members appointed to represent the parish of Lafourche, and four members appointed to represent the parish of Terrebonne, all as otherwise provided by this Subsection.

(2)(a) The president of the governing authority of the parish of Ascension shall appoint one commissioner who shall be a resident of the parish of Ascension, who resides within the district, and who shall serve a term of four years.

(b) The legislative delegation of the parish of Ascension shall appoint one commissioner who shall be a resident of the parish of Ascension who resides within the district and who shall serve a term of four years.

(3) The president of the governing authority of the parish of Assumption shall appoint two commissioners who are residents of the parish of Assumption, who reside within the district, and who shall serve terms of four years.

(4)(a) Four commissioners shall be residents of the parish of Lafourche appointed by the governor from a list of nominees submitted to the governor as provided in this Paragraph. Each appointment by the governor shall be subject to Senate confirmation and each such commissioner shall serve a term of four years.

(b) One commissioner shall be a resident of the parish of Lafourche who shall be appointed by the governor from a list of names submitted by a majority of the members of the legislature representing that portion of the parish of Lafourche which is north of the railroad tracks traversing the parish east to west and which cross Bayou Lafourche in the area known as Lafourche Crossing. This commissioner shall reside in that portion of the parish north of such railroad tracks.

(c) One commissioner shall be a resident of the parish of Lafourche who shall be appointed by the governor from a list of names submitted by a majority of the members of the legislature representing that portion of the parish of Lafourche which is south of the railroad tracks traversing the parish east to west which cross Bayou Lafourche in the area known as Lafourche Crossing and north of the Intracoastal Waterway. This commissioner shall reside in that portion of the parish between such railroad tracks and the Intracoastal Waterway.

(d) One commissioner shall be a resident of the parish of Lafourche who shall be appointed by the governor from a list of names submitted by a majority of the members of the legislature representing that portion of the parish of Lafourche which is south of the Intracoastal Waterway. This commissioner shall reside in that portion of the parish south of the Intracoastal Waterway.

(e) One commissioner shall be a resident of the parish of Lafourche who shall be appointed by the governor from a list of names submitted by a majority of the members of the legislature whose legislative districts include all or a portion of the parish of Lafourche.

(5)(a) Four commissioners shall be residents of the parish of Terrebonne appointed by the governor, subject to Senate confirmation, from nominations and subject to further residency requirements as follows:

(i) The governor shall appoint two residents of that portion of the parish north of the Intracoastal Waterway from a single list of nominations submitted by a majority of members of the state legislature representing that portion of the parish.

(ii) The governor shall appoint two residents of that portion of the parish south of the Intracoastal Waterway from a single list of nominations submitted by a majority of members of the state legislature representing that portion of the parish.

(b) Members appointed pursuant to this Paragraph shall serve four-year terms.

B. A vacancy in an unexpired term shall be filled in the same manner as the original appointment for the balance of the unexpired term.

C. The members so selected and appointed shall meet within thirty days after the appointment last made. They shall elect a chairman, a vice chairman, and a secretary-treasurer.

D. Notwithstanding the provisions of Act No. 615 of the 1999 Regular Session of the Legislature to the contrary, the board may, at its own discretion, employ an attorney or may use the services of the district attorney's office in the affected parishes of the district. The board may employ such other employees as may be necessary and fix their respective salaries. The board may also fix the per diem and mileage allowed to its members. The per diem may not exceed seventy-five dollars per meeting and shall not exceed one hundred fifty dollars per month.

E. The board shall fix its own meeting dates and adopt such rules and regulations as may be necessary for its own government.

F. Any commissioner appointed pursuant to the provisions herein may be removed for cause by the appointing authority.

Acts 2003, No. 187, §1; Acts 2005, No. 2, §1, eff. upon approval, and §3, eff. May 27, 2005; Acts 2006, No. 827, §1.



RS 38:3086.24 - Powers

§3086.24. Powers

A. The domicile of said board shall be in the city of Thibodaux, Lafourche Parish, Louisiana. The district shall have the power to sue and be sued, through its board of commissioners, and service of process in any such suit against the district shall be made upon the chairman of the board of commissioners, the vice chairman, or upon its secretary-treasurer. This provision shall not constitute a waiver of the governmental immunity to which the district is entitled.

B. The district shall have authority to incur debt, issue bonds, and levy taxes for the retirement of same, under the provisions of R.S. 33:3811 et seq., and to levy special taxes under the provisions of Article VI, Sections 31 and 32 of the Constitution of Louisiana in accordance with the provisions of law carrying these Articles into effect and particularly the applicable provisions of Title 39 of the Louisiana Revised Statutes of 1950. The district may acquire by purchase, donation, or lease and may hold and use any immovable or movable property, whether corporeal or incorporeal, or any interest therein necessary or desirable for carrying out the purposes of the district, and may sell, lease, transfer, or convey any property or interest therein at any time after such property or interest has been acquired by it.

C. The district shall also have authority to fix and collect, on a gallonage basis, charges for water so furnished.

D. Ad valorem taxes so levied by the district shall be assessed and collected in the same manner as state and parish taxes, and the board of commissioners shall prescribe the method for collecting any fixed charges levied on a gallonage basis. The treasurer shall be bonded in such sum as the board may require, the premium on said bond to be paid by the district.

E. The board of commissioners shall have power to take the necessary steps to effectuate a program of beautification of the area within the jurisdiction of the commission, particularly but not limited to the banks of Bayou Lafourche, including the necessary police power and authority to adopt penalties in connection with such program. For the purposes of this Part "beautification" shall have the following meaning: any method, procedure, or program which has the effect of creating more pleasant surroundings.

F.(1) In order to accomplish the purposes of the district, the board may make and enforce such rules, regulations, and ordinances it shall deem necessary:

(a) To protect and preserve the works, improvements and properties owned or controlled by the district, prescribe the manner of their use by any person or entity, and preserve order within and adjacent to properties owned or controlled by the district.

(b) To protect and preserve the waterway from any substance or act which would render the water therein unfit for the purposes of the district, including but not limited to prohibiting or regulating the discharge of any substance into the waterway in concentrations which tend to degrade the chemical, physical, biological, or radiological integrity of the waterway.

(c) To prohibit any person or entity from abandoning, sinking, allowing to be sunk, or failing to remove any watercraft from in or on the waterway after having been requested to do so in writing.

(d) To prohibit any person or entity from erecting, locating, constructing, or using any building or structures within the district that may threaten the purposes of the district unless a permit has been approved by the board.

(e) To prohibit any person or entity from knowingly or willfully emptying, draining, or permitting to be drained from any pump, reservoir, well, or oil field into the waterway any oil, salt water, or other noxious, toxic, hazardous, or poisonous gas, liquid, or substance which would render the waterway unfit for the purposes of the district or for human consumption, or would destroy the aquatic and fish life in the waterway. Each day that oil, salt water, or other prohibited substances are permitted to empty, drain, or flow into the waterway shall constitute a separate and distinct offense.

(f) To regulate the conduct, management, and control of its operations and functions, and its structures and other facilities within its jurisdiction or under its administration.

(g) To protect property, life, and the welfare of its employees and the public.

(h) To control, use, and protect its property, equipment, and other facilities and improvements.

(i) To control, regulate, and protect the channel and banks of the waterway from erosion, decay, or destruction.

(j) To control and regulate the pumping of or flowing of water into the waterway from adjacent or nearby canals, drainage systems, bayous, ditches, streams, tributaries, or other sources which empty or are pumped into the waterway.

(2) Notwithstanding R.S. 34:851.27 or any other provision of law to the contrary, and upon a declaration of an emergency by the board that the size and speed of watercraft traveling through the waterway needs to be regulated to protect the integrity of the banks of the waterway due to low water levels or due to another event causing the banks to be in peril of erosion or instability, the board may:

(a) Implement and enforce a "no-wake" zone where each watercraft shall operate at bare steerage speed, the slowest speed the watercraft can travel while allowing the operator to maintain directional control of the watercraft to produce the minimum water surface turbulence.

(b) Limit the size of watercraft permitted to travel in certain areas of the waterway until there is no declaration of emergency. Except during times of a declaration of an emergency by the board, the provisions of this Paragraph shall not supersede or otherwise interfere with the authority of the Department of Wildlife and Fisheries.

(3) The board shall not make and enforce any rules, regulations, and ordinances that shall impair the rights and obligations in Civil Code Arts. 655 and 656, or that shall affect any agriculture drainage established prior to the creation of the district.

G. In addition, the board may adopt an anti-littering ordinance with penalties for the violation thereof not to exceed a fine of five hundred dollars.

H.(1) The rules, regulations, and ordinances established and promulgated by the board shall provide penalties and shall be enforced by any state or local law enforcement agency having jurisdiction in the district. Any violations shall be prosecuted by the district attorney in the judicial district where the violation occurred.

(2) The rules, regulations, and ordinances may contain penalties, including a fine of not more than five hundred dollars or imprisonment of not more than six months, or both.

I.(1) The board of commissioners shall have full power to adopt and enforce, by penal ordinance, such sanitary regulations as it may deem necessary to protect from pollution the water so furnished, after it leaves its source and to that end may regulate the location, construction, or use of any buildings or structures within the district, where they threaten to pollute or pollute said water. Any such action by the board shall be subject to review by the courts.

(2) For the purposes of this Part the following definitions of pollution shall apply:

(a) "Ashes" includes the solid residue resulting from the combustion of all fuels used for heating, cooking, and the production of power in any public or private establishment, institution, or residence.

(b) "Garbage" includes all putrescible waste matter except sewage and recognizable industrial byproducts and includes putrescible vegetable matter, animal offal, and animal carcasses.

(c) "Refuse" includes garbage, rubbish, ashes, animal and vegetable waste from animal quarters, and all other waste matter, except sewage, from any public or private establishment, institution, or residence.

(d) "Rubbish" includes all nonputrescible waste matter, except ashes, from any public or private establishment, institution, or residence.

(e) "Untreated sewage" includes animal feces and urine as well as any material contaminated by animal body discharges and waste feed stuff which has not been subjected to proper primary treatment.

J.(1) The board shall have full power and authority to cooperate and contract with the United States government, or any of its agencies, the state of Louisiana, or any of its departments, agencies, commissions, districts, or other political subdivisions, or with any person, firm, partnership, or corporation, with the view of accomplishing the construction, maintenance, and operation of pumping facilities and appurtenant pipeline facilities, the purpose of which would be to provide fresh water for Bayou Lafourche. In the event that such pumping facilities and appurtenant pipeline facilities are constructed, erected, or installed by the state of Louisiana, the office of engineering of the Department of Transportation and Development, state of Louisiana, the Coastal Protection and Restoration Authority Board, the board of commissioners for the Lafourche Basin Levee District, the board of commissioners for the Atchafalaya Basin Levee District, the board of commissioners for the Lafourche Parish Water District No. 1 or other local interests, and the board of commissioners for the Bayou Lafourche Fresh Water District, or any of them, it shall be the obligation of the board of commissioners for the Bayou Lafourche Fresh Water District, and the board is hereby authorized and directed to operate and maintain such pumping and pipeline facilities so as to provide an adequate supply of fresh water in Bayou Lafourche.

(2) The board of commissioners for the Bayou Lafourche Fresh Water District shall also have power and authority to contribute to the cost of construction and installation of such pumping and pipelining facilities from any funds available for such purpose. It shall also be the obligation of the board to operate and maintain such drainage facilities, floodgates, channel improvements, and drainage structures and appurtenances constructed with the view of providing fresh water in Bayou Lafourche and facilitating the flow thereof. The board shall have power and authority to contribute to the cost of construction of any of the facilities mentioned in this Section.

K. The board of commissioners may implement measures for the abatement of water hyacinths within the water bodies of the parishes of Ascension, Assumption, and Lafourche.

L. The board of commissioners may develop and implement measures to prevent the intrusion of salt water into the flow of fresh water.

M. The board of commissioners may execute contracts for the sale or purchase of water pursuant to the authority granted the district in R.S. 33:4164.

N.(1) With the approval of the Coastal Protection and Restoration Authority Board, the board of commissioners, in addition to any other powers and duties provided by law, may establish on its own behalf or for the areas under its authority, particularly but not limited to the banks of Bayou Lafourche, water resources development and integrated coastal protection, including but not limited to the studying, engineering, designing, planning, maintenance, operation, and construction of erosion control measures, marsh management, coastal restoration, reservoirs, diversion canals, gravity and pump drainage systems, and other works as such activities, facilities, and improvements relate to integrated coastal protection, conservation, water resources development, and saltwater intrusion. To that end and only upon approval of the Coastal Protection and Restoration Authority Board, the board of commissioners may regulate the location, construction, or use of any building or structure within the district, where such building or structure threatens to interfere with water resources development and integrated coastal protection.

(2) The board of commissioners may enter into contracts or other agreements, including cooperative endeavor agreements, with any public or private person or persons, corporation, association, or other entity, including the Coastal Protection and Restoration Authority Board, the state, and other agencies thereof, public corporations, port authorities, levee districts, parishes, other political subdivisions, or the United States government or agencies thereof, or any combination thereof, or with the instrumentalities of any kind to provide water resources development and integrated coastal protection, and to this end, may contract for the acceptance of any grant of money upon the terms and conditions, including any requirement of matching the grants in whole or in part, that may be necessary.

Acts 2003, No. 187, §1; Acts 2012, No. 495, §1; Acts 2012, No. 753, §5; Acts 2015, No. 34, §1, eff. May 29, 2015.



RS 38:3086.25 - Bayou Lafourche; fresh water maintenance

§3086.25. Bayou Lafourche; fresh water maintenance

The purpose of this Part is to make it possible for the fresh water district which is hereby created to provide and maintain in Bayou Lafourche a source of fresh water supply from Donaldsonville to the Gulf of Mexico and that nothing in this Part is to be construed as impairing the right and authority of the municipalities as defined by the constitution, including police juries of the several parishes involved, to create and maintain and operate waterworks districts and sub-waterworks districts as is presently provided for in R.S. 33:3811 through 3832, or as may be hereafter provided by law. Any waterworks district or sub-waterworks district so created shall not be permitted to take its supply of water from the Bayou Lafourche Fresh Water District herein created except after adequate compensation paid therefor to the Bayou Lafourche Fresh Water District in accordance with the rates prescribed by the governing authority of the district under the powers herein conferred, which rates shall be equal and uniform for all municipalities and industries purchasing such water within the district.

Acts 2003, No. 187, §1.



RS 38:3086.26 - Engineering services by Coastal Protection and Restoration Authority

§3086.26. Engineering services by Coastal Protection and Restoration Authority

The Coastal Protection and Restoration Authority Board is authorized and directed to provide such engineering assistance, advice, and supervision and shall provide such requests, investigations, surveys, plans, and specifications as the board of commissioners may require. It shall be the duty of the Coastal Protection and Restoration Authority Board to provide an appropriate representative to attend meetings of the board of commissioners when such attendance is requested by the board. The board of commissioners may hire employees and fix their compensation and terms of employment as the board may determine to be necessary in order to carry out the purposes of this Part.

Acts 2003, No. 187, §1; Acts 2012, No. 495, §1.



RS 38:3086.27 - Board of commissioners; fresh water district

§3086.27. Board of commissioners; fresh water district

A. Notwithstanding any other provision of law to the contrary, each member of the board of commissioners of a multi-parish fresh water district from any parish with a population of not greater than twenty-three thousand seven hundred persons and not fewer than twenty-three thousand one hundred persons according to the most recent federal decennial census shall be appointed by the governor.

B. Appointments made pursuant to the provisions of this Section shall be from a list of names submitted to the governor by the governing authority of each parish. Each list shall contain twice the number of names as the number of appointments to the board from that parish.

Acts 2011, No. 241, §1.



RS 38:3087.1 - Creation

PART XVI. POVERTY POINT RESERVOIR DISTRICT

§3087.1. Creation

There is hereby created a recreation and water conservation district to be known as the "Poverty Point Reservoir District".

Acts 1992, No. 888, §2, eff. July 8, 1992.

NOTE: SEE R.S. 36:511, AS ENACTED BY ACTS 1998, 1ST EX. SESS., NO. 144, §1.



RS 38:3087.2 - Location

§3087.2. Location

The district shall be comprised of the area north of Delhi and south of the Warden community between the eastern edge of the Macon ridge and the west bank of Bayou Macon.

Acts 1992, No. 888, §2, eff. July 8, 1992.



RS 38:3087.3 - District as political subdivision and body corporate; purpose and powers

§3087.3. District as political subdivision and body corporate; purpose and powers

A. The district so created shall be a political subdivision of the state of Louisiana which shall have for its purpose the development of the wealth and natural resources of the district by the conservation of soil and water for agricultural, recreational, commercial, industrial, and sanitary purposes. The creation and maintenance of a lake within the district shall be for such purposes.

B. It shall constitute a body corporate in law with all powers, rights, privileges, and immunities of a corporation. It shall have the power to sue and be sued, to buy and sell, to levy taxes, to negotiate and execute contracts, and to incur debts and issue negotiable bonds in payment thereof under and in accordance with existing laws. It shall have the authority to acquire by purchase, donation, expropriation, or otherwise every type and specie of property, including servitudes and rights of use, necessary to its purpose, and to lease, build, operate, and maintain any works or machinery designed to accomplish the purposes of the district.

C. It shall have complete control over the supply of fresh water made available by its facilities which shall be administered for the benefit of the persons residing or owning property within the district, and if it should be for the benefit of the district it shall have the authority to sell such water for irrigation, municipal, and industrial uses both within and outside the district.

D. The district shall constitute an agency of the state of Louisiana designed to carry out an essential governmental function of the state, all of the property of which district shall be exempt from state and local sales and use taxation. It shall have the authority to cooperate and contract with the government of the United States or any department or agency thereof and to accept grants and donations of property and money therefrom. It shall have the authority to cooperate with the state of Louisiana or any political subdivision, department, agency, or corporation of the state for the construction, operation, and maintenance of facilities designed to accomplish the purpose for which the district is created on any basis including the matching of funds and by participating in projects authorized by any federal or state law as it shall see fit.

Acts 1992, No. 888, §2, eff. July 8, 1992.



RS 38:3087.4 - Board of commissioners, appointment; tenure; vacancies; compensation

§3087.4. Board of commissioners, appointment; tenure; vacancies; compensation

A. The district shall be governed and controlled by a board of nine commissioners, each of whom shall be a qualified elector of the state of Louisiana and who resides within the limits of Richland, Madison, West Carroll, and East Carroll Parishes. The members of the board of commissioners shall be appointed by the governor as follows:

(1) One member shall be appointed from a list of nominees submitted by the governing authority of Richland Parish.

(2) One member shall be appointed from a list of nominees submitted by the governing authority of Madison Parish.

(3) One member shall be appointed from a list of nominees submitted by the governing authority of West Carroll Parish.

(4) One member shall be appointed from a list of nominees submitted by the governing authority of East Carroll Parish.

(5) Five members shall be appointed at the discretion of the governor, two of whom shall be minorities.

B. Initial appointments shall be made for staggered terms as specified herein and at the termination of these initial terms of office, each term of office shall be for six years. Initial terms shall be as follows as designated by the governor:

(1) Two members, consisting of two appointments from names submitted by the governing authorities, shall be appointed for two-year terms.

(2) Two members, consisting of two appointments from names submitted by the governing authorities, shall be appointed for four-year terms.

(3) Five members, consisting of five appointments at the discretion of the governor, shall be appointed for six-year terms.

C. Any vacancy which occurs prior to the expiration of the term for which a member of the board of commissioners has been appointed shall be filled by the governor for the unexpired term.

D. Members of the board of commissioners shall receive no compensation for their services.

Acts 1992, No. 888, §2, eff. July 8, 1992; Acts 1993, No. 890, §2.



RS 38:3087.5 - Oaths

§3087.5. Oaths

Before entering upon his official duties each member of the board of commissioners shall take an oath, before an officer authorized by law to administer an oath, that he will faithfully, honestly, and impartially perform his duties.

Acts 1992, No. 888, §2, eff. July 8, 1992.



RS 38:3087.6 - Election of officers; record book

§3087.6. Election of officers; record book

Immediately after the members of the board of commissioners have been appointed by the governor, or as soon thereafter as is practicable, they shall meet and organize by electing from their number a president, vice president, and secretary who shall perform the duties normally required of such officers. The board shall also select the name by which any lake in the district is to be known and cause it to be recorded in a bound book which shall also be the depository of the minutes and proceedings of the board, certificates, oaths of commissioners, and any and all corporate acts of the board. This book shall be in the custody of the secretary of the board and shall be open for public inspection at all reasonable times.

Acts 1992, No. 888, §2, eff. July 8, 1992.



RS 38:3087.7 - Powers of the board

§3087.7. Powers of the board

A. In order to accomplish the purposes for which the district is created, the board of commissioners may:

(1) Purchase, hold, sell, and convey immovable and movable property and execute such contracts as it may deem necessary or convenient to enable it properly to carry out the purposes for which it is created.

(2) Acquire servitudes and rights of use by purchase, by expropriation, and by assignment for the reservoir or recreational areas or otherwise.

(3) Assist in conserving soil and water and in developing the water resources of the district, provided nothing shall be done to interfere with districts or municipalities previously organized under Louisiana law.

(4) Cooperate with the state Department of Transportation and Development and other state agencies in the maintenance or improvement and the construction of any works or improvements for the control, retention, diversion, or utilization of water; retard runoff of water and soil erosion; construct any ditch, channel improvement, dike, dam, or levee, and repair, improve, and maintain any of said improvements or structures.

(5) Acquire movable property by donation or purchase; employ and hire an executive director, and other such personnel as may be necessary in the operation of the business of the district, and fix their compensation; and further authorized to employ engineers, attorneys, and other professional personnel as the need becomes necessary and fix their compensation.

(6) Levy taxes, issue bonds, and incur indebtedness within the limitations prescribed by the Constitution of Louisiana, and in the manner prescribed thereby.

(7) Cooperate and contract with persons, firms, associations, partnerships, private corporations, cities of this state, or other public corporations, and with any other local, state, and governmental agencies for the sale or use of any waters impounded by the district.

(8) Select a domicile and home office for the district.

(9) Grant franchises to telephone, telegraph, and electric power companies and grant franchises for the purposes of laying gas, water, sewer, electric light, or other utilities to supply the inhabitants or any person or corporation with gas, water, sewerage, light, when such construction is within the reservoir.

(10) REPEALED BY ACTS 1993, NO. 830, §2.

(11) Appoint, hire, designate, and empower wardens, rangers, patrols, and such other personnel as may be deemed necessary by the commission for the enforcement of such regulations as may be promulgated and adopted by the said commission.

(12) Do and perform any and all things necessary or incident to the fulfillment of the purposes for which the district is created.

B. The Poverty Point Reservoir District shall have, with respect to the improvements and maintenance of the district, the advice of the Department of Transportation and Development, and it shall request from time to time the assistance of the department to make such surveys, inspections, and investigations, render such reports, estimates, and recommendations, and furnish such plans and specifications as the board of commissioners of the said district may request from time to time.

C. The district is hereby authorized to incur debt for any one or more of its lawful purposes, to issue in its name negotiable bonds or certificates of indebtedness evidencing such debt, and to provide for the security and payment thereof as follows:

(1) To issue certificates of indebtedness maturing within one year from date of issuance to evidence money borrowed in anticipation of current revenues for the administration, operation, construction, and maintenance costs and expenses of the district, which certificates shall be payable in principal and interest from any available income, revenues, fees, or taxes pledged to their payment by the district.

(2) To issue bonds substantially in the manner set forth in Article VI of the Constitution of Louisiana, and other authority supplemental thereto, particularly Part III of Chapter 4 of Title 39 of the Louisiana Revised Statutes of 1950. Such bonds shall be payable from an ad valorem tax on all taxable property in the district sufficient to pay such bonds in principal and interest, when approved by vote of a majority in number of the qualified electors voting on the proposition at an election held for that purpose. Such bonds shall be issued in the manner provided by the law pursuant to which they are being issued and the maximum interest rate for the bonds shall be that prescribed by such law. The bonds shall be issued in such amount or amounts as the board of commissioners shall determine. However, the principal amount of all such bonds outstanding as of the date of the issuance of any new bonds shall never exceed ten per cent of the assessed valuation of the taxable property within the district, to be ascertained by the last assessment roll of record in the parishes of Richland, Madison, West Carroll, and East Carroll.

(3) The district shall have additional authority to levy taxes under the provisions of Article VI, Section 32 of the Constitution of Louisiana, for the purpose of improving, operating, and maintaining its facilities, providing any such tax shall first be approved at an election held for said purposes in accordance with the Louisiana Election Code.

(4) The copy of any resolution levying a tax, certified by the secretary of the board of commissioners of said district, shall be transmitted to the tax assessor of the parishes in the district on or before May first of the year in which the tax is to be assessed and collected, and it shall be the duty of the assessor to assess the tax and extend the same upon the tax rolls of the parish. The tax shall be collected by the sheriff and ex officio tax collector of the respective parish in the same manner as taxes levied by the parish. Taxes assessed shall constitute the same liens upon the property assessed; shall bear the same penalties; and collection thereof shall be enforced in the same manner and at the same time as parish taxes.

Acts 1992, No. 888, §2, eff. July 8, 1992; Acts 1993, No. 830, §2.



RS 38:3087.8 - Rules and regulations

§3087.8. Rules and regulations

In order to accomplish the purposes of the district to protect the works, improvements, and property of the district, both immovable and movable, to secure the best results from the construction, operation, and maintenance thereof, and to prevent damage to the district by misuse of any works, improvements, or properties or by the pollution by solid or liquid or substance or misuse of the waters of the district or any water course therein, the board of commissioners may make and enforce such rules and regulations as it shall deem necessary and advisable:

(1) To protect and preserve the works, improvements, and properties owned or controlled by the district, prescribe the manner of their use by public corporations and persons, and preserve order within and adjacent thereto.

(2) To prescribe the manner of building bridges, roads, fences, including fences for the control of livestock or other works in, along, or across any channel or extending into the reservoir.

(3) To prescribe the manner in which natural or artificial drains, ditches, sewers, pipelines, or other works shall be adjusted to or connected with the works of the district or any water course therein and the manner in which the water courses of the district may be used for sewer outlets for disposal of waste.

(4) To prescribe the permissible uses of the water supply, provided by the impoundments constructed, and to prevent the pollution or unnecessary waste of such water supply.

(5) To prohibit or regulate the discharge into sewers of the district of any liquid or solid waste deemed detrimental to the works and improvements of the district.

(6), (7) REPEALED BY ACTS 1993, NO. 830, §2.

Acts 1992, No. 888, §2, eff. July 8, 1992; Acts 1993, No. 830, §2.



RS 38:3087.9 - Construction which would impede flow of water in reservoir prohibited; pollution defined and prohibited; penalties fixed for violations

§3087.9. Construction which would impede flow of water in reservoir prohibited; pollution defined and prohibited; penalties fixed for violations

A.(1) No person or public corporation shall erect within the drainage area of the district any dam or reservoir upon any stream or water course which will affect the proposed lake until a copy of the plans thereof has been filed with the board of commissioners for approval.

(2) Whoever violates this Subsection shall be fined not less than five hundred dollars or more than one thousand dollars or imprisoned for not more than sixty days, or both.

B.(1) No person shall knowingly and willfully empty or drain into, or permit to be drained from any pumps, reservoirs, wells, or oil fields into any stream or drain constituting the watershed of the proposed lake or from any stream within said district into the said reservoir any oil, salt water, or other noxious or poisonous gases or substances which would render the water unfit for irrigation purposes or would destroy aquatic and fish life in the streams.

(2) Each and every day that oil, salt water, or other substances are permitted to flow into natural streams or drains which constitute the watershed of the proposed lake shall constitute a separate and distinct offense.

(3) Whoever violates this Subsection shall be fined not less than one hundred dollars or more than two hundred dollars or imprisoned for not more than three months, or both.

C.(1) No person shall:

(a) Obstruct drainage channels which compose any drain or stream flowing into the proposed lake by bridging them except in accordance with plans, specifications, and instructions prescribed by the board of commissioners of the district.

(b) Construct dams, locks, or gates in drainage channels of the said watershed of the proposed lake without permission of the commission.

(c) Anchor rafts, crafts, fish traps, fish cars, and other obstacles in the channel of any stream, drain, or natural flow of the feeder streams of the watershed of the proposed lake.

(d) Drain into channels by natural or artificial inlets, except under regulations prescribed by the board of commissioners.

(e) Float timber in the watershed of the proposed lake.

(f) Use the channels for transportation or commercial navigation, except under authority of and agreement with the board of commissioners.

(2) Whoever violates this Subsection shall be fined not less than two hundred and fifty dollars or more than five hundred dollars or imprisoned for not more than sixty days, or both.

D.(1) No proprietor, owner, lessee, or possessor of land abutting upon the reservoir of the proposed lake or upon any public road paralleling the water line or contiguous to the reservoir of the proposed lake shall in any manner close or place any obstruction in the drains or ditches, whether on private property or on the public road or levee adjacent to the road which will in any manner interfere with the effective, thorough, and continuous drainage into the reservoir.

(2) Whoever violates this Subsection shall be fined not less than two hundred and fifty dollars nor more than five hundred dollars or imprisoned for more than sixty days, or both.

Acts 1992, No. 888, §2, eff. July 8, 1992; Acts 1993, No. 601, §1.



RS 38:3087.10 - Supervision by Department of Transportation and Development

§3087.10. Supervision by Department of Transportation and Development

All of the powers and duties relative to construction and letting of contracts for construction required to be advertised by R.S. 38:2211 and 2212 conferred upon the district shall be subject to and exercised under the supervisory control of the Department of Transportation and Development of the state of Louisiana, which department shall furnish to the district such engineering services as it shall require and may cooperate with the district in the construction of any work or facility considered necessary by the district and said department to the purposes of the district.

Acts 1992, No. 888, §2, eff. July 8, 1992.



RS 38:3087.11 - Contracts let by board; bond

§3087.11. Contracts let by board; bond

Any and all contracts of the district shall be let by the board of commissioners under the provisions of the Public Bid Law, R.S. 38:2181 et seq.

Acts 1992, No. 888, §2, eff. July 8, 1992.



RS 38:3087.12 - Mineral rights

§3087.12. Mineral rights

Whenever it shall become necessary for the district or the Department of Transportation and Development, to acquire full ownership of any land for the purpose of constructing any work or facility within the district, the owner thereof in his own behalf or in behalf of his assigns in the event of a prior assignment may retain the mineral rights to such property together with the right to grant mineral leases and servitudes thereon. No form of prescription shall divest such owner or his assigns of these rights so long as the district, the department, or some other department or agency of the state retains the ownership of the property, but should ownership pass into private hands, the prescription of nonuse provided by R.S. 31:27 shall apply as in the usual case.

Acts 1992, No. 888, §2, eff. July 8, 1992.



RS 38:3087.13 - Tax exemption; mineral leases unabridged

§3087.13. Tax exemption; mineral leases unabridged

Should the district or the Department of Transportation and Development acquire a servitude, right of use, or title in full ownership to immovable property or any other property, such property shall not be subject to any ad valorem tax or tax of any nature by the state of Louisiana or any political subdivision thereof so long as such property is used for the purpose of the district. The provisions of this Part shall in no way abridge the right of any individual, person, firm, or corporation from whom a servitude or right of use may have been acquired to lease the land subject thereto for the production of oil, gas, or other minerals and to produce or cause to be produced oil, gas, or other minerals from such property so long as said leases are subject to the terms and conditions of the servitude executed in favor of the commission.

Acts 1992, No. 888, §2, eff. July 8, 1992.



RS 38:3087.14 - Playgrounds, parks, and other facilities; limitation

§3087.14. Playgrounds, parks, and other facilities; limitation

The board of commissioners shall have the power to cause to be created and constructed playgrounds, picnic grounds, grounds for recreation, parks, and any and all other facilities to accommodate the public and to provide adequate access to the proposed lake, as may within the opinion of the board become necessary, and the district shall have the right of eminent domain and expropriation in the exercise of such powers.

Acts 1992, No. 888, §2, eff. July 8, 1992.



RS 38:3087.15 - Management of fish, game, and wildlife

§3087.15. Management of fish, game, and wildlife

A, B, C. REPEALED BY ACTS 1993, NO. 830, §2.

D. The board of commissioners shall have authority:

(1) To establish and cause to be enforced rules and regulations pertaining to all commercial establishments which may be constructed for the purpose of commercializing and making commercial use of the facilities provided by the reservoir.

(2) To license and permit such establishments and to levy and collect a fee, to be fixed by the commission, for the privilege of making commercial use of the facilities of the lake, or to refuse to license or permit any commercial establishment to use the facilities provided by the lake.

E. The rules and regulations established and promulgated by the board of commissioners shall provide penalties for any commercial establishment operating without a permit or license.

Acts 1992, No. 888, §2, eff. July 8, 1992; Acts 1993, No. 830, §2.



RS 38:3087.31 - Creation

PART XVII. KEPLER CREEK RECREATION AND WATER

CONSERVATION DISTRICT

§3087.31. Creation

There is hereby created a recreation and water conservation district to be known as the "Kepler Creek Recreation and Water Conservation District".

Acts 1995, No. 443, §1, eff. June 17, 1995.



RS 38:3087.32 - Location

§3087.32. Location

The district shall be comprised of the territory within Voting District Six of Bienville Parish as such district was established on June 17, 1995.

Acts 1995, No. 443, §1, eff. June 17, 1995.



RS 38:3087.33 - District as political subdivision and body corporate; purpose and powers

§3087.33. District as political subdivision and body corporate; purpose and powers

A. The district so created shall be a political subdivision of the state of Louisiana which shall have for its purpose the preservation, promotion, and development of the wealth and natural resources of the district by the conservation of the soil and water of Kepler Creek for agricultural, recreational, commercial, and sanitary purposes and by the regulation of aquatic plant growth.

B. It shall constitute a body corporate in law with all powers, rights, privileges, and immunities of a corporation. It shall have the power to sue and be sued, to buy and sell, to levy taxes, to negotiate and execute contracts, and to incur debts and issue negotiable bonds in payment thereof under and in accordance with existing law. It shall have the authority to acquire by purchase, donation, or otherwise every type and specie of property, including servitudes and rights of use necessary to its purpose, and to lease, build, operate, and maintain any works or machinery designed to accomplish the purposes of the district.

C. It shall have complete control over the supply of fresh water of Kepler Creek which shall be administered for the benefit of the persons residing or owning property within the district, and if it should be for the benefit of the district it shall have the authority to sell such water for irrigation, municipal, and industrial uses both within and outside the district. However, the district shall have no authority to regulate or control any use by any municipality, district, or other person of such water supply which use was being made by such municipality, district, or other person on June 17, 1995, including no authority to charge or collect any fee or charge therefor.

D. The district shall be deemed to be designed to carry out an essential governmental function, and all of the property of the district shall be exempt from state and local sales and use taxation. It shall have the authority to cooperate and contract with the government of the United States or any department or agency thereof and to accept grants and donations of property and money therefrom. It shall have the authority to cooperate with the state of Louisiana or any political subdivision, department, agency, or corporation of the state for the management of the waters of Kepler Creek and the construction, operation, and maintenance of facilities designed to accomplish the purpose for which the district is created on any basis including the matching of funds and by participating in projects authorized by any federal or state law as it shall see fit.

Acts 1995, No. 443, §1, eff. June 17, 1995.



RS 38:3087.34 - Board of commissioners, appointment; tenure; vacancies; compensation

§3087.34. Board of commissioners, appointment; tenure; vacancies; compensation

A. The district shall be governed and controlled by a board of five commissioners, each of whom shall be a qualified elector of the state of Louisiana, owning property within the district. Each of the five commissioners shall reside in Bienville Parish.

B. The initial members of the board of commissioners shall be appointed by the Bienville Parish Police Jury. The initial members of the board shall serve as follows: two commissioners shall serve a two-year term and three commissioners shall serve a four-year term. Commissioners shall draw lots for their initial terms at the first commission meeting. Thereafter, all commissioners shall serve four-year terms. After the initial appointments, upon expiration of a term of a member of the board of commissioners, the police jury shall appoint a successor from a list of two names submitted by the board of commissioners. A commissioner may not serve more than two consecutive terms of any length, even if one term is shorter than four years. Any vacancy in the office of commissioner due to death, resignation, or any other cause, other than expiration of a term of office, shall be filled by the president of the board with majority approval of the board for the remainder of the unexpired term.

C. Members of the board of commissioners shall receive no compensation for their services.

Acts 1995, No. 443, §1, eff. June 17, 1995.



RS 38:3087.35 - Oaths

§3087.35. Oaths

Before entering upon his official duties each member of the board of commissioners shall take the oath of office provided by Article X, Section 30 of the Constitution of Louisiana before an officer authorized by law to administer oaths.

Acts 1995, No. 443, §1, eff. June 17, 1995.



RS 38:3087.36 - Election of officers

§3087.36. Election of officers

Immediately after the members of the board of commissioners have been appointed, or as soon as thereafter is practicable, they shall meet and organize by electing from their number a president, vice president, and secretary who shall perform the duties normally required of such officers.

Acts 1995, No. 443, §1, eff. June 17, 1995.



RS 38:3087.37 - Powers of the board

§3087.37. Powers of the board

A. In order to accomplish the purposes for which the district is created, the board of commissioners may:

(1) Purchase, acquire by donation, hold, sell, and convey immovable and movable property and execute such contracts as it may deem necessary or convenient to enable it to properly carry out the purposes for which it is created.

(2) Acquire servitudes and rights of use by purchase, by donation, and by assignment for the district or otherwise.

(3) Assist in conserving soil and water and in developing the water resources of the district, provided nothing shall be done to interfere with districts or municipalities previously organized under Louisiana law.

(4) Cooperate with the state Department of Transportation and Development and other state agencies in the maintenance or improvement and the construction of any works or improvements for the control, retention, diversion, or utilization of water; retard runoff of water and soil erosion; construct any ditch, channel improvement, dike, dam, or levee, and repair, improve, and maintain any of said improvements or structures.

(5) Manage and control the water level and growth of aquatic plants in the creek.

(6) Employ and hire secretarial, clerical, and other such personnel as may be necessary in the operation of the business of the district and fix their compensation; employ engineers, attorneys, and other professional personnel as necessary and fix their compensation.

(7) Levy taxes, issue bonds, and incur indebtedness within the limitations prescribed by the constitution and laws of Louisiana, and in the manner prescribed thereby.

(8) Cooperate and contract with persons, firms, associations, partnerships, private corporations, cities of this state, or other public corporations, and with any other local, state, and governmental agencies for the sale or use of any waters impounded by the district.

(9) Grant franchises to telephone, telegraph, cable, and electric power companies and grant franchises for the purposes of laying gas, sewer, electricity, or other utilities to supply the inhabitants or any person or corporation with gas, water, sewerage, and electricity, when such construction is within the district. Nothing contained in this Part shall affect the vested rights of any corporation which pursuant to R.S. 45:781(A), has constructed, and maintains and operates telegraph, telephone, and other lines for the transmission of intelligence prior to June 17, 1995.

(10) Appoint, hire, designate, and empower wardens, rangers, patrols, and such other personnel as may be deemed necessary by the commission for the enforcement of such regulations as may be promulgated and adopted by said commission.

(11) Do and perform any and all things necessary or incidental to the fulfillment of the purposes for which the district is created.

B. The Kepler Creek Recreation and Water Conservation District shall have, with respect to the improvements and maintenance of the district, the advice of the Department of Transportation and Development, and it shall request from time to time the assistance of the department to make such surveys, inspections, and investigations, render such reports, estimates, and recommendations, and furnish such plans and specifications as the board of commissioners of said district may request.

C. The district is hereby authorized to incur debt for any one or more of its lawful purposes, to issue in its name negotiable bonds or certificates of indebtedness evidencing such debt, and to provide for the security and payment thereof as follows:

(1) To issue certificates of indebtedness maturing within one year from date of issuance to evidence money borrowed in anticipation of current revenues for the administration, operation, construction, and maintenance costs and expenses of the district, which certificates shall be payable in principal and interest from any available income, revenues, fees, or taxes pledged to their payment by the district.

(2) To issue bonds substantially in the manner set forth in Article VI of the Constitution of Louisiana, and other authority supplemental thereto, particularly Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950. Such bonds shall be payable from an ad valorem tax on all taxable property in the district sufficient to pay such bonds in principal and interest, when approved by vote of a majority in number of the qualified electors voting on the proposition at an election held for that purpose. Such bonds shall be issued in the manner provided by the law pursuant to which they are being issued and the maximum interest rate for the bonds shall be that prescribed by such law. The bonds shall be issued in such amount or amounts as the board of commissioners shall determine. However, the principal amount of all such bonds outstanding as of the date of the issuance of any new bonds shall never exceed ten percent of the assessed valuation of the taxable property within the district, to be ascertained by the last assessment roll of record in Bienville Parish.

(3) The district shall have additional authority to levy taxes under the provisions of Article VI, Section 32 of the Constitution of Louisiana, for the purpose of improving, operating, and maintaining its facilities, provided any such tax shall first be approved at an election held for said purpose in accordance with the Louisiana Election Code.

(4) The copy of any resolution levying a tax, certified by the secretary of the board of commissioners of said district, shall be transmitted to the tax assessor of Bienville Parish on or before the first of the year in which the tax is to be assessed and collected, and it shall be the duty of the assessor to assess the tax and extend the same upon the tax rolls of the parish. The tax shall be collected by the sheriff and ex officio tax collector of Bienville Parish in the same manner as taxes levied by the parish. Taxes assessed shall constitute the same liens upon the property assessed, shall bear the same penalties, and collection thereof shall be enforced in the same manner and at the same time as parish taxes.

Acts 1995, No. 443, §1, eff. June 17, 1995.



RS 38:3087.38 - Parcel fee

§3087.38. Parcel fee

A.(1) The Kepler Creek Recreation and Water Conservation District may levy and collect a parcel fee within its boundaries which shall not exceed one hundred dollars per parcel per year, which parcel fee shall be imposed by resolution or ordinance of the board of commissioners of the district only after the question of the imposition of the parcel fee and the purpose, rate, and duration of such fee has been approved by a majority of the qualified electors of the district voting at an election held therein. The proceeds from the levy of said parcel fee shall be expended for costs of operation of the district, including management and control of water levels and aquatic plant growth within the district and protection and preservation of the works, improvements, and properties owned or controlled by the district, prescribing the manner of their use by public corporations and persons, and preserving order within and adjacent thereto. Any parcel fee imposed pursuant to this Section shall be levied and collected and be due and owing annually. Such fee may be carried on the tax rolls for Bienville Parish and collected at the same time as parish ad valorem taxes.

(2) If any parcel fee is not paid when due, the district shall proceed against the parcel for collection of the amount of the fee unpaid and delinquent, any collection costs incurred by the district plus interest at a rate not exceeding twelve percent on the unpaid amount of the parcel fee, and in the event legal proceedings are necessary to effect collection, court costs, and reasonable attorney fees. However, attorney fees shall be payable by the parcel owner only if demand by the board of commissioners has been made on said owner by certified mail, and such parcel owner has failed to pay the amount due within ten days after such demand.

(3) A judgment obtained for nonpayment of a parcel fee, upon being recorded in the mortgage records of Bienville Parish, shall prime all other liens except those for taxes and prior recorded local or special assessments. If there are one or more property mortgages on such parcel and the mortgage holder or holders have notified the tax collector in the parish of such recorded mortgage in accordance with the requirements of R.S. 47:2180.1, the district, prior to proceeding against such parcel for failure to pay a parcel fee, shall give notice to each mortgagee of the amount of the parcel fee due and owing on such parcel and that such fee must be paid within twenty days after mailing the notice or proceedings will be commenced against the parcel. The notice shall be sent to each such mortgage holder by certified mail, return receipt requested, or by personal or domiciliary service on such mortgage holder.

B.(1) The district may incur debt and issue bonds payable from an irrevocable pledge and dedication of all or a portion of the proceeds of the parcel fee, provided that the question of funding said proceeds into bonds shall have been approved by a majority vote of the qualified electors of the district voting at an election held therein and the State Bond Commission has approved the issuance of the bonds. The question or proposition with respect to the funding of the proceeds of the parcel fee may be submitted at a separate election held for that purpose. The maturities of the bonds shall be so arranged that the total amount of principal, and interest falling due in such year on all bonds theretofore issued payable from such parcel fee, shall not exceed eighty percent of the estimated proceeds to be received from the levy of such parcel fee in the calendar year in which the bonds are issued.

(2) The bonds may be sold at public or private sale and shall be issued pursuant to the provisions of a resolution adopted by the board of commissioners of the district, provided the bonds shall mature over a period not to exceed the period for which the parcel fee, the proceeds of which are to be used to pay principal and interest on the bonds, is authorized. The bonds and the income therefrom shall be exempt from taxation by the state and by any parish, municipality, or political subdivision thereof.

C. The district may incur debt and issue certificates of indebtedness pursuant to the provisions of R.S. 33:2921 through 2925, subject to the approval of the State Bond Commission.

D. A "parcel" as used in this Section shall mean one or more lots, subdivided portions of ground, or individual tracts identified by an individual assessment number on the assessment rolls of Bienville Parish. A partial owner of a parcel shall be responsible for that proportion of the parcel fee equal to the proportion of the value of the entire parcel assigned to the partial owner on the assessment roll.

E. The district may create different classes of real estate and present to the voters a proposition to levy or impose different parcel fees for each class.

Acts 1995, No. 443, §1, eff. June 17, 1995.



RS 38:3087.39 - Rules and regulations

§3087.39. Rules and regulations

In order to accomplish the purposes of the district to manage and control water levels and the growth of aquatic plants and to protect the works, improvements, and property of the district, both immovable and movable, to secure the best results from the construction, operation, and maintenance thereof, and to prevent damage to the district by misuse of any works, improvements, or properties or by the pollution by solid or liquid substance or misuse of the waters of the district or any watercourse therein, the board of commissioners may make and enforce such rules and regulations as it shall deem necessary and advisable:

(1) To manage and control the water level and the growth of aquatic plants in the creek.

(2) To protect and preserve the works, improvements, and properties owned or controlled by the district, prescribe the manner of their use by public corporations and persons, and preserve order within and adjacent thereto.

(3) To prescribe the manner of building bridges, piers, boathouses, seawalls, roads, and fences, including fences for the control of livestock or other works in, along, or across any channel or extending into the creek.

(4) To prescribe the manner in which natural or artificial drains, ditches, sewers, pipelines, or other works shall be adjusted to or connected with the works of the district or any watercourse therein and the manner in which the watercourses of the district may be used for sewer outlets for disposal of waste.

(5) To prescribe the permissible uses of the water supply provided by the creek and to prevent the pollution or unnecessary waste of such water supply.

(6) To prescribe or regulate the discharge into sewers of the district of any liquid or solid waste deemed detrimental to the works and improvements of the district.

(7) To establish rules and regulations and cause them to be enforced with regard to activities engaged in upon Kepler Creek which is not regulated by the Louisiana Wildlife and Fisheries Commission.

Acts 1995, No. 443, §1, eff. June 17, 1995.



RS 38:3087.40 - Construction which would impede flow of water in creek prohibited; pollution defined and prohibited; penalties fixed for violations

§3087.40. Construction which would impede flow of water in creek prohibited; pollution defined and prohibited; penalties fixed for violations

A.(1) No person or public corporation shall erect within the drainage area of the district any dam or reservoir upon any stream or watercourse which will affect the creek until a copy of the plans thereof has been filed with the board of commissioners and approved.

(2) Whoever violates this Subsection shall be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned for not more than sixty days, or both.

B.(1) No person shall knowingly and willfully empty or drain or permit to be drained from any pump, reservoir, well, or oil field, into any stream or drain constituting the watershed of the creek, or from any stream within said district into said creek any oil, salt water, or other noxious, toxic, hazardous, or poisonous gas, liquid, or substance which would render the water unfit for irrigation purposes or for human consumption through "water districts" or would destroy aquatic and fish life in the creek.

(2) Each and every day that oil, salt water, or any other substance described in Paragraph (1) of this Subsection is permitted to flow into natural streams or drains which constitute the watershed of the creek shall constitute a separate and distinct offense.

(3) Whoever violates this Subsection shall be fined not less than one hundred dollars nor more than one thousand dollars or imprisoned for not more than three months, or both.

C.(1) No person shall:

(a) Obstruct drainage channels which compose any drain or stream flowing into the creek by bridging them except in accordance with plans, specifications, and instructions prescribed by the board of commissioners of the district.

(b) Construct dams, locks, or gates in drainage channels of the watershed of the creek or into the creek itself without permission of the commission.

(c) Anchor rafts, crafts, fish traps, fish cars, and other obstacles in the channel of any stream, drain, or natural flow of the feeder streams of the watershed of the creek or the creek itself.

(d) Float timber in the watershed of the creek.

(2) Whoever violates this Subsection shall be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned for not more than sixty days, or both.

D.(1) No proprietor, owner, lessee, or possessor of land abutting upon the creek or upon any public road paralleling the water line or contiguous to the creek shall in any manner close or place any obstruction in any drain or ditch, whether on private property or on the public road or levee adjacent to the road, which will in any manner interfere with the effective, thorough, and continuous drainage into the creek.

(2) Whoever violates this Subsection shall be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned for more than sixty days, or both.

Acts 1995, No. 443, §1, eff. June 17, 1995.



RS 38:3087.41 - Supervision by Department of Transportation and Development

§3087.41. Supervision by Department of Transportation and Development

All of the powers and duties relative to construction and letting of contracts for construction required to be advertised by R.S. 38:2211 and 2212 conferred upon the district shall be subject to and exercised under the supervisory control of the Department of Transportation and Development of the state of Louisiana, which department shall furnish to the district such engineering services as it shall require and may cooperate with the district in the construction of any work or facility considered necessary by the district and said department to the purposes of the district.

Acts 1995, No. 443, §1, eff. June 17, 1995.



RS 38:3087.42 - Contracts let by board

§3087.42. Contracts let by board

Any and all contracts of the district shall be let by the board of commissioners under the provisions of the Public Bid Law, R.S. 38:2181 et seq.

Acts 1995, No. 443, §1, eff. June 17, 1995.



RS 38:3087.43 - Mineral rights

§3087.43. Mineral rights

Whenever it shall become necessary for the district or the Department of Transportation and Development to acquire full ownership of any land for the purpose of constructing any work or facility within the district, the owner thereof in his own behalf or in behalf of his assigns in the event of a prior assignment may retain the mineral rights to such property together with the right to grant mineral leases and servitudes thereon. No form of prescription shall divest such owner or his assigns of these rights so long as the district or a department or agency of the state retains the ownership of the property, but should ownership pass into private hands, the prescription of nonuse provided by R.S. 31:27 shall apply as in the usual case.

Acts 1995, No. 443, §1, eff. June 17, 1995.



RS 38:3087.44 - Tax exemption; mineral leases unabridged

§3087.44. Tax exemption; mineral leases unabridged

Should the district or the Department of Transportation and Development acquire a servitude, right of use, or title in full ownership to immovable property or any other property, such property shall not be subject to any ad valorem tax or tax of any nature by the state of Louisiana or any political subdivision thereof so long as such property is used for the purpose of the district. The provisions of this Part shall in no way abridge the right of any individual, person, firm, or corporation from whom a servitude or right of use may have been acquired to lease the land subject thereto for the production of oil, gas, or other minerals and to produce or cause to be produced oil, gas, or other minerals from such property so long as said leases are subject to the terms and conditions of the servitude executed in favor of the commission.

Acts 1995, No. 443, §1, eff. June 17, 1995.



RS 38:3087.45 - Playgrounds, parks, and other facilities

§3087.45. Playgrounds, parks, and other facilities

The board of commissioners shall have the power to cause to be created and constructed playgrounds, picnic grounds, grounds for recreation, parks, and any and all other facilities to accommodate the public and to provide adequate access to the creek, as may within the opinion of the board become necessary.

Acts 1995, No. 443, §1, eff. June 17, 1995.



RS 38:3087.46 - Regulation of commercial establishments

§3087.46. Regulation of commercial establishments

A. The board of commissioners shall have authority:

(1) To establish and cause to be enforced rules and regulations pertaining to all commercial establishments which may be constructed for the purpose of commercializing and making commercial use of the creek or its facilities.

(2) To license and permit such establishments and to levy and collect a fee, to be fixed by the commission, for the privilege of making commercial use of the facilities of the creek.

B. The rules and regulations established and promulgated by the board of commissioners pursuant to this Section shall provide penalties for any commercial establishment operating without a permit or license.

Acts 1995, No. 443, §1, eff. June 17, 1995.



RS 38:3087.47 - Audit

§3087.47. Audit

The district shall be audited pursuant to R.S. 24:513.

Acts 1995, No. 443, §1, eff. June 17, 1995.



RS 38:3087.51 - Creation

PART XVIII. MILL CREEK RECREATION AND WATER

CONSERVATION DISTRICT

§3087.51. Creation

There is hereby created a recreation and water conservation district to be known as the "Mill Creek Recreation and Water Conservation District".

Acts 1995, No. 443, §2, eff. June 17, 1995.



RS 38:3087.52 - Location

§3087.52. Location

The district shall be comprised of the territory within Voting District Seven of Bienville Parish as such district was established on June 17, 1995.

Acts 1995, No. 443, §2, eff. June 17, 1995.



RS 38:3087.53 - District as political subdivision and body corporate; purpose and powers

§3087.53. District as political subdivision and body corporate; purpose and powers

A. The district so created shall be a political subdivision of the state of Louisiana which shall have for its purpose the preservation, promotion, and development of the wealth and natural resources of the district by the conservation of the soil and water of Mill Creek for agricultural, recreational, commercial, and sanitary purposes and by the regulation of aquatic plant growth.

B. It shall constitute a body corporate in law with all powers, rights, privileges, and immunities of a corporation. It shall have the power to sue and be sued, to buy and sell, to levy taxes, to negotiate and execute contracts, and to incur debts and issue negotiable bonds in payment thereof under and in accordance with existing law. It shall have the authority to acquire by purchase, donation, or otherwise every type and specie of property, including servitudes and rights of use necessary to its purpose, and to lease, build, operate, and maintain any works or machinery designed to accomplish the purposes of the district.

C. It shall have complete control over the supply of fresh water of Mill Creek which shall be administered for the benefit of the persons residing or owning property within the district, and if it should be for the benefit of the district it shall have the authority to sell such water for irrigation, municipal, and industrial uses both within and outside the district. However, the district shall have no authority to regulate or control any use by any municipality, district, or other person of such water supply which use was being made by such municipality, district, or other person on June 17, 1995, including no authority to charge or collect any fee or charge therefor.

D. The district shall be deemed to be designed to carry out an essential governmental function, and all of the property of the district shall be exempt from state and local sales and use taxation. It shall have the authority to cooperate and contract with the government of the United States or any department or agency thereof and to accept grants and donations of property and money therefrom. It shall have the authority to cooperate with the state of Louisiana or any political subdivision, department, agency, or corporation of the state for the management of the waters of Mill Creek and the construction, operation, and maintenance of facilities designed to accomplish the purpose for which the district is created on any basis including the matching of funds and by participating in projects authorized by any federal or state law as it shall see fit.

Acts 1995, No. 443, §2, eff. June 17, 1995.



RS 38:3087.54 - Board of commissioners, appointment; tenure; vacancies; compensation

§3087.54. Board of commissioners, appointment; tenure; vacancies; compensation

A. The district shall be governed and controlled by a board of five commissioners, each of whom shall be a qualified elector of the state of Louisiana, owning property within the district. Each of the five commissioners shall reside in Bienville Parish.

B. The initial members of the board of commissioners shall be appointed by the Bienville Parish Police Jury. The initial members of the board shall serve as follows: two commissioners shall serve a two-year term and three commissioners shall serve a four-year term. Commissioners shall draw lots for their initial terms at the first commission meeting. Thereafter, all commissioners shall serve four-year terms. After the initial appointments, upon expiration of a term of a member of the board of commissioners, the police jury shall appoint a successor from a list of two names submitted by the board of commissioners. A commissioner may not serve more than two consecutive terms of any length, even if one term is shorter than four years. Any vacancy in the office of commissioner due to death, resignation, or any other cause, other than expiration of a term of office, shall be filled by the president of the board with majority approval of the board for the remainder of the unexpired term.

C. Members of the board of commissioners shall receive no compensation for their services.

Acts 1995, No. 443, §2, eff. June 17, 1995.



RS 38:3087.55 - Oath

§3087.55. Oath

Before entering upon his official duties each member of the board of commissioners shall take the oath of office provided by Article X, Section 30 of the Constitution of Louisiana before an officer authorized by law to administer oaths.

Acts 1995, No. 443, §2, eff. June 17, 1995.



RS 38:3087.56 - Election of officers

§3087.56. Election of officers

Immediately after the members of the board of commissioners have been appointed, or as soon as thereafter is practicable, they shall meet and organize by electing from their number a president, vice president, and secretary who shall perform the duties normally required of such officers.

Acts 1995, No. 443, §2, eff. June 17, 1995.



RS 38:3087.57 - Powers of the board

§3087.57. Powers of the board

A. In order to accomplish the purposes for which the district is created, the board of commissioners may:

(1) Purchase, acquire by donation, hold, sell, and convey immovable and movable property and execute such contracts as it may deem necessary or convenient to enable it to properly carry out the purposes for which it is created.

(2) Acquire servitudes and rights of use by purchase, by donation, and by assignment for the district or otherwise.

(3) Assist in conserving soil and water and in developing the water resources of the district, provided nothing shall be done to interfere with districts or municipalities previously organized under Louisiana law.

(4) Cooperate with the state Department of Transportation and Development and other state agencies in the maintenance or improvement and the construction of any works or improvements for the control, retention, diversion, or utilization of water; retard runoff of water and soil erosion; construct any ditch, channel improvement, dike, dam, or levee, and repair, improve, and maintain any of said improvements or structures.

(5) Manage and control the water level and growth of aquatic plants in the creek.

(6) Employ and hire secretarial, clerical, and other such personnel as may be necessary in the operation of the business of the district and fix their compensation; employ engineers, attorneys, and other professional personnel as necessary and fix their compensation.

(7) Levy taxes, issue bonds, and incur indebtedness within the limitations prescribed by the constitution and laws of Louisiana, and in the manner prescribed thereby.

(8) Cooperate and contract with persons, firms, associations, partnerships, private corporations, cities of this state, or other public corporations, and with any other local, state, and governmental agencies for the sale or use of any waters impounded by the district.

(9) Grant franchises to telephone, telegraph, cable, and electric power companies and grant franchises for the purposes of laying gas, sewer, electricity, or other utilities to supply the inhabitants or any person or corporation with gas, water, sewerage, and electricity, when such construction is within the district. Nothing contained in this Part shall affect the vested rights of any corporation which pursuant to R.S. 45:781(A), has constructed, and maintains and operates telegraph, telephone, and other lines for the transmission of intelligence prior to June 17, 1995.

(10) Appoint, hire, designate, and empower wardens, rangers, patrols, and such other personnel as may be deemed necessary by the commission for the enforcement of such regulations as may be promulgated and adopted by said commission.

(11) Do and perform any and all things necessary or incidental to the fulfillment of the purposes for which the district is created.

B. The Mill Creek Recreation and Water Conservation District shall have, with respect to the improvements and maintenance of the district, the advice of the Department of Transportation and Development, and it shall request from time to time the assistance of the department to make such surveys, inspections, and investigations, render such reports, estimates, and recommendations, and furnish such plans and specifications as the board of commissioners of said district may request.

C. The district is hereby authorized to incur debt for any one or more of its lawful purposes, to issue in its name negotiable bonds or certificates of indebtedness evidencing such debt, and to provide for the security and payment thereof as follows:

(1) To issue certificates of indebtedness maturing within one year from date of issuance to evidence money borrowed in anticipation of current revenues for the administration, operation, construction, and maintenance costs and expenses of the district, which certificates shall be payable in principal and interest from any available income, revenues, fees, or taxes pledged to their payment by the district.

(2) To issue bonds substantially in the manner set forth in Article VI of the Constitution of Louisiana, and other authority supplemental thereto, particularly Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950. Such bonds shall be payable from an ad valorem tax on all taxable property in the district sufficient to pay such bonds in principal and interest, when approved by vote of a majority in number of the qualified electors voting on the proposition at an election held for that purpose. Such bonds shall be issued in the manner provided by the law pursuant to which they are being issued and the maximum interest rate for the bonds shall be that prescribed by such law. The bonds shall be issued in such amount or amounts as the board of commissioners shall determine. However, the principal amount of all such bonds outstanding as of the date of the issuance of any new bonds shall never exceed ten percent of the assessed valuation of the taxable property within the district, to be ascertained by the last assessment roll of record in Bienville Parish.

(3) The district shall have additional authority to levy taxes under the provisions of Article VI, Section 32 of the Constitution of Louisiana, for the purpose of improving, operating, and maintaining its facilities, providing any such tax shall first be approved at an election held for said purpose in accordance with the Louisiana Election Code.

(4) The copy of any resolution levying a tax, certified by the secretary of the board of commissioners of said district, shall be transmitted to the tax assessor of Bienville Parish on or before the first of the year in which the tax is to be assessed and collected, and it shall be the duty of the assessor to assess the tax and extend the same upon the tax rolls of the parish. The tax shall be collected by the sheriff and ex officio tax collector of Bienville Parish in the same manner as taxes levied by the parish. Taxes assessed shall constitute the same liens upon the property assessed, shall bear the same penalties, and collection thereof shall be enforced in the same manner and at the same time as parish taxes.

Acts 1995, No. 443, §2, eff. June 17, 1995.



RS 38:3087.58 - Parcel fee

§3087.58. Parcel fee

A.(1) The Mill Creek Recreation and Water Conservation District may levy and collect a parcel fee within its boundaries which shall not exceed one hundred dollars per parcel per year, which parcel fee shall be imposed by resolution or ordinance of the board of commissioners of the district only after the question of the imposition of the parcel fee and the purpose, rate, and duration of such fee has been approved by a majority of the qualified electors of the district voting at an election held therein. The proceeds from the levy of said parcel fee shall be expended for costs of operation of the district, including management and control of water levels and aquatic plant growth within the district and protection and preservation of the works, improvements, and properties owned or controlled by the district, prescribing the manner of their use by public corporations and persons, and preserving order within and adjacent thereto. Any parcel fee imposed pursuant to this Section shall be levied and collected and be due and owing annually. Such fee may be carried on the tax rolls for Bienville Parish and collected at the same time as parish ad valorem taxes.

(2) If any parcel fee is not paid when due, the district shall proceed against the parcel for collection of the amount of the fee unpaid and delinquent, any collection costs incurred by the district plus interest at a rate not exceeding twelve percent on the unpaid amount of the parcel fee, and in the event legal proceedings are necessary to effect collection, court costs, and reasonable attorney fees. However, attorney fees shall be payable by the parcel owner only if demand by the board of commissioners has been made on said owner by certified mail, and such parcel owner has failed to pay the amount due within ten days after such demand.

(3) A judgment obtained for nonpayment of a parcel fee, upon being recorded in the mortgage records of Bienville Parish, shall prime all other liens except those for taxes and prior recorded local or special assessments. If there are one or more property mortgages on such parcel and the mortgage holder or holders have notified the tax collector in the parish of such recorded mortgage in accordance with the requirements of R.S. 47:2180.1, the district, prior to proceeding against such parcel for failure to pay a parcel fee, shall give notice to each mortgagee of the amount of the parcel fee due and owing on such parcel and that such fee must be paid within twenty days after mailing the notice or proceedings will be commenced against the parcel. The notice shall be sent to each such mortgage holder by certified mail, return receipt requested, or by personal or domiciliary service on such mortgage holder.

B.(1) The district may incur debt and issue bonds payable from an irrevocable pledge and dedication of all or a portion of the proceeds of the parcel fee, provided that the question of funding said proceeds into bonds shall have been approved by a majority vote of the qualified electors of the district voting at an election held therein and the State Bond Commission has approved the issuance of the bonds. The question or proposition with respect to the funding of the proceeds of the parcel fee may be submitted at a separate election held for that purpose. The maturities of the bonds shall be so arranged that the total amount of principal, and interest falling due in such year on all bonds theretofore issued payable from such parcel fee, shall not exceed eighty percent of the estimated proceeds to be received from the levy of such parcel fee in the calendar year in which the bonds are issued.

(2) The bonds may be sold at public or private sale and shall be issued pursuant to the provisions of a resolution adopted by the board of commissioners of the district, provided the bonds shall mature over a period not to exceed the period for which the parcel fee, the proceeds of which are to be used to pay principal and interest on the bonds, is authorized. The bonds and the income therefrom shall be exempt from taxation by the state and by any parish, municipality, or political subdivision thereof.

C. The district may incur debt and issue certificates of indebtedness pursuant to the provisions of R.S. 33:2921 through 2925, subject to the approval of the State Bond Commission.

D. A "parcel" as used in this Section shall mean one or more lots, subdivided portions of ground, or individual tracts identified by an individual assessment number on the assessment rolls of Bienville Parish. A partial owner of a parcel shall be responsible for that proportion of the parcel fee equal to the proportion of the value of the entire parcel assigned to the partial owner on the assessment roll.

E. The district may create different classes of real estate and present to the voters a proposition to levy or impose different parcel fees for each class.

Acts 1995, No. 443, §2, eff. June 17, 1995.



RS 38:3087.59 - Rules and regulations

§3087.59. Rules and regulations

In order to accomplish the purposes of the district to manage and control water levels and the growth of aquatic plants and to protect the works, improvements, and property of the district, both immovable and movable, to secure the best results from the construction, operation, and maintenance thereof, and to prevent damage to the district by misuse of any works, improvements, or properties or by the pollution by solid or liquid substance or misuse of the waters of the district or any watercourse therein, the board of commissioners may make and enforce such rules and regulations as it shall deem necessary and advisable:

(1) To manage and control the water level and the growth of aquatic plants in the creek.

(2) To protect and preserve the works, improvements, and properties owned or controlled by the district, prescribe the manner of their use by public corporations and persons, and preserve order within and adjacent thereto.

(3) To prescribe the manner of building bridges, piers, boathouses, seawalls, roads, and fences, including fences for the control of livestock or other works in, along, or across any channel or extending into the creek.

(4) To prescribe the manner in which natural or artificial drains, ditches, sewers, pipelines, or other works shall be adjusted to or connected with the works of the district or any watercourse therein and the manner in which the watercourses of the district may be used for sewer outlets for disposal of waste.

(5) To prescribe the permissible uses of the water supply provided by the creek and to prevent the pollution or unnecessary waste of such water supply.

(6) To prescribe or regulate the discharge into sewers of the district of any liquid or solid waste deemed detrimental to the works and improvements of the district.

(7) To establish rules and regulations and cause them to be enforced with regard to activities engaged in upon Mill Creek which are not regulated by the Louisiana Wildlife and Fisheries Commission.

Acts 1995, No. 443, §2, eff. June 17, 1995.



RS 38:3087.60 - Construction which would impede flow of water in creek prohibited; pollution defined and prohibited; penalties fixed for violations

§3087.60. Construction which would impede flow of water in creek prohibited; pollution defined and prohibited; penalties fixed for violations

A.(1) No person or public corporation shall erect within the drainage area of the district any dam or reservoir upon any stream or watercourse which will affect the creek until a copy of the plans thereof has been filed with the board of commissioners and approved.

(2) Whoever violates this Subsection shall be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned for not more than sixty days, or both.

B.(1) No person shall knowingly and willfully empty or drain or permit to be drained from any pump, reservoir, well, or oil field, into any stream or drain constituting the watershed of the creek, or from any stream within said district into said creek any oil, salt water, or other noxious, toxic, hazardous, or poisonous gas, liquid, or substance which would render the water unfit for irrigation purposes or for human consumption through "water districts" or would destroy aquatic and fish life in the creek.

(2) Each and every day that oil, salt water, or any other substance described in Paragraph (1) of this Subsection is permitted to flow into natural streams or drains which constitute the watershed of the creek shall constitute a separate and distinct offense.

(3) Whoever violates this Subsection shall be fined not less than one hundred dollars nor more than one thousand dollars or imprisoned for not more than three months, or both.

C.(1) No person shall:

(a) Obstruct drainage channels which compose any drain or stream flowing into the creek by bridging them except in accordance with plans, specifications, and instructions prescribed by the board of commissioners of the district.

(b) Construct dams, locks, or gates in drainage channels of the watershed of the creek or into the creek itself without permission of the commission.

(c) Anchor rafts, crafts, fish traps, fish cars, and other obstacles in the channel of any stream, drain, or natural flow of the feeder streams of the watershed of the creek or the creek itself.

(d) Float timber in the watershed of the creek.

(2) Whoever violates this Subsection shall be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned for not more than sixty days, or both.

D.(1) No proprietor, owner, lessee, or possessor of land abutting upon the creek or upon any public road paralleling the water line or contiguous to the creek shall in any manner close or place any obstruction in any drain or ditch, whether on private property or on the public road or levee adjacent to the road, which will in any manner interfere with the effective, thorough, and continuous drainage into the creek.

(2) Whoever violates this Subsection shall be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned for not more than sixty days, or both.

Acts 1995, No. 443, §2, eff. June 17, 1995.



RS 38:3087.61 - Supervision by Department of Transportation and Development

§3087.61. Supervision by Department of Transportation and Development

All of the powers and duties relative to construction and letting of contracts for construction required to be advertised by R.S. 38:2211 and 2212 conferred upon the district shall be subject to and exercised under the supervisory control of the Department of Transportation and Development of the state of Louisiana, which department shall furnish to the district such engineering services as it shall require and may cooperate with the district in the construction of any work or facility considered necessary by the district and said department to the purposes of the district.

Acts 1995, No. 443, §2, eff. June 17, 1995.



RS 38:3087.62 - Contracts let by board

§3087.62. Contracts let by board

Any and all contracts of the district shall be let by the board of commissioners under the provisions of the Public Bid Law, R.S. 38:2181 et seq.

Acts 1995, No. 443, §2, eff. June 17, 1995.



RS 38:3087.63 - Mineral rights

§3087.63. Mineral rights

Whenever it shall become necessary for the district or the Department of Transportation and Development to acquire full ownership of any land for the purpose of constructing any work or facility within the district, the owner thereof in his own behalf or in behalf of his assigns in the event of a prior assignment may retain the mineral rights to such property together with the right to grant mineral leases and servitudes thereon. No form of prescription shall divest such owner or his assigns of these rights so long as the district or a department or agency of the state retains the ownership of the property, but should ownership pass into private hands, the prescription of nonuse provided by R.S. 31:27 shall apply as in the usual case.

Acts 1995, No. 443, §2, eff. June 17, 1995.



RS 38:3087.64 - Tax exemption; mineral leases unabridged

§3087.64. Tax exemption; mineral leases unabridged

Should the district or the Department of Transportation and Development acquire a servitude, right of use, or title in full ownership to immovable property or any other property, such property shall not be subject to any ad valorem tax or tax of any nature by the state of Louisiana or any political subdivision thereof so long as such property is used for the purpose of the district. The provisions of this Part shall in no way abridge the right of any individual, person, firm, or corporation from whom a servitude or right of use may have been acquired to lease the land subject thereto for the production of oil, gas, or other minerals and to produce or cause to be produced oil, gas, or other minerals from such property so long as said leases are subject to the terms and conditions of the servitude executed in favor of the commission.

Acts 1995, No. 443, §2, eff. June 17, 1995.



RS 38:3087.65 - Playgrounds, parks, and other facilities

§3087.65. Playgrounds, parks, and other facilities

The board of commissioners shall have the power to cause to be created and constructed playgrounds, picnic grounds, grounds for recreation, parks, and any and all other facilities to accommodate the public and to provide adequate access to the creek, as may within the opinion of the board become necessary.

Acts 1995, No. 443, §2, eff. June 17, 1995.



RS 38:3087.66 - Regulation of commercial establishments

§3087.66. Regulation of commercial establishments

A. The board of commissioners shall have authority:

(1) To establish and cause to be enforced rules and regulations pertaining to all commercial establishments which may be constructed for the purpose of commercializing and making commercial use of the creek or its facilities.

(2) To license and permit such establishments and to levy and collect a fee, to be fixed by the commission, for the privilege of making commercial use of the facilities of the creek.

B. The rules and regulations established and promulgated by the board of commissioners pursuant to this Section shall provide penalties for any commercial establishment operating without a permit or license.

Acts 1995, No. 443, §2, eff. June 17, 1995.



RS 38:3087.67 - Audit

§3087.67. Audit

The district shall be audited pursuant to R.S. 24:513.

Acts 1995, No. 443, §2, eff. June 17, 1995.



RS 38:3087.71 - Creation; location

PART XIX. CADDO LAKE WATERSHED DISTRICT

§3087.71. Creation; location

There is hereby created a recreation and water conservation district to be known as the "Caddo Lake Watershed District" to be comprised of all of Ward 1 of Caddo Parish.

Acts 1995, No. 345, §1.



RS 38:3087.72 - District as political subdivision and body corporate; purpose and powers

§3087.72. District as political subdivision and body corporate; purpose and powers

A. The district so created shall be a political subdivision of the state of Louisiana which shall have for its purpose the preservation, promotion, and development of the wealth and natural resources of the district by the conservation of the soil and water of Caddo Lake for agricultural, recreational, commercial, and sanitary purposes.

B. It shall constitute a body corporate in law with all powers, rights, privileges, and immunities of a corporation. It shall have the power to sue and be sued, to buy and sell, and to execute contracts. It shall have the authority to acquire by purchase, donation, or otherwise every type and specie of property, including servitudes and rights of use necessary to its purpose, and to lease, build, operate, and maintain any works or machinery designed to accomplish the purposes of the district.

C. It shall have complete control over the supply of fresh water from Caddo Lake which shall be administered for the benefit of the persons residing or owning property within the district, and if it should be for the benefit of the district, it shall have the authority to sell such water for irrigation, municipal, and industrial uses both within and outside the district. However, the district shall have no authority to regulate or control any use by any municipality, district, or other person of such water supply which use was being made by such municipality, district, or other person on August 15, 1995, including no authority to charge or collect any fee or charge therefor. The district shall at all times recognize the provisions of the Red River Compact and the rights granted thereunder.

D. The district shall constitute an instrumentality of the state of Louisiana designed to carry out an essential governmental function, and all of the property of the district shall be exempt from state and local sales and use taxation. It shall have the authority to cooperate and contract with the government of the United States or any department or agency thereof and to accept grants and donations of property and money therefrom. It shall have the authority to cooperate with the state of Louisiana or any political subdivision, department, agency, or corporation of the state for the management of the waters of Caddo Lake and the construction, operation, and maintenance of facilities designed to accomplish the purpose for which the district is created on any basis including the matching of funds and by participating in projects authorized by any federal or state law as it shall see fit.

Acts 1995, No. 345, §1.



RS 38:3087.73 - Board of commissioners, appointment; tenure; vacancies; compensation

§3087.73. Board of commissioners, appointment; tenure; vacancies; compensation

A. The district shall be governed and controlled by the Board of Commissioners of the Caddo Lake Watershed District which is hereby created. The board of commissioners shall be composed of five commissioners, each of whom shall be a qualified elector of the state of Louisiana who resides in Caddo Parish. The commissioners shall be appointed by the governing authority of Caddo Parish and shall serve terms of four years and until their successors have been appointed and have qualified. Any vacancy in the office of commissioner, due to death, resignation, or any other cause, other than the expiration of a term of office, shall be filled by the remaining commissioners for the unexpired term.

B. The members of the board shall receive no compensation for their services.

C. Notwithstanding the provisions of Subsection A of this Section, the terms of the members serving on the Board of Commissioners of the Caddo Lake Watershed District as of June 13, 2001, shall serve terms beginning on June 13, 2001, as follows:

(1) The board member from Blanchard shall serve a one-year term.

(2) The board member from Shreveport shall serve a two-year term.

(3) The board member from Mooringsport shall serve a three-year term.

(4) The board member from Oil City shall serve a four-year term.

(5) The board member from Vivian shall serve a five-year term.

(6) All terms thereafter shall be as provided by Subsection A.

Acts 1995, No. 345, §1; Acts 2001, No. 362, §1, eff. June 13, 2001.



RS 38:3087.74 - Oaths

§3087.74. Oaths

Before entering upon his official duties each member of the board of commissioners shall take the oath of office provided by Article X, Section 30 of the Constitution of Louisiana before an officer authorized by law to administer oaths. The oaths of the commissioners shall be recorded in the oath book of the parish.

Acts 1995, No. 345, §1.



RS 38:3087.75 - Election of officers; record book; public inspection

§3087.75. Election of officers; record book; public inspection

A. Immediately after the commissioners have been appointed by the Caddo Parish governing authority, or as soon thereafter as practicable, the commissioners shall meet and immediately organize by electing officers as follows: they shall elect from among their number a president who shall preside over the meetings of the board and perform such other duties as are usually required of presidents of corporate bodies, and also a vice president who shall perform the duties of the president in case of his absence or disability, and such other officers as the board finds necessary or convenient.

B. The board shall cause to be kept a well-bound book entitled "Record Book of Caddo Lake Watershed District", in which shall be recorded the minutes of all meetings, all proceedings, certificates, oaths of commissioners, bonds of employees and contractors, and any and all corporate acts. The records shall be in the possession of the secretary of the board and shall be open to public inspection at all times by any person interested.

Acts 1995, No. 345, §1.



RS 38:3087.76 - Powers of board

§3087.76. Powers of board

A. In order to accomplish the purposes for which the district is created, the board of commissioners may:

(1) Purchase, acquire by donation, hold, sell, and convey immovable and movable property and execute such contracts as it may deem necessary or convenient to enable it to properly carry out the purposes for which it is created.

(2) Acquire servitudes, rights of use, and flowage rights, by purchase, by donation, by assignment for the district, or otherwise.

(3) Assist in conserving soil and water and in developing the water resources of the district; however, nothing shall be done to interfere with districts or municipalities previously organized under Louisiana law.

(4) Under the supervision of the Department of Transportation and Development, contract for the construction of proposed works and improvements.

(5) Cooperate with the Department of Transportation and Development and other state agencies in the maintenance or improvement and the construction of any works or improvements for the control, retention, diversion, or utilization of water; retard runoff of water and soil erosion, construct any ditch, channel improvement, dike, dam, or levee, and repair, improve, and maintain any of said improvements or structures.

(6) Employ and hire secretarial, clerical, and other such personnel as may be necessary in the operation of the business of the district and fix their compensation; employ engineers, attorneys, and other professional personnel as necessary and fix their compensation. Appoint, hire, designate, and empower wardens, rangers, patrols, and such other personnel as may be deemed necessary by the commission for the enforcement of such regulations as may be promulgated and adopted by said commission.

(7) Cooperate and contract with persons, firms, associations, partnerships and private corporations, and cities of this state, or other public corporations, and with any other local, state, and governmental agencies for the sale or use of any waters impounded by the district.

(8) Select a domicile and home office for the district.

(9) Create, construct, and administer such recreational parks, playgrounds, and public picnic areas as the board may consider necessary; provide all other facilities to accommodate the public; and provide adequate access to any lake or reservoir created by the district for the use of the public.

(10) Grant franchises to telephone, telegraph, cable, and electric power companies and grant franchises for the purposes of laying gas, sewer, electricity, or other utilities to supply the inhabitants or any person or corporation with gas, water, sewerage, and electricity, when such construction is within the district. Nothing contained in this Part shall affect the vested rights of any corporation which, pursuant to R.S. 45:781(A), has constructed, and maintains and operates telegraph, telephone, and other lines for the transmission of intelligence prior to August 15, 1995.

(11) Do and perform any and all things necessary or incident to the fulfillment of the purposes for which this district is created, including all acts necessary to construct, lease, acquire in any manner, maintain, and operate dikes, dams, reservoirs, storage basins, locks, levees, flumes, conduits, spillways, or other structures necessary, suitable, or convenient to the purposes of the district.

B. The Caddo Lake Watershed District shall have, with respect to the improvements and maintenance of the district, the advice of the Department of Transportation and Development, and it shall request from time to time the assistance of the department to make such surveys, inspections, and investigations, render such reports, estimates, and recommendations, and furnish such plans and specifications as the board of commissioners of said district may request.

Acts 1995, No. 345, §1.



RS 38:3087.77 - Constructions which would impede flow of water in watershed prohibited; pollution defined and prohibited; penalties fixed for violations

§3087.77. Constructions which would impede flow of water in watershed prohibited; pollution defined and prohibited; penalties fixed for violations

A.(1) No person or public corporation shall erect within the drainage area of the district any dam, channel, or reservoir upon any stream or watercourse which will affect Caddo Lake until a copy of the plans thereof has been filed with the board of commissioners for approval.

(2) Whoever violates this Subsection shall be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned for not less than thirty days, nor more than sixty days, or both.

B.(1) No person shall knowingly and willfully empty or drain or permit to be drained from any pump, reservoir, well, or oil field, into any stream or drain constituting the watershed of the lake, or from any stream within said district into said lake any oil, salt water, or other noxious, toxic, hazardous, or poisonous gas, liquid, or substance which would render the water unfit for irrigation purposes or for human consumption through "water districts" or would destroy aquatic and fish life in the lake.

(2) Each and every day that oil, salt water, or other prohibited substances are permitted to flow into natural streams or drains which constitute the watershed of Caddo Lake shall constitute a separate and distinct offense.

(3) Whoever violates this Subsection shall be fined not less than one hundred dollars nor more than two hundred dollars or imprisoned for not less than thirty days nor more than three months.

C.(1) No person shall:

(a) Obstruct drainage channels which compose any drain or stream flowing into Caddo Lake by bridging them except in accordance with plans, specifications, and instructions prescribed by the board of commissioners.

(b) Construct dams, locks, or gates in drainage channels of the Caddo Lake watershed or in the lake itself without permission of the board.

(c) Extend fences of wire or any other material across drainage channels into and forming a part of the watershed of Caddo Lake.

(d) Anchor rafts, crafts, fish traps, fish cars, and other obstacles in the channel of any stream, drain, or natural flow of the feeder streams of the Caddo Lake watershed.

(e) Drain into channels by natural or artificial inlets, except under regulations prescribed by the board of commissioners.

(f) Float timber in the watershed of Caddo Lake.

(g) Use the channels for transportation or navigation, except under authority of and agreement with the board of commissioners.

(h) In any manner obstruct drainage channels, natural flow drains, or natural flowage, or violate any of the rules or regulations adopted and promulgated by the board of commissioners for preserving and maintaining the efficiency of the drainage channels in said district.

(2) Whoever violates this Subsection shall be fined not less than two hundred fifty dollars nor more than five hundred dollars or imprisoned for not less than thirty days nor more than sixty days, or both.

D.(1) No proprietor, owner, lessee, or possessor of land abutting upon the Caddo Lake reservoir or upon any public road paralleling the water line or contiguous to the said Caddo Lake reservoir shall in any manner close or place any obstruction in the drains or ditches, whether on private property or on the public road or levee adjacent to the road which will in any manner interfere with the effective, thorough, and continuous drainage into the said reservoir.

(2) Whoever violates this Subsection shall be fined not less than two hundred fifty dollars nor more than five hundred dollars or be imprisoned for not less than thirty days nor more than sixty days, or both.

E. The sheriff of the parish, in addition to his other duties, is charged with the responsibility of aiding and assisting the board of commissioners in the enforcement of this Section and all rules and regulations of the board.

F. The district attorney of the judicial district within which the said watershed district is situated is hereby designated as the proper official and charged with the responsibility of the prosecution of all violations of the rules and regulations adopted by the board of commissioners.

Acts 1995, No. 345, §1.



RS 38:3087.78 - Dam maintenance and construction

§3087.78. Dam maintenance and construction

The Department of Transportation and Development shall maintain any existing dam and shall build and construct such other dams and works as may be necessary or beneficial to carry out the purposes of this Part and shall make such surveys and estimates as may be necessary therefor. The board of commissioners shall aid and assist the department during construction of any such project.

Acts 1995, No. 345, §1.



RS 38:3087.79 - Regulation of commercial establishments

§3087.79. Regulation of commercial establishments

A. The board of commissioners shall have authority:

(1) To establish and cause to be enforced rules and regulations pertaining to all commercial establishments which may be constructed for the purpose of commercializing and making commercial use of the lake or its facilities.

(2) To license and permit such establishments and to levy and collect a fee, to be fixed by the commission, for the privilege of making commercial use of the facilities of the lake.

B. The rules and regulations established and promulgated by the board of commissioners pursuant to this Section shall provide penalties for any commercial establishment operating without a permit or license.

Acts 1995, No. 345, §1.



RS 38:3087.80 - Management of improvements

§3087.80. Management of improvements

A. The board of commissioners may regulate the construction and use of all piers, docks, bridges, and other improvements built or erected on any part of the district inundated by Caddo Lake and may regulate and control the erection of any improvements of any kind whatever within one mile from the shoreline of Caddo Lake. The board of commissioners shall have the authority and power to regulate such improvements by the issuance of permits for same and to fix a fee for the issuance of same.

B. The board of commissioners is authorized to charge an annual fee for a permit to maintain improvements on or within one mile of the shores of Caddo Lake.

Acts 1995, No. 345, §1.



RS 38:3087.81 - State departments; authority of corporation

§3087.81. State departments; authority of corporation

Nothing in this Part shall be construed to impede or interfere with the control and supervision of the wildlife of the state by the Louisiana Wildlife and Fisheries Commission or the regulatory authority of the Department of Environmental Quality and its officers. The Department of Wildlife and Fisheries and the Department of Environmental Quality shall assist the board of commissioners in the conduct of its duties and functions and the board shall advise and consult with the departments in matters relating to their respective powers and responsibilities.

Acts 1995, No. 345, §1.



RS 38:3087.82 - Individual mineral leases unabridged

§3087.82. Individual mineral leases unabridged

The provisions of this Part shall in no way abridge the right of any individual, person, firm, or corporation from whom a servitude or right of use may have been acquired to lease the land subject thereto for the production of oil, gas, or other minerals and to produce or cause to be produced oil, gas, or other minerals from such property so long as said leases are subject to the terms and conditions of the servitude executed in favor of the commission.

Acts 1995, No. 345, §1.



RS 38:3087.83 - Attorney general as counsel

§3087.83. Attorney general as counsel

The attorney general of the state of Louisiana and his assistants shall be and are hereby designated as counsel for the Department of Transportation and Development and the district in the execution of the purposes of this Part and are hereby charged with the responsibility of representing the department and the board of commissioners in any and all matters when called upon to do so.

Acts 1995, No. 345, §1.



RS 38:3087.84 - Tax exemption

§3087.84. Tax exemption

The lands which lie within and form the Caddo Lake proper shall not be subject to any ad valorem taxation or any other tax of any nature whatsoever by either the state of Louisiana or any of its political subdivisions, for so long as the said lands shall form and lie within the lake proper.

Acts 1995, No. 345, §1.



RS 38:3087.85 - Contracts let by board

§3087.85. Contracts let by board

A. Any and all contracts of the district shall be let by the board of commissioners under the provisions of the Public Bid Law, R.S. 38:2181 et seq.

B. The board of commissioners, the Department of Transportation and Development, or both may execute any and all work with their own forces and equipment and under department or board supervision, or the work may be executed on behalf of and for the benefit of the district by the state of Louisiana, or any agency, or department thereof.

Acts 1995, No. 345, §1.



RS 38:3087.86 - Audit

§3087.86. Audit

The district shall be audited pursuant to R.S. 24:513.

Acts 1995, No. 345, §1.



RS 38:3087.87 - Recreational facilities

§3087.87. Recreational facilities

The board of commissioners shall also provide for the construction of public access boat ramps in the district to allow for and maintain public access to Caddo Lake for recreational purposes.

Acts 1995, No. 345, §1.



RS 38:3087.91 - Creation

PART XX. LAKE BRUIN RECREATION AND WATER

CONSERVATION DISTRICT

§3087.91. Creation

There is hereby created a recreation and water conservation district to be known as the "Lake Bruin Recreation and Water Conservation District".

Acts 1995, No. 1045, §1.



RS 38:3087.92 - Location

§3087.92. Location

The district shall be comprised of the area of Lake Bruin and Brushy Lake and all of the land encompassed by Louisiana State Highways Nos. 604 and 605 surrounding Lake Bruin and Brushy Lake, and the area a total of two hundred yards wide which extends one hundred yards from and on each side of the centerline of Choctaw Bayou from Highway 605 to U.S. Highway 65, excluding the land on Lake Bruin Island on the landside of Louisiana State Highway No. 606.

Acts 1995, No. 1045, §1.



RS 38:3087.93 - District as political subdivision and body corporate; purpose and powers

§3087.93. District as political subdivision and body corporate; purpose and powers

A. The district so created shall be a political subdivision of the state of Louisiana which shall have for its purpose the preservation, promotion, and development of the wealth and natural resources of the district by the conservation of the soil and water of Lake Bruin for agricultural, recreational, commercial, and sanitary purposes and by the regulation of aquatic plant growth.

B. It shall constitute a body corporate in law with all powers, rights, privileges, and immunities of a corporation. It shall have the power to sue and be sued, to buy and sell, to levy taxes, to negotiate and execute contracts, and to incur debts and issue negotiable bonds in payment thereof under and in accordance with existing law. It shall have the authority to acquire by purchase, donation, or otherwise every type and specie of property, including servitudes and rights of use necessary to its purpose, and to lease, build, operate, and maintain any works or machinery designed to accomplish the purposes of the district.

C. It shall have complete control over the supply of fresh water of Lake Bruin and Brushy Lake which shall be administered for the benefit of the persons residing or owning property within the district, and if it should be for the benefit of the district it shall have the authority to sell such water for irrigation, municipal, and industrial uses both within and outside the district. However, the district shall have no authority to regulate or control any use by any municipality, district, or other person of such water supply which use was being made by such municipality, district, or other person on August 15, 1995, including no authority to charge or collect any fee or charge therefor.

D. The district shall constitute an instrumentality of the state of Louisiana designed to carry out an essential governmental function, and all of the property of the district shall be exempt from state and local sales and use taxation. It shall have the authority to cooperate and contract with the government of the United States or any department or agency thereof and to accept grants and donations of property and money therefrom. It shall have the authority to cooperate with the state of Louisiana or any political subdivision, department, agency, or corporation of the state for the management of the waters of Lake Bruin and Brushy Lake and the construction, operation, and maintenance of facilities designed to accomplish the purpose for which the district is created on any basis including the matching of funds and by participating in projects authorized by any federal or state law as it shall see fit.

Acts 1995, No. 1045, §1.



RS 38:3087.94 - Board of commissioners, appointment; tenure; vacancies; compensation; domicile

§3087.94. Board of commissioners, appointment; tenure; vacancies; compensation; domicile

A. The district shall be governed and controlled by a board of seven commissioners, each of whom shall be a qualified elector of the state of Louisiana, owning property within the district. At least five commissioners shall reside in Tensas Parish, four of whom must reside in the district. Two commissioners may reside outside of Tensas Parish.

B. The initial members of the board of commissioners shall be appointed by the Tensas Parish Police Jury. One member shall be appointed from a list of no more than three names submitted by the mayor and board of aldermen of the town of Newellton; one shall be appointed from a list of not more than three names submitted by the mayor and board of aldermen of the town of St. Joseph; and one member shall be appointed from a list of not more than three names submitted by the mayor and board of aldermen of the town of Waterproof. The initial members of the board shall serve as follows: three commissioners shall serve a five-year term, two commissioners shall serve a three-year term, and two commissioners shall serve a one-year term. Commissioners shall draw lots for their initial terms at the first commission meeting. Thereafter, all commissioners shall serve five-year terms. After the initial appointments, upon expiration of a term of a member of the board of commissioners, the police jury shall appoint a successor from a list of two names submitted by the board of commissioners. A commissioner may not serve more than two consecutive terms of any length, even if one term is shorter than five years. Any vacancy in the office of commissioner due to death, resignation, or any other cause, other than expiration of a term of office, shall be filled by the president of the board with majority approval of the board for the remainder of the unexpired term.

C. Members of the board of commissioners shall receive no compensation for their services.

D. The board shall be domiciled at St. Joseph, Louisiana.

Acts 1995, No. 1045, §1.



RS 38:3087.95 - Oaths

§3087.95. Oaths

Before entering upon his official duties each member of the board of commissioners shall take the oath of office provided by Article X, Section 30 of the Constitution of Louisiana before an officer authorized by law to administer oaths.

Acts 1995, No. 1045, §1.



RS 38:3087.96 - Election of officers

§3087.96. Election of officers

Immediately after the members of the board of commissioners have been appointed, or as soon as thereafter is practicable, they shall meet and organize by electing from their number a president, vice president, and secretary who shall perform the duties normally required of such officers.

Acts 1995, No. 1045, §1.



RS 38:3087.97 - Powers of the board

§3087.97. Powers of the board

A. In order to accomplish the purposes for which the district is created, the board of commissioners may:

(1) Purchase, acquire by donation, hold, sell, and convey immovable and movable property and execute such contracts as it may deem necessary or convenient to enable it to properly carry out the purposes for which it is created.

(2) Acquire servitudes and rights of use by purchase, by donation, and by assignment for the district or otherwise.

(3) Assist in conserving soil and water and in developing the water resources of the district, provided nothing shall be done to interfere with districts or municipalities previously organized under Louisiana law.

(4) Cooperate with the state Department of Transportation and Development and other state agencies in the maintenance or improvement and the construction of any works or improvements for the control, retention, diversion, or utilization of water; retard runoff of water and soil erosion; construct any ditch, channel improvement, dike, dam, or levee, and repair, improve, and maintain any of said improvements or structures.

(5) Manage and control the water level and growth of aquatic plants in the lakes.

(6) Employ and hire secretarial, clerical, and other such personnel as may be necessary in the operation of the business of the district and fix their compensation; employ engineers, attorneys, and other professional personnel as necessary and fix their compensation.

(7) Levy taxes, issue bonds, and incur indebtedness within the limitations prescribed by the constitution and laws of Louisiana, and in the manner prescribed thereby.

(8) Cooperate and contract with persons, firms, associations, partnerships, private corporations, cities of this state, or other public corporations, and with any other local, state, and governmental agencies for the sale or use of any waters impounded by the district.

(9) Grant franchises to telephone, telegraph, cable, and electric power companies and grant franchises for the purposes of laying gas, sewer, electricity, or other utilities to supply the inhabitants or any person or corporation with gas, water, sewerage, and electricity, when such construction is within the district. Nothing contained in this Part shall affect the vested rights of any corporation which pursuant to R.S. 45:781(A), has constructed, and maintains and operates telegraph, telephone, and other lines for the transmission of intelligence prior to August 15, 1995.

(10) Appoint, hire, designate, and empower wardens, rangers, patrols, and such other personnel as may be deemed necessary by the commission for the enforcement of such regulations as may be promulgated and adopted by said commission.

(11) Do and perform any and all things necessary or incidental to the fulfillment of the purposes for which the district is created.

B. The Lake Bruin Recreation and Water Conservation District may have, with respect to the improvements and maintenance of the district, the advice of the Department of Transportation and Development, and it may request from time to time the assistance of the department to make such surveys, inspections, and investigations, render such reports, estimates, and recommendations, and furnish such plans and specifications as the board of commissioners of said district may request.

C. The district is hereby authorized to incur debt for any one or more of its lawful purposes, to issue in its name negotiable bonds or certificates of indebtedness evidencing such debt, and to provide for the security and payment thereof as follows:

(1) To issue certificates of indebtedness maturing within one year from date of issuance to evidence money borrowed in anticipation of current revenues for the administration, operation, construction, and maintenance costs and expenses of the district, which certificates shall be payable in principal and interest from any available income, revenues, fees, or taxes pledged to their payment by the district.

(2) To issue bonds substantially in the manner set forth in Article VI of the Constitution of Louisiana, and other authority supplemental thereto, particularly Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950. Such bonds shall be payable from an ad valorem tax on all taxable property in the district sufficient to pay such bonds in principal and interest, when approved by vote of a majority in number of the qualified electors voting on the proposition at an election held for that purpose. Such bonds shall be issued in the manner provided by the law pursuant to which they are being issued and the maximum interest rate for the bonds shall be that prescribed by such law. The bonds shall be issued in such amount or amounts as the board of commissioners shall determine. However, the principal amount of all such bonds outstanding as of the date of the issuance of any new bonds shall never exceed ten percent of the assessed valuation of the taxable property within the district, to be ascertained by the last assessment roll of record in Tensas Parish.

(3) The district shall have additional authority to levy taxes under the provisions of Article VI, Section 32 of the Constitution of Louisiana, for the purpose of improving, operating, and maintaining its facilities, provided any such tax shall first be approved at an election held for said purpose in accordance with the Louisiana Election Code.

(4) The copy of any resolution levying a tax, certified by the secretary of the board of commissioners of said district, shall be transmitted to the tax assessor of Tensas Parish on or before the first of the year in which the tax is to be assessed and collected, and it shall be the duty of the assessor to assess the tax and extend the same upon the tax rolls of the parish. The tax shall be collected by the sheriff and ex officio tax collector of Tensas Parish in the same manner as taxes levied by the parish. Taxes assessed shall constitute the same liens upon the property assessed, shall bear the same penalties, and collection thereof shall be enforced in the same manner and at the same time as parish taxes.

Acts 1995, No. 1045, §1.



RS 38:3087.98 - Parcel fee

§3087.98. Parcel fee

A.(1) The Lake Bruin Recreation and Water Conservation District may levy and collect a parcel fee within its boundaries which shall not exceed one hundred dollars per parcel per year, which parcel fee shall be imposed by resolution or ordinance of the board of commissioners of the district only after the question of the imposition of the parcel fee and the purpose, rate, and duration of such fee has been approved by a majority of the qualified electors of the district voting at an election held therein. The proceeds from the levy of said parcel fee shall be expended for costs of operation of the district, including management and control of water levels and aquatic plant growth within the district and protection and preservation of the works, improvements, and properties owned or controlled by the district, prescribing the manner of their use by public corporations and persons, and preserving order within and adjacent thereto. Any parcel fee imposed pursuant to this Section shall be levied and collected and be due and owing annually. Such fee may be carried on the tax rolls for Tensas Parish and collected at the same time as parish ad valorem taxes.

(2) If any parcel fee is not paid when due, the district shall proceed against the parcel for collection of the amount of the fee unpaid and delinquent, any collection costs incurred by the district plus interest at a rate not exceeding twelve percent on the unpaid amount of the parcel fee, and in the event legal proceedings are necessary to effect collection, court costs, and reasonable attorney fees. However, attorney fees shall be payable by the parcel owner only if demand by the board of commissioners has been made on said owner by certified mail, and such parcel owner has failed to pay the amount due within ten days after such demand.

(3) A judgment obtained for nonpayment of a parcel fee, upon being recorded in the mortgage records of Tensas Parish, shall prime all other liens except those for taxes and prior recorded local or special assessments. If there are one or more property mortgages on such parcel and the mortgage holder or holders have notified the tax collector in the parish of such recorded mortgage in accordance with the requirements of R.S. 47:2180.1, the district, prior to proceeding against such parcel for failure to pay a parcel fee, shall give notice to each mortgagee of the amount of the parcel fee due and owing on such parcel and that such fee must be paid within twenty days after mailing the notice or proceedings will be commenced against the parcel. The notice shall be sent to each such mortgage holder by certified mail, return receipt requested, or by personal or domiciliary service on such mortgage holder.

B.(1) The district may incur debt and issue bonds payable from an irrevocable pledge and dedication of all or a portion of the proceeds of the parcel fee, provided that the question of funding said proceeds into bonds shall have been approved by a majority vote of the qualified electors of the district voting at an election held therein and the State Bond Commission has approved the issuance of the bonds. The question or proposition with respect to the funding of the proceeds of the parcel fee may be submitted at a separate election held for that purpose. The maturities of the bonds shall be so arranged that the total amount of principal, and interest falling due in such year on all bonds theretofore issued payable from such parcel fee, shall not exceed eighty percent of the estimated proceeds to be received from the levy of such parcel fee in the calendar year in which the bonds are issued.

(2) The bonds may be sold at public or private sale and shall be issued pursuant to the provisions of a resolution adopted by the board of commissioners of the district, provided the bonds shall mature over a period not to exceed the period for which the parcel fee, the proceeds of which are to be used to pay principal and interest on the bonds, is authorized. The bonds and the income therefrom shall be exempt from taxation by the state and by any parish, municipality, or political subdivision thereof.

C. The district may incur debt and issue certificates of indebtedness pursuant to the provisions of R.S. 33:2921 through 2925, subject to the approval of the State Bond Commission.

D. A "parcel" as used in this Section shall mean one or more lots, subdivided portions of ground, or individual tracts identified by an individual assessment number on the assessment rolls of Tensas Parish. A partial owner of a parcel shall be responsible for that proportion of the parcel fee equal to the proportion of the value of the entire parcel assigned to the partial owner on the assessment roll.

E. The district may create different classes of real estate and present to the voters a proposition to levy or impose different parcel fees for each class.

Acts 1995, No. 1045, §1.



RS 38:3087.99 - Rules and regulations

§3087.99. Rules and regulations

In order to accomplish the purposes of the district to manage and control water levels and the growth of aquatic plants and to protect the works, improvements, and property of the district, both immovable and movable; to secure the best results from the construction, operation, and maintenance thereof, and to prevent damage to the district by misuse of any works, improvements, or properties or by the pollution by solid or liquid substance or misuse of the waters of the district or any watercourse therein, the board of commissioners may make and enforce such rules and regulations as it shall deem necessary and advisable:

(1) To manage and control the water level and the growth of aquatic plants in the lakes.

(2) To protect and preserve the works, improvements, and properties owned or controlled by the district, prescribe the manner of their use by public corporations and persons, and preserve order within and adjacent thereto.

(3) To prescribe the manner of building bridges, piers, boathouses, seawalls, roads, and fences, including fences for the control of livestock or other works in, along, or across any channel or extending into the lake.

(4) To prescribe the manner in which natural or artificial drains, ditches, sewers, pipelines, or other works shall be adjusted to or connected with the works of the district or any watercourse therein and the manner in which the watercourses of the district may be used for sewer outlets for disposal of waste.

(5) To prescribe the permissible uses of the water supply provided by the lake and to prevent the pollution or unnecessary waste of such water supply.

(6) To prescribe or regulate the discharge into sewers of the district of any liquid or solid waste deemed detrimental to the works and improvements of the district.

(7) To establish rules and regulations and cause them to be enforced with regard to activities engaged in upon Lake Bruin and Brushy Lake which are not regulated by the Louisiana Wildlife and Fisheries Commission.

Acts 1995, No. 1045, §1.



RS 38:3087.100 - Construction which would impede flow of water in lake prohibited; pollution defined and prohibited; penalties fixed for violations

§3087.100. Construction which would impede flow of water in lake prohibited; pollution defined and prohibited; penalties fixed for violations

A.(1) No person or public corporation shall erect within the drainage area of the district any dam or reservoir upon any stream or watercourse which will affect the lake until a copy of the plans thereof has been filed with the board of commissioners and approved.

(2) Whoever violates this Subsection shall be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned for not more than sixty days, or both.

B.(1) No person shall knowingly and willfully empty or drain or permit to be drained from any pump, reservoir, well, or oil field, into any stream or drain constituting the watershed of the lake, or from any stream within said district into said lake any oil, salt water, or other noxious, toxic, hazardous, or poisonous gas, liquid, or substance which would render the water unfit for irrigation purposes or for human consumption through "water districts" or would destroy aquatic and fish life in the lake.

(2) Each and every day that oil, salt water, or any other substance described in Paragraph (1) of this Subsection is permitted to flow into natural streams or drains which constitute the watershed of the lake shall constitute a separate and distinct offense.

(3) Whoever violates this Subsection shall be fined not less than one hundred dollars nor more than one thousand dollars or imprisoned for not more than three months, or both.

C.(1) No person shall:

(a) Obstruct drainage channels which compose any drain or stream flowing into the lake by bridging them except in accordance with plans, specifications, and instructions prescribed by the board of commissioners of the district.

(b) Construct dams, locks, or gates in drainage channels of the watershed of the lake or into the lake itself without permission of the commission.

(c) Anchor rafts, crafts, fish traps, fish cars, and other obstacles in the channel of any stream, drain, or natural flow of the feeder streams of the watershed of the lake or the lake itself.

(d) Float timber in the watershed of the lake.

(2) Whoever violates this Subsection shall be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned for not more than sixty days, or both.

D.(1) No proprietor, owner, lessee, or possessor of land abutting upon the lake or upon any public road paralleling the water line or contiguous to the lake shall in any manner close or place any obstruction in any drain or ditch, whether on private property or on the public road or levee adjacent to the road, which will in any manner interfere with the effective, thorough, and continuous drainage into the lake.

(2) Whoever violates this Subsection shall be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned for more than sixty days, or both.

Acts 1995, No. 1045, §1.



RS 38:3087.101 - Supervision by Department of Transportation and Development

§3087.101. Supervision by Department of Transportation and Development

All of the powers and duties relative to construction and letting of contracts for construction required to be advertised by R.S. 38:2211 and 2212 conferred upon the district shall be subject to and exercised under the supervisory control of the Department of Transportation and Development of the state of Louisiana, which department shall furnish to the district such engineering services as it shall require and may cooperate with the district in the construction of any work or facility considered necessary by the district and said department to the purposes of the district.

Acts 1995, No. 1045, §1.



RS 38:3087.102 - Contracts let by board

§3087.102. Contracts let by board

Any and all contracts of the district shall be let by the board of commissioners under the provisions of the Public Bid Law, R.S. 38:2181 et seq.

Acts 1995, No. 1045, §1.



RS 38:3087.103 - Mineral rights

§3087.103. Mineral rights

Whenever it shall become necessary for the district or the Department of Transportation and Development to acquire full ownership of any land for the purpose of constructing any work or facility within the district, the owner thereof in his own behalf or in behalf of his assigns in the event of a prior assignment may retain the mineral rights to such property together with the right to grant mineral leases and servitudes thereon. No form of prescription shall divest such owner or his assigns of these rights so long as the district or a department or agency of the state retains the ownership of the property, but should ownership pass into private hands, the prescription of nonuse provided by R.S. 31:27 shall apply as in the usual case.

Acts 1995, No. 1045, §1.



RS 38:3087.104 - Tax exemption; mineral leases unabridged

§3087.104. Tax exemption; mineral leases unabridged

Should the district or the Department of Transportation and Development acquire a servitude, right of use, or title in full ownership to immovable property or any other property, such property shall not be subject to any ad valorem tax or tax of any nature by the state of Louisiana or any political subdivision thereof so long as such property is used for the purpose of the district. The provisions of this Part shall in no way abridge the right of any individual, person, firm, or corporation from whom a servitude or right of use may have been acquired to lease the land subject thereto for the production of oil, gas, or other minerals and to produce or cause to be produced oil, gas, or other minerals from such property so long as said leases are subject to the terms and conditions of the servitude executed in favor of the commission.

Acts 1995, No. 1045, §1.



RS 38:3087.105 - Playgrounds, parks, and other facilities

§3087.105. Playgrounds, parks, and other facilities

The board of commissioners shall have the power to cause to be created and constructed playgrounds, picnic grounds, grounds for recreation, parks, and any and all other facilities to accommodate the public and to provide adequate access to the lake, as may within the opinion of the board become necessary. The board of commissioners shall also provide for the construction of public access boat ramps in the district to allow for and maintain public access to Lake Bruin for recreational purposes.

Acts 1995, No. 1045, §1.



RS 38:3087.106 - Regulation of commercial establishments

§3087.106. Regulation of commercial establishments

A. The board of commissioners shall have authority:

(1) To establish and cause to be enforced rules and regulations pertaining to all commercial establishments which may be constructed for the purpose of commercializing and making commercial use of the lake or its facilities.

(2) To license and permit such establishments and to levy and collect a fee, to be fixed by the commission, for the privilege of making commercial use of the facilities of the lake.

B. The rules and regulations established and promulgated by the board of commissioners pursuant to this Section shall provide penalties for any commercial establishment operating without a permit or license.

Acts 1995, No. 1045, §1.



RS 38:3087.107 - Audit

§3087.107. Audit

The district shall be audited pursuant to R.S. 24:513.

Acts 1995, No. 1045, §1.



RS 38:3087.111 - Creation

PART XXI. BLACK RIVER LAKE

RECREATION AND WATER

CONSERVATION DISTRICT

§3087.111. Creation

There is hereby created a recreation and water conservation district to be known as the "Black River Lake Recreation and Water Conservation District".

Acts 1999, No. 588, §1.



RS 38:3087.112 - Location

§3087.112. Location

The district shall be comprised of all of Concordia Parish, to include precincts 4-6, 5-3, 5-4, 5-5, 5-6, and 5-7.

Acts 1999, No. 588, §1; Acts 2014, No. 207, §1.



RS 38:3087.113 - District as political subdivision and body corporate; purpose and powers

§3087.113. District as political subdivision and body corporate; purpose and powers

A. The district so created shall be a political subdivision of the state of Louisiana which shall have for its purpose the preservation, promotion, and development of the wealth and natural resources of the district by the conservation of the soil and water of Black River Lake for agricultural, recreational, commercial, and sanitary purposes and by the regulation of aquatic plant growth.

B. It shall constitute a body corporate in law with all powers, rights, privileges, and immunities of a corporation. It shall have the power to sue and be sued, to buy and sell, to levy taxes, to negotiate and execute contracts, and to incur debts and issue negotiable bonds in payment thereof under and in accordance with existing law. It shall have the authority to acquire by purchase, donation, or otherwise every type and specie of property, including servitudes and rights of use necessary to its purpose, and to lease, build, operate, and maintain any works or machinery designed to accomplish the purposes of the district.

C. It shall have complete control over the supply of fresh water of Black River Lake which shall be administered for the benefit of the persons residing or owning property within the district, and if it should be for the benefit of the district it shall have the authority to sell such water for irrigation, municipal, and industrial uses both within and outside the district. However, the district shall have no authority to regulate or control any use by any municipality, district, or other person of such water supply which use was being made by such municipality, district, or other person on the effective date of this Part, including no authority to charge or collect any fee or charge therefor.

D. The district shall constitute an instrumentality of the state of Louisiana designed to carry out an essential governmental function, and all of the property of which the district shall be exempt from state and local sales and use taxation. It shall have the authority to cooperate and contract with the government of the United States or any department or agency thereof and to accept grants and donations of property and money therefrom. It shall have the authority to cooperate with the state of Louisiana or any political subdivision, department, agency, or corporation of the state for the management of the waters of Black River Lake and the construction, operation, and maintenance of facilities designed to accomplish the purpose for which the district is created on any basis including the matching of funds and by participating in projects authorized by any federal or state law as it shall see fit.

Acts 1999, No. 588, §1.



RS 38:3087.114 - Board of commissioners, appointment; tenure; vacancies; compensation; domicile

§3087.114. Board of commissioners, appointment; tenure; vacancies; compensation; domicile

A. The district shall be governed and controlled by a board of three commissioners, each of whom shall reside in or own property in the district. Two members shall be appointed by the legislative delegation representing Concordia Parish and one member shall be appointed by the governing authority of Concordia Parish.

B.(1) The initial members of the board shall serve as follows: two commissioners shall serve five-year terms, two commissioners shall serve three-year terms, and one commissioner shall serve a one-year term. Commissioners shall draw lots for their initial terms at the first commission meeting. Thereafter, all commissioners shall serve five-year terms.

(2) The member added to the board by Act 446 of the 2003 Regular Session shall serve an initial term of one year and the successors of such member shall serve terms of five years.

(3) Any vacancy in the office of commissioner shall be filled in the manner of the original appointment for the remainder of the unexpired term.

C. Members of the board of commissioners shall receive no compensation for their services.

Acts 1999, No. 588, §1; Acts 2003, No. 446, §1; Acts 2014, No. 207, §1.



RS 38:3087.115 - Oaths

§3087.115. Oaths

Before entering upon his official duties, each member of the board of commissioners shall take the oath of office provided by Article X, Section 30 of the Constitution of Louisiana before an officer authorized by law to administer oaths.

Acts 1999, No. 588, §1.



RS 38:3087.116 - Election of officers

§3087.116. Election of officers

Immediately after the members of the board of commissioners have been appointed, or as soon as thereafter is practicable, they shall meet and organize by electing from their number a president, vice president, and secretary who shall perform the duties normally required of such officers.

Acts 1999, No. 588, §1.



RS 38:3087.117 - Powers of the board

§3087.117. Powers of the board

A. In order to accomplish the purposes for which the district is created, the board of commissioners may:

(1) Purchase, acquire by donation, hold, sell, and convey immovable and movable property and execute such contracts as it may deem necessary or convenient to enable it to properly carry out the purposes for which it is created.

(2) Acquire servitudes and rights of use by purchase, by donation, and by assignment for the district or otherwise.

(3) Assist in conserving soil and water and in developing the water resources of the district, provided nothing shall be done to interfere with districts or municipalities previously organized under Louisiana law.

(4) Cooperate with the state Department of Transportation and Development and other state agencies in the maintenance or improvement and the construction of any works or improvements for the control, retention, diversion, or utilization of water; retard runoff of water and soil erosion; construct any ditch, channel improvement, dike, dam, or levee, and repair, improve, and maintain any of said improvements or structures.

(5) Manage and control the water level and growth of aquatic plants in the lake.

(6) Employ secretarial, clerical, and other such personnel as may be necessary in the operation of the business of the district and fix their compensation; employ engineers, attorneys, and other professional personnel as necessary and fix their compensation.

(7) Levy taxes, issue bonds, and incur indebtedness within the limitations prescribed by the constitution and laws of Louisiana, and in the manner prescribed thereby.

(8) Cooperate and contract with persons, firms, associations, partnerships, private corporations, cities of this state, or other public corporations, and with any other local, state, and governmental agencies for the sale or use of any waters impounded by the district.

(9) Grant franchises to telephone, telegraph, cable, and electric power companies and grant franchises for the purposes of laying gas, sewer, electricity, or other utilities to supply the inhabitants or any person or corporation with gas, water, sewerage, and electricity, when such construction is within the district.

(10) Appoint, hire, designate, and empower wardens, rangers, patrols, and such other personnel as may be deemed necessary by the commission for the enforcement of such regulations as may be promulgated and adopted by said commission.

(11) Do and perform any and all things necessary or incidental to the fulfillment of the purposes for which the district is created.

B. The Black River Lake Recreation and Water Conservation District shall have, with respect to the improvements and maintenance of the district, the advice of the Department of Transportation and Development, and it shall request from time to time the assistance of the department to make such surveys, inspections, and investigations, render such reports, estimates, and recommendations, and furnish such plans and specifications as the board of commissioners of said district may request.

C. The district is hereby authorized to incur debt for any one or more of its lawful purposes, to issue in its name negotiable bonds or certificates of indebtedness evidencing such debt, and to provide for the security and payment thereof as follows:

(1) To issue certificates of indebtedness maturing within one year from date of issuance to evidence money borrowed in anticipation of current revenues for the administration, operation, construction, and maintenance costs and expenses of the district, which certificates shall be payable in principal and interest from any available income, revenues, fees, or taxes pledged to their payment by the district.

(2) To issue bonds substantially in the manner set forth in Article VI of the Constitution of Louisiana, and other authority supplemental thereto, particularly Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950. Such bonds shall be payable from an ad valorem tax on all taxable property in the district sufficient to pay such bonds in principal and interest, when approved by vote of a majority in number of the qualified electors voting on the proposition at an election held for that purpose. Such bonds shall be issued in the manner provided by the law pursuant to which they are being issued and the maximum interest rate for the bonds shall be that prescribed by such law. The bonds shall be issued in such amount or amounts as the board of commissioners shall determine. However, the principal amount of all such bonds outstanding as of the date of the issuance of any new bonds shall never exceed ten percent of the assessed valuation of the taxable property within the district, to be ascertained by the last assessment rolls of record in Concordia and Catahoula parishes.

(3) The district shall have additional authority to levy taxes under the provisions of Article VI, Section 32 of the Constitution of Louisiana, for the purpose of improving, operating, and maintaining its facilities, providing any such tax shall first be approved at an election held for said purpose in accordance with the Louisiana Election Code.

(4) The copy of any resolution levying a tax, certified by the secretary of the board of commissioners of said district, shall be transmitted to the tax assessors of Concordia and Catahoula parishes on or before the first of the year in which the tax is to be assessed and collected, and it shall be the duty of the assessors to assess the tax and extend the same upon the tax rolls of their respective parishes. The tax shall be collected by the sheriff and ex officio tax collector of Concordia or Catahoula Parish in the same manner as taxes levied by the parish. Taxes assessed shall constitute the same liens upon the property assessed, shall bear the same penalties, and collection thereof shall be enforced in the same manner and at the same time as parish taxes.

Acts 1999, No. 588, §1.



RS 38:3087.118 - Parcel fee

§3087.118. Parcel fee

A.(1) The Black River Lake Recreation and Water Conservation District may levy and collect a parcel fee within its boundaries which shall not exceed one hundred dollars per parcel per year, which parcel fee shall be imposed by resolution or ordinance of the board of commissioners of the district only after the question of the imposition of the parcel fee and the purpose, rate, and duration of such fee has been approved by a majority of the qualified electors of the district voting at an election held therein. The proceeds from the levy of said parcel fee shall be expended for costs of operation of the district, including management and control of water levels and aquatic plant growth within the district and protection and preservation of the works, improvements, and properties owned or controlled by the district, prescribing the manner of their use by public corporations and persons, and preserving order within and adjacent thereto. Any parcel fee imposed pursuant to this Section shall be levied and collected and be due and owing annually. Such fee may be carried on the tax rolls of Concordia and Catahoula parishes and collected at the same time as parish ad valorem taxes.

(2) If any parcel fee is not paid when due, the district shall proceed against the parcel for collection of the amount of the fee unpaid and delinquent, any collection costs incurred by the district plus interest at a rate not exceeding twelve percent on the unpaid amount of the parcel fee and, in the event legal proceedings are necessary to effect collection, court costs and reasonable attorney fees. However, attorney fees shall be payable by the parcel owner only if demand by the board of commissioners has been made on said owner by certified mail, and such parcel owner has failed to pay the amount due within ten days after such demand.

(3) A judgment obtained for nonpayment of a parcel fee, upon being recorded in the mortgage records of the parish, shall prime all other liens except those for taxes and prior recorded local or special assessments. If there are one or more property mortgages on such parcel and the mortgage holder or holders have notified the tax collector in the parish of such recorded mortgage in accordance with the requirements of R.S. 47:2180.1, the district, prior to proceeding against such parcel for failure to pay a parcel fee, shall give notice to each mortgagee of the amount of the parcel fee due and owing on such parcel and that such fee must be paid within twenty days after mailing the notice or proceedings will be commenced against the parcel. The notice shall be sent to each such mortgage holder by certified mail, return receipt requested, or by personal or domiciliary service on such mortgage holder.

B.(1) The district may incur debt and issue bonds payable from an irrevocable pledge and dedication of all or a portion of the proceeds of the parcel fee, provided that the question of funding said proceeds into bonds shall have been approved by a majority vote of the qualified electors of the district voting at an election held therein and the State Bond Commission has approved the issuance of the bonds. The question or proposition with respect to the funding of the proceeds of the parcel fee may be submitted at a separate election held for that purpose. The maturities of the bonds shall be so arranged that the total amount of principal and interest falling due in such year on all bonds theretofore issued payable from such parcel fee, shall not exceed eighty percent of the estimated proceeds to be received from the levy of such parcel fee in the calendar year in which the bonds are issued.

(2) The bonds may be sold at public or private sale and shall be issued pursuant to the provisions of a resolution adopted by the board of commissioners of the district, provided the bonds shall mature over a period not to exceed the period for which the parcel fee, the proceeds of which are to be used to pay principal and interest on the bonds, is authorized. The bonds and the income therefrom shall be exempt from taxation by the state and by any parish, municipality, or political subdivision thereof.

C. The district may incur debt and issue certificates of indebtedness pursuant to the provisions of R.S. 33:2921 through 2925, subject to the approval of the State Bond Commission.

D. A "parcel" as used in this Section shall mean one or more lots, subdivided portions of ground, or individual tracts identified by an individual assessment number on the assessment rolls of Concordia or Catahoula Parish. A partial owner of a parcel shall be responsible for that proportion of the parcel fee equal to the proportion of the value of the entire parcel assigned to the partial owner on the assessment roll.

E. The district may create different classes of real estate and present to the voters a proposition to levy or impose different parcel fees for each class.

Acts 1999, No. 588, §1.



RS 38:3087.119 - Rules and regulations

§3087.119. Rules and regulations

In order to accomplish the purposes of the district to manage and control water levels and the growth of aquatic plants and to protect the works, improvements, and property of the district, both immovable and movable; to secure the best results from the construction, operation, and maintenance thereof, and to prevent damage to the district by misuse of any works, improvements, or properties or by the pollution by solid or liquid substance or misuse of the waters of the district or any watercourse therein, the board of commissioners may make and enforce such rules and regulations as it shall deem necessary and advisable:

(1) To manage and control the water level and the growth of aquatic plants in the lakes.

(2) To protect and preserve the works, improvements, and properties owned or controlled by the district, prescribe the manner of their use by public corporations and persons, and preserve order within and adjacent thereto.

(3) To prescribe the manner of building bridges, piers, boathouses, seawalls, roads, and fences, including fences for the control of livestock or other works in, along, or across any channel or extending into the lake.

(4) To prescribe the manner in which natural or artificial drains, ditches, sewers, pipelines, or other works shall be adjusted to or connected with the works of the district or any watercourse therein and the manner in which the watercourses of the district may be used for sewer outlets for disposal of waste.

(5) To prescribe the permissible uses of the water supply provided by the lake and to prevent the pollution or unnecessary waste of such water supply.

(6) To prescribe or regulate the discharge into sewers of the district of any liquid or solid waste deemed detrimental to the works and improvements of the district.

(7) To establish rules and regulations and cause them to be enforced with regard to activities engaged in upon Black River Lake which are not regulated by the Louisiana Wildlife and Fisheries Commission.

Acts 1999, No. 588, §1.



RS 38:3087.120 - Construction which would impede flow of water in lake prohibited; pollution defined and prohibited; penalties fixed for violations

§3087.120. Construction which would impede flow of water in lake prohibited; pollution defined and prohibited; penalties fixed for violations

A.(1) No person or public corporation shall erect within the drainage area of the district any dam or reservoir upon any stream or watercourse which will affect the lake until a copy of the plans thereof has been filed with the board of commissioners and approved.

(2) Whoever violates this Subsection shall be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned for not more than sixty days, or both.

B.(1) No person shall knowingly and willfully empty or drain or permit to be drained from any pump, reservoir, well, or oilfield into any stream or drain constituting the watershed of the lake, or from any stream within said district into said lake any oil, salt water, or other noxious, toxic, hazardous, or poisonous gas, liquid, or substance which would render the water unfit for irrigation purposes or for human consumption through water districts or would destroy aquatic and fish life in the lake.

(2) Each and every day that oil, salt water, or any other substance described in Paragraph B(1) is permitted to flow into natural streams or drains which constitute the watershed of the lake shall constitute a separate and distinct offense.

(3) Whoever violates this Subsection shall be fined not less than one hundred dollars nor more than one thousand dollars or imprisoned for not more than three months, or both.

C.(1) No person shall:

(a) Obstruct drainage channels which compose any drain or stream flowing into the lake by bridging them except in accordance with plans, specifications, and instructions prescribed by the board of commissioners of the district.

(b) Construct dams, locks, or gates in drainage channels of the watershed of the lake or into the lake itself without permission of the commission.

(c) Anchor rafts, crafts, fish traps, fish cars, and other obstacles in the channel of any stream, drain, or natural flow of the feeder streams of the watershed of the lake or the lake itself.

(d) Float timber in the watershed of the lake.

(2) Whoever violates this Subsection shall be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned for not more than sixty days, or both.

D.(1) No proprietor, owner, lessee, or possessor of land abutting upon the lake or upon any public road paralleling the water line or contiguous to the lake shall in any manner close or place any obstruction in any drain or ditch, whether on private property or on the public road or levee adjacent to the road, which will in any manner interfere with the effective, thorough, and continuous drainage into the lake.

(2) Whoever violates this Subsection shall be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned for more than sixty days, or both.

Acts 1999, No. 588, §1.



RS 38:3087.121 - Supervision by Department of Transportation and Development

§3087.121. Supervision by Department of Transportation and Development

All of the powers and duties relative to construction and letting of contracts for construction required to be advertised by R.S. 38:2211 and 2212 conferred upon the district shall be subject to and exercised under the supervisory control of the Department of Transportation and Development of the state of Louisiana, which department shall furnish to the district such engineering services as it shall require and may cooperate with the district in the construction of any work or facility considered necessary by the district and said department to the purposes of the district.

Acts 1999, No. 588, §1.



RS 38:3087.122 - Contracts let by board

§3087.122. Contracts let by board

Any and all contracts of the district shall be let by the board of commissioners under the provisions of the Public Bid Law, R.S. 38:2181 et seq.

Acts 1999, No. 588, §1.



RS 38:3087.123 - Mineral rights

§3087.123. Mineral rights

Whenever it shall become necessary for the district or the Department of Transportation and Development to acquire full ownership of any land for the purpose of constructing any work or facility within the district, the owner thereof in his own behalf or in behalf of his assigns in the event of a prior assignment may retain the mineral rights to such property together with the right to grant mineral leases and servitudes thereon. No form of prescription shall divest such owner or his assigns of these rights so long as the district or a department or agency of the state retains the ownership of the property, but should ownership pass into private hands, the prescription of nonuse provided by R.S. 31:27 shall apply as in the usual case.

Acts 1999, No. 588, §1.



RS 38:3087.124 - Tax exemption; mineral leases unabridged

§3087.124. Tax exemption; mineral leases unabridged

Should the district or the Department of Transportation and Development acquire a servitude, right of use, or title in full ownership to immovable property or any other property, such property shall not be subject to any ad valorem tax or tax of any nature by the state of Louisiana or any political subdivision thereof so long as such property is used for the purpose of the district. The provisions of this Part shall in no way abridge the right of any individual, person, firm, or corporation from whom a servitude or right of use may have been acquired to lease the land subject thereto for the production of oil, gas, or other minerals and to produce or cause to be produced oil, gas, or other minerals from such property so long as said leases are subject to the terms and conditions of the servitude executed in favor of the commission.

Acts 1999, No. 588, §1.



RS 38:3087.125 - Playgrounds, parks, and other facilities

§3087.125. Playgrounds, parks, and other facilities

The board of commissioners shall have the power to cause to be created and constructed playgrounds, picnic grounds, grounds for recreation, parks, and any and all other facilities to accommodate the public and to provide adequate access to the lake, as may within the opinion of the board become necessary.

Acts 1999, No. 588, §1.



RS 38:3087.126 - Regulation of commercial establishments

§3087.126. Regulation of commercial establishments

A. The board of commissioners shall have authority:

(1) To establish and cause to be enforced rules and regulations pertaining to all commercial establishments which may be constructed for the purpose of commercializing and making commercial use of the lake or its facilities.

(2) To license and permit such establishments and to levy and collect a fee, to be fixed by the board, for the privilege of making commercial use of the facilities of the lake.

B. The rules and regulations established and promulgated by the board of commissioners pursuant to this Section shall provide penalties for any commercial establishment operating without a permit or license.

Acts 1999, No. 588, §1.



RS 38:3087.127 - Audit

§3087.127. Audit

The district shall be audited pursuant to R.S. 24:513.

Acts 1999, No. 588, §1.



RS 38:3087.131 - Legislative finding; purpose

PART XXII. SPARTA GROUNDWATER

CONSERVATION DISTRICT

§3087.131. Legislative finding; purpose

The increasing use of water for municipal, industrial, agricultural, recreational, and other purposes in North Central Louisiana is a matter of great public interest; the continued uncontrolled use of groundwater from Sparta and other aquifers may create critical problems; the public welfare requires that such water be put to the highest beneficial use; and there is a need to study these matters and how to provide for the efficient administration, conservation, and orderly development of groundwater resources in the parishes of Bienville, Bossier, Caddo, Caldwell, Claiborne, Jackson, LaSalle, Lincoln, Morehouse, Natchitoches, Ouachita, Richland, Sabine, Union, Webster, and Winn.

Acts 1999, No. 1228, §1.



RS 38:3087.132 - District and board; creation

§3087.132. District and board; creation

A. The Sparta Groundwater Conservation District is hereby established as a political subdivision of the state.

B. The district shall be administered by a board of commissioners whose members shall be commissioned as provided by R.S. 38:3087.134.

Acts 1999, No. 1228, §1.



RS 38:3087.133 - Definitions

§3087.133. Definitions

Unless the context otherwise requires, the following terms shall have the following meanings for purposes of this Part:

(1) "Beneficial purpose" or "beneficial use" means the use of groundwater for domestic, municipal, industrial, agricultural, recreational, or therapeutic purposes or any other advantageous use.

(2) "Board" means the board of commissioners of the district.

(3) "Commissioner" means a member of the board of the district who has been commissioned in accordance with this Part.

(4) "District" means the Sparta Groundwater Conservation District.

(5) "Governing body" means the police jury, commission, council, or other legislative body of a parish.

(6) "Groundwater" is water suitable for any beneficial purpose percolating below the earth's surface.

(7) "User" means any person who produces groundwater in the district in excess of fifty thousand gallons for any day during any calendar year from a well or wells owned or operated by such person or from a well or wells owned or operated solely for the production of water used by such person.

(8) "Well" or "water well" means any well drilled or constructed for the principal purpose of producing groundwater.

Acts 1999, No. 1228, §1.



RS 38:3087.134 - Board of commissioners; tenure; replacement; compensation

§3087.134. Board of commissioners; tenure; replacement; compensation

A. The board of commissioners for the district shall consist of nineteen voting members commissioned by the governor as follows:

(1) One member each from the parishes of Bienville, Claiborne, Jackson, Lincoln, Morehouse, Ouachita, Union, Webster, and Winn, respectively. The governor shall designate the term of office for each member appointed pursuant to this Subparagraph so that, insofar as possible, one-third of the initial members shall serve a one-year term, one-third a two-year term, and one-third a three-year term.

(2) One member, to serve a one-year term, from one of the following parishes: Bossier, Caddo, Caldwell, LaSalle, Natchitoches, Richland, and Sabine. The parish nominating the member shall be on a rotating basis in the order listed herein.

(3) Three members from the nominees of the user groups of wood product industry users, agricultural users, and other industrial users, respectively, in the district commissioned in such manner that the wood products industry, agriculture, and other industries are each represented by one member. The governor shall designate the term of office for each member appointed pursuant to this Paragraph so that one member shall serve a one-year term, one shall serve for a two-year term, and one shall serve a three-year term.

(4) Six members from the nominees of municipalities within the district which have a minimum use of five hundred thousand gallons per day. The governor shall designate the term of office for each member commissioned pursuant to this Paragraph so that one member shall serve a one-year term, one member shall serve a two-year term, and one member shall serve a three-year term.

B. The initial voting members shall be nominated by the appropriate nominating entity or group and presented to the governor on or before September 15, 1999. The members shall be commissioned by the governor on or before October 15, 1999.

C. Commissions pursuant to Paragraphs (A)(1), (3), and (4), other than the initial commissions, shall be for three-year terms.

D. Each commission by the governor shall be submitted to the Senate for confirmation.

E. In addition, the following may serve at their pleasure as ex officio nonvoting members of the board and shall not be considered in determining a quorum for the purpose of board meetings:

(1) The secretary of the Department of Environmental Quality or his designee.

(2) The commissioner of agriculture and forestry or his designee.

(3) A representative of the United States Geological Survey.

(4) The secretary of the Department of Wildlife and Fisheries or his designee.

(5) The secretary of the Department of Natural Resources or his designee.

(6) A representative of the Louisiana Rural Water Association appointed by the association.

(7) A representative of the Louisiana Cattlemen's Association appointed by the association.

(8) A representative of the Louisiana Farm Bureau Federation appointed by the federation.

(9) Each senator whose senatorial district includes any portion of any parish included within the district or his designee.

(10) Each member of the House of Representatives whose representative district includes any portion of any parish included within the district or his designee.

(11) One or more representatives of industrial users of the groundwater appointed by the board to serve at its pleasure.

(12) The secretary of the Louisiana Department of Health.

(13) One representative from each university located within any portion of the district.

F.(1) Terms of members commissioned pursuant to Subsection A of this Section shall commence for those initially commissioned on October 15, 1999. Terms for commissioners subsequently commissioned shall commence on each October fifteenth thereafter.

(2) Notwithstanding the provisions of R.S. 42:2, a commissioner shall not continue to discharge the duties of his office upon expiration of his term.

G.(1) Sixty days prior to the expiration of the term of any voting member, the board shall notify the appropriate nominating entity or group entitled to make nomination for the member's successor.

(2) In case a vacancy occurs more than ninety days prior to the end of the member's term, the governor shall commission a replacement within thirty days of its occurrence to fill the unexpired term, such replacement to be the nominee of the appropriate nominating entity or group.

(3) In case a vacancy occurs ninety or less days prior to the end of the member's term, the position shall remain vacant for the remainder of the term.

H. Commissioners shall not be compensated for their services, except that the board may, by regulation, provide for the payment of expenses for travel outside the district on official business.

I. A member of a parish governing authority within the district may serve as a commissioner.

Acts 1999, No. 1228, §1; Acts 2006, No. 22, §1; Acts 2012, No. 601, §1, eff. June 7, 2012.



RS 38:3087.135 - Meetings; election of officers

§3087.135. Meetings; election of officers

A. On or before November 15, 1999, the board shall meet at the call of the governor. At its organizational meeting, the board shall:

(1) Elect a chairman, vice chairman, secretary, and treasurer.

(2) Establish its domicile within the district.

(3) Begin consideration of the study required by R.S. 38:3087.136.

B. The board shall meet at least once per quarter and the location of the meetings shall rotate between the parishes of Bienville, Claiborne, Jackson, Lincoln, Ouachita, Union, Webster, and Winn. Once a meeting has been held in a parish, no other board meeting shall be held in that parish until a meeting has been held in each of the other parishes. However, the board may hold a meeting in any of the aforementioned parishes to address concerns particular to that parish.

Acts 1999, No. 1228, §1; Acts 2006, No. 367, §1.



RS 38:3087.136 - Powers of the board

§3087.136. Powers of the board

The board shall conduct a study and survey of the groundwater resources in the district, including but not limited to consideration of what is necessary or advisable to conserve groundwater resources and where appropriate, prevent or alleviate damaging or potentially damaging drawdowns, land surface subsidence, and groundwater quality degradation. For this purpose, the board shall hold hearings and may:

(1) Cooperate with and enter into contracts or cooperative agreements with other governmental units and agencies of this state, with governments and agencies of other states and of the United States, and with private agencies or other groundwater conservation districts for the achievement of the purposes of this Part.

(2) Receive and expend funds from any source, public or private, for the achievement of the purposes of this Part.

(3) Hire such personnel and retain such consultants as shall be reasonably necessary to the performance of its functions. Personnel from other agencies shall be used wherever practical and possible.

(4) Advise and consult with the commissioner of conservation and the Water Resources Commission on matters that impact water resources within the board's jurisdiction.

Acts 1999, No. 1228, §1; Acts 2003, No. 49, §2, eff. July 1, 2003; Acts 2012, No. 471, §2.



RS 38:3087.137 - Hearings

§3087.137. Hearings

A. At hearings conducted by the board, members of the board or members of its staff may testify and present exhibits or other evidence.

B. Notice of hearings by the board must be given by publication in the official journal of each parish within the district.

C. When authorized by the board, the chairman of the board may subpoena witnesses and require their attendance and testimony before the board. The chairman may require the production of any books, papers, or records material to the questions lawfully before the board. Subpoenas shall be served by any agent of the board, by the sheriff, or by any other officer authorized by law to serve process in this state. No person shall be excused from attending and testifying or producing books, papers, or records, or from obeying the subpoena of the board or of a court of record on the ground that the testimony or evidence required by such person may tend to incriminate or subject the person to penalty or forfeiture. Nothing in this Section shall be construed as requiring any person to produce books, papers, or records, or to testify in response to any inquiry not pertinent to some question lawfully before the board or a court for determination. No natural person shall be subject to criminal prosecution or to any penalty or forfeiture relative to any testimony or evidence required to be provided to the board or a court. However, no person testifying shall be exempt from prosecution and punishment for perjury.

D. In the case of failure or refusal of a person to comply with a subpoena issued by the chairman of the board, or in the case of the refusal of a witness to testify or answer as to a matter regarding which the person may be lawfully interrogated, any district court on application of the board may, in term time or in vacation, issue an attachment to compel the person to comply with the subpoena and to appear before the board with the requested documents and to give testimony upon whatever matters are lawfully required. The court may punish for contempt those disobeying its orders as in the case of disobedience of a subpoena issued by the court or refusal to testify therein.

E. The board shall make a record of all hearings which shall be available for public inspection at the office of the board during reasonable office hours.

Acts 1999, No. 1228, §1.



RS 38:3087.141 - Creation

PART XXIII. CASTOR CREEK RESERVOIR DISTRICT

§3087.141. Creation

There is hereby created a recreation and water conservation district to be known as the "Castor Creek Reservoir District", hereinafter also referred to as the "district".

Acts 2001, No. 474, §1.



RS 38:3087.142 - Location

§3087.142. Location

The Castor Creek Reservoir District is created out of the watershed of that portion of Castor Creek located within the boundaries of the parishes of Caldwell, Winn, and LaSalle, more particularly defined as follows:

That area commencing at a point on the LaSalle Parish- Caldwell Parish line where it intersects with highway U.S. 165, thence generally northeasterly paralleling highway U.S. 165 to a point where it intersects with highway LA 126, thence generally westerly paralleling LA 126 to a point where it intersects with highway LA 499, thence generally southwesterly paralleling highway LA 499 to a point where it intersects highway LA 34, thence generally southerly paralleling highway LA 34 to a point where it intersects highway U.S. 84, thence generally southeasterly paralleling highway U.S. 84 to a point where it intersects highway U.S. 165, thence generally northeasterly paralleling highway U.S. 165 to a point where it intersects the LaSalle Parish-Caldwell Parish line, being the point of commencement.

Acts 2001, No. 474, §1.



RS 38:3087.143 - District as political subdivision and body corporate; purpose and powers

§3087.143. District as political subdivision and body corporate; purpose and powers

A. The district so created shall be a political subdivision of the state of Louisiana which shall have for its purpose the development of the wealth and natural resources of the district by the conservation of soil and water for agricultural, recreational, commercial, industrial, and sanitary purposes. The creation and maintenance of a lake within the district shall be for such purposes.

B. The district shall constitute a body corporate in law with all powers, rights, privileges, and immunities of a corporation. It shall have the power to sue and be sued, to buy and sell, to levy taxes, to negotiate and execute contracts, and to incur debts and issue negotiable bonds in payment thereof under and in accordance with existing laws. It shall have the authority to acquire by purchase, donation, expropriation, or otherwise every type and specie of property, including servitudes and rights of use, necessary to its purpose, and to lease, build, operate, and maintain any works or machinery designed to accomplish the purposes of the district.

C. The district shall have complete control over the supply of fresh water made available by its facilities which shall be administered for the benefit of the persons residing or owning property within the district, and if it should be for the benefit of the district, it shall have the authority to sell such water for irrigation, municipal, and industrial uses both within and outside the district.

D. All of the property of the district shall be exempt from state and local sales and use taxation. It shall have the authority to cooperate and contract with the government of the United States or any department or agency thereof and to accept grants and donations of property and money therefrom. It shall have the authority to cooperate with the state of Louisiana or any political subdivision, department, agency, or corporation of the state for the construction, operation, and maintenance of facilities designed to accomplish the purpose for which the district is created on any basis including the matching of funds and by participating in projects authorized by any federal or state law as it shall see fit.

Acts 2001, No. 474, §1.



RS 38:3087.144 - Board of commissioners, appointment; tenure; vacancies; compensation

§3087.144. Board of commissioners, appointment; tenure; vacancies; compensation

A. The district shall be governed and controlled by a board of seven commissioners, each of whom shall be a qualified elector of the state of Louisiana and who resides within the limits of Winn, Caldwell, or LaSalle Parishes. Each commissioner shall be appointed for a term of four years and shall serve until his successor is named and qualified.

B. The seven commissioners shall be appointed by the governor from names submitted as follows:

(1) One member representing the parish of Caldwell shall be appointed from a list of three names submitted by the police jury for the parish of Caldwell.

(2) One member representing the parish of LaSalle shall be appointed from a list of three names submitted by the police jury for the parish of LaSalle.

(3) One member representing the parish of Winn shall be appointed from a list of three names submitted by the police jury for the parish of Winn.

(4) One member representing the parish of Caldwell shall be appointed from a list of three names submitted by a majority of the legislative delegation representing the parish of Caldwell.

(5) One member representing the parish of LaSalle shall be appointed from a list of three names submitted by a majority of the legislative delegation representing the parish of LaSalle.

(6) One member representing the parish of Winn shall be appointed from a list of three names submitted by a majority of the legislative delegation representing the parish of Winn.

(7) One member representing the district at-large shall be appointed from a list of three names submitted by a majority of the legislative delegation representing the parishes of Caldwell, LaSalle, and Winn.

C. Each appointment to the board of commissioners under the provisions of this Section shall be made subject to Senate confirmation as required by Article IV, Section 5(H) of the Constitution of Louisiana.

Acts 2001, No. 474, §1.



RS 38:3087.145 - Oaths

§3087.145. Oaths

Before commencing his official duties each member of the board of commissioners shall take an oath, before an officer authorized by law to administer an oath, that he will faithfully, honestly, and impartially perform his duties.

Acts 2001, No. 474, §1.



RS 38:3087.146 - Election of officers; record book

§3087.146. Election of officers; record book

Immediately after the members of the board of commissioners have been appointed by the governor, or as soon thereafter as is practicable, they shall meet and organize by electing from their number a president, vice president, and secretary who shall perform the duties normally required of such officers. The board shall also select the name by which any lake in the district is to be known and cause it to be recorded in a bound book which shall also be the depository of the minutes and proceedings of the board, certificates, oaths of commissioners, and any and all corporate acts of the board. This book shall be in the custody of the secretary of the board and shall be open for public inspection at all reasonable times.

Acts 2001, No. 474, §1.



RS 38:3087.147 - Powers of the board

§3087.147. Powers of the board

A. In order to accomplish the purposes for which the district is created, the board of commissioners may:

(1) Purchase, hold, sell, and convey immovable and movable property and execute such contracts as it may deem necessary or convenient to enable it properly to carry out the purposes for which it is created.

(2) Acquire servitudes and rights of use by purchase, by expropriation, and by assignment for the reservoir or recreational areas or otherwise.

(3) Assist in conserving soil and water and in developing the water resources of the district, provided nothing shall be done to interfere with districts or municipalities previously organized under Louisiana law.

(4) Cooperate with the Department of Transportation and Development and other state agencies in the maintenance or improvement and the construction of any works or improvements for the control, retention, diversion, or utilization of water, to retard runoff of water and soil erosion, and to construct any ditch, channel improvement, dike, dam, or levee, and repair, improve, and maintain any of said improvements or structures.

(5) Acquire movable property by donation or purchase; employ and hire an executive director, and other such personnel as may be necessary in the operation of the business of the district, and fix their compensation; and is further authorized to employ engineers, attorneys, and other professional personnel as the need becomes necessary and fix their compensation.

(6) Levy taxes, issue bonds, and incur indebtedness within the limitations prescribed by the Constitution of Louisiana.

(7) Cooperate and contract with persons, firms, associations, partnerships, private corporations, cities of this state, or other public corporations, and with any other local, state, and governmental agencies for the sale or use of any waters impounded by the district.

(8) Select a domicile and home office for the district.

(9) Grant franchises to telephone, telegraph, and electric power companies and grant franchises for the purposes of laying gas, water, sewer, electric light, or other utilities to supply the inhabitants or any person or corporation with gas, water, sewerage, or light, when such construction is within the reservoir.

(10) Appoint, hire, designate, and empower wardens, rangers, patrols, and such other personnel as may be deemed necessary by the commission for the enforcement of regulations as may be promulgated and adopted by the said commission.

(11) Do and perform any and all things necessary or incidental to the fulfillment of the purposes for which the district is created.

B. The Castor Creek Reservoir District shall have, with respect to the improvements and maintenance of the district, the advice of the Department of Transportation and Development, and it shall request from time to time the assistance of the department to make surveys, inspections, and investigations, render reports, estimates, and recommendations, and furnish plans and specifications as the board of commissioners of the said district may request from time to time.

C. The district is hereby authorized to incur debt for any one or more of its lawful purposes, to issue in its name negotiable bonds or certificates of indebtedness evidencing such debt, and to provide for the security and payment thereof as follows:

(1) To issue certificates of indebtedness maturing within one year from date of issuance to evidence money borrowed in anticipation of current revenues for the administration, operation, construction, and maintenance costs and expenses of the district, which certificates shall be payable in principal and interest from any available income, revenues, fees, or taxes pledged to their payment by the district.

(2) To issue bonds substantially in the manner set forth in Article VI of the Constitution of Louisiana, and other authority supplemental thereto, particularly Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950. Such bonds shall be payable from an ad valorem tax on all taxable property in the district sufficient to pay such bonds in principal and interest, when approved by vote of a majority in number of the qualified electors voting on the proposition at an election held for that purpose. Such bonds shall be issued in the manner provided by the law pursuant to which they are being issued and the maximum interest rate for the bonds shall be that prescribed by such law. The bonds shall be issued in such amount or amounts as the board of commissioners shall determine. However, the principal amount of all such bonds outstanding as of the date of the issuance of any new bonds shall never exceed ten percent of the assessed valuation of the taxable property within the district, to be ascertained by the last assessment roll of record in the parishes of Winn, Caldwell, and LaSalle.

(3) The district shall have additional authority to levy taxes under the provisions of Article VI, Section 32 of the Constitution of Louisiana, for the purpose of improving, operating, and maintaining its facilities, providing any such tax shall first be approved at an election held for said purposes in accordance with the Louisiana Election Code.

(4) A copy of any resolution levying a tax, certified by the secretary of the board of commissioners of said district, shall be transmitted to the tax assessor of the parishes in the district on or before May first of the year in which the tax is to be assessed and collected, and it shall be the duty of the assessor to assess the tax and extend the same upon the tax rolls of the parish. The tax shall be collected by the sheriff and ex officio tax collector of the respective parish in the same manner as taxes levied by the parish. Taxes assessed shall constitute liens upon the property assessed; shall bear the same penalties; and collection thereof shall be enforced in the same manner and at the same time as parish taxes.

Acts 2001, No. 474, §1.



RS 38:3087.148 - Rules and regulations

§3087.148. Rules and regulations

In order to accomplish the purposes of the district to protect the works, improvements, and property of the district, both immovable and movable, to secure the best results from the construction, operation, and maintenance thereof, and to prevent damage to the district by misuse of any works, improvements, or properties or by the pollution by solid, liquid, or substance or misuse of the waters of the district or any water course therein, the board of commissioners may make and enforce such rules and regulations as it shall deem necessary and advisable:

(1) To protect and preserve the works, improvements, and properties owned or controlled by the district, prescribe the manner of their use by public corporations and persons, and preserve order within and adjacent thereto.

(2) To prescribe the manner of building bridges, roads, fences, including fences for the control of livestock or other works in, along, or across any channel or extending into the reservoir.

(3) To prescribe the manner in which natural or artificial drains, ditches, pipelines, or other works shall be adjusted to or connected with the works of the district or any water course therein and the manner in which the water courses of the district may be used.

(4) To prescribe the permissible uses of the water supply provided by the impoundments constructed, and to prevent the pollution or unnecessary waste of such water supply.

Acts 2001, No. 474, §1.



RS 38:3087.149 - Construction which would impede flow of water in reservoir prohibited; penalties fixed for violations

§3087.149. Construction which would impede flow of water in reservoir prohibited; penalties fixed for violations

A.(1) No person or public corporation shall erect within the drainage area of the district any dam or reservoir upon any stream or water course which will affect the proposed lake until a copy of the plans thereof has been filed with the board of commissioners for approval.

(2) Whoever violates this Subsection shall be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned for not more than sixty days, or both.

B.(1) No person shall knowingly and willfully empty or drain into, or permit to be drained from any pumps, reservoirs, wells, or oil fields into any stream or drain constituting the watershed of the proposed lake or from any stream within said district into the said reservoir any oil, salt water, or other noxious or poisonous gases or substances which would render the water unfit for irrigation purposes or would destroy aquatic life in the streams.

(2) Each and every day that oil, salt water, or other substances are permitted to flow into natural streams or drains which constitute the watershed of the proposed lake shall constitute a separate and distinct offense.

(3) Whoever violates this Subsection shall be fined not less than one hundred dollars nor more than two hundred dollars or imprisoned for not more than three months, or both.

C.(1) No person shall:

(a) Obstruct drainage channels which compose any drain or stream flowing into the proposed lake by bridging them except in accordance with plans, specifications, and instructions prescribed by the board of commissioners of the district.

(b) Construct dams, locks, or gates in drainage channels of the said watershed of the proposed lake without permission of the commission.

(c) Anchor rafts, crafts, fish traps, fish cars, and other obstacles in the channel of any stream, drain, or natural flow of the feeder streams of the watershed of the proposed lake.

(d) Drain into channels by natural or artificial inlets, except under regulations prescribed by the board of commissioners.

(e) Float timber in the watershed of the proposed lake.

(f) Use the channels for transportation or commercial navigation, except under authority of and agreement with the board of commissioners.

(2) Whoever violates this Subsection shall be fined not less than two hundred fifty dollars nor more than five hundred dollars or imprisoned for not more than sixty days, or both.

D.(1) No proprietor, owner, lessee, or possessor of land abutting upon the reservoir of the proposed lake or upon any public road paralleling the water line or contiguous to the reservoir of the proposed lake shall in any manner close or place any obstruction in the drains or ditches, whether on private property or on the public road or levee adjacent to the road which will in any manner interfere with the effective, thorough, and continuous drainage into the reservoir.

(2) Whoever violates this Subsection shall be fined not less than two hundred fifty dollars nor more than five hundred dollars or imprisoned for not more than sixty days, or both.

Acts 2001, No. 474, §1.



RS 38:3087.150 - Supervision by Department of Transportation and Development

§3087.150. Supervision by Department of Transportation and Development

All of the powers and duties relative to construction and letting of contracts for construction required to be advertised by R.S. 38:2211 and 2212 conferred upon the district shall be subject to and exercised under the supervisory control of the Department of Transportation and Development of the state of Louisiana, which department shall furnish to the district such engineering services as it shall require and may cooperate with the district in the construction of any work or facility considered necessary by the district and said department to the purposes of the district.

Acts 2001, No. 474, §1.



RS 38:3087.151 - Contracts let by board

§3087.151. Contracts let by board

Any and all contracts of the district shall be let by the board of commissioners under the provisions of the Public Bid Law, R.S. 38:2181 et seq.

Acts 2001, No. 474, §1.



RS 38:3087.152 - Mineral rights

§3087.152. Mineral rights

Whenever it shall become necessary for the district or the Department of Transportation and Development to acquire full ownership of any land for the purpose of constructing any work or facility within the district, the owner thereof in his own behalf or in behalf of his assigns in the event of a prior assignment may retain the mineral rights to such property together with the right to grant mineral leases and servitudes thereon. No form of prescription shall divest such owner or his assigns of these rights so long as the district, the department, or some other department or agency of the state retains the ownership of the property, but should ownership pass into private hands, the prescription of nonuse provided by R.S. 31:27 shall apply as in the usual case.

Acts 2001, No. 474, §1.



RS 38:3087.153 - Tax exemption; mineral leases unabridged

§3087.153. Tax exemption; mineral leases unabridged

Should the district or the Department of Transportation and Development acquire a servitude, right of use, or title in full ownership to immovable property or any other property, such property shall not be subject to any ad valorem tax or tax of any nature by the state of Louisiana or any political subdivision thereof so long as such property is used for the purpose of the district. The provisions of this Part shall in no way abridge the right of any individual, person, firm, or corporation from whom a servitude or right of use may have been acquired to lease the land subject thereto for the production of oil, gas, or other minerals and to produce or cause to be produced oil, gas, or other minerals from such property so long as said leases are subject to the terms and conditions of the servitude executed in favor of the commission.

Acts 2001, No. 474, §1.



RS 38:3087.154 - Playgrounds, parks, and other facilities; limitation

§3087.154. Playgrounds, parks, and other facilities; limitation

The board of commissioners shall have the power to cause to be created and constructed playgrounds, picnic grounds, grounds for recreation, parks, and any and all other facilities to accommodate the public and to provide adequate access to the proposed lake, as may within the opinion of the board become necessary, and the district shall have the right of eminent domain and expropriation in the exercise of such powers.

Acts 2001, No. 474, §1.



RS 38:3087.155 - Management of fish, game, and wildlife

§3087.155. Management of fish, game, and wildlife

A. The board of commissioners shall have authority:

(1) To establish and cause to be enforced rules and regulations pertaining to all commercial establishments which may be constructed for the purpose of commercializing and making commercial use of the facilities provided by the reservoir.

(2) To license and permit such establishments and to levy and collect a fee, to be fixed by the commission, for the privilege of making commercial use of the facilities of the lake, or to refuse to license or permit any commercial establishment to use the facilities provided by the lake.

B. The rules and regulations established and promulgated by the board of commissioners shall provide penalties for any commercial establishment operating without a permit or license.

Acts 2001, No. 474, §1.



RS 38:3087.161 - Creation

PART XXIV. TURKEY CREEK RESERVOIR DISTRICT

§3087.161. Creation

There is hereby created a recreation and water conservation district to be known as the "Turkey Creek Reservoir District", hereinafter also referred to as the "district".

Acts 2001, No. 475, §1.



RS 38:3087.162 - Location

§3087.162. Location

The Turkey Creek Reservoir District is created out of the watershed of that portion of Turkey Creek located within the boundaries of the parish of Franklin.

Acts 2001, No. 475, §1.



RS 38:3087.163 - District as political subdivision and body corporate; purpose and powers

§3087.163. District as political subdivision and body corporate; purpose and powers

The district so created shall be a political subdivision of the state of Louisiana which shall have for its purpose the development of the wealth and natural resources of the district by the conservation of soil and water for agricultural, recreational, commercial, industrial, and sanitary purposes. The creation and maintenance of a lake within the district shall be for such purposes.

Acts 2001, No. 475, §1.



RS 38:3087.164 - Board of commissioners, appointment; tenure; vacancies; compensation

§3087.164. Board of commissioners, appointment; tenure; vacancies; compensation

A. The district shall be governed and controlled by a board of nine commissioners, each of whom shall be a qualified elector of the state of Louisiana and who resides within the limits of Franklin Parish. Each commissioner shall be appointed for a term of four years and shall serve until his successor is named and qualified.

B. The nine commissioners shall be appointed by the governor from names submitted as follows:

(1) One member shall be appointed from a list of three names submitted by the governing authority of the town of Baskin.

(2) One member shall be appointed from a list of three names submitted by the governing authority of the town of Wisner.

(3) One member shall be appointed from a list of three names submitted by the governing authority of the town of Gilbert.

(4) One member shall be appointed from a list of three names submitted by the governing authority of the town of Winnsboro.

(5) Four members shall be appointed from a list of twelve names submitted by the governing authority of Franklin Parish.

(6) One member shall be appointed from a list of three names submitted by a majority of the legislators representing Franklin Parish.

C. Each appointment to the board of commissioners under the provisions of this Section shall be made subject to Senate confirmation as required by Article IV, Section 5(H) of the Constitution of Louisiana.

Acts 2001, No. 475, §1.



RS 38:3087.165 - Oaths

§3087.165. Oaths

Before entering upon his official duties each member of the board of commissioners shall take an oath, before an officer authorized by law to administer an oath, that he will faithfully, honestly, and impartially perform his duties.

Acts 2001, No. 475, §1.



RS 38:3087.166 - Election of officers; record book

§3087.166. Election of officers; record book

Immediately after the members of the board of commissioners have been appointed by the governor, or as soon thereafter as is practicable, they shall meet and organize by electing from their number a president, vice president, and secretary who shall perform the duties normally required of such officers. The board shall also select the name by which any lake in the district is to be known and cause it to be recorded in a bound book which shall also be the depository of the minutes and proceedings of the board, certificates, oaths of commissioners, and any and all corporate acts of the board. This book shall be in the custody of the secretary of the board and shall be open for public inspection at all reasonable times.

Acts 2001, No. 475, §1.



RS 38:3087.167 - Powers of the board

§3087.167. Powers of the board

A. In order to accomplish the purposes for which the district is created, the board of commissioners may do and perform any and all things necessary or incident to the fulfillment of the purposes for which the district is created.

B. The Turkey Creek Reservoir District shall have, with respect to the improvements and maintenance of the district, the advice of the Department of Transportation and Development, and it shall request from time to time the assistance of the department to make such surveys, inspections, and investigations, render such reports, estimates, and recommendations, and furnish such plans and specifications as the board of commissioners of the said district may request from time to time.

Acts 2001, No. 475, §1.



RS 38:3087.168 - Contracts let by board

§3087.168. Contracts let by board

Any and all contracts of the district shall be let by the board of commissioners under the provisions of the Public Bid Law, R.S. 38:2181 et seq.

Acts 2001, No. 475, §1.



RS 38:3087.171 - Repealed

PART XXV. ALLEN PARISH RESERVOIR DISTRICT

§3087.171. Repealed by Acts 2015, No. 401, §2.



RS 38:3087.172 - Repealed

§3087.172. Repealed by Acts 2015, No. 401, §2.



RS 38:3087.173 - Repealed

§3087.173. Repealed by Acts 2015, No. 401, §2.



RS 38:3087.174 - Repealed

§3087.174. Repealed by Acts 2015, No. 401, §2.



RS 38:3087.175 - Repealed

§3087.175. Repealed by Acts 2015, No. 401, §2.



RS 38:3087.176 - Repealed

§3087.176. Repealed by Acts 2015, No. 401, §2.



RS 38:3087.177 - Repealed

§3087.177. Repealed by Acts 2015, No. 401, §2.



RS 38:3087.178 - Repealed

§3087.178. Repealed by Acts 2015, No. 401, §2.



RS 38:3087.179 - Repealed

§3087.179. Repealed by Acts 2015, No. 401, §2.



RS 38:3087.180 - Repealed

§3087.180. Repealed by Acts 2015, No. 401, §2.



RS 38:3087.181 - Repealed

§3087.181. Repealed by Acts 2015, No. 401, §2.



RS 38:3087.182 - Repealed

§3087.182. Repealed by Acts 2015, No. 401, §2.



RS 38:3087.183 - Repealed

§3087.183. Repealed by Acts 2015, No. 401, §2.



RS 38:3087.184 - Repealed

§3087.184. Repealed by Acts 2015, No. 401, §2.



RS 38:3087.185 - Repealed

§3087.185. Repealed by Acts 2015, No. 401, §2.



RS 38:3087.191 - Creation

PART XXVI. WASHINGTON PARISH RESERVOIR DISTRICT

§3087.191. Creation

There is hereby created a recreation and water conservation and reservoir district to be known as the "Washington Parish Reservoir District" for the purpose of creating, maintaining, and operating a single reservoir in Washington Parish as provided in this Part. For purposes of this Part, the term "reservoir" shall mean and include only a single lake or reservoir that has been created by the district or which the district has proposed to create in Washington Parish.

Acts 2003, No. 71, §2, eff. May 28, 2003; Acts 2005, No. 307, §1, eff. June 29, 2005.



RS 38:3087.192 - Location

§3087.192. Location

A. The district shall be comprised of the area of Washington Parish.

B. At the site of the single reservoir the district has created or has proposed to create, the district may make available on suitable land acquired by purchase, donation or lease the following improvements:

(1) Golf courses, playgrounds, picnic grounds, grounds for parks, and any and all other developed facilities to accommodate the public.

(2) Access to proposed improvements.

(3) Economic development areas for retirement communities, marinas, and other economic development interests in the reservoir district necessary to create, build, maintain, and operate said improvements.

(4) Rights-of-way to provide for public utilities and road infrastructure.

C. Any land initially acquired by the district but not developed by the district shall be returned to the prior property owner upon reimbursement of the amount originally paid to the prior owner by the district.

Acts 2003, No. 71, §2, eff. May 28, 2003; Acts 2005, No. 307, §1, eff. June 29, 2005.



RS 38:3087.193 - District as political subdivision and body corporate; purpose and powers

§3087.193. District as political subdivision and body corporate; purpose and powers

A. The district shall be a political subdivision of the state of Louisiana and shall have for its purpose the development of the wealth and natural resources of the district by the conservation of soil and water for agricultural, recreational, commercial, industrial, and sanitary purposes. The creation and maintenance of reservoirs within the district shall be for such purposes. The district shall also have as one of its purposes economic development for the district.

B.(1) The district shall constitute a body corporate in law with all powers, rights, privileges, and immunities of a corporation. It may sue and be sued; buy and sell; negotiate and execute contracts; and incur debts and issue negotiable bonds in payment thereof under and in accordance with law. It may acquire by purchase, donation, or lease every type and specie of property, including servitudes and rights-of-use, necessary to its purpose and may lease, build, operate, and maintain any works or machinery designed to accomplish the purposes of the district. The district may acquire by expropriation only property that is to be used (a) for the maximum pool of water at the high water pool stage as determined by the district for a single reservoir to be located in Washington Parish and (b) for ingress to and egress from such a single reservoir as is necessary to construct, safely maintain, and operate such a single reservoir. However, in lieu of purchasing the property, the district may obtain a flood servitude or flowage easement, upon a one-time payment of a negotiated amount, on that land located between the normal pool stage and the maximum flood elevation as determined by the district. It may create an economic development corporation pursuant to R.S. 33:9020 et seq.

(2)(a)(i) Any expropriation exercised pursuant to this Subsection shall, except as provided in this Paragraph, be conducted pursuant to the general expropriation provisions for expropriation by the state or its political subdivisions contained in Part I of Title 19 of the Louisiana Revised Statutes of 1950.

(ii) Prior to purchasing property or exercising its right of expropriation, the district shall have the property appraised by an independent appraiser licensed in the state of Louisiana to determine the amount of compensation to be paid the landowner for his property. If an agreement as to compensation cannot be reached between the district and the landowner, then either party may exercise his right to a jury trial under Article I, Section 4 of the Constitution of Louisiana to determine the amount of compensation to be paid.

(b)(i) If a residential mobile home, as defined in R.S. 9:1149.2, is located on land to be taken by the district through expropriation, the district shall make every reasonable effort to relocate the existing residential mobile home to a location within the district as close as practicable to its current location, unless the owner receives the amount due him as allowed by law.

(ii) If a private residence has been built on land to be taken by the district through expropriation, the district shall make every reasonable effort to accommodate the owner of the residence by payment of compensation and by providing a parcel of land equal in value to the parcel of land where the existing home was located and as near as practicable to its current location unless another location is specified by the owner.

C. Pursuant to and in accordance with any statewide laws for the management, protection, or regulation of surface water, the district shall have complete control over the supply of fresh water made available by its facilities, which shall be administered for the benefit of the persons residing or owning property within the district, and if it should be for the benefit of the district, it may sell such water for irrigation, municipal, and industrial uses both within and outside the district.

D. The district shall constitute an agency of the state of Louisiana designed to carry out an essential governmental function of the state. The district shall be exempt from state and local sales and use taxation. It may cooperate and contract with the government of the United States or any department or agency thereof and accept grants and donations of property, money, and anything of value. It may cooperate with the state of Louisiana or any political subdivision, department, agency, or corporation of the state for the construction, operation, and maintenance of facilities designed to accomplish the purpose for which the district is created on any basis including the matching of funds and by participating in projects authorized by any federal or state law as it shall see fit.

Acts 2003, No. 71, §2, eff. May 28, 2003; Acts 2005, No. 307, §1, eff. June 29, 2005.



RS 38:3087.194 - Board of commissioners, appointment; tenure; vacancies; compensation

§3087.194. Board of commissioners, appointment; tenure; vacancies; compensation

A.(1) The district shall be governed and controlled by a board of eleven commissioners, each of whom shall be a qualified elector of the state of Louisiana and a resident of Washington Parish. All members of the board of commissioners shall be appointed by the governor. The appointment of the members of the board of commissioners shall be subject to Senate confirmation.

(2) The governor shall appoint replacements for each board vacancy in the same manner that the original board members were appointed and in compliance with this Section as soon as possible.

B.(1) Subject to the provisions of Paragraph (2) of this Subsection, commissioners shall be appointed for ten-year terms as follows:

(a) Three members appointed from a list of names submitted by each member of the state legislative delegation representing the parish of Washington.

(b) Seven members, one representing each of the seven parish council districts, appointed from a list of names submitted by each of the seven members of the parish council.

(c) One member shall be appointed from a list of names submitted by the parish president.

(2) Upon expiration of the term of the initial members of the board, commissioners shall be appointed for four-year terms as follows:

(a) Three members appointed from a list of names submitted by each member of the legislative delegation representing all or a portion of Washington Parish.

(b) Seven members, one representing each of the seven Washington Parish council districts, appointed from a list of names submitted by each of the seven members of the parish council.

(c) One member shall be appointed from a list of names submitted by the Washington Parish president.

C. Any vacancy which occurs prior to the expiration of a term shall be filled in the same manner as the original appointment for the unexpired term.

D. Any member of the commission may be removed therefrom if two-thirds of the membership of the commission votes in favor of removal.

E. Members of the board of commissioners shall receive no compensation for their services.

Acts 2003, No. 71, §2, eff. May 28, 2003; Acts 2005, No. 307, §1, eff. June 29, 2005; Acts 2016, No. 513, §1.



RS 38:3087.195 - Oaths

§3087.195. Oaths

Before entering upon his official duties, each member of the board of commissioners shall take an oath, before an officer authorized by law to administer an oath, that he will faithfully, honestly, and impartially perform his duties.

Acts 2003, No. 71, §2, eff. May 28, 2003.



RS 38:3087.196 - Election of officers; record book

§3087.196. Election of officers; record book

Immediately after the members of the board of commissioners have been appointed by the governor, or as soon thereafter as is practicable, they shall meet and organize by electing from their number a president, vice president, secretary, and treasurer who shall perform the duties normally required of such officers. The board shall also select the name by which a single reservoir created by the district in the district is to be known and cause it to be recorded in a bound book which shall also be the depository of the minutes and proceedings of the board, certificates, oaths of commissioners, and any and all corporate acts of the board. This book shall be in the custody of the secretary of the board and shall be open for public inspection at all reasonable times.

Acts 2003, No. 71, §2, eff. May 28, 2003; Acts 2005, No. 307, §1, eff. June 29, 2005.



RS 38:3087.197 - Powers of the board

§3087.197. Powers of the board

A. In order to accomplish the purposes for which the district is created, the board of commissioners may:

(1) Purchase, hold, sell, and convey immovable and movable property and execute such contracts as it may deem necessary or convenient to enable it to properly carry out the purposes for which it is created.

(2) Acquire servitudes and rights-of-use by purchase, lease, or assignment for a single reservoir or recreational areas or otherwise.

(3) Cooperate with the state Department of Transportation and Development and other state agencies in the maintenance or improvement and the construction of any works or improvements for the control, retention, diversion, or utilization of water or to retard runoff of water and soil erosion; in the construction of any ditch, channel improvement, dike, dam, or levee; and in the repair, improvement, and maintenance of any such improvements or structures.

(4) Acquire movable property by donation or purchase; employ and hire any such personnel as may be necessary in the operation of the business of the district and fix their compensation; and employ engineers, attorneys, and other professional personnel as becomes necessary and fix their compensation.

(5) Issue bonds and incur indebtedness within the limitations prescribed by the Constitution of Louisiana and in the manner prescribed thereby.

(6) Cooperate and contract with persons, firms, associations, partnerships, private corporations, municipalities of this state, or other public corporations, and with any other local, state, or federal agencies for the sale or use of any waters impounded by the district.

(7) Select a domicile and home office for the district.

(8) Grant franchises to telephone, telegraph, and electric power companies and grant franchises for the purposes of laying gas, water, sewer, electrical utilities, or other utilities to supply the inhabitants or any person or corporation with gas, water, sewerage, or electrical utilities when such construction is within the single reservoir created by the district.

(9) Acquire property for development of recreational facilities or lands for other development pursuant to terms and conditions established by the commission.

(10) Do and perform any and all things necessary or incident to the fulfillment of the purposes for which the district is created.

B. The Washington Parish Reservoir District shall have, with respect to the improvements and maintenance of the district, the advice of the Department of Transportation and Development, and the department shall assist the district to make such surveys, inspections, and investigations, render such reports, estimates, and recommendations, and furnish such plans and specifications as the board of commissioners of the district may request from time to time.

C. The district may issue certificates of indebtedness maturing within one year from date of issuance to evidence money borrowed in anticipation of current revenues for the administration, operation, construction, and maintenance costs and expenses of the district, which certificates shall be payable in principal and interest from any available income, revenues, fees, or taxes pledged to their payment by the district.

D. The board of commissioners shall have no authority to expropriate by eminent domain any immovable property in furtherance of this Part.

Acts 2003, No. 71, §2, eff. May 28, 2003; Acts 2005, No. 307, §1, eff. June 29, 2005; Acts 2016, No. 513, §1.



RS 38:3087.198 - Rules and regulations

§3087.198. Rules and regulations

A. In order to accomplish the purposes of the district the board of commissioners may make and enforce such rules and regulations as it shall deem necessary and advisable:

(1) To protect and preserve the works, improvements, and properties owned or controlled by the district, prescribe the manner of their use by public corporations and persons, and preserve order within and adjacent thereto.

(2) To prescribe the manner of building bridges, roads, fences, including fences for the control of livestock or other works in, along, or across any channel or extending into the reservoir.

(3) To prescribe the manner in which natural or artificial drains, ditches, sewers, pipelines, or other works shall be adjusted to or connected with the works of the district or any watercourse therein and the manner in which the watercourses in the district may be used for sewer outlets for disposal of waste.

(4) To prescribe the permissible uses of the water supply provided by the impoundments constructed and to prevent the pollution or unnecessary waste of such water supply.

(5) To prohibit or regulate the discharge into sewers of the district of any liquid or solid waste deemed detrimental to the works and improvements of the district.

(6) To place, with the consent of the landowner, building restrictions on non-submerged property of the landowner, which is located adjacent to or bordering on the reservoir.

B. The board of commissioners shall make recommendations to the Wildlife and Fisheries Commission for proposed regulations pertaining to hunting, fishing, trapping, water sports, boating recreation, and all other activities engaged in upon the reservoir.

Acts 2003, No. 71, §2, eff. May 28, 2003; Acts 2005, No. 307, §1, eff. June 29, 2005.



RS 38:3087.199 - Construction which would impede flow of water in the reservoir prohibited; pollution defined and prohibited; penalties fixed for violations

§3087.199. Construction which would impede flow of water in the reservoir prohibited; pollution defined and prohibited; penalties fixed for violations

A.(1) No person or public corporation shall erect within the drainage area of the district any dam or reservoir upon any stream or watercourse which will affect the single reservoir created, maintained, and operated by the district until a copy of the plans has been filed with the board of commissioners for approval.

(2) Whoever violates this Subsection shall be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned for not more than sixty days, or both.

B.(1) No person shall knowingly and willfully empty or drain into or permit to be drained from any pumps, lakes, reservoirs, wells, or oil fields into any stream or drain constituting the watershed of the district's reservoir or from any stream within the district into the district's reservoir any oil, salt water, or other noxious or poisonous gas or substance that would render the water unfit for irrigation or would destroy aquatic life in the district's reservoir.

(2) Each and every day that oil, salt water, or other substance is permitted to flow into natural streams or drains that constitute the watershed of the district's reservoir shall constitute a separate and distinct offense.

(3) Whoever violates this Subsection shall be fined not less than one hundred dollars nor more than two hundred dollars or imprisoned for not more than three months, or both.

C.(1) No person shall:

(a) Obstruct drainage channels which compose any drain or stream flowing into the district's reservoir by bridging them except in accordance with plans, specifications, and instructions prescribed by the board of commissioners of the district.

(b) Construct dams, locks, or gates in drainage channels of the watershed of the district's reservoir without permission of the commission.

(c) Anchor rafts, crafts, fish traps, fish cars, and other obstacles in the channel of any stream, drain, or natural flow of the feeder streams of the watershed of the district's reservoir, provided, however, that nothing in this Section shall prohibit the otherwise lawful anchorage of boats and watercraft, or the otherwise lawful use of legal fishing gear.

(d) Drain into channels by natural or artificial inlets leading into the district's reservoir, except under regulations prescribed by the board of commissioners.

(e) Cause water to be diverted in any manner from the channels leading into the district's reservoir without the express permission of the Washington Parish Reservoir District.

(f) Float timber in the watershed of the district's reservoir.

(g) Use the channels leading into the district's reservoir for transportation or commercial navigation, except under authority of and agreement with the board of commissioners.

(2) Whoever violates this Subsection shall be fined not less than two hundred fifty dollars nor more than five hundred dollars or imprisoned for not more than sixty days, or both.

D.(1) No proprietor, owner, lessee, or possessor of land abutting the district's reservoir or upon any public road paralleling the water line or contiguous to the district's reservoir shall in any manner close or place any obstruction in the drains or ditches, whether on private property or on the public road or levee adjacent to the road which will in any manner interfere with the effective, thorough, and continuous drainage into the district's reservoir.

(2) Whoever violates this Subsection shall be fined not less than two hundred fifty dollars nor more than five hundred dollars or imprisoned for not more than sixty days, or both.

Acts 2003, No. 71, §2, eff. May 28, 2003; Acts 2005, No. 307, §1, eff. June 29, 2005.



RS 38:3087.200 - Supervision by Department of Transportation and Development

§3087.200. Supervision by Department of Transportation and Development

All of the powers and duties relative to construction and letting of contracts for construction required to be advertised by R.S. 38:2211 and 2212 conferred upon the district shall be subject to and exercised under the supervisory control of the Department of Transportation and Development of the state of Louisiana, which department shall furnish to the district such engineering services as it shall require and may cooperate with the district in the construction of any work or facility considered by the district and said department necessary to fulfill the purposes of the district.

Acts 2003, No. 71, §2, eff. May 28, 2003.



RS 38:3087.201 - Contracts let by board; bond

§3087.201. Contracts let by board; bond

All contracts of the district shall be let by the board of commissioners subject to Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950.

Acts 2003, No. 71, §2, eff. May 28, 2003; Acts 2016, No. 513, §1.



RS 38:3087.202 - Mineral rights

§3087.202. Mineral rights

Whenever it becomes necessary for the district or the Department of Transportation and Development to acquire full ownership of any land for the purpose of constructing any work or facility within the district, the owner on his own behalf, or on behalf of his assigns in the event of a prior assignment, may retain the mineral rights to such property together with the right to grant mineral leases and servitudes thereon. No form of prescription shall divest such owner or his assigns of these rights so long as the district, the department, or some other department or agency of the state retains the ownership of the property, but should ownership pass into private hands, the prescription of nonuse provided by R.S. 31:27 shall apply as in the usual case. There shall be no drilling on any district property except for directional drilling.

Acts 2003, No. 71, §2, eff. May 28, 2003.



RS 38:3087.203 - Tax exemption; mineral leases unabridged

§3087.203. Tax exemption; mineral leases unabridged

Should the district or the Department of Transportation and Development acquire a servitude, right-of-use, or title in full ownership to immovable property or any other property in the district, such property shall not be subject to any ad valorem tax or tax of any nature by the state of Louisiana or any political subdivision thereof so long as such property is used for a purpose of the district. The provisions of this Part shall in no way abridge the rights of any individual, person, firm, or corporation from whom a servitude or right-of-use may have been acquired to lease the land for the production of oil, gas, or other minerals and to produce or cause to be produced oil, gas, or other minerals from such property so long as said leases are subject to the terms and conditions of the servitude executed in favor of the district.

Acts 2003, No. 71, §2, eff. May 28, 2003.



RS 38:3087.204 - Playgrounds, parks, and other facilities; limitation

§3087.204. Playgrounds, parks, and other facilities; limitation

The district may acquire by purchase, donation, or lease property for the construction of playgrounds, picnic grounds, grounds for recreation, parks, and any and all other facilities to accommodate the public and to provide adequate access to the proposed lake or reservoir.

Acts 2003, No. 71, §2, eff. May 28, 2003; Acts 2005, No. 307, §1, eff. June 29, 2005.



RS 38:3087.205 - Management of fish, game, and wildlife; water level

§3087.205. Regulation of water level, watercraft, commercial establishments

A. The board shall have the right to determine and to fix the necessary rules and regulations pertaining to the fluctuation of the waters of the district's reservoir.

B. The board shall also have the authority to regulate the size and type of watercraft, boats, or other flotilla upon the waters of the district's reservoir.

C.(1) The board shall have the following authority:

(a) To establish and cause to be enforced rules and regulations pertaining to all commercial establishments which may be constructed for the purpose of making commercial use of the facilities provided by the district.

(b) To license and permit such establishments and to levy and collect a fee, to be fixed by the board, for the privilege of making commercial use of the facilities of the district, or to refuse to license or permit any commercial establishment to use the facilities provided by the district.

(2) The rules and regulations established and promulgated by the board of commissioners shall provide penalties for any commercial establishment operating without a permit or license.

Acts 2003, No. 71, §2, eff. May 28, 2003; Acts 2005, No. 307, §1, eff. June 29, 2005.



RS 38:3087.206 - Open meetings; requirements for posting to parish government website

§3087.206. Open meetings; requirements for posting to parish government website

A. All board meetings shall be conducted pursuant to the open meetings law.

B. Notwithstanding any provision to the contrary, notice of all meetings of the board of commissioners shall be posted on the website maintained by the parish governing authority of Washington Parish no later than seventy-two hours prior to the meeting.

Acts 2016, No. 513, §1.



RS 38:3087.211 - Powers

PART XXVII. MOREHOUSE PARISH LAKE COMMISSION

§3087.211. Creation

There is hereby created a lake commission to be known as the Morehouse Parish Lake Commission.

Acts 2003, No. 233, §1.



RS 38:3087.212 - Powers

§3087.212. Powers

A. The commission may levy and collect taxes within the parish, issue bonds, incur indebtedness within the limitation prescribed by the Constitution of Louisiana and in the manner prescribed thereby, but only if the imposition of the tax, the issuance of the bonds, or the incurrence of debt has been approved by a majority of the electors of the parish voting on the proposition at an election held for that purpose. The commission shall have the power to sue and be sued; to buy and sell; to exercise the right of expropriation; to own, maintain and operate property, both movable and immovable, to acquire servitudes, rights of way and flowage rights, to construct water control facilities and create bodies of water, including but not limited to lakes and reservoirs, to negotiate and execute contracts; to cooperate with the state of Louisiana or any agency or political subdivision thereof or with the government of the United States or any department or agency thereof on any basis that the board shall deem advisable for the joint or separate construction, ownership, operation and maintenance of pump facilities, pipelines, flood gages, water conveyors and other devices, equipment and property; to accept gifts or contributions of any nature from the state of Louisiana or the United States or any agency or political subdivision thereof; and to make and collect reasonable charges or fees for its services in connection with the water made available by any facilities provided by said commission; provided no charges shall be assessed against any municipality or other political subdivision, and that in exercising the powers and authority aforesaid, the commission shall cooperate with the Louisiana Department of Transportation and Development.

B. Notwithstanding any other provision of law to the contrary, any property expropriated by the commission pursuant to Subsection A of this Section shall not be sold or ownership transferred by any other means until and unless such property shall be offered in writing for sale to the owner it was expropriated from. The sale price for such property shall not exceed the amount paid the owner when the property was expropriated.

C. Notwithstanding any other provision of law to the contrary, the commission shall have no right of expropriation over moveable or immovable property of any corporation created for the purpose of transmitting intelligence by telegraph or telephone.

Acts 2003, No. 233, §1; Acts 2005, No. 320, §1, eff. June 30, 2005.



RS 38:3087.213 - Composition

§3087.213. Composition

A. The initial membership of the commission shall be composed of the existing members of the organization known as the Morehouse Parish Lake Commission who are members as of August 15, 2003, and shall serve staggered terms as follows:

(1) Four members shall serve six-year terms.

(2) Three members shall serve three-year terms.

(3) Three members shall serve one-year terms.

B. After the initial terms of the commissioners pursuant to Subsection A of this Section, the commission shall consist of ten members, all qualified electors of the state of Louisiana and residing in Morehouse Parish, who shall be appointed by the governor, subject to confirmation by the Louisiana Senate, for terms of six years or until their successors have been named and qualified, as follows:

(1) Three members shall be appointed from a list of persons submitted by the police jury of Morehouse Parish for a six-year term.

(2) Two members shall be appointed from a list of persons submitted by the parish legislative delegation for a six-year term.

(3) Two members shall be appointed from a list of persons submitted by the board of aldermen of the city of Bastrop with one of those appointees being a resident of the city of Bastrop for a six-year term.

(4) Three members shall be appointed by the governor for a six-year term.

C. Vacancies occurring before the expiration of a full term shall be filled by the governor from a list of persons recommended by the authority which made the original recommendation.

Acts 2003, No. 233, §1.



RS 38:3087.214 - Officers; meetings; quorum

§3087.214. Officers; meetings; quorum

The commission shall elect from its own membership a chairman, a secretary, and a treasurer. Six members of said commission shall constitute a quorum for the transaction of business and the meetings of the commission shall be held at such time and place as shall be fixed at the call of the chairman after due notice to the full membership.

Acts 2003, No. 233, §1.



RS 38:3087.215 - Compensation; expenses

§3087.215. Compensation; expenses

The membership of said commission shall serve without compensation for its services to the commission, but it shall be entitled to reimbursement for actual expenses incurred in the performance of its duties.

Acts 2003, No. 233, §1.



RS 38:3087.221 - Creation

PART XXVIII. LAKE ST. JOSEPH RECREATION AND WATER

CONSERVATION DISTRICT

§3087.221. Creation

There is hereby created a recreation and water conservation district to be known as the "Lake St. Joseph Recreation and Water Conservation District".

Acts 2003, No. 328, §1.



RS 38:3087.222 - Location

§3087.222. Location

The district shall be comprised of the area of Lake St. Joseph and the Black River Area and all of the land encompassed by Louisiana Highways 605 and 608 surrounding Lake St. Joseph and the Black River Area.

Acts 2003, No. 328, §1.



RS 38:3087.223 - District as political subdivision and body corporate; purpose and powers

§3087.223. District as political subdivision and body corporate; purpose and powers

A. The district shall be a political subdivision of the state of Louisiana which shall have for its purpose the preservation, promotion, and development of the wealth and natural resources of the district by the conservation of the soil and water of Lake St. Joseph for agricultural, recreational, commercial, and sanitary purposes and by the regulation of aquatic plant growth.

B. It shall constitute a body corporate in law with all powers, rights, privileges, and immunities of a corporation. It shall have the power to sue and be sued, to buy and sell, to levy taxes, to negotiate and execute contracts, and to incur debts and issue negotiable bonds in payment thereof under and in accordance with law. It shall have the authority to acquire by purchase, donation, or otherwise every type and specie of property, including servitudes and rights-of-use, necessary to its purpose, and to lease, build, operate, and maintain any works or machinery designed to accomplish the purposes of the district.

C. It shall have complete control over the supply of fresh water from Lake St. Joseph which shall be administered for the benefit of the persons residing or owning property within the district, and if it should be for the benefit of the district, it shall have the authority to sell such water for irrigation, municipal, and industrial uses both within and outside the district. However, the district shall have no authority to regulate or control any use by any municipality, district, or other person of such water supply which use was being made by such municipality, district, or other person on August 15, 2003, including no authority to charge or collect any fee or charge therefor.

D. The district may cooperate and contract with the government of the United States or any department or agency thereof and accept grants and donations of property and money therefrom. It may cooperate with the state of Louisiana or any political subdivision, department, agency, or corporation of the state for the management of the waters of Lake St. Joseph and the construction, operation, and maintenance of facilities designed to accomplish the purpose for which the district is created on any basis including the matching of funds and by participating in projects authorized by any federal or state law as it shall see fit.

Acts 2003, No. 328, §1.



RS 38:3087.224 - Board of commissioners, appointment; tenure; vacancies; compensation; domicile

§3087.224. Board of commissioners, appointment; tenure; vacancies; compensation; domicile

A. The district shall be governed and controlled by a board of seven commissioners, each of whom shall be a qualified elector of the state of Louisiana, owning property within the district. At least five commissioners shall reside in Tensas Parish, at least four of whom shall reside in the district. Two commissioners may reside outside of Tensas Parish.

B.(1) The initial members of the board of commissioners shall be appointed by the Tensas Parish Police Jury. All members shall be appointed from a list of no more than ten names submitted by the mayor and board of aldermen of the town of Newellton.

(2) The initial members of the board shall serve as follows: three commissioners shall serve a five-year term, two commissioners shall serve a three-year term, and two commissioners shall serve a one-year term. Commissioners shall draw lots for their initial terms at the first commission meeting. Thereafter, all commissioners shall serve five-year terms.

(3) After the initial appointments, upon expiration of a term of a member of the board of commissioners, the police jury shall appoint a successor from a list of two names submitted by the board of commissioners. A commissioner may not serve more than two consecutive terms of any length, even if one term is shorter than five years. Any vacancy in the office of commissioner due to death, resignation, or any other cause other than expiration of a term of office shall be filled by the president of the board with majority approval of the board for the remainder of the unexpired term.

C. Members of the board of commissioners shall receive no compensation for their services.

D. The board shall be domiciled at Newellton, Louisiana.

Acts 2003, No. 328, §1.



RS 38:3087.225 - Oaths

§3087.225. Oaths

Before entering upon his official duties, each member of the board of commissioners shall take the oath of office provided by Article X, Section 30 of the Constitution of Louisiana before an officer authorized by law to administer oaths.

Acts 2003, No. 328, §1.



RS 38:3087.226 - Election of officers

§3087.226. Election of officers

Immediately after the members of the board of commissioners have been appointed, or as soon thereafter as is practicable, they shall meet and organize by electing from their number a president, vice president, and secretary who shall perform the duties normally required of such officers.

Acts 2003, No. 328, §1.



RS 38:3087.227 - Powers of the board

§3087.227. Powers of the board

A. In order to accomplish the purposes for which the district is created, the board of commissioners may:

(1) Purchase, acquire by donation, hold, sell, and convey immovable and movable property and execute such contracts as it may deem necessary or convenient to enable it to properly carry out the purposes for which it is created.

(2) Acquire servitudes and rights-of-use by purchase, by donation, and by assignment for the district or otherwise.

(3) Assist in conserving soil and water and in developing the water resources of the district, provided nothing shall be done to interfere with districts or municipalities previously organized under Louisiana law.

(4) Cooperate with the state Department of Transportation and Development and other state agencies in the maintenance or improvement and the construction of any works or improvements for the control, retention, diversion, or utilization of water or to retard runoff of water and soil erosion; in the construction of any ditch, channel improvement, dike, dam, or levee; and in the repair, improvement, and maintenance of any of said improvements or structures.

(5) Manage and control the water level and growth of aquatic plants in the lakes.

(6) Employ and hire secretarial, clerical, and other such personnel as may be necessary in the operation of the business of the district and fix their compensation; employ engineers, attorneys, and other professional personnel as necessary and fix their compensation.

(7) Levy taxes, issue bonds, and incur indebtedness within the limitations prescribed by the constitution and laws of Louisiana and in the manner prescribed thereby.

(8) Cooperate and contract with persons, firms, associations, partnerships, private corporations, cities of this state, or other public corporations, and with any other local, state, or federal agencies for the sale or use of any waters impounded by the district.

(9) Grant franchises to telephone, telegraph, cable, and electric power companies and grant franchises for the purposes of laying gas, sewer, electricity, or other utilities to supply the inhabitants or any person or corporation with gas, water, sewerage, and electricity, when such construction is within the district. Nothing contained in this Part shall affect the vested rights of any corporation which, pursuant to R.S. 45:781(A), has constructed, prior to August 15, 2003, and maintains and operates telegraph, telephone, and other lines for the transmission of intelligence.

(10) Appoint, hire, designate, and empower wardens, rangers, patrols, and such other personnel as may be deemed necessary by the commission for the enforcement of such regulations as may be promulgated and adopted by said commission.

(11) Do and perform any and all things necessary or incidental to the fulfillment of the purposes for which the district is created.

B. The Lake St. Joseph Recreation and Water Conservation District may have, with respect to the improvements and facilities maintenance of the district, the advice of the Department of Transportation and Development, and it may request from time to time the assistance of the department to make such surveys, inspections, and investigations, render such reports, estimates, and recommendations, and furnish such plans and specifications as the board of commissioners of the district may request.

C. The district may incur debt for any one or more of its lawful purposes, issue in its name negotiable bonds or certificates of indebtedness evidencing such debt, and provide for the security and payment thereof as follows:

(1) To issue certificates of indebtedness maturing within one year from date of issuance to evidence money borrowed in anticipation of current revenues for the administration, operation, construction, and maintenance costs and expenses of the district, which certificates shall be payable in principal and interest from any available income, revenues, fees, or taxes pledged to their payment by the district.

(2) To issue bonds substantially in the manner set forth in Article VI of the Constitution of Louisiana, and other authority supplemental thereto, particularly Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950. Such bonds shall be payable from an ad valorem tax on all taxable property in the district sufficient to pay such bonds in principal and interest when approved by vote of a majority in number of the qualified electors voting on the proposition at an election held for that purpose. Such bonds shall be issued in the manner provided by the law pursuant to which they are being issued, and the maximum interest rate for the bonds shall be that prescribed by such law. The bonds shall be issued in such amount or amounts as the board of commissioners shall determine. However, the principal amount of all such bonds outstanding as of the date of the issuance of any new bonds shall never exceed ten percent of the assessed valuation of the taxable property within the district, to be ascertained by the last assessment roll of record in Tensas Parish.

(3) The district shall have additional authority to levy taxes under the provisions of Article VI, Section 32 of the Constitution of Louisiana, for the purpose of improving, operating, and maintaining its facilities, provided any such tax shall first be approved at an election held for said purpose in accordance with the Louisiana Election Code.

(4) The copy of any resolution levying a tax, certified by the secretary of the board of commissioners of said district, shall be transmitted to the tax assessor of Tensas Parish on or before the first of the year in which the tax is to be assessed and collected, and it shall be the duty of the assessor to assess the tax and extend the same upon the tax rolls of the parish. The tax shall be collected by the sheriff and ex officio tax collector of Tensas Parish in the same manner as taxes levied by the parish. Taxes assessed shall constitute the same liens upon the property assessed, shall bear the same penalties, and collection thereof shall be enforced in the same manner and at the same time as parish taxes.

Acts 2003, No. 328, §1.



RS 38:3087.228 - Parcel fee

§3087.228. Parcel fee

A.(1) The Lake St. Joseph Recreation and Water Conservation District may levy and collect a parcel fee on improved parcels within its boundaries. The parcel fee shall be imposed by resolution or ordinance of the board of commissioners of the district only after the question of the imposition of the parcel fee and the purpose, rate, and duration of such fee has been approved by a majority of the qualified electors of the district voting at an election held therein. The proceeds from the levy of said parcel fee shall be expended for costs of operation of the district, including management and control of water levels and aquatic plant growth within the district and protection and preservation of the works, improvements, and properties owned or controlled by the district, prescribing the manner of their use by public corporations and persons, and preserving order within and adjacent thereto. Any parcel fee imposed pursuant to this Section shall be levied and collected and be due and owing annually. Such fee may be carried on the tax rolls for Tensas Parish and collected at the same time as parish ad valorem taxes.

(2) If any parcel fee is not paid when due, the district shall proceed against the parcel for collection of the amount of the fee unpaid and delinquent, any collection costs incurred by the district plus interest at a rate not exceeding twelve percent on the unpaid amount of the parcel fee, and in the event legal proceedings are necessary to effect collection, court costs and reasonable attorney fees. However, attorney fees shall be payable by the parcel owner only if demand by the board of commissioners has been made on said owner by certified mail, and such parcel owner has failed to pay the amount due within ten days after such demand.

(3) A judgment obtained for nonpayment of a parcel fee, upon being recorded in the mortgage records of Tensas Parish, shall prime all other liens except those for taxes and prior recorded local or special assessments. If there are one or more property mortgages on such parcel and the mortgage holder or holders have notified the tax collector in the parish of such recorded mortgage in accordance with the requirements of R.S. 47:2180.1, the district, prior to proceeding against such parcel for failure to pay a parcel fee, shall give notice to each mortgagee of the amount of the parcel fee due and owing on such parcel and that such fee must be paid within twenty days after mailing the notice or proceedings will be commenced against the parcel. The notice shall be sent to each such mortgage holder by certified mail, return receipt requested, or by personal or domiciliary service on such mortgage holder.

B.(1) The district may incur debt and issue bonds payable from an irrevocable pledge and dedication of all or a portion of the proceeds of the parcel fee, provided that the question of funding said proceeds into bonds shall have been approved by a majority vote of the qualified electors of the district voting at an election held therein and the State Bond Commission has approved the issuance of the bonds. The question or proposition with respect to the funding of the proceeds of the parcel fee may be submitted at a separate election held for that purpose. The maturities of the bonds shall be so arranged that the total amount of principal, and interest falling due in such year on all bonds theretofore issued payable from such parcel fee, shall not exceed eighty percent of the estimated proceeds to be received from the levy of such parcel fee in the calendar year in which the bonds are issued.

(2) The bonds may be sold at public or private sale and shall be issued pursuant to the provisions of a resolution adopted by the board of commissioners of the district, provided the bonds shall mature over a period not to exceed the period for which the parcel fee, the proceeds of which are to be used to pay principal and interest on the bonds, is authorized. The bonds and the income therefrom shall be exempt from taxation by the state and by any parish, municipality, or political subdivision thereof.

C. The district may incur debt and issue certificates of indebtedness pursuant to the provisions of R.S. 33:2921 through 2925, subject to the approval of the State Bond Commission.

D.(1) A "parcel" as used in this Section shall mean one or more lots, subdivided portions of ground, or individual tracts identified by an individual assessment number on the assessment rolls of Tensas Parish. A partial owner of a parcel shall be responsible for that proportion of the parcel fee equal to the proportion of the value of the entire parcel assigned to the partial owner on the assessment roll.

(2) An "improved parcel" as used in this Section shall mean a parcel on which a permanent building suitable for residential or commercial use is situated.

E. The district may create different classes of real estate and present to the voters a proposition to levy or impose different parcel fees for each class.

Acts 2003, No. 328, §1.



RS 38:3087.229 - Rules and regulations

§3087.229. Rules and regulations

A. In order to accomplish the purposes of the district, the board of commissioners may make and enforce such rules and regulations as it shall deem necessary and advisable:

(1) To manage and control the water level and the growth of aquatic plants in the lakes.

(2) To protect and preserve the works, improvements, and properties owned or controlled by the district, prescribe the manner of their use by public corporations and persons, and preserve order within and adjacent thereto.

(3) To prescribe the manner of building bridges, piers, boathouses, seawalls, roads, and fences, including fences for the control of livestock or other works in, along, or across any channel or extending into the lake.

(4) To prescribe the manner in which natural or artificial drains, ditches, sewers, pipelines, or other works shall be adjusted to or connected with the works of the district or any watercourse therein and the manner in which the watercourses of the district may be used for sewer outlets for disposal of waste.

(5) To prescribe the permissible uses of the water supply provided by the lake and to prevent the pollution or unnecessary waste of such water supply.

(6) To prescribe or regulate the discharge into sewers of the district of any liquid or solid waste deemed detrimental to the works and improvements of the district.

(7) To establish rules and regulations and cause them to be enforced with regard to activities engaged in upon Lake St. Joseph that are not regulated by the Louisiana Wildlife and Fisheries Commission.

B. The board shall make recommendations to the Wildlife and Fisheries Commission for proposed regulations pertaining to hunting, fishing, trapping, water sports, boating, and the operation of any watercraft upon the proposed lake.

Acts 2003, No. 328, §1.



RS 38:3087.230 - Construction which would impede flow of water in lake prohibited; pollution defined and prohibited; penalties fixed for violations

§3087.230. Construction which would impede flow of water in lake prohibited; pollution defined and prohibited; penalties fixed for violations

A.(1) No person or public corporation shall erect within the drainage area of the district any dam or reservoir upon any stream or watercourse which will affect the lake until a copy of the plans thereof has been filed with the board of commissioners and approved.

(2) Whoever violates this Subsection shall be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned for not more than sixty days, or both.

B.(1) No person shall knowingly and willfully empty or drain or permit to be drained from any pump, reservoir, well, or oil field, into any stream or drain constituting the watershed of the lake, or from any stream within said district into said lake any oil, salt water, or other noxious, toxic, hazardous, or poisonous gas, liquid, or substance that would render the water unfit for irrigation or human consumption or would destroy aquatic life in the lake.

(2) Each and every day that oil, salt water, or any other substance described in Paragraph (1) of this Subsection is permitted to flow into natural streams or drains that constitute the watershed of the lake shall constitute a separate and distinct offense.

(3) Whoever violates this Subsection shall be fined not less than one hundred dollars nor more than one thousand dollars or imprisoned for not more than three months, or both.

C.(1) No person shall:

(a) Obstruct drainage channels which compose any drain or stream flowing into the lake by bridging them except in accordance with plans, specifications, and instructions prescribed by the board of commissioners of the district.

(b) Construct dams, locks, or gates in drainage channels of the watershed of the lake or into the lake itself without permission of the commission.

(c) Anchor rafts, crafts, fish traps, fish cars, and other obstacles in the channel of any stream, drain, or natural flow of the feeder streams of the watershed of the lake or the lake itself.

(d) Float timber in the watershed of the lake.

(2) Whoever violates this Subsection shall be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned for not more than sixty days, or both.

D.(1) No proprietor, owner, lessee, or possessor of land abutting upon the lake or along any public road paralleling the water line or contiguous to the lake shall in any manner close or place any obstruction in any drain or ditch, whether on private property or on the public road or levee adjacent to the road, that will in any manner interfere with the effective, thorough, and continuous drainage into the lake.

(2) Whoever violates this Subsection shall be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned for not more than sixty days, or both.

Acts 2003, No. 328, §1.



RS 38:3087.231 - Supervision by Department of Transportation and Development

§3087.231. Supervision by Department of Transportation and Development

All of the powers and duties relative to construction and letting of contracts for construction required to be advertised by R.S. 38:2211 and 2212 conferred upon the district shall be subject to and exercised under the supervisory control of the Department of Transportation and Development of the state of Louisiana, which department shall furnish to the district such engineering services as it shall require and may cooperate with the district in the construction of any work or facility considered necessary by the district and said department to the purposes of the district.

Acts 2003, No. 328, §1.



RS 38:3087.232 - Contracts let by board

§3087.232. Contracts let by board

Any and all contracts of the district shall be let by the board of commissioners under the provisions of R.S. 38:2181 et seq.

Acts 2003, No. 328, §1.



RS 38:3087.233 - Mineral rights

§3087.233. Mineral rights

Whenever it shall become necessary for the district or the Department of Transportation and Development to acquire full ownership of any land for the purpose of constructing any work or facility within the district, the owner thereof on his own behalf or on behalf of his assigns in the event of a prior assignment may retain the mineral rights to such property together with the right to grant mineral leases and servitudes thereon. No form of prescription shall divest such owner or his assigns of these rights so long as the district or a department or agency of the state retains the ownership of the property, but should ownership pass into private hands, the prescription of nonuse provided by R.S. 31:27 shall apply as in the usual case.

Acts 2003, No. 328, §1.



RS 38:3087.234 - Tax exemption; mineral leases unabridged

§3087.234. Tax exemption; mineral leases unabridged

Should the district or the Department of Transportation and Development acquire a servitude, right-of-use, or title in full ownership to immovable property or any other property, such property shall not be subject to any ad valorem tax or tax of any nature by the state of Louisiana or any political subdivision thereof so long as such property is used for the purpose of the district. The provisions of this Part shall in no way abridge the right of any individual, person, firm, or corporation from whom a servitude or right-of-use may have been acquired to lease the land subject thereto for the production of oil, gas, or other minerals and to produce or cause to be produced oil, gas, or other minerals from such property so long as said leases are subject to the terms and conditions of the servitude executed in favor of the commission.

Acts 2003, No. 328, §1.



RS 38:3087.235 - Playgrounds, parks, and other facilities

§3087.235. Playgrounds, parks, and other facilities

The board of commissioners may cause to be created and constructed playgrounds, picnic grounds, grounds for recreation, parks, and any and all other facilities to accommodate the public and to provide adequate access to the lake, as may, within the opinion of the board, become necessary. The board of commissioners shall also provide for the construction of public access boat ramps in the district to allow for and maintain public access to Lake St. Joseph for recreational purposes.

Acts 2003, No. 328, §1.



RS 38:3087.236 - Regulation of commercial establishments

§3087.236. Regulation of commercial establishments

A. The board of commissioners may:

(1) Establish and cause to be enforced rules and regulations pertaining to all commercial establishments that may be constructed for the purpose of making commercial use of the lake or its facilities.

(2) License and permit such establishments and levy and collect a fee, to be fixed by the commission, for the privilege of making commercial use of the facilities of the lake.

B. The rules and regulations established and promulgated by the board of commissioners pursuant to this Section shall provide penalties for any commercial establishment operating without a permit or license.

Acts 2003, No. 328, §1.



RS 38:3087.237 - Audit

§3087.237. Audit

The district shall be audited pursuant to R.S. 24:513.

Acts 2003, No. 328, §1.



RS 38:3087.241 - Repealed

PART XXIX. WEST OUACHITA PARISH RESERVOIR COMMISSION

§3087.241. Repealed by Acts 2015, No. 401, §4.



RS 38:3087.242 - Repealed

§3087.242. Repealed by Acts 2015, No. 401, §4.



RS 38:3087.243 - Repealed

§3087.243. Repealed by Acts 2015, No. 401, §4.



RS 38:3087.244 - Repealed

§3087.244. Repealed by Acts 2015, No. 401, §4.



RS 38:3087.245 - Repealed

§3087.245. Repealed by Acts 2015, No. 401, §4.



RS 38:3087.246 - Repealed

§3087.246. Repealed by Acts 2015, No. 401, §4.



RS 38:3087.247 - Repealed

§3087.247. Repealed by Acts 2015, No. 401, §4.



RS 38:3087.248 - Repealed

§3087.248. Repealed by Acts 2015, No. 401, §4.



RS 38:3087.249 - Repealed

§3087.249. Repealed by Acts 2015, No. 401, §4.



RS 38:3087.250 - Repealed

§3087.250. Repealed by Acts 2015, No. 401, §4.



RS 38:3087.251 - Repealed

§3087.251. Repealed by Acts 2015, No. 401, §4.



RS 38:3087.252 - Repealed

§3087.252. Repealed by Acts 2015, No. 401, §4.



RS 38:3087.253 - Repealed

§3087.253. Repealed by Acts 2015, No. 401, §4.



RS 38:3087.254 - Repealed

§3087.254. Repealed by Acts 2015, No. 401, §4.



RS 38:3087.255 - Repealed

§3087.255. Repealed by Acts 2015, No. 401, §4.



RS 38:3087.261 - Creation; boundaries; purpose

PART XXX. WEBSTER PARISH WATERSHED DISTRICT

§3087.261. Creation; boundaries; purpose

The Webster Parish Watershed District, referred to in this Part as the "district", is hereby created. The district shall consist of all of the territory of the parish of Webster. The district is established for the purpose of developing and protecting the wealth and natural resources of the district by the conservation of soil and water resources of the district, including surface and groundwater, for agricultural, recreational, commercial, industrial, and sanitary purposes.

Acts 2003, No. 1228, §1.



RS 38:3087.262 - Board of commissioners; appointments; terms; vacancies

§3087.262. Board of commissioners; appointments; terms; vacancies

A. The board of commissioners of the Webster Parish Watershed District, referred to in this Part as the "board", is hereby created. The control and management of the affairs of the district shall be vested in the board. The board shall be composed of seven members all of whom shall be appointed by the Webster Parish Police Jury. Each member shall be a qualified voter and resident of the district, and the membership of the board shall be representative of the various geographical areas of the district. Members shall possess additional qualifications as follows:

(1) Be dedicated to the goal of providing a secure source of safe drinking water for present and future citizens of Webster Parish.

(2) Be experts in the production of water and system management or in another field of work pertinent to the purposes of the district.

(3) Be dedicated to the team approach of goal setting and problem solving.

(4) Be willing to volunteer time and effort as needed to accomplish district objectives.

B.(1) Members shall serve four-year terms after initial terms as provided in Paragraph (2) of this Subsection.

(2) Two members shall serve initial terms of one year; two shall serve initial terms of two years; two shall serve initial terms of three years; and one shall serve an initial term of four years, as determined by lot at the first meeting of the board.

(3) Notwithstanding any other provision of law to the contrary, no person shall serve consecutive terms. However, if a person has been appointed to fill less than one-half of an unexpired term, such person may serve consecutively no more than one full term in addition to such partial term. If a person has been appointed to fill more than one-half of an unexpired term, such person shall not serve a consecutive term in addition to such partial term. At the conclusion of such service, a board member who becomes subject to any of these limitations shall not serve on the board for one year. Upon the expiration of one year, such member shall be eligible to serve again, subject to the same limitations.

C. Any vacancy which occurs in the membership of the board shall be filled in the same manner as the original appointment.

D. The commissioners shall elect from their membership a chairman, a vice chairman, and a secretary-treasurer. The duties of the officers shall be fixed by the bylaws adopted by the board.

E. The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. It shall hold regular meetings as shall be prescribed by the bylaws and may hold special meetings at such times and places within the district as may be prescribed by the bylaws.

F. A majority of the membership of the board shall constitute a quorum for the transaction of business.

G. The members of the board shall serve without compensation but may receive reimbursement for expenses actually incurred in the performance of official duties.

Acts 2003, No. 1228, §1.



RS 38:3087.263 - Corporate status

§3087.263. Corporate status

The district shall constitute a body corporate in law and shall be a political subdivision of the state. The district shall have perpetual existence and may incur debt and contract obligations, sue and be sued, have a corporate seal, and perform any and all acts in its corporate capacity and in its corporate name which are necessary and proper for effectuating the purposes and objects for which it is created.

Acts 2003, No. 1228, §1.



RS 38:3087.264 - Oaths

§3087.264. Oaths

Before entering upon his official duties, each member of the board of commissioners shall take the oath of office provided by Article X, Section 30 of the Constitution of Louisiana before an officer authorized by law to administer oaths.

Acts 2003, No. 1228, §1.



RS 38:3087.265 - Powers of the board; taxes; bonds

§3087.265. Powers of the board; taxes; bonds

A. In order to accomplish the purposes for which the district is created, the board of commissioners may:

(1) Purchase, acquire by donation, hold, sell, and convey immovable and movable property and execute such contracts as it may deem necessary or convenient to enable it to properly carry out the purposes for which it is created.

(2) Acquire servitudes, flowage rights, and rights of use by purchase, lease, donation, or otherwise for the district.

(3) Assist in conserving soil and water and in developing the water resources of the district. The board may cooperate with the Bodcau Soil and Water Conservation District, the Claiborne Parish Watershed District, the Dorcheat Soil and Water Conservation District, and the Webster Parish Water Management District in order to accomplish these objectives.

(4) Construct, maintain, and improve any works or improvements for the control, retention, diversion, or utilization of water and cooperate with the state Department of Transportation and Development and other state agencies in so doing; retard runoff of water and soil erosion; construct any ditch, channel improvement, dike, dam, or levee; and repair, improve, and maintain any of such improvements or structures.

(5) Employ professional and clerical personnel as may be necessary in the operation of the business of the district and fix their compensation.

(6) Levy taxes within the limitations prescribed by the constitution and laws of the state of Louisiana.

(7) Cooperate and contract with persons, firms, associations, partnerships, private corporations, political subdivisions of the state, or other public corporations, and with other local, state, and governmental agencies for the sale or use of any waters impounded by the district.

(8) Grant franchises to telephone, telegraph, cable, and electric power companies and grant franchises for the purposes of constructing gas, sewer, electricity, or other utility lines and facilities to supply the inhabitants or any person or corporation with gas, water, sewerage, and electricity, when such construction is within the district. Nothing herein shall impair the rights granted to public utilities pursuant to the provisions of R.S. 45:781.

(9) Appoint, hire, fix the compensation of, designate, and empower wardens, rangers, patrols, and such other personnel as may be deemed necessary by the board for the enforcement of such regulations as it may promulgate and adopt.

B. The district shall not be deemed to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana.

C. The board of commissioners shall have, with respect to the improvements and maintenance of the district, the advice of the Department of Transportation and Development, and it may request from time to time the assistance of the department to make such surveys, inspections, and investigations; render such reports, estimates, and recommendations; and furnish such plans and specifications as it may request.

D. The district is hereby authorized to incur debt for any lawful purpose, to issue in its name negotiable bonds or certificates of indebtedness evidencing such debt, and to provide for the security and payment thereof as follows:

(1) To issue certificates of indebtedness maturing within one year from date of issuance to evidence money borrowed in anticipation of current revenues for the administration, operation, construction, and maintenance costs and expenses of the district, which certificates shall be payable in principal and interest from any available income, revenues, fees, or taxes pledged to their payment by the district.

(2) To issue bonds in the manner provided by Article VI of the Constitution of Louisiana and by law, particularly Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950. Such bonds shall be payable from an ad valorem tax on all taxable property in the district sufficient to pay such bonds in principal and interest, when approved by vote of a majority in number of the qualified electors in the district voting on the proposition at an election held for that purpose. Such bonds shall be issued in the manner provided by the law pursuant to which they are being issued, and the maximum interest rate for the bonds shall be that prescribed by law. The bonds shall be issued in such amount or amounts as the board of commissioners shall determine. However, the principal amount of all such bonds outstanding as of the date of the issuance of any new bonds shall never exceed ten percent of the assessed valuation of the taxable property within the district, to be ascertained by the latest assessment rolls of record in Webster Parish.

(3) To issue bonds and other debt obligations for works of public improvement as provided in Part XIII of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 2003, No. 1228, §1.



RS 38:3087.266 - Rules and regulations

§3087.266. Rules and regulations

A. In order to secure the best results for the operation and maintenance of the district and to prevent damage to the district by misuse of any works, improvements, or properties or by the pollution by solid or liquid substance or misuse of the waters of the district or any water body therein, the board of commissioners may make and enforce such rules and regulations as it shall deem necessary and advisable:

(1) To manage and control surface and groundwater levels in the district. Any rule or regulation promulgated by the district pertaining to the management and control of groundwater levels shall be subject to approval by the Water Resources Commission.

(2) To protect and preserve the works, improvements, and properties owned or controlled by the district and prescribe the manner of their use by public corporations and persons.

(3) To prescribe the manner of building bridges, piers, boathouses, seawalls, roads, and fences, including fences for the control of livestock, or other works in, along, or across any public water body.

(4) To prescribe the manner in which natural or artificial drains, ditches, sewers, pipelines, or other works shall be adjusted to or connected with the works of the district or any water body therein and the manner in which the water bodies of the district may be used for sewer outlets for disposal of waste.

(5) To prescribe the permissible uses of the water supply provided by water resources in the district and to prevent the pollution or unnecessary waste of such water supply.

(6) To prescribe or regulate the discharge into sewers of the district of any liquid or solid waste deemed detrimental to the works and improvements of the district.

(7) To establish rules and regulations and cause them to be enforced with regard to activities engaged in upon any public water body in the district which are not regulated by the Louisiana Wildlife and Fisheries Commission or the Army Corps of Engineers.

B. Any person who violates the rules and regulations established and promulgated by the board of commissioners pursuant to this Section shall be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned for more than sixty days, or both. Each day of violation shall constitute a separate offense.

Acts 2003, No. 1228, §1; Acts 2012, No. 471, §2.



RS 38:3087.267 - Contracts of the district

§3087.267. Contracts of the district

Contracts of the district shall be subject to the provisions of Chapter 10 of this Title, relative to public contracts (R.S. 38:2181 et seq.).

Acts 2003, No. 1228, §1.



RS 38:3087.268 - Supervision by Department of Transportation and Development

§3087.268. Supervision by Department of Transportation and Development

All of the powers and duties relative to construction and letting of contracts for construction required to be advertised by R.S. 38:2211 and 2212 conferred upon the district shall be subject to and exercised under the supervisory control of the state Department of Transportation and Development, which department shall furnish to the district such engineering services as it shall require and may cooperate with the district in the construction of any work or facility considered necessary by the district and the department to the purposes of the district.

Acts 2003, No. 1228, §1.



RS 38:3087.269 - Mineral rights

§3087.269. Mineral rights

Whenever it shall become necessary for the district or the Department of Transportation and Development to acquire full ownership of any land for the purpose of constructing any work or facility within the district, the owner thereof in his own behalf, or on behalf of his assigns in the event of a prior assignment, may retain the mineral rights to such property together with the right to grant mineral leases and servitudes thereon. No form of prescription shall divest such owner or his assigns of these rights so long as the district or a department or agency of the state retains the ownership of the property.

Acts 2003, No. 1228, §1.



RS 38:3087.270 - Tax exemption; mineral leases unabridged

§3087.270. Tax exemption; mineral leases unabridged

Should the district or the Department of Transportation and Development acquire a servitude, right of use, or title in full ownership to immovable property or any other property, such property shall not be subject to any ad valorem tax or tax of any nature by the state of Louisiana or any political subdivision thereof so long as such property is used for the purpose of the district. The provisions of this Part shall in no way abridge the right of any individual, person, firm, or corporation from whom a servitude or right of use may have been acquired to lease the land subject thereto for the production of oil, gas, or other minerals and to produce or cause to be produced oil, gas, or other minerals from such property so long as such leases are subject to the terms and conditions of the servitude executed in favor of the board or the district.

Acts 2003, No. 1228, §1.



RS 38:3087.271 - Playgrounds, parks, and other facilities

§3087.271. Playgrounds, parks, and other facilities

The board of commissioners may create and construct playgrounds, picnic grounds, grounds for recreation, parks, and any and all other facilities to accommodate the public and to provide adequate access to water resources in the district as the board deems necessary.

Acts 2003, No. 1228, §1.



RS 38:3087.272 - Regulation of commercial establishments

§3087.272. Regulation of commercial establishments

A. The board of commissioners shall have authority:

(1) To establish and cause to be enforced rules and regulations pertaining to all commercial establishments which may be constructed for the purpose of commercializing and making commercial use of water resources of the district or its facilities.

(2) To license and permit such establishments and to levy and collect a fee, to be fixed by the board, for the privilege of making commercial use of water resources of the district or its facilities.

B. Any person who violates the rules and regulations established and promulgated by the board of commissioners pursuant to this Section shall be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned for more than sixty days, or both. Each day of violation shall constitute a separate offense.

Acts 2003, No. 1228, §1.



RS 38:3087.273 - Audit

§3087.273. Audit

The district shall be audited pursuant to R.S. 24:513.

Acts 2003, No. 1228, §1.



RS 38:3087.281 - Repealed by Acts 2010, No. 743, §11, eff. July 1, 2010.

PART XXXI. LINCOLN PARISH RESERVOIR AUTHORITY

§3087.281. Repealed by Acts 2010, No. 743, §11, eff. July 1, 2010.



RS 38:3087.282 - Repealed by Acts 2010, No. 743, §11, eff. July 1, 2010.

§3087.282. Repealed by Acts 2010, No. 743, §11, eff. July 1, 2010.



RS 38:3087.283 - Repealed by Acts 2010, No. 743, §11, eff. July 1, 2010.

§3087.283. Repealed by Acts 2010, No. 743, §11, eff. July 1, 2010.



RS 38:3087.284 - Repealed by Acts 2010, No. 743, §11, eff. July 1, 2010.

§3087.284. Repealed by Acts 2010, No. 743, §11, eff. July 1, 2010.



RS 38:3087.285 - Repealed by Acts 2010, No. 743, §11, eff. July 1, 2010.

§3087.285. Repealed by Acts 2010, No. 743, §11, eff. July 1, 2010.



RS 38:3087.286 - Repealed by Acts 2010, No. 743, §11, eff. July 1, 2010.

§3087.286. Repealed by Acts 2010, No. 743, §11, eff. July 1, 2010.



RS 38:3087.287 - Repealed by Acts 2010, No. 743, §11, eff. July 1, 2010.

§3087.287. Repealed by Acts 2010, No. 743, §11, eff. July 1, 2010.



RS 38:3087.288 - Repealed by Acts 2010, No. 743, §11, eff. July 1, 2010.

§3087.288. Repealed by Acts 2010, No. 743, §11, eff. July 1, 2010.



RS 38:3087.289 - Repealed by Acts 2010, No. 743, §11, eff. July 1, 2010.

§3087.289. Repealed by Acts 2010, No. 743, §11, eff. July 1, 2010.



RS 38:3087.290 - Repealed by Acts 2010, No. 743, §11, eff. July 1, 2010.

§3087.290. Repealed by Acts 2010, No. 743, §11, eff. July 1, 2010.



RS 38:3087.291 - Repealed by Acts 2010, No. 743, §11, eff. July 1, 2010.

§3087.291. Repealed by Acts 2010, No. 743, §11, eff. July 1, 2010.



RS 38:3087.292 - Repealed by Acts 2010, No. 743, §11, eff. July 1, 2010.

§3087.292. Repealed by Acts 2010, No. 743, §11, eff. July 1, 2010.



RS 38:3087.293 - Repealed by Acts 2010, No. 743, §11, eff. July 1, 2010.

§3087.293. Repealed by Acts 2010, No. 743, §11, eff. July 1, 2010.



RS 38:3087.294 - Repealed by Acts 2010, No. 743, §11, eff. July 1, 2010.

§3087.294. Repealed by Acts 2010, No. 743, §11, eff. July 1, 2010.



RS 38:3087.295 - Repealed by Acts 2010, No. 743, §11, eff. July 1, 2010.

§3087.295. Repealed by Acts 2010, No. 743, §11, eff. July 1, 2010.



RS 38:3087.301 - Creation

PART XXXII. BAYOU DESIARD LAKE RESTORATION COMMISSION

§3087.301. Creation

The Bayou Desiard Restoration Commission, referred to in this Section as the "commission", is hereby created in the parish of Ouachita. The commission shall be a political subdivision of the state. The purposes shall be to restore the management and protection of the water in certain portions of Bayou Desiard Lake. The commission may engage in any lawful activities to accomplish its purposes, including but not limited to the removal of aquatic plants, trees, and dredging of such lake to provide for the removal of soil deposits and any other necessary improvements which would benefit the Bayou Desiard Lake ecosystem.

Acts 2005, No. 72, §1, eff. June 16, 2005.



RS 38:3087.302 - Boundaries

§3087.302. Boundaries

The commission boundaries shall be comprised of portions of the bayou located from Finks Road north to Louisiana Highway 165 in Ouachita Parish where Bayou Desiard Lake crosses Bayou Bartholemew.

Acts 2005, No. 72, §1, eff. June 16, 2005.



RS 38:3087.303 - Commission as political subdivision and body corporate; purpose and powers

§3087.303. Commission as political subdivision and body corporate; purpose and powers

A. The commission shall be a political subdivision of the state of Louisiana.

B. It shall constitute a body corporate in law with all powers, rights, privileges, and immunities of a corporation. It shall have the power to sue and be sued, buy and sell, to levy taxes, to negotiate and execute contracts, and to incur debts and issue negotiable bonds in payment thereof under and in accordance with existing laws. It shall have the authority to acquire by purchase, donation, expropriation, or otherwise every type and specie of property, including servitudes and rights-of-use, necessary to its purpose, and to lease, build, operate, and maintain any works or machinery designed to accomplish the purposes of the commission.

C. Pursuant to, and without conflict with, any statewide laws for the management, protection, or regulation of surface water, the commission shall have complete control over the supply of fresh water made from Bayou Desiard Lake, which shall be administered for the benefit of the persons residing or owning property within the commission's boundaries, and if it should be for the benefit of the district, it shall have the authority to sell such water for irrigation, municipal, and industrial uses both within and outside the commission's boundaries.

D. The commission shall be exempt from state and local sales and use taxation. It may cooperate and contract with the government of the United States or any department or agency thereof and to accept grants and donations of property, money, and anything of value. It may cooperate with the state of Louisiana or any political subdivision, department, agency, or corporation of the state for the construction, operation, and maintenance of facilities designed to accomplish the purpose for which the commission is created on any basis including the matching of funds and by participating in projects authorized by any federal or state law as it shall see fit.

Acts 2005, No. 72, §1, eff. June 16, 2005.



RS 38:3087.304 - Board of commissioners; appointment; tenure; vacancies; compensation

§3087.304. Board of commissioners; appointment; tenure; vacancies; compensation

A.(1) In order to provide for the timely planning, development, construction, and improvements of the lake, and to provide for the representation in the affairs of the commission of those persons and interests immediately concerned with and affected by the purposes and development of the commission, the commission shall be managed by a seven-member board, each of whom shall be a qualified voter of the state of Louisiana and a resident of Ouachita Parish. The members of the board shall be appointed by the governor, subject to confirmation by the Louisiana Senate, from a list of nominations submitted as follows:

(a) Two members appointed at large by the governor.

(b) One member shall be nominated by the state representative for House District No. 14.

(c) One member shall be nominated by the state representative for House District No. 16.

(d) One member shall be nominated by the state senator for Senate District No. 35.

(e) One member shall be nominated by the state senator for Senate District No. 33.

(f) One member shall be nominated by the Ouachita Parish Police Jury.

(2) The commissioners initially appointed shall serve terms as follows:

(a) The members appointed at large by the governor shall serve a term of six years.

(b) The members nominated by the legislative delegation of Ouachita Parish shall serve a term of four years.

(c) The member nominated by the Ouachita Parish Police Jury shall serve a term of two years.

(d) The commissioners thereafter appointed at the expiration of the respective terms of the initial appointees shall be appointed in the manner of the original appointment and shall serve terms of six years.

(3) Any vacancy which occurs prior to the expiration of a term shall be filled in the same manner as the original appointment for the unexpired terms.

(4) Members of the board of commissioners shall receive no compensation for their services.

B. Any member of the board may be removed by a majority vote of the board after a notice and a hearing where grounds for removal have been established. Grounds for removal shall include but not be limited to three unexcused absences or failure to attend less than one-third of the board's scheduled meetings within a one-year period.

Acts 2005, No. 72, §1, eff. June 16, 2005.



RS 38:3087.305 - Oaths

§3087.305. Oaths

Before entering upon his official duties, each member of the board of commissioners shall take the oath of office provided by Article X, Section 30 of the Constitution of Louisiana before an officer authorized by law to administer oaths.

Acts 2005, No. 72, §1, eff. June 16, 2005.



RS 38:3087.306 - Election of officers

§3087.306. Election of officers

The board shall elect from its members a chairman, a vice chairman, a secretary-treasurer, and such other officers as it may deem necessary. Four members of such commission shall constitute a quorum for the transaction of business, and the meetings of the commission shall be held at such time and place as shall be fixed at the call of the chairman after due notice is provided to the full membership of the commission.

Acts 2005, No. 72, §1, eff. June 16, 2005.



RS 38:3087.307 - Powers of the board

§3087.307. Powers of the board

A. In order to accomplish the purposes for which the commission is created, the board of commissioners may:

(1) Review all data specifically related to lake restoration techniques, including data and strategies for sediment control and removal, removal of aquatic plants, water quality, and fish and wildlife habitat improvement, particularly as they may apply to that portion of Bayou Desiard Lake within the commission's jurisdictional boundaries.

(2) Review existing plans, studies, and proposals, pertaining to the Bayou Desiard Restoration Project implemented by a federal or state agency at no cost to the commission.

(3) Purchase, accept, hold, sell, and convey immovable and movable property and execute such contracts as it may deem necessary or convenient to enable it to properly carry out the purposes for which it is created.

(4) Acquire servitudes and rights-of-use by purchase, expropriation, or assignment for the lake or otherwise.

(5) Assist in conserving soil and water and in developing the water resources of the commission's boundaries, provided nothing shall be done to interfere with districts or municipalities previously organized under Louisiana law.

(6) Cooperate with the state Department of Transportation and Development and other state agencies in the maintenance or improvement and the construction of any works or improvements for the control, retention, diversion, or utilization of water; retard runoff of water and soil erosion; construct any ditch, channel improvement, dike, dam, or levee, and repair, improve, and maintain any of said improvements or structures.

(7) Employ and hire any such personnel as may be necessary in the operation of the business of the commission and fix their compensation and may employ engineers, attorneys, and other professional personnel as becomes necessary and fix their compensation.

(8) Levy taxes within the area of the boundaries of the commission, issue bonds, and incur indebtedness within the limitations prescribed by the Constitution of Louisiana and in the manner prescribed thereby.

(9) Cooperate and contract with persons, firms, associations, partnerships, private corporations, municipalities of this state, or other public corporations, and with any other local, state, and federal agencies for the sale or use of any waters impounded by the commission.

(10) Select a domicile and home office for the commission.

(11) Grant franchises to telephone, telegraph, and electric power companies and grant franchises for the purposes of laying gas, water, sewer, electricity, or other utilities to supply the inhabitants or any person or corporation with gas, water, sewerage, or light when such construction is within the lake. Nothing contained in this Part shall affect the vested rights of any corporation which, pursuant to R.S. 45:781(A), has constructed, prior to August 15, 2005, and maintains and operates telegraph, telephone, and other lines for the transmission of intelligence.

(12) Appoint, hire, designate, and empower wardens, rangers, patrols, and such other personnel as may be deemed necessary by the commission for the enforcement of such regulations as may be promulgated and adopted by said commission.

(13) Manage and control the water level and make recommendations to the Wildlife and Fisheries Commission regarding lake drawdowns for biological purposes and aquatic plant control. However, to accomplish the commission's objectives, with the consultation of the Wildlife and Fisheries Commission, the commission may engage in the removal of aquatic plants within the undeveloped area of Bayou Desiard Lake.

(14) Do and perform any and all things necessary or incident to the fulfillment of the purposes for which the commission is created.

B. The Bayou Desiard Lake Restoration Commission shall have, with respect to the improvements and maintenance of the lake, the advice of the Department of Transportation and Development, and the department shall assist the commission to make such surveys, inspections, and investigations, render such reports, estimates, and recommendations, and furnish such plans and specifications as the board of commissioners of the commission may request from time to time.

C. The commission may incur debt for any one or more of its lawful purposes, issue in its name negotiable bonds or certificates of indebtedness evidencing such debt, and provide for the security and payment thereof as follows:

(1) To issue certificates of indebtedness maturing within one year from date of issuance to evidence money borrowed in anticipation of current revenues for the administration, operation, construction, and maintenance costs and expenses of the commission, which certificates shall be payable in principal and interest from any available income, revenues, fees, or taxes pledged to their payment by the commission.

(2) To issue bonds substantially in the manner set forth in Article VI of the Constitution of Louisiana, and other authority supplemental thereto, particularly Part III of Chapter 4 of Title 39 of the Louisiana Revised Statutes of 1950. Such bonds shall be payable from an ad valorem tax on all taxable property in the area of the boundaries of the commission sufficient to pay such bonds in principal and interest when approved by vote of a majority in number of the qualified electors voting on the proposition at an election held for that purpose. Such bonds shall be issued in the manner provided by the law pursuant to which they are being issued, and the maximum interest rate for the bonds shall be that prescribed by such law. The bonds shall be issued in such amount or amounts as the board of commissioners shall determine. However, the principal amount of all such bonds outstanding as of the date of the issuance of any new bonds shall never exceed ten percent of the assessed valuation of the taxable property within the area of the boundaries of the commission, to be ascertained by the last assessment roll of record in Ouachita Parish.

(3) The commission shall have additional authority to levy taxes within the area of the boundaries of the commission under the provisions of Article VI, Section 32 of the Constitution of Louisiana, for the purpose of improving, operating, and maintaining its facilities, providing any such tax shall not exceed five mills and shall first be approved at an election held for said purposes in accordance with the Louisiana Election Code. The board may, when necessary, levy annually an ad valorem tax not to exceed five mills on the dollar on the property subject to taxation situated within the boundaries of the commission. The proceeds from such tax shall be used for the maintenance and upkeep of the lake within the boundaries of the commission as provided in R.S. 38:3087.302.

(4) The copy of any resolution levying a tax, certified by the secretary of the board of commissioners of said district, shall be transmitted to the tax assessor of the parishes in the district on or before the first day of May of the first year in which the tax is to be assessed and collected, and it shall be the duty of the assessor to assess the tax and extend the same upon the tax rolls of the parish. The tax shall be collected by the sheriff and ex officio tax collector of the Ouachita Parish in the same manner as taxes levied by the parish. Taxes assessed shall constitute the same liens upon the property assessed; shall bear the same penalties; and collection shall be enforced in the same manner and at the same time as parish taxes.

Acts 2005, No. 72, §1, eff. June 16, 2005.



RS 38:3087.308 - Rules and regulations

§3087.308. Rules and regulations

A. In order to accomplish the purposes of the commission, the board of commissioners may make and enforce such rules and regulations as it shall deem necessary and advisable:

(1) To manage and control the water level; however, except as otherwise provided by this Part, the management and control of drawdowns for biological purposes is vested in the Wildlife and Fisheries Commission.

(2) To protect and preserve the works, improvements, and properties owned or controlled by the commission, prescribe the manner of their use by public corporations and persons, and preserve order within and adjacent thereto.

(3) To prescribe the manner of building bridges, roads, fences, including fences for the control of livestock, or other works in, along, or across any channel or extension into the reservoir.

(4) To prescribe the manner in which natural or artificial drains, ditches, sewers, pipelines, or other works shall be adjusted to or connected with the works of the commission or any watercourse therein and the manner in which the watercourses of property in the area of the boundaries of the commission may be used for sewer outlets for disposal of waste.

(5) To prescribe the permissible uses of the water supply provided by the impoundments constructed and to prevent the pollution or unnecessary waste of such water supply.

(6) To prescribe or regulate the discharge into sewers of the district of any liquid or solid waste deemed detrimental to the works and improvements of the district.

(7) To describe, execute, and implement building restrictions on non-submerged lands not owned by the commission but located therein and immediately adjacent to the improvements of the commission in order to maintain the integrity and enhance the value of property in the district and the surrounding area. Building restrictions for private landowners within the district will not be more strict than guidelines used by the commission.

B. The board of commissioners shall make recommendations to the Wildlife and Fisheries Commission for proposed regulations pertaining to hunting and fishing, water sports, boating recreation, and all other activities engaged in upon the lake.

Acts 2005, No. 72, §1, eff. June 16, 2005.



RS 38:3087.309 - Construction which would impede flow of water in lake prohibited; pollution defined and prohibited; penalties fixed for violations

§3087.309. Construction which would impede flow of water in lake prohibited; pollution defined and prohibited; penalties fixed for violations

A.(1) No person or public corporation shall erect within the drainage area of the commission's boundaries any dam or lake upon any stream or watercourse which will affect the lake until a copy of the plans has been filed with the board of commissioners and the board grants approval.

(2) Whoever violates this Subsection shall be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned for not more than sixty days, or both.

B.(1) No person shall knowingly and willfully empty or drain into or permit to be drained from any pumps, reservoirs, wells, or oil fields into any stream or drain constituting the watershed of the lake or from any stream within the area of the commission's boundaries into the lake any oil, salt water, or other noxious or poisonous gases or substances which would render the water unfit for irrigation purposes or would destroy aquatic and fish life in the streams.

(2) Each and every day that oil, salt water, or other substances are permitted to flow into natural streams or drains which constitute the watershed of the lake shall constitute a separate and distinct offense.

(3) Whoever violates this Subsection shall be fined not less than one hundred dollars nor more than two hundred dollars or imprisoned for not more than three months, or both.

C.(1) No person shall:

(a) Obstruct drainage channels which compose any drain or stream flowing into the lake by bridging them except in accordance with plans, specifications, and instructions prescribed by the board of commissioners of the commission.

(b) Construct dams, locks, or gates in drainage channels of the watershed of the lake without permission of the commission.

(c) Drain into channels by natural or artificial inlets, except under regulations prescribed by the board of commissioners.

(d) Cause water to be diverted in any manner from the channels without the express permission of the Bayou Desiard Lake Restoration Commission.

(e) Float timber in the watershed of the lake.

(f) Use the channels for transportation or commercial navigation, except under authority of and agreement with the board of commissioners.

(2) Whoever violates this Subsection shall be fined not less than two hundred fifty dollars nor more than five hundred dollars or imprisoned for not more than sixty days, or both.

D.(1) No proprietor, owner, lessee, or possessor of land abutting the lake or upon any public road paralleling the water line or contiguous to the lake shall in any manner close or place any obstruction in the drains or ditches, whether on private property or on the public road or levee adjacent to the road which will in any manner interfere with the effective, thorough, and continuous drainage into the lake.

(2) Whoever violates this Subsection shall be fined not less than two hundred fifty dollars nor more than five hundred dollars or imprisoned for not more than sixty days, or both.

Acts 2005, No. 72, §1, eff. June 16, 2005.



RS 38:3087.310 - Supervision by Department of Transportation and Development

§3087.310. Supervision by Department of Transportation and Development

All of the powers and duties relative to construction and letting of contracts for construction required to be advertised by R.S. 38:2211 and 2212 conferred upon the commission shall be subject to and exercised under the supervisory control of the Department of Transportation and Development of the state of Louisiana, which department shall furnish to the commission such engineering services as it shall require and may cooperate with the commission in the construction of any work or facility considered by the commission and said department necessary to fulfill the purposes of the lake commission.

Acts 2005, No. 72, §1, eff. June 16, 2005.



RS 38:3087.311 - Contracts let by board; bond

§3087.311. Contracts let by board; bond

All contracts of the district shall be let by the board of commissioners under the provisions of R.S. 38:2181 et seq.

Acts 2005, No. 72, §1, eff. June 16, 2005.



RS 38:3087.312 - Mineral rights

§3087.312. Mineral rights

Whenever it becomes necessary for the commission or the Department of Transportation and Development to acquire full ownership of any land for the purpose of constructing any work or facility within the commission's boundaries, the owner on his own behalf, or on behalf of his assigns in the event of a prior assignment, may retain the mineral rights to such property together with the right to grant mineral leases and servitudes thereon. No form of prescription shall divest such owner or his assigns of these rights so long as the commission, the department, or some other department or agency of the state retains the ownership of the property, but should ownership pass into private hands, the prescription of nonuse provided by R.S. 31:27 shall apply as in the usual case.

Acts 2005, No. 72, §1, eff. June 16, 2005.



RS 38:3087.313 - Tax exemption; mineral leases unabridged

§3087.313. Tax exemption; mineral leases unabridged

Should the commission or the Department of Transportation and Development acquire a servitude, right-of-use, or title in full ownership to immovable property or any other property, such property shall not be subject to any ad valorem tax or tax of any nature by the state of Louisiana or any political subdivision thereof so long as such property is used for the purpose of the lake. The provisions of this Part shall in no way abridge the right of any individual, person, firm, or corporation from whom a servitude or right-of-use may have been acquired to lease the land subject thereto for the production of oil, gas, or other minerals and to produce or cause to be produced oil, gas, or other minerals from such property so long as said leases are subject to the terms and conditions of the servitude executed in favor of the commission.

Acts 2005, No. 72, §1, eff. June 16, 2005.



RS 38:3087.314 - Regulation of commercial establishments

§3087.314. Regulation of commercial establishments

A. The board of commissioners may:

(1) Establish and cause to be enforced rules and regulations pertaining to all commercial establishments that may be constructed for the purpose of making commercial use of the lake or its facilities.

(2) License and permit such establishments and levy and collect a fee to be fixed by the commission for the privilege of making commercial use of the facilities of the lake.

B. The rules and regulations established and promulgated by the board of commissioners pursuant to this Section shall provide penalties for any commercial establishment operating without a permit or license.

Acts 2005, No. 72, §1, eff. June 16, 2005.



RS 38:3087.321 - Repealed by Acts 2008, No. 815, §5.

§3087.321. Repealed by Acts 2008, No. 815, §5.



RS 38:3087.322 - Repealed by Acts 2008, No. 815, §5.

§3087.322. Repealed by Acts 2008, No. 815, §5.



RS 38:3087.323 - Repealed by Acts 2008, No. 815, §5.

§3087.323. Repealed by Acts 2008, No. 815, §5.



RS 38:3087.324 - Repealed by Acts 2008, No. 815, §5.

§3087.324. Repealed by Acts 2008, No. 815, §5.



RS 38:3087.325 - Repealed by Acts 2008, No. 815, §5.

§3087.325. Repealed by Acts 2008, No. 815, §5.



RS 38:3087.326 - Repealed by Acts 2008, No. 815, §5.

§3087.326. Repealed by Acts 2008, No. 815, §5.



RS 38:3087.327 - Repealed by Acts 2008, No. 815, §5.

§3087.327. Repealed by Acts 2008, No. 815, §5.



RS 38:3087.328 - Repealed by Acts 2008, No. 815, §5.

§3087.328. Repealed by Acts 2008, No. 815, §5.



RS 38:3087.329 - Repealed by Acts 2008, No. 815, §5.

§3087.329. Repealed by Acts 2008, No. 815, §5.



RS 38:3087.330 - Repealed by Acts 2008, No. 815, §5.

§3087.330. Repealed by Acts 2008, No. 815, §5.



RS 38:3087.331 - Repealed by Acts 2008, No. 815, §5.

§3087.331. Repealed by Acts 2008, No. 815, §5.



RS 38:3087.332 - Repealed by Acts 2008, No. 815, §5.

§3087.332. Repealed by Acts 2008, No. 815, §5.



RS 38:3087.333 - Repealed by Acts 2008, No. 815, §5.

§3087.333. Repealed by Acts 2008, No. 815, §5.



RS 38:3087.334 - Repealed by Acts 2008, No. 815, §5.

§3087.334. Repealed by Acts 2008, No. 815, §5.



RS 38:3087.335 - Repealed by Acts 2008, No. 815, §5.

§3087.335. Repealed by Acts 2008, No. 815, §5.



RS 38:3087.341 - Creation

PART XXXIV. LAKE ST. JOHN RECREATION AND WATER

CONSERVATION DISTRICT

§3087.341. Creation

There is hereby created a recreation and water conservation district to be known as the "Lake St. John Recreation and Water Conservation District".

Acts 2005, No. 214, §1, eff. June 29, 2005.



RS 38:3087.342 - Location

§3087.342. Location

The district shall be comprised of the area of Lake St. John and all of the land between the centerlines of Louisiana Highways 568 and 569 and Lake St. John located within the parish of Concordia.

Acts 2005, No. 214, §1, eff. June 29, 2005.



RS 38:3087.343 - District as political subdivision and body corporate; purpose and powers

§3087.343. District as political subdivision and body corporate; purpose and powers

A. The district shall be a political subdivision of the state of Louisiana, which shall have for its purpose the preservation, promotion, and development of the wealth and natural resources of the district by the conservation of the soil and water of Lake St. John for agricultural, recreational, commercial, and sanitary purposes and by the regulation of aquatic plant growth.

B. It shall constitute a body corporate in law with all powers, rights, privileges, and immunities of a corporation. It shall have the power to sue and be sued, to buy and sell, to levy taxes, to negotiate and execute contracts, and to incur debts and issue negotiable bonds in payment thereof under and in accordance with law. It shall have the authority to acquire by purchase, donation, or otherwise every type and specie of property, including servitudes and rights-of-use, necessary to its purpose, and to lease, build, operate, and maintain any works or machinery designed to accomplish the purposes of the district.

C. It shall have complete control over the supply of fresh water from Lake St. John which shall be administered for the benefit of the persons residing or owning property within the district, and if it should be for the benefit of the district, it shall have the authority to sell such water for irrigation, municipal, and industrial uses both within and outside the district. However, the district shall have no authority to regulate or control any use by any municipality, district, or other person of such water supply which use was being made by such municipality, district, or other person on June 29, 2005, including no authority to charge or collect any fee or charge therefor.

D. The district may cooperate and contract with the government of the United States or any department or agency thereof and accept grants and donations of property and money therefrom. It may cooperate with the state of Louisiana or any political subdivision, department, agency, or corporation of the state for the management of the waters of Lake St. John and the construction, operation, and maintenance of facilities designed to accomplish the purpose for which the district is created on any basis including the matching of funds and by participating in projects authorized by any federal or state law as it shall see fit.

Acts 2005, No. 214, §1, eff. June 29, 2005.



RS 38:3087.344 - Board of commissioners, appointment; tenure; vacancies; removal of members; compensation; domicile

§3087.344. Board of commissioners, appointment; tenure; vacancies; removal of members; compensation; domicile

A. The district shall be governed and controlled by a board of five commissioners, each of whom shall be a qualified elector of the district and a resident of Concordia Parish.

B.(1) The members of the board of commissioners shall be appointed by the state legislative delegation representing the parish of Concordia.

(2)(a) The initial members shall be appointed from a list of no more than ten nominations submitted by the police jury of Concordia Parish. The nominees submitted by the police jury shall be selected from a list of no more than fifteen nominations submitted by the Lake St. John Flotilla Committee and the Lake St. John Advisory Board.

(b) The initial members of the board shall serve as follows: three commissioners shall serve two-year terms and two commissioners shall serve four-year terms. Commissioners shall draw lots for their initial terms at the first commission meeting.

(3) After the initial terms, all commissioners shall be appointed for four-year terms.

(4) After the initial appointments, upon expiration of a term of a member of the board of commissioners, the state legislative delegation shall appoint a successor from a list of two names per vacancy submitted by the board of commissioners. A commissioner may not serve more than two consecutive complete or partial terms. Any vacancy in the office of commissioner due to death, resignation, or any other cause other than expiration of a term of office shall be filled by the president of the board with majority approval of the board for the remainder of the unexpired term.

C. Members of the board of commissioners shall receive no compensation for their services.

D. Any member of the board who has accumulated three consecutive unexcused absences or who has neglected his official duties as a commissioner shall be removed for cause. A written recommendation of removal, approved by a majority of the membership of the board, shall be submitted to the appointing authority. Upon receipt of such recommendation, the appointing authority shall remove the commissioner and appoint his successor.

E. The board shall be domiciled within the district boundaries.

Acts 2005, No. 214, §1, eff. June 29, 2005.



RS 38:3087.345 - Oaths

§3087.345. Oaths

Before entering upon his official duties, each member of the board of commissioners shall take the oath of office provided by Article X, Section 30 of the Constitution of Louisiana before an officer authorized by law to administer oaths.

Acts 2005, No. 214, §1, eff. June 29, 2005.



RS 38:3087.346 - Election of officers

§3087.346. Election of officers

Immediately after the members of the board of commissioners have been appointed, or as soon thereafter as is practicable, they shall meet and organize by electing from their number a president, vice president, and secretary who shall perform the duties normally required of such officers.

Acts 2005, No. 214, §1, eff. June 29, 2005.



RS 38:3087.347 - Powers of the board

§3087.347. Powers of the board

A. In order to accomplish the purposes for which the district is created, the board of commissioners may:

(1) Purchase, acquire by donation, hold, sell, and convey immovable and movable property and execute such contracts as it may deem necessary or convenient to enable it to properly carry out the purposes for which it is created.

(2) Acquire servitudes and rights-of-use by purchase, by donation, and by assignment for the district or otherwise.

(3) Assist in conserving soil and water and in developing the water resources of the district, provided nothing shall be done to interfere with districts or municipalities previously organized under Louisiana law.

(4) Cooperate with the state Department of Transportation and Development and other state agencies in the maintenance or improvement and the construction of any works or improvements for the control, retention, diversion, or utilization of water or to retard runoff of water and soil erosion; in the construction of any ditch, channel improvement, dike, dam, or levee; and in the repair, improvement, and maintenance of any of said improvements or structures.

(5) Manage and control the water level and make recommendations to the Wildlife and Fisheries Commission regarding lake drawdowns for biological purposes and aquatic plant control.

(6) Employ and hire secretarial, clerical, and other such personnel as may be necessary in the operation of the business of the district and fix their compensation; employ engineers, attorneys, and other professional personnel as necessary and fix their compensation. The district shall not be deemed to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana.

(7) Levy taxes, issue bonds, and incur indebtedness within the limitations prescribed by the constitution and laws of Louisiana and in the manner prescribed thereby.

(8) Cooperate and contract with persons, firms, associations, partnerships, private corporations, cities of this state, or other public corporations, and with any other local, state, or federal agencies for the sale or use of any waters impounded by the district.

(9) Grant franchises to telephone, telegraph, cable, and electric power companies and grant franchises for the purposes of laying gas, sewer, electricity, or other utilities to supply the inhabitants or any person or corporation with gas, water, sewerage, and electricity when such construction is within the district. Nothing contained in this Part shall affect the vested rights of any corporation which, pursuant to R.S. 45:781(A), has constructed prior to June 29, 2005, and maintains and operates telegraph, telephone, and other lines for the transmission of intelligence.

(10) Appoint, hire, designate, and empower wardens, rangers, patrols, and such other personnel as may be deemed necessary by the board for the enforcement of such regulations as may be promulgated and adopted by said board.

(11) Do and perform any and all things necessary or incidental to the fulfillment of the purposes for which the district is created.

B. The Lake St. John Recreation and Water Conservation District may have, with respect to the improvements and facilities maintenance of the district, the advice of the Department of Transportation and Development, and it may request from time to time the assistance of the department to make such surveys, inspections, and investigations, render such reports, estimates, and recommendations, and furnish such plans and specifications as the board of commissioners of the district may request.

C. The district may incur debt for any one or more of its lawful purposes, issue in its name negotiable bonds or certificates of indebtedness evidencing such debt, and provide for the security and payment thereof as follows:

(1) To issue certificates of indebtedness maturing within one year from date of issuance to evidence money borrowed in anticipation of current revenues for the administration, operation, construction, and maintenance costs and expenses of the district, which certificates shall be payable in principal and interest from any available income, revenues, fees, or taxes pledged to their payment by the district.

(2) To issue bonds substantially in the manner set forth in Article VI of the Constitution of Louisiana, and other authority supplemental thereto, particularly Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950. Such bonds shall be payable from an ad valorem tax on all taxable property in the district sufficient to pay such bonds in principal and interest when approved by vote of a majority in number of the qualified electors voting on the proposition at an election held for that purpose. Such bonds shall be issued in the manner provided by the law pursuant to which they are being issued, and the maximum interest rate for the bonds shall be that prescribed by such law. The bonds shall be issued in such amount or amounts as the board of commissioners shall determine. However, the principal amount of all such bonds outstanding as of the date of the issuance of any new bonds shall never exceed ten percent of the assessed valuation of the taxable property within the district, to be ascertained by the last assessment roll of record in Concordia Parish.

(3) The district shall have additional authority to levy taxes under the provisions of Article VI, Section 32 of the Constitution of Louisiana, for the purpose of improving, operating, and maintaining its facilities, provided any such tax shall first be approved at an election held for said purpose in accordance with the Louisiana Election Code.

(4) The copy of any resolution levying a tax, certified by the secretary of the board of commissioners of said district, shall be transmitted to the tax assessor of Concordia Parish on or before the first of the year in which the tax is to be assessed and collected, and it shall be the duty of the assessor to assess the tax and extend the same upon the tax rolls of the parish. The tax shall be collected by the sheriff and ex officio tax collector of Concordia Parish in the same manner as taxes levied by the parish. Taxes assessed shall constitute the same liens upon the property assessed, shall bear the same penalties, and collection thereof shall be enforced in the same manner and at the same time as parish taxes.

Acts 2005, No. 214, §1, eff. June 29, 2005.



RS 38:3087.348 - Parcel fee

§3087.348. Parcel fee

A.(1) The Lake St. John Recreation and Water Conservation District may levy and collect a parcel fee on improved parcels within its boundaries. The parcel fee shall be imposed by resolution or ordinance of the board of commissioners of the district only after the question of the imposition of the parcel fee and the purpose, rate, and duration of such fee has been approved by a majority of the qualified electors of the district voting at an election held therein. The proceeds from the levy of said parcel fee shall be expended for costs of operation of the district, including management and control of water levels and aquatic plant growth within the district and protection and preservation of the works, improvements, and properties owned or controlled by the district, prescribing the manner of their use by public corporations and persons, and preserving order within and adjacent thereto. Any parcel fee imposed pursuant to this Section shall be levied and collected and be due and owing annually. Such fee may be carried on the tax rolls for Concordia Parish and collected at the same time as parish ad valorem taxes.

(2) If any parcel fee is not paid when due, the district shall proceed against the parcel for collection of the amount of the fee unpaid and delinquent, any collection costs incurred by the district plus interest at a rate not exceeding twelve percent on the unpaid amount of the parcel fee, and in the event legal proceedings are necessary to effect collection, court costs, and reasonable attorney fees. However, attorney fees shall be payable by the parcel owner only if demand by the board of commissioners has been made on said owner by certified mail, and such parcel owner has failed to pay the amount due within ten days after such demand.

(3) A judgment obtained for nonpayment of a parcel fee, upon being recorded in the mortgage records of Concordia Parish, shall prime all other liens except those for taxes and prior recorded local or special assessments. If there are one or more property mortgages on such parcel and the mortgage holder or holders have notified the tax collector in the parish of such recorded mortgage in accordance with the requirements of R.S. 47:2180.1, the district, prior to proceeding against such parcel for failure to pay a parcel fee, shall give notice to each mortgagee of the amount of the parcel fee due and owing on such parcel and that such fee must be paid within twenty days after mailing the notice or proceedings will be commenced against the parcel. The notice shall be sent to each such mortgage holder by certified mail, return receipt requested, or by personal or domiciliary service on such mortgage holder.

B.(1) The district may incur debt and issue bonds payable from an irrevocable pledge and dedication of all or a portion of the proceeds of the parcel fee, provided that the question of funding said proceeds into bonds shall have been approved by a majority vote of the qualified electors of the district voting at an election held therein and the State Bond Commission has approved the issuance of the bonds. The question or proposition with respect to the funding of the proceeds of the parcel fee may be submitted at a separate election held for that purpose. The maturities of the bonds shall be so arranged that the total amount of principal and interest falling due in such year on all bonds theretofore issued payable from such parcel fee shall not exceed eighty percent of the estimated proceeds to be received from the levy of such parcel fee in the calendar year in which the bonds are issued.

(2) The bonds may be sold at public or private sale and shall be issued pursuant to the provisions of a resolution adopted by the board of commissioners of the district, provided the bonds shall mature over a period not to exceed the period for which the parcel fee, the proceeds of which are to be used to pay principal and interest on the bonds, is authorized. The bonds and the income therefrom shall be exempt from taxation by the state and by any parish, municipality, or political subdivision thereof.

C. The district may incur debt and issue certificates of indebtedness pursuant to the provisions of R.S. 33:2921 through 2925, subject to the approval of the State Bond Commission.

D.(1) A "parcel" as used in this Section shall mean one or more lots, subdivided portions of ground, or individual tracts identified by an individual assessment number on the assessment rolls of Concordia Parish. A partial owner of a parcel shall be responsible for that proportion of the parcel fee equal to the proportion of the value of the entire parcel assigned to the partial owner on the assessment roll.

(2) An "improved parcel" as used in this Section shall mean a parcel on which a permanent building suitable for residential or commercial use is situated.

E. The district may create different classes of real estate and present to the voters a proposition to levy or impose different parcel fees for each class.

Acts 2005, No. 214, §1, eff. June 29, 2005.



RS 38:3087.349 - Rules and regulations

§3087.349. Rules and regulations

A. In order to accomplish the purposes of the district, the board of commissioners may make and enforce such rules and regulations as it shall deem necessary and advisable:

(1) To protect and preserve the works, improvements, and properties owned or controlled by the district, prescribe the manner of their use by public corporations and persons, and preserve order within and adjacent thereto.

(2) To prescribe the manner of building bridges, piers, boathouses, seawalls, roads, and fences, including fences for the control of livestock or other works in, along, or across any channel or extending into the lake.

(3) To prescribe the manner in which natural or artificial drains, ditches, sewers, pipelines, or other works shall be adjusted to or connected with the works of the district or any watercourse therein and the manner in which the watercourses of the district may be used for sewer outlets for disposal of waste.

(4) Pursuant to and in accordance with any statewide laws for the management, protection, or regulation of surface water, to prescribe the permissible uses of the water supply provided by the lake and to prevent the pollution or unnecessary waste of such water supply.

(5) To prescribe or regulate the discharge into sewers of the district of any liquid or solid waste deemed detrimental to the works and improvements of the district.

(6) To establish rules and regulations and cause them to be enforced with regard to activities engaged in upon Lake St. John that are not regulated by the Louisiana Wildlife and Fisheries Commission.

B. The board shall make recommendations to the Wildlife and Fisheries Commission for proposed regulations pertaining to hunting, fishing, trapping, water sports, boating, and the operation of any watercraft upon the proposed lake.

Acts 2005, No. 214, §1, eff. June 29, 2005.



RS 38:3087.350 - Construction which would impede flow of water in lake prohibited; pollution defined and prohibited; penalties fixed for violations

§3087.350. Construction which would impede flow of water in lake prohibited; pollution defined and prohibited; penalties fixed for violations

A.(1) No person or public corporation shall erect within the drainage area of the district any dam or reservoir upon any stream or watercourse which will affect the lake until a copy of the plans thereof has been filed with the board of commissioners and approved.

(2) Whoever violates this Subsection shall be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned for not more than sixty days, or both.

B.(1) No person shall knowingly and willfully empty or drain or permit to be drained from any pump, reservoir, well, or oil field into any stream or drain constituting the watershed of the lake, or from any stream within said district into said lake any oil, salt water, or other noxious, toxic, hazardous, or poisonous gas, liquid, or substance that would render the water unfit for irrigation or human consumption or would destroy aquatic life in the lake.

(2) Each and every day that oil, salt water, or any other substance described in Paragraph (1) of this Subsection is permitted to flow into natural streams or drains that constitute the watershed of the lake shall constitute a separate and distinct offense.

(3) Whoever violates this Subsection shall be fined not less than one hundred dollars nor more than one thousand dollars or imprisoned for not more than three months, or both.

C.(1) No person shall:

(a) Obstruct drainage channels which compose any drain or stream flowing into the lake by bridging them except in accordance with plans, specifications, and instructions prescribed by the board of commissioners of the district.

(b) Construct dams, locks, or gates in drainage channels of the watershed of the lake or into the lake itself without permission of the commission.

(c) Anchor rafts, crafts, fish traps, fish cars, and other obstacles in the channel of any stream, drain, or natural flow of the feeder streams of the watershed of the lake or the lake itself. Nothing in this Section shall prohibit the temporary and otherwise lawful anchorage of boats and watercraft or the otherwise lawful use of legal fishing gear.

(d) Float timber in the watershed of the lake.

(2) Whoever violates this Subsection shall be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned for not more than sixty days, or both.

D.(1) No proprietor, owner, lessee, or possessor of land abutting upon the lake or along any public road paralleling the water line or contiguous to the lake shall in any manner close or place any obstruction in any drain or ditch, whether on private property or on the public road or levee adjacent to the road, that will in any manner interfere with the effective, thorough, and continuous drainage into the lake.

(2) Whoever violates this Subsection shall be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned for not more than sixty days, or both.

Acts 2005, No. 214, §1, eff. June 29, 2005.



RS 38:3087.351 - Supervision by Department of Transportation and Development

§3087.351. Supervision by Department of Transportation and Development

All of the powers and duties relative to construction and letting of contracts for construction required to be advertised by R.S. 38:2211 and 2212 conferred upon the district shall be subject to and exercised under the supervisory control of the Department of Transportation and Development of the state of Louisiana, which department shall furnish to the district such engineering services as it shall require and may cooperate with the district in the construction of any work or facility considered necessary by the district and said department to the purposes of the district.

Acts 2005, No. 214, §1, eff. June 29, 2005.



RS 38:3087.352 - Contracts let by board

§3087.352. Contracts let by board

Any and all contracts of the district shall be let by the board of commissioners under the provisions of R.S. 38:2181 et seq.

Acts 2005, No. 214, §1, eff. June 29, 2005.



RS 38:3087.353 - Mineral rights

§3087.353. Mineral rights

Whenever it shall become necessary for the district or the Department of Transportation and Development to acquire full ownership of any land for the purpose of constructing any work or facility within the district, the owner thereof on his own behalf or on behalf of his assigns in the event of a prior assignment may retain the mineral rights to such property together with the right to grant mineral leases and servitudes thereon. No form of prescription shall divest such owner or his assigns of these rights so long as the district or a department or agency of the state retains the ownership of the property, but should ownership pass into private hands, the prescription of nonuse provided by R.S. 31:27 shall apply as in the usual case.

Acts 2005, No. 214, §1, eff. June 29, 2005.



RS 38:3087.354 - Tax exemption; mineral leases unabridged

§3087.354. Tax exemption; mineral leases unabridged

Should the district or the Department of Transportation and Development acquire a servitude, right-of-use, or title in full ownership to immovable property or any other property, such property shall not be subject to any ad valorem tax or tax of any nature by the state of Louisiana or any political subdivision thereof so long as such property is used for the purposes of the district. The provisions of this Part shall in no way abridge the right of any individual, person, firm, or corporation from whom a servitude or right-of-use may have been acquired to lease the land subject thereto for the production of oil, gas, or other minerals and to produce or cause to be produced oil, gas, or other minerals from such property so long as said leases are subject to the terms and conditions of the servitude executed in favor of the commission.

Acts 2005, No. 214, §1, eff. June 29, 2005.



RS 38:3087.355 - Playgrounds, parks, and other facilities

§3087.355. Playgrounds, parks, and other facilities

The board of commissioners may cause to be created and constructed playgrounds, picnic grounds, grounds for recreation, parks, and any and all other facilities to accommodate the public and to provide adequate access to the lake, as may, within the opinion of the board, become necessary. The board of commissioners shall also provide for the construction of public access boat ramps in the district to allow for and maintain public access to Lake St. John for recreational purposes.

Acts 2005, No. 214, §1, eff. June 29, 2005.



RS 38:3087.356 - Regulation of commercial establishments

§3087.356. Regulation of commercial establishments

A. The board of commissioners may:

(1) Establish and cause to be enforced rules and regulations pertaining to all commercial establishments that may be constructed for the purpose of making commercial use of the lake or its facilities.

(2) License and permit such establishments and levy and collect a fee, to be fixed by the commission, for the privilege of making commercial use of the facilities of the lake.

B. The rules and regulations established and promulgated by the board of commissioners pursuant to this Section shall provide penalties for any commercial establishment operating without a permit or license.

Acts 2005, No. 214, §1, eff. June 29, 2005.



RS 38:3087.357 - Audit

§3087.357. Audit

The district shall be audited pursuant to R.S. 24:513.

Acts 2005, No. 214, §1, eff. June 29, 2005.



RS 38:3091 - Legislative findings; purpose

CHAPTER 13-A. UTILIZATION OF GROUND WATER RESOURCES

§3091. Legislative findings; purpose

The utilization of ground water resources is hereby found and declared to be a matter of public interest.

It is the purpose of this chapter to provide for the efficient administration, and gathering of data concerning ground water resources of the State of Louisiana.

Acts 1972, No. 535, §§1, 2.



RS 38:3092 - Definitions

§3092. Definitions

Unless the context otherwise requires, the following terms shall have the following meanings for purposes of this chapter:

(1) "Persons" means any natural person, corporation, association, partnership, receiver, tutor, curator, executor, administrator, fiduciary, or representative of any kind.

(2) "Ground water" is water suitable for any beneficial purpose percolating below the earth's surface.

(3) "Well" or "water well" shall mean any well drilled or constructed for the principal purpose of producing ground water.

(4) "Beneficial purpose" or "beneficial use" means the use of ground water for domestic, municipal, industrial, agricultural, recreational or therapeutic purposes.

(5) "User" means any person making any beneficial use of ground water in excess of fifty thousand gallons for any day during any calendar year from a well or wells owned or operated by such person or from a well or wells owned or operated solely for the production of water used by such person.

(6) "Commissioner" means the commissioner of conservation.

(7) "Office" means the office of conservation, Department of Natural Resources.

Acts 1972, No. 535, §3; Acts 2009, No. 437, §1, eff. Jan. 1, 2010.



RS 38:3093 - Administration; authority

§3093. Administration; authority

This Chapter shall be administered by the commissioner of conservation, who shall have authority to enforce the provisions of this Chapter.

Acts 1972, No. 535, §§4, 5; Acts 2009, No. 437, §1, eff. Jan. 1, 2010.



RS 38:3094 - Rules and regulations; powers of commissioner

§3094. Rules and regulations; powers of commissioner

A. The commissioner shall make reasonable rules and regulations for the following purposes:

(1) To require registration of all wells producing in excess of fifty thousand gallons per day with the commissioner showing the date drilled, the name of the driller, if available, and the current ownership together with such other information as the commissioner may reasonably require. The commissioner may, at his discretion, require registration of smaller wells.

(2) To require that all users of ground water within the state register with the commissioner showing the number, location, and capacity of wells owned or operated by them or solely for their benefit and designating the beneficial use or uses of ground water by them. The commissioner shall classify each user as a domestic, municipal, industrial, agricultural, or recreational or therapeutic user of ground water upon the basis of such information. The commissioner shall have authority in his discretion to require periodic renewals of registrations to determine alterations in uses of water within the state; such registrations may be required on an annual basis or such greater periods of time as the commissioner may deem appropriate.

(3) To establish regulations governing standards for the construction of all wells drilled after July 26, 1972, except that where authority is exercised by the Louisiana Department of Health, the commissioner shall work cooperatively with that department in the establishment of standards for construction.

(4) To require well owners to furnish, on request, information pertinent to wells, such as well logs, chemical analyses, strata samples, water levels, water uses, drawdowns, grouting, casing sizes, property descriptions, and other pertinent information reasonably required by the commissioner, provided that as to wells in existence on July 26, 1972, such information is available.

(5) To gather data with respect to existing and future wells.

(6) To require that all abandoned wells be reported and sealed in accordance with approved standards and to establish such standards.

(7) To require the well owner and/or lessee to install control devices on free flowing water wells producing in excess of five thousand gallons per day.

(8) To require the well owner and/or lessee to grout the upper portion of the annular space of existing unsealed water wells to prevent surface runoff from contaminating wells.

B. In addition to the specific regulatory matters set forth in Subsection A of this Section, the commissioner shall have authority to do, as required, the following:

(1) To make, after notice and hearing, and to enforce all reasonable rules, regulations, or orders necessary from time to time to achieve the purposes of this chapter.

(2) To collect data; to make investigations and inspections; to examine properties, papers, books, and records relevant to ground water use or conservation; to examine, survey, check, test, and gauge all water wells within the state; to hold hearings; to provide for the keeping of records and making of reports by owners of water wells and users of ground water.

(3) To require that authorized personnel be enabled to enter property at reasonable times and under reasonable conditions to inspect wells, perform tests, and examine records.

(4) To cooperate with other governmental units and agencies of this state, with governments and agencies of other states and of the United States, and with private agencies for the purpose of utilizing and conserving the ground waters of the state.

(5) To receive grants and enter into contracts for ground water resource development.

(6) To conduct studies and investigations of all problems concerning ground water resources of the state, either on his own motion or by request of a ground water conservation district, local governing body or agency, or other state agency.

(7) To require records to be kept and reports to be made of the drilling, equipping, and completion of wells into any aquifer or aquifers and the taking and use of ground water therefrom and to require accurate drillers' logs to be kept of such wells and a copy thereof and of any electric logs made of such wells to be filed with the commissioner.

C. To provide for uniform protection of public water supply users in the state, the commissioner with the concurrence and approval of the Louisiana Department of Health shall be authorized as follows:

(1) To assure that all community public water supply systems within the state are developed so as to provide for the proper utilization of the ground water aquifers and are organized to provide proper operation and maintenance of the system. It shall be the responsibility of the commissioner, with assistance from the Louisiana Department of Health, to promulgate rules and regulations in accordance with the Administrative Procedure Act, so as to ensure the safety and welfare of the general public utilizing such systems.

(2) The authority to promulgate such rules and regulations set out in Subsection (C)(1) shall only apply to public water systems affecting five hundred connections or less.

Acts 1972, No. 535, §5; Amended by Acts 1976, No. 606, §1; Acts 1985, No. 389, §1; Acts 1989, No. 483, §1; Acts 2009, No. 437, §1, eff. Jan. 1, 2010.



RS 38:3095 - Falsification of documents to evade regulations; penalty

§3095. Falsification of documents to evade regulations; penalty

A. No person shall for the purpose of evading this chapter, or any rule, regulation, or order made thereunder:

(1) Make or cause to be made any false entry or statement of fact in any report required to be made by this chapter or by any rule, regulation, or order made hereunder; or

(2) Make or cause to be made any false entry in an account, record, or memorandum kept by any person in connection with the provisions of this chapter or of any rule, regulation, or order made thereunder; or

(3) Remove out of the jurisdiction of the state, or destroy or mutilate, alter, or by any other means falsify any book, record, or other paper, pertaining to the matters regulated by this chapter or by any rule, regulation, or order made thereunder.

B. Whoever violates this section shall be fined not more than five thousand dollars, or imprisoned not more than six months, or both.

Acts 1972, No. 535, §6.



RS 38:3096 - Repealed by Acts 2009, No. 437, §2, eff. Jan. 1, 2010.

§3096. Repealed by Acts 2009, No. 437, §2, eff. Jan. 1, 2010.



RS 38:3097 - Repealed by Acts 2009, No. 437, §2, eff. Jan. 1, 2010.

§3097. Repealed by Acts 2009, No. 437, §2, eff. Jan. 1, 2010.



RS 38:3097.1 - Legislative findings; purpose; effect

CHAPTER 13-A-1. WATER RESOURCES MANAGEMENT

§3097.1. Legislative findings; purpose; effect

A. As the effective management and planning in the utilization of the state's water resources is hereby found and declared to be a matter of public interest, the state must have a comprehensive ground water management program. Said program must take into consideration the requirements, needs, and obligations of all stakeholders of water in the state of Louisiana. The program shall be based on good management practices, sound science, and economics according to generally accepted principles in those disciplines. It must include as a goal the long-term sustainability of the state's ground water aquifers and preservation of the state's ecological welfare, while considering the economic value thereof to the state's role in interstate commerce and the economic welfare of its citizens. Further, it must provide for the efficient administration in the utilization and management of ground water resources, including the gathering of data related to the state's water resources. Thus, the state's water resources must be protected, conserved, managed, and replenished in an effective manner, with due regard for the foregoing considerations and in the best interest of all the citizens of the state.

B. The legislature hereby recognizes the need for uniformity in the establishment of a comprehensive ground water management program. Therefore, the state shall have exclusive jurisdiction over the management of ground water and this Chapter shall supersede and preempt any rule, regulation, code, statute, or ordinance of any political subdivision or other unit of local government. However, nothing contained in this Chapter shall be construed to deny such local government the authority over siting facilities pursuant to any general land use planning or zoning or to deny soil and water conservation districts powers granted pursuant to R.S. 3:1208.

C. In accordance with the legislative intent provided herein, the statewide ground water resource management program and any rule, regulation, or order of the commissioner shall recognize historic use of ground water resources in the state and may incorporate the use of appropriate incentives to encourage conservation of ground water resources and the appropriate utilization of alternate water supplies where appropriate. Consistent with the provisions of this Chapter and in consultation with the commissioner, the incentives and provisions of alternate water resources may be provided by the state, or any local subdivision thereof, by virtue of tax incentives, tax credits, and physical projects transporting or providing alternate water resources to existing ground water users and by any private person with an interest in conserving such ground water resources for public use.

Acts 2003, No. 49, §2, eff. July 1, 2003; Acts 2012, No. 471, §2.



RS 38:3097.2 - Definitions

§3097.2. Definitions

Unless the context otherwise requires, the following terms shall have the following meanings for purposes of this Chapter:

(1) "Area of ground water concern" shall mean an area in which, under current usage and normal environmental conditions, sustainability of an aquifer is not being maintained due to either movement of a salt water front, water level decline, or subsidence, resulting in unacceptable environmental, economic, social, or health impact, or causing serious adverse impact to an aquifer, considering the areal and temporal extent of all such impacts. An area of ground water concern, declared pursuant to R.S. 38:3097.6, shall be designated a critical area of ground water concern when the commissioner finds that sustainability cannot be maintained without withdrawal restrictions.

(2) "Beneficial use" means the technologically feasible use of ground water for domestic, municipal, industrial, agricultural, recreational, or therapeutic purpose, or any other advantageous purpose.

(3) "Commission" shall mean the Water Resources Commission, established by R.S. 38:3097.4.

(4) "Commissioner" shall mean the commissioner of conservation.

(5) "Domestic well" shall mean a water well used exclusively to supply the household needs of the owner, lessee, or his family. Uses may include but are not limited to drinking, cooking, washing, sanitary purposes, lawn and garden watering, and caring for pets. Domestic wells shall also include wells used on private farms and ranches for the feeding and caring of pets and watering of lawns, excluding livestock, crops, and ponds.

(6) "Ground water" is water suitable for any beneficial use percolating below the earth's surface which contains fewer than 10,000 mg/l total dissolved solids, including water suitable for domestic use or supply for a domestic water system.

(7) "Ground water emergency" shall mean an unanticipated occurrence as a result of a natural force or a man-made act which causes a ground water source to become immediately unavailable for beneficial use for the foreseeable future or drought conditions determined by the commissioner to warrant the temporary use of drought relief wells to assure the sustained production of agricultural products in the state.

(8) "Historic ground water production" means the average annual production of a ground water well since the calendar year 1995.

(9) "Large volume well" means a well with an exterior casing size of eight inches or greater in diameter, or as defined by rules and regulations promulgated by the commissioner pursuant to the Administrative Procedure Act.

(10) "Person" shall mean any natural person, corporation, association, partnership, receiver, tutor, curator, executor, administrator, fiduciary, or representative of any kind, or any governmental entity.

(11) "Replacement well" shall mean a well located within one thousand feet of the original well and within the same property boundary as the original well, installed within the same aquifer over an equivalent interval with an equivalent pumping rate, and used for the same purpose as the original well.

(12) "Spacing" means the distance a water well may be located in relation to an existing or proposed water well, regardless of property boundaries.

(13) "Sustainability" means the development and use of ground water in a manner that can be maintained for the present and future time without causing unacceptable environmental, economic, social, or health consequences.

(14) "User" shall mean any person who is making beneficial use of ground water from a well or wells owned or operated by such person.

(15) "Well" or "water well" shall mean any well drilled or constructed for the principal purpose of producing ground water.

Acts 2003, No. 49, §2, eff. July 1, 2003; Acts 2005, No. 225, §1, eff. June 29, 2005; Acts 2012, No. 471, §2.

NOTE: See Acts 2005, No. 225, §2, relative to pending and previous declarations.



RS 38:3097.3 - Commissioner of conservation; powers and duties

§3097.3. Commissioner of conservation; powers and duties

A. The commissioner, through the office of conservation, is empowered and responsible for the administration of all matters related to the management of the state's groundwater resources by providing for the most advantageous use of the resource consistent with the protection, conservation, and replenishment thereof. The commissioner shall perform these functions to the extent such functions are not specifically within the jurisdiction of other state departments or agencies. The commissioner shall seek the advice and consultation of local governmental entities on any actions or decisions which may have an impact upon those entities or residents within the entities' respective jurisdictions.

B. The commissioner is authorized to employ, assign, and remove personnel, including a deputy, within the Department of Natural Resources, office of conservation, to provide administrative and technical staff functions the commissioner deems necessary to carry out the powers, functions, and duties under this Chapter. Personnel actions shall be in accordance with applicable civil service laws, rules, and regulations, and with the policies and rules of the department, all subject to budgetary control and applicable laws.

C. The commissioner has authority to make, after notice and public hearings in accordance with the Administrative Procedure Act, any reasonable rules, regulations, and orders that are necessary from time to time in the proper administration and enforcement of this Chapter, including rules, regulations, or orders for the following purposes:

(1) Do all things necessary to prevent waste of water resources.

(2) Prevent or alleviate damaging or potentially damaging salt water movement or water level decline and loss of sustainability in the state's aquifers in accordance with Paragraph (4) of this Subsection.

(3) Prevent subsidence of the land surface caused by the withdrawal of groundwater within the state in accordance with Paragraph (4) of this Subsection.

(4)(a) Require registration of all new wells by the owners. Such registration shall at a minimum require the date drilled or the estimated date to be drilled, the name of the driller, the current ownership, and the projected location of the well in latitude, longitude, and depth, and casing size together with such other information as the commissioner may reasonably require. Registration shall be in the form of a notice of intent to drill submitted to the commissioner at least sixty days prior to drilling the well, except for the following types of wells which shall be registered no later than sixty days after completing the well:

(i) Domestic well.

(ii) Replacement well.

(iii) Drilling rig supply well, used only for the duration of the oil and gas drilling operation at the drilling location where sited for the immediate needs of rig operations.

(iv) Drought relief wells.

(v) All other wells the commissioner exempts for just cause.

(b) Within thirty days of receiving the well registration, the commissioner shall review the submitted information. During the thirty-day review period, the commissioner may either issue an order to the owner placing restrictions on the well or requesting further reasonable information on the well or may take no action. Prior to any order placing a restriction on a well, the commissioner shall determine, on the basis of good management practices and sound science, that such action is necessary to prevent adverse impacts to the sustainability of the aquifer from which the proposed well is to produce. An order placing restrictions on spacing may also be issued to avoid direct adverse impacts to existing wells. Restrictions and requests for information shall be subject to the following:

(i) For large volume wells or wells within a critical area of groundwater concern, the commissioner may issue to the owner of such well an order fixing allowable production, spacing, and metering necessary to properly manage the state's groundwater resources consistent with R.S. 38:3097.6(B)(3). Before issuing any order placing restrictions on a well outside a critical area of groundwater concern, the commissioner shall consider a well owner's efforts to develop alternate water sources.

(ii) For all other wells located outside a critical area of groundwater concern, an order issued by the commissioner may only fix spacing of the well.

(iii) If more information is requested, the commissioner shall have an additional thirty days after receiving the additional information for review. The commissioner's request for further information may be appealed to the commission to determine the reasonableness of the request. Such determination shall be made within forty-five days from the date of the appeal.

(5) Determine areas of groundwater concern and designate critical areas of groundwater concern in accordance with R.S. 38:3097.6.

(6) Collect data with respect to water wells and water resources.

(7) Continue development of a statewide groundwater resource management program that shall include but not be limited to evaluation of the state's water resources including current and projected demands; development of a water use conservation program; study of alternatives to groundwater use, such as surface water to include treatment and transmission system, and reclaimed water; incentives for conservation; use of alternative technologies; and education and conservation programs. The plan should stress conservation as the primary mechanism for the protection of the state's groundwater resources.

(8) Develop a contingency plan to respond to a groundwater emergency. Such a plan shall provide that groundwater needed for human consumption shall have the highest priority. If the commissioner declares a groundwater emergency, he shall define the geographical extent of the area included in the emergency by rule or order, may retain personnel or let contracts as necessary with persons who shall operate under his direction to abate the emergency conditions, and may fix the allowable production, spacing, and depth for wells within the area in such a way that the combined production of groundwater will not have long-term adverse effects on the aquifer.

(9) Authorize the temporary use of drought relief wells for agricultural use in times of drought.

(10) Enter interagency agreements and interstate compacts in order to manage groundwater resources. Such interstate compacts shall be entered only upon approval of the House Committee on Natural Resources and Environment and the Senate Committee on Environmental Quality.

D. Any rule or regulation promulgated or any critical groundwater area declared by the Ground Water Management Commission pursuant to authority granted by Act No. 446 of the 2001 Regular Session shall remain in effect until July 1, 2004, or until such time as the commissioner promulgates rules pursuant to this Section or reviews any previously declared critical area.

E. The commissioner shall not authorize or issue any permit which allows the use or withdrawal of three million gallons or more of groundwater per day from the Chicot aquifer that shall be injected into the subsurface in a parish whose population is more than seventy thousand and less than seventy-five thousand.

F.(1) The commissioner, upon determining that a violation of Chapters 13-A, 13-A-1, or 13-B of this Title or the regulations adopted thereunder has occurred, may impose a civil penalty as provided in this Chapter. Additionally, upon determining that a violation of Chapters 13-A, 13-A-1, or 13-B of this Title or the rules and regulations made pursuant to Chapters 13-A, 13-A-1, or 13-B of this Title has occurred, the commissioner may issue an order requiring compliance. Any such order shall state, with reasonable specificity, the nature of the violation, any cessation of activities or affirmative operations required to achieve compliance, and a time limit within which compliance with the order must be achieved. Noncompliance with any such order to comply shall constitute a violation of Chapters 13-A, 13-A-1, or 13-B of this Title, and the commissioner may impose a civil penalty for such violation. Any person subjected to a civil penalty shall have the right to a public hearing if requested in writing, which written request shall suspend the imposition of penalty until final action is taken by the commissioner.

(2) The commissioner is hereby authorized to assess civil penalties for each day of violation of the provisions of Chapters 13-A, 13-A-1, or 13-B of this Title as follows:

(a) For violations of rules and regulations promulgated pursuant to R.S. 38:3097.3(C)(4)(a) - failure to register a well no later than sixty days after completion of the well:

(i) First offense - between zero and fifty dollars.

(ii) Second offense - between fifty and one hundred dollars.

(iii) Third and subsequent offense - between one hundred and five hundred dollars.

(b) For violations of rules and regulations promulgated pursuant to R.S. 38:3097.3(C)(4)(a) - failure to submit a notice of intent to drill a well at least sixty days prior to drilling:

(i) First offense - between zero and two hundred dollars.

(ii) Second offense - between two hundred and four hundred dollars.

(iii) Third and subsequent offense - between four hundred and one thousand dollars.

(c) For violations of rules and regulations promulgated pursuant to R.S. 38:3097.3(C)(4)(a) - failure to submit a notice of intent to drill a well prior to drilling:

(i) First offense - five hundred dollars.

(ii) Second offense - one thousand dollars.

(iii) Third and subsequent offense - two thousand five hundred dollars.

(d) For violations of rules and regulations promulgated pursuant to R.S. 38:3097.3(C)(4)(b) - failure to comply with restrictions, terms, or conditions set forth by order of the commissioner:

(i) First offense - one thousand dollars.

(ii) Second offense - two thousand five hundred dollars.

(iii) Third and subsequent offense - five thousand dollars.

(e) For violations of rules and regulations promulgated pursuant to R.S. 38:3097.3(C)(9) - failure to comply with an emergency order authorizing the temporary use of drought relief wells:

(i) First offense - two hundred dollars.

(ii) Second offense - four hundred dollars.

(iii) Third and subsequent offense - one thousand dollars.

(f) For violations of rules and regulations promulgated pursuant to R.S. 38:3097.3(C)(8) - failure to comply with any restrictions, terms, or conditions set forth by the commissioner in response to a groundwater emergency:

(i) First offense - one thousand dollars.

(ii) Second offense - two thousand five hundred dollars.

(iii) Third and subsequent offense - five thousand dollars.

(g) For violations of Chapter 13-A-1 of Title 38 of the Louisiana Revised Statutes of 1950 for any other violations not otherwise specified in this Paragraph:

(i) First offense - between zero and two hundred dollars.

(ii) Second offense - between two hundred and four hundred dollars.

(iii) Third and subsequent offense - between four hundred and one thousand dollars.

(h) For violations of Chapter 13-A of this Title and not otherwise specified in that Chapter:

(i) First offense - between one and two hundred dollars.

(ii) Second offense - between two hundred one and four hundred dollars.

(iii) Third offense and subsequent offenses - between four hundred one and one thousand dollars.

(i) For violations of Chapter 13-B of this Title and not otherwise specified in that Chapter:

(i) First offense - between one hundred and one thousand dollars.

(ii) Second offense - between one thousand one and two thousand five hundred dollars.

(iii) Third and subsequent offenses - between two thousand five hundred one and five thousand dollars.

Acts 2003, No. 49, §2, eff. July 1, 2003; Acts 2005, No. 225, §1, eff. June 29, 2005; Acts 2006, No. 29, §1; Acts 2008, No. 241, §2; Acts 2008, No. 580, §4; Acts 2008, No. 581, §1; Acts 2009, No. 4, §1; Acts 2009, No. 437, §1, eff. Jan. 1, 2010.

NOTE: See Acts 2005, No. 225, §2, relative to pending and previous declarations.



RS 38:3097.4 - Water Resources Commission; membership; powers and responsibilities

§3097.4. Water Resources Commission; membership; powers and responsibilities

A. The Water Resources Commission is hereby created and shall be composed of the following members:

(1) The governor or his designee.

(2) The commissioner of conservation or his designee.

(3) The commissioner of agriculture and forestry or his designee.

(4) The secretary of the Department of Economic Development or his designee.

(5) The secretary of the Department of Environmental Quality or his designee.

(6) The secretary of the Louisiana Department of Health or his designee.

(7) The secretary of the Department of Wildlife and Fisheries or his designee.

(8) The secretary of the Department of Transportation and Development or his designee.

(9) The chairman of the Coastal Protection and Restoration Authority Board or his designee.

(10) The executive director of the Sabine River Authority or his designee.

(11) The executive director of the Louisiana Public Service Commission or his designee.

(12) One member appointed by the governor, who is a geologist or an engineer with expertise in ground water resource management.

(13) One member appointed by the governor from a list of four nominations submitted jointly by the Louisiana Chemical Association, the Louisiana Mid-Continent Oil & Gas Association, the Louisiana Association of Business and Industry, and the Louisiana Pulp & Paper Association.

(14) One member appointed by the governor from a list of three names nominated by the Louisiana Farm Bureau.

(15) One member appointed by the governor from a list of three nominations submitted by the Police Jury Association of Louisiana.

(16) One member appointed by the governor from a list of three nominations submitted by the Louisiana Municipal Association.

(17) One member appointed by the governor from a list of three nominations submitted by the Sparta Groundwater Conservation District Board of Commissioners.

(18) One member appointed by the governor from a list of three nominations submitted by the board of commissioners of the Capital Area Groundwater Conservation District.

(19) One member appointed by the governor who resides or works in the geographical area of the state underlain by the Chicot aquifer.

(20) One member appointed by the governor from a list of three nominations submitted by the Louisiana Landowners Association.

(21) One member appointed by the governor from a list of three names submitted by the Louisiana Wildlife Federation, Coalition to Restore Coastal Louisiana, and the League of Women Voters.

(22) One member appointed by the governor from a list of three nominations submitted by the Ports Association of Louisiana.

(23) One member appointed by the governor from a list of three nominations submitted by the Louisiana River Pilots' Association.

(24) One member, who is a lawyer licensed to practice in Louisiana with not less than five consecutive years in the practice of law in Louisiana and who has legal expertise in water law, appointed by the governor from a list of four names submitted by the chancellor of the Louisiana State University Law Center, the dean of the Loyola University New Orleans College of Law, the chancellor of the Southern University Law Center, and the dean of the Tulane University Law School.

(25) Two members, one appointed by the chairman of the House Natural Resources and Environment Committee, and one appointed by the chairman of the Senate Natural Resources Committee who does not represent commercial, industrial or agricultural interests but who represents residential consumers.

(26)(a) The chairman of the House Committee on Natural Resources and Environment, or his designee, shall serve as an ex-officio non-voting member.

(b) The chairman of the Senate Committee on Natural Resources, or his designee, shall serve as an ex-officio non-voting member.

(c) The chairmen shall not be counted as part of the total membership of the commission for purposes of determining the number of members necessary to constitute a quorum but, if present, they shall be counted as members for purposes of establishing a quorum for the particular meeting.

B. The appointed members of the commission shall serve four-year terms except for the initial term, in which the governor shall designate the terms of office so that three members shall serve a one-year term, three members shall serve a two-year term, and four members shall serve a three-year term. No appointed member shall serve more than two consecutive terms. In case of a vacancy, the governor shall appoint a replacement to fill the unexpired term. Appointed members shall not be compensated for their services, except the commissioner may promulgate rules and regulations to provide for travel expenses. Appointed members shall be considered as such, and not elected, for the purposes of R.S. 42:1102 et seq.

C. The governor or his designee shall serve as chairman of the commission. The commission shall meet at least twice per calendar year, but may meet more often as necessary.

D. The commission shall have the authority to do the following:

(1) Review and approve or reject any orders of the commissioner placing restrictions on wells upon petition by the owner of the affected well or proposed well or any owner of a well in the same aquifer which may be adversely impacted by the well in question. In reviewing such decisions the commissioner shall not serve as a voting member of the commission. The order of the commissioner shall be rejected only if the commission concludes, after a review of the record, that a reasonable factual basis does not exist for the commissioner's decision. Rejected orders shall be returned to the commissioner for reconsideration. An order that has been returned to the commissioner twice shall be considered a final decision and eligible for judicial review pursuant to R.S. 38:3097.5.

(2) Review rules and regulations proposed by the commissioner pursuant to the proper administration and enforcement of this Chapter.

(3) Continue the development, in cooperation with the commissioner, of a statewide ground water resource management program that shall include but not be limited to evaluation of the state's ground water resources including current and projected demands; development of a water use conservation program; study of alternatives to ground water use, such as surface water to include treatment and transmission system, and reclaimed water; incentives for conservation; use of alternative technologies; and education and conservation programs. The plan should stress conservation as the primary mechanism for the protection of the state's ground water resources. The commission shall also hold public hearings and consult with local governmental entities in the development of this program.

(4) Evaluate the state's surface water resources including current and projected demands, inventory the state's surface water supplies, identify technical research and previously developed information on surface water, identify potential future deficit areas, study alternatives to surface water use including treatment, transmission systems, and reclamation, and investigate incentives for conservation and the use of alternative technologies, including public education and conservation programs.

(5) Review the contingency plan developed by the commissioner to respond to a ground water emergency.

(6) Direct the commissioner to promulgate rules and regulations for the appointment or designation of up to five regional bodies based on the general location of major aquifer systems and water sources of the state and composed of local stakeholders who are representative of current users. Such bodies may gather data and provide local input to the commission and the commissioner.

(7) At their discretion, attend all public meetings called by the commissioner pursuant to his power and duties in this Chapter.

Acts 2003, No. 49, §2, eff. July 1, 2003; Acts 2006, No. 30, §1; Acts 2012, No. 471, §2; Acts 2012, No. 601, §1, eff. June 7, 2012; Acts 2016, No. 430, §4.



RS 38:3097.5 - Judicial review

§3097.5. Judicial review

A. The owner of the affected well or proposed well or any owner of a well in the same aquifer which may be significantly and adversely impacted by the well at issue may appeal devolutively a final determination by the commissioner only to the Nineteenth Judicial District Court. A petition for review must be filed in the district court within thirty days after notice of the final decision being appealed has been given. Copies of the petition shall be served upon the commissioner. The district court shall grant the petition for review. The commissioner shall not be required to file an answer to the petition for review.

B. The provisions of R.S. 49:964(C), (D), (F), and (G), including the standard of review, shall apply to petitions for judicial review provided in this Section.

C. Judicial review regarding well restriction orders shall be decided by the court summarily and by preference. In no case shall the date for a final decision on the merits of such review or appeals extend beyond the ninetieth day after receipt by the court of the record for adjudication. The court in its discretion may issue further orders consistent with the Louisiana Code of Civil Procedure to carry out the summary mandate of such reviews or appeals.

Acts 2003, No. 49, §2, eff. July 1, 2003.



RS 38:3097.6 - Determination of area of ground water concern

§3097.6. Determination of area of groundwater concern

A. Any owner of a well that is significantly and adversely affected as a result of the movement of a saltwater front, water level decline, or subsidence in or from the aquifer drawn on by such well shall have the right to file an application to request the commissioner to declare that an area underlain by such aquifer is an area of groundwater concern. Such application shall contain a statement of facts, and supporting evidence substantiating the area may be an area of groundwater concern as defined in R.S. 38:3097.2. On the basis of the application, good management practices, and sound science, the commissioner shall either deny the request, in writing, or issue a draft order which describes the proposed boundaries of the area of groundwater concern. If the commissioner issues a draft order describing the proposed boundaries of the area, the commissioner shall hold at least one public hearing in the locality of the proposed boundaries. At least thirty days prior to holding the public hearing, the commissioner shall provide copies of the draft order to the House Committee on Natural Resources and Environment and to the Senate Committee on Natural Resources.

B. After holding hearings, the commissioner shall issue a written decision based on good management practices and scientifically sound data gathered from the application, the participants in the public hearing, and any other relevant information. If the commissioner has determined that an area of ground water concern exists, his decision shall be in the form of an order that shall describe the boundaries of the area which is determined to be an area of ground water concern. The order shall also contain a plan to preserve and manage the ground water resources in that area which may include but is not limited to the following:

(1) Educational and conservation programs.

(2) Incentives to reduce ground water use.

(3) If the commissioner designates an area a critical area of ground water concern, the order may restrict the amount of withdrawals by any or all users in the area. In determining restrictions on withdrawals, the commissioner shall consider the following:

(a) Ground water needed for human consumption and public health and safety shall have the highest priority.

(b) Uses other than human consumption and public health and safety shall have equal priority.

(c) Historical use.

(d) Ability, including economic ability, of a particular user to relocate to an alternative source of water.

(e) User's conservation efforts and actual reductions in water usage, taking into account historic ground water production.

Acts 2003, No. 49, §2, eff. July 1, 2003; Acts 2005, No. 225, §1, eff. June 29, 2005; Acts 2008, No. 580, §4.

NOTE: See Acts 2005, No. 225, §2, relative to pending and previous declarations.



RS 38:3097.7 - Water Management Advisory Task Force

§3097.7. Water Management Advisory Task Force

A. A comprehensive water management program must continue to be developed and implemented. To that end, there is hereby created a Water Management Advisory Task Force with membership as follows:

(1) A person representing the office of the governor appointed by the governor.

(2) The president of the Louisiana Senate or his designee.

(3) The speaker of the Louisiana House of Representatives or his designee.

(4) The chair of the Senate Committee on Natural Resources or his designee.

(5) The chair of the Senate Committee on Environmental Quality or his designee.

(6) The chair of the House Committee on Natural Resources and Environment or his designee.

(7) The district engineer of the United States Army Corps of Engineers, New Orleans District, or his designee.

(8) The Louisiana State Conservationist, USDA Natural Resources Conservation Service or his designee.

(9) The chancellor of the Louisiana State University Agricultural Center or his designee.

(10) The executive director of the State Soil and Water Conservation Commission or his designee.

(11) The director of the United States Geological Survey, Louisiana Water Science Center or his designee.

(12) The director of the Louisiana Geological Survey or his designee.

(13) The executive director of the Louisiana Wildlife Federation or his designee.

(14) The president of the Louisiana Farm Bureau Federation or his designee.

(15) The president of the Louisiana Chemical Association or his designee.

(16) The executive director of the Coalition to Restore Coastal Louisiana or his designee.

(17) The president of the Louisiana Rice Growers Association or his designee.

(18) The executive director of Louisiana Mid-Continent Oil and Gas Association or his designee.

(19) The president of the Louisiana Cotton and Grain Association or his designee.

(20) One representative of the Capital Area Groundwater Conservation District.

(21) One representative of the Sparta Groundwater Conservation District.

(22) The executive director of the Louisiana Forestry Association or his designee.

(23) One representative of the Sabine River Authority.

(24) The president of the American Sugar Cane League or his designee.

(25) One representative of the Red River Compact Commission.

(26) The executive director of the Lake Pontchartrain Basin Foundation or his designee.

(27) The executive director of the Barataria-Terrebonne National Estuary Program or his designee.

(28) The president of the Louisiana Crawfish Farmers Association or his designee.

(29) The chairman of the Louisiana Pulp and Paper Association or his designee.

(30) A representative of the Louisiana Engineering Society who is a registered engineer with water resources management experience.

(31) A representative from Louisiana State University, Department of Geology and Geophysics.

(32) A representative from the University of Louisiana at Lafayette, Department of Geology.

(33) A representative of the Association of Electric Utilities.

(34) A representative of the League of Women Voters.

(35) A representative of the Citizens for a Clean Environment.

(36) A representative of the Louisiana Oil and Gas Association.

(37) A representative from the Louisiana State University at Shreveport, Red River Watershed Management Initiative.

(38) A representative of the New Orleans Sewerage and Water Board.

(39) One representative of the Louisiana Rural Water Association.

(40) The president of the Louisiana Soybean Association or his designee.

(41) The president of the Louisiana Cattlemen Association or his designee.

(42) A representative of the Louisiana Ground Water Association.

(43) The dean of the Southern University College of Agriculture, Family, and Consumer Science or his designee.

(44) A representative of the Irrigation Association.

(45) A representative of the Louisiana Water Environment Association.

B. The Water Management Advisory Task Force shall assist the commissioner of conservation and the Water Resource Commission in continuing to develop a statewide water resource management program. Such water management program shall include but not be limited to evaluation of the state's ground water resources including current and projected demands on the aquifers of the state; development of a water use conservation program; study of alternatives to ground water use, such as surface water to include treatment and transmission system, and reclaimed water; incentives for conservation; use of alternative technologies; and education and conservation programs. The plan should stress conservation as the primary mechanism for the protection of the state's ground water resources.

C. The Water Management Advisory Task Force shall assist the Water Resources Commission in its duty to evaluate the state's surface water resources including current and projected demands, inventory the state's surface water supplies, identify technical research and previously developed information on the surface water, study water use conservation, identify potential future deficit areas, study alternatives to surface water use including treatment, transmission systems, and reclamation, and investigate incentives for conservation and the use of alternative technologies, including public education and conservation programs.

D.(1) Fifteen members of the task force shall constitute a quorum. A quorum being present, the favorable vote of at least ten members of the task force or a simple majority of the total membership present, whichever is greater, shall be required for the commission to take action on any matter.

(2) The task force shall meet at least once per year, or more frequently as necessary. The task force shall report to the commissioner and the commission periodically on the activities and progress of the task force on continuing to develop the comprehensive water management program.

Acts 2011, No. 301, §2; Acts 2012, No. 471, §2.



RS 38:3097.8 - Annual report regarding groundwater quality and saltwater intrusion

§3097.8. Annual report regarding groundwater quality and saltwater intrusion

A. On or before April first annually, each water conservation district, fresh water district, and groundwater conservation district created by law shall submit a written report of the district's groundwater resources to the commissioner of conservation, the Water Resources Commission, the Water Management Advisory Task Force, the Senate Committee on Natural Resources, and the House Committee on Natural Resources and Environment. The report shall include but not be limited to the amount of water used for residential, commercial or industrial, or agricultural purposes, respectively; actual and projected saltwater intrusion or encroachment; and any current or projected sale of water for use outside of the state, including the amount of water so sold and the price paid by each out-of-state user.

B. For purposes of the annual report, the amount of water used for agricultural or industrial purposes may be estimated.

Acts 2012, No. 790, §1, eff. June 13, 2012.



RS 38:3098 - Licensing of water well and other drillers

CHAPTER 13-B. SUBSURFACE WATERS--WELL DRILLERS

§3098. Licensing of water well and other drillers

A. Every person, firm, or corporation engaged or desiring to engage in the business of drilling water wells for underground water, drilling monitoring wells, geotechnical bore holes, heat pump wells, cathodic protection holes, and/or seismic shot holes, as well as reworking water wells, or plugging and abandoning wells or bore holes, excluding oil and gas wells, in the state of Louisiana shall file an application with the office for a drilling license, using forms prepared by the office, setting out qualifications therefor and such other information including any examination, oral or written, as may be required by the office. The fees for such license and renewal shall be as follows:

(1) Those persons, firms, or corporations who drill less than twenty-five domestic water wells yearly shall pay a license and annual fee of fifty dollars.

(2) For all other persons, firms, or corporations who drill water wells, and/or drill monitoring wells, geotechnical bore holes, heat pump wells, cathodic protection holes, seismic shot holes, as well as reworking water wells, or plugging and abandoning wells or bore holes, excluding oil and gas wells, the license fee and annual renewal fee shall be one hundred dollars.

B. All licenses shall expire on June thirtieth of each year, and shall not be transferable, and shall be renewable annually, upon completion of six hours of continuing education as approved by the office and upon payment of the required fee.

C. Nothing in this Chapter shall prevent a person who has not obtained a license pursuant thereto from constructing a water well on his own or leased property intended for use only in a single family house which is his permanent residence, or intended for use only for watering livestock on his farm, and where the waters to be produced are not intended for use by the public or any residence other than his own. However, such person shall comply with all rules and regulations as to the construction of wells as set out by the provisions of this Chapter.

D. This Section shall not apply to any person who performs labor or services at the direction and under the personal supervision of a licensed well contractor.

E. A license may be renewed and shall be renewable without examination for the ensuing year by making an application not later than the expiration date and paying the applicable fee. Such application shall have the effect of extending the validity of the current license until the new license is received or the applicant is notified by the department that the license has been refused. On application made after June thirtieth of each year, the license will be renewed only upon payment of the applicable fee, plus a penalty of five dollars for each month the application is delinquent. Delinquency in excess of one year may, in the discretion of the advisory committee, be deemed as a waiver of the driller's right for renewal; and if he should apply thereafter, the department may require that he be considered as a new applicant, including the requirement for examination.

F. Any person whose license has been revoked may, upon application for a new license, be required, in the discretion of the advisory committee, to take the examination and in all other ways be considered as a new applicant.

Added by Acts 1980, No. 715, §1. Acts 1984, No. 313, §1, eff. July 2, 1984; Acts 1989, No. 31, §1, eff. June 15, 1989; Acts 1997, No. 122, §1; Acts 2009, No. 437, §1, eff. Jan. 1, 2010.



RS 38:3098.1 - Qualifications for license

§3098.1. Qualifications for license

In order to be licensed as a drilling contractor, as provided in R.S. 38:3098, in the state of Louisiana, the applicant must possess the following qualifications:

(1) Be at least eighteen years of age.

(2) Be of good moral character.

(3) Have a minimum of two years drilling experience.

(4) Demonstrate to the satisfaction of the office a reasonable knowledge of this Chapter and the rules and regulations adopted by the office under the provisions of this Chapter.

Acts 1980, No. 715, §1; Acts 1989, No. 31, §1, eff. June 15, 1989; Acts 2009, No. 437, §1, eff. Jan. 1, 2010.



RS 38:3098.2 - Powers of the Department of Natural Resources, office of conservation resources

§3098.2. Powers of the Department of Natural Resources, office of conservation resources

A. In carrying out the provisions of this Chapter, the office is empowered but not limited to do the following:

(1) Make reasonable rules and regulations for the purpose of carrying out the provisions of this Chapter as well as for the proper drilling and abandonment of wells and holes, excluding oil and gas wells.

(2) Prepare required forms and establish other procedures to govern the submission of applications, reports, and other information authorized to be sent to the office as required by this Chapter.

(3) Prepare and give reasonable oral or written examinations or both for license applicants.

(4) Deposit all fees in a special fund in the office of the state treasurer to be used for the implementation of this Chapter.

(5) Upon presenting valid identification as an inspector for the office, enter upon and be given access at reasonable times and under reasonable conditions to any premises for the purposes of inspecting water wells.

B. If the office finds that compliance with all the requirements of this Chapter would result in undue hardship, an exemption from any one or more of such requirements may be granted by the office to the extent necessary to ameliorate such undue hardship and to the extent such exemption can be granted without impairing the intent and purpose of this Chapter.

Acts 1980, No. 715, §1; Acts 1989, No. 31, §1, eff. June 15, 1989; Acts 2009, No. 437, §1, eff. Jan. 1, 2010.



RS 38:3098.3 - Repealed by Acts 2009, No. 437, §2, eff. Jan. 1, 2010.

§3098.3. Repealed by Acts 2009, No. 437, §2, eff. Jan. 1, 2010.



RS 38:3098.4 - Grounds for revoking license

§3098.4. Grounds for revoking license

The grounds for revoking a well driller's license shall be as follows:

1. That he has intentionally made a material misstatement in the application for such license; or

2. That he has willfully violated any provisions of this Chapter; or

3. That he has obtained, or attempted to obtain, such license by fraud or misrepresentation; or

4. That he has been guilty of fraudulent or dishonest practices; or

5. That he has demonstrated lack of competence as a driller of water wells; or

6. That he has failed or refused to file reports as required under the provisions of this Chapter; or

7. That he has willfully and contumaciously refused to obey reasonable orders, rules, and regulations of the office.

Added by Acts 1980, No. 715, §1; Acts 2009, No. 437, §1, eff. Jan. 1, 2010.



RS 38:3098.5 - Driller to keep records and file reports

§3098.5. Driller to keep records and file reports

The driller shall keep accurate records on each water well drilled, including but not limited to its location, depth, character of rocks or formations drilled, fluids encountered, and such other reasonable information as the office may specify. Each driller shall, within thirty days after completion of each well, file a report containing such information in the office on forms provided by the office. A copy of this information shall be provided to the Louisiana Geological Survey by the office. However, no report or information shall be required to be filed with the office if the well is a driven well or if it is dug by the use of a hand auger.

Added by Acts 1980, No. 715, §1; Acts 1997, No. 239, §3; Acts 2009, No. 437, §1, eff. Jan. 1, 2010.



RS 38:3098.6 - Advisory committee

§3098.6. Advisory committee

A. The Department of Natural Resources is hereby authorized to appoint a committee to serve in an advisory capacity and to make recommendations for the regulation and control of water well drillers as defined in this Chapter. This advisory committee shall consist of the following members:

(1) The commissioner of conservation or his designee.

(2) The secretary of the Department of Natural Resources or his designee.

(3) The president of the Louisiana Engineering Society or his designee.

(4) The secretary of the Louisiana Department of Health or his designee.

(5) One representative of the United States Geological Survey.

(6) One domestic well driller selected by the governor from a list of three submitted by the Louisiana Ground Water Association.

(7) One municipal and industrial driller selected by the governor from a list of three submitted by the Louisiana Ground Water Association.

(8) One irrigation driller selected by the governor from a list of three submitted by the Louisiana Ground Water Association.

(9) Two drillers at large selected by the commissioner of conservation from the industry as a whole.

B. The first appointment of the domestic well driller and one at large driller shall be for one year; the first appointment of the irrigation well driller and one at large driller shall be for two years; the first appointment of the municipal and industrial driller shall be for three years; thereafter, all appointments shall be for four year terms.

C. The chairman and vice chairman shall be selected by the members of the committee.

D. The members who are public employees shall receive no pay or allowances for their attendance at meetings of the advisory committee. All other members of the advisory committee shall receive no salary or per diem but may be compensated for expenses actually incurred in official activities approved by the office out of funds derived from license fees collected under the provisions of this Chapter. Such compensation shall be based upon proof to the satisfaction of the office in accordance with policies adopted by the legislative auditor in such matters.

Added by Acts 1980, No. 715, §1; Acts 2009, No. 437, §1, eff. Jan. 1, 2010.



RS 38:3098.7 - Penalties

§3098.7. Penalties

A. Any person, firm, or corporation who engages in or follows the business or occupation, or advertises, holds itself out, or acts temporarily or otherwise as a well driller without having first secured the required license or renewal thereof, or who otherwise violates any provisions of this Chapter shall be guilty of a misdemeanor, and upon conviction shall be fined not less than one hundred dollars and not more than one thousand dollars within the discretion of the court; and each day in which such violation exists or continues shall constitute a separate offense.

B. In addition to the penalties prescribed herein, any person who violates any order of the office requiring described remedial action as set out elsewhere in this Chapter, which shall specify a time requirement for compliance with such order, shall be subject to a penalty not to exceed one hundred dollars for each day such noncompliance continues.

C. Repealed by Acts 2009, No. 437, §2, eff. Jan. 1, 2010.

Added by Acts 1980, No. 715, §1. Acts 1986, No. 390, §1; Acts 2009, No. 437, §§1, 2, eff. Jan. 1, 2010.



RS 38:3098.8 - Chapter supplementary to other laws and regulations

§3098.8. Chapter supplementary to other laws and regulations

This Chapter shall be supplementary to laws, rules, and regulations of the state of Louisiana, or any of its political subdivisions, and of any other state agencies or commissions, except insofar as such conflict may exist.

Added by Acts 1980, No. 715, §1.



RS 38:3099.1 - Repealed by Acts 2003, No. 49, §4, eff. July 1, 2003.

CHAPTER 13-C. GROUND WATER MANAGEMENT

§3099.1. Repealed by Acts 2003, No. 49, §4, eff. July 1, 2003.



RS 38:3099.2 - Repealed by Acts 2003, No. 49, §4, eff. July 1, 2003.

§3099.2. Repealed by Acts 2003, No. 49, §4, eff. July 1, 2003.



RS 38:3099.3 - Repealed by Acts 2003, No. 49, §4, eff. July 1, 2003.

§3099.3. Repealed by Acts 2003, No. 49, §4, eff. July 1, 2003.



RS 38:3099.4 - Repealed by Acts 2003, No. 49, §4, eff. July 1, 2003.

§3099.4. Repealed by Acts 2003, No. 49, §4, eff. July 1, 2003.



RS 38:3101 - RELOCATION ASSISTANCE

CHAPTER 14. RELOCATION ASSISTANCE

§3101. Definitions

When used in this Chapter:

(1) "Agency" means the state of Louisiana, its municipalities or parishes, or the agencies of any of them, including particularly, but not exclusively, the Department of Transportation and Development.

(2) "Person" means any individual, partnership, corporation or association.

(3) "Displaced person" means

(a) any person who, on or after the effective date of this chapter, moves from real property, or moves his personal property from real property, as a result of the acquisition of such real property, in whole or in part, or as the result of the written order of the acquiring agency to vacate real property, for a program or project undertaken by an agency; and solely for the purposes of R.S. 38:3104(A) and (B) and R.S. 38:3103, as a result of the acquisition of or as the result of the written order of the acquiring agency to vacate other real property, on which such person conducts a business or farm operation, for such program or project; or

(b) any person who moves or discontinues his business or moves other personal property, or moves from his dwelling on or after the effective date of this chapter as the direct result of code enforcement, demolition or interim assistance activities, or a program of rehabilitation of buildings conducted pursuant to a governmental program.

(4) "Business" means any lawful activity, excepting a farm operation, conducted primarily--

(a) for the purchase, sale, lease and rental of personal and real property, and for the manufacture, processing, or marketing of products, commodities, or any other personal property;

(b) for the sale of services to the public;

(c) by a nonprofit organization; or

(d) solely for the purpose of R.S. 38:3104(A), for assisting in the purchase, sale, resale, manufacture, processing, or marketing of products, commodities, personal property, or services by the erection and maintenance of an outdoor advertising display or displays, whether or not such display or displays are located on the premises on which any of the above activities are conducted.

(5) "Farm operation" shall mean any activity conducted solely or primarily for the production of one or more agricultural products or commodities, including timber, for sale and home use, and customarily producing such products or commodities in sufficient quantity to be capable of contributing materially to the operator's support.

Added by Acts 1971, No. 116, §1, emerg. eff. June 14, 1971. Amended by Acts 1972, No. 207, §1; Acts 1977, No. 216, §1.



RS 38:3102 - Administration of relocation assistance programs

§3102. Administration of relocation assistance programs

In order to prevent unnecessary expenses and duplication of functions, the agency may make relocation payments or provide relocation assistance or otherwise carry out the functions required under this Chapter by utilizing the facilities, personnel, and services of any other federal, state or local governmental agency having an established organization for conducting relocation assistance programs.

Added by Acts 1971, No. 116, §1, emerg. eff. June 14, 1971.



RS 38:3103 - Relocation services

§3103. Relocation services

The agency may provide a relocation advisory assistance program which may include such measures, facilities, or services as may be necessary or appropriate in order:

(1) To determine the needs, if any, of displaced persons for relocation assistance;

(2) To assure that, within a reasonable period of time, prior to displacement there will be available, to the extent that can be reasonably accomplished, in areas not generally less desirable in regard to public utilities and public and commercial facilities and at rents or prices within the financial means of the families and individuals displaced, housing meeting the standards established by the agency head for decent, safe, and sanitary dwellings, equal in number to the number of, and available to, such displaced persons and reasonably accessible to their places of employment; except that the agency head may prescribe by regulation for instances where such requirements may be waived.

(3) To assist a displaced person displaced from his business or farm operation in obtaining and becoming established in suitable replacement locations;

(4) To supply current and continuing information concerning the Federal Housing Administration home acquisition program under Section 221(d)(2) of the National Housing Act,1 the small business disaster loan program under Section 7(b)(3) of the Small Business Act,2 and other programs of this State or the Federal Government, and information concerning availability, prices and rentals of comparable housing and commercial properties.

Added by Acts 1971, No. 116, §1, emerg. eff. June 14, 1971.

112 U.S.C.A. §1715 L (d)(2).

215 U.S.C.A. §636(b)(3).



RS 38:3104 - Relocation payments

§3104. Relocation payments

A. Payments for actual expenses: As part of the cost of construction the agency may compensate a displaced person for:

(1) his actual and reasonable expenses in moving himself, his family, his business, or his farm operation, or other personal property.

(2) actual direct losses of tangible personal property as a result of moving or discontinuing a business or farm operation, but not to exceed an amount equal to the reasonable expenses that would have been required to relocate such property, as determined by the head of the agency and

(3) actual reasonable expenses in searching for a replacement business or farm.

B. Alternative payments (dwellings): In the alternative the agency may pay to any displaced person, who moves from a dwelling who elects to accept the payments authorized by this subsection in lieu of the payments authorized by Subsection (A) of this section:

(1) A moving expense allowance, determined according to a schedule established by the head of the agency not to exceed three hundred dollars;

(2) A dislocation allowance in the amount of two hundred dollars.

C. Alternative payments (business and farm operations): In the alternative, the agency may pay to any displaced person, who moves or discontinues his business or farm operations, who elects to accept the payment authorized by this section in lieu of the payment authorized by Subsection (A) of this section, a fixed relocation payment in an amount equal to the average annual net earnings of the business or farm operation, but not less than twenty-five hundred dollars nor more than ten thousand dollars. In the case of a business, no payment shall be made under this subsection unless the agency is satisfied that the business (a) cannot be relocated without a substantial loss of its existing patronage, and (b) is not part of a commercial enterprise having at least one other establishment, not being acquired by the state or by the United States, which is engaged in the same or similar business. For purposes of this subsection, the term "average annual net earnings" means one-half of any net earnings of the business or farm operation, before federal and state income taxes, during the two taxable years immediately preceding the taxable year in which such business or farm operation moves from the real property acquired for such project, or during such other period as the head of the agency determines to be more equitable for establishing such earnings, and includes any compensation paid by the business or farm operation to the owner, his spouse, or his dependents during such two year periods. To be eligible for the payment authorized by this subsection, the business or farm operation must make its federal and state income tax returns available and its financial statements and accounting records available for audit for confidential use to determine the payment authorized by this subsection.

Added by Acts 1971, No. 116, §1, emerg. eff. June 14, 1971.



RS 38:3105 - Replacement housing

§3105. Replacement housing

A. In addition to payments otherwise authorized by this Chapter, as part of the cost of construction the agency may make a payment to the owner of real property acquired for a project which is improved by a dwelling actually owned and occupied by the owner for not less than one hundred and eighty days prior to the initiation of negotiations for the acquisition of such property, not to exceed twenty-two thousand five hundred dollars or the maximum amount authorized by federal law, whichever is greater. Such additional payment may include the following elements:

(1) The amount, if any, which when added to the acquisition cost of the dwelling acquired by the agency, equals the reasonable cost of a comparable replacement dwelling which is a decent, safe, and sanitary dwelling adequate to accommodate such displaced person, reasonably accessible to public services and places of employment and available on the private market. All determinations required to carry out this subparagraph may be made in accordance with standards established by the head of the agency making the additional payment.

(2)(a) The amount, if any, which will compensate such displaced person for any increased interest costs which such person is required to pay for financing the acquisition of any such comparable replacement dwelling. Such amount may be paid only if the dwelling acquired by the agency was encumbered by a bona fide mortgage which was a valid lien on such dwelling for not less than one hundred and eighty days prior to the initiation of negotiations for the acquisition of such dwelling. Such amount may be equal to the excess in the aggregate interest and other debt service costs of that amount of the principal of the mortgage on the replacement dwelling which is equal to the unpaid balance of the mortgage on the acquired dwelling, over the remainder term of the mortgage on the acquired dwelling, reduced to discounted present value. The discount rate may be the prevailing interest rate paid on savings deposits by commercial banks in the general area in which the replacement dwelling is located.

(b) Alternatively, and at the option of the agency, the agency may, instead of paying to the owner the amount calculated in accordance with the provisions of Subparagraph (a) hereof, pay an amount sufficient to reduce the principal sum to be financed by the relocatee when he acquires his replacement dwelling so that the amount of monthly payments of principal and interest to be paid under the new mortgage obligation shall not exceed the amount of monthly payments of principal and interest to be paid under the mortgage on the dwelling acquired or to be acquired by the agency from the relocatee.

(3) Reasonable expenses incurred by such displaced person for evidence of title, recording fees, and other closing costs incident to the purchase of the replacement dwelling, but not including prepaid expenses.

(4) The additional payment authorized by this subsection may be made only to such a displaced person who purchases and occupies a replacement dwelling which is decent, safe, and sanitary not later than the end of the one year period beginning on the date on which he receives from the agency final payment of all costs of the acquired dwelling, or on the date on which he moves from the acquired dwelling, whichever is the later date.

B. In addition to amounts otherwise authorized by this Chapter, the agency may make a payment to any person displaced from any dwelling not eligible to receive a payment under Subsection (A) of this section which dwelling was actually and lawfully occupied by such individual or family for not less than ninety days prior to the initiation of negotiations for acquisition of such property. Such payment may be either

(1) the amount necessary to enable such displaced person to lease or rent for a period not to exceed four years, a decent, safe, and sanitary dwelling of standards adequate to accommodate such person in areas not generally less desirable in regard to public utilities and public and commercial facilities, and reasonably accessible to his place of employment, but not to exceed four thousand dollars: or

(2) the amount necessary to enable such person to make a downpayment (including incidental expenses described in R.S. 38:3105(A)(3) on the purchase of a decent, safe, and sanitary dwelling of standards adequate to accommodate such person in areas not generally less desirable in regard to public utilities and public and commercial facilities, but not exceed four thousand dollars, except that if such amount exceeds two thousand dollars, such person must equally match any such amount in excess of two thousand dollars, in making the downpayment.

Added by Acts 1971, No. 116, §1, emerg. eff. June 14, 1971. Amended by Acts 1982, No. 381, §1; Acts 1988, 2nd Ex. Sess., No. 13, §1, eff. Oct. 27, 1988.



RS 38:3106 - Expenses incidental to transfer of property

§3106. Expenses incidental to transfer of property

A. In addition to amount otherwise authorized by this Chapter, the agency may reimburse the owner of real property acquired for a project for reasonable and necessary expenses incurred for penalty costs for prepayment of any mortgage entered into in good faith encumbering such real property if such mortgage is on record or has been filed for record as provided by law on the date of approval by the head of the agency of the location of such project.

B. No payment received under this Chapter shall be considered as income for purposes of the state income tax law; nor shall such payments be considered as income or resources to any recipient of public assistance and such payment shall not be deducted from the amount of aid to which the recipient would otherwise be entitled to under the state welfare act.

Added by Acts 1971, No. 116, §1, emerg. eff. June 14, 1971.



RS 38:3107 - Delegation of authority to adopt rules and regulations

§3107. Delegation of authority to adopt rules and regulations

The agency head is authorized to adopt such rules and regulations as he deems necessary and appropriate to carry out provisions of this Chapter. The agency head is authorized and empowered to adopt all or any part of applicable federal rules and regulations which are necessary or desirable to implement this Chapter. Such rules and regulations may include, but not be limited to, provisions relating to:

(A) Payments authorized by this Chapter to assure that such payments shall be fair and reasonable and as uniform as possible.

(B) Prompt payment after a move to displaced persons who make proper application and are entitled to payment, or, in hardship cases, payment in advance.

(C) Moving expense allowances as provided for in R.S. 38:3104(A) and (B).

(D) Standards for decent, safe, and sanitary dwellings.

(E) Eligibility of displaced persons for relocation assistance payments, the procedure for such persons to claim such payments, and the amount thereof.

(F) Procedure for an aggrieved displaced person to have his determination of eligibility or amount of payment reviewed by the head of the agency.

Added by Acts 1971, No. 116, §1, emerg. eff. June 14, 1971.



RS 38:3108 - Eminent domain

§3108. Eminent domain

Nothing contained in this chapter shall be construed as creating, in any condemnation proceedings brought under the power of eminent domain, any element of value or of damage not in existence on the date of enactment of this Chapter. Any payments herein authorized are gratuities and are vested in the discretion of the agency head.

Added by Acts 1971, No. 116, §1, emerg. eff. June 14, 1971.



RS 38:3109 - Fund availability

§3109. Fund availability

Funds dedicated, appropriated or otherwise available to any state agency or unit of local government for the acquisition of real property or any interest therein for a particular program or project shall be available also for obligation and expenditure to carry out the provisions of this Chapter as applied to that program or project.

Added by Acts 1971, No. 116, §1, emerg. eff. June 14, 1971.



RS 38:3110 - Last resort housing

§3110. Last resort housing

In the event that, in the vicinity of any state or local project, comparable, decent, safe and sanitary housing is not available to enable replacement of housing as contemplated by R.S. 38:3105, for whatever reason, then the agency constructing the project may use any method practicable to provide adequate housing, including, but not limited to, payment for the benefit of the displaced person in excess of the sums specified by R.S. 38:3105, acquisition of land and construction of housing, or other methods permitted under federal laws and regulations. This Section shall have both retroactive and prospective effect and shall be interpreted liberally to accomplish the desired result of providing the needed housing.

Added by Acts 1979, No. 369, §1, eff. July 10, 1979. Amended by Acts 1982, No. 230, §1.



RS 38:3201 - LAKE PONTCHARTRAIN SANITARY DISTRICT

CHAPTER 15. LAKE PONTCHARTRAIN SANITARY DISTRICT

§3201. Repealed by Acts 2001, No. 1137, §1.



RS 38:3301 - AMITE RIVER BASIN DRAINAGE

CHAPTER 16. AMITE RIVER BASIN DRAINAGE

AND WATER CONSERVATION DISTRICT

§3301. Limits of district; limits of Comite River Diversion Canal Impact Area

A. The Amite River Basin Drainage and Water Conservation District is hereby created. The district shall be comprised of that geographical area within the watershed limits of the Amite River and Tributaries Basin more particularly described as follows:

Starting at the northwest corner of Section 64, T1S-R1E, in East Feliciana Parish and also point in the State line between the States of Louisiana and Mississippi and POINT OF BEGINNING proceed in a southwesterly direction along the western boundary of Section 64, T1S-R1E to a point and corner of Section 64, T1S-R1E; thence proceed in an easterly direction along the southern boundary of Section 64, T1S-R1E to a point and corner of Section 64, T1S-R1E; thence proceed in a southerly direction along the boundary line of Section 64, T1S-R1E to a point and corner of Section 64, T1S-R1E; thence proceed in an easterly direction along the southern boundary line of Section 64, T1S-R1E to a point and intersection with the eastern right-of-way line of the Illinois Central Gulf Railroad; thence proceed in a southerly direction along the eastern right-of-way line of the Illinois Central Gulf Railroad to the point of intersection with the northern town limits of the Town of Wilson; thence proceed in an easterly direction along the northern town limits of the Town of Wilson and follow the town limits of the Town of Wilson to a point and intersection with the southern boundary line of Section 44, T1S-R1E; thence proceed in a westerly direction along the southern boundary line of Section 44, T1S-R1E to a point and corner of Section 44, T1S-R1E; thence proceed in a southwesterly direction along the southern boundary line of Section 45, T1S-R1E to a point and southwestern corner of Section 45, T1S-R1E; thence proceed in a southwesterly direction along the southeastern boundary line of Section 46, T1S-R1E to a point and northern corner of Section 53, T1S-R1E; thence proceed in a southwesterly direction along the western boundary of Section 53, T1S-R1E to a point and western corner of Section 53, T1S-R1E; thence proceed in a southeasterly direction along the southern boundary line of Section 53, T1S-R1E to a point and intersection with the western corner of Section 83, T2S-R1E; thence proceed in a southeasterly direction along the southern boundary line of Section 83, T2S-R1E to a point and intersection with the northwestern boundary line of Section 64, T2S-R1E; thence proceed in a southwesterly direction along the northeastern boundary line of Section 64, T2S-R1E to a point and southwest corner of Section 64, T2S-R1E; thence proceed in a southeasterly direction along the southern boundary line of Section 64, T2S-R1E to a point and southern corner of Section 64, T2S-R1E; thence proceed in a southeasterly direction along the southwestern boundary line of Section 70, T2S-R1E to a point and southern corner of Section 70, T2S-R1E; thence proceed in a northeastern direction along the southern boundary line of Section 70, T2S-R1E to a point and intersection with the eastern right-of-way line of the Illinois Central Gulf Railroad; thence proceed in a southern direction along the eastern right-of-way line of the Illinois Central Gulf Railroad to a point and intersection with the southern boundary line of Section 69, T2S-R1E; thence proceed in a westerly direction along the southern boundary of Section 69, T2S-R1E to a point and corner of Section 69, T2S-R1E; thence proceed in a southerly direction along the boundary line of Section 69, T2S-R1E to a point and corner of Section 69, T2S-R1E; thence proceed in a westerly direction along the southern boundary line of Section 69, T2S-R1E to a point and corner of Section 69, T2S-R1E; thence proceed in a southerly direction along the western boundary line of Section 78, T2S-R1E to a point and corner of Section 19, T2S-R1E; thence proceed in a southwesterly direction along the boundary line of Section 19, T2S-R1E to a point and point of intersection with the northern boundary line of Section 30, T2S-R1E; thence proceed in a westerly direction along the northern boundary line of Section 30, T2S-R1E to a point and intersection with the northern boundary line of Section 43, T2S-R1E; thence proceed in a northwesterly direction along the northern boundary line of Section 43, T2S-R1E to a point and intersection with the St. Helena Meridian; thence proceed in a southern direction along the St. Helena Meridian to a point and intersection with the northeastern boundary line of Section 47, T2S-R1W; thence proceed in a northwesterly direction along the northeastern boundary line of Section 47, T2S-R1W to a point and eastern right-of-way boundary line of Louisiana State Highway 68; thence proceed in a southwesterly direction along the eastern right-of-way line of Louisiana State Highway 68 to a point and point of intersection with the southern right-of-way boundary line of Louisiana State Highway 10; thence proceed in a southeasterly direction along the southern right-of-way line of Louisiana State Highway 10 to a point and intersection with the southeastern boundary line of Section 60, T2S-R1W; thence proceed in a southwesterly direction along the southeastern boundary line of Section 60, T2S-R1W to a point and corner of Section 60, T2S-R1W; thence proceed in a northwesterly direction along the boundary line of Section 60, T2S-R1W to a point and corner of Section 60, T2S-R1W; thence proceed in a southwesterly direction along the boundary line of Section 60, T2S-R1W to a point and northeastern corner of Section 39, T3S-R1W; thence proceed in a southeasterly direction along the southeastern boundary line of Sections 39, 40, and 94, T3S-R1W to a point and southeastern corner of Section 94, T3S-R1W; thence proceed in a southeasterly direction along the northern boundary line of Section 93, T3S-R1W to a point and northeast corner of Section 93, T3S-R1W; thence proceed in a southeasterly direction along the eastern boundaries of Sections 93, 92, 91, 90, 89 and 88, T3S-R1W to a point and southeastern corner of Section 88, T3S-R1W; thence proceed in a southeastern direction along the southern boundary line of Section 97, T3S-R1W to a point and intersection with the northeastern corner of Section 87, T3S-R1W; thence proceed in a southwestern direction along the eastern boundary line of Section 87, T3S-R1W to a point and northeast corner of Section 86, T3S-R1W; thence proceed in a northwesterly direction along the northern boundary line of Section 86, T3S-R1W to a point and corner of Section 86, T3S-R1W; thence proceed in a southwesterly direction along the boundary line of Section 86, T3S-R1W to a point and corner of Section 86, T3S-R1W; thence proceed in a northwesterly direction along the northern boundary line of Section 53, T3S-R1W to a point and intersection with the eastern right-of-way line of Louisiana State Highway 68; thence proceed in a southern direction along the eastern right-of-way line of Louisiana State Highway 68 to a point and intersection with the southern right-of-way boundary line of Louisiana State highway 964; thence proceed in a southeasterly direction along the southern right-of-way boundary line of State Highway 964 to a point and intersection with the northwestern boundary line of Section 52, T4S-R1W; thence proceed in a southwesterly direction along the northwestern boundary line of Section 52, T4S-R1W to a point and intersection with the parish boundary line between East Feliciana and East Baton Rouge Parishes; thence proceed in a southwesterly direction along the northwestern boundary line of Section 52, T4S-R1W to a point and western corner of Section 52, T4S-R1W; thence proceed in a southeasterly direction along the southwestern boundary line of Section 52, T4S-R1W to a point and intersection with the eastern right-of-way line of Louisiana State Highway 964; thence proceed in a southern direction along the eastern right-of-way line of Louisiana State Highway 964 to a point and intersection with the southern boundary line of Section 59, T5S-R1W; thence proceed in a westerly direction along the southern boundary line of Section 59, T5S-R1W to a point and southwest corner of Section 59, T5S-R1W; thence proceed in a westerly direction along the southern boundary line of Sections 63 and 64, T5S-R1W to a point and southwestern corner of Section 64, T5S-R1W; thence proceed in a westerly direction along the southern boundary line of Section 66, T5S-R1W to a point and corner of Section 66, T5S-R1W; thence proceed in a southerly direction along the eastern boundary line of Section 6, T5S-R1W to a point and intersection with the eastern right-of-way line of U.S. Highway 61; thence proceed in a southeasterly direction along the eastern right-of-way of U.S. Highway 61 to a point and intersection with the northern boundary line of Section 8, T5S-R1W in East Baton Rouge Parish; thence proceed in a westerly direction along the northern boundary line of Section 8, T5S-R1W to a point and northwest corner of Section 8, T5S-R1W; thence proceed in a southern direction along the eastern boundary of Section 8, T5S-R1W to a point and northeast corner of Section 69, T5S-R1W; thence proceed in a western direction along the northern boundary line of Section 69, T5S-R1W to a point and northwest corner of Section 69, T5S-R1W; thence proceed in an northwesterly direction along the northern boundary line of Section 48, T5S-R2W to a point and northwest corner of Section 48, T5S-R2W; thence proceed in a southern direction along the western boundary of Section 48, T5S-R2W to a point and intersection with the northeast corner of Section 47, T5S-R2W; thence proceed in a westerly direction along the northern boundary line of Section 47, T5S-R2W to its intersection with the eastern shore of the Mississippi River; thence proceed in a southerly direction along the eastern shore of the Mississippi River and Profit Island Chute to its intersection with the range line between R1W and R2W; thence proceed in a northerly direction along the range line between R1W and R2W to its intersection with the southwestern corner of Section 80, T5S-R1W; thence proceed in a easterly direction along the southern boundary line of Section 80, T5S-R1W to a point and southeast corner of Section 80, T5S-R1W; thence proceed in a northern direction along the eastern boundary line of Section 80, T5S-R1W to a point and intersection with the southern right-of-way line of West Irene Street; thence proceed in a northeasterly direction along the southern right-of-way line of West Irene Street to a point and intersection with the western right-of-way boundary line of U.S. Highway 61; thence proceed in a southeasterly direction along the western right-of-way boundary line of U.S. Highway 61 to a point and intersection with the western boundary line of Section 78, T5S-R1W; thence proceed in a northern direction along the western boundary line of Section 78, T5S-R1W to a point and northwest corner of Section 78, T5S-R1W; thence proceed in a northern direction along the western boundary line of Section 77, T5S-R1W to a point and northwest corner of Section 77, T5S-R1W; thence proceed in a southeasterly direction along the northern boundary line of Section 77, T5S-R1W to a point and intersection with the western right-of-way line of Louisiana State Highway 964; thence proceed in a southerly direction along the western right-of-way boundary line of Louisiana State Highway 964 to a point and intersection with the eastern right-of-way boundary line of U.S. Highway 61; thence proceed in a southeasterly direction along the eastern right-of-way boundary line of U.S. Highway 61 to a point and intersection with the southern right-of-way boundary line of Thomas Road; thence proceed in a northeasterly direction along the southern right-of-way boundary line of Thomas Road to a point and intersection with the western boundary line of Section 54, T6S-R1W; thence proceed in a southeasterly direction along the western boundary line of Section 54, T6S-R1W to a point and corner of Section 54, T6S-R1W; thence proceed in a northeasterly direction along the southern boundary line of Section 54, T6S-R1W to a point and intersection with the western boundary line of Section 52, T6S-R1W; thence proceed in a southerly direction along the western boundary line of Section 52, T6S-R1W to a point and southwest corner of Section 52, T6S-R1W; thence proceed in a westerly direction along the southern boundary line of Section 52, T6S-R1W to a point and intersection with the western boundary line of Section 70, T6S-R1W; thence proceed in a southerly direction along the western boundary line of Section 70, T6S-R1W to a point and southwestern corner of Section 70, T6S-R1W; thence proceed in an easterly direction along the southern boundary line of Section 70, T6S-R1W to a point and southeast corner of Section 70, T6S-R1W; thence proceed in a southerly direction along the western boundary line of Section 74, T6S-R1E and range line between R1W and R1E to a point and southwest corner of Section 74, T6S-R1E; thence proceed in an easterly direction along the southern boundary lines of Sections 74 and 75, T6S-R1E to a point and intersection with the western boundary line of Section 87, T6S-R1E; thence proceed in a southerly direction along the western boundary line of Section 87, T6S-R1E to a point and southwest corner of Section 87, T6S-R1E; thence proceed in an easterly direction along the southern boundary line of Section 87, T6S-R1E to a point and intersection with the western right-of-way line of Louisiana State Highway 67; thence proceed in a southwesterly direction along the western right-of-way line of Louisiana State Highway 67 to its intersection with the southern right-of-way boundary line of U.S. Highway 61 (Airline Highway); thence proceed in an easterly direction along the southern right-of-way boundary line of U.S. Highway 61 to a point and intersection with the western right-of-way line of Dutton Avenue; thence proceed in a southern direction along the western right-of-way boundary line of Dutton Avenue to a point and intersection with the northern right-of-way boundary line of Hollywood Street; thence proceed in a westerly direction along the northern right-of-way boundary line of Hollywood Street to a point and intersection with the eastern right-of-way line of Louisiana State Highway 67 (Plank Road); thence proceed in a southwesterly direction along the eastern right-of-way boundary line of Louisiana State Highway 67 to a point and intersection with the northern right-of-way boundary line of Madison Street; thence proceed in an easterly direction along the northern right-of-way boundary line of Madison Street to a point and intersection with the western right-of-way boundary line of 28th Street; thence proceed in a southerly direction along the western right-of-way boundary line of 28th Street to a point and intersection with the northern right-of-way boundary line of Bogan Walk; thence proceed in a westerly direction along the northern right-of-way boundary line of Bogan Walk to a point and intersection with the extension of the western right-of-way boundary line of 28th Street; thence proceed in a southerly direction along the western right-of-way boundary line of 28th Street to a point and intersection with the northern right-of-way boundary line of Fuqua Street; thence proceed in a westerly direction along the northern right-of-way boundary line of Fuqua Street to a point and intersection with the eastern right-of-way boundary line of Louisiana State Highway 67 (22nd Street); thence proceed in a southerly direction along the eastern right-of-way boundary line of Louisiana State Highway 67 (22nd Street) to a point and intersection with the northern right-of-way boundary line of U.S. Highway 61-190 (Florida Boulevard); thence proceed in a westerly direction along the northern right-of-way boundary line of U.S. Highway 61-190 (Florida Boulevard) to a point and intersection with the eastern right-of-way boundary line of Interstate 110; thence proceed in a northerly direction along eastern right-of-way boundary line of Interstate 110 to a point and intersection with the northern right-of-way boundary line of North Street; thence proceed in a westerly direction along the northern right-of-way boundary line of North Street and a straight line extension to a point and intersection with the eastern right-of-way boundary line of the Illinois Central Gulf Railroad; thence proceed in a southerly direction along the eastern right-of-way boundary line of the Illinois Central Gulf Railroad to a point and intersection with the southern right-of-way boundary line of Interstate 10; thence proceed in a westerly direction along the southern right-of-way boundary line of Interstate 10 to a point and intersection with the eastern right-of-way boundary line of Louisiana State Highway 327 (River Road); thence proceed in a southerly direction along the eastern right-of-way boundary line of Louisiana State Highway 327 (River Road) to a point and intersection with the parish boundaries between East Baton Rouge Parish and Iberville Parish; thence proceed in an easterly direction along the parish boundaries between East Baton Rouge Parish and Iberville Parish (Bayou Manchac) to a point and intersection with the Ascension Parish boundary line; thence proceed in a northeasterly direction along the parish boundary line between East Baton Rouge and Ascension Parishes to a point and intersection with the eastern right-of-way boundary line of U.S. Highway 61; thence proceed in a southeasterly direction along the eastern right-of-way boundary line of U.S. Highway 61 to a point and parish boundary line between Ascension and St. James Parishes; thence proceed in a southeasterly direction along the northeastern right-of-way boundary line of U.S. Highway 61 to a point and intersection with the parish boundary line between St. James and St. John the Baptist Parishes; thence proceed in a northeasterly direction along the parish boundary line between St. James and St. John the Baptist Parishes to a point and intersection with the Livingston Parish boundary line (Blind River); thence proceed in an easterly direction along the parish boundary line between Livingston and St. John the Baptist Parishes to a point and intersection with the southern boundary line of Section 34, T9S-R6E; thence proceed in an easterly direction along the southern boundary line of Section 34, T9S-R6E to a point and southeast corner of Section 34; T9S-R6E; thence proceed in a northerly direction along the eastern boundary line of Sections 34, 27, 22, 15 and 10, T9S-R6E to a point and southwest corner of Section 2, T9S-R6E; thence proceed in an easterly direction along the southern boundary line of Section 2, T9S-R6E to a point and intersection with the western shoreline of Lake Maurepas; thence proceed in a northeast direction along the western shoreline of Lake Maurepas to a point and intersection with the southern boundary line of Section 36, T8S-R6E; thence proceed in a westerly direction along the southern boundary of Section 36, T8S-R6E to a point and southwest corner of Section 36, T8S-R6E; thence proceed in a northern direction along the western boundary line of Section 36, T8S-R6E to a point and southeast corner of Section 35, T8S-R6E; thence proceed in a westerly direction along the southern boundary of Section 35, T8S-R6E to a point and corner of Section 35, T8S-R6E; thence proceed in a northerly direction along the boundary line of Section 35, T8S-R6E to a point and corner of Section 35, T8S-R6E; thence proceed in a westerly direction along the boundary of Section 35, T8S-R6E to a point and southwest corner of Section 35, T8S-R6E; thence proceed in a northerly direction along the western boundary of Section 35, T8S-R6E to a point and southeastern corner of Section 27, T8S-R6E; thence proceed in a northern direction along the eastern boundary line of Section 27, T8S-R6E to a point and northeast corner of Section 27, T8S-R6E; thence proceed in a westerly direction along the northern boundary line of Section 27, T8S-R6E to a point and northeast corner of Section 51, T8S-R6E; thence proceed in a westerly direction along the northern boundary of Section 51, T8S-R6E to a point and northwest corner of Section 51, T8S-R6E; thence proceed in a northerly direction along the eastern boundary line of Sections 21 and 16, T8S-R6E to a point and northeastern corner of Section 16, T8S-R6E; thence proceed in a westerly direction along the northern boundary line of Section 16, T8S-R6E to a point and corner of Section 16, T8S-R6E, thence proceed in a southerly direction along the boundary line of Section 16, T8S-R6E to a point and corner of Section 16, T8S-R6E; thence proceed in a westerly direction along the northern boundary line of Section 16, T8S-R6E to a point and northwest corner of Section 16, T8S-R6E; thence proceed in a westerly direction along the northern boundary of Section 17, T8S-R6E to a point and corner of Section 17, T8S-R6E; thence proceed in a southerly direction along the boundary line of Section 17, T8S-R6E to a point and corner of Section 17, T8S-R6E; thence proceed in a westerly direction along the northern boundary line of Sections 17 and 18, T8S-R6E to a point and northwest corner of Section 18, T8S-R6E; thence proceed in a southerly direction along the western boundary line of Section 18, T8S-R6E to a point and intersection with the northeast corner of Section 13, T8S-R5E; thence proceed in a southwesterly direction along the northern boundary of Section 13, T8S-R5E to a point and corner of Section 13, T8S-R5E; thence proceed in a northeasterly direction along the boundary line of Section 13, T8S-R5E to a point and corner of Section 13, T8S-R5E; thence proceed in a westerly direction along the northern boundaries of Sections 13 and 14, T8S-R5E to a point and intersection with the western boundary of Section 38, T8S-R5E; thence proceed in a northern direction along the western boundary line of Section 38, T8S-R5E to a point and northeast corner of Section 38, T8S-R5E; thence proceed in a westerly direction along the northern boundary line of Section 38, T8S-R5E to a point and intersection with the eastern boundary line of Section 37, T8S-R5E; thence proceed in a northerly direction along the eastern boundary of Section 37, T8S-R5E to a point and northeast corner of Section 37, T8S-R5E; thence proceed in a westerly direction along the northern boundary line of Section 37, T8S-R5E to a point and northwest corner of Section 37, T8S-R5E; thence proceed in a southern direction along the western boundary of Section 37, T8S-R5E to a point and intersection with the northern boundary line of Section 9, T8S-R5E; thence proceed in a westerly direction along the northern boundary line of Section 9, T8S-R5E to a point and northwest corner of Section 9, T8S-R5E; thence proceed in a southerly direction along the western boundary line of Section 9, T8S-R5E to a point and intersection with the northwest boundary line of Section 46, T8S-R5E; thence proceed in a southwesterly direction along the northwest boundary line of Section 46, T8S-R5E to a point and corner of Section 46, T8S-R5E; thence proceed in a southeasterly direction along the southwest boundary line of Section 46, T8S-R5E to a point and northeast corner of Section 17, T8S-R5E; thence proceed in a westerly direction along the northern boundary line of Section 17, T8S-R5E to a point and northwest corner of Section 17, T8S-R5E; thence proceed in a northerly direction along the eastern boundary lines of Sections 7 and 6, T8S-R5E to a point and northeast corner of Section 6, T8S-R5E; thence proceed in a westerly direction along the northern boundary line of Section 6, T8S-R5E to a point and northwest corner of Section 6, T8S-R5E; thence proceed in a westerly direction along the northern boundary line of Section 1, T8S-R4E to a point and intersection with the eastern right-of-way line of Louisiana State Highway 42; thence proceed in a northeasterly direction along the eastern right-of-way boundary line of Louisiana State Highway 42 to a point and intersection with the western boundary line of Section 29, T7S-R5E; thence proceed in a northerly direction along the western boundaries of Sections 29, 20, 17, 8 and 5, T7S-R5E to a point and intersection with the southwestern corner of Section 32, T6S-R5E; thence proceed in a northerly direction along the western boundary line of Sections 32 and 29, T6S-R5E to a point and intersection with the southern town limits of the Town of Livingston; thence proceed in a westerly direction along the southern town limits of the Town of Livingston to a point and intersection with the western right-of-way line of Louisiana State Highway 63; thence proceed in a northerly direction along the western right-of-way line of Louisiana State Highway 63 to its intersection with the northern right-of-way line of U.S. Highway 190; thence proceed in a westerly direction along the northern right-of-way boundary line of U.S. Highway 190 to a point and intersection with the range line between R4E and R5E; thence proceed in a northerly direction along the range line of R4E and R5E to a point and intersection with the northeastern corner of Section 1, T6S-R4E; thence proceed in a westerly direction along the northern boundary line of Section 1, T6S-R4E to the eastern right-of-way line of Louisiana State Highway 63; thence proceed in a northerly direction along the eastern right-of-way boundary line of Louisiana State Highway 63 to a point and intersection with the southeastern right-of-way boundary line of Louisiana State Highway 1019; thence proceed in a southwesterly direction along the southeastern right-of-way boundary line of Louisiana State Highway 1019 to a point and intersection with the eastern boundary line of Section 18, T5S-R4E; thence proceed in a northerly direction along the eastern boundary line of Section 18, T5S-R4E to a point and northeast corner of Section 18, T5S-R4E; thence proceed in a westerly direction along the northern boundary line of Section 18, T5S-R4E to a point and northwest corner of Section 18, T5S-R4E; thence proceed in a northerly direction along the western boundary line of Section 7, T5S-R4E to a point and northwest corner of Section 7, T5S-R4E; thence proceed in a easterly direction along the northern boundary line of Section 7, T5S-R4E to a point and intersection with the southeastern corner of Section 37, T5S-R4E; thence proceed in a northerly direction along the eastern boundary line of Section 37, T5S-R4E to a point and intersection with the parish boundary line between St. Helena and Livingston Parishes; thence proceed in an easterly direction along the parish boundary line between St. Helena and Livingston Parishes to a point and southwestern corner of Section 54, T4S-R4E; thence proceed in a northerly direction along the western boundary line of Section 54, T4S-R4E to a point and northwest corner of Section 54, T4S-R4E; thence proceed in an easterly direction along the northern boundary line of Section 54, T4S-R4E to a point and southwest corner of Section 51, T4S-R4E; thence proceed in a northerly direction along the western boundary line of Section 51, T4S-R4E to a point and northwest corner of Section 51, T4S-R4E; thence proceed in a westerly direction along the northern boundary line of Section 51, T4S-R4E to a point and southeast corner of Section 45, T4S-R4E; thence proceed in a northerly direction along the eastern boundary line of Section 45, T4S-R4E to a point and intersection with the northwestern boundary line of Section 20, T4S-R4E; thence proceed in a westerly direction along the northern boundary line of Section 20, T4S-R4E to a point and intersection with the southwestern corner of Section 16, T4S-R4E; thence proceed in a northerly direction along the western boundary line of Section 16, T4S-R4E to a point and northwest corner of Section 16, T4S-R4E; thence proceed in an easterly direction along the northern boundary line of Section 16, T4S-R4E to a point and intersection with the eastern boundary line of Section 39, T4S-R4E; thence proceed in a northern direction along the eastern boundary of Section 39, T4S-R4E to a point and northeast corner of Section 39, T4S-R4E; thence proceed in an easterly direction along the northern boundary of Section 39, T4S-R4E to a point and intersection with the western boundary of Section 10, T4S-R4E; thence proceed in a northerly direction along the western boundary of Section 10, T4S-R4E to a point and corner of Section 10, T4S-R4E; thence proceed in an easterly direction along the boundary of Section 10, T4S-R4E to a point and corner of Section 10, T4S-R4E; thence proceed in a northerly direction along the western boundary of Section 10, T4S-R4E to a point and northeast corner of Section 10, T4S-R4E; thence proceed in an easterly direction along the northern boundary of Section 10, T4S-R4E to a point and intersection with the western boundary of Section 37, T4S-R4E; thence proceed in a northerly direction along the western boundary of Section 37, T4S-R4E to a point and northwest corner of Section 37, T4S-R4E; thence proceed in an easterly direction along the northern boundary of Section 37, T4S-R4E to a point and intersection with the western boundary of Section 2, T4S-R4E; thence proceed in a northerly direction to a point and corner of Section 2, T4S-R4E; thence proceed in a westerly direction along the boundary of Section 2, T4S-R4E to a point and corner of Section 2, T4S-R4E; thence proceed in a northerly direction along the western boundary of Section 2, T4S-R4E to a point and northwest corner of Section 2, T4S-R4E; thence proceed in an easterly direction along the northern boundary of Section 2, T4S-R4E to a point and southeast corner of Section 35, T3S-R4E; thence proceed in a northerly direction along the eastern boundary of Section 35, T3S-R4E to a point and intersection with the southern boundary of Section 49, T3S-R4E; thence proceed in an easterly direction along the southern boundary of Section 49, T3S-R4E to a point and southeastern corner of Section 49, T3S-R4E; thence proceed in a northerly direction along the eastern boundary of Section 49, T3S-R4E to a point and intersection with the southern boundary of Section 25, T3S-R4E; thence proceed in an easterly direction along the southern boundary line of Section 25, T3S-R4E to a point and intersection with the range line between R4E and R5E; thence proceed in a northerly direction along the range line between R4E and R5E to a point and intersection with the northeastern corner of Section 13, T3S-R4E; thence proceed in a westerly direction along the northern boundary line of Section 13, T3S-R4E to a point and southeastern corner of Section 11, T3S-R4E; thence proceed in a northerly direction along the eastern boundary line of Sections 11 and 2, T3S-R4E to a point and intersection with the southwestern boundary line of Section 59, T3S-R4E; thence proceed in a northwesterly direction along the southwestern boundary line of Section 59, T3S-R4E to a point and corner of Section 59, T3S-R4E; thence proceed in a northeasterly direction along the northwest boundary line of Section 59, T3S-R4E to a point and intersection of the Township line between T2S and T3S; thence proceed in a westerly direction along the Township line between T2S and T3S to a point and southwest corner of Section 36, T2S-R4E; thence proceed in a northerly direction along the western boundary of Section 36, T2S-R4E to a point and northwest corner of Section 36, T2S-R4E; thence proceed in an easterly direction along the northern boundary line of Section 36, T2S-R4E to a point and intersection with the western corner of Section 25, T2S-R4E; thence proceed in an easterly direction along the southern boundary line of Section 25, T2S-R4E to a point and southeast corner of Section 25, T2S-R4E; thence proceed in an easterly direction along the boundary line of Section 30, T2S-R5E to a point and intersection with the western boundary line of Section 54, T2S-R5E; thence proceed in a northerly direction along the western boundary line of Section 54, T2S-R5E to a point and northwest corner of Section 54, T2S-R5E; thence proceed in an easterly direction along the northern boundary line of Section 54, T2S-R5E to a point and intersection with the western boundary line of Section 29, T2S-R5E; thence proceed in a northerly direction along the western boundary line of Section 29, T2S-R5E to a point and northwest corner of Section 29, T2S-R5E; thence proceed in a westerly direction along the northern boundary line of Section 29, T2S-R5E to a point and intersection with the northern right-of-way boundary line of Louisiana State Highway 10; thence proceed in a northwesterly direction along the northern right-of-way line of Louisiana State Highway 10 to a point and intersection with the southeastern boundary line of Section 46, T2S-R5E; thence proceed in a northeasterly direction along the southwest boundary line of Section 46, T2S-R5E to a point and southeast corner of Section 46, T2S-R5E; thence proceed in a northwesterly direction along the northeastern boundary line of Section 46, T2S-R5E to a point and northern corner of Section 46, T2S-R5E; thence proceed in a southwesterly direction along the northwest boundary line of Section 46, T2S-R5E to a point and intersection with the eastern boundary line of Section 18, T2S-R5E; thence proceed in a northerly direction along the eastern boundaries of Sections 18 and 7, T2S-R5E to a point and intersection with southern boundary line of Section 64, T2S-R5E; thence proceed in a northeasterly direction along the southern boundary of Section 64, T2S-R5E to a point and southeast corner of Section 64, T2S-R5E; thence proceed in a northwesterly direction along the eastern boundary of Section 64, T2S-R5E to a point and northern right-of-way line of Louisiana State Highway 1043; thence proceed in an easterly direction along the northern right-of-way line of Louisiana State Highway 1043 to a point and intersection with the western right-of-way line of Firetower Road; thence proceed in a northerly direction along the western right-of-way line and extension of Firetower Road to a point and the northern right-of-way line of Louisiana State Highway 38; thence proceed in an easterly direction along the northern right-of-way line of Louisiana State Highway 38 to a point and intersection with the eastern boundary line of Section 29, T1S-R5E; thence proceed in a northerly direction along the eastern boundary line of Section 29, T1S-R5E to a point and intersection with the southern boundary of Section 43, T1S-R5E; thence proceed in an easterly direction along the southern boundary of Section 43, T1S-R5E to a point and southeast corner of Section 43, T1S-R5E; thence proceed in a northerly direction along the western boundary of Section 43, T1S-R5E to a point and northeast corner of Section 43, T1S-R5E; thence proceed in an easterly direction along the northern boundary of Section 43, T1S-R5E to a point and intersection with the eastern boundary line of Section 17, T1S-R5E; thence proceed in a northerly direction along the boundary line of Section 17, T1S-R5E to a point and northeast corner of Section 17, T1S-R5E; thence proceed in an easterly direction along the southern boundary line of Section 9, T1S-R5E to a point and intersection with the eastern right-of-way boundary line of Louisiana State Highway 43; thence proceed in a northerly direction along the eastern right-of-way line of Louisiana State Highway 43 to a point and intersection with the eastern boundary line of Section 4, T1S-R5E; thence proceed in a northerly direction along the eastern boundary line of Section 4, T1S-R5E to the northeast corner of Section 4, T1S-R5E and State Line between the States of Louisiana and Mississippi; thence proceed in an easterly direction along the State line between the States of Louisiana and Mississippi to a point and northwest corner of Section 64, T1S-R1E and POINT OF BEGINNING.

B. The Comite River Diversion Canal Impact Area is that portion of the Amite River Basin Drainage and Water Conservation District contained within the district and more particularly as follows:

Starting at the intersection of Louisiana State Highway 964 and the Port Hudson - Pride Road in East Baton Rouge Parish and POINT OF BEGINNING; proceed in an easterly direction along the Port Hudson-Pride Road to its intersection with McHost Road; thence proceed in a southerly direction along McHost Road to its intersection with Louisiana State Highway 64; thence proceed in an easterly direction along Louisiana State Highway 64 to its intersection with Louisiana State Highway 409; thence proceed in a southerly direction along Louisiana State Highway 409 to its intersection with Louisiana State Highway 37; thence proceed in a southerly direction along Louisiana State Highway 37 to its intersection with Louisiana State Highway 3084; thence proceed in an easterly direction along Louisiana State Highway 3084/64 to its intersection with the parish boundary line between East Baton Rouge and Livingston Parishes; thence proceed in a southerly direction along the Amite River and Parish boundary between East Baton Rouge and Livingston Parishes to its intersection with the southern right-of-way line of the Illinois Central Gulf Railroad right-of-way and bridge across the Amite River; thence proceed in an easterly direction along the southern right-of-way line of the Illinois Central Gulf Railroad to a point and intersection with the range line between R2E and R3E in Livingston Parish; thence proceed in a southerly direction along the range line between R2E and R3E to its intersection with Louisiana State Highway 1032; thence proceed in a southeasterly direction along Louisiana State Highway 1032 to its intersection with Louisiana State Highway 16; thence proceed in a southeasterly direction along Louisiana State Highway 16 to its intersection with the northwesterly village limit of the Village of Port Vincent; thence proceed in a northeasterly direction along the Village limits of the Village of Port Vincent and follow the Village limits of the Village of Port Vincent until its intersection with the Town limits of the Town of French Settlement (at Colyell Creek); thence proceed in a northeasterly direction along the Town limits of the Town of French Settlement, follow the Town limits until its intersection with Louisiana State Highway 16 (bridge); thence proceed in a southeasterly direction along Louisiana State Highway 16 to its intersection with Louisiana State Highway 22; thence proceed in a southwesterly direction along Louisiana State Highway 22 to its intersection with the eastern boundary line of Section 22, T9S-R4E in Ascension Parish; thence proceed in a northerly direction along the eastern boundary line of Section 22, T9S-R4E to a point and northeast corner of Section 22, T9S-R4E; thence proceed in a westerly direction along the northern boundary line of Sections 22, 21, 20 and 19, T9S-R4E to a point and northwest corner of Section 19, T9S-R4E; thence proceed in a westerly direction along the northern boundary line of Section 24, T9S-R3E to its intersection with Louisiana State Highway 431; thence proceed in a northerly direction along Louisiana State Highway 431 to its intersection with Louisiana State Highway 931; thence proceed in a westerly direction along Louisiana State Highway 931 to its intersection with U. S. Highway 61; thence proceed in a northwesterly direction along U.S. Highway 61 to its intersection with Louisiana State Highway 42 in East Baton Rouge Parish; thence proceed in a northeasterly direction along Louisiana State Highway 42/948 to its intersection with Louisiana State Highway 73; thence proceed in a northwesterly direction along Louisiana State Highway 73 to its intersection with U.S. Highway 61 (Airline Hwy.); thence proceed in a northwesterly direction along U.S. Highway 61 to its intersection with South Sherwood Forest Boulevard; thence proceed in a northerly direction along South Sherwood Forest Boulevard and North Sherwood Forest Boulevard until its intersection with the northern right-of-way line of the Illinois Central Gulf Railroad right-of-way; thence proceed along the northern right-of-way line of the Illinois Central Gulf Railroad right-of-way in a westerly direction, until its intersection with U. S. Highway 61 (Airline Highway); thence proceed in a northwesterly direction along U.S. Highway 61 (Airline Highway) until its intersection with Louisiana State Highway 67 (Plank Road); thence proceed in a northeasterly direction along Louisiana State Highway 67 (Plank Road) to its intersection with the southern boundary line of Section 87, T6S-R1E; thence proceed in a westerly direction along the southern boundary line of Section 87, T6S-R1E to a point and southwest corner of Section 87, T6S-R1E; thence proceed in a northerly direction along the western boundary line of Section 87, T6S-R1E to a point and intersection with the southern boundary line of Section 75, T6S-R1E; thence proceed in a westerly direction along the southern boundary line of Sections 74 and 75, T6S-R1E to a point and southwest corner of Section 74, T6S-R1E and Range line between R1W and R1E; thence proceed in a northerly direction along the western boundary line of Section 74, T6S-R1E and Range line between R1W and R1E to a point and intersection with the southeast corner of Section 70, T6S-R1W; thence proceed in a westerly direction along the southern boundary line of Section 70, T6S-R1W to a point and southwest corner of Section 70, T6S-R1W; thence proceed in a northerly direction along the western boundary line of Section 70, T6S-R1W to a point and intersection with the southern boundary line of Section 52, T6S-R1W; thence proceed in a westerly direction along the southern boundary line of Section 52, T6S-R1W to a point and southwest corner of Section 52, T6S-R1W; thence proceed in a northerly direction along the western boundary line of Section 52, T6S-R1W to a point and intersection with the southeastern boundary line of Section 54, T6S-R1W; thence proceed in a southwesterly direction along the southeastern boundary line of Section 54, T6S-R1W to a point and corner of Section 54, T6S-R1W; thence proceed in a northwesterly direction along the western boundary line of Section 54, T6S-R1W to a point and intersection with Thomas Road; thence proceed in a westerly direction along Thomas Road to its intersection with U. S. Highway 61; thence proceed in a northwesterly direction along U.S. Highway 61 to its intersection with Louisiana State Highway 964; thence proceed in a northeasterly direction along Louisiana State Highway 964 to its intersection with the northern boundary line of Section 77, T5S-R1W to a point and intersection with the northwest corner of Section 77, T5S-R1W; thence proceed in a southerly direction along the eastern boundary line of Sections 77 and 78, T5S-R1W to its intersection with U. S. Highway 61; thence proceed in a northwesterly direction along U. S. Highway 61 to its intersection with West Irene Street; thence proceed in a westerly direction and southwesterly direction along West Irene Street to its intersection with the eastern boundary line of Section 80, T5S-R1W; thence proceed in a westerly direction along the southern boundary line of Section 80, T5S-R1W to a point and southwesterly corner of Section 80, T5S-R1W and point of intersection with the range line between R1W and R1E; thence proceed in a southerly direction along the range line between R1W and R1E to its intersection with the eastern shore of the Mississippi River and Profit Island Chute; thence proceed in a northwesterly direction along the eastern shore of Profit Island Chute and Mississippi River to its intersection with the northern boundary line of Section 47, T5S-R2W; thence proceed in an easterly direction along the northern boundary line of Section 47, T5S-R2W to a point and northeast corner of Section 47, T5S-R2W; thence proceed in a northeasterly direction along the western boundary line of Section 48, T5S-R2W to a point and northwest corner of Section 48, T5S-R2W; thence proceed in a southeasterly direction along the northern boundary line of Section 48, T5S-R2W to a point and northeast corner of Section 48, T5S-R2W; thence proceed in a southeasterly direction along the northern boundary line of Section 69, T5S-R1W to a point and northeast corner of Section 69, T5S-R1W; thence proceed in a northeasterly direction along the western boundary line of Section 8, T5S-R1W to a point and northwest corner of Section 8, T5S-R1W; thence proceed in an easterly direction along the north boundary line of Section 8, T5S-R1W to its intersection with U.S. Highway 61; thence proceed in a northwesterly direction along U.S. Highway 61 to its intersection with the eastern boundary of Section 6, T5S-R1W; thence proceed in a northerly direction along the eastern boundary of Section 6, T5S-R1W to a point and northeastern corner of Section 6, T5S-R1W; thence proceed in an easterly direction along the southern boundaries of Sections 66, 64, 63 and 59, T5S-R1W to a point and intersection with Louisiana State Highway 964; thence proceed in a northerly direction along Louisiana State Highway 964 to its intersection with the Port Hudson - Pride Road and POINT OF BEGINNING.

Added by Acts 1981, No. 896, §1. Amended by Acts 1982, No. 111, §1; Acts 1984, No. 907, §1; Acts 1995, No. 925, §1; Acts 1997, No. 437, §1; Acts 1999, No. 1045, §1, eff. July 1, 1999.



RS 38:3302 - Board of commissioners

§3302. Board of commissioners

The management and control of the district shall be vested in a board of commissioners for the Amite River Basin Drainage and Water Conservation District. The board shall have the authority to establish adequate drainage, flood control, and water resources development to include but not be limited to construction of reservoirs, diversion canals, gravity and pumped drainage systems, and other flood control works.

Added by Acts 1981, No. 896, §1. Acts 1984, No. 907, §1.



RS 38:3303 - Appointment and term of commissioners

§3303. Appointment and term of commissioners

A. The board of commissioners shall be composed of thirteen members.

B. One member shall be appointed by the governor from the district at large.

C. The remaining twelve members shall be appointed by the governor as follows:

(1) Two qualified electors residing in that portion of each parish within the district from nominations submitted by the members of the legislature serving that portion of each parish within the district.

(2) In the event any present member of the commission shall cease to be a member thereof for any reason prior to the expiration of his term, his successor shall be appointed from the same parish as the original appointment provided in this Chapter. Thereafter, the successors of all of the commissioners shall be appointed for terms concurrent with the appointing governor. Any subsequent vacancy on the commission for any reason shall be filled for the unexpired portion of the term in the same manner as the original appointment.

D. All members of the board appointed by the governor shall serve terms concurrent with that of the governor. Each appointment by the governor shall be submitted to the Senate for confirmation.

Added by Acts 1981, No. 896, §1. Amended by Acts 1982, No. 111, §1; Acts 1983, 1st Ex. Sess., No. 12, §§1, 2, eff. Jan. 19, 1983; Acts 1984, No. 907, §1.



RS 38:3304 - Meetings of board; quorum; officers; removal of commissioners; salaries and expenses

§3304. Meetings of board; quorum; officers; removal of commissioners; salaries and expenses

A. A majority of the commissioners shall constitute a quorum to do business. They shall organize and elect a president and a vice president from their members and such other officers as the board deems necessary. They shall appoint a secretary and an attorney. They shall designate the time and select the place for holding their regular sessions which may be convened at any time upon call of the president or upon call of two of the commissioners. The salary of the secretary shall be fixed by the board.

B. In case of the death, resignation, absence, inability, or failure to act of the president, the secretary shall call the board together and the board shall appoint one of their number to serve as acting president, and he shall perform all the duties of president. In case of neglect of duty by any commissioner, or of his failure, without good cause, to attend regular meetings for three times successively, the governor, on request of the board, shall remove the commissioner and appoint his successor. The commissioners may fix the per diem of the members appointed by the governor, however, the per diem of each member shall not exceed seventy-five percent of the rate allowable for per diem deductions pursuant to 26 U.S.C. 162(h)(1)(B)(ii) during the time such member is in actual attendance upon the board or performing duties authorized by the board. Such per diem shall be payable for a maximum of twenty-four days per year, except if an emergency is declared by the governor, during the period of such emergency as determined by the governor, the board shall be authorized to hold as many meetings or emergency activities as the board deems necessary and the members shall be paid per diem for such meetings or activities. The board shall provide at least two weeks notice to the public of its intent to vote on whether or not to fix the per diem of its members above sixty dollars.

Added by Acts 1981, No. 896, §1. Acts 1983, 1st Ex. Sess., No. 12, §1, eff. Jan. 19, 1983; Acts 1984, No. 907, §1; Acts 2015, No. 423, §1.



RS 38:3305 - Department of Transportation and Development to advise board

§3305. Department of Transportation and Development to advise board

The Department of Transportation and Development shall advise the board as to the progress and status of adequate drainage, flood control, and water resources development which shall include but is not limited to construction of reservoirs, diversion canals, gravity and pumped drainage systems, and other flood control wear of the district. The Department of Transportation and Development shall furnish estimates and specifications and perform all engineering work required of them by the board.

Acts 1991, No. 325, §1.



RS 38:3306 - General powers and duties of the board

§3306. General powers and duties of the board

A. The board shall adopt bylaws for its own government and for the government of its employees. It shall adopt rules or regulations for comprehensive drainage, flood control and water resources development, reservoir, and diversion canal systems. Prior to the adoption, amendment, or repeal of any rule or regulation by the board, the proposed rule or regulation shall be submitted to the House Committee on Transportation, Highways, and Public Works and the Senate Committee on Transportation, Highways, and Public Works. Oversight review of rules and regulations shall be conducted by the respective committees provided for herein. The board shall keep a record of its proceedings, which shall be published after each meeting in a journal to be selected by it. The board at each regular session shall examine all accounts or operations of the board and determine what work shall be undertaken. All work shall be advertised to be let out by means of sealed proposals to the lowest responsible bidder, reserving to the board authority to reject all bids. In case of emergency, the board may make contracts for the control of flooding without advertisement and sealed proposals.

B. The board shall be vested with the control of all public drainage, flood control and water resources development, reservoirs, and diversion canals in the district. The board shall have the authority in connection with the proposed construction of any reservoir to have conducted a comprehensive study to determine the economic impact on the parishes of East Feliciana and St. Helena of accompanying commercial and residential development and growth. The board shall have the authority to require the office of engineering to lay out, furnish estimates, and perform all engineering work necessary to the establishment of adequate drainage, flood control, and water resources development.

C. The board shall have the authority to construct and maintain drainage works of all types either in cooperation with one or more parishes, municipalities, drainage districts, or other special districts within its territorial jurisdiction or upon its own undertaking.

D. Notwithstanding any other provisions of this Section to the contrary, all work undertaken pursuant to the authority granted by this Section shall be constructed in accordance with the provisions of R.S. 38:2211 et seq.

E. The board shall have the authority to enter upon any lands, waters, and premises in the district for the purpose of making surveys, soundings, drillings, examinations, and appraisals, as it may deem necessary or convenient for the purposes of this Chapter, and such entry shall not be deemed a trespass nor shall entry for such purpose be deemed a trespass under any expropriation proceeding which may be pending, provided that ten days registered notice in the case of resident owners and twenty-five days registered notice in the case of non-resident owners be given to the owner of record of such lands, waters, or premises as reflected by the parish assessment rolls. Notice shall be mailed by registered mail, return receipt requested, to the last known address of the owner, as shown on the assessment records. The district shall make reimbursement for any actual damage to such lands, waters, or premises as a result of such activities.

F. The board may expropriate property subject to and in accordance with R.S. 48:441-460, where applicable. The owner of residential property or commercial property, including homes, businesses, barns, outbuildings and churches, shall be paid the replacement cost of any such property expropriated by the board.

Added by Acts 1981, No. 896, §1; Acts 1984, No. 907, §2; Acts 1985, No. 606, §1; Acts 2012, No. 753, §5.



RS 38:3306.1 - REPEALED BY ACTS 1993, NO. 265, 1.

§3306.1. REPEALED BY ACTS 1993, NO. 265, §1.



RS 38:3307 - Corporate status and powers of board; domicile; evidence of acts and proceedings; deposit of funds; warrants

§3307. Corporate status and powers of board; domicile; evidence of acts and proceedings; deposit of funds; warrants

A. The board of commissioners shall, in addition to the powers herein conferred, be constituted a body politic or a political corporation vested with the powers inherent in political corporations.

B. It may sue and be sued under the style of Board of Commissioners for the Amite River Basin Drainage and Water Conservation District. All process against the corporation shall be served on the president or secretary, and all suits in behalf of the board shall be brought by the president. The board shall, at its first regular meeting, elect a domicile for the purpose of being sued and keeping its office and archives, and service of process shall be made upon the president or upon the secretary of the board in person.

C. The board may buy and sell property, make and execute all contracts, and do and perform all things necessary to carry out the objects of this Chapter, subject to the limitations and duties herein provided.

D. The board shall have a corporate seal, and copies of all the regulations and copies of proceedings of the board certified to by its secretary, under its corporate seal, shall be received in all courts as prima facie evidence of the acts and proceedings of the board. All funds of the board shall be deposited in an account to the credit of the district, and all warrants shall be drawn thereon by the president, attested to by the secretary and seal of the board, and shall specify the indebtedness the warrants are intended to liquidate, in part or in whole.

Added by Acts 1981, No. 896, §1. Acts 1984, No. 907, §1.



RS 38:3308 - Authority to issue bonds

§3308. Authority to issue bonds

The Amite River Basin Drainage and Water Conservation District shall have authority to issue bonds or other evidences of indebtedness in the manner provided by Part III and Part IV of Chapter 4 of this Title.

Added by Acts 1981, No. 896, §1. Acts 1984, No. 907, §1.



RS 38:3309 - Authority to levy

§3309. Authority to levy

For the purpose of providing revenue to carry out the objects contemplated by this Chapter, the board of commissioners may levy on all property in the district, or on all property within the Comite River Diversion Canal Impact Area, subject to taxation for drainage purposes a district drainage tax not to exceed three mills on the dollar of its assessed valuation, as provided by Article VI, Section 19 of the Constitution of Louisiana. The tax shall not be levied unless the proposition to levy the tax is approved by a majority of the electors of the district, or by a majority of the electors of the Comite River Diversion Canal Impact Area if limited to such area, who vote on the proposition. Furthermore, such tax shall be levied only in those parishes in which a majority of the electors of the parish, which are within the district, voting in an election approve such proposition, and such proposition on the ballot provides that the ad valorem tax is to be levied only in said parishes.

HCR NO. 1, 1989 R.S.; Acts 1989, 2nd Ex. Sess., No. 1, §1, eff. July 14, 1989; Acts 1999, No. 1045, §1, eff. July 1, 1999.



RS 38:3321 - SOUTH TERREBONNE PARISH TIDEWATER

CHAPTER 17. SOUTH TERREBONNE PARISH TIDEWATER

MANAGEMENT AND CONSERVATION DISTRICT

§3321. Repealed by Acts 1997, No. 1407, §4, eff. Jan. 10, 2000.



RS 38:3322 - Repealed by Acts 1997, No. 1407, 4, eff. Jan. 10, 2000.

§3322. Repealed by Acts 1997, No. 1407, §4, eff. Jan. 10, 2000.



RS 38:3323 - Repealed by Acts 1997, No. 1407, 4, eff. Jan. 10, 2000.

§3323. Repealed by Acts 1997, No. 1407, §4, eff. Jan. 10, 2000.



RS 38:3324 - Repealed by Acts 1997, No. 1407, 4, eff. Jan. 10, 2000.

§3324. Repealed by Acts 1997, No. 1407, §4, eff. Jan. 10, 2000.



RS 38:3325 - Repealed by Acts 1997, No. 1407, 4, eff. Jan. 10, 2000.

§3325. Repealed by Acts 1997, No. 1407, §4, eff. Jan. 10, 2000.



RS 38:3326 - Repealed by Acts 1997, No. 1407, 4, eff. Jan. 10, 2000.

§3326. Repealed by Acts 1997, No. 1407, §4, eff. Jan. 10, 2000.



RS 38:3327 - Repealed by Acts 1997, No. 1407, 4, eff. Jan. 10, 2000.

§3327. Repealed by Acts 1997, No. 1407, §4, eff. Jan. 10, 2000.



RS 38:3328 - Repealed by Acts 1997, No. 1407, 4, eff. Jan. 10, 2000.

§3328. Repealed by Acts 1997, No. 1407, §4, eff. Jan. 10, 2000.



RS 38:3329 - Repealed by Acts 1997, No. 1407, 4, eff. Jan. 10, 2000.

§3329. Repealed by Acts 1997, No. 1407, §4, eff. Jan. 10, 2000.



RS 38:3330 - Repealed by Acts 1997, No. 1407, 4, eff. Jan. 10, 2000.

§3330. Repealed by Acts 1997, No. 1407, §4, eff. Jan. 10, 2000.



RS 38:3341 - NORTH TERREBONNE PARISH DRAINAGE

CHAPTER 18. NORTH TERREBONNE PARISH DRAINAGE

AND CONSERVATION DISTRICT

§3341. Repealed by Acts 1997, No. 1407, §4, eff. Jan. 10, 2000.



RS 38:3342 - Repealed by Acts 1997, No. 1407, 4, eff. Jan. 10, 2000.

§3342. Repealed by Acts 1997, No. 1407, §4, eff. Jan. 10, 2000.



RS 38:3343 - Repealed by Acts 1997, No. 1407, 4, eff. Jan. 10, 2000.

§3343. Repealed by Acts 1997, No. 1407, §4, eff. Jan. 10, 2000.



RS 38:3344 - Repealed by Acts 1997, No. 1407, 4, eff. Jan. 10, 2000.

§3344. Repealed by Acts 1997, No. 1407, §4, eff. Jan. 10, 2000.



RS 38:3345 - Repealed by Acts 1997, No. 1407, 4, eff. Jan. 10, 2000.

§3345. Repealed by Acts 1997, No. 1407, §4, eff. Jan. 10, 2000.



RS 38:3346 - Repealed by Acts 1997, No. 1407, 4, eff. Jan. 10, 2000.

§3346. Repealed by Acts 1997, No. 1407, §4, eff. Jan. 10, 2000.



RS 38:3347 - Repealed by Acts 1997, No. 1407, 4, eff. Jan. 10, 2000.

§3347. Repealed by Acts 1997, No. 1407, §4, eff. Jan. 10, 2000.



RS 38:3361 - TRI-PARISH DRAINAGE AND WATER

CHAPTER 19. TRI-PARISH DRAINAGE AND WATER

CONSERVATION DISTRICT

§3361. Repealed by Acts 2001, No. 1137, §1.



RS 38:3362 - Repealed by Acts 2001, No. 1137, 1.

§3362. Repealed by Acts 2001, No. 1137, §1.



RS 38:3363 - Repealed by Acts 2001, No. 1137, 1.

§3363. Repealed by Acts 2001, No. 1137, §1.



RS 38:3364 - Repealed by Acts 2001, No. 1137, 1.

§3364. Repealed by Acts 2001, No. 1137, §1.



RS 38:3365 - Repealed by Acts 2001, No. 1137, 1.

§3365. Repealed by Acts 2001, No. 1137, §1.



RS 38:3366 - Repealed by Acts 2001, No. 1137, 1.

§3366. Repealed by Acts 2001, No. 1137, §1.



RS 38:3367 - Repealed by Acts 2001, No. 1137, 1.

§3367. Repealed by Acts 2001, No. 1137, §1.



RS 38:3368 - Repealed by Acts 2001, No. 1137, 1.

§3368. Repealed by Acts 2001, No. 1137, §1.



RS 38:3369 - Repealed by Acts 2001, No. 1137, 1.

§3369. Repealed by Acts 2001, No. 1137, §1.



RS 38:3381 - INTERMODAL TRANSPORTATION ACT

CHAPTER 20. INTERMODAL TRANSPORTATION ACT

§3381. Intermodal Transportation Act

The provisions of this Chapter shall be known as and may be cited as the Intermodal Transportation Act.

Acts 1997, No. 1041, §2.



RS 38:3382 - Purpose

§3382. Purpose

The purpose of this Chapter is to provide a method by which the various governing authorities throughout this state may join together in cooperative endeavors for the enhancement of commercial transportation by highways, by rail, on inland waterways, on the oceans, and through the air so that manufacturers, shippers, importers, exporters, and all businesses which utilize transportation services will be better served.

Acts 1997, No. 1041, §2.



RS 38:3383 - Cooperative endeavors

§3383. Cooperative endeavors

Any state agency, any parish or municipal governing authority, any regional governing authority, and the governing authority of any airport or deep draft or shallow draft port may engage in one or more cooperative endeavors under the provisions of Article VII, Section 14(C) of the Constitution of Louisiana, among themselves for the purposes of this Chapter.

Acts 1997, No. 1041, §2.



RS 38:3384 - South Louisiana Port and Intermodal Transportation Commission

§3384. South Louisiana Port and Intermodal Transportation Commission

A. The governing authorities of St. John the Baptist Parish and the South Louisiana Port Commission, pursuant to the authority in Article 7, Section 14(C) of the Constitution of Louisiana may engage in a cooperative endeavor for the purpose of creating the South Louisiana Port and Intermodal Transportation Commission.

B. The purpose of the commission shall be to provide for coordination of the regulation of commercial transportation on the Mississippi River as it flows through St. John the Baptist Parish. It is the intention of the legislature that the commission shall use its powers to promote air and river commercial transportation for the enhancement of the economic conditions in the river parishes.

C. The South Louisiana Port and Intermodal Transportation Commission shall be finally created only upon adoption of an ordinance and/or resolution creating the commission adopted by both the parish governing authority and the South Louisiana Port Commission. The ordinance or resolution shall provide for membership on the commission and set forth its powers, functions, duties, and responsibilities. In addition, a resolution by the South Louisiana Port shall be adopted no sooner than twenty-four hours after a public meeting specifically held to consider such matter and to receive public comment thereon.

D. Upon creation by ordinance, the parish governing authority, South Louisiana Port Commission, and the South Louisiana Port and Intermodal Transportation Commission may enter into a cooperative endeavor pursuant to this Chapter which endeavor may include provision for the transfer of any obligations of any airport within the parish to the South Louisiana Port and Intermodal Transportation Commission.

Acts 1997, No. 1041, §2.






TITLE 39 - Public Finance

RS 39:1 - TITLE 39 .PUBLIC FINANCE

TITLE 39. PUBLIC FINANCE

SUBTITLE I. STATE FINANCE

CHAPTER 1. DIVISION OF ADMINISTRATION

PART I. DIVISION OF ADMINISTRATION

SUBPART A. ORGANIZATION

§1. Division of administration

A division of administration is hereby created as a division of the office of the governor and shall exercise those powers and functions as hereinafter set forth and as may be further provided by law.

Amended by Acts 1952, No. 58, §1; Acts 1956, No. 42, §1; Acts 1989, No. 836, §1, eff. July 1, 1989.



RS 39:2 - Definitions

§2. Definitions

As used in this Chapter, except where the context clearly requires otherwise, the words and expressions defined in this Section shall be held to have the meanings here given to them.

(1) "Activity" means a distinct subset of functions or services within a program.

(2) "Agency" means any state office, department, board, commission, institution, division, officer or other person, or functional group, heretofore existing or hereafter created, that is authorized to exercise, or that does exercise, any functions of the government of the state in the executive branch, but not any governing body or officer of any local government or subdivision of the state, or any parochial officer who exercises functions coterminous with the municipality in which he performs those functions.

(3) "Appropriation" means an authorization by the legislature to a budget unit for a program to expend from public funds a sum of money, for purposes designated, under the procedure prescribed in this Chapter.

(4) "Appropriation act" means an act of the legislature that authorizes the expenditure of state money.

(5)(a) "Authorized positions" means the number of positions approved by the legislature in an appropriation bill to be funded by the salaries continuing category of the accounting system for the state. The number may be adjusted during a fiscal year in accordance with procedures provided by law.

(b) "Authorized other charges positions" means the number of positions in an appropriation bill to be funded by the other charges continuing category of the accounting system for the state. The number may be adjusted during a fiscal year in accordance with law.

(5.1) "Balance in any fund" means the deficit or surplus in any fund at the close of the fiscal year.

(6) "Budget request" means the document with its accompanying explanations, in which a budget unit states its financial requirements and requests appropriations.

(7) "Budget office" means the section of the division of administration which monitors budgeting functions.

(8) "Budget unit" means any spending agency of the state which is declared to be a budget unit by the division of administration and which is identified for accounting purposes by a five-digit number code.

(9) "Capital outlays" means expenditures for acquiring lands, buildings, equipment, or other permanent properties, or for their preservation or development or permanent improvement.

(10) "Consensus estimating conference" means the Economic Estimating Conference, the Demographic Estimating Conference, the Education Estimating Conference, the Criminal Justice Estimating Conference, the Health and Social Services Estimating Conference, and the Transportation Estimating Conference.

(11) "Continuation budget" means that funding level for each budget unit which reflects the financial resources necessary to carry on all existing programs and functions of the budget unit at their current level of service in the ensuing fiscal year including any adjustments necessary to account for the increased cost of services or materials due to inflation and estimated increases in workload requirements resulting from demographic or other changes.

(11.1) "Deficit" means the excess for any fiscal year of actual expenditures paid by warrant or transfer over the actual monies received and any monies or balances carried forward for any fund at the close of the fiscal year as such are reported by the office of statewide reporting within the division of administration. "Projected deficit" means the excess of appropriations and non-appropriated requirements over the official forecast for any fund during any fiscal year.

(12) "Efficiency" means cost-effectiveness or productivity relative to achievement of an objective.

(13) "Encumbrance" means a commitment related to unperformed executory contracts for goods or services.

(14) "Executive budget" means the document submitted to the legislature at each regular session, pursuant to the provisions of this Chapter and Article VII, Section 11(A) of the Constitution of Louisiana, presenting the governor's recommended complete financial plan for each year.

(15) "Existing operating budget" means the initial operating budget as adjusted for actions taken by the Joint Legislative Committee on the Budget, the Interim Emergency Board, the legislature, or the governor in accordance with the provisions of this Chapter or any other provision of law.

(15.1) "Incentive expenditures" means the reductions of and payments from current tax collections because of the following incentive benefit statutes:

(a) Atchafalaya Trace Heritage Area Development Zone (Part II of Chapter 26 of Title 25 of the Louisiana Revised Statutes of 1950, comprised of R.S. 25:1226 et seq.).

(b) Brownfields Investor Tax Credit (R.S. 47:6021).

(c) Cane River Heritage Tax Credit (R.S. 47:6026).

(d) Louisiana Community Economic Development Act (R.S. 47:6031).

(e) Ports of Louisiana Tax Credits (R.S. 47:6036).

(f) Motion Picture Investor Tax Credit (R.S. 47:6007).

(g) Research and Development Tax Credit (R.S. 47:6015).

(h) Digital Interactive Media and Software Act (R.S. 47:6022).

(i) Louisiana Motion Picture Incentive Act (Chapter 12 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, comprised of R.S. 47:1121 et seq.).

(j) Louisiana Capital Companies Tax Credit Program (Chapter 26 of Title 51 of the Louisiana Revised Statutes of 1950, comprised of R.S. 51:1921 et seq.).

(k) New Markets Tax Credit (R.S. 47:6016).

(l) University Research and Development Parks (R.S. 17:3389).

(m) Industrial Tax Equalization Program (Chapter 1 of Subtitle V of Title 47 of the Louisiana Revised Statutes of 1950, comprised of R.S. 47:3201 through 3205).

(n) Exemptions for Manufacturing Establishments (Chapter 3 of Subtitle V of Title 47 of the Louisiana Revised Statutes of 1950, comprised of R.S. 47:4301 through 4306).

(o) Louisiana Enterprise Zone Act (Chapter 21 of Title 51 of the Louisiana Revised Statutes of 1950, comprised of R.S. 51:1781 et seq.).

(p) Sound Recording Investor Tax Credit (R.S. 47:6023).

(q) Urban Revitalization Tax Incentive Program (Chapter 22 of Title 51 of the Louisiana Revised Statutes of 1950, comprised of R.S. 51:1801).

(r) Technology Commercialization Credit and Jobs Program (Part VI of Chapter 39 of Title 51 of the Louisiana Revised Statutes of 1950, comprised of R.S. 51:2351 et seq.).

(s) Angel Investor Tax Credit Program (R.S. 47:6020).

(t) Musical and Theatrical Productions Income Tax Credit (R.S. 47:6034).

(u) Retention and Modernization Act (Chapter 39-C of Title 51 of the Louisiana Revised Statutes of 1950, comprised of R.S. 51:2399.1 through 2399.6).

(v) Tax Credit for Green Jobs Industries (R.S. 47:6037).

(w) Louisiana Quality Jobs Program Act (Chapter 42 of Title 51 of the Louisiana Revised Statutes of 1950, comprised of R.S. 51:2451 et seq.).

(x) Corporate Headquarters Relocation Program (Chapter 54 of Title 51 of the Louisiana Revised Statutes of 1950, comprised of R.S. 51:3111 through 3115).

(y) Competitive Projects Payroll Incentive Program (R.S. 51:3121).

(z) Procurement Processing Company Rebate Program (R.S. 47:6351).

(aa) Tax Credit for Rehabilitation of Historic Structures (R.S. 47:6019).

(bb) Rebates for Donations to School Tuition Organizations (R.S. 47:6301).

(15.2) "Current tax collections" means the current collections of the taxes imposed by Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

(16) "Expenses" means amounts represented by cash paid out or by obligations to pay cash or partly by each for maintaining and operating government services.

(17) "Extraordinary expenses" means expenses of unusual character such as in the normal course of events would not be expected to occur in each year, or the excess over the normal requirements due to unusual conditions in any budget year.

(18) "Functions" means duties, jurisdiction, powers, rights, and obligations, conferred or imposed upon, or vested in, any agency by law, or exercised, performed, or discharged by any agency without contravention of any provision of law.

(19) "Fund" means an independent fiscal and accounting entity with a self-balancing set of accounts recording cash or other resources together with all related liabilities, obligations, reserves, and equities which are segregated for the purpose of carrying on specific activities or attaining certain objectives in accordance with regulations, restrictions, and limitations.

(20) "Goal" means a general purpose toward which the efforts of an agency are directed.

(21) "Initial operating budget" means the amount of the appropriation on July first of a particular fiscal year for that fiscal year.

(22) "Input" means any resource used to implement a policy, program, or specific service.

(23) "Key objective" means an objective that is designated as such by the commissioner of administration and is included in the executive budget or the executive budget supporting document.

(24) "Key performance indicator" means a performance indicator that is designated as such by the commissioner of administration and is included in the executive budget or the executive budget supporting document.

(25) "Liability" means a debt arising out of a transaction where goods or services have been received or rendered which must be liquidated, renewed, or refunded at some future date.

(26) "Money available for appropriation" means the amount of money to be received for a fiscal year by the state general fund and dedicated funds, exclusive of federal funds and those amounts appropriated or allocated by the Constitution of Louisiana.

(27) "Nonrecurring revenue" means revenue received by the state from a source identified by the Revenue Estimating Conference as being of a nonrecurring nature. "Nonrecurring revenue" does not include revenues received by the state from any source which has been available for the preceding two fiscal years or which will be available for the succeeding two fiscal years.

(28) "Objective" is a specific and measurable target for achievement which describes the exact results sought, which is expressed in an outcome-oriented statement that may reflect effectiveness, efficiency, or quality of work, and which may be either numeric or non-numeric.

(29) "Obligation" means an amount which a government may be required legally to meet out of its resources. This includes not only actual liabilities, but unliquidated encumbrances.

(30) "Official forecast" means the most recently adopted estimate of money available for appropriation by the Revenue Estimating Conference as provided in R.S. 39:24.

(31) "Official information" means data, forecasts, estimates, analyses, studies, and other information which the principals of a consensus estimating conference may adopt pursuant to a vote of the majority of the principals of that conference.

(32) "Operational plan" means the annual work plan of an agency and its component programs, which indicates the implementation of the agency's strategic plan for a specific fiscal year, and which describes agency and program missions, goals, objectives, activities, and performance indicators.

(33) "Ordinary recurring expenses" means all expenses of a continuing or recurring character, that in the normal course of administration, may be expected to be necessary in approximately the same amounts each year.

(34) "Outcome" means evidence or demonstration of the actual impact or public benefit of a program.

(35) "Output" means the quantity of actual service or product delivered by an agency or program.

(36) "Performance indicator" means a statement identifying an activity, input, output, outcome, achievement, ratio, efficiency, or quality to be measured relative to a particular goal or objective in order to assess an agency's performance. Performance indicator shall also mean measurement of any other aspect of performance as determined by rule issued by the commissioner of administration under the provisions of the Administrative Procedure Act.

(37) "Program" means a grouping of activities directed toward the accomplishment of a clearly defined objective or set of objectives.

(38) "Performance-based budget" means a budget which relates funding to expected results.

(39) "Performance standard" means the expected level of performance associated with a particular performance indicator for a particular period.

(40) "Quality" means degree or grade of excellence.

(41) "State planning and budgeting system" refers to the processes and functions prescribed in Subtitle I of this Title.

(42) "Strategic plan" is the plan developed in the process of strategic planning.

(43) "Strategic planning" is a process of agency self-assessment and objective setting which considers an organization's purpose, capacities and environment, and results in a strategic plan which determines a path for development of the organization's resources in order to achieve meaningful results.

(44) "Strategy" means the method used to accomplish the objectives of an agency.

(45) "Supporting document" means the document prepared by the budget office and composed of supporting information, data, and documentation used to develop the executive budget. The data elements comprising the supporting document shall be as provided by law.

(46) "Supporting objective" means an objective that is designated as such by the commissioner of administration and is included in the executive budget supporting document and not included in the executive budget.

(47) "Supporting performance indicator" means a performance indicator which is designated as such by the commissioner of administration and is included in the executive budget supporting document and not included in the executive budget.

(48) "Surplus" means the excess for any fiscal year of the actual monies received and any monies or balances carried forward over the actual expenditures paid by warrant or transfer for any fund at the close of the fiscal year as such are reported by the office of statewide reporting within the division of administration.

Amended by Acts 1952, No. 58, §2; Acts 1956, No. 42, §1; Acts 1982, No. 719, §1; Acts 1982, No. 404, §1; Acts 1985, No. 51, §1; Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 1990, No. 966, §2, eff. July 1, 1990; Acts 1993, No. 533, §1, eff. July 1, 1993; Acts 1993, No. 668, §1; Acts 1997, No. 1403, §§2, 3, eff. July 1, 1997; Acts 1997, No. 1465, §2, eff. July 15, 1997; Acts 1999, No. 1169, §2; Acts 2001, No. 1092, §1, eff. July 1, 2001; Acts 2002, 1st Ex. Sess., No. 107, §1, eff. April 18, 2002; Acts 2005, No. 247, §1, eff. July 1, 2005; Acts 2013, No. 377, §1; Acts 2014, No. 797, §1, eff. July 1, 2014; Acts 2015, No. 169, §1, eff. July 1, 2015.



RS 39:3 - Organization

§3. Organization

The division of administration shall consist of the position of commissioner of administration, and such other subdivisions or sections as are deemed necessary, in the opinion of the governor, to carry out the functions of the division of administration.

Amended by Acts 1952, No. 58, §3; Acts 1956, No. 42, §1; Acts 1986, No. 765, §1, eff. July 1, 1986; Acts 1989, No. 836, §1, eff. July 1, 1989.



RS 39:4 - Functions

§4. Functions

A. The functions of the division of administration shall comprise all administrative functions of the state in relation to the duties outlined in law, except as otherwise expressly provided.

B. The provisions of this Chapter shall not apply to the judiciary of the state, except the office of the Attorney General to which they shall apply, nor to the legislature.

C. The division of administration shall exercise such other duties and functions germane to its primary functions as may be prescribed by law or as directed by the governor by executive order.

Amended by Acts 1952, No. 58, §4; Acts 1954, No. 37, §1; Acts 1956, No. 42, §1; Acts 1958, No. 458, §1; Acts 1976, No. 659, §1; Acts 1989, No. 836, §1, eff. July 1, 1989.



RS 39:5 - Commissioner of administration; bond

§5. Commissioner of administration; bond

A. The commissioner of administration shall, under supervision of the governor, direct the activities of the division of administration and such other subdivisions thereof as are created by the governor. The commissioner shall be appointed by and shall serve at the pleasure of the governor. The governor shall fix the salary of the commissioner.

B. The commissioner of administration shall furnish bond payable to the governor of the state of Louisiana, in form approved by the attorney general, in the sum of fifty thousand dollars conditioned upon the faithful performance of his duties.

C. The governor shall create such other positions as he may deem necessary to carry out the provisions of this Chapter.

Amended by Acts 1952, No. 58, §5; Acts 1956, No. 42, §1; Acts 1989, No. 836, §1, eff. July 1, 1989.



RS 39:6 - Duties of commissioner

§6. Duties of commissioner

A. The commissioner of administration shall render all required staff services in connection with the functions of his office and shall advise and assist the governor and the committees of the legislature in their consideration of budget matters.

B. From the time of transmission of the executive budget to the legislature until the appropriation bills have been finally acted upon, the commissioner of administration shall stand ready to assist the legislature and the House Committee on Appropriations and the Senate Committee on Finance and shall assign one or more employees familiar with the contents of the executive budget, as may be required, to the work of each committee.

C.(1) The commissioner of administration shall establish and maintain a website to post reports of state spending. The reports shall include the nature and amount of appropriations for the executive branch of state government contained in the General Appropriation Act and other acts for each budget unit, annual salaries and total compensation of statewide elected officials and cabinet-level positions in the executive branch of state government, and the total number in the table of organization for each budget unit. The commissioner shall maintain on the website a monthly report of spending by each such budget unit. The commissioner of administration shall consult with the Joint Legislative Committee on the Budget in the development of specifications of the database used for the website.

(2) The website shall include the following information regarding state contracts:

(a) Contract amount.

(b) A brief description of the purpose of the contract.

(c) The beginning and ending dates of the contract.

(d) The name of the contracting agency.

(e) The name of the contractor.

(f) The city and state of the contractor.

Amended by Acts 1952, No. 58, §6; Acts 1956, No. 42, §1; Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 2008, 1st Ex. Sess., No. 20, §1, eff. March 10, 2008; Acts 2010, No. 310, §1, eff. Jan. 1, 2011.



RS 39:7 - Inspection, visitations, and examinations by the governor

§7. Inspection, visitations, and examinations by the governor

The governor may provide for inspections, visitations, and examinations of all budget units and their records by employees and agents of the governor or the budget office to see that the law is faithfully executed, that the budget system is operating properly, and that the budget units are keeping within their allotments and appropriations.

Amended by Acts 1952, No. 58, §8; Acts 1956, No. 42, §1; Acts 1989, No. 836, §1, eff. July 1, 1989.

{{NOTE: SEE NOTE AT R.S. 39:78.}}



RS 39:8 - Delegation of authority

§8. Delegation of authority

The governor may, in his discretion, delegate such authority as is vested in him by this Chapter to the commissioner of administration and to such other agents or representatives as he deems necessary to carry out the provisions of this Chapter.

Acts 1989, No. 836, §1, eff. July 1, 1989.



RS 39:11 - Authority

SUBPART B. ADMINISTRATION OF STATE LANDS

§11. Authority

A. The commissioner of administration shall administer and supervise lands, waterbottoms, and facilities owned or leased by the state of Louisiana. The commissioner shall be an essential party to all transactions involving immovable property in which the state has an interest. No such immovable property shall be acquired, transferred, leased, or encumbered without the commissioner being a party to the transaction.

B. The commissioner shall administer and enforce the provisions of Title 41 of the Louisiana Revised Statutes of 1950 regarding state lands.

C. The commissioner may delegate the responsibilities provided for by this Subpart to appropriate personnel within his office.

Acts 1989, No. 282, §3, eff. June 27, 1989.



RS 39:12 - Powers and duties

§12. Powers and duties

A. The commissioner of administration may adopt rules and regulations to:

(1) Require that all state property in the name of any state agency be placed in the name of the state of Louisiana.

(2) Require that documents and records pertaining to transactions involving immovable property in which the state has an interest be filed with the commissioner.

(3) Require the consolidation of procedures for the administration of state property into the division of administration.

B. The commissioner of administration may:

(1) Develop policies and procedures for surplus state immovable property, including tax adjudicated property, regarding their use, lease, and disposition and make recommendations for legislative action regarding the disposition of the proceeds of the sale of surplus property.

(2) Develop a statewide plan for housing state agencies.

(3) Develop and implement a preventative maintenance program for state facilities.

Acts 1989, No. 282, §3, eff. June 27, 1989.



RS 39:13 - Comprehensive state lands inventory; non-productive property; annual reporting; sale at public auction

§13. Comprehensive state lands inventory; non-productive property; annual reporting; sale at public auction

A. The commissioner shall create a central database for all immovable property in which the state has an interest including all lands, waterbottoms, and facilities both owned and leased. He shall maintain an inventory of all such property which shall be kept as current and comprehensive as is practicable. The commissioner may require other state agencies to provide information necessary for the purposes of this Subpart.

B. Annually, on or before March first, the commissioner of administration shall submit an inventory report to the natural resources committees of the House of Representatives and the Senate and to the Senate Finance Committee and the Appropriations Committee of the House of Representatives. The inventory shall include an identification by the division of administration of any land or buildings that are determined to be non-productive, according to criteria developed by the division of administration and approved by the Joint Legislative Committee on the Budget.

C. The commissioner of administration shall, on or before March first of each year, submit any recommendations to the Joint Legislative Committee on the Budget detailing the non-productive property that he believes should be sold at public auction. Upon the approval of the Joint Legislative Committee on the Budget, the commissioner of administration may sell property deemed non-productive.

D. Except as provided in Subsection E of this Section, proceeds from the sale of non-productive property shall be placed in the state general fund.

E. Proceeds from the sale of property previously operated by the office for citizens with developmental disabilities within the Louisiana Department of Health shall be deposited in and credited to the Community and Family Support System Fund as provided by R.S. 28:826.

Acts 1989, No. 282, §3, eff. June 27, 1989; Acts 2001, No. 1026, §1; Acts 2006, No. 555, §2.



RS 39:14 - Exceptions

§14. Exceptions

The following shall not be subject to the provision of R.S. 39:11 and 12 but shall be subject to the provisions of R.S. 39:13:

(1) Lands and waterbottoms leased by the State Mineral and Energy Board in accordance with the provisions of Subtitle I of Title 30 of the Louisiana Revised Statutes of 1950 including but not limited to leases for the exploration and production of oil, gas, and other hydrocarbons, and related mineral activities.

(2) Management, acquisition, and operation of the Alexander State Forest at Woodworth and other state lands by the Department of Agriculture and Forestry.

(3) Management, acquisition, and operation of wildlife management and refuge areas by the Department of Wildlife and Fisheries.

(4) Any immovable property under the management, operation, and control of any higher education institution or board.

(5) Management and operation of forests under the jurisdiction of the Department of Public Safety and Corrections, Prison Enterprise Board.

(6) Management, acquisition, and operation of forests and lands under the jurisdiction of the Military Department, state of Louisiana.

(7) Any interest in immovable property, with the exception of the acquisition of full ownership, including but not limited to temporary easements, rights-of-way, rights-of-entry, predial servitudes, and personal servitudes acquired by the state for the purposes of integrated coastal protection as defined in R.S. 49:214.2.

Acts 1989, No. 282, §3, eff. June 27, 1989; Acts 1992, No. 118, §1; Acts 1995, No. 88, §2, eff. June 12, 1995; Acts 1995, No. 545, §1; Acts 1997, No. 175, §1, eff. July 1, 1997; Acts 2009, No. 196, §5, eff. July 1, 2009; Acts 2010, No. 734, §4.



RS 39:15.1 - Office of technology services; scope

SUBPART C. OFFICE OF TECHNOLOGY SERVICES

§15.1. Office of technology services; scope

The office of technology services shall have authority over all information technology systems and services for agencies in the executive branch of state government, except for any agency of a statewide elected official. The office shall have no authority over the legislative or judicial branches of state government or agencies thereof. However, nothing provided in this Subpart shall apply to the public postsecondary management boards or the Board of Regents as provided in Article VIII of the Constitution of Louisiana.

Acts 2001, No. 772, §1, eff. July 1, 2001; Acts 2014, No. 712, §2, eff. July 1, 2014.



RS 39:15.2 - Office of technology services; state chief information officer

§15.2. Office of technology services; state chief information officer

A. The office of technology services is established within the division of administration. This office shall be headed by the state chief information officer, hereafter referred to in this Part as the "CIO." The CIO will serve as the spokesperson for all matters related to information technology and resources, including Geographic Information Systems (GIS), with regard to policies, standard setting, deployment, strategic and tactical planning, acquisition, management, and operations as necessary and in keeping with the industry trends of the private and public sectors. Rules and regulations shall be promulgated, in accordance with the Administrative Procedure Act, as may be necessary to carry out the provisions of this Subpart.

B. The CIO shall be appointed by the governor and serve in the executive department of the division of administration, and shall be in the unclassified service. The CIO shall report to the commissioner of administration concerning his responsibilities to provide direction, stewardship, leadership, operation, and general oversight of information technology and information resources. The salary of the CIO shall be determined by the commissioner of administration. Support staff, office facilities, and operating expenses shall be provided by the division of administration.

C. The CIO shall also perform all duties and functions that the commissioner of administration deems necessary for the proper, efficient, and economical administration of information technology.

D. The CIO shall be the principal adviser to the governor and the executive cabinet on information technology policy, including policy on the acquisition and management of information technology and resources.

E. The CIO may delegate his authority under this Subpart to such designees or to any agency as defined in R.S. 39:2(2) as he may deem appropriate within the limitations of state law and regulations.

Acts 2001, No. 772, §1, eff. July 1, 2001; Acts 2014, No. 712, §2, eff. July 1, 2014.



RS 39:15.3 - Office of technology services; offices and staff; duties

§15.3. Office of technology services; offices and staff; duties

A. The office of technology services shall consist of executive offices and staff as deemed necessary for effective information technology governance, acquisition and operation.

B. The state chief information officer shall manage and direct the office of technology services, with roles, duties, and activities including but not limited to the following:

(1) Establishing and coordinating all information technology systems and information technology services affecting the management and operations of the executive branch of state government. The office of technology services shall, subject to the provisions of this Subpart, have sole authority and responsibility for defining the specific information technology systems and information technology services to which the provisions of this Subpart shall be applicable. Information technology systems, including equipment and related services, and information technology services shall mean the equipment and services and means necessary to provide, including but not limited to the following:

(a) Telecommunications systems and services.

(b) Network systems and services.

(c) Server systems and services.

(d) Storage systems and services.

(e) Information technology security systems and services.

(f) Related peripheral systems and services.

(g) Software and software application services.

(h) Infrastructure and platform systems and services.

(i) Desktop computing systems and services.

(j) Geographic information systems and services.

(k) Mobile device systems and services.

(l) Video systems and services, except those video systems and services specifically reserved to the Louisiana Educational Television Authority pursuant to R.S. 17:2501.

(m) Radio systems, to include but not be limited to two-way radio systems; however, the operational abilities and priorities of two-way communications of the departments in the executive branch shall not be impeded.

(n) Any and all systems and services based on emerging and future information technologies relating to Subparagraphs (a) through (k) of this Paragraph.

(2) Overseeing and implementing a state master information technology plan on an annual basis.

(3) Establishing and directing the implementation of information technology standards, architecture, and guidelines suitable for statewide application for hardware, software, services, contractual arrangements, consolidation of systems and management of systems.

(4) Reviewing, coordinating, and standardizing information technology strategic business technology planning, information technology procurement, information technology budgeting (both executive and capital outlay), and information technology personnel and training.

(5) Implementing strategic information technology planning, including the review and approval of the planning, initiation, design, acquisition, and operation of information technology systems.

(6) Assessing the performance of information technology systems and technology operations and personnel including establishing accountability, performance measurement, and benchmarking policies and procedures.

(7) Overseeing and coordinating the centralization of the technology systems and data processing systems, including consolidation, outsourcing, and sharing statewide government information technology resources and services.

(8) Overseeing all telecommunication systems.

(9) Assuring compatibility and connectivity of Louisiana's information systems.

(10) Facilitating and fostering innovative applications of emerging technologies that provide cost-effective solutions for improving government operations and services.

(11) Reviewing and overseeing information technology projects and systems for compliance with statewide strategies, policies, and standards, including alignment with state government's business goals, investment, and other risk management policies.

(12) Providing support and technical assistance to the office of state procurement, the office of facility planning and control, and the office of planning and budget.

(13) Overseeing and coordinating access to state information that is electronically available online from agency web sites.

(14) Facilitating a process among state agencies to identify services that are favorable for electronic delivery, and maintaining an electronic directory of state services.

(15) Providing direction to the Louisiana Geographic Information Systems Council and the Louisiana Geographic Information Center (LAGIC) for coordination of geographic data, geographic technology, and geographic standards of the state.

(16) Identifying information technology applications that should be statewide in scope, and ensuring that these applications are not developed independently or duplicated by individual state agencies of the executive branch.

(17) Reviewing and approving the receipt by executive agencies of information technology goods and services and telecommunication systems and services from non-appropriated sources, including but not limited to grants, donations, and gifts.

(18) Preparing annual reports and plans concerning the status and result of the state's specific information technology plans and submitting these annual reports and plans to the governor and the legislature.

(19) Facilitating and fostering the identification of the policy and planning data needs of the state.

(20) Charging respective user agencies for the cost of the information technology systems and information technology services provided by the office of technology services and may include all or part of the cost of the operation of the office. These costs shall be charged in a consistent and equitable manner.

(21) Acting as the sole centralized customer for the acquisition, billing, and record keeping of information technology systems or information technology services provided to state agencies. The ownership of such systems procured by the office of technology services may vest in the respective agency, but control of the systems shall be retained by the office of technology services.

(22) Developing coordinated information technology systems or information technology services within and among all state agencies and require, where appropriate, cooperative utilization of information technology systems and information technology services by aggregating users. However, nothing provided in this Section shall apply to the authority for operation of the National Crime Information Center.

(23) Reviewing, coordinating, approving, or disapproving requests by state agencies for the procurement of information technology systems or information technology services including information technology proposals, studies, and contracts.

C. To accomplish the work of the office of technology services, all agencies as defined in R.S. 39:2 shall cooperate with the office of technology services and provide assistance as required. However, nothing in this Subpart shall apply to the authority of any statewide elected official relative to his authority to implement information technology plans, systems, or services for any agency under his jurisdiction.

D. The information, technology, personnel, agency resources, and records of the Integrated Criminal Justice Information System as established by R.S. 15:1228 through 1228.8 and its components shall be excluded from the provisions of this Part and shall not be under the authority of the office of technology services.

E. Beginning October 1, 2014, the state chief information officer shall report quarterly to the Joint Legislative Committee on the Budget on the status of the consolidation of the information technology functions of the executive branch of state government. The report shall provide information on organizational changes within the division of administration, as well as organizational changes between the office of technology services and the other executive branch agencies. The report shall include information and data on personnel changes, changes in purchasing and procurement, and any budgetary changes that have occurred.

Acts 2001, No. 772, §1, eff. July 1, 2001; Acts 2009, No. 409, §4, eff. July 1, 2010; Acts 2013, No. 184, §8(A); Acts 2014, No. 712, §2, eff. July 1, 2014; Acts 2014, No. 864, §§4 and 5.



RS 39:15.4 - Repealed by Acts 2013, No. 184, §8(B).

§15.4. Repealed by Acts 2013, No. 184, §8(B).



RS 39:15.5 - Repealed by Acts 2013, No. 184, §8(B).

§15.5. Repealed by Acts 2013, No. 184, §8(B).



RS 39:15.6 - Repealed by Acts 2013, No. 184, §9.

§15.6. Repealed by Acts 2013, No. 184, §9.



RS 39:16.1 - Repealed by Acts 2009, No. 409, §7, effective July 1, 2009.

SUBPART D. OFFICE OF ELECTRONIC SERVICES

§16.1. Repealed by Acts 2009, No. 409, §7, effective July 1, 2009.



RS 39:16.2 - Repealed by Acts 2009, No. 409, §7, eff. July 1, 2009.

§16.2. Repealed by Acts 2009, No. 409, §7, eff. July 1, 2009.



RS 39:16.3 - Repealed by Acts 2009, No. 409, §7, eff. July 1, 2009.

§16.3. Repealed by Acts 2009, No. 409, §7, eff. July 1, 2009.



RS 39:16.4 - Repealed by Acts 2009, No. 409, §7, eff. July 1, 2009.

§16.4. Repealed by Acts 2009, No. 409, §7, eff. July 1, 2009.



RS 39:16.5 - Repealed by Acts 2009, No. 409, §7, eff. July 1, 2009.

§16.5. Repealed by Acts 2009, No. 409, §7, eff. July 1, 2009.



RS 39:21 - State planning; powers, duties, and functions

PART II. OPERATING BUDGET

SUBPART A. OPERATING BUDGET DEVELOPMENT

§21. State planning; powers, duties, and functions

The division of administration shall have the authority, and where appropriate to the context may be required, to:

(1) Conduct basic surveys and studies concerning the development of coordinated state resources and facilities plans.

(2) Review current programming and future planning of all state departments, agencies, and commissions. All state departments, agencies, and commissions having planning studies or programs shall file regularly, at such times as may be required by the commissioner, copies of reports thereof with the division for review.

(3) Review current programming and future planning of all municipal and regional planning commissions. All municipal and regional planning commissions shall file certified copies of all plans or amended plans with the division of administration.

(4) Publish a program of expected planning standards on the state level and suggested planning standards at the regional levels and encourage the development of planning programs within and by state departments and local governmental agencies.

(5) Coordinate with the state information center to identify all information to be collected and assembled with respect to the goals of the state and the development of programs and plans affecting the state and be responsible for the establishment of basic statistics to provide a common source for all planning.

(6) Assist and advise citizen's groups, as well as other governmental units and private organizations, in the formulation and development of goals and policies of the state.

(7) Assist state fiscal agencies in the joint development and implementation of a program evaluation and comprehensive budgeting system, securing from all state departments, agencies, and commissions information, plans, and other materials to assist in developing and implementing the system.

(8) Collect, analyze, and report physical, social, and economic information relevant to state government operations. Upon request, all state agencies shall furnish to the division, within a reasonable period of time, such information as the division may require to carry out its functions. The division of administration shall submit to the governor an annual state-of-the-state report outlining the current economic condition and progress of the state during the past year.

(9) Aid the governor in making better decisions on allocation of resources among alternative ways to attain government objectives in the following manner:

(a) Recommend fund allocation to programs to achieve objectives established by state goals. The result will be a recommended programs budget.

(b) Coordinate with other state agencies and to relate the program budget to an administrative budget designed to achieve the total program objectives.

(10) Provide technical assistance to operating departments and agencies of state government in developing their respective planning programs.

(11) Advise the governor, as well as other public officials and state boards and commissions, with respect to long-range planning proposals.

(12) Represent the state of Louisiana on matter related to long-range planning.

(13) Maintain effective liaison with other administrative agencies of the state to facilitate planning coordination.

(14) Provide, upon the request of any appropriate municipal, parish, or other local board or official, such information as is possessed by the division and conduct studies and prepare reports upon any planning program of such parish, municipality, or subdivision. The cost, if any, to the appropriate governmental unit for such service shall be such amount as is agreed upon between the governmental unit and the division. The division of administration may furnish, upon request or upon its own initiative, advice or reports to any state officer or department with respect to any problem within the field of state planning.

(15) Cooperate and assist in the development, current programming, and future planning of metropolitan and regional planning commissions within the state of Louisiana.

Acts 1986, No. 765, §1, eff. July 1, 1986; Acts 1989, No. 836, §1, eff. July 1, 1989.



RS 39:21.1 - Consensus estimating conferences; general provisions

§21.1. Consensus estimating conferences; general provisions

A. The consensus estimating conference is hereby created. Each conference shall develop such official information within its responsibility area as the principals of the conference determine is needed for purposes of the state planning and budgeting system. Such official information shall be based on the assumption that current laws and current administrative practices will remain in effect throughout the period for which the information will be used. The official information developed by each consensus estimating conference shall include forecasts for a period of at least five years unless the principals of the conference unanimously agree otherwise.

B. The official information developed by the Economic Estimating Conference and by the Demographic Estimating Conference shall be used by the other estimating conferences in developing their official information.

C.(1) The membership of each estimating conference shall consist of principals and participants.

(2) A person designated by law as a principal may preside over conference sessions, convene conference sessions, request information, specify topics to be included on the conference agenda, agree or withhold agreement on whether information is to be the official information of the conference, interpret official information of the conference, and monitor errors in official information of the conference.

(3) A participant is a person who is invited to participate in the consensus estimating conference by the principals of a conference. A participant shall, at the request of any principal before or during any session of the conference, develop alternative forecasts, collect and supply data, perform analyses, or provide other information needed by the conference. The conference shall consider information provided by participants in developing its official information.

D. All sessions of the consensus estimating conference shall be open to the public as provided in R.S. 42:11 et seq.

Acts 1990, No. 966, §2, eff. July 1, 1990.



RS 39:21.2 - Use of official information by state agencies

§21.2. Use of official information by state agencies

Each state agency shall use the official information developed by the consensus estimating conferences in preparing its annual operating and capital outlay budget requests and for carrying out its duties under the state planning and budgeting system.

Acts 1990, No. 966, §2, eff. July 1, 1990.



RS 39:21.3 - Consensus estimating conferences; duties and principals

§21.3. Consensus estimating conferences; duties and principals

A. Economic Estimating Conference.

(1) Duties. The Economic Estimating Conference shall develop such official information with respect to the national and state economies as the conference determines is needed for the state planning and budgeting system. The basic long term forecasts which are a part of the official information shall be trend forecasts. The conference may include cycle forecasts as a part of its official information if the subject matter of the forecast warrants a cycle forecast and if such forecast is developed in a special impact session of the conference.

(2) Principals. The principals of the conference are as follows:

(a) A staff member from the office of the governor to be appointed by the governor.

(b) A staff member from the division of administration to be appointed by the commissioner of administration.

(c) A member of the professional staff of the legislature who shall have forecasting expertise to be appointed by the president of the Senate.

(d) A member of the professional staff of the legislature who shall have forecasting expertise to be appointed by the speaker of the House of Representatives.

(e) A faculty member from a public or private university or college in Louisiana who shall have forecasting expertise to be selected by the other four principals of the conference from a list of not less than three nor more than five nominees submitted by the Board of Regents after the board consults with the president of the Louisiana Association of Independent Colleges and Universities.

(3) Principal to preside over meetings. At the initial meeting of the conference, the principals shall elect a principal to preside over the meetings of the conference. Thereafter, the responsibility for presiding over sessions of the conference shall rotate annually among the principals.

B. Demographic Estimating Conference.

(1) Duties. The Demographic Estimating Conference shall develop such official information with respect to the population of the nation and state by age, race, and sex as the conference determines is needed for the state planning and budgeting system.

(2) Principals. The principals of the conference are as follows:

(a) A staff member from the office of the governor to be appointed by the governor.

(b) A staff member from the division of administration to be appointed by the commissioner of administration.

(c) A member of the professional staff of the legislature who shall have forecasting expertise to be appointed by the president of the Senate.

(d) A member of the professional staff of the legislature who shall have forecasting expertise to be appointed by the speaker of the House of Representatives.

(e) A faculty member from a public or private university or college in Louisiana who shall have forecasting expertise to be selected by the other four principals of the conference from a list of not less than three nor more than five nominees submitted by the Board of Regents after the board consults with the president of the Louisiana Association of Independent Colleges and Universities.

(3) Principal to preside over meetings. At the initial meeting of the conference, the principals shall elect a principal to preside over the meetings of the conference. Thereafter, the responsibility for presiding over sessions of the conference shall rotate annually among the principals.

C. Education Estimating Conference.

(1) Duties. The Education Estimating Conference shall develop such official information relating to the state public educational system, including forecasts of student enrollment and the availability of qualified teachers. The conference shall forward its forecast for student enrollment to the State Board of Elementary and Secondary Education and to each local school board at least forty-five days prior to adoption of the forecast. The State Board of Elementary and Secondary Education and the local school boards may request adjustments in the forecast and shall submit any request for adjustment to the Education Estimating Conference in writing within thirty days of the date of receipt of the forecast of student enrollment from the conference. The conference shall consider all requests for adjustment that are submitted in compliance with this Paragraph in adopting official information regarding student enrollment.

(2) Principals. The principals of the conference are as follows:

(a) A staff member from the office of the governor to be appointed by the governor.

(b) A staff member from the division of administration to be appointed by the commissioner of administration.

(c) A member of the professional staff of the legislature who shall have forecasting expertise to be appointed by the president of the Senate.

(d) A member of the professional staff of the legislature who shall have forecasting expertise to be appointed by the speaker of the House of Representatives.

(e) A member of the professional staff of the Department of Education who shall have forecasting expertise to be appointed by the State Board of Elementary and Secondary Education.

(3) Principal to preside over meetings. The principal representing the office of the governor shall preside over sessions of the conference.

D. Criminal and Juvenile Justice Estimating Conference.

(1) Duties. The Criminal and Juvenile Justice Estimating Conference shall develop such official information relating to the criminal justice system and the juvenile justice system, including forecasts of prison and detention center population and supervised caseload, as the conference determines is needed for the state planning and budgeting system.

(2) Principals. The principals of the conference are as follows:

(a) A staff member from the office of the governor to be appointed by the governor.

(b) A staff member from the division of administration to be appointed by the commissioner of administration.

(c) A member of the professional staff of the legislature who shall have forecasting expertise to be appointed by the president of the Senate.

(d) A member of the professional staff of the legislature who shall have forecasting expertise to be appointed by the speaker of the House of Representatives.

(e) A member of the professional staff of the Department of Public Safety and Corrections who shall have forecasting expertise to be appointed by the secretary of the Department of Public Safety and Corrections.

(f) A member of the professional staff of youth services of the Department of Public Safety and Corrections who shall have forecasting expertise, to be appointed by the deputy secretary for youth services of the Department of Public Safety and Corrections.

(3) Principal to preside over meetings. The principal representing the office of the governor shall preside over sessions of the conference.

E. Health and Social Services Estimating Conference.

(1) Duties. The Health and Social Services Estimating Conference shall develop such official information relating to the health and social service system of the state, including forecasts of social and health service caseloads, as the conference determines is needed for the state planning and budgeting system.

(2) Principals. The principals of the Health and Social Services Estimating Conference are as follows:

(a) The chairman of the Senate Committee on Health and Welfare, or his designee.

(b) The chairman of the House Committee on Health and Welfare, or his designee.

(c) The chairman of the Senate Committee on Finance, or his designee.

(d) The chairman of the House Committee on Appropriations, or his designee.

(e) The secretary of the Louisiana Department of Health, or his designee.

(f) The secretary of the Department of Children and Family Services, or his designee.

(g) A member of the professional staff of the office of the governor to be appointed by the governor.

(h) A member of the professional staff of the division of administration to be appointed by the commissioner of administration.

(i) A member of the professional staff of the legislature who shall have fiscal expertise to be appointed by the president of the Senate.

(j) A member of the professional staff of the legislature who shall have fiscal expertise to be appointed by the speaker of the House of Representatives.

(k) A member of the professional staff of the Louisiana Department of Health who shall have forecasting expertise to be appointed by the secretary of the Louisiana Department of Health.

(l) A member of the professional staff of the Department of Children and Family Services who shall have forecasting expertise to be appointed by the secretary of the Department of Children and Family Services.

(m) The legislative fiscal officer, or his designee who shall have healthcare experience.

(n) A faculty member specializing in healthcare economics from a public or private university in the state, selected by the other principal members, from a list of as many as five, but not less than three names, submitted to them by the Board of Regents.

(o) All professional staff members serving as principals shall collaborate with the appropriate departments to provide the data necessary for the conference, or subcommittee of the conference, to fulfill the duties specified in Paragraphs (1) and (4) of this Subsection.

(3) Principals to preside over meetings. The chairmanship of the conference shall rotate annually among the four legislative committee chairmen serving as principals, in the following order:

(a) The chairman of the Senate Committee on Finance.

(b) The chairman of the House Committee on Appropriations.

(c) The chairman of the Senate Committee on Health and Welfare.

(d) The chairman of the House Committee on Health and Welfare.

(4) Conference meetings. The conference shall meet at least quarterly to receive information from the Medicaid Subcommittee.

(5) Medicaid Subcommittee. There shall be a Medicaid Subcommittee of the conference responsible for developing forecasts and reviewing information related to the Medicaid Program, including but not limited to the number of Medicaid enrollees, the eligibility criteria under which individuals are enrolling, the rate of utilization of services and growth in the cost of services, provider reimbursement methodologies, and the factors considered in developing the per-member-per-month premiums paid to the Medicaid managed care companies.

(a) The membership of the subcommittee shall consist of the following principals of the conference:

(i) The member of the professional staff of the division of administration appointed by the commissioner of administration.

(ii) The member of the professional staff of the legislature who shall have fiscal expertise and is appointed by the president of the Senate.

(iii) The member of the professional staff of the legislature who shall have fiscal expertise and is appointed by the speaker of the House of Representatives.

(iv) The member of the professional staff of the Louisiana Department of Health who shall have forecasting expertise and is appointed by the secretary of the Louisiana Department of Health.

(v) The legislative fiscal officer, or his designee who shall have health care experience.

(vi) The faculty member specializing in healthcare economics selected by the members of the conference.

(b) The chairmanship of the subcommittee shall rotate biennially among the professional legislative staff appointed by the president of the Senate and the speaker of the House of Representatives, beginning with the professional Senate staff member.

(c) The subcommittee shall meet as follows:

(i) In September, to establish an initial forecast for the ensuing fiscal year which shall be utilized by the Louisiana Department of Health in formulating its budget request.

(ii) In December, to revise the forecast for the ensuing fiscal year which shall be utilized in the preparation of the executive budget recommendations by the state budget office.

(iii) In April, to revise the forecast for the ensuing fiscal year which shall be utilized by the legislature in its adoption of a state budget for the ensuing fiscal year.

(iv) In July, to discuss the forecast for the current fiscal year as compared to the current year appropriation.

(v) In addition to considering the forecast, the subcommittee may also review any aspects of the Medicaid program as provided for in Paragraph (4) of this Subsection at its regularly scheduled meetings or any additional meetings, as necessary.

(vi) Any principal of the conference may request that the subcommittee meet to discuss a specific issue.

(d) The subcommittee shall submit a report to the conference summarizing all topics discussed and any actions taken at each meeting.

F. Transportation Estimating Conference.

(1) Duties. The Transportation Estimating Conference shall develop official information relating to transportation planning and budgeting as is determined by the conference principals to be needed for the state planning and budgeting system.

(2) Principals. The principals of the Transportation Estimating Conference are as follows:

(a) A member of the professional staff of the office of the governor to be appointed by the governor.

(b) A member of the professional staff of the division of administration to be appointed by the commissioner of administration.

(c) A member of the professional staff of the legislature who shall have forecasting expertise to be appointed by the president of the Senate.

(d) A member of the professional staff of the legislature who shall have forecasting expertise to be appointed by the speaker of the House of Representatives.

(e) A member of the professional staff of the Department of Transportation and Development who shall have forecasting expertise to be appointed by the secretary of the Department of Transportation and Development.

(3) Principal to preside over meetings. The principal representing the office of the governor shall preside over sessions of the conference.

G. Group Benefits Estimating Conference.

(1) Duties. The Group Benefits Estimating Conference shall develop or gather official information relating to group health and life insurance planning, premium rates, and budgeting as is determined by the conference principals to be needed for the state planning and budgeting system.

(2) Principals. The principals of the Group Benefits Estimating Conference are as follows:

(a) A member of the professional staff of the office of the governor to be appointed by the governor.

(b) A member of the professional staff of the division of administration to be appointed by the commissioner of administration.

(c) A member of the professional staff of the legislature who shall have fiscal expertise to be appointed by the president of the Senate.

(d) A member of the professional staff of the legislature who shall have fiscal experience to be appointed by the speaker of the House of Representatives.

(e) A member of the professional staff of the Office of Group Benefits who shall have fiscal experience to be appointed by the commissioner of administration.

(f) An individual with a minimum of five years professional experience or fiscal expertise in the industries of health insurance, actuarial services, financial services, or banking to be selected by the other principals from a list of no more than two names submitted by each of the following: the commissioner of insurance, the commissioner of financial institutions, and the legislative auditor.

(3) Principal to preside over meetings. The principal representing the office of the governor shall preside over sessions of the conference.

Acts 1990, No. 966, §2, eff. July 1, 1990; Acts 2004, No. 7, §3, eff. May 5, 2004; Acts 2004, No. 33, §3; Acts 2012, No. 251, §7A; Acts 2015, No. 146, §1, eff. Jan. 1, 2016; Acts 2016, No. 586, §1.



RS 39:21.4 - Sessions of consensus estimating conferences; workpapers

§21.4. Sessions of consensus estimating conferences; workpapers

A. How session convened. A session of a consensus estimating conference may be convened as follows:

(1) For the governor. A session may be convened at the call of the office of the governor to develop information for use by the governor and executive agencies of government in preparing the governor's budget recommendations.

(2) For the legislature. A session may be convened at the call of a principal who represents the legislature to develop official information on behalf of the legislature for use in its budget deliberations.

(3) To review official information. After adequate notice, a session may be convened at the call of two principals to review and reconsider any official information of the conference that the principals feel is no longer valid. Any participant in the conference may notify a principal in writing if the participant feels that any official information of the conference is no longer valid. The principal so notified shall review the matter and shall notify the other principals if he feels that a session of the conference is warranted. If two or more principals agree that a session of the conference is warranted, they shall convene the conference for the purpose of reviewing and reconsidering such official information.

(4) To consider special impacts. After adequate notice, two principals may call a special impact session of the conference to develop official information which reflects specific changes or proposed changes relating to the area of responsibility of the conference.

B. Final sessions. Following each regular session of the legislature, each consensus estimating conference shall convene to revise its official information to reflect changes made in the law. The official information developed at this final session of the conference shall be published by the conference and shall constitute the official information of the conference until the adjournment of the next meeting of the estimating conference. The principal who is responsible for presiding over the conference shall prepare a final report relating to the official information of the conference.

C. Workpapers. The principal who is responsible for presiding over the session of a consensus estimating conference is responsible for preparing and distributing the necessary workpapers prior to the meetings of the conference. Any principal may cancel a meeting of the conference if such workpapers have not been distributed at least twenty-four hours prior to a meeting at which official information is scheduled to be adopted or revised. Workpapers shall include comparisons between alternative information when such comparisons are warranted.

Acts 1990, No. 966, §2, eff. July 1, 1990.



RS 39:22 - Revenue Estimating Conference

§22. Revenue Estimating Conference

The Revenue Estimating Conference is a conference consisting of principals and participants as follows:

(1) "Principals" shall be the governor, the president of the Senate, the speaker of the House of Representatives, or their respective designees, and except as provided in R.S. 39:25(B), a faculty member with revenue forecasting expertise from a public or private university in the state selected by the other three principal members from a list of as many as five, but not less than three names, submitted to them by the Board of Regents after the board consults with the president of the Louisiana Association of Independent Colleges and Universities.

(2) "Participants" shall be those persons who are invited to participate in the conference by a principal.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 2012, No. 37, §1, eff. May 4, 2012; Acts 2012, No. 251, §7A.



RS 39:23 - Official information

§23. Official information

"Official information" is the data, forecasts, estimates, analyses, studies, and other information which the principals of the Revenue Estimating Conference adopt for purposes of budget development, enactment, and execution as provided for in this Chapter through a process to be decided by the principals of the conference.

Acts 1989, No. 836, §1, eff. July 1, 1989.



RS 39:24 - Official forecast

§24. Official forecast

A. The Revenue Estimating Conference shall establish an official forecast for each fiscal year which shall be derived and revised only as provided in this Part. The official forecast shall include a forecast of all funds as defined in Article VII, Section 10(J) of the Constitution of Louisiana, and shall include an estimate of money available for appropriation from each dedicated fund. Each such official forecast shall contain a designation of all money which is nonrecurring. The conference shall designate all other money in each official forecast as recurring. In addition, the conference may designate as nonrecurring any money available for appropriation from any source that is defined as nonrecurring in R.S. 39:2(27).

B. The Revenue Estimating Conference may utilize whatever staff, information, and technical expertise which it may determine is required to derive or revise the official forecast. The conference may request and shall receive from all public officers, departments, agencies, and authorities of the state and its political subdivisions such assistance and data as will enable the conference to fulfill its duties.

C. The official forecast shall be published in the Louisiana Register and the official state journal and shall contain a statement of the economic assumptions and any other factors upon which it is based.

D. The official forecast shall be derived and based upon the assumption that the current law and current administrative procedures will remain in effect for the forecast period.

E.(1) The official forecast shall be determined by the Revenue Estimating Conference through a process to be decided by the conference except that any final action establishing an official forecast shall be taken only pursuant to a unanimous decision by all of the conference principals.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, any final action taken after May 1, 1995, as to the nature of revenues derived from the initial payment and any revenues from the operation of the temporary land-based casino for FY 1994-1995, including interest earnings under the terms of the casino operating contract, shall be taken only pursuant to a favorable vote by three-fourths of the conference principals. In the event that said revenues are determined to be recurring pursuant to that vote, the official forecast may be adopted by a favorable vote of three-fourths of the conference principals for the applicable fiscal year to incorporate such recurring revenue.

F. The Revenue Estimating Conference shall include a designated amount of the Budget Stabilization Fund in the official forecast of the appropriate fiscal year in accordance with the following:

(1) The secretary of the Senate and the clerk of the House of Representatives shall notify the Revenue Estimating Conference in writing of the results of a ballot proposition, processed in accordance with R.S. 39:87, which approves the use of a designated amount of the fund as money available for appropriation for the specified fiscal year.

(2) A copy of an approved concurrent resolution directing the Revenue Estimating Conference to incorporate the designated amount of the fund as money available for appropriation for the specified fiscal year.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 1993, No. 668, §1; Acts 1993, No. 809, §1, eff. June 22, 1993; Acts 1995, No. 48, §1, eff. June 8, 1995; Acts 1997, No. 1149, §1, eff. June 1, 1997; Acts 2013, No. 419, §1, eff. July 1, 2013.

{{NOTE: SEE ACTS 1993, NO. 809, §2.}}



RS 39:24.1 - §24.1. Incentive expenditure forecast

§24.1. Incentive expenditure forecast

A. The Revenue Estimating Conference shall establish a forecast of incentive expenditures for each fiscal year, beginning for Fiscal Year 2016-2017, hereinafter referred to as the "incentive expenditure forecast", which shall be derived and revised only as provided in this Section. The incentive expenditure forecast shall include a forecast of the amount of payments from and reductions of current tax collections to be granted by each of the incentive benefit statutes listed in R.S. 39:2(15.1) for the forecasted year. The forecast shall be an amount that is no less than the estimated amount of payments from and reductions of current tax collections which will be made by each of the incentive benefit statutes listed in R.S. 39:2(15.1) for the forecasted fiscal year.

B. The incentive expenditure forecast shall be derived and based upon the assumption that the current law and current administrative procedures will remain in effect for the forecast period.

C. The department which administers the incentive benefit shall notify the conference when the incentive expenditure forecast is not sufficient to meet the requirements of current law or current administrative procedures. The conference may revise the forecast as necessary.

D. The incentive expenditure forecast shall be a separate forecast and shall not be included in the estimates of the money to be received by the state general fund and dedicated funds for the current and next fiscal years which are available for appropriation.

E.(1) The Revenue Estimating Conference may utilize whatever staff, information, and technical expertise which it may determine is required to derive or revise the incentive expenditure forecast. The conference may request and shall receive from all public officers, departments, agencies, and authorities of the state such assistance and data as will enable the conference to fulfill its duties.

(2) Each agency of the state, including the Department of Revenue, the Department of Economic Development, and the Department of Culture, Recreation and Tourism, which administers an incentive expenditure program shall furnish the Revenue Estimating Conference, legislative fiscal office, and the division of administration data reflecting the program's operations and shall prepare a report setting forth the dollar amount of incentive expenditures for each incentive benefit program administered by the respective department, agency, or authority. In order for such information to be included in the incentive expenditure forecast for the next fiscal year, such reports shall include data beginning July first of each fiscal year through the date of the report and the report shall be due monthly. An initial report detailing historical participation and applicable dollar amounts of incentive expenditures shall also be provided. The initial historical report and subsequent monthly reports shall be developed in consultation with the Revenue Estimating Conference, the legislative fiscal office, and the division of administration.

(3) In addition to the data required to be submitted in Paragraph (2) of this Subsection, each agency of the state, including the Department of Revenue, the Department of Economic Development, and the Department of Culture, Recreation and Tourism, which administers an incentive expenditure as defined in R.S. 39:2(15.1) shall submit to the Revenue Estimating Conference, the legislative fiscal office, and the division of administration, upon request, an estimate of incentive expenditures for each of the tax benefit statutes listed in R.S. 39:2(15.1) administered by the respective agency. Such estimates shall be an amount that is no less than the estimated amount of reductions of and payments to be made from current tax collections for each incentive expenditure for the current fiscal year. The participants of the conference shall work in conjunction with the respective agency to finalize all estimates for presentation to the conference.

F. The incentive expenditure forecast shall be determined by the Revenue Estimating Conference through a process to be decided by the conference except that any final action establishing an incentive expenditure forecast shall be taken pursuant only to a unanimous decision by all of the conference principals.

Acts 2015, No. 169, §1, eff. July 1, 2015.



RS 39:25 - Public meetings

§25. Public meetings

A. All sessions and meetings of the Revenue Estimating Conference shall be open to the public as provided in R.S. 42:11 et seq.

B. Notwithstanding any provision of law to the contrary, in the event the economist principal of the Revenue Estimating Conference develops a medical condition which prevents such principal from being present at a session or meeting of the Revenue Estimating Conference, such principal shall designate a faculty member of the faculty of a university or college in Louisiana who has expertise in forecasting revenues as an ad hoc member of the Revenue Estimating Conference to attend the session or meeting and act on his behalf. In the event the economist principal is incapacitated to the extent that he is unable to designate the ad hoc member as provided in this Subsection, the president of the college or university of which the economist principal is a faculty member shall make the designation on behalf of the economist principal.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 2012, No. 37, §1, eff. May 4, 2012.



RS 39:26 - Sessions

§26. Sessions

A. The Revenue Estimating Conference shall meet at least four times per year as follows:

(1) By October fifteenth the conference shall establish an official forecast for the ensuing fiscal year which shall be utilized by the budget office in formulating the executive budget recommendations.

(2) By January first the conference shall revise the official forecast for the ensuing fiscal year which shall be utilized in the preparation of the executive budget.

(3) By the third Monday in March the conference shall revise the official forecast which shall be utilized by the legislature in its adoption of a state budget for the ensuing fiscal year.

(4) By August fifteenth and subsequent to the final adjournment of each regular session the conference shall revise the official forecast for the fiscal year for which appropriations were made in the past regular session which shall incorporate all revenue impacts resulting from legislation enacted during the past regular session and which shall be utilized in the preparation of the state budget, as required by R.S. 39:56.

B. The official forecast for the current fiscal year shall be reviewed, and revised if necessary, each time the Revenue Estimating Conference meets.

C. At any time that at least two principals of the conference issue written notification that they are of the opinion that conditions warrant a possible revision of the official forecast for either the ensuing fiscal year or the current fiscal year, then a meeting of the conference shall be held for purposes of such consideration.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 1993, No. 533, §1, eff. July 1, 1993.



RS 39:27 - Presiding principal; workpapers; participant information

§27. Presiding principal; workpapers; participant information

A. A principal shall preside over conference sessions, convene conference sessions, request information, specify topics to be included on the conference agenda, and agree or withhold agreement on whether information is to be official information of the conference. The conference may release official information of the conference, interpret official information of the conference, and monitor errors in official information of the conference.

B. The responsibility of presiding over sessions of the Revenue Estimating Conference shall be rotated annually among the principals. The principals shall elect the initial chairman from among themselves and thereafter the chairmanship shall rotate among the principals annually. No one principal shall serve as chairman more than once every four years.

C. The chairman who is responsible for presiding over a session of a conference is responsible for preparing and distributing the necessary workpapers prior to that session of the conference. Any principal may cancel a meeting of the conference if such workpapers have not been distributed prior to the meeting. The workpapers shall include comparisons between alternative information where such comparisons are warranted.

D. A participant shall, at the request of any principal before or during any session of the conference, develop alternative forecasts, collect and supply data, perform analyses, or provide other information needed by the conference. The conference shall consider information provided by participants in developing its official information.

Acts 1989, No. 836, §1, eff. July 1, 1989.



RS 39:28 - Forms for the budget request

§28. Forms for the budget request

A. The budget office shall prescribe the budget request forms to be used by each budget unit. The budget office shall consult with the chairman of the House Committee on Appropriations and Senate Committee on Finance on the format and content of the forms and shall consider any suggestions relative thereto.

B. On or before the twentieth day of September of each year, the budget office shall transmit to each budget unit a complete set of forms to be used by the budget unit to present its budget. The budget office shall include instructions on the proper method of completing the forms and shall provide consultation as requested by any budget unit on the establishment of measurements used to determine standards of performance and effectiveness of functions for each agency activity.

C. Notwithstanding the provisions of Subsections A and B of this Section, for each postsecondary education system, institution, or budget unit which is funded or which is proposed by the Board of Regents to be funded through the funding formula for the ensuing fiscal year, the forms to be used for budget requests shall be as provided in R.S. 39:32.1.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 1998, 1st Ex. Sess., No. 49, §1, eff. July 1, 1998; Acts 2010, No. 899, §2.



RS 39:29 - Budget guidelines

§29. Budget guidelines

A.(1) On or before the twentieth day of September of each year, the budget office shall furnish to each budget unit a set of specific guidelines under which the budget unit shall provide information to allow the budget office to establish a continuation budget.

(2) The continuation budget shall be prepared by the budget office and submitted to the Joint Legislative Committee on the Budget at the first meeting of the Joint Legislative Committee on the Budget after January first each year.

B. These guidelines shall reflect the most recent economic statistics available in regard to inflation, employment, population, and other socioeconomic factors.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 1997, No. 1403, §2, eff. July 1, 1997; Acts 2005, 1st Ex. Sess., No. 5, §1, eff. Nov. 18, 2005; Acts 2008, No. 860, §1.



RS 39:30 - Continuous financial planning

§30. Continuous financial planning

A. The governor shall have in continuous process of preparation and revision a tentative budget for the next year in the light of direct studies of the operation, plans, and needs of budget units and of the yields of existing and prospective sources of revenue. Upon receipt of the budget requests from the budget units the governor shall cause to be made such further inquiries and investigations, and such revisions of his tentative budget, as he may warrant.

B. The governor may provide for public hearings on the budget requests submitted by the budget units and may require the attendance at such hearings of the heads or representatives of each budget unit.

C. The governor-elect may advise and confer with the governor in the preparation and revision of budget recommendations, and for this purpose he shall have access to all estimates and requests submitted by the budget units in compliance with the instructions of the governor.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 1993, No. 533, §1, eff. July 1, 1993; Acts 1997, No. 1403, §2, eff. July 1, 1997.



RS 39:31 - Strategic planning

§31. Strategic planning

A.(1) Each department of state government and each agency therein shall engage in the process of strategic planning and shall produce a strategic plan to be used to guide its ongoing and proposed activities for the next five years.

(2) For higher education systems, institutions, or agencies, the requirements of this Section may be incorporated into the master plan for higher education required by Article VIII, Section 5(D)(4) of the Constitution of Louisiana.

(3) In the process of strategic planning as provided herein, each department of state government and each agency therein shall incorporate in its strategic plan, to the maximum extent practicable, components of the State Master Plan for Economic Development as provided in R.S. 51:2380 applicable to that department or agency and shall clearly delineate those components in its strategic plan.

B. Initial strategic plans shall be completed no later than July 1, 1998. Thereafter, all plans shall be revised and updated at least every three years. The commissioner of administration shall provide a schedule and other guidance for the timely preparation, revision, and submission of strategic plans. The plans shall be prepared in the manner prescribed by the commissioner of administration, shall be accompanied by such other information as he may require, and shall be submitted to the commissioner of administration and to the standing committee of each house of the legislature having responsibility for oversight of the department or agency as provided in R.S. 49:968.

C. Each strategic plan shall, at a minimum, contain the following:

(1) A mission statement, which shall provide a broad, comprehensive statement of purpose for the entity.

(2) A statement of the goals that reflect the benefits the entity expects to achieve on behalf of the public or specific groups.

(3) A brief statement identifying the principal clients and users of each program and the specific service or benefit derived by such persons.

(4) A statement of objectives relative to each program which the entity expects to achieve in attaining its goals.

(5) An identification of potential external factors which are beyond the control of the entity and which could significantly affect the achievement of its goals or objectives.

(6) A statement of each strategy that the entity shall use in achieving each stated goal and objective.

(7) An explanation of how duplication of effort shall be avoided when the operations of more than one program are directed at achieving a single goal, objective, or strategy.

(8) Specific and measurable performance indicators for each objective which shall, at a minimum, include an indicator of outcome, efficiency, or quality, as well as indicators of input and output, as necessary and relevant.

(9) A statement of the agency's strategies for development and implementation of human resource policies which are helpful and beneficial to women and families.

D. Each strategic plan shall include, where applicable, the statutory requirement or other authority for each goal of the plan, a description of any program evaluations used to develop objectives and strategies, and identification of the primary persons who will benefit from or be significantly affected by each objective within the plan.

E. Each agency shall submit documentation to the division of administration as to the validity, reliability, and appropriateness of each performance indicator, as well as the method used to verify and validate the performance indicators as relevant measures of each program's performance. Additionally, each agency shall indicate how each performance indicator is used in management decisionmaking and other agency processes.

F.(1) Each agency shall refer to its strategic plan in the construction of its annual operational plan for budget development purposes in accordance with the provisions of R.S. 39:32(I). The operational plans shall be considered by the commissioner of administration in the preparation of the executive budget and supporting document. However, any information taken from an agency's strategic plan or operational plan for inclusion in the executive budget or supporting document shall be included at the discretion of the commissioner of administration.

(2) In addition to the requirements of Paragraph (1) of this Subsection, each agency shall incorporate the following elements into its operational plan, to the maximum extent practicable:

(a) A clear delineation of the components of the annual Economic Development Action Plan developed in accordance with the provisions of R.S. 51:2381 which are applicable to the agency.

(b) A statement of the agency's strategies for development and implementation of human resource policies which are helpful and beneficial to women and families.

Acts 1997, No. 1465, §2, eff. July 15, 1997; Acts 1998, 1st Ex. Sess., No. 49, §1, eff. July 1, 1998; Acts 1999, No. 1036, §1, eff. July 1, 1999; Acts 1999, No. 1169, §2; Acts 2003, No. 1078, §1, eff. July 1, 2003.



RS 39:32 - Budget request contents

§32. Budget request contents

A. A budget unit shall submit its budget request for the ensuing year in accordance with annual instructions to be provided by the division of administration.

B. A budget unit shall prepare an existing operating budget for a date certain to be established by the budget office and a series of budget adjustments which increase or decrease its request from the existing operating budget level.

C.(1) Each budget unit shall list and itemize each request for the funding of each professional, personal, or consulting service contract separately in its budget request. A budget unit may submit consolidated requests for funding for professional services that are reasonably foreseen, but not specifically known at the time of the request.

(2) The budget request shall set forth the type of professional service contemplated, the general purpose of such professional service, and reasonable information concerning prior need for such services substantiating the request. No contract for professional, personal, or consulting services shall be entered into unless said contract was submitted in the budget request as provided in this Subsection except for a contract thereafter specifically approved by the legislature.

D. All budget units shall include a schedule which, by program, indicates the dollar value of state funds substituted for federal funds. For purposes of this Subsection, programs included in the schedule shall include programs where the federal match rate or dollar allocation has been reduced or is scheduled to be reduced. This schedule shall include figures for the preceding year, the current year, and the year for which funds are being requested.

E. A personnel table as defined by this Subsection shall be included with the budget request. The table shall contain information and be in a form as required by the budget office and shall include authorized, estimated, and requested positions organized according to programs or subprograms as follows:

(1) The number of authorized positions for the prior fiscal year and the number classified and unclassified.

(2) The number of authorized positions in the initial operating budget and in the existing operating budget for the current fiscal year, and the number classified and unclassified.

(3) The number of positions estimated for the continuation budget for the next fiscal year and the number classified and unclassified.

(4) The number of positions requested for the next fiscal year and the number classified and unclassified.

(5) The actual amount expended for salaries continuing for authorized positions for the prior fiscal year.

(6) The total amount budgeted for salaries continuing for authorized positions in the initial operating budget and in the existing operating budget for the current fiscal year.

(7) The estimated amount for salaries continuing for the positions estimated for the continuation budget for the next fiscal year.

(8) The total amount requested for salaries continuing for requested positions for the next fiscal year.

F. The personnel table in the budget request shall also include information on all positions paid from the other charges category of expenditure in the accounting system of the state in the same detail as required for authorized, estimated, and requested positions in Subsection E of this Section.

G. The budget request shall also contain a listing of authorized positions that have been vacant for a period of at least twelve months.

H. The budget request shall also contain a comprehensive report, by each budget unit and each spending agency in the executive and judicial branches of state government, complete as of September thirtieth of the preceding year, of information concerning motor vehicles, aircraft, and boats, owned or leased by each agency within the executive or judicial branch. The report shall include for each vehicle, the type of vehicle, make, model, year, primary user, mileage traveled or hours of use, annual rental or lease cost if not purchased, or the purchase price.

I. Each budget unit shall submit an operational plan as part of its budget request. To the maximum extent practicable, an agency's operational plan shall be consistent with the agency's strategic plan required by R.S. 39:31. For higher education agencies, the operational plan shall also be consistent, to the maximum extent practicable, with the master plan for higher education required by Article VIII, Section 5(D)(4) of the Constitution of Louisiana. The operational plan shall include a current statement of the agency's mission and its goals, objectives, performance indicators, and activities, as well as a detailed plan of its operations. The plan shall be prepared in the manner prescribed by the commissioner of administration. Information contained in the operational plan shall be used by the division of administration in the development of the executive budget and supporting document in order to ensure that performance standards are consistent with the financial plan for the fiscal year.

J. The commissioner of administration shall establish guidelines for the calculation of projected performance standards to be included in each agency's operational plan. Such guidelines shall be submitted to the Joint Legislative Committee on the Budget prior to implementation.

K. The provisions of Subsections A through I of this Section shall not apply to budget requests of those higher education systems, institutions, or budget units which are subject to the requirements of R.S. 39:32.1.

L.(1)(a) Beginning with budget preparation for the Fiscal Year 2011-2012 budget, the division of administration shall develop a "cost recovery" budget request form to be completed by each budget unit in the executive branch of state government, except those in higher education agencies in which case the Board of Regents shall develop such form.

(b) Such form shall require the budget unit to:

(i) List all fees authorized for collection by the budget unit that are requested to be appropriated in the General Appropriation Bill as part of the unit's operating budget.

(ii) Report the prior fiscal year's actual revenue generated from fees as well as actual expenditures associated with providing the service or performing the activity; report the current fiscal year's budget authority and anticipated expenditures; report the next fiscal year's requested budget authority and projected expenditures.

(iii) Provide a summary description of service or activity funded by the fee and the legal authority for the fee.

(iv) Include performance indicator data associated with the service or activity.

(v) Provide historical data on revenue generated and expenditures.

(vi) Provide a recommendation on apportionment of funding between the state and the particular user group.

(c) For purposes of this Section, "expenses" shall include both direct and indirect cost associated with providing the service or performing the activity.

(d) The division of administration and Board of Regents may modify the current Budget Request Form No. 6, 6(a), (b) and (s) or a similar form reporting means of finance other than state general fund to be the cost recovery form required by this Section.

(e) Guidelines for completing the cost recovery form shall be included in the annual instructions provided by the division of administration or Board of Regents to the budget units. In addition, the cost recovery form shall be included in and considered a part of the official documents of the budget unit's budget request.

(2)(a) The meaning of terms used in this Section, the creation of budget form, the distribution of the form, and inclusion in the budget unit's official budget request and distribution thereof shall be consistent with the provisions of Subpart A of Part II of Chapter I of Subtitle I of Title 39 of the Louisiana Revised Statutes of 1950.

(b) In addition, the head of each budget unit or the Board of Regents, simultaneous with submission of their budget request to the governor, shall submit to the Commission on Streamlining Government their completed cost recovery forms on services and activities performed by their budget units.

(3) If any budget unit fails to submit completed cost recovery forms as required by this Section, R.S. 39:33(B) shall be applicable.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 1993, No. 533, §1, eff. July 1, 1993; Acts 1997, No. 1403, §2, eff. July 1, 1997; Acts 1997, No. 1465, §2, eff. July 15, 1997; Acts 1998, 1st Ex. Sess., No. 49, §1, eff. July 1, 1998; Acts 2010, No. 1001, §1, eff. July 1, 2010.



RS 39:32.1 - Budget request forms, content, and submission; postsecondary education formula funded agencies

§32.1. Budget request forms, content, and submission; postsecondary education formula funded agencies

A. The provisions of this Section shall apply to each postsecondary education agency, which may include systems, institutions, or budget units, which is funded or proposed by the Board of Regents to be funded through the funding formula in the ensuing fiscal year.

B. The format and content of the annual operating budget, the operational plan, and the budget request to be used by postsecondary education agencies shall be prescribed by the Board of Regents, subject to the provisions of this Section and the approval of the division of administration and the House Committee on Appropriations and Senate Committee on Finance. The Board of Regents shall transmit to each such agency a complete set of forms to be used and provide instructions and consultation on the proper method of completing the forms.

C. Each postsecondary education agency shall prepare an annual operating budget, which shall be subject to approval by both the appropriate management board and the Board of Regents. The operating budget shall contain, at a minimum, budgetary information on prior year actual revenues and expenditures and current year budgeted revenues and expenditures, and the budgetary information as provided in R.S. 39:32(C) through (H) for the prior and current fiscal years.

D. Each postsecondary education agency shall prepare an annual operational plan for the purposes of the budget request. The operational plan for any such agency, to the maximum extent practicable, shall be consistent with the agency's strategic plan required by R.S. 39:31 and the master plan for postsecondary education required by Article VIII, Section 5(D)(4) of the Constitution of Louisiana. The plan shall include information relative to the specific performance evaluation and functional accountability provisions of the funding formula. The plan shall include a current statement of the agency's mission and its goals, objectives, performance indicators, and activities, as well as a detailed plan of its operations. The plan shall be used by the division of administration in the development of the executive budget and supporting document in order to ensure that performance standards are consistent with the financial plan for the fiscal year.

E. The Board of Regents shall submit to the governor the budget request for each postsecondary education agency which is proposed to be funded through the funding formula for the ensuing year.

F. The budget request submitted by the Board of Regents shall consist of the current approved annual operating budget and the operational plan for each postsecondary education agency, and a funding request for the agency under the funding formula most recently adopted by the Board of Regents and reported to the legislature.

Acts 1998, 1st Ex. Sess., No. 49, §1, eff. July 1, 1998; Acts 2010, No. 899, §2.



RS 39:33 - Agency budget request; time of submission; standing committees

§33. Agency budget request; time of submission; standing committees

A.(1) The head of each budget unit or the Board of Regents as provided by law, on a date specified by the commissioner of administration which date shall not be later than the fifteenth day of November in each year, shall submit its budget request to the governor on the forms and in the manner prescribed and accompanied by such other data as may be required, together with such additional information as the governor may request.

NOTE: Paragraph (2) eff. until one or more of the 20 depts. of the executive branch is abolished or if a const. amend. is adopted authorizing the creation of an additional dept. See Acts 2013, No. 384, §§4 and 9(B).

(2) Except as limited, restricted, or otherwise prohibited by the Constitution of Louisiana, simultaneously with budget units submitting their budget requests to the governor, the Department of Economic Development, the Department of Public Safety and Corrections, the Department of Children and Family Services, the Louisiana Workforce Commission, the Louisiana Department of Health, the Department of Education, the State Board of Elementary and Secondary Education, the Board of Regents, and in the office of the governor, the Department of Veterans Affairs and the Offices of Lifelong Learning, Workforce Development, Elderly Affairs, and Women's Services shall submit a copy of their workforce budget requests to the Louisiana Workforce Investment Council, as created in R.S. 23:2042, for the commission's review, modification, and approval of funding to be incorporated into the executive budget.

NOTE: Paragraph (2) as amended by Acts 2013, No. 384, §§4, 9(B), eff. if one or more of the 20 depts. of the executive branch is abolished or if a const. amend. is adopted authorizing the creation of an additional dept.

(2) Except as limited, restricted, or otherwise prohibited by the Constitution of Louisiana, simultaneously with budget units submitting their budget requests to the governor, the Department of Economic Development, the Department of Elderly Affairs, the Department of Public Safety and Corrections, the Department of Children and Family Services, the Louisiana Workforce Commission, the Louisiana Department of Health, the Department of Education, the State Board of Elementary and Secondary Education, the Board of Regents, and in the office of the governor, the Department of Veterans Affairs and the Offices of Lifelong Learning, Workforce Development, and Women's Services shall submit a copy of their workforce budget requests to the Louisiana Workforce Investment Council, as created in R.S. 23:2042, for the commission's review, modification, and approval of funding to be incorporated into the executive budget.

(3) If any entity specified in Paragraph (2) of this Subsection refuses to submit its budget request to the commission based on a constitutional limitation, restriction, or prohibition, notice of that exception shall be submitted to the Louisiana Workforce Investment Council, together with an explanation of the specific constitutional provision.

(4) Except as provided in Paragraph (2) of this Subsection, if any entity specified in Paragraph (2) of this Subsection fails to submit its budget request to the commission, it shall be considered delinquent as provided in Subsection B of this Section.

B. If any budget unit fails to submit its budget request as provided in Subsection A of this Section, the commissioner of administration shall prepare a budget statement for the delinquent budget unit and in no instance shall the budget recommended in such a budget statement prepared by the commissioner of administration and included in the executive budget exceed the amount of the appropriation of that budget unit for the current year.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 1993, No. 533, §1, eff. July 1, 1993; Acts 1997, No. 1, §4, eff. April 30, 1997; Acts 1997, No. 1403, §2, eff. July 1, 1997; Acts 1998, 1st Ex. Sess., No. 49, §1, eff. July 1, 1998; Acts 1999, No. 1102, §1, eff. July 9, 1999; Acts 2005, 1st Ex. Sess., No. 3, §1, eff. Nov. 18, 2005; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2013, No. 384, §§4, 9(B), eff. if one of the 20 depts. is abolished or an additional dept. is authorized by the electorate.



RS 39:33.1 - Determination of expenditure limit

§33.1. Determination of expenditure limit

A. The commissioner of administration shall submit a calculation for the expenditure limit for the ensuing fiscal year to the Joint Legislative Committee on the Budget no later than thirty-five days prior to each regular session.

B.(1) The expenditure limit for the ensuing fiscal year shall be the expenditure limit for the current fiscal year plus an amount equal to that limit times the growth factor if the growth factor is positive.

(2) The growth factor is defined as the average annual percentage rate of change of personal income for Louisiana as defined and reported by the United States Department of Commerce, or its successor agency, for the three calendar years prior to the fiscal year for which the limit is calculated.

(3) The figures used for the calculation of the growth factor shall be those actual or estimated figures most recently reported by the United States Department of Commerce at the time the expenditure limit is submitted to the Joint Legislative Committee on the Budget.

(4) The annual percentage rate of change of personal income for the calendar year immediately preceding the fiscal year for which the expenditure limit is calculated shall be derived by:

(a) Computing the simple average of the available quarterly total personal income estimates for that calendar year.

(b) Dividing that result by the reported annual estimate of total personal income for the calendar year that is two years prior to the fiscal year for which the limit is calculated.

(c) Subtracting 1.0 from the result obtained in Subparagraph (b) of this Paragraph.

C. After review by the Joint Legislative Committee on the Budget, or its designated staff, the commissioner of administration shall determine the state general fund and designated funds to include in the calculation of the expenditure limit in accordance with Subsection D of this Section.

D. For purposes of this Section and Article VII, Section 10(C) of the Constitution of Louisiana, "the state general fund and dedicated funds" means all money required to be deposited in the state treasury, except that money the origin of which is:

(1) The federal government.

(2) Self-generated collections by any entity subject to the policy and management authority established by Article VIII, Sections 5 through 7 of the Constitution of Louisiana.

(3) A transfer from another state agency, board, or commission.

E. The provisions of this Section shall not apply to or affect funds allocated by Article VII, Section 4, Paragraphs (D) and (E) of the Constitution of Louisiana.

Acts 1997, No. 1149, §1, eff. June 1, 1997; Acts 2008, No. 734, §1, eff. July 6, 2008.



RS 39:33.2 - Minimum Foundation Program formula; return to the State Board of Elementary and Secondary Education; procedure

§33.2. Minimum Foundation Program formula; return to the State Board of Elementary and Secondary Education; procedure

Prior to approval of the Minimum Foundation Program formula by the legislature, the legislature may, by majority vote of the House of Representatives and the Senate, return the formula adopted by the State Board of Elementary and Secondary Education and may recommend to the board an amended formula for consideration by the board and submission to the legislature for approval.

Acts 2003, No. 763, §1, eff. June 27, 2003.



RS 39:34 - Executive budget

§34. Executive budget

A. The governor shall cause to be prepared an executive budget presenting a complete financial and programmatic plan for the ensuing fiscal year which shall include recommendations for appropriations from the state general fund and dedicated funds which shall not exceed the official forecast of the Revenue Estimating Conference. Except as provided by R.S. 39:75(E), the executive budget shall not include recommendations for appropriations from any fund in excess of the official forecast of money available for appropriation from that fund.

B. The executive budget recommendations for appropriations of any money designated in the official forecast as nonrecurring shall be made only in accordance with the following:

(1) At a minimum, twenty-five percent of nonrecurring revenue shall be reserved for appropriation to the Budget Stabilization Fund. The governor may also recommend reserving nonrecurring revenue in excess of twenty-five percent for appropriation to the Budget Stabilization Fund.

(2) The governor may recommend that any unreserved nonrecurring revenue be appropriated only for the following purposes:

(a) Retiring or defeasance of bonds in advance and in addition to the existing amortization requirements of the state.

(b) Providing for payments against the unfunded accrued liability of the public retirement systems which are in addition to any payments required for the annual amortization of the unfunded accrued liability of the public retirement systems, required by Article X, Section 29(E)(2)(c) of the Constitution of Louisiana; however, any such payment to the public retirement systems shall not be used, directly or indirectly, to fund cost-of-living increases for such systems.

(c) Providing funding for capital outlay projects in the comprehensive state budget.

(d) Providing for appropriation for deposit into the Wetlands Conservation and Restoration Fund established in Article VII, Section 10.2 of the Constitution of Louisiana.

C. The executive budget recommendations for appropriations shall not exceed the expenditure limit for the ensuing fiscal year.

D. The executive budget shall contain the Five Year Estimated Revenue Loss Chart from the most recent Tax Exemption Budget prepared by the Department of Revenue.

E. The executive budget recommendations for appropriations of any monies out of the Transportation Trust Fund to the Department of Public Safety and Corrections, office of state police, shall not exceed the following:

(1) For Fiscal Year 2016-2017, twenty-five million dollars.

(2) For Fiscal Year 2017-2018 and each fiscal year thereafter, ten million dollars.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 1993, No. 809, §1, eff. June 22, 1993; Acts 1997, No. 1149, §1, eff. June 1, 1997, and §4, eff. Nov. 5, 1998; Acts 2003, No. 1195, §1, eff. July 1, 2004; Acts 2008, No. 735, §1; Acts 2013, No. 419, §1, eff. July 1, 2013; Acts 2015, No. 380, §1.



RS 39:35 - Duties of governor in preparing the executive budget

§35. Duties of governor in preparing the executive budget

During the progress of preparation of the executive budget and prior to its submission to the legislature, the governor may make or cause to be made such examinations of budget requests or such further investigations as he deems advisable. He also may hold further hearings or cause further hearings to be held. The governor may direct such changes or revisions in policy and program, and in specific details, as he may find warranted.

Acts 1989, No. 836, §1, eff. July 1, 1989.



RS 39:36 - Contents and format of executive budget; supporting document

§36. Contents and format of executive budget; supporting document

A. The executive budget shall present a complete financial and programmatic plan for the ensuing year, and it shall be configured in a format so as to clearly present and highlight the functions and operations of state government and the financial requirements associated with those functions and operations. The executive budget shall be a performance-based budget and as such may include key objectives and key performance indicators. The commissioner of administration may designate key objectives and key performance indicators to be included in the executive budget. Additionally, the executive budget shall include at a minimum the following:

(1) A budget message signed by the governor giving a summary description of his proposed financial plan and major programmatic and budgetary policies for the ensuing fiscal year and including a statement of the impact that his proposed recommendation has on the existing operating budget.

(2) Summary statements of the financial condition of the state for the last fiscal year concluded, an estimate of the financial condition for the current fiscal year, and a projection of the financial condition for the ensuing fiscal year. All such financial statements shall be based upon the official forecasts for the respective periods and shall include reports of all revenue receipts or estimates of receipts.

(3) Comparative statements for each department and budget unit by the means of financing of the existing operating budget for a date certain to be established by the budget office for the current fiscal year and recommended expenditures for the ensuing fiscal year. All such comparative statements shall include the following:

(a) Personnel tables for each department, including authorized other charges positions, in such detail as the governor deems appropriate, for the last fiscal year concluded, the existing operating budget, and for the ensuing fiscal year.

(b) Reports of all discretionary and nondiscretionary expenditures, or estimates of discretionary or nondiscretionary expenditures, itemized by means of finance, department and functional area. As used in this Part, "nondiscretionary expenditures" includes, but is not limited to, expenditures which must be funded because of the following constitutional and other mandates:

(i) Expenditures required by the Constitution of Louisiana:

(aa) The salaries of statewide elected officials.

(bb) Cost of elections and ballot printing.

(cc) Nonpublic school textbooks and the Minimum Foundation Program.

(dd) Parish transportation.

(ee) Interim Emergency Board.

(ff) State revenue sharing.

(gg) Debt service for net state tax-supported debt.

(hh) Severance tax dedications to parishes.

(ii) Parish royalty fund dedications to parishes.

(jj) Highway Fund #2 dedications to Mississippi River Bridge Authority and Causeway Commission.

(kk) State supplemental pay.

(ii) Expenditures due to a court order:

(aa) Representation for mental health patients.

(bb) Medical care for some state prisoners.

(iii) Expenditures to avoid a court order:

(aa) Litigation involving community-based waiver options.

(bb) Elderly and disabled adult waiver litigation.

(cc) Instruction for Special School Districts #1 and #2-Juvenile Justice Settlement.

(iv) Debt service:

(aa) The Debt Management Program.

(bb) Debt service of state-owned buildings paid by the Office Facilities Corporation.

(cc) Rent in state-owned buildings-paid by state agencies to the Office Facilities Corporation.

(dd) Corrections debt service-Louisiana Correctional Facilities Corporation.

(ee) Higher education debt service and maintenance.

(v) Expenditures due to federal mandates:

(aa) Mandatory Medicaid services.

(bb) Federal Safe Drinking Water Act for inspections.

(vi) Expenditures for certain statutory obligations:

(aa) Salaries of district attorneys and assistant district attorneys.

(bb) Local housing of state adult offenders.

(cc) Peace Officer Standards and Training reimbursement for local law enforcement agencies.

(dd) Parole board and pardon board.

(ee) Medical care for prisoners.

(ff) Salaries and related benefits for the registrars of voters and their employees.

(vii) Legislative expenses.

(viii) Judicial expenses.

(ix) Expenditures for unavoidable obligations:

(aa) Group benefits for retirees.

(bb) Maintenance of state buildings from state agencies to the division of administration.

(cc) Adult Probation and Parole-Field Services Program.

(dd) Family preservation and children services provided by the Department of Children and Family Services.

(ee) Louisiana Department of Health-Eastern Louisiana Mental Health System-Forensic Facility.

(ff) Corrections services-incarceration of adult inmates.

(gg) Legislative auditor fees.

(4) A description of the significant issues and major programmatic and financial changes from the existing operating budget by department for the ensuing fiscal year.

(5) Performance information as deemed appropriate by the commissioner of administration.

(6) Comparative statements for higher education and for health care by expenditures out of the state general fund and dedicated funds for the current fiscal year and recommended expenditures out of the state general fund and dedicated funds for the ensuing fiscal year.

B. The budget office shall prepare a document known as the supporting document which shall be in conformity with the executive budget and shall include, at a minimum, the following:

(1) For each program, budget unit, and department, itemized by source of funds, expenditure category, and activity, detailed comparative statements of:

(a) Actual expenditures for the last fiscal year concluded.

(b) The initial operating budget and existing operating budget for the current fiscal year.

(c) The continuation budget and recommended expenditures for the ensuing fiscal year.

(2) Reports of the actual amounts, or estimated amounts, of total authorized bonded debt of the state, the outstanding bonded indebtedness of the state, and the annual cost of the debt service, itemized by principal and interest, on such bonds.

(3) Reports of the actual payments or estimated payments on the unfunded accrued liability of the state referenced in Article X, Section 29(E) of the Constitution of Louisiana, itemized by budget unit and the means of financing which support such payments.

(4) A consolidated report of the estimated payments required to provide for the amortization of the unfunded accrued liability of each state and statewide retirement system as of June thirtieth each year in accordance with the provisions of Article X, Section 29 of the Constitution of Louisiana.

(5) Personnel tables for each program or budget unit, in such detail as the governor deems appropriate, but which at a minimum shall include the information required by R.S. 39:32(E) and (F), the number of recommended positions for the next fiscal year, the total amount recommended for salaries continuing for each budget unit, the number of recommended authorized other charges positions for the next fiscal year, and the total amount recommended in other charges for authorized other charges positions, by program.

(6) For each agency's programmatic structure, the performance indicators that are intended to accomplish each objective of a program for the initial operating budget and existing operating budget, the continuation budget, and recommended expenditures for the ensuing fiscal year and the performance standard associated with each. Such performance indicators, objectives, and standards shall be as the commissioner of administration may deem appropriate.

(7) For the ensuing fiscal year, a detailed report of the amounts recommended for professional services, other charges, and acquisitions and major repairs.

(8) For each program, a listing of expenditures for the last fiscal year concluded, the initial operating budget and existing operating budget, the continuation budget, and recommended expenditures for the ensuing fiscal year out of each statutorily dedicated fund.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 1993, No. 533, §1, eff. July 1, 1993; Acts 1995, No. 771, §1; Acts 1997, No. 1403, §2, eff. July 1, 1997; Acts 1997, No. 1465, §2, eff. July 15, 1997; Acts 2001, No. 538, §1, eff. June 21, 2001; Acts 2005, No. 247, §1, eff. July 1, 2005; Acts 2013, No. 377, §1; Acts 2013, No. 424, §2; Acts 2014, No. 797, §1, eff. July 1, 2014.



RS 39:37 - Executive budget to be printed and distributed

§37. Executive budget to be printed and distributed

A. The governor shall cause the executive budget to be printed in such number of copies as the governor may specify. Except as otherwise provided in this Subsection, the governor shall submit his executive budget to the Joint Legislative Committee on the Budget no later than forty-five days prior to each regular session of the legislature. The executive budget submitted during the first year of each term shall be submitted to the Joint Legislative Committee on the Budget no later than thirty days prior to the regular session of the legislature. A printed copy shall be made available for each member of the legislature on the first day of each regular session, and a reasonable supply shall be provided for public distribution.

B. At the same time as the governor submits his executive budget, the supporting document, as provided in R.S. 39:36(B), shall be submitted through electronic media to the Joint Legislative Committee on the Budget and made available through electronic media for public distribution.

C.(1) For a period of fifteen days following such submission, technical corrections including but not limited to typographical and mathematical corrections may be made to the supporting document to correct errors, discrepancies, or omissions only as necessary to conform the supporting document to the financial and programmatic plan as contained in the executive budget. During the first year of each term such period shall be limited to seven days.

(2) After the specified period, technical corrections may be made to the supporting document only with the approval of the commissioner of administration and the Joint Legislative Committee on the Budget.

D. No later than fifteen days after submission of the executive budget, a written copy of the supporting document shall be provided to the Joint Legislative Committee on the Budget. During the first year of each term such written copy must be provided no later than seven days after submission of the executive budget. A copy of the supporting document shall be made available to each member of the legislature upon request.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 1997, No. 1403, §2, eff. July 1, 1997; Acts 2001, No. 538, §1, eff. June 21, 2001; Acts 2005, 1st Ex. Sess., No. 3, §2, eff. Nov. 18, 2005.



RS 39:38 - Additional proposals

§38. Additional proposals

A. Any proposals by the governor to enhance revenues for the ensuing fiscal year beyond the official forecast shall be itemized and projected separately and shall constitute a submission by the governor separate and apart from the recommendations in the executive budget based on the official forecast as provided in Article VII, Section 11(A) of the Constitution of Louisiana and under the provisions of this Chapter. Any such submission shall include a description of the proposed uses and programmatic impacts of the enhanced revenues.

B. Any proposal by the governor to exceed the expenditure limit shall be itemized by program and shall constitute a submission by the governor separate and apart from the executive budget.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 1997, No. 1403, §2, eff. July 1, 1997; Acts 1997, No. 1149, §1, eff. June 1, 1997.



RS 39:39 - Transportation Trust Fund; submission of suggested budget

§39. Transportation Trust Fund; submission of suggested budget

The House Committee on Transportation, Highways and Public Works and the Senate Committee on Transportation, Highways and Public Works shall annually meet and function as a joint committee for the purpose of developing a suggested budget for expenditure of monies from the Transportation Trust Fund in the ensuing fiscal year. In development of the budget to be submitted, the Department of Transportation and Development and other agencies, boards, commissions, and departments of the state shall assist the joint committee and furnish such information, reports, aid, services, and assistance as may be requested by the joint committee, all without any cost or charge of any nature to the joint committee. The joint committee shall submit its suggested budget to the House Committee on Appropriations and the Senate Committee on Finance no later than fourteen days after the beginning of each regular session of the legislature for consideration by those committees during budget deliberations.

Acts 1991, No. 384, §2, eff. July 1, 1991.



RS 39:51 - General Appropriation Bill; other appropriation bills

SUBPART B. OPERATING BUDGET ENACTMENT

§51. General Appropriation Bill; other appropriation bills

A.(1) The governor shall cause a General Appropriation Bill for the ordinary operating expenses of government to be introduced which shall be in conformity with the recommendations for appropriations contained in the budget estimate as provided by Article VII, Section 11(B) of the Constitution of Louisiana.

(2) The General Appropriation Bill and other appropriation bills shall not appropriate any funds, as defined in Article VII, Section 10(J) of the Constitution of Louisiana, which are not part of the official forecast except as provided for in R.S. 39:54(A)(2).

(3) In the event that the Legislative Fiscal Office reports that the budget estimate as provided by Article VII, Section 11(A) of the Constitution of Louisiana provides for appropriations out of the state general fund and dedicated funds for the ensuing fiscal year for health care as contained in Schedule 09, Louisiana Department of Health, and for higher education as contained in Schedule 19, Higher Education and Louisiana State University Health Sciences Center Health Care Services Division, in amounts less than the appropriations for either purpose as contained for the same schedules in the existing operating budget for the current fiscal year as of the day the executive budget is submitted to the Joint Legislative Committee on the Budget, the governor shall cause a General Appropriation Bill to be introduced as provided by Article VII, Section 11(B) of the Constitution of Louisiana which shall provide separate recommendations for discretionary and nondiscretionary expenditures and the means of financing such expenditures which are subject to appropriation.

(4) The General Appropriation Bill and the bill appropriating funds for ancillary expenses of state government shall each be submitted for introduction no later than fourteen days after submission of the executive budget to the Joint Legislative Committee on the Budget as required by R.S. 39:37.

B. The General Appropriation Bill and the bill appropriating funds for ancillary expenses of state government shall include for each program, department and budget unit, comparative statements of the number of authorized positions and of the existing operating budget for a date certain to be established by the budget office for the current fiscal year and the appropriations for the ensuing fiscal year.

C. The General Appropriation Bill shall reflect specific appropriations for each agency and its programs and shall include the allocation of expenditures, itemized by category for each agency, as recommended for the ensuing fiscal year in the supporting document. The provisions of this Subsection regarding the allocation of expenditures shall not apply to any agency or program in Schedule 19, Higher Education, or Louisiana State University Health Sciences Center Health Care Services Division.

D. The bill appropriating funds for the expenses of the legislature and the bill appropriating funds for the expenses of the judiciary shall be submitted by the legislature and the judiciary, respectively, for introduction no later than forty-five days prior to each regular session of the legislature, except that during the first year of each term they shall be submitted no later than thirty days prior to the regular session of the legislature. The bill appropriating funds for the expenses of the legislature and the bill appropriating funds for the expenses of the judiciary shall include a comparative statement of the existing operating budget for the current fiscal year and the appropriations for the ensuing fiscal year.

E. The Five Year Estimated Revenue Loss Chart from the most recent Tax Exemption Budget prepared by the Department of Revenue shall be an appendix to the General Appropriation Bill. The Joint Legislative Committee on the Budget shall annually review and evaluate the Five Year Estimated Revenue Loss Chart.

F. Any appropriation bill in which a reduction in an appropriation is authorized shall designate the reduction by placing parenthesis around the amount.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 1997, No. 1403, §2, eff. July 1, 1997; Acts 1997, No. 1465, §2, eff. July 15, 1997; Acts 2003, No. 1029, §1; Acts 2008, No. 735, §1; Acts 2010, No. 966, §1, eff. Jan. 1, 2011; Acts 2010, No. 969, §1; Acts 2013, No. 419, §1, eff. July 1, 2013; Acts 2013, No. 424, §2; Acts 2014, No. 797, §1, eff. July 1, 2014.



RS 39:51.1 - General Appropriation Bill and other appropriation bills; nongovernmental entity funding request form; exemptions

§51.1. General Appropriation Bill and other appropriation bills; nongovernmental entity funding request form; exemptions

A.(1)(a) No later than the first day of November each year any nongovernmental entity which is neither a budget unit nor a political subdivision of the state that is requesting funding from the state through the General Appropriation Bill, capital outlay bill, or any supplemental appropriation bill shall transmit certain information relative to such proposed funding to the House Committee on Appropriations, the House Committee on Ways and Means, the Senate Committee on Finance, and the Senate Committee on Revenue and Fiscal Affairs in a form and manner as shall be prescribed jointly by the committees.

(b) The provisions of this Section shall not apply to appropriations for the payment of money judgments against the state, including consent judgments, stipulated judgments, judgments rendered by the Board of Tax Appeals, and other judgments against the state.

(2) At the direction of the committees, the clerk of the House of Representatives and the secretary of the Senate shall provide for a mechanism for making all completed forms available to the members of the legislature and for notification to the members of the legislature of the availability of the information.

(3) Each completed form shall be published by the clerk of the House of Representatives and the secretary of the Senate and shall be made available to the public via the Internet. The clerk of the House of Representatives and the secretary of the Senate shall maintain the information contained in the completed forms in an online, searchable database, available to the public via the Internet.

B. Such information shall include, at a minimum, the following information:

(1) The entity's full legal name, mailing address, and physical address.

(2) The type of entity (for instance, a nonprofit corporation) and, if the entity is a corporation, the full names of the incorporators of the entity. If the entity is a private entity required to register with the secretary of state, the entity shall show evidence of good standing with that office.

(3) The last four numbers of the taxpayer identification number of the entity.

(4) The full names and addresses of the governing board and all officers of the entity. Additionally, the entity shall provide the full names and addresses of its executive director, chief executive officer, or other person responsible for the operation of the entity, and the key personnel responsible for the program or functions to be funded through the proposed funding.

(5) The dollar amount of the proposed funding.

(6) The entity's proposed comprehensive budget showing all anticipated uses of the proposed monies, including additional sources of revenue for the program or project proposed, and amounts budgeted by categories of expenditures, including but not limited to salaries, operating services, professional services, contracts, acquisitions, major repairs, and other charges.

(7) A certification that the entity has no outstanding audit issues or findings or that the entity is working with appropriate governmental agencies to resolve those issues or findings.

(8) The entity's public purpose sought to be achieved through the use of state monies and the goals and objectives to achieve such purpose.

(9) The proposed length of time the entity estimates is needed to accomplish the purpose.

(10) If any elected or appointed official or an immediate family member of such an official is an officer, director, trustee, or employee of the entity who receives compensation or holds any ownership interest therein:

(a) If an elected or appointed official, the name and address of the official and the office held by such person.

(b) If an immediate family member of an elected or appointed official, the name and address of such person; the name, address, and office of the official to whom the person is related; and the nature of the relationship.

(c) The percentage of the official's or immediate family member's ownership interest in the entity, if any.

(d) The position, if any, held by the official or immediate family member in the entity.

(11) If the entity has a contract with any elected or appointed official or an immediate family member of such an official or with the state or any political subdivision of the state:

(a) If the contract is with an elected or appointed official, the name and address of the official and the office held by such person.

(b) If the contract is with an immediate family member of an elected or appointed official, the name and address of such person; the name, address, and office of the official to whom the person is related; and the nature of the relationship.

(c) If the contract is with the state or a political subdivision of the state, the name and address of the state entity or political subdivision.

(d) The nature of the contract, including a description of the goods or services provided or to be provided pursuant to the contract.

C. Requests submitted after November first of each year may be included within an appropriation bill if the late submission is approved by the Joint Legislative Committee on the Budget or the Joint Legislative Committee on Capital Outlay prior to the last day for introduction of a matter intended to have the effect of law by either house of the legislature. Requesting entities shall submit all applicable information prior to such approval.

D. After the last day for introduction of a matter intended to have the effect of law by either house of the legislature, authorization for late submission shall be approved by a favorable vote of two-thirds of the members of the standing committee to which such matter is referred or through an amendment in accordance with the rules of the respective house.

E. A completed nongovernmental entity funding request form shall be submitted for each entity which is neither a budget unit nor a political subdivision of the state and for which funding is provided in an appropriation bill either upon introduction or through an amendment in accordance with the rules of the respective house.

F. The term "immediate family" as used in this Section shall have the same meaning as provided in R.S. 42:1102.

G. Nothing in this Section shall be construed to waive the provisions of Part III of Chapter 1 of Subtitle I of Title 39 of the Louisiana Revised Statutes of 1950, pertaining to the capital outlay budget.

H. Voluntary councils on aging, public community water systems, and volunteer fire departments are exempt from the requirements of this Section.

Acts 2008, No. 842, §2, eff. July 8, 2008; Acts 2010, No. 10, §1.



RS 39:52 - Revenue bills

§52. Revenue bills

The governor may cause revenue raising bills to be introduced in accordance with the proposals submitted under authority of R.S. 39:38.

Acts 1989, No. 836, §1, eff. July 1, 1989.



RS 39:52.1 - Change in expenditure limit

§52.1. Change in expenditure limit

A change to the expenditure limit shall be made pursuant to a concurrent resolution adopted by a favorable vote of two-thirds of the elected members of each house directing the commissioner of administration to change the expenditure limit to a designated amount for a specified fiscal year.

Acts 1997, No. 1149, §1, eff. June 1, 1997.



RS 39:53 - Adoption of financial plan

§53. Adoption of financial plan

A. The financial plan presented in the executive budget shall be adopted by the passage of such appropriation and revenue acts and such other acts as the legislature may deem necessary to make the financial plan effective and with such amendments as may be determined by the legislature.

B. The financial plan so adopted by the legislature shall be evidenced by the state budget and described by the legislative summary of appropriations for the year which are to be prepared in accordance with the provisions of this Part.

C. The legislature may review and modify the program budget format of the general appropriation bill and other appropriation bills. The format so adopted shall be implemented by the division of administration as prescribed.

D. The fiscal year of the state shall commence on the first day of July of each year and end on the thirtieth day of June of the year next following.

Acts 1989, No. 836, §1, eff. July 1, 1989.



RS 39:54 - Limitations on appropriations

§54. Limitations on appropriations

A.(1) Appropriations by the legislature from the state general fund and dedicated funds for any fiscal year shall not exceed the official forecast in effect at the time the appropriations are made. Except as otherwise provided by R.S. 39:75(E), appropriations by the legislature from any fund shall not exceed the official forecast of money available for appropriation from that fund in effect at the time the appropriations are made.

(2) Financing from any existing statutorily dedicated fund for appropriations other than the fund's intended statutory purpose shall be limited to the prior fiscal year's fund balance and shall not include anticipated fund balances for the ensuing fiscal year unless otherwise provided by law.

B. Appropriation of any money designated in the official forecast as nonrecurring shall be made only in accordance with the following:

(1) At a minimum, twenty-five percent of nonrecurring revenue shall be appropriated for deposit in the Budget Stabilization Fund.

(2)(a) Providing for payments against the unfunded accrued liability of the public retirement systems which are in addition to any payments required for the annual amortization of the unfunded accrued liability of the public retirement systems, required by Article X, Section 29(E)(2)(c) of the Constitution of Louisiana; however, any such payment to the public retirement systems shall not be used, directly or indirectly, to fund cost-of-living increases for such systems.

(b) At a minimum, for Fiscal Years 2013-2014 and 2014-2015, the legislature shall appropriate no less than five percent of any money designated in the official forecast as nonrecurring to the Louisiana State Employees' Retirement System and the Teachers' Retirement System of Louisiana for application to the balance of the unfunded accrued liability of such systems existing as of June 30, 1988, in proportion to the balance of such unfunded accrued liability of each such system. Any such payments to the public retirement systems shall not be used, directly or indirectly, to fund cost-of-living increases for such systems.

(c) At a minimum, for Fiscal Year 2015-2016 and every fiscal year thereafter, the legislature shall appropriate no less than ten percent of any money designated in the official forecast as nonrecurring to the Louisiana State Employees' Retirement System and the Teachers' Retirement System of Louisiana for application to the balance of the unfunded accrued liability of such systems existing as of June 30, 1988, in proportion to the balance of such unfunded accrued liability of each such system. Any such payments to the public retirement systems shall not be used, directly or indirectly, to fund cost-of-living increases for such systems.

(3) After satisfying the requirements of Paragraphs (1) and (2) of this Subsection, the remainder may be appropriated only for the following purposes:

(a) Retiring or defeasance of bonds in advance and in addition to the existing amortization requirements of the state.

(b) Providing funding for capital outlay projects in the comprehensive state budget.

(c) Providing for allocation or appropriation for deposit into the Coastal Protection and Restoration Fund established in Article VII, Section 10.2 of the Constitution of Louisiana.

(d) Providing for new highway construction for which federal matching funds are available, without excluding highway projects otherwise eligible as capital projects under other provisions of law.

C. Appropriations by the legislature from the state general fund and dedicated funds for any fiscal year shall not exceed the expenditure limit.

D. Appropriations by the legislature of monies out of the Transportation Trust Fund to the Department of Public Safety and Corrections, office of state police, shall not exceed the following:

(1) For Fiscal Year 2015-2016, forty-five million dollars.

(2) For Fiscal Year 2016-2017, twenty million dollars.

(3) For Fiscal Year 2017-2018 and each fiscal year thereafter, ten million dollars.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 1993, No. 809, §1, eff. June 22, 1993; Acts 1997, No. 1149, §1, eff. June 1, 1997, and §4, eff. Nov. 5, 1998; Acts 2003, No. 1195, §1, eff. July 1, 2004; Acts 2011, No. 357, §1, eff. Nov. 21, 2011; Acts 2013, No. 419, §1, eff. July 1, 2013; Acts 2015, No. 380, §1.



RS 39:55 - Legislative summary of appropriations

§55. Legislative summary of appropriations

A. The legislative fiscal office shall prepare a legislative summary of appropriations which shall describe the changes, by program, which occurred from the proposals submitted by the governor in the executive budget and for revenue raising bills through the enactment of the various appropriation and revenue acts.

B. This summary shall be completed not later than thirty days after the General Appropriation Bill becomes an act and shall be submitted to the Joint Legislative Committee on the Budget for its review and approval. Should the Joint Legislative Committee on the Budget determine that conditions dealing with appropriations have changed during the course of the fiscal year sufficiently to warrant revision, the summary shall be amended to incorporate the changes.

C. A copy of the summary and any revisions shall be distributed to each member of the legislature and the governor, and a reasonable supply shall be provided for public distribution.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 1997, No. 1403, §2, eff. July 1, 1997.



RS 39:56 - State budget to be prepared by governor

§56. State budget to be prepared by governor

A. After the passage of the appropriation and revenue acts, but not later than October first of each year, the governor shall cause to be prepared a complete state budget for the fiscal year. The budget so prepared shall include all the details of the financial plan for the fiscal year, as to both expenditures and means of financing as presented in the executive budget, with such revision as may be necessary to bring them into conformity with the appropriation and revenue acts and other acts to provide means of financing, and with the legislative provisions in effect, governing administration of the budget.

B. When the state budget has been so prepared, the governor shall cause it to be printed or otherwise duplicated. Copies of the state budget shall be distributed to the heads of the budget units, and a reasonable number of copies shall be kept available for public distribution.

C. Not later than sixty days after the final adjournment of any special session the governor shall cause to be prepared an update of the state budget required by this Section, which shall incorporate any revisions necessary as to expenditures or means of financing of the state budget which resulted from actions taken during such special session. The governor shall distribute copies of these revisions in accordance with the provisions of Subsection B of this Section.

D. The state budget shall contain the Five Year Estimated Revenue Loss Chart from the most recent Tax Exemption Budget prepared by the Department of Revenue.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 2008, No. 735, §1.



RS 39:57 - Interpretation of items in appropriation acts or state budget

§57. Interpretation of items in appropriation acts or state budget

All questions which may arise as to the meaning of items specified in any appropriation act or in the state budget shall be decided by the governor, but the decision shall be based on the detailed estimates and other information in the budget request of the budget unit as embodied in the executive budget and the supporting document as presented to the legislature and he may use the legislative summary of appropriations and other legislative reports.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 1997, No. 1403, §2, eff. July 1, 1997.



RS 39:57.1 - Allocation of expenditures

§57.1. Allocation of expenditures

A. The commissioner of administration shall notify each budget unit as to the nature and amount of appropriations contained in the General Appropriation Act or other acts for such unit, including the sources of funding supporting such appropriations, no later than two weeks after the effective date of such act.

B. Additionally, the commissioner may review and approve the initial allocation of expenditures for each appropriation for a fiscal year.

Acts 1997, No. 1403, §2, eff. July 1, 1997.



RS 39:58 - Revolving working capital appropriations

§58. Revolving working capital appropriations

A. Appropriations for financing the operations of industries, farms, dining halls, dormitories, book stores, refreshment booths, and other activities conducted as business enterprises and not primarily for rendering public services shall be known as revolving working capital appropriations and shall be subject to the succeeding provisions of this Section.

B. All receipts from the operations of any activity so financed shall be deposited in a special revolving fund account. The amount so credited to this account may be expended for the purposes thereof, in accordance with the provisions of this Chapter governing expenditures.

C. The entire net worth of any working capital appropriation, as represented by any excess of assets over liabilities of the appropriation, at the end of any year, shall be included as a resource of the fund from which the original appropriation was made, available for appropriation for the next succeeding year.

Acts 1989, No. 836, §1, eff. July 1, 1989.



RS 39:71 - Monthly allotments from appropriations

SUBPART C. OPERATING BUDGET EXECUTION

§71. Monthly allotments from appropriations

A. Appropriations shall be made available upon approval of the division of administration to the budget units in allotments by months for each fiscal year. These allotments shall be made on the basis of work programs and requests for allotments prepared by the heads of the several budget units. However, the total value of warrants submitted each month shall represent only the cash requirements of the agency, based on the liquidation of obligations and not for the incurring of additional obligations.

B. Not later than the first day of each month, the head of each budget unit and spending agency of the state shall present to the division of administration on the forms and in the manner prescribed, requests for allotments as provided in this Section.

C. The requests for allotments shall conform to the state budget, except as deviations therefrom are made necessary by a change in conditions of operation, to meet unforeseen circumstances, to correct errors, or to cause the withholding of payment to certain private providers in accordance with R.S. 39:72(B).

D. Upon approval of the commissioner of administration, and concurrence of the treasurer of the state of Louisiana, a cash advance or seed may be granted to a requesting state agency for the efficient operation of the state agency. The requesting agency shall provide satisfactory written justification to the commissioner of administration as to the need and benefit to the state agency. Any cash advance or seed shall be repaid by the receiving agency to the state treasury in the same fiscal year for which it was approved. Approval of such cash advance or seed is strictly contingent upon the availability of cash to be determined by the treasurer of the state of Louisiana. No legislative or other appropriation is necessary for an agency to request and receive a cash advance or seed.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 1997, No. 667, §1, eff. July 1, 1997; Acts 2004, No. 105, §1.



RS 39:72 - Quarterly review of budget estimates and authorizations of allotments

§72. Quarterly review of budget estimates and authorizations of allotments

A. The division of administration shall, prior to the first day of each quarter of the fiscal year:

(1) Review the progress of the collection of revenues, consider the condition of the treasury, forecast the receipts of the treasury for the next ensuing quarter, and estimate the total cash resources of the period that will be available for expenditures.

(2) Estimate the probable cash requirements for expenditures to be made in the period, by categories as follows:

(a) For interest on, and retirement of, funded and floating debt maturing payable during the period.

(b) For meeting the obligations to accrue under contracts already made for capital outlay projects and for providing for such additional extraordinary expenses and capital outlays as are necessary to inaugurate or continue projects that are deemed to be especially urgent. The unexpended balances of commitments under contracts for the then current quarter shall be added to the allotments for the next ensuing quarter.

(c) For ordinary recurring expenses for which allotments have previously been made and additions to the allotments proposed by the budget units.

(d) For further extraordinary expenses and capital outlays not covered by the second preceding category.

(3) Confirm or revise any allotments previously made and make any additional allotments for the next ensuing quarter under each of the categories listed under Paragraph (2) of this Subsection. The allotments of each category shall be dealt with separately, in succession. In the case of each category after the first, the action shall be based upon consideration of the estimated cash resources available after allowing for the allotments already confirmed, revised or made under the preceding category or all the preceding categories, with a view to promotion of economical spending and to keeping the total of all the allotments for the quarter within the amount of the available cash resources of the quarter, and avoiding incurrence of a cash deficit.

(4) In accordance with Subsection B of this Section, make allotments, or confirm or revise allotments previously made, for ordinary recurring expenses for each succeeding quarter of the fiscal year, and for each extraordinary expense and capital outlay or project for each succeeding quarter year until the purpose or project is completed, or the equipment or other property has been acquired.

B. If a private provider has been overpaid by the state for providing services in the current or a prior fiscal year, the commissioner of administration shall cause the withholding of payment of any funds appropriated for such provider in the current fiscal year through the reduction of the budget unit's allotment until the budget unit and spending agency certifies to the commissioner that provision for collection of all amounts due from such provider has been made. Alternatively, at the discretion of the commissioner, overpayments may be offset against current payments due to such provider. The amount of the overpayment shall be based on audits performed by either the legislative auditor or the budget unit and spending agency responsible for payment.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 1997, No. 667, §1, eff. July 1, 1997.



RS 39:72.1 - Compliance with audit requirements

§72.1. Compliance with audit requirements

A. Notwithstanding any contrary provision of law, no funds appropriated in the general appropriations act, the capital outlay act, or other appropriation act, shall be released or provided to any recipient of an appropriation if, when, and for as long as, the recipient fails or refuses to comply with the provisions of R.S. 24:513.

B. No recipient shall be considered to fail or refuse to comply with the provisions of R.S. 24:513 pursuant to this Section during any extension of time granted by the legislative auditor or the Legislative Audit Advisory Council to the recipient to comply as provided in Subsection C of this Section.

C. Notwithstanding any contrary provision of law, the legislative auditor may grant a recipient, for good cause shown, an extension of time to comply and the Legislative Audit Advisory Council may grant an additional extension with the recommendation of the legislative auditor.

Acts 2008, No. 771, §1.



RS 39:73 - Allotments to govern expenditures; transfers of allotments

§73. Allotments to govern expenditures; transfers of allotments

A. The head of each budget unit shall not make any expenditures in excess of the monthly allotment. In no case shall obligations be incurred or expenditures be made in excess of the total amount allotted.

B. The expenditures of the budget units for which appropriations are made in the General Appropriation Act or other appropriation acts and the incurring of obligations to spend money shall be revised in accordance with the provisions of Subsection C of this Section for the budget of each program.

C.(1) The commissioner of administration may approve the transfer of funds between programs within a budget unit which in the aggregate do not exceed one percent of the total appropriation of the budget unit when sufficient evidence is presented to the commissioner of administration indicating that the operations of the budget unit or programs are being or will be impaired without such transfers. Such transfer shall include adjustment of any performance standards which are impacted by the transfer of funds.

(2) The commissioner of administration, with the approval of the Joint Legislative Committee on the Budget, may approve the transfer of funds between programs within a budget unit, which in the aggregate do not exceed twenty-five percent of the total appropriation of the budget unit when sufficient evidence is presented to the commissioner of administration and the Joint Legislative Committee on the Budget indicating that the operation of the budget unit or programs are being or will be impaired without such transfers. Such transfer shall include adjustment of any performance standards which are impacted by the transfer of funds.

(3) The transfers authorized by Paragraphs (1) and (2) shall not exceed twenty-five percent in the aggregate of the total appropriation of the budget unit for a fiscal year.

(4) A copy of the request for a transfer between programs shall be submitted by the budget unit to the Legislative Fiscal Office at the time of the initial request. The commissioner of administration shall supply a description of each transfer approved by the commissioner of administration pursuant to the provisions of this Section to the Legislative Fiscal Office within one week of the approval of the transfer.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 1997, No. 1403, §2, eff. July 1, 1997; Acts 1997, No. 1465, §2, eff. July 15, 1997.



RS 39:74 - Avoidance of cash flow deficits

§74. Avoidance of cash flow deficits

A. If the state treasurer and the commissioner of administration determine that the projected cash balance of monies available to pay appropriations is insufficient to pay anticipated warrants for appropriations in any month, they shall notify the governor and the Joint Legislative Committee on the Budget.

B. Upon receiving notification, the governor may direct the commissioner of administration to reduce or disapprove warrants in such a way as to prevent a cash deficit.

C. The state treasurer shall not honor warrants drawn upon the state treasury in excess of the amount approved by the commissioner of administration under the provisions of this Section.

Acts 1989, No. 836, §1, eff. July 1, 1989.



RS 39:75 - Avoidance of budget deficits

§75. Avoidance of budget deficits

A.(1) The division of administration shall submit a budget status report monthly to the Joint Legislative Committee on the Budget in a format approved by the committee. This report shall indicate the balance of the budget for the state general fund and dedicated funds by comparing the official forecast for these funds to the total authorized appropriations from each fund. The committee shall review the report and make any changes it deems appropriate to ensure that the report reflects the status of the budget for each fund as of the date on the report. The most recently approved budget status report shall be the official budget status of the state.

(2) The budget status report presented at the first meeting of the Joint Legislative Committee on the Budget after October fifteenth of any fiscal year shall reflect the balance in any fund for the previous fiscal year.

(3)(a) At the first meeting of the Joint Legislative Committee on the Budget after publication of the Comprehensive Annual Financial Report for the state of Louisiana, the commissioner of administration shall certify to the committee the actual expenditures paid by warrant or transfer and the actual monies received and any monies or balances carried forward for any fund at the close of the previous fiscal year which shall be reflected in the budget status report.

(b) At the first meeting of the Joint Legislative Committee on the Budget after publication of the Comprehensive Annual Financial Report for the state of Louisiana, the commissioner of administration and the legislative auditor shall present the report to the committee.

(4) The budget status report shall include a section describing any issues which materially affect the budgetary soundness of the state but which are not required to be fully addressed during the current fiscal year. The division of administration, after consultation with the Legislative Fiscal Office, shall prepare a description of each such issue. The description of such issues shall be submitted to the Legislative Fiscal Office at least one week prior to each meeting of the Joint Legislative Committee on the Budget.

B. If the budget status report indicates that the total appropriation from any fund will exceed the official forecast for that fund, the Joint Legislative Committee on the Budget shall immediately notify the governor that a projected deficit exists for that fund.

C. Upon receiving notification that a projected deficit exists, the governor shall have interim budget balancing powers to adjust the budget in accordance with the following provisions:

(1)(a) The governor may direct the commissioner of administration to reduce appropriations for the executive branch of government for any program that is appropriated from a fund that is in a deficit posture. Except as provided in Paragraph (2) of this Subsection, total adjustments for a budget unit shall not exceed three percent in the aggregate of the total appropriation for that budget unit for a fiscal year.

(b) The governor may direct the commissioner of administration to reduce appropriations for the Minimum Foundation Program either by using means provided in the act containing the appropriation only after having obtained written approval of two-thirds of the members of each house of the legislature in accordance with the procedures provided in R.S. 39:87, or by the procedure authorized in Paragraph (2) of this Subsection.

(c) The governor may direct the commissioner of administration to reduce appropriations for funding of elementary and secondary schools operated by Louisiana State University and Agricultural and Mechanical College and by Southern University and Agricultural and Mechanical College, or for any charter school, either pursuant to the procedure authorized in Paragraph (2) of this Subsection, or as provided by R.S. 17:3995(A)(2) only after having obtained the approval of the Joint Legislative Committee on the Budget.

(2)(a) In the event the governor has reduced state general fund allocations or appropriations by an aggregate amount equal to at least seven-tenths of one percent of the total of such allocations and appropriations for that fiscal year and a deficit still exists, the governor may make further budget adjustments in order to eliminate the deficit.

(b) In accordance with Article VII, Section 10(F) of the Constitution of Louisiana, the governor may direct the commissioner of administration to reduce any appropriation or allocation for the executive branch of state government from the state general fund and dedicated funds, including any which are constitutionally protected or mandated, by an amount not to exceed five percent in the aggregate of the total amount appropriated or allocated from that fund for that fiscal year.

(c) For the purposes of this Paragraph, reductions to appropriations and expenditures required by Article VIII, Section 13(B) of the Constitution of Louisiana shall not exceed one percent, and such reductions shall not be applicable to instructional activities.

(d) For the purposes of this Paragraph, the total dollar amount of reductions to appropriations from the Louisiana Quality Education Support Fund shall be apportioned equally between the appropriations for the Board of Regents and the State Board of Elementary and Secondary Education.

(e) Budget adjustments authorized by this Paragraph shall require the prior approval of the Joint Legislative Committee on the Budget. The state treasurer shall transfer and credit to any fund in deficit monies which become available as a consequence of the budget adjustments authorized by this Paragraph, but in no event shall such transfers exceed the amount of the deficit. Monies transferred as a result of such budget adjustments are deemed available for appropriation and expenditure in the year of the transfer from one fund to another.

(3) The governor may issue executive orders in the form of freeze orders prohibiting the expenditure of monies for specific items. The total dollar savings estimated to be achieved in the deficit fund or funds and any other fund as a result of a freeze order shall be deducted from appropriations in the budget status report.

(4) The governor may propose the use of an alternative source of revenue of a designated amount to address the deficit situation which shall be incorporated into the budget status report only after having obtained written approval of two-thirds of the members of each house of the legislature in accordance with R.S. 39:87.

D. If within thirty days of the determination that a projected deficit exists in a fund the necessary adjustments in the appropriations are not made to eliminate the projected deficit, the governor shall call a special session of the legislature for this purpose unless the legislature is in regular session. This special session shall commence as soon as possible as allowed by the provisions of the Constitution of Louisiana, including but not limited to Article III, Section 2(B).

E. If the official forecast of recurring money for the next fiscal year is at least one percent less than the official forecast of recurring money for the current fiscal year, the governor and the legislature may employ the following methods and procedures in the development of the state budget for the next fiscal year pursuant to authority granted in Article VII, Section 10(F) of the Constitution of Louisiana, for the purpose of avoiding a budget deficit in the next fiscal year.

(1) An amount not to exceed five percent of the total appropriation or allocation in the current fiscal year from any fund shall be available for appropriation in the next fiscal year for a purpose other than as specifically authorized for that fund.

(2) An amount not to exceed five percent of the current fiscal year's total appropriation or allocation for any expenditure which is either protected or mandated by law or the Constitution of Louisiana shall be available for appropriation in the next fiscal year for a purpose other than as specifically required by law or constitution. For the purposes of this Paragraph, an amount not to exceed one percent of the current fiscal year's total appropriation for expenditures required by Article VIII, Section 13(B) of the Constitution of Louisiana shall be available for other purposes.

(3) Monies made available as authorized under this Subsection may be transferred to a fund for which revenues have been forecast to be less than the revenues in the current fiscal year for such fund. In no event shall the aggregate amount made available in the next fiscal year for other purposes as provided in Paragraphs (1) and (2) of this Subsection exceed the amount of the difference between the official forecast for the current fiscal year and the next fiscal year.

(4) For the purposes of this Subsection, in the event that monies are transferred from the Louisiana Quality Education Support Fund, the total dollar amount of any resulting reductions in appropriations from that fund shall be apportioned equally between the appropriations for the Board of Regents and the State Board of Elementary and Secondary Education.

F. Repealed by Acts 2009, No. 479, §1, effective July 10, 2009.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 1995, No. 631, §1, eff. June 20, 1995; Acts 1995, No. 919, §1, eff. June 28, 1995; Acts 1995, No. 1263, §1; Acts 1997, No. 477, §2, eff. June 30, 1997; Acts 1997, No. 1149, §1, eff. June 1, 1997; Acts 2001, No. 995, §1, eff. June 27, 2001; Acts 2001, No. 1063, §1, eff. Dec. 11, 2002*; Acts 2001, No. 1092, §1, eff. July 1, 2001; Acts 2002, 1st Ex. Sess., No. 107, §1, eff. April 18, 2002; Acts 2003, No. 922, §1, eff. July 1, 2003; Acts 2009, No. 479, §1, eff. July 10, 2009.



RS 39:76 - Elimination of year-end deficits

§76. Elimination of year-end deficits

If a deficit exists in any fund at the end of the fiscal year, that deficit shall be eliminated no later than the end of the next fiscal year.

Acts 1989, No. 836, §1, eff. July 1, 1989.



RS 39:77 - Expenditure of monies in excess of funds appropriated; removal from office

§77. Expenditure of monies in excess of funds appropriated; removal from office

The expenditure of any monies in excess of the funds appropriated or otherwise allocated for expenditure by any board, commission, department, or agency of the state during any fiscal year shall constitute reasonable cause for removal from office of the officer or officers, whether elected or appointed, responsible therefor in accordance with the provisions of Article X of the Constitution of Louisiana, unless the officer first has obtained approval therefor of the interim emergency board and of the legislature by a two-thirds vote of the members thereof taken by ballot conducted by the clerk of the House of Representatives and secretary of the Senate as provided in R.S. 39:461.1; provided, however, that the provisions of the Section shall not apply to the Department of Military Affairs or the Department of Public Safety and Corrections when a state of emergency has been declared by the governor so long as the department heads shall certify to the governor that the expenditure of funds is necessary as a direct result of said state of emergency.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 2016, No. 280, §1.



RS 39:78 - Uniform systems of accounting

§78. Uniform systems of accounting

A. The commissioner of administration shall, under authority of the governor and consistent with the provisions of this Chapter, prescribe and cause to be installed and maintained a uniform system of accounting in all state agencies. Should the legislative auditor find that these accounting procedures do not adequately reflect the financial activities of the state agencies, he shall so advise the legislature at its next regular session in a detailed report outlining said inadequacies.

B. There are to be appropriate program structures specified for each budget unit and that the necessary accounting adjustments and reports are to be incorporated into the accounting system of the state by the division of administration so that the financial information is reflective of the program operations of the budget units as they are specified in the appropriation acts.

C. Any provision of this Chapter to the contrary notwithstanding, the governor may, by executive order, modify or revise procedures, systems, and practices of accounting and fiscal reporting as, in his opinion, are in the best interest of the state.

Acts 1989, No. 836, §1, eff. July 1, 1989.

{{NOTE: ACTS 1989, NO. 746, §1 AMENDED FORMER R.S. 39:7, NOW R.S. 39:78, BUT SUPERSEDED BY ACTS 1989, NO. 836, §6.}}



RS 39:79 - Sworn statements to be provided; quarterly report of receivables and debts owed the state

§79. Sworn statements to be provided; quarterly report of receivables and debts owed the state

A. All state agencies and component reporting units shall provide to the commissioner of administration between the first and forty-fifth day following the close of the fiscal year a sworn statement of all monies received and from what sources, all monies expended and for what purposes, all revenue due and not collected, and all obligations incurred and not paid. "State agency" shall mean the state of Louisiana and any department of or corporation, agency, political subdivision, or instrumentality heretofore or hereafter created, designated, or established by the state of Louisiana. "Component reporting units" include those governmental entities for which oversight responsibility rests with the state of Louisiana. A copy of the sworn statement shall be furnished to the legislative auditor.

B. The sworn statement shall be prepared in the format devised or approved by the commissioner of administration.

C.(1) Beginning July 1, 1996, and during each fiscal year thereafter, each state agency and component reporting unit shall communicate to the commissioner of administration and to the Joint Legislative Committee on the Budget on a quarterly basis all relevant information regarding debts and receivables owed to the state agency or component reporting unit. The information reported shall include but not be limited to the total amount of such debts or receivables by major revenue source, the age, the collectibility, and all relevant billing and collection activity on such debts or receivables. The commissioner of administration shall develop the format for reporting of this information and shall submit such format to the Joint Legislative Committee on the Budget for its review and approval not later than April 15, 1996. Any subsequent revisions in the reporting format shall also be subject to the review and approval of the Joint Legislative Committee on the Budget.

(2) In addition, each state agency and component reporting unit shall maintain for each quarterly report the detailed data on each debt or receivable included in the report sufficient to analyze such debts and receivables and the effectiveness of collection procedures. Such data shall be maintained in accordance with the confidentiality requirements of each agency or reporting unit; however, reporting of receivables and debt owed the state of Louisiana shall not include receivables due under Louisiana Employment Security Law.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 1995, No. 745, §1; Acts 2001, No. 1032, §13.



RS 39:80 - Fiscal reporting

§80. Fiscal reporting

A. Within six months after the close of each fiscal year, the commissioner of administration shall cause to be prepared a comprehensive annual financial report containing those financial statements, including notes thereto, which are necessary for a fair presentation of the financial position and results of operations of the state in conformity with generally accepted accounting principles.

B.(1) At the same time as the comprehensive annual financial report is prepared as provided in Subsection A of this Section, the commissioner of administration shall cause to be prepared a narrative report explaining the financial condition and the operations of the state for the fiscal year covered by the comprehensive annual financial report. The narrative report shall be prepared with the express purpose of providing a brief, objective, and easily understood analysis of state government's financial performance for the preceding year, as well as facilitating wide dissemination of the report to the public. The narrative report shall include but not be limited to the following:

(a) Graphics, charts, and other visual presentations.

(b) Information comparing revenues and expenditures.

(c) An assessment of the state's financial position relative to the previous fiscal year.

(d) Information as to use of resources in accordance with the legally adopted budget.

(e) Information to assist users in assessing the service efforts, costs, and performance of the state.

(2) By December thirty-first of each year, the commissioner of administration shall prepare a reasonable number of printed copies of the narrative report for public distribution. Additionally, he shall cause to be prepared copies of the narrative report for public distribution through other media, including electronic media, in a manner as he shall prescribe to meet the goal of wide public dissemination.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 1999, No. 918, §1, eff. June 30, 1999; Acts 2005, 1st Ex. Sess., No. 2, §§1, 2, eff. Nov. 18, 2005.



RS 39:81 - State and statewide retirement systems; operating budgets

§81. State and statewide retirement systems; operating budgets

A. Notwithstanding the provisions of any other law to the contrary, the state budgetary process, and in particular, the provisions of this Part, are not applicable with respect to the operating budgets of state or statewide retirement systems, which shall be subject to budgetary oversight by the legislature as provided in R.S. 11:176 and this Section.

B. The state retirement systems shall submit detailed operating budgets for review and approval each fiscal year to the Joint Legislative Committee on the Budget at the same time as that required for submission of state agency budgets as provided in R.S. 39:33. The statewide retirement systems shall submit detailed operating budgets for review each fiscal year to the Joint Legislative Committee on the Budget at least thirty days before the convening of the regular legislative session for all systems with a fiscal year ending June thirtieth and one hundred twenty days before the beginning of the system's fiscal year for all others. The budgets shall include, at a minimum, the actual expenditures for the prior year and projected expenditures for the current and ensuing fiscal years, the information specified in R.S. 39:32(C) and (E), and any other information specified by the Joint Legislative Committee on the Budget.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 1993, No. 973, §1, eff. Jan. 1, 1994; Acts 2004, No. 275, §1, eff. June 15, 2004.



RS 39:82 - Remission of cash balances to the state treasurer; authorized withdrawals of state monies after the close of the fiscal year

§82. Remission of cash balances to the state treasurer; authorized withdrawals of state monies after the close of the fiscal year

A. All cash balances occurring from appropriations made by legislative act or by the Interim Emergency Board regardless of date of passage to any state agency for which no bona fide liability exists on the last day of each fiscal year shall be remitted to the state treasurer by the fifteenth day following the last day of the fiscal year. Any appropriations including those made by the Interim Emergency Board of the preceding fiscal year remaining at the end of the fiscal year against which bona fide liabilities existed as of the last day of the fiscal year may be withdrawn from the state treasury during the forty-five day period after the last day of the fiscal year only as such liabilities come due for payment. Prior to placing monies associated with such unexpended appropriations into the state general fund, the state treasurer shall transfer all cash balances identified and reported by the commissioner of administration as being from unexpended and unencumbered state general fund (direct) and Overcollections Fund appropriations for professional, personal, and consulting service contracts not approved by the Joint Legislative Committee on the Budget as provided in R.S. 39:1590 and remaining at the end of each fiscal year for deposit in and credit to the Higher Education Financing Fund as are necessary to satisfy the requirements of R.S. 39:100.146, and then shall make deposits to the Payments Towards the UAL Fund as are necessary to satisfy the requirements of R.S. 39:100.11.

B. The commissioner of administration may, with the approval of the Joint Legislative Committee on the Budget, incorporate into the new fiscal year's appropriation any appropriations from the prior fiscal year against which bona fide obligations existed on the last day of the fiscal year. No transactions shall be approved in this manner after the forty-fifth day following the last day of the fiscal year.

C. Upon written approval of the commissioner of administration, any federal funds and any state funds, including self-generated, interagency, and special purpose funds, appropriated during a fiscal year specifically for the purpose of matching federal grants may be retained and carried forward into the ensuing year's appropriation for that state agency.

D. No state agency receiving an appropriation in the General Appropriations Act shall obligate any such funds except as provided for in this Section after the close of business on the last day of each fiscal year.

E. All agencies operating partly on dedicated funds and partly from an appropriation made herein from the state general fund shall remit to the state general fund any surplus available at the close of each fiscal year after applying all dedicated receipts; however, the maximum of such remittances to the state general fund shall not exceed the amount withdrawn from the state general fund during the fiscal year.

F.(1) Funds for planning, acquisition, construction, and major repair projects appropriated by acts of the legislature, other than the General Appropriation Act, or appropriated by the Interim Emergency Board shall not be subject to the provisions of Subsections A through E of this Section and may be retained until completion of the project.

(2) The recipient of any appropriation by the Interim Emergency Board which is subject to the provisions of this Subsection shall provide quarterly to the Interim Emergency Board by the fifteenth day following the beginning of the first month in each calendar quarter, a progress report on each planning, acquisition, construction, and major repair project for which an appropriation has been made by the Interim Emergency Board. Each report shall include at a minimum the following information:

(a) The total project amount funded.

(b) The contract award date.

(c) The estimated completion date.

(d) An estimate of the percent of the project completion to date.

G. The commissioner of administration shall immediately forward to the Joint Legislative Committee on the Budget copies of documents which he approves pursuant to the authority granted him by this Section.

H. Notwithstanding the provisions of this Section, any public college or university which has a preventative maintenance program approved by the Board of Regents may retain unexpended funds in accordance with the provisions of R.S. 17:3386.

I. Notwithstanding the provisions of this Section, any public vocational-technical school or institute which receives funding required pursuant to R.S. 27:93 may retain such unexpended funds at the end of any fiscal year.

J. Notwithstanding the provisions of this Section, the office of behavioral health, Louisiana Department of Health, may retain any unexpended funds in accordance with the provisions of R.S. 28:26.

K.(1) Notwithstanding any provision of law to the contrary, all unexpended fees and self-generated revenues for which no bona fide liability exists on the last day of each fiscal year, all unexpended appropriations made by legislative act of fees and self-generated revenues or interagency transfers appropriated from prior or current year collections, and all unexpended appropriations made by legislative act of prior year self-generated revenues authorized to be carried forward and available for appropriation, shall be reported to the state treasurer on or before the fifteenth day following the last day of the fiscal year.

(2) The state treasurer shall compile the information submitted pursuant to Paragraph (1) of this Subsection into one report, and forward the report to the Joint Legislative Committee on the Budget for consideration at its September meeting.

(3) This Subsection shall apply to any state department, agency, or budget unit, even those which are not required to deposit funds in the state treasury pursuant to Article VII, Section 9(A) of the Constitution of Louisiana or R.S. 49:308.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 1997, No. 489, §1, eff. July 1, 1997; Acts 1997, No. 507, §1, eff. July 1, 1997; Acts 1997, No. 1339, §2, eff. July 15, 1997; Acts 2001, No. 1091, §1, eff. June 28, 2001; Acts 2013, No. 420, §4, eff. June 21, 2013; Acts 2015, No. 87, §1, eff. July 1, 2015; Acts 2016, No. 587, §1, eff. June 17, 2016.

NOTE: See Acts 2015, No. 87, §2, regarding effectiveness.



RS 39:82.1 - Reporting on special funds

§82.1. Reporting on special funds

A. Each year at the August meeting of the Joint Legislative Committee on the Budget, the state treasurer shall submit information regarding the status of fund transfers authorized to eliminate budget deficits for the prior fiscal year, specifically those transfers which reduced constitutionally protected funds or dedications which were approved by the Joint Legislative Committee on the Budget to eliminate budget deficits. The information shall include the date and amount of the transfer, the balance of the fund immediately prior to the transfer and the balance of the fund at year end.

B. The Joint Legislative Committee on the Budget may make such studies and hold such hearings as it shall deem appropriate and necessary to review special funds and dedications of money in the state treasury including the means of financing, specifically those funds whose primary source of funding is the state general fund, the purpose and use of the monies, and the status and balances of the special funds and dedicated monies.

Acts 2016, No. 576, §1, eff. June 17, 2016.



RS 39:83 - Automated personnel and position information system

§83. Automated personnel and position information system

An automated information system shall be jointly developed and maintained by the Department of State Civil Service and the division of administration. The data maintained within this automated system shall be the official personnel and position records of the state. The division of administration shall provide constant and immediate access to the file to the budget office of the division of administration, the Department of State Civil Service, and the legislative fiscal office.

Acts 1989, No. 836, §1, eff. July 1, 1989.



RS 39:84 - Budget controls on personnel

§84. Budget controls on personnel

A. Ten days after the signing of the general appropriations bill for the fiscal year, the executive budget office shall take such actions as are necessary to establish the number of authorized positions for each budget unit, program, or subprogram in the information system provided for in R.S. 39:83. The budget office shall adjust the number to reflect changes made in accordance with law. The head of each budget unit may adjust the classifications of the positions included in this number, except as limited by this Section.

B.(1) If a personnel transaction conforms with and does not exceed the number of the authorized positions in the information system for the budget unit, program, or subprogram it shall be considered approved; and the budget unit, program, or subprogram may proceed as otherwise provided by law, regulation, or executive order to complete the transaction. A personnel transaction which would purport to fill a position that is not in the approved personnel table of authorized positions for the budget unit, program, or subprogram shall not be effective unless the information system is adjusted to accommodate the requested transaction and unless approved as provided in this Section.

(2) Each budget unit of the state shall submit a request for any personnel transaction to the director of state civil service for approval, except that budget units, programs, or subprograms within the department of a statewide elected official need not request such prior approval as it relates to personnel transactions for employees within the unclassified service of the state, but shall notify the Department of State Civil Service that such personnel transactions have occurred within five working days of the actual transactions.

(3) The director of state civil service shall determine whether the action requested is appropriate, such as on a request to reclassify a position upward, whether the position's duties necessitate this action. If the director of state civil service finds that the position is appropriate, he shall approve the personnel transaction. However, the director of state civil service shall not approve a personnel transaction for a position which is paid from the salaries continuing category that is not in the approved personnel table of authorized positions.

(4) The Department of State Civil Service may reclassify any position in a personnel table when sufficient documentation is presented, provided sufficient funds are available in the remaining salaries continuing category for the budget unit, program, or subprogram. The personnel table shall be updated to reflect any position reclassification or other change made by the Department of State Civil Service that affects the information contained in the table and shall be made on the effective date of the change.

C.(1) If approval is granted for a personnel transaction under the provisions of Subsection B of this Section, the budget unit, program, or subprogram may proceed as provided by law, regulation, or executive order to complete the transaction. The commissioner of administration shall monitor all personnel transactions affecting the authorized positions. Should the commissioner determine that personnel transactions are adversely affecting the ability of the budget unit, program, or subprogram to effectively perform its mission or the balance of the salaries continuing category, he shall notify the head of the budget unit and the legislative fiscal office. After this notification, the commissioner shall take such actions as are necessary to require that all modifications to the personnel table of authorized positions will be individually approved by the budget office.

(2) If the commissioner of administration disapproves a transaction, he shall inform the head of the budget unit of the reason the proposed personnel transaction was not approved. The reasons may be only a finding that a reclassification is not warranted as requested, that insufficient funds have been appropriated for personnel in the budget category, or that the action was not consistent with the agency program goals. Nothing herein shall prevent a request for the transfer of funds or positions as provided in this Chapter or by any other law.

D. Nothing in this Section shall be construed to limit the authority of the governor, the state civil service commission, the commissioner of administration, the Joint Legislative Committee on the Budget, or of any other official or entity, as provided by law or executive order, to regulate, control, or prohibit any personnel transaction.

E. The commissioner of administration and the Department of State Civil Service shall, by joint regulation, provide for the circumstances and method by which temporary appointments can be made.

F. The division of administration shall report quarterly to the Joint Legislative Committee on the Budget on the status of such automated personnel transaction system until the system is fully operational.

G. On request, the Department of State Civil Service shall submit to the legislative fiscal office or the budget office a personnel chart by department which displays the number of authorized positions and filled positions, organized by budget unit, program, or subprogram and according to occupational groups established by Civil Service.

H. In the last ninety days of the last year of the term of the office of a governor, no cost-of-living increases, performance adjustments, or other general salary increases for unclassified employees in any budget unit, agency, or department of the executive branch of state government shall become effective unless first approved by the Joint Legislative Committee on the Budget. Additionally, other relevant provisions of this Section shall be satisfied before such an increase shall take effect.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 2016, No. 517, §1, eff. July 1, 2016.



RS 39:84.1 - Agency position attrition analysis process

§84.1. Agency position attrition analysis process

A. The commissioner of administration shall establish and implement an agency position attrition analysis process to be used by each executive branch agency to review historical position vacancies, relative to authorized positions for each budget unit, program, and subprogram with a goal to reduce by five percent annually for three years by an equally proportionate reduction of such positions across all salary ranges of equal increments, beginning Fiscal Year 2010-2011, the number of such positions. For comparative purposes, Fiscal Year 2007-2008 shall be established as the base year. Beginning in Fiscal Year 2010-2011 and each year thereafter, each agency shall compare the number of authorized positions for each budget unit, program, and subprogram to the number of authorized positions for those budget units, programs, and subprograms within the agency during the base year. The agency shall note all changes across budget units, programs, and subprograms, as well as any changes that occur relative to the distribution of positions within salary ranges.

B. In implementing the requirements of Subsection A of this Section, the commissioner of administration shall establish a process which requires the analysis of the following:

(1) General staffing needs of each executive branch agency.

(2) The state general fund cost associated with the filling of each vacant position.

(3) Any other information necessary to properly evaluate whether to retain or eliminate each vacant position.

(4) Any workload measures which affect changes in the number of positions over time.

(5) Any changes in law which affect staffing needs of an agency.

C. Each executive branch agency shall report the results of its analysis as provided by Subsection A of this Section to the commissioner of administration no later than January fifteenth of each year. On the first day of the month following the month in which the executive budget is submitted to the Joint Legislative Committee on the Budget, the commissioner of administration shall provide a written report to the Commission on Streamlining Government.

D. For the purposes of this Section, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) "Executive branch department" means:

(a) Each of the twenty executive branch departments authorized by Article IV, Section 1(B) of the Constitution of Louisiana, and each executive branch agency allocated thereto, which is not subject to the provisions of R.S. 42:375.2.

(b) Each executive branch agency not allocated to an executive branch department or subject to the provisions of R.S. 42:375.2.

(2) "Executive branch agency" means and includes all departments, agencies, boards, commissions, and other instrumentalities contained in the General Appropriation Act or the Ancillary Appropriations Act, but does not mean or include political subdivisions, as defined by Article VI, Section 44(2) of the Constitution of Louisiana or any executive branch agencies which are subject to the provisions of R.S. 42:375.2.

(3) "Vacant position" means any authorized position of employment for which a budget has been approved and an appropriation has been made or a transfer of funds effected pursuant to law which is funded in whole or in part from the state general fund, but which is not filled.

E. Nothing in this Section shall limit the authority of the management boards of public postsecondary education to manage the institutions under their authority, pursuant to the Louisiana Constitution or as otherwise provided in R.S. 17:3351 et seq.

Acts 2010, No. 1000, §1.



RS 39:84.2 - Repealed by Acts 1989, No. 662, §8, eff. July 7, 1989 and Acts 1989, No. 836, §4, eff. July 1, 1989.

§84.2. Repealed by Acts 1989, No. 662, §8, eff. July 7, 1989 and Acts 1989, No. 836, §4, eff. July 1, 1989.



RS 39:84.3 - Repealed by Acts 1989, No. 662, §8, eff. July 7, 1989 and Acts 1989, No. 836, §4, eff. July 1, 1989.

§84.3. Repealed by Acts 1989, No. 662, §8, eff. July 7, 1989 and Acts 1989, No. 836, §4, eff. July 1, 1989.



RS 39:85 - Changes in personnel table

§85. Changes in personnel table

A. The division of administration shall promptly update the personnel tables to reflect any action that affects the personnel tables taken during any fiscal year by the legislature, the Joint Legislative Committee on the Budget, the Interim Emergency Board, or the division of administration.

B. After preparation of the personnel tables in accordance with R.S. 39:84, a change in the personnel table for any budget unit, program, or subprogram during a fiscal year shall be made only in accordance with provisions of an appropriation act and of this Part for transfer of funds and for changes in the number of authorized positions. Personnel transactions made pursuant to changes in the personnel table shall be effective only when approved as required in R.S. 39:84(B) and (C).

Acts 1989, No. 836, §1, eff. July 1, 1989.



RS 39:85.1 - Repealed by Acts 1989, No. 836, §4, eff. July 1, 1989.

§85.1. Repealed by Acts 1989, No. 836, §4, eff. July 1, 1989.



RS 39:85.2 - Repealed by Acts 1989, No. 836, §4, eff. July 1, 1989.

§85.2. Repealed by Acts 1989, No. 836, §4, eff. July 1, 1989.



RS 39:85.3 - Repealed by Acts 1989, No. 836, §4, eff. July 1, 1989.

§85.3. Repealed by Acts 1989, No. 836, §4, eff. July 1, 1989.



RS 39:85.4 - Repealed by Acts 1989, No. 836, §4, eff. July 1, 1989.

§85.4. Repealed by Acts 1989, No. 836, §4, eff. July 1, 1989.



RS 39:85.5 - Repealed by Acts 1989, No. 836, §4, eff. July 1, 1989.

§85.5. Repealed by Acts 1989, No. 836, §4, eff. July 1, 1989.



RS 39:85.6 - Repealed by Acts 1989, No. 836, §4, eff. July 1, 1989.

§85.6. Repealed by Acts 1989, No. 836, §4, eff. July 1, 1989.



RS 39:85.7 - Repealed by Acts 1989, No. 836, §4, eff. July 1, 1989.

§85.7. Repealed by Acts 1989, No. 836, §4, eff. July 1, 1989.



RS 39:86 - Central payroll system

§86. Central payroll system

A. The division of administration shall develop and implement a central automated payroll system for all budget units or programs. The system shall be designated to issue payroll checks only to employees who occupy positions approved by the Department of State Civil Service and to monitor all transactions which result in the payment of salaries or wages. It shall report on the exception basis transactions for each budget unit or program which are not in conformance with the appropriation acts. The division of administration shall report annually to the legislature on the status of the payroll system until the system is operational.

B. Upon the completion of the central payroll system and after the completion of each pay cycle, the Department of State Civil Service shall prepare a report by department and budget unit detailing the variances by position and incumbent between the actual payroll and the approved personnel table. This report shall be made available on request to the budget office and the legislative fiscal office.

Acts 1989, No. 836, §1, eff. July 1, 1989.



RS 39:87 - Ballot proposition polling the legislature

§87. Ballot proposition polling the legislature

Whenever it is determined that there is a need for a vote of the legislature under the provisions of this Chapter, and the legislature is not in session, the written consent of the elected members of each house of the legislature shall be obtained in the following manner:

(1) The governor shall request the clerk of the House of Representatives and the secretary of the Senate to prepare and transmit a ballot to each member of the legislature by certified mail with return receipt requested.

(2) The ballot shall be uniform and shall state as an affirmative proposition the specified questions to be posed to the legislature as requested by the governor. The ballot shall state the factual basis for such proposition and such other pertinent information as the governor may determine.

(3) Each ballot also shall contain the name of the member to whom it is to be mailed and the member shall sign the ballot after casting his vote. Any unsigned ballot shall be invalid.

(4) The ballots mailed to all members shall be postmarked on the same day and shall be returned to the clerk of the House of Representatives and the secretary of the Senate no later than five p.m. fifteen days after the postmarked date.

(5) A ballot received by the clerk or the secretary after such deadline shall have the date and time received marked on each ballot and shall not be valid or counted. Such a ballot shall be marked "Invalid". At any time prior to the deadline, a member may withdraw his ballot or change his vote upon his written request.

(6) For the purposes of this Section, an electronically transmitted facsimile of a ballot transmitted through connection with a telephone network may be accepted as a ballot. A ballot so transmitted shall be sealed immediately upon receipt and the date and time received marked on the sealed envelope. Its contents shall not be disclosed until the day when all ballots are opened and tabulated.

(7) The clerk and the secretary shall hold such ballots unopened and shall not disclose the contents to any person until the day when such ballots are opened and tabulated. No ballot shall be deemed invalid if inadvertently opened in processing or if received and sealed pursuant to Paragraph (6) of this Section.

(8) On the sixteenth day after the date on which the ballots were mailed, the clerk of the House of Representatives and the secretary of the Senate shall open and tabulate the vote in roll call order for each house of the legislature. The tabulation shall indicate by name those members who voted in favor of the proposition, those who voted against the proposition, those who did not vote on the proposition, those who did not return the ballot by the deadline, and those whose ballot was invalid because of not being signed by the member.

(9) The clerk and the secretary shall sign the tabulation sheet or sheets and transmit a statement of the vote and the proposition to which it relates to the president of the Senate, the speaker of the House of Representatives, the governor, and any other entity required by this Chapter to be so informed.

Acts 1997, No. 1149, §1, eff. June 1, 1997.



RS 39:87.1 - Short title; legislative intent

SUBPART D. GOVERNMENT PERFORMANCE AND ACCOUNTABILITY

§87.1. Short title; legislative intent

A. This Subpart may be cited as the "Louisiana Government Performance and Accountability Act".

B. It is the intent of the legislature that performance-based budgeting practices be established throughout Louisiana state government. The legislature recognizes the value of relating funding to expected performance in order to ensure efficiency and economy in the expenditure of state funds.

Acts 1997, No. 1465, §2, eff. July 15, 1997.



RS 39:87.2 - Performance data; rewards and penalties; modifications to data

§87.2. Performance data; rewards and penalties; modifications to data

A. The legislature may annually specify any reward or penalty as provided in R.S. 39:87.4 for any executive branch agency which receives an appropriation. Such reward or penalty provisions as have been recommended to the legislature by committee resolution adopted by the Joint Legislative Committee on the Budget or a subcommittee thereof, hereinafter the "committee", may be included in an appropriation bill, or any legislative instrument specially introduced for such purpose; or such reward or penalty may be effectuated by adoption of a committee resolution as authorized by R.S. 24:655(B).

B. Key objectives, key performance indicators, and the performance standards for such key performance indicators may be contained in the executive budget. However, in each fiscal year any key objectives and key performance indicators recommended and contained in the executive budget supporting document for an agency which are not contained in the executive budget, and which are not designated as key performance objectives and key performance indicators by the commissioner of administration, shall be designated as supporting objectives and supporting performance indicators for that fiscal year. The availability of funds appropriated shall be conditioned upon each agency's compliance with the provisions of R.S. 39:87.3, relative to reporting of performance.

C.(1) In order to ensure adoption of the most accurate expectations of agency performance within the state budget, performance data contained in the executive budget or the executive budget supporting document may be adjusted at the beginning of the fiscal year.

(2)(a) No later than August fifteenth, an agency may submit to the division of administration and the committee requested adjustments to its objectives, performance indicators, and performance standards. Such requested adjustments shall be subject to review and approval by both the division of administration and the committee. Each requested adjustment must be accompanied by a full written justification and shall be limited to the following:

(i) Adjustment of key and supporting objectives, performance indicators, and performance standards only as required to adjust for changes made in the appropriation bill containing the appropriation for the agency after introduction of the bill.

(ii) Adjustment of supporting objectives, performance indicators, and performance standards as contained in the executive budget supporting document only to correct technical errors.

(iii) Adjustment of key or supporting objectives, performance indicators, and performance standards to incorporate the impact of legislation enacted during the most recent regular session or an extraordinary session occurring after the regular session, or to incorporate the impact of any change in federal rule, regulation, or law which became effective no earlier than one month prior to submission of the executive budget.

(b) No later than September first, the division of administration may submit recommendations to the committee requesting adjustments to the objectives, performance indicators, and performance standards of any executive branch agency. Such requested adjustments shall be subject to review and approval by the committee.

(c) The committee may consider and approve any other adjustments to the objectives, performance indicators, and performance standards of any executive branch agency as it deems appropriate taking into consideration the agency's enacted budget and current law.

(3) The division of administration shall maintain the official record of adjustments to the performance standards as part of the agency's approved operating budget.

Acts 1997, No. 1465, §2, eff. July 15, 1997; Acts 2001, No. 894, §2, eff. June 26, 2001; Acts 2003, No. 1057, §1, eff. July 2, 2003; Acts 2014, No. 797, §1, eff. July 1, 2014.



RS 39:87.3 - Performance progress reports

§87.3. Performance progress reports

A. Each agency receiving an appropriation in the General Appropriation Act or the Ancillary Appropriation Act shall produce a series of performance progress reports. The reports shall provide the legislature with information on the agency's actual progress toward achievement of that year's performance standards for performance indicators contained within the executive budget or the executive budget supporting document. The Joint Legislative Committee on the Budget or a subcommittee thereof, hereinafter referred to in this Section as the "committee", shall prescribe the format and the method of transmission of the reports. The reports shall be submitted to the committee, the legislative fiscal officer, the legislative auditor, and the commissioner of administration, and shall contain data as provided in Paragraphs (1) through (4) of this Subsection, as well as any other data required by the committee relative to agency performance and accountability. The reporting schedule and specific components of each report are as follows:

(1) The First Quarter Performance Progress Report shall be submitted to the committee, the legislative fiscal officer, the legislative auditor, and the commissioner of administration on or before November eighth of each year. It shall contain data for the period of July through September of the current fiscal year and shall include for each key performance indicator a comparison of the actual performance with the annual performance standard therefor, including a brief explanation of any variance from the standard which exceeds five percent.

(2) The Mid-year Performance Progress Report shall be submitted to the committee, the legislative fiscal officer, the legislative auditor, and the commissioner of administration on or before February eighth of each year, and it shall contain data for the period of July through December of the current fiscal year. It shall include:

(a) For each performance indicator included in the executive budget or executive budget supporting document, a comparison of the actual performance with the annual performance standard therefor contained in the executive budget supporting document, including a brief explanation of any variance from the standard which exceeds five percent.

(b) The prior year actual data for the indicators required by Subparagraph (a).

(3) The Third Quarter Performance Progress Report shall be submitted to the committee, the legislative fiscal officer, the legislative auditor, and the commissioner of administration on or before May eighth of each year, and it shall contain data for the period of July through March of the current fiscal year. It shall include, for each key performance indicator designated as such and contained in the executive budget or the executive budget supporting document, a comparison of the actual performance with the annual performance standard therefor, including a brief explanation of any variance from the standard which exceeds five percent.

(4) The Year-end Performance Progress Report shall be submitted to the committee, the legislative fiscal officer, the legislative auditor, and the commissioner of administration on or before September eighth of each year. It shall contain data from the immediately preceding fiscal year, and it shall cover the period of July through June of that fiscal year, to include:

(a) For each performance indicator included in the executive budget or executive budget supporting document, a comparison of the actual performance with the annual performance standard therefor contained in the executive budget supporting document, including a brief explanation of any variance from the standard which exceeds five percent.

(b) The prior year actual data for the indicators required by Subparagraph (a).

(5) Performance progress reports which are not submitted within ten days after their respective deadlines shall be delinquent.

B. The performance progress reports shall be used by the committee in the assessment of each agency's progress in achieving the performance standards contained in the executive budget or executive budget supporting document. Each agency's performance progress reports, particularly the Year-end Performance Progress Report, shall be reviewed and considered by the committee in the development of any recommendation for or the granting of any reward or imposition of any penalty authorized under R.S. 39:87.4.

C. Within thirty days from the date of receipt of the performance progress reports, the legislative fiscal officer shall provide the committee with a summary of the data contained in each agency's performance progress report for the purpose of noting variances in actual performance levels compared to performance standards. The legislative fiscal officer shall identify variances which are greater than five percent or are of a magnitude which he determines to be relevant. Such summary report, or a synopsis thereof, shall also be made available to all of the members of the legislature and each state agency.

D. The legislative auditor shall, upon the request of the committee, audit and verify the data reported by agencies within specific performance progress reports.

E. The secretary or head of each agency, in consultation with the legislative auditor and the division of administration, shall develop a plan for the monitoring and evaluation of the agency's progress in ensuring that performance data are maintained and supported by agency records. By September first of each fiscal year, the legislative auditor shall provide the committee with a summary assessment of those agencies which are deficient in their capacity to execute the requirements of this Section relative to production of performance progress reports.

F. In order to ensure accuracy and consistency in the reporting of variances between performance standards and actual performance, the commissioner of administration, in consultation with the committee, shall establish guidelines relative to the calculation of variances between performance standards and actual performance.

G. In the event an agency fails to comply with the requirements of this Section and its report is delinquent, the legislative fiscal officer shall notify the committee of the deficiency. Upon receipt of such notification, the committee may require that the agency appear before the committee and explain its failure to submit the report and provide an expected completion date for the delinquent report. The committee may also notify the governor of the agency's noncompliance and may recommend to the governor that he issue an executive order in the form of a freeze order prohibiting the expenditure of monies for the agency until it has achieved compliance with the provisions of this Section.

Acts 1997, No. 1465, §2, eff. July 15, 1997; Acts 1999, No. 1169, §1; Acts 2001, No. 894, §2, eff. June 26, 2001; Acts 2014, No. 797, §1, eff. July 1, 2014.



RS 39:87.4 - Performance rewards and penalties

§87.4. Performance rewards and penalties

A.(1) After review of the agency's Year-end Performance Progress Report, and upon finding that an agency has exceeded the performance standards for its performance indicators by at least five percent for a particular fiscal year, or upon finding that an agency has made substantial progress in implementation and use of performance-based budgeting, the Joint Legislative Committee on the Budget, hereinafter referred to as the "committee", may directly authorize a reward, as provided in Subsection D of this Section, for such agency by adoption of a committee resolution to that effect. The committee may also provide for reward of an agency by recommendation to the legislature that provisions for such reward be included in a subsequent appropriation for the agency, or in any other instrument specially designed for such purpose. The committee may also provide for a reward in accordance with the Exceptional Performance and Gainsharing Incentive Program pursuant to R.S. 39:87.5.

(2) After review of the agency's Year-end Performance Progress Report, and upon finding that an agency has failed to achieve the performance standards for its performance indicators by more than five percent for a particular fiscal year, or upon finding that an agency has failed to make satisfactory progress in implementation and use of performance-based budgeting, the committee may directly impose a penalty, as provided in Subsection E of this Section, upon such agency by adoption of a committee resolution to that effect. The committee may also provide for imposition of a penalty upon an agency by recommendation to the legislature that provisions for such penalty be included in a subsequent appropriation for the agency, or in any other instrument specially designed for such purpose.

(3) In making its determination, the committee shall consider the report's contents, as well as any findings of a subcommittee of the committee established as provided by R.S. 24:653(J) and the Legislative Fiscal Office, any recommendations from the commissioner of administration relative thereto, any reports issued by the legislative auditor, any information provided by the state agency, and any other information which the committee deems necessary.

B. The commissioner of administration may, after reviewing the Year-end Performance Progress Report, recommend to the committee that an agency receive a reward or be imposed a penalty.

C. Provisions for rewards or penalties may apply to an entire agency or may be limited to certain programs within an agency. Such provisions for rewards or penalties are limited in duration to the remainder of the fiscal year in which they are granted, and shall be neither retroactive nor carried forward into the succeeding fiscal year unless specifically provided for in the General Appropriation Act or the Ancillary Appropriation Act or another legislative instrument designed for that purpose, or by committee resolution adopted by the Joint Legislative Committee on the Budget.

D. A reward may include but shall not be limited to:

(1) Notwithstanding the provisions of R.S. 39:73(C)(2) and (3) relative to the requirements for Joint Legislative Committee on the Budget approval of certain transfers of funds, authorization for the commissioner of administration to approve transfers of up to two percent in the aggregate of an agency's appropriated funds between its programs.

(2) The authority for an agency to exceed the threshold for delegated authority on approval of small purchases of professional, personal, consulting, and social services by up to one hundred percent of the amount established in R.S. 39:1508.

(3)(a) Notwithstanding the provisions of R.S. 39:82(A), (B), and (E) and 352, the authorization for the commissioner of administration to approve an agency's retaining unexpended and unencumbered balances of its appropriations at the end of a fiscal year, excluding special categories and grants, which monies may be used for nonrecurring purposes including new or enhanced employee training, and productivity enhancements including technology and other improvements. Such authorization shall be recommended by committee resolution of the Joint Legislative Committee on the Budget and shall be provided by the legislature within an appropriation for such purpose, or within any other legislative instrument specially introduced for such purpose.

(b) For any reward granted pursuant to Subparagraph (a) of this Paragraph, the Legislative Fiscal Office shall prepare an analysis of the fiscal and performance impacts of such action, which impact analysis shall be submitted to the committee for its review prior to the recommendation for a reward.

(c) Funds retained by agencies by way of a reward shall not be used by the commissioner of administration to supplant funding for the agency in the next executive budget.

(4) Recommendation by the committee to the legislature that the agency receive additional funding for the ensuing fiscal year.

(5) A reward of supplemental compensation to the employees of a program or agency provided through the Exceptional Performance and Gainsharing Incentive Program as provided in R.S. 39:87.5.

(6) A reward of supplemental funding for expenditures for nonrecurring purposes, including new or enhanced employee training, and productivity enhancements, and technology improvements.

E. A penalty may include but shall not be limited to:

(1) Notwithstanding the provisions of R.S. 39:73(C)(2), the reduction of the commissioner's unilateral authority relative to transfer of funds between programs from one percent to one-half of one percent.

(2) Increased performance reporting requirements or the execution of performance audits, as may be determined by the committee.

(3) Recommendation by the committee for elimination or restructuring of the agency, which may include but not be limited to transfer of the agency to another department, or outsourcing all or a portion of the agency's responsibilities and activities.

(4) Direction that a management audit be conducted by the division of administration or the legislative auditor.

(5) Direction that other remedial or corrective actions be implemented by the agency and reported to the committee.

Acts 1997, No. 1465, §3, eff. July 1, 1999; Acts 1999, No. 1169, §1; Acts 2000, 1st Ex. Sess., No. 82, §1, eff. April 17, 2000; Acts 2001, No. 894, §2, eff. June 26, 2001; Acts 2001, No. 1091, §1, eff. June 28, 2001.



RS 39:87.5 - Exceptional Performance and Efficiency Incentive Program

§87.5. Exceptional Performance and Efficiency Incentive Program

A. The program. It is the intent of the legislature to create an incentive program whereby agencies of the state will be encouraged to achieve the maximum efficiency in their operations and maintain consistently high levels of performance as contemplated by the Louisiana Government Performance and Accountability Act. This program shall provide monetary rewards to employees and rewards of supplemental funding for nonrecurring expenditures for agencies which demonstrate exceptional achievements in the efficient use of state resources and the ability to consistently meet or exceed performance expectations. For purposes of this Section, "agency" shall mean an entity defined by R.S. 39:2(2) which receives funding through the General Appropriation Act or the Ancillary Appropriation Act.

B. Repealed by Acts 2013, No. 420, §9, eff. June 21, 2013.

C. Committee review. (1) The Joint Legislative Committee on the Budget, or a subcommittee thereof, hereinafter referred to as "the committee", shall annually review and consider proposals submitted by agencies seeking a reward, and shall determine which agencies receive rewards for the purposes of and in accordance with the provisions of this Section and R.S. 39:87.4. For purposes of this Section, "proposal" means the document by which an agency asserts a claim for a reward based on specific achievements in a particular fiscal year.

(2) The committee's determination on each proposal shall be based on the relative merit of the achievements upon which the proposal is based, and on verifiable evidence supporting the claims asserted. The committee shall consider whether a proposal includes the specific elements required by law and rule of the committee or the Department of State Civil Service, and whether it contains sufficient factual or performance information to substantiate the claims made. The committee shall also give consideration to the individual resources and opportunities available to each agency to maintain or increase its efficiency and performance.

(3) The committee may suggest that an agency submit a proposal based on information developed in the committee's review of the Year-End Performance Progress Report.

(4) The commissioner of administration may recommend to the committee any proposal which he deems deserving of a reward.

(5) The committee may establish rules to implement the provisions of this Section and to administer this program.

D. Proposals. An agency may submit a proposal based on either of the following:

(1) A proposal may be made based on monetary savings wherein an agency demonstrates empirically through identifiable methods or procedures that there has been a discernable reduction in funds expended by the agency in the accomplishment of a particular activity, program, function, or action, collectively referred to hereinafter as the "subject activity". The agency shall demonstrate that such reduction is attributable to specific acts of its employees which resulted in the expenditure of less money than was appropriated or allocated for the subject activity, and that the agency maintained the expected levels of performance related to that activity. The agency shall provide the performance indicators and performance standards related to the subject activity, and shall provide the actual performance achieved which demonstrates a maintenance of expected performance. In the event specific performance indicators reflecting the subject activity are not contained in the General Appropriation Bill, the Ancillary Appropriation Bill, or the supporting document, the agency shall provide either:

(a) Specific, measurable performance expectations which were established by the agency at the beginning of the fiscal year or before the activity was undertaken, along with accompanying verifiable evidence of actual performance achieved which reflects a maintenance of performance; or

(b) Verifiable factual information which substantiates the claim of maintenance of expected performance.

(2) A proposal may be made based on exceptional performance wherein an agency demonstrates that it has consistently met or exceeded a significant number of the performance standards for its key and supporting performance indicators related to a particular subject activity. The agency shall provide the performance indicators and performance standards related to the subject activity, along with actual performance achieved which demonstrates that the agency has maintained or exceeded its performance standards. In the event specific performance indicators reflecting the subject activity are not contained in the General Appropriation Bill, the Ancillary Appropriation Bill, or the supporting document, the agency shall provide either:

(a) Specific, measurable performance expectations which were established by the agency at the beginning of the fiscal year or before the activity was undertaken, along with accompanying verifiable evidence of actual performance achieved which reflects a maintenance of performance; or

(b) Verifiable factual information which substantiates the claim of maintenance of expected performance.

(3) Proposals shall contain and conform to the elements required by this Section and as may be further established pursuant to committee rule.

(4) The committee may consider only those proposals which are received no later than the fifteenth day of November.

(5) Proposals shall be based on a specific fiscal year and shall contain such prior year data as may be required by committee rule. Proposals shall be submitted by the head of the agency seeking the reward and shall specify the discreet component entity, if any, of the agency which is responsible for the subject activity.

(6)(a) Each proposal shall contain a description of how the proposed reward funding would be utilized by the recipient agency, either for monetary rewards for employees or for nonrecurring expenditures. Rewards shall be available only for those employees who are directly cited in the proposal as the staff responsible for the achievements evidenced in the proposal. Employees eligible for a reward must have been employed by the agency during the fiscal year upon which the proposal is based, and must still be employed by the agency at the time a committee resolution granting a reward is adopted.

(b) To ensure equity and encourage the maximum utilization of this program by agencies of the state, the Department of State Civil Service shall develop a master reward plan to be used by all agencies which participate in the program. Such plan shall be established in rule, and shall contain a reward structure for the range of supplemental compensation which may be provided to the employees of agencies which earn a reward. The levels of compensation may be adjusted by the Department of State Civil Service as is necessary, but in no case shall they be adjusted more than once per fiscal year. The plan shall also contain provisions and guidelines for determining which employees are eligible to participate in a reward to an agency as a result of success in particular activities.

(7) All evidentiary, corroborative, and supporting information for a proposal must be readily available for inspection, and exist at a level of detail sufficient for the legislative auditor to review and verify. At the time of submission of its proposal, each agency shall be prepared to provide to the legislative auditor written source documentation in support of all data in its proposal.

(8) The committee may establish a procedure for determining which proposals shall be forwarded to the legislative auditor for verification of the proposal's material and substantive accuracy. Upon receipt of such proposals the legislative auditor shall review and verify the information contained therein, and provide his response to the committee not later than sixty calendar days after receipt of the proposal from the committee, but in no event later than the thirty-first day of January. No reward contemplated by this Section may be granted by the committee prior to the committee's receipt of the legislative auditor's verification on the respective proposal.

E. Rewards. (1) The committee shall adopt a separate resolution for each agency to execute and document the granting of a reward. Such resolutions shall be adopted no later than the first day of March and shall detail the amount of reward funding granted, and the authorized uses of such monies. In the case of monetary rewards for employees, it shall include a calculation of the aggregate amounts to be received by the employees which shall be based on the master reward plan or any applicable rules developed by the Department of State Civil Service or the committee.

(2) The payment of such rewards shall be effectuated through presentation of a warrant by the respective agency to the state treasurer, accompanied by a copy of the committee resolution indicating the granting of the reward and the amount to be paid from funds appropriated in that fiscal year. Notwithstanding any other provision of this Title to the contrary, the commissioner of administration shall implement any internal budgetary adjustments necessary to incorporate reward monies into the budget of the recipient agency for expenditure pursuant to the respective resolution.

(3) Notwithstanding any other provision of law to the contrary, no retirement contributions shall be based on any monetary reward for employees nor shall such monies be considered in the determination of retirement benefits.

(4) Reward monies received by an agency shall not be used by the commissioner of administration to supplant funding for the agency in the next executive budget.

Acts 2001, No. 1091, §1, eff. June 28, 2001; Acts 2002, 1st Ex. Sess., No. 111, §1; Acts 2013, No. 420, §§4, 9, eff. June 21, 2013.



RS 39:87.6 - Gainsharing Program

§87.6. Gainsharing Program

A. The program. There is hereby established the "Gainsharing Program" whereby state agencies are encouraged to implement gainsharing plans for achievement of efficiencies in their operations which yield monetary savings while at the same time maintaining expected levels of performance. The employees responsible for achievement of gainsharing plans and the resulting efficiencies shall participate in the benefits of such savings. The Gainsharing Program shall consist of a process by which an agency which implements and accomplishes a gainsharing plan may submit a request for a gainsharing authorization to the commissioner of administration, hereinafter the "commissioner". The commissioner may grant gainsharing authorizations as he deems appropriate under the provisions of this Section and administrative rule. For purposes of this Section, "agency" shall mean an entity defined by R.S. 39:2(2) which receives funding through the General Appropriation Act or the Ancillary Appropriation Act. Monetary savings eligible for consideration under this program shall be limited to state general fund monies and other monies which are subject to remission to the state general fund at the close of the fiscal year.

B. Request process. (1) The head of an agency who can empirically prove the successful achievement of a gainsharing plan which resulted in a discernable reduction in monies expended for the accomplishment of a particular activity, program, function, or action, collectively referred to hereinafter as "activity", may submit a request to the commissioner for the granting of a gainsharing authorization. The request shall include an explanation of the efforts of the employees responsible for achievement of the gainsharing plan. The request shall further contain all evidence, data, and performance information which may be required by the commissioner for verification and consideration of the request.

(2) Prior to any review of an agency's request, the commissioner shall determine the agency's eligibility for a gainsharing authorization by confirming that the performance standards for the program or budget unit comprising the activity which forms the basis for the request were met as evidenced in its most recently completed Mid-Year or Year End Performance Progress Report. Requests from agencies which have not met all of their performance standards shall be ineligible for further review by the commissioner.

(3) The commissioner shall review the requests and determine whether sufficient evidence is presented to support the claim made. The commissioner shall complete his review within sixty days of receipt of each request.

C. Gainsharing authorizations. (1) The commissioner is authorized to grant a gainsharing authorization to an agency based on his satisfaction that the agency's request demonstrates accomplishment of a gainsharing plan resulting in verified efficiencies, monetary savings, and maintenance of performance. Any gainsharing authorization for a particular agency which exceeds fifty thousand dollars in the aggregate shall require approval of the Joint Legislative Committee on the Budget, or a subcommittee thereof, hereinafter referred to as "the committee".

(2) A gainsharing authorization shall permit an agency to utilize state general fund monies, and other monies which are subject to remission to the state general fund, for the listed purposes and in the amounts specified in the gainsharing authorization.

(3) A gainsharing authorization shall be executed no later than the thirtieth day of June, and shall be made for a specific fiscal year and agency, and for a dollar amount not to exceed the amount of the monetary savings evidenced in the request. Fifty percent of monies available pursuant to the authorization shall be returned to the state treasury, and fifty percent shall be distributed to the employees cited in the agency's request as the staff responsible for achievement of the efficiencies and savings. Such distributions to employees shall be subject to the approval of the Department of State Civil Service in accordance with applicable rules and regulations. The commissioner may provide by rule for distributions to unclassified employees. Distributions to employees shall be made within sixty days of the granting of a gainsharing authorization.

(4) Notwithstanding any other provision of this Title to the contrary, the commissioner is authorized to implement any internal budgetary adjustments necessary to incorporate monies made available pursuant to a gainsharing authorization into the budget of the respective agency for expenditure pursuant to the authorization.

(5) The commissioner shall notify the committee of any gainsharing authorization granted at the time it is made.

(6) No retirement contributions shall be made based on funds distributed to employees and no funds so distributed shall be considered in the determination of retirement benefits.

(7) An agency receiving a gainsharing authorization shall continue the practices and policies contained in the successful gainsharing plan in subsequent years.

D. The commissioner shall establish rules and regulations in accordance with the Administrative Procedure Act for the administration of this program. The rules and regulations shall be submitted to the committee for approval prior to adoption and implementation.

Acts 2002, 1st Ex. Sess., No. 111, §1.



RS 39:88.1 - Short title; legislative intent

SUBPART E. COLLECTION POLICY AND PROCEDURE

§88.1. Short title; legislative intent

A. This Subpart may be cited as the "Louisiana Collection Policy and Procedure Act".

B. It is the intent of the legislature that a comprehensive collection policy and procedure for collection of obligations due to the state be established for use by all state agencies.

Acts 2001, No. 904, §1, eff. June 26, 2001.



RS 39:88.2 - Collection policy and procedure

§88.2. Collection policy and procedure

A. The commissioner of administration shall prescribe and cause to be implemented a comprehensive collection policy and procedure to be used in all state agencies.

B. The commissioner shall direct the Cash Management Review Board as defined in R.S. 39:371 et seq. to prepare a collection policy and procedure manual establishing the state's accounts receivable collection policies and procedures.

C. The policy and procedures manual shall include rules and regulations to assist state agencies in the identification and collection of delinquent accounts. Such rules and regulations shall enhance each agency's ability to manage the collection process, collection follow-up procedures, and uncollectible accounts. The policy and procedure manual shall also provide a uniform method for reporting accounts receivable balances.

D. The collection policy and procedure manual shall be promulgated in accordance with the Administrative Procedure Act.

Acts 2001, No. 904, §1, eff. June 26, 2001.



RS 39:88.3 - Collection by sale or securitization; direction to the commissioner

§88.3. Collection by sale or securitization; direction to the commissioner

A. The term "collection" as used in this Subpart shall include the sale or securitization of long-term delinquent accounts receivable and all other obligations subject to the provisions of this Subpart.

B. The collection policy and procedure required by R.S. 39:88.2 shall include a policy and procedure for the sale or securitization, in pools, after appraisal or evaluation of the value of each pool, of long-term delinquent accounts receivable and all other obligations subject to this Subpart.

C. Pools of these accounts and obligations, including those made up of the accounts and obligations of various state agencies, shall be approved for sale or securitization by the Cash Management Review Board upon recommendation of the commissioner of administration, the attorney general, or its own decision, and, after such approval, carried out and implemented by the commissioner.

D.(1) During each of calendar years 2013 and 2014, the commissioner of administration is directed to recommend and present to the Cash Management Review Board, for sale or securitization approval, and thereafter implementation, pools of such long-term accounts and obligations of not more than twenty-five percent of the aggregate face dollar amount of such accounts and obligations existing as of the first day of each such year, and shall report the results of such sale or securitization to the Joint Legislative Committee on the Budget prior to the end of each year. However, notwithstanding provisions to the contrary, this Subsection shall no longer be of any effect on December 31, 2014, unless reestablished or replaced by appropriate legislative enactment.

(2) The commissioner of administration is authorized to exclude, at his discretion, any debt that he deems to be uncollectible.

(3) The provisions of this Section shall not apply to any debt owed to the state due to medical treatment rendered at a state-owned hospital.

E. The attorney general is authorized to exclude, at his discretion, any debt that he deems uncollectible pursuant to debt collection activities undertaken by the attorney general.

Acts 2012, No. 500, §1.



RS 39:88.4 - State agencies; compliance

§88.4. State agencies; compliance

Each state agency shall comply with the provisions of the collection policy and procedure manual and is authorized to establish and maintain internal controls not inconsistent with the provisions included in the manual.

Acts 2001, No. 904, §1, eff. June 26, 2001; Acts 2012, No. 500, §2.



RS 39:88.5 - Cash Management Review Board; oversight

§88.5. Cash Management Review Board; oversight

The Cash Management Review Board under the supervision of the commissioner of administration shall oversee the development and implementation of the collection policies and procedures manual in each state agency and is authorized to adopt rules and regulations in furtherance of this responsibility.

Acts 2001, No. 904, §1, eff. June 26, 2001; Acts 2012, No. 500, §2.



RS 39:91 - Deepwater Horizon Economic Damages Collection Fund

PART II-A. SPECIAL FUNDS

SUBPART A. DEEPWATER HORIZON ECONOMIC

DAMAGES COLLECTION FUND

§91. Deepwater Horizon Economic Damages Collection Fund

A.(1) There shall be established in the state treasury as a special permanent trust fund named the Deepwater Horizon Economic Damages Collection Fund. After allocation of money to the Bond Security and Redemption Fund as provided in Article VII, Section 9(B) of the Constitution of Louisiana, the treasurer shall deposit in and credit to the Fiscal Year 2015-2016 Deficit Elimination Fund as created in Subsection D of this Section, the first two hundred million dollars of the proceeds of the settlement, judgment, or final disposition of the state's economic damages claims asserted in State of Louisiana v. BP Exploration & Production, et al., MDL NO. 2179 (E.D.LA. pending) (hereinafter "DWH litigation") to recover economic damages sustained by the state from the Deepwater Horizon explosion and oil spill that occurred on or about April 20, 2010, at the MC 252 site in the Gulf of Mexico.

(2) All settlement proceeds received on behalf of the state shall be reported to the Joint Legislative Committee on the Budget.

B. All economic damages proceeds from the DWH litigation in excess of the first two hundred million dollars deposited in the Fiscal Year 2015-2016 Deficit Elimination Fund shall be deposited by the treasurer as follows:

(1) Forty-five percent of each such receipt of economic damages proceeds to the Budget Stabilization Fund until that fund reaches the amount statutorily mandated by R.S. 39:94.

(2) Forty-five percent of each such receipt of economic damages proceeds to the Medicaid Trust Fund for the Elderly provided for in R.S. 46:2691 until an amount not to exceed seven hundred million dollars has been deposited into such fund.

(3) Ten percent of each such receipt of economic damages proceeds to the Health Trust Fund provided for in R.S. 46:2731 until an amount not to exceed thirty million dollars has been deposited into such fund.

C.(1) All unexpended and unencumbered monies in the Deepwater Horizon Economic Damages Collection Fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of monies shall be credited to the fund.

(2)(a) Appropriations from the Deepwater Horizon Economic Damages Collection Fund shall be limited to an annual amount not to exceed the estimated aggregate annual earnings from interest earned on the investment of monies in the fund and shall be made to the Board of Regents to be equitably allocated to public postsecondary education institutions in the state in accordance with Article VIII, Section 5(D)(4) of the Constitution of Louisiana. The board may also distribute such appropriations to independent institutions for higher learning in accordance with R.S. 17:2053.

(b) The monies appropriated by the legislature and disbursed from the Deepwater Horizon Economic Damages Collection Fund shall not displace, replace, or supplant funding for higher education. This Subparagraph shall mean that no appropriation for any fiscal year from the Deepwater Horizon Economic Damages Collection Fund shall be made for any purpose for which a general fund appropriation was made in the previous year unless the total appropriations for that fiscal year from the state general fund for such purpose exceed general fund appropriations for the previous year. This Subparagraph shall in no way limit general fund appropriations in excess of the minimum amounts herein established.

D.(1) The Fiscal Year 2015-2016 Deficit Elimination Fund, hereinafter referred to as the "fund", is hereby created in the state treasury. After allocation of money to the Bond Security and Redemption Fund as provided in Article VII, Section 9(B) of the Constitution of Louisiana, the treasurer shall deposit in and credit to the Fiscal Year 2015-2016 Deficit Elimination Fund the first two hundred million dollars of the proceeds of the settlement, judgment, or final disposition of the state's economic damages claims asserted in the DWH litigation to recover economic damages sustained by the state from the Deepwater Horizon explosion and oil spill that occurred on or about April 20, 2010, at the MC 252 site in the Gulf of Mexico.

(2) All unexpended and unencumbered monies in the Fiscal Year 2015-2016 Deficit Elimination Fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of monies shall be credited to the fund.

(3) Monies in the fund shall be appropriated and used solely to provide a source of funds to eliminate all or a portion of the Fiscal Year 2015-2016 budgetary deficit.

(4) This fund shall only be comprised of noncoastal restoration monies.

E. This Subpart shall be null, void, and of no effect at the later of the conclusion of the DWH litigation or July 1, 2024.

Acts 2014, No. 646, §3, eff. July 1, 2014; Acts 2015, No. 396, §1; Acts 2016, 1st Ex. Sess., No. 3, §1, eff. March 3, 2016; Acts 2016, No. 601, §2, eff. June 17, 2016.



RS 39:92 - Repealed by Acts 1997, No. 1149, 5, eff. Nov. 5, 1998.

§92. Repealed by Acts 1997, No. 1149, §5, eff. Nov. 5, 1998.



RS 39:93 - Repealed by Acts 1997, No. 1149, 5, eff. Nov. 5, 1998.

§93. Repealed by Acts 1997, No. 1149, §5, eff. Nov. 5, 1998.



RS 39:94 - Budget Stabilization Fund

SUBPART B. BUDGET STABILIZATION FUND

§94. Budget Stabilization Fund

A. There is hereby created in the state treasury a special fund to be designated as the Budget Stabilization Fund, hereafter referred to in this Section as the "fund", which shall consist of all money deposited into the fund in accordance with Article VII, Section 10.3 of the Constitution of Louisiana. Money shall be deposited in the fund as follows:

(1) All money available for appropriation from the state general fund and dedicated funds in excess of the expenditure limit, except funds allocated by Article VII, Section 4, Paragraphs (D) and (E) of the Constitution of Louisiana, shall be deposited in the fund.

(2)(a) All revenues received in each fiscal year by the state in excess of nine hundred fifty million dollars, hereinafter referred to as the "base", as a result of the production of or exploration for minerals, hereinafter referred to as "mineral revenues", including severance taxes, royalty payments, bonus payments, or rentals, and excluding such revenues designated as nonrecurring pursuant to Article VII, Section 10(B) of the Constitution of Louisiana, any such revenues received by the state as a result of grants or donations when the terms or conditions thereof require otherwise and revenues derived from any tax on the transportation of minerals, shall be deposited in the fund after the following allocations of said mineral revenues have been made:

(i) To the Bond Security and Redemption Fund as provided by Article VII, Section 9(B) of the Constitution of Louisiana.

(ii) To the political subdivisions of the state as provided in Article VII, Sections 4(D) and (E) of the Constitution of Louisiana.

(iii) As provided by the requirements of Article VII, Sections 10-A and 10.1 of the Constitution of Louisiana.

(b) The base may be increased every ten years beginning in the year 2014 by a law enacted by two-thirds of the elected members of each house of the legislature. Any such increase shall not exceed fifty percent in the aggregate of the increase in the consumer price index for the immediately preceding ten years.

(3) The greater of twenty-five million dollars from any source, or twenty-five percent of any money designated in the official forecast as nonrecurring as provided in Article VII, Section 10(D)(2) of the Constitution of Louisiana, shall annually be deposited in and credited to the fund.

(4) Any money appropriated to the fund by the legislature including any appropriation to the fund from money designated in the official forecast as provided in Article VII, Section 10(D)(2) of the Constitution of Louisiana shall be deposited in the fund.

B. Money in the fund shall be invested by the state treasurer in accordance with law. Earnings realized in each fiscal year on the investment of monies in the fund shall be deposited to the credit of the fund.

C. The money in the fund shall not be available for appropriation except under the following conditions:

(1)(a) If the official forecast of recurring money for the ensuing fiscal year is less than the official forecast of recurring money for the current fiscal year, the Revenue Estimating Conference shall incorporate a specified amount of the fund into the official forecast for the ensuing year pursuant to a concurrent resolution adopted by a favorable vote of two-thirds of the elected members of each house.

(b) If the legislature is not in session, the two-thirds consent requirement shall be obtained as provided in R.S. 39:87.

(c) The amount of the fund that may be incorporated into the official forecast for the ensuing fiscal year shall not exceed either of the following:

(i) The difference between the official forecast of recurring money for the ensuing fiscal year and the official forecast of recurring money for the current fiscal year.

(ii) One-third of the fund balance, determined in accordance with R.S. 39:95, at the beginning of the current fiscal year.

(2)(a) If a deficit for the current fiscal year is projected due to a decrease in the official forecast of recurring money, the Revenue Estimating Conference shall incorporate a specified amount of the fund into the official forecast for the current fiscal year pursuant to a concurrent resolution adopted by a favorable vote of two-thirds of the elected members of each house.

(b) If the legislature is not in session, the two-thirds consent requirement shall be obtained as provided in R.S. 39:87.

(c) The amount of the fund that may be incorporated into the official forecast for the current fiscal year shall not exceed either of the following:

(i) The amount of the projected deficit.

(ii) One-third of the fund balance, determined in accordance with R.S. 39:95, at the beginning of the current fiscal year.

(3) In no event shall the amount included in the official forecast for the ensuing fiscal year pursuant to Paragraph (1) of this Subsection plus the amount included in the official forecast in the current fiscal year pursuant to Paragraph (2) of this Subsection exceed one-third of the fund balance, determined in accordance with R.S. 39:95, at the beginning of the current fiscal year.

(4)(a) No appropriation or deposit to the fund shall be made if such appropriation or deposit would cause the balance in the fund to exceed four percent of total state revenue receipts for the previous fiscal year. For the purposes of this Section, total state revenue receipts shall not include any monies received by the state from the Federal Emergency Management Agency or other sources providing disaster relief assistance.

(b) Notwithstanding any provision of this Section to the contrary, except pursuant to a specific appropriation by the legislature, Paragraph (A)(1) of this Section, or the annual deposit required by Paragraph (A)(3) of this Section, no appropriation or deposit to the fund shall be made in the same fiscal year as an appropriation, use or withdrawal is made from the fund or until such time as the official forecast exceeds the actual collections of state general fund (direct) revenue for Fiscal Year 2008. The provisions of this Subparagraph shall be null, void, and of no effect on July 1, 2017.

Acts 1991, No. 439, §1, eff. July 1, 1991; Acts 1993, No. 810, §1, eff. June 22, 1993; Acts 1997, No. 1149, §§1, 2, eff. June 1, 1997, and §4, eff. Nov. 5, 1998; Acts 2004, 1st Ex. Sess., No. 11, §1, eff. March 25, 2004; Acts 2005, 1st Ex. Sess., No. 34, §1, eff. Nov. 29, 2005; Acts 2009, No. 226, §1, eff. July 1, 2009; Acts 2010, No. 633, §1, eff. June 25, 2010; Acts 2013, No. 420, §4, eff. June 21, 2013; Acts 2014, No. 646, §3, eff. July 1, 2014; Acts 2015, No. 257, §1, eff. June 29, 2015; Acts 2015, No. 465, §1, special eff. date; Acts 2016, No. 656, §1, eff. June 17, 2016.

NOTE: See Acts 2012, No. 597, §4; repealed by Acts 2013, No. 420, §9.



RS 39:95 - Annual determination of Budget Stabilization Fund balance

§95. Annual determination of Budget Stabilization Fund balance

A. The state treasurer shall report the balance of the Budget Stabilization Fund as of July first of each fiscal year to the Revenue Estimating Conference at its meeting held in accordance with R.S. 39:26(A)(4).

B. The Revenue Estimating Conference shall certify the Budget Stabilization Fund balance and the determination of one-third of this balance.

C. The Revenue Estimating Conference shall cause the certified fund balance and the determination of one-third of this balance to be published in the Louisiana Register in September of each year.

Acts 1991, No. 439, §1, eff. July 1, 1991; Acts 1997, No. 1149, §1, eff. June 1, 1997.

NOTE: SEE CONST. ART. VII, SEC. 10(C).



RS 39:97 - Mineral Revenue Audit and Settlement Fund

SUBPART C. MINERAL REVENUE AUDIT AND

SETTLEMENT FUND

§97. Mineral Revenue Audit and Settlement Fund

A.(1) There shall be established in the state treasury the "Mineral Revenue Audit and Settlement Fund", hereinafter referred to as the "fund". Of revenues received in each fiscal year by the state through settlements or judgments which equal, in both principal and interest, five million dollars or more for each such settlement or judgment, resulting from underpayment to the state of severance taxes, royalty payments, bonus payments, or rentals, the treasurer shall make the following allocations as required:

(a) To the Bond Security and Redemption Fund as provided in Article VII, Section 9(B) of the Constitution of Louisiana.

(b) To the political subdivisions of the state as provided in Article VII, Sections 4(D) and (E) of the Constitution of Louisiana.

(c) As provided by the requirements of Article VII, Sections 10-A, 10.1, 10.2, and 10.3 of the Constitution of Louisiana.

(2) For purposes of this Section, a settlement or judgment concerning royalty payments shall be defined as including those issues and amounts raised by the state in audit exception billings to payors of royalties or lessees, resulting from audits on particular properties and production. Issues and amounts included in said audit exception and billings may not, for purposes of this Section, be arbitrarily separated or divided into two or more settlements or judgments.

B. After making the allocations provided for in Subsection A of this Section, the treasurer shall then deposit in and credit to the Mineral Revenue Audit and Settlement Fund any such remaining revenues. Any revenues deposited in and credited to the fund shall be considered mineral revenues from severance taxes, royalty payments, bonus payments, or rentals for purposes of determining deposits and credits to be made in and to the Wetlands Conservation and Restoration Fund as provided in Article VII, Section 10.2 of the Constitution of Louisiana. Any revenues deposited in and credited to the fund shall not be considered mineral revenues for purposes of the Budget Stabilization Fund as provided in Article VII, Section 10.3 of the Constitution of Louisiana. Money in the fund shall be invested as provided by law. The earnings realized in each fiscal year on the investment of monies in the Mineral Revenue Audit and Settlement Fund shall be deposited in and credited to the Mineral Revenue Audit and Settlement Fund.

C. After making the allocations provided for in Subsection A of this Section, the treasurer shall credit thirty-five million dollars to the Wetlands Conservation and Restoration Fund, and thereafter any monies credited to the fund in any fiscal year may be annually appropriated by the legislature only for the purposes of retirement in advance of maturity through redemption, purchase, or repayment of debt of the state, pursuant to a plan proposed by the State Bond Commission to maximize the savings to the state; for payments against the annual amortization of the unfunded accrued liability of the public retirement systems, required by Article X, Section 29 of the Constitution of Louisiana; and for deposit in the Wetlands Conservation and Restoration Fund.

Acts 1993, No. 350, §1, eff. June 3, 1993; Acts 1997, No. 1149, §2, eff. June 1, 1997; Acts 2003, No. 560, §2, eff. June 27, 2003; Acts 2003, No. 1195, §1, eff. July 1, 2004, and §4, eff. July 3, 2003; Acts 2015, No. 465, §1, special eff. date.



RS 39:97.1 - Short title

SUBPART D. LOUISIANA ASBESTOS

DETECTION AND ABATEMENT FUND

§97.1. Short title

This Subpart shall be known and may be cited as the "Louisiana Asbestos Detection and Abatement Act".

Acts 1998, 1st Ex. Sess., No. 140, §1, eff. May 5, 1998.



RS 39:97.2 - Declaration of purpose

§97.2. Declaration of purpose

The purpose of this Subpart is to create a fund to provide a mechanism by which the presence of friable asbestos-containing materials in state buildings in this state can be detected, analyzed, controlled, managed, maintained, and abated, if necessary.

Acts 1998, 1st Ex. Sess., No. 140, §1, eff. May 5, 1998.



RS 39:97.3 - Louisiana Asbestos Detection and Abatement Fund

§97.3. Louisiana Asbestos Detection and Abatement Fund

A. There is hereby created in the state treasury a special fund to be known as the Louisiana Asbestos Detection and Abatement Fund, hereinafter referred to as the "asbestos fund".

B. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to the total amount recovered or received pursuant to any of the methods described in Subsection C of this Section shall be credited to the asbestos fund. The monies in the asbestos fund shall be used solely as provided by this Section. All unexpended and unencumbered monies in the asbestos fund at the end of the fiscal year shall remain in the fund. The monies in the asbestos fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to the asbestos fund following compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund.

C. The following funds shall be credited to the asbestos fund as provided in Subsection B:

(1) All monies received from any judgment, settlement, assessment of civil or criminal penalty, or otherwise collected as a result of a case or cause of action against a manufacturer of asbestos-containing materials or any other responsible person brought to recover monies expended or anticipated to be expended or damages incurred in connection with the detection, analysis, control, management, maintenance, and abatement of asbestos-containing materials in any state building.

(2) All funds designated to the asbestos fund and received by donation, grant, gift, or otherwise from any source.

(3) All funds appropriated specifically to the asbestos fund by the legislature.

(4) Any grants or allocations made to the state from the United States government for the purposes of investigation, analysis, containment, management, maintenance, or abatement of asbestos-containing materials from state buildings.

(5) Any other allocations made directly to the asbestos fund.

D. The office of facility planning and control within the division of administration in the office of the governor shall administer the asbestos fund and shall utilize monies appropriated from the fund by the legislature for necessary and appropriate expenditures in the detection and abatement of asbestos-containing materials in state buildings. No monies shall be expended until the commissioner has received sufficient proof of services rendered and materials or equipment used or expended or to be used or expended. For the design and management of remedial actions, including abatement of state buildings, the office of facility planning and control shall select appropriate actions to be taken based on cost effectiveness and compliance with applicable law.

E. The monies in the asbestos fund shall be appropriated by the legislature and shall be used solely for the following purposes:

(1) Detection, analysis, containment, control, management, maintenance, removal, and abatement of asbestos in state buildings.

(2) Securing services for the design and management of all statewide programs created under this Subpart to detect and abate asbestos from state buildings.

(3) Any remedial action accompanying the abatement of state buildings.

(4) Maintenance, removal, repair, renovation, modification, demolition, or construction of state buildings in connection with the abatement of state buildings.

(5) Reimbursement to the state general fund of any fees, costs, and expenses incurred in recovering monies deposited in this fund.

(6) Repair, renovation, modification, demolition, or construction related to correction of life safety code violations in state buildings or related to modifications necessary for compliance with the Americans with Disabilities Act.

F. The commissioner of administration shall report each quarter to the Joint Legislative Committee on the Budget on the specific projects for which monies appropriated from the fund have been used.

G. The commissioner of administration shall report to the Joint Legislative Committee on the Budget by the first of March of each year the amount in the asbestos fund.

H. Unless extended by the legislature on or before August 15, 2001, no monies may be deposited into the fund and all unencumbered balances in the fund shall be deposited in the state general fund on that date. All encumbered monies in the fund upon that date shall remain to the credit of the fund and shall be available for liquidation of such obligations. Upon liquidation of all obligations and expenditure of monies in the fund, the fund shall be abolished.

Acts 1998, 1st Ex. Sess., No. 140, §1, eff. May 5, 1998; Acts 1999, No. 376, §1, eff. July 1, 1999.



RS 39:97.4 - Legal counsel; attorney general

§97.4. Legal counsel; attorney general

A. Notwithstanding any other provision of law to the contrary, the attorney general shall:

(1) Provide assistance in evaluating whether the state has sufficient grounds to initiate or prosecute a civil suit for all recoverable damages and other available remedies against a manufacturer of asbestos-containing materials or any other responsible person caused by asbestos-containing materials that have been installed in any state building at any time.

(2) Initiate and prosecute any civil suit for all recoverable damages and other available remedies as provided in Paragraph (1) of this Subsection.

(3) Pursue any appropriate claims for reimbursement brought by or on behalf of the state or for recovery of any sums due the state under any applicable civil or criminal law in accordance with Paragraph (1) of this Subsection.

B.(1) With the consent of the commissioner of administration and in accordance with the ordinary procedures for procuring professional services as provided in Chapter 17 of Subtitle III of this Title, the attorney general may contract with and employ private contractual legal counsel to initiate and prosecute a civil action against any manufacturer of asbestos-containing materials or any other responsible person to recover monies due or to damages incurred by the state resulting from the presence of asbestos or asbestos-containing materials in state buildings.

(2) Legal services provided and costs incurred under previous contracts related to asbestos litigation are hereby acknowledged, except that attorney fees related to such contracts shall be paid on an hourly basis. The attorney general, the commissioner of administration, and the attorneys providing legal services under contract in connection with asbestos litigation shall endeavor to reach an agreement regarding the amount of attorney fees and costs to be paid to the attorneys who provided such legal services. Such negotiated attorney fees, excluding costs, shall be determined on an hourly basis, and shall be in accordance with fee policies for hourly basis contracts utilized by the attorney general in engagement of outside counsel with special expertise in representation of the state in extraordinary circumstances. The amount of such negotiated attorney fees, costs, and expenses associated with services performed prior to May 1, 1998, shall be paid only through a specific appropriation.

Acts 1998, 1st Ex. Sess., No. 140, §1, eff. May 5, 1998; Acts 2014, No. 864, §§4 and 5; Acts 2014, No. 864, §§4 and 5.

NOTE: SEE ACTS 1998, 1ST EX. SESS., NO. 140, §2, REGARDING ATTORNEY SERVICES PROVIDED PRIOR TO MAY 5, 1998.



RS 39:97.5 - Construction of Subpart

§97.5. Construction of Subpart

Nothing in this Subpart shall or shall be construed to create, extinguish, revive, transfer, or otherwise affect any existing or future claim or cause of action or any objections, exceptions, or defenses thereto.

Acts 1998, 1st Ex. Sess., No. 140, §1, eff. May 5, 1998.



RS 39:98.1 - Creation of Funds

SUBPART E. TOBACCO SETTLEMENT PROCEEDS

§98.1. Creation of Funds

A. There shall be established in the state treasury as a special permanent trust fund the Millennium Trust. After allocation of money to the Bond Security and Redemption Fund as provided in Article VII, Section 9(B) of the Constitution of Louisiana, the treasurer shall deposit in and credit to the Millennium Trust certain monies received as a result of the Master Settlement Agreement, hereinafter the "Settlement Agreement", executed November 23, 1998, and approved by Consent Decree and Final Judgment entered in the case "Richard P. Ieyoub, Attorney General, ex rel. State of Louisiana v. Philip Morris, Incorporated, et al.", bearing Number 98-6473 on the docket of the Fourteenth Judicial District for the parish of Calcasieu, state of Louisiana; and all dividend and interest income and all realized capital gains on investment of monies in the Millennium Trust. The treasurer shall deposit in and credit to the Millennium Trust the following amounts of monies received as a result of the Settlement Agreement:

(1) Fiscal Year 2000-2001, forty-five percent of the total monies received that year.

(2) Fiscal Year 2001-2002, sixty percent of the total monies received that year.

(3) Fiscal Year 2002-2003 and each fiscal year thereafter, seventy-five percent of the total monies received that year. However, beginning in Fiscal Year 2011-2012 after the balance in the Millennium Trust reaches a total of one billion three hundred eighty million dollars, the monies deposited in and credited to the Millennium Trust, received by the state as a result of the Settlement Agreement, shall be allocated to the various funds within the Millennium Trust as provided in Subsections B, C, and D of this Section.

(4) For Fiscal Year 2000-2001, Fiscal Year 2001-2002, and Fiscal Year 2002-2003, ten percent of the total monies received in each of those years for credit to the Education Excellence Fund which, notwithstanding the provisions of R.S. 39:98.3(A), shall be appropriated for the purposes provided in R.S. 39:98.3(C)(4).

B.(1) The Health Excellence Fund shall be established as a special fund within the Millennium Trust. The treasurer shall credit to the Health Excellence Fund one-third of the Settlement Agreement proceeds deposited each year into the Millennium Trust and one-third of all dividend and interest income and all realized capital gains on investment of monies in the Millennium Trust.

(2) Beginning Fiscal Year 2011-2012, and each fiscal year thereafter, the treasurer shall credit to the Health Excellence Fund one-third of all dividend and interest income and all realized capital gains on investment of monies in the Millennium Trust.

(3) Beginning July 1, 2012, after allocation of money to the Bond Security and Redemption Fund as provided in Article VII, Section 9(B) of the Constitution of Louisiana, the treasurer shall deposit in and credit to the Health Excellence Fund the revenues derived from the tax imposed by R.S. 47:841(B)(3).

C.(1) The Education Excellence Fund shall be established in the state treasury as a special fund within the Millennium Trust. The treasurer shall credit to the Education Excellence Fund one-third of the Settlement Agreement proceeds deposited into the Millennium Trust and one-third of all dividend and interest income and all realized capital gains on investment of monies in the Millennium Trust.

(2) Beginning Fiscal Year 2011-2012, and each fiscal year thereafter, the treasurer shall credit to the Education Excellence Fund one-third of all dividend and interest income and all realized capital gains on investment of monies in the Millennium Trust.

D.(1) The TOPS Fund shall be established in the state treasury as a special fund within the Millennium Trust. The treasurer shall credit to the TOPS Fund one-third of the Settlement Agreement proceeds deposited into the Millennium Trust and one-third of all dividend and interest income and all realized capital gains on investment of monies in the Millennium Trust.

(2) Beginning Fiscal Year 2011-2012, and each fiscal year thereafter, the treasurer shall credit to the TOPS Fund one hundred percent of the Settlement Agreement proceeds deposited into the Millennium Trust and one-third of all dividend and interest income and all realized capital gains on investment of monies in the Millennium Trust.

(3) Upon the effective date of this Section, the state treasurer shall deposit, transfer, or otherwise credit funds in an amount equal to such Settlement Agreement proceeds deposited in and credited to the Millennium Trust received by the state between April 1, 2011, and the effective date of this Section to the TOPS Fund.

Acts 1999, No. 1295, §1, eff. July 1, 2000; Acts 2011, No. 386, §1, eff. Nov. 21, 2011.



RS 39:98.2 - Investment of Millennium Trust

§98.2. Investment of Millennium Trust

A. The treasurer is authorized and directed to invest monies in the Millennium Trust which are available for investment in the following investments:

(1) Time certificates of deposit of state banks organized under the laws of Louisiana, national banks having their principal offices in the state of Louisiana, savings accounts or shares of savings and loan associations and savings banks, as defined by R.S. 6:703, or share accounts and share certificate accounts of federally or state-chartered credit unions. The funds so invested shall not exceed at any time the amount insured by the Federal Savings and Loan Insurance Corporation in any one savings and loan association and shall not exceed at any time the amount insured by the National Credit Union Administration, or other deposit insurance corporation, in any one credit union, unless the uninsured portion is collateralized by the pledge of securities in the manner provided by R.S. 49:321.

(2) Direct obligations of a United States government agency, United States government instrumentality, or United States government-sponsored enterprise, the timely payment of the principal and interest of which is fully and explicitly guaranteed by the full faith and credit of the government of the United States of America, and contained in a list promulgated by the state treasurer.

(3) Direct obligations of a United States government agency, United States government instrumentality, or United States government-sponsored enterprise, the timely payment of principal and interest of which is fully guaranteed by issuing entity, but are not explicitly guaranteed by the full faith and credit of the government of the United States, and contained in a list promulgated by the state treasurer.

(4) Stocks of any corporation listed on the New York Stock Exchange, the American Stock Exchange, the National Association of Securities Dealers Automated Quotations System, or other such stock exchange domiciled in the United States and registered with the United States Securities and Exchange Commission, provided that the total investment in such stocks at any one time shall not exceed thirty-five percent of the market value of all funds held by the treasurer in the Millennium Trust. However, the portion of monies in the Millennium Trust which may be invested in stock may be increased to no more than fifty percent by a specific legislative instrument which receives a favorable vote of two-thirds of the elected members of each house of the legislature.

(5)(a) Investment grade commercial paper issued in the United States, traded in the United States markets, denominated in United States dollars, with a short-term rating of at least A-1 by Standard & Poor's Financial Services LLC or P-1 by Moody's Investor Service, Inc. or the equivalent rating by a Nationally Recognized Statistical Rating Organization (NRSRO).

(b) Investment grade corporate notes and bonds issued in the United States, traded in United States markets, denominated in United States dollars, rated Baa or better by Moody's Investor Service, Inc. or BBB or better by Standard & Poor's Financial Services LLC, and the trades of which are settled through The Depository Trust & Clearing Corporation (DTCC), a national clearinghouse in the United States for the settlement of securities trades.

(6) Money market funds consisting solely of securities otherwise eligible for investment by the treasurer pursuant to this Subsection.

(7) Open end mutual funds, closed end mutual funds, and unit investment trusts consisting solely of securities otherwise eligible for investment by the state treasurer.

(8) Tax exempt bonds, as defined in R.S. 49:342(C), and other taxable governmental bonds and in taxable bonds issued by any state or a political subdivision or public corporation of any state, provided that such taxable bonds are rated at the time the investment is made by a nationally recognized rating agency in one of the three highest rating categories of that rating agency.

(9) Any investment managers hired on a contract basis to advise the treasurer regarding such investments shall be selected by the treasurer, subject to the approval of the State Bond Commission, in accordance with a request for proposal process using strict selection criteria based on sound industry principles. The contract, as approved by the State Bond Commission, shall be on a fee, together with minimum exchange fee, basis or on a commission basis only. The state treasurer shall adopt and promulgate rules and regulations for such investments and for the selection of outside investment managers.

B. Investments made under authority of this Section shall mature on such date determined by the treasurer as will generate a favorable return to the state and will allow the monies to be available for use at the time needed.

C. Banks issuing time certificates of deposit under authority of this Section shall pay interest at a rate not less than the rate determined by the United States Treasury to have been the average interest rate plus one percent per annum on the last previous sale of treasury bills with the same length of maturity; provided that if at any time the interest rate so determined is in excess of the maximum rate banks are permitted to pay on time certificates of deposit for the same period of time by regulations of the Federal Reserve System or the Federal Deposit Insurance Corporation, the interest rate shall be the maximum established by those regulations.

D. The treasurer may enter into direct security repurchase agreements, reverse security repurchase agreements, and securities lending contracts in order to generate passive income. For the purposes of this Subsection:

(1) "Direct security repurchase agreement" means an agreement and transaction in which securities are purchased by the state from a registered securities broker or dealer for a rate and a guarantee to buy them back from the state, the state holds the securities for a specified time, and then the state sells those securities back to the broker or dealer at an agreed upon price.

(2) "Reverse security repurchase agreements" means an agreement and transaction in which securities are sold by the state to a registered securities broker or dealer for a rate and a guarantee to sell them back to the state, the broker or dealer holds the securities for a specified time, and then the state buys back the securities from the broker or dealer at an agreed upon price.

(3) "Securities lending contracts" means an agreement and transaction in which securities are supplied to a registered securities broker or dealer for a rate and secured by a pledge of collateral with a value equal to or greater than the securities supplied.

E. On or before December first of each year, the treasurer shall prepare and submit a report on the performance of the Millennium Trust to the Joint Legislative Committee on the Budget and the commissioner of administration for their review. With respect to the Education Excellence Fund, the report shall also be provided to the state superintendent of education.

Acts 1999, No. 1295, §1, eff. July 1, 2000; Acts 2006, No. 289, §2; Acts 2015, No. 463, §3.



RS 39:98.3 - Appropriations from the Health Excellence Fund, the Education Excellence Fund, and the TOPS Fund

§98.3. Appropriations from the Health Excellence Fund, the Education Excellence Fund, and the TOPS Fund

A.(1) Appropriations from the Education Excellence Fund shall be limited to an annual amount not to exceed the estimated aggregate annual earnings from interest, dividends, and realized capital gains on investment of the Millennium Trust allocated as provided by R.S. 39:98.1(B) and (C) as recognized by the Revenue Estimating Conference. Amounts determined to be available for appropriation shall be those aggregate investment earnings which are in excess of an inflation factor as determined by the Revenue Estimating Conference. The amount of estimated aggregate investment earnings available for appropriation shall be determined by subtracting the product of the inflation factor multiplied by the amount of aggregate investment earnings for the previous fiscal year from the amount of such estimated aggregate investment earnings. The amount of realized capital gains on investment which may be included in the aggregate earnings available for appropriation from the Millennium Trust in any fiscal year shall not exceed the aggregate of earnings from interest and dividends for that year.

(2)(a) For Fiscal Year 2011-2012 appropriations from the Health Excellence Fund shall be limited to an annual amount not to exceed the estimated aggregate annual earnings from interest, dividends, and realized capital gains on investment of the trust and credited to the Health Excellence Fund as provided by R.S. 39:98.1(B)(2) and as recognized by the Revenue Estimating Conference.

(b) For Fiscal Year 2012-2013, and each fiscal year thereafter, appropriations from the Health Excellence Fund shall be limited to an annual amount not to exceed the estimated aggregate annual earnings from interest, dividends, and realized capital gains on investment of the trust and credited to the Health Excellence Fund as provided by R.S. 39:98.1(B)(2) and as recognized by the Revenue Estimating Conference and the amount of proceeds credited to and deposited into the Health Excellence Fund as provided by R.S. 39:98.1(B)(3).

(3)(a) For Fiscal Year 2011-2012, appropriations from the TOPS Fund shall be limited to the amount of Settlement Agreement proceeds credited to and deposited into the TOPS Fund as provided by R.S. 39:98.1(D)(2) and (3), and an annual amount not to exceed the estimated aggregate annual earnings from interest, dividends, and realized capital gains on investment of the trust and credited to the TOPS Fund as provided by R.S. 39:98.1(D)(2) and as recognized by the Revenue Estimating Conference.

(b) For Fiscal Year 2012-2013, and each fiscal year thereafter, appropriations from the TOPS Fund shall be limited to the amount of annual Settlement Agreement proceeds credited to and deposited into the TOPS Fund as provided in R.S. 39:98.1(D)(2), and an annual amount not to exceed the estimated aggregate annual earnings from interest, dividends, and realized capital gains on investment of the trust and credited to the TOPS Fund as provided in R.S. 39:98.1(D)(2) and as recognized by the Revenue Estimating Conference.

(c) For Fiscal Year 2011-2012, and each fiscal year thereafter, amounts determined to be available for appropriation from the TOPS Fund from interest earnings shall be those aggregate investment earnings which are in excess of an inflation factor as determined by the Revenue Estimating Conference. The amount of realized capital gains on investment which may be included in the aggregate earnings available for appropriation in any year shall not exceed the aggregate of earnings from interest and dividends for that year.

(4) Actual earnings from interest, dividends, and capital gains during the fiscal year in excess of the amounts estimated as available for appropriation shall be credited to the appropriate fund and available for appropriation in subsequent years. Appropriations from the Health Excellence Fund, the Education Excellence Fund, and the TOPS Fund shall include performance expectations to ensure accountability in the expenditure of such monies.

B. Appropriations from the Health Excellence Fund shall be restricted to the following purposes:

(1) Initiatives to ensure the optimal development of Louisiana's children through:

(a) Provision of appropriate health care through the Children's Health Insurance Program established by R.S. 46:976.

(b) Services provided by school-based health clinics, rural health clinics, and primary care clinics.

(c) Early childhood intervention programs targeting children from birth through age four, including programs to reduce infant mortality.

(2) A program of research grants and projects that encourage the pursuit of innovation in advanced health care sciences; such program shall support clinical and laboratory research efforts based in Louisiana universities, as well as institutions represented in the membership of the Medical Education Commission as provided in R.S. 17:1519.8, and shall fund grants for both basic and applied research in advanced health care sciences; such program shall encourage institutional commitment and leveraging of state monies to secure private and federal funds and shall be administered by the Board of Regents through an objective, competitive process subject to peer review. The Board of Regents shall annually submit to the legislature and the governor, not less than forty-five days prior to the beginning of each regular session of the legislature, a proposed program and budget for the expenditure of the funds appropriated to the Board of Regents for these purposes.

(3) Provision of comprehensive chronic disease management services, including outpatient pharmacy for indigent and needy citizens of Louisiana, by the facilities of the Louisiana State University Health Sciences Center, including but not limited to the Health Care Services Division.

C. Appropriations from the Education Excellence Fund shall be restricted as follows:

(1) Fifteen percent of monies available for appropriation in any fiscal year from the Education Excellence Fund shall be appropriated to the state superintendent of education for distribution on behalf of all children attending private elementary and secondary schools that have been approved by the State Board of Elementary and Secondary Education, both academically and as required for such school to receive money from the state.

(2) Appropriations shall be made each year to the Louisiana School for the Deaf, the Louisiana School for the Visually Impaired, the Louisiana Special Education Center in Alexandria, the Louisiana School for Math, Science, and the Arts, the New Orleans Center for Creative Arts and the Louis Armstrong High School for the Arts, after such schools are operational, to provide for a payment to each school of seventy-five thousand dollars plus an allocation for each pupil equal to the average statewide per pupil amount provided each city, parish, and local school system pursuant to Paragraphs (4) and (5) of this Subsection.

(3) Appropriations may be made for independent public schools which have been approved by the State Board of Elementary and Secondary Education or any city, parish, or other local school system, and alternative schools and programs which are authorized and approved by the State Board of Elementary and Secondary Education and are not subject to the jurisdiction and management of any city, parish, or local school systems to provide for an allocation for each pupil, which shall be the average statewide per pupil amount provided in each city, parish, or local school system pursuant to Paragraphs (4) and (5) of this Subsection.

(4) Beginning Fiscal Year 2000-2001 and for each fiscal year through the end of Fiscal Year 2006-2007, of the monies available for appropriation after providing for the purposes enumerated in Paragraphs (1), (2), and (3) of this Subsection, the following appropriations shall be made to the state superintendent of education for distribution as follows:

(a) Thirty percent of the funds available to be divided equally among each city, parish, and other local school system.

(b) Seventy percent of the funds available to be divided among each city, parish, and other local school system in amounts which are proportionate to each school's share of the total state share of the Minimum Foundation Program appropriation as contained in the most recent Minimum Foundation Program budget letter approved by the State Board of Elementary and Secondary Education.

(5) Beginning Fiscal Year 2007-2008 and for each year thereafter, of the monies available for appropriation after providing for the purposes enumerated in Paragraphs (1), (2), and (3) of this Subsection, one hundred percent of the monies available for appropriation in any fiscal year from the Education Excellence Fund shall be distributed to each city, parish, or other local school system, to be apportioned to the recipient entities on a pro rata basis which is based on the ratio of the student population of that school or school system to that of the total state student population.

(6) Monies appropriated pursuant to this Subsection shall be restricted to expenditure for prekindergarten through twelfth grade instructional enhancement for students, including early childhood education programs focused on enhancing the preparation of at-risk children for school, remedial instruction and assistance to children who fail to achieve the required scores on any tests passage of which are required pursuant to state law or rule for advancement to a succeeding grade, or other educational programs approved by the legislature. Expenditures for maintenance or renovation of buildings, capital improvements, and increases in employee salaries are prohibited. The state superintendent of education shall be responsible for receiving and allocating all money due private schools.

(7) Each recipient school or school system shall annually prepare and submit to the state Department of Education, hereinafter the "department", a prioritized plan for expenditure of funds it expects to receive in the coming year from the Education Excellence Fund. The plan shall include performance expectations to ensure accountability in the expenditure of such monies. The department shall review such plans for compliance with the requirements of this Subsection and to assure that the expenditure plans will support excellence in educational practice. No funds may be distributed to any school system until its plan has been approved by the department and by the appropriate standing committees of the legislature.

(8) No amount appropriated as required in this Subsection shall displace, replace, or supplant appropriations from the general fund for elementary and secondary education, including implementing the Minimum Foundation Program. This Paragraph shall mean that no appropriation for any fiscal year from the Education Excellence Fund shall be made for any purpose for which a general fund appropriation was made the previous year unless the total appropriations for the fiscal year from the state general fund for such purpose exceeds general fund appropriations of the previous year. Nor shall any money allocated to a city or parish school board pursuant to this Section displace, replace, or supplant locally generated revenue, meaning that no allocation to any city or parish school board from the investment earnings attributable to the Education Excellence Fund shall be expended for any purpose for which a local revenue source was expended the previous fiscal year unless the total of the local revenue amount expended that fiscal year exceeds the total of such local revenue amounts for the previous year.

(9) The treasurer shall maintain within the state treasury a record of the amounts appropriated and credited for each entity through appropriations authorized in this Subsection and which remain in the state treasury. Such amounts, and investment earnings attributable to such amounts, shall remain to the credit of each recipient entity at the close of each fiscal year. The treasurer is authorized to honor warrants drawn for withdrawal of such monies, inclusive of fund balances and interest earnings, from any individual school or school district account subject to the requirements of Article VII, Section 10.8(C)(3)(g) of the Constitution of Louisiana.

D. Appropriations from the TOPS Fund shall be restricted to support of the state's program for financial assistance for students attending Louisiana institutions of postsecondary education as established in Chapter 20-G of Title 17 of the Louisiana Revised Statutes of 1950.

E. Recommendations and requests for expenditure or funding from the Health Excellence Fund and TOPS Fund shall be made in accordance with the provisions of R.S. 39:98.4(C) through (F).

Acts 1999, No. 1295, §1, eff. July 1, 2000; Acts 2001, No. 765, §4, eff. June 26, 2001; Acts 2001, No. 872, §1, eff. July 1, 2001; Acts 2003, No. 11, §1, eff. May 15, 2003; Acts 2004, No. 21, §1; Acts 2011, No. 386, §1, eff. Nov. 21, 2011.



RS 39:98.4 - Louisiana Fund

§98.4. Louisiana Fund

A. There shall be established in the state treasury as a special fund the Louisiana Fund hereinafter the "Fund". After allocation of money to the Bond Security and Redemption Fund as provided in Article VII, Section 9(B) of the Constitution of Louisiana, the treasurer shall deposit in and credit to the Fund all money remaining after deposit of monies into the Millennium Trust, which is received as a result of the Master Settlement Agreement, hereinafter the "Settlement Agreement", executed November 23, 1998, and approved by Consent Decree and Final Judgment entered in the case "Richard P. Ieyoub, Attorney General, ex rel. State of Louisiana v. Philip Morris, Incorporated, et al.", bearing Number 98-6473 on the docket of the Fourteenth Judicial District for the parish of Calcasieu, state of Louisiana; and all interest income on investment of monies in the Fund. Monies in the Fund shall be invested by the treasurer in the same manner as monies in the state general fund. All unencumbered and unexpended monies in the Fund shall remain in the Fund.

B. Appropriations from the Fund shall be restricted to the following purposes provided in this Subsection, and no annual appropriation for any one of the purposes enumerated in Paragraphs (1) through (4) of this Subsection may exceed fifty percent of the total amount of monies appropriated from the Fund in any fiscal year:

(1) Initiatives to ensure the optimal development of Louisiana's children through enhancement of educational opportunities and provision of appropriate health care through:

(a) Prekindergarten educational programs by city and parish school boards to provide quality early care and education facilitating the healthy development and school readiness of at-risk four-year-old children.

(b) The Children's Health Insurance Program established by R.S. 46:976.

(c) Services provided by school-based health clinics, rural health clinics, and primary care clinics.

(d) Early childhood intervention programs targeting children from birth through age four, including programs to reduce infant mortality.

(e) Assistance to schools and school districts which are found to be in need of corrective action under the State School and District Accountability System.

(2) Provision of direct health care services for tobacco-related illnesses. Notwithstanding any other provision of this Subsection to the contrary, appropriations for this purpose shall be limited as follows:

(a) For Fiscal Year 2001-2002, the appropriation may not exceed thirty percent of the total amount of monies appropriated from the Fund in that fiscal year.

(b) For Fiscal Year 2002-2003, and for all fiscal years thereafter, the appropriation may not exceed twenty percent of the total amount of monies appropriated from the Fund in that fiscal year.

(3) Initiatives to benefit the citizens of Louisiana with respect to health care through:

(a) A program of research grants and projects that encourage the pursuit of innovation in advanced health care sciences; such program shall support clinical and laboratory research efforts based in Louisiana universities, as well as institutions represented in the membership of the Medical Education Commission as provided in R.S. 17:1519.8, and shall fund grants for both basic and applied research in advanced health care sciences; such program shall encourage institutional commitment and leveraging of state monies to secure private and federal funds and shall be administered by the Board of Regents through an objective, competitive process subject to peer review. The Board of Regents shall annually submit to the legislature and the governor, not less than forty-five days prior to the beginning of each regular session of the legislature, a proposed program and budget for the expenditure of the funds appropriated to the Board of Regents for these purposes.

(b) Provision of comprehensive chronic disease management services, including outpatient pharmacy for indigent and needy citizens of Louisiana, by the facilities of the Louisiana State University Health Sciences Center, included but not limited to the Health Care Services Division.

(c) Expenditures for capital outlay and other capital improvements for state health care facilities, which shall include the facilities of the Louisiana State University Health Sciences Center, war veterans homes, and parish health units.

(4) Initiatives to diminish tobacco-related injury and death to Louisiana's citizens through:

(a) Programs developed by the Department of Health and Hospitals, based upon the Model Tobacco Control Plan issued by the national Centers for Disease Control, as follows:

(i) Educational efforts delivered through elementary and secondary schools to be administered by the Department of Education.

(ii) Cessation assistance services to be administered by the Louisiana Department of Health.

(iii) Promotion of a tobacco-free lifestyle through counter-marketing activities which shall include advertising related to tobacco usage, to be administered by the Louisiana Department of Health.

(b) Enforcement of the requirements of the Master Settlement by the attorney general.

C.(1) The annual budget request of any state agency or other state entity which includes support from the Fund for a purpose as provided herein shall include performance expectations pursuant to the Louisiana Government Performance and Accountability Act.

(2) The governor shall present his plan of expenditures for the next fiscal year from monies available for appropriation from the Fund at the same time he submits his executive budget recommendations to the Joint Legislative Committee on the Budget. The plan shall provide for the distribution of available monies among the authorized purposes for expenditures of monies from the Fund.

D. Appropriations from the Fund, except as provided under R.S. 39:112, shall be consistent with the provisions of the Louisiana Government Performance and Accountability Act, and shall contain goals and objectives and projected measures of performance in order to ensure accountability in expenditure of such funds. Any nonstate entity receiving support from the Fund shall present a report of its accomplishments associated with the funds received to the Joint Legislative Committee on the Budget no later than March first of the fiscal year in which the monies were appropriated.

E. Expenditures for administrative costs from appropriations from the Fund for the purposes enumerated in Paragraphs (1) through (4)(a) of Subsection B of this Section shall be limited to no more than five percent of the total amount appropriated annually for each entity receiving an appropriation. In the event that full justification is submitted that implementation of a program or initiative necessitates administrative costs in excess of five percent of the total appropriation, the Joint Legislative Committee on the Budget, upon request of the commissioner of administration, may authorize the payment of such additional administrative costs.

F. Any proposal by the governor for expenditure of monies from the Fund shall be itemized separately within the executive budget and shall include a description of the proposed uses and programmatic impacts of such expenditures.

Acts 1999, No. 1295, §1, eff. July 1, 2000; Acts 2008, No. 867, §1.



RS 39:98.5 - Millennium Leverage Fund

§98.5. Millennium Leverage Fund

A. Millennium Leverage Fund. Notwithstanding any provision of law to the contrary, the legislature may provide, by passage of a specific legislative instrument by a favorable vote of the elected members of each house of the legislature, for the deposit of all or a portion of monies received by the state as a result of the Master Settlement Agreement, hereinafter the "Settlement Agreement", executed November 23, 1998, and approved by Consent Decree and Final Judgment entered in the case "Richard P. Ieyoub, Attorney General, ex rel. State of Louisiana v. Philip Morris, Incorporated, et al.", bearing Number 98-6473 on the docket of the Fourteenth Judicial District for the parish of Calcasieu, state of Louisiana; after satisfying the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, into the Millennium Leverage Fund which is hereby established as a special permanent trust fund in the state treasury. The Millennium Leverage Fund shall hereinafter be referred to as the "Leverage Fund".

B. Investment. Monies deposited in the Leverage Fund shall be invested and administered by the treasurer. Notwithstanding any provision of law to the contrary, a portion of the monies in the Leverage Fund, not to exceed fifty percent, may be invested in stock. The legislature shall provide for the procedure for the investment of such monies by law. The treasurer shall contract, subject to approval of the State Bond Commission, for the management of such investments. The monies in the Leverage Fund shall be available for appropriation to pay expenses incurred in the investment and management of monies in the fund.

C. Revenue Bonds. The State Bond Commission, or its successor, may issue and sell bonds, notes, or other obligations, hereinafter "bonds" secured by a pledge of a portion of the monies received by the state as a result of the Settlement Agreement which are otherwise to be deposited in the Leverage Fund as provided in this Section. Such bonds may be issued only in amounts authorized by the legislature by two-thirds of the elected members of each house of the legislature. If settlement revenues are pledged to secure any revenue bonds issued pursuant to this Section, any portion thereof needed to pay principal, interest, or premium, if any, and other obligations incident to the issuance, security, prepayment, defeasance, and payment in respect thereof may be expended by the treasurer without the need for an appropriation provided that the prepayment or defeasance has been approved by the legislature. Bonds so issued may also be further secured by a collateralization of all or a portion of monies in the Leverage Fund. If bonds are issued subject to such a collateralization, the treasurer may pay from the Leverage Fund any principal, interest, or premium, if any, and other obligations incident to the issuance, security, prepayment, defeasance, and payment in respect thereof without the need for an appropriation provided that the prepayment or defeasance has been approved by the legislature. The net proceeds of any bonds issued pursuant to this Section shall be deposited in and credited to the Leverage Fund. Any revenue bonds issued under authority of this Section shall not be general obligation bonds secured by the full faith and credit of the state.

D. Appropriations. (1) The legislature may annually appropriate the bond proceeds credited to the Leverage Fund and all earnings, income, and realized capital gains on investment of monies in the Leverage Fund as recognized as available for appropriation in the official forecast of the Revenue Estimating Conference. The Revenue Estimating Conference shall include in its forecast of monies available for appropriation only that amount of earnings, income, and realized capital gains which are in excess of inflation as determined by the conference.

(2) Appropriations may be made only for the following purposes:

(a) Twenty-five percent shall be available for appropriation for the purposes as provided in the TOPS Fund.

(b) Twenty-five percent shall be available for appropriation for the purposes as provided in the Health Excellence Fund.

(c) Twenty-five percent shall be available for appropriation as provided in the Education Excellence Fund.

(d) Twenty-five percent shall be available for appropriation as provided in the Louisiana Fund.

(e) The amounts available for appropriation for each of the purposes contained in Subparagraphs (a) through (c) of this Paragraph may be increased, and the amount available for appropriation for the purposes of Subparagraph (d) may be decreased by a specific legislative instrument which receives a favorable vote of two-thirds of the elected members of each house of the legislature.

E. Termination. The legislature may, by passage of a specific legislative instrument by a favorable vote of the elected members of each house of the legislature, provide for the termination of deposits to the Leverage Fund. Any such termination shall be made in such a manner so as to not impair the obligation, validity, or security of any bonds issued under the authority of this Section. Upon termination, the amount of any settlement revenues over and above the amount pledged for security of any bonds issued pursuant to the authority granted in this Section, shall be deposited in and credited as provided in Article VII, Sections 10.7 and 10.8 of the Constitution of Louisiana.

Acts 1999, No. 1295, §1, eff. July 1, 2000.



RS 39:98.6 - Security to be furnished for appeal; Master Settlement Agreement

§98.6. Security to be furnished for appeal and other purposes; Master Settlement Agreement

In order to secure and protect the monies to be received as a result of the Master Settlement Agreement, in civil litigation under any legal theory involving a signatory, or successor of a signatory, or an affiliate of a signatory, to the Master Settlement Agreement created on November 23, 1998, as set forth in R.S. 39:98.1, except for litigation related to the Master Settlement Agreement, or any litigation where the state is a party, the security to be furnished for any purpose, including for an appeal of any judgment in civil litigation that is required to stay the execution thereon during the course of all appeals, shall be determined in accordance with the Code of Civil Procedure, except that the total amount of security required of all defendants collectively shall not exceed fifty million dollars. However, if it is proved by a preponderance of the evidence that the appellant for whom the bond has been limited pursuant to this Section is intentionally dissipating or diverting assets outside of the ordinary course of its business for the purpose of avoiding payment of the judgment, the court shall enter such orders as are necessary to prevent dissipation or diversion of assets including but not limited to requiring that bond be posted equal to the full amount of security required pursuant to Code of Civil Procedure Article 2124.

Acts 2001, No. 669, §1, eff. June 25, 2001; Acts 2003, No. 1136, §1, eff. July 2, 2003.



RS 39:98.7 - Tobacco Settlement Enforcement Fund

§98.7. Tobacco Settlement Enforcement Fund

A. The Tobacco Settlement Enforcement Fund, hereinafter referred to as the "fund", is hereby created in the state treasury. The fund shall consist of monies appropriated to the fund by the legislature, grants, donations, other monies which may become available, and monies transferred to the fund pursuant to this Section.

B. The state treasurer shall annually transfer from the state general fund to the fund the sum of four hundred thousand dollars. Monies in the fund shall be invested by the treasurer in the same manner as monies in the state general fund. Interest earned on investment of monies in the fund shall be credited to the state general fund. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.

C. Subject to annual appropriation, monies in the fund shall be used and expended by the Department of Justice solely and exclusively for purposes of enforcement of the Master Settlement as defined in R.S. 39:99.3.

Acts 2007, No. 196, §1, eff. June 27, 2007.



RS 39:99 - Investment contracts; definitions; obligations of state treasurer; obligations of participating school boards; contractual requirements

§99. Investment contracts; definitions; obligations of state treasurer; obligations of participating school boards; contractual requirements

A. As used in this Section the following terms shall have the meanings provided in this Subsection unless the context clearly requires otherwise:

(1) "Earnings" means the amount accruing to the credit of each participating local school board as a result of the investment strategies of the state treasurer.

(2) "Local school board" means any city, parish, or other local public school board or the governing authority of any other recipient of tobacco money.

(3) "Principal" means the amount of tobacco money each participating local school board entrusts to the treasurer for investment.

(4) "Tobacco money" means all or any significant portion of the money accruing to the credit of each city, parish, or other local school board in the 2001-2002 Fiscal Year as a result of the operation of the provisions of Article VII, Section 10.8(A)(1)(d) of the Constitution of Louisiana.

B. The state treasurer shall:

(1) Offer each local school board the opportunity to enter into a contract at any time to have its tobacco money invested and managed on its behalf by the treasurer's office.

(2) Establish within his office the means to collectively invest such money to gain the maximum earnings for each local school board entering into a contract.

(3) In administering any such contracts, maintain separate accounts for each local school board entering into a contract pursuant to this Section.

(4) Develop a contractual agreement, reviewed and approved by the office of the attorney general, which establishes the obligations of the treasurer and each participating school board as provided in this Section.

(5) Provide each participating school board with quarterly reports regarding the results of investments and the school board's balance to that time.

(6) Transmit principal or earning amounts attributable to any participating local school board upon the warrant of that board in conformity with the contract and the requirements of this Section.

(7) Charge only such investment and administrative fees to any accounts that are prorated to reflect the variation in balances among accounts and only such as are established and approved in the same manner as required for such fees charged to the Millennium Trust.

(8) Adopt such rules as are required or necessary for the efficient and effective administration of the contracts provided for in this Section.

C. Each contract entered into pursuant to this Section shall contain:

(1) A guarantee of at least the maintenance of the principal amount entrusted by the participating local school board, less any principal amounts withdrawn by the contracting school board as permitted in this Section and by terms of the contract.

(2) The authority necessary for the treasurer to invest any money entrusted to his investment pursuant to this Section with the same authority and limitations applicable to his investment of the monies in the Louisiana Education Quality Trust Fund, also known as the "Kevin P. Reilly, Sr. Louisiana Education Quality Trust Fund".

(3) A clear statement of the obligations of the local school board as provided in this Section at the time the contract is confected.

D. Each local school board which wishes to enter into such a contract shall agree to:

(1) Withdraw and expend monies from its account only as provided in this Paragraph and in the following order of priority:

(a) Withdraw and expend earnings and principal, if necessary, to stabilize the amount received in each year to be not less than that necessary to equal the total amount of money allocated and distributed to such school board pursuant to Article VII, Section 10.8 of the Constitution of Louisiana in the previous year adjusted by the amount of increase in the Consumer Price Index, United States city average for all urban consumers (CPI-U), as prepared by the United States Department of Labor, Bureau of Labor Statistics, for the calendar year immediately preceding the adjustment.

(b) If, after withdrawing earnings pursuant to Subparagraph (a) of this Paragraph, any earnings remain, withdraw and expend earnings to provide or enhance the provision of age-appropriate early childhood education for four-year-old children at least equal to that provided pursuant to the early childhood education program requirements in the 2001-2002 school year of the program funded with Louisiana Education Quality Trust Fund, also known as the "Kevin P. Reilly, Sr. Louisiana Education Quality Trust Fund", money who would be eligible to attend kindergarten in a school over which the board has jurisdiction who are at risk of academic failure until all such children are provided such services.

(c) If, after withdrawing earnings pursuant to Subparagraphs (a) and (b) of this Paragraph, any earnings remain, withdraw and expend earnings only for any purpose consistent with the limitations for the expenditure of Education Excellence Fund monies in Article VII, Section 10.8 of the Constitution of Louisiana.

(2) Submit a plan for approval as required in Article VII, Section 10.8 of the Constitution of Louisiana which provides for entering into a contract with the state treasurer as provided in this Section and the expenditure of funds consistent with the provisions of this Section.

E. All monies in the account of any contracted local school boards shall remain to the credit of such local school board.

Acts 2002, 1st Ex. Sess., No. 161, §1, eff. April 25, 2002; Acts 2013, No. 56, §2, eff. May 29, 2013.



RS 39:99.1 - Title

SUBPART F. TOBACCO SETTLEMENT

FINANCING CORPORATION ACT

§99.1. Title

This Subpart shall be known and may be cited as the "Tobacco Settlement Financing Corporation Act".

Acts 2001, No. 1145, §1.



RS 39:99.2 - Legislative findings and intent

§99.2. Legislative findings and intent

The major United States tobacco manufacturers and forty-six states (including the state of Louisiana) and other districts and territories of the United States have entered into a master settlement agreement that should result in Louisiana receiving substantial monies in perpetuity. The master settlement agreement has become effective in accordance with its terms, and Louisiana has begun receiving its allocation of the tobacco settlement payments to be made under the master settlement agreement. By constitutional amendments adopted by the legislature and the people of this state effective July 1, 2000, the monies to be received as a result of the master settlement agreement by Louisiana after the effective date are dedicated to the Millennium Trust and to the Louisiana Fund in certain proportions as more fully set forth in Article VII, Sections 10.8 and 10.9, respectively, of the Louisiana Constitution. The legislature has determined that there are risks with respect to the amounts of monies to be received as a result of the master settlement agreement, including among others the adjustments provided for in the agreement based upon tobacco consumption and litigation and potential further regulation of the tobacco industry, which could reduce the anticipated amounts of monies to be received in the future. The legislature has considered the financing techniques employed and to be employed by other jurisdictions to convert future tobacco settlement payments receivable as a result of the master settlement agreement into current assets and thereby to reduce exposure to the payment risks associated with the master settlement agreement and the credit risks associated with the tobacco industry. The legislature finds and declares it to be prudent and in the best interest of the state of Louisiana to employ such financing techniques to eliminate such risks as to a portion of the monies to be received as a result of the master settlement agreement by converting such monies to current assets to be deposited in and credited to the Millennium Trust in accordance with the following provisions of this Subpart.

Acts 2001, No. 1145, §1.



RS 39:99.3 - Definitions

§99.3. Definitions

As used in this Subpart:

(1) "Agreement" means the agreement or agreements, as authorized under this Subpart, between the state of Louisiana, as the seller, and the corporation, as the purchaser, of the tobacco assets. The sale by the state of the tobacco assets pursuant to any such agreement shall be a true sale and absolute transfer and not a borrowing, nor a pledge or other security interest for any borrowing.

(2) "Ancillary contracts" means contracts described in R.S. 39:99.16.

(3) "Board" means the board of the corporation.

(4) "Bonds" means tobacco bonds and refunding bonds, notes and other evidences of indebtedness issued by the corporation pursuant to this Subpart.

(5) "Closing date" means the date of delivery of the first issue of tobacco bonds.

(6) "Corporation" means the Tobacco Settlement Financing Corporation created pursuant to this Subpart.

(7) "Financing costs" means all capitalized interest, costs, fees, reserves, and credit and liquidity enhancements as the corporation determines to be desirable in issuing, securing and marketing the bonds.

(8) "Holders" and similar terms refer to the owners of the bonds. References to covenants and contracts with such holders, and to their rights and remedies, shall if so provided by the corporation extend to the parties to swaps and ancillary contracts.

(9) "Income" means the tobacco settlement payments and all fees, charges, payments, and other income and receipts paid or payable to the corporation or a trustee or other party for the account of the corporation or the holders.

(10) "Indenture trustee" means the trust company or bank at the time serving as trustee under the trust indenture referred to in R.S. 39:99.15.

(11) "Master settlement agreement" or "MSA" means the master settlement agreement and related documents between the state of Louisiana and the United States tobacco product manufacturers, executed November 23, 1998, and approved by and including the Consent Decree and Final Judgment entered in the case "Richard P. Ieyoub, Attorney General, ex rel. State of Louisiana v. Philip Morris, Incorporated, et al.", bearing Number 98-6473 on the docket of the Fourteenth Judicial District Court for the Parish of Calcasieu, State of Louisiana.

(12) "Outstanding", when used with respect to bonds, shall exclude bonds that shall have been paid in full at maturity, or shall have otherwise been refunded, redeemed, defeased or discharged, or that may be deemed not outstanding pursuant to agreements with the holders thereof.

(13) "Residual interests" means the income of the corporation, and bond proceeds, if any, not previously paid to the state, that are in excess of the corporation's requirements to pay its operating expenses, debt service, sinking fund requirements, reserve fund requirements, and any other contractual obligations to the holders or that may be incurred in connection with the issuance of the bonds, the amounts of which shall be determined by the board on or before January 1 and July 1 of each year for the next twelve months, and which, within ten days after each such determination, shall be transferred and paid by the corporation to the state treasurer for deposit in and credit to the Millennium Trust pursuant to the agreement.

(14) "State allocation" means all monies to be received by the state of Louisiana as a result of the master settlement agreement, without giving effect to any sale of any portion thereof.

(15) "Swap contracts" or "swaps" means contracts described in R.S. 39:99.16.

(16) "Tobacco assets" means all right, title and interest in and to the portion of the state allocation that may be sold to the corporation from time to time.

(17) "Tobacco bonds" means the bonds, notes and other obligations issued by the corporation, exclusive of bonds that the corporation may issue to refund bonds, the net proceeds (after financing costs) of the first issue of which shall be used by the corporation to pay a portion of the purchase price to the state of Louisiana to purchase the tobacco assets.

(18) "Tobacco settlement payments" means the monies paid or payable to the corporation pursuant to the master settlement agreement and the agreement as in effect from time to time.

Acts 2001, No. 1145, §1.



RS 39:99.4 - Corporation created; domicile; fiscal year

§99.4. Corporation created; domicile; fiscal year

The Tobacco Settlement Financing Corporation is created as a special purpose, public corporate entity, an instrumentality independent of the state. The corporation shall be a public corporate body, intended, created and empowered to effectuate only the purposes set forth in this Subpart, and shall have a legal existence separate and distinct from the state of Louisiana. The domicile of the corporation shall be East Baton Rouge Parish. The corporation shall operate on a fiscal year basis commencing on July 1 and ending on June 30 of each year.

Acts 2001, No. 1145, §1.



RS 39:99.5 - Governing board; membership; terms; compensation and expenses; chairman and vice chairman; quorum; employees, agents; limitation of liability

§99.5. Governing board; membership; terms; compensation and expenses; chairman and vice chairman; quorum; employees, agents; limitation of liability

A. The board of the corporation shall exercise all powers, rights, and duties conferred by this Subpart or other provisions of law upon the corporation. The board shall consist of the governor, the state treasurer, attorney general, president of the Senate and speaker of the House of Representatives, or their legislative designees, and eight members appointed by the governor, one from each congressional district and the remaining member or members from the state at large. The members of the board, who shall represent the state's diverse population as near as practicable, and who are appointed by the governor shall have a background and significant experience in financial management and investments. The members of the board appointed by the governor shall be subject to Senate confirmation and shall serve at the pleasure of the governor for terms of four years each, or until their successors shall have been appointed and qualified, as designated by the governor. Any appointment to fill a vacancy on the board shall be made for the unexpired term of the member whose death, resignation, or removal created such vacancy. Members on the board may be appointed to an additional term.

B. The members of the board shall not receive compensation by reason of their membership on the board or attendance at the meetings thereof. The appointed members of the board shall receive a per diem allowance to be established by the board in an amount not to exceed the amount of per diem authorized for members of the legislature for attendance at meetings of the corporation or committees thereof or for other official duties of the corporation or board, and all members may be reimbursed for travel expenses incurred in the performance of their official duties. The travel expense reimbursement shall be fixed by the corporation in an amount not to exceed those authorized under state travel regulations.

C. The members of the board shall annually elect a chairperson and vice chairperson, and, except for secretary-treasurer of the board, such other officers as the members determine necessary. The state treasurer shall serve as secretary-treasurer of the corporation and board. The chairperson shall sign and execute all vouchers and other orders for the disbursement of funds belonging to the corporation upon authorization by the board. The vice chairperson shall exercise the powers of the chairperson when so directed by the chairperson or when the chairperson is absent. Seven members of the board shall constitute a quorum for the transaction of all business of the corporation. Meetings of the board shall be held at a time and place as determined by and at the call of the chairperson or when requested by a majority of the members, provided that the board shall meet no less than annually.

D. The board may delegate its powers to its chairperson, the secretary-treasurer, officers of the corporation or committees of the board, with such standards for the exercise of delegated powers as the board may specify, and may, to the extent not inconsistent with the rights of the holders, revoke any such delegation.

E. Members of the board and persons acting on the corporation's behalf, while acting within the scope of their duties or employment, shall not be subject to any personal liability resulting from carrying out the powers and duties conferred on them pursuant to this Subpart, and shall have the indemnification rights provided in R.S. 13:5108.1 with respect to such actions.

Acts 2001, No. 1145, §1; Acts 2004, No. 22, §1; Acts 2012, No. 803, §10.



RS 39:99.6 - Purposes and powers of the corporation

§99.6. Purposes and powers of the corporation

A. The corporation's purposes are, and it shall have the authority and powers, to carry out the financing, purchasing, owning and managing of the tobacco assets and activities incidental thereto, the corporation being vested (subject to R.S. 39:99.10 and the other provisions hereof) with all the powers of a private corporation to effectuate the purposes of the corporation including, without limitation, the power to sue and be sued, to make contracts, to adopt and use a corporate seal and to alter same, and is further particularly authorized and empowered to:

(1) Purchase the tobacco assets and receive, or authorize the indenture trustee to receive, as the same shall become due, the tobacco settlement payments.

(2) Adopt, or alter, or repeal any bylaws, rules or regulations as the board may deem necessary.

(3) Issue bonds as authorized by this Subpart and refund any of such bonds.

(4) Commence and prosecute any action or other proceeding to protect or enforce any right conferred upon it by any law, contract or other agreement.

(5) Pay its operating expenses.

(6) Determine the amounts of the residual interests, and pay and transfer such residual interests to the state treasurer, semi-annually, in accordance with the provisions of this Subpart.

(7) Do any and all other acts and things necessary, convenient, appropriate or incidental in carrying out the provisions of this Subpart.

B. The corporation is further authorized and empowered to incur obligations to pay its operating expenses in such form as may be authorized by the corporation. This Subpart shall govern the issuance of such obligations insofar as the same may be applicable.

C. The corporation shall prepare an operating budget annually which shall be submitted for approval to the State Bond Commission and the Joint Legislative Committee on the Budget.

D. The corporation shall prepare and submit an annual report to the governor, the State Bond Commission, the Senate Committee on Finance and the House of Representatives Committee on Appropriations on or before March 1 of each year. The annual report shall contain, among other appropriate matters, the annual operating and financial statements of the corporation for the fiscal year ending the preceding June 30.

E. Any funds held by the corporation or by the indenture trustee may be invested and reinvested in investments and securities that are legal investments under the laws of the state of Louisiana for funds of the state, funds of the political subdivisions of the state or tax exempt bonds as defined in R.S. 49:342(C).

Acts 2001, No. 1145, §1.



RS 39:99.7 - Corporate existence; dissolution

§99.7. Corporate existence; dissolution

The corporation shall have perpetual existence; provided, however, the board shall dissolve and terminate the existence of the corporation no later than two years after the date of final payment of all outstanding bonds and the payments or satisfaction of all other outstanding obligations and liabilities of the corporation, except to the extent necessary to remain in existence, and only for such additional time, as shall be necessary to fulfill any outstanding covenants or agreements with holders or other parties made in accordance with the provisions of this Subpart. Upon dissolution of the corporation, title to all assets and properties of the corporation shall vest in and become the property of the state of Louisiana and shall be deposited in and credited to the Millennium Trust, and the corporation shall execute all necessary conveyances, assignments or other documents to establish and evidence such transfer and ownership, including all conveyances or assignments of all rights, title and interest to the tobacco settlement payments.

Acts 2001, No. 1145, §1.



RS 39:99.8 - Staff; counsel; assistance by state officers, departments and agencies; auditors; consultants

§99.8. Staff; counsel; assistance by state officers, departments and agencies; auditors; consultants

A. The staff of the Department of the Treasury, including that of the State Bond Commission, may, pursuant to a cooperative endeavor agreement, serve as staff to the corporation under the supervision of the state treasurer.

B. The attorney general may, pursuant to a cooperative endeavor agreement, serve as counsel to the corporation, and subject to approval of the State Bond Commission and the Attorney General, the corporation may employ or retain such other attorneys as it may deem necessary and fix their compensation.

C. State officers, departments and agencies may render support and services to the corporation within their respective functions, as requested by the corporation.

D. The books and accounts of the corporation shall be subject to audit not less than annually by the legislative auditor in accordance with R.S. 24:513. The corporation shall submit to the governor, the attorney general and the Legislative Audit Advisory Council, within thirty days of its receipt, a copy of every final external audit of the books and accounts of the corporation, other than copies of the reports of examinations of the legislative auditor.

E. The corporation may employ or retain such professionals, consultants, agents, financial advisers and accountants as it may deem necessary to carry out its duties under this Subpart and, the provisions of any other law to the contrary notwithstanding, may determine their duties and compensation subject only to the approval of the State Bond Commission.

F. The corporation shall be subject to the Code of Governmental Ethics (R.S. 42:1101, et seq.), the Open Meetings Law (R.S. 42:11, et seq.), the Public Records Law (R.S. 44:1, et seq.), and the Bond Validation Procedures Law (R.S. 13:5121, et seq.).

Acts 2001, No. 1145, §1.



RS 39:99.9 - Exemption from taxation

§99.9. Exemption from taxation

The exercise of the powers and authorities granted by this Subpart shall be in all respects for the benefit of the citizens of the state of Louisiana and for the promotion of their welfare, convenience and prosperity. Property of the corporation, whether immovable, personal, tangible or intangible, and the income, earnings and operations of the corporation, shall be exempt from all taxation, fees or assessments, or any other similar charges.

Acts 2001, No. 1145, §1.



RS 39:99.10 - Bankruptcy

§99.10. Bankruptcy

Prior to the date that is one year and one day after which the corporation no longer has any bonds outstanding, the corporation is prohibited from filing and shall have no authority to file a voluntary petition under the federal bankruptcy code as it may, from time to time, be in effect, and neither any public official nor any organization, entity or other person shall authorize the corporation to be or to become a debtor under the federal bankruptcy code during such period. The provisions of this Section shall be part of any contractual obligation owed to the holders of bonds issued under this Subpart. Any such contractual obligation shall not subsequently be modified by state law during the period of the contractual obligation, and the state of Louisiana hereby covenants with the holders that the state shall not limit or alter the denial of authority under this Section during the period referred to in the first sentence hereof.

Acts 2001, No. 1145, §1.



RS 39:99.11 - Exclusive jurisdiction and venue; service of process; bond validation actions

§99.11. Exclusive jurisdiction and venue; service of process; bond validation actions

The Nineteenth Judicial District Court for the state of Louisiana shall have exclusive jurisdiction and venue of any suit or action of any nature brought by or against the corporation. Any suit or action to determine or contest the validity of bonds of the corporation shall be brought and conducted only in accordance with La. R.S. 13:5121, et seq.

Acts 2001, No. 1145, §1.



RS 39:99.12 - Sale of tobacco assets

§99.12. Sale of tobacco assets

A.(1) Subject to the conditions and declarations set forth in Subsection B hereof, the State Bond Commission subject to approval of the Joint Legislative Committee on the Budget and subject to approval by a majority vote of the legislature if the legislature is in session and by mail ballot during the interim, is authorized to sell and convey, from time to time, a portion of the state allocation to the corporation, up to sixty percent thereof from and after such date, and, in particular, to execute and deliver an agreement on the closing date. The agreement shall provide, among other matters, that the purchase price payable by the corporation to the state for the tobacco assets sold, up to sixty percent of the state allocation from and after such date, shall consist of the net proceeds, after financing costs, of the first issue of tobacco bonds and the residual interests to be paid and transferred semiannually pursuant to the provisions of this Subpart.

(2)(a) After June 30, 2003, subject to the conditions and declarations set forth in Paragraphs (B)(1) and (2) hereof, the State Bond Commission shall declare its intent by granting preliminary approval and authorization to sell or convey up to one hundred percent of the state allocation to the corporation, in one or more series. Said declaration shall first be approved by the Joint Legislative Committee on the Budget and, if approved by the legislative committee, shall then be approved by a majority of the legislature if the legislature is in session. However, if the legislature is not in session, approval shall be granted by mail ballot. Upon approval of the legislature, the State Bond Commission shall commence with the sale as determined by the rules of the State Bond Commission. Net proceeds, after financing costs, of one or more issues of tobacco bonds and the residual interest to be paid shall be transferred pursuant to the provisions of this Subpart. Immediately upon closing of the sale or sales, the state treasurer shall report to the legislature the final terms and conditions of said sale or sales.

(b) In the event a sale or sales authorized in this Paragraph is made during any fiscal year commencing on or after July 1, 2003, the state treasurer, in consultation with the commissioner of administration, shall provide for the deposit into the Louisiana Fund an amount of the net proceeds of any sale or sales that, together with other deposits, will ensure that a sufficient amount is deposited into the Louisiana Fund to fund the appropriations from that fund for that fiscal year. The remainder of such proceeds after deposit into the Louisiana Fund and any residuals received in such state fiscal year shall be deposited into the Millennium Trust.

B.(1) The net proceeds of any sale authorized in Subsection A hereof and the residual interests shall constitute monies received as a result of the master settlement agreement, as set forth in Article VII, Sections 10.8 and 10.9, respectively, of the Louisiana Constitution, subject to the deposit and credit requirements thereof.

(2) Except as provided in Paragraph (3) of this Subsection, pursuant to and in accordance with Article VII, Section 10.8(A)(5), of the Louisiana Constitution, the amount of the net proceeds of any sale authorized in Subsection A hereof, and of the residual interests, to be deposited in and credited to the Millennium Trust is increased to one hundred percent and the amount thereof to be deposited in and credited to the Louisiana Fund is decreased to zero.

(3) In the event a sale or sales authorized in Subsection A of this Section is made during the state fiscal year commencing on July 1, 2001, the state treasurer, in consultation with the commissioner of administration, shall provide for the deposit into the Louisiana Fund an amount of the net proceeds of any such sale or sales that together with other deposits will ensure that fifty million dollars is deposited into the Louisiana Fund in that state fiscal year. The remainder of such proceeds after deposit into the Louisiana Fund, any residuals received in such state fiscal year and the net proceeds of any sale or sales occurring after that state fiscal year shall be deposited in the Millennium Trust.

C. Any sale of tobacco assets hereunder shall be treated as a true sale and absolute conveyance and transfer of the property, and all of the right, title and interest in and to such property, so conveyed and transferred, and not as a pledge or any other security interest or lien for borrowing. The characterization of such a sale as an absolute transfer by the parties and herein shall not be negated or adversely affected if less than all of the state allocation is conveyed and transferred, nor by the state's acquisition of residual interests or a subordinate interest in the tobacco assets, nor by any characterization of the corporation or its bonds for purposes of accounting, taxation or securities regulation, nor by any other factor whatsoever.

Acts 2001, No. 1145, §1; Acts 2003, No. 1136, §2, eff. July 2, 2003; Acts 2003, No. 1210, §1, eff. July 1, 2003.



RS 39:99.13 - Ownership of tobacco assets and tobacco settlement payments

§99.13. Ownership of tobacco assets and tobacco settlement payments

On and after the effective date of each sale of tobacco assets, the state of Louisiana shall have no right, title or interest in or to the tobacco assets sold and conveyed; and the tobacco settlement payments shall be property of the corporation and not of the state, and shall be owned, received, held and disbursed by the corporation or the indenture trustee and not the state or the state treasury. On or before the closing date and the effective date of any subsequent sale, the state through the attorney general shall notify the escrow agent and the independent auditor under the master settlement agreement that the tobacco assets have been sold and conveyed to the corporation, irrevocably instruct such escrow agent and independent auditor that, subsequent to the closing date or other effective date, the tobacco settlement payments are to be paid directly to the corporation or to the indenture trustee or other designee for the account of the corporation, and take such other actions necessary and appropriate to effectuate such notice and instruction.

Acts 2001, No. 1145, §1.



RS 39:99.14 - Issuance of bonds of the corporation

§99.14. Issuance of bonds of the corporation

A. In order to provide current assets and funds for the Millennium Trust pursuant to this Subpart for the benefit of the state, the board is hereby authorized and empowered to provide by resolution, at one time or from time to time, for the issuance of bonds of the corporation in such amount or amounts as the board shall determine, subject to the approval of the State Bond Commission and the Joint Legislative Committee on the Budget. Such bonds shall be payable solely from funds of the corporation, including, without limitation, all or any combination of the following sources: (i) tobacco assets, (ii) the proceeds of the sales of any such bonds, (iii) earnings on funds of the corporation or the indenture trustee, (iv) income, and (v) such other funds as may become available, as shall be provided by the resolution of the board authorizing any such bonds. Bonds issued under the provisions of this Subpart shall not be deemed to nor constitute a debt or obligation of the state of Louisiana or a pledge of the full faith or credit of the state, and all bonds shall contain on the face thereof a statement to the effect that neither the full faith and credit nor the taxing power nor any other asset or revenues of the state or any political subdivision thereof is or shall be obligated or pledged to the payment of the principal of or the interest on such bonds.

B. The bonds of each issue shall be dated, shall bear interest, which may be includable or excludable in the gross income of the holder for federal income tax purposes, at such fixed or variable rates, payable at or prior to maturity, and shall mature at such time or times, as may be determined by the board and may be redeemable before maturity, at the option of the corporation, at such price or prices and under such terms and conditions as may be fixed by the board, subject to approval of the State Bond Commission and the Joint Legislative Committee on the Budget. The board shall determine the form of the bonds, including any interest coupons to be attached thereon, and the manner of execution of the bonds and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest thereof, which may be at any bank or trust company within or without the state. The bonds may be issued in coupon or in registered form or both, as the board may determine, and provisions may be made for the registration of any coupon bonds as to principal alone and as to both principal and interest and for the reconversion of any bonds registered as to both principal and interest into coupon bonds. The board may sell such bonds in such manner, either at public or at private sale, and for such price as it may determine to be in the best interests of the corporation, subject to approval of the State Bond Commission and the Joint Legislative Committee on the Budget. The proceeds of such bonds shall be disbursed for the purposes for which such bonds were issued under such restrictions, if any, as the laws of the state of Louisiana and the resolution authorizing the issuance of such bond or the trust indenture provided for in R.S. 39:99.15 may provide. The corporation may also provide for temporary bonds and for the replacement of any bond that shall become mutilated or shall be destroyed or lost. Such bonds may be issued without any other proceedings or the happening of any other conditions or things than the proceedings, conditions and things that are specified and required by this Subpart.

C. Bonds of the corporation shall not be invalid because of any irregularity or defect in the proceedings or in the issuance and sale thereof and shall be incontestable in the hands of a bona fide purchaser or holder. The corporation, after authorizing the issuance of bonds by resolution, shall publish once in a newspaper of general circulation in the parish in which the corporation is domiciled, a notice of intention to issue the bonds. The notice shall include a description of the bonds and the security therefor. Within thirty days after the publication, any person in interest may contest the legality of the resolution, any provisions of the bonds to be issued pursuant to it, the provisions securing the bonds, and the validity of all other provisions and proceedings relating to the authorization and issuance of the bonds. If no action or proceeding is instituted within the thirty days, no person may contest the validity of the bonds, the provisions of the resolution pursuant to which the bonds were issued, the security of the bonds, or the validity of any other provisions or proceedings relating to their authorization and issuance, and the bonds shall be presumed conclusively to be legal. Thereafter no court shall have authority to inquire into such matters.

D. Neither the members of the board, its staff, nor any other person or persons executing the bonds shall be subject to any personal liability or responsibility by reason of the issuance thereof, and shall have the indemnification rights provided in R.S. 13:5108.1 with respect to such issuance.

Acts 2001, No. 1145, §1.



RS 39:99.15 - Security for payment of bonds; provisions of trust indenture or resolution

§99.15. Security for payment of bonds; provisions of trust indenture or resolution

A. In the discretion of the board, any bonds issued, and any ancillary contracts or swaps made under the provisions of this Subpart, may be secured by a trust indenture by and between the corporation and the indenture trustee, which may be any trust company or bank having the powers of a trust company, whether located within or without the state. Such trust indenture, or the resolution of the board providing for the issuance of such bonds, may:

(1) Pledge or assign all or any part of the income or other assets of the corporation available for such purpose.

(2) Provide for the creation and maintenance of such reserves as the board shall determine to be proper.

(3) Include covenants setting forth the duties of the corporation in relation to the bonds, the income of the corporation, the related agreement and the tobacco assets.

(4) Contain provisions respecting the custody, safeguarding and application of all monies and securities and such provisions for protecting and enforcing the rights and remedies (pursuant thereto and to the related agreement) of the holders and other beneficiaries as may be reasonable and proper and not in violation of law.

(5) Contain such other provisions as the corporation may deem reasonable and proper for priorities and subordination among the holders and other beneficiaries. Any reference in this Subpart to a resolution of the board shall include any trust indenture authorized thereby.

B. Any pledge or security interest made by the corporation shall be valid and binding from the time when the pledge or security interest is made. The income or other assets so pledged and then or thereafter received by the corporation shall immediately be subject to the lien of such pledge or security interest without any physical delivery thereof or further act, and the lien of any such pledge or security interest shall be valid and binding as against all parties asserting or having claims of any kind in tort, contract or otherwise against the corporation, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge or security interest is created need be recorded or filed to perfect such pledge or security interest.

C. Whether or not the bonds are of such form and character as to be negotiable instruments under the provisions of the Uniform Commercial Code, the bonds are hereby made negotiable instruments for all purposes, subject only to the provisions of the bonds for registration.

Acts 2001, No. 1145, §1.



RS 39:99.16 - Ancillary contracts and swaps

§99.16. Ancillary contracts and swaps

A. The corporation may enter into, amend, or terminate, as it determines to be necessary or appropriate, any ancillary contracts (i) to facilitate the issuance, sale, resale, purchase, repurchase, or payments of bonds, including without limitation bond insurance, letters of credit and liquidity facilities, or (ii) to attempt to hedge risk or achieve a desirable effective interest rate or cash flow, subject to approval of the State Bond Commission and the Joint Legislative Committee on the Budget. The determination of the board, so approved, that an ancillary contract or the amendment or termination thereof is necessary or appropriate as aforesaid shall be conclusive. Such contracts shall be made upon the terms and conditions established by the board and approved by the State Bond Commission and the Joint Legislative Committee on the Budget, including without limitation provisions as to security, default, termination, payment, remedy and consent to service of process.

B. The corporation may enter into, amend or terminate, any swap contract that it determines to be necessary or appropriate to place the obligations or investments of the corporation, as represented by the bonds or the investment of their proceeds, in whole or in part, on the interest rate, cash flow or other basis desired by the board, which contract may include without limitation contracts commonly known as interest rate swap agreements, and futures or contracts providing for payments based on levels of, or changes in, interest rates, subject to approval of the State Bond Commission. These contracts or arrangements may be entered into by the corporation, subject to approval of the State Bond Commission and the Joint Legislative Committee on the Budget, in connection with, or incidental to, entering into, or maintaining any (i) agreement which secures bonds or (ii) investment or contract providing for investment otherwise authorized by law. The determination of the board, so approved, that a swap contract or the amendment or termination thereof is necessary or appropriate as aforesaid shall be conclusive. These contracts and arrangements may contain such payment, security, default, remedy, and other terms and conditions as determined by the board and approved by the State Bond Commission and the Joint Legislative Committee on the Budget, after giving due consideration to the creditworthiness of the counterparty or other obligated party, including any rating by any nationally recognized rating agency, and any other criteria as may be appropriate.

Acts 2001, No. 1145, §1.



RS 39:99.17 - Bonds exempt from taxation

§99.17. Bonds exempt from taxation

The bonds, their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be free and exempt from taxation by the state of Louisiana and by any other political subdivision of the state.

Acts 2001, No. 1145, §1.



RS 39:99.18 - Bond and other proceeds received by the state

§99.18. Bond and other proceeds received by the state

All proceeds and monies received by the state, whether received as purchase price for the tobacco assets sold or as the residual interests or in any other way pursuant to this Subpart, shall be deposited in and credited to the Millennium Trust except as provided in R.S. 39:99.12B.(3).

Acts 2001, No. 1145, §1.



RS 39:99.19 - Pledge and agreement

§99.19. Pledge and agreement

The state covenants and agrees with the corporation, and the holders of the bonds in which the corporation has included such pledge and agreement, that the state will (i) irrevocably direct the escrow agent and independent auditor under the master settlement agreement to transfer all conveyed tobacco settlement payments directly to the corporation or its assignee, (ii) enforce the corporation's rights to receive the tobacco settlement payments to the full extent permitted by the terms of the master settlement agreement, (iii) not amend the master settlement agreement in any manner that would materially impair the rights of the holders, (iv) not limit or alter the rights of the corporation to fulfill the terms of its agreements with such holders, and (v) not in any way impair the rights and remedies of such holders or the security for such bonds until such bonds, together with the interest thereon and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully paid and discharged.

Acts 2001, No. 1145, §1.



RS 39:99.20 - Construction and effect

§99.20. Construction and effect

This Subpart and all powers granted hereby shall be liberally construed to effectuate its and their purposes, without implied limitations thereon. This Subpart shall constitute full and complete authority for all things herein contemplated to be done. All rights and powers herein granted shall be cumulative with those derived from other sources and shall not, except as expressly stated herein, be construed in limitation thereof. Insofar as the provisions of this Subpart are inconsistent with the provisions of any other law, general or special, the provisions of this Subpart shall be controlling. If a provision of this Subpart or its application is held invalid, the invalidity shall not affect other provisions or application of this Subpart which can be given effect without the invalid provisions or application.

Acts 2001, No. 1145, §1.



RS 39:99.26 - Title

SUBPART F-1. LOUISIANA COASTAL PROTECTION AND

RESTORATION FINANCING CORPORATION

§99.26. Title

This Subpart shall be known and may be cited as the "Coastal Protection and Restoration Financing Corporation".

Acts 2007, No. 249, §1, eff. July 6, 2007.



RS 39:99.27 - Definitions

§99.27. Definitions

As used in this Subpart:

(1) "Agreement" means the agreement or agreements, as authorized under this Subpart, between the state of Louisiana, as the seller, and the corporation, as the purchaser, of the offshore royalty revenue assets. The sale by the state of the offshore royalty revenue assets pursuant to any such agreement shall be a true sale and absolute transfer and not a borrowing, nor a pledge or other security interest for any borrowing.

(2) "Ancillary contracts" means contracts described in R.S. 39:99.40.

(3) "Board" means the board of the corporation.

(4) "Bonds" means Offshore Royalty Revenue bonds and refunding bonds, notes and other evidences of indebtedness issued by the corporation pursuant to this Subpart.

(5) "Closing date" means the date of delivery of the first issue of Offshore Royalty Revenue bonds.

(6) "Corporation" means the Coastal Protection and Restoration Financing Corporation created pursuant to this Subpart.

(7) "Derivative instrument" means a contract whose value is based on the performance of an underlying financial asset, index, or other investment. Derivative instruments include, but are not limited to, certificates of accrual on treasury securities (CATS), Collateralized Bond or Debt Obligation (CB) or (CDO); Collateralized Mortgage Obligations (CMO); CUBS; Diamonds: Index Options: OEX; Standard and Poor's Depository Receipts (SPDR); Separate Trading of Registered Interest and Principal of Securities (STRIP); Subscription Rights; Subscription Warrant; SWAPS; and Treasury Investors Growth Receipt (TIGER).

(8) "Financing costs" means all capitalized interest, costs, fees, reserves, and credit and liquidity enhancements as the corporation determines to be desirable in issuing, securing and marketing the bonds.

(9) "Holders" and similar terms refer to the owners of the bonds. References to covenants and contracts with such holders, and to their rights and remedies, shall if so provided by the corporation extend to the parties to derivative instruments and ancillary contracts.

(10) "Income" means the Offshore Royalty Revenue payments and all fees, charges, payments, and other income and receipts paid or payable to the corporation or a trustee or other party for the account of the corporation or the holders.

(11) "Indenture trustee" means the trust company or bank at the time serving as trustee under the trust indenture referred to in R.S. 39:99.39.

(12) "Offshore Royalty Revenue" means all monies constituting the state of Louisiana's allocable share pursuant to the Gulf of Mexico Energy Security Act of 2006.

(13) "Offshore Royalty Revenue assets" means all right, title and interest in and to the portion of the state allocation that may be sold to the corporation from time to time.

(14) "Offshore Royalty Revenue bonds" means the bonds, notes and other obligations issued by the corporation, exclusive of bonds that the corporation may issue to refund bonds, the net proceeds (after financing costs) of the first issue of which shall be used by the corporation to pay a portion of the purchase price to the state of Louisiana to purchase the Offshore Royalty Revenue assets.

(15) "Offshore Royalty Revenue payments" means the monies paid or payable to the corporation pursuant to the agreement as in effect from time to time.

(16) "Outstanding", when used with respect to bonds, shall exclude bonds that shall have been paid in full at maturity, or shall have otherwise been refunded, redeemed, defeased or discharged, or that may be deemed not outstanding pursuant to agreements with the holders thereof.

(17) "Residual interests" means the income of the corporation, and bond proceeds, if any, not previously paid to the state, that are in excess of the corporation's requirements to pay its operating expenses, debt service, sinking fund and other redemption requirements, reserve fund requirements, and any other contractual obligations to the holders or that may be incurred in connection with the issuance or repayment of the bonds, the amounts of which shall be determined by the board on or before January first and July first of each year for the next twelve months, and which, within ten days after each such determination, shall be transferred and paid by the corporation to the state treasurer for deposit in and credit to the Coastal Protection and Restoration Fund pursuant to the agreement between the state and the corporation.

(18) "State allocation" means all monies to be received by the state of Louisiana as a result of the Gulf of Mexico Energy Security Act of 2006, including all of the state of Louisiana's allocable share as determined thereunder, without giving effect to any sale of any portion thereof.

Acts 2007, No. 249, §1, eff. July 6, 2007.



RS 39:99.28 - Corporation created; domicile; fiscal year

§99.28. Corporation created; domicile; fiscal year

The corporation is created as a special purpose, public corporate entity, an instrumentality independent of the state. The corporation shall be a public corporate body, intended, created and empowered to effectuate only the purposes set forth in this Subpart, and shall have a legal existence, separate and distinct from the state of Louisiana. The domicile of the corporation shall be East Baton Rouge Parish. The corporation shall operate on a fiscal year basis commencing on July first and ending on June thirtieth of each year.

Acts 2007, No. 249, §1, eff. July 6, 2007.



RS 39:99.29 - Governing board; membership; terms; compensation and expenses; chairman and vice chairman; quorum; employees, agents; limitation of liability

§99.29. Governing board; membership; terms; compensation and expenses; chairman and vice chairman; quorum; employees, agents; limitation of liability

A. The board of the corporation shall exercise all powers, rights, and duties conferred by this Subpart or other provisions of law upon the corporation. The board shall consist of the governor, the state treasurer, attorney general, president of the Senate and speaker of the House of Representatives, chairman of the Coastal Protection and Restoration Authority Board, secretary of the Department of Natural Resources, secretary of the Department of Transportation and Development, or their designees, and seven members appointed by the governor with one member appointed from each congressional district and the remaining member or members appointed from the state at large. The members of the board who are appointed by the governor shall represent the state's diverse population as near as practicable, and shall have a background and significant experience in financial management and investments. The members of the board appointed by the governor shall be subject to Senate confirmation and shall serve at the pleasure of the governor for terms of four years each, or until their successors shall have been appointed and qualified, as designated by the governor. Any appointment to fill a vacancy on the board shall be made for the unexpired term of the member whose death, resignation, or removal created such vacancy. Members on the board may be appointed to an additional term.

B. The members of the board shall not receive compensation by reason of their membership on the board or attendance at the meetings thereof. The appointed members of the board shall receive a per diem allowance to be established by the board in an amount not to exceed the amount of per diem authorized for members of the legislature for attendance at meetings of the corporation or committees thereof or for other official duties of the corporation or board, and all members may be reimbursed for travel expenses incurred in the performance of their official duties. The travel expense reimbursement shall be fixed by the corporation in an amount not to exceed those authorized under state travel regulations.

C. The members of the board shall annually elect a chairperson and vice chairperson, and, except for secretary-treasurer of the board, such other officers as the members determine necessary. The state treasurer shall serve as secretary-treasurer of the corporation and board. The chairperson shall sign and execute all vouchers and other orders for the disbursement of funds belonging to the corporation upon authorization by the board. The vice chairperson shall exercise the powers of the chairperson when so directed by the chairperson or when the chairperson is absent. Eight members of the board shall constitute a quorum for the transaction of all business of the corporation. Meetings of the board shall be held at a time and place as determined by and at the call of the chairperson or when requested by a majority of the members, provided that the board shall meet no less than annually.

D. The board may delegate its powers to its chairperson, the secretary-treasurer, officers of the corporation or committees of the board, with such standards for the exercise of delegated powers as the board may specify, and may, to the extent not inconsistent with the rights of the holders, revoke any such delegation.

E. Members of the board and persons acting on the corporation's behalf, while acting within the scope of their duties or employment, shall not be subject to any personal liability resulting from carrying out the powers and duties conferred on them pursuant to this Subpart, and shall have the indemnification rights provided in R.S. 13:5108.1 with respect to such actions.

Acts 2007, No. 249, §1, eff. July 6, 2007; Acts 2012, No. 803, §10; Acts 2016, No. 430, §5.



RS 39:99.30 - Purposes and powers

§99.30. Purposes and powers

A. The corporation's purposes are, and it shall have the authority and powers, to carry out the financing, purchasing, owning and managing of the Offshore Royalty Revenues and the Offshore Royalty Revenue Assets, the corporation being vested (subject to R.S. 39:99.34 and the other provisions hereof) with all the powers of a private corporation to effectuate the purposes of the corporation including, without limitation, the power to sue and be sued, to make contracts, to adopt and use a corporate seal and to alter same, and is further particularly authorized and empowered to:

(1) Purchase the Offshore Royalty Revenue Assets and receive, or authorize the indenture trustee to receive, as the same shall become due, the Offshore Royalty Revenue payments.

(2) Adopt, or alter, or repeal any bylaws, rules or regulations as the board may deem necessary.

(3) Issue bonds as authorized by this Subpart and refund any of such bonds.

(4) Commence and prosecute any action or other proceeding to protect or enforce any right conferred upon it by any law, contract or other agreement.

(5) Pay its operating expenses.

(6) Determine the amounts of the residual interests, and pay and transfer such residual interests to the state treasurer, semi-annually, in accordance with the provisions of this Subpart.

(7) Enter into such agreements with the federal government and other parties as the corporation may deem necessary to effectuate the prompt and orderly transfer by the federal government of the state of Louisiana's allocation and for such other purposes that the corporation shall deem advisable.

(8) Do any and all other acts and things necessary, convenient, appropriate or incidental in carrying out the provisions of this Subpart.

B. The corporation is further authorized and empowered to incur obligations to pay its operating expenses in such form as may be authorized by the corporation. This Subpart shall govern the issuance of such obligations insofar as the same may be applicable.

C. The corporation shall prepare an operating budget annually which shall be submitted for approval to the State Bond Commission and the Joint Legislative Committee on the Budget.

D. The corporation shall prepare and submit an annual report to the governor, the State Bond Commission, the Senate committees on finance, natural resources and transportation, and the House of Representatives committees on appropriations, natural resources and transportation, highways and public works on or before March first of each year. The annual report shall contain, among other appropriate matters, the annual operating and financial statements of the corporation for the fiscal year ending the preceding June thirtieth.

E. Any funds held by the corporation or by the indenture trustee may be invested and reinvested in investments and securities that are legal investments under the laws of the state of Louisiana for funds of the state, funds of the political subdivisions of the state or tax exempt bonds as defined in R.S. 49:342(C).

Acts 2007, No. 249, §1, eff. July 6, 2007.



RS 39:99.31 - Corporate existence; dissolution

§99.31. Corporate existence; dissolution

The corporation shall have perpetual existence; provided, however, the board shall dissolve and terminate the existence of the corporation no later than two years after the date of final payment of all outstanding bonds and the payments or satisfaction of all other outstanding obligations and liabilities of the corporation, except to the extent necessary to remain in existence, and only for such additional time, as shall be necessary to fulfill any outstanding covenants or agreements with holders or other parties made in accordance with the provisions of this Subpart. Upon dissolution of the corporation, title to all assets and properties of the corporation shall vest in and become the property of the state of Louisiana and shall be deposited in and credited to the Coastal Protection and Restoration Fund, and the corporation shall execute all necessary conveyances, assignments or other documents to establish and evidence such transfer and ownership, including all conveyances or assignments of all rights, title and interest to the offshore royalty revenues.

Acts 2007, No. 249, §1, eff. July 6, 2007.



RS 39:99.32 - Staff; counsel; assistance by state officers, departments and agencies; auditors; consultants

§99.32. Staff; counsel; assistance by state officers, departments and agencies; auditors; consultants

A. The staff of the Department of the Treasury, including that of the State Bond Commission, may, pursuant to a cooperative endeavor agreement, serve as staff to the corporation under the supervision of the state treasurer.

B. The attorney general shall, pursuant to a cooperative endeavor agreement, serve as counsel to the corporation, and subject to approval of the State Bond Commission and the attorney general, the corporation may employ or retain such other attorneys as it may deem necessary and fix their compensation.

C. State officers, departments and agencies may render support and services to the corporation within their respective functions, as requested by the corporation.

D. The books and accounts of the corporation shall be subject to audit not less than annually by the legislative auditor in accordance with R.S. 24:513. The corporation shall submit to the governor, the attorney general and the Legislative Audit Advisory Council, within thirty days of its receipt, a copy of every final external audit of the books and accounts of the corporation, other than copies of the reports of examinations of the legislative auditor.

E. The corporation may employ or retain such professionals, consultants, agents, financial advisers and accountants as it may deem necessary to carry out its duties under this Subpart and, the provisions of any other law to the contrary notwithstanding, may determine their duties and compensation subject only to the approval of the State Bond Commission.

F. The corporation shall be subject to the Code of Governmental Ethics (R.S. 42:1101, et seq.), the Open Meetings Law (R.S. 42:11, et seq.), the Public Records Law (R.S. 44:1, et seq.), and the Bond Validation Procedures Law (R.S. 13:5121, et seq.).

Acts 2007, No. 249, §1, eff. July 6, 2007.



RS 39:99.33 - Exemption from taxation

§99.33. Exemption from taxation

The exercise of the powers and authorities granted by this Subpart shall be in all respects for the benefit of the citizens of the state of Louisiana and for the promotion of their welfare, convenience and prosperity. Property of the corporation, whether immovable, personal, tangible or intangible, and the income, earnings and operations of the corporation, shall be exempt from all taxation, fees or assessments, or any other similar charges.

Acts 2007, No. 249, §1, eff. July 6, 2007.



RS 39:99.34 - Bankruptcy

§99.34. Bankruptcy

Prior to the date that is one year and one day after which the corporation no longer has any bonds outstanding, the corporation is prohibited from filing and shall have no authority to file a voluntary petition under the federal bankruptcy code as it may, from time to time, be in effect, and neither any public official nor any organization, entity or other person shall authorize the corporation to be or to become a debtor under the federal bankruptcy code during such period. The provisions of this Section shall be part of any contractual obligation owed to the holders of bonds issued under this Subpart. Any such contractual obligation shall not subsequently be modified by state law during the period of the contractual obligation, and the state of Louisiana hereby covenants with the holders that the state shall not limit or alter the denial of authority under this Section during the period referred to in the first sentence hereof.

Acts 2007, No. 249, §1, eff. July 6, 2007.



RS 39:99.35 - Exclusive jurisdiction and venue; service of process; bond validation actions

§99.35. Exclusive jurisdiction and venue; service of process; bond validation actions

The Nineteenth Judicial District Court for the state of Louisiana shall have exclusive jurisdiction and venue of any suit or action of any nature brought by or against the corporation. Any suit or action to determine or contest the validity of bonds of the corporation shall be brought and conducted only in accordance with Louisiana R.S. 13:5121, et seq.

Acts 2007, No. 249, §1, eff. July 6, 2007.



RS 39:99.36 - Sale of offshore royalty revenue assets

§99.36. Sale of offshore royalty revenue assets

A. The State Bond Commission subject to approval of the Joint Legislative Committee on the Budget and subject to approval by a majority vote of the legislature if the legislature is in session and by mail ballot during the interim, is authorized to sell and convey, from time to time, a portion of the state allocation to the corporation, up to one hundred percent thereof from and after such date, and, in particular, to execute and deliver an agreement on the closing date. The agreement shall provide, among other matters, that the purchase price payable by the corporation to the state for the offshore assets sold, up to one hundred percent of the state allocation from and after such date, shall consist of the net proceeds, after financing costs, of the first issue of Offshore Royalty Revenue bonds and the residual interests to be paid and transferred semiannually pursuant to the provisions of this Subpart.

B. Any sale of Offshore Royalty Revenue assets hereunder shall be treated as a true sale and absolute conveyance and transfer of the property, and all of the right, title and interest in and to such property, so conveyed and transferred, and not as a pledge or any other security interest or lien for borrowing. The characterization of such a sale as an absolute transfer by the parties and herein shall not be negated or adversely affected if less than all of the state allocation is conveyed and transferred, nor by the state's acquisition of residual interests or a subordinate interest in the Offshore Royalty Revenue assets, nor by any characterization of the corporation or its bonds for purposes of accounting, taxation or securities regulation, nor by any other factor whatsoever.

Acts 2007, No. 249, §1, eff. July 6, 2007.



RS 39:99.37 - Ownership of Offshore Royalty Revenue assets and Offshore Royalty Revenue payments

§99.37. Ownership of Offshore Royalty Revenue assets and Offshore Royalty Revenue payments

On and after the effective date of each sale of Offshore Royalty Revenue assets, the state of Louisiana shall have no right, title or interest in or to the Offshore Royalty Revenue assets sold and conveyed; and the Offshore Royalty Revenue payments shall be property of the corporation and not of the state, and shall be owned, received, held and disbursed by the corporation or the indenture trustee and not the state or the state treasury. On or before the closing date and the effective date of any subsequent sale, the state, through, the attorney general shall notify the Department of the Interior or any successor agency that the Offshore Royalty Revenue assets have been sold and conveyed to the corporation, irrevocably instruct such Department of the Interior or any successor agency that, subsequent to the closing date or other effective date, the Offshore Royalty Revenue payments are to be paid directly to the corporation or to the indenture trustee or other designee for the account of the corporation, and take such other actions necessary and appropriate to effectuate such notice and instruction.

Acts 2007, No. 249, §1, eff. July 6, 2007.



RS 39:99.38 - Issuance of bonds of the corporation

§99.38. Issuance of bonds of the corporation

A. In order to provide current assets and funds for the Coastal Protection and Restoration Fund pursuant to this Subpart for the benefit of the state, the board is hereby authorized and empowered to provide by resolution, at one time or from time to time, for the issuance of bonds of the corporation in such amount or amounts as the board shall determine, subject to the approval of the State Bond Commission and the Joint Legislative Committee on the Budget. Such bonds shall be payable solely from funds of the corporation, including, without limitation, all or any combination of the following sources: (i) Offshore Royalty Revenue assets, (ii) the proceeds of the sales of any such bonds, (iii) earnings on funds of the corporation or the indenture trustee, (iv) income, and (v) such other funds as may become available, as shall be provided by the resolution of the board authorizing any such bonds. Bonds issued under the provisions of this Subpart shall not be deemed to nor constitute a debt or obligation of the state of Louisiana or a pledge of the full faith or credit of the state, and all bonds shall contain on the face thereof a statement to the effect that neither the full faith and credit nor the taxing power nor any other asset or revenues of the state or any political subdivision thereof is or shall be obligated or pledged to the payment of the principal of or the interest on such bonds.

B. The bonds of each issue shall be dated, shall bear interest, which may be includable or excludable in the gross income of the holder for federal income tax purposes, at such fixed or variable rates, payable at or prior to maturity, and shall mature at such time or times, as may be determined by the board and may be redeemable before maturity, at the option of the corporation, at such price or prices and under such terms and conditions as may be fixed by the board, subject to approval of the State Bond Commission and the Joint Legislative Committee on the Budget. The board shall determine the form of the bonds, including any interest coupons to be attached thereon, and the manner of execution of the bonds and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest thereof, which may be at any bank or trust company within or without the state. The bonds may be issued in coupon or in registered form or both, as the board may determine, and provisions may be made for the registration of any coupon bonds as to principal alone and as to both principal and interest and for the reconversion of any bonds registered as to both principal and interest into coupon bonds. The board may sell such bonds in such manner, either at public or at private sale, and for such price as it may determine to be in the best interests of the corporation, subject to approval of the State Bond Commission and the Joint Legislative Committee on the Budget. The proceeds of such bonds shall be disbursed for the purposes for which such bonds were issued under such restrictions, if any, as the laws of the state of Louisiana and the resolution authorizing the issuance of such bond or the trust indenture may provide. The corporation may also provide for temporary bonds and for the replacement of any bond that shall become mutilated or shall be destroyed or lost. Such bonds may be issued without any other proceedings or the happening of any other conditions or things than the proceedings, conditions and things that are specified and required by this Subpart.

C. Bonds of the corporation shall not be invalid because of any irregularity or defect in the proceedings or in the issuance and sale thereof and shall be incontestable in the hands of a bona fide purchaser or holder. The corporation, after authorizing the issuance of bonds by resolution, shall publish once in a newspaper of general circulation in the parish in which the corporation is domiciled, a notice of intention to issue the bonds. The notice shall include a description of the bonds and the security therefor. Within thirty days after the publication, any person in interest may contest the legality of the resolution, any provisions of the bonds to be issued pursuant to it, the provisions securing the bonds, and the validity of all other provisions and proceedings relating to the authorization and issuance of the bonds. If no action or proceeding is instituted within the thirty days, no person may contest the validity of the bonds, the provisions of the resolution pursuant to which the bonds were issued, the security of the bonds, or the validity of any other provisions or proceedings relating to their authorization and issuance, and the bonds shall be presumed conclusively to be legal. Thereafter no court shall have authority to inquire into such matters.

D. Neither the members of the board, its staff, nor any other person or persons executing the bonds shall be subject to any personal liability or responsibility by reason of the issuance thereof, and shall have the indemnification rights provided in R.S. 13:5108.1 with respect to such issuance.

Acts 2007, No. 249, §1, eff. July 6, 2007.



RS 39:99.39 - Security for payment of bonds; provisions of trust indenture or resolution

§99.39. Security for payment of bonds; provisions of trust indenture or resolution

A. In the discretion of the board, any bonds issued, and any ancillary contracts or derivative instruments made under the provisions of this Subpart, may be secured by a trust indenture by and between the corporation and the indenture trustee, which may be any trust company or bank having the powers of a trust company, whether located within or without the state. Such trust indenture, or the resolution of the board providing for the issuance of such bonds, may:

(1) Pledge or assign all or any part of the income or other assets of the corporation available for such purpose.

(2) Provide for the creation and maintenance of such reserves as the board shall determine to be proper.

(3) Include covenants setting forth the duties of the corporation in relation to the bonds, the income of the corporation, and the Offshore Royalty Revenue assets.

(4) Contain provisions respecting the custody, safeguarding and application of all monies and securities and such provisions for protecting and enforcing the rights and remedies (pursuant thereto and to the related agreement) of the holders and other beneficiaries as may be reasonable and proper and not in violation of law.

(5) Contain such other provisions as the corporation may deem reasonable and proper for priorities and subordination among the holders and other beneficiaries. Any reference in this Subpart to a resolution of the board shall include any trust indenture authorized thereby.

B. Any pledge or security interest made by the corporation shall be valid and binding from the time when the pledge or security interest is made. The income or other assets so pledged and then or thereafter received by the corporation shall immediately be subject to the lien of such pledge or security interest without any physical delivery thereof or further act, and the lien of any such pledge or security interest shall be valid and binding as against all parties asserting or having claims of any kind in tort, contract or otherwise against the corporation, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge or security interest is created need be recorded or filed to perfect such pledge or security interest.

C. Whether or not the bonds are of such form and character as to be negotiable instruments under the provisions of the Uniform Commercial Code, the bonds are hereby made negotiable instruments for all purposes, subject only to the provisions of the bonds for registration.

Acts 2007, No. 249, §1, eff. July 6, 2007.



RS 39:99.40 - Ancillary contracts and derivative instruments

§99.40. Ancillary contracts and derivative instruments

A. The corporation may enter into, amend, or terminate, as it determines to be necessary or appropriate, any ancillary contracts (i) to facilitate the issuance, sale, resale, purchase, repurchase, or payments of bonds, including without limitation bond insurance, letters of credit and liquidity facilities, or (ii) to attempt to hedge risk or achieve a desirable effective interest rate or cash flow, subject to approval of the State Bond Commission and the Joint Legislative Committee on the Budget. The determination of the board, so approved, that an ancillary contract or the amendment or termination thereof is necessary or appropriate as aforesaid shall be conclusive. Such contracts shall be made upon the terms and conditions established by the board and approved by the State Bond Commission and the Joint Legislative Committee on the Budget, including without limitation provisions as to security, default, termination, payment, remedy and consent to service of process.

B. The corporation may enter into, amend or terminate, any derivative instrument that it determines to be necessary or appropriate to place the obligations or investments of the corporation, as represented by the bonds or the investment of their proceeds, in whole or in part, on the interest rate, cash flow or other basis desired by the board, which contract may include without limitation contracts commonly known as interest rate swap agreements, and futures or contracts providing for payments based on levels of, or changes in, interest rates, subject to approval of the State Bond Commission. These contracts or arrangements may be entered into by the corporation, subject to approval of the State Bond Commission and the Joint Legislative Committee on the Budget, in connection with, or incidental to, entering into, or maintaining any (i) agreement which secures bonds or (ii) investment or contract providing for investment otherwise authorized by law. The determination of the board, so approved, that a derivative instrument or the amendment or termination thereof is necessary or appropriate as aforesaid shall be conclusive. These contracts and arrangements may contain such payment, security, default, remedy, and other terms and conditions as determined by the board and approved by the State Bond Commission and the Joint Legislative Committee on the Budget, after giving due consideration to the creditworthiness of the counterparty or other obligated party, including any rating by any nationally recognized rating agency, and any other criteria as may be appropriate.

Acts 2007, No. 249, §1, eff. July 6, 2007.



RS 39:99.41 - Bonds exempt from taxation

§99.41. Bonds exempt from taxation

The bonds, their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be free and exempt from taxation by the state of Louisiana and by any other political subdivision of the state.

Acts 2007, No. 249, §1, eff. July 6, 2007.



RS 39:99.42 - Bond and other proceeds received by the state

§99.42. Bond and other proceeds received by the state

All proceeds and monies received by the state, whether received as purchase price for Offshore Royalty Revenue assets sold or as the residual interests or in any other way pursuant to this Subpart, shall be deposited in and credited to the Coastal Protection and Restoration Fund.

Acts 2007, No. 249, §1, eff. July 6, 2007.



RS 39:99.43 - Pledge and agreement

§99.43. Pledge and agreement

A. The state covenants and agrees with the corporation, and the holders of the bonds in which the corporation has included such pledge and agreement, that the state will (i) irrevocably direct the U.S. Department of the Interior or any successor agency to transfer all conveyed Offshore Royalty Revenue payments directly to the corporation or its assignee, (ii) enforce the corporation's rights to receive the Offshore Royalty Revenue payments to the full extent permitted by the law, (iii) not amend the state law in any manner that would materially impair the rights of the holders, (iv) not limit or alter the rights of the corporation to fulfill the terms of its agreements with such holders, and (v) not in any way impair the rights and remedies of such holders or the security for such bonds until such bonds, together with the interest thereon and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully paid and discharged.

B. Notwithstanding the provisions of any law or statute applicable to or constituting any limitation upon the sale of bonds or notes, or upon the execution of related documentation and agreements, any parish and other local governing entity that is a coastal political subdivision is hereby authorized to sell to the corporation all or a portion of their twenty percent of the allocable share due the state of Louisiana pursuant to the Gulf of Mexico Energy Security Act of 2006.

Acts 2007, No. 249, §1, eff. July 6, 2007.



RS 39:99.44 - Construction and effect

§99.44. Construction and effect

This Subpart and all powers granted hereby shall be liberally construed to effectuate its and their purposes, without implied limitations thereon. This Subpart shall constitute full and complete authority for all things herein contemplated to be done. All rights and powers herein granted shall be cumulative with those derived from other sources and shall not, except as expressly stated herein, be construed in limitation thereof. Insofar as the provisions of this Subpart are inconsistent with the provisions of any other law, general or special, the provisions of this Subpart shall be controlling. If a provision of this Subpart or its application is held invalid, the invalidity shall not affect other provisions or application of this Subpart which can be given effect without the invalid provisions or application.

Acts 2007, No. 249, §1, eff. July 6, 2007.



RS 39:100.1 - Sports Facility Assistance Fund

SUBPART G. SPORTS FACILITY ASSISTANCE FUND

§100.1. Sports Facility Assistance Fund

A. There is hereby created, as a special fund in the state treasury, the Sports Facility Assistance Fund hereafter sometimes referred to as "the fund".

B.(1) Notwithstanding any other provision of law, after compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay an amount equal to income taxes collected by the state attributable to the income of nonresident professional athletes and professional sports franchises that was earned in Louisiana into the Sports Facility Assistance Fund.

(2) The monies in this fund shall be used solely as provided by Subsection C of this Section and only in the amounts appropriated by the legislature. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to the fund following compliance with the requirements of Article VII, Section 9(B) relative to the Bond Security and Redemption Fund.

(3) For purposes of this Subpart, "professional athlete" means an athlete that either plays for a professional sports franchise or who is a member of a professional sports association or league. A "professional sports franchise" means a member team of a professional sports association or league. "Professional sports association or league" means any of the following:

(a) Professional Golfers Association of America or the PGA Tour, Inc.

(b) National Football League.

(c) National Basketball Association.

(d) National Hockey League.

(e) East Coast Hockey League.

(f) Pacific Coast League.

C. Except as otherwise provided in this Subsection, the monies in the fund shall be appropriated to the owner of the facility, course, stadium, or arena at which nonresident professional athletes and professional sports franchises earned income in Louisiana. Monies deposited in the fund resulting from participation in the National Football League shall be appropriated to the Louisiana Stadium and Exposition District. Except as otherwise provided in this Subsection, such monies appropriated shall be used for renovations, additions, operations, or maintenance of such facility, course, stadium, or arena. Except for monies deposited in the fund resulting from participation in the Pacific Coast League, monies appropriated to the Louisiana Stadium and Exposition District shall be used solely and exclusively for renovation of the Superdome, stadium development, development and promotion of the Louisiana Stadium and Exposition District, and for payment of contractual obligations of the district. Monies deposited in the fund resulting from participation in the Pacific Coast League and appropriated to the Louisiana Stadium and Exposition District shall be used solely and exclusively for renovations, operation, and maintenance of the baseball facility owned by the district in Jefferson Parish. Monies deposited in the fund resulting from the golf tournament known as the Compaq Classic, or its successor, shall be appropriated to the FORE Kids Foundation, Inc. for expenses of the foundation incurred in connection with the Compaq Classic.

D. The secretary of the Department of Revenue is authorized to prescribe regulations that provide for the proper attribution of income taxes to the fund, and that require any returns, schedules, and payments necessary to carry out the purposes of this Section. All such regulations shall be promulgated in accordance with the Administrative Procedure Act and shall have the full force and effect of law.

Acts 2001, No. 1203, §1, eff. for all taxable periods that begin after Dec. 31, 2000; Acts 2002, 1st Ex. Sess., No. 146, §1, eff. April 23, 2002; Acts 2003, No. 119, §§1, 3, eff. May 28, 2003; Acts 2004, No. 88, §1, eff. May 28, 2004.

NOTE: Acts 2003, No. 119, §3, is applicable for all tax years beginning on or after Jan. 1, 2001.



RS 39:100.11 - Payments Towards the UAL Fund

SUBPART H. PAYMENTS TOWARDS THE UAL FUND

§100.11. Payments Towards the UAL Fund

A. For Fiscal Year 2013-2014, the Payments Towards the UAL Fund, hereinafter referred to as the "fund", is hereby created in the state treasury. The source of monies deposited into the fund shall be a portion of the unexpended monies returned to the state general fund at the end of Fiscal Year 2012-2013 and any monies appropriated to the fund. The state treasurer shall transfer to the fund all cash balances from unexpended and unencumbered state general fund appropriations which are subject to remission to the state treasury under the provisions of R.S. 39:82 and 352. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. Monies in the fund shall be invested by the treasurer in the same manner as monies in the state general fund, and any interest earned on the investment of monies in the fund shall be credited to the fund.

B. Monies in the fund shall be subject to appropriation exclusively to the Louisiana State Employees' Retirement System and the Teachers' Retirement System of Louisiana, hereinafter referred as the "systems," to defray the increased cost of payments by postsecondary education institutions and their governing boards toward the unfunded accrued liability. The "increased cost" shall be based on the increase in the UAL portion of the projected employer contribution rate for Fiscal Year 2012-2013 compared to the UAL portion of the projected employer contribution rate for Fiscal Year 2013-2014. The systems shall certify to the state treasurer the "increased cost" based on the projected Fiscal Year 2013-2014 payroll attributable to the employees participating in each respective system. If the appropriation is insufficient to defray the full amount of the increased cost, then an amount shall be applied to the unfunded accrued liability on behalf of each postsecondary education institution and their governing boards proportional to the projected Fiscal Year 2013-2014 payroll attributable to the employees participating in the Louisiana State Employees' Retirement System and the Teachers' Retirement System of Louisiana. Any excess amount shall be used for application to the balance of the Original Amortization Bases of such systems, in proportion to the balance of each system’s base. Any such payments to the public retirement systems shall not be used to fund cost-of-living increases for such systems.

Acts 2013, No. 420, §4, eff. June 21, 2013.



RS 39:100.12 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§100.12. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 39:100.21 - Overcollections Fund

SUBPART I. OVERCOLLECTIONS FUND

§100.21. Overcollections Fund

The Overcollections Fund, hereinafter referred to as the "fund", is hereby created in the state treasury. Monies in the fund shall be invested in the same manner as monies in the state general fund. Interest earned on investment of monies in the fund shall be deposited in and credited to the state general fund. Except as otherwise provided in this Section, unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.

Acts 2004, No. 585, §2, eff. July 1, 2004; Acts 2005, No. 179, §12, eff. June 28, 2005; Acts 2006, No. 639, §1, eff. June 27, 2006; Acts 2007, No. 196, §1, eff. June 27, 2007; Acts 2008, No. 424, §1, eff. June 21, 2008.



RS 39:100.26 - FEMA Reimbursement Fund

SUBPART J. FEMA REIMBURSEMENT FUND

§100.26. FEMA Reimbursement Fund

A. The FEMA Reimbursement Fund, hereinafter referred to as the "fund", is hereby created in the state treasury. Any money donated to the fund or appropriated to the fund by the legislature shall be deposited in the fund. Monies in the fund shall be invested in the same manner as monies in the state general fund. Interest earned on the investment of monies in the fund shall be deposited in and credited to the fund. Unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. Monies in the fund shall be appropriated for the purpose of providing funds to pay the state's portion of any amount due the United States under the Robert T. Stafford Disaster Relief and Emergency Assistance Act. Monies in the fund may also be transferred to the State Emergency Response Fund by the commissioner of administration with the approval of the Joint Legislative Committee on the Budget.

B.(1) Notwithstanding any provision of law to the contrary, and particularly Subsection A of this Section, monies in the fund may also be used to provide bridge funding for the Department of Education in anticipation of reimbursement to be received from the federal government or any other source. Such bridge funding shall be utilized solely for expenses incurred or to be incurred as a result of Hurricanes Katrina and Rita. All such bridge funding extended to the Department of Education pursuant to this Subsection shall be returned to the fund no later than the end of the 2008-2009 Fiscal Year.

(2) Notwithstanding any provision of law to the contrary, and particularly of Subsection A of this Section, monies in the fund attributable to the return of payments made pursuant to the Subsection A of this Section may also be appropriated or used for The Road Home Program.

Acts 2006, No. 640, §2, eff. June 27, 2006; Acts 2007, No. 196, §1, eff. June 27, 2007; Acts 2011, No. 378, §9, eff. July 1, 2011.



RS 39:100.31 - State Emergency Response Fund

SUBPART K. STATE EMERGENCY RESPONSE FUND

§100.31. State Emergency Response Fund

A. The State Emergency Response Fund, hereinafter referred to as the "fund", is hereby created in the state treasury. Any money donated to the fund or appropriated to the fund by the legislature shall be deposited in the fund. Monies in the fund shall be invested in the same manner as monies in the state general fund. Interest earned on investment of monies in the fund shall be deposited in and credited to the fund. Unexpended and unencumbered monies in the fund shall remain in the fund. Monies in the fund shall be appropriated, administered, and used solely as provided in Subsection B of this Section.

B. Monies in the fund shall be appropriated and used to provide a source of funds to pay expenses incurred as a result of activities associated with the preparation for and response to an emergency or declared disaster. The expenditure for such a purpose from another source may be eligible to be repaid from the fund if the using agency has certified the necessity of such action to the commissioner of administration. Monies in the fund may also be utilized to provide bridge funding in anticipation of reimbursements from the federal government or other source. Any reimbursement received for expenses paid from the fund shall be returned to and deposited into the fund. Transfers of monies from the fund may be made from one agency to another prior to obtaining approval by the Joint Legislative Committee on the Budget in the event of an emergency and if certified by the commissioner of administration to the governor that any delay in the expenditure of such monies would be detrimental to the welfare and safety of the state and its citizens. The Joint Legislative Committee on the Budget shall be notified in writing of such declaration and shall meet to consider such action, but if it is found by the committee that such funds were not needed for an emergency expenditure, such approval may be withdrawn and any balance remaining shall not be expended. Monies in the fund may also be transferred to the FEMA Reimbursement Fund by the commissioner of administration with the approval of the Joint Legislative Committee on the Budget.

C. Repealed by Acts 2007, No. 196, §2, eff. June 27, 2007.

Acts 2006, No. 640, §2, eff. June 27, 2006; Acts 2007, No. 196, §2, eff. June 27, 2007.



RS 39:100.36 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

SUBPART L. LOUISIANA ECONOMIC AND PORT

DEVELOPMENT INFRASTRUCTURE FUND

§100.36. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 39:100.41 - Louisiana Interoperability Communications Fund

SUBPART M. LOUISIANA INTEROPERABILITY COMMUNICATIONS FUND

§100.41. Louisiana Interoperability Communications Fund

A. There is hereby established in the state treasury, as a special fund, the Louisiana Interoperability Communications Fund, hereinafter referred to as the "fund".

B. Subject to a legislative appropriation, the treasurer is authorized and directed on December 21, 2006, to deposit any monies available into the fund from the general fund. Monies in the fund shall also include any monies appropriated annually to the fund by the legislature, including federal funds; donations, gifts, or grants; and any other monies which may be provided by law to be deposited in the fund. The monies in this fund shall be appropriated, administered, and used solely as provided in Subsection C of this Section and only in the amounts appropriated annually by the legislature. All unexpended and unencumbered monies in this fund at the end of the fiscal year shall remain in the fund. The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to this fund.

C. Monies in the fund shall be appropriated and used solely to establish, design, develop, acquire, construct, administer, operate, and maintain an interoperability communications system within the state to serve state and local emergency and first responders and to meet National Incident Management Systems (NIMS) communication requirements, which shall include but not be limited to administration and staff support, training, acquisition and implementation of hardware and software systems, voice system upgrades, Internet protocol systems, equipment upgrades, wireless, broadband and relay systems, and the maintenance of all feasible interoperability systems, and an all-hazards emergency alert system which shall be able to support a text-based emergency alert and notification system containing messaging, e-mail, Internet access, cellular capability, desktop alert applications, prerecorded voice messages and text pager messages, and satellite phone and satellite radio with two-way send and reply capabilities, and include a web site which provides emergency information to the citizens of the state including but not limited to such things as information relative to the Department of Homeland Security and Emergency Preparedness, Federal Emergency Management Agency, charities and faith-based groups that provide relief during times of emergency, and state and local shelters operating during a declared state of emergency; evacuation plans and routes; home safety including emergency kits, the supplying of food and water, pet care, and sheltering in place; and communications information, as well as a rapid communications system which shall have at a minimum a text-based emergency alert and notification component where users may self-register to receive all-hazards emergency information from their local parishes and the state and users can manage their personal contact information whether by e-mail, cell phone, pager, or personal digital assistant as they choose. The text-based alert and notification system shall be capable of enabling local and state emergency officials to send text alerts to such users based upon their preferences or geographical location by parish, emergency preparedness and homeland security regions, or statewide, and the system shall be capable of tracking replies from such users.

D. The Governor's Office of Homeland Security and Emergency Preparedness, the office of the chief information officer, the Department of Public Safety and Corrections, and the members of the Statewide Interoperable Communication System Executive Committee shall assist, as requested by the governor, in the implementation and establishment of an interoperability communications system within the state, including but not limited to applying for grants or financial assistance from the federal government, individuals, or corporations.

E. Appropriations from the fund to an entity which exceed ten percent individually or in the aggregate of the total appropriations made from the fund in that fiscal year shall not be implemented until the entity receiving the appropriation has submitted an expenditure plan for approval to the Joint Legislative Committee on the Budget. All expenditures shall comply with the Louisiana Procurement Code, R.S. 39:1551 et seq.

Acts 2006, 2nd Ex. Sess., No. 2, §1, eff. Dec. 21, 2006.



RS 39:100.51 - Health Care Redesign Fund

SUBPART N. HEALTH CARE REDESIGN FUND

§100.51. Health Care Redesign Fund

A. The legislature hereby finds that there is a critical need for health care services in areas of the state affected by the hurricanes of 2005. It further finds that the existing health care delivery system experienced severe stresses during its response to these disasters and that redesign of the system of health care delivery is desirable and necessary in both the hurricane-affected areas of Louisiana and on a statewide basis. The Health Care Redesign Collaborative, as established by House Concurrent Resolution Number 127 of the 2006 Regular Session of the Louisiana Legislature, has completed its work and submitted a final report that recommended the development of Medical Home and Health Information Technology Systems and the Louisiana Health Care Quality Forum. The legislature further finds that this redesign effort will require both transitional and permanent changes in the state's medical assistance programs and their financing. It is the purpose of this Subpart to establish a mechanism for accumulating and distributing financial resources associated with this redesign effort.

B. There is hereby established in the state treasury, as a special fund, the Health Care Redesign Fund, hereinafter referred to as the "fund".

C. The source of monies deposited into the fund shall be any monies appropriated annually by the legislature including federal funds, donations, gifts, or grants, and any other monies which may be provided by law. The monies in this fund shall be appropriated, administered, and used solely for the purpose of supporting initiatives for the redesign and improved efficiency of the health care system in Louisiana, as provided in Subsection D of this Section. All unexpended and unencumbered monies in this fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of monies shall be credited to this fund.

D. Monies in the fund shall be appropriated and used solely to pay costs and expenses associated with the following health care initiatives and services:

(1) Development of a medical home to serve the low income uninsured population and reduce the incidence of emergency room services.

(2) Funding to maintain, administer and improve the following health care areas:

(a) Essential behavioral health services in the Louisiana Department of Health including mental health services and addictive disorders services.

(b) Recommendations for statewide mental health system improvements contained in Louisiana's Plan for Access to Mental Health Care.

(c) Expansion of health insurance through the state's Medicaid program.

(d) Reengineering of the state's vital records system to reconstitute records lost or damaged as a result of Hurricane Katrina or Hurricane Rita, and to provide for effective creation, storage, and retrieval of such records.

(e) Provision of services that are expected to achieve improved standards of care and better health outcomes for the following:

(i) Essential developmental disabilities, substance abuse and mental health services by the Louisiana Department of Health.

(ii) Essential adult and aging services by the Louisiana Department of Health.

(iii) Essential public health services by the Louisiana Department of Health.

(iv) Essential primary and preventive health care services by the Louisiana Department of Health.

(v) Health care services provided via the Medicaid program operated by the Louisiana Department of Health, including the enhancement of provider reimbursement rates that improves Medicaid enrollee access to care, provided that such care is consistent with the goals of this redesign effort.

(3) Initiatives of the Louisiana Health Care Quality Forum designed to improve the quality of health and health care throughout Louisiana in a cost effective, transparent manner and within a safe, peer-protected environment.

(4) Initiatives to further the adoption and use of health information technology as it relates to improving the quality, efficiency, cost, and safety of health care for Louisiana residents, including but not limited to implementation of national Health Information Technology/Health Information Exchange standards at the state and local levels, building of the health information exchange infrastructure, and adoption of electronic medical records and other clinical information and decision support systems at the health care provider level.

(5) Assistance for health care workforce development and employee retention which shall include: training; student loan repayment; physician payments for uncompensated care; and also transitional support for medical practitioners who provide comprehensive, continuing, and outcome-based patient care for Medicaid and uninsured patients in the Louisiana Department of Health Regions 1 and 5.

E. In considering any new initiative to be supported by this fund, the secretary of the Louisiana Department of Health shall determine that such initiative, at a minimum, meets the following criteria:

(1) Is designed to improve health care outcomes of affected populations.

(2) Is an efficient, effective use of physical, professional, and financial resources.

(3) Is subject to continuous monitoring and, where necessary, may be modified to avoid undesirable outcomes.

(4) Is sustainable over the time period for which such initiative is expected to operate.

Acts 2007, No. 172, §1, eff. June 27, 2007.



RS 39:100.61 - New Opportunities Waiver Fund

SUBPART O. NEW OPPORTUNITIES WAIVER FUND

§100.61. New Opportunities Waiver Fund

A. There is hereby created in the state treasury, as a special fund, the New Opportunities Waiver Fund, hereinafter referred to as the "fund".

B.(1) The source of monies in the fund shall be as follows:

(a) In any fiscal year, the state treasurer is directed to deposit twelve percent of all recurring state general fund revenue, not to exceed fifty million dollars in any fiscal year, as recognized by the Revenue Estimating Conference in excess of the Official Forecast at the beginning of the current fiscal year into the New Opportunities Waiver Fund, and monies in the fund from this Subparagraph shall be used for appropriation in the ensuing fiscal year.

(b) Monies designated for the fund and received by the state treasurer from donations, gifts, grants, appropriations, or other revenue.

(2) Monies in the fund shall be invested in the same manner as monies in the state general fund. Interest earned on investment of monies in the fund shall be credited to this fund. Unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.

C. Subject to an appropriation by the legislature, monies in the New Opportunities Waiver Fund shall be used solely to fund the New Opportunities Waiver program administered by the Louisiana Department of Health. Such funding shall be used for the purpose of adding additional waiver slots and shall not be used to supplant appropriations from the general fund for the New Opportunities Waiver program. Nothing contained in this Subpart shall prohibit the legislature from appropriating additional monies for the New Opportunities Waiver slot program.

Acts 2007, No. 481, §1, eff. July 1, 2007; Acts 2012, No. 508, §1, eff. July 1, 2012.



RS 39:100.71 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

SUBPART P. THE MANUFACTURED HOME TAX FAIRNESS FUND

§100.71. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 39:100.81 - Community Water Enrichment Fund

SUBPART P-1. COMMUNITY WATER ENRICHMENT FUND

§100.81. Community Water Enrichment Fund

A. There is hereby created in the state treasury, as a special fund, the Community Water Enrichment Fund, hereinafter referred to as the "fund". Subject to appropriation by the legislature, monies in the fund shall be used solely to fund rehabilitation, improvement, and construction projects for community water systems to provide drinking water to Louisiana's small rural communities.

B. The fund shall consist of any monies appropriated, allocated, or transferred to the fund. Monies in the fund shall be invested in the same manner as monies in the state general fund. Interest earned on investment of monies in the fund shall be credited to the fund. Unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.

Acts 2008, No. 513, §14, eff. June 30, 2008.



RS 39:100.91 - Grants for Grads Program; intent, definitions, program

SUBPART P-2. GRANTS FOR GRADS PROGRAM

AND GRANTS FOR GRADS FUND

§100.91. Grants for Grads Program; intent; definitions; program

A. Legislative findings. The legislature finds that:

(1) Many of Louisiana's residents relocate from Louisiana upon completion of their college careers due to a perceived lack of economic opportunity.

(2) The future success of the society and economy of Louisiana is dependent upon a diverse population, including citizens of all ages and educational backgrounds, and in particular, those who have completed a higher education.

(3) Home ownership reflects a commitment to remain in Louisiana and to continue the tradition and culture of our great state for the graduate and his family.

B. For purposes of this Subpart, the following words and phrases shall have the following meanings:

(1) "Agency" means the Louisiana Housing Corporation.

(2) "Applicant" means a person who has registered for the program and who has made his application to receive a grant within the authorized time period.

(3) "College" means an institution of higher education.

(4) "First home" or "home" means the first residential real property located in Louisiana to be purchased by a grantee, which property shall serve as the grantee's primary residence upon its acquisition for not less than one year. Additionally, the home shall not be purchased from an immediate family member of the grantee or from a business in which an immediate family member of the grantee owns more than a ten percent interest.

(5) "Graduate" is a person who is eligible to register for, apply for, and receive a grant awarded pursuant to the provisions of this Subpart.

(6) "Grant" means a monetary grant or cash payment awarded to a person by the Louisiana Housing Corporation pursuant to the provisions of this Subpart.

(7) "Grantee" or "grant recipient" is a person who has been awarded a grant.

(8) "Institution of higher education" means a public postsecondary institution of higher education or a private postsecondary institution of higher education which is accredited by a regional accrediting organization which is recognized by the United States Department of Education.

(9) "Louisiana resident" means any of the following:

(a) A person who was a resident of Louisiana at the time of his graduation from a Louisiana public high school or a nonpublic high school which is approved by the State Board of Elementary and Secondary Education, and who is a resident of Louisiana when he registers for the Grants for Grads Program.

(b) A person who was a Louisiana resident at the time of completing, through the twelfth grade level, a home-study program approved by the State Board of Elementary and Secondary Education, and who is a resident of Louisiana at the time of registering for the Grants for Grads Program.

(c) A person who attended an out-of-state high school that was accredited by a regional accrediting organization recognized by the United States Department of Education and met the standards adopted by the State Board of Elementary and Secondary Education for approval of nonpublic schools in Louisiana or from a high school approved by the United States Department of Defense and whose parent was a resident of Louisiana at the time of his graduation from such high school, and who is a resident of Louisiana at the time of registering for the Grants for Grads Program.

C. There is hereby established the "Grants for Grads Program" for the purpose of providing grants of cash awards to certain Louisiana residents who have received an associate, baccalaureate, masters, or other postgraduate degree, which shall be used by the grantee to pay for the down payment or closing costs on the purchase of a first home in the state of Louisiana. The program shall be administered by the Louisiana Housing Corporation, hereinafter referred to as "agency". Participation in this program shall require a graduate to be eligible and register for the program, and then to apply for the grant in accordance with the provisions of this Subpart.

Acts 2008, No. 748, §1, eff. July 6, 2008; Acts 2011, No. 408, §5(B), eff. July 5, 2011.



RS 39:100.92 - Grants for Grads Prob

§100.92. Grants for Grads Program; eligibility and registration

A. Eligibility. (1) A graduate shall be eligible to register for the program if:

(a) He is a Louisiana resident who has received either an associate, baccalaureate, masters, or other postgraduate degree from an institution of higher education.

(b) He is able to provide to the agency evidence documenting his Louisiana residency and high school and college graduation.

(c) Intends to live and work in Louisiana for at least five years after his college graduation or completion of a postgraduate degree.

(d) Intends to purchase a permanent home in Louisiana.

(2) A graduate who is married to a person who has previously received a grant under this program shall be ineligible to register or participate in the program.

B. Registration. Eligible graduates who choose to participate in the program shall register with the agency no later than the sixtieth day after their college graduation date or date of completion of their postgraduate degree. A married person, whose spouse is also eligible to register for the program, shall register individually and shall make the actual or potential registration of his spouse known to the agency. The agency shall provide for the content and format of the documentation required for registration. No graduate may apply for a grant unless he has registered for the program pursuant to this Section.

Acts 2008, No. 748, §1, eff. July 6, 2008.



RS 39:100.93 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§100.93. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 39:100.94 - Grants for Grads Program; grants; recapture of grant funds under certain circumstances

§100.94. Grants for Grads Program; grants; recapture of grant funds under certain circumstances

A. Application for the grant. A graduate who has registered for the program shall apply for a grant during the period of time which starts on the due date of the filing of his fifth Louisiana state individual income tax return since graduation and ends on the ninetieth day thereafter. A married person shall apply as an individual and shall indicate whether his spouse is registered for the program.

(1) The application shall include information as determined by the agency for the awarding of a grant, but at a minimum shall include:

(a) Evidence that the graduate has paid Louisiana state individual income taxes through the timely filing of five Louisiana state individual income tax returns over five consecutive taxable years following the year of his graduation, each of which must indicate a tax liability owed to the state by the graduate. For married persons, the tax returns must indicate a tax liability on the part of both spouses in order for them to receive the higher grant award available for married persons.

(b) Evidence that the graduate has maintained his primary residence and employment within the state since his registering for the program.

(2) A graduate who, at any time during the period from his program registration until his application for a grant, has been deemed by the state to be delinquent in the payment of individual income taxes shall lose his registration status and shall be deemed ineligible to receive a grant pursuant to this Subpart.

(3) The agency shall review each application for compliance and accuracy and shall determine whether a graduate shall receive a grant, and the amount thereof, based on the information provided to the agency in the application. An application found to be insufficient by the agency may be resubmitted by the graduate within the ninety-day period of time for which he may apply for a grant.

B. Grant award. (1) Grant awards shall be provided from monies appropriated by the legislature. A grant award shall be given to a graduate whose application has been deemed by the agency to be timely, authentic, and complete and who has been selected as one of one hundred grantees in a random lottery conducted by the agency by January thirty-first of each year. The lottery pool shall include all graduate applicants who have filed applications within the last calendar year. If there are less than one hundred applicants for grant awards in a given calendar year, then the requirement of a lottery shall be dispensed with and all applicants shall be awarded grants. At the time of the awarding of a grant to a married person, if his spouse has registered for the program, then the spouse's participation in the program shall be combined with the grantee spouse's application for purposes of this Subpart. The awarding of a grant shall be evidenced by written notification to the grantee, which notification shall clearly state the amount of the grant and the start and end dates of the award period. The agency shall provide such notification within sixty days after completion of the lottery. The award period shall be from the start date through the last day of the thirty-sixth month thereafter. Once a grant has been awarded to a married person, then there shall be no eligibility for any additional award or increment of an award to his spouse.

(2) The amount of each awarded grant or cash payment shall be calculated as follows:

(a) For an individual, an amount equal to the total cumulative Louisiana state individual income tax paid by the grantee as evidenced by the tax information contained in his application, or ten thousand dollars, whichever is less.

(b) For a married person, an amount equal to the total cumulative Louisiana state individual income tax paid by the grantee and his spouse, filing jointly or separately, as evidenced by the tax information contained in his application, or fifteen thousand dollars, whichever is less.

(3) The grant shall be provided as a cash payment to be received by the grantee when obtaining a mortgage loan, such amount to be applied only to pay a portion of the closing costs or required down payment on the purchase of his home. There shall be no cash back to the grantee at the time of closing. The grantee must take receipt of the grant within thirty-six months of the date of the award, after which time the grant will expire.

C. Recapture of grant funds. If the Louisiana Housing Corporation finds that a grantee or grant recipient fails to comply with the criteria of home ownership as provided for in R.S. 39:100.91(B)(4), then the grantee or grant recipient's state income tax for the applicable taxable period shall be increased by an amount necessary for the recapture of the amount of the grant awarded according to the provisions of this Section. An action to recapture grant funds shall be initiated within three years from December thirty-first of the year in which the grant was awarded.

Acts 2008, No. 748, §1, eff. July 6, 2008; Acts 2011, No. 408, §5(B), eff. July 5, 2011; Acts 2012, No. 834, §9, eff. July 1, 2012.



RS 39:100.95 - Grants for Grads Program; rulemaking

§100.95. Grants for Grads Program; rulemaking

The Louisiana Housing Corporation shall establish rules in accordance with the Administrative Procedure Act as are necessary to carry out the provisions of this Subpart.

Acts 2008, No. 748, §1, eff. July 6, 2008; Acts 2011, No. 408, §5(B), eff. July 5, 2011.



RS 39:100.101 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

SUBPART P-3. THE FEMA MOBILE HOME REIMBURSEMENT FUND

§100.101. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 39:100.111 - This Subpart shall be known as the "Restrict, Restore, Rebuild Act".

SUBPART P-4. RESTRICT, RESTORE, REBUILD ACT

§100.111. This Subpart shall be known as the "Restrict, Restore, Rebuild Act".

Acts 2016, No. 639, §1.



RS 39:100.112 - Revenue Stabilization Trust Fund

§100.112. Revenue Stabilization Trust Fund

A. There is hereby established in the state treasury a special trust fund, the Revenue Stabilization Trust Fund, hereinafter referred to as the "fund".

B. After allocation of money to the Bond Redemption and Security Fund as provided in Article VII, Section 9(B) of the Constitution of Louisiana, the treasurer shall deposit in and credit to the fund the revenues as provided for in Subsections C and D of this Section.

C. The treasurer shall deposit into the fund the amount of mineral revenues as provided in R.S. 39:100.116.

D. The treasurer shall deposit into the fund the amount of revenues in excess of six hundred million dollars received each fiscal year from corporate franchise and income taxes as recognized by the Revenue Estimating Conference.

E.(1) Except as provided for in Subsection F of this Section, monies deposited into the Revenue Stabilization Trust Fund shall be permanently credited to the trust fund and shall be invested by the treasurer in the same manner as investments of the Millennium Trust, as provided in R.S. 39:98.2.

(2) The treasurer shall deposit all interest or other income from investment on the fund into the state general fund.

F.(1) Except as provided in Paragraphs (2) and (3) of this Subsection, no appropriations shall be made from the Revenue Stabilization Trust Fund.

(2)(a) In any fiscal year in which the balance of the fund at the beginning of the year is in excess of five billion dollars, hereinafter referred to as the minimum fund balance, the legislature may appropriate an amount not to exceed ten percent of the fund balance, hereinafter referred to as the allowable percentage, for the following:

(i) Capital outlay projects in the comprehensive state capital budget.

(ii) Transportation infrastructure.

(b) The minimum fund balance or the allowable percentage may be changed by a law enacted by two-thirds of the elected members of each house of the legislature.

(3) In order to ensure the money in the fund is available for appropriation in an emergency, the legislature may authorize an appropriation from the fund at any time for any purpose pursuant to a concurrent resolution adopted by a favorable vote of two-thirds of the elected members of each house of the legislature. If the legislature is not in session, the two-thirds consent requirement shall be obtained as provided in R.S. 39:87.

Acts 2016, No. 639, §1, special eff. date.



RS 39:100.113 - Repealed by Acts 2013, No. 184, §13.

§100.113. Repealed by Acts 2013, No. 184, §13.



RS 39:100.114 - Repealed by Acts 2013, No. 184, §13.

§100.114. Repealed by Acts 2013, No. 184, §13.



RS 39:100.115 - Repealed by Acts 2013, No. 184, §13.

§100.115. Repealed by Acts 2013, No. 184, §13.



RS 39:100.116 - Dedication of Mineral Revenues

SUBPART P-5. DEDICATION OF MINERAL REVENUES

§100.116. Dedication of mineral revenues

A. All mineral revenues as defined in Subsection D of this Section received in each fiscal year by the state as a result of the production of or exploration for minerals, hereinafter referred to as mineral revenues, shall be allocated as provided in this Section after the following allocations and deposits of mineral revenues have been made:

(1) To the Bond Security and Redemption Fund as provided by Article VII, Section 9(B) of the Constitution of Louisiana.

(2) To the political subdivisions of the state as provided in Article VII, Sections 4(D) and (E) of the Constitution of Louisiana.

(3) To the Louisiana Wildlife and Fisheries Conservation Fund as provided by the requirements of Article VII, Section 10-A of the Constitution of Louisiana and R.S. 47:324, R.S. 56:799, and 799.3.

(4) To the Louisiana Wildlife and Fisheries Conservation Fund and the Oil and Gas Regulatory Fund as provided in R.S. 30:136.1(D).

(5) To the Rockefeller Wildlife Refuge and Game Preserve Fund as provided in R.S. 56:797.

(6) To the Marsh Island Operating Fund and the Russell Sage or Marsh Island Refuge Fund as provided in R.S. 56:798.

(7) To the MC Davis Conservation Fund as provided in R.S. 56:799.

(8) To the White Lake Property Fund as provided in R.S. 56:799.3.

(9) To the Louisiana Education Quality Trust Fund and Louisiana Quality Education Support Fund as provided in Article VII, Section 10.1 of the Constitution of Louisiana.

(10) To the Coastal Protection and Restoration Fund as provided in Article VII, Section 10.2 of the Constitution of Louisiana and R.S. 49:214.5.4.

(11) To the Mineral Revenue Audit and Settlement Fund as provided in Article VII, Section 10.5 of the Constitution of Louisiana and R.S. 39:97.

(12) To the Budget Stabilization Fund as provided in Article VII, Section 10.3 of the Constitution of Louisiana and R.S. 39:94.

(13) An amount equal to the state general fund deposited into the Transportation Trust Fund and the Louisiana State Transportation Infrastructure Fund as provided in R.S. 48:77.

B. After the allocations and deposits provided in Subsection A of this Section, the mineral revenues received in each year in excess of six hundred sixty million dollars and less than nine hundred fifty million dollars shall be allocated as follows:

(1) Thirty percent shall be appropriated to the Louisiana State Employees' Retirement System and the Teachers' Retirement System of Louisiana for application to the balance of the unfunded accrued liability of such systems existing as of June 30, 1988, in proportion to the balance of such unfunded accrued liability of each such system, until such unfunded accrued liability has been eliminated. Any such payments to the public retirement systems shall not be used, directly or indirectly, to fund cost-of-living increases for such systems.

(2) The remainder shall be deposited into the Revenue Stabilization Trust Fund.

C. Mineral revenues in excess of the base which would otherwise be deposited into the Budget Stabilization Fund under Paragraph (A)(2) of R.S. 39:94, but are prohibited from being deposited into the fund under Paragraph (C)(4) of R.S. 39:94, shall be distributed as follows:

(1) Thirty percent shall be appropriated to the Louisiana State Employees' Retirement System and the Teachers' Retirement System of Louisiana for application to the balance of the unfunded accrued liability of such systems existing as of June 30, 1988, in proportion to the balance of such unfunded accrued liability of each such system, until such unfunded accrued liability has been eliminated. Any such payments to the public retirement systems shall not be used, directly or indirectly, to fund cost-of-living increases for such systems.

(2) The remainder shall be deposited into the Revenue Stabilization Trust Fund.

D. For purposes of this Section, "mineral revenues" shall include severance taxes, royalty payments, bonus payments, or rentals, with the following exceptions:

(1) Revenues designated as nonrecurring, pursuant to Article VII, Section 10(B) of the Constitution of Louisiana.

(2) Revenues received by the state as a result of grants or donations when the terms or conditions thereof require otherwise.

(3) Revenues derived from any tax on the transportation of minerals.

Acts 2016, No. 639, §1, special eff. date.



RS 39:100.117 - Repealed by Acts 2013, No. 184, §13.

§100.117. Repealed by Acts 2013, No. 184, §13.



RS 39:100.121 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

SUBPART Q. HURRICANE RECOVERY HEALTH

INSURANCE PREMIUM FUND

§100.121. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 39:100.122 - Center of Excellence for Autism Spectrum Disorder Fund

SUBPART Q-1. CENTER OF EXCELLENCE FOR AUTISM SPECTRUM DISORDER FUND

§100.122. Center of Excellence for Autism Spectrum Disorder Fund

A. There is hereby established in the state treasury, as a special fund, the Center of Excellence for Autism Spectrum Disorder Fund, hereinafter referred to as the "fund".

B. The source of monies deposited into the fund shall be any monies appropriated annually by the legislature including donations, gifts, grants, or any other monies which may be provided by law. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of monies shall be credited to the fund.

C. The monies in the fund shall be appropriated and used solely to pay costs and expenses associated with the establishment and operation of a center of excellence for autism spectrum disorder by the office for citizens with developmental disabilities within the Louisiana Department of Health.

Acts 2009, No. 226, §1, eff. July 1, 2009.



RS 39:100.123 - Sickle Cell Fund

SUBPART Q-2. SICKLE CELL FUND

§100.123. Sickle Cell Fund

A. There is hereby established in the state treasury, as a special fund, the Sickle Cell Fund, hereinafter referred to as the "fund".

B. The source of monies deposited into the fund shall be any monies appropriated annually by the legislature including donations, gifts, grants, or any other monies which may be provided by law. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of monies shall be credited to the fund.

C. The monies in the fund shall be appropriated and used solely to pay costs and expenses associated with the implementation of the provisions of R.S. 40:2018.3(D).

Acts 2015, No. 121, §2, eff. July 1, 2015.



RS 39:100.124 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

SUBPART Q-3. TECHNOLOGY COMMERCIALIZATION FUND

§100.124. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 39:100.125 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

SUBPART Q-4. STATEWIDE EDUCATION FACILITIES FUND

§100.125. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 39:100.126 - Major Events Fund

SUBPART R. MAJOR EVENTS FUND

§100.126. Major Events Fund

A. There is hereby established in the state treasury, as a special fund, the Major Events Fund, hereinafter referred to as the "fund".

B. The source of monies deposited into the fund shall be any monies appropriated annually by the legislature including donations, gifts, grants, or any other monies which may be provided by law. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of monies shall be credited to the state general fund.

C. The monies in the fund shall be appropriated and used to provide funding for entities within the state for the costs associated with attracting, hosting, and staging major events of area-wide, statewide, regional, national, or international prominence. Such funding shall require prior approval of the Joint Legislative Committee on the Budget.

Acts 2012, No. 548, §1, eff. July 1, 2012.



RS 39:100.136 - Specialized Educational Institutions Support Fund

SUBPART R-1. UNFUNDED ACCRUED LIABILITY

AND SPECIALIZED EDUCATIONAL INSTITUTIONS

SUPPORT FUND

§100.136. Specialized Educational Institutions Support Fund

A. There is hereby established in the state treasury a special fund to be known as the "Unfunded Accrued Liability and Specialized Educational Institutions Support Fund", hereinafter referred to as "fund". The fund shall be composed of two accounts: the UAL Account and the Specialized Educational Institutions Account. The source of monies for the fund shall be those state revenues deposited into the fund pursuant to the requirements of R.S. 47:6351. Monies in the fund shall be invested in the same manner as those in the state general fund. Monies remaining in the fund at the end of the fiscal year shall be deposited into the UAL Account.

B. Monies in the fund shall be available for appropriation exclusively for (1) payments against the unfunded accrued liability of the public retirement systems which are in addition to any payments required for the annual amortization of the unfunded accrued liability of the public retirement systems, as required by Article X, Section 29(E)(2)(c) of the Constitution of Louisiana; however, any such payments to the public retirement systems shall not be used, directly or indirectly, to fund cost-of-living increases for such systems and (2) the support of operations of the Louisiana Cancer Research Center of L.S.U. Health Sciences Center in New Orleans/Tulane Health Sciences Center, the Feist-Weiller Cancer Center of LSU Health Sciences Center - Shreveport, the Pennington Biomedical Research Center, the Louisiana State University Agricultural Center, and the Southern University Agricultural Research and Extension Center. Monies appropriated from the fund shall not be used in any fiscal year to displace, replace, or supplant state general fund support for these agencies.

C.(1) Appropriations from the Specialized Educational Institutions Account in any fiscal year shall be allocated as provided in this Paragraph; however, in the event that the amount available for appropriation in any fiscal year is insufficient to provide for such allocations, the amounts allocated shall be reduced proportionately.

(a) Five Million Dollars for the Louisiana Cancer Research Center of L.S.U. Health Sciences Center in New Orleans/Tulane Health Sciences Center.

(b) Five Million Dollars for the Feist-Weiller Cancer Center of LSU Health Sciences Center - Shreveport.

(c) Ten Million Dollars for the Louisiana State University Agricultural Center.

(d) Five Million Dollars for the Pennington Biomedical Research Center.

(e) Five Million Dollars for the Southern University Agricultural Research and Extension Center.

(2) Appropriations from the UAL Account shall be exclusively for additional payments against the unfunded accrued liability of the public retirement systems as provided in Subsection B of this Section.

Acts 2012, No. 800, §1, eff. July 1, 2012.



RS 39:100.146 - Higher Education Financing Fund

SUBPART S. HIGHER EDUCATION FINANCING FUND

§100.146. Higher Education Financing Fund

A. There is hereby established in the state treasury, as a special fund, the Higher Education Financing Fund, hereinafter referred to as the "fund".

B.(1) The state treasurer is directed to deposit into the fund an amount equal to cash balances identified and reported by the commissioner of administration as being from unexpended and unencumbered state general fund (direct) and Overcollections Fund appropriations for contracts not approved by the Joint Legislative Committee on the Budget for professional, personal, and consulting services under the jurisdiction of the office of state procurement available at the end of each fiscal year as are necessary to satisfy the requirements of R.S. 39:1590. The commissioner of administration, in consultation with the state chief procurement officer, shall periodically determine the amount of monies appropriated for professional, personal, and consulting service contracts that remain unexpended and unencumbered as a result of implementation of R.S. 39:1590. Such determination shall take place on the following dates in fiscal years 2015-2016, 2016-2017, and 2017-2018:

(a) September thirtieth.

(b) December thirty-first.

(c) March thirty-first.

(d) June thirtieth.

(2) All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of monies shall be credited to the fund.

C. Monies in the fund shall be appropriated and used solely for public postsecondary education institutions.

Acts 2015, No. 87, §1, eff. July 1, 2015.

NOTE: See Acts 2015, No. 87, §§1, 3, regarding effectiveness.



RS 39:101 - Capital outlay budget request; feasibility studies

PART III. CAPITAL OUTLAY BUDGET

SUBPART A. CAPITAL OUTLAY BUDGET DEVELOPMENT

§101. Capital outlay budget request; feasibility studies

A.(1)(a) Except as provided in Paragraph (2) of this Subsection, no later than the first day of November each year, the head of each budget unit shall present to the office of facility planning and control of the division of administration a request for all expenditures for capital projects falling within the definition contained in R.S. 39:2(9), on forms provided by the office. However, if a legislator is finally elected after November first, the legislator shall have until the fifteenth day of December to present such request. A copy of the request shall also be provided by the head of each budget unit to the Legislative Fiscal Office, the Joint Legislative Committee on Capital Outlay, the House Committee on Appropriations, the House Committee on Ways and Means, the Senate Committee on Finance, and the Senate Committee on Revenue and Fiscal Affairs. Such annual requests shall contain the information necessary for the feasibility study required pursuant to Article VII, Section 11(C) of the Constitution of Louisiana and shall include projects proposed to be funded within the next five years.

(b) The application for any capital outlay budget request which receives funding in the capital outlay budget shall be updated each year that the project remains active in the budget process to reflect all changes in the project that occurred since the previous submission. The resubmission of the capital outlay budget request shall be subject to all of the requirements and the November first submission deadline as all other capital outlay budget requests.

(2) Projects to be funded by and programs for the expenditure of funds from the Transportation Trust Fund shall be governed by the priority program required by Article VII, Section 27 of the Constitution of Louisiana. Any form for submission together with supporting information and documents for such projects shall constitute the feasibility study required by Article VII, Section 11(C) of the Constitution of Louisiana.

(3) Any project or component of a project funded in a capital outlay act, which is not funded through a cash or non-cash line of credit as approved by the state bond commission or is not under contract in any one fiscal year, shall not be considered in any subsequent year unless a new request is made therefor. Such request shall be submitted as provided in this Section.

B.(1)(a) All officials of political subdivisions, ports, levee districts, and other non-state entities shall submit their proposed capital projects through the senator and representative in whose district the proposed capital project will be located on forms provided by the office of facility planning and control. Each legislator shall forward the original request to the office, and a copy of the original request to the Legislative Fiscal Office, the Joint Legislative Committee on Capital Outlay, the House Committee on Appropriations, the House Committee on Ways and Means, the Senate Committee on Finance, and the Senate Committee on Revenue and Fiscal Affairs, with his recommendation for approval or disapproval or without recommendations.

(b) The request shall contain the signature of either the senator or representative in whose geographic area the project is located, or a letter specifically endorsing the request. The signatures and/or letter shall be required for consideration of the project by the division of administration.

(c) Such requests and letters of support shall be submitted to the office of facility planning and control no later than the first day of November of each year.

(d) Any form for submission together with the legislative endorsement and other supporting information and documents for such projects shall contain the information necessary for the feasibility study required by Article VII, Section 11(C) of the Constitution of Louisiana.

(2) The legislature shall not include funding within the capital outlay act for a project or projects of a non-state entity until such time as the non-state entity has certified to the division of administration that bond funding or other sources of funding sufficient to fund the project or projects is not otherwise available to the non-state entity. The division of administration may promulgate such rules and regulations as are necessary for the implementation of this Paragraph. However, such rules and regulations shall be approved by the House Committee on Appropriations, the House Committee on Ways and Means, the Senate Committee on Finance, and the Senate Committee on Revenue and Fiscal Affairs before they are promulgated.

(3) Repealed by Act No. 1997, No. 3, §8, eff. July 1, 1997.

C. Any legislator desiring the expenditure of state funds for any capital projects falling within the definition contained in R.S. 39:2(9) shall comply with the provisions of this Section.

D.(1) The provisions of Subsection B of this Section shall not be applicable to and shall not be followed with respect to streets, roads, highways, and bridges. The provisions of R.S. 48:228 shall govern in establishing priorities and construction programs for all streets, roads, highways, and bridges within the state and local system. Any street, road, highway, or bridge not in compliance and conformity with the provisions of R.S. 48:228 shall not be included in the capital outlay acts.

(2) The provisions of Subsection B of this Section shall not be applicable to and shall not be followed with respect to any flood control or drainage project. The provisions of R.S. 38:90.1 et seq. shall govern in establishing the priorities for any such projects. Any flood control or drainage project except for watershed program projects not in compliance and conformity with the provisions of R.S. 38:90.1, et seq. shall not be included in the capital outlay acts.

(3) The provisions of this Subsection shall not be applicable to any project which the commissioner of administration determines is an economic development project.

E. Upon receipt of the request required by this Section, the division of administration shall certify the date and time when the request was received.

F.(1) The office of facility planning and control shall assign a project number to each project for which a budget request is received by that office. It shall also assign a project number to projects included in the enrolled version of the capital outlay bill for which a project number has not been previously assigned.

(2) All projects must have a unique project number, and that number must be used to identify a project in all reports required by law.

(3) The office of facility planning and control shall establish a system of categorization of projects requested to be funded through the capital outlay act. The division of administration may promulgate such rules and regulations as are necessary for the implementation of this Paragraph. However, such rules and regulations shall be approved by the House Committee on Appropriations, the House Committee on Ways and Means, the Senate Committee on Finance, and the Senate Committee on Revenue and Fiscal Affairs before they are promulgated.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 1993, No. 683, §1; Acts 1994, 3rd Ex. Sess., No. 133, §1, eff. July 1, 1994; Acts 1997, No. 3, §8, eff. July 1, 1997; Acts 1997, No. 1346, §1, eff. July 1, 1997; Acts 2001, No. 1032, §13; Acts 2008, No. 911, §1, eff. July 1, 2008; Acts 2016, No. 419, §1.



RS 39:102 - Capital outlay budget request contents

§102. Capital outlay budget request contents

A. Each request submitted as required by R.S. 39:101 shall include a detailed project description and justification for each new project requested.

B.(1) The detailed project description and justification shall include an analysis of need with corroborative data, a reasonable estimate of the date when the project will be needed, the project's proposed location, the estimated construction cost, the estimated local match requirement and amount of local funds expended on the project, the cost of equipping and furnishing the project, the space utilization plan of the requesting agency, the cost of opening and operating the facility for the first year, the estimated annual operating and maintenance costs of the facility, and the method and source of financing for each of the next five years, and the estimated completion date of the project as well as an identification and description of other similar facilities and projects in the given area and an evaluation of their capabilities to meet needs. The request shall indicate the order of priority.

(2)(a) The detailed project description for all statewide programs including but not limited to the statewide roofing program, the major repairs of state office buildings program, the Americans with Disabilities Act implementation for state facilities program, the local government assistance program, the community water enrichment program, and the deferred maintenance programs for all higher education institutions and community college facilities shall include specific information and details of the projects qualifying for funding through the programs proposed to be funded with the appropriations included in the capital outlay budget.

(b) Any project receiving an individual appropriation in the capital outlay budget shall submit a capital outlay application by the November first deadline regardless if the project is eligible for funding through a statewide program.

C. A detailed project description and justification shall be prepared in accordance with instructions and procedures published by the division of administration. Such instructions and procedures shall be published in the Louisiana Register at least thirty days prior to the effective date thereof.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 1994, 3rd Ex. Sess., No. 133, §1, eff. July 1, 1994; Acts 2013, No. 220, §16, eff. June 11, 2013; Acts 2016, No. 419, §1.



RS 39:103 - Standards for capital projects and evaluations

§103. Standards for capital projects and evaluations

A.(1) The office of facility planning and control of the division of administration shall establish standards for capital projects which shall include but not be limited to criteria of requirements for:

(a) Allocation of space.

(b) Design and construction according to anticipated use.

(c) Determination of the economic feasibility of remodeling buildings, purchasing older buildings, or leasing space.

(d) Utilization or disposition of buildings being replaced.

(e) Standards and procedures for determining the feasibility of projects as required by Article VII, Section 11(C) of the Constitution of Louisiana.

(f) Standards for architectural programs.

(2) The standards established by the commissioner of administration shall be published in the Louisiana Register at least thirty days prior to the effective date thereof.

B.(1) Except as provided in Paragraph (2) of this Subsection, the office of facility planning and control shall timely analyze and evaluate requested capital projects including compliance with the provisions of R.S. 39:101 and 102, the standards required by Subsection A and long-range policies and goals established by the legislature and the governor.

(2) Projects and programs for the expenditure of funds from the Transportation Trust Fund shall be analyzed and evaluated pursuant to the priority programs required by Article VII, Section 27 of the Constitution of Louisiana. The Joint Committee on Transportation, Highways and Public Works shall approve the respective priority programs no later than the last day for introduction in either house of the legislature of a matter intended to have the effect of law.

(3) The office of facility planning and control shall establish a system for comparatively evaluating projects based on the feasibility and merits of projects and shall annually establish a priority ranking of projects. The division of administration may promulgate such rules and regulations as are necessary for the implementation of this Paragraph. However, such rules and regulations shall be approved by the House Committee on Appropriations, the House Committee on Ways and Means, the Senate Committee on Finance, and the Senate Committee on Revenue and Fiscal Affairs before they are promulgated.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 1994, 3rd Ex. Sess., No. 133, §1, eff. July 1, 1994; Acts 2008, No. 911, §1, eff. July 1, 2008; Acts 2013, No. 220, §16, eff. June 11, 2013.



RS 39:104 - Capital outlay budget preparation

§104. Capital outlay budget preparation

A. The division of administration then shall prepare the capital outlay budget for the next five years.

B. The budget shall include a list of projects requested to be undertaken within the time period, projects recommended by the division of administration to be undertaken within the time period, the projected expenditures for each project, and the reasons for rejection of any requested project.

C. The projects shall be listed by requesting agency and shall indicate whether the funds will be used for acquisitions, planning, construction, or purchase of equipment.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 1994, 3rd Ex. Sess., No. 133, §1, eff. July 1, 1994.



RS 39:105 - Capital Outlay reports to Joint Legislative Committee on Capital Outlay

§105. Capital Outlay reports to Joint Legislative Committee on Capital Outlay

A. The office of facility planning and control and any state agency authorized to administer capital outlay appropriations shall submit to the Joint Legislative Committee on Capital Outlay, an annual written report no later than the first day of February, of each project included in the prior year's capital outlay budget which includes the following information:

(1) The title of the project.

(2) The total budget for the project from all means of financing.

(3) A breakdown of the funding of the project including all cash and general obligation bond funding of the project.

(4) The amount of state and local funds, including local match funds, expended on the project.

(5) The amount of project funding that has been encumbered, including all cash and general obligation bond cash and noncash lines of credit approved for the project.

(6) The total amount of funds the project will need to spend in the next fiscal year.

(7) The current status of the project as either active or complete.

(8) If the project is complete, the total amount of unspent appropriations remaining on the project, including the means of finance of the funds.

B. The office of facility planning and control shall submit the report in a format that can be edited.

Acts 2016, No. 419, §1.



RS 39:111 - Capital outlay budget submission

SUBPART B. CAPITAL OUTLAY BUDGET ENACTMENT

§111. Capital outlay budget submission

No later than the eighth day of each regular session, the governor shall submit his capital outlay budget to the legislature, the proposed capital outlay bill implementing the first year of the five-year program, and the bond authorization bill for the sale of bonds to fund projects included in the bond portion of the capital outlay bill.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 2008, No. 911, §1, eff. July 1, 2008; Acts 2016, No. 419, §1.



RS 39:112 - Capital outlay act

§112. Capital outlay act

A. The legislature shall enact into law a capital outlay bill which shall incorporate the first year of the five-year capital outlay program as provided in Article VII, Section 11(C) of the Constitution of Louisiana. The capital outlay act shall include appropriation of funds from specified sources, including proceeds of bonds, for capital projects to be expended during the next fiscal year.

B. All projects included within any capital outlay act, under penalty of nullity, shall have been proposed, reviewed, and evaluated in accordance with the requisites contained in Subpart A of this Part. The office of facility planning and control shall make the determination as to compliance with Subpart A of this Part and shall report those findings to the Joint Legislative Committee on Capital Outlay, the House Committee on Appropriations, the House Committee on Ways and Means, the Senate Committee on Finance, and the Senate Committee on Revenue and Fiscal Affairs.

C.(1) Capital outlay budget requests submitted after November first may be included within the capital outlay act if the capital outlay budget request meets all of the applicable requirements as provided in R.S. 39:101 and 102 except for time of submission and if any of the following conditions have been met:

(a) The project is an economic development project recommended in writing by the secretary of the Department of Economic Development.

(b) The project is an emergency project recommended in writing by the commissioner of administration.

(c) The project is for a non-state entity, has a total project cost of less than one million dollars, and has been approved by the Joint Legislative Committee on Capital Outlay; however, no action to approve any such project may be taken by the Joint Legislative Committee on Capital Outlay after the first day of February.

(d) The project is located in a designated disaster area and there is a public need for the project because of a national or state declared disaster, and the project has been approved by the Joint Legislative Committee on Capital Outlay, which approval may occur after the first day of February and which project may have a total project cost of one million dollars or more.

(2) For purposes of this Section, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(a) "Designated disaster area" means the actual affected geographical area or parish or parishes as designated in an executive order or proclamation of the governor or a parish president pursuant to the Louisiana Homeland Security and Emergency Assistance and Disaster Act.

(b) "Economic development" means:

(i) Improvements on public or government-owned property for the purposes of attracting or retaining a specific new or existing manufacturing or business operation that benefits Louisiana.

(ii) Facilities or improvements on public or government-owned property that generate new, permanent employment or which help retain existing employment.

(iii) Facilities or infrastructure improvements on public or government- owned property necessary for the manufacturing plant or business to operate.

(c) "Emergency" means essential to alleviate conditions that are hazardous to life, health or property, and court mandates.

(d) "Public need" means a capital outlay budget request which occurs within twelve months of the executive order or proclamation of the governor or a parish president for a project that stabilizes a disaster designated area*.

D. Any project deemed not feasible after evaluation of the feasibility study required pursuant to Article VII, Section 11(C) of the Constitution of Louisiana shall not be included with the capital outlay act. The office of facility planning and control shall submit a report to the Joint Legislative Committee on Capital Outlay, the House Committee on Appropriations, the House Committee on Ways and Means, the Senate Committee on Finance, and the Senate Committee on Revenue and Fiscal Affairs detailing its findings and evaluation of any project deemed not feasible. Such report shall be submitted no later than twenty days after the determination that the project is deemed not feasible.

E.(1) General obligation bond funding of non-state projects shall be limited to no more than twenty-five percent of the cash line of credit capacity for projects in any fiscal year. Non-state projects are those projects not owned and operated by the state except those projects determined by the commissioner of administration to be a regional economic development initiative or regional health care facility operated in cooperation with the state.

(2) Non-state entity projects shall require a match of not less than twenty-five percent of the total requested amount of funding except:

(a) A project deemed by the commissioner of administration to be an emergency project.

(b) A project of a non-state entity which has demonstrated its inability to provide a local match. The division of administration shall promulgate rules establishing a needs-based formula for determining the inability of a non-state entity to provide the required local match. However, such rules shall be approved by the House Committee on Appropriations, the House Committee on Ways and Means, the Senate Committee on Finance, and the Senate Committee on Revenue and Fiscal Affairs before they are promulgated.

(c) A project for a rural water system servicing less than one thousand customers to extend or connect waterlines to other water systems.

F. The general obligation bond cash line of credit capacity shall be limited to two hundred million dollars annually adjusted for construction inflation from 1994. This limit shall only be raised by a favorable vote of two-thirds of the elected members of each house of the legislature.

G.(1) Projects to be funded through the sale of bonds and secured by or payable from state appropriation shall either be included in the capital outlay act or shall obtain legislative approval as set forth in this Subsection.

(2) Projects to be funded through the sale of bonds and secured by or payable from state appropriation shall be included in a separate section of the capital outlay act entitled "appropriated debt projects".

(3) Appropriated debt projects not included in the annual capital outlay act may be considered between sessions by submission of those projects by the division of administration to the Interim Emergency Board, and approval by a majority vote of the elected members of each house of the legislature in the manner provided for in Chapter 3-B of Subtitle I of Title 39 of the Louisiana Revised Statutes of 1950.

(4) After obtaining legislative approval as set forth in this Subsection, requests to sell bonds shall be submitted to the State Bond Commission for review and approval.

(5) The division of administration may promulgate such rules and regulations as are necessary for the implementation of this Subsection. However, such rules and regulations shall be approved by the House Committee on Appropriations, the House Committee on Ways and Means, the Senate Committee on Finance, and the Senate Committee on Revenue and Fiscal Affairs before they are promulgated.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 1994, 3rd Ex. Sess., No. 133, §1, eff. July 1, 1994; Acts 1997, No. 1346, §§1, 2, eff. July 1, 1997; Acts 2008, No. 911, §1, eff. July 1, 2008; Acts 2010, No. 1038, §1, eff. July 8, 2010; Acts 2014, No. 574, §1, eff. July 1, 2014.

NOTE: See Acts 2010, No. 1038, §2.

*As appears in the enrolled bill.



RS 39:113 - Appropriations

§113. Appropriations

A. All funds from whatever the source for state projects approved under the provisions of this Part shall be appropriated to the office of facility planning and control of the division of administration. This requirement shall not apply to appropriations made to the Department of Transportation and Development for highway or public works projects, the Military Department, or the legislature.

B. All of the funds appropriated to state port commissions or districts, to authorities created by the legislature, to political subdivisions of the state, or to local governing authorities shall be administered by the office of facility planning and control of the division of administration under cooperative endeavor agreements.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 2008, No. 911, §1, eff. July 1, 2008.



RS 39:114 - Revised capital outlay budget

§114. Revised capital outlay budget

A. Within sixty days after passage of the capital outlay bill, the governor shall cause to be prepared a revised five-year capital outlay program. The program so prepared shall reflect projects in the capital outlay act, and include all details of the financial plan for the ensuing year, as well as proposals for each of the next four years. The revised capital outlay program shall be sent to the Legislative Fiscal Office and copies made available to the public.

B. The division of administration shall provide the legislature a written report as of September thirtieth of each fiscal year listing:

(1) Any projects authorized in the cash portion of the current fiscal year capital outlay act on which contracts for design or construction or both have not been signed by the division of administration.

(2) Any projects for which cash has been made available from any preceding fiscal year, on which contracts for design or construction or both have not been signed by the division of administration.

C. A written report shall be filed listing any current fiscal year project for which cash becomes available by means of lines of credit or sale of bonds, or both, that have not been signed by the division of administration within forty-five days after the cash has been made available. Such reports required by this Subsection shall contain an explanation why such contracts have not been signed and the anticipated date that such contracts will be signed.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 2001, No. 1032, §13.



RS 39:115 - Notice requirements

§115. Notice requirements

A. The office of facility planning and control shall send notice to all non-state entities of the need to resubmit a capital outlay budget request for projects that do not receive a line of credit for the total amount of bond proceeds authorized in the capital outlay act for that fiscal year. The notice shall list all of the non-state entity's projects which have not received lines of credit prior to September fifteenth of the year for which notice is sent to the non-state entity.

B. The office of facility planning and control shall also send a notice of the need to resubmit a capital outlay budget request to each state representative and state senator who has any project in his geographic area that did not receive a line of credit for the total amount of bond proceeds authorized in the capital outlay act for that year. The notice shall list all of the projects in the representative's or senator's geographic area which have not received lines of credit prior to September fifteenth of the year for which notice is sent to the representative or senator.

C. All notices required under this Section shall be sent by the office of facility planning and control between September fifteenth and October fifteenth of each year.

Acts 2001, No. 464, §1, eff. June 21, 2001; Acts 2008, No. 911, §1, eff. July 1, 2008.



RS 39:116 - Capital Outlay reporting requirements; projects in any Capital Outlay Budget Act for eight or more years; completed projects

§116. Capital Outlay reporting requirements; projects in any Capital Outlay Budget Act for eight or more years; completed projects

A. The Joint Legislative Committee on Capital Outlay shall receive an annual reporting of capital outlay projects which have been active in the capital outlay system for eight or more years, and which have a residual fund balance as of the date of the report. The report shall be due no later than the first day of February of each year. The office of facility planning and control shall submit the report on the capital outlay projects which it administers. State agencies which are authorized to administer their own capital outlay appropriations, hereinafter referred to as "independent agencies", shall submit their respective reports for all projects which qualify for reporting. For purposes of this Section, "independent agency" shall have the meaning prescribed for "agency" in R.S. 39:2.

B.(1) The report shall be presented in a format which shall include the following information for each of the projects:

(a) The title of the project.

(b) The total amount of funding approved for the project, including all means of finance, sorted by fiscal year.

(c) The current status of the project as either active or complete.

(d) The current balance of funds, sorted by means of finance for each project.

(e) A designation as to whether or not any unspent appropriations from the original project have been reappropriated for another project or purpose.

(f) For reports by independent agencies, if the agency administers a statewide program for capital outlay expenditures, the report shall include a listing of projects within such programs which meet the criteria for reporting.

(2) The commissioner of administration shall develop a format to be used for the report. The commissioner shall provide the format to the independent agencies for their use in preparation of their reports.

C. The state treasurer shall prepare a report at the end of each fiscal year containing a list of all appropriations for the fiscal year for which he has received notification of the completion of a project which is funded by an appropriation subject to the provisions of R.S. 39:82(F)(1). The report shall be submitted to the Joint Legislative Committee on Capital Outlay.

Acts 2010, No. 846, §1.



RS 39:121 - Division of administration powers, duties, and functions

SUBPART C. CAPITAL OUTLAY BUDGET EXECUTION

§121. Division of administration powers, duties, and functions

The division of administration in accordance with the provisions of R.S. 39:1410 in order to exercise supervision over the expenditure of funds and the construction projects, shall specifically:

(1) Have the authority to administer and enforce the provisions of the capital outlay budget adopted by the legislature;

(2) Formulate necessary rules, regulations, and forms for proper enforcement of the capital outlay budget;

(3) Expend the remaining funds for the construction of buildings, structures, and other projects, wherever needed, including the construction, enlargement, improvement, repair, remodeling, furnishing, or equipping of public buildings, structures, facilities, and other physical improvements at the charitable, correctional, penal, and other institutions of the state of Louisiana, and for the development, improvement, and expansion of state parks and recreational facilities of the state of Louisiana, including surveys, plans, and specifications and acquisition of any land required to carry out the purpose of existing law with the approval of a majority of the elected members of both houses of the legislature;

(4) Supervise construction, approve estimates, and select and employ engineers, architects, and other personnel necessary in connection with the administration of contracts for projects;

(5) Administer all contracts and agreements previously executed by the Capital Construction and Improvement Commission, or by the State Bond Commission, as its successor;

(6) Enter into and execute any contracts that the State Bond Commission was authorized to enter into and execute as successor to the Capital Construction and Improvement Commission; and

(7) Schedule the funding of projects in the event that there are more projects ready for funding than there are funds available at that time from the proceeds of the sale of bonds if such bonds are not sold at one time.

Acts 1989, No. 836, §1, eff. July 1, 1989.



RS 39:122 - Commencement of work

§122. Commencement of work

A. No work shall commence and no contract shall be entered into for any project contained in the capital outlay act unless and until funds are available from the cash sources indicated in the act or from the sale of bonds or from a line of credit approved by the State Bond Commission, except contracts for Department of Transportation and Development projects which are subject to the provisions of R.S. 48:251(D). The Joint Legislative Committee on Capital Outlay shall make recommendations to the commissioner of administration concerning the non-state entity projects to be granted lines of credit. The commissioner of administration shall submit to the Joint Legislative Committee on Capital Outlay a list of projects that will be submitted to the State Bond Commission for lines of credit a minimum of five days prior to the submission to the State Bond Commission.

B.(1) Ports, levee districts, and other non-state entities shall wait until there is a fully executed cooperative endeavor agreement and final approval has been given by the facility planning and control section of the division of administration, the Department of Transportation and Development, or the state treasurer, whichever is applicable, before entering into contracts obligating state funds.

(2) If a port, levee district, or other non-state entity, enters into a contract, executes a purchase order or otherwise attempts to obligate any funds to be reimbursed by the state without first fully complying with the provisions of this Section, any obligation resulting therefrom shall remain the sole responsibility of the port, levee district, or non-state entity, and the contract or purchase order or other obligation shall not be eligible for reimbursement or payment by the state.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 1997, No. 1346, §1, eff. July 1, 1997; Acts 1998, 1st Ex. Sess., No. 161, §2, eff. May 7, 1998; Acts 2008, No. 911, §1, eff. July 1, 2008.



RS 39:123 - Construction progress report

§123. Construction progress report

The commissioner of administration shall provide quarterly to the legislature by the fifteenth day following the beginning of the first month in each quarter, a construction progress report listing all uncompleted capital construction, highway, road, and public works projects with remaining funds of any type that have been funded by the legislature, whether such funding was by appropriation or by bond authorization or was authorized by the governor out of the discretionary construction funds, containing the following information for each such project:

(1) The total project amount funded, indicating the year, the act or acts, and whether through the issuance and sale of bonds or through cash appropriations, for each portion of the total amount.

(2) The amount contracted for the project as of the first day of the preceding month, also listing the date let, the last date paid, contingency amounts, net payments, retainage balance, and the total amount expended.

(3) The date of completion of the project design.

(4) The contract award date.

(5) The estimated completion date.

(6) An estimate of percent of project completion to date.

(7) The date each phase of the project is completed.

(8) In the case of highway, road, or public works projects, the percentage of completion of purchase or rights of way where required.

Acts 1989, No. 836, §1, eff. July 1, 1989.



RS 39:124 - Periodic inspections

§124. Periodic inspections

The facility planning and control section shall make periodic inspections at all stages of construction of any facility constructed pursuant to this Part and shall make detailed reports which shall be made available to the legislature and to the public. Such inspections shall include but not be limited to the close technical on-site examination of the materials, structure, and equipment and surveillance of the workmanship and methods used to insure reasonably that the project is accomplished in compliance with information given by the contract documents and good construction practices.

Acts 1989, No. 836, §1, eff. July 1, 1989.



RS 39:125 - Acceptance of project; guarantee period

§125. Acceptance of project; guarantee period

A. The facility planning and control section shall be responsible for directing final payment for work done on each project. However, if upon final inspection of any project it shall be found that the plans, specifications, contract, or change orders for the project shall not have been fully complied with, the facility planning and control section shall, until such compliance shall have been effected or adjustments satisfactory to it shall have been made, refuse to direct such payment.

B. Upon completion of the project the facility planning and control section shall release it to the agency. The facility planning and control section shall be responsible for making an inspection of the project prior to the expiration of the guarantee period to observe any defects which may appear within one year after completion of the contract. The facility planning and control section shall give prompt written notice to the contractor of defects which are due to faulty materials and workmanship.

Acts 1989, No. 836, §1, eff. July 1, 1989.



RS 39:126 - Change orders

§126. Change orders

The prior approval of the Joint Legislative Committee on the Budget is required for one or more change orders that cause an excess in the aggregate of one hundred thousand dollars per month for a project undertaken pursuant to an appropriation in the Capital Outlay Act. In addition, a change order for a project undertaken pursuant to this Part shall also be subject to the approval of the commissioner of administration. Any change order in excess of fifty thousand dollars but less than one hundred thousand dollars shall be submitted to the Joint Legislative Committee on the Budget for review but shall not require committee approval.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 1997, No. 924, §1, eff. July 1, 1997; Acts 2008, No. 859, §1; Acts 2014, No. 748, §2, eff. June 19, 2014.



RS 39:127 - Allocation of space

§127. Allocation of space

A. For purposes of this Section, the term "state owned buildings" shall mean public buildings belonging to or under the control of the state of Louisiana and used to house personnel, equipment, or services of the various agencies of the state. Neither the fact that any agency or functional unit of the state is headed by an elected or an appointed officer or is controlled by a board or commission nor the fact that any agency or functional unit of the state derives its operating funds from direct legislative appropriations, dedication or other allocation or sources of revenues, fees or charges or assessments, or from any other specified source of funds available to the state or for use by the state shall be a factor in determining the buildings to which this Section shall apply.

B. Except for the space governed by the provisions of R.S. 49:150.1, space in all state owned buildings, regardless of its location in the state, shall be allocated solely by the division of administration. No agency of the state government shall move its personnel, operations, equipment, or activities from one state owned building to any other part thereof, or acquire additional space in any state owned building or allocate space to non-state entities, unless the approval of the division of administration has been obtained.

C. The division of administration shall not have the authority to allocate space for health care, educational, or correctional institutions. However, should any state agency vacate space, whether an entire building or institution or a portion thereof, the division of administration shall have the authority to reallocate that vacated space. However, the reallocation of vacated space located on the campus of an institution of higher education shall require the concurrence of the governing board of the institution.

D. In exercising its authority pursuant to this Section, the division of administration shall comply with federal laws and regulations and with state-federal agreements with respect to the housing of any agency, or its personnel, operations, equipment, or activities, which receives or administers any federal funds.

Added by Acts 1989, No. 836, §1, eff. July 1, 1989; S.C.R. No. 74, 2003 R.S., eff. June 23, 2003.



RS 39:127.1 - Space acquisition; State Capitol Complex and Downtown Development District of the city of Baton Rouge

§127.1. Space acquisition; State Capitol Complex and Downtown Development District of the city of Baton Rouge

A. The Legislature of Louisiana hereby finds and declares that efficient planning, acquisition, utilization, and management of state space facilities in Baton Rouge may be encouraged by maximizing, when practical, use of space and facilities in the State Capitol Complex and the Downtown Development District of the city of Baton Rouge, hereinafter referred to together as the "district", in order to strengthen the district and the city of Baton Rouge and to make it a more attractive place to live and work, thereby conserving existing resources and encouraging the further redevelopment of the district.

B. Pursuant to the provisions of R.S. 39:127, R.S. 39:1552, and R.S. 39:1655, the director of the office of facility planning and control, through the division of administration, shall attempt, to the extent practical, to locate or relocate state-owned buildings, state departments and agencies, and offices thereof, and other state entities within the district.

C.(1) The director of the office of facility planning and control shall develop a system to implement the provisions of this Section through the efficient acquisition and utilization of properties in the district.

(2) The system developed by the director of the office of facility planning and control shall be submitted to the Joint Legislative Budgetary Control Council for its review and approval prior to implementation.

(3) The director of the office of facility planning and control shall, in developing the system, evaluate the following:

(a) Availability of adequate public transportation and parking and accessibility to the public.

(b) The duties, responsibilities, and service area needs of each entity to be located or relocated.

(c) The relative cost of building or lease space in and outside the district.

D. After the evaluation by the director of the office of facility planning and control, state-owned buildings, state departments and agencies, and offices thereof, and other state entities may be authorized for location or relocation outside the district when it is determined that service delivery may be unreasonably hampered or the public unreasonably inconvenienced by a location or relocation within the district.

E. The heads of executive agencies shall cooperate with the director of the office of facility planning and control in implementing the provisions of this Section.

Acts 1990, No. 761, §1, eff. Jan. 1, 1991.



RS 39:127.2 - Utilization of office space in state owned buildings

§127.2. Utilization of office space in state owned buildings

A. The Legislature of Louisiana hereby finds and declares that the maximum utilization of state owned or leased buildings is a necessary cost efficiency and, accordingly, further declares that it is incumbent upon and the responsibility of all state agencies to actively conserve, identify, and seek available office space in state owned or leased buildings.

B.(1) Each agency shall submit to the division of administration by July first of each year and update by January first of each year, the identity of any and all office space in state owned or leased buildings by location and square footage and the identity of any unoccupied or underutilized office space in state owned or leased buildings by location and square footage.

(2) The division of administration shall compile the names of any agencies that fail to submit the information required by Paragraph (1) of this Subsection and submit the names of the agencies to the Joint Legislative Committee on the Budget for consideration at its next meeting.

(3) The division of administration shall prepare an annual report, to be submitted to the Joint Legislative Committee on the Budget on or before March first of each year, regarding the amount of office space in state owned or leased buildings, the amount of unoccupied or underutilized office space in state owned or leased buildings, and the amount of leased office space in buildings that are not considered state owned or leased. The annual report shall also include a compilation of the notices to the agencies and the agencies' responses required by Paragraph (D)(2) of this Section.

C. The division of administration, as part of its duty to allocate space in accordance with R.S. 39:127, shall:

(1) Maintain a list, updated semi-annually, of all office space in state owned or leased buildings by location and square footage.

(2) Identify all available office space that the division of administration determines is suitable for the needs of an agency with leased space, and within thirty days after the semi-annual update of the list required in this Section, send a notice to the head of the agency of the available space.

D.(1) Within ninety days of the notification provided for in this Section, the agency head shall respond to the notice with a transitional plan for moving into the available space or a detailed indication of why the space is not suitable for use by the agency.

(2) If the agency does not submit a transitional plan for moving into the space identified or does not move in the time indicated in the plan, the notice to the agency and the agency's response required by this Section shall be submitted to the Joint Legislative Committee on the Budget for consideration at its next meeting. The notices to the agencies and the agencies' responses shall be compiled and included in the report by the division of administration to the Joint Legislative Committee on the Budget required by Paragraph (B)(3) of this Section.

E. Neither the fact that an agency is headed by an elected or an appointed officer nor the fact that an agency derives its operating funds from direct legislative appropriations, dedication or other allocation or sources of revenues, fees or charges or assessments, or from any other specified source of funds available to the state or for use by the state shall be a factor in determining the agencies or buildings to which this Section shall apply.

F. The division of administration shall comply with federal laws and regulations and with state-federal agreements with respect to the housing of any agency, or its personnel, operations, equipment, or activities, which receives or administers any federal funds.

G. For purposes of this Section:

(1) "Agency" means a department, office, division, or agency of a state governmental entity, except those provided in R.S. 39:127(C) and (D).

(2) "Agency head" or "head of agency" means the chief executive or administrative officer of an agency who exercises supervision over the agency.

(3) "Lease" means any agreement, including but not limited to cooperative endeavor agreements, professional services contracts, and consulting services contracts which gives rise to relationships of landlord and tenant or lessor and lessee.

(4) "Office space" means space suitable to house an agency, its personnel, operations, equipment, or activities but does not include the space governed by the provisions of R.S. 49:150.1.

(5) "State owned or leased building" means a public building, or a portion of a building, belonging to or under the control of the state of Louisiana and designed to house personnel, equipment, storage, or services of the various agencies of the state.

Acts 2016, No. 66, §1.



RS 39:128 - Exemptions

§128. Exemptions

A. Facilities to house the legislature or any agency within the legislative branch of government shall be exempt from the provisions of this Part.

B.(1) Minor repairs, renovation, or construction of buildings or other facilities or the purchase of land, buildings, or other facilities when the construction cost or purchase price is less than or equal to one million dollars, adjusted annually in accordance with the United States Bureau of Labor Statistic's consumer price index for all urban consumers as published in January of each year, may be undertaken by or on the campus of a state college, university, or higher education facility without being included in the capital outlay budget but shall be subject to the approval of the Board of Regents and the appropriate management board or their successor. A state college, university, or higher education facility may not incur debt to fund any project that is not included in the capital outlay budget other than a short term loan not to exceed one year for the purposes included in this Paragraph. Any short term loan shall be issued in accordance with the provisions of Title 17 of the Louisiana Revised Statutes of 1950, and shall not constitute or create any debt, liability, or loan of the credit of or a pledge of the full faith and credit of the state but shall be solely the obligation of the appropriate postsecondary education management board or its successor.

(2) Notwithstanding any other provision of law to the contrary, the provisions of Part VII of Chapter 10 of Title 38 shall not apply to professional service contracts related to minor repairs or construction of buildings or other facilities to be undertaken by or on the campus of a state college or university if the estimated construction cost is five hundred thousand dollars or less.

(3) For the purpose of this Section, "construction cost" shall not be construed to include design fees or movable equipment.

(4)(a)(i) A university or higher education facility shall be allowed to undertake any new construction, maintenance, or repair project not exceeding five million dollars solely funded from self-generated revenues, grants, donations, or local or federal funds without being included in the Capital Outlay Bill provided the project is approved by the appropriate management board, the Board of Regents, the division of administration, office of facility planning and control, and the Joint Legislative Committee on the Budget. The office of facility planning and control shall issue the necessary contracts for the project and shall disburse funds to pay the costs of the project. The university or higher education facility shall remit project funding to the office of facility planning and control for deposit in the state treasury at such time as may be deemed necessary by the office of facility planning and control in order to cover the amount of contracts or other project expenses. Any surplus of such project funding and any interest earned on such funds shall be refunded to such university or higher education facility by the state treasurer.

(ii) Notwithstanding the provisions of R.S. 39:113 and Item (i) of this Subparagraph, the division of administration, office of facility planning and control, may delegate administration of such projects as it deems appropriate to the appropriate higher education management board through a cooperative endeavor agreement provided a written request to do so is made through and by the appropriate higher education management board for the planning, design, and construction of such project.

(b) A state college, university, or higher education facility may not incur debt to fund any project not included in the capital outlay budget other than a short term loan not to exceed one year payable from fees and self-generated revenues, as provided in Paragraph (B)(1) of this Section.

(c) The exemption authorized by this Paragraph shall apply only to those projects that otherwise could not be accomplished in the normal capital outlay process due to timing or funding constraints.

C. Except as provided by Subsection B of this Section, minor repairs, renovations, or construction of buildings or other facilities may be undertaken by an agency without being included in the capital outlay budget, provided that the expenditures for a fiscal year for these undertakings do not exceed one hundred fifty thousand dollars cumulatively per agency and the expenditures are first approved by the commissioner of administration and the Joint Legislative Committee on the Budget. For the purpose of this Subsection, "cost" shall not be construed to include design fees or movable equipment.

D.(1) Construction of buildings undertaken by the Department of Public Safety and Corrections, division of prison enterprises, which have a total construction cost of five hundred thousand dollars or less, which are constructed primarily with inmate labor, and private sector labor, which are constructed on the grounds of a correctional facility, which will house revenue-generating inmate labor programs, and the construction of which is funded with self-generated funds shall be exempt from the provisions of this Part. The authority to utilize inmate labor on projects with a construction cost which exceeds two hundred thousand dollars shall terminate June 30, 2003.

(2) Prior to construction, a list describing the projects submitted in Paragraph (1) of this Subsection shall be provided to the Senate Committee on Revenue and Fiscal Affairs and the House Committee on Ways and Means for approval. No such project shall be initiated prior to receipt of such approval.

(3) No later than thirty days prior to submission for approval under the provisions of Paragraph (2) of this Subsection, the division of prison enterprises shall place a notice of the proposed project in the official journal of the parish where the project will be located.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 1995, No. 481, §1, eff. July 1, 1995; Acts 1995, No. 1009, §1, eff. July 1, 1995; Acts 1998, 1st Ex. Sess., No. 116, §1; Acts 1999, No. 1219, §1; Acts 2001, No. 137, §1, eff. July 1, 2001; Acts 2001, No. 1128, §2; Acts 2003, No. 959, §1, eff. July 1, 2003; Acts 2006, No. 78, §1, eff. May 25, 2006; Acts 2008, No. 438, §1; Acts 2014, No. 701, §1.



RS 39:131 - Statement of purpose

PART IV. DEPOSIT AND EXPENDITURE OF FEDERAL FUNDS

§131. Statement of purpose

The purpose of this Part is to clarify the role of the state legislature in appropriating federal funds received by the state so as to assure that state purposes are served and legislative priorities are adhered to by the acceptance and use of such funds.

Acts 1989, No. 836, §1, eff. July 1, 1989.



RS 39:132 - Definitions

§132. Definitions

As used in this Part, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) "State agency" means all state offices, departments, divisions, boards, commissions, councils, committees, state colleges or universities, or other entities of the executive branch, offices and entities of the judicial branch, and offices and entities of the legislative branch of state government.

(2) "Federal funds" means any financial assistance made to a state agency by the United States government, whether a loan, grant, subsidy, augmentation, reimbursement, or in any other form except for federal pass through funds to local governments and organizations which do not require additional state matching funds and except for grants for research, instruction, training programs, or other scholarly activities to colleges and universities.

Acts 1989, No. 836, §1, eff. July 1, 1989.



RS 39:133 - Receipt and deposit of federal funds

§133. Receipt and deposit of federal funds

Pursuant to Section 9(A) of Article VII of the Constitution of Louisiana and except as otherwise provided therein, all federal funds shall be deposited in the state treasury upon receipt by any state agency. Such funds shall be withdrawn only pursuant to appropriation by the legislature as provided in this Part. Detailed and accurate accounting records shall be maintained for such federal funds.

Acts 1989, No. 836, §1, eff. July 1, 1989.



RS 39:134 - Legislative appropriation authority

§134. Legislative appropriation authority

A. No state agency shall make expenditures of any federal funds, whether such funds are advanced prior to expenditure or as reimbursement, unless such expenditures are made pursuant to specific appropriations by the legislature.

B. If the federal funds received are less than the amount of such funds appropriated by the legislature in accordance with this Part and for a specific purpose, the total appropriations of federal and state funds respectively allocated for such purpose shall be reduced in proportion to the amount of reduction in federal funds.

C. When the legislature is not in session, the Joint Legislative Committee on the Budget may approve the expenditure of available federal funds and appropriate necessary state matching funds. However, the delegated authority shall apply only when new or additional federal funds are available at a time which precludes their appropriation by the legislature in session.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 1999, No. 1164, §2.



RS 39:135 - Federal block grants; legislative intent

§135. Federal block grants; legislative intent

A. It is the intent of the legislature that all activities carried out under the federal block grant programs shall be available to all citizens and shall include citizen participation in all phases, that all citizens participating in the block grant programs shall be accorded due process of law, that no activity of the block grant programs will have an adverse effect on the environment of this state, and that no activity of the block grant programs will in any way reduce the housing available for the people of this state.

B. It is the intent of the legislature that fees shall not be charged unless essential to the existence of a program or service. If fees are required, no eligible client shall be denied service because of an inability to pay such fees. No fees shall be charged for life-sustaining services.

Acts 1989, No. 836, §1, eff. July 1, 1989.



RS 39:136 - §136. Board of Regents Electronic Notification Process

§136. Board of Regents electronic notification process

A.(1) It is the intent of the legislature that, to the maximum extent possible, the executive branch of state government shall utilize the students and faculty of the state's public and private postsecondary institutions of higher learning in the receipt, administration, and monitoring of federal funds made available to or through the state for grant programs in order to ensure that federal funds are used for their intended public purposes and to increase education opportunities for students of public and private postsecondary institutions.

(2) For the purposes of this Section, private postsecondary institutions shall have the same meaning as provided for in R.S. 17:3048.1.

B.(1) The Board of Regents shall establish a means of notifying institutions of available grants and coordinating efforts among institutions interested in receiving the federal funds for distribution, administration, or monitoring.

(2) Any state agency that administers or is eligible to administer a federal grant program shall notify the Board of Regents of any federal grant programs for which the agency is responsible. The Board of Regents shall make such information available to postsecondary institutions of higher learning in the state.

(3) Prior to the initiation of a competitive request for proposals for any contract fully funded by federal funds, a state agency shall notify the Board of Regents to determine in accordance with this Section if services called for are the type readily susceptible of being performed by persons who are employed by or students of a postsecondary institution of the state as required by R.S. 39:1623(A)(8). The Board of Regents shall develop guidelines and procedures for the notification of public and private postsecondary institutions of the state of the services called for and the coordination of the responses of such institutions to determine if the services called for are the type readily susceptible of being performed by persons who are employed or students of a postsecondary institution of the state.

C.(1) Except as provided in Paragraph (2) of this Subsection, this Section shall only apply to grant programs that are fully funded with federal funds.

(2) This Section shall not apply to any of the following:

(a) Federal block grant programs administered by the Community Development Block Grant Program.

(b) Grants that require matching funds.

Acts 2015, No. 395, §1, eff. Sept. 1, 2015.



RS 39:137 - Repealed by Acts 2003, No. 560, §5, eff. August 15, 2003 (Subsections F and G eff. June 27, 2003).

§137. Repealed by Acts 2003, No. 560, §5, eff. August 15, 2003 (Subsections F and G eff. June 27, 2003).



RS 39:140 - Office of telecommunications management; creation and authority

PART IV-A. TELECOMMUNICATIONS AUTHORITY

§140. Office of telecommunications management; creation and authority

There is hereby created, within the office of technology services, the office of telecommunications management, headed by the state director of the office of telecommunications management, under the supervision and control of the state chief information officer. The director of the office of telecommunications management may employ and supervise such assistants and other persons as may be necessary to discharge the duties of the office and may delegate authority to such designees or to any governmental body as the director may deem appropriate within the limitations of state law and regulations. Rules and regulations shall be promulgated as may be necessary to carry out the provisions of this Part.

Added by Acts 1982, No. 153, §1, eff. July 12, 1982; Acts 1997, No. 1098, §1, eff. July 14, 1997; Acts 2015, No. 241, §1.



RS 39:141 - Duties of the office of telecommunications management

§141. Duties of the office of telecommunications management

A. The office of telecommunications management shall have the following duties:

(1) To establish and coordinate all telecommunications systems and telecommunications services affecting the management and operations of the executive branch of state government. Telecommunications systems, including equipment and related services, and telecommunications services shall mean the equipment and services and means necessary to provide:

(a) Telecommunications transmission facilities and services.

(b) Voice telecommunications systems and services.

(c) Local area network systems and services.

(d) Wide area network systems and services.

(e) Video systems and services, except those video systems and services specifically reserved to the Louisiana Educational Television Authority pursuant to R.S. 17:2501.

(f) Wireless systems and services to include, but not be limited to, cellular and personal communications systems.

(g) Radio systems, to include but not be limited to two-way radio systems; however, the operational abilities and priorities of two-way communications of the departments in the executive branch shall not be impeded.

(h) Intercom and electro-mechanical paging systems.

(i) Any and all systems and services based on emerging and future telecommunications technologies relating to Subparagraphs (a) through (h) of this Paragraph.

(2) To act as the sole centralized customer for the acquisition, billing, and recordkeeping of all telecommunications systems or telecommunications services provided to state agencies. The ownership of such systems procured by the office of telecommunications management may vest in the respective agency, but control of the systems shall be retained by the office of telecommunications management.

(3) To charge respective user agencies for the cost of the telecommunications systems and telecommunications services provided by the office of telecommunications management including the cost of the operation of the office. These costs shall be charged in a consistent and equitable manner.

(4) To develop coordinated telecommunications systems or telecommunications services within and among all state agencies and require, where appropriate, cooperative utilization of telecommunications systems and telecommunications services by aggregating users. National Crime Information Center network usage is exempted from this Section.

(5) To review, coordinate, approve, or disapprove all requests by state agencies for the procurement of telecommunications systems or telecommunications services including telecommunications proposals, studies, and consultation contracts or services.

(6) To establish and define telecommunications systems and telecommunications services specifications and designs so as to assure compatibility of telecommunications systems and telecommunications services within state government.

(7) To promote, coordinate, or assist in the design and engineering of emergency telecommunications systems and telecommunications services within state government.

(8) To advise and provide consultation to agencies with respect to telecommunications management planning and related matters and to provide training to users within state government in telecommunications technology and system use.

(9) To develop policies, procedures, and long-range plans, consistent with the protection of citizens' rights to privacy and access to information, for the acquisition and use of telecommunications systems, and to base such policies on current information about state telecommunications activities in relation to the full range of emerging technologies.

(10) To manage, with the concurrence of the building owner, access by telecommunications common carriers to state facilities.

B. Agencies shall cooperate with the office of telecommunications management's fulfillment of the office's duties as established by this Part. However, nothing provided in this Part shall be construed to preempt the authorities granted to the higher education boards in Article VIII of the Constitution of Louisiana. Public postsecondary institutions of education, their management boards, and the Board of Regents shall be excluded from this Part unless the state chief information officer can verify that inclusion per contracted service would result in savings to the institution or board.

Added by Acts 1982, No. 153, §1, eff. July 12, 1982. Acts 1984, No. 617, §1; Acts 1985, No. 57, §1; Acts 1986, No. 469, §1; Acts 1990, No. 876, §1; Acts 1997, No. 1098, §1, eff. July 14, 1997; Acts 2001, No. 772, §3, eff. July 1, 2001; Acts 2015, No. 241, §1.



RS 39:142 - Duties of state agencies

§142. Duties of state agencies

State agencies shall be responsible for submitting data for planning purposes, upon request by the office of telecommunications management. State agencies shall be responsible for establishing and exercising cost control measures regarding usage of telecommunications systems and telecommunications services within the agency itself.

Added by Acts 1982, No. 153, §1, eff. July 12, 1982; Acts 1997, No. 1098, §1, eff. July 14, 1997.



RS 39:143 - Definitions

§143. Definitions

The following words and phrases shall be defined as follows:

(1) "Agency" for the purposes of this Part and Part V of Chapter 17 of this Title has the same meaning as ascribed to it in R.S. 36:3(1).

(2) "Telecommunications transmission facility" means any transmission medium, switch, instrument, wiring system, or other facility which is used, in whole or in part, to provide any transmission.

(3) "Utility" means any telecommunications service provided by the office of telecommunications management and used in the essential operations of a state agency, such as local dial tone, wide area network, and local area network.

Added by Acts 1982, No. 153, §1, eff. July 12, 1982; Acts 1990, No. 876, §1; Acts 1997, No. 1098, §1, eff. July 14, 1997; Acts 2001, No. 772, §3, eff. July 1, 2001.



RS 39:171 - Base-line projection; purpose

PART V. FIVE-YEAR BASE-LINE BUDGET PROJECTION

§171. Base-line projection; purpose

A five-year base-line budget projection, hereinafter referred to as "base-line projection", shall be established to provide state policymakers with a financial tool against which to gauge revenue and expenditure proposals.

Acts 1992, No. 827, §1, eff. Aug. 1, 1992.



RS 39:172 - Revenues

§172. Revenues

A. The Revenue Estimating Conference shall determine the revenues to be used in the base-line projection by establishing the following:

(1) The official forecast for the current year.

(2) The official forecast for the ensuing fiscal year.

(3) A projection of money available for appropriation in each fiscal year for the three-year period following the ensuing fiscal year.

B. The revenues to be used in the base-line projection shall be determined by the Revenue Estimating Conference through a process to be decided by the conference except that any final action establishing these revenues shall be taken only pursuant to a unanimous decision by all of the conference principals.

C. The Economic Estimating Conference shall prepare and revise, as necessary, the projections of money available for appropriation in each fiscal year for the three-year period following the ensuing fiscal year. This estimate shall be submitted to the Revenue Estimating Conference each time it meets to establish or revise an official forecast for the current or ensuing fiscal year. The Revenue Estimating Conference shall consider this forecast in determining the base-line projection as provided by this Section.

D. The official forecasts for the current and ensuing fiscal years and the most recently adopted projections of money available for appropriation in each fiscal year for the three-year period following the ensuing fiscal year shall be the revenue figures used in the base-line projection.

Acts 1992, No. 827, §1, eff. Aug. 1, 1992.



RS 39:173 - Expenditures

§173. Expenditures

A.(1) The Joint Legislative Committee on the Budget and the commissioner of administration shall jointly determine the expenditures to be used in the base-line projection according to the procedures contained in this Section.

(2) The Joint Legislative Committee on the Budget and the commissioner of administration shall meet in January of each year to establish the expenditure figures.

(3) The Joint Legislative Committee on the Budget and the commissioner of administration may meet at any other time to revise the expenditure figures as conditions warrant.

B. For the current fiscal year, the expenditures shall be the total authorized appropriations from money available for appropriation as contained in the most recently approved budget status report which is established under the provisions of R.S. 39:75.

C. For the ensuing fiscal year, the expenditures shall be the sum of the continuation budgets, included but not limited to debt service on all debt obligations as established by the division of administration and as further modified, if necessary, by the Joint Legislative Committee on the Budget with the approval of the commissioner of administration, for only those expenditures established in Subsection B of this Section.

D. For each fiscal year for the three-year period following the ensuing fiscal year, the projected expenditures shall be based on only those expenditures established in Subsection B of this Section. The projected expenditures shall be approved jointly by the Joint Legislative Committee on the Budget and the commissioner of administration according to the following process:

(1) The division of administration shall develop projected expenditures for each of the three fiscal years based on the official information of the Consensus Estimating Conference.

(2) The division of administration may use its discretion to develop projected expenditures when official information is not available from the Consensus Estimating Conference.

(3) The division of administration shall submit the projected expenditures and an analysis by program of the assumptions and calculations used to make the projections to the legislative fiscal office on a date mutually decided upon by the Joint Legislative Committee on the Budget and the commissioner of administration.

(4) The legislative fiscal office shall review and make recommendations on the submitted information to the Joint Legislative Committee on the Budget.

(5) The Joint Legislative Committee on the Budget shall meet and review the projected expenditures and any recommendations made by the legislative fiscal office.

(6) Both the Joint Legislative Committee on the Budget and the commissioner of administration shall approve the establishment and any revisions of the projected expenditures.

E. The most recently adopted figures for current year expenditures established by Subsection B of this Section, for the ensuing fiscal year expenditures established by Subsection C of this Section, and for the projected expenditures defined by Subsection D of this Section shall be the expenditure figures used in the base-line projection.

Acts 1992, No. 827, §1, eff. Aug. 1, 1992; Acts 1993, No. 533, §1, eff. July 1, 1993.



RS 39:174 - Base-line projection report; development; promulgation

§174. Base-line projection report; development; promulgation

A. The legislative fiscal office shall prepare and promulgate a base-line projection report on behalf of the Revenue Estimating Conference, the Joint Legislative Committee on the Budget, and the commissioner of administration using the revenue figures established in R.S. 39:172(D) and the expenditure figures established in R.S. 39:173(E).

B. The base-line projection report shall be promulgated no later than two calendar weeks after the figures for each of the five fiscal years to be included in the report have been established for both revenues and expenditures. Thereafter, the base-line projection report shall be revised and promulgated no later than two calendar weeks after any of the following events occur:

(1) The Revenue Estimating Conference meets in accordance with R.S. 39:26 and revises the official forecast for the current fiscal year or the ensuing fiscal year in accordance with R.S. 39:24.

(2) The Revenue Estimating Conference revises the projection of revenues for any of the fiscal years for the three-year period following the ensuing fiscal year.

(3) The Joint Legislative Committee on the Budget and the division of administration approve any changes to the ensuing fiscal year expenditures.

(4) The Joint Legislative Committee on the Budget and the division of administration approve a change to the projected expenditures for any fiscal year for the three-year period following the ensuing fiscal year.

Acts 1992, No. 827, §1, eff. Aug. 1, 1992.



RS 39:175 - Official five-year base-line budget projection

§175. Official five-year base-line budget projection

The latest base-line projection report promulgated by the legislative fiscal office shall be the official five-year base-line budget projection.

Acts 1992, No. 827, §1, eff. Aug. 1, 1992.



RS 39:196 - Application of Part: responsibility for determining; state chief information officer

PART V-A. INFORMATION TECHNOLOGY PROCUREMENT

§196. Application of Part: responsibility for determining; state chief information officer

A. The provisions of this Part shall be applicable to all state agencies in the executive branch, as defined in R.S. 36:3(1), except for any agency of a statewide elected official, with respect to the purchase, lease, and rental of all information technology equipment, related services, and software.

B. The office of technology services shall, subject to the provisions of this Part, have sole authority and responsibility for defining the specific information technology systems and information technology services to which the provisions of this Part shall be applicable. Rules and regulations shall be promulgated as may be necessary to carry out the provisions of this Part.

C.(1) Notwithstanding any other provision of law of this Part or any other law to the contrary, any public postsecondary education institution seeking to utilize its own group purchasing and cooperative purchasing procurement provisions shall submit a request for and obtain approval of its management board and the Board of Regents.

(2)(a) The requesting public postsecondary education institution shall adopt its own group purchasing and cooperative purchasing procurement provisions pursuant to rules and regulations in accordance with the Administrative Procedure Act. Notwithstanding the provisions of R.S. 49:968(B)(19), the rules and regulations promulgated pursuant to this Subsection shall be submitted to the Senate Committee on Finance and the House Committee on Appropriations for review.

(b) Such rules shall include provisions for adequate public notice in the procurement process.

(3) Authority of an institution to participate in its own group purchasing and cooperative purchasing procurement provisions shall be for an initial term of three years. After the initial term, the institution may be authorized to participate in its own procurement provisions under this Section for an additional term of five years upon approval of the Joint Legislative Committee on the Budget.

(4) A report of all group purchasing or cooperative purchasing contracts by each institution authorized under these provisions shall be provided to the Joint Legislative Committee on the Budget no later than ninety days after the end of each fiscal year. Such report shall, at a minimum, include a measurement of the savings derived from the utilization of the group purchasing or cooperative purchasing process.

Acts 1983, No. 478, §2, eff. July 6, 1983; Acts 2001, No. 772, §6, eff. July 1, 2001; Acts 2014, No. 700, §1, eff. July 1, 2014; Acts 2014, No. 712, §2, eff. July 1, 2014.



RS 39:197 - Definitions

§197. Definitions

For the purposes of this Part, the following words and phrases shall be defined as follows:

(1) "Agency" shall have the same meaning ascribed to it as provided in R.S. 36:3(1).

(2) "Competitive sealed bidding" means a method of procurement which strictly follows the requirements set forth in Chapter 17 of Title 39 of the Louisiana Revised Statutes of 1950 except for such variations as are specifically established herein.

(3) "Direct order contract" means a contract which covers a specific class of information technology equipment, software, or services, or a contract which covers a single, specific class of information technology equipment, software, or services, and all features associated with that class and through which state agencies may procure the item of hardware specified by issuing a purchase order under the terms of the contract, without the necessity of further competitive bidding.

(4) "Emergency acquisitions or rentals of information technology" means a method of procurement utilized when there exists a threat to the public health, welfare, safety or public property.

(5) "Financed lease" means a contract or lease of an information technology system made pursuant to a solicitation for procurement, according to which:

(a) The successful proposer, as lessor, shall retain title to the information technology system, although the using agency, as lessee, shall take possession of the system.

(b) Payments shall be made by the lessee according to a payment schedule to the lessor.

(c) The lessor may transfer its designation as lessor to its choice of financial institution; however, such transfer shall have no effect on the contracted payment schedule, contracted interest rate, or any other right or obligation of either the lessee or lessor under the contract.

(6) "Information technology service contract" means a contract for the procurement of information technology services to include but not be limited to software as a service, infrastructure as a service, platform as a service, application hosting services, or installation and configuration services.

(7) "Information technology systems", which shall include information technology equipment and related services, and "information technology services" are limited to the equipment and services and means to provide:

(a) Server systems and services.

(b) Storage systems and services.

(c) Information technology security systems and services.

(d) Related peripheral systems and services.

(e) Software and software application services.

(f) Infrastructure and platform systems and services.

(g) Desktop computing systems and services.

(h) Geographic information systems and services.

(i) Mobile device systems and services.

(j) Any and all systems and services based on emerging and future information technologies relating to Subparagraphs (a) through (i) of this Paragraph.

(8) "Information technology systems contract" means a contract for the procurement of information technology systems including equipment and related services to include but not be limited to installation and maintenance.

(9) "Information technology systems lease contract" means a contract between a supplier of information technology systems and the division of administration, office of technology services, or the procuring agency, through which information technology systems may be procured for a term which shall not exceed ten years. The contract may be either an operating lease, installment purchase, or a financed lease without a balloon payment.

(10) "Installment-payment contract" means a contract which amends and is incorporated into a purchase contract and is utilized to finance with the vendor the purchase of certain equipment, including but not limited to information technology, desktop computers, server systems, storage systems, mobile computing systems, peripheral systems, software, related services, and related supplies or a contract which itself alone is utilized to procure such equipment from a contractor and provides therein for payment in a set of installments over a fixed period of time. An installment payment contract shall arrange for a method of financing with payment being made in a set of installment payments over a fixed period of time in accordance with the provisions of the contract and shall provide for the vendor to deliver title to the governmental body in accordance with such terms.

(11) "Master agreement" means an agreement between the state and a vendor which specifies the general terms and conditions under which parties will routinely conduct procurement business.

(12) "Multi-year contract" means contracts for a term of more than one year, not to exceed ten years and includes the following:

(a) Contracts between a supplier of information technology systems, information technology services, and software and the state or a state agency through which information technology systems, information technology services, and software, except for fiscal intermediary services for the processing of claims of health care providers, may be leased or purchased for a term of more than one fiscal year, but the term shall not exceed sixty months.

(b) Contracts for fiscal intermediary services for the processing of claims received from health care providers.

(13) "Procurement" means the selling, buying, purchasing, renting, leasing, or otherwise obtaining information technology systems, information technology services, or its related software, as well as all activities engaged in, resulting in, or expected to result in the selling, buying, purchasing, renting, leasing, or otherwise obtaining information technology systems, information technology services, or its related software by the state or its agencies.

(14) "Purchase contract" means a contract that is utilized for the direct acquisition of certain equipment, including but not limited to information technology, desktop computers, server systems, storage systems, mobile computing systems, peripheral systems, software, and related services. Such contract shall contain the terms and conditions pertinent to the rights and obligations of both the state and the vendor. Any purchase by direct acquisition under the terms of the purchase contract will require one single payment, and title shall pass to the state upon the date of purchase as defined in the contract unless the purchase contract is amended by an installment payment contract.

(15) "Related services" means and is limited to service activities affecting the maintenance of information technology equipment or software and the providing of fiscal intermediary services in processing claims of health care providers. Notwithstanding any other provisions of law to the contrary, "related services" shall also mean those consulting services ancillary to the procurement of information technology hardware or software that would otherwise be governed by the provisions of professional, personal, consulting, and social services procurement in Chapter 17 of this Title, provided those consulting services are limited to the lesser of twenty percent of the procurement amount or two hundred fifty thousand dollars.

(16) "Rental contract" means and includes contracts between a supplier of information technology equipment and the state, or a state agency, through which information technology equipment may be leased for a term not to exceed one fiscal year, such contracts to include the right of termination by the state upon notice of ninety days or less, and to be renewable, upon review and recommendations of the procurement support team and review and approval by the office of technology services, with such renewal to be limited to one additional term not to exceed twelve months.

(17) "Software" means computer programs and documentation essential to and necessary for an information technology system or information technology service to perform productive operations.

(18) "Utility" means any information technology service provided by the office of technology services and used in the essential operations of a state agency, such as system authentication, data replication, and system utilization and performance management.

Acts 1981, No. 628, §1, eff. July 20, 1981. Amended by Acts 1982, No. 855, §1; Acts 1983, No. 478, §2, eff. July 6, 1983; Acts 1984, No. 754, §1, eff. July 13, 1984; Acts 1985, No. 995, §1, eff. July 23, 1985; Acts 2012, No. 185, §1; Acts 2014, No. 712, §2, eff. July 1, 2014.

{{NOTE: See Acts 1985, No. 995, §3.}}



RS 39:198 - Types of contracts permitted

§198. Types of contracts permitted

A. The types of contracts permitted in the procurement of information technology systems, information technology services, and software are defined in this Part, and the provisions of this Part supersede, with respect to such procurements, any existing conflicting statutory provisions and supplement the provisions of R.S. 39:1551 through 1736.

B. The office of technology services, through the state purchasing office, may, on behalf of any state agency, enter into information technology systems contracts in accordance with the following provisions:

(1) Contracts of this type shall be entered into through a request for proposals as provided in R.S. 39:199. An invitation to bid format may be utilized with written approval from the state chief information officer.

(2) The term of such contracts shall not exceed five years.

C. The office of technology services, through the office of state procurement, may on behalf of any state agency, enter into information technology services contracts in accordance with the following provisions:

(1) Contracts of this type shall be entered into through a request for proposals as provided in R.S. 39:199. An invitation to bid format may be utilized with written approval from the state chief information officer.

(2) The term of such contracts shall not exceed ten years.

D. The office of technology services, through the office of state procurement, may on behalf of any state agency, enter into a information technology systems lease contract for an operating lease, installment purchase, or financed lease for information technology systems in accordance with the following provisions:

(1) All contracts of this type shall be entered into through a request for proposals as provided in R.S. 39:199.

(2) The justification of such contracts must be approved by the office of technology services prior to issuance of a request for proposals. Such justification shall identify and consider all cost factors relevant to that contract.

(3) The term of such contracts shall not exceed ten years, except financed contracts shall be for a term not to exceed the economic life of the system or ten years, whichever is less.

(4) Upon the advance written approval of the office of technology services, state agencies may extend operating leases of information technology systems on a month-to-month basis for a period not to exceed one calendar year for the stated lease prices.

E. Notwithstanding the provisions of R.S. 39:1615 to the contrary, the use of a multi-year contract for information technology systems and information technology services shall be in accordance with rules and regulations and under the following conditions:

(1) The state chief information officer shall approve in writing the use of a multi-year contract over one year, not to exceed three years.

(2) The director of the state purchasing office shall approve in writing the use of a multi-year contract over three years, not to exceed five years.

(3) The commissioner of administration, or his designee, shall approve in writing the use of a multi-year contract over five years.

(4) A report of all multi-year contracts shall be provided to the Joint Legislative Committee on the Budget no later than ninety days after the end of each fiscal year.

F. Direct order contracts. The office of technology services, through the state central purchasing agency, shall, on behalf of all state agencies, enter into a direct order contract with a vendor of information technology equipment for the purchase, rental, or both, of such equipment in accordance with the following provisions:

(1) Specifications for direct order contracts. Specifications for direct order contracts shall be developed in advance and shall conform to the following requirements:

(a) Specifications for direct order contracts shall cover a specific class of equipment and may include all features associated with that class.

(b) Specifications in the invitation for bids for direct order contracts shall be developed by the office of technology services.

(c) Specifications shall be based on the projected needs of user agencies.

(d) Specifications for direct order contracts for the purchase or rental of information technology equipment may include specifications for the maintenance of the equipment desired.

(2) Procurement of direct order contracts. The initial procurement of a direct order contract, and procurement of equipment by using agencies under a direct order contract, shall be as defined herein:

(a) Direct order contracts shall be awarded by competitive sealed bidding.

(b) A using agency may procure required information technology equipment available under a direct order contract through release of a purchase order for the required equipment to the vendor holding a direct order contract. However, such procurement by purchase order shall be accomplished in accordance with the procedures and regulations prescribed by the state central purchasing agency in the division of administration and shall be subject to all other statutory requirements.

(3) The final authority for entering into direct order contracts shall rest with the division of administration, and such contracts shall be executed by the purchasing office, in accordance with procedures and regulations defined by the division of administration.

(4) Terms and conditions of direct order contracts. Direct order contracts for information technology equipment are subject to the following requirements:

(a) Direct order contracts shall be valid for not more than three fiscal years.

(b) The prices stated in such contract shall be firm for the period of the contract; except that, all such contracts shall include a clause granting to the state the benefit of any general price reductions effected by the vendor during the term of the contract.

(c) Individual items of computer hardware which may be included under a direct order contract may not have a purchase price greater than seventy-five thousand dollars or a monthly rental price greater than two thousand dollars. Such price shall not include costs of maintenance, taxes, or transportation.

(d) Direct order contracts shall include the annual appropriation dependency clause set forth in Subparagraph (G)(1)(d) of this Section.

(e) Direct order contracts may be extended into one additional fiscal year only under the following conditions:

(i) Such extension of a direct order contract shall be subject to the approval of the office of technology services.

(ii) The vendor may increase rental prices for the term of the additional fiscal year by an amount equal to the lesser of any increase permitted by that vendor's contract with the General Services Administration of the United States Government for such equipment, or any increase in that vendor's published list prices for such equipment, during that fiscal year; provided that, such increase may not exceed ten percent, and the increase must have been authorized by the initial direct order contract.

(f) Items covered by a direct order contract may also be acquired through additional competitive sealed bidding.

G. Multiyear contracts other than direct order contracts and contracts for fiscal intermediary services in processing claims of health care providers. State agencies may enter into contracts for the lease or purchase of information technology systems, information technology services, or software when the term of such lease or purchase is greater than twelve months or involves more than one fiscal year in accordance with the following provisions:

(1) General terms and conditions for multiyear contracts shall be as follows:

(a) All contracts of this type shall be entered into through competitive sealed bidding.

(b) The justification of such contracts must be presented to the state central purchasing agency prior to issuance of an invitation for bids. Such justification shall identify and consider all cost factors relevant to that contract.

(c) The term of such contract shall not exceed sixty months.

(d) All such contracts must contain the following annual appropriation dependency clause:

"The continuation of this contract is contingent upon the continuation of an appropriation of funds by the legislature to fulfill the requirements of the contract. If the legislature fails to appropriate sufficient monies to provide for the continuation of a contract or if such appropriation is reduced by the veto of the governor or by any means provided in the Appropriation Act or Title 39 of the Louisiana Revised Statutes of 1950 to prevent the total appropriations for the year from exceeding revenues for that year or for any other lawful purpose and the effect of such reduction is to provide insufficient monies for the continuation of the contract, the contract shall terminate on the date of the beginning of the first fiscal year for which funds are not appropriated."

(e) The state central purchasing agency in the division of administration shall maintain a list of all multi-year contracts. This list must show at a minimum the name of the vendor, the annual cost of each contract, and the term of the contract.

(f) All such contracts for lease must contain a clause granting to the state the benefit of any general price reduction effected by the vendor during the term of the contract.

(g) With respect to all such contracts for purchase, there shall be no provisions for a penalty to the state for the early payment of the contract.

(2) Provisions relating to multi-year contracts for software:

(a) Contracts for software which extend for periods greater than twelve months or which cover all or a portion of more than one fiscal year, but which require only a single payment by the state to the vendor, may be entered into by any state agency, without regard to the specific requirements of Paragraph (1) of this Subsection.

(3) Provisions relating to multi-year contracts for the installment payment of financing for certain equipment, including but not limited to desktop computers, server systems, storage systems, mobile computing systems, peripheral systems, software, and related services are as follows:

(a) Installment-payment contracts will be entered into with vendors of the defined equipment by the division of administration through the state central purchasing agency on behalf of all state agencies in accordance with rules and regulations adopted by the director of central purchasing.

(b) Installment-payment contracts may serve as amendments to and be incorporated into the vendor purchase contracts.

(c) The installment-payment contract may serve as a financing agreement and may contain only those provisions pertinent to the payment obligation, including but not limited to payment schedule and rate, provisions of default, assignment of payment stream, early payment, passage of title, and insurance coverage.

(d) Each contract shall contain an annual dependency clause, as defined in Subparagraph (G)(1)(d) of this Section.

(e) Installment-payment contracts utilized in procuring microcomputer equipment, word processing, software, and maintenance through brand name contracts shall contain a fixed interest for the term, which will generally be defined as one fiscal year, of the brand name contract. The interest rate is to be bid by the vendor, accepted by central purchasing, and approved by the State Bond Commission.

(f) Interest rates for individual procurements of equipment either through the competitive sealed bid process or under the terms of the applicable brand name contract shall be fixed for the term of the multi-year contract specific to that individual procurement.

(g) The term of an installment-payment contract utilized for the equipment defined herein shall not exceed sixty months.

(4) Provisions relating to the procurement of information technology consulting services through the office of technology services shall be conducted in accordance with the provisions of R.S. 39:1481 through 1526.

H. Rental Contracts. Upon the advance written approval of the state central purchasing agency, state agencies may enter into contracts for the rental of information technology equipment and related services on a month to month basis for a period not to extend beyond the end of the fiscal year in which the contract is made. All such contracts shall be entered into only as a result of competitive sealed bidding procedures.

(1) Equipment currently installed, or installed at the beginning of a fiscal year under a valid rental contract, may be retained at the end of the fiscal year by renewing or extending the existing rental contract for one additional term, not to exceed twelve months, without competitive sealed bidding procedures, subject to the following provisions:

(a) All prices under a fiscal year rental contract shall be no greater than the supplier's established catalogue price and shall be firm for the fiscal year in which the contract is made, with the exception that the state shall be entitled to any general price reductions effected by the supplier during the term of the contract.

(b) All rental contracts shall have a notice of termination provision in favor of the state not to exceed ninety days and shall allow termination of the contract as it applies to specific equipment or services without termination of the entire contract.

(c) Renewal of a rental contract shall be subject to the advance review and recommendation of the procurement support team and to the advance written approval of the state central purchasing agency and shall be permitted only if any proposed price increases do not exceed the supplier's current published list prices.

(2) Termination of a rental contract may be effected, in addition to any other legal reasons, by the state central purchasing agency, which shall have authority to direct a user agency to terminate, with adequate notice, a rental contract for the failure of any party to comply with the provisions herein, and to initiate competitive sealed bidding procedures in order to retain or replace the equipment affected by termination.

I. Contracts for fiscal intermediary services in processing claims of health care providers. State agencies may enter into contracts for fiscal intermediary services in processing claims of health care providers. The term of such a contract shall be one hundred twenty months. In the event special circumstances, as provided in Paragraph (9) of this Subsection, necessitate, additional one-year extensions of the contract may be granted. The award process and final contract shall include the following:

(1) Contracts for fiscal intermediary services in processing claims of health care providers shall be awarded by a competitive selection process which shall list in the solicitation for proposals the method by which the contract shall be awarded and include all criteria to be used and the weights assigned to each criterion. The procedure for issuance of the solicitation for proposals shall be in accordance with guidelines published by the state central purchasing agency. The selection of the contractor shall be made by the head of the using agency only in accordance with the method and criteria as set forth in the solicitation for proposals and in accordance with the recommendation of the procurement support team.

(2) Justification for the contract shall be submitted to the state central purchasing agency and shall be submitted to the House and Senate committees on health and welfare at least forty-five days prior to the issuance of a solicitation for proposals. Within thirty days of receipt of the justification by the House and Senate committees on health and welfare, either committee may convene a meeting separately or jointly for the purpose of conducting a public hearing on the justification which was submitted. Such justification shall include identification and consideration of all factors, including costs, relevant to the solicitation for proposals and the final contract.

(3) The one-hundred-twenty-month term of such contract shall be divided into one period of between thirty-six months and sixty months, immediately followed by successive twelve-month periods. The state shall have an option to renew such contract for each of the twelve-month periods. If the state does not exercise its option to renew, the contract shall be terminated. In the event special circumstances occur, as provided in Paragraph (9) of this Subsection, additional twelve-month extensions of the contract may be granted.

(4) In addition to other provisions as required by law or in the best interests of the state, such contract shall contain provisions setting forth, (a) the amount and requirements of the contractor's performance bond, (b) penalty and enforcement provisions for the failure of the contractor to perform in accordance with the contract documents, (c) conditions for optional renewal of the contract by the state in accordance with the provisions of this Subsection, and (d) requirements for termination of the contract by the state at any time, or for cause, or upon the refusal of the state to exercise an option to renew such contract.

(5) Issuance of specifications for a solicitation for proposals on a contract for fiscal intermediary services in processing claims of health care providers shall be made at least twelve months prior to the termination date of an existing contract, unless the contract termination is for cause or due to the refusal of the state to exercise an option to renew.

(6) No award of the contract shall be made until the House and Senate committees on health and welfare, meeting jointly or a joint subcommittee thereof has conducted a public hearing concerning such award.

(7) No award of the contract shall be made later than eight months prior to the termination date of an existing contract, unless the contract termination is for cause or due to the refusal of the state to exercise an option to renew.

(8) No option to renew such contract shall be exercised by the state until the following criteria have been satisfied:

(a) The Louisiana Department of Health has conducted a public hearing concerning such renewal.

(b) The Louisiana Department of Health submits to the House and Senate committees on health and welfare a notice of intention by the Louisiana Department of Health to exercise the option to renew such contract and a copy of any public testimony which was taken at the public hearing held by the Louisiana Department of Health. The House and Senate committees on health and welfare, meeting separately or jointly, may hold a public hearing concerning such renewal within thirty days following the receipt of a notice of intention by the Louisiana Department of Health to exercise the option to renew such contract.

(c) The House and Senate committees on health and welfare, meeting separately or jointly, have conducted a public hearing concerning such renewal or thirty days have elapsed from the date the Louisiana Department of Health submitted a notice of intention to renew such contract to the House and Senate committees on health and welfare and neither committee has posted a public notice of meeting concerning the renewal of such contract.

(9) In the event the Louisiana Department of Health or the United States Department of Health and Human Services, Centers for Medicare and Medicaid Services proposes substantial changes in the operations of the Medicaid program that would materially impact the services performed by the fiscal intermediary, the Louisiana Department of Health may, subject to the approval of the House and Senate committees on health and welfare, approve additional extensions of the contract until such time as it is practical to prepare a solicitation for proposals describing the revised services that would be performed by the fiscal intermediary. During the time frame covered by any extension beyond the original one-hundred-twenty-month period, the fiscal intermediary may be required to perform additional functions to assist in preparing the Louisiana Department of Health in the transition to the new program. Such functions shall include existing fiscal intermediary services as well as efforts to control fraud and abuse, program reports, beneficiary enrollment and program information services, encounter data, and annual managed care negotiation data.

J. Master Agreements. The state director of purchasing may enter into master agreements with vendors with which the state conducts substantial business over a period of time.

(1) Such agreements shall set forth those terms and conditions of specific legal import which relate to the basic provisions according to which procurement activity will be conducted, and shall meet the following requirements:

(a) Such agreements may be for any term up to sixty months.

(b) All agreements must contain a clause providing that any changes mandated by state or federal law, whether legislative or judicial, will be incorporated; however, if such a change is not acceptable to either party, the affected term or terms of the contract shall be renegotiated and, if agreement cannot be reached, shall be stricken from the contract.

(c) A specific provision of any such agreement may be waived or changed only once during the term of the agreement, by mutual consent, expressed in writing.

(d) Each master agreement must be negotiated by a procurement support team and executed on behalf of the state by the state director of purchasing.

(2) Vendors may refer to the master agreement on file with the state director of purchasing when responding to invitations for bids for specific items of information technology equipment, related services, or software. Such bid responses must include a proposed schedule incorporating the terms of the master agreement and further detailing the items and prices bid. The selected vendor and the procuring agency shall sign the schedule and submit it to the state central purchasing agency for approval.

(3) The state director of purchasing, subject to the approval of commissioner of administration, shall have authority for determining when and if master agreements may be used. Notwithstanding any other provisions of this Part, master agreements shall not be used to circumvent the competitive bid process otherwise required by law.

K. The Department of Public Safety and Corrections may enter into a multiyear contract not to exceed ten years when contracting for the Video Gaming Monitoring System for the purposes described in R.S. 27:405(B)(1). This contract may be awarded by the competitive request for proposal procedures set forth in R.S. 39:1593(C).

L. The Department of Wildlife and Fisheries may enter into a multiyear contract not to exceed ten years when contracting for the issuance of hunting and fishing licenses through an electronic issuance system as authorized by R.S. 56:30.1. This contract may be awarded by the competitive request for proposal procedures set forth in R.S. 39:1593(C).

M. Any contract entered into for a period of more than three years as authorized by this Section shall be subject to prior approval of the Joint Legislative Committee on the Budget.

Acts 1981, No. 628, §1, eff. July 20, 1981. Amended by Acts 1982, No. 855, §2; Acts 1983, No. 478, §2, eff. July 6, 1983; Acts 1984, No. 754, §2, eff. July 13, 1984; Acts 1985, No. 995, §1, eff. July 23, 1985; Acts 1993, No. 812, §1, eff. July 1, 1993; Acts 1995, No. 40, §1, eff. June 1, 1995; Acts 2001, No. 634, §1, eff. June 22, 2001; Acts 2003, No. 810, §1; Acts 2004, No. 353, §1, eff. June 18, 2004; Acts 2007, No. 85, §1; Acts 2010, No. 539, §1; Acts 2014, No. 712, §2, eff. July 1, 2014.

NOTE: See Acts 1985, No. 995, §3.



RS 39:199 - Methods of procurement

§199. Methods of procurement

A. The office of technology services, through the state procurement office, may procure information technology systems and information technology services by a request for proposals to conform with the following requirements:

(1) Public notice of the request for proposals shall be the same as for an invitation to bid as provided in R.S. 39:1594(C).

(2)(a) The request for proposals shall indicate the relative importance of all evaluation factors and shall clearly define the work, service, or solution to be provided under the contract, the functional specifications, the criteria to be used in evaluating the proposals, and the time frames within which the work must be completed or the service provided.

(b) For information systems lease contracts, the request for proposals shall require that proposals contain a declaration as to the maximum price for which the system may be purchased following the termination of the lease contract. No other basis of evaluation shall be used except that set out in the request for proposals.

(3) The office of technology services shall evaluate all proposals to determine the proposal most advantageous to the state, taking into consideration all evaluation criteria set forth in the request for proposals, and shall make a recommendation of award to the state procurement office.

(4) The office of technology services may request that the state procurement office reject all proposals when it is deemed that such action is in the best interest of the state.

B. The office of technology services may procure information technology systems and information technology services in accordance with the law or regulations, or both, which govern the state procurement office, the division of administration.

C. Method for procuring maintenance services. Notwithstanding any other provisions of this Part, any agency may procure maintenance services for information technology equipment without the need for competitive bidding. Such procurement must have the written advance approval of the office of state procurement and shall not be for a price greater than the vendor's published price.

D.(1) Method for procuring software and software maintenance and support services. Notwithstanding any other provisions of this Part, any agency may procure data processing software, software maintenance, and support services without the need for competitive bidding. Such procurement must have the written advance approval of the office of state procurement and shall not be for a price greater than the vendor's published price.

(2) Additionally, any agency seeking to procure a new contract, a contract extension of an existing contract, or any other contract modification for software, software maintenance, and support services shall show evidence that the price received or negotiated is the lowest available price by exhibiting prices that may appear in a catalog, price list, schedule, on the Internet, or other form that:

(a) Is regularly maintained by a vendor or other contractor.

(b) Is either published or otherwise available for inspection by customers.

(c) Is available through inquiries with other states or local governments using similarproducts and services.

(d) Is available through statements of prices on the Internet and is currently or was last made to a significant number of buyers constituting the general buying public for the software or services involved.

(3) In the event that the lowest available price can not be obtained in the form or source as specified in Paragraph (2) of this Subsection, the agency seeking to procure a new contract, a contract extension of an existing contract, or any other contract modification for software, software maintenance, and support services shall require the vendor to certify in writing that the price received is the lowest price available to other states or local governments for similar products and services at the time the quote is submitted.

(4) The procurement support team shall develop and deliver to the office of state procurement and the office of technology services proposed rules establishing guidelines for procurement activities under this Part. Upon approval of the office of technology services, the office of state procurement shall promulgate rules in accordance with the Administrative Procedure Act.

E. Method for procuring information technology equipment, software, and maintenance services for public colleges and universities. Notwithstanding any other provisions of this Part, any public college or university may procure, through its purchasing officer, information technology equipment, software, and maintenance services without the advance approval of the office of state procurement when a single expenditure for such materials or combined materials and services does not exceed one hundred thousand dollars.

F.(1) The commissioner of administration shall for each fiscal year designate a goal for awarding to small businesses a portion of anticipated total state procurement of information technology equipment and software. For purposes of this Subsection, "small businesses" shall be defined as an employer with fifty or fewer employees. The commissioner may divide the procurements so designated into contract award units of economically feasible production runs in order to facilitate offers or bids from small businesses. In making his annual designation of goals for small business procurements, the commissioner shall attempt to vary the included procurements so that a variety of information technology equipment and software produced by different small businesses shall be a goal each year. The failure of the commissioner to establish a goal for particular procurements shall not be deemed to prohibit or discourage small businesses from seeking the procurement award through the normal solicitation and bidding processes. The commissioner of administration shall report to the Joint Legislative Committee on the Budget and to the House Committee on Commerce and the Senate Committee on Commerce, Consumer Protection, and International Affairs on the program established in this Subsection each year prior to the submission of the executive budget. Such report shall include the goals and awards from the previous year, a list of unsuccessful awards as described in Paragraph (4) of this Subsection, and the goals for the upcoming year.

(2) Contract procedure. The commissioner shall establish a contract procedure in accordance with law, for the awarding of a procurement contract under the goals established in this Subsection. Surety bonds guaranteed by the United States Small Business Administration shall be acceptable security for an award under this Subsection.

(3) Responsibility of bidder or offeror. Before making a goal award, the commissioner shall evaluate whether the small business scheduled to receive the award is able to perform the set-aside contract. This determination shall include consideration of production and financial capacity and technical competence.

(4) Award of contracts after unsuccessful goal procedures. In the event that the provisions of this Subsection do not operate to extend a contract award to a small business, the award shall be placed pursuant to the existing solicitation and award provisions established by law. The commissioner shall thereupon designate a goal for small businesses' additional state procurements of information technology equipment and software corresponding in approximate value to the contract unable to be awarded pursuant to the provisions of this Subsection.

(5) Conflict with other code provisions. All laws and rules pertaining to solicitations, bid evaluations, contract awards, and other procurement matters not inconsistent with the provisions of this Subsection shall apply to procurements set-aside for small businesses. In the event of conflict with other rules, the provisions of this Subsection shall govern.

Acts 1981, No. 628, §1, eff. July 20, 1981; Acts 1983, No. 478, §2, eff. July 6, 1983; Acts 1985, No. 698, §1; Acts 2001, No. 772, §3, eff. July 1, 2001; Acts 2006, No. 513, §1; Acts 2014, No. 708, §1, eff. July 1, 2014; Acts 2014, No. 712, §2, eff. July 1, 2014; Acts 2014, No. 864, §§4 and 5.



RS 39:200 - General provisions

§200. General provisions

The following general provisions shall apply to all procurements under this Part:

A. Used equipment. Used information technology equipment is defined to include all equipment which cannot be certified as new by the vendor. Used equipment may be acquired through rental or purchase when the vendor or manufacturer certify that:

(1) The equipment has been properly maintained and used.

(2) Maintenance acceptable to the state is available by contract at a cost which shall not increase the total cost to the state to that level which would exist should the state acquire the same equipment new.

(3) The equipment is warranted by the manufacturer or vendor under the same terms and conditions as those offered by the manufacturer for that equipment when new.

B. Purchase of equipment being leased or rented. Equipment being leased or rented by a state agency may be purchased without the need for competitive sealed bidding. When the contract under which the equipment is being leased or rented provides for any credit of rental or lease payments toward purchase, the leasing or renting vendor shall be required to deduct such credits from the purchase price. A written analysis of the contract must be made by the using agency and filed with the state central purchasing agency. Such analysis shall at a minimum include the current market value of the equipment, the total amount paid to the vendor as lease or rental payments credited to the purchase price, the total time the equipment was leased or rented, and the amount of and contractor for related prior and subsequent contracts, including but not limited to maintenance contracts. Such purchases shall have the written advance approval of the state central purchasing agency, and the legislature shall have provided a specific appropriation for such purchase.

C. Disposition of information technology equipment no longer required by state agencies. The state central purchasing agency shall have the authority to dispose of information technology equipment no longer required by a state agency in accordance with regulations which shall be developed and published by the state central purchasing agency. Such dispositions may be through trade-in, assignment to another state agency, or sale. Dispositions other than by assignment to another agency shall be on a competitive basis.

D. Effective date of contracts. Any contracts entered into under the provisions of this Part may have an effective starting date at any point during a fiscal year. No contract entered into hereunder shall have an initial effective date earlier than the date on which such contract receives the final statutorily required approval. However, with the approval of the state central purchasing agency, a state agency shall make payments to a vendor in those circumstances where it has utilized the information technology equipment to be contracted prior to the actual receipt of the final statutorily required approval. The state central purchasing agency shall determine the size of the payments in accordance with the number of such days of utilization.

E. Contract amendments. All changes, modifications, and amendments to any contract hereunder shall be approved in advance by the state central purchasing agency, in addition to any other statutorily required approvals. This Subsection shall not apply to contracts for maintenance or software, but amendments to such contracts may not increase the rates specified in such contracts to a figure greater than the vendor's published standard rates.

F. Contract form. No contracts entered into hereunder shall be on preprinted contract forms supplied by a vendor, unless otherwise approved by the state chief procurement officer.

G. Proposal or bid incorporated into contract. Where written proposals or bids are submitted by vendors, the proposal or bid of the successful vendor shall be incorporated into the final contract consummated with that vendor.

H. Letters of intent. Letters of intent may be issued by an agency to a vendor solely for the purpose of obtaining a delivery schedule with that vendor. All such letters must be clearly identified as such, and must be filed on issuance with the office of technology services and the attorney general.

I. Procurement support. All contracts covered under the provisions of this Chapter, in an amount greater than one hundred thousand dollars, whether for purchase or rental payments or fiscal intermediary services in processing claims of health care providers, or master agreements, but excluding taxes, transportation, and other related services, shall be entered into with the assistance of a procurement support team as provided in Paragraph (2) of this Subsection and in accordance with guidelines to be published by the state central purchasing agency.

(1) Procurement support team participation must include, as a minimum, assistance in evaluation of bids and negotiation of contracts.

(2) A procurement support team shall consist of a person chosen jointly by the speaker of the House of Representatives and the president of the Senate from among the attorneys on the legislative services staff of the House of Representatives or the staff of the Senate and one or more representatives from each of the following: the Division of Administration, central purchasing agency; the using agency initiating the procurement action; and the Legislative Fiscal Office. At least two members of the team shall have received formal training in computer contract negotiations. At least four members, one from each office or agency designated, must be present to constitute a quorum.

J. Contract specifications. (1) A specification may be drafted which describes a product which is proprietary to one company only when no other kind of specification is reasonably available for the state to describe its requirements; or where there is a requirement for specifying a particular design or make of product due to factors of compatibility, standardization, or maintainability; and, when such specification includes language which specifically permits an equivalent to be supplied. Such specification shall include a description of the essential characteristics of the product.

(2) Whenever proprietary specifications are used, the specifications shall clearly state that the proprietary characteristics are used only to denote the quality standard of the equipment desired and that such specifications do not restrict vendors to the specific brand, make, or manufacture; that they are used only to set forth and convey to prospective bidders the general style, type, character, and quality of equipment desired; and that equivalents will be acceptable.

(3) The specifications in an invitation for bids shall contain a list of the factors to be considered in evaluating the responses to the invitation, and any weights assigned to those factors. No other basis of evaluation shall be used with respect to bids received. When relevant, the following factors shall be included in the specifications: cost of transportation, installation, and conversion of operations; taxes; or cost of conversion to different equipment architecture.

K. The provisions of this Part shall, with respect to the procurement of information technology systems or information technology services, supersede specifications of any contradictory or conflicting provisions of the following statutes: R.S. 38:2211 et seq. with respect to awarding of public contracts and R.S. 39:1551 through 1736, but all other provisions in Chapter 17 of Title 39 apply to all procurements under this Part. The provisions of this Part do not relate to the procurement of services covered by R.S. 39:1481 through 1526 except as provided in R.S. 39:198. The Louisiana Lease of Movables Act, R.S. 9:3301 through 3342, shall not apply to the provisions of this Part.

L. In addition to specific authorizations contained in this Part, and pursuant to R.S. 39:15.2(C), the state chief information officer, with the approval of the commissioner of administration or his designee, shall have the power and authority to make necessary and reasonable regulations and orders to carry out the provisions of this Part in accordance with the provisions of the Administrative Procedure Act.

M. Repealed by Acts 2014, No. 712, §2, eff. July 1, 2014.

N. Repealed by Acts 2011, No. 343, §5.

Acts 1981, No. 628, §1, eff. July 20, 1981. Amended by Acts 1982, No. 855, §3; Acts 1983, No. 478, §2, eff. July 6, 1983; Acts 1984, No. 754, §3, eff. July 13, 1984; Acts 1987, No. 442, §1; Acts 2010, No. 868, §2, eff. July 1, 2010; Acts 2011, No. 343, §5; Acts 2012, No. 185, §1; Acts 2014, No. 712, §2, eff. July 1, 2014.



RS 39:211 - Repealed by Acts 2011, No. 207, §8.

PART V-B. LOUISIANA TECHNOLOGY INNOVATIONS

§211. Repealed by Acts 2011, No. 207, §8.



RS 39:212 - Repealed by Acts 2011, No. 207, §8.

§212. Repealed by Acts 2011, No. 207, §8.



RS 39:213 - Repealed by Acts 2011, No. 207, §8.

§213. Repealed by Acts 2011, No. 207, §8.



RS 39:214 - Repealed by Acts 2011, No. 207, §8.

§214. Repealed by Acts 2011, No. 207, §8.



RS 39:215 - Repealed by Acts 2011, No. 207, §8.

§215. Repealed by Acts 2011, No. 207, §8.



RS 39:216 - Repealed by Acts 2011, No. 207, §8.

§216. Repealed by Acts 2011, No. 207, §8.



RS 39:231 - Commissioner to prescribe rules governing travel and traveling expenses; use of state aircraft and other vehicles by statewide elected officials; minimum prices allowed for meals to state employees

PART VI. GENERAL PROVISIONS

§231. Commissioner to prescribe rules governing travel and traveling expenses; use of state aircraft and other vehicles by statewide elected officials; minimum prices allowed for meals to state employees

A. Except as provided in Subsection B, Subsection C, and Subsection D, the commissioner of administration, with the approval of the governor, shall, by rule or regulation, prescribe the conditions under which each of various forms of transportation may be used by state officers and employees in the discharge of the duties of their respective offices and positions in the state service and the conditions under which allowances will be granted for traveling expenses.

B. Each statewide elected official may use, at public expense, any state aircraft, automobile, or other vehicle which has been assigned to such official by the commissioner of administration for any purpose which such official deems necessary in performing the duties of his office.

C. The commissioner of administration shall not establish meal allowances for state employees at a price below two dollars and seventy-five cents for breakfast, three dollars and twenty-five cents for lunch, and five dollars for dinner.

D. Notwithstanding any provision of law to the contrary, the policy and management boards of public higher education and all institutions under their jurisdiction shall not be required to report to the Division of Administration, the monthly vehicle rental reimbursements for the campuses and the monthly interviewee travel expense reimbursement. The policy and management boards and institutions under their jurisdiction shall be required to submit an annual report detailing all vehicle rental reimbursements for the campuses and all interviewee travel expense reimbursements for the preceding fiscal year.

Amended by Acts 1974, No. 591, §1; Acts 1975, No. 609, §1; Acts 1986, No. 103, §1.



RS 39:232 - Authorization of forms to be used in financial and business administration

§232. Authorization of forms to be used in financial and business administration

All blank forms used or that shall hereafter be proposed for use by any or all budget units for any of the purposes specified in this Section, shall be examined by the commissioner of administration and shall be designed or redesigned under his supervision and direction with a view to providing for the simplification, unification, and integration of all financial and business administrative records and procedures. The commissioner of administration shall also prescribe and enforce adherence to standard size, colors, and designs of forms. This Section shall be liberally construed to apply to all forms for use in state budgeting, accounting, purchasing, property control, and any other matter of financial and business administration of the state or any budget unit thereof.

Amended by Acts 1952, No. 58, §22; Acts 1956, No. 42, §1.



RS 39:233 - Petty cash

§233. Petty cash

Any budget unit may be granted authority to establish a petty cash fund when provided for within the budget unit's appropriation and allotment, for the purpose of making disbursement requiring prompt cash outlay, but not in any case to exceed twenty-five hundred dollars. The custodian of the petty cash fund, as often as may be necessary to replenish the petty cash and at least once a month, shall prepare a schedule of the disbursements therefrom accompanied by appropriate vouchers and statements of indebtedness therefor, and by certificate as to the condition of the petty cash fund. Payment in reimbursement of the petty cash shall be in the form and manner prescribed for other payments under this Chapter in the amount of the total of the approved vouchers. The payment shall be made to the custodian of the petty cash fund and shall be devoted to reimbursement thereof. Any question relative to the amount to be allowed in petty cash, the expenditures thereof, the accounting therefor, and payment thereof, shall be determined by the commissioner of administration. Petty cash advanced from any fund shall be carried on the general books of the state as an asset of the fund.

Amended by Acts 1952, No. 58, §23; Acts 1956, No. 42, §1;Acts 1982, No. 725, §1.



RS 39:234 - Form and use of treasury pay-in vouchers

§234. Form and use of treasury pay-in vouchers

The commissioner of administration shall prescribe the form of pay-in vouchers, which shall be the only form to be used in depositing public moneys in the state depositories. The blank forms shall be numbered and shall be issued by the commissioner of administration to collectors of revenue and to other public officers, and other persons, who receive or collect moneys on behalf of the state. The commissioner of administration shall also cause a record to be made of the numbers of the blank forms issued to each person or agency and shall hold each such person and agency accountable for each form so issued and recorded. For each deposit made in a designated depository, at least two copies of the prescribed form of pay-in voucher shall be prepared, of which one copy shall be lodged with the depository receiving the deposit and one copy shall show the date of deposit, and be signed by an agent of the depository. The depositor shall retain one of the copies so stamped and signed.

Amended by Acts 1952, No. 58, §24; Acts 1956, No. 42, §1.



RS 39:235 - Private funds and contributions

§235. Private funds and contributions

A. Every agency having private funds or contributions that have been made available for its support or for the purpose of defraying expenses of any work done under its direction, under such terms that they do not become the property of the state, shall deposit the funds or contributions with the treasurer in the manner prescribed by this Chapter for the deposit of public moneys, and shall certify to the treasurer: (1) the source from which such funds or contributions were received; (2) the terms and conditions under which, and the purpose for which they were received; (3) the names of the trustees or administrators of the funds or contributions; and (4) the name of the person authorized to approve expenditures from each fund or contribution.

B. The treasurer shall keep each fund or contribution in a special deposit entirely separate and distinct from those of any other funds. Withdrawals from the funds and contributions shall be made from the treasurer only on warrants drawn in accordance with the provisions of this Chapter. Statements of indebtedness by the person authorized to approve the expenditures will be filed in the budget unit prior to payment of expenditures.

C. In presenting its biennial budget estimates, each budget unit shall include full estimates of all cash available or to become available from the private funds and contributions for each fiscal year, as offsets against its full estimates of its expenditure requirements for each fiscal year, and in the executive budget the estimates shall be included in the estimates of resources available for financing the expenditure requirements for which appropriations are recommended. The provisions of this Chapter shall not apply to private funds of students in a state educational institution, nor to the private funds of inmates of a state institution, when the funds are deposited with an officer of such institution merely for safekeeping. In addition, the provisions of this Chapter shall not apply to private funds which have been donated to hospital chaplains for use in religious programs in state hospitals.

Amended by Acts 1981, No. 450, §1.



RS 39:236 - Special deposits and refunds

§236. Special deposits and refunds

The governor may prescribe the procedures for receiving, depositing, accounting for, and disbursing all moneys and securities deposited with any state agency or officer, as guarantee or security for the payment of any costs or charges, or for the performance of any specific act including, by way of extension and not of limitation, all moneys deposited as bail to secure the appearance of persons charged with public offenses, all moneys deposited by bidders on contracts to insure their entering into the contracts awarded them, and all moneys deposited to indemnify persons whose property may be damaged or destroyed by the operations of depositor. The rules also shall provide for the manner of making refunds of amounts paid to the state in error, and in other cases in which refunds of amounts paid to the state may be made. The rules may provide that the money or securities so deposited or paid may be returned to the depositors by the officers having administrative charge thereof, without specific appropriation or allotment, should the depositors become entitled to the return thereof, or may, upon default of any depositor and upon certificate to such effect by the officer having administrative charge of the matter, be declared to be forfeited in whole or in part and thereupon be transferred to the extent so forfeited, to the credit of the general fund, except as provided by law that they be credited to some other fund. Any refund or return of any amount that has been deposited in the treasury shall be accomplished by means of a warrant drawn in the manner by this Chapter provided, without necessity for any specific appropriation or allotment and shall be treated in the accounts as a deduction from receipts, and not as an expenditure.



RS 39:237 - Monthly statements from state depositories

§237. Monthly statements from state depositories

The president or cashier of each state depository bank or trust company, on the first day of each month, shall cause a statement over his official signature to be furnished to the various officials and budget units having money on deposit in the depository, showing the amount of public moneys received and paid out of the depository during the preceding month and the balance then remaining to the credit of the official or budget unit. Any state depository which fails or refuses to comply, in any month, with the provisions of this section shall be notified, in writing by mail, on or before the tenth day of the month, of such failure or refusal, and be requested so to comply by the interested official or budget unit. Any state depository which persists in such failure or refusal for a period of ten days after the mailing of the notice and request, shall be disqualified as a state depository, and the treasurer and the other budget units shall forthwith withdraw the state's deposits in the depository by transfer to some other depository. Any bank or trust company disqualifying hereunder as a state depository shall be ineligible for designation again as a state depository for two years thereafter.



RS 39:238 - No exception to provisions of this Chapter to be implied

§238. No exception to provisions of this Chapter to be implied

A. No provision of law authorizing or requiring any agency to keep accounts or to exercise fiscal management and control over or with respect to any institution, activity, fund, or functions of the state, shall be so construed as to exclude the department, office, or institution from the requirements of this Chapter relating to deposits of money in the treasury, or other matters herein provided, except as the exclusion is provided by the constitution and is clearly stated therein in such form as to require exception to any requirement herein prescribed or is necessary to prevent the impairment of this state or any agency thereof, of contract rights or the revocation or termination of any gift, donation, deed, will, trust, or other instrument or disposition by which property of any nature or description has been vested in any agency affected by this Chapter, or the diversion from the purpose for which the property was donated, deeded, devised, or bequeathed to, or otherwise vested in, any such agency. If and when the constitution is amended to remove any such exclusion as is necessitated by the constitution, the exception in relation thereto shall no longer prevail.

B. The provisions of this Chapter shall not be construed or applied in such a way as to prevent full compliance by this state or any subdivision or agency thereof with the requirements of any act of the Congress of the United States, or any regulations made thereunder by any officer or agency of the federal government, by which federal assistance or other financial aid from the United States, has been made available to this state or any subdivision or agency thereof, anything contained in this Chapter to the contrary notwithstanding.



RS 39:239 - Financial requests from board of liquidation of the state debt; initial submission of such requests to commissioner of administration

§239. Financial requests from board of liquidation of the state debt; initial submission of such requests to commissioner of administration

Any state agency requesting funds from the Board of Liquidation of the State Debt as authorized by Article IV, Section 1(a) of the Louisiana Constitution shall first submit said request together with a detailed statement of the need and/or emergency character thereof to the commissioner of administration at least five days prior to the date the board is to meet. The commissioner may transmit to the Board of Liquidation of the State Debt any findings and comments relative to the request.

Added by Acts 1966, No. 451, §1.



RS 39:240 - Food service facilities; recovery of raw food cost

§240. Food service facilities; recovery of raw food cost

All state agencies and institutions operating food service facilities for the inmates or patients in their custody shall recover at least the raw food cost from all other persons utilizing these food service facilities. The method for calculating raw food cost shall be determined by the commissioner of administration. No exception will be made to this Section unless written permission shall have been obtained from the commissioner of administration.

Added by Acts 1977, No. 643, §1.



RS 39:241 - Commissioner to adopt uniform schedule for copies of public records of state agencies; waiver of fees

§241. Commissioner to adopt uniform schedule for copies of public records of state agencies; waiver of fees

A. Not later than ninety days after the effective date of this Section, the commissioner of administration, with the approval of the governor, shall, by rule or regulation, adopt a uniform fee schedule for copies of public records of executive branch state agencies furnished to persons so requesting by custodians thereof, as provided by R.S. 44:32. Copies of the public record furnished to a person so requesting shall be provided at fees according to the schedule, except for copies of public records, the fees for the reproduction of which are otherwise fixed by law.

B. Prior to the adoption, amendment, or repeal of any rule or regulation issued pursuant to Subsection A hereof, the commissioner of administration shall submit such proposed rule, or amendment or repeal of such rule, and a report thereon to the appropriate standing committees of the legislature in accordance with the requirements and procedures established in R.S. 49:968.

Added by Acts 1981, No. 933, §1.



RS 39:242 - Imprest funds

§242. Imprest funds

A budget unit may be granted authority by the commissioner of administration to establish an imprest fund drawn upon the working capital appropriation issued to the state treasurer for the purpose of making disbursements requiring prompt cash outlay. The custodian of the imprest fund, as often as may be necessary to replenish the imprest fund from the agencies' established operating appropriation and allotment, shall prepare a schedule of disbursements therefrom accompanied by appropriate vouchers and statements of indebtedness therefor, and by certificate as to the condition of the imprest fund. Payment in reimbursement of the imprest fund shall be in the form and manner prescribed for other payments in this Chapter in the amount of the total approved vouchers. The payment shall be made to the custodian of the imprest fund and shall be devoted to reimbursement thereof. Any question relative to the amount to be allowed payment thereof shall be determined by the commissioner of administration. Imprest funds advanced from any fund shall be carried on the general books of the state as an asset of the fund. Upon the determination that the need for the imprest fund no longer exists, such funds shall be remitted back to the state treasurer's office in the full amount advanced within ninety days.

Added by Acts 1982, No. 726, §1.



RS 39:243 - Use of signature machines

§243. Use of signature machines

Any officer required by this Chapter to sign or countersign may, in his discretion, perform the act of signing in person, or by duly authorized agent, and may use, or cause to be used, a signature machine for the purpose of affixing his signature to warrants for the disbursement of monies in behalf of the state.

Acts 1989, No. 836, §1, eff. July 1, 1989.



RS 39:244 - Use of facsimile signatures and seals authorized; penalty for fraudulent use

§244. Use of facsimile signatures and seals authorized; penalty for fraudulent use

A. As used in this Section:

(1) "Public security" means a bond, note, certificate of indebtedness, or other obligation for the payment of money, issued by this state or by any of its departments, agencies, or other instrumentalities or by any of its political subdivisions.

(2) "Instrument of payment" means a check, draft, warrant, or order for the payment, delivery, or transfer of funds.

(3) "Authorized officer" means any official of this state or any of its boards, commissions, departments, or agencies or of any of its political subdivisions whose signature to a public security or instrument of payment is required or permitted.

(4) "Facsimile signature" means a reproduction by engraving, imprinting, stamping, or other means of the manual signature of an authorized officer.

B.(1) Any authorized officer, after filing with the secretary of state his manual signature certified by him under oath, may execute or cause to be executed with a facsimile signature in lieu of his manual signature:

(a) Any public security.

(b) Any instrument of payment.

(2) Upon compliance with this Section by the authorized officer, his facsimile signature has the same legal effect as his manual signature.

C. When the seal of the state of Louisiana or any of its departments, agencies, or other instrumentalities or of any of its political subdivisions is required in the execution of a public security or instrument of payment, the authorized officer may cause the seal to be printed, engraved, stamped, or otherwise placed in facsimile thereon. The facsimile seal has the same legal effect as the impression of the seal.

D. Any person who with intent to defraud uses on a public security or an instrument of payment a facsimile signature, or any reproduction of it, of any authorized officer, or any facsimile seal, or any reproduction of it, of the state of Louisiana or any of its departments, agencies, or other instrumentalities or of any of its political subdivisions, is guilty of a felony and shall be punished by a fine of not more than one thousand dollars or by imprisonment for not more than one year, or both.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 1990, No. 507, §1.



RS 39:245 - Uniform consolidated mailroom

§245. Uniform consolidated mailroom

A. The office of technology services shall establish a uniform consolidated mailroom operation for all state agencies for messenger, mail processing, and presort services. The state chief information officer may establish a set of specifications, including but not limited to types and sizes of envelopes and address print requirements to be used by all state agencies. The state chief information officer is authorized to adopt all necessary standards and guidelines to implement a uniform consolidated mailroom operation, and is also authorized to promulgate all rules and regulations necessary and proper toward that end, pursuant to the provisions of the Administrative Procedure Act.

B. The office of technology services is authorized to bill the budget units for such services at actual cost as nearly as can be determined, and settlements therefor shall be made by warrants. The receipts for such services shall be treated as reimbursements.

C. State colleges and universities, their management boards, and the Board of Regents shall be excluded by the office of technology services from the provisions of Subsection A of this Section unless it can be verified that inclusion would result in a savings to the respective college, university, or board.

Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 2015, No. 241, §1.



RS 39:246 - Fiscal Year 1988-1989 budget surplus; first use payment; unfunded accrued liability

§246. Fiscal Year 1988-1989 budget surplus; first use payment; unfunded accrued liability

A. Any provision of this Title or any other law to the contrary notwithstanding, up to twenty-two million dollars of any state general fund operating surplus as certified by the Revenue Estimating Conference, for the Fiscal Year 1988-1989 not appropriated shall be used first to reduce the unfunded accrued liability payment due from parish and city school boards to the Teachers' Retirement System for Fiscal Year 1989-1990. Immediately upon determining the amount of such surplus, the treasurer shall pay to the Teachers' Retirement System from such surplus the amount available and necessary to so reduce the unfunded accrued liability payment due that system by the parish and city school boards for Fiscal Year 1989-1990. Such payment shall be made and applied after application of the credit from the overpayment of 1988-1989 as authorized in Act 4 of the First Extraordinary Session of 1989.

B. No monies shall be paid under the provisions of this Section until the local school board has rolled forward to the maximum millage allowed by law to provide the maximum funding allowed.

C. The provisions of this Section shall not take effect until and unless all merit increases for state civil service employees have been totally funded or compromised and paid for Fiscal Year 1988-1989.

Acts 1989, No. 809, §1.



RS 39:247 - Direct deposit payroll system

§247. Direct deposit payroll system

A.(1) The legislature finds that the Select Council on Revenues and Expenditures in Louisiana's Future (SECURE) has studied the state's payroll systems and found that the executive branch of state government has a complex of payroll systems with one hundred twenty-two separate payroll systems serving almost ninety-one thousand payees with an annual payroll totalling over $2.2 billion.

(2) The legislature further finds that issuing payroll checks bears the cost of purchasing, processing, and distributing checks and that implementing an electronic direct deposit system through the automated clearinghouse could result in cost savings to the state by reducing such operating and processing costs, providing increased control over funds, as well as greatly reduced expense for reconciliation of payroll accounts. Implementing such a system provides convenience and security to the state's employees by eliminating the risk of lost or stolen checks, facilitating timely deposit of paychecks regardless of vacation or illness, providing enhanced confidentiality of payroll information, and making the funds available to the employee on payday.

(3) The legislature further finds that the Uniform Payroll System (UPS) which is administered by the division of administration serves eighteen of the twenty state departments and some fifty-seven other state and quasi state agencies providing payroll to approximately fifty-two thousand of the state's ninety-three thousand personnel. The Department of Transportation and Development, the Louisiana Workforce Commission, and the state colleges and universities all have separate payroll systems serving their employees. According to reports received by the legislative auditor, the approximately one hundred five boards, commissions, and corporations of the state also have separate payroll systems for their personnel.

(4) The legislature further finds that while the executive branch agencies served by the UPS currently do not have an electronic direct deposit system in place, UPS has installed the electronic infrastructure necessary to operate such a system and is proceeding toward implementation of an electronic direct deposit system. According to information compiled by SECURE, the transportation and labor departments do not have an electronic direct deposit system. SECURE reports that the colleges and universities do offer a form of direct deposit to their employees. Although some boards, commissions, and corporations may have an electronic direct deposit system in place, SECURE had no data available to confirm the extent of such coverage.

(5) The legislature further finds that to provide this efficiency, the state should identify how and where direct deposit can most readily be implemented. Those agencies, such as those served by UPS, which have the electronic means to implement direct deposit should proceed as rapidly as possible toward that goal.

B. It is declared to be the purpose of this Section to:

(1) Require that all executive branch agencies, whether or not currently served by UPS, and all state boards, commissions, and corporations provide electronic direct deposit payroll for state employees.

(2) Establish a goal of implementing electronic direct payroll deposit by July 1, 2000.

C.(1) The commissioner of administration is hereby directed to develop and implement a uniform system for electronic direct deposit payroll through the Automated Clearing House for all executive departments and agencies, and only those boards and commissions over which the executive departments exercise budgetary and oversight authority. The system shall be required, at a minimum, to provide electronic direct deposit services to employees who occupy positions approved by the Department of State Civil Service within the executive branch of state government and to all full-time employees of such aforementioned boards and commissions; however, the commissioner of administration may authorize the direct deposit system to serve other classes of employees. For the purposes of this Section, "system" shall mean a general group of interacting, interrelated organizational components of any state department, board, commission, or corporation which in working together support the payroll process, and nothing herein shall be construed to limit such meaning to a particular electronic payroll data processing network or infrastructure and associated personnel which serve an entity.

(2) The commissioner is authorized to adopt all necessary standards and guidelines to implement a uniform electronic direct deposit payroll system among the existing operating payroll systems, including but not limited to organizational or structural specifications necessary to effectuate direct deposit and the delineation of operational payroll system responsibilities. The commissioner shall establish a timetable for implementation, and is also authorized to promulgate all rules and regulations necessary and proper toward the planning, establishment, and operation of the system, pursuant to the provisions of the Administrative Procedure Act.

D. The division of administration shall report annually to the legislature, no later than thirty days prior to the regular session of the legislature, on the status of the implementation of the electronic direct deposit payroll system until the system is fully operational, including any efficiencies or cost savings which may be recognized therefrom.

Acts 1995, No. 789, §1; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 39:248 - Government service centers

§248. Government service centers

A. The division of administration shall develop a long term plan for the creation of regional governmental service centers as a "one-stop shop" for state services. The plan shall:

(1) Establish regional boundaries.

(2) Identify state services which shall be delivered through the centers. The plan shall note services which are available with full online capability and services which are accessible with the help of skilled specialists.

(3) Require that each agency that administers the services identified in Paragraph (2) of this Subsection organize itself structurally for the delivery of services along uniform regional boundaries as established in Paragraph (1) of this Subsection and include such structure and regional delivery of services in its strategic plans.

(4) Establish the appropriate number of governmental service centers to be located in each region, depending on regional population, infrastructure, and use demands. Each region shall have one comprehensive center and may have other smaller centers as appropriate.

(5)(a) Determine the most cost effective and operationally effective means to develop the regional governmental service centers either by owning and managing the facilities or by contracting for the operation, management, or leasing of the facilities. The division of administration shall develop an ownership versus lease comparative analysis as well as a life-cycle cost analysis as deemed appropriate to assist in making the determination. Such findings shall be presented to the Joint Legislative Committee on the Budget along with the long term plan.

(b) If it is determined that outsourcing property management services is the most cost effective means for the development and establishment of regional governmental service centers, the division of administration shall have the authority to allow for the use of existing state owned facilities by formal agreement with the outsourced property management company provided the agreement establishes a fair market price for the use of state properties by the management company or companies. The division of administration shall have the authority to include operations and maintenance in the property management contracts.

(6) Provide a long term plan and strategy to implement consolidated services to be delivered in the regional governmental service center.

(7) Provide a process for addressing surplus property and reduction in personnel as services are consolidated into the centers.

B. As part of the process for the development of the long term plan described in Subsection A of this Section, the division of administration shall conduct a public hearing to receive input from local residents in each of the proposed regions.

C.(1) On or before March 15, 2011, the division shall submit the report detailing the status of the long term plan or status on the development of such as described in Subsection A of this Section to the Joint Legislative Committee on the Budget for approval.

(2) A copy of the report shall also be submitted to the Commission on Streamlining Government.

(3) Annually, beginning on March 1, 2012, the division shall issue a report to the Joint Legislative Committee on the Budget detailing the status of the development and implementation of the long term plan until such time as the centers are fully operational. The update shall indicate progress in the establishment of the centers and the services provided as well as obstacles to further development and implementation of a consolidated state service delivery system. The updates shall also include overall quality of service measurements as provided by the agencies through the Louisiana Governmental Performance and Accountability System (LaPAS) and any efficiencies and cost savings which may be realized.

D. After approval of the long term plan by the Joint Legislative Committee on the Budget, the commissioner of administration shall not approve a new lease or the renewal of any lease or approve a purchase for agency housing space that is in conflict with the long term plan without approval of the Joint Legislative Committee on the Budget. For state-owned property used for the delivery of state services that is not designated as a center, the commissioner may require that such property be sold once services are transferred to the center.

E. The commissioner is authorized to adopt all necessary standards and guidelines to implement the provisions of this Section.

Acts 2010, No. 72, §1.



RS 39:251 - Short title

PART VII. ENERGY MANAGEMENT ACT OF 2001

§251. Short title

This Part may be cited as the "Energy Management Act of 2001".

Acts 1984, No. 662, §1, eff. July 1, 1984; Acts 1986, No. 255, §1, eff. July 1, 1986; Acts 2001, No. 1184, §1, eff. June 29, 2001.



RS 39:252 - Purpose

§252. Purpose

The purpose of this Part is to provide for development and implementation of a state energy management policy regarding all state-owned buildings and facilities in a manner which will minimize energy consumption and ensure that buildings and facilities are operated with maximum efficiency of energy use.

Acts 1984, No. 662, §1., eff. July 1, 1984; Acts 1986, No. 255, §1, eff. July 1, 1986; Acts 2001, No. 1184, §1, eff. June 29, 2001.



RS 39:253 - Development and coordination of policy

§253. Development and coordination of policy

A.(1) The division of administration shall develop and implement a standardized reporting method to obtain information from each agency on energy usage and costs for such energy used no later than January 1, 2002. The reports shall include information relative to state-owned or leased buildings and facilities concerning location, billing name and address, square footage, hours of operation, demand charges, energy suppliers, and energy costs. Such reports shall be made on a biannual basis.

(2) The division of administration shall use this information to develop and maintain a database on all state buildings and facilities and their associated energy use, energy demand, and energy cost. The Department of Natural Resources shall provide energy management training upon request to certain state personnel, such as building managers, financial administrators, and others.

B.(1) The division of administration shall develop an initial energy cost index no later than April 1, 2002. The energy cost index shall be developed using the information obtained pursuant to Subsection A of this Section. The energy cost index shall include but not be limited to the following:

(a) British thermal units per square foot by building or facility class.

(b) Energy costs per million British thermal units.

(c) Kilowatt demand by square foot by class.

(d) A target power factor.

(2) The division of administration shall use the energy cost index to identify state buildings and facilities with elevated energy use or costs.

C. The division of administration shall conduct, or cause to be conducted, detailed bill assessments and energy audits on state buildings and facilities with identified elevated energy use or costs. Such assessments and energy audits shall be conducted on a priority basis based on results of the energy cost index. Bill assessments shall include assessments of gas and electrical consumption, peak demand and demand charges, service charges, and tariff or rate schedule appropriateness. Energy audits shall include audits of occupancy and use patterns, electrical controls and control systems, heating, ventilation, and air conditioning efficiency and maintenance, lighting efficiency, building infiltration, and control of radiant gain through walls, roof, and windows. In order to minimize expenditures, the division of administration shall utilize performance contracting and service agreements to the maximum extent possible.

D. The division of administration shall make, or cause to be made, recommendations for energy cost-saving measures, hereinafter referred to as "ECSMs" as a result of bill assessments or energy audits conducted as provided in Subsection C of this Section. Approved ECSMs shall include measures to reduce energy consumption, reduce demand charges, improve power factors, and lower per unit energy costs. Such measures shall be prioritized on life cycle costing.

E. The division of administration shall aggregate buildings and facilities or agencies for the purpose of negotiating utility rates favorable to the state.

F. The division of administration shall evaluate the economic feasibility of on-site electrical generation. The division of administration shall develop on-site electrical generation when the per unit energy costs or energy demand charges make on-site generation favorable on a life cycle cost analysis. On-site generation technologies may include fuel cells, fuel-fired turbines, and renewable energy sources such as photorolatics, solar thermal energy, and biomass energy.

G. Success in achieving and maintaining savings in energy consumption and in implementing ECSMs, as well as accuracy and timeliness in completing and submitting the reports required under this Part, may be considered within the Joint Legislative Committee on the Budget's review of agency performance under the Louisiana Government Performance and Accountability Act.

Acts 1984, No. 662, §1, eff. July 1, 1984; Acts 1986, No. 255, §1, eff. July 1, 1986; Acts 2001, No. 1184, §1, eff. June 29, 2001.



RS 39:254 - Implementation of recommendations; funding

§254. Implementation of recommendations; funding

A. Implementation of energy cost-saving measures or on-site generation projects shall be made on a funds available basis or through the use of a performance contract or service agreement requiring no expenditure. Energy cost-saving measures and on-site electrical generation projects involving a capital investment must have a positive life cycle cost analysis.

B.(1) Agencies able to demonstrate net savings from implementing ECSMs initiated by the agency may retain all of the utility expenditure savings until the investment costs of implementing the ECSMs are paid in full, and thereafter may retain one-half of the utility expenditure savings over the remaining useful life of the ECSMs. Such retained utility expenditure savings shall be from funds appropriated or allocated for utility costs to such agency.

(2) Agencies able to demonstrate net savings from implementing ECSMs which were initiated by the agency prior to June 29, 2001, may retain all of the utility expenditure savings for the useful life of the ECSMs. Such retained utility expenditure savings shall be from funds appropriated or allocated for utility costs to such agency.

(3) The division of administration shall develop and promulgate such rules and regulations as are necessary to provide for the measurement and verification of energy savings.

(4) The provisions of Subsection B of this Section shall not apply to postsecondary institutions.

Acts 1984, No. 662, §1, eff. July 1, 1984; Acts 1986, No. 255, §1, eff. July 1, 1986; Acts 2001, No. 1184, §1, eff. June 29, 2001.



RS 39:255 - Application

§255. Application

The provisions of this Part pertaining to capital investments shall apply to all state-owned buildings and facilities and not to buildings and facilities leased by state agencies. The other provisions of this Part shall apply to the state-owned buildings and facilities and to that portion occupied or used by state agencies in buildings or facilities leased by the agency. The provisions of this Part shall apply to all agencies and departments of state government, including institutions of higher education and their respective management boards.

Acts 1984, No. 662, §1, eff. July 1, 1984; Acts 1986, No. 255, §1, eff. July 1, 1986; Acts 2001, No. 1184, §1, eff. June 29, 2001.



RS 39:256 - Compliance

§256. Compliance

An agency failing to comply with the provisions of this Part shall file a report with the division of administration and the Joint Legislative Committee on the Budget stating the reasons it is unable to comply. The commissioner of administration shall withhold from the appropriations of any agency failing to comply with the provisions of this Part an amount equal to five percent of the amount appropriated to the agency for energy costs only if approved by the Joint Legislative Committee on the Budget. The commissioner of administration shall release any amounts withheld upon an agency's compliance with the provisions of this Part less the amount used by the division of administration for collecting energy data from the non-complying agency. The use and expenditure of such amounts by the division of administration are subject to approval by the Joint Legislative Committee on the Budget.

Acts 1984, No. 662, §1, eff. July 1, 1984; Acts 1986, No. 255, §1, eff. July 1, 1986; Acts 2001, No. 1184, §1, eff. June 29, 2001.



RS 39:257 - Reporting requirements

§257. Reporting requirements

The division of administration shall report annually to the Joint Legislative Committee on the Budget and the Legislative Fiscal Office the results of the energy cost-saving measures undertaken pursuant to this Part and the savings generated by such measures.

Acts 1984, No. 662, §1, eff. July 1, 1984; Acts 1986, No. 255, §1, eff. July 1, 1986; Acts 2001, No. 1184, §1, eff. June 29, 2001.



RS 39:290 - Repealed by Acts 2001, No. 772, 6, eff. July 1, 2001.

PART VIII. LOUISIANA DATA BASE COMMISSION

§290. Repealed by Acts 2001, No. 772, §6, eff. July 1, 2001.



RS 39:291 - Repealed by Acts 2001, No. 772, 6, eff. July 1, 2001.

§291. Repealed by Acts 2001, No. 772, §6, eff. July 1, 2001.



RS 39:292 - Repealed by Acts 2001, No. 772, 6, eff. July 1, 2001.

§292. Repealed by Acts 2001, No. 772, §6, eff. July 1, 2001.



RS 39:293 - Repealed by Acts 2001, No. 772, 6, eff. July 1, 2001.

§293. Repealed by Acts 2001, No. 772, §6, eff. July 1, 2001.



RS 39:294 - Repealed by Acts 2001, No. 772, 6, eff. July 1, 2001.

§294. Repealed by Acts 2001, No. 772, §6, eff. July 1, 2001.



RS 39:295 - Repealed by Acts 2001, No. 772, 6, eff. July 1, 2001.

§295. Repealed by Acts 2001, No. 772, §6, eff. July 1, 2001.



RS 39:296 - Repealed by Acts 2001, No. 772, 6, eff. July 1, 2001.

§296. Repealed by Acts 2001, No. 772, §6, eff. July 1, 2001.



RS 39:297 - Repealed by Acts 2001, No. 772, 6, eff. July 1, 2001.

§297. Repealed by Acts 2001, No. 772, §6, eff. July 1, 2001.



RS 39:298 - Repealed by Acts 2001, No. 772, 6, eff. July 1, 2001.

§298. Repealed by Acts 2001, No. 772, §6, eff. July 1, 2001.



RS 39:301 - Repealed by Acts 2008, No. 815, §5.

§301. Repealed by Acts 2008, No. 815, §5.



RS 39:302 - Adaptation for persons with disabilities

§302. Adaptation for persons with disabilities

To the extent possible, and except as constrained by its appropriation for technology purchases, a state agency shall take reasonable steps relative to procurement to ensure that state employees with disabilities have access to data processing equipment, related services, and software that has been adapted in a manner to enable such technology to be used by such state employees to the extent necessary to perform job-related duties.

Acts 1997, No. 927, §2; Acts 2001, No. 772, §3, eff. July 1, 2001; Acts 2014, No. 811, §21, eff. June 23, 2014.



RS 39:303 - Repealed by Acts 1968, No. 38, 3, eff. July 31, 1968.

PART IX. CENTRALIZED ELECTRONIC DATA PROCESSING

§303. §§303, 304. Repealed by Acts 1968, No. 38, §3, eff. July 31, 1968.



RS 39:311 - To 316 Terminated by Acts 1976, No. 538, 2, eff. March 10, 1980

PART X. LEGISLATIVE BUDGET COMMITTEE

§311. §§311 to 316 Terminated by Acts 1976, No. 538, §2, eff. March 10, 1980



RS 39:321 - Definitions

PART XI. PROPERTY CONTROL

§321. Definitions

Except where the context clearly otherwise indicates, for purposes of this Part the following definitions shall apply:

(1) "Agency" means any state office, department, board, commission, institution, division, officer or other person, or functional group, heretofore existing or hereafter created, that is authorized to exercise, or that does exercise, any functions of the government of the state, but not any governing body or officer of any local government or subdivision of the state, district attorney, sheriff, or any parochial officer who exercises functions coterminous with the municipality in which he performs those functions.

(2) "Auction by sealed bid" means the sale by auction that takes place when confidential offers are presented and the thing is sold to the qualified bidder who offers the highest price.

(3) "Commissioner" means the commissioner of administration.

(4) "Division" means the division of administration.

(5) "Internet " means the global information system that is logically linked together by a globally unique address space based on the internet protocol or its subsequent extensions, is able to support communications using the transmission control protocol/internet protocol suite or its subsequent extensions, and other internet protocol compatible protocols, and provides, uses or makes accessible, either publicly or privately, high level services layered on the communications and related infrastructure described herein.

(6) "Internet computer auction" means the sale by auction that takes place when offers are placed through the use of electronic technology including the internet and the thing is sold to the qualified bidder who offers the highest price.

(7) "Live public auction" means the sale by auction that takes place when the thing is offered publicly by a live auctioneer to be sold to the qualified bidder who offers the highest price.

(8) "Property" means tangible non-consumable movable property owned by an agency.

Added by Acts 1964, No. 115, §1. Acts 1983, No. 366, §1; Acts 2004, No. 19, §1.



RS 39:322 - Appointment of property managers

§322. Appointment of property managers

The head of each agency shall designate one of its officers or employees as property manager for the agency. If an agency has a large amount of property or if its property is kept in more than one location, or is used in pools, the commissioner may authorize the appointment of more than one property manager and the division of responsibility among the property managers in the agency. The heads of agencies shall allow property managers the necessary time and provide them with the necessary supplies and assistance for performance of their duties under this Part, and the heads of the agencies shall be responsible for seeing that the provisions of this Part are carried out.

Added by Acts 1964, No. 115, §1.



RS 39:323 - Marking of property

§323. Marking of property

The commissioner of administration shall determine a uniform system of marking and identifying state property. Property managers within each agency shall be responsible for the maintenance of property identification marks as prescribed by the commissioner.

Added by Acts 1964, No. 115, §1.



RS 39:324 - Inventory of property

§324. Inventory of property

A. Each property manager shall make a complete physical inventory of the property of his agency once each fiscal year. The agency shall establish and maintain a master file of the agency inventory of movable property. The master file shall contain the following information:

(1) A description of the property.

(2) The manufacturer's serial number, if any.

(3) The description and location of the identification mark.

(4) The original cost of the property.

(5) The principal place where the property is housed, garaged, stored, or used.

B. The property manager shall keep the property master file updated by submitting to the commissioner of administration monthly all property transactions. The commissioner will furnish the agency a printout of these transactions, which will be maintained according to the retention schedule of records.

Acts 1983, No. 167, §1; Acts 1983, No. 167, §1.



RS 39:325 - Inventory reports; head of agency to furnish information

§325. Inventory reports; head of agency to furnish information

Upon completion of the initial inventory each property manager shall submit an inventory report to the commissioner and the Legislative Auditor containing a list of all property items in his custody, together with descriptive information as set forth in R.S. 39:324. Upon completion of each subsequent annual inventory, each property manager shall submit to the commissioner and the Legislative Auditor a certified report containing all exceptions or discrepancies found in relating physical and perpetual inventory records. The annual report also shall include a listing of idle or surplus items available for transfer or disposition.

Added by Acts 1964, No. 115, §1.



RS 39:326 - Regulations of commissioner governing inventories, inventory reports, other records; sanctions for noncompliance

§326. Regulations of commissioner governing inventories, inventory reports, other records; sanctions for noncompliance

A. The commissioner is authorized to make regulations governing the manner in which inventories shall be conducted, the maintenance of the files, and the information to be included therein, in addition to the information required by this Part.

B. The commissioner shall make regulations establishing systems of accounting for property, keeping of records, submission of reports and the forms thereof, in addition to the procedures, records and reports otherwise required by this Part. The commissioner may furnish any of such forms and require their use by property managers.

C. The commissioner, by regulations applying uniformly to all budget units, may designate:

(1) Categories or particular items of property which shall be considered to be movable for purposes of this Part even though connected with, attached to, or placed upon immovable property; and

(2) Categories or particular items of property which shall be considered nonconsumable for purposes of this Part.

D. In addition to other powers, the commissioner shall have the authority to invoke any or all of the following sanctions when an agency is found by the commissioner to be in noncompliance with this Part or with the regulations adopted in accordance herewith:

(1) Call in the performance bond filed with the commissioner by the agency's property manager or, if the agency has more than one property manager, the property manager responsible for the activities or property found to be in noncompliance.

(2) Until compliance is accomplished, restrict the acquisition by the agency of property or require the approval of the commissioner for such acquisition.

(3) At the agency's expense, contract for the resources necessary to accomplish compliance by the agency.

(4) Take other action or combination of actions as authorized until compliance by the agency is accomplished.

Acts 1983, No. 167, §1; Acts 1995, No. 1082, §1, eff. June 29, 1995.



RS 39:327 - Records and documents subject to examination

§327. Records and documents subject to examination

All property records and reports and the invoices, receipts and other supporting documents therefor of each agency shall be subject to examination by the commissioner and the Legislative Auditor, and by their representatives.

Added by Acts 1964, No. 115, §1.



RS 39:328 - Notice to commissioner prior to inventory; supervision by division

§328. Notice to commissioner prior to inventory; supervision by division

Each property manager shall notify the commissioner in writing of the date or dates on which any property inventory in his agency will be conducted, which notice shall be mailed at least thirty days prior to the date the inventory is to begin. The commissioner or his representatives may supervise all or any part of any inventory. For the purpose of testing the completeness and accuracy of inventories, records and reports, the commissioner shall cause periodic observations of inventories and examinations of records to be made and shall cause reports submitted to him to be compared periodically with records of the agencies and with the physical property of the agencies.

Added by Acts 1964, No. 115, §1.



RS 39:329 - Annual audit by Legislative Auditor

§329. Annual audit by Legislative Auditor

During his annual audit of each agency the Legislative Auditor shall cause an examination of the records and property of the agencies to be made, insofar as is practicable, to determine whether the provisions of this Part and the regulations of the commissioner have been complied with. The audit reports of the Legislative Auditor shall contain specific comment on property control, and shall point out any inaccuracies or failure of compliance with the provisions of this Part or the regulations of the commissioner.

Added by Acts 1964, No. 115, §1.



RS 39:330 - Responsibility for property; bond for property manager; trade-ins for higher education boards and institutions and vocational-technical schools

§330. Responsibility for property; bond for property manager; trade-ins for higher education boards and institutions and vocational-technical schools

A. Each property manager shall be the custodian of and shall be responsible for all property of his agency until his release from responsibility is approved as provided in Subsection D of this Section; provided, however, that when any property is entrusted to any other officer or employee of the agency, the property manager shall require a written receipt for such property to be executed by the person receiving the property, and in such event the property manager shall be relieved of responsibility for the property. Upon the return of the property to the custody of the property manager, he shall return the person's receipt, or if unable to return it, shall give his receipt for the return of the property, and the other person shall be relieved of responsibility therefor except for any damage which has arisen out of his wrongful or negligent act or omission. The property manager shall retain the receipt for any property which has been lost, stolen or is otherwise unaccounted for, until an investigation has been conducted and all claims in connection therewith have been disposed of as is provided in Subsection F of this Section. The property manager may retain a receipt for any property which he believes has been damaged while entrusted to another, until an investigation has been conducted as provided for in this Part.

B.(1) No property of any agency shall be sold to any person or legal entity or otherwise be alienated or transferred, assigned, or entrusted to any other agency or to any officer or employee of any other agency without the written consent of the commissioner. However, and notwithstanding any other provision to the contrary, the Board of Regents, each public college and university management board, each public institution of higher education, and each vocational-technical school may sell or trade in used or obsolete instructional, research, or scientific property and farm equipment, except tractors, at the agricultural research stations when purchasing new replacement property. All funds received from the sale of, or allowed as a trade-in value for such obsolete items, shall be credited against the purchase price of the replacement property. No person employed by the state shall be eligible to purchase this equipment. Any sale or trade-in of movable property under the provisions of this Section shall be subject to approval, prior to the sale or trade-in, by the director of property control; provided approval by the director shall not unreasonably delay the sale or trade-in.

(2) The commissioner shall have control of surplus property and may assign such property for use as required, and may adopt regulations governing the condemnation and disposition of property of the agency which has been held by the state for more than six months and is of no use to the state or its agencies.

(3) Except as provided in Paragraph (4) of this Subsection, first preference in the acquisition of state surplus property authorized for disposition shall be given to other state agencies. Second preference shall be given to political subdivisions of the state of Louisiana, other governmental agencies, private elementary, secondary, or proprietary schools, housing authorities, or independent colleges or universities, and then preference shall be given to all charitable, educational, or religious organizations prior to its being offered to private persons, firms, or corporations.

(4) Notwithstanding the provisions of Paragraph (3) of this Subsection relative to surplus computer equipment, first preference in the acquisition of surplus computer equipment authorized for disposition shall be given to public elementary and secondary schools in the state, and community and technical colleges under the management and control of the Board of Supervisors of Louisiana Community and Technical Colleges.

(5) The commissioner may adopt and promulgate regulations to carry out the provisions of this Section.

C. Each property manager shall file with the commissioner a bond furnished by a bonding company approved by the commissioner and paid for by the agency in an amount to be determined by the Legislative Auditor payable to the State of Louisiana, which bond shall serve as a guarantee or indemnity that the property manager will faithfully perform his duties under the provisions of this Part.

D. Whenever any property manager ceases for any reason to be the property manager of an agency, the head of the agency shall immediately notify the commissioner in writing, and the commissioner shall cause an examination to be made of the property and property records under the jurisdiction of the property manager and shall approve the release of the property manager from responsibility and liability therefor or shall make a written report of any defects in the records or damage to or shortages of property. The outgoing property manager shall not be held accountable for property which he has entrusted to any other officer or employee of the agency and for which he holds the receipt of such officer or employee. The property of the agency and the receipts held by the outgoing property manager shall be transferred to the new property manager, who shall execute his written receipt for all property received by him or coming into his custody, including property for which receipts are transferred from the outgoing property manager, and the new property manager shall be the custodian of all such property and shall be responsible for all such property entrusted to others for which he has received receipts.

E. Each property manager and each person to whom property is entrusted and receipted for as provided in this Part shall be liable for the payment of damages whenever his wrongful or negligent act or omission causes any loss, theft, disappearance, damage to or destruction of property of his agency for which he is responsible as provided in this Part, and such damages shall be recoverable in a civil suit therefor prosecuted on behalf of the state by the Attorney General.

F. Whenever a property manager has knowledge or reason to believe that any property of the agency is lost, stolen or otherwise unaccounted for or is damaged or destroyed, or whenever any other person has such knowledge or reason for such belief with respect to property entrusted to him, such property manager or such person shall report his knowledge or reason to the head of the agency. The head of the agency shall immediately notify the commissioner, who shall cause an investigation to be made to determine whether the property manager or the person entrusted with the property or any other person has by his wrongful or negligent act or omission caused the loss, theft, disappearance, damage to, or destruction of such property. After the investigation, the commissioner shall either (1) release the property manager or person entrusted with the property from liability, (2) collect payment of damages from or arrange for such payment by the property manager or person entrusted with the property or (3) certify the facts to the Attorney General. If the commissioner deems that the investigation shows some other person to be liable for the damages, he shall take such steps as are necessary to recover damages therefor or otherwise satisfy the claims of the state with regard thereto.

G.(1) Notwithstanding any other provision of law to the contrary, no property as defined in this Part which is determined to be historically significant by the commissioner of administration shall be disposed of by sale, donation, transfer, or other form of alienation in any manner, or destroyed except as provided in this Subsection.

(2) Property which is determined to be historically significant shall be treated in the same manner as any other property under this Part; however, historically significant property shall be clearly marked as such and shall be identified separately in each agency's inventory control system.

(3) In the event that an agency determines that historically significant property under its control is surplus to its needs as provided under this Part, the commissioner of administration shall be responsible for determining the appropriate disposition of such property with respect to storage, relocation, transfer, or other disposition as may be provided by rules and regulations issued pursuant to Paragraph (5) of this Subsection.

(4) In the event that a property manager reports, pursuant to Subsection F of this Section, that historically significant property has been damaged, the commissioner of administration shall determine whether such property may be restored to a useable condition; if the damaged property may not be restored, the commissioner of administration shall determine the final disposition of such property.

(5)(a) The commissioner of administration, based upon the recommendations of the state historic preservation officer and the staff of the division of historic preservation as provided by R.S. 25:911 et seq., shall issue such rules, regulations, and guidelines as are necessary and proper to carry out the provisions of this Subsection, including establishing a definition for "historically significant".

(b) Such rules, regulations, and guidelines shall include but not be limited to identifying the characteristics which shall describe or constitute historically significant property; establishing a review process or panel to decide questions of historical significance; procedures relative to the preservation, upkeep, and repair of such property; and procedures for appraising or valuing historically significant property.

(c) Annually, the commissioner of administration shall provide a list of the historically significant property within the control of each agency to the governor and to the presiding officer of each house of the legislature at least thirty days before each regular session of the legislature.

Added by Acts 1964, No. 115 §1. Amended by Acts 1974, No. 659, §1; Acts 1977, No. 376, §1; Acts 1978, No. 249, §1; Acts 1980, No. 290, §1; Acts 1983, No. 167, §1; Acts 1984, No. 132, §1; Acts 1986, No. 257, §1; Acts 1987, No. 674, §1; Acts 1989, No. 421, §1; Acts 1998, 1st Ex. Sess., No. 112, §1, eff. May 5, 1998; Acts 2005, No. 152, §2, eff. June 28, 2005.



RS 39:330.1 - Sale of surplus property

§330.1. Sale of surplus property

A.(1) Notwithstanding any other provision of law to the contrary and except as provided by R.S. 39:330(G), the commissioner of administration, on behalf of the state, is hereby authorized to sell surplus movable property of any board, commission, agency, or department of the state at public auction. In the case of live public auction, the commissioner of administration may hire qualified licensed auctioneers to handle said sale, who shall be compensated from the proceeds of such sale. Selection of an auctioneer shall be by competitive bid under the provisions of the Louisiana Procurement Code, R.S. 39:1551 et seq. The selection of the auctioneer shall be for the period of one year and the commissioner shall be required to select the auctioneer by competitive bid annually.

(2) In the case of sale by internet computer auction, the commissioner of administration is authorized to sell surplus movable property through the use of electronic technology including internet web sites that facilitate such sales. The commissioner is further authorized to pay any costs associated with the sale from the proceeds of such sale. The commissioner is further empowered to sell surplus movable property through any form of electronic technology, including internet web sites created expressly for that purpose whether privately or publicly owned.

B. The provisions of this Section shall not apply to sales of timber on lands under the jurisdiction of the Department of Agriculture and Forestry. The Department of Agriculture and Forestry, through the office of forestry, shall be responsible for the sale of all timber on land under the jurisdiction of the Department of Agriculture and Forestry. Sales of timber shall be in accordance with rules adopted by the Department of Agriculture and Forestry, which shall comply with the following provisions:

(1) The timber shall be sold by bids which shall be opened publicly.

(2) The timber shall be sold to the highest responsible bidder.

(3) The Department of Agriculture and Forestry may reject any bid for cause.

(4) The Department of Agriculture and Forestry may reject all bids and rebid the sale or decline to sell the timber.

(5) The Department of Agriculture and Forestry shall advertise the future sales of timber in the official journal of the state on two occasions at least thirty days prior to the deadline for accepting bids.

Added by Acts 1977, No. 494, §1; Acts 1987, No. 612, §1; Acts 1988, No. 1002, §1, eff. Aug. 1, 1988; Acts 1998, 1st Ex. Sess., No. 112, §1, eff. May 5, 1998; Acts 2004, No. 19, §1.



RS 39:330.2 - Disposal of surplus telecommunications equipment

§330.2. Disposal of surplus telecommunications equipment

Prior to the disposition of any surplus telecommunications equipment the commissioner of administration first shall contact the director of the Office of Telecommunications Management, who shall have the authority to designate the state agency to which the equipment shall be transferred, or* shall have the authority to determine if the equipment may be disposed of through other methods provided for in this Part.

Acts 1984, No. 618, §1.

*As appears in enrolled bill.



RS 39:330.3 - Sale of damaged property held by the office of risk management

§330.3. Sale of damaged property held by the office of risk management

Any property which has been damaged, is insured by the office of risk management in the division of administration, and is being held by the office of risk management under the terms of the insurance coverage shall be disposed of under the provisions of this Part only after approval by the office of risk management. Funds received by the sale of any such property shall be remitted to the office of risk management to the extent of payment by the office of risk management for the insured loss. Any funds received in excess of the insured loss shall be credited to the state general fund.

Added by Acts 1988, No. 52, §1.



RS 39:331 - Application of Part

§331. Application of Part

The provisions of this Part shall apply to the executive, legislative and judicial branches of the state government.

Added by Acts 1964, No. 115, §1.



RS 39:332 - Regulations and orders by commissioner

§332. Regulations and orders by commissioner

In addition to specific authorizations contained in this Part, the commissioner shall have power and authority to make necessary and reasonable regulations and orders to carry out the provisions of this Part, and such regulations and orders shall have the effect of law.

Added by Acts 1964, No. 115, §1.



RS 39:332.1 - State Buildings and Lands Highest and Best Use Advisory Group; creation

PART XI-A. STATE BUILDINGS AND LANDS HIGHEST

AND BEST USE ADVISORY GROUP

§332.1. State Buildings and Lands Highest and Best Use Advisory Group; creation

A. The State Buildings and Lands Highest and Best Use Advisory Group, hereinafter referred to as the "Advisory Group" is hereby created to be composed of the director of the office of facility planning and control, the director of the office of state lands, the director of the office of risk management, and the director of the office of statewide reporting and accounting policy or their designees.

B. The Advisory Group shall advise the commissioner of administration on all matters relating to state-owned property and development opportunities for the state to enter into public-private development partnerships with private, nonprofit or public partners, chosen by competitive bid, in order to develop and manage state-owned real estate in a manner that achieves the highest and best use of the property.

C.(1) By the first of November each year, each agency in the executive branch, including each higher education agency which is funded or proposed by the Board of Regents to be funded through the higher education funding formula, working in cooperation with the parish planning authority or parish governing authority of the parish in which the property is located, shall report to the Advisory Group any land or buildings under the control of such agency that, in the estimation of the agency, is being underutilized or may represent an opportunity to be developed in accordance with the highest and best use of the property.

(2) The Advisory Group shall review and analyze the various reports and shall, not later than January fifteenth of each year, make recommendations to the commissioner of administration regarding which properties present the most promise for development including public-private development.

(3) The commissioner shall review the list of properties recommended by the Advisory Group and finalize the list of properties by accepting the list or by removing properties from the list. At the regular March meeting of the Joint Legislative Committee on the Budget, the commissioner of administration shall present the final list of such properties with a plan for the development of the highest and best use of such properties.

Acts 2010, No. 73, §1, eff. July 1, 2010.



RS 39:333 - Scope of part

PART XII. APPROPRIATIONS CONTROL

§333. Scope of part

This Part shall govern the duties and authorities of the commissioner of administration relating to the powers, functions, duties, and programs affecting appropriations control, heretofore vested in and exercised by the state comptroller but merged and consolidated with said Division of Administration by Act No. 690 of 1972 (R.S. 49:316).

Added by Acts 1976, No. 649, §1.



RS 39:333.1 - Office of state comptroller merged and consolidated into the division of administration

§333.1. Office of state comptroller merged and consolidated into the division of administration

A. In order to merge and consolidate into one department, under authority of Section 32 of Article III of the Constitution of 1921, the executive and administrative offices of the State of Louisiana whose duties and functions are of a similar nature or character, the office of state comptroller as created and provided for by the constitution and laws of Louisiana is hereby merged and consolidated into the Division of Administration, who hereafter shall exercise the administrative functions of the state now or hereafter authorized to be exercised by the constitution and laws in relation to the administration, management and operation of the functions, programs and facilities of the state comptroller.

B. By authority of Section 32 of Article III of the Constitution of 1921, the Office of State Comptroller is hereby transferred to the commissioner of administration, and all of the functions, programs and operations of every kind of the state comptroller and the Office of the State Comptroller, hereafter shall be exercised and performed by the commissioner of administration.

C. Under the transfer of functions provided for by this section, any pending or unfinished business of the state comptroller shall be taken over and be completed by the commissioner of administration with the same power and authority as was exercised by the state comptroller. The commissioner of administration shall be the successor in every way to the state comptroller and the Office of State Comptroller, and every act done in the exercise of such functions by the commissioner of administration shall be deemed to have the same force and effect under any provisions of the constitution and laws in effect on the effective date of this section, as if done by the office from which such functions are transferred.

D. Whenever the state comptroller or the Office of State Comptroller is referred to or designated by the constitution or by any law or contract or other document, such reference or designation hereafter shall be deemed to apply to the commissioner of administration, and the legislature hereby specifically states that the provisions of this section are in no way and to no extent intended to, nor shall they be construed in any manner which will impair the contractual obligations of the state comptroller or the Office of the State Comptroller heretofore existing, or of the State of Louisiana.

E. In addition, whenever the state comptroller is designated to serve as the member of any board, commission, or committee, such designation hereafter shall apply to the commissioner of administration who shall serve in his stead on any board, commission, or committee.

F. All books, papers, records, money, choses in action and other property heretofore possessed, controlled or used by the state comptroller or the Office of State Comptroller in the exercise of functions hereby transferred are hereby transferred to the commissioner of administration.

G. All employees heretofore engaged in the performance of duties, in the Office of State Comptroller, in the exercise of functions transferred by this section to the commissioner of administration shall be transferred with such functions to the Division of Administration to the full extent practicable to carry out the purposes of this section and shall, so far as practicable, continue to perform the duties heretofore performed, subject to the state civil service law.

H. To effect an orderly transfer of such offices and functions the following procedure shall be effected, to wit:

(1) Not later than September 15, 1975, the state comptroller shall transmit to the governor, Division of Administration and the commissioner of administration such information as may be necessary to effect plans for such consolidation and merger of offices as may be prescribed by the commissioner of administration, including but not limited to the following: (a) a complete list of all personnel, their salaries and job descriptions; (b) a complete inventory of all furniture, fixtures and equipment of every kind and description whatsoever; (c) all financial and bookkeeping records of the state comptroller; (d) a summary of all floor space in state office buildings then being utilized.

(2) The commissioner of administration shall prepare and transmit to the governor and Division of Administration a "transition plan for consolidation" not later than November 1, 1975. This plan shall include a detailed procedure for the consolidation and merger of offices and functions, including the transfer and utilization of jobs, personnel, funds, office space and equipment, and such other information as the governor may require.

I. The merger, consolidation and transfer of functions provided for by this section shall take effect and become operative upon the expiration in 1976 of the term of office presently being served by the comptroller.

J. All monies appropriated to, dedicated to or otherwise realized through any source whatsoever by the office of state comptroller herein being merged and consolidated, shall be, upon the effective date of consolidation, transferred to the commissioner of administration and thereafter the disbursement of and accountability for said funds shall be the responsibility of the commissioner of administration.

Added by Acts 1972, No. 690, §1; Acts 2010, No. 743, §15A, eff. July 1, 2010.



RS 39:334 - Commissioner as general accountant of state; keeper of records; duties

§334. Commissioner as general accountant of state; keeper of records; duties

A. The commissioner of administration shall be the general accountant of the state and keeper of all public accounts, books, vouchers, documents, and all other papers relative to the accounts and contracts of the state, and relative to its revenue, debt, and fiscal affairs which are not required by law to be kept by some other person.

B. In carrying out his duties as general accountant of the state and keeper of certain records, the commissioner of administration shall:

(1) Audit, adjust, and settle all claims against the state payable out of the treasury, except claims which are expressly required by law to be audited and settled by some other officer or person.

(2) Draw all warrants upon the treasury for money, except only in cases otherwise expressly provided for by law. However, the commissioner of administration shall not be compelled or be under any obligation to draw any warrant upon the treasury for money until after a monthly budget has been approved, and in no case shall the commissioner of administration be required to draw a warrant for money upon the treasury until all legal requirements and formalities have been met.

(3) Express on the face of every warrant for money which he draws upon the treasury for money the particular fund or other identified schedule appropriated by law out of which the warrant is to be paid.

(4) Audit, adjust, and settle the accounts of each person who collects state revenues and other holders of public money, required by law to be paid into the state treasury.

(5) Keep an account between the state and the state treasurer, and make a quarterly report to the governor of the amount of money in the hands of the treasurer belonging to the state.

(6) Keep an account of all debts and credits between the state and the United States, and between the state and every state officer or other person with whom the state has dealings, and of every separate fund in the treasury authorized by law, and keep an account under appropriate headings of all money which has accrued for specific purposes.

(7) Direct prosecutions in the name of the state for all official delinquencies in relation to the assessment, collection, and payment of revenue against all persons who by any means become possessed of public money or property belonging to the state, who fail to pay or deliver the same to the state treasury, and against all debtors of the state.

(8) Receive from each assessor a copy of the rolls of all taxable lands within the state.

(9) Give information in writing to the legislature, whenever requested, on any subject relating to the fiscal affairs of the state or touching any duty of his office in connection with this Part, and perform all other such duties that are required of him by law.

(10) Have the sole superintendence and direction, under authority of the United States, of the school lands, ascertaining that proper locations of the school lands have been and are made. When it is found that such locations have not been ascertained because of conflictive claims or natural defects, he shall promptly apply for and, as soon as possible, obtain a relocation of any land that may be so situated.

(11) Receive various collection reports of revenues and classify them according to funds.

(12) Prepare as of June 1 of each year an estimate of unexpended balances in every account in his custody and submit a copy thereof to the Governor, the Legislative Auditor and the Legislative Fiscal Officer.

Added by Acts 1976, No. 649, §1.



RS 39:335 - Levee districts and duties of commissioner of administration

§335. Levee districts and duties of commissioner of administration

With respect to levee districts, the commissioner of administration shall:

(1) Warrant the direct exchange of new for old bonds as outlined in R.S. 38:414.

(2) Warrant the sale of bonds for redemption of outstanding bonds and for other purposes as outlined in R.S. 38:415 and 38:416.

(3) Warrant the payment of any interest coupons of levee boards and in so issuing, pursuant to R.S. 38:417, punch twice in the center each and every coupon so paid, and paste the coupons so punched in a book or register to be kept by him for that purpose.

(4) If there is a failure of the levee board to levy the taxes and local contributions, as provided for in R.S. 38:417 and R.S. 38:418, or in case, from any other cause the taxes and local contributions are not so levied, order the proper officers to extend the taxes upon the assessment rolls of the parishes and parts of parishes composing the levee district, and order the proper officers of the parishes and parts of parishes to collect the taxes and local contributions to an amount sufficient to meet the purposes provided for by R.S. 38:417 and R.S. 38:418.

(5) Warrant against the various levee district funds for an amount necessary to pay the additional expense of auditing, keeping, and paying the accounts of the funds, shall not exceed twenty-four hundred dollars.

Added by Acts 1976, No. 649, §1.



RS 39:336 - Extra compensation for deputy sheriffs

§336. Extra compensation for deputy sheriffs

The state treasurer shall calculate a monthly extra compensation allowance for full-time commissioned deputy sheriffs under the requirements and amounts specified in R.S. 40:1667.7. He shall specify the amount of compensation to be paid to each such officer in each parish and shall remit such sums of money to the sheriff of each parish for credit to the sheriff's salary fund of the parish.

Added by Acts 1976, No. 649, §1. Amended by Acts 1978, No. 766, §3; Acts 2014, No. 158, §§3 and 7.



RS 39:337 - Settlement of claims on bonds due state

§337. Settlement of claims on bonds due state

When the commissioner of administration is satisfied, either from his own knowledge of the facts or by returns made on execution of writs of fieri facias, that the state cannot meet the amount due on the old bonds or obligations due the state, by compulsory process, then he may enter into such arrangements and make such compromises with the principals or their securities as he deems most advantageous for the state, and to cancel such bonds or obligations upon payment of a portion thereof, and he shall make a detailed report to the legislature of each such action taken and of his reasons therefor.

Added by Acts 1976, No. 649, §1.



RS 39:338 - Compromise of tax claims on property adjudicated to the state

§338. Compromise of tax claims on property adjudicated to the state

The commissioner of administration shall have full power and authority to compromise all claims of the state for taxes due on property adjudicated to the state by remission of all interest and costs, conditional upon payment by the owner of the property of all taxes due; however, this Section shall apply only to properties of the value of one thousand dollars and less, and shall not apply to taxes with respect to which the tax privilege or mortgage has not prescribed.

Added by Acts 1976, No. 649, §1.



RS 39:339 - All claims to be exhibited to commissioner of administration

§339. All claims to be exhibited to commissioner of administration

All persons having claims against the state shall exhibit them, with supporting evidence to the commissioner of administration or his duly authorized representative to be audited, settled and allowed, within two years after the claim accrues. No claim or debt shall be allowed against the state unless exhibited to the commissioner of administration or his duly authorized representative, except when it is proved that the claimant or creditor has vouchers which he could not produce to the commissioner of administration or his duly authorized representative on account of sickness, unavoidable accident or absence from the state.

Added by Acts 1976, No. 649, §1.



RS 39:340 - Examination of witnesses on oath

§340. Examination of witnesses on oath

Whenever the commissioner of administration finds it necessary for the proper settlement of any account, he or his authorized representative may examine the parties and others on oath or affirmation, touching any fact material to be known in the settlement of the account, and for that purpose may cause a subpoena to issue to compel witnesses to attend before him and give evidence in the manner provided by law.

Added by Acts 1976, No. 649, §1.



RS 39:341 - Copy of oath to be transmitted to commissioner of administration

§341. Copy of oath to be transmitted to commissioner of administration

Immediately after any officer of this state whose compensation depends upon or is to be computed by time of service, qualifies to enter upon the discharge of his duties by taking and subscribing the necessary constitutional oath, he shall transmit to the commissioner of administration a true copy of the oath. The commissioner shall cause the date thereof to be recorded in a book which he shall keep for that purpose. The officer's salary shall commence from the date on which the oath is taken.

Added by Acts 1976, No. 649, §1.



RS 39:342 - Execution and recordation of notary bond; filing of certificate of competency

§342. Execution and recordation of notary bond; filing of certificate of competency

The bond required of notaries by R.S. 35:191 shall be executed before the clerk of court and ex officio recorder of mortgages for the parish where the notary will exercise the functions of his office and, together with the certificate of competency provided for by law, shall be filed in the office of the commissioner of administration. The bond shall be subscribed in favor of the governor, approved by the clerk, and if secured by personal surety, recorded in the mortgage office of the parish where the notary will exercise his functions, in a special book kept for that purpose.

Added by Acts 1976, No. 649, §1.



RS 39:343 - Accounts, vouchers, and documents to be preserved; copies

§343. Accounts, vouchers, and documents to be preserved; copies

The commissioner of administration shall preserve in his office all accounts, vouchers and documents settled by him, and give copies thereof, duly authenticated, to any interested person.

Added by Acts 1976, No. 649, §1.



RS 39:344 - Warrants; form

§344. Warrants; form

A. In all cases of accounts which are audited and allowed against the state, and in all cases of grants, salaries, and expenses allowed by law, the commissioner of administration shall draw a warrant upon the state treasurer for the amount due.

B. This warrant shall contain a certification showing the amount due by the state, the reason therefor, to whom it is due, and a direction to the state treasurer to pay this sum out of funds appropriated for that purpose.

Added by Acts 1976, No. 649, §1.



RS 39:345 - No warrant without previous appropriation

§345. No warrant without previous appropriation

No warrants shall be drawn by the commissioner of administration or be paid by the state treasurer unless the money to pay the warrant has been previously appropriated by the legislature. In addition, the whole amount drawn for or paid under any one head shall not exceed the amount so appropriated for that purpose.

Added by Acts 1976, No. 649, §1.



RS 39:345.1 - Denial of warrants pursuant to resolution of the Joint Legislative Committe on the Budget

§345.1. Denial of warrants pursuant to resolution of the Joint Legislative Committee on the Budget

Upon receipt of a resolution of the Joint Legislative Committee on the Budget which directs the denial of warrants for a particular entity, the commissioner of administration and the state treasurer shall deny any warrant for the benefit of such entity until receipt of a resolution to recommence the payment of warrants.

Acts 2008, No. 842, §2, eff. July 8, 2008.



RS 39:346 - Warrants to be numbered and entered

§346. Warrants to be numbered and entered

The commissioner of administration or his duly authorized representative shall number progressively all warrants drawn by him on the treasury for the payment of the money during each year, commencing on the first of July and ending on the thirtieth of June, and shall enter each in a special book kept for that purpose, in such manner as to show the number, date, and amount of each warrant, and the name of the person in whose favor and for what purpose drawn.

Added by Acts 1976, No. 649, §1.



RS 39:347 - Reference of decisions to legislature

§347. Reference of decisions to legislature

At the request of any interested person who is dissatisfied with the decision of the commissioner of administration on any claim, account, or credit exhibited to him to be audited, adjusted, and settled, the commissioner shall refer his decision, with his reasons therefor, to the legislature without delay.

Added by Acts 1976, No. 649, §1.



RS 39:348 - Certificates of payment

§348. Certificates of payment

Whenever any person indebted to the state on any account whatever presents to the commissioner of administration the state treasurer's receipt for the full payment of the amount due, the commissioner shall furnish the person a certificate signed by him acknowledging that full payment has been made of all demands against him in favor of the state.

Added by Acts 1976, No. 649, §1.



RS 39:349 - Cancellation of interest warrants and coupons

§349. Cancellation of interest warrants and coupons

Whenever the commissioner of administration grants a warrant or certificate of indebtedness in settlement of any interest warrant or coupon due by the state, he shall cause the interest warrant or coupon to be canceled or defaced, pasted in the register of canceled or defaced coupons, and kept as vouchers in his office.

Added by Acts 1976, No. 649, §1.



RS 39:350 - Unissued coupons to be destroyed

§350. Unissued coupons to be destroyed

A. The commissioner of administration shall destroy all coupons which have never been issued of bonds that have at any time been issued. This destruction shall take place in the presence of the Ways and Means Committee of the House of Representatives and the Finance Committee of the Senate, or of a subcommittee of those committees, which shall make a careful examination of the coupons before destruction.

B. During the interim between regular sessions of the legislature, the commissioner shall keep all coupons of bonds issued, whenever those coupons are not to be issued with bonds, and shall destroy them in accordance with the provisions of this Section.

Added by Acts 1976, No. 649, §1.



RS 39:351 - Cancellation of erroneous assessments

§351. Cancellation of erroneous assessments

The Tax Commission, upon determination and notification to the parish or district collector of taxes that an assessment has been corrected, shall authorize and direct the recorder of mortgages of the appropriate parish or parishes to change the inscription of the tax mortgage. If property erroneously assessed has been sold for taxes and adjudicated to a third party, the Tax Commission shall authorize and direct the recorder of mortgages to cancel the sale. However, if the property has been bid for in adjudication to the state, the register of the state land office shall cancel the sale upon his records and direct the appropriate recorder of mortgages to cancel the act or deed of adjudication upon his records.

Added by Acts 1976, No. 649, §1. Acts 1984, No. 256, §1.



RS 39:352 - Cancellation of unexpended portions of appropriations; exceptions

§352. Cancellation of unexpended portions of appropriations; exceptions

Whenever any specific appropriation is made to meet any item of expenditure which occurs annually by provision of law or for contingent expense, and any portion of it remains unexpended at the end of the year for which the specific appropriation was made, after all legal claims against it for the year have been paid, the commissioner of administration shall cancel any balance of the appropriation, and each succeeding year he shall open a new account for the appropriation which may be made for that particular year, without carrying forward any unexpended balance of appropriation made for any previous year. This provision shall not apply to appropriations made to pay the debt of the state, principal and interest. Prior to placing monies associated with such unexpended appropriations into the state general fund, the state treasurer shall transfer all cash balances identified and reported by the commissioner of administration as being from unexpended and unencumbered state general fund (direct) and Overcollections Fund appropriations for professional, personal, and consulting service contracts not approved by the Joint Legislative Committee on the Budget as provided in R.S. 39:1590 remaining at the end of each fiscal year for deposit in and credit to the Higher Education Financing Fund as is necessary to satisfy the requirements of R.S. 39:100.146 and then shall make deposits to the Payments Towards the UAL Fund as are necessary to satisfy the requirements of R.S. 39:100.11.

Added by Acts 1976, No. 649, §1; Acts 2001, No. 1091, §1, eff. June 28, 2001; Acts 2013, No. 420, §4, eff. June 21, 2013; Acts 2015, No. 87, §1, eff. July 1, 2015.

NOTE: See Acts 2015, No. 87, §2, regarding effectiveness.



RS 39:353 - Access to books of state offices

§353. Access to books of state offices

The commissioner of administration shall have full access to the books of the state treasurer and to all offices of the state for the inspection of all books, accounts, and papers which may concern the duties of his office.

Added by Acts 1976, No. 649, §1.



RS 39:354 - Authority to administer oaths

§354. Authority to administer oaths

The commissioner of administration shall have authority to administer oaths required and allowed by law in all matters touching the duties of his office.

Added by Acts 1976, No. 649, §1.



RS 39:355 - Collection of funds for a third party

§355. Collection of funds for a third party

Any funds that the state, or any of its agencies, collects on behalf of a parent or guardian for child support shall be forwarded to the parent or guardian within ten days of receipt of the funds by the state when the parent or guardian for whom the funds are collected and the specific obligation are clearly identified. In all other cases, the funds shall be forwarded to the parent or guardian within five days after the parent or guardian and the obligation are identified by the state or any of its agencies receiving the funds.

Acts 1988, No. 429, §1.



RS 39:360 - Policy for use of state owned aircraft; criteria; maintenance

PART XIII. STATE OWNED MOTOR VEHICLES AND AIRCRAFT

§360. Policy for use of state owned aircraft; criteria; maintenance

A. The Division of Administration shall establish a uniform policy for all state agencies for the use of state owned motor vehicles and aircraft by state employees. In developing the policy the following criteria shall be used.

B. It shall be determined, based upon usage, including air miles traveled and special functions, whether it is more economical to purchase an aircraft for an agency's employees or to use commercial airlines. In making such determination, the commissioner of administration shall utilize the comprehensive report, by each budget unit and each spending agency in the executive and judicial branches of state government, assembled by him and released annually to the governor and the legislature as directed by R.S. 39:60.1(C) containing information concerning aircraft owned or leased by each agency and including for each aircraft, the type of aircraft, make, model, year, primary user, if any, mileage traveled or hours of use, annual rental or lease cost if not purchased, or the purchase price. Any aircraft which does not meet the economic criteria required herein may be immediately declared surplus property, if owned by the state, or, if leased by the state, the lease shall be terminated as soon as the terms of the contract permit. The institutions of higher education in the state shall be limited to the use of one state-owned or maintained aircraft for the institutions under each separate management board. Such limit shall exclude aircraft as shall be determined by the commissioner to be necessary for recognized training programs.

C. An aviation unit shall exist in the division of administration. Notwithstanding any other provisions of law to the contrary, this unit shall regulate the maintenance of state owned aircraft, including helicopters and fixed-winged aircraft, owned or operated by any and all agencies within the executive branch of state government, except for aircraft owned or operated by the Louisiana Department of Agriculture and Forestry. All such aircraft shall be maintained and repaired through state operated aircraft maintenance facilities, unless an agency receives prior approval from the division's aviation unit for maintenance at privately owned facilities. Maintenance for the purposes of this Subsection shall mean inspection, labor, parts, accessories, and avionics. The commissioner of administration is authorized to appoint as many employees to the unit as may be permitted by the legislative appropriation to fulfill this function.

Acts 1986, No. 890, §1; Acts 1988, No. 62, §1; Acts 2008, No. 237, §1, eff. June 17, 2008.

NOTE: SEE ACTS 1986, NO. 890, §2.



RS 39:361 - Policy for use of state owned vehicles; establishment of fleet management program

§361. Policy for use of state owned vehicles; establishment of fleet management program

A. The Division of Administration shall establish, develop, and administer a program for the management of motor vehicles used by state employees. The purpose of this program shall be to provide motor vehicle and related services to the state and to maintain safe, dependable, and cost effective transportation for state employees who require the use of passenger vehicles in the performance of their job responsibilities. This program shall be known as the fleet management program.

B. The objective of the fleet management program shall be to manage state provided transportation so as to reduce its costs and increase its benefit to the state by establishing, reviewing, and revising statewide policies, specifications, and standards for the operation of the program; monitoring agency and vendor compliance with established policies, specifications, and standards; planning and evaluating the financial results of operating and maintaining state fleet vehicles; identifying, evaluating, and adopting techniques, methods, and procedures to maximize cost effectiveness while maintaining proper vehicle availability and utilization; and receiving, investigating, and resolving all reports of abuse or misuse of fleet vehicles.

C. The scope of the fleet management program and associated statewide policies, specifications, and standards shall include and be limited to:

(1) All vehicles which are owned or leased by any agency, board, commission, council, department, or other entity of the executive branch of state government; every vehicle owned and leased by any state college or university; and every vehicle owned or leased by the offices and entities of the judicial and legislative branches of government.

(2) Any motorized licensed vehicle with four or more wheels used primarily for surface transportation of passengers or for delivery of small equipment and supplies.

D. Every vehicle in compliance with the specifications set forth in Subsection C of this Section shall be known as a fleet vehicle and the total of all vehicles shall be known as the vehicle fleet.

Added by Acts 1976, No. 142, §1. Amended by Acts 1977, No. 638, §1; Acts 1986, No. 532, §1.



RS 39:362 - Policies for fleet vehicles; purchase of vehicles; specifications; exceptions

§362. Policies for fleet vehicles; purchase of vehicles; specifications; exceptions

A. The commissioner of administration, by rule and regulation, shall prescribe the conditions and limitations governing the acquisition, either by lease or purchase, maintenance, and disposal of fleet vehicles, the use of the vehicles by state officers and employees in the discharge of the duties of their respective offices and positions in the state service, and the conditions under which allowances will be granted for travel expenses.

B. Every rule and regulation prescribed for fleet vehicles shall be consistent with the purpose and promote the achievement of the objectives of the fleet management program as specified in R.S. 39:361. These rules and regulations shall include but not be limited to the following:

(1) An annual computation of break-even mileage to monitor and evaluate whether there is an appropriate number of vehicles in the vehicle fleet. The Division of Administration shall establish necessary rules and regulations for reduction of the number of fleet vehicles determined to be underutilized based on the established break-even mileage. "Break-even mileage" means either one of the following:

(a) The annual number of miles driven by a state employee in a personally owned vehicle for which the employee is reimbursed above which it would be more economical for the state to assign a fleet vehicle to the employee.

(b) The annual mileage accumulated on a fleet vehicle below which it would be more economical for the state to reimburse the employee for driving a personally owned vehicle.

(2)(a) Home storage of fleet vehicles shall be permitted only in individual situations in which the cost savings to the state is substantiated, or in which the health and welfare of the general public are essentially affected, or in which the commissioner of administration deems it to be in the best interest of the state. Home storage of fleet vehicles is prohibited unless required or permitted and approved by the commissioner of administration. Criteria which merit home storage of vehicles include:

(i) Law enforcement officers with the power of arrest who use this power in the regular performance of daily job duties and whose home storage of a fleet vehicle is deemed by their agency head to be in the best interest of public safety and law enforcement.

(ii) Employees for whom the provision of transportation to and from the workplace is a condition of employment as approved at the time of employment by the commissioner of administration.

(iii) Employees whose job duties require the use of special use vehicles or vehicles with special equipment, installed outside of normal working hours and for whom home storage of such vehicles can be documented as either cost effective to the state or necessary to protect the safety or health of the public.

(iv) Statewide elected officials, governor's executive counsel, the commissioner of administration, secretaries of executive departments, presidents or chancellors of state universities or colleges, and their equivalent in the judicial and legislative branches of government.

(v) Additional exceptions as may be decided by the commissioner of administration and the Joint Legislative Committee on the Budget. Individual requests for such exceptions must be submitted in writing to the state fleet manager along with documentation which demonstrates that home storage is in the best interest of the state.

(b) Approval for home storage of any vehicle shall expire on June thirtieth of the fiscal year and must be reapplied for in the same manner as the original application in order to be in effect for the subsequent fiscal year.

(3)(a) Personal assignment of a fleet vehicle shall be permitted only in individual situations in which cost savings to the state are substantiated or the health and welfare of the general public are essentially affected or in which the commissioner of administration deems it to be in the best interest of the state. Personal assignment of fleet vehicles is not permitted without specific approval from the commissioner of administration. Criteria which merit request for personal assignment include:

(i) A state employee whose employment requires, in performance of assigned duties, that the employee drive in excess of the break-even mileage as established by the commissioner of administration.

(ii) A state employee in a position of law enforcement who has the power to arrest and uses this power in the regular performance of his duties.

(iii) A state employee whose employment requires, in performance of assigned duties, regular and unscheduled use of a special use vehicle or a vehicle with special equipment installed, including but not limited to, hazardous waste spill investigation equipment, bar lights for use in emergency situations, or equipment for drivers with disabilities.

(iv) Statewide elected officials, governor's executive counsel, the commissioner of administration, secretaries of executive departments, presidents and chancellors of state universities or colleges, and their equivalent in the judicial and legislative branches of government, and vehicles purchased and assigned to the offices of statewide elected officials.

(v) Additional exceptions as may be granted by the commissioner of administration and the Joint Legislative Committee on the Budget. Individual requests for such exceptions must be submitted in writing to the state fleet manager along with accompanying documentation which shows a history of need for the use of a state vehicle.

(b) Approval for personal assignment of any vehicle shall expire on June thirtieth of the fiscal year and must be reapplied for in the same manner as the original application in order to be in effect for the subsequent fiscal year.

(4) A set of specifications appropriate for the intended use of fleet vehicles shall be prepared by the division of administration for the purchase or lease of vehicles. In preparing vehicle specifications, consideration shall be given to current vehicle manufacturer size; standard equipment items designed to promote safety, handling, and roadability of the vehicle; reasonable levels of comfort; and a minimum cost over the life of the vehicle. Vehicle specifications shall be developed and used by the division of administration to bid for the purchase or lease of fleet vehicles in accordance with rules and regulations in effect at the time the bid document is prepared. Equipment items not included in the specifications shall not be added by any agency to a fleet vehicle after the purchase or lease of the vehicle except for the following:

(a) Any vehicle intended to be operated by an individual with a disability for whom the vehicle is purchased or leased.

(b) Any vehicles used by law enforcement agencies requiring special equipment not provided as a standard equipment item by the vehicle manufacturer.

(c) Any vehicle whose use in the fulfillment of agency responsibility to the public can be substantiated to mandate the additional equipment.

(5) The commissioner of administration shall compile, make available to the legislature on a quarterly basis, and submit to the Joint Legislative Committee on the Budget annually, by January thirty-first, a report on the operation of the fleet management program as of the end of the preceding fiscal year. This annual report shall include the following:

(a) The number of fleet vehicles owned and leased by each executive branch agency.

(b) The number of state employees receiving mileage reimbursement in excess of break-even mileage for each executive branch agency.

(c) The total miles driven in fleet vehicles and the total employee reimbursed miles during the year for each executive branch agency.

(d) The total cost of operating and maintaining the vehicle fleet for each executive branch agency.

(e) The number of employees with personally assigned vehicles for each agency, listed by vehicle license plate number and employee job classification.

C. Any vehicle purchased or leased by the Division of Administration under the provisions of this Part shall be a motor vehicle produced in the United States.

D. The Division of Administration may promulgate additional rules, regulations, and restrictions as may be necessary to govern the purchase or management of fleet vehicles.

E. The Division of Administration may provide for maintenance and repair services for all state vehicles covered by this Part. Such maintenance and repair services shall be procured by the commissioner of administration by issuing a request for proposal for such service to conform with the requirements as set forth in R.S. 39:1481 et seq. for the procurement of consulting services.

F. The commissioner of administration shall not promulgate rules or regulations which require the Louisiana School for the Deaf, the Louisiana School for the Visually Impaired, the Louisiana Special Education Center, the Special School District, and any community and group home and residential facilities administered by the Department of Children and Family Services or the Louisiana Department of Health to have an inscription, painting, stencil, or decal placed conspicuously on an automobile, truck, or other vehicle with the name of the board, commission, department, agency, or subdivision of the state to which the automobile, truck, or other vehicle belongs, if the vehicle is used to transport students or clients.

Added by Acts 1976, No. 142, §1; Acts 1986, No. 532, §1; Acts 1993, No. 863, §2; Acts 2014, No. 811, §21, eff. June 23, 2014.



RS 39:362.1 - Purchase of certain state owned vehicles for use by a statewide elected official

§362.1. Purchase of certain state-owned vehicles for use by a statewide elected official

A. Notwithstanding any other law to the contrary and before the commissioner of administration shall authorize the purchase of any luxury or full-size motor vehicle for personal assignment by a statewide elected official other than the governor and lieutenant governor, such official shall first submit the request to the Joint Legislative Committee on the Budget for approval. For the purposes of this Section, luxury or full-size motor vehicles shall mean or refer to such vehicles as defined or used in rules or guidelines promulgated and implemented by the division of administration under the provisions of this Part.

B. Nothing herein shall be construed to impair or limit the authority of the commissioner of administration in carrying out the provisions of this Part.

Acts 2005, No. 280, §1, eff. July 1, 2005.



RS 39:363 - Pooling of state owned vehicles; determination of need; exclusions

§363. Pooling of state owned vehicles; determination of need; exclusions

NOTE: R.S. 39:363 WAS AMENDED BY ACTS 1986, NO. 103, §1 AND WAS REPEALED BY ACTS 1986, NO. 532, §2.

A. The Division of Administration shall determine how many vehicles based upon the break-even points, determined as provided in R.S. 39:361, would be surplus because employees who presently have them would not be eligible for them. The Division of Administration shall assume title to all of those vehicles and initiate a motor pool in various areas of the state where there are significant numbers of state employees who could benefit from such a pool. The Division of Administration shall assess the needs for the pools in those areas and determine the total number of vehicles in each pool to meet the daily requirements of such agencies. The division shall prepare recommendations for exclusions from the requirements to use the motor vehicle pools and shall prepare suggestions for establishment of motor vehicle pools on a decentralized basis if necessary.

B. The provisions of this Section shall not require any policy or management board of public higher education or any institution under their jurisdiction to submit to the Division of Administration any information on intradepartmental motor pools and the number of passenger vehicles turned over to the Division of Administration.

Added by Acts 1976, No. 142, §1; Acts 1986, No. 103, §1; Acts 1986, No. 532, §2.



RS 39:364 - Purchase or lease of fleet vehicles; use of alternative fuel vehicles; exceptions

§364. Purchase or lease of fleet vehicles; use of alternative fuel vehicles; exceptions

A.(1) The commissioner of administration shall not purchase or lease any motor vehicle for use by any state agency unless that vehicle is capable of and equipped for using bi-fuels, natural gas, or liquified petroleum gas, herein after referred to collectively as "alternative fuels". For the purpose of this Section, "bi-fuel" shall mean either gasoline or diesel plus liquified petroleum gas, gasoline or diesel plus compressed natural gas or any fuel derived from natural gas, or gasoline or diesel plus any nonethanol based advanced bio-fuel.

(2) The commissioner may waive the requirements of this Subsection for any state agency upon receipt of certification supported by evidence acceptable to the commissioner that any of the following situations apply:

(a) The agency's vehicles will be operating primarily in an area that is not within a twenty-five mile radius of an available liquified petroleum gas, compressed natural gas, or advanced bio-fuel refueling facility.

(b) A state agency is not able to recoup the portion of the purchase or lease that is the difference between the cost of a new vehicle that is alternative fuel capable and the estimated cost of a vehicle with similar vehicle specifications that is not alternative fuel capable through reduced costs of operating such vehicle within sixty months of the purchase or lease.

(c) The vehicle does not meet the required specifications as determined by the division of administration.

B. A state agency may acquire or be provided equipment or refueling facilities necessary to operate such alternative fuel vehicles by any of the following methods:

(1) Purchase or lease as authorized by law, provided that the state shall recoup its actual costs, including finance charges, through reduced costs of operating such vehicles within forty-eight months of the purchase or lease.

(2) Gift or loan of the equipment or facilities.

(3) Gift or loan of the equipment or facilities or other arrangement pursuant to a service contract for the supply of alternative fuels.

C. A state agency may use monies from the Alternative Fuel Vehicle Revolving Loan Fund or the Flex-Fund Revolving Loan Program that are available for such purpose as is provided for in this Section to pay the difference between the cost of a vehicle that is alternative fuel capable and the estimated cost of a vehicle with similar vehicle specifications that is not alternative fuel capable.

D. The provisions of this Section shall apply to any vehicles operated by law enforcement agencies or used as emergency vehicles but only to the extent deemed feasible after consultations and considerations of this Section and a proper determination made thereon as to the feasibility thereof.

E. The Joint Legislative Committee on the Budget shall exercise oversight over the implementation of the provisions of this Section.

Acts 1990, No. 927, §2; Acts 2008, No. 382, §2; Acts 2008, No. 542, §1; Acts 2012, No. 833, §1, eff. Oct. 1, 2012.



RS 39:365 - Repealed by Acts 1986, No. 532, 2.

§365. Repealed by Acts 1986, No. 532, §2.



RS 39:366.1 - Short name

PART XIV. STATE RESOURCES ACCOUNTABILITY

SUBPART A. GENERAL PROVISIONS

§366.1. Short name

This Part shall be known and may be cited as the "Accountability for State Resources Act".

Acts 2005, No. 329, §1, eff. Jan. 1, 2006.



RS 39:366.2 - Purpose and goals

§366.2. Purpose and goals

A. The purpose of this Part is to ensure that the elected leaders of state government are informed and accountable for the use made of state resources that are obligated, dedicated, or otherwise are committed to the operation, management or control of or are necessary to the confection of agreements with nonpublic persons that are entered into pursuant to a public purpose or to ensure the protection of the interests of the state.

B. Accountability requires that elected state leaders have clear, timely, complete, and relevant information regarding the use of state resources. The nature of negotiations of cooperative endeavors and litigation settlements requires that such information be provided carefully so as not to jeopardize the best interests of the state. The goal of this Part is to establish a process by which such information can be provided, accountability can be ensured, and the best interests of the state are protected.

Acts 2005, No. 329, §1, eff. Jan. 1, 2006.



RS 39:366.3 - Definitions

§366.3. Definitions

In this Part, the following words and terms shall have the meanings ascribed in this Section unless the context clearly requires otherwise:

(1) "Cooperative endeavor" means any agreement including one of cooperative financing, other than a competitive bid or competitively negotiated contract, whether contracted pursuant to Chapter 10 of Title 38 or Chapter 17 of Title 39 of the Louisiana Revised Statutes of 1950 or pursuant to a request for proposals, request for qualifications, solicitation for offers, or other recognized process for competitively seeking qualified contractors, to which the state is a party and pursuant to which the state has obligated state resources, whether funds, credit, property, or things of value of the state to a nonpublic person for the accomplishment of a public purpose or in the public interest, but shall not include projects contained in the comprehensive state capital outlay budget, projects pursuant to the Governor's Economic Development Rapid Response Program, and integrated coastal protection programs and projects authorized in the annual coastal protection and restoration plan and administered by the Coastal Protection and Restoration Authority.

(2) "Cooperative financing" means any method of financing integral to a cooperative endeavor between and among the state or its agencies and any nonpublic person. Said methods shall include loans, loan guarantees, land write-downs, grants, lease guarantees or any form of financial subsidy or incentive.

(3) "Immediate family" means a person's children, the spouses of his children, his brothers and their spouses, his sisters and their spouses, his parents, his spouse and the parents of his spouse.

(4) "Litigation settlement" means an action by an official, agent, or employee of the state which results in an obligation of the state to pay money to a person or otherwise to expend state funds, other than claims settled under the provisions of Chapter 16-A of Title 39 or Chapters 10 or 11 of Title 23 of the Louisiana Revised Statutes of 1950, as the result of a claim against the state which may lead to or has led to the filing of a suit against the state which obligation occurs prior to a final judgment of a court of competent jurisdiction on the matter.

(5) "Person" means a natural person or a corporation or other form of entity the organization of which is authorized by law.

Acts 2005, No. 329, §1, eff. Jan. 1, 2006; Acts 2010, No. 734, §4; Acts 2016, No. 430, §5.



RS 39:366.4 - Repealed by Acts 1999, No. 1162, 2.

§366.4. Repealed by Acts 1999, No. 1162, §2.



RS 39:366.5 - Repealed by Acts 1999, No. 1162, 2.

§366.5. Repealed by Acts 1999, No. 1162, §2.



RS 39:366.6 - Repealed by Acts 1999, No. 1162, 2.

§366.6. Repealed by Acts 1999, No. 1162, §2.



RS 39:366.11 - Reporting on the progress and status of cooperative endeavors

SUBPART B. COOPERATIVE ENDEAVORS

§366.11. Reporting on the progress and status of cooperative endeavors

A.(1)(a)(i) Prior to the confection of any cooperative endeavor agreement which would result or is expected to result in any nonpublic party to the agreement generating or expending revenue of one million dollars or more per year from the operation, management, or control of a state resource, the commissioner of administration shall be informed by the state agency seeking confection of the proposed agreement. When the commissioner has determined that the parties are sufficiently far enough along in negotiations that the essential elements of the proposed agreement have been worked out by the parties and can be explained to the Joint Legislative Committee on the Budget, the commissioner shall instruct the state agency to inform the committee of the proposed agreement not less than thirty calendar days prior to the next regular meeting of the Joint Legislative Committee on the Budget. The Joint Legislative Committee on the Budget may hold a hearing on the agreement any time prior to the official confection of the agreement. No agreement shall be officially confected prior to the expiration of the time within which the Joint Legislative Committee on the Budget may hold a hearing.

(ii) Such hearing may be conducted in executive session pursuant to the procedures and requirements of R.S. 42:16 when the members have reason to believe that the discussion at such meeting may otherwise result in the public disclosure of any information regarding the nonpublic person which is excepted by any provision of law, other than this Part, from being public record or from public disclosure.

(b) At any time that an agency cannot comply with the time lines required in Subparagraph (a) of this Paragraph, the agency head shall notify the commissioner and the chairperson of the Joint Legislative Committee on the Budget. The chairperson may provide for an alternate time.

(2) The following information shall be provided:

(a) The public purpose sought to be accomplished by the cooperative endeavor.

(b) The reason a cooperative endeavor with the nonpublic person is the preferred means by which to accomplish the public purpose as opposed to competitively bid or competitively negotiated contract.

(c) The nature and amount of all state resources being obligated, the nature of the obligation, and the expected duration of the obligation.

(3) The Joint Legislative Committee on the Budget by official action of the committee communicated in writing by the chairperson of the committee to the state agency may prohibit the state agency from entering into a cooperative endeavor agreement for failure to provide the information required in Paragraph (2) of this Subsection.

B.(1) As a condition of the establishment and continuation of any cooperative endeavor agreement to which the state is a party and which results in any nonpublic party to the agreement generating or expending revenue of one million dollars or more per year from the operation, management, or control of a state resource, the nonpublic party to the agreement shall annually report to the commissioner of administration at a time and in a form established by the commissioner by rule adopted pursuant to the Administrative Procedure Act all of the following:

(a) The amount of revenue generated from the operation, management, or control of a state resource by month and by year and as compared to all prior years of the agreement.

(b) The budgeted and actual expenditure of revenue thusly generated.

(c) Any and all changes in the agreement since the last report.

(2)(a) Using this information, the commissioner shall annually inform the members of the Joint Legislative Committee on the Budget of the status of each cooperative endeavor, the degree to which the public purpose is served, and any other information regarding the matter which the commissioner determines is significant to the goal of this Part.

(b)(i) In response to the annual report required by this Paragraph, the Joint Legislative Committee on the Budget may hold a meeting with the commissioner of administration and/or the parties to any cooperative endeavor agreement to clarify matters of concern.

(ii) The meeting provided for in this Subparagraph may be conducted in executive session pursuant to the procedures and requirements of R.S. 42:16 when the members have reason to believe that the discussion at such meeting may otherwise result in the public disclosure of any information regarding the nonpublic person which is excepted by any provision of law, other than this Part, from being public record or from public disclosure.

(3) In adopting the rules and in reporting to the Joint Legislative Committee on the Budget, the commissioner of administration shall provide for the protection of propriety, confidential, and competitive information regarding any nonpublic party to a cooperative endeavor agreement which is excepted by any provision of law, other than this Part, from being public record or from public disclosure.

C.(1) Without altering the private nature of a nonpublic person participating in a cooperative endeavor with the state which pursuant to that agreement operates, manages, or controls a state resource and generates or expends revenue of one million dollars or more per year from the operation, management, or control of the resource, such person shall, as a condition of participation in the agreement, maintain all of its books and records with respect to the receipt, use, or expenditure of the revenue generated as a result of the operation, management, or control of the state resource as public documents and make them available for inspection and copying pursuant to the provisions of the public records law, R.S. 44:1 et seq.

(2) This Subsection shall not be interpreted to require the disclosure of the names or other identifying personal information of individual donors who make contributions to nonprofit corporations which support public institutions of postsecondary education as provided in R.S. 17:3390 or the names or other identifying personal information of individual consumers of services or products which may form a portion of the revenue generated or expended. The receipt, use, or expenditure of such amounts may be recorded in the books and records and, if so recorded, shall be reported and be publicly available in globo.

Acts 2005, No. 329, §1, eff. Jan. 1, 2006.



RS 39:366.21 - Reporting on the status and progress of litigation settlements

SUBPART C. LITIGATION SETTLEMENTS

§366.21. Reporting on the status and progress of litigation settlements

A.(1)(a) As the chief legal officer of the state, the attorney general shall as frequently as necessary and not less often than quarterly report to the members of the litigation subcommittee of the Joint Legislative Committee on the Budget, established pursuant to R.S. 24:653(H) the status of any claims made against the state which may result in a litigation settlement the cost of which is reasonably expected by the attorney general to exceed a total of one million dollars, issues related to such claim, and recommendations being made or steps being taken regarding such claim.

(b) On a quarterly basis, each state agency shall report to the attorney general the status of any pending litigation and any pending claim made against the state which may result in a litigation settlement the cost of which is reasonably expected to exceed one million dollars, and any steps being taken or recommended with regard to any such litigation or claim.

(2)(a) This information shall be presented in any format and in any manner mutually agreed upon by the chairperson of the litigation subcommittee and the attorney general.

(b) Should the agreed on format be a meeting of the subcommittee, the subcommittee may meet in executive session pursuant to the procedures and requirements of R.S. 42:16.

B.(1) Each member of the litigation subcommittee and all staff persons authorized by the subcommittee to have access to such information shall be advised of any information being reported which is deemed by the attorney general to be confidential information. Each member and all staff persons authorized by the subcommittee to have access to such information shall maintain the confidential nature of such information.

(2)(a) Any member who determines that he has an economic interest which is of greater benefit to the member or any member of his immediate family than to a general class or group of persons, except the interest that the member has arising solely from his public office or the interest the member has as a member of the general public, with regard to any particular claim shall notify the chairperson of the subcommittee and the attorney general and shall be excluded from all disclosure of information related to such claim.

(b) Any member who is determined by the attorney general to have an economic interest which is of greater benefit to the member or any member of his immediate family than to a general class or group of persons, except the interest that the member has arising solely from his public office or the interest the member has as a member of the general public, with regard to any particular claim shall be excluded from all disclosure of information related to such claim upon notification by the attorney general to the chairperson of the subcommittee of such determination.

Acts 2005, No. 329, §1, eff. Jan. 1, 2006.



RS 39:367 - Policy formulation

PART XV. POLICY FOR HANDLING COMPLAINTS;

UNREASONABLE COMPETITION BY STATE AGENCIES

§367. Policy formulation

A.(1) The division of administration shall establish a uniform policy for adoption and implementation by all state agencies, except for those agencies under the control of a statewide elected official, for handling claims of unreasonable competition.

(2) Each statewide elected official shall establish a uniform policy for adoption and implementation by all agencies under his control for handling claims of unreasonable competition.

B. The policy shall include guidelines by which state agencies can address complaints when lodged by a businessman operating a privately owned business located in the state who has cause to believe that an activity engaged in by a state agency provides unreasonable competition with his business. However, no business which was established for the purpose of providing services or goods required by the state shall be eligible to file complaints under the provisions of this Part, nor shall any business which was established through a state economic development assistance program be eligible to file complaints under the provisions of this Part.

C. The policy shall acknowledge that, while state agencies have a mandated responsibility to perform those services required by law, the state shall not unduly interfere with the private sector.

D. In developing the policy and guidelines, the following should be considered or included:

(1) Providing that a complaint may be lodged at the level of state government most closely associated with the alleged unreasonable competition.

(2) Establishing a procedure which will channel complaints to the head of the agency, the elected official, or the secretary of the department together with all documentation establishing the alleged unreasonable competition and requiring that the secretary, the elected official, or the head of that agency promptly contact the complainant and attempt to rectify the matter to the mutual satisfaction of the agency and the complainant either by private or public hearings.

(3) Providing a mechanism by which the division of administration shall review all complaints made to agencies to which its policy is applicable which are unresolved at the agency level in order to provide statewide uniformity in handling such complaints.

(4) Considering the establishment of a board of review to serve as the final arbitrator in cases which an agency has been unable to effectively resolve.

E. Upon adoption and prior to promulgation of the policy providing for a uniform procedure for addressing complaints of unreasonable competition arising from state activities, the division of administration and statewide elected officials shall present the policies for approval to both a joint committee of the Senate and House Committees on Commerce and the Joint Legislative Committee on the Budget.

F. The policy established by the division of administration shall not apply to colleges or universities which have rules in place on or before January 1, 1991 which address the handling of claims of unreasonable competition. Such rules shall be presented for approval to both a joint committee of the Senate and House Committees on Commerce and the Joint Legislative Committee on the Budget.

G. The policy established by the division of administration shall not apply to programs currently in operation or under construction by the Prison Enterprise Division of the Department of Public Safety and Corrections.

Acts 1990, No. 982, §1.



RS 39:371 - Cash management review board; creation

CHAPTER 1-A. STATE CASH MANAGEMENT REVIEW BOARD

§371. Cash management review board; creation

The cash management review board is hereby created to be composed of the state treasurer, the legislative auditor, and the commissioner of administration or their designees.

Acts 1990, No. 468, §1, eff. July 1, 1990; Acts 2006, No. 2, §1.



RS 39:372 - Powers; policies; reports

§372. Powers; policies; reports

A.(1) The review board is hereby empowered to require all state agencies to submit a report of all banking and checking accounts and the balances in each. All banking and checking accounts opened or to be opened by state agencies must have the approval of the review board in writing for authorization for the account and the method of compensation. Quarterly, all state agencies shall report all banking and checking accounts and the balances in each account to the review board to be compiled into one report and forwarded to the Joint Legislative Committee on the Budget as further provided in Subsection D of this Section.

(2) For purposes of this Chapter, "state agency" shall mean each state agency, department, board, or commission required to deposit monies in the state treasury in accordance with Article VII, Section 9(A) of the Louisiana Constitution of 1974.

B. All state agencies shall furnish full and complete information, as may be requested by the review board, regarding the policies and procedures for its handling of receipts and disbursements, and otherwise shall fully cooperate with the review board.

C. The review board shall approve the cash management policies and procedures adopted by each state agency.

D. The review board shall make a written report to the legislature as the review board deems necessary prior to the beginning of each regular session of such recommendations for changes in cash management law and practices as deemed appropriate. In addition to the other reporting requirements of this Subsection, the review board shall quarterly make a written report to the Joint Legislative Committee on the Budget relative to the banking and checking accounts of all state agencies, as follows:

(1) The state depositing authority as defined in R.S. 49:319.

(2) The banking or checking account name, account type, and, if there is more than one account with the same name, the account number.

(3) The approval date for the banking or checking account and the name of the fiscal agent bank.

(4) The banking or checking account investments, interest earnings, and fee payments.

(5) The account balance as of the beginning and the end of the quarter.

(6) The source of the funds in the account.

(7) The purpose of the banking or checking account.

(8) If a banking or checking account is closed during the quarter, the date of the closure, the balance of the account on the date of the closure, and documentation from the bank that the account has been closed.

E. The Joint Legislative Committee on the Budget shall hold a hearing on the number and types of banking or checking accounts, the need for the agency to have one or more banking or checking accounts, the source of funds and the balances in the banking or checking accounts, and whatever other information is deemed necessary by the chairman.

F. The Joint Legislative Committee on the Budget shall forward a copy of the reports that it receives from the review board, with whatever changes it deems necessary, to the Revenue Estimating Conference for its use in estimating fees and self-generated revenues for the official forecast.

G. The legislative auditor shall review each state agency's compliance with the review board's approved cash management policies and procedures. Any noncompliance shall be reported to the Legislative Audit Advisory Council and to the cash management review board.

Acts 1990, No. 468, §1, eff. July 1, 1990; Acts 2016, No. 587, §1, eff. June 17, 2016.



RS 39:373 - Exemption

§373. Exemption

The provisions of this Chapter shall in no way prescribe other sections of law in regard to the cash management responsibilities of the state treasurer or the commissioner of administration.

Acts 1990, No. 468, §1, eff. July 1, 1990.



RS 39:374 - Applicability

§374. Applicability

The provisions of this Chapter shall not apply to parish and municipal governments and agencies, or to any state retirement system or to any state agency not included in the executive operating budget which under authority of the constitution operates preponderantly from fees and charges for the shipment of goods in international maritime trade and commerce. Provided, however, that all provisions contained in this Chapter shall not be in conflict with any existing Federal laws or regulations governing the receipt, deposit, investment or withdrawal of Federal funds.

Acts 1972, No. 341, §4.



RS 39:401 - Repealed by Acts 1976, No. 428, §3, eff. July 31, 1976.

CHAPTER 2. STATE DEPOSITORIES

§§401 to 407. Repealed by Acts 1976, No. 428, §3, eff. July 31, 1976.



RS 39:408 - Surplus funds of legislative auditor; remittance and disbursement

§408. Surplus funds of legislative auditor; remittance and disbursement

All sums of money allowed to, deducted or withheld by the legislative auditor, which may exceed his needs and requirements, shall be remitted by the legislative auditor to the governor to be disbursed by him for the purpose of defraying costs of investigation by legislative committees and for the purpose of supporting any and all expenses which may be necessary for the work of the bureau of criminal identification and investigation, for the work of preserving law and order and for the expenses and use of the state militia.

Acts 2001, No. 1102, §8.



RS 39:409 - Daily deposits and investment of funds received by sheriffs

§409. Daily deposits and investment of funds received by sheriffs

A. All public funds received by and in the hands of sheriffs, pending their transmission to the various public bodies for whose accounts they are collected, shall be deposited in interest bearing accounts by the sheriff daily, whenever practicable, with a bank domiciled in the parish where the funds are collected. The total amount of interest earned may be accrued, at interest, and distributed annually to the taxing authorities no later than five days following the tax sale of real property and be prorated in the same proportion as the amount of taxes collected for each authority bears to the total amount of taxes assessed on the tax roll. The total amount of interest earned shall be allocated and distributed to all taxing authorities except that no proration or distribution shall be made for state game licenses.

B. The provisions of this Section shall not prevent sheriffs from investing public funds, pending their transmission to the various public bodies for whose accounts they are collected, in certificates of deposit or other investments permitted by law. Interest earnings from said investments shall be distributed to the individual taxing authorities in the manner set forth hereinabove.

Acts 1985, No. 543, §1.



RS 39:410 - Repealed by Acts 1976, No. 557, §6.

§410. Repealed by Acts 1976, No. 557, §6.



RS 39:440 - Repealed by Acts 1976, No. 428, §3, eff. July 31, 1976.

CHAPTER 3. INVESTMENTS IN WAR BONDS BY STATE

TREASURER [REPEALED]

§§440, 441. Repealed by Acts 1976, No. 428, §3, eff. July 31, 1976.



RS 39:451 - Bond Security and Redemption Fund

CHAPTER 3-A. BOND SECURITY AND REDEMPTION FUND

§451. Bond Security and Redemption Fund

There is hereby established in the state treasury a special fund to be designated and hereafter referred to as the bond security and redemption fund, and subject to prior constitutional and statutory dedications and subject to any pledge, dedication or other contractual allocations heretofore made by the Constitution or statutes of the state of Louisiana to the holders of outstanding obligations of the state of Louisiana or any of the state agencies, boards or commissions, all revenues of the state from whatever source derived, except the amounts payable into the long range highway fund as provided in Section 23 of Article VI of the Louisiana Constitution, including without limiting the generality of the foregoing and all moneys, receipts and funds received from taxes, licenses, fees, and permits, or portions thereof heretofore or hereafter levied or imposed, including all bonus receipts collected from the sale of mineral leases, lease rentals, royalties and other miscellaneous revenues, receipts and surplus funds heretofore levied, imposed or dedicated or hereafter dedicated to or collected for the state's general fund shall hereafter be paid into the bond security and redemption fund established by this Chapter.

Acts 1960, No. 112, §1; Acts 2010, No. 743, §15A, eff. July 1, 2010.



RS 39:452 - Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.

§452. Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.



RS 39:453 - Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.

§453. Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.



RS 39:454 - Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.

§454. Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.



RS 39:455 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§455. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 39:456 - Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.

§456. Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.



RS 39:461 - Interim emergency board; creation; officers; quorum; domicile; notification of meeting; public records; per diem

CHAPTER 3-B. INTERIM EMERGENCY BOARD

§461. Interim emergency board; creation; officers; quorum; domicile; notification of meeting; public records; per diem

A. The interim emergency board is created. It is composed of the governor, lieutenant governor, state treasurer, the presiding officer of each house of the legislature, the chairman of the Committee on Finance of the Senate, and the Chairman of the Committee on Appropriations of the House of Representatives, or their designees.

B. The board shall elect from its membership a chairman and a vice-chairman and such other officers as it deems necessary. In the absence of the chairman, his duties shall be performed by the vice-chairman.

C. A majority of the board shall constitute a quorum for the transaction of business. All official actions of the board shall require the affirmative vote of a majority of the members.

D. The board shall be domiciled in Baton Rouge. It shall meet at the state capitol, or, in the event of a public emergency caused by epidemic, enemy attack, or natural catastrophe, at such other place as the chairman determines.

E. The board shall comply with the provisions of R.S. 42:11 et seq.1 The official minutes of the proceedings of the board, as well as all correspondence, ballots, and tabulations thereof, shall be public records and maintained in a proper manner by the secretary of the board and the clerk of the House of Representatives and the secretary of the Senate.

F. Each member of the board who is not a statewide elected official or the presiding officer of either house of the legislature shall be paid a per diem equal to the per diem provided by law for members of the legislature. The board may reimburse such members for travel expenses incurred in attendance at meetings of the board.

Acts 1974, Ex.Sess., No. 10, §1, eff. Jan. 1, 1975. Amended by Acts 1981, No. 174, §1; Acts 1981, No. 620, §3, eff. July 1, 1981; Acts 1982, No. 502, §3.

1The open meeting law.



RS 39:461.1 - Emergency funds; legislative consent; procedure

§461.1. Emergency funds; legislative consent; procedure

A.(1) Whenever, in accordance with the provisions of Article VII, Section 7 of the Constitution of 1974, the interim emergency board is of the opinion that an emergency exists which justifies the appropriation of funds from the State General Fund or the borrowing of funds on the full faith and credit of the state in order to meet the emergency, it shall request by letter the written consent of two-thirds of the elected members of each house of the legislature.

(2) An "emergency" is an event or occurrence not reasonably anticipated by the legislature. "An event not reasonably anticipated" shall be one not considered and rejected, in the same relative form or content, by the legislature during the preceding session either by specific legislative instrument or amendment thereto on the floor of either house or by a committee thereof. Payment for medical care provided to medically indigent or Medicaid patients pursuant to the Care for Evacuated Patients Program as provided in R.S. 46:2771 shall be deemed to be an emergency for purposes of this Chapter.

B.(1) In order to obtain the written consent of two-thirds of the elected members of each house of the legislature, the clerk of the House of Representatives and the secretary of the Senate shall prepare and transmit a ballot to each member of the legislature as provided in this Section.

(2) The ballots shall be uniform, state the amount for which the appropriation is to be made or the money is to be borrowed, and be accompanied by documentation that includes a statement of the factual basis upon which the board concluded that an emergency not anticipated by the legislature exists which justifies the appropriation of funds or the borrowing of funds on the full faith and credit of the state in order to meet the emergency and such other pertinent information as the clerk and secretary shall determine.

(3) The interim emergency board shall provide the clerk of the House of Representatives and the secretary of the Senate such information as shall be necessary to prepare the ballots and the accompanying documentation.

(4) If the board proposes to borrow funds on the full faith and credit of the state, the ballot shall so state for each item to be financed in this manner and shall also state the term of such debt and the interest to be paid thereon.

(5) If more than one item is to be voted on, the ballot shall set forth each item in such form as to enable each member to cast his vote separately for or against each item.

(6) Each ballot shall include a place for the member to whom the ballot has been transmitted to provide his name and sign the ballot after casting his vote.

(7) The clerk and the secretary shall transmit the ballots to all of the members on the same day. The clerk and the secretary shall certify this date, which is referred to in this Section as the "transmittal date".

(8) The clerk and the secretary shall provide a notice to each member of the legislature on the transmittal date. The notice shall include all of the following:

(a) The documentation required by Paragraph (2) of this Subsection.

(b) The number of items on the ballot.

(c) The vote required for passage of the items on the ballot.

(d) The date and time by which the ballot must be returned to the clerical officer of the member's house in order to be valid.

(e) Such other pertinent information as the clerk and secretary shall determine.

(9)(a) The member shall cast his vote for each item on the ballot, provide his name in the appropriate place on the ballot, sign the ballot, and return the voted ballot to the clerical officer of his house.

(b)(i) The clerk and the secretary shall initiate and oversee the design and implementation of a system to allow each member to electronically vote and return his ballot as provided in Subparagraph (a) of this Paragraph. The system shall be accurate and secure. The clerk and secretary shall certify that the system meets the requirements of this Subparagraph.

(ii) Notwithstanding the provisions of Paragraph (6) of this Subsection and Subparagraph (a) of this Paragraph, if a member votes using a system certified as provided in Item (i) of this Subparagraph, the member shall not be required to sign his ballot.

(10)(a) The clerk or the secretary shall provide a notice to each member from whom the clerk or the secretary, as applicable, receives a voted ballot confirming that the ballot has been received.

(b) On the tenth day after the transmittal date, the clerk and the secretary shall provide a notice to each member whose voted ballot has not been received indicating that the member's voted ballot has not been received and informing the member of the deadline for returning the ballot.

C.(1) If the legislature is not in session on the transmittal date, the ballots shall be returned to the clerk of the House of Representatives and the secretary of the Senate no later than five o'clock p.m. on the fifteenth day after the transmittal date.

(2) When ballots are transmitted to the members of the legislature while in session, they shall be returned to the clerk and the secretary no later than five o'clock p.m. on the fifth day after the transmittal date.

(3) No ballot received by the clerk or the secretary after the deadline provided in Paragraph (1) or (2) of this Subsection shall be valid or counted, but the day and time received shall be recorded for each ballot received after such time, and the ballot shall be marked "Invalid". However, prior to the deadline for returning a ballot, a member may withdraw his ballot or change his vote upon his written request.

(4) Whenever the clerk of the House of Representatives or the secretary of the Senate is to provide notice to a member of the legislature pursuant to this Section, the notice shall be transmitted using the most efficient communication medium available to the clerk or the secretary. Any such communication media may include but is not limited to telephonic, e-mail, or SMS communications.

D.(1) On the next business day after the deadline for returning ballots as provided in Paragraph (C)(1) or (C)(2) of this Section, the clerk of the House of Representatives and the secretary of the Senate shall tabulate the vote in roll call order for each house of the legislature. The clerk and the secretary shall hold such ballots under seal and shall not disclose the contents to any person until the day when such ballots are tabulated. No ballot shall be deemed spoiled if inadvertently disclosed in processing.

(2) The tabulation shall indicate by name those members who voted in favor of each item, those who voted against each item, those who did not vote on one or more items, those who did not return the ballot by the due date and time, and those whose ballots were invalid because not signed by the member. The clerk and the secretary shall sign the tabulation sheet or sheets and cause a summary thereof to be transmitted to the interim emergency board. Approval by the requisite two-thirds of the elected members of each house of the legislature shall constitute appropriation of those items proposing an appropriation and authorization to the board to proceed to borrow the amount for each item proposing the borrowing of funds.

E. The interim emergency board shall cease to appropriate funds from the State General Fund or to borrow funds on the full faith and credit of the state during a legislative session and shall not accept or approve any requests of an emergency nature until after the sine die adjournment of a legislative session. This prohibition shall not apply to requests approved by the board prior to the convening of a legislative session for which balloting provisions are authorized by Subsections B and C. The board shall notify all state agencies of the final date for filing an emergency request.

Acts 1974, Ex.Sess. No. 10, §1, eff. Jan. 1, 1975. Amended by Acts 1976, No. 557, §2; Acts 1979, No. 706, §1, eff. April 1, 1980; Acts 1981, No. 620, §3, eff. July 1, 1981; Acts 1982, No. 502, §3; Acts 1984, No. 334, §1, eff. July 2, 1984; Acts 1990, No. 746, §1, eff. July 24, 1990; Acts 2001, No. 1032, §13; Acts 2006, No. 410, §1, eff. June 15, 2006; Acts 2015, No. 438, §1; Acts 2016, No. 280, §1.



RS 39:461.2 - Returned ballots

§461.2. Returned ballots

The interim emergency board shall report the tabulation of the results of each balloting received from the clerk of the House of Representatives and the secretary of the Senate at its next meeting, and the tabulation received and the report thereof shall become a part of the official minutes of that meeting. All ballots and communications on such ballot items received from members of the legislature by the clerk and the secretary, whether or not timely received, shall become a part of the official files of the clerk and the secretary.

Acts 1974, Ex.Sess., No. 10, §1, eff. Jan. 1, 1975. Amended by Acts 1976, No. 557, §3; Acts 1979, No. 706, §1, eff. April 1, 1980; Acts 1982, No. 502, §3.



RS 39:461.3 - Fiscal information

§461.3. Fiscal information

A. The board shall submit to the Legislative Fiscal Office and the division of administration a copy of each request that is made to the board within twenty-four hours of receipt of such request to allow sufficient time for a written analysis of each request to be made. Prior to each meeting of the board, the secretary of the board shall submit to each member of the board an agenda with a copy of the analysis prepared by the Legislative Fiscal Office and the division of administration. No request shall be considered without such analysis having been made available to each board member prior to each meeting.

B. Upon approval of a specific request by the board, a copy of the analysis of that request made by the Legislative Fiscal Office and the division of administration shall be transmitted, together with other documents required herein to each member of the legislature along with the ballot.

C. The board may request the division of administration or other such public official or agency as the board may determine to make available a report showing the anticipated receipt from all sources of state revenue for the period for which such funds are sought.

D. The board shall provide the head of the agency requesting funds from the board and the person charged with approving the program for which such funds shall be expended full opportunity to be heard and to make recommendations thereon to the board.

E. The clerk of the House of Representatives and the secretary of the Senate shall cause to be submitted to each member of the legislature a quarterly report showing the balance on hand of the interim emergency fund as well as a list of approved projects for the preceding quarter.

Acts 1974, Ex.Sess., No. 10, §1, eff. Jan. 1, 1975. Amended by Acts 1981, No. 620, §3, eff. July 1, 1981; Acts 1982, No. 502, §3; Acts 2008, No. 427, §1, eff. June 21, 2008.



RS 39:461.4 - Capital budget bond projects; priority changes; legislative consent; procedure

§461.4. Capital budget bond projects; priority changes; legislative consent; procedure

A. Whenever the interim emergency board determines that a project to be funded by the sale of state general obligation bonds should be designated as a lower or higher priority than the priority originally set in the comprehensive capital budget adopted by the legislature for the current fiscal year, or that an adjustment to a project description in such capital budget funded from any source is required in the manner provided for in R.S. 39:461.9, such change in priority or adjustment shall only become effective upon the approval by majority vote of the elected members of each house of the legislature.

B.(1) In order to obtain the consent of a majority of the elected members of each house of the legislature, the clerk of the House of Representatives and the secretary of the Senate shall prepare and transmit a ballot to each member of the legislature as provided in this Section.

(2) The ballots shall be uniform, shall state the nature of the project, the amount appropriated for the project, and the proposed priority revision or the proposed adjustment of the description of the project, and shall be accompanied by documentation that includes a statement of the factual basis for the board's decision, a copy of the written request for the adjustment as provided in R.S. 39:461.9(C), and such other pertinent information as the clerk and the secretary shall determine.

(3) The interim emergency board shall provide the clerk of the House of Representatives and the secretary of the Senate such information as shall be necessary to prepare the ballots and the accompanying documentation.

(4) If more than one item is to be voted on, the ballot shall set forth each item in such form as to enable each member to cast his vote separately for or against each item.

(5) Each ballot also shall include a place for the member to whom the ballot has been transmitted to provide his name and sign the ballot after casting his vote.

(6) The clerk and the secretary shall transmit the ballots to all of the members on the same day. The clerk and the secretary shall certify this date, which is referred to in this Section as the "transmittal date".

(7) The clerk and the secretary shall provide a notice to each member of the legislature on the transmittal date. The notice shall include all of the following:

(a) The documentation required by Paragraph (2) of this Subsection.

(b) The number of items on the ballot.

(c) The vote required for passage of the items on the ballot.

(d) The date and time by which the ballot must be returned to the clerical officer of the member's house in order to be valid.

(e) Such other pertinent information as the clerk and secretary shall determine.

(8)(a) The member shall cast his vote for each item on the ballot, provide his name in the appropriate place on the ballot, sign the ballot, and return the voted ballot to the clerical officer of his house.

(b)(i) The clerk and the secretary shall initiate and oversee the design and implementation of a system to allow each member to electronically vote and return his ballot as provided in Subparagraph (a) of this Paragraph. The system shall be accurate and secure. The clerk and secretary shall certify that the system meets the requirements of this Subparagraph.

(ii) Notwithstanding the provisions of Paragraph (5) of this Subsection and Subparagraph (a) of this Paragraph, if a member votes using a system certified as provided in Item (i) of this Subparagraph, the member shall not be required to sign his ballot.

(9)(a) The clerk or the secretary shall provide a notice to each member from whom the clerk or the secretary, as applicable, receives a voted ballot confirming that the ballot has been received.

(b) On the tenth day after the transmittal date, the clerk and the secretary shall provide a notice to each member whose voted ballot has not been received indicating that the member's voted ballot has not been received and informing the member of the deadline for returning the ballot.

C.(1) If the legislature is not in session on the transmittal date, the ballots shall be returned to the clerk of the House of Representatives and the secretary of the Senate no later than five o'clock p.m. on the fifteenth day after the transmittal date.

(2) When ballots are transmitted to the members of the legislature while in session, they shall be returned to the clerk and the secretary no later than five o'clock p.m. on the fifth day after the transmittal date.

(3) No ballot received by the clerk or the secretary after the deadline provided in Paragraph (1) or (2) of this Subsection shall be valid or counted, but the day and time received shall be recorded for each ballot received after such time, and the ballot shall be marked "Invalid". However, prior to the deadline for returning a ballot, a member may withdraw his ballot or change his vote upon his written request.

D.(1) On the next business day after the deadline for returning ballots as provided in Paragraph (C)(1) or (C)(2) of this Section, the clerk of the House of Representatives and the secretary of the Senate shall tabulate the vote in roll call order for each house of the legislature. The clerk and the secretary shall hold such ballots under seal and shall not disclose the contents to any person until the day when such ballots are tabulated. No ballot shall be deemed spoiled if inadvertently disclosed in processing.

(2) The tabulations shall indicate by name those members who voted in favor of each item, those who voted against each item, those who did not vote on one or more items, those who did not return the ballot by the due date and time, and those whose ballots were invalid because not signed by the member. The clerk and the secretary shall sign the tabulation sheet or sheets and cause a summary thereof to be transmitted to the interim emergency board. The board shall send a copy of the summary to the State Bond Commission, which may then proceed with the sale of general obligation bonds for each change approved.

(3) Whenever the clerk of the House of Representatives or the secretary of the Senate is to provide notice to a member of the legislature pursuant to this Section, the notice shall be transmitted using the most efficient communication medium available to the clerk or the secretary. Any such communication media may include but is not limited to telephonic, e-mail, or SMS communications.

E. The interim emergency board shall report the tabulation of the results of each balloting at its next meeting, and the tabulation compiled and the report thereof shall become a part of the official minutes of that meeting. All ballots and communications on such ballot items received from members of the legislature by the clerk of the House of Representatives or secretary of the Senate, whether or not timely received, shall become a part of the official files of the clerk and the secretary.

Acts 1974, Ex.Sess., No. 10, §1, eff. Jan. 1, 1975. Amended by Acts 1982, No. 502, §3; Acts 1990, No. 746, §1, eff. July 24, 1990; Acts 2001, No. 766, §1, eff. July 1, 2001; Acts 2001, No. 1032, §13; Acts 2015, No. 438, §1; Acts 2016, No. 280, §1.



RS 39:461.5 - Exception to procedure for legislative consent

§461.5. Exception to procedure for legislative consent

Whenever the consent of the legislature must be obtained on emergency funding appropriations, priority changes, and adjustments to capital outlay project descriptions resulting from recommendations of the board at a single meeting, the clerk of the House of Representatives and the secretary of the Senate are authorized to transmit both ballots and required documentation to the members of the legislature. The ballots shall be returned as provided in this Chapter to the clerk of the House of Representatives and the secretary of the Senate.

Added by Acts 1976, No. 557, §4. Amended by Acts 1982, No. 502, §3; Acts 2001, No. 766, §1, eff. July 1, 2001; Acts 2016, No. 280, §1.



RS 39:461.6 - Transfer of records

§461.6. Transfer of records

A. Wherever the term "board of liquidation of state debt" appears in the laws of the state of Louisiana enacted prior to the effective date of this Chapter which remain in effect after January 1, 1975, it shall hereafter be deemed to refer to and mean the interim emergency board created by Article VII, Section 7 of the Constitution of 1974.

B. All records, documents and other papers heretofore belonging to and in the custody of the board of liquidation of state debt created by Article IV, Section 1(a) of the Constitution of 1921 are hereby transferred to the interim emergency board.

Added by Acts 1976, No. 557, §4. Amended by Acts 1982, No. 502, §3.



RS 39:461.7 - Limitation on indebtedness

§461.7. Limitation on indebtedness

The total amount of indebtedness outstanding at any one time and the amount appropriated from the state general fund for the current fiscal year by the interim emergency board as authorized by Article VII, Section 7 of the Louisiana Constitution shall not exceed one-tenth of one percent of total state revenue receipts for the previous fiscal year.

Added by Acts 1982, No. 502, §3.



RS 39:461.8 - Allocation from state general fund

§461.8. Allocation from state general fund

An amount sufficient to pay indebtedness incurred during the preceding fiscal year under the authority of Article VII, Section 7 of the Louisiana Constitution shall be allocated, as a first priority, each year from the state general fund.

Added by Acts 1982, No. 502, §3.



RS 39:461.9 - Changing capital outlay project descriptions

§461.9. Changing capital outlay project descriptions

A. Beginning with the comprehensive capital budget which the state adopts for Fiscal Year 2001-2002 and each fiscal year thereafter, whenever at the written request of the appropriate legislators and agency set forth in Subsection C of this Section the interim emergency board determines that an adjustment to a project description originally set forth in such capital budget adopted by the legislature for a current fiscal year is necessary to correct a mistake in a project description, clarify a description, change the scope of a description, or make any other adjustment the board deems necessary to implement the purpose of the project, such adjustment shall only become effective upon the approval by majority vote of the elected members of each house of the legislature in the manner provided for in this Chapter.

B. Notwithstanding Subsection A of this Section, the board shall not have authority pursuant to the provisions of this Section to do any of the following:

(1) Change the amount of funding allocated to any project.

(2) Change the source of funds for any project.

(3) Change the local match required of any project.

(4) Change the entity for which the project funding has been appropriated, except to correct the legal name of such entity or unless the entity provides to the commission its written consent for such change.

(5) Change the parish and/or other political subdivision in which the description requires the project to be located.

C. The board shall not consider or authorize an adjustment to any project description unless it receives a written request for such adjustment from the legislators in whose district or districts the project is located and from the entity for which the project funding has been appropriated.

Acts 2001, No. 766, §1, eff. July 1, 2001.



RS 39:462 - Repealed by Acts 1976, No. 428, 3, eff. July 31, 1976

CHAPTER 3-C. INVESTMENT IN TIME CERTIFICATES BY

STATE TREASURER

§462. Repealed by Acts 1976, No. 428, §3, eff. July 31, 1976



RS 39:465.1 - Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.

CHAPTER 3-D. CAPITAL CONSTRUCTION AND

IMPROVEMENT COMMISSION

§465.1. Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.



RS 39:465.2 - Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.

§465.2. Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.



RS 39:465.3 - Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.

§465.3. Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.



RS 39:465.4 - Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.

§465.4. Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.



RS 39:465.5 - Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.

§465.5. Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.



RS 39:465.6 - Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.

§465.6. Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.



RS 39:465.7 - Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.

§465.7. Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.



RS 39:465.8 - Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.

§465.8. Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.



RS 39:466.1 - Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.

CHAPTER 3-E. CAPITAL CONSTRUCTION, SCHOOLS

§466.1. Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.



RS 39:466.2 - Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.

§466.2. Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.



RS 39:466.3 - Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.

§466.3. Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.



RS 39:466.4 - Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.

§466.4. Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.



RS 39:466.5 - Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.

§466.5. Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.



RS 39:466.6 - Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.

§466.6. Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.



RS 39:466.7 - Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.

§466.7. Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.



RS 39:466.11 - Authorization to buildings, structures and facilities

CHAPTER 3-F. CAPITAL CONSTRUCTION, SCHOOL

FOR THE DEAF

§466.11. Authorization to buildings, structures and facilities

The State Bond Commission is hereby authorized and directed to obtain funds not in excess of eleven million dollars for the construction by the Capital Construction and Improvement Commission of buildings, structures and other facilities comprising the capital outlay program of the Louisiana State School for the Deaf to be located in East Baton Rouge Parish and the furnishings and equipment therefor.

Added by Acts 1970, No. 68, §1.



RS 39:466.12 - Bonds

§466.12. Bonds

To provide said funds for such capital outlay, the State Bond Commission is authorized to borrow money and issue and sell bonds and other obligations of the State of Louisiana subject to the first paragraph of Article IV, Section 2 of the Constitution of Louisiana.

Said bonds or other obligations shall be general obligations of the State of Louisiana to the payment of which, as to principal, premium, if any, and interest, as and when the same become due and payable, the full faith and credit of the State shall be and hereby is irrevocably pledged. The bonds shall be secured by moneys pledged and dedicated to and paid into the Bond Security and Redemption Fund and shall be payable on a parity with bonds or other obligations heretofore and hereafter issued which are secured by said fund.

The bonds or other obligations shall be issued from time to time, and shall be in such series and form and for such term, not exceeding thirty years, and shall bear such rate or rates of interest as shall be determined by the State Bond Commission and otherwise shall be issued in accordance with the provisions of R.S. 39:1401-39:1406 and R.S. 39:1361-39:1366.

The proceeds from the bonds shall be deposited in the Capital Improvement Bond Fund, and shall be disbursed by the state treasurer to the Capital Construction and Improvement Commission at such time or times as required by said commission for the construction by said commission of buildings, structures and other facilities comprising the capital outlay program of the Louisiana State School for the Deaf to be located in East Baton Rouge Parish and the furnishings and equipment therefor.

Added by Acts 1970, No. 68, §2.



RS 39:466.13 - Powers

§466.13. Powers

The Capital Construction and Improvement Commission is hereby vested with all powers necessary or convenient to carry out the purpose of this Chapter with respect to the construction of the buildings, structures and other facilities comprising the capital outlay program of the Louisiana State School for the Deaf in the parish of East Baton Rouge, and the furnishings and equipment therefor, and this Chapter shall be liberally construed to that end. The commission is hereby authorized to adopt rules and regulations for the effectuating of such purpose not inconsistent with the provisions hereof.

Added by Acts 1970, No. 68, §3.



RS 39:467 - Sales of services and tangible personal property at a publicly owned domed stadium facility or baseball facility; sales and use tax; exemptions

CHAPTER 3-G. PUBLICLY OWNED

FACILITIES, SALES OF SERVICES AND PROPERTY;

SALES AND USE TAX; EXEMPTIONS

§467. Sales of services and tangible personal property at a publicly owned domed stadium facility or baseball facility; sales and use tax; exemptions

A. Definitions. For purposes of this Chapter the following terms and phrases shall have the following meanings:

(1) "Event" means any event, large scale bid-upon event, activity, or enterprise, excluding a trade show.

(2) "Large scale bid-upon event" means the instance when a nonprofit organization, located in a parish with a population of more than two hundred fifty thousand, whose mission is to bid upon, contract and manage large scale sporting and entertainment events on behalf of the state of Louisiana, has bid upon or been awarded an event which may have a bid requirement of a waiver of taxes or a waiver of all tax has been offered as an enhancement to significantly increase the probability of awarding the event to Louisiana.

(3) "Locally or university-owned domed facility" means a domed arena facility and adjacent and connected facilities which are under the jurisdiction of any political subdivision or any commission of such political subdivision if the domed arena facility on such property has a seating capacity of at least twelve thousand five hundred and is located within a parish with a population of more than one hundred eighty-five thousand according to the most recent federal decennial census, or the publicly owned property on which the facilities are located.

(4) "Sales" means sales of taxable services and tangible personal property at an event at a locally or university-owned domed facility, a state-owned domed facility or baseball facility, or any other facility owned and operated by or for the state, or any of its agencies, boards, or commissions, or by any political subdivision or on the publicly owned property on which the facility is located, or as provided in Subsection G of this Section.

(5) "State-owned domed facility or baseball facility" means a public facility or site that is owned and operated by or for the state, or any of its agencies, boards, or commissions and is located within a body politic and corporate and political subdivision of the state composed of more than one parish and that meets any of the following criteria:

(a) A domed facility which has a seating capacity of at least seventy thousand, or the publicly owned property on which the facility is located.

(b) A domed facility which has a seating capacity of at least twelve thousand five hundred, or the publicly owned property on which the facility is located.

(c) An open baseball site, or the property on which the site is located, which site has a seating capacity of at least seven thousand five hundred, and has a professional sports franchise that participates in Class Triple-A professional baseball.

(6) "Trade show" means a trade show or other event at which the sale of goods is the primary purpose of the event.

B. State-owned facility. (1) Sales occurring for or at an event at a state-owned domed facility or baseball facility shall be exempt from sales and use taxes imposed by the state and political subdivisions as follows:

(a) Admission tickets to athletic contests or any large scale bid-upon events or any other events allowed under an existing lease or extension thereof, including for such contests and events where sales tax obligations created on or after April 1, 2016, were absorbed and the outstanding tax has yet to be remitted, sold in either of the following:

(i) The primary ticket market.

(ii) Secondary market ticket sales by a nonprofit host organization whose mission is to bid upon, contract, and manage large scale sporting and entertainment events on behalf of the state of Louisiana.

(b) Any sale, service, or other transaction, including the sale of parking, and for purposes of a state-owned baseball facility parking on adjacent property under the same jurisdiction, such sales occurring in the facility in connection with athletic contests or any large scale bid-upon events or any other events allowed under an existing lease or extension thereof.

(c) Sales of goods from a team merchandise store at the facility.

(d) Fifty percent of the cost price of admission tickets to events, activities, or enterprises other than tickets to athletic contests or any large scale bid-upon events, including for such contests and events where sales tax obligations created on or after April 1, 2016, were absorbed and the outstanding tax has yet to be remitted, wherever sold.

(e) Tours of the facility.

(f) The full price of admission on tickets for nonathletic events and any sale, service, or other transaction, including the sale of parking, relating to such nonathletic events, if the event was bid upon, awarded, or under contract on or before September 1, 2016.

(2) Disposition of state tax proceeds. Of the monies remaining after satisfaction of the requirements of Article VII, Section 9(B) of the Constitution of Louisiana concerning the Bond Security and Redemption Fund, and R.S. 47:318(A) concerning support of economic development, an amount equal to thirty percent of the proceeds of the tax imposed under R.S. 47:321 on sales occurring for or at the state-owned domed facility described in Subparagraph (A)(5)(a) of this Section shall be allocated one-half to the Louisiana School of Math, Science, and the Arts, and one-half to the New Orleans Center for Creative Arts. All monies remaining thereafter shall be deposited into the state general fund. For purposes of this allocation, on the last day of November of each year the secretary of the Department of Revenue shall provide to the chairman of the Joint Legislative Committee on the Budget and the commissioner of administration an official estimate of the amount of state revenues received within the previous twelve months which were derived from the tax imposed pursuant to R.S. 47:321 from sales for or at the state-owned domed facility described in Subparagraph (A)(5)(a) of this Section. The estimate shall be utilized by the commissioner of administration in the preparation of the following year's executive budget in which a recommendation shall be made to appropriate such amounts as may be necessary to provide for this allocation.

(3) Disposition of local tax proceeds from event sales at a state owned domed facility.

(a) If the local sales and use tax proceeds were derived from event sales at a facility located on the property of a public postsecondary educational institution located in the parish, all such tax proceeds shall be distributed to that institution. This provision shall not apply to the Baton Rouge River Center or the Cajundome and Convention Center.

(b) After satisfaction of the requirements of Subparagraph (a) of this Paragraph, of the total remaining local sales and use tax proceeds in a parish having a population in excess of three hundred twenty thousand and less than four hundred thousand persons as of the latest federal decennial census, which proceeds were derived from event sales at a state-owned domed facility subject to the provisions of this Section, an amount equal to twenty percent shall be distributed to the New Orleans Council on Aging. Monies to satisfy this dedication shall be derived proportionately from the sales and use tax distributions for the following purposes: fifty percent from the Orleans Parish School Board, and fifty percent from the Regional Transit Authority.

(c) After satisfaction of the requirements of Subparagraph (a) of this Paragraph, of the total remaining local sales and use tax proceeds derived from event sales at the Angola State Penitentiary Prison Rodeo, an amount equal to sixty-six percent shall be allocated to the West Feliciana Parish School Board, and an amount equal to thirty-four percent shall be allocated to the West Feliciana Council on Aging.

C. Locally or university-owned domed facility. For purposes of state sales and use taxes, the following exemptions shall apply to sales occurring at an event at a locally or university-owned domed facility:

(1) Admission tickets to athletic contests or any large scale bid-upon events sold in either of the following:

(a) The primary ticket market.

(b) Secondary market ticket sales by a nonprofit host organization.

(2) Any sale, service, or other transaction occurring in such facility, including the sale of parking on adjacent property under the same jurisdiction, in connection with athletic contests or any large scale bid-upon events.

(3) Sales of goods from a team merchandise store at the facility.

(4) Fifty percent of the cost price of admission tickets to events, activities, or enterprises other than tickets to athletic contests or any large scale bid-upon events, wherever sold.

(5) Tours of the facility.

(6) The full price of admission on tickets for nonathletic events if the event was bid upon, awarded, or under contract on or before September 1, 2016.

D. The exemptions established in this Section shall apply to any event, activity, or enterprise held in conjunction with athletic events or any large scale bid-upon event or other event allowed under an existing lease or an extension thereof, inclusive of activities within and adjacent to the facility to which the exemptions apply.

E. The exemptions established in this Section shall not extend to any sale of services or tangible personal property not specifically provided for in this Section.

F. The provisions of this Section shall not be interpreted as either imposing or rendering the following activities subject to the imposition of any state or local tax:

(1) Sales of admission tickets and parking for intercollegiate athletic events sponsored or promoted by a Louisiana-based college or university, including any conferences, leagues, and associations in which they participate, and a nonprofit corporation affiliated with such college or university.

(2) Sales of admission tickets and parking for high school athletic events sponsored or promoted by a Louisiana high school, including any conferences, leagues, and associations in which they participate.

(3) Sales of admission tickets and parking for youth sports events sponsored or promoted by a Louisiana-based youth sports league or association.

G. Notwithstanding any provision of law to the contrary, for purposes of state and local sales and use taxes, the exemptions provided in Subsection B of this Section shall apply to sales for or at a regularly scheduled major annual sporting event when the income taxes attributable to the nonresident professional athletes participating in the event are dedicated to the Sports Facility Assistance Fund in accordance with the provisions of R.S. 39:100.1.

H. Notwithstanding any provision of law to the contrary, including any contrary provisions of R.S. 47:302(X) and (Y) as enacted by Act No. 25 of the 2016 First Extraordinary Session of the Legislature, R.S. 47:321(L) and (M), R.S. 47:321.1(F), or R.S. 47:331(S) and (T), and except as otherwise specifically provided for in Subparagraphs (B)(1)(a), (d), and (f) and Paragraph (C)(6) of this Section, the exemptions from state sales and use taxes authorized in this Section shall be applicable and effective on and after April 1, 2016.

Acts 1985, No. 2, §1, eff. May 23, 1985; Acts 2005, No. 391, §1, eff. Aug. 1, 2005; Acts 2009, No. 464, §1, eff. July 1, 2009; Acts 2016, 2nd Ex. Sess., No. 13, §1, eff. June 28, 2016.

NOTE: See Acts 2016, 2nd Ex. Sess., No. 13, §2, re: applicability.



RS 39:468 - Sales of services and tangible personal property at certain public facilities; sales and use tax; exemptions

§468. Sales of services and tangible personal property at certain public facilities; sales and use tax; exemptions

A. The provisions of this Section shall apply to any public facility that is not subject to the provisions of R.S. 39:467. Sales occurring at an event conducted at a facility owned and operated by or for the state, or any of its agencies, boards, or commissions, or by any political subdivision, or on the publicly owned property on which the facility is located, hereinafter referred to collectively as "facility", shall be exempt from sales and use and amusement taxes levied by the state and political subdivisions as provided for in Subsections B and C of this Section.

B. The exemptions from the state sales and use tax for event sales at a facility shall be the same as those in effect for purposes of local sales and use taxes.

C. Local sales and use tax exemptions.

(1) A local taxing authority may adopt exemptions from any tax levied by that authority for any and all sales at or for an event or events occurring at a facility within the jurisdiction of the local taxing authority.

(2) As an alternative to the provisions of Paragraph (1) of this Subsection, a local taxing authority may adopt any and all of the following exemptions:

(a) Admission tickets to athletic events sold in either of the following:

(i) The primary ticket market.

(ii) Secondary market ticket sales by a nonprofit host organization.

(b) Any sale, service, or other transaction occurring in such facility in connection with officially sanctioned events affiliated with athletic contests held at a facility subject to the provisions of R.S. 39:467.

(c) Sales of goods from a team merchandise store at the facility.

(d) Fifty percent of the cost price of admission tickets to events, activities, or enterprises other than tickets to athletic events, wherever sold.

(e) Tours of the facility.

(f) The full price of admission on tickets for nonathletic events if the event was bid upon, awarded, or under contract on or before September 1, 2016.

(g) Parking pursuant to events allowed under an existing lease or extension thereof.

D. The exemptions provided in this Section shall apply to any event, activity, or enterprise held in conjunction with athletic events or any large scale bid-upon event or other event allowed under an existing lease or an extension thereof, inclusive of activities within and adjacent to the facility to which the exemptions apply.

E. Disposition of local tax proceeds.

(1) If the local sales and use tax proceeds were derived from event sales at a facility located on the property of a public postsecondary educational institution located in the parish, all such tax proceeds shall be distributed to that institution.

(2) After satisfaction of the requirements of Paragraph (1) of this Subsection, of the total remaining local sales and use tax proceeds in a parish having a population in excess of three hundred twenty thousand and less than four hundred thousand persons as of the latest federal decennial census which proceeds were derived from event sales at a facility subject to the provisions of this Section, an amount equal to twenty percent shall be distributed to the New Orleans Council on Aging. Monies to satisfy this dedication shall be derived proportionately from the sales and use tax distributions for the following purposes: fifty percent from the Orleans Parish School Board, and fifty percent from the Regional Transit Authority.

(3) After satisfaction of the requirements of Paragraph (1) of this Subsection, of the total remaining local sales and use tax proceeds derived from event sales at the Angola State Penitentiary Prison Rodeo, an amount equal to sixty-six percent shall be allocated to the West Feliciana Parish School Board, and an amount equal to thirty-four percent shall be allocated to the West Feliciana Council on Aging.

F. The provisions of this Section shall not be interpreted as either imposing or rendering the following activities subject to the imposition of any state or local tax:

(1) Sales of admission tickets and parking for intercollegiate athletic events sponsored or promoted by a Louisiana-based college or university, including any conferences, leagues, and associations in which they participate, and a nonprofit corporation affiliated with such a college or university.

(2) Sales of admission tickets and parking for high school athletic events sponsored or promoted by a Louisiana high school, including any conferences, leagues, and associations in which they participate.

(3) Sales of admission tickets and parking for youth sports events sponsored or promoted by a Louisiana-based youth sports league or association.

G. Notwithstanding any provision of law to the contrary, including any contrary provisions of R.S. 47:302(X) and (Y) as enacted by Act No. 25 of the 2016 First Extraordinary Session of the Legislature, R.S. 47:321(L) and (M), R.S. 47:321.1(F), or R.S. 47:331(S) and (T), and except as otherwise specifically provided for in Subparagraph (C)(2)(f) of this Section, the exemptions from state sales and use taxes authorized in this Section shall be applicable and effective on and after April 1, 2016.

H. The provisions of this Section shall not be interpreted as either imposing or rendering the following activities subject to the imposition of any state or local tax:

(1) Sales of admission tickets and parking for intercollegiate athletic events sponsored or promoted by a Louisiana-based college or university, including any conferences, leagues, and associations in which they participate, and a nonprofit corporation affiliated with such a college or university.

(2) Sales of admission tickets and parking for high school athletic events sponsored or promoted by a Louisiana high school, including any conferences, leagues, and associations in which they participate.

(3) Sales of admission tickets and parking for youth sports events sponsored or promoted by a Louisiana-based youth sports league or association.

Acts 1985, No. 2, §2, eff. May 23, 1985; Acts 2016, 2nd Ex. Sess., No. 13, §1, eff. June 28, 2016.

NOTE: See Acts 2016, 2nd Ex. Sess., No. 13, §2, re: applicability.



RS 39:469 - Tax rebate; publicly-owned facility activity

§469. Tax rebate; publicly-owned facility activity

A. As used in this Section, the following words and expressions shall have the meanings provided in this Subsection, unless the context clearly requires otherwise:

(1) "Public facility" means a stadium facility owned and operated by the state or any of its agencies, boards, or commissions that is normally used for athletic or sporting events, activities, or enterprises and that has a seating capacity in excess of ninety thousand.

(2) "Event, activity, or enterprise" means a musical or other entertainment undertaking in the public facility that has been held for no less than two consecutive years prior to the undertaking, is conducted over two consecutive days, and has an average attendance of at least twenty-five thousand per day.

(3) "Participating local governmental subdivision" means a local governmental subdivision located within the parish in which the public facility is located, that is a taxing authority for sales and use tax purposes, and whose governing authority has agreed to participate in the rebate provided in this Section.

(4) "Rebate" means the return to the promoter of the sales and use taxes paid for admission to the event, activity, or enterprise to a participating local governmental subdivision, for the right of admission to the event, activity, or enterprise.

(5) "Right of admission" means a ticket, including the value of any ticket included in the sale or right to use a suite during the event, activity, or enterprise, or any charge for parking that is paid for the privilege of entering the event, activity, or enterprise.

B. The right of admission to any event, activity, or enterprise conducted in a publicly owned facility owned and operated by the state or any of its agencies, boards, or commissions shall be subject to rebate of sales and use taxes imposed by any local governmental subdivision as provided in this Section.

C.(1) The rebate shall be payable by the respective taxing body within ninety days after submission of sufficient proof of entitlement to the rebate for the event, activity, or enterprise by the promoter.

(2) The owner and operator of the public facility shall certify the number of admissions to each event, activity, or enterprise that are subject to the rebate. The single collector for sales and use taxes in the parish in which the public facility is located shall provide for such reporting requirements as are necessary to administer the rebate. Any taxpayer specific information provided pursuant to this Subsection shall be confidential to the extent provided by law.

Acts 2012, No. 787, §1, eff. July 1, 2012.



RS 39:471 - BONDED INDEBTEDNESS AND SPECIAL TAXES

SUBTITLE II. LOCAL FINANCE

CHAPTER 4. BONDED INDEBTEDNESS AND SPECIAL TAXES

PART I. GENERAL PROVISIONS

§471. Governing authorities

The following governing authorities of subdivisions are:

(1) For parishes and roads and subroad districts, the police jury or the equivalent;

(2) For cities, towns, villages and sewerage districts composed of territory within their corporate limits, the municipal boards thereof;

(3) For waterworks and subwaterworks districts, the waterworks commissioners of the waterworks district;

(4) For sewerage districts composed of territory outside of the corporate limits of municipal corporations the board of supervisors of the district;

(5) For gravity drainage and subdrainage districts, the drainage commissioners of the board of the parish in which they are located;

(6) For school districts, the school board of the parish in which they are located;

(7) For fire protection districts, the governing authority of the district as provided in Part I of Chapter 7 of Title 40 of the Louisiana Revised Statutes of 1950.

(8) For hospital service districts, the board of commissioners of the district;

(9) For school districts which are composed of lands of more than one parish, the school board of the parish which furnishes the territory carrying the highest assessment, according to the assessment rolls last filed;

(10) For road districts which are composed of more than one parish, the police juries of the parishes composing the district. In joint session they shall elect the president, secretary and treasurer, and shall fix the domicile of the governing authority at the parish seat of one of the parishes;

(11) For gas utility districts, the board of commissioners of each such district.

(12) For wards, the governing bodies of the parishes in which the wards are located.

Amended by Acts 1960, No. 416, §1; Acts 1975, No. 154, §1; Acts 1984, No. 72, §1.



RS 39:471.1 - Certain home rule charter parishes

§471.1. Certain home rule charter parishes

Pursuant to Article VI, Section 6 of the Constitution of Louisiana, in any parish which operates under a home rule charter which provides for the governing authority of any road, subroad, waterworks, subwaterworks, sewerage, gravity drainage, subdrainage, fire protection, hospital service, or other special district lying wholly within the parish, such charter provisions and any other charter provisions relating to the organization and structure of parish governance shall supersede the provisions of R.S. 39:471 or any other statutory provision.

Acts 1999, No. 1079, §1.



RS 39:472 - Interest on default in paying certificates of indebtedness

§472. Interest on default in paying certificates of indebtedness

Any certificate of indebtedness issued by any police jury of this state, and any resolution or ordinance authorizing these certificates, shall contain a provision that in case of default in the payment of principal or interest, the principal or interest, as to which there is default, shall bear interest from maturity until paid, at the rate of five per cent per annum.



RS 39:473 - Facsimile signatures on securities of state or political subdivisions

§473. Facsimile signatures on securities of state or political subdivisions

A. Notwithstanding any other law to the contrary, public securities heretofore or hereafter authorized to be issued and delivered at any one time in a principal amount of one hundred thousand dollars or more may be executed with an engraved, imprinted, stamped or otherwise reproduced facsimile of any signature, seal or other means of authentication, certification or endorsement required or permitted to be recorded thereon, if so authorized by the board, body or officer empowered by law to authorize the issuance of such securities in the proceedings providing for their issuance, provided that at least one signature required or permitted to be placed thereon shall be manually subscribed.

B. The words "public securities" as used herein shall mean bonds, notes or other obligations for the payment of money issued by this state, by its political subdivisions, or by any department, agency or other instrumentality of this state or of any of its political subdivisions.

C. This Section shall not repeal any other law authorizing the execution of public securities with facsimile signatures or seals, but shall constitute additional authority therefor and shall not be limited or qualified by any such other law.

Acts 1954, No. 684, §§1 to 3. Amended by Acts 1977, No. 386, §1, eff. July 10, 1977.



RS 39:501 - §§501 to 514 - Repealed by Acts 1977, No. 545, §5, eff. Jan. 1, 1978.

PART II. ELECTIONS [REPEALED]

§§501 to 514. Repealed by Acts 1977, No. 545, §5, eff. Jan. 1, 1978.



RS 39:515 - §§515 to 522 - Repealed by Acts 1975, Ex. Sess., No. 18, 17, eff. Jan. 28, 1975.

§§515 to 522. Repealed by Acts 1975, Ex. Sess., No. 18, §17, eff. Jan. 28, 1975.



RS 39:523 - Repealed by Acts 1977, No. 545, 5, eff. Jan. 1, 1978

§523. Repealed by Acts 1977, No. 545, §5, eff. Jan. 1, 1978



RS 39:551 - Subdivisions; power to incur debt and issue bonds

PART III. BONDED INDEBTEDNESS

SUBPART A. BOND ISSUES

§551. Subdivisions; power to incur debt and issue bonds

Municipal corporations, parishes, school districts, including the Orleans Parish School Board, road, subroad, sewerage, waterworks and subwaterworks, gravity drainage and subdrainage districts except in the city of New Orleans and parish of Orleans, irrigation districts, hospital service districts, fire protection districts, and gas utility districts may incur debt and issue negotiable bonds in the form and manner and subject to the limitations and restrictions contained in Part III of this Chapter and Chapter 6-A of Title 181 of the Louisiana Revised Statutes of 1950.

Amended by Acts 1960, No. 416, §2; Acts 1975, No. 146, §2; Acts 1979, No. 42, §1, eff. June 6, 1979.

1R.S. 18:1281 et seq.



RS 39:551.1 - Parish, ward, or municipality; power to incur debt and issue bonds to encourage industrial enterprises

§551.1. Parish, ward, or municipality; power to incur debt and issue bonds to encourage industrial enterprises

Any parish, ward, or municipality of this state, in order to encourage the location of or addition to industrial enterprises therein, may incur debt and issue negotiable bonds under the provisions of and in accordance with the existing laws relating to incurring debt and issuing bonds, and may use the funds derived from the sale of such bonds, which shall not be sold for less than par or bear a greater rate of interest than that authorized in Act No. 19 of the First Extraordinary Session of 1975, R.S. 39:1421 to 1426, as the same now exists or may be hereafter amended, payable annually or semiannually, to acquire industrial plant sites and other necessary property or appurtenances for and to acquire or construct industrial plant buildings located within such parish, ward, or municipality, as the case may be, and may sell, lease, or otherwise dispose of a plant site, appurtenances and plant building, or buildings, either, both, or severally, by suitable and appropriate contract, to any enterprise locating or existing within such parish, ward, or municipality. Bonds so issued shall not exceed in the aggregate twenty percent of the assessed valuation of the taxable property of such parish, ward, or municipality, including both (i) homestead exempt property which shall be included on the assessment roll for the purposes of calculating debt limitation and (ii) nonexempt property, to be ascertained by the last assessment for parish, ward, or municipal purposes previous to delivery of the bonds representing such indebtedness, regardless of the date of the election at which said bonds shall have been voted. Such bonds shall not run for a longer period than twenty-five years from date thereof. Any income or revenue accruing to the parish, ward, or municipality from such contract shall be deposited in the sinking fund dedicated to the payment of any debt incurred herein. In addition, before the calling and holding of an election to incur debt and issue bonds for such purpose, any existing similar and directly competing industry situated within such parish, ward, or municipality, as the case may be, must first have filed with the governing authority calling the election a written consent to the incurring of debt and issuing of bonds for the purpose of encouraging the location therein of such industrial enterprise, and, before calling an election to vote on incurring debt and issuing bonds to carry out any plan to encourage the location of or additions to industrial enterprise, the State Bond Commission or its successor in function shall certify its approval of any proposed contract between the parish, ward, or municipality and industrial enterprise to be aided, encouraged, or benefitted. A municipality may incur debt, issue negotiable bonds, and use the funds derived from the sale of the bonds under the provisions of this Section to encourage the location of or addition to industrial enterprises in an adjoining area or area outside the corporate limits of the municipality but within the parish in which the municipality is located.

Added by Acts 1975, No. 154, §1; Acts 2014, No. 549, §1, eff. July 1, 2014.



RS 39:551.2 - Industrial districts; creation authorized and powers defined

§551.2. Industrial districts; creation authorized and powers defined

The authority conferred by R.S. 39:551.1 on parishes, wards, and municipalities shall apply with the same provisions to any legally constituted industrial districts hereafter created, which are hereby authorized to be created by the governing authority of any parish of the state. Any such district may comprise an entire ward, a combination of or parts of parishes, wards, or municipalities either, both, or severally; however, no municipality may be included in any industrial district without the consent of the governing body of the municipality, to be evidenced by a resolution duly and properly adopted by such governing body. Industrial districts so created shall be political and legal subdivisions of the state, with full power to sue and be sued in their corporate names, to incur debt and to contract obligations, to have a corporate seal, and to do and perform all acts in their corporate capacity and in their corporate names necessary and proper to carry out the purposes of this Section. Each such industrial district shall be given a name at the time of its creation which shall include the words "industrial district" and shall have as its governing authority the governing authority of the parish creating it, and the parish treasurer shall be the treasurer of the district.

Added by Acts 1975, No. 154, §1.



RS 39:551.3 - Industrial parks; power of parish or industrial district to incur debt and issue bonds; debt limitations

§551.3. Industrial parks; power of parish or industrial district to incur debt and issue bonds; debt limitations

A. After having been authorized to do so at a special election held in accordance with the provisions of Part II of Chapter 4 of Title 39 of the Louisiana Revised Statutes of 1950, the governing authority of any parish or of any industrial district may incur debt and issue bonds for the purpose of acquiring, except by expropriation, and/or improving lands for industrial parks, within or without the corporate limits of the political subdivision which issues said bonds, in the manner provided by Subpart A of Part III of Chapter 4 of Title 39 of the Louisiana Revised Statutes of 1950. Such works are hereby declared to be works of public improvement within the meaning of Article VI, Sections 21 and 23 of the Louisiana Constitution of 1974, and the title to all such works shall be in the public. This Section provides a public purpose for which the governing authority of any parish or of any industrial district may incur debt and issue bonds, in addition to the other public purposes for which the said political subdivisions are authorized to incur debt and issue bonds. Bonds issued hereunder shall not exceed in the aggregate twenty percent of the assessed valuation of the taxable property of the political subdivision which issues bonds hereunder, including both (i) homestead exempt property which shall be included on the assessment roll for purposes of calculating debt limitation, and (ii) nonexempt property to be ascertained by the last assessment for parish purposes previous to the delivery of bonds representing such debt, regardless of the date of the election at which said bonds shall have been voted.

B. In East Baton Rouge Parish, an industrial district within the meaning and authority of Subsection A of this Section shall be created by the parish governing authority when petitioned to do so by the governing authority of a municipality within such parish, where it appears in the petition that more than ninety-five percent of the assessed valuation of the taxable properties within the limits of the proposed industrial district lie within the corporate limits of the petitioning municipality. The governing authority of an industrial district created under the authority of this Part shall consist of the governing authority of the municipality, and the officers of the municipality shall be the officers of the district. A petition hereunder shall set forth the fact that the governing authority of the petitioning municipality has determined to proceed with the petition after having given notice by publication of the intention to proceed with the creation of an industrial district under the authority of this Section and a public hearing has been conducted thereon.

C. The incurring of debt and issuance of bonds for the purpose set out in Part A hereof shall constitute one public purpose within the meaning of Article VI, Sections 21 and 23 of the Louisiana Constitution of 1974.

Added by Acts 1976, No. 647, §§1 to 3. Amended by Acts 1981, No. 558, §1; Acts 2011, 1st Ex. Sess., No. 6, §1.



RS 39:551.4 - Caddo Parish Industrial District

§551.4. Caddo Parish Industrial District

A. The Caddo Parish Industrial District is hereby created as a political subdivision of the state and its territorial limits and jurisdiction shall extend throughout Ward Two of Caddo Parish as said ward is constituted on the effective date of this Section.

B. The governing authority of the district shall be a board of commissioners consisting of seven members, three of whom shall be appointed by the police jury of the parish of Caddo upon nomination, by the governing authority of the town of Vivian in consultation with the Vivian Industrial Development Organization, two to be appointed by the police jury upon nomination of the governing authority of the village of Oil City, and two to be appointed by the police jury, upon nomination of the police juror representing Ward Two. All members shall be bona fide residents and qualified voters within the limits of the district during their term of office and shall serve at the pleasure of the appointing authority.

C. The powers and duties conferred by the constitution and statutory laws of this state to industrial districts and the power to incur debt and issue bonds to encourage industrial enterprises, including, but not by way of limitation, the provisions of R.S. 39:551.1 through R.S. 39:551.3, shall apply to the Caddo Parish Industrial District, except as otherwise provided by this Section.

Added by Acts 1978, No. 291, §1, eff. July 5, 1978.



RS 39:551.5 - North Webster Parish Industrial District

§551.5. North Webster Parish Industrial District

A. The North Webster Parish Industrial District is hereby created as a political subdivision of the state and its territorial limits and jurisdiction shall extend throughout Ward Two of Webster Parish as said ward is constituted on the effective date of this Section.

B. The governing authority of the district shall be a board of commissioners consisting of seven members, two of whom shall be appointed by the governing authority of the city of Springhill, one each to be appointed by the governing authorities of the municipalities of Cullen, Sarepta, Shongaloo and Cotton Valley, and one to be appointed by the governing authority of the parish of Webster. All members shall be bona fide residents and qualified voters within the limits of the district during their term of office and shall serve at the pleasure of the appointing authority.

C. The powers and duties conferred by the constitution and statutory laws of this state governing industrial districts and the power to incur debt and issue bonds to encourage industrial enterprises, including, but not by way of limitation, the provisions of R.S. 39:551.1 through R.S. 39:551.3 and the provisions of Part XII of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, shall apply to the North Webster Parish Industrial District, except as otherwise provided by this Section.

Added by Acts 1978, No. 422, §1, eff. July 10, 1978.



RS 39:551.6 - South Webster Parish Industrial District

§551.6. South Webster Parish Industrial District

A. The South Webster Parish Industrial District is hereby created as a political subdivision of the state and its territorial limits and jurisdiction shall extend throughout Ward One of Webster Parish as said ward is constituted on the effective date of this Section.

B. The governing authority of the district shall be a board of commissioners consisting of seven members, three of whom shall be appointed by the governing authority of the cities of Minden and Dixie Inn; two of whom shall be appointed by the governing authority of the municipalities of Sibley, Dubberly, Heflin, and Doyline; one of whom shall be appointed by the governing authority of Webster Parish; and one of whom shall be appointed by the Minden Economic Development Council. All members shall be bona fide residents and qualified voters within the limits of the district during their terms of office.

C. Each member shall serve a two year term. However, the members initially appointed shall serve terms as follows: one member appointed by the governing authorities of Minden and Dixie Inn, one member appointed by the governing authorities of Sibley, Dubberly, Heflin, and Doyline, and the member appointed by the Minden Economic Development Council shall serve for an initial term of one year; one member appointed by the governing authorities of Minden and Dixie Inn and the member appointed by the governing authority of Webster Parish shall serve an initial term of two years; and one member appointed by the governing authorities of Minden and Dixie Inn and one member appointed by the governing authorities of Sibley, Dubberly, Heflin, and Doyline shall serve for an initial term of three years. The term designation shall be made by the appointing authority at time of the initial appointment.

D. The powers and duties conferred by the constitution and statutory laws of this state governing industrial districts and the power to incur debt and issue bonds to encourage industrial enterprises, including but not by way of limitation, the provisions of R.S. 39:551.1 through R.S. 39:551.3, the provisions of Part XII of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, and the provisions of R.S. 33:130.31, shall apply to the South Webster Parish Industrial District, except as otherwise provided by this Section.

Added by Acts 1980, No. 393, §1.



RS 39:551.7 - DeSoto Parish Industrial District

§551.7. DeSoto Parish Industrial District

A. The DeSoto Parish Industrial District is hereby created as a political subdivision of the state. The territorial limits and jurisdiction of the district shall extend throughout the entire parish of DeSoto.

B.(1) The governing authority of the district shall be a board of commissioners consisting of twelve members: four members to be appointed by the governing authority of DeSoto Parish, including one from the parish at large and one resident from each of the following communities: Frierson, Gloster, and Pelican, and eight members, one to be appointed by the governing authority of each of the following municipalities: Mansfield, South Mansfield, Stanley, Logansport, Longstreet, Keatchie, Stonewall, and Grand Cane. Each member shall be a qualified voter and bona fide resident of the district during his term of office and shall serve for a term concurrent with the term of the authority which appointed him. Members shall serve without compensation; however, such members shall be entitled to reimbursement of actual expenses incurred in connection with official business of the district.

(2) The board of commissioners may appoint a treasurer for the district.

C. The powers and duties conferred by the constitution and laws of this state governing industrial districts and the power to incur debt and issue bonds to encourage industrial enterprises, including, but not by way of limitation, the provisions of R.S. 39:551.1 through 551.3 and the provisions of Part XII of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, shall apply to the DeSoto Parish Industrial District, except as otherwise provided in this Section.

Acts 1986, No. 933, §1, eff. July 10, 1986; Acts 2002, 1st Ex. Sess., No. 51, §1, eff. April 18, 2002.



RS 39:551.8 - Sabine Parish Industrial District

§551.8. Sabine Parish Industrial District

A. The Sabine Parish Industrial District is hereby created as a political subdivision of the state. The territorial limits and jurisdiction of the district shall extend throughout the entire parish of Sabine.

B. The governing authority of the district shall be a board of commissioners consisting of nine members, one member to be appointed by the governing authority of Sabine Parish; one to be appointed by the governing authority of each of the following municipalities: Many, Zwolle, Pleasant Hill, Converse, Noble, Florien, and Fisher; and one member appointed by the Board of Directors of the Sabine Parish Chamber of Commerce. Each member shall be a qualified voter and bona fide resident of the district during his term of office and shall serve for a term concurrent with the term of the authority which appointed him. Members shall serve without compensation; however, such members shall be entitled to reimbursement of actual expenses incurred in connection with official business of the district.

C. The powers and duties conferred by the constitution and laws of this state governing industrial districts and the power to incur debt and issue bonds to encourage industrial enterprises, including, but not by way of limitation, the provisions of R.S. 39:551.1 through 551.3 and the provisions of Part XII of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, except those powers and duties pertaining to facilities for the generation, transmission, and distribution of electricity and the production of steam and other forms of energy recited therein and elsewhere in the laws of the state, shall apply to the Sabine Parish Industrial District, except as otherwise provided in this Section.

D. In addition to all other powers and authorities granted to the district, the board of commissioners may levy annually an ad valorem tax not to exceed three mills on the dollar of assessed valuation of all property, provided that the amount, term, and purpose of said tax, as set forth in a proposition submitted to a vote, shall be approved by a majority of the qualified electors voting in a special election held for that purpose. The avails of such tax may be used for any expenses or purposes of the district.

Acts 1987, No. 41, §1, eff. June 2, 1987; Acts 1988, No. 337, §1, eff. July 7, 1988.



RS 39:551.9 - Lake Borgne Basin Levee District general obligation bonds

§551.9. Lake Borgne Basin Levee District general obligation bonds

Notwithstanding any other rights had and possessed by the Lake Borgne Basin Levee District, said district may, as an additional grant of authority, incur debt and issue negotiable general obligation bonds to finance flood protection and drainage projects wholly within its territorial jurisdiction, with the approval of the State Bond Commission and a majority of those voting in an election called and held for that purpose in accordance with the procedures set forth in Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. Said general obligation bonds shall be issued in the form and manner and subject to the limitations, restrictions, and provisions contained in Part III, Chapter 4, Title 39 of the Louisiana Revised Statutes of 1950, as amended, and shall be sold in the manner and subject to the provisions of Chapter 13, Title 39 of the Louisiana Revised Statutes of 1950, as amended. Said district is hereby declared to be a political subdivision as that term is defined in Article VI, Section 44(2) of the Constitution of Louisiana.

Acts 1987, No. 677, §1, eff. July 9, 1987.



RS 39:551.10 - Jackson Parish Industrial District

§551.10. Jackson Parish Industrial District

A. The Jackson Parish Industrial District, referred to in this Section as the "district", is hereby created as a political subdivision of the state. The boundaries of the district shall be coterminous with those of Jackson Parish.

B. The district shall be governed by a seven-member board of commissioners, referred to in this Section as the "board". Each member of the board shall be a resident and qualified voter of the district during his term of office. The board shall be composed of the mayor of the town of Jonesboro and six members appointed by the Jackson Parish Police Jury. One of the appointed members shall be a member of the Jackson Parish Police Jury and may be the president of the police jury.

C.(1) The appointed members serving pursuant to Subsection B of this Section, except the member of the police jury, shall serve four-year terms after serving initial terms as provided in this Paragraph. One member shall serve an initial term of two years; two members shall serve an initial term of three years; and two members shall serve an initial term of four years, as determined by lot at the first meeting of the board.

(2) The mayor of the town of Jonesboro and the member of the Jackson Parish Police Jury shall each serve during his term of office.

(3) The president of the Jackson Parish Police Jury in office on the effective date of this Paragraph shall continue to serve as a member of the board until a member of the Jackson Parish Police Jury is appointed pursuant to Subsection B of this Section.

D. Any vacancy in the membership of the board of commissioners occurring either by reason of the expiration of the term or by reason of death, resignation, or otherwise shall be filled for the remainder of the unexpired term, if any, and in the same manner as the original appointment.

E. Members of the board shall serve without compensation.

F. Any appointed member of the board may be removed for cause by the appointing authority.

G. The powers and duties conferred by the Constitution of Louisiana and laws of the state of Louisiana to industrial districts and the power to incur debt and issue bonds to encourage industrial enterprises, including but not limited to the provisions of R.S. 39:551.1 through 551.3, shall apply to the Jackson Parish Industrial District except as otherwise provided in this Section.

Acts 2008, No. 246, §1, eff. June 17, 2008; Acts 2009, No. 56, §1, eff. June 16, 2009.



RS 39:551.11 - Vernon Parish Industrial Development District

§551.11. Vernon Parish Industrial Development District

A. The Vernon Parish Industrial Development District is hereby created as a political subdivision of the state. The territorial limits and jurisdiction of the district shall extend throughout the entire parish of Vernon.

B. The governing authority of the district shall be a board of commissioners consisting of eleven members, appointed as follows:

(1) Nine members shall be appointed, one each, by the high school teachers representing the nine secondary schools throughout the parish of Vernon.

(2) One member shall be the state representative from the Thirtieth Representative District.

(3) One member shall be the mayor of Leesville, Louisiana.

C. The terms of office of the board of commissioners shall be as follows:

(1) Of the initial appointments, the members appointed by the teachers of Anacoco High School, Evans High School, and Hicks High School shall be appointed to serve one year.

(2) Of the initial appointments, the members appointed by the teachers of Hornbeck High School, Leesville High School, and Rosepine High School shall be appointed to serve two years.

(3) Of the initial appointments, the members appointed by the teachers of Pickering High School, Pitkin High School, and Simpson High School shall be appointed to serve three years.

(4) At the termination of these initial terms of office, each term thereafter shall be for three years.

D. Any vacancy in the membership of the board of commissioners occurring either by reason of the expiration of the term or by reason of death, resignation or otherwise, shall be filled by appointment consistent with the original appointment procedure. Each member shall be a qualified voter and bona fide resident of the district during his term of office, and shall serve without compensation, however, such members shall be entitled to reimbursement of actual expenses incurred in connection with official business of the district. Any member may be removed by the entity which originally nominated him, but only for cause and after public hearing.

E.(1) The powers and duties conferred by the constitution and laws of this state governing industrial districts and the power to incur debt and issue bonds to encourage industrial enterprises, including but not by way of limitation, the provisions of R.S. 39:551.1 through 551.3 and the provisions of Part XII of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950.

(2) In addition to the above enumerated powers, the board of commissioners may, when necessary, and upon approval of the police jury of Vernon Parish, levy an annual ad valorem tax not to exceed twenty mills on the dollar of assessed valuation of all property within the district, provided that the amount, term, and purpose of said tax, as set forth in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in a special election held for that purpose.

Acts 1988, No. 338, §1, eff. July 7, 1988; Acts 1995, No. 365, §1.

NOTE: SEE ACTS 1995, NO. 365, §2.



RS 39:552 - Parish purposes

§552. Parish purposes

The governing authorities of parishes may incur debt and issue negotiable bonds of the parish for the following purposes: Constructing and maintaining public roads, highways and bridges; drains, drainage canals, pumps and pumping plants, dykes, and levees; constructing waste disposal facilities; sewers and sewerage disposal works; waterworks system; and facilities for pollution control and abatement; courthouses; jails; hospitals; auditoriums; golf courses; stadiums; live stock arenas and show rings; agricultural and live stock exhibition buildings; buildings of like and similar nature, and other public buildings; acquiring buildings, machinery and equipment, including both real and personal property, to be used in giving fire protection to the property in the parish; acquiring and/or improving lands for industrial parks; and such other works of public improvement as the legislature may expressly authorize. Debt may be incurred and bonds may be issued for the necessary equipment and furnishings for the works, buildings and improvements. The title to all works, buildings and improvements shall be in the public.

Amended by Acts 1968, No. 619, §1.



RS 39:553 - Municipal purposes

§553. Municipal purposes

The governing authorities of municipal corporations, including cities, towns and villages, may incur debt and issue bonds of the municipal corporations for the following purposes: opening, constructing, paving and improving streets, sidewalks, roads and alleys; constructing bridges; purchasing or constructing waterworks; sewers and sewerage disposal works; drains, drainage canals, and pumping plants; waste disposal facilities; facilities for pollution control and abatement; light and power plants; gas plants; artificial ice and refrigerating plants; halls; courthouses; jails; public markets, and abattoirs; fire department stations and equipment; hospitals, auditoriums; public parks; natatoriums; libraries; school houses; teachers' homes; and other public buildings; docks, wharves, and river terminals; acquiring and/or improving lands for industrial parks, within or without the corporate limits of the municipality; and other works of public improvement as the legislature may expressly authorize. Debt may be incurred and bonds may be issued for the necessary equipment and furnishings for the works, buildings and improvements. The title to all the works, buildings and improvements shall be in the public.

Amended by Acts 1968, No. 620, §1.



RS 39:554 - School district purposes

§554. School district purposes

The governing authorities of school districts may incur debt and issue bonds of the districts for the following purposes and none other: acquiring and/or improving lands for building sites and playgrounds, including construction of necessary sidewalks and streets adjacent thereto; purchasing, erecting and/or improving school buildings, teachers' homes and other school related facilities, and acquiring the necessary equipment and furnishings therefor. The title to all the lands, buildings and improvements shall be in the public.

Amended by Acts 1963, No. 41, §1.



RS 39:555 - Road district purposes

§555. Road district purposes

The governing authorities of road districts may incur debt and issue bonds of the districts for the following purposes, and none other: opening, constructing, improving, and maintaining public roads, highways and bridges in the district. The title to the works and improvements shall be in the public.



RS 39:556 - Sewerage district purposes

§556. Sewerage district purposes

The governing authorities of sewerage districts may incur debt and issue negotiable bonds for the purpose of constructing and maintaining sewers and sewerage disposal works for the districts and for no other purpose. The title to the sewers and sewerage disposal works shall be in the public.



RS 39:557 - Waterworks district purposes

§557. Waterworks district purposes

The governing authorities of waterworks districts may incur debt and issue negotiable bonds for the purpose of constructing and maintaining waterworks systems in the district and for no other purpose. The title to the waterworks systems shall be in the public.



RS 39:558 - Drainage district purposes

§558. Drainage district purposes

The governing authorities of drainage and sub-drainage districts may incur debt and issue negotiable bonds of the districts to construct gravity drainage works for the districts or sub-districts, and for no other purpose. The title to the works shall be in the public.



RS 39:559 - Hospital district purposes

§559. Hospital district purposes

The governing authorities of hospital service districts may incur debt and issue bonds of the district for the purpose of acquiring buildings, machinery and equipment, including both real and personal property, to be used in providing hospital facilities to the districts.



RS 39:559.1 - Hospital service districts; revenue bonds

§559.1. Hospital service districts; revenue bonds

A. In addition to all other powers authorized by the constitution and laws of Louisiana, each hospital service district (hereinafter referred to as "district") is empowered to issue hospital revenue bonds as authorized by the provisions of this Act.

B.(1) To obtain funds to acquire, construct, reconstruct, renovate, improve, replace, maintain, repair, extend, enlarge, lease, as lessee or lessor, hospitals, sanitariums, clinics or other health care facilities, laundry, administration or office building for physicians or dealers in medical accessories or research facility, maintenance, storage or utility facilities, dormitories, homes or residences for the medical profession, including interns, nurses, students, or other officers or employees of the institutions, or for the use of relatives of patients in hospitals or other facilities in the district, laboratories, or any other facility, building or structure which may be of use or benefit in the teaching, training or practice of medical science and treatment of human ailments, or for such other facilities as the district shall find useful in the study of, research in, or treatment of illnesses or infirmities (hereinafter collectively referred to as "hospital"), the district, acting through the board of commissioners, the governing authority thereof (hereinafter referred to as "board") may incur debt and issue bonds. The bonds shall be negotiable instruments and shall be solely the obligations of the district and not the state of Louisiana. The bonds and the income thereof shall be exempt from all taxation in the state of Louisiana. The bonds shall be payable out of the income, revenues and receipts derived or to be derived from the lease of the hospital acquired by the district. In addition to the pledge of income, revenues or receipts to secure the bonds, the board may further secure their payment by a conventional mortgage upon the land and hospital thereon, including all or any part of the existing facilities owned or operated by the district, and/or any facility acquired by the district with the proceeds of bonds. The bonds shall be authorized and issued by resolution of the board and shall be of such series, bear such date or dates, mature at such time or times, not to exceed forty years from issuance, bear interest at such rate or rates, be in such denominations, be in such form, either coupon or fully registered without coupon, carry such registration and exchangeability privileges, be payable in such medium of payment and at such place or places, be subject to such terms of redemption and be entitled to such priorities on the income, revenues and receipts of the district from the hospital as such resolution may provide. The bonds shall be signed by such officers as the district shall determine, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signatures of such officer or officers as the board shall designate. Any such bonds may be issued and delivered, notwithstanding that one or more of the officers signing such bonds or the officer or officers whose facsimile signature or signatures may be on the coupons shall have ceased to be such officer or officers at the time such bonds shall actually have been delivered. The bonds or notes shall be sold at public sale after advertisement, as provided for in Act 19 of the Extraordinary Session of 1975, or at private sale for not less than par and accrued interest after advertisement by the district at least once a week for two consecutive weeks, the first advertisement to appear at least ten days before the date of the sale. Pending preparation of the definitive bonds, the district may issue interim receipts or certificates which shall be exchanged for such definitive bonds.

(2) The board may in any resolution authorizing the issuance of bonds enter into such covenants with the future holder or holders of the bonds as to the lease or rental of the hospital, the disposition of such fees and revenues, the issuance of future bonds and the creation of future liens and encumbrances against such hospital and the revenues therefrom, the carrying of insurance on the hospital, the keeping of books and records, and other pertinent matters, as may be deemed proper by the board to assure the marketability of the bonds, provided such covenants are not inconsistent with the provisions of this Section.

(3) If any bonds issued hereunder are permitted to go into default as to principal or interest, any court of competent jurisdiction may pursuant to the application of the holder of the bonds, appoint a receiver for the hospital, which receiver shall operate the hospital and collect and distribute the revenues thereof pledged to the payment of the bonds, pursuant to the provisions and requirements of this Section and of the resolution authorizing the bonds. As hereinbefore provided, such bonds may in the discretion of the board be additionally secured by conventional mortgage on all or any part of the land and the hospital thereon, and the board shall have full discretion to make such provisions as it may see fit for the making and enforcement of such mortgage and the provisions to be therein contained.

(4) If more than one series of bonds is issued hereunder payable from the revenues of any hospital, priority of lien on such revenues shall depend on the time of the delivery of the bonds, each series enjoying a lien prior and superior to that enjoyed by any series of bonds subsequently delivered, except that where provision is made in the proceedings authorizing any issue or series of bonds for the issuance of additional bonds in the future on a parity therewith pursuant to procedure or restrictions provided in such proceedings, additional bonds may be issued in the future on parity with such issue or series in the manner as provided in such proceedings. As to any issue or series of bonds which may be authorized as a unit but delivered from time to time in blocks, the board may in the proceedings authorizing the issuance of the bonds provide that all of the bonds of the series or issue shall be coequal as to lien regardless of the time of delivery. In no event shall the bonds constitute a claim against any property or revenue of the district not specifically pledged or mortgaged for payment of such bonds.

(5) Any resolution or resolutions authorizing any bonds or any issue of bonds may additionally contain covenants, agreements and provisions as are judged advisable or necessary by the district for the security of the holders of the bonds, including sinking funds and reserves for the payment of principal and interest.

(6) The board shall have power out of any funds available therefrom to purchase its bonds or notes. The district may hold, pledge, cancel or resell such bonds, subject to and in accordance with agreements with bondholders.

C. Bonds issued by the board under this Section are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies and associations and other persons carrying on an insurance business, trust companies, banks, bankers, banking associations, savings banks and savings associations, including savings and loan associations, investment companies, executors, administrators, trustees and other fiduciaries, pension, profit-sharing, retirement funds, and other persons carrying on a banking business, and all other persons whatsoever, who are now or may hereafter be, authorized to invest in bonds or other obligations of the state, may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal or public officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or other obligations of the state is now or may hereafter be authorized by law.

D.(1) The board is authorized to provide for the issuance of bonds of the district for the purpose of refunding any bonds of the district then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest or subsequent date of redemption, purchase or maturity of such bonds, and, if deemed advisable by the board, for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions or enlargements of a project or any portion thereof.

(2) The proceeds of any such bonds issued for the purpose of refunding outstanding bonds, may, in the discretion of the board, be applied to the purchase or retirement at maturity or redemption of such outstanding bonds either on their earliest of any subsequent redemption date or upon the purchase or at the maturity thereof and may, pending such application, be placed in escrow to be applied to such purchase or retirement at maturity or redemption on such date as may be determined by the district.

(3) Any such escrowed proceeds, pending such use, may be invested and reinvested in obligations of, or guaranteed by, the United States of America, or in certificates of deposit or time deposits secured by the obligations of, or guaranteed by, the United States of America, maturing at such time or times as shall be appropriate to assure the prompt payment, as to principal, interest and redemption premium, if any, of the outstanding bonds to be so refunded. The interest, income and profits, if any, earned or realized on any such investment may also be applied to the payment of the outstanding bonds to be so refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of such proceeds and interest, income and profits, if any, earned or realized on the investments thereof may be returned to the district for use by it in any lawful manner.

(4) Refunding bonds may be delivered in exchange for the outstanding bonds. Refunding bonds shall be authorized in all respects as original bonds are herein required to be authorized, and the district in authorizing the refunding bonds shall provide for the security of the bonds, the sources from which the bonds are to be paid and for the rights of the holders thereof in all respects as herein provided for other bonds issued under authority of this Section. The district may also provide that the refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the bonds refunded.

E. Notwithstanding any provision hereof, any revenue bonds or refunding bonds or other obligations authorized to be issued under this Section shall, before the delivery thereof, be approved by the State Bond Commission and the governing authority of the parish in which the district is located.

F. Such bonds or other debt obligations shall not be issued until the governing authority of the political subdivision has adopted an appropriate resolution giving notice of its intention to issue such bonds or other debt obligations, including a general description thereof and the security therefor, and notice of this intention has been published in four consecutive weekly issues of a newspaper of general circulation published in the political subdivision or in the parish where it is located, setting forth a date and time when the governing authority will meet in open and public session to hear any objections to the proposed issuance of such bonds or other obligations, provided, however, if at such hearing a petition duly signed by electors of the political subdivision in a number not less than five percent of the number of such electors voting the last special or general election object to the issuance of the proposed bonds or other debt obligations, then such bonds or other debt obligations shall not be issued until approved by a vote of a majority of the qualified electors of the political subdivision who vote at a special election held for the purpose in the manner provided by Part II, Chapter 4, Title 39 of the Louisiana Revised Statutes of 1950. Any such petition shall be accompanied by a certificate of the parish registrar of voters certifying that the signers of the petition are registered electors of the political subdivision and the number of signers amount to not less than five percent of the registered electors that voted in the last tax election in said political subdivision. Prior to the publication of the notice of intention required in the preceding sentence, the State Bond Commission must approve the contents of the proposed notice of intention therein required.

G. All bonds issued shall be incontestable for any cause whatsoever after thirty days from the date of publication of the resolution authorizing their issuance. For a period of thirty days from the date of publication of the resolution authorizing the issuance of any bonds hereunder, which publication shall be made in a newspaper which is the official journal of the parish, any person or persons in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause, after which time no one shall have any cause or right of action to contest the legality of said resolution or of the bonds authorized thereby for any cause whatsoever. If no suit, action, or proceedings are begun contesting the validity of the bonds within the thirty days herein prescribed, the authority to issue the bonds and to provide for the payment thereof, the legality thereof and of all of the provisions of the resolution authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters. Such bonds shall have all the qualities of negotiable instruments under the laws of this state governing negotiable instruments.

H. Nothing contained in this Act is or shall be construed as a restriction or a limitation upon any powers which any service district might otherwise have under any laws of this state, and this Section is cumulative of any such powers. This Section does and shall be construed to provide a complete, additional, and alternative method for the doing of the things authorized thereby and shall be regarded as supplemental and additional to powers conferred by other laws. Neither the making of contracts nor the issuance of bonds, notes, refunding bonds, or other obligations pursuant to the provisions of this Section need comply with the requirements of any other state law applicable to the making of the contracts and the issuance of the bonds, notes, and other obligations for the construction and acquisition of any project undertaken pursuant to this Section, except as herein provided. No proceedings, notice, or approval shall be required for the issuance of any bonds, notes, or other obligations, or any instrument as security therefor, except as provided in this Section.

I. Nothing contained in R.S. 39:559.1 is or shall be construed as a restriction or a limitation upon any powers which any hospital service district may otherwise have under any laws of this state, and each hospital service district issuing revenue bonds under the provisions of R.S. 39:559.1 is specifically empowered to operate its own hospital and the bonds shall be payable out of the income, revenues and receipts derived or to be derived by the district from the operation of its hospital as then existing or thereafter acquired.

Added by Acts 1976, No. 506, §§1 to 8. Amended by Acts 1977, No. 713, §1.



RS 39:560 - Fire protection district; purposes

§560. Fire protection district; purposes

The governing authorities of fire protection districts may incur debt and issue bonds of the district for the purpose of acquiring buildings, machinery and equipment, including both real and personal property, to be used in giving fire protection to the property in the districts.



RS 39:560.1 - Gas utility districts

§560.1. Gas utility districts

The governing authorities of gas utility districts may sell, lease or mortgage and incur debt and issue bonds of such districts for the purpose of paying all or part of the cost of acquiring, constructing, improving, or extending any properties or facilities authorized by law to be maintained and operated by such districts.

Added by Acts 1960, No. 416, §3.



RS 39:561 - Issuing bonds; resolution

§561. Issuing bonds; resolution

If a majority in number and amount of the qualified property taxpayers voting at an election held under the provisions of this Chapter vote in favor of the proposition to incur debt and issue negotiable bonds, the governing authorities after promulgation of the result of the election, may by resolution authorize the issuance of the bonds, in an amount not exceeding the amount stated in the proposition, which bonds shall not be issued for any other purpose than that stated in the proposition.



RS 39:562 - Limit of indebtedness

§562. Limit of indebtedness

A. For the purposes of this Section, "general obligation bonds" and "bonded debt" mean bonds or bonded debt, as the case may be, payable solely from ad valorem taxation imposed pursuant to R.S. 39:569.

B. No debt shall be incurred and general obligation bonds issued therefor by any subdivision hereunder for any one of the purposes herein provided which, including the existing bonded debt of such subdivision for such purpose, but excepting bonds issued and secured by an acreage tax, bonds issued under Section 2 of Article IV of the Constitution of 1921 as amended by Act 212 of 1952, bonds issued under Paragraph (b.2) of Section 14 of Article XIV of the Constitution of 1921, bonds issued under Section 24 of Article XIV of the Louisiana Constitution of 1921 as amended by Act 420 of 1978, bonds issued under Paragraph (e) of Section 14 of Article XIV of the Louisiana Constitution of 1921 and refunding bonds issued under Paragraph (g) of said Section 14, or their successor laws, shall exceed in the aggregate ten percent of the assessed valuation of the taxable property of such subdivision, including both (1) homestead exempt property, which shall be included on the assessment roll for the purposes of calculating debt limitation and (2) nonexempt property, as ascertained by the last assessment for parish, municipal, or local purposes prior to delivery of the bonds representing such indebtedness, regardless of the date of the election at which said bonds were approved. However, the governing authority of any municipality may incur debt and issue bonds therefor as provided in this Subsection, for the purposes set forth in Louisiana R.S. 39:553, which may exceed ten percent for any one of such purposes, provided that the aggregate for all of such purposes determined at the time of issuance of the bonds does not exceed thirty-five percent of the assessed valuation of the taxable property of the municipality, calculated as set forth in this Subsection.

C. Notwithstanding any contrary provision of this Section or of any other law, the governing authority of parishwide school districts and of special school districts, including the city school boards of the cities of Bogalusa and Monroe, which cities shall be treated as special school districts, may incur debt and issue bonds therefor for the purposes set out in R.S. 39:554 which, including the existing bonded debt of the subdivision for such purposes, may exceed ten percentum but shall not exceed twenty-five percentum of the assessed valuation of the taxable property of such subdivision, including both (1) homestead exempt property, which shall be included on the assessment roll for the purposes of calculating debt limitation, and (2) nonexempt property, as ascertained by the last assessment for the parish or local purposes prior to delivery of the bonds representing such debt, regardless of the date of the election at which said bonds were approved.

D. Notwithstanding any contrary provision of this Section or of any other law, the governing authority of the parishwide school districts and of special school districts in the parishes of DeSoto, Livingston, and Sabine may incur debt and issue bonds therefor for the purposes set out in R.S. 39:554 which, including the existing bonded debt of such subdivision for such purposes, may exceed ten percent but shall not exceed thirty-five percent of the assessed valuation of the taxable property of such subdivision, including both (1) homestead exempt property, which shall be included on the assessment roll for the purposes of calculating debt limitation, and (2) nonexempt property, as ascertained by the last assessment for the parish for local purposes prior to delivery of the bonds representing such debt, regardless of the date of the election at which said bonds were approved.

E. The governing authority of Recreation District No. 3 of Livingston Parish may incur debts and issue bonds therefor for the purposes set out in R.S. 33:4563 which, including the existing bonded debt of such subdivision for such purposes, may exceed ten per centum but shall not exceed twenty-five per centum of the assessed valuation of the taxable property of such subdivision, including both (1) homestead exempt property, which shall be included on the assessment roll for the purposes of calculating debt limitation, and (2) nonexempt property, as ascertained by the last assessment for parish, municipal or local purposes prior to delivery of the bonds representing such debt, regardless of the date of the election at which said bonds were approved.

F. The governing authority of the parishwide school districts and of special school districts in the parishes of DeSoto and Sabine and of School District 27 of Calcasieu Parish may incur debt and issue bonds therefor for the purposes set out in R.S. 39:554 which, including the existing bonded debt of such subdivision for such purposes, may exceed ten percent but shall not exceed thirty-five percent of the assessed valuation of the taxable property of such subdivision, including both (1) homestead exempt property, which shall be included on the assessment roll for the purposes of calculating debt limitation, and (2) nonexempt property, as ascertained by the last assessment for the parish for local purposes prior to delivery of the bonds representing such debt, regardless of the date of the election at which said bonds were approved.

G. The governing authority of the parishwide school district and of special school districts in the Parish of Lincoln, with the approval of a majority of the voters voting therein at an election held for that purpose, may incur debt and issue bonds therefor for the purposes set out in R.S. 39:554 which, including the existing bonded debt of such subdivision for such purposes, may exceed ten percentum but shall not exceed thirty-three percentum of the assessed valuation of the taxable property of such subdivision, including both:

(1) Homestead exempt property, which shall be included on the assessment roll for the purposes of calculating debt limitation, and

(2) Nonexempt property, as ascertained by the last assessment for the parish for local purposes prior to delivery of the bonds representing such debt, regardless of the date of the election at which said bonds were approved.

H. The governing authority of Waterworks District No. Twelve of Ward Three of Calcasieu Parish, Louisiana, may incur debt and issue bonds therefor for the purposes set out in R.S. 39:557 which, including the existing bonded debt of such subdivision for such purposes, may exceed ten percent, but shall not exceed twenty percent of the assessed valuation of the taxable property of such subdivision including both:

(1) Homestead exempt property, which shall be included on the assessment roll for the purposes of calculating debt limitation, and

(2) Nonexempt property, as ascertained by the last assessment for parish, municipal or local purposes prior to delivery of the bonds representing such debt, regardless of the date of the election at which said bonds were approved.

I. The governing authority of the parishwide school district and of special school districts in the parish of Natchitoches, with the approval of a majority of the voters voting therein at an election held for that purpose, may incur debt and issue bonds therefor for the purposes set out in R.S. 39:554 which, including the existing bonded debt of such subdivision for such purposes, may exceed ten percent but shall not exceed fifty percent of the assessed valuation of the taxable property of such subdivision, including both (1) homestead exempt property, which shall be included on the assessment roll for the purposes of calculating debt limitation, and (2) nonexempt property, as ascertained by the last assessment for the parish for local purposes prior to delivery of the bonds representing such debt, regardless of the date of the election at which said bonds were approved.

J. The governing authority of any parishwide school district and of special school districts in the parish of Richland, with the approval of a majority of the voters voting therein at an election held for that purpose, may incur debt and issue bonds therefor for the purposes set out in R.S. 39:554 which, including the existing bonded debt of such subdivision for such purposes, may exceed ten percent but shall not exceed fifty percent of the assessed valuation of the taxable property of such subdivision, including both:

(1) Homestead exempt property, which shall be included on the assessment roll for the purposes of calculating debt limitation, and

(2) Nonexempt property, as ascertained by the last assessment for the parish for local purposes prior to delivery of the bonds representing such debt, regardless of the date of the election at which said bonds were approved.

K. The governing authority of any parishwide school district and of special school districts in any parish having a population of more than fifteen thousand people and less than twenty-five thousand people according to the latest federal decennial census of record at the time such bonds are issued, with the approval of a majority of the voters voting therein at an election held for that purpose, may incur debt and issue bonds therefor for the purposes set out in R.S. 39:554 which, including the existing bonded debt of such subdivision for such purposes, may exceed ten percent but shall not exceed fifty percent of the assessed valuation of the taxable property of such subdivision, including both:

(1) Homestead exempt property, which shall be included on the assessment roll for the purposes of calculating debt limitation, and

(2) Nonexempt property, as ascertained by the last assessment for the parish for local purposes prior to delivery of the bonds representing such debt, regardless of the date of the election at which said bonds were approved.

L. The governing authority of any parishwide school district and of special school districts in any parish having a population of more than thirty thousand people and less than fifty thousand people according to the latest federal decennial census of record at the time such bonds are issued, with the approval of a majority of the voters voting therein at an election held for that purpose, may incur debt and issue bonds therefor for the purposes set out in R.S. 39:554 which, including the existing bonded debt of such subdivision for such purposes, may exceed ten percent but shall not exceed fifty percent of the assessed valuation of the taxable property of such subdivision, including both:

(1) Homestead exempt property, which shall be included on the assessment roll for the purposes of calculating debt limitation, and

(2) Nonexempt property, as ascertained by the last assessment for the parish for local purposes prior to delivery of the bonds representing such debt, regardless of the date of the election at which said bonds were approved.

M. The governing authority of any parishwide school district and of special school districts in any parish having a population of more than ninety-one thousand persons and less than ninety-eight thousand persons according to the latest federal decennial census of record at the time such bonds are issued, with the approval of a majority of the voters voting therein at an election held for that purpose, may incur debt and issue bonds therefor for the purposes set out in R.S. 39:554 which, including the existing bonded debt of such subdivision for such purposes, may exceed ten percent but shall not exceed fifty percent of the assessed valuation of the taxable property of such subdivision, including both homestead exempt property, which shall be included on the assessment roll for the purposes of calculating debt limitation, and nonexempt property, as ascertained by the last assessment for the parish for local purposes prior to delivery of the bonds representing such debt, regardless of the date of the election at which said bonds were approved.

N. Notwithstanding any contrary provisions of this Section, in any parish where the construction of pump and levee drainage systems are required in order to drain its territory, and the need for such construction has been verified by the Department of Transportation and Development, the governing authority of such parish or any parish wide hurricane flood protection and drainage district ("district"), which district is hereby authorized to be created by and governed by such governing authority, may incur debt and issue bonds for the purposes of constructing and improving levees and gravity and forced drainage works which, including the existing bonded debt of the parish or the district for such purposes, may exceed ten percent but shall not exceed twenty percent of the assessed valuation of the taxable property of such parish, including both:

(1) Homestead exempt property, which shall be included on the assessment roll for the purposes of calculating debt limitation; and

(2) Nonexempt property as ascertained by the last assessment for any parish for local purposes prior to delivery of the bonds representing such debt, regardless of the date of the election at which such bonds were approved.

O. Notwithstanding any contrary provision of this Section or of any other law, the governing authority of any parishwide school district and of special school districts in any parish having a population of more than fifteen thousand people and less than fifty-five thousand people according to the latest federal decennial census of record at the time such bonds are issued, with the approval of a majority of the voters voting therein at an election held for that purpose, may incur debt and issue bonds therefor for the purposes set out in R.S. 39:554 which, including the existing bonded debt of such subdivision for such purposes, may exceed ten percent, but shall not exceed fifty percent of the assessed valuation of the taxable property of such subdivision, including both of the following:

(1) Homestead exempt property, which shall be included on the assessment roll for the purposes of calculating debt limitation.

(2) Nonexempt property, as ascertained by the last assessment for the parish for local purposes prior to delivery of the bonds representing such debt, regardless of the date of the election at which said bonds were approved.

P. Notwithstanding any provision of this Section or any other law to the contrary, the governing authority of any school system created by the legislature after January 1, 1999, in any parish having a population of at least three hundred thousand persons and fewer than four hundred fifty thousand persons according to the most recent federal decennial census at the time any bonds authorized by this Subsection are issued, with the approval of a majority of the voters voting thereon at an election held for that purpose, may incur debt and issue bonds for the purposes specified in R.S. 39:554 which, including the existing bonded debt of the school board for such purposes, may exceed ten percent but shall not exceed fifty percent of the assessed valuation of the taxable property within the geographic boundaries of the school system, including both of the following:

(1) Homestead exempt property, which shall be included on the assessment roll for the purpose of calculating debt limitation.

(2) Nonexempt property, as ascertained for local purposes by the last assessment of property within the geographic boundaries of the school system prior to the delivery of the bonds representing the debt, regardless of the date of the election at which said bonds were approved.

Q. The governing authority of any parish school district in any parish having a population of more than one hundred forty-nine thousand persons and less than one hundred eighty-four thousand persons according to the latest federal decennial census of record at the time such bonds are issued, with the approval of a majority of the voters voting therein at an election held for that purpose, may incur debt and issue bonds therefor for the purposes set out in R.S. 39:554 which, including the existing bonded debt of such subdivision for such purposes, may exceed ten percent but shall not exceed fifty percent of the assessed valuation of the taxable property of such subdivision, including both:

(1) Homestead exempt property, which shall be included on the assessment roll for the purposes of calculating debt limitation.

(2) Nonexempt property, as ascertained by the last assessment for the parish for local purposes prior to delivery of the bonds representing such debt, regardless of the date of the election at which said bonds were approved.

Amended by Acts 1952, No. 469, §1; Acts 1955, No. 136, §1; Acts 1975, 1st Ex.Sess., No. 20, §1, eff. Jan. 28, 1975; Acts 1979, No. 375, §1; Acts 1980, No. 103, §1; Acts 1980, No. 546, §1; Acts 1980, No. 555, §1; Acts 1981, No. 718, §1; Acts 1986, No. 604, §1, eff. July 6, 1986; Acts 1986, No. 617, §1; Acts 1987, No. 221, §1; Acts 1987, No. 250, §1, eff. July 3, 1987; Acts 1987, No. 550, §1, eff. July 9, 1987; Acts 1988, No. 706, §1, eff. July 15, 1988; Acts 1988, No. 866, §1, eff. July 18, 1988; Acts 1988, 2nd Ex. Sess., No. 15, §1, eff. Oct. 27, 1988; Acts 2006, No. 187, §1, eff. June 2, 2006; Acts 2007, No. 179, §1, eff. June 27, 2007; Acts 2008, No. 863, §1, eff. July 9, 2008; Acts 2009, No. 415, §1, eff. July 1, 2009; Acts 2015, No. 413, §1, eff. July 1, 2015.



RS 39:562.1 - Provisions of R.S. 39:562 inapplicable to certain debts and bonds

§562.1. Provisions of R.S. 39:562 inapplicable to certain debts and bonds

The limitations contained in R.S. 39:562 shall not apply to (1) debts assumed under any general law which authorizes any parish to assume the debt of any road district, subroad district, consolidated road district, drainage district, irrigation district, levee district, waterworks district, road lighting district, fire protection district, airport district, hospital service district, recreation district, or sewerage district created by the governing authority of a parish, or school district, wholly within such parish, and if any such district is composed of territory located in more than one parish to assume that proportion of the debt of such district or districts which bears against that territory wholly within such parish upon the condition that the assumption of such debt or proportion of such debt shall be authorized by a vote of a majority of the electors of such parish who vote at an election held for that purpose; (2) debts assumed in accordance with Subpart C of Part 3 of Chapter 4 of Title 39 of the Louisiana Revised Statutes of 1950 as amended; or (3) to any refunding bonds issued for the purpose of readjusting, refunding, extending, or unifying the whole or any part of any such assumed indebtedness which may be issued as authorized by law.

Added by Acts 1975, No. 518, §1.



RS 39:562.2 - Limit of indebtedness of school districts in Beauregard, DeSoto, Sabine and Vernon parishes

§562.2. Limit of indebtedness of school districts in Beauregard, DeSoto, Sabine and Vernon parishes

Subject to having received a loan commitment from the United States of America, Department of Agriculture, Farmers' Home Administration, any parishwide school district or special school district in the parishes of Beauregard, DeSoto, Sabine, or Vernon may incur debt and issue bonds of said school district for the purposes set out in R.S. 39:554 which, including the existing bonded debt of said school district for such purposes, shall not exceed fifty percent of the total assessed valuation of all property in said school district, including both homestead exempt property and nonexempt property, to be ascertained by the last assessment for said school district previous to delivery of the bonds representing such debt, regardless of the date of the election at which said bonds shall have been voted.

Added by Acts 1979, No. 234, §1; Acts 1987, No. 221, §1.



RS 39:562.3 - Limit of indebtedness of School District No. Ward 1, of Allen Parish

§562.3. Limit of indebtedness of School District No. Ward 1, of Allen Parish

Subject to having received a loan commitment from the United States of America, Department of Agriculture, Farmer Home Administration, School District No. Ward 1, of parish of Allen, state of Louisiana, may incur debt and issue bonds of said school district for the purposes set out in R.S. 39:554 which, including the existing bonded debt of said school district for such purposes, shall not exceed fifty percent of the total assessed valuation of all property of said school district, including both homestead exempt property and nonexempt property, to be ascertained by the last assessment for said school district previous to delivery of the bonds representing such debt, regardless of the date of the election at which said bonds shall have been voted.

Added by Acts 1979, No. 85, §1.



RS 39:563 - Maximum duration; interest

§563. Maximum duration; interest

No bonds issued by any subdivision shall run for a longer period than forty years from the date thereof, or bear a greater rate of interest than the maximum authorized by Act No. 19 of the First Extraordinary Session of the Legislature of Louisiana for the year 1975, [R.S. 39:1421 to 39:1426], as the same now exists or may be hereafter amended, payable annually or semiannually, or be sold for less than par. Such bonds shall become due and payable in annual installments beginning not more than three years after the date of issuance.

Amended by Acts 1975, No. 161, §1.



RS 39:564 - Form of bonds; signing

§564. Form of bonds; signing

The governing authority issuing the bonds, shall by resolution, fix the form and terms of the bonds, and the rate of interest, payable annually or semi-annually within the maximum rate prescribed hereby. The bonds shall be payable in the medium and at the place within or without the state as may be fixed by resolution. All bonds issued shall be signed by the president or chief executive officer, and the secretary or clerk of the subdivision or governing authority, under the seal of the subdivision; the coupons, if any, shall be signed by the facsimile signatures of the officers. The delivery of any bonds or coupons so executed at any time thereafter shall be valid although, before the date of delivery, the persons signing the bonds or coupons cease to hold office.



RS 39:565 - Resolution prescribing terms; maturity

§565. Resolution prescribing terms; maturity

The governing authority issuing the bonds, shall by resolution fix the times within the maximum period prescribed hereby, when the bonds shall become payable. The bonds shall be payable in such annual installments beginning in such number of years following the date thereof as may be determined by the governing authority.

Amended by Acts 1962, No. 129, §1.



RS 39:566 - Registration as to principal only

§566. Registration as to principal only

Bonds issued hereunder may be either registered or coupon bonds. Coupon bonds may be registered as to principal in the holder's name on the books of the financial officer of the subdivision, the registration being noted upon the bonds by the financial officer, after which no transfer shall be valid unless made on the financial officer's books by the registered holder, and similarly noted on the bonds. Bonds registered as to principal may be discharged from registration by being transferred to bearer, after which they shall be transferable by delivery, but may be again registered as to principal as before. The registration of the bonds as to principal shall not restrain the negotiability of the coupons by delivery merely.



RS 39:567 - Registration as to interest

§567. Registration as to interest

Coupon bonds issued by any municipal corporation having a population of twenty thousand or more, according to the last federal census, or by any parish, may also be registered as to interest, and the coupons surrendered and interest made payable only to the registered holder of the bond. For that purpose the financial officer of the parish or municipal corporation shall detach and cancel the coupons and shall endorse a statement on the bonds that the coupon sheet issued therewith has been surrendered by the holder and the coupons cancelled by him, and that the semi-annual interest is thereafter to be paid to the registered holder or order by draft, check or warrant, drawn payable at a place of payment specified in the bond.

Bonds registered under this Section may with the consent of the municipal corporation or parish and holders of the bonds be reconverted into coupon bonds at the expense of the holder, and again reconverted into registered bonds from time to time as the governing authority of the municipal corporation or parish and the holders of the bonds may determine.

Parishes and municipal corporations are authorized to pass all resolutions and ordinances necessary to give effect to these provisions.



RS 39:568 - Recital of regularity

§568. Recital of regularity

Before bonds of any subdivision are issued, the governing authority shall investigate and determine the regularity of the proceedings. The resolution authorizing the bonds may direct that they shall contain the following recital: "It is certified that this bond is authorized by and is issued in conformity with the requirements of the constitution and statutes of this State." This recital shall be an authorized declaration by the governing authority of the subdivision and import that there is constitutional and statutory authority for incurring the debts and issuing the bonds; that all the proceedings therefor are regular; that all acts, conditions and things required to exist, happen and be performed precedent to and in the issuance of the bond have existed, happened and have been performed in due form, time, and manner as required by law; that the amount of the bond together with all other indebtedness does not exceed any limit or limits prescribed by the constitution and statutes of this state; and that an election has been duly and regularly held under the provisions of this Chapter. If any bond is issued containing the recital, it shall be conclusively presumed that the recital, construed according to the import hereby declared, is true, and neither the subdivision nor any taxpayer shall be permitted to question the validity or regularity of the obligation in any court or in any action or proceeding.



RS 39:569 - Levy of taxes

§569. Levy of taxes

A. The governing authority of any subdivision issuing bonds hereunder shall impose and collect annually, in excess of all other taxes, a tax on all property subject to taxation by the subdivision sufficient in amount to pay the interest annually or semiannually and the principal falling due each year, or such amount as may be required, for any sinking fund necessary to retire said bonds at maturity. However, the governing authority of any municipality which has established and is maintaining and supporting its own public schools shall not be required to impose and collect such tax upon property included within any territory annexed to the municipality for the retirement of bonded indebtedness incurred by the municipality for school purposes prior to the annexation of such territory. The tax shall be levied and collected by the same officers, at the same time, and in the same manner as the general taxes of the subdivision.

B. Should any subdivision neglect or fail for any reason to impose or collect sufficient taxes for the payment of the principal or interest of any bonded indebtedness incurred hereunder, any person in interest may enforce imposition and collection thereof in any court having jurisdiction of the subject matter, and any suit, action or proceeding brought by such person in interest shall be a preferred cause, and shall be heard and disposed of without delay.

C. In the event of any default in the imposition and collection of any taxes required for the payment of the principal and interest of any bonded debt of any political subdivision, the taxing officers of the state are authorized and directed to impose and collect the taxes, and shall certify the same, and cause the same to be imposed and collected at the same time and in the same manner as the taxes for state purposes are imposed and collected in the subdivision incurring the debt.

D. If there is any default in the imposition and collection of any tax required for the payment of the principal or interest of any bonded debt of any school district, road, subroad, sewerage or gravity drainage, or sub-drainage district, the governing body and taxing officers of the parishes in which the district is situated shall at the same time and in the same manner as taxes for parish purposes are imposed and collected, impose and collect such tax on the taxable property of the district as shall be necessary for the payment of the defaulted principal and interest on the bonded debt.

E. All the articles and provisions of the constitution, and all the laws in force or that may be hereafter enacted regulating and relating to the collection of state taxes and tax sales shall also apply to and regulate the collection of the special taxes imposed under the provisions of this Chapter, through the officer whose duty it is to collect the taxes and moneys due the subdivision imposing the special taxes.

Amended by Acts 1964, No. 417, §1; Acts 1975, No. 146, §3.



RS 39:569.1 - Notice of default

§569.1. Notice of default

The chief executive officer and the fiscal officer of a governing authority of a political subdivision that has issued bonds shall notify, or cause to be notified, the legislative auditor, in writing, that a failure to make a debt service payment by the political subdivision is reasonably likely to occur. The legislative auditor shall be notified either on or before one hundred twenty days before the due date of such payment, or as soon as the officers of the governing authority know, or have good reason to know, that such failure is reasonably likely to occur, whichever occurs last.

Acts 1989, No. 108, §1.



RS 39:570 - Sale of bonds

§570. Sale of bonds

All bonds issued hereunder shall be advertised for sale on sealed bids, which advertisement shall be published at least once a week for three weeks, the first publication to be made at least fifteen days preceding the date fixed for the reception of bids. Advertisement shall be in the official journal of the governing authority at least fifteen days before the date fixed for the reception of bids. Notice of sale shall also be published once a week for three weeks preceding the date fixed for the reception of bids, either in a financial paper published in the city of New York or the city of Chicago, or in a newspaper of general circulation published in a city of this state, having a population of not less than twenty thousand inhabitants, according to the last federal census.

The governing body may reject any and all bids. If the bonds are not sold pursuant to the advertisement, they may be sold by the governing body by private sale, within sixty days after the date advertised for the reception of sealed bids, but no private sale shall be made at a price less than the highest bid which shall have been received. If not so sold, the bonds shall be readvertised in the manner herein prescribed.

Amended by Acts 1968, No. 72, §1.



RS 39:570.1 - Sale of bonds to encourage industrial enterprises; advertisement; no sale below par

§570.1. Sale of bonds to encourage industrial enterprises; advertisement; no sale below par

Bonds issued for the encouragement of industrial enterprises shall be sold at public sale upon sealed bids after public advertisement. The notice calling for bids shall be published in the manner provided by Act No. 19 of the First Extraordinary Session of 1975, [R.S. 39:1421 to 39:1426], as the same now exists or may be hereafter amended. The notice also shall be published one time in either a newspaper of general circulation or a financial journal or newspaper containing a section devoted to municipal bond news published in either of the cities of New Orleans, Louisiana or New York, New York, and this publication shall be made at least seven days in advance of the date scheduled for the reception of bids for the securities. The bonds shall be sold to the highest bidder for not less than par, reserving the right to the governing authority to reject any and all bids. If the governing body rejects all bids, it may readvertise for new bids or negotiate publicly with the bidding groups, and may sell the bonds on terms more advantageous than the best bid submitted. If no bids are submitted, the governing body may sell the bonds on the best terms it can publicly negotiate, or may readvertise for new bids as provided herein.

Added by Acts 1975, No. 154, §1.



RS 39:571 - Bond sale prices; application of premium and accrued interest

§571. Bond sale prices; application of premium and accrued interest

A.(1) Bonds may be sold at the prices as provided in R.S. 39:1428 and the bidder for the bonds may stipulate in his bid that the proceeds of the bonds shall be deposited in a bank designated or to be designated by him to act as fiscal agent for the fund. Such stipulation shall be limited to the deposit of the bond proceeds and shall not extend to the taxes levied and collected to meet maturing bonds and coupons. The depository so designated must be a bank located in this state, which shall give security to the amount and in the manner required of fiscal agents and depositories of parishes, municipalities, and public boards under the laws of Louisiana. If any premium is received, any premium heretofore or hereafter received in connection with any bonds may be applied to either of the following:

(a) Any purpose for which the bonds are being issued and shall be deposited in the same account into which the bond proceeds are deposited.

(b) The payment of the principal or the interest on the bonds, and shall be deposited in the bank along with taxes levied and collected for that purpose.

(2) If any accrued interest is received, any interest received in connection with any bonds shall be applied to the payment of the principal or to the interest on the bonds, and shall be deposited in the bank along with taxes levied and collected for that purpose.

B. Notwithstanding the provisions of R.S. 39:551 to the contrary, the provisions of this Section shall apply to all municipalities.

Amended by Acts 1982, No. 224, §1, eff. July 15, 1982; Acts 2016, No. 195, §1, eff. May 26, 2016.



RS 39:572 - Misconduct of governing officers; impeachment

§572. Misconduct of governing officers; impeachment

Any member of the governing authority of any political subdivision, which incurs debt and issues bonds for works of public improvement, who votes in favor of the sale or disposition of the bonds on terms and conditions different from those named in the law, or at a price less than the minimum fixed by the constitution and the law, shall be deemed guilty of gross misconduct in office, and shall be impeached and removed from office in the manner provided by Section 6, Article IX of the constitution.



RS 39:573 - Violations of law in connection with sales of bonds

§573. Violations of law in connection with sales of bonds

A. It shall be unlawful, within the meaning of this Section and R.S. 39:572:

(1) To sell or dispose of bonds authorized for works of public improvement except for cash, or at a price less than that fixed by the constitution and the law.

(2) To sell or dispose of bonds upon any understanding which tends to hamper or restrict the free letting of public work by the governing authority. Any contract let contrary to this provision shall be contra bonos mores, and void and unenforceable, provided, nothing herein contained shall affect the rights of bona fide purchasers of such bonds, who hold them for value as innocent third holders.

B. It shall also be unlawful, within the meaning of this Section and R.S. 39:572:

(1) For any bidder or prospective purchaser of bonds to propose, or for the governing authority to entertain any proposal for the purchase of bonds which is coupled with a stipulation that the bidder shall have the right to name or suggest the name of the contractor or builder to do the work for which the bonds are to be sold, or coupled with any other condition calculated to affect the free letting of the public work.

(2) For any person to act in collusion to restrict free bidding for bonds when offered for sale.



RS 39:574 - Penalties

§574. Penalties

A. Any member of any governing authority, and any original purchaser or agent who violates any of the provisions of R.S. 39:572 or 39:573 shall be fined not less than one hundred dollars nor more than one thousand dollars or shall be imprisoned for not more than six months, or both.

B. Any person, firm or corporation violating the provisions of R.S. 39:572 or 39:573 shall be further liable, in solido, in a civil action, for the difference between the amount received for the bonds and the minimum amount fixed by the constitution and the law for which the bonds could legally be sold. Suit for the recovery of this difference shall be brought by the Attorney General or the district attorney on his own initiative, or when directed to do so by the governor, for the benefit of the treasury of the governing authority which sold the bonds.



RS 39:575 - Exemption from taxation

§575. Exemption from taxation

All bonds issued under the provisions of this Sub-part shall be exempt from taxation.



RS 39:576 - Bonds negotiable and incontestable

§576. Bonds negotiable and incontestable

Bonds issued under this Sub-part shall have all the qualities of negotiable paper and shall not be invalid for any irregularity or defect in the proceedings for their issuance and sale, and shall be incontestible in the hands of bona fide purchasers or holders for value.



RS 39:577 - Application of proceeds

§577. Application of proceeds

The proceeds of the sale of bonds issued under the provisions of this Sub-part shall constitute a trust fund to be used exclusively for the purpose or purposes for which the bonds are authorized to be issued, but the purchaser of the bonds shall not be obliged to see to the application thereof. In the event that all or part of the proceeds of the sale of such bonds are no longer needed for the purpose for which the bonds were authorized to be issued, the governing authority of the subdivision which has issued such bonds may use the proceeds of the sale of such bonds for a purpose different from that for which the bonds were originally issued, provided that such new purpose is one for which the bonds could have been issued in the original instance and provided further that such proposed action shall have been approved by a majority in number and amount of the qualified property taxpayers voting at an election held in the manner provided by the provisions of this Chapter for authorizing bonds. In the event any governing authority has, prior to May 1, 1950, taken action substantially like that herein provided in order to obtain authorization to use the proceeds of the sale of bonds for a purpose different from that for which the bonds were originally issued, such action is hereby approved, validated and ratified.

Amended by Acts 1950, No. 502, §1.



RS 39:578 - No other statutes applicable

§578. No other statutes applicable

This Sub-part shall be full authority for the issue and sale of the bonds authorized herein. No ordinance, resolution, or proceeding, in respect to the issuance of any bonds hereunder shall be necessary, except such as are required by this Sub-part. No promulgation or publication of any resolution, ordinance, or proceeding, relating to the issuance of the bonds shall be necessary, except such as is required by this Sub-part. Any publication prescribed hereby may be made in any newspaper conforming to the terms of this Sub-part without regard to designation thereof as the official journal of the subdivision.



RS 39:611 - Authority to issue refunding bonds; purpose

SUBPART B. REFUNDING BONDS

§611. Authority to issue refunding bonds; purpose

For the purpose of readjusting, refunding, extending, and unifying the whole or any part of its outstanding indebtedness, including bonds supported by special taxes, bonds issued under the constitution of 1913, Article 281, Section 4, bonds issued under Article XIV, Section 14(e) of the constitution of 1921, bonds assumed under Article XIV, Section 14(k) of the constitution of 1921, and any general indebtedness existing January 1, 1921, the governing authority of any subdivision, where approval of the issuance at an election is required, may issue refunding bonds under the provisions of this Subpart not exceeding in amount the principal sum of the bonds or indebtedness refunded and the interest due thereon, when authorized by a vote of a majority of the qualified electors voting at a special election held under the provisions of Act No. 18 of the First Extraordinary Session of 1975, [R.S. 39:501 to 39:514].

Amended by Acts 1975, No. 163, §1.



RS 39:612 - Pledge and tax for refunding bonds

§612. Pledge and tax for refunding bonds

The payment of the principal and interest of refunding bonds may be secured by not more than two mills of the general alimony tax of the subdivision or by the levy of special taxes in excess of all other taxes sufficient to pay the interest annually or semi-annually and the principal falling due each year. Whenever any subdivision issuing bonds hereunder has outstanding bonds secured by the levy of special taxes, the refunding bonds shall likewise be secured by the levy of special taxes.



RS 39:612.1 - Limitations in R.S. 39:562 inapplicable

§612.1. Limitations in R.S. 39:562 inapplicable

The limitations as to the assessed value contained in R.S. 39:562 shall not apply to any refunding bonds issued hereunder.

Added by Acts 1975, No. 163, §1.



RS 39:613 - Ballot for refunding bonds

§613. Ballot for refunding bonds

The ballots to be used at special elections held under this Sub-part shall be in substantially the following form:

Shall __________________________ issue

(Sub-division)

refunding bonds as follows:

In the amount of $________ bearing interest at rate of _____%,

to run _____ years.

To be identified with the outstanding bonds of ____________________

__________________________________________________________ YES

(Designate issue to be refunded)

Taxable valuation $__________________________________________ NO

_____________________________________________________________

(Signature of Voter)

NOTICE TO VOTERS: To vote in favor of the proposition submitted on this ballot, place a cross (X) mark after the word "YES"; to vote against it, place a similar mark after the word "NO".



RS 39:614 - Procedure

§614. Procedure

The proceedings to authorize the issue of refunding bonds under this Sub-part shall in all other respects conform to the provisions of Part II* of this Chapter for incurring debt and issuing bonds, insofar as those provisions are applicable.

*R.S. 30:501 et seq. (Repealed; see, now, R.S. 18:1281 et seq.)



RS 39:615 - Issuing refunding bonds

§615. Issuing refunding bonds

If the vote is in favor of the issuance of refunding bonds, the governing authority shall authorize their issuance by resolution, and the refunding bonds shall be of as many series as there are outstanding issues of bonds and shall be designated "Liquidation Bonds". Each series in amount, denomination, and recitals shall be as near as may be identical with each outstanding issue of bonds, except as to date of issue, rate of interest, and maturity. The date of issue may be the date of the last maturity of the outstanding bonds. The bonds shall bear interest at a rate or rates not exceeding the maximum authorized by Act No. 19 of the First Extraordinary Session of the Legislature of Louisiana for the year 1975, [R.S. 39:1421 to 39:1426], as the same now exists or may be hereafter amended hereinafter referred to as "Act 19", payable annually or semiannually, and they shall mature serially within a period not exceeding forty years from their date of issue. Each series shall bear a serial number which shall identify it with the issue it is intended to refund.

Amended by Acts 1975, No. 163, §1.



RS 39:615.1 - Annual maturities of refunding bonds

§615.1. Annual maturities of refunding bonds

The maturities of such refunding bonds shall be so fixed that the annual payments thereof, in principal and interest, shall be of an amount less than the amount required for the annual payment of principal and interest of the bonds or indebtedness refunded.

Added by Acts 1975, No. 163, §1.



RS 39:615.2 - Sale and advertisement of refunding bonds

§615.2. Sale and advertisement of refunding bonds

When it is advantageous, the issuing authority may sell all of the refunding bonds issued hereunder at not less than par, after advertisement in the manner provided by Act 19. The funds realized from such sale shall be applied exclusively to the payment of the bonds refunded.

Added by Acts 1975, No. 163, §1.



RS 39:616 - Exchanging refunding bond for replaced bond

§616. Exchanging refunding bond for replaced bond

When liquidation bonds have been signed and registered in accordance with the terms of this Chapter, they shall be lodged with the State Treasurer and any holder of any outstanding bond may upon surrendering to the State Treasurer receive in substitution the corresponding liquidation bond. Until so exchanged the liquidation bonds shall, until they mature, continue in the possession of the State Treasurer.



RS 39:616.1 - Unpaid holder of matured bonds

§616.1. Unpaid holder of matured bonds

Any holder of any outstanding bond of any such political subdivision issued under this Subpart, which has matured and has not been paid for lack of funds, upon surrendering such bond to the issuing authority, may receive in substitution therefor a refunding bond of the same amount, with such rate or rates of interest not exceeding the maximum authorized by Act 19 [R.S. 39:1421 to 39:1426], and such maturity not longer than forty years after the date of the refunding bond as is agreed upon between the holder of the outstanding bond or other evidence of indebtedness and the issuing authority.

Added by Acts 1975, No. 163, §1.



RS 39:617 - Levy of tax for refunding bond

§617. Levy of tax for refunding bond

The governing authority of any subdivision refunding its indebtedness under this Sub-part shall levy a tax sufficient to pay the interest upon all the bonds of each series as it accrues and shall pay the principal as it matures. The principal and interest of any outstanding bonds not surrendered by the holder to the State Treasurer shall be paid at maturity by the governing authority of the subdivision from the taxes so levied, and the bonds and coupons of the outstanding bonds when paid in accordance with their terms shall be lodged with the State Treasurer, who shall cancel the liquidation bonds and coupons corresponding therewith. When all the bonds and coupons of any series are thus cancelled by payment of the corresponding outstanding bonds, the State Treasurer shall mutilate them so that they cannot be re-issued and shall return them to the treasurer of the subdivision.



RS 39:618 - Special funds may be charged with refunding expenses

§618. Special funds may be charged with refunding expenses

A. Whenever the subdivisions specified in Article XIV, Section 14(a) of the constitution of 1921, as amended, are readjusting, extending, refunding or unifying the whole or any part of their outstanding bonds or certificates of indebtedness, and the interest thereon, pursuant to the requirements of any of the provisions of the constitution, as amended, or that hereafter may be adopted, they may charge against and deduct from the sinking funds or other special funds established and maintained for the payment of principal and interest of particular issues of bonds and certificates, such necessary expenses as are undischarged or that may be incurred or contracted in the readjustment, extension, refunding or unification of the particular issues of bonds and certificates of indebtedness.

B. The expenses may be authorized for payment by the bodies aforesaid, if it first has been ascertained and determined by them that to pay the expenses from their general funds would prejudice the payment of current statutory and ordinary charges or existing pledges and dedications, subject to the following provisions.

(1) Charges against or deductions from such sinking funds or other special funds shall not be made unless the interest otherwise payable therefrom has been provided for in proceedings authorizing the readjustment, refunding, extension or unification.

(2) None of the provisions of R.S. 9:3801 through 9:3814 shall be applicable to affect contrarily or adversely the operation of any of the provisions of this Section.



RS 39:619 - Political subdivisions may not file petitions in federal court for confirmation of readjustment plans without the consent of the state

§619. Political subdivisions may not file petitions in federal court for confirmation of readjustment plans without the consent of the state

No political subdivision, public board or corporation, parish, municipality, road or subroad district, school district, sewerage district, drainage or subdrainage district, levee district, waterworks or sub-waterworks district, irrigation district, road lighting district, harbor or terminal district, or other taxing district, shall, without the consent, approval and authority of the state through the governor and the Attorney General, file any petition in any court of the United States for confirmation of any plan of readjustment of its debts, or take any action to carry out any plan of readjustment of its debts, confirmed by any court of the United States. The term "debts" as herein used shall include, but shall not be limited to, bonds, notes, certificates of indebtedness, open accounts, or other indebtedness.



RS 39:620 - Certified copies of petitions or readjustment plans in federal court to be furnished governor and Attorney General

§620. Certified copies of petitions or readjustment plans in federal court to be furnished governor and Attorney General

When any such petition is proposed to be filed in, or any such plan of readjustment has been confirmed by, any court of the United States, the subdivision, public board or corporation, parish, municipality, or taxing district, shall, before it files the petition or takes any action necessary to carry out any confirmed plan, furnish a certified copy of the petition, or of the decree of confirmation, to the governor and the Attorney General and the petition shall not be filed, nor shall the plan of readjustment be carried out unless approved by both of them.

In their discretion the governor or the Attorney General may approve or disapprove the petition or plan, and if the petition or plan is disapproved by either the governor or the Attorney General, the subdivision, public board or corporation, parish, municipality or taxing district, may not file the petition, or take any action to carry out the plan of readjustment so confirmed.



RS 39:621 - Enactment declared to be under powers reserved to state by federal constitution and laws

§621. Enactment declared to be under powers reserved to state by federal constitution and laws

The legislature declares that it enacts R.S. 39:619 through 39:622 in the exercise of the powers reserved to the state by the tenth amendment to the constitution of the United States and by the Act of Congress approved May 24, 1934, c. 345, 48 Stat. 798, and in order to keep unimpaired the obligations of the contracts of the state, its political subdivisions, public boards and corporations, parishes, municipalities, and other taxing districts, and in their enforcement and payment to afford the holders of such contracts the due process of law guaranteed to them by the constitutions of the United States and the State of Louisiana. The legislature also declares that it enacts this legislation in furtherance of the condition imposed by the Congress of the United States for the confirmation of any plan of readjustment of debts authorized by the Act of Congress approved May 24, 1934, c. 345, 48 Stat. 798, which condition is that no such plan shall be confirmed by the courts of the United States unless the taxing district, as defined in said Act, is authorized by law, upon confirmation of the plan, to take all action necessary to carry out the plan.

Amended by Acts 1950, No. 316, §10.



RS 39:622 - Provisions retroactive

§622. Provisions retroactive

The provisions of R.S. 39:619 through 39:621 shall extend to any plan proposed in any petition heretofore filed in any court of bankruptcy in the United States.



RS 39:641 - FUNDING GASOLINE TAX

SUBPART B-1. FUNDING GASOLINE TAX

§641. Parish One Cent Gasoline Fund; bonding

In order to provide ready funds for the improvement of parish roads, as hereinafter provided, the governing authority of each parish of the state, subject to approval of the State Bond and Tax Board, may issue bonds, notes or certificates of indebtedness and pledge for their payment not to exceed one-half of the moneys accruing to the credit of the parish in and payable to the parish out of the Parish One Cent Gasoline Fund established and provided for by R.S. 47:727(B)(2).

Acts 1970, No. 101, §1.



RS 39:642 - Issuance and sale of bonds, notes or certificates of indebtedness

§642. Issuance and sale of bonds, notes or certificates of indebtedness

A. Bonds, notes or certificates of indebtedness issued hereunder by the governing authority of any parish shall be authorized and issued by a resolution of the governing authority and shall be of such series, bear such date or dates, mature at such time or times not exceeding forty years from their respective dates, bear interest at such rate or rates, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, and be subject to such terms of redemption not exceeding 105% of the principal amount thereof, as such resolution or resolutions shall provide. The bonds shall be signed by the president and secretary of the governing authority, one of which signatures may be a facsimile, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signatures of such officers of the governing authority. Any such bonds, notes or certificates of indebtedness may be issued and delivered notwithstanding that one or more of the officers signing such bonds, notes or certificates of indebtedness or the officer or officers whose facsimile signature or signatures appear upon the coupons shall have ceased to be such officer or officers at the time such bonds, notes or certificates of indebtedness shall actually have been delivered. The bonds, notes or certificates of indebtedness shall be sold for not less than par and accrued interest to the highest bidder, at public sale, after advertisement at least once a week for three weeks, with the first publication to be not less than twenty-one days prior to the date of sale, in a newspaper of general circulation within the parish, in one or more daily newspapers published in the city of New Orleans, Louisiana and in a financial newspaper or journal published in the city of New York or the city of Chicago, reserving to the governing authority the right to reject any and all bids and to readvertise for bids.

B. Bonds, notes or certificates of indebtedness issued hereunder shall be exempt from all taxation for state, parish and municipal purposes, and savings banks and insurance companies are authorized to invest the funds in their hands therein. In addition, the bonds, notes and certificates of indebtedness may be used for deposit with any officer, board, municipality or other political subdivision of the State of Louisiana in any case where under any present or future laws deposit of security is required. The bonds, notes and certificates of indebtedness shall be deemed to be negotiable instruments and incontestable in the hands of bona fide holders, for value; provided, however, that nothing herein contained shall be construed as pledging the credit of the State of Louisiana for the payment of the bonds, notes or certificates of indebtedness or be construed as constituting the bonds, notes or certificates of indebtedness obligations of the State of Louisiana.

C. The resolution or resolutions authorizing any bonds, notes or certificates of indebtedness hereunder shall be promulgated by one insertion in a newspaper of general circulation in the parish. For a period of thirty days from the date of publication by the governing authority of a resolution authorizing the issuance of bonds, notes or certificates of indebtedness, any person or persons in interest shall have the right to contest the legality of the resolution and the legality of the bonds, notes or certificates of indebtedness for any cause, after which time no person shall have any cause or right of action to contest the legality of the resolution or of the bonds, notes or certificates of indebtedness authorized thereby for any cause whatsoever. If no suit, action or proceedings are begun to contest the validity of the bonds, notes or certificates of indebtedness within the thirty day period herein prescribed, the authority to issue the bonds, notes or certificates of indebtedness and to provide for the payment thereof, the legality thereof and of all of the provisions of the resolution authorizing the issuance of the bonds, notes or certificates of indebtedness shall be conclusively presumed, and no court shall have any authority to inquire into such matters.

D. Any bonds, notes or certificates of indebtedness issued under this authorization may be refunded by the governing authority, provided the total of the principal and interest to be paid on any refunding bonds, notes or certificates of indebtedness shall not exceed the total of the principal amount of the bonds, notes or certificates of indebtedness to be refunded, the premium, if any, payable upon their redemption and the interest which would have been paid upon such bonds, notes or certificates of indebtedness were they not to be refunded. The refunding of bonds, notes or certificates of indebtedness shall be authorized in all respects as original bonds, notes or certificates of indebtedness are herein provided to be authorized.

E. The resolution or resolutions pledging not to exceed one-half of the moneys to the credit of and receivable by a parish from the Parish One Cent Gasoline Fund to the payment of bonds, notes or certificates of indebtedness herein authorized shall provide that the payment of the principal of and interest on the bonds, notes or certificates of indebtedness shall be a first charge on not to exceed one-half of the moneys so to be received by the parish, and such moneys, upon receipt shall be set aside for the purpose by the governing authority of the parish to the extent provided in the resolution or resolutions authorizing the issuance of bonds, notes or certificates of indebtedness.

Acts 1970, No. 101, §2.



RS 39:643 - Continuation of Parish One Cent Gasoline Fund

§643. Continuation of Parish One Cent Gasoline Fund

The Parish One Cent Gasoline Fund as established and provided for in R.S. 47:727(B)(2) shall be continued and shall not be terminated or reduced as to any parish which had pledged moneys accruing to its credit in and paid over to it out of the Fund to the payment of bonds, notes or certificates so long as any such bonds, notes or certificates of indebtedness are outstanding.

Acts 1970, No. 101, §3.



RS 39:644 - Expenditure of proceeds of sale of bonds, notes or certificates of indebtedness

§644. Expenditure of proceeds of sale of bonds, notes or certificates of indebtedness

Moneys received by the governing authority of any parish from the proceeds of the sale of bonds, notes or certificates of indebtedness authorized hereunder shall be used by the governing authority solely for the hard surfacing of parish roads. Expenditures shall be on the basis of projects for which the governing authority shall have caused plans and specifications to be prepared. A copy of the plans and specifications for each project for which expenditures of proceeds of bonds, notes or certificates of indebtedness issued hereunder are to be made, shall be filed with the State Bond and Tax Board and the filing shall be a condition precedent for approval of the issuance of the bonds, notes or certificates of indebtedness by the board.

Acts 1970, No. 101, §4.



RS 39:645 - Applicability

§645. Applicability

The provisions of this Subpart shall be applicable only to the parishes of Lafayette, Vermilion, Acadia, East Baton Rouge, St. Mary, St. Martin, Richland, Caldwell, St. Landry, Catahoula, Concordia, LaSalle, Winn and Ouachita.

Acts 1970, No. 101, §5.



RS 39:661 - Assumption by parish of debt of certain districts

SUBPART C. BONDED INDEBTEDNESS ASSUMED BY PARISHES

§661. Assumption by parish of debt of certain districts

In order to carry into effect the provisions of Article XIV, Section 14(k) of the constitution of 1921, any parish may assume the debt of any road district, subroad district, consolidated road district, drainage district, irrigation district, levee district, waterworks district, road lighting district, fire protection district, airport district, hospital service district, recreation district, sewerage district created by the governing authority of a parish, or school district, in the manner and subject to the limitations contained in this Sub-part.

Amended by Acts 1962, No. 111, §1.



RS 39:662 - Election necessary

§662. Election necessary

A. No debt of any road district, subroad district, consolidated road district, drainage district, irrigation district, levee district, waterworks district, road lighting district, fire protection district, airport district, hospital service district, recreation district, sewerage district created by the governing authority of a parish, or school district, shall be assumed until the step has been authorized by a vote of a majority in number and amount of the property taxpayers of the parish qualified to vote under the constitution and the laws of this state who vote at an election held for that purpose.

B. The governing authority of any parish may call a special election and submit to the qualified taxpaying voters the question of assuming the debt of any one or more of the above districts and the parish school board may also submit to the qualified taxpaying voters the question of assuming the debt of any one or more school districts in the same manner. The governing authority shall call a special election for that purpose when requested so to do by a petition in writing of one-fourth of the property taxpayers eligible to vote at the election.

C. If any road district, subroad district, consolidated road district, drainage district, irrigation district, levee district, waterworks district, road lighting district, fire protection district, airport district, hospital service district, recreation district, sewerage district created by the governing authority of a parish, or school district, the debt of which is to be assumed, is composed of territory located in more than one parish, a parish may assume only that proportion of the debt of the district which bears against that territory wholly within the parish.

Amended by Acts 1962, No. 111, §2.



RS 39:663 - Election procedure

§663. Election procedure

Except as otherwise provided in this Sub-part, the assumption of any debt must be made in accordance with the election procedure set forth in Part II* of this Chapter.

*R.S. 39:501 et seq. (Repealed; see, now, R.S. 18:1281 et seq.)



RS 39:664 - Form of ballot

§664. Form of ballot

The ballots to be used at the special election shall be in substantially the following form:

Shall ______________________________________ assume

(Name of Parish)

the outstanding debt of __________________________________ YES ____

(Designation of district)

as follows: _____________________________________________ NO ____

(Description of debt to be assumed)

Taxable Valuation $_____________________________________

___________________________________

(Signature of Voter)

NOTICE TO VOTERS: To vote in favor of the proposition submitted on this ballot, place a cross (X) mark in the square opposite the word "YES"; to vote against it, place a similar mark opposite the word "NO".



RS 39:665 - Resolution assuming debt

§665. Resolution assuming debt

If a majority in number and amount of the qualified property taxpayers voting at the election vote in favor of assuming the debt of any road district, subroad district, consolidated road district, drainage district, irrigation district, levee district, waterworks district, road lighting district, fire protection district, airport district, hospital service district, recreation district, sewerage district created by the governing authority of a parish, or school district, or that proportion of the debt of any of the above districts which bears against that territory wholly within the parish, the governing authority, after promulgation of the result of the election, shall by resolution, assume the debt, which shall be fully set forth in the resolution as to the amount, rate of interest, maturity, numbers, denominations, and places of payment.

Amended by Acts 1962, No. 111, §3.



RS 39:666 - Liabilities, charges and rights vested; district obligations not affected

§666. Liabilities, charges and rights vested; district obligations not affected

A. Upon the adoption of the resolution assuming the debt provided for in the preceding section, the parish shall succeed to and become charged with all the liabilities and duties of the district with respect to the assumption of the debt. It shall succeed to and be vested with all the rights, revenues, resources, jurisdiction, authority and powers of said district, except school districts, the debt of which it has assumed, for the full period of the debt assumption and the governing authority of the parish assuming the debt shall be the governing authority of the district the debt of which has been assumed, except school districts; provided, however, that the governing authority of the parish may, at its option, in the resolution assuming the debt or in a separate resolution name and appoint an advisory or administrative board of not more than five persons to assist in the administration and operation of the district under the general control of the parish governing authority in a manner consistent with the purposes for which the district was created. The governing authority assuming said debt shall be obligated for the payment in principal and interest of the entire debt assumed.

B. If any road district, subroad district, consolidated road district, drainage district, irrigation district, levee district, waterworks district, road lighting district, fire protection district, airport district, hospital service district, recreation district, sewerage district created by the governing authority of a parish, or school district, is composed of territory located in more than one parish, the revenues and resources of the district shall continue in the possession and control of the governing authority thereof and shall be applied by the governing authority to the payment in principal and interest of the entire debt of the district, but any future taxes shall be levied by the governing authority of the parish as hereinafter provided in this Sub-part instead of the tax being levied by the district.

C. If any parish assumes all of the debt of any drainage district or levee district located wholly within its boundaries in the manner provided by this Sub-part, the governing authority of such parish shall, upon the adoption of the resolution provided for by R.S. 39:665, become the governing authority of such drainage or levee district for the period of the debt assumption, and the governing authority of such parish shall exercise all duties, rights, powers and jurisdiction granted to governing authorities of drainage and levee districts under the constitution and statutes of the state of Louisiana; provided, however, that the governing authority of the parish may, at its option, create an advisory or administrative board as hereinbefore provided in Sub-section A of this Section. Upon the payment in full of the debt assumed, the governing authority of the parish shall ipso facto cease to be the governing authority of the drainage or levee district whose debt it assumed and the governing authority of such drainage or levee district shall be the governing authority designated in the law providing for the creation of such districts.

D. Nothing contained in this Sub-part shall operate to extinguish the corporate existence of any road district, subroad district, consolidated road district, drainage district, irrigation district, levee district, waterworks district, road lighting district, fire protection district, airport district, hospital service district, recreation district, sewerage district created by the governing authority of a parish, or school district, whose debt or portion of debt has been assumed as provided herein. The districts shall continue to exist as corporate entities until all debts and obligations have been paid.

E. The provisions of this Sub-part shall not authorize nor be construed to authorize or permit reimbursement out of the Property Tax Relief Fund to any district whose debt is assumed in whole or in part, nor for any tax levied for the benefit of such district, by any parish assuming such debt, unless such district or such tax would have been entitled to the reimbursement if the debt had not been assumed; provided, however, that the provisions of this Sub-section shall not prevent a parish governing authority from succeeding to the rights to reimbursement possessed by a district whose debt is assumed by the parish.

Amended by Acts 1960, No. 235, §1; Acts 1962, No. 111, §4.



RS 39:667 - Levy of taxes to pay indebtedness; collection

§667. Levy of taxes to pay indebtedness; collection

A. The governing authority of any parish assuming the debt of any road district, subroad district, consolidated road district, drainage district, irrigation district, levee district, waterworks district, road lighting district, fire protection district, airport district, hospital service district, recreation district, sewerage district created by the governing authority of a parish, or school district, shall impose and collect annually, in excess of all other taxes, a tax on all the property subject to taxation by the parish, sufficient in amount to pay the interest annually or semi-annually, and principal of the debt assumed falling due each year.

B. If any district listed in Sub-section A of this Section is composed of territory located in more than one parish and the governing authority in behalf of the parish has assumed only that proportion of the debt of the district which bears against that territory wholly within the parish, the governing authority shall each year ascertain from the governing authority of the district the total amount of money which must be raised by the district for the payment of the debt and the governing authority shall ascertain the proportion to be raised by the parish. The proportion shall be determined by ascertaining the percentage of assessed valuation of taxable property of the district located in the parish in the case of debt secured by ad valorem taxes, or by the percentage of acreage taxes, as shown by the last assessment rolls of the respective parishes in which the district may be located.

C. The governing authority of any parish assuming a portion of the debt of any district located in more than one parish, shall impose and collect annually, in excess of all other taxes, a tax on all the property subject to taxation by the parish, sufficient in amount to pay the proportion of the debt to be raised by the parish.

D. The tax required to be levied by this Section shall be levied and collected by the same officers, at the same time and in the same manner as the general taxes of the parish. Should any parish neglect or fail for any reason to impose or collect sufficient taxes for the payment of the principal or interest of any debt assumed or any proportion assumed, any person in interest may enforce imposition and collection thereof in any court having jurisdiction of the subject matter, and any suit, action or proceeding brought by such person shall be a preferred cause, and shall be heard and disposed of without delay.

E. In the event of any default in the imposition and collection of taxes required for the payment of the principal and interest on any debt assumed or proportion of any debt assumed, the taxation officers of the state are authorized and directed to impose and collect the taxes and they shall certify them and cause them to be imposed and collected at the same time and in the same manner as the taxes for state purposes are imposed and collected in the parish assuming the debt.

F. All the articles and provisions of the constitution of 1921, as amended, and all the laws in force or that may be hereafter enacted, regulating and relating to the collection of the taxes and tax sales, shall also apply to and regulate the collection of the special taxes imposed under the provisions of this Sub-part, through the officers whose duty it shall be to collect the taxes and moneys due the parish imposing the special taxes.

Amended by Acts 1962, No. 111, §5.



RS 39:668 - No other statutes applicable

§668. No other statutes applicable

This Sub-part shall be full authority for the assumption by any parish of the debt of any road district, subroad district, consolidated road district, drainage district, irrigation district, levee district, waterworks district, road lighting district, fire protection district, airport district, hospital service district, recreation district, sewerage district created by the governing authority of a parish, or school district, in the manner and subject to the limitations contained in this Sub-part. No ordinance, resolution or proceeding relating to the assumption of debt shall be necessary, except such as is required by this Sub-part. Any publication prescribed hereby may be made in any newspaper conforming to the terms of this Sub-part, without regard to designation thereof as the official journal of the parish.

Amended by Acts 1962, No. 111, §6.



RS 39:669 - Penalty for violations

§669. Penalty for violations

The commissioners and clerks of elections held under the provisions of this Sub-part shall have the powers and duties in conducting the elections, and in preserving order at the polls, as are conferred and imposed upon similar officers under the general election laws of this state. Whatever is declared in the general election laws to be a felony, other crime or misdemeanor, shall be such for any election held under the provision of this Sub-part and shall be punished in the same manner.



RS 39:670 - Other elections

§670. Other elections

The governing authority of any parish may submit the question of the assumption of road district, subroad district, consolidated road district, drainage district, irrigation district, levee district, waterworks district, road lighting district, fire protection district, airport district, hospital service district, recreation district, sewerage district created by the governing authority of a parish, or school district debt to the qualified taxpaying voters at the same time that an election is ordered for the purpose of incurring debt and issuing bonds authorized by existing law; provided, if more than one proposition is submitted at the same special election, each proposition shall be so submitted on the ballot and shall be so stated in the notice of election as to enable the voter to vote thereon separately.

Amended by Acts 1962, No. 111, §7.



RS 39:671 - Assumption by Lafourche parish of drainage district debt

§671. Assumption by Lafourche parish of drainage district debt

In order to carry out the provisions of Article XIV, Section 14(k) of the Constitution of 1921, the parish of Lafourche may assume the debt of the following named drainage district in the manner and subject to the limitations contained in this Sub-part:

Sub-Drainage Districts Numbers 1-2-3-4 of Drainage District No. 12.

Added by Acts 1950, No. 537, §1.



RS 39:672 - Prior assumption of district debt by parishes not affected hereby

§672. Prior assumption of district debt by parishes not affected hereby

Nothing herein provided shall be construed as affecting in any way any action heretofore taken by a parish in assuming the debt of districts as provided by law.

Added by Acts 1962, No. 111, §8.



RS 39:681 - Authorization to issue eight percent municipal bonds payable from public utility and tax revenue in lieu of six percent bonds authorized by statute

SUBPART D. MUNICIPAL BONDS PREVIOUSLY

AUTHORIZED BY ELECTION

§681. Authorization to issue eight percent municipal bonds payable from public utility and tax revenue in lieu of six percent bonds authorized by statute

All municipalities in which the issuance of bonds payable from the revenues of a municipal revenue producing public utility, as the same is defined in Subpart A, Part I, Chapter 10, Title 33 of the Louisiana Revised Statutes of 1950, or bonds payable from the revenues of a municipal sales and use tax pursuant to Subpart D, Part I, Chapter 6, Title 33 of the Louisiana Revised Statutes of 1950, has heretofore been authorized at a municipal election held for such purpose are hereby authorized to issue in lieu of such bonds heretofore authorized, bonds payable from the said respective revenues at a rate of interest not exceeding the maximum rate provided for conventional interest by Article 2924 of the Louisiana Civil Code as the same now exists or may be hereafter amended, in the manner provided herein. Such bonds may be issued in an amount not exceeding the amount of bonds heretofore authorized at the said election and shall be issued for the purpose and term stated in the proposition approved at said election.

Acts 1970, No. 30, §1, emerg. eff. June 18, 1970 at 11:35 A.M.



RS 39:682 - Procedure

§682. Procedure

Bonds issued hereunder payable from the revenues of a municipal revenue producing public utility shall be issued in accordance with the provisions of Subpart C, Part I, Chapter 10, Title 33 of the Louisiana Revised Statutes of 1950, and bonds issued hereunder payable from the revenues of a municipal sales and use tax shall be issued in accordance with the provisions of Subpart D, Part I, Chapter 6, Title 33 of the Louisiana Revised Statutes of 1950, except that an election on the question of the issuance of such bonds shall be required for the issuance of either type of bonds only if ten percent of the qualified electors, or 1500 qualified electors, whichever is less, petition for such an election in the manner hereinafter provided.

Acts 1970, No. 30, §2, emerg. eff. June 18, 1970 at 11:35 A.M.



RS 39:683 - Resolution authorizing bonds; petition and election

§683. Resolution authorizing bonds; petition and election

Before any bonds authorized hereunder are delivered to the purchaser thereof the governing authority of the municipality shall adopt a resolution authorizing and giving notice of the issuance of the bonds and providing for the maximum rate of interest, the security and method of payment and other details in connection therewith. Said resolution shall be published one time in the official journal of the municipality. For a period of thirty days after such publication the municipality shall receive written petitions for an election to be held on the question of the issuance of the bonds. If at least ten percent of the qualified electors of the municipality, or 1500 qualified electors, whichever is less, so request an election by such written petition within said thirty-day period, an election on the question of the issuance of such bonds shall be called and held as herein provided. In the event no petition or petitions signed by the requisite number is filed within said thirty-day period, said bonds may be issued without the necessity of an election thereon. Voting machines shall be used in holding said election and, insofar as practicable, said election shall be called, conducted, canvassed and promulgated in accordance with the provisions of R.S. 39:501-39:518, except that the right to vote at such election shall not be restricted to taxpaying voters. Assessed valuation shall not be voted in this election. If a majority of the qualified electors voting at such election vote in favor of the proposition to issue the bonds, the governing authority of the municipality, after promulgation of the results of the election, may by resolution authorize the issuance of the bonds in an amount or amounts not exceeding the amount stated in the proposition, which bonds shall not be issued for any purpose other than that stated in the proposition.

Acts 1970, No. 30, §3, emerg. eff. June 18, 1970 at 11:35 A.M.



RS 39:684 - Rescission of authority to issue amount of unissued bonds equal to amount issued hereunder

§684. Rescission of authority to issue amount of unissued bonds equal to amount issued hereunder

Upon the issuance of any revenue bonds hereunder, the authority to issue a corresponding amount of unissued bonds pursuant to the authority of the election previously held shall be cancelled and rescinded.

Acts 1970, No. 30, §4, emerg. eff. June 18, 1970 at 11:35 A.M.



RS 39:691 - Refunding bonds

SUBPART E. REFUNDING BONDS WITHOUT AN ELECTION

§691. Refunding bonds

For the purpose of readjusting, refunding, extending, or unifying the whole or any part of its outstanding bonds and certificates of indebtedness, municipal corporations, parishes and school, road, subroad, sewerage, drainage, subdrainage (waterworks and subwaterworks) districts, irrigation districts, and any parish school board shall have full power and authority to issue negotiable interest bearing refunding bonds in an amount not exceeding the amount of bonds and certificates of indebtedness to be refunded, and the interest due thereon.

Added by Acts 1975, No. 153, §1.



RS 39:692 - Payment of refunding bonds; taxes

§692. Payment of refunding bonds; taxes

Political subdivisions referred to in R.S. 39:691, through their governing authorities, and parish school boards are authorized to and shall secure the payment of refunding bonds, in interest and principal, by the levying of special ad valorem taxes annually in an amount sufficient to pay interest annually or semiannually and to pay the principal falling due each year, when the bonds to be refunded were secured in like manner. However, a drainage and subdrainage district shall secure the payment of such refunding bonds by imposing and collecting annually an acreage tax or forced contribution on each acre of land within the district sufficient in amount to pay interest and principal falling due each year if the bonds to be refunded were secured in like manner. In addition, a parish school board, subject to the approval of the Louisiana State Board of Elementary and Secondary Education, shall secure the payment of refunding bonds issued under this Subpart by anticipation and pledge of its annual revenues in an amount sufficient to pay interest and principal falling due each year.

Added by Acts 1975, No. 153, §1.



RS 39:693 - Maturities and interest rate

§693. Maturities and interest rate

Refunding bonds issued hereunder shall have maturities not exceeding forty years; however, the maturities shall be so fixed as to effect a consequent reduction in the annual rate of taxes or annual forced contributions required or annual revenues pledged and the interest rate shall be the same or lower than the interest rate of the bonds refunded.

Added by Acts 1975, No. 153, §1.



RS 39:694 - Exchange of outstanding bonds for refunding bonds

§694. Exchange of outstanding bonds for refunding bonds

Upon issuance of refunding bonds as provided herein by any political subdivision or parish school board, the holder of any outstanding bond or certificate of indebtedness of any such political subdivision or parish school board, whether matured or unmatured, upon surrendering the bond or certificate of indebtedness to the issuing authority, may receive in exchange and substitution therefor a refunding bond of the same amount, bearing interest not exceeding the interest rate of the bonds refunded and maturing not longer than forty years after the date of the refunding bond. The funds realized from the sale of the refunding bonds shall be applied exclusively to the payment of the bonds or certificates of indebtedness refunded.

Added by Acts 1975, No. 153, §1.



RS 39:695 - Sale of refunding bonds

§695. Sale of refunding bonds

The refunding bonds shall be sold for not less than par at public sale upon sealed bids after public advertisement. The notice calling for bids need be published only two times within a period of not less than five days in a newspaper of general circulation published in the parish where governing authority issuing the refunding bonds is located or has its domicile. The first of such publications shall be made at least seven days in advance of the date scheduled for the reception of bids for the bonds. The notice also shall be published one time in either a newspaper of general circulation or a financial journal or newspaper containing a section devoted to municipal bond news published in either of the cities of New Orleans, Louisiana, or New York, New York. This publication shall be made at least seven days in advance of the date scheduled for the reception of bids for the securities.

Added by Acts 1975, No. 153, §1.



RS 39:696 - Limitations of indebtedness inapplicable

§696. Limitations of indebtedness inapplicable

The limitations as to indebtedness and bonds issued based on the assessed valuation contained in R.S. 39:562 shall not apply to refunding bonds issued hereunder.

Added by Acts 1975, No. 153, §1.



RS 39:697 - Sufficiency of proceedings; law merchant; thirty-day period for questioning validity of bonds

§697. Sufficiency of proceedings; law merchant; thirty-day period for questioning validity of bonds

The governing body of each of the political subdivisions and each parish school board shall have full power and authority to adopt all ordinances or resolutions necessary to carry the provisions of this Subpart into effect. No proceedings in respect to the issuance of any such refunding bonds shall be necessary, except such as are contemplated by this Subpart. The refunding bonds issued hereunder shall be and are hereby declared to have the qualities of negotiable paper under the law merchant. If the validity of any refunding bonds issued under the provisions of this Subpart is not raised within thirty days after the date of publication of the issuing of the bonds, the authority to issue the bonds, the legality thereof, and the validity of the taxes necessary to pay the same shall be conclusively presumed and no court shall have authority to inquire into such matters.

Added by Acts 1975, No. 153, §1.



RS 39:698.1 - Definitions

SUBPART F. FUNDING--SALES TAX

§698.1. Definitions

As used in this Subpart, the following terms shall have the following meanings:

(1) "governing authority" means collectively the body which exercises the governmental and financing functions of the local governmental subdivision, or the school board;

(2) "issuer" means the local governmental subdivision or school board in whose name bonds authorized hereunder are issued;

(3) "local governmental subdivision" means any parish or municipality;

(4) "resolution" means a resolution, ordinance, act or other appropriate legislative enactment of a governing authority;

(5) "sales tax revenues" means the proceeds or avails of any sales tax imposed under the authority of Section 29 of Article VI of the Constitution of the State of Louisiana of 1974 or any other authority except R.S. 47:338.84.

Acts 1975, 1st Ex.Sess., No. 21, §1, eff. Jan. 28, 1975.



RS 39:698.2 - Authority to issue bonds; election necessary

§698.2. Authority to issue bonds; election necessary

The governing authority of any local governmental subdivision or any school board may, in the manner hereinafter provided, fund sales tax revenues into negotiable bonds provided that the question of or proposition to authorize the funding of sales tax revenues into bonds shall have been submitted to the electors of the local governmental subdivision or, in the case of a school board the electors in the area under the jurisdiction of the school board, at an election called, conducted, canvassed and promulgated by the governing authority of the local governmental subdivision or the school board, as the case may be, in accordance with the laws of Louisiana governing the conduct of elections to authorize the issuance of bonds, levying of taxes and assumption of debt by political subdivisions and a majority of those electors voting in such election shall have voted in favor of the question or proposition to fund the sales tax revenues into bonds. The question or proposition with respect to the funding of the sales tax revenues into bonds may be voted upon at the election held to authorize the imposition of the tax or may be submitted at a separate election held for such purpose.

Acts 1975, 1st Ex.Sess., No. 21, §2, eff. Jan. 28, 1975.



RS 39:698.3 - Purposes

§698.3. Purposes

If the funding of sales tax revenues is authorized by the electors as aforesaid, the governing authority of the local governmental subdivision or school board, as the case may be, may issue bonds from time to time for the purpose or purposes set forth in the question or proposition approved at the election, said bonds to be payable solely from and secured by an irrevocable pledge and dedication of sales tax revenues subject only to the prior payment of the costs and expenses of administration and collection of such tax. The bonds shall have such form, characteristics and details, be sold and be subject to the limitations and restrictions hereinafter set out.

Acts 1975, 1st Ex.Sess., No. 21, §3, eff. Jan. 28, 1976.



RS 39:698.4 - Issuing bonds; maximum duration; interest; form

§698.4. Issuing bonds; maximum duration; interest; form

The bonds shall be authorized and issued by resolution of the governing authority and shall be of such series, bear such date or dates, mature at such time or times beginning not more than three years after the date of the bonds and ending not later than twenty-five years after the date thereof, bear interest at such rate or rates payable at such times, be in such denomination, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privileges, be payable in such medium and at such place or places within or without the state, be subject to such terms of redemption, be entitled to such priorities on the sales tax revenues and be sold upon such terms not inconsistent herewith as such resolution may provide. The bonds shall be executed in the name of the local governmental subdivision or school board by the manual or facsimile signatures of such official or officials of the local governmental subdivision or school board as designated by the governing authority in said resolution authorizing their issuance. At least one signature on each bond shall be a manual signature. The seal, or a facsimile thereof, of such local governmental subdivision or school board shall be affixed, imprinted, engraved or otherwise reproduced upon each bond. The delivery of any bonds or coupons so executed at any time thereafter shall be valid, although before the date of delivery, any person or persons signing the bonds or coupons shall cease to hold office. The maturities of the bonds shall be so arranged that the total amount of principal and interest falling due in any year, together with principal and interest falling due in such year on all bonds theretofore issued hereunder, and then outstanding, shall never exceed seventy-five percent of the amount of sales tax revenues estimated by the governing authority to be received by it in the calendar year in which the bonds are issued.

Acts 1975, 1st Ex.Sess., No. 21, §4, eff. Jan. 28, 1975.



RS 39:698.5 - Liability; pledge of sales tax proceeds

§698.5. Liability; pledge of sales tax proceeds

A. Bonds issued hereunder shall constitute a borrowing solely upon the credit of the sales tax revenues received or to be received by the governing authority of the issuer and shall not constitute an indebtedness or pledge of the general credit of the issuer within the meaning of any constitutional or statutory provision relating to the incurring of indebtedness, and the bonds shall contain a recital to that effect. No member of the governing authority or officer of the issuer or any person executing the bonds shall be personally liable on such bonds.

B. Bonds issued hereunder shall be payable solely from and secured by an irrevocable pledge and dedication of such part of the sales tax revenues as may be pledged thereto in the authorizing resolution. Any holder of any of such bonds, or coupons attached thereto, may either at law or in equity, by suit, action, mandamus or other proceedings, enforce and compel performance of all duties required to be performed by the governing authority as a result of issuing the bonds and may similarly enforce the provisions of the ordinance or other enactment of the governing authority imposing the tax and the resolution and proceedings authorizing the issuance of such bonds.

C. When any bonds shall have been issued hereunder neither the legislature, the governing authority, nor any other authority shall discontinue or decrease the tax or permit to be discontinued or decreased the tax in anticipation of the collection of which such bonds have been issued, or in any way make any change in the allocation and dedication of the proceeds of such tax which would diminish the amount of the sales tax revenues to be received by the issuer until all of such bonds shall have been retired as to principal and interest, and there is hereby vested in the holders from time to time of such bonds and the coupons representing interest thereon a contractual right under the provisions of this Sub-Part.

Acts 1975, 1st Ex.Sess., No. 21, §5, eff. Jan. 28, 1975.



RS 39:698.6 - Resolution provisions; additional bond issues; covenants; collection of sales tax

§698.6. Resolution provisions; additional bond issues; covenants; collection of sales tax

A. The governing authority may in any resolution authorizing such bonds provide for the respective priorities of its separate blocks, series or issues of bonds issued hereunder, and may provide for the issuance of additional bonds in the future on a parity therewith pursuant to such procedure or restrictions as may be specified in such resolution. In the absence of such provision, if more than one series of bonds shall be issued hereunder payable from the same sales tax revenues, priority of lien on such revenues shall depend on the time of the delivery of such bonds, each series enjoying a lien prior and superior to that enjoyed by any series of bonds subsequently delivered, except that as to any issue or series of bonds which may be authorized as a unit but delivered from time to time in blocks, the governing authority may in the proceedings authorizing the issuance of such bonds provide that all of the bonds of such series or issue shall be coequal as to lien regardless of the time of delivery; provided that nothing herein stated shall vest in any holder of bonds any right of lien or priority of any kind against any part of the sales tax revenues not pledged to the payment of the bonds by the proceedings authorizing the issuance thereof.

B. Any resolution may contain such covenants with the future holder or holders of the bonds as to the sales tax revenues, the disposition of such revenues, the issuance of future bonds, and such other pertinent matters as may be deemed necessary by the governing authority to assure the marketability of such bonds, provided such covenants are not inconsistent with the provisions of this Sub-Part.

C. Any resolution authorizing the issuance of bonds hereunder may contain such provisions to assure the enforcement, collection and proper application of the sales tax revenues as the governing authority may think proper, where not inconsistent with the provisions of this Sub-Part, and when any bonds payable from the sales tax revenues shall have been issued, this Sub-Part, the ordinance or other enactment of the governing authority imposing the sales tax and pursuant to which the tax is being collected, and the obligation of the governing authority to continue to levy, collect and allocate the sales tax, and to apply the revenues derived therefrom in accordance with the provisions of said ordinance or other enactment, shall be irrevocable until such bonds have been paid in full as to principal and interest, and shall not be subject to amendment in any manner which would impair the rights of the holders from time to time of such bonds or which would in any way jeopardize the prompt payment of principal thereof or interest thereon.

Acts 1975, 1st Ex.Sess., No. 21, §5, eff. Jan. 28, 1975.



RS 39:698.7 - Sale of bonds; proceeds

§698.7. Sale of bonds; proceeds

A. All bonds issued hereunder shall be advertised for sale on sealed bids, in accordance with the law of Louisiana providing a uniform advertising procedure for securities of public entities required to be sold at public sale on sealed bids. The governing authority may reject any and all bids. If the bonds are not sold pursuant to the advertisement, they may be sold by the governing authority at private sale within sixty days after the date advertised for the reception of sealed bids, but no private sale shall be made at a price less than the highest bid which shall have been received. If not so sold, the bonds shall be readvertised in the manner herein prescribed.

B. The proceeds derived from the sale of bonds issued hereunder shall be used exclusively by the issuer for the purpose or purposes for which the bonds are authorized to be issued, but the purchasers of the bonds shall not be obligated to see to the application thereof.

Acts 1975, 1st Ex.Sess., No. 21, §5, eff. Jan. 28, 1975.



RS 39:698.8 - Validity of bonds; recital of regularity

§698.8. Validity of bonds; recital of regularity

Before bonds are issued hereunder, the governing authority shall investigate and determine the regularity of the proceedings. The resolution authorizing the bonds may direct that they contain the following recital:

"It is certified that this bond is authorized by and is issued in conformity with the requirements of the constitution and statutes of this state."

Such recital shall be deemed to be an authorized declaration of the governing authority and to import that there is constitutional and statutory authority for issuing the bonds and imposing the tax; that all the proceedings therefor are regular; that all acts, conditions and things required to exist, happen and be performed precedent to and in the issuance of the bonds and imposition of the tax have existed, have happened and have been performed in due time, form and manner as required by law; that the amount of the bonds, together with all other indebtedness of the issuer does not exceed any limit or limits prescribed by the constitution or statutes of this state; and that the required notices have been duly and regularly given by publication in the manner required by law. If any bonds are issued containing the above recital, the same shall be construed according to the import herein declared, and it shall be conclusively presumed that the recital is true, and neither the governing authority nor any taxpayer shall be permitted to question the validity or regularity of the bonds, obligations or tax in any court or in any action or proceeding.

Acts 1975, 1st Ex.Sess., No. 21, §5, eff. Jan. 28, 1975.



RS 39:698.9 - Registration

§698.9. Registration

After the time within which the validity of the bonds may be contested has elapsed, that is, thirty days from the date of publication of the resolution authorizing the bonds and pledging and dedicating the sales tax revenues, the bonds shall be registered with the secretary of state without charge and shall have endorsed thereon a legend substantially as follows:

"Incontestable. Secured by a pledge and dedication of a sales and use tax in ______________________________________________.

Registered this ______ day of ________________, 20___.

______________________________

SECRETARY OF STATE"

Acts 1975, 1st Ex.Sess., No. 21, §5, eff. Jan. 28, 1975.



RS 39:698.10 - Exemption from taxation

§698.10. Exemption from taxation

All bonds issued under the provisions of this Sub-Part and the interest thereon shall be exempt from all taxation in the State of Louisiana. Said bonds may be used for deposit with any officer, board, municipality or other political subdivision of the State of Louisiana in any case where deposit of security is required.

Acts 1975, 1st Ex.Sess., No. 21, §5, eff. Jan. 28, 1975.



RS 39:698.11 - Construction of Subpart

§698.11. Construction of Subpart

The provisions of this Subpart shall be construed as cumulative authority for the exercise of the powers herein granted. The powers conferred by this Subpart shall not be affected or limited by any other provision of any statute of the state, and no provision, publication, election or right of referendum shall be required or afforded in the performance of any act herein authorized to be done, including the imposition, collection and application of the tax and issuance of bonds payable therefrom, except as herein otherwise specifically provided.

Acts 1975, 1st Ex.Sess., No. 21, §5, eff. Jan. 28, 1975.



RS 39:698.12 - Bonds negotiable and incontestable

§698.12. Bonds negotiable and incontestable

Bonds issued hereunder shall have all the qualities of negotiable paper and shall constitute negotiable instruments under the negotiable instruments law of the State of Louisiana. They shall not be invalid for any irregularity or defect in the proceedings for the issuance and sale thereof and shall be incontestable in the hands of bona fide purchasers or holders for value.

Acts 1975, 1st Ex.Sess., No. 21, §5, eff. Jan. 28, 1975.



RS 39:698.13 - Recordation of resolution authorizing bonds

§698.13. Recordation of resolution authorizing bonds

The resolution authorizing the issuance of the bonds hereunder and pledging and dedicating sales tax revenues to the payment thereof shall be recorded in the mortgage records of the parish in which the issuer is located and shall be published in one issue of the official journal of the governing authority, or if there is none, in a newspaper having general circulation in the parish. For a period of thirty days from the publication of said resolution, any person in interest may contest the legality of the ordinance or resolution and of any provisions therein made for the security and payment of the bonds. After that time no one shall have any cause or right of action to contest the legality, formality, regularity, or effectiveness of the ordinance or resolution and provisions therefor for any cause whatever. Thereafter it shall be conclusively presumed that every legal requirement for the issuance of the bonds, including all things pertaining to the election at which the bonds are authorized, has been complied with. No court shall have authority to inquire into any of these matters after thirty days.

Acts 1975, 1st Ex.Sess., No. 21, §5, eff. Jan. 28, 1975.



RS 39:699 - Jefferson Parish funding

SUBPART G. MISCELLANEOUS FUNDING

§699. Jefferson Parish funding

The parish of Jefferson is hereby authorized to issue bonds for any authorized purpose, payable from any source of revenues whatsoever, including but not limited to: sales tax revenues, provided annual debt service secured by the sales tax revenues is not in excess of seventy-five percent of the sales tax estimated to be received in the calendar year the bonds are issued; the license fees collected from offtrack wagering facilities pursuant to R.S. 4:218; the hotel occupancy tax authorized by R.S. 47:338.201; and any other monies which by law or contract may be made available to the parish of Jefferson.

Acts 1990, No. 34, §1, eff. June 20, 1990.



RS 39:701 - Subdivisions; power to levy special taxes

PART IV. SPECIAL TAXES

§701. Subdivisions; power to levy special taxes

Parishes, cities, towns, villages, school districts, road districts, drainage districts and subdrainage districts, the city of New Orleans and the parish of Orleans excepted, may levy special taxes in the form and manner provided in Part II,* Chapter 4 of this Title and subject to the limitations hereinafter contained.

*R.S. 39:501 et seq. (Repealed; see, now, R.S. 18:1281 et seq.)



RS 39:702 - Special taxes; purposes

§702. Special taxes; purposes

Under provisions of the constitution other than Article 14, Section 14, the governing authority of any subdivision listed in the preceding section may call a special election for the purpose of submitting to the property taxpayers authorized to vote at the election, a proposition to levy a special tax for the purpose of giving additional aid to public schools and constructing or purchasing any work of public improvement in keeping with the objects and purposes for which the subdivision was created. The title to these improvements shall vest in the public or in the subdivision in which the tax is levied.

At the same election as that for the levy of special taxes, or at some other election, similarly called and held, a proposition may be submitted to the property taxpayers under Article 14, Section 14 of the constitution of 1921, as to whether or not they will vote an acreage tax not to exceed fifty cents per acre and to fund it into bonds.



RS 39:703 - Levy and assessment of special taxes

§703. Levy and assessment of special taxes

If the election results in favor of the proposition to levy and assess special taxes upon the property subject to taxation in the subdivision, the governing authority shall, after the promulgation of the result of the election and pursuant to the terms of the proposition submitted, levy and assess the special taxes on the property; provided that the total rate of taxation so imposed shall not exceed the constitutional limit, nor shall the tax run for a greater number of years than the number named in the proposition submitted, nor be imposed for any other purpose than that named in the proposition.



RS 39:704 - Proceeds of special tax

§704. Proceeds of special tax

The proceeds of any special tax shall constitute a trust fund to be used exclusively for the objects and purposes for which the tax was levied. The records of the taxing authority shall clearly reflect the objects and purposes for which the proceeds of the tax are used.

Acts 1986, No. 687, §1.



RS 39:705 - Issuance of bonds and levy of acreage tax

§705. Issuance of bonds and levy of acreage tax

Whenever the governing authority of any subdivision is authorized by an election or by law to incur debt and issue negotiable bonds based upon an acreage tax, the governing authority shall issue bonds to the amount authorized by the election or by law and shall impose an acreage tax annually as shall be authorized by the election or by law to an amount sufficient to pay the annual interest on the bonds and the principal as it matures.



RS 39:706 - Other laws applicable

§706. Other laws applicable

All the articles and provisions of the constitution of 1921 and all the laws in force or that may be hereafter enacted regulating and relating to the collection of state taxes and tax sales shall also apply to and regulate the collection of the special taxes or forced contribution, imposed under the provisions of this Part, through the officer whose duty it shall be to collect the taxes and moneys due the subdivision, imposing the special taxes, or forced contributions.



RS 39:741 - Borrowing by municipalities and parishes or in anticipation of special tax collections

PART V. BORROWING IN ANTICIPATION OF

TAX COLLECTIONS

§741. Borrowing by municipalities and parishes or in anticipation of special tax collections

Municipalities and parishes, the city of New Orleans and the parish of Orleans excepted, may anticipate the revenues to be realized from special taxes voted pursuant to Part IV of this Chapter; provided that municipalities and parishes may not anticipate such revenues for a period of more than five years.

Municipalities and parishes may also borrow money in behalf of the municipalities and parishes for which the special tax was voted, to be used only for the purpose for which the tax was voted, and they may issue certificates of indebtedness covering the loan.

Amended by Acts 1961, No. 52, §1.



RS 39:742 - Limitation on amount to be borrowed

§742. Limitation on amount to be borrowed

The amount so borrowed for and on behalf of any municipality or parish shall not exceed seventy-five per cent of the estimated income to be realized from the special tax previously voted in the municipality or parish; provided that where a special tax for the purpose of acquiring sites and constructing public libraries is voted under Section 10, Article 10 of the constitution of 1921 this limitation shall not apply. Special taxes collected in the municipality or parish and the avails therefrom shall be dedicated and set aside to the payment of the certificates of indebtedness as they mature.

Amended by Acts 1961, No. 52, §1.



RS 39:742.1 - Borrowing limitations; waiver; authorization

§742.1. Borrowing limitations; waiver; authorization

Notwithstanding the provisions of R.S. 39:741 and 742, the Rogers-Nebo Fire District is authorized to obligate anticipated tax revenues in excess of five years, not to exceed fifteen years, and borrow in excess of seventy-five percent of their estimated tax income, for the express purpose of financing fire-fighting equipment and construction of ancillary permanent structures.

Acts 1987, No. 306, §1, eff. July 5, 1987.



RS 39:742.2 - Borrowing by political subdivisions in anticipation of special tax collections

§742.2. Borrowing by political subdivisions in anticipation of special tax collections

A. Any political subdivision of the state of Louisiana may anticipate the revenues to be realized from special ad valorem taxes voted pursuant to provisions of the constitution and statutes of the state of Louisiana by borrowing money to be used only for the purpose for which such a tax was voted; however, a political subdivision may not anticipate such revenues for a period of more than ten years or the remaining number of years for which the tax is authorized to be levied, whichever is less. Such a borrowing shall be evidenced by certificates of indebtedness of the political subdivision, said certificates of indebtedness to be payable solely from and secured by an irrevocable pledge and dedication of the revenues of such tax.

B. The principal and interest due in any year on the amount so borrowed for and on behalf of any political subdivision in anticipation of the revenues to be received from a special ad valorem tax shall not exceed seventy-five percent of the revenues estimated to be realized from the levy of such special tax in the year in which such certificates of indebtedness are issued. In applying the aforesaid test, all revenues estimated to be realized from the levy of a special tax in the year in which the certificates of indebtedness are issued, regardless of the date on which the revenues are anticipated to be received, will be included in the estimated revenues for such year.

C.(1) The principal of the certificates of indebtedness shall be made due and payable annually not later than March first of each future year in which principal falls due; provided that such certificates of indebtedness shall mature within ten years from the date of their issuance but not later than March first on the year following the last year in which the tax securing the borrowing is authorized to be levied.

(2) The certificates of indebtedness shall bear such rate or rates of interest per annum and shall be issued and sold in such manner and form as the governing authority of the political subdivision may provide, and they shall be legal and valid obligations of the political subdivision on behalf of which they are issued.

(3) The issuance of the certificates of indebtedness shall be subject to the approval of the State Bond Commission and the approval set forth in Article VI, Section 15 of the Constitution of Louisiana, if applicable.

D. Any certificates of indebtedness issued pursuant to the provisions of this Section, and the interest thereon, shall be exempt from all taxation in the state of Louisiana.

E. The authority set forth in this Section shall be in addition to any and all other authority for political subdivisions to incur indebtedness and issue certificates of indebtedness or other securities.

F. Assessment districts created pursuant to R.S. 47:1925.2 shall be deemed political subdivisions for purposes of this Section.

Acts 1990, No. 947, §1, eff. July 25, 1990; Acts 1995, No. 152, §1.



RS 39:742.3 - Fire District No. 8; borrowing limitations; waiver; authorization

§742.3. Fire District No. 8; borrowing limitations; waiver; authorization

Notwithstanding the provisions of R.S. 39:741 and 742, Fire District No. 8 in Natchitoches Parish is authorized to obligate anticipated tax revenues in excess of five years, not to exceed ten years, and to borrow in excess of seventy-five percent of their estimated tax income, for the express purpose of constructing ancillary permanent structures and financing firefighting equipment.

Acts 1990, No. 541, §1.



RS 39:743 - Requisites of certificates of indebtedness

§743. Requisites of certificates of indebtedness

The certificates of indebtedness shall be made due and payable annually not later than March first of any future year; provided that certificates of indebtedness issued by municipalities and parishes shall mature within five years from the date of their issuance.

The certificates of indebtedness shall bear a rate of interest not greater than six per cent per annum; they shall be issued in such manner and form as the governing authority of the municipality or parish may provide; and they shall be legal and valid obligations of the municipality or parish on behalf of which they were issued.

Amended by Acts 1952, No. 127, §14; Acts 1961, No. 52, §1.



RS 39:744 - Other obligations and laws unaffected

§744. Other obligations and laws unaffected

Nothing in R.S. 39:741 through R.S. 39:743 shall be construed as in any manner affecting the certificates or other evidence of indebtedness already issued by any municipality or parish, payable out of the revenues of future years, or as in any way affecting the existing laws relating to the anticipation of municipalities and parishes of their revenues of future years.



RS 39:745 - Borrowing by parishes and municipalities in anticipation of regular revenues

§745. Borrowing by parishes and municipalities in anticipation of regular revenues

Parishes and municipalities, the parish of Orleans and the city of New Orleans excepted, in order to pay their current expenses for any year, may anticipate the revenues for such year and they may borrow money to pay such expense and issue negotiable certificates of indebtedness to cover the loan.



RS 39:746 - Borrowing limited to estimated income

§746. Borrowing limited to estimated income

The amount so borrowed by any parish or municipality shall in no case exceed the estimated income of the parish or municipality as shown by the budget adopted prior to such time, and the tax income collected as shown by the budget shall be dedicated and set aside to the payment of the certificates of indebtedness as they mature.



RS 39:747 - Requisites of certificates of indebtedness

§747. Requisites of certificates of indebtedness

The certificates of indebtedness shall be made due and payable not later than March first of the year following that in which they are issued and shall be issued in such manner and in such form as the governing authorities or the municipalities may determine, and when issued for any expense as estimated, shall be legal and valid obligations of the parish or municipality issuing them.

Certificates of indebtedness issued by parishes hereunder shall not bear a greater rate of interest than eight per cent per annum and certificates of indebtedness issued by municipalities shall not bear a greater rate of interest than six per cent per annum.



RS 39:748 - Other obligations or laws unaffected

§748. Other obligations or laws unaffected

Nothing in R.S. 39:706 through R.S. 39:708 shall be construed as in any manner intended to affect certificates or other evidences of indebtedness already issued by any parish or municipality payable out of the revenues of future years, or in any manner affecting the existing laws relating to parishes and municipalities anticipating their revenues for future years.



RS 39:781 - Elections to levy special taxes in aid of specified enterprises

PART VI. SPECIAL TAXES IN AID OF SPECIFIED ENTERPRISES

§781. Elections to levy special taxes in aid of specified enterprises

The parochial, ward and municipal authorities of the state may order elections in their respective parishes, wards, or municipalities and may, when authorized by a vote of the majority of the property taxpayers in number and in value entitled to vote under the provisions of the constitution and laws of this state, levy special taxes in aid of public improvements or railway enterprises, water transportation lines, power plants and motor bus lines for the carrying of passengers.



RS 39:782 - Time and place of election; persons entitled to vote

§782. Time and place of election; persons entitled to vote

A. The special election shall be held under the general election laws of the state, so far as applicable, and at the polling places at which the last preceding general or congressional election was held, and not sooner than thirty days after the official publication of the ordinance ordering the election.

B. It shall not be necessary that the registration office be kept open prior to any election held under the authority of this Part, and Section 19, Article XIV of the Constitution of 1921, and all special elections heretofore held without that formality, are hereby confirmed, validated and ratified.

C. All persons who become qualified voters under this Part and the constitution of the state, after the close of the last general registration, shall be allowed to vote by the commissioners of the election whether their names appear on the poll books or not.

Amended by Acts 1952, No. 127, §14.



RS 39:783 - Endorsing name on ballot

§783. Endorsing name on ballot

In all elections held under the provisions of this Part, the voter shall endorse his name on his ballot before depositing it in the ballot box.



RS 39:784 - Ordinance levying tax

§784. Ordinance levying tax

If a majority in number and amount of assessed value of the property taxpayers of the parish, ward or municipality entitled to vote under the provisions of the constitution of 1921 and the laws of this state, vote in favor of each levy of the special tax, the governing authority on behalf of the parish, or ward therein, or the municipal authorities for and on behalf of the municipality, shall immediately pass the ordinance levying the tax for such time as may have been specified in the ordinance ordering the election, and shall designate the years in which the taxes shall be levied and collected.



RS 39:785 - Voters shall be registered where election is held

§785. Voters shall be registered where election is held

All property taxpayers voting at the election shall be registered voters of the parish, ward or municipality in which the election is held.



RS 39:786 - Levy and collection of tax

§786. Levy and collection of tax

The governing authority of any parish, for the parish or any ward therein, or the municipal authorities of any municipality, shall, when the vote is in favor of the levy of the taxes, levy and collect annually, in addition to other taxes, a tax upon all taxable property within the parish, ward or municipality, in an amount sufficient to pay the amount specified to be paid in the ordinance, and the parish and municipal governing authorities shall have the same authority and right to enforce the collection of the special tax authorized by the election as may be conferred upon them for the collection of other taxes. The taxes so collected shall be used for the purpose named in the ordinance, and shall be paid over, when collected by the proper officers, to the treasurer for the person or corporation entitled thereto, after deducting lawful commission for collecting them.



RS 39:787 - Conduct of election

§787. Conduct of election

The election shall be held in the same manner as provided by law for general elections, and the result thereof shall be announced and promulgated by the president of the governing authority of the parish or municipality.



RS 39:788 - Assignment of right to tax

§788. Assignment of right to tax

The right to receive the whole or any portion of the taxes may be assigned and transferred by the railway company or corporation, water transportation lines, water works, electrical lines, power plants and motor bus lines for the carrying of passengers, to any person, partnership or other company or corporation; and the person, partnership or other company or corporation shall have the same right to enforce the collection and payment of the taxes, as the railway company or corporation, water transportation lines, water works, electrical lines, power plants and motor bus lines for the carrying of passengers would have had if the assignment had not been made. No tax shall be paid by the parish, city or incorporated town until the railway company or corporation, water transportation lines, water works, electrical lines, power plants and motor bus lines for the carrying of passengers, in favor of which the tax has been voted is completed and in operation, to the point in the parish, city or incorporated town as may be specified in the ordinance.



RS 39:791 - Blank. See, now, R.S. 33:7726

PART VI-A. SPECIAL TAXES FOR MOSQUITO ABATEMENT

§791. Blank. See, now, R.S. 33:7726



RS 39:801 - Purpose; millage authorization

PART VI-B. TAXES FOR PUBLIC IMPROVEMENTS

AND SERVICES

§801. Purpose; millage authorization

For the purpose of acquiring sites for, or for constructing or improving public buildings, including housing for public health units, roads, bridges, levees, sewage or drainage works, incinerators or other works of permanent public improvement, title to which shall be in the public, or for the maintenance or operating expense thereof, or for the maintenance and operation of public health units, any political subdivision may levy taxes without limitation as to amount, provided that the rate, purpose and duration of any such special tax shall have been submitted to the voters qualified to vote in the political subdivision in which the tax is to be levied, and a majority of those voting shall have voted in favor thereof.

Acts 1970, No. 434, §1. Amended by Acts 1976, No. 639, §1.



RS 39:802 - Special taxes; limitations

§802. Special taxes; limitations

For the purpose of providing municipal services and for the maintenance and operation of municipal service departments, including the acquisition of necessary equipment, for which the levy of a special tax is not herein presently authorized, the municipal authorities of any municipality in this state may levy taxes in excess of the limitations otherwise fixed in the Constitution of Louisiana, not to exceed in any one year ten mills on the dollar of assessed valuation within the municipality, provided such special tax shall not run longer than ten years and the rate, purpose and duration of the tax shall have been first submitted to the voters qualified to vote in the municipality in which the tax is to be levied and, a majority of those voting shall have voted in favor thereof, as provided by existing laws.

Acts 1970, No. 434, §2. Amended by Acts 1982, No. 440, §1.



RS 39:803 - Elections

§803. Elections

In elections required under this Part, voting machines shall be used and, insofar as practicable, said election shall be called, conducted, canvassed and promulgated in accordance with the provisions of R.S. 39:501-39:518, except that the right to vote at such election shall not be restricted to taxpaying voters and assessed valuation shall not be voted.

Acts 1970, No. 434, §3.



RS 39:804 - Operable date of act

§804. Operable date of act

Provided, however, that the provisions of this Act shall only become operable if the provisions of the Louisiana Constitution or laws which limit the right to vote at elections on the incurring of debt, issuance of bonds, or levying of special taxes to qualified electors who are also property taxpayers are removed by constitutional amendment or are held to be in violation of the Constitution of the United States by the supreme court of this state or the Supreme Court of the United States.

Acts 1970, No. 434, §4.



RS 39:811 - Local funds for support of elementary and secondary schools

PART VI-C. LOCAL SUPPORT FOR PUBLIC SCHOOLS

§811. Local funds for support of elementary and secondary schools

Under the authority of Article VIII, Section 13(C) (Third) of the Constitution of 1974, for the purpose of giving additional support to public elementary and secondary schools in addition to the ad valorem maintenance tax authorized by Article VIII, Section 13(C) (First) and (Second) of the Constitution of 1974, any parish, school district, or subschool district, or any municipality or city school board which supports a separate city system of public schools may levy an ad valorem tax for a specific purpose when authorized by a majority of electors voting in the parish, municipality, district or subdistrict in an election held for that purpose.

Added by Acts 1975, 1st Ex.Sess., No. 28, §1, eff. Feb. 20, 1975.



RS 39:812 - Limitations

§812. Limitations

The amount, millage rate, duration, and purpose of any tax authorized under this Part shall be in accord with the proposition voted on and approved by the electors in the special election which authorized the levy and collection of the special tax, provided that the gross millage rate of all taxes authorized under this Part shall not exceed seventy mills in the aggregate at any one time in addition to the annual five mill ad valorem maintenance tax authorized by Article VIII, Section 13(C) (First) of the Constitution of Louisiana, and the annual thirteen mill ad valorem maintenance tax authorized for the Orleans Parish School Board by Article VIII, Section 13(C) (Second) of the Constitution of Louisiana, and the duration of any such tax shall not exceed ten years; provided however, any such tax levied solely for the specific purpose of maintenance of capital facilities or installation of climate control mechanisms in existing classroom facilities may be levied for up to twenty years. All taxes previously voted that fall within the limitation imposed by this Section and which were otherwise legally voted are hereby ratified.

Added by Acts 1975, Ex.Sess., No. 28, §1, eff. Feb. 20, 1975; Amended by Acts 1979, No. 548, §1; Acts 1982, No. 402, §1; Acts 1987, No. 798, §1.



RS 39:813 - Levy of tax; contesting validity

§813. Levy of tax; contesting validity

A. If the electors vote in favor of the proposition to levy taxes, authorized by this Part, the governing authority, after promulgation of the results of the election and pursuant to the terms of the proposition submitted, shall levy the special taxes so authorized.

B. The resolution promulgating the result of the special tax election shall be published once in the official journal of the political subdivision.

C. For sixty days after promulgation of the result of an election held to levy a tax hereunder, any person in interest may contest the legality of the election or the tax authorized for any cause. After that time no one shall have any cause or right of action to contest the regularity, formality, or legality of the election. If the validity of any election, or tax authorized or provided for is not raised within the sixty days, the authority to levy the tax, the legality thereof, and the taxes shall be presumed to be valid.

Added by Acts 1975, 1st Ex.Sess., No. 28, §1, eff. Feb. 20, 1975.



RS 39:814 - Election procedure

§814. Election procedure

Elections under this Part shall be called and conducted and the returns thereof canvassed in accordance with the procedures provided by law for special tax elections, and wherever such law is inapplicable, in accordance with the general election laws of this state.

Added by Acts 1975, 1st Ex.Sess., No. 28, §1, eff. Feb. 20, 1975.



RS 39:815 - Special taxes authorized between January 1, 1975 and February 20, 1975; ratified

§815. Special taxes authorized between January 1, 1975 and February 20, 1975; ratified

Any special tax, for giving additional support to public elementary and secondary schools, authorized by an election held on or after January 1, 1975 but prior to the effective date of this Part is hereby validated, confirmed and ratified to the extent such tax, when levied and collected, does not exceed the limitation contained in this Part.

Added by Acts 1975, 1st Ex.Sess., No. 28, §1, eff. Feb. 20, 1975.



RS 39:816 - School District Number 3 of Jefferson Davis Parish; imposition of parcel fee, submission to voters; amount; collection; use of proceeds

§816. School District Number 3 of Jefferson Davis Parish; imposition of parcel fee, submission to voters; amount; collection; use of proceeds

A. The governing authority of School District Number 3 of Jefferson Davis Parish may levy and collect a parcel fee within the boundaries of the district which shall not exceed two hundred dollars per parcel per year. The parcel fee shall be imposed by resolution of the governing authority of the district only after the question of the imposition of the parcel fee and the purpose, rate, and duration of the parcel fee has been approved by a majority of the voters of the district voting at an election held therein. The proceeds of such parcel fee shall be expended for the purposes of operating, maintaining, and improving the public school system in the district, and for all purposes incidental thereto. Any parcel fee imposed pursuant to this Section shall be levied and collected and be due and owing annually. The fee may be carried on the tax rolls for Jefferson Davis Parish and collected at the same time as parish ad valorem taxes.

B.(1) If any parcel fee is not paid when due, the district shall proceed against the parcel for the collection of the amount of the fee unpaid and delinquent, any collection costs incurred by the district, plus interest at a rate not exceeding twelve percent on the unpaid amount of the parcel fee, and, in the event legal proceedings are necessary to effect collection, court costs and reasonable attorney fees. However, attorney fees shall be payable by the parcel owner only if demand by the governing authority of the district has been made on the parcel owner by registered or certified mail, and such parcel owner has failed to pay the amount due within ten days after such demand.

(2) A judgment obtained for nonpayment of a parcel fee, upon being recorded in the mortgage records of Jefferson Davis Parish, shall prime all other liens except those for taxes and prior recorded local or special assessments. If there are one or more property mortgages on such parcel and the mortgage holder or holders have notified the tax collector in Jefferson Davis Parish of such recorded mortgage or mortgages in accordance with the requirements of R.S. 47:2180.1, the district, prior to proceeding against such parcel for failure to pay a parcel fee, shall give notice to each mortgagee of the amount of the parcel fee due and owing on such parcel and that such parcel fee must be paid within twenty days after the mailing of the notice or proceedings will be commenced against the parcel. The notice shall be sent to each such mortgage holder by certified mail, return receipt requested, or be made by personal or domiciliary service on such mortgage holder. In the event such notice is given, the district shall not commence such proceedings until at least twenty days after the mailing of such notice.

(3) Alternatively, the lien authorized by this Section may be enforced by assessing the amount of the lien against the parcel as a tax against the property. The lien may be collected in the manner fixed for collection of taxes and shall be subject to the same civil penalties for delinquencies. After the governing authority of the district has incurred such costs and expenses as together with any amount of the parcel fee which remains unpaid and delinquent constitute the lien on the property, including any costs of court, attorney fees, and interest, the governing authority may send an attested bill of such unpaid amount, costs, and expenses to the assessor of Jefferson Davis Parish who shall add the amount of such bill to the next tax bill of the property owner. The lien shall prime all other liens or privileges against the property, except other tax liens, filed after the statement specified in this Section is filed with the recorder of mortgages, regardless of the date on which the lien is perfected.

Acts 1998, No. 816, §1, eff. June 22, 1998.



RS 39:817 - School District No. 4 of Cameron Parish; imposition of parcel fee, submission to voters; amount; collection; use of proceeds

§817. School District No. 4 of Cameron Parish; imposition of parcel fee, submission to voters; amount; collection; use of proceeds

A. School District No. 4 of the parish of Cameron, hereinafter referred to in this Section as the district, may levy and collect a parcel fee within the boundaries of the district which shall not exceed two hundred dollars per parcel per year. The parcel fee shall be imposed by resolution of the school board of the parish, the governing authority of the district, only after the question of the imposition of the parcel fee and the purpose, rate, and duration of the parcel fee has been approved by a majority of the voters of the district voting at an election held therein. The proceeds of such parcel fee shall be expended for the purposes of operating, maintaining, and improving the public school system in the district, and for all purposes incidental thereto, including the payment of any debt obligation of the district incurred for such purpose. Any parcel fee imposed pursuant to this Section shall be levied and collected and be due and owing annually. The fee may be carried on the tax rolls for Cameron Parish and collected at the same time as parish ad valorem taxes.

B.(1) If any parcel fee is not paid when due, the board shall proceed against the parcel for the collection of the amount of the fee unpaid and delinquent, any collection costs incurred by the board, plus interest at a rate not exceeding twelve percent on the unpaid amount of the parcel fee, and, in the event legal proceedings are necessary to effect collection, court costs and reasonable attorney fees. However, attorney fees shall be payable by the parcel owner only if demand by the school board of the parish has been made on the parcel owner by registered or certified mail, and such parcel owner has failed to pay the amount due within ten days after such demand.

(2) A judgment obtained for nonpayment of a parcel fee, upon being recorded in the mortgage records of Cameron Parish, shall prime all other liens except those for taxes and prior recorded local or special assessments. If there are one or more property mortgages on such parcel and the mortgage holder or holders have notified the tax collector in Cameron Parish of such recorded mortgage or mortgages in accordance with the requirements of R.S. 47:2180.1, the board, prior to proceeding against such parcel for failure to pay a parcel fee, shall give notice to each mortgagee of the amount of the parcel fee due and owing on such parcel and that such parcel fee must be paid within twenty days after the mailing of the notice or proceedings will be commenced against the parcel. The notice shall be sent to each such mortgage holder by certified mail, return receipt requested, or be made by personal or domiciliary service on such mortgage holder. In the event such notice is given, the board shall not commence such proceedings until at least twenty days after the mailing of such notice.

(3) Alternatively, the lien authorized by this Section may be enforced by assessing the amount of the lien against the parcel as a tax against the property. The lien may be collected in the manner fixed for collection of taxes and shall be subject to the same civil penalties for delinquencies. After the school board of the parish has incurred such costs and expenses as together with any amount of the parcel fee which remains unpaid and delinquent constitute the lien on the property, including any costs of court, attorney fees, and interest, the governing authority may send an attested bill of such unpaid amount, costs, and expenses to the assessor of Cameron Parish who shall add the amount of such bill to the next tax bill of the property owner. The lien shall prime all other liens or privileges against the property, except other tax liens, filed after the statement specified in this Section is filed with the recorder of mortgages, regardless of the date on which the lien is perfected.

Acts 2001, No. 686, §1, eff. June 25, 2001.



RS 39:821 - Subdivisions; power to borrow

PART VII. FEDERAL LOANS

§821. Subdivisions; power to borrow

In addition to the authority to borrow money or incur indebtedness provided by any act or statute, political subdivisions may borrow money from any governmental agency of the United States or may borrow money from any other source provided said loan is insured, indorsed, or guaranteed by any governmental agency of the United States, for any purpose for which any loan to any subdivision is authorized by any act of Congress now in existence or hereafter enacted, or by any agency of the United States acting under any such act. Provided further, that this Section shall not be deemed the exclusive authority under which political subdivisions may borrow money or incur indebtedness and in no manner prohibits or limits the right of political subdivisions to borrow money or incur indebtedness under the provisions of any other act or statute.

Amended by Acts 1964, No. 59, §1.



RS 39:822 - Evidence of indebtedness

§822. Evidence of indebtedness

Any political subdivision which is authorized to incur debt, may, as evidence of any loan, issue bonds, notes or certificates of indebtedness.



RS 39:823 - Constitutional limitations; exceptions

§823. Constitutional limitations; exceptions

No debt shall be incurred and no bonds shall be issued in excess of the limitations now or hereafter prescribed by the constitution and laws of this state, except in any case where the President or any other designated authority of the United States, in his or its discretion, and under such terms as he or it may prescribe, may extend any of the benefits of any act of congress to any political subdivision.



RS 39:824 - Bond elections, notice of intention

§824. Bond elections, notice of intention

A. Where, under any provision of the constitution, any proposition to incur debt and issue bonds is required to be authorized by a vote of the qualified electors in a political subdivision, no debt shall be incurred and no bonds, notes, or certificates of indebtedness shall be issued under this Part unless authorized by a majority of such electors who vote thereon at an election held for that purpose in the manner provided by law for the conduct of such elections, except as provided in R.S. 39:823.

B. Where the constitution does not require such authorization by a vote of the qualified electors in a political subdivision as a prerequisite to the issuance of bonds, notes, or certificates of indebtedness, no political subdivision shall issue such bonds, notes, or certificates of indebtedness until:

(1) The governing authority of the political subdivision has adopted an appropriate resolution giving notice of its intention to issue such bonds, notes, or certificates of indebtedness, including a general description thereof and the security therefor, and notice of this intention has been published once a week for four consecutive weeks in a newspaper of general circulation published in the political subdivision or in the parish where the political subdivision is located, setting forth a date and time when the governing authority will meet in open and public session to hear any objections to the proposed issuance of the bonds, notes, or certificates of indebtedness, and

(2) The State Bond Commission has approved the contents of such notice of intention prior to the issuance of such bonds, notes, or certificates of indebtedness; however, if at the hearing by petition signed by at least five percent of the voters residing in the political subdivision who voted at the last special or general election there is objection to the issuance of the proposed bonds, notes, or certificates of indebtedness, then the bonds, notes, or certificates of indebtedness shall not be issued until approved by a vote of a majority of the qualified voters of the political subdivision who vote at a special election held for that purpose in the manner provided by the Election Code for the conduct of such elections. Any such petition shall be accompanied by the certificate of the parish registrar of voters certifying that the signers of the petition are registered voters of the political subdivision and the number of signers amount to not less than five percent of the registered voters that voted in the last such general or special election in the political subdivision.

C. For a period of thirty days after the date of the publication of the minutes of the public hearing providing for in Subsection B, any person in interest shall have the right to contest the legality of the notice and of the authorization of the bonds, notes, or certificates of indebtedness to be issued in accordance with the provisions of the notice thereof and of the security for such bonds, notes, or certificates of indebtedness. Thereafter, no person shall have any right of action to contest the validity of the bond, note, or certificate of indebtedness authorization, and such authorization shall be conclusively presumed to be legal, and no court thereafter shall have authority to inquire into such matters.

Amended by Acts 1980, No. 259, §1, eff. July 12, 1980.



RS 39:825 - Form of bonds; terms

§825. Form of bonds; terms

The bonds, notes or certificates of indebtedness issued under the authority of this Part shall be negotiable, and shall be issued in such sums or denominations as the political subdivision or its governing authority may prescribe. They shall be payable to bearer, or to the United States of America, or to any governmental agency of the United States, or to such payees as the political subdivision or its governing authorities may prescribe, and shall be signed by the president and attested by the secretary of the governing authority, or shall be signed by the mayor and attested by the clerk in the case of a municipality. They shall have affixed thereto the seal of the political subdivision issuing them, if it has a seal.

Amended by Acts 1964, No. 59, §1.



RS 39:826 - Issuing date; principal and interest

§826. Issuing date; principal and interest

The bonds, notes, or certificates of indebtedness all may be issued at one time or from time to time as the governing authority in its discretion may determine. They shall bear interest at such rate or rates specified in the resolution authorizing their issuance from their respective date or dates of issue, payable semiannually, annually, or as the governing authority in its discretion may determine, and which may be evidenced by coupons attached to the bonds, notes, or certificates of indebtedness and executed by facsimile signatures of the officers who sign them. However, the governing authority may issue amortized bonds, notes, or certificates of indebtedness without coupons providing for partial payments of principal and accrued interest at stated periods for a definite time, at the expiration of which time the entire debt will be extinguished if the principal and interest has been fully paid and discharged. Such amortized bonds, notes, or certificates of indebtedness may be delivered upon partial payment of the principal amount thereof, and shall constitute legal, valid, and binding obligations of the political subdivision to the amount received in payment for the principal amount thereof. In such case, interest on the bonds, notes, or certificates of indebtedness shall accrue only from date thereof on that portion of the principal amount for which payment is received at delivery, and interest will begin to accrue on the remaining portions of the principal amount thereof upon the payment therefor. Both the principal and interest shall be payable at any place or at any bank in the United States that is designated by the governing authority, with the approval of the purchaser.

Amended by Acts 1964, No. 59, §1; Acts 1980, No. 259, §1, eff. July 12, 1980.



RS 39:827 - Maturity

§827. Maturity

Each issue of the bonds, notes or certificates of indebtedness shall mature serially in annual installments, beginning not more than three years and ending in not more than forty years from date of issue.



RS 39:828 - Refunding on maturity

§828. Refunding on maturity

If funds are not available to retire the bonds, notes or certificates of indebtedness at maturity, the governing authority of any political subdivision may, for the purpose of refunding or renewing them issue negotiable refunding bonds, notes or certificates of indebtedness not exceeding in amount the bonds refunded or indebtedness due, and with such maturities as in the discretion of the governing authority may seem necessary and proper, and otherwise conforming generally with the provisions of this Part, except that any holder of any outstanding bond, note or certificate of indebtedness which has matured and has not been paid for lack of funds may upon surrendering it to the issuing authority receive in substitution therefor a refunding bond, note or certificate of indebtedness of the same amount.



RS 39:828.1 - Authorization of repurchase obligations

§828.1. Authorization of repurchase obligations

A.(1) Subject to the approval of the State Bond Commission, without reference to any provisions of the laws of Louisiana and in addition to any other authority therefor, any political subdivision which has duly authorized and has outstanding bonds, notes, certificates or other written obligations for the repayment of borrowed money which have been authorized pursuant to this Part or any constitutional or statutory authority and which have been purchased by any governmental agency of the United States of America, may authorize the issuance of repurchase obligations for the purpose of purchasing, refunding, restructuring, refinancing, extending, or unifying the whole or any part of such outstanding bonds, notes, certificates of indebtedness or other written obligations for the repayment of borrowed money.

(2) The proceeds of the sale of such repurchase obligations, exclusive of accrued interest, shall be used for the purpose of paying the purchase price for the outstanding bonds, notes, certificates of indebtedness or other written obligations for the repayment of borrowed money, for providing a reserve for the payment of such obligations, for providing reserves customary and necessary to the issuance of utility revenue bonds and for paying the costs of issuance attributable to the issue, including but not limited to, proportionate costs incurred on behalf of the political subdivision by a public trust, the beneficiary of which is the state of Louisiana.

B. Repurchase obligations shall be issued pursuant to a resolution or an ordinance adopted by the governing authority of the political subdivision and approved by the State Bond Commission and may be sold at either public or private sale as may be determined by the governing authority. The governing authority in the resolution or ordinance shall fix all details of the repurchase obligations, including the term, date, price, interest rates, maturities, denominations, redemption provisions, and other security provisions, in accordance with the provisions of Subtitle III of Chapter 13 of Title 39 of the Louisiana Revised Statutes of 1950, as amended, and for the purpose of said Chapter, the repurchase obligations shall be deemed to be securities of public entities.

C. The repurchase obligations may be secured in the same manner as the bonds, notes, certificates, or other written obligations for the repayment of borrowed money or may be secured in such other manner as may be prescribed by the governing authority of the political subdivision; provided, however, that if such repurchase obligations are to be secured by the full faith and credit of the political subdivision, they must be authorized at an election held in accordance with the requirements of the constitution and laws of Louisiana pertaining to elections for the issuance of general obligation bonds.

D.(1) No resolution or ordinance providing for the issuance of repurchase obligations as provided by this Section shall become effective until the governing authority of the political subdivision has adopted an appropriate resolution giving notice of its intention to issue such repurchase obligations, which notice shall contain a general description of the bonds, notes, certificates or other written obligations for the repayment of borrowed money to be affected by the repurchase obligations and the security for the repurchase obligations, and notice of this intention has been published once a week for a total of two publications within a four week period in a newspaper of general circulation published in the political subdivision or in the parish where the political subdivision is located. The notice shall further establish a date and time when the governing authority will meet in open and public session to hear any objections to the proposed issuance of the repurchase obligations.

(2) If at the hearing, by petition signed by at least twenty-five percent of the voters residing in the political subdivision who voted at the last special or general election, there is objection to the issuance of the proposed repurchase obligations, then the repurchase obligations shall not be issued until approved by a vote of a majority of the qualified voters of the political subdivision who vote at a special election held for that purpose in the manner provided by the Election Code for the conduct of such elections.

(3) Any such petition shall be accompanied by the certificate of the parish registrar of voters certifying that the signers of the petition are registered voters of the political subdivision and the number of signers amount to not less than twenty-five percent of the registered voters in the last general or special election in the political subdivision.

E. For a period of thirty days after the date of publication of the first notice provided for in Section D of this Section, any person in interest shall have the right to contest the legality of the notice and of the authorization for the repurchase obligations to be issued by resolution or ordinance in accordance with the provisions of the notice thereof and the security for the repurchase obligations. Thereafter, no person shall have any right of action to contest the regularity, formality, legality, validity or effectiveness of the repurchase obligation authorization, the resolution or ordinance providing for the issuance of such obligations and the provisions made therein for the security and repayment therefor, and the notice, authorization and resolution or ordinance adopted pursuant thereto shall be conclusively presumed to be legal, and that every legal requirement for the issuance of repurchase obligations has been complied with and no court thereafter shall have authority to inquire into such matters.

F. All repurchase obligations issued pursuant to this Section shall be and are hereby made negotiable instruments within the meaning of and for all purposes of the negotiable instruments law of Louisiana, subject only to provisions for registration. All repurchase obligations, and the interest and income therefrom shall be exempt from all taxation by this state or any political subdivisions thereof. The repurchase obligations shall be legal and authorized investments for banks, savings banks, insurance companies, homestead and building and loan associations, trustees, and other fiduciaries and may be used for deposit with any officer, board, municipality, or other political subdivision of the state of Louisiana in any case where, by present or future laws, deposit or security is required.

G. The powers and rights conferred by this Section shall be in addition to the powers and rights conferred by any other general or special law. This Section does and shall be construed to provide a complete and additional method for the issuance of repurchase obligations for the purposes and under the circumstances described herein. No proceeding, notice, or approval shall be required for the issuance of any repurchase obligation or any instrument as security therefor except as provided herein. The provisions of this Section shall be liberally construed for the accomplishment of its purposes.

Acts 1988, No. 703, §1, eff. July 15, 1988.



RS 39:829 - Registration

§829. Registration

Bonds issued under the provisions of this Part may be registered as to principal only, or as to principal and interest, in the name of the holder, on the books of the governing authority, in such manner as the governing authority may prescribe, and they may be discharged from registration as the governing authority may prescribe.



RS 39:830 - Sale of bonds; interest permitted

§830. Sale of bonds; interest permitted

The governing authority may negotiate and dispose of the bonds, notes or certificates of indebtedness authorized to be issued, by this Part as it sees fit, from time to time, in whole or in part; provided, that they shall not be sold to yield more than six per cent.



RS 39:831 - Public works authorized

§831. Public works authorized

Any political subdivision shall, in order to carry out the object of this Part, have authority to undertake, own and operate, a comprehensive program of public works, which shall include among other things the following:

(1) Construction, repair and improvement of public highways, streets and parkways, public buildings, and any publicly owned instrumentalities and facilities;

(2) Conservation and development of natural resources, including control, utilization, and purification of waters, prevention of soil or coastal erosion, development of water power, transmission of electric energy, and construction of river and harbor improvements and flood control;

(3) Any projects of the character heretofore constructed or carried on either directly by public authority or with public aid to serve the interests of the general public;

(4) Construction, reconstruction, alteration, or repair under public regulation or control of low-cost housing or slum-clearance projects;

(5) Any project of any character heretofore eligible for loans under subsection (a) of Section 201 of the Emergency Relief and Construction Act of Congress of 1932, as amended, whether included in the foregoing classes or not, including any self-liquidating project which will be made self-supporting and financially solvent and the construction cost of which will be returned within a reasonable period by means of tolls, fees, rents, or other charges, or by other means;

(6) Any revenue-producing public utility, instrumentality or facility;

(7) Construction, acquisition, repair, extension or improvement of any buildings or facilities which any subdivision has authority to construct, acquire, repair, extend or improve under general or specific provisions of the law creating it, or under any other law.

And the proceeds of any such loan or of the sale of said bonds, notes or certificates of indebtedness shall be applied to the purpose for which the debt is incurred by the governing authority incurring it.



RS 39:832 - Pledge of gross revenues; special fund

§832. Pledge of gross revenues; special fund

A. The governing authority of any political subdivision may pledge to the payment of bonds, notes or certificates of indebtedness issued hereunder a sufficient amount of the gross revenues derived by it from the ownership and operation of any self-liquidating or revenue-producing public utility, instrumentality or facility.

B. As to other projects the governing authority may pledge to the payment of bonds, notes or certificates of indebtedness issued therefor any revenues of any character accruing to it not otherwise set aside or dedicated by law, including the proceeds of any tax that may be levied by any political subdivision not otherwise pledged or otherwise dedicated by law, and in such event, any tax the proceeds of which have been thus pledged, or a sufficient amount thereof, shall be so levied and collected, appropriated or dedicated, as long as any obligation issued under this Part and secured by any such tax is outstanding and unpaid; provided, that this provision shall not have the effect of creating or imposing any liability upon this state.

C.(1) The governing authority may set aside, into a special fund, the first moneys received from those sources, until the amount so set aside each year is sufficient to pay the principal and interest on bonds, notes and certificates of indebtedness issued hereunder and due in that year, together with such additional sum as the governing authority may deem advisable in order to cover contingencies. In addition the governing authority may pledge its full faith and credit to the payment of all bonds, notes and certificates of indebtedness issued hereunder, and if the revenues are insufficient to meet promptly maturing principal and interest on the bonds or other obligations issued hereunder, as they fall due, the governing authority shall appropriate from other funds of the political subdivision, not otherwise specifically pledged, such amount as may be necessary to pay the principal and interest as they become due.

(2) No bonds, notes, certificates or other evidence of indebtedness issued hereunder shall constitute an indebtedness of this state, and any obligations issued under this Part shall contain a statement to that effect; nor shall the faith and credit of this state be pledged for the payment of any such bonds, notes, certificates or other evidence of indebtedness.

D. The holder or holders of any bonds, notes, certificates or other evidence of indebtedness issued under this Part shall have a first lien and privilege upon any funds or revenues pledged for the payment thereof as herein provided.



RS 39:833 - Fund to be kept in separate account

§833. Fund to be kept in separate account

All moneys set aside into the fund created under the provisions of R.S. 39:832 to provide for the payment of the principal and interest on bonds, notes or certificates of indebtedness, shall be kept in a separate account which shall not be drawn out of the treasury of the governing authority, for any purpose whatever, except for the purpose of paying the principal and interest on bonds or other obligations issued hereunder.



RS 39:833.1 - Pledge of net revenues

§833.1. Pledge of net revenues

The bonds, notes, or certificates of indebtedness may be secured by the income and revenues derived or to be derived from public works owned, leased, or operated by such political subdivision sufficient in amount to pay the principal of and the interest on such bonds, notes, or certificates of indebtedness as they severally mature. Such bonds, notes, or certificates of indebtedness shall not be a charge upon the other income and revenues of the political subdivision, as prohibited under the provisions of Article VI, Section 37 of the 1974 Louisiana Constitution. Any project or undertaking by any such political subdivision from which revenue is or will be derived, whether by lease, rents, fees, charges, or otherwise, shall be considered a public work within the meaning of this Part.

Added by Acts 1980, No. 259, §2, eff. July 12, 1980.



RS 39:834 - Bonds, notes or certificates, declared valid obligations

§834. Bonds, notes or certificates, declared valid obligations

The issue of the bonds, notes or certificates of indebtedness authorized by this Part is hereby declared to create a valid contract between the governing authority of any political subdivision issuing them and each and every holder of the bonds, which the issuing authority shall not impair. The bonds, notes or certificates shall be a valid obligation of the political subdivision issuing them in favor of any holder, and no court shall enjoin the payment of the principal or interest thereof, or the setting aside of the revenues of the political subdivision issuing them not otherwise dedicated, before their issuance.



RS 39:835 - Sinking fund, covenants, fees

§835. Sinking fund, covenants, fees

A. Any resolution authorizing the issuance of bonds, notes, or certificates of indebtedness under this Part may provide for the creation of a sinking fund into which shall be paid from the pledged revenues of the public work, subject only to prior payment of the reasonable and necessary expenses of operating and maintaining the public work, sums sufficient to pay the principal of and interest on such bonds, notes, or certificates of indebtedness and to create reserves for contingencies. The monies in the sinking fund may be applied to the payment of the interest on and principal of the bonds, notes, or certificates of indebtedness, or to the purchase of retirement of the bonds, notes, or certificates of indebtedness prior to maturity in such manner as may be provided in the resolution.

B. Any resolution authorizing the issuance of the bonds, notes, or certificates of indebtedness under this Part may contain such covenants with the future holder of the bonds, notes or certificates of indebtedness as to the management and operation of the public works, the imposition and collection of fees and charges for the products, commodities, or services furnished thereby, the disposition of fees and revenues, the issuance of future bonds, notes, or certificates of indebtedness, and the creation of future liens and encumbrances against the public works and the revenues thereof, the carrying of insurance on the properties constituting such public works, the disposition of the proceeds of the insurance, and other pertinent matters as may be deemed necessary by the governing authority to assure the marketability of the bonds, notes, or certificates of indebtedness, but these covenants shall not be inconsistent with the provisions of this Part.

C. When any political subdivision has issued bonds, notes, or certificates of indebtedness and pledged the revenues of any public work in whole or in part for the payment thereof under this Part, it shall impose and collect fees and charges for the products, commodities, and services furnished by such public work, including those furnished to the political subdivision and its various agencies and departments, in such amounts and at such rates as shall be sufficient at all times to pay the expenses of operating and maintaining the public work; provide a sinking fund sufficient to assure the prompt payment of the principal and interest on the bonds, notes, or certificates of indebtedness as each falls due; provide such a reasonable reserve fund as may be required by the resolution authorizing the bonds, notes, or certificates of indebtedness, and provide an adequate depreciation and contingency fund for those repairs, extensions, and improvements to the public work as may be necessary to assure adequate and efficient service to the public. No board or commission other than the governing authority of the political subdivision shall have authority to fix or supervise the making of such laws and charges.

Amended by Acts 1980, No. 259, §1, eff. July 12, 1980.



RS 39:836 - Holder of bonds, notes and certificates, to have privilege on funds and revenues

§836. Holder of bonds, notes and certificates, to have privilege on funds and revenues

Any person, firm, corporation or association of persons holding any of the bonds, notes or certificates shall have a lien and privilege on such funds and revenues of the political subdivision issuing them as are set aside by this Part and shall be dedicated by the issuing political subdivision for the payment of the interest and principal thereof, and the interest and principal shall be paid out of the revenues and funds by preference over all other claims against or obligations of the political subdivision issuing them.



RS 39:837 - Corporate existence of political subdivisions to continue until bonds are paid

§837. Corporate existence of political subdivisions to continue until bonds are paid

The corporate existence of any political subdivision issuing bonds, notes or certificates of indebtedness under the provisions of this Part shall continue until all of the bonds issued in accordance with the provisions of this Part have been fully paid and extinguished, and the issuing authority may covenant with the purchasers or holders of the bonds, notes or certificates of indebtedness, that so long as they are outstanding and unpaid, it will not dispose of but will continue to own and operate the facilities acquired, extended, improved, repaired or constructed in whole or in part from funds obtained under this Part, and continue to charge such rates, rentals and charges for the use and enjoyment of the same as will provide funds sufficient to pay and discharge any indebtedness incurred as herein authorized and the interest thereon as they respectively mature, which agreement shall be binding upon the issuing political subdivision.



RS 39:838 - Securing payment of obligations; subdivisions may mortgage property

§838. Securing payment of obligations; subdivisions may mortgage property

For the purpose of further securing the payment of bonds, notes or certificates of indebtedness issued under the provisions of this Part, for the construction, acquisition, extension, repair or improvement of any revenue producing public utility, instrumentality or facility, any political subdivision may, through its proper governing authority, mortgage the buildings, machinery and equipment comprising the utility, instrumentality or facility and the lands upon which they may be situated.



RS 39:839 - Exemption from taxation; obligations issued

§839. Exemption from taxation; obligations issued

As provided in the constitution of 1921, Article X, Section 4, any obligations issued under this Part shall be exempt from taxation.



RS 39:840 - Mandamus to enforce compliance; foreclosure

§840. Mandamus to enforce compliance; foreclosure

The holder of any bonds, notes or certificates or other evidence of indebtedness issued under this Part shall have the right to writs of mandamus against any political subdivision or the officers or governing authority thereof, to enforce compliance with any provision of this Part; and in the case of mortgages on any revenue producing utility, to foreclose it as provided in existing laws. This Section shall not be construed as authorizing any suit against the state.



RS 39:841 - Construction of Part

§841. Construction of Part

Nothing in this Part shall be construed as authorizing the impairment of any existing franchise, or as authorizing the construction, purchase or operation of any public utility or system by any municipality to serve the same customers as are now served by an existing utility under franchise granted by the municipality, except as may be authorized by existing laws; and nothing in this Part shall be held to prevent the purchase or expropriation of existing plants as may be authorized by the laws now in effect.



RS 39:842 - Purchase of lands and improvements previously used for military purposes; terms

§842. Purchase of lands and improvements previously used for military purposes; terms

Any political subdivision purchasing land and improvements from the United States Government for any public purpose authorized under the laws of this state through the General Services Administration, or any other federal agency, previously used as a military air base or for any other military purpose, shall have the power and right to make such purchase upon a deferred basis at such market price and subject to such other terms and conditions as may be agreed upon under any relevant existing law or regulation appertaining thereto or as may be hereafter enacted or promulgated by the General Services Administration or any such agency; and any such purchase and the federal credit related thereto shall represent a program of public improvement within the objects and purposes of this Part.

Added by Acts 1964, Ex.Sess., No. 31, §1.



RS 39:871 - Municipal and parochial corporations and state subdivisions; authority to borrow money

PART VIII. STATE CONTROL OF LOCAL INDEBTEDNESS

§871. Municipal and parochial corporations and state subdivisions; authority to borrow money

Municipalities and parishes, public boards, districts and other political corporations and subdivisions of the state, when authorized to do so by the laws or the constitution of the state, may borrow money, incur debt, and issue bonds with the consent of the State Bond and Tax Board, all as provided in Part I of Chapter 2 of Sub-title III of Title 47.



RS 39:911 - Registration by Secretary of State

PART IX. REGISTRY OF BONDS

§911. Registration by Secretary of State

After the time within which the validity of bonds issued by a subdivision may be contested, has elapsed, which is sixty days from the date of promulgation of the result of the election, bonds issued by any subdivision shall be registered by the Secretary of State without charge, and shall have endorsed thereon the words: "This bond secured by a tax. Registered on this ___________ day of ___________ 20__" and signed by the Secretary of State or by an Assistant Secretary of State with the great seal of Louisiana affixed without charge.



RS 39:912 - Registration by owners of bonds; form

§912. Registration by owners of bonds; form

Whenever the owner of any bonds issued by this state, or any parish, ward, city, town, village, school district, road district, or subroad district, drainage district, or sub-drainage district, desires to have them registered, he shall present to the Secretary of State a written request to that effect, which request shall be in form substantially as follows:

"To the Secretary of State:

The undersigned, being the owner of _____ bonds, numbered ______, dated the ____ day of ____________, 20___, due the _____ day of _____________, 20___, and bearing interest at the rate of ____ per centum per annum, and payable at ________________ in the city of ___________________, State of _________________, hereby present said bonds and requests the ownership of same to be registered in the books of your office in the name of ___________________, of __________________, in the parish of __________________, and State of _________________.

___________________________

Applicant."

Upon the receipt of the request, the Secretary of State shall register the ownership of the bonds in the books of his office, and thereafter the principal of the bonds shall be payable to the order of the recorded owner. The coupons evidencing the interest to be paid upon the bonds shall continue payable to bearer. The Secretary of State shall be permitted to charge a fee of ten cents for each bond thus recorded.



RS 39:913 - Bond register book

§913. Bond register book

The Secretary of State shall procure a well-bound book, to be known as the "Bond Register Book," in which the evidence of the registry of the bonds shall appear.

The form shall be substantially as follows:

"______ Bonds issued by _________ State of _____ Number _____ Date _____ Maturity _____ Rate of Interest _____ Owner ___________ P.O. Address _____ Date of Registering _____

On the margin of the face of the bonds there shall appear the words, "The principal of this bond is payable to the registered owner, as shown by endorsement on the back hereof." On the back of such bonds shall appear the following words:

"This bond is payable to ______ of _____________, State of ________________, or order.

_____________________________

Secretary of State."

Which indorsements on the face and back of the bonds shall be written, stamped or printed in red ink at the cost of the applicant.



RS 39:914 - Transfer of registered bonds

§914. Transfer of registered bonds

Bonds so registered may be transferred to another person by the registered owner by endorsement in writing; which endorsement shall be taken to operate simply as a transfer of title, and shall not operate as a guaranty of the payment of the bonds.



RS 39:931 - Participating certificates issued for bonds held in trust; registry and payment

PART X. PARTICIPATING CERTIFICATES

§931. Participating certificates issued for bonds held in trust; registry and payment

Whenever any bonds of this state, or any parish, municipality, levee or drainage district, or other political subdivision are deposited in trust with any corporation, authorized under the laws of this state to do a banking and trust business, and the trustee, in accordance with the trust, issues note participating certificates payable to bearer and entitling the holder or holders thereof to participate in the principal and interest of the bond or bonds with which the participating certificate or certificates are identified, the bond or bonds so deposited with the trustee shall be registered in the name of the trustee with the proper authority, as hereinafter defined; and the bond or bonds shall not be released from registry nor shall the principal of the bond or bonds, so registered, be paid to the trustee, except upon the surrender (1) of the registered bond or bonds (or the certificate or certificates of registry issued in lieu thereof), and (2) of such participating certificate or certificates as may have been issued by the trustee and identified with the bond or bonds respectively.

When the principal of any such bond so registered becomes due and payable, and the trustee is unable to produce and surrender all of the participating certificates issued against and identified with the bond, the trustee shall, upon the surrender of the registered bond, (or the certificate of registry issued in lieu thereof) be entitled to receive such proportion of the principal as may or shall be represented by the respective participating certificates, surrendered with the bond; and the remainder of the principal shall be held by the proper authority and paid over to the trustee from time to time pro rata upon the surrender of the remaining participating certificates.

All interest on the bond shall cease when it becomes due according to its tenor and effect.



RS 39:932 - Identification of participating certificates with registered bonds

§932. Identification of participating certificates with registered bonds

Participating certificates may be issued in any denomination or denominations whatsoever; they shall be identified with the respective bonds which have been deposited with and registered in the name of the trustee as hereinabove provided, and the identification shall be made by appropriate endorsement upon the participating certificates by the proper authority as hereinafter provided.



RS 39:933 - Registry of bonds; endorsements

§933. Registry of bonds; endorsements

The bonds against which participating certificates as issued or authorized in R.S. 39:931 shall be registered in the name of the trustee with such authority as is now or may hereafter be provided by law for the registry of the bonds, respectively, and the participating certificates shall be identified with the registered bonds by proper endorsement made thereon by such like authority; and, if there is no provision of law governing the registry of the bonds, then the authority issuing the bonds, respectively, shall make such rules and regulations pertaining to the registry of the bonds and the identification of the participating certificates as may be necessary to fully accomplish the purposes of this Part.



RS 39:934 - Liability on participating certificates

§934. Liability on participating certificates

Neither the state, nor any parish, municipality, levee or drainage district, or other political subdivision, shall assume or be held to any obligation or responsibility whatever in respect to any of the participating certificates beyond the obligation to pay the principal of the bond or bonds, registered as provided herein, and then only upon the surrender and cancellation of the respective outstanding participating certificate or certificates, except as authorized in R.S. 39:931.



RS 39:971 - Issue of new bonds authorized; form

PART XI. LOST, DESTROYED OR CANCELLED BONDS

§971. Issue of new bonds authorized; form

Whenever any bond duly issued by any subdivision, public body, board or agency are lost, destroyed or improperly cancelled, the issuing subdivision, public body, board or agency may, by resolution of its governing body, authorize the issuance of new bonds to replace them, upon proof of such loss, destruction, or cancellation satisfactory to the governing body and upon the giving to the bond issuing agency an indemnity bond in such amount as the governing body thereof may require.

The new bond shall in all respects be identical with those lost, destroyed or cancelled except that they shall bear on their face the following additional clause:

"This bond is issued to replace a lost, cancelled or destroyed bond under the authority of R.S. 39:971 through 39:974."



RS 39:972 - Execution of new bonds

§972. Execution of new bonds

The bonds and the coupons thereto attached shall be signed by the same officers who signed the original bonds, provided, however, that in the event the officers who executed the original bonds have retired from office, then the new bonds shall be signed by the officers then in office.



RS 39:973 - Registration

§973. Registration

If the original bonds were registered in the office of the Secretary of State, and bore a certificate evidencing such registration signed by the Secretary of State, new bonds shall also be registered in the office of the Secretary of State, and the Secretary of State then in office shall execute and seal a similar registration certificate upon the bonds.



RS 39:974 - Liability on new bonds

§974. Liability on new bonds

The obligation of the parish, municipality, subdivision, public body, board or agency, upon the new bonds, shall be identical with its obligation upon the original bonds, and the rights of the holder shall be the same as those conferred by the original bonds.



RS 39:991 - Authorization to issue revenue bonds

PART XII. BONDS TO ACQUIRE PLANT SITES

§991. Authorization to issue revenue bonds

In addition to any other authority conferred by the constitution and statutes of the state of Louisiana, any municipal corporation or any parish or any other political subdivision or taxing district authorized to issue bonds under R.S. 39:551.1, R.S. 39:551.2, or R.S. 34:340.1 through R.S. 34:340.6, all of which are hereinafter in this Part referred to as municipal corporation or municipality may, in order to encourage the location of or addition to industrial enterprises therein or adjoining thereto, issue revenue bonds and use the funds derived from the sale of such bonds to acquire, purchase, lease, rent, construct, or improve industrial plant sites and industrial plant buildings, including facilities for the generation of electricity and production of steam and other forms of energy, and pollution abatement and control facilities, and necessary property and appurtenances thereto, and may sell, lease, sublease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within or adjoining such municipality, such sites, buildings and/or facilities, and appurtenances thereto, all or severally. The funds derived from the sale of such bonds may be disbursed in whole or in part upon completion of the facilities or any partial completion thereof as shall be provided in the contract between the municipality and the industrial enterprise to be aided, encouraged, or benefited. For the purposes of this Part, the governing body of the municipal corporation shall be the body empowered to authorize and issue other bonds of the municipal corporation under the provisions of R.S. 39:551.1, R.S. 39:551.2, or R.S. 34:340.1 through R.S. 34:340.6, and other constitutional and statutory authority supplemental thereto.

Acts 1964, No. 520, §1. Amended by Acts 1974, No. 620, §1; Acts 1975, No. 155, §2.



RS 39:991.1 - Authorization to issue revenue bonds; South Louisiana Port Commission

§991.1. Authorization to issue revenue bonds; South Louisiana Port Commission

In addition to any authority conferred by other laws, the South Louisiana Port Commission created and now operating under the provisions of Chapter 30, Title 34 of the Louisiana Revised Statutes of 1950, shall constitute a municipal corporation or municipality for the purposes of this Part and may issue its revenue bonds as provided in this Part for purposes set forth in this Part and/or for the purpose of constructing, acquiring or improving port facilities, including those capital improvements described in R.S. 34:2473(C). Such revenue bonds shall be issued in the name of the commission and shall not be general obligations secured by a pledge of the full faith and credit of the state, the commission or the parishes contained within its port area, and the issuance thereof shall not constitute the incurring of state debt under the constitution. The revenue bonds shall be limited obligations of the commission. The principal, interest and redemption premiums on the revenue bonds, if any, shall be payable solely from the income and revenue derived from the sale, lease or other disposition of the project or facility so financed including all or part of the dockage or other fees received by the commission as a result of such project or facility, all as more fully set forth in this Part. Also, in the discretion of the commission the bonds may be additionally secured by a mortgage covering all or any part of the project or facility as more fully set forth in this Part. Notwithstanding other provisions of law to the contrary, title to the sites, projects and/or facilities, and appurtenances thereto acquired and purchased through the issuance of the revenue bonds herein authorized shall vest solely in the commission and shall not vest in the state of Louisiana. The commission may sell, lease, sublease or otherwise dispose of by suitable and appropriate contract the sites, projects and/or facilities, and appurtenances thereto, all or severally, financed by said revenue bonds in the manner provided by this Part. The revenue bonds shall be sold on behalf of the commission by the State Bond Commission in accordance with law and the provisions of this Part. In all other respects the South Louisiana Port Commission is authorized and empowered to issue its revenue bonds to finance projects or facilities as herein described under the authority contained in this Part without the limitations of other laws and the commission may contract with respect to such projects or facilities as herein provided.

Added by Acts 1976, No. 503, §1, emerg. eff. Aug. 1, 1976.



RS 39:991.2 - Authorization to issue revenue bonds; port commissions and port, harbor, and terminal districts

§991.2. Authorization to issue revenue bonds; port commissions and port, harbor, and terminal districts

In addition to any authority conferred by other laws, all port commissions and all port, harbor, and terminal districts, hereinafter referred to as commissions, shall constitute municipal corporations or municipalities for the purposes of this Part and may issue their revenue bonds as provided in this Part for purposes set forth in this Part and/or for the purpose of constructing, acquiring or improving port facilities, including those capital improvements described by law as being projects authorized to be undertaken by the governing board of any such commission under its general jurisdiction and powers. Such revenue bonds shall be issued in the name of the particular issuing commission and shall not be general obligations secured by a pledge of the full faith and credit of the state, the commission, or the parishes contained within its port area, and the issuance thereof shall not constitute the incurring of state debt under the constitution. The revenue bonds shall be limited obligations of the particular commission. The principal, interest and redemption premiums on the revenue bonds, if any, shall be payable solely from the income and revenue derived from the sale, lease or other disposition of the project or facility so financed including all or part of the dockage or other fees received by the particular commission as a result of such project or facility, all as more fully set forth in this Part. Also, in the discretion of the particular commission the bonds may be additionally secured by a mortgage covering all or any part of the project or facility as more fully set forth in this Part. Notwithstanding other provisions of law to the contrary, title to the sites, projects and/or facilities, and appurtenances thereto acquired and purchased through the issuance of the revenue bonds herein authorized shall vest solely in the particular commission and shall not vest in the state of Louisiana. Such commissions may sell, lease, sublease or otherwise dispose of by suitable and appropriate contract the sites, projects and/or facilities, and appurtenances thereto, all or severally, financed by said revenue bonds in the manner provided by this Part. Revenue bonds of deep-water port commissions, as defined in Article VI, Section 44 of the constitution, shall be sold on behalf of such commissions by the State Bond Commission in accordance with law and the provisions of this Part. Revenue bonds of all other commissions shall be sold by the respective governing authorities thereof. In all other respects such commissions are authorized and empowered to issue their revenue bonds to finance projects or facilities as herein described under the authority contained in this Part without the limitations of other laws and such commissions may contract with respect to such projects or facilities as herein provided.

Added by Acts 1977, No. 698, §1, eff. July 25, 1977.



RS 39:992 - Resolution; nature and form of bonds

§992. Resolution; nature and form of bonds

Bonds issued under this Part shall be authorized by resolution of the governing body and shall be limited obligations of the municipality, the principal of and interest on which shall be payable solely from the income and revenue derived from the sale, lease, or other disposition of the project or facility to be financed by the bonds issued hereunder and/or from the income and revenue derived from the sale, lease, or other disposition of any existing project or facility acquired, constructed, or improved under the provisions of this Part, or under R.S. 39:551.1 or R.S. 39:551.2; however, in the discretion of the governing body, the bonds may be additionally secured by a mortgage covering all or any part of the project from which the revenue so pledged may be derived. Any refunding bonds issued pursuant to this Part shall be payable from any source described above and/or from the proceeds of such refunding bonds and/or the income earned from the investment of any of the proceeds of the refunding bonds deposited in escrow pursuant to said Section 999. The bonds shall not constitute an indebtedness or pledge of the general credit of the municipal corporation within the meaning of any constitutional or statutory limitation of indebtedness and shall contain a recital to that effect. They shall be in coupon form, but may be made registrable as to principal if so provided in the resolution authorizing their issuance. The bonds shall be in the denominations of one thousand dollars or a multiple thereof, shall bear interest at a coupon rate or rates not exceeding the interest rate stated in the resolution of the governing body authorizing such bonds, shall mature serially or otherwise in the manner provided by the governing body, but not later than thirty years from their date, and shall be made payable at the place or places provided by the governing body. They may be made redeemable at the option of the issuing municipality prior to maturity at the premium (not greater than ten percent of the principal amount thereof) which the governing body determines. The bonds shall be executed with the manual or facsimile signature of the presiding officer and attested with the manual or facsimile signature of the secretary or clerk of the municipality, provided that at least one of such signatures shall be a manual signature under the official seal of the municipality, in the manner provided in the resolution authorizing their issuance. Interest coupons to be attached thereto may be executed with the facsimile signatures of the officers, and in the event that any officer whose signature appears on the bonds or coupons ceases to hold office before the delivery of the bonds to the purchaser, his signature shall nevertheless be valid and sufficient for all purposes. The bonds issued under this Part and the income therefrom shall be exempt from all taxation in the state of Louisiana.

Acts 1964, No. 520, §2. Amended by Acts 1968, No. 649, §1. Acts 1974, No. 620, §1; Acts 1975, No. 155, §1; Acts 1977, No. 391, §1, eff. July 10, 1977.



RS 39:993 - Mortgage and pledge; rights of bond holders

§993. Mortgage and pledge; rights of bond holders

Any bonds issued under the authority of this Part shall be payable from and secured by a pledge of the revenues herein above described and may be secured by a mortgage covering all or any part of the project or facility from which the revenues so pledged may be derived. The governing authority may, by resolution, empower the presiding officer and secretary or clerk to issue, execute, sign, seal, negotiate, and deliver the bonds and to make and execute in the name and under the seal of the municipality an act of mortgage and pledge to secure the payment of the bonds in principal and interest, and when the act of mortgage and pledge has been executed, the property to the extent mortgaged thereby and not released according to the terms of the mortgage and the income and revenues therefrom thus pledged, shall remain mortgaged and pledged for the security of the bonds, in principal and interest, until they have been fully paid and discharged: or in the alternative, the governing authority of the municipality or district may deposit with the trustee, as provided in the act of mortgage, cash or United States government bonds in a sufficient amount to fully pay the then outstanding bonds and interest thereon, and, upon such deposit being made, the trustee may cancel the mortgage. Any holder of the bonds or of any of the coupons thereto attached may by appropriate legal action compel performance of all duties required of the governing body and officials of the municipality by the provisions of this Part. In case default is made in payment of bonds, or any of them, in whole or in part, or of any installment of interest thereon, when the same becomes due, the holder of the bonds may proceed against the governing authority of the municipality to enforce the pledge of income and revenues and foreclose the mortgage by seizure and sale of the property mortgaged, as if proceeding against a private person. But, bonds issued under the provisions of this Part and the liability arising therefrom shall not be a charge upon the other income and revenues of the municipality issuing the bonds, and shall not be included in computing the indebtedness of the municipality for the purpose of determining any constitutional or statutory limitation.

Acts 1964, No. 520, §3. Amended by Acts 1972, No. 433, §1; Acts 1974, No. 620, §1.



RS 39:994 - Priority of lien

§994. Priority of lien

If more than one series of bonds is issued hereunder, payable from the revenues of any project or facility acquired, constructed or improved from the proceeds of bonds issued under the provisions of this Part, priority of lien on such revenues shall depend on the time of the delivery of the bonds, each series enjoying a lien prior and superior to that enjoyed by any series of bonds subsequently delivered, except that where provision is made in the proceedings authorizing any issue or series of bonds for the issuance of additional bonds in the future on a parity therewith, pursuant to procedure or restrictions provided in such proceedings, additional bonds may be issued in the future on a parity with such issue or series in the manner so provided in such proceedings.

Acts 1964, No. 520, §4.



RS 39:995 - Bonds as negotiable instruments

§995. Bonds as negotiable instruments

All bonds issued under this Part shall constitute negotiable instruments within the meaning of the negotiable instruments law.

Acts 1964, No. 520, §5.



RS 39:996 - Lease, sublease, or sale of project prior to issuance of bonds; terms and conditions

§996. Lease, sublease, or sale of project prior to issuance of bonds; terms and conditions

Prior to the issuance of any bonds under this Part, the municipality shall lease, sublease, or agree to sell the project to a lessee, sublessee, or purchaser under an agreement conditioned upon completion of the project and providing for payment to the municipality of such rentals or installment payments as will be sufficient (a) to pay the principal of and interest on the bond issued to finance the project, (b) build up and maintain any reserve deemed by the governing body to be advisable in connection therewith, and (c) unless the contract obligates the lessee, sublessee, or purchaser to pay for the maintenance and insurance of the project, to pay the cost of maintaining the project in good repair and keeping it properly insured. Such lease, sublease, or agreement of sale shall be made upon such other terms and conditions and for the time which may be determined by the municipality and may contain provisions authorizing the purchase of the entire leased project or any portion thereof by the lessee or its assignee, where applicable, after all bonds issued thereunder have been paid in full, for such consideration and upon such terms and conditions as the municipality may determine. If title to the project is in the municipality, the municipal corporation may specifically require as a condition under the lease agreement, that the lessee of each of the projects of said municipal authority shall pay annually to the appropriate taxing authority, through the normal collecting agency, a sum in lieu of ad valorem taxes to compensate such authorities for any services rendered by them to such projects which sum shall not be in excess of the ad valorem taxes such lessee would have been obligated to pay to such authorities had it been the owner of such project during the period for which such payment is made. Such payments to be made in lieu of taxes together with any fees and charges of such public trust, to the extent in the aggregate they do not exceed the amount of taxes that would be paid if the lessee were the owner, shall constitute statutory impositions within the meaning of R.S. 47:2128.

Acts 1964, No. 520, §6. Amended by Acts 1972, No. 433, §1; Acts 1974, No. 620, §1; Acts 2010, No. 1042, §2, eff. July 8, 2010.



RS 39:997 - Approval by State Bond Commission; validation; interest rates

§997. Approval by State Bond Commission; validation; interest rates

A. Before incurring debt and issuing bonds to carry out any plans to encourage the location of or additions to an industrial enterprise, the State Bond Commission or its successor in function, shall certify its approval of any proposed contract between the municipality and the industrial enterprise to be aided, encouraged, or benefitted. The maximum interest rate at which bonds may be issued under this Part shall not exceed the maximum rate for conventional interest fixed by R.S. 9:3500 et seq.

B. All bonds heretofore issued under the provisions of this part are hereby validated, ratified and confirmed and declared to be valid and binding obligations of the municipal corporation in accordance with the terms of their issuance in spite of any one or more irregularities which may have occurred in the passage of this Part or question which might be raised as to the constitutionality of any procedural provision of this Part. All proceedings heretofore had in connection with the issuance of such bonds are hereby ratified, validated and confirmed.

Acts 1964, No. 520 §7. Amended by Acts 1968, No. 649, §2; Acts 1970, No. 324, §1, emerg. eff. July 13, 1970, at 2:05 P.M.; Acts 1972, No. 433, §1; Acts 2014, No. 549, §1, eff. July 1, 2014.



RS 39:998 - Sale of bonds

§998. Sale of bonds

The bonds issued under the authority of this Part may be sold at a private sale at such price or prices as may be determined by the governing body of the municipality after publication by the municipality of a notice of intention to sell the bonds at such a private sale. Said notice shall be published in a newspaper of general circulation, published in the parish where the entity issuing the bonds is located or has its domicile and also in a newspaper of general circulation or financial journal or newspaper containing a section devoted to municipal bond news published in either of the cities of New Orleans, Louisiana, or New York, New York, such publications to be made at least seven days in advance of the date scheduled for the sale of the bonds. Subject to the resolution authorizing their issuance, the proceeds derived from the sale of the bonds shall be used for the purpose or purposes for which they are issued, including, but not by way of limitation, trustees' fees and expenses, underwriting fees and commissions and other financing charges.

Acts 1964, No. 520, §1. Amended by Acts 1972, No. 433, §1; Acts 1975, No. 598, §1, eff. July 17, 1975; Acts 1978, No. 401, §1, eff. July 10, 1978.



RS 39:999 - Refunding bonds

§999. Refunding bonds

For the purpose of refunding any bonds issued hereunder, the governing body of any municipality may authorize the issuance of refunding bonds in a principal amount not exceeding the sum of the expenses incurred in connection with the refunding and the greater of (1) the principal of and redemption premiums, if any, on the refunded bonds or (2) an amount which together with investment income on such amount, but without further reinvestment, will be sufficient to pay principal of, interest on, and redemption premiums, if any, on the refunded bonds as the same may become due. Refunding bonds may be issued for any public purpose including but not limited to: (1) reducing the total debt service requirement of the issuer; (2) releasing the issuer from provisions of the resolution, ordinance or bond indenture authorizing the issuance of the refunded bonds; and (3) extending and/or unifying the whole or any part of the issuer's outstanding debt. The refunding bonds may be issued alone or combined with additional bonds issued hereunder into a single issue. The refunding bonds may be issued in an additional principal amount for the purpose of paying all or any part of the interest to accrue on the refunding bonds to the maturity or earlier redemption date of the refunded bonds. The refunding bonds may either be sold and the proceeds applied to or deposited in escrow for the retirement of the outstanding bonds, or may be delivered in exchange for the outstanding bonds. The refunding bonds shall be authorized in all respects as original bonds are herein required to be authorized and sold at private sale after advertisement in the manner provided by this Part. The governing body, in authorizing the refunding bonds, shall provide for the security, the sources from which the bonds are to be paid and for the rights of the holders thereof in all respects as herein provided for other bonds issued under the authority of this Part. The governing body may also provide that the refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the bonds refunded.

Acts 1964, No. 520, §9. Amended by Acts 1972, No. 433, §1; Acts 1977, No. 391, §2, eff. July 10, 1977.



RS 39:1000 - Publication of resolution; contest validity

§1000. Publication of resolution; contest validity

The resolution authorizing the issuance of bonds shall be published once in a newspaper published in the municipality, or if no newspaper is published therein, then in a newspaper published in the parish in which the municipality is located, or if no newspaper is published in the parish then in a newspaper published in an adjoining parish. For a period of thirty days from the date of the publication any person in interest may contest the legality of the resolution and of the bonds to be issued pursuant thereto and the provisions securing the bonds. After the expiration of thirty days no one shall have any right of action to contest the validity of the bonds or the provisions of the resolution pursuant to which the bonds were issued, and all the bonds shall be conclusively presumed to be legal, and no court shall thereafter have authority to inquire into such matters.

Acts 1964, No. 520, §10. Amended by Acts 1972, No. 433, §1.



RS 39:1001 - Part as full authority

§1001. Part as full authority

This Part shall constitute full authority for the accomplishment of all acts herein authorized to be done. No other law restricting the carrying out of the acts authorized to be done shall be construed as applying to any proceedings had or acts done pursuant to this Part.

Acts 1964, No. 520, §11.



RS 39:1002 - Payments constitute statutory impositions

§1002. Payments constitute statutory impositions

Payments in lieu of ad valorem tax, fees, and other charges to be paid by a lessee to a political subdivision, industrial development board, or a public trust whose property is exempt from ad valorem taxation pursuant to R.S. 9:2347(M), R.S. 39:996, R.S. 51:1160, or any other provision of law authorizing fees and charges to be imposed on a lessee, up to the amount that would be due if the property were owned by a private entity and subject to ad valorem tax, shall constitute statutory impositions within the meaning of R.S. 47:2128. Provided that the local tax collector is notified in writing of any required payment in lieu of ad valorem tax, the tax collector shall collect such payments. Additionally, upon notice in writing from the political subdivision, industrial development board, or public trust whose property is exempt from ad valorem taxation that fees and charges constituting statutory impositions have not been paid, the tax collector shall collect the monies owed and enforce payment in the same manner as for ad valorem taxes. A pledge of the payment of such amounts which constitute statutory impositions, if any, to secure obligations of an industrial development board or political subdivision, shall automatically be subject to a tax equivalent lien in the same manner as obligations payable from ad valorem taxes.

Acts 2010, No. 1042, §2, eff. July 8, 2010.



RS 39:1011 - Authorization to issue bonds or other debt obligations

PART XIII. BONDS AND OTHER DEBT OBLIGATIONS

FOR WORKS OF PUBLIC IMPROVEMENT

§1011. Authorization to issue bonds or other debt obligations

A. Any political subdivision, in any parish of the state, as defined in Article VI, Section 44(2) of the constitution but excepting the school boards, including but not limited to municipalities, parishes, sewerage districts, water districts, airport authorities, airport districts, and port commissions may issue bonds or other debt obligations including but not limited to notes and certificates of indebtedness, to construct, acquire, extend, or improve any work of public improvement. The bonds or other debt obligations may be secured by mortgage on the lands, buildings, machinery, and equipment or by the pledge of the income and revenues derived or to be derived from the work of public improvement owned, leased, or operated by such political subdivision, sufficient in amount to pay the principal of and the interest on such bonds or other debt obligations as they severally mature, and such bonds and other debt obligations shall not be a charge upon the other income and revenues of the political subdivision as prohibited under the provisions of Article VI, Section 37 of the constitution. Any project or undertaking by any such political subdivision from which revenue is or will be derived, whether by lease, rents, fees, charges, or otherwise, shall be considered a revenue producing work of public improvement within the meaning of this Part. For the purposes of this Part, the governing body of the political subdivision shall be the police jury, municipal board, commissioners, or other board or body authorized to exercise the functions of the subdivision.

B. The authority granted in this Part is in addition to the right of the political subdivisions to borrow money or incur indebtedness under the provisions of any other act or statute.

Added by Acts 1977, No. 706, §1. Amended by Acts 1978, No. 482, §1.



RS 39:1012 - Resolution; nature and form of bonds

§1012. Resolution; nature and form of bonds

Bonds and other debt obligations may be issued by the political subdivision under the authority conferred in this Part for such purposes and in such amount or amounts as the political subdivision may determine. Such bonds or other debt obligations shall be authorized by a resolution of the board and shall be of such series, bear such date or dates, mature at such time or times not exceeding twenty-five years from their respective dates, bear interest, payable semiannually or annually, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privilege, be payable in such median or payment and at such place or places, be subject to such terms of redemption, not exceeding one hundred five percent of the principal amount thereof, and be entitled to such priority on the revenues from the revenue producing work of public improvement as such resolution or resolutions may provide.

Added by Acts 1977, No. 706, §1.



RS 39:1013 - Issuance; interest

§1013. Issuance; interest

A. The bond or other debt obligations may be issued all at one time or they may be issued from time to time, as the governing body, in its discretion, may determine. They shall bear interest at a rate not to exceed eight percent per annum from their respective date or dates of issue.

B. The bonds or other debt obligations shall be signed by the presiding officer and the secretary or clerk of the governing body under the official seal of the governing authority, if it has one, in such manner as may be provided in the resolution authorizing their issuance.

C. The bonds or other debt obligations shall be sold in such manner and at such time as the governing body may determine, except that in no event shall the bonds be sold at a price less than par plus accrued interest to date of delivery at public or private sale.

Added by Acts 1977, No. 706, §1.



RS 39:1014 - Mortgage and pledge; rights of bond holders

§1014. Mortgage and pledge; rights of bond holders

A. Any bonds or other debt obligations issued under this Part shall be payable solely from the revenues derived from the work of public improvement, constructed, acquired, extended, or improved with the proceeds thereof, sufficient in amount at all times to meet the required debt service, subject only to prior payment of reasonable and necessary expenses of operating and maintaining such work of public improvement. In connection with the construction, acquisition, extension, or improvement of any such revenue-producing work of public improvement, any political subdivision is authorized to accept, receive, receipt for, disburse, and expend federal and state monies and other monies, public or private, whether available by grant or loan, or both, for such purposes.

B. The work of public improvement shall remain subject to such pledge of revenues or mortgage as may have been authorized by resolution of the governing body under the authority of this Part until the payment in full of the principal and interest on said bonds or other debt obligation, and the mortgage or pledge may be foreclosed by seizure and sale of the encumbered property in a manner provided by law for the foreclosure of conventional mortgages including the right to executory process.

C. Any holder of the bonds or other debt obligations or of any of the attached coupons, if any, may by suit, action, mandamus, or other proceedings, protect and enforce the security provided for in this Part, and may by suit, action, mandamus, or other proceedings enforce and compel performance of all of the duties required to be performed by the governing body and officials of the political subdivision by the provisions of this Part and the proceedings authorizing the issuance of such bonds or other debt obligations.

Added by Acts 1977, No. 706, §1.



RS 39:1015 - Sale of mortgaged property

§1015. Sale of mortgaged property

When any sale of the mortgaged property is held under the provisions of this Part, the purchaser at the sale, and his successor or assigns, shall be vested with any necessary permit and franchise to maintain and operate the property purchased, and to continue to supply to the public the commodities, products, or services previously supplied by the work of public improvement, with the same powers and privileges previously enjoyed by the political subdivision in the operation of said work of public improvement. This franchise shall continue for such period, not exceeding twenty-five years, as may be fixed by the governing body in the resolution authorizing the bonds or other debt obligation and shall be subject to all statutory limitations pertaining to the granting of permits or franchises.

Added by Acts 1977, No. 706, §1.



RS 39:1016 - Priorities of lien

§1016. Priorities of lien

If more than one series of bonds or other debt obligations are issued payable from the revenues of any work of public improvement, priority of the mortgage, if any, of such work of public improvement and pledge of the revenues thereof shall depend on the time of the delivery of the bonds or other debt obligations, and each series shall enjoy a lien prior and superior to that enjoyed by any series of bonds subsequently delivered, except that where provision is made in the proceedings authorizing any issue or series of bonds or other debt obligations in the future on a parity therewith, pursuant to procedure or restrictions provided in such proceedings, additional bonds or other debt obligations may be issued in the future on a parity with such issue or series in the manner so provided in such proceedings.

Added by Acts 1977, No. 706, §1. Amended by Acts 1980, No. 416, §1, eff. July 18, 1980.



RS 39:1017 - Sinking fund

§1017. Sinking fund

Any resolution authorizing the issuance of bonds or other debt obligations under this Part may provide for creation of a sinking fund into which shall be paid from the pledged revenues of the work of public improvement, subject only to prior payment of the reasonable and necessary expenses of operating and maintaining the work of public improvement, sums sufficient to pay principal of and interest on such bonds or other debt obligation and to create such reserve for contingencies as may be provided in such resolution. The monies in the sinking fund may be applied to the payment of interest on and principal of the bonds or other debt obligation or to the purchase or retirement of the bonds or other debt obligation prior to maturity in such manner as may be provided in the resolution.

Added by Acts 1977, No. 706, §1.



RS 39:1018 - Covenants; future holders

§1018. Covenants; future holders

The resolution authorizing the issuance of the bonds or other debt obligation may contain such covenants with the future holder of the bonds or other debt obligation as to the management and operation of the work of public improvement, the imposition and collection of fees and charges for the products, commodities, or services furnished thereby, the disposition of fees and revenues, the issuance of future bonds and other debt obligations, and the creation of future liens and encumbrances against the work of public improvement and the revenues thereof, the carrying of insurance on the properties constituting such work of public improvement, the disposition of the proceeds of the insurance, and other pertinent matters, as may be deemed necessary by the governing body to assure the marketability of the bonds or other debt obligations, provided these covenants are not inconsistent with the provisions of this Part.

Added by Acts 1977, No. 706, §1.



RS 39:1019 - Fees and charges

§1019. Fees and charges

When any such political subdivision has issued bonds or other debt obligations and pledged the revenues of any work of public improvement in whole or in part for payment thereof, it shall impose and collect fees and charges for the products, commodities, and services furnished by such work of public improvement, including those furnished to the subdivision itself and its various agencies and departments, in such amounts and at rates as shall be sufficient at all times to pay the expenses of operating and maintaining the work of public improvement; provide a sinking fund sufficient to assure the prompt payment of principal and interest on the bonds or other debt obligation as each falls due; provide such a reasonable fund for contingencies as may be required by the resolution authorizing the bonds or other debt obligation and provide an adequate depreciation fund for those repairs, extensions, and improvements to the work of public improvement as may be necessary to assure adequate and efficient service to the public. No board or commission other than the governing body of the political subdivision shall have authority to fix or supervise making of such fees and charges.

Added by Acts 1977, No. 706, §1.



RS 39:1020 - Bonds; multiple projects

§1020. Bonds; multiple projects

The governing body of the political subdivision, in its discretion, may authorize bonds or other debt obligations, payable from the revenues to be derived from two or more works of public improvement owned by the subdivision and bonds or other debt obligations may be so issued for the purpose of constructing, acquiring, extending, or improving any one or more of those works of public improvements. Any bonds or other debt obligations so issued shall be secured in the manner provided in this Part on the property of such works of public improvement in the same manner as provided in those instances where bonds or other debt obligations are issued payable from the revenues of one work of public improvement only.

Added by Acts 1977, No. 706, §1.



RS 39:1021 - Refunding bonds

§1021. Refunding bonds

The governing body of any political subdivision which has issued revenue bonds or other debt obligations under this Part or any other laws of the state may thereafter authorize the issuance of bonds or other debt obligations for the purpose of refunding such outstanding bonds or other debt obligations in accordance with the provisions hereof. The refunding bonds or other debt obligations may either be sold and the proceeds applied to the retirement of the outstanding bonds or other debt obligations, or may be delivered in exchange for the outstanding bonds or other debt obligations. The refunding bonds or other debt obligations shall be authorized in all respects and in the same manner as original revenue bonds are authorized to be issued under this Part, and although they may differ as to maturity, interest rate, and other details, may have the same security and enjoy the same sources of payment and rank of privilege as enjoyed by the bonds or other debt obligations refunded.

Added by Acts 1977, No. 706, §1. Amended by Acts 1980, No. 251, §1, eff. July 12, 1980.



RS 39:1022 - Publication of resolution; contesting validity

§1022. Publication of resolution; contesting validity

A. Such bonds or other debt obligations shall not be issued until: (1) the governing authority of the political subdivision has adopted an appropriate resolution giving notice of its intention to issue such bonds or other debt obligations, including a general description thereof and the security therefor, and notice of this intention has been published in four consecutive weekly issues of a newspaper of general circulation published in the political subdivision or in the parish where it is located, setting forth a date and time when the governing authority will meet in open and public session to hear any objections to the proposed issuance of such bonds or other obligations, provided, however, if at such hearing a petition duly signed by electors of the political subdivision in a number not less than five per cent of the number of such electors voting at the last special or general election object to the issuance of the proposed bonds or other debt obligations, then such bonds or other debt obligations shall not be issued until approved by a vote of a majority of the qualified electors of the political subdivision who vote at a special election held for the purpose in the manner provided by Part II, Chapter 4, Title 39 of the Louisiana Revised Statutes of 1950. Any such petition shall be accompanied by a certificate of the parish registrar of voters certifying that the signers of the petition are registered electors of the political subdivision and the number of signers amount to not less than five percent of the registered electors that voted in the last tax election in said political subdivision. Prior to the publication of the notice of intention required in the preceding sentence, the State Bond Commission must approve the contents of the proposed notice of intention therein required; (2) the question of the issuance of the bonds receives prior written approval of the state bond commission.

B. For a period of thirty days after the date of each publication any person in interest shall have the right to contest the legality of the resolution and of the bonds or other debt obligations to be issued pursuant thereto and of the security for such bonds or other debt obligations and the franchise granted to the purchaser or purchasers at any sale held for the enforcement of such securities. After the expiration of the thirty-day period, no one shall have any right of action to contest the validity of the bonds or other debt obligations, pledges, or franchises, and all such bonds or other debt obligations, securities, and franchises shall be conclusively presumed to be legal, and no court shall thereafter have authority to inquire into such matters.

C. Notwithstanding the provisions of Subsection A of this Section, any indebtedness that represents a loan to a political subdivision under this Part from the Drinking Water Revolving Loan Fund or the Clean Water State Revolving Fund must be approved by the State Bond Commission prior to the incurring of such indebtedness; however, the State Bond Commission shall not be required to approve the contents of the notice of intention required by Subsection A of this Section.

Added by Acts 1977, No. 706, §1; Acts 2010, No. 296, §3, eff. June 17, 2010.



RS 39:1023 - Exemption from taxation

§1023. Exemption from taxation

As provided by Article VII, Section 21(C)(8) of the constitution, any obligations issued under this Part shall be exempt from ad valorem taxation.

Added by Acts 1977, No. 706, §1.



RS 39:1024 - Applicability of Part

§1024. Applicability of Part

The provisions of this Part shall constitute full authority for the construction, acquisition, extension, or improvement of works of public improvement, and the authorization and issuance of bonds or other debt obligations and for the accomplishment of all things authorized to be done, and no proceedings relating thereto or to the authorization or issuance of such bonds or other debt obligations or the security therefor or the granting of such franchises shall be necessary except as required by these provisions.

Added by Acts 1977, No. 706, §1.



RS 39:1025 - Parish school board bonds

§1025. Parish school board bonds

A. It is the intention of this Section to provide authority for any parish school board located in a parish with a population exceeding one hundred fifty thousand according to the latest federal decennial census to issue bonds secured by the general revenues of the school board limited to existing ad valorem taxes or sales taxes levied by such school board.

B. Subject to the approval of the State Bond Commission, such school board may issue its bonds for the purpose of recovering the costs of capital expenditures paid from general revenues of the school board, excluding payments from bond proceeds, and/or for refunding, extending, or unifying any debt obligations of the school board, and funding any necessary reserves in connection therewith and paying the costs of issuance of the bonds. Such bonds shall be issued in the name of the school board and shall be limited obligations secured by existing ad valorem or sales tax revenues. Such bonds shall not be delivered unless they receive an investment grade rating from either Moody's Investors Service or Standard & Poors Corporation, or their successors. In order to issue such bonds, said school board must redeposit proceeds of the bonds in capital fund.

C. Bonds may be issued under the authority conferred in this Section in such amount or amounts of past capital expenditures as the school board is legally eligible to recover. The bonds shall be authorized by a resolution of the school board and shall be of such series, bear such date or dates, mature at such time or times not exceeding forty years from their respective dates, bear interest, payable at such times and in such manner, be in such denominations, be in such form, carry such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, be subject to such terms of redemption, and, notwithstanding the provisions of any other statute to the contrary, be entitled to such priority on the pledged revenues as such resolution or resolutions may provide.

D. Any resolution authorizing the issuance of bonds or other debt obligations under this Section may provide for creation of sinking funds, reserve funds or other special funds to secure the payment of such bonds.

E. The resolution authorizing the issuance of the bonds may contain such covenants with the future holder of the bonds or other debt obligation as to the disposition of fees and revenues, the issuance of future bonds and other debt obligations, and the creation of future liens and encumbrances against the pledged revenues, the disposition of proceeds of insurance, and other pertinent matters, as may be deemed necessary by the governing body to assure the marketability of the bonds, provided these covenants are not inconsistent with the provisions of this Section.

F. The provisions of Chapters 13 and 13A of Title 39 of the Louisiana Revised Statutes as currently enacted or as may hereafter be amended shall apply to the bonds and, for the purpose of the application of the provisions of said Chapters, the bonds shall be deemed to be revenue bonds.

Acts 1987, No. 877, §1, eff. July 20, 1987; Acts 1988, No. 763, §1, eff. July 15, 1988.

{{NOTE: SEE ACTS 1988, NO. 763, §2 - EXPIRATION DATE OF JUNE 30, 1989.}}



RS 39:1031 - Purposes, rules of construction

PART XIV. ISSUANCE OF BONDS BY

THE CITY OF NEW ORLEANS

§1031. Purposes, rules of construction

A. The purposes of this Part are to:

(1) Clarify and modernize the laws relating to the issuance of bonds by the city of New Orleans (the "City") and its agencies, boards, authorities, and commissions, except the Sewerage and Water Board of New Orleans, so as to enable the City and such entities to utilize advanced and creative techniques of public finance in the issuance of bonds.

(2) Standardize certain procedures with respect to the adoption and approval of proceedings relating to the issuance of bonds and the sale thereof.

(3) Make general state laws relating to the authorization, issuance and sale of bonds by political subdivisions of the state applicable to the City and certain of its agencies, boards, authorities, and commissions.

B. This Part shall be liberally construed so as to give effect to its intended purposes.

Acts 1985, No. 674, §1, eff. July 16, 1985.

{{NOTE: SEE ACTS 1985, NO. 674, §§14 - 17.}}



RS 39:1032 - Definitions

§1032. Definitions

As used in this Part, the following terms shall have the following meanings:

(1) "Bonds" means and includes bonds, notes, certificates, or other written obligations for the repayment of borrowed money.

(2) "Board of Liquidation" means the Board of Liquidation, City Debt, of the city of New Orleans, Louisiana.

(3) "City" means the city of New Orleans, Louisiana.

(4) "Council" means the council of the city of New Orleans or its successor in function.

(5) "Majority of the members" or "majority of its members" or "two-thirds of the members", when used in connection with a vote by the respective members of the council, the Board of Liquidation, or the governing authority of any public entity, shall mean a majority or two-thirds of the members of the respective bodies holding office at the time such a vote is taken, as the case may be.

(6) "Public entities" means the Board of Liquidation, City Debt, and all of the agencies, boards, authorities, and commissions of the City (except the Sewerage and Water Board) collectively.

(7) "Public entity" means the Board of Liquidation, City Debt, and any agency, board, authority, or commission of the City except the Sewerage and Water Board.

(8) "State" means the state of Louisiana.

Acts 1985, No. 674, §2, eff. July 16, 1985.

{{NOTE: SEE ACTS 1985, NO. 674, §§14 - 17.}}



RS 39:1033 - General power to issue bonds

§1033. General power to issue bonds

The city of New Orleans is hereby authorized to issue bonds in the manner and form and subject to the conditions and limitations hereinafter set forth.

Acts 1985, No. 674, §3, eff. July 16, 1985.

{{NOTE: SEE ACTS 1985, NO. 674, §§14 - 17.}}



RS 39:1034 - Authority to issue particular type bonds

§1034. Authority to issue particular type bonds

A. General obligation bonds. (1) Authorization; election. Subject to the approval of the State Bond Commission, or its successor, general obligation bonds may be issued by the City if authorized by a majority of the electors of the City voting on the proposition(s) at an election called by ordinance or resolution adopted by affirmative vote of a majority of the members of the council and conducted substantially in accordance with the provisions of Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. Prior to the holding of any election to authorize the issuance of general obligation bonds, the ordinance or resolution of the council ordering and calling the election must be approved by resolution adopted by a majority of the members of the Board of Liquidation.

(2) Debt limit. No general obligation bonds shall be issued by the City in an amount which shall exceed the limit of indebtedness provided for municipalities in R.S. 39:562(B), or five hundred million dollars, whichever is greater.

(3) Security. All general obligation bonds of the City shall be payable from ad valorem taxes levied by the council on all the property subject to taxation within the City sufficient in amount to pay principal and interest and redemption premiums, if any, thereon as they respectively become due and shall be additionally secured by a pledge of the full faith and credit of the City.

(4) Obligation to impose and collect taxes. The council shall impose and collect annually in excess of all other taxes, a tax on all the property subject to taxation within the City sufficient to pay the principal and interest and redemption premiums, if any, on all general obligation bonds in each year. All ad valorem taxes levied by the council in each year for the payment of general obligation bonds shall, upon their receipt, be transferred daily to the Board of Liquidation which shall have responsibility for the deposit of such receipts and for the investment and reinvestment of such receipts and the servicing of the outstanding general obligation bonds.

(5) Failure to collect taxes; default in collection. Should the council neglect or fail for any reason to impose or collect sufficient taxes for the payment of the principal or interest or redemption premiums, if any, on any general obligation bonds, any person in interest may enforce imposition and collection thereof in any court having jurisdiction of the subject matter, and any suit, action, or proceeding brought by such person in interest for such purpose shall be a preferred cause, and shall be heard by a court of competent jurisdiction and disposed of without delay. In the event of any default in the imposition and collection of any taxes required for the payment of the principal and interest and redemption premiums, if any, on any general obligation bonds, the Board of Liquidation shall, itself, by proper resolution, have the power to levy and collect the taxes required for the payment of principal and interest and redemption premiums, if any, and shall certify the rate and necessity therefor and cause the same to be imposed and collected at the same time and in the same manner as other taxes are imposed and collected in the City.

(6) Bond proceeds. All proceeds derived from the sale of bonds shall be used solely for the purpose for which the bonds are issued; provided, that if for any reason the proceeds cannot be so used, the proceeds can be used for such other purpose as may be authorized by the electors voting on such proposition at an election called and conducted substantially in accordance with the provisions of Paragraph 1 hereof.

B. Limited or special tax supported bonds. The City and public entities are hereby authorized to issue bonds payable from the proceeds of limited or special ad valorem taxes in the manner set forth in the constitution or law providing the authority for the issuance of such type bonds, provided, however, that unless the issuing entity is required by such authority to adopt the resolution authorizing the issuance of such type bonds, the Board of Liquidation shall adopt the resolution authorizing the issuance of such bonds by affirmative vote of a majority of its members.

C. Sales tax bonds. The City is authorized to fund sales tax revenues into bonds in accordance with the provisions of Subpart F, Part III, Chapter 4 of Title 39 of the Louisiana Revised Statutes of 1950, as amended, except that:

(1) The council shall adopt the resolution authorizing and issuing the bonds by affirmative vote of a majority of its members and the Board of Liquidation shall approve such resolution of the council by resolution adopted by affirmative vote of a majority of its members,

(2) The bonds shall be sold on behalf of the City by the Board of Liquidation at either public or private sale as provided in R.S. 39:1037, and

(3) The bonds shall be executed in the manner provided in the resolution authorizing their issuance.

D. Revenue bonds. (1) The City and public entities are hereby authorized to issue revenue bonds for any authorized purpose payable out of the income, revenues, and receipts derived or to be derived from the properties or facilities owned, leased, mortgaged, or pledged to, maintained or operated by the City or any public entity or received by the City or income, revenues, and receipts received by the City or such public entity from such property and facilities, or derived from contracts or agreements relating to such properties and facilities, including, but not limited to, lease or sublease agreements, sale agreements, loan agreements, pledge agreements, or other financing agreements between the City or such public entity and any entity or from any other sources whatsoever, including but not by way of limitation, other monies which, by law or contract, may be made available to the City or a public entity. The revenue bonds may be issued in accordance with the authority granted by Subpart C, Part I, Chapter 10, Title 33 of the Louisiana Revised Statutes, or Part XIII* of Title 39 of the Louisiana Revised Statutes or R.S. 39:1430, and such other laws relating to the issuance of revenue bonds as may be applicable to municipal corporations as political subdivisions of the state, including laws pertaining specifically to the City or its agencies, boards, authorities, and commissions. Notwithstanding the provisions of the aforesaid laws referred to in the previous sentence to the contrary, the provisions of Chapters 13, 13-A and 14 of Title 39 of the Louisiana Revised Statutes shall be applicable to revenue bonds and shall, to the extent of any conflict therewith, govern those matters which are the subject of said Chapters of Title 39.

(2) The issuance of any revenue bonds by the City under the provisions of this Subsection is subject to approval of the council by resolution adopted by affirmative vote of a majority of its members and the approval of the public entity issuing such bonds or the public entity on whose behalf such bonds are issued, by affirmative vote of a majority of the members of the governing authority of such public entity. Except as provided herein, no other approval for the issuance of revenue bonds shall be required other than that provided by Article VII, Section 8(B) of the Constitution of Louisiana.

E. Special assessment certificates. The City and public entities are authorized to issue certificates of indebtedness to finance works of public improvement secured by a pledge of local or special assessments imposed pursuant to the provisions of Article VI, Section 36 of the Constitution of Louisiana and may additionally secure such certificates by a pledge of its full faith and credit. The certificates may be issued in accordance with any local law relating to the issuance of such type certificates by the City or its public entities or may be issued in accordance with general state laws applicable to certificates secured by special assessments issued by municipal corporations of the state.

F. Refunding bonds. The City and public entities are hereby authorized to issue refunding bonds for the purposes of refunding, readjusting, restructuring, refinancing, extending, or unifying the whole or any part of its outstanding bonds in an amount sufficient to provide the funds necessary to effectuate the purpose for which the refunding bonds are being issued and to pay all costs associated therewith. Such refunding bonds may be issued in accordance with the provisions of Chapter 14-A of Title 39 of the Louisiana Revised Statutes of 1950, except that in the case of refunding bonds which are general obligations of the City or are payable from limited or special ad valorem taxes, the Board of Liquidation shall be considered to be the governing body of the issuer where such term is used in connection with the issuance of the refunding bonds in said Chapter 14-A. In case of refunding bonds payable from sales tax revenues, the Board of Liquidation shall approve the issuance of such bonds by resolution adopted by affirmative vote of a majority of its members, and the Board of Liquidation shall sell such bonds. In those instances where the bonds being refunded were subject to the approval of the council, the resolution providing for the issuance of the refunding bonds shall be approved by resolution adopted by the affirmative vote of a majority of the members of the council.

G. Short-term revenue notes. The City and public entities are hereby authorized to issue short-term revenue notes in the manner provided by Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

H. Tax anticipation notes and certificates. The City, acting through the council, may borrow in any calendar year in anticipation of the collection of the taxes of such calendar year, and for any of the purposes for which such taxes are levied, such sum as shall not be in excess of seventy-five percent of the amount determined by the council to be the uncollected taxes of such year and may issue notes and/or certificates to evidence such borrowings. The term "taxes" as used herein shall mean and include ad valorem, sales and use, excise, and other special taxes.

Acts 1985, No. 674, §4, eff. July 16, 1985; Acts 1994, No. 1, §1, eff. June 1, 1994.

*NOTE: AS APPEARS IN ENROLLED BILL.

{{NOTE: SEE ACTS 1985, NO. 674, §§14 - 17.}}



RS 39:1034.1 - Limitation on increases in the millage rate and collection of resulting taxes for ad valorem taxes of the Board of Liquidation

§1034.1. Limitation on increases in the millage rate and collection of resulting taxes for ad valorem taxes of the Board of Liquidation

Notwithstanding the provisions of R.S. 39:1034 and any other provisions of law to the contrary, due to the effects of Hurricane Katrina there shall be no increase in the millage rate on taxes levied nor shall any increase in taxes be collected from any such increase to pay principal and interest and redemption premiums for the year 2006 of any and all general obligation bonds issued by or through the Board of Liquidation, City Debt, for the city of New Orleans until seventy-five percent of any retained funds have been authorized and incorporated to be used by the Board of Liquidation for servicing and paying principal and interest and redemption premiums for the year 2006 of any and all general obligation bonds issued.

Acts 2005, 1st Ex. Sess., No. 55, §1, eff. Dec. 6, 2005.



RS 39:1035 - Manner of issuing bonds

§1035. Manner of issuing bonds

All bonds shall be issued pursuant to a resolution which shall fix the details of the bonds, including their form, terms, security, manner of execution, repayment schedule, and redemption features. The Board of Liquidation shall adopt all resolutions issuing general obligation bonds and special or limited ad valorem tax supported bonds and any other resolutions providing for the issuance of bonds required by law to be adopted by it by affirmative vote of two-thirds of its members. Unless otherwise specifically provided by the law authorizing their issuance, the council shall adopt all other resolutions providing for the issuance of other bonds in the name of the City by the affirmative vote of two-thirds of its members.

Acts 1985, No. 674, §5, eff. July 16, 1985.

{{NOTE: SEE ACTS 1985, NO. 674, §§14 - 17.}}



RS 39:1036 - Interest rates

§1036. Interest rates

Subject to the provisions of R.S. 39:1424, bonds of the City and public entities may be sold at the rate or rates set forth in the resolution or other instrument providing for their issuance. Such bonds may be issued at fixed, variable, or adjustable rates or may be noninterest bearing or in the form of capital accretion bonds.

Acts 1985, No. 674, §6, eff. July 16, 1985.

{{NOTE: SEE ACTS 1985, NO. 674, §§14 - 17.}}



RS 39:1037 - Sales of bonds

§1037. Sales of bonds

Bonds may be sold at either public or private sale and may be sold at such price or prices as may be determined to be in the best interest of the issuer by the issuing body, which price may be at a discount from par. Bonds may be sold at private sale only if such sale is authorized by a vote of two-thirds of the members of the issuing body voting on the matter. For the purpose of this Section, the Board of Liquidation shall be considered to be the issuing body for only general obligation, limited or special ad valorem supported tax bonds, and sales tax bonds, and for no other bonds. Unless otherwise provided by law, the issuing body for all other types of bonds shall be the governing body of the entity in whose name the bonds are issued. If bonds are to be sold at public sale, a notice of the sale shall be published in accordance with the provisions of R.S. 39:1426 and shall be awarded to the best bidder therefor by the issuing body but the issuing body may reject any and all bids received. In the case of bonds sold by the Board of Liquidation on behalf of the City, the council through its clerk shall be notified of the results of any sale.

Acts 1985, No. 674, §7, eff. July 16, 1985.

{{NOTE: SEE ACTS 1985, NO. 674, §§14 - 17.}}



RS 39:1038 - Defeasance of bonds

§1038. Defeasance of bonds

The provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950 shall be applicable to all bonds issued by the City and its public entities.

Acts 1985, No. 674, §8, eff. July 16, 1985.

{{NOTE: SEE ACTS 1985, NO. 674, §§14 - 17.}}



RS 39:1039 - Fully registered bonds

§1039. Fully registered bonds

The provisions of Chapter 13-A of Title 39 shall be applicable to all bonds issued by the City and public entities.

Acts 1985, No. 674, §9, eff. July 16, 1985.

{{NOTE: SEE ACTS 1985, NO. 674, §§14 - 17.}}



RS 39:1040 - Credit enhancement devices

§1040. Credit enhancement devices

The City and public entities may, in connection with the sale of bonds, use municipal bond insurance, bank guarantees, surety bonds, letters of credit, and other devices to enhance the credit quality of the bonds, the cost of which credit enhancement devices may be paid from the proceeds of the bonds or other lawfully available funds.

Acts 1985, No. 674, §10, eff. July 16, 1985.

{{NOTE: SEE ACTS 1985, NO. 674, §§14 - 17.}}



RS 39:1041 - Publication of resolutions; peremption

§1041. Publication of resolutions; peremption

All resolutions authorizing the issuance of bonds of the City and public entities shall be published one time in the official journal of the City. It shall not be necessary to publish exhibits to such resolutions if the exhibits are made available for public inspection at reasonable times and that fact is stated in the publication. For a period of thirty days after the date of publication, any person in interest may contest the legality of the resolution and of any provision thereof made for the security and payment of bonds. After that time, no one shall have any cause or right of action to test the regularity, formality, legality, or effectiveness of said resolution and provisions thereof or of the bonds authorized thereby for any cause whatsoever. If no suit, action, or proceeding is begun contesting the validity of the bond issue within the thirty days herein prescribed, the authority to issue the bonds and to provide for the payment thereof, and the legality thereof and of all of the provisions of the resolution shall be conclusively presumed, and no court shall have authority to inquire into such matters.

Acts 1985, No. 674, §11, eff. July 16, 1985.

{{NOTE: SEE ACTS 1985, NO. 674, §§14 - 17.}}



RS 39:1042 - Negotiable instruments

§1042. Negotiable instruments

Bonds issued under the authority of this Part shall have all the qualities of negotiable paper and shall constitute negotiable instruments under the negotiable instruments law of the state. They shall not be invalid for any irregularity or defect in the proceedings for the issuance and sale thereof and shall be incontestable in the hands of bona fide purchasers or registered owners for value.

Acts 1985, No. 674, §12, eff. July 16, 1985.

{{NOTE: SEE ACTS 1985, NO. 674, §§14 - 17.}}



RS 39:1043 - Exemption from taxation; eligibility for investment

§1043. Exemption from taxation; eligibility for investment

Bonds issued under the authority of this Part shall be exempt from all taxation for state, parish, municipal, or other purposes. The bonds shall be legal and authorized investments for banks, savings banks, insurance companies, homestead and building and loan associations, tutors of minors, curators of interdicts, trustees, and other fiduciaries. The bonds may be used for deposit with any officer, board, municipality, or other political subdivision of the state, in any case where, by present or future laws deposit or security is required.

Acts 1985, No. 674, §13, eff. July 16, 1985.

{{NOTE: SEE ACTS 1985, NO. 674, §§14 - 17.}}



RS 39:1051 - Public Entity Facilities Financing Act

PART XV. PUBLIC ENTITY FACILITIES FINANCING ACT

§1051. Public Entity Facilities Financing Act

A. Title. The provisions of this Part shall be known and may be cited as the "Public Entity Facilities Financing Act".

B. Creation or designation of public benefit corporations to finance the construction, renovation and operation of public properties and facilities. Public entities are hereby authorized to create one or more public benefit corporations or designate, by resolution or other authorized act, an existing nonprofit corporation to be such a public benefit corporation pursuant to this Part solely for the purpose of entering into agreements and engaging in financing arrangements, including new markets tax credit transactions, to plan, renovate, construct, lease, sublease, manage, operate and improve public property and facilities within the jurisdiction of the public entity, notwithstanding any restrictions and prohibitions in R.S. 12:202.1.

C. Transfers and dispositions of public properties and facilities to public benefit corporations. Notwithstanding any other provision of law to the contrary and in order to facilitate the construction of new and the renovation of existing public properties or facilities, public entities are hereby authorized to transfer their properties to public benefit corporations created or designated pursuant to this Part through financing arrangements, including without limitation sales, sale-leasebacks, leases, and lease-leasebacks, and such transfer shall be exempted from the limitations or requirements of R.S. 17:87.6 and R.S. 41:891 and 892. However, no transfer or disposition of public properties or facilities authorized by this Part shall result in such properties or facilities being used upon such transfer or thereafter for purposes other than public purposes. The dedication to public purposes of property transferred by a public entity pursuant to this Part shall be specifically stated in any transfer or disposition document, and such language shall also specifically provide that the title and control of the property shall automatically by operation of law revert to the public entity upon the property commencing to be used for a purpose other than a public purpose.

D. Authority of public entities to loan or guarantee loans. Public entities are hereby authorized to make and to guarantee loans to a public benefit corporation created or designated by such public entity hereunder or to other third parties in order to facilitate the construction of new public properties or facilities or the renovation of existing public properties or facilities, provided that as a condition to any such loan or guaranty the public entity shall demonstrate a public purpose for such loan or guaranty pursuant to Article VII, Section 14 of the Constitution of Louisiana. Such loans or guarantees shall further be subject to the approval of the State Bond Commission.

E. Partnerships and agreements with private entities for the construction, renovation and operation of properties by public benefit corporations. Public benefit corporations may act alone or in partnership and financing arrangements with private entities in order to leverage additional funds not otherwise available to public entities for the construction and renovation of properties transferred to or loaned or subleased by such public benefit corporations. However, the use of any funds loaned or made available to a public benefit corporation in partnership or other arrangement with private entities shall be dedicated solely for the construction of new public properties or facilities and the renovation of existing public properties or facilities or operation of public properties or facilities after the payment of all fees and costs related to any financings and partnerships and the setting aside of any reserves required in connection therewith. Such fees and the size of any reserves shall be subject to the approval of the State Bond Commission. Such partnerships or other arrangements shall include language specifically providing that title and control of property transferred to the public benefit corporation by the public entity shall automatically by operation of law revert to the public entity upon the property's ceasing, other than temporarily, to be used for public purposes.

F. Organization and governance of public benefit corporation. A public benefit corporation created pursuant to this Part shall not be a political subdivision of the state but shall be a nonprofit corporation organized and governed under the applicable provisions of Chapter 2 of Title 12 of the Louisiana Revised Statutes of 1950, as modified by this Part, and shall additionally have all of the powers defined in R.S. 41:1215(B) and R.S. 12:202.1(D), except that any contract for public work, as such term is defined in R.S. 38:2211 between the public benefit corporation and a third party shall be subject to the advertisement and bid requirements of R.S. 38:2212. Any public benefit corporation created or designated by a public entity pursuant to this Part shall be an instrumentality of the public entity by which it was created or designated as a public benefit corporation. Notwithstanding the limitations in R.S. 12:202.1(D) with respect to the right to issue negotiable revenue bonds, the public benefit corporations authorized to be created pursuant to this Part may issue negotiable revenue bonds in connection with a new markets tax credit transaction in any amount deemed necessary to accomplish the purposes set forth herein; provided further, however, that any and all obligations issued by, as well as any related financing arrangements entered into by such public benefit corporations created or designated pursuant to this Part, shall be subject to the approval of the State Bond Commission. Any security interest granted by a public benefit corporation created or designated by a public entity shall be subject to the terms and provisions of R.S. 39:1430.1.

G. Definitions. For purposes of this Part, the following words and phrases shall have the meanings set forth below:

(1) "Public entities" shall have the meaning given in R.S. 39:1421(2), except that "public entities" as used in this Part shall not include school boards that are subject to the terms of R.S. 17:100.10.

(2) "Public properties or facilities" means properties or facilities owned or leased by a public entity or public benefit corporation.

(3) "Public purposes" means the public purpose or purposes for which a particular piece of public property or a public facility is being used or is intended to be used by a public entity.

H. Intent. Nothing in this Part shall be construed as a restriction or a limitation upon any powers which any public entity might otherwise have under any laws of this state. This Part shall be regarded as supplemental and additional to other powers conferred by other laws.

Acts 2010, No. 1009, §1, eff. July 8, 2010.



RS 39:1101 - FUNDING TAXES FOR NEW INDEBTEDNESS

CHAPTER 5. FUNDING TAXES FOR NEW INDEBTEDNESS

§1101. Subdivisions; grant of power

Parishes and municipal corporations, the city of New Orleans and parish of Orleans excepted, hereinafter referred to as political subdivisions of the state, may fund into bonds the avails or residue of their general alimony tax in the form and manner and subject to the limitations and restrictions contained in this Chapter.



RS 39:1102 - Governing authorities

§1102. Governing authorities

The governing authority of subdivisions enumerated in this Chapter shall be: for parishes, the police jury of the parish or its equivalent; for cities, towns and villages, the municipal boards thereof.



RS 39:1103 - Parish purposes

§1103. Parish purposes

After making provisions for the payment of all statutory and ordinary charges, the governing authority of any parish may fund into bonds of the parish the avails or residue of its general alimony tax for purposes of acquiring, constructing, and maintaining highways or buildings for the public use of the parish, and no other purpose.

Amended by Acts 1968, No. 99, §1; Acts 1975, No. 163, §1.



RS 39:1104 - Municipal purposes

§1104. Municipal purposes

The governing authority of any municipal corporation, including any city, town, or village, after making provisions for the payment of all statutory and ordinary charges, may fund into bonds of the municipal corporation the avails or residue of its general alimony tax for purposes of paving, improving, and maintaining streets or alleys, and for all municipal improvements, namely, constructing bridges; purchasing or constructing waterworks, sewers, drains, lighting and power plants, artificial ice and refrigerating plants; public parks; school houses; teachers' homes, and improvements, but for no other purpose.

Amended by Acts 1975, No. 163, §1.



RS 39:1105 - Resolution and notice of intention

§1105. Resolution and notice of intention

No bonds shall be issued hereunder until the notice hereafter provided has been given. The notice shall be ordered by resolution, which shall state the purpose for which the bonds are to be issued, the amount of the bond issue proposed and the rate of interest. The notice shall embrace, substantially, all matters required to be set forth in the resolution ordering the giving of the notice, and it shall set forth further that the authority ordering the giving of the notice will, in open session, at the hour and place named, proceed to issue the bonds. The notice shall be published in a newspaper published in the political subdivision, or if there is no newspaper published therein, in a newspaper published in the parish; or if there is no newspaper published in the parish, then by publication in a newspaper published in an adjoining parish and by posting in three public places in the political subdivision ordering the giving of the notice. The three publications in a newspaper once a week shall constitute a publication of fifteen days, provided fifteen days intervene between the date of the first publication and the date of the issuance of the bonds.



RS 39:1106 - Sworn statement of charges and revenues

§1106. Sworn statement of charges and revenues

The governing authority of the political subdivision shall meet in open session on the date and at the time and place designated in the notice. It shall spread upon its minutes an itemized statement of its statutory and ordinary charges for the current year, and all of its obligations, contractual or otherwise, omitting therefrom any debt secured by special taxes, and none other. The statement shall be in writing and the correctness thereof shall be sworn to by the financial officer of the political subdivision, and, after inspection and consideration, the statement shall be approved by the members of the governing authority of the political subdivision present at the meeting.

The governing authority shall likewise spread upon its minutes an itemized statement of its current revenues which show the yearly amount of taxes to be realized, which statement shall be based upon the assessed valuation of the taxable property of the political subdivision, ascertained by the last assessment for parish or municipal purposes previous to issuing the bonds, and also such other available sources of revenue reasonably certain of collection legally. The statement shall also be in writing and the correctness thereof shall be sworn to by the financial officer of the political subdivision, and after inspection and consideration, shall be approved by the members of the governing authority of the political subdivision present at the meeting.



RS 39:1107 - Taxes required for expenses, charges and other obligations

§1107. Taxes required for expenses, charges and other obligations

The governing authority shall thereupon determine the number of mills and fractions thereof, which will be required to provide for the payment of all statutory and ordinary charges and all other obligations, contractual or otherwise of the subdivisions, omitting therefrom any debt secured by special taxes, and none other.

This computation shall be based upon the assessed valuation of the taxable property of the political subdivision and it shall be ascertained by reference to the last assessment for parish or municipal purposes previous to issuing the bonds.



RS 39:1108 - Remainder available to fund into bonds

§1108. Remainder available to fund into bonds

The number of mills and fractions ascertained in the manner herein provided shall be deducted from the general alimony tax now or hereafter authorized to be levied by the political subdivision by the constitution of this state, and the remainder shall be available to be funded into bonds.



RS 39:1109 - Issuing bonds; resolution

§1109. Issuing bonds; resolution

After the avails or residue of the general alimony tax of the political subdivisions have been determined as herein provided, the governing authority of the subdivision shall, by resolution, irrevocably pledge and dedicate such residue, reduce to mills or fractions, to the payment of the principal and interest of the bonds authorized and issued.



RS 39:1110 - Pledge and dedication of tax irrepealable and irrevocable

§1110. Pledge and dedication of tax irrepealable and irrevocable

The pledge and dedication of the tax shall be irrepealable and irrevocable by any authority whatsoever until the bonds have been paid in principal and interest.



RS 39:1111 - Promulgation of resolution; registry and registration

§1111. Promulgation of resolution; registry and registration

A certified copy of the resolution issuing the bonds and pledging and dedicating the avails and residue of the general alimony tax, shall be registered with the secretary of state and recorded in the mortgage records of the parish. The resolution shall also be published in one issue of a newspaper published in the political subdivision, or if there is no newspaper published therein, in a newspaper published in the parish; or, if there is no newspaper published in the parish, then by publication in a newspaper published in an adjoining parish and by posting in three public places in the political subdivision issuing the bonds.



RS 39:1112 - Maximum duration; interest

§1112. Maximum duration; interest

No bonds issued by any subdivision shall run for a longer period than ten years from the date thereof, or bear a greater rate of interest than six per cent per annum payable annually or semi-annually, or be sold for less than par.



RS 39:1113 - Form of bond; signing

§1113. Form of bond; signing

The governing authority issuing the bonds shall, by resolution, fix the form and terms of the bonds and the rate of interest, payable annually or semi-annually, within the maximum rate prescribed hereby. The bonds shall be payable in such medium and at such place or places within or without the state as may be fixed by resolution. All bonds shall be signed by the president or chief executive officer, and the secretary or clerk of the subdivision or governing authority, under the seal of the subdivision and the coupons shall be signed by the facsimile signatures of the officers. The delivery of any bonds or coupons so executed at any time thereafter shall be valid, although before date of delivery the person signing the bonds or coupons shall cease to hold office.



RS 39:1114 - Resolution prescribing terms; maturity

§1114. Resolution prescribing terms; maturity

The governing authority issuing the bonds shall, by resolution, fix the time within the maximum period prescribed, when the bonds shall become payable. The bonds shall be payable in annual installments and the amount payable in each year shall be so fixed that, when the annual interest is added to the principal amount to be paid, the total amount payable in each year shall be as nearly equal as practicable. It shall be an immaterial variance if the difference between the largest and smallest amounts of principal and interest, payable annually during the term of the bonds, does not exceed five per cent of the total authorized issue.



RS 39:1115 - Registration as to principal only

§1115. Registration as to principal only

Bonds issued may be either registered or coupon bonds. Coupon bonds may be registered as to principal in the holder's name on the books of the financial officer of the subdivision after the registration has been noted upon the bonds by the financial officer, no transfer shall be valid unless made on the financial officer's books by the registered holder, and similarly noted on the books. Bonds registered as to principal may be discharged from registration by being transferred to the bearer, after which they shall be transferable by delivery, but may be again registered as to principal as before. The registration of the bonds as to principal shall not restrain the negotiability of the coupons by delivery.



RS 39:1116 - Registration as to interest

§1116. Registration as to interest

Coupon bonds issued by any municipal corporation having a population of twenty thousand inhabitants, according to the last federal census, may also be registered as to interest, and the bonds surrendered and interest made payable only to the registered holder of the bonds. For that purpose the financial officer of the parish or municipal corporation shall detach and cancel the coupon and shall endorse a statement on the bonds that the coupon sheet issued therewith has been surrendered by the holder and the coupons cancelled by him; that annual or semi-annual interest shall thereafter be paid to the registered holder, or order by draft, check, or warrant drawn payable at the place of payment specified in the bond. Bonds registered under this Section may, with the consent of the municipal corporation or parish and the holders of the bonds, be reverted into coupon bonds at the expense of the holders, and again converted into registered bonds from time to time as the governing authority of the municipal corporation or parish and the holders of the bonds may determine. The parishes and municipal corporations are authorized to pass all resolutions and ordinances necessary to give effect to these provisions.



RS 39:1117 - Recital of regularity

§1117. Recital of regularity

Before bonds of any subdivision are issued, the governing authority shall investigate and determine the regularity of the proceedings. The resolution authorizing the bonds may direct that they contain the following recital:

"It is certified that this bond is authorized by and is issued in conformity with the requirements of the constitution and statutes of this state."

The recital shall be deemed to be an authorized declaration of the governing authority of the subdivision and to import that there is constitutional and statutory authority for issuing the bonds; that all the proceedings therefor are regular, that all acts, conditions and things required to exist, happen and be performed precedent to and in the issuance of the bonds have existed, have happened and have been performed in due time, form and manner as required by law; that the amount of the bonds, together with all other indebtedness, does not exceed any limit or limits prescribed by the constitution and statutes of this state; that the required notice has been duly and regularly given by publication or posting in the manner required by law; and that the sworn itemized statements of revenues and all statutory and ordinary charges and other obligations have been duly and regularly made. If any bonds are issued containing the above recital, construed according to the import hereby declared, it shall be conclusively presumed that the recital is true and neither the subdivision nor any taxpayer thereof shall be permitted to question the validity or regularity of the obligation in any court or in action or proceeding.



RS 39:1118 - Registration by Secretary of State

§1118. Registration by Secretary of State

After the time within which the validity of the bonds may be contested has elapsed, that is, sixty days from the date of promulgation of the resolution issuing the bonds and pledging and dedicating the avails or residue of the general alimony tax, bonds issued by any subdivision hereunder shall be registered by the Secretary of State without charge and shall have endorsed thereon the words:

"Incontestable. Secured by tax of _____ mills on the dollar of valuation of all the taxable property in the _________________ of ___________________ Louisiana. Registered this _____ day of _____________, 20____.

___________________________

Secretary of State."



RS 39:1119 - Setting aside of taxes

§1119. Setting aside of taxes

The governing authority of any political subdivision issuing bonds hereunder, shall set aside in a separate fund each year during the life of the bonds and until such bonds shall have been paid in full in principal and interest, the proceeds from the collection of the tax pledged and dedicated to the payment of the principal and interest of the bonds authorized and issued. Should any subdivision neglect or fail, for any reason, to thus set aside the proceeds from the collection of the tax, any person in interest may enforce the setting aside thereof in any court having jurisdiction of the subject matter, and any suit, action or proceeding brought by such person in interest, shall be a preferred cause and shall be heard and disposed of without delay.



RS 39:1120 - Sale

§1120. Sale

All bonds issued hereunder shall be advertised for sale on sealed bids, which advertisement shall be published at least once a week for three weeks, the first publication to be made at last fifteen days preceding the date fixed for the reception of bids. Publication shall be made in the official journal of the parish or of the municipal corporation.

The governing authority may reject any and all bids. If the bonds are not sold pursuant to the advertisement, they may be sold by the governing authority by private sale within sixty days after the date advertised for the reception of sealed bids at a price not less than the highest bid received at the public offering. If not so sold, the bonds shall be re-advertised in the manner herein prescribed.

Amended by Acts 1968, No. 68, §1.



RS 39:1121 - No sale less than par; application of premium

§1121. No sale less than par; application of premium

No bonds shall be sold for less than their par value and accrued interest, but the bidder for the bonds in his bid may stipulate that the proceeds of the bonds shall be deposited in some designated bank to act as fiscal agent of the subdivision, at a rate of interest to be specified in the bid. The depository so designated must be a bank located in the State of Louisiana, which shall give security to the amount and in the manner required of fiscal agents and depositories of parishes, municipalities and public boards under the laws of Louisiana. If any premium is received, it shall be applied in the payment of the principal or interest of the bonds.



RS 39:1122 - Saving clause; pending proceedings

§1122. Saving clause; pending proceedings

Nothing contained in this Chapter shall affect any proceeding heretofore begun by the governing authority of any subdivision to issue bonds under the authority of the constitution of 1913, or of this constitution and any statute heretofore in force in this state. The proceedings may be completed under this Chapter so far as it can be made applicable thereto.



RS 39:1123 - Exemption from taxation

§1123. Exemption from taxation

All bonds issued under the provisions of this Chapter shall be exempt from taxation.



RS 39:1124 - No other statute applicable

§1124. No other statute applicable

This Chapter shall, without reference to any act of the legislature of Louisiana, be full authority for the issuance and sale of the bonds in this Chapter authorized. No ordinance, resolution or proceeding in respect to the issuance of any bonds hereunder shall be necessary, except such as required by this Chapter. No promulgation or publication of any resolution, ordinance or proceeding relating to the issuance of these bonds shall be necessary, except such as is required by this Chapter. Any publication prescribed hereby may be made in any newspaper conforming to the terms of this Chapter without regard to designation thereof as the official journal of the subdivision.



RS 39:1125 - Bonds negotiable

§1125. Bonds negotiable

Bonds issued hereunder shall have all the qualities of negotiable paper and shall not be invalid for any irregularity or defect in the proceedings for the issuance and sale thereof and shall be incontestable in the hands of bona fide purchasers or holders for value.



RS 39:1126 - Contesting; time limited

§1126. Contesting; time limited

For a period of sixty days from the date of the promulgation of the resolution issuing the bonds and pledging and dedicating the tax therefor, any person in interest may contest the legality of the bond issue provided for or the tax pledged and dedicated, for any cause; after which time no one shall have any cause or right of action to contest the legality, formality or regularity of the proceedings, tax provision or bond authorization, for any cause whatsoever. If the validity of any proceedings, tax provision or bond authorization, provided for under the provisions of this Chapter, are not raised within the sixty days, the authority to issue the bonds, the regularity thereof, and the taxes pledged and dedicated to provide for the payment of the principal and interest, shall be conclusively presumed and no court may inquire into such matters. If any resolution is adopted or proceedings had more than thirty days after the promulgation of the ordinance issuing the bonds and pledging and dedicating the tax, no contest, action or proceeding to question the validity or legality of the resolution or proceeding so adopted, shall be begun in any court by any person for any cause whatsoever after the expiration of thirty days from the date wherein the resolution was adopted or proceedings had.



RS 39:1127 - Application of proceeds

§1127. Application of proceeds

The proceeds of the sale of bonds issued under the provisions of this Chapter shall constitute a trust fund to be used exclusively for the purpose for which the bonds are authorized to be issued, but the purchaser of the bonds shall not be obligated to see to the application thereof.



RS 39:1128 - Penalty for violations

§1128. Penalty for violations

Any willful failure or neglect to comply with the requirements of this Chapter, or its willful violation by any officer, agent or employee of any subdivision herein defined, shall be punished by a fine of not less than twenty five dollars, or not more than five hundred dollars, or by imprisonment not exceeding one year, with or without hard labor, or by both fine and imprisonment.



RS 39:1129 - Terms defined

§1129. Terms defined

The term "general alimony tax" as used in this Chapter shall be construed to mean the parish or municipal tax authorized by Sections 11 and 12 of Art. XIV of the constitution of 1921 or such parish or municipal tax as may be authorized hereafter by constitutional provisions.



RS 39:1171 - FUNDING TAXES TO PAY

CHAPTER 6. FUNDING TAXES TO PAY

EXISTING INDEBTEDNESS

§1171. Parish governing authorities, school boards and municipal corporations may appropriate portion of taxes to pay indebtedness

Parish governing authorities, school boards and municipal corporations, the city of New Orleans excepted, may dedicate, appropriate and pledge not more than two mills of the taxes respectively authorized to them for a period not exceeding twenty-five years, for the payment of any indebtedness, matured or unmatured, exclusive of bonded indebtedness, lawfully incurred or contracted prior to July 1, 1942, and they may issue certificates of indebtedness therefor.

Certificates of indebtedness may be issued also for the payment of all expenses incurred or contracted in the issuance of the certificates of indebtedness, and if the expenses are so provided for, certificates covering them shall be included in the issue herein provided for.



RS 39:1172 - Duty of governing authority when certificates are authorized

§1172. Duty of governing authority when certificates are authorized

The certificates shall be issued only when authorized by ordinance or resolution passed by the governing authority issuing them and when certificates have been so authorized the governing authority shall dedicate, set aside and pledge not more than two mills of the tax authorized to them for the payment of the certificates, in principal and interest; and thereafter, to keep the funds derived from the tax separate from other funds of the parish, school board, or municipal corporation, and shall devote the entire proceeds of the tax as pledged, or so much thereof as may be necessary, to the payment of the principal and interest on the certificates.

The fund shall not be drawn upon to the prejudice of the certificates, or interest accruing thereon, by the governing authority issuing the certificates, or by its successors.



RS 39:1173 - To whom certificates of indebtedness may be issued

§1173. To whom certificates of indebtedness may be issued

For the purpose of evidencing the indebtedness, the governing authorities of parishes, school boards and municipal corporations, subject to the conditions hereinafter prescribed in this Chapter, may issue to any creditor, his representative, assignee, or transferee, a certificate of indebtedness for the amount of the debt due him; provided that two or more debts may be combined and a certificate issued for the whole.



RS 39:1174 - Supplementary method of paying claims

§1174. Supplementary method of paying claims

As an additional and supplementary method of paying and liquidating the claims, accounts or charges composing the aforesaid indebtedness, the governing authorities of municipal corporations, parishes, and school boards may fund the avails of all or any portion of the specified two mills tax into negotiable certificates of indebtedness. The avails shall be sufficient in amount to pay the principal and interest on the certificates which shall be secured exclusively as to payment as hereinbefore provided and which shall be in such denomination as the issuing body may prescribe by resolution or ordinance promulgated once in its official journal, or in any other newspaper in general circulation in the parish where the issuing body is situated.



RS 39:1175 - Contest

§1175. Contest

For a period of thirty days after the promulgation of any resolution issuing the certificates of indebtedness as provided for in this Chapter, in whole or in part, any party in interest shall have the right of action in any court of competent jurisdiction to contest the correctness, the validity, and legality of the debts for which the certificates are issued, and also the issuance, the sale and the validity of the certificates of indebtedness, and the security pledged for the payment thereof.

After thirty days no one shall have the right to enter a contest for any cause whatsoever.



RS 39:1176 - Form of certificates

§1176. Form of certificates

The certificates of indebtedness shall be executed and signed by the president and secretary or clerk of the parish governing body or school board, or by the mayor and secretary or clerk of the municipal corporation issuing them, or by other officials whose positions correspond to those mentioned. The interest shall be evidenced by coupons bearing facsimiles of the signatures of the above officials and the certificates shall be negotiable.



RS 39:1177 - Sale of certificates, par; interest

§1177. Sale of certificates, par; interest

The certificates of indebtedness may be sold at either private or public sale within the discretion of the issuing bodies but no certificate shall be sold for less than par plus accrued interest to the date of delivery, and no certificate shall bear a greater rate of interest than six per cent per annum, payable semi-annually, or annually within the discretion of the issuing body, or run for a longer period than twenty-five years from its date.



RS 39:1178 - Sale of certificates; publication

§1178. Sale of certificates; publication

A. If the issuing bodies deem it to their best financial interest to sell the certificates at public sale, then all certificates issued by authority of this Chapter shall be advertised for sale on sealed bids, and the advertisements shall be published at least one time in a newspaper published in the subdivision of the issuing body, or if there be none, in a newspaper published in the parish in which the subdivision is situated, or if there be none, then in a newspaper published in an adjoining parish and posted in three public places in the subdivision or parish of the issuing body, seven clear days before the date fixed for the reception of bids. Notice of the sale shall also be published one time at least seven clear days preceding the date fixed for the reception of bids in a newspaper of general circulation in a city of this state having a population of not less than twenty thousand according to the last federal census. The governing body may reject any and all bids.

B. If the certificates are not sold pursuant to such advertisement, they may be sold by the governing body at private sale, within thirty days after the date advertised for the reception of sealed bids, but no private sale shall be made at a price less than the highest bid which had been received. If not so sold, the certificates shall be readvertised in the manner herein prescribed.



RS 39:1179 - Proceeds of sale of certificates to go into special fund

§1179. Proceeds of sale of certificates to go into special fund

The proceeds from the sale of the certificates shall be deposited in a separate and special fund and used exclusively for the payment, satisfaction and liquidation of the claims, accounts or charges composing the indebtedness. The interest on the principal of the certificates, accruing from the dates thereof until the date of delivery to the purchasers, shall be deposited by the issuing body in a separate and segregated account in order to establish a sinking fund, to be added to and supplemented by the proceeds from the collections from the dedicated and pledged tax of two mills, or portion thereof, which segregated and special fund shall continue to exist and be preserved for the payment in full or the discharge of the certificates in principal and interests as they severally mature.



RS 39:1211 - LOCAL DEPOSITORIES

CHAPTER 7. LOCAL DEPOSITORIES

PART I. GENERAL PROVISIONS

§1211. Depositing authorities defined

The term, "local depositing authorities", includes all parishes, municipalities, boards, commissions, sheriffs and tax collectors, judges, clerks of court, and any other public bodies or officers of any parish, municipality or township, but it does not include the state and its elected officials, and state commissions, boards, and other state agencies.



RS 39:1212 - Daily deposits

§1212. Daily deposits

After the expiration of existing contracts, all funds of local depositing authorities shall be deposited daily whenever practicable, in the fiscal agency provided for, upon the terms and conditions, and in the manner set forth in this Chapter. Deposits shall be made in the name of the depositing authority authorized by law to have custody and control over the disbursements.



RS 39:1213 - Fiscal agencies designated

§1213. Fiscal agencies designated

The fiscal agency with which funds are deposited shall be a stock-owned federally insured depository institution organized under the laws of this state or of any other state of the United States, or under the laws of the United States, as may be selected by the depositing authority under the provisions of this Chapter.

Acts 2001, No. 1223, §2.



RS 39:1214 - Bids to be invited

§1214. Bids to be invited

A. Local depositing authorities shall, within thirty days prior to the expiration of any contract that may be entered into under this Chapter, give written notice to each of the banks located in any parish which embraces all or any portion of the political subdivision in which the depositing authority is domiciled and for which it acts, setting forth the intention of the depositing authority to select a fiscal agency. This notice shall specify the time for which the fiscal agency contract shall be made and the conditions and terms of the fiscal agency contract proposed; and it shall invite bids under the terms and conditions of the proposal. A copy of the notice shall be published in the official journal of the depositing authority at least three times, the first notice to be published at least fifteen days preceding the date for the selection of the fiscal agency.

B. Notwithstanding any other provision of law to the contrary, the term of the local depository contract of the Lafayette Parish Clerk of Court for the fiscal agency may be for a period not to exceed the term of the clerk.

C. Notwithstanding any other provision of law to the contrary, the term of a fiscal agency contract of the Bossier Parish clerk of court may be for a period not to exceed the term of the clerk.

D. Notwithstanding any other provision of law to the contrary, the term of a fiscal agency contract of the Caddo Parish clerk of court may be for a period not to exceed the term of the clerk.

Amended by Acts 1968, No. 71, §1; Acts 1997, No. 190, §1; Acts 2005, No. 12, §1.



RS 39:1215 - Depositing authorities located in parishes or municipalities of over one hundred thousand; private contract with banks

§1215. Depositing authorities located in parishes or municipalities of over one hundred thousand; private contract with banks

A. If any local depositing authority, located in whole or in part in any parish or municipality with a population of over one hundred thousand, is unable to arrive at a satisfactory fiscal agency contract with a bank located in this state, it may consummate a private contract for deposits or loans or both, either within or without this state, subject to the following provisions:

(1) If any bank located within this state has signified in advance its intention to participate in the private contract and has further specified in advance the amount and extent to which participation is desired, the bank shall have the right to participate in the amount and to the extent so specified in advance, upon the same terms and conditions as all banks within or without the state participating in the private contract.

(2) No private contract shall be entered into by any depositing authority, located in whole or in part in any parish or municipality having a population of over one hundred thousand, with any bank, located either within or without the state at a greater rate of interest on loans than is provided for in this Chapter.

(3) For all funds deposited under any private contract entered into under the provisions of this Chapter, the depositing authority shall require from the depository bank security of the same class and in the same amount as provided for deposits of all other public funds under the provisions of this Chapter.

(4) All the provisions of this Chapter, relating to the method of realizing upon the security in the event of failure or suspension of any depository bank, except as these provisions may be in conflict with the laws of any state other than this state, shall be complied with and shall be acknowledged to be in full force and effect upon the consummation of the private contract with any bank within or without this state.

(5) The depositing authority may adjust the deposits under its control to the bank within or without the state which participate in the private contract in such proportionate amount as to compensate the bank for its participation therein.



RS 39:1216 - Depositing authorities located in parishes or municipalities of over one hundred thousand; supplemental private contracts with banks

§1216. Depositing authorities located in parishes or municipalities of over one hundred thousand; supplemental private contracts with banks

If a local depositing authority, located in whole or in part in a parish or municipality having a population of over one hundred thousand finds existing contracts, or any subsequent contracts, inadequate to meet its needs and requirements, it may enter into such a supplemental contract with any bank within or without the state as is deemed necessary best to meet its needs and requirements; provided, that all of the provisions of this Chapter, with respect to security for deposits and other requirements are complied with.



RS 39:1217 - Depositing authorities located in parishes or municipalities of less than one hundred thousand; private contracts with banks

§1217. Depositing authorities located in parishes or municipalities of less than one hundred thousand; private contracts with banks

If any depositing authority, located in any parish or municipality with a population of less than one hundred thousand, advertises for banks to qualify as fiscal agents under the provisions of this Chapter and no bank qualifies, or sufficient banks do not qualify, the depositing authority may make private arrangements and enter into written contracts, with respect to amounts to be loaned, interest on loans, and otherwise, not in conflict with any other provisions of this Chapter. The contracts shall be made with banks in the parish, municipality or congressional district, or as near thereto as practical.



RS 39:1217.1 - Depositing authorities located in parishes or municipalities of less than one hundred thousand; exemption

§1217.1. Depositing authorities located in parishes or municipalities of less than one hundred thousand; exemption

Any depositing authority located in a parish or municipality with a population of less than one hundred thousand shall generally be exempt from the provisions of R.S. 39:1214 through 1242; however, such a depositing authority shall satisfy the security requirements of those Sections and of any other applicable state or federal laws or regulations. All funds except demand deposits under the control of such depositing authorities shall be placed in interest-bearing accounts at an interest rate of not less than twenty-five percent below the discount treasury bill rate with regard to treasury bills of comparable maturity on deposit within the parish or municipality, in state banks, national banks, or investments in obligations guaranteed by the federal government.

Acts 1989, No. 772, §2; Acts 2004, No. 560, §1, eff. July 1, 2004.



RS 39:1218 - Fiscal agent banks and private contract banks; security and service

§1218. Fiscal agent banks and private contract banks; security and service

Any bank selected as the fiscal agency of any depositing authority, or any bank with whom a private contract is entered into, whether the bank is within or without the state, shall give security for the safekeeping and payment of the deposits and shall perform other services for the depositing authority as and in the manner provided elsewhere in this Chapter.



RS 39:1219 - Fiscal agent banks; trust funds and security

§1219. Fiscal agent banks; trust funds and security

Any fiscal agent bank, operating under the laws of this state for the purpose of paying bonds and coupons of this state, of any political subdivision, or of any depositing authority, shall set aside all such funds deposited by any depositing authority as trust funds, and it shall deposit and maintain with an unaffiliated bank, the security designated in R.S. 39:1221 in the same manner provided in R.S. 39:1221; R.S. 39:1223; R.S. 39:1224. This security shall be for the account of the depositing authority, and, as a guarantee against loss to either the depositing authority or the holders of the bonds and coupons, it shall at all times be equal to one hundred per cent of the balance on deposit in the trust funds.

The provisions of this Section shall apply, except as they may be in conflict with the laws of other states, to all funds deposited in any bank located in any state other than this state, where money is deposited or paid for the purpose of paying bonds and coupons of any depositing authority.



RS 39:1220 - Selection of depositories

§1220. Selection of depositories

A. Local depositing authorities shall, except as otherwise provided in this Chapter, select as the depositories of their funds, financial institutions domiciled or having branch offices located in the parish or municipality or congressional district of the depositing authority, subject to the following conditions:

(1)(a) The depositing authority must allocate its funds to each qualifying bank within the area in the ratio that the total capital, declared surplus and undivided profits allocated to said depositing authority of each qualifying bank, as shown by its statement filed with its application, bears to the total capital, declared surplus, and undivided profits of all banks qualifying as fiscal agents in the area.

(b) Whenever a qualifying bank is a branch office of a bank not domiciled in the jurisdiction of the depositing authority such bank must allocate capital to such branch, which allocation shall be the same as that determined under the provisions of R.S. 47:1968, and thereafter the depositing authority may allocate its funds to the branch bank within the area in the ratio that the capital of the branch bank bears to the total capital of all other banks or branches domiciled within the jurisdiction of the depositing authority.

(c) Whenever a qualifying bank is domiciled in the jurisdiction of the depositing authority and has branches outside the jurisdiction of the depositing authority and has allocated capital to such branches pursuant to R.S. 47:1968 and this Subparagraph, such bank must allocate capital to its offices and branches within the jurisdiction of the depositing authority on the same basis as that provided under R.S. 47:1968, and thereafter the depositing authority may allocate its funds to the bank offices and branches within the jurisdiction of the depositing authority in the ratio that the capital of such bank offices and branches within the jurisdiction bears to the total capital of all other banks or branches domiciled within the jurisdiction of the depositing authority.

(d) The depositing authority may, in its discretion, allocate funds to any qualifying group of banks located in the same city or parish, pursuant to a written agreement entered into by all the members of the group and filed with their application to qualify.

(2) Unless secured with permissible collateral within three days of the deposit, no amount in excess of two hundred percent of the capital stock, declared surplus, and undivided profits of any bank shall be deposited in any one bank by one depositing authority, provided that deposits which are swept from the bank's deposit account at the close of business each day for purchase of securities that qualify as collateral for public deposits shall not be counted in this calculation.

(3) No bank shall be eligible to qualify to receive the deposits of any public funds which has not accompanied its application for the deposit with a sworn statement of its financial condition, as shown by its books, at the close of business in the first day of the month prior to the month in which the application was made.

(4) Repealed by Acts 2013, No. 32, §3.

(5) No bank selected as a depository shall assess depositing authorities, the state, or any department, board, commission, or institution thereof, a fee for credit inquiries, deposit verifications or audit confirmations concerning accounts of the depositing authority.

B. For the purposes of this Section, an electronic funds transfer mechanism shall not be considered a branch office; "branch office," within the context of this Section, shall be defined as a full service branch office.

Amended by Acts 1962, No. 424, §1; Acts 1977, No. 729, §1; Acts 1981, No. 638, §1; Acts 1983, No. 343, §1; Acts 1986, No. 220, §1; Acts 1989, No. 436, §1, eff. June 30, 1989; Acts 1992, No. 587, §2; Acts 1993, No. 509, §2, eff. April 1, 1993; Acts 1994, 3rd Ex. Sess., No. 61, §2, eff. July 6, 1994; Acts 1995, No. 1126, §3, eff. June 29, 1995; Acts 2001, No. 735, §1, eff. June 25, 2001; Acts 2004, No. 620, §1; Acts 2013, No. 32, §3.



RS 39:1220.1 - Local depositing authorities; activity charges

§1220.1. Local depositing authorities; activity charges

Notwithstanding any provision of law to the contrary, all fiscal agent or depository banks shall pay at par and receive on deposit at par all checks and drafts drawn by or deposited for the account of the local depositing authority on whatsoever points the checks may be drawn, except as otherwise agreed upon by the parties. The local depositing authority may elect to pay for services rendered by the bank either through compensating balances or through the assessment of service or activity charges, or any combination thereof, as may be agreed upon by the local depositing authority and the fiscal agent or depositing bank.

Acts 1991, No. 1008, §2; Acts 1992, No. 587, §1.



RS 39:1221 - Security for deposits; kinds

§1221. Security for deposits; kinds

Local depositing authorities shall require as security for deposits:

(1) Bonds or other interest-bearing securities of the United States, or any agency thereof, including but not limited to the Federal National Mortgage Association, or bonds or other interest-bearing obligations guaranteed fully or partially as to principal and interest by the United States, or by any agency thereof; or bonds of any possession of the United States; or unmatured bonds of this state, including both direct and indirect obligations and also, including bonds or other interest-bearing obligations, whether supported by revenue or by the avails of taxes, of the State of Louisiana or of any agency, board, commission, department or division thereof or of any agency, public corporation or authority created by or recognized by the State of Louisiana; or unmatured bonds of any parish, municipality, levee board, road district, school board or school district of this state; or bonds of any parish, municipality, industrial district or industrial board which are secured by a lease executed in accordance with the provisions of Article XIV, Section 14, Paragraphs b.2 or b.3 of the Constitution of the State of Louisiana for the year 1921 or R.S. 39:1001 et seq. or R.S. 51:1151 et seq., as amended, and partially or fully guaranteed by the Louisiana Board of Commerce and Industry in accordance with the provisions of the Bond Lease Guarantee Act of the regular session of the Louisiana Legislature of 1968.

(2) Certificates of indebtedness, including paving certificates, of any subdivision of this state referred to in Sub-section (1) of this Section.

(3) Promissory notes either of the authority letting the deposits or of any other authority referred to in Sub-section (1) of this Section, which notes must be either unmatured or payable on demand.

(4) Evidence of participation in such promissory notes issued by any bank, trust company, or recognized bank clearing house association domiciled in this state.

(5) Notes representing loans to students which are guaranteed by the Louisiana Higher Education Assistance Commission in accordance with a contract agreement between the lender and the commission under the provisions of R.S. 17:3021 et seq.

(6) Deposit guaranty bonds underwritten and guaranteed by an insurance company, licensed to do business in this state, listed as an approved surety by the United States Department of the Treasury, that provide coverage for deposits of depositing authorities in excess of the amounts insured by the Federal Deposit Insurance Corporation or any other governmental agency insuring bank or other financial institution deposits that is organized under the laws of the United States, and the form and content of which are approved in advance by the state treasurer.

Amended by Acts 1968, No. 218, §2; Acts 1968, No. 287, §1; Acts 2001, No. 752, §1.



RS 39:1222 - Security of deposits; approval by depositing authority

§1222. Security of deposits; approval by depositing authority

Where any fiscal authority elects to deposit as security any bonds, certificates of indebtedness, paving certificates, promissory notes, evidence of participation in promissory notes or other interest-bearing securities or obligations, these securities shall be approved by the depositing authority as being eligible as security under the terms of this Part and as being sufficient for the indemnity contemplated by this Part.

Amended by Acts 1968, No. 287, §1.



RS 39:1223 - Security for deposits; value of securities

§1223. Security for deposits; value of securities

Any bonds and certificates of indebtedness, including paving certificates, of any authority referred to in R.S. 39:1221(1), whose revenue in whole or in part is not derived from ad valorem taxes, and any paving certificates of any authority referred to in R.S. 39:1221(1), which are not secured by an unlimited ad valorem tax, and all other eligible bonds, certificates of indebtedness, paving certificates, promissory notes, evidence of participation in promissory notes and other interest-bearing securities or obligations shall be accepted as security at their market value excluding accrued interest; provided that in the case of bonds or other interest-bearing obligations guaranteed as to principal and interest by the United States or any agency thereof, or bonds of any parish, municipality, industrial district or industrial board which are secured by a lease executed in accordance with the provisions of Article XIV, Sections 14(b.2) and 14(b.3) of the Constitution of 1921 or R.S. 39:1001 et seq. or R.S. 51:1151 et seq., as amended, and partially or fully guaranteed by the Louisiana Board of Commerce and Industry in accordance with the provisions of the Bond Lease Guarantee Act* of the 1968 Regular Session of the Louisiana Legislature, the market value of said bonds or obligations, excluding accrued interest, shall not be deemed to exceed an amount in excess of the principal so guaranteed. The market value of the securities used to secure deposits as provided herein may be calculated on the basis of the quarterly reports of financial conditions submitted by the fiscal agent bank to the office of financial institutions, Federal Deposit Insurance Corporation, or Office of the Comptroller of the Currency using the valuations derived from any national securities index, register, or publication, or in any other reasonable manner acceptable to the depositing authority.

Amended by Acts 1968, No. 287, §1; Acts 1986, No. 373, §1.

*NOTE: ACTS 1968, NO. 697, A PROPOSED CONSTITUTIONAL AMENDMENT, WAS NOT APPROVED BY THE ELECTORATE.



RS 39:1224 - Security for deposits; authorized depositories

§1224. Security for deposits; authorized depositories

The bonds, certificates of indebtedness, paving certificates, promissory notes, evidence of participation in promissory notes, and other interest-bearing securities or obligations furnished as security, shall be deposited with the depositing authority or with an unaffiliated bank or trust company or federal reserve bank or any Federal Home Loan Bank or its successor; such security, whether in the hands of the depositing authority or held in safekeeping or trust by any bank, trust company, federal reserve bank or Federal Home Loan Bank or its successor, shall be deemed to be under the control and in the possession of the depositing authority and deemed to be held in its name by the depository bank, trust company, federal reserve bank or Federal Home Loan Bank or its successor. The depository bank or trust company or federal reserve bank must be acceptable to both the depositing authority and the fiscal agent bank, and, if these two cannot agree, the commissioner of financial institutions shall designate a depository. Banks or trust companies which are subsidiaries of a bank holding company shall not be considered affiliated for the purposes of this Section.

Acts 1989, No. 772, §2; Acts 1990, No. 919, §1.



RS 39:1225 - Security for deposits; amount of security

§1225. Security for deposits; amount of security

The amount of the security shall at all times be equal to one hundred percent of the amount of collected funds on deposit to the credit of each depositing authority except that portion of the deposits insured by any governmental agency insuring bank deposits which is organized under the laws of the United States.

Acts 1995, No. 1126, §3, eff. June 29, 1995.



RS 39:1226 - Additional security; failure to provide

§1226. Additional security; failure to provide

If the security required under the provisions of R.S. 39:1221, R.S. 39:1223, R.S. 39:1224, or R.S. 39:1225 is not furnished by a fiscal agency or depository bank, the depositing authority may require such additional or other security as shall bring the total to the required amount. If any bank fails to comply, within five business days from receipt of demand for such additional security, a meeting of the depositing authority may forthwith convene and declare the contract cancelled. If cancelled the depositing authority shall immediately proceed in the same manner as in the case of original letting, and relet the deposits of the bank for the unexpired term of the agency, under the terms and upon the conditions provided in this Chapter.



RS 39:1227 - Failure of depository; depositing authority holding own notes; right to set-off

§1227. Failure of depository; depositing authority holding own notes; right to set-off

Any depositing authority which holds its own note as security, in whole or in part, for its deposits in any bank, shall, if the bank fails, have the right to set-off its deposits against its note; and shall have the same right with respect to evidence of participation by its own note held by it as security, provided the right of set-off does not affect the rights of other holders of evidence in the notes.



RS 39:1228 - Failure of depository; participation in dividends

§1228. Failure of depository; participation in dividends

If any depository bank fails or suspends payment, the depositing authority shall participate in all dividends paid by the bank to other depositors, on the basis of the amount on deposit on the date the depository bank fails or suspends payment. The security shall be retained by the depositing authority, subject to the terms of R.S. 39:1222 and R.S. 39:1229, to enforce collection of that portion of the deposits which, in the opinion of the depositing authority, would result in a loss.



RS 39:1229 - Failure of depository; sale of security

§1229. Failure of depository; sale of security

If any depository bank fails or suspends, or fails on due demand without just cause, to pay any funds deposited with it, the fiscal officer with whom the collateral has been deposited as security, by direction of the authority which let the deposit in the bank, shall, after ten days advertisement in any newspaper published at the domicile of the authority, sell the security for a sufficient amount to cover the deposit and accrued interest, to the highest bidder. The fiscal officer with whom the collateral was deposited as security may, with the approval of the depository bank, or receiver, or liquidator, or judge of court who has jurisdiction over the receiver or liquidator, sell at private sale the security or a sufficient amount thereof to cover the deposit.



RS 39:1230 - Deposit of proceeds of bonds; not subject to foregoing rules

§1230. Deposit of proceeds of bonds; not subject to foregoing rules

Local depositing authorities which have the right to deposit public funds and which may have bonds for sale, may, pursuant to an agreement with the purchaser of the bonds, deposit the proceeds of the bonds, until used, in any bank located within or without the state which purchased the bonds or which may be designated by the purchaser of the bonds. The deposit shall be upon such terms and conditions, including security, as may be provided in the agreement; provided that the amount of security required shall at all times be equal to one hundred per cent of the balance on deposit, and the kind of security required shall be the same as that specified in R.S. 39:1221.

The provisions of R.S. 39:1220 shall not apply to any deposit made pursuant to this Section.



RS 39:1231 - Funds in registry of court; deposit

§1231. Funds in registry of court; deposit

A. All funds deposited in the registry of any court or coming into the hands of the clerk of court in any judicial proceedings and not belonging to such officer, shall be deposited in the bank previously selected by the clerk of court as his fiscal agent subject to any rule or order of the court, except in the parish of Orleans, where such funds shall be subject to such rules and regulations as may be prescribed by the judges of the civil district court. The interest earned on all such deposits shall accrue to the party or parties finally decreed to be entitled to the ownership thereof.

B. All funds which are deposited in the registry of any court shall be deposited in interest-bearing accounts in any bank or savings and loan association previously selected by the clerk of court as his fiscal agent; however, in no case shall funds deposited in the registry of any court pursuant to an expropriation by declaration of taking or pursuant to any acquisition of property prior to judgment as provided by law be required to be deposited in an interest-bearing account as provided herein until thirty days after receipt by the court. Except as provided in R.S. 13:475(B) the interest earned on all such deposits shall accrue to the party or parties finally decreed to be entitled to the funds deposited.

Acts 1988, No. 678, §1; Acts 1991, No. 115, §2.



RS 39:1232 - Responsibility of depositing officials

§1232. Responsibility of depositing officials

The treasurer of any depositing authority, or any other public official, having custody of public funds, shall not be responsible for any money or moneys deposited in the bank selected by the authority having the right to select the depository under the provision of this Chapter, but depositing authorities shall be responsible for the safekeeping and returning of the collateral deposited with them by fiscal agent banks and depositories as security for the deposits made with fiscal agent banks and depositories.



RS 39:1233 - Bank officer who is member of depositing board not to vote for his bank

§1233. Bank officer who is member of depositing board not to vote for his bank

An officer of any bank who is a member of any board having authority to let public funds shall not cast any vote in favor of any bank of which he is an officer.



RS 39:1233.1 - Bank officer, director, or employee who is member of depositing authority; recusal

§1233.1. Bank officer, director, or employee who is member of depositing authority; recusal

Notwithstanding any provision of Chapter 15 of Title 42 of the Revised Statutes of 1950 or any other law to the contrary, any member of a local depositing authority, including the chief executive officer thereof, may serve as an officer, director, or employee, whether compensated or not, of any national or state bank; provided that he shall recuse himself from voting in favor of any such bank and shall disclose the reason for such recusal by filing same into the minutes or record of the local depositing authority and by forwarding a disclosure form to the Board of Ethics. The Board of Ethics shall develop, in accordance with the Administrative Procedure Act, a disclosure form to be utilized in complying with the provisions of this Section.

Acts 1991, No. 1008, §2; Acts 1996, 1st Ex. Sess., No. 64, §11, eff. Jan. 1, 1997.



RS 39:1234 - Existing contracts not affected

§1234. Existing contracts not affected

Nothing in this Chapter shall be construed as abrogating or cancelling any existing contracts on the part of any local depositing authority, all of which shall remain in full force and effect until their expiration.



RS 39:1235 - Termination of contracts; set-off by depository

§1235. Termination of contracts; set-off by depository

Whenever the contract of any depositing authority with any fiscal agent or depository terminates by limitation or otherwise, or when any fiscal agent or depository fails or suspends payment, the fiscal agent or depository or the receiver or liquidator thereof, as the case may be, may charge against the balance of the depositing authority the amount due on any promissory note or evidence of participating in any promissory note of the depositing authority owned by fiscal agent or depository. However, in no case shall the right of set-off be effective as against the rights of any pledgee or transferee in due course for value of any such promissory note or evidence of participating in any promissory note of the depositing authority.



RS 39:1241 - Fiscal agent banks for cities over one hundred fifty thousand population

PART II. SPECIAL PROVISIONS FOR CITIES OVER ONE

HUNDRED FIFTY THOUSAND POPULATION

§1241. Fiscal agent banks for cities over one hundred fifty thousand population

Fiscal agent banks for the deposit of funds belonging to cities in this state having a population exceeding one hundred fifty thousand according to the last preceding federal census of the United States, for which the official figures have been published, or any department, board, commission, or institution thereof, shall be selected and designated in the manner provided by resolution or ordinance of the commission council or the governing body, of the cities and under the terms and conditions deemed appropriate or advisable by them.



RS 39:1242 - Security for deposits

§1242. Security for deposits

A. The commissioner of public finance, or the finance officer of cities having a population exceeding one hundred fifty thousand, or any department, board, commission, or institution thereof, shall require as security for deposits belonging to and held in their custody:

(1) Bonds or other interest-bearing securities of the United States, or any agency thereof, including but not limited to the Federal National Mortgage Association, or bonds or other interest-bearing obligations guaranteed fully or partially as to principal and interest by the United States, or by any agency thereof, bonds of any possession of the United States, bonds of this state, including bonds or other interest-bearing obligations, whether supported by revenue or by the avails of taxes, of the State of Louisiana or of any agency, board, commission, department or division thereof or of any agency, public corporation or authority created by or recognized by the State of Louisiana; bonds of the municipality in which the fiscal agent banks are located, bonds of the levee board or school board in which the fiscal agent banks are located, or bonds of the board of commissioners of the port of New Orleans; or bonds of any parish, municipality, industrial district or industrial board which are secured by a lease executed in accordance with the provisions of Article XIV, Section 14, Paragraphs b.2 or b.3 of the Constitution of the State of Louisiana for the year 1921 or R.S. 39:1001 et seq. or R.S. 51:1151 et seq., as amended, and partially or fully guaranteed by the Louisiana Board of Commerce and Industry in accordance with the provisions of the Bond Lease Guarantee Act* of the regular session of the Louisiana Legislature of 1968.

(2) Promissory notes, warrants or certificates of indebtedness, either of the depositing authority letting the deposits or any other depositing authority referred to in R.S. 39:1241. The notes, warrants, or certificates of indebtedness must be either unmatured or payable on demand.

(3) Notes representing loans to students which are guaranteed by the Louisiana Higher Education Assistance Commission in accordance with a contract agreement between the lender and the Commission under the provisions of R.S. 17:3021 et seq.

B. Bonds or other securities in default, either in principal or interest, shall not be accepted or held by any of the depositing authorities named in this Part.

C. The market value, excluding accrued interest, of the securities held by any depositing authority shall at all times be equal to one hundred percent of the amount on deposit to the credit of the depositing authority except that portion of the deposits insured or guaranteed by any government agency insuring bank deposits that is organized under the laws of the United States; provided that in the case of bonds or other interest-bearing obligations guaranteed as to principal and interest by the United States, or an agency thereof, or bonds of any parish, municipality, industrial district or industrial board which are secured by a lease executed in accordance with the provisions of Article XIV, Sections 14(b.2) and 14(b.3) of the Constitution of 1921 or R.S. 39:1011 et seq. or R.S. 51:1151 et seq., as amended, and partially or fully guaranteed by the Louisiana Board of Commerce and Industry in accordance with the provisions of the Bond Lease Guarantee Act* of the 1968 Regular Session of the Louisiana Legislature, the market value of said bonds or obligations, excluding accrued interest, shall not be deemed to exceed an amount in excess of the principal so guaranteed. The market value of the securities used to secure deposits as provided herein may be calculated on the basis of the quarterly reports of financial conditions submitted by the fiscal agent bank to the office of financial institutions, Federal Deposit Insurance Corporation, or Office of the Comptroller of the Currency using the valuations derived from any national securities index, register, or publication, or in any other reasonable manner acceptable to the depositing authority.

D. No funds in excess of the capital stock and declared surplus of any bank shall be deposited in any depository by any depositing authority named in this Part; provided that any depositing authority named in this Part may grant any designated depository a period not exceeding ten days from date of any deposit in which to post the security required under paragraph "C" of this Section.

E. Repealed by Acts 1981, No. 638, §3.

Amended by Acts 1968, No. 218, §3; Acts 1968, No. 287, §1; Acts 1986, No. 373, §2; Acts 2010, No. 957, §1.

*NOTE: ACTS 1986, NO. 697, A PROPOSED CONSTITUTIONAL AMENDMENT, WAS NOT APPROVED BY THE ELECTORATE.



RS 39:1243 - Securities under control of depositing authorities

§1243. Securities under control of depositing authorities

All securities pledged for deposit of public funds belonging to cities of this state having a population exceeding one hundred fifty thousand, either in physical possession of the depositing authority or deposited under joint custodianship in the safety deposit vault of the depository, or held in trust by any bank or trust company for account of any depositing authority under this Part, shall be deemed to be under the control and in the possession of the depositing authority and shall be delivered into the custody of the commissioners of public finance, or the finance officers of the cities for the account of the depositing authority if, as and when demanded; provided, that no depositing authority under this Part may make the demand unless it has first obtained the approval of the commission council or the governing body of the city in which the fiscal agent bank is located.



RS 39:1244 - Responsibility of depositing authorities for funds deposited; for collateral

§1244. Responsibility of depositing authorities for funds deposited; for collateral

Neither the commissioners of public finance, nor the finance officers of cities located in this state having a population exceeding one hundred fifty thousand, nor any department, board, commission, or institution thereof, nor any other depositing authority named in this Part which has complied with the provisions contained herein, shall be responsible for any funds deposited in depositories selected by the commission councils or governing bodies of the cities; but all depositing authorities shall be responsible for the safe keeping and returning of the collateral deposited with them by fiscal agent banks as security for the deposits by them made with the depositories.



RS 39:1245 - Depositing authority and fiscal agent bank defined

§1245. Depositing authority and fiscal agent bank defined

"Depositing authority" as used in this Part means the commissioner of public finance or the finance officer, or any department, board, commission, or institution of cities located in this state having a population exceeding one hundred fifty thousand according to the last preceding census of the United States for which the official figures have been published, and "fiscal agent bank" or "depository" means any bank selected and designated by the commission council or governing body of such cities, for deposit of funds belonging to or held in custody for the above designated cities or any department, board, commission, or institution thereof.



RS 39:1271 - INVESTMENT IN WAR BONDS BY LOCAL UNITS

CHAPTER 8. INVESTMENT IN WAR BONDS BY LOCAL UNITS

§1271. Repealed by Acts 1991, No. 1008, §3.



RS 39:1272 - Securities purchased may be cashed

§1272. Securities purchased may be cashed

The political subdivision may also, at any time that may be deemed advisable, cash and liquidate any or all of the bonds, notes or certificates purchased for any particular fund, and the proceeds of the liquidation shall be credited to the fund from which the bonds, notes or certificates were originally purchased.



RS 39:1273 - Federal bonds and debentures as security for public funds

§1273. Federal bonds and debentures as security for public funds

Federal farm loan bonds issued by federal land banks, debentures issued by federal intermediate credit banks, and debentures issued by banks for cooperatives are hereby designated as security for all character of public funds, especially for securing deposits in designated depositories for the funds of the various parishes, municipalities, levee boards, and other public bodies.

Amended by Acts 1958, No. 202, §2.



RS 39:1301 - LOUISIANA LOCAL GOVERNMENT BUDGET ACT

CHAPTER 9. LOUISIANA LOCAL GOVERNMENT BUDGET ACT

§1301. Short title

This Chapter may be cited as the "Louisiana Local Government Budget Act."

Added by Acts 1980, No. 504, §1, eff. Sept. 1, 1980.



RS 39:1302 - Definitions

§1302. Definitions

For the purposes of this Chapter:

(1) "Adopted budget" means the budget adopted by the governing authority of the political subdivision inclusive of any and all amendments adopted by the governing authority to the proposed budget.

(2) "Governing authority" means the body which exercises the legislative functions of the political subdivision.

(3) "Political subdivision" means any:

(a) Parish governing authority and all districts, boards, or commissions created by such parish governing authority either independently or in conjunction with other units of government.

(b) Municipality and all boards and commissions created by such municipality, either independently or in conjunction with other units of government.

(c) School board.

(d) Special district created pursuant to and under the authority of Article VI, Section 16 or 19 of the Louisiana Constitution.

(e) City court.

(f) District public defender office.

(g) Housing authority.

(h) Mortgage authority.

(i) Political subdivisions of the state not included within the state's Comprehensive Annual Financial Reports.

(j) Registrar of voters.

(k) Independently elected parish offices, including the office of assessor, clerk of district court, coroner, district attorney, sheriff, and judges, but only insofar as their judicial expense funds, as provided for in Title 13 of the Louisiana Revised Statutes of 1950.

(4) "Political subdivision category" means a grouping of political subdivisions with similar governmental objectives.

(5) "Proposed budget" means the budget prepared and submitted to the governing authority of the political subdivision by the chief executive or administrative officer.

Added by Acts 1980, No. 504, §1, eff. Sept. 1, 1980; Acts 1988, No. 621, §1; Acts 1993, No. 236, §1, eff. June 1, 1993; Acts 1999, No. 692, §1; Acts 1999, No. 775, §2, eff. July 2, 1999; Acts 2007, No. 307, §7; Acts 2016, No. 520, §1.



RS 39:1303 - Legislative intent

§1303. Legislative intent

A. It is the intent of the legislature that this Chapter shall apply, as provided for herein, to all political subdivisions of the state with a general fund or a special revenue fund, except that the provisions of R.S. 39:1307 related to public participation shall only apply to those political subdivisions with proposed expenditures totaling five hundred thousand dollars or more in such funds. The provisions of this Chapter shall be construed as minimal requirements and shall not prevent a political subdivision from requiring more extensive financial planning and budgeting practices nor from imposing more stringent penalties for violations.

B. Preparation and adoption of a budget by a political subdivision in any manner contrary to the provisions of this Chapter is hereby expressly prohibited.

C. It is the intent of the legislature that this Chapter shall apply to political subdivisions operating under a home rule charter or plan of government adopted or in existence pursuant to and under the authority of Article VI of the Louisiana Constitution of 1974 only if and when it does not conflict with the terms of the home rule charter or plan of government.

D. The provisions of this Act shall apply to school boards only if and when they do not conflict with R.S. 17:88(A).

E. The provisions of this Chapter shall not apply to funds received by district attorneys' offices pursuant to: (1) R.S. 16:15; (2) incentive payments for child support enforcement activities; unless proposed expenditures exceed $50,000.

Added by Acts 1980, No. 504, §1, eff. Sept. 1, 1980. Acts 1984, No. 186, §2; Acts 1985, No. 997, §1; Acts 2004, No. 552, §1, eff. June 25, 2004; Acts 2016, No. 520, §1.



RS 39:1304 - Uniform chart of accounts

§1304. Uniform chart of accounts

A. The legislative auditor shall develop a uniform chart of accounts for use by political subdivisions in recording of all financial transactions. The legislative auditor shall submit the proposed chart of accounts to the Joint Legislative Committee on the Budget for its approval. Any change to the approved chart of accounts shall be made in accordance with procedures contained in this Subsection.

B. The legislative auditor is authorized to create political subdivision categories for the purpose of carrying out the provisions of this Section. He may propose a different chart account for each political subdivision category. Any political subdivision category created pursuant to this Subsection shall be approved by the Joint Legislative Committee on the Budget.

Added by Acts 1980, No. 504, §1, eff. Sept. 1, 1980. Acts 1984, No. 186, §2; Acts 1988, No. 542, §1; Acts 1993, No. 236, §1, eff. June 1, 1993; Acts 1999, No. 775, §2, eff. July 2, 1999.



RS 39:1305 - Budget preparation

§1305. Budget preparation

A. Each political subdivision shall cause to be prepared a comprehensive budget presenting a complete financial plan for each fiscal year for the general fund and each special revenue fund.

B. The chief executive or administrative officer of the political subdivision or, in the absence of such positions, the equivalent thereof shall prepare the proposed budget.

C. The budget document setting forth the proposed financial plan for the general fund and each special revenue fund shall include the following:

(1) A budget message signed by the budget preparer which shall include a summary description of the proposed financial plan, policies, and objectives, assumptions, budgetary basis, and a discussion of the most important features.

(2)(a) A statement for the general fund and each special revenue fund showing the estimated fund balances at the beginning of the year; estimates of all receipts and revenues to be received; revenues itemized by source; recommended expenditures itemized by agency, department, function, and character; other financing sources and uses by source and use; and the estimated fund balance at the end of the fiscal year. Such statements shall also include a clearly presented side-by-side detailed comparison of such information for the current year, including the fund balances at the beginning of the year, year-to-date actual receipts and revenues received and estimates of all receipts and revenues to be received the remainder of the year; estimated and actual revenues itemized by source; year-to-date actual expenditures and estimates of all expenditures to be made the remainder of the year itemized by agency, department, function, and character; other financing sources and uses by source and use, both year-to-date actual and estimates for the remainder of the year; the year-to-date actual and estimated fund balances as of the end of the fiscal year; and the percentage change for each item of information.

(b) School boards shall itemize revenues and expenditures in accordance with guidance provided by the state Department of Education.

(c) If, upon the request of the governing authority, the political subdivision fails to submit its budget document showing the information concerning revenue sources as mandated by this Subsection, the governing authority shall not appropriate any general funds to such political subdivision.

D. A budget proposed for consideration by the governing authority shall be accompanied by a proposed budget adoption instrument. The budget adoption instrument for independently elected parish offices shall consist of a letter from the independently elected official authorizing the implementation of the adopted budget. The budget adoption instrument for any municipality, parish, school board, or special district shall be an appropriation ordinance, adoption resolution, or other legal instrument necessary to adopt and implement the budget document. The adoption instrument shall define the authority of the chief executive and administrative officers of the political subdivision to make changes within various budget classifications without approval by the governing authority, as well as those powers reserved solely to the governing authority.

E. The total of proposed expenditures shall not exceed the total of estimated funds available for the ensuing fiscal year.

F. The proposed budget and the attendant budget adoption instrument may be amended to the extent deemed appropriate by the governing authority at any point prior to final adoption, unless otherwise provided in an ordinance or home rule charter of the political subdivision.

Added by Acts 1980, No. 504, §1, eff. Sept. 1, 1980. Acts 1984, No. 186, §2; Acts 1999, No. 775, §2, eff. July 2, 1999; Acts 2001, No. 810, §1, eff. June 26, 2001; Acts 2001, No. 965, §1, eff. June 27, 2001; Acts 2010, No. 966, §1, eff. Jan. 1, 2011; Acts 2016, No. 520, §1.



RS 39:1306 - Completion and submission of the proposed budget

§1306. Completion and submission of the proposed budget

A. The proposed budget for political subdivisions with a governing authority including municipalities, parishes, school boards, and special districts shall be completed and submitted to the governing authority of that political subdivision and made available for public inspection as provided for in R.S. 39:1308 no later than fifteen days prior to the beginning of each fiscal year except that:

(1) The proposed budget for a school board shall be completed and submitted to the school board and made available for such public inspection no later than fifteen days prior to the date for budget adoption by school boards as required in R.S. 17:88(A).

(2) The proposed budget for a parish shall be completed and submitted to the parish governing authority and made available for such public inspection prior to the fifteenth day of the fiscal year for which the budget is to be applicable.

B. The proposed budget for a registrar of voters and independently elected parish offices including the office of assessor, clerk of district court, coroner, district attorney, and sheriff shall be completed and made available for public inspection as provided for in R.S. 39:1308 no later than fifteen days prior to the beginning of each fiscal year.

Added by Acts 1980, No. 504, §1, eff. Sept. 1, 1980, Amended by Acts 1981, No. 643, §1; Acts 1984, No. 186, §2; Acts 1993, No. 236, §1, eff. June 1, 1993; Acts 1999, No. 775, §2, eff. July 2, 1999; Acts 2001, No. 810, §1, eff. June 26, 2001; Acts 2001, No. 965, §1, eff. June 27, 2001.



RS 39:1307 - Public participation

§1307. Public participation

A. Political subdivisions with total proposed expenditures of five hundred thousand dollars or more from the general fund and any special revenue funds in a fiscal year or other similar budgetary period shall afford the public an opportunity to participate in the budgetary process prior to adoption of the budget.

B. Upon completion of the proposed budget and, if applicable, its submission to the governing authority, the political subdivision shall cause to be published a notice stating that the proposed budget is available for public inspection. The notice shall also state that a public hearing on the proposed budget shall be held with the date, time, and place of the hearing specified in the notice. The notice shall be published at least ten days prior to the date of the first public hearing. Where applicable, publication shall be in the official journal of the political subdivision. Where there is no requirement that the political subdivision have an official journal, publication shall be in the official journal of the governing authority of the parish in which the political subdivision is located. In cases where the political subdivision is located within the boundaries of more than one parish, publication shall be in the official journal of the governing authority of each parish.

C. No proposed budget shall be considered for adoption or otherwise finalized until at least one public hearing has been conducted on the proposal. Nothing herein shall prohibit one or more political subdivisions from conducting joint public hearings.

D. The political subdivision shall certify completion of all action required by this Section by publishing a notice in the same manner as is herein provided for the notice of availability of the proposed budget and public hearing.

Added by Acts 1980, No. 504, §1, eff. Sept. 1, 1980; Acts 1999, No. 775, §2, eff. July 2, 1999; Acts 2004, No. 552, §1, eff. June 25, 2004.



RS 39:1308 - Inspection of the proposed budget

§1308. Inspection of the proposed budget

A. The proposed budget of a political subdivision shall be available for public inspection at the following locations:

(1) Municipalities: at the office of the mayor or municipal governing authority.

(2) School boards: at the school board office.

(3) Special districts: at the office of the governing authority of the special district.

(4) All other political subdivisions: at the office of the individual political subdivision.

(5) In cases where the political subdivision is located within the boundaries of more than one parish, the proposed budget shall be available at the office of the parish governing authority of each parish.

B. The district attorney for the Sixteenth Judicial District shall also post the proposed budget of his office on the official Internet website or portal of the district attorney of the Sixteenth Judicial District.

Added by Acts 1980, No. 504, §1, eff. Sept. 1, 1980. Acts 1984, No. 186, §2; Acts 1999, No. 775, §2, eff. July 2, 1999; Acts 2010, No. 680, §1, eff. July 1, 2010.



RS 39:1309 - Adoption

§1309. Adoption

A. All action necessary to adopt and otherwise finalize and implement the budget for a fiscal year, including the adoption of any amendments to the proposed budget, shall be taken in open meeting and completed before the end of the prior fiscal year except that:

(1) All action necessary to adopt and otherwise finalize and implement the proposed budget for a school board, including the adoption of any amendments to the proposed budget, shall be taken in open meeting and completed prior to the date for budget adoption by school boards, as required by R.S. 17:88(A).

(2) All action necessary to adopt and otherwise finalize and implement the proposed budget for a parish, including the adoption of any amendments to the proposed budget, shall be taken in open meeting and completed prior to the thirtieth day of the fiscal year for which the budget is to be applicable.

B. The adopted budget shall be balanced with approved expenditures not exceeding the total of estimated funds available.

C. The adopted budget shall contain the same information as that required for the proposed budget according to R.S. 39:1305(C) for the proposed budget, plus any amendments adopted prior to final adoption by the governing authority.

D. Upon adoption, certified copies of the budget and adoption instrument shall be transmitted to and retained by the chief executive or administrative officer as required by R.S. 39:1313.

E. Upon adoption, the district attorney for the Sixteenth Judicial District shall also post the adopted budget of his office on the official Internet website or portal of the district attorney of the Sixteenth Judicial District at the time the budget is adopted.

Added by Acts 1980, No. 504, §1, eff. Sept. 1, 1980. Acts 1984, No. 186, §2; Acts 1999, No. 775, §2, eff. July 2, 1999; Acts 2001, No. 810, §1, eff. June 26, 2001; Acts 2001, No. 965, §1, eff. June 27, 2001; Acts 2010, No. 680, §1, eff. July 1, 2010; Acts 2016, No. 520, §1.



RS 39:1310 - Amending the adopted budget

§1310. Amending the adopted budget

A. When the governing authority has received notification pursuant to R.S. 39:1311, or there has been a change in operations upon which the original adopted budget was developed, the governing authority shall adopt a budget amendment in an open meeting to reflect such change. When an independently elected parish official has received notification pursuant to R.S. 39:1311(A), or when there has been a change in operations upon which the original adopted budget was developed, the independently elected official shall adopt a budget amendment and publish such amendment in the official journal as described by R.S. 39:1307(B). In no event shall a budget amendment be adopted proposing expenditures which exceed the total of estimated funds available for the fiscal year.

B. The district attorney for the Sixteenth Judicial District shall also post the amended budget of his office on the official Internet website or portal of the district attorney of the Sixteenth Judicial District at the time it is amended.

C. The provisions of this Section shall not apply to the amendments of the proposed budget prior to final adoption.

Added by Acts 1980, No. 504, §1, eff. Sept. 1, 1980. Acts 1984, No. 186, §2; Acts 1993, No. 236, §1, eff. June 1, 1993; Acts 1995, No. 529, §1; Acts 1999, No. 775, §2, eff. July 2, 1999; Acts 2010, No. 680, §1, eff. July 1, 2010; Acts 2016, No. 520, §1.



RS 39:1311 - Budgetary authority and control

§1311. Budgetary authority and control

A. The adopted budget and any duly authorized adopted amendments shall form the framework from which the chief executive or administrative officers and members of the governing authority of the political subdivision shall monitor revenues and control expenditures. The chief executive or administrative officer for a political subdivision subject to public participation as provided in R.S. 39:1307 shall advise the governing authority or independently elected official in writing when:

(1) Total revenue and other sources plus projected revenue and other sources for the remainder of the year, within a fund, are failing to meet total budgeted revenues and other sources by five percent or more.

(2) Total actual expenditures and other uses plus projected expenditures and other uses for the remainder of the year, within a fund, are exceeding the total budgeted expenditures and other uses by five percent or more.

(3) Actual beginning fund balance, within a fund, fails to meet estimated beginning fund balance by five percent or more and fund balance is being used to fund current year expenditures.

B. The written notification as required by this Section as well as any responsive action taken by the governing authority or independently elected official shall be transmitted to and retained by the chief executive or administrative officer. The written notification as required by this Section and the resulting budget amendment shall only be statutorily required for a special revenue fund with anticipated expenditures that equal or exceed five hundred thousand dollars. Furthermore, only the written notification of Paragraph (A)(2) of this Section shall be required for special revenue funds whose revenues are expenditure driven.

C. The adopted budget and any duly authorized amendments required by this Section shall constitute the authority of the chief executive or administrative officers of the political subdivision to incur liabilities and authorize expenditures from the respective budgeted funds during the fiscal year.

D. Nothing in this Chapter shall prevent the making of contracts for governmental services or for the capital outlay for a period exceeding one year if such contracts are allowed otherwise by law. Any contracts so made shall be executory only for the amounts agreed to be paid for such services to be rendered in succeeding years.

E. Notwithstanding any provision of this Section to the contrary, the elected chief of police in a municipality shall advise the municipal governing authority in writing when total actual expenditures plus projected expenditures for the remainder of the year within the police department exceed the total budgeted expenditures by five percent or more, and shall make recommendations in writing to the governing authority for responsive action.

Added by Acts 1980, No. 504, §1, eff. Sept. 1, 1980. Amended by Acts 1981, No. 474, §1; Acts 1982, No. 475, §1. Acts 1984, No. 186, §2; Acts 1999, No. 775, §2, eff. July 2, 1999; Acts 2004, No. 552, §1, eff. June 25, 2004; Acts 2006, No. 363, §1.



RS 39:1312 - Governing authority's failure to make appropriation

§1312. Governing authority's failure to make appropriation

If, at the end of any fiscal year, the appropriations necessary for the support of the political subdivision for the ensuing fiscal year have not been made, then fifty percent of the amounts appropriated in the appropriation ordinance or resolution for the last completed fiscal year shall be deemed reappropriated for the several objects and purposes specified in such appropriation ordinance or resolution.

Added by Acts 1980, No. 504, §1, eff. Sept. 1, 1980. Acts 1984, No. 186, §2; Acts 1999, No. 775, §2, eff. July 2, 1999.



RS 39:1313 - Budget filing

§1313. Budget filing

The chief executive or administrative officer shall retain and file certified copies of the adopted budget, budget adoption instrument, duly authorized budget amendments, and copies of supporting schedules and correspondence related to the budget at the domicile of the governing authority.

Added by Acts 1980, No. 504, §1, eff. Sept. 1, 1980. Amended by Acts 1981, No. 643, §1; Acts 1982, No. 116, §1. Acts 1984, No. 186, §2; Acts 1999, No. 775, §2, eff. July 2, 1999.



RS 39:1314 - Emergencies

§1314. Emergencies

Nothing shall prohibit the expenditure of funds in cases of emergency. For purposes of this Section, "an emergency" means an unforeseen event bringing with it destruction or injury of life or property or the imminent threat of such destruction or injury.

Added by Acts 1980, No. 504, §1, eff. Sept. 1, 1980. Acts 1984, No. 186, §2; Acts 1993, No. 236, §1, eff. June 1, 1993; Acts 1999, No. 775, §2, eff. July 2, 1999.



RS 39:1315 - Violations

§1315. Violations

A. Except as provided in R.S. 39:1314, any public official or officer that violates, either knowingly or intentionally, the provisions of R.S. 39:1305(E), either through the adoption of an original budget or through amendment to a legally adopted budget, shall be a violation of R.S. 14:134 and shall be subject to the penalties contained therein.

B. Any person may commence a suit in a court of competent jurisdiction for the parish in which the political subdivision is domiciled for mandamus, injunctive, or declaratory relief to require compliance with the provisions of this Chapter.

Acts 1999, No. 775, §2, eff. July 2, 1999.



RS 39:1316 - Repealed by Acts 1984, No. 186, 3.

§1316. Repealed by Acts 1984, No. 186, §3.



RS 39:1331 - Short title

CHAPTER 9-A. LOUISIANA LICENSING AGENCY BUDGET ACT

§1331. Short title

This Chapter may be cited as the "Louisiana Licensing Agency Budget Act".

Acts 1989, No. 751, §2, eff. July 8, 1989.



RS 39:1332 - Definitions

§1332. Definitions

For the purposes of this Chapter:

(1) "Licensing agency" shall mean any agency transferred as provided in R.S. 36:803.

(2) "Committee" shall mean the Joint Legislative Committee on the Budget, unless the context clearly indicates otherwise.

Acts 1989, No. 751, §2, eff. July 8, 1989.



RS 39:1333 - Legislative intent

§1333. Legislative intent

It is the intent of the legislature that this Chapter shall serve to provide for full disclosure of the proposed budgets and financial information of licensing agencies through review by the legislature of submitted budget documents.

Acts 1989, No. 751, §2, eff. July 8, 1989.



RS 39:1334 - Preparation of proposed budgets

§1334. Preparation of proposed budgets

A. Each licensing agency shall annually prepare a comprehensive budget presenting a complete financial plan for the ensuing fiscal year.

B. The chief executive or administrative officer of the licensing agency or, in the absence of such positions, the equivalent thereof shall be responsible for preparation of the proposed budget.

Acts 1989, No. 751, §2, eff. July 8, 1989.



RS 39:1335 - Submission of budget

§1335. Submission of budget

Not later than the first day of January in each year, each licensing agency shall submit a copy of its proposed budget for the ensuing fiscal year to the Joint Legislative Committee on the Budget, to each chairman of a standing committee of the legislature having jurisdiction as listed in R.S. 49:968, to the legislative auditor, and to the legislative fiscal office.

Acts 1989, No. 751, §2, eff. July 8, 1989.



RS 39:1336 - Format of budget submission

§1336. Format of budget submission

A. Standard forms to be used for annual budget submission by licensing agencies shall be developed jointly by the legislative auditor and the legislative fiscal office and submitted to the committee for its approval. These forms shall be based to the extent practicable on the forms for agency budget requests as required by R.S. 39:45,* shall conform to the fiscal year of the state, and shall include but not be limited to the following:

(1) A budget message signed by the budget preparer which shall include a summary description of the proposed financial plan, policies, and objectives and assumptions.

(2) Narrative explanations describing the purpose and functions of the licensing agency.

(3) Statements for the last completed fiscal year, estimates covering the entire current fiscal year, and projections for the ensuing fiscal year, as follows:

(a) A statement showing fund balances of the licensing agency at the beginning of each year and at the conclusion of each fiscal year.

(b) A statement of revenues and receipts, itemized by source.

(c) Detailed comparative statements of expenditures itemized by source of funds and expenditure category by each major function, program, or service.

(d) Clearly defined indicators of the quantity and quality of performance of agency functions, including number of individuals certified, number and complexity of investigations conducted, number of revocations or suspensions of licensure, number of certification examinations performed, and other indicators relevant to the licensing functions performed.

(e) Participation of agency personnel and board members in state employee benefit programs, including insurance and retirement programs.

B. The legislative auditor is hereby empowered and directed to promulgate and distribute to licensing agencies the standard forms approved by the committee for use in annual budget submission to the committee.

Acts 1989, No. 751, §2, eff. July 8, 1989.

*NOTE: PRIOR TO AMENDMENT BY ACTS 1989, NO. 836, §1.



RS 39:1337 - Review of proposed budgets

§1337. Review of proposed budgets

A. The committee shall make such studies and hold such hearings with respect to the proposed budgets as it deems appropriate.

B. The licensing fees and any other fees charged by such agencies shall be subject to review by the committee and the committee may make recommendations to the legislature for changes in such fees as it deems necessary.

C. The committee shall have authority to require any licensing agency to submit additional information concerning its proposed budget and its budgeting practices and may study and examine matters pertaining to the budgeting and financial affairs of licensing agencies as it deems necessary and appropriate.

D. The committee shall submit its findings and recommendations relative to its review, analysis, and study of licensing agency budgets and budget practices to the members of the legislature prior to each regular session of the legislature.

Acts 1989, No. 751, §2, eff. July 8, 1989.



RS 39:1338 - Adjustments to submitted budget

§1338. Adjustments to submitted budget

A. The committee shall be provided prior written notification, including detailed justification, of any planned transfer of funds from one category of expenditure as specified in the submitted budget to another category if the transfer of funds will constitute, individually or as an aggregate when considered together with all prior transfers from or to such category in the same fiscal year, ten percent of the total dollars in the category from which the transfer is to be made or a ten percent increase in the total dollars in the category to which the transfer is made.

B. The committee shall be provided with prior written notification, including detailed justification, of any planned increase or decrease in the submitted budget if the change will constitute, individually or as an aggregate when considered together with all prior increases or decreases in the same fiscal year, five percent of the total dollars in the budget as submitted.

C. The committee shall be authorized to conduct hearings on any proposed transfer, increase or decrease in the submitted budget not later than forty days after receiving notification of the proposed change.

Acts 1989, No. 751, §2, eff. July 8, 1989.



RS 39:1339 - Failure to submit or report

§1339. Failure to submit or report

Any failure by a licensing agency to adhere to the reporting and notification requirements contained herein shall be referred to the Legislative Audit Advisory Council for review.

Acts 1989, No. 751, §2, eff. July 8, 1989.



RS 39:1340 - Powers

§1340. Powers

The committee shall have the power and authority to hold hearings, subpoena witnesses, administer oaths, require the production of books and records, and do all other things necessary to discharge its duties and responsibilities under this Chapter, including the power to punish for contempt and to initiate the prosecution, in accordance with the laws of this state, of any individual who refuses to testify or is charged with false swearing or perjury before the committee.

Acts 1989, No. 751, §2, eff. July 8, 1989.



RS 39:1341 - Staff assistance

§1341. Staff assistance

A. The legislative auditor and the legislative fiscal office shall assist the committee in the performance of its duties and functions under this Chapter.

B. The committee shall have the authority to employ professional, clerical, and other personnel, and incur such expenses as are necessary for carrying out its review, analysis, and study of the proposed budgets.

Acts 1989, No. 751, §2, eff. July 8, 1989.



RS 39:1342 - State agencies, political subdivisions; assistance to committee

§1342. State agencies, political subdivisions; assistance to committee

All agencies, boards, commissions, and departments of the state, whether budget or nonbudget units, and of any of its political subdivisions, shall assist the committee in its work and furnish such information, reports, aid, services, and assistance as may be requested by the committee, all without any cost or charge of any nature to the committee.

Acts 1989, No. 751, §2, eff. July 8, 1989.



RS 39:1351 - Appointment of a fiscal administrator

CHAPTER 9-B. FISCAL ADMINISTRATOR

FOR POLITICAL SUBDIVISIONS

§1351. Appointment of a fiscal administrator

A.(1)(a) The legislative auditor, the attorney general, and the state treasurer, or their designees, shall meet as often as deemed necessary to review the financial stability of the political subdivisions of this state.

(b) As used in this Chapter, "financial stability" is defined as a condition in which the political subdivision is capable of meeting its financial obligations in a timely manner as they become due without substantial disposition of assets outside the ordinary course of business, substantial layoffs of personnel, or interruption of statutorily or other legally required services of the political subdivision, restructuring of debt, revision of operations, or similar actions.

(2)(a) If it is determined by the unanimous decision of the legislative auditor, the attorney general, and the state treasurer at a public meeting to consider such matters that a political subdivision is reasonably certain to not have sufficient revenue to pay current expenditures, excluding civil judgments, or to fail to make a debt service payment, the attorney general shall file a rule to appoint a fiscal administrator for the political subdivision as provided for in this Chapter.

(b) In addition to either of the determinations in Subparagraph (a) of this Paragraph, in the case of a city, parish, or other local public school board, upon notification by the state superintendent of education as he is directed to do by the State Board of Elementary and Secondary Education, the attorney general shall file such a rule when, by the unanimous decision of the legislative auditor, the attorney general, and the state treasurer at a public meeting to consider such matters, a determination is made that such local public school board is reasonably certain to fail to resolve its status as financially at risk as that status has been defined by rule by the State Board of Elementary and Secondary Education for ensuring the fiscal soundness of all public school systems, pursuant to R.S. 17:10.1(C).

(c)(i) Failure of a political subdivision to provide an audit required by R.S. 24:513 to the legislative auditor for a period of three consecutive fiscal years shall automatically remove the political subdivision from the category of "financial stability" as defined in this Section and shall be prima facie evidence that the political subdivision is reasonably certain not to have sufficient revenue to pay current expenditures, excluding civil judgments.

(ii) Failure of a city, parish, or other local public school board to provide an audit required by R.S. 24:513 to the legislative auditor for a period of three consecutive fiscal years shall automatically place that political subdivision in the category of "financially at risk" and shall be prima facie evidence that the political subdivision is reasonably certain to fail to resolve its status as financially at risk as that status is defined by rule by the State Board of Elementary and Secondary Education.

(3) Upon making the decision authorized by Paragraph (2) of this Subsection, the attorney general shall, on motion in the district court of the domicile of the political subdivision, take a rule on the political subdivision to show cause why a fiscal administrator should not be appointed for the political subdivision as provided for in this Chapter. The hearing on the rule to show cause may be tried out of term and in chambers, shall always be tried by preference, and shall be held in not less than ten nor more than twenty days from the date the motion is filed.

B.(1) The trial court shall appoint a fiscal administrator in the following instances:

(a) If the court finds from the facts and evidence deduced at the hearing of the rule that the political subdivision is reasonably certain to fail to make a debt service payment or reasonably certain to not have sufficient revenue to pay current expenditures, excluding civil judgments, or, in the case of a city, parish, or other local public school board, reasonably certain to fail to resolve its status as financially at risk as that status has been defined by rule by the State Board of Elementary and Secondary Education.

(b) If a political subdivision has failed to provide an audit required by R.S. 24:513 to the legislative auditor for a period of three consecutive fiscal years, unless the political subdivision provides sufficient evidence to establish that the political subdivision has an audit for one or more of three such years.

(2) The fiscal administrator shall be a person recommended by the legislative auditor and the attorney general and approved by the court as having sufficient education, experience, and qualifications to enable him to perform the duties of fiscal administrator as provided for in this Chapter.

(3) The fiscal administrator appointed under this Chapter shall be indemnified as a covered person as defined in R.S. 13:5108.1.

(4) All costs and expenses associated with the independent fiscal administration of a political subdivision, including but not limited to all costs and expenses incurred by the fiscal administrator, the legislative auditor, the attorney general, the state treasurer, and any other persons engaged in connection with the independent fiscal administration of a political subdivision shall be borne by the political subdivision subject to independent fiscal administration.

C. Once appointed, a fiscal administrator may only be removed by the court at his own request, or as provided for in R.S. 39:1354, or for fraud, negligence, or misconduct.

Acts 1990, No. 532, §1; Acts 2005, No. 7, §2, eff. May 27, 2005; Acts 2013, No. 336, §1.



RS 39:1352 - Duties of a fiscal administrator

§1352. Duties of a fiscal administrator

A.(1) A fiscal administrator shall perform such investigation of the financial affairs of the political subdivision as he deems necessary. He shall have access to all papers, books, records, documents, films, tapes, and other forms of recordation of the political subdivision or, as they relate to such political subdivision, of the state.

(2) With regard to the reasonable certainty of failure to make a debt service payment, investigation may include written interrogatories directed to the persons or entities who assisted the political subdivision in issuing and marketing the bonds, the bond trustee, if any, representatives of the bond holders, and any other person or entity with an interest in insuring that the political subdivision makes timely payment of debt service payments.

(3) The fiscal administrator, subject to approval of the court, shall have authority to direct all fiscal operations of the political subdivision and to take whatever action he deems necessary to return the political subdivision to financial stability in accordance with all applicable laws, rules, regulations, and policies with which the political subdivision must comply. Such authority shall include but not be limited to authority to take one or more of the following actions:

(a) Amend, formulate, and execute the annual budget and supplemental budgets of the political subdivision.

(b) Implement and maintain uniform budget guidelines and procedures for all departments.

(c) Amend, formulate, and execute capital budgets, including authority to amend any borrowing authorization or finance or refinance any debt in accordance with law.

(d) Review and approve or disapprove all contracts for goods or services.

(e) Appoint, remove, supervise, and control all personnel.

(f) Alter or eliminate the responsibilities of officials, officers, or employees of the political subdivision as required by the fiscal emergency.

(g) Employ, retain, and supervise such managerial, professional, and clerical staff as are necessary to carry out the fiscal administrator's responsibilities.

(h) Reorganize, consolidate, or abolish departments, commissions, authorities, boards, offices, or functions of the political subdivision.

(i) Make any appropriation, contract, expenditure, or loan, create any new position, or fill any vacancy, or approve or disapprove any such action.

(4) Upon the appointment of a fiscal administrator, the officers, officials, and employees of the political subdivision shall serve in an advisory capacity to the fiscal administrator. The fiscal administrator shall allow the officers, officials, and employees to serve their constituents and fulfill their duties by providing advice to the fiscal administrator on matters relating to the operation of the political subdivision. If a conflict arises, the fiscal administrator's decision shall prevail.

B.(1) After his investigation, the fiscal administrator shall file a written report with the court, the governing authority of the political subdivision, the state treasurer, the attorney general, and the legislative auditor.

(2) The report shall contain the following:

(a) An estimate of the revenue and expenditures of the political subdivision for the remainder of its current fiscal year and the fiscal year following.

(b) Amendments to the comprehensive budget of the political subdivisions adopted pursuant to R.S. 39:1309, or a proposed comprehensive budget if such budget has not been previously adopted, which will insure that payments of debt service are a priority budget item and that they will be timely made by the political subdivision during the remainder of the current fiscal year and the fiscal year following or such amendments which will insure having sufficient revenue to pay current expenditures, excluding civil judgments, or, in the case of a city, parish, or other local public school board, such amendments which will insure resolving its status as financially at risk as that status has been defined by rule by the State Board of Elementary and Secondary Education.

(c) An estimate of the financial aid or new revenue which may be needed by the political subdivision if the fiscal administrator determines that revenues of the political subdivision are, or will be, insufficient to insure both timely payments of debt service as a priority over items in the budget, and a reduced, but adequate, funding level for other needs of the political subdivision or as is needed to have sufficient revenue to pay current expenditures, excluding civil judgments, or, in the case of a city, parish, or other local public school board, as is needed to resolve its status as financially at risk as that status has been defined by rule by the State Board of Elementary and Secondary Education.

(d) A recommendation as to whether the political subdivision should be permitted to file a petition in a court of bankruptcy of the United States in order to provide for a readjustment of its debts.

(3) The fiscal administrator shall file such other reports as required by the court.

C. In order to perform the investigation and reporting required of the fiscal administrator by this Chapter, the officers, officials, and employees of the political subdivision shall cooperate in providing any and all information required by the fiscal administrator in the performance of his statutorily required duties within three business days of the fiscal administrator's request. If the officer, official, or employee is unable to provide the information within the required time, then the officer, official, or employee shall send a written notice to the fiscal administrator within the three-business-day deadline explaining the reason the information is not forthcoming. If the officer, official, or employee fails to respond by the three- business-day deadline, or if the fiscal administrator fails to receive the requested information, then the attorney general or his designee shall file either or both of the following with the district court:

(1) A writ of mandamus to compel the officer or official to perform the mandatory or ministerial duties correctly.

(2) A motion for injunctive relief seeking to compel the officer, official, or employee to act or refrain from acting, pending final resolution of the issue.

Acts 1990, No. 532, §1; Acts 2005, No. 7, §2, eff. May 27, 2005; Acts 2013, No. 336, §1.



RS 39:1353 - Adoption of budget amendments

§1353. Adoption of budget amendments

A. Within seven days after receipt of the report, the governing authority of the political subdivision shall adopt in an open meeting an appropriate budget adoption instrument which contains the comprehensive budget, or amendments to the original comprehensive budget of the political subdivision, as proposed in the fiscal administrator's report, and only those revisions which do not make it reasonably certain that the political subdivision will fail to make timely debt service payments or which do not make it reasonably certain that the political subdivision will fail to have sufficient revenue to pay current expenditures, excluding civil judgments, or, in the case of a city, parish, or other local, public school board, which do not make it reasonably certain that the school board will fail to resolve its status as financially at risk as that status has been defined by rule by the State Board of Elementary and Secondary Education during the remainder of the current fiscal year and the fiscal year following.

B. If the governing authority of the political subdivision fails to adopt such budget or budget amendments, or if the revisions made by the governing authority of the political subdivision do not meet the approval of the fiscal administrator, the attorney general shall take a rule against the political subdivision in the manner provided for in R.S. 39:1351 to show cause why the court should not order the adoption and the implementation of the budget without the revisions disapproved by the fiscal administrator. The court shall order the adoption and implementation of the budget proposed by the fiscal administrator as revised by the governing authority of the political subdivision, except for those revisions which the court finds will make it reasonably certain that the political subdivision will fail to make timely debt service payments or reasonably certain to fail to have sufficient revenue to pay current expenditures, excluding civil judgments, or in the case of a city, parish, or other local public school board reasonably certain to fail to resolve its status as financially at risk.

Acts 1990, No. 532, §1; Acts 2005, No. 7, §2, eff. May 27, 2005.



RS 39:1354 - Termination of appointment

§1354. Termination of appointment

A. The fiscal administrator shall monitor revenues and expenditures of the political subdivision under the adopted budget, issuing such supplemental reports as he deems necessary until it is reasonably certain that debt service payments by the political subdivision will be timely made during the remainder of the current fiscal year and the fiscal year following or there will be sufficient revenue to pay current expenditure, excluding civil judgments, or, in the case of a city, parish, or other local public school board, its status as financially at risk as that status has been defined by rule by the State Board of Elementary and Secondary Education will be resolved. The supplemental reports shall be subject to adoption, approval, and court review as provided for in R.S. 39:1353.

B. The appointment of the fiscal administrator shall terminate upon his own motion, or upon the motion of the attorney general or the political subdivision, if the court finds that it is reasonably certain that the debt service payments of the political subdivision will be timely made during the remainder of the current fiscal year and for the fiscal year following or there will be sufficient revenue to pay current expenditures, excluding civil judgments, or, in the case of a city, parish, or other local public school board, its status as financially at risk as that status has been defined by rule by the State Board of Elementary and Secondary Education will be resolved.

Acts 1990, No. 532, §1; Acts 2005, No. 7, §2, eff. May 27, 2005.



RS 39:1355 - Violations

§1355. Violations

In addition to other violations of this Chapter, it shall be a violation of this Chapter for any officer, official, or employee of a political subdivision:

(1) To neglect, fail, or refuse to furnish the fiscal administrator with such papers, accounts, books, documents, films, tapes, and other forms of recordation, including but not limited to computer and recording devices, whether confidential, privileged, or otherwise, that the fiscal administrator has the right to inspect and examine.

(2) To deny the fiscal administrator access to the office, or to papers, accounts, books, documents, films, tapes, and other forms of recordation, including but not limited to computer and recording devices, whether confidential, privileged, or otherwise, that the fiscal administrator has the right to inspect or examine.

(3) To refuse, fail, or neglect to transmit to the fiscal administrator reports, statements of accounts, or other documents upon request as provided by law.

(4) To obstruct or impede the fiscal administrator, in any manner, in making the examination authorized by law.

Acts 2013, No. 336, §1.



RS 39:1356 - Penalties

§1356. Penalties

A.(1) Any person who violates any provision of this Chapter shall be subject to an action for recovery of any funds, property, or other thing of value lost as a result of, and any other damages resulting from, such violation.

(2) Any person who knowingly and willfully participates in a violation of this Chapter shall be subject to a civil penalty not to exceed one thousand dollars per violation. The person shall be personally liable for the payment of such penalty.

B. In addition to the penalties provided for in this Chapter, any person who violates any provision of this Chapter shall be ordered to pay restitution to any political subdivision that suffers a loss as a result of the offense. Restitution shall include the payment of legal interest at the rate provided in R.S. 13:4202.

C. In addition to the penalties provided in Subsections A and B of this Section, any person who violates a provision of R.S. 39:1355 shall be fined not less than five hundred dollars nor more than five thousand dollars, or imprisoned for not less than ten days nor more than six months, or both.

D. A violation of any provision of this Chapter is prima facie evidence of malfeasance in office, R.S. 14:134, and gross misconduct.

E. Neither costs nor attorney fees related to any legal action pursuant to charges of misconduct or malfeasance or to any other matter related to or resulting from the appointment of a fiscal administrator initiated by either the political subdivision or an officer, official, or employee of a political subdivision shall be reimbursed to an officer, official, or employee of a political subdivision unless the officer, official, or employee is acquitted or the suit is dismissed.

Acts 2013, No. 336, §1.



RS 39:1357 - Fiscal Administrator Revolving Loan Fund

§1357. Fiscal Administrator Revolving Loan Fund

A. There is hereby established a revolving fund in the state treasury to be known as the "Fiscal Administrator Revolving Loan Fund", hereinafter referred to as the "fund", which shall be maintained and operated by the Department of the Treasury. The source of monies deposited in and credited to the fund shall be all grants, gifts, and donations received by the state for the purpose of funding fiscal administrators; any money appropriated by the legislature to the fund; the repayment of principal of and interest on loans and other obligations made to political subdivisions financed from the fund; and other revenues as may be provided by law.

B. Money in the fund shall be invested by the state treasurer in the same manner as money in the state general fund. Interest earned on the investment of the money in the fund shall be credited to the fund after compliance with the requirements of Article VII, Section 9(B) relative to the Bond Security and Redemption Fund. All unexpended and unencumbered money in the fund at the end of a fiscal year shall remain in the fund.

C. Notwithstanding any provisions of law to the contrary, and in addition to the authority to borrow money or incur debt under any other provisions of law, any political subdivision for which a fiscal administrator is in the process of being appointed or which has been appointed as provided in this Chapter, is hereby authorized to borrow money from and incur debt payable to the fund in accordance with the provisions of this Section. Such borrowing shall be subject to the approval of:

(1) The legislative auditor, the attorney general, and the state treasurer.

(2) The fiscal administrator, if one has been appointed by the court.

(3) The district court having jurisdiction over the fiscal administration.

(4) The State Bond Commission.

D. The monies in the fund shall be appropriated and used only for the purpose of providing financial assistance to a political subdivision for which a court has appointed a fiscal administrator as provided in this Chapter by providing a source of funds from which the political subdivision may borrow in order to pay the costs and expenses associated with the independent fiscal administration of the political subdivision, including but not limited to all costs and expenses incurred by the fiscal administrator, the legislative auditor, the attorney general, the state treasurer, and any other persons engaged in connection with the independent fiscal administration.

E. Each loan shall be evidenced by a bond, note, or other evidence of indebtedness of the borrower issued to represent an obligation to repay a loan from the fund and shall be authorized and issued pursuant to a resolution or ordinance of the governing authority of such entity, which shall prescribe the form and details thereof, including the terms, security for, manner of execution, repayment schedule, and redemption features thereof. Any such resolution or ordinance shall set forth the maximum principal amount, the maximum interest rate, which shall be at an interest rate that is less than or equal to the market interest rate, as determined by the Department of the Treasury, the maximum redemption premium, if any, and the maximum term of such indebtedness.

F. All resolutions or ordinances authorizing the issuance of bonds, notes, or other evidence of indebtedness of a political subdivision hereunder shall be published once in the official journal of the borrower. It shall not be necessary to publish exhibits to such resolution or ordinance, but such exhibits shall be made available for public inspection at the offices of the governing authority of the borrower at reasonable times and such fact shall be stated in the publication. For a period of thirty days after the date of such publication, any persons in interest may contest the legality of the resolution or ordinance authorizing such evidence of indebtedness and any provisions thereof made for the security and payment thereof. After such thirty-day period, no one shall have any cause or right of action to contest the regularity, formality, legality, or effectiveness of the resolution or ordinance and the provisions thereof or of the bonds, notes, or other evidence of indebtedness authorized thereby for any cause whatsoever. If no suit, action, or proceeding is begun contesting the validity of the bonds, notes, or other evidence of indebtedness authorized pursuant to the resolution or ordinance within the thirty days prescribed in this Subsection, the authority to issue the bonds, notes, or other evidence of indebtedness, or to provide for the payment thereof, and the legality thereof, and all of the provisions of the resolution or ordinance and the evidence of indebtedness shall be conclusively presumed, and no court shall have authority or jurisdiction to inquire into any such matter.

G. The Department of the Treasury may by suit, action, mandamus, or other proceedings, protect and enforce any covenant relating to and the security provided in connection with any indebtedness issued pursuant to this Section, and may by suit, action, mandamus, or other proceedings enforce and compel performance of all of the duties required to be performed by the governing body and officials of any borrower hereunder and in any proceedings authorizing the issuance of such bonds or other evidences of indebtedness.

H. Monies in, credited to the account of, or to be received by the Fiscal Administrator Revolving Loan Fund shall be expended in a manner consistent with the terms and conditions of the loans made from the fund.

I. The repayment of principal of and interest on loans and other obligations made to political subdivisions financed from the Fiscal Administrator Revolving Loan Fund shall be deposited into the Fiscal Administrator Revolving Loan Fund and may be used to finance loans and obligations to other political subdivisions for which a fiscal administrator is appointed pursuant to this Chapter, provided that reserves for expenditures for the administration of the fund that the Department of the Treasury deems necessary and prudent may be retained in the fund.

J. The Department of the Treasury shall be authorized to enter into contracts and other agreements in connection with the operation of the fund and the department is authorized to adopt rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Section.

Acts 2014, No. 735, §1, eff. June 19, 2014.



RS 39:1361 - GENERAL DEBT POLICY LAW AND PROCEDURES

SUBTITLE III. GENERAL LAWS ON STATE DEBT

CHAPTER 10. GENERAL DEBT POLICY LAW AND PROCEDURES

§1361. Short title

This Chapter may be cited as the "Louisiana General Debt Policy Law and Procedures Act".

Added by Acts 1968, Ex.Sess., No. 27, §1.



RS 39:1362 - Definitions

§1362. Definitions

As used in this Chapter, the following words, terms and phrases shall have the meanings ascribed to them in this Section, except where the context clearly indicates a different meaning:

(1) "Bond" means all general obligation bonds or other instruments evidencing indebtedness of the state of Louisiana or any of its boards, departments, commissions, authorities and agencies issued pursuant to Article VII, Section 6 of the constitution of Louisiana. Excluded from the operation of this Chapter are non-full faith and credit bonds of the state issued by its boards, departments, commissions, authorities and agencies, and bonds or other instruments evidencing indebtedness of a local political subdivision or agency issued pursuant to other provisions of the constitution and statutes of Louisiana, whether said bonds are full faith and credit obligations of the local agency or are non-full faith and credit obligations of the local agency secured or payable from a particular tax or particular taxes of the local agency or secured or payable from nontax revenues, including assessment collections of the local agency, or secured or payable from a combination of taxes and revenues of the local agency.

(2) "Note" means temporary indebtedness of the state of Louisiana which shall have a maturity date, including all renewals thereof, of not greater than five years.

(3) "Issuing agency" means the State Bond Commission as provided for in Article VII, Section 8 of the constitution of Louisiana and R.S. 39:1401 through R.S. 39:1410.

(4) "State agency" shall mean any board, department, commission, authority or agency whose activities are financed by appropriations of the legislature or by dedication of state revenues, whose executive head or a majority of whose membership on the governing board are appointed by the governor, and whose bonds are backed by a guarantee of the state.

(5) "Bond act" means the act authorizing the issuance of bonds which adopts this statement of policy by specific inclusion or by reference.

Added by Acts 1968, Ex.Sess., No. 27, §1. Amended by Acts 1975, No. 764, §1; Acts 1982, No. 737, §1, eff. Aug. 2, 1982.



RS 39:1363 - Incorporation into bond acts

§1363. Incorporation into bond acts

Any bond act may adopt the provisions of this Chapter by reference to its title or legal citation, and such reference shall serve to incorporate the provisions of this Chapter into said act as though set out in full therein.

Added by Acts 1968, Ex.Sess., No. 27, §1.



RS 39:1364 - Authorization of bonds

§1364. Authorization of bonds

All debt involving the use of all or any part of the revenues imposed and collected by the state for repayment of such debt from the Bond Security and Redemption Fund shall be incurred in conformity with the constitution of Louisiana, Article VII, Section 6.

Added by Acts 1968, Ex.Sess., No. 27, §1. Amended by Acts 1975, No. 764, §1.



RS 39:1364.1 - Issuance of bonds secured by the full faith and credit of state by certain political subdivisions prohibited in certain situations

§1364.1. Issuance of bonds secured by the full faith and credit of state by certain political subdivisions prohibited in certain situations

Notwithstanding any other law to the contrary, no port commission and no port, harbor, or terminal district shall issue bonds or other evidences of indebtedness, hereinafter referred to as "bonds", which are secured by the full faith and credit of the state; provided, however, that any port commission or port, harbor, or terminal district may, if authorized by other law, issue bonds secured by the full faith and credit of the state to refund bonds previously issued which are secured by the full faith and credit of the state.

Added by Acts 1977, No. 697, §1, eff. July 25, 1977.



RS 39:1365 - Provisions for bond acts

§1365. Provisions for bond acts

Each act authorizing the issuance and sale of general obligation bonds by the state or any of its agencies shall conform to the following provisions:

(1) Each bond act shall be enacted in open session of the legislature by a two-thirds vote and shall contain a statement of the maximum amount of bonds authorized to be issued and sold. The maximum shall be the total amount of bonds authorized by the bond act. No bond act shall designate the maximum to be a total amount of bonds outstanding at any one time nor an unspecified amount that can be bonded from the avails of a designated revenue source.

(2)(a) Each bond act shall contain a statement of the purpose or purposes for which the proceeds from the sale of bonds may be used. Any proceeds from the sale of bonds not expended in accordance with the purpose or purposes set forth in the bond act shall be deposited in the Capital Improvement Bond Fund and shall be reallocated by the legislature to finance projects approved in the state capital budget or budgets.

(b) The sale of bonds to finance the operating expenses of the state, to pay operating deficits, to pay bonuses to military veterans and their dependents, or to meet payments on other bonds is hereby prohibited except as provided in Article VII, Section 6(D) or Article VII, Section 7 of the Louisiana Constitution. The prohibition against using proceeds from the sale of bonds to meet payments on other bonds shall not apply to the refunding of bonds or the issuance of bonds to fund bond anticipation notes.

(c) Upon the expiration of five years from the effective date of any bond act, the authorization for the issuance of bonds contained therein shall lapse to the extent of any dollar amount for which a line of credit has not been granted by the State Bond Commission or for which bonds have not been issued. The dollar amount of such lapsed authorization shall not thereafter be included in any compilation of unissued state debt, and the State Bond Commission shall have no authority to issue bonds pursuant to such lapsed authorization. The provisions of this Subparagraph shall not apply to Act 402 of the 1976 Regular Session, as amended, and the authorization therein contained for the issuance of general obligation bonds and other bonds secured by the full faith and credit of the state shall continue in effect.

(3) All bonds of the state or its agencies shall be issued and sold by the State Bond Commission as provided for in R.S. 39:1401 through R.S. 39:1410.

(4) All bonds shall be sold through competitive bids at public sale to the bidder submitting the highest and best bid therefor, except that bonds may be sold through negotiated or private sale if they are (a) sold to the federal government or the state of Louisiana or any of their respective agencies or corporations, or (b) authorized to be sold through negotiated or private sale by a vote of two-thirds of the members of the State Bond Commission and by a vote of two-thirds of the members of the Joint Legislative Committee on the Budget.

(5) The issuing agency shall have the right to reject any and all bids on any issue and readvertise for new bids, or waive irregularities in any bid.

(6) All bids shall be for the entire amount of a bond issue offered at any one sale; provided, however, that where the federal government or the state of Louisiana or any of their respective agencies or corporations have agreed to submit a bid for all or part of a bond issue, bids may be for part only of such bond issue.

(7) Each bid shall be either in writing, signed by the bidder and sealed, or by facsimile or other electronic transmission device permitted by and pursuant to procedures which may be established and authorized by the State Bond Commission. Each bid, except for bids by the federal government or the state of Louisiana or any of their respective agencies or corporations, shall be accompanied by either a certified check or cashier's check for two percent of the par value of the bonds offered for sale, drawn on a bank or trust company authorized to transact business in the state of Louisiana or in the state of New York, or a surety bond, in an amount equal to two percent of the par value of the bonds offered for sale, in the form and upon such terms and provisions and by such surety bond providers, permitted by and approved pursuant to procedures which may be established and authorized by the State Bond Commission, and such check or bond shall be payable to or in favor of the state treasurer of Louisiana on behalf of the state of Louisiana.

(8) The issuing agency shall have no authority to sell bonds at an interest cost in excess of the maximum prescribed in the act authorizing a bond issue.

(9) The first date of maturity of bonds payable in whole or in part from state taxes or other state revenues shall be no longer than three years from the date of issuance of the bonds. The provisions of this Paragraph shall not be applicable to non-interest bearing bonds or bonds bearing interest at zero percent per year.

(10) The dates of maturity and the amount of bonds maturing at each date of maturity, or the date of sinking fund installments and the amount of each sinking fund installment shall be determined by the issuing agency. It shall not be necessary that amounts maturing at each date of maturity, or amounts of mandatory sinking fund installments, either as to principal or principal and interest, be equal. The maturity dates and mandatory sinking fund installment dates shall be at annual or semiannual intervals from date of bonds.

(11) The final date of maturity of bonds shall not exceed the expected life of the facility or facilities to be constructed from proceeds of the bonds issued and sold as determined by the issuing agency; provided, however, (i) whenever bonds are authorized to finance projects included in a capital budget or budgets or to finance a capital budget or budgets, the maturity of the bonds authorized by such act may be fixed without regard to the life of the facility or several facilities authorized by such budget or budgets; (ii) the life of a building or structure and not the contents, furnishing and equipment thereof, shall be the determinant; and (iii) whenever an issue of bonds shall pertain to more than one facility, the dates and amounts of maturity of such bonds shall be proportionate to the respective lives of the several facility or facilities to be financed by such issue of bonds and the pro rata amount of the proceeds of such issue of bonds to be applied to each such facility, or where more than fifty percent of the proceeds of such bond issue shall be applied to the payment of the cost of a single facility, the final date of maturity of such bonds may be fixed with respect to the life of such single facility. The determination of the issuing agency as to the life of any facility or facilities and as to the amount and date of maturity of any bond shall be conclusive.

(12) Contesting state bonds. Bonds, notes, certificates, or other evidences of indebtedness of the state, hereafter referred to in this Section as bonds, shall not be invalid because of any irregularity or defect in the proceedings or in the issuance and sale thereof and shall be incontestable in the hands of a bona fide purchaser or holder. The issuing agency, after authorizing the issuance of bonds by resolution, shall publish once in the official journal of the state, as provided by law, a notice of intention to issue the bonds. The notice shall include a description of the bonds and the security therefor. Within thirty days after the publication, any person in interest may contest the legality of the resolution, any provision of the bonds to be issued pursuant to it, the provisions securing the bonds, and the validity of all other provisions and proceedings relating to the authorization and issuance of the bonds. If no action or proceeding is instituted within the thirty days, no person may contest the validity of the bonds, the provisions of the resolution pursuant to which the bonds were issued, the security of the bonds, or the validity of any other provisions or proceedings relating to their authorization and issuance, and the bonds shall be presumed conclusively to be legal. Thereafter no court shall have authority to inquire into such matters.

(13) The issuing agency shall select bond counsel to assist in the issuance and sale of bonds.

(14) The issuing agency shall determine the amount of bonds to be sold at any one time, within limitations set by law, and after consultation with the state treasurer, the division of administration and the agency or agencies for whom bond proceeds are to be spent.

(15) The issuing agency shall determine the denominations of bonds to be issued, but denominations may not be less than one thousand dollars.

(16) The issuing agency shall determine if bonds may be sold at less than par value and accrued interest.

(17) The issuing agency may provide for the issuance of noninterest bearing bonds, bonds bearing interest at a rate of zero percent per year, variable interest rate bonds, or adjustable interest rate bonds and shall determine the number and type of interest rates that will be considered for the purchase of bonds.

(18) The issuing agency shall determine if bonds shall be subject to refunding and shall establish the terms under which bonds may be refunded. Any refunding bonds authorized shall rank on a parity with all other bonds issued under authority of the bond act authorizing the original issue; provided, however, that any bond or bonds payable from or secured solely by a specific tax or taxes, or portion thereof, or by a dedication of a specific tax or taxes or portion thereof may be refunded by bonds which are general obligations of the State of Louisiana and are payable from and secured by the Bond Security and Redemption Fund of the State of Louisiana. The total of principal and interest to be paid upon any such refunding bonds shall not exceed the total of the principal amount of the bonds to be refunded, the premium (if any) payable upon their redemption and the interest which would have been paid upon such bonds were they not to be refunded.

(19) The issuing agency shall determine whether or not bonds of any issue shall have the privilege of registration as to principal, or as to principal and interest, whether or not bonds of an issue of one denomination may be exchanged for bonds of such issue of other denominations, whether or not bonds of such issue which are registered may be exchanged for bonds of such issue which are not registered, whether or not bonds which are not registered may be exchanged for bonds or such issue which are registered, and the terms and conditions of such registration and exchangeability.

(20) The issuing agency shall determine if sinking or reserve funds shall be established and the amount thereof or to be maintained therein.

(21)(a) The issuing agency may authorize the state treasurer to issue notes which have a maturity date, including all renewals thereof, of not greater than five years (i) in anticipation of the sale of bonds duly authorized or (ii) to fund capital improvements. Such notes shall be sold at either a public sale on a competitive bid basis or at negotiated or private sale with the approval of two-thirds of the members of the State Bond Commission. The proceeds from the sale of bond anticipation notes shall be used solely for the purposes for which the proceeds of the sale of bonds are anticipated and the proceeds of other notes shall be used for the purpose for which they are authorized.

(b) All notes issued and any renewals shall be payable at a fixed time as provided for in the resolution authorizing their issuance. No renewal of a bond anticipation note shall be issued after the delivery of bonds in anticipation of which the original note was issued. The total amount of such bond anticipation notes or renewals thereof issued and outstanding shall at no time exceed the total amount of the unsold bonds in anticipation of the sale of which such notes were issued.

(c) Every note issued in anticipation of general obligation bonds of the state shall itself be a general obligation of the state secured by its full faith and credit and shall be payable from the proceeds of the sale of the bonds in anticipation of which such note was issued. Other notes issued hereunder may also be secured by the full faith and credit of the state and be payable from the Bond Security and Redemption Fund.

(22) All bonds and notes payable from the Bond Security and Redemption Fund shall be signed by either the state treasurer, assistant state treasurer, or secretary of the State Bond Commission and the great seal of the state of Louisiana shall be affixed, imprinted or reproduced on said bonds or notes, attested by the facsimile signature of the secretary of state. Any coupons attached to said bonds or notes shall bear the facsimile signature of either the state treasurer or the assistant state treasurer.

Notwithstanding any law to the contrary, the state treasurer shall be responsible for any acts or omissions of the assistant state treasurer and secretary of the State Bond Commission in performing the duties required of him under Paragraph (22) of Section 1365 of Title 39.

(23) All bonds and notes issued are declared to have the qualities of negotiable instruments under the laws of Louisiana, and are exempt from income and all other taxation of the state of Louisiana.

(24) The issuing agency shall select the time for sale of bonds, after consultation with the state treasurer.

(25) The legislature shall not authorize any general obligation bonds or other general obligations secured by the full faith and credit of the state if the total principal amount of such debt outstanding plus the amount of such debt authorized by the legislature but unissued exceeds two times the average annual revenues of the Bond Security and Redemption Fund for the last three fiscal years completed prior to such authorization. The state treasurer shall certify such relevant information as may be required to determine the amount of the limitation and such certification shall be conclusive. The debt limit herein contained shall not be applicable to or include the authorization of refunding bonds secured by the full faith and credit of the state or to authorized or outstanding bond anticipation notes. However, for the purpose of calculating the total principal amount of bonds and other obligations outstanding as contemplated above, there shall be included the principal amount of such refund bonds and there shall be excluded the principal amount of those issues of bonds refunded by the refunding bonds.

Added by Acts 1968, Ex.Sess., No. 27, §1. Amended by Acts 1975, No. 764, §1; Acts 1976, No. 247, §1, eff. July 27, 1976; Acts 1977, No. 732, §1, eff. July 26, 1977; Acts 1977, No. 733, §1, eff. July 26, 1977; Acts 1981, No. 318, §1, eff. July 15, 1981; Acts 1981, Ex.Sess., No. 22, §1, eff. Nov. 19, 1981; Acts 1981, Ex.Sess., No. 23, §1, eff. Nov. 19, 1981; Acts 1982, No. 737, §1, eff. Aug. 2, 1982; Acts 1982, No. 739, §1, eff. Aug. 2, 1982; Acts 1995, No. 186, §1; Acts 1999, No. 298, §1.



RS 39:1366 - Duties of state treasurer

§1366. Duties of state treasurer

(1) The state treasurer shall arrange for notice and sale of bonds issued by the State Bond Commission. Notice of sale and advertisement shall be at least seven days in advance of the date of sale, in newspapers or financial journals published at such places as the State Bond Commission may determine. The state treasurer may cancel or postpone the sale to an indefinite date by public announcement made prior to or at the time and place fixed for the sale of the bonds.

(2) The state treasurer shall deliver or cause to be delivered bonds sold by the State Bond Commission that are payable from the Bond Security and Redemption Fund, upon payment in full therefor. In the event the purchase price is not paid, the bonds so sold but not paid for may be resold by the State Bond Commission upon notice as provided in the original sale.

(3) The proceeds derived from the issue and sale of bonds and notes or other obligations shall be deposited in a special fund in the state treasury to be known as the Capital Improvement Bond Fund and shall be used solely for the purposes for which the bonds or obligations are authorized. The state treasurer shall invest all or any part of bond proceeds in the Capital Improvement Bond Fund in accordance with law. Any interest or profit derived from the investment of such bond proceeds shall be credited to the Bond Security and Redemption Fund.

The state treasurer shall disburse such proceeds from the sale of bonds or notes payable from the Bond Security and Redemption Fund to the appropriate agency at such time or times as such funds are required for the purposes for which said bonds or notes were issued.

(4) The state treasurer, directly or through state fiscal agent banks or a Louisiana trust company or companies, or other duly authorized agents, shall make payment of principal and interest on bonds and notes issued by the State Bond Commission and payable from the Bond Security and Redemption Fund on the respective dates of maturity of said bonds and notes, or on the dates fixed for the prior redemption, and on the respective due dates of all coupons or interest payment dates pertaining to any of said bonds and notes, other than coupons cancelled because of the redemption of any of said bonds prior to maturity.

(5) The state treasurer shall maintain records on the debt of the state and its agencies with respect to amounts authorized, issued, outstanding, schedule of payments, fiscal agents, amounts held in reserve, ratings of bonds, costs of issuing bonds, disposition of bond proceeds and all other related matters.

(6) The state treasurer shall advise the governor, the legislature, and other public officials with respect to the issuance and sale of bonds and all other related matters, and shall provide comprehensive and continuing reporting to rating services, financial institutions, prospective bond buyers, other interested persons, and the general public on all matters relating to the issuance and sale of bonds, the debt structure, and the management of the debt of the state of Louisiana and its agencies. Any expense incurred in performance of duties as specified in this Section shall be paid from the Bond Security and Redemption Fund.

(7) The state treasurer shall inform the Division of Administration of amounts due from the Bond Security and Redemption Fund for the payment of interest on bonds and notes and for bond retirement and redemption in each ensuing fiscal year and of any plans to redeem bonds in advance of maturity, to refund bonds, or to establish reserve or sinking funds to meet future bond payments.

Added by Acts 1968, Ex.Sess., No. 27, §1. Amended by Acts 1972, No. 124, §1; Acts 1975, No. 764, §1; Acts 2004, No. 93, §1, eff. July 1, 2004.



RS 39:1367 - State debt; limitations

§1367. State debt; limitations

A. There is hereby established a limitation on the issuance of net state tax supported debt. The limit shall be established annually by the State Bond Commission as follows:

(1) Beginning for Fiscal Year 1993-1994, net state tax supported debt shall not be issued if the amount which is to be expended for servicing such outstanding debt exceeds the percent of the estimate of money to be received by the state general fund and dedicated funds for each respective fiscal year as contained in the official forecast adopted by the Revenue Estimating Conference at its first meeting after the beginning of each fiscal year, as set forth below:

(a) For Fiscal Year 1993-1994, 13.1 percent.

(b) For Fiscal Year 1994-1995, 11.3 percent.

(c) For Fiscal Year 1995-1996, 11.2 percent.

(d) For Fiscal Year 1996-1997, 10.6 percent.

(e) For Fiscal Year 1997-1998, 10.2 percent.

(f) For Fiscal Year 1998-1999, 9.0 percent.

(g) For Fiscal Year 1999-2000, 7.0 percent.

(h) For Fiscal Year 2000-2001, 6.6 percent.

(i) For Fiscal Year 2001-2002, 6.4 percent.

(j) For Fiscal Year 2002-2003, 6.5 percent.

(k) For Fiscal Year 2003-2004 and for each fiscal year thereafter, 6.0 percent.

(2) The limitation established pursuant to this Section shall not be construed to prevent the payment of debt service on net state tax supported debt.

(3) Only for purposes of this Section, the Revenue Estimating Conference shall include all amounts which are to be used to service outstanding net state tax supported debt in its estimate.

B.(1) The limitation established pursuant to this Section may be changed by passage of a specific legislative instrument by a two-thirds vote of the elected members of each house of the legislature.

(2) The limitation may be exceeded upon passage of a specific legislative instrument for a project or related projects by a two-thirds vote of the elected members of each house of the legislature. Any debt service payment required for bonds issued in connection with such projects shall not be impaired in future years by application of this limitation. The limitation established pursuant to this Section shall be deemed to be increased as necessary to accommodate projects approved to exceed this limit if approved as provided in this Subsection but only as long as there are bonds outstanding for the projects.

C. The estimate of money to be received by the state general fund and dedicated funds shall be as provided in the official forecast adopted by the Revenue Estimating Conference at its first meeting after the beginning of each fiscal year and the projection for the succeeding three-year period as provided in R.S. 39:172, including all amounts to be used to pay debt service on net state tax supported debt.

D. Except as provided in Paragraph B(2) of this Section, the State Bond Commission shall not approve the issuance of any net state tax supported debt, the debt service requirement of which would cause the limit herein established to be exceeded.

E. As used in this Section, the following terms shall have the following meanings ascribed to them unless the context clearly indicates otherwise:

(1) "Amount expended for servicing outstanding net state tax supported debt" means all payments of principal, interest, and sinking fund requirements.

(2)(a) "Net state tax supported debt" means all of the following debt obligations issued by the state or any entity in the state for which the state is legally obligated to make debt service payments, either directly or indirectly:

(i) General obligation bonds secured by the full faith and credit of the state.

(ii) Debt secured by capital leases of immovable property payable by the state or annual appropriations of the state.

(iii) Debt secured by statewide tax revenues or statewide special assessments.

(iv) Any funds advanced by a political subdivision in accordance with R.S. 47:820.2.

(v) Bonds secured by self-supported revenues which in the first instance may not be sufficient to pay debt service and will then draw on the full faith and credit of the state.

(b) "Net state tax supported debt" shall not mean:

(i) Any obligations owed by the state pursuant to the State Employment Security Law.

(ii) Cash flow borrowings payable from revenue attributable to one fiscal year.

(iii) Any bond or note, including the full principal of and interest on any refunding bond or note, issued by the state pursuant to Section 4 or 5 of Act No. 41 of the 2006 First Extraordinary Session of the Legislature.

(iv) Any bond, note, certificate, warrant, reimbursement obligation, or other evidence of indebtedness issued pursuant to R.S. 23:1532.1.

(v) Any bond, note, or other evidence of indebtedness issued for the purpose of financing the projects set forth in R.S. 17:3394.3(C) or any bonds issued to refund such bonds, notes, or evidence of indebtedness.

(vi) Any short term loan not to exceed one year issued by a postsecondary education management board for the purpose of financing projects as authorized in R.S. 39:128(B)(1).

Acts 1993, No. 813, §1, eff. July 1, 1993; Acts 2002, 1st Ex. Sess., No. 151, §1, eff. April 24, 2002; Acts 2006, 1st Ex. Sess., No. 40, §1, eff. Feb. 23, 2006; Acts 2006, No. 766, §1, eff. June 30, 2006; Acts 2013, No. 360, §2, eff. June 17, 2013; Acts 2014, No. 701, §1.



RS 39:1401 - STATE BOND COMMISSION

CHAPTER 11. STATE BOND COMMISSION

PART I. GENERAL PROVISIONS

§1401. State Bond Commission

A. There is hereby created the State Bond Commission, which shall be composed of the governor, the lieutenant governor, the president of the Senate, the speaker of the House of Representatives, the state treasurer, the secretary of state, the attorney general, the Senate Finance Committee chairman, the Senate Revenue and Fiscal Affairs Committee chairman, the House Ways and Means Committee chairman, the House Appropriations Committee chairman, two members of the legislature, one to be appointed by the president of the Senate and one to be appointed by the speaker of the House of Representatives, and the commissioner of administration, all ex officio.

B. Said members may be represented at meetings of the State Bond Commission by the persons designated as follows:

(1) The governor, by his executive secretary or executive counsel;

(2) The lieutenant governor, by any of his administrative assistants;

(3) The president of the Senate, by any other member of the Senate;

(4) The speaker of the House of Representatives, by any other member of the House of Representatives;

(5) The state treasurer, by the first assistant state treasurer;

(6) The secretary of state, by the first assistant secretary of state, undersecretary of management and finance, or by legal counsel for the Department of State;

(7) The attorney general, by any full-time assistant attorney general;

(8) Each committee chairman, by any other member of his committee, and the appointees of the legislature by any other member of the legislature; and

(9) The commissioner of administration, by any full-time assistant to the commissioner of administration.

C. The state treasurer shall serve as chairman of the State Bond Commission, and the State Bond Commission may select such other officers as the commission may deem necessary.

Acts 1968, Ex.Sess., No. 26, §1. Amended by Acts 1972, No. 164, §4; Acts 1974, No. 438, §1; Acts 1976, No. 534, §1, eff. Aug. 3, 1976; Acts 1977, No. 388, §1, eff. July 10, 1977; Acts 1985, No. 387, §1, eff. July 10, 1985; Acts 1988, No. 721, §1, eff. July 18, 1988.



RS 39:1402 - General obligation bonds

§1402. General obligation bonds

A. All general obligation bonds of the state of Louisiana issued pursuant to Article VII, Section 6 of the constitution of Louisiana shall be issued and sold by the State Bond Commission and shall be payable from the Bond Security and Redemption Fund. The provisions of this Section shall not be applicable to bonds not secured by or payable from the Bond Security and Redemption Fund.

B. Pursuant to Article VII, Section 9(B) of the constitution of Louisiana, all state money deposited in the state treasury, subject to contractual obligations existing on the effective date of the constitution, shall be credited to a special fund designated as the Bond Security and Redemption Fund, except money received as the result of grants or donations or other forms of assistance when the terms and conditions thereof or the agreements pertaining thereto require otherwise. In each fiscal year an amount is allocated from the Bond Security and Redemption Fund sufficient to pay all obligations which are secured by the full faith and credit of the state and which become due and payable within the current fiscal year, including principal, interest, premiums, sinking or reserve funds, and other requirements. Thereafter, except as otherwise provided by law, money remaining in the fund shall be credited to the state general fund.

C. All bonds payable from the Bond Security and Redemption Fund shall have a first lien and privilege on the funds in the Bond Security and Redemption Fund and be payable pari passu with all other bonds heretofore issued under and pursuant to the constitution of Louisiana secured by the monies pledged and dedicated and paid into said fund on a parity with said bonds.

D. The State Bond Commission shall not issue general obligation bonds or other general obligations secured by the full faith and credit of the state at any time when the highest annual debt service requirement for the current or any subsequent fiscal years for such debt, including the debt service on such bonds or other obligations then proposed to be sold by the State Bond Commission, exceeds ten percent of the average annual revenues of the Bond Security and Redemption Fund for the last three fiscal years completed prior to such issuance. In calculating the debt service on such bonds or other obligations for the current fiscal year, (a) there shall be deducted therefrom the amount, if any, paid into the Bond Security and Redemption Fund as reimbursement for such debt service and (b) only the actual amount of principal falling due on the stated maturity dates of bonds shall be used even though bondholders may have the optional right to have bonds redeemed in advance of their stated maturities. The state treasurer shall certify such relevant information as may be required by law to determine the amount of the limitation. The certification by the state treasurer shall be deemed to be a part of the proceedings in the issuance of bonds or other obligations as contemplated in Paragraph (C) of Section 8 of Article VII of the Constitution of Louisiana and shall be deemed to be conclusive. The debt limitation contained herein shall not be applicable to the issuance or sale by the State Bond Commission of refunding bonds secured by the full faith and credit of the state of Louisiana or to bond anticipation notes. However, that for the purpose of calculating the annual debt service requirements in any fiscal year, there shall be included the debt service on such refunding bonds and there shall be excluded debt service requirements on those prior issues of bonds refunded by the refunding bonds.

E. The proceeds derived from the sale of bonds issued by the State Bond Commission and secured by the Bond Security and Redemption Fund shall be deposited in the state treasury in a special fund to be known as the Capital Improvement Bond Fund and shall be invested by the state treasurer by and with the approval of a majority of the State Bond Commission until such time as the proceeds are disbursed by the state treasurer to the appropriate board, department, commission, authority or agency to meet the purpose or purposes for which said bonds were issued. The state treasurer shall credit all interest earnings from investments of bond proceeds to the Bond Security and Redemption Fund.

Acts 1968, Ex.Sess., No. 26, §2. Amended by Acts 1972, No. 124, §1; Acts 1975, No. 765, §1; Acts 1977, No. 733, §2, eff. July 26, 1977; Acts 1981, Ex.Sess., No. 22, §1, eff. Nov. 19, 1981.



RS 39:1402.1 - Repealed by Acts 1976, No. 279, 2

§1402.1. Repealed by Acts 1976, No. 279, §2



RS 39:1403 - All other state bonds

§1403. All other state bonds

A. All other bonds, of whatever type, of the state of Louisiana and its boards, departments, commissions, authorities, and agencies (except the following which are excluded from the operation of this Chapter: municipalities, parishes, parish and municipal school boards and districts, levee boards and districts, housing authorities, community improvement agencies, redevelopment agencies, public trusts except when the state is the beneficiary of the financing, political subdivisions and units of local government created by or governed by the governing authorities of parishes or municipalities, and any drainage or special service districts, such as water, sewerage, garbage and lighting districts created by or pursuant to legislative acts) shall be sold by the State Bond Commission.

B. In the case of the bond issues to be sold under the authority of this Section, the State Bond Commission, in consultation with the board, department, commission, authority, or agency with responsibility for the issuance of the respective bonds under applicable law and for carrying out the purposes for which the bond proceeds are to be expended, shall have authority to select bond counsel and other consultants, to assist in the issuance, sale and delivery of bonds and to help determine the form and details of the bonds in compliance with the law; to determine the amount of bonds to be sold from time to time or at any one time; to select the time at which bonds are to be sold; in the case of general obligation bonds or bonds payable from tax revenues to sell the bonds to the bidder submitting the highest and best bid therefor or to reject any and all bids, and in the case of revenue bonds not guaranteed by the state and payable from the revenues derived from a project financed with the proceeds of the bonds or guaranteed by payments to be made by a private corporation to sell the bonds in accordance with the law authorizing their issuance in such manner, not inconsistent therewith, as may be determined by the State Bond Commission to be most advantageous to the issuer; and to remit the proceeds from the sale of such bonds to the appropriate agency. All other authority and responsibility vested in the board, department, commission, authority or agency issuing the bonds shall remain therewith, and the State Bond Commission shall have no authority or responsibility other than provided for by this subsection.

C. Bonds of boards, departments, commissions, authorities, and agencies subject to the provisions of this Section shall be sold by the State Bond Commission in the manner as provided by the laws authorizing such agencies to issue such bonds and as provided in R.S. 39:1403(B). All such bonds shall have endorsed thereon the recital:

"This bond sold by the State Bond Commission on behalf of __________________ in accordance with the requirements of Chapter 11 of Title 39 of the Louisiana Revised Statutes of 1950.

___________________________________"

The endorsement shall be signed by either the state treasurer, the assistant state treasurer, or the secretary of the State Bond Commission, which signature may be a facsimile.

Acts 1968, Ex.Sess., No. 26, §3. Amended by Acts 1975, No. 765, §1; Acts 1975, No. 794, §1, eff. July 17, 1975; Acts 1976, No. 248, §1, eff. July 27, 1976; Acts 1981, No. 103, §1, eff. July 2, 1981; Acts 2011, No. 344, §2.



RS 39:1404 - Duties of state treasurer

§1404. Duties of state treasurer

The state treasurer shall advise the State Bond Commission, the governor, the legislature and other public officials with respect to the issuance of bonds and all other related matters; and shall provide information to rating services, financial institutions and other prospective bond buyers, other interested persons and the general public on all matters relating to the issuance and sale of bonds, the debt structure and the management of the debt of the State of Louisiana and all of its boards, departments, commissions, authorities and agencies. The state treasurer shall organize and administer, within the office of the state treasurer a State Debt Management Section and shall select such assistants as are considered necessary by him to carry out the responsibilities imposed on him hereby.

Acts 1968, Ex.Sess., No. 26, §4.



RS 39:1404.1 - Designation and duties of secretary

§1404.1. Designation and duties of secretary

The director of the State Bond Commission, or such other officer as may be appointed by the state treasurer, shall serve as the secretary of the State Bond Commission. The secretary of the State Bond Commission shall have charge of the records and books and keep the minutes of the meetings of the State Bond Commission. The secretary is also authorized (i) to certify the proceedings and official acts of the State Bond Commission, (ii) see that all notices relating to the activities of the State Bond Commission are duly given as required by law, (iii) sign bonds or other evidences of indebtedness, and (iv) in general perform all duties incident to the office of secretary and such other duties as from time to time may be assigned to him by the chairman of the State Bond Commission.

Notwithstanding any law to the contrary, the state treasurer shall be responsible for any acts or omissions of the director of the State Bond Commission in performing the duties required of him under Sections 1403 and 1404.1 of Title 39 of the Louisiana Revised Statutes of 1950.

Added by Acts 1976, No. 248, §2, eff. July 27, 1976.



RS 39:1405 - General debt policy and procedures

§1405. General debt policy and procedures

A. The legislature shall enact laws establishing the general policy concerning the incurring of indebtedness by or on behalf of the state and its boards, departments, commissions, authorities, and agencies and establishing procedures for the issuance and sale of bonds issued by or on behalf of the state of Louisiana and its boards, departments, commissions, authorities and agencies. Such laws shall provide the general policy and procedures of the state to be followed by the state and the State Bond Commission in the issuance and the sale of bonds. All acts authorizing the issuance and sale of bonds by or on behalf of the state or any of its boards, departments, commissions, authorities and agencies shall conform to said general policy as enacted by the legislature and as may be amended by it from time to time, and such bonds shall be issued and sold in accordance with the laws establishing such policy and procedures.

B. No person or entity, public or private, shall incur debt or issue evidences of indebtedness for the purpose of financing any project in the state of Louisiana, the interest upon which indebtedness or evidence thereof is exempt from federal income taxation under Section 103 of the Internal Revenue Code of 1954, without the consent and approval of the State Bond Commission. Any evidence of indebtedness incurred or issued in violation of this Section shall be null and void and no court of this state shall have jurisdiction to enforce the payment thereof pursuant to the provisions of R.S. 47:1806.

C. The State Bond Commission is authorized to publish a report each year detailing its activities for the prior fiscal year and to present such report to the governor and the legislature prior to the beginning of each regular session of the legislature.

D.(1) Every negotiated sale of bonds, notes, or certificates of the state and its boards, departments, commissions, authorities, and agencies shall include a priority order period during which orders will be accepted solely for Louisiana retail purchase orders. "Louisiana retail purchase" shall mean a direct purchase by an individual resident of Louisiana or a company domiciled in Louisiana or a trust department, investment advisor, or money manager acting on behalf of a resident of Louisiana or a company domiciled in Louisiana and shall not include a purchase by an institutional customer. The director of the State Bond Commission may request copies of all initial trade confirmations to verify retail orders.

(2) The provisions of this Subsection shall not apply if the state treasurer or the director of the State Bond Commission determines that such action would be a financial detriment to the issuer.

Acts 1968, Ex.Sess., No. 26, §5. Amended by Acts 1982, No. 512, §1, eff. July 22, 1982; Acts 1991, No. 246, §1; Acts 2005, No. 444, §1.



RS 39:1405.1 - Fees to defray expenses of the State Bond Commission

§1405.1. Fees to defray expenses of the State Bond Commission

A. The State Bond Commission, in order to defray the expenses incurred in all its operations and to pay any other expenses which may be necessary in connection therewith, including but not limited to the review of applications for consent and approval of the issuance of debt or evidences of indebtedness for the purpose of financing any project in the state of Louisiana, shall have the power to impose and collect fees on all such applications, as well as the power to impose and collect a fee at the closing of such issuances of debt. The amount of all fees imposed shall be reasonably related to the costs of the services provided. The State Bond Commission shall promulgate rules and regulations to establish a schedule of fees in accordance with the provisions of this Section. Such rules shall provide that all closing fees imposed and collected shall be based on a percentage of the issuance of debt, with the percentage decreasing on a sliding scale as the size of the debt issuance increases. The percentage of the fee collected under this Section shall not be greater than the percentage imposed by the State Bond Commission prior to May 1, 1990.

B. Repealed by Acts 2006, No. 261, §1, eff. June 8, 2006.

C. The State Bond Commission shall have the power to promulgate any rules and regulations necessary to implement the provisions of this Section.

Acts 1984, No. 105, §1, eff. June 15, 1984; Acts 1989, No. 457, §1, eff. June 30, 1989; Acts 1990, No. 506, §1; Acts 2001, No. 431, §1; Acts 2006, No. 261, §1, eff. June 8, 2006.



RS 39:1405.2 - Payments in lieu of ad valorem taxes for certain bonds

§1405.2. Payments in lieu of ad valorem taxes for certain bonds

The State Bond Commission shall not issue any bonds or approve the issuance of any tax exempt bonds of any public entity when the project beneficiary is an entity whose property would otherwise be subject to ad valorem taxation and when the terms of such bonds or any agreements related thereto provide that no payments shall be made by that project beneficiary in lieu of ad valorem taxes, unless sufficient evidence is presented to the State Bond Commission that each affected tax recipient parish and municipal governing authority and school board has been notified and given the opportunity to comment in a public hearing upon any proposal which would waive such payments in lieu of property taxes.

Acts 1986, No. 529, §1.



RS 39:1405.3 - Local governmental approval of industrial revenue bonds

§1405.3. Local governmental approval of industrial revenue bonds

A. Notwithstanding any provision of law to the contrary, the State Bond Commission shall not approve the issuance of industrial revenue bonds or other bonds, notes, certificates of indebtedness, or other debt instruments by any entity authorized to issue such industrial revenue bonds or other bonds, notes, certificates of indebtedness, or other debt instruments when such issuance would provide, directly or indirectly, for the purchase or other acquisition of public lands or other public property which would be exempt from ad valorem taxation as provided in Article VII, Section 21(A) and (B) of the Constitution of Louisiana unless all parishes, municipalities, school boards, or other public entities which would be affected by the exemption of such public lands or other public property from ad valorem taxation have first approved the issuance of bonds, notes, certificates of indebtedness, or other debt instruments.

B. The provision of this Section shall be applicable only in Bossier Parish.

Acts 2004, No. 815, §1, eff. July 12, 2004; Acts 2005, No. 3, §1, eff. May 27, 2005.



RS 39:1405.4 - Costs of issuance and reporting requirements

§1405.4. Costs of issuance and reporting requirements

A. Bonds, notes, or other issuances of indebtedness of any issuer required by the constitution or laws of Louisiana to be sold or approved by the State Bond Commission, shall not be sold unless and until the estimated costs of issuance have been presented to the issuer in a written report compiled by bond counsel in a public sale of securities or by bond counsel with the assistance of the underwriter in a private sale of securities.

B. No later than forty-five days after the closing and delivery of bonds the issuer or its representative shall submit to the State Bond Commission a final report with respect to such issue.

C. The final report shall be in a form provided by the State Bond Commission and shall provide information with respect to the final size of the issue, maturities and interest rates, and all costs of issuance including underwriters' discount, legal fees, financial advisory fees, consultant or other advisory fees, paying agent fees, registrar fees, fees payable for duties related to the issuance and payment of the securities, remarketing fees, and fees associated with liquidity enhancement devices, credit enhancement devices, interest rate swaps, or derivative products, paid from bond proceeds or other sources. Such report shall also provide information with regard to the specific role that an individual or company performed for such fee. Annual fees or ongoing costs may be reported in a fixed or parameter mode.

D. The report shall list:

(1) The costs of issuance by individual item as submitted to and approved by the State Bond Commission.

(2) The actual costs of issuance by individual item.

(3) The variance, if any, between the approved and actual costs of issuance by individual item, dollar amount and percentage.

E. If the total actual costs of issuance exceed the total approved costs of issuance or the actual costs of issuance in any line item exceed the approved costs of issuance by a variance of ten percent or more, the issuer shall obtain supplemental approval of the State Bond Commission prior to paying any individual item in excess of the approved costs of issuance.

F. In addition to the other reporting requirements set forth in this Section, any fees which are associated with the bonds and which are incurred after the forty-five day period following issuance and delivery of the bonds, including but not limited to legal, consulting, and financial advisory fees, and fees associated with credit enhancement or derivative projects obtained post-closing, shall be estimated and presented to the issuer and the State Bond Commission. A final report of the actual fees paid shall be furnished to the issuer and the State Bond Commission within forty-five days of the payment.

G. A copy of any report required by this Section shall be filed in the official records of the issuer.

H. Any person or any officer, agent, representative, or employee of any issuer of bonds required by the constitution or laws of Louisiana to be sold or approved by the State Bond Commission, who violates this Section, or who counsels, aids, or abets the violation thereof, or who participates with others, or who engages or attempts to engage, in the payment or receipt of any fee, without filing the reports required herein, shall be fined not less than two times the fee received in violation of this Section, which penalty shall be paid to the State Bond Commission.

Acts 2008, No. 790, §1.



RS 39:1406 - Applicability of Chapter

§1406. Applicability of Chapter

This Chapter shall not be applicable to any bond issues in process prior to November 25, 1968, and the determination of such facts and findings so made by the state treasurer, as evidenced by a certificate to this effect, shall be conclusive, except that the state treasurer shall have the right to apply the provisions of this Chapter to exempted issues at the request of the issuing agency.

Acts 1968, Ex.Sess., No. 26, §6.



RS 39:1407 - Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.

§1407. Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.



RS 39:1408 - Transfer of functions from State Bond and Tax Board

§1408. Transfer of functions from State Bond and Tax Board

A. By authority of Section 32 of Article III of the Constitution of 1921, the powers, duties and functions of the State Bond and Tax Board as provided in R.S. 47:1801-1808 are hereby transferred to and vested in the State Bond Commission.

B. Under the transfer herein provided for, all pending and unfinished business of the State Bond and Tax Board as of the effective date of this section shall be taken over and completed by the State Bond Commission. The State Bond Commission shall be the successor in every way to the State Bond and Tax Board and every act done by the State Bond Commission in the exercise of the powers, duties and functions of the State Bond and Tax Board herein transferred shall be deemed to have the same force and effect under any provisions of the constitution and laws in effect on the effective date of this section as if done by the State Bond and Tax Board.

C. Whenever the State Bond and Tax Board is referred to or designated by the constitution or by any law or contract or other document, such reference or designation hereafter shall be deemed to be to the State Bond Commission; provided, however, that the provisions of this section are in no way intended to extend to nor shall they be construed in any manner which shall impair any contractual obligations of the State Bond and Tax Board or impair any contractual obligation, bonding or taxing authority heretofore approved by the State Bond and Tax Board.

D. All books, papers, records, money and other property heretofore possessed, controlled or used by the State Bond and Tax Board in the exercise of the functions hereby transferred and all employees heretofore engaged in the performance of such functions are hereby transferred to the State Bond Commission.

E. The transfer provided for in this Act shall take effect and be operative on January 1, 1973 and any appropriation made at this 1972 regular session of the legislature or any funds otherwise made available for the State Bond and Tax Board shall be transferred to and be used by the State Bond Commission in carrying out the functions herein transferred to it.

Acts 1972, No. 123, §§1 to 5.



RS 39:1409 - Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.

§1409. Repealed by Acts 2010, No. 743, §15B, eff. July 1, 2010.



RS 39:1410 - Transfer of certain functions of the State Bond Commission to the division of administration

§1410. Transfer of certain functions of the State Bond Commission to the division of administration

A. All the powers, duties, and functions transferred by the provisions of R.S. 39:1409(B) from the State Bond and Building Commission to the State Bond Commission, which relate to the expending of funds for and the administration of construction are hereby transferred to the division of administration in order to exercise supervision over the expenditure of funds and the construction projects as provided in Part III of Chapter 1 of Subtitle I of Title 39 of the Louisiana Revised Statutes of 1950.

B. All the powers, duties, and functions transferred by the provisions of R.S. 39:1407(B) from the Capital Construction and Improvement Commission to the State Bond Commission which relate to the expending of funds for and the administration of construction are hereby transferred to the division of administration in order to exercise supervision over the expenditure of funds and the construction projects as provided in Part III of Chapter 1 of Subtitle I of Title 39 of the Louisiana Revised Statutes of 1950.

C. All the powers, duties, and functions heretofore vested in and exercised by the Capital Outlay Budget Board under the provisions of Act 15 of 1969,1 as amended, which relate to the expending of funds for and the administration of construction are hereby transferred to the division of administration in order to exercise supervision over the expenditure of funds and the construction projects as provided in Part III of Chapter 1 of Subtitle I of Title 39 of the Louisiana Revised Statutes of 1950.

D. Nothing herein shall be construed as transferring those powers, functions and duties of the State Bond Commission which do not relate to the expending of funds for and administration of construction projects, specifically those functions contained in Acts 262 and 273 of the 1968 Extraordinary Session and those functions of the State Board and Tax Board transferred to the State Bond Commission by R.S. 39:1408.

E. The obligations heretofore incurred by the State Bond and Building Commission, the Capital Construction and Improvement Commission, the Capital Outlay Budget Board and the State Bond Commission in connection with any construction contract or agreement shall be preserved and discharged by the Division of Administration.

All books, papers, records, money and other property heretofore possessed, controlled or used by the State Bond and Building Commission, the Capital Construction and Improvement Commission, the Capital Outlay Budget Board and the State Bond Commission in the exercise of the functions hereby transferred, and, to the extent practicable and needed for purpose hereof, all employees heretofore engaged in the performance of such functions, are hereby transferred to the Division of Administration.

F. The transfer provided for in this section shall be accomplished not later than January 1, 1974, and those funds made available to the State Bond Commission and the Capital Outlay Budget Board which were to be expended by them in carrying out those functions hereby transferred shall be transferred to and used by the Division of Administration in carrying out these functions.

G. The special fund account created by the provisions of Section 3 of Act 73 of the 1965 Regular Session of the Louisiana Legislature4 is hereby abolished and all funds on deposit in said account, including future monies derived from the sources specified in Act 73 of the 1965 Regular Session of the Legislature of Louisiana, shall be deposited into the state treasury in accordance with Article VII, Section 9 of the Louisiana Constitution of 1974.

Acts 1973, No. 164, §§1 to 6, emerg. eff. June 19, 1973 at 4 P.M. Amended by Acts 1976, No. 560, §1; Acts 1989, No. 836, §1, eff. July 1, 1989.

1R.S. 39:1402 note.

2R.S. 39:1401-39:1406.

3R.S. 39:1361-39:1366.

4R.S. 39:465.3.



RS 39:1410.1 - Repealed by Acts 1989, No. 836, §4, eff. July 1, 1989.

PART II. CAPITAL OUTLAY PROJECTS

SUBPART A. FACILITY PLANNING AND CONTROL SECTION

§1410.1. Repealed by Acts 1989, No. 836, §4, eff. July 1, 1989.



RS 39:1410.2 - Repealed by Acts 1989, No. 836, §4, eff. July 1, 1989.

§1410.2. Repealed by Acts 1989, No. 836, §4, eff. July 1, 1989.



RS 39:1410.3 - Repealed by Acts 1989, No. 836, §4, eff. July 1, 1989.

§1410.3. Repealed by Acts 1989, No. 836, §4, eff. July 1, 1989.



RS 39:1410.4 - Repealed by Acts 1989, No. 836, §4, eff. July 1, 1989.

§1410.4. Repealed by Acts 1989, No. 836, §4, eff. July 1, 1989.



RS 39:1410.5 - Repealed by Acts 1989, No. 836, §4, eff. July 1, 1989.

§1410.5. Repealed by Acts 1989, No. 836, §4, eff. July 1, 1989.



RS 39:1410.6 - Repealed by Acts 1989, No. 836, §4, eff. July 1, 1989.

§1410.6. Repealed by Acts 1989, No. 836, §4, eff. July 1, 1989.



RS 39:1410.7 - Repealed by Acts 1989, No. 836, §4, eff. July 1, 1989.

§1410.7. Repealed by Acts 1989, No. 836, §4, eff. July 1, 1989.



RS 39:1410.8 - Repealed by Acts 1989, No. 836, §4, eff. July 1, 1989.

§1410.8. Repealed by Acts 1989, No. 836, §4, eff. July 1, 1989.



RS 39:1410.9 - Repealed by Acts 1989, No. 836, §4, eff. July 1, 1989.

§1410.9. Repealed by Acts 1989, No. 836, §4, eff. July 1, 1989.



RS 39:1410.31 - Agreements providing for outlay of funds for capital improvement or expenditure; State Bond Commission approval required; penalties

SUBPART B. STATE BOND COMMISSION

§1410.31. Agreements providing for outlay of funds for capital improvement or expenditure; State Bond Commission approval required; penalties

A. No agreement, including, but not limited to agreements of lease, lease-purchase or third party financing, shall be entered into by, on behalf of or with the state, directly or through any state board, department, commission, authority or agency, providing for the outlay of funds in excess of one hundred thousand dollars, in any fiscal year, beginning at the expiration of the fiscal year 1977-1978, for capital improvement or expenditure, including, but not limited to, equipment, buildings, land, machinery, renovations, major repairs and construction, without prior written approval of the State Bond Commission or its successor.

B. Any agreement, including, but not limited to agreements of lease, lease-purchase or third party financing, made in violation of the provisions of this Section shall be null and void, and unenforceable in the courts of this state.

C. The provisions of this Section shall not apply to capital outlay projects approved by the legislature pursuant to Article 7, Section 11(B) of the Louisiana Constitution of 1974, or to the expenditure of funds previously appropriated by the legislature, or to any multi-year agreement dealing with movable property containing an appropriation dependency clause which provides for no penalty upon termination or failure to fund.

D. Any officer, official, agent or employee of the state or of any state board, department, commission, authority or agency, who enters into an agreement in violation of the provisions of this Section; or who counsels, aids or abets such a violation knowingly; shall be fined not less than five hundred dollars and not more than one thousand dollars, and/or imprisoned for not less than sixty days nor more than six months.

E. In the event the State Bond Commission considers alternative methods for the acquisition of capital improvements, it shall approve the least expensive method of acquisition.

Added by Acts 1978, No. 578, §2, eff. July 12, 1978; Acts 1987, No. 747, §1.



RS 39:1410.32 - Certificate of "impossibility or impracticality"

§1410.32. Certificate of "impossibility or impracticality"

A. A project in the Capital Outlay Budget Act may be declared "impossible or impractical" by the State Bond Commission. A certificate showing reasons in sufficient detail shall be signed by the head of the Facility Planning and Control Section of the Division of Administration, secretary of the Department of Transportation and Development, the chairmen of the respective boards of commissioners of the various ports, or the head of the agency, political subdivision or board, whichever is appropriate, and filed with the State Bond Commission. Upon a determination by the State Bond Commission that proceeding with such a project or the funding thereof through the issuance of general obligation bonds is impractical or impossible, the Bond Commission may then proceed with a sale of general obligation bonds for other projects in the Capital Outlay Budget Act without regard to the priority of the unfunded projects determined to be impossible or impractical.

B. Upon recommendation by the appropriate person or agency, if it is determined at any time that proceeding with the project or with the funding thereof is no longer impossible or impractical, the Bond Commission may rescind the certificate of impossibility or impracticality and may proceed with the project or with the issuance of general obligation bonds to fund the project.

Acts 1986, No. 444, §1.



RS 39:1410.33 - Notification to legislators

§1410.33. Notification to legislators

A. Whenever a certificate of impossibility and impracticality is filed with the Bond Commission and a hearing on that certificate is scheduled, the Bond Commission shall notify each member of the legislature within whose district the project is located in writing of the filing at least five business days prior to the scheduled hearing.

B. Whenever a request for a line of credit is received by the Bond Commission for a project included in the Capital Outlay Budget Act and a hearing of that request is scheduled, the Bond Commission shall notify each member of the legislature within whose district the project is located in writing of the request at least five business days prior to the scheduled hearing.

C. Whenever a resolution for the issuance of state general obligation bonds is to be heard by the Bond Commission, a list of the allocation of the proceeds of the sale shall be sent to each member of the legislature at least five business days prior to the approval of the resolution.

D. Upon the approval of the state treasurer and a member of the legislature, the Bond Commission may notify the member and submit the list, pursuant to the requirements of this Section, to the member by electronic means.

Acts 1986, No. 444, §1; Acts 1993, No. 697, §1; Acts 2001, No. 1032, §13.



RS 39:1410.41 - Legislative findings

PART III. ISSUANCE OF REVENUE ANTICIPATION NOTES

BY THE STATE BOND COMMISSION

§1410.41. Legislative findings

This legislature hereby finds that the state currently experiences and may hereafter experience fluctuations in revenues and expenditures and that, as a consequence thereof, temporary cash flow deficits could occur resulting in the temporary inability of the state to pay expenses from currently budgeted and appropriated revenues of its various funds. The purpose of this Part is to authorize the State Bond Commission to issue and sell revenue anticipation notes to avoid temporary cash flow deficits and to provide a working balance in the state general fund to enable the state to pay expenses in a timely manner from currently budgeted and appropriated revenues of the state general fund.

Acts 1991, No. 827, §1.



RS 39:1410.42 - Definitions

§1410.42. Definitions

As used in this Part, unless the context otherwise requires:

(1) "Commission" means the State Bond Commission of the state.

(2) "Fund" means the state general fund.

(3) "Note" means any note or other evidence of borrowing made under the authority of this Part.

Acts 1991, No. 827, §1.



RS 39:1410.43 - Authority to issue and sell notes

§1410.43. Authority to issue and sell notes

A.(1) Notwithstanding any law to the contrary, and provided that the budget status report required by R.S. 39:75 reflects the state general fund balance not in a deficit posture, the commission may issue and sell from time to time notes payable from the anticipated cash, as reflected in the most recent official forecast of the Revenue Estimating Conference, income, and receipts to be credited by law to the state general fund and hereby authorized to be pledged thereto. No notice to or consent or approval by any other governmental body or public officer shall be required as a prerequisite to the issuance, sale, or delivery of any notes except as expressly provided in this Part, and the provisions of R.S. 39:1365 shall not be applicable to the issuance of the notes. The notes shall be authorized and issued pursuant to a resolution duly adopted by the commission which shall fix the details of the notes and set forth the covenants with respect to the payment and security for the notes consistent with the provisions of this Part.

(2) The proceeds of the notes may be applied for the payment of the costs for issuing the notes, for the payment of any expenditure otherwise payable from the revenue of the state general fund for the benefit of which the notes are issued, for the payment of the principal of, the interest on, or any premium due in connection with the redemption, purchase, or payment of any notes, or for the payment of any combination thereof. Pending such application, such proceeds may be invested or deposited as provided in this Part.

B. The commission has the following powers in order to accomplish any of the purposes of this Part, in addition to the powers otherwise granted by law:

(1) To issue notes for the purposes provided in this Part.

(2) To enter into contracts and agreements in connection with the notes, including but not limited to contracts providing for the purchase or repurchase of the notes.

(3) To do all things necessary and convenient to carry out the purpose of this Part and in connection with the issuance of notes.

C. REPEALED BY ACTS 1992, NO. 659, §2, EFF. JUNE 20, 1992.

D. All fees, expenses, and costs, including bond counsel fees, sales commissions, underwriting liability fees, management fees, attorneys fees, all other general and legal costs of issuance and credit support costs, and all other fees attendant to the issuance of revenue anticipation notes authorized herein shall be subject to prior review and written approval by the attorney general, the State Bond Commission, and the commissioner of administration before any such notes are issued.

Acts 1991, No. 827, §1; Acts 1992, No. 659, §§1, 2, eff. June 20, 1992.



RS 39:1410.44 - Repealed by Acts 1988, 1st Ex. Sess., No. 14, 3, eff. Mar. 28, 1988.

§1410.44. Repealed by Acts 1988, 1st Ex. Sess., No. 14, §3, eff. Mar. 28, 1988.



RS 39:1410.45 - Form and terms of notes

§1410.45. Form and terms of notes

A.(1) Notes shall be issued in a form consistent with the provisions of this Part describing the fund and the revenue from which such notes are payable; however, in no event shall the notes be payable from any revenues other than those credited to the state general fund for the fiscal year in which the notes are issued. The notes shall mature not later than the last day of the fiscal year in which the same were issued; however, in the event that the notes are payable from revenues which will accrue and be credited to the state general fund for the fiscal year in which the notes are issued, but which will actually be received in the next succeeding fiscal year, the notes shall mature not later than August fourteenth of the next succeeding fiscal year, and in such event the debt service on such notes shall be deemed a bona fide liability of the state general fund existing as of the last day of the fiscal year in which the notes were issued, within the meaning of R.S. 39:82. The treasurer shall warrant the state general fund for the repayment of the notes when due, but only from revenues accrued to the state general fund for the fiscal year in which the notes were issued.

(2) The notes shall bear interest, if any, at a rate or rates determined by the commission to be to the best advantage of the state. The rate or rates of interest borne by the notes may be fixed, adjustable or variable, or any combination thereof. If any rate or rates are adjustable or variable, the standard, index, method, or formula pursuant to which the same are to be determined from time to time shall be set forth in the commission's resolution authorizing the issuance of the notes or otherwise approved by the commission. This standard, index, method, or formula may include a delegation of authority to an agent acting for and on behalf of the state to determine a rate or rates within parameters, including a maximum interest rate, prescribed by the commission in the resolution authorizing the issuance of the notes.

B. In connection with the issuance of any notes, the commission may direct the state treasurer to create such restricted accounts within any fund as may be necessary or convenient for the segregation of note proceeds and investment income therefrom, revenue and investment income therefrom, or other sums, and the commission may pledge any such accounts to and create liens thereon in favor of the registered owners or holders of the notes; provided that the aggregate amount of all such restricted accounts, other than those created for note proceeds and investment income therefrom, shall not exceed the principal and interest due at maturity on such notes. The notes shall recite therein such provisions as have been made for the security of the notes. In connection with such issuance, the commission may also make such covenants on behalf of the state as may be deemed appropriate by the commission to market and secure the notes.

C. Any pledge made by the commission shall be valid and binding from the time the pledge is made. The revenues and monies so pledged and thereafter received shall immediately be subject to the lien of such pledge without any physical delivery or further act, and the lien of such pledge shall be valid and binding against all parties having claims of any kind in tort, by contract or otherwise against such pledging parties, irrespective of whether such claiming parties have notice of such lien. The resolution or other instrument by which a pledge is created need not be recorded.

Acts 1991, No. 827, §1.



RS 39:1410.46 - Execution of notes

§1410.46. Execution of notes

The notes shall be executed in such manner as may be provided by the resolution authorizing their issuance.

Acts 1991, No. 827, §1.



RS 39:1410.47 - Manner of sale of notes

§1410.47. Manner of sale of notes

Notes may be sold at public sale on a competitive bid basis or at negotiated sale and may be sold at such price as determined by the commission.

Acts 1991, No. 827, §1.



RS 39:1410.48 - Contest period

§1410.48. Contest period

A. Within thirty days after publication of the notice of intention to issue notes, any person in interest may contest the legality of the resolution, any provision of the notes to be issued pursuant to it, the provisions securing the notes, and the validity of all other provisions and proceedings relating to the authorization and issuance of the notes, by filing, answering, or intervening into a motion for judgment as provided for at R.S. 13:5121 et seq.

B. If no action or proceeding is instituted within this thirty-day period, no person may contest the validity of the notes, the provisions of the resolution pursuant to which the notes were issued, the security of the notes, or the validity of any other provisions or proceedings relating to their authorization and issuance, and the notes shall be presumed conclusively to be legal. Thereafter, no court shall have authority to inquire into such matters.

C. If an action or proceeding is instituted within this thirty-day period, a final decree or judgment of any court of competent jurisdiction shall constitute a permanent injunction against the institution by any person of any action or proceeding contesting the validity of the notes or any other matter adjudicated or which might have been called into question in such proceedings. Thereafter, no court, regardless of whether the thirty-day period shall have expired, shall have authority to inquire into such matters.

Acts 1991, No. 827, §1.



RS 39:1410.49 - Investment of proceeds; income therefrom

§1410.49. Investment of proceeds; income therefrom

The state treasurer is authorized to invest and reinvest the proceeds of the notes in any securities which are legal investments for the state general fund. The income from any such investment shall be credited to the state general fund and shall be retained therein for application for any purpose for which said fund is created or used to pay debt service on the notes.

Acts 1991, No. 827, §1.



RS 39:1410.50 - No full faith and credit debt created

§1410.50. No full faith and credit debt created

Notes shall be payable solely from the revenues pledged thereto, and the registered owners or holders of the notes may not look to any other source for repayment of the principal of or interest on the notes. In every case, the revenues pledged shall be those which are the subject of appropriation for the current fiscal year and are yet to be credited to the applicable fund. The cash, income, and receipts authorized to be pledged to the repayment of the notes authorized hereby, which are not issued in accordance with the provisions of Article VII, Section 6(A) of the Constitution of Louisiana, are the cash, income, and receipts derived from those sources described in Article VII, Section 6(C) of the Constitution of Louisiana. "An undertaking" within the meaning of said Section 6(C) is hereby defined to include the operation and business of the state. Unless issued in accordance with the provisions of Article VII, Section 6(A) of the Constitution of Louisiana, the notes shall not constitute a full faith and credit obligation or indebtedness of the state within the meaning of any provision of the constitution or statutes.

Acts 1991, No. 827, §1.



RS 39:1410.51 - Notes as legal investment and eligible collateral

§1410.51. Notes as legal investment and eligible collateral

Notwithstanding the provisions of any other statute to the contrary, notes shall be legal investments for any political subdivision or public body of the state and shall be eligible for use as collateral for deposits of public funds.

Acts 1991, No. 827, §1.



RS 39:1410.52 - Exemption from taxes

§1410.52. Exemption from taxes

All notes authorized to be issued pursuant to the provisions of this Part, together with interest thereon, income therefrom, and gain upon the sale thereof, shall be exempt from state and local taxes.

Acts 1991, No. 827, §1.



RS 39:1410.53 - Construction with other statutes

§1410.53. Construction with other statutes

The powers conferred by this Part constitute an additional and separate grant of powers for the issuance and payment of the notes and all other acts in connection therewith authorized by this Part. If there is any inconsistency between the provisions of this Part and any other law, the provisions of this Part shall control.

Acts 1991, No. 827, §1.



RS 39:1410.60 - Approval of application; incurring indebtedness

PART IV. LOCAL GOVERNMENT FINANCES

§1410.60. Approval of application; incurring indebtedness

A. No parish, municipality, public board, political or public corporation, subdivision, or taxing district, and no road or subroad district, school district, sewerage district, drainage or subdrainage district, levee district, waterworks or subwaterworks district, irrigation district, road lighting district, harbor and terminal district, or any other political subdivision, taxing district, political or public corporation, created under or by the constitution and laws of the state shall have authority to borrow money, incur debt, or to issue bonds, or other evidences of debt, or to levy taxes, or to pledge uncollected taxes or revenues for the payment thereof, where they are authorized by the constitution or laws of the state so to do, without the consent and approval of the State Bond Commission.

B.(1) The provisions of this Section shall not apply to purchases made in the ordinary course of administration on terms of credit not to exceed ninety days.

(2) In order to facilitate the review process for approval of financing of the purchases of movables, the State Bond Commission shall adopt rules and regulations to provide for an expedited review procedure for certain categories of such financing and shall determine which financing is to be reviewed under the expedited procedure.

C.(1) As used in this Section, the term "debt" or "evidence of debt" shall not include a lease of a movable or an installment purchase agreement financing the purchase of a movable if the lease or installment purchase agreement contains a nonappropriation clause, and does not contain an anti-substitution or penalty clause; provided that if such lease or installment purchase agreement is entered into in conjunction with the issuance of bonds, notes, certificates, or other obligations which would otherwise be required to be approved by the State Bond Commission, State Bond Commission approval of such financing transaction shall continue to be required.

(2) In order to facilitate the review process for approval of leases of movables that are not excluded from the term "debt" as provided in this Section, the State Bond Commission shall adopt rules and regulations to provide for an expedited review procedure for certain categories of such leases and shall determine which leases are to be reviewed under the expedited procedure.

Acts 1990, No. 500, §1, eff. July 18, 1990; Acts 1991, No. 653, §1; Acts 1997, No. 360, §1; Acts 1999, No. 1364, §1.



RS 39:1410.61 - Approval of application; special fiscal elections

§1410.61. Approval of application; special fiscal elections

Before incurring any debt, holding any election to authorize the incurring of any debt or the levy of any special tax, borrowing any money for any purpose whatever, issuing any bonds or other evidences whatever of debt, levying any tax or pledging any tax or revenue or income for the payment of any such bonds or debt, where they are authorized so to do by the constitution and the laws of this state, every such governmental agency of the state of Louisiana named in R.S. 39:1410.60 shall obtain the consent and approval of the commission.

Acts 1990, No. 500, §1, eff. July 18, 1990.



RS 39:1410.62 - Delinquent payments or fund transfers on outstanding indebtedness; notification to commission

§1410.62. Delinquent payments or fund transfers on outstanding indebtedness; notification to commission

All parishes, municipalities, and any other unit of local government, including but not limited to school boards and special districts, authorized by law to perform governmental functions, as well as any political subdivision creating same, shall notify the commission, in writing, whenever:

(1) Transfers to any funds required to be established by resolution authorizing the issuance of bonds, certificates of indebtedness, or otherwise authorizing the incurring of indebtedness, have not been made timely.

(2) Principal, interest, premiums, or other payments due on outstanding indebtedness have not been made timely.

Acts 1990, No. 500, §1, eff. July 18, 1990.



RS 39:1410.63 - Penalties for violation

§1410.63. Penalties for violation

A. Any contract, debt, obligation, bond, or other evidence of indebtedness whatsoever, incurred or issued in violation of this Part, and without the consent and approval of the commission shall be null and void, and no court of this state shall have jurisdiction to enforce the payment thereof, or of any suit or other proceeding affecting or involving the same.

B. Any person or any officer, agent, or employee of any governmental agency named in R.S. 39:1410.60, who violates this Part, or who counsels, aids, or abets the violation thereof, or who participates with others, or who engages or attempts to engage, in the borrowing or lending of, or any attempt to borrow or lend any money, the calling of any election, the incurring of any debt, the issuing or negotiation or sale of any bond or other evidence of debt whatsoever, the levying of any tax, the mortgaging of any land, building, machinery, and equipment, or the pledge of any tax, income, or revenues, without the consent and approval, first hand and obtained, of the commission, shall be fined not less than one hundred dollars and not more than five hundred dollars, and imprisoned for not more than six months.

Acts 1990, No. 500, §1, eff. July 18, 1990.



RS 39:1410.64 - Approval of petitions in bankruptcy court

§1410.64. Approval of petitions in bankruptcy court

No petition in relation to the readjustment of the debts of any agency of the state of Louisiana included in the provisions of R.S. 39:1410.60 shall be received or filed in the courts of bankruptcy of the United States unless accompanied by the written consent of the commission, and no such plan of readjustment shall be put into temporary effect or finally confirmed without the written approval of the commission of such plans.

Acts 1990, No. 500, §1, eff. July 18, 1990.



RS 39:1410.65 - Applications of provisions

§1410.65. Applications of provisions

The provisions of this Part shall extend and apply to any debt incurred or bond or other evidence of debt issued by any such governmental agency named in R.S. 39:1410.60, although the same has been authorized by an election of the qualified electors, although the same is being incurred or issued without an election or by agreement with the lender that no election shall be required, or although the same is otherwise incurred or issued under any provision of the constitution or laws of this state, including any and all charters of municipalities.

Acts 1990, No. 500, §1, eff. July 18, 1990.



RS 39:1410.66 - Filing of bond transcripts

§1410.66. Filing of bond transcripts

A. Within six months of the closing of a bond issue or other evidence of debt by a political subdivision, the bond counsel shall transmit the bond transcript to the political subdivision. A copy of the transmittal letter shall also be filed with the State Bond Commission.

B. Any bond counsel who violates this Section shall be subject to a civil penalty of not more than five thousand dollars as determined by the State Bond Commission. The State Bond Commission shall adopt rules and regulations to provide for the enforcement of this civil penalty.

C. For purposes of this Section:

(1) "Bond transcript" shall mean all relevant documents related to the bond or debt issue, including but not limited to the authorizing ordinance or resolution, debt instrument, amortization schedule, indenture or loan agreement, publication notice, bond counsel opinion, and special tax counsel opinion.

(2) "Political subdivision" shall mean municipalities, parishes, and school boards.

Acts 1999, No. 508, §1.



RS 39:1411 - EXPENDITURE OF PUBLIC FUNDS

CHAPTER 12. EXPENDITURE OF PUBLIC FUNDS

§1411. No state assistance for discriminatory programs

No person in the State of Louisiana shall, on the ground of race, color, religion, or national origin, be excluded from participation in, be denied the benefits of, or be subjected to discrimination under any program or activity receiving state financial assistance.

Added by Acts 1972, No. 540, §1.



RS 39:1412 - Effectuation of R.S. 39:1411

§1412. Effectuation of R.S. 39:1411

Each department, commission, board, institution, agency and political subdivision of the state and the officers thereof which are empowered to extend financial assistance to any program or activity, by way of grant, loan, or contract other than a contract of insurance or guaranty, shall effectuate the provisions of R.S. 39:1411 with respect to such program or activity by issuing rules, regulations, or orders of general applicability which shall be consistent with achievement of the objectives of the statute authorizing the financial assistance in connection with which the action is taken. No such rule, regulation, or order shall become effective unless and until approved by the governor. Compliance with any requirement adopted pursuant to this section may be effectuated by any means authorized by law; provided, however, that no such action shall be taken until the department or agency concerned has advised the appropriate person or persons of the failure to comply with the requirement and has determined that compliance cannot be secured by voluntary means.

Added by Acts 1972, No. 540, §1.



RS 39:1421 - SECURITIES OF PUBLIC ENTITIES

CHAPTER 13. SECURITIES OF PUBLIC ENTITIES

§1421. Definitions

As used in this Chapter, the following words and terms shall have the meaning hereinafter ascribed to each:

(1) "Securities" means bonds, notes, certificates or other written obligations for the repayment of borrowed money, including obligations to refund any of the foregoing.

(2) "Public entities" means: (a) state boards, agencies or commissions, parishes, municipalities, parish and municipal school boards and districts, levee boards and districts, port boards and commissions, port, harbor, terminal and industrial districts, drainage and land reclamation districts, all special service districts including, but not limited to, road, water, sewerage, fire protection, recreation, hospital service, gas utility and garbage districts; (b) all other political subdivisions, special authorities, commissions, public trusts and boards heretofore or hereafter created by or pursuant to the constitution or statutes of the state, any laws incorporated into or ratified or confirmed by the constitution, or general or special charters of any parish or municipality; and (c) all other units of local government created by or governed by the governing authorities of parishes or municipalities.

(3) "Credit enhancement devices" means municipal bond insurance, bank guarantees, surety bonds, letters of credit, contracts commonly known as interest rate swap agreements, forward payment conversion agreements, futures or contracts providing for payments based on levels of or changes in interest rates, contracts to exchange cash flows or a series of payments or contracts, including without limitation options, puts or calls to hedge payment, rate, spread, or similar exposure and other devices to enhance the credit quality of securities of public entities.

(4) "Revenue bonds" shall mean bonds or other debt obligations payable from and secured solely by a pledge of the income and revenues derived or to be derived from fees, rates, rentals, tolls, charges, grants, or other receipts, income or revenues derived from any properties or facilities belonging to a public entity or the use thereof.

Acts 1975, 1st Ex.Sess., No. 19, §1, eff. Jan. 28, 1975. Amended by Acts 1980, No. 410, §1, eff. July 18, 1980; Acts 1980, No. 412, §1, eff. July 18, 1980; Acts 1985, No. 727, §1, eff. July 16, 1985; Acts 1989, No. 758, §1; Acts 2001, No. 128, §14, eff. July 1, 2001.



RS 39:1422 - Legislative intent

§1422. Legislative intent

It is the intent of the Legislature in enacting this law to establish uniform provisions relating to maximum interest rates and advertising for bids for public sale of securities of public entities so as to assist public entities in marketing their securities under frequently changing money market conditions over which they have no control.

Acts 1975, 1st.Ex.Sess., No. 19, §2, eff. Jan. 28, 1975.



RS 39:1423 - Application of provisions

§1423. Application of provisions

The provisions of this Chapter, relating to maximum interest rates and advertising for bids shall supersede: (1) those provisions of the Louisiana Constitution of 1921 continued as statutes under the authority of Article XIV of the Louisiana Constitution of 1974; and (2) all other laws of the state of Louisiana relating to the issuance of securities by public entities.

Acts 1975, 1st Ex.Sess., No. 19, §3, eff. Jan. 28, 1975.



RS 39:1424 - Maximum interest rates for securities

§1424. Maximum interest rates for securities

Notwithstanding any maximum interest rate limitation which may be set forth in any other law, the following shall constitute the maximum interest rates for securities issued by public entities:

(1) Notwithstanding any other law to the contrary, for those securities which are required to be authorized at an election, the maximum rate shall be as provided for in the proposition approved at the election, including but not limited to, stating the maximum fixed interest rate therein or incorporating it by reference to applicable state law.

(2) For all other securities the maximum interest rate shall be the maximum rate set forth in the resolution or other instrument providing for their issuance adopted by the governing authority of the public entity and approved by the State Bond Commission.

Acts 1975, 1st Ex.Sess., No. 19, §4, eff. Jan. 28, 1975. Amended by Acts 1980, No. 413, §1, eff. July 18, 1980; Acts 1985, No. 727, §2, eff. July 16, 1985.



RS 39:1424.1 - Variable, adjustable, noninterest bearing, or zero interest rate securities

§1424.1. Variable, adjustable, noninterest bearing, or zero interest rate securities

A. Notwithstanding any other provision of law to the contrary, public entities are hereby authorized to issue, in addition to fixed interest rate securities, variable interest rate securities or adjustable interest rate securities based upon: (1) a ratio or percentage of prime lending rates of commercial banks, federal fund rates, bank discount rates, yields on United States Treasury obligations, rates paid by banks on certificates of deposit, cost-of-living or price indexes or any combination thereof, or (2) any other type formula or contractual arrangement for the periodic determination of interest rates, all as may be established in the instrument providing for the issuance of such securities and approved by the State Bond Commission.

B. Notwithstanding any other provision of law to the contrary, public entities are hereby authorized to issue noninterest bearing securities or securities bearing interest at a rate of zero percent and to sell the same at such price or prices as may be determined by the governing authority of the issuer of such securities.

C. Notwithstanding any other provisions of law to the contrary, when variable or adjustable interest rate securities are issued or are proposed to be issued in accordance with this Chapter, for the purpose of calculating or determining the total amount of principal and interest falling due on the securities in any year or the maximum interest rate for those securities which are required to be authorized at an election, public entities may estimate a maximum interest rate and this estimate shall be deemed conclusive.

Added by Acts 1980, No. 413, §2, eff. July 18, 1980. Amended by Acts 1982, No. 513, §1, eff. July 22, 1982; Acts 1985, No. 727, §3, eff. July 16, 1985.



RS 39:1425 - Maximum interest rates for securities previously authorized at an election

§1425. Maximum interest rates for securities previously authorized at an election

Any bonds heretofore authorized at an election at which the proposition approved by the electors specified a maximum interest rate higher than the maximum interest rate permitted by laws in effect at the time of said election may be issued at a maximum rate of interest not exceeding the rate set forth in said proposition subject to the approval of the State Bond Commission.

Acts 1975, 1st.Ex.Sess., No. 19, §5, eff. Jan. 28, 1975.



RS 39:1426 - Advertising for public sale of securities; private sale of securities

§1426. Advertising for public sale of securities; private sale of securities

A. Notwithstanding any other requirement of law to the contrary, in every case where securities of public entities are required by law to be sold at public sale upon sealed bids after advertisement, the notice calling for bids shall be published in accordance with the following requirements. A general notice of the sale of the securities containing the maximum amount of securities to be offered, the source of payment therefor, and such other details as the governing authority of the issuer deems appropriate shall be published one time at least seven clear calendar days before the date scheduled for the receipt of bids for the securities in a newspaper of general circulation published in the parish where the public entity issuing the securities is located or has its domicile. Another notice containing the definitive amount of securities to be sold and such other bidding details as may be deemed appropriate by the governing authority of the issuing entity shall be published at least forty-eight hours in advance of the date scheduled for receipt of bids for the securities one time in either a newspaper of general circulation or a financial journal or newspaper containing a section devoted to municipal bond news published in either of the cities of New Orleans, Louisiana, or New York, New York.

B. Notwithstanding the provisions of any other law relating to the issuance of revenue bonds of public entities, revenue bonds may be sold at public sale as provided in Subsection A of this Section or may be sold at private sale in the manner determined by the governing authority of the issuer of such bonds, provided the issuance of the revenue bonds is approved by the State Bond Commission, and in the case of a private sale, is approved by two-thirds of the members present and voting of the State Bond Commission.

C. Notwithstanding the provisions of any other law relating to the issuance of variable or adjustable interest rate securities of public entities, these securities may be sold at public sale as provided in R.S. 39:1426(A) or may be sold to a public trust, organized pursuant to state law having for its beneficiary the state, at a private sale in the manner determined by the governing authority of the issuer of the securities, provided such sale is approved by the State Bond Commission, and in the case of a private sale, is approved by two-thirds of the members of the commission.

D. Notwithstanding the provisions of any other law relating to the issuance of general obligation bonds by political subdivisions or the issuance by political subdivisions of any other bonds or indebtedness secured in whole or in part by ad valorem taxes, all such general obligation bonds or other such bonds or indebtedness may be sold as provided for in Subsection A of this Section or may be sold at private sale in the manner determined by the governing authority of the issuer thereof; provided the issuance of any such general obligation bonds or other such bonds or indebtedness is approved by the State Bond Commission, and in the case of a private sale, is approved by two-thirds of the members present and voting of the State Bond Commission. For purposes of this Subsection, the terms "general obligation bonds" and "political subdivisions" shall have the meanings ascribed to them in Article VI, Section 44 of the Constitution of Louisiana.

Acts 1975, Ex.Sess. No. 19, §6, eff. Jan. 28, 1975. Amended by Acts 1977, No. 389, §1, eff. July 10, 1977; Acts 1980, No. 410, §2, eff. July 18, 1980; Acts 1982, No. 513, §1, eff. July 22, 1982; Acts 1985, No. 727, §4, eff. July 16, 1985; Acts 1988, No. 1000, §1, eff. July 29, 1988; Acts 2010, No. 903, §1.



RS 39:1427 - Form in which securities may be issued

§1427. Form in which securities may be issued

Notwithstanding any other law to the contrary, securities may be issued in any one or more of the following forms: (a) payable to bearer with coupons attached for the payment of interest, subject to registration as to principal only or as to both principal and interest; and (b) fully registered without coupons which may be subject to conversion into coupon securities.

Added by Acts 1977, No. 390, §1, eff. July 10, 1977.



RS 39:1428 - Price at which securities may be sold

§1428. Price at which securities may be sold

A. It is the intent of the legislature to make uniform those portions of existing laws relating to the price at which securities may be sold, it being recognized by the legislature that there are differences in the prices at which securities may be sold in the various existing laws authorizing the issuance of securities.

B. Notwithstanding any limitations set forth in any other law relating to the issuance of securities by public entities, all securities may be sold at such price or prices as may be determined by the governing authority of the issuer of such securities provided the issuance of the securities is approved by the State Bond Commission.

C. Repealed by Acts 1985, No. 727, §5, eff. July 16, 1985.

Added by Acts 1980, No. 252, §1, eff. July 12, 1980. Amended by Acts 1982, No. 513, §1, eff. July 22, 1982; Acts 1985, No. 727, §5, eff. July 16, 1985.



RS 39:1429 - Credit enhancement, purchase and payment; authorization

§1429. Credit enhancement, purchase and payment; authorization

A. It is the intent of the legislature to facilitate the use of credit enhancement devices in connection with the sale of securities only in those instances where it can be financially advantageous to public entities issuing the securities, it being recognized that in certain instances the marketability of securities may be enhanced and interest costs thereon reduced by the use of credit enhancement devices.

B. Upon a finding by the governing authority of benefit therefrom, a public entity may enter into contracts with providers of credit enhancement devices respecting any securities issued by these public entities and may pay all the cost thereof from the proceeds of the sale of the securities or from other lawfully available funds.

Added by Acts 1980, No. 412, §1, eff. July 18, 1980; Acts 1985, No. 727, §6, eff. July 16, 1985.



RS 39:1430 - Revenue bonds and security therefor

§1430. Revenue bonds and security therefor

A. Notwithstanding any provision of law to the contrary, public entities may issue revenue bonds for any authorized purpose payable out of the income, revenues, and receipts derived or to be derived from the properties and facilities owned, leased, mortgaged, or pledged to, maintained or operated by the public entity or received by the public entity from these properties and facilities, or from contracts or agreements relating to these properties and facilities, including but not limited to lease or sublease agreements, sale agreements, loan agreements, pledge agreements, or other financing agreements, between that public entity or any entity, or from any other sources whatsoever, including but not by way of limitation sales tax revenues, provided annual debt service is not in excess of seventy-five percent of the sales tax revenues estimated to be received in the calendar year the bonds are issued, other monies which, by law or contract, may be made available to the public entity. No filing with respect to the pledge of income and revenues to the payment of revenue bonds issued under the constitution or any statute of this state need be made under Chapter 9 of Title 10 of the Louisiana Revised Statutes of 1950, as amended.

B. Nothing contained in this Section is or shall be construed as a restriction or a limitation upon any powers which any public entity might otherwise have under any laws of this state. This Section shall be regarded as supplemental and additional to powers conferred by other laws.

Added by Acts 1982, No. 513, §1, eff. July 22, 1982; Acts 1985, §727, §7, eff. July 16, 1985; Acts 1988, No. 619, §1; Acts 1989, No. 137, §14; Acts 1989, No. 598, §4, eff. Sept. 1, 1989.

{{NOTE: ACTS 1989, NO. 137, §14 SUPERSEDED BY ACTS 1989, NO. 598, §9.}}



RS 39:1430.1 - Security interests by public entities

§1430.1. Security interests by public entities

Any pledge of and grant of security interest in taxes, income, revenues, monies, loan payments, reimbursement payments, or receipts, including without limitation water, gas, garbage, electricity or sewer charges, fees, receipts, rates, rentals, excess revenues, general fund monies or hospital revenues, or loan agreements, reimbursement agreements, or other financing agreements or related contract rights, made by a public entity in connection with the issuance of securities shall be valid, binding, and perfected from the time when the pledge is made. The taxes, income, revenues, monies, payments, or receipts or agreements or contract rights so pledged and then held or thereafter received by the public entity or any fiduciary shall immediately be subject to the lien of such pledge and security interest without any physical delivery thereof or further act, and the lien of such pledge and security interest shall be first priority and valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the public entity, whether or not such parties have notice thereof. Neither the resolution nor any trust agreement or issuing document by which such pledge and security interest is created need be filed or recorded. No filing with respect to such pledge and security interest made by a public entity need be made under Chapter 9 of the Louisiana Commercial Laws, R.S. 10:9-101 et seq., for the perfection or priority of such pledge and security interest.

Acts 2001, No. 128, §14, eff. July 1, 2001; Acts 2004, No. 303, §4.



RS 39:1431 - Definitions

CHAPTER 13-A. FULLY REGISTERED SECURITIES

OF PUBLIC ENTITIES

§1431. Definitions

As used in this Chapter, the following terms shall have the meanings ascribed to each:

(1) "Fully registered form" means securities which are registered as to the ownership of both the principal, interest, and premium, if any, thereon in any one or more of the following forms:

(a) by the utilization of a registrar/transfer agent or by the public entity;

(b) a book entry system, whether computerized or otherwise, or other system for recording the ownership of the principal, interest, and premium, if any, that identifies the owner of any interest in securities;

(c) a single security representing an entire issue of securities held by a financial institution or other person as trustee or agent with the ownership interest in such security being in fully registered form as provided for in this Chapter;

(d) any other form pursuant to which the ownership of and payment of principal, interest, and premium, if any, on securities are registered.

(2) "Issuing resolution" means a resolution, ordinance, or other instrument or proceeding providing for the issuance of securities.

(3) "Public entities" means:

(a) the state of Louisiana and state departments.

(b) state boards, agencies, or commissions; parishes; municipalities; parish and municipal school boards and districts; levee boards and districts; port boards and commissions; port, harbor and terminal and industrial districts; drainage and land reclamation districts; all special service districts including, but not limited to, road, water, sewerage, fire protection, recreation, hospital service, ambulance, gas utility, and garbage districts.

(c) all other political subdivisions, special authorities, public trusts, industrial development boards, commissions, and boards heretofore or hereafter created by or pursuant to the constitution or statutes of the state, any laws incorporated into or ratified or confirmed by the constitution, or general or special charters of any parish or municipality.

(d) all other units of local government created by or governed by the governing authorities of parishes or municipalities.

(4) "Securities" means bonds, notes, certificates, or other obligations for the repayment of borrowed money, including obligations to refund any of the foregoing.

Added by Acts 1983, 1st Ex. Sess., No. 34, §1, eff. Jan. 19, 1983.



RS 39:1432 - Legislative intent

§1432. Legislative intent

The intent of the Legislature in enacting this Chapter is to establish uniform provisions for the issuance, execution, registration, and transfer of securities of public entities in fully registered form, and to permit such public entities to use the most technologically advanced and efficient techniques for issuance, transfer, and registration processes.

Added by Acts 1983, 1st Ex. Sess., No. 34, §1, eff. Jan. 19, 1983.



RS 39:1433 - Application of provisions

§1433. Application of provisions

The provisions of this Chapter shall supersede all other laws of the state of Louisiana relating to the issuance, execution, registration, transfer, and payment of securities of public entities in fully registered form.

Added by Acts 1983, 1st Ex. Sess., No. 34, §1, eff. Jan. 19, 1983.



RS 39:1434 - Issuance, execution, and transfer of fully registered securities

§1434. Issuance, execution, and transfer of fully registered securities

A. Notwithstanding any other laws to the contrary, public entities may issue securities in fully registered form and provide for their execution, registration, and transfer in accordance with the terms and conditions prescribed by the issuing resolution.

B. Without regard to any other provision of law relating to the signing of securities, including, but not by way of limitation, R.S. 39:473, at the time of their original issuance all securities in fully registered form may be signed with facsimile signatures if provision is also made for a manual authenticating signature by a designated bank or other financial institution or person; however, if no such provision is made for an authenticating signature, all such securities shall be signed with a manual signature of an officer of the issuing entity designated in the issuing resolution. After the original issuance of securities in fully registered form all subsequent transfers thereof need not bear manually subscribed signatures or endorsements.

C. Notwithstanding the foregoing, no signature or endorsement by the issuing entity or any other person or state official shall be required upon original issuance or subsequent transfer in the event that a book entry system or similar system is to be utilized for registration, transfer, or exchange of securities in fully registered form in accordance with the issuing resolution.

Added by Acts 1983, 1st Ex. Sess., No. 34, §1, eff. Jan. 19, 1983.



RS 39:1435 - Contractual services; exemption; payment

§1435. Contractual services; exemption; payment

A. Public entities may contract for the services of a financial institution or other person, located in or out of the state, to perform any or all of the following functions with respect to an issue of fully registered securities and such contractual arrangement shall be exempt from the public contracts law, R.S. 38:2181 through 2317, and the Louisiana Procurement Code, R.S. 39:1551 through 1755:

(a) authentication, transfer, registration, exchange, mechanical, clerical functions, and any other duty or function of a ministerial, record keeping, or mechanical nature relating to the issuance of securities;

(b) record or bookkeeping or book entry functions;

(c) preparation, signing, and issuance of checks or warrants in payment of debt service or other obligations of the public entity issuing the securities;

(d) preparation and maintenance of reports and accounts;

(e) performance of other duties related to the issuance and payment of the securities.

B. The cost of said functions, whether incurred under a contract or through direct performance by the issuing public entity, may be paid from the proceeds of the sale of the securities or from other funds lawfully available for such purpose.

C. The records of ownership, registration, transfer, and exchange of the aforesaid registered securities and of persons to whom payment with respect to such securities is made shall be exempt from the public records law, Title 44 of the Louisiana Revised Statutes.

Added by Acts 1983, 1st Ex. Sess., No. 34, §1, eff. Jan. 19, 1983.



RS 39:1436 - Pledge and assignment of registered securities

§1436. Pledge and assignment of registered securities

Any form provided for in this Chapter to fully register securities may include a method of registering pledges or assignments of the securities, and such registration shall effect delivery and notification of the pledged or assigned securities as required by law.

Acts 1983, No. 699, §1.



RS 39:1437 - Registration requirements

§1437. Registration requirements

Notwithstanding any other law to the contrary, securities in fully registered form, other than general obligation and sales tax bonds, need not be registered with any state, parish, or local department, agency, or official. General obligation and sales tax bonds, except those issued in fully registered form using a book entry system, shall, upon the original issuance thereof only, continue to be registered with the Secretary of State in accordance with R.S. 39:911 and R.S. 39:698.9. Any other statutes requiring registration of securities with any state, parish, or local official or state, parish, or local agency or department shall not be applicable to any securities of public entities.

Acts 1983, No. 699, §1.



RS 39:1438 - Issuers of securities; continuing disclosure requirements; audit requirements

§1438. Issuers of securities; continuing disclosure requirements; audit requirements

A. Definitions. For purposes of this Section:

(1) "Auditor" means the legislative auditor or any private accounting firm which prepares the annual financial audit of a public entity under rules of the legislative auditor regarding the audit of governmental entities, quasi-governmental entities, or entities otherwise subject to public audit by the legislative auditor.

(2) "Continuing disclosure agreement" means any agreement entered into by an obligated person which sets forth the continuing disclosure obligations of such obligated person pursuant to the SEC rule.

(3) "EMMA" means the Electronic Municipal Market Access system maintained by the Municipal Securities Rulemaking Board.

(4) "Issuer" means any "issuer of municipal securities" as defined in the SEC rule.

(5) "Municipal securities" means any securities which are issued by a public entity which are subject to continuing disclosure under the SEC rule.

(6) "Obligated person" has the meaning defined in the SEC rule.

(7) "Public entity" means the state, its agencies, departments, boards, commissions, parishes, municipalities, school boards, special districts, special authorities, and any other political subdivision or other entity created by any of the foregoing.

(8) "SEC rule" means the municipal securities continuing disclosure rule of the United States Securities and Exchange Commission codified as Section 240.15c2-12 of Title 17 of the Code of Federal Regulations, together with all corresponding rules, updates, notices, and interpretations of the United States Securities and Exchange Commission and the Municipal Securities Rulemaking Board, as may be amended from time to time.

B. Findings and purpose. The legislature recognizes that public entities often act as issuer or obligated persons of municipal securities and therefore are often subject to the SEC rule, which was established in order to provide municipal securities investors with more timely and transparent access to financial and other material information while such securities remain outstanding. The legislature finds that the continuing disclosure requirements of the SEC rule are in the public interest, and now desires to establish procedures to provide for compliance and audit with respect to municipal securities issued in the state.

C. Recordkeeping. (1) Every public entity shall continuously maintain:

(a) A list of all Louisiana municipal securities for which the public entity is the issuer or an obligated person.

(b) A copy of all continuing disclosure agreements to which the public entity is a party.

(c) If, pursuant to a continuing disclosure agreement to which the public entity is a party, the public entity is responsible for filing notices of changes in bond ratings, a list of current ratings for such securities, if any.

(2) All records required to be kept by a public entity under this Section shall be subject to inspection by the public entity's auditor.

D. Audit. As part of its annual financial audit of a public entity, a public entity's auditor shall:

(1) Review the public entity's compliance with the recordkeeping requirements of this Section.

(2) Review a sample of the public entity's filings on EMMA to determine if such filings are in compliance with the continuing disclosure agreements to which the public entity is a party.

Acts 2014, No. 463, §1.



RS 39:1441 - DEFEASANCE OF SECURITIES

CHAPTER 14. DEFEASANCE OF SECURITIES

OF PUBLIC ENTITIES

§1441. Definitions

As used in this Chapter, the following terms shall have the following meanings:

A. "Securities" means bonds, notes, certificates, or other written obligations for the repayment of borrowed money, including obligations to refund any of them.

B. "Public entities" means: (1) the state of Louisiana, state departments, boards, commissions, or agencies; parishes; municipalities; parish and municipal school boards and districts; levee boards and districts; port boards and commissions; port, harbor, terminal and industrial districts; drainage and land reclamation districts; all special service districts, including but not limited to road, water, sewerage, fire protection, recreation, hospital service, gas utility, and garbage districts; (2) all other political subdivisions, special authorities, commissions, and boards heretofore or hereafter created by or pursuant to the constitution or statutes of the state, any laws incorporated into or ratified or confirmed by the constitution, or general or special charters of any parish or municipality; and (3) any other unit of local government created or governed by the governing authority of any parish or municipality.

Added by Acts 1978, No. 381, §1, eff. July 12, 1978.



RS 39:1442 - Defeasance of securities of a public entity

§1442. Defeasance of securities of a public entity

A. Securities of a public entity shall be defeased and shall be deemed to be paid and shall no longer be considered to be outstanding under the instrument providing for their issuance, and the covenants, agreements, and obligations contained in the instrument providing for their issuance shall be discharged if one of the following shall occur:

(1) There is deposited in an irrevocable trust with a bank which is a member of the Federal Deposit Insurance Corporation, or its successor, or with a trust company, monies in an amount sufficient to pay in full the principal of and interest and call premiums, if any, on such securities to their stated maturity or to the date fixed for their redemption, if such securities are callable for redemption prior to their stated maturities and irrevocable provision has been made for the call thereof.

(2) There is deposited in an irrevocable trust with a bank which is a member of the Federal Deposit Insurance Corporation, or its successor, or with a trust company, noncallable direct general obligations of the United States of America or obligations unconditionally guaranteed in principal and interest by the United States of America, including certificates or other evidence of an ownership interest in such noncallable direct obligations, which may consist of specified portions of interest thereon, such as those securities commonly known as CATS, TIGRS, and STRPS, the principal of and interest on which, when added to other monies, if any, deposited therein, shall be sufficient to pay when due the principal of and interest and call premiums, if any, on such securities to their stated maturity or to the date fixed for redemption, if such securities are callable for redemption prior to their stated maturities and irrevocable provision has been made for the call thereof.

B. Neither the obligations, the moneys deposited with the bank pursuant to this Section, nor the principal or interest payments on any such obligations shall be withdrawn or used for any purpose other than and they shall be held in trust for the payment of the principal of and premium, if any, and interest on the securities defeased. The holders of the securities which are so defeased shall have an express lien on such moneys or governmental obligations until paid out, used, and applied in accordance with this Section.

Added by Acts 1978, No. 381, §1, eff. July 12, 1978; Acts 1988, No. 764, §1, eff. July 15, 1988; Acts 1999, No. 297, §1.



RS 39:1443 - Effect of defeasance

§1443. Effect of defeasance

Securities of the public entity which have been defeased as provided in R.S. 39:1442 shall no longer be considered as outstanding in computing any constitutional or statutory debt limitation with respect to the issuance of securities by such entity, and the public entity shall be released from the covenants, agreements, and obligations contained in the instrument authorizing such securities.

Added by Acts 1978, No. 381, §1, eff. July 12, 1978.



RS 39:1444 - Definitions

CHAPTER 14-A. REFUNDING OF SECURITIES

OF PUBLIC ENTITIES

§1444. Definitions

As used in this Chapter, the following terms shall have the following meanings:

(1) "Credit enhancement device" means a letter of credit, bank guarantee, municipal bond insurance, surety bond, or any other device designed to improve the credit quality and marketability of securities.

(2) "General obligation bonds" means bonds payable from ad valorem taxes levied by the issuer without limit as to rate or amount and to the payment of which bonds the full faith and credit of the issuer may also be pledged.

(3) "Issuer" means the public entity issuing refunding bonds.

(4) "Limited tax bonds" means bonds payable from any taxes other than unlimited ad valorem taxes.

(5) "Public entities" or "public entity" means any one of the following, acting alone or in conjunction with any other:

(a) State boards, commissions, or agencies; parishes; municipalities; parish and municipal school boards and districts; levee boards and districts; port boards and commissions; port, harbor, terminal, and industrial districts; drainage and land reclamation districts; all special service districts, including but not limited to road, water, sewerage, fire protection, recreation, hospital service, gas utility, and garbage districts; public trusts; and industrial development boards;

(b) All other political subdivisions, special authorities, commissions, and boards heretofore or hereafter created by or pursuant to the constitution or statutes of the state, any laws incorporated into or ratified or confirmed by the constitution, or general or special charters of any parish or municipality; and

(c) Any other unit of local government created or governed by the governing authority of any parish or municipality.

(6) "Refunding bonds" means any securities issued to refund outstanding securities.

(7) "Revenue bonds" means securities payable from and secured solely by a pledge of the income and revenues derived or to be derived from fees, rates, rentals, tolls, charges, grants, or other receipts, income, or revenues derived from any properties or facilities belonging to or leased by a public entity or from obligations owed to such entity or from obligations arising in connection with an undertaking, facility, project, or any combination thereof.

(8) "Securities" means bonds, notes, certificates, or other written obligations for the repayment of borrowed money.

Acts 1984, No. 352, §1, eff. July 2, 1984.



RS 39:1445 - Authorization of refunding bonds

§1445. Authorization of refunding bonds

Subject to the approval of the State Bond Commission and without reference to any other provisions of the laws of Louisiana and in addition to any other authority therefor, any public entity is hereby authorized to issue refunding bonds for the purpose of refunding, readjusting, restructuring, refinancing, extending, or unifying the whole or any part of its outstanding securities in an amount sufficient to provide the funds necessary to effectuate the purpose for which the refunding bonds are being issued and to pay all costs associated therewith.

Acts 1984, No. 352, §1, eff. July 2, 1984.



RS 39:1446 - Manner of issuance of refunding bonds

§1446. Manner of issuance of refunding bonds

A. The refunding bonds shall be issued pursuant to a resolution or an ordinance adopted by the governing body of the issuer, which resolution or ordinance shall fix all details of the refunding bonds, including their form, terms, repayment schedule, and redemption features. The refunding bonds may be issued as part of a multi-purpose issue.

B. The governing body of the issuer shall have authority to adopt all proceedings necessary for the authorization, sale, and delivery of the bonds, including the right to enter into all contractual arrangements as may be necessary to effectuate the purpose for which the refunding bonds are being issued upon terms determined by the governing body of the issuer to be advantageous and beneficial to the issuer.

Acts 1984, No. 352, §1, eff. July 2, 1984.



RS 39:1447 - Security for refunding bonds

§1447. Security for refunding bonds

A. The refunding bonds issued to refund outstanding revenue bonds or limited tax bonds may be secured in the same manner as the securities being refunded or may be secured in such other manner as may be prescribed by the governing body of the issuer; provided, however, if such refunding bonds are to be secured by the full faith and credit of the issuer, they must be authorized at an election held by the issuer in accordance with the requirements of the constitution and laws of Louisiana pertaining to elections for the issuance of general obligation bonds.

B. Any general obligation refunding bonds issued to refund outstanding general obligation securities shall be authorized in accordance with Article VI, Section 33(A) of the Louisiana Constitution of 1974 and, subject to the provisions thereof, shall be issued in accordance with the provisions of this Chapter.

Acts 1984, No. 352, §1, eff. July 2, 1984.



RS 39:1448 - Additional security

§1448. Additional security

Refunding bonds issued under this Chapter may be secured additionally by credit enhancement devices, the cost of which, upon a finding of benefit therefrom by the governing body of the issuer, may be paid from the proceeds of the refunding bonds or other lawfully available funds. The refunding bonds may also be secured by a trust agreement or trust indenture by and between the issuer and one or more corporate trustees.

Acts 1984, No. 352, §1, eff. July 2, 1984.



RS 39:1449 - Sale of refunding bonds

§1449. Sale of refunding bonds

Refunding bonds may be sold at either public or negotiated sale for such price as may be determined by the governing body of the issuer and approved by the State Bond Commission.

Acts 1984, No. 352, §1, eff. July 2, 1984.



RS 39:1450 - Interest rates of refunding bonds

§1450. Interest rates of refunding bonds

Refunding bonds shall bear interest at such rate or rates as are set forth in the resolution or ordinance authorizing the issuance of the bonds but such interest rate or rates shall be governed by the provisions of R.S. 39:1424 and 1424.1.

Acts 1984, No. 352, §1, eff. July 2, 1984.



RS 39:1451 - Publication of resolution or ordinance; peremption

§1451. Publication of resolution or ordinance; peremption

A. Any resolution or ordinance authorizing the issuance of refunding bonds shall be published one time in the official journal of the issuer or, if the issuer does not have an official journal, one time in a newspaper of general circulation within the jurisdiction of the issuer; however, it shall not be necessary to publish any exhibits to such resolution or ordinance if the same are available for public inspection and such fact is stated in the publication.

B. For thirty days after the date of publication, any person in interest may contest the legality of the resolution or ordinance, any provision of the refunding bonds to be issued pursuant to it, the provisions therein made for the security and payment of the refunding bonds and the validity of all other provisions and proceedings relating to the authorization and issuance of such bonds.

C. After the said thirty days, no person may contest the regularity, formality, legality or effectiveness of the resolution or ordinance, any provisions of the refunding bonds to be issued pursuant to it, the provisions for the security and payment of the refunding bonds and the validity of all other provisions and proceedings relating to their authorization and issuance, for any cause whatever. Thereafter, it shall be conclusively presumed that the refunding bonds are legal and that every legal requirement for the issuance of the refunding bonds has been complied with. No court shall have authority to inquire into any of these matters after the said thirty days.

Acts 1984, No. 352, §1, eff. July 2, 1984.



RS 39:1452 - Status of refunding bonds as negotiable instruments; exemption from taxes; legal investments

§1452. Status of refunding bonds as negotiable instruments; exemption from taxes; legal investments

All refunding bonds issued pursuant to this Chapter shall be and are hereby made negotiable instruments within the meaning of and for all purposes of the negotiable instruments law of Louisiana, subject only to the provisions of the refunding bonds for registration. All refunding bonds and the income therefrom shall be exempt from all taxation by this state or any political subdivision thereof. The refunding bonds shall be legal and authorized investments for banks, savings banks, insurance companies, homestead and building loan associations, trustees and other fiduciaries and may be used for deposit with any officer, board, municipality or other political subdivision of the state of Louisiana, in any case where, by present or future laws, deposit or security is required.

Acts 1984, No. 352, §1, eff. July 2, 1984.



RS 39:1453 - Use of proceeds of refunding bonds

§1453. Use of proceeds of refunding bonds

The proceeds of the sale of any refunding bonds shall be deposited, applied, and disbursed in accordance with the provisions of the resolution or ordinance authorizing the issuance of the refunding bonds.

Acts 1984, No. 352, §1, eff. July 2, 1984.



RS 39:1454 - Refunded bonds not considered outstanding

§1454. Refunded bonds not considered outstanding

The refunded bonds shall not be considered outstanding for the purpose of debt limitation laws restricting the amount of bonds that may be issued by any issuer.

Acts 1984, No. 352, §1, eff. July 2, 1984.



RS 39:1455 - Application of provisions

§1455. Application of provisions

The powers and rights conferred by this Chapter shall be in addition to the power and rights conferred by any other general or special law. This Chapter does and shall be construed to provide a complete and additional method for the issuance of refunding bonds. No proceeding, notice, or approval shall be required for the issuance of any refunding bonds or any instrument as security therefor, except as provided herein. The provisions of this Chapter shall be liberally construed for the accomplishment of its purposes.

Acts 1984, No. 352, §1, eff. July 2, 1984.



RS 39:1456 - General obligation bond debt limitations; advance refunding

§1456. General obligation bond debt limitations; advance refunding

The debt limitation for general obligation bonds issued by any political subdivision in order to advance refund its outstanding debt obligations is hereby established at an amount not greater than one hundred ten percent of the debt limitation otherwise established by law, provided that the term of the debt refunded shall not be extended and the principal and interest payments on the refunding bonds is less in each calendar year than the principal and interest in such calendar year on the outstanding debt being refunded.

Acts 1991, No. 178, §1, eff. July 2, 1991.



RS 39:1460.1 - Definitions

CHAPTER 14-B. BOND ANTICIPATION NOTES

OF PUBLIC ENTITIES

§1460.1. Definitions

As used in this Chapter, the following terms shall have the following meanings:

(1) "Public Entity" means:

(a) Parishes, municipalities, parish and municipal school boards and districts, drainage and land reclamation districts, and all special service districts including but not limited to road, water, sewerage, fire protection, recreation, hospital service, gas utility, and garbage districts;

(b) All other political subdivisions, special authorities, commissions, and boards heretofore or hereafter created by or pursuant to the constitution or statutes of the state, any laws incorporated into or ratified or confirmed by the constitution, or general or special charters of any parish or municipality; and

(c) All other units of local government created by or governed by the governing authorities of parishes or municipalities.

(2) "Securities" means bonds, notes, certificates, or other written obligations for the repayment of borrowed money.

Acts 1986, No. 907, §1, eff. July 10, 1986.



RS 39:1460.2 - Authorization of bond anticipation notes

§1460.2. Authorization of bond anticipation notes

A. Subject to the approval of the State Bond Commission, without reference to any other provisions of the laws of Louisiana and in addition to any other authority therefor, any public entity which is now or hereafter authorized by the constitution or the statutes of the state of Louisiana to incur debt and issue securities may authorize the issuance of bond anticipation notes in one or more series in anticipation of the issuance of securities which have been duly and lawfully authorized. The proceeds of the sale of such notes, exclusive of accrued interest, shall be used for the purpose of paying capitalized interest on such notes, for paying the costs of issuance, for providing a reserve for the payment of such notes, for renewing the principal amount of previously issued bond anticipation notes, or for the purpose for which the anticipated securities were authorized.

B. Bond anticipation notes shall be payable in principal from the proceeds of the sale of the duly authorized securities, from the sale of additional bond anticipation notes, from revenue sources from which the anticipated securities are payable when issued, or from other lawfully available funds. Interest on bond anticipation notes may be capitalized and paid from the proceeds of the issue, paid from the revenue source from which the anticipated securities are payable when issued, or paid from other lawfully available funds.

C. The bond anticipation notes shall be issued pursuant to a resolution or an ordinance adopted by the governing authority of the public entity.

D. The public entity shall in the resolution or ordinance authorizing the issuance of the bond anticipation notes fix all details of the bond anticipation notes, including the term, date, price, interest rates, maturities, denominations, and other specified terms of the bond anticipation notes in accordance with the provision of Subtitle III, Chapter 13 of Title 39 of the Louisiana Revised Statutes of 1950. The total amount of bond anticipation notes issued and outstanding at any one time shall not exceed the principal amount of authorized securities in anticipation in which the bond anticipation notes were issued.

E. The bond anticipation notes issued under this Chapter may be additionally secured by credit enhancement devices the cost of which, upon a finding of benefit therefrom by the governing authority of the public entity, may be paid from the proceeds of the bond anticipation notes or other lawfully available funds.

F. Bond anticipation notes may be sold at either public or negotiated sale for such price as may be determined by the governing authority of the public entity and approved by the State Bond Commission.

G. All bond anticipation notes issued pursuant to this Chapter shall be and are hereby made negotiable instruments within the meaning of and for all purposes of the negotiable instruments law of Louisiana, subject only to provisions for registration. All bond anticipation notes and the interest and income therefrom shall be exempt from all taxation by this state or any political subdivision thereof. The bond anticipation notes shall be legal and authorized investments for banks, savings banks, insurance companies, homestead and building and loan associations, trustees, and other fiduciaries and may be used for deposit with any officer, board, municipality, or other political subdivision of the state of Louisiana in any case where, by present or future laws, deposit or security is required.

H. Any resolution or ordinance authorizing the issuance of bond anticipation notes shall be published one time in the official journal of the public entity or, if the public entity does not have an official journal, one time in a newspaper of general circulation within the jurisdiction of the public entity; however, it shall not be necessary to publish any exhibits to such resolution or ordinance if the same are available for public inspection and such fact is stated in the publication. For thirty days after the date of the publication, any person in interest may contest the legality of the resolution or ordinance, any provision of the bond anticipation notes to be issued pursuant to it, the provisions therein made for the security and payment of the bond anticipation notes, and the validity of all other provisions and proceedings relating to the authorization and issuance of such bond anticipation notes. After the thirty days, no person may contest the regularity, formality, legality, or effectiveness of the resolution or ordinance, any provisions of the bond anticipation notes to be issued pursuant to it, the provisions for the security and payment of the bond anticipation notes, and the validity of all other provisions and proceedings relating to their authorization and issuance, for any cause whatever. Thereafter, it shall be conclusively presumed that the bond anticipation notes are legal and that every legal requirement for the issuance of the bond anticipation notes has been complied with. No court shall have authority to inquire into any of these matters after the thirty days.

I. The powers and rights conferred by this Chapter shall be in addition to the power and rights conferred by any other general or special law. This Chapter does and shall be construed to provide a complete and additional method for the issuance of bond anticipation notes. No proceeding, notice, or approval shall be required for the issuance of any bond anticipation notes or any instrument as security therefor, except as provided herein. The provisions of this Chapter shall be liberally construed for the accomplishment of its purposes.

Acts 1986, No. 907, §1, eff. July 10, 1986.



RS 39:1461 - ADVANCE REFUNDING OF BONDS

CHAPTER 15. ADVANCE REFUNDING OF BONDS

§1461. Definitions

As used in this Chapter, the following terms shall have the following meanings:

(1) "Outstanding bonds" means all or any one or more of the following bonds issued directly by the state or by any state board, agency, or commission which may be outstanding at any time:

(a) General obligation bonds which are secured by the full faith and credit of the state, which may or may not be payable from the Bond Security and Redemption Fund, including those bonds which are payable primarily from specified portions of specific taxes or other dedicated revenues.

(b) Bonds which are not secured by the full faith and credit of the state, but which are payable from dedicated portions of specific state taxes and may or may not be additionally payable from the Bond Security and Redemption Fund.

(2) "Refund" means the act of refunding, including readjusting, extending, and unifying outstanding bonds or issues of bonds.

(3) "Refunded bonds" means the bonds being refunded by the issuance of refunding bonds.

(4) "Government obligations" means direct obligations of or obligations the payment of the principal and interest of which is unconditionally guaranteed by the United States of America.

Added by Acts 1978, No. 382, §1, eff. July 12, 1978.



RS 39:1462 - Refunding bonds authorized

§1462. Refunding bonds authorized

The State Bond Commission is hereby authorized to issue refunding bonds, hereinafter referred to as "refunding bonds", for the purpose of providing funds to refund outstanding bonds of the state including, but not by way of limitation, amounts required for principal, interest to the maturity or redemption date, and call premium. If the refunding bonds carry an effective interest rate lower than that borne by the bonds being refunded and result in a net savings to the state after payment of all associated costs, there shall be no limit as to the amount of bonds that may be refunded by the issuance of refunding bonds pursuant to the authority of this Section.

Added by Acts 1978, No. 382, §1, eff. July 12, 1978; Acts 1986, No. 1048, §1, eff. Aug. 30, 1986; Acts 1986, 1st Ex. Sess., No. 1, §1, eff. Dec. 16, 1986.



RS 39:1463 - Status of refunding bonds

§1463. Status of refunding bonds

The refunding bonds shall be general obligations of the state of Louisiana, to the payment of which, as to principal, premium, if any, and interest when the same become due and payable, the full faith and credit of the state is hereby irrevocably pledged. The refunding bonds shall be secured by monies pledged, dedicated to, and paid into the Bond Security and Redemption Fund and shall be payable on a parity with all bonds or other obligations heretofore and hereafter issued which are secured by the fund and may be additionally secured by government obligations.

Added by Acts 1978, No. 382, §1, eff. July 12, 1978.



RS 39:1464 - Issuance of refunding bonds

§1464. Issuance of refunding bonds

The refunding bonds shall be issued from time to time by the State Bond Commission in its discretion and shall not be limited by the provisions of R.S. 39:1402(D) and (E) or be subject to the provisions of R.S. 39:1365 and R.S. 39:1366. The refunding bonds shall be authorized and issued by a resolution or resolutions of the State Bond Commission and shall be of such series, bear such date or dates, mature at such time or times not exceeding forty years from their respective dates, bear interest at such rate or rates subject to the provisions of Section 1465 of this Title, be in such denominations, be in such form, carry such registration and exchangeability provisions, be payable in such medium of payment and at such place or places, and be subject to such terms of redemption as such resolution or resolutions may provide. The resolution issuing the refunding bonds may provide for the establishment and maintenance of a sinking fund or a special escrow account or accounts for the payment of the principal of, and interest and premium, if any, on any maturities of the refunding bonds, the refunded bonds, or outstanding bonds not to be refunded by such refunding bonds or the payment of any other obligations of the state, contractual or otherwise, and any moneys deposited in such funds or accounts may be invested in government obligations and the maturing principal, interest, or redemption price of such government obligations may be used in the manner provided in such resolution including the securing and payment of all or any portion of the refunding bonds. The bonds shall be signed by either the state treasurer, the assistant treasurer, or the secretary of the State Bond Commission, and the great seal of the state of Louisiana shall be affixed, imprinted, or reproduced on the bonds, attested by the facsimile signature of the secretary of state. Any coupons attached to the bonds shall bear the facsimile signature of either the state treasurer, the assistant state treasurer, or the secretary of the State Bond Commission. The refunding bonds are declared to have the qualities of and are hereby made negotiable instruments under the laws of Louisiana and such bonds and the interest therefrom shall be exempt from income and all other taxation of the state of Louisiana.

Added by Acts 1978, No. 392, §1, eff. July 12, 1978.



RS 39:1465 - Sale of refunding bonds; interest rate

§1465. Sale of refunding bonds; interest rate

The refunding bonds shall be sold in such manner, at either public or nonpublic sale, as may be determined by the State Bond Commission, for such price and bearing interest at such rate or rates as will create for the refunding bonds an effective interest rate which is lower than that of the refunded bonds. No refunding bonds authorized hereunder shall be delivered unless the state treasurer has certified that the effective interest rate on the refunding bonds is a lower effective interest rate than the effective interest rate on the refunded bonds. This certification shall be conclusive. In computing the effective interest rate for the purposes of this Act, there shall be taken into consideration all costs and expenses of issuance of the refunding bonds, including fees for bond counsel and other consultants and, to the extent paid from sources other than the proceeds of such refunding bonds, redemption premiums, if any, on the refunded bonds.

Added by Acts 1978, No. 382, §1, eff. July 12, 1978.



RS 39:1466 - Use of proceeds of refunding bonds

§1466. Use of proceeds of refunding bonds

The proceeds of the sale of any refunding bonds shall be deposited, applied, and disbursed in accordance with the provisions of the resolution authorizing the issuance of the refunding bonds. Any earnings on the investment of the refunding bond proceeds may be used for the purpose of paying the principal, interest, and premium, if any, on the refunded bonds, and any balance after the complete retirement of the refunded bonds, as to principal, interest, and premium, if any, shall be placed in the Bond Security and Redemption Fund. The state treasurer may execute such documents and instruments as may be necessary to comply with the provisions of the resolution authorizing the issuance of the refunding bonds or to comply with applicable laws and regulations.

Added by Acts 1978, No. 382, §1, eff. July 12, 1978.



RS 39:1467 - Investment in government obligations

§1467. Investment in government obligations

Notwithstanding any other provisions of law to the contrary, the state treasurer may invest the proceeds of refunding bonds issued hereunder, moneys from any other source deposited in any funds or accounts established in connection with the issuance of the refunding bonds, or moneys from any source deposited in any funds or accounts established as part of a refinancing, reorganization or refunding of state debt, in government obligations; however, such government obligations shall mature as to principal and interest in such amounts and at such times as will provide, when needed, cash funds for the object or purpose for which the invested funds are to be used.

Added by Acts 1978, No. 382, §1, eff. July 12, 1978.



RS 39:1468 - Refunded bonds not considered outstanding

§1468. Refunded bonds not considered outstanding

For the purpose of debt limitation laws restricting the amount of general obligation bonds that may be issued by the state, no bond shall be deemed to be outstanding when payment of the principal of the applicable redemption premium, if any, on such bond, plus interest thereon to the due date thereof, whether such due date is by reason of maturity or upon redemption or prepayment or otherwise, shall have been made or caused to be made in accordance with the terms thereof, or shall have been provided by irrevocably depositing with a trustee or one of the paying agents for such bonds, in trust, moneys sufficient to make such payment or government obligations maturing as to principal and interest in such amount and at such time as will insure the availability of sufficient moneys to make such payment.

Added by Acts 1978, No. 382, §1, eff. July 12, 1978.



RS 39:1469 - Repealed by Acts 1986, No. 1048, 2, eff. July 17, 1986.

§1469. Repealed by Acts 1986, No. 1048, §2, eff. July 17, 1986.



RS 39:1470 - Definitions

CHAPTER 15-A. SHORT-TERM REVENUE

NOTES OF PUBLIC ENTITIES

§1470. Definitions

As used in this Chapter, the following terms shall have the following meanings:

(1) "Public entities" or "public entity" means any one of the following, acting alone or in conjunction with any other:

(a) State boards, commissions, or agencies; parishes; municipalities; parish and municipal school boards and districts; levee boards and districts; port boards and commissions; port, harbor and terminal, and industrial districts; drainage and land reclamation districts; all special service districts, including but not limited to road, water, sewerage, fire protection, recreation, hospital service, gas utility, and garbage districts; public trusts; and industrial development boards;

(b) All other political subdivisions, special authorities, commissions, and boards heretofore or hereafter created by or pursuant to the constitution or statutes of the state, any laws incorporated into or ratified or confirmed by the constitution, or general or special charters of any parish or municipality; and

(c) Any other unit of local government created or governed by the governing authority of any parish or municipality.

(2) "Revenue bonds" means securities payable from and secured solely by a pledge of the income and revenues derived or to be derived from fees, rates, rentals, tolls, charges, grants, or other receipts, income, or revenues derived from any properties or facilities belonging to or leased by a public entity or from obligations owed to such entity or from obligations arising in connection with an undertaking, facility, project, or any combination thereof.

(3) "Securities" means bonds, notes, certificates, or other written obligations for the repayment of borrowed money.

Acts 1984, No. 102, §1, eff. June 15, 1984.



RS 39:1471 - Authorization of short-term revenue notes

§1471. Authorization of short-term revenue notes

A. Any public entity which is now or hereafter authorized by the constitution or statutes of the state of Louisiana to issue revenue bonds may authorize the issuance of the revenue bonds in the form of short-term revenue notes from time to time in one or more series as part of a commercial paper financing program adopted by the public entity.

B. Short-term revenue notes may be issued for any of the authorized purposes specified in the constitutional or statutory authority and shall be payable from the revenue sources prescribed in the constitutional or statutory authority or, in the alternative, may be payable from the proceeds of short-term revenue notes approved pursuant to said financing program.

C. The short-term revenue notes authorized pursuant to the financing program of the public entity shall be issued by the public entity in the manner and in accordance with the terms and provisions of the constitutional or statutory authority, which authorizes the issuance of revenue bonds of the public entity, with the following exceptions.

(1)(a) In the event that the public entity is required to publish a notice of sale of revenue bonds pursuant to said constitutional or statutory authority, a single notice of sale may be published with the same force and effect set forth in the constitutional or statutory authority in lieu of a separate notice of sale for each series of short-term revenue notes.

(b) The notice of sale shall be subject to the approval of the State Bond Commission, shall describe the financing program, and shall specify:

(i) The purpose or purposes for which the proposed short-term revenue notes are to be issued,

(ii) The maximum principal amount of the short-term revenue notes which may be outstanding at any one time, and

(iii) The maximum interest rate of the short-term revenue notes.

(2) In the event that any approval by any state or local board, agency, public official, or commission is required to be obtained as a prerequisite to the issuance or sale of revenue bonds pursuant to the constitutional or statutory authority, a single approval may be obtained from the board, agency, public official, or commission with respect to the financing program, and the public entity shall not be required to obtain a separate approval with respect to each series of short-term revenue notes issued pursuant to the program.

(3) The public entity may, in the resolution authorizing the issuance of the short-term revenue notes, fix the dates, price, interest rates, maturities, and other specified terms of the short-term revenue notes or, in the event of anticipated rollovers or renewals of the short-term revenue notes, the public entity may, in the alternative, authorize one or more of its officers or members to fix the terms and to effect the sale and delivery of the short-term revenue notes upon such terms and conditions as may be prescribed by resolution of the public entity.

(4) In the event that any state agency or commission is required pursuant to the constitutional or statutory authority to sell revenue bonds on behalf of the public entity, the state agency or commission may delegate to one or more of its officers, members, or employees, authority to sell the short-term revenue notes upon such terms and conditions as may be specified by resolution of the state agency or commission.

Acts 1984, No. 102, §1, eff. June 15, 1984.



RS 39:1472 - Application of provisions

§1472. Application of provisions

The powers and rights conferred by this Chapter shall be in addition to the power and rights conferred by any other general or special law. The provisions of this Chapter shall be liberally construed for the accomplishment of its purpose.

Acts 1984, No. 102, §1, eff. June 15, 1984.



RS 39:1481 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1481. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1482 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1482. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1483 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

SUBPART B. DETERMINATIONS

§1483. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1484 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

SUBPART C. DEFINITIONS OF TERMS USED IN THE CODE

§1484. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1485 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

SUBPART D. OFFICE OF CONTRACTUAL REVIEW

§1485. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1486 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1486. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1487 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1487. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1488 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1488. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1489 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1489. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1490 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1490. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1491 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

SUBPART E. STATE PROFESSIONAL, PERSONAL,

CONSULTING, AND SOCIAL SERVICES

PROCUREMENT RULES AND REGULATIONS

§1491. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1492 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1492. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1493 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1493. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1493.1 - Repealed by Acts 2011, No. 343, §5.

§1493.1. Repealed by Acts 2011, No. 343, §5.



RS 39:1493.2 - Repealed by Acts 2006, No. 3, §1.

SUBPART F. COMMISSION FOR THE REVIEW AND

IMPROVEMENT OF SERVICES PROCUREMENT (REPEALED)

§1493.2. Repealed by Acts 2006, No. 3, §1.



RS 39:1493.3 - Repealed by Acts 2006, No. 3, §1.

§1493.3. Repealed by Acts 2006, No. 3, §1.



RS 39:1494 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

PART II. SOURCE SELECTION AND CONTRACT FORMATION

SUBPART A. METHODS OF SOURCE SELECTION

§1494. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1494.1 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1494.1. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1495 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1495. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1496 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1496. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1496.1 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1496.1. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1496.2 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1496.2. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1497 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1497. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1498 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1498. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1498.1 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1498.1. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1498.2 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1498.2. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1499 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1499. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1500 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1500. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1501 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1501. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1502 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1502. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1502.1 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1502.1. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1503 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

SUBPART B. REQUESTS FOR PROPOSALS

§1503. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1503.1 - Repealed by Acts 2006, No. 5, §1

§1503.1. Repealed by Acts 2006, No. 5, §1.



RS 39:1504 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1504. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1505 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

SUBPART C. QUALIFICATIONS AND DUTIES

§1505. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1506 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1506. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1507 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1507. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1508 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1508. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1509 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

SUBPART D. TYPES OF CONTRACTS

§1509. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1510 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1510. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1511 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1511. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1512 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1512. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1513 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1513. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1514 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1514. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1515 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1515. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1515.1 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1515.1. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1516 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

SUBPART E. AUDIT OF COST OR PRICING

DATA AND AUDIT OF RECORDS

§1516. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1517 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

SUBPART F. REPORTS

§1517. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1517.1 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1517.1. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1518 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1518. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1518.1 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1518.1. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1519 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

PART III. CONTRACT MODIFICATIONS AND TERMINATION

§1519. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1520 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1520. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1521 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

PART IV. COST PRINCIPLES

§1521. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1521.1 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1521.1. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1522 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

PART V. LEGAL AND CONTRACTUAL REMEDIES

SUBPART A. DEFINITION AND APPLICABILITY

§1522. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1523 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1523. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1524 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

SUBPART B. SETTLEMENT OF CONTROVERSIES

§1524. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1525 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1525. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1526 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

SUBPART C. ACTIONS

§1526. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1527 - Definitions

CHAPTER 16-A. INSURANCE

§1527. Definitions

As used in this Chapter, the following terms and phrases shall have the meanings ascribed to them in this Section unless otherwise provided or unless the context clearly indicates otherwise:

(1) "Claims" refers to only those claims covered by the Self-Insurance Fund in accordance with this Chapter.

(2) "Commissioner" means the commissioner of administration or his duly authorized designee.

(3) "State agencies" means the executive branch, the legislative branch, and the judicial branch of state government and the officers and employees thereof, but does not include parish officials set forth in Article VI, Sections 5(G) and 7(B) of the constitution or their respective officers, deputies, employees, or appointees. "State agencies" shall not include any housing authority created pursuant to Part I of Chapter 3 of Title 40 of the Louisiana Revised Statutes of 1950.

Added by Acts 1980, No. 520, §1, eff. July 1, 1980; Acts 1992, No. 385, §1; Acts 2001, No. 870, §1, eff. June 26, 2001.



RS 39:1528 - Creation of the office of risk management

§1528. Creation of the office of risk management

A. There is hereby created the office of risk management within the division of administration headed by the commissioner of administration.

B. The office of risk management, as the administrator of the risk management program of the state, is a plan of the state and is subject to the provisions of this Chapter and Title 39 of the Louisiana Revised Statutes of 1950. In managing all insurance covering property and liability exposure of the state, the office of risk management, the Self-Insurance Fund administered by the office, and commercial coverage transactions by the office on behalf of the state shall not be subject to the provisions of the Louisiana Insurance Code set forth in Title 22 of the Louisiana Revised Statutes of 1950.

Added by Acts 1980, No. 520, §1, eff. July 1, 1980; Acts 1992, No. 385, §1; Acts 2016, No. 374, §2, eff. July 1, 2016.



RS 39:1529 - Repealed by Acts 1992, No. 385, §3.

§1529. Repealed by Acts 1992, No. 385, §3.



RS 39:1530 - Repealed by Acts 1992, No. 385, §3.

§1530. Repealed by Acts 1992, No. 385, §3.



RS 39:1531 - Appointment of assistants and other employees

§1531. Appointment of assistants and other employees

The commissioner of administration may employ and supervise such assistants and other persons as are determined to be necessary to discharge the duties of the office, may fix their compensation, and may delegate such of his authority to such assistants as he deems appropriate, all within the applicable provisions of state law and regulations.

Added by Acts 1980, No. 520, §1, eff. July 1, 1980; Acts 1992, No. 385, §1.



RS 39:1532 - Reporting requirements

§1532. Reporting requirements

A. The commissioner of administration shall prepare such reports as he finds necessary for the proper conduct of his duties.

B. In the fiscal year immediately following a regular session of the legislature in which the legislature has enacted appropriations from the state general fund for the payment of specific judgments or claims, the commissioner of administration shall report to the House Committee on Appropriations and the Senate Committee on Finance on the fifteenth day of October and the fifteenth day of February regarding the payment status of all such claims and judgments, including but not limited to the last offer made by the plaintiff as well as the last offer made by the state of Louisiana and the final cost of each judgment.

Added by Acts 1980, No. 520, §1, eff. July 1, 1980; Acts 1992, No. 385, §1; Acts 2008, No. 843, §1, eff. July 1, 2008.



RS 39:1533 - Self-Insurance Fund

§1533. Self-Insurance Fund

A. There is hereby created in the Department of the Treasury a special fund to be known as the "Self-Insurance Fund". The fund shall consist of all premiums paid by state agencies under the state's risk management program as established by this Chapter, the investment income earned from such premiums and commissions retained in accordance with the provisions of this Title. This fund shall be used only for the payment of losses incurred by state agencies under the self-insurance program, premiums for insurance obtained through commercial carriers, administrative expenses associated with the management of the state's risk, law enforcement officers and firemen's survivors benefits as provided for in R.S. 40:1665(C) and 1665.2(C), the payment of losses incurred by the Jefferson Parish Human Services Authority in accordance with R.S. 28:831(J), the payment of losses incurred by the Capital Area Human Services District in accordance with R.S. 28:906, the payment of losses incurred by the Florida Parishes Human Services Authority in accordance with R.S. 28:856, the payment of losses incurred by the Metropolitan Human Services District in accordance with R.S. 28:866, the payment of losses incurred by the Northeast Delta Human Services Authority in accordance with R.S. 28:896, and the funding of the legal services, such funds to be administered by the commissioner of administration.

NOTE: Subsection A as amended by Acts 2006, No. 449, §3, eff. upon appropriation of funds. See Acts 2006, No. 449, §4.

A. There is hereby created in the Department of the Treasury a special fund to be known as the "Self-Insurance Fund". The fund shall consist of all premiums paid by state agencies under the state's risk management program as established by this Chapter, the investment income earned from such premiums and commissions retained in accordance with the provisions of this Title. This fund shall be used only for the payment of losses incurred by state agencies under the self-insurance program, premiums for insurance obtained through commercial carriers, administrative expenses associated with the management of the state's risk, law enforcement officers and firemen's survivors benefits as provided for in R.S. 40:1665(C) and 1665.2(C), the payment of losses incurred by the Jefferson Parish Human Services Authority in accordance with R.S. 28:831(J), the payment of losses incurred by the Capital Area Human Services District in accordance with R.S. 28:906, the payment of losses incurred by the Florida Parishes Human Services Authority in accordance with R.S. 28:856, the payment of losses incurred by the Metropolitan Human Services District in accordance with R.S. 28:866, the payment of losses incurred by the Northeast Delta Human Services Authority in accordance with R.S. 28:896, the payment of losses incurred by the South Central Louisiana Human Services Authority in accordance with R.S. 28:876, and the funding of the legal services, such funds to be administered by the commissioner of administration.

B. The representation of the state and state agencies in all claims covered by the Self-Insurance Fund, and in all tort claims whether or not covered by the Self-Insurance Fund, shall be provided by the attorney general or by private legal counsel appointed by the attorney general, with the concurrence of the commissioner of administration in accordance with the provisions of R.S. 49:258. The attorney general shall be reimbursed for all reasonable costs incurred in providing the necessary legal services. The preceding sentence shall not be interpreted to prevent direct payment by the office of risk management of private legal counsel and vendors. The fund shall be used for no other purposes. The office of risk management shall maintain separate accounts for each of the insurance categories.

Added by Acts 1980, No. 520, §1, eff. July 1, 1980; Acts 1988, No. 448, §3, eff. July 1, 1988; Acts 1989, No. 308, §2; Acts 1992, No. 385, §1; Acts 1995, No. 723, §3, eff. June 21, 1995; Acts 1996, 1st Ex. Sess., No. 54, §3; Acts 2003, No. 594, §4, eff. June 27, 2003; Acts 2003, No. 846, §4, eff. July 1, 2003; Acts 2006, No. 449, §3, eff. June 15, 2006; Acts 2006, No. 631, §3, eff. June 23, 2006; Acts 2013, No. 220, §16, eff. June 11, 2013; Acts 2014, No. 158, §§3 and 7.

NOTE: Acts 1996, 1st Ex. Sess., No. 54, which amends §1533(A), provides that the provisions of Subsection A as amended therein will become effective upon the transfer of functions and employees from the Department of Health and Hospitals to the Capital Area Human Services District.



RS 39:1533.1 - Repealed by Acts 2000, 1st Ex. Sess., No. 20, 3, eff. July 1, 2000.

§1533.1. Repealed by Acts 2000, 1st Ex. Sess., No. 20, §3, eff. July 1, 2000.



RS 39:1533.2 - Future Medical Care Fund

§1533.2. Future Medical Care Fund

A. There is hereby established in the state treasury the "Future Medical Care Fund", hereinafter referred to as the "fund". The fund shall consist of such monies transferred or appropriated to the fund for the purposes of funding medical care and related benefits that may be incurred subsequent to judgment rendered against the state or a state agency as provided by R.S. 13:5106 and as more specifically provided in R.S. 13:5106(B)(3)(c). All costs or expenses of administration of the fund shall be paid from the fund.

B. The fund shall be administered by the treasurer on behalf of the office of risk management for the benefit of claimants suing for personal injury who are entitled to medical care and related benefits that may be incurred subsequent to judgment. Except for costs or expenses of administration, this fund shall be used only for payment of losses associated with such claims. At the close of each fiscal year, the treasurer shall transfer to the Future Medical Care Fund from the Self-Insurance Fund an amount equal to the monies expended from the Future Medical Care Fund during that fiscal year. Monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund. Interest earned on investment of monies in the fund shall be deposited in and credited to the fund. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.

Acts 2000, 1st Ex. Sess., No. 20, §2, eff. July 1, 2000.



RS 39:1534 - Transfer of personnel and funds

§1534. Transfer of personnel and funds

All personnel and funds provided to the Division of Administration in the ancillary enterprise bill for operation of the property insurance section are hereby transferred to the office of risk management.

Added by Acts 1980, No. 520, §1, eff. July 1, 1980.



RS 39:1535 - Duties and responsibilities

§1535. Duties and responsibilities

A. It is the responsibility of the commissioner of administration through the office of risk management to manage all state insurance covering property and liability exposure, through commercial underwriters or by self-insuring. Personnel benefits and group health and life coverage are excepted. It is also the responsibility of the commissioner of administration through the office of risk management to manage all tort claims made against the state or any state agency whether or not covered by the Self-Insurance Fund.

B. The duties and responsibilities of the office of risk management shall include but not be limited to the following:

(1) Administration of the state's risk management program.

(2) Recommendation to the legislature of the amounts of premium charges assessable to the various state agencies.

(3) Provision of claim adjustment services through either employees or contractual services.

(4) Assist its counsel in the defense of claims against the state.

(5) Investigation of claims falling within the scope of this Chapter.

(6) Negotiation, compromise, and settlement of all claims against the state or state agencies covered by the Self-Insurance Fund, and all tort claims against the state or state agencies whether or not covered by the Self-Insurance Fund; however, all such compromises and settlements shall be made in return for a complete release and waiver of all further liability of the state, state agencies, and of the officers, officials, and employees covered by R.S. 13:5108.2. No settlement over twenty-five thousand dollars per claimant shall be made without the approval of the attorney general's office.

(7) Provision of loss control services to all state agencies.

(8) Coordination with the state fire marshal's office.

(9) Issuance of contracts to officers and agencies for any self-insured coverages; however, such contracts shall contain subrogation clauses subrogating to the state of Louisiana the rights of any insured thereunder against any third party for the amount of the loss insured.

(10) Purchase of insurance through commercial carriers when necessary to implement the provisions of this Chapter.

(11) Maintenance of an inventory of state owned property and contents to include accurate valuations.

(12) The promulgation of rules and regulations to establish procedures governing state risks including but not limited to the early reporting of all accidents, property damage, and injuries sustained where a participating or covered entity of the state may be liable for damages in whole or in part in connection therewith, the investigation of such reports, and the compromise of a claim or lawsuit where appropriate.

C. In addition to the foregoing duties and responsibilities, the commissioner of administration is authorized to adjust and negotiate tort claims which are not covered by the Self-Insurance Fund and to compromise or settle such claims against the state or against state agencies as defined by R.S. 39:1527(1) in the manner provided for in R.S. 39:1535(B)(6). Settlements or compromises of claims which are not self-insured shall be paid from the state general fund.

D.(1) Any settlement or compromise agreement of claims against the state or a state agency for an amount of five hundred thousand dollars or more that is covered by the Self-Insurance Fund, or of tort claims against the state or a state agency whether or not covered by the Self-Insurance Fund shall contain a resolutory condition that payment shall not be made unless the agreement is approved by a majority of the members of a subcommittee of the Joint Legislative Committee on the Budget comprised of three members of the Senate and three members of the House of Representatives designated by the chairman.

(2) Notwithstanding any other provision of law to the contrary, the subcommittee may meet in executive session to consider such agreement.

(3) The subcommittee shall be presented with a concise abstract of the facts and principles of law upon which the claim is based. The abstract shall include a detailed analysis of the calculation of damages as well as the costs of court and interest thereon. The abstract and other information submitted to the subcommittee shall be public record, with the exception of material that reflects the mental impressions, conclusions, opinions, or theories of an attorney obtained or prepared in anticipation of litigation or in preparation for trial.

(4) The amount of the settlement and terms and conditions of the agreement shall be public record.

Added by Acts 1980, No. 520, §1, eff. July 1, 1980; Acts 1988, No. 53, §1; Acts 1988, No. 448, §3, eff. July 1, 1988; Acts 1989, No. 761, §1; Acts 1992, No. 385, §1; Acts 1993, No. 1038, §1; Acts 1995, No. 1059, §1, eff. June 29, 1995.



RS 39:1536 - Assessment of premiums

§1536. Assessment of premiums

A.(1) The office of risk management shall assess premiums to each agency based on its actual loss experience and exposure levels for both self-insured and commercial coverage. Such assessment may be on a retrospective basis.

(2) For the purposes of this Section, the term "agency" for higher education entities shall mean each individual board, institution, or entity within postsecondary education and the administration and each individual hospital within the Louisiana State University Health Sciences Center Health Care Services Division.

B.(1) Any agency which has undergone a loss prevention audit by the office of risk management and has received certification from the office of risk management as being in compliance with state law and loss prevention standards prescribed by the office of risk management shall receive a credit to be applied to the agency's annual self-insured premium per line of insurance coverage, excluding the coverages for road hazards and medical malpractice, equal to five percent of the agency's total annual self-insured premium paid per line of coverage.

(2) An agency which has failed to receive certification after undergoing a loss prevention audit by the office of risk management shall be liable for a penalty of five percent of the agency's total annual self-insured premium paid per line of coverage, excluding the coverages for road hazards and medical malpractice. The office of risk management shall notify such agency of the penalty at least sixty days prior to assessing the penalty. The agency may, within ten days of its receipt of such notification, request that the Joint Legislative Committee on the Budget review the potential impact of the penalty on the agency. If the committee conducts a hearing on the request within forty-five days from receipt of the request, the committee may nullify the penalty for such agency. Such penalty shall be payable at the time of each premium payment, and shall be used by the office of risk management for claims payment.

Added by Acts 1980, No. 520, §1, eff. July 1, 1980. Acts 1983, No. 110, §1; Acts 1998, 1st Ex. Sess., No. 11, §2; Acts 1999, No. 909, §1, eff. July 1, 1999.



RS 39:1536.1 - Payment of premiums

§1536.1. Payment of premiums

Every agency shall timely pay premiums billed by the office of risk management. In the event any agency fails to pay any premiums due the office of risk management within one hundred twenty days of the effective date of the appropriated insurance coverages, the commissioner of administration may upon request by the office of risk management draw a warrant against budgeted funds of any delinquent agency directing the treasurer to pay the office of risk management for the unpaid premiums.

Acts 1988, No. 85, §1, eff. July 1, 1988.



RS 39:1537 - Annual report

§1537. Annual report

The commissioner of administration shall submit to the governor, the attorney general, and the legislature annually a formal report on the state's risk management program which shall include:

(1) Current data on premiums and incurred losses for each line of commercially insured and self-insured coverage.

(2) A current financial statement detailing the assets and liabilities for each separate account held in the state self-insurance fund.

(3) Data on all administrative costs associated with the state's risk management program by type and line of coverage.

(4) Data on loss experience to include type, severity, and frequency of losses in the aggregate and for each state department.

(5) A record of all claims paid under self-insurance programs.

(6)(a) Data comparison of self-insurance programs in other states, including data as to loss experience, payment of claims, and operating expenses for these programs.

(b) Differences in program structure of the self-insurance programs in other states with recommendations as may be necessary to become more efficient and cost effective.

(c) Any additional information or comparisons which will assist in determining the efficiency and potential for savings of a self-insurance program as compared to commercial insurance or other alternatives for providing liability coverage. Data comparisons with similarly structured state self-insurance programs, including data such as losses and expenses, and any resulting recommendations for the state self-insured program.

(7) Data on all settlements, compromises, judgments, and post-judgment settlements which shall include the amounts claimed and the amounts paid with cumulative totals for each type of damage claim.

Added by Acts 1980, No. 520, §1, eff. July 1, 1980; Acts 1992, No. 385, §1; Acts 1993, No. 588, §1; Acts 2004, No. 160, §1, eff. July 1, 2004.



RS 39:1538 - Claims against the state

§1538. Claims against the state

(1) Claims against the state or any of its agencies to recover damages in tort for money damages against the state or its agencies for injury or loss of property, personal injury, or death caused by the negligent or wrongful act or omission of any employee of the agency while acting within the scope of his office or employment under circumstances in which the state or such agency, if a private person, would be liable to the claimant in accordance with the general laws of this state, may be prosecuted in accordance with the provisions specified in this Chapter. However, immunity for discretionary acts of executive, legislative, and judicial officers within the scope of their legally defined powers shall not be abridged.

(2) The state and its agencies shall be liable for claims in the same manner and to the same extent as a private individual under like circumstances.

(3) A judgment may be settled in accordance with R.S. 39:1535(B)(6).

(4) In actions brought pursuant to this Section, process shall be served upon the head of the department concerned, the office of risk management, and the attorney general, as well as any others required by R.S. 13:5107. However, there shall be no direct action against the Self-Insurance Fund and claimants, with or without a final judgment recognizing their claims, shall have no enforceable right to have such claims satisfied or paid from the Self-Insurance Fund.

Added by Acts 1980, No. 520, §1, eff. July 1, 1980.



RS 39:1538.1 - Certain unclaimed property; presumption of abandonment

§1538.1. Certain unclaimed property; presumption of abandonment

Notwithstanding any other provisions of law to the contrary, any unclaimed benefits, payments, funds, or checks held by the office of risk management or the Self-Insurance Fund which could be claimed by any claimant, or any heir, estate, or subrogee thereof, shall not be presumed abandoned at any time. Such property shall be held by the office of risk management in the Self-Insurance Fund.

Acts 1988, No. 51, §1.



RS 39:1539 - Medical malpractice

§1539. Medical malpractice

A. Medical malpractice judgments and settlements payable by the state pursuant to Part XXI-A of Chapter 5 of Title 40 of the Louisiana Revised Statutes of 1950 shall be funded and paid from the Self-Insurance Fund; however, all such medical malpractice claims shall continue to be administered, controlled, and adjudicated only in accordance with the provisions contained in that Part.

B. Notwithstanding any other provision of law to the contrary, the state and state agencies which are covered under or protected from any actual payment of liability by the provisions of R.S. 40:1299.39 shall be assessed and shall pay premiums to the office of risk management in accordance with the standards and criteria set forth in R.S. 39:1536.

Added by Acts 1980, No. 520, §1, eff. July 1, 1980. Amended by Acts 1987, No. 785, §1, eff. July 17, 1987; Acts 1988, No. 60, §1, eff. July 1, 1988.



RS 39:1540 - Competition

§1540. Competition

A. Every contract entered into by the state for the purchase of insurance or for obtaining services relating to the operation of the insurance program shall be awarded by either competitive sealed bidding or competitive negotiation. Competitive negotiation shall be initiated by the issuance of a request for proposals containing a description of the coverage required and the factors to be used in evaluating the proposals. Where there is more than one offeror, written or oral discussions shall be conducted with at least the three, or two if there are only two, highest qualified offerors who submit proposals determined in writing to be reasonably susceptible of being selected for award. The contract shall be awarded with reasonable promptness by written notice to the responsible offeror whose proposal meets the requirements and criteria set forth in the request for proposals and whose proposal is most beneficial to the state, considering the price and the evaluation factors set forth in the request for proposal. Public notice of the request for proposals shall be provided in the same manner as established in R.S. 39:1551, et seq.

B.(1) The office of risk management, under the direction of the commissioner of administration, is authorized to contract for consulting services with one or more licensed insurance producers upon a finding by the commissioner that the contract is in the best interest of the state. The contract authorized pursuant to the provisions of this Subsection may authorize one or more producers to advise the office of risk management regarding the office's insurance programs and to directly procure insurance.

(2) No contract executed for consulting services under the provisions of this Subsection shall be effective until it has been approved by the Joint Legislative Committee on the Budget.

(3) The division of administration shall provide a financial analysis and shall report annually on contracts and lines of insurance coverage secured under this Subsection to the Joint Legislative Committee on the Budget. Additionally, the commissioner of administration shall report to the Joint Legislative Committee on the Budget any contract award and all associated proposals received for consulting services under these provisions in response to each request for proposals.

Added by Acts 1980, No. 520, §1, eff. July 1, 1980; Acts 2014, No. 715, §1.



RS 39:1541 - Professional, consulting, and personal service contracts

§1541. Professional, consulting, and personal service contracts

Contracts for professional, consulting, and personal services shall be awarded as provided by R.S. 39:1481 et seq.

Added by Acts 1980, No. 520, §1, eff. July 1, 1980.



RS 39:1542 - Worker's compensation

§1542. Worker's compensation

The state shall become self-insured for worker's compensation coverage by January 1, 1981.

Added by Acts 1980, No. 520, §1, eff. July 1, 1980. Acts 1983, 1st Ex.Sess., No. 1, §6.



RS 39:1543 - Unit of risk analysis and loss prevention

§1543. Unit of risk analysis and loss prevention

A. There is hereby created within the office of risk management a unit of risk analysis and loss prevention. It shall be the objective of this agency to assist all state agencies in the prevention and reduction of employee job related accidents, injuries, and loss of state property, thereby reducing the direct and indirect costs to the state of Louisiana related to such losses. The services provided by this unit shall include:

(1) Analysis of loss experience statistical data for each commercially and self-insured risk and identification of various causes of losses and isolation of critical causes and locations.

(2) Communication of analysis and suggested corrective measures to appointed safety coordinators of various state agencies.

(3) Development of a comprehensive loss prevention program for implementation by all state agencies, including basic guidelines and standards of measurement. The activity includes loss control management, facility inspection, accident investigation, rules and regulations, and communications.

(4) Preparation and distribution of a manual of operational procedures for loss prevention programs to departmental safety coordinators.

(5) Coordination of the implementation and maintenance of the loss prevention program within all state agencies including training incidental to facility inspections and accident investigations.

(6) Development, implementation, and maintenance of loss control programs.

(7) Supervision and coordination of the necessary administrative functions of the bureau.

B. In each department in the executive branch of state government there shall be a safety coordinator who shall be designated by the department head. In the judiciary there shall be a safety coordinator appointed by the Louisiana Supreme Court. In the legislature there shall be a safety coordinator appointed by the Budgetary Control Council. The office of risk management shall provide appropriate training to the safety coordinators to permit them to effectively perform their duties within their respective departments. The safety coordinators shall:

(1) Develop and implement a comprehensive safety program which shall include a statement of safety policy and responsibility.

(2) Provide for regular and periodic facility and equipment inspections.

(3) Investigate the job related accidents of the employees of their departments, offices, or agencies.

(4) Establish a program to promote increased safety awareness by employees.

C. The office of risk management, unit of risk analysis and loss prevention, shall conduct periodic loss prevention audits on each insured agency for the purpose of determining the agency's compliance with state law and loss prevention standards prescribed by the office of risk management. Each agency shall be audited every three years, with a recertification review preformed annually. Agencies determined to be in compliance with such laws and standards shall be certified as compliant by the office of risk management and shall receive a notice of such certification by the office of risk management. Agencies which fail to receive certification shall receive notification of their noncompliant status by the office of risk management, which notice shall be received by the agency at least sixty days prior to the execution of any penalty under the provisions of R.S. 39:1536(B). Such agency may, after a period of six months from the agency's receipt of the notice of noncompliance, request that a subsequent audit be performed if such agency can demonstrate that the deficiencies cited in its previous audit have been remedied.

D. For the purposes of this Section, the term "agency" for higher education entities shall mean each individual board, institution, or entity within postsecondary education and the administration and each individual hospital within the Louisiana State University Health Sciences Center Health Care Services Division.

Added by Acts 1980, No. 520, §1, eff. July 1, 1980; Acts 1986, No. 738, §1; Acts 1988, No. 448, §6, eff. July 1, 1988; Acts 1992, No. 385, §1; Acts 1998, 1st Ex. Sess., No. 11, §2; Acts 1999, No. 909, §1, eff. July 1, 1999.



RS 39:1544 - Department responsibilities

§1544. Department responsibilities

Each state department shall have the following responsibilities relating to the state's insurance program:

(1) To submit to the office of risk management all information requested relating to risk management.

(2) To open all files relating to the insurance program to the office of risk management.

(3) To institute procedures for the timely and thorough investigation of all incidents which may give rise to a claim against the state.

Added by Acts 1980, No. 520, §1, eff. July 1, 1980.



RS 39:1545 - Public officer bonds; notarial bonds

§1545. Public officer bonds; notarial bonds

A. Notwithstanding any other provision of law to the contrary, the office of risk management may, at its option, self-insure bonds for public officers where such bond coverages are procured through the office of risk management in accordance with other provisions of this Chapter. Upon issuance such self-insured bonds may be substituted for other public officer bonds.

B. Notwithstanding any other provision of the law to the contrary, the office of risk management may, at its option, self-insure notarial bonds where such bond coverages are procured through the office of risk management in accordance with other provisions of this Chapter, and upon issuance, such self-insured bonds may be substituted for other notarial bonds.

C. Notwithstanding any other provision of the law to the contrary, no self-insured public officer or notarial bond issued by the office of risk management shall operate as a mortgage against the property of the surety.

Acts 1988, No. 50, §1.



RS 39:1546 - Coverage for road hazard liability

§1546. Coverage for road hazard liability

A. The state shall become self-insured for coverage of damages resulting from the establishment, design, construction, existence, ownership, maintenance, use, extension, improvement, repair, or regulation of any state bridge, tunnel, dam, street, road, highway, or expressway. All such claims shall be administered, controlled, and adjudicated in accordance with the provisions of this Part.

B. REPEALED BY ACTS 1992, NO. 385, §3.

Acts 1988, No. 61, §1, eff. July 1, 1988; Acts 1992, No. 385, §3.



RS 39:1547 - Return to work program

§1547. Return to work program

A. There is hereby created within the office of risk management the return to work program. The goal of the program shall be the safe and expedient return of state employees with job-related injuries and illnesses to transitional or regular employment. The office of risk management shall, by rule, design a program that returns workers to gainful employment as soon as is medically possible after a job-related injury or illness. The program shall at a minimum include the following components:

(1) A transitional employment program.

(2) A workers' compensation claims reporting process.

(3) A process of semiannual reports to the legislature and the governor.

B. The transitional employment program shall be designed by the office of risk management in conjunction with the Louisiana Department of Civil Service. The program shall have as its objective the development of transitional job descriptions which allow an employee with a job-related injury or illness to return to work as soon as medically possible. The office of risk management, as a part of this program, shall coordinate with all state agencies, boards, and commissions the development of an activity analysis form to be used to summarize the tasks and associated demands of each position found in state government. The form is to be used to communicate the information to physicians to enable them to make return-to-work decisions concerning state workers under their care.

C. The workers' compensation claims reporting process shall be designed by the office of risk management to facilitate the timely reporting of work-related injuries to the office of risk management by state agencies, boards, and commissions.

D. The semiannual reporting process shall be designed by the office of risk management to outline the activities of the program. The report shall include but not be limited to the number of occupational-related cases reported, the number of occupational-related cases outstanding, the number of employees drawing workers' compensation benefits, the dollar amount of indemnity payments and medical payments made to employees, the number of employees returned to work during the reporting period, and the estimated dollar savings that resulted from the return to work program.

Acts 1999, No. 916, §1.



RS 39:1549 - Workers' Compensation programs; discrimination prohibited

CHAPTER 16-B. WORKERS' COMPENSATION PROGRAMS

§1549. Workers' Compensation programs; discrimination prohibited

Notwithstanding any other provision of law to the contrary, no state agency, board, or commission shall discriminate against any contractor or subcontractor based upon the method used by such contractor or subcontractor to secure workers' compensation coverage as defined in R.S. 23:1168 or R.S. 23:1195 et seq. when such agency, board, or commission requires a contractor or subcontractor to provide workers' compensation coverage.

Acts 1992, No. 1124, §2; Acts 2001, No. 927, §2, eff. June 26, 2001.



RS 39:1551 - Short title

CHAPTER 17. LOUISIANA PROCUREMENT CODE

PART I. GENERAL PROVISIONS

SUBPART A. SHORT TITLE, PURPOSES,

CONSTRUCTION, AND APPLICATION

§1551. Short title

This Chapter shall be known as and may be cited as the Louisiana Procurement Code.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1552 - Purposes; rules of construction

§1552. Purposes; rules of construction

A. Interpretation. This Chapter shall be construed and applied to promote its underlying purposes and policies.

B. Purposes and policies. The underlying purposes and policies of this Chapter are:

(1) To simplify, clarify, and modernize the law governing procurement by this state.

(2) To permit the continued development of procurement policies and practices.

(3) To provide for increased public confidence in the procedures followed in public procurement.

(4) To ensure the fair and equitable treatment of all persons who deal with the procurement system of this state.

(5) To provide increased economy in state procurement activities by fostering effective competition.

(6) To provide safeguards for the maintenance of a procurement system of quality and integrity.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1553 - Construction

§1553. Construction

A. Supplementary general principles of law applicable. To the extent not inconsistent with the particular provisions of this Chapter, the principles of Louisiana law shall supplement its provisions.

B. Obligation of good faith. Every contract or duty within this Chapter imposes an obligation of good faith in its performance or enforcement. "Good faith" means honesty in fact in the conduct or transaction concerned and the observance of reasonable commercial standards of fair dealing.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1554 - Application of this Chapter

§1554. Application of this Chapter

NOTE: §1554 eff. until Jan. 1, 2015. See Acts 2014, No. 864, §2.

A. General application. This Chapter applies only to contracts solicited or entered into after the effective date of this Chapter unless the parties agree to its application to a contract entered into prior to the effective date.

B. Application to state procurement. Except as provided in Subsections C and D below, this Chapter shall apply to every expenditure of public funds irrespective of their source, including federal assistance monies except as otherwise specified in Subsection F below, by this state, acting through a governmental body defined herein, under any contract for supplies, services, or major repairs defined herein, except that this Chapter shall not apply to either grants or contracts between the state and its political subdivisions or other governments, except as provided in Part VII (Intergovernmental Relations). Notwithstanding any other provision of this Chapter, the provisions of R.S. 38:2181 through R.S. 38:2316 shall govern the procurement of construction and the selection of architects, engineers, and landscape architects by governmental bodies of this state, and R.S. 38:2181 through R.S. 38:2316 shall not apply to any procurement of supplies, services, or major repairs by the state except that the provisions of R.S. 38:2301 shall be applicable to major repairs.

C. Procurement by the governor. Notwithstanding any other provisions of this Chapter, the governor shall procure all materials, supplies, equipment, and contractual services required for the governor's mansion, the cafeteria operated in the state capitol, and similar agencies. The procurement shall, insofar as practicable, be in accordance with the provisions of this Chapter.

D. Exclusions. (1) This Chapter shall not be construed to change, affect, increase, or relieve the requirements of:

(a) R.S. 42:261 through R.S. 42:264, regarding the retaining and employment of lawyers.

(b) R.S. 39:1481 through R.S. 39:1526, regarding the procurement of professional, personal, consulting, and social services.

(c) Repealed by Acts 1983, No. 306, §3.

(d) R.S. 23:3025, as regarding the purchase of products or services from individuals who are blind.

(2) This Chapter shall not be applicable to the legislative and judicial branches of state government or to any agency within the legislative branch of state government.

(3) The office for citizens with developmental disabilities in the Louisiana Department of Health shall be exempt from the requirements of R.S. 39:1643 in order to lease residential living options for persons with intellectual or developmental disabilities without carrying out the competitive sealed bidding requirement of this Chapter.

(4) This Chapter shall not be applicable to any hospital owned or operated by the state through the Louisiana Department of Health for the purchase of supplies, materials, and equipment from a qualified group purchasing organization if the Louisiana Department of Health, with the concurrence of the division of administration, has determined that the cost is less than the state procurement prices, and that it is in the best interest of the state to purchase the supplies, materials, and equipment from the qualified group purchasing organization.

(5) This Chapter shall not be applicable to the purchase of any medical supplies or medical equipment from a qualified group purchasing organization if the commissioner of administration has determined that it is in the best interest of the state to purchase the medical supply or medical equipment from the qualified group purchasing organization. An annual report on the number, type, and volume of such procurements shall be made to the commissioner of administration, the speaker of the House of Representatives, and the president of the Senate.

(6) The provisions of this Chapter shall not be applicable to the State Bond Commission in the solicitation of bids for printing of financial documents. However, the State Bond Commission shall obtain a minimum of three written or telefaxed bids from separate vendors which meet the criteria required by the State Bond Commission for printing of financial documents.

(7) The provisions of this Chapter shall not be applicable to interinstitutional agreements between co-owners of intellectual property when one co-owner is a Louisiana regionally accredited college, technical school, or university.

E.(1) Political subdivisions authorized to adopt this Chapter. The procurement of supplies, services, major repairs, and construction by political subdivisions of this state shall be in accordance with the provisions of Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950, except that all political subdivisions are authorized to adopt all or any part of this Chapter and its accompanying regulations.

(2) Additionally, all political subdivisions which are not subject to this Chapter may adopt the provisions of R.S. 39:1598.1 and its accompanying regulations.

F. Compliance with federal requirements. Where a procurement involves the expenditure of federal assistance or contract funds, the procurement officer shall comply with such federal law and authorized regulations which are mandatorily applicable and which are not reflected in this Chapter.

G. Applicable to Department of Public Safety and Corrections.

(1) Repealed by Acts 1999, No. 1164, §5.

(2) Because the prison enterprise system operates under the constraints of an income statement, the secretary of the Department of Public Safety and Corrections shall have the authority, notwithstanding any other provisions of law, to purchase for that system used agricultural and industrial equipment sold at public auction which shall result in savings to the correctional system, according to the following terms and conditions:

(a) The used agricultural and industrial equipment shall be purchased by the secretary within the price range set by the director of state purchasing in his statement of written approval for the purchase which must be obtained by the secretary prior to purchase.

(b) The secretary shall certify in writing to the director of state purchasing all of the following:

(i) The price for which the used equipment may be obtained.

(ii) The plan for maintenance and repair of the equipment and the cost thereof.

(iii) The savings that will accrue to the state because of the purchase of the used equipment.

(iv) The fact that following the procedures set out in the Louisiana Procurement Code will result in the loss of the opportunity to purchase the equipment.

H. Exemption for inmate canteens and the employee commissary of the Louisiana State Penitentiary. Whenever, for sound economic reasons and improved administrative procedures, the secretary of the Department of Public Safety and Corrections certifies in writing that it is not practical to comply with the provisions of this Chapter, the Department of Public Safety and Corrections may procure the various items for resale to inmates at the inmate canteens in state correctional facilities and the various items for resale to employees of the department at the employee commissary of the Louisiana State Penitentiary, without competitive sealed bidding as required in R.S. 39:1594 and without complying with the requirements of R.S. 39:1597. Any procurement pursuant to this Subsection is exempt from the provisions of R.S. 39:1611. Any contract entered into pursuant to this Subsection must have prior written approval of the commissioner of administration, the Joint Legislative Committee on the Budget, and the attorney general, who shall only approve the contract if they determine in writing that it is in the best interest of the state to enter into the contract. All such information shall be of public record.

I. Plasmapheresis programs. All plasmapheresis programs operated for and participated in by inmates in correctional facilities under the jurisdiction of the Department of Public Safety and Corrections, or its designees or assignees, such as private contractors operating correctional facilities under contract with the department, shall operate only pursuant to a contract entered into independent of any other contracts for prison management or operation, and only pursuant to competitive sealed bids on an individual basis at each penal institution and other facility in accordance with this Chapter. Contracts presently in existence affecting all plasmapheresis programs on site and off site shall be excluded and shall remain in effect for the duration of the contract.

J. The provisions of this Chapter relative to group purchasing and cooperative purchasing procurement shall not apply to any public postsecondary education institution if:

(1) The public postsecondary education institution has requested its own group purchasing and cooperative purchasing procurement provisions and has been approved by its management board and the Board of Regents.

(2)(a) The requesting public postsecondary education institution has adopted its own group purchasing and cooperative purchasing procurement provisions pursuant to rules and regulations adopted in accordance with the Administrative Procedure Act. Notwithstanding the provisions of R.S. 49:968(B)(19), the rules and regulations promulgated pursuant to this Subsection shall be submitted to the Senate Committee on Finance and the House Committee on Appropriations for review.

(b) Such rules shall include provisions for adequate public notice in the procurement process.

(3) Authority of an institution to participate in its own group purchasing and cooperative purchasing procurement provisions shall be for an initial term of three years. After the initial term, the institution may be authorized to participate in its own procurement provisions under this Section for an additional term of five years upon approval of the Joint Legislative Committee on the Budget.

(4) A report of all group purchasing or cooperative purchasing contracts by each institution authorized under these provisions shall be provided to the Joint Legislative Committee on the Budget no later than ninety days after the end of each fiscal year. Such report shall, at a minimum, include a measurement of the savings derived from the utilization of the group purchasing or cooperative purchasing process.

NOTE: §1554 as amended by Acts 2014, No. 864, §2, eff. Jan. 1, 2015.

§1554. Application of this Chapter

A. General application. This Chapter applies only to contracts solicited or entered into after the effective date of this Chapter unless the parties agree to its application to a contract entered into prior to the effective date.

B. Application to state procurement. Unless otherwise exempted or excluded in this Section, this Chapter shall apply to every expenditure of public funds irrespective of their source, including federal assistance monies except as otherwise specified in Subsection F of this Section, by this state, acting through a governmental body defined herein, under any contract for supplies, services, major repairs, or personal, professional, consulting, or social services, defined herein, except that this Chapter shall not apply to either grants or contracts between the state and its political subdivisions or other governments, except as provided in Part VII of this Chapter, Intergovernmental Relations. Notwithstanding any other provision of this Chapter, the provisions of R.S. 38:2181 through R.S. 38:2318 shall govern the procurement of construction and the selection of architects, engineers, and landscape architects by governmental bodies of this state, and R.S. 38:2181 through R.S. 38:2318 shall not apply to any procurement of supplies, services, or major repairs by the state.

C. Procurement by the governor. Notwithstanding any other provisions of this Chapter, the governor shall procure all materials, supplies, equipment, and contractual services required for the governor's mansion, the cafeteria operated in the state capitol, and similar agencies. The procurement shall, insofar as practicable, be in accordance with the provisions of this Chapter.

D. Exclusions. (1) This Chapter shall not be construed to change, affect, increase, or relieve the requirements of:

(a) R.S. 42:261 through R.S. 42:264, regarding the retaining and employment of lawyers.

(b) R.S. 23:3025, as regarding the purchase of products or services from individuals who are blind.

(2) This Chapter shall not be applicable to the legislative and judicial branches of state government or to any agency within the legislative branch of state government.

(3) The office for citizens with developmental disabilities in the Louisiana Department of Health shall be exempt from the requirements of R.S. 39:1643 in order to lease residential living options for persons with intellectual or developmental disabilites without carrying out the competitive sealed bidding requirement of this Chapter.

(4) This Chapter shall not be applicable to any hospital owned or operated by the state through the Louisiana Department of Health for the purchase of supplies, materials, and equipment from a qualified group purchasing organization if the Louisiana Department of Health, with the concurrence of the division of administration, has determined that the cost is less than the state procurement prices, and that it is in the best interest of the state to purchase the supplies, materials, and equipment from the qualified group purchasing organization.

(5) This Chapter shall not be applicable to the purchase of any medical supplies or medical equipment from a qualified group purchasing organization if the commissioner of administration has determined that it is in the best interest of the state to purchase the medical supply or medical equipment from the qualified group purchasing organization. An annual report on the number, type, and volume of such procurements shall be made to the commissioner of administration, the speaker of the House of Representatives, and the president of the Senate.

(6) The provisions of this Chapter shall not be applicable to the State Bond Commission in the solicitation of bids for printing of financial documents. However, the State Bond Commission shall obtain a minimum of three written or telefaxed bids from separate vendors which meet the criteria required by the State Bond Commission for printing of financial documents.

(7) The provisions of this Chapter shall not be applicable to interinstitutional agreements between co-owners of intellectual property when one co-owner is a Louisiana regionally accredited college, technical school, or university.

(8) Contracts awarded by an agency for the benefit of an industry, payment of which comes from self-generated funds received from that industry, are exempt from the requirements of this Chapter provided that any such contract is awarded through a competitive process.

E.(1) Political subdivisions authorized to adopt this Chapter. The procurement of supplies, services, major repairs, and construction by political subdivisions of this state shall be in accordance with the provisions of Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950, except that all political subdivisions are authorized to adopt all or any part of this Chapter and its accompanying regulations.

(2) Additionally, all political subdivisions which are not subject to this Chapter may adopt the provisions of R.S. 39:1600(D) and its accompanying regulations.

F. Compliance with federal requirements. Where a procurement involves the expenditure of federal assistance or contract funds, the procurement officer shall comply with such federal law and authorized regulations which are mandatorily applicable and which are not reflected in this Chapter.

G. Applicable to Department of Public Safety and Corrections. Because the prison enterprise system operates under the constraints of an income statement, the secretary of the Department of Public Safety and Corrections shall have the authority, notwithstanding any other provisions of law, to purchase for that system used agricultural and industrial equipment sold at public auction which shall result in savings to the correctional system, according to the following terms and conditions:

(1) The used agricultural and industrial equipment shall be purchased by the secretary within the price range set by the state chief procurement officer in his statement of written approval for the purchase which must be obtained by the secretary prior to purchase.

(2) The secretary shall certify in writing to the state chief procurement officer all of the following:

(a) The price for which the used equipment may be obtained.

(b) The plan for maintenance and repair of the equipment and the cost thereof.

(c) The savings that will accrue to the state because of the purchase of the used equipment.

(d) The fact that following the procedures set out in the Louisiana Procurement Code will result in the loss of the opportunity to purchase the equipment.

H. Exemption for inmate canteens and the employee commissary of the Louisiana State Penitentiary. Whenever, for sound economic reasons and improved administrative procedures, the secretary of the Department of Public Safety and Corrections certifies in writing that it is not practical to comply with the provisions of this Chapter, the Department of Public Safety and Corrections may procure the various items for resale to inmates at the inmate canteens in state correctional facilities and the various items for resale to employees of the department at the employee commissary of the Louisiana State Penitentiary, without competitive sealed bidding as required in R.S. 39:1594 and without complying with the requirements of R.S. 39:1597. Any procurement pursuant to this Subsection is exempt from the provisions of R.S. 39:1611. Any contract entered into pursuant to this Subsection must have prior written approval of the commissioner of administration, the Joint Legislative Committee on the Budget, and the attorney general, who shall approve the contract only if they determine in writing that it is in the best interest of the state to enter into the contract. All such information shall be of public record.

I. Plasmapheresis programs. All plasmapheresis programs operated for and participated in by inmates in correctional facilities under the jurisdiction of the Department of Public Safety and Corrections, or its designees or assignees, such as private contractors operating correctional facilities under contract with the department, shall operate only pursuant to a contract entered into independent of any other contracts for prison management or operation, and only pursuant to competitive sealed bids on an individual basis at each penal institution and other facility in accordance with this Chapter. Contracts presently in existence affecting all plasmapheresis programs on site and off site shall be excluded and shall remain in effect for the duration of the contract.

J. This Chapter shall not apply to the following procurements:

(1)(a) Professional services for engineering design contracts, construction contracts, or contracts for surveying pertaining to the maintenance and construction of roads and bridges, flood control, integrated coastal protection, aviation, public transportation, or public works entered into by the Department of Transportation and Development as provided in Part XIII-A of Chapter 1 of Title 48 of the Louisiana Revised Statutes of 1950.

(b) Consulting service contracts with appraisers, foresters, economists, right-of-way agents, title abstractors, asbestos abatement inspectors, negotiators, accountants, and cost consultants relating to acquisition of rights-of-way for maintenance and construction projects entered into by the Department of Transportation and Development.

(2) Grants or contracts or like business agreements between the state and its political subdivisions or other governmental entities, or between higher education boards and institutions under their jurisdiction, except this Chapter shall apply to interagency contracts and to contracts or grants between the state and its political subdivisions to procure social services.

K. This Chapter shall not apply or affect licensed insurance agents appointed as agents of record on policies insuring any of the state's insurable interests. Nor shall it apply to or affect insurance consultants and actuaries when used in lieu of agents of record, so long as fees paid do not exceed the commission that would have been paid to the agents of record.

L. This Chapter shall not apply to those services performed by architects, engineers, or landscape architects as provided for in R.S. 38:2310 through 38:2318, nor shall the provisions of this Chapter affect or otherwise limit the duties, functions, and jurisdiction of the Louisiana Architect Selection Board, the Louisiana Engineer Selection Board, or the Louisiana Landscape Architect Selection Board.

M. This Chapter shall not apply to any contract or like business agreement to purchase professional, personal, consulting, or contract services required or utilized by the Louisiana Agricultural Finance Authority authorized under the provisions of Chapter 3-B of Title 3 of the Louisiana Revised Statutes of 1950.

N.(1) This Chapter shall not apply to those personal, professional, or social services provided to the clients of the Louisiana Department of Health, the Department of Children and Family Services, the office of special education services within the Department of Education, provided that the expense for these special education services is five thousand dollars or less per child, corrections services within the Department of Public Safety and Corrections, or the office of juvenile justice within the Department of Public Safety and Corrections, in the following circumstances:

(a) When these services are accessed directly by clients through utilization of medical vendor cards, with the clients arranging services with providers and providers then billing the agency for payment.

(b) When clients of a particular program area are guaranteed freedom of choice in selection of a provider of services.

(c) When personal and professional services are arranged on a case-by-case basis by a worker as the need arises.

(d) When social services are arranged on a case-by-case basis from a social service provider qualifying under R.S. 39:1619(B).

(e) When the using agency arranging social services on a case-by-case basis makes no guarantee of specific sums of monthly or annual payment or referrals of clientele.

(2) If personal, professional, or social services are provided for the primary benefit of a single using agency provided for in Paragraph (1) of this Subsection, and the agency exhibits budgetary and programmatic control over the provider of the services, and the deliverables of the services are intended solely for the benefit of the using agency, the provisions of this Chapter shall apply.

(3) This Chapter shall not apply to the use of professional services of physicians who provide consultative examinations regarding applicants for disability benefits under the Social Security Act by the disability determinations services of the Department of Children and Family Services.

(4) This Chapter shall not apply to the taking of Medicaid applications by certified Medicaid enrollment centers for prospective Medicaid clients pursuant to an agreement with the Louisiana Department of Health and in accordance with federal regulations.

O. This Chapter shall not apply to any contract or like business agreement to hire professional, personal, consulting, or contract services required or utilized by the State Market Commission under the provisions of Part I-D of Chapter 5 of Title 3 of the Louisiana Revised Statutes of 1950.

P. This Chapter shall not apply to any contract for a court reporter or expert witness utilized by a governmental body for the purpose of taking depositions, giving expert testimony, or other related matters if such contract has a total amount of compensation of less than five thousand dollars.

Q. This Chapter shall not apply to any contract for the procurement of individualized agreements for persons with developmental disabilities by the Louisiana Department of Health.

R.(1) This Chapter shall not apply to contracts of an institution of higher education or other agency of higher education, hereinafter collectively referred to as "higher education entity", to which the state chief procurement officer has delegated authority to procure services with private grant funds or federal funds specifically provided for such purpose.

(2) Procurements conducted by a higher education entity operating under delegation of authority as provided herein shall be made in accordance with all federal requirements necessary for the receipt and use of such private grant or federal funds, particularly with regard to competitive bidding requirements for procurement of research services. Further, in making such procurements, such entity may also consider factors such as quality, reliability, expected life span, and compatibility with existing equipment or research protocols, as permitted under federal guidelines.

S. The provisions of this Chapter relative to group purchasing and cooperative purchasing procurement shall not apply to any public postsecondary education institution if:

(1) The public postsecondary education institution has requested its own group purchasing and cooperative purchasing procurement provisions and has been approved by its management board and the Board of Regents.

(2)(a) The requesting public postsecondary education institution has adopted its own group purchasing and cooperative purchasing procurement provisions pursuant to rules and regulations adopted in accordance with the Administrative Procedure Act. Notwithstanding the provisions of R.S. 49:968(B)(19), the rules and regulations promulgated pursuant to this Subsection shall be submitted to the Senate Committee on Finance and the House Committee on Appropriations for review.

(b) Such rules shall include provisions for adequate public notice in the procurement process.

(3) Authority of an institution to participate in its own group purchasing and cooperative purchasing procurement provisions shall be for an initial term of three years. After the initial term, the institution may be authorized to participate in its own procurement provisions under this Section for an additional term of five years upon approval of the Joint Legislative Committee on the Budget.

(4) A report of all group purchasing or cooperative purchasing contracts by each institution authorized under these provisions shall be provided to the Joint Legislative Committee on the Budget no later than ninety days after the end of each fiscal year. Such report shall, at a minimum, include a measurement of the savings derived from the utilization of the group purchasing or cooperative purchasing process.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980. Amended by Acts 1980, No. 524, §1, eff. July 23, 1980; Acts 1982, No. 538, §2, eff. Aug. 1, 1983; Acts 1983, 1st Ex. Sess., No. 49, §1, eff. Jan. 19, 1983; Acts 1983, No. 306, §3; Acts 1983, No. 659, §3; Acts 1985, No. 673, §1; Acts 1985, No. 788, §2, eff. July 22, 1985; Acts 1985, No. 897, §1, eff. July 23, 1985; Acts 1989, No. 313, §1, eff. June 27, 1989; Acts 1989, No. 596, §2; Acts 1990, No. 930, §1; Acts 1991, No. 821, §2; Acts 1993, No. 712, §3, eff. June 21, 1993; Acts 1993, No. 882, §1; Acts 1995, No. 831, §1; Acts 1997, No. 3, §4, eff. July 1, 1997; Acts 1999, No. 1164, §5; Acts 2007, No. 302, §1, eff. July 1, 2007; Acts 2010, No. 939, §6, eff. July 1, 2010; Acts 2011, No. 210, §2, eff. July 1, 2011; Acts 2014, No. 700, §1, eff. July 1, 2014; Acts 2014, No. 811, §21, eff. June 23, 2014; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.

NOTE: Redesignated in part and amended by Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1554.1 - Federal block grants

§1554.1. Federal block grants

The provisions of this Chapter shall be applicable to any goods and services procured with funds pursuant to the federally enacted community services block grant or community development block grant.

Added by Acts 1982, No. 603, §1; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.

NOTE: Redesignated in part and amended by Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1556 - Definitions

SUBPART B. DEFINITIONS

§1556. Definitions

As used in this Chapter, the words defined in this Section shall have the meanings set forth below, unless the context in which they are used clearly requires a different meaning or a different definition is prescribed for a particular Part or provision:

(1) "Agency" as used in this Chapter shall have the same meaning ascribed to it as provided in R.S. 36:3(1).

(2) "Assembled" means the process of putting together all component parts of an item of equipment by the manufacturer where the assembly plant is located within the territorial borders of the state of Louisiana. "Assembled" shall not mean the reassembly of parts packed for shipping purposes.

(3) "Business" means any corporation, partnership, individual, sole proprietorship, joint stock company, joint venture, or any other legal entity through which business is conducted.

(4) "Central purchasing agency" means the office of state procurement.

(5) "Change order" means a written order signed by the procurement officer, directing the contractor to make changes which the contract authorizes the procurement officer to order without the consent of the contractor.

(6) "Chief procurement officer" means the person holding the position created in R.S. 39:1562 and the directors of purchasing of the departments exempt from the office of state procurement by R.S. 39:1572.

(7) "Claims adjuster" means an individual engaged in the investigation, evaluation, and negotiation of property, casualty, and worker's compensation insurance claims.

(8) "Competitive negotiation" means to negotiate for a contract through a request for proposals process or any other similar competitive selection process.

(9) "Competitive sealed bidding" means the receipt of bids protected from inspection prior to bid opening. Bids may be received in any manner specified in the invitation for bids including receipt by mail, by direct delivery, or through any secure electronic interactive environment permitted by rule or regulation.

(10) "Consulting service" means work, other than professional, personal, or social service, rendered by either individuals or firms who possess specialized knowledge, experience, and expertise to investigate assigned problems or projects and to provide counsel, review, design, development, analysis, or advice in formulating or implementing programs or services, or improvements in programs or services, including but not limited to such areas as management, personnel, finance, accounting, planning, information technology, and advertising contracts, except for printing associated therewith.

The term "consulting service" includes the procurement of supplies and services by a contractor without the necessity of complying with provisions of the Louisiana Procurement Code when such supplies and services are either for insurance procured directly by a licensed insurance producer pursuant to R.S. 39:1540(B), or are merely ancillary to the provision of consulting services under a contingency fee arrangement, even though the procurement of such supplies or services directly by a governmental body would require compliance with the Louisiana Procurement Code. Supplies or services ancillary to the provision of consulting services are those supplies or services which assist the contractor in fulfilling the objective of his contract when the cost for such supplies and services is less than the cost of providing consulting services, as determined by the using agency.

(11) "Contract" means all types of state agreements, regardless of what they may be called, including orders and documents purporting to represent grants, which are for the purchase or disposal of supplies, services, major repairs, or any other item. It includes awards and notices of award; contracts of a fixed-price, cost, cost-plus-a-fixed-fee, or incentive type; contracts providing for the issuance of job or task orders; leases; letter contracts; and purchase orders. It also includes supplemental agreements with respect to any of the foregoing.

(12) "Contract modification" means any written alteration in specifications, delivery point, rate of delivery, period of performance, price, quantity, or other provisions of any contract accomplished by mutual action of the parties to the contract.

(13) "Contractor" means any person having a contract with a governmental body.

(14) "Cooperative purchasing" means procurement conducted by or on behalf of more than one public procurement unit or by a public procurement unit with an external procurement activity or by a private procurement unit.

(15) "Cost-reimbursement contract" means a contract under which a contractor is reimbursed for costs which are allowable and allocable in accordance with cost principles as provided for in regulations, and a fee, if any.

(16) "Court" means the Nineteenth Judicial District located in Baton Rouge and, in the event of an appeal from such a court, the First Circuit Court of Appeal located in Baton Rouge.

(17) "Data" means recorded information, regardless of form or characteristic.

(18) "Debarment" means the disqualification of a person to receive invitations for bids or requests for proposals, or the award of any contract by any governmental body, for a specified period of time commensurate with the seriousness of the offense or the failure or the inadequacy of performance.

(19) "Designee" means a duly authorized representative of a person holding a superior position.

(20) "Electronic" means electrical, digital, magnetic, optical, electromagnet, or any other similar technology.

(21) "Employee" means an individual drawing a salary from a governmental body, whether elected or not, and any nonsalaried individual performing personal services for any governmental body.

(22) "Established catalog price" means the price included in a catalog, price list, schedule, or other form that:

(a) Is regularly maintained by a manufacturer or contractor.

(b) Is either published or otherwise available for inspection by customers.

(c) States prices at which sales are currently or were last made to a significant number of buyers constituting the general buying public for the supplies or services involved.

(23) "External procurement activity" means any buying organization not located in this state which, if located in this state, would qualify as a public procurement unit. An agency of the United States government is an external procurement activity.

(24) "Governmental body" means any department, office, division, commission, council, board, bureau, committee, institution, agency, government corporation, or other establishment or official of the executive branch of state government. For purposes of procurement of personal, professional, consulting, and social services contracts, governmental shall not include the judicial branch of state government.

(25) "Governmental entity" means any governmental unit which is not included in the definition of "governmental body" in this Section.

(26) "Grant" means the furnishing by the state of assistance, whether financial or otherwise, to any person to support a program authorized by law. It does not include an award whose primary purpose is to procure an end product, whether in the form of supplies, services, or major repairs; a contract resulting from such an award is not a grant but a procurement contract.

(27) "Information technology", which includes telecommunications, means those commodities subject to the authority of the office of technology services in accordance with R.S. 39:15.3.

(28) "Installment-purchase contract" means a contract which is utilized to procure supplies or equipment from a contractor where payment for the supplies or equipment is made in a set of installment payments over a fixed period of time in accordance with the provisions of the contract, and in which the contractor agrees to deliver title of the property to the governmental body in accordance with the terms and conditions of the contract.

(29) "Invitation for bids" means all documents, whether attached or incorporated by reference, utilized for soliciting bids in accordance with the procedures set forth in R.S. 39:1594.

(30) "Interagency contract" means any contract in which each of the parties thereto is a "governmental body" as defined in this Section.

(31) "Local public procurement unit" means any parish, city, town, governmental body, and any other subdivision of the state or public agency thereof, public authority, public educational, health, or other institution, and to the extent provided by law, any other entity which expends public funds for the acquisition or leasing of supplies, services, major repairs, and construction, and any nonprofit corporation operating a charitable hospital.

(32) "Major repairs" means those repairs payable with funds appropriated in the general appropriations act, except those funds transferred from the operating budget of one governmental body to supplement and complete a project under contract by the division of administration facility planning and control section.

(33) "May" denotes the permissive.

(34) "Negotiation" means the formulation of a contractual relationship through discussions as may be allowed under this Chapter.

(35) "Performance-based energy efficiency contract" means a contract for energy efficiency services and equipment in which the payment obligation for each year of the contract is either:

(a) Set as a percentage of the annual energy cost savings attributable to the services or equipment under the contract.

(b) Guaranteed by the person under contract to be less than the annual energy cost savings attributable to the services or equipment under the contract.

(36) "Person" means any business, individual, union, committee, club, or other organization or group of individuals.

(37) "Personal service" means work rendered by individuals which requires use of creative or artistic skills, including but not limited to graphic artists, sculptors, musicians, photographers, and writers, or which requires use of highly technical or unique individual skills or talents, including but not limited to paramedicals, therapists, handwriting analysts, foreign representatives, and expert witnesses for adjudications or other court proceedings. A "foreign representative" shall mean a person in a foreign country whose education and experience qualify such person to represent the state in such foreign country.

(38) "Practicable" means that which can be done or put into practice; feasible.

(39) "Private procurement unit" means any regionally accredited independent college or university in the state that is a member of the Louisiana Association of Independent Colleges and Universities or any early childhood learning center as defined in R.S. 46:1403(A)(6).

(40) "Procurement" means the buying, purchasing, renting, leasing, or otherwise obtaining any supplies, services, or major repairs. It also includes all functions that pertain to the obtaining of any public procurement, including description of requirements, selection and solicitation of sources, preparation and award of contract, and all phases of contract administration.

(41) "Procurement officer" means any person authorized by a governmental body, in accordance with procedures prescribed by regulations, to enter into and administer contracts and make written determinations and findings with respect thereto. The term also includes an authorized representative acting within the limits of authority.

(42) "Professional service" means work rendered by an independent contractor who has a professed knowledge of some department of learning or science used by its practical application to the affairs of others or in the practice of an art founded on it, which independent contractor shall include but not be limited to lawyers, doctors, dentists, psychologists, certified advanced practice nurses, veterinarians, architects, engineers, land surveyors, landscape architects, accountants, actuaries, and claims adjusters. A profession is a vocation founded upon prolonged and specialized intellectual training which enables a particular service to be rendered. The word "professional" implies professed attainments in special knowledge as distinguished from mere skill. For contracts with a total amount of compensation of fifty thousand dollars or more, the definition of "professional service" shall be limited to lawyers, doctors, dentists, psychologists, certified advanced practice nurses, veterinarians, architects, engineers, land surveyors, landscape architects, accountants, actuaries, claims adjusters, and any other profession that may be added by regulations adopted by the office of state procurement of the division of administration.

(43) "Public procurement unit" means either a local public procurement unit or a state public procurement unit.

(44) "Purchasing agency" means any governmental body which is authorized by this Chapter or its implementing regulations, or by way of delegation from the state chief procurement officer, to contract on its own behalf rather than through the central contracting authority of the office of state procurement.

(45) "Qualified group purchasing organization" means a service organization, whether for profit or not, with a membership of at least fifteen hospitals within the United States, which contracts with suppliers for supplies and materials used in hospitals and makes such contracts available to its members.

(46) "Request for proposals" means all documents, whether attached or incorporated by reference, utilized for soliciting proposals in accordance with the procedures set forth in this Chapter.

(47) "Resident business" means one authorized to do and doing business under the laws of this state, which either:

(a) Maintains its principal place of business in the state.

(b) Employs a minimum of two employees who are residents of the state.

(48) "Responsive bidder" means a person who has submitted a bid under R.S. 39:1594 which conforms in all substantive respects to the invitation for bids, including the specifications set forth in the invitation.

(49) "Responsible bidder or proposer" means a person who has the capability in all respects to perform the contract requirements and the integrity and reliability which will assure good faith performance.

(50) "Reverse auction" means a competitive online solicitation process on the Internet for materials, supplies, services, products, or equipment in which vendors compete against each other online in real time in an open and interactive environment.

(51) "Services" means the furnishing of labor, time, or effort by a contractor whose primary purpose is to perform an identifiable task rather than to furnish an end item of supply.

(a) Services include but are not limited to the following:

(i) Maintenance, overhaul, repair, servicing, rehabilitation, salvage, modernization or modification of supplies, systems, or equipment.

(ii) Routine recurring maintenance of immovable property.

(iii) Housekeeping services.

(iv) Operation of government owned equipment, immovable property, and systems.

(v) Information technology services.

(b) The term "services" shall not include:

(i) Employment agreements or collective bargaining agreements.

(ii) Personal, professional, consulting, or social services as defined in this Chapter.

(iii) Services performed by lawyers as provided by R.S. 42:261 through R.S. 42:264.

(iv) Services performed by an architect, engineer, or landscape architect as provided by R.S. 38:2310 through R.S. 38:2314.

(52) "Shall" denotes the imperative.

(53) "Signature" means a manual or electronic signature. "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

(54) "Social service" means work rendered by any person, firm, corporation, organization, governmental body, or governmental entity in furtherance of the general welfare of the citizens of Louisiana, including but not limited to the objectives provided for in R.S. 39:1619(A).

(55) "Specification" means any description of the physical or functional characteristics, or of the nature of a supply, service, or major repair. It may include a description of any requirement for inspecting, testing, or preparing a supply, service, or major repair for delivery.

(56) "State chief procurement officer" means the person holding the position created in R.S. 39:1562 as head of the central purchasing agency of Louisiana.

(57) "State public procurement unit" means the central purchasing agency and any other purchasing agency of this state.

(58) "Supplemental agreement" means any contract modification which is accomplished by the mutual action of the parties.

(59) "Supplies" means all property, including but not limited to equipment, materials, insurance, and leases on immovable property excluding land or a permanent interest in land.

(60) "Suspension" means the disqualification of a person to receive invitations for bids or requests for proposals, or the award of a contract by the state, for a temporary period pending the completion of an investigation and any legal proceedings that may ensue because a person is suspected upon probable cause of engaging in criminal, fraudulent, or seriously improper conduct or failure or inadequacy of performance which may lead to debarment.

(61) "Using agency" means any governmental body of the state which utilizes any supplies, services, or major repairs purchased under this Chapter.

(62) "Written" or "in writing" means the product of any method of forming characters on paper, other materials, or viewable screen, which can be read, retrieved, and reproduced, including information that is electronically transmitted and stored.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980. Amended by Acts 1980, No. 524, §1, eff. July 23, 1980; Acts 1985, No. 673, §1; Acts 1985, No. 995, §2, eff. July 23, 1985; Acts 1990, No. 930, §1; Acts 2000, 1st Ex. Sess., No. 134, §2, eff. April 19, 2000; Acts 2001, No. 1032, §13; Acts 2014, No. 498, §1; Acts 2014, No. 715, §1; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.

NOTE: Redesignated in part and amended by Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1557 - Public access to procurement information

SUBPART C. RECORDS; PUBLIC ACCESS

§1557. Public access to procurement information

Procurement information shall be a public record to the extent provided in Chapter 1 of Title 44 of the Louisiana Revised Statutes of 1950 and shall be available to the public as provided in such statute.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1557.1 - Change orders; recordation

§1557.1. Change orders; recordation

Each change order to a contract which adds an amount of ten percent or more of the original contract amount and which additional amount is at least ten thousand dollars or all change orders to a contract aggregating to an amount of twenty percent or more of the original contract amount and which additional amount is at least ten thousand dollars shall be recorded by the governmental body which entered into the contract in the office of the recorder of mortgages in the parish where the work is to be done or where the entity is domiciled not later than thirty days after the date of the change order which requires that the recordation take place. In addition, the original contract shall be recorded together with the amendments or other revisions if not previously recorded. The provisions of this Section shall not apply to the office of facility planning and control, and the office of state procurement.

Acts 2011, No. 343, §3; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1558 - Determinations

§1558. Determinations

Written determinations and findings required by this Chapter shall be retained in an official contract file in the central purchasing agency or purchasing agency or by the governmental body administering the contract.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1561 - Authority and duties of the commissioner of administration

PART II. PURCHASING ORGANIZATION

SUBPART A. DIVISION OF ADMINISTRATION

§1561. Authority and duties of the commissioner of administration

A. Except as otherwise provided in this Chapter, the commissioner of administration, hereinafter referred to as "the commissioner," shall have the authority and responsibility to promulgate regulations, consistent with this Chapter, governing the procurement, management, and control of any and all supplies, services, major repairs, and personal, professional, consulting, or social services required to be procured by the state. However, the commissioner shall not require by rule or regulation any policy or management board of public higher education or any institution under their jurisdiction to prepare or submit a monthly report on items purchased from state contracts or on contract item usage to the division of administration. The quarterly report listing purchases for under five thousand dollars and the annual report for purchases above five thousand dollars on all items purchased from state contracts shall be sufficient to meet the requirements of this Chapter.

B. The commissioner or his designee shall consider and decide matters of policy within the provisions of this Chapter including those referred to him by the state chief procurement officer. The commissioner or his designee shall have the power to audit and review the implementation of the procurement regulations and the requirements of this Chapter.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 1986, No. 103, §1; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1562 - Central purchasing agency; creation

SUBPART B. CENTRAL PURCHASING AGENCY

§1562. Central purchasing agency; creation

There is hereby created, within the division of administration, the central purchasing agency, headed by the State Director of Purchasing, hereinafter referred to as the state chief procurement officer.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1563 - Appointment and qualifications

§1563. Appointment and qualifications

The state chief procurement officer shall be in the classified service of the state and shall be appointed in accordance with the provisions of Article X, Section 7 of the Louisiana Constitution of 1974. The state chief procurement officer shall have had a minimum of eight years experience in the large scale procurement of supplies, services, or personal, professional, consulting, or social services, involving specification development, the preparation of bid proposals and bid evaluation and award, including at least three years of supervisory experience. Preference shall be given to such experience in governmental purchasing.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1564 - Authority of the state director of purchasing

§1564. Authority of the state chief procurement officer

A. Central procurement officer of the state. The state chief procurement officer shall serve as the central procurement officer of the state.

B. Power to adopt rules. Consistent with the provisions of this Chapter, the state chief procurement officer may adopt rules governing the internal procedures of the central purchasing agency.

C. Duties. Except as otherwise specifically provided in this Chapter, the state chief procurement officer shall, within the limitations of regulations promulgated by the commissioner:

(1) Procure or supervise the procurement of all supplies, services, major repairs, and personal, professional, consulting, and social services needed by the state.

(2) Exercise supervision over all inventories of warehoused supplies belonging to the state.

(3) Establish and maintain programs for the inspection, testing, and acceptance of supplies, services, and major repairs.

(4) To provide for contractual forms and specifications to be used in the confection of all contracts provided for in this Chapter.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1565 - Duties of the attorney general

§1565. Duties of the attorney general

The attorney general shall be the chief legal adviser to the state chief procurement officer.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1566 - Appointment of assistants and other employees; delegation of authority by the state chief procurement officer

§1566. Appointment of assistants and other employees; delegation of authority by the state chief procurement officer

Subject to the provisions of the Article X, Section 7 of the Louisiana Constitution of 1974, the state chief procurement officer may employ and supervise such assistants and other persons as may be necessary and may delegate authority to such designees or to any governmental body as the state chief procurement officer may deem appropriate within the limitations of state law and the state procurement regulations.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1567 - Reporting requirements

§1567. Reporting requirements

A. The state chief procurement officer shall prepare any reports that the commissioner of administration may deem necessary and shall deliver such reports to such recipients as the commissioner may designate. As provided in R.S. 44:1 et seq., such reports shall be available to the public upon request. However, nothing in this Section shall require any policy or management board of public higher education or any institution under their jurisdiction to prepare or submit a monthly report on items purchased from state contracts or on contract item usage to the state chief procurement officer. The quarterly report listing purchases for under five thousand dollars and the annual report for purchases above five thousand dollars on all items purchased from state contracts, shall be sufficient to meet the requirements of this Section.

B.(1) The state chief procurement officer shall prepare such reports as he finds necessary for the proper conduct of his duties, to include an annual report of all professional, personal, consulting, social services, and other contracts over which the office of state procurement has power and authority under the provisions of this Chapter or through administrative rules and regulations. The annual report shall be compiled on a fiscal year basis and consist, at a minimum, of summary descriptive and statistical data regarding the number and amounts of such contracts by type of service. The annual report shall be submitted to the president of the Senate and speaker of the House of Representatives not later than January first of the year following the end of the fiscal year for which the report is prepared.

(2)(a) The director shall prepare an annual report of all professional, personal, consulting, and social services contracts awarded without the necessity of competitive bidding or competitive negotiation under the provisions of this Chapter. The annual report shall be compiled on a fiscal year basis by using agency and consist, at a minimum, of the following information for each contract:

(i) The name of the contractor.

(ii) The type of contract awarded.

(iii) A descriptive summary of the contract.

(iv) The amount of the contract.

(v) The start and end dates of the contract.

(b) The annual report shall be submitted to the Joint Legislative Committee on the Budget not later than January first of the year following the end of the fiscal year for which the report is prepared.

(3) Information on all contracts and the information contained in the annual report shall be published on the division of administration's website to provide maximum access to the public and ease of use for searching information relative to the various contracts reported.

(4) For purposes of Paragraph (3) of this Subsection, "information" shall include but not be limited to the following:

(a)(i) If a legal entity, the official name and domicile address of the contracting entity as reflected in documentation submitted to the secretary of state's office.

(ii) If a natural person, the full name and physical address of the contracting entity.

(b) If a legal entity, a complete and accurate listing of the owners of the contracting entity, whether in title or beneficial, unless it is a publicly traded entity, and a complete and accurate listing of the board of directors or equivalent governing body, if any, and officers, if any, of the contracting entity.

(c) A statement regarding the percentage of minority, women, veteran, and Louisiana-based ownership of the contracting entity, unless it is a publicly traded entity.

(d) A statement that all applicable federal, state, and payroll taxes owed by the contracting entity have been paid and are current.

(e) If the contracting entity is a nonprofit organization, a statement that the contracting entity has filed a current Form 990, as required by the Internal Revenue Code, along with a copy of its most recent Form 990.

(f) A statement indicating the type or nature of the contract with the state agency, including whether the contract was publicly bid, competitively bid, competitively negotiated, or let through a noncompetitive process; the value of the contract; and the name of each state agency which is or would be a party to the contract.

(g) The names and addresses of all agents, registered lobbyists, and other persons lobbying, as "lobbying" is defined in R.S. 24:51 or R.S. 49:72, on behalf of the contracting entity relative to a contract or potential contract with the state or an appropriation or grant.

C.(1) When for any reason collusion is suspected among any proposers, a written report of the facts giving rise to such suspicion shall be transmitted to the state chief procurement officer and the attorney general.

(2) All documents involved in any procurement in which collusion is suspected shall be retained until the office of state procurement gives notice that they may be destroyed. All retained documents shall be made available to the commissioner of administration or his designee upon request.

D. The using agencies shall cooperate with the office of state procurement in the preparation of statistical data concerning the acquisition, usage, and disposition of all professional, personal, consulting, and social services, and may employ trained personnel, as necessary, to carry out this function. All using agencies shall furnish such reports as the office of state procurement may require concerning usage and needs, and the office of state procurement shall have authority to prescribe forms to be used by the using agencies in the reporting of professional, personal, consulting, and social services.

E. The state chief procurement officer shall submit a report at the end of each month to the Joint Legislative Committee on the Budget summarizing each contract, including the dollar value of each contract awarded that month over which the office of state procurement has power and authority. The report shall also indicate if each contract is for discretionary purposes or if it is for nondiscretionary purposes.

F.(1) The Contract Services Joint Legislative Task Force, hereinafter referred to as the "task force", is hereby created to study, review, and make assessments on contracts as further provided in this Subsection. The task force shall be composed of eight members of the legislature; four members of the Senate, appointed by the president of the Senate and four members of the House of Representatives, appointed by the speaker of the House of Representatives.

(2) The task force is authorized to review all contracts with an annual contract amount of fifty thousand dollars or more as provided by Chapter 17 of Subtitle III of Title 39 of the Louisiana Revised Statutes of 1950. The task force may review the processes by which these contracts are negotiated, drafted, procured, and executed. Additionally, the task force may study any other contracts determined to be relevant to the mission of the task force.

(3) The president of the Senate shall appoint a senator to chair the first meeting until officers can be elected from among the task force membership at the first meeting which shall take place no later than thirty days after the effective date of this Subsection. A quorum of the task force membership shall be required to conduct business.

(4) The task force shall not meet more than five calendar days in any fiscal year.

(5) Annually, the task force shall report to the president of the Senate, the speaker of the House of Representatives, and the governor no later than sixty days before the regular session regarding any recommendations relative to any specific contracts or contract procedures that may require administrative action or may require legislative action.

(6) The provisions of this Subsection shall become void on June 30, 2020.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 1986, No. 103, §1; Acts 2014, No. 33, §1; Acts 2014, No. 864, §2, eff. Jan. 1, 2015; Acts 2015, No. 87, §1, eff. July 1, 2015; Acts 2016, No. 589, §1, eff. July 1, 2016.

NOTE: Redesignated in part and amended by Acts 2014, No. 864, §2, eff. Jan. 1, 2015.

NOTE: See Acts 2015, No. 87, §2, regarding effectiveness.



RS 39:1568 - Mandatory information requirement for contracts let without competition under the authority of an executive order related to Hurricane Katrina or Rita

§1568. Mandatory information requirement for contracts let without competition under the authority of an executive order related to Hurricane Katrina or Rita

A. The provisions of this Section shall apply to any contract for state procurement of goods or services which is subject to the provisions of this Chapter, hereinafter referred to as "state procurement law", which contract is let without competition pursuant to an executive order issued by authority granted under the Louisiana Homeland Security and Emergency Assistance and Disaster Act, which order grants exceptions to the requirements of state procurement law. Such provisions shall apply to contracts which have been or will be let without competition pursuant to executive orders related to Hurricane Katrina or Rita which granted exceptions to the requirements of state procurement law.

B.(1) For any contract subject to the provisions of this Section, the information cited in Subparagraphs (a) through (d) of this Paragraph shall be submitted by the primary contractor to the office of state procurement. The following information shall be submitted, in a format to be determined by such agencies, no later than forty-five days after the effective date of the contract, or forty-five days after June 29, 2006, whichever is later:

(a) The name of the primary contractor.

(b) The amount of the contract.

(c) The name of each subcontractor.

(d) The amount of each subcontract.

(2) Any change in subcontractors, or in the amount of a subcontract which exceeds twenty-five percent in the aggregate of the original subcontracted amount, shall necessitate the submission of updated information as required in Paragraph (1) of this Subsection.

(3) The primary contractor for each contract subject to the provisions of this Section shall be notified of the requirements of this Section by the contracting state agency. Such notification shall be made no later than ten days after June 29, 2006 for contracts which are currently in effect. Otherwise, the notification shall be made prior to execution of the contract.

C. The office of state procurement shall maintain a listing or registry of all information reported to it pursuant to the provisions of this Section.

D. Failure to submit all of the information required as provided in Subsection B of this Section shall be grounds for debarment. It shall be unlawful for any person to intentionally fail to submit such information, which failure is hereby deemed to be a violation of the duty to provide the mandatory information. Whomever violates such provisions of Subsection B of this Section shall be fined in an amount not to exceed one-half of the contract amount and imprisoned for not more than six months, or both.

E. The provisions of this Section shall not be subject to suspension pursuant to the authority granted to the governor by R.S. 29:721 et seq., the Louisiana Homeland Security and Emergency Assistance and Disaster Act.

Acts 2006, No. 726, §2, eff. June 29, 2006; Acts 2008, No. 732, §1, eff. Jan. 1, 2009; Acts 2010, No. 255, §1; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1568.1 - Use of other types of contracts

§1568.1. Use of other types of contracts

Subject to the limitations of R.S. 39:1611 and 1612, any type of contract, including brand name and multiple award contracts, which will promote the best interests of the state may be used, provided that the chief procurement officer must make a written determination justifying the type of contract used. An annual report on the number, type, and volume of such procurements shall be made to the commissioner or cabinet department head within ninety days after the end of the fiscal year.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980. Amended by Acts 1981, No. 452, §1; Acts 2014, No. 864, §2, eff. Jan. 1, 2015; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1568.2 - The Road Home Program; reporting on certain contract payments, subcontractors, and performance for professional, personal, consulting, or social services contracts

§1568.2. The Road Home Program; reporting on certain contract payments, subcontractors, and performance for professional, personal, consulting, or social services contracts

Notwithstanding any other provision of law to the contrary, the division of administration, office of community development, shall report monthly to the Legislative Audit Advisory Council with respect to the contract between the office of community development and ICF Emergency Management Services dated June 30, 2006, as amended. The report shall contain information relating to subcontractors, inclusive of subcontractors of subcontractors, payments made to any contractor or subcontractor, the value of the contract, contractor performance in the achievement of goals and objectives of the contract, and any penalties which have been assessed for insufficient performance. The information shall be compiled by the office of community development and delivered to the Legislative Audit Advisory Council on a monthly basis, on a date to be established by the chairman of the council. The commissioner of administration shall consult with the chairman of the Legislative Audit Advisory Council to develop the format in which the information will be presented to the council.

Acts 2008, No. 829, §1, eff. July 8, 2008; Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1569 - Reports of procurement actions related to professional, personal, consulting, and social services contracts

§1569. Reports of procurement actions related to professional, personal, consulting, and social services contracts

A. A written report shall be compiled annually, within one hundred twenty days after the close of the fiscal year, of contracts made under R.S. 39:1617, 1620, and 1621 during that preceding fiscal year. The report shall (1) name each contract; (2) state the amount and type of each contract; (3) describe the services purchased by each contract, and (4) include, as attachments, copies of all determinations and findings required to be made by provisions of this Part and implementing rules and regulations.

B.(1) A central file or listing of all architects, engineers, clerk of the works, attorneys, including bond attorneys or counsel, and public relations persons or firms employed or retained by each state agency, board, commission, or department, including nonbudget units shall be compiled and updated annually, within one hundred twenty days after the close of the fiscal year, of contracts made during that preceding year. Each such list shall be kept separately by profession and shall contain information relative to such employment or retention, including a detailed description of the nature of services rendered to the agency, the extent and duration of such services, the amount of the fee or other compensation paid in return for such services, and any other information deemed pertinent by the commissioner of the division of administration.

(2) Notwithstanding any other provisions of this Chapter, each state agency, board, commission, or department, including nonbudget units, shall forward on an annual basis on forms to be supplied by the office of state procurement, a report containing the data and information on all professional services retained or employed which are required to be listed in a central listing as provided in Paragraph (1) of this Subsection.

C. The reports required by this Section shall be retained as public records.

Added by Acts 1978, No. 772, §1; Acts 1989, No. 836, §1, eff. July 1, 1989; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1569.1 - Contract administration

§1569.1. Contract administration

A. Upon entering into a professional, personal, consulting, or social service contract, the using agency shall have full responsibility for the diligent administration and monitoring of the contract. The state chief procurement officer may require the using agency to report at any time on the status of any such outstanding contracts to which the using agency is a party.

B. After completion of performance under a professional, personal, consulting, or social service contract, the using agency shall prepare a final report on the contract which shall include an evaluation of contract performance and an assessment of the utility of the final product. This report shall be delivered to the state chief procurement officer within sixty days after completion of performance and shall be retained in the official contract file. Reports not submitted to the office of state procurement within the sixty-day period shall be delinquent. The report shall include at least the following:

(1) The name of the agency official or officials responsible for monitoring the contract and for final agency acceptance of the contract deliverables.

(2) The contractor, contract amount, contract cost basis, and contract timetable which shall reflect both the proposed and actual work initiation and completion dates.

(3) Any contract modifications.

(4) A listing of the contract deliverables, inclusive of specific products and services, and whether all such deliverables were satisfactorily and timely completed.

(5) An itemization of any problems encountered with respect to the execution of the contract.

(6) An assessment of the utility of the contract deliverables.

C. Final evaluation reports required by this Section for contracts in amounts of two hundred fifty thousand dollars or greater shall also be submitted to the legislative auditor.

D. No contract for professional, personal, consulting, or social services shall be entered into by a using agency with any contractor for which a delinquent final evaluation report remains outstanding for a contract with such using agency.

E. A report of all multiyear contracts shall be provided to the Joint Legislative Committee on the Budget no later than ninety days after the end of each fiscal year.

Added by Acts 1978, No. 772, §1. Acts 1985, No. 673, §1; Acts 1997, No. 1424, §1, eff. July 15, 1997; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1571 - Centralization of procurement authority

SUBPART C. CENTRALIZATION OF PUBLIC PROCUREMENT

§1571. Centralization of procurement authority

Except as otherwise provided in this Subpart, all rights, powers, duties, and authority relating to the procurement of supplies, services, and major repairs now vested in or exercised by any state governmental body under the several statutes relating thereto are hereby transferred to the central purchasing agency.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1572 - Exemptions

§1572. Exemptions

A. Exemption from central purchasing agency and procurement regulations of commissioner. Procurement of the following items or by the following governmental bodies shall not be required to be conducted through the central purchasing agency and shall not be required to follow the procurement regulations of the commissioner or the office of state procurement, but shall nevertheless be subject to the requirements of this Chapter and such regulations as may be promulgated by the head of such governmental body:

(1) The Department of Transportation and Development, for procurement of materials, services, and supplies that will become a component part of any road, highway, bridge, or appurtenance thereto.

(2) Textbooks, scientific and laboratory equipment, teaching materials, teaching devices, and teaching supplies procured by the Department of Education.

B. Exemptions from central purchasing only. Unless otherwise provided in R.S. 39:1554, exemptions from central purchasing do not apply to professional services, personal services, consulting services, social services, information technology, or vehicle acquisition. Unless otherwise ordered by regulation of the commissioner with approval of the governor, the following governmental bodies shall not be required to conduct procurement through the central purchasing agency, but shall nevertheless be subject to the requirements of this Chapter and the regulations promulgated by the commissioner:

(1) Louisiana State University System.

(2) Southern University System.

(3) University of Louisiana System.

(4) Special schools and other institutions under the supervision of the State Board of Elementary and Secondary Education.

(5) The office of the state bond commission in the Department of the Treasury for printing only.

(6) Louisiana Community and Technical College System.

C. Use of central purchasing by exempt agencies. A governmental body exempted from centralized purchasing may use the central purchasing facilities whenever the best interests of such governmental body and the state may be served.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980. Amended by Acts 1982, No. 137, §3, eff. July 12, 1982; Acts 1983, No. 306, §1; Acts 1985, No. 880, §3, eff. July 23, 1985; Acts 1986, No. 383, §1; Acts 2003, No. 757, §1; Acts 2008, No. 62, §3, eff. June 5, 2008; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1581 - State procurement regulations

SUBPART D. STATE PROCUREMENT REGULATIONS

§1581. State procurement regulations

A. Regulations. Regulations promulgated by the commissioner in accordance with the Administrative Procedure Act shall govern all procurements by all governmental bodies except for:

(1) Regulations promulgated by the secretary of the Department of Transportation and Development governing procurement by that department, for procurement of materials and supplies that will become a component part of any road, highway, bridge, or appurtenance thereto.

(2) Regulations promulgated by the State Superintendent of Education governing the procurement of textbooks, scientific and laboratory equipment, teaching materials, teaching devices, and teaching supplies by the Department of Education.

B. Exempted departments. Secretaries of departments exempted under Subsection A of this Section shall promulgate regulations for the purposes set forth in accordance with the Administrative Procedure Act. Such regulations shall not be inconsistent with the provisions of this Chapter.

C. Delegation of power to promulgate regulations. The secretary shall not delegate his power to promulgate regulations. The commissioner may delegate his power to promulgate regulations to the state chief procurement officer.

D. Regulations shall not change existing contract rights. No regulation shall change any commitment, right, or obligation of the state or of a contractor under a contract in existence on the effective date of such regulation.

E. Incorporation of required clauses into contracts by operation of law only with consent of both parties. No clause which is required by regulation to be included shall be considered to be incorporated by operation of law in any state contract without the consent of both parties to the contract to such incorporation; provided, however, that the parties to the contract may give such consent to incorporation by reference at any time after the contract has been entered into and without the necessity of consideration passing to either party.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980. Amended by Acts 1986, No. 383, §1; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1586 - Relationship with using agencies

SUBPART E. COORDINATION, TRAINING, AND EDUCATION

§1586. Relationship with using agencies

The commissioner and the state chief procurement officer shall maintain a close and cooperative relationship with the using agencies. The state chief procurement officer shall afford each using agency reasonable opportunity to participate in and make recommendations with respect to matters affecting such using agency. Any using agency may at any time make recommendations to the commissioner or the state chief procurement officer, and the commissioner or state chief procurement officer may at any time make recommendations to any using agency.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1587 - Procurement advisory council; other advisory groups

§1587. Procurement advisory council; other advisory groups

A. Procurement advisory council. The commissioner may establish a Procurement Advisory Council. If created, such council, upon adequate public notice, shall meet at least once a year for the discussion of problems and recommendations for improvement in the procurement process. When requested by the commissioner, the procurement advisory council may conduct studies, research, and analyses and make such reports and recommendations with respect to such subjects or matters within the jurisdiction of the commissioner. The procurement advisory council shall consist of such qualified persons as the commissioner may deem desirable.

B. Other advisory groups. The state chief procurement officer may appoint advisory groups to assist with respect to specifications and procurement in specific areas and with respect to any other matters within the authority of the state chief procurement officer.

C. Drug procurement advisory council. The commissioner shall establish a Drug Procurement Advisory Council which shall be composed of persons from the division of administration and from using agencies of drugs procured by the division and persons qualified in the fields of medicine and pharmacy. The council shall advise the commissioner with respect to the procurement of drugs for any using agency by generic contract, as further provided in R.S. 39:1601.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 1983, No. 689, §1, eff. July 1, 1984; Acts 1984, No. 100, §1, eff. July 1, 1985; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1590 - Reporting of certain professional, personal, consulting, and social services contracts for Fiscal Year 2015-2016 through Fiscal Year 2017-2018

SUBPART F. REPORTING OF CERTAIN PROFESSIONAL,

PERSONAL, CONSULTING, AND SOCIAL SERVICES CONTRACTS

FOR FISCAL YEAR 2015-2016 THROUGH FISCAL YEAR 2017-2018

§1590. Reporting of certain professional, personal, consulting, and social services contracts for Fiscal Year 2015-2016 through Fiscal Year 2017-2018

A. In Fiscal Year 2015-2016 through 2017-2018, the commissioner of administration, in consultation with the state chief procurement officer, shall report each contract for professional, personal, consulting, and social services with a total dollar amount of fifty thousand dollars or more per year to the Joint Legislative Committee on the Budget and the Contract Services Joint Legislative Task Force for review.

B. Notwithstanding any provision of law to the contrary, this Section shall not apply to the following professional, personal, or consulting service contracts:

(1) Contracts of the secretary of state necessary to perform any constitutional or statutory function of the office.

(2) All contracts to implement the programs of the Louisiana Department of Health funded pursuant to Title XIX, Title XX, and Title XXI of the Social Security Act or funded fully or partially by federal funds.

(3) Contracts with state or local providers of indigent defender services necessary to perform any constitutional or statutory function.

(4) Contracts of a district attorney necessary to perform any constitutional, discretionary, or statutory function of the office, or to perform services under the child support enforcement program administered by the Department of Children and Family Services in accordance with the federal requirements of Title IV-D of the Social Security Act and corresponding state laws and regulations.

Acts 2015, No. 87, §1, eff. July 1, 2015; Acts 2016, No. 408, §1, eff. June 6, 2016; Acts 2016, No. 589, §1, eff. July 1, 2016.

NOTE: See Acts 2015, No. 87, §2, regarding effectiveness.



RS 39:1591 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1591. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1593 - Methods of source selection

PART III. SOURCE SELECTION AND CONTRACT FORMATION

SUBPART A. METHODS OF SOURCE SELECTION

§1593. Methods of source selection

Unless otherwise authorized by law, all state contracts shall be awarded by one of the following methods:

(1) R.S. 39:1594, competitive sealed bids.

(2) R.S. 39:1595, competitive sealed proposals.

(3) R.S. 39:1596, small purchases.

(4) R.S. 39:1597, sole source.

(5) R.S. 39:1598, emergency procurements.

(6) R.S. 39:1600, other procurement methods:

(a) Unstable market conditions.

(b) Group purchasing.

(c) Used equipment.

(d) Reverse auctions.

(e) Negotiation of noncompetitive contracts.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 1988, No. 851, §1; Acts 1997, No. 3, §4, eff. July 1, 1997; Acts 1997, No. 692, §1; Acts 2001, No. 1032, §13; Acts 2004, No. 433, §1, eff. Oct. 1, 2004; Acts 2005, No. 178, §2, eff. June 28, 2005; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1593.1 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1593.1. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1594 - Competitive sealed bidding

§1594. Competitive sealed bids

A. Conditions for use. Contracts exceeding the amount provided by R.S. 39:1596 shall be awarded by competitive sealed bidding unless otherwise provided in this Chapter.

B. Invitation for bids. Competitive sealed bidding shall be initiated by the issuance of an invitation for bids containing a description of the supplies, services, or major repairs to be procured and all contractual terms and conditions applicable to the procurement.

C. Public notice.

(1) Adequate public notice of the invitation for bids shall be given at least ten days prior to the date set forth therein for the opening of bids on all matters except those made for housing of state agencies, their personnel, operations, equipment, or activities pursuant to R.S. 39:1643, for which such notice shall be given at least twenty days prior to the opening of bids. Notice shall be in writing and to persons in a position to furnish the supplies, services, or major repairs required, as shown by its records, and by advertising if the amount of the purchase is twenty-five thousand dollars or more.

(2) The advertisements or written notices shall contain general descriptions of the supplies, services, or major repairs for which bids are wanted and shall state all of the following:

(a) The names and locations of the departments or institutions for which the purchases are to be made.

(b) Where and how specifications and quotation forms may be obtained.

(c) The date and time not later than which bids must be received and will be opened.

(3) Each advertisement shall be published in the official journal of the state. In the case of any purchase to meet the needs of a single budget unit the advertisement shall be published also in a newspaper of general circulation printed in the parish in which the budget unit is situated or, if there is no newspaper printed in the parish, in a newspaper printed in the nearest parish, which has a general circulation in the parish in which the budget unit is situated.

(4) Evidence of agency, corporate, or partnership authority shall be required for submission of a bid to the division of administration or purchasing agencies of the state of Louisiana. The authority of the signature of the person submitting the bid shall be deemed sufficient and acceptable if any of the following conditions is met:

(a) The signature on the bid is that of any corporate officer listed on the most current annual report on file with the secretary of state, or the signature on the bid is that of any member of a partnership or partnership in commendam listed in the most current partnership records on file with the secretary of state.

(b) The signature on the bid is that of an authorized representative of the corporation, partnership, or other legal entity and the bidder submits or provides upon request a corporate resolution, certification as to the corporate principal, or other documents indicating authority which are acceptable to the public entity, including registration on an electronic Internet database maintained by the public entity.

(c) The corporation, partnership, or other legal entity has filed in the appropriate records of the secretary of state in which the public entity is located, an affidavit, resolution, or other acknowledged or authentic document indicating the names of all parties authorized to submit bids for public contracts. Such document on file with the secretary of state shall remain in effect and shall be binding upon the principal until specifically rescinded and canceled from the records of the respective offices.

(5) All bids shall be advertised by a using agency through a centralized electronic interactive environment administered by the division of administration and on the electronic website accepting the electronic bids as provided in this Section. The advertisement or written notice required by this Section shall contain the name and address of the using agency and shall establish the specific date, time, and place by which the bids must be received.

D. Bid submission.

(1) Bids shall be submitted in writing in accordance with the requirements set forth in the invitation for bids or electronically through a uniform and secure electronic interactive environment.

(2) Public entities shall provide, as an additional bidding option, a uniform and secure electronic interactive system for the submission of competitive sealed bids as provided for in this Section. Any public entity providing a secure electronic interactive system shall follow the standards for the receipt of electronic bids adopted by the office of the governor, division of administration, and the office of information technology as provided for in LAC 4:XV.701. Any special condition or requirement for the submission shall be specified in the advertisement for bids required by this Section.

(3) The requirements of Paragraph (2) of this Subsection shall not apply to the following public entities:

(a) Public entities that are currently without high-speed Internet access, until high-speed Internet access becomes available.

(b) Any parish with a police jury form of government and a population of less than twenty thousand.

(c) Any city or municipality with a population of less than ten thousand.

(d) Any public entity that is unable to comply with the electronic bidding provisions of this Subsection without securing and expending additional funding.

E. Bid opening. Bids shall be opened publicly in the presence of one or more witnesses at the time and place designated in the invitation for bids. Each bid, together with the name of the bidder, shall be recorded and open to public inspection.

F. Bid evaluation.

(1) Bids shall be evaluated based on the requirements set forth in the invitation for bids, which may include criteria to determine acceptability such as inspection, testing, quality, workmanship, delivery, and suitability for a particular purpose, and criteria affecting price such as life cycle or total ownership costs. The invitation for bids shall set forth the evaluation criteria to be used. No criteria shall be used in bid evaluation that are not set forth in the invitation for bids.

(2) For bids made for housing of state agencies, their personnel, operations, equipment, or activities pursuant to R.S. 39:1643, the criteria for evaluation shall be included in the invitation for bids and shall include, at a minimum, the following:

(a) Location of the proposed space.

(b) Condition of the proposed space.

(c) Suitability of the proposed space for the advertiser's needs.

(d) Timeliness of availability of the proposed space.

G. Correction or withdrawal of bids. Patent errors in bids or errors in bids supported by clear and convincing evidence may be corrected, or bids may be withdrawn, if such correction or withdrawal does not prejudice other bidders, and such actions may be taken only to the extent permitted under regulations.

H. Award. The contract shall be awarded with reasonable promptness by written notice to the lowest responsive and responsible bidder whose bid meets the requirements and criteria set forth in the invitation for bids. Award shall be made by unconditional acceptance of a bid without alteration or correction except as authorized in this Chapter.

I. Resident business preference. In state contracts awarded by competitive sealed bidding, resident businesses shall be preferred to nonresident businesses where there is a tie bid and where there will be no sacrifice or loss in quality.

J. Exemption.

(1) Purchases of goods manufactured by or services performed by individuals with severe disabilities in state-operated and state-supported sheltered workshops as defined in R.S. 39:1604.4 shall be exempt from the provisions of this Section. This exemption shall also apply to goods and services procured by purchase order directly from a central nonprofit agency contracting under R.S. 39:1604.4 to assist qualified sheltered workshops; any purchase order shall be issued directly to the central nonprofit agency for all goods and services within the exemption provided under this Subsection.

(2) Purchases of raw materials and supplies used in the manufacturing process by the Department of Public Safety and Corrections, division of prison enterprises, with the approval of the state chief procurement officer, shall be exempt from the provisions of this Section and shall be procured through the use of written bids.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980. Acts 1984, No. 354, §1, eff. July 2, 1984; Acts 1986, No. 291, §1; Acts 1991, No. 947, §2, eff. July 24, 1991; Acts 1992, No. 527, §2, eff. June 29, 1992; Acts 1995, No. 635, §1; Acts 1997, No. 121, §2; Acts 1997, No. 680, §1; Acts 2001, No. 1032, §13; Acts 2004, No. 433, §1, eff. Oct. 1, 2004; Acts 2014, No. 811, §21, eff. June 23, 2014; Acts 2014, No. 864, §2, eff. Jan. 1, 2015; Acts 2016, No. 420, §1.



RS 39:1594.1 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1594.1. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1594.2 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1594.2. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1594.3 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1594.3. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1595 - Competitive sealed proposals

§1595. Competitive sealed proposals

A.(1) Notwithstanding any other provision of this Section to the contrary, with the approval of the commissioner and the written determination by the state chief procurement officer that the best interests of the state would be served, a competitive request for proposals process as provided in this Subsection may be used in the following circumstances:

(a) For the procurement of supplies, services, or major repairs, including but not limited to the procurement of high technology acquisitions or of complex services.

(b) Through a contract with a group purchasing organization, for the procurement of medical and laboratory supplies and medical equipment required for the purpose of diagnosis or direct treatment of a patient by a health care provider in a hospital or clinical setting, provided the commissioner determines the total cost to be less than the state procurement prices and in the best interest of the state.

(c) The approval and written determination requirements of this Paragraph shall not apply to a request for proposals for professional, personal, consulting, or social services.

(2) For a contract to be let under the provisions of this Subsection, the agency shall give adequate public notice of the request for proposals by advertising in the official journal of the state at least thirty days before the last day that proposals will be accepted. In addition, the agency shall provide written notice to persons, firms, or corporations who are known to be in a position to furnish the required services at least thirty days before the last day that proposals will be accepted. The agency shall also notify the Board of Regents of the request for proposals at least thirty days before the last day that proposals will be accepted.

B. Requests for proposals.

(1) For consulting service contracts with a total maximum compensation of fifty thousand dollars or more, except for such contracts entered into by the Department of Transportation and Development, adequate public notice of the request for proposals shall be given by advertising in the official journal of the state and in one or more newspapers of general circulation in the state at least once. The advertisement shall appear at least thirty days before the last day that proposals will be accepted. When available, advertisements shall be placed in those national trade journals which serve the particular type of contractor desired. In addition, written notice shall be provided to persons, firms, or corporations who are known to be in a position to furnish such services, at least thirty days before the last day that proposals will be accepted. The agency shall also notify the Board of Regents of the request for proposals at least thirty days before the last day that proposals will be accepted.

(2) For social service contracts not qualifying under R.S. 39:1619(B), adequate public notice of the request for proposals shall be given by advertising in the official journal of the state, in the official journal of the parish in which the services are to be performed and such other newspapers, bulletins, or other media as are appropriate in the circumstances. Such advertisements shall appear at least once in the official journal of the state and once in the official journal of the parish. If the services are to be performed in or made available to residents of a multiparish area, advertising in the official journal of the state and in one or more newspapers of general circulation in the state at least once shall be sufficient to meet this requirement. In all cases, the advertisement shall appear at least fourteen days before the last day that the proposals will be accepted. In addition, written notice shall be provided to persons, firms, or corporations who are known to be in a position to furnish such services, at least fourteen days before the last day that proposals will be accepted. This last requirement is subject to reasonable limitation at the discretion of the using agency. The agency shall also notify the Board of Regents of the request for proposals at least fourteen days before the last day that proposals will be accepted.

(3) For consulting service contracts entered into by the Department of Transportation and Development with a total maximum compensation of fifty thousand dollars or more, adequate public notice of the request for proposals shall be given by advertising in the official journal of the state at least once. The first advertisement shall appear at least fifteen days before the last day that proposals will be accepted. In addition, written notice shall be provided to persons, firms, or corporations who are known to be in a position to furnish such services, at least fifteen days prior to the last day that proposals will be accepted. The agency shall also notify the Board of Regents of the request for proposals at least fifteen days before the last day that proposals will be accepted.

(4) All requests for proposals shall be advertised through a centralized electronic interactive environment administered by the division of administration and on the electronic website accepting the electronic bids as provided in this Section. The advertisement or written notice required by this Section shall contain the name and address of the using agency and shall establish the specific date, time, and place by which the request for proposals must be received.

(5) The requests for proposals:

(a) For consulting, social, and professional services not otherwise exempt by law or regulation shall indicate the relative importance of price and other evaluation factors, shall clearly define the tasks to be performed under the contract, the criteria to be used in evaluating the proposals and the time frames within which the work must be completed.

(b) For all others, it shall clearly state the technological or other outcome desired from the procurement of the supplies, services, or major repairs, if applicable, and shall indicate the relative importance of price and other evaluation factors, the criteria to be used in evaluating the proposals, and the time frames within which the work must be completed.

(6)(a) Proposals shall be submitted in writing in accordance with the requirements set forth in the request for proposals or electronically through a uniform and secure electronic interactive environment.

(b) Public entities shall provide, as an additional option for submission of proposals, a uniform and secure electronic interactive system for the submission of competitive sealed proposals as provided for in this Section. Any public entity providing a secure electronic interactive system shall follow the standards for the receipt of electronic bids adopted by the office of the governor, division of administration, and the office of information technology as provided for in LAC 4:XV.701. Any special condition or requirement for the submission shall be specified in the advertisement of the request for proposals required by this Section.

(c) The requirements of Subparagraph (b) of this Paragraph shall not apply to the following public entities:

(i) Public entities that are currently without high-speed Internet access, until high-speed Internet access becomes available.

(ii) Any parish with a police jury form of government and a population of less than twenty thousand.

(iii) Any city or municipality with a population of less than ten thousand.

(iv) Any public entity that is unable to comply with the electronic proposal submission provisions of this Subsection without securing and expending additional funding.

(7) Written or oral discussions shall be conducted with all responsible proposers who submit proposals determined in writing to be reasonably susceptible of being selected for award. Discussions shall not disclose any information derived from proposals submitted by competing proposers. Discussions need not be conducted:

(a) If prices are fixed by law or regulation, except that consideration shall be given to competitive terms and conditions.

(b) If time of delivery or performance will not permit discussions.

(c) If it can be clearly demonstrated and documented from the existence of adequate competition or accurate prior cost experience with the particular service that acceptance of an initial offer without discussion would result in fair and reasonable prices, and the request for proposals notifies all proposers of the possibility that award may be made on the basis of the initial offers.

(8)(a) Award shall be made to the responsible proposer whose proposal is determined in writing by the using agency to be the most advantageous to the state, taking into consideration review of price and the evaluation factors set forth in the request for proposals.

(b) A request for proposals or other solicitation may be cancelled or all proposals may be rejected only if it is determined, based on reasons provided in writing, that such action is taken in the best interest of the state.

(9) A request for proposals or other solicitation may be cancelled or all proposals may be rejected only if it is determined, based on reasons provided in writing, that such action is taken in the best interest of the state.

(10) Each contract entered into pursuant to this Subsection shall contain as a minimum:

(a) Description of the work to be performed or objectives to be met, when applicable.

(b) Amount and time of payments to be made.

(c) Description of reports or other deliverables to be received, when applicable.

(d) Date of reports or other deliverables to be received, when applicable.

(e) Responsibility for payment of taxes, when applicable.

(f) Circumstances under which the contract can be terminated either with or without cause.

(g) Remedies for default.

(h) A statement giving the legislative auditor the authority to audit records of the individual or firm.

(i) Performance measurements.

(j) Monitoring plan.

(11)(a) Upon entering into a contract, the using agency shall have full responsibility for the diligent administration and monitoring of the contract. The state chief procurement officer may require the using agency to report at any time on the status of any such outstanding contracts to which the using agency is a party. After completion of performance under a contract, the using agency shall evaluate contract performance and the utility of the final product. This evaluation shall be delivered to the state chief procurement officer or his designee or the director of purchasing at a college or university, as applicable, within one hundred twenty days after completion of performance and shall be retained in the official contract file.

(b)(i) No contract shall be valid, nor shall the state be bound by the contract, until it has first been executed by the head of the using agency, or his designee, which is a party to the contract and the contractor and has been approved in writing by the state chief procurement officer or his designee or the director of purchasing at a college or university, as applicable.

(ii) In cases where the head of the using agency wants to delegate authority to one or more of his subordinates to sign contracts on behalf of the agency, this delegation shall be made in accordance with regulations of the commissioner and shall be subject to the approval of the state chief procurement officer.

(12) Requests for proposals shall not be required for "interagency contracts" as defined in R.S. 39:1556(30).

(13) Notwithstanding the provisions of this Chapter, all relevant federal statutes and regulations shall be followed by the using agency in procuring services. The burden of complying with these federal statutes and regulations shall rest with the using agency and shall be documented in the contract record submitted to the office of state procurement.

Added by Acts 1981, No. 157, §2; Acts 1981, No. 851, §2; Acts 1985, No. 693, §1; Acts 1985, No. 880, §3, eff. July 23, 1985; Acts 1987, No. 778, §2; Acts 1990, No. 449, §2, eff. July 18, 1990; Acts 1993, No. 1032, §2, eff. July 1, 1993; Acts 1995, No. 1312, §1; Acts 1999, No. 1284, §2; Acts 2000, 1st Ex. Sess., No. 123, §§2, 4, eff. July 1, 2000; Acts 2001, No. 644, §2; Acts 2001, No. 693, §2, eff. July 1, 2001; Acts 2003, No. 744, §2, eff. June 27, 2003; Acts 2003, No. 1175, §2, eff. July 3, 2003; Acts 2014, No. 575, §2, eff. June 19, 2014; Acts 2014, No. 864, §2, eff. Jan. 1, 2015; Acts 2015, No. 244, §1, eff. June 29, 2015; Acts 2015, No. 395, §1, eff. Sept. 1, 2015; Acts 2016, No. 420, §1.



RS 39:1595.1 - Preference in awarding contracts

§1595.1. Validity of professional, personal, consulting, and social service contracts

A. No contract shall be valid, nor shall the state be bound by the contract, until it has first been executed by the head of the using agency, or his designee, which is a party to the contract and the contractor, and has been approved in writing by the state chief procurement officer.

B. In cases where the head of the using agency wants to delegate authority to one or more of his subordinates to sign contracts on behalf of the agency, this delegation shall be made in accordance with regulations of the office of state procurement and shall be subject to the approval of the office of state procurement.

Added by Acts 1978, No. 772, §1; Acts 1981, No. 451, §1; Amended by Acts 1982, No. 307, §1; Acts 1985, No. 357, §1 by Acts 1982, No. 307, §1; Acts 1985, No. 673, §1; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1595.2 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1595.2. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1595.3 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1595.3. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1595.4 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1595.4. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1595.5 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1595.5. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1595.6 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1595.6. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1595.7 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1595.7. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1596 - Small purchases

§1596. Small purchases

Procurements not exceeding the amounts established by executive order of the governor may be made in accordance with small purchase procedures prescribed by such executive order, except that procurement requirements shall not be artificially divided so as to constitute a small purchase under this Section.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 1997, No. 679, §1; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1597 - Sole source procurements

§1597. Sole source procurements

A contract may be awarded for a required supply, service, or major repair without competition when, under regulations, the chief procurement officer or his designee above the level of procurement officer determines in writing that there is only one source for the required supply, service, or major repair item.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1598 - Emergency procurements

§1598. Emergency procurements

A. Conditions for use. The chief procurement officer or his designee above the level of procurement officer may make or authorize others to make emergency procurements when there exists an imminent threat to the public health, welfare, safety, or public property under emergency conditions as defined in accordance with regulations.

B. Written quotations. Every effort shall be made to obtain quotations from three or more vendors when supplies, services, or major repairs are to be purchased on an emergency basis, except for standard equipment parts for which prices are established. Immediate purchasing shall be discouraged as much as is practicable. When supplies, services, or major repairs are urgently required and time does not permit the obtaining of written quotations, the procurement officer may obtain quotations by telephoning or otherwise, but such quotations shall be made on the relative purchase requisitions. So far as practicable, quotations shall be secured from institutions of the state as provided by law.

C. Determination required. The chief procurement officer shall make a written determination of the basis of the emergency that includes the facts and circumstances leading to the conclusion that such procurement was necessary as well as a written determination detailing the steps taken prior to selecting a particular contractor and the basis for the final selection. The written determination shall be included in the contract file either prior to contracting or as soon thereafter as practicable.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1598.1 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1598.1. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1599 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1599. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1600 - Other procurement methods

§1600. Other procurement methods

A. Unstable market conditions

Notwithstanding any other provisions of this Chapter to the contrary and in accordance with rules and regulations promulgated by the commissioner in accordance with the Administrative Procedure Act, the state chief procurement officer or director of purchasing at a college or university, with the approval of the commissioner, may procure by solicitation requiring written response from at least three bona fide bidders under the provisions of this Section, when it is determined that market conditions are unstable and the competitive bid process is not conducive for best pricing for products, supplies and other materials. The provisions of this Section shall be applicable only if the value of the contract is fifty thousand dollars or less and only after sufficient documentation is provided to the commissioner by the director to substantiate the unstable market.

B. Group purchasing

(1) The Louisiana State University Health Sciences Center may contract with a group purchasing organization through a competitive request for proposals process for medical and laboratory supplies and medical equipment required for the purpose of diagnosis or direct treatment of a patient by a health care provider in a hospital or clinic setting.

(2) Prior to the award of such contract, the proposed contract shall be approved by the commissioner of administration provided the Louisiana State University Health Sciences Center makes a written determination that prices from the group purchasing organization are fair market prices and that the contract is in the best interest of the state.

(3) No later than sixty days after a purchasing agency submits a proposed contract to the commissioner for approval, the commissioner shall notify the purchasing agency in writing as to whether the proposed contract has been approved or rejected. If the commissioner does not timely notify the purchasing agency of his decision, the request for approval on the proposed contract shall be deemed to have been approved. The commissioner shall not unreasonably withhold his approval.

C. Used equipment

(1) Any agency covered by this Chapter may procure any equipment which is used or which has been previously purchased by an individual or corporation where the agency proposing to make such procurement can present satisfactory information to the procurement officer to illustrate that the procurement of said equipment is cost effective to the state.

(2)(a) The used equipment shall be purchased by the head of the agency, college, or university, within the price range set by the state chief procurement officer, or the directors of purchasing at colleges and universities, in a statement of written approval for the purchase which must be obtained by the head of the agency, college, or university, prior to the purchase.

(b) The head of the agency, college, or university, shall certify in writing to the state chief procurement officer, or the directors of purchasing at colleges and universities, all of the following:

(i) The price for which the used equipment may be obtained.

(ii) The plan for maintenance and repair of the equipment and the cost thereof.

(iii) The savings that will accrue to the state because of the purchase of the used equipment.

(iv) The fact that following the procedures set out in the Louisiana Procurement Code will result in the loss of the opportunity to purchase the equipment.

D. Reverse auction

(1) Notwithstanding the provisions of Subpart A of this Part, with the approval of the state chief procurement officer and the determination of the head of the using agency that the best interests of the state would be served and that electronic online bidding is more advantageous than other procurement methods provided in this Chapter, a reverse auction may be utilized for the acquisition of materials, supplies, services, products, or equipment.

(2) Prior to the implementation of this Subsection, the state chief procurement officer shall develop policies, procedures, and promulgate regulations, in accordance with the Administrative Procedure Act. Such policies and procedures may require that:

(a) Vendors shall register before the opening date and time, and as part of the registration, require that the vendors agree to any terms and conditions and other requirements of the solicitation.

(b) Vendors shall be prequalified prior to placing bids and allow only bidders who are prequalified to submit bids.

(c) The solicitation shall designate an opening date and time and the closing date and time. The closing date and time may be fixed or remain open depending on the nature of the item being bid.

(d) At the opening date and time, the using agency shall begin accepting online bids and continue accepting bids until the bid is officially closed. Registered bidders shall be allowed to lower the price of their bid below the lowest bid posted on the Internet until the closing date and time.

(e) Bidders' identities shall not be revealed during the bidding process; only the successively lower prices, ranks, scores, and related bid details shall be revealed.

(f) All bids shall be posted electronically and updated on a real-time basis.

(g) The using agency shall retain the right to cancel the solicitation if it determines that it is in the agency's or the state's best interest.

(h) The using agency shall retain its existing authority to determine the criteria that shall be used as a basis for making awards.

(3) Adequate public notice for the purchase of materials, supplies, services, or equipment using a reverse auction shall be given as follows:

(a) The advertisement or notice shall be published one time in the official journal of the state at least twenty days before the opening date of the reverse auction.

(b) In the case of any purchase to meet the needs of a single budget unit, the advertisement shall be published also in a newspaper of general circulation printed in the parish in which the budget unit is situated, or, if there is not a newspaper printed in the parish, in a newspaper printed in the nearest parish that has a general circulation in the parish in which the budget unit is situated.

E. Negotiation of noncompetitive contracts.

The head of the using agency or the agency procurement officer shall negotiate with the highest qualified persons for sole source or emergency procurements or for professional, personal, or those consulting services for less than fifty thousand dollars, or those social services qualifying under R.S. 39:1619(B) at compensation which the head of the using agency determines in writing to be fair and reasonable to the state. In making this determination, the head of the using agency shall take into account, in the following order of importance, the professional or technical competence of proposers, the technical merits of proposals, and the compensation for which the services are to be rendered, including fee. Negotiation of consulting services for fifty thousand dollars or more or social services not qualifying under R.S. 39:1619(B) shall be conducted in accordance with R.S. 39:1595(B) hereof.

Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1601 - Contracts for drugs

§1601. Contracts for drugs

Multisource generic drug contracts shall be used for the procurement of drugs approved by the Federal Drug Administration and listed in the Federal Drug Administration Prescription Drug Products with Therapeutic Equivalence Evaluations Compendium and Supplements for all using agencies. Such contracts shall be competitively bid at the lowest available price. However, a brand name contract may be used if there is only one source of supply for a particular drug or if the using agency certifies to the chief procurement officer that a justifiable medical reason exists for the use of a particular brand name drug. The chief procurement officer shall seek the advice of the Drug Procurement Advisory Council on all such requests other than declared emergencies.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 1983, No. 689, §1; Acts 1984, No. 100, §1, eff. July 1, 1985; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1602 - Right to reject bids from Communist countries

§1602. Right to reject bids from Communist countries

In awarding contracts for supplies, any public entity is authorized to reject the lowest bid if received from a bidder domiciled in a Communist country, or if the supplies are manufactured in a Communist country, including but not limited to Russia, China, North Korea, and Vietnam, and to award the contract to the next lowest bidder, provided this Section shall not apply to any country having established trade relations agreements or approvals from the government of the United States.

Acts 1985, No. 922, §2; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1603 - Limitations on consultants competing for contracts

§1603. Limitations on consultants competing for contracts

A. Any person contracting with an agency for the purposes of developing bidding documents, requests for proposals, or any other type of solicitation related to a specific procurement shall be prohibited from bidding, proposing, or otherwise competing for award of that procurement. Such persons shall further be prohibited from participating as subcontractors related to the award of that procurement.

B. For the purposes of this Section, the following activities shall not be considered "developing bidding documents, requests for proposals, or any other type of solicitation":

(1) Architectural and engineering programming.

(2) Master planning.

(3) Budgeting.

(4) Feasibility analysis.

(5) Constructability review.

(6) Furnishing specification data or other product information.

(7) Any other services that do not establish selection qualifications or evaluation criteria for the procurement of an architect or engineer.

Acts 2008, No. 598, §2, eff. July 1, 2008; Acts 2009, No. 433, §2; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.

NOTE: Redesignated in part and amended by Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1604 - Preference for all types of products produced, manufactured, assembled, grown, or harvested in Louisiana; exceptions

§1604. Preference for all types of products produced, manufactured, assembled, grown, or harvested in Louisiana; exceptions

A. As used in this Section, the following terms shall have the following meanings ascribed to them:

(1) "Meat" and "meat product" means beef, veal, pork, mutton, poultry, and other meats, and products made from those meats.

(2) "Other products" includes "other meat", "other meat products", "other seafood", and "other seafood products" and means products which are produced, manufactured, grown, processed, and harvested outside the state.

(3) "Seafood" means crawfish, catfish, other fish, shrimp, oysters, crabs, underutilized species, and other seafood and freshwater food.

(4) "Processed" means the alteration of any raw product altered from its original state to enhance its value or render it suitable for further refinement or marketing.

B. Notwithstanding any other provision of this Section to the contrary, each procurement officer, purchasing agent, or similar official who procures or purchases agricultural or forestry products, including meat, seafood, produce, eggs, paper or paper products under the provisions of this Chapter shall procure or purchase Louisiana products provided all of the following conditions are met:

(1) The bidder certifies in the bid submitted that the product meets the criteria of a Louisiana product.

(2) The product is equal to or better than equal in quality to other products.

(3) The cost of the Louisiana product shall not exceed the cost of other products by more than ten percent, except as otherwise provided in this Chapter as a specific exception.

C. In order to qualify as Louisiana products for the purpose of this Section, the following products shall meet the following requirements:

(1) Produce shall be produced in Louisiana and produce products shall be produced and processed in Louisiana.

(2) Eggs shall be laid in Louisiana and egg products shall be processed from eggs laid in Louisiana.

(3) Meat and meat products shall be processed in Louisiana from animals that originated in Louisiana, as evidenced by traceability documentation supplied by the manufacturer.

(4)(a) Seafood shall be:

(i) Harvested in Louisiana seas or other Louisiana waters.

(ii) Harvested by a person who holds a valid appropriate commercial fishing license issued under R.S. 56:1 et seq.

(b) Products produced from such seafood shall be processed in Louisiana.

(5) Domesticated catfish shall be processed in Louisiana from animals which were grown in Louisiana.

(6) Paper and paper products shall be manufactured or converted in Louisiana. For the purposes of this Paragraph, "manufactured" shall mean the process of making a product suitable for use from raw materials by hand or by machinery, and "converted" shall mean the process of converting roll stock into a sheeted and fully packaged product in a full-time converting operation. For paper supplied in wrapped reams, each carton and each individual ream shall be clearly labeled with the name of the manufacturer or converter and the location within Louisiana where such paper is manufactured or converted. For paper and paper products supplied in bulk or in other forms, the smallest unit of packaging shall be clearly labeled with the name of the manufacturer or converter and the location within Louisiana where such paper or paper product is manufactured or converted.

(7) All other agricultural or forestry products shall be produced, manufactured, or processed in Louisiana.

D. Notwithstanding any other provision of this Section to the contrary, each procurement officer, purchasing agent, or similar official who procures or purchases products under the provisions of this Chapter shall procure or purchase meat and meat products which are further processed in Louisiana under the grading and certification service of the Louisiana Department of Agriculture and Forestry and which are equal in quality to other meat and meat products, provided the cost of the further processed meat and meat products does not exceed the cost of other meat or meat products by more than seven percent.

E. Notwithstanding any other provision of this Section to the contrary, each procurement officer, purchasing agent, or similar official who procures or purchases products under the provisions of this Part shall procure or purchase domesticated or wild catfish which are processed in Louisiana but grown outside of Louisiana and which are equal in quality to domesticated or wild catfish which are processed outside of Louisiana provided the cost of the domesticated or wild catfish which are processed in Louisiana does not exceed the cost of the domesticated or wild catfish which are processed outside of Louisiana by more than seven percent.

F. Notwithstanding any other provision of this Section to the contrary, each procurement officer, purchasing agent, or similar official who procures or purchases products under the provisions of this Part shall procure or purchase produce processed in Louisiana but grown outside of Louisiana and which is equal in quality to produce processed and grown outside of Louisiana, provided the cost of the produce processed in Louisiana does not exceed the cost of the produce processed outside of Louisiana by more than seven percent.

G. Notwithstanding any other provision of this Section to the contrary, each procurement officer, purchasing agent, or similar official who procures or purchases products under the provisions of this Chapter shall procure or purchase eggs or crawfish which are further processed in Louisiana under the grading service of the Louisiana Department of Agriculture and Forestry and which are equal in quality to other eggs or crawfish, provided the cost of the further processed eggs or crawfish does not exceed the cost of other eggs or crawfish by more than seven percent.

H. Except as otherwise provided in this Section, each procurement officer, purchasing agent, or similar official who procures or purchases materials, supplies, products, provisions, or equipment under the provisions of this Chapter may purchase such materials, supplies, products, provisions, or equipment which are produced, manufactured, or assembled in Louisiana, as defined in R.S. 38:2251(A), and which are equal in quality to other materials, supplies, products, provisions, or equipment, provided that all of the following conditions are met:

(1) The cost of such items does not exceed the cost of other items which are manufactured, processed, produced, or assembled outside the state by more than ten percent.

(2) The vendor of such Louisiana items agrees to sell the items at the same price as the lowest bid offered on such items.

(3) In cases where more than one bidder offers Louisiana items which are within ten percent of the lowest bid, the bidder offering the lowest bid on Louisiana items is entitled to accept the price of the lowest bid made on such items.

I. Notwithstanding any other provision of this Section to the contrary, such preferences shall apply only to bidders whose Louisiana business workforce is comprised of a minimum of fifty percent Louisiana residents.

J. Notwithstanding any other provision of this Section to the contrary, the preference provided in Subsection H of this Section shall not apply to Louisiana products whose source is a clay which is mined or originates in Louisiana, and which is manufactured, processed or refined in Louisiana for sale as an expanded clay aggregate form different than its original state. No provision of this Subsection shall affect the preferences applicable to brick manufacturers.

K. The provisions of this Section shall not apply to treated wood poles and piling.

Added by Acts 1981, No. 157, §2; Acts 1981, No. 851, §2; Acts 1985, No. 693, §1; Acts 1985, No. 880, §3, eff. July 23, 1985; Acts 1987, No. 778, §2; Acts 1990, No. 449, §2, eff. July 18, 1990; Acts 1993, No. 1032, §2, eff. July 1, 1993; Acts 1995, No. 1312, §1; Acts 1999, No. 1284, §2; Acts 2000, 1st Ex. Sess., No. 123, §§2, 4, eff. July 1, 2000; Acts 2001, No. 644, §2; Acts 2001, No. 693, §2, eff. July 1, 2001; Acts 2003, No. 744, §2, eff. June 27, 2003; Acts 2003, No. 1175, §2, eff. July 3, 2003; Acts 2014, No. 575, §2, eff. June 9, 2014; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1604.1 - Preference in awarding contracts

§1604.1. Preference in awarding contracts

A. In the awarding of contracts by any public entity, except contracts for the construction, maintenance, or repair of highways and streets, and contracts financed in whole or in part by contributions or loans from any agency of the United States government, where both in-state and out-of-state vendors are bidding, in-state vendors shall be given a preference in the same manner that any of the out-of-state vendors would be given on a comparative bid in their own state. If one party to a joint venture is qualified under this Section as a vendor domiciled in Louisiana, this qualification shall extend to all parties to the joint venture. For the purpose of this Section, a foreign corporation which was qualified to do business in the state of Louisiana in the manner required by law more than six months prior to the advertising of bids on a contract shall be considered to be a vendor domiciled in the state of Louisiana for the purpose of awarding the contract.

B. For purposes of determination of the lowest responsible bidder, when letting contracts where bids are received from in-state vendors and out-of-state vendors, local sales and use taxes shall be excluded from the bid.

C. The provisions and requirements of this Section shall not be waived by any public entity.

Added by Acts 1978, No. 772, §1; Acts 1981, No. 451, §1; Amended by Acts 1982, No. 307, §1; Acts 1985, No. 357, §1 by Acts 1982, No. 307, §1; Acts 1985, No. 673, §1; Acts 2014, No. 864, §2, eff. Jan. 1, 2015; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1604.2 - Preference in letting contracts for public work

§1604.2. Preference in letting contracts for public work

A.(1) In the letting of contracts for public work by any public entity, except contracts financed in whole or in part by contributions or loans from any agency of the United States government:

(a) Preference shall be given to contractors domiciled in the state of Louisiana over contractors domiciled in a state that provides for a preference in favor of contractors domiciled in that state over contractors domiciled in the state of Louisiana for the same type of work.

(b) Contractors domiciled in the state of Louisiana are to be granted the same preference over contractors domiciled in such state favoring contractors domiciled therein with a preference over contractors domiciled in the state of Louisiana in the same manner and on the same basis and to the same extent that such preference may be granted in letting contracts for the same type of work by such other state to contractors domiciled therein over contractors domiciled in the state of Louisiana.

(2) If one party to a joint venture is qualified under this Section as a contractor domiciled in Louisiana, this qualification shall extend to all parties to the joint venture.

(3) For the purpose of this Section, a foreign corporation that has qualified to do business in the state of Louisiana in the manner required by law more than six months prior to the advertising for bids on a contract for public work shall be considered to be a contractor domiciled in the state of Louisiana for the purpose of letting the contract.

B. The provisions and requirements of this Section shall not be waived by any public entity.

Added by Acts 1983, No. 43, §2, eff. June 17, 1983; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1604.3 - Preference in awarding contracts for certain services

§1604.3. Preference in awarding contracts for certain services

In the awarding of contracts by any public entity, for services to organize or administer rodeos and livestock shows, where state-owned facilities will be used to house or contain such activities, and where both in-state and out-of-state vendors are bidding, in-state vendors shall be given preference, provided such services are equal in quality and do not exceed in cost by more than ten percent those services available from outside the state.

Acts 1984, No. 211, §1, eff. June 29, 1984; Acts 2000, 1st Ex. Sess., No. 123, §§2, 4, eff. July 1, 2000; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1604.4 - Preference for goods manufactured, or services performed, by sheltered workshops; definitions; coordinating council

§1604.4. Preference for goods manufactured, or services performed, by sheltered workshops; definitions; coordinating council

A. Every governmental body shall give a preference in its purchasing practices to goods manufactured and services performed by individuals with severe disabilities in state-operated and state-supported sheltered workshops.

B. The provisions of this Section shall not be construed to limit or otherwise affect the provisions of R.S. 23:3024 and 3025 regarding the sheltered industries program for individuals who are blind.

C. There is hereby created within the Louisiana Department of Health a council whose function shall be to coordinate and facilitate the carrying out of provisions of this Section. The membership of this council shall be determined by the secretary of the Louisiana Department of Health. It shall have authority to designate and contract with a central nonprofit agency to assist sheltered workshops in submitting applications for the selection of suitable goods and services, to facilitate the allocation of orders among qualified sheltered workshops, and otherwise to assist the council in performing its functions.

D. The Louisiana Department of Health may adopt, promulgate, and enforce such rules and regulations as are necessary and appropriate to implement the provisions of this Section. The regulations shall be promulgated in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

E. For the purposes of this Section, the following terms are defined as follows:

(1) "Direct labor" means all labor involved in the manufacture of goods or the performance of services except for supervision, instruction, administration, and shipping.

(2) "Goods manufactured and services performed by individuals with severe disabilities" means goods and services for which not less than seventy-five percent of the man-hours of direct labor required for manufacture or performance is provided by individuals with severe disabilities.

(3) "Qualified nonprofit agency for individuals with severe disabilities" means an agency that:

(a) Is incorporated under the Louisiana Nonprofit Corporation Law and operated in the interests of individuals with severe disabilities, and the income of which does not inure in whole or in part to the benefit of any shareholder or other private individual.

(b) Complies with any applicable occupational health and safety standards provided by the statutes or regulations of this state or of the United States.

(4) "Individuals with severe disabilities" means individuals with a physical, mental, or substance abuse disability which constitutes a substantial obstacle to their employment and is of such a nature as to prevent an individual from engaging in normal competitive employment.

(5) "Sheltered workshop" means a facility designed to provide gainful employment for individuals with severe disabilities who cannot be absorbed into the competitive labor market or to provide interim employment for such individuals when employment opportunities for them in the competitive labor market do not exist.

(6) "State-operated sheltered workshop" means a sheltered workshop staffed by state agency personnel.

(7) "State-supported sheltered workshop" means a sheltered workshop funded in whole or in part by the state and staffed by personnel from a qualified nonprofit agency for individuals with severe disabilities.

Acts 1984, No. 109, §1; Acts 2010, No. 939, §6, eff. July 1, 2010, and Subsections (C) and (D) eff. Jan. 1, 2011; Acts 2014, No. 811, §21, eff. June 23, 2014; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1604.5 - Preference for items purchased from Louisiana retailers

§1604.5. Preference for items purchased from Louisiana retailers

A. When purchasing items at retail, every procurement officer under the provisions of this Chapter or other person acting as purchasing agent shall purchase items from a retail dealer located in the state of Louisiana which items are equal in quality to items purchased from a retail dealer located outside the state, provided the cost of items purchased from a retail dealer located in this state does not exceed by more than ten percent the cost of items purchased from a retail dealer located outside the state.

B. A retail dealer shall qualify for the preference if the dealer can show that he has paid Louisiana corporate income, corporate franchise, and inventory taxes or any combination thereof during the previous twelve-month period.

C. Retailers domiciled in the state of Louisiana are to be granted the same preference over retailers domiciled in the state favoring retailers domiciled therein with a preference over retailers domiciled in the state of Louisiana in the same manner and on the same basis and to the same extent that such preference may be granted in purchasing items of the same type by such other state to retailers domiciled therein over retailers domiciled in the state of Louisiana.

Acts 1985, No. 356, §1; Acts 1990, No. 550, §1; Acts 2000, 1st Ex. Sess., No. 123, §§2,4, eff. July 1, 2000; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1604.6 - Preference for steel rolled in Louisiana

§1604.6. Preference for steel rolled in Louisiana

A. When purchasing steel, every person acting as purchasing agent for any agency, board, commission, department, or other instrumentality of the state or of a parish, municipality, or other unit of local government, including a levee board, drainage district, school board, or special district, shall purchase steel rolled in this state which is equal in quality to steel rolled outside the state, provided the cost of steel rolled in this state does not exceed by more than ten percent the cost of steel which is rolled outside the state.

B. The provisions of this Section shall not apply when sufficient quantities of steel rolled in Louisiana are not available.

Acts 1985, No. 763, §2; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1604.7 - Preference for items manufactured in the United States; definitions

§1604.7. Preference for items manufactured in the United States; definitions

A. This Section may be cited as the "Procurement of Domestic Products Act".

B. As used in this Section, the following definitions shall apply:

(1) "Manufactured in the United States" means produced by a process in which the manufacturing, final assembly, processing, packaging, testing, and any other process that adds value, quality, or reliability to assembled articles, materials, or supplies, occur in the United States.

(2) "United States" means the United States and any place subject to the jurisdiction of the United States.

C. In the event a contract is not entered into for products purchased under the provisions of R.S. 39:1595, each procurement officer, purchasing agent, or similar official who procures or purchases materials, supplies, products, provisions, or equipment under the provisions of this Chapter may purchase such materials, supplies, products, provisions, or equipment which are manufactured in the United States, and which are equal in quality to other materials, supplies, products, provisions, or equipment, provided that all of the following conditions are met:

(1) The cost of such items does not exceed the cost of other items which are manufactured outside the United States by more than five percent.

(2) The vendor of such items agrees to sell the items at the same price as the lowest bid offered on such items.

(3) In cases where more than one bidder offers items manufactured in the United States which are within five percent of the lowest bid, the bidder offering the lowest bid on such items is entitled to accept the price of the lowest bid made on such items.

(4) The vendor certifies that such items are manufactured in the United States.

D. The office of state procurement may promulgate rules and regulations for the implementation of this Section in accordance with the Administrative Procedure Act.

Acts 2011, No. 369, §1, eff. July 1, 2011; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1605 - Cancellation of invitations for bids or requests for proposals

SUBPART B. CANCELLATION OF INVITATIONS

FOR BIDS OR REQUESTS FOR PROPOSALS

§1605. Cancellation of invitations for bids or requests for proposals

An invitation for bids, a request for proposals, or other solicitation may be cancelled, or all bids or proposals may be rejected, only if it is determined in writing by the chief procurement officer or his designee that such action is taken in the best interests of the state.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1606 - Responsibility of bidders and proposers

SUBPART C. QUALIFICATIONS AND DUTIES

§1606. Responsibility of bidders and proposers

A. A reasonable inquiry to determine the responsibility of a bidder or proposer may be conducted. The unreasonable failure of a bidder or proposer promptly to supply information in connection with such an inquiry may be grounds for a determination of nonresponsibility with respect to such bidder or proposer.

B. Whenever the chief procurement officer, commissioner, or head of a governmental body with such authority proposes to disqualify the lowest bidder on bids of five thousand dollars or more such individual shall:

(1) Give written notice of the proposed disqualification to such bidder and include in the written notice all reasons for the proposed disqualification.

(2) Give such bidder who is proposed to be disqualified, a reasonable opportunity to be heard at an informal hearing at which such bidder is afforded the opportunity to refute the reasons for the disqualification.

C. Except as otherwise provided by law, information furnished by a proposer pursuant to this Section may not be disclosed outside of the user agency or the office of state procurement without prior written notice to the proposer.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 1983, No. 689, §1; Acts 1984, No. 100, §1, eff. July 1, 1985; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1607 - Prequalification of bidders and proposers

§1607. Prequalification of bidders and proposers

The office of state procurement may provide for prequalification of bidders and proposers as responsible prospective contractors. Solicitation mailing lists of potential contractors shall include but shall not necessarily be limited to such prequalified bidders and proposers. Prequalification shall not foreclose a written determination (a) between the time of the receipt of bid or proposal and the making of an award that a prequalified bidder or proposer is not responsible or (b) that a bidder or proposer who is not prequalified at the time of receipt of bid or proposals is responsible.

Added by Acts 1978, No. 772, §1; Acts 2014, No. 864, §3, eff. Jan. 1, 2015; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1608 - Cost or pricing data

§1608. Cost or pricing data

A. Contractor certification. A contractor shall submit cost or pricing data and shall certify that, to the best of its knowledge and belief, the cost or pricing data submitted was accurate, complete, and current as of a mutually determined specified date prior to the date of:

(1) Pricing of any contract awarded by other than competitive sealed bidding, as provided in R.S. 39:1594, or small purchase procedures, as provided in R.S. 39:1596, where the total contract price is expected to exceed an amount established by regulations; or

(2) Pricing of any change order or contract modification which is expected to exceed an amount established by regulations.

B. Price adjustment. Any contract, change order, or contract modification under which a certificate is required shall contain a provision that the price to the state, including profit or fee, shall be adjusted to exclude any significant sums by which the procurement officer finds that such price was increased because the contractor-furnished cost or pricing data was inaccurate, incomplete, or not current as of the date agreed upon between the parties.

C. Cost or pricing data not required. The requirements of this Section need not be applied to contracts:

(1) Where the contract price is based on adequate price competition.

(2) Where the contract price is based on an established catalog price or market prices established by an analysis of commercial items sold to the general public.

(3) Where contract prices are set by law or regulation.

(4) In exceptional cases where it is determined in writing in accordance with regulations that the requirements of this Section may be waived, and the reasons for such waiver are stated in writing.

Acts 2008, No. 598, §2, eff. July 1, 2008; Acts 2009, No. 433, §2; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1611 - Cost-plus-a-percentage-of-cost contracts

SUBPART D. TYPES OF CONTRACTS

§1611. Cost-plus-a-percentage-of-cost contracts

The cost-plus-a-percentage-of-cost system of contracting shall not be used.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1612 - Cost-reimbursement contracts

§1612. Cost-reimbursement contracts

A. Determination required prior to use. No cost-reimbursement prime contract may be made unless it is determined in writing in accordance with regulations that such contract is likely to be less costly to the state than any other type of contract or that it is impracticable to obtain supplies, services, or major repairs of the kind or quality required except under such a contract.

B. Reimbursement of costs. All cost-reimbursement contracts shall contain a provision that only costs recognized as allowable in accordance with cost principles set forth in regulations will be reimbursable.

C. Prior notice requirement concerning use of cost-reimbursement type subcontract. Each contractor under a cost-reimbursement type contract shall give notice, as provided for in the contract, before entering into (1) a cost-reimbursement type subcontract or (2) any other type of subcontract involving more than ten thousand dollars or ten percent of the estimated cost of the prime contract.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1613 - Use of other types of contracts

§1613. Reimbursement of costs for professional, personal, consulting, and social services contracts

A. All cost-reimbursement type contracts shall contain a provision that only costs recognized as allowable in accordance with cost principles set forth in rules and regulations, issued pursuant to Part IV of this Chapter will be reimbursable.

B. Payments may be made to the contractor for professional, personal, consulting, and social services contracts in advance of services being performed if the following conditions are met:

(1) The using agency has submitted, in writing, to the division of administration, office of state procurement, a certification that an advance is necessary in order to provide the services at the lowest total cost and that there is no other cost-effective source of such advance funding. The certification shall include a narrative setting out the facts which necessitate the advance funding.

(2) The advance is approved by the state chief procurement officer.

(3) Except as may be otherwise provided by law, the amount of such advance shall be limited to a sum not to exceed twenty percent of the total contract amount, excluding travel advances which shall be governed by applicable regulations.

(4) The contractor is a nonprofit corporation.

C. If local matching funds are available to fund the advance, no state monies shall be advanced through the contract.

D. If federal funds are used for the advance, federal regulations and statutes shall govern the use and amounts of advance payments made.

E. Interagency contracts as defined in R.S. 39:1556(30) are exempt from the provisions of Subsections B and C of this Section.

F. The provisions of this Section shall not be construed to authorize payments in advance of services to be performed pursuant to a professional service contract.

G. State funds may be expended to fund the advance only in the same fiscal year in which the funds are appropriated.

Added by Acts 1978, No. 772, §1; Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 1986, No. 721, §1; Acts 1999, No. 590, §1, eff. June 30, 1999. Amended by Acts 1981, No. 452, §1; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1614 - Approval of accounting system

§1614. Approval of accounting system

Except with respect to firm fixed-price contracts, no contract type shall be used unless it has been determined in writing by the chief procurement officer or his designee that:

(1) The proposed contractor's accounting system will permit timely development of all necessary cost data in the form required by the specific contract type contemplated.

(2) The contractor's accounting system is adequate to allocate costs in accordance with generally accepted accounting principles.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1615 - Multiyear contracts

§1615. Multiyear contracts

A. Specified Period. Unless otherwise provided by law, a contract for supplies or services may be entered into for periods of not more than five years, if funds for the first fiscal year of the contemplated contract are available at the time of contracting. Payment and performance obligations for succeeding fiscal years shall be subject to the availability and appropriation of funds therefor. No contract shall be entered into for more than one year unless the length of the contract was clearly stated in the specifications. Any lease or similar agreement affecting the allocation of space in the state capitol shall have the prior approval of the Legislative Budgetary Control Council if it extends for more than one year. A report of all multiyear contracts shall be provided to the Joint Legislative Committee on the Budget no later than ninety days after the end of each fiscal year.

B. Determination prior to use. Prior to the utilization of a multiyear contract for supplies, services, or major repairs, it shall be determined in writing:

(1) That estimated requirements cover the period of the contract and are reasonably firm and continuing.

(2) That such a contract will serve the best interests of the state by encouraging effective competition or otherwise prompting economies in state procurement.

A written resume of the supportive underlying facts for the foregoing determinations shall be included in the determination, and the resume shall state the estimated savings to be obtained by entering into a multiyear contract.

C. Termination due to unavailability of funds in succeeding years. When funds are not appropriated to support continuation of performance in a subsequent year of a multiyear contract for supplies, services, or major repairs, the contract for such subsequent year shall be terminated. When a contract is terminated under these conditions, no additional funds shall be paid to the contractor as a result of such action.

D. Educational institutions excepted. (1) An educational institution may enter into a multiyear nonexclusive contract, not to exceed ten years, with a vendor who has made a gift to the institution of equipment utilized for promoting products and university activities at a cost to the vendor in excess of fifty thousand dollars. Further, for this exception to be applicable, the contract shall cover products for resale within the institution.

(2) The state superintendent of education may enter into a multiyear contract, not to exceed ten years, with any public or private agency to act as the depository in the state for school books.

E. With respect to all multiyear contracts for supplies, services, or major repairs, there shall be no provisions for a penalty to the state for the cancellation or early payment of the contract.

F. The Department of Environmental Quality may enter into a multiyear contract, not to exceed seven years, for the operation of privately operated vehicle emission inspection facilities pursuant to R.S. 30:2054(B)(8). The secretary shall seek and consider proposals for an enhanced inspection maintenance program to be implemented no sooner than January 1, 1995, from contractors proposing to implement currently evolving, cost-effective technologies, presenting minimal public inconvenience, designed to bring Louisiana into compliance with federal ambient air quality standards and meeting EPA required program standards.

G.(1) Unless otherwise provided in the statutes making appropriations therefor, a contract for professional, personal, consulting, or social services may be entered into for periods of not more than five years, except that:

(a) Contracts for management of food services at public universities and colleges, contracts of retirement systems for investment management services and investment advisory services, contracts for electronic disbursement services for child support payments, contracts for prisoner dialysis, and contracts for central banking services for the state may be entered into for periods of up to five years.

(b) Contracts for electronic benefits issuance system services as required under R.S. 46:450.1 may be entered into for periods of up to ten years. The contracts shall be for an initial contract period of six years with the state having two options for two-year extensions up to a maximum of ten years.

(c) Contracts for national norm-referenced testing or other testing services which are to be used as part of the school and district accountability system as provided in R.S. 17:10.1 et seq. may be entered into for a period of up to twelve years. Modifications to existing contracts may be made in order to ensure the acquisition and usage of the most current tests offered by the contractor.

(d)(i) Contracts or amendments to existing contracts issued to institutions of higher education under the authority of grants or joint agreements between the Board of Regents and federal agencies for research, educational, or infrastructure development activities, and contracts or amendments to existing contracts issued by such institutions under the authority of grants or joint agreements issued by federal agencies or private grants, may be entered into for a period corresponding to the performance period of the grant or agreement.

(ii) Contracts or amendments to existing contracts issued to institutions of higher education under the authority of the Board of Regents to award grants for educational and research purposes with funds available from the Louisiana Quality Education Support Fund, the Louisiana Fund, and the Health Excellence Fund may be entered into for periods of not more than six years. However, such contracts may be extended beyond the six-year limit up to an additional two years provided no additional costs are incurred.

(e) Contracts for the administration of the Medicaid early periodic screening diagnosis and treatment program (EPSDT), primary care case management (PCCM), and home and community-based services waivers may be entered into by the Louisiana Department of Health for periods of up to five years.

(2) Any such contract may be cancelled by the governmental body, provided the governmental body gives thirty days notice of such cancellation. If funds for the first fiscal year of the contemplated contract are available at the time of contracting, payment and performance obligations for succeeding fiscal years shall be subject to the availability of funds therefor.

H. Prior to the utilization of a multi-year contract for professional, personal, consulting, or social services, it shall be determined in writing by the commissioner of administration that (1) estimated requirements cover the period of the contract and are reasonably firm and continuing and (2) such a contract will serve the best interests of the state by encouraging effective competition or otherwise promoting economies in state procurement.

I. When funds are not appropriated or otherwise made available to support continuation of performance in a subsequent year of a multi-year contract for professional, personal, consulting, or social services, the contract for such subsequent year shall be cancelled and the contractor shall be reimbursed in accordance with the terms of the contract for the reasonable value of any nonrecurring costs incurred but not amortized in the price of the services delivered under the contract. The cost of cancellation may be paid from (1) appropriations currently available for performance of the contract; (2) appropriations currently available for procurement of similar services and not otherwise obligated, or (3) appropriations made specifically for the payment of such cancellation costs.

J. Except for those contracts provided in Subparagraph (G)(1)(a) through (e) of this Section, any contract for professional, personal, consulting, or social services entered into for a period of not more than five years but for a period of more than three years as authorized by this Section shall be subject to prior approval of the Joint Legislative Committee on the Budget.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 1983, No. 253, §1; Acts 1984, No. 616, §1, eff. July 12, 1984; Acts 1992, No. 240, §1; Acts 1993, No. 570, §5; Acts 1999, No. 190, §2; Acts 1999, No. 725, §1, eff. July 1, 1999; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1616 - Installment-purchase contract

§1616. Installment-purchase contract

The central purchasing agency may, on behalf of any governmental body, enter into contracts for the installment purchase of supplies or equipment, including but not limited to data processing equipment and telecommunications equipment, procured under this Chapter and any other applicable laws on the procurement of supplies or equipment, in accordance with the following provisions:

(1) All installment-purchase contracts shall be entered into utilizing the requisite procedures applicable to the particular supply or equipment being procured.

(2) The term of such contract shall not exceed the economic life to the item or items being procured, which shall be established by the central purchasing agency and shall be set forth in the invitation to bid or request for proposal, but in no case shall the term of the contract exceed five years.

(3) Each contract shall contain an annual appropriation dependency clause which shall provide that the continuation of the contract is contingent upon the continuation of an appropriation of funds by the legislature to fulfill the requirements of the contract. If the legislature fails to appropriate sufficient monies to provide for the continuation of the contract or if a veto or reduction of appropriation of funds necessitates the discontinuance of the contract, the contract shall terminate on the last day of the fiscal year for which funds were appropriated, in accordance with R.S. 39:1615(C).

(4) Such contracts shall also conform to any other requirements which may be established by the central purchasing agency through rules and regulations, promulgated in accordance with law.

Acts 1985, No. 995, §2, eff. July 23, 1985; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.

{{NOTE: SEE ACTS 1985, NO. 955, §3, EFF. JULY 23, 1985.}}



RS 39:1617 - Professional service contracts

§1617. Professional service contracts

Contracts for professional services may be awarded without the necessity of competitive bidding or competitive negotiation.

Added by Acts 1978, No. 772, §1; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1618 - Contractual attorney's fees; affidavit

§1618. Contractual attorney's fees; affidavit

Each attorney hired on a contractual basis for professional services shall submit his fee by sworn affidavit. The affidavit shall contain a detailed statement of the number of hours actually worked, giving the dates and time of day, and a description of the work performed. No contract fee shall be paid unless submitted by affidavit as provided herein.

Added by Acts 1978, No. 772, §1; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1619 - Social service contracts

§1619. Social service contracts

A. Social services include:

(1) Rehabilitation and health supports include services rendered by a contractor with special knowledge or service available to assist individuals in attaining or maintaining a favorable condition of physical and mental health. These services include but are not limited to:

(a) Health-related counseling.

(b) Alcohol or drug abuse training and treatment.

(c) Training to support emergency medical services.

(d) Services to support family planning.

(e) Counseling, delinquency prevention.

(f) Genetic disease evaluation and counseling.

(g) Community-based medical support services.

(h) Evaluation and training for persons with physical or mental disabilities.

(i) Other services in support of same.

(2) Habilitation and socialization include services rendered by a contractor with special knowledge to assist specified client groups to enhance their self-sufficiency or alleviate their dependency or isolation from the community. These services include but are not limited to:

(a) Day care.

(b) Work and training.

(c) Early intervention for persons with intellectual disabilities, developmental delays, or physical disabilities.

(d) Transportation for service access.

(e) Homemaker, home management, and housing improvement services.

(f) In-home and out-of-home respite care.

(g) Socialization services for low income and other special needs groups.

(h) Nursing home ombudsman.

(i) Nutritional, employment, case management, senior center activities, or other services to aid independent living by the elderly.

(j) Training and community planning services for same.

(3) Protection for adults and children include services rendered by a contractor to provide therapeutic intervention for adults or children who are in danger or threatened with danger of physical or mental injury, neglect, maltreatment, extortion, or exploitation, including victims of family violence. These services include but are not limited to:

(a) Community planning for neglect/abuse.

(b) Adoption.

(c) Substitute care.

(d) Education and training.

(e) Crisis intervention type services.

(f) Emergency shelter for victims of rape/family violence or services in support of same.

(g) Training and evaluation services for same.

(4) Improvement of living conditions and health include services rendered by an authorized contractor with special knowledge or services available to assist individuals to attain or maintain favorable conditions in which to live. These services include but are not limited to:

(a) Distribution of foodstuffs either purchased or that are made available from government-owned commodities.

(b) Determining the needs of the poor, and development of programs to distribute the available resources.

(c) Determining the needs of the poor and identifying programs to alleviate these poverty conditions.

(d) Providing services to respond to the educational/employment needs of eligible individuals in the communities needing these services. The primary purpose of this service is to provide the participating individuals with the skills necessary for them to advance socially, academically, and occupationally.

(e) Providing training and evaluation of services for any of the above services.

(5) Evaluation, testing, and remedial educational services for exceptional nonpublic school students with physical or learning disabilities include services rendered by a contractor with special knowledge or services available to provide special educational and related services for exceptional students or students with disabilities voluntarily enrolled in approved nonpublic schools of Louisiana who are not otherwise provided with such services through either their local school program or through other services afforded to them by local school boards or other public agencies. These services include but are not limited to:

(a) Identification, assessment, appraisal, and evaluation of exceptional children and children with disabilities.

(b) Development of individualized educational programs.

(c) The providing of instructional and supportive services to such eligible students in accordance with the provisions of R.S. 17:1941 et seq. and P.L. 94-142 and their regulations.

B. Contracts for social services may be awarded without the necessity of competitive bidding or competitive negotiation only if the state chief procurement officer determines that any one of the following conditions is present. The using agency shall document the condition present and such documentation shall be part of the contract record submitted to the office of state procurement.

(1) The services are available only from a single, or sole, source. Sole source procurement shall be determined by the state chief procurement officer. A contract shall also be considered as sole source if a request for proposals is issued in accordance with R.S. 39:1595(B) and only one or no proposals are received.

(2) The state legislature has made an appropriation for that particular contractor or contractors via the appropriation bill or other statutes.

(3) A quasi-public or nonprofit corporation, such as a parish voluntary council on aging, an area agency on aging, an affiliate of The Arc of Louisiana or equivalent, an organization serving persons with intellectual or developmental disabilities, an organization serving children, youth, or families, or an organization promoting independence from public assistance has been established in coordination with the state to provide the particular service involved in the contract.

(4) Local matching funds of greater than ten percent of the contract amount are required to be contributed by the contractor. Such matching funds may be in the form of cash, certified expenditures or in-kind contributions, where applicable to the funding source.

(5) The nature of the services being provided necessitates that a continuity of contractors be maintained as in but not limited to therapeutic and crisis support to clients and employment and training programs.

(6) An emergency exists which will not permit the delay in procurement necessitated by the request for proposal procedure given in R.S. 39:1595(B). Such emergency shall be determined by the state chief procurement officer.

(7) The total contract amount is less than two hundred fifty thousand dollars per twelve-month period. Service requirements shall not be artificially divided so as to exempt contracts from the request for proposal process.

(8) The contract is with another governmental entity or governmental body.

(9) Funds are specifically designated by the federal government for a particular private or public contractor or political subdivision.

(10) The contract is with a social service contractor who supplies services under a contract in existence as of November 30, 1985, as long as such contractor continues to supply substantially the same services and the using agency certifies:

(a) The services are satisfactory.

(b) They intend to continue contracting with that contractor.

C. If none of the conditions given in Subsection B of this Section are determined by the state chief procurement officer to be present in a contract for social service, then that contract shall be awarded through a request for proposal process in accordance with R.S. 39:1595(B) under rules and regulations issued by the office of state procurement.

D. This Chapter shall apply to interagency contracts as defined in R.S. 39:1556(30), and to contracts or grants between the state and its political subdivisions to procure social services.

Acts 2014, No. 811, §21, eff. June 23, 2014; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1620 - Personal service contracts

§1620. Personal service contracts

Contracts for personal services may be awarded without the necessity of competitive bidding or competitive negotiation.

Added by Acts 1978, No. 772, §1; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1621 - Consulting service contracts

§1621. Consulting service contracts

A. Contracts for consulting services which have a total maximum amount of compensation less than fifty thousand dollars for a twelve-month period may be awarded without the necessity of competitive bidding or competitive negotiation.

B. Contracts for consulting services which have a total maximum amount of compensation of fifty thousand dollars or more for a twelve-month period shall be awarded through a request for proposal process under rules and regulations issued by the office of state procurement. Service requirements shall not be artificially divided so as to exempt contracts from the request for proposal process.

C.(1) All contracts for consulting services which have a total maximum amount of compensation of one hundred forty thousand dollars or more may be entered into with the assistance of a procurement support team as provided herein, and in accordance with guidelines promulgated and published by the office of state procurement.

(2) For each such consulting contract the office of state procurement may establish a procurement support team which shall include one or more representatives from each of the following:

(a) The office of state procurement.

(b) The using agency initiating the contract.

(c) The office of the attorney general.

(d) The legislative fiscal office.

(3) Participation of the procurement support team must include, at a minimum, assistance in development or review of the request for proposals, evaluation of responses received to the request for proposals, and formulation of recommendations to be submitted to the state chief procurement officer concerning the final contract.

Added by Acts 1978, No. 772, §1; Acts 1985, No. 673, §1; Acts 1987, No. 603, §1; Acts 1997, No. 1424, §1, eff. July 15, 1997; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1622 - Performance-based energy efficiency contracts

§1622. Performance-based energy efficiency contracts

A. Any state agency as defined in R.S. 39:2 may enter into a performance-based energy efficiency contract for services and equipment as provided in this Section. The commissioner of administration shall adopt and promulgate rules and regulations necessary to implement the provisions of this Section, which rules shall be consistent with the Energy Management Act of 2001. Any such rules and regulations shall be adopted and promulgated only after the review and approval of the Joint Legislative Committee on the Budget. The commissioner of administration shall submit the proposed rules and regulations to the Joint Legislative Committee on the Budget thirty days prior to the review and approval of such rules and regulations by the committee.

B. The contract shall be considered a consulting services contract under the provisions of this Chapter. Performance-based energy efficiency contracts shall be awarded through a request for proposal process under the provisions of this Chapter and specifically the provisions of Subsection E of this Section.

C.(1) Notwithstanding the requirements of R.S. 39:1514(A), any performance-based energy efficiency contract entered into shall be for a period equal to the lesser of twenty years or the average life of the equipment installed by the performance contractor and shall contain a guarantee of energy savings. The guarantee of energy savings shall, at a minimum, ensure a total annual savings sufficient to fully fund any financing arrangement entered into to fund the contract. In addition, any performance-based energy efficiency contract shall contain the following clause:

"The continuation of this contract is contingent upon the appropriation of funds by the legislature to fulfill the requirements of the contract. If the legislature fails to appropriate sufficient monies to provide for the continuation of the contract, the contract shall terminate on the last day of the fiscal year for which funds have been appropriated. Such termination shall be without penalty or expense to the agency, board, or commission except for payments which have been earned prior to the termination date."

(2) Any contract entered into pursuant to this Section shall include the total units of energy saved, the method, device or financial arrangement to establish a firm amount for the savings, the cost per unit of energy, and, if applicable, the basis for any adjustment in the stated cost for the term of the contract, and for each energy saving measure included in the contract, provide the following:

(a) Detailed scope of work.

(b) Price to be paid by the state agency as the initial cost.

(c) Annual energy cost savings.

(d) Annual maintenance savings including any maintenance and operational savings associated with installation; including but not limited to, services, parts, materials, labor, and equipment.

(e) Annual new maintenance cost including operating expenses added as a result of new equipment installed or services performed by the contractor.

(f) Total annual savings by adding annual energy cost savings to annual maintenance savings minus any annual new maintenance costs.

(3) No payment shall be made by a state agency pursuant to a contract entered into in accordance with this Section, until there is compliance with Paragraph (2) of this Subsection. However, Paragraph (2) of this Subsection and this Paragraph shall not invalidate nor require the reissuance of a request for proposal for which notice was given pursuant to this Chapter prior to June 17, 2004.

D. When calculating "annual energy cost savings attributable to the services or equipment" installed pursuant to a performance-based energy efficiency contract as defined in R.S. 39:1484(14), maintenance savings shall be included. "Maintenance savings" means operating expenses eliminated and future capital replacement expenditures avoided as a result of new equipment installed or services performed by the performance contractor.

E.(1) Prior to award of any performance-based energy efficiency contract, the response to the requests for proposals shall be evaluated as follows:

(a) A state agency that seeks to enter into a contract pursuant to this Section shall conduct an initial evaluation of proposals submitted to it. Such evaluation shall be consistent with the provisions of this Chapter, except that a state agency shall not make a final selection from among submitted proposals.

(b) A state agency shall forward the results of its evaluation of each such proposal to the commissioner of administration. The commissioner of administration may select an independent third-party evaluation consultant to review and evaluate the submitted proposals. The consultant shall submit the result of his evaluation to the energy efficiency procurement support team and to the commissioner of administration. The energy efficiency procurement support team shall review the evaluation of the independent third-party evaluation consultant. Upon completion of such review, the energy efficiency procurement support team shall submit its recommendation to the commissioner of administration. The commissioner of administration shall review the evaluation of the independent third-party evaluation consultant and the recommendation of the energy efficiency procurement support team and shall notify the agency as to whether it may proceed with negotiation of the contract in accordance with the provisions of this Chapter. The commissioner of administration may require that the consultant selected pursuant to this Section participate on behalf of the agency in the negotiation of the contract. Upon the completion of the negotiation of the contract by the agency, the commissioner of administration shall review the negotiated contract. If the commissioner of administration approves the contract then the contract shall be submitted by the commissioner of administration to the Joint Legislative Committee on the Budget for review and approval.

(c) Notwithstanding any other provision of this Chapter, no proposer shall be selected pursuant to this Section nor shall any contract be awarded pursuant to this Section, except by the approval of both the commissioner of administration and the Joint Legislative Committee on the Budget.

(d) An independent third-party evaluation consultant shall have no direct conflict of interest as to the agency, the proposals which the consultant is to evaluate, or to any proposer. Prior to the selection of such consultant, the legislative auditor shall certify that the consultant has no direct conflict of interest as to the agency, the proposals which the consultant is to evaluate, or to any proposer.

(e) The provisions of Subparagraphs (a) through (d) of this Paragraph shall not be applicable when the requests for proposals or the proposed contract was received by the division of administration prior to January 1, 2004.

(2) The legislative auditor shall conduct performance audits of performance-based energy efficiency contracts. The legislative auditor shall establish a written schedule for execution of such performance audits, and the schedule shall be posted on the website of the legislative auditor no later than February first of each year. Such schedule shall provide for periodic audits during the term of such contracts and for an audit upon the completion of any such contract. The legislative auditor shall coordinate with the commissioner of administration to develop a description of information to be included as part of each performance audit. The results of any such performance audits shall be published no later than thirty days prior to the commencement of each Regular Session of the Legislature. Audits shall be conducted on each performance-based energy efficiency contract in effect on and after January 1, 2010.

(3)(a)(i) In order to fund the cost of the evaluation, review, approval, oversight, and performance audits as provided in this Section, the request for proposal for the award of a performance-based energy efficiency contract shall require the proposer to pay a sum not to exceed two and one-half percent of the total value of the performance-based energy efficiency contract at the time that a contract is executed by that proposer.

(ii) Notwithstanding the provisions of Item (i) of this Subparagraph, where a request for proposal or a proposed contract is exempt from the application of Subparagraphs (a) through (d) of Paragraph (1) of this Subsection, the proposer shall be required to pay a sum not to exceed one percent of the total value of the performance-based energy efficiency contract at the time that a contract is executed by that proposer.

(b) The determination of the sum to be paid shall be made by the commissioner of administration according to the rules and regulations adopted pursuant to this Section.

(c) The "Energy Performance Contract Fund", hereinafter referred to as the "fund", is hereby created in the state treasury. After compliance with the provisions of Article VII, Section 9(B) of the Constitution of Louisiana relative to the allocation of monies to the Bond Security and Redemption Fund, the treasury shall deposit into the fund an amount equal to the amount collected pursuant to Subparagraphs (a) and (b) of this Paragraph. The monies in the fund shall be used only to fund the requirements of this Section and the rules promulgated pursuant thereto. Monies in the fund shall be invested in the same manner as monies in the state general fund and any interest earned on the investment of monies in the fund shall be credited to the fund. Unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.

F. For the purposes of this Section, any appropriation to an agency shall not be deemed an appropriation of funds by the legislature to fulfill the requirements of a performance-based energy efficiency contract awarded on or after January 1, 2010, unless and until such contract has been approved in accordance with the provisions of this Section.

G. For the purposes of this Section, the energy efficiency procurement support team shall consist of an attorney chosen jointly by the speaker of the House of Representatives and the president of the Senate from the legislative services staff of the House of Representatives or the staff of the Senate and one or more representatives chosen by each of the following: the division of administration, facility planning and control; the using agency initiating the procurement action; and the legislative fiscal office. At least four members, one from each office or agency designated, must be present to constitute a quorum. The energy efficiency procurement support team shall evaluate the submitted proposal in accordance with guidelines to be published by the division of administration.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1623 - Certification by using agency

§1623. Certification by using agency

A. Upon seeking approval to enter into a proposed professional, personal, consulting, or social service contract valued in excess of five thousand dollars, an individual or individuals specifically designated by the head of the using agency for such purpose shall certify to the state chief procurement officer that:

(1) Either no employee of that agency is both competent and available to perform the services called for by the proposed contract or the services called for are not the type readily susceptible of being performed by persons who are employed by the state on a continuing basis.

(2) The services are not available as a product of a prior or existing professional, personal, consulting, or social service contract.

(3) The requirement for consultant and social services contracts, when applicable, have been publicized pursuant to R.S. 39:1595(B).

(4) The using agency has developed and fully intends to implement a written plan providing for:

(a) The assignment of specific using agency personnel to a monitoring and liaison function.

(b) The periodic review of interim reports or other indicia of performance to date.

(c) The ultimate use of the final product of the services.

(5) The cost basis for the proposed contract.

(6) A description of the specific objectives or deliverables associated with the proposed contract and the monitoring plan therefor.

(7) Methods to be used to measure and determine contract performance.

(8) The Board of Regents has been notified in accordance with R.S. 39:136 of possible services called for that are the type readily susceptible of being performed by persons who are employed by or students of a postsecondary institution of the state.

B. In addition to the certifications required in Subsection A herein, for any proposed professional, personal, consulting, or social service contract that exceeds fifty thousand dollars and has a term of more than six months, a cost-benefit analysis shall be conducted which indicates that obtaining such services from the private sector is more cost-effective than providing such services by the using agency itself or by an agreement with another state agency, to include both a short-term and long-term analysis. The state chief procurement officer shall promulgate, as necessary, rules and regulations relative to the form and content of a cost-benefit analysis.

Added by Acts 1978, No. 772, §1. Amended by Acts 1982, No. 206, §1; Acts 1985, No. 673, §1; Acts 1997, No. 1424, §1, eff. July 15, 1997; Acts 2006, No. 592, §1; Acts 2014, No. 864, §2, eff. Jan. 1, 2015; Acts 2015, No. 395, §1, eff. Sept. 1, 2015.



RS 39:1624 - Approval of contract; penalties

§1624. Approval of contract; penalties

A. Before approving a proposed contract for professional, personal, consulting, or social services, the state chief procurement officer or an assistant shall have determined that:

(1) All provisions of R.S. 39:1623 have been complied with.

(2) The using agency has statutory authority to enter into the proposed contract.

(3) The contract will not establish an employer/employee relationship between the state or the using agency and any prospective contractor.

(4) No current state employee will engage in the performance of the proposed contract except as provided for in R.S. 39:1626.

(5) No using agency has previously performed or contracted for the performance of tasks which would be substantially duplicated under the proposed contract without appropriate written justification.

(6) There has been appropriated or otherwise lawfully made available and ready for expenditure sufficient monies for payment of the services called for in the contract, at least for the applicable fiscal year.

(7) The contracting using agency has specified the purpose, duration, specific goals and objectives, measures of performance, and a plan for monitoring the services to be provided under the contract.

(8) The using agency has a written plan for the monitoring of the contract and such monitoring plan has been submitted in accordance with rules and regulations adopted by the office of state procurement.

(9) The provisions of R.S. 12:25(E) have been complied with, if the contract is with a business corporation, the provisions of R.S. 12:205(E) have been complied with, if the contract is with a nonprofit corporation, or the provisions of R.S. 12:304(A)(11) have been complied with, if the contract is with a foreign corporation.

B. Any corporation that fails to make complete disclosure of ownership, directors, and officers as required by law shall be required, as a penalty, to refund any funds received by that corporation from the state for the contract.

Acts 1991, No. 944, §1; Acts 1997, No. 739, §1, eff. July 1, 1997; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1625 - Finality of determinations

§1625. Contract content

Each contract for professional, personal, consulting, or social services entered into by a governmental body as defined in R.S. 39:1556(24) shall contain as a minimum: description of the work to be performed and objectives to be met; amount and time of payments to be made; description of reports or other deliverables to be received, when applicable; date of reports or other deliverables to be received, when applicable; responsibility for payment of taxes, when applicable; circumstances under which the contract can be terminated either with or without cause; remedies for default; and a statement giving the legislative auditor the authority to audit records of the individual or firm.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1626 - Professional, personal, and consulting service contracts with state employees

§1626. Professional, personal, and consulting service contracts with state employees

A. State agency personnel in the medical, nursing or allied health fields, state employees who are qualified to serve as interpreters for the deaf, faculty members of public institutions of higher education, and state employees selected to serve as instructors in the paralegal studies course of the division of continuing education at a state college or university may be employed by other state agencies through a contract for professional, personal, consulting, or social services in accordance with rules and regulations adopted by the office of state procurement. No such faculty member, except those who are also employed by private firms, may contract for the design or redesign of a state-owned facility in which the services of a professional architect or engineer, or both, are required.

B. Additionally, each professional, personal, consulting, and social service agreement between a governmental body as defined in R.S. 39:1556(24) and a faculty member of any state college or state university shall be subject to the policies and procedures promulgated by each respective state college and university and the management boards having authority over the respective institution of higher education in which the faculty member is a member and the Board of Regents. Notwithstanding any other provision of law, each such agreement shall be subject to the written approval of the president of the college or university which employs the faculty member, and written notification of agreement and approval shall be given to the appropriate management board.

C. The list of occupations exempted in this Section from the provision of R.S. 39:1624(A)(4) may be increased by rules adopted by the office of state chief procurement officer.

D. Notwithstanding any other provisions of law to the contrary, the Louisiana School for the Deaf is hereby authorized to enter into professional, personal, consulting, and social services contracts with an employee of the school to provide sign language and interpreting services which are independent of the employee's assigned duties and regular work hours, and for which compensation may be paid.

E. Notwithstanding any other provisions of law to the contrary, the Louisiana Commission for the Deaf is hereby authorized to enter into professional, personal, consulting, and social services contracts with an employee of the commission to provide sign language and interpreting services which are independent of the employee's assigned duties and regular work hours, and for which compensation may be paid; however, such contract is authorized only if a person who is not an employee of the commission is unavailable for such services.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1627 - Modification of contracts

SUBPART E. CONTRACT MODIFICATIONS

AND TERMINATION

§1627. Modification of contracts

The office of state procurement may adopt and promulgate rules and regulations permitting or requiring the insertion in contracts for the procurement of professional, personal, consulting, and social services appropriate clauses to enable the state to effect desired changes and modifications to such contracts.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1628 - Termination of contracts

§1628. Termination of contracts

A. The office of state procurement may adopt and promulgate rules and regulations relating to the termination of contracts for the procurement of professional, personal, consulting, and social services for the default of the contractor.

B. The office of state procurement is authorized to issue rules and regulations relating to the termination of contracts for the procurement of professional, personal, consulting, and social services for the convenience of the state.

Added by Acts 1978, No. 772, §1; Acts 1985, No. 673, §1; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1629 - Right to inspect plant

SUBPART F. INSPECTION OF PLANT AND AUDIT OF RECORDS

§1629. Right to inspect plant

The state may, at reasonable times, inspect the part of the plant or place of business of a contractor or any subcontractor which is related to the performance of any contract awarded or to be awarded by the state.

Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1629.1 - Right to audit records

§1629.1. Right to audit records

A. Audit of persons submitting cost or pricing data. The state may, at reasonable times and places, audit the books and records of any person who has submitted cost or pricing data pursuant to R.S. 39:1608 to the extent that such books and records relate to such cost or pricing data.

B. Contract audit. The state shall be entitled to audit the books and records of a contractor or any subcontractor under any negotiated contract or subcontract other than a firm fixed-price contract to the extent that such books and records relate to the performance of such contract or subcontract. Such books and records shall be maintained by the contractor for a period of five years from the date of final payment under the prime contract and by the subcontractor for a period of five years from the date of final payment under the subcontract.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1630 - Finality of determinations

SUBPART G. DETERMINATIONS AND REPORTS

§1630. Finality of determinations

The determinations required by R.S. 39:1568.1, R.S. 39:1597, R.S. 39:1598(C), R.S. 39:1605, R.S. 39:1606, R.S. 39:1608(C), R.S. 39:1612(A), and R.S. 39:1614 are final and conclusive unless they are clearly erroneous, arbitrary, capricious, or contrary to law.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1630.1 - Record of certain procurement actions

§1630.1. Record of certain procurement actions

The chief procurement officer shall retain all contracts made under R.S. 39:1597 or R.S. 39:1598 for a minimum of six years.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1631 - Direct purchase of insurance

SUBPART H. INSURANCE

§1631. Direct purchase of insurance

Notwithstanding any other law to the contrary, the state may purchase insurance policies covering any property or insurable interests or activities of the state directly from insurers or underwriters, without the necessity for signature or countersignature of such policies, and in lieu thereof such policy shall be signed by an official or designated representative of the company issuing the policy.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980. Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1632 - Splitting of commissions prohibited

§1632. Splitting of commissions prohibited

It shall be unlawful for an agent to split, pass on, or share with any person, group, organization, or other agent, except the state of Louisiana, all or any portion of the commission derived from the sale of insurance to the state; except that on policies involving properties or exposure in more than one geographic area of the state, said commission may be split, shared, or passed on if authorized in writing by the commissioner of administration. In any such instance where the sharing of a commission on state insurance is authorized, it shall be only with a bona fide insurance agent. Whoever violates the provisions of this Section shall, upon conviction, be fined not less than one thousand dollars nor more than five thousand dollars and shall be imprisoned for not more than two years.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1633 - Authorization constitutes public record

§1633. Authorization constitutes public record

Such written authorization as required by R.S. 39:1632 shall constitute a public record as defined in Chapter 1 of Title 44 of the Louisiana Revised Statutes of 1950.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1641 - Budget for acquisition of housing space and leases by budget units

SUBPART I. ACQUISITION OF HOUSING SPACE

§1641. Budget for acquisition of housing space and leases by budget units

A. Contracts and agreements by and in name of state agencies. All contracts and agreements for the lease or rental of space for the housing of state agencies, their personnel, operations, equipment, or activities shall be made in the name of and by the authorized representative or representative body of the state agency but shall be made and entered into only with the approval of the commissioner of administration. The cost of such housing shall be provided for in and defrayed from the budgets of the using agencies.

B. Contracts and agreements by and in name of the state, executed by the commissioner.

(1) When a contract or agreement for the lease or rental of space for the housing of state agencies, their personnel, operation, equipment, or activities, shall pertain to more than one building or facility or shall pertain to a building or facility which is to house more than one state agency, their personnel, operation, equipment, or activities, such contract or agreement may be made in the name of the state and executed by the commissioner of administration, rather than in the name of and by an authorized representative or a representative body of the state agency or agencies to be housed in such building or buildings or facility or facilities.

(2) The commissioner of administration shall allocate space to one or more state agencies in the building or buildings or facility or facilities to which such contract or agreement pertains and shall allocate the cost of such housing to or among such using agency or agencies, which cost shall be provided for in and defrayed from the budgets of the using agency or agencies. The commissioner shall determine the amount of the allocations of the costs of such housing to the various agencies using such building or buildings and facility or facilities in such manner so that the aggregate of the amount so allocated equals the total cost of such housing.

C. Definition of "agency." The definition of "agency" stated in R.S. 39:2(2) shall be the sole definition of the term "state agency" employed in connection with the acquisition of housing space in this and following Sections, and the fact that an agency is supported by fees or taxes collected by, or dedicated to, the agency or which otherwise receives its operating funds through means other than direct appropriations, shall not be a test as to whether this Section shall be applicable to an agency of the state.

D. Applicability. The provisions of this Subpart shall be applicable to all agencies meeting the definition of R.S. 39:2(2) established by the laws of Louisiana.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980. Amended by Acts 1982, No. 137, §3, eff. July 12, 1982; Acts 1985, No. 880, §3, eff. July 23, 1985; Acts 1988, No. 919, §§1, 3; Acts 1997, No. 600, §1; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1642 - Uniform space standards; inventory and evaluation of budget unit space utilization

§1642. Uniform space standards; inventory and evaluation of budget unit space utilization

A. Uniform space standards. The division of administration shall prepare and utilize a uniform set of standards for determining space needs for state agencies. These standards shall also provide for a uniform method of measuring square footage or other measurements used as the basis for lease payments or other charges.

B. Inventory of state space. The division of administration shall conduct and maintain a complete inventory of state space, both owned and leased.

C. Evaluation of space utilization. The division of administration shall evaluate the utilization of all leased space on a continuing basis to determine the feasibility of locating state agencies in buildings to be purchased and/or constructed by the state.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1643 - Advertisement and award of lease bids

§1643. Advertisement and award of lease bids

A. Every lease for the use of five thousand square feet or more of space in a privately owned building entered into by a state agency as lessee shall be awarded pursuant to R.S. 39:1594 in accordance with the conditions for use set forth in that Section and only after evaluation of the bids in accordance with the specific criteria contained in the invitation for bids as authorized by R.S. 39:1594(E)(2). No such lease shall extend beyond a period of ten years.

B. The ten-year limitation shall not be applicable to the management boards created under Article VIII, Sections 6 and 7 of the 1974 Louisiana Constitution.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 1985, No. 416, §2; Acts 1988, No. 919, §1; Acts 1995, No. 635, §1; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1644 - Amendment of leases

§1644. Amendment of leases

A.(1) An existing lease for office or warehouse space may be renegotiated with the present lessor, but only after the division of administration has entered into a competitive negotiation process involving discussions with at least three, unless there are less than three, proposers who submit written proposals. Such proposals shall be solicited by advertising as in R.S. 39:1594(C).

(2) If it is determined by the commissioner of administration or his designee, after the evaluation of these proposals and discussions with the current lessor, that to renew the present lease would be in the best interest of the state, the renewal of an existing lease may be renegotiated or the commissioner may enter into a lease with one of these proposers if determined to be in the state's best interest. In making such a determination the commissioner, or his designee, shall take into consideration, over the duration of the lease, rental rates, the amount of funds necessary to relocate, any geographical considerations particular to that state program, the amount of disruption to state business that may be incurred in moving to a new location, and any other relevant factors presented.

B. Any lease for office or warehouse space for under five thousand square feet may be amended up to but not to exceed a maximum of four thousand nine hundred ninety-nine square feet.

C. Existing leases for office or warehouse space between a single state agency, a single lessor and affecting a single building or buildings immediately adjacent to each other which leases have different termination dates, may be renegotiated by the division of administration to perfect a single lease for the whole of the office or warehouse space utilized under the existing leases. The renegotiated lease shall not extend beyond the termination date of the latest existing lease, nor shall the price per square foot paid under the new lease result in a total payment in excess of the total of the combined payments under the preexisting leases.

D. In the event alterations or modifications of space currently under lease are required to meet changed operating requirements, a lease may be amended. Such lease amendment may, with approval of the division of administration, provide an adjustment in monthly lease payments not to exceed twenty-five percent of the original annual lease price per square foot, sufficient to reimburse the lessor for paying for the leasehold improvements; provided, however, that any adjustment in monthly lease payments shall also require the approval of the Joint Legislative Committee on the Budget and the continuance of an adjustment in excess of the current lease shall be further contingent on the appropriation of funds therefor in the following fiscal year.

E. A lease may be amended, with approval of the division of administration, to provide an adjustment in monthly lease payments not to exceed ten percent of the original annual lease price per square foot and not to exceed ten thousand dollars per year.

Acts 1988, No. 919, §1; Acts 2006, No. 4, §1, eff. April 26, 2006; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1645 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1645. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1646 - Acquisition of motor vehicles; minimum requirements for fuel efficiency; exceptions

SUBPART J. ACQUISITION OF MOTOR VEHICLES

§1646. Acquisition of motor vehicles; minimum requirements for fuel efficiency; exceptions

A. Any purchase or lease of a motor vehicle by an agency which is covered by this Chapter shall be made in accordance with the provisions of this Subpart. Such vehicles shall have, at the time of acquisition, a fuel efficiency rating of no less than eighteen miles per gallon for city driving and no less than twenty-eight miles per gallon for highway driving, or a combined city/highway average of twenty-four miles per gallon.

B. For purposes of this Subpart, "motor vehicle" shall include the following vehicles as they are specified or defined in administrative rule or regulation prescribed by the commissioner of administration pursuant to Part XIII of Chapter 1 of Title 39 of the Louisiana Revised Statutes of 1950: alternative fuel vehicle, sedan, and station wagon.

C. For purposes of this Subpart, "motor vehicle" shall not include the following:

(1) A vehicle to be used by law enforcement personnel, certified first responders and emergency personnel when required for the performance of their duties, or a vehicle used in the conduct of military activities.

(2) A vehicle to be used by any state employee when written authorization for such purchase has been provided by the department head to the commissioner of administration and approved by him, or a vehicle to be used by an employee of a political subdivision of the state when the governing authority of the political subdivision authorizes such purchase.

Acts 2008, No. 592, §1, eff. July 1, 2008; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1647 - Procurement of seats in public seating areas of state buildings; requirements for seats with arms; exceptions

SUBPART K. ACQUISITION OF SEATS IN PUBLIC SEATING AREAS

OF STATE BUILDINGS

§1647. Procurement of seats in public seating areas of state buildings; requirements for seats with arms; exceptions

A. Except as provided in Subsection B of this Section, when the procurement officer of a using agency covered by this Chapter makes any purchase of seats for public seating areas following the renovation or construction of a state building, no fewer than five percent of the total seats purchased shall have arms.

B. This Section shall not apply to any of the following:

(1) Seating located in instructional spaces at public educational institutions.

(2) Seating areas located in stadiums, coliseums, arenas, or similar buildings used as sport or entertainment venues.

(3) Cafeterias or other food service areas.

Acts 2014, No. 416, §1.



RS 39:1651 - Duties of the commissioner of administration

PART IV. SPECIFICATIONS

§1651. Duties of the commissioner of administration

The commissioner shall promulgate regulations governing the preparation, maintenance, and content of specifications for supplies, services, and major repairs required by the state.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1651.1 - Shrimp specifications

§1651.1. Shrimp specifications

Notwithstanding any other provision of law to the contrary, regulations promulgated by the commissioner of administration or other purchasing entity, governing the purchase or use of shrimp shall require that the bid specify the count size of such shrimp and not specify size as "jumbo", "extra large", "medium", "small" or any other similar term or nomenclature used in the shrimping industry.

Acts 2001, No. 706, §1; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1652 - Duties of the chief procurement officer

§1652. Duties of the chief procurement officer

The chief procurement officer shall prepare, issue, revise, and monitor the use of specifications for required supplies, services, and major repairs.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1653 - Exempted items

§1653. Exempted items

Specifications for supplies, services, or major repairs exempted pursuant to R.S. 39:1572 may be prepared by a purchasing agency in accordance with the provisions of this Part and regulations promulgated hereunder by the head of the governmental body granted authority to promulgate regulations by R.S. 39:1581.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1654 - Relationship with using agencies

§1654. Relationship with using agencies

The state chief procurement officer shall obtain advice and assistance from personnel of using agencies in the determination of needs and development of specifications and may delegate in writing to a using agency the authority to prepare and utilize its own specifications, subject to regulations.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1655 - Maximum practicable competition

§1655. Maximum practicable competition

A. All specifications shall seek to promote overall economy for the purposes intended and encourage competition in satisfying the needs of the state, and shall not be unduly restrictive. A specification may be drafted which describes a product which is proprietary to one company only when one of the following applies:

(1) No other kind of specification is reasonably available for the state to describe its requirements.

(2) There is a requirement for specifying a particular design or make of product due to factors of compatibility, standardization, or maintainability.

(3) Such specification includes language which specifically permits an equivalent product to be supplied. Such specification shall include a description of the essential characteristics of the product.

(4) Such specification is determined to be in the best interest of the state as provided for by R.S. 39:1568.1.

B. Except as provided in Paragraph (A)(2) of this Section, whenever such proprietary specifications are used, the specifications shall clearly state that they are used only to denote the quality standard of supplies, services, or major repairs desired and that they do not restrict bidders to the specific brand, make, manufacturer, or specification named; that they are used only to set forth and convey to prospective bidders the general style, type, character, and quality of supplies, services, or major repairs desired; and that equivalent supplies, services, or major repairs will be acceptable.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980. Amended by Acts 1981, No. 452, §1; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1656 - Escalation clause

§1656. Escalation clause

Bid specifications may contemplate a fixed escalation or de-escalation in accordance with a recognized price index. Such index may include but not be limited to the United States Bureau of Labor Statistics, Consumer Price Index and Wholesale Price Index. Bids based on specifications which are subject to a recognized escalation index shall be legal and valid.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1657 - Specifications prepared by architects and engineers

§1657. Specifications prepared by architects and engineers

The requirements of this Part regarding the purposes and nonrestrictiveness of specifications shall apply to all specifications, including but not limited to those proposed by architects, engineers, designers, and draftsmen for public contracts.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1658 - Mandatory information requirement for contracts let without competition under the authority of an executive order

§1658. Purchase of prostheses, orthoses, prosthetic services, and orthotic services by a state agency from an accredited facility

Notwithstanding any other provision of law to the contrary, regulations promulgated by the commissioner of administration or other purchasing entity governing the purchase of prostheses, orthoses, prosthetic services, or orthotic services shall require that such services shall be purchased only from an accredited facility as provided in R.S. 40:1300.281; however, nothing in this Section shall prohibit a licensed occupational therapist or a licensed physical therapist from practicing within his scope of practice. In addition, the provisions of this Section shall not apply to a licensed optometrist, ophthalmologist, podiatrist, or orthopedist.

Acts 2006, No. 726, §2, eff. June 29, 2006; Acts 2008, No. 732, §1, eff. Jan. 1, 2009; Acts 2010, No. 255, §1; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1659 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1659. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1661 - Contract clauses; administration

PART V. MODIFICATION AND TERMINATION OF CONTRACTS

FOR SUPPLIES, SERVICES, AND MAJOR REPAIRS

§1661. Contract clauses; administration

A. Contract clauses. Regulations may permit or require the inclusion of clauses providing for equitable adjustments in prices, time for performance, or other contract provisions, as appropriate, including but not limited to the following subjects:

(1) The unilateral right of the state to order in writing changes in the work within the general scope of the contract in any one or more of the following:

(a) Drawings, designs, or specifications, if the supplies to be furnished are to be specially manufactured for the state in accordance therewith.

(b) Method of shipment or packing.

(c) Place of delivery.

(d) Security for contract performance.

(e) Insurance requirements including as appropriate but not limited to general liability, automobile coverage, workers' compensation, and errors and omissions.

(f) Beginning and ending dates of the contract.

(g) Maximum compensation to be paid the contractor.

(2) The unilateral right of the state to order in writing temporary stopping of the work or delaying of performance.

(3) Variations between estimated quantities of work in a contract and actual quantities.

(4) Manufacturers' design drawings shall be supplied in duplicate for all state buildings, to the appropriate state agency at the conclusion of contract.

B. Additional contract clauses. Regulations may permit or require the inclusion in state contracts of clauses providing for appropriate remedies and including but not limited to the following subjects:

(1) Liquidated damages as appropriate.

(2) Specified excuses for delay or nonperformance.

(3) Termination of the contract for default, and

(4) Termination of the contract in whole or in part for the convenience of the state.

C. In the event any contractor fails to fulfill or comply with the terms of any contract, the chief procurement officer may award the contract to the next lowest responsible bidder subject to acceptance by that bidder and charge the difference in cost to the defaulting vendor.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980. Amended by Acts 1982, No. 710, §1; Acts 2011, No. 210, §2, eff. July 1, 2011; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1662 - Cost principles rules and regulations required

§1662. Cost principles rules and regulations required

The state chief procurement officer shall issue rules and regulations setting forth cost principles which shall be used: (1) as guidelines in the negotiation of (a) equitable adjustments for state directed changes or modifications in contract performance and (b) settlements of contracts which have been terminated; (2) to determine the allowability of incurred costs for the purpose of reimbursing costs under contract provisions which provide for the reimbursement of costs, and (3) as appropriate in any other situation where the determination of the estimated or the incurred costs of performing contracts may be required.

Added by Acts 1978, No. 772, §1; Acts 2014, No. 684, §3, eff. Jan. 1, 2015;Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1671 - Authority to resolve protested solicitations and awards

PART VI. LEGAL AND CONTRACTUAL REMEDIES

SUBPART A. PRE-LITIGATION RESOLUTION

OF CONTROVERSIES

§1671. Authority to resolve protested solicitations and awards

A. Right to protest. Any person who is aggrieved in connection with the solicitation or award of a contract issued by the applicable chief procurement officer shall protest to the chief procurement officer. Protests with respect to a solicitation shall be submitted in writing at least two days prior to the opening of bids on all matters except housing of state agencies, their personnel, operations, equipment, or activities pursuant to R.S. 39:1643 for which such protest shall be submitted at least ten days prior to the opening of bids. Protests with respect to the award of a contract shall be submitted in writing within fourteen days after contract award.

B. Authority to resolve protests. The chief procurement officer or his designee shall have authority, prior to the commencement of an action in court concerning the controversy, to settle and resolve a protest of an aggrieved person concerning the solicitation or award of a contract. This authority shall be exercised in accordance with regulations.

C. Decision. If the protest is not resolved by mutual agreement, the chief procurement officer or his designee shall, within fourteen days, issue a decision in writing. The decision shall:

(1) State the reasons for the action taken.

(2) Inform the protestant of its right to administrative and judicial review as provided in this Chapter.

D. Notice of decision. A copy of the decision under Subsection C of this Section shall be mailed or otherwise furnished immediately to the protestant and any other party intervening.

E. Finality of decision. A decision under Subsection C of this Section shall be final and conclusive unless one of the following applies:

(1) The decision is fraudulent.

(2) The person adversely affected by the decision has timely appealed administratively to the commissioner in accordance with R.S. 39:1683.

F. Stay of procurements during protests. In the event of a timely protest under Subsection A of this Section, the state shall not proceed further with the solicitation or with the awarding of the contract unless the chief procurement officer makes a written determination that the awarding of the contract is necessary without delay to protect the substantial interests of the state. Upon such determination by the chief procurement officer, no court shall enjoin progress under the award except after notice and hearing.

G. Award of costs to protestants. In addition to any other relief, when the protest is administratively or judicially sustained and the protesting bidder or proposer should have been awarded the contract but is not, the protesting bidder or proposer shall be entitled to the reasonable costs incurred in connection with the solicitation, including bid or proposal preparation costs other than attorney fees, provided that any administrative determination of such costs shall be subject to the written concurrence of the attorney general.

H. Promulgation of regulations. The state chief procurement officer is hereby authorized to promulgate regulations relative to protests, in accordance with the Administrative Procedure Act, to implement the provisions of R.S. 39:1600(D).

Added by Acts 1979, No. 715, §1, eff. July 1, 1980. Amended by Acts 1984, No. 344, §1; Acts 1985, No. 52, §1; Acts 1988, No. 694, §1, eff. July 15, 1988; Acts 2011, No. 210, §2, eff. July 1, 2011; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1671.1 - Resolution of disputes between the state chief procurement officer and using agencies

§1671.1. Resolution of disputes between the state chief procurement officer and using agencies

If a dispute arises between the state chief procurement officer and a using agency as to any items required to be certified by the using agency to the state chief procurement officer pursuant to R.S. 39:1623 and R.S. 39:1619(B), or any items that must be determined by the state chief procurement officer pursuant to the provisions of R.S. 39:1624, either the state chief procurement officer or the using agency may request the commissioner of administration to make a final determination on the matter.

Added by Acts 1978, No. 772, §1. Acts 1985, No. 673, §1; Acts 2014, No. 864, §3, eff. Jan. 1, 2015; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1672 - Authority to debar or suspend

§1672. Authority to debar or suspend

A. Applicability. This Section applies to a debarment for cause from consideration for award of contracts or a suspension from such consideration during an investigation where there is probable cause for such a debarment.

B. Authority. After reasonable notice to the person involved and reasonable opportunity for that person to be heard, the chief procurement officer shall have authority to suspend or debar a person for cause from consideration for award of contracts, provided that doing so is in the best interests of the state. The causes for debarment are set forth in Subsection C of this Section. The chief procurement officer may suspend a person from consideration for award of contracts if he determines that there is probable cause to believe that such person has engaged in any activity which might lead to debarment. The suspension shall not be for a period exceeding six months. The authority to debar or suspend shall be exercised in accordance with regulations.

C. Causes for debarment. The causes for debarment include the following:

(1) Conviction for commission of a criminal offense as an incident to obtaining or attempting to obtain a public or private contract or subcontract, or in the performance of such contract or subcontract.

(2) Conviction under state or federal statutes of embezzlement, theft, forgery, bribery, falsification or destruction of records, receiving stolen property, or any other offense indicating a lack of business integrity or business honesty which currently, seriously, and directly affects responsibility as a state contractor.

(3) Conviction under state or federal antitrust statutes arising out of the submission of bids or proposals.

(4) Violation of contract provisions, as set forth below, of a character which is regarded by the chief procurement officer to be so serious as to justify debarment action:

(a) Deliberate failure without good cause to perform in accordance with the specifications or within the time limit provided in the contract.

(b) A recent record of failure to perform or of unsatisfactory performance in accordance with the terms of one or more contracts; provided that failure to perform or unsatisfactory performance caused by acts beyond the control of the contractor shall not be considered to be a basis for debarment.

(5) Any other cause the chief procurement officer determines to be so serious and compelling as to affect responsibility as a state contractor, including debarment by another governmental entity for any cause listed in regulations.

(6) Violation of the ethical standards set forth in Chapter 15 of Title 42.

D. Decision. The chief procurement officer shall issue a written decision to debar or suspend. The decision shall:

(1) State the reasons for the action taken.

(2) Inform the debarred or suspended person involved of its rights to administrative and judicial review as provided in this Chapter.

E. Notice of decision. A copy of the decision under Subsection D of this Section shall be mailed or otherwise furnished immediately to the debarred or suspended person and any other party intervening.

F. Finality of decision. A decision under Subsection D of this Section shall be final and conclusive unless one of the following applies:

(1) The decision is fraudulent.

(2) The debarred or suspended person has timely appealed administratively to the commissioner in accordance with R.S. 39:1684.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1672.1 - Applicability of Part

SUBPART B. LEGAL AND CONTRACTUAL

REMEDIES FOR PROFESSIONAL, PERSONAL,

CONSULTING, AND SOCIAL SERVICES CONTRACTS

§1672.1. Applicability of Part

This Part applies only to those contracts solicited and entered into after the effective date of this Chapter, unless the parties agree in writing to its application to a contract entered into prior to that effective date.

Added by Acts 1978, No. 772, §1; Acts 2014, No. 684, §3, eff. Jan. 1, 2015; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1672.2 - Authority of the commissioner of administration

§1672.2. Authority of the commissioner of administration

Prior to the institution of any action in a court concerning any contract, claim or controversy, the commissioner of administration with the concurrence of the attorney general is authorized to compromise, pay, or otherwise adjust the claim by or against or a controversy with a contractor relating to a professional, personal, consulting, or social service contract entered into with the state under their respective authority, including a claim or controversy based on breach of contract, mistake, misrepresentation, or other cause for contract modification or rescission. Nothing herein shall limit the authority of the commissioner of administration, pursuant to rules and regulations to issue, negotiate, or accept changes in the terms and conditions of a contract. When authorized, such compromise, payments, or adjustments shall be promptly paid; however, subject to any limitations or conditions imposed by rule or regulation, the commissioner of administration shall charge back all or any portion of such payments to the department or departments for whose benefit the contract was let.

Added by Acts 1978, No. 772, §1; Acts 1985, No. 673, §1; Acts 2014, No. 684, §3, eff. Jan. 1, 2015; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1672.3 - Action on contract claims

§1672.3. Action on contract claims

This Section applies to a claim by or controversy between the state and a contractor arising out of a contract for professional, personal, consulting, or social services. If such a claim or controversy is not resolved by mutual agreement, the commissioner of administration, or his designee, shall promptly issue a decision in writing. A copy of that decision shall be mailed or otherwise furnished to the contractor, shall state the reasons for the action taken, and shall inform the contractor of his right to judicial relief as provided in this Subpart. The decision shall be final and conclusive unless fraudulent, or unless the contractor institutes suit pursuant to this Subpart. If the commissioner of administration, or his designee, does not issue a written decision within one hundred twenty days after written request for a final decision, or within such longer period as may be established in writing by the parties to the contract, then the contractor may proceed as if an adverse decision had been received.

Added by Acts 1978, No. 772, §1; Acts 1985, No. 673, §1; Acts 2014, No. 684, §3, eff. Jan. 1, 2015; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1672.4 - Jurisdiction; actions in certain cases

§1672.4. Jurisdiction; actions in certain cases

A. The Nineteenth Judicial District Court, subject to appeal or review by the First Circuit Court of Appeal or by the supreme court, as otherwise permitted in civil cases by law and the state constitution, shall have jurisdiction over any claims arising out of a request for proposal or award of a contract, any controversies involving the state, or any other matters in connection with a petition for review of a decision made pursuant to this Chapter, following the exhaustion of administrative remedies as provided by law or regulation.

B. In any action by a contractor based upon any express or implied contract or breach thereof, no action shall be maintained based upon any contract or any act of any state officer which the officer is not authorized to make or do by the laws of this state, unless the contractor, acting in good faith and without actual or constructive knowledge of the lack of authorization, has commenced performance under the apparent contract. In that event, the court may (1) cancel the contract and reimburse the contractor only for the actual expenses incurred in performing the work already performed or (2) where the best interests of the state require, allow the performance of the contract to continue.

Added by Acts 1978, No. 772, §1; Acts 2008, No. 878, §1, eff. July 9, 2008; Acts 2008, No. 917, §1, eff. July 11, 2008; Acts 2014, No. 684, §3, eff. Jan. 1, 2015; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1673 - Authority to resolve contract and breach of contract controversies

SUBPART C. LEGAL AND CONTRACTUAL

REMEDIES FOR CONTRACTS OTHER THAN PROFESSIONAL,

PERSONAL, CONSULTING, AND SOCIAL SERVICES

§1673. Authority to resolve contract and breach of contract controversies other than professional, personal, consulting, and social services contracts

A. Applicability. This Section applies to controversies between the state and a contractor and which arise under or by virtue of a contract between them. This includes without limitation controversies based upon breach of contract, mistake, misrepresentation, or other cause for contract modification or rescission. Any contractor who seeks a remedy with regard to such controversy shall file a complaint with the chief procurement officer.

B. Authority. The chief procurement officer or his designee is authorized, prior to the commencement of an action in court concerning the controversy, to settle and resolve, with the approval of the attorney general, a controversy described in Subsection A of this Section. This authority shall be exercised in accordance with regulations.

C. Decision. If such a claim or controversy is not resolved by mutual agreement, the chief procurement officer or his designee shall promptly issue a decision in writing. The decision shall do all of the following:

(1) State the reasons for the action taken.

(2) Inform the contractor of its right to administrative and judicial review as provided in this Subpart.

D. Notice of decision. A copy of the decision under Subsection C of this Section shall be mailed or otherwise furnished immediately to the contractor.

E. Finality of decision. The decision under Subsection C of this Section shall be final and conclusive unless one of the following applies:

(1) The decision is fraudulent.

(2) The contractor has timely appealed administratively to the commissioner in accordance with R.S. 39:1685.

F. Failure to render timely decision. If the chief procurement officer or his designee does not issue the written decision required under Subsection C of this Section within sixty days after written request for a final decision, or within such longer period as may be agreed upon by the parties, then the contractor may proceed as if an adverse decision had been received.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Amended by Acts 1988, No. 695, §1; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1676 - Applicability of this Subpart

SUBPART D. SOLICITATIONS OR AWARDS

IN VIOLATION OF LAW

§1676. Applicability of this Subpart

The provisions of this Subpart apply where it is determined administratively, or upon administrative or judicial review, that a solicitation or award of a contract is in violation of law.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1677 - Remedies prior to an award

§1677. Remedies prior to an award

If it is determined prior to award that a solicitation or proposed award of a contract is in violation of law, then the solicitation or proposed award shall be cancelled.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1678 - Remedies after an award

§1678. Remedies after an award

If it is determined after an award that a solicitation or award of a contract is in violation of law, then:

(1) If the person awarded the contract has not acted fraudulently or in bad faith:

(a) The contract may be ratified and affirmed, provided it is determined in writing by the commissioner that doing so is in the best interests of the state and the law violation had no significant effect on the outcome of the contract award; or

(b) The contract may be terminated and the person awarded the contract shall be compensated for the actual expenses reasonably incurred under the contract prior to the termination, provided that any administrative determination of such costs shall be subject to the written concurrence of the attorney general.

(2) If the person awarded the contract has acted fraudulently or in bad faith, the contract shall be declared null and void.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1678.1 - Damages

§1678.1. Damages

A. Damages recoverable by any aggrieved person in any action brought pursuant to the provisions of R.S. 39:1671 or otherwise asserted at law, shall be limited exclusively to reasonable costs incurred in connection with the solicitation including bid preparation costs other than attorney fees.

B. Except as provided in Subsection E of this Section and R.S. 39:1678(1), damages recoverable by any contractor under any contract entered into pursuant to the provisions of this Chapter, shall be limited exclusively to the actual expenses reasonably incurred in performance of the contract.

C. The provisions of R.S. 49:965.1 shall not apply to actions instituted pursuant to the provisions of this Chapter.

D. Any administrative determination of costs or expenses recoverable by a contractor or aggrieved person under Subsections A and B of this Section shall be subject to the written concurrence of the attorney general.

E. In no event shall damages awarded by the chief procurement officer, his designee, any hearing officer or any court include attorney's fees or any incidental, indirect, special, or consequential damages, including but not limited to loss of use, revenue or profit whether reasonably certain or not.

Acts 1988, No. 961, §1; Acts 2006, No. 96, §1, eff. July 1, 2006; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1679 - Violations; penalties

§1679. Violations; penalties

A. No person shall intentionally violate the Louisiana Procurement Code or any rule or regulation promulgated by the commissioner of administration with respect to purchasing.

B. Any person who intentionally violates such law, rule or regulation shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Added by Acts 1983, No. 252, §1; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1681 - Authority of the commissioner of administration

SUBPART E. ADMINISTRATIVE APPEALS PROCEDURES

§1681. Authority of the commissioner of administration

The commissioner of administration shall have the authority to review and determine any appeal by an aggrieved person from a determination by the state chief procurement officer or his designee which is authorized by R.S. 39:1671, R.S. 39:1672, or R.S. 39:1673.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1682 - Exempted departments

§1682. Exempted departments

The secretary who is vested with authority to promulgate regulations by R.S. 39:1581 shall have, within his department, the same authority and responsibilities to review and determine appeals of decisions of the chief procurement officer of his department as are vested in the commissioner of administration by this Subpart.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1683 - Protest of solicitations or awards

§1683. Protest of solicitations or awards

A. Scope. This Section applies to an appeal addressed to the commissioner of a decision under R.S. 39:1671(C).

B. Time limitation on filing an appeal. The aggrieved person shall file an appeal within seven days of receipt of a decision under R.S. 39:1671(C).

C. Decision. On any appeal under Subsection A of this Section, the commissioner shall decide within fourteen days whether the solicitation or award was in accordance with the constitution, statutes, regulations, and the terms and conditions of the solicitation. Any prior determinations by the state chief procurement officer or his designee shall not be final or conclusive.

D. Notice of decision. A copy of the decision under Subsection C of this Section shall be mailed or otherwise furnished immediately to the protestant or any other party intervening.

E. Finality of decision. A decision under Subsection C of this Section shall be final and conclusive unless one of the following applies:

(1) The decision is fraudulent.

(2) The person adversely affected by the decision has timely appealed to the court in accordance with R.S. 39:1691(A).

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1684 - Suspension or debarment proceedings

§1684. Suspension or debarment proceedings

A. Scope. This Section applies to a review by the commissioner of a decision under R.S. 39:1672.

B. Time limitation on filing an appeal. The aggrieved person shall file its appeal with the commissioner within fourteen days of the receipt of a decision under R.S. 39:1672(D).

C. Decision. The commissioner shall decide within fourteen days whether, or the extent to which, the debarment or suspension was in accordance with the constitution, statutes, regulations, and the best interests of the state, and was fair. Any prior determination by the state chief procurement officer or his designee shall not be final or conclusive.

D. Notice of decision. A copy of the decision under Subsection C of this Section shall be mailed or otherwise furnished immediately to the debarred or suspended person or any other party interviewing.

E. Finality of decision. A decision under Subsection C of this Section shall be final and conclusive unless one of the following applies:

(1) The decision is fraudulent.

(2) The debarred or suspended person has timely appealed an adverse decision of the Commissioner to the court in accordance with R.S. 39:1691(B).

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1685 - Contract and breach of contract controversies

§1685. Contract and breach of contract controversies

A. Scope. This Section applies to a review by the commissioner of a decision under R.S. 39:1673.

B. Time limitation on filing an appeal. The aggrieved contractor shall file its appeal with the commissioner within fourteen days of the receipt of the determination under R.S. 39:1673(C).

C. Decision. The commissioner shall decide within fourteen days the contract or breach of contract controversy. Any prior determination by the state chief procurement officer or his designee shall not be final or conclusive.

D. Notice of decision. A copy of the decision under Subsection C of this Section shall be mailed or otherwise furnished immediately to the contractor.

E. Finality of decision. A decision under Subsection C of this Section shall be final and conclusive unless one of the following applies:

(1) The decision is fraudulent.

(2) The contractor has timely appealed an adverse decision of the commissioner to the court in accordance with R.S. 39:1691(C).

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1691 - Actions by or against the state in connection with contracts

SUBPART F. ACTIONS BY OR AGAINST THE STATE; PRESCRIPTION

§1691. Actions by or against the state in connection with contracts

A. Solicitation and award of contracts. The Nineteenth Judicial District Court shall have exclusive venue over an action between the state and a bidder, offerer, or contractor, prospective or actual, to determine whether a solicitation or award of a contract is in accordance with the constitution, statutes, regulations, and the terms and conditions of the solicitation. Such actions shall extend to all kinds of actions, whether for monetary damages or for declaratory, injunctive, or other equitable relief.

B. Debarment or suspension. The Nineteenth Judicial District Court shall have exclusive venue over an action between the state and a person who is subject to a suspension or debarment proceeding, to determine whether the debarment or suspension is in accordance with the constitution, statutes, and regulations. Such actions shall extend to actions for declaratory, injunctive, or other equitable relief.

C. Actions under contracts or for breach of contract. The Nineteenth Judicial District Court shall have exclusive venue over an action between the state and a contractor who contracts with the state, for any cause of action which arises under or by virtue of the contract, whether the action is on the contract or for a breach of the contract or whether the action is for declaratory, injunctive, or other equitable relief.

D. Limited finality for administrative determinations. In any judicial action under this Section, factual or legal determination by employees, agents, or other persons appointed by the state shall have no finality and shall not be conclusive, notwithstanding any contract provision, regulation, or rule of law to the contrary, except to the extent provided in: R.S. 39:1630, R.S. 39:1671(E), R.S. 39:1672(F), R.S. 39:1673(E), R.S. 39:1683(E), R.S. 39:1684(E), and R.S. 39:1685(E).

E. Writs or appeals; district court decisions. Any party aggrieved by a final judgment or interlocutory order or ruling of the Nineteenth Judicial District Court may appeal or seek review thereof, as the case may be, to the Court of Appeal, First Circuit or the Supreme Court of Louisiana, as otherwise permitted in civil cases by law and the constitution.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2008, No. 789, §1, eff. July 7, 2008; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1692 - Commencement of actions

§1692. Commencement of actions

A. Protested solicitations and awards. Any action under R.S. 39:1691(A) shall be commenced within fourteen days after receipt of the decision of the commissioner under R.S. 39:1683(C).

B. Debarments and suspension for cause. Any action under R.S. 39:1691(B) shall be commenced within sixty days after receipt of the decision of the commissioner under R.S. 39:1684(C).

C. Actions under contracts or for breach of contract controversies. Any action under R.S. 39:1691(C) shall be commenced within sixty days after receipt of the decision of the commissioner under R.S. 39:1685(C).

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 1983, No. 653, §1; Acts 1986, No. 883, §1, eff. July 10, 1986; Acts 1987, No. 608, §1, eff. July 9, 1987; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1695 - Late payment to business; penalty paid by state agency

SUBPART G. DELINQUENT PAYMENT PENALTIES

§1695. Late payment to business; penalty paid by state agency

A. If a state agency without reasonable cause fails to make any payment due within ninety days of the due date prescribed by contract, to a business awarded a contract with the state agency to supply equipment, supplies, materials, or textbooks, or to provide services, the state agency shall pay, in addition to the payment, interest on the amount due at the rate established pursuant to the judicial interest rate referenced in R.S. 13:4202(B) per year, from the ninety-first day after the due date prescribed by the contract. In applying this Section to a claim related in any way to an entitlement program, payment for claims shall be due ninety days after a claim is received by the state.

B. If it is determined by the state agency that additional evidence of the validity of the claim for payment is required, such evidence shall be requested within ten working days from the date the bill is received by the state agency. In instances where additional evidence is required, the bill shall be reviewed and payment or rejection made within thirty days from receipt of the evidence requested in the office of the paying agency.

C. Any penalty required to be paid by a state agency pursuant to this Section shall be disbursed upon warrants drawn by the state agency upon that agency's operating expenses budget.

Added by Acts 1982, No. 709, §1; Acts 1988, 1st Ex. Sess., No. 4, §2, eff. Mar. 28, 1988; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1696 - Reporting requirements

§1696. Reporting requirements

A. Whenever a state agency is required by R.S. 39:1695 to pay a penalty, it shall be presumed that the fault is that of the head of the state agency and, in such cases, the head of the state agency shall submit to the Joint Legislative Committee on the Budget at its next regular meeting following the payment of such a penalty a report on the actions taken to correct the problem.

B. Any state agency which requests that the legislature make a supplemental appropriation for the agency shall identify at the time of the request what part of the amount is necessitated because of any penalties imposed by R.S. 39:1695.

Added by Acts 1982, No. 709, §1; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1697 - Disputed claims

§1697. Disputed claims

A. In cases where a state agency states that payment is late due to reasonable cause, and said claim is disputed by the business owed payment, upon the request of a representative of the business the Joint Legislative Committee on the Budget shall determine whether or not the circumstances constitute "reasonable cause" as used in R.S. 39:1695.

B. No state agency shall be required to pay a penalty if it has submitted a warrant to the state treasurer at least thirty days prior to the due date prescribed by the contract.

Added by Acts 1982, No. 709, §1; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1701 - Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.

§1701. Repealed by Acts 2014, No. 864, §3, eff. Jan. 1, 2015.



RS 39:1702 - Cooperative purchasing authorized; participation in federal General Services Administration vendor list

PART VII. INTERGOVERNMENTAL RELATIONS

SUBPART A. COOPERATIVE PURCHASING

§1702. Cooperative purchasing authorized; participation in federal General Services Administration vendor list

A.(1) Any public procurement unit may either participate in, sponsor, conduct, or administer a cooperative purchasing agreement for the acquisition of any supplies, services, major repairs, or construction with one or more public procurement units or external procurement activities or one or more private procurement units in accordance with an agreement entered into between the participants. Such cooperative purchasing may include but is not limited to joint or multi-party contracts between public procurement units and open-ended state public procurement unit contracts which are made available to local public procurement units.

(2) Any public procurement unit may procure materials, supplies, and equipment from federal General Services Administration supply schedules in accordance with rules and regulations which may be adopted by the central purchasing agency of the division of administration. Such purchases need not comply with the competitive bidding requirements of this Chapter. However, such materials, supplies, or equipment shall not be purchased at a price higher than the price of the same item listed on any available state procurement contract.

(3) Any public procurement unit may procure materials, supplies, equipment, and services related to homeland security from federal General Services Administration supply schedules. Such purchases shall:

(a) Utilize a Louisiana distributor.

(b) Use the competitive ordering procedures of the federal General Services Administration.

(c) Receive prior approval from the director of the Governor's Office of Homeland Security and Emergency Preparedness, or his designee.

B.(1) A private procurement unit acquiring supplies through cooperative purchasing shall acquire such supplies for its own use and not for the purpose of resale in competition with private enterprise.

(2) A private procurement unit shall certify to the vendor with each order that the supplies covered thereby are to be acquired for its own use and not for the purpose of resale in competition with private enterprise and shall provide a copy of such certification to the central purchasing agency within the division of administration.

(3) Upon certification by the commissioner of administration that the purchase of one or more types of supplies by a private procurement unit under this Section may adversely affect the interests of the state by impeding the ability of the division of administration to attract responsible bidders for such supplies, the governor shall have the authority to limit or eliminate the right of a private procurement unit to purchase such types of supplies to the extent necessary to eliminate the adverse affect on the state.

C. No use shall be made of federal General Services Administration supply schedules under the provisions of this Section without the participation of a Louisiana licensed dealer or distributor.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980. Acts 1984, No. 922, §1; Acts 1995, No. 1255, §2; Acts 2001, No. 868, §1, eff. June 26, 2001; Acts 2003, No. 575, §2, eff. June 27, 2003; Acts 2006, 1st Ex. Sess., No. 35, §8, eff. March 1, 2006; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1703 - Sale, acquisition, or use of supplies by a public procurement unit

§1703. Sale, acquisition, or use of supplies by a public procurement unit

Any public procurement unit may sell to, acquire from, or use any supplies belonging to another public procurement unit or external procurement activity independent of the requirements of Part III of this Chapter or of Title 38.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1704 - Cooperative use of supplies or services

§1704. Cooperative use of supplies or services

Any public procurement unit may enter into an agreement, independent of the requirements of Part III of this Chapter or Title 38, with any other public procurement unit or external procurement activity for the cooperative use of supplies or services, under the terms agreed upon between the parties.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1705 - Joint use of facilities

§1705. Joint use of facilities

Any public procurement unit may enter into agreements for the common use or lease of warehousing facilities, capital equipment, and other facilities with another public procurement unit or an external procurement activity under the terms agreed upon between the parties.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1706 - Supply of personnel, information, and technical services

§1706. Supply of personnel, information, and technical services

A. Supply of personnel. Any public procurement unit is authorized, in its discretion, upon written request from another public procurement unit or external procurement activity, to provide personnel to the requesting public procurement unit or external procurement activity. The public procurement unit or external procurement activity making the request shall pay the public procurement unit providing the personnel the direct and indirect cost of furnishing the personnel, in accordance with an agreement between the parties.

B. Supply of services. The informational, technical, and other services of any public procurement unit may be made available to any other public procurement unit or external procurement activity provided that the requirements of the public procurement unit tendering the services shall have precedence over the requesting public procurement unit or external procurement activity. The requesting public procurement unit or external procurement activity shall pay for the expenses of the services so provided, in accordance with an agreement between the parties.

C. State information services. Upon request, the chief procurement officer may make available to public procurement units the following services, among others:

(1) Standard forms.

(2) Printed manuals.

(3) Product specifications and standards.

(4) Quality assurance testing services and methods.

(5) Qualified products lists.

(6) Source information.

(7) Common use commodities listings.

(8) Supplier prequalification information.

(9) Supplier performance ratings.

(10) Debarred and suspended bidders lists.

(11) Forms for invitations for bids, requests for proposals, instructions to bidders, general contract provisions, and other contract forms; and

(12) Contracts or published summaries thereof, including price and time of delivery information.

D. State technical services. The state, through the chief procurement officer may provide the following technical services, among others:

(1) Development of products specifications.

(2) Development of quality assurance test methods, including receiving, inspection, and acceptance procedures.

(3) Use of state product testing and inspection facilities; and

(4) Use of state personnel training programs.

E. Fees. The chief procurement officer may enter into contractual arrangements and publish a schedule of fees for the services provided under Subsections C and D of this Section.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1707 - Use of payments received by a supplying public procurement unit

§1707. Use of payments received by a supplying public procurement unit

All payments from any public procurement unit or external procurement activity received by a public procurement unit supplying personnel or services shall be available to the supplying public procurement unit as authorized by law.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1708 - Public procurement units in compliance with code requirements

§1708. Public procurement units in compliance with code requirements

Where the public procurement unit or external procurement activity administering a cooperative purchase complies with the requirements of this Chapter, any public procurement unit participating in such a purchase shall be deemed to have complied with this Chapter. Public procurement units may not enter into a cooperative purchasing agreement for the purpose of circumventing this Chapter.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1709 - Review of procurement requirements

§1709. Review of procurement requirements

To the extent possible, the chief procurement officer shall collect information concerning the type, cost, quality, and quantity of commonly used supplies, services, major repairs, or construction being procured or used by state public procurement units. The chief procurement officer may also collect such information from local public procurement units.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1710 - Local governing authorities; purchases from local vendors, payment of certain costs

§1710. Local governing authorities; purchases from local vendors, payment of certain costs

When a local governing authority purchases an item at the state bid price through a local vendor, the local governing authority may pay to the local vendor the costs for shipping, preparation, and delivery of the item, provided that these costs shall not exceed the state bid price by seven percent on purchases up to ten thousand dollars, five percent on purchases over ten thousand dollars and up to twenty thousand dollars, and three percent on purchases over twenty thousand dollars.

Acts 1993, No. 779, §1; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1716 - Contract controversies

SUBPART B. CONTRACT CONTROVERSIES

§1716. Contract controversies

Under a cooperative purchasing agreement, controversies arising between an administering public procurement unit and its bidders, proposers, or contractors shall be resolved in accordance with Part VI of this Chapter, where the administering public procurement unit is a state public procurement unit or otherwise subject to Part VI.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1731 - Short title

PART VIII. ASSISTANCE TO SMALL AND DISADVANTAGED

BUSINESSES AND WOMEN OWNED BUSINESSES

§1731. Short title

The provisions of this Part shall be known and may be cited as the Louisiana Small Business Procurement Act.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1732 - Definitions of terms used in this Part

§1732. Definitions of terms used in this Part

As used in this Part, the following words and phrases shall have the meaning ascribed to them in this Section, except as otherwise may be provided or unless a different meaning is plainly required by the context:

(1) "Affiliate or subsidiary of a business dominant in its field of operation" means a business which is at least twenty percent owned by a business dominant in that field of operation, or by partners, officers, directors, majority shareholders, or their equivalent of a business dominant in that field of operation.

(2) "Dominant in its field of operation" means exercising a controlling or major influence in a business activity in which a number of businesses are engaged. In determining if a business is dominant, the following criteria, among others, shall be considered: number of employees; volume of business; financial resources; competitive status or position; ownership or control of materials, processes, patents, license agreements, and facilities; sales territory; and nature of business activity.

(3) "Services" means the furnishing of labor, time, or effort by a contractor, not involving the delivery of a specific end product other than reports which are merely incidental to the required performance. This term shall include those services covered by this Chapter and services performed by an architect, engineer, or landscape architect as provided by Part VII of Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950. This term shall not include collective bargaining agreements.

(4) "Small business" means a small business as defined by the Small Business Administration of the United States Government which for purposes of size eligibility or other factors meets the applicable criteria set forth in 13 Code of Federal Regulations, Part 121, as amended, and which has its principal place of business in Louisiana.

(5) "Socially or economically disadvantaged person" means a person who has been deprived of the opportunity to develop and maintain a competitive position in the economy because of social or economic disadvantage. This disadvantage may arise from cultural, social or economic circumstances or background or physical location.

(6) "Women owned business" means a business that is at least fifty-one percent owned by a woman or women who also control and operate it. "Control" in this context means exercising the power to make policy decisions. "Operate" in this context means being actively involved in the day-to-day management. In determining whether a business is fifty-one percent owned by a woman or women, the percent ownership of the woman or women shall not be diminished because she is part of a community property regime.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980. Amended by Acts 1981, No. 691, §2; Acts 1982, No. 503, §1; Acts 1985, No. 948, §1; Acts 1991, No. 845, §1, eff. July 23, 1991; Acts 1995, No. 804, §1; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1733 - Procurement from small businesses

§1733. Procurement from small businesses

A. Set-aside. The commissioner of the division of administration shall for each fiscal year designate and set aside for awarding to small businesses, an amount not to exceed ten percent of the value of anticipated total state procurement of goods and services excluding construction. The commissioner shall divide the procurements so designated into contract award units of economically feasible production runs in order to facilitate offers or bids from small businesses. In making his annual designation of set-aside procurements the commissioner shall attempt to vary the included procurements so that a variety of goods and services produced by different small businesses shall be set aside each year. The failure of the commissioner to set aside particular procurements shall not be deemed to prohibit or discourage small businesses from seeking the procurement award through the normal solicitation and bidding processes.

B. Contract procedure. The commissioner shall establish a contract procedure in accordance with law, for the awarding of a procurement contract under the set-aside program established in this Part. Surety bonds guaranteed by the federal small business administration shall be acceptable security for a construction award under this Part.

C. Responsibility of bidder or offerer. Before making a set-aside award, the commissioner shall evaluate whether the small business scheduled to receive the award is able to perform the set-aside contract. This determination shall include consideration of production and financial capacity and technical competence.

D. Preference to disadvantaged persons. At least ten percent of the value of the procurements designated for set-aside awards shall be awarded, if possible to businesses owned and operated by socially or economically disadvantaged persons. In the event small businesses owned and operated by socially or economically disadvantaged persons are unable to perform at least ten percent of the set-aside awards, then the commissioner shall award the balance of the set-aside contracts to other small businesses.

E. Preference to women. At least ten percent of the value of the procurements designated for set-aside awards shall be awarded, if possible, to businesses owned and operated by women. In the event small businesses owned and operated by women are unable to perform at least ten percent of the set-aside awards, then the commissioner shall award the balance of the set-aside contracts to other small businesses.

F. Award of contracts after unsuccessful set-aside procedures. In the event that the provisions of this Part do not operate to extend a contract award to a small business, the award shall be placed pursuant to the existing solicitation and award provisions established by law. The commissioner shall thereupon designate and set aside for small businesses additional state procurements corresponding in approximate value to the contract unable to be awarded pursuant to the provisions of this Part.

G. Conflict with other code provisions. All laws and rules pertaining to solicitations, bid evaluations, contract awards, and other procurement matters shall apply as consistent to procurements set aside for small businesses. In the event of conflict with other rules, the provisions of this Part shall govern.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980. Amended by Acts 1981, No. 691, §2; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1734 - Assistance to small businesses

§1734. Assistance to small businesses

The commissioner of administration and the executive director of the Louisiana division of minority and women's business enterprise in the Department of Economic Development shall publicize the provisions of the set-aside program, attempt to locate small businesses able to perform set-aside procurement awards, and encourage participation. When the commissioner of administration determines that a small business is unable to perform under a set-aside contract, he shall so inform the secretary of economic development, who shall assist the small business in attempting to remedy the causes of the inability to perform a set-aside award. In assisting the small business, the executive director of the Louisiana division of minority and women's business enterprise, in cooperation with the commissioner of administration, shall use any management or financial assistance programs that may be available by or through the Louisiana division of minority and women's business enterprise or other state or governmental agencies.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980. Acts 1984, No. 653, §4, eff. July 1, 1984; Acts 1992, No. 797, §2, eff. July 1, 1992; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1735 - Determination of disadvantaged

§1735. Determination of disadvantaged

The commissioner of administration shall promulgate regulations, rules, standards, and procedures for certifying that small businesses and small businesses owned and operated by socially or economically disadvantaged persons are eligible to participate under the requirements of R.S. 39:1733 and 1734. The procedure for determination of eligibility may include self-certification by a business, provided that the commissioner retains the ability to verify a self-certification. The commissioner shall promulgate other regulations and rules as may be necessary to carry out the duties set forth in this Part.

Added by Acts 1979, No. 715, §1, eff. July 1. 1980. Amended by Acts 1981, No. 691, §2; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1736 - Reports

§1736. Reports

The commissioner of administration shall submit an annual report to the governor and the legislature, with a copy thereof going to the Louisiana division of minority and women's business enterprise, indicating the progress being made toward the objectives and goals of this Part during each fiscal year. This report shall include the following information:

(1) The total dollar value and number of potential set-aside awards identified during this period and the percentage of total state procurement this figure reflects.

(2) The number of small businesses identified by and responding to the set-aside contracts actually awarded to small businesses, with appropriate designation as to the total number and value of set-aside contracts awarded to each small business, and the total number of small businesses that were awarded set-aside contracts.

(3) The total dollar value and number of set-aside contracts awarded to small businesses owned and operated by economically or socially disadvantaged persons, with appropriate designation as to the total number and value of set-aside contracts awarded to each small business, and the percentages of the total state procurements the figures of total dollar value and the number of set-asides reflect.

(4) The total dollar value and number of set-aside contracts awarded to small businesses owned and operated by women, with appropriate designation as to the total number and value of set-aside contracts awarded to each small business, and the percentages of the total state procurements the figures of total dollar value and the number of set-asides reflect.

(5) The number of contracts which were designated and set aside but which were not awarded to a small business, the estimated total dollar value of these awards, the lowest offer or bid on each of these awards made by the small business, and the price at which these contracts were awarded pursuant to the normal procurement procedures.

Added by Acts 1979, No. 715, §1, eff. July 1, 1980; Amended by Acts 1981, No. 691, §2; Acts 1984, No. 653, §4, eff. July 1, 1984; Acts 1985, No. 948, §2; Acts 1987, No. 734, §2; Acts 1992, No. 797, §2, eff. July 1, 1992; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1737 - Repealed by Acts 1992, No. 797, §3, eff. July 1, 1992.

§1737. Repealed by Acts 1992, No. 797, §3, eff. July 1, 1992.



RS 39:1738 - Repealed by Acts 1992, No. 797, §3, eff. July 1, 1992.

§1738. Repealed by Acts 1992, No. 797, §3, eff. July 1, 1992.



RS 39:1751 - Application

PART IX. TELECOMMUNICATIONS PROCUREMENT

§1751. Application

A. The provisions of this Part shall be applicable to any agency, as defined in R.S. 36:3(1), within the executive branch of state government with respect to the procurement of all telecommunications systems and telecommunications services. However, nothing provided in this Part shall be construed to preempt the authorities granted to the higher education boards in Article VIII of the Constitution of Louisiana.

B. The office of telecommunications management shall, subject to the provisions of this Part, have sole authority and responsibility for defining the specific telecommunications systems and telecommunications services to which the provisions of this Part shall be applicable. Rules and regulations shall be promulgated as may be necessary to carry out the provisions of this Part.

Added by Acts 1982, No. 152, §1, eff. July 12, 1982; Acts 1997, No. 1098, §1, eff. July 14, 1997; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1752 - Definitions

§1752. Definitions

For the purposes of this Part, the following words and phrases shall be defined as follows:

(1) "Agency" as used in this Part and in Part V of Chapter 1 of this Title shall have the same meaning ascribed to it as provided in R.S. 36:3(1).

(2) "Competitive sealed bidding" means a method of procurement which strictly follows the requirements set forth in this Chapter except for such variations as are specifically established in this Part.

(3) "Local area network" means a limited distance data processing/communications network or system used to link computers and peripheral devices.

(4) "Multi-year contracts" are contracts for a term of more than one year, not to exceed ten years.

(5) "Procurement" means the selling, buying, purchasing, renting, leasing, or otherwise obtaining telecommunications systems, telecommunications services, or their related software as well as all activities engaged in, resulting in, or expected to result in the selling, buying, purchasing, renting, leasing, or otherwise obtaining telecommunications systems, telecommunications services, or their related software by the state or its agencies.

(6) "Software" means computer programs and documentation essential to and necessary for a telecommunications system or telecommunications service to perform productive operations.

(7) "Telecommunications service contract" means a contract for the procurement of telecommunications services to include but not be limited to long distance, pay telephone, radio paging, and utility-type services such as local dial tone.

(8) "Telecommunications systems", which shall include telecommunications equipment and related services, and "telecommunications services" are limited to the equipment and services and means to provide:

(a) Telecommunications transmission facilities and services.

(b) Voice telecommunications systems and services.

(c) Local area network systems and services.

(d) Wide area network systems and services.

(e) Video systems and services, except those video systems and services specifically reserved to the Louisiana Educational Television Authority pursuant to R.S. 17:2501.

(f) Wireless systems and services to include, but not be limited to, cellular and personal communications systems.

(g) Radio systems, to include but not be limited to two-way radio systems; however, the operational abilities and priorities of two-way communications of the departments in the executive branch shall not be impeded.

(h) Intercom and electro-mechanical paging systems.

(i) Any and all systems and services based on emerging and future telecommunications technologies relating to Subparagraphs (a) through (h) of this Paragraph.

(9) "Telecommunications systems contract" means a contract for the procurement of telecommunications systems including equipment and related services to include but not be limited to installation and maintenance.

(10) "Telecommunications systems lease contract" means a contract between a supplier of telecommunications systems and the division of administration, office of telecommunications management, or the procuring agency, through which telecommunications systems may be procured for a term which shall not exceed ten years. The contract may be either an operating lease, installment purchase, or a financed lease without a balloon payment.

(11) "Telecommunications transmission facility" means any transmission medium, switch, instrument, wiring system, or other facility which is used, in whole or in part, to provide any transmission.

(12) "Utility" means any telecommunications service provided by the office of telecommunications management and used in the essential operations of a state agency, such as local dial tone, wide area network, and local area network.

(13) "Wide area network" means a data processing/communications network or system generally utilizing common carrier facilities to link geographically dispersed local area networks to other local area networks or computer systems.

Added by Acts 1982, No. 152, §1, eff. July 12, 1982; Acts 1986, No. 778, §1; Acts 1989, No. 745, §1; Acts 1990, No. 876, §1; Acts 1997, No. 1098, §1, eff. July 14, 1997; Acts 2001, No. 772, §3, eff. July 1, 2001; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1753 - Types of contracts permitted

§1753. Types of contracts permitted

A. The types of contracts permitted in the procurement of telecommunications systems and telecommunications services are defined in this Part, and the provisions of this Part supplement the provisions of R.S. 39:1551 through 1736.

B. The office of telecommunications management, through the state purchasing office, may, on behalf of any state agency, enter into telecommunications systems contracts in accordance with the following provisions:

(1) Contracts of this type shall be entered into through a request for proposals as defined in this Part. An invitation to bid format may be utilized with written approval from the director of the office of telecommunications management.

(2) The term of such contracts shall not exceed five years.

C. The office of telecommunications management, through the state purchasing office, may on behalf of any state agency, enter into telecommunications services contracts in accordance with the following provisions:

(1) Contracts of this type shall be entered into through a request for proposals as defined in this Part. An invitation to bid format may be utilized with written approval from the director of the office of telecommunications management.

(2) The term of such contracts shall not exceed ten years.

D. The office of telecommunications management, through the state purchasing office, may on behalf of any state agency, enter into a telecommunications systems lease contract for an operating lease, installment purchase, or financed lease for telecommunications systems in accordance with the following provisions:

(1) All contracts of this type shall be entered into through a request for proposals as defined in this Part.

(2) The justification of such contracts must be approved by the office of telecommunications management prior to issuance of a request for proposals. Such justification shall identify and consider all cost factors relevant to that contract.

(3) The term of such contracts shall not exceed ten years, except financed contracts shall be for a term not to exceed the economic life of the system or ten years, whichever is less.

(4) Upon the advance written approval of the office of telecommunications management, state agencies may extend operating leases of telecommunications systems on a month-to-month basis for a period not to exceed one calendar year for the stated lease prices.

E. Notwithstanding the provisions of R.S. 39:1615 to the contrary, the use of a multi-year contract for telecommunications systems and telecommunications services shall be in accordance with rules and regulations and under the following conditions:

(1) The director of the office of telecommunications management shall approve in writing the use of a multi-year contract over one year, not to exceed three years.

(2) The state chief procurement officer shall approve in writing the use of a multi-year contract over three years, not to exceed five years.

(3) The commissioner of administration, or his designee, shall approve in writing the use of a multi-year contract over five years.

Added by Acts 1982, No. 152, §1, eff. July 12, 1982; Acts 1986, No. 778, §1; Acts 1989, No. 745, §1; Acts 1997, No. 1098, §1, eff. July 14, 1997; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1754 - Methods of procurement

§1754. Methods of procurement

A. The office of telecommunications management, through the state purchasing office, may procure telecommunications systems and telecommunications services by a request for proposals to conform with the following requirements:

(1) Public notice of the request for proposals shall be the same as for an invitation to bid as provided in R.S. 39:1594(C).

(2)(a) The request for proposals shall indicate the relative importance of all evaluation factors and shall clearly define the work, service, or solution to be provided under the contract, the functional specifications, the criteria to be used in evaluating the proposals, and the time frames within which the work must be completed or the service provided.

(b) For telecommunications systems lease contracts, the request for proposals shall require that proposals contain a declaration as to the maximum price for which the system may be purchased following the termination of the lease contract. No other basis of evaluation shall be used except that set out in the request for proposals.

(3) The office of telecommunications management shall evaluate all proposals to determine the proposal most advantageous to the state, taking into consideration all evaluation criteria set forth in the request for proposals, and shall make a recommendation of award to the state purchasing office.

(4) The office of telecommunications management may request that the state purchasing office reject all proposals when it is deemed that such action is in the best interest of the state.

B. The office of telecommunications management may procure telecommunications systems and telecommunications services in accordance with the law or regulations, or both, which govern the state purchasing office, the division of administration.

Added by Acts 1982, No. 152, §1, eff. July 12, 1982; Acts 1997, No. 1098, §1, eff. July 14, 1997; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1755 - General provisions

§1755. General provisions

The following general provisions shall apply to all procurements under this Part:

(1) No contracts entered into shall have an initial effective date earlier than the date on which such contract receives approval as required by this Part.

(2) All changes, modifications, and amendments to any contract hereunder shall be approved in advance by the office of telecommunications management and the state purchasing office, in addition to any other approvals required by law.

(3) Where written proposals or bids are submitted by vendors, the proposal or bid of the successful vendor shall be incorporated into the final contract consummated with that vendor.

(4) All contracts must contain the following annual appropriation dependency clause: "The continuation of this contract is contingent upon the continuation of an appropriation of funds by the Legislature to fulfill the requirements of the contract. If the Legislature fails to appropriate sufficient monies to provide for the continuation of a contract or if such appropriation is reduced by the veto of the governor or by any means provided in the appropriations act to prevent the total appropriations for the year from exceeding revenues for that year or for any other lawful purpose and the effect of such reduction is to provide insufficient monies for the continuation of the contract, the contract shall terminate on the last day of the fiscal year for which funds were appropriated."

(5) The provisions of this Part shall, with respect to the procurement of telecommunications systems or telecommunications services, supersede specifications of any contradictory or conflicting provisions of the following statutes: R.S. 38:2211 et seq. with respect to awarding of public contracts, and R.S. 39:1551 through 1736.

Added by Acts 1982, No. 152, §1, eff. July 12, 1982. Acts 1984, No. 616, §2, eff. July 12, 1984; Acts 1997, No. 1098, §1, eff. July 14, 1997; Acts 2014, No. 864, §2, eff. Jan. 1, 2015.



RS 39:1758 - Repealed by Acts 2011, No. 343, §5.

PART X. REQUIREMENTS OF CONTRACTS

§1758. Repealed by Acts 2011, No. 343, §5.



RS 39:1761 - Short title - Chapter 17-A. State Equipment-Lease-Purchase

CHAPTER 17-A. STATE EQUIPMENT-LEASE-PURCHASE

§1761. Short title

This Chapter shall be known and may be cited as the State Lease-Purchase Act.

Acts 1985, No. 758, §2, eff. July 17, 1985.

{{NOTE: SEE ACTS 1985, NO. 758, §§3, 5 AND 6.}}



RS 39:1762 - Legislative findings and intent

§1762. Legislative findings and intent

The intent of the legislature in enacting this Chapter is to provide a cost effective means of acquiring essential equipment for the operation of state government. Commercial leases or renting agreements as well as lump sum purchases of equipment have created a burden on the finances of the state, and it has been determined that, pursuant to this Chapter, essential equipment may be obtained using an equipment-lease-purchase contract in conjunction with tax-exempt financing and earnings on investments by nonprofit lessors resulting in lower net equipment costs to the state.

Acts 1985, No. 758, §2, eff. July 17, 1985.

{{NOTE: SEE ACTS 1985, NO. 758, §§3, 5 AND 6.}}



RS 39:1763 - Definitions

§1763. Definitions

As used in this Chapter, the words defined in this Section shall have the meanings set forth below, unless the context in which they are used clearly requires a different meaning or a different definition is prescribed for a particular provision:

(1) "Annual appropriation dependency requirement" means a provision which shall be included in the contract and the documents relating to each equipment-lease-purchase contract which provides that after a diligent and good faith effort by the state legislature to appropriate funds for the payment of sums due under such lease for the next ensuing fiscal year, if such funds are not appropriated for such fiscal year, such lease shall terminate in accordance with the terms of the lease at the end of the current fiscal year and the state shall not be liable for the payment of further rental payments not already incurred due on such lease past the then current fiscal year, provided the equipment is returned to the nonprofit lessor or his agent, as provided in the equipment-lease-purchase contract.

(2) "Applicable purchasing agency" shall mean the Division of Administration of the state except as provided in R.S. 39:1572, in which case those agencies listed therein shall have the option to participate in the program established by the provisions of this Chapter and on exercising that option shall be the applicable purchasing agency for equipment for use by that agency which is the subject of a lease-purchase contract under this Chapter, provided that the secretary of the Department of Wildlife and Fisheries, when acquiring equipment for the Department of Wildlife and Fisheries using monies from the Rockefeller Fund, the Marsh Island Fund, or the State Wildlife Refuge Fund, shall have the option to participate under the provisions of this Chapter.

(3) "Equipment-lease-purchase contract" means the lease-purchase contract in the form approved by the State Bond Commission and the commissioner of administration between the state and a nonprofit lessor providing for an obligation to lease equipment approved pursuant to R.S. 39:1771 and the lease of selected equipment designated by an applicable purchasing agency.

(4) "Lessee" shall mean the state of Louisiana through the Division of Administration on behalf of all applicable purchasing agencies which have equipment included in any equipment-lease-purchase contract.

(5) "Nonprofit lessor" or "lessor" means a public corporation or public trust organized pursuant to state law having for its beneficiary the state, organized as a not-for-profit entity no portion of the net earnings or other assets of which inure to the benefit of any private shareholder or individual, and which shall be authorized under state law to issue obligations for equipment acquisition the interest on which is exempt from calculation of gross income for federal income tax purposes.

(6) "Selected equipment" means the equipment, as determined by the applicable purchasing agency, which shall be the subject of a lease-purchase contract under the provisions of this Chapter, as approved by the legislature and the State Bond Commission.

(7) "Selected vendor" means a supplier, manufacturer, retailer, wholesaler, dealer, or other source for selected equipment which has been selected by the applicable purchasing agency pursuant to general state law.

(8) "State" means the state of Louisiana, and for purposes of execution of equipment-lease-purchase contracts, the Division of Administration of the state, which shall be considered the lessee for all applicable purchasing agencies for the purposes of this Chapter.

Acts 1985, No. 758, §2, eff. July 17, 1985.

{{NOTE: SEE ACTS 1985, NO. 758, §§3, 5 AND 6.}}



RS 39:1764 - Equipment-lease-purchase contracts with nonprofit lessors authorized; term

§1764. Equipment-lease-purchase contracts with nonprofit lessors authorized; term

The state through the Division of Administration may enter into equipment-lease-purchase contracts directly with nonprofit lessors, as provided in this Chapter, for a term not to exceed ten years or the reasonably expected economic life of the equipment, whichever is less, as determined by the applicable purchasing agency, notwithstanding any provisions of R.S. 9:2347(J), R.S. 39:197, R.S. 39:198, R.S. 39:1615, R.S. 39:1753 or any other law to the contrary.

Acts 1985, No. 758, §2, eff. July 17, 1985.

{{NOTE: SEE ACTS 1985, NO. 758, §§3, 5 AND 6.}}



RS 39:1765 - Procurement of equipment; general law applicable

§1765. Procurement of equipment; general law applicable

A. No equipment may be leased under a lease-purchase contract under the terms of this Chapter unless such equipment, the estimated price, the estimated economic useful life, and the selected vendor thereof is identified by the applicable purchasing agency pursuant to state law regarding the procurement of equipment. After such equipment and the selected vendor thereof have been identified, the applicable purchasing agency electing to participate in a lease-purchase contract with a nonprofit lessor under the term of this Chapter shall notify such nonprofit lessor of the selected equipment, price, and selected vendor, whereupon such nonprofit lessor shall be responsible for the purchase of such equipment, but only with such funds as are currently available to such nonprofit lessor for such purpose, from such vendor and shall include such selected equipment under the schedule of leased equipment under the lease-purchase contract with the state, subject to the provisions of Section 1766 of this Chapter. In the event that the nonprofit lessor is itself subject to the state law regarding procurement of equipment, the purchase of selected equipment from selected vendors for the purposes of this Chapter need not be separately bid and the selection process completed by the applicable purchasing agency shall be imputed to the nonprofit lessor.

B. The purchase of the selected equipment by the nonprofit lessor shall be subject to only those state and local sales and use taxes which the lessee would have been subject to if the selected equipment had been purchased directly by the lessee. If the lessee is subject to sales and use taxes upon a direct purchase of the selected equipment by the lessee, the nonprofit lessor shall be so subject; however, in such cases the lessee shall not be subject to a sales and use tax on the lease payments to the nonprofit lessee.

C. Notwithstanding any provision of law to the contrary, the selected equipment shall not be subject to any lien or other encumbrance asserted by, and shall be exempt from seizure, under any writ, mandate, or process whatsoever by the creditors of the nonprofit lessor or by creditors of or those claiming against or through the lessee. The exemption from seizure provided in this Subsection shall not be construed to prohibit the nonprofit lessor from entering into contracts, indentures of trust, mortgages, or other security devices pursuant to which the nonprofit lessor expressly grants a security interest in and to the selected equipment nor is the exemption from seizure to be construed to invalidate or in any way restrict such contracts, indentures, mortgages, or other security agreements pursuant to which the nonprofit lessor has heretofore granted or may hereafter expressly grant a security interest in and to the selected equipment which may include the right to seize the selected equipment.

Acts 1985, No. 758, §2, eff. July 17, 1985; Acts 1986, No. 528, §2, eff. July 2, 1986.

{{NOTE: SEE ACTS 1985, NO. 758, §§3, 5 AND 6.}}

{{NOTE: SEE ACTS 1986, NO. 528, §3.}}



RS 39:1766 - Selection of nonprofit lessor; award of lease

§1766. Selection of nonprofit lessor; award of lease

A lease-purchase contract with a nonprofit lessor for one or more pieces of selected equipment may be executed between the state and a nonprofit lessor by competitive negotiation, provided that a notice stating the estimated principal amount of any proposed lease, the equipment to be leased, the interest rate factor to be computed in the lease payments, and the date, time, and place of the execution of the proposed lease shall be published in the official state journal at least twice within a fifteen-day period before such execution date with the last publication at least seven days prior to the proposed execution date. Any nonprofit lessor may submit a proposal as lessor under the lease. The nonprofit lessor submitting the proposal most advantageous to the state shall be selected as lessor under the lease-purchase contract. However, if it is determined that there is not a proposal which is advantageous to the state, the Division of Administration may reject all proposals. Publication of the notice shall be the responsibility of the proposed nonprofit lessor.

Acts 1985, No. 758, §2, eff. July 17, 1985.

{{NOTE: SEE ACTS 1985, NO. 758, §§3, 5 AND 6.}}



RS 39:1767 - Appropriation dependency

§1767. Appropriation dependency

All lease-purchase contracts entered into pursuant to this Chapter shall contain an annual appropriation dependency requirement to the effect that renewal and continuation of such contract is contingent upon the appropriation of funds to fulfill the requirements of the contract and if the legislature, after a diligent and good faith effort, fails to appropriate sufficient monies to provide for the continuation of a contract, or if such appropriation can not be effected, the contract shall terminate in accordance with the terms of the lease on the last day of the last fiscal year for which funds were appropriated, provided the equipment is returned to the nonprofit lessor or his agent, as provided in the equipment-lease-purchase contract and such contract shall not be a long-term debt of the state or the applicable purchasing agency. In addition, in such equipment-lease-purchase contracts, the nonprofit lessor shall covenant and agree to indemnify and hold the lessee harmless against any loss, damage, liability, cost, penalty, or expense, including attorney fees, which is not otherwise agreed to by the lessee in the equipment-lease-purchase contract and which is incurred and arises upon a failure of the legislature to appropriate funds in the manner described above for a continuation of the contract or the exercise of the option to purchase the selected equipment.

Acts 1985, No. 758, §2, eff. July 17, 1985; Acts 2010, No. 868, §2, eff. July 1, 2010; Acts 2011, No. 343, §3.

{NOTE: SEE ACTS 1985, NO. 758, §§3, 5 AND 6.}



RS 39:1768 - Purchase option

§1768. Purchase option

All equipment lease purchase contracts shall provide that the lessee shall have the right to purchase any piece of selected equipment at the termination of payments for such piece of equipment as set forth in the lease-purchase contract for a sum not to exceed one dollar.

Acts 1985, No. 758, §2, eff. July 17, 1985.

{{NOTE: SEE ACTS 1985, NO. 758, §§3, 5 AND 6.}}



RS 39:1769 - Lease status

§1769. Lease status

Any equipment-lease-purchase contract entered into pursuant to this Chapter, shall be treated as a lease for all legal purposes without regard to the rights and obligations of the lessee at lease termination or any interest payment factor, and without necessity of filing a chattel mortgage. The nonprofit lessor therein shall be deemed owner of the selected equipment during the term of the lease. In addition, the selected equipment shall be deemed to be movable property for all purposes and shall not become a component part of any immovable property notwithstanding any provisions of law to the contrary including but not limited to Civil Code Articles 465, 466, 467, 493, 493.1, or 495.

Acts 1985, No. 758, §2, eff. July 17, 1985.

{{NOTE: SEE ACTS 1985, NO. 758, §§3, 5 AND 6.}}



RS 39:1770 - Equipment warranty; pursuit of actions

§1770. Equipment warranty; pursuit of actions

All equipment-lease-purchase contracts shall provide that whatever interests, claims, and rights including warranties of the selected equipment which the nonprofit lessor may have against the selected vendor of the selected equipment which is the subject of an equipment-lease-purchase contract shall be assigned to the lessee, and the lessee or the applicable purchasing agency shall have full right to pursue any and all remedies available to the nonprofit lessor for breach of any warranty against the selected vendor. In addition, all equipment-lease-purchase contracts shall provide that the nonprofit lessor shall be obligated to join the lessee or applicable purchasing agency as a party plaintiff in any cause if required under state law for a successful pursuit of such action. Upon termination of the lease-purchase contract, unless the option to purchase is exercised, all such interests, claims, and rights assigned to the lessee under this Section shall revert to the lessor. In addition, any lease-purchase contract shall provide that the lessee has no right to alienate or encumber the selected equipment during the term of the lease.

Acts 1985, No. 758, §2, eff. July 17, 1985.

{{NOTE: SEE ACTS 1985, NO. 758, §§3, 5 AND 6.}}



RS 39:1771 - Approval by the legislature, State Bond Commission; rules and regulations by the Division of Administration

§1771. Approval by the legislature, State Bond Commission; rules and regulations by the Division of Administration

A. No equipment-lease-purchase contract may be effected under the provisions of this Chapter unless the prior written approval of the form of the lease is obtained from the State Bond Commission and the commissioner of administration. Equipment to be included as the subject of an equipment-lease-purchase contract hereunder shall be approved by the Division of Administration and included in the executive budget as provided in Part II of Chapter 1 of Title 39 of the Louisiana Revised Statutes of 1950 and shall be approved by the legislature in the General Appropriation Act. Substitutions and deletions of equipment to be leased shall be authorized upon recommendation by the Division of Administration, provided that such substitution or deletion shall have the prior written approval of the Joint Legislative Committee on the Budget.

B. The Division of Administration shall promulgate rules and regulations necessary to the proper and efficient implementation of the provisions of this Chapter.

Acts 1985, No. 758, §2, eff. July 17, 1985.

{{NOTE: SEE ACTS 1985, NO. 758, §§3, 5 AND 6.}}



RS 39:1780 - Definitions

CHAPTER 17-B. CORRECTIONAL FACILITIES CORPORATION

§1780. Definitions

As used in this Chapter, the following words and terms shall have the following meanings, unless the context clearly indicates or requires another or different meaning or intent:

(1) "Act" means this Correctional Facilities Corporation Act.

(2) "Annual appropriation dependency clause" shall mean a clause which shall be included in any lease-purchase financing document or custody agreement which provides that after a diligent and good faith effort by the state to appropriate funds for the payment of sums due under a lease-purchase financing agreement or custody agreement, such funds are not appropriated, such lease-purchase agreement or custody agreement shall terminate and the state shall not be liable for the payment of further sums due on such agreements past the then current budget year.

(3) "Bonds" means bonds, notes, or any other evidences of indebtedness issued by the corporation.

(4) "Certificates" means certificates of participation executed and delivered by a trustee evidencing ownership interests in any lease entered into by the state, as lessee, and the corporation, as lessor.

(5) "Corporation" means the nonprofit corporation authorized to be formed by this Chapter, or any corporation succeeding to the principal functions thereof or to which the powers conferred upon the corporation by this Chapter shall be given by law.

(6) "Correctional facilities" mean prisons, penitentiaries, jails, reformatories, community rehabilitation centers, drug addiction and treatment centers, diagnostic and treatment centers, penal farms, prison camps, juvenile detention homes, reception centers, diagnostic and training institutions and schools, work-release facilities, correctional centers, and detention centers.

(7) "Division of Administration" means the Division of Administration created within the office of the governor by Title 39 of the Louisiana Revised Statutes.

(8) "Lease-purchase financing" is the financing and acquisition of property by a person pursuant to an arrangement under which such person acquires title to property and enters into a lease-purchase agreement with the state providing for the leasing of the property by such person to the state and the acquisition by the state at the end of the lease period of title to the property. For the purposes of this Chapter, the term lease-purchase financing shall also mean any service agreement between a person and the state providing for the acquisition, lease, custody of prisoners, or other form of operation of newly constructed correctional facilities as may be provided in such agreement, provided that all policy and criteria matters for management shall be determined by the state.

(9) "Project" means the financing of a correctional facility by the state, to be financed with funds provided in whole or in part pursuant to this Chapter.

(10) "State" means the state of Louisiana or any agency or instrumentality thereof.

Acts 1985, No. 893, §1, eff. July 23, 1985.



RS 39:1781 - Construction of Chapter; supplemental and additional nature

§1781. Construction of Chapter; supplemental and additional nature

This Chapter shall be deemed to provide a complete, additional, and alternative method for doing the things authorized hereby and shall be regarded as supplemental and additional to powers conferred by other laws.

Acts 1985, No. 893, §1, eff. July 23, 1985.



RS 39:1782 - Construction of Chapter; controlling law

§1782. Construction of Chapter; controlling law

To the extent that the provisions of this Chapter are inconsistent with any other provisions of any general statute or special act or parts thereof, the provisions of this Chapter shall be deemed controlling.

Acts 1985, No. 893, §1, eff. July 23, 1985.



RS 39:1783 - Formation of corporation

§1783. Formation of corporation

There is hereby authorized the formation and incorporation of a nonprofit corporation, the purpose of which shall be the financing and acquisition of correctional facilities for lease to the state of Louisiana.

Acts 1985, No. 893, §1, eff. July 23, 1985.



RS 39:1784 - Membership of board of directors; vacancies; compensation; expenses

§1784. Membership of board of directors; vacancies; compensation; expenses

A. The governor shall appoint five persons to serve as the directors and members of this corporation.

B. Members of the board of directors shall serve without compensation, but the corporation may reimburse such members for necessary expenses incurred in the discharge of their duties.

Acts 1985, No. 893, §1, eff. July 23, 1985.



RS 39:1785 - Applicable laws to corporation

§1785. Applicable laws to corporation

A. The corporation shall be subject to the Public Records Law, Public Meeting Law, Code of Ethics, and the Bond Validation Procedures Law.

B. Further, any procurement made by said corporation must be made in accordance with the applicable procurement law relative to the item or items being procured, and the state shall follow all applicable procurement laws when using the corporation as a financing vehicle.

C. Further, any capital construction performed by or on behalf of the corporation, and/or to be used by the state, shall be advertised, bid, and contracted for in accordance with the provisions of R.S. 38:2211 et seq., and the state shall follow all provisions of R.S. 38:2211 et seq., when using the corporation as a financing vehicle for any capital construction.

D. Further, prior to award the corporation or its agent charged with the administration of such contracts shall require that every prime contractor provide evidence to the corporation or its agent of ten percent participation by minority-owned businesses, contracted for in accordance with the provisions of R.S. 38:2211 et seq., provided no contract shall be awarded to a minority-owned business that would cause the contract price to be in excess of the contract price if awarded to a nonminority-owned business, on a competitive bid basis, for the total dollar amount of all procurement of goods and services or for construction awarded by that corporation or its agent. For purposes of this Subsection, minority-owned businesses shall be certified in accordance with the provisions of Part II of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950.

E. In any action for damages for an offense or quasi offense against the corporation, its officers, or employees, the corporation, its officers, or employees are entitled to assert any defense or limitation available to the state or an agency thereof, including but not limited to the provisions of Part XV of Chapter 32 of Title 13 of the Louisiana Revised Statutes of 1950.

F. In any claim or lawsuit against the corporation or its officers or employees for damages arising out of personal injury or death of an official or employee of the state, its agencies, boards or commissions, the exclusive, compulsory and obligatory relief shall be limited to the remedies and relief afforded under Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950, including but not limited to R.S. 23:1034.

Acts 1985, No. 893, §1, eff. July 23, 1985; Acts 1987, No. 714, §1, eff. July 9, 1987; Acts 2001, No. 1059, §1, eff. June 28, 2001.



RS 39:1786 - Powers

§1786. Powers

A. In addition to the powers granted it by the General Nonprofit Corporation Law, Title 12 of the Louisiana Revised Statutes, the corporation shall have power to undertake any project, to provide for the financing thereof, and in connection therewith:

(1) To receive and accept from any agency of the United States or any agency of the state of Louisiana or any municipality, parish, or other political subdivision thereof, or from any individual, association, or corporation gifts, grants, or donations of moneys or other property for achieving any of the purposes of this Chapter.

(2) To finance, own, lease as lessee or lessor a correctional facility or facilities owned or leased by the corporation, and to designate the Division of Administration as its agent to determine the location and character of a correctional facility undertaken under this Chapter and as the agent of the corporation to maintain, manage, operate, lease as lessee or lessor, or regulate the same, and as the agent of the corporation to enter into contracts for any or all of such purposes, to enter into contracts for any or all such purposes, including contracts for the construction, of such correctional facility or facilities owned or leased by the corporation. No correctional facility shall be located within any residential area except as permitted by and upon compliance with the procedures set forth in R.S. 15:891.

(3) To receive and accept from any source loans, contributions, or grants for or in aid of a project, or the financing thereof in either money, property, labor, or other things of value.

(4) To mortgage all or any portion of its interest in a correctional facility or facilities and the property on which any such correctional facility or facilities are located, whether owned or thereafter acquired, including the granting of a security interest in any property, tangible or intangible, and to assign or pledge all or any portion of its interest in property, tangible or intangible, and the revenues therefrom.

(5) To lease for a term not to exceed thirty years to the state of Louisiana through an agency designated by the governor, or to a parish of the state of Louisiana through an agency designated by the governing authority of the parish, the project being financed or correctional facilities conveyed to the corporation in connection with such financing, upon such terms and conditions as are mutually agreeable and both parties deem proper, however, any and all such agreements shall contain an annual appropriation dependency clause, and to charge and collect rents therefor and to terminate any such lease upon the failure of the lessee to comply with any of the obligations thereof; to include in any such lease, if it shall so desire, provisions that the lessee thereof shall have options to renew the term of the lease for such period or periods and at such rent as shall be determined by the corporation or to purchase any or all of the correctional facilities, or that upon payment of all of the indebtedness incurred by the corporation for the financing of such project, then the corporation shall convey any or all of the correctional facilities to the state of Louisiana or any other department or agency of the state of Louisiana or the parish governing authority or agency of the parish with or without consideration. The state of Louisiana through any department or agencies or any parish of the state entering into a lease for real or personal property with the corporation, whether as lessee or lessor, pursuant to this Chapter may do so.

(6) To obtain, or aid in obtaining, from any department or agency of the United States or the state of Louisiana or any private company, any insurance or guarantee as to, or of, or for the payment or repayment of, interest or principal, or both, or any part thereof, on any lease or obligation or any instrument evidencing or securing the same, made or entered into pursuant to the provisions of this Chapter and to assign any such insurance or guarantee as security for the corporation's bonds.

(7) To enter into any trust agreement or agreements providing, among other matters, for the execution and delivery of certificates in any lease between the state and the corporation or between a parish and the corporation.

(8) To enter into any and all agreements or contracts, execute any and all instruments, and do and perform any and all acts or things necessary, convenient, or desirable for the purposes of the corporation or to carry out any power expressly given in this Chapter.

(9) After approval by the Department of Public Safety and Corrections, to acquire by expropriation in accordance with R.S. 19:1 through 14, the following described property in Union Parish:

"The entire Section 12 and North half of North half (N/2 of N/2) of Section 13, less and except one (1) acre, more or less, in the Northeast corner of NE/4 of NE/4, all in Township 22 North, Range 1 East

AND

West Half of West Half of West Half of Northwest Quarter (W/2 of W/2 of W/2 of NW/4) and West Half of Southwest Quarter (W/2 of SW/4) of Section 7; Northwest Quarter of Northwest Quarter (NW/4 of NW/4) of Section 18, all in Township 22 North, Range 2 East Containing in the aggregate 934.66 acres, more or less, all in Union Parish, Louisiana."

(10) In addition to any general powers and notwithstanding any other provision of law to the contrary, to sell, alienate, or otherwise dispose of any property acquired for the purpose of financing and acquisition of correctional facilities for lease to the state of Louisiana but never used by the corporation for this purpose. The requirements and provisions of R.S. 41:1338 are not applicable to the sale, alienation, or disposal of any such property by the corporation.

B. In addition to the powers granted it by law, the state of Louisiana through any of its departments or agencies designated by the governor shall have the power:

(1) To enter into a negotiated lease or leases with the corporation of any correctional facility for a term not to exceed thirty years upon such terms and conditions as it shall deem proper, however, such agreements shall contain an annual appropriation dependency clause.

(2) To sublease any such leased correctional facilities to any political subdivision or public body of the state of Louisiana or to any commission, entity, or regional authority created under or by intergovernmental cooperation under the laws of the state of Louisiana; provided that no such sublease shall relieve the sublessor of its obligations under its lease from the corporation relating to the subleased correctional facilities.

(3) To negotiate a lease to the corporation of land owned by the state for a period not to exceed thirty years upon such terms and conditions as it shall deem proper.

(4) To negotiate a sale to the corporation of land or existing correctional facilities owned by the state upon such terms and conditions and with such consideration as it deems proper. Any sale of such land or existing correctional facilities by the state shall not be subject to any public bid laws or any other laws governing the sale of land or buildings owned by the state.

C. Any political subdivision or public body of the state of Louisiana or any commission, entity, or regional authority created under the law of the state of Louisiana may, with the prior approval of the Division of Administration and subject to all applicable laws, enter into a sublease of correctional facilities from the state of Louisiana. Any approval which may be required before any such political subdivision, public body, commission, entity, or regional authority may enter into such sublease shall be obtained in accordance with law applicable to such entity.

Acts 1985, No. 893, §1, eff. July 23, 1985; Acts 1986, No. 789, §1; Acts 1986, No. 590, §1; Acts 1988, No. 933, §2, eff. July 26, 1988; Acts 2003, No. 113, §1, eff. May 28, 2003.



RS 39:1787 - Bonds

§1787. Bonds

A. The corporation is authorized, from time to time, to issue its bonds in order to provide for achieving any of its purposes under this Chapter.

B. Except as may otherwise be expressly provided by the corporation, each of its bonds shall be payable from any revenues or moneys of the corporation available therefor and not otherwise pledged, subject only to any agreements with the holders of particular bonds pledging any particular revenues or moneys. Such bonds shall be and are deemed to be for all purposes negotiable instruments, subject only to the provisions of such bonds for registration.

C. The corporation's bonds may be issued as serial bonds or as term bonds, or the corporation, in its discretion, may issue bonds of both types. The issuance of all bonds shall be authorized by resolution of the board of directors and shall bear such date or dates, mature at such time or times, not exceeding thirty years from their respective dates, bear interest at such rate or rates, be payable at such time or times, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in lawful money of the United States of America at such place or places, and be subject to such terms of redemption, as the indenture, trust agreement, or resolution relating to such bonds may provide. The corporation's bonds may be sold by the corporation at public or private sale, for such price or prices and upon such terms and conditions as the corporation shall determine. The corporation may sell any bonds at a price below the par value thereof; provided, however, that the discount shall not exceed six percent of the par value thereof. Pending preparation of the definitive bonds, the corporation may issue interim receipts or certificates or temporary bonds which shall be exchanged for such definitive bonds.

D. Any resolution or resolutions authorizing the issuance of any bonds or any issue of bonds may contain provisions, which shall be part of the contract with the holders of the bonds to be authorized, as to pledging all or any part of the revenues of a project or any revenue-producing contract or contracts made by the corporation with any agency, department, corporation, or other person, public or private, to secure the payment of the bonds or of any particular issue of bonds.

E. Neither the members of the board of directors of the corporation or any person executing the bonds shall be liable personally on the bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

Acts 1985, No. 893, §1, eff. July 23, 1985.



RS 39:1788 - Bonds; security; trust agreement; indenture

§1788. Bonds; security; trust agreement; indenture

In the discretion of the corporation, any bonds issued by it may be secured by a trust agreement or indenture by and between the corporation and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state. Such trust agreement or indenture or the resolution providing for the issuance of such bonds may pledge or assign the revenues to be received from any lease of the correctional facilities. Such trust agreement, indenture, or resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law. Any such trust agreement, indenture, or resolution may set forth the rights and remedies of the bondholders and of the trustee or trustees and may restrict the individual right of action of bondholders. In addition to the foregoing, any such trust agreement, indenture, or resolution may contain such other provisions as the corporation may deem reasonable and proper for the security of bondholders.

Acts 1985, No. 893, §1, eff. July 23, 1985.



RS 39:1789 - Bonds and certificates; payment; no liability of state or political subdivision

§1789. Bonds and certificates; payment; no liability of state or political subdivision

Neither bonds nor certificates shall be deemed to constitute a debt or liability of the state of Louisiana or of any political subdivision thereof or a pledge of the faith and credit of the state of Louisiana or of any such political subdivision.

Acts 1985, No. 893, §1, eff. July 23, 1985.



RS 39:1790 - Refunding bonds

§1790. Refunding bonds

The corporation may provide for the issuance of its bonds for the purpose of refunding any bonds or any series of bonds then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption and purchase or maturity of such bonds. All such refunding bonds shall be subject to the provisions of this Chapter in the same manner and to the same extent as other bonds issued pursuant to this Chapter.

Acts 1985, No. 893, §1, eff. July 23, 1985.



RS 39:1791 - Bonds and certificates as legal investments

§1791. Bonds and certificates as legal investments

Bonds and certificates are hereby made securities in which all banks, bankers, savings banks, trust companies, and other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees, and other fiduciaries, and all other persons whatsoever who now are or may hereafter be authorized to invest in bonds or other obligations of the state of Louisiana may properly and legally invest any funds, including capital belonging to them or within their control, and such bonds and certificates are hereby made securities which may properly and legally be deposited with and received by any state or municipal officers or agency of the state of Louisiana for any purpose for which the deposit of bonds or other obligations of the state of Louisiana is now or may hereafter be authorized by law.

Acts 1985, No. 893, §1, eff. July 23, 1985.



RS 39:1792 - Bonds and certificates; freedom from taxation

§1792. Bonds and certificates; freedom from taxation

Any bonds and certificates, their transfer, and the income therefrom shall at all times be free from taxation of every kind by the state of Louisiana and by all political subdivisions in the state of Louisiana.

Acts 1985, No. 893, §1, eff. July 23, 1985.



RS 39:1793 - Bonds; maximum amount outstanding

§1793. Bonds; maximum amount outstanding

The total amount of bonds which may be outstanding at any one time under this Chapter shall not exceed three hundred million dollars. Bonds for which money or securities in amounts necessary to pay or redeem the principal, interest, and any redemption premium thereon have been deposited in trust shall not be deemed outstanding for purposes of this Section.

Acts 1985, No. 893, §1, eff. July 23, 1985.



RS 39:1794 - Excess earnings

§1794. Excess earnings

Any net earnings of the corporation beyond that necessary for retirement of any bonds issued by the corporation or to implement the purposes of this Chapter shall inure to the benefit only of the state of Louisiana.

Acts 1985, No. 893, §1, eff. July 23, 1985.



RS 39:1795 - Dissolution of corporation; title to property to vest in successor

§1795. Dissolution of corporation; title to property to vest in successor

Upon dissolution of the corporation, title to all property owned by the corporation shall vest in the successor corporation created by the legislature, if any, if such successor corporation qualifies under Section 103 of the Federal Internal Revenue Code of 1954, as amended, to issue obligations the interest on which is exempt from Federal Income Taxation. If no such successor corporation is so created, title to such property shall vest in the state of Louisiana.

Acts 1985, No. 893, §1, eff. July 23, 1985.



RS 39:1796 - Lease-purchase contracts for state buildings

CHAPTER 17-C. FINANCING OF STATE BUILDINGS

§1796. Lease-purchase contracts for state buildings

A. The state of Louisiana, through the division of administration, is hereby authorized to enter into lease-purchase contracts for the acquisition of public facilities with the Louisiana Office Building Corporation, a quasi-public, nonprofit corporation created pursuant to R.S. 44:8. Provided however, before any contract can be entered into pursuant to this Chapter, the Joint Legislative Committee on the Budget shall approve such contract.

B. "Lease-purchase contract", for the purposes of this Chapter, means any contract by which the state leases property for a fixed term, at the end of which term the state acquires title to the property without any obligation on the part of the state to pay any additional sum of money or other consideration in order to acquire title.

C. No lease-purchase contract entered into pursuant to the provisions of this Chapter shall be for a term of more than twenty years. All lease-purchase contracts entered into pursuant to the provisions herein shall contain an annual appropriation dependency clause which shall provide that if such funds are not appropriated, such lease-purchase contract shall terminate on the last day of the fiscal year for which funds were appropriated and the state shall not be liable for the payment of further sums due on such contract.

Acts 1988, No. 844, §1.



RS 39:1797 - Sale, sale-back, lease or sublease transactions by the state

§1797. Sale, sale-back, lease or sublease transactions by the state

A. The state of Louisiana, through the division of administration, is hereby authorized to finance the construction, improvement, or expansion of public facilities by entering into a sale, sale-back, sale lease-back, lease or sublease transaction, or any combination of the foregoing, with the Louisiana Office Building Corporation, a quasi-public, nonprofit corporation, created pursuant to R.S. 44:8.

B. All contracts entered into pursuant to the provisions of this Section shall contain an annual appropriation dependency clause which shall provide that if such funds are not appropriated, such contract shall terminate on the last day of the fiscal year for which funds were appropriated and the state shall not be liable for the payment of further sums due on such contract. The use, control, and management of the public facilities shall at all times remain with the state, unless otherwise agreed to by the state, and the title to any such facilities, if transferred, shall revert to the state no later than the date upon which the terms of any financing agreement relative to the facilities are satisfied.

Acts 1988, No. 844, §1.



RS 39:1797.1 - Limitations of actions against the corporation

§1797.1. Limitations of actions against the corporation

A. In any action for damages for an offense or quasi offense against the corporation, its officers, or employees, the corporation, its officers, or employees are entitled to assert any defense or limitation available to the state or an agency thereof, including but not limited to the provisions of Part XV of Chapter 32 of Title 13 of the Louisiana Revised Statutes of 1950.

B. In any claim or lawsuit against the corporation or its officers or employees for damages arising out of personal injury or death of an official or employee of the state, its agencies, boards or commissions, the exclusive, compulsory and obligatory relief shall be limited to the remedies and relief afforded under Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950, including but not limited to R.S. 23:1034.

Acts 2001, No. 1058, §1, eff. June 28, 2001.



RS 39:1798 - Definitions

CHAPTER 17-D. OFFICE FACILITIES CORPORATION

§1798. Definitions

As used in this Chapter, the following words and terms shall have the following meanings, unless the context clearly indicates or requires another or different meaning or intent:

(1) "Act" means this Office Facilities Corporation Act.

(2) "Bonds" means bonds, notes, or any other evidence of indebtedness issued by the corporation.

(3) "Certificates" means certificates of participation executed and delivered by a trustee evidencing ownership interests in any lease entered into by the state, as lessee, and the corporation, as lessor.

(4) "Corporation" means the nonprofit corporation authorized to be formed by this Chapter, or any corporation succeeding to the principal functions thereof or to which the powers conferred upon the corporation by this Chapter shall be given by law. It is further declared that any such corporation shall not constitute a state agency, board, or commission.

(5) "Public facilities" means buildings, parking garages, and related facilities used or to be used to house personnel, equipment, and/or services of the various agencies of the state government.

(6) "Division of administration" means the division of administration created within the office of the governor by Title 39 of the Louisiana Revised Statutes of 1950.

(7) "Lease-purchase financing" is the financing and acquisition of property by a corporation pursuant to an arrangement under which such corporation acquires title to property and enters into a lease-purchase agreement with the state providing for the leasing of the property by such corporation to the state and acquisition by the state at the end of the lease period of title to the property.

(8) "Project" means the acquisition, purchase, construction, renovation, improvement, or expansion of a public facility by the corporation, to be financed with funds provided in whole or in part pursuant to this Chapter.

(9) "Annual appropriation dependency clause" shall mean a clause which shall be included in any lease-purchase financing document which provides that if, after a diligent and good faith effort by the state to appropriate funds for the payment of sums due under a lease-purchase financing agreement, such funds are not appropriated, such lease-purchase agreement shall terminate in accordance with the terms of the lease-purchasing financing agreement and the state shall not be liable for the payment of further sums due on such agreements past the then current fiscal year; provided possession of the project is returned to the corporation. Such lease-purchase financing document shall further provide that in the event of an inability to appropriate sufficient funds such inability shall not constitute a default under such agreement.

(10) "State" means the state of Louisiana or any agency or instrumentality thereof.

Acts 1989, No. 805, §1, eff. July 8, 1989.



RS 39:1798.1 - Construction of Chapter; supplemental and additional nature

§1798.1. Construction of Chapter; supplemental and additional nature

This Chapter shall be deemed to provide a complete, additional, and alternative method for doing the things authorized hereby and shall be regarded as supplemental and additional to powers conferred by other laws.

Acts 1989, No. 805, §1, eff. July 8, 1989.



RS 39:1798.2 - Construction of Chapter; controlling law

§1798.2. Construction of Chapter; controlling law

To the extent that the provisions of this Chapter are inconsistent with the provisions of R.S. 12:202.1 or any other provisions of any general statute or special Act or parts thereof, the provisions of this Chapter shall be deemed controlling.

Acts 1989, No. 805, §1, eff. July 8, 1989.



RS 39:1798.3 - Functions of corporation

§1798.3. Functions of corporation

There is hereby authorized the formation and incorporation of a nonprofit corporation, the purpose of which shall be the financing and acquisition, purchase, construction, renovation, improvement, or expansion of public facilities for lease to the state of Louisiana.

Acts 1989, No. 805, §1, eff. July 8, 1989.



RS 39:1798.4 - Membership of board of directors; vacancies; compensation; expenses

§1798.4. Membership of board of directors; vacancies; compensation; expenses

A. The governor shall appoint five persons to serve as the directors and members of this corporation, with one member appointed from a list of three persons nominated by the president of the Senate and with one member appointed from a list of three persons nominated by the speaker of the House of Representatives.

B. Members of the board of directors shall serve without compensation, but the corporation may reimburse such members for necessary expenses incurred in the discharge of their duties.

Acts 1989, No. 805, §1, eff. July 8, 1989.



RS 39:1798.5 - Applicable laws to corporation

§1798.5. Applicable laws to corporation

A. The corporation shall be subject to the Public Records Law, the Open Meetings Law, the Bond Validation Procedures Law, and the Code of Governmental Ethics. The corporation shall follow all provisions of R.S. 38:2211 et seq. when utilized by the state as a financing vehicle for the construction, renovation, or expansion of public facilities.

B. In any action for damages for an offense or quasi offense against the corporation, its officers, or employees, the corporation, its officers, or employees are entitled to assert any defense or limitation available to the state or an agency thereof, including but not limited to the provisions of Part XV of Chapter 32 of Title 13 of the Louisiana Revised Statutes of 1950.

C. In any claim or lawsuit against the corporation or its officers or employees for damages arising out of personal injury or death of an official or employee of the state, its agencies, boards or commissions, the exclusive, compulsory and obligatory relief shall be limited to the remedies and relief afforded under Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950, including but not limited to R.S. 23:1034.

Acts 1989, No. 805, §1, eff. July 8, 1989; Acts 2001, No. 1057, §1, eff. June 28, 2001.



RS 39:1798.6 - Powers

§1798.6. Powers

A. In addition to the powers granted it by the General Nonprofit Corporation Law, Title 12 of the Louisiana Revised Statutes of 1950, the corporation shall have power to undertake any project, to provide for the financing thereof, and in connection therewith:

(1) To receive and accept from any agency of the United States or any agency of the state of Louisiana or any municipality, parish, or other political subdivision thereof, or from any individual, association, or corporation gifts, grants, or donations of monies or other property for achieving any other purposes of this Chapter.

(2)(a) To finance, own, lease as lessee or lessor a public facility or facilities owned or leased by the corporation and to enter into contracts for any or all such purposes, including contracts for the acquisition, purchase, construction, renovation, improvement, or expansion of such public facility or facilities owned or leased by the corporation.

(b) To enter into, and to execute such agreements, covenants, conditions, and contracts as are necessary to properly effectuate leases or subleases by the Office Facilities Corporation, for a period not to exceed twenty years, of portions of the property located in the First Municipal District of the City of New Orleans, Parish of Orleans, generally bounded by South Liberty Street, Julia Street, Le Rouge Street, Girod Street, LaSalle Street and Poydras Street (Sugar Bowl Drive), and commonly referred to as the New Orleans Centre property, including the office tower formerly known as the Dominion Tower, the retail property formerly known as the New Orleans Shopping Centre and the associated parking garage facility, for the purpose of accommodating various agencies of the state government, and provided that any such lease or sublease between the corporation and the owner of the New Orleans Centre property is perfected and entered into before July 1, 2010. Any such lease or sublease between the corporation and the owner of the New Orleans Centre property shall be subject to prior approval of the Joint Legislative Committee on the Budget.

(3) To receive and accept from any source loans, contributions, or grants for or in aid of a project, or the financing thereof in either money, property, labor, or other things of value.

(4) To mortgage all or any portion of its interest in a public facility or facilities and the property on which any such public facility or facilities are located, whether owned or thereafter acquired, including the granting of a security interest in any property, corporeal or incorporeal, and to assign or pledge all or any portion of its interest in property, corporeal or incorporeal, and the revenues therefrom.

(5) To lease for a term not to exceed thirty years to the state of Louisiana through the division of administration the project being financed or public facilities conveyed to the corporation in connection with such financing, upon such terms and conditions as are mutually agreeable and both parties deem proper, however, any and all such agreements shall contain an annual appropriation dependency clause, and to charge and collect rents therefor and to terminate any such lease upon the failure of the lessee to comply with any of the obligations thereof; to include in any such lease, if it shall so desire, provisions that the lessee thereof shall have options to renew the term of the lease for such period or periods and at such rent as shall be determined by the corporation or to purchase any or all of the public facilities, or that upon payment of all of the indebtedness incurred by the corporation for the financing of such project, then the corporation shall convey any or all of the public facilities to the state of Louisiana with or without consideration. The state of Louisiana through the division of administration may enter into a lease for immovable or movable property with the corporation, whether as lessee or lessor, pursuant to this Chapter.

(6) To obtain, or aid in obtaining, from any department or agency of the United States or the state of Louisiana or any private company, any insurance or guarantee as to, or of, or for the payment or repayment of, interest or principal, or both, or any part thereof, on any lease or obligation or any instrument evidencing or securing the same, made or entered into pursuant to the provisions of this Chapter and to assign any such insurance or guarantee as security for the corporation's bonds.

(7) To enter into any trust agreement or agreements providing, among other matters, for the execution and delivery of certificates in any lease between the state and the corporation.

(8) To enter into any and all agreements or contracts, execute any and all instruments, and do and perform any and all acts or things necessary, convenient, or desirable for the purposes of the corporation or to carry out any power expressly given in this Chapter.

B. In addition to the powers granted it by law, the state of Louisiana through the division of administration shall have the power:

(1) To enter into a negotiated lease or leases with the corporation of any public facility for a term not to exceed thirty years upon such terms and conditions as it shall deem proper, however, such agreements shall contain an annual appropriation dependency clause.

(2) To sublease any such leased public facilities to any political subdivision or public body of the state of Louisiana or to any commission, entity, or regional authority created under or by intergovernmental cooperation under the laws of the state of Louisiana; provided that no such sublease shall relieve the sublessor of its obligations under its lease from the corporation relating to the subleased public facilities.

(3) Notwithstanding the provisions of R.S. 41:1211 et seq., to negotiate a lease or leases to the corporation of land owned by the state for a period not to exceed thirty years upon such terms and conditions as it shall deem proper.

C. Any political subdivision or public body of the state of Louisiana or any public commission, entity, or regional authority created under the law of the state of Louisiana may, with the prior approval of the division of administration, enter into a sublease of public facilities from the state of Louisiana.

Acts 1989, No. 805, §1, eff. July 8, 1989; Acts 2009, No. 432, §1, eff. July 1, 2009; Acts 2014, No. 791, §13.



RS 39:1798.7 - Bonds

§1798.7. Bonds

A. The corporation is authorized, from time to time, to issue its bonds in order to provide for achieving any of its purposes under this Chapter.

B. Except as may otherwise be expressly provided by this corporation, each of its bonds shall be payable from any revenues or monies of the corporation available therefor and not otherwise pledged, subject only to any agreements with the holders of particular bonds pledging any particular revenues or monies. Such bonds shall be and are deemed to be for all purposes negotiable instruments, subject only to the provisions of such bonds for registration.

C.(1) The corporation's bonds may be issued as serial bonds or as term bonds, or the corporation, in its discretion, may issue bonds of both types. The issuance of all bonds shall be authorized by resolution of the board of directors and shall bear such date or dates, mature at such time or times, not exceeding thirty years from their respective dates, bear interest at such rate or rates, be payable at such time or times, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in lawful money of the United States of America at such place or places, and be subject to such terms of redemption, as the indenture, trust agreement, or resolution relating to such bonds may provide. The corporation's bonds may be sold by the corporation at public or private sale, for such price or prices and upon such terms and conditions as the corporation shall determine. The corporation may sell any bonds at a price below the par value thereof; provided, however, that the discount shall not exceed six percent of the par value thereof. Pending preparation of the definitive bonds, the corporation may issue interim receipts or certificates or temporary bonds which shall be exchanged for such definitive bonds.

(2) Bonds of the corporation shall not be invalid because of any irregularity or defect in the proceedings or in the issuance and sale thereof and shall be incontestable in the hands of a bona fide purchaser or holder. The corporation, after authorizing the issuance of bonds by resolution, shall publish once in a newspaper of general circulation in the parish in which the corporation is domiciled, a notice of intention to issue the bonds. The notice shall include a description of the bonds and the security therefor. Within thirty days after the publication, any person in interest may contest the legality of the resolution, any provision of the bonds to be issued pursuant to it, the provisions securing the bonds, and the validity of all other provisions and proceedings relating to the authorization and issuance of the bonds. If no action or proceeding is instituted within the thirty days, no person may contest the validity of the bonds, the provisions of the resolution pursuant to which the bonds were issued, the security of the bonds, or the validity of any other provisions or proceedings relating to their authorization and issuance, and the bonds shall be presumed conclusively to be legal. Thereafter no court shall have authority to inquire into such matters.

D. Any resolution or resolutions authorizing the issuance of any bonds or any issue of bonds may contain provisions, which shall be part of the contract with the holders of the bonds so authorized, as to pledging all or any part of the revenues of a project or any revenue-producing contract or contracts made by the corporation with any agency, department, corporation, or other person, public or private, to secure the payment of the bonds or of any particular issue of bonds.

E. Neither the members of the board of directors of the corporation or any person executing the bonds shall be liable personally on the bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

Acts 1989, No. 805, §1, eff. July 8, 1989.



RS 39:1798.8 - Bonds; security; trust agreement; indenture

§1798.8. Bonds; security; trust agreement; indenture

In the discretion of the corporation, any bonds issued by it may be secured by a trust agreement or indenture by and between the corporation and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state. Such trust agreement or indenture or the resolution providing for the issuance of such bonds may pledge or assign the revenues to be received from any lease of the public facilities. Such trust agreement, indenture, or resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law. Any such trust agreement, indenture, or resolution may set forth the rights and remedies of the bondholders and of the trustee or trustees and may restrict the individual right of action of bondholders. In addition to the foregoing, any such trust agreement, indenture, or resolution may contain such other provisions as the corporation may deem reasonable and proper for the security of bondholders.

Acts 1989, No. 805, §1, eff. July 8, 1989.



RS 39:1798.9 - Bonds and certificates; payment; no liability of state or political subdivision

§1798.9. Bonds and certificates; payment; no liability of state or political subdivision

Neither bonds nor certificates shall be deemed to constitute a debt or liability of the state of Louisiana or of any agency, board, or political subdivision thereof or a pledge of the faith and credit of the state of Louisiana or of any such agency, board, or political subdivision.

Acts 1989, No. 805, §1, eff. July 8, 1989.



RS 39:1798.10 - Refunding bonds

§1798.10. Refunding bonds

The corporation may provide for the issuance of its bonds for the purpose of refunding any bonds or any series of bonds then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption and purchase or maturity of such bonds. All such refunding bonds shall be subject to the provisions of this Chapter in the same manner and to the same extent as other bonds issued pursuant to this Chapter.

Acts 1989, No. 805, §1, eff. July 8, 1989.



RS 39:1798.11 - Bonds and certificates as legal investments

§1798.11. Bonds and certificates as legal investments

Bonds and certificates are hereby made securities in which all banks, bankers, savings banks, trust companies, and other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees, and other fiduciaries, and all other persons whatsoever who now are or may hereafter be authorized to invest in bonds or other obligations of the state of Louisiana may properly and legally invest any funds, including capital belonging to them or within their control, and such bonds and certificates are hereby made securities which may properly and legally be deposited with and received by any state or municipal officers or agency of the state of Louisiana for any purpose for which the deposit of bonds or other obligations of the state of Louisiana is now or may hereafter be authorized by law.

Acts 1989, No. 805, §1, eff. July 8, 1989.



RS 39:1798.12 - Bonds and certificates; freedom from taxation

§1798.12. Bonds and certificates; freedom from taxation

Any bonds and certificates, their transfer, and the income therefrom shall at all times be free from taxation of every kind by the state of Louisiana and by all political subdivisions in the state of Louisiana.

Acts 1989, No. 805, §1, eff. July 8, 1989.



RS 39:1798.13 - Excess earnings

§1798.13. Excess earnings

Any net earnings of the corporation beyond that necessary for retirement of any bonds issued by the corporation or to implement the purposes of this Chapter shall inure to the benefit only of the state of Louisiana.

Acts 1989, No. 805, §1, eff. July 8, 1989.



RS 39:1798.14 - Dissolution of corporation; title to the property to vest in successor

§1798.14. Dissolution of corporation; title to the property to vest in successor

Upon dissolution of the corporation, title to all property owned by the corporation shall vest in the successor corporation created by the legislature, if any, if such successor corporation qualifies under Section 103 of the Federal Internal Revenue Code of 1986, as amended, to issue obligations the interest on which is exempt from federal income taxation. If no such successor corporation is so created, title to such property shall vest in the state of Louisiana.

Acts 1989, No. 805, §1, eff. July 8, 1989.



RS 39:1800.1 - Title

CHAPTER 17-E. LOUISIANA CORRECTIONS

PRIVATE MANAGEMENT ACT

§1800.1. Title

This Chapter shall be referred to and may be cited as the "Louisiana Corrections Private Management Act".

Acts 1989, No. 360, §1, eff. June 28, 1989.

{{NOTE: ACTS 1989, NO 360, §2, PROVIDES AS FOLLOWS:

"Section 2. If, for any reason, the provisions of this Act which provides that no contract shall be entered into unless the contract is approved by the Joint Legislative Committee on the Budget is declared unconstitutional or invalid, the other provisions of this Act shall be deemed separable and shall not be affected in any manner thereby. In such event, any contract meeting the other conditions and requirements of the Act may be entered into without approval by the Joint Legislative Committee on the Budget and any such contract previously entered into with approval of the Joint Legislative Committee on the Budget shall not be invalidated solely on the basis of such approval and shall remain in full force and effect pursuant to the terms and conditions of the contract and of this Act."}}



RS 39:1800.2 - Legislative findings and determinations

§1800.2. Legislative findings and determinations

A. The legislature hereby finds that adequate and modern prison facilities are essential to the safety and welfare of the people of this state, and that contracting for portions of governmental services is a viable alternative considering the fiscal problems facing the state, in addition to the interest on the part of many citizens in reducing the overall size of government.

B. It is hereby determined that efficient and cost-effective facilities need to be made available and that a feasible and economical way to operate these facilities is by authorizing cooperative endeavors with private prison contractors under the authority of this Chapter.

Acts 1989, No. 360, §1, eff. June 28, 1989.



RS 39:1800.3 - Definitions

§1800.3. Definitions

For the purpose of this Chapter, the following terms shall be defined as follows, unless the context otherwise requires:

(1) "Correctional services" shall mean the following functions, services, and activities, when provided within a prison:

(a) Design and construction of prison facilities.

(b) Operation of correctional facilities, including management, custody of inmates, and providing security.

(c) Food services, commissary, medical services, including geriatric care, transportation, sanitation, or other ancillary services.

(d) Development and implementation of assistance for classification, management, or information systems or services.

(e) Education, training, and job programs.

(f) Counseling, special treatment programs, or other programs for special needs.

(2) "Department" shall mean the Department of Public Safety and Corrections.

(3) "Secretary" shall mean the secretary of the Department of Public Safety and Corrections.

(4) "Prison contractor" or "contractor" means any entity entering into a contractual agreement to provide any correctional services, including geriatric care to inmates under the custody of the state.

(5) "State" shall mean the state of Louisiana.

(6) "State facilities" shall mean those correctional facilities which are under the jurisdiction of the Department of Public Safety and Corrections.

(7) "Local governmental subdivisions" shall mean any parish or municipality.

(8) "Local facilities" shall mean those correctional facilities which are under the jurisdiction of a parish or municipality.

(9) "Prison" or "facility" or "prison facility" shall mean any institution to be opened after June 28, 1989, and which is not operational as of May 22, 1989 and operated by or under authority of the department, a local governmental subdivision, or a sheriff or chief of police, and shall include, whether obtained by purchase, lease, construction, reconstruction, restoration, improvement, alteration, repair, or other means, any physical betterment or improvement related to the housing of inmates or any preliminary plans, studies, or surveys relative thereto, land or rights to land, and any furnishings, machines, vehicles, apparatus, or equipment for use in connection with any prison facility.

Acts 1989, No. 360, §1, eff. June 28, 1989; Acts 1992, No. 916, §1, eff. July 9, 1992.



RS 39:1800.4 - State and local corrections facilities; private contracts

§1800.4. State and local corrections facilities; private contracts

A. The department and local governmental subdivisions are hereby authorized to enter into contracts with prison contractors for the financing, acquiring, designing, leasing, constructing, and operating of facilities. Any contract by the department shall reflect the recommended plan for addressing the shortage of housing which was jointly approved by the House Committee on Administration of Criminal Justice and Senate Committee on Judiciary B pursuant to the provisions of R.S. 15:834.2.

B. Contracts entered into under the terms of this Chapter shall be negotiated with the firm found most qualified. However, no contract for correctional services may be entered into unless the private contractor demonstrates that it has:

(1) The qualifications, experience, and management personnel necessary to carry out the terms of the contract.

(2) The financial strength and ability to provide indemnification for liability arising from large prison management projects.

(3) Evidence of past performance of similar contracts.

(4) The ability to comply with applicable court orders and correctional standards.

C.(1) Contracts awarded under the provisions of this Chapter, for the lease or use of public lands or buildings for use in the operation of state or local facilities, may be entered into for a period not to exceed twenty years subject to the requirement of annual appropriation of funds.

(2) Contracts awarded under the provisions of this Chapter for the provision of correctional or geriatric services may be entered into for successive periods not to exceed five years each, provided however, that such contracts which involve expenditures for capital improvements by the contractor may be awarded for a term up to ten years, all subject to the requirement of annual appropriation of funds.

D. Contracts awarded under the provisions of this Chapter shall, at a minimum, comply with the following:

(1) Provide for internal and perimeter security to protect the public, employees, and inmates.

(2) Provide sentenced inmates with work or training opportunities or both while incarcerated; however, the contractor shall not benefit financially from the labor of inmates, nor shall any inmate ever be placed in a position of authority over another inmate. Any profits realized from the operation of a prison enterprise program shall revert to the department or appropriate governmental authority. Contractors may work with the Prison Enterprises Division of the department in setting up work and training programs. Contractors shall be authorized to purchase services and commodities from the prison enterprises division of the department.

(3) Impose discipline on inmates only in accordance with applicable rules and procedures.

(4) Provide proper food, clothing, housing, and medical care, including geriatric care for inmates.

(5) Provide that employees of a private prison contractor shall be authorized to carry and use firearms in the course of their employment only after completing an approved training course in the use of firearms and being certified by the secretary, in accordance with rules and regulations promulgated by the secretary.

(6) Require that a private prison contractor under contract to the department shall adhere to policies and procedures of the department as they pertain to the use of force.

E. No contract for correctional services shall be entered into unless the following requirements are met:

(1) The contractor provides audited financial statements for the previous five years or for each of the years the contractor has been in operation, if less than five years, and provides other financial information as requested.

(2) The contractor shall agree to hold harmless the state, its agencies, political subdivisions, and the employees and contractors of the state, its agencies and political subdivisions for any claim or cause of action which arises from any act or omission by the contractor or any of the contractor's employees or subcontractors.

(3) The contractor shall agree to provide insurance, or equal bonding, and proof thereof for the indemnification of the state or its agencies and political subdivisions and the employees and contractors of the state and its agencies and political subdivisions for any claim or cause of action which arises from any act or omission by the contractor or any of the contractor's employees or subcontractors. Nothing herein is intended to deprive a prison contractor or the state and its agencies and political subdivisions of the benefits of any law limiting exposure to liability or setting a limit on damages.

F. No contract shall be entered into pursuant to this Chapter unless the contract is approved by the Joint Legislative Committee on the Budget. Additionally, department contracts submitted for approval shall be accompanied by a copy of the recommended plan for addressing the shortage of housing which was jointly approved by the House Committee on Administration of Criminal Justice and Senate Committee on Judiciary B pursuant to the provisions of R.S. 15:834.2.

G. The department and local governmental subdivisions are hereby authorized to monitor the operations and correctional services provided to them by a private prison contractor. The Joint Legislative Committee on the Budget shall exercise continuous oversight over any correctional service provided by a private prison contractor.

Acts 1989, No. 360, §1, eff. June 28, 1989; Acts 1992, No. 916, §1, eff. July 9, 1992; Acts 2008, No. 224, §1, eff. June 16, 2008; Acts 2016, No. 561, §2, eff. July 1, 2016.



RS 39:1800.5 - Powers and duties not delegable to contractor

§1800.5. Powers and duties not delegable to contractor

No contract for correctional services shall authorize, allow, or imply a delegation of authority or responsibility to a prison contractor for any of the following:

(1) Development and implementation of procedures for calculating inmate release and parole eligibility dates.

(2) Development and implementation of procedures for calculating and awarding sentence credits.

(3) Approval of inmates for furlough and work releases.

(4) Approval of the type of work inmates may perform and the wages or sentence credits which may be given the inmates engaging in such work.

(5) Granting, denying, or revoking sentence credits.

Acts 1989, No. 360, §1, eff. June 28, 1989.



RS 39:1800.6 - Hiring preference

§1800.6. Hiring preference

State and local governmental subdivisions employees whose employment becomes subject to a contract with a private prison contractor shall be given a hiring preference by the contractor for available positions for which they qualify. Louisiana residents shall be given a hiring preference in the staffing of new facilities constructed under the provisions of this Chapter. The provisions of R.S. 42:1121 shall not be applicable to this Section and Chapter.

Acts 1989, No. 360, §1, eff. June 28, 1989.



RS 39:1800.7 - Miscellaneous provisions

§1800.7. Miscellaneous provisions

A. Any offense which, if committed at a state or local correctional facility would be a crime, shall be a crime if committed by or with regard to inmates at facilities operated pursuant to a contract under this Chapter.

B. Any inmate legally eligible for incarceration in a state or local facility shall be legally eligible for incarceration in a facility operated under the provisions of this Chapter.

C. All laws relative to computation of sentences, release and parole eligibility, and the award of sentence credits shall apply to inmates incarcerated under the provisions of this Chapter.

D. The provisions of Chapter 47 of Title 37 of the Louisiana Revised Statutes of 1950 shall not apply to a private prison contractor or its employees engaged in the performance of correctional services under the provisions of this Chapter.

E. Any contractor operating a prison facility shall adhere to all provisions of the Corrections Administrative Remedy Procedure, R.S. 15:1171 et seq., and the administrative remedy procedures adopted pursuant thereto by the department.

Acts 1989, No. 360, §1, eff. June 28, 1989; Acts 1990, No. 404, §1; Acts 1993, No. 871, §2.



RS 39:1800.21 - Title

CHAPTER 17-F. LOUISIANA CENTERS OF

EXCELLENCE FINANCING CORPORATION ACT

§1800.21. Title

This Chapter shall be referred to and may be cited as the "Louisiana Centers of Excellence Financing Corporation Act".

Acts 2010, No. 556, §1.



RS 39:1800.22 - Definitions

§1800.22. Definitions

As used in this Chapter, the following words and terms shall have the following meanings, unless the context clearly indicates or requires another or different meaning or intent:

(1) "Annual appropriation dependency clause" shall mean a clause which shall be included in any lease-purchase financing document which provides that if, after a diligent and good faith effort by the state to appropriate funds for the payment of sums due under a lease-purchase financing agreement, such funds are not appropriated, such lease-purchase agreement shall terminate in accordance with the terms of the lease-purchasing financing agreement, and the state shall not be liable for the payment of further sums due on such agreements past the then current fiscal year, provided possession of the project is returned to the corporation. Such lease-purchase financing document shall further provide that in the event of an inability to appropriate sufficient funds such inability shall not constitute a default under such agreement.

(2) "Bonds" means bonds, notes, or any other evidence of indebtedness issued by the corporation.

(3) "Center of excellence" means a community college or vocational technical facility which provides customized education and training programs for targeted industries that drive Louisiana's economy.

(4) "Certificates" means certificates of participation executed and delivered by a trustee evidencing ownership interests in any lease entered into by the state or the system, as lessee, and the corporation, as lessor.

(5) "Corporation" means the public nonprofit corporation authorized to be formed by this Chapter, or any corporation succeeding to the principal functions thereof or to which the powers conferred upon the corporation by this Chapter shall be given by law.

(6) "Division of administration" means the division of administration created within the office of the governor by Title 39 of the Louisiana Revised Statutes of 1950.

(7) "Lease-purchase financing" means the financing and acquisition of property by a corporation pursuant to an arrangement under which such corporation acquires title to property and enters into a lease-purchase agreement with the state providing for the leasing of the property by such corporation to the state and acquisition by the state at the end of the lease period of title to the property.

(8) "Project" means the planning, acquisition, purchase, construction, renovation, improvement, equipping, or expansion of a public facility by the corporation, provided that no more than fifty percent of the total project cost shall be financed with funds provided through bonds issued pursuant to this Chapter. At least fifty percent of the total cost of each project shall be from contributions by private sources through donations of cash, immovable property, or equipment, or a combination thereof, or from contributions by parishes, municipalities, or their agencies or instrumentalities.

(9) "Public facilities" means buildings, parking garages, and related facilities used or to be used as a center of excellence for students, faculty and staff of the Louisiana Community and Technical College System, and all land, buildings and movable or immovable equipment incorporated therein and relating thereto.

(10) "System" means the Louisiana Community and Technical College System.

Acts 2010, No. 556, §1.



RS 39:1800.23 - Construction of Chapter

§1800.23. Construction of Chapter

A. This Chapter shall be deemed to provide a complete, additional, and alternative method for doing the things authorized hereby and shall be regarded as supplemental and additional to powers conferred by other laws.

B. To the extent that the provisions of this Chapter are inconsistent with the provisions of R.S. 12:202.1, or any other provisions of any general statute or special act or parts thereof, the provisions of this Chapter shall be deemed controlling.

Acts 2010, No. 556, §1.



RS 39:1800.24 - Functions of corporation

§1800.24. Functions of corporation

There is hereby authorized the formation and incorporation of a nonprofit corporation, the purpose of which shall be the financing of the design, acquisition, purchase, construction, renovation, improvement, equipping or expansion of centers of excellence to be leased to the Louisiana Community and Technical Colleges System and used as centers of excellence. However, the financing of such centers of excellence shall be in addition to any other funds or appropriations provided to the Louisiana Community and Technical College System, and such financing shall not displace, replace, supplant, or prevent funding for such system or system's projects from the capital outlay act or appropriations acts.

Acts 2010, No. 556, §1.



RS 39:1800.25 - Membership of board of directors; vacancies; compensation; expenses

§1800.25. Membership of board of directors; vacancies; compensation; expenses

A. The corporation shall be governed by a board of seven directors comprised as follows:

(1) The governor, or his designee.

(2) The commissioner of administration, or his designee.

(3) The president of the Senate, or his designee.

(4) The speaker of the House of Representatives, or his designee.

(5) The secretary of the Louisiana Department of Economic Development, or his designee.

(6) The president of the Louisiana Community and Technical College System, or his designee.

(7) The executive director of the Louisiana Workforce Commission, or his designee.

B. Members of the board of directors shall serve without compensation, but the corporation may reimburse such members for necessary expenses incurred in the discharge of their duties. Members of the legislature serving on the board shall receive the same per diem and travel reimbursement for attending meetings of the board as is normally provided for members of the legislature.

C. Members of the board of directors shall elect a president, a secretary-treasurer and such other officers as shall be deemed necessary and appropriate.

Acts 2010, No. 556, §1.



RS 39:1800.26 - Applicable laws to corporation

§1800.26. Applicable laws to corporation

A. The corporation shall be subject to the Public Records Law, the Open Meetings Law, the Bond Validation Procedures Law, and the Code of Governmental Ethics. The corporation shall follow all provisions of R.S. 38:2211 et seq., when utilized by the system as a financing vehicle for the construction, renovation, or expansion of public facilities. With the approval of the commissioner of administration, projects shall either be included in the annual capital outlay act or obtain legislative approval as provided in R.S. 39:112(G). Projects shall be administered by the office of facility planning and control in accordance with the provisions of R.S. 39:121 through 128.

B. In any action for damages for an offense or quasi offense against the corporation, its officers, or employees, the corporation, its officers, or employees shall be entitled to assert any defense or limitation available to the state or an agency thereof, including but not limited to the provisions of Part XV of Chapter 32 of Title 13 of the Louisiana Revised Statutes of 1950.

C. In any claim or lawsuit against the corporation or its officers or employees for damages arising out of personal injury or death of an official or employee of the state, its agencies, boards or commissions, the exclusive, compulsory and obligatory relief shall be limited to the remedies and relief afforded under Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950, including but not limited to R.S. 23:1034.

Acts 2010, No. 556, §1.



RS 39:1800.27 - Powers

§1800.27. Powers

A. In addition to the powers granted it by the General Nonprofit Corporation Law, Title 12 of the Louisiana Revised Statutes of 1950, the corporation shall have power to undertake any project, to provide for the financing thereof, and in connection therewith:

(1) To receive and accept from any agency of the United States or any agency of the state of Louisiana or any municipality, parish, or other political subdivision thereof, or from any individual, association, or corporation gifts, grants, or donations of monies or other property for achieving any other purposes of this Chapter.

(2) To finance, own, lease as lessee or lessor a public facility or facilities owned or leased by the corporation and to enter into contracts for any or all such purposes, including contracts for the acquisition, purchase, construction, renovation, improvement, equipping, or expansion of such public facility or facilities owned or leased by the corporation.

(3) To receive and accept from any source loans, contributions, or grants for or in aid of a project, or the financing thereof in either money, property, labor, or other things of value.

(4) To mortgage all or any portion of its interest in a public facility or facilities and the property on which any such public facility or facilities are located, whether owned or thereafter acquired, including the granting of a security interest in any property, corporeal or incorporeal, and to assign or pledge all or any portion of its interest in property, corporeal or incorporeal, and the revenues therefrom.

(5) To lease for a term not to exceed forty years to the system or to the state of Louisiana, through the division of administration, the project being financed or public facilities conveyed to the corporation in connection with such financing, upon such terms and conditions as are mutually agreeable and both parties deem proper, however, any and all such agreements shall contain an annual appropriation dependency clause, and to charge and collect rents therefor and to terminate any such lease upon the failure of the lessee to comply with any of the obligations thereof; to include in any such lease, if it shall so desire, provisions that the lessee thereof shall have options to renew the term of the lease for such period or periods and at such rent as shall be determined by the corporation or to purchase any or all of the public facilities, or that upon payment of all of the indebtedness incurred by the corporation for the financing of such project, then the corporation shall convey any or all of the public facilities to the state of Louisiana on behalf of the system with or without consideration. The system or the state of Louisiana, through the division of administration, may enter into a lease for immovable or movable property with the corporation, whether as lessee or lessor, pursuant to this Chapter.

(6) To obtain, or aid in obtaining, from any department or agency of the United States or the state of Louisiana, including the office of risk management or any private company, any insurance or guarantee as to, or of, or for the payment or repayment of, interest or principal, or both, or any part thereof, on any lease or obligation or any instrument evidencing or securing the same, made or entered into pursuant to the provisions of this Chapter and to assign any such insurance or guarantee as security for the corporation's bonds.

(7) To enter into any trust agreement or agreements providing, among other matters, for the execution and delivery of certificates in any lease between the state or a third party and the corporation.

(8) To participate in any capacity with new market tax credit financing and other tax credits.

(9) To enter into any and all agreements or contracts, execute any and all instruments, and do and perform any and all acts or things necessary, convenient, or desirable for the purposes of the corporation or to carry out any power expressly given in this Chapter.

B. In addition to the powers granted it by law, the system or the state of Louisiana, through the division of administration, shall have the power:

(1) To enter into a negotiated lease or leases with the corporation of any public facility for a term not to exceed forty years upon such terms and conditions as it shall deem proper, however, such agreements shall contain an annual appropriation dependency clause.

(2) To sublease any such leased public facilities to any political subdivision or public body of the state of Louisiana or to any commission, entity, or regional authority created under or by intergovernmental cooperation under the laws of the state of Louisiana; provided that no such sublease shall relieve the sublessor of its obligations under its lease from the corporation relating to the subleased public facilities.

(3) Notwithstanding the provisions of R.S. 41:1211 et seq., to negotiate a lease or leases to the corporation of land owned by the system or by the state for a period not to exceed forty years upon such terms and conditions as it shall deem proper.

C. Any political subdivision or public body of the state of Louisiana or any public commission, entity, or regional authority created under the law of the state of Louisiana may, with the prior approval of the division of administration, enter into a sublease of public facilities from the system or the state of Louisiana.

Acts 2010, No. 556, §1.



RS 39:1800.28 - Bonds

§1800.28. Bonds

A. The corporation is authorized, from time to time, to issue its bonds in order to provide for achieving any of its purposes under this Chapter.

B. Except as may otherwise be expressly provided by this corporation, each of its bonds shall be payable from lawfully available funds, including but not limited to any revenues or monies of the corporation available therefor and not otherwise pledged, subject only to any agreements with the holders of particular bonds pledging any particular revenues or monies. Such bonds shall be and are deemed to be for all purposes negotiable instruments, subject only to the provisions of such bonds for registration.

C.(1) The corporation's bonds may be issued as serial bonds or as term bonds, or the corporation, in its discretion, may issue bonds of both types. The issuance of all bonds shall be authorized by resolution of the board of directors and shall bear such date or dates, mature at such time or times, not exceeding forty years from their respective dates, bear interest at such rate or rates, be payable at such time or times, be in such denominations, be in such form, carry such registration privileges, be executed in such manner, be payable in lawful money of the United States of America at such place or places, and be subject to such terms of redemption, as the indenture, trust agreement, or resolution relating to such bonds may provide. The corporation's bonds may be sold by the corporation at public or private sale, for such price or prices and upon such terms and conditions as the corporation shall determine. The corporation may sell any bonds at a price below the par value thereof; provided, however, that the discount shall not exceed six percent of the par value thereof. Pending preparation of the definitive bonds, the corporation may issue interim receipts or certificates or temporary bonds which shall be exchanged for such definitive bonds.

(2) Bonds of the corporation shall not be invalid because of any irregularity or defect in the proceedings or in the issuance and sale thereof and shall be incontestable in the hands of a bona fide purchaser or holder. The corporation, after authorizing the issuance of bonds by resolution, shall publish once in a newspaper of general circulation in the parish in which the corporation is domiciled, a notice of intention to issue the bonds. The notice shall include a description of the bonds and the security therefor. Within thirty days after the publication, any person in interest may contest the legality of the resolution, any provision of the bonds to be issued pursuant to it, the provisions securing the bonds, and the validity of all other provisions and proceedings relating to the authorization and issuance of the bonds. If no action or proceeding is instituted within the thirty days, no person may contest the validity of the bonds, the provisions of the resolution pursuant to which the bonds were issued, the security of the bonds, or the validity of any other provisions or proceedings relating to their authorization and issuance, and the bonds shall be presumed conclusively to be legal. Thereafter, no court shall have authority to inquire into such matters.

D. Any resolution or resolutions authorizing the issuance of any bonds or any issue of bonds may contain provisions, which shall be part of the contract with the holders of the bonds so authorized, as to pledging or assigning all or any part of the revenues of a project or any revenue-producing contract or contracts made by the corporation with any agency, department, corporation, or other person, public or private, to secure the payment of the bonds or of any particular issue of bonds.

E. Neither the members of the board of directors of the corporation or any person executing the bonds shall be liable personally on the bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

Acts 2010, No. 556, §1.



RS 39:1800.29 - Bonds; security; trust agreement; indenture; ancillary contracts; interest rate swap agreements

§1800.29. Bonds; security; trust agreement; indenture; ancillary contracts; interest rate swap agreements

A. In the discretion of the corporation, any bonds issued by it may be secured by a trust agreement or indenture by and between the corporation and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state. Such trust agreement or indenture or the resolution providing for the issuance of such bonds may pledge or assign the revenues to be received from any lease of the public facilities. A Form UCC-1 need not be filed. Such trust agreement, indenture, or resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law. Any such trust agreement, indenture, or resolution may set forth the rights and remedies of the bondholders and of the trustee or trustees and may restrict the individual right of action of bondholders. In addition to the foregoing, any such trust agreement, indenture, or resolution may contain such other provisions as the corporation may deem reasonable and proper for the security of bondholders.

B.(1) The corporation may enter into, amend, or terminate, as it determines to be necessary or appropriate, any ancillary contracts:

(a) To facilitate the issuance, sale, resale, purchase, repurchase or payments of bonds, including without limitation bond insurance, letters of credit, guaranty agreements, surety bonds, and liquidity facilities.

(b) To attempt to hedge risk or achieve a desirable effective interest rate or cash flow, subject to the approval of the State Bond Commission.

(2) The determination of the board, so approved, that an ancillary contract or the amendment or termination thereof is necessary or appropriate as aforesaid shall be conclusive. Such contracts shall be made upon the terms and conditions established by the board and approved by the State Bond Commission, including without limitation provisions as to security, default, termination, payment, remedy and consent to service of process.

C. The corporation may enter into, amend or terminate, any swap contract that it determines to be necessary or appropriate to place the obligations or investments of the corporation, as represented by the bonds or the investment of their proceeds, in whole or in part, on the interest rate, cash flow or other basis desired by the board, which contract may include without limitation contracts commonly known as interest rate swap agreements, futures or contracts providing for payments based on levels of, or changes in, interest rates, and any other derivative product, subject to approval of the State Bond Commission, including specific approval of the necessity, amount, and the recipient of fees or other charges associated with any of the contracts, agreements, or products. The determination of the board, so approved, that a swap contract or the amendment or termination thereof is necessary or appropriate as aforesaid shall be conclusive. These contracts and arrangements may contain such payment, security, default, remedy, and other terms and conditions as determined by the board and approved by the State Bond Commission, after giving due consideration to the creditworthiness of the counterparty or other obligated party, including any rating by any nationally recognized rating agency, and any other criteria as may be appropriate.

Acts 2010, No. 556, §1.



RS 39:1800.30 - Bonds and certificates; payment; no liability of state or political subdivision

§1800.30. Bonds and certificates; payment; no liability of state or political subdivision

Neither bonds nor certificates shall be deemed to constitute a debt or liability of the state of Louisiana or of any agency, board, or political subdivision thereof or a pledge of the full faith and credit of the state of Louisiana or of any such agency, board, or political subdivision.

Acts 2010, No. 556, §1.



RS 39:1800.31 - Refunding bonds

§1800.31. Refunding bonds

The corporation may provide for the issuance of its bonds for the purpose of refunding any bonds or any series of bonds then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption and purchase or maturity of such bonds. All such refunding bonds shall be subject to the provisions of this Chapter in the same manner and to the same extent as other bonds issued pursuant to this Chapter.

Acts 2010, No. 556, §1.



RS 39:1800.32 - Bonds and certificates as legal investments

§1800.32. Bonds and certificates as legal investments

Bonds and certificates are hereby made securities in which all banks, bankers, savings banks, trust companies, and other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees, and other fiduciaries, and all other persons whatsoever who now are or may hereafter be authorized to invest in bonds or other obligations of the state of Louisiana may properly and legally invest any funds, including capital belonging to them or within their control, and such bonds and certificates are hereby made securities which may properly and legally be deposited with and received by any state or municipal officers or agency of the state of Louisiana for any purpose for which the deposit of bonds or other obligations of the state of Louisiana is now or may hereafter be authorized by law.

Acts 2010, No. 556, §1.



RS 39:1800.33 - Bonds and certificates; freedom from taxation

§1800.33. Bonds and certificates; freedom from taxation

Any bonds and certificates, their transfer, and the income therefrom shall at all times be free from taxation of every kind by the state of Louisiana and by all political subdivisions in the state of Louisiana.

Acts 2010, No. 556, §1.



RS 39:1800.34 - Excess earnings

§1800.34. Excess earnings

Any net earnings of the corporation beyond that necessary for retirement of any bonds issued by the corporation or to implement the purposes of this Chapter shall inure to the benefit only of the state of Louisiana.

Acts 2010, No. 556, §1.



RS 39:1800.35 - Dissolution of corporation; title to the property to vest in successor

§1800.35. Dissolution of corporation; title to the property to vest in successor

Upon dissolution of the corporation, title to all property owned by the corporation shall vest in the successor corporation created by the legislature, if any, if such successor corporation qualifies under Section 103 of the Federal Internal Revenue Code of 1986, as amended, to issue obligations the interest on which is exempt from federal income taxation. If no such successor corporation is so created, title to such property shall vest in the state of Louisiana.

Acts 2010, No. 556, §1.



RS 39:1801 - PUBLIC ENTITY CONSTRUCTION GRANT

CHAPTER 18. PUBLIC ENTITY CONSTRUCTION GRANT

ANTICIPATION NOTE ACT

§1801. Short title

This Chapter shall be known and may be cited as the "Public Entity Construction Grant Anticipation Note Act".

Added by Acts 1980, No. 257, §1, eff. July 12, 1980.



RS 39:1802 - Definitions

§1802. Definitions

As used in this Chapter, the following terms shall have the meanings herein ascribed to each:

(1) "Public entity" means:

(a) Commissions, parishes, municipalities, parish and municipal school boards and districts, levee boards and districts, port boards and commissions, port, harbor, terminal and industrial districts, drainage and land reclamation districts, all special service districts, including but not limited to road, water, sewerage, fire protection, recreation, hospital service, gas utility and garbage districts.

(b) All other political subdivisions, special authorities, commissions and boards heretofore or hereafter created by or pursuant to the constitution or statutes of the state, any laws incorporated into or ratified or confirmed by the constitution or general or special charters of any parish or municipality.

(c) All other units of local government created by or governed by the governing authorities of parishes or municipalities.

(2) "Grant anticipation note" means a note issued upon the security of specified accounts receivable from the state or the federal government, including without limitation, grants, loans or a combination of both for which the governing authority of the public entity finds and determines that funds have been appropriated and committed to the public entity.

(3) "Loan" includes but is not limited to a borrowing by the public entity represented or to be represented by bonds of the public entity.

Added by Acts 1980, No. 257, §1, eff. July 12, 1980.



RS 39:1803 - Powers

§1803. Powers

The powers and rights conferred by this Chapter are in addition and supplemental to any powers and rights conferred by any other laws authorizing borrowing by a public entity, and any amount borrowed hereunder shall not be considered in any way a limitation on the amount which may be borrowed by the public entity under any other law. This Chapter does and shall be construed to provide a complete and additional method for the accomplishment of the provisions authorized hereby.

Added by Acts 1980, No. 257, §1, eff. July 12, 1980.



RS 39:1804 - Borrowing by public body; use of funds

§1804. Borrowing by public body; use of funds

A public entity may borrow money pursuant to this Chapter, such indebtedness to be represented by a grant anticipation note or notes issued to the lender pursuant to this Chapter. The money borrowed may be used and expended by the public entity solely for the purpose for which the grant or loan is to be received or for the retirement of the notes, except that income from the investment of such proceeds may be used to pay costs associated with the facility or improvements being financed from such grant or loan, including costs of issuance of the notes.

Added by Acts 1980, No. 257, §1, eff. July 12, 1980.



RS 39:1805 - Authorization of grant issuance; resolution

§1805. Authorization of grant issuance; resolution

The grant anticipation note or notes shall be issued pursuant to a resolution or ordinance authorizing the issuance thereof adopted by the governing body of the public entity. The issuance of all grant anticipation notes under the provisions of this Chapter shall be approved by the State Bond Commission in writing; however, no such approval shall be given if the grant is for the construction of a facility or work of public improvement unless the contract therefor is in existence. Grant anticipation notes authorized to be issued may be issued from time to time, as provided in such resolution or ordinance. The resolution or ordinance shall set forth the form and the manner of execution of the grant anticipation note or notes and the covenants with respect to the security and payment thereof.

Added by Acts 1980, No. 257, §1, eff. July 12, 1980.



RS 39:1806 - Grant anticipation notes; negotiable; tax exempt; maturity; payment; interest

§1806. Grant anticipation notes; negotiable; tax exempt; maturity; payment; interest

Any grant anticipation note issued under authority of this Chapter may be negotiable and may be payable to order or to bearer. All grant anticipation notes and income therefrom shall be exempt from all taxation by this state or any political subdivision thereof, except estate or gift taxes and taxes on transfers. The grant anticipation notes shall be legal and authorized investments for banks, saving banks, insurance companies, homestead and building and loan associations, and trustees and other fiduciaries and may be used for deposit with any officer, board, municipality, or other political subdivision of the state of Louisiana in any case where, by present or future laws, deposit or security is required. Such notes shall be payable not later than five years after the date of issue and shall be payable solely, except as provided in R.S. 39:1810, from committed and appropriated funds of grants or loans, and interest thereon. Such notes may be sold at public or private sale at such price or prices as may be determined by the governing authority of the public entity and approved by the State Bond Commission. Such notes shall be in such form, be in such denomination or denominations, be payable at such place or places, bear interest at such rate or rates, and contain such other provisions and terms, all as may be fixed in the resolution or ordinance authorizing their issuance and approved by the State Bond Commission.

Added by Acts 1980, No. 257, §1, eff. July 12, 1980.



RS 39:1807 - Grant anticipation notes; redemption prior to maturity

§1807. Grant anticipation notes; redemption prior to maturity

The resolution or ordinance authorizing the issuance of any grant anticipation notes may provide that such notes shall be subject to call and redemption prior to maturity at the option of the public entity, in such manner, at such times, and at such price or prices as may be fixed in the resolution or ordinance.

Added by Acts 1980, No. 257, §1, eff. July 12, 1980.



RS 39:1808 - Grant anticipatory notes; publication of resolution; prescription

§1808. Grant anticipatory notes; publication of resolution; prescription

Any resolution or ordinance authorizing the issuance of grant anticipation notes shall be published one time in the official journal of the issuing public entity; however, it shall not be necessary to publish any exhibits to such resolution or ordinance if the same are available for public inspection and such fact is stated in the publication. For thirty days after the date of publication, any person in interest may contest the legality of the resolution or ordinance, any provision of the grant anticipation notes to be issued pursuant to it, the provisions therein made for the security and payment of notes, and the validity of all other provisions and proceedings relating to the authorization and issuance of such notes. After that time, no person may contest the regularity, formality, legality, or effectiveness of the resolution or ordinance, any provisions of the notes to be issued pursuant to it, the provisions for the security and payment of the notes, and the validity of all other provisions and proceedings relating to their authorization and issuance for any cause whatever. Thereafter, it shall be conclusively presumed that the notes are legal and that every legal requirement for the issuance of the notes has been complied with. No court shall have authority to inquire into any of these matters after the thirty days.

Added by Acts 1980, No. 257, §1, eff. July 12, 1980.



RS 39:1809 - Federal or state grant money; payment of grant anticipatory notes

§1809. Federal or state grant money; payment of grant anticipatory notes

Grant or loan funds from the state or federal government for any construction and improvement for which the public entity is authorized to expend moneys shall be pledged for the payment of the grant anticipation note or notes and the interest thereon. The note or notes and the interest thereon shall be a first lien upon and charge against the grant or loan funds.

Added by Acts 1980, No. 257, §1, eff. July 12, 1980.



RS 39:1810 - Payment from other sources

§1810. Payment from other sources

Any notes issued pursuant to this Chapter, to the extent not paid from grant or loan funds of the public entity pledged for the payment thereof, at the discretion of the governing body of the public entity, may be paid as to principal and interest from any taxes, income, revenue, cash receipts, or other moneys of the public entity lawfully available therefor and in accordance with the provisions provided therefor in the resolution or ordinance authorizing their issuance.

Added by Acts 1980, No. 257, §1, eff. July 12, 1980.



RS 39:1811 - Amount of grant anticipatory note; limitation

§1811. Amount of grant anticipatory note; limitation

No grant anticipation note or notes shall be issued by a public entity pursuant to this Chapter in an amount which, when added to the amount of any other such type note or notes outstanding at the time and issued in anticipation of the same grant or loan, shall exceed ninety-five percent of the grant or loan funds committed and appropriated to the public entity by the granting or loaning authorities and payable within a thirty-six month period from the date of issuance of such note or notes then being issued.

Added by Acts 1980, No. 257, §1, eff. July 12, 1980.



RS 39:1951 - LOUISIANA MINORITY AND WOMEN'S

CHAPTER 19. LOUISIANA MINORITY AND WOMEN'S

BUSINESS ENTERPRISE ACT

PART I. GENERAL PROVISIONS

§1951. Purpose; short title

A. The purpose and intent of this Chapter is to provide the maximum practical opportunity for increased participation by the broadest number of minority-owned businesses in public works and the increased participation by minority-owned businesses and women's business enterprises in the process by which goods and services are procured by state agencies and educational institutions from the private sector. This purpose will be accomplished by encouraging the full use of the broadest number of existing minority-owned businesses and women's business enterprises and the entry of new and diversified minority-owned businesses and women's business enterprises into the marketplace. This Chapter shall be applied and interpreted to promote this purpose.

B. This Chapter shall be known and may be cited as the "Louisiana Minority and Women's Business Enterprise Act".

Acts 1984, No. 653, §1, eff. July 1, 1984; Acts 1992, No. 797, §2, eff. July 1, 1992.

{{NOTE: SEE STUDY AND REPORT REQUIRED BY ACTS 1992, NO. 797, §4.}}



RS 39:1952 - Definitions

§1952. Definitions

Unless the context requires otherwise, the following words shall have the following meanings:

(1) "Certification" means verification that a business qualifies for designation as a minority business enterprise or a women's business enterprise.

(2) "Class of contract basis" means an entire group of contracts having a common characteristic.

(3) "Commercially useful function" means being responsible for execution of a contract or a distinct element of the work under a contract by actually performing, managing, and supervising the work involved.

(4) "Contract" means all types of state agreements, regardless of what they may be called, for the purchase of goods or services, for construction of major repairs, or for public works. "Contract" includes the following:

(a) Awards and notices of award.

(b) Contracts of a fixed price, cost, cost-plus-a-fixed-fee, or incentive types.

(c) Contracts providing for the issuance of job or task orders.

(d) Leases.

(e) Letter contracts.

(f) Purchase orders.

(g) Any supplemental agreements with respect to (a) through (f) of this Paragraph.

(5) "Contract-by-contract basis" means a single contract within a specific class of contracts.

(6) "Contracting bases" means the dollar amount of contracts for public works and procurement of goods and services awarded by a state agency or educational institution during a fiscal year.

(7) "Contractor" means a party who enters into a contract with a state agency or educational institution or a subcontractor or sublessee of such a party.

(8) "Division" means the division of minority and women's business enterprise.

(9) "Educational institution" means a state university, vocational institution, or any other state-supported educational institution.

(10) "Enterprise" means a minority business enterprise or a women's business enterprise.

(11) "Executive director" means the executive director of the division of minority and women's business enterprise.

(12) "Goods or services" means all purchases for supplies or services made under Chapters 16 and 17 of Title 39 of the Louisiana Revised Statutes of 1950, all purchases of materials and supplies made under Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950, including the selection of professional services under Part VII of Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950, and all purchases made for supplies, services, or materials, including selection of professional services, made under any other state law.

(13) "Joint venture" means an association of two or more persons or businesses to carry out a single business enterprise for profit, for which purpose they combine their property, capital, efforts, skills, and knowledge and in which they exercise control and share in profits and losses in proportion to their contributions to the enterprise.

(14) "Minority" means a person who is a citizen or permanent resident of the United States residing in Louisiana and who is any of the following:

(a) Black: having origins in any of the black racial groups of Africa.

(b) Hispanic: of Mexican, Puerto Rican, Cuban, Central or South American, or other Spanish or Portuguese culture or origin regardless of race.

(c) Asian American: having origins in any of the original peoples of the Far East, Southeast Asia, the Indian subcontinent, or the Pacific Islands.

(d) American Indian or Alaskan Native: having origins in any of the original peoples of North America.

(e) Person with a disability: a person who has a permanent physical impairment which includes any physiological disorder or condition, cosmetic disfigurement, or anatomical loss affecting one or more of the following body systems: neurological, musculoskeletal, speech organs, skin, and endocrine, which substantially limits at least one major life activity of an individual, as defined in R.S. 28:477(3)(a), as verified by two physicians or as certified by the United States Department of Veterans Affairs as meeting the qualifications and approved by the division. The division may require an additional independent medical examination by a physician chosen by the division, at the applicant's expense, prior to approval of an application. For the purpose of this Subparagraph, "disability" shall not mean mental impairment, temporary impairment, alcohol or drug addiction, sexual or behavioral disorders, or substantially limiting illnesses including human immunodeficiency virus.

(15) "Minority business enterprise" or "minority-owned business" means a small business organized for profit performing a commercially useful function which is at least fifty-one percent owned by one or more minority individuals who also control and operate the business. "Control" in this context means exercising the power to make policy decisions. "Operate" in this context means being actively involved in the day-to-day management of the business.

(16) "Procurement" means the purchase, lease, or rental of any goods or services.

(17) "Public works" means all work including construction, highway and ferry construction, alteration, repair, or improvement other than ordinary maintenance as provided in Chapter 10 of Title 38 or Chapter 1 of Title 48 of the Louisiana Revised Statutes of 1950 or as provided in any other law.

(18) "Small business" means a small business as defined by the Small Business Administration of the United States Government which for purposes of size eligibility or other factors meets the applicable criteria set forth in Part 121 of Title 13 of the Code of Federal Regulations, as amended, and which has its principal place of business in Louisiana.

(19) "State agency" means an agency, department, office, division, board, commission, or correctional or other type of institution, exclusive of an educational institution of the state. State agency does not include the judicial or legislative branch of government except to the extent that procurement or public works for one of these branches is performed by a state agency. State agency shall include the Louisiana Public Facilities Authority.

(20) "Women's business enterprise" means a small business organized for profit performing a commercially useful function which is at least fifty-one percent owned by one or more women who are citizens of the United States residing in Louisiana and who also control and operate the business. "Control" in this context means exercising the power to make policy decisions. "Operate" in this context means being actively involved in the day-to-day management of the business. In determining whether a business is fifty-one percent owned by one or more women, the percent ownership by a woman shall not be diminished because she is part of a community property regime.

Acts 1984, No. 653, §1, eff. July 1, 1984; Acts 1992, No. 797, §2, eff. July 1, 1992; Acts 1995, No. 803, §1; Acts 1995, No. 1020, §1; Acts 1998, 1st Ex. Sess., No. 158, §2, eff. May 7, 1998; Acts 2014, No. 811, §21, eff. June 23, 2014.



RS 39:1953 - Division of minority and women's business enterprise; creation; appointment of executive director; duties

§1953. Division of minority and women's business enterprise; creation; appointment of executive director; duties

A. There is hereby created the division of minority and women's business enterprise within the Department of Economic Development. The governor shall appoint an executive director for the division. Each appointment by the governor shall be submitted to the Senate for confirmation, and every appointment confirmed by the Senate shall again be submitted by the governor to the Senate for confirmation every four years after the initial confirmation. The executive director may employ a staff as necessary to carry out the purposes of this Chapter.

B. The division shall do the following:

(1) Develop, plan, and implement programs to provide an opportunity for participation by qualified minority-owned businesses in public works and by qualified enterprises in the process by which goods and services are procured by state agencies and educational institutions from the private sector.

(2) Develop a comprehensive plan insuring that qualified minority-owned businesses are provided an opportunity to participate in public contracts for public works and that qualified enterprises are provided the opportunity to participate in procurement of goods and services.

(3) Identify barriers to equal participation by qualified enterprises in all state agency and educational institution contracts.

(4) Establish annual overall goals for participation by qualified enterprises for each state agency and educational institution.

(5) Develop and maintain a central enterprise certification list for all state agencies and educational institutions.

(6) Develop, implement, and operate a system of monitoring compliance with this Chapter.

(7) Adopt rules pursuant to the Administrative Procedure Act, R.S. 49:950 et seq., necessary for the implementation of this Chapter, including but not limited to rules governing:

(a) The establishment of agency goals.

(b) The development and maintenance of a central enterprise certification program.

(c) Procedures for monitoring and enforcing compliance with certification, goals, regulations, contract provisions, and this Chapter.

(8) Repealed by Acts 2010, No. 1034, §3.

(9) Certify enterprises for purposes of participation in procurement set-aside programs pursuant to the provisions of R.S. 39:1731 et seq., or any other such programs as provided by state or federal law.

(10) Give assistance to small businesses in accordance with the provisions of R.S. 39:1734.

Acts 1984, No. 653, §1, eff. July 1, 1984; Acts 1992, No. 797, §2, eff. July 1, 1992; Acts 2010, No. 1034, §3.



RS 39:1954 - Application of Chapter; standard contract clause

§1954. Application of Chapter; standard contract clause

A. This Chapter applies to all public works and procurement of goods and services by state agencies and educational institutions. This Chapter does not apply to state agency or educational institution expenditures other than contracts for public works and for the procurement of goods and services for state agencies or educational institutions, such as amortization, debt service, depreciation, employee benefits, per diem, relocation expenses, salaries, postage, and transfers of charges. Each state agency and educational institution shall comply with the overall annual goals established for that state agency or educational institution under this Chapter for public works and procuring goods or services.

B. The commissioner of administration shall provide for utilization of standard clauses by state agencies and educational institutions in requests for proposals, advertisements, bids, or calls for bids, as necessary to carry out the purposes of this Chapter, which shall include notice of the statutory penalties under the provisions of this Chapter.

Acts 1984, No. 653, §1, eff. July 1, 1984; Acts 1992, No. 797, §2, eff. July 1, 1992.



RS 39:1955 - Procedure for setting overall annual goals

§1955. Procedure for setting overall annual goals

A.(1) The executive director of the division, with the concurrence of the commissioner of administration, shall establish overall annual goals for participation by certified minority business enterprises and for participation by certified women's business enterprises in the procurement of all goods and services for participation by certified minority business enterprises and for public works by all state agencies and educational institutions.* The annual period shall be the state's fiscal year.

(2) The overall annual goals shall be expressed as percentages of funds expected to be expended by each state agency or educational institution for procurement of goods and services and for public works.

(3) The overall annual goals shall be adopted each year by June fifteenth and shall be distributed to the head of each state agency and educational institution on or before June thirtieth of each year.

B.(1) The executive director shall review the overall annual goals for each state agency and educational institution each year and, with the concurrence of the commissioner of administration, shall establish the goals for the upcoming year, which shall not exceed ten percent for minority business enterprises for procurement, ten percent for minority business enterprises for public works, two percent for women's business enterprises for procurement, and two percent for women's business enterprises for public works.

(2) Factors to be considered in establishing the new goals shall include the number of certified enterprises, the success in attaining goals over the last year, the population of minorities and women in the state, and such other relevant information as may be available.

Acts 1984, No. 653, §1, eff. July 1, 1984; Acts 1992, No. 797, §2, eff. July 1, 1992; Acts 1993, No. 869, §1.

*As appears in enrolled Act.



RS 39:1956 - Responsibilities of agencies and institutions; plans; contents

§1956. Responsibilities of agencies and institutions; plans; contents

A. Each state agency and educational institution shall:

(1) Formulate a plan for setting aside contracts for award to minority-owned businesses and to women's business enterprises in a total dollar amount sufficient to attain its overall annual goals in the procurement of goods and services. The plan shall be filed with the division by August fourteenth of each year.

(2) File reports on a quarterly basis detailing the monetary value of contracts awarded and the amount of money disbursed and the percentage awarded and paid. The reports shall be in the form prescribed by the division.

(3) Seek to attain its overall annual goals in good faith.

B. The annual set-aside plan prepared by each state agency or educational institution shall include the following:

(1) An affirmation that the state agency or educational institution is committed to use enterprises to the maximum extent possible.

(2) The method the state agency or educational institution will use to encourage enterprise participation in the public works and procurement contracting process.

(3) The method the state agency or educational institution will use to achieve the overall annual goals.

(4) A forecast of the contracts to be set aside for award by the state agency or educational institution to minority-owned businesses and to women's business enterprises, including estimates of the probable monetary value involved, if known, the number and type of contracts to be awarded to each, and the expected solicitation dates.

(5) A statement of the participation requirements for a minority business enterprise and the participation requirements for a women's business enterprise in each contract or class of contracts.

(6) A statement of the method by which records of enterprises participation in the contracting records* will be kept.

(7) A description of the method the state agency or educational institution will use to require compliance by bidders for its contracts with the applicable enterprise participation requirements.

C. If any state agency or educational institution fails to submit a plan, the governor, through the division of administration, shall formulate a plan for that state agency or educational institution.

Acts 1984, No. 653, §1, eff. July 1, 1984; Acts 1986, No. 394, §1; Acts 1987, No. 916, §1; Acts 1992, No. 797, §2, eff. July 1, 1992.

*As appears in enrolled Act.



RS 39:1957 - Attainment of goals; affidavit of uncertified business; penalty; waiver

§1957. Attainment of goals; affidavit of uncertified business; penalty; waiver

A. A contract awarded by a state agency or educational institution to an enterprise may be applied toward the attainment of its overall annual goals if the enterprise was certified under the provisions of this Chapter at the time of the submission of bids, or of proposals if competitive bidding is not utilized. An enterprise shall be certified at the time of contract award if the contract was negotiated and not competitively awarded. A contract awarded by a state agency or educational institution to an uncertified business may be applied toward the attainment of a state agency's or educational institution's overall annual goals if the business files a sworn affidavit with the division attesting that it is a minority-owned business or a women's business enterprise and that it meets the requirements for certification under the provisions of this Chapter.

B. The commissioner of administration shall provide a method on all contract-award documents by which the successful contractor, if not previously certified by the division, may by sworn affidavit attest to its status as a minority-owned business or a women's business enterprise. The affidavit shall not be construed as an application for certification for purposes of qualifying for participation under the set-aside program or for obtaining a preference under the provisions of this Chapter.

C. Any person, business, firm, or corporation that falsely attests that it is a minority-owned business or a women's business enterprise or that it meets the requirements for certification under the provisions of this Chapter shall be subject to the penalties provided for in this Chapter.

D. The commissioner of administration may waive the certification requirements for an enterprise that does not meet the requirements of a small business as defined in this Chapter.

Acts 1984, No. 653, §1, eff. July 1, 1984; Acts 1992, No. 797, §2, eff. July 1, 1992.



RS 39:1958 - Reporting enterprise participation

§1958. Reporting enterprise participation

A. Each state agency and educational institution shall report to the division and the Louisiana Commission on Human Rights the participation of enterprises in the public works and procurement contracts executed by the state agency or educational institution. The report shall be made on a quarterly basis and on an annual basis. The reports should designate contracts individually or by class according to the state agency's or educational institution's designation in its annual set-aside plan. Each contract or class of contracts may be further described by assigned computer code. In addition, a report of participation and compliance shall be submitted to the House Committee on Appropriations and the Senate Committee on Finance prior to April first of each year.

B. Participation by enterprises should be reported both when the contract is awarded and when the money is disbursed. For contracts for procurement of goods and services, the disbursement should be reported in the quarter in which it is made. For public works contracts, disbursement of funds under all contracts completed in the quarter should be reported. When the performance under a contract extends beyond the fiscal year in which it is awarded, the contract shall be counted toward the state agency's or educational institution's overall annual goal for the year in which it is awarded.

C. Determination of enterprise participation toward meeting a state agency's or educational institution's overall annual goals shall be as follows:

(1) When a contract is awarded in its entirety to an enterprise, one hundred percent of the payments on the contract shall be counted toward the overall annual goal attainment.

(2) When a contract is awarded to an enterprise prime contractor, one hundred percent of the total contract value shall be counted toward the overall annual goal attainment.

(3) When only a part of the contract is performed by an enterprise, the dollar value of only that percentage of the total contract performed by the enterprise shall be counted toward the overall annual goal attainment.

(4) When a contract is awarded to a joint venture that includes an enterprise that is responsible for performance of a clearly defined portion of the work, the dollar value on a percentage basis of the enterprise's portion of the work shall be counted toward the overall annual goal attainment.

(5) When an enterprise that has been awarded a contract is decertified after award or has indicated after award that it is unable or unwilling to perform the contract, the state agency or educational institution shall not count the enterprise participation toward its overall annual goal attainment.

(6) When an enterprise is decertified after it has begun to perform the work, only the percentage of the work performed by the enterprise before the decertification shall be counted toward the overall annual goal attainment.

(7) When a change order is executed, the total dollar value of a contract used for the attainment of a state agency's or educational institution's overall annual goal may be increased or decreased to reflect the change order.

Acts 1984, No. 653, §1, eff. July 1, 1984; Acts 1992, No. 797, §2, eff. July 1, 1992.



RS 39:1959 - Monitoring of compliance

§1959. Monitoring of compliance

The division shall independently monitor the participation of enterprises in the contracts let by each state agency and educational institution.

Acts 1984, No. 653, §1, eff. July 1, 1984; Acts 1987, No. 916, §1; Acts 1988, No. 397, §1; Acts 1992, No. 797, §2, eff. July 1, 1992.



RS 39:1960 - Criteria for bid specifications; goods and services

§1960. Criteria for bid specifications; goods and services

A.(l) When the award of a contract for the purchase of goods or services has been set aside for enterprise participation, the award shall be made to an enterprise on the basis of competitive bidding under the Louisiana Procurement Code, R.S. 39:1551 et seq.

(2) For contracts designated for minority business enterprise participation, when the division confirms that there are less than three minority-owned businesses or less than three minority-owned businesses that may be certified in the state of Louisiana as minority business enterprises for any procurement under this Chapter, the award shall be made to a minority-owned business certified under the provisions of this Chapter when the price bid by such business is within the lower of ten percent or ten thousand dollars of the otherwise lowest responsive and responsible bidder, if the minority-owned business agrees to provide the goods or services for which bids were solicited at the price bid by the otherwise lowest responsive and responsible bidder.

B. If there is no certified enterprise whose bid is within the range established under Subsection A of this Section, the award shall go to the lowest responsive and responsible bidder whose bid meets the requirements and criteria set forth in the invitation for bids without regard to minority status.

C. The state agency or educational institution actually making the award may reject all bids if it is determined, based upon reasons provided in writing, that such action is clearly in the best interest of the state.

Acts 1984, No. 653, §1, eff. July 1, 1984; Acts 1992, No. 797, §2, eff. July 1, 1992.



RS 39:1961 - Criteria for requests for proposals; consulting services

§1961. Criteria for requests for proposals; consulting services

A. When the award of a contract for consulting services as provided in Chapter 17 of Subtitle III of this Title of the Louisiana Revised Statutes of 1950 has been set aside for minority-owned business participation, a state agency or educational institution shall evaluate each qualified proposal received, except that each proposal submitted by a minority-owned business shall be credited with such additional points as would amount to ten percent of the maximum number of points which would be awarded to any single proposal under the criteria as set forth in the requests for proposals.

B. The maximum additional points shall be awarded only when the certified minority-owned business is the prime contractor. For the purposes of this Section, a prime contractor shall retain and perform at least fifty-one percent of the dollar value of the work contracted. For otherwise qualified proposals when a certified minority-owned business participates to an extent less than fifty-one percent of the total dollar value of the work, the number of additional points to be credited shall be calculated by multiplying the maximum additional points as defined in Subsection A of this Section by the dollar value percent participation of the minority-owned business.

C. The state agency or educational institution actually making the award may reject all proposals if it is determined, based upon reasons provided in writing, that such action is clearly in the best interest of the state.

Acts 1984, No. 653, §1, eff. July 1, 1984; Acts 1986, No. 394, §1; Acts 1988, No. 543, §1; Acts 1992, No. 797, §2, eff. July 1, 1992; Acts 2014, No. 864, §§4 and 5.



RS 39:1962 - Construction of public works; two hundred thousand dollars or more

§1962. Construction of public works; two hundred thousand dollars or more

A. When a contract for the construction of public works in an amount of two hundred thousand dollars or more is to be awarded by the facility planning and control section of the division of administration on the basis of competitive bidding under Chapter 10 of Title 38 or Chapter 17 of Title 39 of the Louisiana Revised Statutes of 1950, the award shall be made to a minority-owned business certified under the provisions of this Chapter when the price bid by such business is within five percent of the otherwise lowest responsive and responsible bidder whose bid meets the requirements and criteria set forth in the invitation for bids. However, the provisions of this Subsection shall apply only when the certified minority-owned business is the prime contractor.

B. If there is no certified minority-owned business whose bid is within the range established under Subsection A of this Section, the award shall go to the lowest responsive and responsible bidder whose bid meets the requirements and criteria set forth in the invitation for bids without regard to minority status.

C. In the event that the minority-owned business is awarded the contract by bidding within five percent of the lowest responsive and responsible bidder as provided in Subsections A and B of this Section, the minority-owned business shall adjust its bid to correspond to the bid of the otherwise lowest responsive or responsible bidder that would have been awarded the contract, but in no case shall the adjustment be by more than five percent.

D. The contracts awarded to minority-owned businesses pursuant to this Section shall not exceed ten percent of the total dollar amount of the contracts awarded by the facility planning and control section of the division of administration, and shall not exceed ten percent of the total dollar amount of the contracts awarded by the Department of Transportation and Development.

Acts 1984, No. 653, §1, eff. July 1, 1984; Acts 1986, No. 394, §1; Acts 1992, No. 797, §2, eff. July 1, 1992.



RS 39:1963 - Construction of public works under one million dollars

§1963. Construction of public works under one million dollars

The facility planning and control section of the division of administration shall set aside ten percent each fiscal year for exclusive participation by minority-owned businesses of all contracts for the construction of public works less than one million dollars awarded by competitive bidding under Chapter 10 of Title 38 or Chapter 17 of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 1984, No. 653, §1, eff. July 1, 1984; Acts 1992, No. 797, §2, eff. July 1, 1992.



RS 39:1964 - Interference; penalty

§1964. Interference; penalty

If a person, firm, corporation, business, union, or other organization prevents or interferes with a contractor's or subcontractor's compliance with this Chapter or with any rule adopted under this Chapter, or submits false or fraudulent information to the state concerning compliance with this Chapter or with any rule, or violates this Chapter or any rule adopted under this Chapter, the offender shall be subject to a fine not to exceed one thousand dollars in addition to any other penalty or sanction prescribed by law.

Acts 1984, No. 653, §1, eff. July 1, 1984; Acts 1987, No. 935, §1; Acts 1992, No. 797, §2, eff. July 1, 1992.



RS 39:1965 - Noncompliance; penalty

§1965. Noncompliance; penalty

If a person, firm, corporation, or business does not substantially comply with a contract required under this Chapter, the state may withhold payment, debar as defined by R.S. 39:1556(8), suspend, or terminate the contract, and subject the contractor to civil penalties of ten percent of the amount of the contract or five thousand dollars, whichever is less. Willful repeated violations exceeding a single violation may disqualify the contractor from further participation in state contracts for a period of one year.

Acts 1984, No. 653, §1, eff. July 1, 1984; Acts 1992, No. 797, §2, eff. July 1, 1992.



RS 39:1966 - Report of violations; enforcement of penalties

§1966. Report of violations; enforcement of penalties

Whenever the division, a state agency, or an educational institution has knowledge that a person, firm, corporation, business, union, or other organization has violated or is violating any of the provisions of this Chapter, the division, state agency, or educational institution shall report the violations in writing to the attorney general, who shall bring suit in the name of the state for enforcement of the penalties and any other appropriate relief.

Acts 1984, No. 653, §1, eff. July 1, 1984; Acts 1992, No. 797, §2, eff. July 1, 1992.



RS 39:1967 - Conflict with federal law

§1967. Conflict with federal law

If any part of this Chapter is found to be in conflict with federal requirements which are a prescribed condition to the allocation of federal funds to the state, the conflicting part of this Chapter is hereby declared to be inoperative solely to the extent of the conflict and with respect to the state agencies or educational institutions directly affected, and such finding or determination shall not affect the operation of the remainder of this Chapter in its application to the state agencies or educational institutions concerned. Rules shall be adopted pursuant to this Section when necessary to meet federal requirements which are a necessary condition to the receipt of federal funds by the state.

Acts 1984, No. 653, §1, eff. July 1, 1984; Acts 1992, No. 797, §2, eff. July 1, 1992.



RS 39:1968 - Noncompliance with Chapter by division

§1968. Noncompliance with Chapter by division

Any person aggrieved by any act or inaction of the division may seek judicial relief by a writ of mandamus or by injunction, to require compliance with the provisions of R.S. 39:1953(B) and R.S. 39:1955.

Acts 1984, No. 653, §1, eff. July 1, 1984; Acts 1992, No. 797, §2, eff. July 1, 1992.



RS 39:1981 - Eligibility; federally funded projects

PART II. CERTIFICATION AS A MINORITY BUSINESS

ENTERPRISE OR AS A WOMEN'S BUSINESS ENTERPRISE

§1981. Eligibility; federally funded projects

A. Any business which meets the definition of a minority business enterprise or of a women's business enterprise as set forth in this Chapter is eligible to be certified by the division as a minority business enterprise or as a women's business enterprise, as appropriate.

B. When a federal requirement that is a prescribed condition for allocation of federal funds to the state of Louisiana sets forth criteria for certification which are in conflict with those in this Chapter, a business which meets those federal criteria shall be certified as a minority business enterprise or as a women's business enterprise for state projects funded under those requirements.

C. If a local government operates a procurement program requiring certification as a minority or women's business enterprise, that local government may accept certification by the state in lieu of requiring additional certification procedures.

Acts 1984, No. 653, §1, eff. July 1, 1984; Acts 1992, No. 797, §2, eff. July 1, 1992; Acts 1993, No. 1024, §2.



RS 39:1982 - Proof of ownership of business

§1982. Proof of ownership of business

A. An applicant for certification may submit to the division proof of his ownership of the requisite percentage of the business at the time the application is submitted. Such proof shall consist of stock certificates, a notarized affidavit of stock ownership from the corporate treasurer, a partnership agreement, cancelled check used to purchase ownership, or other proof of ownership acceptable to the division. In cases of sole proprietorships or other cases where documentary proof of ownership is not available, the applicant shall so advise the division, which may undertake further investigation. The division may also require documents showing how and when the applicant's interest in the business was acquired. The division may require any applicant to provide additional proof of or information concerning ownership.

B. In determining whether the fifty-one percent ownership requirement is met, no stock or ownership held in trust shall be counted except in the following cases:

(1) When both the trustee and the beneficiary are minorities, and the trustee meets the fifty-one percent control requirement for a minority business enterprise.

(2) When the stock or ownership is held in an irrevocable trust for the benefit of a minority, and the minority beneficiary meets the fifty-one percent control requirement for a minority business enterprise.

(3) When both the trustee and the beneficiary are women, and the trustee meets the fifty-one percent control requirement for a women's business enterprise.

(4) When the stock or ownership is held in an irrevocable trust for the benefit of a woman, and the woman beneficiary meets the fifty-one percent control requirement for a women's business enterprise.

Acts 1984, No. 653, §1, eff. July 1, 1984; Acts 1992, No. 797, §2, eff. July 1, 1992.



RS 39:1983 - Factors considered in determining control

§1983. Factors considered in determining control

Whether an owner meets the fifty-one percent control requirement shall be determined on an application-by-application basis. Factors which may be considered in determining whether or not the owner meets the control requirement include but are not limited to the following:

(1) Authority and restrictions as indicated in the articles of incorporation, bylaws, partnership agreements, or other business agreements and documents.

(2) Members of the board of directors and corporate officers.

(3) Recent changes in ownership or control of the business.

(4) Documentation indicating who has ultimate authority to make policy and management decisions and to legally obligate the business.

Acts 1984, No. 653, §1, eff. July 1, 1984; Acts 1992, No. 797, §2, eff. July 1, 1992.



RS 39:1984 - Size and length of time in business; interim certification

§1984. Size and length of time in business; interim certification

A. Size of business or length of time in business shall not be considered a prerequisite for certification. However, the division may require that this information be provided in order to determine whether the business qualifies for minority or women's business enterprise status under federal regulations.

B.(1) The division may promulgate rules to provide for the issuance of an interim certification for a potential business enterprise which is seeking assistance from a state financial or other direct assistance program.

(2) Once the potential business is formed, the business enterprise shall apply and maintain certification under the provisions of this Chapter for the duration of a program loan, or for a specified length of time to be determined by the division in the instance of any direct assistance.

Acts 1984, No. 653, §1, eff. July 1, 1984; Acts 1992, No. 797, §2, eff. July 1, 1992.



RS 39:1985 - Applications; form; submission; processing; investigation; notification

§1985. Applications; form; submission; processing; investigation; notification

A. The division shall adopt rules and regulations pursuant to the Administrative Procedure Act, R.S. 49:950 et seq., for the submission and processing of applications for certification. As part of its procedure for certification, the division may require applicants to provide information in addition to that requested on the application forms. No enterprise may be decertified as a result of any changes of application form.

B. The division may, whenever it deems necessary, conduct an unannounced on-site investigation of an applicant's place of business. By submitting the application form, the applicant agrees that the division may conduct such investigations.

C. The applicant shall have the burden of proving to the satisfaction of the division that it is eligible for certification.

D. The division shall notify the applicant of its decision to grant or deny certification promptly after the decision has been made. When the division has denied the application, the decision shall set forth the basis for denial. The applicant may appeal the decision pursuant to rules and regulations promulgated by the division.

Acts 1984, No. 653, §1, eff. July 1, 1984; Acts 1992, No. 797, §2, eff. July 1, 1992.



RS 39:1986 - Effect of certification; duration; revocation

§1986. Effect of certification; duration; revocation

A. Certification as a minority business enterprise or as a women's business enterprise shall entitle the enterprise to be counted by state agencies and educational institutions toward meeting overall annual goals under this Chapter. Certification as a minority business enterprise or as a women's business enterprise for a federal program shall entitle the enterprise to be counted by state agencies and educational institutions toward meeting enterprise goals under those programs. Certification shall be effective as of the date the application is approved by the division.

B. Certification shall be effective for three years. The division may require an enterprise to submit periodic notarized statements regarding changes in the information provided during the initial certification process. The division shall renew the certification after the three-year period provided the enterprise continues to meet the eligibility criteria.

C. Certification as a minority business enterprise or as a women's business enterprise does not constitute compliance with any other laws or regulations, including contractor registration or prequalification, and does not relieve any firm of its obligations under other laws or regulations. Certification as a minority business enterprise or a women's business enterprise does not constitute any determination by the division that the firm is responsible or capable of performing any work.

D. Certification may be revoked at any time if the division determines that the enterprise does not meet the current criteria for eligibility for certification. The enterprise shall notify the division of any changes in its ownership, control, or operations which may affect its continued eligibility.

Acts 1984, No. 653, §1, eff. July 1, 1984; Acts 1992, No. 797, §2, eff. July 1, 1992; Acts 1995, No. 803, §1.



RS 39:1987 - Directory of enterprises

§1987. Directory of enterprises

The division shall maintain a directory of certified enterprises as follows:

(1) The division shall maintain a complete directory of all enterprises certified by the division for state projects and for federally-funded projects.

(2) The division shall annually update and compile the directory into a form suitable for distribution and may issue supplements on a more frequent basis.

(3) The enterprise directory shall be available for purchase from the division at a reasonable cost. One copy shall be made available to each state agency and educational institution at no charge. Copies shall be provided to the state library.

(4) State agencies and educational institutions contracting directly with a purported enterprise shall have the responsibility of insuring that the firm is certified.

(5) Information concerning the status of a business as an enterprise may be obtained by contacting the division during designated working hours.

Acts 1984, No. 653, §1, eff. July 1, 1984; Acts 1989, No. 623, §1; Acts 1992, No. 797, §2, eff. July 1, 1992.



RS 39:1988 - Complaints

§1988. Complaints

A. Complaints regarding certification of enterprises may be submitted and shall be processed according to rules and regulations adopted by the division pursuant to the Administrative Procedure Act, R.S. 49:950 et seq.

B. Any individual, firm, agency, or other person who believes that an enterprise certified as a minority business enterprise or as a women's business enterprise does not qualify under the standards of eligibility for certification may file a complaint with the division.

C. The division shall investigate each complaint as promptly as resources allow. In no event shall the investigation period, from the time of receipt of a complaint to the time of completion of the investigation, exceed sixty days. The enterprise shall cooperate fully in the investigation. The division shall notify the enterprise of the complaint by certified mail, return receipt requested. No enterprise shall be decertified based on a complaint without first having an opportunity to respond to the complaint. Failure of the enterprise to respond to the complaint within twenty calendar days of mailing from the division may result in suspension of certification or decertification.

D. The executive director may, at his discretion, suspend the certification of the enterprise pending the outcome of the investigation after providing the enterprise seven calendar days' notice by certified mail, return receipt requested, to show cause in writing why the suspension of certification should not occur. No suspension shall last more than sixty calendar days.

E. After the investigation is completed, the division shall issue a written decision either rejecting the complaint or revoking the certification. The written decision shall be mailed to the enterprise involved and to the complainant, if known.

Acts 1984, No. 653, §1, eff. July 1, 1984; Acts 1992, No. 797, §2, eff. July 1, 1992.



RS 39:1989 - Denial of certification; reconsideration

§1989. Denial of certification; reconsideration

Decisions to deny certification, deny renewal of certification, or revoke certification shall be reconsidered on the following basis:

(1) When an applicant has been denied certification, or when an enterprise's certification has not been renewed or has been revoked, the applicant or enterprise may petition the division for reconsideration of the decision on the grounds that the division did not have all relevant information, that the division misapplied its rules, or that the division otherwise made an error.

(2) A petition for reconsideration shall be in writing. If the petition is not received by the division within thirty calendar days of the mailing of the decision, the decision becomes administratively final. The petition shall set forth the grounds on which the petitioner believes the decision is in error, including any additional information which the petitioner has to offer.

(3) Upon receipt of the petition, the division shall review the petition and any additional information and may conduct further investigation. The division shall then notify the petitioner by certified mail, return receipt requested, of its decision either to affirm the denial of renewal or revocation of certification, or to grant certification.

(4) If a petition for reconsideration is filed, a decision to deny certification following consideration of the petition is administratively final.

Acts 1984, No. 653, §1, eff. July 1, 1984; Acts 1992, No. 797, §2, eff. July 1, 1992.



RS 39:1990 - Resubmission of applications

§1990. Resubmission of applications

Any applicant who has withdrawn his application or whose application has been denied may file a new application if there has been a substantial change in ownership, control, or organization of the business. No business may file more than two applications in any calendar year.

Acts 1984, No. 653, §1, eff. July 1, 1984; Acts 1992, No. 797, §2, eff. July 1, 1992.



RS 39:1991 - Change in ownership

§1991. Change in ownership

A change in ownership resulting in less than fifty-one percent ownership shall be reported to the division, and the enterprise shall immediately be decertified. Failure to report shall result in a fine of not less than one thousand dollars, and, if the enterprise continues to operate as a minority-owned business or as a women's business enterprise, failure to report shall result in a fine of not less than five thousand dollars and immediate decertification.

Acts 1984, No. 653, §1, eff. July 1, 1984; Acts 1992, No. 797, §2, eff. July 1, 1992.



RS 39:1992 - Alternative certification procedure

§1992. Alternative certification procedure

A. In lieu of the certification procedures established in this Part or by administrative rules, the division may accept documentation from the applicant that it is certified by one of the following:

(1) The Department of Transportation and Development.

(2) The United States Small Business Administration's 8-A program for certification of minority-owned firms or women-owned firms, provided that the applicant meets the definition of "minority business enterprise" or "women's business enterprise" in R.S. 39:1952.

B. The documentation accepted pursuant to Subsection A of this Section, along with any other documentation as required by this Part or by administrative rule which the division deems necessary, shall be sufficient to qualify the applicant as eligible for certification.

Acts 1992, No. 797, §2, eff. July 1, 1992.



RS 39:1993 - Deception relating to certification of minority business enterprise or women's business enterprise

§1993. Deception relating to certification of minority business enterprise or women's business enterprise

A. A person shall be guilty of the crime of deception relating to certification of minority business enterprise or women's business enterprise if he:

(1) Fraudulently obtains or retains certification as a minority business enterprise or a women's business enterprise.

(2) Willfully makes a false statement, whether by affidavit, report, or other representation, to an official or employee of a public body for the purpose of influencing the certification or denial of certification of any business entity as a minority business enterprise or a women's business enterprise.

(3) Willfully obstructs or impedes any agency, official, or employee who is investigating the qualifications of a business entity which has requested certification as a minority business enterprise or a women's business enterprise.

(4) Fraudulently obtains public money reserved for, allocated to, or available to minority business enterprises or women's business enterprises.

B. Any person who commits deception relating to certification of a minority business enterprise or a women's business enterprise shall be fined not more than five thousand dollars, or imprisoned, with or without hard labor, for not more than two years, or both. As a condition for suspension of imprisonment, the court may require payment of restitution in an amount equal to all or part of the amount of public money which was obtained in violation of this Section. Such restitution shall be made to the same entity or entities from which the public money was obtained.

Acts 1992, No. 797, §2, eff. July 1, 1992.

{{NOTE: SEE STUDY AND REPORT REQUIRED BY ACTS 1992, NO. 797, §4.}}



RS 39:2001 - Louisiana Initiative for Small Entrepreneurships; intent

CHAPTER 20. LOUISIANA INITIATIVE FOR SMALL

ENTREPRENEURSHIPS (THE HUDSON INITIATIVE)

§2001. Louisiana Initiative for Small Entrepreneurships; intent

A. The legislature hereby establishes the Louisiana Initiative for Small Entrepreneurships (the Hudson Initiative), hereinafter referred to in this Chapter as the "initiative", to facilitate the growth and stability of Louisiana's economy by fostering utilization by state interests of the business offerings available for state procurement and public contracts from Louisiana's small entrepreneurships. Given the magnitude of the state's procurement and public contracting activity, state government is uniquely situated to create an environment where small entrepreneurships have an opportunity to thrive and ultimately enhance the stability of Louisiana's economy.

B. The provisions of this Chapter are intended to encourage business opportunities for small entrepreneurships. The criteria for certification as a small entrepreneurship for the purposes of the initiative shall be as established in R.S. 39:2006, and as may be additionally refined by administrative rule, but in no way whatsoever shall the sex, race, birth, age, physical condition, religious beliefs, political ideas, or affiliations of a business' owners or officers be considered as a factor in determining whether a business receives certified status.

Acts 2005, No. 440, §1, eff. July 11, 2005.



RS 39:2002 - Definitions

§2002. Definitions

As used in this Chapter, the following words and phrases shall have the meanings ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Agency" or "state agency" means any department, office, division, commission, council, board, bureau, committee, institution, agency, government corporation, or other establishment or official of the executive or judicial branches of state government.

(2) "Commissioner" means the commissioner of administration.

(3) "Contract" or "public contract" means all types of state agreements, regardless of what they may be called, for the purchase of materials, supplies, services, or major repairs, or for the making of any public works. It includes awards and notices of award; contracts of a fixed-price, cost, cost-plus-a-fixed-fee, or incentive type; contracts providing for the issuance of job or task orders; leases; letter contracts; and purchase orders. It also includes supplemental agreements with respect to any of the foregoing.

(4) "Contractor" means any person having a contract with a state agency.

(5) "Data" means recorded information, regardless of form or characteristic.

(6) "Goal" means a numerically expressed objective relating to state procurements and public works contracts that a state agency or contractor is encouraged to make a good faith effort to achieve.

(7) "Procurement" means the buying, purchasing, renting, leasing, or otherwise obtaining any materials, supplies, services, or major repairs. It also includes all functions that pertain to the obtaining of any public procurement, including description of requirements, selection and solicitation of sources, preparation and award of contract, and all phases of contract administration.

(8) "Public work" means the erection, construction, alteration, improvement, or repair of any public facility or immovable property owned, used, or leased by a state agency.

(9) "Small entrepreneurship" means any corporation, partnership, individual, sole proprietorship, joint stock company, joint venture, or any other legal entity which meets the criteria for certification by the secretary of the Department of Economic Development pursuant to R.S. 39:2006.

Acts 2005, No. 440, §1, eff. July 11, 2005.



RS 39:2003 - Application of Chapter

§2003. Application of Chapter

Notwithstanding any other provision of law to the contrary, the provisions of this Chapter apply to procurements and public contracts which are governed by Chapter 10 of Title 38, Chapter 17 of this Title, and Parts XIII and XIII-A of Chapter 1 of Title 48 of the Louisiana Revised Statutes of 1950. This Chapter shall not apply to agency expenditures for amortization of debt, debt service, depreciation, employee benefits, per diem, relocation expenses, salaries, postage, and transfers of charges. This Chapter shall not apply to contracts for sole-source items, contracts with other governmental entities, and those contracts that are prohibited by federal law from inclusion in this Chapter.

Acts 2005, No. 440, §1, eff. July 11, 2005.



RS 39:2004 - State goals for procurements and public contracts

§2004. State goals for procurements and public contracts

The commissioner of administration shall establish annual goals for small entrepreneurship participation in state procurements and public contracts. The commissioner shall determine the appropriate level and number of goals for each year. The formulation of each goal shall be based on historical procurement and public contracting data and any other factors which the commissioner deems useful. As part of development of goals, the commissioner may consider the capacity of small entrepreneurships available to participate in meeting goals, which may be determined based on past experience, available small entrepreneurship certifications, and recognized industry composition. The commissioner shall provide guidance to agencies with respect to estimation of dollar values for anticipated procurement and contract activity to be used in the development of a goal. Agencies shall report any data required by the commissioner in this regard in accordance with a schedule established by the commissioner.

Acts 2005, No. 440, §1, eff. July 11, 2005.



RS 39:2005 - Competitive source selection

§2005. Competitive source selection

Methods of source selection which may be utilized by an agency to satisfy a state goal for contracting with small entrepreneurships shall include but not be limited to:

(1) Any method provided for in an executive order governing small purchases.

(2) The purchase of goods, operating services, major repairs, personnel services, professional services, consulting services, and public works directly from a certified small entrepreneurship under an agency's discretionary purchasing authority.

(3) Direct purchase from a certified small entrepreneurship who is a distributor on a state contract.

(4) The inclusion of the requirement that a bidder or offeror have a good faith subcontracting plan to utilize a certified small entrepreneurship as part of a competitive bid or a request for proposal, pursuant to guidelines established by the commissioner of administration.

(5) An allowance for at least ten percent of the total evaluation points in a request for proposal be awarded to an offeror demonstrating a good faith effort to use small entrepreneurships as subcontractors.

(6) An allowance for ten percent of the total evaluation points in a request for proposal be awarded to an offeror who is a certified small business entrepreneurship.

Acts 2005, No. 440, §1, eff. July 11, 2005.



RS 39:2006 - Certification of businesses by Department of Economic Development; listing of small entrepreneurships; reporting

§2006. Certification of businesses by Department of Economic Development; listing of small entrepreneurships; reporting

A. The secretary of the Department of Economic Development, hereinafter the "department", shall certify businesses as small entrepreneurships for the purposes of this Chapter. "Small entrepreneurship" means any corporation, partnership, individual, sole proprietorship, joint stock company, joint venture, or any other legal entity which meets all of the following criteria:

(1) Independently owned and operated.

(2) Not dominant in its field of operations, which shall be determined by consideration of the business' number of employees, volume of business, financial resources, competitive status, and ownership or control of materials, processes, patents, license agreements, facilities, and sales territory.

(3) Is owned by and has officers who are citizens or legal residents of the United States, all of whom are domiciled in Louisiana, and who maintain the principal business office in Louisiana.

(4) Together with any of its affiliate entities, has fewer than fifty full-time employees with average annual gross receipts not exceeding ten million dollars per year for construction operations and five million dollars per year for nonconstruction operations, for each of the previous three tax years.

B. The department shall develop an application process for entities seeking certification, which process shall be established through promulgation of rules and regulations pursuant to the Administrative Procedure Act. The department shall notify each applicant in writing relative to the outcome of their application. The department shall maintain a listing of all small entrepreneurships which shall be updated monthly. This listing shall be available on the Internet and shall also be available in written form upon written request.

C. The certification of small entrepreneurships as provided herein shall supersede all other rules and regulations promulgated by any agency specifically related to certification or designation of a business which is small or in some other way noteworthy for purposes of procurement and public contracts. However, this preeminence shall not apply to any programs or activities required by the federal government.

D. The department shall consult with any other state agency as is necessary to carry out the provisions of this Chapter. The department shall rely on data to be furnished by the Louisiana Workforce Commission with respect to certification criteria related to numbers of employees.

E. Repealed by Acts 2010, No. 1034, §3.

Acts 2005, No. 440, §1, eff. July 11, 2005; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2010, No. 1034, §3; Acts 2012, No. 498, §1, eff. June 5, 2012.



RS 39:2007 - Responsibilities of the commissioner of administration; training; reporting

§2007. Responsibilities of the commissioner of administration; training; reporting

A. The commissioner shall establish policies and procedures necessary for implementing the Louisiana Initiative for Small Entrepreneurships and increasing the use of small entrepreneurships in state procurements and public contracts. This shall include measures to ensure agency adoption and compliance with the requirements of this Chapter.

B. The commissioner shall develop standard contract clauses to be used by agencies in requests for proposals, advertisements, and solicitations for bids as are necessary to carry out the purposes of this Chapter.

C. The commissioner shall provide periodic training for relevant state employees to acquaint them with the requirements of the initiative and administrative law related thereto. Each agency shall ensure that at least one employee from that agency attends such training, in accordance with the training schedule to be established by the commissioner. The commissioner shall include information with respect to actual agency staff participation in such training as part of his annual report to the legislature as provided in Subsection E of this Section.

D.(1) The commissioner shall conduct a training program at least semiannually to acquaint small entrepreneurships with state procurement and public contract proposal and bidding practices. This shall include all state procurements which are governed by Chapter 10 of Title 38, Chapters 16 and 17 of this Title, and Parts XIII and XIII-A of Chapter 1 of Title 48 of the Louisiana Revised Statutes of 1950. The commissioner shall also secure the assistance of staff from either the Department of Transportation and Development, Department of Natural Resources, or Department of Environmental Quality who are knowledgeable about state procurements undertaken pursuant to Chapter 10 of Title 38 and Parts XIII and XIII-A of Chapter 1 of Title 48 of the Louisiana Revised Statutes of 1950, for the purpose of providing practical advice to small entrepreneurships relative to procurements and public contracts governed by such law.

(2) The commissioner shall publish policies and procedures to establish the method by which chief procurement officers and the state chief procurement officer shall notify the Louisiana Procurement Technical Assistance Center in Lafayette, the Northwest Louisiana Procurement Technical Assistance Center in Shreveport, and all Louisiana Procurement Technical Assistance Centers located across the state of Louisiana which are nonprofit organizations established to assist small businesses in competing for government contracts, regarding public bids and other competitive opportunities for state procurements and public contracts.

E. The commissioner shall annually prepare a report on the progress of the initiative in the most recently ended fiscal year, which shall be made available on the Internet and shall be delivered to the House Committee on Appropriations and the Senate Committee on Finance by the fifteenth day of January each year. The commissioner shall establish the reporting requirements for agencies which undertake procurements and public contracts independent of the division of administration, so that data from such agencies will be available to the commissioner for inclusion in this report. The commissioner's report shall include information which he deems useful to the legislature and the citizens of Louisiana with respect to analysis of the progress of the initiative, but at a minimum, it shall contain the following elements:

(1) The total number and dollar value of all agency contracts awarded to small entrepreneurships in that fiscal year.

(2) The number of contracts that included a good faith small entrepreneurship subcontracting plan.

(3) Information related to the graduation rates for small entrepreneurships which in that year grew to exceed the size standards for certification eligibility. This information shall be developed from data provided to the commissioner by the Department of Economic Development.

F. The commissioner may adopt and promulgate rules and regulations he deems necessary for implementation and administration of the provisions of this Chapter, pursuant to the Administrative Procedure Act.

Acts 2005, No. 440, §1, eff. July 11, 2005; Acts 2014, No. 513, §1.



RS 39:2008 - State agency initiative coordinators and reporting

§2008. State agency initiative coordinators and reporting

A. Each agency of the state shall participate in the Louisiana Initiative for Small Entrepreneurships by complying with all provisions of this Chapter, administrative law related thereto, and any other requirements of the commissioner.

B. Each agency shall maintain current data relating to its procurement and public contract activities with respect to the requirements of this Chapter. The agency shall be prepared to provide to the commissioner of administration, upon request, the total number and dollar value of all contracts awarded to small entrepreneurships in that fiscal year, as well as contracts which provided a good faith small entrepreneurship subcontracting plan.

C. The initiative coordinator shall be the person serving in the position of undersecretary for a state department or business manager for a state agency. The coordinator shall undertake any duties the agency head deems necessary to ensure that the agency achieves its maximum potential with respect to usage of small entrepreneurships in its procurements and public contracts. Specifically, the coordinator shall be responsible for all of the following activities:

(1) Collection and reporting of agency data to the commissioner.

(2) Coordination of forums to be held at the agency at which small entrepreneurships and contractors making a good faith effort to subcontract with small entrepreneurships shall be invited to deliver technical and business presentations demonstrating their capability to do business with the agency. Agency participants in such forums shall be those senior managers and procurement personnel who administer procurements and public contracts relevant to the small entrepreneurship. The forums shall be conducted at least annually.

Acts 2005, No. 440, §1, eff. July 11, 2005.



RS 39:2101 - STANDARDS FOR PROCUREMENT OF MEAT, POULTRY, AND SEAFOOD PRODUCTS

CHAPTER 21. STANDARDS FOR PROCUREMENT OF MEAT, POULTRY, AND SEAFOOD PRODUCTS

§2101. Food service facilities; use of certified meat, poultry, and seafood products

A. All state agencies, state institutions, or local school districts operating food service facilities for students, or for patients or inmates in their custody, shall utilize only those meat, poultry, and seafood products that have met all Louisiana Department of Agriculture and Forestry requirements for grading and certification service.

B. No contract shall be entered into by any state agency, state institution, or local school district for the operation of any facility that includes a food service facility, unless the contract contains provisions requiring that any meat, poultry, or seafood utilized in such facility has met all Louisiana Department of Agriculture and Forestry requirements for grading and certification service.

Acts 1997, No. 749, §1.



RS 39:2151 - Short title

CHAPTER 22. HURRICANE RELIEF PROGRAMS INTEGRITY ACT

§2151. Short title

This Chapter may be cited as the "Hurricane Relief Programs Integrity Act".

Acts 2006, No. 479, §1, eff. June 22, 2006.



RS 39:2152 - Legislative intent and purpose

§2152. Legislative intent and purpose

The legislature intends the attorney general and private citizens of Louisiana to be agents of this state with the ability, authority, and resources to pursue civil monetary penalties or other remedies to protect the fiscal and programmatic integrity of hurricane relief programs in Louisiana from persons who engage in fraud, misrepresentation, abuse, or other ill practices, as set forth in this Chapter, and to obtain funds, property, or other compensation to which these persons are not entitled.

Acts 2006, No. 479, §1, eff. June 22, 2006.



RS 39:2153 - Definitions

§2153. Definitions

As used in this Chapter, the following terms shall have the following meanings:

(1) "Claim" includes any request or demand, including any and all documents or information required by federal or state law or by rule, made against hurricane relief program funds for payment. Each claim may be treated as a separate claim or several claims may be combined to form one claim.

(2) "False or fraudulent claim" means a claim which a person submits knowing the claim to be false, fictitious, untrue, or misleading in regard to any material information. "False or fraudulent claim" shall include a claim which is part of a pattern of incorrect submissions in regard to material information or which is otherwise part of a pattern in violation of applicable federal or state law or rule.

(3) "Hurricane relief programs" means any state or federal program or fund created for the purpose of assisting persons who incurred personal, business, or property damage or other losses due to Hurricane Katrina or Hurricane Rita.

(4) "Knowing" or "knowingly" means that the person has actual knowledge of the information or acts in deliberate ignorance or reckless disregard of the truth or falsity of the information.

(5) "Misrepresentation" means the knowing failure to truthfully or fully disclose any and all information required, or the concealment of any and all information required on a claim or a provider agreement or the making of a false or misleading statement to any local, state, or federal agency for the purpose of obtaining funds, property, use of property, or other compensation from hurricane relief programs.

(6) "Property" means any and all property, movable and immovable, corporeal and incorporeal.

(7) "Recovery" means the recovery of overpayments, damages, fines, penalties, costs, expenses, restitution, attorney fees, interest, or settlement amounts.

Acts 2006, No. 479, §1, eff. June 22, 2006.



RS 39:2154 - False or fraudulent claim; misrepresentation

§2154. False or fraudulent claim; misrepresentation

A. No person shall knowingly present or cause to be presented a false or fraudulent claim for funds, property, use of property, or other compensation from hurricane relief programs.

B. No person shall knowingly engage in misrepresentation to obtain, or attempt to obtain, funds, property, use of property, or other compensation from hurricane relief programs.

C. No person shall conspire to defraud, or attempt to defraud, hurricane relief programs through misrepresentation or by obtaining, or attempting to obtain, payment for a false or fraudulent claim.

D. No person shall knowingly make, use, or cause to be made or used a false, fictitious, or misleading statement on any form used for the purpose of certifying or qualifying any person for eligibility for hurricane relief programs or to receive any funds, property, use of property, or other compensation from hurricane relief programs which that person is not eligible to receive.

E. Each violation of this Section may be treated as a separate violation or may be combined into one violation at the option of the attorney general.

F. No action brought pursuant to this Section shall be instituted later than ten years after the date upon which the alleged violation occurred; however, the action shall be instituted within one year of when the attorney general knew that the prohibited conduct occurred.

Acts 2006, No. 479, §1, eff. June 22, 2006.



RS 39:2155 - Civil actions authorized

§2155. Civil actions authorized

A. The attorney general may institute a civil action in the courts of this state to seek recovery from persons who violate the provisions of this Chapter.

B. An action to recover costs, expenses, fees, and attorney fees shall be ancillary to, and shall be brought and heard in the same court as, the civil action brought under the provision of Subsection A of this Section.

C.(1) A prevailing defendant may only seek recovery for costs, expenses, fees, and attorney fees if the court finds, following a contradictory hearing, that either of the following apply:

(a) The action was instituted by the attorney general pursuant to Subsection A of this Section after it should have been determined by the attorney general to be frivolous, vexatious, or brought primarily for the purpose of harassment.

(b) The attorney general proceeded with the action instituted pursuant to Subsection A of this Section after it should have been determined by the attorney general that proceeding would be frivolous, vexatious, or for the purpose of harassment.

(2) Recovery awarded to a prevailing defendant shall be awarded only for those reasonable, necessary, and proper costs, expenses, fees, and attorney fees actually incurred by the prevailing defendant.

D. An action to recover costs, expenses, fees, and attorney fees may be brought no later than sixty days after the rendering of judgment by the district court, unless the district court decision is appealed. If the district court decision is appealed, such action may be brought no later than sixty days after the rendering of the final opinion on appeal by the court of appeal or, if applicable, by the supreme court.

Acts 2006, No. 479, §1, eff. June 22, 2006.



RS 39:2156 - Damages; fines; penalties; interest

§2156. Damages; fines; penalties; interest

A. Actual damages incurred as a result of a violation of the provisions of this Chapter shall be recovered only once on behalf of the hurricane relief programs and shall not be waived by the court. Actual damages shall equal the difference between the value of the benefits received by the person from hurricane relief programs and the value of the benefits that the person should have received had not a violation of this Chapter occurred plus interest at the maximum rate of legal interest provided by R.S. 13:4202 from the date the damage occurred to the date of repayment.

B. Except as limited by this Section, any person who is found to have violated any provision of this Chapter shall be subject to a civil fine in an amount not to exceed three times the amount of actual damages sustained by the hurricane relief programs as a result of the violation.

C. In addition to any other penalty or fine imposed herein, any person who is found to have violated any provision of this Chapter shall be subject to a civil monetary penalty of not more than ten thousand dollars for each false or fraudulent claim, misrepresentation, illegal remuneration, or other act prohibited by this Chapter.

D. Costs, expenses, fees, and attorney fees. (1) Any person who is found to have violated this Chapter shall be liable for all costs, expenses, and fees related to investigations and proceedings associated with the violation, including attorney fees.

(2) All awards of costs, expenses, fees, and attorney fees are subject to review by the court using a reasonable, necessary, and proper standard of review.

(3) The attorney general shall promptly remit awards for those costs, expenses, and fees incurred by the various clerks of court or sheriffs involved in the investigations or proceedings to the appropriate clerk or sheriff.

Acts 2006, No. 479, §1, eff. June 22, 2006.



RS 39:2157 - Qui tam action; civil action filed by private person

§2157. Qui tam action; civil action filed by private person

A. A private person may institute a civil action to seek recovery on behalf of hurricane relief programs and himself, except for the civil monetary penalty provided in R.S. 39:2156(C), for a violation of this Chapter. The institutor shall be known as a "qui tam plaintiff" and the civil action shall be known as a "qui tam action".

B.(1) A qui tam plaintiff shall be an original source of the information which serves as the basis for the alleged violation. More than one person may serve as a qui tam plaintiff in a qui tam action arising out of the same information and allegations provided each person qualifies as an original source.

(2) For purposes of this Section, the term "original source" means a person who has direct and independent knowledge of the alleged violation and who has voluntarily provided the information to the attorney general before filing a qui tam action with the court.

C. No qui tam action shall be instituted later than one year after the date a qui tam complaint is received by the attorney general.

D.(1) No court shall have jurisdiction over a qui tam action based upon a disclosure of allegations or transactions in a criminal, civil, or administrative hearing or as the result of disclosure of a governmental audit report, investigation, or hearing unless the person bringing the action is an original source of the information.

(2) No court shall have jurisdiction over a qui tam action based upon a disclosure through the media unless the person bringing the action is an original source of the information and that fact is confirmed by a person with knowledge of who provided the information.

E.(1) A person who is or was a public employee or public official or a person who is or was acting on behalf of the state shall not bring a qui tam action if the person has or had a duty or obligation to report, investigate, or pursue allegations of wrongdoing or misconduct by persons who apply for relief from or work for hurricane relief programs.

(2) A person who is or was a public employee or public official or a person who is or was acting on behalf of the state shall not bring a qui tam action if the person has or had access to records of the state through the normal course and scope of his employment or other relationship with the state.

F. No employer of a qui tam plaintiff shall discharge, demote, suspend, threaten, harass, or discriminate against a qui tam plaintiff at any time arising out of the fact that the qui tam plaintiff brought an action pursuant to this Chapter unless the court finds that the qui tam plaintiff has instituted or proceeded with an action that is frivolous, vexatious, or harassing.

G. The court shall allow the attorney general to intervene and proceed with the qui tam action in the district court at any time during the qui tam action proceedings.

H. Notwithstanding any other law to the contrary, a qui tam complaint and information filed with the attorney general shall not be subject to discovery or become public record until judicial service of the qui tam action is made on any of the defendants, except that the information contained therein may be given to other governmental entities or their authorized agents for review and investigation. Such entities and their authorized agents shall maintain the confidentiality of the information provided to them under this Subsection.

Acts 2006, No. 479, §1, eff. June 22, 2006.



RS 39:2158 - Qui tam action procedures

§2158. Qui tam action procedures

A. The following procedures shall be applicable to a qui tam action:

(1) The complaint shall be captioned: "Hurricane Relief Programs Ex Rel.: [insert name of qui tam plaintiff(s)] v. [insert name of defendant(s)]".

(2)(a) A copy of the qui tam complaint and written disclosure of substantially all material evidence and information each qui tam plaintiff possesses shall be filed with the attorney general.

(b) The qui tam complaint and written disclosure of substantially all material evidence and information shall be filed with the attorney general within one year of the date the qui tam plaintiff knew or should have known of the information forming the basis of the complaint. No qui tam action shall be instituted by a qui tam plaintiff if he fails to timely file a complaint with the attorney general.

(3)(a) At least thirty days after filing with the attorney general, the qui tam complaint and information may be filed with the appropriate state district court. On the same date as the qui tam action is filed, the qui tam plaintiff shall serve the attorney general with notice of the filing.

(b) If more than one qui tam action arising out of the same information and allegations is filed, the court shall dismiss all qui tam actions where the complaint and information filed with the attorney general were filed thirty days or more after the first qui tam complaint and information which serve as the basis for the alleged violation were filed with the attorney general.

(4)(a) The complaint and information filed with the court shall be made under seal, shall remain under seal for at least ninety days from the date of filing, and shall be served on the defendant when the seal is removed.

(b) For good cause shown, the attorney general may request one extension of the ninety-day time period for the complaint and information to remain under seal and unserved on the defendant. This request shall be supported by affidavit or other submission in camera and under seal.

B.(1) If the attorney general elects to intervene in the action, the attorney general shall not be bound by any act of a qui tam plaintiff. The attorney general shall control the qui tam action proceedings on behalf of the state and the qui tam plaintiff may continue as a party to the action.

(2) The qui tam plaintiff and his counsel shall cooperate fully with the attorney general during the pendency of the qui tam action.

(3) If requested by the attorney general and notwithstanding the objection of the qui tam plaintiff, the court may dismiss the qui tam action provided the qui tam plaintiff has been notified by the attorney general of the filing of the motion to dismiss and the court has provided the qui tam plaintiff a contradictory hearing on the motion.

(4) If the attorney general does not intervene, the qui tam plaintiff may proceed with the qui tam action unless the attorney general shows that proceeding would adversely affect the prosecution of any pending criminal actions or criminal investigations into the activities of the defendant. Such a showing shall be made to the court in camera and neither the qui tam plaintiff or the defendant shall be informed of the information revealed in camera. In which case, the qui tam action shall be stayed for no more than one year.

(5) If the qui tam plaintiff objects to a settlement of the qui tam action proposed by the attorney general, the court may authorize the settlement only after a hearing to determine whether the proposed settlement is fair, adequate, and reasonable under the circumstances.

C. If a qui tam plaintiff fails to comply with any provision of this Chapter, after a contradictory hearing, the court may dismiss the qui tam plaintiff on its own motion or on motion made by the attorney general.

D. A defendant shall have thirty days from the time a qui tam complaint is served on him to file a responsive pleading.

E. The qui tam plaintiff and the defendant shall serve all pleadings and papers filed, as well as discovery, in the qui tam action on the attorney general.

F.(1) Whether or not the attorney general proceeds with the action, upon showing by the attorney general that certain actions of discovery by the qui tam plaintiff or defendant would interfere with a criminal or civil investigation or proceeding arising out of the same facts, the court shall stay the discovery for a period of not more than ninety days.

(2) Upon a further showing that federal or state authorities have pursued the criminal or civil investigation or proceeding with reasonable diligence and any proposed discovery in the qui tam action would unduly interfere with the criminal or civil investigation or proceeding, the court may stay the discovery for an additional period, not to exceed one year.

(3) Such showings shall be conducted in camera and neither the defendant nor the qui tam plaintiff shall be informed of the information presented to the court.

(4) If discovery is stayed pursuant to this Subsection, the trial and any motion for summary judgment in the qui tam action shall likewise be stayed.

Acts 2006, No. 479, §1, eff. June 22, 2006.



RS 39:2159 - Administrative or civil action

§2159. Administrative or civil action

Notwithstanding any other provision of this Chapter, the attorney general may elect to pursue an administrative or civil action against a qui tam defendant through any alternative remedy available to the attorney general.

Acts 2006, No. 479, §1, eff. June 22, 2006.



RS 39:2160 - Recovery awarded to a qui tam plaintiff

§2160. Recovery awarded to a qui tam plaintiff

A.(1) Except as provided by Subsection D of this Section and Paragraph (3) of this Subsection, if the attorney general intervenes in the action brought by a qui tam plaintiff, the qui tam plaintiff shall receive at least ten percent, but not more than twenty percent, of actual damages and civil fines awarded by the court, exclusive of the civil monetary penalty provided in R.S. 39:2156(C).

(2) In making a determination of award to the qui tam plaintiff, the court shall consider the extent to which the qui tam plaintiff substantially contributed to investigations and proceedings related to the qui tam action.

(3) If the court finds the allegations in the qui tam action to be based primarily on disclosures of specific information other than information provided by the qui tam plaintiff, the court may award less than ten percent of actual damages and civil fines awarded by the court, exclusive of the civil monetary penalty provided in R.S. 39:2156(C), taking into account the significance of the information and the role of the qui tam plaintiff in advancing the qui tam action to judgment or settlement.

B. Except as provided by Subsection D of this Section, if the attorney general does not intervene in the qui tam action, the qui tam plaintiff shall receive an amount, not to exceed thirty percent of actual damages, civil fines, and the civil monetary penalty provided for in R.S. 39:2156(C), which the court decides is reasonable for the qui tam plaintiff pursuing the action to judgment or settlement.

C.(1) In addition to all other recovery to which he is entitled and if he prevails in the qui tam action, the qui tam plaintiff shall be entitled to an award against the defendant for costs, expenses, fees, and attorney fees, subject to review by the court using a reasonable, necessary, and proper standard of review.

(2) If the attorney general does not intervene and the qui tam plaintiff conducts the action, the court shall award costs, expenses, fees, and attorney fees to a prevailing defendant if the court finds that the allegations made by the qui tam plaintiff were meritless or brought primarily for the purposes of harassment. A finding by the court that qui tam allegations were meritless or brought primarily for the purposes of harassment may be used by the prevailing defendant in the qui tam action or any other civil proceeding to recover losses or damages sustained as a result of the qui tam plaintiff filing and pursuing such a qui tam action.

D. Whether or not the attorney general intervenes, if the court finds that the action was brought by a person who participated in the violation which is the subject of the action, then the court may, to the extent the court considers appropriate, reduce the share of the proceeds of the action which the qui tam plaintiff would otherwise receive under Subsection A or B of this Section, taking into account the role that the qui tam plaintiff played in advancing the case to judgment or settlement and any relevant circumstances pertaining to the qui tam plaintiff's participation in the violation. A person who planned the violation shall not be entitled to recovery.

E. When more than one party serves as a qui tam plaintiff, the share of recovery each receives shall be determined by the court. In no case, however, shall the total award to multiple qui tam plaintiffs be greater than the total award allowed to a single qui tam plaintiff under Subsection A or B of this Section.

F. In no instance shall the attorney general or the state be liable for any costs, expenses, fees, or attorney fees incurred by the qui tam plaintiff or for any award entered against the qui tam plaintiff.

G. The percentage of the share awarded to or settled for by the qui tam plaintiff shall be determined using the total amount of the award. However, the total amount of funds lost from the hurricane relief programs must be made whole through the payment of any and all actual damages prior to the disbursement of any funds related to the percentage of the damages to be received by the qui tam plaintiff.

Acts 2006, No. 479, §1, eff. June 22, 2006.



RS 39:2161 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§2161. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 39:2162 - Rewards for fraud and abuse information

§2162. Rewards for fraud and abuse information

A. The attorney general may provide a reward of up to two thousand dollars to an individual who submits information to the attorney general which results in recovery pursuant to the provisions of this Chapter, provided such individual is not himself subject to recovery under this Chapter.

B. The attorney general shall grant rewards only to the extent monies are appropriated for this purpose by the legislature. The attorney general shall determine the amount of a reward, not to exceed two thousand dollars per individual per action, and establish a process to grant the reward in accordance with rules and regulations promulgated in accordance with the Administrative Procedure Act.

Acts 2006, No. 479, §1, eff. June 22, 2006; Acts 2012, No. 834, §9, eff. July 1, 2012.



RS 39:2163 - Whistleblower protection and cause of action

§2163. Whistleblower protection and cause of action

A. No employee shall be discharged, demoted, suspended, threatened, harassed, or discriminated against in any manner in the terms and conditions of his employment because of any lawful act engaged in by the employee or on behalf of the employee in furtherance of any action taken pursuant to this Chapter in regard to a person from whom recovery is or could be sought. Such an employee may seek any and all relief for his injury to which he is entitled under state or federal law.

B. No individual shall be threatened, harassed, or discriminated against in any manner by a business organization, government agency, or other person because of any lawful act engaged in by the individual or on behalf of the individual in furtherance of any action taken pursuant to this Chapter in regard to a person from whom recovery is or could be sought. Such an individual may seek any and all relief for his injury to which he is entitled under state or federal law.

C.(1) An employee of a private entity may bring his action for relief against his employer in the same court as the action or actions were brought pursuant to this Chapter.

(2) A person aggrieved of a violation of Subsection A or B of this Section shall be entitled to treble damages.

D. A qui tam plaintiff shall not be entitled to recovery pursuant to this Section if the court finds that the qui tam plaintiff instituted or proceeded with an action that was frivolous, vexatious, or harassing.

Acts 2006, No. 479, §1, eff. June 22, 2006.



RS 39:2165 - Short title

CHAPTER 22-A. OIL SPILL RELIEF PROGRAMS INTEGRITY ACT

§2165. Short title

This Chapter may be cited as the "Oil Spill Relief Programs Integrity Act".

Acts 2010, No. 658, §1.



RS 39:2165.1 - Legislative intent and purpose

§2165.1. Legislative intent and purpose

The legislature intends the attorney general and private citizens of Louisiana to be agents of this state with the ability, authority, and resources to pursue civil monetary penalties or other remedies to protect the fiscal and programmatic integrity of oil spill relief programs in Louisiana from persons who engage in fraud, misrepresentation, abuse, or other ill practices, as set forth in this Chapter, and obtain funds, property, or other compensation to which they are not entitled.

Acts 2010, No. 658, §1.



RS 39:2165.2 - Definitions

§2165.2. Definitions

As used in this Chapter, the following terms shall have the following meanings:

(1) "Claim" includes any request or demand, including any and all documents or information required by federal or state law or by rule, made against oil spill relief program funds for payment. Each claim may be treated as a separate claim or several claims may be combined to form one claim.

(2) "False or fraudulent claim" means a claim which a person submits knowing the claim to be false, fictitious, untrue, or misleading in regard to any material information. "False or fraudulent claim" shall include a claim which is part of a pattern of incorrect submissions in regard to material information or which is otherwise part of a pattern in violation of applicable federal or state law or rule.

(3) "Knowing" or "knowingly" means that the person has actual knowledge of the information or acts in deliberate ignorance or reckless disregard of the truth or falsity of the information.

(4) "Misrepresentation" means the knowing failure to truthfully or fully disclose any and all information required, or the concealment of any and all information required on a claim or provider agreement or the making of a false or misleading statement to any local, state, or federal agency for the purpose of obtaining funds, property, use of property, or other compensation from oil spill relief programs.

(5) "Oil spill relief program" means any state or federal program or fund created for the purpose of assisting persons who incurred personal, business, or property damage or other losses due to the Deepwater Horizon Oil Spill. It shall not include any matter specifically subject to other qui tam action by law, including qui tam actions on behalf of hurricane relief programs and on behalf of medical assistance programs.

(6) "Person" means a natural person or a juridical person.

(7) "Property" means any and all property, movable and immovable, corporeal and incorporeal.

(8) "Recovery" means the recovery of overpayments, damages, fines, penalties, costs, expenses, restitution, attorney fees, interest, or settlement amounts.

Acts 2010, No. 658, §1.



RS 39:2165.3 - False or fraudulent claim; misrepresentation

§2165.3. False or fraudulent claim; misrepresentation

A. No person shall knowingly present or cause to be presented a false or fraudulent claim for funds, property, use of property, or other compensation from an oil spill relief program.

B. No person shall knowingly engage in misrepresentation to obtain, or attempt to obtain, funds, property, use of property, or other compensation from an oil spill relief program.

C. No person shall conspire to defraud, or attempt to defraud, an oil spill relief program through misrepresentation or by obtaining, or attempting to obtain payment for a false or fraudulent claim.

D. No person shall knowingly make, use, or cause to be made or used a false, fictitious, or misleading statement on any form or document for the purpose of certifying or qualifying any person for eligibility for oil spill relief programs or receiving any funds, property, use of property, or other compensation from an oil spill relief program that that person is not authorized to receive.

E. Each violation of this Section may be treated as a separate violation or may be combined into one violation at the option of the attorney general.

F. No action brought pursuant to this Section shall be instituted later than ten years after the date upon which the alleged violation occurred; however, the action shall be instituted within one year of when the attorney general knew that the prohibited conduct occurred.

Acts 2010, No. 658, §1.



RS 39:2165.4 - Civil actions authorized

§2165.4. Civil actions authorized

A. In addition to any other civil, criminal, or administrative action authorized by law, the attorney general may institute a civil action in the courts of this state to seek recovery from persons who violate the provisions of this Chapter.

B. An action to recover costs, expenses, fees, and attorney fees shall be ancillary to, and shall be brought and heard in the same court as, the civil action brought under the provision of Subsection A of this Section.

C.(1) A prevailing defendant may seek only recovery for costs, expenses, fees, and attorney fees if the court finds, following a contradictory hearing, that either of the following apply:

(a) The action was instituted by the attorney general pursuant to Subsection A of this Section after it should have been determined by the attorney general to be frivolous, vexatious, or brought primarily for the purpose of harassment.

(b) The attorney general proceeded with the action instituted pursuant to Subsection A of this Section after it should have been determined by the attorney general that proceeding would be frivolous, vexatious, or for the purpose of harassment.

(2) Recovery awarded to a prevailing defendant shall be awarded only for those reasonable, necessary, and proper costs, expenses, fees, and attorney fees actually incurred by the prevailing defendant.

D. An action to recover costs, expenses, fees, and attorney fees may be brought no later than sixty days after the rendering of judgment by the district court, unless the district court decision is appealed. If the district court decision is appealed, such action may be brought no later than sixty days after the rendering of the final opinion on appeal by the court of appeal or, if applicable, by the supreme court.

Acts 2010, No. 658, §1.



RS 39:2165.5 - Damages; fines; penalties; interest

§2165.5. Damages; fines; penalties; interest

A. Actual damages incurred as a result of a violation of the provisions of this Chapter shall be recovered only once on behalf of the oil spill relief program and shall not be waived by the court. Actual damages shall equal the difference between the amounts received by the person from the oil spill relief program and the value of the benefits that the person should have received had not a violation of this Chapter occurred plus interest at the maximum rate of legal interest provided by R.S. 13:4202 from the date the damage occurred to the date of repayment.

B. Except as limited by this Section, any person who is found to have violated any provision of this Chapter shall be subject to a civil fine in an amount not to exceed three times the amount of actual damages sustained by the oil spill relief program as a result of the violation.

C. In addition to any other penalty or fine imposed herein, any person who is found to have violated any provision of this Chapter shall be subject to a civil monetary penalty of not more than ten thousand dollars for each false or fraudulent claim, misrepresentation, illegal remuneration, or other act prohibited by this Chapter.

D. Costs, expenses, fees, and attorney fees. (1) Any person who is found to have violated this Chapter shall be liable for all costs, expenses, and fees related to investigations and proceedings associated with the violation, including attorney fees.

(2) All awards of costs, expenses, fees, and attorney fees are subject to review by the court using a reasonable, necessary, and proper standard of review.

(3) The attorney general shall promptly remit awards for those costs, expenses, and fees incurred by the various clerks of court or sheriffs involved in the investigations or proceedings to the appropriate clerk or sheriff.

Acts 2010, No. 658, §1.



RS 39:2165.6 - Qui tam action; civil action filed by private person

§2165.6. Qui tam action; civil action filed by private person

A. A private person may institute a civil action to seek recovery on behalf of oil spill relief programs and himself, except for the civil monetary penalty provided in R.S. 39:2165.5(C), for a violation of this Chapter. The institutor shall be known as a "qui tam plaintiff" and the civil action shall be known as a "qui tam action".

B.(1) A qui tam plaintiff shall be an original source of the information which serves as the basis for the alleged violation. More than one person may serve as a qui tam plaintiff in a qui tam action arising out of the same information and allegations provided each person qualifies as an original source.

(2) For purposes of this Section, the term "original source" means a person who has direct and independent knowledge of the alleged violation and who has voluntarily provided the information to the attorney general before filing a qui tam action with the court.

C. No qui tam action shall be instituted later than one year after the date a qui tam complaint is received by the attorney general.

D.(1) No court shall have jurisdiction over a qui tam action based upon a disclosure of allegations or transactions in a criminal, civil, or administrative hearing or as the result of disclosure of a governmental audit report, investigation, or hearing unless the person bringing the action is an original source of the information.

(2) No court shall have jurisdiction over a qui tam action based upon a disclosure through the media unless the person bringing the action is an original source of the information and that fact is confirmed by a person with knowledge of who provided the information.

E.(1) A person who is or was a public employee or public official or a person who is or was acting on behalf of the state shall not bring a qui tam action if the person has or had a duty or obligation to report, investigate, or pursue allegations of wrongdoing or misconduct by persons receiving funds pursuant to an oil spill relief program.

(2) A person who is or was a public employee or public official or a person who is or was acting on behalf of the state shall not bring a qui tam action if the person has or had access to records of the state through the normal course and scope of his employment or other relationship with the state.

F. No employer of a qui tam plaintiff shall discharge, demote, suspend, threaten, harass, or discriminate against a qui tam plaintiff at any time arising out of the fact that the qui tam plaintiff brought an action pursuant to this Chapter unless the court finds that the qui tam plaintiff has instituted or proceeded with an action that is frivolous, vexatious, or harassing.

G. The court shall allow the attorney general to intervene and proceed with the qui tam action in the district court at any time during the qui tam action proceedings.

H. Notwithstanding any other law to the contrary, a qui tam complaint and information filed with the attorney general shall not be subject to discovery or become public record until judicial service of the qui tam action is made on any of the defendants, except that the information contained therein may be given to other governmental entities or their authorized agents for review and investigation. Such entities and their authorized agents shall maintain the confidentiality of the information provided to them under this Subsection.

Acts 2010, No. 658, §1.



RS 39:2165.7 - Qui tam action procedures

§2165.7. Qui tam action procedures

A. The following procedures shall be applicable to a qui tam action:

(1) The complaint shall be captioned: "Oil Spill Relief Program Ex Rel.: [insert name of qui tam plaintiff(s)] v. [insert name of defendant(s)]".

(2)(a) A copy of the qui tam complaint and written disclosure of substantially all material evidence and information each qui tam plaintiff possesses shall be filed with the attorney general.

(b) The qui tam complaint and written disclosure of substantially all material evidence and information shall be filed with the attorney general within one year of the date the qui tam plaintiff knew or should have known of the information forming the basis of the complaint. No qui tam action shall be instituted by a qui tam plaintiff if he fails to timely file a complaint with the attorney general.

(3)(a) At least thirty days after filing with the attorney general, the qui tam complaint and information may be filed with the appropriate state district court. On the same date as the qui tam action is filed, the qui tam plaintiff shall serve the attorney general with notice of the filing.

(b) If more than one qui tam action arising out of the same information and allegations is filed, the court shall dismiss all qui tam actions where the complaint and information filed with the attorney general were filed thirty days or more after the first qui tam complaint and information which serve as the basis for the alleged violation were filed with the attorney general.

(4)(a) The complaint and information filed with the court shall be made under seal, shall remain under seal for at least ninety days from the date of filing, and shall be served on the defendant when the seal is removed.

(b) For good cause shown, the attorney general may request one extension of the ninety-day time period for the complaint and information to remain under seal and unserved on the defendant. This request shall be supported by affidavit or other submission in camera and under seal.

B.(1) If the attorney general elects to intervene in the action, the attorney general shall not be bound by any act of a qui tam plaintiff. The attorney general shall control the qui tam action proceedings on behalf of the state, and the qui tam plaintiff may continue as a party to the action.

(2) The qui tam plaintiff and his counsel shall cooperate fully with the attorney general during the pendency of the qui tam action.

(3) If requested by the attorney general and notwithstanding the objection of the qui tam plaintiff, the court may dismiss the qui tam action provided the qui tam plaintiff has been notified by the attorney general of the filing of the motion to dismiss and the court has provided the qui tam plaintiff a contradictory hearing on the motion.

(4) If the attorney general does not intervene, the qui tam plaintiff may proceed with the qui tam action unless the attorney general shows that proceeding would adversely affect the prosecution of any pending criminal actions or criminal investigations into the activities of the defendant. Such a showing shall be made to the court in camera and neither the qui tam plaintiff nor the defendant shall be informed of the information revealed in camera. In which case, the qui tam action shall be stayed for no more than one year.

(5) If the qui tam plaintiff objects to a settlement of the qui tam action proposed by the attorney general, the court may authorize the settlement only after a hearing to determine whether the proposed settlement is fair, adequate, and reasonable under the circumstances.

C. If a qui tam plaintiff fails to comply with any provision of this Chapter, after a contradictory hearing, the court may dismiss the qui tam plaintiff on its own motion or on motion made by the attorney general.

D. A defendant shall have thirty days from the time a qui tam complaint is served on him to file a responsive pleading.

E. The qui tam plaintiff and the defendant shall serve all pleadings and papers filed, as well as discovery, in the qui tam action on the attorney general.

F.(1) Whether or not the attorney general proceeds with the action, upon showing by the attorney general that certain actions of discovery by the qui tam plaintiff or defendant would interfere with a criminal or civil investigation or proceeding arising out of the same facts, the court shall stay the discovery for a period of not more than ninety days.

(2) Upon a further showing that federal or state authorities have pursued the criminal or civil investigation or proceeding with reasonable diligence and any proposed discovery in the qui tam action would unduly interfere with the criminal or civil investigation or proceeding, the court may stay the discovery for an additional period, not to exceed one year.

(3) Such showings shall be conducted in camera and neither the defendant nor the qui tam plaintiff shall be informed of the information presented to the court.

(4) If discovery is stayed pursuant to this Subsection, the trial and any motion for summary judgment in the qui tam action shall likewise be stayed.

Acts 2010, No. 658, §1.



RS 39:2165.8 - Administrative or civil action

§2165.8. Administrative or civil action

Notwithstanding any other provision of this Chapter, the attorney general may elect to pursue an administrative or civil action against a qui tam defendant through any alternative remedy available to the attorney general.

Acts 2010, No. 658, §1.



RS 39:2165.9 - Recovery awarded to a qui tam plaintiff

§2165.9. Recovery awarded to a qui tam plaintiff

A.(1) Except as provided by Subsection D of this Section and Paragraph (3) of this Subsection, if the attorney general intervenes in the action brought by a qui tam plaintiff, the qui tam plaintiff shall receive at least ten percent, but not more than twenty percent, of actual damages and civil fines awarded by the court, exclusive of the civil monetary penalty provided by R.S. 39:2165.5(C).

(2) In making a determination of award to the qui tam plaintiff, the court shall consider the extent to which the qui tam plaintiff substantially contributed to investigations and proceedings related to the qui tam action.

(3) If the court finds the allegations in the qui tam action to be based primarily on disclosures of specific information other than information provided by the qui tam plaintiff, the court may award less than ten percent of actual damages and civil fines awarded by the court, exclusive of the civil monetary penalty provided in R.S. 39:2165.5(C), taking into account the significance of the information and the role of the qui tam plaintiff in advancing the qui tam action to judgment or settlement.

B. Except as provided by Subsection D of this Section, if the attorney general does not intervene in the qui tam action, the qui tam plaintiff shall receive an amount, not to exceed thirty percent of actual damages, civil fines, and the civil monetary penalty provided for in R.S. 39:2165.5(C), which the court decides is reasonable for the qui tam plaintiff pursuing the action to judgment or settlement.

C.(1) In addition to all other recovery to which he is entitled and if he prevails in the qui tam action, the qui tam plaintiff shall be entitled to an award against the defendant for costs, expenses, fees, and attorney fees, subject to review by the court using a reasonable, necessary, and proper standard of review.

(2) If the attorney general does not intervene and the qui tam plaintiff conducts the action, the court shall award costs, expenses, fees, and attorney fees to a prevailing defendant if the court finds that the allegations made by the qui tam plaintiff were meritless or brought primarily for the purposes of harassment. A finding by the court that qui tam allegations were meritless or brought primarily for the purposes of harassment may be used by the prevailing defendant in the qui tam action or any other civil proceeding to recover losses or damages sustained as a result of the qui tam plaintiff filing and pursuing such a qui tam action.

D. Whether or not the attorney general intervenes, if the court finds that the action was brought by a person who participated in the violation which is the subject of the action, then the court may, to the extent the court considers appropriate, reduce the share of the proceeds of the action which the qui tam plaintiff would otherwise receive under Subsection A or B of this Section, taking into account the role that the qui tam plaintiff played in advancing the case to judgment or settlement and any relevant circumstances pertaining to the qui tam plaintiff's participation in the violation. A person who planned the violation shall not be entitled to recovery.

E. When more than one party serves as a qui tam plaintiff, the share of recovery each receives shall be determined by the court. In no case, however, shall the total award to multiple qui tam plaintiffs be greater than the total award allowed to a single qui tam plaintiff under Subsection A or B of this Section.

F. In no instance shall the attorney general or the state be liable for any costs, expenses, fees, or attorney fees incurred by the qui tam plaintiff or for any award entered against the qui tam plaintiff.

G. The percentage of the share awarded to or settled for by the qui tam plaintiff shall be determined using the total amount of the award. However, the total amount of funds lost from the oil spill relief program must be made whole through the payment of any and all actual damages prior to the disbursement of any funds related to the percentage of the damages to be received by the qui tam plaintiff.

Acts 2010, No. 658, §1.



RS 39:2165.10 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§2165.10. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 39:2165.11 - Rewards for fraud and abuse information

§2165.11. Rewards for fraud and abuse information

A. The attorney general may provide a reward of up to two thousand dollars to an individual who submits information to the attorney general which results in recovery pursuant to the provisions of this Chapter, provided such individual is not himself subject to recovery under this Chapter.

B. The attorney general shall grant rewards only to the extent monies are appropriated for this purpose by the legislature. The attorney general shall determine the amount of a reward, not to exceed two thousand dollars per individual per action, and establish a process to grant the reward in accordance with rules and regulations promulgated in accordance with the Administrative Procedure Act.

Acts 2010, No. 658, §1; Acts 2012, No. 834, §9, eff. July 1, 2012.



RS 39:2165.12 - Whistleblower protection and cause of action

§2165.12. Whistleblower protection and cause of action

A. No employee shall be discharged, demoted, suspended, threatened, harassed, or discriminated against in any manner in the terms and conditions of his employment because of any lawful act engaged in by the employee or on behalf of the employee in furtherance of any action taken pursuant to this Chapter in regard to a person from whom recovery is or could be sought. Such an employee may seek any and all relief for his injury to which he is entitled under state or federal law.

B. No individual shall be threatened, harassed, or discriminated against in any manner by a business organization, government agency, or other person because of any lawful act engaged in by the individual or on behalf of the individual in furtherance of any action taken pursuant to this Chapter in regard to a person from whom recovery is or could be sought. Such an individual may seek any and all relief for his injury to which he is entitled under state or federal law.

C.(1) An employee of a private entity may bring his action for relief against his employer in the same court as the action or actions were brought pursuant to this Chapter.

(2) A person aggrieved of a violation of Subsection A or B of this Section shall be entitled to treble damages.

D. A qui tam plaintiff shall not be entitled to recovery pursuant to this Section if the court finds that the qui tam plaintiff instituted or proceeded with an action that was frivolous, vexatious, or harassing.

Acts 2010, No. 658, §1.



RS 39:2171 - Louisiana Initiative for Veteran and Service-Connected Disabled Veteran-Owned Small Entrepreneurships; intent

CHAPTER 23. LOUISIANA INITIATIVE FOR VETERAN AND

SERVICE-CONNECTED DISABLED VETERAN-OWNED

SMALL ENTREPRENEURSHIPS (THE VETERAN INITIATIVE)

§2171. Louisiana Initiative for Veteran and Service-Connected Disabled Veteran-Owned Small Entrepreneurships; intent

A. The legislature hereby establishes the Louisiana Initiative for Veteran and Service-Connected Disabled Veteran-Owned Small Entrepreneurships (the Veteran Initiative), hereinafter referred to in this Chapter as the "initiative", to facilitate the growth and stability of Louisiana's economy by fostering utilization by state interests of the business offerings available for state procurement and public contracts from Louisiana's veteran and service-connected disabled veteran-owned small entrepreneurships, and providing a clearinghouse of information to these entrepreneurships. Veterans of the United States Armed Forces have served the state of Louisiana and the United States, often at great risk, to preserve the American dream of freedom and prosperity. Given the magnitude of the state's procurement and public contracting activity, state government is uniquely situated to create an environment where veteran and service-connected disabled veteran-owned small entrepreneurships have an opportunity to thrive and ultimately enhance the stability of Louisiana's economy.

B. The provisions of this Chapter are intended to encourage business opportunities for veteran and service-connected disabled veteran-owned small entrepreneurships. The criteria for certification as a veteran and service-connected disabled veteran-owned small entrepreneurship for the purposes of the initiative shall be as established in R.S. 39:2006, and as may be additionally refined by administrative rule.

Acts 2009, No. 167, §1.



RS 39:2172 - Definitions

§2172. Definitions

As used in this Chapter, the following words and phrases shall have the meanings ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Agency" or "state agency" means any department, office, division, commission, council, board, bureau, committee, institution, agency, government corporation, or other establishment or official of the executive or judicial branches of state government.

(2) "Commissioner" means the commissioner of administration.

(3) "Contract" or "public contract" means all types of state agreements, regardless of what they may be called, for the purchase of materials, supplies, services, or major repairs, or for the making of any public works. It includes awards and notices of award; contracts of a fixed-price, cost, cost-plus a fixed-fee, or incentive type; contracts providing for the issuance of job or task orders; leases; letter contracts; and purchase orders. It also includes supplemental agreements with respect to any of the foregoing.

(4) "Contractor" means any person having a contract with a state agency.

(5) "Data" means recorded information, regardless of form or characteristic.

(6) "Goal" means a numerically expressed objective relating to state procurements and public works contracts that a state agency or contractor is encouraged to make a good faith effort to achieve.

(7) "Procurement" means the buying, purchasing, renting, leasing, or otherwise obtaining any materials, supplies, services, or major repairs. It also includes all functions that pertain to the obtaining of any public procurement, including description of requirements, selection and solicitation of sources, preparation and award of contract, and all phases of contract administration.

(8) "Public work" means the erection, construction, alteration, improvement, or repair of any public facility or immovable property owned, used, or leased by a state agency.

(9) "Service-connected disabled veteran-owned small entrepreneurship" means any corporation, partnership, individual, sole proprietorship, joint stock company, joint venture, or any other legal entity which has not less than fifty-one percent ownership by a veteran of the United States Armed Forces with a service-connected disability, and meets the criteria for certification by the secretary of the Department of Economic Development pursuant to R.S. 39:2176. Service-connected disability will be ascertained with appropriate documents from the United States Department of Veterans Affairs or the Louisiana Department of Veterans Affairs.

(10) "Veteran-owned small entrepreneurship" means any corporation, partnership, individual, sole proprietorship, joint stock company, joint venture, or any other legal entity which has not less than fifty-one percent ownership by a veteran of the United States Armed Forces and meets the criteria for certification by the secretary of the Department of Economic Development pursuant to R.S. 39:2176.

Acts 2009, No. 167, §1.



RS 39:2173 - Application of Chapter

§2173. Application of Chapter

Notwithstanding any other provision of law to the contrary, the provisions of this Chapter apply to procurements and public contracts which are governed by Chapter 10 of Title 38, Chapters 16 and 17 of this Title, and Parts XIII and XIII-A of Chapter 1 of Title 48 of the Louisiana Revised Statutes of 1950. This Chapter shall not apply to agency expenditures for amortization of debt, debt service, depreciation, employee benefits, per diem, relocation expenses, salaries, postage, and transfers of charges. This Chapter shall not apply to contracts for sole-source items, contracts with other governmental entities, and those contracts that are prohibited by federal law from inclusion in this Chapter.

Acts 2009, No. 167, §1.



RS 39:2174 - State goals for procurements and public contracts

§2174. State goals for procurements and public contracts

The commissioner of administration shall establish annual goals for veteran and service-connected disabled veteran-owned small entrepreneurship participation in state procurements and public contracts. The commissioner shall determine the appropriate level and number of goals for each year. The formulation of each goal shall be based on historical procurement and public contracting data and any other factors which the commissioner deems useful. As part of development of goals, the commissioner may consider the capacity of veteran and service-connected disabled veteran-owned small entrepreneurships available to participate in meeting goals, which may be determined based on past experience, available veteran and service-connected disabled veteran-owned small entrepreneurship certifications, and recognized industry composition. The commissioner shall provide guidance to agencies with respect to estimation of dollar values for anticipated procurement and contract activity to be used in the development of a goal. Agencies shall report any data required by the commissioner in this regard in accordance with a schedule established by the commissioner.

Acts 2009, No. 167, §1.



RS 39:2175 - Competitive source selection

§2175. Competitive source selection

Methods of source selection which may be utilized by an agency to satisfy a state goal for contracting with veteran and service-connected disabled veteran-owned small entrepreneurships shall include but not be limited to:

(1) Any method provided for in an executive order governing small purchases.

(2) The purchase of goods, operating services, major repairs, personnel services, professional services, consulting services, and public works directly from a certified veteran and service-connected disabled veteran-owned small entrepreneurship under an agency's discretionary purchasing authority.

(3) Direct purchase from a certified veteran and service-connected disabled veteran-owned small entrepreneurship who is a distributor on a state contract.

(4) The inclusion of the requirement that a bidder or offeror have a good faith subcontracting plan to utilize a certified veteran and service-connected disabled veteran-owned small entrepreneurship as part of a competitive bid or a request for proposal, pursuant to guidelines established by the commissioner of administration.

(5) An allowance for at least ten percent of the total evaluation points in a request for proposal be awarded to an offeror demonstrating a good faith effort to use veteran and service-connected disabled veteran-owned small entrepreneurships as subcontractors.

(6) Ten percent of the total evaluation points in a request for proposal shall be awarded to an offeror who is a certified veteran and service-connected disabled veteran-owned small business entrepreneurship. The mandatory award of evaluation points required by this Paragraph shall be included in all requests for proposals, unless the inclusion jeopardizes funding for the procurement or violates any other provision of law. Any request for an exemption from the requirements of this Paragraph shall be submitted in writing to the commissioner of administration who shall either deny or approve the request. The provisions of this Paragraph shall not apply to design-build or construction manager at risk methods of construction.

Acts 2009, No. 167, §1; Acts 2016, No. 670, §1.



RS 39:2176 - Certification of businesses by Department of Economic Development; listing of veteran and service-connected disabled veteran-owned small entrepreneurships; reporting

§2176. Certification of businesses by Department of Economic Development; listing of veteran and service-connected disabled veteran-owned small entrepreneurships; reporting

A. The secretary of the Department of Economic Development, hereinafter referred to in this Section as the "department", shall certify businesses as veteran and service-connected disabled veteran-owned small entrepreneurships for the purposes of this Chapter. "Veteran-owned small entrepreneurship" and "service-connected disabled veteran-owned small entrepreneurship" means any corporation, partnership, individual, sole proprietorship, joint stock company, joint venture, or any other legal entity which meets all of the following criteria:

(1) Independently owned and operated.

(2) Not dominant in its field of operations, which shall be determined by consideration of the business's number of employees, volume of business, financial resources, competitive status, and ownership or control of materials, processes, patents, license agreements, facilities, and sales territory.

(3) Is owned by and has officers who are citizens or legal residents of the United States, all of whom are domiciled in Louisiana, and who maintain the principal business office in Louisiana.

(4) Together with any of its affiliate entities, has fewer than fifty full-time employees with average annual gross receipts not exceeding ten million dollars per year for construction operations and five million dollars per year for nonconstruction operations, for each of the previous three tax years.

B. The department shall develop an application process for entities seeking certification, which process shall be established through promulgation of rules and regulations pursuant to the Administrative Procedure Act. The department shall notify each applicant in writing relative to the outcome of their application. The department shall maintain a listing of all veteran and service-connected disabled veteran-owned small entrepreneurships which shall be updated monthly. This listing shall be available on the Internet and shall also be available in written form upon written request.

C. The certification of veteran and service-connected disabled veteran-owned small entrepreneurships as provided herein shall supersede all other rules and regulations promulgated by any agency specifically related to certification or designation of a business which is small or in some other way noteworthy for purposes of procurement and public contracts; however, this preeminence shall not apply to any programs or activities required by the federal government.

D. The department shall consult with the Louisiana Department of Veterans Affairs and any other state agency as is necessary to carry out the provisions of this Chapter. The department shall rely on data to be furnished by the Louisiana Workforce Commission with respect to certification criteria related to numbers of employees.

E. Repealed by Acts 2010, No. 1034, §3.

Acts 2009, No. 167, §1; Acts 2010, No. 1034, §3; Acts 2012, No. 498, §1, eff. June 5, 2012.



RS 39:2177 - Responsibilities of the commissioner of administration; training; reporting

§2177. Responsibilities of the commissioner of administration; training; reporting

A. The commissioner shall establish policies and procedures necessary for implementing the Louisiana Initiative for Veteran and Service-Connected Disabled Veteran-Owned Small Entrepreneurships and increasing the use of veteran and service-connected disabled veteran-owned small entrepreneurships in state procurements and public contracts. This shall include measures to ensure agency adoption and compliance with the requirements of this Chapter.

B. The commissioner shall develop standard contract clauses to be used by agencies in requests for proposals, advertisements, and solicitations for bids as are necessary to carry out the purposes of this Chapter.

C. The commissioner shall provide periodic training for relevant state employees to acquaint them with the requirements of the initiative and administrative law related thereto. Each agency shall ensure that at least one employee from that agency attends such training, in accordance with the training schedule to be established by the commissioner. The commissioner shall include information with respect to actual agency staff participation in such training as part of his annual report to the legislature as provided in Subsection E of this Section.

D. The commissioner shall conduct a training program at least semiannually to acquaint veteran and service-connected disabled veteran-owned small entrepreneurships with state procurement and public contract proposal and bidding practices. This shall include all state procurements which are governed by Chapter 10 of Title 38, Chapters 16 and 17 of this Title, and Parts XIII and XIII-A of Chapter 1 of Title 48 of the Louisiana Revised Statutes of 1950. The commissioner shall also secure the assistance of staff from the Louisiana Department of Veterans Affairs for veteran-specific information and data, and either the Department of Transportation and Development, Department of Natural Resources, or Department of Environmental Quality who are knowledgeable about state procurements undertaken pursuant to Chapter 10 of Title 38 and Parts XIII and XIII-A of Chapter 1 of Title 48 of the Louisiana Revised Statutes of 1950, for the purpose of providing practical advice to veteran and service-connected disabled veteran-owned small entrepreneurships relative to procurements and public contracts governed by such law.

E. The commissioner shall annually prepare a report on the progress of the initiative in the most recently ended fiscal year, which shall be made available on the Internet and shall be delivered to the House Committee on Appropriations and the Senate Committee on Finance by the fifteenth day of January each year. The commissioner shall establish the reporting requirements for agencies which undertake procurements and public contracts independent of the division of administration, so that data from such agencies will be available to the commissioner for inclusion in this report. The commissioner's report shall include information which he deems useful to the legislature and the citizens of Louisiana with respect to analysis of the progress of the initiative, but at a minimum, it shall contain the following elements:

(1) The total number and dollar value of all agency contracts awarded to veteran and service-connected disabled veteran-owned small entrepreneurships in that fiscal year.

(2) The number of contracts that included a good faith veteran and service-connected disabled veteran-owned small entrepreneurship subcontracting plan.

(3) Information related to the graduation rates for veteran and service-connected disabled veteran-owned small entrepreneurships which in that year grew to exceed the size standards for certification eligibility. This information shall be developed from data provided to the commissioner by the Department of Economic Development.

F. The commissioner may adopt and promulgate rules and regulations he deems necessary for implementation and administration of the provisions of this Chapter, pursuant to the Administrative Procedure Act.

Acts 2009, No. 167, §1.



RS 39:2178 - State agency initiative coordinators and reporting

§2178. State agency initiative coordinators and reporting

A. Each agency of the state shall participate in the Louisiana Initiative for Veteran and Service-Connected Disabled Veteran-Owned Small Entrepreneurships by complying with all provisions of this Chapter, administrative law related thereto, and any other requirements of the commissioner.

B. Each agency shall maintain current data relating to its procurement and public contract activities with respect to the requirements of this Chapter. The agency shall be prepared to provide to the commissioner of administration, upon request, the total number and dollar value of all contracts awarded to veteran and service-connected disabled veteran-owned small entrepreneurships in that fiscal year, as well as contracts which provided a good faith veteran and service-connected disabled veteran-owned small entrepreneurship subcontracting plan.

C. The initiative coordinator shall be the person serving in the position of undersecretary for a state department or business manager for a state agency. The coordinator shall undertake any duties the agency head deems necessary to ensure that the agency achieves its maximum potential with respect to usage of veteran and service-connected disabled veteran-owned small entrepreneurships in its procurements and public contracts. Specifically, the coordinator shall be responsible for all of the following activities:

(1) Collection and reporting of agency data to the commissioner.

(2) Coordination of forums to be held at the agency at which veteran and service-connected disabled veteran-owned small entrepreneurships and contractors making a good faith effort to subcontract with veteran and service-connected disabled veteran-owned small entrepreneurships shall be invited to deliver technical and business presentations demonstrating their capability to do business with the agency. Agency participants in such forums shall be those senior managers and procurement personnel who administer procurements and public contracts relevant to the veteran and service-connected disabled veteran-owned small entrepreneurship. The forums shall be conducted at least annually.

Acts 2009, No. 167, §1.



RS 39:2179 - Responsibilities of the Louisiana Department of Veterans Affairs

§2179. Responsibilities of the Louisiana Department of Veterans Affairs

A. The secretary of the Louisiana Department of Veterans Affairs, hereinafter referred to in this Section as "Veterans Affairs", shall assist Louisiana's veterans and service-connected disabled veterans in procuring state and federal contracts.

B. The secretary of Veterans Affairs shall establish policies and procedures necessary for implementing and publicizing an Internet-based information clearinghouse for the Louisiana Initiative for Veterans and Service-Connected Disabled Veteran-Owned Small Entrepreneurships to Louisiana's veteran population.

C. Veterans Affairs shall consult and collaborate with local, state, federal, and nongovernmental agencies and organizations as necessary to carry out the provisions of this Chapter. Veterans Affairs shall rely on data furnished by the United States Department of Veterans Affairs with respect to the number of veterans and service-connected disabled veterans in the state of Louisiana.

D. Veterans Affairs shall gather veteran-specific demographic, employment, and entrepreneurial data for the commissioner's consideration in developing annual goals of the initiative and as additional sources of information for the commissioner's annual report.

Acts 2009, No. 167, §1.



RS 39:2181 - Applicability; definitions

CHAPTER 24. PROHIBITIONS IN PUBLIC GOVERNMENTAL

CONTRACTS AND PROCUREMENT

§2181. Applicability; definitions

A. This Chapter shall apply to any contract or cooperative endeavor agreement that results from any bid or other award governed under Chapter 17 of this Title. However, provided that other applicable provisions of the Procurement Code are followed, this Chapter shall not apply to any purchase by a state agency directly from a vessel manufacturer or an outboard motor manufacturer.

B. For the purpose of this Chapter, "public entity" shall mean any agency, board, commission, department, or public corporation of the state, created by the constitution or statute or pursuant thereto, or any political subdivision of the state, including but not limited to any political subdivision as defined by Article VI, Section 44 of the Constitution of Louisiana, and any public housing authority, public school board, or any public officer whether or not an officer of a public corporation or political subdivision.

Acts 2010, No. 376, §2; Acts 2012, No. 752, §2.



RS 39:2182 - Prohibition of bids from or contracts with unlicensed dealers

§2182. Prohibition of bids from or contracts with unlicensed dealers

A. A public entity shall not accept any bid from or enter into any contract or cooperative endeavor agreement, or any other transaction for the procurement of vehicles, with a dealer who does not possess a valid dealer's license issued under the provisions of R.S. 32:1254.

B. A public entity shall require that any bid submitted by, or a contract or cooperative endeavor agreement with, a dealer for the purchase of vehicles shall include a copy of a valid dealer's license issued under the provisions of R.S. 32:1254.

C. A public entity shall reject any bid submitted by a dealer for the purchase of vehicles which does not include a copy of a valid dealer's license.

D. A public entity shall not sign a contract or cooperative endeavor agreement with a dealer for the purchase of vehicles which does not include a copy of a valid dealer's license.

E. If in the course of an audit or review by the legislative auditor, pursuant to the powers and duties in R.S. 24:513, a violation of this Section is found, the legislative auditor shall report such findings to the Louisiana Motor Vehicle Commission.

Acts 2010, No. 376, §2.



RS 39:2191 - Applicability; definitions

CHAPTER 25. PROHIBITIONS IN PUBLIC GOVERNMENTAL

CONTRACTS AND PROCUREMENT

§2191. Applicability; definitions

A. This Chapter shall apply to any contract or cooperative endeavor agreement that results from any bid or other award governed under Chapter 17 of this Title.

B. For the purpose of this Chapter, "public entity" shall mean any agency, board, commission, department, or public corporation of the state, created by the constitution or statute or pursuant thereto, or any political subdivision of the state, including but not limited to any political subdivision as defined by Article VI, Section 44 of the Constitution of Louisiana, and any public housing authority, public school board, or any public officer whether or not an officer of a public corporation or political subdivision.

Acts 2010, No. 864, §2.



RS 39:2192 - Right to prohibit awards or procurement with individuals convicted of certain felony crimes

§2192. Right to prohibit awards or procurement with individuals convicted of certain felony crimes

A. In awarding contracts, any public entity is authorized to reject the lowest bid from, or not award the contract to, a business in which any individual with an ownership interest of five percent or more has been convicted of, or has entered a plea of guilty or nolo contendere to any state felony crime or equivalent federal felony crime committed in the solicitation or execution of a contract or bid awarded under the laws governing public contracts under the provisions of Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950, the Louisiana Procurement Code under the provisions of Chapter 17 of this Title.

B. Nothing in this Section shall impose a duty, responsibility, or requirement on a public entity to perform criminal background checks on contractors, vendors, or subcontractors. It shall be the responsibility of any person, company, or entity making an allegation of prior convictions on the part of any individual with an ownership interest of five percent or more in any bidder to present prima facie evidence to the public entity supporting their claim.

C. If evidence is submitted substantiating that any individual with an ownership interest of five percent or more in the lowest bidder has been convicted of, or has entered a plea of guilty or nolo contendere to any state felony crime or equivalent federal felony crime committed in the solicitation or execution of a contract or bid awarded under the laws listed in Subsection A of this Section and the public entity rejects the lowest bid, the company whose bid is rejected shall be responsible to the public entity for the costs of rebidding, the increased costs of awarding to the second low bidder, or forfeiture of the bid bond, whichever is higher.

Acts 2010, No. 864, §2.



RS 39:2201 - Title

CHAPTER 26. LOUISIANA FIRST HIRING ACT

§2201. Title

This Chapter shall be known as the "Louisiana First Hiring Act".

Acts 2012, No. 414, §1.



RS 39:2202 - Definitions

§2202. Definitions

As used in this Chapter the following terms have the following meanings unless the context clearly indicates otherwise:

(1) "Agency" means the Coastal Protection and Restoration Authority.

(2) "Contract" or "public contract" means all types of state agreements, regardless of what they may be called, for services, major repairs, or for the making of any public work funded by monies received by the agency or a political subdivision from the Federal Resources and Ecosystems Sustainability, Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of 2011, hereinafter referred to as "RESTORE", or as a result of any settlement related to the explosion on, and sinking of the mobile offshore drilling unit Deepwater Horizon, or the Comprehensive Master Plan for Coastal Protection. The term "contract" shall include awards and notices of award; contracts of a fixed-price, cost, cost plus a fixed-fee, or incentive type contracts; contracts providing for the issuance of job or task orders; leases; letter contracts; and purchase orders. Supplemental agreements with respect to any of the foregoing contracts shall also be considered a "contract" for purposes of this Chapter.

(3) "Contractor" means any person who has a contract with the Coastal Protection and Restoration Authority or a political subdivision to perform a public work as defined in this Chapter.

(4) "Data" means recorded information, regardless of form or characteristic.

(5) "Director" means the executive director of the Coastal Protection and Restoration Authority.

(6) "Public work" means the erection, construction, alteration, improvement, or repair of any public facility or immovable property owned, used, or leased by the Coastal Protection and Restoration Authority or a political subdivision which project is funded entirely or partially by monies received through the Federal Resources and Ecosystems Sustainability, Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of 2011, or as a result of any settlement related to the explosion on, and sinking of the mobile offshore drilling unit Deepwater Horizon, or the Comprehensive Master Plan for Coastal Protection.

Acts 2012, No. 414, §1; Acts 2016, No. 430, §5.



RS 39:2203 - Application of Chapter

§2203. Application of Chapter

A. Notwithstanding any provision of law to the contrary, the provisions of this Chapter apply to public contracts of the agency or a political subdivision that are governed by Chapter 10 of Title 38, Chapters 16 and 17 of this Title, and Parts XIII and XIII-A of Chapter 1 of Title 48 of the Louisiana Revised Statutes of 1950. This Chapter shall not apply to agency expenditures for amortization of debt, debt service, depreciation, employee benefits, per diem, relocation expenses, salaries, postage, and transfers of charges.

B. This Chapter shall not apply to contracts for sole-source items, contracts with other governmental entities, and those contracts that are prohibited by federal law from inclusion in this Chapter. In addition, the provisions of this Chapter shall not apply to contracts entered into where there is imminent threat to life or property, where an emergency has been declared by the governor under the provisions of the Louisiana Homeland Security and Emergency Assistance and Disaster Act, R.S. 29:721, et seq., or where the chairman of the Coastal Protection and Restoration Authority, with the approval of the Coastal Protection and Restoration Authority Board, determines that an emergency exists whereby compliance with the provisions of this Chapter would create unreasonable hardship.

C. Political subdivisions are authorized to adopt all or any part of this Chapter and its accompanying regulations.

Acts 2012, No. 414, §1.



RS 39:2204 - Contracts for public work

§2204. Contracts for public work

A. Any contract entered into by the agency or a political subdivision after August 1, 2012, shall conform to the requirements of this Section. In addition to all other provisions of law governing contracts for public works, including specifically the use of sealed bidding, requests for proposals, or any other type of competition used by the agency or a political subdivision, the contractor, within ten days of the contract having been awarded, shall submit to the Louisiana Workforce Commission the information required in Subsection B of this Section.

B. Each submission to the Louisiana Workforce Commission shall contain all of the following information:

(1) The number and types of jobs anticipated for the project.

(2) The skill level of the jobs anticipated for the project.

(3) The wage or salary range for each job anticipated for the project.

(4) Methods, if any, that the contractor will use to recruit unemployed persons or persons employed in low wage jobs to fill job openings for the project.

C. Within ten days of receipt of the information required in Subsection B of this Section, the Louisiana Workforce Commission shall provide the contractor with a list of people eligible for employment. An eligible person shall be a resident of a parish within the coastal zone as defined by the Louisiana State and Local Coastal Resources Management Act.

D. The information submitted under the provisions of Subsection B of this Section shall be used by the commission for the purpose of working with stakeholders to better align workforce training efforts to meet the needs of industry.

Acts 2012, No. 414, §1.






TITLE 40 - Public Health and Safety

RS 40:1 - TITLE 40 PUBLIC HEALTH AND SAFETY

TITLE 40

PUBLIC HEALTH AND SAFETY

CHAPTER 1. DIVISION OF HEALTH AND HEALTH OFFICERS

PART I. STATE DIVISION OF HEALTH

§1. Assistant secretary

The office of health services and environmental quality shall be administered by an assistant secretary appointed by the governor in accordance with the provisions of R.S. 36:257.

Acts 1976, No. 346, §1. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:2 - State health officer

§2. State health officer

The state health officer shall be a licensed and practicing physician in the state of Louisiana and continue to be so qualified during his term of office. He shall be a full time employee of the Louisiana Department of Health. The secretary of the Louisiana Department of Health may designate any department employee, including himself, as state health officer. No order, rule, or regulation issued by the state health officer shall take effect until it is approved and signed by the secretary.

Acts 1976, No. 346, §1. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:3 - State health officer; powers

§3. State health officer; powers

The state health officer shall at all times take all necessary steps to execute the sanitary laws of the state and to carry out the rules, ordinances and regulations as contained in the state sanitary code. He may issue warrants only to arrest or prevent epidemics or to abate any imminent menace to the public health.

Acts 1976, No. 346, §1.



RS 40:3.1 - Confidentiality of public health investigations; prohibited disclosure and discovery; civil penalties

§3.1. Confidentiality of public health investigations; prohibited disclosure and discovery; civil penalties

A. All records of interviews, questionnaires, reports, statements, notes, and memoranda procured by and prepared by employees or agents of the office of public health or by any other person, agency, or organization acting jointly with that office, including public or private colleges and universities, in connection with special morbidity and mortality studies and research investigations to determine any cause or condition of health, and any documents, records, or other information produced or given to the state health officer in response to a court order issued pursuant to R.S. 40:8, hereinafter referred to as "confidential data", are confidential and shall be used solely for statistical, scientific, and medical research purposes relating to the cause or condition of health, or for the purposes of furthering an investigation pursuant to R.S. 40:8, except as otherwise provided in this Section.

B. All confidential data shall be made available to the state health officer when necessary for the purpose of controlling nuisances dangerous to the public health, including but not limited to communicable, contagious, and infectious diseases, as well as illnesses, diseases, and genetic disorders or abnormalities.

C. The office of public health shall promulgate rules and regulations in accordance with the Administrative Procedure Act to specify the extent to which confidential data may be disclosed to other local, state, or federal public health or environmental agencies, or to corroborating medical researchers, when the confidential information is necessary to carry out the duties of the agency or researcher in the investigation, control, or surveillance of disease, as determined by the office of public health.

D. Any disclosure authorized by Subsection C above shall include only the information necessary for the stated purpose of the requested disclosure, and shall be made only upon written agreement that the information will be kept confidential and will not be further disclosed without written authorization of the office of public health.

E. The furnishing of confidential data in accordance with this Section, including the furnishing or production of documents, records, or other information in good faith in compliance with a court order issued pursuant to R.S. 40:8, shall not expose any person, agency, or entity furnishing data to liability and shall not be considered to be the violation of any privileged or confidential relationship.

F. No part of the confidential data in the possession of the office of public health or the state health officer shall be available for subpoena nor shall it be disclosed, discoverable, or compelled to be produced in any civil, criminal, administrative, or other proceeding, nor shall such records be deemed admissible as evidence in any civil, criminal, administrative, or other tribunal or court for any reason.

G. Any person who intentionally discloses the content of any confidential data to any third party, except as authorized in this Section, shall be subject to a civil penalty in an amount not less than one thousand dollars and not more than five thousand dollars plus court costs, which shall be paid to the person whose record was unlawfully disclosed. Nothing in this Section shall prevent a person damaged by an unauthorized intentional disclosure from collecting civil damages to the extent of any actual damages suffered because of such a disclosure.

H. Nothing in this Section shall prohibit the publishing by the office of public health of statistical compilations relating to morbidity and mortality studies which do not identify individual cases and sources of information or religious affiliations.

Acts 1990, No. 59, §1, eff. July 26, 1990; Acts 1999, No. 667, §1.



RS 40:4 - Sanitary Code

§4. Sanitary Code

A. The state health officer acting through the office of public health of the Louisiana Department of Health shall prepare, promulgate, and enforce rules and regulations embodied within the state's Sanitary Code covering all matters within his jurisdiction as defined and set forth in R.S. 40:5. The promulgation of this Sanitary Code shall be accomplished in strict accordance with the provisions of the Administrative Procedure Act, and further, in conformity with the following guidelines and directives:

(1)(a) In order to protect the consuming public against food-borne disease, the rules and regulations contained in the Sanitary Code shall be designed so as to provide and require that all food products, including milk and milk products, ice, bottled water, marine and freshwater seafood, animal products, frozen desserts and toppings, and related similar foods, are produced from a safe and sanitary source, and are prepared, processed, packaged, handled, stored, and transported in a sanitary manner which will prevent contamination, spoilage, or adulteration. These food product rules and regulations shall be further designed so as to provide that all facilities, material, and equipment that may come into direct contact with any food or food product must be of nontoxic content to insure a sanitary, wholesome, and nutritious product.

(b)(i) Pending the availability of federal funds to implement this Subparagraph, the inspection of seafood conducted pursuant to the Sanitary Code and pursuant to the Department of Agriculture and Forestry's Seafood Inspection Program shall include a recommendation for testing of the environment, including the water source, to the appropriate agency, only when evidence of contamination, adulteration, or spoilage or of any other condition or substance which is or may be injurious to health of humans or animals is indicated. The department shall adopt rules as part of the Sanitary Code and the Department of Agriculture and Forestry shall adopt rules as part of the Seafood Inspection Program.

(ii) Subject to the appropriation of funds by the legislature, the state health officer in conjunction with the Louisiana Department of Agriculture and Forestry shall institute a public safety marketing campaign to warn the public about the risks of consuming seafood from the People's Republic of China deemed to be safe by the Seafood Inspection Program but which nevertheless contains hazardous substances. The campaign shall include a warning label program as more specifically provided for in R.S. 40:5.5.2. The state health officer shall enter into a memorandum of understanding with the Louisiana Department of Agriculture and Forestry to implement this marketing campaign.

(iii) The Louisiana Retailers Association shall work with the Louisiana Department of Agriculture and Forestry, the Louisiana Crawfish Promotion and Research Board, and other respective agencies to develop a voluntary assessment for the implementation of the public safety marketing campaign.

(c) In order to protect the public health, the state health officer shall promulgate rules and regulations relative to retail food establishments. Such rules and regulations shall not require a retail food establishment which serves alcoholic beverages and consists of five hundred square feet or less of usable floor area which is accessible to customers to have more than one restroom facility consisting of one water closet and one lavatory. Such limit of the required number of restroom facilities and fixtures shall not apply to retail food establishments which contain wet bars. For the purposes of this Section, "wet bar" shall be defined as a bar within a food service establishment at which patrons may walk up to, order, and receive an alcoholic beverage directly from a bartender.

(2) In order to prevent the occurrence or spread of communicable diseases, the rules and regulations of the Sanitary Code shall provide for an immunization program and provide for and require the reporting, including but not limited to the reporting of cases of Respiratory Syncytial Virus (RSV) when such a test is conducted by a laboratory or hospital, investigation, and application and implementation of appropriate control measures to expressly include isolation and quarantine proceedings and measures, for all communicable diseases of public health significance. However, no rule or regulation of the Sanitary Code shall impose or create any general duty to warn third parties upon any healthcare provider who has complied with the applicable reporting requirements for communicable diseases as set forth in the Sanitary Code. These rules and regulations shall also be designed to:

(a) Control rabies in dogs and to prevent rabies from occurring in humans. However, nothing in the immunization programs shall authorize the state health officer or the department to overrule the limitations in either R.S. 40:5.2, or in R.S. 17:170(E).

(b)(i) Regulate the packaging, storage, treatment, and transportation of infectious waste generated by health care providers and noncommercial generators including but not limited to private households. "Infectious waste" means waste which contains pathogens with sufficient virulence and quantity so that exposure to the waste by a susceptible host could result in an infectious disease. In addition, the rules and regulations shall provide for the certification and testing of all equipment used to treat infectious waste to assure safety, effectiveness of the equipment, and compliance with regulatory and statutory health regulations. At a minimum the rules shall provide that the testing shall be conducted annually.

(ii) Regulate the packaging, storage, treatment, disposal, and transportation of home-generated sharps waste. "Home-generated sharps waste" means needles, syringes, and other medical instruments that are capable of puncturing the skin for the delivery of medications derived from a household, including a multifamily residence or household. Rules and regulations pertaining to the packaging, storage, treatment, disposal, and transportation of home-generated sharps waste shall be promulgated prior to January 1, 2009. Such rules and regulations shall provide for public education programs and community outreach programs which shall ensure the proper handling and disposal of such sharps waste.

(iii) Regulate the issuance of permits for the commercial transportation, packaging, storage, and treatment of infectious waste. The state health officer shall establish a reasonable fee schedule for issuance of permits to entities in the business of transporting, packaging, storing, or treating infectious waste for commercial purposes. In addition, the rules and regulations shall provide for the certification and testing of all equipment used to treat infectious waste to assure safety, effectiveness of the equipment, and compliance with regulatory and statutory health regulations. At a minimum the rules shall provide that the testing shall be conducted annually. The provisions of Items (i) and (iii) of this Subparagraph, relative to the certification and testing of all equipment used to treat infectious waste, shall not apply to an office of a physician licensed to practice medicine by the Louisiana State Board of Medical Examiners, a veterinarian, or a dentist.

(iv) Require that any generator of infectious medical wastes shall only transport such waste with a transporter permitted by the department.

(v) Facilitate the filing and removal of required notices by landowners, lessees, and occupants, pursuant to R.S. 40:4.10.

(vi) Require the state health officer to establish a reasonable fee for the certification and testing of all equipment used to treat infectious waste. Such fee shall be established by rule, in accordance with the Administrative Procedure Act.

(c) Control the spread of tuberculosis by:

(i) Requiring that persons who are students in the health care professions, or volunteers helping in the caring of patients in health care institutions be free of tuberculosis in a communicable state as evidenced by a negative tuberculin skin test, a normal chest X-ray if the skin test is positive, or a statement from a Louisiana licensed physician that the person is noninfectious to others if the chest X-ray is other than normal. If the student or volunteer has a positive tuberculin skin test, or a chest X-ray other than normal, the student or volunteer shall complete a course of chemotherapy for tuberculosis prescribed by a Louisiana licensed physician, or present a signed statement from a Louisiana licensed physician stating that chemotherapy is not indicated. If the student or volunteer is known to be infected with the human immunodeficiency virus (HIV) or has acquired immunodeficiency syndrome (AIDS), he or she shall be required to have a chest X-ray in addition to a skin test for tuberculosis. If the chest X-ray is interpreted as showing any disease, then the student or volunteer will complete a course of chemotherapy for tuberculosis as prescribed by a Louisiana licensed physician or present a signed statement from a Louisiana licensed physician that a course of chemotherapy for tuberculosis is not indicated. In any case, the student or volunteer shall not be denied access to an institutional learning experience or work solely on the basis of being infected with tuberculosis, provided the infection is not communicable.

(ii) Requiring the use of isolation rooms for persons with tuberculosis in a communicable state who are cared for in hospitals or nursing homes, proper air handling in those rooms, and the use of proper masks for all applicable persons, patients, and staff to prevent the spread of infectious respiratory droplets.

(iii) Requiring proper air handling and the use of proper masks to prevent the spread of infectious respiratory droplets in and from aerosol therapy rooms in any institution.

(iv) Requiring any person entering any Louisiana prison as an inmate for forty-eight hours or more to be screened for tuberculosis in a communicable state.

(v) Requiring any person entering any Louisiana jail as an inmate for fourteen days or more to be screened for tuberculosis in a communicable state, where funding is available.

(vi) Requiring all persons with acquired immunodeficiency syndrome (AIDS) or known to be infected with human immunodeficiency virus (HIV), in the process of receiving medical treatment related to such condition, be screened for tuberculosis in a communicable state.

(vii)(aa) Requiring the isolation and/or quarantine for directly observed therapy (medication taken in the presence of a health care provider) of any person with tuberculosis in a communicable state who has failed to comply with a daily self-administered course of chemotherapy for tuberculosis prescribed by a Louisiana licensed physician.

(bb) Requiring a more restrictive isolation and/or quarantine environment specified by the state health officer or by court order for any person who fails to comply with directly observed therapy under isolation and/or quarantine as provided in Subitem (aa) of this Item.

(cc) Requiring that any person who fails to comply with the more restrictive isolation and/or quarantine environment as provided in Subitem (bb) of this Item shall be considered to have violated the provisions of the state Sanitary Code and be subject to the provisions of R.S. 40:6(B).

(3)(a) The sanitary code shall provide rules and regulations governing burial, transportation, disinterment, or other permitted disposition of dead human remains, to include regulations defining approved methodology that will insure sanitary and dignified disposal.

(b) In order to protect the public from disease associated with the handling of dead human remains, the state health officer, acting through the office of public health, shall prepare and promulgate all rules necessary to ensure that all hospitals will identify corpses that are infected with a contagious disease, when there is actual knowledge of such infection, and report such to embalmers and funeral directors who handle the corpses for interment or cremation. The state health officer shall prepare a list of contagious diseases, and such list shall be added to or deleted from as circumstances warrant.

(4) The state's sanitary code shall include rules governing the construction, operation, and maintenance of camps and campsites or parks used for house courts, tent camps, trailer camps, and similar premises used for living and recreational purposes.

(5) The state's sanitary code shall contain rules and regulations governing facilities and premises used for lodging for hire such as hotels, motels, lodging, and boarding houses.

(6) In order to protect the public against disease and nuisance resulting from the improper disposal of sanitary sewage, the state health officer shall prepare and promulgate all rules and regulations necessary to insure that adequate conveyance and disposal facilities are provided for all sanitary sewage, private or public, and in such a manner that will prevent the contamination of surroundings which would have an adverse impact on drinking water supplies, recreational waters, aquatic life, and other mechanisms of human exposure to disease. Standards for the quality of sanitary sewage discharged to the ground surface (ditches, streams, water pools, or other drainage courses), construction of sewerage works, operation of sanitary sewage conveyance, and treatment and disposal facilities shall be included. Such rules and regulations shall not include the licensing of persons engaged in the business or practice of hauling the contents of septic tanks, cesspools, vaults, or similar facilities. Plans and specifications for sewerage works shall be submitted for review and approval to the state health officer or his designee.

(7) Repealed by Acts 2014, No. 836, §4, eff. Jan. 1, 2016.

(8)(a) In order to protect the public against disease from water supplied for drinking, culinary, and ablutionary purposes, the state health officer shall prepare and promulgate all rules and regulations necessary to insure that water supplied to the public by public water supplies is obtained from safe and sanitary sources and that such sources are properly protected; is treated, stored, and conveyed in a safe and sanitary manner; and is safe and potable for human use. Standards for drinking water quality (chemical, radiological, and microbiological); water works construction; and water works operations shall be included. In order to assure compliance with promulgated regulations, plans, and specifications for public water works facilities shall be submitted to the state health officer or his designee for review and approval.

(b) The state health officer shall additionally prepare and promulgate rules and regulations necessary to develop and implement a capacity development strategy to assist public water systems to acquire and maintain technical, managerial, and financial capacity to comply with state drinking water regulations which are no less stringent than the national primary drinking water regulations. Such rules and regulations shall include a requirement that all new community water systems and new nontransient noncommunity water systems commencing operation after January 1, 1999, demonstrate technical, managerial, and financial capacity, as defined in such rules and regulations, to comply with state drinking water regulations which are no less stringent than the national primary drinking water regulations in effect on the date of commencement of operations.

(9) In order to protect the public against vectorborne diseases, the state health officer shall prepare and promulgate rules and regulations necessary to insure that disease vectors, including but not limited to mosquitoes and other biting and nonbiting flies, ticks, mites, lice, fleas, true bugs, and rodents are monitored and controlled at levels sufficient to prevent or abate outbreaks of diseases.

(10) In order to protect the public health and health-safety, the state health officer shall prepare and promulgate rules and regulations relative to public and private schools, jails and lockups, public and private buildings, including public and private hospitals and nursing homes and similar buildings where people congregate. In order to assure compliance with promulgated regulations, plans and specifications for such public and private building structures and facilities shall be submitted to the state health officer or his designee for review and approval. These rules and regulations shall apply to new buildings, structures, and facilities, as well as modifications to existing ones, and shall include space requirements, ventilation, heating and air conditioning, lighting, waste storage and disposal, and other similar factors affecting public health.

(11) In order to protect the public from disease and injuries associated with water contact recreation (swimming), the state health officer shall prepare and promulgate rules and regulations necessary to insure that public swimming pools and recreational bathing places (natural and artificial) are constructed, operated, and maintained in a safe and sanitary manner. These rules may require the submittal of appropriate plans and specifications for review and approval. These rules and regulations shall insure that the design, construction, and operation of these facilities is such that the public is protected against the transmission of disease or injury by the establishment of water quality standards (chemical, physical, and bacterial); by proper arrangement of the physical features of the site or facility; and by proper procedures for supervision and maintenance of such premises.

(12) In order to protect the public health, the state health officer shall prepare and promulgate rules and regulations relative to new rendering facilities and modifications to existing facilities. These rules and regulations shall relate to, but not be limited to, procedures for the review and approval of plans, requirements for approval by the state health officer or his designee prior to contracting for the construction of rendering plants, requirements for obtaining a permit to operate a rendering plant before operation begins, requirements for closing down a rendering plant already in operation if any condition occurs which might adversely affect the health of the community. Factors that shall be regulated include operation, containment of solid, liquid, or gaseous animal materials and byproducts during processing, storage, or transportation, odors, cleanliness, utilization of products and byproducts, and identification marking of products and byproducts.

(13) The state health officer, through the office of health services and environmental quality, shall be expressly empowered and authorized to issue emergency rules and orders when necessary and for the purposes of controlling nuisances dangerous to the public health and communicable, contagious, and infectious diseases, and any other danger to the public life and health and health-safety.

B.(1) All sanitary and food and drug inspections to monitor compliance with the provisions of the state sanitary code shall be conducted by licensed sanitarians in the employ of the Louisiana Department of Health, or by similarly licensed sanitarians in the employ of a local parish or municipal governing authority.

(2) In instances where such an inspection discloses a violation of the state Sanitary Code, the business entity or person deemed to be responsible shall be given an opportunity to correct the noted deficiency, and, if upon reinspection the premises are found to be still in need of correction of the previously cited violation, the district attorney or, in cases involving pollution of streams, rivers, lakes, bayous, or ditches located in public rights of way, the attorney general, at the request of the Louisiana Department of Health, may, in his sole discretion, seek an injunction from the district court to enforce the provisions of the state Sanitary Code. The district attorney or the attorney general shall have the power to appoint an attorney of the Louisiana Department of Health as a special assistant district attorney or a special assistant attorney general to prosecute the case. The proceeding before the district court shall be an adversary proceeding and each party shall have the power to call witnesses and subpoena documents and records. In any such proceeding, no district court shall issue an injunction to enforce any provision which it determines to be physically beyond the control of the person or business entity to comply with, or in conflict with, other provisions of state or federal law or regulations.

(3) In instances where such an inspection discloses a violation of the state Sanitary Code involving pollution of streams, rivers, lakes, bayous, or ditches located in public rights of way, the business entity or person deemed to be responsible shall be given an opportunity to correct the noted deficiency, and, if upon reinspection the previously cited violation is found to still exist, the state health officer is hereby authorized, after due process in accordance with the Administrative Procedure Act, to impose sanctions as follows:

(a) In the case of establishments which operate under license or permit issued by the office of public health of the Louisiana Department of Health, the state health officer may suspend or revoke the existing license or permit.

(b) In the case of establishments which operate without license or permit issued by the office of public health or where establishments continue to operate after the license or permit has been suspended or revoked, the state health officer may issue a civil compliance order directing the business entity or person deemed responsible for the establishment to correct the violation noted and impose a fine of one hundred dollars per day for each day the violation has not been corrected up to a maximum of ten thousand dollars. The fine shall commence on the day following the date of permit revocation or suspension, or the day following the date specified for compliance in the civil compliance order issued by the state health officer.

(c) All fines imposed under this Section shall be payable to the office of public health of the Louisiana Department of Health which shall be deposited into the state general fund.

(d) If civil action is necessary to recover fines imposed under this Section, the offender shall be liable for the amount of the fine, legal interest from the date of assessment, and all costs of recovery, including legal fees and court costs.

(e) The state health officer with the approval of the secretary of the Louisiana Department of Health may settle or resolve out of court any suit for recovery of fines if deemed in the best interest of the state.

(4) Nothing herein shall prohibit the state health officer acting through the office of public health, with the concurrence of the secretary of the Louisiana Department of Health, from seeking civil injunctive relief from a district court to assist in enforcing emergency orders, when there exists serious and imminent danger to the public health. The proceeding before the district court shall be an adversary proceeding, and each party shall have the power to call witnesses and subpoena documents and records. In any such proceeding, no district court shall issue an injunction to enforce any provision which it determines to be physically beyond the control of the person or business entity to comply with, or in conflict with other provisions of state or federal law or regulations.

(5) Paragraphs (B)(2) and (3) of this Subsection shall not apply to waste waters and wastes in discharges from industrial facilities which are subject to permitting under the Louisiana Water Control Law (R.S. 30:2071 et seq.) or the federal Clean Water Act (42 USC §1251 et seq., as amended), nor to waste waters from industrial facilities in ditches upstream of state or federal waste water discharge points.

C. In all cases of conflict between rules and regulations promulgated pursuant to this Section and the International Plumbing Code, International Building Code, Chapter 29-Plumbing Systems, or the International Residential Code, Part VII-Plumbing, as adopted and promulgated by the Louisiana State Uniform Construction Code Council, the provisions of the International Plumbing Code, International Building Code, Chapter 29-Plumbing Systems, or the International Residential Code, Part VII-Plumbing shall be used.

D. Nothing in this Section shall permit the state health officer acting through the office of public health of the Louisiana Department of Health to establish rules, regulations, policies, or interpretations that supercede or circumvent, or seek to supercede or circumvent the International Plumbing Code, the International Building Code, Chapter 29-Plumbing Systems, or the International Residential Code, Part VII-Plumbing, as adopted and promulgated by the Louisiana State Uniform Construction Code Council. The building official for the parish, municipality, or regional planning commission, as authorized in R.S. 40:1730.24 and appointed pursuant to R.S. 40:1730.25, or a qualified building code enforcement officer designated by the building official, shall have the authority to enforce the plumbing provisions adopted pursuant to Part IV-A, State Uniform Construction Code, Chapter 8 of this Title.

E. The Louisiana State Plumbing Code [Part XIV (Plumbing) of the State Sanitary Code] as amended by the state health officer acting through the office of public health of the Louisiana Department of Health shall be null, void, and unenforceable on and after January 1, 2016.

Acts 1976, No. 346, §1; Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 1982, No. 619, §1; Acts 1986, No. 885, §1; Acts 1988, No. 942, §1; Acts 1990, No. 242, §1; Acts 1990, No. 267, §1; Acts 1993, No. 147, §1, eff. May 26, 1993; Acts 1993, No. 289, §1, eff. June 2, 1993; Acts 1993, No. 753, §1; Acts 1997, No. 814, §1; Acts 2001, No. 820, §2; Acts 2002, 1st Ex. Sess., No. 14, §1, eff. April 18, 2002; Acts 2005, No. 469, §1; Acts 2006, No. 846, §1; Acts 2007, No. 267, §1; Acts 2008, No. 56, §3, eff. July 1, 2009; Acts 2009, No. 330, §1, eff. Jan. 1, 2010; Acts 2012, No. 620, §1, eff. June 7, 2012; Acts 2013, No. 220, §17, eff. June 11, 2013; Acts 2014, No. 456, §1; Acts 2014, No. 791, §14; Acts 2014, No. 836, §§3, 4, eff. Jan. 1, 2016.



RS 40:4.1 - Cochon de lait; preparation in traditional manner

§4.1. Cochon de lait; preparation in traditional manner

Notwithstanding any provisions of the state sanitary code or of any other law or regulation to the contrary, it shall be lawful to prepare cochon de lait in the traditional manner for public consumption. This Section shall not be construed to allow the sale or distribution of any unwholesome food.

Added by Acts 1977, No. 290, §1.



RS 40:4.2 - Jambalaya; preparation in traditional manner

§4.2. Jambalaya; preparation in traditional manner

Notwithstanding any contrary provisions of the state sanitary code or any contrary provision of any other law or regulation, it shall be lawful to prepare jambalaya in the traditional manner for public consumption, including the use of iron pots, wood fires, and preparation in the open for service to the public at public gatherings. This Section shall not be construed to allow the sale or distribution of any unwholesome food.

Added by Acts 1977, No. 166, §1.



RS 40:4.3 - Hard and soft shell crabs; preparation in traditional manner for public consumption

§4.3. Hard and soft shell crabs; preparation in traditional manner for public consumption

Notwithstanding any contrary provisions of the state sanitary code or any contrary provision of any other law or regulation, it shall be lawful to prepare hard and soft shell crabs in the traditional manner for public consumption at recognized outdoor Louisiana festivals, including preparation in the open for service to the public at such public gatherings. This Section shall not be construed to allow the sale or distribution of any unwholesome food.

Added by Acts 1983, No. 42, §1.



RS 40:4.4 - Italian food; preparation in traditional manner for public consumption

§4.4. Italian food; preparation in traditional manner for public consumption

Notwithstanding any contrary provisions of the state sanitary code or any contrary provision of any other law or regulation, it shall be lawful to prepare Italian food in the traditional manner for public consumption at recognized outdoor Louisiana festivals, including preparation and display in the open for service to the public at such public gatherings. This Section shall not be construed to allow the sale or distribution of any unwholesome food.

Added by Acts 1983, No. 51, §1.



RS 40:4.5 - Exemptions

§4.5. Exemptions

Parishes shall be exempt from that portion of the special event food and beverage preparation regulations of the department that require any equipment, design, construction, utensils, supplies, preparation, or services of any organization directing or operating a celebration of any recognized Louisiana festival or fair or any participant who prepares, serves, or sells any food or beverage at the celebration.

Acts 1984, No. 906, §1, eff. July 20, 1984.



RS 40:4.6 - Exemption; benefits for zoos

§4.6. Exemption; benefits for zoos

Any provision of the Louisiana Department of Health special event food and beverage preparation regulations that requires any equipment, design, construction, utensils, supplies, preparation, or services shall not apply to any organization or corporation directing or operating an event for the benefit of a publicly-owned zoo nor to any participant who prepares, serves, or sells any food or beverage at such an event. This Section shall not be construed to allow the sale or distribution of any unwholesome food.

Added by Acts 1985, No. 608, §1.



RS 40:4.7 - New Orleans Jazz and Heritage Festival

§4.7. New Orleans Jazz and Heritage Festival

Food and beverage services at the New Orleans Jazz and Heritage Festival shall be subject to inspection and compliance with applicable provisions of the state sanitary code and especially the special event food and beverage preparation regulations that pertain to equipment, design, construction, utensils, supplies, preparation, and services. The festival shall not be subject to exemptions granted in R.S. 40:4.5.

Acts 1988, No. 304, §1.



RS 40:4.8 - Voluntary sanitary inspections of food booths

§4.8. Voluntary sanitary inspections of food booths

A.(1) The Louisiana Department of Health shall inspect and may permit food booths at recognized Louisiana fairs and festivals for compliance with the special event food and beverage preparation regulations upon written request and signed agreement from the officials or organizations operating or directing such fairs or festivals. Such inspections shall be voluntary on the part of the officials or organizers of the fairs and festivals. The department shall exercise the enforcement powers authorized by the state's sanitary code when complying with a request and agreement executed in accordance with this Section.

(2) The department may establish and charge reasonable fees for such inspections consistent with current administrative regulations. Such fee shall not exceed twenty-five dollars per fair or festival.

B. Neither the department nor the state shall be liable for a failure to inspect any fair or festival when the officials or organizations operating or directing such fair or festival fail to make a written request and execute a signed agreement for such inspection pursuant to this Section.

Acts 1988, No. 644, §1, eff. Jan. 1, 1989.



RS 40:4.9 - Low-risk foods; preparation in home for public consumption

§4.9. Low-risk foods; preparation in home for public consumption

A.(1)(a) No provision of the state Sanitary Code or any provision of any other law or regulation that requires any equipment, design, construction, utensils, supplies, preparation, or services shall apply to the preparation of low-risk foods, as defined in Subsection E of this Section, in the home for sale. For purposes of this Section, with respect to preparation of cane syrup, "the home" shall mean, in addition to a dwelling, an open-sided structure on private property that shelters a cast iron kettle, evaporator, or other equipment for preparing cane syrup in the traditional manner. This Section shall not be construed to allow the sale or distribution of any unwholesome food.

(b) The provisions of Subparagraph (a) of this Paragraph shall not apply to any preparer of breads, cakes, cookies, or pies who employs any individual to assist in the preparation of such food for sale.

(2) Notwithstanding any provision of law to the contrary, all of the following restrictions, conditions, and requirements shall apply to the preparation of breads, cakes, cookies, and pies in the home for sale:

(a) All outside openings shall be protected against flies and other vermin.

(b) The building shall be constructed so as to exclude rats, mice, roaches or other vermin. Domestic pets shall be excluded in any part of the establishment where preparation and baking of such bakery products takes place.

(c) All equipment used or connected in any way with the manufacture, baking, cooking or other processing, handling, packing, or storing of any bakery product shall comply with the following:

(i) Be maintained in a clean and sanitary manner, be free from cracks and, wherever possible, be composed of non-corroding, metal or other smooth, impervious material giving an easily cleanable surface. Stationary or not readily movable equipment shall be so installed as to provide for easy cleaning.

(ii) Refrigeration shall be provided so that all perishable food products used in the manufacturer processing of any kind connected with the production, distribution, or sale of bakery products shall be maintained at a temperature not to exceed forty-five degrees Fahrenheit.

(iii) Equipment too large to permit washing in the sinks shall be cleaned in a manner approved by the state health officer.

(iv) All barrels, boxes, tubs, pails, kneading troughs, machines, racks, pans, or other receptacles used for holding materials from which bakery products are manufactured shall be kept clean and sanitary and shall be so constructed as to be easily cleanable.

(v) All food contact surfaces shall be cleaned and sanitized after each day's production.

(d) Only pasteurized milk or milk products shall be used in the preparation of custard and cream-filled bakery products.

(e) All custard or cream-filled mixtures shall be cooked, the temperature and time of heating of the mix, to be at a minimum, the equivalent of a temperature of one hundred forty-five degrees Fahrenheit for a period of not less than thirty minutes.

(f) Upon completion of the cooking of the mix, it shall be immediately transferred into previously sanitized containers, properly covered and chilled as rapidly as possible to forty-five degrees Fahrenheit or below and maintained at such a temperature until used.

(g) The apparatus and food contact surfaces used in adding any custard or cream filling to a bakery product shall be of impervious material and shall be thoroughly cleaned and sanitized after each use, in a manner approved by the state health officer. No cloth filled bags shall be used.

(h) Preparers engaged in the preparation of custard or cream-filled bakery products shall not touch the custard or cream filling with their hands after it has been cooked.

B. This Section shall not apply to any preparer of low-risk foods made at a home for sale, whose gross annual sales equal twenty thousand dollars or more.

C. No individual who prepares breads, cakes, cookies, or pies in the home for sale to the public pursuant to this Section shall sell such foods to any retail business or individual for resale.

D.(1)(a) Except as provided in Subparagraph (b) of this Paragraph, any individual who prepares low-risk foods in the home for sale, as authorized by this Section, shall affix to any such food offered for sale a label which clearly indicates that the food was not produced in a licensed or regulated facility.

(b) The food labeling requirement in Subparagraph (a) of this Paragraph shall not apply to raw honey offered for sale if the honey is not pasteurized, filtered, or otherwise processed in such a way as to remove natural pollen contained in the honey.

(2) No individual who prepares low-risk foods in the home shall sell such foods unless he is registered to collect any local sales and use taxes that are applicable to the sale of such foods, as evidenced by a current sales tax certificate issued to the seller by the sales and use tax collector for the parish in which the sales occur.

E. For purposes of this Section, "low-risk foods" shall include all of the following, none of which shall consist of any animal muscle protein or fish protein:

(1) Baked goods, including breads, cakes, cookies, and pies.

(2) Candies.

(3) Cane syrup.

(4) Dried mixes.

(5) Honey and honeycomb products.

(6) Jams, jellies, and preserves.

(7) Pickles and acidified foods.

(8) Sauces and syrups.

(9) Spices.

Acts 1991, No. 603, §1; Acts 1995, No. 977, §1; Acts 1997, No. 658, §2; Acts 2013, No. 370, §1; Acts 2014, No. 542, §1; Acts 2014, No. 789, §1; Acts 2015, No. 45, §1.



RS 40:4.10 - Public notice of infectious medical waste storage by landowner

§4.10. Public notice of infectious medical waste storage by landowner

A.(1) If a landowner, lessees, and occupants have actual or constructive knowledge that his property has been, or is being used, for the storage of infectious medical waste, as is defined by R.S. 40:4(A)(2)(b), or has been identified by the department as a storage facility for infectious medical waste, the landowner, lessees, and occupants shall cause notice of the location of the storage facility to be recorded in the conveyance records of the parish in which the property is located.

(2) Such notice shall be made in a form approved by the state health officer and within the time specified by the state health officer. If a landowner, lessees, and occupants fail or refuse to record such notice, the state health officer may, if he determines that the public interest requires, and after due notice and an opportunity for a hearing with the division of administrative law has been given to the landowner, lessees, and occupants, cause such notice to be recorded at the cost of the landowner, lessee, or occupant.

(3) The clerk of court of the parish in which the property is located shall forward to the Louisiana Department of Health, office of public health, center for environmental health services, the Department of Environmental Quality, the local fire department, the municipal police department, and the local sheriff a copy of each notice recorded by a landowner, lessees, and occupants in accordance with this Subsection.

B.(1) If any person wishes to remove such notice, he shall notify the state health officer prior to requesting the removal by the clerk of court in the parish where the property is located. The request shall specify the facts supporting removal of the notice, including any evidence that the waste no longer poses a potential threat to the public health. Upon finding that the infectious medical waste is no longer present and no longer poses a potential threat to public health, the state health officer shall approve removal of the notice.

(2)(a) If approval is granted by the state health officer, the request may be made by affidavit to the clerk of court for the removal of the notice, and it shall be removed. Within ten days after removal, the clerk of court shall send a notice of the removal to the state health officer.

(b) If the state health officer objects to the removal of such notice, or fails to make a final determination upon the request within ninety days, the person desiring to have the notice removed may petition the division of administrative law for removal of the notice and after a contradictory hearing between the landowner, lessee, or occupant, the clerk of court, and the state health officer or his designee, the administrative law judge may grant such relief upon adequate proof by the petitioner that the property no longer contains the infectious medical waste which posed a threat to health or to the environment.

C. This Section shall not apply to the following:

(1) Infectious medical waste generated at a residence by individuals.

(2) Small health care and medical facilities, being defined as those facilities generating in any given month, or cumulatively stored in any given month, infectious medical waste meeting both of the following criteria:

(a) Less than twenty-five kilograms (fifty-five pounds), not including sharps.

(b) Less than five kilograms (eleven pounds) of sharps.

(3) An office at a particular location operated by a licensed, registered or certified health care provider actively engaged in the practice of his profession whose office prominently displays to the public such practice of health care profession.

(4) A "pharmacy" as defined in R.S. 37:1164(36).

(5) A "hospital" as defined in R.S. 40:2102(A).

(6) A medical facility located at a commercial or industrial site used primarily to administer medical services to site personnel.

(7) Post secondary educational institutions, including but not limited to schools of medicine, pharmacy, dentistry, veterinary science, nursing, and allied health professions and any related clinical and research programs.

D. The failure of a landowner, lessees, or occupants to file the required notice under this Section may subject him to a fine, payable to the department, of not less than fifty dollars per day and not more than five hundred dollars per day and not to exceed ten thousand dollars per violation per calendar year.

E. Nothing in this Section shall be deemed to derogate or detract in any way from the functions, powers, or duties prescribed by law of any other department of this state.

Acts 2002, 1st Ex. Sess., No. 14, §1, eff. April 18, 2002.



RS 40:4.11 - Community-type sewage systems and public water systems; permits

§4.11. Community-type sewage systems and public water systems; permits

A. The state health officer shall issue his determination of approval or disapproval of a permit for construction of a public water system, including a community water system, or a community-type sewage system within sixty days after receipt of the initial submission to the office of public health of plans and specifications for which a permit is requested pursuant to the state sanitary code.

B. If the office of public health fails to take action to approve or disapprove a plan within seventy-five days after initial submission of the plans and specifications for which approval is sought, then any interested party may bring an action for mandamus against the state health officer or appropriate office of public health, and such officer or office shall be responsible for all costs of court and reasonable attorney fees incurred in the prosecution of such action. Nothing in this Section shall prohibit the party seeking the permit and the office of public health from agreeing in writing to an extension of the time limits specified in this Section.

C. The office of public health of the Louisiana Department of Health shall promulgate rules to implement the requirements of this Section, which rules shall include the establishment of time delays, not in conflict with this Section, within which the office of public health must request further information, clarifications, or changes to plans and specifications received from an applicant, as well as the establishment of time delays, not in conflict with this Section, within which an applicant must supplement his plans and specifications pursuant to a request to do so from the office of public health.

D. Nothing in this Section shall be construed to alter any enforcement authority regarding sewage disposal and water supplies otherwise granted to the state health officer pursuant to statute or rule.

Acts 1999, No. 853, §1.



RS 40:4.12 - Water distribution in certain facilities

§4.12. Water distribution in certain facilities

A. Notwithstanding any provisions of the state Sanitary Code or any other law or regulation to the contrary, color coding of piping and outlets conveying potable and nonpotable water, including by painting such piping and outlets yellow or blue, shall not be required within a facility that is engaged in activities defined or classified under one or more of the following subsectors, industry groups, or industries of the 1997 North American Industry Classification System (NAICS), provided that such facility has a potable water distribution identification plan that satisfies the requirements set forth in Subsection B of this Section:

(1) 22111 electric power generation.

(2) 3221 pulp, paper, and paperboard mills.

(3) 324 petroleum and coal products manufacturing.

(4) 325 chemical manufacturing.

(5) 326 plastics and rubber products manufacturing.

(6) 331 primary metal manufacturing.

(7) 211 oil and gas extraction.

(8) 486 pipeline transportation.

(9) 213111 drilling oil and gas wells.

(10) 213112 support activities for oil and gas operations.

B.(1) A qualifying potable water distribution identification plan must contain the following information:

(a) The name and address of the facility.

(b) The position of the facility employee responsible for implementation of the plan.

(c) A written procedure, which may be provided by reference to existing facility procedures, that is applicable and in effect at the facility, and:

(i) Preserves potable water by preventing cross-connection and other possibilities for contamination from modification and replacement of piping or equipment at the facility by any person.

(ii) Identifies on-site piping and outlets conveying potable water.

(iii) Requires a formal cross connection control survey of the facility to be performed by a qualified individual at least once every five years beginning no later than July 1, 2006.

(2) The plan must be maintained and fully implemented by the facility.

(3) The procedures in the plan must be communicated, in writing or transmitted electronically, to all employees of the facility and to all contractors or subcontractors working at the facility.

C. If a facility identified in Subsection A of this Section has a potable water distribution identification plan that satisfies the requirements set forth in Subsection B of this Section, valves, branch fittings, and branch terminals in nonpotable water service at such facility need not be identified by the words "nonpotable water" or any similar language or labeling system.

D. Facilities identified in Subsection A of this Section shall not be deemed in violation, past or present, of any law or regulation concerning color coding or labeling of piping, valves, branch fittings, branch terminals, and outlets conveying potable or nonpotable water until the plan is fully implemented. The plan shall be fully implemented by July 1, 2006, unless a later date is agreed upon by the facility and the state health officer or his designee. The plan shall be maintained at the facility and made available for inspection upon request by the state health officer or his designee.

Acts 2004, No. 791, §1, eff. July 8, 2004.



RS 40:4.13 - Water systems; National Primary Drinking Water Regulations; sanitary survey; use of Ten State Standards

§4.13. Water systems; National Primary Drinking Water Regulations; sanitary survey; use of Ten State Standards

A. Neither the state health officer nor the office of public health of the Louisiana Department of Health shall promulgate a rule or take action requiring the modification of an existing community water system in operation before August 1, 2013, unless the state health officer or the office of public health of the Louisiana Department of Health demonstrates that such public water system, with proper operation and maintenance, is incapable of attaining compliance with the National Primary Drinking Water Regulations without the modification. For the purposes of this Section, "National Primary Drinking Water Regulations" means such requirements defined in 40 CFR 141 and 40 CFR 142.16(b).

B.(1) A sanitary survey of a public water system shall be conducted only to ensure compliance with the National Primary Drinking Water Regulations and the state Sanitary Code requirements.

(2) The state health officer or the office of public health of the Louisiana Department of Health shall classify as a significant deficiency only a defect in design, operation, or maintenance, or a failure or malfunction of the sources, treatment, storage, or distribution system that is causing, or may reasonably be expected to cause, the introduction of contamination into the water delivered to consumers.

C.(1) The state health officer and the office of public health of the Louisiana Department of Health shall use the Recommended Standards for Water Works, the "Ten State Standards", promulgated by the Great Lakes-Upper Mississippi River Board of State and Provincial Public Health and Environmental Managers only as a guide in the review of plans and specifications submitted in connection with an application for a permit for a new public water supply system or in connection with the modification of an existing public water system.

(2) A permit for a public water supply system that complies with the National Primary Drinking Water Regulations shall be issued, whether or not such design adheres to the Ten State Standards.

D.(1) The Louisiana Standards for Water Works Construction, Operation, and Maintenance Committee, hereinafter referred to as the "committee", shall be created within the Louisiana Department of Health to develop and approve rules and regulations to repeal, revise, or replace LAC 51:XII Chapters 1 and 3. Such rules and regulations shall include but not be limited to rules and regulations for waterworks construction, operation, and maintenance and the list of significant deficiencies contemplated in Paragraph (B)(2) of this Section. The committee shall not repeal, revise, or replace LAC 51:XII Chapters 5 through 19, which shall continue to be revised as necessary by the state health officer in accordance with the Administrative Procedure Act.

(2) The office of public health of the Louisiana Department of Health shall promulgate rules and regulations pursuant to the Administrative Procedure Act implementing the standards developed by the committee.

(3) The committee shall be appointed as follows:

(a) Three members appointed by the office of public health of the Louisiana Department of Health.

(b) Two members appointed by the Louisiana Municipal Association.

(c) Two members appointed by the Louisiana Rural Water Association.

(d) Two members appointed by the Police Jury Association of Louisiana.

(e) Two members appointed by the Louisiana Engineering Society.

(f) Two members appointed by the Louisiana public water suppliers, the Southwest Section of the American Water Works Association.

(g) Two members appointed by the Louisiana public water suppliers, the National Association of Water Companies.

(h) Two members appointed by the Louisiana Section of the American Society of Civil Engineers.

(i) One member appointed by the Louisiana Environmental Action Network.

(4) The assistant secretary of the office of public health of the Louisiana Department of Health shall appoint one of its two appointees to the committee to serve as chairman of the committee. The chairman shall call the first meeting no later than September 1, 2013. The committee shall meet monthly until the committee-approved rules and regulations are promulgated. Thereafter, the committee shall meet quarterly. Additional meetings may be called by the chairman. The chairman shall call additional meetings if requested in writing by at least nine committee members.

(5) Nine members of the committee physically present shall constitute a quorum and the presence of a quorum shall be required to transact the business of the committee.

(6) The meetings of the committee shall be subject to the Louisiana Open Meetings Law.

(7) The meetings of the committee shall be held at the Louisiana Department of Health headquarters in Baton Rouge.

(8) The office of public health of the Louisiana Department of Health shall provide administrative assistance to and serve as staff for the committee.

(9) The rules and regulations for the Louisiana Standards for Water Works Construction, Operation, and Maintenance shall not be promulgated until the proposed rules and regulations or changes thereto are approved by the Louisiana Department of Health and approved by a majority vote of the committee.

E. The committee shall, at a minimum, approve rules and regulations pursuant to Subsection D of this Section necessary for the state of Louisiana to maintain drinking water program primacy from the United States Environmental Protection Agency. The Louisiana Department of Health shall promulgate, pursuant to the Administrative Procedure Act, only such committee approved rules and regulations and only as necessary to secure or maintain such primacy.

Acts 2013, No. 292, §2, eff. June 14, 2013; Acts 2014, No. 488, §1, eff. June 5, 2014.



RS 40:4.14 - Not-for-profit entity or charitable organization; receipt or use of certain meats or fish in food or meal distribution

§4.14. Not-for-profit entity or charitable organization; receipt or use of certain meats or fish in food or meal distribution

Notwithstanding any provision of the state Sanitary Code or any other law or regulation to the contrary, it shall be lawful for a not-for-profit entity or a charitable organization to receive or use any commercial or game fish, migratory or resident game bird, game quadruped, as defined in R.S. 56:8, alligator, or feral hog in food or meal distribution at no cost to an individual.

Acts 2013, No. 371, §1, eff. June 18, 2013.



RS 40:4.15 - Minimum disinfectant residual level of free or total chlorine throughout public water systems; rules and regulations; reporting

§4.15. Minimum disinfectant residual level of free or total chlorine throughout public water systems; rules and regulations; reporting

A. The Louisiana Department of Health, office of public health, shall promulgate rules and regulations pursuant to the Administrative Procedure Act that require a public water system to maintain a minimum disinfectant level of free or total chlorine in the water being delivered to the distribution system, in finished water storage tanks, and in all points of the distribution. Such rules and regulations shall not specify a minimum disinfectant level of less than 0.1 parts per million. This Section shall apply to any water system that provides water for residential consumption and use. However, the provisions of this Section shall not apply to any private water system that supplies water to three or less residences or that is used primarily for agricultural operations as defined in R.S. 3:3602(5).

B. The department shall review such rules and regulations as necessary and shall submit an annual report as to the state of public water systems across Louisiana to the Senate Committee on Health and Welfare and the House Committee on Health and Welfare no later than February first of each year.

C. An industrial user that owns, operates, and maintains a water system dedicated to the exclusive use of its operations or facilities may apply for a variance from any requirement to maintain a minimum disinfectant level of free or total chlorine in its water system. The department shall review any such variance request and may grant approval if not inconsistent with applicable federal statute, rule, or regulation. Nothing in this Section shall be construed to require such an industrial user or consumer holding such a variance or holding a variance pending final agency determination to reapply for such variance.

Acts 2014, No. 573, §1.



RS 40:4.16 - Water systems; iron and manganese control

§4.16. Water systems; iron and manganese control

The office of public health of the Louisiana Department of Health shall promulgate and adopt rules in accordance with the Administrative Procedure Act to implement iron and manganese control requirements for water systems.

Acts 2014, No. 861, §2.



RS 40:5 - General powers and jurisdiction

§5. General powers and jurisdiction

A. The state health officer and the office of public health of the Louisiana Department of Health shall have exclusive jurisdiction, control, and authority:

(1) To isolate or quarantine for the care and control of communicable disease within the state.

(2) To take such action as is necessary to accomplish the subsidence and suppression of diseases of all kinds in order to prevent their spread.

(3) To enforce a sanitary code for the entire state containing provisions for the improvement and amelioration of the hygienic and sanitary conditions of the state.

(4) To enact provisions regulating the standards of health and decency and building regulations of all prisons, jails, lock-ups, and camps where prisoners are detained or confined.

(5) To supervise, inspect, and issue sanitation permits for water supplies, slaughterhouses, cold storage plants, all places of public accommodation, and the handling and control of hygienic conditions with respect to all food.

(6) To take such action as may be authorized by the administrator of the Environmental Protection Agency under the federal Safe Drinking Water Act of 1974, as amended.

(7) To make all sanitary inspections and provide for the issuance of health permits.

(8) Over the enforcement of controls and issuance of permits for the distribution and handling of dangerous drugs.

(9) Over the treatment and disposal of municipal or domestic sewage.

(10) Over the reporting of communicable diseases.

(11) Over the gathering, keeping, reporting, and tabulating of vital and mortuary records and statistics for all parishes of the state.

(12) Over the providing of facilities for vaccination.

(13) To assist in the supervision and operation of parish and municipal health units and departments.

(14) Over the regulation of the carriage and transportation of persons, freight, and dead bodies brought into the state or transported through or in the state as they may affect public health.

(15) Over the sanitary inspection of meat, milk, and other products which may affect public health and safety.

(16) Over the sanitary conditions required at any public gathering or meeting.

(17) Over the adoption of rules and regulations regarding public health, sanitary, and hygienic subjects, including those for standards governing noxious odors.

(18) To promulgate rules and regulations in accordance with the Administrative Procedure Act to establish a fee schedule, based on ability to pay or eligibility for third party reimbursement, for services provided by the Children's Special Health Services program and maternal and child health programs in the office of public health.

(19) To conduct health inspections and issue health permits through state employed licensed sanitarians, or by licensed sanitarians of parish health units or departments.

(20) Over those functions of the state provided by law relating to environmental quality and pollution control which are related to the public health and which are specifically assigned to the department by statute.

(21)(a) To conduct health, safety, and sanitation inspections, through state employed licensed sanitarians, of any place upon receipt of a complaint that the department determines shows appropriate and sufficient grounds to indicate a health hazard or sanitary code violation may exist, regardless of whether such place is licensed or not, or otherwise regulated.

(b) In order to comply with the provisions of Subparagraph (a) of this Paragraph, a licensed sanitarian may, if necessary, seek and obtain an appropriate order or warrant from the state district court for the judicial district in which the place to be inspected is located to enter, examine, and inspect such place for a health hazard or sanitary code violation.

B. Nothing in this Section shall grant or be interpreted as to grant the state health officer or the office of public health of the Louisiana Department of Health the authority to supercede the authority of municipalities or parishes to enforce the State Uniform Construction Code provided for in Part IV-A of Chapter 8 of this Title. The building official for the parish, municipality, or regional planning commission, as authorized in R.S. 40:1730.24 and appointed pursuant to R.S. 40:1730.25, or a qualified building code enforcement officer designated by the building official, shall have the authority to enforce the plumbing provisions adopted pursuant to Part IV-A of Chapter 8 of this Title.

Acts 1976, No. 346, §1. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 1979, No. 449, §4, eff. Jan. 1, 1980; Acts 1989, No. 713, §1; Acts 1990, No. 574, §1; Acts 1993, No. 180, §1, eff. May 31, 1993; Acts 1999, No. 993, §1, eff. July 9, 1999; Acts 2014, No. 811, §22, eff. June 23, 2014; Acts 2014, No. 836, §3, eff. Jan. 1, 2016.



RS 40:5.1 - Sanitation; inspection of railroad property

§5.1. Sanitation; inspection of railroad property

The secretary of the Louisiana Department of Health or his designee shall have the authority to go upon railroad property and inspect the premises for sanitary conditions and enforce the rules and regulations pertaining to sanitation.

Added by Acts 1978, No. 241, §1.



RS 40:5.2 - Limitations

§5.2. Limitations

Nothing in this Part shall be construed to authorize the state health officer or the Louisiana Department of Health to impose on any person any mode of treatment inconsistent with1 creed or tenets of any religious denomination of which he is an adherent, provided that sanitary and quarantine regulations are complied with by such person.

Added by Acts 1982, No. 619, §1.

1The words "with creed" are as they appear in the enrolled Act.



RS 40:5.3 - Molluscan shellfish sanitation requirements; opening and closing of molluscan shellfish growing areas; adoption of guidelines to regulate molluscan shellfish industry; authority to collect samples for bacteriological analysis; testing of oysters; Calcasie

§5.3. Molluscan shellfish sanitation requirements; opening and closing of molluscan shellfish growing areas; adoption of guidelines to regulate molluscan shellfish industry; authority to collect samples for bacteriological analysis; testing of oysters; Calcasieu Lake

A. The legislature finds and declares that serious risks to public health are posed by harvesting molluscan shellfish from growing areas not approved by the state health officer; and that it is in the best interests of the public health and welfare, as well as the Louisiana molluscan shellfish industry, that the state be authorized to immediately close from harvesting any molluscan shellfish growing area adversely affected by health dangers, and to immediately open such molluscan shellfish growing areas when it is determined that the health dangers are no longer a threat to public health.

B. Notwithstanding the provisions of R.S. 40:4, the provisions of Chapter 13 of Title 49 of the Louisiana Revised Statutes, except R.S. 49:951, 952, 954.1, 963, and 965, shall not apply to procedures and proceedings to close from molluscan shellfish harvesting any molluscan shellfish growing area affected by a public health danger, nor to procedures and proceedings for subsequent opening of any such molluscan shellfish growing areas when the Louisiana Department of Health and the Department of Wildlife and Fisheries jointly determine that the protection of the public health mandates or warrants such closure or opening, nor to procedures and proceedings for such determination.

C. The Louisiana Department of Health shall utilize supplemental water quality data from certified laboratories of other state and local government agencies in water quality monitoring and sampling programs to be used by the department for certifying the quality of molluscan shellfish harvested from Louisiana growing areas in compliance with this Section. However, nothing in this Subsection shall prevent the department from having the final decision making authority in the opening and closing of molluscan shellfish growing areas.

D. Approved molluscan shellfish growing area water quality monitoring plans from other state or local agencies may be shared in meetings called by the representative or senator from the respective districts containing molluscan shellfish growing areas.

E. The purpose of this Section is to develop guidelines to govern and regulate the shellfish industry to insure the final shellfish product is safe and wholesome. The Louisiana Department of Health shall enforce the requirements for classification of shellfish growing areas and for certifying, processing, and distributing shellfish, which requirements are contained in Louisiana Administrative Code Title 51, Part IX and promulgated under the provisions of R.S. 49:953(B).

F. The Louisiana Legislature may create a Shellfish Management Task Force which shall periodically review the procedures by which the Louisiana Department of Health and the Department of Wildlife and Fisheries determine the opening and closing of molluscan shellfish growing areas to be certain that Louisiana water quality monitoring and sampling is in full compliance with sanitation requirements for shellfish growing areas and for harvesting, processing, and distributing shellfish.

G. The taking of molluscan shellfish from areas closed, or not approved, by the state health officer shall constitute a violation of this Section and R.S. 56:424(E).

H. In order for the Louisiana Department of Health to monitor molluscan shellfish-related diseases for verification and certification, the department may collect from all water bottoms, both public and private, such shellfish samples as may be required for bacteriological, chemical, and radiological analysis. The department shall notify the owner or lessee of the collection of such samples, but it shall not be a condition precedent to the taking of such shellfish.

I. Until final adoption by the secretary of the Department of Wildlife and Fisheries of regulations governing freshwater mussels, the provisions of this Section shall not apply to the harvesting of freshwater mussels in those areas of the state designated as freshwater by R.S. 56:322(A) and (B) provided that such harvesting is for shells only.

J. The Louisiana Department of Health shall be required to collect any samples of oysters and report the results of any testing of oysters in Calcasieu Lake for chemical, radiological, or metallic analysis at least forty-five days prior to the opening of the oyster season as fixed by the commission in accordance with R.S. 56:435.1 or 435.2. Nothing herein shall interfere with the authority of the department to conduct such routine chemical testing for the presence of such contaminants during the open season.

Added by Acts 1982, No. 406, §1; Acts 1982, No. 685, §1. Amended by Acts 1983, No. 232, §1; Acts 1988, No. 1, §2, eff. May 12, 1988; Acts 1991, No. 632, §1; Acts 1992, No. 851, §2; Acts 1995, No. 120, §1, eff. June 12, 1995; Acts 2004, No. 213, §2.



RS 40:5.3.1 - Repealed by Acts 2011, No. 1, §2, eff. on May 20, 2011.

§5.3.1. Repealed by Acts 2011, No. 1, §2, eff. on May 20, 2011.



RS 40:5.4 - Testing of private water wells

§5.4. Testing of private water wells

Upon the request of the owner of any private water well, the state health officer or his representative is authorized to test the purity of the water produced by such well and shall report the results of such testing to the owner.

Added by Acts 1975, No. 698, §1; Acts 1999, No. 289, §5.



RS 40:5.5 - Sanitary inspections of certain restaurants; food safety certificates

§5.5. Sanitary inspections of certain restaurants; food safety certificates

A. The Louisiana Department of Health shall charge only one sanitary inspection fee for the first two permits issued in accordance with the sanitary code for businesses that possess a valid local or state Class R permit and operate primarily as a restaurant. The fee provided for in this Subsection for the first two shall not exceed the fee assessed for the first permit according to administrative regulations in effect on September 3, 1989.

B. No person, other than a representative of the restaurant, shall be notified by the department of the time and place of the inspection prior thereto and shall be nontransferable.

C. On or after January 1, 1999, the state health officer and the office of public health of the Louisiana Department of Health shall require, at a minimum, the owner or a designated employee of a food service establishment to hold a food safety certificate; however, the state health officer and the office of public health of the Louisiana Department of Health shall not require more than one owner or employee per establishment to hold a food safety certificate. Provisions for the issuance and renewal of such certificate shall be made part of the state's sanitary code in accordance with the provisions of R.S. 40:4 and the following:

(1) The office shall approve training programs for applicants which impart and test knowledge of the nature, prevention, and control of food borne illness transmission and of methods for identifying and monitoring critical control points for safeguarding the production, processing, preparation, and serving of food. Such training programs shall include but not be limited to instructions in the standards set forth in the Applied Food Service Sanitation Program established by the Educational Foundation of the National Restaurant Association or other programs recognized in the food service industry. The office shall approve training programs administered or approved by another state, a political subdivision, or other jurisdiction with standards that meet or exceed those established by this Subsection.

(2) A food safety certificate shall be issued to any individual who files an application upon a form and in such a manner as prescribed by the sanitary code, provided such individual furnishes satisfactory evidence that he has completed an approved training program or has passed a written examination provided by the individual or group providing approved training programs.

(3) A fee, not to exceed twenty-five dollars, may be imposed and collected from an individual or a food service establishment for a food safety certificate to defer expenses in the administration of this Subsection.

(4) Renewal of the food safety certificate shall be required every five years.

(5) Display of a current, duly issued food safety certificate in the food service establishment shall be required.

(6) Any food service establishment whose food sales are less than one hundred twenty-five thousand dollars annually shall not be required to comply with this Subsection until July 1, 2002. However, any such establishment may apply for such certificate prior to such date.

D. No parish or municipality shall adopt or enforce any ordinance or regulation requiring a food service establishment or any of its employees to complete a food safety training program or test.

E. For purposes of this Section, "food service establishment" shall mean an establishment which meets the following criteria:

(1) The establishment prepares food for human consumption, either for individual service or for a group of people, whether consumption is on or off the premises and regardless if there is a charge for the food.

(2) The term "food establishment" does not include private homes where food is prepared or served for individual family consumption, private clubs where food is prepared and served exclusively for member consumption, religious or charitable food sales, any establishment that heats or prepares boudin or sausage for personal consumption, a bar or lounge that serves beverages only, temporary and seasonal establishments, and bed and breakfast operations.

F. "Food service establishment" as used in this Section shall not be construed to apply to nursing facilities.

G. "Food service establishment" as used in this Section shall not be construed to apply to public, private, or parochial schools.

Acts 1989, No. 732, §1; Acts 1997, No. 1206, §1; Acts 1999, No. 647, §1, eff. July 1, 1999; Acts 2001, No. 506, §1; Acts 2003, No. 370, §1; Acts 2004, No. 608, §1.



RS 40:5.5.1 - Food service establishments; self-service buffets

§5.5.1. Food service establishments; self-service buffets

A. All food services establishments shall provide a sign posted at the location of the self-service buffet which encourages individuals to wash their hands prior to serving themselves.

B. Any violation of this Section shall be a violation of the state's Sanitary Code.

C. The Louisiana Department of Health shall prescribe and publish minimum standards, rules, and regulations as necessary to effectuate the provisions of this Section.

D. For purposes of this Section "food service establishment" shall have the same meaning as provided for in R.S. 40:5.5.

Acts 2006, No. 384, §1.



RS 40:5.5.2 - Chinese seafood warning label program

§5.5.2. Chinese seafood warning label program

A. The legislature finds that serious risks to public health may be posed by radiation, antibiotics, such as chloramphenicol and fluoroquinolones, chemicals, malachite green, copper salts, and other residues found in Chinese seafood. The overexposure to antibiotics from such seafood may cause serious antibiotic resistance to the consumer. In addition, chemicals such as malachite green are known carcinogens. It is the intent of the legislature to protect the health and welfare of Louisiana consumers from potentially harmful residues in seafood imported from the People's Republic of China that are sold or served in Louisiana. Therefore, the legislature finds that Louisiana consumers have the right to know if seafood imported from the People's Republic of China is being served in a food service establishment or is available for purchase.

B.(1) The state health officer shall prepare and promulgate all rules and regulations necessary to ensure that all consumers of imported marine and freshwater seafood products from the People's Republic of China are warned about the potential health risks associated with the consumption of those products.

(2) The state health officer and the Louisiana Restaurant Association shall employ a marketing campaign that places an emphasis on highlighting the benefits of eating domestic seafood.

C. The state health officer shall produce a statement that may be included on labels, placards, menu boards, or other promotional signage that encourages consumers to consume Louisiana seafood and warns of the risks that may be associated with the consumption of Chinese seafood.

D. With the cooperation and assistance of the Louisiana Retailers Association, the Louisiana Restaurant Association, and other necessary organizations, the state health officer in conjunction with the Louisiana Department of Agriculture and Forestry shall encourage the display of the signage and other promotional literature as provided for in Subsection C of this Section where seafood sales occur.

Acts 2009, No. 330, §1, eff. Jan. 1, 2010.



RS 40:5.5.3 - Seafood Safety Task Force; creation; purpose

§5.5.3. Seafood Safety Task Force; creation; purpose

A. Within the Louisiana Department of Health there is hereby created the Seafood Safety Task Force, hereafter referred to as "task force". The task force shall be charged with obtaining: (1) the method in which the imported seafood is inspected in Louisiana; (2) the frequency of inspections of imported seafood; (3) the substances for which imported seafood are currently being tested; and (4) the results of sampling analysis of potentially harmful substances in imported seafood. The task force shall compile the results of these findings and develop seafood and safety recommendations to be reported to the House Committee on Health and Welfare, the Senate Committee on Health and Welfare, the House Committee on Agriculture, Forestry, Aquaculture, and Rural Development, and the Senate Committee on Agriculture, Forestry, Aquaculture, and Rural Development by March 1, 2010.

B. The task force shall be composed of the following members:

(1) A member appointed by chairman of the House Committee on Health and Welfare who shall serve as chair of the task force or his designee.

(2) A member appointed by chairman of the Senate Committee on Health and Welfare or his designee.

(3) The commissioner of the Department of Agriculture and Forestry or his designee.

(4) The chancellor of the Louisiana State University Agricultural Center or his designee.

(5) A representative of the Louisiana Poison Control Center.

(6) The secretary of the Louisiana Department of Health or his designee.

(7) A representative of the United States Food and Drug Administration.

(8) A representative of the Louisiana Farm Bureau Federation.

(9) The secretary of the Department of Wildlife and Fisheries or his designee.

(10) The secretary of the Department of Environmental Quality or his designee.

(11) A representative of the Louisiana Restaurant Association.

(12) A public health nutritionist.

C. The task force shall convene for its first meeting no later than January 15, 2010. At this meeting the members shall elect a vice chairman and other officers as they deem appropriate.

D. The task force shall meet at such times and at places it may designate. Meetings shall be held at the call of the chairman or at the call of a quorum of members upon not less than seven days notice. A majority of a quorum shall be present to transact any business. The members of the task force shall not be compensated for their services on the task force but may seek travel reimbursements from their respective agencies under their respective guidelines. Meetings of the task force shall be subject to laws regarding open meetings, and records of the task force shall be subject to laws regarding public records.

E. The chair of the task force may appoint committees to fulfill the purposes of the task force. The chair of the task force shall appoint the chair of any committee and shall designate the functions and responsibilities of each committee appointed.

Acts 2009, No. 330, §1, eff. Jan. 1, 2010.



RS 40:5.6 - Safe drinking water; inspections and tests; cost

§5.6. Safe drinking water; inspections and tests; cost

A. Notwithstanding any other provision of law to the contrary, the office of public health of the Louisiana Department of Health shall perform all inspections, tests, or procedures on public water supplies as may be authorized by the administrator of the Environmental Protection Agency under the federal Safe Drinking Water Act, 42 U.S.C. 300f et seq. at no cost to any municipality, parish governing authority, or any public or privately owned water system except as provided in R.S. 40:31.33.

B. The office of public health shall perform tests for contaminants identified in accordance with the federal Safe Drinking Water Act, 42 U.S.C. 300f et seq., at least once a year, as funds are appropriated, on all public water supplies in municipalities with the following populations, based on the 1990 census:

(1) Between three thousand one hundred fifty and three thousand one hundred sixty people.

(2) Between three thousand four hundred seventy and three thousand four hundred eighty people.

(3) Between five thousand and five thousand fifteen people.

(4) Between twenty thousand one hundred twenty and twenty thousand one hundred thirty people.

(5) Between seventy thousand five hundred seventy and seventy thousand five hundred ninety people.

Acts 1990, No. 257, §1, eff. July 4, 1990; Acts 1999, No. 1203, §2; Acts 2000, 1st Ex. Sess., No. 125, §1, eff. July 1, 2000.



RS 40:5.7 - Sanitary inspections of individual, privately owned water wells; fees

§5.7. Sanitary inspections of individual, privately owned water wells; fees

The office of public health of the Louisiana Department of Health is authorized to establish a fee of seventy-five dollars for the collection and analysis of bacteriological water samples from individual, privately owned water wells, only at the request of the owner.

Acts 1990, No. 213, §1.



RS 40:5.8 - Definitions

§5.8. Definitions

The following terms as used in this Chapter relative to public water systems shall have the following meanings:

(1) "Community water system" means a public water system that serves year-round residents within a residential setting. Examples of "community water systems" include systems serving municipalities, water districts, subdivisions, and mobile home parks.

(2) "Noncommunity water system" means a public water system that serves persons in a nonresidential setting. Examples of "noncommunity water systems" include systems serving schools, day care centers, hospitals, highway rest areas, restaurants, bars, and grocery stores.

(3) "Nontransient noncommunity water system" means a noncommunity water system that regularly serves at least twenty-five of the same persons over six months per year. Examples of "nontransient noncommunity water systems" include public water systems serving schools, day care centers, and hospitals.

(4) "Person" means an individual, a public or private corporation, an association, a partnership, a public body created by or pursuant to state law, the state of Louisiana, an agency or political subdivision of the state, a federally recognized Indian tribe, the United States government, a political subdivision of the United States government, and any officer, employee, and agent of one of those entities.

(5) "Potable water" means water having bacteriological, physical, radiological, and chemical qualities that make it safe and suitable for human drinking, cooking, and washing uses.

(6) "Public water system" means a system for the provision to the public of water for potable purposes, through pipes or other constructed conveyances, if the system has at least fifteen service connections or regularly serves an average of at least twenty-five individuals daily at least sixty days out of the year. The term includes:

(a) Any collection, treatment, storage, and distribution facilities under the control of the operator of the system and used primarily in connection with the system; and

(b) Any collection or pretreatment storage facilities not under such control which are used primarily in connection with the system.

(7) "State health officer" means the legally appointed or acting state health officer as defined in R.S. 40:2 and includes his duly authorized technical representative.

Acts 1991, No. 537, §1; Acts 1997, No. 814, §1; Acts 2001, No. 862, §1.



RS 40:5.9 - Enforcement of drinking water regulations; administrative compliance orders; civil actions; receiverships

§5.9. Enforcement of drinking water regulations; administrative compliance orders; civil actions; receiverships

A.(1) The state health officer may issue orders to such persons as he deems necessary to aid in the enforcement of the provisions of this Chapter relative to public water systems and regulations adopted under this Chapter relative to public water systems, including orders modifying, suspending, or revoking permits, variances, or exemptions, and orders requiring persons to comply with a rule, regulation, schedule, or other requirement of the state health officer. An order may also require remedial actions to be taken to prevent harm to public safety, health, or welfare. The power to issue an order under this Chapter is in addition to any other remedy afforded to the state health officer by law.

(2) Any administrative order issued under this Section shall:

(a) Notwithstanding the requirements of R.S. 40:2, be signed by the state health officer and shall be effective upon issuance unless a later date is specified therein.

(b) State with reasonable specificity the nature of the violation.

(c) State a time limit for compliance.

(d) State that in the event of noncompliance, a civil penalty may be assessed.

(e) State that the order shall become final and not subject to further review twenty days after notice of the order is served by certified mail or hand-delivered to the respondent, unless the respondent files a written request for a hearing with the state health officer within that twenty-day period. Upon finding that an emergency exists which requires that immediate action be taken, the state health officer shall issue such emergency orders as are necessary, which shall be effective immediately upon issuance, and any request for hearing shall not suspend the implementation of the action ordered.

(f) Be subject to appeal procedures set forth by state law.

(3) Notwithstanding the provisions of R.S. 40:6, any person who violates a provision of an administrative compliance order of the state health officer made under Subsection A of this Section may be subject to a civil penalty of not more than three thousand dollars a day for each day of violation and for each act of violation.

(4) Any civil penalty under this Section shall be assessed by the state health officer. The state health officer is hereby authorized to promulgate rules, in accordance with the provisions of the Administrative Procedure Act, R.S. 49:950 et seq., which delineate a procedure for calculating the monetary amount of the civil penalty assessment based upon such factors as the seriousness of the violation, culpability of the owner and/or operator, size of the public water system, and the duration of the violation. All penalties imposed under this Section shall be paid to the office of public health of the Louisiana Department of Health and transmitted for deposit into the state treasury.

(5) If any person fails to pay an assessment of a civil penalty after it has become final and unappealable, or after the appropriate court of appeal has entered final judgment in favor of the state health officer, the state health officer shall bring an action to recover the amount for which such person is liable in any court of competent jurisdiction. In any such action, the validity and appropriateness of the final order imposing the civil penalty shall not be subject to review.

(6) If civil action is necessary to recover penalties imposed under this Section, the violator shall be liable for the amount of the penalty, legal interest from the date of assessment, and all costs of recovery, including legal fees and court costs.

(7) The state health officer, with the approval of the secretary of health and hospitals, may settle or resolve out of court any suit for recovery of penalties if deemed in the best interest of the state.

B.(1) Any civil action necessary to carry out provisions of this Chapter relative to public water systems shall be brought by the state health officer, notwithstanding the provisions of R.S. 40:4(B)(2) and 40:6(C).

(2) To protect and preserve the health of the citizens of the state, the state health officer may apply to a court of competent jurisdiction for injunctive relief, without bond, when there is reason to believe that the state health officer's administrative orders will not be obeyed, when there is evidence that the public water system has failed to comply with previously issued orders, or when necessary to assist in enforcing emergency orders when there exists serious and imminent danger to public health.

(3) The state health officer may also bring a civil action in a court of competent jurisdiction to require compliance: with any provision of this Chapter relative to public water systems; with a rule, regulation, or order of the state health officer made hereunder; with a civil penalty assessment imposed under Paragraph (A)(3) of this Section; or with any schedule or other requirement imposed pursuant to a permit, license, variance, or exemption granted under this Chapter relative to public water systems.

(4) In an action brought under this Chapter relative to public water systems, the court may enter such judgment as protection of public health may require, taking into consideration the time necessary to comply and the availability of alternative water supplies.

(5) If, in an action brought under this Chapter, the court determines that there has been a violation of this Chapter relative to public water systems, or a rule, regulation, order, schedule, or other requirement hereunder for which such action was brought, the court, taking into account the seriousness of the violation, the population at risk, and other appropriate factors, may impose on the violator a civil penalty not to exceed three thousand dollars a day for each day of violation and for each act of violation.

C.(1) In any civil action brought under this Chapter relative to public water systems, the court may, on its own motion or upon application of the state health officer, appoint a receiver to collect the assets and carry on the business of the defendant public water system and to otherwise assist the court in adjudicating the issues in the case before the court. Application by the state health officer shall not be subject to any bond requirement.

(2) The court may place the public water system in receivership upon finding one of the following:

(a) The system has been abandoned by the operator, or service to the system's customers has ceased, and no provisions have been made for the continued operation of the system by a qualified operator, or for providing the water system's users with potable water in sufficient quantities to serve the users of the systems.

(b) The operator of the system has failed or refused to comply with administrative orders issued pursuant to Subsection A of this Section.

(c) Such circumstances as may be identified in rules promulgated by the state health officer acting through the Louisiana Department of Health, office of public health, under which a receivership may be needed.

(3) The receiver shall execute a bond to assure the proper performance of the receiver's duties in an amount to be set by the court. However, if the receiver is a local governmental subdivision, no bond shall be required.

(4) The receiver shall carry out the orders specified and directed by the court until discharged.

(5) The court may dissolve the receivership if the person owning or operating the defendant public water system requests that the receivership be dissolved and such owner or operator can show good cause for the dissolution of the receivership.

Acts 1991, No. 537, §1; Acts 1997, No. 983, §1.



RS 40:5.10 - Oyster Sanitation Fund

§5.10. Oyster Sanitation Fund

A. There is hereby established a special fund in the state treasury to be known as the Oyster Sanitation Fund, hereinafter referred to as the "fund". The fund shall consist of monies received by virtue of the surcharge assessed pursuant to R.S. 30:2075.1, such monies as may be appropriated to it by the legislature, and monies received by the fund from grants and donations.

B. Monies in the fund shall be invested by the state treasurer in accordance with the law, and shall comply with the provisions of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund. Subject to Article VII, Section 9, the investment earnings shall be credited to the fund. The treasurer shall advise the governor and the legislature of the status of the fund thirty days prior to each regular session of the legislature and at any other time upon their request.

C. Upon request of the secretary of either department named herein, and pursuant to appropriation by the legislature, the treasurer shall disburse monies from the fund to the Louisiana Department of Health and/or the Department of Wildlife and Fisheries for projects or measures that protect, enhance, or restore sanitary conditions directly related to the molluscan shellfish industry.

D. Monies from the fund may not be used other than for the sanitation purposes authorized in Subsection C of this Section, or investment authorized in Subsection B of this Section.

Acts 1993, No. 911, §2, eff. June 23, 1993.



RS 40:5.11 - Water fluoridation program; Fluoridation Advisory Board

§5.11. Water fluoridation program; Fluoridation Advisory Board

A. The secretary of the Louisiana Department of Health shall establish in the office of public health a fluoridation program for the purpose of protecting the dental health of the citizens of this state, and especially children, through the prevention of tooth decay.

B.(1) Each public water system that has at least five thousand service connections and natural levels of fluoride that are outside the optimal range established in the rules and regulations adopted pursuant to this Section shall acquire, install, operate and maintain appropriate equipment and material in order to maintain the level of fluoride in its water system in the optimal range for the purpose of protecting the dental health of citizens of this state, as established in the rules and regulations adopted pursuant to this Section.

(2) Each public water system with at least five thousand service connections that has fluoride levels outside the optimal range established in the rules and regulations adopted pursuant to this Section shall provide to the Louisiana Department of Health no later than March 1, 2009, an estimate of the total capital costs to acquire and install fluoridation treatment equipment capable of maintaining fluoride levels within the optimal range for the purpose of protecting the dental health of citizens of this state, as established in the rules and regulations adopted pursuant to this Section.

(3) No public water system shall be required to comply with Paragraph (1) of this Subsection unless sufficient funds have been identified by the state, whether by appropriation, capital outlay, grants or similar means or source of funds, as available to that system for the cost of acquiring and installing fluoridation equipment and the cost of material required to fluoridate said system for at least six months from the date of initial installation.

(4) A public water system that has never used fluoridation to adjust fluoride levels in its water and whose water contains fluoride in amounts outside the range established in the rules and regulations adopted pursuant to this Section as optimal for the purpose of protecting the dental health of the citizenry shall be exempt from compliance with Paragraph (1) of this Subsection provided all of the following apply:

(a) A petition requesting the exemption has been signed by at least fifteen percent of the registered voters who reside in the precincts served by said water system, as certified by the parish registrar of voters, and has been presented to the governing authority of each municipality or parish in whose jurisdiction the system provides service.

(b) A local election has been called on the exemption after the petition has been received by each governing authority pursuant to Subparagraph (a) of this Paragraph. Participation in the election shall be limited to those precincts in which the water system provides service. The local election shall be called and conducted by the governing authority of each municipality in whose jurisdiction the water system provides service if all of the registered voters served by the water system reside wholly within the jurisdiction of one or more municipalities. However, the local election shall instead be called and conducted by the governing authority of each parish in whose jurisdiction the water system provides service if either of the following applies:

(i) The water system also provides service to registered voters in unincorporated areas of one or more parishes.

(ii) The water system was created or franchised by the parish or parishes.

(c) Each local election pertaining to the exemption of said water system has been held in accordance with state and local law, and the certified results of each election show that a majority of the registered voters who cast a vote in said election approve exemption.

(d) No election on the same question in the same jurisdiction took place in the four years immediately prior to the election in which the exemption was approved.

C. There is hereby created within the Louisiana Department of Health, office of public health, the Fluoridation Advisory Board, which shall consist of the following members appointed by the governor, to serve at his pleasure, upon recommendation of the Louisiana Dental Association, and confirmation by the Senate:

(1) A practicing dentist from each of the nine administrative regions of the Louisiana Department of Health.

(2) A representative of the Maternal and Child Health Coalition.

(3) A representative of the Louisiana State Medical Society.

(4) A representative of the Louisiana State University Health Sciences Center.

(5) A state licensed dental hygienist.

(6) A representative of the Louisiana Rural Water Association.

D.(1) The Fluoridation Advisory Board shall assist any public water system with at least five thousand service connections to obtain funding for fluoridation of its system by seeking all sources of funding, including but not limited to the following:

(a) Federal and state grants.

(b) Donations from private foundations.

(c) Donations from local businesses.

(2) The board shall assist the director of the state oral health program within the office of public health in educating the public on matters regarding dental health and the prevention of tooth decay.

(3) The board shall act in an advisory capacity to the fluoridation program and is authorized to make recommendations regarding the management, administration, and operation of the program.

E.(1) The board shall adopt bylaws for its own procedure.

(2) The members of the board shall not receive compensation for their services but shall be entitled to reimbursement for expenses, including travel expenses, to attend official in-state board meetings at the rate for state employees established by the commissioner of administration.

F. The Louisiana Department of Health, office of public health, shall provide administrative and technical assistance to the board.

G. The office of public health, through the department, shall promulgate rules and regulations in accordance with the Administrative Procedure Act relating to the fluoridation of public water systems, including but not limited to maintaining levels of flouride in public water systems within the optimal range for the purpose of protecting the oral health of the citizens of this state.

Acts 1997, No. 908, §2; Acts 1999, No. 802, §5, eff. July 2, 1999; Acts 2008, No. 761, §1, eff. July 6, 2008.



RS 40:5.12 - Repealed by Acts 2010, No. 743, §12, eff. July 1, 2010.

§5.12. Repealed by Acts 2010, No. 743, §12, eff. July 1, 2010.



RS 40:6 - Penalties for violation of state Sanitary Code

§6. Penalties for violation of state Sanitary Code

A. Except as provided otherwise in Subsection H of this Section, whoever violates any provision of the sanitary code, except those provisions dealing with isolation or quarantine of communicable disease, shall be fined not more than twenty-five dollars or be imprisoned for not more than ten days, or both, for the first offense. For the second offense, he shall be fined not less than twenty-five dollars nor more than fifty dollars or be imprisoned for not less than ten days nor more than thirty days, or both. For any subsequent offense, he shall be fined one hundred dollars or be imprisoned for not less than thirty days, or both.

B.(1) Whoever violates those provisions of the sanitary code dealing with the isolation or quarantine of communicable disease, or any person having such a communicable disease that may cause a severe health hazard to the community and who, after having been officially isolated or quarantined by any local health officer or by the state health officer or the duly authorized representative of either health officer, violates the provisions of the isolation or quarantine shall be fined not less than fifty dollars nor more than one hundred dollars or be imprisoned for not more than two years, or both.

(2) Any person convicted of violating the provisions of the sanitary code regarding isolation or quarantine under this Section may be confined either to the parish jail, to any state-operated hospital, or to the hospital section of the state penitentiary, at the discretion of the court. If, however, any person convicted under this Section and committed to any state-operated hospital unlawfully leaves that institution before serving his full sentence, the district court shall then commit him to the hospital section of the state penitentiary. If the superintendent of any state-operated hospital or the medical director of the hospital at the state penitentiary determines that any person committed to their respective institution under this Section is no longer harboring a communicable disease or if the disease is no longer in a communicable or infectious state and the person has not completed serving the sentence imposed upon him, the said superintendent or medical director shall transmit this information immediately to the district court which committed the person, with a request for commutation of sentence, and said district court is hereby authorized, in its discretion, to commute said sentence. Nothing in this Section is to be construed as depriving any individual of the right to decline any medical treatment or to provide other care or treatment for himself or herself at his or her own expense, which care does not cause a severe health hazard to the community, provided that the sanitary and quarantine laws, rules, and regulations relating to communicable disease are complied with.

C.(1) In addition to a criminal prosecution, the district attorney may, upon request of the state health officer or secretary of the Louisiana Department of Health, or his duly authorized representative, petition the district court, and the district court may, upon such petition and for cause, restrain any person by temporary or permanent injunction for the violation of any provision of the state Sanitary Code when necessary to arrest or prevent epidemics or to abate any imminent menace to the public health.

(2) The secretary of the Louisiana Department of Health or the state health officer may also petition the court to seek injunctive relief for violations of the state Sanitary Code.

D. In addition to a criminal prosecution, to assist in enforcement and encourage abatement of violations of the state Sanitary Code, the secretary of the Louisiana Department of Health, upon the recommendation of the state health officer, or their duly authorized representatives, may assess civil fines or other sanctions, including but not limited to requesting injunctions, or both, against violators of the state Sanitary Code. Injunctions may be sought for Class A and Class B violations only. The secretary of the Louisiana Department of Health, upon the recommendation of the state health officer, may exercise his discretion and mitigate these civil fines or other sanctions, or both, in cases where he is satisfied the violator has abated the violation and demonstrated a sincere intent to prevent future violations. These civil fines shall not exceed one hundred dollars per day per violation and shall not exceed ten thousand dollars per violator per calendar year. These civil fines or other sanctions, or both, may include but are not limited to:

(1) Requiring the violator or his employee designee to attend training seminars in the area of the violator's operations, in lieu of a civil fine; or

(2) Civil fines determined by the gravity of the violation. These civil fines shall be assessed only after a violator of the state Sanitary Code has received notice of violation and been furnished an opportunity to comply, and upon reinspection been found to still be in violation of the state Sanitary Code and had a compliance order issued against the violator to remedy the violation of the state Sanitary Code, and the violation continues. These civil fines shall not apply to those areas of the state Sanitary Code which have their own special penalty and fine provisions by state or federal statute or regulation, including but not limited to the milk and dairy program and public water system supervision program.

E. In addition to a criminal prosecution, to assist in collection of license or permit renewals, the Louisiana Department of Health, office of public health, shall assess late charges for failure to timely renew licenses or permits issued by the Louisiana Department of Health, office of public health, which late fees shall be ten percent of the license or permit fee, but no more than one hundred dollars, if paid to and received by the Louisiana Department of Health after thirty days of the due date, and if not paid and received within ninety days of the due date, the renewal fee late charge shall be equal to the original renewal fee.

F. The provisions of Paragraph (C)(2), and Subsections D and E shall not apply to floating camps, including but not limited to houseboats which are classified as vessels by the United States Coast Guard.

G.(1) In all cases wherein the secretary and state health officer have issued an order assessing a civil penalty or requiring specific compliance actions to be undertaken, which order has become final as a result of all appeals being exhausted or delays having lapsed, if the penalty assessed has not been paid or the actions undertaken, attorneys for the department may file an ex parte petition in the district court for the parish in which the violation occurred, in accordance with Code of Civil Procedure Article 2782, attaching a certified copy of the order to the petition, seeking to make the order of the secretary and state health officer a judgment of the district court and making the judgment executory.

(2) The district court shall grant the relief prayed for and issue a judgment without a trial de novo of the facts supporting the order. Upon good cause shown and upon the posting of a bond in favor of the state as the court may require, a person against whom a judgment is rendered requiring specific compliance actions to be undertaken may, within ten days of service of the judgment, seek an extension, modification, or suspension of the judgment by summary proceeding. The hearing shall be limited to the issue of whether or not good cause has been shown for granting an extension, modification, or suspension of the order and whether or not compliance has taken place.

H. Any violation of the rules and regulations contained in Chapter 3 of Part IX of Title 51 of the Louisiana Administrative Code pertaining to refrigeration of oysters, clams, and mussels, shall constitute a class four violation as delineated in R.S. 56:34(A) but shall not include forfeiture of anything seized in connection with the violation as required by R.S. 56:34(B).

Acts 1976, No. 346, §1. Amended by Acts 1977, No. 401, §1; Acts 2001, No. 516, §1; Acts 2004, No. 772, §1; Acts 2008, No. 574, §1; Acts 2013, No. 35, §1.



RS 40:7 - Communicable disease epidemic; procedure

§7. Communicable disease epidemic; procedure

If any parish or municipality or any portion thereof becomes infected with any disease to such an extent as to threaten the spread of the disease to the other portions of the state, the state health officer shall issue his proclamation declaring the facts and ordering the infected parish or municipality or the infected portion thereof quarantined. Further, the state health officer shall order all local health officers to quarantine against the locality; shall establish and promulgate the rules, regulations, terms and conditions on which intercourse with the infected locality will be permitted; and shall issue to the other local sanitary authorities instructions as to the measures adopted in quarantining against persons, goods, or other property coming from the infected locality. These rules, regulations, terms and conditions shall be observed and obeyed by all health authorities. Any other of the noninfected portions of the state may, upon approval of the state health officer, add to the regulations, rules, terms and conditions already imposed by the state health officer.

The state health officer may prohibit the introduction into any infected portion of the state persons acclimated, unacclimated or said to be immune, when, in his judgment, the introduction of those persons would increase the prevalence of the disease.

The state health officer shall render to the local health officers all the assistance which the conditions of his finances permit.

Acts 1976, No. 346, §1.



RS 40:8 - Investigations; entry on and inspection of premises; order to compel attendance of witnesses or production of documents

§8. Investigations; entry on and inspection of premises; order to compel attendance of witnesses or production of documents

A. The state health officer shall conduct investigations to determine compliance with the state sanitary code or health and sanitary laws of the state and shall investigate any circumstances which he has determined pose a threat or reasonable expectation of a threat to the public health.

B. In conducting an investigation pursuant to this Section, the state health officer or any duly authorized representative may enter, examine, and inspect all grounds, structures, public buildings, and public places in execution of a warrant issued in accordance with the constitution and laws of Louisiana.

C. In conducting an investigation pursuant to this Section, the state health officer may petition the district court of the parish where the person, agency, organization, or legal entity resides, may be found, transacts business, or has its principal place of business for an order to compel the attendance of a witness or to compel the production of documents or records anywhere in the state, if information relevant to the inspection or investigation is in the possession of the witness or is contained in the documents or records.

D. The clerk of court of the parish where the district court is located that issues an order under this Section shall mail a certified copy of the order and certified copy of the state health officer's petition to the parties indicated in the state health officer's petition to receive service of process of the order and petition. The clerk shall file a certificate in the record showing the date on which, and the counsel and parties to whom, the certified copy of the order and petition were mailed. The mailing of the certified copy of the order and petition shall be effective service of process on residents and nonresidents under R.S. 13:3201 et seq.

Acts 1976, No. 346, §1; Acts 1999, No. 667, §1.



RS 40:9 - Arrests for violations

§9. Arrests for violations

Any inspector, officer, or employee of the state health officer may arrest, without warrant, all persons violating any rule or regulation of the state health officer or any article or provision of the sanitary code, when the violation occurs within his sight, view, or personal knowledge. When the violation does not so occur, he may arrest only in execution of a warrant duly issued in accordance with the provisions of this Part or by a competent judicial authority.

All law enforcement officers shall aid in the apprehension of persons violating the provisions of the sanitary code or any rule or regulation of the state health office. These officers shall themselves arrest and apprehend all offenders committing such violations in their view or sight or within their personal knowledge.

Acts 1976, No. 346, §1.



RS 40:9.1 - Repealed by Acts 1987, No. 927, 1.

§9.1. Repealed by Acts 1987, No. 927, §1.



RS 40:10 - Preparation for emergency

§10. Preparation for emergency

The state health officer shall at all times keep in readiness one or more medical inspectors and nurses, medicines, clothing, bedding, appliances, tents and other paraphernalia so as to repair to any place in the state that applies to him, when deemed necessary by the state health officer, or to any place in the state in which there is an outbreak of communicable disease, with the view of stamping it out. The legislature shall appropriate an annual sum for use by the state health officer for such emergencies. The local authorities shall keep up the work at their own expense after it has been started, if their funds permit.

Acts 1976, No. 346, §1.



RS 40:11 - Distribution of funds to parish health units or departments

§11. Distribution of funds to parish health units or departments

The ratio, formula, or other manner of distribution presently used, and to be used, by the state health officer applying to funds derived from federal or state sources and appropriated, apportioned, assigned, or otherwise made available to support parish health units in Louisiana, shall not be altered to provide a lesser appropriation from such federal or state funds to any parish health unit if such parish by a vote of a millage by the qualified voters of such parish provides or has provided a larger financial support from local tax sources. If the total appropriation of federal funds available to the state health officer is reduced or abolished, this provision shall not apply to said federal funds.

Acts 1976, No. 346, §1.



RS 40:12 - Parish health units

PART II. PARISH HEALTH UNITS

§12. Parish health units

Each parish of the state shall provide a health unit or department. These units or departments shall be known as parish health units.

Acts 1976, No. 346, §1.



RS 40:13 - Expenses of parish health units

§13. Expenses of parish health units

The governing body of each parish shall provide ample means for the maintenance and operation of its parish health units or departments and for the promotion and conservation of public health. For the purposes of this Title they shall be known as parish health units.

If a municipality encompasses an entire parish, the municipal authorities shall, for the purposes of this Part, be known as parish authorities.

Acts 1976, No. 346, §1.



RS 40:14 - Parish health units; jurisdiction

§14. Parish health units; jurisdiction

Parish health units may, through the parish governing authority, control and administer all matters of local sanitation not generally affecting other portions of the state. They may pass local health and sanitary ordinances and define and abate nuisances dangerous to the public health of that parish only. They may also regulate drainage and ventilation with reference to human habitation and places of business and public resort; provide for the disposition of fecal matter and garbage and waste subject to provisions of state law and the sanitary code; regulate the erection of buildings, with due regard to the filling and grading of lots, and the arrangement of buildings; provide for the vacation and demolishing of buildings when necessary for the protection of public health; and generally enforce all health and sanitary ordinances so adopted. However, these rules, ordinances and regulations shall not conflict with the rules and regulations of the sanitary code and shall not be less restrictive than the state sanitary code and may provide and regulate with respect to health matters not covered by the sanitary code.

Acts 1976, No. 346, §1.



RS 40:15 - Quarantine by parish health officer

§15. Quarantine by parish health officer

No parish health officer may establish quarantines without the approval of the state health officer, previously obtained, and the cooperation of the parish legislative body. The state health officer has supervisory power over all local quarantines so established.

Acts 1976, No. 346, §1.



RS 40:16 - Parish health units to act in harmony with state health officer

§16. Parish health units to act in harmony with state health officer

All parish health units act under the supervision and advice of the state health officer and the office of health services and environmental quality of the Louisiana Department of Health.

Acts 1976, No. 346, §1. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:16.1 - Proceeds of any sale of the state facilities owned by the Louisiana Department of Health, office of behavioral health

§16.1. Proceeds of any sale of the state facilities owned by the Louisiana Department of Health, office of behavioral health

The proceeds of the sale of any former mental health facility properties which have been declared to be surplus property are to be dedicated to the renovation of any current mental health facilities being operated in the same area.

Acts 2003, No. 899, §1; Acts 2009, No. 384, §5, eff. July 1, 2010.



RS 40:16.2 - Department of Health and Hospitals' Facility Support Fund

§16.2. Department of Health and Hospitals' Facility Support Fund

A. There is hereby created, as a special fund in the state treasury, the Department of Health and Hospitals' Facility Support Fund, hereinafter referred to as the "fund".

B.(1) Notwithstanding any other provision of law to the contrary, after compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, relative to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay an amount into the fund equal to the amount collected by the state attributable to the sale or lease of timber or fruit harvested from real property in the custody of the Louisiana Department of Health. Prior to a sale or lease of timber or fruit authorized by this Paragraph, the commissioner of administration shall review the terms of the sale or lease to ascertain that the sale or lease amount constitutes fair market value or greater for the timber or fruit.

(2) Monies appropriated from the fund shall be used solely as provided in Subsection C of this Section and only in the amounts appropriated by the legislature. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to the fund following compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, relative to the Bond Security and Redemption Fund.

C.(1) Subject to annual appropriation by the legislature, the monies in the fund shall be used solely to maintain, improve, repair, remediate, or restore any state-owned structures on property in the same Louisiana Department of Health facility as the property from which the revenues deposited into the fund were generated.

(2) Monies appropriated from the fund shall not be used to displace, replace, or supplant appropriations from the state general fund for the Louisiana Department of Health below the amount of state general fund appropriations therefor for 2007-2008 Fiscal Year.

Acts 2007, No. 438, §2, eff. July 11, 2007.



RS 40:16.3 - John J. Hainkel, Jr., Home and Rehabilitation Center; lease

§16.3. John J. Hainkel, Jr., Home and Rehabilitation Center; lease

A. The secretary of the Louisiana Department of Health and the commissioner of administration are hereby authorized to execute a negotiated lease to the New Orleans Home for Incurables for the John J. Hainkel, Jr., Home and Rehabilitation Center, including the lease of the property, buildings, equipment, movable assets, and all other appurtenances of the facility, which is described as follows:

That portion of ground, together with all the buildings and improvements thereon and all the rights, ways, privileges, servitudes, appurtenances, and advantages thereunto belonging, or in anywise appertaining, situated in the Sixth District of the city of New Orleans, State of Louisiana, Burtheville, being all of Square 22, composed of Lots 1 through 24, bounded by Patton, Constance, Calhoun, and Henry Clay, and said square measures 317 feet 8 inches 5 lines (317 feet 6 inches 7 1/2 lines title) front on Patton, 311 feet 3 inches 0 lines (311 feet 6 1/2 lines title) front on Constance, 289 feet 7 inches 4 lines (289 feet 3 inches 7 lines 7 inches title) front on Henry Clay, containing 91,063.10 square feet; all in accordance with survey of Joseph F. Varisco, Jr., dated November 14, 1975, resurveyed January 23, 1976. And, according to a survey of Joseph F. Varisco, Jr., dated September 14, 1977, revised November 27, 1979, said property has the same actual dimensions, encompasses all of Square 22 and contains improvements known as 612 Henry Clay Avenue.

B. The lease of property by the secretary and the commissioner shall be expressly exempted from the provisions of R.S. 41:1211 et seq., relative to the lease of public land.

C. The secretary and the commissioner of administration shall be authorized and empowered to execute the appropriate instrument or instruments, and any corrections thereof, to effectuate the lease of the property described in Subsection A of this Section. Additionally, the secretary and the commissioner of administration shall hereby be authorized and empowered to negotiate such terms and conditions in the lease document as may be necessary to ensure:

(1) That the facility shall continue to be named the "John J. Hainkel, Jr., Home and Rehabilitation Center" and operate as a long-term care facility that provides nursing home level services and adult day health care services.

(2) That the facility shall continue its mission to provide quality health care services to indigent persons.

(3) That the facility shall continue as a medical and clinical training facility.

(4) That the facility shall be operated by the New Orleans Home for the Incurables; however, the New Orleans Home for the Incurables shall have the option to enter into a sublease or a cooperative endeavor agreement to operate the facility consistent with the terms and conditions of the lease, which shall include but not be limited to requiring the lessee to maintain the facility in the same manner in which it was maintained prior to the execution of the lease and to seek to maintain the facility as a five star quality rated facility, subject to approval by the Louisiana Department of Health and the Senate and House committees on health and welfare, meeting jointly or separately.

(5) That the Medicaid rate shall be set at the rate as of March 19, 2010, and shall be set at such rate for at least one year from the effective date of any lease and for any period after one year from the effective date of any lease the Medicaid rate shall be set at the rate which would be paid under the nursing home reimbursement methodology, subject to approval by the Centers for Medicare and Medicaid Services.

(6) That the state shall continue and complete all previously funded or obligated capital outlay repairs to the facility.

(7) That the New Orleans Home for the Incurables shall offer those employees who are employed by the John J. Hainkel, Jr., Home and Rehabilitation Center at the commencement of the lease first priority for employment.

(8) That the lease shall terminate if the facility ceases to operate as a long-term care facility.

(9) Any and all other terms and conditions consistent herein to effectuate this Section.

D. Nothing in this Section shall preclude the Louisiana Department of Health from negotiating readiness assessment criteria with the New Orleans Home for the Incurables prior to the commencement of the lease.

Acts 2010, No. 933, §1, eff. July 2, 2010.



RS 40:17 - Mandatory medical examination; confinement; when allowed; emergency certificate

§17. Mandatory medical examination; confinement; when allowed; emergency certificate

A. Neither the state health officer or his designee, nor the parish health officer or health unit shall subject any person to any medical examination or confine him in any institution unless directed or authorized to do so by the judge of the parish in which the person is located, except when said person is infected or suspected of infection with smallpox, cholera, yellow fever, or bubonic plague, or is infected with tuberculosis.

B.(1) A person who is infected with tuberculosis in an active and communicable state, who is a patient in a hospital, and who refuses treatment for tuberculosis against medical advice may be detained and held in a hospital for a period not to exceed fifteen days by an emergency certificate executed by the hospital's infectious disease control physician or pulmonary disease physician in accordance with the procedure set forth in this Section.

(2) In such case, the hospital's infectious disease control physician or pulmonary disease physician and the patient's physician shall contact the state health officer through the nearest tuberculosis control unit or clinic of the office of public health for purposes of coordinating the patient's transfer to a state tuberculosis treatment facility pursuant to R.S. 40:31.24 within the fifteen days covered by the emergency certificate.

(3) If the patient violates in any way the emergency certificate issued pursuant to this Section, it shall be deemed to be a violation of a quarantine order and shall be subject to the sanctions set forth in R.S. 40:6(B).

(4) Upon expiration of the emergency certificate, the patient shall be released from the hospital, unless a court order pursuant to R.S. 40:31.24 transferring the patient to a treatment facility has been obtained.

C. The following procedure shall govern the preparation and issuance of an emergency certificate for the purpose of detaining and holding a patient pursuant to the provisions of this Section:

(1) The hospital's infectious disease control physician or pulmonary disease physician, or any hospital staff physician authorized to act in the role of the infectious disease control physician for the hospital may execute an emergency certificate to detain and hold a person infected with active, infectious, and communicable tuberculosis. Thereafter, the following tasks shall be completed as soon as possible with regard to a person detained and held pursuant to an emergency certificate:

(a) The infectious disease control physician or pulmonary disease physician must personally examine the patient and confer with the patient and the patient's treating physician.

(b) The patient's medical records must be reviewed by the infectious disease control physician or pulmonary disease physician to confirm that the tuberculosis is in an active, infectious, and communicable state.

(c) The infectious disease control physician or pulmonary disease physician must find current evidence that the patient has refused to take required tuberculosis medications and that the patient desires to leave the hospital against medical advice.

(d) The infectious disease control physician or pulmonary disease physician must conclude that the patient poses a present danger to himself or herself and others if the patient should leave the hospital against medical advice.

(2) The emergency certificate must state the date and hour of examination by the infectious disease control physician or pulmonary disease physician and must be signed by the physician at such time under penalty of perjury.

(3) Within a period of seventy-two hours following the execution of the emergency certificate by the hospital infectious disease control physician or pulmonary disease physician, there must be a follow-up examination of the patient by any hospital staff physician, who shall record his or her findings in the section provided for such findings in the emergency certificate. The information provided in this Section must also state the date and hour of the follow-up examination and must be signed at that time by the physician under the penalty of perjury. If the follow-up examination confirms the initial findings of the infectious disease control physician or pulmonary disease physician, the emergency certificate shall remain in full force and effect. If after the examination it is determined that circumstances have changed, that the patient is taking the required tuberculosis medications, and that the patient no longer poses a present threat to himself or herself and others, the emergency certificate shall expire upon the examining physician's signature attesting to this fact. If no follow-up examination occurs within the seventy-two hours following the execution of the emergency certificate, the emergency certificate shall be deemed to have expired by operation of law.

(4) The state health officer and the tuberculosis control unit of the office of public health shall provide all licensed public and private hospitals with emergency certificate forms and instructions for the purposes of this Section.

Acts 1976, No. 346, §1; Acts 1993, No. 190, §1, eff. May 31, 1993; Acts 1997, No. 969, §1, eff. July 10, 1997.



RS 40:18 - Communicable disease; isolation and report to state health officer; quarantine

§18. Communicable disease; isolation and report to state health officer; quarantine

If any case where a communicable disease is reported to or comes to the knowledge of any local health officer, the local health officer shall immediately isolate it and communicate the fact as expeditiously as practicable to the state health officer, together with the information as to what steps have been taken to isolate and care for the case. The local health officer shall, from time to time, communicate the progress of the case to the state health officer.

Upon receipt of notice of the case by the state health officer or at any time during the case thereafter, the state health officer, shall, if he thinks the emergency sufficient, send an expert physician, selected by him, to examine and diagnose the disease. If, after this examination and diagnosis, the expert declares the case to be one of an obnoxious or communicable nature, liable to spread or to become dangerous to the general public health of the state, the state health officer shall instruct the local health officer as to what additional steps, if any, should be taken to isolate the case and prevent the spread of the infection any further. The state health officer shall require that the local health officer immediately conform to and put these instructions in operation. If the local health officer or other local authorities connected with the case fail to act immediately on these instructions or fail to act in the case in a manner satisfactory to the state health officer, the state health officer shall take charge of the case and manage it through his own officers or employees.

Acts 1976, No. 346, §1.



RS 40:19 - Domicile of parish health unit

§19. Domicile of parish health unit

All parish health units shall have their legal domicile in the parish seat of its particular parish.

Acts 1976, No. 346, §1.



RS 40:20 - Appointment of parish health officer; qualifications; Orleans Parish health director

§20. Appointment of parish health officer; qualifications; Orleans Parish health director

A. The state health officer, after consultation with the parish governing authority and with the approval of the secretary of the Louisiana Department of Health, and the parish governing authority, shall appoint a parish health officer, except in Orleans Parish. In Orleans Parish, the parish health officer shall be designated as the health director and shall be appointed by the mayor of the city of New Orleans.

B. The parish health officer shall be a full-time licensed physician, if possible, and if a physician is not available the parish health officer shall be a full-time employee experienced in the administration and enforcement of public health programs. The health officer shall be domiciled in the parish in which he is appointed unless he serves more than one parish as hereinafter provided.

C. If the parish health officer is unclassified or under contract, he may be removed by the state health officer with the approval of the parish governing authority and a replacement named as herein provided. If the parish health officer is in the classified service, he shall be a member of the state classified service and shall be appointed or removed by the state health officer in accordance with existing state civil service provisions of law and regulations. The provisions of this Subsection shall not apply to the parish health director for Orleans Parish.

Acts 1976, No. 346, §1. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 1992, No. 378, §1.



RS 40:21 - Establishment of health district; district health officer

§21. Establishment of health district; district health officer

Two or more parishes may, with the approval of the state health officer and the governing bodies of the parishes, organize a health district composed of the health units of their respective parishes. In lieu of one health officer in each of the parishes, the parishes may, in that case, jointly use the services of and appropriate funds for the payment of the compensation of a single health officer. The jurisdiction, powers and duties of the district health officer in the health district and the manner in which he may be appointed and removed from office are the same as those of a parish health officer.

Acts 1976, No. 346, §1.



RS 40:22 - Removal of parish or district health officer; Orleans Parish health director

§22. Removal of parish or district health officer; Orleans Parish health director

A parish or district health officer who is not in the classified service of the state may be removed from office, after thirty days written notice by either the state health officer or the governing body of the parish, with the consent of the secretary of the Louisiana Department of Health, except in Orleans Parish. In Orleans Parish, the parish health director shall be subject to removal by the mayor of the city of New Orleans, at least thirty days after written notice thereof has been given to the health director.

Acts 1976, No. 346, §1. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 1992, No. 378, §1.



RS 40:23 - Salaries of parish or district health officers; unclassified

§23. Salaries of parish or district health officers; unclassified

Each parish shall determine the salary of its health officer and the necessary expenses for the conduct of his official duties if said health officer is in the unclassified service or serving on a contractual basis. In the case of an unclassified or contractual district health officer, the parishes which jointly employ him shall fix his salary and expenses and the proportionate share of each parish.

The above salaries and expenses shall be paid by the governing bodies of the parish or parishes for which the health officer was appointed, except as herein provided.

Where a parish or group of parishes appoint a full-time health officer whose entire time is devoted to health work as such, exclusive of any private practice, the state may appropriate and assist in paying the salary of that health officer not to exceed twenty percent of the salary if the parish or parishes contract with the Louisiana Department of Health for the establishment and maintenance of a health unit as hereafter provided.

Acts 1976, No. 346, §1. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:24 - Issuance of warrants by health officer; general duties of officer

§24. Issuance of warrants by health officer; general duties of officer

The parish health officer may issue warrants only to arrest or prevent epidemics or to abate an imminent menace to the public health in his parish.

He shall issue all orders and warrants, subject to the limitations above, and take all necessary steps to execute the sanitation laws of the state under the state health officer and to carry out the rules, regulations and ordinances of the Louisiana Department of Health.

Acts 1976, No. 346, §1. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:25 - Entry on and inspection of premises

§25. Entry on and inspection of premises

The parish health officer and every person duly authorized may enter, examine and inspect all grounds, structures, public buildings and public places in execution of a warrant issued in accordance with the constitution and the laws of Louisiana.

Acts 1976, No. 346, §1.



RS 40:26 - Contractual agreement on establishment and maintenance of parish health unit

§26. Contractual agreement on establishment and maintenance of parish health unit

A. The governing body of a parish may contract, or mutually agree on an annual basis, with the Louisiana Department of Health on or before November 1 of any calendar year, for the establishment and/or partial maintenance of the parish health unit and a full-time health officer. In such case the parish shall provide housing for said health unit. The governing body of the parish may appropriate and disburse funds for the support of the unit jointly with state and/or federal funds as furnished by the Louisiana Department of Health within the terms of a state fiscal year budget having the approval of both the parish and state.

B. The parish health officer shall be appointed in accordance with the provisions of this Chapter and shall, if classified, be in the state classified service. As a prerequisite of said contract, the parish health officer shall be subject to all state laws and regulations and orders of the state health officer and the department. Notwithstanding any provisions of this Chapter, the employees of the parish health unit, including the parish health officer, may, at the option of the parish, be employed as parish or municipal employees in which case their salaries and all benefits shall be paid in full by the parish, and they shall be under the direction and control of the parish but subject to the general supervision of the state health officer through the parish health officer. In all other respects they shall be parish or municipal employees.

Acts 1976, No. 346, §1. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:27 - Salaries and personnel benefits of health unit

§27. Salaries and personnel benefits of health unit

Where a health unit is established or partially maintained as provided in the preceding Section, the salaries and personnel benefits may be paid in part by funds from the state and parish, except, that if said employees are parish or municipal employees, all salaries and personnel benefits shall be paid entirely by parish funds including any increases in salaries or personnel benefits.

Acts 1976, No. 346, §1.



RS 40:28 - Tubercular individuals; free diagnostic clinics

PART III. MISCELLANEOUS PROVISIONS

§28. Tubercular individuals; free diagnostic clinics

A. Free diagnostic clinics may be established and maintained by the Louisiana Department of Health for the purpose of doing diagnostic work for possible tubercular individuals. These clinics shall be equipped with appropriate X-ray and other laboratory apparatus.

B. Any licensed physician engaged in private practice in Louisiana may utilize these clinics as aids in his private practice for the detection of tuberculosis only, subject to the conditions imposed by the Louisiana Department of Health. The Louisiana Department of Health may operate, along with these clinics, any other appropriate health work related thereto.

Acts 1976, No. 346, §1. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:29 - State health laboratories; fee schedule

§29. State health laboratories; fee schedule

A. Except as provided in duly promulgated rules and regulations, each laboratory operated by the office of public health of the Louisiana Department of Health on a statewide, regional, or parish basis whether in connection with a parish health unit or independently operated by the office as a state laboratory shall not perform any test, procedure, function, or any operation unless the office charges and receives payment of a fee for such test, procedure, function, or operation as is required by the fee schedule provided in this Section.

B. The fee schedule provided in this Section shall not apply and no such fee shall be charged:

(1) To the office of public health of the Louisiana Department of Health or a patient at a parish health unit or to any physician, hospital, clinic, nurse, or any other individual who is treating a patient of the office of public health or a parish health unit in an official capacity unless payment of such fee is required by rules and regulations duly promulgated pursuant to Subsection D of this Section.

(2) For the diagnosis of tuberculosis or venereal disease.

(3) In any instance when the state health officer declares an epidemic, for any test, procedure, function, or operation related to such epidemic.

(4) If exemption from payment is otherwise provided by the state sanitary code.

(5) To any state hospital or institution when the secretary of the Louisiana Department of Health requires the office of public health or a parish health unit laboratory to act for such institution in case of emergency.

C. The schedule of fees required by this Section shall be as follows and the appropriate fee or fees as provided by this fee schedule shall be charged for any test, procedure, function, or operation performed by a state, regional, or parish health unit laboratory operated by the office of public health, on specimens, cultures, or procedures which are submitted by any physician, hospital, clinic, nurse, veterinarian, or any other individual, except as otherwise provided in this Section:

Test Description                                                                 Fee

(1)    Ab identification, RBC each panel,                                          $     57.00

each serum technique

(2)    Ab screen, RBC each serum                                                     $     21.00

technique

(3)    Adenovirus Ab                                                                         $     18.00

(4)    Alpha fetal protein (amniotic fluid)                                          $     22.00

(5)    Alpha fetal protein (serum)                                                      $     22.00

(6)    Antibiotic disc test                                                                    $       4.00

(7)    Blood-hemogram, automated and                                            $       8.00

manual differential WBC (CBC)

(8)    Blood-RBC antigen other than ABO                                        $       5.00

and Rh(D), each antigen

(9)    Blood-Rh (D) antigen                                                               $     19.00

(10)    Blood-typing, ABO                                                                  $       4.00

(11)    Bordatella parapertusis Ab                                                       $     19.00

(12)    Bordetella pertusis antigen                                                       $     19.00

(13)    Bordetella pertusis culture                                                        $     11.00

(14)    Borelia Ab IgG (relapsing fever)                                              $     19.00

(15)    Borelia Ab IgM (relapsing fever)                                             $     19.00

(16)    Borelia Ab total (relapsing fever)                                             $     19.00

(17)    Brucella abortus Ab                                                                  $     14.00

(18)    Chlamydia Ab (LGV)                                                               $     18.00

(19)    Chlamydia testing by DNA gene                                              $     18.00

probe, each probe used

(20)    Clinical chemistries/21 tests +                                                  $     15.00

amylase

(21)    Corynebacterium diptheriae culture                                         $     11.00

(throat or nose)

(22)    Coxiella brunetti (Q fever) Phase

1-IgG and IgM                                                                          $     18.00

(23)    Coxiella brunetti (Q fever) Phase                                             $     18.00

2-IgG and IgM

(24)    Cryptococcus Ab                                                                      $     21.00

(25)    Culture typing, precipitin method

(grouping) per antiserum                                                          $       7.00

(26)    Culture typing, serologic method,                                            $       7.00

agg grouping, per antiserum

(27)    Culture typing, serologic method,                                            $       5.00

speciation

(28)    Culture, Bact, screen, stool                                                       $     13.00

(29)    Culture Bact, anaerobe, ID, any source                                    $     11.00

without GLC

(30)    Culture Bact, ID, aerobe, any source                                        $     11.00

(31)    Culture, Bact, screen (aerobic and                                            $     15.00

anaerobic plates)

(32)    Culture, Bact, screen, other source                                           $     12.00

(33)    Culture, Bact, screen, throat or nose                                         $     11.00

(34)    Culture, Bacti, anaerobe, isolation, any                                    $     13.00

source

(35)    Culture, Bacti, ID anaerobe with GLC                                     $     20.00

(36)    Culture, Bacti, ID any source, in                                              $       8.00

addition to primary culture

(37)    Culture, Bacti, ID presumptive, any                                         $     12.00

source, multiple organism

(38)    Culture, Bacti, ID presumptive, any                                         $     10.00

source, single organism

(39)    Culture, Bacti, ID screen, any source                                       $       9.00

single organism

(40)    Culture, Bacti, ID, screen, multiple                                          $     12.00

organisms

(41)    Culture, Bacti, ID, urine                                                           $       9.00

(42)    Cytomegalovirus (CMY) Ab IgG                                             $     20.00

(43)    Cytomegalovirus (CMV) Ab IgM                                            $     20.00

(44)    Dengue fever Ab                                                                      $     18.00

(45)    Encephalitis testing in birds (per viral                                      $     19.00

study)

(46)    Encephalitis, Eastern equine IgG                                             $     19.00

(47)    Encephalitis, Eastern equine IgM                                             $     19.00

(48)    Encephalitis, La Crose (California)                                          $     19.00

IgG

(49)    Encephalitis, La Crose (California)                                          $     19.00

IgM

(50)    Encephalitis, Saint Louis IgG                                                   $     19.00

(51)    Encephalitis, Saint Louis IgM                                                  $     19.00

(52)    Encephalitis, Western Equine IgG                                           $     19.00

(53)    Encephalitis, Western Equine IgM                                           $     19.00

(54)    Enterovirus Ab (eg coxsckie, echo,                                          $     19.00

polio)

(55)    Erlichia Ab                                                                               $     18.00

(56)    Estradiol assay                                                                          $     52.00

(57)    Flourescent Ab screen, each Ab                                               $     18.00

(Bordatella)

(58)    Flourescent Ab titer, each Ab                                                   $     17.00

(59)    Flourescent antibody (direct) (rabies                                        $     18.00

DFA)

(60)    Fluorescent antibody (indirect)                                                $     34.00

(61)    Flourescent antibody - double stain                                          $       8.00

(62)    Follicle stimulating hormone (FSH)                                         $     35.00

(63)    Francisella tularensis Ab                                                          $     15.00

(64)    Glucose quantitative                                                                 $       7.00

(65)    Hepatitis, anti-A                                                                       $     18.00

(66)    Hepatitis, anti-C                                                                        $     18.00

(67)    Hepatitis, anti-HBc total                                                           $     17.00

(68)    Hepatitis, anti-HBe                                                                   $     18.00

(69)    Hepatitis, anti-HBs                                                                   $     15.00

(70)    Hepatitis, HBe Ag                                                                    $     16.00

(71)    Hepatitis, HBs Ag                                                                    $     15.00

(72)    Herpes I group IgG                                                                   $     19.00

(73)    Herpes II group IgG                                                                 $     19.00

(74)    Herpes II group IgM                                                                 $     19.00

(75)    Herpes simplex Type 1 and 2 Ab differential                          $     20.00

(76)    HIV-Dry Blood Spot analysis                                                  $       6.00

(77)    HIV-1 EIA                                                                                $     13.00

(78)    HIV-1 WB                                                                                $     28.00

(79)    Human arbovirus IgG                                                               $     18.00

(80)    Human arbovirus IgM                                                              $     18.00

(81)    Human chorionic gonadotropic (hCG)                                     $     21.00

pregnancy test-quantitative

(82)    Human chorionic gonadotropic (hCG)                                     $     11.00

pregnancy test-qualitative

(83)    Human rickettsia IgG                                                               $     10.00

(84)    Human rickettsia IgM                                                               $     10.00

(85)    Influenza A Ab                                                                         $     20.00

(86)    Influenza B Ab IgG                                                                  $     20.00

(87)    Legionella Ab                                                                           $     21.00

(88)    Leptospirosa Ab                                                                       $     19.00

(89)    Leutinizing hormone assay                                                       $     36.00

(90)    Lipoproteins HDL cholesterol                                                  $     14.00

(91)    Lipoproteins triglycerides                                                         $     11.00

(92)    Lymes-(borellia burgdorferi) IgG                                             $     22.00

(93)    Lymes-(borellia burgdorferi) IgM                                            $     22.00

(94)    Meningoencephalytic Ab (adult)                                              $     18.00

(95)    Meningoencephalytic Ab (childhood)                                      $     18.00

(96)    Mumps virus Ab                                                                       $     19.00

(97)    Mycoplasma pneumonia Ab                                                     $     19.00

(98)    Neisseria gonorrhoeae testing by DNA                                    $     18.00

gene probe

(99)    Newborn screening panel                                                         $     31.00

(100)    Parainfluenza I Ab                                                                    $     18.00

(101)    Parainfluenza II Ab                                                                  $     18.00

(102)    Parainfluenza III Ab                                                                 $     18.00

(103)    Parasite large volume filtration                                                $     47.00

(104)    Polio virus Ab-Type I                                                               $     19.00

(105)    Polio virus Ab-Type II                                                             $     19.00

(106)    Polio virus Ab-Type III                                                            $     19.00

(107)    Prolactin assay                                                                          $     36.00

(108)    R. rickettsia Ab to antigen (Rocky                                           $     18.00

Mountain spotted fever)IgG or IgM

(109)    R. typhi Ab (typhus fever) IgG or                                            $     18.00

IgM

(110)    Rabies analysis                                                                         $     73.00

(111)    Reovirus Ab                                                                              $     18.00

(112)    Respiratory syncytial virus (RSV) Ab                                      $     18.00

(113)    Rheumatoid factor - qualitative (latex)                                     $       8.00

(114)    Rheumatoid factor - quantitative                                              $       8.00

(115)    Rotavirus Ab                                                                            $     19.00

(116)    Rubella (German measles) Ab, IgG                                         $     20.00

(117)    Rubella (German measles) Ab, IgM                                         $     20.00

(118)    Rubeola (red measles) Ab, IgG                                                $     18.00

(119)    Rubeola (red measles) Ab, IgM                                               $     18.00

(120)    Sensitivity study; antibiotics, disk                                            $     10.00

method, per plate (12)

(121)    Smear with interpretation                                                         $       6.00

(122)    Syphilis test VDRL qualitative (serum                                     $       6.00

and CSF)

(123)    Syphilis test VDRL quantitative,                                              $       6.00

MHA-TP (serum and CSF)

(124)    T cells including cell ratio                                                        $     54.00

(125)    TB panel (bilirubin, AST, uric acid,                                         $     11.00

creatinine)

(126)    TB screen-AST                                                                         $       7.00

(127)    TB, AFB, antibiotic sensitivities, each                                     $       8.00

drug (includes culture)

(128)    TB-AFB smear                                                                         $       8.00

(129)    TB-concentration and isolation of                                            $     16.00

mycobacteria, each

(130)    TB-DNA probe identification of AFB                                     $     18.00

cultures

(131)    TB-HPLC ident of mycobacterium                                          $     26.00

(132)    Tissue culture studies                                                               $   163.00

(133)    TORCH Ab (CMV, Herpes, Rubella,                                      $     82.00

Toxo) IgG

(134)    TORCH Ab (CMV, Herpes, Rubella,                                      $     82.00

Toxo) IgM

(135)    Toxoplasma Ab, IgG                                                                $     18.00

(136)    Toxoplasma Ab, IgM                                                               $     21.00

(137)    Treponema pallidium Ab-                                                        $     19.00

confirmatory test FTA-ABS

(138)    Typhus in rats-antigen to antibody                                           $     10.00

(139)    Varicella zoster Ab, IgG                                                           $     18.00

(140)    Vibrio cholerae ID                                                                    $     93.00

(141)    Vibrio vulnificus ID                                                                 $     47.00

(142)    Viral load studies for HIV                                                        $   121.00

(143)    Virus ID-tissue cult. additional studies,                                   $     34.00

each isolate

(144)    Virus ID-tissue cult. inoculation and                                        $     37.00

observation

(145)    Virus ID-tissue cult. inoculation of                                          $     28.00

egg/small animal, observation

(146)    Yersinia pestis (plague) study in rats,                                       $   154.00

includes slide prep. animal inoculation,

plague demonstration

(147)    Any public health biochemistry                                               $       1.75

procedure not expressly stated will

be charged based on the cost per

unit of time (work time unit or WTU)

as calculated by the fiscal department

of the office of public health

(148)    Any public health microbiology                                               $       1.75

procedure not expressly stated will

be charged based on the cost per

unit of time (work time unit or WTU)

as calculated by the fiscal department

of the office of public health

(149)    Any public health serology                                                       $       1.75

procedure not expressly stated will

be charged based on the cost per

unit of time (work time unit or WTU)

as calculated by the fiscal department

of the office of public health

(150)    Any public health virology                                                       $       1.75

procedure not expressly stated will

be charged based on the cost per

unit of time (work time unit or WTU)

as calculated by the fiscal department

of the office of public health

(151)    Any research procedure not expressly                                      $       1.75

stated will be charged based on the

cost per unit of time (work time

unit or WTU) as calculated by the

fiscal department of the office of

public health

(152)    A-1 (FC MPN)                                                                         $     20.00

(153)    Adipates/Phathalates                                                                $   160.00

(154)    Alfatoxins (HPLC)                                                                   $   119.00

(155)    Alfatoxins (screen)                                                                   $     40.00

(156)    Alkalinity (total)                                                                       $       9.00

(157)    Aluminum                                                                                 $     16.00

(158)    Antibiotic disc assay                                                                 $     16.00

(159)    Antibiotic sensitivity study/                                                      $       6.00

antibiotic

(160)    Antimony                                                                                  $     33.00

(161)    Arsenic                                                                                     $     16.00

(162)    Barium                                                                                      $     16.00

(163)    Beryllium                                                                                  $     16.00

(164)    BOD-5 day (manual)                                                                $   160.00

(165)    BOD-automated robotic testing                                                $     26.00

(166)    Bottled and vended waters-colilert                                           $       4.00

(167)    Bottled water-herbicides                                                           $   237.00

(168)    Bottled water-trihalomethanes (THM)                                     $     33.00

(169)    Bottled water-VOC (P/T)                                                         $   172.00

(170)    Butter analysis                                                                          $   121.00

(171)    Butterfat, babcock                                                                    $     27.00

(172)    Butterfat, roese-gotlieb (confirmation)                                     $     92.00

(173)    Butterfats and nonfat solids                                                      $     32.00

(174)    C. jejeuni and C. campylobacter-                                             $     33.00

environmental

(175)    Cadmium                                                                                  $     16.00

(176)    Cadmium in foods                                                                    $       3.00

(177)    Caffeine                                                                                    $     79.00

(178)    Calcium hardness                                                                     $       8.00

(179)    Carbamates                                                                               $   200.00

(180)    Caustics                                                                                    $     11.00

(181)    Cereal analysis-qualitative                                                        $       1.00

(182)    Cereal analysis-quantitative                                                      $     32.00

(183)    Charm I; App N antibiotic testing                                            $     13.00

(184)    Charm II; App N antibiotic testing-                                          $     13.00

cloaxacillin

(185)    Charm II; App N antibiotic testing-                                          $     13.00

other

(186)    Charm II; App N antibiotic testing-                                          $     40.00

quantitative

(187)    Charm II; App N antibiotic testing-                                          $     13.00

sequential

(188)    Chemical oxygen demand (COD)                                            $     80.00

(189)    Chloride %-hypochlorites and                                                  $       7.00

chloramines (screen)

(190)    Chloride %; hypochlorites and                                                 $     21.00

chloramines (confirmation)

(191)    Chlorides                                                                                  $       7.00

(192)    Chromium                                                                                 $     17.00

(193)    Coffee (chicory)                                                                       $       4.00

(194)    Coliform determinations-confirmed                                         $     31.00

(includes MPN for coliform and fecal

coliform)

(195)    Coliform determinations-E. coli                                               $     13.00

(verified) each isolate

(196)    Coliform determinations-fecal                                                  $       8.00

(197)    Coliform determinations-fecal by

MPN (includes presumptive,                                                    $     45.00

completed, and confirmed tests)

(198)    Coliform determinations-fecal                                                  $     31.00

coliforms (includes coliform and

E. coli MPN)

(199)    Colilert                                                                                      $       8.00

(200)    Color                                                                                         $       5.00

(201)    Color and preservatives in food                                                $     80.00

(202)    Compliance analysis of nutritional                                           $     13.00

content and labeling

(203)    Conductivity                                                                             $       7.00

(204)    Copper flame AA                                                                     $       9.00

(205)    Copper ICAP                                                                            $       4.00

(206)    Corrosion control (copper, lead, pH,                                        $     53.00

alkalinity, THRD)

(207)    Cosmetics (organoleptics, net weight,                                      $     13.00

filth, and foreign materials)

(208)    Cryoscope (added water)                                                          $       8.00

(209)    Cyanide                                                                                     $   160.00

(210)    Dairy waters-MTF                                                                    $     19.00

(211)    Diquat                                                                                       $   200.00

(212)    Dissolved oxygen (DO)                                                            $       8.00

(213)    Drained weight analysis                                                           $       7.00

(214)    Dry skim milk-qualitative                                                        $       3.00

(215)    Dry skim milk-quantitative                                                      $   119.00

(216)    Dual column (confirmation)                                                     $     33.00

(217)    E. coli 015:H7                                                                          $     27.00

(218)    E. coli MPN                                                                              $     31.00

(219)    E. coli speciation                                                                      $     20.00

(220)    Endothall                                                                                  $   253.00

(221)    Ethylene dibromide (EDB)                                                       $   133.00

(222)    Etiological agent ID for consumer                                           $   100.00

food, beverage

(223)    Fecal coliform MPN (includes                                                 $     31.00

presumptive, completed, and

confirmed tests)

(224)    Filth and foreign (filter)                                                            $       5.00

(225)    Filth and foreign (macro)                                                         $       5.00

(226)    Filth and foreign (micro)                                                          $       7.00

(227)    Filth and foreign (trap/sv)                                                         $   389.00

(228)    Fluoride analysis                                                                      $     20.00

(229)    Fluorides                                                                                   $     11.00

(230)    Foreign fat (R1)                                                                        $       4.00

(231)    Formaldehyde testing (AIR)                                                     $   409.00

(232)    Fossomatic CC                                                                         $     12.00

(233)    Fossomatic OSCC                                                                    $     13.00

(234)    Free CO2                                                                                  $     12.00

(235)    Gamma screen                                                                          $     26.00

(236)    GC/MS confirmation                                                                $   479.00

(237)    General chemistry (organoleptic,                                             $     16.00

net weight, filth, and foreign

materials)

(238)    Glycol/recirculating water                                                        $     13.00

(10-tube MPN)

(239)    Glycol/Recirculating water (HPC)                                           $       8.00

(240)    Glyphosphate                                                                            $   160.00

(241)    Gross alpha and beta (radon 222,                                             $     67.00

radium 226, radium 228, radon,

uranium)

(242)    Heavy metal (ICAP)                                                                 $   100.00

(243)    Heavy metals (includes Hg)                                                     $   180.00

(244)    Herbicides                                                                                 $   240.00

(245)    Heterotrophic plate count (HPC)                                              $       8.00

(246)    Inorganic chemicals                                                                  $   299.00

(247)    Iodine 131                                                                                 $   396.00

(248)    Iron                                                                                           $     17.00

(249)    Iron and alumina oxide                                                             $     33.00

(250)    Lead-other analysis by furnace                                                 $     55.00

atomic absorption

(251)    Lead analysis (wipes)                                                               $     20.00

(252)    Lead analysis in water/chemistry                                             $     20.00

(253)    Lead analysis in waters-schools,                                              $     20.00

day care, water coolers, faucets

(254)    Lead analysis of paint                                                               $     40.00

(255)    Lead and copper analysis for private                                        $     23.00

residence water

(256)    Lead-blood lead screen by graphite                                          $     13.00

furnace atomic absorption

(257)    Listeria analysis-milk                                                               $     27.00

(258)    Listeria analysis-food                                                               $   100.00

(259)    Listeria culture-environmental                                                 $     20.00

(260)    Loss on ignition                                                                        $       5.00

(261)    Manganese                                                                                $     16.00

(262)    Mercury in foods                                                                      $     79.00

(263)    Mercury in water                                                                      $     20.00

(264)    Metal (1 metal) ICAP                                                               $     16.00

(265)    Metals (13 metals) ICAP                                                          $     53.00

(266)    Metals (4 metals) ICAP                                                            $     24.00

(267)    Metals (ICAP) plus mercury                                                    $   180.00

(268)    Metals in food-ICAP                                                                $     40.00

(269)    Microbiology culture for                                                          $   175.00

environmental organisms

(listeria,canpylobacter, yersenia,

salmonella, staphylococcus, and

E. coli)

(270)    Milk containers-paper and plastic                                            $     17.00

(271)    Net weight and contents                                                           $       7.00

(272)    Nickel                                                                                       $     16.00

(273)    Nitrate                                                                                       $     13.00

(274)    Nitrates and nitrites                                                                  $     13.00

(275)    Nitrites                                                                                      $     13.00

(276)    Nonfat solids                                                                            $       5.00

(277)    Nuisance organisms                                                                  $     20.00

(278)    Oil and grease                                                                           $   158.00

(279)    Organoleptic exam                                                                   $       3.00

(280)    Organoleptic exam in foods                                                     $     13.00

(281)    Oyster meat analysis for vibrio

and salmonella                                                                          $     40.00

(282)    Oyster waters-analysis for                                                        $     33.00

salmonella, shigella, vibrio, staph

(283)    Oyster waters; metals                                                               $   100.00

(284)    Oyster waters; organics                                                            $     40.00

(285)    Oyster waters; pesticides                                                          $   233.00

(286)    Pesticide (Endrin, lindane,                                                        $   100.00

methoxychem, toxophene)

(287)    Pesticide battery 12 assays                                                       $   201.00

(288)    Pesticide residues-food                                                             $   273.00

(289)    Pesticide residues-grains                                                          $   273.00

(290)    Pesticide residues-vegetables                                                   $   233.00

(291)    Pesticide/PCBs in soil                                                              $   246.00

(292)    Pesticides/herbicides and PCB                                                 $   100.00

(293)    Pesticides/metals-ICP                                                               $   313.00

(294)    Pesticides/PCBs                                                                        $   233.00

(295)    Pesticides/PCBs (Food)                                                            $   233.00

(296)    Pesticides/PCBs (HECD)                                                         $   273.00

(297)    Pesticides/PCBs (NPD)                                                            $   273.00

(298)    Pesticides/PCBs (serum)                                                          $     64.00

(299)    Pesticides/PCBS GC/MS                                                          $   475.00

(300)    Pesticides/PCBs in seafood                                                      $   233.00

(301)    Pesticides/PCBs in water (multi-scan)                                     $   233.00

(302)    Pesticides/water (multi-scan)                                                    $   231.00

(303)    pH                                                                                             $       5.00

(304)    Phenols                                                                                     $   319.00

(305)    Phosphatase by fluorophos                                                       $       7.00

(306)    Phosphatase by sharer                                                              $     11.00

(307)    Phosphatase by sharer-reactivation                                          $     46.00

(308)    Phosphatase by sharer-interfering                                            $     11.00

substances

(309)    Phosphatase by sharer-microbial                                              $     34.00

(310)    Phosphates                                                                                $     40.00

(311)    Polyaromatic hydrocarbons (PAH)                                          $     79.00

(312)    Potassium                                                                                 $     16.00

(313)    Priority chemicals                                                                     $   166.00

(314)    Radionuclides; gamma                                                             $     53.00

(315)    Radium 226 and 228                                                                $   725.00

(316)    Radon 222                                                                                $     79.00

(317)    Red tide (sample prep for mouse                                              $     67.00

assay)

(318)    Red tide (tissue culture assay)                                                  $   133.00

(319)    Reducing sugars                                                                       $   133.00

(320)    Residual chlorine (chloramines)                                               $     20.00

(321)    Residue/insoluble materials                                                      $   237.00

(pipe scales)

(322)    Salinity                                                                                     $       7.00

(323)    Salmonella analysis-food                                                         $     27.00

(324)    Salmonella and vibrio analysis                                                 $   126.00

(325)    Salmonella culture                                                                    $     20.00

(326)    Salmonella culture-chocolate                                                   $     47.00

(327)    Secondary chemicals                                                                $   146.00

(328)    Sediment analysis                                                                     $   240.00

(329)    Selenium                                                                                   $     33.00

(330)    Shellfish-microbial screen                                                        $   166.00

(staph aureus, salmonella, shigella,

vibrio, listeria)

(331)    Silicates                                                                                    $     40.00

(332)    Silver                                                                                        $     16.00

(333)    Silvex 2,4-D and 2,4 TP                                                           $   237.00

(334)    Sodium                                                                                     $     16.00

(335)    Sodium and potassium                                                             $     11.00

(336)    Staphylococcus analysis-                                                          $     20.00

Environmental

(337)    Staphylococcus aureus ID-                                                       $     13.00

Environmental

(338)    Strontium 89 and 90                                                                 $   396.00

(339)    Sulfates                                                                                     $       8.00

(340)    Sulfides                                                                                     $     47.00

(341)    Sulfite analysis-qualitative                                                       $       3.00

(342)    Sulfite analysis-quantitative                                                     $     48.00

(343)    Surfactants (MBAS)                                                                 $   158.00

(344)    Synthetic organic chemicals                                                     $1,131.00

(13 classes)

(345)    Syrup-polarization                                                                    $   106.00

(346)    Thallium                                                                                   $     33.00

(347)    Total chlorine residual                                                              $     11.00

(348)    Total dissolved solids                                                               $     11.00

(349)    Total hardness                                                                          $       8.00

(350)    Total solids                                                                               $     11.00

(351)    Total solids (lactometer)                                                           $       7.00

(352)    Total solids-drying                                                                   $     17.00

(353)    Total suspended solids                                                              $     27.00

(354)    Trihalomethanes (THM)-                                                         $     33.00

(liquid/liquid)

(355)    Trihalomethanes (THM)-                                                         $     79.00

(purge and trap)

(356)    Tritium (H3)                                                                             $     79.00

(357)    Turbidity                                                                                   $       4.00

(358)    Unregulated volatile organics                                                   $   173.00

(359)    Uranium                                                                                    $   198.00

(360)    Urines for methylparathion                                                      $       8.00

(361)    Vibrio cholerae                                                                         $   150.00

identification and typing

(362)    Vibrio vulnificus identification                                                $   118.00

(363)    Vitamin A                                                                                 $   158.00

(364)    Vitamins A and D                                                                     $   185.00

(365)    Vitamin D                                                                                 $   158.00

(366)    Volatile organic chemicals                                                       $     33.00

(VOCs) (liquid/liquid)

(367)    Volatile organic chemicals                                                       $   172.00

(VOCs) (purge and trap)

(368)    Yersinia culture-environmental                                                $     30.00

(369)    Zinc                                                                                          $     16.00

(370)    Zinc in foods                                                                             $       3.00

(371)    Any environmental chemistry and                                           $       1.75

toxicology procedure not expressly

stated will be charged based on the

cost per unit of time (work time unit

or WTU) as calculated by the fiscal

department of the office of public health

(372)    Any environmental microbiology                                            $       1.75

procedure not expressly stated

will be charged based on the cost

per unit of time (work time unit

or WTU) as calculated by the fiscal

department of the office of public

health

(373)    Any research procedure not                                                      $       1.75

expressly stated will be charged

based on the cost per unit of time

(work time unit or WTU) as

calculated by the fiscal department

of the office of public health

D. The Louisiana Department of Health may adopt rules and regulations in accordance with the Administrative Procedure Act to provide for the collection of fees required by the fee schedule provided in this Section. The rules may also provide for modification of the fee schedule, provided a fee shall not exceed the prevailing market price for the item.

Acts 1976, No. 346, §1. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 1997, No. 840, §1, eff. July 1, 1997.



RS 40:30 - Provisions of this Chapter not to affect Louisiana Department of Agriculture

§30. Provisions of this Chapter not to affect Louisiana Department of Agriculture

Anything to the contrary notwithstanding, the provisions hereof shall not be construed to affect present laws and regulations administered by the Louisiana Department of Agriculture, particularly the provisions of R.S. 40:2277.*

Acts 1976, No. 346, §1.

*See, now, R.S. 3:4208.



RS 40:31 - Costs of court not charged against state or parish health officers

§31. Costs of court not charged against state or parish health officers

The Louisiana Department of Health, the parish health units, the state health officer, and the parish health officers are exempt from the payment of all costs of court and stenographers' fees in any suit in which any one of them is a party. However, in such a case, costs may be charged against any party, other than one of the above, cast in judgment, as though the above had not been exempt and had actually paid costs.

Acts 1976, No. 346, §1. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:31.1 - Reye's Syndrome disease; mandatory reporting

§31.1. Reye's Syndrome disease; mandatory reporting

Every physician practicing medicine in the state of Louisiana shall report to the state health officer, through the health unit of the parish or municipality wherein such physician practices, any case or suspected case of Reye's Syndrome disease which he is attending, or has examined, or for which such physician has prescribed. The report shall be made as promptly as possible from the time the physician first visits, examines or prescribes for the patient and such report shall state the name, age, sex, race, usual residence, place where the patient is to be found, the nature of the disease, the date of onset, and any additional information that the state health officer may require. The state health officer shall send a copy of such report to the national Center for Disease Control or such information contained therein as may be required by the national center.

Added by Acts 1980, No. 277, §1.



RS 40:31.2 - Repealed by Acts 2008, No. 815, §5.

§31.2. Repealed by Acts 2008, No. 815, §5.



RS 40:31.3 - Adolescent school health initiative; health centers in schools

§31.3. Adolescent school health initiative; health centers in schools

A. The office of public health, Louisiana Department of Health, shall establish an adolescent school health initiative to facilitate and encourage development of comprehensive health centers in public middle and secondary schools in Louisiana which shall provide preventive health services, counseling, acute health services, and appropriate referral for acute health services. Such initiative shall be subject to the approval of the local school systems.

B. The office of public health shall:

(1) Coordinate efforts to facilitate and encourage establishment of health centers in schools by providing information, technical assistance, direction, and, to the extent appropriate, funds to locally based entities for the establishment and operation of health centers in middle and secondary schools.

(2) Convene and participate in an intergovernmental coordinating council which shall be composed of representatives from the departments of education, social services, health and hospitals, and other governmental entities or programs related to health services to assist in implementation, oversight, and funding assistance for health centers in schools.

(3) Apply for and assist local efforts to apply for all available public and private funds to establish and operate health centers in schools.

(4) Establish procedures for allocation of funds appropriated or otherwise available to the program in a manner which prioritizes funding according to the urgency and degree of health care needs among the various middle and secondary school populations.

(5) Establish criteria to be considered in selection of locations for placement of health centers in schools.

C. Health centers in schools are prohibited from:

(1) Counseling or advocating abortion in any way or referring any student to any organization for counseling or advocating abortion.

(2) Distributing at any public school any contraceptive or abortifacient drug, device, or other similar product.

D. The provisions of this Section shall be applicable only to the extent that funds are made available for this purpose from public or private sources.

Acts 1991, No. 1055, §1, eff. July 29, 1991.



RS 40:31.11 - Purpose

PART IV. IMMUNIZATION REGISTRY

§31.11. Purpose

The office of public health of the Louisiana Department of Health and parish health units are hereby authorized to establish immunization registries for the purpose of improving the immunization rates of the state's children and young adults in order to prevent the spread of diseases at which the immunizations are directed. Registries established in accordance with this Part shall provide for a method of informing the parent, guardian, or registrant when the registrant is due or is late for a recommended immunization and shall serve as a means for persons and institutions that either provide immunization services or are required to ensure that persons are immunized to receive prompt and accurate immunization information. Such persons and institutions shall include but not be limited to public health units, health care providers, schools, and day care centers.

Acts 1995, No. 798, §1, eff. June 27, 1995.



RS 40:31.12 - Definitions

§31.12. Definitions

As used in this Part, the following definitions shall apply:

(1) "Client" means any person registered with any Louisiana immunization tracking and recall system.

(2) "Day care center" means a facility licensed as a day care center under the provisions of the Child Care Facility and Child-Placing Agency Act (R.S. 46:1401 et seq.) or licensed as a group child day care home under the provisions of the Child Care Registration Law (R.S. 46:1441.1 et seq.).

(3) "Immunization record" means a client's medical record related to the client's receipt of immunizations. An immunization record shall only include:

(a) The name and social security number of the client.

(b) The date and place of birth of the client.

(c) The hospital where the client was born.

(d) The name of the client's mother or legal guardian.

(e) A list of any immunizations received.

(f) The date of each immunization received.

(g) A report of any complication or side effect associated with a particular immunization.

(4) "Immunization registry" means any listing of clients and information relating to their immunization status.

(5) "Immunization tracking and recall record" is a record that includes but is not limited to the client's name, address of the parent or guardian of the client, telephone number, provider, and other information needed to send reminder cards to, to place telephone calls to, or to personally contact the client or the parent or the guardian of a client for the purposes of informing the client, parent, or guardian that the client is due for a recommended immunization or is late in receiving a recommended immunization.

(6) "Provider" means any health care provider or facility licensed to provide health care services in Louisiana, any managed health care system, health maintenance organization, health service contractor, or insurance carrier, or the Louisiana Medical Assistance Program.

(7) "Public health unit" means any facility acting under the supervision and advice of the state health officer and the office of public health, including any state-operated or contracted public health clinic.

(8) "School" means any institution or facility which provides for education of children in grades one or above, which shall include any kindergarten or prekindergarten attached thereto.

(9) "Tracking and recall system" means a system associated with an immunization registry designed to contact clients listed in the registry to assist in the completion of the immunization series in a timely manner.

Acts 1995, No. 798, §1, eff. June 27, 1995.



RS 40:31.13 - Development of immunization registry and tracking and recall system; standards

§31.13. Development of immunization registry and tracking and recall system; standards

The office of public health, a public health unit, or both, or their agents or other providers may develop an immunization registry and an associated tracking and recall system. The developer of any system shall consult providers in developing the system to provide for a simple and efficient system of transferring information. The registry and associated tracking system shall include but not be limited to the following:

(1) Immunization records of all clients born or living within the jurisdiction of the agency that develops the register.

(2) A uniform method of tracking, updating, and recording immunization histories of registered clients.

(3) A uniform method of retaining general information about clients who have attained twenty-one years of age.

(4) Procedures formulated in consultation with providers that will allow a provider to provide information to and obtain information from the immunization registry and immunization tracking and recall records without the consent of a client under eighteen years of age or the parent or guardian of such a client.

(5) Procedures that allow an immunization record of a client to be released to a client or the client's parent, guardian, school, or day care center.

(6) A method of notifying the parent or guardian of a client, in writing, when the tracking and recall system indicates that a client is due to receive a scheduled immunization or when the client has missed a scheduled immunization.

(7) A procedure for sharing or transferring information with any other immunization registry and its associated tracking and recall systems within the state.

(8) A method for providing or publishing information in aggregate form that does not identify a client.

(9) Methods assuring that information contained in the immunization registry only be used to track and document immunization status, for other immunization program-related activities, and for associated public health research.

Acts 1995, No. 798, §1, eff. June 27, 1995.



RS 40:31.14 - Authorization of release of immunization records

§31.14. Authorization of release of immunization records

A. Notwithstanding any provision of law to the contrary, immunization records for use in an immunization registry shall not be considered privileged communications between a health care provider and patient when such records are used in accordance with the provisions of this Part. The Louisiana Department of Health, public health units and their agents, providers, parents or guardians, schools, and day care centers may obtain information from, or provide information to, the immunization record of a client of any immunization registry without the written consent of a client who has not attained eighteen years of age or of the parent or legal guardian of such a client. Upon a client's attainment of eighteen years of age, information in the registry shall be made available only with the consent of the client unless the requestor shows a public health need for the information.

B. A provider, a public health unit, the Louisiana Department of Health, or the agents of any of them, schools, and day care centers shall not be subject to an action or be liable for sharing information from the immunization record or using information from the immunization tracking and recall record for purposes of tracking immunizations of clients and for outreach to clients who have missed immunizations.

C. Information in an immunization registry or in the immunization tracking and recall record or derived therefrom is confidential and shall not be disclosed to any person who is not specifically authorized to receive information under this Part. Upon a client's attainment of twenty-one years of age, the client's immunization record and tracking and recall record shall be purged from the registry, except that non-identifying data may be retained for statistical analysis.

Acts 1995, No. 798, §1, eff. June 27, 1995.



RS 40:31.15 - Rulemaking

§31.15. Rulemaking

The Louisiana Department of Health, office of public health, shall promulgate rules and regulations pertaining to the development and implementation of the immunization registries and their associated tracking and recall systems in accordance with the Administrative Procedure Act. The rules shall include a process by which a custodial parent or guardian can control the transfer of information from the immunization record or the immunization tracking and recall record when such control is necessary to protect the health or safety of the family.

Acts 1995, No. 798, §1, eff. June 27, 1995.



RS 40:31.16 - Parental consent; parental responsibility for immunization; exemptions

§31.16. Parental consent; parental responsibility for immunization; exemptions

A.(1) Nothing in this Part shall be construed to restrict the registry from providing tracking and recall information to the parent or guardian that provides the consent for the child to be entered into an immunization registry.

(2) General consent for treatment and release of information to other providers or to the office of public health shall be considered parental consent for sharing historical, current, and future immunization information. In addition, each immunization provider shall comply with at least one of the following requirements:

(a) Place a poster in the patient registration area notifying parents that the site is participating in the state immunization registry and that childhood data is being shared with the registry.

(b) Provide each parent a brochure supplied by the office of public health describing the purposes of the registry and notifying parents that they can prohibit data sharing by notifying the health care provider not to submit their child's immunization information.

(3) In the event of a public health emergency as declared by the state health officer, including a natural disaster, bioterrorist attack, epidemic, or other event affecting the public health, the requirement to obtain consent for placement on a registry shall be waived for mass immunizations performed in response to such declaration.

B. The immunization record of a child shall be purged from the registry at any time that the child's custodial parent or legal guardian requests, in writing, that the immunization record be purged from the registry.

C. Nothing in this Part shall be construed to mitigate the responsibility of a parent or guardian to have a child of that parent or guardian properly immunized.

D. Nothing in this Part shall be construed to require immunization or tracking of any child otherwise exempt from immunization requirements for medical or religious reasons.

Acts 1995, No. 798, §1, eff. June 27, 1995; Acts 2002, 1st Ex. Sess., No. 90, §1.



RS 40:31.21 - Legislative intent, declaration of policy

PART V. COMMITMENT OF PERSONS SUFFERING

FROM TUBERCULOSIS

§31.21. Legislative intent, declaration of policy

A. It is the intent of the legislature that the provisions of this Part shall apply to a person with active tuberculosis who has failed to seek voluntary treatment or failed to comply with quarantined directly observed therapy, or both, and is considered a public health risk.

B. It is the policy of the state that:

(1) A person suffering from active tuberculosis shall be encouraged to seek voluntary treatment.

(2) Notwithstanding any provision of law to the contrary, in the event a person suffering from active tuberculosis fails to seek voluntary treatment or fails to comply with quarantined directly observed therapy, or both, as ordered by the state health officer or his designee, the person may be ordered pursuant to R.S. 40:4 et seq., into temporary isolation or quarantine, or both, at an inpatient facility for the treatment of active tuberculosis.

(3) A person suffering from active tuberculosis shall not be held involuntarily without being afforded an opportunity for a timely adversarial hearing as provided by this Part.

(4) The Louisiana Department of Health shall be responsible for providing the funds necessary to implement the provisions of this Part.

Acts 1995, No. 373, §1, eff. June 16, 1995.



RS 40:31.22 - Admission; general provisions

§31.22. Admission; general provisions

A. The director of an inpatient facility for the treatment of active tuberculosis, subject to the availability of suitable accommodations, shall receive the following persons for care and treatment:

(1) A person whose admission is authorized under the procedures set forth in R.S. 40:4 et seq., and the provisions of this Part.

(2) A person who is ordered to be admitted by the state health officer or his designee.

B. The failure by any director of an inpatient treatment facility to obey an order or judgment by a court of competent jurisdiction shall not be construed as contempt of court if the director shows that the failure to obey is due to the inability to comply with the order or judgment because medically suitable accommodations for the patient are unavailable or because consent of the state health officer or his designee has not been obtained.

C. A person admitted to a facility for the treatment of active tuberculosis shall be informed in writing at the time of admission of the procedures for requesting release from the treatment facility, the availability of counsel, and the rules and regulations applicable to or concerning his conduct while a patient in the treatment facility. If the person is illiterate or otherwise does not read or understand English, appropriate provisions shall be made to supply him with the required information. A copy of the information required by this Subsection also shall be posted in any area where a person is confined or treated.

D. A person confined to a treatment facility for active tuberculosis may receive medication and treatment without his consent.

E.(1) When a person arrives at the inpatient facility for treatment of tuberculosis pursuant to R.S. 40:31.24, the facility shall triage the patient and shall determine whether the patient is in need of medical stabilization for conditions other than infectious tuberculosis.

(2) If it is determined that medical stabilization is needed, the patient may be temporarily transferred to a general hospital for appropriate stabilization of the other medical conditions.

(3) Any such temporary transfer to a general hospital shall not be deemed to affect the patient's status at the facility for the treatment of tuberculosis, and the provisions of R.S. 40:31.23 shall continue to apply while the patient is temporarily housed in the general hospital for medical stabilization purposes. The patient shall be returned to the facility for the treatment of tuberculosis in time for the procedures specified in R.S. 40:31.25.

Acts 1995, No. 373, §1, eff. June 16, 1995; Acts 1997, No. 969, §1, eff. July 10, 1997.



RS 40:31.23 - Admissions; voluntary; involuntary

§31.23. Admissions; voluntary; involuntary

A. Upon arrival at an inpatient facility for the treatment of active tuberculosis, a person certified for admission by the state health officer or his designee shall be provided an opportunity to execute an informed consent document wherein the person agrees to cooperate with the required treatment regimen. The admission of any person executing such a document shall be considered voluntary.

B. A refusal to execute the informed consent document provided for by Subsection A of this Section shall result in the involuntary admission of such person.

C. When a person admitted pursuant to the provisions of Subsection A of this Section at any time thereafter no longer desires to remain at the facility for tuberculosis treatment, he may sign a certificate requesting release. The director of the treatment facility shall immediately notify the state health officer or his designee of the person's desire to be released. The state health officer or his designee shall determine if further inpatient treatment is necessary, and he may cause a petition for judicial commitment to be filed in the court having jurisdiction over the treatment facility within fifteen days of the person's request for release. If no petition is timely filed, the person shall be released. If a petition is timely filed, the provisions of R.S. 40:31.25 shall apply.

Acts 1995, No. 373, §1, eff. June 16, 1995.



RS 40:31.24 - Ex parte judicial order for custody; grounds; civil liability

§31.24. Ex parte judicial order for custody; grounds; civil liability

A.(1) When the state health officer or his designee executes an affidavit specifying that, to the best of his knowledge and belief, a person is suffering from active tuberculosis, is in need of immediate treatment, and is a public health risk, any judge of a court of competent jurisdiction may order a person to be taken into protective custody and transported to a treatment facility for active tuberculosis for immediate treatment.

(2) The affidavit shall include but need not be limited to the following information, as may apply:

(a) Facts leading to the conclusion that the person is suffering from active tuberculosis and is a public health risk.

(b) Facts showing that the person has been encouraged to seek treatment and is unwilling to seek such treatment or to comply with quarantined directly observed therapy, or both.

(c) Facts showing that an inpatient facility for the treatment of active tuberculosis has verified the availability of space in the facility for placement.

B. The order for protective custody shall be in writing, in the name of the state of Louisiana, signed by a judge of a court of competent jurisdiction, and effective for seventy-two hours from its execution. The order shall include but need not be limited to the following information, as may apply:

(1) The date and hour of issuance and the parish where issued.

(2) The name of the person to be taken into custody or, if his name is not known, a designation of the person by any name or description by which he can be identified with reasonable certainty.

(3) A description of the facts leading to a belief that the person is suffering from active tuberculosis, is in need of immediate care and treatment in an inpatient facility for the treatment of active tuberculosis, and is a public health risk.

(4) A statement that the person shall be transported in accordance with the requirements of this Section by the sheriff or other law enforcement officer under the court's jurisdiction to an inpatient treatment facility for active tuberculosis.

C. The date and hour that the person is taken into protective custody shall be written on the order. Without delay and no more than twelve hours after being taken into protective custody, the person shall be delivered to the director of a treatment facility for active tuberculosis by the individual who has transported the person. Upon arrival, the person may be admitted voluntarily or involuntarily.

D. An official acting in good faith to order a person to be taken into protective custody and transported for examination and treatment in accordance with this Part shall not be civilly liable for damages to such person resulting from the official's action.

Acts 1995, No. 373, §1, eff. June 16, 1995.



RS 40:31.25 - Adversarial judicial commitment; procedure

§31.25. Adversarial judicial commitment; procedure

A. Whenever a person taken into protective custody as provided by this Part refuses to execute an informed consent document to be admitted to a qualified treatment facility for active tuberculosis as provided for in R.S. 40:31.23, he shall be involuntarily admitted and provided a timely judicial commitment hearing in accordance with the provisions of this Section.

B. Within seven days following an involuntary admission pursuant to R.S. 40:31.23(B), the state health officer or his designee shall cause a petition for judicial commitment to be filed in the court having jurisdiction over the treatment facility for active tuberculosis asserting his belief that the person in protective custody is suffering from active tuberculosis and is a public health risk.

C. The commitment petition shall contain but need not be limited to the facts which are the basis of the assertion of active tuberculosis and shall provide the person in protective custody with adequate notice and knowledge relative to the nature of the proceedings.

D.(1) Upon the filing of the commitment petition, the court shall assign a time for a hearing on the petition, not later than eighteen days thereafter, assign a place for the hearing, issue an order to the treatment facility authorizing detention of the person until the hearing on the commitment petition, and cause reasonable notice of the hearing to be given to the person, to his attorney, if known, and to the petitioner.

(2) The notice shall inform the person in protective custody that he has the following rights:

(a) The right to counsel and the right to have counsel appointed to represent him if he is indigent or otherwise qualified.

(b) The right to be present and to participate fully at the hearing, but only through telecommunications, community antenna television, or other such technology.

(c) The right to present evidence and to cross-examine witnesses testifying at any hearing on the commitment petition, but only through telecommunications, community antenna television, or other such technology.

E.(1) The court shall appoint a physician to examine the person in protective custody and make a written report to the court, the petitioner, and, at least three days prior to the hearing, to the person and the person's attorney.

(2) The written report shall set forth specifically the objective factors leading to any conclusion that the person is suffering from active tuberculosis, is a public health risk, and is in need of immediate treatment as a result of such illness, and why involuntary confinement and treatment are required. At their discretion and expense, the person or his attorney shall have the right to seek an additional independent medical opinion.

Acts 1995, No. 373, §1, eff. June 16, 1995.



RS 40:31.26 - Judicial hearings; general provisions

§31.26. Judicial hearings; general provisions

A.(1) Not later than the day the court issues an order or notice scheduling a hearing under the provisions of this Part, the court shall appoint counsel for the person in protective custody.

(2) At the appointed time, the court shall conduct a hearing on the commitment petition or any other petition brought under the provisions of this Part. If the person is confined to a treatment facility for active tuberculosis, the judge of the court where the petition was filed may in his discretion hold the hearing on such commitment at the treatment facility where the person is confined or may conduct the hearing through telecommunications, community antenna television, or other such technology.

(3) On the day appointed, the hearing shall take precedence over all other matters, except pending cases of the same type.

(4) If the court finds by clear and convincing evidence that the person in protective custody has active tuberculosis and is a public health risk, it shall render a judgment for his commitment.

B. The court shall cause a recording of the testimony of the hearing to be made which shall be transcribed only in the event of an appeal from the judgment. A copy of such transcript shall be furnished without charge to any appellant whom the court finds unable to pay for it.

C. Notice of any action taken by the court shall be given in such manner as the court considers appropriate to the person in protective custody, the person's attorney, the director of the designated treatment facility, and the state health officer or his designee.

D. Each clerk of court shall keep a record of the cases relating to persons with active tuberculosis coming before the court pursuant to the provisions of this Part and the disposition of such cases. The clerk also shall keep on file the original petition and certificates of physicians required by this Section or a microfilm duplicate of such records. All records maintained in the courts under the provisions of this Section shall be sealed and available only to the person placed in protective custody, his attorney, or the petitioner.

Acts 1995, No. 373, §1, eff. June 16, 1995.



RS 40:31.27 - Judicial commitment; review

§31.27. Judicial commitment; review

A. A written report on each person committed pursuant to the provisions of this Part shall be submitted every ninety days by the treatment facility to the committing court. The report shall include but need not be limited to the committed person's response to treatment, his current condition, and the reasons, if any, why continued involuntary treatment is necessary to improve his condition or to prevent it from deteriorating. The report shall be treated by the court as confidential and shall not be available for public examination, nor shall it be subject to discovery in any proceedings other than those initiated pursuant to this Part.

B. Persons committed judicially shall have their cases reviewed in a hearing annually. The annual hearing shall be conducted according to the procedures and standards set forth by the district court for the judicial district in which the person is being confined and may be conducted through telecommunications, community antenna television, or other such technology. The court may at any time, however, upon application or upon its own motion, order a new hearing to be held in order to determine whether the involuntary status should be continued.

C. A person who is judicially committed shall be allowed to appeal devolutively from the order to the court of appeal. If the lower court finds the individual indigent, it shall allow the appeal to be taken in forma pauperis.

D. Upon affirmation of the order of commitment, the person may apply for appropriate writs from the supreme court.

E. Nothing in this Part shall deny the right of habeas corpus, including an application based upon a change of circumstances. The hearing for habeas corpus may be conducted through telecommunications, community antenna television, or other such technology.

Acts 1995, No. 373, §1, eff. June 16, 1995.



RS 40:31.28 - Discharge

§31.28. Discharge

A. The director of the treatment facility, upon the recommendation of the state health officer or his designee, or the court may discharge the person. The director and the official making the recommendation shall not be legally responsible to any person for the subsequent acts or behavior of a person discharged in good faith and in accordance with the provisions of this Part.

B.(1) A person who is committed to a treatment facility for active tuberculosis may be conditionally discharged for a period of up to one year by the director, upon the recommendation of the state health officer or his designee, or by a court of competent jurisdiction after a hearing. The person may be required to report for outpatient treatment as a condition of his release. The terms and conditions of the conditional discharge shall be specifically set forth in writing and signed by the person. A copy of the conditional discharge shall be given to the person and explained to him before he is discharged.

(2) If the person is conditionally discharged by the director upon the recommendation of the state health officer or his designee, a copy of the conditional discharge shall be sent to the court which judicially committed him and to the person's counsel of record. If the person is conditionally discharged by the court, a copy of the conditional discharge shall be sent to the director of the treatment facility to which the person has been committed, the state health officer or his designee, and the committed person's counsel of record.

(3) The director, upon the recommendation of the state health officer or his designee, or the court may extend the conditional discharge of a person for a period of up to two years and the person may be required to report for outpatient treatment as a condition of his release. The terms and conditions of the extension of the conditional discharge shall be specifically set forth in writing and signed by the person. A copy of the extension of the conditional discharge shall be given to the person and explained to him.

(4) If a conditional discharge is extended by the director upon the recommendation of the state health officer or his designee, a copy of the extension shall be sent to the court which judicially committed the person and to the person's counsel of record. If the conditional discharge is extended by the court, a copy of the extension shall be sent to the director, to the state health officer or his designee, and to the person's counsel of record.

(5) If a person does not comply with the terms and conditions of his conditional discharge, he shall be subject to any of the procedures for involuntary treatment, including but not limited to the issuance of an order for protective custody. A conditionally discharged person who is confined pursuant to any of these involuntary procedures shall have all rights of a person committed involuntarily, including the right to periodic reports and review and an annual hearing pursuant to the provisions of this Part.

Acts 1995, No. 373, §1, eff. June 16, 1995.



RS 40:31.29 - Costs

§31.29. Costs

A. Court costs not to exceed one hundred dollars per hearing shall be established by the court and ordered paid in the discretion of the court by the Louisiana Department of Health and shall be disbursed based on a schedule of costs to be established and administered by the court presiding over the matter.

B. Reasonable compensation of appointed counsel shall be established by the court. If it is determined by the court that the costs shall not be borne by the person, then compensation to the attorney shall be paid by the Louisiana Department of Health based upon a schedule of costs to be established and administered by the court presiding over the matter, but not to exceed two hundred dollars per hearing per confined person. The person shall have the right to privately retained and paid counsel at any time.

C. A court reporter recording any of the proceedings and preparing any transcripts provided for by this Part shall be paid by the Louisiana Department of Health based upon a schedule of costs to be established and administered by the court presiding over the matter. Such costs shall not exceed two hundred dollars per month.

Acts 1995, No. 373, §1, eff. June 16, 1995.



RS 40:31.31 - Definitions

PART VI. PUBLIC HEALTH FEES AND PERMITS

§31.31. Definitions

As used in this Part:

(1) "Department" means the Louisiana Department of Health except in instances of the issuance of licenses and the collection of fees from transporters and haulers of sewage sludge or biosolids, when "department" means the Department of Environmental Quality.

(2) "Office" means the Louisiana Department of Health, office of public health.

Acts 2000, 1st Ex. Sess., No. 125, §1, eff. July 1, 2000; Acts 2008, No. 56, §3, eff. July 1, 2009.



RS 40:31.32 - Individual sewage fees

§31.32. Individual sewage fees

A. In order to partially support the state cost of providing sewerage program services including site assessments and plans and specifications reviews in accordance with state Sanitary Code requirements, the department shall charge and collect the fees as provided by this Section.

B. The department shall charge and collect a one-time fee of one hundred dollars for each individual-type sewerage system installed for residential use. Such fee shall be payable by the manufacturer or, if authorized by the department, manufacturer-authorized system distributor, franchise, sale, or agent thereof.

C. The Department of Environmental Quality shall charge and collect for each sewage hauler license issued an annual fee of one hundred dollars payable by the individual seeking licensure.

D.(1) For each sewerage installer license issued to a person who installs sewage treatment systems, the department shall charge and collect an annual fee of one hundred dollars payable by the individual seeking licensure.

(2) For each sewerage maintenance license issued to a person who maintains or services sewage treatment systems, the department shall charge and collect an annual fee of one hundred dollars payable by the individual seeking licensure.

(3) For each combination installer and maintenance license issued to a person who installs and maintains or services sewage treatment systems, the department shall charge and collect an annual fee of one hundred dollars payable by the individual seeking licensure.

E.(1) The department shall charge and collect an inspection fee of one hundred dollars for each sewerage treatment and interrelated systems inspection or related request associated with loanmaking procedures for existing residential and commercial properties. The fee shall be payable by the individual requesting such inspection or related activity.

(2) The provisions of Paragraph (E)(1) of this Section shall not be effective unless the department complies with the provisions of R.S. 40:1154.

F. The fees established in this Section shall replace the fees under the heading "Sewerage" promulgated in the June 20, 1989, Louisiana Register. The increased annual fees shall be due upon renewal of existing annual permits.

Acts 2000, 1st Ex. Sess., No. 125, §1, eff. July 1, 2000; Acts 2004, No. 667, §2, eff. July 5, 2004; Acts 2008, No. 56, §3, eff. July 1, 2009.



RS 40:31.33 - Safe drinking water fee; exemptions

§31.33. Safe drinking water fee; exemptions

A.(1) The department shall charge an annual fee of twelve dollars per metered connection or account for community systems. The fee shall be collected from each consumer by the community system provider in not less than quarterly installments and remitted to the department, in quarterly payments minus five percent per metered connection or account to be retained by the community system provider for administrative costs for the collection of the fee.

(2) Metered connections servicing installations or accounts that are not involved in providing drinking water shall not be assessed the fee.

B. In order to comply with the provisions of R.S. 40:5.6 and the federal Safe Drinking Water Act, the department shall charge an annual fee of one hundred dollars for noncommunity systems.

C. The funds remitted to the department pursuant to Subsections A and B of this Section shall be used for the following purposes:

(1) To comply with the provisions of R.S. 40:5.6 and the federal Safe Drinking Water Act.

(2) To offset the annual costs of the Louisiana Rural Water Association in an amount not to exceed five hundred thousand dollars.

(3) To fund up to forty additional sanitarian positions within the department based upon the number of sanitarian positions funded by the department on July 1, 2016.

D. The fee collected pursuant to Subsections A and B of this Section shall be known as the "Safe Drinking Water Fee".

Acts 2000, 1st Ex. Sess., No. 125, §1, eff. July 1, 2000; Acts 2003, No. 154, §1; Acts 2016, No. 605, §1, eff. Jan. 1, 2017.



RS 40:31.34 - Infectious waste permits

§31.34. Infectious waste permits

A. The department shall charge and collect an annual infectious waste permit fee from each transporter of potentially infectious biomedical waste for which a permit is required under the state Sanitary Code. The fee shall be two hundred dollars for each transporter facility, including one transport body or vehicle, plus fifty dollars for each additional vehicle.

B. The department shall charge and collect an annual infectious waste permit fee for each facility for storage and treatment of potentially infectious biomedical waste for which a permit is required by the state Sanitary Code. The fee shall be two hundred dollars per storage site or storage and treatment site.

C. A properly permitted transport body or vehicle used for the storage at the site of a generator of potentially infectious biomedical waste will not be required to have a storage permit.

D. The fees established in this Section shall replace the fees promulgated in the July 20, 1991, Louisiana Register and shall apply to renewals of said permits.

Acts 2000, 1st Ex. Sess., No. 125, §1, eff. July 1, 2000.



RS 40:31.35 - Commercial seafood permit fee

§31.35. Commercial seafood permit fee

A. The department shall charge and collect an annual commercial seafood permit fee to partially support the cost of inspection, monitoring, sampling, and laboratory analysis as mandated by the state Sanitary Code. The fee shall be collected from each seafood distributor and processing plant based on gross revenues of the plant or distributor as follows:

Revenues

Annual fee

$1,000,000 and under

$ 150.00

$1,000,001 - $2,500,000

250.00

$2,500,001 - $5,000,000

350.00

over $5,000,000

500.00

B. The department shall charge and collect a shellfish transplant permit fee of one hundred dollars.

C. The fees in this Section shall replace the seafood fees promulgated by the department in the June 20, 1989, Louisiana Register.

Acts 2000, 1st Ex. Sess., No. 125, §1, eff. July 1, 2000.



RS 40:31.36 - Health unit fees

§31.36. Health unit fees

A. The department shall charge and collect a ten-dollar administrative fee in parish health units for each childhood vaccination visit by a patient whose other pediatric services are provided outside of the department's system.

B. The department shall charge and collect an administrative fee of twenty-five dollars in parish health units for administering international immunizations for foreign travel. In addition, the patient shall be responsible for the parish health unit's current cost of yellow fever, cholera, and typhoid vaccines.

C. The department shall charge and collect a clinic service copayment fee of five dollars per clinic service and five dollars per pharmacy service, not to exceed ten dollars per clinic visit, for each service performed at a parish health unit. Such fee shall not apply to visits paid for under Subsection A or B of this Section.

D. The provisions of this Section shall not apply to Title XIX1 recipients, Title XXI1 recipients, and those documenting financial status at or below one hundred percent of the federal poverty level.

E. The fees charged in Subsections A and B of this Section shall be in lieu of those promulgated by the department in the June 20, 1989, Louisiana Register for childhood immunizations and for international immunizations.

Acts 2000, 1st Ex. Sess., No. 125, §1, eff. July 1, 2000.

1As appears in enrolled bill.



RS 40:31.37 - Retail food establishment fees

§31.37. Retail food establishment fees

A.(1) The department shall charge a fee for each required permit issued to a food establishment, as defined in the state Sanitary Code, including the following types of establishments defined therein: itinerant food establishment, itinerant retail food store/market, market, mobile food establishment, mobile retail food store/market, retail food manufacturer, retail food store/market, temporary food establishment, and temporary retail food store/market.

(2) For each nonmobile location of a food establishment, the department shall require a permit for each mode of operation therein that, if standing alone, would meet the state Sanitary Code definition of a food establishment.

(3) Except as otherwise provided in this Section, fees shall be charged annually for each permit issued to an establishment in accordance with the following schedule:

First permit

$150.00

Second through fifth permits

$112.50 each

Each permit after the fifth

$75.00 each

B. The department shall charge each day care center an annual food establishment permit fee based upon the number of children for which the center is licensed, in accordance with the following schedule:

Licensed for:

0 - 15 individuals

$37.50

16 - 50 individuals

$75.00

51 - 100 individuals

$112.50

101 or more individuals

$150.00

C. For nonitinerant retail food stores/markets whose food sales are equal to or greater than sixty percent of the total gross sales, the department shall charge a single annual fee per store, regardless of the number of permits issued to that store, based on the annual gross receipts of the store, in accordance with the following schedule:

Annual Gross Revenue

Annual Fee

Less than $100,000

$75.00

$100,000 - $500,000

$112.50

$500,001 - $1,000,000

$187.50

$1,000,001 - $2,500,000

$375.00

$2,500,001 - $5,000,000

$600.00

More than $5,000,000

$750.00

D. For nonitinerant retail food stores/markets whose food sales are less than sixty percent of the total gross sales, the department shall charge a fee for each required permit issued to a store, based on the annual gross receipts of the store, in accordance with the following schedule:

Annual Gross Revenue

Annual Fee

Less than $100,000

$75.00

$100,000 - $500,000:

First through fourth permits

$112.50 each

Each permit after the fourth

$75.00 each

$500,001 - $1,000,000:

First permit

$187.50

Second through fourth permits

$112.50 each

Each permit after the fourth

$75.00 each

$1,000,001 - $2,500,000:

First permit

$375.00

Second through fourth permits

$112.50 each

Each permit after the fourth

$75.00 each

$2,500,001 - $5,000,000:

First permit

$600.00

Second through fourth permits

$112.50 each

Each permit after the fourth

$75.00 each

More than $5,000,000:

First permit

$750.00

Second through fourth permits

$112.50 each

Each permit after the fourth

$75.00 each

E.(1) Upon written request by the department, a retail food store/market shall within thirty days furnish proof of gross receipts for the most recent twelve-month period for which proof is available. In the case of establishments doing business less than one year, proof for less than a twelve-month period shall be submitted and the department shall calculate a projected annual gross receipts figure.

(2) New retail food stores/markets shall be issued temporary permits upon payment of an initial fee in the amount of one hundred twelve dollars and fifty cents and shall thereafter be required to furnish within seventy-five days of opening proof of gross receipts for the first three months of operation, from which the department shall calculate projected gross annual receipts and assess the appropriate fees in accordance with Subsections C and D of this Section, giving credit for the one hundred twelve dollars and fifty cents initial fee amount paid.

(3) Failure to provide the department with gross receipts data as required in this Subsection shall result in an assessment of the maximum applicable fees provided by Subsection D of this Section.

F. For temporary or special events, including fairs and festivals, requiring a food establishment permit, the department shall charge a twenty-five dollar fee for the entire event.

G. For food establishments that are seasonal, as defined in the state Sanitary Code, the department shall not charge an annual fee but shall instead charge a fifteen dollar fee for each month of operation.

H. State and local government-owned and operated facilities, churches, and nonprofit organizations, as defined by the United States Internal Revenue Service, are exempt from any fees authorized by this Section.

I. Notwithstanding any other provisions of this Section, the department shall not collect retail food establishment fees in an amount that results in the office of public health's retail food section having a surplus of more than three million dollars at the end of any fiscal year.

Acts 2013, No. 281, §1.



RS 40:31.41 - Legislative intent

PART VII. LOUISIANA BIRTH DEFECTS SURVEILLANCE SYSTEM

§31.41. Legislative intent

It is the intent of the legislature to establish a system to collect, analyze, and disseminate data regarding birth defects in the state and to provide information to families of children born with birth defects regarding services available in their community and the development of appropriate prevention programs.

Acts 2001, No. 194, §1.



RS 40:31.42 - Definitions

§31.42. Definitions

As used in this Part, the following definitions shall apply unless the content clearly states otherwise:

(1) "Advisory board" means the advisory board of the birth defects surveillance system.

(2) "Birth defect" means an abnormality of structure, function, or metabolism that develops during prenatal, perinatal, or early postnatal life that is diagnosed before a child reaches three years of age.

(3) "Department" means the Louisiana Department of Health.

(4) "Office" means the office of public health within the Louisiana Department of Health.

(5) "Reporting source" means any physician, nurse, allied health professional, hospital, laboratory, and any other facility or agent which directly or indirectly provides medical services or other health care to a child affected by a birth defect.

(6) "Secretary" means the secretary of the Louisiana Department of Health.

(7) "Surveillance system" means the process that is used to collect data about children with birth defects.

Acts 2001, No. 194, §1.



RS 40:31.43 - Louisiana Birth Defects Surveillance System

§31.43. Louisiana Birth Defects Surveillance System

A. The department shall establish a birth defects surveillance system within the office of public health to collect, analyze, interpret, and disseminate data relative to birth defects in Louisiana.

B. In establishing the surveillance system, the department shall require reporting sources to report information on birth defects to the office. However, reporting sources shall not collect or report information on birth defects of a child to the office whenever there is a written objection by the parent or legal guardian that collecting and reporting such information would conflict with their religious tenets or practices.

C. The system has the authority to collaborate with other interstate and interagency efforts as they relate to the surveillance system.

Acts 2001, No. 194, §1.



RS 40:31.44 - Confidentiality

§31.44. Confidentiality

Notwithstanding any other provision of the law to the contrary, individual identifying data in the surveillance system shall be confidential and shall not be subject to discovery. Such data shall not be released unless express written informed consent of a parent or legal guardian has been obtained. Data gathered by the office shall be used only for the purposes set forth in this Part.

Acts 2001, No. 194, §1.



RS 40:31.45 - Report

§31.45. Report

The department shall produce an annual report on the results obtained through the surveillance system to be submitted to the advisory board, the secretary, and the House and Senate committees on health and welfare.

Acts 2001, No. 194, §1.



RS 40:31.46 - Advisory board

§31.46. Advisory board

A. The secretary shall establish an advisory board to make recommendations on the implementation and continuing operation of the surveillance system.

B. The secretary shall appoint nine members, each of whom shall have an expressed interest in a birth defects surveillance system, and shall be appointed in the following manner:

(1) One pediatrician from a list of names submitted by the Louisiana State Medical Society.

(2) One board-certified clinical geneticist from a list of names submitted by Ochsner Clinic.

(3) One board-certified clinical geneticist from a list of names submitted by Tulane University Medical Center.

(4) One board-certified clinical geneticist from a list of names submitted by Louisiana State University Health Sciences Center-New Orleans.

(5) One board-certified clinical geneticist from a list of names submitted by Louisiana State University Health Sciences Center-Shreveport.

(6) One maternal/fetal medicine physician from a list of names submitted by the March of Dimes.

(7) One parent representative from a list of names compiled from various parent groups or by individual application.

(8) One consumer representative from a list of names compiled from various consumer groups or by individual application.

(9) One epidemiologist employed by or contracted to the department.

C. Each member shall serve at the pleasure of the secretary.

D. Vacancies shall be filled in the manner of the original appointment.

E. The members of the advisory board shall serve on a voluntary basis and shall receive no compensation for their services.

F. The members of the advisory board shall elect from their membership a chairman and a vice chairman.

Acts 2001, No. 194, §1.



RS 40:31.47 - Cooperation by other state entities

§31.47. Cooperation by other state entities

All departments, commissions, boards, agencies, officers, and institutions of the state and all subdivisions thereof shall cooperate with the office in carrying out the purposes of this Part.

Acts 2001, No. 194, §1.



RS 40:31.48 - Rules and regulations

§31.48. Rules and regulations

The department shall promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Part.

Acts 2001, No. 194, §1.



RS 40:31.61 - Legislative intent

PART VIII. LOUISIANA PARKINSON'S DISEASE REGISTRY

§31.61. Legislative intent

The Legislature of Louisiana wishes to further efforts by the Parkinson's community to find a cure for this devastating disease by helping to determine how many people in the state suffer from Parkinson's and by gathering vital information from these individuals, such as general age, ethnicity, gender, as well as possible environmental factors that may have played a part in the development of the disease. Thus, it is the intent of the legislature to establish a system to collect and assess information and data regarding the incidence of Parkinson's disease in the state.

Acts 2005, No. 210, §1.



RS 40:31.62 - Definitions

§31.62. Definitions

As used in this Part, the following definitions shall apply unless the content clearly states otherwise:

(1) "Department" means the Louisiana Department of Health.

(2) "Office" means the office of public health within the Louisiana Department of Health.

(3) "Parkinson's disease" means a chronic and progressive neurologic disorder resulting from deficiency of the neurotransmitter dopamine as the consequence of degenerative, vascular, or inflammatory changes in the area of the brain called the basal ganglia. It is characterized by tremor at rest, slow movements, rigidity of movement, droopy posture, muscle weakness, and unsteady or shuffling gait.

(4) "Regional Parkinson's disease incidence reporting areas" means those demographic regions of the state designated by the department that are responsible for collecting and collating Parkinson's disease incidence data. The department may contract with an agency, including but not limited to a health systems agency, a parish health department, multiparish health department grouping, or nonprofit professional association representing a designated disease-reporting region for the purposes of carrying out the responsibilities of the disease-reporting region.

(5) "Regional Parkinson's Disease Registry" means those regions of the state as designated by the department responsible for providing, on a timely basis, Parkinson's disease incidence data as determined by the department to the department.

Acts 2005, No. 210, §1.



RS 40:31.63 - Parkinson's Disease Registry

§31.63. Parkinson's Disease Registry

A. The department, through the office of public health, shall conduct a program of epidemiological assessments of the incidence of Parkinson's disease. The program shall encompass all areas of the state for which Parkinson's disease incidence data are available. The program shall include the monitoring of Parkinson's disease associated with suspected chemical agents encountered by the general public both in occupational locations and in the environment generally. The department shall designate regional Parkinson's disease incidence reporting areas and regional Parkinson's disease registries for the purpose of monitoring the incidence of the disease throughout the state.

B. Any hospital or other facility providing therapy to Parkinson's disease patients within an area designated as a Parkinson's disease-reporting area shall report each case of Parkinson's disease to the department or the authorized representative of the department in a format prescribed by the department. If the hospital or other facility fails to report in a format prescribed by the department, the department's authorized representative may access the information from the hospital or the facility and report it in the appropriate format. In these cases, the hospital or other health facility shall reimburse the department or authorized representative for its costs to access and report the information.

C. Any physician, surgeon, dentist, podiatrist, or other licensed, certified, or registered health care practitioner diagnosing or providing treatment for Parkinson's disease patients shall report each Parkinson's disease case to the department or the authorized representative of the department, except for those cases directly referred to a treatment facility or those previously admitted to a treatment facility for diagnosis or treatment of that instance of Parkinson's disease.

D. The department and any regional Parkinson's disease registry designated by the department shall use the information to determine the sources of Parkinson's disease and evaluate measures designed to eliminate, alleviate, or ameliorate their effect.

E. Nothing in this Section shall preempt the authority of facilities or individuals providing diagnostic or treatment services to patients with Parkinson's disease to maintain their own facility-based Parkinson's disease registries.

F. Reporting sources shall not collect, track, or report information on a Parkinson's disease patient whenever the patient objects based on his or her religious beliefs.

Acts 2005, No. 210, §1.



RS 40:31.64 - Director

§31.64. Director

The Parkinson's Disease Registry shall be under the charge of a director who may enter into contracts as are necessary for the conduct of the program and may accept, on behalf of the state, grants of public or private funds for the program. The director shall analyze available incidence data and prepare reports and perform studies as necessary to identify Parkinson's disease hazards to the public health and further identify possible mitigating or preventative factors.

Acts 2005, No. 210, §1.



RS 40:31.65 - Authority and responsibility of the director

§31.65. Authority and responsibility of the director

A. The director shall establish a statewide system for the collection of information determining the incidence of Parkinson's disease. Commencing January 1, 2006, the director shall begin phasing in the statewide Parkinson's disease-reporting regions. By July 1, 2006, all regional registries shall be implemented or initiated. By July 1, 2007, the statewide Parkinson's disease-reporting system shall be fully operational. On or before March 1, 2006, the director shall submit an implementation and funding schedule to the legislature.

B. The director shall designate Parkinson's disease as a disease required to be reported in the state or any demographic parts of the state in which Parkinson's disease information is collected pursuant to this Section. All cases of Parkinson's disease diagnosed or treated in the reporting area shall thereafter be reported to the representative of the department authorized to compile the Parkinson's disease data or any individual, agency, or organization designated to cooperate with that representative.

Acts 2005, No. 210, §1.



RS 40:31.66 - Confidentiality; cooperation with other state and federal entities

§31.66. Confidentiality; cooperation with other state and federal entities

A. Except as otherwise provided in this Section, all information collected pursuant to this Part shall be confidential and shall not be subject to discovery. Such information shall not be released, except to persons with a valid scientific interest who are engaged in demographic, epidemiological, or other similar studies related to health who meet qualifications as determined by the department, and who agree, in writing and according to standards which shall be determined by the department, to maintain confidentiality. In addition, the individual or individuals to whom the information pertains shall be permitted access to his or her own information upon written request.

B. The department and any regional Parkinson's disease registry designated by the department may enter into agreements to furnish confidential information to other states' Parkinson's disease registries, federal Parkinson's disease control agencies, local health officers, or health researchers for the purpose of determining the sources of Parkinson's disease and evaluating measures designed to eliminate, alleviate, or ameliorate their effect. Before confidential information is disclosed to those agencies, officers, researchers, or out-of-state registries, the requesting entity shall agree in writing, and according to standards and requirements to be determined by the department, to maintain the confidentiality of the information.

C. Notwithstanding any other provision of law to the contrary, any disclosure authorized in accordance with this Section shall include only the information necessary for the stated purpose of the requested disclosure, used for the approved purpose, and not be further disclosed.

D. The furnishing of confidential information to the department or its authorized representative in accordance with this Section shall not expose any person, agency, or entity furnishing information to liability and shall not be considered a waiver of any privilege or a violation of a confidential relationship.

E. The department shall maintain an accurate record of all persons who are given access to confidential information. The records shall include the name of the person authorizing access; name, title, address, and organizational affiliation of persons given access; dates of access; and the specific purpose for which information is to be used. The record of access shall be open to public inspection during normal operating hours of the department.

F. Nothing in this Section shall prohibit the publication by the department of reports and statistical compilations that do not in any way identify individual cases or individual sources of information.

Acts 2005, No. 210, §1.



RS 40:31.67 - Funding

§31.67. Funding

The provisions of this Part shall be implemented only to the extent that funds become available. The office of public health, a public health unit, or their agents or providers may solicit funding from any and all sources, including private or federal funds, to implement these provisions.

Acts 2005, No. 210, §1.



RS 40:31.68 - Rules and regulations

§31.68. Rules and regulations

The department shall promulgate all necessary rules and regulations to implement the provisions of this Part.

Acts 2005, No. 210, §1.



RS 40:32 - Definition of terms

CHAPTER 2. VITAL STATISTICS LAWS

PART I. GENERAL PROVISIONS

§32. Definition of terms

As used in this Chapter, the following terms shall have the meanings ascribed to them in this Section unless otherwise provided for or unless the context otherwise indicates:

(1) "Biological parents" means a husband and wife, joined by legal marriage recognized as valid in this state, who provide sperm and egg for in vitro fertilization, performed by a licensed physician, when the resulting fetus is carried and delivered by a surrogate birth parent who is related by blood or affinity to either the husband or wife.

(2) "Dead body" means a lifeless human body or such severed parts of the human body, or the bones thereof, from the state of which it may be reasonably concluded that death has recently occurred.

(3) "Fetal death" means death prior to the complete expulsion or extraction from its mother of a product of human conception, irrespective of the duration of pregnancy; the death is indicated by the fact that after such expulsion or extraction the fetus does not breathe or show any other evidence of life such as beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles.

(4) "File" means the presentation of a vital record provided for in this Chapter for registration by the vital records registry.

(5) "Final disposition" means the burial, interment, cremation, removal from the state, or other authorized disposition of a dead body or fetus.

(6) "Funeral director or person acting as such" is a licensed funeral director or embalmer as defined in R.S. 37:831 et seq. or persons acting under the authority of the state health officer in accordance with R.S. 40:5.

(7) "Induced termination of pregnancy" (abortion) means the purposeful interruption of pregnancy with the intention other than to produce a live-born infant or to remove a dead fetus and if 1 such interruption does not result in a live birth.

(8) "Institution" means any establishment, public or private, which provides inpatient medical, surgical, or diagnostic care or treatment or nursing, custodial, or domiciliary care, or to which persons are committed by law.

(9) "Live birth" means a birth in which the child shows evidence of life after complete birth. A birth is complete when the child is entirely outside the mother, even if the umbilical cord is uncut and the placenta still attached. The words "evidence of life" include heart action, breathing, or movement of voluntary muscles.

(10) "Person in charge of interment" means any person who places or causes to be placed a deceased or stillborn child, dead body, or, after cremation, the ashes thereof, in the earth, a grave, tomb, vault, urn, or other receptacle, either in a cemetery or at any other place, or otherwise disposes thereof.

(11) "Physician" means a person authorized under the laws of this state to practice medicine.

(12) "Public health statistics unit" means that section which codes, tabulates, analyzes, reports, and coordinates vital records and other health status indicator data for the office of public health.

(13) "Registration" as otherwise qualified in rules and regulations means the acceptance of vital records by the vital records registry and the incorporation thereof into its official records.

(14) "Removal" means the transportation of a dead human body or the remains thereof from the jurisdiction of the state of Louisiana.

(15) "Signature" or "sign(ed)" means a written signature or an electronic signature.

(16) "Spontaneous fetal death" (stillbirth) means the expulsion or extraction of a product of human conception resulting in other than a live birth and1 when the expulsion or extraction is not the result of an induced termination of pregnancy.

(17) "System of vital records" means the registration, collection, preservation, amendment, certification, and issuance of certified copies of vital records required by this Chapter and activities related thereto.

(18) "Vital records", "certificates", or "forms" means paper or electronic reports of birth, death, fetal death, marriage, divorce, dissolution of marriage, or annulment, and data related thereto.

(19) "Vital records registry" means a central registry as provided for in R.S. 40:33(A) which maintains the vital records archives and operates the system of vital records.

Acts 1979, No. 776, §1. Amended by Acts 1986, No. 876, §1; Acts 1997, No. 1251, §1, eff. July 15, 1997; Acts 2000, 1st Ex. Sess., No. 136, §1; Acts 2006, No. 377, §1; Acts 2013, No. 220, §17, eff. June 11, 2013.

1As appears in enrolled bill.



RS 40:33 - Vital records registry; establishment; general authority and duties of state registrar

§33. Vital records registry; establishment; general authority and duties of state registrar

A. There is hereby established a central vital records registry within the office of public health and a registrar of vital records for the state with an office properly equipped and operated for the safety and preservation of all vital records covering the births, deaths, marriages, divorce judgments, adoptions, and change of names, made and received under this Chapter or under the regulations adopted by the Louisiana Department of Health.

B. The vital records registry shall be directed by the state registrar who shall enforce this Chapter and the regulations made pursuant thereto and shall investigate all cases of irregularity in preparation and filing of vital records. Documents shall not be registered until such irregularities have been resolved.

C. Subject to the provisions of this Chapter, the secretary of the Louisiana Department of Health shall make and amend, after due notice and hearing, in accordance with the provisions of the Administrative Procedure Act, regulations necessary for the efficient performance of a single adequate system of vital records for this state, and shall give instructions for collecting, transcribing, compiling, analyzing, reporting, preserving, and issuing certified copies of vital records.

D. The domicile of the vital records registry shall be in the parish of Orleans. All suits or mandamus actions brought against the registry shall be brought in the parish of Orleans.

E. The appointment of the state registrar shall be in accordance with the civil service law and regulations.

F. The state registrar, with the approval of the secretary of the Louisiana Department of Health shall prescribe, print, and supply each parish with all certificate forms or reports provided for in this Chapter. The local registrar shall supply such forms to every hospital, clinic, almshouse, lying-in hospital, or other institution, public or private, including penal institutions, located in his registration district to which persons resort for treatment of disease or injury or for childbirth or are committed by process of law and to all physicians in his registration district.

G. Any person having knowledge of the facts shall furnish such information as he or she may possess regarding any birth, death, spontaneous fetal death, induced termination of pregnancy, marriage, or divorce, dissolution of marriage, or annulment, upon demand of the state registrar. Nothing in this Section or Chapter shall be construed to require the person charged by R.S. 40:45 with preparing birth certificates to make other than a reasonable effort, as defined in R.S. 40:44, to obtain missing information or signature.

H. Repealed by Acts 2010, No. 175, §6.

Acts 1979, No. 776, §1. Amended by Acts 1986, No. 876, §1; Acts 1991, No. 820, §1; Acts 2010, No. 175, §6; Acts 2013, No. 220, §17, eff. June 11, 2013.



RS 40:34 - Vital records forms

§34. Vital records forms

A.(1) The certificate forms prescribed by the state registrar shall include, as a minimum, birth certificates, death certificates, paternity acknowledgment affidavits, and any other forms recommended by the national office in charge of gathering vital statistics. Only these forms shall be used in registering, recording, and preserving the vital information required by this Chapter. These forms shall be typewritten in black type or written in jet black ink or transferred by electronic means. Additionally each certificate of a birth occurring in a licensed hospital shall be typewritten in black type or computer generated. Whenever a form is changed, the new form shall be furnished to the person charged with preparing it not less than thirty days prior to the date upon which the form shall be required to be used.

(2) The Louisiana Department of Health shall promulgate rules and regulations in accordance with the Administrative Procedure Act to allow electronic registration in lieu of typewritten or written birth, death, fetal death, marriage, and divorce certificates.

B. The forms shall be printed and supplied or provided by electronic means by the state registrar.

Acts 1979, No. 776, §1. Amended by Acts 1983, No. 624, §1; Acts 1986, No. 621, §1; Acts 1986, No. 876, §1; Acts 1987, No. 343, §1; Acts 1987, No. 360, §1; Acts 1989, No. 819, §1; Acts 1990, No. 238, §1; Acts 1990, No. 349, §1, eff. Oct. 1, 1990; Acts 1991, No. 688, §1, eff. July 18, 1991; Acts 1991, No. 820, §1; Acts 1993, No. 740, §1; Acts 1993, No. 775, §1, eff. Aug. 15, 1994; Acts 1995, No. 954, §1; Acts 1997, No. 1252, §1, eff. July 15, 1997; Acts 1998, 1st Ex. Sess., No. 8, §4, eff. April 24, 1998; Acts 1999, No. 834, §1, eff. July 2, 1999; Acts 2000, 1st Ex. Sess., No. 136, §1; Acts 2001, No. 690, §1; Acts 2001, No. 1118, §1; Acts 2003, No. 1239, §1, eff. July 7, 2003; Acts 2003, No. 1251, §1; Acts 2004, No. 26, §13; Acts 2006, No. 344, §5, eff. June 13, 2006; Acts 2006, No. 377, §1; Acts 2008, No. 561, §§2, 3; Acts 2012, No. 255, §6; Acts 2016, No. 217, §1, Acts 2016, No. 434, §3.



RS 40:34.1 - Original birth certificate; required contents

§34.1. Original birth certificate; required contents

A. An original birth certificate shall contain, as a minimum, the items provided in R.S. 40:34.2 through 34.9.

B. In the case of a child born of a surrogate birth parent as a result of an enforceable gestational carrier contract, as provided in R.S. 9:2720, the biological parents shall be considered the parents of the child.

Acts 2016, No. 434, §3; Acts 2016, No. 494, §2.



RS 40:34.2 - Original birth certificate; required contents; name of child

§34.2. Original birth certificate; required contents; name of child

The name of the child shall be entered on the original birth certificate in accordance with the following provisions:

(1) First name.

(a) If the child dies without a first name before the certificate is filed, enter the words "died unnamed" in this blank.

(b) If the living child has not yet been given a first name at the date of filing of the certificate, leave blank the space for the first name of the child and enter the name later when supplied by affidavit.

(2) Surname.

(a) Except as otherwise provided in Subparagraph (c) of this Paragraph, if the child is born to a mother who either is married or was married within three hundred days prior to the birth of the child, the surname of the child shall be recorded in accordance with the following requirements:

(i) If the mother is married at the time of the birth of the child, and if the mother was not married to another man within three hundred days prior to the birth of the child, the surname of the child shall be the surname of the current husband of the mother.

(ii) If the mother, though married to one man at the time of the birth of the child, was married to another man within three hundred days prior to the birth of the child, the surname of the child shall be the surname of the former husband of the mother.

(iii) If the mother, though unmarried at the time of the birth of the child, was married to a man within three hundred days prior to the birth of the child, the surname of the child shall be the surname of the former husband of the mother.

(iv) In any of these cases, if both the man whose surname should be given to the child and the mother agree, the surname of the child may be the maiden name or surname of the mother or a combination of the surname of the man and the maiden name or surname of the mother.

(b) If the child is born to a mother who neither is married nor was married within three hundred days prior to the birth of the child, the surname of the child shall be the maiden name or surname of the mother, at her discretion. If the father has acknowledged his child by authentic act and if both the mother and the father agree, the surname of the child may be the maiden name or surname of the mother, the surname of the father, or a combination of the surname of the father and the maiden name or surname of the mother.

(c) In the case of a child born to a mother who either is married or was married within three hundred days prior to the birth of the child, including cases in which both a person presumed to be the father pursuant to the Civil Code and a biological father exist, the surname of the biological father who has been judicially declared to be the father of the child in a filiation or paternity proceeding shall be the surname of the child. If the biological father and the mother agree, the surname of the child shall be the maiden name or surname of the mother or a combination of the surname of the biological father and the maiden name or surname of the mother.

(d) In the case of a child born of a surrogate birth parent as a result of an enforceable gestational carrier contract, as provided in R.S. 9:2720, the surname of the child's biological parents shall be the surname of the child.

Acts 2016, No. 434, §3; Acts 2016, No. 494, §2.



RS 40:34.3 - Original birth certificate; required contents; sex of child

§34.3. Original birth certificate; required contents; sex of child

The sex of the child shall be entered on the original birth certificate.

Acts 2016, No. 434, §3.



RS 40:34.4 - Original birth certificate; required contents; circumstances of birth

§34.4. Original birth certificate; required contents; circumstances of birth

The circumstances of the birth of the child shall be entered on the original birth certificate. These circumstances shall include all of the following:

(1) Time of birth.

(2) Date of birth, including the year, the month, and the day.

(3) Place of birth, address, including city or town and state; if in a hospital or other institution, its name.

(4) Whether a plural birth. A separate certificate is required for each child in a plural birth.

(5) If a plural birth, the number of each child in order of birth.

Acts 2016, No. 434, §3.



RS 40:34.5 - Original birth certificate; required contents; name of father

§34.5. Original birth certificate; required contents; name of father

A. If the child is born to a mother who either is married or was married within three hundred days prior to the birth of the child, the full name of the father shall be recorded in the same manner provided for the recordation of the surname of the child in R.S. 40:34.2(2)(a) and (c).

B. If the child is born to a mother who neither is married nor was married within three hundred days prior to the birth of the child, the full name of the father who has acknowledged his child by authentic act shall be included on the birth record of the child, but only if the father and mother agree.

C. In the case of a child born of a surrogate birth parent as a result of an enforceable gestational carrier contract, as provided in R.S. 9:2720, the full name of the biological father shall be listed as the father.

D. In all other cases, the name of the father and other information pertaining to the father shall not appear on the birth certificate and the surname of the child shall be recorded as the maiden name or surname of the mother, at her discretion.

E. Nothing in this Section shall preclude the Department of Children and Family Services, office of children and family services, child support enforcement section from obtaining an admission of paternity from the biological father for submission in a judicial proceeding, or prohibit the issuance of an order in a judicial proceeding which bases a legal finding of paternity on an admission of paternity by the biological father and on any other additional showing required by state law.

Acts 2016, No. 434, §3; Acts 2016, No. 494, §2.



RS 40:34.6 - Original birth certificate; required contents; name of mother

§34.6. Original birth certificate; required contents; name of mother

The full name of the mother of the child, including her maiden name and current surname, shall be entered on the original birth certificate; however, if the child was born of a surrogate birth parent as a result of an enforceable gestational carrier contract, as provided in R.S. 9:2720, the maiden name of the biological mother shall be listed as the mother.

Acts 2016, No. 434, §3; Acts 2016, No. 494, §2.



RS 40:34.7 - Original birth certificate; required contents; other information regarding the parents

§34.7. Original birth certificate; required contents; other information regarding the parents

The following information regarding the parents shall also be entered on the original birth certificate:

(1) Respective ages of parents on their last birthday, in years.

(2) Races of parents as reported by the parents.

(3) Ethnicities of parents as reported by the parents.

(4) Residences of parents.

(5) Birthplaces of parents, at least the state or foreign country, if known.

(6) Number of children born to this mother.

(7) Number of children born to this mother living.

(8) Social security account numbers issued to the parents, if obtainable; however, these numbers shall not be printed on the birth certificate of the child, but shall be entered only as a part of vital records.

Acts 2016, No. 434, §3.



RS 40:34.8 - Original birth certificate; required contents; certification of attendant

§34.8. Original birth certificate; required contents; certification of attendant

The certification of the attending physician, midwife, or other person in attendance, including a statement of the year, month, day, and hour of birth, shall be entered on the original birth certificate. This certification shall be signed by the physician, midwife, or other person in attendance, with the address and date of signature.

Acts 2016, No. 434, §3.



RS 40:34.9 - Original birth certificate; required contents; attestation of local filing

§34.9. Original birth certificate; required contents; attestation of local filing

The exact date of filing in the office of the local registrar, attested by his official signature, shall be entered on the original birth certificate.

Acts 2016, No. 434, §3.



RS 40:34.10 - Death certificate; required contents

§34.10. Death certificate; required contents

The certificate of death shall contain, as a minimum, the following items:

(1) Full name of the decedent.

(2) The social security number issued to the decedent, unless a social security number cannot be obtained.

(3) Sex.

(4) Race.

(5) Ethnicity.

(6) Conjugal status; single, married, widowed, or divorced. If married, name of spouse.

(7) Age, in years, months, and days. If less than one day, in hours or minutes.

(8) Occupation, including any remunerative employment; the trade, profession, or particular kind of work; the general nature of the industry, business, or establishment in which employed.

(9) Place of residence, address, including city or town and state.

(10) Date of birth, including year, month, and day.

(11) Place of birth; if of foreign birth, how long in the United States.

(12) Name and birthplace of father.

(13) Maiden name and birthplace of mother.

(14) Place of death, address, including city or town and state.

(15) Name and address of the informant of the above items. The informant may be any competent person acquainted with the facts, attesting to the accuracy of the above information.

(16) Official signature of the local registrar, with the date when the certificate containing the above items was filed and the registered number of the certificate.

(17) Date and place of burial, cremation, or removal.

(18) Signature and address of undertaker, or person acting as such, on the statement of facts required in Paragraph (17) of this Section.

(19) The medical certification of the physician, if any, last attending to the deceased, which certificate shall be made and signed by the physician within twenty-four hours after death with his name and address. In the absence of a physician, the parish coroner shall sign the certificate. In either event, the certification shall contain the following items:

(a) The fact and date of death, including year, month, day, and the time of the day.

(b) Time in attendance.

(c) Time he last saw the deceased alive.

(d) Cause of death, showing the course of the disease or the sequence of causes resulting in the death; and contributory or secondary causes, the duration of each, and whether any primary or secondary causes of death are attributed to dangerous or insanitary conditions of employment. If the cause of death was violent, the certificate shall show the determination of the coroner as to whether the death was probably accidental, suicidal, or homicidal.

Acts 2016, No. 434, §3.



RS 40:34.11 - Paternity acknowledgement affidavit; required contents

§34.11. Paternity acknowledgement affidavit; required contents

The state registrar shall develop an affidavit for the voluntary acknowledgment of paternity which includes the minimum requirements of the affidavit specified by the secretary of the United States Department of Health and Human Services under 42 U.S.C. 652(a)(7).

Acts 2016, No. 434, §3.



RS 40:34.12 - Provision of information to aid implementation of program of family support

§34.12. Provision of information to aid implementation of program of family support

Upon request, the state registrar shall provide the information required in R.S. 40:34.9 and 34.10(1) and (2) to the agency charged with implementing a program of family support in accordance with R.S. 46:236.1.1 et seq.

Acts 2016, No. 434, §3.



RS 40:34.13 - Registration of acknowledgements and adjudications of paternity

§34.13. Registration of acknowledgements and adjudications of paternity

All acknowledgments of paternity properly executed in accordance with Louisiana law and adjudications of paternity by a Louisiana court shall be filed with the state registrar, office of vital records, in a central repository pursuant to 42 U.S.C. 666(a)(5)(M).

Acts 2016, No. 434, §3.



RS 40:35 - Failure to complete medical certification

§35. Failure to complete medical certification

If the medical certification portion of the death certificate contains too many indefinite or unsatisfactory terms, as determined by the state registrar, denoting only symptoms of disease or conditions resulting from disease and the like, the state registrar may require that the certificate be returned for completion and no certified copy of the death certificate shall be issued until completed properly.

Acts 1979, No. 776, §1; Acts 2003, No. 657, §1.



RS 40:36 - State registrar as custodian

§36. State registrar as custodian

A. The state registrar of vital records is the custodian of all vital certificates and records in this state which heretofore may exist in any parish or municipality, or which may hereafter be received by him. He shall gather, compile, index, bind, and make provisions for the storage and preservation of these records.

B. The state registrar shall take every precaution to preserve all documents in their original form.

C. To preserve vital records, the state registrar is authorized to prepare accurate typewritten, photographic, electronic, or other reproductions of certificates or reports in the vital records registry. Such reproductions when certified by the state registrar shall be accepted as the original records.

D. The public health statistics unit as provided for in R.S. 40:32(5) shall provide reports containing analysis and tabulation of data derived from certificates and reports required under this Chapter, as determined necessary for health planning and program activities.

E. The state registrar may delegate such functions and duties vested in him or her to employees of the vital records registry.

F. The public health statistics unit shall submit to the secretary of the Louisiana Department of Health, to the legislature, and to the governor an annual report which shall take the form of a compilation and recapitulation of the information received pursuant to this Section and shall include such information as required in accordance with the provisions of R.S. 40:65.

G. The state registrar of vital records may annually transfer and the secretary of state, division of archives, records management and history, is authorized to receive all birth records over one hundred years old and all records of death, stillbirth, marriage, dissolution of marriage, and annulment over fifty years old which records shall be available for use by genealogists and the general public. Such records shall not be subject to the amendment or alteration provisions of this Chapter.

Acts 1979, No. 776, §1. Amended by Acts 1986, No. 876, §1; Acts 1990, No. 212, §1.



RS 40:37 - Local registrars; duties

§37. Local registrars; duties

The state registrar shall designate an employee of the office of public health to serve as the local registrar in each parish health unit. The state registrar shall serve as local registrar in Orleans Parish. All local registrars shall be responsible for completion of incomplete birth certificates not properly returned to the preparer and shall enforce the provisions of this Chapter and regulations adopted thereunder.

Acts 1991, No. 820, §1.



RS 40:38 - Certified copies, issuance

§38. Certified copies, issuance

A certified copy of a vital record in the custody of the vital records registry shall be issued in accordance with regulations duly promulgated in accordance with the Administrative Procedure Act.

Acts 1979, No. 776, §1. Amended by Acts 1986, No. 876, §1.



RS 40:39 - Issuance of short-form birth certification cards

§39. Issuance of short-form birth certification cards

A. The state registrar shall issue short form birth certification cards containing a true certification of name and birth facts as recorded on the original documents on file in the vital records registry, and for use as legal proof of the recorded facts of birth for all purposes.

B. Short-form birth certification cards and abstracts shall be issued only for those births registered with the central vital records registry within twelve years of the date of birth.

C. An applicant requesting the issuance of a "long-form" certified photocopy or certified record of the original birth record in lieu of the "short-form birth certificate card" may obtain it by submitting an application and appropriate fee.

Acts 1979, No. 776, §1. Amended by Acts 1981, No. 657, §1; Acts 1990, No. 237, §1; Acts 1995, No. 722, §1, eff. June 21, 1995.



RS 40:39.1 - Certified copies of birth certificates and death certificates; clerks of district courts and the Second City Court of the city of New Orleans; Vital Records Conversion Fund

§39.1. Certified copies of birth certificates and death certificates; clerks of district courts and the Second City Court of the city of New Orleans; Vital Records Conversion Fund

A. The state registrar of vital records shall promulgate rules to implement the issuance of certified copies of birth certificates and death certificates through the office of the clerk of district court in each parish and the office of clerk of the Second City Court of the city of New Orleans. Such rules shall apply only to issuance of those birth and death records that are available for electronic issuance from the Vital Records Registry birth and death databases and shall include access to the following items:

(1) Automated access, retrieval, and production of short-form birth certificates, long-form birth certificates, and death certificates by the clerks of district courts and the clerk of the Second City Court of the city of New Orleans using the data network available to the secretary of state.

(2) Record searches to be conducted by the offices of the clerks of court.

(3) Sale of certified copies of birth and death certificates issued by the offices of the clerks of court.

B.(1) The clerk of district court in each parish and the clerk of the Second City Court of the city of New Orleans may issue certified copies of short-form birth certificate cards and long-form birth certificates and death certificates in accordance with rules promulgated pursuant to Subsection A of this Section. In addition to fees collected for issuance of a birth record or death certificate as provided in R.S. 40:40, the clerk of court shall collect a fee of five dollars for a short-form birth certificate and nineteen dollars for a long-form birth certificate or a death certificate. A short-form birth certificate card may be purchased only by an individual who also purchases a long-form birth certificate in the same transaction.

(2) Clerks shall pay to the state registrar such amounts as are required in R.S. 40:40. In addition, four dollars for each long-form birth certificate or death certificate issued by each clerk of court shall be remitted to the state treasurer on the tenth day of each month for deposit in the state treasury. The funds deposited shall be credited to the Bond Security and Redemption Fund. Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated to pay all obligations secured by the full faith and credit of the state which become due and payable in any fiscal year, the treasurer shall credit to the Vital Records Conversion Fund, hereby created, an amount equal to the funds deposited under the provisions of this Section.

(3) The monies held in the Vital Records Conversion Fund shall only be appropriated with the mutual consent of the secretary of state and the secretary of the Louisiana Department of Health for the following purposes:

(a) For installation and establishment of a communications network and computer hardware to provide for the electronic issuance of birth and death certificates.

(b) For maintenance of the communications network and related computer hardware.

(c) For conversion of existing birth and death records to a format suitable for electronic issuance.

(4) All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as monies in the state general fund. All interest earned on monies invested by the treasurer shall be deposited in the fund.

(5) Notwithstanding any other provision of law to the contrary, in addition to fees collected for issuance of a birth record or death certificate as provided in R.S. 40:40, and Paragraph (1) of this Subsection, the clerks of district court in East Feliciana Parish and West Feliciana Parish may charge an additional ten dollar fee for issuance of certified copies of birth certificates and death certificates.

C. The clerks of district courts, the clerk of the Second City Court of the city of New Orleans, and the secretary of state shall be subject to provisions of this Chapter governing confidentiality of vital records information in the same manner provided for the state registrar and provisions governing to whom a certified copy of a birth certificate or death certificate may be issued. Any birth certificate or death certificate issued by the clerk of a district court and the clerk of the Second City Court of the city of New Orleans shall be accepted as an original record.

D. The state registrar shall promulgate the rules necessary for the implementation of the provisions of this Section on or before January 1, 2015.

Acts 1986, No. 798, §1; Acts 1999, No. 1277, §1; Acts 2014, No. 763, §2; Acts 2015, No. 251, §1; Acts 2016, No. 270, §1, eff. May 27, 2016; Acts 2016, No. 390, §1.



RS 40:40 - Fees for certified copies

§40. Fees for certified copies

Fees for filing, searching, and furnishing copies of vital records shall be determined as follows:

(1) A fee of five dollars for the issuance of a short-form birth certification card.

(2) A fee of eleven dollars for the issuance of a certified photocopy or certified record of an original birth record, or "long-form" copy.

(3) A fee of nine dollars for the issuance of an initial certified copy of a death certificate sold to funeral directors, and a fee of seven dollars for all subsequent issuances of the same death certificate.

(4) A nonrefundable fee of eighteen dollars for filing a delayed certificate of birth or death.

(5) A fee of five dollars for each certified copy of a delayed certificate of birth or death.

(6) A fee of fifteen dollars for each marriage license and a fee of five dollars for each certified copy of a marriage certificate.

(7) Repealed by Acts 2003, No. 657, §2.

(8) A nonrefundable fee of eighteen dollars for filing an acknowledgment in connection with a certificate of birth on file.

(9) A nonrefundable fee of eighteen dollars for filing an adoption judgment in connection with a certificate of birth on file.

(10) A nonrefundable fee of eighteen dollars for filing of any correction of a birth or death certificate, except corrections that are initiated within ninety days of the filing date shall be made without charge.

(11) A fee of five dollars for each certified copy of a certificate after amendment by the filing of an acknowledgment, adoption, or correction.

(12) In the event that there is no record on file, the fee shall be retained to cover time consumed in searching for any record.

(13) Services provided to public bodies shall be subject to regulations duly promulgated in accordance with the Administrative Procedure Act.

(14) Notwithstanding the provisions of any other Paragraphs of this Section to the contrary, in no case shall a fee be charged for the first certified copy of a birth certificate mailed to the address of the parent shown on the newborn child's birth certificate. This certified copy shall be mailed as soon as practical after the birth certificate has been accepted for registration and numbering. Fees for subsequent certified copies of birth certificates shall be charged in accordance with other Paragraphs of this Section.

(15) A fee of ten dollars for each certified copy of an evidentiary document.

(16) A fee of ten dollars for each certified copy of a divorce certificate.

(17) A fee of ten dollars for issuance of a putative father registry certificate.

Acts 1979, No. 776, §1. Amended by Acts 1982, No. 460, §1; Acts 1983, No. 477, §1, eff. Aug. 1, 1983; Acts 1985, No. 347, §1, eff. July 9, 1985; Acts 1986, No. 876, §1; Acts 1990, No. 237, §1; Acts 1992, No. 461, §1, eff. Sept. 1, 1992; Acts 1995, No. 1138, §1, eff. June 29, 1995; Acts 2000, 1st Ex. Sess., No. 125, §1, eff. July 1, 2000; Acts 2003, No. 657, §§1 and 2; Acts 2004, No. 26, §13.



RS 40:41 - Disclosure of records

§41. Disclosure of records

A. All certificates in the custody of the state registrar are open to inspection, subject to the provisions of this Chapter. No employee of the state shall disclose data contained in vital records, except as authorized by this Chapter.

B.(1)(a) Disclosure of confidential birth information from which can be determined whether the child was born of or outside of marriage may be made only upon order of the court in any case where that information is necessary for the determination of personal or property rights and then only for that purpose. Upon receiving an order from the court, the vital records registrar shall file a copy of the birth certificate, marked for judicial purposes only, under seal in the records of the clerk of court. The judge presiding over the matter may review the birth certificate in chambers and may use the birth certificate within his discretion during the course of the proceedings. No copies of the birth certificate shall be issued by the court to the litigants in the proceeding. The birth certificate shall be destroyed at the conclusion of the proceedings after all appeal delays have lapsed.

(b) The provisions of Subparagraph (a) of this Paragraph shall not apply in any case where any member of law enforcement, United States attorney, attorney general, or district attorney makes written request to the state registrar. Upon receipt of such written request, the registrar shall make disclosure to any member of law enforcement, United States attorney, attorney general, or district attorney requesting same, of the contents of birth records in the registrar's custody.

(2)(a) Disclosure of confidential death certificate information may be made only upon order of the court in any case where a judge orders that information is necessary for the resolution of the proceeding and then only for that purpose. Upon receiving an order from the court, the vital records registrar shall file a copy of the death certificate, marked for judicial purposes only, under seal in the records of the clerk of court. The judge presiding over the matter may review the death certificate in chambers and may use the death certificate within his discretion during the course of the proceedings. No copies of the death certificate shall be issued by the court to the litigants in the proceeding. The death certificate shall be destroyed at the conclusion of the proceedings after all appeal delays have lapsed.

(b) The provisions of Subparagraph (a) of this Paragraph shall not apply in any case where any member of law enforcement, United States attorney, attorney general, public administrator, or district attorney makes a written request to the state registrar. Upon receipt of such written request, the registrar shall make disclosure to any member of law enforcement, United States attorney, attorney general, public administrator, or district attorney requesting same, of the contents of the death certificate in the registrar's custody.

C.(1) The state registrar shall not permit inspection of the records or issue a certificate, or any part thereof, unless he is satisfied that the applicant thereof is the person named in the certificate, or is a member of the immediate or surviving family of said person, or is named in a court proceeding as a member of the immediate or surviving family of said person, or is the beneficiary of an insurance policy or trust.

(2) The credentials of an attorney, together with a written declaration of the record in which he is interested and a written declaration or oral statement that he is a legal representative of one of the named parties referenced in Paragraph (C)(1) shall constitute sufficient proof of a direct interest in the matter recorded.

(3) The provisions of this Subsection shall not apply to marriage records.

(4) The provisions of this Subsection shall not apply to the release of birth rosters to local city and parish supervisors of child welfare and attendance; however, such birth information shall be kept confidential by the supervisors of child welfare and attendance and not used for any purpose other than the enforcement of the compulsory school attendance law.

(5) The state registrar shall issue a certified copy of a death certificate to a funeral director acting at the request of the immediate or surviving family up to one year following the date of death. Thereafter, the provisions of R.S. 40:41(C)(1) and (2) shall apply.

D.(1) In accordance with rules and regulations promulgated by the state health officer to ensure that all identifying information is kept confidential, the data contained in vital records may be made available to state judicial district courts to enable the courts to remove deceased persons from the juror rolls, to the department for use in the administration of the programs of the department, and to qualified researchers.

(2) A panel of public health officials which shall include the state health officer, the state registrar, and the tumor registry administrator shall review each proposal for use of vital records in the administration of the programs of the department or in research to ensure:

(a) That the proposal is in the best interest of the state or the public health of its citizens, and

(b) That those persons having access to vital records are either involved in the administration of the programs of the department or are well qualified to conduct research.

(3) Only those proposals which are certified by the panel as meeting these two standards shall be approved by the panel to use confidential vital records.

E. The registrar shall make available for inspection and copying and shall forward upon request copies of records of deaths to the Louisiana cancer registry program established pursuant to R.S. 40:1229.80 et seq.

F. The federal agency responsible for national vital statistics may be furnished such copies or data from the system of vital records as it may require for national statistics, provided such federal agency shares in the cost of collecting, processing, and transmitting such data, and provided further that such data shall not be used for other than statistical purposes by the federal agency unless so authorized by the state registrar.

G. The state registrar may, by agreement, transmit copies of records and other reports required by this Chapter to offices of vital statistics outside this state when such records or other reports relate to residents of those jurisdictions or persons born in those jurisdictions. The agreement shall require that the copies be used for statistical and administrative purposes only and the agreement shall further provide for the retention and disposition of such copies. Copies received by the vital records registry from offices of vital statistics in other states shall be handled in the same manner as prescribed in this Section.

H. The state registrar shall, pursuant to rules and regulations promulgated by the secretary of the Louisiana Department of Health, transmit information from the death certificate of any state resident to each public agency from which the deceased received, or could have received, benefits. The Department of Public Safety and Corrections shall be notified of the death of each state resident. Such information shall be limited to the name of the deceased, his address, the date of death, date of birth, and any other identifying information which may be necessary for the public agency to identify the deceased as a recipient of benefits.

I. The state registrar shall issue a certified copy of a birth or death certificate to any public retirement system, fund, or plan in the state of Louisiana upon written request of the respective retirement system for the following purposes:

(1) A certificate is required by the retirement system to determine if benefits are owed by or to the retirement system.

(2) The immediate or surviving family has refused to provide such certificate and refused to authorize the retirement system to request such certificate or if the birth or death certificate provided appears to be altered or forged.

J.(1) Data contained in the vital records registry shall be made available upon written request by the Louisiana Department of Health for review or use by the Louisiana Department of Health in evaluating the effectiveness of departmental programs. The data shall only be utilized for this specific purpose.

(2) Any Louisiana Department of Health employee using data that may contain identifying information shall sign a statement ensuring confidentiality.

(3) Any identifying data shall be stripped from resulting databases as soon as the need for it has expired.

(4) All data shall be destroyed or returned to the office of vital records by the Louisiana Department of Health upon the finalization of the evaluation process.

K. Upon the written request of the Louisiana Office of Student Financial Assistance in the case of a student loan guaranteed by the Student Financial Assistance Commission, or the written request of the office of the attorney general when a student loan is being collected by the office of the attorney general, the state registrar shall issue a certified copy of a death certificate to the respective requesting office when the certificate is required by the office to determine whether a student loan is eligible for discharge and the immediate or surviving family has refused to provide such certificate, has refused to authorize the office to request such certificate, or the death certificate provided appears to be altered or forged.

Acts 1979, No. 776, §1. Amended by Acts 1983, No. 437, §1; Acts 1984, No. 885, §1; Acts 1985, No. 811, §1, eff. July 22, 1985; Acts 1985, No. 625, §1; Acts 1986, No. 876, §1; Acts 1987, No. 360, §1; Acts 1990, No. 182, §1; Acts 1992, No. 166, §1, eff. July 1, 1992; Acts 1997, No. 369, §1, eff. June 20, 1997; Acts 2004, No. 26, §13; Acts 2004, No. 254, §1; Acts 2004, No. 355, §1; Acts 2007, No. 105, §1; Acts 2012, No. 372, §1; Acts 2016, No. 158, §1.



RS 40:42 - Evidentiary character of certificates

§42. Evidentiary character of certificates

A. Except for delayed or altered certificates, every original certificate on file in the vital records registry is prima facie evidence of the facts therein stated. The names of parents as entered on birth and death records shall not be deemed to be prima facie evidence of the existence of a marriage between the said parents.

B. Certified copies of original certificates shall be admitted as evidence under the same conditions as the original certificate. Upon service of a subpoena at least seven days in advance of the return date, the state registrar shall forward a certified copy of the subpoenaed document, by certified mail, to the clerk of court or other lawful authority who issued the subpoena. A personal return with the original document shall not be required unless the court or other lawful authority, for good cause shown, orders the production of the original by a personal return by the state registrar or his designee.

Acts 1979, No. 776, §1. Amended by Acts 1981, No. 657, §1; Acts 1986, No. 876, §1; Acts 1986, No. 621, §2; Acts 1987, No. 341, §1.



RS 40:43 - Repealed by Acts 1987, No. 886, 4, eff. Jan. 1, 1988.

§43. Repealed by Acts 1987, No. 886, §4, eff. Jan. 1, 1988.



RS 40:44 - Compulsory registration of births; rejection of certificates

§44. Compulsory registration of births; rejection of certificates

A.(1) A certificate of every childbirth shall be filed with the local registrar within fifteen days after birth in the parish in which the birth occurred or, at the direction of the state registrar, the certificate shall be filed directly with the central vital records registry. In the event that any information or signature required by this Chapter has not been obtained within the time allowed, the person responsible for preparing the certificate shall nevertheless file the certificate with such information and signatures as have been obtained and shall demonstrate that a reasonable effort has been made to obtain the missing information or signature. For the purposes of this Section, a request by certified mail to the last known address of the person or entity having the needed information or required to sign after an attempt to contact the person or entity by regular mail, telephone, or both, shall constitute reasonable effort.

(2) In the event that a signature other than the physician's signature has not been obtained, then the hospital shall also certify on a separate document that the information contained on the certificate accurately reflects the contents of the medical record. The state registrar or local registrar shall then sign the certificate in place of the missing signature.

B. No certificate shall be returned for completion which complies with this Section. No certificate which is otherwise accurate and legible shall be rejected for minor blemishes or aesthetic flaws, except that certificates which contain erasures, liquid paper, type-overs, or other evidence of alteration in the legal section shall not be accepted by the state registrar nor shall documents be accepted which are not machine readable due to information overlap with lines or text on the birth certificate form.

C. A certificate not in compliance with this Section or otherwise properly rejected shall be returned within fifteen days of receipt by the local registrar to the person charged by R.S. 40:45 with preparing it. That person shall, within fifteen days of receipt, obtain the missing information or signature or demonstrate that a reasonable effort has been made to obtain the missing information or signature.

Acts 1991, No. 820, §1; Acts 1995, No. 617, §1, eff. June 18, 1995.



RS 40:45 - Preparation of birth certificates; by whom made

§45. Preparation of birth certificates; by whom made

A. When a birth occurs in a hospital where prior arrangements for delivery had been made or in route thereto, the person in charge of the institution or his or her designated representative shall obtain, or make a reasonable effort, as defined in R.S. 40:44, to obtain the personal data, prepare the certificate, secure, or make a reasonable effort, as defined in R.S. 40:44, to secure the signatures required, and file the certificate as directed in R.S. 40:44. The physician or other person in attendance shall provide the medical information required by the certificate and certify to the facts of birth within seven days after the birth. If the physician, or other person in attendance, does not certify to the facts of birth within the seven day period, the person in charge of the hospital shall complete and sign the certificate.

B. For births occurring outside of hospitals, the certificate shall be prepared and filed by the physician, midwife, or other person in attendance at the birth, or, if not so attended, by one of the parents who shall file it with the local registrar. If neither of the parents of the newborn child, unattended by either physician or midwife, is able to prepare a birth certificate, the local registrar shall secure the necessary information from either of them or from any person having direct knowledge of the birth and prepare and file the certificate in accordance with duly promulgated regulation as provided in R.S. 40:33(C).

C. When a birth occurs on a moving conveyance within the United States and the child is first removed from the conveyance in this state, the place where it is first removed shall be considered the place of birth. When a birth occurs on a moving conveyance while in international waters or air space or in a foreign country or its air space and the child is first removed from the conveyance in this state, the birth shall be registered in this state but the certificate shall show the actual place of birth insofar as can be determined. Such registration shall further comply with duly promulgated regulation as provided in R.S. 40:33(C).

D. Whoever assumes the custody of a live born infant of unknown parentage shall report on a form and in a manner prescribed by the state registrar within five days to the vital records registry the following information:

(1) The date and place of finding.

(2) The sex, race, and approximate birth date of child.

(3) The name and address of the person or institution with whom the child has been placed for care.

(4) The name given to the child by the custodian of the child; or

(5) The other data required by the state registrar through regulations.

E. The place where the child was found shall be entered as the place of birth.

F. A report registered under this Section shall constitute the certificate of birth for the child.

G. If the child is identified and a certificate of birth is later found or obtained, the report registered under this Section shall be placed in a special file and shall not be subject to inspection except upon order of a court of competent jurisdiction or as provided by regulation.

Acts 1979, No. 776, §1; Acts 1986, No. 876, §1; Acts 1991, No. 820, §1.



RS 40:46 - New certificate of birth when judgment of filiation is obtained

§46. Amendments to certificate of birth

A. The state registrar of vital records is authorized to amend an original birth certificate in accordance with Louisiana law.

B. Any change in the surname of a child from that required or allowed in R.S. 40:34.2 shall be made by court order as provided in R.S. 13:4751 through 4755 or as otherwise provided in this Chapter or by rules promulgated thereunder.

Acts 1979, No. 776, §1. Amended by Acts 1983, No. 624, §1; Acts 1986, No. 876, §1; Acts 2004, No. 26, §13; Acts 2012, No. 621, §1; Acts 2016, No. 434, §3.



RS 40:46.1 - Amended birth certificates; change of biological filiation; general principle

§46.1. Amended birth certificates; change of biological filiation; general principle

If the biological filiation of a child changes after a birth certificate has been prepared for the child, the state registrar shall amend the birth certificate to reflect this change, in accordance with R.S. 40:46.2 through 46.11.

Acts 2016, No. 434, §3.



RS 40:46.2 - Change of maternal filiation; child with unidentified mother

§46.2. Change of maternal filiation; child with unidentified mother

A. Following a final and definitive judgment of maternal filiation, rendered pursuant to Civil Code Article 184, the effect of which is to recognize maternal filiation between a woman and a child whose birth certificate did not identify the mother of the child, the state registrar, upon receipt of a certified copy of that judgment, shall amend the birth certificate as follows:

(1) For the surname of the child:

(a) If the adjudged mother was married to a man at the time of the birth of the child, but was not married to another man within three hundred days prior to the birth of the child, enter the surname of her husband.

(b) If the adjudged mother was not married to a man at the time of the birth of the child, but was married to a man within three hundred days prior to the birth of the child, enter the surname of her former husband.

(c) If the adjudged mother was married to one man at the time of the birth of the child, but was married to another man within three hundred days prior to the birth of the child, enter the surname of the latter.

(d) If the adjudged mother was married neither at nor within three hundred days prior to the birth of the child, enter her maiden name or surname, at her discretion.

(2) For the name of the mother of the child, her date of birth, race, ethnicity, residence, birthplace, and social security number, the number of children born to her, and the number of children born to her living, enter those of the adjudged mother.

(3) For the name of the father of the child, his age, race, ethnicity, and residence, birthplace, and social security number:

(a) If the adjudged mother was married to a man at the time of the birth of the child, but was not married to another man within three hundred days prior to the birth of the child, enter those of her husband.

(b) If the adjudged mother, though unmarried at the time of the birth of the child, was married to a man within three hundred days prior to the birth of the child, enter those of her former husband.

(c) If the adjudged mother was married to one man at the time of the birth of the child, but was married to another man within three hundred days prior to the birth of the child, enter those of the latter.

B. In any case to which the provisions of Paragraph (A)(1) of this Section apply, if the man whose surname should be given to the child and the adjudged mother agree that the surname of the child should be either the maiden name or surname of the mother or a combination of his surname and her maiden name or surname, the state registrar shall enter the surname upon which they have agreed.

C. Upon the petition of the mother of the child, a court may, for good cause shown, order the state registrar to enter, as the surname of the child, the maiden name or surname of the mother or a combination of the surname of the man whose surname should otherwise be given to the child under Paragraph (A)(1) of this Section and the maiden name or surname of the mother, whichever she may choose, even if that man does not concur.

Acts 1997, No. 388, §1, eff. July 1, 1997; Acts 2016, No. 434, §3.



RS 40:46.3 - Change of maternal filiation; child with identified mother

§46.3. Change of maternal filiation; child with identified mother

A. Following a final and definitive judgment of maternal filiation, rendered pursuant to Civil Code Article 184, the effect of which is to recognize maternal filiation between a child and a woman other than the woman identified in the birth certificate as the mother of the child, the state registrar, upon receipt of a certified copy of that judgment, shall amend the birth certificate as follows:

(1) Strikethroughs:

(a) Strike through the surname of the child, the name of the mother of the child, and all other information pertaining to the mother, in particular, her date of birth, race, ethnicity, residence, birthplace, and social security number, the number of children born to her, and the number of children born to her living.

(b) If the name of the father of the child or other information pertaining to him, in particular, his age, race, ethnicity, residence, birthplace, and social security number, as it was previously entered on the birth certificate, was that of the man who, by virtue of his marriage to the woman previously identified in the birth certificate as the mother of the child, was presumed to be the father of the child under Civil Code Article 185 or 186, the state registrar shall strike through his name and his other information.

(2) Additions:

(a) For the surname of the child:

(i) If the adjudged mother was married to a man at the time of the birth of the child, but was not married to another man within three hundred days prior to the birth of the child, enter the surname of her husband.

(ii) If the adjudged mother, though unmarried at the time of the birth of the child, was married to a man within three hundred days prior to the birth of the child, enter the surname of her former husband.

(iii) If the adjudged mother was married to one man at the time of the birth of the child, but was married to another man within three hundred days prior to the birth of the child, enter the surname of the latter.

(iv) If the adjudged mother was married neither at nor within three hundred days prior to the birth of the child, enter her maiden name or surname, at her discretion.

(b) For the name of the mother of the child, her date of birth, race, ethnicity, residence, birthplace, and social security number, the number of children born to her, and the number of children born to her living, enter those of the adjudged mother.

(c) For the name of the father of the child, his age, race, ethnicity, residence, birthplace, and social security number:

(i) If the adjudged mother was married to a man at the time of the birth of the child, but was not married to another man within three hundred days prior to the birth of the child, enter those of her husband.

(ii) If the adjudged mother, though unmarried at the time of the birth of the child, was married to a man within three hundred days prior to the birth of the child, enter those of her former husband.

(iii) If the adjudged mother was married to one man at the time of the birth of the child, but was married to another man within three hundred days prior to the birth of the child, enter those of the latter.

B. In any case to which the provisions of Paragraph (A)(2) of this Section apply, if the man whose surname should be given to the child and the adjudged mother agree that the surname of the child should be either the maiden name or surname of the mother, the surname of the man, or a combination of his surname and her maiden name or surname, the state registrar shall enter the surname upon which they have agreed.

C. Upon the petition of the mother of the child, a court may, for good cause shown, order the state registrar to enter, as the surname of the child, the maiden name or surname of the mother or a combination of the surname of the man whose surname should otherwise be given to the child under Paragraph (A)(2) of this Section and the maiden name or surname of the mother, whichever she may choose, even if that man does not concur.

Acts 2016, No. 434, §3.



RS 40:46.4 - Change of paternal filiation; disavowal of paternity

§46.4. Change of paternal filiation; disavowal of paternity

A. If the surname of the child, the name of the father of the child, or other information pertaining to the father as it was entered on the birth certificate was that of the man who was presumed to be the father of the child under Civil Code Article 185, 186, or 195 and if the man or his successor, after the birth certificate was prepared, obtains a final and definitive judgment disavowing paternity of the child, the state registrar, upon receipt of a certified copy of that judgment, shall amend the birth certificate as follows:

(1) Strikethroughs: Strike through the surname of the child, the name of the father of the child, and all other information pertaining to him, in particular, his age, race, ethnicity, residence, birthplace, and social security number.

(2) Additions:

(a) If the judgment of disavowal does not trigger the presumption of paternity established in the first sentence of the second paragraph of Civil Code Article 186, the state registrar shall amend the birth certificate as follows: for the surname of the child, enter the maiden name or surname of the mother of the child, at her discretion.

(b) If the disavowal action triggers the presumption of paternity established in the first sentence of the second paragraph of Civil Code Article 186, the state registrar shall amend the birth certificate as follows:

(i) For the surname of the child, enter either that of the second husband of the mother of the child or, if both he and the mother agree, her maiden name or surname or a combination of his surname and her maiden name or surname.

(ii) For the name of the father of the child, his age, race, ethnicity, residence, birthplace, and social security number, enter those of the second husband of the mother.

B. Upon the petition of the mother of the child, a court may, for good cause shown, order the state registrar to enter, as the surname of the child, the maiden name or surname of the mother or a combination of the surname of the man whose surname should otherwise be given to the child under Subparagraph (A)(2)(b) of this Section and the maiden name or surname of the mother, whichever she may choose, even if that man does not concur.

Acts 2016, No. 434, §3.



RS 40:46.5 - Change of paternal filiation; contestation and establishment of paternity

§46.5. Change of paternal filiation; contestation and establishment of paternity

If the surname of the child, the name of the father of the child, or other information pertaining to the father as it was entered on the birth certificate was that of the man who was presumed to be the father of the child under Civil Code Article 185 or 186 and if the mother of the child, after the birth certificate was prepared, obtains a final and definitive judgment contesting and establishing paternity of the child, the state registrar, upon receipt of a certified copy of that final and definitive judgment, shall amend the birth certificate as follows:

(1) Strikethroughs: Strike through the surname of the child, the name of the father of the child, and the other information pertaining to the father, in particular, his age, race, ethnicity, residence, birthplace, and social security number.

(2) Additions:

(a) For the surname of the child, enter either that of the present husband of the mother or, if both agree, her maiden name or surname or a combination of his surname and her maiden name or surname.

(b) For the name of the father and his age, race, ethnicity, residence, birthplace, and social security number, enter those of the present husband of the mother.

(c) Upon the petition of the mother of the child, a court may, for good cause shown, order the state registrar to enter, as the surname of the child, the maiden name or surname of the mother or a combination of the surname of the man whose surname should otherwise be given to the child under Subparagraph (a) of this Paragraph and the maiden name or surname of the mother, whichever she may choose, even if that man does not concur.

Acts 2016, No. 434, §3.



RS 40:46.6 - Change of paternal filiation; marriage and formal acknowledgment

§46.6. Change of paternal filiation; marriage and formal acknowledgment

Following the birth of a child, if Civil Code Article 195 applies, the state registrar, upon receipt of (i) a certified copy of the certificate of the marriage of the mother of the child, (ii) a certified copy of the act in which her husband formally acknowledged the child, and (iii) if the mother did not sign the act of acknowledgment, her affidavit that she concurs in this formal acknowledgment, shall amend the birth certificate as follows:

(1) Strikethroughs: If the mother and her husband have agreed that the surname of the child should be changed and, in addition, have agreed that the new surname should be either the maiden name or surname of the mother, the surname of her husband, or a combination of his surname and her maiden name or surname, strike through the surname of the child.

(2) Additions:

(a) If the mother and her husband have agreed that the surname of the child should be changed and, in addition, have agreed that the new surname should be either the maiden name or surname of the mother, the surname of her husband, or a combination of his surname and her maiden name or surname, enter the surname upon which they have agreed.

(b) For the name of the father, his age, race, ethnicity, residence, birthplace, and social security number, enter those of the husband of the mother.

Acts 2016, No. 434, §3.



RS 40:46.7 - Change of paternal filiation; formal acknowledgment alone

§46.7. Change of paternal filiation; formal acknowledgment alone

A. In a case to which Civil Code Article 196 applies, the state registrar, upon receipt of (i) a certified copy of the act of formal acknowledgment and (ii) if the mother did not sign the act of acknowledgment, her affidavit that she concurs in this formal acknowledgment, shall amend the birth certificate as follows:

(1) Strikethroughs: If the mother and the man who made the acknowledgment have agreed that the surname of the child should be changed and, in addition, have agreed that the new surname should be either the maiden name or surname of the mother, the surname of the man who made the acknowledgment, or a combination of his surname and her maiden name or surname, strike through the surname of the child.

(2) Additions:

(a) If the mother and the man who made the acknowledgment have agreed that the surname of the child should be changed and, in addition, have agreed that the new surname should be either the maiden name or surname of the mother, the surname of the man who made the acknowledgment, or a combination of his surname and her maiden name or surname, enter the surname upon which they have agreed.

(b) For the name of the father and his age, race, ethnicity, residence, birthplace, and social security number, enter those of the man who made the acknowledgment.

B. If, after a birth certificate has been amended pursuant to Subsection A of this Section, the man who made the formal acknowledgment should revoke or annul it, the state registrar, upon receipt of the form described in R.S. 9:406(A)(1)(a) or a final and definitive judgment recognizing that a revocation or annulment has been accomplished, shall amend the birth certificate as follows: strike through any information that was added to the birth certificate and restore any information that was struck through when it was amended.

Acts 2016, No. 434, §3.



RS 40:46.8 - Change of paternal filiation; judgment of paternity

§46.8. Change of paternal filiation; judgment of paternity

A. Following a final and definitive judgment of paternal filiation, rendered pursuant to Civil Code Article 197 or 198, the effect of which is to establish paternal filiation between a man and a child whose birth certificate did not identify the father of the child, the state registrar, upon receipt of a certified copy of that judgment, shall amend the birth certificate as follows:

(1) Strikethroughs: If the mother of the child and the adjudged father have agreed that the surname of the child should be changed and, in addition, have agreed that the new surname should be either the maiden name or surname of the mother, the surname of the adjudged father, or a combination of his surname and her maiden name or surname, strike through the surname of the child.

(2) Additions:

(a) If the mother of the child and the adjudged father have agreed that the surname of the child should be changed and, in addition, have agreed that the new surname should be either the maiden name or surname of the mother, the surname of the adjudged father, or a combination of his surname and her maiden name or surname, enter the surname upon which they have agreed.

(b) For the name of the father and his age, race, ethnicity, residence, birthplace, and social security number, enter those of the adjudged father.

B. Following a final and definitive judgment of paternal filiation, rendered pursuant to Civil Code Article 197 or 198, the effect of which is to establish paternal filiation between a child and a man other than the man identified in the birth certificate as the father of the child, the state registrar, upon receipt of a certified copy of the judgment, shall amend the birth certificate as follows:

(1) Strikethroughs: If the mother of the child and the adjudged father have agreed that the surname of the child should be changed and, in addition, have agreed that the new surname should be either the maiden name or surname of the mother, the surname of the adjudged father, or a combination of his surname and her maiden name or surname, and if the man whom the birth certificate identified as the father of the child does not object, strike through the surname of the child.

(2) Additions:

(a) If the mother of the child and the adjudged father have agreed that the surname of the child should be changed and, in addition, have agreed that the new surname should be either the maiden name or surname of the mother, the surname of the adjudged father, or a combination of his surname and her maiden name or surname, and if the man whom the birth certificate identified as the father of the child does not object, enter the surname upon which they have agreed.

(b) For the name of the father and his age, race, ethnicity, residence, birthplace, and social security number, enter above the existing entries those of the adjudged father.

(3) Upon the petition of the mother or the adjudged father of the child, a court may, for good cause shown, order that the surname of the child as it appears on the birth certificate be changed in conformity with this Section despite the objection of the man whom the birth certificate identified as the father of the child.

Acts 2016, No. 434, §3.



RS 40:46.9 - Married mother physically separated from husband prior to and at time of birth

§46.9. Married mother physically separated from husband prior to and at time of birth

A. If, following the birth of a child to a married woman, a birth certificate was prepared for the child in accordance with R.S. 40:34.2(2), if the husband and the mother of the child lived separate and apart continuously for one hundred eighty days prior to the time of conception of the child and did not reconcile since the beginning of the one hundred eighty-day period, and if the biological father of the child is a man other than the husband of the mother, then the birth certificate of the child may be amended so that the surname of the child is the maiden name of the mother, or, if the mother, her husband, and the biological father of the child agree, the surname of the child may be that of the biological father or a combination of the surname of the biological father and the maiden name of the mother. The Louisiana Department of Health, office of public health, shall develop a form for the purposes of implementing this Section.

B. Upon the petition of the mother of the child, a court may, for good cause shown, order the state registrar to enter, as the surname of the child, the maiden name or surname of the mother or a combination of the surname of the biological father and the maiden name or surname of the mother, whichever she may choose, even if that man does not concur.

Acts 2016, No. 434, §3.



RS 40:46.10 - Child born as a result of a surrogacy agreement

§46.10. Child born as a result of a surrogacy agreement

A. In the case of a child born of a surrogate birth parent who is related by blood or affinity to a biological parent, the biological parents, proven to be so by DNA testing, shall be considered the parents of the child.

B. In the case of a child born of a surrogate birth parent who is related by blood or affinity to a biological parent, the surname of the biological parents of the child shall be the surname of the child.

C. In the case of a child born of a surrogate birth parent who is related by blood or affinity to a biological parent, the birth certificate of the child shall be amended so that the full name of the biological parent who is proven to be the father by DNA testing shall be listed as the father.

D. In the case of a child born of a surrogate birth parent who is related by blood or affinity to a biological parent, the birth certificate of the child shall be amended so that the full name, including the maiden name and other surname, of the biological parent who is proved to be the mother by DNA testing shall be listed as the mother, and the name of the surrogate birth parent shall be struck through.

Acts 2016, No. 434, §3.



RS 40:46.11 - Review by district attorney

§46.11. Review by district attorney

At the time at which the child requests the amendment of the existing birth certificate under R.S. 40:46 et seq., the state registrar shall require an affidavit to be obtained from the district attorney of the parish in which the child resides or is domiciled stating any objection to the name change. If the district attorney does not object, the state registrar shall prepare a new birth certificate for the major child. If there is an objection, the state registrar may not proceed to prepare a new birth certificate until the district attorney's objection has been resolved.

Acts 2016, No. 434, §3.



RS 40:46.12 - Hospital-based paternity program

§46.12. Hospital-based paternity program

A. Any hospital in the state which provides birthing services shall have a program that allows for the voluntary acknowledgment of paternity during the period immediately before or after the birth of a child.

B. During the period immediately before or after the birth of a child to an unmarried woman, a hospital-based program established in accordance with this Section shall, at a minimum:

(1) Provide to both the mother and alleged father, if he is present in the hospital:

(a) Written materials about paternity establishment.

(b) The forms necessary to voluntarily acknowledge paternity.

(c) A written description of the rights, responsibilities, and alternatives as provided in R.S. 9:392(A) which are involved in acknowledging paternity.

(d) The opportunity to speak with hospital personnel, either by telephone or in person, who are trained to clarify information and answer questions about paternity establishment.

(2) Provide the mother and alleged father, if he is present, the opportunity to voluntarily acknowledge paternity in the hospital in accordance with the Civil Code and R.S. 9:392.

(3) Afford due process safeguards.

(4) Forward completed acknowledgments to the state registrar.

C. Hospital support personnel that provide birthing services shall possess notarial powers to administer oaths to and authenticate signatures of any persons in connection with execution of a formal acknowledgment of paternity in accordance with this Section. Any oaths administered or signatures authenticated pursuant to this Section shall have the same force and effect as if taken or signed before a duly commissioned notary public.

D. Hospital personnel shall forward an acknowledgment of paternity to the state registrar who shall forward copies of same to the Department of Children and Family Services, office of children and family services, child support enforcement section. A statewide database shall be maintained by the Department of Children and Family Services in accordance with federal regulations.

E. A voluntary acknowledgment executed in accordance with this Section shall be signed by both parents and the parents' signatures shall be authenticated by a person possessing notarial powers in accordance with state laws.

F. The Department of Children and Family Services, office of children and family services, child support enforcement section shall provide to all birthing hospitals in the state:

(1) Written materials about paternity establishment.

(2) Forms necessary to voluntarily acknowledge paternity.

(3) Copies of a written description of the rights, responsibilities, and alternatives as provided in R.S. 9:392(A) which are involved in acknowledging paternity.

(4) Training, guidance, and written instructions relative to voluntary acknowledgment of paternity, as necessary to operate the hospital-based program.

(5) An assessment of each birthing hospital's program on at least an annual basis.

G. Except in the case of intentional misconduct, no hospital or any agent or employee thereof shall be held civilly or criminally liable for any action or omission arising out of the performance of, attempted performance of, or failure or inability to perform the duties imposed herein.

Acts 1995, No. 697, §1; Acts 1998, 1st Ex. Sess., No. 6, §2, eff. July 1, 1998; Acts 2001, No. 397, §1; Acts 2004, No. 26, §13; Acts 2012, No. 255, §6; Acts 2016, No. 434, §3.



RS 40:46.13 - Paternity establishment services

§46.13. Paternity establishment services

The state registrar shall provide voluntary paternity establishment services in accordance with regulations prescribed by the secretary of the United States Department of Health and Human Services. The state registrar may designate specific employees in the offices of the vital records registry who shall possess notarial powers to administer an oath to any person in connection with any document required in the course of establishing paternity.

Acts 2016, No. 434, §3.



RS 40:47 - Compulsory registration of deaths and spontaneous fetal deaths (stillbirths)

§47. Compulsory registration of deaths and spontaneous fetal deaths (stillbirths)

A. A certificate of every death and every spontaneous fetal death except as noted in R.S. 40:49(B)(9) shall be filed with a registrar within five days after its occurrence. If the place of death or spontaneous fetal death is not known, the certificate shall be filed with the state registrar within five days after the finding of the body. In any case, a certificate shall be filed prior to interment, cremation, removal, or other disposition of the body. The place where the body is found shall be known as the place of death. If the date of death is unknown, it shall be determined by approximation.

B. When spontaneous fetal death, required to be reported by this Section, occurs without medical attendance at or immediately after the delivery or when inquiry is required by R.S. 40:34(B)(2)(r)(iv) the coroner shall investigate the cause of death and shall prepare and file the certificate within five days.

C. When a spontaneous fetal death occurs in a moving conveyance and the fetus is first removed from the conveyance in this state or when a dead fetus is found in this state and the place of fetal death is unknown, the fetal death shall be reported in this state. The place where the fetus was first removed from the conveyance or the dead fetus was found shall be considered the place of fetal death.

Acts 1979, No. 776, §1; Acts 1986, No. 876, §1; Acts 2014, No. 791, §14.



RS 40:48 - Abortions (induced termination of pregnancy); birth and death certificates

§48. Abortions (induced termination of pregnancy); birth and death certificates

A. Whenever an abortion procedure results in a live birth, a birth certificate shall be issued certifying the birth of said born human being even though said human being may thereafter die. For the purposes of this Section a human being is live born, or there is a live birth, whenever there is the complete expulsion or extraction from its mother of a human embryo or fetus, irrespective of the duration of pregnancy, which after such separation, breathes or shows any other evidence of life such as beating of the heart, pulsation of the umbilical cord, or movement of the voluntary muscles, whether or not the umbilical cord has been cut or the placenta is attached. In the event death does ensue after a short time, a death certificate shall be issued. Both the birth and the death certificates shall be issued in accordance with the provisions of this Part and of rules and regulations of the Louisiana Department of Health.

B. Each induced termination of pregnancy which occurs in this state shall be reported to the vital records registry within fifteen days by the person in charge of the institution in which the induced termination of pregnancy was performed. If the induced termination of pregnancy was performed outside an institution, the physician in attendance at or immediately after delivery shall prepare and file the report.

Acts 1979, No. 776, §1; Acts 1986, No. 876, §1.



RS 40:49 - Preparation and filing of death and spontaneous fetal death certificate (stillbirth)

§49. Preparation and filing of death and spontaneous fetal death certificate (stillbirth)

A. The funeral director or person acting as such shall prepare and file the certificate of death or spontaneous fetal death or stillbirth provided for in R.S. 40:47.

B. In preparing a certificate of death or spontaneous fetal death or stillbirth, he shall:

(1) First obtain and enter on the certificate the personal data required by the state registrar from the person best qualified to supply such data.

(2) Except as provided in Paragraph (4) of this Subsection, if the death occurred with medical attendance, present the certificate of death to the physician last in attendance upon the deceased, who shall certify over his signature within twenty-four hours the cause of death to his best knowledge and belief; or, if the spontaneous fetal death occurred with any person in attendance, present the certificate of spontaneous fetal death to the physician, midwife, or other person in attendance at the spontaneous fetal death for the certification of the fact of spontaneous fetal death and such medical data pertaining to the spontaneous fetal death as the physician or midwife can furnish in his professional capacity.

(3) Except as provided in Paragraph (4) of this Subsection, if the death occurred without medical attendance, or if the physician or midwife or other person last in attendance at the death or spontaneous fetal death refuses or for any reason fails to sign the certificate, immediately notify the appropriate local registrar. The local registrar shall, prior to issuing a permit for burial, cremation, or other disposition of the body, inform the coroner, and refer the case to him for immediate investigation and certification of the information required under Paragraph (2) of this Subsection. Provided, however, that nothing in this Section shall be construed to require an investigation, autopsy or inquest in any case where death occurred without medical attendance solely because the deceased was under treatment by prayer or spiritual means alone in accordance with the tenets and practices of a recognized church or religious denomination, and under such eventualities, the death certificate may be completed on the basis of information received from persons having knowledge of the facts.

(4) Whether the death or spontaneous fetal death occurred with or without medical attendance, if the circumstances of the case suggest that the death or spontaneous fetal death was caused by other than natural causes, the local registrar shall refer the case to the coroner or medical examiner for investigation and certification.

(5) When death occurs more than ten days after the decedent was last treated by a physician, the case shall be referred to the coroner for investigation to determine and certify the cause of death.

(6) When inquiry is required by the coroner, he shall determine the cause of death and shall complete and sign the medical certification within forty-eight hours after taking charge of the case.

(7) If the cause of death cannot be determined within forty-eight hours after death, the attending physician or coroner shall give the funeral director or person acting as such notice of the reason for the delay, and final disposition of the body shall not be made until authorized by the attending physician or coroner.

(8)(a) When a death is presumed to have occurred on a specific date and at a specific time and place within this state but the body cannot be located, a death certificate may be prepared by the state registrar upon receipt of an order of a Louisiana court of competent jurisdiction following a contradictory proceeding brought against the district attorney in the parish of the presumed place of death. The court shall require such clear and convincing proof as it deems necessary and in accordance with the provisions of Louisiana Civil Code Articles 54, 55, and 1957 and Louisiana Code of Evidence Articles 301 through 308 and, if applicable, in further accord with R.S. 9:1441-1443. The court's judgment shall include the finding of sufficient facts to complete the essential parts of the death certificate.

(b) A certified copy of the petition shall accompany a certified copy of the judgment presented to the state registrar, along with a fee of ten dollars for filing and preparation of the presumptive death certificate, plus a fee of five dollars for each certified copy of the presumptive death certificate after the original document has been completed and recorded in the vital records registry.

(c) Such a death certificate shall be clearly marked or stamped "presumptive" and shall show on its face the date of registration and shall identify the court and the date of decree.

(9) Each spontaneous fetal death of twenty complete weeks gestation or more, calculated from the date last normal menstrual period began to the date of delivery, or a weight of three hundred fifty grams or more, which occurs in this state shall be reported within five days after delivery to the vital records registry or as otherwise directed by the state registrar.

(10) When a dead fetus is delivered in an institution, the person in charge of the institution or his or her designated representative shall prepare and file the spontaneous fetal death (stillbirth) certificate.

(11) When death occurs in a moving conveyance in the United States and the body is first removed from the conveyance in this state, the death shall be registered in this state and the place where it is first removed shall be considered the place of death. When a death occurs on a moving conveyance while in international waters or air space or in a foreign country or its air space and the body is first removed from the conveyance in this state, the death shall be registered in this state but the certificate shall show the actual place of death insofar as can be determined.

(12) The medical certification shall be completed, signed, and returned to the funeral director, if applicable, within twenty-four hours after death by the physician in charge of the patient's care for the illness or condition which resulted in death, except when a coroner's inquiry is required. In the absence of the physician or with his or her approval the certificate may be completed and signed by his or her associate physician, the chief medical officer of the institution in which death occurred, the physician who performed an autopsy upon the decedent, or the coroner, provided such individual has access to the medical history of the case, views the deceased at or after death, and death is due to natural causes.

Acts 1979, No. 776, §1; Acts 1986, No. 876, §1; Acts 1987, No. 342, §1; Acts 2006, No. 192, §1; Acts 2010, No. 547, §1.



RS 40:50 - Issuance of death certificates; duties of state registrar

§50. Issuance of death certificates; duties of state registrar

A. Notwithstanding any other provision of law to the contrary, the funeral director or other person required by law to initiate a death certificate shall initiate such certificate in original only, and shall file the original with a local registrar. The local registrar of each parish shall retain this original in his office for a period of ten days from the date the certificate is filed.

B. If no certified copy has been issued or if all certified copies issued have been returned and destroyed by him, a local registrar, upon receipt of documentary evidence or affidavit of the original informant, may make corrections on these certificates during this ten-day period, provided that no changes or corrections may be made as to the time of death or cause of death.

C. A local registrar may issue certified copies of any death certificate during the ten day period it is retained by him, and the certification of the local registrar shall have the same legal effect as certification by the state registrar, as otherwise provided by law. The local registrar shall forward each death certificate to the state registrar on the tenth day after the certificate is filed with him. Each month the state registrar shall notify each parish registrar of voters as to the name, address and age of each resident of that parish over eighteen years of age for whom a death certificate has been received.

Acts 1979, No. 776, §1; Acts 1986, No. 876, §1.



RS 40:51 - Delayed determination of cause of death

§51. Delayed determination of cause of death

If the cause of death cannot be determined within three days after death, the certification of the cause of death may be returned after the prescribed period, but the attending physician or coroner shall notify the local registrar of the parish in which the death occurred, in writing, of the reason for the delayed certification of the cause of death, in order that a permit for the disposition of the body may be issued.

Acts 1979, No. 776, §1.



RS 40:52 - Permit for removal, burial, cremation, or other disposition of body for a death in state; requirements to obtain death certificate before removing body out of the continental United States

§52. Permit for removal, burial, cremation, or other disposition of body for a death in state; requirements to obtain death certificate before removing body out of the continental United States

When a death or spontaneous fetal death (stillbirth) occurs in this state or when a dead human body is found, the deceased, stillborn child, or dead human body shall not be interred, deposited in a vault or tomb, removed from the state, cremated, or otherwise disposed of until a burial transit permit has been issued by a local registrar. However, a dead human body shall not be removed from the continental United States until a burial transit permit has been issued and a death certificate has been completed by the parish coroner or a physician as required in R.S. 40:34(B)(2)(r).

Acts 1979, No. 776, §1; Acts 2003, No. 657, §1.



RS 40:53 - Foreign permits; death outside state

§53. Foreign permits; death outside state

When the death or spontaneous fetal death (stillbirth) occurred outside this state and the body is accompanied by a permit for burial, removal, or other disposition issued in accordance with the law and the regulations in force at the place where the death or stillbirth occurred, the body may be transported into or through this state. However, before the interment, cremation, or other disposal of the body within the state, the out of state permit shall be endorsed by the local registrar. The local registrar shall keep an appropriate record of all such permits endorsed by him.

Acts 1979, No. 776, §1.



RS 40:54 - Prerequisites for permit

§54. Prerequisites for permit

A permit shall be issued for burial within the state, for interment in a vault or tomb, for removal from the state, for scientific use, cremation, or other disposition without the necessity of a completed death certificate. However, no permit for the disposition by removal from the continental United States shall be issued by a local registrar until a certificate of death or stillbirth, has been completed by the parish coroner or a physician as required in R.S. 40:34(B)(2)(r), and has been filed with a local registrar. No permit may be issued unless and until all the regulations of the Louisiana Department of Health in respect to the issuance of the permit have been complied with. No permit shall be issued which would be contrary to the sanitary laws of the state.

Acts 1979, No. 776, §1; Acts 2003, No. 657, §1.



RS 40:55 - Marriage certificate; compulsory registration of marriages

§55. Marriage certificate; compulsory registration of marriages

The marriage certificate is the record prepared for every marriage on a form approved by the state registrar. It shall contain the information prescribed. On the face of the certificate shall appear the certification to the fact of marriage, signed by the parties to the marriage and by the witnesses, and the signature and title of the officiant.

Every officiant of a marriage ceremony performed in this state shall sign a certificate of marriage in triplicate.

Acts 1979, No. 776, §1.



RS 40:56 - Repealed by Acts 1987, No. 886, 4, eff. Jan. 1, 1988.

§56. Repealed by Acts 1987, No. 886, §4, eff. Jan. 1, 1988.



RS 40:57 - Divorce certificate; registration of divorces and annulments

§57. Divorce certificate; registration of divorces and annulments

For every divorce and every annulment of marriage decreed by any court, the clerk of the court shall prepare, within ten days after the decree becomes final, from the court records, a certificate of the decree on forms furnished by the state registrar.

On or before the fifteenth day of each calendar month, the clerk shall forward the certificates which were prepared by him during the preceding calendar month to the state registrar.

Acts 1979, No. 776, §1.



RS 40:58 - Fee of clerk of court for divorce and annulment report

§58. Fee of clerk of court for divorce and annulment report

Every clerk of court acting under the previous Section shall receive a fee for each certificate prepared and forwarded by him to the state registrar. This fee shall be included and collected as court costs for the divorce or annulment.

Acts 1979, No. 776, §1.



RS 40:59 - Delayed or altered certificates; allowed subject to department regulations

§59. Delayed or altered certificates; allowed subject to department regulations

The acceptance for filing by the state registrar of any certificate more than six months after the time prescribed for its filing and any alteration of any certificate after it is filed with the state registrar is subject to regulations in which the secretary of the Louisiana Department of Health shall prescribe in detail the proofs to be submitted by any applicant for delayed filing or for an alteration of a certificate. Notwithstanding regulations of the department regarding the proofs necessary for the alteration of a certificate, the state registrar shall permit alteration or correction of information supplied by the informant with the exception of the name of the surviving spouse on a death certificate within one year from the date of death. This shall not apply to typographical errors in the name of the spouse. Other errors may be corrected upon presentation of an affidavit stating the errant information and the correction thereto and bearing the signature of the informant, or if unavailable the signature of a member of the immediate family, unless the information was taken from hospital or other records, in which case, an affidavit executed by a member of immediate or surviving family of the deceased shall be sufficient. After one year from the date of death, all alterations and corrections shall comply with departmental regulations promulgated pursuant to this Section.

Acts 1979, No. 776, §1; Acts 1987, No. 360, §1.



RS 40:60 - Handling of delayed or altered certificate

§60. Handling of delayed or altered certificate

A.(1) Certificates accepted for filing more than six months after the time prescribed for their filing and certificates, other than birth certificates, which have been altered after being filed with the state registrar shall contain the date of the delayed filing or the date of the alteration and be marked distinctly "delayed" or "altered".

(2) All alterations of birth certificates shall be accomplished by preparation of a new birth certificate on which the altered information is entered. The new certificate shall have the original file number and be annotated at the top of the document with the word "Amended". The original birth certificate shall indicate such alterations by the interlinear method of drawing a line through the old information and entering the new information. The line shall not obscure the original information. Thereafter, the certificate shall be distinctly marked "altered". Thereafter, when a verified certification of birth is issued, it shall be based upon the new certificate, except when an order of a court of competent jurisdiction shall require the issuance of a verified transcript or certification based upon the original record of birth.

B. After a certificate has been accepted for delayed filing or after a certificate on file has been altered, the state registrar shall note on the certificate a summary statement of the evidence submitted in support of the acceptance for delayed filing or the alteration, together with the alteration made.

C. Evidence affecting delayed certificates or affecting the alteration of a certificate after it has been filed with the state registrar shall be kept in a special permanent file.

D. Upon receipt of a certified copy of an order of a court of competent jurisdiction changing the name of a person born in this state and upon request of such person or, if a minor, of both his parents, guardian, or legal representative, the state registrar shall prepare a new birth certificate on which the new information is entered and which shall have the original file number and be annotated at the top of the document with the word "Amended". The registrar shall then amend the certificate of birth to show the new name on the original certificate as provided in rules and regulations promulgated by the department.

E.(1) When an applicant does not submit the minimum documentation required in the regulations for amending a vital record or when the state registrar has reasonable cause to question the validity or adequacy of the applicant's sworn statements or the documentary evidence, and if the deficiencies are not corrected, the state registrar shall not amend the vital record and shall advise that applicant of the reason for this action and shall further advise the applicant of the right to seek a court order in a contradictory proceeding against the state registrar of vital records brought in a Louisiana court of competent jurisdiction at the domicile of the vital records registry.

(2) The petitioner's burden of proof in such proceedings shall be to show by a preponderance of the evidence that the vital record on file with the vital records registry is incorrect or contains inaccurate information and that such vital record should be altered to show the correct or accurate information.

F. To protect the integrity of vital records and to prevent the fraudulent use of birth certificates of deceased persons, the state registrar is hereby authorized to match birth and death certificates, in accordance with written standards promulgated by the secretary of the Louisiana Department of Health to prove beyond a reasonable doubt the fact of death, and to stamp "deceased" and date the appropriate birth certificate. Copies issued from birth certificates marked deceased shall be similarly marked.

Acts 1979, No. 776, §1. Acts 1983, No. 624, §1; Acts 1986, No. 876, §1; Acts 1991, No. 597, §1, eff. July 1, 1992.



RS 40:61 - Penalties

§61. Penalties

A. A fine of not more than ten thousand dollars or imprisonment of not more than five years, or both, shall be imposed on:

(1) Any person who willfully and knowingly makes any false statement in a certificate, record, or report required by this Chapter, or in an application for a certified copy of a vital record, or who willfully and knowingly supplies false information intending that such information be used in the preparation of any such report, record, or certificate, or amendment thereof; or

(2) Any person who without lawful authority and with the intent to deceive, makes, counterfeits, alters, amends, or mutilates any certificate, record, or report required by this Chapter or a certified copy of such certificate, record, or report; or

(3) Any person who willfully and knowingly obtains, possesses, uses, sells, furnishes, or attempts to obtain, possess, use, sell, or furnish to another, for any purpose of deception, any certificate, record, or report required by this Chapter or certified copy thereof so made, counterfeited, altered, amended, or mutilated, or which is false in whole or in part or which relates to the birth of another person, whether living or deceased; or

(4) In addition to dismissal proceedings pursuant to state civil service regulations, any employee of the vital records registry or office of public health who willfully and knowingly furnishes or processes a certificate of birth or death, or certified copy of a certificate of birth or death, or discloses information contained in a certificate of birth or death, with the knowledge or intention that it be used for the purposes of deception.

(5) Any person who without lawful authority possesses any certificate, record, or report, required by this Chapter or a copy or certified copy of such certificate, record, or report knowing same to have been stolen or otherwise unlawfully obtained.

B. A fine of not more than one thousand dollars or imprisonment of not more than one year, or both, shall be imposed on:

(1) Any person who willfully and knowingly refuses to provide information required by this Chapter or regulations adopted hereunder; or

(2) Any person who willfully and knowingly transports or accepts for removal, interment, or other disposition a dead body without an accompanying permit as provided in this Chapter; or

(3) Any person who willfully and knowingly neglects or violates any of the provisions of this Chapter or refuses to perform any of the duties imposed upon him or her by this Chapter.

Acts 1979, No. 776, §1; Acts 1986, No. 876, §1; Acts 2004, No. 254, §1; Acts 2013, No. 220, §17, eff. June 11, 2013.



RS 40:61.1 - Criminal background investigation

§61.1. Criminal background investigation

A. The legislature hereby finds and declares that:

(1) It is the public policy of this state to protect all vital records from improper handling, disclosure, and falsification.

(2) The alteration and falsification of vital records may contribute to and foster the violation of certain illegal activities.

(3) It is in the public interest to ensure the security and integrity of all vital records in this state.

B. No person shall be hired or promoted in the division of records and statistics, office of public health, Louisiana Department of Health, until it is determined whether such person has been convicted or pled nolo contendere to a crime as defined by R.S. 14:7.

C. The Louisiana Department of Health through the division of records and statistics, office of public health, and the Louisiana Bureau of Criminal Identification and Information in the Department of Public Safety and Corrections shall establish procedures necessary to implement the requirements of this Section, which procedures shall provide the following:

(1) That the division of records and statistics shall receive a copy of any criminal history information disclosed by the investigation.

(2) That the costs of providing the information required in this Section shall be borne by the individual applicant in the case of persons seeking new employment.

(3) That the request for information shall be made on a form prepared by the Louisiana Bureau of Criminal Identification and Information and signed by a designated officer of the Louisiana Department of Health. It must include a statement signed by the person about whom the request is made which gives his permission for such information to be released.

(4) That, upon receiving a request meeting the requirements of R.S. 40:61.1(C)(3), the bureau shall provide a report promptly and in writing, but provide only such information as is necessary to specify whether or not that person has been convicted of or pled nolo contendere to any such crime or crimes as defined by R.S. 14:7, the crime or crimes therein of which he has been convicted or to which he has pled nolo contendere, and the date or dates on which they occurred.

(5) That division employees seeking promotion as well as persons seeking employment in the division shall submit to a criminal investigation and may be required to be fingerprinted to establish positive identification.

D.(1) Any division employee who has been convicted or pled nolo contendere to a crime as defined by R.S. 14:7 may be subject to a personnel or disciplinary action, including but not limited to transfer to an area outside of the division or termination in accordance with civil service rules.

(2) Any person seeking employment in the division may be denied such employment if such person has been convicted or pled nolo contendere to a crime as defined by R.S. 14:7.

(3) Any division employee seeking promotion who refuses to submit to a record check, including fingerprinting, may be subject to a personnel or disciplinary action, including but not limited to transfer to an area outside of the division or termination in accordance with civil service rules.

Acts 1988, No. 699, §1.



RS 40:62 - Issuance of new birth certificate after anatomical change of sex by surgery

PART II. BIRTH RECORD AFTER CHANGE IN

SEX DESIGNATION

§62. Issuance of new birth certificate after anatomical change of sex by surgery

A. Any person born in Louisiana who has sustained sex reassignment or corrective surgery which has changed the anatomical structure of the sex of the individual to that of a sex other than that which appears on the original birth certificate of the individual, may petition a court of competent jurisdiction as provided in this Section to obtain a new certificate of birth.

B. Suits authorized by this Section shall be filed contradictorily against the state registrar in the judicial district court having jurisdiction over the parish in which the petitioner resides or over the parish in which the petitioner was born. A nonresident born in Louisiana shall file the petition in the parish of birth. The suit of any petitioner born in Louisiana shall be filed contradictorily against the state registrar. In the event the petitioner is married, the spouse shall also be a necessary party to the suit. To the extent that the petitioner's name is to be changed, the district attorney shall also be a necessary party. In all cases the petition shall be accompanied by a certified copy of the petitioner's original birth record, in which case the short-form birth certificate card shall not be sufficient.

C. The court shall require such proof as it deems necessary to be convinced that the petitioner was properly diagnosed as a transsexual or pseudo-hermaphrodite, that sex reassignment or corrective surgery has been properly performed upon the petitioner, and that as a result of such surgery and subsequent medical treatment the anatomical structure of the sex of the petitioner has been changed to a sex other than that which is stated on the original birth certificate of the petitioner.

If the court shall find that the evidence sustains the required proof, the court shall render a judgment ordering the issuance of a new birth certificate changing the sex designated thereon from that shown upon the petitioner's original certificate of birth. The petitioner may in the same suit seek to have the name of the petitioner changed, and the court may render judgment in accordance with law upon this additional petition at the same time.

D.(1) A certified copy of the petition and judgment for a new certificate pursuant to this Section shall be furnished to the state registrar of vital records at New Orleans within ten days after the judgment is rendered. The registrar shall issue to the petitioner a new certificate or certified copy thereof; whereupon the original birth certificate and the copy of the petition and judgment received by the registrar shall be sealed in a package and filed in the archives of the vital records registry.

(2) This sealed package shall be opened only upon demand of the individual to whom the new certificate was issued, and then only by order of the court which rendered the judgment ordering the issuance of the new certificate.

Acts 1979, No. 776, §1; Acts 1986, No. 876, §1.



RS 40:62.1 - Issuance of new birth certificate for child with mistaken sex designation on original birth record

§62.1. Issuance of new birth certificate for child with mistaken sex designation on original birth record

A. Where a child's sex designation and consequently the child's first or given name is erroneously recorded at the time of birth on an original birth certificate, the state registrar may prepare a new certificate with a proper sex designation and allow the child's first or given name to be changed when the parent or parents of the child, or in the absence of a parent, the person legally responsible for the child, requests a new birth certificate and presents competent medical evidence in the form of affidavits from two or more physicians certifying and establishing by medical diagnosis that the original erroneous sex designation was due to a hereditary genetic defect or hormone deficiency, including but not limited to congenital adrenal hyperplasia or a related condition, and not due to sexual reassignment or major corrective surgery as contemplated in R.S. 40:62.

B. Upon the issuance of a new birth certificate, the child's original birth certificate together with the affidavits and related evidence received by the state registrar shall be sealed in a package or envelope and filed in the archives of the vital records registry. This sealed package or envelope shall be opened only upon the demand of a parent, or other person legally responsible for the child in the absence of a parent, or the individual registrant, after emancipation or reaching the age of majority, and then only by order of a court of competent jurisdiction in the parish wherein the vital records registry is legally domiciled.

Added by Acts 1981, No. 657, §1. Acts 1986, No. 876, §1.



RS 40:63 - Abortion, induced termination of pregnancy; purpose

PART III. ABORTIONS, DEATHS

§63. Abortion, induced termination of pregnancy; purpose

The purpose of this Part shall be the compilation of relevant maternal life and health factors and data concerning abortions which may be used in the improvement of maternal health and life. The further purpose and function of this Part shall be to serve as a monitor on all induced terminations of pregnancies performed in the state of Louisiana to assure that they are performed only in accordance with the provisions of law.

Acts 1979, No. 776, §1.



RS 40:64 - Forms for collection of data

§64. Forms for collection of data

The state registrar shall prescribe forms for the collection of information and statistics with respect to abortions. Such forms shall require, but not be limited to, the following information:

(1) The age, marital status, and state and parish (county) of residence of the woman who is aborted.

(2) The place where the abortion is performed.

(3) The full name and address of the physician or physicians performing the abortion.

(4) The age, marital status, and state and parish (county) of residence of the father, if known.

(5) Medical reason for the abortion.

(6) Medical procedure employed to procure the abortion.

(7) The length of the aborted fetus.

(8) The weight of the aborted fetus.

(9) Other significant conditions of the fetus and mother; and

(10) The results of pathological examinations of all aborted fetuses, as required by R.S. 40:1299.35.4.

Acts 1979, No. 776, §1; Acts 1986, No. 876, §1.



RS 40:65 - Completion of forms; filing with vital records registry

§65. Completion of forms; filing with vital records registry

The information required by the form for which provision is made in R.S. 40:64 shall be completed by the physician or physicians performing the abortion in each case in which an abortion is performed. Such completed form shall be transmitted by the physician or physicians to the vital records registry within fifteen days of the performing of such abortion.

Acts 1979, No. 776, §1. Amended by Acts 1986, No. 876, §1.



RS 40:66 - Failure to complete form; penalty

§66. Failure to complete form; penalty

Failure to complete such form as required in R.S. 40:65 shall be a misdemeanor punishable by imprisonment for ninety days in jail or by a five hundred dollar fine, or both. Such failure to complete such form and to timely transmit same shall be admissible as evidence that the unreported abortion was illegal.

Acts 1979, No. 776, §1.



RS 40:67 - Persons over twelve years of age; establishment of birth record

PART IV. ESTABLISHMENT OF BIRTH RECORD

§67. Persons over twelve years of age; establishment of birth record

Any person born in Louisiana who is over twelve years of age and who has no birth record on file with the vital records registry may establish a birth record through the district courts of the various parishes of the state provided he cannot otherwise meet the requirements for obtaining a delayed birth registration.

Acts 1979, No. 776, §1; Acts 1986, No. 876, §1.



RS 40:68 - Petition

§68. Petition

The suit shall be filed contradictorily against the state registrar either in the parish of residence or the parish of birth. Persons born in Louisiana and residing outside the state must file suit in the parish of birth. The petition shall be accompanied by a letter from the vital records registry bearing the raised imprint of the seal of the state and the letter shall be made a part of the suit and shall state to the effect that the petitioner has no record on file.

Acts 1979, No. 776, §1. Acts 1986, No. 876, §1.



RS 40:69 - Proof required

§69. Proof required

The court shall require such proof as it deems necessary to be convinced of the true birth facts of the petitioner such as full name of registrant at birth, birth date, city or town and parish of birth, sex, race, mother's maiden name and father's name, also parents' birth places. Persons who have had their names changed by court order prior to filing the suit to establish a delayed certificate of birth must file a certified copy of the judgment ordering the change of name together with the petition and the letter from the registration authority.

Acts 1979, No. 776, §1.



RS 40:70 - Copy of petition and judgment to registrar

§70. Copy of petition and judgment to registrar

A certified copy of the petition and judgment for a delayed certificate of birth shall be furnished to the state registrar of vital records within ten days after the judgment is rendered.

Acts 1979, No. 776, §1.



RS 40:71 - Issuance of copy

§71. Issuance of copy

All certified copies of such delayed birth registration shall be issued by the state registrar.

Acts 1979, No. 776, §1.



RS 40:72 - Record of adoptions prior to July 27, 1938

PART V. ADOPTIONS

§72. Record of adoptions prior to July 27, 1938

When a person who was born in Louisiana and who was adopted prior to July 27, 1938, or when any person, who adopted prior to July 27, 1938, any person born in Louisiana, by observing the legal requirements for adoption in Louisiana existing at the time of the adoption, presents the original or a certified copy of the birth certificate of the adopted person and a certified copy of a final judgment decreeing the adoption or the notarial act of adoption, in accordance with the legal requirements existing on the date of the judgment or act of adoption, the state registrar shall make a record showing:

(1) The date of birth of the person adopted.

(2) The new name of the person adopted, if his name was changed in accordance with law; and

(3) The names and addresses of the adoptive parents and any other data about them that is available and adds to the completeness of the new certificate of the adopted person.

Acts 1979, No. 776, §1.



RS 40:73 - Certified copy of the new record; sealing and confidentiality of the original birth record

§73. Certified copy of the new record; sealing and confidentiality of the original birth record

A. Upon completion of the new record provided for in R.S. 40:72, the state registrar shall issue to the adopted person or to the adoptive parents a certified copy of the new record and shall place the original birth certificate and the copy of the judgment or the copy of the act of adoption in a sealed package and shall file the package in the archives of the vital records registry.

B. This sealed package shall be opened only upon the demand of the adopted person, or if deceased, by his or her descendants, or upon the demand of the adoptive parent, or the state registrar, or the recognized public or private social agency which was a party to the adoption, and then only by order of a Louisiana court of competent jurisdiction at the domicile of the vital records registry, which order shall issue only after a showing of compelling reasons. Information shall be revealed only to the extent necessary to satisfy such compelling necessity.

C. In satisfying the requirement that information shall be revealed only to the extent necessary to satisfy the compelling necessity shown, the court is further authorized to use the services of the curator ad hoc appointment pursuant to Article 5091.2 of the Louisiana Code of Civil Procedure.

D. All motions for records under this Section shall be in accordance with and subject to the provisions of Children's Code Articles 1188 through 1192 and, if an adoption agency is involved, the agency shall be served with a copy of the motion as provided in Article 1313 of the Louisiana Code of Civil Procedure.

Acts 1992, No. 705, §2, eff. July 6, 1992; Acts 1993, No. 634, §4, eff. June 15, 1993.



RS 40:74 - Report of annulments of adoption

§74. Report of annulments of adoption

The clerk of court shall prepare, within ten days after the decree becomes final, from the court records, a certificate of every decree of annulment of adoption on forms furnished by the state registrar. On or before the fifteenth day of each month, the clerk shall forward the certificates prepared by him during the preceding calendar month to the state registrar.

Upon receipt of a court order of annulment of an adoption registered in his office, the state registrar shall restore the original certificate to its original place in the files.

Acts 1979, No. 776, §1.



RS 40:75 - Adult adoption; name changes

§75. Adult adoption; name changes

A. Adult adoptions and name changes resulting from the adoptions pursuant to R.S. 9:465 shall have no effect on birth certificates maintained by the Vital Records Registry, except that when a name change is effected pursuant to R.S. 9:465 and an affidavit is presented from the district attorney of the parish or place of residence of the requesting party indicating that there is no objection of the district attorney to the adoptee's name change along with a certified copy of the notarial act of adoption and the appropriate fee, the registrar of vital records shall prepare a new birth certificate to reflect the new name. If there is an objection from the district attorney, the registrar of vital records shall not seal the adopted person's birth certificate nor prepare a new certificate until the grounds for the objection have been removed and confirmed by a supplemental affidavit from the district attorney.

B. In such cases, the validity and civil effects of the notarial act of adoption are in no way affected and shall continue to be governed by the laws applicable thereto.

Acts 1991, No. 630, §1; Acts 2016, No. 434, §3.



RS 40:76 - Record of foreign adoptions

§76. Record of foreign adoptions

A. When a person born in Louisiana is adopted in a court of proper jurisdiction in any other state or territory of the United States, the state registrar may create a new record of birth in the archives upon presentation of a properly certified copy of the final decree of adoption or, if the case has been closed and the adoption decree has been sealed, upon the receipt of a certified statement from the record custodian attesting to the adoption decree.

B. The decree is considered properly certified when attested by the clerk of court in which it was rendered with the seal of the court annexed, if there is a court seal, together with a certificate of the presiding judge, chancellor, or magistrate to the effect that the attestation is in due form. The certified statement is considered proper when sworn to and having the seal of the foreign state or territory's record custodian.

C. Upon receipt of the certified copy of the decree, the state registrar shall make a new record in its archives, showing:

(1) The date and place of birth of the person adopted.

(2) The new name of the person adopted, if the name has been changed by the decree of adoption; and

(3) The names of the adoptive parents and any other data about them that is available and adds to the completeness of the certificate of the adopted child.

Acts 1979, No. 776, §1; Acts 1990, No. 183, §1.



RS 40:77 - Certified copy for adoptive parents

§77. Certified copy for adoptive parents

A. Upon completion of the new record as provided for in R.S. 40:76 with respect to an adopted person who was born in Louisiana and adopted in another state, the state registrar shall issue to the adoptive parents a certified copy of the new record and shall place the original birth certificate and the copy of the decree and related documents in a sealed package and shall file the package in its archives.

B. Except as provided in R.S. 40:74, this sealed package shall be opened only upon the demand of the adopted person, or if deceased, by his or her descendants, or upon the demand of the adoptive parent, or the state registrar, or the recognized public or private social agency which was a party to the adoption, and then only by order of a Louisiana court of competent jurisdiction at the domicile of the vital records registry which court order shall issue only after a showing of compelling reasons, and opened only to the extent necessary to satisfy such compelling necessity.

C. In satisfying the requirement that information shall be revealed only to the extent necessary to satisfy the compelling necessity shown, the court is further authorized to use the services of the curator ad hoc appointed pursuant to Article 5091.2 of the Louisiana Code of Civil Procedure.

D. All motions for records under this Section shall be in accordance with and subject to, the provisions of R.S. 9:437 and, if an adoption agency is involved, the agency shall be served with a copy of the motion as provided in Article 1313 of the Louisiana Code of Civil Procedure.

Acts 1979, No. 776, §1. Acts 1986, No. 876, §1.



RS 40:78 - Retroactive operation

§78. Retroactive operation

The provisions of this Part relative to controlled access to sealed adoption records and R.S. 9:437 shall all apply to adoption decrees rendered at any time, prior to, as well as after, the effective date of this Chapter.

Acts 1979, No. 776, §1; Acts 1986, No. 876, §1.



RS 40:79 - Record of adoption decree

§79. Record of adoption decree

A.(1) Whenever a final decree of adoption shall be entered, the clerk of court shall forward, on a form supplied by the Department of Children and Family Services, his certificate of the decree to the state registrar who shall make a new certificate of live birth of the person adopted, in the new name if the name has been changed in the decree.

(2)(a) If the child is adopted by a married couple, the names of both parties shall be recorded as the parents, even if one of the petitioning parties dies prior to entry of the final judgment of adoption.

(b) If the child is adopted by a single person, the word "adopted" may be written on the new birth certificate if the adopting parent requests it, otherwise no such wording shall be imprinted on the document and the name of the single adopting parent shall be recorded on the new birth certificate.

(3) Upon request of an adopting parent of a child whose birth certificate has the word "adopted" indicated thereon, the state registrar shall immediately reissue a birth certificate which has no reference or other indication that the child was adopted.

(4) The state registrar shall seal and file the original certificate of birth with the certificate of the decree. This sealed package may be opened only on the order of a competent court.

B. If no original record of birth is located in the files of the state registrar of vital records, then unless the child is known to have been born out of the state of Louisiana, he shall file a new certificate of birth in the adoptive name as evidence of the name of the child, names of parents, birth date, and birthplace. The state registrar may require additional documentary evidence necessary to establish the circumstances of birth.

C. A person born in a foreign country who is adopted in the state of Louisiana, but who is not a United States citizen, or who is a naturalized United States citizen, and a person born in a foreign country and adopted outside the United States by adoptive parents who are residents of the state of Louisiana at the time of the adoption, may obtain a new birth certificate according to the following conditions, limitations, and procedures:

(1) Where a certified copy of the original foreign birth certificate of the adopted person, and, if the certificate is not in English, a certified verbatim translation of the certificate are available, the state registrar, upon receipt of the certificate translation and a certified copy of the order or decree of adoption, shall prepare a birth certificate in the new name of the adopted person and shall seal and file the foreign certificate and order or decree of adoption.

(2) Where the certified copy of the original birth certificate of the adopted person and certified translation are not available, the court having jurisdiction of adoptions in the parish, upon evidence presented by the Department of Children and Family Services from information secured at the port of entry or upon evidence from other reliable sources, may make findings on the date, place of birth, and parentage of the adopted person. Upon receipt of a certified copy of such findings of the court, together with a certified copy of the order or decree of adoption, the state registrar shall prepare a birth certificate in the new name of the adopted person and shall seal and file the certified copy of the findings of the court and the certified copy of the order or decree of adoption.

(3) A birth certificate issued pursuant to the provisions of this Subsection shall show specifically the true or probable country, island, or continent of birth. Except as provided in the following Paragraph, the birth certificate shall be annotated with the provision "not proof of United States citizenship".

(4) Where a certified copy of a certificate of naturalization is received by the state registrar together with the documents required by this Subsection, the date and number of the certificate of naturalization shall be included in the birth certificate, and the birth certificate shall be accepted by all state agencies as evidence of United States citizenship.

D. All motions for records under this Section shall be in accordance with, and be subject to, the provisions of Children's Code Articles 1188 through 1192, and, if an adoption agency is involved, the agency shall be served with a copy of a motion as provided in Article 1313 of the Louisiana Code of Civil Procedure.

Acts 1992, No. 705, §2, eff. July 6, 1992; Acts 1995, No. 395, §1.



RS 40:91 - Title

PART VI. CERTIFICATE OF STILLBIRTH

§91. Title

This Part may be known and referred to as the "Missing Angels Act".

Acts 2003, No. 591, §1.



RS 40:92 - Certificate of stillbirth; requirements

§92. Certificate of stillbirth; requirements

A. In addition to the requirements in R.S. 40:47 and 49, the state registrar shall establish a certificate of stillbirth on a form approved by the state registrar for each spontaneous fetal death which occurs in this state after twenty complete weeks of gestation or more, calculated from the date the last normal menstrual period began to the date of delivery, or a weight of three hundred fifty grams or more. This certificate shall be provided by the Vital Records Registry upon the request of the parent or parents of a stillborn child.

B. The certificate of stillbirth shall be identified as a certificate of birth resulting in stillbirth and shall contain the following information:

(1) The name of the child who shall be identified as deceased, or if the child is not named, the preparer shall include the sex of the child who shall be identified as deceased.

(2) The date and location of the stillbirth.

(3) The name of the mother and the father if the father's name is available.

(4) The certificate of stillbirth shall clearly indicate that it is not proof of a live birth.

C. One copy of the certificate of birth resulting in stillbirth shall be provided by the Vital Records Registry at no cost upon request. Additional copies shall be subject to the same fees as a certificate of live birth as provided in R.S. 40:40.

Acts 2003, No. 591, §1.



RS 40:93 - Gestational carrier data collection; purpose

PART VII. GESTATIONAL CARRIER DATA COLLECTION

§93. Gestational carrier data collection; purpose

The purpose of this Part shall be the compilation of relevant maternal life and health factors and data concerning gestational carriers to the extent that it is authorized by law.

Acts 2016, No. 494, §4.



RS 40:94 - Forms for collection of data

§94. Forms for collection of data

The state registrar shall prescribe forms for the collection of information and statistics with respect to enforceable gestational carrier contracts. Such forms shall require but not be limited to the following information:

(1) The age, marital status, and state and parish of domicile of the gestational carrier.

(2) The parish in which the in utero embryo transfer took place.

(3) The full name and address of the physician or physicians performing or attending to the following phases of the gestational carrier:

(a) In utero embryo transfer.

(b) Prenatal and postnatal care.

(c) Birth.

(d) Miscarriage.

(e) Induced abortion.

(4) The age, marital status, and state and parish of domicile of the intended parents.

(5) The medical reason necessitating the gestational carrier.

(6) The medical procedures employed in the birth, miscarriage, or termination of pregnancy for medical emergency as provided by R.S. 40:1061.23.

(7) The length and weight of the child born as a result of gestational carrier.

(8) The length and weight of an unborn child miscarried after the initiation of a gestational carrier.

(9) Other significant conditions or health complications of the unborn child and gestational carrier.

(10) The results of pathological examinations of any unborn child who died as a result of pregnancy complications or termination incidental to a gestational carrier.

Acts 2016, No. 494, §4.



RS 40:95 - Completion of forms; filing with vital records registry

§95. Completion of forms; filing with vital records registry

The physician performing the in utero embryo transfer or termination of the pregnancy by birth, miscarriage, or abortion shall provide the information required by the provisions of R.S. 40:94. Such completed forms shall be transmitted by the physician to the vital records registry within fifteen days of the performance of the medical procedures and shall be confidential.

Acts 2016, No. 494, §4.



RS 40:96 - Confidentiality

§96. Confidentiality

The vital statistics records required by this Part and the identities of the parties to a gestational carrier contract shall be confidential and shall not be subject to disclosure, release, or inspection except upon application to a competent court and in conformity with the applicable requirements of confidentiality applicable to adoptions in the Children's Code. The reporting of the data for public health purposes shall redact any identifying information and any public report shall indicate patient numbers as assigned pursuant to rules promulgated by the Louisiana Department of Health.

Acts 2016, No. 494, §4.



RS 40:97 - Repealed by Acts 1991, No. 235, 17, eff. Jan. 1, 1992.

§97. Repealed by Acts 1991, No. 235, §17, eff. Jan. 1, 1992.



RS 40:98 - Repealed by Acts 1991, No. 235, 17, eff. Jan. 1, 1992.

§98. Repealed by Acts 1991, No. 235, §17, eff. Jan. 1, 1992.



RS 40:99 - Repealed by Acts 1991, No. 235, 17, eff. Jan. 1, 1992.

§99. Repealed by Acts 1991, No. 235, §17, eff. Jan. 1, 1992.



RS 40:381 - HOUSING AUTHORITIES AND

CHAPTER 3. HOUSING AUTHORITIES AND

SLUM CLEARANCE

PART I. HOUSING AUTHORITIES LAW

SUBPART A. PURPOSE, FORMATIONS,

EXEMPTIONS, DEFINITIONS

§381. Title

This Part may be known and referred to as the "Louisiana Housing Authorities Law".

Acts 1997, No. 1188, §1.



RS 40:381.1 - Repealed by Acts 1997, No. 1188, 2.

§381.1. Repealed by Acts 1997, No. 1188, §2.



RS 40:382 - Findings and purposes

§382. Findings and purposes

The legislature hereby finds, determines, and declares that:

(1) There exists within this state a shortage of residential housing that is decent, safe, and sanitary, situated in safe, livable neighborhoods, and affordable to persons of low and moderate income.

(2) Many persons and families throughout this state occupy inadequate, overcrowded, unsafe, or unsanitary residential housing because they are unable to locate and secure suitable housing at a price that they can reasonably afford. This circumstance has resulted in undue concentrations of impoverished populations in certain areas, increased rates of crime, deterioration in human health, and other family and social dysfunctions, thereby seriously and adversely affecting the public health, safety, and welfare of persons residing in this state.

(3) In addition to the lack of suitable, affordable housing, there persist in numerous areas of this state conditions of economic distress, accompanied by physical deterioration of public facilities and the commercial and residential infrastructure.

(4) It is the goal and policy of this state that all its residents shall have access to decent, safe, sanitary, and affordable housing in safe and livable neighborhoods and it is the policy of this state to assure the availability, for rental or sale, of decent, safe, and sanitary housing that is affordable to all persons residing in this state.

(5) It is further the goal and policy of this state that, to the maximum extent feasible, persons and families benefiting from activities authorized under this Chapter be encouraged to become economically self-sufficient.

(6) Achieving permanent improvement in the living standards of persons of low and moderate income may require, in addition to providing enhanced housing opportunities, the delivery of social, educational, and other supportive services and the operation of programs to develop self-sufficiency and to provide economic and employment opportunities and other benefits for persons assisted under this Chapter.

(7) Persons of low and moderate income possess inadequate access to sources of equity and financing for the purchase and ownership of housing at rates and upon terms reasonably affordable to such persons.

(8) The adverse conditions described above cannot be remedied, nor can the above stated goals and policies be successfully carried out, through the ordinary functioning of private enterprise alone. These objectives may be attainable, however, by diligent efforts of public agencies acting both alone and cooperatively with private sector entities and enterprises. The actions of public agencies so taken are, therefore, not competitive with private enterprise.

(9) The clearance, replanning, and reconstruction of areas in which housing is unsafe or unsanitary or in which neighborhoods are unsafe or unlivable; the provision of decent, safe, and sanitary housing that is affordable to persons of low and moderate income, including the development, leasing, or sale thereof, and the provision of supportive services and programs benefiting persons and families receiving housing assistance under this Chapter are public uses and purposes and essential governmental functions for which public funds may be spent and private property acquired. The character of any expenditures of public funds contemplated under this Chapter, as necessary and proper public expenditures for essential government functions, is not altered because such expenditures may be made to, or in connection with, the activities of private sector entities or enterprises, whether nonprofit or for profit in nature.

(10) The amount of funding for decent, safe, and sanitary housing that is affordable to persons of low and moderate income and for associated services to benefit such persons has not kept pace either with the growing demand for such housing and services or with the needs of local housing authorities to operate and maintain their facilities and programs. Since local housing authorities have not possessed the power to tax, it is necessary to ensure other adequate funding sources for their activities. Accordingly, this state must provide to its local housing authorities sufficient power to adequately address the housing needs of persons of low and moderate income within this state, and to operate related programs, with funding derived from public and private sources as well as the federal government.

(11) The purposes of this Chapter will best be carried out by affording to local housing authorities of this state the maximum amount of flexibility, responsibility, and discretion. Therefore, in carrying out the purposes of this Chapter, such authorities shall be presumed to possess broad powers and legal prerogatives which will enable them to carry out their purposes in any manner not prohibited by law.

(12) Improved sources of financing must be made available to local housing authorities, and by local housing authorities to the private sector of the economy, to enable such authorities and private enterprise to increase the production of new housing, and to conserve and preserve the supply of existing housing, that is affordable for rental or sale to persons of low and moderate income.

(13) This state and its public agencies should be involved to a significant degree in the provision of decent, safe, and sanitary, affordable housing for its residents within safe, livable neighborhoods. It is the policy of this state to cooperate and to encourage all of its public agencies to cooperate with local housing authorities in order to facilitate, to the maximum extent feasible, the planning, development, and operation of decent, safe, and sanitary housing that is affordable to persons of low and moderate income.

(14) Adverse social conditions and crime problems, including drug-related crime problems, exist within this state and in some local housing authority developments. All practicable steps should be taken to mitigate adverse social conditions and to lessen the effects of drug and crime problems on residents of local housing authority developments. Local housing authorities should possess the maximum power and authority to establish and implement policies, and to take all actions they deem appropriate, to mitigate adverse social conditions, and to eliminate drug and crime problems in their developments.

(15) While it is the goal of this state to provide access to decent, safe, sanitary, and affordable housing to all of its residents, the benefits of this Chapter are not a matter of right, but of privilege, and persons accepting assistance under this Chapter shall, by such acceptance thereof, recognize their responsibilities to the local housing authorities providing such assistance and to other persons living in their vicinity. Accordingly, local housing authorities shall be permitted to impose and enforce occupancy standards and requirements that are typical of those applicable in private dwellings.

Acts 1950, No. 401, §2; Acts 1950, No. 482, §1. Amended by Acts 1960, No. 278, §§1, 2; Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 1997, No. 1188, §1.



RS 40:383 - Purposes

§383. Purposes

The purposes of this Chapter are:

(1) To remedy the shortage of decent, safe, and sanitary housing affordable to persons of low and moderate income, to provide opportunities to secure such housing to all such persons, to preserve existing supplies of such housing, and to create, administer, and operate programs to increase and maintain access to decent, safe, and sanitary rental housing and home ownership, upon terms affordable to such persons.

(2) To encourage the development, redevelopment, rehabilitation, and preservation of safe, livable neighborhoods containing housing that is affordable to persons of low and moderate income, including mixed-use and mixed-income developments, and to reduce where feasible high residential concentrations of impoverished persons.

(3) In connection with the provision of affordable housing and related activities authorized under this Chapter, to eliminate or ameliorate conditions of blight and physical deterioration in public facilities and the commercial and residential infrastructure.

(4) To provide housing, rental, and other assistance to persons of low and moderate income, and assistance to properties and entities, in accordance with this Chapter, and, subject to standards and procedures adopted by the local housing authority, to authorize the provision by local housing authorities of supportive services and programs of every kind and description to advance the social, educational, and economic well-being and the economic and social self-sufficiency, of persons receiving housing assistance under this Chapter, so as to create wholesome living environments, eliminate long-term poverty, encourage gainful employment, develop social and economic self-sufficiency, including living independently of housing assistance, and enhance personal responsibility on the part of such persons.

(5) To increase intergovernmental cooperation and the use of consortia and intergovernmental partnerships for the development of affordable housing and suitable neighborhoods.

(6) To encourage the use of entrepreneurial methods and approaches and to stimulate and increase private sector initiatives and joint public-private sector initiatives by local housing authorities in carrying out the purposes and provisions of this Chapter.

(7) To increase the availability, from both public and private sector sources, of financing for the purchase of dwellings and the financing for home improvements, repairs, and rehabilitation at rates and upon terms that are affordable to persons of low or moderate income; further, to increase the availability of sources of equity and other financing for the development and operation by local housing authorities and private sector entities of decent, safe, and sanitary rental housing that is affordable to persons of low and moderate income.

(8) In carrying out the foregoing purposes, to vest in local housing authorities the maximum feasible responsibility, authority, and discretion. Except where clearly prohibited by applicable law, such authorities shall also possess the powers and legal prerogatives of private sector entities.

Acts 1997, No. 1188, §1.



RS 40:384 - Definitions

§384. Definitions

The following terms, wherever used or referred to in this Part, have the following respective meanings, unless otherwise provided in this Part or unless a different meaning clearly appears from the context:

(1) "Affiliate" means any corporation, entity, partnership, venture, syndicate, or arrangement in which a local housing authority has an ownership or governance interest of less than a majority.

(2) "Affordable housing" means dwelling units that may be rented or purchased, as the case may be, by persons of eligible income as defined herein with or without government assistance.

(3) "Arrangement" means a legal relationship with another party that may include but shall not be limited to a general or limited partnership; joint venture; syndicate or syndication; corporation; limited liability company; corporation or partnership; an unincorporated association; a cooperative; a consortium; and all other structures, organizations, and forms of legal relationships with third parties.

(4) "Area of operation" means the geographical area within which a local housing authority may own or operate housing developments as more particularly set forth in R.S. 40:396.

(5) "Municipality" means and includes any political subdivision of this state known as a city, town, or village which is an incorporated unit of general local government.

(6) "Parish" means and includes any political subdivision of this state known as a parish, which is a unit of general local government.

(7) "Commissioner" means a person serving on the governing board of a local housing authority, including any person identified under prior law as a "member" of a housing authority.

(8) "Community facility" means real and personal property suitable for recreational, educational, health, or welfare purposes, including but not limited to buildings, equipment, and parks and other spaces or structures.

(9) "Development" or "housing development" means and includes all dwellings and associated appurtenances, including real and personal property, and all other facilities and improvements of every kind and description which a local housing authority may own or operate or in which it may hold an interest under this Chapter; all land upon which such dwellings, appurtenances, and facilities are situated; all work and activities undertaken by a local housing authority or others relating to the creation of such property; all tangible and intangible personal property relating thereto, including all leases, licenses, agreements, and other instruments and all rights and obligations arising thereunder, establishing or confirming ownership, title, or right of use or possession in or to any such property by a local housing authority, all as more particularly described and authorized in this Chapter.

(10) "Establishing a housing authority" means taking all actions required under R.S. 40:392 or 411 to be taken by the governing body of a municipality or parish, or in the case of a regional or consolidated housing authority by the governing bodies of all political subdivisions participating therein, for a housing authority to conduct business and to exercise its powers. In the case of a housing authority existing on August 15, 1997, "established" means that such authority has been authorized to conduct business and exercise its powers in accordance with prior law.

(11) "Family" means two or more persons that includes a husband or father and/or wife or mother and/or one or more children, that a local housing authority accepts for occupancy of a dwelling or to which such authority offers or provides other assistance, as particularly defined in the eligibility and occupancy standards adopted by the authority. For the limited purposes of any reference to the term family or household in this Part, such terms shall also include a person who is elderly, a person with a disability, and any other person who may be unmarried or without children.

(12) "Guest" means any person, not a resident of such development, who is present within a development, or any person, not a resident in a dwelling, who is present within such dwelling in a development, as an invitee of or otherwise with the acquiescence or consent of a resident of such development or dwelling, as the case may be.

(13) "Hold an interest" means ownership or control of or participation in an arrangement with respect to a development by a local housing authority or any affiliate thereof.

(14) "Household" means a family as defined in Paragraph (11) of this Section.

(15) "Housing authority" or "authority" means and includes both a local housing authority established pursuant to R.S. 40:391 or 392 and a regional or consolidated housing authority established pursuant to R.S. 40:411. Wherever the context requires or permits, this term shall be deemed to include a subsidiary of a housing authority.

(16) "Local housing authority" or "authority" means a public body, corporate and politic, previously established, or to be established, by a municipality or a parish pursuant to the authority provided in this Chapter, exercising necessary and essential governmental functions for the purposes stated in this Chapter in matters of statewide concern, although its operations are local in nature. It is a political subdivision of this state, independent from the municipality or parish which established or establishes it or which may appoint some or all of its commissioners, and is not a state agency for any purpose, including R.S. 42:421(B). Any reference in this Chapter to a local housing authority shall also be deemed to include a "housing authority" or a "regional or consolidated housing authority" unless the context clearly otherwise requires. "Local housing authority" also includes any housing authority established under prior law.

(17) "Mixed finance development" means a development that is financed both by funding derived from the private sector and funding provided by the federal government that is permitted to be used for the development of affordable housing.

(18) "Mixed income development" means a housing development intended to be and which in fact is occupied both by persons of eligible income and by persons other than those of eligible income.

(19) "Mixed use development" means a development that includes both residential and non-residential uses.

(20) "Person" shall include a family and, where the context so requires, a household.

(21) "Persons of eligible income" means:

(a) With respect to state or federally funded activities or developments, individuals or families who meet the applicable income requirements of the state or federal program involved, if any such state or federal income requirements are applicable, and, if none are so applicable, then individuals or families who meet the requirements of Subparagraph (b) of this Paragraph.

(b) With respect to activities and developments other than those to which Subparagraph (a) of this Paragraph is applicable, individuals or families who, in the determination of the local housing authority, lack sufficient income or assets, taking into account all resources available to such individuals or families from whatever source derived or reasonably derivable, to enable them, without undue hardship or governmental financial assistance, to purchase or rent, as the case may be, decent, safe, and sanitary dwellings of adequate size.

(c) Whenever any provision of Part I, II, or III of this Chapter refers to persons of eligible income with specific reference to this Subparagraph, "persons of eligible income" includes not only the persons described in Subparagraph (b) of this Paragraph, but also individuals and families whose income does not exceed one hundred fifty percent of the maximum income standard applicable under Subparagraph (b) of this Paragraph.

(22) "Public agency" means and includes:

(a) Any parish; municipality; school, drainage, tax improvement or other district; local housing authority; department, division, or political subdivision of this state or another state; housing authority, housing finance agency, or housing trust of this state or another state; and any other agency, bureau, office, authority, or instrumentality of this state or another state.

(b) Any board, agency, commission, division, or other instrumentality of a municipality or parish.

(c) Any board, commission, agency, department, or other instrumentality of the United States, or any political subdivision or governmental unit of any of them.

(23) "Regional housing authority" or "consolidated housing authority", as the case may be, means a public body, corporate and politic, and a governmental subdivision of this state, formed by two or more parishes pursuant to the authority provided in R.S. 40:411(A), or by two or more municipalities pursuant to the authority in R.S. 40:411(B), exercising necessary and essential governmental functions for the purposes stated in this Chapter in matters of statewide concern, although its operations are local or regional in nature. It is a political subdivision of this state, independent from political subdivisions of this state which established it or which may appoint some or all of its commissioners.

(24) "Representative" means a commissioner, officer, employee, or agent of a local housing authority.

(25) "Resident" means a person residing in a development of a housing authority, with the consent of such authority, according to its policies, rules, and procedures.

(26) "State" means the state of Louisiana and its duly constituted government.

(27) "Subsidiary" means any corporation, entity, partnership, venture, syndicate, or arrangement in which a local housing authority shall participate by holding an ownership interest or participating in its governance, in which commissioners, officers, employees, and agents of such authority constitute a majority of the governing body of such entity.

(28) "Criminal history record information" means information collected by criminal justice agencies on individuals consisting of identifiable descriptions and records of convictions and any disposition arising therefrom, including sentencing, correctional supervision, and release, but does not include information collected for intelligence or investigatory purposes, nor does it include any identification information which does not indicate involvement of the individual in the criminal justice system.

Acts 1997, No. 1188, §1; Acts 2003, No. 1083, §2, eff. July 2, 2003; Acts 2009, No. 128, §1; Acts 2014, No. 811, §22, eff. June 23, 2014.



RS 40:385 - Benefits not a right

§385. Benefits not a right

No person shall have any claim or entitlement to enjoyment of any benefit conferred by this Chapter, including but not limited to any tenancy in any development, as a matter of right. All benefits conferred shall be pursuant to the conditions and qualifications established by this Chapter and by the rules and regulations of the local housing authority administering it. Further, the benefits of this Chapter are necessarily limited by the resources available to each local housing authority of this state. Consequently, all persons who might otherwise be eligible may not receive a benefit. Further, those receiving benefits may receive the same only on a temporary basis or for a limited period of time.

Acts 1997, No. 1188, §1.



RS 40:391 - Establishment of local housing authorities

SUBPART B. GENERAL PROVISIONS; MUNICIPAL AND

PARISH HOUSING AUTHORITIES

§391. Establishment of local housing authorities

A. Any local housing authority established under any prior law relating to housing authorities or local housing authorities and in existence on August 15, 1997 shall have continued existence under this Chapter, shall have all the powers conferred by this Chapter and existing under law immediately prior to August 15, 1997, and shall continue to own its property and conduct its operations consistent with this Chapter.

B. All commissioners of such authority and all officers, legal counsel, technical experts, directors, and other appointees or employees of such authority holding office or employment on August 15, 1997 by virtue of any such prior law shall be deemed to have been appointed or employed under this Chapter.

Amended by Acts 1950, No. 401, §3; Acts 1997, No. 1188, §1.



RS 40:392 - Establishment of authorities

§392. Establishment of authorities

A. In each municipality and parish of this state which has not previously established such an authority, there is hereby created a local housing authority. However, such authority shall not be deemed to be established under this Chapter, nor shall it be authorized to conduct any business or exercise any of its powers, unless and until the governing body of the municipality or parish declares by resolution that a need exists for such a local housing authority to function in such municipality or parish and finds that there exists a shortage of decent, safe, and sanitary dwelling accommodations in such municipality or parish or that such accommodations are not available and affordable to all residents regardless of income.

B. The Houma Housing Authority is hereby abolished and the Houma-Terrebonne Housing Authority is hereby created and established as the successor to the Houma Housing Authority. The Houma-Terrebonne Housing Authority shall be governed as provided by this Chapter and shall have all of the powers, functions, and duties of a housing authority as provided in this Chapter or any other provision of law. It shall exercise such powers, functions, and duties throughout Terrebonne Parish including within the corporate limits of Houma and of any municipality incorporated in the future.

Acts 1997, No. 1188, §1; Acts 2001, No. 80, §1, eff. May 24, 2001.



RS 40:393 - Resolution of governing body

§393. Resolution of governing body

In order for a municipality or parish to establish a local housing authority which may conduct business and exercise its powers, the governing body of such municipality or parish desiring to establish such authority shall adopt a resolution declaring, in substance, that there is a need for a local housing authority in said municipality or parish because there exists a shortage of decent, safe, and sanitary housing in the municipality or parish or that such housing is not affordable to all residents thereof, regardless of income. No further action or findings shall be necessary. Upon the adoption of the resolution, the local housing authority shall be established and shall have perpetual existence unless dissolved in accordance with law.

Amended by Acts 1950, No. 401, §4; Acts 1997, No. 1188, §1.



RS 40:394 - Adoption of a legal name

§394. Adoption of a legal name

Each local housing authority established pursuant to this Chapter, within or together with the resolution required under R.S. 40:393, shall adopt a name for all legal and operating purposes. The name so adopted shall include a reference to the geographic locus of the authority and such other name or identifier as the governing body establishing the authority shall determine. A local housing authority established under prior law may adopt a name consistent with the foregoing requirements by resolution adopted by at least two-thirds of such authority's entire board of commissioners and approved by the governing body of the municipality or parish which established such authority.

Acts 1997, No. 1188, §1.



RS 40:395 - Evidence of establishment of local housing authority

§395. Evidence of establishment of local housing authority

A copy of the resolution establishing a local housing authority, duly certified, shall, in any circumstance in which such evidence may be required, serve as conclusive evidence that such authority has been properly established and is authorized to transact business and exercise its powers under this Chapter.

Acts 1997, No. 1188, §1.



RS 40:396 - Area of operation of local housing authority established by municipality

§396. Area of operation of local housing authority established by municipality

A. In the case of a local housing authority established by a municipality, the authority's area of operation shall be the municipality and the area within ten miles from the territorial boundaries thereof. Depending upon the geographical location of the municipality, such area of operation may include portions of one or more parishes. It may also include areas lying within the territorial boundaries of municipalities outside the municipality establishing the local housing authority. In order to resolve territorial conflicts, the following rules shall apply:

(1) In the case of the local housing authority's home parish, it may operate outside of the area described in this Section in the unincorporated areas of the home parish only with the permission of the governing authority.

(2) In the case of incorporated areas of the home parish, the local housing authority may operate within the territorial boundaries thereof only by consent of such other municipality and its local housing authority, if any.

(3) In the case of unincorporated portions of parishes other than the local housing authority's home parish, it may operate only with the consent of the governing body of the parish, regardless of whether the other parish has established a local housing authority.

(4) In the case of incorporated areas within other parishes, it may operate only with the consent of the governing body of any municipality incorporating such areas, and, if the other municipality has also established its own local housing authority, also with the consent of the other local housing authority.

(5) Notwithstanding any other provision of this Section, a local housing authority may, subject to the limitations stated in R.S. 40:449, provide rental assistance to persons residing outside the authority's area of operation as defined in this Section.

B. For purposes of this Section, "home parish" means the parish in which the municipality establishing the local housing authority is situated.

Amended by Acts 1950, No. 401, §6; Acts 1997, No. 1188, §1.



RS 40:397 - Area of operation of local housing authority established by parish

§397. Area of operation of local housing authority established by parish

In the case of a local housing authority established by a parish, the authority's area of operation shall be all of the parish except that portion which lies within the territorial boundaries of any municipality in which a local housing authority has been established.

Acts 1997, No. 1188, §1.



RS 40:398 - Concurrent jurisdiction

§398. Concurrent jurisdiction

A. Whether due to changes in the boundaries of municipalities or parishes which have established local housing authorities, or the establishment of new local housing authorities, or for any other reason, territories may exist that include the area of operation of two or more local housing authorities. Such areas shall be areas of concurrent jurisdiction.

B. No local housing authority whose area of operation shall include an area of concurrent jurisdiction shall construct, acquire, or develop any new housing development within the area of concurrent jurisdiction except upon sixty days prior written notice to all other local housing authorities existing within the area of concurrent jurisdiction. The notice shall specify the location, size, and general nature of the proposed new development. Any local housing authority receiving the notice shall have thirty days to send written objections thereto to the local housing authority sending the notice and proposing said new development.

C. If written objections are timely made, the local housing authority proposing the new development shall not proceed unless and until both authorities shall have made a good faith effort to resolve their differences and, failing such resolution, the proposing local housing authority shall submit the matter to the governing body of the municipality or parish in which said proposed new development is planned to be located. The governing body, after allowing both local housing authorities to be heard, shall decide whether said new development shall be constructed, acquired, or developed by the local housing authority proposing such action.

Acts 1997, No. 1188, §1.



RS 40:399 - Continuation of operations after commenced

§399. Continuation of operations after commenced

Any housing development established by a housing authority pursuant to law shall continue to be maintained and operated by the housing authority so establishing the development or its designee unless the development is conveyed to another housing authority or to a municipality, parish, or other public agency or is otherwise disposed of in accordance with law.

Acts 1997, No. 1188, §1.



RS 40:400 - Cooperative jurisdiction

§400. Cooperative jurisdiction

Notwithstanding the area of operation as defined herein, all local housing authorities may cooperate and contract with all other local housing authorities and other public agencies within this state and any public agencies of any other state, with the federal government, and with any person or entity, public or private, and wherever located, in order to carry out the purposes of this Chapter. Such cooperation may include but shall not be limited to activities and operations conducted with the agreement of any public agency. Therefore, the area of operation of a local housing authority shall be deemed to include any other area or areas within any municipality or parish, regardless of location, with respect to which the municipality or parish within whose boundaries the area or areas lie agrees to allow the local housing authority to operate.

Acts 1997, No. 1188, §1.



RS 40:401 - Vesting of authority's powers in commissioners, voting

§401. Vesting of authority's powers in commissioners, voting

The powers of each local housing authority shall be vested in its commissioners. A majority of the commissioners shall constitute a quorum of the authority for the purpose of conducting its business and exercising its power and for all other purposes. Except for any matter with respect to which the resolution creating the authority or its bylaws requires a higher number or proportion of votes, action may be taken by the authority upon the vote of a majority of the commissioners present and voting.

Amended by Acts 1979, No. 266, §1, eff. July 10, 1979; Acts 1982, No. 846, §1; Acts 1983, No. 564, §1; Acts 1986, No. 920, §1, eff. July 10, 1986; Acts 1990, No. 426, §1; Acts 1991, No. 289, §12; Acts 1993, No. 298, §1, eff. Oct. 1, 1993; Acts 1993, No. 546, §1; Acts 1995, No. 898, §1; Acts 1997, No. 1188, §1.



RS 40:401.1 - Housing authority of the parish of St. Landry; commissioners

§401.1. Housing authority of the parish of St. Landry; commissioners

In the parish of St. Landry, the board of commissioners shall be composed of no more than six members. A majority of the commissioners shall constitute a quorum of the authority for the purpose of conducting its business and exercising its power and for all other purposes.

Acts 2006, No. 547, §1, eff. June 22, 2006; Acts 2011, 1st Ex. Sess., No. 12, §1, eff. June 12, 2011.



RS 40:401.2 - Repealed by Acts 1997, No. 1188, 2.

§401.2. Repealed by Acts 1997, No. 1188, §2.



RS 40:401.3 - Repealed by Acts 1997, No. 1188, 2.

§401.3. Repealed by Acts 1997, No. 1188, §2.



RS 40:401.4 - Repealed by Acts 1997, No. 1188, 2.

§401.4. Repealed by Acts 1997, No. 1188, §2.



RS 40:401.5 - Repealed by Acts 1997, No. 1188, 2.

§401.5. Repealed by Acts 1997, No. 1188, §2.



RS 40:401.6 - Repealed by Acts 1997, No. 1188, 2.

§401.6. Repealed by Acts 1997, No. 1188, §2.



RS 40:401.7 - Repealed by Acts 1997, No. 1188, 2.

§401.7. Repealed by Acts 1997, No. 1188, §2.



RS 40:401.8 - Repealed by Acts 1997, No. 1188, 2.

§401.8. Repealed by Acts 1997, No. 1188, §2.



RS 40:401.9 - Repealed by Acts 1997, No. 1188, 2.

§401.9. Repealed by Acts 1997, No. 1188, §2.



RS 40:402 - Executive committees

§402. Executive committees

Housing authorities that have nine or more commissioners may, by resolution or by law, establish an executive committee of at least five commissioners. The committee shall have such powers over the management or operation of such housing authority as the commissioners of such authority shall specify and declare in the resolution establishing the executive committee.

Acts 1997, No. 1188, §1.



RS 40:403 - Responsibility for debts or liabilities of local housing authorities

§403. Responsibility for debts or liabilities of local housing authorities

Except to the extent the municipality or parish may expressly elect to undertake such liability, neither the municipality or parish with respect to which a local housing authority is established, nor any municipality or parish participating in a regional housing authority, nor the state, nor any other public agency of this state shall be responsible for the debts or liabilities of any local housing authority or regional housing authority.

Added by Acts 1972, No. 293, §1; Acts 1997, No. 1188, §1.



RS 40:404 - Repealed by Acts 2011, 1st Ex. Sess., No. 12, §2, eff. June 12, 2011.

§404. Repealed by Acts 2011, 1st Ex. Sess., No. 12, §2, eff. June 12, 2011.



RS 40:404.1 - Housing authorities of the cities of Gonzales and St. Martinville; per diem

§404.1. Housing authorities of the cities of Gonzales and St. Martinville; per diem

Each commissioner of the housing authorities of the cities of Gonzales and St. Martinville may receive a per diem, to be paid from funds of the respective housing authority, for a maximum of twenty-four days per year for attendance at meetings of the respective housing authority in amounts not to exceed the following:

(1) Fifty dollars for the chairman of the authority.

(2) Twenty-five dollars for all other members.

Acts 1997, No. 438, §2; Acts 2011, 1st Ex. Sess., No. 12, §1, eff. June 12, 2011.



RS 40:405 - Exemptions from levy and execution

§405. Exemptions from levy and execution

Except to the extent a local housing authority or its subsidiaries may otherwise expressly agree, all real and personal property of a local housing authority and its subsidiaries shall be exempt from execution, levy, and sale for the payment of debt or otherwise pursuant to any judicial or other process.

Added by Acts 1983, No. 107, §1; Amended by Acts 1997, No. 1188, §1.



RS 40:406 - Exemptions from certain laws

§406. Exemptions from certain laws

A. All representatives of a local housing authority, acting within the scope of carrying out the business and conducting the affairs of a local housing authority, shall be exempt from all licensing requirements imposed by any law with respect to the sale, rental, or management of real property or the improvement or development thereof, including requirements imposing any fee or charge.

B. The following provisions of law, and any regulations relating thereto, shall not apply to a local housing authority unless the legislation imposing such requirements is expressly and specifically applicable to local housing authorities or the local housing authority expressly elects to be governed by such legislation or regulations:

(1) The Administrative Procedure Act.

(2) Any law, ordinance, or regulation governing or otherwise applicable to the procurement of goods and services, or to the acquisition, operation, or disposition of property by public agencies of this state.

Acts 1992, No. 1018, §1; Acts 1997, No. 1188, §1.



RS 40:411 - Creation

SUBPART C. GENERAL PROVISIONS; REGIONAL AND

CONSOLIDATED AUTHORITIES

§411. Creation

A. If the governing body of each of two or more parishes in the same general geographical location, regardless of their population, declares by resolution that there is a need for one regional housing authority for both or all of such parishes, a public body corporate and politic known as a regional housing authority shall thereupon exist and exercise its powers and perform its functions in such parishes.

B. If the governing body of each of two or more municipalities, whether or not in the same general geographical location, declares by resolution that there is a need for one consolidated housing authority for both or all of such municipalities, a public body corporate and politic known as a consolidated housing authority shall thereupon exist and exercise its powers and perform its functions within its area of operation.

C. Regional and consolidated housing authorities may select appropriate corporate names for themselves.

Acts 1997, No. 1188, §1.



RS 40:412 - Area of operation

§412. Area of operation

A. In the case of a regional housing authority, the authority's area of operation shall be an area equivalent to the total areas of operation which the local housing authorities, if created separately by political subdivisions establishing the regional housing authority, would have, when aggregated. The area of operation of a regional housing authority shall not include any area which lies within the territorial boundaries of any municipality or parish in which a local housing authority has been established and which municipality or parish is not a participant in said regional authority. However, the local housing authority of the municipality or parish and the governing body of the municipality or parish may consent to the operation of one or more developments by said regional housing authority within the municipality's or parish's territorial boundaries.

B. In the case of a consolidated housing authority, the authority's area of operation consists of all of the territory within the boundaries of each municipality joining in its creation together with the territory within one mile of the boundaries of each municipality.

Acts 1997, No. 1188, §1.



RS 40:413 - Increasing area of operation

§413. Increasing area of operation

The area of operation of a regional or consolidated housing authority shall be increased from time to time to include one or more additional parishes or municipalities not already within a regional or consolidated housing authority and, in the case of parishes, in the same general geographical location, if the governing body of each of the parishes or municipalities then included in the area of operation of the regional or consolidated housing authority, the commissioners of the authority, and the governing body of each such additional parish or municipality adopts a resolution declaring that there is a need for the inclusion of the additional parish or municipality in the area of operation of the regional or consolidated housing authority.

Acts 1997, No. 1188, §1.



RS 40:414 - Effect on local authorities of adoption of consolidated or regional authorities

§414. Effect on local authorities of adoption of consolidated or regional authorities

In the event that a municipality or parish that has an established local housing authority elects to participate in a regional housing authority, pursuant to R.S. 40:411, or a consolidated housing authority, pursuant to R.S. 40:413, it shall obtain the consent of the local housing authority. In the event of such consent, any such existing housing authority which embraces the municipality or parish within its area of operation may elect to cease to exist therein, except for the purpose of winding up its affairs and transferring its property to the consolidated or regional housing authority, as provided in R.S. 40:419. In the event that any such housing authority elects to continue in existence, then in such event, the jurisdiction of such regional or consolidated housing authority shall be exercised concurrently with that of the local housing authority within its area of operation.

Acts 1997, No. 1188, §1.



RS 40:415 - Prerequisites to adoption of resolution creating or expanding regional or consolidated authority

§415. Prerequisites to adoption of resolution creating or expanding regional or consolidated authority

A. The governing body of its respective parish or municipality shall adopt a resolution pursuant to R.S. 40:411 only if it finds that:

(1) In the area of its respective parish or municipality, there are insanitary or unsafe inhabited dwelling accommodations or there is a shortage of safe or sanitary dwelling accommodations available to families of low income at rentals they can afford or that slum or blighted areas exist.

(2) The regional or consolidated housing authority would be the most efficient and economical administrative unit to carry out the purposes of this Part in its parish or municipality.

B. In the case of the expansion of the area of operation of a regional or consolidated authority, the governing body of any parish or municipality and the commissioners of the regional or consolidated housing authority shall adopt a resolution pursuant to R.S. 40:413 if both:

(1) The governing body of each parish or municipality to be included finds that insanitary or unsafe inhabited dwelling accommodations exist therein or that there is a shortage of safe or sanitary dwelling accommodations therein available to families of low income at rentals they can afford or that slum or blighted areas exist therein.

(2) The governing body of the parishes or municipalities already included in the area of operation of the regional or consolidated housing authority, the commissioners of the regional or consolidated housing authority and the governing body of each additional parish or municipality finds that the regional or consolidated housing authority would be a more efficient or economical administrative unit to carry out the purposes of this Part if the area of operation of the regional or consolidated housing authority is increased to include the additional parish or municipality.

Amended by Acts 1950, No. 401, §7; Acts 1997, No. 1188, §1.



RS 40:416 - Public hearings to create regional or consolidated authority or increase its area of operation

§416. Public hearings to create regional or consolidated authority or increase its area of operation

A. The governing body of a parish or municipality shall not adopt any resolution authorized by R.S. 40:411 or 413 unless a public hearing has first been held. The governing body shall give notice of the time, place, and purpose of the public hearing at least ten days prior to the day on which it is to be held, in a newspaper published in the parish or municipality, as the case may be, or, if there is no newspaper published therein, in a newspaper published in the state and having a general circulation in the parish or municipality. On the date fixed for the hearing, an opportunity to be heard shall be granted to all residents of the parish or municipality and to all other interested persons.

B. In determining whether dwelling accommodations are unsafe or insanitary the governing body of a parish shall take into consideration the safety and sanitation of dwellings; the light and air space available to the inhabitants of such dwellings; the degree of overcrowding; the size and arrangement of the rooms; and the extent to which conditions exist in such dwellings which endanger life or property by fire or other causes.

Acts 1997, No. 1188, §1.



RS 40:417 - Consent of obligees and commissioners of local authority to substitution of regional or consolidated authority, transfer of rights, duties and property

§417. Consent of obligees and commissioners of local authority to substitution of regional or consolidated authority, transfer of rights, duties and property

A. The governing body of a parish or municipality shall not adopt a resolution pursuant to the provisions of R.S. 40:411 or 413 if there is an existing housing authority therefor which has any obligations outstanding unless:

(1) All obligees of the existing housing authority and the parties to its obligations consent in writing to the substitution of the regional or consolidated housing authority therefor on all such obligations.

(2) The commissioners of the existing housing authority adopt a resolution consenting to the transfer of all the rights, obligations and property thereof to the regional or consolidated housing authority.

B. When the two conditions in Subsection A are complied with and the regional or consolidated housing authority is created and authorized to exercise its powers and perform its functions, all rights, obligations and property of the former housing authority shall vest in the regional or consolidated housing authority and be in its name. All rights and obligations of the former housing authority shall be the rights and obligations of the regional or consolidated housing authority and may be asserted and enforced by or against the regional or consolidated housing authority as they might have been asserted and enforced by or against the former housing authority.

Acts 1997, No. 1188, §1.



RS 40:418 - Notification of mayor of adoption of consolidated authority

§418. Notification of mayor of adoption of consolidated authority

When the governing body of a municipality adopts a resolution declaring that there is a need within it for a consolidated housing authority, it shall promptly notify the mayor of the municipality of that adoption.

Acts 1997, No. 1188, §1.



RS 40:419 - Transfer of property to regional or consolidated authority; registration

§419. Transfer of property to regional or consolidated authority; registration

When any immovable property of a housing authority vests in a regional or consolidated housing authority under the provisions of R.S. 40:417, it shall execute an act transferring the property to the regional or consolidated authority. The regional or consolidated authority shall thereupon register the act as provided by law in the case of sales. However, nothing contained in this Section affects the vesting of property in the regional or consolidated housing authority as provided in R.S. 40:417.

Acts 1997, No. 1188, §1.



RS 40:420 - Time of official creation; contents of resolution; resolution as evidence

§420. Time of official creation; contents of resolution; resolution as evidence

In any proceeding relating in any way to any contract of a regional or consolidated housing authority, the authority shall be conclusively deemed to have become established and authorized to transact business and exercise its powers upon proof of the adoption of a resolution declaring the need of such authority by the governing body of each of the parishes or municipalities originally within the authority. This resolution is sufficient if it declares that there is a need for the authority and finds in substantially the terms used in R.S. 40:415(A) that the conditions enumerated as Paragraphs (1) and (2) therein exist. Copies of these resolutions duly certified by the presiding officers or secretaries or the clerks of the respective governing bodies are admissible in evidence in any proceeding.

Acts 1997, No. 1188, §1.



RS 40:421 - Decreasing area of operation; conversion to parish or municipal authority

§421. Decreasing area of operation; conversion to parish or municipal authority

A. The area of operation of a regional or consolidated housing authority shall be decreased from time to time to exclude one or more parishes or municipalities if the governing body of each of the parishes or municipalities in the area and the commissioners of the regional or consolidated housing authority each adopt a resolution declaring that there is a need for excluding the parish or municipality from the area.

B. If this action decreases the area of operation of the regional or consolidated housing authority to only one parish or municipality, regardless of its population, the authority shall thereupon become a housing authority for that parish or municipality. Such an authority has the same powers, duties and functions of a regular parish or municipal authority and is subject to all the provisions of this Part applicable thereto.

Acts 1997, No. 1188, §1.



RS 40:422 - Prerequisites to adoption of resolution decreasing area of operation

§422. Prerequisites to adoption of resolution decreasing area of operation

A. The governing body of each of the parishes or municipalities in the area of operation of the regional or consolidated housing authority and the commissioners of the authority shall adopt a resolution pursuant to R.S. 40:421 if both:

(1) The governing body of each of the parishes to remain in the area of operation of the authority and the commissioners of the authority find that, because of facts arising or determined subsequent to the time when the area first included the parish or municipality to be excluded, the regional or consolidated housing authority would be a more efficient or economical administrative unit to carry out the purposes of this Part if the parish or municipality was excluded from the area of operation thereof.

(2) The governing body of each parish or municipality to be excluded and the commissioners of the authority each also find that, because of the changed facts, the purposes of this Part could be carried out more efficiently or economically if the area of operation of the regional or consolidated housing authority did not include it.

B. However, no such resolution shall be adopted unless and until R.S. 40:423 and 424 have been complied with.

Acts 1997, No. 1188, §1.



RS 40:423 - Public hearing necessary before decrease

§423. Public hearing necessary before decrease

The governing body of a parish or municipality shall not adopt the resolution authorized in R.S. 40:421 unless a public hearing has been held in the manner described in R.S. 40:416.

Acts 1997, No. 1188, §1.



RS 40:424 - Creditors of agency must consent to decrease

§424. Creditors of agency must consent to decrease

No action may be taken pursuant to R.S. 40:421 if the regional or consolidated housing authority has outstanding bonds, notes, or other evidences of indebtedness, unless all the holders thereof first consent in writing to that action.

Acts 1997, No. 1188, §1.



RS 40:425 - Disposal of property held in eliminated area

§425. Disposal of property held in eliminated area

Any property held by regional or consolidated housing authority within a parish or municipality excluded from the area of operation of the particular authority shall be disposed of by the authority in the public interest as soon as practicable after the exclusion.

Acts 1997, No. 1188, §1.



RS 40:426 - Creation of new local authority in parishes and municipalities excluded from regional or consolidated authority

§426. Creation of new local authority in parishes and municipalities excluded from regional or consolidated authority

A. At any time after a parish or municipality is excluded from an area of operation of a regional or consolidated housing authority, the governing body of the parish or municipality, regardless of the population thereof, may adopt a resolution declaring that there is a need for a housing authority in the parish or municipality, as the case may be. If the governing body finds such need in the same manner and subject to the same conditions prescribed for this finding in the case of regular parish and municipal authorities, a public body corporate and politic known as the housing authority of the parish or the municipality shall exist therefor.

B. Such an authority possesses the same powers, duties, and functions as a regularly created parish or municipal authority, as the case may be, and is subject to the provisions of this Part applicable thereto.

C. Nothing in this Part prevents the parish or municipality from thereafter being included within the area of operation of a regional or consolidated housing authority.

Acts 1997, No. 1188, §1.



RS 40:427 - Commissioners of regional or consolidated housing authority; appointment

§427. Commissioners of regional or consolidated housing authority; appointment

A. The governing body of each parish included in a regional housing authority, originally or by an expansion of its area of operation, shall appoint one commissioner of the authority. The first commissioner which any parish governing body appoints shall be approved by the governor. The governing body of each parish shall appoint the successors of the commissioner appointed by it.

B. The mayor of each municipality included in a consolidated housing authority, originally or by an expansion of its area of operation, shall appoint one commissioner of the authority, subject to the approval of the governor. Successors to this commissioner shall be appointed in the same manner.

C. If any parish or municipality is afterwards excluded from the area of operation of a regional or consolidated housing authority, the office of commissioner of the authority from that parish or municipality is abolished as of the time of the exclusion.

D. If the area of operation of a regional or consolidated housing authority consists at any time of an even number of parishes or municipalities, the commissioners of the regional or consolidated housing authority shall, subject to the approval of the governor, appoint one additional commissioner. The commissioners appointed by the parish governing bodies or the municipal mayors, as the case may be, shall in like manner appoint the successors if any, of this additional commissioner.

E. At any time that the area of operation of the regional or consolidated authority is changed to consist of an odd number of parishes or municipalities, the additional commissioner's term, determined under R.S. 40:428, ends.

Acts 1997, No. 1188, §1.



RS 40:428 - Terms of commissioners

§428. Terms of commissioners

The commissioners first appointed to any regional or consolidated housing authority, including any additional commissioner appointed as provided in R.S. 40:427, shall draw lots to determine whether their terms of office as commissioners shall be for one, two, three, four, or five years, respectively, from the date of their appointments. No term shall be for a longer period than five years. Should there be more than four commissioners to draw, the terms of all the commissioners in excess of four shall run for five years from the dates of their appointments. The minutes of the first meeting of the commissioners shall recite the results of the drawing by lot and shall be conclusive proof of the terms of office of these respective commissioners. Thereafter, all commissioners of a regional or consolidated housing authority shall be appointed for terms of five years. All vacancies shall be filled for the unexpired terms.

Acts 1997, No. 1188, §1.



RS 40:429 - Certificates of appointment of commissioners

§429. Certificates of appointment of commissioners

A. A certificate of the appointment of any regional or consolidated authority commissioner appointed by the governing body of a parish or municipality signed by the presiding officer or the clerk of the municipality, as the case may be, and by the governor, if his approval of the appointment is required, is conclusive evidence of the due and proper appointment of the commissioner.

B. A certificate of the appointment of any additional commissioner of a regional or consolidated housing authority shall be signed by the commissioners making the appointment and filed with the other records of the regional or consolidated housing authority and, when approved by the governor, shall be conclusive evidence of the due and proper appointment of the additional commissioner.

Acts 1997, No. 1188, §1.



RS 40:431 - General character of local housing authority powers

SUBPART D. POWERS, AUTHORITIES, AND LIMITATIONS

§431. General character of local housing authority powers

A. A local housing authority shall possess all powers necessary, convenient, or desirable in carrying out the purposes of this Chapter, exercising any power provided herein, and engaging in any activity related to furthering the purposes of this Chapter. Such powers shall include but shall not expressly be limited to the powers enumerated in this Section or stated elsewhere in this Chapter or in other applicable law.

B. The powers enumerated in this Chapter may be exercised singly or in any combination. The enumeration of any power shall not require, expressly or by implication, that any local housing authority shall be required to exercise such power.

C. In addition to any other express, constructive, or implied powers existing under applicable law, a local housing authority shall have powers, which may be exercised singly or in any combination. The enumeration of such powers shall not be construed to limit the powers of any local housing authority to the powers so enumerated. Those powers are to:

(1) Have perpetual existence unless terminated by proper authority as provided by law.

(2) Sue and, subject to the limitations, privileges, and immunities provided by applicable law, be sued.

(3) Adopt a seal and to alter such seal from time to time.

(4) Adopt, amend, repeal, and restate bylaws.

(5) Adopt and enforce rules and regulations related to carrying out the purposes of the local housing authority and exercising its powers and to amend or repeal such regulations from time to time.

(6) Enter into, execute, and perform contracts, instruments, and agreements of every kind and description, within or without its area of operation except where otherwise expressly provided, in furtherance of the purposes of this Chapter and in connection with the exercise of any of its powers.

(7) Issue bonds and other debt instruments as provided in R.S. 40:470 and secure the repayment of such bonds and debt instruments by granting security interests in any or all of the local housing authority's real and personal property.

(8) Guarantee any indebtedness or performance of any affiliate or third party in furtherance of the purposes of this Chapter.

(9) Enter into and perform interagency and intergovernmental agreements of every kind and description and act in consortium with, as agent or manager for, or pursuant to agreement or contract with, other local housing authorities and any and all state, federal, and local public agencies to carry out the purposes of this Chapter and exercise any of its powers.

(10) Form and operate nonprofit corporations and other affiliates of every kind and description, which may be wholly or partially owned or controlled by the authority, for carrying out the purposes of this Chapter and in connection with the exercise of any of the powers of a local housing authority.

(11) Enter into arrangements of every kind and description in furtherance of the purposes of this Chapter and in connection with the exercise of any of its powers of a local housing authority.

(12) However, no local housing authority shall exercise any power or authority relative to the issuance of bonds or other debt instruments without prior approval of the State Bond Commission.

D. Such arrangements may include but shall not be limited to arrangements with individual persons, general and limited partnerships; joint ventures; syndicates and syndications; corporations; limited liability companies, corporations, and partnerships; unincorporated associations; cooperatives; consortia; and any and all other forms of structures, arrangements, and organizations.

E. A local housing authority may participate as a general or limited partner, co-venturer, shareholder, or otherwise as a principal, an investor, a lender, a guarantor, a contracting party, or in any other manner, all upon such terms and conditions and with such rights and obligations as the governing board of the local housing authority shall, from time to time, in its discretion determine to be appropriate.

F. With respect to the forms and characteristics of arrangements, local housing authorities shall have, consistent with the limitations upon their powers set forth below and as otherwise imposed in this Chapter, the same discretion, authority, and flexibility as would be possessed by a private person or entity performing the same function.

G. Consistent with the limitations upon their powers set forth in R.S. 40:482, local housing authorities may participate in cooperative arrangements with persons and for profit entities whose purpose is solely that of pecuniary gain, as well as with nonprofit entities and persons who seek no pecuniary gain. The participation of a local housing authority in any arrangement with other persons or entities, including for-profit persons and entities, shall not cause any activity engaged in by the authority to be characterized as proprietary nor deprive the authority of any privilege or immunity otherwise existing under law.

Acts 1997, No. 1188, §1.



RS 40:431.1 - Jefferson Parish Housing Authority; power of taxation

§431.1. Jefferson Parish Housing Authority; power of taxation

A. Notwithstanding any other provision of law to the contrary, the Jefferson Parish Housing Authority may levy and collect annually an ad valorem tax, as authorized by the housing authority, subject to prior approval of the Jefferson Parish Council.

B. The amount of the annual tax or fee shall be requested by duly adopted resolution of the board of commissioners of the housing authority, and the amount of the tax shall not exceed one-half mill.

C.(1) A tax shall be imposed only after the question of its imposition has been approved by a majority of registered voters of the parish voting at a regularly scheduled primary or general election held for that purpose in accordance with the Louisiana Election Code. No other election shall be required except as provided by this Subsection.

(2) The tax shall expire at the time provided in the proposition authorizing the tax, not to exceed eight years from its initial imposition; however, the tax may be renewed as provided for in Paragraph (1) of this Subsection.

D. The tax shall be collected in the same manner and at the same time as all other ad valorem taxes on property subject to taxation by the parish are levied and collected.

E. The proceeds of such tax shall be used solely and exclusively for the purpose and benefit of the housing authority; however, the parish may retain one percent of the amount collected as a collection fee.

Acts 2008, No. 869, §1.



RS 40:432 - Examinations and investigations

§432. Examinations and investigations

A. Pursuant to approval of the local housing authority's board of commissioners, acting through one or more of its commissioners or other designees, a local housing authority may:

(1) Conduct examinations and investigations with respect to any matter relating to the purposes of this Chapter.

(2) Make available to public agencies and officials and the public, all findings, conclusions, and recommendations resulting from such examinations and investigations.

(3) Subpoena and compel the attendance of witnesses and the production of documents, books, records, papers, electronic and other data, and things.

(4) Issue commissions for the examination of witnesses who are outside this state, unable to attend a hearing, or are excused from such attendance.

(5) Issue commissions for the examination of documents, books, records, papers, electronic and other data, and things outside this state.

(6) Administer oaths and receive sworn or unsworn testimony or other proofs at public or nonpublic hearings.

(7) Request and obtain criminal history record information on any person applying for public housing as provided for by R.S. 15:587(F).

B. A local Housing Choice Voucher agency, acting through its director or his designee, may request and obtain criminal history record information on any person applying for a voucher under Housing Choice Voucher programs.

Acts 1997, No. 1188, §1; Acts 2003, No. 1083, §2, eff. July 2, 2003.



RS 40:433 - Issue subpoenas and commissions

§433. Issue subpoenas and commissions

A local housing authority may issue subpoenas requiring the attendance of witnesses or the production of books and papers and commissions for the examination of witnesses who are out of state, unable to attend before the authority, or are excused from attendance.

Acts 1997, No. 1188, §1.



RS 40:434 - Funds and investments

§434. Funds and investments

A local housing authority may invest or cause to be invested any funds held as reserves or sinking funds and any sums not required for immediate disbursement in connection with the operations of the authority, its developments and its programs, in property or securities in any manner allowable by law; cooperate with this state or any public agency of this state with respect to investing the authority's funds; enter into investment agreements and contracts with responsible agents upon such terms and conditions as the authority deems appropriate; and purchase the authority's own bonds or other securities at such price as the authority shall, in its discretion, determine to be acceptable.

Acts 1997, No. 1188, §1.



RS 40:435 - Assessments and planning

§435. Assessments and planning

A local housing authority may conduct studies, assessments, and analyses of living conditions and affordable housing and community development and redevelopment needs and the means and methods through which unsatisfactory living conditions may be improved and affordable housing and community development and redevelopment needs may be met; participate in the planning processes conducted by units of local government having jurisdiction over the authority's area of operation and make recommendations with respect to the provision of decent, safe, and sanitary dwelling accommodations to persons of eligible income and the improvement of the social and economic conditions affecting such persons; evaluate the supply and adequacy of financing available for the development and rental of affordable housing and for the purpose of decent, safe, and sanitary dwelling accommodations by persons of eligible income; and identify the means and methods through which adequate sources of financing for such purposes may be developed and maintained.

Acts 1997, No. 1188, §1.



RS 40:436 - Development

§436. Development

A. A local housing authority may plan, prepare, carry out, develop, construct, acquire, improve, reconstruct, renovate, rehabilitate, enlarge, reduce, alter, manage, own, lease, and operate housing, housing projects or developments, or any portions of housing projects or developments, and nonresidential and mixed-use facilities.

B. As used in this Section, the terms "development" or "housing development" shall include without limitation:

(1) Any and all site work, construction, and improvements and other work or responsibility undertaken by a local housing authority, any affiliate thereof, or any other person or entity, whether public or private, in cooperation or pursuant to agreement with such local housing authority to either:

(a) Carry out the activities described in this Section.

(b) Demolish, clear, or remove buildings and other improvements from land situated in blighted areas or slums.

(c) Create, provide, and finance affordable, decent, safe, and sanitary living accommodations and other facilities and improvements described in this Section, and otherwise authorized in this Chapter.

(2) All facilities and improvements created by the work or undertakings described in this Section, including, without limitation:

(a) All living accommodations operated primarily for residential purposes.

(b) The buildings containing such living accommodations and all appurtenances thereto.

(c) Partially or wholly manufactured housing, mobile homes, modular structures, the sites upon which they are situated, and all utilities, streets and roads, and other improvements and appurtenances relating thereto.

(d) All land, leasehold rights, easements and licenses, and other rights to the use or occupancy of the land upon which the improvements of a development are situated.

(e) All common areas, roads, streets, sidewalks, and pedestrian ways, bicycle routes and paths, drainage facilities, parking facilities, street lighting and lighting of buildings and pedestrian ways landscaping, site improvements, and other improvements to land.

(f) All facilities and improvements for the supply of utilities and services, including electrical, gas, sewer, water, telephone, and other communications systems, television or other electronic reception or transmission, Internet and other computer networking services, waste collection and disposal, and all other utilities and services.

(g) Playgrounds, parks, and other facilities intended for sports or recreational purposes benefitting residents.

(h) All facilities and improvements used in providing security to residents and employees of an authority and the property of both.

(i) All community facilities and other facilities and improvements used for providing educational, vocational, or other training programs, supportive services to residents, or for other programs and activities to carry out the purposes of this Chapter.

(j) All facilities and improvements used for commercial or other nonresidential purposes as permitted by this Chapter.

(k) All fixtures and equipment and personal property incorporated, owned, or used in connection with any development as elsewhere defined in this Chapter.

(l) All other real property, tangible and intangible property, and other assets owned, used or held in connection with any development.

(3) The planning, replanning, and design of any residential or nonresidential project or development, the obtaining of permits and approvals necessary therefor, and all architectural and engineering work, surveying, platting, dedication, and all other activities requisite to construction of any buildings, facilities or improvements, property acquisition, demolition, construction, alteration, repair, rehabilitation, or reconstruction of existing buildings, facilities or improvements, and activities, and work undertaken in connection therewith.

(4) All agreements, contracts, leases, and other legal means through which the right to use or operate any property that is otherwise defined as a development is acquired, held, or used.

C. A local authority's developments may, as permitted under and subject to the limitations imposed by R.S. 40:482 through 489, include both:

(1) Dwelling units or other living accommodations occupied by persons and families other than persons of eligible income.

(2) Buildings, facilities, or improvements used for nonresidential purposes and mixed-use projects.

Acts 1997, No. 1188, §1.



RS 40:437 - Development, operations, and activities

§437. Development, operations, and activities

A local housing authority may:

(1) Finance an authority's developments, operations, and other activities in such manner, utilizing such public or private source or sources of revenue, and employing such financing methods or techniques as the authority deems appropriate.

(2) Combine revenues derived from different sources, including equity investments and borrowing, in any combinations and proportions as the authority deems appropriate.

(3) Create and to enter into arrangements concerning mixed-finance developments.

(4) Provide financing for affordable housing owned in whole or in part by others.

Acts 1997, No. 1188, §1.



RS 40:438 - Maintenance of housing developments

§438. Maintenance of housing developments

A local housing authority may maintain, repair, and replace all housing developments, any portions thereof and any facilities and improvements contained therein or associated therewith.

Acts 1997, No. 1188, §1.



RS 40:439 - Rental of housing and other property

§439. Rental of housing and other property

Subject only to the limitations contained in R.S. 40:482 through 489, a local housing authority may:

(1) Lease or rent any dwellings, facilities, or other real or personal property owned, controlled, or possessed by the authority, or with respect to which the authority has contractual rights permitting such lease or rental, for such terms, upon such conditions and lease terms and in exchange for such rentals as the authority may from time to time in its discretion determine.

(2) Establish rents in such manner and in such amounts as the authority may deem appropriate, including but not limited to rents based upon family income, determined with such adjustments and exclusions as the authority deems appropriate, minimum rents, flat rents, graduated rents, rent ranges, and maximum rents, any of which may vary among the authority's developments.

(3) Establish any other standards and conditions relating to rentals that the authority may deem appropriate.

Acts 1997, No. 1188, §1.



RS 40:440 - Acquisition and sale of housing and other property

§440. Acquisition and sale of housing and other property

A. A local housing authority may:

(1) Acquire title, long-term and short-term leasehold interests, possessory rights, options upon, cooperative interests in, or any other interest in or relating to land, dwellings, facilities, or any other real or personal property by purchase, gift, grant, bequest, devise, lease, contract, or any other manner or arrangement.

(2) Take over or lease and manage any housing development or undertaking in which a local government or the state or federal government has an interest.

(3) Transfer, donate, sell, lease, exchange, convey, assign, or otherwise dispose of any of its property or any interest therein to any person, organization, or entity, either public or private, or nonprofit or for-profit, and in such regard:

(a) Sell or lease any real or personal property or any interest therein with or without public bidding, as the authority, in its sole discretion, may deem appropriate.

(b) At and subsequent to an acquisition of occupied property, permit existing tenants therein to remain in occupancy upon such terms and conditions and for such periods as the authority shall deem appropriate, notwithstanding that such tenants do not qualify as persons of eligible income.

B. Any acquisition or disposition of property or any interest therein may occur upon such terms and conditions and in exchange for such prices, or without consideration, as the authority shall deem appropriate, provided that such actions are taken in furtherance of the purposes of this Chapter and subject to the limitations contained in R.S. 40:482 through 489.

Acts 1997, No. 1188, §1.



RS 40:441 - Non-residential and mixed-use properties and facilities

§441. Non-residential and mixed-use properties and facilities

A local housing authority may:

(1) Develop, acquire, own, lease, and operate properties and facilities that are non-residential in character, which are used for office, administrative, management, maintenance, commercial, or educational purposes, for providing services, or for carrying out any other purpose authorized under this Chapter.

(2) Acquire, own, lease, and operate properties and facilities that are both residential and non-residential in character.

Amended by Acts 1960, No. 278, §3; Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 1997, No. 1188, §1.



RS 40:442 - Community facilities

§442. Community facilities

A local housing authority may:

(1) Develop, acquire, own, or lease community facilities.

(2) Provide such facilities to any public agency or to any person, agency, institution, or organization, public or private, for recreational, educational, health, or welfare purposes for the benefit and use of the local housing authority or for occupants of its dwelling accommodations, or persons of eligible income, persons who are elderly, or persons with disabilities, or for any combination of the foregoing, and which facilities may also serve the general public, and provision of such community facilities may be with or without charge therefor as in the local housing authority's discretion shall be deemed advisable to promote the public purposes of this Chapter.

(3) Operate or manage community facilities, itself, or as agent for any public agency, or any person, institution, or organization, public or private, and receive compensation therefor, if any, as the parties may agree.

Amended by Acts 1960, No. 278, §3; Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 1997, No. 1188, §1; Acts 2014, No. 811, §22, eff. June 23, 2014.



RS 40:443 - Preservation of affordable housing

§443. Preservation of affordable housing

A local housing authority may:

(1) Carry out plans, programs, contracts, and agreements of every kind and description.

(2) Provide grants, loans, guarantees, and other financial assistance to public or private persons or entities, whether nonprofit or for-profit, in order to rehabilitate, maintain, procure, and preserve existing affordable housing stocks in safe, decent, and sanitary condition and ensure that they remain affordable to persons of eligible income and in connection therewith, impose or agree to such terms and conditions concerning the term of affordability and other matters as the local housing authority shall deem appropriate.

Amended by Acts 1960, No. 278, §3; Acts 1997, No. 1188, §1.



RS 40:444 - Program eligibility, procedures, and requirements

§444. Program eligibility, procedures, and requirements

Subject to the limitations contained in R.S. 40:482 through 489, a local housing authority may establish and apply such criteria and requirements relating to eligibility for any assistance administered or provided by the authority as the authority shall, from time to time, determine to be necessary, appropriate, or desirable, including without limitation criteria and requirements relating to income, work or employment, child care, education, job training, and personal or family self-sufficiency; in addition to establishing eligibility, utilize such criteria and requirements for determining the amount and duration of any assistance to be provided to a beneficiary for such assistance; establish such exclusions from income for purposes of determining eligibility as the authority shall deem appropriate; and adopt and administer lawful preferences which may include preferences for working persons and families.

Amended by Acts 1960, No. 278, §3; Acts 1997, No. 1188, §1.



RS 40:445 - Mortgaging, pledging, encumbering property and assets

§445. Mortgaging, pledging, encumbering property and assets

A. A local housing authority may mortgage, encumber, pledge, convey by trust deed or deed to secure debt, assign, or otherwise grant or consent to a lien or other security interest in, any real or personal property, or any interest therein, owned or held by the authority or in which the authority may hold an interest; take any and all actions to provide security for the repayment of borrowed funds, or to secure any guarantee of such repayment or any other performance by the authority, or to secure any payment, guarantee, or performance of any affiliate of the authority or of any arrangement into which the authority shall have entered in furtherance of the purposes of this Chapter. Any such action shall be upon such terms and conditions as the authority shall in its discretion from time to time determine.

B. The terms and conditions of any mortgage or other instrument granting or consenting to a security interest in property of a local housing authority may include any and all provisions that are deemed necessary by the authority. Such terms and conditions may, among other things, contain a power of sale or right of foreclosure in the event of nonpayment of other default thereunder; notwithstanding the foregoing, no guarantee of indebtedness or security interest given by a local housing authority in connection with acquiring or modernizing any development shall unreasonably jeopardize the financial well-being of the authority as a whole, or unreasonably expose to foreclosure, levy, or other loss any property of the authority other than the development acquired or modernized with funds derived from the indebtedness that is so guaranteed or secured.

C. The authority shall not provide a guarantee that is backed by the full faith and credit of the authority or its assets in general.

D. All actions taken by a local housing authority authorized in this Section shall be consistent with the requirements of R.S. 40:489 and shall comply with the requirements of R.S. 40:488, where such requirements are applicable.

Amended by Acts 1960, No. 278, §3; Acts 1997, No. 1188, §1.



RS 40:446 - Loans, guarantees, tax inducements, mortgage assistance

§446. Loans, guarantees, tax inducements, mortgage assistance

A. Subject to the limitations contained in R.S. 40:489, a local housing authority may:

(1) Make mortgage loans and mortgage subsidy payments to or for the benefit of persons of eligible income.

(2) Act as a conduit, fiduciary, borrower, and lender in conduit financing programs which provide mortgage financing to persons of eligible income as defined in R.S. 40:384(21)(c).

(3) Purchase mortgages given by persons of eligible income or mortgages encumbering housing for persons of eligible income.

(4) Make mortgage loans to persons of eligible income as defined in R.S. 40:384(21)(c).

(5) Operate any program to provide mortgage or other financing available for the production and operation or the purchase of affordable housing through the use of federal or state tax credits or other tax-related inducements.

(6) Make acquisition, development, construction, and rehabilitation loans, long-term mortgage loans, and guarantees, to or for the benefit of persons, firms, partnerships, associations, joint ventures, or corporations, public or private, whether nonprofit or for-profit, for purposes of developing and constructing housing for persons of eligible income, including mixed-income housing developments.

(7) Engage in mortgage rate buy-downs and other actions of every kind and description to enhance the availability of mortgage financing that is affordable to persons of eligible income as defined in R.S. 40:384(21)(c).

(8) Enter into and perform contracts, agreements, and arrangements of every kind and description with banks, thrift institutions, credit unions, mortgage bankers, and other lenders.

B. In order to enhance the supply of mortgage financing at rates and terms affordable to persons of eligible income as defined in R.S. 40:384(21)(c), and to enhance the supply of financing at rates and terms sufficiently attractive to encourage the production of rental and fee-ownership housing that is affordable to persons of eligible income as defined in R.S. 40:384(21)(c), a local housing authority may make and perform commitments relating to any action authorized under this Subsection, charge such fees and impose such repayment terms and other terms and conditions concerning loans, mortgages, guarantees, mortgage subsidies and other forms of loan and mortgage assistance provided by the authority as the authority shall from time to time determine to be necessary or appropriate, and make loans other than mortgage loans to persons of eligible income as defined in R.S. 40:384(21)(c) upon such terms and conditions as the authority shall deem appropriate. All actions taken by a local housing authority authorized in this Subsection above shall be consistent with the requirements of R.S. 40:489.

Amended by Acts 1960, No. 278, §3; Acts 1997, No. 1188, §1.



RS 40:447 - Forgiveness or compromise of indebtedness

§447. Forgiveness or compromise of indebtedness

A local housing authority may forgive, compromise, or forbear from collecting or enforcing, wholly or partially, temporarily or permanently, any debt or obligation owed to the local housing authority.

Amended by Acts 1960, No. 278, §3; Acts 1997, No. 1188, §1.



RS 40:448 - Mixed-income housing

§448. Mixed-income housing

A local housing authority may develop, acquire, own, hold, lease, rent, and operate mixed-income housing developments, subject to the limitations contained in R.S. 40:466.

Amended by Acts 1960, No. 278, §3; Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 1997, No. 1188, §1.



RS 40:449 - Rental and relocation assistance

§449. Rental and relocation assistance

A local housing authority may administer rental and relocation assistance programs of every kind and description on its own behalf or for others within its area of operation and, to the extent such authority has determined such administration to be feasible, in any area elsewhere in this state with respect to which a local housing authority has not been established, or with the consent of any local housing authority established to serve the area in which such assistance would be administered, and, in connection with the administration of such assistance, may make payments relating to relocations and rent subsidy payments to persons of eligible income or to others, including landlords, on behalf of persons of eligible income. Rental assistance programs administered by a local housing authority may be tenant-based, in which event the assistance is provided to or for the benefit of the tenant, or development-based, in which event the assistance is connected to particular real property.

Acts 1997, No. 1188, §1.



RS 40:450 - Insurance

§450. Insurance

A local housing authority may:

(1) Purchase and maintain in force bonds and insurance of such types and for such purposes as the authority deems appropriate and pay premiums and charges for all bonds and policies of insurance purchased by the authority. Bonds and policies of insurance benefiting or insuring the authority shall be in such amounts, contain such terms and conditions, provide for such deductibles, be in such form, and be issued by such companies as the authority shall deem appropriate.

(2) Self-insure and form and participate in consortia, insurance pools, and other organizations owned or operated by housing authorities for the purpose of insuring such authorities; such consortia, pools, or organizations may include units of government or public agencies other than housing authorities.

(3) Purchase and maintain insurance covering the liability of any commissioner, officer, employee, or agent of the authority, arising in connection with the authority's business or affairs.

Acts 1997, No. 1188, §1.



RS 40:451 - Indemnification

§451. Indemnification

A local housing authority may indemnify any commissioner, officer, or employee of the authority as provided in R.S. 40:516.

Amended by Acts 1950, No. 401, §8; Acts 1960, No. 278, §4; Acts 1968, No. 236, §1; Acts 1968, Ex.Sess., No. 19, §§1, 2; Acts 1988, No. 103, §1; Acts 1997, No. 1188, §1.



RS 40:452 - Services

§452. Services

A local housing authority may provide directly or contract for, arrange, or cooperate with any person or entity, public or private, including any other public agency, to:

(1) Utilize its property to provide services or make financial or other contributions of every kind and description to enhance the social and economic well-being of residents of the authority's housing developments and other persons of eligible income.

(2) Create and operate accounts for the benefit of persons and families participating in activities and programs for the enhancement of individual and family economic self-sufficiency.

(3) Award scholarships and to conduct or make provision for educational and training programs of every kind and description.

(4) Except as otherwise provided in this Chapter, establish and collect fees or seek reimbursement of costs in connection with the delivery of programs and services.

(5) Move residents from welfare to work. An authority shall develop initiatives to accomplish this goal and may expend funds to support such initiatives.

Acts 1997, No. 1188, §1.



RS 40:453 - Local, state, or federal assistance

§453. Local, state, or federal assistance

A. A local housing authority may:

(1) Borrow money or accept grants and other forms of assistance, financial and otherwise, from the local, state, or federal government in connection with any activity or program furthering the purposes of this Chapter, notwithstanding any limitation to the contrary contained in this Chapter.

(2) Take all actions necessary to agree to and fully comply with all requirements and conditions of any state or federal program, grant, loan, or program providing services or assistance to the authority, its programs, its properties and housing developments, and the residents of such housing developments.

(3) Perform all responsibilities and obligations of the authority under any contract or agreement with state or federal authorities and imposed by applicable state or federal law and regulation with respect to such state or federal assistance.

B. Without limiting the foregoing, a housing authority may:

(1) Take over or lease or manage any development or undertaking constructed or owned by the state, or any public agency thereof, or the federal government.

(2) Participate in any plan or program of the state, any public agency thereof, or the federal government which provides revenues that may be used for carrying out the purposes of this Chapter, including without limitation any program involving the issuance of bonds, special fees or taxes, or tax credits.

(3) Operate and administer any program providing rental assistance for itself or on behalf of others.

(4) Comply with such conditions and enter into such mortgages, trust indentures, leases, agreements, or arrangements as may be necessary, convenient or desirable for the purposes of this Subsection.

C. It is the purpose and intent of this Chapter to authorize every housing authority to do all things necessary or desirable to secure the financial aid or cooperation of the state and federal governments and their public agencies in the development, maintenance, operation, or disposition of any housing development or other activity undertaken by such housing authority to carry out the purposes of this Chapter.

Amended by Acts 1950, No. 401, §9; Acts 1960, No. 278, §4; Acts 1997, No. 1188, §1.



RS 40:454 - Private cooperation and assistance

§454. Private cooperation and assistance

A local housing authority may:

(1) Borrow money and accept grants and other forms of assistance, financial and otherwise, from private persons or entities in furtherance of the purposes of this Chapter except as expressly otherwise provided under this Chapter.

(2) Agree to and comply with all otherwise lawful requirements and conditions attached to the provisions of such assistance.

(3) Enter into contracts, agreements, joint ventures, partnerships, and arrangements of every kind and description with private persons and entities, nonprofit or for-profit, to acquire, create, manage, or operate housing developments, including, without limitation, mixed-income housing developments and housing developments benefitting persons of eligible income as defined in R.S. 40:384(21)(c), to supply services to the residents of such developments, and otherwise to engage in activities furthering the purposes of this Chapter.

(4) Undertake and perform all responsibilities and obligations of the authority under such arrangements as the authority determines to be necessary or desirable in connection therewith, provided that the same is not expressly prohibited by this Chapter.

Acts 1997, No. 1188, §1.



RS 40:455 - Management contracts

§455. Management contracts

A local housing authority may:

(1) Operate and manage housing developments owned or controlled by other housing authorities or public agencies, or other persons or entities, whether private or public and whether nonprofit or for-profit, if the authority determines that such action will further the purposes of this Chapter.

(2) Permit and provide for the operation and management of any development in which the authority holds an interest by a person or entity other than the authority, whether public or private and whether nonprofit or for-profit.

(3) Administer any program of, or provide services or assistance on behalf of, another housing authority or other public agency.

(4) Permit and provide for the management or administration of any of the authority's programs, assistance, or services by another housing authority or other public agency, or by any other person or entity, whether public or private and whether nonprofit or for-profit.

(5) Enter into and perform contracts and agreements relating to any such management or administration upon such terms and conditions, and in exchange for such compensation, if any, as the authority deems appropriate.

Amended by Acts 1950, No. 401, §10; Acts 1956, No. 553, §1; Acts 1997, No. 1188, §1.



RS 40:456 - Security of persons and property

§456. Security of persons and property

A local housing authority may:

(1) Construct and operate facilities and programs to provide services of every kind and description, directly or by contract or agreement with others, for the maintenance of safety and security and the protection of persons and property at or near the authority's developments.

(2) Make, impose, and enforce rules and regulations for such purposes.

(3) Eject from such developments or other authority property, persons engaging in criminal activity and other unauthorized persons.

(4) Obtain injunctions, sanctions, and other legal relief for the temporary or permanent exclusion of such persons, as authorized in R.S. 40:510.

Amended by Acts 1950, No. 401, §11; Acts 1997, No. 1188, §1.



RS 40:456.1 - The Housing Authority of New Orleans; peace officers; appointment, duties, and powers

§456.1. The Housing Authority of New Orleans; peace officers; appointment, duties, and powers

A. The Housing Authority of New Orleans, referred to hereafter as HANO, may appoint and commission peace officers who shall enforce laws, rules, and regulations to secure the protection of persons, properties, or interests relating to HANO.

B. HANO's peace officers may carry weapons, concealed or exposed while in the performance of their duties, and shall take such action as is authorized by law, rule, or regulation to protect persons, properties, or interests relating to HANO. Such peace officers shall exercise regular police powers of the state granted to law enforcement officers, including but not limited to, enforcement of municipal laws, issuance of municipal summons and citations and with respect to criminal and other offenses affecting the protection of persons, properties, or interests relating to HANO or affecting the performance of their duties.

C. HANO's peace officers shall be P.O.S.T. certified in accordance to the Peace Officers Standard and Training Law.

D. HANO's peace officers shall prevent and detect crime, apprehend criminals, enforce the criminal and traffic laws of the state, keep the peace and good order in the state by the enforcement of the state's police powers, and perform any other related duties imposed upon them by the legislature.

Acts 2011, No. 117, §1, eff. June 21, 2011.



RS 40:457 - Resident organizations

§457. Resident organizations

A local housing authority may:

(1) Assist in the formation and operation of resident organizations, including residential councils, resident management corporations, and other nonprofit entities controlled and operated by residents of the authority's developments.

(2) Lend monies to such resident organizations in such amounts and upon such terms and conditions as the authority deems appropriate.

(3) Enter into and perform contracts, agreements and arrangements with resident organizations for the management of housing developments and other facilities and properties and for the administration of programs, assistance, or services, and for other activities, all with respect to such matters and upon such terms and conditions as the authority may from time to time deem appropriate.

(4) Enter into partnerships, joint ventures, associations, or other arrangements with resident organizations in furtherance of the purposes of this Chapter. Such activities may include the formation and operation of business enterprises that provide employment and other benefits to residents of the authority's housing developments and others as elsewhere permitted under this Chapter.

Acts 1997, No. 1188, §1.



RS 40:458 - Facilities and programs to assist homeless persons

§458. Facilities and programs to assist homeless persons

A local housing authority may:

(1) Develop, acquire, own, renovate, lease, and operate facilities specifically intended to house and otherwise assist homeless persons, including without limitation shelters and transitional housing.

(2) Provide other assistance and services to homeless persons. Such housing and other assistance may be provided in such manner, upon such conditions, and for such duration as the local housing authority shall deem appropriate.

Acts 1997, No. 1188, §1.



RS 40:459 - Commercial activities

§459. Commercial activities

A local housing authority may not engage in and carry on commercial activities. As used in this Section, "commercial activity" or "commercial activities" shall not include the acquisition, ownership, leasing, or operation of real property used by others for commercial purposes, which shall be governed by R.S. 40:441.

Amended by Acts 1950, No. 401, §12; Acts 1997, No. 1188, §1.



RS 40:460 - Benefit plans

§460. Benefit plans

A local housing authority by itself, or in cooperation with others, including participation in a group or groups, may form, administer, operate, and purchase funds or plans, including but not limited to health care, health insurance, retirement or pension, and other plans, for the benefit of employees of the local housing authority and their families.

Acts 1997, No. 1188, §1.



RS 40:461 - Expenditure of public funds

§461. Expenditure of public funds

A local housing authority may expend public funds in any manner related to the exercise of the powers granted to a housing authority under this Chapter and otherwise existing under other applicable law.

Acts 1997, No. 1188, §1.



RS 40:462 - Memberships in associations

§462. Memberships in associations

A local housing authority may join and participate in organizations and associations, pay the costs, fees, and dues necessary to initiate and maintain such memberships, and participate in the activities of such organizations or associations.

Acts 1997, No. 1188, §1.



RS 40:463 - Grants, donations and contributions

§463. Grants, donations and contributions

A local housing authority may grant or otherwise agree to provide funds, property, or services to others, and to enter into arrangements involving the same, in such manner and amount as the authority may deem appropriate if the authority determines such action will benefit residents or other persons of eligible income, or will otherwise further the purposes of this Chapter; provided such expenditures, property or services are provided in accordance with law and for a public purpose. Notwithstanding the foregoing, a housing authority may not engage in political activities and may not make any grant or contribution to any candidate for political office, any campaign committee or other organization advocating the election of a political candidate, or any political action committee or other organization whose principal activity involves political action or advocacy.

Acts 1997, No. 1188, §1.



RS 40:464 - Elimination or amelioration of slums and blight

§464. Elimination or amelioration of slums and blight

A local housing authority may take all actions necessary or desirable to eliminate or ameliorate slums and conditions of blight within a local housing authority's area of operation.

Amended by Acts 1950, No. 401, §13; Acts 1997, No. 1188, §1.



RS 40:465 - Pre-existing powers

§465. Pre-existing powers

A local housing authority may have and exercise any power not enumerated in this Chapter which a housing authority possessed immediately prior to August 15, 1997.

Acts 1997, No. 1188, §1.



RS 40:466 - Mixed-income development

§466. Mixed-income development

A. With respect to any mixed-income housing development that is solely financed or owned by a local housing authority, not more than eighty percent of the dwelling units in such development may be occupied by persons who are not persons of eligible income.

B. With respect to any mixed-income housing development that is not solely owned or financed by a local housing authority, the proportion of the development that is intended to be affordable to persons of eligible income shall be equal to or greater than the proportion of financial resources for the development which are provided by the local housing authority, such proportion to be determined in accordance with such reasonable method as shall be adopted by the authority. Such proportion may be based upon a proportion of dwelling units, bedrooms, square footage, or any other criteria deemed reasonable and appropriate by the local housing authority. The determination of such proportion shall take into account any special benefits accruing to an authority by virtue of its status as such, including, among other things:

(1) The capital value of all subsidies and other assistance provided by the authority or by other public sources on behalf of the authority.

(2) Tax exemptions available because of the authority's participation.

(3) Interest savings attributable to tax exempt financing or to below market interest rates that are available because of the participation of the local housing authority or the presence in the development of dwelling units to be occupied by persons of eligible income.

C. A local housing authority may determine the period during which any unit shall be designated for occupancy only by persons of eligible income.

D. Dwelling units in a mixed-income development that are designated for occupancy by persons of eligible income need not be particular units that are permanently so designated, and the physical location of the units so designated may change from time to time.

Acts 1997, No. 1188, §1.



RS 40:467 - Bonds and other debt instruments, financing

§467. Bonds and other debt instruments, financing

All bonds, notes, bond anticipation notes, notes in the nature of commercial paper, or other instruments, certificates or evidence of indebtedness or obligations issued under this Chapter prior to August 15, 1997, are hereby declared to be valid, legal, binding, and enforceable obligations to the extent of the obligation as provided in any such bonds, notes, instruments, certificates or evidences of indebtedness, and the proceedings relating to the issuance thereof. This Chapter, as it existed immediately prior to August 15, 1997, shall continue to govern all rights and obligations existing under any bonds issued or authorized by a housing authority of this state prior to August 15, 1997. This Section shall be deemed not to have been repealed by the enactment of Parts I, II, and III of this Chapter, with respect to all such bonds. Notwithstanding the foregoing, all obligors and all obligees may agree in writing that any bonds of a housing authority which are outstanding or authorized on August 15, 1997, shall be governed by this Chapter.

Amended by Acts 1950, No. 401, §14; Acts 1997, No. 1188, §1.



RS 40:468 - Issuance of bonds; means for payment

§468. Issuance of bonds; means for payment

On or after August 15, 1997, a housing authority may issue bonds under this Chapter from time to time in its discretion, upon such terms and conditions as it shall deem necessary or desirable, for any purpose permitted under this Chapter. A housing authority may also issue refunding and advance refunding bonds for the purpose of paying or retiring bonds previously issued by it. This Section, without reference to other statutes of the state, shall constitute full and complete authority for the authorization, issuance, delivery, and sale of bonds hereunder, and such authorization, issuance, delivery, and sale shall not be subject to any conditions, restrictions, or limitations imposed by any other law.

Acts 1997, No. 1188, §1.



RS 40:469 - Liability on bonds; debt limitations

§469. Liability on bonds; debt limitations

A. Neither the commissioners of a housing authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof.

B. The bonds and other obligations of a housing authority shall not be a debt of the municipality or parish, the state, or any public agency thereof, and the bonds and obligations shall so state on their face. Except as the state, or a municipality, parish, or other public agency shall otherwise expressly agree, and further except as the bonds of a housing authority, duly authorized by such agreement, shall specifically and directly otherwise provide, neither the state, nor any municipality or parish, nor any public agency other than the housing authority issuing the bonds shall be liable thereon. Nor, in any event, shall such bonds or obligations be payable out of any funds or properties other than those of such issuing housing authority or any guarantor or insurer of such authority.

C. The bonds shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction.

Acts 1997, No. 1188, §1.



RS 40:470 - Issuance of bonds; type, form and sale of bonds

§470. Issuance of bonds; type, form and sale of bonds

A. Bonds of a housing authority shall be authorized by a resolution adopted by a vote of a majority of the board of commissioners.

B. The bonds may be issued in one or more series and shall bear such dates, mature at such times, bear interest at such rates, be in such denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payments, at such places, and be subject to such terms of redemption, with or without premium, as such resolution, its trust indenture or mortgage may provide. Bonds of a housing authority may be issued in zero coupon form or subject to federal taxation of interest thereon if the resolution authorizing issuance so provides.

C. The bonds may be sold at public sale held after notice prior to such sale promulgated in such manner as the authority shall deem appropriate or, if the resolution authorizing issuance of the bonds so provides, they may be sold on a negotiated basis or at private sale without any public advertisement. At the discretion of the housing authority, the bonds may be sold at par, or at any discount or premium, as the resolution authorizing them provides. A housing authority issuing bonds may enter into such agreements and arrangements with third parties for the marketing of its bonds as it shall deem appropriate.

Acts 1997, No. 1188, §1.



RS 40:471 - Signatures validated, presumption of validity of bond

§471. Signatures validated, presumption of validity of bond

A. In case any of the representatives of the housing authority whose signatures appear on any bonds or coupons cease to be commissioners, officers, or agents of the issuing authority before the delivery of such bonds, the signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if the representatives had remained in office until delivery. Any law to the contrary notwithstanding, bonds issued pursuant to this Chapter are fully negotiable.

B. No suit, action, or proceeding involving the validity or enforceability of any bond of a housing authority may be commenced after delivery of the bond. In any suit, action, or proceeding involving the validity or enforceability of any bond of a housing authority or the security therefor, any such bond reciting in substance that it has been issued by the housing authority to aid in financing a development or activity furthering the purposes of this Chapter is conclusively deemed to have been issued in accordance with this Chapter, and any development financed thereby and with respect to which such recitation made shall be conclusively deemed to have been planned, located, and constructed in accordance with this Chapter.

Amended by Acts 1950, No. 401, §15; Acts 1997, No. 1188, §1.



RS 40:472 - Powers of housing authority; securing payment of bonds or lease obligations

§472. Powers of housing authority; securing payment of bonds or lease obligations

A. In connection with the issuance of bonds or the incurring of obligations and in order to secure the payment of such bonds or obligations, a housing authority may:

(1) Pledge all or any part of its gross or net rents, fees, or revenues to which its right then exists or thereafter comes into existence.

(2) Mortgage its real or personal property, then owned or thereafter acquired.

(3) Covenant and agree against pledging all or any part of its returns, fees, and revenues, or against mortgaging all or any part of its real or personal property to which its right or title then exists or may thereafter come into existence or against permitting or suffering any lien on such revenues or property.

(4) Covenant and agree with respect to limitations on its right to sell, lease, or otherwise dispose of any development or any part thereof.

(5) Covenant and agree as to what other or additional debts or obligations may be incurred by it.

(6) Covenant and agree as to the bonds to be issued and as to the issuance of such bonds in escrow or otherwise, and as to the use and disposition of the proceeds thereof.

(7) Provide for the replacement of lost, destroyed, or mutilated bonds.

(8) Covenant and agree against extending the time for the payment of its bonds or interest thereon.

(9) Redeem the bonds and covenant for their redemption and provide the terms and conditions thereof.

(10) Covenant and agree, subject to the limitations of this Chapter, as to the rents and fees to be charged in the operation of a development or developments, the amount to be raised each year or other period of time by rents, fees, and other revenues, and as to the use and disposition to be made thereof.

(11) Create or authorize the creation of special funds for monies held for construction or operating costs, debt service, reserves, or other purposes, and covenant as to the use and disposition of the monies held in such funds.

(12) Prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the minimum required amount of bonds that must be held by holders consenting to an amendment or abrogation in order to authorize the same, and the manner in which such consent may be given.

(13) Covenant and agree as to the use, maintenance, and replacement of its real and personal property, the insurance to be carried thereon and the use and disposition of insurance monies.

(14) Covenant and agree as to the rights, liabilities, powers, and duties arising upon the breach by it of any covenant, condition, or obligation.

(15) Covenant, agree, and prescribe as to events of default and terms and conditions upon which any or all of its bonds or obligations become or may be declared due before maturity, and as to the terms and conditions upon which such declaration and its consequences may be waived.

(16) Vest in a trustee or trustees of the holders of bonds or any proportion of them the right to enforce the payment of the bonds or any covenants securing or relating to the bonds.

(17) Vest in a trustee or trustees the right, in the event of a default by the authority, to take possession and use, operate, and manage any housing development or part thereof, and to collect the rents and revenues arising therefrom and to dispose of such monies in accordance with the agreement of the housing authority with the trustee.

(18) Provide for the powers and duties of the trustee and to limit their liabilities.

(19) Provide the terms and conditions upon which the trustee or the holders of bonds or any proportion of them may enforce any covenant or rights securing or relating to the bonds.

(20) Purchase letters of credit, bond insurance, or any other credit enhancement device that would establish or increase marketability of its bonds.

(21) Pay its obligations with income, revenues, or loan repayments of the development financed with the proceeds of such obligations, or with such proceeds together with a grant from the federal government, or this state, or any public agency thereof, in aid of such development.

(22) Exercise all or any part or combination of the powers granted in this Section.

(23) Make covenants and agreements other than and in addition to the covenants expressly authorized in this Section, of like or different character.

(24) Make any covenants and agreements and do any acts and things necessary or convenient or desirable in order to secure its bonds, or, in the absolute discretion of said authority, to assure the marketability of its bonds, although the covenants, acts or things are not enumerated in this Section.

B. A local housing authority may waive any one or more of the powers stated in this Section; however, any such waiver shall be by resolution duly adopted by the affirmative vote of a majority of the board, which resolution shall set forth the particular circumstances which, in the judgment of the housing authority warrant such waiver.

Amended by Acts 1950, No. 401, §16; Acts 1997, No. 1188, §1.



RS 40:473 - Short-term bond anticipation notes

§473. Short-term bond anticipation notes

A. A housing authority may borrow money for the purposes for which its bonds are to be issued in anticipation of the receipt of proceeds from the sale of such bonds and within the authorized maximum of such bond issue.

B. Bond anticipation notes shall be issued for all monies borrowed under this Section. Such notes may be issued for a period not exceeding five years and may be renewed from time to time for periods not exceeding one year, but each such note, including renewals, shall mature and be paid not later than five years after the date on which the original note was issued. Such notes shall be authorized by resolution of the board of commissioners of the housing authority and shall be in such denomination or denominations, shall bear interest at such rate or rates, shall be in such form, and shall be executed in such manner, as said board of commissioners shall prescribe. Such notes may be sold at public or private sale in the manner and at such price or prices or for such other consideration, including real or personal property, as the authority shall determine, provided that if such notes be renewal notes, they may be exchanged for notes then outstanding on such terms as the authority shall determine.

Amended by Acts 1950, No. 401, §17; Acts 1997, No. 1188, §1.



RS 40:474 - Underwriter as agent

§474. Underwriter as agent

A. In connection with the issuance of any bonds that are to be sold in a public offering, the participating institution and the underwriter of such bonds shall be the housing authority's designated agents for the purpose of preparing all disclosure materials and otherwise ensuring that all requirements of federal and state laws are fully complied with in connection with such offering. The participating institution and such underwriter shall accept such appointment in writing and shall, unless such requirement is expressly waived by the local housing authority, agree to indemnify and hold harmless the housing authority, its representatives, and the state and its public agencies and their respective officials, officers and employees from any and all claims, losses or damages, howsoever arising, resulting from inaccurate, incomplete, false or misleading statements contained in such disclosure materials, except those provided to the participating agency or underwriter by the housing authority or from failure to comply in any respect with the requirements of federal or state laws.

B. As used in this Section, "public offering" means any offering of bonds other than a private placement with a single financial institution, and "underwriter" means any person conducting such public offering as managing underwriter, senior managing underwriter, placement agent, or lead financial institution in a placement involving several financial institutions, or other such person or entity playing a similar role.

Amended by Acts 1950, No. 401, §18; Acts 1997, No. 1188, §1.



RS 40:475 - Enforcing rights of obligee of a housing authority

§475. Enforcing rights of obligee of a housing authority

An obligee of a housing authority, in addition to all other rights conferred on the obligee, subject only to any contractual restrictions binding upon the obligee, may:

(1) By mandamus or other action or proceeding for legal or equitable remedies, compel the housing authority and its representatives to perform each and every term, provision, and covenant contained in any contract of the housing authority with or for the benefit of such obligee, and require the carrying out of all covenants and agreements of the housing authority and the fulfillment of all duties imposed upon the housing authority by this Chapter.

(2) By action or proceeding, enjoin any acts or things which may be unlawful, or the violation of any rights of the obligee.

Acts 1997, No. 1188, §1.



RS 40:476 - Power of housing authority to confer additional rights upon obligee

§476. Power of housing authority to confer additional rights upon obligee

A. A housing authority, by its resolution, trust indenture, mortgage, lease, or other contract, may in its discretion elect to confer upon any obligee holding or representing a specified amount in bonds or other instruments, or holding a lease, such rights as the housing authority determines are necessary or desirable in order to generate revenues or which it otherwise deems to be in its best interests and in furtherance of its purposes. Such rights, which shall be exercisable upon the happening of an event of default as defined in such resolution or instrument, are cumulative of all rights otherwise conferred and may, in the authority's discretion, include any one or more of the following rights, which shall be enforceable by suit, action or proceeding in any court of competent jurisdiction, the right to:

(1) Cause possession of any housing development of any part thereof to be surrendered to an obligee.

(2) Obtain the appointment of a receiver for any housing development or part thereof and of the rents and profits therefrom. If a receiver is appointed, the receiver may enter and take possession of the housing development or any part thereof and operate and maintain it and collect and receive all fees, rents, revenues, or other charges thereafter arising therefrom, and shall keep such monies in separate accounts and apply them in accordance with the obligations of the housing authority as the court directs.

(3) Require the housing authority to account as if it were the trustee of an express trust.

(4) Provide that, after foreclosure sale of the security therefor, the obligee shall be permitted to obtain a judgment or decree for any deficiency due on the indebtedness secured thereby and issue execution on the credit of the housing authority. In such event, except with respect to any property developed with funds provided by the federal government, which shall not be subject to levy pursuant to any deficiency judgment unless the federal government shall have otherwise authorized, such deficiency judgment or decree shall be a lien and charge upon the property of the housing authority, which may be levied on and sold by virtue of an execution or other judicial process for the purpose of satisfying such deficiency judgment or decree. At any such sale of the property by an obligee, either the authority or any municipality or parish with respect to which such authority has been established may purchase the property affected, or it or they may, prior to the institution of a foreclosure action or proceeding, or during such action or proceeding, make such payment or take such other steps as may be necessary to cure any defaults that may have occurred and such steps as may be necessary to protect the property of the authority or the public interest.

B. If conferred, these rights and remedies of the obligee are cumulative and in addition to all other rights and remedies that may be conferred upon him by law or by any contract with the authority.

Amended by Acts 1950, No. 401, §19; Acts 1997, No. 1188, §1.



RS 40:477 - Investment in bonds and authorized for public funds, financial institutions, trusts and fiduciaries

§477. Investment in bonds and authorized for public funds, financial institutions, trusts and fiduciaries

The state and all public agencies therein, all banks, bankers, trust companies, savings banks, and institutions, investment companies, insurance companies, insurance associations, and other persons carrying on a banking or insurance business, and all executors, administrators, guardians, trustees, and other fiduciaries may legally invest any monies or funds belonging to them or within their control in any bonds or other obligations issued by a housing authority, and such bonds and other obligations shall be authorized security for all public deposits; it being the purpose of this Chapter to authorize any of the foregoing to use any funds owned or controlled by them, including but not limited to sinking, insurance, investment, retirement, compensation, pension and trust funds, and funds held on deposit, for the purchase of any such bonds or other obligations; however, nothing in this Chapter shall be construed as relieving any person, firm, or corporation from any duty or exercising reasonable care in selecting securities. This Chapter shall apply notwithstanding any restrictions on investments contained in other laws.

Acts 1997, No. 1188, §1.



RS 40:478 - Issuance of debt instruments other than bonds

§478. Issuance of debt instruments other than bonds

A. In addition to borrowing authorized under R.S. 40:431 and the issuance of bonds under R.S. 40:470, a housing authority may also issue notes, debt certificates, certificates of participation, and other debt or equity instruments, of every kind and description, for the purpose of generating funds to carry out the purposes of this Chapter.

B. Such notes, certificates, or instruments may be issued for such consideration, in such amounts, and upon such terms and conditions as the authority shall deem appropriate, consistent with the requirements of R.S. 40:489.

C. The limitation on liability set forth with respect to bonds in R.S. 40:469 shall also be applicable with respect to any such notes, certificates, or instruments.

D. The housing authority may offer such notes, certificates, or instruments at public or private sale and may enter into such contracts, agreements, and arrangements relating to such sale as it shall deem appropriate.

Amended by Acts 1950, No. 401, §21; Acts 1960, No. 461, §1; Acts 1997, No. 1188, §1.



RS 40:479 - Taxability of bonds and other debt instruments

§479. Taxability of bonds and other debt instruments

All bonds, notes, certificates, and other instruments evidencing indebtedness of a housing authority or any subsidiary thereof or conveying an equity participation in any development of a local housing authority or any subsidiary thereof are deemed to be issued for an essential public and governmental purpose and shall be free of taxation of any kind by this state and its public agencies unless the authority issuing such bonds, notes, certificates, or other instruments shall elect that they be taxable. Any such election shall apply only to the specific issue of bonds, notes, certificates, or other instruments with respect to which such election is expressly made.

Amended by Acts 1950, No. 401, §22; Acts 1997, No. 1188, §1.



RS 40:480 - Essential governmental purpose

§480. Essential governmental purpose

All bonds, notes, certificates, and other instruments evidencing indebtedness or conveying equity participations issued by a local housing authority or any subsidiary thereof are deemed to be issued for an essential governmental purpose.

Acts 1997, No. 1188, §1.



RS 40:481 - Issuance of debt instruments on behalf of others

§481. Issuance of debt instruments on behalf of others

A local housing authority may issue bonds, notes, certificates, or other instruments evidencing indebtedness on behalf of others to carry out any purpose authorized by this Chapter.

Added by Acts 1950, No. 401, §23. Amended by Acts 1997, No. 1188, §1.



RS 40:482 - Limitations on housing authority powers; not-for-profit operation

§482. Limitations on housing authority powers; not-for-profit operation

The operation of housing developments and the other activities permitted to be undertaken by a local housing authority under this Chapter and all income, fees, or revenues derived or generated therefrom and belonging to such local housing authority are for public use and purposes, are not used or held for profit and are governmental functions of state concern. No income, fees, and revenues received by a local housing authority, from whatever source, shall be used as a source of revenue for any municipality or parish establishing said local housing authority or for any other public agency, nor shall any net income, fees, or net revenues be considered profit, but all of the same shall be utilized in the furtherance of the maintenance and enhancement of an adequate supply of decent, safe, and sanitary housing that is affordable to persons of eligible income and for other purposes contemplated by this Chapter.

Acts 1997, No. 1188, §1.



RS 40:483 - Method of operation

§483. Method of operation

A local housing authority shall conduct its affairs in accordance with sound financial and business practices, taking into account the nature of its activities and intended purpose. Further, it shall operate its housing developments in a manner calculated to enable the authority to fix rentals for dwelling accommodations for persons of eligible income at low rates consistent with its acting in a fiscally responsible manner and providing affordable, decent, safe, and sanitary dwelling accommodations for said persons. Therefore, a local housing authority shall establish and charge rents no higher than it shall determine to be necessary to produce revenue which, together with all other available money, revenue, income, and receipts of the authority, from whatever source derived, will be sufficient to:

(1) Pay, when due, all indebtedness of the authority.

(2) Pay all administrative and other costs of operating the authority's developments and programs of assistance.

(3) Pay the administrative and other costs of the maintenance, rehabilitation, renovation, repair, and replacement of the authority's developments and other property.

(4) Otherwise carry out its purposes under this Chapter, including acquiring or creating additional housing developments and acquiring or improving property for other purposes authorized under this Chapter, including community facilities, commercial facilities, mixed income and mixed use developments and all other facilities and developments authorized by this Chapter.

(5) Pay the costs of insurance, including the cost of claims, liabilities, losses, and other expenses incurred in connection with any self-insurance programs.

(6) Provide funds for all required payments in lieu of taxes.

(7) Make all payments required under and otherwise fully perform the authority's obligations under any contract, agreement, or arrangement entered into by the authority, including without limitation those required in connection with any partnership or joint venture entered into by the authority.

(8) Perform the terms of any commitment or guarantee issued or given by the authority.

(9) Provide a reasonable return on the value of the property so as to enable the housing authority to continue to fulfill its duties, including but not limited to the acquisition of additional housing developments, land acquisition, acquisition or construction of buildings, equipment, facilities or other real or personal property for public purposes, including parks or other recreational, educational, welfare or community facilities within its own area of operation.

(10) Accommodate economic factors which affect the financial stability and solvency of the authority's developments and programs.

(11) Pay the cost of actions occasioned by natural disasters and other emergencies.

(12) Create and maintain operating and capital reserves that are reasonable and adequate to ensure the authority's ability to make all payments referred to in this Section and any other matter with respect to which the authority, in its discretion reasonably exercised, determines that the creation and maintenance of a reserve is appropriate. Nothing herein shall be construed to limit the amount which a housing authority may charge for non-dwelling facilities or for dwelling facilities that are not rented to persons of eligible income.

Acts 1997, No. 1188, §1.



RS 40:484 - Use of income or surplus

§484. Use of income or surplus

All income, surplus, and payments received by a local housing authority, or to which such authority shall become entitled, shall be used for carrying out the purposes of this Chapter.

Acts 1997, No. 1188, §1.



RS 40:485 - Application of policies

§485. Application of policies

A local housing authority shall not apply its policies, rules, procedures, criteria, requirements, and exclusions with respect to eligibility of applicants, granting assistance, or enforcing standards relating to occupancy or continuance of assistance in an arbitrary or capricious manner.

Acts 1997, No. 1188, §1.



RS 40:486 - Rights of action

§486. Rights of action

Nothing contained in this Chapter shall create, expressly or by implication, any right, claim, or cause of action in favor of anyone in connection with any failure of a housing authority to exercise any one or more of its discretionary powers.

Acts 1997, No. 1188, §1.



RS 40:487 - Affiliates, applicability of certain laws

§487. Affiliates, applicability of certain laws

A. Affiliates of housing authorities shall not, by virtue of their affiliation with such local housing authorities, become subject to the laws of this state applicable to public agencies and their governing bodies, including but not limited to laws pertaining to open meetings, minimum wage rates applicable to government contracts and employees, if any, procurement of goods and services, and laws relating to public employees.

B. Notwithstanding any provision of Subsection A of this Section to the contrary, affiliates of housing authorities shall be subject to the Public Records Law. For the purposes of the Public Records Law, affiliates of housing authorities shall be considered public bodies.

Acts 1997, No. 1188, §1; Acts 2011, No. 79, §1.

NOTE: See Acts 2011, No. 79, second §2, regarding applicability of Subsection B.



RS 40:488 - Recourse obligations and cross-collateralization

§488. Recourse obligations and cross-collateralization

No guaranty, other recourse obligation, mortgage, or security instrument, or other instrument (recourse instrument) given or entered into by a housing authority in connection with financing the acquisition, creation, modernization, rehabilitation, or replacement of a development, which exposes to foreclosure, loss, or levy any property of the housing authority other than the development being acquired, created, modernized, rehabilitated, or replaced with the proceeds of such financing shall be given or entered into, unless the authority's board of commissioners shall have specifically approved such action by resolution which finds that such action:

(1) Is necessary and essential to acquiring the financing with respect to which such recourse instrument is given or entered into.

(2) Will not unreasonably expose to loss or foreclosure property of the authority other than the development for which financing will be used.

(3) Is prudent and sound as required under R.S. 40:489.

(4) Is commercially reasonable, taking into account the characteristics of the transaction in which such recourse instrument would be given and its relative benefits and potential costs to the authority.

Acts 1997, No. 1188, §1.



RS 40:489 - Financial prudence

§489. Financial prudence

Local housing authorities shall conduct their financial affairs in a prudent and sound manner.

Acts 1997, No. 1188, §1.



RS 40:490 - Tax exemption

§490. Tax exemption

A. All evidences of indebtedness of an authority are issued for a public purpose, are public instrumentalities, and, together with the interest and income thereon, are exempt from taxes. An authority is exempt from the payment of any taxes or fees to the state or any subdivision thereof or to any officer or employee of the state or any subdivision thereof. The property of an authority is exempt from all taxes of the municipality or parish and from all other local taxes.

B. However, except in the parish of East Baton Rouge, unless otherwise provided in Subsection C of this Section, the municipality or parish may:

(1) Fix a sum which shall be paid to it annually by an authority for each housing project located therein;

(2) Agree with an authority or government upon the sum to be paid by the authority for any year or years for a housing project or projects located therein;

(3) Accept or agree to accept a fixed sum or other consideration in lieu of any such payment for any year or years; or

(4) Agree that the authority shall not pay or be liable to pay any sum for housing projects located therein.

C. Notwithstanding the provisions of Subsection B of this Section, the parish of East Baton Rouge and any municipality or school board in that parish may exercise any of the powers granted in Subsection B of this Section. A housing authority in the parish of East Baton Rouge shall make payments in lieu of taxes to a school district in which the housing authority is located.

Amended by Acts 1985, No. 317, §1, eff. July 9, 1985; Acts 2003, No. 1163, §1; Acts 2011, 1st Ex. Sess., No. 12, §1, eff. June 12, 2011.



RS 40:491 - Repealed by Acts 1997, No. 1188, 2.

§491. Repealed by Acts 1997, No. 1188, §2.



RS 40:492 - Repealed by Acts 1997, No. 1188, 2.

§492. Repealed by Acts 1997, No. 1188, §2.



RS 40:493 - Repealed by Acts 1997, No. 1188, 2.

§493. Repealed by Acts 1997, No. 1188, §2.



RS 40:494 - Repealed by Acts 1997, No. 1188, 2.

§494. Repealed by Acts 1997, No. 1188, §2.



RS 40:495 - Repealed by Acts 1997, No. 1188, 2.

§495. Repealed by Acts 1997, No. 1188, §2.



RS 40:496 - Repealed by Acts 1997, No. 1188, 2.

§496. Repealed by Acts 1997, No. 1188, §2.



RS 40:497 - Repealed by Acts 1997, No. 1188, 2.

§497. Repealed by Acts 1997, No. 1188, §2.



RS 40:498 - Repealed by Acts 1997, No. 1188, 2.

§498. Repealed by Acts 1997, No. 1188, §2.



RS 40:499 - Repealed by Acts 1997, No. 1188, 2.

§499. Repealed by Acts 1997, No. 1188, §2.



RS 40:500 - Tenant-housing authority relationship

SUBPART E. OPERATION OF HOUSING AUTHORITIES

§500. Tenant-housing authority relationship

Except as otherwise provided in this Chapter with respect to mixed-income developments or otherwise permitted by law, dwelling units in a local housing authority's developments shall be rented only to households consisting of persons of eligible income at the time of their initial occupancy of such units. Notwithstanding any other provision of law, a local housing authority may allow police officers and maintenance and management employees, not otherwise eligible for residence, to reside in dwelling units in a local housing authority's developments.

Acts 1997, No. 1188, §1.



RS 40:501 - Selection and preferences

§501. Selection and preferences

A. Each housing authority shall adopt and promulgate policies establishing a plan for selection of applicants. The plan shall include standards for eligibility, procedures for prompt notification of eligibility or disqualification, and procedures for maintaining a waiting list of eligible applicants for whom vacancies are not immediately available. Eligible applicants shall be offered available vacancies as provided in said policies. Such policies and plans may, but shall not be required to, include:

(1) That a local housing authority may deny a lease, right of occupancy, or any other assistance to any person, including the family or household of such person, if it determines that such person or any member of such person's household either:

(a) Has committed any fraud or made any misrepresentation or omission deemed material by the local housing authority in connection with any application for assistance.

(b) Has committed any fraud or made any misrepresentation or omission deemed material by the local housing authority in connection with any previous application for any public assistance or in connection with any determination or redetermination of eligibility therefor.

(c) Possesses a personal history which exhibits violent, disruptive, antisocial, or criminal behavior, with or without criminal convictions, which, in the determination of the authority, renders such person unsuitable for occupancy or receipt of assistance.

(d) Because of a history of poor credit or housekeeping or other deficient behavior, is otherwise likely to fail in meeting all lease terms, authority rules and regulations, or other requirements of occupancy or of the authority's program of assistance.

(2) Preferences to give priority to persons displaced by public or private action, to families of veterans and servicemen, to families whose members are gainfully employed, to citizens of the United States or this state, to persons with disabilities or who are elderly and such other preferences, as well as priorities within each preference category, as the local housing authority deems appropriate.

(3) Occupancy standards that provide for offering available units only to families of appropriate size and such other standards relating to occupancy and tenant conduct as the local housing authority deems appropriate.

B. Without limiting the foregoing, the local housing authority may further limit the offering of available units to families of appropriate qualifications in order to comply with state or federal law or regulations or contractual agreements with governmental agencies pursuant to such law or regulations.

C. Nothing contained in this Section shall prevent a housing authority from suspending processing of applications of persons of eligible income unlikely to be offered units within a reasonable time after initial application as determined by the authority or requiring annual renewal of applications.

Acts 1997, No. 1188, §1; Acts 2014, No. 811, §22, eff. June 23, 2014.



RS 40:502 - Differing criteria, requirements, or standards

§502. Differing criteria, requirements, or standards

Nothing contained in this Chapter shall limit the ability of any local housing authority to establish and apply different criteria or requirements with respect to admissions and occupancy, to utilize different methods of establishing and charging rents, or to impose different occupancy standards for different developments or portions thereof or with respect to recipients of assistance in any program designed or intended to differentiate between individual recipients on the basis of their circumstances, actions, or characteristics.

Acts 1997, No. 1188, §1.



RS 40:503 - Continued occupancy after termination of eligibility

§503. Continued occupancy after termination of eligibility

Households who are already in occupancy or are receiving assistance but who become ineligible for occupancy or other assistance may continue their occupancy or receipt of other assistance at the discretion of the local housing authority for such period, upon such terms and conditions, and, in the case of continued occupancy, in exchange for such rent, not less than any applicable minimum rent, as the authority shall determine to be appropriate.

Acts 1992, No. 580, §1; Acts 1997, No. 1188, §1.



RS 40:504 - Lease

§504. Lease

The local housing authority may require that each household occupying a dwelling unit enter into a lease containing such terms and conditions and for such duration as the authority reasonably deems appropriate. No tenant or lessee of, or recipient of assistance from, a local housing authority shall have any right to the renewal of any lease, tenancy, right of occupancy or assistance, except as expressly agreed by the authority. All members of the household who are permitted to reside in a dwelling unit must be identified in any lease of a dwelling.

Acts 1997, No. 1188, §1.



RS 40:505 - Change in family composition

§505. Change in family composition

In the event of a change in the composition of tenant household, the local housing authority may determine which member or members of the household are entitled to continued occupancy for the unexpired lease term or periodic tenancy. A local housing authority may adopt such rules and procedures governing such determinations as it deems appropriate.

Acts 1997, No. 1188, §1.



RS 40:506 - Termination of tenancy

§506. Termination of tenancy

A. Except as expressly provided herein, the landlord tenant relationship, and the termination thereof, is governed by state law applicable to privately owned, residential property.

B. Without limiting the foregoing, a local housing authority may terminate the tenancy of a household or a resident or terminate any other assistance provided by the authority for either:

(1) Any unlawful drug-related activity or other criminal behavior on the part of a recipient or head of household or any member of the household, including any child who is a member thereof, or on the part of any guest or invitee of a member of the household, notwithstanding that the head of household or any other member of the household either:

(a) Was unaware of the misconduct constituting the ground for termination of tenancy.

(b) Did not approve or participate in such misconduct.

(c) Was not personally at fault in connection with such misconduct.

(2) Commission of any fraud or any misrepresentation or omission on the part of any recipient of assistance or member of a resident household in connection with any application for assistance or any determination or redetermination of eligibility therefor, or in connection with any investigation or determination of the local housing authority regarding compliance by the household with the terms of any lease or the authority's rules and regulations.

(3) Any other violation of one or more provisions of any lease, or agreement with the local housing authority to which a recipient of assistance or a resident is a party, or any of the authority's rules or regulations, duly promulgated.

C. Criminal conviction shall not be a requirement or prerequisite to any termination of lease, tenancy, or other assistance which termination is based upon criminal misconduct, nor shall any standard of proof greater than a preponderance of the evidence be applicable in any proceeding involving such termination of lease, tenancy, or other assistance.

D.(1) The local housing authority may not terminate the tenancy of a household or a resident or terminate any other assistance provided by the authority under Paragraph (B)(1) of this Section for reasons of domestic abuse, dating violence, or family violence committed against the head of household, a member of household, or a resident. The local housing authority may terminate the tenancy of or any other assistance provided to the perpetrator of the domestic abuse, dating violence, or family violence.

(2) For purposes of Paragraph (B)(1) of this Section, no person may be considered a guest or invitee of a member of a household without the consent of the head of household or a member of household. Consent is automatically withdrawn when a guest or invitee is a perpetrator of an act of domestic abuse, dating violence, or family violence.

(3) As used in this Subsection:

(a) "Domestic abuse" has the meaning as defined in R.S. 46:2132(3).

(b) "Dating violence" has the meaning as defined in R.S. 46:2151(C).

(c) "Family violence" has the meaning as defined in R.S. 9:362(3).

Acts 1997, No. 1188, §1; Acts 2004, No. 444, §1, eff. June 24, 2004.



RS 40:507 - Community participation

§507. Community participation

A. A local housing authority may require, as a condition to granting or continuing any assistance, that residents and other recipients of such assistance participate in activities for community and neighborhood betterment. Such conditions of assistance may require the performance of work in and around the authority's developments for the maintenance or improvement thereof, the performance of services to benefit residents or others, or work performed elsewhere in the community. Such requirements may vary among individual residents or other recipients of assistance.

B. In establishing conditions of assistance and determining the requirements applicable to individual recipients thereof, local housing authorities shall take into account such individual circumstances as the authority deems appropriate in order to assure that, in the authority's judgment, the requirements are reasonably applied. Individual circumstances so taken into account may include, without limitation, age, disability, and employment status.

C. A local housing authority may require, as a prerequisite to granting assistance, including any lease or right of occupancy of a dwelling unit, that the resident or recipient enter into a tenant participation plan or other similar agreement which sets forth the conditions of assistance and provides for the discontinuance of tenancy or other assistance in the event of the failure of the resident or recipient to satisfy such conditions.

D. Except as and to the extent a local housing authority shall specifically and expressly agree in writing to the contrary, the community participation activities of a resident or other recipient of assistance contemplated by this Section shall not create, for any purpose, a legal relationship of agent/principal or employee/employer between the person performing such community participation activities and the local housing authority requiring such participation or any other public agency for whose benefit such activities may be carried out.

Acts 1950, No. 401, §29; Acts 1997, No. 1188, §1.



RS 40:508 - Property of housing authorities; limitation on access

§508. Property of housing authorities; limitation on access

In order to protect the safety and security of its property and to protect the right of its residents and other tenants to the quiet enjoyment of their property, and the safety and security of their persons and property, a local housing authority may, in addition to any other power or authority contained in this Chapter, limit access to any development or other authority property by persons who are not any of the following: residents or their permitted guests, or employees of the local housing authority, its guests, law enforcement officers, or other persons conducting official business.

Acts 1986, No. 637, §1; Acts 1997, No. 1188, §1.



RS 40:509 - Identification of persons

§509. Identification of persons

A local housing authority may establish and implement such regulations, procedures, and systems as it deems appropriate for the identification of persons and vehicles present on its developments or other property. Such rules, procedures, and systems may include but shall not be limited to requirements for personal identification cards, guest registration and identification, registration of vehicles, restricted pedestrian and vehicular access, and other measures for verification that persons present upon the authority's developments or property are entitled to be so present.

Added by Acts 1989, No. 169, §1, eff. June 22, 1989. Acts 1997, No. 1188, §1.



RS 40:510 - Exclusion or ejection of unauthorized persons

§510. Exclusion or ejection of unauthorized persons

Persons who are present on the developments or other property of the authority, and who are not residents, their guests, or employees of the local housing authority, its guests, law enforcement officers, or others conducting official business, may be excluded from such premises by the local housing authority, and, if said persons shall refuse to leave, after first being requested to do so, said persons shall be considered trespassers who shall be subject to an applicable state or local trespass law. Additionally, and without limiting the foregoing, the local housing authority may obtain injunctions for the temporary or permanent exclusion of such persons from authority property.

Acts 1990, No. 467, §1; Acts 1997, No. 1188, §1.



RS 40:511 - Law cumulative

§511. Law cumulative

Notwithstanding any other provision of this Chapter to the contrary, R.S. 40:508 through 510 shall be cumulative of any other laws of this state relating to civil or criminal trespass, unauthorized entry upon property, or the exclusion or ejection of unauthorized persons from public or private property, all of which laws shall, in addition to R.S. 40:508 through 510, remain applicable to local housing authorities and their developments and property. A local housing authority may elect to exercise its rights under this Section without waiver of its rights or remedies under any other applicable provision of law, and vice versa.

Acts 1997, No. 1188, §1.



RS 40:512 - Annual reports of local housing authorities

§512. Annual reports of local housing authorities

A. Within a reasonable time after the end of each fiscal year, each local housing authority shall prepare a report generally describing such authority's activities for the year then ended. Such report shall contain financial statements fairly depicting the financial condition of the authority, its assets and liabilities, including contingent liabilities, and the results of its operations for the year then ended. The report shall be approved by the local authority's board of commissioners and signed by its chairperson.

B. The annual report of the local housing authority shall be a public record that is available for inspection and copying by members of the general public at the offices of the local housing authority.

C. A local housing authority shall also file its annual report with the municipal or parish clerk, or equivalent official whose duties include receipt and custody of public records of the municipality or parish, promptly upon completion thereof. Regional and consolidated housing authorities shall file annual reports with the appropriate officials of all participating political subdivisions.

Acts 1997, No. 1188, §1.



RS 40:513 - Filing a false report

§513. Filing a false report

Any representative of a local housing authority who knowingly approves, signs, or files an annual report of an authority which is materially false or misleading shall be guilty of misconduct in office.

Acts 1997, No. 1188, §1.



RS 40:514 - Audits

§514. Audits

The financial statements contained in annual reports of local housing authorities with gross revenues of two hundred fifty thousand dollars or more shall be audited annually. Such financial statements of authorities with gross revenues of less than two hundred fifty thousand dollars shall be audited at least biennially.

Acts 1997, No. 1188, §1.



RS 40:515 - Immunity from personal liability of commissioners, officers, employees, and agents

§515. Immunity from personal liability of commissioners, officers, employees, and agents

No representative of a local housing authority shall personally be civilly or criminally liable:

(1) With respect to any matter or act not directly committed or authorized by such person.

(2) For any action, including a direct action or authorization, taken in good faith:

(a) Pursuant to any rule, procedure, or system implemented by an authority to deny access to the authority's developments or property by unauthorized persons, including but not limited to any action to identify any person or to verify such person's authority to be present upon authority property, or to exclude or eject any person determined in good faith to be an unauthorized person.

(b) With respect to disclosure or nondisclosure of information under R.S. 40:526 or any other law pertaining to the confidentiality or disclosure of information or records.

Acts 1997, No. 1188, §1.



RS 40:516 - Authority to indemnify representatives

§516. Authority to indemnify representatives

A. Except as provided in Subsection C of this Section, a housing authority may indemnify a representative of a local housing authority who is made a party to a proceeding, because the representative is or was such, against liability incurred in the proceeding unless either:

(1) The conduct of the representative was outside the scope of his official duties.

(2) The representative's conduct constituted malfeasance in office.

(3) The representative's conduct constituted a wilful or wanton neglect of duty.

B. The termination of a proceeding by judgment, order, settlement, or upon a plea of nolo contendere or its equivalent is not, of itself, determinative that the representative did not meet the standard of conduct described in this Section.

C. A housing authority may not indemnify a representative under this Section in connection with either:

(1) A proceeding by or in the right of a housing authority in which the representative was adjudged liable to the housing authority.

(2) Any other proceeding charging improper personal benefit to the representative in which the representative was adjudged liable on the basis that personal benefit was improperly received by the representative.

D. Indemnification permitted under this Section in connection with a proceeding by or in the right of a housing authority is limited to reasonable expenses incurred in connection with the proceeding.

Acts 1997, No. 1188, §1.



RS 40:517 - Mandatory indemnification

§517. Mandatory indemnification

Notwithstanding that a housing authority has failed or refused to agree to indemnify a representative, it shall indemnify any representative against reasonable expenses incurred by him in connection with any proceeding if the representative is wholly successful, on the merits, in the defense of the proceeding to which he was a party because he was a representative of the housing authority.

Acts 1997, No. 1188, §1.



RS 40:518 - Advance for expenses

§518. Advance for expenses

A. A housing authority may in its discretion pay for or reimburse the reasonable expenses incurred by a representative who is a party to a proceeding in advance of final disposition of the proceeding.

B. Any authorization of payments under this Section shall be made by resolution of the housing authority.

Acts 1997, No. 1188, §1.



RS 40:519 - Determination and authority of indemnification

§519. Determination and authority of indemnification

A. A housing authority may indemnify a representative after a determination has been made that indemnification of the representative is not prohibited pursuant to R.S. 40:516(A) or (C).

B. A determination that indemnification of a representative is permissible shall be made:

(1) By majority vote of a quorum consisting of commissioners not at the time parties to the proceeding.

(2) If a quorum cannot be obtained under Paragraph (1) of this Subsection, by a majority vote of a committee duly designated by the commissioners consisting solely of two or more commissioners not at the time parties to the proceeding. However, commissioners who are parties to the proceeding may participate in designation of the committee.

(3) By special legal counsel selected by the board or its committee in the manner prescribed in Paragraph (1) or (2) of this Subsection or, if a quorum of the commissioners cannot be obtained under Paragraph (1) and a committee cannot be designated under Paragraph (2), the special legal counsel shall be selected by a majority vote of the commissioners, including commissioners who are parties to the proceeding.

C. Authorization of indemnification and evaluation as to reasonableness of expenses shall be made in the same manner as the determination that indemnification is permissible, except that if the determination is made by special legal counsel, authorization of indemnification and evaluation as to reasonableness of expenses shall be made by those entitled under Paragraph (3) of Subsection B to select counsel.

Acts 1997, No. 1188, §1.



RS 40:520 - Insurance

§520. Insurance

A housing authority may purchase and maintain insurance on behalf of a representative against liability asserted against or incurred by a representative who is or was a representative of a housing authority or who, while a representative, is or was serving at the request of the housing authority as a director, officer, partner, trustee, employee, or agent of a partnership, joint venture, employee benefit plan, or other enterprise.

Acts 1997, No. 1188, §1.



RS 40:521 - Indemnification; extent; reimbursement of commissioner expenses as witness

§521. Indemnification; extent; reimbursement of commissioner expenses as witness

A. The indemnification and the provisions for advancement of expenses provided by R.S. 40:515 through 519 shall not be deemed exclusive of any other rights to which a representative may be entitled under any agreement, general or specific action of a housing authority, or otherwise, and shall continue as to a person who has ceased to be a representative and shall inure to the benefit of the heirs, executors, and administrators of such a person. Specifically and not by way of limitation, a housing authority may make or agree to make any further indemnification, including advancement of expenses, of any representative whose agreement for such was approved, adopted, or ratified, before or after such indemnification or agreement is made.

B. Notwithstanding other provisions of this Chapter limiting compensation of commissioners, a housing authority may pay or reimburse expenses incurred by a commissioner in connection with the commissioner's appearance as a witness in a proceeding at the time when the commissioner has not been made a named defendant or respondent to a proceeding.

Acts 1993, No. 772, §1; Acts 1997, No. 1188, §1.



RS 40:522 - Limitations

§522. Limitations

Nothing contained in R.S. 40:515 through 519 shall require or permit any payment to a representative that is redundant to the proceeds of any insurance policy payable to the representative in connection with the same matter as that for which indemnity would otherwise be given. Further, no discretionary payment of indemnity shall be made if such payment would jeopardize the ability of the authority to carry on its customary activities and meet its other obligations.

Acts 1993, No. 772, §1; Acts 1997, No. 1188, §1.



RS 40:523 - Planning and zoning

§523. Planning and zoning

Except as otherwise provided herein, all developments are subject to the planning, zoning, sanitary, and building laws applicable to the locality in which the development is located.

Acts 1993, No. 772, §1; Acts 1997, No. 1188, §1.



RS 40:524 - Exceptions for affordable housing or local housing authorities

§524. Exceptions for affordable housing or local housing authorities

A. In order to facilitate development, redevelopment, and other activities in furtherance of the purposes of this Chapter by local housing authorities and their affiliates, a municipality or parish may grant exceptions to the requirements of:

(1) Zoning ordinances, and other laws, ordinances, and regulations regulating the use, development, and improvement of land or buildings.

(2) Laws, ordinances, and regulations pertaining to historic buildings and structures.

(3) Redevelopment plans, comprehensive plans, and other plans governing municipality or parish land use.

B. However, any such exception shall not compromise essential health and safety standards. This Section shall be cumulative of, and not in limitation of, any existing laws, ordinances, and regulations that permit variances, special exceptions, and other relief from applicable requirements relating to development and improvement of real property.

Acts 1993, No. 772, §1; Acts 1997, No. 1188, §1.



RS 40:525 - Local authority planning participation

§525. Local authority planning participation

With respect to matters relating to the purposes of this Chapter, each municipality or parish or regional planning body of this state shall, in its planning processes, take into account all recommendations of local housing authorities formed by such municipality or parish, or by the municipalities and parishes affected by the actions of such regional planning body.

Acts 1997, No. 1188, §1.



RS 40:526 - Exempt records

§526. Exempt records

Notwithstanding any other law with respect to the availability of public records for inspection, the following records of a housing authority are exempt from public disclosure:

(1) All records in the individual file of a resident, former resident, or applicant for public housing.

(2) All records in the individual file of any landlord or individual providing a dwelling that is in any manner administered by a housing authority.

(3) All lists that identify residents, former residents, and applications. However, statistical compilations are not exempt unless, by identification of location, family size, employment, or similar information, a resident, former resident, or applicant may be identified.

(4) The addresses of any dwellings that are assisted, either directly by the action of the housing authority or as a result of the resident's selection. However, statistical compilations are not exempt unless some or all of them may be specifically identified by address as a result of such compilation.

(5) The home address or personal telephone number of any resident, former resident, applicant, or landlord.

(6) Communications within a housing authority or between a housing authority and other public agencies of an advisory nature to the extent that they cover other than purely factual materials and are preliminary to any final authority determination of policy or action.

(7) Any information in the possession of the authority concerning the criminal history or other background information pertaining to any tenant or applicant for assistance.

(8) Information submitted to a housing authority in confidence and not otherwise required by law to be submitted, where such information should reasonably be considered confidential, and the housing authority has obliged itself in good faith not to disclose the information.

(9) Any other material or information that is otherwise exempt from disclosure under applicable law.

Acts 1997, No. 1188, §1.



RS 40:527 - Permitted disclosure

§527. Permitted disclosure

A housing authority may provide any of the records described in R.S. 40:526:

(1) To any recipient to whom disclosure is authorized pursuant to consent by all adult individuals identified in the record which is to be so disclosed.

(2) To such parties as the housing authority deems necessary when the authority determines that the disclosure is essential to the preservation of life, health, or safety.

(3) To anyone as required by a court order.

(4) To a law enforcement agency without order of court, to the extent the authority deems such disclosure to be appropriate and in the public interest.

(5) To a landlord or prospective landlord for purposes of enabling the landlord to determine an applicant's suitability for initial tenancy or to determine the suitability for continued tenancy of a person receiving assistance from the authority and who is already in occupancy.

(6) To any applicant, tenant, or recipient of assistance to whom such information relates or to such person's designee or legal representative.

(7) To any state or federal public agency as required by law or agreement.

Acts 1997, No. 1188, §1.



RS 40:528 - Disclosure to residents and applicants; limitations

§528. Disclosure to residents and applicants; limitations

Any applicant or recipient of assistance from a housing authority may examine his or her individual file or files at reasonable times and intervals. However, a local housing authority shall have no obligation to disclose to any resident or recipient of assistance any information pertaining to any investigation or confidential law enforcement activity relating to possible criminal misconduct on the part of such person.

Acts 1997, No. 1188, §1.



RS 40:529 - Procedures for procurement of goods and services, sale or disposition of property, personnel management

§529. Procedures for procurement of goods and services, sale or disposition of property, personnel management

Local housing authorities shall adopt policies, rules, and procedures governing the procurement of goods or services, the sale or disposition of authority property, and the management of authority personnel. Such policies, rules, and procedures shall apply to all subsidiaries but not affiliates of a local housing authority, unless the authority, by resolution of its board of commissioners, elects otherwise.

Acts 1997, No. 1188, §1.



RS 40:530 - Conflict of interest

§530. Conflict of interest

All housing authority officials and employees are subject to the state Code of Governmental Ethics.

Acts 1997, No. 1188, §1.



RS 40:531 - Appointment of commissioners to local housing authority

SUBPART F. MISCELLANEOUS

§531. Appointment of commissioners to local housing authority

A.(1) When the governing body of any municipality or parish, as the case may be, has determined, by resolution as set forth in R.S. 40:393, that it is expedient to establish a local housing authority, the chief elected official of the municipality or parish, or if no such official exists, then the governing body itself shall appoint five persons who shall constitute the governing body of the local housing authority and shall be called commissioners.

(2) Notwithstanding any other provision of law to the contrary, when the governing body of the parish of St. John the Baptist has determined, by resolution as set forth in R.S. 40:393, that it is expedient to establish a local housing authority, the governing body of that parish shall appoint five persons who shall constitute the governing body of the local housing authority and shall be called commissioners.

(3) Notwithstanding any other provision of law to the contrary, when the governing body of a parish with a population of not more than forty-six thousand five hundred persons and not less than forty-five thousand five hundred persons based on the latest federal decennial census has determined by resolution as set forth in R.S. 40:393 that it is expedient to establish a local housing authority, the chief elected official of the parish shall appoint five persons who shall constitute the governing body of the local housing authority and who shall be called commissioners.

B.(1) In the city of New Orleans, the governing authority of the housing authority shall consist of eight commissioners, at least two of whom shall be tenants of the housing authority, referred to in this Chapter as "tenant commissioners", and one of whom shall be appointed as provided in Subparagraph (2)(b) of this Subsection, referred to in this Chapter as a "landlord commissioner".

(2)(a) Seven commissioners, excluding the landlord commissioner, shall be appointed by the mayor of the city of New Orleans. The two tenant commissioners shall be chosen from a list of names submitted to the mayor by the Citywide Tenants Council, Inc., of the housing authority. The number of names submitted shall be three for each vacancy to be filled by a tenant commissioner.

(b) The one landlord commissioner shall be appointed by the mayor from a list of three nominees submitted by the Landlords Advisory Committee. No person who has or who is seeking a business or financial relationship with the housing authority or who otherwise has a conflict pursuant to the Code of Governmental Ethics regarding service on the housing authority shall be eligible to be appointed as a landlord commissioner. The committee shall meet within sixty days after any vacancy in the landlord commissioner position and shall nominate the list of landlord commissioners as provided in this Subsection upon a majority vote of the members of the committee present and voting. The committee shall give notice of the purpose, time, and place of such a meeting through the landlord portal on the official website of the housing authority or by publication in the official journal of the city of New Orleans at least seven days prior to the date set for the hearing.

(c) If the mayor fails to make an appointment within sixty days after receipt of the nominations, the city council of New Orleans shall make the appointments from the list of names submitted to the mayor within thirty days.

C. In the parish of Jefferson, the governing authority of the housing authority shall consist of nine commissioners and, notwithstanding any other provision of law to the contrary, such commissioners shall be appointed as provided in this Subsection. Seven of the commissioners shall be appointed by the governing body of the parish. One of such commissioners shall be appointed by the chief executive officer of the parish. One of such commissioners shall be a tenant member of the Marrero Tenants Organization and shall be appointed by the governing authority of said organization.

D. Notwithstanding any other provision of law to the contrary, the Houma-Terrebonne Housing Authority shall be governed by a five-member board of commissioners appointed by the parish president. He shall appoint at least one tenant from housing developments operated by the authority. The tenant commissioner shall serve in accordance with R.S. 40:536 and any other applicable provision of law.

E.(1) The legislature hereby finds and declares that it is a matter of public policy and concern that a tenant of a local housing authority development or recipient of other assistance from such authority shall be a commissioner of the authority and serve in accordance with R.S. 40:536 and any other applicable provision of law.

(2) The tenant commissioner shall recuse himself from participating in a matter which would be in violation of R.S. 42:1112.

(3) The tenant commissioner or the commissioner who is a recipient of other assistance shall be chosen from a list of names submitted to the appointing authority by tenants of a local housing authority development. However, no tenant of a local housing authority shall become or remain a tenant commissioner if delinquent in rental or lease payments to the housing authority.

F. The local housing authority may permit a per diem to each member of the commission of the local housing authority in an amount of not less than seventy-five dollars for each day of his attendance at meetings of the commission from funds of the local housing authority.

Acts 1997, No. 1188, §1; Acts 2001, No. 80, §1, eff. May 24, 2001; Acts 2003, No. 923, §1; Acts 2008, No. 874, §1, eff. July 9, 2008; Acts 2009, No. 407, §1; Acts 2011, 1st Ex. Sess., No. 12, §1, eff. June 12, 2011; Acts 2013, No. 333, §1, eff. June 17, 2013; Acts 2014, No. 791, §14; Acts 2015, No. 419, §1.



RS 40:531.1 - Repealed by Acts 1997, No. 1188, 2.

§531.1. Repealed by Acts 1997, No. 1188, §2.



RS 40:532 - Terms of office for local housing authority commissioner

§532. Terms of office for local housing authority commissioner

A. In the case of local housing authorities, the commissioners who are first appointed shall be designated to serve for terms of one, two, three, four and five years, respectively, from the date of their appointment, but thereafter commissioners shall be appointed for terms of five years. All commissioners shall, except as otherwise provided in R.S. 40:536 and 537, continue to serve until their successors have been duly appointed.

B.(1)(a) Notwithstanding the provisions of Subsection A of this Section, seven commissioners of the Housing Authority of New Orleans, excluding the landlord commissioner, shall serve five-year terms after serving initial terms as provided in this Subparagraph. One member shall serve an initial term of one year, one shall serve two years, one shall serve three years, two shall serve four years, and two shall serve five years as determined by lot at the first meeting of the board.

(b) The seven commissioners serving on August 1, 2015, shall continue to serve until the expiration of their terms. The successors of such commissioners shall be appointed as provided in R.S. 40:531(B). Vacancies shall be filled in the manner of the original appointment; however, if a vacancy occurs prior to the expiration of a term of any such commissioner serving on August 1, 2015, the mayor of the city of New Orleans shall appoint a commissioner to fill the vacancy in the same manner as the original appointment. The commissioner appointed shall serve for the remainder of the unexpired term.

(2) The one landlord commissioner appointed pursuant to R.S. 40:531(B) shall serve terms concurrent with the mayor. A vacancy shall be filled in the manner of the original appointment.

Amended by Acts 1950, No. 401, §27; Acts 1997, No. 1188, §1; Acts 2015, No. 419, §1.



RS 40:533 - Vacancies in local authorities

§533. Vacancies in local authorities

Any vacancy in an unexpired term shall be filled for the remainder of the term. Vacancies shall be filled by the same authority and in the same manner as the original appointment.

Amended by Acts 1950, No. 401, §28; Acts 1952, No. 127, §15; Acts 1954, No. 80, §1; Acts 1997, No. 1188, §1.



RS 40:534 - Certificate of appointment or reappointment

§534. Certificate of appointment or reappointment

A certificate of appointment or reappointment of any commissioner appointed or reappointed by the chief elected official or governing body of a municipality or parish, as the case may be, shall be filed with the secretary or clerk of the governing body of the municipality or parish, and such certificate shall be conclusive evidence of the proper appointment of such commissioner.

Acts 1997, No. 1188, §1; Acts 2003, No. 923, §1.



RS 40:535 - Eligibility of commissioners

§535. Eligibility of commissioners

Every commissioner shall be a resident of the area of operation of the housing authority which he or she has been appointed to serve. However, if after appointment a commissioner ceases to reside in the local housing authority's area of operation, his or her term of office shall automatically terminate and a successor shall be appointed to fill such vacancy in the manner provided in R.S. 40:533. Any commissioner who ceases to reside within the area of operation of the local housing authority in which such commissioner serves shall immediately so inform the board of commissioners of the authority and the appointing authority of his or her change in residence. Commissioners shall be adult persons of integrity. No person who has been convicted of a felony shall be eligible for appointment or service as a commissioner.

Acts 1997, No. 1188, §1.



RS 40:536 - Tenant commissioners

§536. Tenant commissioners

Tenancy in a local housing authority development or receipt of other assistance from such authority shall not preclude the appointment of any person to serve as a commissioner. Notwithstanding any other Subpart of this Chapter, a resident or recipient of other assistance who is a commissioner may participate in any decision of the authority except a decision that specially affects his or her individual interests. In the event that the appointing authority intends that a commissioner's appointment is made within the intention that such commissioner represent the persons assisted by said local housing authority, then his or her certificate of appointment shall so state. In the event that any such commissioner so appointed and designated shall cease to reside in a development of, or otherwise cease to receive assistance from, the authority which such person serves as commissioner, then his or her term of office shall automatically terminate, and a successor shall be appointed to fill such vacancy in the manner provided in this Subpart.

Amended by Acts 1985, No. 317, §1, eff. July 9, 1985; Acts 1997, No. 1188, §1.



RS 40:537 - Removal of commissioners

§537. Removal of commissioners

A.(1) A commissioner of a local housing authority may be removed for neglect of duty, misconduct in office, or conviction of any felony.

(2) A commissioner of a local housing authority in any municipality or parish may be removed on any such grounds by the chief elected official of the municipality or parish appointing the commissioner, or if no chief elected official exists, then by the governing body thereof.

(3) A commissioner of a local housing authority in the parish of St. John the Baptist may be removed on any such grounds by the governing body of the parish appointing the commissioner.

(4) A commissioner of a regional or consolidated housing authority may be removed on any such grounds by the governing body of the municipality or parish that originally appointed the commissioner.

(5) Notwithstanding any other provision of law to the contrary, a commissioner of a local housing authority in any parish with a population of not more than forty-six thousand five hundred persons and not less than forty-five thousand five hundred persons based on the latest federal decennial census may be removed on any such grounds by the chief elected official appointing the commissioner.

(6) Notwithstanding any other provision of law to the contrary, the landlord commissioner appointed pursuant to R.S. 40:531(B) may be removed by the appointing authority for neglect of duty or misconduct in office. A landlord commissioner convicted of a felony while serving as a commissioner shall be disqualified and removed from office by the appointing authority.

B.(1) The chief elected official or the governing body of the municipality or parish, as the case may be, which seeks to remove a commissioner shall send a notice of removal to such commissioner, which notice shall set forth the charges against the commissioner. Unless, within ten days from the receipt of such notice, such commissioner files with the clerk or secretary of the municipality's or parish's governing body a request for a hearing before the governing body, the commissioner shall be deemed removed from office. If a request for hearing is so filed, the governing body of the municipality or parish, as the case may be, shall hold a hearing, not sooner than ten days subsequent to the date a hearing is requested, at which the commissioner shall have the right to appear in person or by counsel and the governing body shall determine whether the removal shall be upheld. If the removal is not upheld by the governing body, the commissioner shall continue to hold office.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, the appointing authority seeking to remove a commissioner pursuant to Paragraph (A)(6) of this Section shall send a notice of removal to such commissioner, which notice shall set forth the charges against the commissioner. Unless such commissioner files with the appointing authority a request for a hearing before the appointing authority within ten days after receipt of such notice, the commissioner is deemed removed from office. If a request for hearing is so filed, the appointing authority shall hold a hearing no earlier than ten days after the filing of the request for a hearing at which hearing the commissioner has the right to appear in person or by counsel and the appointing authority shall determine whether the removal is to be upheld. If the removal is not upheld by the appointing authority, the commissioner shall continue to hold office.

Acts 1997, No. 1188, §1; Acts 2003, No. 923, §1; Acts 2011, 1st Ex. Sess., No. 12, §1, eff. June 12, 2011; Acts 2013, No. 333, §1, eff. June 17, 2013; Acts 2014, No. 791, §14; Acts 2015, No. 419, §1.



RS 40:538 - Validity of actions of board of commissioners

§538. Validity of actions of board of commissioners

No action taken by the commissioners of an authority shall be invalid because of the ineligibility of any commissioner to serve in such capacity. All actions taken by a board of commissioners shall be presumed valid unless otherwise shown by clear and convincing evidence.

Acts 1997, No. 1188, §1.



RS 40:539 - Selection of chairman and vice chairman; executive director; hiring of employees

§539. Selection of chairman and vice chairman; executive director; hiring of employees

A.(1) The mayor of the municipality or the governing body of the parish, as the case may be, shall designate the first chairman of the municipality or parish authority, but thereafter the authority shall select a chairman from among its commissioners.

(2) The authority shall also select a vice chairman from its commissioners.

B. Every regional or consolidated housing authority shall elect a chairman from among its commissioners. The commissioners may select any other officers which the authority requires.

C.(1) The authority shall select a secretary who shall be the executive director and chief executive and administrative officer of the authority. The authority shall enter into an employment contract with the executive director for a term not to exceed five years. The employment contract shall fix the compensation of the executive director and such other terms of employment as the authority may determine.

(2) The executive director shall employ such housing authority staff and employees, permanent and temporary, as shall be necessary to carry out the functions of the authority. The executive director shall determine the qualifications, duties, and compensation of the employees of the authority. The executive director shall have authority over termination of employment. In carrying out his functions and responsibilities, the executive director shall be subject to applicable civil service laws, rules, and regulations and policies of the authority.

(3) The executive director shall exercise administrative supervision over all employees of the authority, and all employees of the authority shall be responsible to the executive director for the accomplishment of their duties. The executive director shall organize the personnel of the authority in the most efficient manner to accomplish the purposes of the authority.

(4) Housing authority staff and employees shall consist of professional, technical, administrative, and clerical personnel necessary to carry out the purposes and objectives of the housing authority.

(5) The authority, after receiving the recommendations of the executive director, may employ its own counsel and legal staff to perform any legal services it may require. Also, any authority, municipality, or parish may call upon the principal legal officer of the municipality, or parish, as the case may be, for any legal services which it requires.

(6) The authority may arrange or contract for the furnishing by any person or agency, public or private, of services, privileges, works, or facilities for or in connection with its developments or the occupants thereof. Notwithstanding anything to the contrary contained in this Chapter or in any other provision of law, the authority may agree to any conditions attached to federal financial assistance relating to the determination of prevailing salaries or wages or payment of not less than prevailing salaries or wages or compliance with labor standards, in the development or administration of developments, and may include in any contract awarded or entered in connection with a development, stipulations requiring that the contractor and all subcontractors comply with the requirements as to minimum salaries, wages, and maximum hours of labor, and comply with any conditions attached to the financial aid of the development.

(7) The authority may employ accountants, appraisers, technical experts, and such other officers, agents, and employees, as it may require and shall determine their qualifications, duties, compensation, and term of office. A local housing authority may delegate to one or more of its agents or employees such powers and duties as it may deem proper. With respect to the employment of its staff, a local housing authority shall enjoy the exemptions contained in R.S. 40:406.

(8)(a) Except as provided in the Constitution of Louisiana and as may otherwise be authorized by the State Civil Service Commission, all employees of the authority, except authority members, the executive director, and one other employee whom the authority shall designate and employ, and except professional employees employed on a contract basis, shall be in the classified state civil service.

(b) Notwithstanding any provision of Subparagraph (a) of this Paragraph or of any other law to the contrary, the Housing Authority of New Orleans shall not be considered to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana, and employees of the authority shall not be included in the state civil service.

(c) Notwithstanding any provision of Subparagraph (a) of this Paragraph or of any other law to the contrary, the Cottonport Housing Authority shall not be considered to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana, and employees of the authority shall not be included in the state civil service.

(d) Notwithstanding any provision of Subparagraph (a) of this Paragraph or of any other law to the contrary, the housing authority of Denham Springs shall not be considered to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana, and employees of the authority shall not be included in the state civil service.

(e) Notwithstanding any provision of Subparagraph (a) of this Paragraph or of any other law to the contrary, the Housing Authority of the Town of Oil City shall not be considered to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana, and employees of the authority shall not be included in the state civil service.

Acts 1997, No. 1188, §1; Acts 2008, No. 101, §1, eff. June 9, 2008; Acts 2013, No. 75, §1; Acts 2014, No. 827, §1; Acts 2015, No. 95, §1; Acts 2016, No. 127, §1.



RS 40:540 - Compensation; expense reimbursements to commissioners

§540. Compensation; expense reimbursements to commissioners

A. Except as otherwise approved by the governing body of the municipality or parish for which the local housing authority was formed, or, in the case of regional or consolidated housing authorities, the governing bodies of the municipalities and parishes participating therein, commissioners shall receive no compensation for their services, but shall be entitled to reimbursement for necessary expenses, including travel expenses, incurred in connection with the discharge of their duties.

B. Subject to said approval, a board of commissioners may authorize compensation, provided that:

(1) The method of compensation shall be uniformly applied with respect to all commissioners.

(2) Payment shall be made only in connection with actual participation in meetings or other authority activities on a per diem basis.

(3) Payments to any commissioner shall be reasonably related to the efforts expended.

Acts 1997, No. 1188, §1.



RS 40:541 - Dissolution of local housing authorities

§541. Dissolution of local housing authorities

Any local housing authority may, by written resolution, elect to dissolve, provided that no such dissolution or any transfer of property pursuant to dissolution shall occur unless all of the following conditions are met:

(1) The governing body of the municipality or parish which established the local housing authority so dissolving shall have consented thereto.

(2) The dissolving authority shall have designated another local housing authority or another municipality, parish, or public agency of this state, which may be the municipality or parish for which the authority was formed, as the transferee of its assets and liabilities in dissolution.

(3) The local housing authority, municipality, parish, or other public agency receiving such property or assets and the political subdivision which established its consent thereto by resolution.

(4) All obligees of bonds or other evidences of indebtedness of such transferring or dissolving authority, or the trustees for such obligees, or the federal government if the bonds or other obligations are secured by any contract right pursuant to a contract between the transferring authority and the federal government, shall have consented thereto in writing, or adequate provision shall have been made for the payment of such bonds or other obligations, by escrow or otherwise, the performance without breach or default of an obligation secured only by one or more developments or the income thereof shall be deemed to be "adequate provision". Further, no such transfer shall in any way diminish or impair the obligations of any transferring authority.

Acts 1997, No. 1188, §1.



RS 40:542 - Rights and obligations upon transfer, dissolution

§542. Rights and obligations upon transfer, dissolution

Within a reasonable time subsequent to approval by all necessary parties of a local housing authority's resolution to dissolve, the authority shall transfer its assets and liabilities to the transferee designated in the resolution. Upon the transfer of any of the authority's property, the receiving local housing authority, municipality, parish, or other public agency shall have all right, title, and interest in and to such property and all duties and obligations arising out of the transfer of such property as the transferring authority had. Upon dissolution and transfer, all rights, contracts, agreements, obligations, and property, real and personal, of such transferring authority, shall be in the name of, and vest in, such receiving local housing authority, municipality, parish, or other public agency, and all obligations of such transferring local housing authority shall be the obligations of such receiving local housing authority, municipality, parish or other public agency. All rights and remedies of any person against such transferring local housing authority may be asserted, enforced, and prosecuted against such receiving local housing authority, municipality, parish, or other public agency. All rights and remedies of any person against such transferring local housing authority may be asserted, enforced, and prosecuted against such receiving local housing authority, municipality, parish, or other public agency to the same extent as they might have been asserted, enforced, and prosecuted against such transferring local housing authority.

Acts 1997, No. 1188, §1.



RS 40:543 - Area of operation after dissolution

§543. Area of operation after dissolution

After any dissolution and transfer, notwithstanding anything contained in R.S. 40:396, the area of operation of the receiving local housing authority shall include, nonexclusively, the area of operation of the transferring local housing authority.

Acts 1997, No. 1188, §1.



RS 40:544 - Dissolution of regional and consolidated housing authorities

§544. Dissolution of regional and consolidated housing authorities

A regional or consolidated housing authority desiring to dissolve may do so in the same manner as provided in R.S. 40:542, provided that consent of all participating municipalities and parishes shall be required and the transfer of property and assets of the regional or consolidated housing authority upon dissolution may be effected either to a single transferee or to multiple transferees, as the authority shall determine, subject to approval by the participating political subdivisions.

Acts 1997, No. 1188, §1.



RS 40:545 - Private rights of action; third party beneficiary rights

§545. Private rights of action; third party beneficiary rights

Except with respect to enforcing any right to indemnification under R.S. 40:516 or any right of an obligee under R.S. 40:475 and 476, and notwithstanding any other provision of law to the contrary, this Chapter shall not confer upon any person or organization a right of action in any court to enforce this Chapter. Except as otherwise stated in this Section, any and all rights to enforce this Chapter are vested exclusively in housing authorities and the municipalities and parishes of this state that establish housing authorities, and without limiting the foregoing, no person or entity not expressly named as a party to a contract entered into by a housing authority shall have any right of action, by virtue of the status of such person or entity as a third party beneficiary of such contract, or otherwise based upon such contract. Any claim or action in violation of this Section shall be absolutely null and void.

Acts 1997, No. 1188, §1.



RS 40:546 - Meetings of commissioners

§546. Meetings of commissioners

Nothing contained in this Part prevents meetings of the commissioners of a housing authority anywhere within the perimeter boundaries of the area of operation of the authority or within any additional area where the housing authority is authorized to undertake a housing project.

Acts 1997, No. 1188, §1.



RS 40:547 - Validating provisions

§547. Validating provisions

A. The creation and establishment of housing authorities pursuant to, or purporting to be pursuant to, this Chapter, together with all proceedings, acts and things undertaken, performed, or done with reference thereto, are hereby validated, ratified, confirmed, approved, and declared legal in all respects, notwithstanding any want of statutory authority or defect or irregularity in such acts or proceedings. Said housing authorities are hereby constituted and declared to be bodies corporate and politic with all the powers, rights, and duties set forth in this Chapter and any amendments thereto.

B. All contracts, agreements, obligations, and undertakings of housing authorities heretofore entered into relating to financing or aiding in the development, construction, maintenance, or operation of any housing or redevelopment development or developments or to obtaining aid therefor from the federal government, including, without limiting the generality of the foregoing, loan and annual contributions contracts and leases with the federal government, agreements with municipalities or other public bodies, including agreements which are pledged or authorized to be pledged for the protection of the holders of any notes or bonds issued by housing authorities or which are otherwise made a part of the contracts with such holders of notes or bonds, relating to cooperation, contributions, grants, payments, if any, in lieu of taxes, furnishing of municipal services and facilities, and the elimination of unsafe and insanitary dwellings, and contracts for the construction of housing developments, together with all proceedings, acts and things heretofore undertaken, performed, or done with reference thereto, are hereby validated, ratified, confirmed, approved, and declared legal in all respect, notwithstanding any defect or irregularity therein or any want of statutory authority.

C. All proceedings, acts, and things heretofore undertaken, performed, or done in or for the authorization, issuance, sale, execution, and delivery of notes and bonds by housing authorities for the purpose of financing or aiding in the undertaking of a housing or redevelopment development or developments and all notes and bonds heretofore issued by housing authorities are hereby validated, ratified, confirmed, approved, and declared legal in all respects, notwithstanding any defect or irregularity therein or any want of statutory authority.

Acts 1997, No. 1188, §1.



RS 40:548 - Filing false reports on income; penalty

§548. Filing false reports on income; penalty

Whoever files a false report of his income with any housing authority, with knowledge of its falsity, shall be fined not more than five hundred dollars, or shall be imprisoned for not more than six months, or both.

Acts 1997, No. 1188, §1.



RS 40:549 - Legal construction

§549. Legal construction

This Chapter shall be construed liberally to effect the charitable and public purposes thereof.

Acts 1997, No. 1188, §1.



RS 40:550 - Partial invalidity; severability

§550. Partial invalidity; severability

If any provision of this Chapter or the application thereof to particular circumstances is held unconstitutional or otherwise invalid, the remainder of the Chapter or the application of that provision to other circumstances shall not be affected. In such event it is the intention of the legislature that this Chapter would have been adopted without the inclusion of the provision held to be unconstitutional or otherwise invalid.

Acts 1997, No. 1188, §1.



RS 40:561 - Definitions

SUBPART G. WAGE RECORDS AND SSI TAX EXEMPTION

AND UNEMPLOYMENT COMPENSATION INFORMATION

§561. Definitions

As used in this Subpart, the following terms shall apply unless the context clearly states otherwise:

(1) "Applicant" means a person applying for benefits under a public housing assistance program covered by HUD and with respect to whom wage record and unemployment compensation information is sought.

(2) "Consent form" means the Authorization for Release of Information Form authorized for use by HUD.

(3) "Disclose" or "disclosure" means the release of information or data with the consent, as indicated by a signed consent form, of the individual or individuals to whom the information pertains by either the division of unemployment insurance or the housing authority.

(4) "HUD" means the United States Department of Housing and Urban Development.

(5) "Information" means wage record and unemployment compensation information.

(6) "Louisiana Workforce Commission" means the Louisiana Workforce Commission and its subdivisions, including the office of unemployment insurance administration, or its successor.

(7) "Participant" means a person who receives benefits under a program covered by HUD and with respect to whom wage record or unemployment compensation information is sought.

(8) "Participating housing authority" means a housing authority that has entered into a cooperative agreement with the state Louisiana Workforce Commission.

(9) "Unemployment compensation information" means unemployment compensation claim or payment information from the administrator of the Louisiana Employment Security Law.

(10) "Wage record" means wage record information reported to the state by employers on a quarterly basis as provided in R.S. 23:1660(A).

Acts 1997, No. 1172, §6, eff. June 30, 1997; Acts 1997, No. 1188, §1; Acts 2007, No. 113, §3; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 40:562 - Housing authorities' ability to obtain information

§562. Housing authorities' ability to obtain information

Notwithstanding any provisions of law to the contrary, particularly the provisions of R.S. 23:1660(C), any housing authority in the state and the Louisiana Workforce Commission may enter into a cooperative agreement for the ongoing disclosure of wage records and unemployment compensation data. Such disclosure shall be made through a computer matching operation to be used by the housing authorities to determine initial and continuing eligibility of applicants for and participants in any housing assistance program covered by the United States Department of Housing and Urban Development.

Acts 1997, No. 1188, §1; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 40:563 - Procedures

§563. Procedures

A. Each participating housing authority shall establish conditions, safeguards, and procedures for the ongoing disclosure of any information received under the authority of this Subpart. These procedures shall be in writing and shall be available, upon request, to all applicants and participants.

B. Each participating housing authority shall comply with the following measures to protect the confidentiality and unauthorized access or disclosure of wage record and unemployment compensation information:

(1) Wage record and unemployment compensation information shall be used only to the extent necessary to assist in the valid administrative needs of the housing authority performing HUD related activity.

(2) The information shall be stored in a place physically secure from access by unauthorized persons.

(3) Information in electronic format shall be stored and processed in such a way that unauthorized persons cannot retrieve the information by means of computer, remote terminal, or other means.

(4) Only authorized personnel shall be given access to on-line files that may be created by the participating housing authorities.

C. No participating housing authority shall disclose any information provided under this Subpart except as follows:

(1) Any information may be given to the individual who is the subject of the information.

(2) Information about an individual may be given to an individual's attorney or other agent duly authorized by sworn affidavit if the information is needed in connection with a claim for HUD benefits or to respond to the housing authority's administrative findings.

(3) The housing authority may release this information as permitted by state and federal law.

(4) Any information may be given to HUD or another housing authority which administers programs covered under HUD, provided that each such housing authority agrees in writing to protect the confidentiality of such information in a manner consistent with the provisions of this Subsection.

Acts 1997, No. 1188, §1.



RS 40:564 - Violations

§564. Violations

A. Any person who knowingly and willfully requests or obtains any wage record or unemployment compensation information under false pretense, or who knowingly and willfully discloses any such information in any manner to any individual not entitled under law to receive it shall be subject to criminal and civil penalties under all appropriate federal and state laws, including R.S. 23:1660(C) related to the improper disclosure of wage records and unemployment compensation data and federal penalties for improper disclosure of information of public housing authority records which are covered under the Privacy Act of 1974.

B. The contact person at any participating housing authority receiving wage record and unemployment insurance information shall promptly report any suspected or known request or disclosure violations to the Louisiana Workforce Commission and shall immediately deny the persons involved further access to such information.

Acts 1997, No. 1188, §1; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 40:565 - Repealed by Acts 1954, No. 710, 1

§565. Repealed by Acts 1954, No. 710, §1



RS 40:566 - Repealed by Acts 1997, No. 1188, 2.

§566. Repealed by Acts 1997, No. 1188, §2.



RS 40:567 - Repealed by Acts 1997, No. 1188, 2.

§567. Repealed by Acts 1997, No. 1188, §2.



RS 40:568 - Repealed by Acts 1997, No. 1188, 2.

§568. Repealed by Acts 1997, No. 1188, §2.



RS 40:569 - Repealed by Acts 1997, No. 1188, 2.

§569. Repealed by Acts 1997, No. 1188, §2.



RS 40:570 - Title

PART II. HOUSING COOPERATION LAW

§570. Title

This Part may be referred to as the "Housing Cooperation Law".

Acts 1997, No. 1188, §1.



RS 40:571 - Finding and declaration of necessity

§571. Finding and declaration of necessity

It has been found and declared in the Housing Authorities Law that there generally exist in urban and rural sections throughout the state, slum or blighted areas, unsafe or insanitary dwelling accommodations and a shortage of safe and sanitary dwelling accommodations for persons of low income; that these conditions constitute a menace to the health, safety, morals, and welfare of the residents of the state and impair economic values; and that the public interest requires the remedying of these conditions. It is hereby found and declared that the assistance herein provided for the remedying of the conditions set forth in the Housing Authorities Law constitutes a public use and purpose and an essential governmental function for which public monies may be spent and other aid given; that it is a proper public purpose for any state public body to aid any housing authority operating within its boundaries or jurisdiction, or any housing development or redevelopment project located therein; as the state public body derives immediate benefits and advantages from such an authority development or project; and that the provisions hereinafter enacted are necessary and in the public interest.

Acts 1997, No. 1188, §1.



RS 40:572 - Definitions

§572. Definitions

The following terms, whenever used or referred to in this Part, have the following respective meanings, unless a different meaning clearly appears from the context:

(1) "Blighted area" means an area, other than a slum area, where by reason of the predominance of defective or inadequate street layout, faulty lot layout in relation to size, adequacy, accessibility or usefulness, submergence of lots by water or other insanitary or unsafe conditions, deterioration of site improvements, failure to install public utilities, diversity of ownership, tax delinquency, defective or unusual conditions of title, improper subdivision or obsolete platting, or any combination of such factors, the development of such blighted area, which may include some incidental building or improvements, into predominantly housing uses is being prevented.

(2) "Federal government" includes the United States or any agency or instrumentality, corporate or otherwise, of the United States.

(3) "Governing body" means the commission council, board of aldermen, council, board of commissioners, or other body having charge of the fiscal affairs of a state public body.

(4) "Housing authority" means any housing authority created by or pursuant to the Housing Authorities Law of this state.

(5) "Housing development" means any work or undertaking of a housing authority pursuant to the Housing Authorities Law or any similar work or undertaking of the federal government.

(6) "Redevelopment project" shall mean any work or undertaking:

(a) To acquire slum areas or blighted areas, including lands, structures or improvements the acquisition of which is necessary in order to assure the proper clearance and redevelopment of the entire slum or blighted area and to prevent the spread or recurrence of slum conditions or conditions of blight, thereby protecting the public health, safety, morals or welfare.

(b) To clear any areas acquired and install, construct, or reconstruct streets, utilities, and site improvements essential to the preparation of sites for uses in accordance with the redevelopment plan.

(c) To sell, lease, or otherwise make available land so acquired for residential, recreational, commercial, industrial or other use in accordance with the redevelopment plan.

(d) To make provisions for the repair, renovation, or rehabilitation of buildings and structures in the area so acquired in accordance with the redevelopment plan. The term "redevelopment project" also may include the preparation of a redevelopment plan and the initiation, planning, survey and other work incident to a redevelopment project and also the preparation of all plans and arrangements for carrying out a redevelopment project.

(7) "State public body" means any municipality, parish, commission, board district, authority, other subdivision or public corporation, or other public body of the state.

Acts 1997, No. 1188, §1.



RS 40:573 - Cooperation in undertaking housing projects

§573. Cooperation in undertaking housing projects

For the purpose of aiding and cooperating in the planning, undertaking, construction, or operation of housing developments or redevelopment projects located within the area in which it is authorized to act, any state public body may, upon such terms as it determines:

(1) Dedicate, sell, convey, or lease any of its interest in any property, or grant servitudes or other rights or privileges therein to a housing authority or to the federal government.

(2) Cause parks or playgrounds or recreational, community, educational, water, sewer, or drainage facilities, or any other works which it is otherwise empowered to undertake to be furnished adjacent to or in connection with such developments or projects.

(3) Furnish, dedicate, close, pave, install, grade, regrade, plan, or replan streets, roads, alleys, sidewalks or other places which it is otherwise empowered to construct.

(4) Plan or replan, zone or rezone, any part of the state public body; or make exceptions to any of its building regulations and ordinances. Municipalities may also change their maps.

(5) Cause any services to be furnished to the housing authority which it is empowered to furnish.

(6) Enter into agreements with respect to the exercise by it of its powers relating to the repair, elimination, or closing of unsafe, insanitary, or unfit dwellings.

(7) Employ any funds belonging to it or within its control, including funds derived from the sale or furnishing of property or facilities to a housing authority, in the purchase of the bonds or other obligations of a housing authority; and exercise all the rights of any holder of such bonds or other obligations.

(8) Accept as security for its deposits any bonds or other obligations of any housing authority created under the Housing Authorities Law.

(9) Do any and all things, necessary or convenient, to aid and cooperate in the planning, undertaking, construction, or operation of such developments or projects.

(10) Incur the entire expense of any public improvements made by it in exercising the powers granted in this Part. However, it shall be the responsibility of the state public body to make available to those families who have been deprived of living accommodations through the removal of these structures as provided for in this Part, living quarters either in housing developments or through private enterprise at a comparable rate of rent as was previously paid. When a dwelling or business is condemned and demolished, the property owner shall retain his equity in the land, regardless of whether it is subsequently subdivided, unless the land is expropriated for a municipal use such as a playground, school, street, or municipal building.

(11) Enter into agreements, which may extend over any period, with a housing authority respecting action to be taken by the state public body pursuant to any of the powers granted by this Part. If at any time title to, or possession of, any development is held by any public body or governmental agency authorized by law to engage in the development or administration of low rent housing or slum clearance projects, including any agency or instrumentality of the United States of America, the provisions of such agreements shall inure to the benefit of and may be enforced by such public body or governmental agency.

(12) Conduct public hearings on a proposed housing development or redevelopment project for its planning, undertaking, construction, or operation. Notice of such public hearing shall be given to the legislators within whose district the development or redevelopment project is located.

Acts 1997, No. 1188, §1; Acts 2003, No. 1095, §1, eff. July 2, 2003.



RS 40:574 - Exception of contracts from requirements of appraisal; advertising and bidding

§574. Exception of contracts from requirements of appraisal; advertising and bidding

Any sale, lease, or other agreement provided for in R.S. 40:573 may be made by a state public body without appraisal, public notice, advertising, or public bidding.

Acts 1997, No. 1188, §1.



RS 40:575 - Exception of certain developments from regulations of state public body

§575. Exception of certain developments from regulations of state public body

With respect to any housing development which a housing authority has acquired or taken over from the federal government and which the housing authority by resolution has found to have been constructed in a manner that will promote the public interest and afford necessary safety, sanitation, and other protection, no state public body shall require any changes to be made in the housing development or the manner of its construction or take any other action relating to its construction.

Acts 1997, No. 1188, §1.



RS 40:576 - Agreements on taxes due by housing authority; East Baton Rouge Parish excepted

§576. Agreements on taxes due by housing authority; East Baton Rouge Parish excepted

In connection with any housing development located wholly or partly within the area in which it is authorized to act, any state public body, except in East Baton Rouge Parish, may agree with a housing authority or the federal government that a certain sum be paid by the authority in lieu of taxes for any year or period of years or that no taxes be paid it by the authority for any year or years on the property included in the development.

Acts 1997, No. 1188, §1.



RS 40:577 - Advances to housing authority

§577. Advances to housing authority

Any parish or municipality located in whole or in part within the area of operation of a housing authority may, from time to time, lend or donate money to the authority or agree to take such action.

Acts 1997, No. 1188, §1.



RS 40:578 - Procedure for exercising powers

§578. Procedure for exercising powers

The exercise by a state public body of the powers granted it in this Part shall be authorized by resolution of its government body, adopted by a majority of the members thereof present at the meeting of the governing body. This resolution may be adopted at the meeting at which it is introduced. It shall take effect immediately and need not be laid over, published, or posted.

Acts 1997, No. 1188, §1.



RS 40:579 - Power conferred in Part supplemental

§579. Power conferred in Part supplemental

The powers conferred by this Part are in addition and supplemental to the powers conferred by any other law.

Acts 1997, No. 1188, §1.



RS 40:580 - Title

PART III. SLUM CLEARANCE LAW

§580. Title

This Part shall be referred to as the "Slum Clearance Law".

Acts 1997, No. 1188, §1.



RS 40:580.1 - Definitions

§580.1. Definitions

The following terms, whenever used or referred to in this Part, have the following respective meanings, unless a different meaning clearly appears from the context:

(1) "Council" means the legislative body, commission council, board of aldermen, or other body charged with governing a municipality.

(2) "Dwelling" means any building or structure, or part thereof, used and occupied for human habitation or intended to be so used, and includes any yard, garden, outhouses, and appurtenances belonging thereto or usually enjoyed therewith.

(3) "Owner" means the holder of the title or a mortgagee, whose interest is shown of record or who is in possession of a dwelling, or any person in control of a dwelling, or the agent of any such person.

(4) "Parties in interest" means persons who have an interest of record in or who are in possession of a dwelling.

(5) "Public authority" means any housing authority of a municipality or any officer who is in charge of any department or branch of the government of the municipality, parish, or state relating to health, fire, building regulations, or to other activities concerning dwellings in the municipality.

(6) "Public officer" means the officer or officers who are authorized by ordinance adopted under this Part to exercise the powers prescribed in the ordinance and by this Part.

Acts 1997, No. 1188, §1.



RS 40:580.2 - Slum conditions; action by municipality

§580.2. Slum conditions; action by municipality

Whenever any municipality finds that there exists within it dwellings which are unfit for human habitation due to dilapidation; defects increasing the hazards of fires, accidents, or other calamities; lack of ventilation, light, or sanitary facilities, or other conditions rendering the dwellings unsafe and unsanitary and dangerous or detrimental to health, safety, or morals, or that there are dwellings therein which are otherwise inimical to the welfare of its residents, it may exercise its police powers to remedy or eliminate those conditions in the manner provided in this Part.

Acts 1997, No. 1188, §1.



RS 40:580.3 - Standards for determination of unfitness for human habitation

§580.3. Standards for determination of unfitness for human habitation

An ordinance adopted by a municipality under this Part shall provide that the public officer may determine that a dwelling is unfit for human habitation if he finds that conditions exist therein which are dangerous or injurious to the health, safety, or morals of the persons using it for human habitation or of the public. These conditions may include the following: defects increasing the hazards of fire, accident or other calamities; lack of adequate ventilation, light, or sanitary facilities; dilapidation; disrepair; structural defects; uncleanliness. The ordinance may provide additional standards to guide the public officer or his agents in determining the fitness of a dwelling for human habitation.

Acts 1997, No. 1188, §1.



RS 40:580.4 - Complaints or orders; service; posting

§580.4. Complaints or orders; service; posting

A. Complaints or orders issued by a public officer pursuant to an ordinance adopted under this Part shall be served upon persons either personally or by registered mail. If the whereabouts of the persons are unknown and cannot be ascertained by the public officer by the use of reasonable diligence and the public officer makes an affidavit to that effect, the complaint or order may be served by publication once each week for two successive weeks in a newspaper printed and published in the municipality, or, in the absence of such a newspaper, in one printed and published in the parish and circulating in the municipality in which the dwellings are located.

B. A copy of the complaint or order shall be posted in a conspicuous place on the premises affected by the complaint or order. A copy shall also be filed in the mortgage office of the parish in which the dwelling is located. This filing of the complaint has the same force and effect as the filing of lis pendens notices.

Acts 1997, No. 1188, §1.



RS 40:580.5 - Injunction against public officer

§580.5. Injunction against public officer

A. Any persons affected by an order issued by the public officer may apply to the district court for an injunction restraining the public officer from carrying out the provisions of the order. The court may, upon such application, issue an order restraining the public officer pending final disposition of the cause. Hearings shall be had by the court on the application within twenty days of its filing, or as soon thereafter as possible, and shall be given preference over other matters on the court's calendar.

B. In all such proceedings the findings of the public officer as to facts, if supported by evidence, are conclusive. Costs shall be in the discretion of the court.

Acts 1997, No. 1188, §1.



RS 40:580.6 - Damages recoverable

§580.6. Damages recoverable

The persons affected by a wrongful order of the public officer may recover any damages due them from action taken under the order or because of noncompliance therewith.

Acts 1997, No. 1188, §1.



RS 40:580.7 - Powers of public officers

§580.7. Powers of public officers

An ordinance adopted by the council of the municipality may authorize the public officer to exercise any powers necessary or convenient to carry out and effectuate the purposes and provisions of this Part, including the following:

(1) To investigate the dwelling conditions in the municipality to determine which dwellings therein are unfit for human habitation.

(2) To administer oaths and affirmations and examine witnesses and receive evidence.

(3) To enter upon premises for the purpose of making examinations provided the entries are made in such manner as to cause the least possible inconvenience to the persons in possession.

(4) To appoint and fix the duties of such officers, agents, and employees as he thinks necessary to carry out the purposes of the ordinance.

Acts 1997, No. 1188, §1.



RS 40:580.8 - Estimates of annual expenses; appropriations and donations

§580.8. Estimates of annual expenses; appropriations and donations

A. The council of any municipality adopting an ordinance under this Part, shall, as soon as possible thereafter, prepare an estimate of the annual expenses or costs of providing equipment, personnel, and supplies necessary for periodic examinations and investigations of the dwellings of the municipality for the purpose of determining the fitness of the dwellings for human habitation and for the enforcement and administration of its ordinances adopted under this Part.

B. Municipalities may make any appropriations from their revenues which they think necessary for this purpose and may accept and apply grants or donations to assist them in carrying out the provisions of such ordinances.

Acts 1997, No. 1188, §1.



RS 40:580.9 - Powers conferred in Part supplemental

§580.9. Powers conferred in Part supplemental

A. Nothing in this Part abrogates or impairs the power of the courts or of any department of a municipality to enforce any provisions of its charter or its ordinances or regulations or to prevent or punish violations thereof.

B. The powers conferred by this Part are in addition and supplemental to the powers conferred by any other law.

Acts 1997, No. 1188, §1.



RS 40:580.10 - Authority

§580.10. Authority

Any decision by a housing authority is subject to review by the governing authority of the municipality and appeal to the governing authority of the municipality.

Acts 1997, No. 1188, §1.



RS 40:581 - Repealed by Acts 1977, No. 83, 5, eff. June 22, 1977.

PART IV. INDIAN HOUSING AUTHORITY LAW (REPEALED)

§581. §§581, 582 repealed by Acts 1977, No. 83, §5, eff. June 22, 1977.



RS 40:581.1 - To 581.41 repealed by Acts 1988, 1st Ex. Sess., No. 1, 10, eff. Mar. 28, 1988.

§581.1. §§581.1 to 581.41 repealed by Acts 1988, 1st Ex. Sess., No. 1, §10, eff. Mar. 28, 1988.



RS 40:582.1 - Short title

PART V. LOUISIANA HOUSING DEVELOPMENT AREA LAW

§582.1. Short title

This Part may be cited as the Louisiana Housing Development Area Law.

Acts 1984, No. 292, §1.



RS 40:582.2 - Declaration of purpose

§582.2. Declaration of purpose

A. The legislature hereby finds and declares that there exists in many cities of the state many predominately low and moderate-income residential areas wherein housing conditions have deteriorated to the extent that existing structures must be extensively restored or rehabilitated to make them safe and habitable or cannot be economically rehabilitated and therefore must be demolished thus leaving unimproved vacant lots.

B. The legislature hereby finds and declares that there exists in those same predominately low and moderate-income residential areas such extensive physical, economic, and social ills and such liabilities as will normally discourage investment in either costly renovation or building new or replacement housing.

C. The legislature hereby finds and declares that the existence of dilapidated or deteriorated structures or unused or unimproved vacant lots in such blighted neighborhoods contributes to the further decline of those areas, reduces the tax base, and typically requires greater infusions of tax-supported services to alleviate unsafe and unsanitary conditions and to protect the public health and welfare.

D. The legislature hereby finds and declares further that it is a matter of public policy and concern that the conditions and problems enumerated in this Section be eliminated, remedied, and prevented, and one such means of eliminating these blighted conditions and associated problems is through the granting of tax incentives to stimulate the restoration, renovation, or rehabilitation of existing structures and the construction of new housing in designated blighted residential areas.

E. The legislature hereby finds and declares further that the purpose of this Part is to offer sales tax refunds as an inducement to prospective builders for the restoration, renovation, or rehabilitation of existing structures and the construction of new and reasonably affordable housing generally affordable for ownership by low to moderate-income families and individuals on vacant or unused parcels of property in designated housing development areas as defined in this Part.

Acts 1984, No. 292, §1.



RS 40:582.3 - Definitions

§582.3. Definitions

For purposes of this Part, the following terms shall have the meaning hereinafter ascribed to them unless the context clearly indicates otherwise:

(1) "Department" means the Department of Children and Family Services or its successor.

(2) "Governing authority" means the city council or other body charged with governing any incorporated municipality or any parish governing authority in the state or its duly authorized representative.

(3) "Housing development area" means an area approved by the United States Department of Housing and Urban Development under its Urban Development Action Grant Program, or a successor program, as a pocket of poverty or an area which by reason of the presence therein of slum, deteriorated, or deteriorating residential or non-residential buildings, structures, or improvements; or by reason of the existence of significant unsanitary, unhealthy, or other hazardous conditions which endanger the public health, safety, morals, or welfare; or by reason of the existence of any combination of the herein stated causes, factors, or conditions results in a condition in that area which substantially retards or arrests the safety and soundness of the housing environment.

(4) "Low and moderate-income families and individuals" means those families and individuals whose gross annual income does not exceed one hundred twenty per cent of metropolitan statistical area or parish income as adjusted by family sizes based on data from the United States Census Bureau or another acceptable and appropriate data source.

(5) "Person" means any individual, firm, partnership, corporation, association, or body politic and shall include any trustee, receiver, assignee, or other person acting in a similar representative capacity.

(6) "Rehabilitation" means the provision of improvement to a substandard structure in order that it attains at a minimum United States Department of Housing and Urban Development's Section 8 Housing Quality Standards and/or local codes after improvements are completed.

Acts 1984, No. 292, §1; Acts 1988, No. 625, §2.



RS 40:582.4 - Designation of area

§582.4. Designation of area

The department shall establish criteria which it shall use and which shall be used by governing authorities in identifying potential housing development areas giving consideration to each of the following criteria:

(1) Approved pocket-of-poverty designations provided by the U.S. Department of Housing and Urban Development under its Urban Development Action Grant Program or a successor program.

(2) Age and relative condition of area housing stock and nonresidential structures.

(3) Per capita income of area residents.

(4) Number of area vacant lots suitable for new housing construction.

(5) Conformance with the affected municipality's master or comprehensive plan and zoning ordinance, if any.

(6) Such other measurable criteria as are deemed reasonable and necessary to determine whether or not an area qualifies for a housing development area designation.

Acts 1984, No. 292, §1.



RS 40:582.5 - Duties and responsibilities of governing authority

§582.5. Duties and responsibilities of governing authority

The governing authority or its duly authorized designee shall agree and be empowered to do the following:

(1) Hold a public hearing on the proposed housing development area after giving not less than seven days advance notice by publication of a notice at least one time in a newspaper of general circulation in the municipality. The notice shall indicate the date, time, place, and purpose of the hearing and depict the boundaries of the proposed housing development area under consideration.

(2) Upon completion of the required public hearing, take appropriate official action to approve the housing development area or areas; to authorize submission of required information to the department; and to authorize at its discretion municipal or parish sales tax refunds subject to fulfillment of applicable regulatory and statutory requirements.

(3) Accept applications from persons proposing to restore, renovate, or rehabilitate existing structures or to construct new housing generally affordable for purchase by low to moderate-income families and individuals in department-approved housing development areas.

(4) Promulgate rules, regulations, and procedures to effectuate its duties and authorities.

(5) Assist the department in evaluating progress made in any housing development area within its jurisdiction.

Acts 1984, No. 292, §1.



RS 40:582.6 - Duties and responsibilities of the department

§582.6. Duties and responsibilities of the department

The department shall be authorized to administer the provisions of this Part and shall have the following powers and duties:

(1) To review and approve or disapprove of housing development areas only after receiving certified documents evidencing approval thereof by the appropriate governing authority and agreement by that governing authority to refund local sales taxes for the purposes and under the conditions set forth in this Part.

(2) To accept upon sale of the new, restored, renovated, or rehabilitated housing provided under this Part evidence from the governing authority of the sales tax refund due; to review the evidence; and to certify to the Department of Revenue that a state sales tax refund is due and payable by that department.

(3) To monitor the implementation and operation of this Part and conduct a continuing evaluation of the progress made in housing development areas.

(4) To submit an annual report evaluating the effectiveness of the program and any suggestions for legislation to the governor and the legislature no later than the first day of March of each year.

(5) To notify each legislator whose district includes any portion of a housing development area when the department approves that designation.

(6) To promulgate rules, regulations, and procedures to effectuate this Part in accordance with the Administrative Procedure Act.

Acts 1984, No. 292, §1; Acts 1997, No. 658, §2.



RS 40:582.7 - Incentives

§582.7. Incentives

The governing authority and the Department of Revenue shall refund or cause to have refunded, in accordance with rules and regulations adopted by the governing authority and rules and regulations adopted by the Department of Revenue, to eligible persons those local and state sales and use taxes collected as a consequence of the purchase of materials used in the restoration, renovation, or rehabilitation of an existing structure or the construction of a new house and associated improvements in an approved housing development area provided:

(1) The person restoring, renovating, or rehabilitating the existing structure or building or causing the building of the new home gives preference and priority to Louisiana suppliers, contractors, and labor except where not reasonably possible to do so without added expense, substantial inconvenience, or sacrifice in operational efficiency.

(2) The person restoring, renovating, or rehabilitating the existing structure or building or causing the building of the new home so certifies in writing that the home is generally affordable for purchase by low to moderate-income families and individuals.

(3) The person restoring, renovating, or rehabilitating the existing structure or building or causing the building of the new home presents documents sufficient to prove the amount of sales and use taxes paid and eligible for refund upon the sale of the new house.

(4) The person restoring, renovating, or rehabilitating the existing structure or building or causing the building of the new home certifies in writing that he has complied with applicable criteria, rules, regulations, and procedure established by the department and the governing authority.

(5) The person restoring, renovating, or rehabilitating the existing structure or building or causing the building of the new home completes and submits forms prescribed by the Department of Revenue and the governing authority for the refund of sales and use taxes.

Acts 1984, No. 292, §1; Acts 1997, No. 658, §2.



RS 40:583 - To 592 repealed by Acts 1977, No. 83, 5, eff. June 22, 1977.

§583. §§583 to 592 repealed by Acts 1977, No. 83, §5, eff. June 22, 1977.



RS 40:592.1 - Short title

PART VI. URBAN LAND-BANKING LAW

§592.1. Short title

This Part may be referred to as the Urban Land-Banking Law.

Acts 1984, No. 571, §1.



RS 40:592.2 - Declaration of purpose

§592.2. Declaration of purpose

The legislature hereby finds and declares the following:

(1) There exist in many cities of the state economically and physically depressed residential neighborhood areas which, among other things, suffer from high unemployment, substandard and deteriorated structures, vacant and partially used lots, overcrowded housing, high crime rates, and other blighting influences and undesirable conditions.

(2) The conditions extant in the above-described neighborhoods tend to discourage investment in the construction of new housing affordable for purchase by low to moderate-income families and individuals.

(3) Since the economic and physical ills and problems of depressed residential neighborhood areas typically necessitate the infusion of tax-supported services, improvements, and assistance to relieve and remedy, it is a matter of public policy and concern that corrective measures be taken.

(4) The purpose of this Part is to authorize governing authorities to acquire and resell or lease at its option vacant and undeveloped or unoccupied and uninhabitable real property at prices conducive to the construction of new housing generally affordable to low to moderate-income families and individuals, with such transactions to occur in residential neighborhoods as defined in this Part.

Acts 1984, No. 571, §1.



RS 40:592.3 - Definitions

§592.3. Definitions

For purposes of this Part the following terms shall have the meaning hereinafter ascribed to them unless the context clearly indicates otherwise:

(1) "Governing authority" means the city council or other legislative body charged with governing any incorporated municipality in the state or its duly authorized representative.

(2) "Housing development area" means an area approved by the United States Department of Housing and Urban Development under its Urban Development Action Grant Program or a successor program as a pocket of poverty or an area which by reason of the presence therein of slum, deteriorated, or deteriorating residential or nonresidential buildings, structures or improvements; by reason of the existence therein of significant unsanitary, unhealthy, or other hazardous conditions which endanger the public health, safety, morals, or welfare of the inhabitants thereof and of the city; or by reason of the existence of any combination of the herein stated causes, factors, or conditions, results in a condition in that area which substantially retards or arrests the provision of a sound and safe housing environment.

(3) "Low and moderate-income families and individuals" means those families and individuals whose gross annual incomes does not exceed one hundred twenty percent of the metropolitan statistical area or parish median income as adjusted by family size based on data from the United States Census Bureau, the United States Department of Housing and Urban Development, or another acceptable and appropriate data source.

(4) "Nonprofit corporation" means any organization organized on a not-for-profit basis under the provisions of Chapter II of Title 12 of the Louisiana Revised Statutes of 1950.

(5) "Person" means any individual, firm, partnership, corporation, association, or body politic and shall include any trustee, receiver, assignee, or other person acting in a similar representative capacity.

(6) "Real property" means all lands, including improvements and fixtures thereon, property of any nature appurtenant thereto and used in connection therewith, and every estate, interest, right or use, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage, or otherwise.

(7) "Rehabilitation" means the provision of improvement to a substandard structure in order that it attains at a minimum United States Department of Housing and Urban Development's Section 8 Housing Quality Standards or local codes after improvements are completed.

(8) "Substandard structure" means an uninhabited structure which is not acceptable for occupancy due to its state of disrepair and deterioration. The unit does not meet local codes or United States Department of Housing and Urban Development's Section 8 Housing Quality Standards.

Acts 1984, No. 571, §1.



RS 40:592.4 - Designated area

§592.4. Designated area

The provisions of this Part shall apply only within the boundaries of properly approved housing development areas as provided by law.

Acts 1984, No. 571, §1.



RS 40:592.5 - Governing authority; duties and powers

§592.5. Governing authority; duties and powers

The governing authority or its duly authorized designee shall administer the provisions of this Part and shall have the following powers and duties:

(1) To acquire by purchase, donation, or bequest vacant, undeveloped real property and/or real property on which one or more substandard structures are located provided that the transaction does not involve the exercise of municipal expropriation powers except as permitted in this Part.

(2) To exercise expropriation powers only when necessary to correct or otherwise address title defects, problems of identifying and/or locating property owners, property description discrepancies, and similar problems.

(3) To demolish and remove or cause to be demolished and removed any substandard structures and other improvements and fixtures as may detract from the reuse of the property as a site or sites for the construction of new housing or the placement of already-constructed housing which will be improved to comply with local building codes and resold.

(4)(a) To resell or lease the real property acquired hereunder by publicly advertised competitive bid to private persons at not less than nor more than the fair market value thereof or otherwise transfer title except through donation of that property to a qualified nonprofit corporation.

(b) In no case shall the sale price be less than the purchase price.

(c) The property to be sold or otherwise disposed of shall only be used as a site for the construction of new owner-occupied housing and/or the placement of relocated housing which is to be properly improved and resold to owner-occupants and shall be subject to such other covenants, conditions, and restrictions including covenants running with the land, reasonable construction start and completion times, sale or resale affordability guidelines, etc., as may be deemed necessary and desirable to assist in accomplishing the purposes of this Section and in complying with the municipality's master or comprehensive plan, zoning ordinance, and other applicable codes, ordinances, policies, programs, and plans, if any.

Acts 1984, No. 571, §1.



RS 40:592.6 - Taxes; exemption

§592.6. Taxes; exemption

The property of the governing authority acquired or held for the purposes of this Part is declared to be public property and shall be exempt from all taxes of the municipality, the parish, the state, and any political subdivision thereof, except as may otherwise be provided by the Constitution of Louisiana, but such tax exemption shall terminate when the municipality sells, leases, or otherwise disposes of the property to a purchaser, lessee, or transferee which is not a public body and not otherwise entitled to tax exemption.

Acts 1984, No. 571, §1.



RS 40:592.7 - Title; conclusive proof of compliance

§592.7. Title; conclusive proof of compliance

Any instrument executed by the governing authority purporting to convey all right, title, or interest in any property under this Part shall be conclusively presumed to have been executed in compliance with the provisions of this Part insofar as title or other interest of any bona fide purchasers, lessees, or transferees of the property is concerned.

Acts 1984, No. 571, §1.



RS 40:593 - To 597 repealed by Acts 1977, No. 83, 5, eff. June 22, 1977.

§593. §§593 to 597 repealed by Acts 1977, No. 83, §5, eff. June 22, 1977.



RS 40:597.1 - To 597.18 repealed by Acts 1989, No. 662, 8, eff. July 7, 1989.

PART VII. OPEN HOUSING (REPEALED)

§597.1. §§597.1 to 597.18 repealed by Acts 1989, No. 662, §8, eff. July 7, 1989.



RS 40:598 - To 600 repealed by Acts 1977, No. 83, 5, eff. June 22, 1977.

§598. §§598 to 600 repealed by Acts 1977, No. 83, §5, eff. June 22, 1977.



RS 40:600.1 - Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.

CHAPTER 3-A. LOUISIANA HOUSING FINANCE ACT

§600.1. Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.



RS 40:600.2 - Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.

§600.2. Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.



RS 40:600.3 - Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.

§600.3. Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.



RS 40:600.4 - Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.

§600.4. Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.



RS 40:600.5 - Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.

§600.5. Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.



RS 40:600.6 - Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.

§600.6. Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.



RS 40:600.7 - Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.

§600.7. Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.



RS 40:600.8 - Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.

§600.8. Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.



RS 40:600.9 - Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.

§600.9. Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.



RS 40:600.10 - Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.

§600.10. Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.



RS 40:600.11 - Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.

§600.11. Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.



RS 40:600.12 - Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.

§600.12. Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.



RS 40:600.13 - Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.

§600.13. Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.



RS 40:600.14 - Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.

§600.14. Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.



RS 40:600.15 - Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.

§600.15. Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.



RS 40:600.16 - Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.

§600.16. Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.



RS 40:600.17 - Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.

§600.17. Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.



RS 40:600.18 - Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.

§600.18. Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.



RS 40:600.19 - Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.

§600.19. Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.



RS 40:600.20 - Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.

§600.20. Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.



RS 40:600.21 - Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.

§600.21. Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.



RS 40:600.22 - Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.

§600.22. Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.



RS 40:600.23 - Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.

§600.23. Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.



RS 40:600.24 - Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.

§600.24. Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.



RS 40:600.25 - Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.

§600.25. Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.



RS 40:600.25.1 - Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.

§600.25.1. Repealed by Acts 2011, No. 408, §3, eff. midnight, June 30, 2012.



RS 40:600.26 - Short title; purpose

CHAPTER 3-B. LOUISIANA HOUSING TRUST

FUND ACT OF 2003

§600.26. Short title; purpose

A. This Chapter may be cited as the "Louisiana Housing Trust Fund Act of 2003".

B. The legislature hereby finds and declares that there exists in the state a need to assist low-income individuals and families in accessing affordable housing and to provide for the development, rehabilitation, and preservation of decent, safe, and affordable housing for low-income individuals and families and to address homelessness; and, therefore, to address these needs, the purposes of this Chapter shall be the following:

(1) To fill the growing gap in Louisiana's ability to build affordable housing by encouraging the dedication of public and private sources to fund additional housing activities.

(2) To develop rental housing for individuals and families with the greatest economic need, in mixed-income settings and in areas with the greatest economic opportunities.

(3) To promote home ownership for low-income individuals and families, to address homelessness and the prevention of homelessness, and to produce, rehabilitate, and preserve affordable dwellings.

C. The Louisiana Housing Corporation shall create and establish the Louisiana Housing Trust Fund, hereinafter referred to as the "trust fund", to be administered by the Louisiana Housing Corporation. Interest earned on investment of monies in the trust fund shall be credited to the trust fund. Unexpended and unencumbered monies in the trust fund at the end of each fiscal year shall remain in the trust fund. Monies in the trust fund shall be made available for assisting the development, rehabilitation, and preservation of affordable housing and for other purposes consistent with this Chapter.

D. The trust fund shall receive monies in the following manner:

(1) Donations to the trust fund from the income tax checkoff as provided in R.S. 47:120.64.

(2) Gifts, grants, and donations to the trust fund received from individuals, partnerships, and public or private organizations.

(3) Monies appropriated to the trust fund by the legislature subject to budgetary control or authority of the division of administration as may be provided in the Act appropriating such funds.

(4) Any federal funds made available to the state under any federal housing trust fund legislation for which the trust fund shall be the sole repository for the state.

(5) Monies appropriated or otherwise made available to the trust fund, from income derived under the Road Home Housing Program from the sale of real property, acquired by the state, or its agent, under the program and sold for purposes of redevelopment of housing or from the repayment of loans, grants, or any other agreement wherein the state provided financial assistance to an individual for rehabilitation or buyout of a home under the program, but only in such amounts as are approved by the Louisiana Recovery Authority and the division of administration and provided that such monies shall be subject to budgetary control and authority of the division of administration.

E. The monies in the trust fund shall be available for the purposes of loans and investments in accordance with guidelines determined by the Louisiana Housing Corporation.

F. The Louisiana Housing Corporation is authorized to retain six percent of the monies in the trust fund for necessary and associated administrative expenses of the trust fund.

G. Notwithstanding any other provision of law to the contrary, the Louisiana Housing Corporation shall give priority to assisting municipalities and displaced citizens, of a declared disaster area, with developing, rehabilitating, and preserving affordable housing.

Acts 2003, No. 734, §1, eff. June 27, 2003; Acts 2006, No. 654, §1, eff. June 29, 2006; Acts 2011, No. 408, §5(B), eff. July 5, 2011.



RS 40:600.31 - Short title

CHAPTER 3-C. LOUISIANA HOUSING PRESERVATION ACT

§600.31. Short title

This Chapter shall be known and may be cited as the "Louisiana Housing Preservation Act".

Acts 2006, No. 355, §1, eff. June 13, 2006.



RS 40:600.32 - Legislative findings

§600.32. Legislative findings

The legislature finds that:

(1) Hurricanes Katrina and Rita destroyed thousands of residential housing units in the state of Louisiana, left thousands of residential housing units in the state substantially damaged in areas that must be repopulated to restore the economic base both of the core disaster areas and of the state, and created an unprecedented housing shortage throughout the state.

(2) Significant numbers of displaced residents from core disaster areas who were homeowners may fail to return to their neighborhoods or may be unwilling to make the investment to restore and occupy their housing units if other previously occupied housing units within such neighborhoods become blighted or remain uninhabitable and are permitted to deteriorate by neglect.

(3) In the aftermath of Hurricanes Katrina and Rita where thousands of Louisiana residents have been forced to find temporary housing outside of the state and which exodus from the state poses a serious threat to the economic stability of the state and local governmental subdivisions, the existence of blighted and uninhabitable housing units will stagnate reinvestment by property owners wanting to rebuild and will have a negative impact on livability in neighborhoods and communities. The existence of such blighted and uninhabitable housing creates public health problems, diminishes the property values of neighboring properties, has a negative effect on the quality of life of adjacent property owners, increases the risk of property damage through arson and vandalism, and discourages neighborhood stability and revitalization.

(4) Many blighted and abandoned residential housing properties should be rehabilitated and preserved to maintain the character of neighborhoods and simultaneously provide an opportunity to local governmental subdivisions to arrange for the renovation or rehabilitation of such residential housing properties to help alleviate the unprecedented housing crisis throughout the state.

(5) Local governmental subdivisions and their instrumentalities must be provided an additional tool in order to access and invest funds to renovate abandoned, blighted, and uninhabitable housing units within a judicially approved framework so that: (a) neighborhoods are not negatively impacted by blighted and abandoned properties; (b) owners will be assured that neighborhoods are safe places to live and that their reinvestment in rebuilding will not be devalued by the negative influence of blighted and abandoned properties in their neighborhood; (c) decent, safe, sanitary, and affordable housing may be provided to displaced persons and other priority tenants; (d) the statewide housing crisis may be alleviated; and (e) the substantial delays associated with blighted property may be avoided.

Acts 2006, No. 355, §1, eff. June 13, 2006.



RS 40:600.33 - Definitions

§600.33. Definitions

As used in this Chapter, the following definitions shall apply:

(1) "Adjudicated property" means a residential housing property on which taxes were due and which has been sold in accordance with law without appraisement following advertisement in the official journal of the local governmental subdivision and for which a tax deed by the local governmental subdivision's tax collector has been issued that constitutes prima facie evidence that a valid sale was made.

(2) "Alternate plan" means a renovation or rehabilitation plan for either a residential housing property below minimum habitability standards or a blighted housing property prepared by the owner or other secured party that preserves the historic integrity of the residential building and restores such property to minimum habitability standards as evidenced by (a) a physical condition assessment identifying components of the blighted housing property requiring repair, replacement, or improvement to restore the property to minimum habitability standards in a cost-effective manner, (b) an estimate and certificate of costs executed by the owner or other secured party, including a schedule of values executed by a contractor committed to complete the repairs, replacements, or improvements identified in the physical condition assessment within the estimate of costs, (c) evidence of funding commitments from government or commercial lenders sufficient to finance all costs identified in the estimate and certificate of costs, (d) a timetable evidencing the time frame within which the rehabilitation plan may be completed which shall include a date certain by which the rehabilitation will be completed, and (e) a detailed financial feasibility analysis, including documentation of the economic feasibility of the proposed reuse if the residential housing property is not to be occupied as the principal residence of the owner, including operating budgets or resale prices, or both, as appropriate.

(3) "Approving resolution" means a resolution adopted by the governing authority of a local governmental subdivision following an administrative hearing at which the owner and secured parties were provided notice and each given an opportunity to show cause why a rehabilitation plan for the residential housing property should not be prepared and implemented and which resolution determines that (a) the residential housing property is confirmed to be a blighted housing property and (b) the owner and secured parties either failed to submit an acceptable alternate plan or submitted an unacceptable alternate plan.

(4) "Blighted housing property" means (a) any residential housing property for which environmental remediation is required by state law, rule, or regulation and the condition of which is found or declared by the public officer to be harmful to the health or welfare, including the economic welfare, of the residents of the local governmental subdivision wherein the residential property is located, (b) any residential housing property that, as of the effective date of this Chapter, had been determined to be a blighted property or an adjudicated property by the local governmental subdivision, (c) any residential housing property that (i) is offered by a party in interest for inclusion on a blighted housing properties list and (ii) the current condition of which is declared by the local governmental subdivision to be below minimum habitability standards and unfit for human habitation, occupancy, or use, or (d) any residential housing property that (i) has not been legally occupied for eighteen months prior to the time a public officer makes a determination that the property has been vacant for such eighteen-month period and (ii) has been determined to be a public nuisance by the local governmental subdivision, except no residential housing property in an area impacted by Hurricane Katrina or Hurricane Rita which was occupied as of August 28, 2005, shall be included if the owner is eligible for and receives assistance under the Road Home Housing Program.

(5) "Blighted housing property list" means a list prepared and periodically updated by a designated public official that identifies blighted housing properties in the jurisdiction of the local governmental subdivision.

(6) "Capital recovery payment" means a monthly payment to a local governmental subdivision or qualified rehabilitation entity after completion of the rehabilitation or renovation of the residential housing property based upon the amount of any costs incurred by the local governmental subdivision or qualified entity, including any new funds for reserves, repairs, transaction costs, or similar property costs.

(7) "Commitment" means a legally binding agreement to receive and use a specific amount of money to complete construction or rehabilitation that can reasonably be expected to start within six months of the agreement date.

(8) "Cost-effective manner" means the rehabilitation costs of a blighted housing property is less than fifty percent of the replacement costs of such property unless the blighted housing property has historic significance that must be preserved.

(9) "Court" means the district court, city court, parish court, or municipal court with jurisdiction for the local governmental subdivision in which the blighted housing property is located.

(10) "Designated official" means the chief executive officer of the local governmental subdivision or such other person designated to act on behalf of such chief executive officer by the local governmental subdivision.

(11) "Governing authority" means the body which exercises the legislative functions of the local governmental subdivision.

(12) "Hearing officer" means an officer of the local governmental subdivision appropriately qualified to carry out the responsibilities of hearing appeals and who does not report to the public officer.

(13) "Local governmental subdivision" means any parish or municipality.

(14) "Minimum habitability standards" means the minimum property standards requirements set forth by the United States Department of Housing and Urban Development (HUD) in 24 CFR 200.929(b), particularly those standards in HUD 4910.1(HUD Minimum Property Standards for Housing).

(15) "Municipality" means an incorporated city, town, or village as defined in Article VI, Section 44(3) of the Constitution of Louisiana of 1974.

(16) "Owner" means the holder or holders of title to a blighted housing property.

(17) "Party in interest" means (a) any individual, association, and corporation who has an interest of record in a residential housing property and any who has the right to possession of such property, (b) any owner of property adjacent to the residential housing property, or (c) any neighborhood association of property owners recognized by the local governmental subdivision covering an area inclusive of a residential housing property that is below minimum habitability standards.

(18) "Public officer" means an officer of the local governmental subdivision appropriately qualified to carry out the responsibilities of inspecting housing properties to determine whether such properties comply with state and local building codes and local health and safety codes and designated by resolution of the governing body of the local governmental subdivision in which the housing property is located.

(19) "Qualified rehabilitation entity" means any person or entity designated by the local governmental subdivision or the state housing agency on the basis of having demonstrated knowledge and substantial experience in the construction or rehabilitation of residential housing properties, the provision of affordable housing, the restoration of blighted property, the revitalization and improvement of neighborhoods and that is well qualified by virtue of its staff, professional consultants, financial resources, and prior activities to carry out the rehabilitation of blighted residential housing properties.

(20) "Receiver" means either the local governmental subdivision, secured party, or a qualified rehabilitation entity approved by the court.

(21) "Receivership" means the judicially established framework for real property interest which is created by the court with respect to a blighted housing property pursuant to which a receiver is designated to preserve, rehabilitate, restore, and operate the blighted housing property.

(22) "Receivership term" means the period of time established by the court commencing as of the date that the receivership is established and ending not earlier than the date required by the receiver to collect all capital recovery payments and not later than the date the owner is approved by the court to take possession and use of the property. In no event shall a receivership term be longer than five years.

(23) "Rehabilitation plan" means (a) a renovation or rehabilitation plan for a blighted housing property approved by the local governmental subdivision that is consistent with any neighborhood redevelopment strategy, preserves the historic integrity of the residential housing property and restores such property to minimum habitability standards based upon (i) a physical condition assessment identifying components of the blighted housing property requiring repair, replacement, or improvement to restore the property to minimum habitability standards in a cost- effective manner, (ii) an estimate and certificate of costs executed by a public officer, including a schedule of values executed by a contractor committed to complete the repairs, replacements, or improvements identified in the physical condition assessment within the estimate of costs, (iii) evidence of funding commitments from government or commercial lenders sufficient to finance all costs identified in the estimate and certificate of costs, and (iv) a tentative timetable evidencing the time frame within which the rehabilitation plan may be completed, (b) an operating budget, including any required or permitted capital recovery payment, and (c) a receivership term.

(24) "Replacement costs" means the costs of constructing a housing unit of the same size and with the same features on the sight of the blighted housing property.

(25) "Secured party" means any lienholder, mortgagee, or other secured party with an interest in the blighted housing property that is recorded in the local governmental subdivision's mortgage, conveyance, or clerk of court records or the secretary of state's records.

(26) "State housing agency" means the Louisiana Housing Corporation, a public body corporate and politic constituting a political subdivision and instrumentality of the state of Louisiana, created and organized pursuant to and in accordance with the provisions of Chapter 3-A of Title 40 of the Louisiana Revised Statutes of 1950, as amended.

Acts 2006, No. 355, §1, eff. June 13, 2006; Acts 2011, No. 408, §5(B), eff. July 5, 2011.



RS 40:600.34 - Blighted housing property list; creation, maintenance, and challenges thereto

§600.34. Blighted housing property list; creation, maintenance, and challenges thereto

A. Creation and content. (1) A local governmental subdivision may adopt an ordinance directing a public officer to identify residential housing properties below minimum habitability standards for the purpose of establishing a blighted housing property list which may be a list of such properties throughout the local governmental subdivision or only within those parts of the local governmental subdivision as the governing body may designate by resolution.

(2) The ordinance may direct the public officer to exclude from the inventory of blighted housing property any property for which the expense to the local governmental subdivision of determining the cost of environmental remediation required under state or federal law would be excessive in the judgment of the local governing body.

(3) Each blighted housing property on the inventory so identified shall include the tax block and lot number, the name of the owner of record, if known, and the street address of the lot. No residential housing property in an area impacted by Hurricane Katrina or Hurricane Rita which was occupied as of August 28, 2005, shall be included on the inventory as a blighted housing property if the owner is eligible for and receives assistance under the Road Home Housing Program.

(4) Evidence of utility connections, including sewer, water, electric, or gas and billings to an occupant for the month of July or August 2005 shall be presumptive evidence that a residential housing property was occupied as of August 28, 2005.

(5) Residential housing properties that, as of June 13, 2006, were adjudicated or declared blighted by the local governmental subdivision in accordance with all applicable laws may be added to the blighted housing property list without any additional notice to the owner or secured parties.

B. Maintenance of blighted housing property list. (1) In those local governmental subdivisions in which an inventory has been conducted and blighted housing properties have been identified, the public officer shall establish and maintain a list of blighted housing properties, to be known as the "blighted housing property list".

(2) The local governmental subdivision may add properties to the blighted housing property list at any time and may delete properties at any time when the public officer finds that the property no longer meets the definition of a blighted housing property. Any party in interest may request that a residential housing property below minimum habitability standards be included on the blighted housing property list by filing an affidavit with the public officer of a local governmental subdivision certifying the basis for such person being a party in interest and the conditions of the property that make the property unfit for human habitation, occupancy, or use.

(3) Upon receipt of such an affidavit, the public officer or any qualified rehabilitation entity designated by the local governmental subdivision shall be empowered to inspect the property and make a determination as to whether the property should be declared a blighted housing property. A residential housing property that is below minimum habitability standards shall not be included on the blighted housing property list if rehabilitation is being performed by the owner in a timely manner, as evidenced by building permits issued and diligent pursuit of rehabilitation work authorized by those permits, or by the filing of a rehabilitation plan approved by the court.

C. Rules and regulations prescribing risk guidelines. The state housing agency, in conjunction with the state departments of environmental quality and health and hospitals, shall adopt rules and regulations prescribing guidelines and criteria for assessing and determining if a residential housing property is harmful to the health or welfare, including the economic welfare, of the residents of the local governmental subdivision wherein the residential housing property is located, or unfit for human habitation, occupancy, or use, and whether such property is undergoing rehabilitation in a timely manner within the meaning of Subsection B of this Section. The public officer shall apply such standards in conducting any inventory pursuant to this Section.

D. Notice to owners with properties on the blighted housing properties list.

(1) A public officer, within thirty days of the completion of the blighted housing property list, or any additions thereto, shall send a notice, by certified mail, return receipt requested, and by regular mail, to the owner of record of every property included on the list and shall cause the list, including periodic updates to the list, to be published in the official journal of the local governmental subdivision, which publication shall constitute public notice, and, to the extent that the local governmental subdivision maintains an informational web site, post the list on the local governmental subdivision's informational web site.

(2) The published and mailed notices shall identify property determined to be blighted housing property setting forth the owner of record, if known, the tax lot and block number, and street address.

(3) The public officer, in consultation with the tax collector, shall also send out a notice by regular mail to any mortgagee, servicing organization, or property tax processing organization that receives a duplicate copy of the tax bill. When the owner of record is not known for a particular property and cannot be ascertained by the exercise of reasonable diligence by the public officer, notice shall not be mailed but instead shall be posted on the property and published in the official journal of the local governmental subdivision.

(4) The mailed notice shall include the factual basis for the public officer's finding that the property is blighted housing property, specifying the information relied upon in making such finding, and the owner's right and procedures to appeal the finding.

E. Challenges to listing on blighted housing property list. (1) An owner or secured party may challenge the inclusion of his property on the blighted housing property list by appealing that determination to the hearing officer within sixty days of the owner's receipt of the certified notice.

(2) In the case of a notice that is returned as undeliverable or an owner whose identity was not known to the public officer, the owner shall have ninety days from the date upon which notice was published or posted, whichever is later, to challenge the inclusion of a property on the blighted housing property list.

(3) For good cause shown, the hearing officer shall accept a late filing of an appeal. Within thirty days of receipt of a request for an appeal of the findings, the hearing officer shall schedule a hearing of the matter at which the owner or any party in interest may present oral or written testimony that the property should not be included on the list.

(4) The owner or any party in interest may submit documentation including but not limited to photographs, repair invoices, bills, and construction contracts to challenge the inclusion of the property on the list.

(5) The hearing officer shall render a decision on the appeal within thirty days of the hearing and shall promptly, by certified mail, return receipt requested, notify the property owner of the decision and the reasons therefor.

F. Appeal of blighted property designation. The property owner may challenge an adverse determination of an appeal with the hearing officer, by filing an appeal in the court in the parish in which the property is located. Such action shall be instituted within thirty days of the date of the notice of decision mailed by the hearing officer. The failure to institute an action of appeal on a timely basis shall constitute a jurisdictional bar to challenging the adverse determination, except that, for good cause shown, the court may extend the deadline for instituting the action.

G. Removal of properties from blighted housing property list. The public officer shall promptly remove any property from the blighted housing property list that has been determined not to be a blighted housing property on appeal.

Acts 2006, No. 355, §1, eff. June 13, 2006.



RS 40:600.35 - Statewide blighted housing property list

§600.35. Statewide blighted housing property list

A. Local governmental subdivisions; duty to submit blighted housing property list. Each local governmental subdivision maintaining a blighted housing property list shall submit their list to the state housing agency no later than December thirty-first of each year. The information submitted to the state housing agency shall be updated quarterly.

B. State housing agency; duty to maintain statewide blighted housing property list. The state housing agency shall publish, no later than March fifteenth of each year, a statewide blighted housing property list based on information received from local governmental subdivisions in accordance with the provisions of this Section. The list shall also be maintained on the state housing agency's web site and shall be updated quarterly.

C. The state housing agency shall utilize a statewide housing locator system for the purpose of maintaining the blighted housing property list. The system shall be updated as needed.

Acts 2006, No. 355, §1, eff. June 13, 2006.



RS 40:600.36 - Filing of action to implement rehabilitation plan; notice to secured parties

§600.36. Filing of action to implement rehabilitation plan; notice to secured parties

A. Form of notice to secured parties. Prior to a local governmental subdivision filing an action with the consent of the owner to establish a receivership in connection with a blighted housing property on a blighted housing property list, the designated official shall serve notice on the secured party which notice shall state that:

(1) The local governmental subdivision has determined the residential housing property of the owner to be a blighted housing property and has placed such property on the local governmental subdivision's blighted housing property list.

(2) The local governmental subdivision and the owner will arrange for a rehabilitation plan to be prepared and submitted to the court to restore the property to minimum habitability standards.

(3) A secured party may request a copy of such rehabilitation plan upon its submission to the court.

(4) A secured party may submit an alternate plan to the public officer within forty-five days of the date of the notice.

(5) If a secured party does not present to the public officer an alternate plan within forty-five days of the date of the notice, the secured party may file an objection to the local governmental subdivision's action to implement a rehabilitation plan in the court.

B. Service of notice. The notice shall be served on the secured parties by registered or certified mail, postage prepaid, addressed to the secured party at their last known addresses.

C. Recordation of notice. Any notice served pursuant to this Section shall be filed with the recorder of mortgages where the property is located. Once filed, said notice shall be deemed notice to all subsequent transferees. Any transferee of such property takes the property subject to all recorded liens, mortgages, and notices thereunto pertaining.

Acts 2006, No. 355, §1, eff. June 13, 2006.



RS 40:600.37 - Action to establish a receivership

§600.37. Action to establish a receivership

A. Action and determination of court. An action to establish a receivership that transfers possession and control of blighted housing property to a local governmental subdivision or a qualified rehabilitation entity may be brought by a local governmental subdivision in the court in the parish in which the blighted housing property is located.

B. An action submitted to a court to establish a receivership shall include:

(1) The documentation supporting the residential housing property being designated a blighted housing property.

(2) An affidavit executed by the designated official stating that (a) the residential housing property was listed on the blighted housing property list, (b) the owner of the property has consented to placing the property in receivership, (c) notice was delivered to the secured parties in accordance with the provisions of this Chapter and was filed as required in the mortgage record of the local governmental subdivision, or that there are no secured parties, (d) a rehabilitation plan for the blighted housing property was offered to the secured parties for review, (e) the secured party did not submit an acceptable alternate plan to the public officer, (f) a statement has been received by an individual holding appropriate professional qualifications that there are sound reasons that the blighted housing property should be rehabilitated rather than demolished based upon the physical, aesthetic, or historical character of the residential housing property or the relationship of such residential housing property to other buildings and lands within its immediate vicinity, and (g) the governing authority of the local governmental subdivision approved the implementation of the rehabilitation plan pursuant to an approving resolution.

(3) An affidavit from the owner consenting to placing the property in receivership and agreeing to the cost of the rehabilitation plan.

(4) A certified copy of the approving resolution.

(5) A copy of the rehabilitation plan.

(6) A request that the court establish a receivership for the blighted housing property, appoint a receiver, and approve and authorize the receiver to implement the rehabilitation plan.

C. Prior to establishing a receivership, the court shall consider any objections filed by secured parties and evaluate any alternate plans submitted by secured parties. The court may approve a secured party's alternate plan that, in the judgment of the court, is realistic and likely to result in the expeditious rehabilitation of the property to minimum habitability standards and a return of the blighted housing property to commerce. If the court approves the secured party's alternate plan, then the court shall appoint the public officer to act as monitor of the secured party's compliance. If the secured party fails to carry out any step in the approved alternate plan, then the local governmental subdivision may apply to the court to complete the local governmental subdivision's rehabilitation plan.

D.(1) If the court finds that the property is blighted property and that the secured party has failed to submit an acceptable alternate plan or to take any action to restore the blighted housing property to minimum habitability standards, then the court shall authorize the local governmental subdivision or a qualified rehabilitation entity designated by the local governmental subdivision to take possession, control, and use of the blighted housing property for the receivership term and to implement the rehabilitation plan.

(2) The possession of the property by the local governmental subdivision or qualified rehabilitation entity shall continue in receivership for the receivership term established by the court. In no event shall the receivership term exceed five years.

(3) The costs to rehabilitate the property contained in the rehabilitation plan submitted for approval by the court shall be a lien against the property, which lien may be satisfied through capital recovery payments or by the maintenance of the receivership for the receivership term unless the owner applies to the court as otherwise provided in this Chapter for reinstatement of possession and control of the property and meets the criteria for reinstatement, including satisfying any and all liens, imposed by the court.

E. Other proceedings in court. The local governmental subdivision or the qualified rehabilitation entity granted possession and control as receiver may commence and maintain any further proceedings in the court as may be necessary for the conservation, protection, rehabilitation, or disposition of the property or as may be necessary to recoup the cost and expenses of rehabilitation.

F. Receiver subject to direction and control by court. Any receiver so appointed shall be under the direction and control of the court and shall have full power over the property and shall, upon appointment by the court, commence and maintain all actions for the conservation, protection, or disposal of the residential housing property as the court may deem proper.

G. Technical advisory assistance to court. The state housing agency shall serve as a technical advisor to a court and may review each alternate plan and rehabilitation plan submitted to the court and advise the court as to the feasibility or viability of such plans; monitor on behalf of the court the implementation of the receivership over the receivership term; and advise the court as may be necessary and appropriate concerning revisions or adjustments to an alternate plan or a rehabilitation plan.

Acts 2006, No. 355, §1, eff. June 13, 2006.



RS 40:600.38 - Local governmental subdivision as receiver

§600.38. Local governmental subdivision as receiver

A. The court shall grant the local governmental subdivision possession of the property if it finds that:

(1) The rehabilitation plan is appropriate.

(2) The local governmental subdivision or its designated qualified rehabilitation entity is qualified to undertake the rehabilitation plan.

(3) The rehabilitation plan submitted by the local governmental subdivision represents a realistic and timely plan for the rehabilitation and reuse of the blighted housing property.

B.(1) The local governmental subdivision shall take all steps necessary and appropriate to further the rehabilitation and reuse of the property consistent with the rehabilitation plan submitted to the court.

(2) In making its findings pursuant to this Section, the court may consult with qualified parties and, upon request by a party in interest, may hold a hearing on the plan.

(3) Regardless of whether a local governmental subdivision exercises its rights directly or designates a qualified rehabilitation entity pursuant to this Section, while in possession of a blighted housing property, a local governmental subdivision shall maintain, safeguard, and maintain insurance on the blighted housing property.

C. Notwithstanding the local governmental subdivision's possession of the blighted housing property during the receivership term, nothing in this Chapter shall be deemed to relieve the owner of the property of any civil or criminal liability or any duty imposed by reason of acts or omissions of the owner, or of any obligation the owner or any other person may have for the payment of taxes or other municipal liens and charges, or mortgages or liens to any party, whether those taxes, charges, or liens are incurred before or after the appointment of the receiver.

Acts 2006, No. 355, §1, eff. June 13, 2006.



RS 40:600.39 - Designation of qualified rehabilitation entity

§600.39. Designation of qualified rehabilitation entity

A. A local governmental subdivision may exercise its rights pursuant to R.S. 40:600.38 directly or may designate a qualified rehabilitation entity to act as its designee for the purpose of exercising the local governmental subdivision's rights where that designation will further the rehabilitation and reuse of the property consistent with the rehabilitation plan. This designation shall be made by resolution of the governing authority.

B. Assignment of receivership by local governmental subdivision to a qualified rehabilitation entity. Where the local governmental subdivision has been granted possession by the court in the name of the local governmental subdivision, the local governmental subdivision may seek the approval of the court to assign its rights to another entity, which approval shall be granted by the court when it finds that the entity to which the local governmental subdivision's rights will be assigned is a qualified rehabilitation entity and the assignment will further the purposes of this Chapter.

C. Reports. Where a local governmental subdivision has designated a qualified rehabilitation entity to act on its behalf, the qualified rehabilitation entity shall provide quarterly reports to the local governmental subdivision on its activities and progress toward rehabilitation and reuse of the property. The local governmental subdivision or qualified rehabilitation entity, as the case may be, shall provide such reports to the court as the court determines to be necessary. If the court finds that the local governmental subdivision or its designee have failed to take diligent action toward rehabilitation of the property within six months from the grant of possession, then the court may request the local governmental subdivision to designate another qualified rehabilitation entity to exercise its rights, or if the local governmental subdivision fails to do so, may terminate the receivership and return the property to its owner.

Acts 2006, No. 355, §1, eff. June 13, 2006.



RS 40:600.40 - Permits, taxes, liens, and notice of completion

§600.40. Permits, taxes, liens, and notice of completion

A. Permits. If a local governmental subdivision, secured party, or qualified rehabilitation entity has been granted possession of a property, that local governmental subdivision, secured party, or qualified rehabilitation entity shall be deemed to have an ownership interest in the property for the purpose of filing plans with public agencies and boards, seeking and obtaining construction permits and other approvals, and submitting applications for financing or other assistance to public or private entities.

B. Legal control. For the purposes of any program of grants or loans, possession of a blighted housing property pursuant to the provisions of this Chapter shall be considered legal control of the property.

C. Liens. The court may approve the borrowing of funds by a local governmental subdivision, with the consent of the property owner, to rehabilitate the property. Prior to seeking approval to borrow funds, the local governmental subdivision shall have exhausted all grant opportunities. The court may grant a lien or security interest in the property for the amount of the borrowed funds.

D. Recordation of liens. No lien authorized by the court shall take effect unless recorded in the mortgage office of the parish in which the property is located.

E. Notice of completion. The local governmental subdivision shall file a notice of completion with the court, and shall also serve a copy on the owner and any mortgage holder or lienholder, at such time as the local governmental subdivision has determined that at least fifty percent of the rehabilitation plan is complete. This notice shall include an affidavit of the public officer attesting to the frame within which that rehabilitation can realistically be anticipated to be complete and a statement setting forth such actions as it plans to undertake to ensure that reuse of the property is consistent with the plan.

Acts 2006, No. 355, §1, eff. June 13, 2006.



RS 40:600.41 - Reinstatement of owner in possession

§600.41. Reinstatement of owner in possession

An owner may petition for reinstatement of the owner's control and possession of the property at any time during the receivership term.

Acts 2006, No. 355, §1, eff. June 13, 2006.



RS 40:600.42 - Petition for reinstatement

§600.42. Petition for reinstatement

A. Any petition for reinstatement of the owner's control and possession of the property filed pursuant to R.S. 40:600.41 shall:

(1) Include an agreement by the owner to complete the rehabilitation plan.

(2) Provide legally binding assurances that the owner will comply with all conditions of any grant or loan secured by the local governmental subdivision or repay those grants or loans in full, at the discretion of the maker of the loan or grant.

B. If the requirements of the petition are met, the court shall reinstate the owner to possession, control, and use of the property.

Acts 2006, No. 355, §1, eff. June 13, 2006.



RS 40:600.43 - Sale of property

§600.43. Sale of property

A.(1) A local governmental subdivision, at the end of the receivership term, may petition the court to sell the property if the owner has not petitioned for reinstatement of ownership.

(2) The owner shall be served with a copy of the petition in accordance with the Code of Civil Procedure Article 1201 et seq. and be given an opportunity to respond.

B. Any sale of property pursuant to the provisions of this Section shall be for the fair market value of the rehabilitated property, but not less than the amount necessary to recoup the costs incurred in rehabilitating the property.

C. Any proceeds resulting from the sale in excess of the amount necessary to recoup the costs incurred in rehabilitating the property shall be returned to the property owner.

Acts 2006, No. 355, §1, eff. June 13, 2006.



RS 40:600.44 - Preference to affected areas

§600.44. Preference to affected areas

Pursuant to the Robert T. Stafford Act as provided in 42 U.S.C.A. §5150, in the expenditure of federal funds, under the provisions of this Chapter, in the carrying out of activities by contract or agreement with private organizations, firms, or individuals, preference shall be given, to the extent feasible and practicable, to those organizations, firms, and individuals residing or doing business in the state of Louisiana.

Acts 2006, No. 355, §1, eff. June 13, 2006.



RS 40:600.51 - Short title; purpose

CHAPTER 3-D. LOUISIANA HABITAT FOR HUMANITY

LOAN PURCHASE PROGRAM

§600.51. Short title; purpose

A. This Chapter shall be known and may be cited as the "Louisiana Habitat for Humanity Loan Purchase Program Act".

B. The legislature hereby finds and declares that there exists in the state a need to assist low-income individuals and families, and particularly those individuals and families who have mental or physical disabilities, in accessing and acquiring affordable housing and to provide for the development and construction of decent, safe, accessible, and affordable housing for low-income individuals and families such as currently is provided by Louisiana affiliates of Habitat for Humanity. The legislature further finds that the Louisiana Housing Corporation has the requisite powers and duties to support and administer this program. Therefore, to address these needs, the purposes of this Chapter shall be the following:

(1) To partner with Louisiana Habitat for Humanity affiliates which are constructing affordable housing for Louisiana citizens.

(2) To encourage the development of accessible housing for people with disabilities through media outreach in collaboration with disability based community organizations.

(3) To purchase homeowner loans from habitat affiliates and thereby provide more resources for such entities to serve more potential home buyers.

(4) To establish a revolving fund to provide a growing pool of monies to support the partnership between the Louisiana Housing Corporation and the habitat affiliates.

Acts 2006, No. 510, §1, eff. July 1, 2006; Acts 2011, No. 408, §5(B), eff. July 5, 2011.



RS 40:600.52 - General provisions; trust fund

§600.52. General provisions; trust fund

A. There is hereby established the Louisiana Habitat for Humanity Loan Purchase Program which shall provide the process and procedures by which the Louisiana Housing Corporation shall assist in the provision of affordable housing for Louisiana families by purchasing home loans from Louisiana Habitat for Humanity affiliates.

B.(1) The Louisiana Habitat for Humanity Trust Fund, hereinafter referred to as the "trust fund", is hereby created to be administered by the Louisiana Housing Corporation. Monies credited to the fund shall include, but not be limited to, funds received as provided by Paragraph (2) of this Subsection. Interest earned on investment of monies in the trust fund shall be credited to the trust fund. Unexpended and unencumbered monies in the trust fund at the end of each fiscal year shall remain in the trust fund. Monies in the trust fund shall be used exclusively for the purchase of loans from Habitat for Humanity affiliates in accordance with the provisions of this Chapter.

(2) The trust fund shall receive monies in the following manner:

(a) Monies annually allocated by the board of the Louisiana Housing Corporation from agency funds specifically designated for the Habitat for Humanity Loan Purchase Program.

(b) Gifts, grants, and donations to the trust fund received from individuals, partnerships, and public or private organizations.

(c) Monies appropriated to the trust fund by the legislature for these purposes.

(d) Any federal funds made available to the state under any federal housing legislation consistent with these provisions.

(e) Any monies received in repayment for loans made under the provisions of this Chapter.

C. For the purposes of this Chapter, the Louisiana Housing Corporation shall promulgate all rules, regulations, and other such procedures in conjunction with representatives of Louisiana habitat affiliates, as may be designated by Habitat for Humanity International, in accordance with the provisions of R.S. 40:600.6(A)(4)(b)(x).

(1) The proposed rules shall be formulated for submission to the board of commissioners of the Louisiana Housing Corporation no later than October 15, 2006.

(2) The board shall review and adopt the proposed rules no later than November 30, 2006.

(3) The board shall submit the proposed rules to the Joint Legislative Committee on the Budget for review at the committee's first regularly scheduled meeting in 2007.

Acts 2006, No. 510, §1, eff. July 1, 2006; Acts 2011, No. 408, §5(B), eff. July 5, 2011.



RS 40:600.61 - Short title

CHAPTER 3-E. LOUISIANA ROAD HOME

HOUSING CORPORATION ACT

§600.61. Short title

This Chapter shall be known and may be cited as the "Louisiana Road Home Housing Corporation Act".

Acts 2006, No. 654, §1, eff. June 29, 2006.



RS 40:600.62 - Definitions

§600.62. Definitions

As used in this Chapter, the following words and terms shall have the following meanings, unless the context clearly indicates or requires another or different meaning or intent:

(1) "Division of administration" means the division of administration created within the office of the governor by Title 39 of the Louisiana Revised Statutes of 1950.

(2) "Project" collectively means the acquisition, disposition, purchase, renovation, improvement, leasing, or expansion of housing stock, including but not limited to housing stock as described in action plans for The Road Home Program, for the purposes set forth therein, as such action plan may hereafter be amended, supplemented, or otherwise modified, by the corporation. The project may be financed with funds provided in whole or in part from the United States Department of Housing and Urban Development's Community Development Block Grant Program, as administered by the Louisiana office of community development of the division of administration.

(3) "Road Home Corporation" means the nonprofit corporation authorized to be formed by this Chapter, or any corporation succeeding to the principal functions thereof or to which the powers conferred upon the corporation by this Chapter shall be given by law. Such corporation may amend its articles of incorporation to change its name to Louisiana Land Trust. It is further declared that any such corporation shall not constitute a state agency, board, or commission; nor shall it constitute an instrumentality of the state or of any political subdivision.

(4) "State" means the state of Louisiana or any agency or instrumentality thereof.

Acts 2006, No. 654, §1, eff. June 29, 2006; Acts 2009, No. 428, §1, eff. July 7, 2009.



RS 40:600.63 - Functions of Road Home Corporation

§600.63. Functions of Road Home Corporation

There is hereby authorized the formation and incorporation of a nonprofit corporation, the purpose of which shall be, exclusively for the health and welfare of the public, the acquisition, disposition, purchase, renovation, improvement, leasing, or expansion of housing stock, including but not limited to housing stock as described in action plans for The Road Home Program, for the purposes set forth therein, as such action plans hereafter may be amended, supplemented, or otherwise modified. R.S. 41:131 through 140 and 1338 shall not apply to the corporation or to any property conveyed by the corporation. To the extent that the provisions of this Chapter are inconsistent with the provisions of R.S. 12:202.1 or any other provisions of any general statute or special act or parts thereof, the provisions of this Chapter shall be deemed to be controlling.

Acts 2006, No. 654, §1, eff. June 29, 2006; Acts 2009, No. 428, §1, eff. July 7, 2009.



RS 40:600.64 - Membership of the board of directors; vacancies; compensation; expenses

§600.64. Membership of the board of directors; vacancies; compensation; expenses

A. The governor shall appoint seven persons to serve as the directors and members of this corporation, with one member appointed from a list of three persons nominated by the president of the Senate and with one member appointed from a list of three persons nominated by the speaker of the House of Representatives. No less than three of such members shall be a domiciliary of one of the parishes most affected by Hurricane Katrina and no less than three members shall be a domiciliary of one of the parishes most affected by Hurricane Rita. Any domiciliary selected under this Subsection shall have been domiciled in their respective parish for at least one year prior to August 29, 2005. At least five of the members, including the members nominated by the president of the Senate and the speaker of the House of Representatives, shall have education, training, or experience in banking, mortgage financing, housing development, environmental remediation, land use, or urban planning.

B. Members of the board of directors shall serve without compensation, but the Road Home Corporation may reimburse such members for necessary expenses incurred in the discharge of their duties.

Acts 2006, No. 654, §1, eff. June 29, 2006.



RS 40:600.65 - Applicable laws to Road Home Corporation

§600.65. Applicable laws to Road Home Corporation

The Road Home Corporation shall be subject to the Public Records Law, the Open Meetings Law, and the Code of Governmental Ethics. The Road Home Corporation is subject to examination, audit, and review by the legislative auditor.

Acts 2006, No. 654, §1, eff. June 29, 2006; Acts 2009, No. 428, §1, eff. July 7, 2009.



RS 40:600.66 - Powers and responsibilities of the Road Home Corporation and the Louisiana Land Trust

§600.66. Powers and responsibilities of the Road Home Corporation and the Louisiana Land Trust

A. In addition to the powers granted it by the general Nonprofit Corporation Law, Title 12 of the Louisiana Revised Statutes of 1950, as amended, the Road Home Corporation shall have the power to undertake any project, in adherence to the policy guidelines for rebuilding, recovery, and land use management set forth by the Louisiana Recovery Authority, to provide for the financing thereof as administered by the office of community development, and in connection therewith:

(1) To receive and accept from any agency of the United States or any agency of the state of Louisiana or any municipality, parish, or other political subdivision thereof, or from any individual, association, or corporation, gifts, grants, or donations of monies or other property for achieving any other purposes of this Chapter.

(2) To finance, own, lease as lessee or lessor, sell, exchange, donate, or otherwise hold or transfer a property interest in housing stock damaged by Hurricane Katrina or Hurricane Rita, including contracts for the acquisition, purchase, construction, disposition, sale, exchange, donation, renovation, improvement, or expansion of such housing stock property interest by the Road Home Corporation.

(3) To receive and accept from any source, loans, contributions, or grants for or in aid of a project, or the financing thereof in either money, property, labor, or other things of value.

(4) To mortgage all or any portion of its interest in a project and the property on which any such project is located, whether owned or thereafter acquired, including the granting of a security interest in any property, corporeal or incorporeal, and to assign or pledge all or any portion of its interest in property, corporeal or incorporeal and the revenues therefrom.

(5) To obtain, or aid in obtaining, from any department or agency of the United States or the state or any private company, any insurance or guarantee as to, or of, or for the payment or repayment of, interest or principal, or both, or any part thereof, on any lease or obligation or any instrument evidencing or securing the same, made or entered into pursuant to the provisions of this Chapter and to assign any such insurance or guarantee as security.

(6) To enter into any and all agreements or contracts, execute any and all instruments, and do and perform any and all acts or things necessary, convenient, or desirable for the purpose of the Road Home Corporation or to carry out any power expressly given in this Chapter.

(7) In connection with Road Home grant post-closing regulatory compliance reviews being conducted by the Louisiana Recovery Authority and the office of community development, as to any Road Home applicant who has on or before June 10, 2008, exhausted his remedies of appealing to the Road Home Appeals Panel and further to the office of community development and for whom a decision was issued by the office of community development on or before June 10, 2008, denying the relief sought by the Road Home applicant through his appeal, the Louisiana Recovery Authority and the office of community development shall provide the applicant the opportunity to have the applicant's grant file reviewed by the third person or agency contracted by the division of administration to conduct the post-closing regulatory compliance reviews. The applicant shall be afforded the opportunity to receive any grant award or additional disbursement which the review process discloses were eligible amounts which should have been awarded.

B. Housing assistance rendered by the Road Home Corporation or the Louisiana Land Trust or rendered through any other housing assistance program under the provisions of this Chapter shall be subject to the following:

(1) Any certified property appraisal or market analysis conducted by the Road Home Corporation or the Louisiana Land Trust shall be binding on the corporation. If more than one certified property appraisal or market analysis is rendered, the property owner shall receive assistance based upon the higher certified appraisal value or the analysis most favorable to the property owner.

(2) No individual shall be required to sell property in excess of five acres if the property was unimproved land or was regularly used in farming operations immediately prior to hurricanes Katrina or Rita.

(3) No individual shall be required to sell property in which the individual holds an undivided ownership interest with family members as legal heirs to such property.

(4) No individual shall be required to sell property in which the individual has a divided interest in the property which is contiguous to five or more acres owned by the individual and his immediate family.

Acts 2006, No. 654, §1, eff. June 29, 2006; Acts 2008, No. 872, §1, eff. July 9, 2008.



RS 40:600.67 - Excess earnings

§600.67. Excess earnings

Any net earnings of The Road Home Corporation beyond that necessary for The Road Home Corporation to implement the purposes of this Chapter shall inure to the benefit of The Road Home Program.

Acts 2006, No. 654, §1, eff. June 29, 2006; Acts 2009, No. 428, §1, eff. July 7, 2009.



RS 40:600.68 - Dissolution of the Road Home Corporation; Title to property to vest in successor

§600.68. Dissolution of the Road Home Corporation; title to property to vest in successor

Upon dissolution of the Road Home Corporation, title to all property owned by the Road Home Corporation shall vest in the successor corporation created by the legislature, if any. If no such successor corporation is so created, title to such property shall vest in the state of Louisiana.

Acts 2006, No. 654, §1, eff. June 29, 2006.



RS 40:600.71 - Title

CHAPTER 3-F. LOUISIANA HOUSING COUNSELING ASSISTANCE ACT

§600.71. Title

This Act shall be known and may be cited as the "Louisiana Housing Counseling Assistance Act."

Acts 2007, No. 383, §1, eff. July 10, 2007.



RS 40:600.72 - Legislative findings

§600.72. Legislative findings

The legislature finds that:

(1) Hundreds of thousands of Louisiana residents were displaced by Hurricanes Katrina and Rita.

(2) Hurricanes Katrina and Rita destroyed thousands of residential housing units in Louisiana, left thousands of residential housing units substantially damaged in areas that must be repopulated to restore the economic base of those areas, and created an unprecedented housing shortage for both homeowners and renters throughout the state.

(3) Displaced persons need the assistance of knowledgeable professionals to develop suitable housing strategies for their primary residences. This assistance can best be provided by nonprofit organizations that have been certified by the Louisiana Housing Corporation. These certified nonprofit organizations will be sustainable community based entities acting as consumer advocates and evolving over time to meet the needs of our citizens.

Acts 2007, No. 383, §1, eff. July 10, 2007; Acts 2011, No. 408, §5(B), eff. July 5, 2011.



RS 40:600.73 - Definitions

§600.73. Definitions

For purposes of this Chapter, the following words and phrases shall have the following meanings:

(1) "Division of administration" means the division of administration created within the office of the governor by Title 39 of the Louisiana Revised Statutes of 1950.

(2) "Road Home Corporation" means the nonprofit corporation authorized in Title 40 of the Louisiana Revised Statutes of 1950, or any corporation succeeding to the principal functions thereof or to which the powers conferred upon the corporation shall be given by law.

(3) "Suitable housing strategy" means a plan for the acquisition of residential housing property to replace property or for the disposition, renovation or rehabilitation of either a residential housing property below minimum habitability standards or a blighted housing property prepared by the owner or other secured party that preserves the historic integrity of the residential building and restores such property to minimum habitability standards.

Acts 2007, No. 383, §1, eff. July 10, 2007.



RS 40:600.74 - Sources

§600.74. Sources

Housing counseling assistance may be provided through private nonprofit organizations certified through the Louisiana Housing Corporation.

Acts 2007, No. 383, §1, eff. July 10, 2007; Acts 2011, No. 408, §5(B), eff. July 5, 2011.



RS 40:600.75 - Funding

§600.75. Funding

A. The office of community development, within the division of administration, or the Road Home Corporation, which is responsible for the delivery of the Road Home Housing Program, may set aside sufficient funds to accomplish and implement the requirements of this Chapter.

B. The office of community development may conduct competitive negotiations by initiating the issuance of a request for proposals containing a description of the services required and the factors to be used in evaluating the proposals.

Acts 2007, No. 383, §1, eff. July 10, 2007.



RS 40:600.76 - Type of assistance

§600.76. Type of assistance

Housing counseling assistance providers may counsel owners relative to refinancing options, availability of loans and grants, determining entitlements from FEMA programs, housing programs of the Louisiana Recovery Authority, or any other housing programs designed to assist Louisiana residents with housing needs. Housing counseling assistance providers may also assist displaced persons, who were homeowners or renters, and property owners by creating suitable housing strategies for person with special needs.

Acts 2007, No. 383, §1, eff. July 10, 2007.



RS 40:600.86 - Short title; findings; purpose

CHAPTER 3-G. LOUISIANA HOUSING CORPORATION ACT

§600.86. Short title; findings; purpose

A. This Chapter shall be known and may be referred to as the "Louisiana Housing Corporation Act".

B.(1) The legislature hereby finds and declares that there exists in the state of Louisiana a serious shortage of affordable, accessible, decent, safe, and sanitary residential housing that is in compliance with Title II of the Americans with Disabilities Act, 42 U.S.C.A. §12131 et seq., the Fair Housing Act, 42 U.S.C.A. §3601 et seq., and Section 504 of the Rehabilitation Act, 29 U.S.C.A. §794.

(2) The legislature hereby finds and declares further that private enterprise and investment unaided has not been able to produce the needed construction of decent, safe, accessible, and sanitary residential housing at prices which persons and families of low or moderate income can afford, or to achieve the urgently needed rehabilitation of existing inadequate and substandard residential housing. The legislature further finds and declares that it is imperative that the supply of residential housing for persons and families of low or moderate income, senior citizens and persons with disabilities, that is in compliance with Title II of the Americans with Disabilities Act, 42 U.S.C.A. §12131 et seq., the Fair Housing Act, 42 U.S.C.A. §3601 et seq., and Section 504 of the Rehabilitation Act, 29 U.S.C.A. §794, be increased substantially and that private enterprise and investors be encouraged to sponsor, build, and rehabilitate residential housing for such persons and families.

(3) The legislature hereby finds and declares further that a major cause of the shortage of residential housing is the inadequate supply of funds available from private mortgage lenders for residential housing mortgage loans at interest rates within the financial means of persons and families of low or moderate income.

(4) The legislature hereby finds and declares that the limited resources available directly to the state or its agencies may be more effectively and efficiently utilized if a single corporation is authorized and directed to coordinate housing programs administered by the state or its agencies and instrumentalities.

(5) The legislature hereby finds and declares further that additional financial resources and technical skills must be available in local communities if the state is to mobilize the capacity of the private sector, including nonprofit community housing development organizations, to provide a more adequate supply of decent, safe, affordable, accessible, and sanitary housing.

(6) The legislature hereby finds and declares further that state leadership is needed to achieve an adequate supply of affordable and accessible housing for all residents of the state and that such leadership shall be provided through the corporation.

(7) The legislature hereby finds and declares further that this corporation should have the maximum amount of flexibility, responsibility, and discretion to assure that all the residents of the state shall have access to decent, safe, sanitary, accessible, and affordable housing; therefore, in carrying out the purposes of this Chapter, the corporation shall be presumed to possess broad powers and legal prerogatives which enable the corporation to carry out its purposes directly or indirectly through one or more nonprofit subsidiaries.

(8) The legislature hereby finds and declares further that a major cause of the shortage of residential housing available for persons and families of low or moderate income is the lack of a coordinated approach and clear statewide policy regarding funds for such residential housing.

(9) The legislature hereby finds and declares further that providing housing for citizens with disabilities and senior citizens is a crucial responsibility of the state and that any coordinated approach or clear statewide policy regarding funds for residential housing shall take into account assuring that such housing remains available and affordable for senior citizens and persons with disabilities.

Acts 2011, No. 408, §1, eff. July 5, 2011.



RS 40:600.87 - Definitions

§600.87. Definitions

The following terms, whenever used or referred to in this Chapter shall have the following meanings, unless the context clearly indicates otherwise:

(1) "Bonds" shall have the same meaning as "Securities" in R.S. 39:1421(1).

(2) "Corporation" means the Louisiana Housing Corporation created by this Chapter.

(3) "Federal government" means the United States of America and any agency or instrumentality, corporate or otherwise, of the United States of America.

(4) "Insured mortgage loan" means a mortgage loan for the acquisition, construction, rehabilitation or improvement of residential housing located within the state which is insured or guaranteed in whole or in part by the federal or state government, or any instrumentality or agency of the federal government or the state government, including the Louisiana Housing Corporation, or by a private mortgage insurance company, which insures the holder of the mortgage against financial loss.

(5) "Lending institution" means any bank, investment bank, mortgage bank or company, pension or retirement fund, savings bank, or savings and loan association which is authorized to do business in Louisiana.

(6) "Mortgage" means a conventional mortgage evidencing a contract by which a person binds all or part of his immovable property in favor of another to secure the execution and enforcement of a contract, but without divesting himself of the possession of such property.

(7) "Mortgage loan" means a financial obligation secured by a mortgage.

(8) "Persons or families of low or moderate income" means an individual or household whose income qualifies as low income or moderate income as determined from time to time by the corporation's board of directors in a manner consistent with federal housing programs.

(9) "Residential housing" means a specific work or improvement within the state undertaken primarily to provide decent, safe, and sanitary dwelling accommodations that are in compliance with Title II of the Americans with Disabilities Act, 42 U.S.C.A. §12131 et seq., for persons of low or moderate income, including, but not limited to, the acquisition, construction, rehabilitation, or improvement of land, buildings, and improvements thereto in connection with apartments, condominiums, single family homes, townhouses, and nonhousing facilities appurtenant thereto.

(10) "State" means the state of Louisiana.

(11) "State agency" means any board, authority, agency, department, commission, public corporation, body corporate and politic, or instrumentality of the state. A local housing authority established pursuant to R.S. 40:381 et seq., shall not be considered a "state agency".

Acts 2011, No. 408, §1, eff. July 5, 2011; Acts 2012, No. 686, §1.



RS 40:600.88 - Creation of the corporation

§600.88. Creation of the corporation

There is hereby created a public body corporate and politic known as the Louisiana Housing Corporation. The Louisiana Housing Corporation, referred to in this Chapter as the "corporation", shall be an instrumentality of the state.

Acts 2011, No. 408, §1, eff. July 5, 2011.



RS 40:600.89 - Organization of the corporation

§600.89. Organization of the corporation

A. The Louisiana Housing Corporation shall be governed by a board of directors composed of the following members:

(1) One member shall be the state treasurer or his designee.

(2) Six members shall be appointed by the governor and shall meet all of the following criteria:

(a) Each shall be a resident of the state.

(b) Each shall have at least five years of experience in one or more of the following fields:

(i) Banking or bonds.

(ii) Residential or multi-family construction.

(iii) Real estate.

(iv) Affordable housing development.

(v) Nonprofit residential development.

(vi) Programs of the Department of Housing and Urban Development or any successor agency.

(c) Not more than one member appointed pursuant to this Paragraph shall be a resident of a single congressional district.

(d) One shall either be a consumer of or an advocate for affordable housing.

(e) The six members appointed by the governor shall be diverse and representative of the state's population as near as practicable, including with respect to ethnicity, and shall each be submitted to the Senate for confirmation.

(3) Four additional members shall be appointed as follows:

(a) Two persons appointed by the president of the Senate, one of whom shall be appointed from a parish having a population of less than seventy-five thousand persons according to the latest federal decennial census or a municipality having a population less than fifteen thousand persons according to the latest federal decennial census. The two members appointed pursuant to this Subparagraph shall serve at the pleasure of the president of the Senate.

(b) Two persons appointed by the speaker of the House of Representatives, one of whom shall be appointed from a parish having a population of less than seventy-five thousand persons according to the latest federal decennial census or a municipality having a population less than fifteen thousand persons according to the latest federal decennial census. The two members appointed pursuant to this Subparagraph shall serve at the pleasure of the speaker of the House of Representatives.

B. In the event of a vacancy in the office of any member of the board of directors, by death, resignation, removal, or otherwise, a replacement shall be appointed in the same manner as the person whose position is now vacant was originally appointed and, if appointed by the governor, shall serve for the remainder of the unexpired term.

C.(1) Each appointed member of the board of directors shall hold office until his successor has been appointed and has qualified.

(2)(a) Any appointed member shall be eligible for reappointment.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, no member appointed by the governor shall serve more than three consecutive terms. Any such member who serves three consecutive terms shall be eligible for reappointment no earlier than one year after leaving office.

(3) Any member of the board of directors of the corporation may be removed from office by the appointing authority for incompetence, malfeasance, misconduct, or willful neglect of duty, after reasonable notice and a public hearing, unless the notice and hearing are expressly waived in writing.

(4) Every member of the board of directors of the corporation shall, before entering office, take the oath of office required of public officials to administer the duties of his office faithfully and impartially, and a record of such oath shall be filed with the secretary of state.

(5) Board members appointed by the governor shall serve staggered four-year terms as provided in this Section. Two shall serve initial terms of two years each, two shall serve initial terms of three years each, and two shall serve initial terms of four years each, as determined by lot at the first meeting of the board.

(6) Board members may receive compensation of fifty dollars per diem for their services and may be eligible for reimbursement of reasonable travel expenses incurred in connection with the discharge of their duties only as provided by majority vote of the board.

D.(1) Each member of the board of directors shall file financial disclosure statements pursuant to R.S. 42:1124.2.1.

(2) The executive director shall file financial disclosure statements pursuant to R.S. 42:1124.2.

(3) If the state treasurer does not appoint a designee but serves as a member, he shall not file the disclosure statement required by this Subsection but rather shall file disclosure statements as otherwise required by law for the state treasurer.

Acts 2011, No. 408, §1, eff. July 5, 2011.



RS 40:600.90 - Officers of the corporation; duties; liability

§600.90. Officers of the corporation; duties; liability

A. Executive director.

(1) Appointment.

(a) The board of directors of the corporation shall appoint an executive director of the corporation subject to confirmation by the Senate for a term not to exceed three years. Any person appointed shall meet all the requirements for being a member of the board of directors except for the requirement of R.S. 40:600.89(A)(2)(a).

(b) Any person whose appointment was not confirmed shall not be reappointed for confirmation for a period of two years.

(2) Duties; requirements.

(a) The executive director of the corporation shall manage the daily affairs of the corporation and shall have such powers and duties as specified by this Chapter and by the board of directors.

(b) The executive director shall not be a member of the board.

(c) The executive director of the corporation shall be terminated only for cause.

(d) The executive director shall administer, manage, and direct the affairs and business of the corporation, subject to the policies, control, and direction of the board of directors of the corporation.

B. The executive director shall submit a staffing plan to the board for its approval.

C. No officer or employee of the corporation shall be a member of the board.

D. The powers of the board.

(1) The powers of the corporation shall be vested in the board of directors.

(2) A majority of the members of the board currently serving shall constitute a quorum for the transaction of any business, and the presence of a quorum shall be required for the exercise of any power or function of the corporation. No vacant office shall be included in the determination of the number of members of the board necessary to establish a quorum.

(3) No action shall be taken by the board until such time as at least seven of the members have been appointed and have taken the oath of office.

(4) No vacancy in the board shall impair the rights of a quorum of the board to exercise any power or function of the corporation as provided in Paragraph (5) of this Subsection.

(5) Action may be taken by a quorum of the board upon an affirmative vote of a majority of the members present.

(6) The board may create and appoint members to any committee deemed necessary or beneficial to carrying out the duties of the board.

(7) The board may employ counsel to represent the board.

(8) The board may appoint and, so appointing, prescribe the duties of the officers as are named to assist in the operation of the corporation, including, but not limited to, a secretary or treasurer of the corporation. The offices and duties shall be included in the bylaws of the corporation.

E. The corporation shall be domiciled in Baton Rouge.

F. The corporation shall adopt bylaws for its own governance and internal organization, provided that such bylaws shall not conflict with any of the provisions of this Chapter or with any other law applicable to public bodies or agencies. Except to the extent in conflict with this Chapter, the corporation and its board shall be subject to the laws relative to meetings of public bodies, public records, and the Code of Governmental Ethics.

G. No member of the board of directors shall be civilly liable by reason of any act or omission committed or suffered in the performance of his duties as member of the board or with respect to the operations of the corporation, but any act, liability for omission, or obligation of a member in the performance of his duties or with respect to the operations of the corporation shall extend to the whole of the property of the corporation, or so much thereof as may be necessary or available to discharge such liability or obligation, and not otherwise.

H.(1) If any member of the board of directors or any officer or employee of the corporation shall have an interest, either direct or indirect, in any contract to which the corporation is, or is to be, a party, or in any lending institution requesting a loan from or offering to sell insured mortgage loans to the corporation, such interest shall be disclosed to the corporation in writing and shall be set forth in the minutes of the corporation.

(2) Notwithstanding the provisions of R.S. 42:1112, no member of the board of directors and no officer or employee having such interest shall participate in any action by the corporation, including but not limited to discussion and voting on any issue bearing on that interest. The member of the board of directors shall recuse himself from any action taken by the board of directors.

(3) Failure to make a disclosure required pursuant to this Subsection shall constitute misconduct in office.

I. Fiscal matters.

(1) The corporation shall operate from self-generated funds and shall not be a budget unit of the state.

(2) The corporation may receive state appropriations and the expenditure of such appropriated funds shall be subject to budgetary controls or authority of the division of administration.

(3) The corporation shall establish an operating budget for the use of its funds, subject to the favorable vote of two-thirds of the current membership of the board of directors of the corporation.

(4) The fiscal year for the corporation shall run concurrently with the fiscal year of the state.

(5) Any budget adopted for a fiscal year shall be effective for that fiscal year.

Acts 2011, No. 408, §1, eff. July 5, 2011; Acts 2013, No. 420, §5, eff. June 21, 2013.



RS 40:600.91 - Powers and duties of the corporation

§600.91. Powers and duties of the corporation

A. The corporation shall have the powers necessary or convenient to carry out and effectuate the purposes and provisions of this Chapter, including the following powers in addition to all other powers granted by other provisions of this Chapter:

(1) The corporation may sue and be sued in its own name.

(2) The corporation may establish a seal and alter the same at its pleasure.

(3) The corporation shall adopt, in accordance with the provisions of the Administrative Procedure Act, R.S. 49:950 et seq., those rules and regulations as are necessary and proper for the performance of its duties and responsibilities, in compliance with and subject to the exceptions in the following provisions:

(a) The Administrative Procedure Act, R.S. 49:950 et seq., shall not apply to the sale of bonds, notes, or other obligations of the corporation or of programs of the corporation funded with the proceeds thereof, when such sale occurs after reasonable public notice and public hearing.

(b) The Administrative Procedure Act, R.S. 49:950 et seq., shall not apply to the administration and allocation of low-income housing tax credits under Section 42 of the Internal Revenue Code of 1986, as amended, except that upon adoption of rules and regulations relative to such administration and allocation, the corporation shall submit these rules and regulations to the Joint Legislative Committee on the Budget for review.

(c) The Administrative Procedure Act, R.S. 49:950 et seq., shall not apply to the following programs, except that upon adoption of such rules and regulations relative to such programs, the program or the corporation shall submit such rules and regulations to the Joint Legislative Committee on the Budget for review. The programs subject to this provision are as follows:

(i) The Risk Sharing Program.

(ii) The Mark to Market Program.

(iii) The Louisiana Housing Trust Fund.

(iv) The HOME Program.

(v) The Low Income Housing Energy Assistance Program (LIHEAP).

(vi) The Weatherization Program (WAP).

(vii) The Section Eight Contract Administration Program.

(viii) The Louisiana Habitat for Humanity Loan Purchase Program Act.

(ix) Funding for the Louisiana Land Trust.

(4) The corporation may make and execute contracts and all other instruments necessary or convenient for the exercise of its powers and functions pursuant to this Chapter with any federal or state governmental agency, public or private corporation, lending institution, or other entity or person.

(5) The corporation may accept donations of movable or immovable property from any source and receive appropriations from the legislature or financial assistance or subsidies from the federal or state government.

(6) The corporation may, subject to the rights of holders of bonds of the corporation, renegotiate, refinance, or foreclose on any mortgage or commence any action to protect or enforce any right or benefit conferred upon the corporation by any law, mortgage, contract, or other agreement, and bid for and purchase such property at any foreclosure or at any other sale, or otherwise acquire or take possession of any such property, and, in this event, the corporation may complete, administer, pay the principal of and interest on any obligation incurred in connection with such property, dispose of and otherwise deal with such property in such manner as may be necessary or desirable to protect the interest of the corporation or of holders of its bonds therein.

(7) The corporation may procure or provide for the procurement of insurance or reinsurance against any loss in connection with its property or operations, including but not limited to insurance, reinsurance or other guarantees from a federal or state governmental agency or private insurance company for the payment of any bonds issued by the corporation or bonds, notes, or any other obligations or evidences of indebtedness issued or made by any lending institution or other entity or person or insurance or reinsurance against loss with respect to mortgages or mortgage loans, including the power to pay premiums on such insurance or reinsurance.

(8) The corporation may insure, reinsure, or cause to be insured or reinsured mortgage loans or mortgages on residential housing, may receive premiums on such insurance or reinsurance, may establish reserves for losses, and may participate in the insurance or reinsurance of mortgage loans or mortgages on residential housing with the federal or state government.

(9) The corporation may enter into agreements and contracts with persons and entities including but not limited to the federal or state government or its subdivisions, agencies, or instrumentalities, or with mortgagors or lending institutions.

(10) The corporation may undertake and carry out or authorize the completion of studies and analyses of housing conditions and needs within the state and ways of meeting such needs, may make such studies and analyses available to the public and to the housing industry, may engage in research, and may disseminate information on housing, in coordination with the office of community development within the division of administration.

(11) The corporation may accept federal, state, or private financial or technical assistance, comply with any conditions for such assistance, and become a "co-insurer" with the United States Department of Housing and Urban Development or other appropriate federal agency for housing finance programs.

(12) The corporation may collect fees and charges in connection with its loans, insurance, commitments, and services including but not limited to reimbursement of costs of issuing bonds, service charges, and insurance premiums.

(13) The corporation may purchase secured loans or make lending commitments to purchase or sell construction or mortgage loans with respect to residential housing. Further, the corporation may make secured loans to lending institutions, including commitments therefor, with respect to the making of construction or mortgage loans by lending institutions for residential housing.

(14) The corporation may acquire or contract to acquire from any person, firm, corporation, municipality, federal or state agency, by grant, purchase, or otherwise, movable or immovable property or any interest therein; may own, hold, clear, improve, lease, construct, or rehabilitate, and may sell, invest, assign, exchange, transfer, convey, lease, mortgage, or otherwise dispose of or encumber the same, subject to the rights of holders of the bonds of the corporation, at public or private sale, with or without public bidding.

(15) The corporation may borrow money, issue bonds, and provide for the rights of the lenders or holders thereof.

(16) The corporation may, subject to the rights of holders of the bonds of the corporation, consent to any modification with respect to the rate of interest, time payment of any installment of principal or interest, security or other term of any loan, contract, mortgage, mortgage loan or commitment therefor, or agreement of any kind to which the corporation is a party or beneficiary.

(17) The corporation may maintain an office, in addition to the office in Baton Rouge, at such place or places in the state as the corporation shall determine.

(18) In carrying out its functions under this Chapter, the corporation shall accomplish all of the following:

(a) The corporation shall adopt rules and regulations which shall require fair, impartial, and equitable treatment of all lending institutions by the corporation.

(b) Such rules and regulations shall ensure that favoritism shall not be an element in the allocation of services by the corporation and that objective standards and criteria shall control and govern access to the allocation of services and functions authorized by this Chapter.

(c) The board of directors of the corporation shall establish statewide policy for the financing of housing for persons or families of low or moderate income and for senior citizens and persons with disabilities and such policy shall apply to all units, divisions, agencies, public corporations, and instrumentalities of the state, and may include the division of administration, involved directly or indirectly in financing single family or multi-family housing for such persons or families.

(19) The corporation may purchase secured loans or make lending commitments to purchase loans on multi-family housing projects under such guidelines, rules, and restrictions as shall be adopted by the corporation.

(20) The corporation is authorized to sell residential loans purchased by it or by others either singly or in "packages" or pools to investors, including the retirement plans and trusts established for the employees of the state and its subdivisions, agencies, instrumentalities, and units of government which may be authorized to purchase residential first mortgages for investment purposes; however, all such mortgage loans purchased by the corporation for resale shall have been made on real estate in the state.

(21) Notwithstanding any provisions of this Chapter or any other law to the contrary, specifically R.S. 12:202.1, the corporation may create or cause to be created such nonprofit corporations as may be necessary or expedient to participate in housing programs of the federal government or its agencies and instrumentalities.

(22) Notwithstanding the provisions of this Chapter or any other law to the contrary, specifically R.S. 12:202.1, the corporation may create or cause to be created such nonprofit corporations as may be necessary or desirable to establish housing equity funds, the purpose of which shall be to direct the investment of capital primarily from Louisiana residents to residential housing developments qualifying under Section 42 of the Internal Revenue Code of 1986 for low income housing credits.

(23) The corporation shall administer the federal grants for energy assistance and weatherization services for low-income persons.

(24) The corporation shall administer the Louisiana Housing Trust Fund.

(25) Notwithstanding any provisions of this Chapter or any other law to the contrary, the corporation is authorized to:

(a) Sponsor a statewide community housing development organization to partner with or to expand the capacity of local nonprofit organizations in limited resource communities and to develop and manage affordable residential rental housing in partnership with such local nonprofit organizations.

(b) Originate and fund second mortgage loans to persons or households of low or moderate income as defined by the United States Department of Housing and Urban Development.

(c) Finance directly pools of loans to public housing authorities as established under the Louisiana Housing Authorities Law, contained in R.S. 40:381 et seq.

(d) Establish one or more subsidiaries to carry out the purposes of this Chapter.

(e) Establish the Louisiana Housing Finance Agency as a subsidiary of the corporation, and to operate the agency as a subsidiary until June 30, 2012.

(f) Notwithstanding any provision of law to the contrary, the corporation may assume the obligations of any entity that becomes a subsidiary of the corporation in accordance with this Chapter.

(26)(a) Notwithstanding any provision of law to the contrary, the corporation is authorized and required to assume administration or management of disaster recovery programs funded by the Department of Housing and Urban Development Community Development Block Grants and the Supplemental Appropriations Act of 2008 (P.L. 110-252) as designated by the commissioner of administration.

(b) In the event that a state agency has contracts in place for the purpose of the implementation of such programs, the agency may transfer to the corporation the contracts or the portion of the contracts related to the programs transferred.

(c) Notwithstanding any provisions of law to the contrary, the Homelessness Prevention and Rapid Re-housing program in the Department of Children and Family Services shall be transferred to the corporation.

(27) The corporation shall have all powers necessary to access any and all federal funding related to housing. The corporation may access programs funded by the Department of Housing and Urban Development's Community Development Block Grants.

(28)(a) The corporation, through its board, may establish advisory committees to assist in carrying out its mission, goals, and purposes.

(b)(i) The corporation shall establish the Housing and Transportation Planning and Coordinating Commission as an advisory committee. The primary purpose of this commission shall be to advise the corporation in coordinating the integration of planning and spending by local governments, parish and municipal governing authorities, redevelopment authorities, and the Department of Transportation and Development on housing and transportation needs. The commission shall recommend multiple modes of transportation and multiple types of housing developments to be planned so as to provide planned recreational growth, more fully integrated and livable communities, and effective spending of public funds for the betterment of life for Louisiana citizens.

(ii) The commission shall be comprised of the following members:

(aa) The executive director of the Louisiana Housing Corporation, or his designee.

(bb) One member appointed by the commissioner of administration to represent the office of facility planning and control.

(cc) The secretary of the Department of Transportation and Development, or his designee.

(dd) The secretary of the Department of Children and Family Services, or his designee.

(ee) The president of the Louisiana Housing Alliance, or his designee.

(ff) One member appointed by the National Association of Regional Councils from its Louisiana chapter.

(gg) One member appointed by the Louisiana chapter of the Association of Metropolitan Planning Organizations.

(hh) One member appointed by the National Association of Housing and Redevelopment Officials from its Louisiana chapter.

(ii) Repealed by Acts 2012, No. 686, §2.

(jj) Two members of nonprofit housing development organizations appointed by the board of the Louisiana Housing Corporation.

(kk) One member appointed by the Louisiana Housing Council.

(ll) One member appointed by the Policy Jury Association of Louisiana.

(mm) One member appointed by Louisiana Municipal Association.

(nn) One member appointed by the Louisiana state chapter of the American Planning Association.

(oo) The superintendent of the Department of Education, or his designee.

(pp) The secretary of the Department of Economic Development, or his designee.

(qq) One member appointed by the Louisiana Association of Affordable Housing Providers.

(iii) Members of the commission appointed shall serve at the pleasure of the appointing authority and serve four-year terms. A vacancy in the office of a member shall be filled in the same manner as the original appointment for the remainder of the unexpired term.

(iv) The commission shall elect a chairman and such other officers as it deems necessary from among its members.

(v) Members of the commission shall not receive any salary or reimbursement of expenses for performing their duties as members other than compensation or reimbursement provided by their individual employers.

(vi) The commission shall create a statewide housing plan for state agencies and conduct a parish-by-parish assessment of housing. The assessment shall be conducted once every five years and the statewide housing plan shall be updated based on the most recent assessment. All parish governing authorities, local governments, and redevelopment authorities shall cooperate with the commission.

(aa) The assessments shall document the overall supply of housing including single-family, multi-family, special needs, and institutional housing; conditions of the housing stock; housing cost burden in each parish; and access to transit and job centers in each parish or metropolitan planning area.

(bb) As part of its assessment, the commission shall hold not fewer than three public hearings in each region of the state to provide for citizens participation in the development of the plan. In each region, each such hearing shall be held at a different time of day and on a different day of the week from the other meetings in that region in order to maximize the opportunity for citizen participation. Members of the commission shall be invited guests to the public hearings.

(cc) The commission, at regular intervals and in public meetings, shall update the board on the progress of the development of the statewide housing plan and maintenance thereof or any updates thereto. The commission shall also submit the developed plan, or once the plan is developed any recommended updates to such plan, to the board for approval, approval with comments, or rejection at a schedule determined by the board. Any plan or update which is rejected by the board shall not be incorporated into the statewide housing plan.

(vii) The commission shall advise and provide recommendations to the board in the following areas:

(aa) Planning and housing regions of the state.

(bb) Public and alternative transportation needs. Such recommendation may include alternative modes of transportation including public transit, bus rapid transit, and rail and bicycle paths.

(cc) Estimates on low and moderate income housing needs.

(dd) Criteria and guidelines for parishes and municipalities to determine and address their local affordable housing needs, to promote consistency and uniformity in the information obtained and reported.

(ee) Criteria and guidelines for parishes, municipalities, and redevelopment authorities, and metropolitan planning organizations to coordinate and address local and regional transportation needs, to promote consistency and uniformity in the information obtained and reported.

(ff) Schedule and establish criteria to review housing and transportation plans for parishes and municipalities, and provide technical assistance to those parishes and municipalities unable to develop plans consistent with the established criteria and guidelines to determine consistency with established criteria and guidelines to address local affordable housing and transportation needs.

(29) The corporation shall have all the powers and duties of a housing authority created pursuant to the Louisiana Housing Authorities Law, R.S. 40:381 et seq., necessary to administer the Permanent Supportive Housing program.

B. The corporation may promulgate rules, regulations, or other procedures for the coordination of all state-administered housing programs. Notwithstanding any provisions of this Chapter or any other provision of the law to the contrary, every department, agency, or instrumentality of the state administering any federal or state housing resource shall provide assistance to the corporation, including but not limited to information, technical assistance, and personnel of such department, agency, or instrumentality, which is being or may be used to provide decent, safe, sanitary, accessible, and affordable housing to the residents of the state in order to accomplish the goals and to comply with the provisions of this Chapter.

C. The Louisiana Housing Corporation is authorized and directed to cooperate and coordinate with units of general local government, local public housing authorities, and other instrumentalities of local government, including but not limited to public trusts and local nonprofit housing corporations, in developing a comprehensive plan and housing strategy as required by the Department of Housing and Urban Development. Such plan shall be submitted to the House Committee on Municipal, Parochial and Cultural Affairs and the Senate Committee on Local and Municipal Affairs for review within thirty days of its completion.

D. The Louisiana Housing Corporation is authorized and directed to increase the supply of supportive housing, which combines structural features and services needed to enable persons with disabilities and senior citizens to live with dignity and independence.

E. The Louisiana Housing Corporation is authorized and directed to finance mixed-income residential rental developments or homeownership using federal housing tax benefits or any other available federal funds or benefits.

Acts 2011, No. 408, §1, eff. July 5, 2011; Acts 2012, No. 686, §§1, 2.



RS 40:600.92 - Purchase of mortgage loans

§600.92. Purchase of mortgage loans

A. The corporation may purchase, or contract to purchase, insured mortgage loans with respect to residential housing from lending institutions, at such prices and upon such terms and conditions as it shall determine by rules or regulations adopted by the board of directors. All lending institutions are authorized to sell insured mortgage loans to the corporation in accordance with the provisions of this Chapter and the rules and regulations of the corporation.

B. The corporation may require as a condition of purchase of any insured mortgage loan from a lending institution that the lending institution represent and warrant to the corporation all of the following:

(1) The unpaid balance of the mortgage loan and the interest rate thereon have been accurately stated to the corporation and that the interest rate is not usurious.

(2) The amount of the unpaid principal balance of the mortgage loan is justly due and owing in accordance with the terms thereof.

(3) The lending institution has no notice of the existence of any counterclaim, offset, or defense asserted by the mortgagor or his successor in interest.

(4) The mortgage loan is evidenced by a note and a mortgage which has been properly recorded in the parish in which the immovable property is situated.

(5) The mortgage constitutes a valid first lien on the immovable property described to the corporation, subject to property taxes not yet due, installments of assessments not yet due, and such servitudes, encumbrances, or restrictions which do not adversely affect to a material degree the use or value of the immovable property or the improvements thereon.

(6) The mortgage loan when made was lawful under federal or state law, or both, whichever governed the making of the loan, and would be lawful on the date of purchase by the corporation if made by the lending institution on that date in the amount of the unpaid principal balance.

(7) The mortgagor is not now in default in the payment of any installment of principal or interest, escrow funds, property taxes or otherwise in the performance of his obligations under the mortgage loan documents and has not to the knowledge of the lending institution been in default in the performance of any such obligation for a period of longer than sixty days during the life of the mortgage.

(8) The improvements to the mortgaged property are covered by a valid and current policy of insurance, in full force and effect, issued by an insurance company authorized to issue such policies in the state and providing fire and extended coverage in an amount not less than the outstanding principal balance of the mortgage loan or the maximum insurable value of the mortgaged property, whichever is greater.

(9) The mortgage loan meets the prevailing investment quality standards for mortgage loans of that type in the state and is an insured mortgage loan.

C. A lending institution shall be liable to the corporation for any damages suffered by the corporation by reason of the untruth of any representation or the breach of any warranty and, in the event that any representation shall prove to be untrue when made or in the event of any breach of warranty, the lending institution at the option of the corporation shall repurchase the mortgage loan for the original purchase price, adjusted for amounts subsequently paid thereon and for damages incurred by the corporation, as the corporation may determine.

D. The corporation may require the recording of an assignment of any mortgage loan or mortgage purchased by it from a lending institution. The corporation shall not be required to inspect or take possession of the mortgage loan documents if the lending institution from which the mortgage loan is purchased by the corporation enters into a contract with the corporation to service such mortgage loan and to account to the corporation regarding such mortgage loan.

E. If the corporation purchases a mortgage loan from a lending institution, the corporation may contract with that or another lending institution to act as servicing agent for the corporation for the collection of mortgage loan payments from the mortgagor and for the exercise of the rights and the discharge of the responsibilities provided for in the mortgage loan documents and federal and state law.

F. To the extent that any provisions of this Section may be inconsistent with any provision of law of the state governing lending institutions, the provisions of this Section shall control.

G. Notwithstanding any provision of this Chapter or of any other law to the contrary, the corporation may directly fund insured mortgage loans in connection with a federal program if benefits provided by such program would not otherwise be made available within the state.

Acts 2011, No. 408, §1, eff. July 5, 2011.



RS 40:600.93 - Loans to lending institutions

§600.93. Loans to lending institutions

A.(1) The corporation may make, or contract to make, secured loans to lending institutions at such interest rates, terms, and conditions as it shall determine by rules or regulations adopted by the board of directors.

(2) All lending institutions are authorized to borrow funds from the corporation in accordance with the provisions of this Chapter and the rules and regulations of the corporation.

(3) The corporation shall require that the proceeds of its loans to lending institutions or an equivalent amount shall be used by such lending institutions to make mortgage loans with respect to residential housing located within the state, subject to such terms and conditions as the corporation may prescribe.

B. The corporation shall require that each lending institution which is the recipient of a loan pursuant to this Section shall issue and deliver to the corporation an evidence of its indebtedness to the corporation, which shall constitute a general obligation of such lending institution and shall bear such date or dates, shall mature at such time or times, shall be subject to such prepayment, and shall contain such other provisions consistent with this Section as the corporation shall determine.

C. Notwithstanding any other provisions of this Section to the contrary, the interest rate or rates and other terms of such loans to lending institutions made from the proceeds of any issue of bonds of the corporation shall be at least sufficient to assure the payment of said bonds and the interest thereon as the bonds become due.

D. The corporation shall require that loans made to lending institutions pursuant to this Section shall be additionally secured as to payment of both principal and interest by a pledge of collateral security in such amounts and consisting of such obligations, securities, or mortgages as the corporation shall determine to be necessary to assure the payment of such loans and the interest thereon as the same become due.

E.(1) The corporation may require that collateral for loans to lending institutions be deposited with a bank, trust company, or other financial institution acceptable to the corporation located either within or outside the state as designated by the corporation.

(2) In the absence of such requirement, a lending institution that is the recipient of a loan from the corporation shall enter into an agreement with the corporation containing such provisions as the corporation shall deem necessary or desirable to adequately identify and maintain such collateral, to service such collateral, and to require that the lending institution shall hold such collateral as agent for the corporation and shall be accountable to the corporation as the trustee of an express trust for the application and disposition thereof and the income therefrom solely to the uses and purposes in accordance with the provisions of such agreement.

(3) A copy of each such agreement and any revisions or supplements thereto shall be filed with the secretary of state, and no further filing or other action under any other law of the state shall be required to perfect the security interest of the corporation in such collateral or any additions thereto or substitutions therefor, and the lien and trust for the benefit of the corporation so created shall be binding from and after the time made against all parties having claims of any kind in tort, contract, or otherwise against such lending institution.

(4) The corporation may also establish such additional requirements as it shall deem necessary with respect to the pledging, assigning, setting aside, or holding of such collateral and the making of substitutions therefor or additions thereto and the disposition of income and receipts therefrom.

F. The corporation shall require lending institutions that are the recipients of loans from the corporation to submit evidence satisfactory to the corporation that the lending institution has used the proceeds of such loans by the corporation, or any equivalent amount, to make mortgage loans with respect to residential housing and that the lending institution has complied with the terms and conditions of such loans as prescribed by the corporation. In connection therewith, the corporation, through its employees or agents, may inspect the books and records of such lending institution.

G. The corporation may require as a condition of any loans to lending institutions such representations and warranties as it shall determine to be necessary or desirable to service such loans and implement the provisions of this Section.

H. Subject to the rights of holders of bonds of the corporation, the corporation may collect, enforce the collection of, and foreclose on any collateral securing its loans to lending institutions and acquire or take possession of such collateral and sell the same at private or public sale, with or without public bidding, and otherwise deal with such collateral as may be necessary to protect the interest of the corporation therein.

I. To the extent that any provisions of this Section may be inconsistent with any provision of the law of the state governing lending institutions, the provisions of this Section shall control.

Acts 2011, No. 408, §1, eff. July 5, 2011.



RS 40:600.94 - Bonds of the corporation

§600.94. Bonds of the corporation

A. The corporation is hereby authorized and empowered to issue bonds from time to time, whether the interest thereon is subject to taxation under the provisions of the Internal Revenue Code of 1986 as now enacted or subsequently amended or is exempt therefrom to provide funds for and to fulfill and achieve its authorized public functions or corporate purposes as set forth in this Chapter including but not limited to the following purposes:

(1) The purchase of insured mortgage loans from lending institutions.

(2) The making of secured loans to lending institutions.

(3) Construction of residential buildings.

(4) The purchase of residential loans previously made and secured by first mortgages and for the purchase of securities fully collateralized by first mortgages on residential housing.

(5) The purchase of "pre-packaged" residential first mortgage loans for investment or resale.

(6) The payment of interest on bonds of the corporation, the establishment of reserves to secure such bonds, the establishment of reserves with respect to the insurance of mortgage loans for residential housing.

(7) All other expenditures of the corporation incident to and necessary or convenient to carry out its public functions or corporate purposes.

B. Except as may otherwise be provided by the corporation, all bonds issued by the corporation shall be negotiable instruments and may be general obligations of the corporation, secured by the full faith and credit of the corporation and payable out of any money, assets, or revenues of the corporation or from any other sources whatsoever that may be available to the corporation.

C. The bonds of the corporation shall be solely the obligations of the corporation. In no event shall any bonds of the corporation constitute an obligation, either general or special, of the state or of any political subdivision of the state or constitute or give rise to a pecuniary liability of the state or of any political subdivision of the state, nor shall the corporation have the power to pledge the general credit or taxing power of the state or of any political subdivision of the state.

D. Bonds shall be authorized, issued, and sold by a resolution or resolutions of the corporation adopted as provided in this Chapter. Such bonds may be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, payable at such time or times, be in such denominations, be sold at such price or prices, at public or private negotiated sale, after advertisement as is provided for in R.S. 39:1421 through 1427, be in such form, either in coupon form, registered as to principal only or fully registered without coupons, carry such registration and exchangeability privileges, be payable at such place or places, be subject to such terms of redemption, and be entitled to such priorities on the income, revenue, and receipts of, or available to, the corporation as may be provided by the corporation in the resolution or resolutions providing for the issuance and sale of the bonds of the corporation.

E. The bonds of the corporation shall be signed by such directors or officers of the corporation, by either manual or facsimile signatures, as shall be determined by resolution or resolutions of the corporation, and shall have impressed or imprinted thereon the seal of the corporation, or a facsimile thereof. The coupons attached to coupon bonds of the corporation shall bear the facsimile signature of such director or officer of the corporation as shall be determined by resolution or resolutions of the corporation.

F. Any bonds of the corporation may be validly issued, sold, and delivered, notwithstanding that one or more of the directors or officers of the corporation signing such bonds, or whose facsimile signature or signatures may be on the bonds or on coupons shall have ceased to be such director or officer of the corporation at the time such bonds shall actually have been delivered.

G. Bonds of the corporation may be sold in such manner and from time to time as may be determined by the corporation to be most beneficial, and the corporation may pay all expenses, premiums, or commissions which it may deem necessary or advantageous in connection with the issuance and sale thereof, subject to the provisions of this Chapter.

H. Bonds of the corporation may be issued under and subject to such terms, covenants, or conditions, consistent with this Chapter, as may be determined by resolution or resolutions of the corporation to be necessary or desirable, including but not limited to all of the following:

(1) The establishment of a trust indenture or indentures by and between the corporation and a corporate trustee, which may be any bank or trust company having the powers of a trust company, located within or without the state, that is acceptable to the corporation.

(a) Such trust indenture may provide for the pledging or assigning of any assets or income from assets to which or in which the corporation has any rights or interest, and may further provide for such other rights and remedies exercisable by the trustee as may be proper for the protection of the holders of the bonds of the corporation, and not otherwise in violation of law.

(b) Such agreement may provide for the restriction of the rights of any individual holder of bonds of the corporation.

(c) Such trust indenture may provide that all expenses incurred in carrying out the provisions of such trust indenture may be treated as a part of the cost of operation of the corporation.

(d) The trust indenture may contain any further provisions which are reasonable to delineate further the respective rights, duties, safeguards, responsibilities, and liabilities of the corporation.

(2) The pledge or creation of a lien, to the extent provided by resolution or resolutions of the corporation, on all or any part of the money, assets, or revenues of the corporation or on any money or assets held by others for the benefit of the corporation to secure the payment of such bonds.

(3) Provisions for the custody, collection, securing, investment, and payment of any money of or due to the corporation.

(4) The creation or funding of reserves or sinking funds and the regulation or disposition thereof.

(5) Limitations on the purposes to which the proceeds of the sale of any issue of bonds then or thereafter to be issued may be applied.

(6) Limitations on the issuance of additional bonds and on the refunding of outstanding or other bonds.

(7) The procedure, if any, by which the terms of any contract with the holders of bonds of the corporation may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given.

(8) The creation of special funds into which any money of the corporation may be deposited.

(9) The vesting in a trustee or trustees of such properties, rights, powers, and duties in trust as the corporation may by resolution determine.

(10) The definition of the acts or omissions which shall constitute a default in the obligations and duties of the corporation and providing for the rights and remedies of the holders of bonds of the corporation in the event of such default in accordance with the provisions of the Chapter and the general laws of the state.

(11) Any other matters of like or different character, which in any way affect the security and protection of the bonds and the rights of the holders thereof.

I. The corporation is hereby granted the total allocation for qualified mortgage bonds for state housing finance corporation issuers pursuant to the federal Mortgage Subsidy Bond Tax Act of 1980, 26 U.S.C. 103A. Any allocation made pursuant to this Act to issuers other than state housing finance corporation issues which have not been sold by September first of each year may be allocated, in whole or in part, by the governor of the state of Louisiana to the corporation.

Acts 2011, No. 408, §1, eff. July 5, 2011.



RS 40:600.95 - Statutory pledge

§600.95. Statutory pledge

Any pledge made by the corporation shall be valid and binding from the time when the pledge is made. The money, assets, or revenues of the corporation so pledged and thereafter received by the corporation shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the corporation, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded or filed in order to establish and perfect a lien or security interest in the property so pledged.

Acts 2011, No. 408, §1, eff. July 5, 2011.



RS 40:600.96 - Refunding bonds

§600.96. Refunding bonds

A. Subject to the rights of the holders of the bonds of the corporation, the corporation is hereby authorized and empowered to issue from time to time its bonds for the purpose of refunding any bonds of the corporation then outstanding, together with the payment of any redemption premiums thereon and interest accrued or to accrue to the date of redemption of such outstanding bonds.

B. All such refunding bonds of the corporation shall be issued, sold or exchanged, and delivered, shall be secured, and shall be subject to the provisions of this Chapter in the same manner and to the same extent as any other bonds issued by the corporation pursuant to this Chapter, unless otherwise determined by resolution of the corporation.

C. Refunding bonds issued by the corporation as herein provided may be sold or exchanged for outstanding bonds of the corporation and, if sold, the proceeds thereof may be applied, in addition to any other authorized purposes, to the purchase, redemption, or payment of such outstanding bonds.

D. Pending the application of the proceeds of any such refunding bonds, with any other available funds, to the payment of the principal, accrued interest, and redemption premiums, if any, on the bonds being refunded, and, if so provided or permitted in the trust indenture or the resolution of the corporation authorizing the issuance of such refunding bonds, to the payment of any interest on such refunding bonds and any expenses in connection with such refunding, such proceeds may be invested in direct obligations of, or obligations the principal and interest on which are unconditionally guaranteed by, the United States which shall mature or which shall be subject to redemption by the holders thereof, at the option of such holders, not later than the respective dates when the proceeds, together with the interest accruing thereon, will be required for the purposes intended.

Acts 2011, No. 408, §1, eff. July 5, 2011.



RS 40:600.97 - Liability of directors, officers, or employees of the corporation

§600.97. Liability of directors, officers, or employees of the corporation

The directors, officers, or employees of the corporation, or any other person executing the bonds of the corporation shall not be personally liable on the bonds or be subject to any personal liability or accountability by reason of the issuance, sale, or delivery thereof while acting within the scope of their authority.

Acts 2011, No. 408, §1, eff. July 5, 2011.



RS 40:600.98 - Purchase of bonds by corporation

§600.98. Purchase of bonds by corporation

Subject to the rights of holders of bonds, the corporation shall have the power out of any funds available therefor, to purchase bonds of the corporation, which shall thereupon be cancelled, at a price not exceeding either of the following:

(1) If the bonds are then subject to optional redemption, the optional redemption price then applicable plus accrued interest to the next interest payment date thereon.

(2) If the bonds are not then subject to optional redemption, the optional redemption price applicable on the first date after such purchase upon which the notes or bonds become subject to optional redemption plus accrued interest to such date.

Acts 2011, No. 408, §1, eff. July 5, 2011.



RS 40:600.99 - Approval of issuance of bonds by State Bond Commission

§600.99. Approval of issuance of bonds by State Bond Commission

The approval of the State Bond Commission shall be obtained prior to the issuance of any bonds of the corporation. No notice to, or consent or approval by, any other governmental body or public officer shall be required as a prerequisite to the issuance, sale, or delivery of any bonds of the corporation, or to the making of any loans by the corporation to lending institutions, or to the purchase of insured mortgage loans by the corporation from lending institutions, or to the insurance by the corporation of any mortgage loan with respect to residential housing, or to the exercise of any other public function or corporate power of the corporation, except as is expressly provided in this Chapter.

Acts 2011, No. 408, §1, eff. July 5, 2011.



RS 40:600.100 - Exemption from taxes

§600.100. Exemption from taxes

A. It is hereby determined that the creation of the corporation and the carrying out of its public functions and corporate purposes is, in all respects, a public and governmental purpose for the benefit of the people of the state, and for the improvement of their health, safety, welfare, comfort, and security and that the functions and purposes are public purposes and that the corporation will be performing an essential governmental function in the exercise of the powers conferred upon it by this Chapter.

B. The money, assets, revenues, and operations of the corporation shall be exempt from all taxation by the state or any of its political subdivisions.

C. The corporation shall not be required to pay any recording fee or transfer tax of any kind on account of instruments recorded by it or on its behalf.

D. All bonds authorized to be issued by the corporation pursuant to the provisions of this Chapter, together with interest thereon, income therefrom, and gain upon the sale thereof shall be exempt from all state and local taxes.

Acts 2011, No. 408, §1, eff. July 5, 2011.



RS 40:600.101 - Covenant of state

§600.101. Covenant of state

In consideration of the acceptance of and payment for the bonds of the corporation by the holders thereof, the state does hereby pledge to and agree with the holders of any bonds of the corporation issued pursuant to the provisions of this Chapter, that the state will not impair, limit, or alter the rights hereby vested in the corporation to fulfill the terms of any agreements made with the holders of the bonds of the corporation, or in any way impair the rights or remedies of such holders thereof, until such bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of such holders, are fully met and discharged. The corporation is authorized to include this pledge and agreement of the state in any agreement with the holders of bonds of the corporation.

Acts 2011, No. 408, §1, eff. July 5, 2011.



RS 40:600.102 - Trust funds

§600.102. Trust funds

All monies received by the corporation pursuant to the provisions of this Chapter shall be deemed to be trust funds, to be held and applied solely to or for the public functions and corporate purposes of the corporation.

Acts 2011, No. 408, §1, eff. July 5, 2011.



RS 40:600.103 - Bonds as legal investment and security for public deposits

§600.103. Bonds as legal investment and security for public deposits

A. The state and all public officers, any parish or municipality, or other subdivision or instrumentality of the state, any bank, banker, trust company, savings bank and institution, building and loan association, savings and loan association, investment company or any person carrying on a banking or investment business, any insurance company or business, insurance associations and any person carrying on an insurance business, and any executor, administrator, curator, trustee, and other fiduciary, and retirement system or pension fund may legally invest any sinking funds, monies, or other funds belonging to them or within their control in any bonds issued by the corporation pursuant to the provisions of this Chapter, and such bonds shall be authorized security for all public deposits.

B. It is the purpose of this Section to authorize such persons, firms, corporations, associations, political subdivisions and officers, or other entities, public or private, to use any funds owned or controlled by them, including but not limited to sinking, insurance, investment, retirement, compensation, pension and trust funds, and funds held on deposit, for the purchase of any such bonds of the corporation, and that any such bonds shall be authorized security for all public deposits. However, nothing contained in this Section with regard to legal investments or security for public deposits shall be construed as relieving any such person, firm or corporation, or other entity from any duty of exercising reasonable care in selecting securities.

Acts 2011, No. 408, §1, eff. July 5, 2011.



RS 40:600.104 - Accounts and audits

§600.104. Accounts and audits

A. Subject to the provisions of any contract with the holders of its bonds, the corporation shall establish a system of accounts.

B. The legislative auditor shall prepare an annual audit of the accounts and operations of the corporation.

C. The corporation shall submit to the governor and to both houses of the legislature an annual report on the operations of the corporation. It also shall submit to them a copy of the report of every audit of the books and accounts of the corporation, within sixty days from the receipt thereof by the corporation.

Acts 2011, No. 408, §1, eff. July 5, 2011.



RS 40:600.105 - Cooperation of state agencies

§600.105. Cooperation of state agencies

All state officers and agencies are authorized to render such services to the corporation within their respective functions as may be requested by the corporation.

Acts 2011, No. 408, §1, eff. July 5, 2011.



RS 40:600.106 - Suits to determine validity of bonds

§600.106. Suits to determine validity of bonds

Any suit to determine the validity of bonds of the corporation shall be brought only in accordance with R.S. 13:5121 et seq.

Acts 2011, No. 408, §1, eff. July 5, 2011.



RS 40:600.107 - State appropriations or grants

§600.107. State appropriations or grants

The state may make grants or appropriations of money or property to the corporation for the purpose of enabling it to carry out its public functions and corporate purposes.

Acts 2011, No. 408, §1, eff. July 5, 2011.



RS 40:600.108 - Termination of corporation

§600.108. Termination of corporation

A. The corporation and its corporate and public existence shall continue until terminated by law, provided that no such law shall take effect so long as the corporation shall have bonds outstanding, unless adequate provision has been made for the payment thereof.

B. Upon termination of the existence of the corporation, all of its rights, money, assets, and revenues in excess of its obligations shall pass to and be vested in the state.

Acts 2011, No. 408, §1, eff. July 5, 2011.



RS 40:600.109 - Construction of Chapter

§600.109. Construction of Chapter

This Chapter, being necessary for the welfare of the state and its residents, shall be liberally construed to effect the purposes thereof.

Acts 2011, No. 408, §1, eff. July 5, 2011.



RS 40:600.110 - Fees

§600.110. Fees

The corporation shall, in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., promulgate the schedule of fees to be charged by the corporation in connection with the programs administered by it. Such schedule shall be submitted to and subject to approval of the Joint Legislative Committee on the Budget.

Acts 2011, No. 408, §1, eff. July 5, 2011; Acts 2014, No. 538, §1.



RS 40:600.111 - Mortgage foreclosure counseling

§600.111. Mortgage foreclosure counseling

A.(1) The corporation may establish a program to provide free mortgage foreclosure counseling and education to homeowners who have defaulted or are in danger of defaulting on the mortgages on their homes.

(2) If the corporation establishes such a program, the corporation may work with the office of financial institutions and the office of financial institutions shall cooperate with the corporation to effectuate the purposes of this Section.

(3) The corporation may enter into an agreement with any public, private, or nonprofit entity to carry out any part of the mortgage foreclosure counseling and education program.

(4) The program may include a central toll-free telephone number that homeowners may call to receive mortgage foreclosure counseling and education.

(5) The corporation may award grants for the training of counselors who will provide mortgage foreclosure counseling and education from funds appropriated by the legislature for that purpose or any other funding available for that purpose.

(6) The corporation may establish standards for the certification of counselors who will provide mortgage foreclosure counseling and education.

B. The program shall be funded through self-generated funds of the corporation; however, the corporation may solicit contributions and grants from the private sector, nonprofit entities, and the federal government to assist in carrying out the purposes of this Section.

C. The corporation shall annually submit a report to the Senate Committee on Commerce, Consumer Protection and International Affairs and the House Committee on Commerce on the operation of the mortgage foreclosure counseling and education program and shall include a summary of the mortgage foreclosure rates and trends in the state of Louisiana and the United States of America.

Acts 2011, No. 408, §1, eff. July 5, 2011.



RS 40:601 - FOOD AND DRUGS

CHAPTER 4. FOOD AND DRUGS

PART I. ADULTERATION, SUBSTITUTION, MISBRANDING,

OR FALSE ADVERTISING

§601. Title

This Part may be cited as the "State Food, Drug, and Cosmetic Law."



RS 40:602 - Definition of terms

§602. Definition of terms

As used in this Part, unless the context otherwise indicates, the following terms shall have the meaning ascribed to them in this Section:

(1) "Advertisement" includes all representations of fact or opinion disseminated to the public in any manner or by any means other than by the labeling.

(2) "Cosmetic" includes all substances and preparations intended for cleansing, altering the appearance of, or promoting the attractiveness of a person. The term includes soaps only when medicinal or curative qualities are claimed by the use thereof.

(3) "Department" means the Louisiana Department of Health and "secretary" means the secretary thereof.

(4) "Device" includes all devices intended for use in diagnosis, treatment, or prevention of disease in man or beast, or intended to affect the structure of any function of the body.

(5) "Drug" includes all substances and preparations recognized in the official compendium, as herein defined. It includes all substances and preparations intended for use in the diagnosis, treatment, or prevention of disease in man or beast, and all substances and preparations, other than food and cosmetics, intended to affect the structure or any function of the body.

(6) "Food" includes all substances and preparations used for or entering into the composition of food, drink, confectionery, chewing gum, or condiment for man or beast.

(7) "Label" means the principal display or displays of written, printed, or graphic matter upon any food, drug, device, or cosmetic, or the immediate container thereof, or upon the outside container or wrapper, if any, of the retail package of any food, drug, device, or cosmetic.

(8) "Labeling" includes all labels and other written, printed, and graphic matter, in any form whatsoever, accompanying any food, drug, device, or cosmetic.

(9) "Medical opinion" means the opinion, within their respective fields, of the practitioners of any branch of the medical profession, the practice of which is licensed by law in this state.

(10) "Medical profession" means the legalized profession of the healing art.

(11) "Official compendium" means the United States Pharmacopoeia, Homeopathic Pharmacopoeia of the United States, National Formulary, or any supplement of any of them, official at the time any drug, to which the provisions thereof relate, is introduced into commerce.

(12) "Scientific opinion" means the opinion, within their respective fields, of competent pharmacologists, physiologists, or toxicologists.

Amended by Acts 1978, No. 786 §5, eff. July 17, 1978.



RS 40:603 - Liability of persons

§603. Liability of persons

When construing and enforcing the provisions of this Part, unless otherwise provided, the act or omission of any officer, employee, or agent acting for or employed by any person, within the scope of employment or office, shall in every case be considered the act or omission of such person, as well as that of the officer, employee, or agent.

Whenever a corporation or association violates any of the provisions of this Part, unless otherwise provided, the violation shall also be considered a violation by the individual directors, officers or agents of the corporation or association who personally ordered or did any of the acts constituting the violation, in whole or in part.



RS 40:604 - Regulations

§604. Regulations

The authority to promulgate regulations for the efficient enforcement of this Part is vested in the secretary of the Louisiana Department of Health.

Amended by Acts 1978 No. 786, §5, eff. July 17, 1978.



RS 40:605 - Examinations, investigations, and hearings conducted by board or agent

§605. Examinations, investigations, and hearings conducted by board or agent

The department, or any designated officer or employee thereof, may conduct examinations and investigations for purposes of this Part.

Hearings authorized or required by this Part shall be conducted by the department or the officer or employee designated by it for the purpose.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:606 - Court review of regulations and administrative actions; injunctions

§606. Court review of regulations and administrative actions; injunctions

On the petition of any interested person, the district courts may:

(1) Restrain by injunction, temporary or permanent, the enforcement by an officer, representative, or employee of the department of any regulation promulgated by it under the provisions of this Part if it is shown that the regulation is unreasonable, arbitrary, or capricious, or not in accordance with the facts or law, and that the petitioner may suffer substantial damage by reason of its enforcement; and

(2) Grant appropriate injunctive relief from any act or omission of any officer, representative, or employee of the department in the administration of this Part, if it has been shown that the act or omission is unreasonable, arbitrary or capricious, or not in accordance with the facts or law and that petitioner may suffer substantial damage thereby.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:607 - Adulterated food

§607. Adulterated food

A. A food is considered adulterated if it has been found to be such by any department of the United States government, or:

(1) If it contains any poisonous or deleterious substances, added or otherwise, which may render it dangerous to health; or any added poisonous or deleterious substance which is prohibited by R.S. 40:611 or which is in excess of the limits of tolerance prescribed by regulations of the department.

(2) If it consists in whole or in part of any filthy, putrid, or decomposed substance, or if it is otherwise unfit for food.

(3) If it has been prepared, packed, or held under unsanitary conditions whereby it may have become contaminated with filth or whereby it may have been rendered injurious to health.

(4) If it is the product of a diseased animal or of an animal which has died otherwise than by slaughter.

(5) If its container is composed of any poisonous or deleterious substance which may render the contents injurious to health.

(6) If any valuable constituent has been in whole or in part abstracted therefrom.

(7) If any substance has been substituted wholly or in part therefor.

(8) If damage or inferiority has been concealed in any manner.

(9) If any substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight, reduce its quality or strength, or create a deceptive appearance.

(10) If it contains a coal-tar color other than one from a batch that has been certified in accordance with regulations of the department.

(11) If it is confectionery or ice cream and it contains any alcohol, resinous glaze, or nonnutritive substance, except harmless coloring, harmless resinous glaze, harmless flavoring, natural gum, and pectin; provided, that this Paragraph shall not apply to any confectionery by reason of its containing less than ten percent by volume of alcohol or to any chewing gum by reason of its containing harmless nonnutritive masticatory substance.

B. The department shall promulgate sanitary regulations for implementing the provisions in Paragraphs (2) and (3) of this Section.

C. For the first charge and finding thereunder the person shall be given a notice and hearing and a notice to correct the unsanitary conditions or the unsanitary food complained of. This notice and order does not prohibit the seizure of food dangerous to health as provided in this Part.

D. For purposes of this Section:

(1) Anyone who sells confectionery that contains more than one-half of one percent alcohol rendered unfit for beverage purposes to a person who is under the legal age for purchasing alcoholic beverages shall be fined not more than three hundred dollars or imprisoned for not more than six months, or both.

(2) Any confectionery manufactured in this state that contains more than one-half of one percent alcohol rendered unfit for beverage purposes shall bear a label containing the statement: "Sale of this product to persons under the legal age for purchasing alcoholic beverages is unlawful." A person who violates the provisions of this Paragraph shall be fined not more than three hundred dollars or imprisoned for not more than six months, or both.

(3) No confectionery containing more than one-half of one percent alcohol rendered unfit for beverage purposes shall be sold in this state unless the product bears a label that meets the requirements of Paragraph (2) of this Subsection or a sign containing the statement: "Sale of confectionery containing more than one-half of one percent alcohol to persons under the legal age for purchasing alcoholic beverages is unlawful" is displayed at the place where the product is sold or offered for sale. A person who violates the provisions of this Paragraph shall be fined not more than three hundred dollars or imprisoned for not more than six months, or both.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 1988, No. 654, §1.



RS 40:608 - Misbranded food

§608. Misbranded food

A food is considered to be misbranded if it has been found to be such by any department of the United States government, or:

(1) If its labeling is false or misleading in any particular.

(2) If it is offered for sale under the name of another food.

(3) If it is an imitation of another food and its label fails to bear, in type of uniform size and prominence, the word "imitation" and, immediately thereafter, the name of the food imitated.

(4) If its container is so made, formed, or filled as to mislead the purchaser.

(5) If it is in package form and does not bear a label containing (a) the name and place of business of the manufacturer, packer, distributor, or seller; and (b) an accurate statement of the quantity of the contents in terms of weight, measure, or numerical count. For the purposes of Subparagraph (b) of this Paragraph, reasonable variations shall be permitted, and exemptions as to small packages shall be established by regulations of the department.

(6) If any word, statement, or other information required on the label under any provision of this Part is not prominently placed thereon in such a manner as to be easily seen and in such terms as to be readily understood by purchasers and users of the articles under customary conditions of purchase and use. Due consideration shall be given to the size of the package.

(7) If it purports to be or is represented as a food for which a definition and standard of identity has been prescribed by regulations of the department and (a) it does not conform to the definition and standard, (b) its label does not bear the name of the food prescribed in the definition and standard, or (c) when the definition and standard permits optional ingredients other than spices, flavors, and coloring, its label does not bear the common names of the optional ingredients present in it, if those names are required by the regulations.

(8) If it purports to be or is represented as a food for which a standard of quality or fill of container has been prescribed by regulations of the department and its quality or fill falls below that standard and its label fails to bear a statement, in the manner specified in the regulations, showing that it falls below the standard.

(9) If it is not subject to the provisions of Paragraph (7) of this Section and its label fails to bear (a) the common or usual name of the food, if any, and, (b) in case it is fabricated from two or more ingredients, the common or usual name of each ingredient. Spices, flavors, coloring, other than those sold as such, may be designated as spices, flavors, and colorings without naming each. To the extent that compliance with the requirements of Subparagraph (b) of this Paragraph is impracticable because of variations in ingredients usual to good manufacturing or packing practice or is impracticable for any other reason, exemptions shall be established by regulations promulgated by the department. Subparagraph (b) of this Paragraph does not apply to any proprietary food the ingredients of which have been fully and correctly disclosed to the department if compliance with the Subparagraph would give competitors information they could not otherwise obtain.

The department shall establish regulations for implementing the provisions of this Paragraph and publish from time to time the list of ingredients required herein to be declared on the label. However, these lists shall be within the class of ingredients required to be declared on the label under this Paragraph.

(10) If it purports to be or is represented as being for special dietary uses, such as by infants or invalids or for other special nutritional requirements, and its label fails to bear statements concerning its vitamin, mineral, and other dietary properties which fully inform the purchaser as to its nutritional value.

The department shall establish regulations for implementing the provisions of this Paragraph, including administrative regulations covering vitamin, mineral, and other dietary properties. These regulations shall be established in cooperation with the United States Public Health Service, with a view particularly to the work of that service connected with pellagra and other dietary diseases and the feeding of children, so that the inspection to determine correct labeling shall fully conform to the work of the public health service, as far as that work goes.

(11) If it bears or contains any artificial flavor, artificial color, or chemical preservative and it fails to bear a label stating that fact.

(12) If bottled water to be sold in the state for human consumption, is not labeled to indicate the source of the water, the methods used to treat the contents to reduce or eliminate impurities, and the chemical names and concentrations of any preservatives or additives.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 1982, No. 608, §1.



RS 40:608.1 - Mislabeling of honey

§608.1. Mislabeling of honey

A. It is unlawful for any person to package any product and label the product as honey or to use the word honey in any prominent location on the label of such product or to sell or offer for sale any product which is labeled as honey or which contains a label with the word honey prominently displayed thereon, unless such product is pure honey manufactured by honeybees.

B. Any person violating the provisions of this section shall be guilty of a misdemeanor and upon conviction shall be fined not less than fifty dollars nor more than five hundred dollars and each such violation shall constitute a separate offense.

Added by Acts 1974, No. 143, §1.



RS 40:608.2 - Unlawful practices in sale of kosher food; penalty

§608.2. Unlawful practices in sale of kosher food; penalty

A. It shall be unlawful for any person to:

(1) Sell or expose for sale with intent to defraud in any place where food products are sold for consumption either on or off the premises, any article of food falsely represented as kosher, either by direct statements, orally or in writing, or by the display of the word kosher in English or Hebrew letters, or by the display of any sign or mark in simulation of such word, or by display of any insignia, six pointed star, or any mark which might reasonably be calculated to deceive or lead a reasonable person to believe that a representation is being made that the food exposed for sale is kosher, or prepared in accordance with orthodox Hebrew religious requirements; or

(2) Sell or expose for sale with intent to defraud any meat or meat preparations and falsely represent the same to be kosher, with intent to defraud, whether such meat or meat preparations be raw or prepared for human consumption, or as having been prepared under and a product or products sanctioned by the orthodox Hebrew religious requirements; or

(3) Falsely represent with intent to defraud any food product or the contents of any package or container to be so constituted and prepared, by having or permitting to be inscribed thereon the word kosher in any language.

B. The word kosher as used in Subsection A of this Section shall mean in conformity with orthodox Jewish religious requirements.

C. Any person violating the provisions of this Section shall be guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars and each such violation shall constitute a separate offense.

Added by Acts 1977, No. 722, §1.



RS 40:608.3 - Repealed by Acts 2012, No. 222, §1.

§608.3. Repealed by Acts 2012, No. 222, §1.



RS 40:609 - Exemption from labeling requirements

§609. Exemption from labeling requirements

The department may promulgate regulations exempting from any labeling requirement of this Part small open containers of fresh fruits and fresh vegetables and also food which is, in accordance with the practice of the trade, processed, labeled, or repacked in substantial quantities at establishments other than those where originally processed or packed, on condition that the food is in conformity with the provisions of this Part upon removal from the processing, labeling, or repacking establishment.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:610 - Definitions and standards for food

§610. Definitions and standards for food

The department may promulgate regulations fixing and establishing for any food a definition and standard of identity and a reasonable standard of quality or fill of container. However, no standard of quality shall be established for fresh fruit and fresh vegetables and no standard of identity for fresh apples and fresh pears. In any regulation pertaining to fill of container the department shall give due consideration to the natural shrinkage in storage and in transit of fresh natural food and to the need for the necessary packing and protective material.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:611 - Tolerance for poisonous ingredients in food and certification of coal-tar colors for food

§611. Tolerance for poisonous ingredients in food and certification of coal-tar colors for food

A. No poisonous or deleterious substance shall be added to any food unless it is required in the production of the food or cannot be avoided by good manufacturing practice. When such a substance is required or cannot be avoided, the department may, for the protection of public health, promulgate regulations limiting the quantity therein or thereon.

In determining the quantity of added substance to be tolerated in or on different articles of food, the department shall take into account the extent to which the use of this substance is required or cannot be avoided in the production of each such article and the other ways in which the consumer may be affected by the same or other poisonous or deleterious substances.

B. The department may promulgate regulations for the certification of coal-tar colors which are harmless and suitable for use in food.

This certificate shall contain the physiological factors tested and give notice that only those factors have been tested.

No person shall use this certificate in the label or advertising of any food.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:612 - Contaminated food; permit control

§612. Contaminated food; permit control

Whenever the department finds, after investigation, that the distribution of any class of food may, by reason of contamination with microorganism during the manufacture, processing, or packing thereof, is injurious to health, and such injurious nature cannot be adequately determined after the articles have entered state commerce, it may then, and in that case only, promulgate regulations, governing the conditions of manufacture, processing, or packing for such temporary periods of time as may be necessary to protect the public health. Thereafter, no manufacturer, processor, or packer of that class of articles shall introduce into state commerce any such food unless he holds an unsuspended, valid permit issued by the department as provided by the regulations.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:613 - Regulations governing issuance and renewal of permit

§613. Regulations governing issuance and renewal of permit

The department shall make regulations prescribing the time for which the permits are issued and governing the issuance and renewal thereof.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:614 - Suspension of permit; reinstatement

§614. Suspension of permit; reinstatement

Upon notice to the permittee, the secretary of the department may suspend immediately any permit issued under authority of R.S. 40:612 if it is found that any of the conditions of the permit have been violated. The holder of a permit so suspended may apply at any time for its reinstatement. After a prompt hearing and an inspection of the establishment, the department shall immediately reinstate the permit if it is found that adequate measures have been taken to comply with and maintain the conditions of the permit, as originally issued or as amended.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:615 - Inspection of permittee's establishment; denial of access

§615. Inspection of permittee's establishment; denial of access

Any officer or employee duly designated by the department has access to any factory or establishment, the operator of which holds a permit from the department, for the purpose of ascertaining whether or not the conditions of the permit are being complied with. Denial of access for this inspection is grounds for suspension of the permit until the access is freely given by the operator.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:616 - Adulterated drugs

§616. Adulterated drugs

A drug is considered adulterated if it has been found to be such by any department of the United States government, or:

(1) If it consists in whole or in part of any filthy, putrid, or decomposed substance.

(2) If it has been prepared, packed, or held under unsanitary conditions whereby it may have been contaminated with filth or whereby it may have been rendered injurious to health.

(3) If its container is composed of any poisonous or deleterious substance which may render it injurious to health.

(4) If it contains, for purposes of coloring only, a coal-tar color other than one from a batch that has been certified in accordance with department regulations.

(5) If its name is recognized in the official compendium, or if it purports to be a drug the name of which is so recognized, and it differs from the standard of strength, quality, or purity as determined by the tests or methods of assay set forth in the official compendium or in the regulations of the department, unless its standard of strength, quality, or purity is plainly stated on its label.

However, no such department regulation shall be adopted unless tests or methods of assay have not been prescribed in the official compendium or the tests or methods of assay prescribed therein are insufficient and, after due notice by the department of that fact, the official body in charge of the revision of the compendium has not corrected the deficiency.

(6) If it is not subject to the provisions of paragraph (5) of this Section and its identity or strength differs from or its purity or quality falls below that which it purports or is represented to possess.

(7) If any substance has been mixed or packed therewith so as to reduce its quality or strength or substituted wholly or in part therefor.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:617 - Misbranded drugs and devices

§617. Misbranded drugs and devices

A. A drug or device is considered misbranded if it has been found to be such by any department of the United States government, or:

(1) If its labeling is false or misleading in any particular. Any representation concerning any effect of a drug or device is considered false for purposes of this Paragraph if the representation is not supported by demonstrable scientific facts or substantial and reliable medical or scientific opinion.

(2) If it is dangerous to health under the conditions of use prescribed in the labeling or advertising thereof.

(3) If it is in package form and it does not bear a label containing: (a) the name and place of business of the manufacturer, packer, seller, or distributor; and (b) an accurate statement of the quantity of the contents in terms of weight, measure, or numerical count. Under Subparagraph (b) of this Paragraph reasonable variations shall be permitted and exemptions as to small packages shall be established by regulations prescribed by the department where compliance with the provisions would be impracticable.

(3.1) If it is a prescription drug bearing the following words "Caution: Federal law prohibits dispensing without a prescription", and (a) the manufacturer, packager, seller, or distributor of any prescription drug sold, delivered, or offered for sale in the state of Louisiana after January 1, 1976, does not have printed on the label on the immediate container of the drug the name and place of business of the manufacturer and, if different, the name and place of business of the packer or distributor of the final dosage form of the drug; and (b) the manufacturer, packager, seller, or distributor does not have printed on the label on the final dosage form an accurate statement of the quantity of the contents in terms of weight, measure, or numerical count. Under Subparagraph (b) of this Paragraph reasonable variations shall be permitted and exemptions as to small packages shall be established by regulations prescribed by the department where compliance with the provisions would be impracticable. Wholesalers or jobbers who sell prescription drugs only to retailers or institutions shall be exempt from the provisions of this Paragraph. However, nothing contained in the provisions of this Paragraph shall affect the labeling requirements of a prescription label placed on a container by a pharmacist in the process of dispensing a prescription drug.

(3.2) If it contains any quantity of amyl nitrite, isopentyl nitrite or any of their isomers, or butyl nitrite, n-butyl nitrite, isobutyl nitrite or any of their isomers, and is not labeled "Caution: Louisiana Law prohibits dispensing without a prescription" and its sale is not restricted to the prescription of a physician, except that amyl nitrite may be labeled in accordance with labeling requirements of the Federal Food, Drug and Cosmetic Law.

(4) If any information required on the label under any provision of this Part is not prominently placed thereon in such a manner as to be easily seen and in such terms as to be readily understood by purchasers and users of the articles under customary conditions of purchase and use. Due consideration shall be given to the size of the package.

(5) If it is for use by man and contains any quantity of any of the following narcotic or hypnotic substances and, except when dispensed on the written order of a member of the medical profession, its label fails to bear the name and quantity or proportion of the substance or derivative and in juxtaposition therewith the statement "Warning--May be Habit Forming": Alpha eucaine, barbituric acid, beta eucaine, bromal, cannabis, carbromal, chloral, coca, cocaine, codeine, heroin, marihuana, morphine, opium, paraldehyde, peyote, sulphomethane, or any substance chemically derived therefrom, except derivatives of coca leaves which do not contain cocaine, ecgonine (or substances from which cocaine or ecgonine may be synthesized or made) or any other narcotic or hypnotic substance designated as habit forming by regulations of the department, unless the derivative is clearly not habit forming.

(6) If it is a drug and is not designated solely by a name recognized by an official compendium or if its label has been disapproved by the United States government or the department.

(7) If its name is recognized in an official compendium, or if it purports to be a drug the name of which is so recognized, and it is not packaged and labeled as prescribed therein.

(8) If it is a drug liable to deterioration and is not packaged in the form or manner required by department regulations for the protection of public health or its label does not bear a statement of those precautions.

No such regulation shall be established for any drug recognized in the official compendium until the department shall have informed the appropriate body charged with the revision of the compendium of the need for the packaging or labeling requirements and that body shall have failed within a reasonable time to prescribe those requirements.

(9) If it is a drug and its container is so made, formed, or filled as to mislead the purchaser.

(10) If it is a drug and it is an imitation of another drug.

(11) If it is a drug and it is offered for sale under the name of another drug.

B. When construing and enforcing the provisions of this Part with respect to labeling and advertisements, the term "antiseptic" has the same meaning as the word "germicide", except, however, in the case of a drug purporting to be, or represented as, an antiseptic for inhibitory use as a wet dressing, ointment, dusting powder, or for such other use as involves prolonged contact with the body.

Amended by Acts 1975, No. 524, §1; Acts 1978, No. 140, §1; Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:617.1 - Repealed by Acts 2011, No. 100, §2

§617.1. Repealed by Acts 2011, No. 100, §2



RS 40:618 - Drugs recognized in compendiums

§618. Drugs recognized in compendiums

Whenever a drug is recognized in both the United States Pharmacopoeia and the Homeopathic Pharmacopoeia of the United States, it shall be subject to the requirements of the United States Pharmacopoeia for purposes of this Part unless it is labeled and offered for sale as a homeopathic drug, in which case it shall be subject to the provisions of the Homeopathic Pharmacopoeia of the United States and not to those of the United States Pharmacopoeia.



RS 40:619 - Certain drugs and devices excepted from labeling and packaging provisions

§619. Certain drugs and devices excepted from labeling and packaging provisions

The department shall promulgate regulations exempting from any labeling or packaging requirement of this Part drugs and devices which are, in accordance with the practice of the trade, processed, labeled, or repacked in substantial quantities at establishments other than those where originally processed or packed, on condition that these drugs and devices are in conformity with the provisions of this Part upon removal from the processing, labeling, or repacking establishment.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:620 - Certification of coal-tar colors for drugs

§620. Certification of coal-tar colors for drugs

The department may promulgate regulations for the certification of coal-tar colors which are harmless and suitable for use in drugs for purposes of coloring only.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:621 - Adulterated cosmetics

§621. Adulterated cosmetics

A cosmetic is considered adulterated if it has been found to be such by any department of the United States government, or:

(1) If it bears or contains any poisonous or deleterious substance which may render it injurious to health under such conditions of use as are customary or usual.

(2) If it consists in whole or in part of any filthy, putrid, or decomposed substance.

(3) If it has been prepared, packed, or held under unsanitary conditions whereby it may have become contaminated with filth or whereby it may have been rendered injurious to health.

(4) If its container is composed of any poisonous or deleterious substance which may render it injurious to health.

(5) If it contains a coal-tar color other than one from a batch that has been certified in accordance with regulations of the department.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:622 - Misbranded cosmetics

§622. Misbranded cosmetics

A cosmetic is considered misbranded if it has been found to be such by any department of the United States government, or:

(1) If its labeling is false or misleading in any particular or if it is injurious to health under the conditions of use prescribed in the labeling or advertising thereof.

(2) If it is in package form and it does not bear a label containing: (a) the name and place of business of the manufacturer, packer, seller, or distributor; and (b) an accurate statement of the quantity of the contents in terms of weight, measure, or numerical count. However, under Subparagraph (b) of this Paragraph reasonable variations shall be permitted and exemptions as to small packages shall be established by regulations prescribed by the department where compliance with that provision would be impracticable.

(3) If any word, statement, or other information required on the label under any provision of this Part is not prominently placed thereon in such a manner as to be easily seen and in such terms as to be readily understood by the purchasers and users of the articles under customary conditions of purchase and use. Due consideration shall be given to the size of the package.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:623 - Certain cosmetics excepted from labeling requirements

§623. Certain cosmetics excepted from labeling requirements

The department may promulgate regulations excepting from any labeling requirements of this Part cosmetics which are, in accordance with the practice of the trade, processed, labeled, or repacked in substantial quantities at establishments other than those where originally processed or packed, on condition that these cosmetics are in conformity with the provisions of this Part upon removal from the processing, labeling, or repacking establishment.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:624 - Certification of coal-tar colors for cosmetics

§624. Certification of coal-tar colors for cosmetics

The department may promulgate regulations for the certification of coal-tar colors which are harmless and suitable for use in cosmetics.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:625 - False advertisement

§625. False advertisement

A. An advertisement of a food, drug, device, or cosmetic is false if it is false or misleading in any particular regarding the food, drug, device, or cosmetic. Any representation concerning any effect of a drug or device is false under this Sub-section if it is not supported by demonstrable scientific facts or substantial and reliable medical or scientific opinion.

B. Except as provided below, the advertisement of a drug or device representing it to have any therapeutic effect in the treatment of Bright's disease, cancer, tuberculosis, poliomyelitis, venereal disease, heart and vascular diseases, or any other diseases for which no known therapeutic effect has been fully established is false. No advertisement not in violation of Sub-section A of this Section shall be considered false under this Sub-section, if it is disseminated only to members of the medical and pharmaceutical professions or appears only in the scientific periodicals of these professions, or if it is disseminated only for the purpose of public health education by persons not commercially interested, directly or indirectly, in the sale of the drugs or devices.

C. Except as provided in R.S. 40:626, it is unlawful for any person to disseminate false advertisement by any means for the purposes of inducing, directly or indirectly, the purchase of food, drugs, devices, or cosmetics.



RS 40:626 - Exceptions as to false advertising by agencies

§626. Exceptions as to false advertising by agencies

Publishers, radio broadcast licensees, television broadcast licensees, advertising agencies, and other agencies or mediums for dissemination of advertising do not violate the provisions of R.S. 40:625(C) by the dissemination of any false advertisement when the dissemination is caused by the manufacturer, packer, distributor, or seller who resides in Louisiana. However, the manufacturer, packer, distributor, or seller is amenable to the prosecution and penalties provided for the violations of that Subsection. No publisher, radio broadcast licensee, television broadcast licensee, advertising agency, or other agency or medium for the dissemination of advertising shall willfully refuse, on reasonable request of an officer or employee duly designated by the department, to furnish to the officer or employee the name and post office address of the manufacturer, packer, distributor, or seller, residing in Louisiana, who caused him to disseminate any such advertisement.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:627 - Registration of certain products

§627. Registration of certain products

A. Except as provided in Subsection E of this Section, the department may require all manufacturers, packers, or proprietors of processed foods, proprietary or patent medicines, prophylactic devices, and cosmetics, in package form, to register each separate and distinct product annually with the department and to supply it with a sample of each such product upon request.

B. The submission of a catalog and specimens of labels shall be required at the time of application for registration of products produced, packaged, and prepared in compliance with the requirements of the Federal Food, Drug, and Cosmetic Act, which will constitute satisfactory compliance for registration of the products. With respect to all other products, submission of a catalog and specimens of labels shall be required at the time of application for registration, but registration will not become effective until examination and approval of the label or product by the department. This approval shall be by written notification to the manufacturer, packer, or processor.

C. No manufacturer, packer, or proprietor shall sell any product which he has failed to register in conformity with this Section. Such failure also subjects the product to seizure and condemnation as provided by R.S. 40:632 through R.S. 634.

D. The department shall assess each manufacturer, packer, or proprietor a penalty of ten dollars for failure to register each separate and distinct product annually as provided in this Section. The penalty assessed shall be in addition to the examination and investigation charge assessed as provided in R.S. 40:628(B). Each failure to register a separate and distinct product shall constitute a separate violation. However, no manufacturer, packer, or proprietor shall be assessed more than one hundred dollars in any calendar year. The department shall promulgate rules and regulations to provide for assessment and collection of the penalty provided in this Subsection.

E. This Section shall not apply to alcoholic beverages. For the purposes of this Section, "alcoholic beverages" has the same meaning as assigned in R.S. 26:2 and 241.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 1983, 1st Ex. Sess., No. 10, §1, eff. Jan. 19, 1983; Acts 1985, No. 344, §1, eff. Feb. 1, 1986; Acts 2015, No. 393, §2.



RS 40:628 - Examination and investigation fee; food and drug control fees

§628. Examination and investigation fee; food and drug control fees

A. All inspection, investigation, and examination fees collected by the department under the provisions of this Part shall be devoted to the expenses of inspections, examinations, and investigations conducted under the authority of this Part and for the maintenance and enforcement of the provisions of this Part.

B. The department shall charge and collect from the manufacturers, packers, or proprietors of the products referred to in R.S. 40:627 an annual examination and investigation charge of not more than twenty-seven dollars for any one separate and distinct product registered, up to a maximum of two hundred seventy dollars annually from each manufacturer, packer, or proprietor. Manufacturers, packers, or proprietors of soft drinks and nonalcoholic beverages, except nonalcoholic fruit juices, and manufacturers, packers, or proprietors of products offered for sale or sold at retail only in their own establishments are exempt from the payment of examination and investigation charges here authorized.

C. The department shall charge and collect an annual food and drug control permit fee from manufacturers, packers, and processors of foods, drugs, and cosmetics. The fee shall not apply to any plant required to have a commercial seafood permit pursuant to R.S. 40:31.35. This Section shall not apply to meat packers, meat processors, and meat warehouses, or agricultural commodities or any combination thereof, regulated by the state Department of Agriculture and Forestry. The fee shall be for each separate establishment for which a permit is required based on the annual sales of such establishment according to the following schedule:

Annual sales

Annual fee

Under $500,000

$ 175.00

$500,001 - $1,000,000

475.00

$1,000,001 - $2,500,000

775.00

$2,500,001 - $5,000,000

1,075.00

over $5,000,000

1,375.00

D. The department shall charge and collect an annual food and drug control fee of three hundred dollars from warehouses and distributors of foods, drugs, and cosmetics. The fee shall be for each separate establishment for which a permit is required.

Amended by Acts 1954, No. 472, §1; Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 1985, No. 344, §1, eff. Feb. 1, 1986; Acts 2000, 1st Ex. Sess., No. 125, §1, eff. July 1, 2000.



RS 40:629 - Records of interstate shipment

§629. Records of interstate shipment

A. For the purpose of enforcing the provisions of this Part, carriers engaged in interstate commerce and persons receiving food, drugs, devices, or cosmetics in interstate commerce shall, upon the request in the manner set out below of an officer or employee duly designated by the department, permit the officer or employee to have access to and to copy all records showing the movement in interstate commerce of any food, drug, device, or cosmetic, and the quantity, shipper, and consignee thereof.

B. The request provided for in this Section shall be accompanied by a definite statement in writing specifying the nature or kind of food, drug, device, or cosmetic to which it relates.

C. Evidence obtained under this Section shall not be used in criminal prosecution of the person from whom obtained.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:630 - Carriers in interstate commerce; excepted from Part

§630. Carriers in interstate commerce; excepted from Part

Carriers engaged in interstate commerce are not subject to the provisions of this Part, other than R.S. 40:629, by reason of their receipt, carriage, or delivery of food, drugs, devices, cosmetics, or advertising matter in the usual course of business as carriers.



RS 40:631 - Factory inspections

§631. Factory inspections

A. In order to prevent commerce in adulterated or misbranded food, drugs, devices, or cosmetics and to safeguard the public health and prevent deceit upon the purchasing public, officers or employees duly designated by the department, after making reasonable request, may enter any factory, warehouse, or other establishment in which food, drugs, devices, or cosmetics are manufactured, processed, packed, or held for storage or shipment in commerce or are held after such shipment, or any vehicle being used to transport food, drugs, devices, or cosmetics in commerce and inspect the factory, warehouse, establishment, or vehicle and all pertinent equipment, finished and unfinished materials, containers, and labeling therein.

B. No owner, operator, or custodian of such a place shall refuse this reasonable request, under pain of the penalties provided in this Part.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:632 - Causes for seizure and condemnation of food, drugs, devices, or cosmetics

§632. Causes for seizure and condemnation of food, drugs, devices, or cosmetics

Any article of food and any drug, device, or cosmetic that is adulterated, misbranded, or unregistered or which has been manufactured, processed, or packed in a factory or establishment, the operator of which did not, at the time of manufacture, processing, or packing, hold an unsuspended valid permit, if so required under R.S. 40:612, is subject to seizure and condemnation by the department or by any officer or employee it designates for that purpose.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:633 - Seizure; procedure; prohibition on sale or disposal of article

§633. Seizure; procedure; prohibition on sale or disposal of article

A. Whenever a duly authorized officer or employee of the department finds or has probable cause to believe that cause for the seizure of any food, drug, device, or cosmetic, as set out in R.S. 40:632 exists, he shall affix to the article a tag, stamp, or other appropriate marking, giving notice that the article is, or is suspected of being subject to seizure under the provisions of R.S. 40:632 and that it has been detained and seized by the department. He shall also warn all persons not to remove or dispose of the article by sale or otherwise, until permission of the department or of the court of the jurisdiction in which the article is detained or seized is given.

B. It is unlawful for any person to remove or dispose of the detained or seized article by sale or otherwise without permission of the department or of the court in such cases.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:634 - Condemnation and sale, or release

§634. Condemnation and sale, or release

When any article detained or seized under R.S. 40:633 has been found by the department to be subject to seizure and condemnation under R.S. 40:632, the department shall petition a court for an order of condemnation or sale, as the court may direct. The proceeds of the sale minus the legal costs and charges shall be paid into the state treasury to the credit of the general fund.

Upon the payment of the costs of the condemnation proceeding and upon the execution and delivery of a surety bond to the effect that the goods shall not be sold or otherwise disposed of contrary to the provisions of this Part, the department or court may order that the goods be delivered to the owner thereof instead of being condemned or sold.

If the department finds that any article seized under the provisions of R.S. 40:633 was not subject to seizure under that Section, the department or the designated officer or employee shall remove the tag or marking.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:635 - Condemnation or destruction of perishables in certain cases

§635. Condemnation or destruction of perishables in certain cases

Whenever the department or its duly authorized officer or employee finds in any factory, establishment, structure, or vehicle of transportation any meat, seafood, poultry, vegetables, fruit, or other perishable articles which are unsound or contain any filthy, decomposed, or putrid substance or that may be poisonous or deleterious to health or otherwise unsafe for human consumption, the officer or employee of the department designated by it shall immediately condemn or destroy it or in any other manner render it unconsumable as human food.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:636 - Other prohibited acts

§636. Other prohibited acts

The following acts and the causing thereof are prohibited:

(1) The introduction or delivery for introduction into commerce of any food, drug, device, or cosmetic that is adulterated or misbranded.

(2) The adulteration, or misbranding, of any food, drug, device, or cosmetic in commerce.

(3) The receipt in commerce of any food, drug, device, or cosmetic that is adulterated or misbranded, and the delivery or proffered delivery thereof in the original unbroken package for pay or otherwise.

(4) The forging, counterfeiting, simulating, or falsely representing or, without proper authority, using any mark, stamp, tag, label, or other identification device authorized or required by regulations promulgated under the provisions of this Part.

(5) The possession in any place where sales or service is made to the public of any food, drug, device or cosmetic that is adulterated or misbranded.

(6) The using by any person to his own advantage, or the revealing, other than to the department, its officers or employees, or to the courts when relevant in the trial of any case under this Part, any information acquired under authority of R.S. 40:612 through R.S. 40:615 or R.S. 40:631 concerning any method or process which, as a trade secret, is entitled to protection.

Amended by Acts 1952, No. 482, §1; Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:637 - Procedure for reporting violations of Part

§637. Procedure for reporting violations of Part

A. Before reporting any violation of this Part to any district attorney for institution of criminal proceedings thereunder, the department may, in accordance with regulations prescribed by it, afford appropriate notice and opportunity for hearing to interested persons upon the question of such violations. The report to the district attorney when such hearings are held shall be accompanied by findings of the appropriate officers and employees.

B. The department need not report for prosecution minor violations of this Part when the purposes of the Part can best be accomplished by a suitable written notice or warning.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 1985, No. 346, §1, eff. July 9, 1985.



RS 40:638 - Duties of district attorney

§638. Duties of district attorney

Each district attorney to whom the department reports any violation for institution of criminal or injunction proceedings under this Part, or to whom any health, food, or drug officer of the state or political subdivision thereof, presents evidence satisfactory to the district attorney, of any such violation, shall institute appropriate proceedings in the proper court without delay.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:639 - Penalties

§639. Penalties

Whoever violates any provision of this Part shall be fined, for the first offense, not more than one thousand dollars or imprisoned for not more than one year, or both. For the second or subsequent offense, he shall be fined not more than three thousand dollars or imprisoned for not more than two years, or both. But any person who violates the provisions of Sub-section C of R.S. 40:625 shall only be fined not more than one thousand dollars for each violation if the violation does not involve gross deception or imminent danger to health, and is established by opinion evidence only.



RS 40:640 - Dealers excepted from penalty in certain cases

§640. Dealers excepted from penalty in certain cases

No dealer is subject to the penalties of R.S. 40:639:

(1) For having received any article of food, drug, device, or cosmetic and in good faith sold it as received unless he refuses to furnish on request of an officer or employee duly designated by the department the name and address of the person from whom he purchased or received the article and all documents pertaining to the delivery of the article to him, or

(2) If he established a guaranty or undertaking signed by the person residing in Louisiana from whom he received in good faith the article of food, drug, device, or cosmetic, or advertising copy thereof to the effect that the designated article is not adulterated or misbranded within the meaning of this Part and that the copy is not false. To afford protection, this guaranty or undertaking shall contain the name and address of the person furnishing it. This person shall be amenable to the prosecution and penalties which would attach in due course to the dealer under the provisions of this Part.

Amended by Acts 1950, No. 316, §11. Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:641 - Injunction proceedings

§641. Injunction proceedings

In order to avoid multiplicity of criminal prosecutions, the district courts may, for cause, restrain any person by temporary or permanent injunction from the repetitious introduction or causing to be introduced into commerce of any adulterated, misbranded, or unregistered food, drug, device, or cosmetic; or from the dissemination or causing to be disseminated of a false advertisement by any means for the purpose of inducing, directly or indirectly, the purchase of food, drugs, devices, or cosmetics in commerce.

In these injunction proceedings it is not necessary to show an intent on the part of the person enjoined to continue the offense.

Violation of any injunction issued pursuant to this Section shall be summarily tried and punished by the court as a contempt. The contempt proceedings may be instituted by order of the court or by the filing of an information by the district attorney and process of the court for the arrest of the violator may be served at any place in the state.

No person violates any injunction issued pursuant to this Section by reason of the dissemination, subsequent to the injunction, of the false advertisement which was the basis of the injunction, if the dissemination was beyond the control of the person.



RS 40:642 - Reports by department

§642. Reports by department

A. The department shall, from time to time, have reports published summarizing all judgments, decrees, and court orders which have been rendered under this Part, including the nature of the charge and the disposition thereof.

B. The department may also disseminate information regarding food, drugs, devices, or cosmetics in cases involving imminent danger to health or gross deception of the consumer.

C. Nothing in this Section prohibits the department from collecting, reporting, and illustrating the results of its investigations.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:651 - Definitions

PART I-A. FOOD SAFETY

§651. Definitions

As used in this Part, unless the context otherwise indicates, the following terms shall have the following meanings ascribed to them:

(1) "Confirmed positive test result" means any result obtained from a laboratory test of an ingredient, equipment, container, or finished product that indicates the presence of an adulterant, as defined by R.S. 40:607 et seq., in excess of any tolerance specified in state or federal law or regulations.

(2) "Department" means the Louisiana Department of Health.

(3) "Food processing plant" means a commercial operation that manufactures food for human consumption and does not provide food directly to a consumer from that location. Such term shall not include a commercial operation that produces raw agricultural commodities and whose end product remains a raw agricultural product.

(4) "Secretary" means the secretary of the Louisiana Department of Health.

Acts 2009, No. 341, §1, eff. July 6, 2009.



RS 40:652 - Food processing plants; written food processing plan

§652. Food processing plants; written food processing plan

A. Beginning January 1, 2011, every food processing plant operating within the state shall maintain a written food processing plan which shall be immediately available for review by the department upon request.

B. The secretary shall promulgate rules and regulations, pursuant to the Administrative Procedure Act, establishing minimum standards and requirements for a written food processing plan. The rules and regulations shall require a food processing plan to include, but not be limited to, a description of the procedures to be used to prevent the presence of hazards such as poisonous or deleterious substances or other contaminants that would render finished foods or finished ingredients, as manufactured, injurious to the public health, a description of preventative controls, monitoring methods to ensure the effectiveness of preventative controls, records of corrective actions, and any actions taken in response to the presence of known hazards.

C. Any food processing plant which maintains a Hazard Analysis Critical Control Point Plan which meets or exceeds the criteria required for such plan by either the United States Department of Agriculture or the Food and Drug Administration shall be deemed to have satisfied the requirements of this Section.

D. Any person or firm operating a food processing plant that violates the provisions of this Section shall be subject to a civil fine of not more than five hundred dollars.

Acts 2009, No. 341, §1, eff. July 6, 2009.



RS 40:653 - Food processing plants; recall plan

§653. Food processing plants; recall plan

A. Beginning January 1, 2011, every food processing plant operating within this state shall maintain a written food recall plan which shall be immediately available for review by the department upon request.

B. The secretary shall promulgate rules and regulations, pursuant to the Administrative Procedure Act, establishing minimum standards and requirements for a written food recall plan.

C. Any person or firm operating a food processing plant that violates the provisions of this Section shall be subject to a civil fine of not more than five hundred dollars.

Acts 2009, No. 341, §1, eff. July 6, 2009.



RS 40:654 - Food processing plants; food-borne illness reporting and testing requirements

§654. Food processing plants; food-borne illness reporting and testing requirements

A. Whenever any person or firm that operates a food processing plant in this state obtains information from testing of samples or specimens of finished foods or finished ingredients which indicates a confirmed positive test result, the person or firm shall report such test results to the department within twenty-four hours of obtaining such information.

B. The state health officer may, based upon a showing of probable cause by the department that the food processing facility is producing food which may be adulterated, as defined in R.S. 40:607 et seq., or is processing food in a manner which may cause an imminent menace to the public health, order the food processing facility to submit samples to a laboratory, specified by the department, for testing at the expense of the food processing facility. The results of such testing shall be furnished to the department.

C. Whenever any person or firm violates the provision of this Section, such person or firm shall be subject to a civil fine of not more than one thousand dollars.

Acts 2009, No. 341, §1, eff. July 6, 2009.



RS 40:671 - Washing prohibited; penalty

PART II. WASHING OF FOOD

§671. Washing prohibited; penalty

No one shall wash any articles of food intended for human consumption, in any body of water on the right of way of any public highway or road, or in any water anywhere except running water.

Whoever violates the provisions of this Section shall be fined not more than five dollars or imprisoned for not more than five days.



RS 40:676 - Laetrile

PART II-A. LAETRILE

§676. Laetrile

A. The manufacture, sale, possession, and use of laetrile, or amygdalin is lawful in the state of Louisiana. However, the sale of the parenteral form of laetrile is lawful only with the prescription of a licensed physician.

B. The manufacture, sale, possession and use of laetrile, or amygdalin, is subject to the provisions of Chapters 1 and 4 of this Title, except for the provisions of the first unnumbered Paragraph of Section 607, the first unnumbered Paragraph of Section 608, last sentence of Paragraph 10 of Section 608, the first unnumbered Paragraph of Section 616, the first unnumbered Paragraph of Section 617, and Section 618. The manufacture, sale, possession, or use of laetrile shall not be restricted or limited on grounds it is ineffective in the prevention or treatment of cancer.

Added by Acts 1977, No. 99, §1, eff. June 22, 1977.



RS 40:681 - License required for use of containers

PART III. CONTAINERS

SUBPART A. GENERAL

§681. License required for use of containers

No person shall use or sell or transfer for use in the manufacturing, production, preparation, compounding, blending, or packing for sale, distribution, or transfer of a food, drug, or beverage any containers other than new containers unless he has been duly licensed by the Louisiana Department of Health, hereinafter referred to in this Part as the "department".

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:682 - Qualifications for license; sterilization process

§682. Qualifications for license; sterilization process

The department shall issue the license required in R.S. 40:681 to any applicant upon receipt of such evidence as it requires to show that the applicant is properly equipped and maintains and uses the following method in cleansing and sterilizing the containers.

All containers shall be cleansed, sterilized, and freed from rust and contamination by soaking them for a period of not less than five minutes in a hot caustic solution of not less than one hundred twenty degrees fahrenheit, which shall be indicated by a thermometer. This solution shall contain not less than two and one-half percent of caustic soda expressed in terms of sodium hydrates. The containers shall then be thoroughly rinsed in pure water. The cleansing solution shall be changed frequently so as to prevent it from becoming foul and unsanitary.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:683 - Duration of license

§683. Duration of license

The license provided for in R.S. 40:681 extends for one year from the date of its issuance unless sooner revoked as herein provided. It shall be renewed annually thereafter upon the same terms and conditions as prescribed in R.S. 40:682. A license fee of five dollars shall be collected from each licensee.



RS 40:684 - Issuance of certificate by licensee; revocation of license for wrongful issuance

§684. Issuance of certificate by licensee; revocation of license for wrongful issuance

Each licensee shall issue a certificate with each shipment of containers to a purchaser or transferee, stating that the licensee has cleansed, sterilized, and freed the containers from rust and contamination as provided in R.S. 40:682. If any licensee issues this certificate without having complied with the requirements of this Part, his license shall, after a hearing before the department, be revoked by the department.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:685 - Sterilization certificate as license for use of containers

§685. Sterilization certificate as license for use of containers

If the purchaser or transferee of containers covered by this Part shows a certificate of sterilization signed by a duly qualified licensee, he is duly licensed under the provisions of this Part. No purchaser or transferee shall use any containers covered by this Part without a certificate, except as hereafter provided.



RS 40:686 - Sale or transfer to licensee to cleanse or sterilize

§686. Sale or transfer to licensee to cleanse or sterilize

Nothing contained in this Part prohibits the sale or transfer for use of containers covered hereby which have not been so cleansed and sterilized to a purchaser or transferee who is duly licensed under the provisions of this Part to cleanse, sterilize, and free the containers from rust and contamination.



RS 40:687 - Re-use of closures

§687. Re-use of closures

No person shall use more than once closures of any character in the packing for sale or transfer of a food, drug, or beverage. The term "closure" includes any crown, screw cap, vacuum cap, cork, or any other article used to cap or seal any container of any food, drug, or beverage.



RS 40:688 - Rules and regulations

§688. Rules and regulations

The secretary of the department may prescribe such rules and regulations as may be necessary to carry into effect and enforce the provisions of this Part.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:689 - Penalty

§689. Penalty

Whoever violates any provision of this Part shall be fined not less than twenty-five dollars nor more than five hundred dollars. Each day that conditions or actions in violation of this Part continue constitutes a separate and distinct offense.



RS 40:690 - Metal beverage containers

§690. Metal beverage containers

A. No person shall sell or offer for sale at retail in this state any metal beverage container so designed and constructed that a metal part of the container is detachable in opening the container. The provisions of this Section do not prohibit the sale of or the offer for sale of the following:

(1) A beverage container sealed with a laminated tape seal, even if the seal contains aluminum foil, if the seal is not rigid.

(2) Frozen beverage concentrate in all metal containers with detachable metal pull tabs, customarily and primarily purchased for dilution and for use within the home or for similar purposes.

(3) Metal beverage containers with pull tabs for milk-based products, soy-based products, or similar products which require sterilization and pressure in the canning process.

B. As used in this Section:

(1) "Beverage container" shall include but not be limited to any sealed can containing beer, cereal malt beverage, mineral water, and soda water and similar soft drinks in liquid form and intended for human consumption.

(2) "Soft drink" shall include but not be limited to all beverages, whether carbonated or not, such as soda water, ginger ale, 7-Up, Hi-C, Coca-Cola, iced tea, lemonade, Pepsi Cola, Hawaiian Punch, Dr. Pepper, milk drinks when any flavoring or syrup is added, cider, cordial, carbonated water, mineral water, or any and all preparations commonly referred to as soft drinks of whatsoever kind, including any and all beverages referred to as soft drinks which are manufactured without the use of any syrup.

C. The penalties in R.S. 40:689 shall apply to violations of this Section.

Acts 1990, No. 282, §1; eff. July 5, 1990.



RS 40:695 - Tampering with consumer products; false reports of violations; prohibition; penalties

SUBPART B. TAMPERING

§695. Tampering with consumer products; false reports of violations; prohibition; penalties

A. Tampering with consumer products is the tampering with or attempt to tamper with any food, drug, device, or cosmetic, or the tampering with or attempt to tamper with the label or container of any such item, with the intent to cause bodily injury or death to any person. For purpose of this Subpart, the terms food, drug, device, cosmetic, or label shall have the same meanings as provided in R.S. 40:602, except that they shall include only such items produced or distributed for human consumption or use.

B. Any person who commits the crime of tampering with consumer products shall:

(1) When no bodily injury or death results, be fined not more than five thousand dollars, imprisoned for not more than five years, or both.

(2) When the bodily injury of any person results, be fined not more than ten thousand dollars, imprisoned for not more than ten years, with or without hard labor, or both.

(3) When the death of any person results, be imprisoned for life at hard labor without benefit of parole, probation, or suspension of sentence.

C.(1) False reporting of tampering with consumer products is the willful and malicious imparting or conveying of false information, knowing such information to be false, concerning conduct or attempted conduct which, if such conduct occurred, would constitute a violation of R.S. 40:695(A).

(2) Whoever commits the crime of false reporting of tampering with consumer products shall be fined not more than five thousand dollars, imprisoned for not more than five years, or both.

Added by Acts 1983, No. 721, §1.



RS 40:700 - Definition of terms

PART III-A. WATER

SUBPART A. WATER TREATMENT DEVICES

§700. Definition of terms

As used in this Subpart, unless the context otherwise indicates, the following terms shall have the meaning ascribed to them in this Section:

(1) "Advertisement" includes all representations of fact or opinion disseminated to the public in any manner or by any means.

(2) "Dealer" means any person or entity engaged in the business of selling water treatment devices to the public.

(3) "Department" means the Louisiana Department of Health and "secretary" means the secretary thereof.

(4) "Water treatment device" means any instrument or contrivance sold at retail for residential use and designed to be added to the plumbing system of a water supply intended for human consumption to improve that water supply by any means including, but not limited to, filtration, purification, distillation, or conditioning.

Added by Acts 1983, No. 507, §1.



RS 40:700.1 - Rules and regulations

§700.1. Rules and regulations

The secretary of the Louisiana Department of Health shall have the authority to promulgate rules and regulations, with the advice and recommendations of the Advisory Committee on Water Treatment Devices, for the efficient enforcement of this Sub-Part.

Added by Acts 1983, No. 507, §1.



RS 40:700.2 - False advertisement

§700.2. False advertisement

A. An advertisement of a water treatment device is false if it is false or misleading in any particular regarding the water treatment device.

B. Except as provided below, the advertisement of a water treatment device representing it to have any therapeutic effect in the treatment of cancer, heart and vascular diseases, or any other diseases for which no known therapeutic effect has been fully established is false. No advertisement not in violation of Subsection A of this Section shall be considered false under this Subsection, if it is disseminated only to members of the medical and pharmaceutical professions or appears only in the scientific periodicals of these professions, or if it is disseminated only for the purpose of public health education by persons not commercially interested, directly or indirectly, in the sale of water treatment devices.

C. Except as provided in R.S. 40:700.3, it is unlawful for any person to disseminate false advertisement by any means for the purposes of inducing, directly or indirectly, the purchase of water treatment devices.

Added by Acts 1983, No. 507, §1.



RS 40:700.3 - Exceptions as to false advertising by agencies

§700.3. Exceptions as to false advertising by agencies

Publishers, radio broadcast licensees, television broadcast licensees, advertising agencies, and other agencies or mediums for dissemination of advertising do not violate the provisions of R.S. 40:700.2 by the dissemination of any false advertisement when the dissemination is caused by the manufacturer, packer, distributor, or seller who resides in Louisiana. However, the manufacturer, packer, distributor, or seller is amenable to prosecution and the penalties provided for the violations of R.S. 40:700.2. No publisher, radio broadcast licensee, television broadcast licensee, advertising agency, or other agency or medium for the dissemination of advertising shall willfully refuse, on reasonable request of an officer or employee duly designated by the department, to furnish to the officer or employee the name and post office address of the manufacturer, packer, distributor, or seller, residing in Louisiana, who caused him to disseminate any such advertisement.

Added by Acts 1983, No. 507, §1.



RS 40:700.4 - Other prohibited acts

§700.4. Other prohibited acts

The following acts and the causing thereof are prohibited:

(1) The verbal or written misrepresentation of any water treatment device by any person selling such devices to the public for the purposes of inducing, directly or indirectly, the purchase of water treatment devices.

(2) The sale of any water treatment device to the public without a permit issued by the department.

Added by Acts 1983, No. 507, §1.



RS 40:700.5 - Permit; application; fees; renewal

§700.5. Permit; application; fees; renewal

A. The department may require all dealers who engage in the business of selling water treatment devices to the public to obtain a permit and shall provide by regulation for a reasonable time period in which to obtain such permit.

B. The department shall have the authority to promulgate rules and regulations and to charge reasonable fees relating to the issuance of such permits. Any applicant which meets the criteria established by the department shall be issued a permit.

C. Permits issued under the provisions of this Sub-Part shall be valid for one calendar year from the date of issue, unless revoked as provided in R.S. 40:700.6, and shall be renewed annually thereafter.

Added by Acts 1983, No. 507, §1.



RS 40:700.6 - Revocation of permit

§700.6. Revocation of permit

A. The department may revoke any permit issued pursuant to the provisions of this Sub-Part at any time the holder of a permit is found to be in noncompliance with the provisions of this Sub-Part or the rules and regulations established by the department.

B. The department may revoke any such permit either temporarily, until there is compliance with the provisions of this Sub-Part and with the rules and regulations as established by the department, or permanently for the unexpired period of the permit.

Added by Acts 1983, No. 507, §1.



RS 40:700.7 - Surety Bond

§700.7. Surety Bond

A. Every dealer permitted under the provisions of this Sub-Part shall maintain with the secretary of the Louisiana Department of Health a surety bond in the amount of ten thousand dollars. Each bond shall be issued by a surety authorized to do business in Louisiana, and shall be in favor of the state for the use, benefit, and indemnity of any person who suffers any damage or loss as a result of the dealer's violation of law or breach of contract. Recovery hereunder shall in no event exceed the amount of the bond.

B. In lieu of the bond required by Subsection A of this Section, a dealer may deposit with the secretary of the Louisiana Department of Health a certificate of deposit issued by a financial institution doing business in this state and insured by the Federal Deposit Insurance Corporation, and pledge it to the state of Louisiana for the benefit of any customer who suffers any damage or loss as a result of the dealer's violation of law or breach of contract. The certificate shall be in the amount of the bond required under Subsection A of this Section. Any interest from the certificate of deposit shall be payable to the dealer. If the state or a customer obtains a final judgment against the dealer which must be satisfied from the proceeds of the certificate of deposit, any penalty arising from premature payment of the certificate of deposit shall be paid by the dealer and not subtracted from the face amount of the pledged certificate.

C. The state or any person claiming against the bond may maintain an action for damages or other relief against the principal or the surety, or both. The liability of the surety for all breaches of the conditions of the bond provided herein shall in no event exceed the amount of the bond.

D. The dealer shall file any bond required of him with the secretary before doing any business in this state, including advertising or soliciting.

E. The term of a bond required by this Section shall be continuous. The surety on said bond may terminate the bond upon giving a sixty-day written notice to the secretary and the principal; however, the liability of the surety for the acts of the principal shall continue during the sixty-day period. The notice shall not release the surety from liability which accrues before the termination becomes final, but which is discovered after that date.

Added by Acts 1983, No. 507, §1.



RS 40:700.8 - Procedure for reporting violations of Subpart

§700.8. Procedure for reporting violations of Subpart

A. Before reporting any violation of this Sub-Part to any district attorney for institution of criminal proceedings thereunder, the department shall afford appropriate notice and opportunity for hearing, in accordance with regulations prescribed by it, to interested persons upon the question of such violations. The report to the district attorney shall be accompanied by findings of the appropriate officers and employees.

B. The department need not report for prosecution minor violations of this Sub-Part when the purposes of the Sub-Part can best be accomplished by a suitable written notice or warning.

Added by Acts 1983, No. 507, §1.



RS 40:700.9 - Duties of district attorney

§700.9. Duties of district attorney

Each district attorney to whom the department reports any violation for institution of criminal proceedings or proceedings for an injunction under this Sub-Part, or to whom any health, food, or drug officer of the state or political subdivision thereof presents evidence satisfactory to the district attorney of any such violation shall institute appropriate proceedings in the proper court without delay.

Added by Acts 1983, No. 507, §1.



RS 40:700.10 - Penalties

§700.10. Penalties

A. Whoever violates any provision of this Sub-Part shall be fined, for the first offense, not more than five hundred dollars or imprisoned for not more than six months, or both.

B. For the second or subsequent offense, he shall be fined not more than one thousand dollars or imprisoned for not more than one year, or both.

C. But any person who violates the provisions of R.S. 40:700.2(C) shall only be fined not more than one thousand dollars for each violation if the violation does not involve gross deception or imminent danger to health, and is established by opinion evidence only.

Added by Acts 1983, No. 507, §1.



RS 40:700.11 - Injunction proceedings

§700.11. Injunction proceedings

A. In order to avoid multiplicity of criminal prosecutions, the district courts may, for cause, restrain any person by temporary or permanent injunction from the dissemination or causing to be disseminated of a false advertisement by any means for the purpose of inducing, directly or indirectly, the purchase of water treatment devices in commerce; or from engaging in the business of selling water treatment devices to the public without a permit issued by the Louisiana Department of Health; or from engaging in other unfair or deceptive trade practices including, but not limited to, verbal or written misrepresentation of any water treatment device.

B. In these proceedings for an injunction it is not necessary to show an intent on the part of the person enjoined to continue the offense.

C. In addition to other remedies, violation of any injunction issued pursuant to this Section shall be summarily tried and punished by the court as a contempt. The contempt proceedings may be instituted by order of the court or by the filing of an information by the district attorney and process of the court for the arrest of the violator may be served at any place in the state.

D. No person violates any injunction issued pursuant to this Section by reason of the dissemination, subsequent to the injunction, of the false advertisement which was the basis of the injunction, if the dissemination was beyond the control of the person.

Added by Acts 1983, No. 507, §1.



RS 40:700.12 - Reports by department

§700.12. Reports by department

A. The department may have reports published summarizing all judgments, decrees, and court orders which have been rendered under this Sub-Part, including the nature of the charge and the disposition thereof.

B. The department may also disseminate information regarding water treatment devices in cases involving imminent danger to health or gross deception of the consumer.

Added by Acts 1983, No. 507, §1.



RS 40:700.13 - Repealed by Acts 1989, No. 662, 8, eff. July 7, 1989.

§700.13. Repealed by Acts 1989, No. 662, §8, eff. July 7, 1989.



RS 40:701 - Definitions

SUBPART B. WATER VENDING MACHINES

§701. Definitions

As used in this Sub-Part:

(1) "Department" means the Louisiana Department of Health.

(2) "Water vending machine", hereinafter referred to as machine, means any machine connected to a water supply which filters or purifies water for the purpose of selling such water for human consumption.

Added by Acts 1983, No. 510, §1.



RS 40:701.1 - Permit; application; fees; renewal

§701.1. Permit; application; fees; renewal

A. The department shall require each owner or operator of water vending machines to obtain a permit for each machine prior to the installation of such machine; however, any machine currently in operation may continue in operation until permits for such machine can be obtained under the provisions of this Sub-Part; however, such period shall not exceed one calendar year from the effective date of this Sub-Part.

B. The department shall establish written rules and regulations for the issuance of such permits including but not limited to machine construction, installation, performance, control, and maintenance criteria. Any applicant who meets the criteria established by the department shall be issued a permit.

C. The department shall collect a fee of one hundred dollars for each permit issued.

D. Permits issued under the provisions of this Sub-Part shall be valid for one calendar year from the date of issue unless sooner revoked as provided in R.S. 40:701.2 and shall be renewed annually thereafter.

Added by Acts 1983, No. 510, §1; Acts 2000, 1st Ex. Sess., No. 125, §1, eff. July 1, 2000.



RS 40:701.2 - Revocation of permit

§701.2. Revocation of permit

A. The department shall revoke any permit issued pursuant to the provisions of this Sub-Part for noncompliance with the provisions of R.S. 40:701.2 at any time a machine is found to be in noncompliance with the provisions of this Sub-Part or the rules and regulations established by the department.

B. The department may revoke any such permit either temporarily until there is compliance with the provisions of this Sub-Part and with the rules and regulations as established by the department or permanently for the unexpired period of the permit.

C. Any person whose permit for a water vending machine has been revoked shall discontinue the operation of the machine until the machine has been brought into compliance with this Sub-Part and he shall have obtained a new permit to operate from the department.

Added by Acts 1983, No. 510, §1.



RS 40:701.3 - Labeling

§701.3. Labeling

Notwithstanding the issuance of any permit, every machine as defined herein shall have a label which shall be displayed prominently on the machine indicating the source of the water dispensed, the methods used to treat the water to reduce or eliminate impurities, and the chemical names and concentrations of any preservatives or additives.

Added by Acts 1983, No. 510, §1.



RS 40:701.4 - Penalty for violations

§701.4. Penalty for violations

Whoever violates any provision of this Sub-Part shall be fined one thousand dollars for each offense. Each violation shall constitute a separate offense.

Added by Acts 1983, No. 510, §1.



RS 40:701.5 - Injunction proceedings

§701.5. Injunction proceedings

A. In order to avoid multiplicity of criminal prosecutions, the district courts may, for cause, restrain any person by temporary or permanent injunction from the continued operation of a water vending machine for which a permit has not been issued under the provisions of R.S. 40:701.1 or which does not display the label required by R.S. 40:701.3.

B. Violation of any injunction issued pursuant to this Section shall be summarily tried and punished by the court as a contempt. The contempt proceedings may be instituted by order of the court or by the filing of a bill of information by the district attorney. Process of the court for the arrest of the violator may be served at any place in the state.

Added by Acts 1983, No. 510, §1.



RS 40:711 - Permit for manufacture or sale

PART IV. SOFT DRINKS

§711. Permit for manufacture or sale

No person shall manufacture for sale or sell in containers any soft drink, malt beverage, or other nonalcoholic beverage without having first obtained a permit from the Louisiana Department of Health, hereinafter referred to in this Part as the "department".

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:712 - Part inapplicable to persons selling soft drinks where manufactured

§712. Part inapplicable to persons selling soft drinks where manufactured

Nothing in this Part applies to persons operating soda fountains and selling soft drinks, malt beverages, and other non-alcoholic beverages in glasses or jugs on the premises where manufactured.



RS 40:713 - Contents of application; fee

§713. Contents of application; fee

A. The application for the permit required under R.S. 40:711 shall contain the name of the applicant, his address, the location of the manufacturing plants, the name of the drink or beverage, and any other pertinent information prescribed by the department in pursuance of the provisions of this Part.

B. Repealed by Acts 2000, 1st Ex. Sess., No. 125, §2, eff. July 1, 2000.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 2000, 1st Ex. Sess., No. 125, §2, eff. July 1, 2000.



RS 40:714 - Inspection; granting or refusing permit; grounds

§714. Inspection; granting or refusing permit; grounds

A. Upon receipt of the application and fee, the department shall make an inspection of the premises of the applicant wherein the drink or beverage is to be manufactured for sale or sold, and, when the provisions of the sanitary code governing the operation of bottling plants have been fully complied with, shall issue to the applicant a permit for the manufacture and sale of the drinks and beverages mentioned in this Section.

B. A permit may be denied at the time of the application:

(1) If the establishment of the applicant is known to be in an unsanitary condition.

(2) If the water supply is known to be dangerously contaminated.

(3) If the applicant does not submit sufficient proof of competency to bottle soft drinks, malt beverages, or other nonalcoholic beverages.

(4) If the sanitary code has not been complied with by the applicant in every respect.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:715 - Term of permit; renewal

§715. Term of permit; renewal

This permit shall extend for one year from the date of its issue, unless sooner revoked as provided in this Part and shall be renewed annually thereafter.



RS 40:716 - Inspection of soft drinks manufactured outside state; fee

§716. Inspection of soft drinks manufactured outside state; fee

No soft drink, malt beverage, or other nonalcoholic beverage not manufactured in this state shall be sold or offered for sale in this state unless the state health officer of the state in which the plant manufacturing the drink or beverage is located has inspected and approved the plant and forwarded a certificate to that effect to the Louisiana Department of Health and a correct sample is first inspected by and registered with the department. An inspection fee of twenty-five dollars for each sample bearing a distinguishing flavor or name shall be paid by the manufacturer thereof, his agent, or dealer to the department annually.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 2000, 1st Ex. Sess., No. 125, §1, eff. July 1, 2000.



RS 40:717 - Inspection of bottling plants and places for sale; fee

§717. Inspection of bottling plants and places for sale; fee

The department shall make at least one inspection each year of each bottling plant and place where soft drinks, malt beverages, or other nonalcoholic beverages are manufactured or sold in containers. However, it may inspect any such plant as often as it thinks proper for the enforcement of this Part or in the interest of the public health. The department may issue multiple permits to bottling plants; however, only one annual fee per establishment shall be charged and collected from plants bottling soft drinks, syrups, mixes, and concentrates. The department shall charge and collect an annual fee for each soft drink bottling plant based on the gross annual sales of such plant according to the following schedule:

Annual sales

Annual fee

Under $500,000

$ 175.00

$500,000 - $1,000,000

475.00

$1,000,001 - $2,500,000

775.00

$2,500,001 - $5,000,000

1,075.00

over $5,000,000

1,375.00

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 2000, 1st Ex. Sess., No. 125, §1, eff. July 1, 2000.



RS 40:718 - Each separate plant subject to inspection or permit fee

§718. Each separate plant subject to inspection or permit fee

For purposes of this Part, each plant or place where soft drinks, malt beverages, or other nonalcoholic beverages are manufactured for sale is considered a separate and distinct business, subject to the inspection or permit fees provided for in this Part, even though the plants or places may be owned or operated by one person.

Acts 2000, 1st Ex. Sess., No. 125, §1, eff. July 1, 2000.



RS 40:719 - Revocation of permit

§719. Revocation of permit

A. The department may revoke any permit issued under the terms of this Part for noncompliance with the provisions of the sanitary code or the food and drug laws or regulations of the state.

B. It may revoke any such permit either temporarily, until there is a compliance with the provisions of this Part and with the sanitary code and other laws and regulations on the same subject matter, or permanently for the unexpired period of the permit.

C. Any person whose permit has been revoked shall discontinue the manufacture and the sale within this state of soft drinks, malt beverages, and other nonalcoholic drinks until he shall have complied with this Part and shall have obtained a new permit to operate from the department.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:720 - Ingredients permitted in soft drinks

§720. Ingredients permitted in soft drinks

For purposes of this Part, all soft drinks or other nonalcoholic beverages, except nonalcoholic fruit juices, shall consist of a beverage made from pure cane or beet sugar syrup or such other sweetening liquids or substances as are permitted by the regulations of the department, containing pure flavoring material, with or without added fruit acid, with or without added color. Nothing in this Part prohibits the use of any other harmless ingredients in the manufacture of soft drinks, malt beverages, and other nonalcoholic beverages. When artificial coal-tar colors are used, nothing but the certified colors approved by the government of the United States are permissible.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:721 - Disposition of proceeds of fees

§721. Disposition of proceeds of fees

All money collected by the board under the provisions of this Part shall be devoted to the inspection of bottling plants throughout the state and to the enforcement of this Part.



RS 40:722 - Penalty for violations

§722. Penalty for violations

Whoever violates any provision of this Part shall be fined, for the first offense, not less than twenty-five dollars nor more than one hundred dollars or imprisoned for not less than ten days nor more than ninety days, or both. For each subsequent offense, he shall be fined not less than one hundred dollars nor more than five hundred dollars or imprisoned for not less than ninety days nor more than six months, or both.



RS 40:731 - Legislative intent

PART IV-A. BOTTLED WATER

§731. Legislative intent

It is the intent of the legislature to protect the public's health by establishing standards for bottled water and bottled water plants, water dealers, and water transportation vehicles or vessels to ensure that consumers who obtain water through such means are given appropriate information as to the nature of such water and that such consumers are assured that the water meets acceptable standards for human consumption.

Acts 1991, No. 623, §1.



RS 40:732 - Definitions

§732. Definitions

As used in this Part, the following terms shall have the following meanings ascribed to them:

(1) "Approved laboratory" means a laboratory approved by the state or department or certified by the U. S. Environmental Protection Agency (EPA), or certified by the primary enforcement authority in any state which has been granted primacy by the EPA, or certified or accredited by a third-party organization acceptable to a primacy state.

(2) "Approved source" when used in reference to a bottled water plant's product water or water used in the plant's operations, means the source of the water whether it be from a spring, artesian well, drilled well, public or community water system or any other source that has been inspected and the water sampled, analyzed and found of a safe and sanitary quality with or without treatment. Such approval shall be obtained and maintained in accordance with R.S. 40:735. The presence in the plant of a current certificate or notification of approval from the department shall constitute approval of the source.

(3) "Artesian water" means bottled water from a well tapping a confined aquifer in which the water level stands above the water table. "Artesian water" shall meet the requirements of "natural water".

(4) "Bottled water" means water that is placed in a sealed container or package and is offered for sale for human consumption or other consumer uses. Bottled water may be with or without natural or added carbonation and may be prepared with added flavors, extracts, or essences derived from a spice or fruit which comprise less than one percent by weight of the final product. Said products shall contain no sweeteners, acidulants, or additives other than said flavors, extracts, or essences.

(5) "Bottled water plant" means any place or establishment in which bottled water is prepared for sale.

(6) "Carbonated water" or "sparkling water" means bottled water containing carbon dioxide.

(7) "Department" means the Louisiana Department of Health.

(8) "Distilled water" means bottled water which has been produced by a process of distillation and meets the definition of purified water in the most recent edition of the United States Pharmacopeia.

(9) "Drinking water" means bottled water obtained from an approved source that has at minimum undergone treatment consisting of filtration (activated carbon or particulate) and ozonation or an equivalent disinfection process.

(10) "Fluoridated water" means bottled water containing fluoride. The label shall specify whether the fluoride is naturally occurring or added. Any water which meets the definition of this Paragraph shall contain not less than 0.8 milligrams per liter fluoride ion and otherwise comply with the Food and Drug Administration (FDA) quality standards in 21 CFR Section 103.35(d)(2).

(11) "Mineral water" means bottled water that contains not less than 500 parts per million total dissolved solids. "Natural mineral water" shall meet the requirements of "natural water".

(12) "Natural water" means bottled spring, mineral, artesian, or well water which is derived from an underground formation and is not derived from a municipal system or public water supply.

(13) "Plant operator" means any person who owns or operates a bottled water plant and who meets the requirements of R.S. 40:734.

(14) "Purified water" means bottled water produced by distillation, deionization, reverse osmosis or other suitable process and that meets the definition of purified water in the most recent edition of the United States Pharmacopeia. Water which meets the definition of this Paragraph and is vaporized, then condensed, may be labeled "distilled water".

(15) "Spring water" means water derived from an underground formation from which water flows naturally to the surface of the earth. "Spring water" shall meet the requirements of "natural water".

(16) "Water dealer" means any person who imports bottled water or causes bulk water to be transported for bottling for human consumption or other consumer uses.

(17) "Well water" means water from a hole bored, drilled or otherwise constructed in the ground which taps the water of an aquifer. "Well water" shall meet the requirements of "natural water".

Acts 1991, No. 623, §1; Acts 1995, No. 351, §1, eff. June 16, 1995.



RS 40:733 - Product quality

§733. Product quality

A. All bottled water shall be from an approved source and shall not contain any constituent in quantities that may be injurious to health, as established by the department by rule. All bottled water shall meet standards prescribed by the FDA in 21 CFR Section 103.35, except that the total dissolved solids limitation of Section 103.35(d) shall not apply to mineral water and except that bottled water shall not exceed 10 ppb of total trihalomethanes and 5 ppb of lead.

B. Except as provided in Subsection A of this Section, bottled water, including mineral water, shall not exceed any maximum contaminant level contained in R.S. 40:740(A), or any maximum contaminant level established by EPA under the Safe Drinking Water Act or established by the department by rule for any organic or inorganic chemical.

Acts 1991, No. 623, §1.



RS 40:734 - Good manufacturing practices and operational requirements

§734. Good manufacturing practices and operational requirements

A. All bottled water, including mineral water, shall be filtered and processed and packaged in accordance with the FDA Good Manufacturing Practice Regulations (GMPs) 21 CFR Parts 110 and 129, and any rules adopted by the department.

B. Bottled water production, including transporting, processing, packaging and storage, shall be conducted under such conditions and controls as are necessary to minimize the potential for microbiological contamination of the finished product. These conditions and controls shall include the following:

(1) Bottled water shall be subject to effective germicidal treatment by ozonation or carbonation at a minimum of three volumes of carbon dioxide or other equivalent disinfection approved by the department, except that the requirement for filtration and germicidal treatment shall not apply to a bottled water product for which an exemption has been granted by the department pursuant to the criteria as contained in R.S. 40:739.

(2) Bottled water shall not be transported or stored in bulk tanks or processed or bottled through equipment or lines used for any nonfood product.

(3) Bottled water which originates from a surface water source which is not protected from surface contamination shall be subjected to ozonation, filtration, or another effective process which removes or destroys the cysts of the parasite giardia lamblia.

C. Each bottled water plant operator shall develop and maintain written procedures for notification of the department, consumer notification and product recall and shall implement any said procedure as necessary with respect to any product for which the operator or department knows or has reason to believe circumstances exist that may adversely affect its safety for the consumer. In order to facilitate product identification or recall, each bottled water product shall contain a code that is designed to remain attached to the container during use and which contains either the date of manufacture or a lot or batch number.

D. A bottled water supplier who knows that a primary maximum contaminant level has been exceeded or has reason to believe that circumstances exist which may adversely affect the safety of bottled water, including but not limited to source contamination, spills, accidents, natural disasters, or breakdowns in treatment, shall notify the department promptly.

E. If the department determines, based upon representative samples, risk analysis, information provided by the bottled water supplier, and other information available to the department, that the circumstances present an imminent hazard to the public health and that a form of consumer notice or product recall can effectively avoid or significantly minimize the threat to public health, the department may order the water supplier to initiate a level of product recall approved by the department or, if appropriate, issue a form of notification to customers. The bottled water supplier shall be responsible for disseminating the notice in a manner designed to inform customers who may be affected by the problem. The water bottler shall where appropriate provide the notice to radio and television media or to the newspaper serving the affected public or shall in the alternative directly notify affected users where doing so in a manner approved by the department can effectively avoid or minimize the risk to health. Product recalls shall conform to the procedures and policies of 21 CFR Part 7.

F. Where a maximum contaminant level has been violated but circumstances, including risk analysis and representative samples, indicate that the violation of the maximum contaminant level has been promptly corrected and that already-distributed product will not cause illness and presents no significant health risk, a recall and media notification of consumers is unnecessary. In such circumstances where a recall or media notification is unnecessary, but where there may be significant consumer complaints of product taste or odor, the department may order the bottler to communicate the exceedance of the maximum contaminant level and the implementation of corrective measures by direct mailings to affected customers or by newspaper publication.

G. Artesian water may be collected with the assistance of external force to enhance the natural underground pressure so long as such measures do not alter the physical properties, composition, and quality of the water.

H. Natural water shall not be modified by blending with water of another type or by deletion or addition of dissolved solids, except as related to disinfection or other treatment to reduce the concentration of any naturally present constituent which exceeds government sanctioned or approved safety standards or guidelines. It may be collected and transported by pumps, pipes, tunnels, trucks, or similar devices.

I. Spring water shall be collected only at the spring or through a bore hole that is adjacent to the point of emergence. Spring water collected with the assistance of external force to protect the water shall retain all the physical properties of and be of the same composition and quality as the water that flows naturally to the surface of the earth.

J. No person shall operate a bottled water plant or bottle water for the purpose of sale or distribution in this state without first obtaining a permit required by the state sanitary code demonstrating that the source, bottling facility treatment and bottling practices, and product water meet the requirements of this Part and regulations adopted hereunder. The department by regulation may establish a reasonable fee for a permit application, which fee shall be based on the cost of processing application and shall be the same for in-state and out-of-state bottlers. An annual renewal fee shall be established. The application fee and the annual renewal fee shall not exceed two hundred dollars.

K. For bottled water imported from outside the United States the required showing shall include a certification signed by the department or agency with jurisdiction over bottled water in the country of origin that describes the requirements of said country for the source, bottling facility, treatment, bottling practices, and product water; states the date of the last officially authorized inspection by the department or agency or acceptable third party inspection organization and review of said source, facility, treatment, bottling practices, and product water in light of such requirements; and certifies that said source, facility, treatment, bottling practices, and product water meet all of the requirements of the country of origin except those that are in conflict with U.S. state and federal laws and regulations.

L. As a condition of receiving a permit and annually thereafter, the bottler shall receive a plant inspection demonstrating compliance with the good manufacturing practices and operational requirements of this Part. Said inspection shall be conducted by the state in which the bottling facility is located, by the federal FDA, or by a third party inspection organization acceptable to the department.

M. A bottled water plant shall not be operated except under the supervision of a competent person qualified by experience, education, and training to operate and maintain the plant's facilities. Said person must hold a certificate demonstrating that he has successfully completed a technical training course, developed and administered by the department or by a third party organization that is acceptable to the department, that covers periodic instruction and testing in plant, source, and product sanitation; operation and maintenance of water treatment technology; and the maintenance and monitoring of source and product water quality in accordance with these bottled water standards.

Acts 1991, No. 623, §1.



RS 40:735 - Source water monitoring

§735. Source water monitoring

A. If any source does not comply with the maximum contaminant levels required by the state or federal agency for the production of bottled water, the bottler must show by analysis that his treatment reduces the contaminant(s) below the maximum contaminant levels in the finished product. Approval of the source water product derived from a source other than a public water supply must be based upon a field inspection of the source and a review of information prepared by a professionally qualified hydrogeologist that shall demonstrate the integrity of the source and safety of the catchment operations and that shall include:

(1) An evaluation of the chemical, physical, microbiological, and radiological characteristics of the source.

(2) A report on the regional geology surrounding the site and the specific site geology. A description of the vertical and horizontal extent of the source aquifer using existing data; the information will be used to define the recharge area of the aquifer, or in the case of regional aquifers, the zone of influence of the subject source.

(3) A report detailing the development of the source, the method of construction including spring design, well installation, surface catchment and intake structures, and transmission facilities as appropriate.

(4) A watershed survey of the recharge area or zone of influence of subject source that identifies and evaluates actual and potential sources of contamination, and which shall be updated every three years, including any reported discharge that may affect the source.

(5) Based on the findings in Paragraph (4) of this Subsection, a plan for special monitoring of any significant contaminant source and for taking restrictive preventive or corrective measures as appropriate to protect the source water and the product water.

B. The plant operator shall be responsible for sampling and analysis of all approved sources for the contaminants specified in R.S. 40:733. Such monitoring shall be at least annually, except that analysis for microbiological contaminants shall be weekly if the source is other than a public water system.

C. Approved sources shall be monitored on a frequency of no less than once every four years for the contaminants listed in R.S. 40:740(B) or for which U. S. EPA under the Safe Drinking Water Act or the department requires source water monitoring.

D. Those systems using chlorination or chlorinated public water supplies shall also monitor for contaminants listed in R.S. 40:740(C). The definition of "source" as applied to R.S. 40:740(B) and (C) allows bottlers using public water supplies to take samples at the filler or from the source, all other bottlers being required to obtain samples from the groundwater source.

E. In lieu of source monitoring required by this Section, a plant operator using a public water system as its source may obtain and display a certificate from said system demonstrating that the public water system conducts the monitoring required by this Section.

F. In lieu of source water monitoring for any volatile organic contaminant covered by Subsections C and D of this Section that is confirmed to be present in the source water, the bottler may treat said source using granular activated carbon treatment or an equivalent treatment operated in accordance with good manufacturing practices as provided in 21 CFR 129.80.

G. The department may also exempt any water bottler from the monitoring requirements of Subsections C and D of this Section or reduce the frequency or scope of said source monitoring based on a showing satisfactory to the department that the source does not contain the compound(s) for which monitoring is required and is not vulnerable to contamination by the compound(s) because for surface water sources the compounds are not applied, manufactured, stored, disposed, or shipped upstream, and for groundwater sources, the compounds are not applied, manufactured, stored, disposed, or shipped in the groundwater recharge basin, or that a reliable indicator chemical may be monitored in lieu of said compound(s).

H. Where a bottled water plant operator, water dealer, or regulatory agency knows or has reason to believe that a contaminant not otherwise monitored is present in the source water because of a spill, release of a hazardous substance, or otherwise, and its presence would create a potential health hazard to consumers, the plant operator or water dealer upon receipt of such information shall monitor the source water for said contaminant.

I. Detection of contaminant in source monitoring required pursuant to R.S. 40:735 shall be followed immediately by a program of periodic monitoring to confirm the presence in the source water of said contaminant(s). If such listed unregulated contaminant(s) is confirmed to be present in the source water at a concentration that exceeds a published U.S. EPA health advisory, or a U.S. FDA or a department action level for drinking water, the plant operator or water dealer shall employ appropriate treatment techniques to remove or to reduce said contaminant in the product water below said concentration and shall employ a program of periodic monitoring for said contaminant in the source water until such time as said contaminant is not detectable in the source water.

J. The required source water monitoring shall be performed by qualified personnel and required analysis shall be performed by an approved laboratory. Records of the required sampling and analyses shall be maintained on file at the plant for not less than five years and shall be available for official review upon request of the department.

Acts 1991, No. 623, §1.



RS 40:736 - Finished product monitoring

§736. Finished product monitoring

A. To assure that bottled water complies with R.S. 40:733, the following product monitoring using representative samples derived from the bottled product shall be performed.

(1) For microbiological contaminants specified in R.S. 40:733, analyze weekly a representative sample from a batch or segment of a continuous production for each type of bottled water produced by the plant.

(2) For chemical, physical, and radiological contaminants specified in R.S. 40:733, analyze annually a representative sample from a batch or segment of continuous production run for each type of bottled drinking water produced by the plant.

B. The required product water sampling shall be performed by qualified personnel and required analysis shall be performed by an approved laboratory.

C. Records of required sampling and analysis shall be maintained at the plant not less than five years and shall be available for official review upon request of the department.

Acts 1991, No. 623, §1.



RS 40:737 - Labeling requirements

§737. Labeling requirements

All bottled water shall conform to applicable federal and state labeling laws and be labeled in compliance with the following standards:

(1) Mineral water may be labeled "mineral water". Bottled water to which minerals are added shall be labeled so as to disclose that the minerals are added and may not be labeled "natural mineral water".

(2) Spring water may be labeled "spring water" or "natural spring water".

(3) Water containing carbon dioxide that emerges from the source and is bottled directly with its entrapped gas may bear on its label the words "naturally carbonated" or "naturally sparkling".

(4) Bottled water which contains carbon dioxide other than that naturally occurring in the source of the product shall be labeled with the words "carbonated", "carbonation added", or "sparkling" when the carbonation is obtained from a natural or manufactured source.

(5) Well water may be labeled "well water" or "natural well water".

(6) Artesian water may be labeled "artesian water" or "natural artesian water".

(7) Purified water shall be labeled "purified water" and the method of preparation shall be stated on the label, except that purified water produced by distillation may be labeled as "distilled water".

(8) Drinking water may be labeled "drinking water".

(9) Any bottler, distributor, or vendor of bottled water whose corporate name, brand name, or trademark contains the word "spring", "well", "artesian", "mineral", or "natural" or any derivative of those words shall label each bottle with the type of bottled water as defined in R.S. 40:732 in typeface at least equal to the size of the typeface of the corporate name, brand name, or trademark, if the type of the bottled water is different from the type stated or implied in the corporate name, brand name, or trademark.

(10) The use of the word "spring", or any derivative thereof other than in a trademark, trade name, or company name, to describe water that is not spring water as defined herein shall be prohibited.

(11) A product meeting more than one definition as stated in R.S. 40:732 may be identified by any of the applicable product types defined in R.S. 40:732, except where otherwise specifically prohibited.

(12) Supplemental printed information and graphics may appear on the label but shall not imply properties of the product or preparation methods which are not factual.

(13) Each bottler, manufacturer, distributor, or vendor of bottled water shall register each separate and distinct type of bottled water with the department in accordance with R.S. 40:627 and R.S. 40:628.

Acts 1991, No. 623, §1.



RS 40:738 - Soda water/soft drink exemption

§738. Soda water/soft drink exemption

Bottled soft drinks, soda, or seltzer products commonly recognized as soft drinks and identified on the product identity panel with a common or usual name other than one of those specified in R.S. 40:732 are exempt from the requirements of this Part. Water that is not in compliance with the requirements of this Part may not be identified, labeled, or advertised as "artesian water", "bottled water", "distilled water", "natural water", "purified water", "spring water", or "well water".

Acts 1991, No. 623, §1.



RS 40:739 - Waiver of filtration and germicidal treatment

§739. Waiver of filtration and germicidal treatment

A. A bottled water product may be granted a waiver from filtration and germicidal treatment by the department. A waiver shall be based on the bottler's demonstration to the department's satisfaction that, based on review of long term baseline microbiological monitoring data of the source and product, and consideration of the nature and extent of source monitoring, source protection, and bottling sanitation procedures instituted by the bottler, filtration and germicidal treatment are not necessary to assure that the product will consistently comply with the microbiological standards herein. A waiver may be granted and maintained only upon a demonstration of all of the following:

(1) That said bottled water product and source are in compliance with the Codex Alimentarius standard (CAC/AS 108) for natural mineral water, as amended, and the requirements of R.S. 40:733.

(2) That said bottled water product and source are in compliance with the code of hygienic practice for the collecting, processing, and marketing of natural mineral water of the Codex Alimentarius, Alinorm 83/13A, as amended.

(3) That the bottler has submitted a basic hydrogeological survey of the source and an annual sanitary survey, both prepared by a professionally qualified hydrogeologist, demonstrating the integrity of the source, which sanitary survey shall include:

(a) Watershed surveillance consisting of an inspection of portions of the drainage area necessary to identify and evaluate actual and probable sources of contamination.

(b) Evaluation of source construction and protection and where appropriate, intake structures, and transmission facilities.

(c) Evaluation of finished water storage facilities.

(4) That continued compliance of the bottled water product and source with the Codex Alimentarius standards is demonstrated by an official testing performed once every two months by the authorities having jurisdiction, and by a weekly microbiological testing as described in the code of hygienic practices for the collecting, processing, and marketing of natural mineral water of the Codex Alimentarius, Alinorm 85/13A, and by an annual inspection by an independent organization acceptable to the department demonstrating compliance with the code of hygienic practices for the collecting, processing, and marketing of natural mineral water of the Codex Alimentarius, Alinorm 85/13A.

(5) That said bottled water product is bottled in an enclosed filling room/chamber that is under positive pressure of filtered purified air, and using facilities and good manufacturing practices that comply with the requirements of 21 CFR Part 129.

B. This exemption to the requirement for filtration and germicidal treatment for said bottled water product shall be renewed every year by the submission of an annual report establishing compliance with the microbiological standards described in 21 CFR Section 103.35 and the requirements of this Section pertaining to said water and source. Bottled water that is not in compliance with any of such requirements shall be subject to the requirement for filtration and germicidal treatment.

C. This exemption applies only to the requirement for filtration and germicidal treatment. All bottled water shall comply with all other provisions of this Part.

Acts 1991, No. 623, §1.



RS 40:740 - Appendices; maximum contaminant levels

§740. Appendices; maximum contaminant levels

A. Appendix A. The following provisions are the maximum contaminant levels for the following compounds:

Compound

Maximum Contaminant =

ppb

Level (mg/L)

(1) VOLATILE ORGANIC COMPOUNDS

Trichloroethylene

0.005

5

Carbon tetrachloride

0.005

5

Vinyl Chloride

0.002

2

1,2-Dichloroethane

0.005

5

Benzene

0.005

5

1,1,-Dichloroethylene

0.007

7

1,1,1,-Trichloroethane

0.200

200

p-Dichlorobenzene

0.075

75

Trihalomethanes

0.010

10

(2) INORGANIC COMPOUNDS

Arsenic

0.05

50

Barium

1.0

1000

Cadmium

0.01

10

Chloride

250.0

250,000

Chromium

0.05

50

Copper

1.0

1,000

Fluoride

4.0

4,000

Iron

0.3

300

Lead

0.005

5

Manganese

0.05

50

Mercury

0.002

2

Nitrate

10.0

10,000

Selenium

0.01

10

Silver

0.05

50

Sulfate

250.0

250,000

TDS

500.0

Zinc

5.0

5,000

(3) ORGANIC COMPOUNDS

Endrin

0.0002

0.2

Lindane

0.004

4.0

Methoxychlor

0.10

100.0

Toxaphene

0.005

5.0

2,4-D

0.10

100.0

2,4,5-TP (Silvex)

0.01

10.0

(4) WATER PROPERTIES

Color

< 15 units

Turbidity

< 5 units

pH

6.5 - 8.5

Odor

3 T.O.N.

(5) RADIONUCLIDES

*Gross Alpha

15 pCi/L

**Gross Beta

50 pCi/L

*If Gross Alpha is greater than 5, analyze for Radium 226 and Radium 228. Their total should not exceed 5 pCi/L.

**If Gross Beta is greater than 8 pCi/L, analyze for Strontium 90. If Gross Beta is greater than 50 pCi/L, analyze for Tritium and other man-made nuclides.

B. Appendix B. The following is a listing of inorganic and organic substances:

(1) Inorganics

Aluminum

Ammonia

Antimony

Beryllium

Boron

Cyanide

Foaming Agents

Molybdenum

Nickel

Radium 226

Radium 228

Radon

Sodium

Strontium

Thallium

Uranium

Vanadium

(2) Organics

Acrylamide

Alachlor

Atrazine

Aldrin

Aldicarb

Aldicarb Sulfone

Aldicarb Sulfoxide

Acenaphthene

Acenaphthylene

Adipates

Authracene

Bentazon

Bromobenzene

Bromochloromethane

Bromomethane

Butylbenzene, n

Butylbenzene, sec

Butylbenzene, tert

Benzidine

Benzo (a) anthracene

Benzo (a) pyrene

Benzo (b) fluoranthene

Benzo (ghi) perylene

Benzo (k) fluoranthene

Bis (2-chloroethoxy) methane

Bis (2-chloroethyl) ether

Bis (2-chloroisopropyl) ether

Bis (2-ethylhexyl) pthalate

Bromophenyl Phenyl Ether, 4

Butylbensyl pthalate

Bromacil

Butachlor

Carbofuran

Cyanazine

Chlordane

Chlorothalonil

Chlorobenzene

Chloroethane

Chloromethane

Chlorotoluene, o-

Chlorotoluene, p-

Carbaryl

Chloro-m-Cresol, p-

Chloronapthalene, 2-

Chlorophenol, 2-

Chlorophenyl Phenyl Ether, 4-

Chrysene

Dacthal

Dalapon

DB,2,4-

Delta BHC

Diazonon

Dibromo-3-Chloropropane, 1,2-

Dimethoate

Dieldrin

Ditrotoluene, 2,4-

Dicamba

Dinoseb

Dibromomethane

Dichlorobenzene, m-

Dichlorobenzene, o-

Dichlorodifluoromethane

Dichloroethane,1,1-

Dichloroethylene,1,2-cis-

Dichloroethylene,1,2,-trans

Dichloromethane

Dichloropropane,1,2-

Dichloropropane,1,3-

Dichloropropane,2,2-

Dichloropropene,1,1-

Dichloropropene,1,3-

Di-n-butyl pthalate

Di-n-octyl pthalate

Dichlorobenzidine,3,3-

Dibenzo (a,h) anthracene

Dichlorophenol,2,4-

Diethyl Pthalate

Dimethy Pthalate

Dimethlyphenol,2,4-

Dinitro-o-Cresol,4,6-

Dinitrophenol,2,4-

Diphenylhydrazine,1,2-

Dinitrotoluene,2,6-

Diuron

Diquat

Endothall

Epichlorohydrin

Ethylbenzene

Ethyl Dibromide

Fluorotrichloromethane

Fluoranthene

Fluorene

Glyphosate

Heptachlor

Heptechlor Epoxide

Hexachlorobenzene

Hexachlorobutadiene

Hexachlorocyclopentadiene

Hexachloroethane

Indeno (1,2,3-c,d) Pyrene

Isophorone

Isopropylbenzene

Isopropyltoluene,p-

Methomyl

Methyl tert-Butyl-Ether

Methyl-4,6-Dinitrophenol,2-

Metolachlor

Metribuzin

Molinate

Napthalene

Nitrobenzene

Nitrophenol,2-

Nitrophenol,4-

Nitrosodimethylamine,n-

Nitrosodiphenylamine,n-

Nitrosodi-n-propylamine,n-

PCB

Pentachlorophenol

Phenathrene

Picloram

Prometryn

Propylbenzene,n-

Pyrene

Simazine

T,2,4,5

TCDD,2,3,7,8-

Tetrachloroethane,1,1,1,2-

Tetrachloroethane,1,1,2,2

Tetrachloroethylene

Thiobencarb

Toluene

Trichlorobenzene, 1,2,3-

Trichloro-1,2,2,-Trifluroethane

Trichlorobenzene,1,2,4

Trichloroethane,1,1,2-

Trichlorophenol,2,4,5-

Trichlorophenol,2,4,6

Trichloropropane,1,2,3-

Trifluralin

Trimethylbenze,1,2,4-

Trimethylbenze,1,3,5

Vydate

Xylene,m-

Xylene,o-

Xylene,p-

C. Appendix C. The following is a listing of disinfection byproducts:

(1) Haloacids:

Bromoacetic acid

Dibromoacetic acid

Chloroacetic acid

Dichloroacetic acid

Trichloroacetic acid

(2) Aldehydes

Acetaldehyde

Formaldehyde

(3) Pentane Extractables

Bromochloroacetonitrile

Dibromoacetonitrile

Dichloroacetonitrile

Trichloroacetonitrile

Chloropicrin

Dichloropropanone,1,1-

Trichloropropanone,1,1,1-

(4) Cyanogen Chloride

Acts 1991, No. 623, §1.



RS 40:741 - Rules and enforcement; criminal penalties

§741. Rules and enforcement; criminal penalties

A. The department may adopt rules to implement the provisions of this Part. All rules shall be adopted in accordance with the Administrative Procedure Act.

B. The department may deny, suspend, or revoke a permit when the department determines that there has been a substantial failure to comply with the provisions of this Part or to comply with the rules adopted under the provisions of this Part.

C. Whoever violates the provisions of this Part shall be fined not more than five hundred dollars.

Acts 1991, No. 623, §1.



RS 40:751 - Enforcement of Part

PART V. OLEOMARGARINE

§751. Enforcement of Part

The Louisiana Department of Health, hereinafter referred to in this Part as the "department," shall enforce this Part through the secretary of the department or its officers or agents.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:752 - Vitamin content

§752. Vitamin content

No manufacturer, processor, or dealer in oleomargarine in the state shall sell or offer for sale any oleomargarine within this state which does not contain at least nine thousand United States Pharmacopeia Units of vitamin A per pound.



RS 40:753 - Conformity to rulings of federal security agency

§753. Conformity to rulings of federal security agency

The department shall change or add to the specifications for ingredients and the amounts thereof so as to conform to any changes in the ruling of the Federal Security Agency concerning the addition of vitamins to oleomargarine.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:754 - Right of entry upon premises of manufacturer, processor, or dealer

§754. Right of entry upon premises of manufacturer, processor, or dealer

The department, through its agents, shall enter upon the premises of any manufacturer, processor, or refiner of oleomargarine, or upon the premises of any person engaged as a retail or wholesale dealer in oleomargarine, to collect samples for analyses or to make such investigations as may be necessary to properly enforce this Part.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:755 - Shortage of vitamin; procedure for waiver

§755. Shortage of vitamin; procedure for waiver

Whenever any person subject to the provisions of this Part submits to the secretary of the department an affidavit claiming a shortage or imminence of shortage of any vitamin added to or to be added to oleomargarine as required by this Part, the department shall request information from the federal agency responsible for information concerning the availability of that vitamin. If factual information from the federal source can be obtained within ten days, it shall be considered as final and the department shall act thereon. If the information from the federal agency is not available within ten days, the department shall call a public hearing, to be held within ten days after notice. If the testimony presented shows that the sale and distribution of oleomargarine may be substantially impeded by the enforcement of the provisions of this Part, the department shall authorize the sale and distribution of oleomargarine until adequate supplies of the vitamins become available, in the judgment of the department, based on information from the federal agencies or testimony at a public hearing.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:756 - Labeling

§756. Labeling

All oleomargarine sold in the state shall be labeled in accordance with Part I of this Chapter and with the regulations of the Federal Security Agency governing the labeling of oleomargarine with added vitamin A sold in interstate commerce.



RS 40:757 - Penalty

§757. Penalty

Whoever violates any provision of this Part shall be fined not more than one hundred dollars or imprisoned for not more than thirty days, or both.



RS 40:781 - Definitions

PART VI. FLOUR AND BREAD

SUBPART A. ENRICHMENT

§781. Definitions

As used in this Part, unless the context clearly indicates otherwise, the following terms shall have the meanings ascribed to them in this Section:

(1) "Appropriate federal agency" means the Federal Security Agency or any agency or department or administrative federal officer charged with the enforcement and administration of the Federal Food, Drug, and Cosmetic Act.

(2) "Bread" means bread of every kind and description made wholly or partly from wheat flour, which conforms to the definition and standard of identity of bread as promulgated by the Federal Security Agency. The term does not include bread containing no wheat flour or breads made from whole wheat flour.

(3) "Enrichment", as applied to flour or bread, means the addition thereto of vitamins and other ingredients of the nature required by this Sub-part; and the terms "enriched flour" and "enriched bread", (as defined in the regulations of the Food and Drug Administration, Federal Security Agency) means flour or bread, as the case may be, which has been enriched to conform to the requirements of this Sub-part.

(4) "Flour" means flour of every kind and description made wholly or partly from wheat, which conforms to the definition and standard of identity of flour, white flour, wheat flour, and plain flour, as promulgated by the Federal Security Agency. The term does not include whole wheat flour made only from the whole wheat berry with no part thereof removed, and special packaged flours not used for bread baking, such as cake, pancake, cracker, and pastry flours.

(5) "Secretary" means the secretary of the Louisiana Department of Health, hereinafter referred to in this Part as the "department."

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:782 - Rules and regulations

§782. Rules and regulations

The department shall make, amend, and rescind such rules and regulations as may be necessary to carry out the provisions of this Subpart, including, but without being limited to, such orders, rules, and regulations as it is specifically authorized and directed to make in this Subpart.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:783 - Publication of rules, orders, notices; effective date

§783. Publication of rules, orders, notices; effective date

A. Whenever publication of any notice, order, rule, or regulation is required under this Subpart, it shall be made at least three times in ten days in newspapers of general circulation in three different sections of the state.

B. Within the limits specified in this Section, these notices, orders, rules, and regulations shall become effective on the date fixed by the department.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:784 - Exemptions from Subpart

§784. Exemptions from Subpart

This Subpart does not apply to:

(1) Flour sold to bakers or other commercial secondary processors, if, prior to or simultaneously with delivery, the purchaser furnishes to the sellers a certificate of intent, on a form prescribed by the secretary, certifying that the flour shall be used only in the production of flour or bread enriched, within the given establishment, to meet the requirements of this Subpart or shall be used in the manufacture of products other than flour or bread. No purchaser furnishing this certificate of intent shall use the unenriched flour so purchased in any manner other than as stated in the certificate.

(2) Flour or bread which is made from the entire wheat berry with no parts of the wheat removed from the mixture. In cases of flour or bread containing mixtures of the whole wheat berry and white flour or a mixture of various portions of the wheat berry, these products shall have a vitamin and mineral potency at least equal to enriched flour or enriched bread as described in this Subpart.

(3) Flour ground for the wheat producer when the miller is paid in wheat or feed for the grinding service rendered, except insofar as the mill manufactures toll wheat into flour and sells or offers for sale this flour. In the latter case, this Subpart is applicable.

(4) Farmers in exchanging their wheat for flour or having it ground into flour and disposing of it for their own use or for the use of farm labor on their farms.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:785 - Vitamin content and other ingredients in flour

§785. Vitamin content and other ingredients in flour

A. No person shall manufacture, mix, compound, sell, or offer for sale for human consumption in this state any flour unless the following vitamins and other ingredients are contained in each pound thereof:

Not less than 1.66 milligrams of vitamin B1 (thiamin); not less than 6 milligrams of nicotinic acid (also recognized under the name of niacin) or nicotinic acid amide (also known under the name of niacin amide); and not less than 6 milligrams of iron.

B. The department shall change or add to the specifications for ingredients and the amounts thereof so as to conform to the federal definition of enriched flour.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:786 - Enrichment of flour; methods

§786. Enrichment of flour; methods

The enrichment of flour shall be accomplished by a milling process, addition of vitamins from natural or synthetic sources, addition of minerals, or by a combination of these methods or by any method which is permitted by the Federal Security Agency with respect to flour introduced into interstate commerce.

If other vitamins or minerals than those provided for in R.S. 40:785 are added to flour, they shall be added only in accordance with the regulations of the Federal Security Agency.

Iron shall be added only in forms which are assimilable and harmless and which do not impair the enriched flour.



RS 40:787 - Vitamin content and other ingredients in bread

§787. Vitamin content and other ingredients in bread

A. No one shall manufacture, bake, sell, offer for sale, or receive in interstate shipment for sale for human consumption in this state any bread unless the following vitamins and other ingredients are contained in each pound thereof:

Not less than 1 milligram of vitamin Bl (thiamin); not less than 4 milligrams of nicotinic acid (niacin) or nicotinic acid amide (niacin amide); and not less than 4 milligrams of iron.

B. The department shall change or add to the specifications for ingredients and the amounts thereof so as to conform to the federal definition of enriched bread.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:788 - Enrichment of bread; methods

§788. Enrichment of bread; methods

The enrichment of bread may be accomplished through the use of enriched flour, enriched yeast, other enriched ingredients, synthetic vitamins, harmless iron salts, or by any combination of harmless methods which will produce enriched bread which meets the requirements of R.S. 40:787.

Iron shall be added only in forms that are assimilable and harmless and which do not impair the enriched bread.



RS 40:789 - Labeling

§789. Labeling

No one shall sell or offer for sale in this state any enriched flour or enriched bread which is not labeled in accordance with Part I of this Chapter and regulations thereunder and with the Federal Food, Drug, and Cosmetic Act, and the regulations thereunder governing the labeling of flour or bread introduced into interstate commerce.



RS 40:790 - Inspection and analyses

§790. Inspection and analyses

The secretary of the department may collect samples for analysis and conduct examinations and investigations for the purposes of this Subpart through any officers or employees under his supervision. All such officers and employees may enter any factory, mill, warehouse, shop, or establishment where flour or bread is manufactured, processed, packed, sold, or held, or any vehicle and inspect any flour, bread, and pertinent equipment, materials, containers, and labeling therein.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:791 - Shortage of ingredients; procedure for suspending Subpart

§791. Shortage of ingredients; procedure for suspending Subpart

A. Upon making a finding that there is an existing or imminent shortage of any ingredient required by R.S. 40:785 and R.S. 40:787, with the result that the sale and distribution of flour and bread may be substantially impeded by the enforcement of this Subpart, the department shall issue an order, effective immediately, permitting the omission of the particular ingredients from flour or bread. When it finds that the shortage no longer exists, it shall issue an order, effective not less than ten days after publication, revoking its first order.

B. The department may make a finding as to the existence or imminence of any such shortage or the cessation thereof in either of the following two ways:

(1) On the basis of an order of or factual information supplied by the Federal Food and Drug Administration or any other federal agency possessed of such information, without a public hearing; or

(2) In the absence of any such order or factual information, after a public hearing, called and held in the following manner. Upon receipt of the sworn statement of any person subject to this Subpart that such a shortage exists or is imminent or has ceased, the department shall, within ten days thereafter and after at least ten days notice, hold a public hearing on the matter. Any interested person may present evidence at this hearing in support of the affidavit and any such finding by the department may be based upon the evidence so presented.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:792 - Penalty

§792. Penalty

Whoever violates any of the provisions of this Subpart, or the orders, rules, or regulations promulgated by the department under authority hereof, shall be fined, for each offense, not more than one hundred dollars or imprisoned for not more than thirty days, or both.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:821 - Manufacturers and dealers; fees; disposition of fees

SUBPART B. REGISTRATION OF BRANDS AND

TRADE-NAMES OF FLOUR

§821. Manufacturers and dealers; fees; disposition of fees

A. Whoever manufactures for sale within this state or sells or offers or exposes for sale or exchange any flour or compound intended for use as a flour, under any name whatsoever, shall first register with the Louisiana Department of Health hereinafter referred to as the "department," the brand, style, and trade name and address under which the product is distributed, sold, or exposed or offered for sale. The fee for registration of each separate and distinct brand or style shall be not more than five dollars annually.

B. All registration fees collected under the provisions of this Subpart shall be devoted to the expenses of registration, inspections, and examinations conducted under the authority of this Subpart and for the enforcement of the provisions of this Subpart.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:822 - Rules and regulations; standards; inspectors

§822. Rules and regulations; standards; inspectors

A. The department may adopt such rules, regulations, definitions, and standards as are necessary for the efficient enforcement of this Subpart.

B. It may also designate officers or inspectors to make inspections, examinations, and investigations for the enforcement of this Subpart.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:823 - Seizure and condemnation of unregistered products

§823. Seizure and condemnation of unregistered products

Any product which has not been registered with the department as required by this Subpart is liable to seizure and condemnation by the department.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:824 - Penalty

§824. Penalty

Whoever violates any of the provisions of this Sub-part shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.



RS 40:851 - Contents of self-rising flour

SUBPART C. SELF-RISING FLOUR

§851. Contents of self-rising flour

Self-rising flour is a combination of flour, salt, and chemical leavening ingredients. The flour shall be of the grade of "straight" or better and the chemical leavening ingredients shall be bicarbonate of soda and either calcium acid, phosphate, sodium, aluminum sulphate, cream of tartar, tartaric acid, or a combination of these.



RS 40:852 - Contents of label; required ingredients

§852. Contents of label; required ingredients

Whoever manufactures for sale within this state, or whoever sells, or offers or exposes for sale or exchange any self-rising flour or compound intended for use as a self-rising flour, under any name whatsoever, shall securely affix or cause to be securely affixed to the outside of every box, sack, or package containing the flour or compound a label, distinctly printed in plain capital letters and in the English language, containing the name and domicile of the manufacturer or dealer and the percentage by weight of each of the chemical leavening ingredients of the flour or compound.

This self-rising flour or any compound so styled, when sold for use, shall produce not less than one-half of one per cent by weight of available carbon dioxide gas and there shall not be contained therein more than three and one-half per cent of chemical leavening ingredients. Otherwise, the flour or compound shall be considered adulterated.



RS 40:853 - Penalty

§853. Penalty

Whoever violates any provision of this Sub-part shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.



RS 40:881 - To 895 R.S. 40:881 through 895 were redesignated as R.S. 3:4001 through 4015 pursuant to Acts 1985, No. 74, 1.

PART VII. MILK, MILK PRODUCTS, AND SUBSTITUTES

SUBPART A. MILK TESTING LAW (REDESIGNATED)

§881. §§881 to 895 R.S. 40:881 through 895 were redesignated as R.S. 3:4001 through 4015 pursuant to Acts 1985, No. 74, §1.



RS 40:921 - Grade A requirements; powdered whole milk and powdered skim milk labeling requirements

SUBPART B. STANDARDS; IMPORTATION;

LOCAL REGULATION

§921. Grade A requirements; powdered whole milk and powdered skim milk labeling requirements

A. All fluid milk, cream, buttermilk, and milk beverages sold, offered for sale, or delivered for the purpose of human consumption as such, shall be Grade A according to specifications in the rules and regulations promulgated by the Louisiana Department of Health, hereinafter referred to as the "department"; provided that a person may sell properly labeled milk of a quality less than Grade A for a period of thirty days under permit from the department, provided it is labeled as to grade.

B. All powdered whole milk (dry whole milk), powdered skim milk (nonfat dry milk) and other powdered milk products (dry milk products) in packages or other containers offered for sale, sold or delivered for the purpose of human consumption shall be labeled as to grade in a manner sufficient to inform the purchaser of the grade of the product, the grade to be determined according to the specifications in the rules and regulations promulgated by the department, provided that nothing in this Section shall apply to nonfat dry milk or dry whole milk received from the United States Department of Agriculture for the purpose of its food distribution programs for schools, institutions and needy persons.

Acts 1954, No. 93, §1. Amended by Acts 1956, No. 415, §1; Acts 1964, No. 80, §1, eff. Jan. 1, 1965; Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:922 - Rules and regulations prescribing sanitary standard requirements and grade labeling requirements

§922. Rules and regulations prescribing sanitary standard requirements and grade labeling requirements

A. The department is hereby empowered and shall hereby have the authority to promulgate rules and regulations prescribing the sanitary standard requirements of all milk sold or offered for sale in this state, provided that no rules and regulations shall be promulgated setting up standards lower than those as set forth in the U.S. Public Health Service Milk Ordinance and Code.

B. The department is hereby empowered and shall have the authority to promulgate rules and regulations prescribing the sanitary standard requirements and grade labeling requirements of all powdered whole milk (dry whole milk), powdered skim milk (nonfat dry milk), and powdered milk products (dry milk products), sold, offered for sale or delivered in this state.

Acts 1954, No. 93, §1. Amended by Acts 1964, No. 81, §1; Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:923 - Imported milk and milk products

§923. Imported milk and milk products

All milk and milk products shipped into this state from another state shall meet the sanitary standards and requirements according to the grade required of the product in which it is used as provided in the rules and regulations promulgated by the department.

Acts 1954, No. 93, §1. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:924 - Revocation or cancellation of permit or license

§924. Revocation or cancellation of permit or license

The department shall have the power and authority to revoke or cancel the permit, or license, of any person, firm, or corporation doing business in the state who violates any of the provisions of this Subpart.

Acts 1954, No. 93, §1. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:925 - Municipalities and parishes; standards; powers

§925. Municipalities and parishes; standards; powers

All municipalities, within their corporate limits, and parishes, outside such limits, shall have the power and authority by ordinance or otherwise to set up standards concerning all milk and milk products sold within their respective jurisdictions higher than the standards prescribed heretofore in this Subpart, and such municipalities and parishes shall have the power and authority to revoke or cancel the permit or license of any person, firm, or corporation doing business within their respective limits who violates any of the provisions of this Subpart, or ordinance, or rule or regulation, or order prescribed by said municipalities or parishes. No rules and regulations shall be promulgated by the department denying any municipality or parish the power and authority provided for in this Section.

Acts 1954, No. 93, §1. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:926 - To 929 Repealed by Acts 1954, No. 93, 1

§926. §§926 to 929 Repealed by Acts 1954, No. 93, §1



RS 40:931 - To 938 Repealed by Acts 1974, No. 31, 1, eff. June 1, 1975

SUBPART C. DAIRY STABILIZATION LAW

§931. §§931 to 938 Repealed by Acts 1974, No. 31, §1, eff. June 1, 1975



RS 40:940.1 - To 940.23 Repealed by Acts 1974, No. 31, 1, eff. June 1, 1975

SUBPART D. ORDERLY MILK MARKETING (REPEALED)

§940.1. §§940.1 to 940.23 Repealed by Acts 1974, No. 31, §1, eff. June 1, 1975



RS 40:940.51 - Exemption of sales to schools; competitive bids for purchase of milk

SUBPART E. MISCELLANEOUS PROVISIONS

§940.51. Exemption of sales to schools; competitive bids for purchase of milk

A. The sale of milk or milk products, as described in this part, to any school board or other governing authority of any elementary or secondary school in this state after July 31, 1974 shall be exempt from any minimum price or other price fixing requirement or regulation contained in this part or in any other statute or regulation of any administrative agency.

B. Every school board in this state is hereby authorized and directed, after July 31, 1974, to advertise for competitive bids for the purchase of milk and milk products for use in its schools in accordance with the requirements and procedures of the public bid law, R.S. 38:2211 through R.S. 38:2221.

Added by Acts 1974, No. 349, §1.



RS 40:940.52 - Commercial fisherman's catch; transportation and sale

§940.52. Commercial fisherman's catch; transportation and sale

Notwithstanding any other provision of the law to the contrary, a commercial fisherman shall be exempt from having to possess a "mobile food vendor's permit" while selling his catch directly from either his boat or his place of residence. No commercial fisherman shall be allowed to sell oysters under the provisions of this Section.

Acts 2003, No. 176, §1.



RS 40:941 - Handling of meat not slaughtered under license prohibited; exceptions; penalty

PART VIII. MEAT

§941. Handling of meat not slaughtered under license prohibited; exceptions; penalty

A. No butcher or purveyor of food products intended for human consumption shall, directly or indirectly, purchase, trade, handle, or sell, in any manner, the carcass or any part thereof of any animal not slaughtered for human consumption by a licensed butcher or in a licensed slaughterhouse, packing house, or abattoir.

B. This Section does not apply to persons slaughtering for human consumption their own animals on their own farm, plantation, or agricultural premises; or to individuals slaughtering their own animals for the occasional sale of meat as an incident to some other business, where these individuals are not otherwise required by law to have a license for the slaughtering or butcher business.

C. This Section does not apply to the slaughtering of alligators or nutria, or the field dressing of wild game, which shall be governed by regulations promulgated by the Louisiana Louisiana Department of Health, with the concurrence of both the Louisiana Department of Agriculture and the Louisiana Department of Wildlife and Fisheries.

D. Whoever violates this Section shall be fined not less than twenty-five dollars nor more than one hundred dollars or imprisoned for not less than thirty days nor more than ninety days, or both.

Amended by Acts 1995, No. 352, §1, eff. June 16, 1995; Acts 1997, No. 158, §1.



RS 40:951 - Definitions

PART IX. CAUSTIC ALKALI AND OTHER POISONS

§951. Definitions

For purposes of this Part, a caustic alkali is what is commonly known as concentrated lye. Also, for purposes of this Part, a poison is any substance which, when ingested, inhaled or absorbed, or when applied to or injected into the body in relatively small amounts may, by its chemical action, cause damage to structure or disturbance of function.

Amended by Acts 1968, No. 339, §2, eff. Feb. 1, 1969.



RS 40:952 - Caustic alkali and other poisons; label on container; penalty

§952. Caustic alkali and other poisons; label on container; penalty

A. Every container containing a caustic alkali or any other substance poisonous to the human system or to animals shall bear a label on which is printed or stamped in red ink the word "poison" and also shall have printed thereon the skull and crossbones.

B. The label on any container containing a caustic alkali shall have printed on it, in red ink, the antidote for the caustic alkali, in order that first aid may be given in case of poisoning thereby.

C. Who ever violates this section shall be fined not less than fifty dollars nor more than one hundred dollars or imprisoned for not less than ten days nor more than thirty days, or both.

D. Nothing in this section shall apply to the containers of a caustic alkali and other poisons being used or to be used for industrial purposes only or used in the transportation of a caustic alkali and other poisons for industrial purposes only.

E. The labeling on any container containing amyl nitrite, isopentyl nitrite or any of their isomers, or butyl nitrite, n-butyl nitrite, isobutyl nitrite or any of their isomers shall have printed on it, in red ink, the word, "poison" and also shall have printed, thereon, the skull and crossbones unless labeled for prescription drug use, except where such container containing amyl nitrite is labeled in accordance with labeling requirements of the Federal Food, Drug and Cosmetic Law.

Amended by Acts 1968, No. 339, §2, eff. Feb. 1, 1969; Acts 1978, No. 140, §1.



RS 40:953 - Seizure

§953. Seizure

Any article or product found in violation of the labeling requirements in Section 952 shall be subject to seizure and condemnation by the State Health Officer or by any duly authorized representative he designates for that purpose.

Added by Acts 1978, No. 140, §1.



RS 40:961 - Definitions

PART X. UNIFORM CONTROLLED DANGEROUS

SUBSTANCES LAW

§961. Definitions

As used in this Part, the following terms shall have the meaning ascribed to them in this Section unless the context clearly indicates otherwise:

(1) "Addict" means a drug dependent person who habitually uses any narcotic drugs as to have lost the power of self-control with reference to his use of said drugs.

(2) "Administer" means to deliver under the auspices of a registered practitioner a controlled dangerous substance to the ultimate user or human research subject by injection, or for inhalation, or ingestion, or by any other means except where otherwise provided by law.

(3) "Agent" means an authorized person who acts on behalf of or at the direction of a manufacturer, distributor, or dispenser but does not include a common or contract carrier, public warehouseman, or employee thereof.

(4) "Apothecary" means a licensed pharmacist as defined by the laws of this state and, where the context so requires, the owner of the store or other place of business where narcotic drugs are compounded or dispensed by a licensed pharmacist; but nothing in this Part shall be construed as conferring on a person who is not registered nor licensed as a pharmacist any authority, right or privilege that is not granted to him by the pharmacy laws of this state.

(5) "Cannabis" includes all parts of plants of the genus Cannabis, whether growing or not; the seeds thereof; the resin extracted from any part of such plant, and every compound, manufacture, salt, derivative, mixture, or preparation of such plant, its seeds or resin, but shall not include the mature stalks of such plant, fiber produced from such stalks, oil or cake made from the seeds of such plant, any other compound, manufacture, salt, derivative, mixture, or preparation of such mature stalks (except the resin extracted therefrom), fiber, oil, or cake or the sterilized seed of such plant which is incapable of germination.

(6) "Control" means to add a drug or other substance, or immediate precursor, to a schedule under R.S. 40:964, whether by transfer from another schedule or otherwise.

(7) "Controlled dangerous substance" means any substance defined, enumerated, or included in federal or state statute or regulations, 21 CFR §1308.11-15 or R.S. 40:964, or any substance which may hereafter be designated as a controlled dangerous substance by amendment of supplementation of such regulations or statute. The term shall not include distilled spirits, wine, malt beverages, or tobacco.

(8) "Controlled substance analogue" means a substance the chemical structure of which is substantially similar to the chemical structure of a controlled dangerous substance in Schedule I or II of R.S. 40:964; which has a stimulant, depressant, or hallucinogenic effect on the central nervous system that is substantially similar to or greater than the stimulant, depressant, or hallucinogenic effect on the central nervous system of a controlled dangerous substance in Schedule I or II; or with respect to a particular person, which such person represents or intends to have a stimulant, depressant, or hallucinogenic effect on the central nervous system that is substantially similar to or greater than the stimulant, depressant, or hallucinogenic effect on the central nervous system of a controlled dangerous substance in Schedule I or II. Such term shall not include any substance for which there is an approved new drug application; with respect to a particular person any substance, if an exemption is in effect for investigational use, for that person, under the federal Food, Drug, and Cosmetic Act (21 U.S.C. §355) to the extent conduct with respect to such substance is pursuant to such exemption; or any substance to the extent not intended for human consumption before an exception takes effect with respect to that substance.

(9) "Counterfeit controlled dangerous substance" means a controlled dangerous substance which, without authorization, bears the trademark, trade name or other identifying mark, imprint, number, or device, or any likeness thereof, of a manufacturer, distributor, or dispenser other than the person or persons who in fact manufactured, distributed, or dispensed such substance and which thereby falsely purports or is represented to be the product of, or to have been distributed by, such other manufacturer, distributor, or dispenser.

(10) "Deliver" or "delivery" means the transfer of a controlled dangerous substance whether or not there exists an agency relationship.

(11) "Dentist" means a person licensed and authorized by law to practice dentistry in this state.

(12) "Depressant" means a drug which contains any quantity of barbituric acid or any of the salts of barbituric acid; or any derivatives of barbituric acid; or any substance listed in Schedule I(d), Schedule II(d) or Schedule III(b) of R.S. 40:964, or which has been designated by the secretary of the Louisiana Department of Health as habit forming because of its depressant effect on the central nervous system.

(13) "Dispense" means to deliver a controlled dangerous substance to the ultimate user or human research subject by or pursuant to the lawful order of a practitioner, including the packaging, labeling, or compounding necessary to prepare the substance for such delivery.

(14) "Distribute" means to deliver a controlled dangerous substance whether by physical delivery, administering, subterfuge, furnishing a prescription, or by filling, packaging, labeling or compounding the substance pursuant to the lawful order of a practitioner.

(15) "Distributor" means a person who delivers a controlled dangerous substance as herein defined.

(16) "Drug" means:

(a) Articles recognized in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, or official National Formulary, or any supplement to any of them.

(b) Articles intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man or other animals.

(c) Articles other than food intended to affect the structure of any function of the body of man or other animals.

(d) Articles intended for use as a component of any article specified in Subparagraph (a), (b) or (c) of this Paragraph, but does not include devices or their components, parts, or accessories.

(17) "Drug Enforcement Administration" means the Drug Enforcement Administration, United States Department of Justice or its successor.

(18) "Drug dependent person" means a person who is using a controlled dangerous substance and who is in a state of psychic or physical dependence, or both, arising from administration of that controlled dangerous substance on a continuous basis. Drug dependence is characterized by behavioral and other responses which include a strong compulsion to take the substance on a continuous basis in order to experience its psychic effects, or to avoid the discomfort of its absence.

(19) "Hallucinogen" means a drug which contains any quantity of LSD (Lysergic acid diethylamide), its isomers, salts, salts of isomers, or any quantity of a substance listed in Schedule I(C) of R.S. 40:964, or any substance which the secretary of the Louisiana Department of Health after investigation has found to have, and by regulation designates as having, a potential for abuse because of its depressant or stimulant effect on the central nervous system, or hallucinogenic effect.

(20) "Imitation controlled dangerous substance" means a noncontrolled substance which by appearance or operation, including color, shape, size, markings, or packaging, or by representations made, or by its pharmacological effect, would lead a reasonable person to believe that the substance is a controlled dangerous substance.

(21) "Immediate precursor" means a substance which the secretary of the Louisiana Department of Health has found to be and by regulation designates as being the principal compound commonly used or produced primarily for use, and which is an immediate chemical intermediary used or likely to be used in the manufacture of a controlled dangerous substance, the control of which is necessary to prevent, curtail, or limit such manufacture.

(22) "Isomers" refers to optical isomers and/or stereoisomers and mixtures thereof, unless specifically excepted in this Part. Optical isomers or stereoisomers are molecules which differ from each other only in the way the constituent atoms are oriented in space.

(23) "Legend drug" means any drug or drug product bearing on the label of the manufacturer or distributor, as required by the Federal Food and Drug Administration, the statement "Caution: Federal law prohibits dispensing without prescription".

(24) "Manufacture" means the production, preparation, propagation, compounding, or processing of a controlled dangerous substance, either directly or indirectly by extraction from substances of natural origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis. Manufacturer includes any person who packages, repackages, or labels any container of any controlled dangerous substance, except practitioners who dispense or compound prescription orders for delivery to the ultimate consumer.

(25) "Marijuana" means all parts of plants of the genus Cannabis, whether growing or not; the seeds thereof; the resin extracted from any part of such plant; and every compound, manufacture, salt, derivative, mixture, or preparation of such plant, its seeds or resin, but shall not include the mature stalks of such plant, fiber produced from such stalks, oil or cake made from the seeds of such plant, any other compound, manufacture, salt, derivative, mixture, or preparation of such mature stalks (except the resin extracted therefrom), fiber, oil, or cake, or the sterilized seed of such plant which is incapable of germination.

(26) "Narcotic drug" means any of the following, whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis:

(a) Opium, coca leaves, and opiates.

(b) A compound, manufacture, salt, derivatives, or preparation of opium, coca leaves, or opiates.

(c) A substance and any compound, manufacture, salt, derivative, or preparation thereof which is chemically identical with any of the substances referred to in Subparagraphs (a) and (b) of this Paragraph, except that the words "narcotic drug" as used in this Part shall not include decocainized coca leaves or extracts of coca leaves, which extracts do not contain cocaine or ecgonine.

(26.1) "Nitrogen-heterocyclic analog" means a nitrogen-heterocyclic analog of a synthetic cannabinoid which has a single carbon atom in a cyclic structure of a compound replaced by a nitrogen atom.

(27) "Opiate" means any dangerous substance having an addiction-forming or addiction-sustaining liability similar to morphine or being capable of conversion into a drug having such addiction-forming or addiction-sustaining liability. It does not include, unless specifically designated as controlled under R.S. 40:963, the dextrorotatory isomer of 3-methoxy-n-methylmorphinan and its salts (dextromethorphan). It does include its racemic and levorotatory forms.

(28) "Opium poppy" means the plant of the species Papaver somniferum, except the seeds thereof.

(29) "Person" includes any institution whether public or private, hospitals or clinics operated by the state or any of its political subdivisions, and any corporation, association, partnership, or one or more individuals.

(29.1) "Physical dependence" means a physiologic state of neuroadaptation which is characterized by the emergence of a withdrawal syndrome if drug use is stopped or decreased abruptly, or if an antagonist is administered. Physical dependence is an expected result of opioid use. Physical dependence, by itself, does not equate with addiction.

(30) "Poppy straw" means all parts, except the seeds, of the opium poppy, after mowing.

(31) "Practitioner" means a physician, dentist, veterinarian, scientific investigator, pharmacy, hospital, or other person licensed, registered, or otherwise permitted to distribute, dispense, conduct research with respect to, or administer a controlled dangerous substance in the course of professional practice or research in this state.

(32) "Prescribe" means to issue a written request or order for a controlled dangerous substance by a person licensed under this Part for a legitimate medical purpose. The act of prescribing must be in good faith and in the usual course of the licensee's professional practice.

(33) "Prescription" means a written request for a drug or therapeutic aid issued by a licensed physician, dentist, veterinarian, osteopath, or podiatrist for a legitimate medical purpose, for the purpose of correcting a physical, mental, or bodily ailment, and acting in good faith in the usual course of his professional practice.

(34) "Production" includes the manufacture, planting, cultivation, growing, or harvesting of a controlled dangerous substance.

(35) "Secretary" means the secretary of the Louisiana Department of Health or his successor.

(36) "State" means the state of Louisiana.

(37) "Stimulant" means a drug which contains a quantity of amphetamine or any of its isomers; any salt of amphetamine or any salt of an isomer of amphetamine; or any substance listed in Schedules II(C) or III(A) of R.S. 40:964, or any substance which the secretary of the Louisiana Department of Health after investigation, has found to be and by regulation designated as habit forming because of its stimulant effect on the central nervous system.

(38) "Substance abuse" or "addiction" means a compulsive disorder in which an individual becomes preoccupied with obtaining and using a substance, despite adverse social, psychological, or physical consequences, the continued use of which results in a decreased quality of life. The development of controlled dangerous substance tolerance or physical dependence does not equate with substance abuse or addiction.

(39) "Tolerance" means the physiologic state resulting from regular use of a drug in which an increased dosage is needed to produce the same effect or a reduced effect is observed with a constant dose. Controlled dangerous substance tolerance refers to the need to increase the dose of the drug to achieve the same level of analgesia. Controlled dangerous substance tolerance may or may not be evident during controlled dangerous substance treatment.

(40) "Ultimate user" means a person who lawfully possesses a controlled dangerous substance for his own use or for the use of a member of his household or for administration to an animal owned by him or by a member of his household.

Added by Acts 1972, No. 634, §1. Amended by Acts 1973, No. 207, §1; Acts 1975, No. 700, §1; Acts 1977, No. 649, §1; Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 1992, No. 1059, §1; Acts 1993, No. 154, §1; Acts 1994, 3rd Ex. Sess., No. 34, §1; Acts 2003, No. 761, §1; Acts 2004, No. 698, §1; Acts 2013, No. 8, §1.



RS 40:962 - Authority to control

§962. Authority to control

A. All controlled dangerous substances listed in R.S. 40:964 are hereby controlled.

B. The secretary of the Louisiana Department of Health shall add a substance as a controlled dangerous substance if it is classified as a controlled dangerous substance by the Drug Enforcement Administration of the United States government.

C. The secretary may by rule add to the schedules provided in Section 964 of this Part any drug or other substance if he finds that such drug or other substance has a high potential for abuse, and after such a finding by the secretary, the drug shall be added in the appropriate schedule under the criteria provided under Section 963 of this Part. In making a finding that a drug or other substance has a high potential for abuse, the secretary of the Louisiana Department of Health shall consider the following factors with respect to each drug or other substance proposed to be controlled:

(1) Its actual or relative potential for abuse.

(2) Scientific evidence of its pharmacological effect, if known.

(3) State of current scientific knowledge regarding the substance.

(4) Its history and current pattern of abuse.

(5) Its scope, duration and significance of abuse.

(6) What, if any, risk there is to public health.

(7) Its psychic or physiological dependence liability.

(8) Whether the substance is an immediate precursor of a substance already controlled by this section.

D. In an adjudication the secretary of the Louisiana Department of Health may transfer a controlled substance from one schedule to another schedule upon the basis of a finding that the characteristics of the controlled drug or substances are such that under the criteria in Section 963 of this Part the controlled substances should be transferred or that a transfer of any substance listed under Section 964 from one schedule to another schedule should be made in order to conform with the schedule in which the drug is placed by the Drug Enforcement Administration of the United States government.

E. If the secretary of the Louisiana Department of Health designates a substance as an immediate precursor, substances which are precursors of the controlled precursor shall not be subject to control solely because they are precursors of the controlled precursor.

F. The secretary of the Louisiana Department of Health shall exclude any nonnarcotic substance from a schedule if the substance may, under the Federal Food, Drug and Cosmetic Act and the law of this state, be lawfully sold over the counter without a prescription.

G. The reclassification of any controlled dangerous substance or its transfer from one schedule to another by the secretary of the Louisiana Department of Health or the state health officer shall not affect the penalties provided by this Part.

H. If the scheduling of a substance in Schedule I is necessary to avoid an imminent peril to the public health, safety or welfare, the secretary may adopt an emergency rule adding the substance to Schedule I pursuant to R.S. 49:953(B). In determining whether the substance poses an imminent peril to the public health, safety or welfare, the secretary shall consider the factors set forth in Paragraphs C(4), (5) and (6) of this Section.

Added by Acts 1972, No. 634, §1. Amended by Acts 1977, No. 649, §1; Acts 1978, No. 717, §1; Acts 1994, 3rd Ex. Sess., No. 34, §2.



RS 40:962.1 - Ephedrine products

§962.1. Ephedrine products

A. Except as provided in Subsection B, any product that contains any quantity of ephedrine, a salt of ephedrine, a optical isomer of ephedrine, or a salt of an optical isomer of ephedrine, may be dispensed only upon the prescription of a duly licensed practitioner authorized by the laws of the state to prescribe prescription drugs.

B. The following products containing ephedrine shall be exempt from the provisions of Subsection A provided that such product may lawfully be sold over the counter without a prescription under the federal Food, Drug, and Cosmetic Act, is labeled and marketed in a manner consistent with the pertinent OTC Tentative Final or Final Monograph, and is manufactured and distributed for legitimate medicinal use in a manner that reduces or eliminates the likelihood of abuse:

(1) Solid oral dosage forms (including soft gelatin caplets) that combine active ingredients in the following ranges for each dosage unit:

(a) Theophylline (100-130 mg), Ephedrine (12.56-24 mg).

(b) Theophylline (60-100 mg), Ephedrine (12.5-24 mg), Guaifenesin (200-400 mg).

(c) Ephedrine (12.5-25 mg), Guaifenesin (200-400 mg).

(d) Phenobarbital (not greater than 8 mg) in combination with ingredients of Subparagraph (a) or (b) of this Paragraph.

(2) Liquid oral dosage forms that combine active ingredients in the following ranges for each (5 ml) dose:

(a) Theophylline (not greater than 45 mg), Ephedrine (not greater than 36 mg), Guaifenesin (not greater than 100 mg), Phenobarbital (not greater than 12 mg).

(b) Phenylephephrine (not greater than 5 mg), Ephedrine (not greater than 5 mg), chlorpheniramine (not greater than 2 mg), dextromethorphan (not greater than 10 mg), ammonium C1 (not greater than 40 mg), ipecac fluid extract (not greater than 0.005 ml).

(3) Anorectal preparations containing less than five percent ephedrine.

(4) Any liquid compound, mixture, or preparation containing one-half percent or less of ephedrine.

C. The marketing, advertising, or labeling of any nonprescription product containing ephedrine, a salt of ephedrine, an optical isomer of ephedrine, or a salt of an optical isomer of ephedrine for the indication of stimulation, mental alertness, weight loss, appetite control, or energy is prohibited. The Louisiana Department of Health, office of public health is authorized to adopt rules and regulations in accordance with the Administrative Procedure Act to exempt other nonprescription products from the prohibition contained herein. Such rules and regulations shall require a distributor or manufacturer seeking an exemption from the prohibition contained herein to clearly demonstrate that the nonprescription product is intended for use for a valid medicinal purpose and that the marketing of that product does not encourage, promote, or abet the abuse or misuse of ephedrine. In addition, such rules and regulations shall include the following factors for purposes of determining whether or not such an exemption should be granted:

(1) The packing of the product.

(2) The name and labeling of the product.

(3) The manner of distribution, advertising, and promotion of the product.

(4) Verbal representations made concerning the product.

(5) The duration, scope, and significance of abuse or misuse of the particular product.

D. Whoever violates any provision of this Section shall be fined not more than one thousand dollars or imprisoned for not more than six months, or both.

E. Notwithstanding any provision of law to the contrary, unless listed in another schedule, any product that contains any quantity of ephedrine, a salt of ephedrine, an optical isomer of ephedrine, or a salt of an optical isomer of ephedrine is a Schedule V controlled dangerous substance and shall be dispensed, sold, or distributed only in accordance with the provisions of R.S. 40:1049.1 et seq. Such products shall be exempt from the reporting for Schedule V drugs as provided for in R.S. 40:1001 et seq.

Acts 1995, No. 1253, §1, eff. Jan. 1, 1996; Acts 2009, No. 314, §1.



RS 40:962.1.1 - Possession of twelve grams or more of ephedrine, pseudoephedrine, or phenylpropanolamine or their salts, optical isomers, and salts of optical isomers

§962.1.1. Possession of twelve grams or more of ephedrine, pseudoephedrine, or phenylpropanolamine or their salts, optical isomers, and salts of optical isomers

A.(1) It is unlawful for any person to possess twelve grams or more of ephedrine, pseudoephedrine, or phenylpropanolamine or their salts, optical isomers, or salts of optical isomers.

(2) It is unlawful for any person to possess ephedrine, pseudoephedrine, or phenylpropanolamine or their salts, optical isomers, or salts of optical isomers in powder form unless the weight of the ephedrine, pseudoephedrine, or phenylpropanolamine or their salts, optical isomers or salts of optical isomers is less than twelve grams and the powder is in the manufacturer's original packaging and may be lawfully sold over the counter without a prescription under the Federal Food, Drug and Cosmetic Act, 21 USC §301 et seq.

B. The provisions of this Section shall not apply to any of the following:

(1) Any person possessing a valid prescription for ephedrine, pseudoephedrine, or phenylpropanolamine or their salts, optical isomers, and salts of optical isomers.

(2) Any licensed manufacturer, wholesaler, or distributor who sells, transfers, or otherwise furnishes ephedrine, pseudoephedrine, or phenylpropanolamine or their salts, optical isomers, and salts of optical isomers to any licensed practitioner operating within the course and scope of that profession.

(3) Any licensed pharmacist or other authorized person who sells or furnishes ephedrine, pseudoephedrine, or phenylpropanolamine or their salts, optical isomers, and salts of optical isomers in the course of their professional practice, pursuant to the prescription of any licensed practitioner.

(4) Any licensed practitioner who administers or furnishes ephedrine, pseudoephedrine, or phenylpropanolamine or their salts, optical isomers, and salts of optical isomers in the course of their professional practice.

(5) Any person in possession of ephedrine, pseudoephedrine, or phenylpropanolamine or their salts, optical isomers, and salts of optical isomers in his residence under circumstances that are consistent with typical medicinal or household use. Factors that the court may consider in determining whether the circumstances of the possession are consistent with typical medicinal or household use include but are not limited to storage location, purchase date, expiration date, possession of the products in a variety of strengths, brands, types, or purposes and the health conditions of persons in the residence.

(6) Any manufacturer, wholesaler, distributor, or retail business which sells, transfers, or otherwise furnishes products to customers for medicinal purposes, which products contain ephedrine, pseudoephedrine, or phenylpropanolamine or their salts, optical isomers, and salts of optical isomers, while acting within the scope and course of that business.

C. The provisions of this Section shall not apply to any pediatric products primarily intended for administration, according to label instructions, to children under twelve years of age provided that:

(1) For any solid dosage form, the individual dosage unit, according to label instructions, does not exceed fifteen milligrams of ephedrine, pseudoephedrine, or phenylpropanolamine.

(2) For any liquid dosage form, the recommended dosage units, according to label instructions, does not exceed fifteen milligrams of ephedrine, pseudoephedrine, or phenylpropanolamine per five milliliters of the liquid product.

(3) For any liquid dosage form intended for administration to children under two years of age, the recommended dosage does not exceed two milliliters and the total package content is not more than one fluid ounce.

D. Repealed by Acts 2009, No. 314, §2.

E. Whoever violates any provision of this Section shall be fined not more than two thousand dollars or imprisoned, with or without hard labor, for not more than two years, or both.

F. Notwithstanding any provision of law to the contrary, unless listed in another schedule, any product that contains any detectable quantity of ephedrine, pseudoephedrine, or phenylpropanolamine, their salts or optical isomers, or salts of optical isomers is a Schedule V controlled dangerous substance and shall be dispensed, sold, or distributed only in accordance with the provisions of R.S. 40:1049.1 et seq. Such products shall be exempt from the reporting for Schedule V drugs as provided for in R.S. 40:1001 et seq.

Acts 2003, No. 1000, §1; Acts 2004, No. 656, §1; Acts 2009, No. 314, §§1 and 2.



RS 40:962.1.2 - Restriction on the sale and purchase of nonprescription products containing dextromethorphan, its salts or optical isomers, and salts of optical isomers

§962.1.2. Restriction on the sale and purchase of nonprescription products containing dextromethorphan, its salts or optical isomers, and salts of optical isomers

A.(1) It shall be unlawful to sell a nonprescription material, compound, mixture, or preparation containing any detectable quantity of dextromethorphan, its salts or optical isomers, or salts of optical isomers to any person under the age of eighteen.

(2) It shall be unlawful for any person under the age of eighteen to purchase or attempt to purchase a nonprescription material, compound, mixture, or preparation containing any detectable quantity of dextromethorphan, its salts or optical isomers, or salts of optical isomers.

B.(1) A nonprescription material, compound, mixture, or preparation containing any detectable quantity of dextromethorphan, its salts or optical isomers, or salts of optical isomers shall not be sold unless the purchaser submits a valid, current form of photo identification issued by the state of Louisiana, another state, or the government of the United States, including but not limited to a driver's license, military identification card, state identification card, or passport.

(2) Each form of identification shall on its face establish the age of the person as eighteen years or older, and there must be no reason to doubt the authenticity or correctness of the identification. No form of identification shall be accepted as proof of age if it is expired, defaced, mutilated, or altered. If the state identification card or lawful identification submitted is a duplicate, the person shall submit additional information which contains the name, date of birth, and photograph of the person.

C. The provisions of this Section shall not apply to a compound, mixture, or preparation containing any detectable quantity of dextromethorphan which is dispensed pursuant to a valid prescription from a licensed practitioner with prescriptive authority.

D.(1) A person who violates the provisions of this Section by selling a nonprescription compound, mixture, or preparation containing any detectable quantity of dextromethorphan, its salts or optical isomers, or salts of optical isomers shall be fined not more than fifty dollars for the first violation. The penalties for subsequent violations shall include a fine of not more than one hundred dollars for the second violation and a fine of not more than one hundred fifty dollars for the third and any subsequent violation.

(2) A person who violates the provisions of this Section by purchasing or attempting to purchase a nonprescription compound, mixture, or preparation containing any detectable quantity of dextromethorphan, its salts or optical isomers, or salts of optical isomers shall be fined not more than fifty dollars for a first violation and not more than two hundred dollars for a second or subsequent violation.

E. The legislature hereby recognizes the need for uniformity in the sales of nonprescription compounds, mixtures, or preparations containing any detectable quantity of dextromethorphan, its salts or optical isomers, and salts of optical isomers. Therefore, the provisions of this Section shall supersede and preempt any rule, regulation, code, statute, or ordinance of any political subdivision or other unit of local government that attempts to regulate the sale or purchase of nonprescription compounds, mixtures, or preparations containing any detectable quantity of dextromethorphan, its salts or optical isomers, and salts of optical isomers.

Acts 2014, No. 176, §1.



RS 40:963 - Schedules of controlled dangerous substances

§963. Schedules of controlled dangerous substances

There are established five schedules of controlled substances, to be known as Schedules I, II, III, IV, and V. Such schedules shall initially consist of the substances listed in R.S. 40:964. In determining that a substance is to be added to these schedules, the secretary of the Louisiana Department of Health shall find the following:

A. As to Schedule I:

(1) The drug or other substance has a high potential for abuse.

(2) The drug or other substance has no currently accepted medical use in treatment in the United States, and

(3) There is a lack of accepted safety for use of the drug or other substance under medical supervision.

B. As to Schedule II:

(1) The drug or other substance has a high potential for abuse.

(2) The drug or other substance has a currently accepted medical use in treatment in the United States or a currently accepted medical use with severe restrictions, and

(3) Abuse of the drug or other substances may lead to severe psychological or physical dependence.

C. As to Schedule III:

(1) The drug or other substance has a potential for abuse less than the drugs or other substances listed in Schedules I and II.

(2) The drug or other substance has a currently accepted medical use in treatment in the United States, and

(3) Abuse of the drug or other substance may lead to moderate or low physical dependence or high psychological dependence.

D. As to Schedule IV:

(1) The drug or other substance has a low potential for abuse relative to the drugs or other substances listed in Schedule III.

(2) The drug or other substance has a currently accepted medical use in treatment in the United States, and

(3) Abuse of the drug or other substance may lead to limited physical dependence or psychological dependence relative to the drugs or other substances listed in Schedule III.

E. As to Schedule V:

(1) The drug or other substance has a low potential for abuse relative to the drugs or other substances listed in Schedule IV.

(2) The drug or other substance has a currently accepted medical use in treatment in the United States, and

(3) Abuse of the drug or other substance may lead to limited physical dependence or psychological dependence relative to the drugs or other substances listed in Schedule IV.

Added by Acts 1972, No. 634, §1. Amended by Acts 1977, No. 649, §1.



RS 40:964 - Composition of schedules

§964. Composition of schedules

Schedules I, II, III, IV, and V shall, unless and until added to pursuant to R.S. 40:962, consist of the following drugs or other substances, by whatever official name, common or usual name, chemical name, or brand name designated:

SCHEDULE I

A. Opiates. Unless specifically excepted or unless listed in another schedule, any of the following opiates, including their isomers, esters, ethers, salts, or salts of isomers, esters, and ethers, whenever the existence of such isomers, esters, ethers, or salts is possible within the specific chemical designation:

*(1)     Acetyl-alpha-methylfentanyl (N-[1-(1-methyl-2-phenethyl)-4-piperidinyl]-N-phenylacetamide)

*(2) Acetylmethadol

*(3) Allylprodine

*(4) Alphacetylmethadol (except levo-alphacetylmethadol, also known as levomethadyl acetate, or LAAM)

*(5) Alphameprodine

*(6) Alphamethadol

*(7) Alpha-methylfentanyl (N-[1-(alpha-methyl-beta-phenyl) ethyl-4-piperidyl] propionanilide; 1-(1-methyl-2-phenylethyl)-4-(N-propanilido) piperidine)

*(8) Alpha-methylthiofentanyl (N-[1-methyl-2-(2-thienyl)ethyl-4-piperidinyl]-N-phenylpropanamide)

*(9) Benzethidine

*(10) Betacetylmethadol

*(11) Beta-hydroxyfentanyl (N-[1-(2-hydroxy-2-phenethyl)-4-piperidinyl]-N-phenylpropanamide)

*(12) Beta-hydroxy-3-methylfentanyl (N-[1-(2-hydroxy-2-phenethyl)-3-methyl-4-piperidinyl]-N-phenylpropanamide)

*(13) Betameprodine

*(14) Betamethadol

*(15) Betaprodine

*(16) Clonitazene

*(17) Dextromoramide

*(18) Diampromide

*(19) Diethylthiambutene

*(20) Difenoxin

*(21) Dimenoxadol

*(22) Dimepheptanol

*(23) Dimethylthiambutene

*(24) Dioxaphetyl butyrate

*(25) Dipipanone

*(26) Ethylmethylthiambutene

*(27) Etonitazene

*(28) Etoxeridine

*(29) Furethidine

*(30) Hydroxypethidine

*(31) Ketobemidone

*(32) Levomoramide

*(33) Levophenacylmorphan

*(34) 3-Methylfentanyl (N-[3-methyl-1-(2-phenylethyl)-4-piperidyl]-N-phenylpropanamide)

*(35) 3-methylthiofentanyl (N-[3-methyl-1-(2-thienyl)ethyl-4-piperidinyl]-N-phenylpropanamide)

*(36) Morpheridine

*(37) MPPP (1-methyl-4-phenyl-4-propionoxypiperidine)

*(38) Noracymethadol

*(39) Norlevorphanol

*(40) Normethadone

*(41) Norpipanone

*(42) Para-fluorofentanyl (N-(4-fluorophenyl)-N-[1-(2-phenethyl)-4-piperidinyl] propanamide)

*(43) PEPAP (1-(-2-phenethyl)-4-phenyl-4-acetoxypiperdine)

*(44) Phenadoxone

*(45) Phenampromide

*(46) Phenomorphan

*(47) Phenoperidine

*(48) Piritramide

*(49) Proheptazine

*(50) Properidine

*(51) Propiram

*(52) Racemoramide

*(53) Thiofentanyl (N-phenyl-N-[1-(2-thienyl)ethyl-4-piperidinyl]-propanamide)

*(54) Tilidine

*(55) Trimeperidine

(56) (N-(1-phenethylpiperidin-4-yl)-N-phenylacetamide) (acetyl fentanyl)

B. Opium derivatives. Unless specifically excepted or unless listed in another schedule, any of the following opium derivatives, its salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

*(1) Acetorphine

*(2) Acetyldihydrocodeine

*(3) Benzylmorphine

*(4) Codeine methylbromide

*(5) Codeine-N-Oxide

*(6) Cyprenorphine

*(7) Desomorphine

*(8) Dihydromorphine

*(9) Drotebanol

*(10) Etorphine, except hydrochloride salt

*(11) Heroin

*(12) Hydromorphinol

*(13) Methyldesorphine

*(14) Methyldihydromorphine

*(15) Morphine methylbromide

*(16) Morphine methylsulfonate

*(17) Morphine-N-Oxide

*(18) Myrophine

*(19) Nicocodeine

*(20) Nicomorphine

*(21) Normorphine

*(22) Pholcodine

*(23) Thebacon

C. Hallucinogenic substances. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation, which contains any quantity of the following hallucinogenic substances, or which contains any of their salts, isomers, or salts of isomers, whenever the existence of such salts, isomers, or salts of isomers is possible within the specific chemical designation, for purposes of this Paragraph only, the term "isomer" includes the optical, position, and geometric isomers:

(1) Alpha-ethyltryptamine

(2) 4-bromo-2,5-dimethoxyamphetamine

(3) 4-bromo-2,5-dimethoxyphenethylamine

(4) 2,5-dimethoxyamphetamine

(5) 2,5-dimethoxy-4-ethylamphetamine

(5.1) 2,5-dimethoxy-4-(n)-propylthiophenethylamine (2C-T-7)

(6) 4-methoxyamphetamine

(7) 5-methoxy-3,4-methylenedioxyamphetamine

(8) 4-methyl-2,5-dimethoxyamphetamine

(9) 3,4-methylenedioxyamphetamine

(10) 3,4-methylenedioxymethamphetamine (MDMA)

(11) 3,4-methylenedioxy-N-ethylamphetamine

(12) N-hydroxy-3,4-methylenedioxyamphetamine

(13) 3,4,5-trimethoxy amphetamine

(13.1) Alphamethyltryptamine

(14) Bufotenine

(15) Diethyltryptamine

(16) Dimethyltryptamine

(16.1) 5-methoxy-N, N-diisopropyltryptamine

(17) Ibogaine

(18) Lysergic acid diethylamide

(19) Marihuana

(20) Mescaline

(21) Parahexyl, also known as Synhexyl

(22) Peyote

(23) N-ethyl-3-piperidyl benzilate

(24) N-methyl-3-piperidyl benzilate

(25) Psilocybin

(26) Psilocyn

(27) Tetrahydrocannabinols, including synthetic equivalents and derivatives

(28) Ethylamine analog of phencyclidine

(29) Pyrrolidine analog of phencyclidine

(30) Thiophene analog of phencyclidine

(31) 1-[1-(2-thienyl)cyclohexyl]pyrrolidine

(32) Repealed by Acts 2011, No. 420, §2, eff. July 15, 2011.

(33) N-(2-methoxybenzyl)-2,5-dimethoxy-4-iodophenethylamine (25I-NBOMe)

(34) 2,5-dimethoxy-4-iodophenethylamine (2C-I)

(35) 2,5-dimethoxy-4-chlorophenethylamine (2C-C)

(36) 2,5-dimethoxy-4-ethylphenethylamine (2C-E)

(37) 2,5-dimethoxy-4-methylphenethylamine (2C-D)

(38) 2,5-dimethoxy-4-ethylthiophenethylamine (2C-T-2)

(39) 2,5-dimethoxy-4-methylthiophenethylamine (2C-T)

(40) 2,5-dimethoxy-4-isopropylthiophenethylamine (2C-T-4)

(41) 2,5-dimethoxyphenethylamine (2C-H)

(42) 2,5-dimethoxy-4-nitrophenethylamine (2C-N)

(43) 2,5-dimethoxy-4-(n)-propylphenethylamine (2C-P)

(44) 4-Fluoroamphetamine (4-FA)

(45) 4-Fluoromethamphetamine (4-FMA)

(46) 6-(2-aminopropyl)-2,3-dihydrobenzofuran (6-APDB)

(47) 5-(2-aminopropyl)-2,3-dihydrobenzofuran (5-APDB)

(48) 5-(2-aminopropyl)benzofuran (5-APB)

(49) 6-(2-aminopropyl)benzofuran (6-APB)

(50) 5,6-methylenedioxy-2-aminoindane (MDAI)

(51) 5-iodo-2-aminoindane (5-IAI)

(52) 4-hydroxy-N,N-diisopropyltryptamine (4-HO-DIPT)

(53) 5-methoxy-N,N-dimethyltryptamine (5-MEO-DMT)

(54) 5-methoxy-N-methyl-N-isopropyltryptamine (5-MEO-MIPT)

(55) 5-methoxy-N,N-diallyl-tryptamine (5-MEO-DALT)

(56) Diisopropyltryptamine (DIPT)

(57) 2-(ethylamino)-2-(3-methoxyphenyl)cyclohexanone (Methoxetamine)

(58) N-(2-methoxybenzyl)-2,5-dimethoxy-4-chlorophenethylamine (25C-NBOMe)

(59) N-(2-hydroxybenzyl)-2,5-dimethoxy-4-iodophenethylamine (25I-NBOH)

(60) 4-bromo-2,5-dimethoxyphenethylamine (2C-B)

(61) N-(2-methoxybenzyl)-2,5-dimethoxy-4-bromophenethylamine (25B-NBOMe)

(62) 5-(2-methylaminopropyl)benzofuran (5-MAPB)

(63) 4-hydroxy-N-methyl-N-isopropyltryptamine (4-Hydroxy-MIPT)

D. Depressants. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system, including its salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) Gamma-hydroxybutyric acid (GHB)

(2) Mecloqualone

(3) Methaqualone

(4) Phenazepam

E. Stimulants. Unless specifically excepted, or contained within a pharmaceutical product approved by the United States Federal Food and Drug Administration, or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system including its salts, isomers, esters, or ethers and salts of isomers, esters, or ethers whenever the existence of such salts, isomers, esters, or ethers and salts of isomers, esters, or ethers is possible within the specific chemical designation:

(1) Aminorex

(2) Cathinone

(3) Fenethylline

(4) Methcathinone

(5) (+)cis-4-methylaminorex

(5.1) N-Benzylpiperazine (BZP)

(6) N-ethylamphetamine

(7) N,N-dimethylamphetamine

(8) Naphthylpyrovalerone whether or not further substituted in the naphthyl ring to any extent with alkyl, alkoxy, alkylenedioxy, haloalkyl or halide substituents, whether or not further substituted in the naphthyl ring by one or more other univalent substituents or whether or not further substituted in the carbon chain at the 3, 4, or 5 position with an alkyl substituent.

(9) 2-amino-1-phenyl-1-propanone (cathinone) or variation in any of the following ways:

(i) By substitution in the phenyl ring to any extent with alkyl, hydroxyl alkoxy, alkylenedioxy, haloalkyl or halide substituents, whether or not further substituted in the phenyl ring by one or more other univalent substituents.

(ii) By substitution at the 3-position with an alkyl substituent.

(iii) By substitution at the 2-amino nitrogen atom with alkyl, dialkyl, benzyl, or methoxybenzyl groups, or by inclusion of the 2-amino nitrogen atom in a cyclic structure.

(10) 2-(pyrrolidin-1-yl)-1-(thiophen-2-yl)butan-1-one (Alpha-PBT)

(11) 2-(pyrrolidin-1-yl)-1-(thiophen-2-yl)pentan-1-one (Alpha-PVT)

F. Synthetic cannabinoids. Unless specifically excepted, or contained within a pharmaceutical product approved by the United States Food and Drug Administration, or unless listed in another schedule, any material, compound, mixture, or preparation, which contains any quantity of a synthetic cannabinoid found to be in any of the following individual compounds or chemical groups, or any of those individual compounds or groups which contain any synthetic cannabinoid salts, isomers, salts of isomers, or nitrogen-heterocyclic analogs, whenever the existence of such salts, isomers, salts of isomers, or  nitrogen-heterocyclic analogs is possible within the specific compounds or chemical groups:

(1) Naphthoylindoles: any compound containing a 3-(1-naphthoyl)indole structure, whether or not substituted in the indole ring to any extent or the naphthyl ring to any extent.

(2) Naphthylmethylindoles: any compound containing a 1-H-indol-3-yl-(1-naphthyl)methane structure, whether or not substituted in the indole ring to any extent or the naphthyl ring to any extent.

(3) Naphthoylpyrroles: any compound containing a 3-(1-naphthoyl)pyrrole structure, whether or not substituted in the pyrrole ring to any extent or the naphthyl ring to any extent.

(4) Naphthylmethylindenes: any compound containing a 1-(1-naphthylmethyl)indene structure, whether or not substituted in the indene ring to any extent or the naphthyl ring to any extent.

(5) Phenylacetylindoles: any compound containing a 3-phenylacetylindole structure, whether or not substituted in the indole ring to any extent or the phenyl ring to any extent.

(6) Cyclohexylphenols: any compound containing a 2-(3-hydroxycyclohexyl)phenol structure, whether or not substituted in the cyclohexyl ring to any extent or the phenyl ring to any extent.

(7) Benzoylindoles: any compound containing a 3-(benzoyl)indole structure, whether or not substituted in the indole ring to any extent or the phenyl ring to any extent.

(8) Tetrahydrodibenzopyrans whether or not substituted in the tricyclic ring system except where contained in cannabis or cannabis resin.

(9) Hexahydrodibenzopyrans whether or not substituted in the tricyclic ring system except where contained in cannabis or cannabis resin.

(10) Cyclopropanoylindoles: any compound containing a 3-(cyclopropanoyl)indole structure, whether or not substituted in the indole ring to any extent or the cyclopropyl ring to any extent.

(11) Adamantoylindoles: any compound containing a 3-(1-adamantoyl)indole structure, whether or not further substituted in the indole ring to any extent or whether or not substituted in the adamantyl ring to any extent.

(12) Naphthylamidoindoles: any compound containing a N-(naphthyl)-1H-indole-3-carboxamide structure, whether or not further substituted in the indole ring to any extent or whether or not substituted in the naphthyl ring to any extent.

(13) Quinolinylindolecarboxylates: any compound containing a quinolin-8-yl-1H-indole-3-carboxylate or isoquinolin-8-yl-1H-indole-3-carboxylate structure, whether or not further substituted in the indole, quinloline, or isoquinoline ring to any extent.

(14) Adamantylamidoindoles: Any compound containing a N-(adamantyl)-1H-indole-3-carboxamide structure, whether or not further substituted in the indole ring to any extent or whether or not substituted in the adamantyl ring to any extent.

(15) Naphthylindolecarboxylates: Any compound containing a naphthyl-1H-indole-3-carboxylate structure, whether or not further substituted in the indole ring or the naphthyl ring to any extent.

(16) Benzylindolecarboxamides: Any compound containing a N-benzyl-1H-indole-3-carboxamide structure, whether or not further substituted in the indole ring or the phenyl ring to any extent.

(17) Quinolinylindolecarboxamides: Any compound containing a N-quinolinyl-1H-indole-3-carboxamide or N-isoquinolinyl-1H-indole-3-carboxamide structure, whether or not further substituted in the indole, quinoline or the isoquinoline ring to any extent.

(18) Phenylindolecarboxamides: Any compound containing a N-phenyl-1H-indole-3-carboxamide structure, whether or not further substituted in the indole ring or the phenyl ring to any extent.

(19) Butaldehydeamidoindoles: Any compound containing a N-(1-oxobutan-2yl)-1H-indole-3-carboxamide structure, with or without substitution in the indole ring by an alkyl, haloalkyl, cyanoalkyl, alkoxy, aryl, aryl halide, alkylarylhalide, cycloalkymethyl, cycloalkylethyl, alkenyl, haloalkenyl, aliphatic alcohol, hydroxyl, morpholinoethyl, alkylmorpholinomethyl, alkylpiperidinylmethyl or a tetrahydropyranylmethyl group, whether or not further substituted on the butaldehyde group to any extent.

(20) Phenylpropionaldehydeamidoindoles: Any compound containing a N-(1-oxo-3-phenylpropan-2yl)-1H-indole-3-carboxamide structure, with or without substitution in the indole ring by an alkyl, haloalkyl, cyanoalkyl, alkoxy, aryl, aryl halide, alkylarylhalide, cycloalklymethyl, cycloalkylethyl, alkenyl, haloalkenyl, aliphatic alcohol, hydroxyl, morpholinoethyl, alkylmorpholinomethyl, alkylpiperidinylmethyl or a tetrahydropyranylmethyl group, whether or not further substituted on the phenylpropionaldehyde group to any extent.

(21) Cumylindolecarboxamides: Any compound containing a N-(2-phenylpropane-2-yl)-1H-indole-3-carboxamide structure, with or without substitution in the indole ring by an alkyl, haloalkyl, cyanoalkyl, alkoxy, aryl, aryl halide, alkylarylhalide, cycloalkymethyl, cycloalkylethyl, alkenyl, haloalkenyl, aliphatic alcohol, hydroxyl, morpholinoethyl, alkylmorpholinomethyl, alkylpiperidinylmethyl or a tetrahydropyranylmethyl group, whether or not further substituted on the phenyl group to any extent.

(22) (1-(5-fluoropentyl)-1H-benzimidazol-2-yl)(naphthalen-1-yl) methanone

(23) (4-methylpiperazin-1-yl)(1-pentyl-1H-indol-3-yl) methanone

(24) 1-(5-fluoropentyl)N-naphthalen-1-yl)-1H-pyrrolo[3,2-c]pyridine-3-

carboxamide

(25) N-fenchyl-1-[2-(morpholin-4-yl)ethyl]-7-methoxyindole-3-carboxamide

(26) naphthalen-1-yl(9-pentyl-9H-carbazol-3-yl)methanone

(27) naphthalen-1-yl(9-(5-fluoropentyl)-9H-carbazol-3-yl)methanone

(28) 1-methoxy-3,3-dimethyl-1-oxobutanyl-2yl-(1-cyclohexylmethyl)- 1H-indazole-3-carboxylate

SCHEDULE II

A. Substances of vegetable origin or chemical synthesis. Unless specifically excepted or unless listed in another schedule, any of the following substances whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis:

(1) Opium and opiate, and any salt, compound, isomer, derivative, or preparation of opium or opiate, excluding apomorphine, thebaine-derived butorphanol, dextrorphan, nalbuphine, nalmefene, naloxegol, naloxone, and naltrexone, and their respective salts, but including the following:

(a) Raw opium

(b) Opium extracts

(c) Opium fluid extracts

(d) Powdered opium

(e) Granulated opium

(f) Tincture of opium

(g) Repealed by Acts 1999, No. 755, §2.

(h) Codeine

(i) Dihydroetorphine

(j) Ethylmorphine

(k) Etorphine hydrochloride

(l) Hydrocodone

(m) Hydromorphone

(n) Metopon

(o) Morphine

(p) Oxycodone

(q) Oxymorphone

(r) Thebaine

(s) Oripavine

(2) Any salt, compound, isomer, derivative, or preparation thereof which is chemically equivalent or identical with any of the substances referred to in Paragraph (1), except that these substances shall not include the isoquinoline alkaloids of opium.

(3) Opium poppy and poppy straw.

(4) Coca leaves, and any salt, compound, derivative, or preparation of coca leaves (including cocaine ecgonine and their salts, isomers, derivatives and salts of isomers and derivatives), and any salt, compound, derivative, or preparation thereof which is chemically equivalent or identical with any of these substances, except that the substances shall not include:

(a) Decocainized coca leaves or extraction of coca leaves, which extractions do not contain cocaine or ecgonine.

(b) Ioflupane, with and without radioisotopes.

(5) Repealed by Acts 2001, No. 282, §2.

(6) Concentrate of poppy straw (the crude extract of poppy straw in either liquid, solid, or powder form which contains the phenanthrene alkaloids of the opium poppy).

B. Opiates. Unless specifically excepted or unless listed in another schedule, any of the following opiates, including its isomers, esters, ethers, salts, and salts of isomers, esters, ethers, and salts is possible within the specific chemical designation, dextrorphan and levopropoxyphene excepted:

(1) Alfentanil

(2) Alphaprodine

(3) Anileridine

(4) Bezitramide

(5) Bulk Dextropropoxyphene (non-dosage forms)

(6) Carfentanil

(7) Dihydrocodeine

(8) Diphenoxylate

(9) Fentanyl

(10) Isomethadone

(11) Levo-alphacetylmethadol

(12) Levomethorphan

(13) Levorphanol

(14) Metazocine

(15) Methadone

(16) Methadone-intermediate, 4-cyano-2-dimethylamino-4,4-diphenylbutane

(17) Moramide-intermediate, 2-methyl-3-morpholino-1,1-diphenylpropane-

carboxylic acid

(18) Pethidine (meperidine)

(19) Pethidine-intermediate-A, 4-cyano-1-methyl-4-phenyl-piperidine

(20) Pethidine-intermediate-B, ethyl-4-phenylpiperidine-4-carboxylate

(21) Pethidine-intermediate-C, 1-methyl-4-phenylpiperidine-4-carboxylic acid

(22) Phenazocine

(23) Piminodine

(24) Racemethorphan

(25) Racemorphan

(26) Remifentanil

(27) Sufentanil

(28) Tapentadol

C. Stimulants. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system:

(1) Amphetamine, its salts, optical isomers, and salts of its optical isomers

(2) Methamphetamine, its salts, isomers, and salts of its isomers

(3) Phenmetrazine and its salts

(4) Methylphenidate

(5), (6) Repealed by Acts 1999, No. 755, §2.

(7) Lisdexamfetamine, its salts, isomers, and salts of its isomers

D.(1) Depressants. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system, including its salts, isomers, or salts of isomers, whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

(a) Amobarbital

(b) Carisoprodol

(c) Glutethimide

(d) Pentobarbital

(e) Phencyclidine

(f) Secobarbital

(2) A wholesale drug distributor licensed by the Louisiana Board of Pharmacy and registered with the United States Drug Enforcement Administration shall be exempt from the storage, reporting, record keeping, and physical security requirements for any material, mixture, compound, or preparation which contains any quantity of Carisoprodol.

E. Immediate precursors. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances:

(1) Immediate precursors to amphetamine and methamphetamine: phenylacetone.

(2) Immediate precursors to phencyclidine (PCP):

(a) 1-phenylcyclohexylamine;

(b) 1-piperidinocyclohexanecarbonitrile (PCC).

(3) Immediate precursor to fentanyl: 4-anilino-N-phenethyl-4-piperidine (ANPP)

For purposes of this Subsection, possession of immediate precursors sufficient for the manufacture of phenylacetone, piperidine, or cyclohexanone shall be deemed to be possession of such a derivative substance.

F. Hallucinogenic substances:

(1) Nabilone

SCHEDULE III

A. Stimulants. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system:

(1) Benzphetamine

(2) Chlorphentermine

(3) Clortermine

(4) Repealed by Acts 1982, No. 92, §2.

(5) Repealed by Acts 2008, No. 67, §2.

(6) Phendimetrazine

B. Depressants. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system:

(1) Any compound, mixture, or preparation containing:

(a) Amobarbital

(b) Secobarbital

(c) Pentobarbital or any salt thereof and one or more active medicinal ingredients which are not listed in any schedule.

(2) Any suppository dosage form containing:

(a) Amobarbital

(b) Secobarbital

(c) Pentobarbital or any salt of any of these drugs and approved by the federal Food and Drug Administration for marketing only as a suppository.

(3) Any substance which contains any quantity of a derivative of barbituric acid, or any salt thereof, but not including butalbital when in combination with at least three hundred twenty-five milligrams of acetaminophen per dosage unit.

(4) Chlorhexadol

(5) Embutramide

(6) Any drug product containing gamma hydroxybutyric acid, including its salts, isomers, and salts of isomers, which has been approved by the federal Food and Drug Administration.

(7) Ketamine, its salts, isomers, and salts of isomers

(8) Lysergic acid

(9) Lysergic acid amide

(10) Methyprylon

(11) Sulfondiethylmethane

(12) Sulfonethylmethane

(13) Sulfonmethane

(14) Tiletamine and zolazepam or any salt thereof

(15) Perampanel

C. Nalorphine

D. Limited narcotic drugs. Unless specifically excepted or unless listed in another schedule:

(1) Any material, compound, mixture, or preparation containing limited quantities of any of the following narcotic drugs, or any salts thereof:

(a) Not more than 1.8 grams of codeine per 100 milliliters or not more than 90 milligrams per dosage unit with an equal or greater quantity of an isoquinoline alkaloid of opium.

(b) Not more than 1.8 grams of codeine per 100 milliliters or not more than 90 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts.

(c), (d) Repealed by Acts 2015, No. 189, §2, eff. June 23, 2015.

(e) Not more than 1.8 grams of dihydrocodeine per 100 milliliters or not more than 90 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts.

(f) Not more than 300 milligrams of ethylmorphine per 100 milliliters or not more than 15 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts.

(g) Not more than 500 milligrams of opium per 100 milliliters or per 100 grams, or not more than 25 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts.

(h) Not more than 50 milligrams of morphine per 100 milliliters or per 100 grams, with one or more active nonnarcotic ingredients in recognized therapeutic amounts.

(2) Any material, compound, mixture, or preparation containing any of the following narcotic drugs or their salts:

(a) Buprenorphine

E. Anabolic steroids and muscle building substances. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation, containing any quantity of the following substances, including its salts, esters, ethers, isomers, and salts of isomers whenever the existence of such salts, esters, ethers, isomers, and salts of isomers is possible within the specific chemical designation. The term "anabolic steroid" means any drug or hormonal substance, chemically and pharmacologically related to testosterone, other than estrogens, progestins, corticosteroids, and dehydroepiandrosterone that promote muscle growth and include the following:

(1) 3β,17-dihydroxy-5a-androstane

(2) 3α,17β-dihydroxy-5a-androstane

(3) 5α-androstan-3,17-dione

(4) 3β,17β-dihydroxy-5α-androst-1-ene

(5) 3α,17β-dihydroxy-5α-androst-1-ene

(6) 4-androstenediol

(7) 5-androstenediol

(8) 1-androstenedione

(9) 4-androstenedione

(10) 5-androstenedione

(11) Bolasterone

(12) Boldenone

(12.1) Boldione

(13) Calusterone

(14) Clostebol

(15) Dehydrochloromethyltestosterone

(15.1) Desoxymethyltestosterone

(16) Δ1-dihydrotestosterone

(17) 4-dihydrotestosterone

(18) Drostanolone

(19) Ethylestrenol

(20) Fluoxymesterone

(21) Formebolone

(22) Furazebol

(23) 13β-ethyl-17α-hydroxygon-4-en-3-one

(24) 4-hydroxytestosterone

(25) 4-hydroxy-19-nortestosterone

(26) Mestanolone

(27) Mesterolone

(28) Methandienone

(29) Methandriol

(29.1) Methasterone (2,17α-dimethyl-5α-androstan-17α-ol-3-one)

(30) Methenolone

(31) 17α-methyl-3β,17β-dihydroxy-5a-androstane

(32) 17α-methyl-3α,17β-dihydroxy-5a-androstane

(33) 17α-methyl-3β,17β-dihydroxyandrost-4-ene

(34) 17α-methyl-4-hydroxynandrolone

(35) Methyldienolone

(36) Methyltrienolone

(37) Methyltestosterone

(38) Mibolerone

(39) 17α-methyl-Δ1-dihydrotestosterone

(40) Nandrolone

(41) 3β,17β-dihydroxyestr-4-ene

(42) 3α,17β-dihydroxyestr-4-ene

(43) 3β,17β-dihydroxyestr-5-ene

(44) 3α,17β-dihydroxyestr-5-ene

(44.1) 19-nor-4, 9(10)-androstadienedione

(45) 19-nor-4-androstenedione

(46) 19-nor-5-androstenedione

(47) Norbolethone

(48) Norclostebol

(49) Norethandrolone

(50) Normethandrolone

(51) Oxandrolone

(52) Oxymesterone

(53) Oxymetholone

(53.1) Prostanozol (17α-hydroxy-5α-androstano[3,2-c]pyrazole)

(54) Stanozolol

(55) Stenbolone

(56) Testolactone

(57) Testosterone

(58) Tetrahydrogestrinone

(59) Trenbolone

F.(1) Except as provided in Paragraph (2) of this Subsection, the term anabolic steroid does not include a substance listed in Subsection E above but which is expressly intended for administration to livestock or other nonhuman species and which has been approved by the secretary of health and hospitals for such an administration.

(2) If any person prescribes, dispenses, or distributes such steroid for human use, such person shall be considered to have prescribed, dispensed, or distributed an anabolic steroid within the meaning of Subsection E above.

(3) A physician, dentist, or veterinarian shall not prescribe, dispense, deliver, or administer an anabolic steroid for human use or cause an anabolic steroid to be administered under his direction or supervision for human use except for a valid medical purpose and when required by demonstrable generally accepted medical indications. Bodybuilding, muscle enhancement, or increasing muscle bulk or strength through the use of an anabolic steroid by a person who is in good health is hereby declared not a valid medical purpose.

G. Substances of vegetable origin or chemical synthesis. Unless specifically excepted or unless listed in another schedule, any of the following substances whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis:

(1) Synthetic Dronabinol [delta-9-(trans) tetrahydrocannabinol] in sesame oil and encapsulated in a soft gelatin capsule in a United States Food and Drug Administration approved product.

SCHEDULE IV

A. Narcotic drugs

Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation containing any of the following narcotic drugs, or their salts, in limited quantities, as set forth below:

(1) Not more than 1 milligram of difenoxin and not less than 25 micrograms of atropine sulfate per dosage unit.

(2) Dextropropoxyphene.

(3) Tramadol (2-[(dimethylamino)methyl]-1-(3-methoxyphenyl) cyclohexanol), its salts, isomers, and salts of its isomers.

B. Depressants

Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation containing any quantity of the following substances, including its salts, isomers, and salts of isomers, whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) Alfaxalone

(1.5) Alprazolam

(2) Barbital

(3) Bromazepam

(4) Camazepam

(4.1) Repealed by Acts 2014, No. 397, §2.

(5) Chloral betaine

(6) Choral hydrate

(7) Chlordiazepoxide, but not including chlordiazepoxide hydrochloride in combination with clidinium bromide, or chlordiazepoxide and water-soluble esterified estrogens.

(8) Clobazam

(9) Clonazepam

(10) Clorazepate

(11) Clotiazepam

(12) Cloxazolam

(13) Delorazepam

(14) Diazepam

(15) Dichloralphenazone

(16) Estazolam

(17) Ethchlorvynol

(18) Ethinamate

(19) Ethyl loflazepate

(20) Fludiazepam

(21) Flunitrazepam

(22) Flurazepam

(22.1) Fospropofol

(23) Halazepam

(24) Haloxazolam

(25) Ketazolam

(26) Loprazolam

(27) Lorazepam

(28) Lormetazepam

(29) Mebutamate

(30) Medazepam

(31) Meprobamate

(32) Methohexital

(33) Methylphenobarbital (mephobarbital)

(34) Midazolam

(35) Nimetazepam

(36) Nitrazepam

(37) Nordiazepam

(38) Oxazepam

(39) Oxazolam

(40) Paraldehyde

(41) Petrichloral

(42) Phenobarbital

(43) Pinazepam

(44) Prazepam

(45) Quazepam

(45.5) Suvorexant

(46) Temazepam

(47) Tretrazepam

(48) Triazolam

(49) Zaleplon

(50) Zolpidem

(51) Zopiclone

(52) Repealed by Acts 2010, No. 810, §2.

C. Fenfluramine

Any material, compound, mixture, or preparation which contains any quantity of the following substances, including its salts, isomers (whether optical, position, or geometric), and salts of isomers, whenever the existence of such salts, isomers, and salts of isomers including Fenfluramine is possible.

D. Stimulants

Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances, including its salts, isomers, and salts of isomers:

(1) Cathine (norpseudoephedrine)

(2) Diethylpropion

(3) Fencamfamin

(4) Fenproporex

(5) Mazindol

(6) Mefenorex

(7) Modafinil

(8) Pemoline (including organometallic complexes and chelates thereof)

(9) Phentermine

(10) Pipradrol

(11) Sibutramine

(12) SPA [(-)-1-dimethylamino-1,2-diphenylethane]

(13) Lorcaserin

E. Other substances

Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances, including its salts:

(1) Pentazocine

(2) Butorphanol (including its optical isomers)

(3) Eluxadoline (5-[[[2-amino-3-[(4-aminocarbonyl)-2,6-dimethylphe

nyl]-1-oxopropyl][1-(4-phenyl-1H-imidazol-2-yl)theyl]amino]methyl]-2-methoxybenzoic acid) (including its optical isomers) and its salts, isomers, and salts of isomers.

SCHEDULE V

A. Narcotic drugs containing nonnarcotic active medicinal ingredients. Any compound, mixture, or preparation containing any of the following limited quantities of narcotic drugs or salts thereof, which shall include one or more nonnarcotic active medicinal ingredients in sufficient proportion to confer upon the compound, mixture, or preparation valuable medicinal qualities other than those possessed by the narcotic drug alone:

(1) Not more than 200 milligrams of codeine per 100 milliliters or per 100 grams.

(2) Not more than 100 milligrams of dihydrocodeine per 100 milliliters or per 100 grams.

(3) Not more than 100 milligrams of ethylmorphine per 100 milliliters or per 100 grams.

(4) Not more than 2.5 milligrams of diphenoxylate and not less than 25 micrograms of atropine sulphate per dosage unit.

(5) Not more than 100 milligrams of opium per 100 milliliters or per 100 grams.

(6) Not more than 0.5 milligrams of difenoxin and not less than 25 micrograms of atropine sulfate per dosage unit.

B. Narcotic drugs. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation containing any of the following narcotic drugs and their salts, as set forth below:

(1) Repealed by Acts 2006, No. 54, §2.

C. Stimulants. Unless specifically exempted or excluded or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers, and salts of isomers:

(1) Pyrovalerone

D. Depressants. Unless specifically exempted or excluded or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system, including its salts:

(1) Pregbalin

(2) Lacosamide

(3) Ezogabine

E.(1) Ephedrine, pseudoephedrine, phenylpropanolamine. Unless listed in another schedule, any material, compound, mixture, or preparation containing any detectable quantity of ephedrine, pseudoephedrine, or phenylpropanolamine, their salts or optical isomers, or salts of optical isomers.

(2)(a) Nonprescription products containing ephedrine, pseudoephedrine, or phenylpropanolamine shall not be sold or distributed in a quantity greater than nine grams of ephedrine base, pseudoephedrine base, or phenylpropanolamine base to the same purchaser within any thirty-day period.

(b) Notwithstanding the prescription requirements for Schedule V controlled dangerous substances as provided for in R.S. 40:978(C), nonprescription products containing ephedrine, pseudoephedrine, or phenylpropanolamine may be dispensed without a prescription.

(3)(a) No person shall purchase, receive, or otherwise acquire more than nine grams of ephedrine base, pseudoephedrine base, or phenylpropanolamine base within any thirty-day period.

(b) This limit shall not apply to any quantity of such product, mixture, or preparation dispensed pursuant to a valid prescription written by a licensed health care professional having prescriptive authority.

(4) Wholesale drug distributors licensed by the Louisiana Board of Wholesale Drug Distributors and registered with the United States Drug Enforcement Administration shall be exempt from the storage, reporting, record keeping, and physical security requirements for controlled dangerous substances for nonprescription products containing ephedrine, pseudoephedrine, and phenylpropanolamine which are not listed in another schedule.

(5) Except for sales log requirements and the transmittal of transaction information to the central computer monitoring system authorized by the provisions of Part X-F of Chapter 4 of Title 40 of the Louisiana Revised Statutes of 1950, pharmacies and pharmacists licensed by the Louisiana Board of Pharmacy and registered with the United States Drug Enforcement Administration shall be exempt from the storage, reporting, record keeping, and physical security requirements for controlled dangerous substances for nonprescription products containing ephedrine, pseudoephedrine, or phenylpropanolamine which are not listed in another schedule.

(6) The transaction information provided for in R.S. 40:1049.3 for the purchase of a nonprescription product containing ephedrine, pseudoephedrine, or phenylpropanolamine shall constitute an "order from a practitioner" as provided for in R.S. 40:970(C). Possession of a nonprescription product containing ephedrine, pseudoephedrine, or phenylpropanolamine pursuant to a valid transaction as provided for in R.S. 40:1049.3 shall be a defense for a violation of R.S. 40:970(C).

Amended by Acts 1991, No. 513, §§1, 3; Acts 1991, No. 842, §1, eff. July 23, 1991; Acts 1993, No. 156, §§1, 2; Acts 1993, No. 288, §1; Acts 1993, No. 616, §1; Acts 1997, No. 398, §1; Acts 1998, 1st Ex. Sess., No. 129, §1; Acts 1999, No. 582, §1; Acts 1999, No. 755, §§1 and 2; Acts 2000, 1st Ex. Sess., No. 13, §1, eff. April 13, 2000; Acts 2001, No. 282, §§1 and 2; Acts 2001, No. 1036, §1; Acts 2004, No. 702, §1; Acts 2006, No. 54, §§1, 2; Acts 2006, No. 56, §1; Acts 2008, No. 67, §§1, 2; Acts 2009, No. 153, §1; Acts 2009, No. 165, §1; Acts 2009, No. 314, §1; Acts 2010, No. 565, §1; Acts 2010, No. 810, §§1, 2; Acts 2010, No. 866, §1; Acts 2011, No. 420, §§1, 2, eff. July 15, 2011; Acts 2012, No. 315, §1; Acts 2012, No. 345, §1, eff. May 28, 2012; Acts 2013, No. 7, §1; Acts 2013, No. 8, §1; Acts 2014, No. 40, §1; Acts 2014, No. 43, §1; Acts 2014, No. 397, §§1, 2; Acts 2015, No. 189, §§1, 2, eff. June 23, 2015; Acts 2015, No. 373, §1, eff. July 1, 2015; Acts 2016, No. 62, §1.

*NOTE: Asterisks in Schedule I(A) and (B) indicate substances for which greater penalties are provided in R.S. 40:966(B) and (C).



RS 40:964.1 - A controlled substance analogue shall be treated, for the purposes of any state law and to the extent intended for human consumption, as a controlled dangerous substance in either Schedule I or Schedule II of R.S. 40:964.

§964.l. Treatment of controlled analogues

A controlled substance analogue shall be treated, for the purposes of any state law and to the extent intended for human consumption, as a controlled dangerous substance in either Schedule I or Schedule II of R.S. 40:964.

Acts 1994, 3rd Ex. Sess., No. 34, §2; Acts 2001, No. 1036, §1.



RS 40:965 - Secretary of health and hospitals; authority to except

§965. Secretary of health; authority to except

A. The secretary of health and hospitals may by regulation except any material, compound, mixture, or preparation containing any depressant or stimulant substance listed in Subsection A, B, C, or D of Schedule III or in Schedule IV or V from the application of all or any part of this Part if the material, compound, mixture, or preparation contains one or more active medicinal ingredients not having a depressant or stimulant effect on the central nervous system, provided that such ingredients are included therein in such combinations, quantity, proportion, or concentration as to vitiate the potential for abuse of the substances which do have a depressant or stimulant effect on the central nervous system.

B. The secretary of health and hospitals, may, by regulation, exempt any compound, mixture, or preparation containing any anabolic steroids substances listed in Schedule III(E) of R.S. 40:964 from the application of all or any part of this Part if, because of its concentration, preparation, mixture, or delivery system, it has no significant potential for abuse.

Acts 1991, No. 513, §1.



RS 40:966 - Penalty for distribution or possession with intent to distribute narcotic drugs listed in Schedule I; possession of marijuana, possession of synthetic cannabinoids, possession of heroin

§966. Penalty for distribution or possession with intent to distribute narcotic drugs listed in Schedule I; possession of marijuana, possession of synthetic cannabinoids, possession of heroin

A. Manufacture; distribution. Except as authorized by this Part, it shall be unlawful for any person knowingly or intentionally:

(1) To produce, manufacture, distribute or dispense or possess with intent to produce, manufacture, distribute, or dispense, a controlled dangerous substance or controlled substance analogue classified in Schedule I;

(2) To create, distribute, or possess with intent to distribute, a counterfeit controlled dangerous substance classified in Schedule I.

B. Penalties for violation of Subsection A of this Section. Any person who violates Subsection A of this Section with respect to:

(1) Except as otherwise provided in Paragraph (4) of this Subsection, a substance classified in Schedule I that is a narcotic drug (all substances in Schedule I preceded by an asterisk "*"), upon conviction shall be sentenced to imprisonment at hard labor for not less than ten nor more than fifty years, at least ten years of which shall be served without benefit of probation or suspension of sentence, and may, in addition, be required to pay a fine of not more than fifty thousand dollars.

(2) Except as otherwise provided in Paragraph (3) of this Subsection, any other controlled dangerous substance classified in Schedule I, shall upon conviction be sentenced to a term of imprisonment at hard labor for not less than five years nor more than thirty years, at least five years of which shall be served without benefit of parole, probation, or suspension of sentence, and pay a fine of not more than fifty thousand dollars.

(3) A substance classified in Schedule I which is marijuana, tetrahydrocannabinols, or chemical derivatives of tetrahydrocannabinols, or synthetic cannabinoids shall upon conviction be sentenced to a term of imprisonment at hard labor for not less than five nor more than thirty years, and pay a fine of not more than fifty thousand dollars.

(4)(a) A substance classified in Schedule I that is the narcotic drug heroin or a mixture or substance containing a detectable amount of heroin or of its analogues upon conviction of a first offense shall be sentenced to a term of imprisonment at hard labor for not less than ten nor more than fifty years, at least ten years of which shall be served without benefit of probation or suspension of sentence, and may, in addition, be required to pay a fine of not more than fifty thousand dollars.

(b) A substance classified in Schedule I that is the narcotic drug heroin or a mixture or substance containing a detectable amount of heroin or of its analogues upon conviction of a second or subsequent offense shall be sentenced to a term of imprisonment at hard labor for not less than ten nor more than ninety-nine years, at least ten years of which shall be served without benefit of probation or suspension of sentence, and may, in addition, be required to pay a fine of not more than fifty thousand dollars.

C. Possession. It is unlawful for any person knowingly or intentionally to possess a controlled dangerous substance classified in Schedule I unless such substance was obtained directly, or pursuant to a valid prescription or order, from a practitioner or as provided in R.S. 40:978, while acting in the course of his professional practice, or except as otherwise authorized by this Part. Any person who violates this Subsection with respect to:

(1) A substance classified in Schedule I which is a narcotic drug (all substances in Schedule I preceded by an asterisk), shall be imprisoned at hard labor for not less than four years nor more than ten years and may, in addition, be required to pay a fine of not more than five thousand dollars.

(2) Phencyclidine, shall be sentenced to imprisonment with or without hard labor for not less than five nor more than twenty years and may be sentenced to pay a fine of not more than five thousand dollars, or both.

(3) Any other controlled dangerous substance classified in Schedule I, shall be imprisoned at hard labor for not more than ten years, and may in addition, be required to pay a fine of not more than five thousand dollars.

D. Other penalties for possession. (1) Except as otherwise authorized in this Part:

(a) Any person who knowingly or intentionally possesses twenty-eight grams or more, but less than two hundred grams, of a narcotic drug (all substances in Schedule I preceded by an asterisk "*"), shall be sentenced to serve a term of imprisonment at hard labor of not less than five years, nor more than thirty years, and to pay a fine of not less than fifty thousand dollars, nor more than one hundred fifty thousand dollars.

(b) Any person who knowingly or intentionally possesses two hundred grams or more, but less than four hundred grams, of a narcotic drug (all substances in Schedule I preceded by an asterisk "*"), shall be sentenced to serve a term of imprisonment at hard labor of not less than ten years, nor more than thirty years, and to pay a fine of not less than one hundred thousand dollars, nor more than three hundred fifty thousand dollars.

(c) Any person who knowingly or intentionally possesses four hundred grams or more of a narcotic drug (all substances in Schedule I preceded by an asterisk "*"), shall be sentenced to serve a term of imprisonment at hard labor of not less than fifteen years, nor more than thirty years, and to pay a fine of not less than two hundred fifty thousand dollars, nor more than six hundred thousand dollars.

E.(1) Possession of marijuana.(a) Except as provided in Subsection F of this Section, on a conviction for violation of Subsection C of this Section with regard to marijuana, tetrahydrocannabinol, or chemical derivatives thereof, the offender shall be punished as follows:

(i) On a first conviction, wherein the offender possesses fourteen grams or less, the offender shall be fined not more than three hundred dollars, imprisoned in the parish jail for not more than fifteen days, or both.

(ii) On a first conviction, wherein the offender possesses more than fourteen grams, the offender shall be fined not more than five hundred dollars, imprisoned in the parish jail for not more than six months, or both.

(iii) Any person who has been convicted of a violation of the provisions of Item (i) or (ii) of this Subparagraph and who has not been convicted of any other violation of a statute or ordinance prohibiting the possession of marijuana for a period of two years from the date of completion of sentence, probation, parole, or suspension of sentence shall not be eligible to have the conviction used as a predicate conviction for enhancement purposes. The provisions of this Subparagraph shall occur only once with respect to any person.

(b) Except as provided in Subsection F of this Section, on a second conviction for violation of Subsection C of this Section with regard to marijuana, tetrahydrocannabinol or chemical derivatives thereof, the offender shall be fined not more than one thousand dollars, imprisoned in the parish jail for not more than six months, or both.

(c)(i) Except as provided in Subsection F of this Section, on a third conviction for violation of Subsection C of this Section with regard to marijuana, tetrahydrocannabinol or chemical derivatives thereof, the offender shall be sentenced to imprisonment with or without hard labor for not more than two years, shall be fined not more than two thousand five hundred dollars, or both.

(ii) If the court places the offender on probation, the probation shall provide for a minimum condition that he participate in a court-approved substance abuse program and perform four eight-hour days of court-approved community service activities. Any costs associated with probation shall be paid by the offender.

(d)(i) Except as provided in Subsection F of this Section, on a fourth or subsequent conviction for violation of Subsection C of this Section with regard to marijuana, tetrahydrocannabinol or chemical derivatives thereof, the offender shall be sentenced to imprisonment with or without hard labor for not more than eight years, shall be fined not more than five thousand dollars, or both.

(ii) If the court places the offender on probation, the probation shall provide for a minimum condition that he participate in a court-approved substance abuse program and perform four eight-hour days of court-approved community service activities. Any costs associated with probation shall be paid by the offender.

(e) Except as provided in Item (a)(iii) of this Paragraph, a conviction for the violation of any other statute or ordinance with the same elements as Subsection C of this Section prohibiting the possession of marijuana, tetrahydrocannabinol or chemical derivatives thereof, shall be considered as a prior conviction for the purposes of this Subsection relating to penalties for second, third, or subsequent offenders.

(f) Except as provided in Item (a)(iii) of this Paragraph, a conviction for the violation of any other statute or ordinance with the same elements as Paragraph (B)(3) of this Section prohibiting the distributing or dispensing or possession with intent to distribute or dispense marijuana, tetrahydrocannabinol or chemical derivatives thereof, or synthetic cannabinoids shall be considered as a prior conviction for the purposes of this Subsection relating to penalties for second, third, or subsequent offenders.

(2) Possession of synthetic cannabinoids. (a) Except as provided in Subsections F and G of this Section, on a first conviction for violation of Subsection C of this Section with regard to synthetic cannabinoids, the offender shall be fined not more than five hundred dollars, imprisoned for not more than six months, or both.

(b) Except as provided in Subsections F and G of this Section, on a second conviction for violation of Subsection C of this Section with regard to synthetic cannabinoids, the offender shall be fined not less than two hundred fifty dollars nor more than two thousand dollars, imprisoned with or without hard labor for not more than five years, or both.

(c) Except as provided in Subsections F and G of this Section, on a third or subsequent conviction for violation of Subsection C of this Section with regard to synthetic cannabinoids, the offender shall be sentenced to imprisonment with or without hard labor for not more than twenty years, and may, in addition, be fined not more than five thousand dollars.

(d) A conviction for the violation of any other provision of law or ordinance with the same elements as Subsection C of this Section prohibiting the possession of synthetic cannabinoids shall be considered a prior conviction for the purposes of this Paragraph relating to penalties for second, third, or subsequent offenses.

(e) A conviction for the violation of any other provision of law or ordinance with the same elements as Paragraph (B)(3) of this Section prohibiting the distributing or dispensing or possession with intent to distribute or dispense synthetic cannabinoids shall be considered a prior conviction for the purposes of this Paragraph relating to penalties for second, third, or subsequent offenses.

(f) If the court places the offender on probation, the probation shall provide for a minimum condition that he participate in a court-approved substance abuse program and perform four eight-hour days of court-approved community service activities. Any costs associated with probation shall be paid by the offender.

F. Except as otherwise authorized in this Part:

(1) Any person who knowingly or intentionally possesses two and one-half pounds or more, but less than sixty pounds of marijuana, tetrahydrocannabinol or chemical derivatives thereof, or synthetic cannabinoids shall be sentenced to serve a term of imprisonment with or without hard labor of not less than two years, nor more than ten years, and to pay a fine of not less than ten thousand dollars nor more than thirty thousand dollars.

(2) Any person who knowingly or intentionally possesses sixty pounds or more, but less than two thousand pounds of marijuana, tetrahydrocannabinol or chemical derivatives thereof, or synthetic cannabinoids shall be sentenced to serve a term of imprisonment at hard labor of not less than five years, nor more than thirty years, and to pay a fine of not less than fifty thousand dollars nor more than one hundred thousand dollars.

(3) Any person who knowingly or intentionally possesses two thousand pounds or more, but less than ten thousand pounds of marijuana, tetrahydrocannabinol or chemical derivatives thereof, or synthetic cannabinoids shall be sentenced to serve a term of imprisonment at hard labor of not less than ten years nor more than forty years, and to pay a fine of not less than one hundred thousand dollars nor more than four hundred thousand dollars.

(4) Any person who knowingly or intentionally possesses ten thousand pounds or more of marijuana, tetrahydrocannabinol or chemical derivatives thereof, or synthetic cannabinoids shall be sentenced to serve a term of imprisonment at hard labor of not less than twenty-five years, nor more than forty years and to pay a fine of not less than four hundred thousand dollars nor more than one million dollars.

G. With respect to any person to whom the provisions of Subsections D and F of this Section are applicable, the adjudication of guilt or imposition of sentence shall not be suspended, deferred, or withheld, nor shall such person be eligible for probation or parole prior to serving the minimum sentences provided by Subsection D or F of this Section.

H. Notwithstanding any other provision of law to the contrary, unless eligible for parole at an earlier date, a person committed to the Department of Public Safety and Corrections serving a life sentence for the production, manufacturing, distribution, or dispensing or possessing with intent to produce, manufacture, or distribute heroin shall be eligible for parole consideration upon serving at least fifteen years of imprisonment in actual custody.

I. Immunity from prosecution. Any person who is a patient of the state-sponsored medical marijuana program in Louisiana, and who possesses medical marijuana in a form permissible under R.S. 40:1046 for a condition enumerated therein, a caregiver as defined in R.S. 15:1503, or any person who is a domiciliary parent of a minor child who possesses medical marijuana on behalf of his minor child in a form permissible under R.S. 40:1046 for a condition enumerated therein pursuant to a legitimate medical marijuana prescription or recommendation, shall not be subject to prosecution for possession or distribution of marijuana under this Section for possessing medical marijuana or dispensing medical marijuana to his minor child who is a patient of the state-sponsored medical marijuana program. This defense must be raised in accordance with R.S. 40:991, and the defendant bears the burden of proof of establishing that the possession or distribution of the marijuana was in accordance with the state-sponsored medical marijuana program.

Added by Acts 1972, No. 634, §1. Amended by Acts 1973, No. 207, §3; Acts 1977, No. 631, §1; Acts 1981, No. 800, §1, eff. Aug. 2, 1981; Acts 1983, No. 598, §1; Acts 1984, No. 910, §1; Acts 1985, No. 208, §1; Acts 1986, No. 769, §1; Acts 1987, No. 850, §1; Acts 1991, No. 99, §1; Acts 1993, No. 969, §1; Acts 1994, 3rd Ex. Sess., No. 77, §1; Acts 2001, No. 403, §4, eff. June 15, 2001; Acts 2001, No. 1036, §1; Acts 2002, 1st Ex. Sess., No. 45, §1, eff. April 18, 2002; Acts 2004, No. 345, §1; Acts 2007, No. 19, §1; Acts 2009, No. 533, §3; Acts 2010, No. 565, §1; Acts 2010, No. 661, §1; Acts 2010, No. 810, §1; Acts 2010, No. 866, §1; Acts 2014, No. 368, §1, eff. May 30, 2014; Acts 2015, No. 295, §1, eff. June 29, 2015; Acts 2016, No. 343, §1.



RS 40:967 - Prohibited acts--Schedule II, penalties

§967. Prohibited acts--Schedule II, penalties

A. Manufacture; distribution. Except as authorized by this Part or by Part VII-B of Chapter 5 of Title 40 of the Louisiana Revised Statutes of 1950, it shall be unlawful for any person knowingly or intentionally:

(1) To produce, manufacture, distribute, or dispense or possess with intent to produce, manufacture, distribute, or dispense, a controlled dangerous substance or controlled substance analogue classified in Schedule II;

(2) To create, distribute, or possess with intent to distribute, a counterfeit controlled dangerous substance classified in Schedule II.

B. Penalties for violation of Subsection A. Except as provided in Subsection F, any person who violates Subsection A with respect to:

(1) A substance classified in Schedule II which is an amphetamine or methamphetamine or which is a narcotic drug, except cocaine or cocaine base or a mixture or substance containing cocaine or its analogues as provided in Schedule II(A)(4) of R.S. 40:964 and except oxycodone as provided in Schedule II(A)(1)(o) of R.S. 40:964 and except methadone as provided in Schedule II(B)(11) of R.S. 40:964 shall be sentenced to a term of imprisonment at hard labor for not less than two years nor more than thirty years; and may, in addition, be sentenced to pay a fine of not more than fifty thousand dollars.

(2) Pentazocine, shall be sentenced to imprisonment at hard labor for not less than two years nor more than ten years, at least two years of which shall be served without benefit of parole, probation, or suspension of sentence, and, in addition, may be sentenced to pay a fine of not more than fifteen thousand dollars.

(3)(a) Production or manufacturing of amphetamine or methamphetamine shall be sentenced to imprisonment at hard labor for not less than ten years nor more than thirty years, at least ten years of which shall be served without benefit of parole, probation, or suspension of sentence, and in addition may be sentenced to pay a fine of not more than five hundred thousand dollars.

(b) This Subparagraph shall be cited as the "Child Endangerment Law". When the state proves in addition to the elements of the crime as set forth in Subsection A of this Section that a minor child twelve years of age or younger is present in the home, mobile home or other inhabited dwelling at the time of the commission of the offense, the minimum mandatory sentence shall be fifteen years without benefit of parole, probation, or suspension of sentence.

(4)(a) Production or manufacturing of cocaine or cocaine base or a mixture or substance containing cocaine or its analogues as provided in Schedule II(A)(4) of R.S. 40:964 or oxycodone as provided in Schedule II(A)(1)(o) of R.S. 40:964 or methadone as provided in Schedule II(B)(11) of R.S. 40:964 shall be sentenced to imprisonment at hard labor for not less than ten nor more than thirty years, at least ten years of which shall be served without benefit of parole, probation, or suspension of sentence, and may be fined not more than five hundred thousand dollars.

(b) Distribution, dispensing, or possession with intent to produce, manufacture, distribute, or dispense cocaine or cocaine base or a mixture or substance containing cocaine or its analogues as provided in Schedule II(A)(4) of R.S. 40:964 or oxycodone as provided in Schedule II(A)(1)(o) of R.S. 40:964 or methadone as provided in Schedule II(B)(11) of R.S. 40:964 shall be sentenced to a term of imprisonment at hard labor for not less than two years nor more than thirty years, with the first two years of said sentence being without benefit of parole, probation, or suspension of sentence; and may, in addition, be sentenced to pay a fine of not more than fifty thousand dollars.

(5) Any other controlled dangerous substance classified in Schedule II except pentazocine, amphetamine, methamphetamine, cocaine, oxycodone, or methadone shall be sentenced to a term of imprisonment at hard labor for not more than ten years, and in addition may be sentenced to pay a fine of not more than fifteen thousand dollars.

C. Possession. It is unlawful for any person knowingly or intentionally to possess a controlled dangerous substance as classified in Schedule II unless such substance was obtained directly or pursuant to a valid prescription or order from a practitioner, as provided in R.S. 40:978 while acting in the course of his professional practice, or except as otherwise authorized by this Part.

(1) Any person who violates this Subsection with respect to pentazocine shall be imprisoned with or without hard labor for not less than two years and for not more than five years and, in addition, may be sentenced to pay a fine of not more than five thousand dollars.

(2) Any person who violates this Subsection as to any other controlled dangerous substance shall be imprisoned with or without hard labor for not more than five years and, in addition, may be sentenced to pay a fine of not more than five thousand dollars.

D, E. Repealed by Acts 1981, No. 800, §4, eff. Aug. 2, 1981.

F. Other penalties for possession.

(1) Except as otherwise authorized in this Part:

(a) Any person who knowingly or intentionally possesses twenty-eight grams or more, but less than two hundred grams, of cocaine or of a mixture or substance containing a detectable amount of cocaine or of its analogues as provided in Schedule II(A)(4) of R.S. 40:964, shall be sentenced to serve a term of imprisonment at hard labor of not less than five years, nor more than thirty years, and to pay a fine of not less than fifty thousand dollars, nor more than one hundred fifty thousand dollars.

(b) Any person who knowingly or intentionally possesses two hundred grams or more, but less than four hundred grams, of cocaine or of a mixture or substance containing a detectable amount of cocaine or of its analogues as provided in Schedule II(A)(4) of R.S. 40:964, shall be sentenced to serve a term of imprisonment at hard labor of not less than ten years, nor more than thirty years, and to pay a fine of not less than one hundred thousand dollars, nor more than three hundred fifty thousand dollars.

(c) Any person who knowingly or intentionally possesses four hundred grams or more of cocaine or of a mixture or substance containing a detectable amount of cocaine or of its analogues as provided in Schedule II(A)(4) of R.S. 40:964, shall be sentenced to serve a term of imprisonment at hard labor of not less than fifteen years, nor more than thirty years and to pay a fine of not less than two hundred fifty thousand dollars, nor more than six hundred thousand dollars.

(2) Except as otherwise authorized in this Part:

(a) Any person who knowingly or intentionally possesses twenty-eight grams or more, but less than two hundred grams, of amphetamine or methamphetamine or of a mixture or substance containing a detectable amount of amphetamine or methamphetamine or any of their analogues as provided in Schedule II(C) of R.S. 40:964, shall be sentenced to serve a term of imprisonment at hard labor of not less than five years, nor more than thirty years, and to pay a fine of not less than fifty thousand dollars, nor more than one hundred fifty thousand dollars.

(b) Any person who knowingly or intentionally possesses two hundred grams or more, but less than four hundred grams, of amphetamine or methamphetamine or of a mixture or substance containing a detectable amount of amphetamine or methamphetamine or any of their analogues as provided in Schedule II(C) of R.S. 40:964, shall be sentenced to serve a term of imprisonment at hard labor of not less than ten years, nor more than thirty years, and to pay a fine of not less than one hundred thousand dollars, nor more than three hundred fifty thousand dollars.

(c) Any person who knowingly or intentionally possesses four hundred grams or more of amphetamine or methamphetamine or of a mixture or substance containing a detectable amount of amphetamine or methamphetamine or any of its analogues as provided in Schedule II(C) of R.S. 40:964, shall be sentenced to serve a term of imprisonment at hard labor of not less than fifteen years, nor more than thirty years, and to pay a fine of not less than two hundred fifty thousand dollars, nor more than six hundred thousand dollars.

(3) Except as otherwise authorized in this Part:

(a) Any person who knowingly or intentionally possesses twenty-eight grams or more, but less than two hundred grams, of gamma hydroxybutyric acid or of a mixture or substance containing a detectable amount of gamma hydroxybutyric acid or of its analogues shall be sentenced to serve a term of imprisonment at hard labor of not less than five years, nor more than thirty years, and to pay a fine of not less than fifty thousand dollars, nor more than one hundred fifty thousand dollars.

(b) Any person who knowingly or intentionally possesses two hundred grams or more, but less than four hundred grams, of gamma hydroxybutyric acid or of a mixture or substance containing a detectable amount of gamma hydroxybutyric acid or of its analogues shall be sentenced to serve a term of imprisonment at hard labor of not less than ten years, nor more than thirty years, and to pay a fine of not less than one hundred thousand dollars, nor more than three hundred fifty thousand dollars.

(c) Any person who knowingly or intentionally possesses four hundred grams or more of gamma hydroxybutyric acid or of a mixture or substance containing a detectable amount of gamma hydroxybutyric acid or of its analogues shall be sentenced to serve a term of imprisonment at hard labor of not less than fifteen years, nor more than thirty years, and to pay a fine of not less than two hundred fifty thousand dollars, nor more than six hundred thousand dollars.

G. With respect to any person to whom the provisions of Subsection F are applicable, the adjudication of guilt or imposition of sentence shall not be suspended, deferred, or withheld, nor shall such person be eligible for probation or parole prior to serving the minimum sentences provided by Subsection F.

Amended by Acts 1991, 1st E.S., No. 2, §1; Acts 1991, No. 100, §1; Acts 1991, No. 513, §2; Acts 1993, No. 969, §1; Acts 1994, 3rd Ex. Sess., No. 77, §1; Acts 1997, No. 1284, §1; Acts 1999, No. 1194, §1; Acts 2000, 1st Ex. Sess., No. 13, §1, eff. April 13, 2000; Acts 2001, No. 403, §4, eff. June 15, 2001; Acts 2001, No. 1036, §1; Acts 2002, 1st Ex. Sess., No. 45, §1, eff. April 18, 2002; Acts 2003, No. 761, §1; Acts 2005, No. 337, §2; Acts 2006, No. 68, §2; Acts 2008, No. 477, §1.



RS 40:968 - Prohibited acts--Schedule III; penalties

§968. Prohibited acts--Schedule III; penalties

A. Manufacture; distribution. Except as authorized by this part, it shall be unlawful for any person knowingly or intentionally:

(1) To produce, manufacture, distribute or dispense or possess with intent to produce, manufacture, distribute, or dispense, a controlled dangerous substance classified in Schedule III;

(2) To create, distribute, or possess with intent to distribute, a counterfeit controlled dangerous substance classified in Schedule III.

B. Penalties for violation of Subsection A. Any person who violates Subsection A with respect to any controlled dangerous substance classified in Schedule III shall be sentenced to a term of imprisonment at hard labor for not more than ten years; and, in addition, may be sentenced to pay a fine of not more than fifteen thousand dollars.

C. Possession. It is unlawful for any person knowingly or intentionally to possess a controlled dangerous substance classified in Schedule III unless such substance was obtained directly or pursuant to a valid prescription or order from a practitioner, or as provided in R.S. 40:978 or R.S. 40:1239, while acting in the course of his professional practice or except as otherwise authorized by this Part. Any person who violates this Subsection shall be imprisoned with or without hard labor for not more than five years and, in addition, may be required to pay a fine of not more than five thousand dollars.

Added by Acts 1972, No. 634, §1. Amended by Acts 1973, No. 207, §5; Acts 1991, No. 513, §2.



RS 40:969 - Prohibited acts--Schedule IV; penalties

§969. Prohibited acts--Schedule IV; penalties

A. Manufacture; distribution. Except as authorized by this part, it shall be unlawful for any person knowingly or intentionally:

(1) To produce, manufacture, distribute or dispense or possess with intent to produce, manufacture, distribute, or dispense, a controlled dangerous substance classified in Schedule IV;

(2) To create, distribute, or possess with intent to distribute, a counterfeit controlled dangerous substance classified in Schedule IV.

B. Penalties for violation of Subsection A. Any person who violates Subsection A with respect to:

(1) Flunitrazepam shall be sentenced to a term of imprisonment at hard labor for not less than five years nor more than thirty years and pay a fine of not more than fifty thousand dollars.

(2) Any other controlled dangerous substance classified in Schedule IV, except flunitrazepam, shall be sentenced to a term of imprisonment at hard labor for not more than ten years; and in addition, may be sentenced to pay a fine of not more than fifteen thousand dollars.

C. Possession. It is unlawful for any person knowingly or intentionally to possess a controlled dangerous substance classified in Schedule IV unless such substance was obtained directly or pursuant to a valid prescription or order from a practitioner, or as provided in R.S. 40:978, while acting in the course of his professional practice or except as otherwise authorized by this Part. Any person who violates this Subsection with respect to:

(1) Flunitrazepam shall be imprisoned at hard labor for not more than ten years, and may in addition, be required to pay a fine of not more than five thousand dollars.

(2) Any other controlled dangerous substance shall be imprisoned with or without hard labor for not more than five years and, in addition, may be required to pay a fine of not more than five thousand dollars.

D. Whoever, with the intent to commit a crime of violence as defined in R.S. 14:2(B)(10) against an individual, violates Subsection A of this Section by administering a controlled dangerous substance to a person who is unaware that the controlled dangerous substance has been or is being administered to him, shall be sentenced to a term of imprisonment at hard labor for not less than five years nor more than forty years and may be fined not more than one hundred thousand dollars.

Added by Acts 1972, No. 634, §1. Amended by Acts 1973, No. 207, §6; Acts 1997, No. 1191, §1; Acts 2005, No. 14, §1.



RS 40:970 - Prohibited acts--Schedule V; penalties

§970. Prohibited acts--Schedule V; penalties

A. Manufacture; distribution. Except as authorized by this part, it shall be unlawful for any person knowingly or intentionally:

(1) To produce, manufacture, distribute or dispense or possess with intent to produce, manufacture, distribute, or dispense, a controlled dangerous substance classified in Schedule V;

(2) To create, distribute, or possess with intent to distribute, a counterfeit controlled dangerous substance classified in Schedule V.

B. Penalties for violation of Subsection A. Any person who violates Subsection A with respect to any controlled dangerous substance classified in Schedule V shall be sentenced to a term of imprisonment at hard labor for not more than five years; and, in addition, may be sentenced to pay a fine of not more than five thousand dollars.

C. Possession. It is unlawful for any person unknowingly1 or intentionally to possess a controlled dangerous substance classified in Schedule V unless such substance was obtained directly or pursuant to a valid prescription or order from a practitioner, or as provided in R.S. 40:978, while acting in the course of his professional practice or except as otherwise authorized by this Part. Any person who violates this section shall be imprisoned with or without hard labor for not more than five years; and in addition, may be required to pay a fine of not more than five thousand dollars.

Added by Acts 1972, No. 634, §1. Amended by Acts 1973, No. 207, §7.

1 So in enrolled bill.



RS 40:971 - Prohibited acts; all schedules

§971. Prohibited acts; all schedules

A.(1) It shall be unlawful for any person:

(a) Who is subject to the requirements of this part to distribute or dispense a controlled dangerous substance in violation of this part; or

(b) Who is a licensee to manufacture, distribute, or dispense a controlled dangerous substance to another licensee or other authorized person not authorized by his license; or

(c) To omit, remove, alter, or obliterate a symbol required by the Uniform Controlled Dangerous Substances Law; or

(d) To refuse or fail to make, keep, or furnish any record, notification, order form, statement, invoice or information required under this part; or

(e) To refuse entry into any premise for inspection as authorized by this part; or

(f) To keep or maintain any store, shop, warehouse, dwelling house, building, vehicle, boat, aircraft, or any place whatever, which is frequented by persons using controlled dangerous substances in violation of this part for the purpose of using such substances, or which is used for the keeping or selling of the same in violation of this part.

(2) Any person who violates this subsection shall be fined not more than fifteen thousand dollars. Such proceeding shall be independent, and not in lieu of, other proceedings under this part or any other law of this state. If the violation is prosecuted by a bill of information or an indictment which alleges that the violation was committed knowingly or intentionally, such person, upon conviction, shall be imprisoned for not more than six months; and, in addition, may be sentenced to pay a fine of not more than five hundred dollars.

B.(1) It shall be unlawful for any person knowingly or intentionally:

(a) To use in the course of the manufacture or distribution of a controlled dangerous substance a license number which is fictitious, revoked, suspended or issued to another person; or

(b) To acquire or obtain possession of a controlled dangerous substance by misrepresentation, fraud, forgery, deception or subterfuge; or

(c) To furnish false or fraudulent material, information in any application, report or other document required to be kept by this part.

(d) To make, distribute, or possess any punch, die, plate, stone or other thing designed to print, imprint, or reproduce the trademark, trade name, or other identifying mark, imprint, or device of another of any likeness of any of the foregoing upon any drug or container or labeling thereof so as to render such drug a counterfeit controlled dangerous substance; or

(e) To alter any controlled dangerous substance obtained by prescription without prior approval of the department; or

(f) To alter any prescription for a controlled dangerous substance; provided that this shall not apply to the person issuing the original prescription or the pharmacist pursuant to instructions from the physician; or

(g) To obtain or attempt to obtain a prescription or prescription blank form from a doctor, dentist, or veterinarian for a controlled dangerous substance and/or legend drug by fraud, theft, misrepresentation, deception or subterfuge.

(h) To possess a prescription for a controlled dangerous substance and/or legend drugs without the express consent of the party for whom such prescription was written. For the purposes hereof a legend drug is any drug or drug product bearing on the label of the manufacturer or distributor as required by the Federal Food and Drug Administration the statement "Caution: Federal law prohibits dispensing without prescription."

(i) To obtain or seek to obtain any controlled dangerous substance or a prescription for a controlled dangerous substance from a health care practitioner, while being supplied with any controlled dangerous substance or a prescription for any controlled dangerous substance by another health care practitioner, without disclosing the fact of the existing prescription to the practitioner from whom the subsequent prescription for a controlled dangerous substance is sought. Failure of a practitioner to request the disclosure is not a violation of this Subsection by the practitioner. The disclosure shall include the name of the controlled dangerous substance, the date of the prescription, the amount of the controlled substance prescribed, and the number of refills if any. The disclosure shall be made in writing by the person obtaining or seeking to obtain the controlled dangerous substance and shall be made a part of the person's medical record by the health care practitioner. As used in this Section, the term "existing" shall mean the period of time within which the prescription was prescribed to be taken.

(2) Any person who violates this subsection shall be imprisoned, with or without hard labor, for not more than five years; and, in addition may be sentenced to pay a fine of not more than five thousand dollars.

C.(1) It shall be unlawful for a person, including a physician, dentist, podiatrist, or veterinarian, to prescribe, dispense, or administer legally controlled substances beyond his respective prescribing authority or for a purpose other than accepted medical treatment of a disease, condition, or illness.

(2) It shall be unlawful for a pharmacist to dispense legally controlled substances beyond his dispensing authority.

(3) Any person who violates this Subsection shall be subject to the penalties as established for the controlled dangerous substance and the particular criminal act committed in R.S. 40:966 through 967.

D. Every practitioner, as defined in R.S. 40:961, may, if he has a good faith belief that a crime has been committed on the premises, notify local law enforcement authorities when it is believed that an individual has obtained a fraudulent prescription for any controlled dangerous substance or any person has attempted to obtain a fraudulent prescription for any controlled dangerous substance.

E. Every pharmacy in which a controlled dangerous substance is physically obtained by a patient or a patient's agent shall require every person purchasing, receiving, or otherwise acquiring any controlled dangerous substance to produce a photo identification card, unless the patient or the patient's agent is known to the pharmacist. The person purchasing, receiving, or otherwise acquiring the controlled dangerous substance prescription does not have to be the specific patient to whom the prescription is issued.

Added by Acts 1972, No. 634, §1. Amended by Acts 1973, No. 207, §8; Acts 1975, No. 613, §§1, 2; Acts 1975, No. 700, §2; Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 1988, No. 984, §1; Acts 2006, No. 600, §1; Acts 2007, No. 287, §1.



RS 40:971.1 - Prohibited acts; false representation

§971.1. Prohibited acts; false representation

A. It shall be unlawful for any person to produce, manufacture, distribute, dispense, transport, deliver, or possess with intent to distribute or dispense any substance which is represented to be a controlled dangerous substance and which is an imitation controlled dangerous substance, or any controlled dangerous substance which is a counterfeit controlled dangerous substance.

B. The provisions of this Section shall not apply to a law enforcement officer acting in the course and scope of his employment or to a medical practitioner, pharmacist, or other person authorized to dispense or administer controlled dangerous substances pursuant to Part X of Chapter 4 of Title 40 of the Revised Statutes of 1950.

C. Any person who violates the provisions of this Section shall be imprisoned with or without hard labor for not more than five years, and in addition may be fined not more than five thousand dollars.

Added by Acts 1981, No. 914, §1. Acts 1993, No. 154, §1; Acts 1994, 3rd Ex. Sess., No. 34, §1; Acts 2010, No. 530, §1; Acts 2011, No. 100, §1.



RS 40:971.2 - Unlawfully prescribing, distributing, dispensing, or assisting in illegally obtaining controlled dangerous substances

§971.2. Unlawfully prescribing, distributing, dispensing, or assisting in illegally obtaining controlled dangerous substances

A. This Section shall be known as and may be cited as the "Pain Management Clinic Drug Abuse and Overdose Prevention Act".

B. It shall be unlawful for a physician, other licensed health care practitioner as defined in R.S. 40:961(31), or any other person to knowingly or intentionally commit any of the following acts:

(1) Assist a patient or any other person in obtaining a controlled dangerous substance through misrepresentation, fraud, forgery, deception, or subterfuge.

(2) Write a prescription for a controlled dangerous substance for a fictitious person.

(3) Distribute or dispense a controlled dangerous substance to a fictitious person.

(4) Operate any type of business or establishment where the primary purpose of the business or establishment is the sale, exchange, barter, or trade of a controlled dangerous substance for anything of value through misrepresentation, fraud, forgery, deception, or subterfuge.

C. Whoever violates the provisions of this Section shall be imprisoned, with or without hard labor, for not more than five years, and in addition may be sentenced to pay a fine of not more than fifty thousand dollars.

Acts 2005, No. 25, §1; Acts 2006, No. 51, §1.



RS 40:972 - Rules and regulations and fees

§972. Rules and regulations and fees

A. The Board of Pharmacy is authorized to promulgate rules and regulations relating to the registration and control of the manufacture, distribution, and dispensing of controlled dangerous substances within this state.

B. The fees collected by the Board of Pharmacy for registration and licensing shall not exceed the following schedule:

Minimum

(1)

Manufacturer

$

100.00

(2)

Ambulatory surgical centers

$

50.00

(3)

Emergency medical centers

$

50.00

(4)

Hospital

$

50.00

(5)

Methadone clinic

$

50.00

(6)

Wholesaler/Distributor

$

50.00

(7)

Practitioner

$

20.00

(8)

Intern/Resident

$

20.00

(9)

Drug Detection/Canine

$

30.00

(10)

Researcher

$

30.00

(11)

Sales representative (or medical service representative

or detail person)

$

20.00

(12)

Other (schools, laboratories, crime laboratories, coroners,

ambulance services, analytical laboratories, etc.)

$

20.00

(13)

Duplicate/Replacement fee

$

5.00

(14)

Delinquent fee (30 days after expiration/assessed per year)

$

10.00

C. All said fees collected in accordance with the provisions of this Chapter shall be deposited in a separate fund and used for the administration and enforcement of this Part, and for education and research as provided by R.S. 40:992, together with any supplemental funds appropriated by the legislature or federal funds or grants received.

Added by Acts 1972, No. 634, §1. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 2006, No. 834, §1.



RS 40:973 - Licensing requirements

§973. Licensing requirements

A. Every person who manufactures, distributes, or dispenses any controlled dangerous substance within this state or who proposes to engage in the manufacture, distribution, or dispensing of any controlled dangerous substance within this state, shall obtain a license issued by the Board of Pharmacy in accordance with the rules and regulations promulgated by it.

B. The following persons shall not be required to obtain a license and may lawfully possess controlled dangerous substances under the provisions of this part:

(1) An agent, or an employee thereof, of any registered manufacturer, distributor, or dispenser of any controlled dangerous substance if such agent is acting in the usual course of his business or employment;

(2) A common or contract carrier or warehouseman, or an employee thereof, whose possession of any controlled dangerous substance is in the usual course of his business or employment;

(3) An ultimate user or person in possession of any controlled dangerous substance pursuant to a lawful order of a practitioner.

C. The Board of Pharmacy may, by regulation, waive the requirement for licensing of certain manufacturers, distributors, or dispensers if it finds it consistent with the public health and safety.

D. A separate license shall be required at each principal place of business or professional practice where the applicant manufactures, distributes, or dispenses controlled dangerous substances.

E. The Board of Pharmacy is authorized to inspect the establishment of a licensee or applicant for licensing in accordance with the rules and regulations promulgated by it.

F.(1) Any person licensed by the Board of Pharmacy to manufacture, distribute, or dispense controlled dangerous substances shall submit to the Board of Pharmacy data on transactions involving the disbursement of Schedule II controlled dangerous substances to licensed Louisiana registrants except as provided in R.S. 40:972 and 988(B).

(2) The Board of Pharmacy is authorized to promulgate rules and regulations necessary to implement the provisions of this Subsection including but not limited to the scope of such data, the form in which it is to be submitted, and the time requirements for such submission.

G.(1) The Board of Pharmacy shall disseminate its findings concerning possible violations to the respective boards for action in correcting violations on the part of licensed Louisiana registrants.

(2)(a) Such supervisory board shall receive the findings of the Board of Pharmacy concerning possible violations and shall disseminate such findings to the respective boards for action in correcting violations on the part of licensed Louisiana registrants.

(b) All expenses for the operation of the supervisory board shall be borne by the licensing boards which make up said supervisory boards.

Added by Acts 1972, No. 634, §1. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 1984, No. 702, §1; Acts 1989, No. 662, §5, eff. July 7, 1989; Acts 2006, No. 834, §1.



RS 40:974 - Licensing

§974. Licensing

A. The Board of Pharmacy shall license an applicant to manufacture or distribute controlled dangerous substances included in Schedules I through V of R.S. 40:964 at such fees as it shall determine to be reasonable, unless it determines that the issuance of such license is inconsistent with the public interest. In determining the public interest, the following factors shall be considered:

(1) Maintenance of effective controls against diversion of particular controlled dangerous substances and any Schedule I or II substance compounded therefrom into other than legitimate medical, scientific, or industrial channels.

(2) Compliance with applicable state and local law.

(3) Prior conviction record of applicant under federal or state laws relating to the manufacture, distribution, or dispensing of such substances.

(4) Past experience in the manufacture of controlled dangerous substances, and the existence in the establishment of effective controls against diversion.

(5) Such other factors as are relevant to and consistent with the public health and safety.

B. Licenses granted under Subsection A of this Section shall not entitle a licensee to manufacture and distribute controlled dangerous substances in Schedule I or II other than those specified in the license.

C. A license application by a practitioner who wishes to conduct research with a controlled substance shall be referred to the Board of Pharmacy. Licensing by the Board of Pharmacy for the purpose of bona fide research with a controlled dangerous substance by a practitioner deemed qualified by the Board of Pharmacy may be denied only on a ground specified in R.S. 40:975(A) or on the ground that the applicant's past practice or proposed procedures furnish grounds for the belief that the applicant will abuse or unlawfully transfer such substances from legitimate medical or scientific use.

Added by Acts 1972, No. 634, §1. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 2006, No. 834, §1.



RS 40:975 - Denial, revocation, suspension, or termination of license

§975. Denial, revocation, suspension, or termination of license

A. A license pursuant to R.S. 40:974 to manufacture, distribute, or dispense a controlled dangerous substance may be suspended or revoked by the Board of Pharmacy upon a finding that the applicant or licensee:

(1) Has materially falsified any application filed pursuant to this Part or required by this Part, or

(2) Has been convicted of a felony under this Part or any law of the United States, or of any state, relating to any substances defined herein as a controlled dangerous substance, or any felony under any other law of the United States or of any state within five years of the date of the issuance of the license, or

(3) Has had his federal license suspended or revoked by competent federal authority and is no longer authorized by federal law to engage in the manufacturing, distribution, or dispensing of controlled dangerous substances.

(4) Has manufactured, distributed or dispensed controlled dangerous substances in violation of any provision of this Part or any other state or federal laws pertaining to the manufacture, distribution or dispensing of controlled dangerous substances.

(5) Has repeatedly failed to submit to the Board of Pharmacy data on transactions involving the disbursement of Schedule II controlled dangerous substances to licensed Louisiana registrants as required by R.S. 40:973(F) and by rules promulgated pursuant thereto.

B. The Board of Pharmacy may limit revocation or suspension of a license to the particular controlled dangerous substance with respect to which grounds for revocation or suspension exist.

C. Before taking action pursuant to this Section or pursuant to a denial of license under R.S. 40:974, the Board of Pharmacy shall serve upon the applicant or licensee an order to show cause why the license should not be denied, revoked, or suspended. The order to show cause shall contain a statement of the basis thereof and shall call upon the applicant or licensee to appear before the Board of Pharmacy at a time and place stated in the order, but in no event less than thirty days after the date of receipt of the order. Proceedings to deny, revoke, or suspend shall be conducted pursuant to this Section in accordance with R.S. 49:951 et seq. Such proceedings shall be independent of, and not in lieu of, criminal prosecutions or other proceedings under this Part or any law of the state.

D. The Board of Pharmacy may, in its discretion, suspend any license simultaneously with the institution of proceedings under this Section in cases where it finds that there is an imminent danger to the public health or safety. Such suspension shall continue in effect until the conclusion of such proceedings, including judicial review thereof, unless sooner withdrawn by the Board of Pharmacy or dissolved by a court of competent jurisdiction.

E. In the event the Board of Pharmacy suspends or revokes a license granted under R.S. 40:974, all controlled dangerous substances owned or possessed by the licensee pursuant to such license at the time of suspension or the effective date of the revocation order, as the case may be, may in the discretion of the Board of Pharmacy, be placed under seal. No disposition may be made of substances under seal until the time for taking an appeal has elapsed or until all appeals have been concluded unless a court, upon application therefor, orders the sale of perishable substances and the deposit of the proceeds of the sale with the court. Upon a revocation order becoming final, all such controlled dangerous substances shall be forfeited to the state.

F. The Bureau of Narcotics and Dangerous Drugs shall promptly be notified of all orders suspending or revoking license and all forfeitures of controlled dangerous substances.

G.(1) A license pursuant to R.S. 40:974 to manufacture, distribute, or dispense a controlled dangerous substance shall be terminated by the Board of Pharmacy if the licensee has failed to timely renew the license and submit the applicable fee, including the fee for the prescription monitoring program authorized pursuant to R.S. 40:1013, and thirty days have elapsed since the date of expiration.

(2) Any appeal from the provisions of this Subsection shall be governed by the Administrative Procedure Act.

(3) The Board of Pharmacy shall promulgate rules, regulations, and standards to implement the provisions of this Subsection. The rules, regulations, and standards shall be promulgated in accordance with the Administrative Procedure Act.

Added by Acts 1972, No. 634, §1. Amended by Acts 1978, No. 608, §1; Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 1984, No. 702, §1; Acts 1997, No. 62, §1; Acts 2006, No. 676, §1, eff. July 1, 2006; Acts 2006, No. 834, §1.



RS 40:976 - Records of licensees

§976. Records of licensees

Each licensee manufacturing, distributing, or dispensing controlled dangerous substances in Schedule I, II, III, IV, or V shall make a complete and accurate record of all stocks of such dangerous substances on hand. Thereafter, complete and accurate records of all such dangerous substances shall be maintained until the next inventory is made for the next two-year period as required by this Section. At each two-year period after July 29, 1970, at the time of his regular physical inventory, each licensee manufacturing, distributing, or dispensing controlled dangerous substances shall prepare an inventory of each dangerous substance in his possession. Records and inventories shall contain such information as shall be provided by rules and regulations promulgated by the Board of Pharmacy. This Section shall not apply to practitioners who lawfully prescribe or administer, but do not otherwise dispense, controlled dangerous substances listed in Schedule I, II, III, IV, or V of this Part.

Added by Acts 1972, No. 634, §1. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 2006, No. 834, §1.



RS 40:976.1 - Chemical precursor, recordkeeping requirements

§976.1. Chemical precursor, recordkeeping requirements

A. A manufacturer, wholesaler, retailer, or other person who sells, transfers, or otherwise furnishes any of the following precursor substances shall make an accurate and legible record of the transaction and maintain the record for a period of at least five years after the date of the transaction:

(1) Methylamine

(2) Ethylamine

(3) D-lysergic acid

(4) Ergotamine tartrate

(5) Diethyl malonate

(6) Malonic acid

(7) Ethyl malonate

(8) Barbituric acid

(9) Piperidine

(10) N-acetylanthranilic acid

(11) Pyrrolidine

(12) Phenylacetic acid

(13) Anthranilic acid

(14) Morpholine

(15) Ephedrine

(16) Pseudoephedrine or norpseudoephedrine

(17) Phenylpropanolamine

(18) Acetic anhydride

(19) Anthranilic acid, its esters and its salts

(20) Benzaldehyde

(21) Benzyl chloride

(22) Benzyl cyanide

(23) Ergonovine and its salts

(24) Hydriodic acid

(25) Isosafrole

(26) 3,4-methylenedioxyphenyl-2-propanone

(27) N-ethylephedrine, its salts, optical isomers, and salts of optical isomers

(28) N-ethylpseudoephedrine, its salts, optical isomers, and salts of optical isomers

(29) N-methylephedrine, its salts, optical isomers, and salts of optical isomers

(30) N-methylpseudoephedrine, its salts, optical isomers, and salts of optical isomers

(31) Nitroethane

(32) 1-phenyl-1-chloro-2-methylaminopropanone (chloroephedrine; chloropseudoephedrine), their salts, optical isomers, and salts of optical isomers

(33) Phenyl-2-propanone

(34) Piperonal

(35) Propionic anhydride

(36) Safrole

(37) Thionylchloride

B.(1) Before selling, transferring, or otherwise furnishing to a person in this state a precursor substance designated in Subsection A of this Section, a manufacturer, wholesaler, retailer, or other person shall obtain from the buyer or recipient not representing a business the following information:

(a) The recipient's driver's license number or other personal identification certificate number, date of birth, and residential or mailing address, other than post office box number. This information shall be obtained from a driver's license or other personal identification card issued by the Department of Public Safety and Corrections that contains a photograph of the recipient.

(b) The year, state, and number of the motor vehicle license of the motor vehicle owned or operated by the recipient.

(c) A complete description of how the substance is to be used.

(d) The recipient's signature.

(2) Before selling, transferring, or otherwise furnishing to a person in this state a precursor substance designated in Subsection A of this Section, a manufacturer, wholesaler, retailer, or other person shall obtain from the buyer or recipient representing a business the following information:

(a) A letter of authorization from the business that includes the business license or comptroller tax identification number, address, area code, and telephone number and a complete description of how the substance is to be used.

(b) The signature of the recipient.

(3) For any recipient, the seller, manufacturer, or retailer shall sign as a witness to the signature and identification of the recipient.

C. Except as provided by Subsection E of this Section, a manufacturer, wholesaler, retailer, or other person who sells, transfers, or otherwise furnishes to a person in this state a precursor substance designated in Subsection A of this Section shall, at least twenty-one days before the delivery of the substance, submit a report of the transaction on a form obtained from the deputy secretary that includes the information required by Subsection B of this Section.

D. The deputy secretary shall supply to a manufacturer, wholesaler, retailer, or other person who sells, transfers, or otherwise furnishes a precursor substance subject to Subsection A of this Section a form for the submission of:

(1) The report required by Subsection C of this Section.

(2) The name and measured amount of the precursor substance, delivered.

(3) Any other information required by the deputy secretary.

E. The deputy secretary shall require a manufacturer, wholesaler, retailer, or other person to submit a comprehensive monthly report instead of the report required by Subsection C of this Section if the deputy secretary determines either of the following:

(1) That there is a pattern of regular supply and purchase of the substance between the furnisher and the recipient.

(2) That the recipient has established a record of utilization of the substance solely for a lawful purpose.

F. A manufacturer, wholesaler, retailer, or other person who received from a source outside this state a substance designated in Subsection A of this Section or who discovers a loss or theft of a substance designated in Subsection A of this Section shall submit a report of the transaction to the deputy secretary in accordance with rules adopted pursuant to administrative procedure, and shall include in the report any difference between the amount of the substance actually received and the amount of the substance shipped according to the shipping statement or invoice or the amount of the loss or theft.

G. A report required under Subsection F of this Section shall:

(1) Be made not later than the third day after the date that the manufacturer, wholesaler, retailer, or other person learns of the discrepancy, loss, or theft.

(2) If the discrepancy, loss, or theft occurred during a shipment of the substance, include the name of the common carrier or person who transported the substance and the date that the substance was shipped.

H. The provisions of this Section shall not apply to the sale or transfer of a nonnarcotic product that includes a precursor substance listed in Subsection A, if the product may otherwise be sold lawfully with a prescription or over the counter without a prescription under the Federal Food, Drug, and Cosmetic Act (21 U.S.C. Sec. 301, et seq.) or a rule adopted thereunder.

I. Any person who violates the provisions of this Section shall be imprisoned with or without hard labor for not more than one year, and in addition may be fined not more than one thousand dollars.

Added by Acts 1989, No. 374, §1. Acts 1993, No. 994, §1.



RS 40:977 - Order forms

§977. Order forms

Controlled dangerous substances in Schedules I and II shall be distributed only pursuant to an order form.

Added by Acts 1972, No. 634, §1. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 2006, No. 834, §1.



RS 40:978 - Prescriptions

§978. Prescriptions

A. Except when dispensed or administered directly by a medical practitioner or administered by a person authorized to administer by such practitioner, other than a pharmacist, to an ultimate user, no controlled dangerous substance included in Schedule II, which is a prescription drug as determined under the Louisiana Revised Statutes of 1950, may be dispensed or administered without either the written prescription of a practitioner, or an electronic prescription order as provided by federal law or regulation, except that in emergency situations, as prescribed by the department by regulation, such drug may be dispensed or administered upon oral prescription reduced promptly to writing and filed by the pharmacist. Prescriptions shall be retained in conformity with the requirements of R.S. 40:976. No prescription for a Schedule II substance may be refilled nor may such prescription be filled more than ninety days after the date of the prescription.

B. Except when dispensed or administered directly by a practitioner or administered by a person authorized to administer by such practitioner, other than a pharmacist, to an ultimate user, no controlled dangerous substance included in Schedule III and IV which is a prescription drug as determined under the Louisiana Revised Statutes may be dispensed or administered without either a written prescription, an oral prescription, or an electronic prescription order as provided by federal law or regulation. Such prescription may not be filled or refilled more than six months after the date thereof or refilled more than five times after the date of the prescription, unless renewed by the practitioner.

C. No controlled dangerous substance included in Schedule V may be distributed, administered or dispensed other than for a medical purpose by prescription of a licensed practitioner or as otherwise permitted by the provisions of this Part. However, nothing contained in this Subsection shall prohibit a practitioner from delegating the authority to administer controlled dangerous substances in Schedule V to a person authorized by such practitioner.

D. Notwithstanding the requirements of this Section, a prescription for a controlled substance listed in Schedule II, III, IV, or V may be generated, signed, transmitted, and received in electronic form, but only in conformance with the federal rules established by the United States Drug Enforcement Administration at 21 CFR 1311.

E.(1) The pharmacist shall not dispense more than a ten-day supply at a dosage not to exceed the United States Food and Drug Administration's approved labeling for the medication if the prescriber for such medication is not licensed by the state of Louisiana, and the medication is an opioid derivative Schedule II or an opioid derivative Schedule III controlled dangerous substance. The dispensing pharmacist shall notify the prescriber of the supply dispensed and the cancellation of the remainder of the prescription.

(2) Within sixty days of the dispensing of a medication pursuant to Paragraph (1) of this Subsection, such a medication shall not be dispensed again for the individual by a prescriber not licensed by the state of Louisiana.

(3) The provisions of this Subsection shall not apply if either of the following apply:

(a) The prescription monitoring information from the state of the prescriber may be viewed by the dispensing pharmacist.

(b) The prescriber includes on the prescription a diagnosis of cancer or terminal illness.

F. A prescriber shall access the Prescription Monitoring Program prior to initially prescribing any Schedule II controlled dangerous substance to a patient for the treatment of non-cancer-related chronic or intractable pain.

Added by Acts 1972, No. 634, §1. Amended by Acts 1975, No. 667, §1; Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 2011, No. 155, §1; Acts 2014, No. 865, §1; Acts 2015, No. 189, §1, eff. June 23, 2015; Acts 2016, No. 192, §1, eff. May 26, 2016.



RS 40:978.1 - Naloxone; first responder; prescription; administration to third party; limitation of liability

§978.1. Naloxone; first responder; prescription; administration to third party; limitation of liability

A. For the purposes of this Section, the following definitions apply:

(1) "First responder" means any of the following:

(a) A peace officer as defined in R.S. 40:2402.

(b) A firefighter regularly employed by a fire department of any municipality, parish, or fire protection district of the state of Louisiana, or any volunteer fireman of the state of Louisiana.

(c) An EMS practitioner as defined in R.S. 40:1231.

(2) "Law enforcement agency" means an agency of a federally recognized Indian tribe or band or a state or political subdivision of a state, whose purpose is the detection and prevention of crime and enforcement of laws or ordinances.

(3) "Opioid-related drug overdose" means a condition including extreme physical illness, decreased level of consciousness, respiratory depression, coma, or the ceasing of respiratory or circulatory function resulting from the consumption or use of an opioid, or another substance with which an opioid was combined.

B. A first responder may receive a prescription for naloxone or another opioid antagonist, maintain the naloxone or other opioid antagonist in the first responder's possession, and administer the naloxone or other opioid antagonist to any individual who is undergoing or who is believed to be undergoing an opioid-related drug overdose.

C.(1) Before receiving a prescription for naloxone or another opioid antagonist pursuant to this Section, a first responder shall complete the training necessary to safely and properly administer naloxone or another opioid antagonist to individuals who are undergoing or who are believed to be undergoing an opioid-related drug overdose. The training, at a minimum, shall cover all of the following:

(a) Techniques on how to recognize symptoms of an opioid-related overdose.

(b) Standards and procedures for the storage and administration of naloxone or another opioid antagonist.

(c) Emergency follow-up procedures.

(2) A first responder shall keep a record of each instance in which the first responder administers naloxone or another opioid antagonist to an individual who is undergoing or who is believed to be undergoing an opioid-related drug overdose.

D. A law enforcement agency or fire department may enter into a written agreement to affiliate with an ambulance service provider or a physician for all of the following purposes:

(1) Obtaining a supply of naloxone or another opioid antagonist.

(2) Allowing law enforcement officers and firefighters to obtain the training necessary to safely and properly administer naloxone or another opioid antagonist to individuals who are undergoing or who are believed to be undergoing an opioid-related drug overdose.

E. A first responder who, reasonably believing another person to be undergoing an opioid-related drug overdose, administers naloxone or another opioid antagonist to that person shall be immune from civil liability, criminal prosecution, or disciplinary or other adverse action under any professional licensing statute for any outcomes resulting from the administration of the naloxone or another opioid antagonist to that person, unless personal injury results from the gross negligence or willful or wanton misconduct of the first responder administering the drug.

F. The deputy secretary of public safety services of the Department of Public Safety and Corrections shall develop and promulgate, in accordance with the Administrative Procedure Act, a set of best practices for use by a fire department or law enforcement agency in the administration and enforcement of this Section including but not limited to the training necessary to safely and properly administer naloxone or another opioid antagonist to individuals who are undergoing or who are believed to be undergoing an opioid-related drug overdose, the standards and procedures for the storage and administration of naloxone or another opioid antagonist, and emergency follow-up procedures.

Acts 2014, No. 253, §1.



RS 40:978.2 - Naloxone; prescription; dispensing; administration by third party; limitation of liability

§978.2. Naloxone; prescription; dispensing; administration by third party; limitation of liability

A. A licensed medical practitioner may, directly or by standing order, prescribe or dispense the drug naloxone or another opioid antagonist without having examined the individual to whom it may be administered if both of the following conditions are met:

(1) The licensed medical practitioner provides the individual receiving and administering the naloxone or other opioid antagonist all training required by the department for the safe and proper administration of naloxone or another opioid antagonist to individuals who are undergoing or who are believed to be undergoing an opioid-related drug overdose. The training, at a minimum, shall address all of the following:

(a) Techniques on how to recognize signs of an opioid-related drug overdose.

(b) Standards and procedures for the storage and administration of naloxone or another opioid antagonist.

(c) Emergency follow-up procedures including the requirement to summon emergency services either immediately before or immediately after administering the naloxone or other opioid antagonist to an individual apparently experiencing an opioid-related drug overdose.

(2) The naloxone or other opioid antagonist is prescribed or dispensed in such a manner that it shall be administered through a device approved for this purpose by the United States Food and Drug Administration.

B. A licensed medical practitioner who, in good faith, prescribes or dispenses naloxone or another opioid antagonist pursuant to Subsection A of this Section shall not, as a result of any act or omission, be subject to civil liability, criminal prosecution, or disciplinary or other adverse action under any professional licensing statute.

C.(1)(a) A licensed pharmacist shall dispense naloxone or another opioid antagonist prescribed, directly or by standing order, by a licensed medical practitioner pursuant to this Section.

(b) A licensed pharmacist may dispense naloxone or another opioid antagonist pursuant to a nonpatient-specific standing order as provided for in rules promulgated by the Louisiana Board of Pharmacy.

(2) A licensed pharmacist who, in good faith, dispenses naloxone or another opioid antagonist pursuant to this Subsection shall not, as a result of any act or omission, be subject to civil liability, criminal prosecution, or disciplinary or other adverse action under any professional licensing statute.

D. Notwithstanding any other provision of law or regulation, a person or organization acting pursuant to a standing order issued by a healthcare professional who is authorized to prescribe naloxone or another opioid antagonist may store naloxone or another opioid antagonist and may dispense naloxone or another opioid antagonist if such activities are performed without charge or compensation.

E. Notwithstanding any other provision of law or regulation, any person may lawfully possess naloxone or another opioid antagonist.

F. A person acting in good faith who, pursuant to the provisions of this Section, receives and administers naloxone or another opioid antagonist to a person reasonably believed to be undergoing an opioid-related drug overdose shall be immune from criminal and civil liability for the administration, unless personal injury results from the gross negligence or willful or wanton misconduct in the administration of the drug.

G. The department shall develop and promulgate a set of best practices for use by a licensed medical practitioner pursuant to this Section including but not limited to the training necessary to safely and properly administer naloxone or another opioid antagonist to individuals who are undergoing or who are believed to be undergoing an opioid-related drug overdose, the standards and procedures for the storage and administration of naloxone or another opioid antagonist, and emergency follow-up procedures.

H. For the purposes of this Section the following definitions apply:

(1) "Department" means the Louisiana Department of Health.

(2) "Licensed medical practitioner" means a physician or other healthcare practitioner licensed, certified, registered, or otherwise authorized to perform specified healthcare services consistent with state law.

(3) "Opioid-related drug overdose" means a condition including extreme physical illness, decreased level of consciousness, respiratory depression, coma, or the ceasing of respiratory or circulatory function resulting from the consumption or use of an opioid, or another substance with which an opioid was combined.

Acts 2015, No. 192, §1; Acts 2016, No. 370, §1, eff. June 5, 2016.



RS 40:979 - Attempt and conspiracy

§979. Attempt and conspiracy

A. Except as otherwise provided herein, any person who attempts or conspires to commit any offense denounced and/or made unlawful by the provisions of this Part shall, upon conviction, be fined or imprisoned in the same manner as for the offense planned or attempted, but such fine or imprisonment shall not exceed one-half of the longest term of imprisonment prescribed for the offense, the commission of which was the object of the attempt or conspiracy.

B. Any person who attempts or conspires to distribute or possess with intent to distribute any substance classified in Schedule I, as provided for in R.S. 40:963 and R.S. 40:964, which is a narcotic drug (all substances in Schedule I preceded by an asterisk "*") shall, upon conviction, be imprisoned at hard labor for not less than eight nor more than fifty years without benefit of parole, probation or suspension of sentence and may, in addition, be required to pay a fine of not more than ten thousand dollars.

Added by Acts 1972, No. 634, §1. Amended by Acts 1977, No. 632, §1; Acts 2001, No. 403, §4, eff. June 15, 2001.



RS 40:980 - Additional penalties

§980. Additional penalties

Any penalty imposed for violation of this part shall be in addition to, and not in lieu of, any civil or administrative penalty or sanction authorized by law.

Added by Acts 1972, No. 634, §1.



RS 40:981 - Distribution to persons under age eighteen

§981. Distribution to persons under age eighteen

A. Persons over twenty-five to persons under eighteen. Any person who is at least twenty-five years of age, or more, who violates R.S. 40:966 or R.S. 40:967 by distributing a substance, listed in Schedule I or II, which is a narcotic drug, to a person under eighteen years of age, shall, upon conviction, be punished by imprisonment at hard labor for not less than ten nor more than thirty years.

B. Any person who is at least eighteen years of age who violates R.S. 40:966 or R.S. 40:967 by distributing a substance listed in Schedule I or II which is a narcotic drug, to a person under eighteen years of age who is at least three years his junior, shall, upon conviction, be punished by a term of imprisonment of not less than five nor more than thirty years.

C. Any person who is at least eighteen years of age who violates R.S. 40:966 through R.S. 40:970 by distributing any other controlled dangerous substance listed in Schedules I, II, III, IV, and V, to a person under eighteen years of age who is at least three years his junior, shall, upon conviction, be punished by a term of imprisonment up to one and one-half times the longest term of imprisonment authorized by R.S. 40:966 through R.S. 40:970 or by payment of not more than twice the fine authorized by R.S. 40:966 through R.S. 40:970, or both.

Added by Acts 1972, No. 634, §1. Amended by Acts 1973, No. 207, §9; Acts 2001, No. 403, §4, eff. June 15, 2001.



RS 40:981.1 - Distribution to a student

§981.1. Distribution to a student

Any person who violates any provision of R.S. 40:966 through 970 by distributing any controlled dangerous substance listed in Schedules I, II, III, IV, and V to any student enrolled in any public or private elementary, secondary, vocational-technical training, special, or postsecondary school or institution in Louisiana shall, upon conviction, be punished by a term of imprisonment of not more than one and one-half times the longest term of imprisonment authorized by the applicable provisions of R.S. 40:966 through 970 or by payment of not more than twice the fine authorized by the applicable provisions of R.S. 40:966 through 970, or both.

Acts 1986, No. 1051, §1; Acts 2001, No. 403, §4, eff. June 15, 2001.



RS 40:981.2 - Soliciting minors to produce, manufacture, distribute, or dispense controlled dangerous substances

§981.2. Soliciting minors to produce, manufacture, distribute, or dispense controlled dangerous substances

A. No person eighteen years of age or older shall solicit, procure, or counsel any person under eighteen years of age to produce, manufacture, distribute, or dispense or possess with the intent to produce, manufacture, distribute, or dispense, in violation of any provision of R.S. 40:966 through R.S. 40:970, any controlled dangerous substance listed in Schedules I, II, III, IV, or V, or to distribute or attempt to distribute, in violation of R.S. 40:989, a chemical substance commonly known as "rush".

B. Except as provided in Subsection C of this Section, any person who violates the provisions of this Section shall upon conviction be punished by a term of imprisonment of not more than one and one-half times the longest term of imprisonment authorized by the applicable provisions of R.S. 40:966 through 970, or by a fine of not more than twice that authorized by such applicable provisions, or both.

C. Any person eighteen years of age or older who violates the provisions of this Section by soliciting, procuring, or counseling a person under eighteen years of age to distribute or to attempt to distribute cocaine, oxycodone, heroin, methamphetamine, or methadone in violation of R.S. 40:967(A) or (B) shall be sentenced to a term of imprisonment at hard labor for not less than ten nor more than thirty years, at least ten years of which shall be served without benefit of parole, probation, or suspension of sentence.

Acts 1988, No. 885, §1; Acts 1989, No. 372, §1; Acts 1991, No. 837, §1; Acts 2001, No. 403, §4, eff. June 15, 2001; Acts 2005, No. 337, §1; Acts 2006, No. 68, §1; Acts 2012, No. 616, §1, eff. June 7, 2012.



RS 40:981.3 - Violation of Uniform Controlled Dangerous Substances Law; drug free zone

§981.3. Violation of Uniform Controlled Dangerous Substances Law; drug free zone

A.(1) Any person who violates a provision of R.S. 40:966 through 970 of the Uniform Controlled Dangerous Substances Law while on any property used for school purposes by any school, within two thousand feet of any such property, or while on a school bus, shall, upon conviction, be punished in accordance with Subsection D of this Section.

(2) Any person who violates a provision of R.S. 40:966(A), 967(A), 968(A), 969(A), or 970(A) while on property used as a drug treatment facility or within two thousand feet of any such property, when included within an area marked as a drug free zone pursuant to R.S. 40:1058.10, shall, upon conviction, be punished in accordance with Subsection D of this Section.

(3)(a) Any person who violates a provision of R.S. 40:966 through 970 of the Uniform Controlled Dangerous Substances Law while on any religious building property, public housing authority property, child day care center property, or within two thousand feet of any such property, if the area is posted as a drug free zone, shall, upon conviction, be punished in accordance with Subsection D of this Section.

(b) In order for the provisions of this Section to apply to religious buildings, public housing authority property, or child day care center property, the building must be posted as a drug free zone as provided herein. The design and posting of the signs shall be at the discretion of the entity that owns or has authority over the religious building, public housing authority property, or child day care center property. In order to post the area as a drug free zone, the signs shall be located in a visible manner on or near each religious building, public housing authority property, or child day care center property indicating that such area is a drug free zone, that such zone extends for a distance of two thousand feet, and that a violation of the Uniform Controlled Dangerous Substances Law will subject the offender to severe penalties under law.

B. Lack of knowledge that the prohibited act occurred on or within two thousand feet of school or drug treatment facility property shall not be a defense.

C. For purposes of this Section:

(1) "School" means any public or private elementary, secondary, vocational-technical school, or any public or private college or university in Louisiana.

(2) "School property" means all property used for school purposes, including but not limited to school playgrounds, as well as any building or area owned by the state or by a political subdivision and used or operated as a playground or recreational facility and all parks and recreational areas administered by the office of state parks.

(3) "Drug treatment facility" means all property used for diagnostic, treatment, and rehabilitative services to patients and their families with problems related to alcohol, drug, or substance abuse.

(4) "Religious building property" means property on which is located any church, synagogue, mosque, or other building, structure, or place used for religious worship or other religious purpose.

(5) "Public housing authority property" means all property owned or operated by a public housing authority or agency created by state law or by any ordinance enacted by a local governing authority.

(6) "Child day care center property" means property on which is located a facility licensed as a day care center under the provisions of the Child Care Facility and Child-Placing Agency Licensing Act (R.S. 46:1401 et seq.) or licensed as a group child day care home under the provisions of the Child Care Registration Law (R.S. 46:1441 et seq.).

D.(1) Whoever violates a provision of this Section shall be punished by the imposition of the maximum fine and be imprisoned for not more than one and one-half times the longest term of imprisonment authorized by the applicable provisions of R.S. 40:966 through 970.

(2) A sentence imposed for a violation of the provisions of this Section shall not be subject to parole, probation, or suspension of sentence to the extent that the minimum sentence for a violation of a felony provision of R.S. 40:966 through 970 is not subject to parole, probation, or suspension of sentence.

E. Repealed by Acts 2014, No. 289, §2, eff. May 28, 2014.

Added by Acts 1989, No. 171, §2; Acts 1990, No. 293, §2, eff. July 5, 1990; Acts 1990, No. 1027, §2, eff. July 26, 1990; Acts 1994, 3rd Ex. Sess., No. 46, §1; Acts 1997, No. 355, §1, eff. June 20, 1997; Acts 1999, No. 253, §1; Acts 2001, No. 403, §4, eff. June 15, 2001; Acts 2004, No. 820, §1; Acts 2006, No. 142, §1; Acts 2006, No. 168, §1; Acts 2010, No. 506, §2; Acts 2014, No. 265, §1; Acts 2014, No. 289, §§1, 2, eff. May 28, 2014.



RS 40:981.4 - Repealed by Acts 2014, No. 512, §1.

§981.4. Repealed by Acts 2014, No. 512, §1.



RS 40:982 - Second or subsequent offenses

§982. Second or subsequent offenses

A. Any person convicted of any offense under this part, if the offense is a second or subsequent offense, shall be sentenced to a term of imprisonment that is twice that otherwise authorized or to payment of a fine that is twice that otherwise authorized, or both. If the conviction is for an offense punishable under R.S. 40:966(B), R.S. 40:967(B), R.S. 40:968(B) or R.S. 40:969(B), and if it is the offender's second or subsequent offense, the court may impose in addition to any term of imprisonment and fine, twice the special parole term otherwise authorized.

B. For purposes of this section, an offense shall be considered a second or subsequent offense, if, prior to the commission of such offense, the offender had at any time been convicted of any violation of this state, the United States, any other state of or any foreign country, relating to the unlawful use, possession, production, manufacturing, distribution, or dispensation of any narcotic drug, marijuana, depressant, stimulant, or hallucinogenic drugs.

Added by Acts 1972, No. 634, §1. Amended by Acts 1973, No. 207, §10.



RS 40:983 - Creation or operation of a clandestine laboratory for the unlawful manufacture of a controlled dangerous substance; definition; penalties

§983. Creation or operation of a clandestine laboratory for the unlawful manufacture of a controlled dangerous substance; definition; penalties

A. Creation or operation of a clandestine laboratory for the unlawful manufacture of a controlled dangerous substance is any of the following:

(1) The purchase, sale, distribution, or possession of any material, compound, mixture, preparation, supplies, equipment, or structure with the intent that it be used for the unlawful manufacture of a controlled dangerous substance.

(2) The transportation or arranging for the transportation of any material, compound, mixture, preparation, supplies, or equipment with the intent that such material, compound, mixture, preparation, supplies, or equipment be used for the unlawful manufacture of a controlled dangerous substance.

(3) The distribution of any material, compound, mixture, preparation, equipment, supplies, or products, which material, compound, mixture, preparation, equipment, supplies, or products have been used in, or produced by, the unlawful manufacture of a controlled dangerous substance.

(4) The disposal of any material, compound, mixture, preparation, equipment, supplies, products, or byproducts, which material, compound, mixture, preparation, equipment, supplies, products, or byproducts have been used in, or produced by, the unlawful manufacture of a controlled dangerous substance.

B. It shall be unlawful for any person to knowingly or intentionally create or operate a clandestine laboratory for the unlawful manufacture of a controlled dangerous substance.

C. Whoever commits the crime of creation or operation of a clandestine laboratory for the unlawful manufacture of a controlled dangerous substance shall be sentenced to imprisonment at hard labor for not less than five years nor more than fifteen years; and may, in addition, be sentenced to pay a fine of not more than twenty-five thousand dollars.

D. In addition to the penalty provided in Subsection C of this Section, a person convicted under the provisions of this Section may be ordered to make restitution for the actual governmental cost incurred in the cleanup of any hazardous waste resulting from the operation of a laboratory for the unlawful manufacture of a controlled dangerous substance. The court may order that such amount be paid directly to the governmental agency or agencies that actually incurred the cleanup expense.

Acts 2003, No. 1051, §1.



RS 40:983.1 - Creation or operation of a clandestine laboratory for the unlawful manufacture of a controlled dangerous substance on or within one thousand feet of school property

§983.1. Creation or operation of a clandestine laboratory for the unlawful manufacture of a controlled dangerous substance on or within one thousand feet of school property

A. Any person who creates or operates a clandestine laboratory for the unlawful manufacture of a controlled dangerous substance in violation of the provisions of R.S. 40:983 while on any property used for school purposes by any school or within one thousand feet of any such property shall, upon conviction, be punished in accordance with Subsection D of this Section.

B. Lack of knowledge that the prohibited act occurred on or within one thousand feet of school property shall not be a defense.

C. For purposes of this Section:

(1) "School" means any public or private elementary, secondary, vocational-technical school, or any public or private college or university in Louisiana.

(2) "School property" means all property used for school purposes, including but not limited to school playgrounds, as well as any building or area owned by the state or by a political subdivision and used or operated as a playground or recreational facility and all parks and recreational areas administered by the office of state parks.

D. Whoever violates the provisions of this Section shall be imprisoned at hard labor for not less than five nor more than fifteen years; and may, in addition, be sentenced to pay a fine of not more than twenty-five thousand dollars. At least three years of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence.

E. The sentence imposed pursuant to the provisions of this Section shall be served consecutively with the sentence imposed pursuant to the provisions of R.S. 40:983.

Acts 2004, No. 875, §1.



RS 40:984 - Powers of enforcement personnel

§984. Powers of enforcement personnel

The Board of Pharmacy's authorized employees may:

(1) Carry firearms.

(2) Execute and serve search warrants, arrest warrants, administrative inspection warrants, subpoenas, and summonses issued under the authority of this state.

(3) Make arrests without warrant for any offense under this Part on the same basis as provided in Code of Criminal Procedure Article 213.

(4) Make seizures of property pursuant to the authority granted under the provisions of this Part.

Added by Acts 1972, No. 634, §1. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 2006, No. 834, §1.



RS 40:985 - Search warrants

§985. Search warrants

A search warrant relating to offenses involving controlled dangerous substances may be authorized to be served at any time of the day or night if the judge or magistrate issuing the warrant is satisfied that there is probable cause to believe that grounds exist for the warrant.

Added by Acts 1972, No. 634, §1.



RS 40:986 - Administrative inspections and warrants

§986. Administrative inspections and warrants

A. Issuance and execution of administrative inspection warrants shall be as follows:

(1) Any judge of a state court of record, or any state magistrate of any court of record may, within his jurisdiction, and upon proper oath or affirmation after being satisfied there is probable cause to believe that legal grounds exist for the issuance of such warrant, issue warrants for the purpose of conducting administrative inspections authorized by this part or regulations thereunder, and may authorize seizure of property related to such inspections.

(2) A warrant shall issue only upon an affidavit of any law enforcement officer or employee designated in R.S. 40:984 having knowledge of the facts alleged, sworn to before a judge or magistrate of any court of record and establishing the grounds for issuing the warrant. If the judge or magistrate of any court of record is satisfied that grounds for the application exist or that there is probable cause to believe they exist, he shall issue a warrant identifying the area, premises, building, or conveyance to be inspected, the purpose of such inspection, and, where appropriate, the type of property to be inspected, if any. The warrant shall also identify the item or types of property to be seized, if any. The warrant shall be directed to a person authorized by R.S. 40:984 to execute it. The warrant shall state the grounds for its issuance and the name of the person or persons whose affidavit has been taken in support thereof. It shall command the person to whom it is directed to inspect the area, premises, building, or conveyance identified for the purposes specified, and, where appropriate, shall also direct the seizure of the property specified. The warrant shall direct that it be served during normal business hours. It shall designate the judge or magistrate of any court of record to whom it shall be returned.

(3) A warrant issued pursuant to this section must be executed and returned within ten days of its date. If property is seized pursuant to a warrant, the person executing the warrant shall give to the person from whom or from whose premises the property was taken a copy of the warrant and a receipt for the property taken. The return of the warrant shall be made promptly and shall be accompanied by a written inventory of any property taken. The inventory shall be made in the presence of the person executing the warrant and of the person from whose possession or premises the property was taken. The judge or magistrate of any court of record, upon request, shall deliver a copy of the inventory to the person from whom or from whose premises the property was taken and to the applicant for the warrant.

(4) The judge or magistrate of any court of record who has issued a warrant under this section shall attach to the warrant a copy of the return and all papers filed in connection therewith and shall file them with the clerk of the state court for the judicial district in which the inspection was made.

B. The Board of Pharmacy is authorized to make administrative inspections of controlled premises in accordance with the following provisions:

(1) For purposes of this section only, "controlled premises" means:

(a) Places where persons licensed or exempted from licensing requirements under this part are required to keep records; and

(b) Places including factories, warehouses, establishments, and conveyances where persons licensed or exempted from licensing requirements under this part are permitted to possess, manufacture, compound, process, sell, deliver, or otherwise dispose of any controlled dangerous substance.

(2) When so authorized by an administrative inspection warrant issued pursuant to Subsection A of this Section a law enforcement officer or an employee as designated in R.S. 40:984 hereof, upon presenting the warrant and appropriate credentials to the owner, operator, or agent in charge, shall have the right to enter controlled premises for the purpose of conducting such an administrative inspection.

(3) When so authorized by an administrative inspection warrant, a law enforcement officer or an employee as designated in R.S. 40:984 hereof shall have the right:

(a) To inspect and copy records required by this Part to be kept.

(b) To inspect, within reasonable limits and in a reasonable manner, the controlled premises and all pertinent equipment, finished and unfinished material, containers and labeling found therein, and except as provided in Paragraph (B)(5) of this Section, all other things therein including records, files, papers, processes, controls, and facilities subject to regulation and control by the provisions of this Part or by regulations promulgated by the Board of Pharmacy.

(c) To inventory any stock of any controlled dangerous substance therein and obtain samples of any such substance.

(4) This section shall not be construed to prevent the inspection without a warrant of books and records pursuant to an administrative subpoena issued in accordance with R.S. 40:986 nor shall this section be construed to prevent entries and administrative inspections including seizures of property without a warrant:

(a) With the written consent of the owner, operator, or agent in charge of the controlled premises;

(b) In situations involving inspection of conveyances where there is probable cause to believe that the mobility of the conveyance makes it impracticable to obtain a warrant;

(5) Except when the owner, operator, or agent in charge of the controlled premises so consents in writing, no inspection authorized by this section shall extend to:

(a) Financial data;

(b) Sales data other than shipment data; or

(c) Pricing data.

Added by Acts 1972, No. 634, §1. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 2006, No. 834, §1.



RS 40:987 - Injunctions

§987. Injunctions

Any district court of this state shall have jurisdiction in proceedings in accordance with the rules of such courts to enjoin violations of this part and in accordance with the Code of Civil Procedure and other laws of this state.

Added by Acts 1972, No. 634, §1.



RS 40:988 - Cooperative arrangements; inspections

§988. Cooperative arrangements; inspections

A. The Board of Pharmacy may cooperate with federal and other state agencies in discharging its responsibilities concerning dangerous substances. To this end, it is authorized to:

(1) Arrange for the exchange of information between governmental officials concerning the use and abuse of dangerous substances.

(2) Coordinate and cooperate in training programs on dangerous substance law enforcement at the local and state levels.

(3) Cooperate with the Federal Bureau of Narcotics and Dangerous Drugs by establishing a centralized unit which will receive, catalogue, file, and collect statistics, including records of drug dependent persons and other dangerous substance law offenders within the state, and make such information available for federal, state, and local law enforcement purposes.

(4) Conduct programs of eradication aimed at destroying wild or illicit growth of plant species from which controlled dangerous substances may be extracted.

B.(1) Anything contained in any other provision of Part X of Chapter 4 of Title 40 of the Louisiana Revised Statutes of 1950 to the contrary notwithstanding, the inspections authorized or required by said law, insofar as pharmacists and pharmacies registered and licensed under the Louisiana Board of Pharmacy only are concerned, shall be conducted by the Louisiana Board of Pharmacy, through its duly authorized officers, members, inspectors, agents, and representatives, insofar as pharmacists and pharmacies registered and licensed under the Louisiana Board of Pharmacy are concerned; and compliance with requirements involving security measures, inventories, records, and reports required by said law and/or the regulations promulgated from time to time in connection therewith shall be administratively determined by the Louisiana Board of Pharmacy, insofar as pharmacists and pharmacies registered and licensed under the Louisiana Board of Pharmacy only are concerned.

(2) Anything contained in any other provision of Part X of Chapter 4 of Title 40 of the Louisiana Revised Statutes of 1950 to the contrary notwithstanding, the inspections authorized or required by said law, insofar as physicians licensed to practice medicine by the Louisiana State Board of Medical Examiners only are concerned, shall be conducted by the Louisiana State Board of Medical Examiners, through its duly authorized officers, members, inspectors, agents, and representatives, insofar as physicians licensed to practice medicine by the Louisiana State Board of Medical Examiners are concerned. Compliance with requirements involving security measures, inventories, records, and reports required by said law or the regulations promulgated in connection therewith, or both, shall be administratively determined by the Louisiana State Board of Medical Examiners insofar as physicians licensed to practice medicine by the Louisiana State Board of Medical Examiners only are concerned.

C. Anything contained in any other provision of Part X of Chapter 4 of this Title to the contrary notwithstanding, the inspections authorized or required by said law, insofar as persons licensed by the Louisiana Department of Health including dentists, veterinarians, scientific investigators, hospitals, or other persons licensed, registered, or otherwise permitted to distribute, dispense, conduct research with respect to, or administer a controlled dangerous substance in the course of professional practice or research in this state, shall be conducted and furnished exclusively by the Louisiana Department of Health, through its duly authorized officers, members, inspectors, agents, and representatives, insofar as dentists, veterinarians, scientific investigators, hospitals, or other persons licensed, registered, or otherwise permitted to distribute, dispense, conduct research with respect to, or administer a controlled dangerous substance in the course of professional practice or research in this state registered and licensed under the Louisiana Department of Health are concerned; and compliance with requirements involving security measures, inventories, records, and reports required by said law and/or the regulations promulgated from time to time in connection therewith shall be administratively determined by the Louisiana Department of Health.

Added by Acts 1972, No. 634, §1. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 2006, No. 834, §1.



RS 40:989 - Dangerous chemical substances; butyl nitrite, nitrous oxide, and amyl nitrite; use and transference; penalties

§989. Dangerous chemical substances; butyl nitrite, nitrous oxide, and amyl nitrite; use and transference; penalties

A.(1) It shall be unlawful for any person to inhale, ingest, use, or possess any compound, liquid, or chemical which contains butyl nitrite, isobutyl nitrite, secondary butyl nitrite, tertiary butyl nitrite, and mixtures containing butyl nitrite, isobutyl nitrite, secondary butyl nitrite, or tertiary butyl nitrite.

(2) It shall be unlawful for any person to inhale, ingest, use, or possess any compound, liquid, or chemical which contains nitrous oxide, commonly known as "laughing gas" and any amyl nitrite, commonly known as "poppers" or "snappers".

(3) The provisions hereof do not apply to the possession and use of these substances prescribed as part of the care or treatment of a disease, condition, or injury by a licensed medical or dental practitioner or to the use as part of a manufacturing process or industrial operation.

(4) The provisions of this Section do not apply to the possession, use, or sale of nitrous oxide as a propellant in food preparation for restaurant, food service, or houseware products.

B. It shall be unlawful for any person to possess, buy, sell, or otherwise transfer any substance specified in Subsection A of this Section for the purpose of inducing or aiding any other person to inhale or ingest such substance or otherwise violate the provisions of Subsection A.

C. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

D. Any person who violates any of the provisions of this Section may, in the discretion of the trial judge, be required to participate in an approved drug rehabilitation program, as a condition of probation.

Acts 1988, No. 777, §1, eff. July 18, 1988; Acts 1992, No. 933, §1, eff. July 9, 1992; Acts 1993, No. 500, §1.



RS 40:989.1 - Unlawful production, manufacture, distribution, or possession of hallucinogenic plants; exceptions

§989.1. Unlawful production, manufacture, distribution, or possession of hallucinogenic plants; exceptions

A.(1) It shall be unlawful for any person knowingly or intentionally to produce, manufacture, distribute, or possess with intent to produce, manufacture, or distribute a material, compound, mixture, or preparation intended for human consumption which contains a hallucinogenic plant.

(2) Whoever violates the provisions of this Subsection shall be sentenced to a term of imprisonment with or without hard labor for not less than two years nor more than ten years and may, in addition, be sentenced to pay a fine of not more than twenty thousand dollars.

B.(1) It shall be unlawful for any person knowingly or intentionally to possess a material, compound, mixture, or preparation intended for human consumption which contains a hallucinogenic plant.

(2) Any person who violates the provisions of this Subsection shall be sentenced to a term of imprisonment with or without hard labor for not more than five years and may, in addition, be sentenced to pay a fine of not more than five thousand dollars.

C. For the purposes of this Section:

(1) "Distribute" means to sell, lease, rent, barter, trade, furnish, supply, or otherwise transfer in exchange for anything of value a material, compound, mixture, or preparation intended for human consumption which contains a hallucinogenic plant.

(2) "Hallucinogenic plant" means any part or portion of any of the following:

(a) Brugmansia arborea.

(b) Amanita muscaria.

(c) Conocybe spp.

(d) Panaeolus spp.

(e) Psilocybe spp.

(f) Stropharia spp.

(g) Vinca rosea.

(h) Ipomoea violacea.

(i) Datura spp.

(j) Pancreatium trianthum.

(k) Kaempferia galanga.

(l) Olmedioperebea sclerophylla.

(m) Mesembryanthemum spp.

(n) Virola spp.

(o) Anadenanthera peregrina.

(p) Anadenanthera colubrina.

(q) Erythina spp.

(r) Genista canariensis.

(s) Mimosa hostilis.

(t) Rhynchosia spp.

(u) Sophora secundiflora.

(v) Peganum harmala.

(w) Banisteriopsis spp.

(x) Tetrapteris methystica.

(y) Heimia salicfolia.

(z) Tabernanthe iboga.

(aa) Prestonia amazonica.

(bb) Lagoehilus inebrians.

(cc) Rivea corymbosa.

(dd) Salvia divinorum.

(ee) Atropa belladonna.

(ff) Hyoscyamus niger.

(gg) Mandragora officinarum.

(hh) Brunfelsia spp.

(ii) Methysticodendron amesianum.

(jj) Latua pubiflora.

(kk) Calea Zacatechichi.

(ll) Physalis subglabrata.

(mm) Solanum carolinense.

(3) "Homeopathic drug" means any drug labeled as being homeopathic which is listed in the Homeopathic Pharmacopeia of the United States, an addendum to it, or its supplements. The potencies of homeopathic drugs are specified in terms of dilution. Homeopathic drug products must contain diluents commonly used in homeopathic pharmaceutics. Drug products containing homeopathic ingredients in combination with non-homeopathic active ingredients are not homeopathic drug products.

(4) "Manufacture" means the production, preparation, propagation, compounding, or processing of a material, compound, mixture, or preparation intended for human consumption which contains a hallucinogenic plant either directly or indirectly by extraction from substances of natural origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis. Manufacturer includes any person who packages, repackages, or labels any container holding a material, compound, mixture, or preparation intended for human consumption which contains a hallucinogenic plant.

(5) "Production" includes the manufacture, planting, cultivation, growing, or harvesting of a hallucinogenic plant.

D. The provisions of this Section shall not apply to the possession, planting, cultivation, growing, or harvesting of a hallucinogenic plant strictly for aesthetic, landscaping, or decorative purposes.

E. The provisions of this Section shall not apply to any dosage form which is legally obtainable from a retail establishment without a prescription and is recognized by the Federal Food and Drug Administration as a homeopathic drug.

F. The provisions of this Section shall not apply to any dosage form which is labeled as a dietary supplement and is manufactured in compliance with the requirements of sections 402(g)(2), 415 and 761 of the Federal Food, Drug and Cosmetic Act (21 U.S.C. 342(g)(2), 350d, 379aa-1).

Acts 2005, No. 159, §1; Acts 2015, No. 373, §1, eff. July 1, 2015.



RS 40:989.2 - Unlawful production, manufacturing, distribution, or possession of prohibited plant products; exceptions

§989.2. Unlawful production, manufacturing, distribution, or possession of prohibited plant products; exceptions

A.(1) It shall be unlawful for any person knowingly or intentionally to produce, manufacture, distribute, or possess with intent to produce, manufacture, or distribute a material, compound, mixture, or preparation which contains a prohibited plant and which meets any of the following criteria:

(a) It is intended to be placed in the oral or nasal cavity.

(b) It is prepared in such a manner as to be suitable for smoking in a pipe or cigarette, or other device.

(c) It is to be burned and inhaled or exhaled in any manner or in any form.

(2) Whoever violates the provisions of this Subsection shall be sentenced to a term of imprisonment with or without hard labor for not more than five years and may, in addition, be sentenced to pay a fine of not more than ten thousand dollars.

B.(1) It shall be unlawful for any person knowingly or intentionally to possess material, compound, mixture, or preparation which contains a prohibited plant and which is intended to be placed in the oral or nasal cavity, is prepared in such a manner as to be suitable for smoking in a pipe or cigarette, or is to be burned and inhaled or exhaled in any manner or in any form.

(2) Any person who violates the provisions of this Subsection shall be fined not more than five hundred dollars, imprisoned for not more than six months, or both.

C. For the purposes of this Section:

(1) "Distribute" means to sell, barter, trade, furnish, supply, or otherwise transfer in exchange for anything of value a material, compound, mixture, or preparation which contains a prohibited plant.

(2) "Homeopathic drug" means any drug labeled as being homeopathic which is listed in the Homeopathic Pharmacopoeia of the United States, an addendum to it, or its supplements. The potencies of homeopathic drugs are specified in terms of dilution. Homeopathic drug products must contain diluents commonly used in homeopathic pharmaceutics. Drug products containing homeopathic ingredients in combination with non-homeopathic active ingredients are not homeopathic drug products.

(3) "Manufacture" means the production, preparation, propagation, compounding, or processing of a material, compound, mixture, or preparation which contains a prohibited plant either directly or indirectly by extraction from substances of natural origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis. Manufacturer includes any person who packages, repackages, or labels any container holding a material, compound, mixture, or preparation which contains a prohibited plant.

(4) "Production" includes the manufacture, planting, cultivation, growing, or harvesting of a prohibited plant.

(5) "Prohibited plant" means any combination of any of the parts, leaves, stems, stalks, seeds, materials, compounds, salts, derivatives, mixtures, preparations, or any resin extracted from any part of the following plants:

(a) Artemisia vulgaris (Mugwort).

(b) Canavalia rosea (Bay bean).

(c) Leonotis leonurus (Lion's tail).

(d) Leonotis nepetifolia (Lion's ear).

(e) Leonurus sibiricus (Honeyweed).

(f) Nelumbo nucifera (Sacred Lotus).

(g) Nymphaea caerulea (Blue Lotus, Egyptian Lotus).

(h) Pedicularis densiflora (Indian warrior).

(i) Salvia divinorum.

(j) Scutellaria nana (Dwarf skullcap).

(k) Turnera diffusa (Damiana).

(l) Zornia latifolia.

D. The provisions of this Section shall not apply to any dosage form which is legally obtainable from a retail establishment without a prescription and is recognized by the United States Food and Drug Administration as a homeopathic drug.

E. The provisions of this Section shall not apply to the possession, planting, cultivation, growing, or harvesting of a prohibited plant strictly for aesthetic, landscaping, or decorative purposes.

F. The provisions of this Section shall not apply to any dosage form which is labeled as a dietary supplement and is manufactured in compliance with the requirements of sections 402(g)(2), 415 and 761 of the Federal Food, Drug and Cosmetic Act (21 U.S.C. 342(g)(2), 350d, 379aa-1).

Acts 2010, No. 565, §1; Acts 2015, No. 373, §1, eff. July 1, 2015.



RS 40:989.3 - Unlawful distribution of products containing Mitragyna speciosa to minors; penalties

§989.3. Unlawful distribution of products containing Mitragyna speciosa to minors; penalties

A. It shall be unlawful for any person to distribute any product containing Mitragyna speciosa to a minor.

B. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 2012, No. 355, §1, eff. May 31, 2012.



RS 40:990 - Burden of proof; liabilities

§990. Burden of proof; liabilities

A. It shall not be necessary for the state to negate any exemption or exception set forth in this part in any complaint, information, indictment or other pleading or in any trial, hearing, or other proceeding under this part, and the burden of proof of any such exemption or exception shall be upon the person claiming its benefit.

B. In the absence of proof that a person is the duly authorized holder of an appropriate registration or order form issued under this part, he shall be presumed not to be the holder of such registration or form, and the burden of proof shall be upon him to rebut such presumption.

C. No liability shall be imposed by virtue of this Part upon any duly authorized law enforcement officer, the Board of Pharmacy or its employees as provided in R.S. 40:984 engaged in the enforcement of any law, regulation, or municipal ordinance relating to controlled dangerous substances.

Added by Acts 1972, No. 634, §1; Acts 2006, No. 834, §1.



RS 40:991 - Prescription for controlled dangerous substances; proof of valid prescription; time period for raising defense; notice to prosecution

§991. Prescription for controlled dangerous substances; proof of valid prescription; time period for raising defense; notice to prosecution

A. An individual who claims possession of a valid prescription for any controlled dangerous substance as a defense to a violation of the provisions of the Uniform Controlled Dangerous Substances Law shall have the obligation to produce sufficient proof of a valid prescription to the appropriate prosecuting office. Production of the original prescription bottle with the defendant's name, the pharmacist's name, and prescription number shall be sufficient proof of a valid prescription as provided for in this Section.

B. As used in this Section, "controlled dangerous substance" shall have the same meaning as provided in R.S. 40:961(7) and "prescription" shall have the same meaning as provided in R.S. 40:961(33).

C. Any individual who claims the defense of a valid prescription for any controlled dangerous substance shall raise this defense before commencement of the trial through a motion to quash.

Acts 2009, No. 265, §1.



RS 40:992 - Education and research

§992. Education and research

A. The Board of Pharmacy is authorized to carry out educational programs designed to prevent and deter misuse and abuse of controlled dangerous substances. In connection with such programs it is authorized to:

(1) Promote better recognition of the problems of misuse and abuse of controlled dangerous substances within the regulated industry and among interested groups and organizations.

(2) Assist the regulated industry and interested groups and organizations in contributing to the reduction of misuse and abuse of controlled dangerous substances.

(3) Consult with interested groups and organizations to aid them in solving administrative and organizational problems.

(4) Evaluate procedures, projects, techniques, and controls conducted or proposed as part of educational programs on misuse and abuse of controlled dangerous substances.

(5) Disseminate to the industry and the general public the results of research on misuse and abuse of controlled dangerous substances to promote a better public understanding of what problems exist and what can be done to combat them.

(6) Assist in the education and training of state and local law enforcement officials in their efforts to control misuse and abuse of controlled dangerous substances.

B. The Board of Pharmacy is authorized to encourage research on misuse and abuse of controlled dangerous substances. In connection with such research and in furtherance of the enforcement of this Part, it is authorized to:

(1) Establish methods to assess accurately the effects of controlled dangerous substances and to identify and characterize controlled dangerous substances with potential for abuse.

(2) Make studies and undertake programs of research to:

(a) Develop new or improved approaches, techniques, systems, equipment and devices to strengthen the enforcement of this Part.

(b) Determine patterns of misuse and abuse of controlled dangerous substances and the social effects thereof.

(c) Improve methods for preventing, predicting, understanding and dealing with the misuse and abuse of controlled dangerous substances.

(3) Enter into contracts with public agencies or institutions of higher education, for the purpose of conducting research, demonstrations, or special projects which bear directly on misuse and abuse of controlled dangerous substances.

C. The Board of Pharmacy may authorize persons engaged in research on the use and effects of dangerous substances to withhold the names and other identifying characteristics of persons who are the subjects of such research. Persons who obtain this authorization shall not be compelled, in any civil, criminal, administrative, legislative, or other proceeding to identify the subjects of research for which authorization was obtained.

D. The Board of Pharmacy may authorize the possession and distribution of controlled dangerous substances by persons engaged in research in accordance with rules promulgated by the department. Persons who obtained this authorization shall be exempt from state prosecution for possession and distribution of dangerous substances to the extent authorized by the Board of Pharmacy.

E. The Board of Pharmacy, with the concurrence and under the supervision and control of the chief law enforcement officer of the jurisdiction wherein the program is conducted, may authorize the possession and exhibition for educational purposes only of controlled dangerous substances by persons employed by local and state law enforcement agencies engaged in educational programs in accordance with rules promulgated by the Board of Pharmacy. Persons acting pursuant to this authorization shall be exempt from state and local prosecution for the possession and distribution of dangerous substances to the extent authorized by the Board of Pharmacy. The Board of Pharmacy shall coordinate and evaluate the training programs of the various law enforcement agencies to ensure compliance with the rules promulgated regulating the possession and exhibition of controlled dangerous substances for educational purposes.

Added by Acts 1972, No. 634, §1. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 1984, No. 218, §1; Acts 2006, No. 834, §1.



RS 40:993 - Pending proceedings

§993. Pending proceedings

A. Prosecutions, for any violation of law occurring prior to July 26, 1972, shall not be affected by this part or abated by reason thereof.

B. Civil seizures, forfeitures and injunctive proceedings commenced prior to July 26, 1972 shall not be affected by this part or abated by reason thereof.

C. All administrative proceedings pending before the department on July 26, 1972 shall be continued and brought to final determination in accordance with laws and regulations in effect prior to July 26, 1972. Such drugs placed under control prior to enactment of this Part, which are not listed within Schedules I through V, shall automatically be controlled and listed in the appropriate schedule.

D. The provisions of this part shall be applicable to violations of law, seizures and forfeiture, injunctive proceedings, administrative proceedings and investigations which occur following July 26, 1972.

Added by Acts 1972, No. 634, §1. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:994 - Continuation of regulations

§994. Continuation of regulations

Any orders, rules, and regulations which have been promulgated under any law affected by this Part, and which are in effect on the day preceding enactment of this Section, shall continue in effect until modified, superseded, or repealed.

Added by Acts 1972, No. 634, §1. Amended by Acts 1977, No. 649, §1; Acts 2006, No. 834, §1.



RS 40:995 - Short title

§995. Short title

This part may be cited as the Uniform Controlled Dangerous Substances Law.

Added by Acts 1972, No. 634, §1.



RS 40:996.1 - Legislative findings

§996.1. Legislative findings

A. For more than sixty years, the Louisiana Legislature enacted laws to protect the public from the detrimental effects of misusing substances which are susceptible to abuse or which lead to addiction.

B. Act No. 634 of the 1972 Regular Session incorporated protections regarding controlled dangerous substances into the Louisiana Uniform Controlled Dangerous Substances Law.

C. In 2009 and 2010, Louisiana began experiencing increased incidents of individuals consuming synthetic cannabinoids as alternatives to marijuana, as well as increased incidents of individuals consuming substances which mimic the effects of amphetamines and cocaine and which are marketed as bath salts, fertilizer, and insect repellent.

D. These substances, which have been sold throughout Louisiana in retail establishments, have produced symptoms such as high blood pressure, severe hallucinations, anxiety, vomiting, seizures, delusions, and suicidal thoughts.

E. The chemical compositions of these substances make them relatively easy to alter by chemists resulting in the rapid production of new substances which circumvent statutes outlawing the production, manufacture, possession, and distribution of controlled dangerous substances having similar abuse potential and pharmacological effects.

F. These substances have not been approved by the United States Food and Drug Administration as being safe for human consumption, are not subject to any quality control measures in their preparation, and do not have established dosages, making them extremely dangerous and potentially lethal.

G. These substances have a high potential for abuse and no acceptable medical use in treatment in the United States. There is a lack of accepted safety for use of the substances under medical supervision making these substances highly addictive and potentially lethal.

H. Article II, Section 1 of the Louisiana Constitution provides that the powers of government are divided into a legislative, executive, and judicial branch. Article II, Section 2 of the Louisiana Constitution provides that not one of these branches shall exercise power belonging to either of the other branches.

I. The Louisiana Legislature recognizes that the Louisiana Supreme Court, in State v. All Pro Paint & Body Shop, Inc., 639 So. 2d 707 (La. 1994), outlined a three-prong test to evaluate the constitutionality of a statutory delegation of legislative authority. The test provided that a statute delegating authority to an administrative agency is constitutionally valid if the enabling statute contains a clear expression of legislative policy, prescribes sufficient standards to guide the agency in the execution of that policy, and has adequate procedural safeguards to protect against abuse of discretion by that agency.

J. The Louisiana Legislature has a compelling interest in protecting the health, safety, and welfare of its citizens against the detrimental and deadly effects of these substances.

K. The options for the legislature to address the imminent hazard to the health, safety, and welfare for the people of the state of Louisiana are limited by the provisions of Article III, Section 2 of the Louisiana Constitution, which mandates an annual legislative session and provides mechanisms for the convening of an extraordinary or emergency session.

L. The Louisiana Legislature seeks to provide for a limited delegation of legislative authority within the parameters which have been defined by the Louisiana Supreme Court for the express purpose of protecting the health, safety, and welfare of the citizens of the state from imminent harm.

M. Louisiana law authorizes the secretary of the Louisiana Department of Health to add a substance to the schedules of controlled dangerous substances based upon certain criteria. The provisions of R.S. 40:996.1 through 996.6 are intended to provide additional options for the secretary of the Louisiana Department of Health to address imminent hazards to the public health, safety, and welfare caused by dangerous substances.

Acts 2012, No. 347, §1.



RS 40:996.2 - Definitions

§996.2. Definitions

For the purposes of R.S. 40:996.1 through 996.7, the following terms shall have the following meanings:

(1) "Dangerous substance" means a substance which is not otherwise listed as a controlled dangerous substance and has been determined to be an imminent hazard to the public health, safety, and welfare by the secretary using the criteria and standards prescribed in R.S. 40:996.3.

(2) "Dangerous substance stop order" is a rule adopted by the Louisiana Department of Health pursuant to the provisions of R.S. 40:996.3 and 996.4, declaring that a substance is a dangerous substance which shall not be sold, distributed, manufactured, or dispensed.

Acts 2012, No. 347, §1.



RS 40:996.3 - Declaration of a dangerous substance of the Louisiana Department of Health

§996.3. Declaration of a dangerous substance of the Louisiana Department of Health

A. The secretary may by rule declare that a substance is a dangerous substance. In making a finding that a substance is a dangerous substance, the secretary shall consider the following factors with respect to each substance:

(1) Its actual or relative potential for abuse.

(2) Scientific evidence of its pharmacological effect, if known.

(3) State of current scientific knowledge regarding the substance.

(4) Its history and current pattern of abuse.

(5) Its scope, duration, and level of abuse.

(6) The level of risk to public health.

(7) The likelihood of psychic or physiological dependence.

(8) Whether the substance is an immediate precursor of a substance already controlled by the Uniform Controlled Substances Law.

(9) Whether the substance is an analogue of a substance already controlled by the Uniform Controlled Dangerous Substances Law.

(10) Whether there have been any reported fatalities associated with the substance.

(11) Whether there have been any cases involving the substance reported to the state poison center.

(12) Any other factors or considerations deemed relevant by the secretary.

B. Prior to the adoption of a rule declaring that a substance is a dangerous substance, the secretary shall make all of the following findings and determinations:

(1) The substance has a high potential for abuse.

(2) The substance has no current medical use in treatment in the United States.

(3) There is a lack of accepted safety for use of the substance under medical supervision.

(4) There is an imminent hazard to the health, safety, and welfare of the citizens of Louisiana requiring the substance to be declared a dangerous substance and the issuance of a dangerous substance stop order as authorized by the provisions of this Section.

C. If the secretary has considered the factors provided for in Subsection A of the Section and has made the determinations required by the provisions of Subsection B of this Section, a rule pursuant to the provisions of R.S. 40:996.5 may be adopted declaring the substance a dangerous substance.

D. If the secretary determines that a substance shall be classified as a dangerous substance the rule shall also include a dangerous substance stop order prohibiting the sale, distribution, manufacture, or dispensing of the dangerous substance.

Acts 2012, No. 347, §1.



RS 40:996.4 - Dangerous substance stop order; effects; seizure of dangerous substances; duration of order; validity

§996.4. Dangerous substance stop order; effects; seizure of dangerous substances; duration of order; validity

A. A dangerous substance stop order issued by the secretary pursuant to the provisions of R.S. 40:996.3, shall remain in effect upon adoption of the rule and shall extend through the sixtieth day after final adjournment of the succeeding legislative session. Upon the sixtieth day after final adjournment of the succeeding regular legislative session, the dangerous substance stop order shall be null, void, and of no effect.

B. Upon the adoption of the rule declaring a substance a dangerous substance and the issuance of the dangerous substance stop order, any law enforcement officer may seize any products containing the dangerous substance that are in plain view.

C. Whenever a law enforcement officer, or an agent of the Louisiana Department of Health, has probable cause to believe that any dangerous substance is located within the territorial jurisdiction of such officer, the officer may make application pursuant to Code of Criminal Procedure Article 162 to a court of competent jurisdiction for a search warrant. The warrant shall be executed pursuant to the provisions of Code of Criminal Procedure Articles 163, 164, and 165. In lieu of a return on the warrant, the executing officer shall attach to the search warrant a copy of the receipt required to be provided to the person from whom any such property is seized pursuant to this Section.

D. Any product containing any quantity of the dangerous substance shall be deemed contraband drugs, which are subject to forfeiture pursuant to the provisions of Article I, Section (4)(D) of the Louisiana Constitution.

E. The law enforcement officer seizing any dangerous substance pursuant to Subsections B or C of this Section shall appraise the value of the property seized according to his best judgment at its usual and ordinary retail price and shall deliver to the person found in possession thereof, if any, a receipt showing the fact of seizure, the date of the seizure, the name of the person from whom the property is seized, the location of the seizure, the description of the property seized, and the appraised value of such property.

F. Property seized under this Section shall not be subject to sequestration or attachment but is deemed to be in the custody of the law enforcement agency making the seizure, subject only to the order of the court. The seized property shall be immediately returned to the owner upon expiration of the dangerous substance stop order unless the legislature has enacted a provision to designate the dangerous substance as a controlled dangerous substance. In the event the legislature provides for the dangerous substance to be designated as a controlled dangerous substance, the property seized shall be considered contraband and destroyed immediately by the seizing law enforcement agency unless the seizing law enforcement agency determines that the property will be needed as evidence in a civil or criminal proceeding. If the property is needed as evidence, the law enforcement agency shall place the seized property in a secure facility designated for the holding of evidence, pending further orders of the court.

G. The validity of a rule declaring a substance to be a dangerous substance and issuing a dangerous substance stop order may be determined in an action for declaratory judgment in the Nineteenth Judicial District Court. The Louisiana Department of Health shall be made a party to the action. An action for a declaratory judgment under this Subsection may be brought only by a person to whom such rule is applicable or who would be adversely affected by such rule and only on the grounds that the rule does not meet the criteria for adoption of a dangerous substance stop order as provided for in R.S. 40:996.3. The court shall declare the rule invalid if it finds that there is not sufficient evidence for the adoption of the dangerous substance stop order. Notwithstanding any other provision of law to the contrary, the dangerous substance stop order shall remain in effect until such declaratory judgment is rendered or until it expires as provided for in this Section. The provisions of R.S. 49:963 shall not apply to any action brought pursuant to this Subsection. The provisions of this Subsection are in addition to R.S. 49:963 and shall not limit any action pursuant to R.S. 49:963.

Acts 2012, No. 347, §1.



RS 40:996.5 - Rulemaking; special provisions; procedural safeguards

§996.5. Rulemaking; special provisions; procedural safeguards

A. Notwithstanding any other provision of law to the contrary, if the secretary believes that there is an imminent hazard to the public health, safety, and welfare and the adoption of a rule declaring a substance a dangerous substance and the issuance of a dangerous substance stop order is necessary, a rule may be adopted pursuant to the provisions of this Section.

B. The secretary shall publish a notice of intention to adopt a rule declaring a substance to be a dangerous substance and to issue a dangerous substance stop order regarding the sale, distribution, manufacture, or dispensing of the dangerous substance, in the official state journal at least twice within a fifteen-day period prior to the adoption of the rule.

C. The notice shall provide for all of the following:

(1) An explanation of the basis and rationale for the intended action, a summary of the information, and data supporting the intended action.

(2) The time, the location, and the manner in which interested persons may present their views thereon.

(3) A statement that the intended action complies with the provisions of R.S. 40:996.1 through 996.7.

(4) The text of the proposed rule.

D. The secretary shall afford all interested persons reasonable opportunity to submit data, views, comments, or arguments, orally or in writing. The opportunity for oral presentation or argument shall be granted if requested within five days after the initial publication of the notice as provided for in this Section.

E. The rule shall provide for all of the following:

(1) A recitation of the determinations and findings required by the provisions of R.S. 40:996.3(B) and the reasons for those determinations and findings.

(2) A specific list of the substances declared to be dangerous substances.

(3) A dangerous substance stop order prohibiting the sale, distribution, manufacture, or dispensing of the dangerous substance.

F.(1) The secretary shall transmit and deliver within seven days after the initial publication of the notice in the official journal of the state as provided for in Subsection B of this Section, a copy of any proposed rules to the speaker of the House of Representatives, the president of the Senate, the chairman of the House of Representatives Committee on Health and Welfare and the chairman of the Senate Committee on Health and Welfare for review. The chairmen of such committees shall review the proposed rules to determine whether to conduct legislative oversight hearings.

(2) Legislative oversight shall be in accordance with the provisions of R.S. 49:968, except as provided in this Section.

(3) Any legislative oversight committee hearing approving or finding unacceptable any proposed rules shall be held within fourteen days of receipt of the proposed rules by the presiding officers of each house of the legislature and any action by the governor to disapprove the action of the committee shall be taken within four days of receipt of the report of the committee by the governor.

G. The rule shall become effective thirty days following the initial publication in the official state journal unless an oversight hearing is conducted and the rule is found unacceptable by the oversight committee and the governor does not disapprove of the action taken by the oversight committee. The rule shall remain in effect through the sixtieth day after final adjournment of the succeeding regular legislative session.

H. Except as specifically provided for in this Section, the rule shall be adopted pursuant to the provisions of the Administrative Procedure Act.

Acts 2012, No. 347, §1.



RS 40:996.6 - Violations

§996.6. Violations

A. It is unlawful for any person to sell, distribute, manufacture, or dispense a dangerous substance following the adoption of a dangerous substance stop order.

B. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars, or may be imprisoned for not more than two years in the parish jail, or both.

C. Each day of continued violation shall constitute a separate offense.

Acts 2012, No. 347, §1.



RS 40:996.7 - Pesticide law not affected

§996.7. Pesticide law not affected

The provisions of R.S. 40:996.1 et seq. shall not be construed to apply to any substance regulated by the provisions of the Louisiana Pesticide Law.

Acts 2012, No. 347, §1.



RS 40:1001 - Short title

PART X-A. PRESCRIPTION MONITORING PROGRAM

§1001. Short title

This Part shall be known and may be cited as the "Prescription Monitoring Program Act".

Acts 2006, No. 676, §1, eff. July 1, 2006.



RS 40.1002 - Purpose

§1002. Purpose

The purpose of this Part is to authorize the development, implementation, operation, and evaluation of an electronic system for the monitoring of controlled substances and other drugs of concern that are dispensed in the state or dispensed to an address within the state. The goal of the program is to improve the state's ability to identify and inhibit the diversion of controlled substances and drugs in an efficient and cost-effective manner and in a manner that shall not impede the appropriate utilization of these drugs for legitimate medical purposes.

Acts 2006, No. 676, §1, eff. July 1, 2006.



RS 40:1003 - Definitions

§1003. Definitions

As used in this Part, the following terms shall have the meaning ascribed to them unless the context clearly indicates otherwise:

(1) "Administer" or "administration" means the direct application of a drug to the body of a patient by injection, inhalation, ingestion, or any other means.

(2) "Advisory council" means the entity established in R.S. 40:1005.

(3) "Board" means the Louisiana Board of Pharmacy.

(4) "Controlled substance" means any substance or drug defined, enumerated, or included in federal or state statute or rules, 21 CFR 1308.11-15 or R.S. 40:964, or any substance which may hereafter be designated as a controlled substance by amendment or supplementation of such regulations or statute. "Controlled substance" shall not include distilled spirits, wine, malt beverages, or tobacco.

(5) "Dispense" or "dispensing" means the interpretation, evaluation, and implementation of a prescription drug order, including the preparation and delivery of a drug or device to a patient or patient's agent in a suitable container appropriately labeled for subsequent administration to, or use by, a patient.

(6) "Dispenser" means a person authorized by this state to dispense or distribute to the ultimate user any controlled substance or drug monitored by the program, but shall not include any of the following:

(a) A pharmacy permitted by the board as a hospital pharmacy that dispenses or distributes any controlled substance or drug monitored by the program for the purposes of inpatient hospital care.

(b) A practitioner who dispenses or distributes no more than a single forty-eight-hour supply of such controlled substance or drug to a patient prior to or subsequent to performing an actual procedure on that patient.

(c) A practitioner or other authorized person who administers such controlled substance or drug upon the lawful order of a practitioner.

(d) A wholesale distributor of such controlled substance or drug that is credentialed by the Louisiana Board of Wholesale Drug Distributors.

(e) Repealed by Acts 2013, No. 27, §2, eff. May 23, 2013.

(7) "Distribute" or "distribution" means the delivery of a drug or device other than by administering or dispensing.

(8) "Drug" means any of the following:

(a) Any substance recognized as a drug in the official compendium, or supplement thereto, designated by the board for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in humans or animals.

(b) Any substance intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in humans or other animals.

(c) Any substance other than food intended to affect the structure or any function of the body of humans or other animals.

(9) "Drugs of concern" means drugs other than controlled substances as defined by rule which demonstrate a potential for abuse.

(10) "Patient" means the person or animal who is the ultimate user of a controlled substance or drug monitored by the program for whom a prescription is issued and for whom a controlled substance or drug is dispensed.

(11) "Prescriber" means a licensed health care professional with prescriptive authority.

(12) "Prescription monitoring information" means data submitted to and maintained by the prescription monitoring program.

(13) "Prescription Monitoring Program" or "PMP" means the program established in R.S. 40:1004.

(14) "Procedure" means any dental or medical practice or process described in the current year's version of the American Dental Association's current Dental Terminology or the American Medical Association's Code of Procedural Terminology.

Acts 2006, No. 676, §1, eff. July 1, 2006; Acts 2010, No. 144, §1; Acts 2013, No. 27, §2, eff. May 23, 2013.



RS 40:1004 - Establishment of prescription monitoring program

§1004. Establishment of prescription monitoring program

A. The board shall establish and maintain, in consultation with and upon the recommendation of the advisory council, an electronic system for the monitoring of controlled substances and drugs of concern dispensed in the state or dispensed to an address in the state.

B. In conformity with the Louisiana Public Bid Law, R.S. 38:2211 et seq., the board may contract with a vendor to establish and maintain the electronic monitoring system pursuant to rules promulgated by the board.

C. This Part shall not apply to any person licensed pursuant to R.S. 37:1511 et seq.

Acts 2006, No. 676, §1, eff. July 1, 2006; Acts 2013, No. 27, §1, eff. May 23, 2013.



RS 40:1005 - Advisory council

§1005. Advisory council

A. The advisory council shall consist of the following members, each of whom may appoint a designee:

(1) The president of the Louisiana State Board of Medical Examiners.

(2) The president of the Louisiana State Board of Dentistry.

(3) The president of the Louisiana State Board of Nursing.

(4) The president of the Louisiana State Board of Optometry Examiners.

(5) Repealed by Acts 2013, No. 27, §2, eff. May 23, 2013.

(6) The president of the Louisiana Academy of Physicians Assistants.

(7) The president of the Louisiana Board of Pharmacy.

(8) The superintendent of the Louisiana State Police.

(9) The administrator of the United States Drug Enforcement Administration.

(10) The speaker of the Louisiana House of Representatives.

(11) The president of the Louisiana Senate.

(12) The chairman of the House Committee on Health and Welfare.

(13) The chairman of the Senate Committee on Health and Welfare.

(14) The secretary of the Louisiana Department of Health.

(15) The president of the Louisiana State Medical Society.

(16) The president of the Louisiana Dental Association.

(17) The president of the Louisiana Association of Nurse Practitioners.

(18) The president of the Optometry Association of Louisiana.

(19) The president of the Louisiana Pharmacists Association.

(20) The president of the Louisiana Independent Pharmacies Association.

(21) The president of the National Association of Chain Drug Stores.

(22) The president of the Louisiana Sheriffs' Association.

(23) The president of the Louisiana District Attorneys Association.

(24) The president of the Pharmaceutical Research and Manufacturers of America.

(25) The president of the Louisiana Academy of Medical Psychologists.

(26) Repealed by Acts 2013, No. 27, §2, eff. May 23, 2013.

B. The members of the advisory council shall serve at the pleasure of their respective appointing authorities, eleven of whom shall constitute a quorum for the transaction of all business. The members shall elect a chairman and vice chairman whose duties shall be established by the advisory council. The board shall fix a time and place for regular meetings of the advisory council, which shall meet at least quarterly. The advisory council shall establish policies and procedures necessary to carry out its duties.

C. The board shall seek, and the advisory council shall provide, information and advice regarding the development and operation of the electronic monitoring system, including but not limited to the following:

(1) Which controlled substances should be monitored.

(2) Which drugs of concern demonstrate a potential for abuse and should be monitored.

(3) Design and implementation of educational courses identified in R.S. 40:1008.

(4) The methodology to be used for analysis and interpretation of prescription monitoring information.

(5) Design and implementation of a program evaluation component.

(6) Identification of potential additional members to the advisory council.

Acts 2006, No. 676, §1, eff. July 1, 2006; Acts 2010, No. 142, §1; Acts 2010, No. 144, §1; Acts 2013, No. 27, §2, eff. May 23, 2013.



RS 40:1006 - Reporting of prescription monitoring information

§1006. Reporting of prescription monitoring information

A. Each dispenser shall submit to the board information regarding each prescription dispensed for a controlled substance or drug monitored by the program. The information submitted for each prescription shall include, at a minimum, data relative to the identification of the following elements of the transaction:

(1) Prescriber information.

(2) Patient information.

(3) Prescription information.

(4) Controlled substance or drug information.

(5) Dispenser information.

B. Each dispenser shall submit the required information in accordance with transmission methods and frequency established by the board. Each eligible prescription transaction shall be reported no later than the next business day after the date of dispensing.

C. The board may issue a waiver to a dispenser who is unable to submit prescription information by electronic means. The waiver shall state the format and frequency with which the dispenser shall submit the required information. The board may issue an exemption from the reporting requirement to a dispenser whose practice activities are inconsistent with the intent of the program. The board may rescind any previously issued exemption without the need for an informal or formal hearing.

D. Any person or entity required to report information concerning prescriptions to the board or to its designated agent pursuant to the requirements of this Part shall not be liable to any person or entity for any claim of damages as a result of the act of reporting the information and no lawsuit may be predicated thereon. Any person or entity who submits report information in good faith containing prescription information that is not the subject of the PMP shall not be liable to any person or entity for any claim of damages and no lawsuit may be predicated thereon.

E. The Prescription Monitoring Program's agents, a dispenser, or a prescriber may report suspected violations of this Section or violations of any law to any local, state, out-of-state, or federal law enforcement agency, or the appropriate prosecutorial agency for further investigation or prosecution.

F. No agent, dispenser, or prescriber who in good faith reports suspected violations as provided for in Subsection E of this Section shall be liable to any person or entity for any claim of damages as a result of the act of reporting the information, and no lawsuit may be predicated thereon.

G. The board shall establish by rulemaking standards for the retention, archiving, and destruction of prescription monitoring information.

Acts 2006, No. 676, §1, eff. July 1, 2006; Acts 2009, No. 129, §1; Acts 2009, No. 314, §1; Acts 2010, No. 488, §1, eff. June 22, 2010; Acts 2014, No. 472, §1; Acts 2016, No. 189, §1.



RS 40:1007 - Access to prescription monitoring information

§1007. Access to prescription monitoring information

A. Except as provided in Subsections C, D, E, F, G, H, and I of this Section, prescription monitoring information submitted to the board shall be protected health information, not subject to public or open records law, including but not limited to R.S. 44:1 et seq., and not subject to disclosure. Prescription monitoring information shall not be available for civil subpoena from the board nor shall such information be disclosed, discoverable, or compelled to be produced in any civil proceeding nor shall such records be deemed admissible as evidence in any civil proceeding for any reason. Notwithstanding this provision, law enforcement and professional licensing, certification, or regulatory agencies may utilize prescription monitoring information in the course of any investigation and subsequent criminal and administrative proceedings, but only in accordance with federal and state law and the requirements of this Part.

B. The board shall maintain procedures to ensure that the privacy and confidentiality of patients and patient information collected, recorded, transmitted, and maintained is not disclosed to persons or entities except as in Subsections C, D, E, F, G, H, and I of this Section.

C. The board shall review the prescription monitoring information. If there is reasonable suspicion to believe a breach of professional or occupational standards may have occurred, the board shall notify the appropriate professional licensing agency with jurisdiction over prescribers or dispensers and shall provide prescription monitoring information required for an investigation.

D. The board shall provide prescription monitoring information to public or private entities, whether located in or outside of the state, for public research, policy, or educational purposes, but only after removing information that identifies or could be reasonably used to identify prescribers, dispensers, and individual patients or persons who received prescriptions from prescribers.

E. The following persons, after successful completion of the educational courses identified in R.S. 40:1008, may access prescription monitoring information at no cost and in the same or similar manner, and for the same or similar purposes, as those persons are authorized to access similar protected health information under federal and state law and regulation:

(1) Persons authorized to prescribe or dispense controlled substances or drugs of concern, or their delegates as defined by rule, for the purpose of providing medical or pharmaceutical care for their patients, or for verifying their prescribing records.

(2) Designated representatives from the professional licensing, certification, or regulatory agencies of this state or another state charged with administrative oversight of those professionals engaged in the prescribing or dispensing of controlled substances or other drugs of concern.

(3) Designated representatives from the Louisiana Medicaid program regarding Medicaid program recipients.

(4) Designated representatives of the board and any vendor or contractor establishing or maintaining the prescription monitoring program.

F. The board may provide a report containing prescription monitoring information upon application of local, state, out-of-state, and federal law enforcement or prosecutorial officials engaged in the administration, investigation, or enforcement of the laws governing controlled substances or other drugs of concern in compliance with and as limited by the relevant requirements of any of the following:

(1) A court order or court-ordered warrant, or a subpoena or summons issued by a judicial officer.

(2) A grand jury subpoena.

(3) An administrative request, including an administrative subpoena or summons, a civil or an authorized investigative demand, or similar process authorized under law, provided by law enforcement to the board, and further, provided all of the following:

(a) The information sought is relevant and material to a legitimate law enforcement inquiry.

(b) The request is specific and limited in scope to the extent reasonably practicable in light of the purpose for which the information is sought.

(c) De-identified information, or limited information that does not identify or could not reasonably lead to the identification of an individual patient, could not reasonably be used.

G. The board may provide prescription monitoring information in response to queries from prescription monitoring programs located in other states, through its participation in a secure interstate data exchange system, and the information may be used by those programs in a manner consistent with this Section.

H. The board may provide prescription monitoring information to authorized users of the prescription monitoring program via a state health information exchange or other third party conduit that has been approved by the board.

I. The board may provide prescription monitoring information to an individual who requests his personal prescription monitoring information in accordance with procedures established by board regulation.

J. The board and the advisory council shall be immune from civil liability arising from inaccuracy of any of the information submitted to the board pursuant to this Part.

Acts 2006, No. 676, §1, eff. July 1, 2006; Acts 2010, No. 488, §1, eff. June 22, 2010; Acts 2012, No. 352, §1; Acts 2013, No. 110, §1; Acts 2015, No. 22, §1.



RS 40:1008 - Education and treatment

§1008. Education and treatment

A. The board shall, in consultation with and upon the recommendation of the advisory council, implement the following education courses:

(1) An orientation course during the implementation phase of the prescription monitoring program.

(2) A course for persons who are authorized to access the prescription monitoring information, but who did not participate in the orientation course.

(3) A course for persons who are authorized to access the prescription monitoring information, but who have violated the laws or breached occupational standards involving the prescribing, dispensing, or use of any controlled substances or drugs monitored by the prescription monitoring program.

(4) A continuing education course for health care providers or professionals on prescribing practices, pharmacology, and the identification, treatment, and referral of a patient addicted to or abusing controlled substances or drugs monitored by the prescription monitoring program.

B. The board shall, in consultation with and upon recommendation of the advisory council, implement an educational program to inform the public about the use, diversion and abuse of, addiction to, and treatment for the addiction to controlled substances or drugs monitored by the prescription monitoring program.

C. The board shall, upon reasonable suspicion, refer potential or alleged impaired prescribers and dispensers to the appropriate professional licensing or certification agency to ensure intervention, treatment, and ongoing monitoring and follow-up.

Acts 2006, No. 676, §1, eff. July 1, 2006.



RS 40:1009 - Unlawful acts and penalties

§1009. Unlawful acts and penalties

A. A dispenser who fails to submit prescription monitoring information to the board as required by this Part shall be referred to the appropriate professional licensing, certification, or regulatory agency for administrative sanctions as deemed appropriate by that agency.

B. A person or entity authorized to possess prescription monitoring information pursuant to this Part who knowingly discloses such information in violation of this Part shall be referred to the appropriate professional licensing, certification, or regulatory agency for administrative sanctions as deemed appropriate by that agency and may, upon criminal conviction, be imprisoned, with or without hard labor, for not more than five years, and in addition, may be fined not more than five thousand dollars.

C. A person or entity authorized to possess prescription monitoring information pursuant to this Part who uses such information in a manner or for a purpose in violation of this Part shall be referred to the appropriate professional licensing, certification, or regulatory agency for administrative sanctions as deemed appropriate by that agency and may, upon criminal conviction, be imprisoned, with or without hard labor, for not more than five years, and in addition, may be fined not more than five thousand dollars.

Acts 2006, No. 676, §1, eff. July 1, 2006.



RS 40:1010 - Evaluation; data analysis; reporting

§1010. Evaluation; data analysis; reporting

A. The board shall, in consultation with and upon recommendation of the advisory council, design and implement an evaluation component to identify cost benefits of the prescription monitoring program and other information relevant to policy, research, and education involving controlled substances and drugs monitored by the prescription monitoring program.

B. The board shall report to the appropriate legislative oversight committees on a periodic basis, but in no case less than annually, the cost benefits and other information contained in Subsection A of this Section.

Acts 2006, No. 676, §1, eff. July 1, 2006.



RS 40:1011 - Rules and regulations

§1011. Rules and regulations

In accordance with the Administrative Procedure Act, R.S. 49:950 et seq., the board shall promulgate rules and regulations necessary to implement the provisions of this Part.

Acts 2006, No. 676, §1, eff. July 1, 2006.



RS 40:1012 - Authority to contract

§1012. Authority to contract

In accordance with the Public Bid Law, R.S. 38:2211 et seq., the board shall have the authority to contract with another agency of this state or with a private vendor, as necessary, to ensure the effective operation of the prescription monitoring program. Any contractor shall be bound to comply with provisions regarding confidentiality of prescription information in R.S. 40:1007 and further shall be subject to the penalties specified in R.S. 40:1009 for unlawful acts.

Acts 2006, No. 676, §1, eff. July 1, 2006.



RS 40:1013 - Funding authority

§1013. Funding authority

A. The board shall have the authority to make application for, receive, and administer grant funding from public or private sources for the development, implementation, or enhancement of the prescription monitoring program.

B. In the event the legislature provides full funding for the prescription monitoring program, no fees shall be levied as provided in this Section.

C. The board shall have the authority to levy and collect an annual fee from each of the following practitioners in possession of authority to prescribe or dispense controlled dangerous substances: physicians, podiatrists, dentists, optometrists, advanced practice registered nurses, physician assistants, medical psychologists, or any other person subsequently authorized by law to prescribe controlled dangerous substances. The board shall also have the authority to levy and collect an annual fee from each pharmacy licensed by the board. The annual fee levied and collected from each person enumerated in this Subsection and each pharmacy shall not exceed twenty-five dollars.

D. The board shall not be required to fund any aspect of the prescription monitoring program.

Acts 2006, No. 676, §1, eff. July 1, 2006; Acts 2010, No. 144, §1; Acts 2013, No. 27, §1, eff. May 23, 2013.



RS 40:1014 - Severability

§1014. Severability

If any provision of this Act or application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this Act which can be given effect without the invalid provisions or applications, and to this end the provisions of this Act are severable.

Acts 2006, No. 676, §1, eff. July 1, 2006.



RS 40:1021 - Definitions

PART X-B. TRANSACTIONS IN DRUG RELATED

OBJECTS PROHIBITED

§1021. Definitions

A. As used in this Part, unless the context clearly otherwise indicates, the term "drug paraphernalia" shall mean and include, but not be limited to:

(1) All equipment, products, and materials of any kind which are used, intended for use, or designed for use in planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, testing, analyzing, packaging, repackaging, storing, containing, concealing, injecting, ingesting, inhaling, or otherwise introducing into the human body a controlled substance in violation of the Uniform Controlled Dangerous Substances Law, as scheduled in R.S. 40:964.

(2) Kits used, intended for use, or designed for use in planting, propagating, cultivating, growing, or harvesting of any species of plant which is a controlled substance or from which a controlled substance can be derived.

(3) Kits used, intended for use, or designed for use in manufacturing, compounding, converting, producing, processing, or preparing controlled substances.

(4) Isomerization devices used, intended for use, or designed for use in increasing the potency of any species of plant which is a controlled substance.

(5) Testing equipment used, intended for use, or designed for use in identifying, or in analyzing the strength, effectiveness, or purity of controlled substances.

(6) Diluents and adulterants, such as quinine, hydrochloride, mannitol, mannite, dextrose, and lactose, used, intended for use, or designed for use in cutting controlled substances.

(7) Separation gins and sifters used, intended for use, or designed for use in removing twigs and seeds from, or in otherwise cleaning or refining, marijuana.

(8) Blenders, bowls, containers, spoons, and mixing devices used, intended for use, or designed for use in compounding controlled substances.

(9) Capsules, balloons, envelopes, and other containers used, intended for use, or designed for use in packaging small quantities of controlled substances.

(10) Containers and other objects used, intended for use, or designed for use in storing or concealing controlled substances.

(11) Hypodermic syringes, needles, and other objects used, intended for use, or designed for use in parenterally injecting controlled substances into the human body.

(12) Objects used, intended for use, or designed for use in ingesting, inhaling, or otherwise introducing marijuana, cocaine, hashish, or hashish oil into the human body, such as:

(a) Metal, wooden, acrylic, glass, stone, plastic, or ceramic pipes with or without screens, permanent screens, hashish heads, or punctured metal bowls.

(b) Water pipes.

(c) Carburetion tubes and devices.

(d) Smoking and carburetion masks.

(e) Roach clips, meaning objects used to hold burning material, such as a marijuana cigarette, that has become too small or too short to be held in the hand.

(f) Miniature cocaine spoons, and cocaine vials.

(g) Chamber pipes.

(h) Carburetor pipes.

(i) Electric pipes.

(j) Air-driven pipes.

(k) Chillums.

(l) Bongs.

(m) Ice pipes or chillers.

Added by Acts 1980, No. 669, §1; Acts 2006, No. 676, §3, eff. July 1, 2006.



RS 40:1022 - Determination of drug paraphernalia

§1022. Determination of drug paraphernalia

In determining whether an object is drug paraphernalia, a court or other authority shall consider, in addition to all other legally relevant factors, the following:

(1) Statements by an owner or by anyone in control of the object concerning its use.

(2) The proximity of the object, in time and space, to a direct violation of the Uniform Controlled Dangerous Substances Law.

(3) The proximity of the object to controlled substances.

(4) The existence of any residue of controlled substances on the object.

(5) Direct or circumstantial evidence of the intent of an owner, or of anyone in control of the object, to deliver it to persons whom he knows or should reasonably know intend to use the object to facilitate a violation of the Uniform Controlled Dangerous Substances Law; the innocence of an owner, or of anyone in control of the object, as to a direct violation of the Uniform Controlled Dangerous Substances Law shall not prevent a finding that the object is intended for use or designed for use as drug paraphernalia.

(6) Instructions, oral or written, provided with the object concerning its use.

(7) Descriptive materials accompanying the object which explain or depict its use.

(8) National and local advertising concerning its use.

(9) The manner in which the object is displayed for sale.

(10) Direct or circumstantial evidence of the ratio of sales of the object(s) to the total sales of the business enterprise.

(11) The existence and scope of legitimate use for the object in the community.

(12) Expert testimony concerning its use.

Added by Acts 1980, No. 669, §1; Acts 2006, No. 676, §3, eff. July 1, 2006.



RS 40:1023 - Prohibited acts

§1023. Prohibited acts

A. It is unlawful for any person or corporation, knowing, or under circumstances where one reasonably should know, to sell, lend, rent, lease, give, exchange, or otherwise distribute to any person any drug paraphernalia.

B. It is unlawful for any person or corporation, knowing, or under circumstances where one reasonably should know, to display for sale or possess with the intent to distribute, any drug paraphernalia.

C. It is unlawful for any person to use, or to possess with intent to use, any drug paraphernalia, to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale, or otherwise introduce into the human body a controlled substance in violation of this Part.

D. Repealed by Acts 1990, No. 517, §2, eff. July 18, 1990.

Added by Acts 1980, No. 669, §1; Acts 1990, No. 517, §§1 and 2, eff. July 18, 1990; Acts 2006, No. 676, §3, eff. July 1, 2006.



RS 40:1023.1 - Prohibited acts; unmarried persons under seventeen years of age

§1023.1. Prohibited acts; unmarried persons under seventeen years of age

A. It is unlawful for any person, corporation, or association to sell, lend, rent, lease, give, exchange, exhibit, display, or distribute to any unmarried person under the age of seventeen any drug paraphernalia.

B. The unlawful sale, loan, rent, lease, gift, exchange, exhibition, display, or distribution of drug paraphernalia to any unmarried person under the age of seventeen is the intentional sale, loan, rent, lease, gift, exchange, exhibition, display, or distribution of drug paraphernalia to any unmarried person under the age of seventeen years, at any newsstand, record store, tape store or any other commercial establishment which is open to persons under the age of seventeen years.

C. It shall be unlawful to invite or permit any unmarried person under the age of seventeen to be in any commercial establishment that exhibits or displays any item, material, work, or object of any kind that is defined as drug paraphernalia pursuant to this Part.

D. Lack of knowledge of age or marital status shall not constitute a defense, unless the defendant shows that he had reasonable cause to believe that the minor involved was either married or seventeen years of age or more and that the minor exhibited to the defendant a draft card, driver's license, birth certificate, or other official or apparently official document purporting to establish that such person was either married or seventeen years of age or more.

Acts 1990, No. 398, §1, eff. July 18, 1990; Acts 2006, No. 676, §3, eff. July 1, 2006.



RS 40:1024 - Exceptions; defenses

§1024. Exceptions; defenses

A. Any provision of law to the contrary herein notwithstanding, the provisions of this Part shall not apply to the manufacture, sale, distribution, or advertisement of any product or object designed and sold primarily for scientific research, industrial, veterinary, or agricultural purposes, or for bona fide medical or clinical use.

B. It shall be an affirmative defense that the person to whom the drug related object or advertisement or notice was distributed had a prescription from a licensed medical practitioner or psychiatrist for marijuana or the controlled substance for which the object is primarily intended to be used. It is also an affirmative defense that the drug related object was designed or marketed as useful primarily for veterinary or agricultural purposes.

Added by Acts 1980, No. 669, §1; Acts 2006, No. 676, §3, eff. July 1, 2006.



RS 40:1025 - Penalties

§1025. Penalties

A.(1) The first violation of or failure to comply with any provision of this Part shall subject the offender to a fine not in excess of three hundred dollars, or imprisonment of not more than fifteen days, or both.

(2) A conviction for a violation of the provisions of this Part may not be used as a predicate conviction for enhancement purposes under Subsections B and C of this Section if the offender has not been convicted of any violation of the controlled dangerous substances law for a period of two years from the date of completion of sentence, probation, parole, or suspension of sentence for that conviction. The provisions of this Paragraph shall apply only once with respect to any person.

B. On a second conviction, the offender shall be fined not more than one thousand dollars, or imprisoned for not more than six months, or both.

C. On a third or subsequent conviction, the offender shall be fined not more than two thousand five hundred dollars, or imprisoned, with or without hard labor, for not more than two years, or both.

D. If the second or subsequent conviction is by any person licensed under the occupational license tax law, as provided in R.S. 47:341 et seq., or by such person's manager, agent, servant, or employee, then such person shall forfeit the right to any permit issued thereunder and such permit may be suspended or revoked.

Added by Acts 1980, No. 669, §1; Acts 2006, No. 676, §3, eff. July 1, 2006; Acts 2016, No. 246, §1.



RS 40:1026 - Contraband; condemnation proceedings

§1026. Contraband; condemnation proceedings

All instruments, devices, and objects which are seized after the effective date of this Section, on condemnation as being distributed or possessed in violation of this Part, may be destroyed by the authorities making the seizure, but only after compliance with the following procedure. Within ninety days after any seizure is made after the effective date of this Section, the district attorney shall institute condemnation proceedings in district court by petition, a copy of which shall be served upon the owner of the seized items, if known. If the owner is unknown, notice of the proceedings shall be published once a week for two weeks in the official journal of the parish. The petition shall allege that the seized items were distributed or possessed in violation of this Part. Fifteen days after the filing of the petition, judgment by default shall be entered by the court, and the court shall order the seized items to be destroyed. Otherwise, the case shall proceed as other civil cases in said court. If the prosecution proves, by a preponderance of the evidence, that the seized items were distributed or possessed in violation of the law, the court shall order the seized items to be destroyed.

Added by Acts 1980, No. 669, §1; Acts 2006, No. 676, §3, eff. July 1, 2006.



RS 40:1031 - Purpose

PART X-C. ANIMAL EUTHANASIA WITH

SODIUM PENTOBARBITAL

§1031. Purpose

It is the purpose of this Part to establish a permit system to allow animal control facilities to acquire and administer sodium pentobarbital for the humane euthanasia of sick, homeless, and abandoned animals.

Acts 1987, No. 225, §2; Acts 2006, No. 676, §3, eff. July 1, 2006.



RS 40:1032 - Permit

§1032. Permit

No animal control agency or facility shall purchase, possess, or administer sodium pentobarbital to sick, homeless, injured, or unwanted pets or other domestic and wild animals for their humane euthanasia without the permit required by this Part.

Acts 1987, No. 225, §2; Acts 2006, No. 676, §3, eff. July 1, 2006.



RS 40:1033 - Permit application

§1033. Permit application

Any duly incorporated humane society contracted to perform animal control services by a parish or municipality or any parish or municipal animal control agency may apply to the secretary of the Louisiana Department of Health for a permit to purchase, possess, and administer sodium pentobarbital for the humane euthanasia of animals.

Acts 1987, No. 225, §2; Acts 2006, No. 676, §3, eff. July 1, 2006.



RS 40:1034 - Permit issuance and conditions

§1034. Permit issuance and conditions

A. The secretary shall not issue a permit to purchase, possess, or administer sodium pentobarbital for the humane euthanasia of animals unless the following criteria have been met:

(1) The animal control agency or facility is a duly incorporated humane society contracted to perform animal control services by a parish or municipality or a parish or municipal animal control agency.

(2) The animal control agency has on staff a certified euthanasia technician, as provided in R.S. 37:1551 et seq.

(3) Any other criteria which may be established by the department pursuant to R.S. 40:1036.

B. The permit shall designate a sole responsible person for the duration of the permit to oversee the purchase, possession, and administration of sodium pentobarbital, which such person shall be a certified euthanasia technician.

Acts 1987, No. 225, §2; Acts 2006, No. 676, §3, eff. July 1, 2006.



RS 40:1035 - Permit revocation or suspension; inspections

§1035. Permit revocation or suspension; inspections

A. The secretary may revoke or suspend any permit issued hereunder if it is determined that sodium pentobarbital is being used for any purpose other than humane animal euthanasia or that the permitted facility has failed to abide by the regulations promulgated by the secretary for the safe and efficient purchase, possession, or administration of sodium pentobarbital.

B. The department shall inspect any permitted animal control facility to determine compliance with this Chapter or any rules or regulations promulgated pursuant thereto.

Acts 1987, No. 225, §2; Acts 2006, No. 676, §3, eff. July 1, 2006.



RS 40:1036 - Rules and regulations

§1036. Rules and regulations

The department may promulgate any rules and regulations necessary to effectuate the purposes of this Chapter.

Acts 1987, No. 225, §2; Acts 2006, No. 676, §3, eff. July 1, 2006.



RS 40:1041 - Transactions involving proceeds from drug offenses

PART X-D. TRANSACTIONS INVOLVING PROCEEDS

FROM CONTROLLED DANGEROUS SUBSTANCES ACTIVITY

§1041. Transactions involving proceeds from drug offenses

A. It is unlawful for any person knowingly or intentionally to conduct a financial transaction involving proceeds known to be derived from a violation of R.S. 40:966 et seq. when the transaction is designed in whole or in part to conceal or disguise the nature, location, source, ownership, or the control of the proceeds known to be derived from such violation or to avoid a transaction reporting requirement under state or federal law.

B. It is unlawful for any person knowingly or intentionally to give, sell, transfer, trade, invest, conceal, transport, maintain an interest in, or otherwise make available anything of value known to be for the purpose of committing or furthering the commission of any violation of R.S. 40:966 et seq.

C. It is unlawful for any person knowingly or intentionally to direct, plan, organize, initiate, finance, manage, supervise, or facilitate the transportation or transfer of proceeds known to be derived from any violation of R.S. 40:966 et seq.

D. It is unlawful for any person to knowingly or intentionally receive or acquire proceeds derived from any violation of R.S. 40:966 et seq., or to knowingly or intentionally engage in any transaction involving proceeds from any such violations. The provisions of this Section shall not include any transaction between an individual and his attorney, that is necessary to preserve that individual's right to representation by counsel, as guaranteed by the Sixth Amendment of the United States Constitution, and Article I Section 13 of the Constitution of Louisiana. However, this shall not affect the right of the state to seek and obtain forfeiture of any proceeds derived from a violation of R.S. 40:966 et seq., as provided by R.S. 40:2601 through 2622.

E. Any person who is convicted of violating this Section shall be imprisoned for not more than ten years, with or without hard labor, or fined not more than ten thousand dollars, or both.

Added by Acts 1989, No. 370, §1; Acts 2004, No. 165, §1; Acts 2006, No. 676, §3, eff. July 1, 2006.



RS 40:1046 - Prescription of marijuana for therapeutic use; rules and regulations; Louisiana Board of Pharmacy and the adoption of rules and regulations relating to the dispensing of prescribed marijuana for therapeutic use; the Department of Agriculture and Forestry and the licensure of a production facility

PART X-E. THERAPEUTIC USE OF MARIJUANA

NOTE: R.S. 40:1046, as amended by Acts 2016, No. 96, §1, effective until USDEA reclassifies marijuana from a Schedule I drug to a Schedule II drug.

§1046. Recommendation of marijuana for therapeutic use; rules and regulations; Louisiana Board of Pharmacy and the adoption of rules and regulations relating to the dispensing of recommended marijuana for therapeutic use; the Department of Agriculture and Forestry and the licensure of a production facility

A.(1) Notwithstanding any other provision of this Part, a physician licensed by and in good standing with the Louisiana State Board of Medical Examiners to practice medicine in this state and who is domiciled in this state may recommend, in any form as permitted by the rules and regulations of the Louisiana Board of Pharmacy except for inhalation, and raw or crude marijuana, tetrahydrocannabinols, or a chemical derivative of tetrahydrocannabinols for therapeutic use by patients clinically diagnosed as suffering from a debilitating medical condition.

(2)(a) For purposes of this Subsection, "debilitating medical condition" means cancer, positive status for human immunodeficiency virus, acquired immune deficiency syndrome, cachexia or wasting syndrome, seizure disorders, epilepsy, spasticity, Crohn's disease, muscular dystrophy, or multiple sclerosis.

(b) If the United States Food and Drug Administration approves the use of medical marijuana in the same form provided for in this Part for any debilitating medical condition specifically identified in this Paragraph, that medical condition shall no longer be covered by the provisions of this Part.

(c) If the United States Food and Drug Administration approves the use of medical marijuana in a form or derivative different than provided for in this Part for any debilitating medical condition specifically identified in this Paragraph, the disease state shall remain covered by the provisions of this Part. The patient shall first be treated by the approved form or derivative of medical marijuana through utilization of step therapy or fail first protocols. If, after use of the United States Food and Drug Administration approved form or derivative of medical marijuana, the physician determines that the preferred treatment required under step therapy or fail first protocol has been ineffective in the treatment of the patient's debilitating medical condition, he may recommend the form of medical marijuana provided for in this Part for use by the patient as medically necessary.

(3) For purposes of this Part, "recommend" or "recommended" means an order from a physician domiciled in Louisiana and licensed and in good standing with the Louisiana State Board of Medical Examiners and authorized by the board to recommend medical marijuana that is patient-specific and disease-specific in accordance with Paragraph (2) of this Subsection, and is communicated by any means allowed by the Louisiana Board of Pharmacy to a Louisiana-licensed pharmacist in a Louisiana-permitted dispensing pharmacy as described in Subsection G of this Section, and is preserved on file as required by Louisiana law or federal law regarding medical marijuana.

(4) Physicians shall recommend use of medical marijuana for treatment of debilitating medical conditions in accordance with rules and regulations promulgated by the Louisiana State Board of Medical Examiners.

(5) The Louisiana State Board of Medical Examiners shall submit to the Senate and House committees on health and welfare on an annual basis not less than sixty days prior to the beginning of the regular session of the legislature a report as to any additional diseases or medical conditions that should be added to the list of eligible diseases and conditions for recommendation.

B. The Louisiana State Board of Medical Examiners shall promulgate rules and regulations authorizing physicians licensed to practice in this state to recommend marijuana for therapeutic use by patients as described in Subsection A of this Section. Any rules published by the Louisiana State Board of Medical Examiners on or before January 1, 2016, that describe the physician's authority to prescribe should be repromulgated to indicate that he is "recommending" use of therapeutic marijuana.

C.(1) The Louisiana Board of Pharmacy shall adopt rules relating to the dispensing of recommended marijuana for therapeutic use. Any rules published by the Louisiana Board of Pharmacy on or before January 1, 2016, that describe the pharmacist as dispensing medical marijuana based on a physician's prescription should be repromulgated to indicate that the physician is "recommending" use of therapeutic marijuana.

(2) The rules shall include but not be limited to:

(a) Standards, procedures, and protocols for the effective use of recommended marijuana for therapeutic use as authorized by state law and related rules and regulations.

(b) Standards, procedures, and protocols for the dispensing and tracking of recommended therapeutic marijuana in Louisiana.

(c) Procedures and protocols to provide that no recommended therapeutic marijuana may be dispensed from, produced from, obtained from, sold to, or transferred to a location outside of this state.

(d) The establishment of standards, procedures, and protocols for determining the amount of usable recommended therapeutic marijuana that is necessary to constitute an adequate supply to ensure uninterrupted availability for a period of one month, including amounts for topical treatments.

(e) The establishment of standards, procedures, and protocols to ensure that all recommended therapeutic marijuana dispensed is consistently pharmaceutical grade.

(f) The establishment of standards and procedures for the revocation, suspension, and nonrenewal of licenses.

(g) The establishment of other licensing, renewal, and operational standards which are deemed necessary by the Louisiana Board of Pharmacy.

(h) The establishment of standards and procedures for testing recommended therapeutic marijuana samples for levels of tetrahydrocannabinol (THC) or other testing parameters deemed appropriate by the Louisiana Board of Pharmacy.

(i) The establishment of health, safety, and security requirements for dispensers of recommended therapeutic marijuana.

(j) Licensure of dispensers of recommended therapeutic marijuana.

(k) The establishment of financial requirements for applicants of therapeutic marijuana dispensing pharmacy license under which each applicant demonstrates the following:

(i) The financial capacity to operate a therapeutic marijuana dispensing pharmacy.

(ii) The ability to maintain an escrow account in a financial institution headquartered in Louisiana in an amount of two million dollars, if required by the Louisiana Board of Pharmacy.

D. Nothing in this Section shall be construed to prohibit the Louisiana State Board of Medical Examiners or the Louisiana Board of Pharmacy from adopting emergency rules as otherwise provided for in the Administrative Procedure Act.

E. Marijuana, tetrahydrocannabinols, or a chemical derivative of tetrahydrocannabinols recommended pursuant to this Section shall be dispensed in person from a licensed pharmacy in good standing located in Louisiana.

F. A person who recommends and person who dispenses marijuana, tetrahydrocannabinols, or a chemical derivative of tetrahydrocannabinols pursuant to this Section shall review the patient's information in the Prescription Monitoring Program database prior to the recommending and dispensing thereof.

G. The Louisiana Board of Pharmacy shall develop an annual, nontransferable specialty license for a pharmacy to dispense recommended marijuana for therapeutic use and shall limit the number of such licenses granted in the state to no more than ten licensees. The Louisiana Board of Pharmacy shall develop rules and regulations regarding the geographical locations of dispensing pharmacies in Louisiana.

H.(1)(a) The Department of Agriculture and Forestry shall develop the rules and regulations regarding the extraction, processing, and production of recommended therapeutic marijuana and the facility producing therapeutic marijuana. The rules and regulations shall include but not be limited to both of the following minimum standards:

(i) In order to mitigate the risk of bacterial contamination, food-grade ethanol extraction shall be used.

(ii) The extraction and refining process shall produce a product that is food safe and capable of producing pharmaceutical-grade products.

(b) The rules and regulations shall also include but not be limited to the procedures for application, qualifications, eligibility, background checks, and standards for suitability for a license and penalties for violations of the rules and regulations.

(2)(a) The Department of Agriculture and Forestry shall develop an annual, nontransferable specialty license for the production of recommended marijuana for therapeutic use. Other than the licenses granted pursuant to Subparagraph (b) of this Paragraph, the Department of Agriculture and Forestry shall limit the number of such licenses granted in the state to no more than one licensee. The Louisiana State University Agricultural Center and the Southern University Agricultural Center shall have the right of first refusal to be licensed as the production facility, either separately or jointly. If neither of the centers exercise this option, the license shall be awarded pursuant to the requirements provided for in Paragraphs (3) through (5) of this Subsection.

(b) Prior to September 1, 2016, the Louisiana State University Agricultural Center and the Southern University Agricultural Center shall each provide written notice to the commissioner of agriculture and forestry of their intent to be licensed as a production facility, either separately or jointly.

(c) The Louisiana State University Agricultural Center or the Southern University Agricultural Center may conduct research on marijuana for therapeutic use if the center is licensed as a production facility pursuant to this Section.

(3) The license shall be limited to one geographic location as provided for in rule by the Department of Agriculture and Forestry. The geographic location shall be a public record subject to disclosure under the Public Records Law, R.S. 44:1 et seq. The licensee shall permit inspection of the production facility by any elected member of the Louisiana Legislature upon request after receipt of reasonable notice.

(4)(a) The Department of Agriculture and Forestry shall grant the license pursuant to a contract awarded through a competitive sealed bid or a competitive sealed proposal as provided for in R.S. 39:1594 and 1595. The contract for the license shall be subject to the Louisiana Procurement Code and shall not be subject to any exceptions to or other variances from the Louisiana Procurement Code. The contract shall not be awarded under the sole source procurement provisions provided for in R.S. 39:1597.

(b) Any contract for the license awarded pursuant to this Subsection shall not exceed five years.

(c) Any contract, memorandum of understanding, or cooperative endeavor agreement entered into pursuant to this Section shall be a public record subject to disclosure under the Public Records Law, R.S. 44:1 et seq.

(d) Any contract, memorandum of understanding, or cooperative endeavor agreement entered into for services for the cultivation or processing in any way of marijuana pursuant to this Section shall be a public record subject to disclosure under the Public Records Law, R.S. 44:1 et seq.

(e) No person licensed pursuant to this Subsection shall subcontract for services for the cultivation or processing in any way of marijuana if the subcontractor, or any of the service providers in the chain of subcontractors, is owned wholly or in part by any state employee or member of a state employee's immediate family, including but not limited to any legislator, statewide public official, university or community or technical college employee, Louisiana State University Agricultural Center employee, or Southern University Agricultural Center employee. For the purposes of this Paragraph, "immediate family" has the same meaning as provided in R.S. 42:1102.

(f) Any bid for the license awarded pursuant to this Subsection shall include proof of the financial capability of the bidder to operate a therapeutic marijuana production facility including but not limited to a net worth of not less than one million dollars.

(5) No person licensed pursuant to this Subsection shall give or receive anything of value in connection with any contract, memorandum of understanding, or cooperative endeavor agreement executed pursuant to this Subsection except the value that is expressed in the contract, memorandum of understanding, or cooperative endeavor agreement.

(6)(a) The Department of Agriculture and Forestry shall collect the following information from each licensee:

(i) The amount of gross marijuana produced by the licensee during each calendar year.

(ii) The details of all production costs including but not limited to seed, fertilizer, labor, advisory services, construction, and irrigation.

(iii) The details of any items or services for which the licensee subcontracted and the costs of each subcontractor directly or indirectly working for the contractor.

(iv) The amount of therapeutic chemicals produced resulting from the marijuana grown pursuant to this Section.

(v) The amounts paid each year to the licensee related to the licensee's production of therapeutic marijuana pursuant to this Section.

(vi) The amount of therapeutic marijuana distributed to each pharmacy licensed to dispense therapeutic marijuana in this state during each calendar year.

(b) The Department of Agriculture and Forestry shall provide the information collected pursuant to this Paragraph for the previous calendar year in the form of a written report to the Louisiana Legislature no later than February first of each year. The department shall also make a copy of the report required by this Subparagraph available to the public on the Internet.

(7) No company that has made a contribution to a candidate in a Louisiana election governed by the provisions of the Campaign Finance Disclosure Act within the five years prior to bidding for the license, or is controlled wholly or in part by a person who made such a contribution within the five years prior to the company bidding for the license, may be eligible for the license.

(8)(a) The department shall perform the following:

(i) Establish and collect an annual license fee of one hundred thousand dollars and an annual permit fee of one hundred dollars for administrative and inspection costs.

(ii) Collect a nonrefundable application fee of ten thousand dollars.

(iii) Receive an amount not to exceed seven percent of the gross sales.

(b) All fees collected by the department shall be used to fund the expenses relating to the regulation and control of prescribed marijuana for therapeutic use.

I. The levels of THC in any marijuana produced pursuant to this Section shall be reduced to the lowest acceptable therapeutic levels available through scientifically accepted methods.

J. The provisions of this Section shall terminate on January 1, 2020.

NOTE: R.S. 40:1046, as amended by Acts 2016, No. 96, §2, effective when USDEA reclassifies marijuana from a Schedule I drug to a Schedule II drug.

§1046. Prescription of marijuana for therapeutic use; rules and regulations; Louisiana Board of Pharmacy and the adoption of rules and regulations relating to the dispensing of prescribed marijuana for therapeutic use; the Department of Agriculture and Forestry and the licensure of a production facility

A.(1) Notwithstanding any other provision of this Part, a physician licensed by and in good standing with the Louisiana State Board of Medical Examiners to practice medicine in this state and who is domiciled in this state may prescribe, in any form as permitted by the rules and regulations of the Louisiana Board of Pharmacy except for inhalation, and raw or crude marijuana, tetrahydrocannabinols, or a chemical derivative of tetrahydrocannabinols for therapeutic use by patients clinically diagnosed as suffering from a debilitating medical condition .

(2)(a) For purposes of this Subsection, "debilitating medical condition" means cancer, positive status for human immunodeficiency virus, acquired immune deficiency syndrome, cachexia or wasting syndrome, seizure disorders, epilepsy, spasticity, Crohn's disease, muscular dystrophy, or multiple sclerosis.

(b) If the United States Food and Drug Administration approves the use of medical marijuana in the same form provided for in this Part for any debilitating medical condition specifically identified in this Paragraph, that medical condition shall no longer be covered by the provisions of this Part.

(c) If the United States Food and Drug Administration approves the use of medical marijuana in a form or derivative different than provided for in this Part for any debilitating medical condition specifically identified in this Paragraph, the disease state shall remain covered by the provisions of this Part. The patient shall first be treated by the approved form or derivative of medical marijuana through utilization of step therapy or fail first protocols. If, after use of the United States Food and Drug Administration approved form or derivative of medical marijuana, the physician determines that the preferred treatment required under step therapy or fail first protocol has been ineffective in the treatment of the patient's debilitating medical condition, he may prescribe the form of medical marijuana provided for in this Part for use by the patient as medically necessary.

(3) For purposes of this Part, "prescribe" or "prescription" means an order from a physician domiciled in Louisiana and licensed and in good standing with the Louisiana State Board of Medical Examiners and authorized by the board to prescribe medical marijuana that is patient-specific and disease-specific in accordance with Paragraph (2) of this Subsection, and is communicated by any means allowed by the Louisiana Board of Pharmacy to a Louisiana-licensed pharmacist in a Louisiana-permitted dispensing pharmacy as described in Subsection G of this Section, and is preserved on file as required by Louisiana law or federal law regarding medical marijuana.

(4) Physicians shall prescribe the use of medical marijuana for treatment of debilitating medical conditions in accordance with rules and regulations promulgated by the Louisiana State Board of Medical Examiners.

(5) The Louisiana State Board of Medical Examiners shall submit to the Senate and House committees on health and welfare on an annual basis not less than sixty days prior to the beginning of the regular session of the legislature a report as to any additional diseases or medical conditions that should be added to the list of eligible diseases and conditions for recommendation.

B. The Louisiana State Board of Medical Examiners shall promulgate rules and regulations authorizing physicians licensed to practice in this state to prescribe marijuana for therapeutic use by patients as described in Subsection A of this Section.

C.(1) The Louisiana Board of Pharmacy shall adopt rules relating to the dispensing of prescribed marijuana for therapeutic use.

(2) The rules shall include but not be limited to:

(a) Standards, procedures, and protocols for the effective use of prescribed marijuana for therapeutic use as authorized by state law and related rules and regulations.

(b) Standards, procedures, and protocols for the dispensing and tracking of prescribed therapeutic marijuana in Louisiana.

(c) Procedures and protocols to provide that no prescribed therapeutic marijuana may be dispensed from, produced from, obtained from, sold to, or transferred to a location outside of this state.

(d) The establishment of standards, procedures, and protocols for determining the amount of usable prescribed therapeutic marijuana that is necessary to constitute an adequate supply to ensure uninterrupted availability for a period of one month, including amounts for topical treatments.

(e) The establishment of standards, procedures, and protocols to ensure that all prescribed therapeutic marijuana dispensed is consistently pharmaceutical grade.

(f) The establishment of standards and procedures for the revocation, suspension, and nonrenewal of licenses.

(g) The establishment of other licensing, renewal, and operational standards which are deemed necessary by the Louisiana Board of Pharmacy.

(h) The establishment of standards and procedures for testing prescribed therapeutic marijuana samples for levels of tetrahydrocannabinol (THC) or other testing parameters deemed appropriate by the Louisiana Board of Pharmacy.

(i) The establishment of health, safety, and security requirements for dispensers of prescribed therapeutic marijuana.

(j) Licensure of dispensers of prescribed therapeutic marijuana.

(k) The establishment of financial requirements for applicants of therapeutic marijuana dispensing pharmacy license under which each applicant demonstrates the following:

(i) The financial capacity to operate a therapeutic marijuana dispensing pharmacy.

(ii) The ability to maintain an escrow account in a financial institution headquartered in Louisiana in an amount of two million dollars, if required by the Louisiana Board of Pharmacy.

D. Nothing in this Section shall be construed to prohibit the Louisiana State Board of Medical Examiners or the Louisiana Board of Pharmacy from adopting emergency rules as otherwise provided for in the Administrative Procedure Act.

E. Marijuana, tetrahydrocannabinols, or a chemical derivative of tetrahydrocannabinols prescribed pursuant to this Section shall be dispensed in person from a licensed pharmacy in good standing located in Louisiana.

F. A prescriber and dispenser of marijuana, tetrahydrocannabinols, or a chemical derivative of tetrahydrocannabinols pursuant to this Section shall review the patient's information in the Prescription Monitoring Program database prior to the prescribing and dispensing thereof.

G. The Louisiana Board of Pharmacy shall develop an annual, nontransferable specialty license for a pharmacy to dispense prescribed marijuana for therapeutic use and shall limit the number of such licenses granted in the state to no more than ten licensees. The Louisiana Board of Pharmacy shall develop rules and regulations regarding the geographical locations of dispensing pharmacies in Louisiana.

H.(1)(a) The Department of Agriculture and Forestry shall develop the rules and regulations regarding the extraction, processing, and production of prescribed therapeutic marijuana and the facility producing therapeutic marijuana. The rules and regulations shall include but not be limited to both of the following minimum standards:

(i) In order to mitigate the risk of bacterial contamination, food-grade ethanol extraction shall be used.

(ii) The extraction and refining process shall produce a product that is food safe and capable of producing pharmaceutical-grade products.

(b) The rules and regulations shall also include but not be limited to the procedures for application, qualifications, eligibility, background checks, and standards for suitability for a license and penalties for violations of the rules and regulations.

(2)(a) The Department of Agriculture and Forestry shall develop an annual, nontransferable specialty license for the production of prescribed marijuana for therapeutic use. Other than the licenses granted pursuant to Subparagraph (b) of this Paragraph, the Department of Agriculture and Forestry shall limit the number of such licenses granted in the state to no more than one licensee. The Louisiana State University Agricultural Center and the Southern University Agricultural Center shall have the right of first refusal to be licensed as the production facility, either separately or jointly. If neither of the centers exercise this option, the license shall be awarded pursuant to the requirements provided for in Paragraphs (3) through (5) of this Subsection.

(b) Prior to September 1, 2016, the Louisiana State University Agricultural Center and the Southern University Agricultural Center shall each provide written notice to the commissioner of agriculture and forestry of their intent to be licensed as a production facility, either separately or jointly.

(3) The license shall be limited to one geographic location as provided for in rule by the Department of Agriculture and Forestry. The geographic location shall be a public record subject to disclosure under the Public Records Law, R.S. 44:1 et seq. The licensee shall permit inspection of the production facility by any elected member of the Louisiana Legislature upon request after receipt of reasonable notice.

(4)(a) The Department of Agriculture and Forestry shall grant the license pursuant to a contract awarded through a competitive sealed bid or a competitive sealed proposal as provided for in R.S. 39:1594 and 1595. The contract for the license shall be subject to the Louisiana Procurement Code and shall not be subject to any exceptions to or other variances from the Louisiana Procurement Code. The contract shall not be awarded under the sole source procurement provisions provided for in R.S. 39:1597.

(b) Any contract for the license awarded pursuant to this Subsection shall not exceed five years.

(c) Any contract, memorandum of understanding, or cooperative endeavor agreement entered into pursuant to this Section shall be a public record subject to disclosure under the Public Records Law, R.S. 44:1 et seq.

(d) Any contract, memorandum of understanding, or cooperative endeavor agreement entered into for services for the cultivation or processing in any way of marijuana pursuant to this Section shall be a public record subject to disclosure under the Public Records Law, R.S. 44:1 et seq.

(e) No person licensed pursuant to this Subsection shall subcontract for services for the cultivation or processing in any way of marijuana if the subcontractor, or any of the service providers in the chain of subcontractors, is owned wholly or in part by any state employee or member of a state employee's immediate family, including but not limited to any legislator, statewide public official, university or community or technical college employee, Louisiana State University Agricultural Center employee, or Southern University Agricultural Center employee. For the purposes of this Paragraph, "immediate family" has the same meaning as provided in R.S. 42:1102.

(f) Any bid for the license awarded pursuant to this Subsection shall include proof of the financial capability of the bidder to operate a therapeutic marijuana production facility including but not limited to a net worth of not less than one million dollars.

(5) No person licensed pursuant to this Subsection shall give or receive anything of value in connection with any contract, memorandum of understanding, or cooperative endeavor agreement executed pursuant to this Subsection except the value that is expressed in the contract, memorandum of understanding, or cooperative endeavor agreement.

(6)(a) The Department of Agriculture shall collect the following information from each licensee:

(i) The amount of gross marijuana produced by the licensee during each calendar year.

(ii) The details of all production costs including but not limited to seed, fertilizer, labor, advisory services, construction, and irrigation.

(iii) The details of any items or services for which the licensee subcontracted and the costs of each subcontractor directly or indirectly working for the contractor.

(iv) The amount of therapeutic chemicals produced resulting from the marijuana grown pursuant to this Section.

(v) The amounts paid each year to the licensee related to the licensee's production of therapeutic marijuana pursuant to this Section.

(vi) The amount of therapeutic marijuana distributed to each pharmacy licensed to dispense therapeutic marijuana in this state during each calendar year.

(b) The Department of Agriculture and Forestry shall provide the information collected pursuant to this Paragraph for the previous calendar year in the form of a written report to the Louisiana Legislature no later than February first of each year. The department shall also make a copy of the report required by this Subparagraph available to the public on the Internet.

(7) No company that has made a contribution to a candidate in a Louisiana election governed by the provisions of the Campaign Finance Disclosure Act within the five years prior to bidding for the license, or is controlled wholly or in part by a person who made such a contribution within the five years prior to the company bidding for the license, may be eligible for the license.

(8)(a) The department shall perform the following:

(i) Establish and collect an annual license fee of one hundred thousand dollars and an annual permit fee of one hundred dollars for administrative and inspection costs.

(ii) Collect a nonrefundable application fee of ten thousand dollars.

(iii) Receive an amount not to exceed seven percent of the gross sales.

(b) All fees collected by the department shall be used to fund the expenses relating to the regulation and control of prescribed marijuana for therapeutic use.

I. The levels of THC in any marijuana produced pursuant to this Section shall be reduced to the lowest acceptable therapeutic levels available through scientifically accepted methods.

J. The provisions of this Section shall terminate on January 1, 2020.

Acts 1991, No. 874, §1; Acts 2006, No. 676, §3, eff. July 1, 2006; Acts 2015, No. 261, §1, eff. June 29, 2015; Acts 2016, No. 96, §§1, 2, eff. May 19, 2016; Acts 2016, No. 567, §1.

NOTE: See Acts 2016, No. 96, §4, regarding a contingency.



RS 40:1047 - Louisiana Department of Agriculture and Forestry; authorization to obtain criminal history record information

§1047. Louisiana Department of Agriculture and Forestry; authorization to obtain criminal history record information

A. As used in this Section, the following terms shall have the following meaning:

(1) "Applicant" means a natural person, a corporation, limited liability company, partnership, joint stock association, sole proprietorship, joint venture, business association, cooperative association, professional corporation or any other legal entity or organization through which business is conducted.

(2) "Bureau" means the Louisiana Bureau of Criminal Identification and Information of the office of state police within the Department of Public Safety and Corrections.

(3) "Criminal history record information" means information collected by state and federal criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, bills of information, or any formal criminal charges, and any disposition arising therefrom, including sentencing, criminal correctional supervision, and release. It shall not include intelligence information gathered for investigatory purposes or any identification information which does not indicate involvement of the individual in the criminal justice system.

(4) "Department" means Louisiana Department of Agriculture and Forestry.

(5) "FBI" means the Federal Bureau of Investigation of the United States Department of Justice.

(6) "Licensure" means any license or permit that the department is authorized to issue for the production of recommended therapeutic marijuana and the facility producing therapeutic marijuana.

B. In addition to any other requirements established by department rules, the department shall require an applicant, as a condition of eligibility for licensure:

(1) To submit a full set of fingerprints, in a form and manner prescribed by the department.

(2) To permit the department to request and obtain state and national criminal history record information on the applicant.

(3) To pay the reasonable costs to be incurred by the department in requesting and obtaining state and national criminal history record information on the applicant.

C. In accordance with the provisions and procedure prescribed by this Section, the department shall request and obtain state and national criminal history record information from the bureau and the FBI relative to any applicant for licensure whose fingerprints the department has obtained pursuant to this Section for the purpose of determining the applicant's suitability and eligibility for licensure.

D. Upon request by the department and upon submission of an applicant's fingerprints, and such other identifying information as may be required, the bureau shall survey its criminal history records and identification files and make a simultaneous request of the FBI for like information from other jurisdictions. The bureau may charge the department a reasonable processing fee for conducting and reporting on any such search.

E. Any and all state or national criminal history record information obtained by the department from the bureau or FBI which is not already a matter of public record shall be deemed nonpublic and confidential information restricted to the exclusive use by the department in evaluating the applicant's eligibility or disqualification for licensure. No such information or records related thereto shall, except with the written consent of the applicant or by order of a court of competent jurisdiction, be released or otherwise disclosed by the department to any other person or agency.

Acts 2016, No. 96, §1, eff. May 19, 2016.



RS 40:1049.1 - Short title

PART X-F. EPHEDRINE, PSEUDOEPHEDRINE, AND

PHENYLPROPANOLAMINE MONITORING ACT

§1049.1. Short title

This Part may be referred to and may be cited as the "Ephedrine, Pseudoephedrine, and Phenylpropanolamine Monitoring Act".

Acts 2009, No. 314, §1.



RS 40:1049.2 - Legislative findings

§1049.2. Legislative findings

A. The Louisiana Legislature recognizes the devastating effect methamphetamine production has had on its citizens.

B. Methamphetamine is unique in that it is a synthetic drug which can be produced by someone who does not possess specialized skill or training, is highly addictive, and can be made from inexpensive readily accessible ingredients.

C. Methamphetamine has been reported as one of the most addictive and deadly drug threats in the United States. The use of methamphetamine can result in fatal kidney and lung disorders, brain damage, liver damage, chronic depression, psychosis, hallucinations, and many other devastating physical and mental effects.

D. Louisiana has experienced a drop in methamphetamine production as restrictions on the sale of ephedrine, pseudoephedrine, and phenylpropanolamine have been implemented.

E. Methamphetamine is not only deadly because of the devastating effects of drug addiction, but the production of methamphetamine has resulted in several laboratory explosions and the exposure of our citizens to death, injury, or toxic substances.

F. While the production of methamphetamine has resulted in devastating effects on Louisiana citizens, the drugs used in making methamphetamine: ephedrine, pseudoephedrine, and phenylpropanolamine have legitimate medical uses.

G. The Legislature of Louisiana hereby finds and declares that a pharmacist is in the unique position of dispensing nonprescription products containing ephedrine, pseudoephedrine, or phenylpropanolamine and interacting with the patient at the point of purchase of these products. This relationship with the consumer and the pharmacists' specialized knowledge about the pharmaceutical qualities of products containing ephedrine, pseudoephedrine, and phenylpropanolamine make the pharmacy the best location for the sale of those products to ensure the health and safety of Louisiana's citizens.

H. The Louisiana Legislature, in enacting the provisions of this Part, seeks to provide for the legitimate medical needs of our citizens while at the same time protecting our citizens against the devastating effects of methamphetamines and methamphetamine production.

I. In order to assist law enforcement and prosecutorial agencies in addressing the growing problems associated with methamphetamine production, a real time electronic database is needed to record purchases of products containing ephedrine, pseudoephedrine, and phenylpropanolamine at a pharmacy.

J. Technology is available to record all purchases of products containing ephedrine, pseudoephedrine, and phenylpropanolamine at the point of sale and to transmit that information to a centralized location to be monitored and maintained in a central computer monitoring system operated by the Louisiana State Police.

Acts 2009, No. 314, §1.



RS 40:1049.3 - Restriction on the sale of nonprescription products containing ephedrine, pseudoephedrine, or phenylpropanolamine or their salts, optical isomers, and salts of optical isomers

§1049.3. Restriction on the sale of nonprescription products containing ephedrine, pseudoephedrine, or phenylpropanolamine or their salts, optical isomers, and salts of optical isomers

A. A nonprescription material, compound, mixture, or preparation containing any detectable quantity of ephedrine, pseudoephedrine, or phenylpropanolamine, their salts or optical isomers, or salts of optical isomers shall be dispensed, sold, or distributed only by a licensed pharmacist, certified pharmacy technician, or pharmacy employee permitted by the Louisiana Board of Pharmacy.

B. A nonprescription material, compound, mixture, or preparation containing any detectable quantity of ephedrine, pseudoephedrine, or phenylpropanolamine, their salts or optical isomers, or salts of optical isomers shall not be dispensed, sold, or distributed by a pharmacist, certified pharmacy technician, or pharmacy employee to any person unless the following occur:

(1) The purchaser produces a federal or state issued photo identification, or a document that, with respect to identification, is considered acceptable for purposes of Sections 274a.2(b)(1)(v)(A) and 274a.2(b)(1)(v)(B) of Title 8, Code of Federal Regulations (as in effect on or after March 9, 2006).

(2) The purchaser signs a written or electronic log or receipt showing the date of the transaction, the name of the purchaser, and the amount of the material, compound, mixture, or preparation sold.

(3) The transaction information is recorded by the pharmacy and transmitted to the central computer monitoring system as provided for in this Part.

C.(1) A pharmacist, certified pharmacy technician, or pharmacy employee may sell or distribute nonprescription products containing ephedrine, pseudoephedrine, or phenylpropanolamine; however, those drugs shall not be distributed in a quantity greater than nine grams of ephedrine base, pseudoephedrine base, or phenylpropanolamine base, to the same purchaser within any thirty-day period.

(2) A pharmacist, certified pharmacy technician, or pharmacy employee selling or distributing nonprescription products containing ephedrine, pseudoephedrine, or phenylpropanolamine shall be exempt from the rules relative to the recordkeeping requirements for the dispensing of those nonprescription controlled dangerous substances; however, the pharmacist, certified pharmacy technician, or pharmacy employee shall record the transaction information and transmit it to the central computer monitoring system as provided for in this Part.

D.(1) No person shall purchase, receive, or otherwise acquire more than nine grams of any product, mixture, or preparation described in Subsection A of this Section within any thirty-day period.

(2) The requirements of this Section shall not apply to any quantity of such product, mixture, or preparation dispensed pursuant to a valid prescription from a licensed practitioner with prescriptive authority.

E. A law enforcement officer may, pursuant to R.S. 40:986(B), obtain an administrative search warrant to inspect the written logs or receipts maintained at a pharmacy pursuant to the provisions of this Section.

F. A parish or municipal government authority may regulate the selling, delivering, or providing of packages or grams of pseudoephedrine, ephedrine, or phenylpropanolamine only in a manner that is not more or less restrictive than regulation by the state under this Section.

Acts 2009, No. 314, §1.



RS 40:1049.4 - Central computer monitoring system; system requirements

§1049.4. Central computer monitoring system; system requirements

A. In order to facilitate the monitoring of sales of nonprescription products containing ephedrine, pseudoephedrine, or phenylpropanolamine the pharmacist, certified pharmacy technician, or other pharmacy employee shall record all of the following information at the point of sale regarding the transaction:

(1) The date of the transaction.

(2) The name and address of the purchaser verified through photo identification of the purchaser as provided for in R.S. 40:1049.3(B)(1).

(3) The name, quantity of packages, and total gram weight of the product or products purchased, received, or otherwise acquired.

B. Upon recordation of the transaction information, the pharmacy shall transmit the information immediately to a central computer system for purposes of monitoring the sales of these products as provided for in this Section.

C. The central computer system authorized by the provisions of this Section shall be designed and operated to allow the monitoring and reading of sales information regarding products containing ephedrine, pseudoephedrine, and phenylpropanolamine at the point of sale instantly and on a real-time basis.

D. The central computer system authorized by the provisions of this Section shall be located within and administered by the Department of Public Safety and Corrections, office of state police.

E. The central computer monitoring system shall provide for the monitoring of sales of compounds containing ephedrine, pseudoephedrine, and phenylpropanolamine and shall be capable of providing an online computer alert, to ensure direct scrutiny of conditions which would violate the provisions of this Part by law enforcement.

F. The provisions of this Part shall not be construed to require that any pharmacy maintain the transaction records required under the provisions of this Part separate from the log book that is required under 21 U.S.C. 830(e). Use of the central computer monitoring system as required by this Part shall be deemed to satisfy both of these purposes.

Acts 2009, No. 314, §1.



RS 40:1049.5 - Funding sources; no fees on pharmacists or pharmacies

§1049.5. Funding sources; no fees on pharmacists or pharmacies

A. Funding for the acquisition, implementation, and operation of the central computer monitoring system shall be funded through appropriation, gifts, grants, donations, or any other funding sources not otherwise prohibited by law.

B. Thereafter, the maintenance of the central computer monitoring system shall be funded through appropriation, gifts, grants, donations, or any other funding sources not otherwise prohibited by law.

C. The Department of Public Safety and Corrections, office of state police, and the Louisiana Sheriffs' Association may actively seek gifts, grants, and donations that may be available through the federal government or other sources to help fund the central computer monitoring system, provided that such gifts, grants, and donations are not otherwise prohibited by law or rule.

D. No fee shall be charged to any pharmacist or pharmacy to defray the costs of acquiring, implementing, or maintaining the central computer monitoring system as authorized by the provisions of this Part, nor shall any fee be charged to any pharmacist or pharmacy for the transmission of information to the central computer monitoring system.

Acts 2009, No. 314, §1.



RS 40:1049.6 - Shared information; state police; sheriffs

§1049.6. Shared information; state police; sheriffs

A. The Department of Public Safety and Corrections, office of state police shall share the information regarding the sale of products containing ephedrine, pseudoephedrine, or phenylpropanolamine as authorized by the provisions of this Part and provide instant access to the Louisiana Sheriffs' Association.

B. The Department of Public Safety and Corrections, office of state police, is authorized to enter into a cooperative endeavor, memorandum of understanding, contract, or any other agreement with the Louisiana Sheriffs' Association, or any other law enforcement agency in order to share the information regarding the sale of products containing ephedrine, pseudoephedrine, or phenylpropanolamine as authorized by the provisions of this Part and to provide instant access to all appropriate law enforcement agencies.

Acts 2009, No. 314, §1.



RS 40:1049.7 - Board of Pharmacy access to information

§1049.7. Board of Pharmacy access to information

The Department of Public Safety and Corrections, office of state police, shall provide access to the information regarding the sale of products containing ephedrine, pseudoephedrine, or phenylpropanolamine as authorized by the provisions of this Part to the Louisiana Board of Pharmacy.

Acts 2009, No. 314, §1.



RS 40:1049.8 - Pharmacists, certified pharmacy technician, or pharmacy employee not required to stop sale; may report

§1049.8. Pharmacists, certified pharmacy technician, or pharmacy employee not required to stop sale; may report

A.(1) The provisions of this Part shall not be construed to require a pharmacist, certified pharmacy technician, or pharmacy employee to prohibit or complete a sale of a product containing ephedrine, pseudoephedrine, or phenylpropanolamine even if the pharmacist, certified pharmacy technician, or other employee observes a warning or signal from the central computer monitoring program which indicates that the purchaser has purchased those products in amounts which exceed the amount which can be purchased by law.

(2) The provisions of this Part shall not be construed to limit a pharmacist's professional judgment as otherwise provided for by law or rules adopted by the Louisiana Board of Pharmacy.

B. A pharmacist, certified pharmacy technician, or pharmacy employee may report suspected violations of this Section or any other law to any local, state, or federal law enforcement agency, or the appropriate prosecutorial agency for further investigation or prosecution.

C. No pharmacist, certified pharmacy technician, or pharmacy employee who in good faith reports suspected violations as provided for in this Part shall be liable to any person or entity for any claim of damages as a result of the act of reporting the information, and no lawsuit may be predicated thereon.

Acts 2009, No. 314, §1.



RS 40:1049.9 - Licensed practitioner with prescriptive authority exempted

§1049.9. Licensed practitioner with prescriptive authority exempted

A health care practitioner with prescriptive authority who is licensed in the state of Louisiana shall be exempt from the requirements of the provisions of this Part in dispensing any product containing ephedrine, pseudoephedrine, or phenylpropanolamine to his patient.

Acts 2009, No. 314, §1.



RS 40:1049.10 - Transmission of information contingent on functionality of central computer monitoring system

§1049.10. Transmission of information contingent on functionality of central computer monitoring system

A. The transmittal of transaction information of products containing ephedrine, pseudoephedrine, and phenylpropanolamine as authorized by the provisions of this Part is contingent upon the acquisition, implementation, and operation of the central computer monitoring system.

B. No licensed pharmacist, certified pharmacy technician, or pharmacy employee at a pharmacy located in Louisiana and permitted by the Louisiana Board of Pharmacy shall be required to transmit data to the central computer monitoring system until the funding for the acquisition and implementation of the central computer monitoring system has been secured through appropriation, gifts, grants, donations, or any other funding sources not otherwise prohibited by law.

C. No pharmacy, licensed pharmacist, certified pharmacy technician, or pharmacy employee at a pharmacy located in Louisiana and permitted by the Louisiana Board of Pharmacy shall be held responsible for failure to transmit transaction information as required by this Part if at any time the central computer monitoring system is rendered inoperable due to natural disaster, tampering, or any other reason.

Acts 2009, No. 314, §1.



RS 40:1049.11 - Limitation of liability

§1049.11. Limitation of liability

A. The owner or operator of a retail pharmacy, who has submitted to the United States Attorney General a self-certification in accordance with the requirements of 21 U.S.C. 830(e) regarding training of employees engaged in the sale of products containing ephedrine, pseudoephedrine, or phenylpropanolamine shall not be liable for violations of this Part by the retail pharmacy's employees.

B. No licensed pharmacist, certified pharmacy technician, or pharmacy employee at a pharmacy located in Louisiana and permitted by the Louisiana Board of Pharmacy shall be personally liable for any act or omission resulting in damage, injury, or loss arising out of the dispensing of a compound containing ephedrine, pseudoephedrine, or phenylpropanolamine and the transmittal of that transaction to the central computer monitoring program as authorized by the provisions of this Part; however, this limitation of liability shall not be applicable if the damage, injury, or loss was caused by the gross negligence or willful or wanton misconduct of the pharmacist, certified pharmacy technician, or pharmacy employee.

Acts 2009, No. 314, §1.



RS 40:1051 - Commission created; membership; tenure; vacancies

PART XI. LOUISIANA NARCOTICS REHABILITATION

COMMISSION

§1051. Commission created; membership; tenure; vacancies

A. There is hereby created the Louisiana Narcotics Rehabilitation Commission to consist of five members appointed by the governor, by and with the advice and consent of the Senate, in the following manner.

(1) The governor shall appoint two members from a list of four nominees submitted to him by the head of the Louisiana State University Health Sciences Center.

(2) He shall appoint two members from a list of four nominees submitted to him by the head of the Tulane University School of Medicine.

(3) He shall appoint one member from a list of two nominees submitted by the president of Loyola University.

B. Insofar as practicable, the nominees shall possess broad knowledge and experience in medicine, psychology, social work, sociology, education or law. The governor shall designate one of the members of the commission to serve as chairman thereof.

C. The term of office of each member of the commission shall be for five years; provided that the members first appointed shall serve for terms of one, two, three, four and five years, respectively, from January first next succeeding their appointment, and provided further that any member appointed to fill a vacancy occurring otherwise than by expiration of term shall be appointed for the remainder of the unexpired term of the member whom he is to succeed.

Acts 1968, No. 575, §1; Acts 1999, No. 802, §5, eff. July 2, 1999.



RS 40:1052 - Development of services and facilities; pilot programs

§1052. Development of services and facilities; pilot programs

The commission shall survey and analyze the problems of drug addiction within the state and shall formulate a comprehensive plan for the long range development, through the utilization of federal, state, local and private resources, of adequate services and facilities for the prevention and control of narcotic addiction and the diagnosis, treatment and rehabilitation of narcotic addicts, and from time to time revise such plan. It is authorized to establish, direct and carry on experimental pilot clinic programs for the treatment and rehabilitation of narcotic addicts, and from time to time revise such plan. It is authorized to establish, direct and carry on experimental pilot clinic programs for the treatment and rehabilitation of narcotic addicts, which programs may include the administration, under medical supervision and control, of methadone or other drugs as a substitute for narcotic or addictive drugs. In addition, the commission shall establish and maintain a program of detoxifications for persons in methadone clinics throughout the state; provided, however, that the detoxification period for all persons addicted to any drug, including methadone, shall not exceed fifteen months. After such period of time the effect of detoxification shall be assessed and the patient may be returned to the program if such period of time has not proven sufficient to achieve the desired results.

Acts 1968, No. 575, §2. Amended by Acts 1972, No. 358, §1.



RS 40:1053 - Donations or grants; personnel

§1053. Donations or grants; personnel

The commission may receive donations or grants in furtherance of the performance of its duties. From such funds as may be available to it, including such appropriations as may be made thereto by the legislature, the commission may employ necessary personnel, fix their duties and compensation, and may provide for the compensation and reimbursement of expenses of members of the commission.

Acts 1968, No. 575, §3.



RS 40:1054 - Educational and training materials; records

§1054. Educational and training materials; records

The commission shall gather and disseminate information and educational and training materials, and may maintain statistical and other records relating to narcotic addicts and addiction.

Acts 1968, No. 575, §4.



RS 40:1055 - Cooperation

§1055. Cooperation

The state Board of Health, the state Department of Hospitals, the state Department of Institutions, the state Department of Public Welfare, and all other state and local agencies having any information pertaining to, jurisdiction over, or facilities available for narcotic addicts shall cooperate and assist the commission in the fulfillment of its powers and duties pursuant to this Subpart, and they may render such services to the commission within their respective functions as the commission may reasonably request.

Acts 1968, No. 575, §5.



RS 40:1056 - Repealed by Acts 1978, No. 786, 7, eff. July 17, 1978

§1056. Repealed by Acts 1978, No. 786, §7, eff. July 17, 1978



RS 40:1057 - Title

PART XII. LOUISIANA HAZARDOUS AEROSOL ACT

§1057. Title

This Part may be cited as the "State Hazardous Aerosol Act."

Added by Acts 1975, No. 590, §1, eff. July 17, 1975.



RS 40:1057.1 - Definitions

§1057.1. Definitions

As used in this Part, unless the context otherwise indicates, the following terms shall have the meaning ascribed to them in this Section:

(1) The term "aerosol" shall mean a material which is dispensed from its container as a mist, spray, or foam by a propellant under pressure.

(2) The term "department" means the Louisiana Department of Health.

(3) The term "secretary" means the head of the Louisiana Department of Health, or his legally authorized representative or agent.

(4) The term "person" includes an individual, partnership, corporation, or association, or the legal representative or agent of any of these.

(5) The term "commerce" means any and all commerce within the state of Louisiana and subject to the jurisdiction thereof, and includes the operation of any business or service establishment.

(6) The term "toxic" shall apply to any substance, other than a radioactive substance, which has the capacity to produce personal injury or illness to man through ingestion, inhalation, or absorption through any body surface.

(7)(a) The term "highly toxic" means any substance which falls within any of the following categories: (1) produces death within fourteen days in half or more than half of a group of ten or more laboratory white rats each weighing between 200 and 300 grams, at a single dose of 50 milligrams or less per kilogram of body weight, when orally administered; or (2) produces death within fourteen days in half or more than half of a group of ten or more laboratory white rats each weighing between 200 and 300 grams, when inhaled continuously for a period of one hour or less at an atmosphere concentration of 200 parts per million by volume or less of gas or vapor or two milligrams per liter by volume or less of mist or dust, provided such concentration is likely to be encountered by man when the substance is used in any reasonably foreseeable manner; or (3) produces death within fourteen days in half or more than half of a group of ten or more rabbits tested in a dosage of 200 milligrams or less per kilogram of body weight, when administered by continuous contact with the bare skin for twenty-four hours, or less.

(b) If the secretary finds that available data on human experience with any aerosol products indicate results different from those obtained on animals in the above named dosages or concentrations, the human data shall take precedence.

(8) The term "extremely flammable" shall apply to any substance which has a flash point at or below 20 degrees Fahrenheit as determined by the Tagliabue Open Cup Tester, and the term "flammable" shall apply to any substance which has a flash point of above 20 degrees to and including 80 degrees Fahrenheit, as determined by the Tagliabue Open Cup Tester, and the term "combustible" shall apply to any substance which has a flash point above 80 degrees Fahrenheit to and including 150 degrees, as determined by the Tagliabue Open Cup Tester, except that the flammability or combustibility of solids and of the contents of self pressurized containers shall be determined by methods found by the secretary to be generally applicable to such materials or containers, respectively, and established by regulations issued by him, which regulations shall also define the terms "flammable," "combustible," and "extremely flammable" in accord with such methods.

(9) The term "label" means a display of written, printed or graphic matter upon the immediate container of any aerosol product and a requirement made by or under authority of this Act that any word, statement, or other information appear on the label shall not be considered to be complied with unless such word, statement, or other information also appears (a) on the outside container or wrapper, if any there be, unless it is easily legible through the outside container or wrapper and (b) on all accompanying literature where there are directions for use, written or otherwise.

(10) The term "immediate container" does not include package liners.

(11) The term "misbranded aerosol" means an aerosol intended, or packaged in a form suitable for use in the household or by children, which aerosol product, except as otherwise provided by or pursuant to R.S. 40:1057.2, fails to bear a label:

(a) Which states conspicuously (1) the name and place of business of the manufacturer, packer, distributor, or seller; (2) the common or usual name and/or the chemical name, if there is a common or usual name, or the aerosol ingredients, unless the secretary by regulation permits or requires the use of a recognized generic name; (3) the signal word "DANGER" on aerosol products which are extremely flammable, corrosive, or toxic; (4) the signal word "WARNING" or "CAUTION" or "FATAL" on all other aerosol products; (5) an affirmative statement of the principal hazard or hazards, such as "Flammable," "Combustible," "Vapor Harmful," "Causes Burns," "Absorbed Through Skin," or similar wording descriptive of the hazard; (6) precautionary measures describing the action to be followed or avoided, except when modified by regulation of the secretary pursuant to R.S. 40:1057.2; (7) instruction, when necessary or appropriate, for first-aid treatment; (8) the word "poison" for any aerosol products which is defined as "highly toxic" by Paragraph (8); (9) instructions for handling and storage of packages which require special care in handling or storage; and (10) the statement "Keep out of the reach of children" or its practical equivalent or if the article is intended for use by children and is not a banned aerosol, adequate directions for the protection of children from the hazard; and

(b) on which any statement required under Subparagraph (a) of this Paragraph are located prominently and are in the English language in conspicuous and legible type in contrast by typograph, layout, or color and other printed matter on the label.

(12)(a) The term "banned hazardous aerosol or aerosol product" means (1) any aerosol product which contains a toxic substance in such manner as to be susceptible of access by a child to whom such product is entrusted; and (2) any hazardous aerosol product intended or packaged in a form suitable for use in a household, which the secretary by regulation classifies as a "banned hazardous aerosol" on the basis of a finding that, notwithstanding such cautionary labeling as is or may be required under this Chapter for that aerosol product, the degree or nature of the hazard involved in the presence or use of such aerosol is such that the public health and safety can be adequately served only by keeping such aerosol out of the channels of commerce.

(b) Proceedings for the issuance, amendment, or repeal of regulations pursuant to clause (2) of Subparagraph (a) of this Paragraph shall be governed by the provisions of R.S. 40:1057.2.

Added by Acts 1975, No. 590, §1, eff. July 17, 1975. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:1057.2 - Regulations declaring aerosol products; variations and exemptions; judicial review of determinations

§1057.2. Regulations declaring aerosol products; variations and exemptions; judicial review of determinations

A. Whenever in the judgment of the secretary such action will promote the objectives of this Chapter by avoiding or resolving uncertainty as to its application, the secretary may by regulation declare such aerosol product to be a hazardous aerosol, for the purposes of this Chapter.

B. If the secretary finds that the requirements of R.S. 40:1057.1(11) or R.S. 40:1057.3(a) are not adequate for the protection of the public health and safety in view of the special hazard presented by any particular hazardous aerosol, he may by regulation establish such reasonable variations or additional label requirements as he finds necessary for the protection of the public health and safety, and any such hazardous aerosol product intended or packaged in a form suitable for use in the household or by children, which fails to bear a label in accordance with such regulations, shall be deemed to be a misbranded hazardous aerosol.

C. If the secretary finds that, because of the size of the package involved or because of the minor hazard presented by the substance contained therein or for other good and sufficient reasons, full compliance with the labeling requirements otherwise applicable under this Part is impracticable or is not necessary for the adequate protection of the public health and safety, the secretary shall promulgate regulations exempting such substance from these requirements to the extent he determines to be consistent with adequate protection of the public health and safety.

D. If the secretary finds that the hazard of an article subject to this Chapter is such that labeling adequate to protect the public health and safety cannot be devised or that the article presents an imminent danger to the public health and safety, the secretary may declare such article to be a banned hazardous aerosol and require its removal from commerce.

Added by Acts 1975, No. 590, §1, eff. July 17, 1975. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:1057.3 - Regulations on aerosols; warnings; mandatory reporting

§1057.3. Regulations on aerosols; warnings; mandatory reporting

A. Any warning on aerosol products shall be prominently located in relation to the brand name and shall be displayed in bold type. In addition, all ingredients must be listed in bold type.

B. All manufacturers of aerosol products containing toxic substances or which shall have fatal warnings on the containers shall file the proper treatment in case of misuse with the department. The department shall be responsible for compiling a list of such treatments and forwarding such list on a periodic basis as determined by the secretary to the Louisiana State Medical Society for review, and then distribution to all poison centers and other medical personnel and emergency treatment centers who may have cause to use such treatment.

C. Mandatory reporting of accidental or deliberate use causing injury and/or sudden deaths by involvement with aerosol products shall be required of physicians and coroners. Such reports shall be made directly to the office of health services and environmental quality of the Louisiana Department of Health. The department is directed to:

(1) Establish the necessary operations to receive statistics of use causing injury or deaths by aerosols.

(2) Forward statistical information to the Department of Education and other specified agencies on a quarterly basis.

(3) Direct coroners or pathologists who perform autopsies to be cognizant of the possible involvement of aerosols in the case being examined and particularly in the sudden death of youths.

Added by Acts 1975, No. 590, §1, eff. July 17, 1975. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:1057.4 - Prohibited acts

§1057.4. Prohibited acts

The following acts and the causing thereof are hereby prohibited:

(1) The introduction or delivery for introduction into commerce of any misbranded hazardous aerosol or banned hazardous aerosol.

(2) The alteration, mutilation, destruction, obliteration, or removal of the whole or any part of the label of, or the doing of any other act with respect to, a hazardous aerosol if such act is done while the substance is in commerce or while the substance is held for sale, whether or not the first sale, after shipment in commerce, and results in the aerosol being a misbranded hazardous aerosol or a banned hazardous aerosol.

(3) The receipt in commerce of any misbranded hazardous aerosol or banned hazardous aerosol and the delivery or proffered delivery thereof for pay or otherwise.

(4) The giving of a guarantee or undertaking referred to in R.S. 40:1057.5(B)(b) which guarantee or undertaking is false, except by a person who relied upon a guarantee or undertaking to the same effect signed by and containing the name and address of the person residing in the United States from whom he received in good faith the hazardous substance.

(5) The use by any person to his own advantage, or revealing other than to the secretary or officers or employees of the department or to the courts when relevant in any judicial proceeding under this Part, of any information acquired concerning any method or process which as a trade secret is entitled to protection.

Added by Acts 1975, No. 590, §1, eff. July 17, 1975. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:1057.5 - Penalties

§1057.5. Penalties

A. Any person who violates any of the provisions of R.S. 40:1057.3 or R.S. 40:1057.4, shall be guilty of a misdemeanor and shall on conviction thereof be subject to a fine of not more than five hundred dollars or to imprisonment for not more than ninety days, or both, but for offenses committed with intent to defraud or mislead, or for second and subsequent offenses, the penalty shall be imprisonment for not more than one year, or a fine of not more than three thousand dollars, or both such imprisonment and fine.

B. No person shall be subject to the penalties of Subsection (A) of this Section, (a) for having violated R.S. 40:1057.4(3), if the receipt, delivery, or proffered delivery of the aerosol product was made in good faith, unless he refuses to furnish, on request of an officer or employee duly designated by the secretary, the name and address of the person from whom he purchased or received such hazardous aerosol, and copies of all documents, if any there be, pertaining to the delivery of the hazardous aerosol to him; or (b) for having violated R.S. 40:1057.4(1), if he establishes a guarantee or undertaking signed by and containing the name and address of the person residing in the United States from whom he received in good faith the hazardous aerosol, to the effect that the hazardous aerosol is not a misbranded hazardous or a banned hazardous aerosol within the meaning of those terms in this Chapter.

Added by Acts 1975, No. 590, §1, eff. July 17, 1975. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:1057.6 - Blank]

§1057.6. §§1057.6, 1057.7 [Blank]



RS 40:1057.8 - Hearing before report of criminal violation

§1057.8. Hearing before report of criminal violation

It shall be the duty of each district attorney, parish attorney, or city attorney to whom the secretary reports any violation of this Chapter to cause appropriate proceedings to be instituted in the proper courts without delay and to be prosecuted in the manner required by law. Before any violation of this Part is reported to any such attorney for the institution of a criminal proceeding, the person against whom such proceeding is contemplated shall be given appropriate notice and an opportunity to present his views before the secretary or his designated agent, either orally or in writing, or by attorney, with regard to such contemplated proceeding.

Added by Acts 1975, No. 590, §1, eff. July 17, 1975. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:1057.9 - Regulations

§1057.9. Regulations

The authority to promulgate regulations for the efficient enforcement of this Chapter is hereby vested in the secretary.

Added by Acts 1975, No. 590, §1, eff. July 17, 1975. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:1057.10 - Blank]

§1057.10. §§1057.10, 1057.11 [Blank]



RS 40:1057.12 - Publicity

§1057.12. Publicity

A. The secretary may cause to be published from time to time reports summarizing any judgments, decrees, or court orders which have been rendered under this Part, including the nature of the charge and the disposition thereof.

B. The secretary may also cause to be disseminated information regarding hazardous aerosol in situations involving, in the opinion of the secretary, imminent danger to health. Nothing in this Section shall be construed to prohibit the secretary from collecting, reporting, and illustrating the results of the investigations of the department.

Added by Acts 1975, No. 590, §1, eff. July 17, 1975. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:1057.13 - Repurchase

§1057.13. Repurchase

A. In the case of any article or substance sold by its manufacturer, distributor, or dealer which is a banned hazardous aerosol, such article or substance shall, in accordance with regulations of the secretary, be repurchased.

B. For the purposes of this Section, (a) the term "manufacturer" includes an importer for resale, and (b) a dealer who sells at wholesale an aerosol shall with respect to that sale be considered the distributor of that aerosol.

Added by Acts 1975, No. 590, §1, eff. July 17, 1975. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:1057.14 - Time of taking effect

§1057.14. Time of taking effect

This Chapter becomes effective upon signature by the governor or, if not signed or vetoed by the governor, upon expiration of the time for laws of the 1975 Regular Session of the Legislature to become effective without action by the governor, as provided by Article III, Section 18 of the 1974 Constitution of the State of Louisiana; however, no penalty or order of court shall be enforced for any violation of this Chapter which occurs prior to the expiration of such prescribed period or periods, by the secretary, ending not more than twelve months after July 17, 1975, as the secretary may prescribe on the basis of a finding that conditions exist which necessitate the prescribing of such additional period or periods; provided, that the secretary may limit the application of such additional period or periods to violations related to specified provisions of this Chapter, or to specified kinds of hazardous aerosols or packages thereof.

Added by Acts 1975, No. 590, §1, eff. July 17, 1975. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:1058 - Serenity House; designation as a program under the Department of Health and Hospitals

§1058. Serenity House; designation as a program under the Louisiana Department of Health

The Serenity House, located in Monroe, Louisiana, is hereby created as a program under the administration and control of the Louisiana Department of Health, for the education, rehabilitation, and treatment of alcoholics or persons with an alcohol problem.

Such a program shall not be established until such time as the necessary funds are appropriated.

Acts 1976, No. 529, §1. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:1058.1 - Substance abuse and addiction treatment facilities

PART XIII. SUBSTANCE ABUSE/ADDICTION

TREATMENT FACILITIES

§1058.1. Substance abuse and addiction treatment facilities

NOTE: §1058.1 repealed by Acts 2013, No. 308, §2, upon promulgation and publication by DHH of final rules for behavioral health services provider license.

A. To further the purposes of this Part, the Louisiana Department of Health shall ensure that staff performing licensing or certification surveys or reviews of opioid treatment or maintenance programs are trained in accreditation standards of a national accreditation body recognized by the United States Department of Health and Human Services to accredit opioid treatment or maintenance programs.

B. The department shall promulgate new rules to modify existing licensing or certification requirements to generally reflect the national accreditation standards.

Acts 2003, No. 655, §1; Acts 2013, No. 308, §2.



RS 40:1058.1.1 - Definitions

§1058.1.1. Definitions

NOTE: §1058.1.1 repealed by Acts 2013, No. 308, §2, upon promulgation and publication by DHH of final rules for behavioral health services provider license.

A. For the purpose of this Part, unless the context otherwise clearly indicates:

(1) "Client" means any person who has been accepted for treatment or rehabilitation services furnished by a licensed facility as specified in this Part.

(2) "Department" means the Louisiana Department of Health or any office or agency thereof designated by the secretary to administer the provisions of this Part.

(3) "Inpatient service" means a service offered to patients who require twenty-four-hour a day supervised care for substance abuse/addiction or problem and compulsive gambling in a properly equipped medical facility or transitional living arrangement.

(4) "Outpatient services" means substance abuse/addiction treatment or problem and compulsive gambling services provided in an accessible nonresidential setting to clients whose physical and emotional status allows them to function in their usual environment.

(5) "Secretary" means the secretary of the Louisiana Department of Health or his designee.

(6) "Standards" means policies, procedures, rules, and other guidelines or standards of current practice contained in this Part plus those promulgated by the department for the licensing and operation of substance abuse/addiction treatment facilities.

(7) "Substance abuse/addiction treatment facility" means any facility which presents itself to the public as a provider of services related to the abuse/addiction of controlled dangerous substances, drugs or inhalants, alcohol, problem and compulsive gambling, or a combination of the above.

(8)-(29) Repealed by Acts 1997, No. 1000, §2.

B. The intent of this Part shall not be construed to cover the licensing of:

(1) Hospitals licensed under R.S. 40:2100.

(2) Nursing homes licensed under R.S. 40:2009.

(3) Facilities or services operated by the federal government.

Added by Acts 1975, No. 364, §1. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 1992, No. 624, §1, eff. July 2, 1992; Acts 1997, No. 1000, §§1, 2; Acts 2003, No. 655, §2; Acts 2013, No. 308, §2.



RS 40:1058.2 - Standards for substance abuse/addiction care

§1058.2. Standards for substance abuse/addiction care

NOTE: §1058.2 repealed by Acts 2013, No. 308, §2, upon promulgation and publication by DHH of final rules for behavioral health services provider license.

A. The Louisiana Department of Health shall promulgate rules, regulations, and standards governing providers of substance abuse/addiction treatment services. The rules, regulations, and standards shall be promulgated in accordance with the Administrative Procedure Act and shall include at a minimum the following:

(1) Procedures to ensure the health, safety, and well-being of clients.

(2) Procedures to ensure that clients receive optimum treatment in order to achieve recovery.

(3) Procedures which allow the department to monitor facilities.

(4) Strategies to determine treatment priorities, as well as inpatient and outpatient criteria.

(5) Criteria to assure access of care without overutilization of services.

(6) Protocols to assure uniform and quality assessment, diagnosis, evaluation, and referral to appropriate level of care.

(7) Procedures to assure operational capability and compliance.

(8) Procedures for the application process.

(9) Procedures for surveys and complaint investigations and procedures for annual on-site surveys and complaint investigations for substance abuse and addiction treatment centers located in residential neighborhoods.

(10) Procedures to assure that only qualified personnel are providing care.

(11) Procedures to assure that delivery of services shall be cost-effective and in conformity with current standards of practice.

(12) Procedures to assure confidentiality of clients' records.

B. In order to insure appropriate management and to enhance the monitoring of licensed facilities that provide designated treatment service, the governing authority of each facility shall have written policies, procedures, and other guidelines to include but not be limited to client care, general, management, and support requirements, as well as operations, and personnel qualifications, and responsibilities.

Added by Acts 1975, No. 364, §1; Acts 1992, No. 624, §1, eff. July 2, 1992; Acts 1997, No. 1000, §1; Acts 2004, No. 436, §1; Acts 2013, No. 308, §2.



RS 40:1058.3 - Licensing of substance abuse/addiction treatment facilities; applications; fees; disposition of fees; moratorium on methadone maintenance programs; exceptions

§1058.3. Licensing of substance abuse/addiction treatment facilities; applications; fees; disposition of fees; moratorium on methadone maintenance programs; exceptions

NOTE: §1058.3 repealed by Acts 2013, No. 308, §2, upon promulgation and publication by DHH of final rules for behavioral health services provider license.

A.(1) Application to operate a substance abuse/addiction treatment facility shall be made to the department on application forms furnished by it and shall contain such information as is reasonable for the agency to require. The application shall be accompanied by a license fee.

(2) No substance abuse/addiction treatment facility shall be operated without a valid current license.

B. A provisional license may be issued to a licensed facility for a period not to exceed six months in cases where full compliance with regulations, codes, or minimum standards require an extension of time. The failure to comply must not be detrimental to the health or safety of the patients and the deficiencies must be cited at the time of issuance.

C.(1) A moratorium is declared upon the licensure of additional methadone maintenance programs in all parts of this state except administrative regions VIII and IX of the department. The moratorium shall become enforceable on July 1, 2003, and shall remain in effect until July 1, 2011. The department shall not license any additional methadone maintenance programs prior to July 1, 2011.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, if the department determines, in its discretion, that there is a need for new or additional methadone maintenance programs in a certain geographic location, the department may license a new or additional methadone maintenance program. The department is authorized to promulgate and adopt rules and regulations in accordance with the Administrative Procedure Act to provide for the following:

(a) Criteria and processes for determining whether such a need exists.

(b) Procedures for selecting a methadone maintenance program to be licensed once a need has been determined.

(3) The provisions of this Subsection shall apply only to applications for new programs not approved prior to July 1, 2001.

(4) Repealed by Acts 2013, No. 184, §11.

Added by Acts 1975, No. 364, §1; Acts 1986, No. 497, §1, eff. July 2, 1986; Acts 1992, No. 624, §1, eff. July 2, 1992; Acts 1997, No. 1000, §1; Acts 2001, No. 774, §1, eff. July 1, 2001; Acts 2003, No. 242, §1; Acts 2008, No. 166, §1, eff. July 1, 2008; Acts 2010, No. 303, §1, eff. June 17, 2010; Acts 2013, No. 184, §11; Acts 2013, No. 308, §2.



RS 40:1058.4 - Investigation; issuance of license

§1058.4. Investigation; issuance of license

NOTE: §1058.4 repealed by Acts 2013, No. 308, §2, upon promulgation and publication by DHH of final rules for behavioral health services provider license.

A. Upon completion of the application process for a license hereunder, the agency shall cause a thorough on-site survey to be made of the facility proposed to be licensed and if satisfied that the minimum standards prescribed are met, it shall issue a license for a period of one year.

B. Either before or after the issuance of a license, the agency may designate the state fire marshal, parish and multiple parish health units, or municipal boards of health to make investigations relating to the codes prescribed by it, and all such governmental agencies shall cooperate and comply with requests of the agency hereunder. The report and recommendations of the state fire marshal, parish and multiple parish health units, or municipal boards of health shall be in writing and shall state with particularity its findings with respect to compliance or noncompliance with minimum standards.

Added by Acts 1975, No. 364, §1. Amended by Acts 1997, No. 1000, §1; Acts 2013, No. 308, §2.



RS 40:1058.5 - Denial, revocation, or nonrenewal of license; grounds

§1058.5. Denial, revocation, or nonrenewal of license; grounds

NOTE: §1058.5 repealed by Acts 2013, No. 308, §2, upon promulgation and publication by DHH of final rules for behavioral health services provider license.

A. An application for a license may be denied for any of the following reasons:

(1) Violation of any of the minimum standards prescribed by this Part and by the department.

(2) Conviction of or entry of a plea of nolo contendere by the applicant to a felony. If the applicant is an agency, the head of that agency must be free of such conviction. If a subordinate employee is so convicted, the matter must be handled administratively to the satisfaction of the licensing agency.

(3) Documented information of past or present conduct or practices of facility personnel which are detrimental to the welfare of clients, including but not limited to illegal activities, coercion, or falsification of records.

B. A license may be revoked or a renewal thereof may be denied for any of the following reasons:

(1) Cruelty or indifference to the welfare of the patients.

(2) Misappropriation or conversion of the property of the patients.

(3) Violation of any provision of this part or of the minimum standards, rules, and regulations, or orders of the agency promulgated thereunder.

(4) Permitting, aiding, or abetting the unlawful, illicit, or unauthorized use of drugs or alcohol within the facility of a program.

(5) Any ground upon which an application for a license may be denied as prescribed in Subsection A of this Section.

Added by Acts 1975, No. 364, §1; Acts 1997, No. 1000, §1; Acts 2013, No. 308, §2.



RS 40:1058.6 - Notice of reasons for nonrenewal or revocation of license; review; hearing

§1058.6. Notice of reasons for nonrenewal or revocation of license; review; hearing

NOTE: §1058.6 repealed by Acts 2013, No. 308, §2, upon promulgation and publication by DHH of final rules for behavioral health services provider license.

A. The department may deny an application for a license, refuse to renew a license, or revoke an outstanding license when it finds, after investigation, that the applicant or licensee is not in conformance with or is in violation of the provisions of R.S. 40:1058.5; provided that in all such cases the department shall furnish the applicant or licensee thirty calendar days written notice specifying reasons for the action.

B.(1) Any applicant or licensee who is adversely affected by the action of the department in denying, refusing to renew, or revoking a license may, within thirty calendar days of the date of the notice required in Subsection A of this Section, appeal suspensively from the action of the department by filing a written request for a hearing in the office of the secretary.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, the department shall immediately suspend or revoke a license in any case in which the health and safety of a client or the community may reasonably be at risk. A licensee who is adversely affected by the action of the department in immediately revoking a license may, within thirty days of the date of the closing, appeal devolutively from the action of the department by filing a written request for a hearing in the office of the secretary of the department.

C. The applicant may seek an administrative reconsideration by filing a written request addressed to the secretary requesting an administrative hearing within fifteen days after the date the notice required in Subsection A of this Section is received by him.

D. The administrative hearing and the administrative reconsideration shall be governed by the Administrative Procedure Act.

Added by Acts 1975, No. 364, §1. Amended by Acts 1997, No. 1000, §1; Acts 2003, No. 242, §1; Acts 2013, No. 308, §2.



RS 40:1058.7 - Right of inspection by department; records; reports

§1058.7. Right of inspection by department; records; reports

NOTE: §1058.7 repealed by Acts 2013, No. 308, §2, upon promulgation and publication by DHH of final rules for behavioral health services provider license.

A. Every facility operated by a licensee hereunder, and any premises proposed to be used by an applicant for a license, shall be open at all reasonable times to inspection by the department and by any other governmental agency designated by the department as provided in R.S. 40:1058.4.

B. Every licensee shall keep such records and make such reports as the department shall prescribe, and all such records shall be open to inspection by the department.

Added by Acts 1975, No. 364, §1. Amended by Acts 1997, No. 1000, §1; Acts 2013, No. 308, §2.



RS 40:1058.8 - Term of license; renewal fee; display; transfer

§1058.8. Term of license; renewal fee; display; transfer

NOTE: §1058.8 repealed by Acts 2013, No. 308, §2, upon promulgation and publication by DHH of final rules for behavioral health services provider license.

A license shall expire on the last day of the twelfth month after date of issuance unless otherwise renewed. All applications for renewal shall be accompanied by a renewal fee. Such renewal fee shall be in an amount to be fixed by the secretary, by regulation promulgated in accordance with the Administrative Procedure Act, but not less than fifty dollars nor more than one hundred fifty dollars. The license shall be displayed in a conspicuous place inside the center. A license or provisional license shall be valid only in the hands of the person or entity to whom it is issued and shall not be subject to sale, assignment, or other transfer, voluntary or involuntary, nor shall a license or provisional license be valid for any premises other than those for which it is issued.

Added by Acts 1975, No. 364, §1. Acts 1986, No. 497, §1, eff. July 2, 1986; Acts 1992, No. 624, §1, eff. July 2, 1992; Acts 2013, No. 308, §2.



RS 40:1058.9 - Violations; penalties

§1058.9. Violations; penalties

NOTE: §1058.9 repealed by Acts 2013, No. 308, §2, upon promulgation and publication by DHH of final rules for behavioral health services provider license.

The operation of a substance abuse/addiction treatment facility in violation of any provision of this Part, or any minimum standard, rule, regulation, or order promulgated or adjudicated by the department shall be a misdemeanor, and upon conviction, punishable by a fine of not less than one hundred dollars nor more than five hundred dollars. Each day of violation shall constitute a separate offense.

Added by Acts 1975, No. 364, §1. Amended by Acts 1997, No. 1000, §1; Acts 2013, No. 308, §2.



RS 40:1058.10 - Drug free zone; notice; signs

§1058.10. Drug free zone; notice; signs

NOTE: §1058.10 repealed by Acts 2013, No. 308, §2, upon promulgation and publication by DHH of final rules for behavioral health services provider license.

A. A drug free zone is an area inclusive of any property used as a drug treatment facility or within two thousand feet of such property. For the purposes of this Section, "drug treatment facility" means all property used for the diagnostic, treatment, and rehabilitative services to patients and their families with problems related to alcohol, drug, or substance abuse.

B. The local governing authority which has jurisdiction over zoning matters in which each drug free zone is located shall publish a map clearly indicating the boundaries of each drug free zone in accordance with the specifications in Subsection A. The drug free zone map shall be made an official public document and placed with the clerk of court for the parish or parishes in which the drug free zone is located.

C.(1) The secretary of the Louisiana Department of Health shall develop a method by which to mark drug free zones, including the use of signs or other marking suitable to the situation. Signs or other markings shall be located in a visible manner on or near each drug treatment facility indicating that such area is a drug free zone, that such zone extends for a distance of two thousand feet, and that a felony violation of the Uniform Controlled Dangerous Substances Law will subject the offender to severe penalties under law. The Louisiana Department of Health shall assist each drug treatment facility with providing for the posting required in this Subsection.

(2) The Department of Public Safety and Corrections shall coordinate and provide rules for the establishment of toll free telephone numbers for use in submitting anonymous information regarding drug activity to local law enforcement agencies. Such telephone numbers shall be displayed on the drug free zone signs which shall be manufactured in correctional institutions subject to the regulations of the office of corrections in the Department of Public Safety and Corrections.

D.(1) It shall be unlawful for any person to cover, remove, deface, alter, or destroy any sign or other marking identifying a drug free zone as provided in this Section.

(2) Any violation of this Subsection shall be punishable by a fine of not more than one thousand dollars or by a jail sentence of not more than six months, or both.

Acts 1994, 3rd Ex. Sess., No. 46, §1; Acts 2010, No. 506, §2; Acts 2013, No. 308, §2.



RS 40:1059 - Manufacture, sale, distribution, possession, use and consumption of saccharin and saccharin related products

PART XIV. SACCHARIN

§1059. Manufacture, sale, distribution, possession, use and consumption of saccharin and saccharin related products

The chemical substances sodium saccharin, ammonium saccharin, calcium saccharin and foods and drinks containing such chemical substances may be manufactured, sold, distributed, possessed, used and consumed within the state of Louisiana under the control of the State Food, Drug, and Cosmetic Law, R.S. 40:601 et seq. The manufacture, sale, distribution, possession, use and consumption of saccharin and saccharin related products is subject to the provisions of Chapters 1 and 4 of this Title, except for the provisions of the first unnumbered Paragraph of Section 607, the first unnumbered Paragraph of Section 608, the first unnumbered Paragraph of Section 616, the first unnumbered Paragraph of Section 617, and Section 618.

Added by Acts 1977, No. 467, §1.



RS 40:1060 - Use of dimethyl sulfoxide (DMSO)

PART XV. DIMETHYL SULFOXIDE (DMSO)

§1060. Use of dimethyl sulfoxide (DMSO)

A. No hospital or health facility shall interfere with the physician/patient relationship by restricting or forbidding the use of dimethyl sulfoxide, hereinafter referred to as "DMSO", when prescribed or administered by licensed physicians and requested by a patient unless a formal finding has been made by the state board of health that the substance as prescribed or administered by the physician is harmful. Furthermore, no hospital or health facility shall remove the staff privileges of a physician solely because said physician prescribed or administered DMSO to a patient under the conditions set forth in this Part.

B. No licensed physician in this state shall be subject to disciplinary action by the state board of medical examiners and aseopathic examiners for prescribing or administering DMSO to a patient under his care who has requested the substance unless the state boards have made a formal finding that the substance is harmful.

C. The patient, upon request for the administration of DMSO and after being fully informed as to alternative methods of treatment, shall sign a written statement releasing the physician and, when applicable, the hospital or health facility from any liability from damages which may arise from the use of DMSO.

Added by Acts 1980, No. 635, §1.



RS 40:1060.11 - Definitions

PART XVI. LEGEND DRUGS

§1060.11. Definitions

For the purpose of this Part:

(1) "Code imprint" means a series of letters or numbers assigned by the manufacturer or distributor to a specific drug, or marks or monograms unique to the manufacturer, distributor, or both. The National Drug Code may be used as a code imprint.

(2) "Distributor" means any corporation, person, or entity not engaged in the manufacture of a legend drug product, who distributes for resale and distribution a legend drug product under the label of such corporation, person, or entity.

(3) "Legend drug" means any drug or drug product bearing on the label of the manufacturer or distributor, as required by the Federal Food and Drug Administration, the statement "Caution: Federal law prohibits dispensing without prescription."

(4) "Solid dosage forms" means capsules or tablets intended for oral administration.

Added by Acts 1982, No. 872, §1, eff. Jan. 1, 1984; Redesignated from R.S. 40:1237 by HCR 84 of 2015 R.S.



RS 40:1060.12 - Legend drug imprint

§1060.12. Legend drug imprint

A. No legend drug in solid dosage form may be manufactured or distributed for sale in this state unless there is clearly marked or imprinted on the dosage form a code imprint identifying the drug and the manufacturer or distributor of the drug. The Louisiana Louisiana Department of Health, upon application by a manufacturer or distributor, may exempt a particular drug product from the requirement to be imprinted on the grounds that imprinting is not feasible because of said drug product's size, texture, or other unique characteristics.

B. On or before January 1, 1984, manufacturers or distributors of legend drugs shall provide to the Louisiana Department of Health a list of their legend drugs and the description of the code imprint each bears. The department shall provide for the distribution of the information required to be submitted under this Part to all poison control centers in the state. The department shall provide to any licensed health care provider, upon request, lists of legend drugs and code imprints provided to the department under this Section, but may charge a reasonable fee to cover copying and postage costs. Manufacturers and distributors shall provide updated lists to the department annually or as changes or revisions occur.

C. A legend drug that does not meet the above requirements shall be deemed misbranded.

D. Whoever manufactures or distributes for sale or otherwise provides to any other person for dispensing any legend drug in solid dosage form that fails to comply with this Section shall be fined twenty-five thousand dollars, or imprisoned for five years, or both.

E. The provisions of Subsections A, B, C, and D of this Section shall not apply to any of the following:

(1) Drugs purchased by a pharmacy, pharmacist, or licensed wholesaler prior to January 1, 1984, and held in stock for resale.

(2) Drugs which are manufactured by or upon the order of a practitioner licensed by law to prescribe or administer drugs and which are to be used solely by the patient for whom prescribed.

Added by Acts 1982, No. 872, §1, eff. Jan. 1, 1984; Redesignated from R.S. 40:1238 by HCR 84 of 2015 R.S.



RS 40:1060.13 - Sale, distribution, or possession of legend drug without prescription or order prohibited; exceptions; penalties

§1060.13. Sale, distribution, or possession of legend drug without prescription or order prohibited; exceptions; penalties

A. It shall be unlawful for any person to sell, deliver, or possess any legend drug except upon the order or prescription of a physician or licensed health care practitioner as defined in R.S. 40:961(31). This Section shall not apply to sale, delivery, or possession by drug wholesalers or drug manufacturers, or their agents or employees, or to any practitioner acting within the scope of his license, or to a common or contract carrier or warehouseman, or any employee thereof, whose possession of any legend drug is in the usual course of business or employment.

B. Repealed by Acts 2010, No. 360, §1.

C. Any person who violates the provisions of this Section shall be imprisoned, with or without hard labor, for not more than five years and may be sentenced to pay a fine of not more than five thousand dollars.

Acts 2006, No. 565, §1; Acts 2007, No. 287, §1; Acts 2010, No. 360, §1; Redesignated from R.S. 40:1238.1 by HCR 84 of 2015 R.S.



RS 40:1060.14 - Prescription requirements; penalties

§1060.14. Prescription requirements; penalties

A. A prescription, in order to be effective in legalizing the possession of legend drugs, shall be issued for a legitimate medical purpose by one authorized to prescribe the use of such legend drugs. An order purporting to be a prescription issued to a drug abuser or habitual user of legend drugs, not in the course of professional treatment, is not a prescription within the meaning and intent of this Section. Any person who knows or should know that he or she is filling such a prescription or order to a drug abuser or habitual user of legend drugs, as well as the person issuing the prescription, may be charged with a violation of this Section. A legitimate medical purpose shall include use of the drug in the course of a bona fide research program in conjunction with a hospital or university.

B. Any person who violates the provisions of this Section shall be imprisoned, with or without hard labor, for not more than five years and may be sentenced to pay a fine of not more than five thousand dollars.

Acts 2006, No. 565, §1; Redesignated from R.S. 40:1238.2 by HCR 84 of 2015 R.S.



RS 40:1060.15 - Obtaining legend drugs by misrepresentation or fraud; penalties

§1060.15. Obtaining legend drugs by misrepresentation or fraud; penalties

A. It shall be unlawful for any person knowingly or intentionally to acquire or obtain possession of a legend drug by misrepresentation, fraud, forgery, deception or subterfuge.

B. Any person who violates the provisions of this Section shall be imprisoned, with or without hard labor, for not more than five years and may be sentenced to pay a fine of not more than five thousand dollars.

Acts 2006, No. 565, §1; Redesignated from R.S. 40:1238.3 by HCR 84 of 2015 R.S.



RS 40:1060.16 - Prescriptions; electronic questionnaires

§1060.16. Prescriptions; electronic questionnaires

A. As used in this Section, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) "Electronic questionnaire" means a computer-assisted system for collecting a person's health care data.

(2) "Valid physician-patient relationship" means a medical relationship that exists when the practitioner has conducted at least one medical evaluation with a person in the physical presence of the practitioner, without regard to whether portions of the evaluation are conducted by other practitioners.

B. A prescription issued solely upon the results of answers to an electronic questionnaire, in the absence of a documented patient evaluation including a physical examination, shall be considered issued outside the context of a valid physician-patient relationship and shall not be a valid prescription.

C. If a pharmacist knowingly dispenses a prescription authorized solely on the result of an electronic questionnaire, he shall be in violation of this Section.

D. A pharmacist who knows that a prescription has been authorized in the absence of a valid physician-patient relationship, or otherwise in violation of the prescriber's standard of practice, shall not fill such prescription.

E. A pharmacist who dispenses prescription drugs in violation of this Section is not acting in the best interest of the patient and is dispensing outside the course of the professional practice of pharmacy.

F. A pharmacist who violates the provisions of this Section shall be imprisoned, with or without hard labor, for not more than five years and may be sentenced to pay a fine of not more than five thousand dollars.

Acts 2007, No. 318, §1; Redesignated from R.S. 40:1238.4 by HCR 84 of 2015 R.S.



RS 40:1060.21 - Uses authorized; regulation; penalties

PART XVII. ANABOLIC STEROID

§1060.21. Uses authorized; regulation; penalties

A. The provisions of this Section and of the Uniform Controlled Dangerous Substances Law do not apply to anabolic steroids that are expressly intended for administration to livestock or other nonhuman species, that are approved by the federal Food and Drug Administration for such use.

B. "Anabolic steroid" as used herein means any anabolic steroid or synthetic derivative of testosterone, including but not limited to the following:

(1) Bodenone.

(2) Chlorotestosterone.

(3) Clostebol.

(4) Chorionic gonadotropin.

(5) Dehydrochlormethyltestosterone.

(6) Dihydrotestosterone.

(7) Drostanolone.

(8) Ethylestrenol.

(9) Fluoxymesterone.

(10) Mesterolone.

(11) Methandienone.

(12) Methandranone.

(13) Methandriol.

(14) Methandrostenolone.

(15) Methyltestosterone.

(16) Mibolerone.

(17) Nandrolone.

(18) Norethandrolone.

(19) Oxandrolone.

(20) Oxymesterone.

(21) Oxymetholone.

(22) Stanolone.

(23) Stanozolol.

(24) Testolactone.

(25) Testosterone.

(26) Trenbolone.

C.(1) A physician, dentist, or veterinarian shall not prescribe, dispense, deliver, or administer an anabolic steroid for human use or cause an anabolic steroid to be administered under his direction or supervision for human use except for a valid medical purpose and when required by demonstrable generally accepted medical indications. Bodybuilding, muscle enhancement, or increasing muscle bulk or strength through the use of an anabolic steroid by a person who is in good health is not a valid medical purpose.

(2) Whoever violates the provisions of this Subsection shall be subject to suspension or revocation of his license to practice medicine, dentistry, or veterinary medicine by his governing board.

(3) Whoever violates the provisions of this Subsection shall also be fined not more than five thousand dollars or imprisoned with or without hard labor for not more than five years, or both.

Acts 1988, No. 362, §1; Acts 1989, No. 345, §1; Acts 1989, No. 704, §1; Acts 1990, No. 542, §1; Acts 1991 1st E.S., No. 2, §1; Redesignated from R.S. 40:1239 by HCR 84 of 2015 R.S.



RS 40:1061 - Abortion; prohibition

CHAPTER 5. HEALTH PROVISIONS: ABORTION

§1061. Abortion; prohibition

A. The provisions of this Act shall become effective immediately upon, and to the extent permitted, by the occurrence of any of the following circumstances:

(1) Any decision of the United States Supreme Court which reverses, in whole or in part, Roe v. Wade, 410 U.S. 113, 93 S.Ct. 705, 35 L.Ed. 2d 147 (1973), thereby, restoring to the state of Louisiana the authority to prohibit abortion.

(2) Adoption of an amendment to the United States Constitution which, in whole or in part, restores to the state of Louisiana the authority to prohibit abortion.

B. The provisions of this Act shall be effective relative to the appropriation of Medicaid funds, to the extent consistent with any executive order by the President of the United States, federal statute, appropriation rider, or federal regulation that sets forth the limited circumstances in which states must fund abortion to remain eligible to receive federal Medicaid funds pursuant to 42 U.S.C. 1396, et. seq.

C. No person may knowingly administer to, prescribe for, or procure for, or sell to any pregnant woman any medicine, drug, or other substance with the specific intent of causing or abetting the termination of the life of an unborn human being. No person may knowingly use or employ any instrument or procedure upon a pregnant woman with the specific intent of causing or abetting the termination of the life of an unborn human being.

D. Any violation of this Section shall be prosecuted pursuant to R.S. 14:87.

E. Nothing in this Section may be construed to prohibit the sale, use, prescription, or administration of a contraceptive measure, drug or chemical, if it is administered prior to the time when a pregnancy could be determined through conventional medical testing and if the contraceptive measure is sold, used, prescribed, or administered in accordance with manufacturer instructions.

F. It shall not be a violation of Subsection C of this Section for a licensed physician to perform a medical procedure necessary in reasonable medical judgment to prevent the death or substantial risk of death due to a physical condition, or to prevent the serious, permanent impairment of a life-sustaining organ of a pregnant woman. However, the physician shall make reasonable medical efforts under the circumstances to preserve both the life of the mother and the life of her unborn child in a manner consistent with reasonable medical practice.

G. Medical treatment provided to the mother by a licensed physician which results in the accidental or unintentional injury or death to the unborn child is not a violation of Subsection C of this Section.

H. Nothing in this Section may be construed to subject the pregnant mother upon whom any abortion is performed or attempted to any criminal conviction and penalty.

I. The following terms as used in this Section shall have the following meanings:

(1) "Pregnant" means the human female reproductive condition, of having a living unborn human being within her body throughout the entire embryonic and fetal stages of the unborn child from fertilization to full gestation and childbirth.

(2) "Unborn human being" means an individual living member of the species, homo sapiens, throughout the entire embryonic and fetal stages of the unborn child from fertilization to full gestation and childbirth.

(3) "Fertilization" means that point in time when a male human sperm penetrates the zona pellucida of a female human ovum.

J. This Section shall be known, and may be cited, as the Human Life Protection Act.

Acts 2006, No. 467, §1; Redesignated from R.S. 40:1299.30 by HCR 84 of 2015 R.S.

NOTE: Former R.S. 40:1061 redesignated to R.S. 40:1121.1 by HCR 84 of 2015 R.S.



RS 40:1061.1 - Pain-Capable Unborn Child Protection Act

§1061.1. Pain-Capable Unborn Child Protection Act

A. This Section may be cited as the "Pain-Capable Unborn Child Protection Act".

B. Legislative intent. (1) The legislature makes the following findings:

(a) Pain receptors (nociceptors) are present throughout the unborn child's entire body and nerves link these receptors to the brain's thalamus and subcortical plate by no later than twenty weeks.

(b) By eight weeks after fertilization, the unborn child reacts to touch. After twenty weeks, the unborn child reacts to stimuli that would be recognized as painful if applied to an adult human, for example, by recoiling.

(c) In the unborn child, application of such painful stimuli is associated with significant increases in stress hormones known as the stress response.

(d) Subjection to such painful stimuli is associated with long-term harmful neurodevelopmental effects, such as altered pain sensitivity and, possibly, emotional, behavioral, and learning disabilities later in life.

(e) For the purposes of surgery on unborn children, fetal anesthesia is routinely administered and is associated with a decrease in stress hormones compared to their level when painful stimuli are applied without such anesthesia.

(f) The position, asserted by some medical experts, that the unborn child is incapable of experiencing pain until a point later in pregnancy than twenty weeks after fertilization predominately rests on the assumption that the ability to experience pain depends on the cerebral cortex and requires nerve connections between the thalamus and the cortex. However, recent medical research and analysis, especially since 2007, provides strong evidence for the conclusion that a functioning cortex is not necessary to experience pain.

(g) Substantial evidence indicates that children born missing the bulk of the cerebral cortex, those with hydranencephaly, nevertheless experience pain.

(h) In adults, stimulation or ablation of the cerebral cortex does not alter pain perception, while stimulation or ablation of the thalamus does.

(i) Substantial evidence indicates that structures used for pain processing in early development differ from those of adults, using different neural elements available at specific times during development, such as the subcortical plate, to fulfill the role of pain processing.

(j) The position, asserted by some medical experts, that the unborn child remains in a coma-like sleep state that precludes the unborn child's experiencing pain is inconsistent with the documented reaction of unborn children to painful stimuli and with the experience of fetal surgeons who have found it necessary to sedate the unborn child with anesthesia to prevent the unborn child from thrashing about in reaction to invasive surgery.

(k) Consequently, there is substantial medical evidence that an unborn child is capable of experiencing pain by twenty weeks after fertilization.

(2)(a) It is the purpose of the state to assert a compelling state interest in protecting the lives of unborn children from the stage at which substantial medical evidence indicates that they are capable of feeling pain.

(b) Louisiana's compelling state interest in protecting the lives of unborn children from the stage at which substantial medical evidence indicates that they are capable of feeling pain is intended to be separate from and independent of Louisiana's compelling state interest in protecting the lives of unborn children from the stage of viability, and neither state interest is intended to replace the other.

(3) Mindful of Leavitt v. Jane L., 518 U.S. 137 (1996), in which in the context of determining the severability of a state statute regulating abortion the United States Supreme Court noted that an explicit statement of legislative intent specifically made applicable to a particular statute is of greater weight than a general savings or severability clause, it is the intent of the state that if any one or more provisions, sections, subsections, sentences, clauses, phrases or words of this Section or the application thereof to any person or circumstance is found to be unconstitutional, the same is hereby declared to be severable and the balance of this Section shall remain effective notwithstanding such unconstitutionality. Moreover, the state declares that it would have passed this Section, and each provision, section, subsection, sentence, clause, phrase or word thereof, irrespective of the fact that any one or more provisions, sections, subsections, sentences, clauses, phrases or words, or any of their applications, were to be declared unconstitutional.

C. Definitions. For purposes of this Section, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) "Abortion" means the use or prescription of any instrument, medicine, drug, or any other substance or device to terminate the pregnancy of a woman known to be pregnant with an intention other than to increase the probability of a live birth, to preserve the life or health of the child after live birth, or to remove a dead unborn child who died as the result of natural causes in utero, accidental trauma, or a criminal assault on the pregnant woman or her unborn child, and which causes the premature termination of the pregnancy.

(2) "Attempt to perform or induce an abortion" means an act, or an omission of a statutorily required act, that, under the circumstances as the actor believes them to be, constitutes a substantial step in a course of conduct planned to culminate in the performance or induction of an abortion in this state in violation of this Section.

(3) "Department" means Louisiana Department of Health.

(4) "Fertilization" means the fusion of a human spermatozoon with a human ovum.

(5) "Medical emergency" means a condition that, in reasonable medical judgment, so complicates the medical condition of the pregnant woman that it necessitates the immediate abortion of her pregnancy without first determining postfertilization age to avert her death or for which the delay necessary to determine postfertilization age will create serious risk of substantial and irreversible physical impairment of a major bodily function, not including psychological or emotional conditions. No condition shall be deemed a medical emergency if based on a claim or diagnosis that the woman will engage in conduct which she intends to result in her death or in substantial and irreversible physical impairment of a major bodily function.

(6) "Medically futile" means that, in reasonable medical judgment, the unborn child has a profound and irremediable congenital or chromosomal anomaly that is incompatible with sustaining life after birth.

(7) "Physician" means any person licensed to practice medicine and surgery or osteopathic medicine and surgery in the state of Louisiana.

(8) "Postfertilization age" means the age of the unborn child as calculated from the fusion of a human spermatozoon with a human ovum.

(9) "Probable postfertilization age of the unborn child" means what, in reasonable medical judgment, will with reasonable probability be the postfertilization age of the unborn child at the time the abortion is planned to be performed or induced.

(10) "Reasonable medical judgment" means a medical judgment that would be made by a reasonably prudent physician, knowledgeable about the case and the treatment possibilities with respect to the medical conditions involved.

(11) "Unborn child" or "fetus" each mean an individual organism of the species homo sapiens from fertilization until live birth.

(12) "Woman" means a female human being whether or not she has reached the age of majority.

D. Determination of postfertilization age.

(1) Except in the case of a medical emergency or when a pregnancy is diagnosed as medically futile, no abortion shall be performed or induced or be attempted to be performed or induced unless the physician performing or inducing it has first made a determination of the probable postfertilization age of the unborn child or relied upon such a determination made by another physician. In making such a determination, the physician shall make such inquiries of the woman and perform or cause to be performed such medical examinations and tests as a reasonably prudent physician, knowledgeable about the case and the medical conditions involved, would consider necessary to perform in making an accurate diagnosis with respect to postfertilization age.

(2) Failure by any physician to conform to any requirement of this Section constitutes "unprofessional conduct" pursuant to R.S. 37:1261.

E. Abortion of unborn child of twenty or more weeks postfertilization age prohibited.

(1) No person shall perform or induce or attempt to perform or induce an abortion upon a woman when it has been determined, by the physician performing or inducing or attempting to perform or induce the abortion or by another physician upon whose determination that physician relies, that the probable postfertilization age of the woman's unborn child is twenty or more weeks, unless the pregnancy is diagnosed as medically futile or, in reasonable medical judgment, she has a condition which so complicates her medical condition as to necessitate the abortion of her pregnancy to avert her death or to avert serious risk of substantial and irreversible physical impairment of a major bodily function, not including psychological or emotional conditions. No such greater risk shall be deemed to exist if it is based on a claim or diagnosis that the woman will engage in conduct which she intends to result in her death or in substantial and irreversible physical impairment of a major bodily function.

(2) When an abortion upon a woman whose unborn child has been determined to have a probable postfertilization age of twenty or more weeks is not prohibited by Paragraph (1) of this Subsection, the physician shall terminate the pregnancy in the manner which, in reasonable medical judgment, provides the best opportunity for the unborn child to survive, unless, in reasonable medical judgment, termination of the pregnancy in that manner would pose a greater risk either of the death of the pregnant woman or of the substantial and irreversible physical impairment of a major bodily function, not including psychological or emotional conditions, of the woman than would other available methods. No such greater risk shall be deemed to exist if it is based on a claim or diagnosis that the woman will engage in conduct which she intends to result in her death or in substantial and irreversible physical impairment of a major bodily function.

F. Penalties. Any person who intentionally or knowingly fails to comply with the requirements of this Section shall be subject to the penalties as provided for in R.S. 40:1061.29.

G. Construction. This Section shall not be construed to repeal, by implication or otherwise, R.S. 40:1061.10 or any otherwise applicable provision of Louisiana law regulating or restricting abortion. An abortion that complies with this Section, but violates the provisions of R.S. 40:1061.10 or any otherwise applicable provision of Louisiana law, shall be deemed unlawful as provided in such provision. An abortion that complies with the provisions of R.S. 40:1061.10 or any otherwise applicable provision of Louisiana law regulating or restricting abortion, but violates this Section, shall be deemed unlawful as provided in this Section. If some or all of the provisions of this Section are temporarily or permanently restrained or enjoined by judicial order, all other provisions of Louisiana law regulating or restricting abortion shall be enforced as though such restrained or enjoined provisions had not been adopted; provided, however, that whenever such temporary or permanent restraining order or injunction is stayed or dissolved, or otherwise ceases to have effect, such provisions shall have full force and effect.

Acts 2012, No. 738, §1; Redesignated from R.S. 40:1299.30.1 by HCR 84 of 2015 R.S.



RS 40:1061.1.1 - Louisiana Unborn Child Protection from Dismemberment Abortion Act

§1061.1.1. Louisiana Unborn Child Protection from Dismemberment Abortion Act

A. This Section shall be known and may be cited as the "Louisiana Unborn Child Protection from Dismemberment Abortion Act".

B. As used in this Section, the following terms have the meaning ascribed in this Subsection:

(1) "Abortion" shall have the meaning ascribed in R.S. 40:1061.9.

(2) "Attempt to perform an abortion" means to do or omit to do anything that, under the circumstances as the actor believes them to be, is an act or omission constituting a substantial step in a course of conduct planned to culminate in oneself's performing an abortion. Such substantial steps include, but are not limited to:

(a) Agreeing with an individual to perform an abortion on that individual or on some other person, whether or not the term "abortion" is used in the agreement, and whether or not the agreement is contingent on another factor such as receipt of payment or a determination of pregnancy.

(b) Scheduling or planning a time to perform an abortion on an individual, whether or not the term "abortion" is used, and whether or not the performance is contingent on another factor such as receipt of payment or a determination of pregnancy.

(c) The definition provided in this Paragraph shall not be construed to require that an abortion procedure must actually be initiated for an attempt to occur.

(3)(a) "Dismemberment abortion" means, with the purpose of causing the death of an unborn child, to purposely dismember a living unborn child and extract him or her one piece at a time from the uterus through use of clamps, grasping forceps, tongs, scissors, or a similar instrument that, through the convergence of two rigid levers, slices, crushes, or grasps a portion of the unborn child's body to cut or rip it off or apart.

(b) The term "dismemberment abortion" does not include an abortion which uses suction to dismember the body of an unborn child by vacuuming fetal parts into a collection container, although it does include an abortion in which a dismemberment abortion, as defined in this Paragraph, is used to cause the death of an unborn child and suction is subsequently used to extract fetal parts after the death of the unborn child.

(4) "Intentionally" means the person who acts either consciously desires the physical result of his act, whatever the likelihood of that result happening from his conduct; or knows that the result is substantially certain to follow from his conduct, whatever his desire may be as to that result.

(5) "Physician" means a person licensed to practice medicine in the state of Louisiana who meets the requirements of R.S. 40:1061.10.

(6) "Serious health risk to the unborn child's mother" means that in reasonable medical judgment the mother has a condition that so complicates her medical condition that it necessitates the abortion of her pregnancy to avert her death or to avert serious risk of substantial and irreversible physical impairment of a major bodily function, not including psychological or emotional conditions. No such condition may be determined to exist if it is based on a claim or diagnosis that the woman will engage in conduct which she intends to result in her death or in substantial and irreversible physical impairment of a major bodily function.

(7) "Woman" means a female human being whether or not she has reached the age of majority.

C.(1) Notwithstanding any other provision of law, it shall be unlawful for any person to intentionally perform or attempt to perform a dismemberment abortion and thereby kill an unborn child unless necessary to prevent serious health risk to the unborn child's mother.

(2) No woman upon whom an abortion is performed or attempted to be performed shall be thereby liable for performing or attempting to perform a dismemberment abortion. No nurse, technician, secretary, receptionist, or other employee or agent who is not a physician but who acts at the direction of a physician, and no pharmacist or other individual who is not a physician but who fills a prescription or provides instruments or materials used in an abortion at the direction of or to a physician shall be thereby liable for performing or attempting to perform a dismemberment abortion.

D. Whoever violates the provisions of this Section shall be fined not more than one thousand dollars per incidence or occurrence, or imprisoned for not more than two years, or both. In addition to whatever remedies are otherwise available under the laws of this state, failure to comply with the provisions of this Section shall provide all of the following:

(1) A basis for a cause of action for civil damages for injuries and wrongful death as more fully set forth in Civil Code Articles 2315.1 and 2315.2, whether or not the unborn child was viable at the time the abortion was performed, or was born alive, except that such causes of action shall be maintained only by the following persons:

(a) The natural or biological father of the aborted infant or fetus, unless such father's criminal conduct caused the pregnancy.

(b) The mother of the aborted infant or fetus, subject to the provisions of Subsection F of this Section.

(c) The parents or guardian on behalf of the mother of the aborted infant or fetus if the mother was a minor at the time of the abortion, unless the parents or guardian consented to the dismemberment abortion.

(2) A basis for professional disciplinary action under R.S. 37:1261 et seq.

E.(1) A physician charged with an offense pursuant to this Section may seek a hearing before the Louisiana State Board of Medical Examiners on whether the physician's conduct was necessary to save the life of the mother whose life was endangered by a physical disorder, physical illness, or physical injury, including a life-endangering physical condition caused by or arising from the pregnancy itself.

(2) The findings concerning the issue provided for in Paragraph (1) of this Subsection are admissible on that issue at the trial of the physician. Upon motion of the physician, the court shall delay the beginning of the trial for not more than thirty days to permit such hearing to take place; however, this delay may be extended for good cause.

F. When requested, the court shall allow a woman to proceed using solely her initials or a pseudonym and may close any proceedings in the case and enter other protective orders to preserve the privacy of the woman upon whom the abortion was performed.

G. Any person who is not a physician or not otherwise legally authorized by the state to perform abortions, but who nevertheless directly performs a dismemberment abortion, shall be subject to the provisions of this Section.

H. Nothing in this Section shall be construed as creating or recognizing a right to abortion, or a right to a particular method of abortion.

Acts 2016, No. 264, §1.



RS 40:1061.1.2 - Abortion based on genetic abnormality; prohibition

§1061.1.2. Abortion based on genetic abnormality; prohibition

A. As used in this Section, the following terms have the meaning ascribed in this Subsection:

(1)(a) "Abortion" shall have the meaning provided in R.S. 40:1061.9.

(b)(i) For purposes of this Section, "abortion" shall not include an abortion performed when the pregnancy is diagnosed as medically futile.

(ii) For purposes of this Subparagraph, "medically futile" means that, in reasonable medical judgement, the unborn child has a profound and irremediable congenital or chromosomal anomaly that is incompatible with sustaining life after birth. This diagnosis shall be a medical judgment certified in the pregnant woman's medical record by a reasonably prudent physician who is knowledgeable about the case and the treatment possibilities with respect to the medical conditions involved.

(2) "Diagnosed" means a determination made by a physician based on the results obtained from any genetic screening or prenatal testing procedure to detect a genetic abnormality.

(3) "Genetic abnormality" means any defect, disease, or disorder that is inherited genetically. The term includes, without limitation, any physical disfigurement, scoliosis, dwarfism, Down syndrome, albinism, amelia, and any other type of physical, mental, or intellectual disability, abnormality, or disease.

B. Notwithstanding any other provision of law, it shall be unlawful for any person to intentionally perform or attempt to perform an abortion of an unborn child of twenty or more weeks post-fertilization age, as provided for in R.S. 40:1061.1, with knowledge that the pregnant woman is seeking the abortion solely because the unborn child has been diagnosed with either a genetic abnormality or a potential for a genetic abnormality.

C.(1) It shall be unlawful for a person to intentionally perform or attempt to perform an abortion of an unborn child of less than twenty weeks post-fertilization age without first providing the pregnant woman with an informational document including resources, programs, and services for pregnant women who have a diagnosis of fetal genetic abnormality and resources, programs, and services for infants and children born with disabilities. The informational document provided for in this Subsection shall be given to the pregnant woman at the same time as the requirements in R.S. 40:1061.17(B).

(2) The Louisiana Department of Health shall develop an informational document to comply with the mandate established in this Section to include resources, programs, and services for pregnant women who have a diagnosis of fetal genetic abnormality and resources, programs, and services for infants and children born with disabilities and shall make such information available to any requesting provider of women's health care services and shall maintain the information on a link on the department's website.

D. Whoever violates the provisions of this Section shall be subject to the penalties provided in R.S. 40:1061.29.

E. The provisions of this Section shall not apply whenever the abortion is necessary to save the life of the mother.

Acts 2016, No. 563, §1, eff. June 17, 2016.



RS 40:1061.2 - Discrimination against certain persons; prohibition

§1061.2. Discrimination against certain persons; prohibition

A. No physician, nurse, student or other person or corporation shall be held civilly or criminally liable, discriminated against, dismissed, demoted, or in any way prejudiced or damaged because of his refusal for any reason to recommend, counsel, perform, assist with or accommodate an abortion.

B. No worker or employee in any social service agency, whether public or private, shall be held civilly or criminally liable, discriminated against, dismissed, demoted, in any way prejudiced or damaged, or pressured in any way for refusal to take part in, recommend or counsel an abortion for any woman.

Added by Acts 1973, No. 72, §1; Redesignated from R.S. 40:1299.31 by HCR 84 of 2015 R.S.



RS 40:1061.3 - Discrimination against hospitals, clinics, etc.; prohibition

§1061.3. Discrimination against hospitals, clinics, etc.; prohibition

No hospital, clinic or other facility or institution of any kind shall be held civilly or criminally liable, discriminated against, or in any way prejudiced or damaged because of any refusal to permit or accommodate the performance of any abortion in said facility or under its auspices.

Added by Acts 1973, No. 72, §1; Redesignated from R.S. 40:1299.32 by HCR 84 of 2015 R.S.



RS 40:1061.4 - Governmental assistance; discrimination for refusal to participate in an abortion; prohibition

§1061.4. Governmental assistance; discrimination for refusal to participate in an abortion; prohibition

A. The term governmental assistance as used in this Section shall include federal, state and local grants, loans and all other forms of financial and other aid from any level of government or from any governmental agency.

B. No woman shall be denied governmental assistance or be otherwise discriminated against or pressured in any way for refusing to accept or submit to an abortion, which she may do for any reason and without explanation.

C. No hospital, clinic, or other medical or health facility, whether public or private, shall ever be denied governmental assistance or be otherwise discriminated against or otherwise be pressured in any way for refusing to permit its facilities, staff or employees to be used in any way for the purpose of performing any abortion.

D. No abortion shall be performed on any woman unless prior to the abortion she shall have been advised, orally and in writing, that she is not required to submit to the abortion and that she may refuse any abortion for any reason and without explanation and that she shall not be deprived of any governmental assistance or any other kind of benefits for refusing to submit to an abortion. This provision shall be of full force and effect notwithstanding the fact that the woman in question is a minor, in which event said minor's parents, or if a minor emancipated by marriage, the minor's husband, shall also be fully advised of their right to refuse an abortion for the minor in the same manner as the minor is advised. Compliance with this provision shall be evidenced by the written consent of the woman that she submits to the abortion voluntarily and of her own free will, and by written consent of her parents, if she is an unmarried minor, and by consent of her husband if she is a minor emancipated by marriage, such written consent to set forth the written advice given and the written consent and acknowledgment that a full explanation of the abortion procedure to be performed has been given and is understood.

Added by Acts 1973, No. 72, §1; Redesignated from R.S. 40:1299.33 by HCR 84 of 2015 R.S.



RS 40:1061.5 - Employees of state and political subdivisions; counseling abortion prohibited

§1061.5. Employees of state and political subdivisions; counseling abortion prohibited

No person employed by the state of Louisiana, by contract or otherwise, or any subdivision or agency thereof, and no person employed in any public or private social service agency, by contract or otherwise, including workers therein, which is a recipient of any form of governmental assistance, shall require or recommend that any woman have an abortion. Notwithstanding anything contained herein to the contrary, this Section shall not apply to a doctor of medicine, currently licensed by the Louisiana State Board of Medical Examiners pursuant to R.S. 37:1261 et seq., who is acting to save or preserve the life of the pregnant woman.

Added by Acts 1973, No. 72, §1. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Redesignated from R.S. 40:1299.34 by HCR 84 of 2015 R.S.



RS 40:1061.6 - Use of public funds

§1061.6. Use of public funds

A.(1) Notwithstanding any other provision of law to the contrary, no public funds, made available to any institution, board, commission, department, agency, official, or employee of the state of Louisiana, or of any local political subdivision thereof, whether such funds are made available by the government of the United States, the state of Louisiana, or of a local governmental subdivision, or from any other public source shall be used in any way for, to assist in, or to provide facilities for an abortion, except when the abortion is medically necessary to prevent the death of the mother.

(2) No institution, board, commission, department, agency, official, or employee of the state, or of any local political subdivision thereof, shall contract with, award any grant to, or otherwise bestow any funding upon, an entity or organization that performs abortions, or that contracts with an entity or organization that performs abortions, in this state, as more specifically provided in Chapter 1-A of Title 36 of the Louisiana Revised Statutes of 1950.

B. Notwithstanding any other provision of law to the contrary, no public funds made available to any institution, board, commission, department, agency, official, or employee of the state of Louisiana, or of any local political subdivision thereof, whether such funds are made available by the government of the United States, the state of Louisiana, or a local governmental subdivision, or from any other public source, shall be used in any way for, to assist in, or to provide facilities for an abortion, except for any of the following:

(1) Whenever the abortion is necessary to save the life of the mother.

(2) Whenever the abortion is being sought to terminate a pregnancy resulting from an alleged act of rape and all of the requirements of R.S. 40:1061.18(A) are met.

(3) Whenever the abortion is being sought to terminate a pregnancy resulting from an alleged act of crime against nature as defined by R.S. 14:89(A)(2) and all of the requirements of R.S. 40:1061.18(B) are met.

C. The secretary of the Louisiana Department of Health shall promulgate rules to ensure that no funding of any abortion shall be made based upon a claim of rape or crime against nature as defined by R.S. 14:89(A)(2) until the applicable requirements of R.S. 40:1061.18 have been complied with and written verification has been obtained from the physician performing the abortion and from the law enforcement official to whom the report is made, if applicable.

D. Subsection A of this Section shall be superseded and Subsections B and C and R.S. 40:1061.18 shall become effective only when the circumstances in Subparagraph (1)(a) or in Subparagraph (2)(a) occur:

(1)(a) A decision or order of a court of competent jurisdiction is rendered declaring the provisions of Subsection A unconstitutional, inconsistent with federal law, or otherwise unenforceable based on inconsistency with the Hyde Amendment, or enjoins the state or any of its officials from enforcing Subsection A while at the same time accepting federal funds pursuant to Title XIX, as modified by the Hyde Amendment, and then only if, as, and when a stay pending all appeals of the decision or order is denied, or, if a stay is granted, such stay expires or is no longer effective.

(b) If such a decision or order is rendered, the state Department of Justice, on behalf of the state, shall vigorously and expeditiously pursue judicial remedies seeking to obtain a stay pending all appeals of the decision or order and its reversal.

(2)(a) An order or decision of a court of competent jurisdiction is rendered affirming a finding of the administrator of the Health Care Financing Administration of the United States Department of Health and Human Services that Subsection A fails to substantially comply with the Hyde Amendment or denying a stay of the finding of the administrator and then only if, as, and when the state receives formal notification from the administrator that Medicaid funds, including but not limited to the federal percentage of Medicaid assistance payments pursuant to 42 U.S.C. 1396 et seq. allocated to the state from the United States government, will be withheld or terminated on a specified date.

(b) If the administrator finds that the state is in noncompliance with the Hyde Amendment as it relates to funding certain abortions, the governor, the state Department of Justice, and the state Department of Health, on behalf of the state, shall vigorously and expeditiously pursue administrative and judicial remedies to obtain a stay of the finding and its reversal.

(c) If such a decision or order is rendered by a court, the state Department of Justice, on behalf of the state, shall vigorously and expeditiously pursue judicial remedies seeking to obtain a stay of the decision or order and to seek its reversal.

E. If Subsections B and C and R.S. 40:1061.18 become effective and subsequently the federal requirement for acceptance of Medicaid funds, that public funds be made available for abortions resulting from pregnancy due to rape or crime against nature as defined by R.S. 14:89(A)(2), is no longer applicable to the state of Louisiana, then on the same day, the provisions of Subsections B and C and R.S. 40:1061.18 shall be superseded and the provisions of Subsection A shall be effective to the fullest extent allowed by law.

Added by Acts 1978, No. 704, §2; Acts 1994, 4th Ex. Sess., No. 1, §1, eff. Aug. 23, 1994; Acts 2014, No. 602, §6, eff. June 12, 2014; Redesignated from R.S. 40:1299.34.5 by HCR 84 of 2015 R.S.; Acts 2016, No. 304, §2, eff. June 2, 2016.



RS 40:1061.7 - Instruction in elementary and secondary schools by abortion providers; prohibition

§1061.7. Instruction in elementary and secondary schools by abortion providers; prohibition

A. No employee of or representative acting on behalf of an organization, individual, or any other entity that performs elective abortion as defined in R.S. 40:1061.9, or of an affiliate as defined in Subsection B of this Section, shall engage in any of the following activities:

(1) Presenting or otherwise delivering any instruction or program on any health topic, including but not limited to human sexuality or family planning, to students at a public elementary or secondary school, or at a charter school that receives state funding.

(2) Knowingly providing any materials or media regarding human sexuality or family planning for distribution or viewing at a public elementary or secondary school, or at a charter school that receives state funding, regardless of the topic or viewpoint of such materials or media, if the materials or media are created by or bear the identifying mark of an organization, individual, or any other entity, or of an affiliate of any such organization, individual, or entity, that performs elective abortion as defined in R.S. 40:1061.9.

B. For purposes of this Section, "affiliate" means an organization, individual, or any other entity that has a legal relationship with another organization, individual, or any other entity, and such relationship is created or governed by at least one written instrument that demonstrates one or more of the following:

(1) Common ownership, management, or control.

(2) The existence of a franchise.

(3) The granting or extension of a license or other agreement that authorizes common use of a brand name, trademark, service mark, or other registered identification mark.

C. The provisions of this Section shall not apply to any hospital licensed in accordance with the Hospital Licensing Law, R.S. 40:2100 et seq.

D. Any abortion provider or affiliate of an abortion provider whose employee or representative acts in violation of this Section shall be subject to imposition of a monetary penalty established by rule by the Louisiana Department of Health, and the department shall consider such violation in any action regarding license issuance taken in accordance with R.S. 40:2175.6.

Acts 2014, No. 617, §1; Redesignated from R.S. 40:1299.35 by HCR 84 of 2015 R.S.



RS 40:1061.8 - Legislative intent

§1061.8. Legislative intent

It is the intention of the Legislature of the State of Louisiana to regulate abortion to the extent permitted by the decisions of the United States Supreme Court. The Legislature does solemnly declare and find in reaffirmation of the longstanding policy of this State, that the unborn child is a human being from the time of conception and is, therefore, a legal person for purposes of the unborn child's right to life and is entitled to the right to life from conception under the laws and Constitution of this State. Further, the Legislature finds and declares that the longstanding policy of this State is to protect the right to life of the unborn child from conception by prohibiting abortion impermissible only because of the decisions of the United States Supreme Court and that, therefore, if those decisions of the United States Supreme Court are ever reversed or modified or the United States Constitution is amended to allow protection of the unborn then the former policy of this State to prohibit abortions shall be enforced.

Added by Acts 1981, No. 774, §1, eff. July 23, 1981; Redesignated from R.S. 40:1299.35.0 by HCR 84 of 2015 R.S.



RS 40:1061.9 - Definitions

§1061.9. Definitions

As used in R.S. 40:1061.8 through 1061.29, the following words have the following meanings:

(1) "Abortion" or "induced abortion" means the act of using or prescribing any instrument, medicine, drug, or any other substance, device, or means with the intent to terminate the clinically diagnosable pregnancy of a woman with knowledge that the termination by those means will, with reasonable likelihood, cause the death of the unborn child. Such use, prescription, or means is not an abortion if done with the intent to:

(a) Save the life or preserve the health of an unborn child.

(b) Remove a dead unborn child or induce delivery of the uterine contents in case of a positive diagnosis, certified in writing in the woman's medical record along with the results of an obstetric ultrasound test, that the pregnancy has ended or is in the unavoidable and untreatable process of ending due to spontaneous miscarriage, also known in medical terminology as spontaneous abortion, missed abortion, inevitable abortion, incomplete abortion, or septic abortion.

(c) Remove an ectopic pregnancy.

(2) "Conception" and "fertilization" each mean the fusion of a human spermatozoon with a human ovum.

(3) "Gestational age" means the age of the unborn child as measured by the time elapsed since the first day of the last menstrual period as determined by a physician and confirmed through the use of an ultrasound test of a quality generally used in existing medical practice.

(4) "Good faith medical judgment" means a physician's use of reasonable care and diligence, along with his best judgment, in the application of his skill. The standard of care required of every health care provider, except a hospital, in rendering professional services or health care to a patient, shall be to exercise that degree of skill ordinarily employed, under similar circumstances, by the members of his profession in good standing in the same community or locality, but if the physician was performing abortion procedures that are considered to be included in the areas of a medical specialty, then the standard shall be that of the degree of skill ordinarily employed, under similar circumstances, by one practicing in good standing in that specialty.

(5) "Infant" means the offspring of human parents from the moment of live birth, regardless of the duration of gestation in the womb prior to live birth.

(6) "Live birth" or "born alive", with respect to a member of the species homo sapiens, means the complete expulsion or extraction from its mother of that member, at any stage of development, who after that expulsion or extraction breathes or shows signs of life such as beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles, whether or not the umbilical cord has been cut or the placenta is attached, and regardless of whether the expulsion or extraction occurs as a result of natural or induced labor, cesarean section, or induced abortion.

(7) "Physician" means a person licensed to practice medicine in the state of Louisiana who meets the requirements of R.S. 40:1061.10.

(8) "Pregnant" means that female reproductive condition of having a developing embryo or fetus in the uterus which commences at fertilization and implantation.

(9) "Unborn child" or "fetus" means the unborn offspring of human beings from the moment of conception through pregnancy and until live birth.

(10) "Viable" and "viability" each mean that stage of fetal development when, in the judgment of the physician based upon the particular facts of the case before him, and in light of the most advanced medical technology and information available to him, there is a reasonable likelihood of sustained survival of the unborn child outside the body of his mother, with or without artificial support.

(11) "Department" means the Louisiana Department of Health.

Added by Acts 1978, No. 435, §1. Amended by Acts 1981, No. 774, §1, eff. July 23, 1981; Acts 1997, No. 906, §3, eff. July 10, 1997; Acts 1999, No. 1232, §1, eff. July 9, 1999; Acts 2001, No. 1110, §1, eff. June 28, 2001; Acts 2011, No. 411, §1; Acts 2013, No. 259, §1, eff. June 10, 2013; Redesignated from R.S. 40:1299.35.1 by HCR 84 of 2015 R.S.



RS 40:1061.10 - Abortion by physician; determination of viability; ultrasound test required; exceptions; penalties

§1061.10. Abortion by physician; determination of viability; ultrasound test required; exceptions; penalties

A.(1) Physician requirements. No person shall perform or induce an abortion unless that person is a physician licensed to practice medicine in the state of Louisiana and is currently board-certified in obstetrics and gynecology or family medicine or enrolled in a residency program for obstetrics and gynecology or family medicine, when that resident performs or induces an abortion under the direct supervision of a physician who is board-certified in obstetrics and gynecology or family medicine. Any outpatient abortion facility that knowingly or negligently employs, contracts with, or provides any valuable consideration for the performance of an abortion in an outpatient abortion facility by any person who does not meet the requirements of this Section is subject to having its license denied, non-renewed, or revoked by the Louisiana Department of Health in accord with R.S. 40:2175.6. For the purposes of this Subsection, "direct supervision" shall mean that the physician must be present in the hospital, on the campus, or in the outpatient facility, and immediately available to furnish assistance and direction throughout the performance of the procedure. The physician need not be present in the room when the procedure is performed in order to maintain direct supervision.

(2) On the date the abortion is performed or induced, a physician performing or inducing an abortion shall:

(a) Have active admitting privileges at a hospital that is located not further than thirty miles from the location at which the abortion is performed or induced and that provides obstetrical or gynecological health care services. For purposes of this Section, "active admitting privileges" means that the physician is a member in good standing of the medical staff of a hospital that is currently licensed by the department, with the ability to admit a patient and to provide diagnostic and surgical services to such patient consistent with the requirements of Paragraph (A)(1) of this Subsection.

(b) Provide the pregnant woman with all of the following before the abortion is performed or induced:

(i) A telephone number by which the pregnant woman may reach the physician, or other health care personnel employed by the physician or facility at which the abortion was performed or induced, who has twenty-four hours per day access to the woman's relevant medical records so that the woman may request assistance related to any complication that arises from the performance or induction of the abortion, or to ask health-related questions regarding the abortion.

(ii) The name and telephone number of the hospital nearest to the home of the pregnant woman at which an emergency arising from the abortion would be treated.

(c) Whoever violates the provisions of Subparagraph (2)(a) of this Paragraph shall be fined not more than four thousand dollars per violation.

B. Viability. Except in the case of a medical emergency, before a physician performs an abortion, the physician, by use of his good faith medical judgment, shall first determine if the unborn child is viable.

C. Determination of Viability. In order to preserve the health of the woman, and in order to assist in making an accurate finding of viability considering the gestational age, weight, and lung maturity of the unborn child, the physician intending to terminate a pregnancy shall first perform or cause to be performed an ultrasound examination pursuant to the provisions of Subsection D of this Section. The physician shall enter such findings and determination of viability in the medical record of the pregnant woman, along with photographs or prints of the ultrasound evidencing the findings.

D. Ultrasound Requirements. Except in the case of a medical emergency, and in addition to the provisions of R.S. 40:1061.17, consent to an abortion of an unborn child at any stage of gestational development is voluntary and informed only if an obstetric ultrasound is performed in accordance with the provisions of this Section.

(1) Qualifications to perform ultrasound. The ultrasound shall be performed by the physician who is to perform the abortion or a qualified person who is the physician's agent. For purposes of this Section, "qualified person" means a person having documented evidence that he or she has completed a course in the operation of ultrasound equipment and is in compliance with any other requirements of law regarding the operation of ultrasound equipment.

(2)(a) Requirements. Except as provided in Subparagraph (b) of this Paragraph, at least seventy-two hours prior to the woman's having any part of an abortion performed or induced, and prior to the administration of any anesthesia or medication in preparation for the abortion on the woman, the physician who is to perform the abortion or a qualified person who is the physician's agent shall comply with all of the following requirements:

(i) Perform an obstetric ultrasound on the pregnant woman; simultaneously display the screen which depicts the active ultrasound images so that the pregnant woman may view them; and make audible the fetal heartbeat, if present, in a quality consistent with current medical practice. Nothing in this Section shall be construed to prevent the pregnant woman from not listening to the sounds detected by the fetal heart monitor, or from not viewing the images displayed on the ultrasound screen.

(ii) Provide a simultaneous and objectively accurate oral explanation of what the ultrasound is depicting, in a manner understandable to a layperson, which shall include the presence and location of the unborn child within the uterus and the number of unborn children depicted, the dimensions of the unborn child, and the presence of cardiac activity if present and viewable, along with the opportunity for the pregnant woman to ask questions.

(iii) Offer the pregnant woman the option of requesting an ultrasound photograph or print of her unborn child of a quality consistent with current standard medical practice that accurately portrays, to the extent feasible, the body of the unborn child including limbs, if present and viewable.

(iv) Prior to the ultrasound, obtain from the pregnant woman a copy of a completed, signed, and dated election form. The election form shall be produced and made available by the department, and shall state as follows:

"Ultrasound Before Abortion Notice and Election Form

Louisiana law requires an ultrasound examination prior to the performance of an abortion. By signing below, I certify that I understand the following:

(1)       I have the option to look at or look away from the ultrasound display at any time.

(2)       I have the option to listen to the heartbeat of the unborn child that is required to be made audible unless I decline by initialing here: ________________.

(3)       I am required by law to hear an oral explanation of the ultrasound images, unless I certify below that I am pregnant due to an act of rape or crime against nature as defined by R.S. 14:89(A)(2).

(4)       I have the option to ask and receive answers to any questions about the images of the unborn child.

(5)       I have the option to ask for an ultrasound photographic print depicting the unborn child.

__________________________________________

Signature Date

OPTION FOR WOMEN WHO HAVE FILED LAW ENFORCEMENT REPORTS:

I certify that I have reported an act of rape or crime against nature as defined by R.S. 14:89(A)(2) to law enforcement officials, and that I decline to hear an oral explanation of the ultrasound images.

__________________________________________

Signature Date"

(v) Orally read the following statement to the pregnant woman in the ultrasound examination room prior to beginning the ultrasound examination, and certify by signature on a form that shall be produced and made available by the department that the following statement was delivered orally:

"During this ultrasound examination, you have the right to an oral explanation of the results. You have the option to view the images on the ultrasound screen. The heartbeat of the unborn child, if present, will be made audible, unless you declined on the election form. You have the right to receive answers to any questions you ask about your ultrasound examination. You have the right to receive an ultrasound photographic print, which will be provided at your request."

(vi) Retain copies of the election form and certification prescribed by Items (iv) and (v) of this Subparagraph. The certification shall be placed in the medical file of the woman and shall be kept by the abortion provider for a period of not less than seven years. If the woman is a minor, the certification shall be placed in the medical file of the minor and kept for at least seven years or for five years after the minor reaches the age of majority, whichever is greater. The woman's medical files shall be kept confidential as provided by law.

(b) If the pregnant woman certifies in writing that she currently lives one hundred fifty miles or more from the nearest licensed outpatient abortion facility to her residence, then the physician who is to perform the abortion or a qualified person who is the physician's agent shall comply with all of the requirements of Subparagraph (a) of this Paragraph at least twenty-four hours prior to the woman having any part of an abortion performed or induced.

(3) Options to view or listen to required medical information.

(a) A pregnant woman may choose not to exercise her option to request an ultrasound photograph print as provided for under this Section.

(b) A pregnant woman may choose not to view the ultrasound images required to be provided to and reviewed with the pregnant woman as provided for under this Section.

(c) A pregnant woman may choose not to listen to the sounds detected by the fetal heart monitor required to be provided to the pregnant woman as provided for under this Section.

(d) The physician, the agent of the physician, and the pregnant woman are not subject to a penalty under this Chapter solely because the pregnant woman chooses not to request an ultrasound print, view the ultrasound images, or hear the heart auscultation.

(4) Medical Emergencies.

(a) "Medical emergency" as used in this Section, means the existence of any physical condition, not including any emotional, psychological, or mental condition, which a reasonably prudent physician, with knowledge of the case and treatment possibilities with respect to the medical conditions involved, would determine necessitates the immediate abortion of the pregnancy to avert the pregnant woman's death or to avert substantial and irreversible impairment of a major bodily function arising from continued pregnancy.

(b) Upon a determination by a physician that a medical emergency exists with respect to a pregnant woman, the provider shall certify in writing the specific medical conditions that constitute the emergency. The certification shall be placed in the medical file of the woman and shall be kept by the abortion provider for a period of not less than seven years. If the woman is a minor, then the certification shall be placed in the medical file of the minor and kept for at least seven years or for five years after the minor reaches the age of majority, whichever is greater. The woman's medical files shall be kept confidential as provided by law.

(5) Penalties. Any person who intentionally or knowingly fails to comply with any requirement of this Section shall be subject to the penalties as provided for in R.S. 40:1061.29.

(6) Protection of privacy in court proceedings. In every civil or criminal proceeding or action brought under this Section, the court shall rule whether the anonymity of any female upon whom an abortion has been performed or attempted shall be preserved from public disclosure if she does not give her consent to such disclosure. The court may close any proceedings in the case and enter other protective orders to preserve the privacy of the woman upon whom the abortion has been performed or attempted. This Section may not be construed to conceal the identity of the plaintiff or of witnesses from the defendant.

E. Pregnant rape survivors or victims of crime against nature as defined by R.S. 14:89(A)(2) who have reported the act to law enforcement officials shall have the opportunity to opt out of the oral explanation provisions of Subparagraph (D)(2)(b) of this Section, in addition to having the same options to view or listen to the required medical information as provided in Paragraph (D)(3) of this Section.

Added by Acts 1978, No. 435, §1. Amended by Acts 1981, No. 774, §1, eff. July 23, 1981; Acts 1999, No. 1232, §1, eff. July 9, 1999; Acts 2001, No. 1110, §1, eff. June 28, 2001; Acts 2010, No. 888, §1; Acts 2011, No. 411, §1; Acts 2012, No. 685, §1; Acts 2013, No. 259, §1, eff. June 10, 2013; Acts 2014, No. 602, §6, eff. June 12, 2014; Acts 2014, No. 620, §1, eff. Sept. 1, 2014; Redesignated from R.S. 40:1299.35.2 by HCR 84 of 2015 R.S.; Acts 2016, No. 97, §1; Acts 2016, No. 98, §1.



RS 40:1061.11 - Drugs or chemicals used; penalties

§1061.11. Drugs or chemicals used; penalties

A. When any drug or chemical is used for the purpose of inducing an abortion as defined in R.S. 40:1061.9, the physician who prescribed the drug or chemical shall be in the same room and in the physical presence of the pregnant woman when the drug or chemical is initially administered, dispensed, or otherwise provided to the pregnant woman.

B. The drug or chemical shall not be administered, dispensed, or otherwise provided to the pregnant woman by a physician or any person acting under the physician's direction, whether in a licensed outpatient abortion facility, private medical office or any other facility, unless the physician has obtained the voluntary and informed consent of the pregnant woman pursuant to the provisions of R.S. 40:1061.17 and the requirements set forth in that Section.

C. If a physician prescribes, dispenses, administers, or provides any drug or chemical to a pregnant woman for the purpose of inducing an abortion as defined in R.S. 40:1061.9, the physician shall report the abortion to the Louisiana Department of Health as provided in R.S. 40:1061.21.

D. In addition to the requirements of reporting complications to the Louisiana Department of Health pursuant to R.S. 40:1061.21, if the physician knows that the woman experienced a serious adverse event, as defined by the MedWatch Reporting System, during or after the administration or use of the drug, the physician shall also report the event to the United States Food and Drug Administration through the MedWatch Reporting System not later than the third day after the date the physician learns that the event occurred.

E. The Louisiana State Board of Medical Examiners may take disciplinary action as authorized in R.S. 37:1261 et seq. or any other applicable provision of law against a physician who violates any provision of this Section.

F. Any person not under the direct and immediate supervision of a physician who knowingly performs or attempts to perform an abortion using chemicals or drugs in violation of this Section shall be subject to penalties pursuant to R.S. 40:1061.29. No penalty may be assessed against the woman who undergoes the abortion.

Acts 2013, No. 259, §1, eff. June 10, 2013; Acts 2014, No. 620, §1, eff. Sept. 1, 2014; Redesignated from R.S. 40:1299.35.2.1 by HCR 84 of 2015 R.S



RS 40:1061.12 - Born-Alive Infant Protection Act

§1061.12. Born-Alive Infant Protection Act

A. In determining the meaning of any statute or of any rule, regulation, or interpretation of the various administrative agencies of this state, the words "person", "human being", "child", and "individual" include every infant member of the species homo sapiens who is born alive at any stage of development.

B. An infant at any stage of development who has survived an abortion procedure resulting in his or her live birth shall be given reasonable and immediate medical care as provided in R.S. 40:1061.13(C).

Acts 2001, No. 1110, §1, eff. June 28, 2001; Redesignated from R.S. 40:1299.35.3 by HCR 84 of 2015 R.S.



RS 40:1061.13 - Abortion after viability; second attendant physician required; duties

§1061.13. Abortion after viability; second attendant physician required; duties

A. Before a physician may perform an abortion upon a pregnant woman whose unborn child is viable, such physician shall first certify in writing that the abortion is necessary to preserve the life or health of the woman and shall further certify in writing the medical indications for such abortion and the probable health consequences.

B. Any physician who performs an abortion upon a woman carrying a viable unborn child shall utilize the available method or technique of abortion most likely to preserve the life and health of the unborn child. In cases where the method or technique of abortion which would most likely preserve the life and health of the unborn child would present a greater risk to the life and health of the woman than another available method or technique, the physician may utilize such other method or technique. In all cases where the physician performs an abortion upon a viable unborn child, the physician shall certify in writing the available method or techniques considered and the reasons for choosing the method or technique employed.

C. An abortion of a viable unborn child shall be performed or induced only when there is in attendance a physician other than the physician performing or inducing the abortion who shall take control of and provide immediate medical care for an infant born alive as a result of the abortion. During the performance of the abortion, the physician performing it, and subsequent to the abortion, the physician required by this Section to be in attendance, shall take all reasonable steps in keeping with good medical practice, consistent with the procedure used, to preserve the life and health of the viable unborn child and born-alive infant, respectively, provided that it does not pose an increased risk to the life or health of the woman.

Added by Acts 1978, No. 435, §1. Amended by Acts 1981, No. 774, §1, eff. July 23, 1981; Acts 1999, No. 1232, §1, eff. July 9, 1999; Acts 2001, No. 1110, §1, eff. June 28, 2001; Redesignated from R.S. 40:1299.35.4 by HCR 84 of 2015 R.S.



RS 40:1061.14 - Minors

§1061.14. Minors

A. No physician shall perform or induce an abortion upon any pregnant woman who is under the age of eighteen years and who is not emancipated judicially or by marriage unless the physician has received one of the following documents:

(1) A notarized statement signed by the mother, father, legal guardian, or tutor of the minor declaring that the affiant has been informed that the minor intends to seek an abortion and that the affiant consents to the abortion.

(2) A court order as provided in Subsection B of this Section.

B. The following provisions shall apply to all applications for court orders by minors seeking abortions and appeals from denials of applications:

(1) Jurisdiction to hear applications shall be in the court having juvenile jurisdiction in the parish where the abortion is to be performed or the parish in which the minor is domiciled.

(2) Each clerk of each court which has jurisdiction to hear such applications shall prepare application forms in clear and concise language which shall provide step-by-step instructions for filling out and filing the application forms. All application forms shall be submitted to the attorney general for his approval. Each clerk shall assist each minor who requests assistance in filling out or filing the application forms.

(3)(a) Each application shall be heard in chambers, anonymously, in a summary manner, within four days, excluding legal holidays, of the filing thereof.

(b)(i) Prior to such ex parte hearing, the court may require the minor to participate in an evaluation and counseling session with a mental health professional from the Louisiana Department of Health, office of behavioral health, or a staff member from the Department of Children and Family Services, office of children and family services, or both. The court may refer the petitioner, if necessary, to the appropriate Louisiana Department of Health, office of behavioral health regional office to arrange the evaluation and counseling session within the four- day period prior to the ex parte hearing, as provided in this Paragraph. This referral may be made by the clerk upon the minor's filing the application when the court has issued a standing order authorizing same and the circumstances fit the criteria of the standing order therefor.

(ii) Such evaluation and counseling session shall be for the purpose of developing trustworthy and reliable expert opinion concerning the minor's sufficiency of knowledge, insight, judgment, and maturity with regard to her abortion decision in order to aid the court in its decision and to make the state's resources available to the court for this purpose. Persons conducting such sessions may employ the information and printed materials referred to in R.S. 40:1061.17 in examining how well the minor interviewed is informed about pregnancy, fetal development, abortion risks and consequences, and abortion alternatives, and should also endeavor to verify that the minor is seeking an abortion of her own free will and is not acting under intimidation, threats, abuse, undue pressure, or extortion by any other persons.

(iii) The results of such evaluation and counseling shall be reported to the court by the most expeditious means, commensurate with security and confidentiality, to assure receipt by the court prior to or at the ex parte hearing.

(4) If the court, using reasoned judgment and evidentiary evaluation, finds, by clear and convincing evidence, that the minor is sufficiently mature and well enough informed to make the decision concerning the abortion on her own, the court shall issue an order authorizing the minor to act on the matter without parental consultation or consent.

(5) If the court finds that the minor is not sufficiently mature and well enough informed to make a decision intelligently among the alternatives, the court shall decide whether or not it would be in the best interest of the minor to notify her parents or guardian of the proceedings. If the court finds that it is in the minor's best interest to notify her parents or guardian, the court shall so notify and reconvene the proceedings within forty-eight hours with the parents or guardian present to advise and counsel the minor and aid the court in making its determination whether or not the abortion would be in the best interest of the minor.

(6) If the court finds that the minor is not sufficiently mature and well enough informed to make the decision concerning the abortion and further finds that it would not be in the minor's best interest to notify her parents or guardian, the court shall issue an order authorizing the abortion if the court finds, by clear and convincing evidence, that the abortion would be in the best interest of the minor. However, as stated in Bellotti v. Baird, 443 U.S. 622, 647 (1979), "the court may deny the abortion request of an immature minor in the absence of parental consultation if it concludes that her best interests would be served thereby."

(7) In all cases, the court shall issue its final judgment and order immediately upon completion of the reconvened hearing, if there is one, or immediately upon completion of the original ex parte hearing, if there is no reconvened hearing, and in any case where unusual justification exists for taking the matter under advisement, the court shall report taking the matter under advisement to the Supreme Court of Louisiana and to the court of appeal for the circuit to which appeals lie from the court and shall issue its final judgment and order within forty-eight hours after taking the matter under advisement at the completion of such hearing. Appeals from decisions of the court hearing the application shall be by trial de novo in the court of appeal.

(8) Each clerk of each court of appeal shall prepare appeal forms in clear and concise language which shall provide step-by-step instructions for filling out and filing the appeal forms. All appeal forms shall be submitted to the attorney general for his approval. Each clerk shall assist each minor who requests assistance in filling out or filing the appeal forms.

(9) Each appeal shall be heard in chambers, anonymously, in a summary manner, and within forty-eight hours of the filing thereof.

(10) The decision of the court of appeal shall be based on the criteria provided in Paragraphs (4), (5), and (6) of this Subsection, and such court shall issue its final judgment and order within forty-eight hours of its hearing.

(11) Each minor who declares to the clerk of the court hearing the application or appeal that she does not have sufficient funds to pay for the costs of the application or the appeal shall be allowed to proceed in forma pauperis.

(12) Each minor who files an application or an appeal shall be entitled to an initial hearing and a determination by the court independently of any notice to or consultation with her parents, tutor, or guardian.

(13) Except as otherwise provided in this Section, or as otherwise provided by rule of court, hearings of applications and appeals shall be conducted in accordance with the provisions of the Louisiana Children's Code.

C.(1) Nothing in this Section shall be construed as creating or recognizing a right to abortion.

(2) It is not the intention of this Section to make lawful an abortion that is unlawful on July 10, 1997, or which later becomes unlawful.

D. Nothing in this Section shall be deemed or construed to affect or alter existing law on the confidentiality of proceedings and records related thereto, except to the extent specifically contained in this Section.

Added by Acts 1978, No. 435, §1. Amended by Acts 1980, No. 418, §1; Acts 1981, No. 774, §1, eff. July 23, 1981; Acts 1995, No. 1254, §1; Acts 1997, No. 933, §1, eff. July 10, 1997; Acts 2009, No. 384, §5, eff. July 1, 2010; Redesignated from R.S. 40:1299.35.5 by HCR 84 of 2015 R.S.

NOTE: See Acts 1995, No. 1254, §2, re: severability.

NOTE: See Acts 1997, No. 933, §§2, 4, re: intent and severability.



RS 40:1061.15 - Prevention of forced abortion; signage in abortion facilities

§1061.15. Prevention of forced abortion; signage in abortion facilities

A. This Section shall be known and may be cited as the "Forced Abortion Prevention Sign Act".

B. Any licensed outpatient abortion facility as defined by R.S. 40:2175.3 shall conspicuously post a sign in a location defined in Subsection D of this Section which is clearly visible to patients, and which features the text contained in Paragraph (1) of this Subsection and the information contained in Paragraph (2) of this Subsection.

(1) The sign shall feature the following text:

"Notice: Women's Rights and Pregnancy Resources

You can't be forced.

* It is unlawful for anyone to make you have an abortion against your will, even if you are a minor.

You and the father.

* The father of your child must provide support of the child, even if he has offered to pay for an abortion.

You and adoption.

* The law allows adoptive parents to pay costs of prenatal care, childbirth and newborn care.

You are not alone.

* Many agencies are willing to help you to carry your child to term, and to assist after your child's birth."

(2) The sign shall feature the web address of the pregnancy resources website maintained by the department pursuant to R.S. 40:1061.17, which shall be shown on the sign in a large, bold font designed to be clearly visible to patients, along with any additional information which is deemed necessary by the department and is in accordance with the provisions of R.S. 40:1061.17.

C. The department shall cause the sign provided for in this Section to be designed and produced. All signs produced shall incorporate color graphics and shall be printed on durable signage material measuring sixteen inches by twenty inches with lettering presented in a size and style of font designed to be clearly visible to the patient.

D. The sign provided for in this Section shall be conspicuously posted in each patient admission area, waiting room, and patient consultation room used by patients on whom abortions are performed, induced, prescribed for, or who are provided with the means for an abortion.

Acts 2011, No. 411, §1; Redesignated from R.S. 40:1299.35.5.1 by HCR 84 of 2015 R.S.



RS 40:1061.16 - Information on psychological impacts, illegal coercion, abuse, and human trafficking required prior to abortion; task force on information resources

§1061.16. Information on psychological impacts, illegal coercion, abuse, and human trafficking required prior to abortion; task force on information resources

A. The legislature hereby declares that women of this state have a right to know that undergoing an abortion may have serious psychological impacts, including severe emotional distress and mental and behavioral health afflictions.

B.(1) Except as provided in Paragraph (2) of this Subsection, at least seventy-two hours prior to undergoing an elective abortion as defined in R.S. 40:1061.9, and as a condition for consent to the abortion to be deemed voluntary and informed, the woman or minor female considering abortion shall be given a copy of the printed materials described in this Section by the physician who is to perform the abortion or a qualified person as defined in R.S. 40:1061.17(B)(4)(c), except in the case of medical emergency as provided in R.S. 40:1061.23.

(2) If the woman or minor female considering abortion certifies in writing that she currently lives one hundred fifty miles or more from the nearest licensed outpatient abortion facility to her residence, then she shall be given a copy of the printed materials described in this Section at least twenty-four hours prior to an elective abortion procedure by the physician who is to perform the abortion or a qualified person as defined in R.S. 40:1061.17(B)(4)(c), except in the case of medical emergency as provided in R.S. 40:1061.23.

C.(1) The physician or qualified person shall provide to the woman or minor female seeking an abortion the printed materials required by this Section individually and in a private room for the purpose of ensuring that she has an adequate opportunity to ask questions and discuss her individual circumstances.

(2) The physician or qualified person shall obtain the signature of the woman or minor female seeking an abortion on a form certifying that the printed materials were given to the woman or minor female.

(3) In the case of a minor female considering an abortion, if a parent accompanies the minor female to the appointment with the physician or qualified person described in Subsection B of this Section, then the physician or qualified person shall provide to the parent copies of the materials given to the female in accordance with Paragraph (1) of this Subsection.

(4) The signed certification form provided for in Paragraph (2) of this Subsection shall be kept within the medical record of the woman or minor female upon whom the abortion procedure was performed for a period of at least seven years.

D. The department shall create printed materials and printable Internet-based resources that provide all of the following:

(1)(a) Information, telephone numbers, and links to Internet websites of nonprofit organizations that offer free and confidential access to mental health professionals, social workers, and other trained counselors who serve women and minor females who may experience psychological distress or other mental, emotional, or behavioral health afflictions prior to undergoing an abortion.

(b) The department shall take such actions as are necessary to ensure that any mental or behavioral health professional or other counselor to whom a woman or minor female may be referred through the organizations listed in the materials developed pursuant to this Paragraph meets all of the following criteria:

(i) Provides counseling services that objectively address the mental, emotional, and behavioral health effects that may occur prior to an abortion.

(ii) Is not affiliated with an abortion provider.

(2)(a) Information, telephone numbers, and links to Internet websites of nonprofit organizations that offer free and confidential access to mental health professionals, social workers, and other trained counselors who serve women and minor females who may experience psychological distress or other mental, emotional, or behavioral health afflictions after undergoing an abortion.

(b) The department shall take such actions as are necessary to ensure that any mental or behavioral health professional or other counselor to whom a woman or minor female may be referred through the organizations listed in the materials developed pursuant to this Paragraph meets all of the following criteria:

(i) Provides counseling services that objectively address the mental, emotional, and behavioral health effects that may result from undergoing the abortion procedure.

(ii) Is not affiliated with an abortion provider.

(3)(a) Information, telephone numbers, and links to Internet websites of nonprofit organizations that offer free and confidential access to mental health professionals, social workers, and other trained counselors who are trained in counseling women and minor females who experience coercion to obtain an abortion concerning the psychological impacts or other mental, emotional, or behavioral health afflictions that may result from experiencing coercion to obtain an abortion.

(b) The department shall take such actions as are necessary to ensure that any mental or behavioral health professional or other counselor to whom a woman or minor female may be referred through the organizations listed in the materials developed pursuant to this Paragraph meets all of the following criteria:

(i) Provides counseling services that objectively address the mental, emotional, and behavioral health effects that may result from experiencing coercion to obtain an abortion.

(ii) Is not affiliated with an abortion provider.

(c) The materials developed pursuant to this Paragraph shall clearly indicate that coerced abortion is defined in Louisiana law, Children's Code Article 603, as a form of abuse that seriously endangers the physical, mental, and emotional health and safety of a child.

(4)(a) Information, telephone numbers, and links to Internet websites of nonprofit organizations that offer free and confidential access to mental health professionals, social workers, and other trained counselors for women and minor females who are victims of the crime of human trafficking or the crime of trafficking of children for sexual purposes.

(b) The department shall take such actions as are necessary to ensure that any mental or behavioral health professional or other counselor to whom a woman or minor female may be referred through the organizations listed in the materials developed pursuant to this Paragraph meets all of the following criteria:

(i) Provides counseling services that objectively address the mental, emotional, and behavioral health effects that may result from being a victim of human trafficking or a victim of trafficking of children for sexual purposes.

(ii) Is not affiliated with an abortion provider.

(c) The materials developed pursuant to this Paragraph shall clearly indicate all of the following:

(i) That victims of trafficking can be safe after their rescue from being trafficked.

(ii) That Louisiana provides for assistance to victims of human trafficking, as required by R.S. 46:2162 et seq.

(iii) That there are public and private agencies providing valuable assistance to women and minor females who have been commercially and sexually exploited; and that help available to victims of trafficking and other exploitation includes housing assistance, education, job training, and drug addiction counseling.

(iv) That legal assistance is available to women and minor females seeking to escape the sex trade, including assistance in vacating prior prostitution convictions.

(v) That the crime of trafficking of children for sexual purposes is subject to the mandatory reporting laws set forth in Children's Code Articles 603, 609, and 610.

(d) Any pamphlet developed pursuant to this Paragraph shall be known as the "Point of Rescue" pamphlet.

E. The materials provided for in Subsection D of this Section shall be printed in a typeface large enough to be clearly legible and shall be available at no cost from the department upon request and in appropriate number to any person, facility, or hospital. The department's website shall contain the content of the printed material, a printable electronic image of the printed material, and information on ordering printed materials. The department shall promulgate rules and regulations relative to the methods of distribution of printed materials.

F. The governor shall convene a task force to assist the Louisiana Department of Health in the preparation of the printed and Internet materials provided for in this Section. The task force shall be comprised of the following members:

(1) One psychologist licensed by the Louisiana State Board of Examiners of Psychologists.

(2) One physician who is board certified as a psychiatrist and licensed by the Louisiana State Board of Medical Examiners.

(3) One licensed clinical social worker licensed by the Louisiana State Board of Social Work Examiners.

(4) Two Louisiana residents who provide pre-abortion or post-abortion counseling in association with a nonprofit organization that does not counsel for or provide abortion.

(5) Two attorneys licensed in Louisiana who specialize in advocacy for women and minor females who are at risk of being coerced into or psychologically harmed by abortion.

(6) The executive director of the Louisiana Human Trafficking Task Force.

(7) The executive director and the residential director of a residential program for women who have been commercially and sexually exploited.

(8) Two members of the Senate appointed by the president.

(9) Two members of the House of Representatives appointed by the speaker.

(10) The secretary of the Louisiana Department of Health, who shall serve as the chairperson of the task force.

G. Nothing in this Section shall be construed to conflict with or supercede the requirement for mandatory reporting of child abuse provided in Children's Code Article 603 et seq.

Acts 2014, No. 569, §2, special eff. date; Redesignated from R.S. 40:1299.35.5.2 by HCR 84 of 2015 R.S.; Acts 2016, No. 97, §1.

NOTE: See Acts 2014, No. 569, §3, regarding effectiveness.



RS 40:1061.17 - Woman's Right To Know

§1061.17. Woman's Right To Know

A. Legislative findings and purposes. The Legislature of Louisiana finds that:

(1) Act No. 435 of the 1978 Regular Session of the Legislature required the obtaining of the informed consent of a pregnant woman to the performance of an abortion. This law was declared unconstitutional in the cases of Margaret S. v. Edwards, and in Margaret S. v. Treen.

(2) By Act No. 435 of the 1978 Regular Session of the Legislature (R.S. 40:1061.18) a twenty-four-hour waiting period was required between the signing of an informed consent and the performance of an abortion. This law was repealed by Act No. 418 of the 1980 Regular Session of the Legislature because of the decision of the federal court in Margaret S. v. Edwards.

(3) Subsequent to the above-referenced court decisions and legislative enactments, the United States Supreme Court has rendered a decision in the case of Planned Parenthood of Pennsylvania v. Casey, which upheld the constitutionality of the Pennsylvania law which required informed consent, parental consent, and a twenty-four-hour waiting period prior to an abortion, and which decision has therefore impliedly overruled the decisions in the Margaret S. cases.

(4) The judicial obstacles to such legislation now having been removed by virtue of the Casey decision, the legislature finds that it is in the public interest and in furtherance of the general health and welfare of the citizens of this state to reenact provisions of law similar to those heretofore either declared unconstitutional or repealed for the following reasons:

(a) It is essential to the psychological and physical well-being of a woman considering an abortion that she receive complete and accurate information regarding her alternatives.

(b) The knowledgeable exercise of a woman's decision to have an abortion depends on the extent to which the woman receives sufficient information to make an informed choice between two alternatives, giving birth or having an abortion.

(c) The vast majority of all abortions are performed in clinics devoted solely to providing abortions and family planning services. Most women who seek abortions at these facilities do not have any relationship with the physician who performs the abortion, before or after the procedure. They do not return to the facility for postsurgical care. In most instances, the woman's only actual contact with the physician occurs simultaneously with the abortion procedure, with little opportunity to receive counseling concerning her decision.

(d) The decision to abort "is an important, and often a stressful one, and it is desirable and imperative that it be made with full knowledge of its nature and consequences", Planned Parenthood v. Danforth.

(e) "The medical, emotional, and psychological consequences of an abortion are serious and can be lasting...", H. L. v. Matheson.

(f) Abortion facilities or providers offer only limited and/or impersonal counseling opportunities.

(g) Many abortion facilities or providers hire untrained and unprofessional "counselors" whose primary goal is to sell abortion services.

(5) Based on the above findings, it is the purpose of this Act to:

(a) Ensure that every woman considering an abortion receive complete information on her alternatives and that every woman submitting to an abortion do so only after giving her voluntary and informed consent to the abortion procedure.

(b) Protect unborn children from a woman's uninformed decision to have an abortion.

(c) Reduce "the risk that a woman may elect an abortion only to discover later, with devastating psychological consequences, that her decision was not fully informed", Planned Parenthood v. Casey.

(d) Ensure that every woman considering an abortion receive complete information regarding the availability of anesthesia or analgesics that would eliminate or alleviate organic pain to the unborn child that could be caused by the particular method of abortion to be employed.

B. Informed consent; requirements. After a woman is determined to be pregnant, no abortion shall be performed or induced without the voluntary and informed consent of the woman upon whom the abortion is to be performed or induced. Except in the case of a medical emergency, consent to an abortion is voluntary and informed if and only if:

(1) The provisions of R.S. 40:1061.10 requiring an ultrasound test and determination of viability are met.

(2) The information required by this Section to be communicated orally and in person to the woman is provided to her individually and in a private room to protect her privacy, for the purpose of ensuring that the information focuses on her individual circumstances and that she has an adequate opportunity to ask questions.

(3)(a) Oral information from the physician. Except as provided in Subparagraph (b) of this Paragraph, at least seventy-two hours before the abortion, the physician who is to perform the abortion or the referring physician has informed the woman, orally and in person, of:

(i) The name of the physician who meets the requirements of R.S. 46:1061.10(A) and who will perform the abortion.

(ii) A description of the proposed abortion method and of those risks (including risks to the woman's reproductive health) and alternatives to the abortion that a reasonable patient would consider material to the decision of whether or not to undergo the abortion.

(iii) The probable gestational age of the unborn child at the time the abortion is to be performed; and, if the unborn child is viable or has reached the gestational age of twenty-four weeks and the abortion may be otherwise lawfully performed under existing law, that:

(aa) The unborn child may be able to survive outside the womb.

(bb) The woman has the right to request the physician to use the method of abortion that is most likely to preserve the life of the unborn child.

(cc) If the unborn child is born alive, that attending physicians have the legal obligation to take all reasonable steps necessary to maintain the life and health of the child.

(iv) The probable anatomical and physiological characteristics of the unborn child at the time the abortion is to be performed.

(v) The medical risks associated with carrying her child to term.

(vi) Any need for anti-Rh immune globulin therapy, if she is Rh negative, the likely consequences of refusing such therapy, and a good faith estimate of the cost of the therapy.

(vii) The availability of anesthesia or analgesics to alleviate or eliminate organic pain to the unborn child that could be caused by the method of abortion to be employed.

(viii) The requirement that at least seventy-two hours prior to the woman's having any part of an abortion performed or induced, the physician, referring physician, or qualified person working in conjunction with either physician must perform an obstetric ultrasound under the provisions of R.S. 40:1061.10.

(ix) The inclusion in her printed materials of a comprehensive list, compiled by the department, of facilities that offer obstetric ultrasounds free of charge.

(b) If the woman certifies in writing that she currently lives one hundred fifty miles or more from the nearest licensed outpatient abortion facility to her residence, then the physician who is to perform the abortion or the referring physician shall comply with all of the requirements of Subparagraph (a) of this Paragraph at least twenty-four hours prior to the abortion.

(4) Oral information from a physician or qualified person.

(a) In the initial contact with an abortion provider by any person seeking to schedule an abortion for a minor or adult woman or for herself, whether such initial contact is by telephone, by Internet communication, in person, or by any other means, the physician who is to perform the abortion or any person acting on behalf of the physician informs the person of the Internet address of the department's abortion alternatives and informed consent website provided for in this Section.

(b)(i) Except as provided in Item (ii) of this Subparagraph, at least seventy-two hours before a scheduled abortion, the physician who is to perform the abortion, the referring physician, or a qualified person has informed the woman, orally and in person, that:

(aa) Medical assistance benefits may be available for prenatal care, childbirth, and neonatal care, and that more detailed information on the availability of such assistance is contained on the department's website and in the printed materials which shall be given to her as provided in this Section.

(bb) The department's website and printed materials describe the unborn child and list agencies which offer alternatives to abortion.

(cc) The father of the unborn child is liable to assist in the support of her child, even in instances where he has offered to pay for the abortion. In the case of rape, this information may be omitted.

(dd) She is free to withhold or withdraw her consent to the abortion at any time before or during the abortion without affecting her right to future care or treatment and without the loss of any state or federally funded benefits to which she might otherwise be entitled.

(ii) If the woman certifies in writing that she currently lives one hundred fifty miles or more from the nearest licensed outpatient abortion facility to her residence, then the physician who is to perform the abortion, the referring physician, or a qualified person shall comply with all of the requirements of Item (i) of this Subparagraph at least twenty-four hours before a scheduled abortion.

(c) For purposes of this Paragraph, "qualified person" shall mean an agent of the physician who is a psychologist, licensed social worker, licensed professional counselor, registered nurse, or physician.

(5)(a) Provision of printed materials. Except as provided in Subparagraph (b) of this Paragraph, at least seventy-two hours before the abortion, the woman is given a copy of the printed materials described in this Section by the physician who is to perform the abortion, the referring physician, or a qualified person as defined in Subparagraph (4)(c) of this Subsection. If the woman is unable to read the materials, they shall be read to her. If the woman asks questions concerning any of the information or materials, answers shall be provided to her in her own language.

(b) If the woman certifies in writing that she currently lives one hundred fifty miles or more from the nearest licensed outpatient abortion facility to her residence, then the woman shall be given a copy of the printed materials described in this Section by the physician who is to perform the abortion, the referring physician, or a qualified person as defined in Subparagraph (4)(c) of this Subsection at least twenty-four hours before the abortion. If the woman is unable to read the materials, they shall be read to her. If the woman asks questions concerning any of the information or materials, answers shall be provided to her in her own language.

(6) Certification and reporting. The woman certifies in writing on a form provided by the department, prior to the abortion, that the information and materials required to be provided under this Section have been provided at least seventy-two hours prior to the abortion; or, if applicable, at least twenty-four hours prior to the abortion in the case of a woman who has given prior certification in writing that she currently lives one hundred fifty miles or more from the nearest licensed outpatient abortion facility to her residence. All physicians who perform abortions shall report the total number of certifications received monthly to the department. The department shall make the number of certifications received available to the public on an annual basis.

(7) Prior to the performance of the abortion, the physician who is to perform the abortion or his agent receives a copy of the written certification required by this Section.

(8) The woman is not required to pay any amount for the abortion procedures until the seventy-two-hour period has expired; or until expiration of the twenty-four-hour period applicable in the case of a woman who has given prior certification in writing that she currently lives one hundred fifty miles or more from the nearest licensed outpatient abortion facility to her residence.

C. Publication of abortion alternatives and informed consent website.

(1) The department shall cause to be published in English, within one hundred twenty days after enactment of this Act, and shall update on an annual basis, or as needed, the following easily comprehensible information on a stable Internet website that shall be developed and maintained by the department to inform the public of the public and private agencies and services available to assist a woman through pregnancy, upon childbirth, and while her child is dependent, including but not limited to the following information that shall indicate the agency's or service's physical address, telephone number, and web address if available:

(a) Information about public and private agencies which provide medical assistance benefits that may be available for prenatal care, childbirth, and neonatal care, and easily comprehensible information on how to apply for such benefits.

(b) Public and private pregnancy resource centers that provide information and services such as free abortion alternatives counseling, prenatal care, pantry services and parenting skills, and that do not refer, counsel, perform, induce, prescribe, or provide any means for abortion.

(c) Information about the support obligations of the father of a child who is born alive and information about the judicial enforcement of child support.

(d) Information on a separate and featured subpage of the department's website that lists facilities that provide free obstetric ultrasound services under the provisions of R.S. 40:1061.10 and this Section.

(e) Information on public and private adoption agencies.

(f) Information on the anatomical and physiological characteristics of the unborn child pursuant to the provisions of this Section, including color photographs or images consistent with the most current technology depicting the unborn child at two-week gestational increments or closer.

(g) Information describing the various methods of abortion procedures, the short-term and long-term medical risks associated with abortion, and the medical risks associated with carrying a child to term.

(h) Information on the unborn child's ability to experience pain.

(i) Video clips that convey objective and medically accurate information about abortion procedures, abortion risks, abortion alternative resources, and medically accurate information on the development of an unborn child. Video clips may be produced with the in-house resources of the department, or acquired for no cost to the state from third parties if the video is approved by the secretary as providing objective and medically accurate information.

(j) Information that helps women identify unlawful abortion coercion, including but not limited to resources or hotlines that a minor or adult woman may call if she is experiencing actual or threatened physical abuse or violence, loss of employment or employment privileges, loss of eligible social assistance, loss of educational scholarship, or loss of legally protected financial support or housing.

(k) Information to assist minors who are considering abortion, including parental consent information, and resources to help minors seek the protection of state child welfare services, temporary guardianship, or law enforcement authorities to report abuse as defined in Article 603 of the Children's Code. The information designed to assist minors shall also include a link to pregnancy resource centers as defined in Subparagraph (1)(b) of this Subsection.

(2) The home page of the department's main website shall feature a button or other link which accesses the department's abortion alternatives and informed consent website, and the home page of such website shall feature user-friendly buttons that link to the information required in this Section. The department shall ensure that the resources described in this Section are comprehensive and user-friendly, and that they do not directly or indirectly promote, exclude, or discourage the use of any agency or service described in this Section.

(3) No information regarding who uses the website shall be collected or maintained. The department shall monitor the website to prevent and correct tampering and shall immediately notify abortion providers of any change of the website address.

(4) The search capabilities on the department's main website shall ensure that entering the term "abortion" yields the website and information required by this Section, regardless of how the information is labeled.

(5) The information on the department's abortion alternatives and informed consent website shall be printable. The printed materials required in Subsection D of this Section shall be available to download from the website in a portable document format without cost. The download of such information shall not be deemed to satisfy the requirements of Subsection B of this Section.

(6) The department's abortion alternatives and informed consent website shall be accessible to the public without requiring registration or use of a user name, a password, or any user identification.

(7) The department's abortion alternatives and informed consent website shall have the capability of detecting when it is being accessed by a mobile device and shall have the capability of converting to a platform designed to be easily viewable on mobile devices.

(8) If an abortion provider has a website, the abortion provider's Internet website home page shall include a prominent link to the department's abortion alternatives and informed consent website.

D. Publication of printed materials. The department shall cause to be published, within one hundred twenty days after enactment of this Act and shall update on an annual basis or as needed, the following printed materials:

(1) The signs provided for in the Forced Abortion Prevention Sign Act, R.S. 40:1061.15.

(2) A list arranged geographically, including the name, address, hours of operation, website address if available, and telephone number of each entity which offers obstetric ultrasounds free of charge. The list shall not include any facility that counsels, refers, performs, induces, prescribes, or provides any means for abortion.

(3) A printed booklet that features the web address of the department's dedicated pregnancy resource website printed in a bold large typeface. The booklet shall contain an outline of the various topics on the website as provided in Subsection C of this Section along with an explanation that more detailed information can be found at the department's website. The printed booklet shall state that it is unlawful for any individual to coerce a minor or adult woman to undergo an abortion, that any physician who performs an abortion upon a woman without her informed consent may be liable to her for damages in a civil action at law, and that the law permits adoptive parents to pay costs of prenatal care, childbirth, and neonatal care.

(a) The department's website and printed booklet shall include the following statements:

(i) "There are many public and private agencies willing and able to help you to carry your child to term, and to assist you and your child after your child is born, whether you choose to keep your child or to place her or him for adoption. The state of Louisiana strongly urges you to consult an independent physician about the risks of abortion to your physical and psychological well-being and to contact the resources provided on our website before making a final decision about abortion. The law requires that the abortion provider give you the opportunity to contact agencies like these before you undergo an abortion."

(ii) "By twenty weeks gestation, the unborn child has the physical structures necessary to experience pain. There is evidence that by twenty weeks gestation unborn children seek to evade certain stimuli in a manner which in an infant or an adult would be interpreted to be a response to pain. Anesthesia is routinely administered to unborn children who are twenty weeks gestational age or older who undergo prenatal surgery."

(b) The printed booklet shall include materials that inform the pregnant woman of the probable anatomical and physiological characteristics of the unborn child at a minimum of two-week gestational increments from fertilization to full term, including color photographs or medical images consistent with the most current technology depicting the development of unborn children, and any relevant information on the possibility of the unborn child's survival; provided that any such color photographs or images shall contain the dimensions of the unborn child and shall be medically accurate. The materials shall be objective, nonjudgmental, and designed to convey only accurate scientific information about the unborn child at the various gestational ages. The material shall also contain objective information describing the methods of abortion procedures, the short-term and long-term medical risks associated with abortion as supported by peer-reviewed medical journals, and the medical risks associated with carrying a child to term.

(4) A certification form to be used by physicians or their agents as provided in this Section, which will list all the items of information which are to be given to women by physicians or their agents as required by this Section.

E. The materials provided for in Subsection D of this Section shall be printed in a typeface large enough to be clearly legible, and shall be available at no cost from the department upon request and in appropriate number to any person, facility, or hospital. The department's abortion alternatives and informed consent website shall contain information on ordering printed materials. The department shall promulgate rules and regulations relative to the methods of distribution of printed materials.

F. Medical emergency. Where a medical emergency compels the performance of an abortion, the physician shall orally inform the woman, before the abortion, if possible, of the medical indications supporting his judgment that an abortion is necessary to avert her death or to avert substantial and irreversible impairment of a major bodily function.

G. Reporting requirements. Any physician who has provided the information and materials to any woman in accordance with the requirements of this Section shall provide to the department:

(1) With respect to a woman upon whom an abortion is performed, all information as required by R.S. 40:1061.21 as well as the date upon which the information and materials required to be provided under this Section were provided, as well as an executed copy of the certification form required by this Section.

(2) With respect to any woman to whom the printed and oral information and materials have been provided in accordance with this Section, but upon whom the physician has not performed an abortion, the name and address of the facility where the required information was provided and if executed by the woman, a copy of the certification form required by this Section.

H. Criminal penalties.

(1) Any person who intentionally, knowingly, or recklessly fails to comply with all the requirements of this Section shall be subject to the penalties provided in R.S. 40:1061.29.

(2) No physician shall be guilty of violating this Section if he or she can demonstrate, by a preponderance of the evidence, that he or she reasonably believed that furnishing the required information would have resulted in a severely adverse effect on the physical or mental health of the pregnant woman, provided that the pregnancy is terminated in a licensed hospital and that it is necessary, as certified with supporting medical reasons by the physician in the woman's medical record, to avert the woman's death or avoid serious risk of substantial and irreversible impairment of a major bodily function, or to induce the premature delivery of an unborn child who is eighteen weeks gestational age or greater when the physician has made a good faith medical judgment that the unborn child's medical condition is such that there is no realistic possibility of maintaining the life of the unborn child outside the womb even if the unborn child were to be delivered after a full-term pregnancy.

I. Limitation on civil liability. Any physician who complies with the provisions of this Section may not be held civilly liable to his patient for failure to obtain informed consent to the abortion under this Section. Any and all other rights and remedies are preserved to the patient.

J. Construction.

(1) Nothing in this Section shall be construed as creating or recognizing a right to abortion.

(2) It is not the intention of this Section to make lawful an abortion that is unlawful upon the effective date of this Act, or which later becomes unlawful.

Added by Acts 1978, No. 435, §1. Amended by Acts 1980, No. 418, §1; Acts 1981, No. 774, §1, eff. July 23, 1981; Acts 1995, No. 648, §1, eff. June 20, 1995; Acts 2007, No. 282, §1; Acts 2010, No. 888, §1; Acts 2011, No. 411, §1; Acts 2012, No. 685, §1; Redesignated from R.S. 40:1299.35.6 by HCR 84 of 2015 R.S.; Acts 2016, No. 97, §1.



RS 40:1061.18 - Abortion sought due to rape or certain acts of crime against nature; reporting and certification

§1061.18. Abortion sought due to rape or certain acts of crime against nature; reporting and certification

A. Whenever an abortion is being sought pursuant to R.S. 40:1061.6 to terminate a pregnancy resulting from an alleged act of rape, prior to the abortion all of the following requirements shall be met:

(1) The rape victim shall report the rape to a law enforcement official unless the treating physician certifies in writing that in the physician's professional opinion, the victim was too physically or psychologically incapacitated to report the rape.

(2) The victim certifies that the pregnancy is the result of rape, which certificate shall be witnessed by the treating physician.

B. Whenever an abortion is being sought pursuant to R.S. 40:1061.6 to terminate a pregnancy resulting from an alleged act of crime against nature as defined by R.S. 14:89(A)(2), prior to the abortion all of the following requirements shall be met:

(1) The victim of crime against nature as defined by R.S. 14:89(A)(2) shall report the act to a law enforcement official unless the treating physician certifies in writing that in the physician's professional opinion the victim was too physically or psychologically incapacitated to report the act.

(2) The victim certifies that the pregnancy is the result of crime against nature as defined by R.S. 14:89(A)(2), which certificate shall be witnessed by the treating physician.

C. The failure of the victim to comply with Subsection A or B, as applicable, shall not subject the victim to the provisions of R.S. 40:1061.28.

D. Whenever an abortion is being sought pursuant to R.S. 40:1061.6 to terminate a pregnancy resulting from an alleged act of rape or crime against nature as defined by R.S. 14:89(A)(2), the victim may request spiritual counseling and shall be offered the same informed consent information, without the seventy-two-hour or twenty-four-hour delay, whichever may be applicable pursuant to R.S. 40:1061.17(B), prior to the performance of the abortion.

Acts 1994, 4th Ex. Sess., No. 1, §1, eff. Aug. 23, 1994; Acts 2005, No. 421, §1; Acts 2014, No. 602, §6, eff. June 12, 2014; Redesignated from R.S. 40:1299.35.7 by HCR 84 of 2015 R.S.; Acts 2016, No. 97, §1.



RS 40:1061.19 - Records

§1061.19. Records

A. Each physician shall retain and make part of the medical record of each pregnant woman upon whom an abortion is performed or induced, copies of the following:

(1) The certificate required by R.S. 40:1061.13.

(2) The consent form or court order required by R.S. 40:1061.14, if applicable.

(3) The consent form required by R.S. 40:1061.17.

(4) The reports required by R.S. 40:1061.21.

(5) The certificate required by R.S. 40:1061.23, if applicable.

(6) The signed certification form provided for in R.S. 40:1061.16(C) indicating that the woman or minor female acknowledged receipt of informational materials concerning psychological impacts, illegal coercion, abuse, and human trafficking.

B. The physician shall retain the documents required in Subsection A of this Section for not less than seven years.

Added by Acts 1978, No. 435, §1. Amended by Acts 1980, No. 418, §1; Acts 1981, No. 774, §1, eff. July 23, 1981; Acts 2014, No. 569, §2, special eff. date; Redesignated from R.S. 40:1299.35.8 by HCR 84 of 2015 R.S.

NOTE: See Acts 2014, No. 569, §3, regarding effective date.



RS 40:1061.20 - Conscience in health care protection; definitions

§1061.20. Conscience in health care protection; definitions

A.(1) Any person has the right not to participate in, and no person shall be required to participate in any health care service that violates his conscience to the extent that patient access to health care is not compromised. No person shall be held civilly or criminally liable, discriminated against, dismissed, demoted, or in any way prejudiced or damaged for declining to participate in any health care service that violates his conscience.

(2) This Section shall not prevent an inquiry by an employer or patient regarding whether a person declines to participate in any health care service that violates its conscience. When a patient requests health care services, a person shall identify, in writing, as soon as practicable, his declination to provide a service in accordance with the provisions of this Section. All persons who have a sincerely held religious belief or moral conviction and who seek employment at a health care facility shall notify the prospective employer of the existence of any sincerely held religious belief or moral conviction. Any health care facility that employs a person with a sincerely held religious belief or moral conviction shall ensure that the health care facility has sufficient staff to provide patient care in the event an employee declines to participate in any health care service that violates his conscience.

(3) The provisions of this Section shall not be construed to relieve any health care provider from providing emergency care as required by state or federal law.

(4) A person shall notify his employer in writing as soon as practicable of any health care service that violates his conscience. A person shall notify any patient before such person provides any consultation or service to the patient of the existence of a health care service that he will decline to provide because the health care service violates his conscience.

B. For purposes of this Section:

(1) "Conscience" means sincerely held religious belief or moral conviction.

(2) "Health care service" is limited to abortion, dispensation of abortifacient drugs, human embryonic stem cell research, human embryo cloning, euthanasia, or physician-assisted suicide.

C. A suit alleging a violation of this Section shall be brought in a district court in accordance with R.S. 23:303.

Acts 2009, No. 372, §1; Redesignated from R.S. 40:1299.35.9 by HCR 84 of 2015 R.S.



RS 40:1061.21 - Reports

§1061.21. Reports

A. An individual abortion report for each abortion performed or induced shall be completed by the attending physician. The report shall be confidential and shall not contain the name or address of the woman. The report shall include:

(1) Patient number.

(2) Name and address of the facility at which the abortion was performed or induced.

(3) Date of abortion.

(4) The parish and municipality, if any, in which the pregnant woman resides.

(5) Age of pregnant woman.

(6) Race.

(7) Marital status.

(8) Number of previous pregnancies.

(9) Educational background.

(10) Number of living children.

(11) Number of previous induced abortions.

(12) Date of last induced abortion.

(13) Date of live birth.

(14) Method of contraception at time of conception, if any.

(15) Date of beginning of last menstrual period.

(16) Medical condition of woman at time of abortion.

(17) Rh type of pregnant woman.

(18) A photographic print or image produced as the result of the ultrasound test required by R.S. 40:1061.10(D).

(19) Type of abortion procedure.

(20) Reason for abortion.

(21) Complications by type.

(22) Type of procedure done after the abortion.

(23) Type of family planning recommended.

(24) Type of additional counseling given.

(25) Signature of attending physician.

(26) Copies, with the name and address obliterated, of the election forms, certificates, and consent forms required pursuant to the provisions of this Chapter.

B. An individual complication report for any post-abortion care performed upon a woman shall be completed by the physician providing such post-abortion care. The report shall include:

(1) The date of the abortion.

(2) The name and address of the facility where the abortion was performed or induced.

(3) The nature of the abortion complication diagnosed or treated.

(4) The name and address of the facility where the post-abortion care was performed.

C. All abortion reports shall be signed by the attending physician and submitted to the Louisiana Department of Health within thirty days after the date of the abortion. All complication reports shall be signed by the physician providing the post-abortion care and submitted to the Louisiana Department of Health within thirty days after the date of the completion of the post-abortion care.

D. The Louisiana Department of Health shall be responsible for collecting all abortion reports and complication reports and collating and evaluating all data gathered therefrom, and shall annually publish a statistical report based on such data from abortions performed in the previous calendar year.

Added by Acts 1978, No. 435, §1. Amended by Acts 1980, No. 418, §1; Acts 1981, No. 774, §1, eff. July 23, 1981; Acts 1986, No. 948, §1; Acts 1999, No. 1232, §1, eff. July 9, 1999; Acts 2001, No. 1110, §1, eff. June 28, 2001; Acts 2012, No. 685, §1; Redesignated from R.S. 40:1299.35.10 by HCR 84 of 2015 R.S.



RS 40:1061.22 - Forms

§1061.22. Forms

The Louisiana Department of Health shall make available to physicians performing abortions in this state the forms for preparing the records and reports required pursuant to the provisions of this Chapter.

Added by Acts 1978, No. 435, §1. Amended by Acts 1981, No. 774, §1, eff. July 23, 1981; Acts 2012, No. 685, §1; Redesignated from R.S. 40:1299.35.11 by HCR 84 of 2015 R.S.



RS 40:1061.23 - Emergency

§1061.23. Emergency

The provisions of this Chapter shall not apply when a medical emergency compels the immediate performance of an abortion because the continuation of the pregnancy poses an immediate threat and grave risk to the life or permanent physical health of the pregnant woman. Within twenty-four hours, the attending physician shall certify to the emergency need for the abortion and shall enter such certification in the medical record of the pregnant woman.

Added by Acts 1978, No. 435, §1. Amended by Acts 1980, No. 418, §1; Acts 1999, No. 1232, §1, eff. July 9, 1999; Acts 2001, No. 1110, §1, eff. June 28, 2001; Acts 2014, No. 569, §2, special eff. date; Redesignated from R.S. 40:1299.35.12 by HCR 84 of 2015 R.S.

NOTE: See Acts 2014, No. 569, §3, regarding effectiveness.



RS 40:1061.24 - Experimentation

§1061.24. Experimentation

No person shall experiment on an unborn child or on a child born as the result of an abortion, whether the unborn child or child is alive or dead, unless the experimentation is therapeutic to the unborn child or child.

Added by Acts 1978, No. 435, §1. Amended by Acts 1981, No. 774, §1, eff. July 23, 1981; Redesignated from R.S. 40:1299.35.13 by HCR 84 of 2015 R.S.



RS 40:1061.25 - Remains; disposal in accordance with applicable regulations; post-abortion harvesting of fetal organs prohibited; penalties

§1061.25. Remains; disposal in accordance with applicable regulations; post-abortion harvesting of fetal organs prohibited; penalties

A. Each physician who performs or induces an abortion which does not result in a live birth shall insure that the remains of the child are disposed of by interment or cremation, in accordance with the provisions of R.S. 8:651 et seq.

B. With respect to post-abortion harvesting of fetal organs, tissues, and cells, the legislature hereby finds the following:

(1) The United States Supreme Court decision of Roe v. Wade, 410 U.S. 113, 93 S.Ct. 705, 35 L.Ed. 2d 147 (1973), and its progeny establish a constitutionalized right of a woman to choose to terminate her pregnancy. However, the court has never endorsed a right to harvest the body parts of unborn human beings, whether for profit or donation.

(2) The protocol known commonly as the "dead donor rule" is a longstanding ethical norm that protects the integrity of human organ donation by providing that organ donors must be dead before procurement of organs begins, and that organ procurement itself must not cause the death of the donor. The harvesting of organs, tissues, and cells from unborn children whose deaths are directly caused by induced abortion, as defined in R.S. 40:1061.9, violate the dead donor rule in both respects due to the following conditions:

(a) The unborn children are alive when the fetal repositioning and crushing point decisions are made by the abortion provider with the goal of procuring intact fetal hearts, lungs, livers, brains, and other organs and tissues.

(b) The repositioning of the fetus and crushing above and below the thorax to procure intact fetal organs, tissues, and cells is itself the cause of death of the human being from whom the organs are then harvested.

(c) The human being whose fetal organs are procured does not have the capacity to consent to organ donation, and proxy consent for donation by the unborn child's mother is invalid given that the unborn child is alive at the time the consent forms are signed.

(3) The practice of presenting fetal organ donation forms to pregnant women considering their options constitutes unethical undue influence and coercion, and amounts to an incentive to actively participate in the killing of a living human being for the speculative and attenuated benefit of helping researchers.

(4) Regardless of whether prior proxy consent obtained from the mother is ethical and proper for an unborn child whose death is imminent due to natural miscarriage, it is a gross violation of ethical norms to unduly coerce a mother who is considering pregnancy options to directly participate in the decision to cause the death of her living unborn child for the speculative and attenuated benefit that may come from scientific experimentation.

(5) States are free to ban the practice of selling or donating the bodies of human beings killed by abortion because federal law does not preempt that area of law. Particularly, 42 U.S.C. 289g-1(e) allows for the conduct of fetal tissue transplantation only in accordance with applicable state and local law.

C.(1) Except as provided in Subsection D of this Section, it shall be unlawful for any person or entity to buy, sell, donate, accept, distribute, or otherwise transfer or use for any purpose the intact body of a human embryo or fetus whose death was knowingly caused by an induced abortion, or the human organs, tissues, or cells obtained from a human embryo or fetus whose death was knowingly caused by an induced abortion.

(2) Whoever violates the provisions of this Subsection shall be subject to civil penalties relative to abortion, generally, provided in R.S. 40:1061.29.

D.(1) Nothing in this Section shall be construed to prohibit final disposition of the bodily remains of the aborted human being in accordance with state law, or to prohibit any conduct permitted under state law that is undertaken with any of the following purposes:

(a) The purpose of providing knowledge solely to the mother, such as for pathological or diagnostic purposes.

(b) The purpose of providing knowledge solely to law enforcement officers, such as the case of an autopsy following a feticide.

(2) Nothing in this Section shall be construed to prohibit any transaction related to the donation of bodily remains from a human embryo or fetus whose death was caused by a natural miscarriage or stillbirth, in accordance with the guidelines and prohibitions provided in applicable state and federal law.

E. Nothing in this Section shall be construed to alter generally accepted medical standards, affect existing federal or state law regarding the practice of abortion, or to create or recognize a right to abortion.

Added by Acts 1978, No. 435, §1. Amended by Acts 1980, No. 418, §1; Acts 1981, No. 774, §1, eff. July 23, 1981; Redesignated from R.S. 40:1299.35.14 by HCR 84 of 2015 R.S.; Acts 2016, No. 593, §1.



RS 40:1061.26 - Instructions to be provided subsequent to abortion

§1061.26. Instructions to be provided subsequent to abortion

Any physician who shall perform or induce an abortion, shall subsequent to the abortion being performed or induced, provide his patient with specific oral and written medical instructions to be followed by that patient in order to insure her safe recovery from the abortion.

Added by Acts 1978, No. 435, §1; Redesignated from R.S. 40:1299.35.15 by HCR 84 of 2015 R.S.



RS 40:1061.27 - Partial birth abortion

§1061.27. Partial birth abortion

A. There is hereby created a cause of action for civil damages for injuries and wrongful death, as more fully set forth in Louisiana Civil Code Articles 2315.1 and 2315.2, for a partial birth abortion procedure, except that such causes of action shall only be maintained by the following persons:

(1) The natural or biological father of the aborted infant or fetus, unless such father is a person of the full age of majority and consented to the abortion, or unless his criminal conduct caused the pregnancy.

(2) The mother of the aborted infant or fetus, unless the mother is a person of the full age of majority and consented to the partial birth abortion.

(3) The parents or guardian on behalf of the mother of the aborted infant or fetus if the mother was a minor at the time of the abortion, unless the parents or guardian consented to the partial birth abortion.

B. For the purposes of this Section:

(1) "Partial birth abortion" means an abortion in which: (a) the person performing the abortion deliberately and intentionally vaginally delivers a living fetus until, in the case of a head-first presentation, the entire fetal head is outside the body of the mother, or, in the case of breech presentation, any part of the fetal trunk past the navel is outside the body of the mother for the purpose of performing an overt act that the person knows will kill the partially delivered living fetus; and (b) performs the overt act, other than completion of delivery, that kills the partially delivered living fetus.

(2) "Physician" means a doctor of medicine or osteopathy legally authorized to practice medicine and surgery by the state in which the doctor performs such activity, or any other individual legally authorized by this state to perform abortions, provided, however, that any individual who is not a physician or not otherwise legally authorized by this state to perform abortions, but who nevertheless directly performs a partial birth abortion, shall be subject to the provisions of this Section.

C. This Section shall not apply to a partial birth abortion that is necessary to save the life of a mother whose life is endangered by a physical disorder, physical illness, or physical injury, including a life-endangering physical condition caused by or arising from the pregnancy itself.

Acts 2007, No. 477, §2, eff. July 12, 2007; Redesignated from R.S. 40:1299.35.16 by Acts 2008, No. 220, §14, eff. June 14, 2008; Redesignated from R.S. 40:1299.35.17 by HCR 84 of 2015 R.S.



RS 40:1061.28 - Partial birth abortion, civil action against abortionist

§1061.28. Partial birth abortion, civil action against abortionist

A. No licensed physician or any other person shall perform a partial birth abortion on a female unless the procedure performed is necessary to save the life of the female because her life is endangered by a physical disorder, physical illness or physical injury, including a life-endangering physical condition caused by or arising from the pregnancy itself.

B. As used in this Section, the following definitions shall apply unless otherwise indicated:

(1) "Partial birth abortion" means an abortion in which:

(a) The person performing the abortion deliberately and intentionally vaginally delivers a living fetus until, in the case of a head-first presentation, the entire fetal head is outside the body of the mother, or, in the case of breech presentation, any part of the fetal trunk past the navel is outside the body of the mother, for the purpose of performing an overt act that the person knows will kill the partially delivered living fetus.

(b) The person performing the abortion performs the overt act, other than completion of delivery, that kills the partially delivered living fetus.

(2) "Physician" means a natural person who is the holder of an allopathic (M.D.) degree or an osteopathic (D.O.) degree from a medical college in good standing with the Louisiana State Board of Medical Examiners who holds a license, permit, certification, or registration issued by the Louisiana State Board of Medical Examiners to engage in the practice of medicine in this state. For the purposes of this Paragraph, "the practice of medicine" means the holding out of one's self to the public as being engaged in the business of, or the actual engagement in, the diagnosing, treating, curing, or relieving of any bodily or mental disease, condition, infirmity, deformity, defect, ailment, or injury in any human being, other than himself, whether by the use of any drug, instrument or force, whether physical or psychic, or of what other nature, or any other agency or means; or the examining, either gratuitously or for compensation, of any person or material from any person for such purpose whether such drug, instrument, force, or other agency or means is applied to or used by the patient or by another person; or the attending of a woman in childbirth without the aid of a licensed physician or midwife.

C. Any person who is not a physician or not otherwise legally authorized by the state to perform abortions, but who nevertheless directly performs a partial birth abortion, shall be subject to the provisions of this Section.

D. There is hereby created a cause of action for civil damages for injuries and wrongful death as more fully set forth in Louisiana Civil Code Articles 2315.1 and 2315.2, except that such causes of action shall only be maintained by the following persons:

(1) The natural or biological father of the aborted infant or fetus, unless such father's criminal conduct caused the pregnancy.

(2) The mother of the aborted infant or fetus, unless the mother is a person of the full age of majority and consented to the partial birth abortion.

(3) The parents or guardian on behalf of the mother of the aborted infant or fetus if the mother was a minor at the time of the abortion, unless the parents or guardian consented to the partial birth abortion.

E.(1) A physician charged with an offense under this Section may seek a hearing before the Louisiana State Board of Medical Examiners on whether the physician's conduct was necessary to save the life of the mother whose life was endangered by a physical disorder, physical illness, or physical injury, including a life-endangering physical condition caused by or arising from the pregnancy itself.

(2) The findings on that issue are admissible on that issue at the trial of the physician. Upon motion of the physician, the court shall delay the beginning of the trial for not more than thirty days to permit such hearing to take place.

Acts 2007, No. 473, §2, eff. July 12, 2007; Redesignated from R.S. 40:1299.35.17 by Acts 2008, No. 220, §14; Redesignated from R.S. 40:1299.35.18 by HCR 84 of 2015 R.S.



RS 40:1061.29 - Penalties

§1061.29. Penalties

Whoever violates the provisions of this Chapter shall be fined not more than one thousand dollars per incidence or occurrence, or imprisoned for not more than two years, or both. In addition to whatever remedies are otherwise available under the law of this state, failure to comply with the provisions of this Chapter shall:

(1) Provide a basis for a civil malpractice action. Such an action may be brought by the woman upon whom the abortion was performed. Any intentional violation of this Chapter shall be admissible in a civil suit as prima facie evidence of a failure to comply with the requirements of this Chapter. When requested, the court shall allow a woman to proceed using solely her initials or a pseudonym and may close any proceedings in the case and enter other protective orders to preserve the privacy of the woman upon whom the abortion was performed.

(2) Provide a basis for professional disciplinary action under R.S. 37:1261 et seq.

(3) Provide a basis for recovery for the woman for the death of her unborn child under Louisiana Civil Code Article 2315.2, whether or not the unborn child was viable at the time the abortion was performed, or was born alive.

Added by Acts 1978, No. 435, §1; Acts 1981, No. 774, §1, eff. July 23, 1981; Redesignated from R.S. 40:1299.35.18 by Acts 2008, No. 220, §14; Acts 2011, No. 411, §1, eff. Aug. 15, 2011; Acts 2013, No. 259, §1, eff. June 10, 2013; Redesignated from R.S. 40:1299.35.19 by HCR 84 of 2015 R.S.



RS 40:1062 - Redesignated

§1062. Redesignated to R.S. 40:1121.2 by HCR 84 of 2015 R.S.



RS 40:1062.1 - Redesignated

§1062.1. Redesignated to R.S. 40:1121.3 by HCR 84 of 2015 R.S.



RS 40:1063 - Redesignated

§1063. Redesignated to R.S. 40:1121.4 by HCR 84 of 2015 R.S.



RS 40:1064 - Redesignated

§1064. Redesignated to R.S. 40:1121.5 by HCR 84 of 2015 R.S.



RS 40:1064.1 - Redesignated

§1064.1. Redesignated to R.S. 40:1121.6 by HCR 84 of 2015 R.S.



RS 40:1065 - Redesignated

§1065. Redesignated to R.S. 40:1121.7 by HCR 84 of 2015 R.S.



RS 40:1065.1 - Redesignated

§1065.1. Redesignated to R.S. 40:1121.8 by HCR 84 of 2015 R.S.



RS 40:1066 - Redesignated

§1066. Redesignated to R.S. 40:1121.9 by HCR 84 of 2015 R.S.



RS 40:1067 - Redesignated

§1067. Redesignated to R.S. 40:1121.10 by HCR 84 of 2015 R.S.



RS 40:1068 - Redesignated

§1068. Redesignated to R.S. 40:1121.11 by HCR 84 of 2015 R.S.



RS 40:1071 - Statement of purpose

CHAPTER 5-A. HEALTH PROVISIONS: CHILDREN

PART I. CHILDREN'S SPECIAL HEALTH SERVICES

§1071. Statement of purpose

A. In order to extend and improve, as far as practical under the conditions in this state, services for children with special health care needs and in order to provide leadership in the development and implementation of systems of care for the provision of medical, surgical, corrective, social, and other services and facilities for the diagnosis, hospitalization, and follow-up care which are family-centered, community-based, coordinated, and culturally competent for children with special health care needs, the Louisiana Department of Health, office of public health, is designated the agency of the state, through a program known as "Children's Special Health Services", to cooperate with the United States under the terms of Title V of the Social Security Act or any amendment thereof relating to services to these children, and to receive and expend federal monies for such services.

B.(1) The legislature hereby declares that one of the most serious problems facing medicine and the public health and welfare today is the absence of an adequate program to assist in the treatment, habilitation, and rehabilitation of persons suffering from spina bifida and other congenital or acquired spinal cord dysfunctions. Furthermore, it has been found that a fully coordinated approach to early identification is presently lacking, and yet is essential for guaranteeing the minimization of permanent disability.

(2) Therefore, in order to afford each citizen of the state of Louisiana every opportunity to develop his or her fullest human potential, it is a purpose of this Part to provide a comprehensive, coordinated approach to the care and treatment of spinal cord dysfunctions.

Added by Acts 1981, No. 690, §2. Acts 1993, No. 468, §1, eff. June 9, 1993; Redesignated from R.S. 40:1299.111 by HCR 84 of 2015 R.S.



RS 40:1071.1 - Definitions

§1071.1. Definitions

For the purposes of this Part, the following shall apply:

(1) "Children with special health care needs" means children who have health problems which require services beyond routine and basic care. This includes children with disabilities, handicapping conditions, and chronic illnesses of sufficient severity to cause or to be likely to cause impairments which could significantly limit major life activities.

(2) "Department" means the Louisiana Department of Health.

(3) "Multidisciplinary team" means a coordinated group of various professionals who meet jointly to provide care and treatment for persons with spinal cord dysfunction.

(4) "Spinal cord disabled" means any individual under the age of twenty-one who has a spinal cord disease, injury, neural tube defect, or hydrocephalus, whether congenital or acquired, which results in partial or total loss of motor or sensory functions, or both, and which results in partial or total disability, whether such disability is temporary or permanent. This definition shall include spina bifida and other diseases of the spinal column.

Added by Acts 1981, No. 690, §2. Acts 1993, No. 468, §1, eff. June 9, 1993; Redesignated from R.S. 40:1299.112 by HCR 84 of 2015 R.S.



RS 40:1071.2 - Program for combating spinal cord disabilities; establishment

§1071.2. Program for combating spinal cord disabilities; establishment

A. The office of public health shall establish a plan for services to children with special health care needs and shall promulgate any such rules and regulations as may be necessary to place the plan into effect. Any such plan may provide for:

(1) The administration of the plan by the office of public health.

(2) The office of public health to make any reports as may be required by the federal government.

(3) Accomplishing the purposes provided in R.S. 40:1071.

(4) Cooperation with medical, health, nursing, social work, and welfare groups and organizations which provide services to children with physical disabilities.

(5) Such other provisions as may be deemed necessary to carry out the purposes of this Part.

B. The secretary of the Louisiana Department of Health shall establish within the office of public health a comprehensive program designed to provide for the coordinated treatment, habilitation, and rehabilitation of persons suffering from congenital or acquired spinal cord dysfunctions. The secretary shall promulgate rules and regulations necessary to carry out the provisions of this Part in accordance with the Administrative Procedure Act.

Added by Acts 1981, No. 690, §2. Acts 1993, No. 468, §1, eff. June 9, 1993; Acts 2014, No. 811, §22, eff. June 23, 2014; Redesignated from R.S. 40:1299.113 by HCR 84 of 2015 R.S.



RS 40:1071.3 - Program functions and responsibilities

§1071.3. Program functions and responsibilities

The secretary of the department shall develop and administer the program for combating multiple handicapping conditions, which shall:

(1) Provide for the oversight of the regional multidisciplinary teams established pursuant to R.S. 40:1071.4, the coordination of statewide care, and which shall serve as an avenue for communication among the teams.

(2) Collect and disseminate information concerning the latest proven advances in treatment methods for spinal cord dysfunctions.

(3) Work with all appropriate agencies, organizations, and individuals throughout the state to develop a fully integrated statewide network of coordinated services for persons with spinal cord disabilities, providing for all needed services, including but not limited to early detection, all phases of emergency care, habilitation, rehabilitation, and follow-up care.

(4) Identify all possible and existing funding sources and other resources for each service identified in the treatment plan for an individual for which he may be eligible and assist such individual in obtaining the necessary funds from existing sources.

(5) Assist appropriate public and private agencies and individuals in development of proposals for submission to the proper authorities for obtaining all available federal, state, and private monies which could be applied towards the objectives of the program.

(6) Develop and implement a system for the early identification of persons with congenital spinal cord disabilities and for referral of such persons for assistance, including establishment of a voluntary central registry of such persons; and develop and implement a system for the early identification of persons with acquired spinal cord disabilities, for the referral of such persons for assistance, and for the mandatory reporting of spinal cord injuries to a central registry without regard to the age of the injured person.

(7) Develop standards for determining financial eligibility for assistance in defraying the cost of care and treatment of spinal cord dysfunctions.

(8) Inform parents of children with spinal cord disabilities, citizens, families, and agencies of the availability of programs and services.

(9) Identify and cooperate with existing agencies, organizations, and individuals offering services to persons with spinal cord disabilities.

(10) Identify service needs which cannot be adequately met by existing agencies.

(11) Repealed by Acts 1993, No. 468, §2, eff. June 9, 1993.

Added by Acts 1981, No. 690, §2; Acts 1985, No. 343, §1, eff. July 9, 1985; Acts 1993, No. 468, §2, eff. June 9, 1993; Acts 2014, No. 811, §22, eff. June 23, 2014; Redesignated from R.S. 40:1299.114 by HCR 84 of 2015 R.S.



RS 40:1071.4 - Multidisciplinary teams; establishment; personnel

§1071.4. Multidisciplinary teams; establishment; personnel

A. The department shall establish within the office of public health a network of regional multidisciplinary teams of professionals, each team having a designated area of responsibility within the state. Each such team shall constitute a regional spinal cord disabilities treatment center. Each team shall develop channels of referral using local community services within its respective area, so that each local physician and the families of individuals with spinal cord dysfunctions within each region can be made aware of the availability of the team, its goals, and its methods.

B. Each multidisciplinary team shall include but not be limited to the following:

(1) A medical coordinator, preferably a pediatrician.

(2) A neurosurgeon.

(3) An orthopedist.

(4) A urologist.

(5) A registered nurse.

(6) A social worker.

(7) A physical therapist.

C. The team may also consist of such other professionals as geneticists, stoma therapists, occupational therapists, nutritionists, psychologists, a special educator, and a vocational rehabilitation counselor. Other specialists may, from time to time, be called upon from other areas of expertise as needed, but need not be team members.

Added by Acts 1981, No. 690, §2. Acts 1993, No. 468, §1, eff. June 9, 1993; Redesignated from R.S. 40:1299.115 by HCR 84 of 2015 R.S.



RS 40:1071.5 - Funds

§1071.5. Funds

The department may receive monies from any source, including state and federal funds, grants, and gifts which shall be expended for the purposes designated in this Part.

Added by Acts 1981, No. 690, §2; Redesignated from R.S. 40:1299.116 by HCR 84 of 2015 R.S.



RS 40:1071.6 - Obesity; criteria for classification as a disease

§1071.6. Obesity; criteria for classification as a disease

The state health officer shall classify obesity as a disease in all cases where the person's body mass index (BMI) is 30 kg/m2, or where a person's body mass index (BMI) is 27 kg/m2 or greater and the person suffers from one or more of the following conditions or diseases:

(1) Type II diabetes.

(2) Impaired glucose tolerance.

(3) Hyperinsulinemia.

(4) Dyslipidemia.

(5) Hypertension.

(6) Cardiovascular disease.

(7) Gastric reflux disease.

(8) Gall bladder disease.

(9) Osteoarthritis of the hips or knees.

(10) Sleep apnea.

(11) Cerebrovascular disease.

Added by Acts 1999, No. 1316, §1; Redesignated from R.S. 40:1299.117 by HCR 84 of 2015 R.S.



RS 40:1073.1 - Definitions

PART II. CHROMOSOME DELETION DISORDERS

§1073.1. Definitions

In this Part, unless the context otherwise requires, the following definitions are applicable:

(1) "Department" means the Louisiana Department of Health.

(2) "Early intervention services" means services that are designed to meet the developmental needs of an infant or toddler with a disability, in any one or more of the following areas:

(a) Physical development.

(b) Cognitive development.

(c) Communication development.

(d) Social or emotional development.

(e) Adaptive development.

(3) "Early intervention services provider" means any provider of early intervention services to infants and toddlers with disabilities and their families. "Early intervention services provider" includes but is not limited to the following:

(a) Special educators.

(b) Speech-language pathologists and audiologists.

(c) Occupational therapists.

(d) Physical therapists.

(e) Psychologists.

(f) Social workers.

(g) Nurses.

(h) Registered dieticians.

(i) Family therapists.

(j) Vision specialists, including ophthalmologists and optometrists.

(k) Orientation and mobility specialists.

(l) Pediatricians and other physicians.

Acts 2014, No. 72, §1; Redesignated from R.S. 40:1300.381 by HCR 84 of 2015 R.S.



RS 40:1073.2 - Velocardiofacial syndrome and 22q11.2 deletion syndrome; dissemination of information; rulemaking authority; costs

§1073.2. Velocardiofacial syndrome and 22q11.2 deletion syndrome; dissemination of information; rulemaking authority; costs

A. The department shall make available materials regarding velocardiofacial syndrome and 22q11.2 deletion syndrome to each early intervention services provider in this state.

B. Each early intervention services provider may offer the materials to parents of a child who is known by the provider to have at least two of the following conditions:

(1) Hypotonicity.

(2) Communication delay.

(3) Articulation disorder.

(4) Resonance disorder.

(5) Nasal regurgitation during feeding as an infant with no history of a cleft palate.

(6) Recurrent ear infections as well as diagnosis of cardiac anomaly, feeding disorder, cleft palate, or submucosal cleft palate.

(7) Fine motor or gross motor skills delay.

C.(1) The department shall develop the materials required pursuant to this Section using medically accurate, peer-reviewed literature.

(2) The materials made available by the department pursuant to this Section shall include, at a minimum, all of the following:

(a) An explanation of velocardiofacial syndrome and 22q11.2 deletion syndrome symptoms, diagnosis, and treatment options.

(b) Information on relevant state agency and nonprofit resources, parent support groups, and available Medicaid waiver programs.

(c) A recommendation for follow-up with a healthcare provider for evaluation of the underlying etiology and an explanation that the existence of any of the conditions listed in Subsection B of this Section will not necessarily result in a diagnosis of velocardiofacial syndrome or 22q11.2 deletion syndrome.

D. The department may adopt, in accordance with the Administrative Procedure Act, any rules and regulations necessary to implement this Section.

E. In developing the materials required by this Section, the department may utilize any available resources for the purposes of minimizing costs to the department.

Acts 2014, No. 72, §1; Redesignated from R.S. 40:1300.382 by HCR 84 of 2015 R.S.



RS 40:1075.1 - Short title

PART III. EMERGENCY MEDICAL SERVICES

FOR CHILDREN PROGRAM

§1075.1. Short title

This Part shall be known and may be cited as the "Emergency Medical Services for Children Program".

Acts 1995, No. 1306, §1; Redesignated from R.S. 40:1300.101 by HCR 84 of 2015 R.S.



RS 40:1075.2 - Legislative intent

§1075.2. Legislative intent

The legislature finds and declares that:

(1) Traumatic injuries, such as automobile accidents, bicycle accidents, drownings, and poisonings, are the most common cause of death in children over the age of one, and children have a high death rate in these emergency situations.

(2) Children react differently than adults to stress, metabolize drugs differently, and suffer different illnesses and injuries. Because of these differences, children's emergency medical needs should be recognized.

(3) Emergency medical services training programs focus on adults and, therefore, offer fewer hours of pediatric training. In addition, many emergency medical services personnel have no clinical experience with children, indicating the need to improve training of these personnel in pediatric emergencies.

(4) It is the public policy of this state that children are entitled to comprehensive emergency medical services, including pre-hospital, hospital, and rehabilitative care.

Acts 1995, No. 1306, §1; Redesignated from R.S. 40:1300.102 by HCR 84 of 2015 R.S.



RS 40:1075.3 - Definitions

§1075.3. Definitions

As used in this Part:

(1) "Advanced life support" means an advanced level of pre-hospital, interhospital, and emergency service care which includes basic life support functions, cardiac monitoring, cardiac defibrillation, telemetered electrocardiography, administration of antiarrhythmic agents, intravenous therapy, administration of specific medications, drugs and solutions, use of adjunctive ventilation devices, trauma care, and other techniques and procedures authorized in writing by the secretary pursuant to department regulations.

(2) Repealed by Acts 2013, No. 184, §4(B).

(3) "Basic life support" means a basic level of pre-hospital care which includes patient stabilization, airway clearance, cardiopulmonary resuscitation, hemorrhage control, initial wound care and fracture stabilization, and other techniques and procedures authorized by the secretary.

(4) "Coordinator" means the person coordinating the EMSC program.

(5) "Department" means the Louisiana Department of Health.

(6) "EMSC program" means the Emergency Medical Services for Children Program.

(7) "Emergency medical services personnel" means persons trained and certified or licensed to provide emergency medical care, whether on a paid or volunteer basis, as part of a basic life support or advanced life support pre-hospital emergency care service or in an emergency department or pediatric critical care or specialty unit in a licensed hospital. Nothing in this Paragraph shall be deemed or construed to expand the duties or functions of emergency medical services personnel as established by other provisions of law.

(8) "Pre-hospital care" means the provision of emergency medical care or transportation by trained and certified or licensed emergency medical services personnel at the scene of an emergency and while transporting sick or injured persons to a medical care facility or provider.

(9) "Secretary" means the secretary of the Louisiana Department of Health.

Acts 1995, No. 1306, §1; Acts 2013, No. 184, §4(B); Redesignated from R.S. 40:1300.103 by HCR 84 of 2015 R.S.



RS 40:1075.4 - Emergency Medical Services for Children Program; establishment; administration; functions

§1075.4. Emergency Medical Services for Children Program; establishment; administration; functions

A. There is established within the Louisiana Department of Health, the Emergency Medical Services for Children Program.

B. The secretary shall hire a full-time coordinator for the EMSC program who:

(1) Shall implement the EMSC program.

(2) May employ professional, technical, research, and clerical staff as necessary within the limits of available appropriations.

(3) May solicit and accept grants of funds from the federal government and from other public and private sources.

C. The EMSC program shall include, but not be limited to, the establishment of the following:

(1) Initial and continuing education programs for emergency medical services personnel that include training in the emergency care of infants and children.

(2) Guidelines for referring children to the appropriate emergency treatment facility.

(3) Pediatric equipment guidelines for pre-hospital care.

(4) Guidelines for hospital-based emergency departments appropriate for pediatric care to assess, stabilize, and treat critically ill infants and children, either to resolve the problem or to prepare the child for transfer to a pediatric intensive care unit or a pediatric trauma center.

(5) Guidelines for pediatric intensive care units, pediatric trauma centers, and intermediate care units fully equipped and staffed by appropriately trained critical care pediatric physicians, surgeons, nurses, and therapists.

(6) An inter-hospital transfer system for critically ill or injured children.

(7) Pediatric rehabilitation units staffed by rehabilitation specialists and capable of providing any service required to assure maximum recovery from the physical, emotional, and cognitive effects of critical illness and severe trauma.

Acts 1995, No. 1306, §1; Acts 2013, No. 184, §4(A); Redesignated from R.S. 40:1300.104 by HCR 84 of 2015 R.S.



RS 40:1075.5 - Implementation; rules and regulations

§1075.5. Implementation; rules and regulations

The secretary shall, pursuant to the Administrative Procedure Act, adopt rules and regulations necessary to implement this Part.

Acts 1995, No. 1306, §1; Redesignated from R.S. 40:1300.106 by HCR 84 of 2015 R.S.



RS 40:1075.6 - Costs

§1075.6. Costs

The cost of compliance with the requirements of this Part shall be provided for in the existing budget allocation for the department.

Acts 1995, No. 1306, §1; Redesignated from R.S. 40:1300.107 by HCR 84 of 2015 R.S.



RS 40:1077.1 - Definitions

PART IV. HEALTH SERVICES FOR CATASTROPHICALLY ILL CHILDREN

§1077.1. Definitions

As used in this Part, the following terms shall have the following meanings:

(1) "Pediatric" means children and youth eligible and certified for Medicaid coverage, Louisiana Children's Health Insurance Program coverage, or coverage under a Louisiana Medicaid waiver program or Louisiana Medicaid managed care program.

(2) "Unique provider of health services for catastrophically ill children" means an institution designated by the National Cancer Institute as a Comprehensive Cancer Center focused solely on pediatrics and that is a children's hospital dedicated to caring for children with catastrophic illness and conducting basic and advanced research into catastrophic childhood diseases such as cancers, acquired and inherited immunodeficiencies, and genetic disorders.

Acts 2009, No. 419, §2; Redesignated from R.S. 40:1300.311 by HCR 84 of 2015 R.S.



RS 40:1077.2 - Reimbursement

§1077.2. Reimbursement

A. The secretary of the Louisiana Department of Health shall provide coverage and reimbursement to a unique provider of health services for catastrophically ill children to the same extent that it would provide coverage for services for those children furnished within the boundaries of the state and shall ensure that reimbursement to such institution shall be equal to the reimbursement rate of in-state children's hospitals for pediatric care. Such reimbursements shall be less than five hundred thousand dollars in total expenditures in any state fiscal year.

B. Implementation of the provisions of this Part shall be subject to the appropriation of funds by the legislature for this purpose.

Acts 2009, No. 419, §2; Redesignated from R.S. 40:1300.312 by HCR 84 of 2015 R.S.



RS 40:1077.3 - Rules and regulations

§1077.3. Rules and regulations

The Louisiana Department of Health shall promulgate rules and regulations, in accordance with the Administrative Procedure Act, and take such other actions as are necessary to implement the provisions of this Part. The Louisiana Department of Health shall submit to and obtain approval from the Centers for Medicare and Medicaid Services of a Medicaid State Plan Amendment that contains a reimbursement methodology that restricts payments to the annual maximum established in this Part prior to implementation of the provisions of this Part.

Acts 2009, No. 419, §2; Redesignated from R.S. 40:1300.313 by HCR 84 of 2015 R.S.



RS 40:1079.1 - Medical treatment

PART V. MINOR'S CONSENT TO MEDICAL TREATMENT

AND RELATED PROCEDURES

SUBPART A. MINOR'S CONSENT;

MISCELLANEOUS PROVISIONS

§1079.1. Medical treatment

A.(1) Consent to the provision of medical or surgical care or services by a hospital or public clinic, or to the performance of medical or surgical care or services by a physician, licensed to practice medicine in this state, when executed by a minor who is or believes himself to be afflicted with an illness or disease, shall be valid and binding as if the minor had achieved his majority. Any such consent shall not be subject to a later disaffirmance by reason of his minority.

(2) A minor may consent to medical care or the administration of medication by a hospital licensed to provide hospital services or by a physician licensed to practice medicine in this state for the purpose of alleviating or reducing pain, discomfort, or distress of and during labor and childbirth. The manner of administration of medications includes but is not limited to intravenous, intramuscular, epidural, and spinal. This consent shall be valid and binding as if the minor had achieved her majority, and it shall not be subject to a later disaffirmance by reason of her minority.

B. The consent of a spouse, parent, guardian, or any other person standing in a fiduciary capacity to the minor shall not be necessary in order to authorize such hospital care or services or medical or surgical care or services, or administration of drugs to be provided by a physician licensed to practice medicine to such a minor.

C. Upon the advice and direction of a treating physician, or, in the case of a medical staff, any one of them, a physician or member of a medical staff may, but shall not be obligated to, inform the spouse, parent or guardian of any such minor as to the treatment given or needed, and such information may be given to, or withheld from the spouse, parent or guardian without the consent and over the express objection of the minor.

D. No hospital and no physician licensed to practice medicine in this state shall incur civil or criminal liability in connection with any examination, diagnosis and treatment authorized by this section except for negligence.

Added by Acts 1972, No. 182, §1; Acts 1994, 3rd Ex. Sess., No. 18, §2, eff. July 6, 1994; Acts 2001, No. 884, §1; Redesignated from R.S. 40:1095 by HCR 84 of 2015 R.S.



RS 40:1079.2 - Treatment for drug abuse

§1079.2. Treatment for drug abuse

A. Consent to the provision of medical or surgical care or services by a hospital or public clinic, or to the performance of medical or surgical care or services by a physician, licensed to practice medicine in this state, when executed by a minor who is or believes himself to be addicted to a narcotic or other drug, shall be valid and binding as if the minor had achieved his majority. Any such consent shall not be subject to a later disaffirmance by reason of his minority.

B. The consent of a spouse, parent, guardian or any other person standing in a fiduciary capacity to the minor shall not be necessary in order to authorize such hospital care or services or medical or surgical care or services to be provided by a physician licensed to practice medicine to such a minor.

C. Upon the advice and direction of a treating physician, or, in the case of a medical staff, any one of them, a physician or member of a medical staff may, but shall not be obligated to, inform the spouse, parent or guardian of any such minor as to the treatment given or needed, and such information may be given to, or withheld from the spouse, parent or guardian without the consent and over the express objection of the minor.

D. No hospital and no physician licensed to practice medicine in this state shall incur civil or criminal liability in connection with any examination, diagnosis and treatment authorized by this Section except for negligence.

Added by Acts 1972, No. 183, §1; Redesignated from R.S. 40:1096 by HCR 84 of 2015 R.S.



RS 40:1079.3 - Donation of blood

§1079.3. Donation of blood

A. Notwithstanding any other provision of the laws of the state of Louisiana, a minor may give consent to the donation of his blood and to the penetration of tissue necessary to accomplish such donation if either of the following criteria is satisfied:

(1) The minor has reached the age of sixteen years and the written consent of the parents, legal guardian, or person who has legal authority to consent on behalf of the minor has been obtained.

(2) The minor has reached the age of seventeen years. The consent of the parents or guardian of a minor who has reached the age of seventeen years shall not be required.

B. No minor shall be compensated for the donation of his blood.

C. Consent which is obtained pursuant to this Section shall not be subject to deferments because of minority.

Added by Acts 1972, No. 361, §1. Amended by Acts 1978, No. 173, §1; Acts 2010, No. 145, §1; Redesignated from R.S. 40:1097 by HCR 84 of 2015 R.S.



RS 40:1079.11 - Statement of purpose

SUBPART B. PREVENTIVE ALCOHOLISM AND ADDICTION

COUNSELING AND TREATMENT FOR ALCOHOL

OR DRUG ABUSE FOR MINOR CHILDREN

§1079.11. Statement of purpose

It is the purpose of this Subpart to provide for accessibility to preventive alcoholism and addiction counseling or treatment by qualified professionals for minor children.

Acts 1994, 3rd Ex. Sess., No. 18, §1, eff. July 6, 1994; Redesignated from R.S. 40:1098.1 by HCR 84 of 2015 R.S.



RS 40:1079.12 - Definitions

§1079.12. Definitions

As used in this Subpart, the following terms shall have the following meanings:

(1) "Child" means an unmarried individual under the age of eighteen.

(2) "Facility" means an entity licensed by the Louisiana Department of Health that provides a broad range of diagnostic, treatment, and rehabilitation services on both a scheduled and nonscheduled basis in an accessible residential or nonresidential setting by qualified professionals to persons and their families in need of counseling or treatment related to alcohol abuse and alcoholism, or drug abuse, or both.

(3) "Parent" shall be defined as provided in Ch.C. Article 116.

(4) "Preventive alcoholism and addiction counseling", hereinafter referred to as "preventive counseling", means services, general guidance and support, or service coordination, including but not limited to individual and group counseling, support services, and education about alcohol and other drugs and their effects, which are provided by a qualified professional to prevent a child from developing or suffering from alcoholism, alcohol or drug addiction, alcohol or drug abuse, or related physical, emotional, or mental health problems.

(5) "Qualified professional" shall include:

(a) A certified substance abuse counselor or certified prevention counselor.

(b) A licensed clinical social worker, psychologist licensed under R.S. 37:2351 et seq., medical psychologist licensed under R.S. 37:1360.51 et seq., physician licensed to practice medicine by the Louisiana State Board of Medical Examiners, or licensed professional counselor.

(c) A substance abuse counselor in training or prevention counselor in training with approved supervision from a certified substance abuse counselor, licensed clinical social worker, licensed professional counselor, or certified prevention counselor.

(d) A teacher or other educational professional with specialized training in substance abuse, as outlined by the office of alcohol and drug abuse.

(e) A registered nurse who has at least one year of experience in the treatment of alcoholism, addiction, or other alcohol and drug-related problems.

(6) "School" means any public elementary or secondary school in the state of Louisiana operated by a city or parish school board or any nonpublic school approved by the State Board of Elementary and Secondary Education.

(7) "Treatment" means an active effort to accomplish an improvement in the mental condition or behavior of a child or to prevent deterioration in his condition or behavior as it relates to drug or alcohol abuse. Treatment includes but is not limited to hospitalization, partial hospitalization, outpatient services, examination, diagnosis, training, the use of pharmaceuticals, and other services as necessary to treat such abuse.

Acts 1994, 3rd Ex. Sess., No. 18, §1, eff. July 6, 1994; Acts 1999, No. 1117, §1, eff. July 9, 1999; Acts 1999, No. 1309, §8, eff. Jan. 1, 2000; Acts 2009, No. 251, §9, eff. Jan. 1, 2010; Redesignated from R.S. 40:1098.2 by HCR 84 of 2015 R.S.



RS 40:1079.13 - Consent requirements

§1079.13. Consent requirements

A. A school or a facility may provide preventive counseling or treatment to a child without parental consent if all of the following conditions are met:

(1) The child requests such preventive counseling or treatment.

(2) The child withholds permission to contact a parent or parents to seek consent.

(3) A qualified professional reasonably determines in good faith and based on independent evidence that seeking parental consent would not be helpful and would be harmful to the child.

(4) The child provides a statement of his or her reason for seeking preventive counseling or treatment and provides written consent for such services.

B. When requesting a child's written consent for providing preventive counseling or treatment, the school or facility shall comply with all of the following:

(1) Advise the child of the purpose and nature of the preventive counseling or treatment.

(2) Inform the child that the school or facility will maintain a confidential written record of the services provided.

(3) Inform the child that he or she may withdraw consent and cease participating in the preventive counseling or treatment at any time.

Acts 1994, 3rd Ex. Sess., No. 18, §1, eff. July 6, 1994; Redesignated from R.S. 40:1098.3 by HCR 84 of 2015 R.S.



RS 40:1079.14 - Facility requirements

§1079.14. Facility requirements

Any school or facility that provides preventive counseling or treatment services to a child, without parental consent, shall at a minimum:

(1) Maintain a written record of the reason for the preventive counseling or treatment without parental consent and a record of the attempts, if any, made to obtain such consent.

(2) Conduct an initial assessment and evaluation of the child to determine the extent of preventive counseling or treatment services needed.

(3) Prepare a written plan for the provision of preventive counseling or treatment based on the individual assessment and evaluation of the child's needs.

(4) Provide preventive counseling or treatment in accordance with the written plan.

(5) Maintain a written record of the services provided to the child including periodic notes relating to the child's progress.

(6) When it has been determined such services are no longer necessary or the child withdraws from the program, prepare a written summary of the preventive counseling or treatment provided to the child and a statement of the child's progress and maintain such summary and statement as part of the child's records.

Acts 1994, 3rd Ex. Sess., No. 18, §1, eff. July 6, 1994; Redesignated from R.S. 40:1098.4 by HCR 84 of 2015 R.S.



RS 40:1079.15 - Parental involvement in counseling

§1079.15. Parental involvement in counseling

Any school or facility that provides preventive counseling or treatment to a child shall seek, only with the written consent of the child, the involvement of a parent, family member, or other individual close to the child. Such involvement shall be in conformity with the confidentiality requirements of R.S. 40:1079.18.

Acts 1994, 3rd Ex. Sess., No. 18, §1, eff. July 6, 1994; Redesignated from R.S. 40:1098.5 by HCR 84 of 2015 R.S.



RS 40:1079.16 - Limitation of liability

§1079.16. Limitation of liability

A. Any qualified professional who provides services in accordance with the provisions of this Subpart without the permission of one or both of the child's parents shall be presumed to be acting in good faith.

B. Any qualified professional found to be acting in good faith and in compliance with the provisions of this Subpart, and absent willful and wanton misconduct, shall be immune from any liability, civil or criminal, that might otherwise be incurred or imposed as a result of action taken pursuant to this Subpart.

Acts 1994, 3rd Ex. Sess., No. 18, §1, eff. July 6, 1994; Redesignated from R.S. 40:1098.6 by HCR 84 of 2015 R.S.



RS 40:1079.17 - Authorized resources

§1079.17. Authorized resources

A school or facility may solicit and use any available state, federal, or private resources, which may include but shall not be limited to funds, in-kind resources, or volunteer services, for the purpose of providing preventive counseling services or treatment for alcohol or drug abuse.

Acts 1994, 3rd Ex. Sess., No. 18, §1, eff. July 6, 1994; Redesignated from R.S. 40:1098.7 by HCR 84 of 2015 R.S.



RS 40:1079.18 - Confidentiality

§1079.18. Confidentiality

Notwithstanding any other provision of law to the contrary, the identity of persons receiving preventive counseling or treatment and all records containing information regarding the provision of preventive counseling or treatment shall be confidential. No qualified professional or employee of a school or facility providing preventive counseling or treatment shall disclose any records or information in such records containing the identity of any child receiving preventive counseling or treatment except in compliance with state and federal laws and regulations.

Acts 1994, 3rd Ex. Sess., No. 18, §1, eff. July 6, 1994; Redesignated from R.S. 40:1098.8 by HCR 84 of 2015 R.S.



RS 40:1081.1 - Programs for combating phenylketonuria, congenital hypothyroidism, galactosemia, sickle cell diseases, biotinidase deficiency, and other genetic conditions

PART VI. NEWBORNS

SUBPART A. GENETIC CONDITIONS AND NEWBORNS

§1081.1. Programs for combating phenylketonuria, congenital hypothyroidism, galactosemia, sickle cell diseases, biotinidase deficiency, and other genetic conditions

A. The Louisiana Department of Health is hereby authorized and directed to establish, maintain, and carry out programs designed to reduce mortality and morbidity from sickle cell disease and to prevent central nervous system damage in children with phenylketonuria, congenital hypothyroidism, biotinidase deficiency, galactosemia and genetic conditions tested under the authority of R.S. 40:1081.2(B).

B.(1) The Louisiana Department of Health shall establish and maintain a diagnostic laboratory for each of the following purposes:

(a) Conducting experiments, projects, and other undertakings as may be necessary to develop tests for the early detection of phenylketonuria, congenital hypothyroidism, galactosemia, sickle cell diseases, biotinidase deficiency, and other genetic conditions.

(b) Developing ways or discovering methods to be used for the prevention and treatment of these diseases.

(c) Such other purposes as may be deemed necessary by the department to carry out any program adopted under the authority of this Subpart, including conducting experiments, projects, and other undertakings as may be necessary to develop tests for genetic conditions made part of the battery of tests by the Louisiana Department of Health under R.S. 40:1081.2(B).

(2) Notwithstanding the foregoing, the term "prevention" as used with respect to sickle cell anemia shall not mean mandatory sterilization or abortion.

C. The department is authorized to adopt rules and regulations necessary to carry out any program which may be established.

D. The Louisiana Department of Health shall establish a program for informing physicians and hospitals of the current medical standards for diagnosing and treating children who exhibit clinical symptoms which suggest the existence of galactosemia. This program shall be established in consultation with and shall be based on the recommendations of the Louisiana Hospital Association and the Louisiana State Medical Society.

Acts 1964, No. 269, §1. Amended by Acts 1978, No. 442, §2; Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 1981, No. 430, §1; Acts 1982, No. 375, §1; Acts 1984, No. 265, §2; Acts 1987, No. 598, §1, eff. July 9, 1987; Acts 1989, No. 91, §1; Acts 1991, No. 729, §1; Acts 1993, No. 997, §1; Acts 1999, No. 328, §1; Redesignated from R.S. 40:1299 by HCR 84 of 2015 R.S.



RS 40:1081.2 - Tests

§1081.2. Tests

NOTE: Paragraph (A)(1) effective until specific appropriation by the legislature. See Acts 2016, No. 507, §3.

A.(1) The physician attending a newborn child, or the person attending a newborn child who was not attended by a physician, shall cause the child to be subjected to tests for phenylketonuria, congenital hypothyroidism, sickle cell diseases, biotinidase deficiency, congenital adrenal hyperplasia, carnitine uptake defect, long-chain 3-hydroxyacyl-CoA dehydrogenase deficiency, medium-chain acyl-CoA dehydrogenase deficiency, trifunctional protein deficiency, very long-chain acyl-CoA dehydrogenase deficiency, glutaric acidemia type I, 3-hydroxy-3-methylglutaryl-CoA lyase deficiency, isovaleric acidemia, 3-methylcrotonyl-CoA carboxylase deficiency, methylmalonic acidemia (CBL A,B), beta ketothiolase, methylmalonic acidemia (MUT), propionic acidemia, multiple carboxylase deficiency, argininosuccinate acidemia, citrullinemia type I, homocystinuria, maple syrup urine disease, tyrosinemia type I, and other genetic conditions that have been approved by the Louisiana Department of Health; however, no such tests shall be given to any child whose parents object thereto. Effective July 1, 2007, cystic fibrosis shall be included in the tests that the newborn child shall be subject to by the physician attending the newborn child or the person attending the newborn child who was not attended by a physician.

NOTE: Paragraph (A)(1) effective upon specific appropriation by the legislature. See Acts 2016, No. 507, §3.

A.(1) The physician attending a newborn child, or the person attending a newborn child who was not attended by a physician, shall cause the child to be subjected to tests for phenylketonuria, congenital hypothyroidism, sickle cell diseases, biotinidase deficiency, congenital adrenal hyperplasia, carnitine uptake defect, long-chain 3-hydroxyacyl-CoA dehydrogenase deficiency, medium-chain acyl-CoA dehydrogenase deficiency, trifunctional protein deficiency, very long-chain acyl-CoA dehydrogenase deficiency, glutaric acidemia type I, 3-hydroxy-3-methylglutaryl-CoA lyase deficiency, isovaleric acidemia, 3-methylcrotonyl-CoA carboxylase deficiency, methylmalonic acidemia (CBL A,B), beta ketothiolase, methylmalonic acidemia (MUT), propionic acidemia, multiple carboxylase deficiency, argininosuccinate acidemia, citrullinemia type I, homocystinuria, maple syrup urine disease, tyrosinemia type I, cystic fibrosis, Krabbe disease, and other genetic conditions that have been approved by the Louisiana Department of Health; however, no such tests shall be given to any child whose parents object thereto.

(2) If any of the tests are positive, the attending physician or person shall notify the Louisiana Department of Health.

(3) The department shall follow up all positive tests with the attending physician who notified the department thereof and with the parents of the newborn child when such notification was made by a person other than a physician, and, when confirmed, shall inform either the physician or parents or both of the services and facilities that are available from the Louisiana Department of Health and from other state boards, departments, and agencies that are cooperating with the department in carrying out the programs authorized by this Subpart. Such follow-up shall include the availability of board eligible or board certified geneticists and appropriate ancillary personnel including genetic counselors and laboratory technicians trained to operate clinical biochemical genetics laboratory equipment. In the event there is an insufficient amount of counselors, the department shall determine which genetic tests shall be suspended until the proper number of genetic counselors are available.

(4) These services and facilities shall be made available to the extent needed by the family and physician. The Louisiana Department of Health and the other state departments and agencies cooperating with it shall, in cooperation with the attending physician, provide for the continued medical care, dietary, and other related needs of such children where necessary or desirable.

(5) The tests required in Paragraph (A)(1) of this Section shall be subject to funding for the laboratory tests, follow-up, and treatment.

B. The Louisiana Department of Health shall, after consultation with medical geneticists from each of the state's medical schools and by rule adopted in accordance with the Administrative Procedure Act, add to the genetic conditions tested for in Subsection A of this Section; however, no approved test for any genetic condition added shall be given to any child whose parents object thereto.

Acts 1999, No. 328, §1; Acts 2004, No. 278, §1; Acts 2006, No. 754, §1, eff. Jan. 1, 2007; Redesignated from R.S. 40:1299.1 by HCR 84 of 2015 R.S.; Acts 2016, No. 507, §1, special eff. date.



RS 40:1081.3 - Cooperation with the Department of Health and Hospitals

§1081.3. Cooperation with the Louisiana Department of Health

The various boards, commissions, departments and agencies of the state and of the parishes, municipalities and other political subdivisions capable of assisting or having services and facilities for assisting the Louisiana Department of Health in carrying out any program established under the authority of this Subpart may cooperate with the Louisiana Department of Health and may furnish any such services and facilities in aid of any such program.

Acts 1964, No. 269, §3. Amended by Acts 1978, No. 442, §2; Acts 1978, No. 786, §5, eff. July 17, 1978; Redesignated from R.S. 40:1299.2 by HCR 84 of 2015 R.S.



RS 40:1081.4 - Cooperation of physicians and hospitals

§1081.4. Cooperation of physicians and hospitals

The Louisiana Department of Health may invite the cooperation of all physicians and hospitals in the state which provide maternity and newborn infant care to participate in any program established by the department under the authority of this Subpart.

Acts 1964, No. 269, §4. Amended by Acts 1978, No. 442, §2; Acts 1978, No. 786, §5, eff. July 17, 1978; Redesignated from R.S. 40:1299.3 by HCR 84 of 2015 R.S.



RS 40:1081.5 - Sickle Cell Anemia; clinic established

§1081.5. Sickle Cell Anemia; clinic established

The Louisiana Department of Health is hereby authorized and directed to establish and operate clinics in cooperation with the medical schools of Louisiana State University and Tulane University for the treatment of sickle cell anemia, in Charity Hospital of Louisiana in New Orleans and in Louisiana State Medical Center in Shreveport. The clinics shall be maintained for the treatment of victims of sickle cell anemia regardless of geographic and economic family situation without regard to the standard eligibility requirements of charity hospitals and for the training of physicians and medical students in methods of treatment and for research into the causes of the disease and its cure.

Acts 1972, No. 27, §1. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 1984, No. 265, §2; Acts 1984, No. 859, §1; Acts 1993, No. 604, §2; Redesignated from R.S. 40:1299.4 by HCR 84 of 2015 R.S.



RS 40:1081.6 - Sickle cell anemia; clinics established statewide

§1081.6. Sickle cell anemia; clinics established statewide

A. The Louisiana Department of Health shall establish and operate a minimum of seven clinics for the treatment of sickle cell anemia throughout the state if and when one hundred percent federal funding becomes available for this purpose.

B. The clinics shall be established in cooperation with the medical schools of Louisiana State University and Tulane University, the state medical centers, the sickle cell anemia foundations, and the National Research Center for Sickle Cell Anemia at Southern University and Agricultural and Mechanical College at Baton Rouge and shall be located in Monroe, Shreveport, Alexandria, Lake Charles, Lafayette, Baton Rouge, and New Orleans.

C.(1) The clinics shall be maintained for the treatment of victims of sickle cell anemia and shall also provide holistic care and counseling for families of victims of sickle cell anemia. Fees for treatment shall be provided in accordance with the provisions of R.S. 46:6.

(2) For purposes of this Section, "holistic care" includes educational literature, screening, testing, treatment, and referral to appropriate persons or facilities.

D. The clinics shall develop a working rapport with the state public health clinics and substance abuse centers and the sickle cell anemia foundations and shall organize support groups within the parish and surrounding parishes where they are located.

E. Each clinic shall be staffed by a physician, nurse, and any other staff as necessary to provide treatment and other services and shall contract with at least one hematologist to serve the clinic and may cooperate and interact with other state and private institutions in order to staff the clinic.

Acts 1993, No. 604, §1; Redesignated from R.S. 40:1299.4.1 by HCR 84 of 2015 R.S.



RS 40:1081.7 - Sickle cell anemia; local programs

§1081.7. Sickle cell anemia; local programs

A. The Shreveport Sickle Cell Clinic, the Northeast Louisiana Sickle Cell Foundation, the Sickle Cell Anemia Rehabilitation and Educational Program, Inc., the Alexandria Sickle Cell Program, the Eighth Regional Sickle Cell Foundation, and the Baton Rouge Sickle Cell Program, hereinafter referred to as "program", shall be maintained for the treatment of victims of sickle cell anemia regardless of geographic and economic family situation and without regard to the standard eligibility requirements of charity hospitals. In addition, the programs shall implement policies and plans to convert their individual facility into regionalized facilities, whereby each facility is responsible for sickle cell anemia patients in parishes surrounding the main facility.

B. Each program shall provide holistic care, which shall include but not be limited to educational literature, screening, testing, treatment, and referrals. If funds are available, each program shall:

(1) Provide a physician or nurse to provide proper health care.

(2) Provide a hematologist to provide proper testing to sickle cell anemia patients.

(3) Provide counseling for families of those who are affected by sickle cell anemia and which fatality appears imminent.

(4) The executive director of each regional sickle cell anemia clinic shall possess the minimum qualifications established by rules promulgated by the Louisiana Department of Health.

C. The provisions of this Section shall not relieve or remove any responsibilities of the Louisiana Department of Health from implementing and complying with the provisions of R.S. 40:1081.5.

D. The provisions of this Section shall be implemented if and when one hundred percent federal funds are made available for the purposes set forth in this Section.

Acts 1993, No. 605, §1; Redesignated from R.S. 40:1299.4.2 by HCR 84 of 2015 R.S.



RS 40:1081.8 - Sickle cell patient navigator program

§1081.8. Sickle cell patient navigator program

A. The legislature hereby finds and declares the following:

(1) A large percentage of persons suffering from sickle cell disease in this state are not in specialty care, even though the health consequences of going without such care may be fatal.

(2) Insufficient access to specialty care is a major barrier to overall health care for persons suffering from sickle cell disease.

(3) The purpose of this Section is to provide for a program to increase statewide access to the types of specialty care that are critical to the health and well-being of sickle cell patients.

B. The Sickle Cell Patient Navigator Program, referred to hereafter in this Section as "the program", is hereby established. The program shall operate in accordance with the provisions of this Section.

C. The functions of the program shall include, without limitation, all of the following:

(1) Training of patient navigators to serve as outreach coordinators, coordinators of family educational sessions, and patient case managers.

(2) Establishing and strengthening a continuum of care for each sickle cell patient served by the program and for the families of those patients.

(3) Identifying and contacting sickle cell patients, conducting home visits with patients and their family members, and coordinating patient care.

(4) Facilitating collaboration among healthcare providers that serve sickle cell patients.

(5) Delivering public health education on sickle cell disease and treatment.

D. The Louisiana Department of Health shall administer the program under the direction of the Louisiana Sickle Cell Commission placed within the department by the provisions of R.S. 36:259(NN).

E. This Section and the Sickle Cell Patient Navigator Program shall not be implemented or operational until monies have been appropriated by the legislature sufficient to fully fund these provisions.

Acts 2015, No. 387, §§1, 2.



RS 40:1081.9 - Hemophilia; state treatment program; advisory committee

§1081.9. Hemophilia; state treatment program; advisory committee

A. As used in this Section:

(1) "Secretary" shall mean the secretary of the Louisiana Department of Health, or his designated representative.

(2) "Department" shall mean the Louisiana Department of Health, or its successor.

(3) "Hemophilia" shall mean a bleeding tendency resulting from a genetically determined deficiency factor in the blood.

(4) "Hemophiliac" shall mean a person suffering from hemophilia.

B. The Louisiana Department of Health shall establish a program for the care and treatment of persons suffering from hemophilia. This program shall assist persons who require continuing treatment with blood and blood derivatives to avoid crippling, extensive hospitalization and other effects associated with the critical, chronic bleeding condition called hemophilia, but who are unable to pay for the entire cost of such services on a continuing basis despite the existence of various types of hospital coverages, Medicare, Medicaid, other government assistance programs, and private charitable assistance programs.

C. The department shall:

(1) Develop standards for determining eligibility for care and treatment under this program.

(2) Extend financial assistance to hemophiliacs in obtaining blood and blood derivatives and concentrates, and other efficacious agents for use in hospitals, medical and dental facilities, and at home, or participate in the cost of blood processing to the extent that such support will facilitate the supplying of blood, blood derivatives and concentrates, and other efficacious agents to hemophiliac patients at an economical cost, thus increasing the effectiveness of the monies appropriated to carry out the provisions of this Section.

(3) Institute and maintain educational programs among physicians, dentists, hospitals, public health departments, schools, and the public concerning hemophilia, including dissemination of information and the conducting of educational programs concerning the methods of care and treatment of persons suffering from hemophilia.

(4) Promulgate all rules and regulations necessary to effectuate the purposes of this Section.

Funds shall be made available under this program without regard to race or age.

Added by Acts 1977, No. 292, §1, eff. July 13, 1977; Redesignated from R.S. 40:1299.5 by HCR 84 of 2015 R.S.



RS 40:1081.10 - Privacy of genetic information

§1081.10. Privacy of genetic information

With the exception of genetic tests specifically mandated to be reported by law, the results of any prenatal or postnatal genetic tests shall be confidential medical information and shall be excluded from reporting requirements. The results of such genetic tests shall become part of the medical record of the person tested and shall be confidential unless express written consent to their release is granted by the person tested.

Acts 1995, No. 1194, §1; Redesignated from R.S. 40:1299.6 by HCR 84 of 2015 R.S.



RS 40:1081.11 - Krabbe disease; public information

§1081.11. Krabbe disease; public information

A. The Louisiana Department of Health shall develop and maintain information regarding Krabbe disease on its website.

B. The information provided by the department pursuant to this Section shall include, at a minimum, all of the following:

(1) An explanation of Krabbe disease symptoms, diagnosis, and treatment options.

(2) Information on relevant state agency and nonprofit resources, parent support groups, and available Medicaid waiver services.

Acts 2016, No. 507, §1.



RS 40:1083.1 - Definitions

SUBPART B. NEWBORN CRITICAL CONGENITAL

HEART DISEASE SCREENING PROGRAM

§1083.1. Definitions

A. "Birthing facility" means an inpatient or ambulatory health care facility licensed by the Louisiana Department of Health that provides birthing and newborn care services.

B. "Congenital heart defects" (CHD) means structural abnormalities of the heart that are present at birth and range in severity from simple problems, such as holes between chambers of the heart, to severe malfunctions, such as the complete absence of one or more chambers or valves. CHD is the most common birth defect and is the number one cause of infant death from birth defects.

C. "Critical congenital heart disease" (CCHD) means a heart defect that causes severe, life-threatening symptoms and requires intervention, such as surgery, in the first few hours, days, or months of life. CCHD accounts for about twenty-five percent of all CHD.

D. "Pulse Oximetry Screening" means a noninvasive test that estimates the percentage of hemoglobin in blood that is saturated with oxygen to detect CHDs.

Acts 2013, No. 407, §1; Redesignated from R.S. 40:1300.371 by HCR 84 of 2015 R.S.



RS 40:1083.2 - Legislative intent

§1083.2. Legislative intent

The legislature finds that:

(1) Critical congenital heart disease can cause severe and life-threatening symptoms that require intervention within the first days of life. Early detection of CCHD and timely intervention can decrease morbidity and mortality and lead to better outcomes for affected children.

(2) According to the Centers for Disease Control and Prevention (CDC), CHDs occur in approximately one in one hundred ten births in the United States. About twenty-five percent of CHDs are considered CCHDs.

(3) Current methods for detecting CCHDs generally include prenatal ultrasound screening and repeated clinical examinations. Defects are also often not detected during routine clinical exams performed prior to a newborn baby's discharge from a birthing facility.

(4) When a screening for CCHD, such as pulse oximetry screening, is performed on a newborn in a birthing facility, it is effective in detecting life-threatening CHDs, which otherwise go undetected by current screening methods. The use of pulse oximetry in newborn nurseries is standard in most hospitals.

(5) Newborns with abnormal pulse oximetry results require immediate testing to confirm a defect and allow intervention. Many newborns could be saved by earlier detection and treatment of CCHD if birthing facilities in the state of Louisiana were required to perform this simple, noninvasive newborn screening in conjunction with current CCHD screening methods.

Acts 2013, No. 407, §1; Redesignated from R.S. 40:1300.372 by HCR 84 of 2015 R.S.



RS 40:1083.3 - Critical congenital heart disease screening

§1083.3. Critical congenital heart disease screening

Each birthing facility in the state of Louisiana shall perform pulse oximetry screening for the identification of CCHD on every newborn in its care prior to discharge from the birthing facility, unless prohibited by the parent or guardian of the newborn.

Acts 2013, No. 407, §1; Redesignated from R.S. 40:1300.373 by HCR 84 of 2015 R.S.



RS 40:1085.1 - Ophthalmia neonatorum defined

SUBPART C. PREVENTION OF BLINDNESS FROM

OPHTHALMIA NEONATORUM

§1085.1. Ophthalmia neonatorum defined

Any eye condition of any infant, in which there is any inflammation, swelling, or redness in one or both eyes, with or without any unnatural discharge from the eye or eyes, occurring within two weeks after the birth of the infant, shall be known as ophthalmia neonatorum, independent of the nature of the infection.

Redesignated from R.S. 40:1101 by HCR 84 of 2015 R.S.



RS 40:1085.2 - Duty to report disease to local health officer

§1085.2. Duty to report disease to local health officer

Any physician, midwife, or other person licensed by the state to practice obstetrics or to assist at childbirth, or any physician who attends a child within two weeks after childbirth, shall within six hours after obtaining knowledge of the condition defined in R.S. 40:1085.1 report this condition, as directed by the Louisiana Department of Health, hereinafter referred to as the "department", to the local health officer at the residence of the mother.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 1988, No. 839, §1; Redesignated from R.S. 40:1102 by HCR 84 of 2015 R.S.



RS 40:1085.3 - Use of prophylactic directed by department

§1085.3. Use of prophylactic directed by department

A. All persons covered by the provisions of R.S. 40:1085.2 shall routinely apply or be reasonably certain that others have already applied any prophylactic which the department directs for the prevention of ophthalmia neonatorum, whether or not ophthalmia neonatorum is indicated, and to do so in the manner that the department directs. The provisions of this Section shall be inoperative in those instances where:

(1) There are no indications of the existence of ophthalmia neonatorum; and

(2) The mother states in writing that she objects to the application of such prophylactic on religious grounds.

B. Liability arising from the lack of use of the approved prophylactic shall not attach to any person or institution who, on the written instruction of the mother, withholds the application of the approved prophylactic.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 1988, No. 839, §1; Redesignated from R.S. 40:1103 by HCR 84 of 2015 R.S.



RS 40:1085.4 - Duties of health officer

§1085.4. Duties of health officer

The local health officer shall:

(1) Investigate each case filed with him in pursuance of this Subpart and any other such case which comes to his attention.

(2) Report all cases of ophthalmia neonatorum and the result of his investigations thereon, as directed by the department.

(3) Conform to any other rules and regulations on this subject that the secretary of the department promulgates for his further guidance.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Redesignated from R.S. 40:1104 by HCR 84 of 2015 R.S.



RS 40:1085.5 - Duties of the Louisiana Department of Health

§1085.5. Duties of the Louisiana Department of Health

The department shall:

(1) Enforce the provisions of this Subpart.

(2) Promulgate such rules and regulations as are necessary for purposes of this Subpart and as it thinks necessary for the further and proper guidance of local health officers.

(3) Provide for the gratuitous distribution of a scientific prophylactic for ophthalmia neonatorum, together with proper directions for the use and administration thereof, to all physicians, midwives, and the like engaged in the practice of obstetrics or assisting at childbirth.

(4) Print and publish any further advice and information concerning the danger of ophthalmia neonatorum and the necessity for prompt and effective treatment thereof as it thinks proper.

(5) Furnish copies of the provisions of this Subpart to all physicians, midwives, and the like engaged in the practice of obstetrics or assisting at childbirth.

(6) Keep a proper record of all cases of ophthalmia neonatorum filed in its office in pursuance of this Subpart or which come to its attention in any way. It shall make these records a part of its annual report to the governor and the legislature.

(7) Report all violations of this Subpart which come to its attention to the proper district attorney and assist him in any way possible in connection therewith.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Redesignated from R.S. 40:1105 by HCR 84 of 2015 R.S.



RS 40:1085.6 - Duties of maternity homes and hospitals to keep records

§1085.6. Duties of maternity homes and hospitals to keep records

All maternity homes and hospitals, and similar institutions or facilities shall maintain such records of cases of ophthalmia neonatorum as the department directs.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Redesignated from R.S. 40:1106 by HCR 84 of 2015 R.S.



RS 40:1085.7 - Collusion to hide facts prohibited

§1085.7. Collusion to hide facts prohibited

No official and no person named in this Subpart shall collude with any person to misstate or conceal any facts the correct reporting of which, under this Subpart, is essential.

Amended by Acts 1952, No. 127, §15; Redesignated from R.S. 40:1107 by HCR 84 of 2015 R.S.



RS 40:1085.8 - Penalty; revocation of charter

§1085.8. Penalty; revocation of charter

Whoever violates any provision of this Subpart shall be fined not more than fifty dollars for the first offense, not more than one hundred dollars for the second offense, and not more than two hundred dollars for each subsequent offense.

If the accused is a physician, midwife, or the like, the court may also order a revocation of his license. If the accused is a maternity home or the like, incorporated under the laws of this state, the court may order a revocation of its charter.

Redesignated from R.S. 40:1108 by HCR 84 of 2015 R.S.



RS 40:1086.1 - Definitions

SUBPART D. SHAKEN BABY SYNDROME AND

SUDDEN UNEXPECTED INFANT DEATH PREVENTION

§1086.1. Definitions

As used in this Subpart, the following terms have the meaning ascribed in this Section:

(1) "Birthing center" means a healthcare facility, the primary purpose of which is the performance of low-risk deliveries, where births are planned to occur away from the mother's usual residence following a low-risk pregnancy. For purposes of this Subpart, the term "birthing center" shall not include a hospital or a facility licensed as part of a hospital.

(2) "Department" means the Louisiana Department of Health.

(3) "Hospital" means a facility that is licensed as a hospital in accordance with the provisions of the Hospital Licensing Law, R.S. 40:2100 et seq.

(4) "Licensed midwife" means a midwife who is licensed in accordance with the provisions of the Midwife Practitioners Act, R.S. 37:3240 et seq.

(5) "Postneonatal death" means the death of a child aged twenty-eight days to three hundred sixty-four days.

(6) "Shaken baby syndrome" means the condition known also as abusive head trauma which is characterized by injuries resulting from violent shaking or shaking and impacting of the head of an infant or small child.

(7) "Sudden unexpected infant death" means the death of an infant of less than one year of age, the cause of which is not immediately obvious before investigation, that occurs suddenly and unexpectedly. A sudden unexpected infant death requires the performance of a thorough postmortem investigation that includes a complete autopsy, an examination of the death scene, and a review of the clinical history of the deceased child. The term includes ill-defined and unknown causes of mortality, sudden infant death syndrome, and accidental suffocation and strangulation in bed.

Acts 2016, No. 506, §1.



RS 40:1086.2 - Legislative findings; declaration

§1086.2. Legislative findings; declaration

A. With respect to shaken baby syndrome, the legislature finds that this condition occurs when an infant or child is violently shaken as part of a pattern of abuse, or because an adult has momentarily succumbed to the frustration of responding to a crying infant or child. The legislature further finds that the effects of shaken baby syndrome can include brain swelling and damage, subdural hemorrhage, intellectual disability, and death.

B. With respect to sudden infant death syndrome, which is a form of sudden unexpected infant death, the legislature finds all of the following:

(1) Sudden infant death syndrome was the leading cause of postneonatal death in each year of the most recent ten-year period for which complete child mortality data is available (2002 through 2012).

(2) Even after a thorough investigation, it is difficult to distinguish sudden infant death syndrome from other sleep-related infant deaths such as from overlay or suffocation in soft bedding.

(3) Parents and caregivers can take simple steps to reduce the risk of sudden unexpected infant deaths.

C. The legislature hereby declares that prevention of shaken baby syndrome and prevention of sudden unexpected infant death are major public health priorities of this state.

Acts 2016, No. 506, §1.



RS 40:1086.3 - Information for parents of newborns; birthing center requirements

§1086.3. Information for parents of newborns; birthing center requirements

A. Every birthing center, hospital, and licensed midwife shall share resources with each maternity patient and father of a newborn child, if available, regarding shaken baby syndrome and sudden unexpected infant death.

B.(1) The department shall promulgate all rules in accordance with the Administrative Procedure Act as are necessary to implement the provisions of this Subpart. At minimum, the rules of the department shall designate the compendium of resources approved for use by birthing centers, hospitals, and licensed midwives to meet the requirements of Subsection A of this Section. The compendium of resources shall, collectively, address all of the following:

(a) The dangers of shaking infants and children.

(b) The symptoms of shaken baby syndrome.

(c) The dangers associated with rough handling or striking of an infant.

(d) Safety measures which can be taken to prevent sudden unexpected infant death.

(e) The risks associated with infants sleeping in the same bed with other children or adults.

(2) The department shall ensure that all approved resources provided for in this Subsection are publicly available, through the department's website or any other means, to birthing centers, hospitals, and licensed midwives.

Acts 2016, No. 506, §1.



RS 40:1086.4 - Public awareness activities authorized

§1086.4. Public awareness activities authorized

The department is hereby authorized to conduct public awareness activities designed to promote the prevention of shaken baby syndrome and prevention of sudden unexpected infant death. The public awareness activities may include but shall not be limited to public service announcements, information kits and brochures, promotion of relevant telephone hotlines, and provision of information concerning shaken baby syndrome and sudden unexpected infant death on an internet website.

Acts 2016, No. 506, §1.



RS 40:1087.1 - Comprehensive sports injury management program for student athletics

PART VII. YOUTH SPORTS INJURY

SUBPART A. COMPREHENSIVE SPORTS INJURY

MANAGEMENT PROGRAM

§1087.1. Comprehensive sports injury management program for student athletics

A. Each high school that sponsors or sanctions any athletic activity in this state and which requires a participating student to regularly practice or train and compete, is subject to the terms of the injury management program provided for in Subsections B through F of this Section.

B. The injury management program shall:

(1) Establish a set of injuries to be classified as "serious sports injuries" for the purposes of the program and define the signs and symptoms of such injuries.

(2) Require that any coach, game official, on-field licensed health care provider, or athletic trainer remove a student from practice, training, or competition if any of the following circumstances occur:

(a) The student reports any defined sign or symptom of a serious sports injury.

(b) The coach or athletic trainer determines that the student exhibits any defined sign or symptom of a serious sports injury.

(c) The coach is notified that the student has reported or exhibited any defined sign or symptom of a serious sports injury by any of the following persons:

(i) A licensed, registered, or certified medical practitioner operating within their respective scope of practice.

(ii) A licensed athletic trainer.

(iii) Any other licensed, registered, or certified individual whose scope of practice includes the recognition of symptoms associated with serious sports injuries.

(iv) An official responsible for judging or supervising the athletic competition.

(3) Ensure that any student who, in accordance with the provisions of this Subpart, is removed from practice, training, or competition:

(a) Shall, as soon as practicable after reporting or exhibiting any sign or symptom of a serious sports injury, be examined by a health professional duly licensed in this state to provide health care services or medical treatment.

(b) May be allowed to return to practice, training, or competition only after the student provides to the coach and an athletic trainer written authorization from a health professional duly licensed in this state to provide health care services or medical treatment.

(4) Require that each coach or official in school-sponsored or school-sanctioned athletic activities receive documented training regarding the nature and risks of serious sports injuries.

(5) Subject to availability of financial resources and supply of the necessary workforce, rely to the greatest possible extent on athletic trainers licensed by the Louisiana State Board of Medical Examiners to provide athletic health care at high school athletic competitions.

C. The school shall ensure that before a student is allowed to participate in any school-sponsored or school-sanctioned athletic activity, the student and the parent or guardian of the student shall document that they have viewed information, provided in written or verifiable electronic form by the school or school district, regarding risks of serious sports injuries.

D. This Section does not create any liability for, or create a cause of action against, a school, its officers, or its employees.

E. To carry out the duties prescribed in this Subpart, a school may contract for and accept private contributions, gifts, and grants, or in-kind aid from the federal government, the state, or any other source.

F. The Board of Elementary and Secondary Education (BESE) shall promulgate, in accordance with the Administrative Procedure Act, any rules necessary to implement the sports injury management program provided for in this Subpart. In developing such rules, BESE may engage and solicit input from the Louisiana State Board of Medical Examiners and the Sports Medicine Advisory Committee of the Louisiana High School Athletic Association, and may incorporate recommendations of those groups in any final rules providing for a sports injury management program.

G. No school or school system shall be required to incur any financial cost related to the implementation of this Section, unless funds are appropriated by the legislature for such purpose.

H. The provisions of this Subpart shall not apply to concussions, as the protocols specific to these injuries shall be governed by the Louisiana Youth Concussion Act.

Acts 2011, No. 352, §1; Redesignated from R.S. 40:1299.186 by HCR 84 of 2015 R.S.



RS 40:1089.1 - Legislative intent

SUBPART B. LOUISIANA YOUTH CONCUSSION ACT

§1089.1. Legislative intent

A. Concussions are one of the most commonly reported injuries in children and adolescents who participate in sports and recreational activities. The Centers for Disease Control and Prevention estimate that as many as three million nine hundred thousand sports-related and recreation-related concussions occur in the United States each year. A concussion is caused by a blow or motion to the head or body that causes the brain to move rapidly inside the skull. The risk for long-term, chronic cognitive, physical, and emotional symptoms associated with the development of post-concussion syndrome and chronic traumatic encephalopathy, as well as the risk for catastrophic injuries or even death, is significant when a concussion or head injury is not properly recognized, evaluated, and managed.

B. Continuing to play with a concussion or symptoms of head injury leaves the young athlete especially vulnerable to greater injury and even death. The Legislature of Louisiana recognizes that, despite having generally recognized return-to-play standards for concussions and head injury, some affected youth athletes are prematurely returned to play resulting in actual or potential physical injury or death to youth athletes in the state of Louisiana.

C. The Legislature of Louisiana further recognizes that it is in the best interest of the state to create a uniform education, training, and return-to-play protocol to be followed throughout the state.

Acts 2011, No. 314, §1, eff. June 28, 2011; Redesignated from R.S. 40:1299.181 by HCR 84 of 2015 R.S.



RS 40:1089.2 - Definitions

§1089.2. Definitions

As used in this Subpart:

(1) "Health care provider" means a physician as defined in R.S. 37:1262(2), a licensed nurse practitioner, licensed physician assistant, or a licensed psychologist, which person has received training in neuropsychology or concussion evaluation and management.

(2) "Public recreation facility" means a recreation facility owned or leased by the state of Louisiana or a political subdivision thereof.

(3) "Youth athletic activity" means an organized athletic activity where the majority of the participants are seven years of age or older and under nineteen years of age, and are engaging in an organized athletic game or competition against another team, club, or entity or in practice or preparation for an organized game or competition against another team, club, or entity. "Youth athletic activity" shall not include college or university activities or an activity which is entered into for instructional purposes only, an athletic activity that is incidental to a nonathletic program, or a lesson.

Acts 2011, No. 314, §1, eff. June 28, 2011; Redesignated from R.S. 40:1299.182 by HCR 84 of 2015 R.S.



RS 40:1089.3 - Louisiana youth athlete concussion education requirements

§1089.3. Louisiana youth athlete concussion education requirements

A. The governing authority of each public and nonpublic elementary school, middle school, junior high school, and high school shall:

(1) Prior to beginning of each athletic season, provide pertinent information to all coaches, officials, volunteers, youth athletes, and their parents or legal guardian which informs of the nature and risk of concussion and head injury, including the risks associated with continuing to play after a concussion or head injury.

(2) Require each coach, whether such coach is employed or a volunteer, and every official of a youth athletic activity that involves interscholastic play to complete an annual concussion recognition education course which is in accordance with the provisions of Subsection C of this Section.

(3) Require as a condition of participation in any athletic activities that the youth athlete and the youth athlete's parents or legal guardian sign a concussion and head injury information sheet which provides adequate notice of the statutory requirements which must be satisfied in order for an athlete who has or is suspected to have suffered a concussion or head injury to return to play.

B. Each private club or public recreation facility and each athletic league which sponsors youth athletic activities shall:

(1) Prior to beginning of each athletic season, provide pertinent information to all coaches, officials, volunteers, youth athletes, and their parents or legal guardian which informs of the nature and risk of concussion and head injury, including the risks associated with continuing to play after a concussion or head injury.

(2) Require each volunteer coach for a youth athletic activity and each coach with whom the club, facility, or league directly contracts with, formally engages, or employs who coaches a youth athletic activity and each official to complete an annual concussion recognition course which is in accordance with the provisions of Subsection C of this Section.

(3) Require as a condition of participation in any athletic activities that the youth athlete and the youth athlete's parents or legal guardian sign a concussion and head injury information sheet which includes but is not limited to adequate notice of the statutory requirements which must be satisfied in order for an athlete who has or is suspected to have sustained a concussion or head injury to return to play.

C.(1) The concussion recognition education course required by this Section shall include the following information:

(a) How to recognize the signs of and symptoms of a concussion.

(b) The necessity of obtaining proper medical attention for a person suspected of having sustained a concussion.

(c) The nature and risk of concussions, including the danger of continuing to play after sustaining a concussion and the proper method and statutory requirements which must be satisfied in order for a youth athlete to return to play in the athletic activity.

(2)(a) An organization or association of which a school or school district is a member may designate specific education courses as sufficient to meet the requirements of Subsection A of this Section.

(b) Training material made available by the Centers for Disease Control and Prevention "CDC" entitled, "Heads Up: Concussion in Youth Sports" and any amendments or updates thereto, training material made available by the National Federation of High Schools for the Louisiana High School Athletic Association and any amendments or updates thereto, or other training materials substantively and substantially similar to the CDC materials, along with dissemination of a copy of the statutory requirements which must be satisfied in order for a youth athlete who has or is suspected to have sustained a concussion to return to play in the athletic activity, shall be deemed to satisfy the education requirements provided for in this Section.

Acts 2011, No. 314, §1, eff. June 28, 2011; Redesignated from R.S. 40:1299.183 by HCR 84 of 2015 R.S.



RS 40:1089.4 - Removal from and return to play

§1089.4. Removal from and return to play

A. A coach who is required to complete concussion recognition education pursuant to this Subpart shall immediately remove any youth athlete from a game, competition, or practice if any of the following occurs:

(1) The youth athlete reports any defined sign or symptom of a concussion and is reasonably suspected of having sustained a concussion.

(2) The coach, athletic trainer, or official determines that the youth athlete exhibits any defined sign or symptom of a concussion and he reasonably suspects that the youth athlete has sustained a concussion.

(3) The coach or official is notified that the youth athlete has reported or exhibited any defined sign or symptom of a concussion and is reasonably suspected of sustaining a concussion by any of the following persons:

(i) A licensed, registered, or certified medical health care provider operating within their respective scope of practice. The medical health care provider performing an evaluation, for the purposes of this Subsection, upon a youth athlete suspected of sustaining a concussion or brain injury may be a volunteer.

(ii) Any other licensed, registered, or certified individual whose scope of practice includes the recognition of concussion symptoms. The individual performing an evaluation, for the purposes of this Subsection, upon a youth athlete suspected of sustaining a concussion or brain injury may be a volunteer.

B. If a youth athlete is removed from play pursuant to this Section and the signs and symptoms cannot be readily explained by a condition other than concussion, the coach shall notify the athlete's parent or legal guardian and shall not permit the youth athlete to return to play or participate in any supervised team activities involving physical exertion, including games, competitions, or practices, until the youth athlete is evaluated by a health care provider and receives written clearance from the health care provider for a full or graduated return to play.

C. After a youth athlete who has sustained a concussion or head injury has been evaluated and received clearance for a graduated return to play from a health care provider, an organization or association of which a school or school district is a member, a private or public school, a private club, a public recreation facility, or an athletic league may allow a licensed athletic trainer with specific knowledge of the athlete's condition to manage the athlete's graduated return to play.

D. This Section does not create any liability for, or create a cause of action against, a school, its officers, or its employees, an organization or association of which a school or school district is a member, a private or public school, a private club, a public recreation facility, or an athletic league when such person or entity has complied with the provisions of this Subpart.

Acts 2011, No. 314, §1, eff. June 28, 2011; Redesignated from R.S. 40:1299.184 by HCR 84 of 2015 R.S.



RS 40:1089.5 - Concussion information

§1089.5. Concussion information

The office of public health within the Louisiana Department of Health shall promulgate and make available to all public and private middle schools, junior high schools, and high schools, private clubs, public recreation facilities, and each athletic league which sponsors youth athletic activities information which informs of the nature and risk of concussion and head injury, including the risks associated with continuing to play after a concussion or head injury.

Acts 2011, No. 314, §1, eff. June 28, 2011; Redesignated from R.S. 40:1299.185 by HCR 84 of 2015 R.S.



RS 40:1091 - Redesignated

§1091. Redesignated to R.S. 40:1121.21 by HCR 84 of 2015 R.S.



RS 40:1092 - Redesignated

§1092. Redesignated to R.S. 40:1121.22 by HCR 84 of 2015 R.S.



RS 40:1093 - Redesignated

§1093. Redesignated to R.S. 40:1121.23 by HCR 84 of 2015 R.S.



RS 40:1094 - Redesignated

§1094. Redesignated to R.S. 40:1121.24 by HCR 84 of 2015 R.S.



RS 40:1095 - Redesignated

§1095. Redesignated to R.S. 40:1079.1 by HCR 84 of 2015 R.S.



RS 40:1096 - Redesignated

§1096. Redesignated to R.S. 40:1079.2 by HCR 84 of 2015 R.S.



RS 40:1097 - Redesignated

§1097. Redesignated to R.S. 40:1079.3 by HCR 84 of 2015 R.S.



RS 40:1098.1 - Redesignated

§1098.1. Redesignated to R.S. 40:1079.11 by HCR 84 of 2015 R.S.



RS 40:1098.2 - Redesignated

§1098.2. Redesignated to R.S. 40:1079.12 by HCR 84 of 2015 R.S.



RS 40:1098.3 - Redesignated

§1098.3. Redesignated to R.S. 40:1079.13 by HCR 84 of 2015 R.S.



RS 40:1098.4 - Redesignated

§1098.4. Redesignated to R.S. 40:1079.14 by HCR 84 of 2015 R.S.



RS 40:1098.5 - Redesignated

§1098.5. Redesignated to R.S. 40:1079.15 by HCR 84 of 2015 R.S.



RS 40:1098.6 - Redesignated

§1098.6. Redesignated to R.S. 40:1079.16 by HCR 84 of 2015 R.S.



RS 40:1098.7 - Redesignated

§1098.7. Redesignated to R.S. 40:1079.17 by HCR 84 of 2015 R.S.



RS 40:1098.8 - Redesignated

§1098.8. Redesignated to R.S. 40:1079.18 by HCR 84 of 2015 R.S.



RS 40:1099 - Redesignated

§1099. Redesignated to R.S. 40:1271.1 by HCR 84 of 2015 R.S.



RS 40:1099.1 - Redesignated

§1099.1. Redesignated to R.S. 40:1271.2 by HCR 84 of 2015 R.S.



RS 40:1101 - Short title

CHAPTER 5-B. HEALTH PROVISIONS:

DISEASES AND CONDITIONS

PART I. ALZHEIMER'S SPECIAL CARE DISCLOSURE

§1101. Short title

This Part shall be known and may be cited as the "Alzheimer's Special Care Disclosure Act".

Acts 1997, No. 909, §1, eff. July 10, 1997; Redesignated from R.S. 40:1300.121 by HCR 84 of 2015 R.S.

NOTE: Former R.S. 40:1101 redesignated to R.S. 40:1085.1 by HCR 84 of 2015 R.S.



RS 40:1101.1 - Legislative intent

§1101.1. Legislative intent

The legislature finds and declares that:

(1) Certain nursing home and related facilities, residential care/assisted living facilities, adult congregate living facilities, home health agencies, home- and community-based service providers which provide adult day care services, hospices, and continuing care retirement communities are presently known to offer to provide or provide a special program or special unit for persons who have Alzheimer's disease or a related disorder.

(2) It is in the public interest to provide for the protection of consumers regarding the accuracy and authenticity of such claims.

(3) It is the public policy of this state to require such facilities to disclose the reasons for those claims, to require records of such disclosures to be kept, and to require the examination of such records.

Acts 1997, No. 909, §1, eff. July 10, 1997; Acts 2008, No. 839, §3, eff. July 8, 2008; Redesignated from R.S. 40:1300.122 by HCR 84 of 2015 R.S.



RS 40:1101.2 - Definitions

§1101.2. Definitions

As used in this Part:

(1) "Alzheimer's special care unit" means any nursing facility, residential care/assisted living facility, adult congregate living facility, home health agency, home- and community-based service provider which provides adult day care services, hospice, or continuing care retirement community that segregates or provides a special program or special unit for residents with a diagnosis of probable Alzheimer's disease or a related disorder so as to prevent or limit access by a resident to areas outside the designated or separated area; and that advertises, markets, or otherwise promotes the facility as providing specialized Alzheimer/dementia care services.

(2) "Department" means the Louisiana Department of Health.

Acts 1997, No. 909, §1, eff. July 10, 1997; Acts 2008, No. 839, §3, eff. July 8, 2008; Redesignated from R.S. 40:1300.123 by HCR 84 of 2015 R.S.



RS 40:1101.3 - Disclosure; content

§1101.3. Disclosure; content

A. In accordance with Subsection E of this Section, any facility or other entity which offers to provide or provides a special program for persons with Alzheimer's disease or a related disorder by means of an Alzheimer's special care unit shall disclose the form of care or treatment provided that distinguishes it as being especially applicable to or suitable for such persons. The disclosure shall be made to the state licensing agency and to any person seeking placement on behalf of a person with Alzheimer's disease or a related disorder within an Alzheimer's special care unit. Disclosure may also be made to the state ombudsman. The department shall examine all such disclosures in the department's records as part of the facility's licensing renewal procedure to verify accuracy. The disclosure shall be made prior to the facility or entity entering into any agreement to provide care.

B. The information disclosed shall explain the additional care provided in each of the following areas:

(1) Philosophy: the Alzheimer's special care unit written statement of its overall philosophy and mission which reflects the needs of residents afflicted with dementia.

(2) Pre-admission, admission, and discharge: the process and criteria for placement in, transfer, or discharge from the unit.

(3) Assessment, care planning, and implementation: the process used for assessment and establishment of the plan of care and its implementation, including the method by which the plan of care evolves and is responsive to changes in condition.

(4) Staffing patterns and training: staff training and continuing education practices.

(5) Physical environment: the physical environment and design features appropriate to support the functioning of cognitively impaired adult residents.

(6) Resident activities: the frequency and types of resident activities.

(7) Family role in care: the involvement of families and the availability of family support programs.

(8) Program fees: the fees for care and any additional fees.

C. The department, with input from consumer and provider representatives, shall develop a standardized disclosure form and shall review the information submitted on the disclosure form by the facility or other entity to verify the accuracy of the information reported. Any significant change in the information initially submitted by the facility or other entity shall be reported to the department at the time the change is made.

D. Nothing herein shall be interpreted to preclude a nursing facility without an Alzheimer's special care unit from admitting a person with Alzheimer's disease or a related disorder.

E. As soon as practicable after July 10, 1997, the department shall promulgate rules and regulations to effectuate the provisions of this Section.

Acts 1997, No. 909, §1, eff. July 10, 1997; Redesignated from R.S. 40:1300.124 by HCR 84 of 2015 R.S.



RS 40:1101.4 - Rules

§1101.4. Rules

The department shall promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Part.

Acts 1997, No. 909, §1, eff. July 10, 1997; Redesignated from R.S. 40:1300.125 by HCR 84 of 2015 R.S.



RS 40:1102 - Redesignated

§1102. Redesignated to R.S. 40:1085.2 by HCR 84 of 2015 R.S.



RS 40:1103 - Redesignated

§1103. Redesignated to R.S. 40:1085.3 by HCR 84 of 2015 R.S.



RS 40:1103.1 - Short title

PART II. BREAST CANCER: ORAL AND WRITTEN SUMMARY OF

TREATMENT ALTERNATIVES

§1103.1. Short title

This Part shall be known and may be cited as the "Oral and Written Summary of Breast Cancer Treatment Alternatives Law".

Acts 1999, No. 199, §1; Redesignated from R.S. 40:1300.151 by HCR 84 of 2015 R.S.



RS 40:1103.2 - Definitions

§1103.2. Definitions

As used in this Part:

(1) "Board" means the Louisiana State Board of Medical Examiners.

(2) "Department" means the Louisiana Department of Health.

Acts 1999, No. 199, §1; Redesignated from R.S. 40:1300.152 by HCR 84 of 2015 R.S.



RS 40:1103.3 - Standard written summary of breast cancer alternatives

§1103.3. Standard written summary of breast cancer alternatives

A. Pursuant to the provisions of this Part and no later than March 1, 2000, the department, in consultation with the Louisiana Cancer and Lung Trust Fund Board, shall develop a standard written summary of the advantages, disadvantages, risks, and descriptions of the procedures regarding medically viable and efficacious alternative methods of treatment for breast cancer including surgical, radiological, or chemotherapeutic treatments or combinations thereof. Thereafter, the department shall review and, if necessary, revise the summary every three years; however, the department shall revise the summary prior to the three-year review if the department determines that new or revised information should be included in the summary.

B. At a minimum, the summary shall incorporate all of the following:

(1) Information regarding any method of treatment for breast cancer that is in the investigational or clinical trial stage and is recognized for treatment by the Physician's Data Query of the National Cancer Institute.

(2) Available telephone numbers, including but not limited to, toll-free numbers for the National Cancer Institute and the American Cancer Society, to allow a breast cancer patient to obtain current information.

(3) A discussion of breast cancer reconstruction surgery, including but not limited to problems, benefits, and alternatives.

(4) Statistics on the incidence of breast cancer.

C.(1) The summary shall be developed using layman's terminology and shall be written in generally understandable language.

(2) The board shall have the summary printed and the printed copies made available to physicians and surgeons upon their request. Furthermore, the board shall establish a distribution system for the summary that is linked to the renewal of a physician's license.

Acts 1999, No. 199, §1; Redesignated from R.S. 40:1300.153 by HCR 84 of 2015 R.S.



RS 40:1103.4 - Requirement of notification; recordation

§1103.4. Requirement of notification; recordation

A. On and after July 1, 2000, a treating physician or surgeon shall inform his patient diagnosed with any form of breast cancer of the alternative efficacious methods of treatment by discussing such alternative methods of treatment with his patient and by providing his patient with the summary as provided in this Part. If the treating physician or surgeon informs his patient of the alternative methods of treatment and provides his patient with the summary prior to the performance of a biopsy to determine whether or not his patient has breast cancer, the requirement to inform and to provide the summary to a patient diagnosed with breast cancer shall be deemed to have been met.

B. On and after July 1, 2000, the failure of a physician or surgeon to discuss such alternative methods of treatment with his patient or to provide the summary to his patient prior to beginning treatment for any form of breast cancer shall be considered unprofessional conduct and cause for the board to take action as provided by R.S. 37:1285.

C. The treating physician or surgeon shall indicate on his patient's medical chart the date and time that he has discussed alternative methods of treatment with his patient and has given his patient the summary as required by this Section.

Acts 1999, No. 199, §1; Redesignated from R.S. 40:1300.154 by HCR 84 of 2015 R.S.



RS 40:1104 - Redesignated

§1104. Redesignated to R.S. 40:1085.4 by HCR 84 of 2015 R.S.



RS 40:1105 - Redesignated

§1105. Redesignated to R.S. 40:1085.5 by HCR 84 of 2015 R.S.



RS 40:1105.1 - Definitions

PART III. CANCER AND CARDIO-PULMONARY

DISEASES PROGRAMS

§1105.1. Definitions

As used in this Part:

(1) "President" shall mean the president of the Louisiana State University System or his designee.

(2) "Participating hospital" shall mean every hospital operating as such in the state of Louisiana.

(3) "Pathology laboratory" shall mean every pathology laboratory located or doing business in the state of Louisiana.

(4) "Office" shall mean the office of the president.

(5) "Board" shall mean the Louisiana Cancer and Lung Trust Fund Board.

(6) "Health care provider" shall mean every licensed health care facility and licensed health care provider, as defined in R.S. 40:1231.1(A), in the state of Louisiana.

(7) "Radiation center" shall mean every freestanding radiation diagnostic and treatment facility in the state of Louisiana.

Added by Acts 1978, No. 653, §1. Amended by Acts 1982, No. 812, §1; Acts 1995, No. 1197, §1, eff. June 29, 1995; Acts 2001, No. 197, §1; Redesignated from R.S. 40:1299.80 by HCR 84 of 2015 R.S.



RS 40:1105.2 - Cancer registry program; data; statewide

§1105.2. Cancer registry program; data; statewide

The president of the Louisiana State University System shall establish in the office of the president a statewide registry program for reporting cancer cases for the purpose of gathering statistical data to aid in the assessment of cancer incidence, survival rates, possible causes of specific cancers, and other related aspects of cancer in Louisiana. The program shall collect and disseminate cancer incidence data on a statewide level in accordance with the provisions of this Part.

Added by Acts 1978, No. 653, §1. Acts 1995, No. 1197, §1, eff. June 29, 1995; Acts 2001, No. 197, §1; Redesignated from R.S. 40:1299.81 by HCR 84 of 2015 R.S.



RS 40:1105.3 - Powers; duties

§1105.3. Powers; duties

The president shall:

(1) Collaborate with each participating health care provider and radiation center in the state of Louisiana to establish a uniform statewide registry system for collecting cancer incidence data and shall promulgate rules and regulations therefor in accordance with policies established by the board.

(2) Establish quality control programs and a training program for health care providers and the personnel of the participating radiation centers.

(3) Cooperate with the National Cancer Institute, the Centers for Disease Control, and other national and international cancer surveillance programs designated by the Louisiana Tumor Registry in providing cancer data.

(4) Comply with reporting procedures and requirements established by the board for tumor registry.

(5) Collaborate in studies with clinicians and epidemiologists and publish reports on the results of such studies, and

(6) Establish, in accordance with policies of the board, rules and regulations to provide for the confidentiality of a patient's records.

(7) Establish and promulgate, in accordance with policies established by the board, the rules and regulations necessary to effectuate the purposes of this Part.

(8) Contract with private tumor registries for the collection and furnishing of data to the statewide registry and for the necessary planning and coordination incident thereto.

Added by Acts 1978, No. 653, §1. Amended by Acts 1982, No. 812, §1; Acts 1995, No. 1197, §1, eff. June 29, 1995; Acts 2001, No. 197, §1; Acts 2003, No. 225, §1; Redesignated from R.S. 40:1299.82 by HCR 84 of 2015 R.S.



RS 40:1105.4 - Authority

§1105.4. Authority

In addition to other authority, the president may:

(1) Accept on behalf of the state any federal funds to assist in meeting the cost of carrying out purposes of this Part.

(2) Accept on behalf of the state funds from any private agency, such as the American Cancer Society, to assist in the cost of carrying out the purposes of this Part.

(3) Repealed by Acts 1985, No. 345, §1, eff. July 9, 1985.

Added by Acts 1978, No. 653, §1. Amended by Acts 1982, No. 812, §1; Acts 1985, No. 345, §1, eff. July 9, 1985; Acts 2001, No. 197, §1; Redesignated from R.S. 40:1299.83 by HCR 84 of 2015 R.S.



RS 40:1105.5 - Participation in program

§1105.5. Participation in program

A. Any health care provider or radiation center diagnosing or providing treatment to cancer patients shall report each case of cancer to the president in a format prescribed by the president within six months of admission or diagnosis. If the facility fails to report in a format prescribed by the president, the president may enter the facility, obtain the information, and report it in the appropriate format. In these cases, the facility shall reimburse the president for the cost of obtaining and reporting the information.

B. Any health care provider or radiation center diagnosing or providing treatment to cancer patients shall report each cancer case. In addition, health care providers shall furnish follow-up data on each cancer patient when requested.

C. Any health care provider or radiation center which provides diagnostic or treatment services to patients with cancer shall report any additional demographic, diagnostic, or treatment information requested by the president concerning any person presently or previously receiving services who has or had a malignant tumor. Additionally, the president shall have physical access to all records which would identify cases of cancer or would establish characteristics of the cancer, treatment of the cancer, or medical status of any identified cancer patient.

Added by Acts 1978, No. 653, §1; Acts 1995, No. 1197, §1, eff. June 29, 1995; Acts 2001, No. 197, §1; Redesignated from R.S. 40:1299.84 by HCR 84 of 2015 R.S.



RS 40:1105.6 - Reports; liability for

§1105.6. Reports; liability for

A. No action for damages arising from the disclosure of confidential or privileged information may be maintained against any person, or the employer or employee of any person, who participates in good faith in the reporting of cancer registry data or data for cancer morbidity or mortality studies in accordance with this Part.

B. No license of a health care provider may be denied, suspended, or revoked for good faith disclosure of confidential or privileged information or the reporting of cancer registry data or data for cancer morbidity studies in accordance with this Part.

C. Nothing in this Part shall be construed to apply to the unauthorized disclosure of confidential or privileged information when such disclosure is due to gross negligence or willful misconduct.

D. All information reported pursuant to this Part shall be confidential and privileged. The president shall take strict measures to ensure that all identifying information is kept confidential.

E. All information regarding case specific data, as distinguished from group, tabular, or aggregate data concerning patients or health care providers contained in records of interviews, written reports, and statements procured by the president or by any other person, agency, or organization acting in connection with cancer morbidity and mortality studies shall be confidential and privileged and shall be used solely for the purposes of the study. Nothing in this Section shall prevent the president from publishing compilations relating to morbidity and mortality studies which do not identify case specific data or sources of information.

Added by Acts 1978, No. 653, §1; Acts 1995, No. 1197, §1, eff. June 29, 1995; Acts 2001, No. 197, §1; Redesignated from R.S. 40:1299.85 by HCR 84 of 2015 R.S.



RS 40:1105.7 - Advisory functions

§1105.7. Advisory functions

A. The tumor registry shall be operated under policies developed by the board and administered by the president.

B. The board shall establish policies for the development, accumulation, and distribution of data obtained under this Part.

C. The board shall exercise its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with R.S. 36:802. The terms "secretary" and "undersecretary" as used in such Section and as applicable to the board shall mean the president or the president's designee.

Added by Acts 1978, No. 653, §1. Amended by Acts 1982, No. 812, §1; Acts 2001, No. 197, §1; Redesignated from R.S. 40:1299.86 by HCR 84 of 2015 R.S.



RS 40:1105.8 - Disclosure of medical records to cancer registries

§1105.8. Disclosure of medical records to cancer registries

A. Notwithstanding any other provision of law to the contrary, all health care providers and radiation centers shall release an abstract of the patient's record reflecting the past or present physical condition of a patient upon request of the Louisiana cancer registry program established pursuant to the provisions of this Part. The cancer registry shall take strict measures to assure that all identifying information contained in patient record abstracts will be kept confidential.

B. The president may enter into agreements to exchange confidential information with other cancer registries in order to obtain complete reports of Louisiana residents diagnosed or treated in other states and to provide information to other states regarding their residents diagnosed or treated in Louisiana. However, before releasing confidential information the president shall obtain from such state registries, agencies, or researchers an agreement in writing to keep nonaggregate, case-specific information confidential and privileged. In no event shall either cancer registry bear liability for loss, expense, attorney fees, or claims for injury or damages arising out of acts or omissions in the performance of this agreement on the part of the other registry.

C. The office of the president shall promulgate rules and regulations in accordance with the Administrative Procedure Act to specify the extent to which confidential data may be disclosed to other local, state, or federal public health or environmental agencies, or to corroborating medical researchers, when the confidential information is necessary to carry out the duties of the agency or researchers in the investigation, control, or surveillance of disease, as determined by the office of the president. Before releasing confidential information to the researchers, the president shall obtain an agreement in writing from the researchers that they will keep nonaggregate, case-specific information confidential and privileged and that neither the office of the president nor the other entity shall bear liability for loss, expense, attorney fees, or claims for injury or damages arising out of acts or omissions in the performance of this agreement on the part of the other.

D. Any disclosure authorized by this Part shall include only the information necessary for the stated purpose of the requested disclosure, and shall be made only upon written agreement that the information will be kept confidential and will not be further disclosed without written authorization of the office of the president.

E. The furnishing of confidential data in accordance with this Part shall not expose any person, agency, or entity furnishing data to liability and shall not be considered to be in violation of any privileged or confidential relationship, provided the participant has acted in good faith in the reporting as required in this Part.

F. No case specific data shall be available for subpoena nor shall it be disclosed, discoverable, or compelled to be produced in any civil, criminal, administrative, or other proceeding, nor shall such records be deemed admissible as evidence in any civil, criminal, administrative, or other tribunal or court for any reason. Nothing in this Section shall supersede the provisions of R.S. 40:3.1(A) through (H).

G. Nothing in this Part shall be construed to apply to the unauthorized disclosure of confidential or privileged information when such disclosure is due to gross negligence or willful misconduct.

Added by Acts 1978, No. 660, §2. Amended by Acts 1982, No. 812, §1; Acts 1995, No. 1197, §1, eff. June 29, 1995; Acts 2001, No. 197, §1; Redesignated from R.S. 40:1299.87 by HCR 84 of 2015 R.S.



RS 40:1105.9 - Louisiana Cancer and Lung Trust Fund Board

§1105.9. Louisiana Cancer and Lung Trust Fund Board

A.(1) There is hereby created the Louisiana Cancer and Lung Trust Fund Board, which shall consist of the following members appointed and reappointed by the governor, to serve at his pleasure, upon recommendation of each institution and organization represented:

(a) A representative from Tulane University School of Medicine.

(b) A representative from the Louisiana State University School of Medicine, New Orleans.

(c) A representative from the Louisiana State University School of Medicine, Shreveport.

(d) A representative from the Alton Ochsner Medical Foundation.

(e) A representative of the American Cancer Society, Louisiana Division, Inc.

(f) A representative of the American Lung Association of Louisiana, Inc.

(g) A representative of the Leukemia Society of America, Inc., Louisiana Chapter.

(h) A representative of the Mary Bird Perkins Cancer Radiation and Research Foundation, Inc.

(i) A representative of the Xavier University School of Pharmacy.

(j) A representative of the Louisiana State Medical Society.

(k) A representative of the Acadiana Medical Research Foundation.

(l) A representative of the American Heart Association, Louisiana Affiliation.

(2) Each appointment by the governor shall be subject to Senate confirmation.

B. The board shall determine the eligibility of medical research programs and clinical investigation and training projects to receive funds; however, sufficient funds shall be allocated annually to the statewide registry program for reporting cancer cases under the provisions of R.S. 40:1105.1 et seq. Administration of funds shall be exercised by the office of the president.

C.(1) The board shall establish rules and regulations for its own procedures, establish policies for the operation of the statewide registry program for reporting cancer cases established under the provisions of R.S. 40:1105.1 et seq., establish criteria for review panels, and establish guidelines and deadlines for grant applications to be submitted. The appointment of review panels for the purpose of evaluating grant applications and making recommendations to the board on a priority basis shall be made before monies are allocated. Any member of the board or review panels with a direct conflict of interest shall excuse himself or herself from voting on any grant proposal.

(2) The board shall elect from among its members a chairman, a vice chairman, a secretary, and a treasurer. Any member may hold two of these positions. In the absence of the chairman, the vice chairman shall preside and in the absence of the chairman and vice chairman, the secretary shall preside.

(3) The members shall not receive compensation for their services but shall be entitled to reimbursement for expenses, including travel expenses, incurred in the discharge of their duties.

(4) Six members shall constitute a quorum for the transaction of business; however, no board action shall be taken by a vote of less than a majority of the full board.

(5) The secretary shall keep complete and accurate records of all meetings and actions taken by the board.

(6) The treasurer shall keep full and accurate financial records, make periodic reports to the board, and submit a complete annual report, in written form, to the secretary.

(7) Meetings of the board shall be held at regular intervals as provided in the bylaws. Emergency meetings may be held upon twenty-four hours actual notice and business transacted, provided that not less than a majority of the full board concurs in the proposed action.

D. For purposes of this Section, the following definitions shall apply:

(1) "Medical research" shall mean a program to determine the cause and prevention of disease.

(2) "Clinical investigation" shall mean the application of the results of medical research to treat patients.

(3) "Training" shall mean the educational preparation for a subspecialist career in cancer or lung disease.

E. A current report on the programs funded shall be made to the House Committee on Ways and Means and to the Senate Committee on Revenue and Fiscal Affairs, meeting jointly, prior to each regular session of the legislature.

F. Any member of the board or of a review panel, whether or not such member is compensated by the institution or organization he represents, shall recuse himself from participating in any discussion or voting regarding any matter relating to awarding a grant or contracting with the institution or organization he is appointed to represent. No member of the board or of a review panel who complies with the recusal provisions contained in this Subsection shall be deemed to have violated the Code of Governmental Ethics. The appointment of a compensated employee as a representative of a designated institution or organization shall not constitute a prohibited relationship under the provisions of the Code of Governmental Ethics.

Added by Acts 1980, No. 825, §1, eff. Aug. 1, 1980. Amended by Acts 1982, No. 812, §1; Acts 1984, 1st Ex. Sess., No. 14, §1, eff. July 1, 1984; Acts 1985, No. 929, §1; Acts 1989, No. 355, §1; Acts 1992, No. 227, §1; Acts 1992, No. 984, §12; Acts 1993, No. 1004, §1; Acts 2001, No. 197, §1; Redesignated from R.S. 40:1299.88 by HCR 84 of 2015 R.S.



RS 40:1105.10 - Annual cancer report

§1105.10. Annual cancer report

A. The office of the president shall annually publish a comprehensive report based on available information on the incidence of cancer in Louisiana and the progress made in reducing or eliminating the high cancer rates in Louisiana.

B. The report shall be submitted by March 31 of each year to the governor, the speaker of the House of Representatives, the president of the Senate, and the House and Senate Committees on Health and Welfare.

C. The Joint Subcommittee on Health of the Joint Committee on Health and Welfare shall oversee the compilation of the report during the year.

Added by Acts 1983, No. 711, §1. Amended by Acts 1995, No. 1197, §1, eff. June 29, 1995; Acts 2001, No. 197, §1; Redesignated from R.S. 40:1299.89 by HCR 84 of 2015 R.S.



RS 40:1105.11 - Annual lung cancer report

§1105.11. Annual lung cancer report

A. The Louisiana Cancer and Lung Trust Fund Board shall annually publish a comprehensive report on the incidence of lung cancer in Louisiana and the progress made in reducing or eliminating the high lung cancer rates in Louisiana. The report shall place special emphasis on the lung cancer rate in the southern portion of the state.

B. The report shall be submitted to the governor, the speaker of the House of Representatives, the president of the Senate, and the House and Senate Committees on Health and Welfare.

C. The Joint Subcommittee on Health of the Joint Committee on Health and Welfare shall oversee the compilation of the report.

Acts 1984, No. 468, §1; Redesignated from R.S. 40:1299.90 by HCR 84 of 2015 R.S.



RS 40:1105.12 - Louisiana Advisory Committee on Populations and Geographic Regions With Excessive Cancer Rates; creation; membership; duties

§1105.12. Louisiana Advisory Committee on Populations and Geographic Regions With Excessive Cancer Rates; creation; membership; duties

A. The Louisiana Advisory Committee on Populations and Geographic Regions With Excessive Cancer Rates is hereby created and shall be composed of the following members:

(1) One member appointed by the Gulf South Tenants Association from the membership of the Louisiana chapter.

(2) One member appointed by the Louisiana Medical Association from its membership.

(3) One member appointed by the Louisiana Association of Black Social Workers from its membership.

(4) Four persons appointed by the governor from the state at large who have demonstrated an interest in efforts to combat and reduce the cancer rate in populations and regions with excessive cancer rates, subject to Senate confirmation.

(5) One member of the House of Representatives appointed by the speaker of the House.

(6) One member of the Senate appointed by the president of the Senate.

B. Members shall serve four-year terms, except that of the initial members, three members shall be appointed for four-year terms, two members shall be appointed for three-year terms, two members shall be appointed for two-year terms, and two members shall be appointed for a one-year term. Terms of office of the initial members shall be determined by lot at the initial meeting. Each nonlegislative member shall serve without compensation. Each legislative member shall receive per diem and be reimbursed for expenses as provided by the rules of the appropriate house. A vacancy in an unexpired term shall be filled in the manner of the original appointment.

C. A majority of the members of the committee shall constitute a quorum for the transaction of all business.

D. The members of the committee shall elect from their membership a chairman and a vice chairman.

E. The members shall be appointed and the initial meeting shall be held, on the call of the committee member appointed from the House of Representatives, not later than October 1, 1990.

F.(1) The committee shall review and study the current health status of populations and residents of regions with excessive cancer rates, review the ability of such persons to gain access to and utilize the health care system for cancer treatment, advise and consult with the tumor registry in its efforts to gather data relative to and to assess factors contributing to disparities in the health status of such populations and residents and other persons relative to cancer, review existing research and service programs relative to cancer among Louisiana residents, recommend strategies to redirect federal, state, local, and private resources and programs to narrow the health differences between select populations and residents of certain regions as related to cancer, suggest strategies by which the public and private sectors can cooperate to bring about improvements in health status of Louisiana residents relative to cancer, and encourage expanded participation in the tumor registry, cancer programs, and cancer research.

(2) The committee may accept federal funds and funds from any private agency to assist in carrying out the purposes of this Section.

(3) The committee shall make recommendations to and advise the secretary of the Louisiana Department of Health and other appropriate department agencies and officers with respect to the findings and recommendations of its studies as provided in this Subsection.

(4) The committee shall seek comment and review of its conclusions and findings from appropriate scientific, medical, or health panels established by local chapters or affiliates of national groups that may include but should not be limited to the following: The Louisiana State Medical Society, the Louisiana Cancer Consortium, Louisiana Cancer and Lung Trust Fund Board, National Cancer Institute, American College of Epidemiology, U. S. Public Health Service, Louisiana State University Health Sciences Center, American Cancer Society, etc. Final recommendations will be sent to the secretary of the Louisiana Department of Health and other appropriate department agencies and officers as provided in this Subsection.

(5) This committee shall not undertake to create new information or add original research to the existing literature for this topic. Rather, the committee using all currently available existing information systems, data bases, published and unpublished reports, manuscripts, papers, and other documents shall make its nonbinding recommendations on the basis of such previously existing information.

Acts 1990, No. 815, §2; Acts 1999, No. 802, §5, eff. July 2, 1999; Redesignated from R.S. 40:1299.90.1 by HCR 84 of 2015 R.S.



RS 40:1105.13 - Breast Cancer Control Program

§1105.13. Breast Cancer Control Program

A. The Women's Health Program, office of public health, Louisiana Department of Health, shall provide a statewide Breast Cancer Control Program of preventive, health, and medical care that concentrates on breast cancer detection, prevention, and treatment. The purpose of this program is to supplement and maximize current resources and to expand and increase the services presently offered. This program shall provide mammography examinations and shall provide services and education necessary to prevent or reduce the occurrence of breast cancer and increase the statewide mammography utilization rate, subject to available funding derived from any available source.

B. In this Section, "mammography examination" means mammographic examinations performed routinely according to age requirements as set forth by department regulations, or performed no less frequently than required by a treating physician.

C. To implement the provisions of this Section, there shall be a breast cancer control agent in each of the Louisiana Department of Health regions, and all agents shall provide individual annual reports to the Louisiana Cancer and Lung Trust Fund Board. The breast cancer control agents will be responsible for increasing the statewide mammography utilization rate by launching a statewide initiative and community outreach program to educate the public about the benefits of early detection and treatment of breast cancer. The breast cancer control agents shall seek additional sources of funding, both public and private, including federal grants made available to states through 42 U.S.C. 300(k) et seq.

D. All health care facilities providing mammography examinations under this program shall be certified in accordance with 42 U.S.C. 263(b).

E. The department shall adopt all regulations necessary to implement the provisions of this Section.

F. The Breast Cancer Control Program established by this Section shall be funded through the Health Excellence Fund created by Article VII, Section 10.8(A)(2) of the Constitution of Louisiana and the Louisiana Fund created by Article VII, Section 10.9(A) of the Constitution of Louisiana, both of which allow appropriations for the provision of comprehensive chronic disease management services.

Acts 2000, 1st Ex. Sess., No. 131, §1; Redesignated from R.S. 40:1299.90.2 by HCR 84 of 2015 R.S.



RS 40:1106 - Redesignated

§1106. Redesignated to R.S. 40:1085.6 by HCR 84 of 2015 R.S.



RS 40:1107 - Redesignated

§1107. Redesignated to R.S. 40:1085.7 by HCR 84 of 2015 R.S.



RS 40:1107.1 - Purpose

PART IV. CYSTIC FIBROSIS

§1107.1. Purpose

The legislature hereby finds and declares that:

(1) Cystic fibrosis is a chronic and life threatening genetic disorder affecting respiratory, digestive, and other bodily functions which requires medical treatment and care on a continuing basis.

(2) The cost and expense associated with the care and treatment of cystic fibrosis imposes severe hardships and burdens upon individuals suffering from cystic fibrosis and upon those responsible for the cost of such care and treatment, which without some form of public or private medical and financial assistance can and does result in the inability and failure of affected individuals to obtain proper and adequate medical care essential to the treatment of this condition.

(3) One of the serious problems facing medicine and the public health and welfare today is that while assistance and services are available to individuals with cystic fibrosis under the age of twenty-one through the Children's Special Health Services program, such services are not available to individuals with cystic fibrosis who are twenty-one years of age or older, and for many such individuals there are no other sources of public or private aid available for obtaining needed medical care and treatment.

(4) The legislature recognizes that recent medical advances and improvements in the care and treatment of cystic fibrosis have resulted in increases in life span of affected individuals and in a growing population of persons suffering from cystic fibrosis who are twenty-one years of age or older, and that there is an immediate need to make proper and adequate medical treatment and care available to such individuals in order to afford them every opportunity to develop and realize their fullest human potential and to enhance the quality of life.

Added by Acts 1983, No. 498, §1; Acts 2014, No. 811, §22, eff. June 23, 2014; Redesignated from R.S. 40:1299.118 by HCR 84 of 2015 R.S.



RS 40:1107.2 - Programs for individuals with cystic fibrosis who are twenty-one years of age or older

§1107.2. Programs for individuals with cystic fibrosis who are twenty-one years of age or older

A. The secretary of the Louisiana Department of Health, through the Children's Special Health Services program in the office of public health established pursuant to R.S. 40:1071 et seq., shall make available and provide services and assistance to individuals with cystic fibrosis who are twenty-one years of age or older under the same terms, conditions, requirements, and criteria as are applied under the program to persons with cystic fibrosis under twenty-one years of age, to the extent that funds are appropriated by the legislature for the purpose of providing such services.

B. The secretary is authorized to promulgate such rules and regulations as are necessary and appropriate to carry out the provisions of this Part.

Added by Acts 1983, No. 498, §1; Acts 2014, No. 811, §22, eff. June 23, 2014; Redesignated from R.S. 40:1299.119 by HCR 84 of 2015 R.S.



RS 40:1107.3 - Funds

§1107.3. Funds

The department may receive monies from any source, including state and federal funds, grants, and gifts which shall be expended for the purposes designated in this Part.

Added by Acts 1983, No. 498, §1; Redesignated from R.S. 40:1299.120 by HCR 84 of 2015 R.S.



RS 40:1108 - Redesignated

§1108. Redesignated to R.S. 40:1085.8 by HCR 84 of 2015 R.S.



RS 40:1109.1 - Definitions

PART V. DOWN SYNDROME: PUBLIC INFORMATION

§1109.1. Definitions

As used in this Part, the following terms have the meaning ascribed in this Section:

(1) "Department" means the Louisiana Department of Health.

(2) "Down syndrome" means a chromosomal condition caused by the presence of an extra whole or partial copy of chromosome 21.

(3) "Healthcare facility" means a facility, including but not limited to a hospital, or an office where a healthcare provider furnishes care to patients for health needs or medical conditions.

(4)(a) "Healthcare provider" means a person who is licensed, certified, or otherwise authorized by the laws of this state to provide health care or medical treatment in the ordinary course of business or practice of a profession.

(b) "Healthcare provider" includes a genetic counselor.

(5) "Hospital" means a facility that is duly licensed as a hospital in accordance with the provisions of the Hospital Licensing Law, R.S. 40:2100 et seq.

Acts 2014, No. 352, §1; Redesignated from R.S. 40:1300.391 by HCR 84 of 2015 R.S.



RS 40:1109.2 - Public information concerning Down syndrome

§1109.2. Public information concerning Down syndrome

A. The department shall identify current, evidence-based, written information concerning Down syndrome that meets all of the following criteria:

(1) Has been reviewed by medical experts and national and local Down syndrome organizations.

(2) Is designed for use by an expectant parent who receives a prenatal test result for Down syndrome or a parent of a child who receives a diagnosis of Down syndrome.

(3) Does not engage in discrimination based on disability or genetic variation by explicitly or implicitly presenting pregnancy termination as a neutral or acceptable option when a prenatal test indicates a probability or diagnosis that the unborn child has Down syndrome or any other health condition.

(4) Is culturally and linguistically appropriate for potential recipients of the information and includes all of the following:

(a) Information addressing physical, developmental, educational, and psychosocial outcomes, life expectancy, clinical course, and intellectual and functional development and treatment options for individuals with Down syndrome.

(b) Contact information for national and local Down syndrome education and support programs and services, including information hotlines, resource centers, and clearinghouses.

B. With respect to public information concerning Down syndrome, the department shall do all of the following:

(1) Provide the information identified pursuant to Subsection A of this Section to healthcare facilities and healthcare providers that furnish prenatal care, postnatal care, or genetic counseling to expectant parents who receive a prenatal test result for Down syndrome and parents of a child diagnosed with Down syndrome.

(2) Make available the information identified pursuant to Subsection A of this Section on its Internet website.

C.(1) Upon receipt of a positive result from a test for Down syndrome, a healthcare facility or healthcare provider shall provide to the expectant parent or the parent of the child diagnosed with Down syndrome the written information provided or made available by the department pursuant to Subsection B of this Section.

(2) All information provided pursuant to the provisions of this Section shall be culturally and linguistically appropriate for the recipient of the information, and shall not engage in discrimination based on disability or genetic variation by explicitly or implicitly presenting pregnancy termination as a neutral or acceptable option when a prenatal test indicates a probability or diagnosis that the unborn child has Down syndrome or any other health condition.

Acts 2014, No. 352, §1; Redesignated from R.S. 40:1300.392 by HCR 84 of 2015 R.S.



RS 40:1111.1 - Short title

PART VI. HEPATITIS C EDUCATION, PREVENTION,

SCREENING, AND TREATMENT

§1111.1. Short title

This Part shall be known and may be cited as the "Hepatitis C Education, Prevention, Screening, and Treatment Act".

Acts 1999, No. 796, §1; Acts 2001, No. 940, §1; Redesignated from R.S. 40:1300.161 by HCR 84 of 2015 R.S.



RS 40:1111.2 - Legislative findings; purpose

§1111.2. Legislative findings; purpose

A. The legislature hereby finds that:

(1) Hepatitis C is classified as a silent killer where no recognizable signs or symptoms occur until severe liver damage has occurred.

(2) Hepatitis C has been characterized by the World Health Organization as a disease of primary concern to humanity.

(3) Studies indicate that one and eight tenths percent of the population, nearly four million Americans, carry the virus HCV that causes hepatitis C.

(4) The National Institutes of Health (NIH) estimated that thirty thousand acute new infections occur each year in the United States and only twenty-five to thirty percent of those are diagnosed.

(5) Current data sources indicate that eight to ten thousand Americans die from hepatitis C each year.

B. It is the intent of the legislature to provide education, heighten awareness, and enhance knowledge and understanding of hepatitis C in order to promote prevention and early detection of the disease and to prevent the transmission thereof.

Acts 1999, No. 796, §1; Acts 2001, No. 940, §1; Redesignated from R.S. 40:1300.162 by HCR 84 of 2015 R.S.



RS 40:1111.3 - Protocols and guidelines; supply to health care and community service providers; education and prevention program; voluntary testing program; training of counselors

§1111.3. Protocols and guidelines; supply to health care and community service providers; education and prevention program; voluntary testing program; training of counselors

A. The Louisiana Department of Health shall make available protocols and guidelines developed by the National Institutes of Health on hepatitis C for educating physicians and health professionals and training community service providers on the most recent scientific and medical information on hepatitis C prevention, detection, diagnosis, treatment, and therapeutic decisionmaking.

B. The guidelines provided in Subsection A of this Section may include but need not be limited to guidelines for the following:

(1) Tracking and reporting of both acute and chronic cases of hepatitis C by public health officials.

(2) A cost-efficient plan to screen the prison population and the medically indigent population in the state.

(3) Protocols within the Department of Public Safety and Corrections to enable that department to provide appropriate treatment to prisoners with hepatitis C.

(4) Protocols for the education of correctional officers and other correctional workers who work with prisoners with hepatitis C.

(5) Protocols for public safety and health care workers who come in contact with hepatitis C patients.

(6) Surveillance programs to determine the prevalence of hepatitis C in ethnic and other high-risk populations.

(7) Education programs for high-risk individuals, including but not limited to individuals who received blood transfusions prior to 1992, hemophiliacs, veterans, students, and minority communities. Education programs may provide information and referral on hepatitis C and the prevention thereof, including but not limited to education materials developed by health-related companies, community-based or national advocacy organizations, counseling, patient support groups, and existing hotlines for consumers.

C. The department shall develop a program to heighten awareness and enhance knowledge and understanding of hepatitis C. The department shall:

(1) Conduct health education, public awareness, and community outreach activities to promote public awareness and enhance knowledge about the risk factors, the value of early detection, available screening services, and the options available for the treatment of hepatitis C.

(2) Provide training to public health clinic staff regarding the treatment, detection, and methods of transmission of hepatitis C.

(3) Identify to health care providers and employers the benefits of disease awareness and prevention.

(4) Develop a prevention program to reduce the risk of transmission of hepatitis C.

D.(1) As additional funding is made available for this purpose, and based on existing epidemiological data, the department may establish a voluntary hepatitis C testing program in high-risk areas. In addition to the tests, such program shall include confidential counseling regarding the nature and treatment of the disease and its possible psychosocial effects.

(2) The department may contract with public and private entities to perform the screening, laboratory testing, and training, as necessary, according to local circumstances and as additional funding is made available for this purpose.

(3) The results of a test conducted in accordance with this Section shall be kept confidential and shall not be used for insurance purposes, for screening or determining suitability for employment, or for discharging a person from employment. Each disclosure is considered a separate violation hereunder.

(4) A person who intentionally violates Paragraph (3) of this Subsection is liable to a person injured by such violation. The injured party may bring a civil suit for damages and may recover, for each violation from the person violating Paragraph (3) of this Subsection, the greater of one thousand dollars or actual damages and reasonable attorney fees.

(5) In addition to the remedies provided by Paragraph (4) of this Subsection, the injured person may bring an action to restrain or to enjoin a violation of Paragraph (3) of this Subsection.

E. The department shall develop and offer a training course for people who provide hepatitis C counseling, including that required in Paragraph (D)(1) of this Section. The training course must include information relating to the special needs of people with positive hepatitis C test results, including the importance of early intervention and treatment and recognition of psychosocial needs.

F. Specifically regarding the increased risk to veterans, the department shall make available to all veterans, physicians, other health care providers, and other persons at high risk for hepatitis C, educational materials, in written and electronic forms, on the diagnosis, treatment, and prevention of hepatitis C. Such materials shall include the recommendations of the Centers for Disease Control and Prevention, United States Department of Health and Human Services, and any other entity having knowledge on hepatitis C, including the American Liver Foundation.

Acts 1999, No. 796, §1; Acts 2001, No. 940, §1; Acts 2004, No. 687, §1; Redesignated from R.S. 40:1300.163 by HCR 84 of 2015 R.S.



RS 40:1113.1 - Definitions

PART VII. HUMAN IMMUNODEFICIENCY VIRUS

§1113.1. Definitions

As used in this Part:

(1) "Autologous donations" means the donation or collection of blood, blood products, or tissue from a patient strictly intended for that patient's own future use.

(2) "Health care provider" means a person, partnership, corporation, facility, or institution licensed by the state or federal government to provide health care or professional services as a physician, osteopath, hospital, blood bank or tissue bank and/or an officer, employee, or agent thereof acting in the course and scope of his employment.

(3) "HIV test" means a laboratory test approved by the Louisiana Department of Health to detect antibodies to the human immunodeficiency virus.

(4) "Patient" means a natural person who receives health care from a health care provider.

(5) A "positive reaction" means a positive HIV test with a positive confirmatory test, including, but not limited to the western blot.

Acts 1987, No. 234, §1; Acts 2010, No. 129, §1, eff. June 8, 2010; Redesignated from R.S. 40:1299.141 by HCR 84 of 2015 R.S.



RS 40:1113.2 - Blood and tissue storage facilities; test for HIV

§1113.2. Blood and tissue storage facilities; test for HIV

A. A blood bank, tissue bank, or other blood or tissue storage facility shall perform an HIV test on the blood or tissue of all donors or cause such test to be performed. A blood or tissue storage facility shall not accept a blood or tissue donation from a donor whose HIV test results in a positive reaction unless:

(1) The secondary, corroborative HIV test provides evidence that the first HIV test was a false positive reaction.

(2) The blood, tissue, or a product of the blood of the donor will only be used for research purposes.

B. The results of the tests performed pursuant to this Section shall be released only to:

(1) The subject of the test;

(2) The subject's or patient's treating physician;

(3) A health care provider who procures, processes, distributes, or uses an anatomical gift for the sole purpose of ascertaining the medical acceptability of the anatomical gift;

(4) The coroner, funeral director, or other person who examines or prepares the body of a decedent for burial or other disposition; or

(5) The office of public health of the Louisiana Department of Health for the restricted purpose of controlling the spread of communicable diseases as authorized by Title 36 and Title 40 of the Louisiana Revised Statutes and by the Louisiana State Sanitary Code.

Acts 1987, No. 234, §1; Acts 2010, No. 129, §1, eff. June 8, 2010; Redesignated from R.S. 40:1299.142 by HCR 84 of 2015 R.S.



RS 40:1113.3 - Administration of blood, tissue, fluids to patient

§1113.3. Administration of blood, tissue, fluids to patient

No physician, osteopath, hospital, blood bank, or tissue bank, or such health care provider's officers, employees, or agents authorized by law to administer blood, tissue, or fluids shall administer to a patient blood, blood products, body tissue, or body fluids donated by another individual unless:

(1) The donated blood, blood products, body tissue, or body fluids have been subjected to an HIV test; and

(2) The HIV test performed produced a negative result.

Acts 1987, No. 234, §1; Acts 2010, No. 129, §1, eff. June 8, 2010; Redesignated from R.S. 40:1299.143 by HCR 84 of 2015 R.S.



RS 40:1113.4 - Emergencies

§1113.4. Emergencies

The provisions of this Part shall not be applicable in emergency situations, which are hereby defined to include but not be limited to those situations in which a patient is in imminent danger of death or great bodily harm and blood or tissue screened pursuant to this Part is not available.

Acts 1987, No. 234, §1; Redesignated from R.S. 40:1299.144 by HCR 84 of 2015 R.S.



RS 40:1113.5 - Penalty

§1113.5. Penalty

Whoever violates the provisions of this Part shall be fined not more than two thousand dollars.

Acts 1987, No. 234, §1; Redesignated from R.S. 40:1299.145 by HCR 84 of 2015 R.S.



RS 40:1113.6 - Rules and regulations

§1113.6. Rules and regulations

The secretary of the Louisiana Department of Health shall promulgate rules and regulations necessary to carry out the provisions of this Part in accordance with the Administrative Procedure Act.

Acts 1987, No. 234, §1; Redesignated from R.S. 40:1299.146 by HCR 84 of 2015 R.S.



RS 40:1113.7 - Autologous donations

§1113.7. Autologous donations

The provisions of this Part shall not be construed or interpreted to prohibit or exclude autologous donations or preparation, handling and storage of autologous donations of blood, blood products, body tissue, or body fluids for the intended purpose of transfusions or reimplantation into the original donor.

Acts 1987, No. 234, §1; Redesignated from R.S. 40:1299.147 by HCR 84 of 2015 R.S.



RS 40:1115.1 - Clinical laboratories; estimated glomerular filtration rate (eGFR)

PART VIII. KIDNEY DISEASE

§1115.1. Clinical laboratories; estimated glomerular filtration rate (eGFR)

A. A clinical laboratory licensed in this state pursuant to R.S. 37:1270 and which tests specimens to determine the serum creatinine level of a patient eighteen years of age or older, as ordered or prescribed by a health care professional authorized to make such an order or prescription, shall calculate the patient's estimated glomerular filtration rate (eGFR).

B. The estimated glomerular filtration rate shall be determined by using information as is provided by the health care professional or patient, as applicable. The testing laboratory shall only be required to provide the eGFR if necessary information is provided by the patient or patient's health care professional.

C. The laboratory shall include the patient's estimated glomerular filtration rate with its report to the health care professional.

D. The requirements of this Section shall not apply to any specimen that is being tested in accordance with a clinical trial or research or to any specimen that is being tested for a patient admitted as an inpatient.

Acts 2006, No. 595, §1; Redesignated from R.S. 40:1181 by HCR 84 of 2015 R.S.



RS 40:1117.1 - Persons admitted and committed to sanatoria

PART IX. TUBERCULOSIS

SUBPART A. TUBERCULOSIS - GENERAL

§1117.1. Persons admitted and committed to sanatoria

A. Any indigent person suffering from tuberculosis who is a bona fide resident of Louisiana may be admitted to any state-operated hospital upon the handwritten recommendation of any registered physician and upon being found a fit subject entitled to such admission after investigation under regulations made by the Louisiana Department of Health. Except as hereinafter provided, these regulations shall govern all such admissions without distinction and nothing in this Section empowers the Louisiana Department of Health to make special rules or exceptions governing individual specific cases. All regulations as to admission shall be general in character.

B. The Louisiana Department of Health shall also admit to any state-operated hospital any person having tuberculosis who has been sentenced by any district court in the state for violating those provisions of the state sanitary code dealing with isolation and/or quarantine of communicable disease and who at the discretion of the court has been specifically committed to serve his sentence at said hospital. This provision shall not be construed to mean that the Louisiana Department of Health must provide security measures at said hospital for retaining these offenders. Furthermore, if any person committed to a state-operated hospital by court order for violating those provisions of the sanitary code dealing with isolation and/or quarantine of communicable disease creates a grave disciplinary problem and tends to disrupt the efficient operation of that institution or leaves without completing his sentence and without authority, the superintendent of said hospital shall petition the court which committed said person to transfer that person to the hospital section of the state penitentiary or to order that person to be apprehended and committed to that institution for the remainder of his sentence.

Amended by Acts 1960, No. 356, §2; Acts 1966, No. 384, §1; Acts 1977, No. 508, §1; Acts 1977, No. 519, §1; Acts 2001, No. 1032, §14; Redesignated from R.S. 40:1172 by HCR 84 of 2015 R.S.



RS 40:1119.1 - Tuberculosis testing for admission to nursing homes

SUBPART B. TUBERCULOSIS TESTING FOR ADMISSION TO

NURSING HOMES

§1119.1. Tuberculosis testing for admission to nursing homes

Any person applying for admission to a nursing home, as defined in R.S. 40:2009.2(1), shall be screened, according to guidelines established by the Louisiana Department of Health, for tuberculosis prior to admission. If the results of the screening are positive, the person shall consult with his treating physician and the nursing home administrator of the nursing home that he is applying to to determine if admission to such nursing home is in the best interest of the applicant as well as other patients residing in such nursing home.

Acts 1992, No. 423, §1; Redesignated from R.S. 40:1300.31 by HCR 84 of 2015 R.S.



RS 40:1121 - Redesignated

§1121. Redesignated to R.S. 40:1279.1 by HCR 84 of 2015 R.S.



RS 40:1121.1 - Definition

PART X. VENEREAL DISEASES

SUBPART A. GENERAL PROVISIONS

§1121.1. Definition

In this Subpart, "venereal disease" means syphilis, gonorrhea, chancroid, or any other infectious disease primarily transmitted from one person to another by means of a sexual act.

Acts 2007, No. 153, §1; Redesignated from R.S. 40:1061 by HCR 84 of 2015 R.S.



RS 40:1121.2 - Infection of others prohibited

§1121.2. Infection of others prohibited

It is unlawful for any person to inoculate or infect another person in any manner with a venereal disease or to do any act which will expose another to inoculation or infection with a venereal disease.

Redesignated from R.S. 40:1062 by HCR 84 of 2015 R.S.



RS 40:1121.3 - Testing of donors of semen specimens; use of specimens; penalties

§1121.3. Testing of donors of semen specimens; use of specimens; penalties

A. No public or private health facility, agency, or physician which provides human artificial insemination services on an anonymous basis shall use fresh semen specimens. The provisions of this Section shall not be construed or interpreted in any way to prohibit the use of a wife's spouse's semen for artificial insemination purposes.

B. A health facility, agency, or physician which provides human artificial insemination services on an anonymous basis using frozen semen shall test each semen donor for the presence in the donor of HIV-1 antibodies, which have been associated with acquired immune deficiency syndrome (AIDS). The donated semen shall be stored and quarantined until the HIV-1 antibodies test and a second test six months from the date of donation are completed. A regular donor may be tested for the presence of HIV-1 antibodies on a regular basis, but shall be tested at least once every six months. A health facility, agency, or physician shall not accept or use for artificial insemination purposes:

(1) Any semen specimen, except that of a wife's spouse, from a donor who has not been subjected to an initial HIV-1 antibodies test which produced a negative result and subjected to a second test six months later which produced a negative result; or

(2) Any semen specimen from a donor whose first or subsequent HIV-1 antibodies test result is positive, unless a corroborative HIV-1 test provides evidence that the positive HIV-1 test result was a false positive reaction.

C. The results of the tests performed pursuant to this Section shall be released only to the subject of the test; the subject's treating physician; or the office of public health of the Louisiana Department of Health for the limited purpose of statistical summary and analysis.

D. The Louisiana Department of Health shall promulgate rules to implement the provisions of this Section.

E. A health facility, agency, or physician which violates any of the provisions of this Section shall be fined not more than two thousand dollars, and shall be liable for damages in a civil action.

Acts 1988, No. 680, §1; Redesignated from R.S. 40:1062.1 by HCR 84 of 2015 R.S.



RS 40:1121.4 - Examination of persons suspected of being infected

§1121.4. Examination of persons suspected of being infected

The Louisiana Department of Health, hereinafter referred to as the "department," through an authorized medical representative appointed for that purpose, may give a physical examination to any person suspected of being infected with a venereal disease. The examination shall be given under conditions thought reasonable by the department. No person shall fail or refuse to submit to this examination.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Redesignated from R.S. 40:1063 by HCR 84 of 2015 R.S.



RS 40:1121.5 - Isolation, quarantine, or internment of persons affected

§1121.5. Isolation, quarantine, or internment of persons affected

Any person affected with a venereal disease is subject to isolation, quarantine, or internment, on the order of the department, and shall submit to any treatment for such a time and under such restrictions as seems reasonable and proper to the department.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Redesignated from R.S. 40:1064 by HCR 84 of 2015 R.S.



RS 40:1121.6 - Expedited partner therapy

§1121.6. Expedited partner therapy

A. The purpose of this Section is to allow for the provision of medications or prescriptions by any physician licensed to practice medicine in this state or any advanced practice registered nurse who is licensed to practice nursing in this state, or any physician assistant, who is licensed to practice in this state, provided such physician or nurse or physician assistant has the authority to write prescriptions in this state, to individuals who may have been exposed to gonorrhea or chlamydia. Expedited partner therapy is hereby authorized absent a doctor-patient relationship and absent clinical assessment.

B. Notwithstanding any other provisions of law to the contrary, any physician or any advanced practice registered nurse who diagnoses or does a nurse clinical assessment or any physician assistant who performs an examination of a case of chlamydia or gonorrhea in an individual patient may prescribe, furnish, or otherwise provide prescription antibiotic drugs to that patient's sexual partner or partners absent a doctor-patient relationship or absent an advanced practice registered nurse-patient relationship and without examination or nurse clinical assessment or physician assistant examination of that patient's sexual partner or partners.

C. If expedited partner therapy is chosen as an alternative, the patient with a case of chlamydia or gonorrhea will be given a written document that he agrees to give to his sexual contact. The document will contain, but will not be limited to, the following information:

(1) The sexual contact should be examined and treated by a physician, advanced practice registered nurse or physician assistant, if at all possible.

(2) The medicine or prescription for medicine given to the sexual contact by the patient should not be taken by the contact if the contact has a history of allergy to the antibiotic or to the pharmaceutical class of antibiotic in which case the sexual contact should be examined and treated by a physician, advanced practice registered nurse or physician assistant and offered another type of antibiotic treatment.

(3) The medicine or prescription for medicine given to the sexual contact by the patient should not be taken by the contact if the contact is pregnant, in which case the sexual contact should be examined by the prenatal care health care provider.

D. Any pharmacist licensed to practice pharmacy in this state may recognize a prescription authorized by this Section as valid notwithstanding any other provision of law or administrative rule to the contrary.

E. The provisions of this Section which relate to expedited partner therapy shall be implemented according to rules promulgated by the secretary of the Louisiana Department of Health in accordance with the Administrative Procedure Act.

Acts 2008, No. 449, §1, eff. June 25, 2008; Redesignated from R.S. 40:1064.1 by HCR 84 of 2015 R.S.



RS 40:1121.7 - Report of cases

§1121.7. Report of cases

A. Every licensed physician in this state and every superintendent or manager of a hospital or dispensary in this state shall report to the department every case of venereal disease which he attends or examines or for which he prescribes or gives treatment in accordance with the requirements of the Louisiana Sanitary Code. This report shall be made within the time period prescribed in the Louisiana Sanitary Code. The report shall be made on, or in substantial conformity with, a form provided for that purpose by the office. The report shall contain the identifying information required by the Louisiana Sanitary Code.

B. If the person affected with the venereal disease fails or refuses, for a period of ten days or more after the diagnosis as a venereal disease, to submit to proper treatment or if he exposes any other person to infection with the venereal disease, the attending physician shall make a supplementary report regarding these facts to the department.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 2007, No. 153, §1, eff. August 15, 2007; Redesignated from R.S. 40:1065 by HCR 84 of 2015 RS.



RS 40:1121.8 - Minor's consent for treatment of venereal diseases

§1121.8. Minor's consent for treatment of venereal diseases

A. Consent to the provision of medical or surgical care or services by a hospital or public clinic, or to the performance of medical or surgical care or services by a physician, licensed to practice medicine in this state, when executed by a minor who is or believes himself to be afflicted with a venereal disease, shall be valid and binding as if the minor had achieved his majority. Any such consent shall not be subject to a later disaffirmance by reason of his minority.

B. The consent of a spouse, parent, guardian or any other person standing in a fiduciary capacity to the minor shall not be necessary in order to authorize such hospital care or services or medical or surgical care or services to be provided by a physician licensed to practice medicine to such a minor.

C. Upon the advice and direction of a treating physician, or, in the case of a medical staff, any one of them, a physician or member of a medical staff may, but shall not be obligated to, inform the spouse, parent or guardian of any such minor as to the treatment given or needed, and such information may be given to, or withheld from the spouse, parent or guardian without the consent and over the express objection of the minor.

D. No physician licensed to practice medicine in this state shall incur civil or criminal liability in connection with any examination, diagnosis and treatment authorized by this Section except for negligence.

Added by Acts 1970, No. 41, §1; Redesignated from R.S. 40:1065.1 by HCR 84 of 2015 R.S.



RS 40:1121.9 - Sale of drug as cure or treatment

§1121.9. Sale of drug as cure or treatment

No person shall sell any drug, medicine, or preparation advertised, called for, or labeled as a cure or treatment of a venereal disease, except on written prescription of a licensed physician.

Redesignated from R.S. 40:1066 by HCR 84 of 2015 R.S.



RS 40:1121.10 - Rules and regulations

§1121.10. Rules and regulations

The secretary of the Louisiana Department of Health shall make all necessary rules and regulations for the carrying out of the purposes of this Subpart. These rules and regulations shall be printed in pamphlet or folder form in sufficient numbers for free distribution among physicians, sanitariums, and the general public.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Redesignated from R.S. 40:1067 by HCR 84 of 2015 R.S.



RS 40:1121.11 - Penalty

§1121.11 Penalty

Whoever violates any provision of this Sub-part or any rule or regulation made hereunder shall, for the first offense, be fined not less than ten dollars nor more than two hundred dollars. For the second offense, he shall be fined not less than twenty-five dollars nor more than four hundred dollars. For each subsequent offense, he shall be fined not less than fifty dollars nor more than five hundred dollars or imprisoned for not less than ten days nor more than six months, or both.

Redesignated from R.S. 40:1068 by HCR 84 of 2015 R.S.



RS 40:1121.21 - Blood samples; standard test

SUBPART B. PREGNANT WOMEN

§1121.21. Blood samples; standard test

A. Every physician who attends any pregnant woman for conditions relating to pregnancy during the period of gestation shall offer to take or to have taken a sample of her blood at the time of first examination or as soon as possible thereafter. Additionally, every physician who attends any pregnant woman for conditions relating to pregnancy during the third trimester of gestation shall offer to take or to have taken a sample of her blood at the time of first examination during such trimester or as soon as possible thereafter, regardless of whether such a sample was taken or offered during the first two trimesters of her pregnancy. Every physician who attends any pregnant woman during labor or delivery shall offer to take or to have taken a sample of her blood at such time or as soon as possible thereafter. If available documentation indicates that a sample of her blood was already screened in accordance with this Section during the third trimester of her pregnancy, and she does not disclose when questioned any activities posing a risk for infection with HIV or syphilis occurring more recently than would have been detected by such screening, the attending physician during labor or delivery is not required to offer to take or to take a blood sample. If no objection is made by the woman, a blood sample shall be taken and submitted to any approved laboratory for a standard test for syphilis as approved by the American Board of Pathology and for a standard diagnostic HIV test approved by the Food and Drug Administration.

B. All other persons permitted by law to attend pregnant women but not permitted to take blood samples shall have a sample of the blood of every pregnant woman attended by them taken by a duly licensed physician, if no objection to the taking of the sample is made by the woman, and submitted to an approved laboratory for a standard test for syphilis and a standard diagnostic HIV test.

Acts 2007, No. 153, §1; Acts 2014, No. 459, §1, eff. June 4, 2014; Redesignated from R.S. 40:1091 by HCR 84 of 2015 R.S.



RS 40:1121.22 - Nature of standard test

§1121.22. Nature of standard test

For the purpose of this Subpart, a standard test for syphilis is a test approved by the American Board of Pathology and shall be made at a laboratory operated by a duly licensed physician and pathologist as recognized by the American Board of Pathology or in a laboratory in a hospital approved by the American College of Surgeons as unconditionally meeting its minimum standards. A standard diagnostic HIV test is a test approved by the Food and Drug Administration and may include tests performed by a duly licensed physician or by other approved staff.

Acts 2007, No. 153, §1; Redesignated from R.S. 40:1092 by HCR 84 of 2015 R.S.



RS 40:1121.23 - Reports on birth and stillbirth certificates

§1121.23. Reports on birth and stillbirth certificates

In reporting every birth and stillbirth, physicians and others required to make the reports shall state on the certificate whether a standard test for syphilis has been made upon a specimen of blood taken from the woman who bore the child for which a birth or stillbirth certificate is filed.

Redesignated from R.S. 40:1093 by HCR 84 of 2015 R.S.



RS 40:1121.24 - Use of controlled dangerous substances while pregnant; multidisciplinary team

§1121.24. Use of controlled dangerous substances while pregnant; multidisciplinary team

A. A district attorney in a parish with a population of not less than twenty-seven thousand and not more than thirty thousand, a parish with a population of not less than one hundred fifty thousand and not more than one hundred sixty thousand, and a parish with a population of not less than three hundred thousand and not more than four hundred thousand according to the most recent federal decennial census may convene a multidisciplinary team to assist in making a determination of the appropriate disposition of a case where a pregnant woman under arrest tests positive for controlled dangerous substances for which she does not have a valid, legal prescription, as provided for in the Uniform Controlled Dangerous Substances Law. Each member of the multidisciplinary team shall serve a term of two years.

B. The multidisciplinary team may include but is not limited to the following persons:

(1) A Louisiana board-certified physician trained in obstetrics and gynecology.

(2) A licensed nurse with experience in caring for drug- or alcohol-exposed newborn infants.

(3) A law enforcement officer employed by a local or state law enforcement agency.

(4) An employee of the Department of Children and Family Services with a background and experience with federal and state benefits, such as Medicaid.

(5) An individual associated with a nonprofit organization with a background and experience in charitable and faith-based resources for treatment of alcohol and drug abuse or addiction.

(6) A licensed social worker or counselor with training and experience in the treatment of drug or alcohol addiction.

C. As used in this Section, "appropriate disposition" may include but shall not be limited to filing a petition for involuntary commitment as provided for in R.S. 28:53 and 53.2 to a public facility or a private facility willing to accept the pregnant woman for treatment.

D. The authority provided by the provisions of this Section shall exist from the time of arrest to the time of dismissal, acquittal, or conviction.

Acts 2012, No. 579, §1; Redesignated from R.S. 40:1094 by HCR 84 of 2015 R.S.



RS 40:1122 - Repealed by Acts 1980, No. 299, 1

§1122. Repealed by Acts 1980, No. 299, §1



RS 40:1131 - Definitions

CHAPTER 5-C. HEALTH PROVISIONS: EMERGENCY MEDICAL SERVICES

PART I. GENERAL PROVISIONS

§1131. Definitions

For purposes of this Chapter:

(1) "Air ambulance" means any aircraft, either fixed-wing or rotary-winged, designed and operated as a part of a regular course of conduct or business to transport a sick or injured individual or which is advertised or otherwise held out to the public as such.

(2) "Air ambulance service" means any person, firm, association, or government entity owning, controlling, or operating any business or service which furnishes, operates, conducts, maintains, advertises, engages in, proposes to engage in, or professes to engage in the business or service of transporting, in air ambulances, individuals who may need medical attention during transport.

(3) "Ambulance" means any authorized emergency vehicle, equipped with warning devices, designed and operated as a part of a regular course of conduct or business to transport a sick or injured individual or which is advertised or otherwise held out to the public as such. "Ambulance" shall not mean a hearse or other funeral home vehicle utilized for the transportation of the dead.

(4) "Ambulance service" or "ambulance provider" means any person, firm, association, or government entity owning, controlling, or operating any business or service which furnishes, operates, conducts, maintains, advertises, engages in, proposes to engage in, or professes to engage in the business or service of transporting, in ambulances, individuals who may need medical attention during transport. However, "ambulance service" and "ambulance provider" shall not include any of the following:

(a) An agency of the federal government.

(b) A volunteer nonprofit organization or municipal nonprofit organization operating an invalid coach or coaches.

(c) An entity rendering assistance to a licensed ambulance or ambulances in the case of a major disaster.

(d) A licensed hospital providing nonemergency, noncritical interhospital transfer and patient transportation for diagnostic and therapeutic purposes when such transportation originates at a licensed hospital.

(e) An entity operating an ambulance or ambulances from a location outside of the state to transport patients from a location outside of the state to a location inside the state or to transport a patient or patients from a medical facility inside of the state to a location outside of the state.

(f) An entity providing transportation to employees who become sick or injured during the course of their employment from a job site to the nearest appropriate medical facility.

(5) "Auto-injector" means a spring-loaded needle and syringe with a single dose of epinephrine that will automatically release and inject the medicine.

(6) "Bureau" means the Louisiana Department of Health, bureau of emergency medical services.

(7) "Commission" means the Louisiana Emergency Medical Services Certification Commission.

(8) "Department" means the Louisiana Department of Health.

(9) "Emergency medical response vehicle" means a marked emergency vehicle with fully visual and audible warning signals operated by a certified ambulance service, the primary purpose of which is to respond to the scene of a medical emergency to provide emergency medical stabilization or support, or command, control, and communications, but which is not an ambulance designed or intended for the purpose of transporting a victim from the scene to a medical facility regardless of its designation. Included are such vehicles referred to but not limited to the designation as "sprint car", "quick response vehicle", "special response vehicle", "triage trucks", "staff cars", "supervisor units", and other similar designations. Emergency medical response vehicles shall not include fire apparatus and law enforcement patrol vehicles which carry first aid or emergency medical supplies and which respond to medical emergencies as part of their routine duties.

(10) "Emergency medical services" or "EMS" means a system that represents the combined efforts of several professionals and agencies to provide prehospital emergency care to the sick and injured.

(11) "EMS medical director" means a physician licensed by the Louisiana State Board of Medical Examiners who has responsibility and authority to ensure quality of care and provide guidance for all medical aspects of EMS.

(12) "EMS practitioner" means an individual who is a licensed emergency medical responder, licensed emergency medical technician, licensed advanced emergency medical technician, or a licensed paramedic.

(13) "EMS task force" means the Emergency Medical Services Task Force, composed of individuals subject to the approval of the secretary of the department, which advises and makes recommendations to the bureau of emergency medical services and the department on matters related to emergency medical services.

(14) "Industrial ambulance" means any vehicle owned and operated by an industrial facility and used for transporting any employee who becomes sick, injured, or otherwise incapacitated in the course and scope of his employment from a job site to an appropriate medical facility.

(15) "Licensed emergency medical responder" means any individual who has successfully completed an emergency medical responder education program based on National EMS Education Standards approved by the bureau and who is licensed by the bureau.

(16) "Licensed emergency medical services practitioner" means an individual who is a licensed emergency medical responder or who is nationally registered, who has successfully completed an emergency medical services practitioner education program based on national EMS education standards, and who is licensed as any one of the following:

(a) A licensed emergency medical technician.

(b) A licensed advanced emergency medical technician.

(c) A licensed paramedic.

(17) "Moral turpitude" means an act of baseness, vileness, or depravity in the duties which one person owes another, or to society in general, which is contrary to the usual, accepted, and customary rule of right and duty which a person should follow.

(18) "Municipal nonprofit organization" means an organization owned by a parish, municipality, or entity of a parish or municipality which in its regular course of business responds to a call for help and renders medical treatment and whose attendants are emergency medical personnel, a registered nurse, or a physician.

(19) "National EMS education standards" means the document that outlines current nationally recognized EMS education standards, has been adopted by the bureau, and defines terminal objectives for each nationally defined EMS licensing level.

(20) "Physician" means a physician licensed to practice medicine by the Louisiana State Board of Medical Examiners.

(21) "Volunteer nonprofit organization" means an organization which in its regular course of business responds to a call for help and renders medical treatment and whose attendants are emergency medical personnel, a registered nurse, or a physician and which is chartered as a nonprofit organization under Section 501(c) of the United States Internal Revenue Code, as a volunteer fire department by the Louisiana state fire marshal's office, or as a nonprofit organization by the Louisiana secretary of state.

Amended by Acts 1968, No. 278, §1; Acts 1976, No. 393, §1; Acts 1977, No. 626, §1; Acts 1978, No. 469, §1; Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 1979, No. 554, §1; Acts 1985, No. 750, §1, eff. Jan. 1, 1987; Acts 1991, No. 974, §1, eff. July 24, 1991; Acts 1997, No. 297, §2; Acts 1997, No. 913, §2; Acts 1999, No. 1113, §1; Acts 1999, No. 1114, §1; Acts 2001, No. 385, §1; Acts 2001, No. 625, §2; Acts 2003, No. 208, §1; Acts 2012, No. 789, §2, eff. June 13, 2012; Redesignated from R.S. 40:1231 by HCR 84 of 2015 R.S.



RS 40:1131.1 - Emergency medical services program; cooperation of other state departments

§1131.1. Emergency medical services program; cooperation of other state departments

A. The department shall establish and maintain a program for the improvement and regulation of emergency medical services in the state. The responsibility for implementation and conduct of this program shall be vested in the bureau of emergency medical services.

B. The bureau shall develop a state plan for the prompt and efficient delivery of adequate emergency medical services to acutely sick and injured individuals.

C. The bureau shall serve as the primary agency for participation in any federal program involving emergency medical services and may receive and, pursuant to legislative appropriation, disburse available federal funds to implement any service program.

D. The bureau shall identify all public and private agencies, institutions, and individuals that are or may be engaged in emergency medical services training and set minimum standards for course approval, instruction, and examination.

E. The department shall promulgate and enforce such rules, regulations, and minimum standards as needed to carry out the provisions of this Section.

Added by Acts 1977, No. 502, §1, eff. July 13, 1977. Amended by Acts 1997, No. 913, §2; Acts 2012, No. 789, §2, eff. June 13, 2012; Redesignated from R.S. 40:1231.1 by HCR 84 of 2015 R.S.



RS 40:1131.2 - Immunity from civil damages

§1131.2. Immunity from civil damages

No parish, specialty, component, or state medical society or organization, or its designee, which is statutorily mandated by this Chapter to participate without compensation or gratuitously participates in an emergency services system, nor any committee of such parish, specialty, component, or state medical society or organization, including the individual members of such committee, or its designee, shall be liable for any civil damages as a result of any act or omission in the performance of their administrative duties or donated services with such emergency services system, including, without limitation, advice, instructions, or other duties regarding policy, protocol, administration, and efficiency of the emergency medical services system. The immunity extended to a parish, specialty, component, or state medical society or organization, or any committee thereof, including the individual members of such committee, including their insurers, or its designee, shall not be applicable for willful or wanton acts or omissions. The immunity extended herein shall be applicable only to an action brought by the person damaged as a result of the performance of any administrative duties or donated services rendered pursuant to the provisions of this Section.

Added by Acts 1979, No. 554, §2. Amended by Acts 1990, No. 428, §1; Acts 1997, No. 913, §2; Redesignated from R.S. 40:1231.2 by HCR 84 of 2015 R.S.



RS 40:1132 - Repealed by Acts 1990, No. 281, 1.

§1132. Repealed by Acts 1990, No. 281, §1.



RS 40:1133 - Repealed by Acts 1990, No. 281, §1.

§1133. Repealed by Acts 1990, No. 281, §1.



RS 40:1133.1 - Emergency medical personnel training; licensure

PART II. EMERGENCY MEDICAL PERSONNEL

§1133.1. Emergency medical personnel training; licensure

A. The bureau shall promulgate rules and regulations in accordance with the Administrative Procedure Act for the following:

(1) To define and authorize appropriate education programs based on national EMS education standards for emergency medical services practitioners. All such education programs shall meet or exceed national EMS education standards.

(2) To specify minimum operational requirements which will ensure medical direction, supervision, and control over emergency medical services.

(3) To specify minimum examination and continuing education requirements for all emergency medical services practitioners.

(4) To provide for the issuance of licenses, renewals of licenses, and requirements for emergency medical services practitioners.

(5) To establish fees for licensure and license renewal.

B. An individual petitioning for licensure or license renewal as an emergency medical services practitioner shall submit an application to the bureau on forms provided by the bureau. The application shall be accompanied by the appropriate fee.

C. The bureau shall affirmatively provide that there is no discrimination toward any individual in the licensure process on the basis of race, religion, creed, national origin, sex, or age.

Amended by Acts 1976, No. 393, §§2, 3; Acts 1977, No. 626, §1; Acts 1985, No. 750, §1, eff. Jan. 1, 1987; Acts 1987, No. 665, §2, eff. July 9, 1987; Acts 1997, No. 913, §2; Acts 2012, No. 789, §2, eff. June 13, 2012; Acts 2013, No. 220, §17, eff. June 11, 2013; Redesignated from R.S. 40:1232 by HCR 84 of 2015 R.S.



RS 40:1133.2 - Fee schedule; fees for license prohibited

§1133.2. Fee schedule; fees for license prohibited

A.(1) The bureau shall not require or collect any fee or charges for licensure or license renewal of emergency medical services practitioners who serve as such on a voluntary basis and who receive no compensation of any kind for such services.

(2) The bureau shall not set the fee for licensure of an emergency medical technician to exceed fifteen dollars for any individual who is an employee or volunteer of the state of Louisiana or another public entity, a municipal fire department, a fire protection district, a volunteer fire department, or a municipal law enforcement agency who does not perform emergency medical services outside of the individual's official governmental responsibilities for any form of compensation.

(3) The bureau shall not set the fee for license renewal of an emergency medical technician to exceed ten dollars for any individual who is an employee or volunteer of the state of Louisiana or another public entity, a municipal fire department, a fire protection district, a volunteer fire department, or a municipal law enforcement agency who does not perform emergency medical services outside of the individual's official governmental responsibilities for any form of compensation.

B. Except as provided in Subsection A of this Section, the bureau shall assess fees for testing and licenses based on the following schedule:

(1) Test fees:                                                                                           Fee

(a) Emergency medical responder - written only                           $  15.00

(b) Emergency medical responder - written only

(out of state)                                                                                 15.00

(c) Emergency medical technician initial written & practical            60.00

(d) Emergency medical technician entire practical exam                   30.00

(e) Emergency medical technician partial practical                            15.00

(f) Emergency medical technician testing/retesting-written only       15.00

(g) Emergency medical technician testing/retesting-written only

(out of state)                                                                                 15.00

(h) Advanced emergency medical technician initial

written & practical                                                                       75.00

(i) Advanced emergency medical technician initial written

& practical (out of state)                                                            100.00

(j) Advanced emergency medical technician retest entire

practical                                                                                        50.00

(k) Advanced emergency medical technician retest entire

practical (out of state)                                                                   65.00

(l) Advanced emergency medical technician retest partial

practical                                                                                        30.00

(m) Advanced emergency medical technician retest partial

practical (out of state)                                                                   30.00

(n) Advanced emergency medical technician testing/retesting-

written only (exam only)                                                              15.00

(o) Advanced emergency medical technician testing/retesting-

written only (exam only) (out of state)                                        15.00

(p) Paramedic initial written & practical                                            90.00

(q) Paramedic initial written & practical (out of state)                     125.00

(r) Paramedic retesting-entire practical                                               60.00

(s) Paramedic retesting-entire practical (out of state)                         75.00

(t) Paramedic retesting-partial practical                                              35.00

(u) Paramedic retesting-partial practical (out of state)                       40.00

(v) Paramedic testing/retesting written                                               15.00

(w) Paramedic testing/retesting written (out of state)                         15.00

(2) License fees

(a) Emergency medical responder                                                      10.00

(b) Emergency medical technician                                                     30.00

(c) Advanced emergency medical technician                                     40.00

(d) Paramedic                                                                                      50.00

(3) Recertification

(a) Emergency medical responder                                                        5.00

(b) Emergency medical technician                                                     25.00

(c) Advanced emergency medical technician                                     35.00

(d) Paramedic                                                                                      45.00

(4) Reciprocity

(a) Emergency medical technician                                                      60.00

(b) Advanced emergency medical technician                                     80.00

(c) Paramedic                                                                                    100.00

C. The department may adopt rules and regulations in accordance with the Administrative Procedure Act to provide for the collection of fees required by the fee schedule provided in this Section.

Acts 1997, No. 913, §2; Acts 2001, No. 515, §1; Acts 2010, No. 935, §1; Acts 2012, No. 789, §2, eff. June 13, 2012; Redesignated from R.S. 40:1232.1 by HCR 84 of 2015 R.S.



RS 40:1133.3 - Louisiana Emergency Medical Services Certification Commission; creation; membership; qualifications; terms; vacancies; meetings; officers; compensation; domicile

§1133.3. Louisiana Emergency Medical Services Certification Commission; creation; membership; qualifications; terms; vacancies; meetings; officers; compensation; domicile

A. The Louisiana Emergency Medical Services Certification Commission is hereby created within the Louisiana Department of Health.

B.(1) The commission shall be composed of eleven voting members appointed by the governor as follows:

(a) Two emergency medical services administrators, including one representing the private sector and one representing the public sector.

(b) Two licensed paramedics and one licensed emergency medical technician who are approved as emergency medical services educators by the bureau. At least one of the members as provided in this Subparagraph shall be appointed by the Louisiana Fire Chiefs Association.

(c) Four physicians, one from each of the following organizations:

(i) The American College of Emergency Physicians.

(ii) The American College of Surgeons.

(iii) The Louisiana State Medical Society.

(iv) The American Academy of Pediatrics.

(d) One member who is, at a minimum, a state-certified emergency medical technician nominated by the Louisiana Municipal Association.

(e) One member nominated by the Professional Firefighters Association of Louisiana.

(2) The commission shall also have one voting member appointed by the governor who is a registered nurse and who is a state-licensed paramedic to be nominated by the Louisiana State Nurses Association from a list of two names submitted by the Louisiana Emergency Nurses Association.

C. Each member of the commission shall be a resident of Louisiana for at least one year, have had three years experience in his respective field of practice, and be actively engaged in the practice of emergency medical services at the time of his appointment.

D.(1) The initial voting members of the commission shall be appointed no later than October 1, 1997, from a list of two nominees for each appointment submitted by the task force. If the task force fails to submit a list of nominees to the governor by September 1, 1997, the governor shall appoint the respective members of the commission without the nomination list required by this Section.

(2) The nonvoting member shall be appointed to serve terms of three years. The initial member shall be appointed by the governor to an initial term of three years by October 1, 1997 or within thirty days of receipt of the list from the Louisiana State Nurses Association, whichever is later.

E. Each appointment by the governor shall be submitted to the Senate for confirmation.

F.(1) The voting members appointed to the commission shall serve as follows: three members shall be appointed to serve an initial term of one year; three members shall be appointed to serve an initial term of two years; and three members shall be appointed to serve an initial term of three years. Thereafter, each member shall be appointed to serve a term of three years.

(2) No individual shall serve more than two consecutive terms.

G. Subsequent to the appointment of the initial members, the voting members shall be appointed from a list of two nominees for each appointment submitted by the task force. No later than thirty days prior to the termination date of a member's term, the task force shall submit a list of nominees to the governor. If the Louisiana State Nurses Association or the task force fails to submit the required list of nominees to the governor within thirty days, the governor shall appoint the respective member to fill the vacancy without the nomination list required.

H. The governor shall call the first meeting of the commission no later than November 30, 1997. At a minimum, the commission shall meet on a quarterly basis and, in addition, shall meet when called by the chairman or upon the written request of at least four voting members of the commission.

I. The commission shall annually elect a chairman, vice chairman, and secretary from among its voting membership and shall maintain a record of the attendance of its members at commission meetings.

J. For each day while performing his official duties, a member of the commission may be reimbursed for expenses and mileage at the same rate set by the division of administration for state employees under the provisions of R.S. 39:231.

K. The commission shall be domiciled in Baton Rouge.

L. The governor shall remove a member of the commission after a hearing by the commission during which charges for removal have been established and provided that a majority of the members have recommended removal.

Acts 1997, No. 913, §2; Acts 2010, No. 329, §1; Acts 2012, No. 789, §2, eff. June 13, 2012; Redesignated from R.S. 40:1232.2 by HCR 84 of 2015 R.S.



RS 40:1133.4 - Powers and duties of the commission; exceptions

§1133.4. Powers and duties of the commission; exceptions

A. The commission shall:

(1) Recommend to the bureau requirements and standards of practice for individuals seeking to be certified under this Part.

(2) Approve requirements and standards of practice submitted by the bureau for emergency medical services practitioners consistent with this Part.

(3) Recommend continuing education requirements and standards to the bureau in accordance with criteria established by the National Registry of Emergency Medical Technicians for individuals seeking to renew a license.

(4) Conduct disciplinary hearings for emergency medical personnel.

(5) Request that the bureau conduct investigations as necessary.

(6) Cause the prosecution of any individual who violates any provision of this Part.

(7) Maintain a record of all commission proceedings.

(8) Adopt rules and regulations to implement the provisions of this Part in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

B. Except as they relate to scope of practice or patient care issues, Paragraphs (A)(4), (5), and (6) of this Section shall not apply to anyone who is a volunteer of or employed by the state of Louisiana or another public entity, a municipal fire department, a fire protection district, or a volunteer fire department who has successfully completed an education program based on national EMS education standards and who possesses a current national certification and state license, until the commission has forwarded the nonmedical practice complaint to the local governing body and received a response with investigative results and any disciplinary disposition. In the event that the local governing body does not send a response or request for extension to the commission within sixty days after receipt of the complaint, the commission may proceed with the powers and duties as defined in Subsection A of this Section. Notwithstanding any law to the contrary, in the event the commission determines by a two-thirds vote of the membership of the commission that public health and safety would be jeopardized by waiting for a response from the local governing authority, the commission shall have the right to exercise its powers and duties as provided in Subsection A of this Section without receipt of an investigative report from the local governing authority or the expiration of the sixty-day period as provided in this Subsection.

Acts 1997, No. 913, §2; Acts 2003, No. 208, §1; Acts 2010, No. 935, §1; Acts 2012, No. 789, §2, eff. June 13, 2012; Redesignated from R.S. 40:1232.3 by HCR 84 of 2015 R.S.



RS 40:1133.5 - Powers and duties of the bureau

§1133.5. Powers and duties of the bureau

The bureau shall:

(1) Issue a license and renew a license to any duly qualified applicant for licensure and license renewal as an emergency medical services practitioner.

(2) Prescribe application forms for licensure and license renewal.

(3) Adopt requirements and standards of practice approved by the commission for emergency medical services practitioners.

(4) Conduct investigations as requested by the commission.

(5) Deny, withhold, revoke, restrict, probate, or suspend a license as directed by the commission under the provisions of R.S. 40:1133.7.

(6) Prepare, publish, and update a roster of all emergency medical personnel, including the name and address of each individual.

(7) Adopt continuing education requirements and standards for individuals seeking to renew a license.

(8) Prepare an annual report detailing the activities of the commission during the past fiscal year including the number and nature of the hearings conducted under the provisions of R.S. 40:1133.8.

(9) Adopt rules and regulations to implement the provisions of this Part in accordance with the Administrative Procedure Act.

(10) Adopt and amend the title and the definition of licensed emergency medical services practitioners.

Acts 1997, No. 913, §2; Acts 2012, No. 789, §2, eff. June 13, 2012; Acts 2013, No. 220, §17, eff. June 11, 2013; Redesignated from R.S. 40:1232.4 by HCR 84 of 2015 R.S.



RS 40:1133.6 - License; requirements; renewal

§1133.6. License; requirements; renewal

A. Applicants for initial licensure as emergency medical services practitioners shall submit the following evidence to the bureau:

(1) Completion of the required approved educational program.

(2) Documentation that the applicant meets the qualifications and requirements as established by the bureau.

B. In lieu of the evidence required by Subsection A of this Section, an applicant may submit evidence that he has been duly licensed or certified in another state, territory, or country or has received military training and certification or license as emergency medical services practitioner as defined in R.S. 40:1131, and meets the qualifications and requirements established by the bureau.

C.(1) The license shall be renewed every two years provided the applicant seeking renewal completes the application and meets the requirements for renewal established by the bureau prior to the expiration date on his current license.

(2) An individual whose license expires by his failure to renew as provided may be reinstated provided the applicant submits a completed application and meets any additional requirements established by the bureau for an individual who has failed to timely renew his license.

Acts 1997, No. 913, §2; Acts 2012, No. 789, §2, eff. June 13, 2012; Redesignated from R.S. 40:1232.5 by HCR 84 of 2015 R.S.



RS 40:1133.7 - Grounds for disciplinary proceedings

§1133.7. Grounds for disciplinary proceedings

The commission may discipline emergency medical services practitioners by directing the bureau to deny, withhold, revoke, restrict, probate, or suspend a license to practice as an emergency medical services practitioner, impose fines and assess costs, or otherwise discipline an emergency medical services practitioner, and the commission may direct the bureau to limit, restrict, or deny a student emergency medical services practitioner from entering or continuing the clinical phase of EMS education for the following causes:

(1) Conviction of selling or attempting to sell, falsely obtaining, or furnishing to a person a licensed emergency medical services practitioner document.

(2) Conviction of a crime or offense which reflects the inability of an emergency medical services practitioner to provide emergency medical services with due regard for the health and safety of clients or patients or enters a plea of guilty or nolo contendere to a criminal charge regardless of final disposition of the criminal proceeding, including but not limited to expungement or nonadjudication.

(3) Is unfit or incompetent by reason of negligence, habit, or other cause.

(4) Is habitually intemperate in the use of or abuses alcohol or habit-forming drugs.

(5) Is guilty of aiding or abetting another person in the violation of this Part.

(6) Is mentally incompetent.

(7) Endeavors to deceive or defraud the public.

(8) Professional or medical incompetency.

(9) Unprofessional conduct.

(10) Continuing or recurring practices which fail to meet the standards of EMS care in this state.

(11) Abandonment of a patient.

(12) Has had a certification or license to practice as an emergency medical services practitioner or to practice as another health care provider denied, revoked, suspended, or otherwise restricted.

(13) Is guilty of moral turpitude.

(14) Has violated any rules and regulations of the commission or the bureau or any provision of this Part.

(15) Intentional falsification of any document related to license, emergency medical services education, or related to the care of the patient.

Acts 1997, No. 913, §2; Acts 2003, No. 208, §1; Acts 2004, No. 797, §1, eff. July 8, 2004; Acts 2012, No. 789, §2, eff. June 13, 2012; Redesignated from R.S. 40:1232.6 by HCR 84 of 2015 R.S.



RS 40:1133.8 - Hearings of the commission; appeal of decision

§1133.8. Hearings of the commission; appeal of decision

A. If the commission determines there are grounds for a disciplinary proceeding against an individual based upon an investigation by the bureau, the chairman of the commission shall set a time and place for a hearing. No later than ten days prior to the date set for the hearing, the commission shall send notice of the time and place for the hearing and an explanation of the grounds for the disciplinary proceedings to the individual by registered mail, return receipt requested, at his last known address as it appears on the records of the bureau.

B. The commission may compel or subpoena the attendance of witnesses, the production of books, papers, and documents, and administer oaths at the hearing. Subpoenas shall be issued in accordance with the provisions of the Administrative Procedure Act, R.S. 49:950 et seq. The commission shall not be bound by strict rules of procedure or other laws of evidence in the conduct of its proceedings. The individual under investigation may appear personally, by counsel, or personally and by counsel, produce witnesses and evidence on his own behalf, and cross-examine witnesses. Such proceedings shall be closed to the general public and the records of the proceeding shall be confidential.

C. Notwithstanding any privilege of confidentiality recognized by law, a physician or health care agency with which the individual under investigation is associated shall not assert such privilege by failing or refusing to respond to a lawfully issued subpoena of the commission for any medical information, testimony, records, data, reports, or other documents, tangible items, or information relative to any patient cared for or assigned to the individual under investigation. Any such items obtained pursuant to a subpoena shall be confidential. Furthermore, the transcript of testimony from the hearing shall be altered to prevent the disclosure of the identity of the patient to whom such records relate.

D. Notice of the commission's decision to revoke, restrict, suspend, or deny a license shall be sent to the individual under investigation by registered mail, return receipt requested, at his last known address as it appears on the records of the bureau.

E. An individual whose license has been revoked, restricted, suspended, placed in probation, or denied may have the proceedings of the commission reviewed by a court of competent jurisdiction, provided that an appeal is made no later than thirty days after the date indicated on the registered mail receipt of the notice required by Subsection D of this Section. The decision of the commission shall remain in force until an appeal is granted unless the court orders a stay. If an appeal is granted, the decision of the commission shall be suspended until a final disposition of the matter is ultimately rendered by the court affirming the decision of the commission.

F. The commission may maintain the confidentiality of an individual under investigation whenever the commission determines the public interest will be best served by alternatives to the disciplinary hearing process.

Acts 1997, No. 913, §2; Acts 2003, No. 208, §1; Acts 2012, No. 789, §2, eff. June 13, 2012; Redesignated from R.S. 40:1232.7 by HCR 84 of 2015 R.S.



RS 40:1133.9 - Injunction

§1133.9. Injunction

The commission, through the bureau, may obtain an injunction without bond forbidding any person from violating or continuing to violate any of the provisions of this Part. This injunction shall not be subject to release upon bond.

Acts 1997, No. 913, §2; Redesignated from R.S. 40:1232.8 by HCR 84 of 2015 R.S.



RS 40:1133.10 - Violations

§1133.10. Violations

No person or individual shall engage in any of the following activities:

(1) Sell, or attempt to sell, falsely obtain, or furnish to any person any emergency medical services practitioner diploma, license document, or record, or aid or abet therein.

(2) Practice as an emergency medical services practitioner under any diploma, certificate, or license illegally obtained or signed or issued unlawfully.

(3) Practice as an emergency medical services practitioner unless licensed to do so under the provisions of this Part.

(4) Use in connection with his name any designation tending to imply that he is an emergency medical services practitioner unless duly authorized to practice under the provisions of this Part.

(5) Practice as an emergency medical services practitioner during the time the license issued under the provisions of this Part is suspended or revoked.

(6) Practice as an emergency medical services practitioner during the time his license has lapsed by reason of his intentional failure to renew the license.

(7) Conduct or serve as an educator in conducting any course claiming to prepare students for licensure as emergency medical services practitioner under the provisions of this Part, unless both the course and the educator have been approved by the bureau.

(8) Knowingly aid or abet another person in the violation of this Part.

Acts 1997, No. 913, §2; Acts 2012, No. 789, §2, eff. June 13, 2012; Acts 2013, No. 220, §17, eff. June 11, 2013; Redesignated from R.S. 40:1232.9 by HCR 84 of 2015 R.S.



RS 40:1133.11 - Prosecution

§1133.11. Prosecution

A. Any person who violates the provisions of R.S. 40:1133.10 shall be subject to prosecution. This prosecution shall be brought in the name of the state, provided the provisions of this Part shall not prevent or interfere with a prosecution brought by the district attorney of a parish when a prosecution or a pre-prosecution proceeding has been initiated by the district attorney.

B. Whoever is found guilty of violating any provision of R.S. 40:1133.10 shall, upon a first conviction, be fined not more than five hundred dollars or imprisoned for not more than six months, or both. Upon a second or subsequent conviction, the offender shall be imprisoned with or without hard labor for not more than two years and fined not more than five thousand dollars.

Acts 1997, No. 913, §2; Redesignated from R.S. 40:1232.10 by HCR 84 of 2015 R.S.



RS 40:1133.12 - Exceptions

§1133.12. Exceptions

This Part shall not apply to the practice of emergency medical services by a legally qualified emergency medical services practitioner who is employed by the United States government, or by any bureau, division, or agency thereof, while in the discharge of his official duties.

Acts 1997, No. 913, §2; Acts 2012, No. 789, §2, eff. June 13, 2012; Redesignated from R.S. 40:1232.11 by HCR 84 of 2015 R.S.



RS 40:1133.13 - Civil immunity

§1133.13. Civil immunity

A.(1) Any emergency medical services practitioner, licensed pursuant to the provisions of this Part who renders emergency medical care to an individual while in the performance of his medical duties and following the instructions of a physician shall not be individually liable to such an individual for civil damages as a result of acts or omissions in rendering the emergency medical care, except for acts or omissions intentionally designed to harm, or for grossly negligent acts or omissions which result in harm to such an individual. Nothing herein shall relieve the driver of the emergency vehicle from liability arising from the operation or use of such vehicle.

(2) The immunity granted to emergency medical services practitioners by the provisions of this Part shall extend to parish governing authorities, police departments, sheriffs' offices, fire departments, or other public agencies engaged in rendering emergency medical services and its insurers with respect to such emergency medical services unless the emergency medical services practitioner employed by such agencies would be personally liable under the provisions of Paragraph (1) of this Subsection.

B. Any physician who provides instructions to any emergency medical services practitioner by use of electronic or other means of transmission in connection with the rendering of emergency medical services to an individual shall not be liable unto such practitioner or to an individual or both for civil damages arising from his opinion, judgments, actions, or duties, except for acts or omissions intentionally designed to harm, or for grossly negligent acts or omissions which result in harm to the individual, while exercising that degree of skill and care ordinarily employed by members of his profession in good standing.

C. No hospital facility which allows the use of telemetry or other equipment to maintain contact between an emergency medical services practitioner and a physician shall be liable for any civil damages arising out of the use of such equipment except for acts or omissions by hospital personnel that are grossly negligent which result in harm to an individual.

D. No registered nurse, licensed emergency medical services practitioner, or other health professional licensed in Louisiana who supervises, instructs, or trains emergency medical services practitioners in accordance with curricula developed or adopted by the bureau shall be liable for any civil damages arising out of the actions or negligence of the emergency medical personnel whom he supervised, educated, or trained.

E. There shall be no cause of action or civil liability, and no license holder or applicant shall have any cause of action or any claim for damages against any individual, person, or institution providing information to the commission or its agents or employees when that individual, person, or institution acts without malice and when there is a reasonable belief that such information is accurate.

Acts 1977, No. 626, §2. Amended by Acts 1978, No. 469, §1; Acts 1997, No. 913, §2; Acts 2012, No. 789, §2, eff. June 13, 2012; Redesignated from R.S. 40:1233 by HCR 84 of 2015 R.S.



RS 40:1133.14 - Duties of emergency medical personnel

§1133.14. Duties of emergency medical personnel

A.(1) A licensed emergency medical services practitioner may perform any of the following functions:

(a) Services, treatment, and procedures consistent with national EMS education standards that have been approved and adopted by the bureau, and to the extent that he has been trained to perform such services.

(b) Administration of other drugs or procedures for which the licensed emergency medical services practitioner has received training, license, and approval by the commission and which may be considered necessary by the ordering physician.

(2) The functions authorized by Paragraph (1) of this Subsection may be performed by the licensed emergency medical services practitioner while he is caring for a patient or at the scene of a medical or other emergency where voice contact is established with a physician and under the physician's order; or under a protocol that has been approved by the local parish medical society or the emergency medical services practitioner's medical director, until voice communication with the physician is established.

B. An emergency medical services practitioner student may, while he is enrolled in good standing in a state approved clinical or field internship program under the direct supervision of a physician, registered nurse, paramedic, or other preceptor recognized by the bureau:

(1) Perform services, treatments, and procedures consistent with national EMS education standards that have been approved and adopted by the bureau, and to the extent that he has been trained to perform such services.

(2) Administer automated cardiac defibrillation in accordance with rules and regulations promulgated by the bureau in accordance with the Administrative Procedure Act and a protocol that shall be approved by the local parish medical society, or its designee, and the local physician medical director.

C. In a case of a life-threatening situation as determined by a licensed emergency medical services practitioner, when voice contact with a physician is delayed, not possible, or when the delay in treatment could endanger the life of the patient, such a person may render services, in accordance with a protocol that shall be established by the emergency medical services committee or the executive committee of the parish or component medical society, or its designee, until voice communication can be established at the earliest possible time.

D. Any individual, education organization, organization, or other entity violating the provisions of this Section shall be guilty of a misdemeanor, conviction of which shall subject the offender to a fine of not less than five hundred dollars nor more than one thousand dollars for each separate offense.

E. In the event that there is no organized or functional local parish medical society in a parish of the state, the provisions of this Section which require the approval of an emergency medical service protocol by the local parish medical society or its designee may be performed by a parish or multiparish medical society which is adjacent or contiguous to the parish without an organized or functional local parish medical society. In the absence of such adjacent or contiguous parish or multiparish medical society, the district medical society shall approve an emergency medical service protocol for the parish without an organized or functional local parish medical society. In the event the district medical society does not approve an emergency medical service protocol for the parish without an organized or functional local parish medical society, the disaster and emergency medical services committee of the Louisiana State Medical Society shall approve an emergency medical service protocol for the parish without an organized or functional local parish medical society.

F. The department shall promulgate rules and regulations establishing basic guidelines for statewide emergency medical service protocols. Such rules and regulations shall be based on the recommendations of the Louisiana State Medical Society's disaster and emergency medical services committee, which shall serve as an advisory committee to the department for this purpose.

Acts 1977, No. 626, §2; Amended by Acts 1978, No. 469, §1; Acts 1979, No. 688, §1; Acts 1984, No. 242, §1; Acts 1984, No. 243, §1; Acts 1986, No. 630, §1, eff. July 6, 1986; Acts 1987, No. 665, §1, eff. July 9, 1987; Acts 1988, No. 776, §1; Acts 1989, No. 195, §1, eff. June 26, 1989; Acts 1990, No. 211, §1, eff. Jan. 1, 1991; Acts 1991, No. 974, §1, eff. July 24, 1991; Acts 1997, No. 913, §§2, 3; Acts 1999, No. 427, §1; Acts 2001, No. 385, §1; Acts 2012, No. 789, §2, eff. June 13, 2012; Redesignated from R.S. 40:1234 by HCR 84 of 2015 R.S.



RS 40:1133.15 - Hazardous substance transportation emergencies; payment for emergency medical services

§1133.15. Hazardous substance transportation emergencies; payment for emergency medical services

The person or entity who in the course of transporting hazardous substances or materials causes or contributes to a discharge of a hazardous substance or material that causes an emergency condition shall be obligated to pay the reasonable costs of any emergency medical services provider whose presence or service, including standby, is requested at such hazardous substance emergency by any person authorized by the Department of Public Safety and Corrections or the Department of Environmental Quality to respond to a hazardous substance transportation emergency. Nothing is this Section shall affect the rights of any party to recover under any other provision of law.

Acts 1999, No. 209, §1; Redesignated from R.S. 40:1234.1 by HCR 84 of 2015 R.S.



RS 40:1134 - Repealed by Acts 1990, No. 281, 1.

§1134. Repealed by Acts 1990, No. 281, §1.



RS 40:1135 - Repealed by Acts 1990, No. 281, 1.

§1135. Repealed by Acts 1990, No. 281, §1.



RS 40:1135.1 - Qualifications to operate ambulances; equipment; penalty

PART III. EMERGENCY MEDICAL TRANSPORTATION

§1135.1. Qualifications to operate ambulances; equipment; penalty

A.(1) No person or individual shall conduct, maintain, or operate an ambulance on any street, alley, or public way or place in the state unless the ambulance is staffed with a minimum of two persons, one of whom shall be a licensed emergency medical technician.

(2)(a) No person or individual shall provide services in any capacity on any ambulance unless he is a licensed emergency medical responder, a licensed emergency medical technician, a licensed advance emergency medical technician, a licensed paramedic, a licensed respiratory therapist, a licensed nurse practitioner, a licensed physician assistant, a licensed occupational therapist, a licensed registered or practical nurse, or a physician.

(b) Except as provided in R.S. 40:1135.3(A) of this Part, no individual shall transport any ill or injured person on a stretcher in a vehicle that is not staffed, equipped, insured, and licensed as an ambulance under this Part.

(c) No individual shall provide services in any capacity on any ambulance without holding an American Heart Association Health Care Provider, or American Red Cross Professional Rescuer, or the equivalent cardio-pulmonary resuscitation certification that has been approved by the Louisiana Department of Health.

(d) No individual shall transport any ill or injured person by ambulance unless the sick or injured person is attended by a licensed emergency medical technician, a licensed advance emergency medical technician, a licensed paramedic, a registered nurse, or a physician in the patient compartment.

(3)(a) The Louisiana Department of Health shall promulgate rules and regulations establishing a list of required medical and safety equipment which shall be carried as part of the regular equipment of every ambulance. No person shall conduct, maintain, or operate an ambulance which does not carry with it, in fully operational condition, all of the equipment included in the list, which shall be consistent with the scope of practice for emergency medical technicians established in R.S. 40:1133.14.

(b) After its initial establishment, the list shall be subject to review after four years and at any time thereafter. The list shall not be changed more often than once every four years. However, nothing in this Paragraph shall prohibit the department from supplementing the list with state-of-the-art, newly developed devices, equipment, or medications that may be carried in lieu of other items on the list.

(4) Repealed by Acts 2013, No. 184, §2(B).

(5) Nothing herein shall prohibit the transportation of an injured or ill person in an ambulance or industrial ambulance staffed by persons with less than the required qualifications in an emergency situation where there is no reasonable expectation of the prompt response by an ambulance staffed by persons with the required qualifications.

(6) Nothing herein shall prohibit a firefighter, law enforcement officer, or good Samaritan from assisting an ambulance at the scene of an emergency or while transporting a patient to a medical facility at the request of the emergency medical technician.

(7) Nothing herein shall prohibit an individual without the required qualifications from riding in an ambulance for the purpose of training, observation, or continuing education.

B.(1) Repealed by Acts 2001, No. 625, §2.

(2) Nothing in this Part shall be construed to prohibit the transportation of an injured or ill individual in an invalid coach in an emergency situation where there is no reasonable expectation of the prompt response of an ambulance or industrial ambulance.

C. The department shall conduct or may authorize another public agency to conduct an inspection of any ambulance service provider or invalid coach provider and to report any violation to the appropriate district attorney's office.

D.(1) The provisions of this Section shall not apply:

(a) To ambulances operated by a federal agency of the United States government.

(b) Repealed by Acts 2001, No. 625, §2.

(c) To ambulances which are rendering assistance to licensed ambulances in the case of a major disaster, be it natural or manmade, in which the licensed ambulances are insufficient or otherwise not capable of coping.

(d) Repealed by Acts 2001, No. 625, §2.

(e) To ambulances which are operated from a location outside of the state to transport patients from a location outside of the state to a location inside the state or to transport patients from a medical facility inside to a point outside the state, but no such ambulance shall transport any patient point to point within the state except in the case of disaster as outlined in this Part.

(2) This provision shall not apply to individuals who are employed to function on licensed air ambulances solely to act as pilots.

(3) The provisions of this Section shall not apply to industrial ambulances providing transportation to employees who become sick or injured during the course of their employment from a job site to the nearest appropriate medical facility.

E. The provisions of this Section shall apply to all parishes or municipalities except those electing not to comply as expressed to the department in a written resolution by the governing body of such parish or municipality. If any parish or municipality elects to be excluded from this Section, it may later elect to be included by resolution. The election of any parish to be included or excluded from this Section shall in no way affect the election of any municipality to be included or excluded.

F. Whoever violates this Section shall be guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars or imprisoned for not more than thirty days or both. The penalty prescribed by this Section shall be doubled for any subsequent offense.

Acts 1977, No. 626, §2. Amended by Acts 1978, No. 469, §1; Acts 1986, No. 632, §1; Acts 1987, No. 480, §1, eff. July 9, 1987; Acts 1997, No. 913, §2; Acts 1997, No. 982, §1, eff. July 10, 1997; Acts 2001, No. 625, §§1 and 2; Acts 2003, No. 751, §1, eff. June 27, 2003; Acts 2012, No. 789, §2, eff. June 13, 2012; Acts 2013, No. 184, §2(A) and (B); Redesignated from R.S. 40:1235 by HCR 84 of 2015 R.S.



RS 40:1135.2 - Qualifications to operate emergency medical response vehicles; vehicle requirements; equipment; penalties

§1135.2. Qualifications to operate emergency medical response vehicles; vehicle requirements; equipment; penalties

A.(1) No person shall conduct, maintain, or operate an emergency medical response vehicle as an emergency vehicle on any street, alley, or public way or place in the state unless the vehicle is staffed with at least one individual who is a licensed emergency medical responder.

(2) No person shall provide services in any capacity on an emergency medical response vehicle unless he is at least a licensed emergency medical responder, or a holder of a certificate of licensure as a registered nurse or licensed practical nurse, or is a physician or surgeon licensed to practice medicine by the Louisiana State Board of Medical Examiners, a licensed respiratory therapist, a licensed nurse practitioner, a licensed physician assistant, or a licensed occupational therapist. No person shall provide services in any capacity on these vehicles without holding an American Heart Association Health Care Provider, or American Red Cross Professional Rescuer, or the equivalent cardio-pulmonary resuscitation certification that has been approved by the Louisiana Department of Health.

B. No person shall conduct, maintain, or operate an emergency medical response vehicle as an emergency vehicle which:

(1) Does not carry with it as part of its regular equipment the list of equipment for emergency medical response vehicles as prescribed in rules and regulations promulgated by the Louisiana Department of Health. This list shall be based upon the recommendations of the American College of Surgeons as provided in R.S. 40:1135.1(A)(3). The list shall be consistent with the scope of practice for emergency medical technicians established in R.S. 40:1133.14. After initial promulgation, such list shall be subject to review after four years and anytime thereafter. The list shall not be changed more often than once every four years. However, nothing shall preclude the Louisiana Department of Health from supplementing the list with state of the art, newly developed devices, equipment, or medications that may be carried in lieu of other items on the list of equipment.

(2) Is not marked with the company name or logo on both sides and the rear and does not have fully visible and audible warning signals in accordance with rules and regulations promulgated by the Louisiana Department of Health.

(3) Does not meet the minimum motor vehicle safety standards as prescribed in the rules and regulations promulgated pursuant to the Motor Vehicle Inspection Act, R.S. 32:1302 et seq.

(4) Is not insured in accordance with the provisions of R.S. 40:1135.9.

(5) Is not owned or leased by the certified ambulance service operating the vehicle.

C.(1) The Louisiana Department of Health or its designee shall be empowered to conduct inspections of emergency medical response vehicles. The department shall certify such vehicles and shall have the authority to deny, probate, suspend, or revoke certifications. The department shall also have the authority to report any violations to the appropriate district attorney's office.

(2) Certification issued by the Louisiana Department of Health shall serve as authorization of the ambulance service to operate the emergency medical response vehicle pursuant to the provisions of this Section.

D. Whoever violates the provisions of this Section shall be guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars or imprisoned for not more than thirty days, or both. The penalty prescribed by this Subsection shall be doubled for any subsequent offense.

Acts 1997, No. 297, §2; Acts 2012, No. 789, §2, eff. June 13, 2012; Acts 2013, No. 184, §2(A); Redesignated from R.S. 40:1235.1 by HCR 84 of 2015 R.S.



RS 40:1135.3 - Ambulance providers; licensure

§1135.3. Ambulance providers; licensure

A. No person, firm, corporation, association, or government entity shall conduct, manage, operate, or maintain an ambulance service in Louisiana without a valid current license from the department, except that no license shall be required for any hospital that operates a vehicle solely for the purpose of moving its own patients between parts of its own campus, provided that all of the following conditions are met:

(1) The parts of the hospital's campus are not more than ten miles apart. For the purposes of this Section, "campus" means the grounds and facilities of any licensed hospital operating under the same provider number.

(2) At the time of transport, the patient is attended by at least two individuals who are an emergency medical technician, a licensed practical or registered nurse, or a physician.

(3) The vehicle utilized by the hospital for transport contains the same equipment as is required for a licensed ambulance and successfully completes an inspection by the department to determine that it is in a safe and working order.

B. The application for such license shall be submitted to the department on forms provided for that purpose. The application shall provide documentation that the applicant meets the appropriate requirements for an ambulance provider as specified by regulations promulgated by the department under the Administrative Procedure Act.

C. An applicant seeking licensure as an ambulance provider shall:

(1) Submit a completed application to the department on such forms and including such information and supporting documentation as required by the department. Such information shall include:

(a) A notarized certificate of insurance verifying that the provider has the legally mandated insurance coverage.

(b) Proof that the provider has a medical director and that such director is a physician licensed to practice medicine by the Louisiana State Board of Medical Examiners.

(c) All medical protocols signed by the physician-medical director with their prescribed approvals by the parish or component medical society.

(d) Copies of personnel certifications. However, the department may provide for inspection and review of these certifications at an applicant's offices by prior agreement between the applicant and the department.

(e) For those providers providing advanced life support, verification that the provider possesses a Louisiana Controlled Substance License and a United States Drug Enforcement Administration Controlled Substance Registration.

(2) Submit to a background investigation which includes but is not limited to fingerprinting and a criminal history check by the Department of Public Safety and Corrections, office of state police.

(3) Successfully complete an inspection by the department which includes the following:

(a) An inspection of all vehicles to determine that they are in safe and working order and that they are equipped with all of the prescribed medical equipment as required by this Section and R.S. 40:1135.1 and 1135.2. What is safe and working order shall be determined pursuant to provisions of Title 32 of the Louisiana Revised Statutes of 1950 and the Louisiana Motor Vehicle Inspection Manual in addition to the provisions of this Section and R.S. 40:1135.1 and 1135.2. Each vehicle successfully completing the inspection shall receive a permit authorizing it to be operated as part of the applicant's service.

(b) An inspection of all personnel certifications to verify that they meet the requirements of law.

(c) Inspection and, when deemed necessary by the department, verification of the information provided as required by Paragraph (1) of this Subsection and that such information remains current.

(d) Verification that the provider has complied with all applicable federal, state, and local statutes, rules, and regulations, and that the provider has obtained all necessary and applicable licenses, permits, and certifications, including certificates of need or certificates of public convenience and necessity.

(e) For those providers providing advanced life support, verification that the provider possesses a Louisiana Controlled Substance License and a United States Drug Enforcement Administration Controlled Substance Registration.

D. If an applicant's background investigation indicates that the applicant has a felony conviction or has had any license pertaining to the provision of emergency medical services revoked in another jurisdiction, then the license may be denied.

E. In order to renew an ambulance provider license, the applicant shall:

(1) Submit a renewal application to the department not more than thirty days prior to expiration of the license.

(2) Provide any required documentation.

(3) Successfully complete a review of any required documentation and any inspection or verification of any documentation of any vehicle as deemed appropriate by the department.

F. Intentional falsification of material information provided pursuant to this Section shall be grounds for immediate revocation of any license granted pursuant to this Section.

G. Failure to comply with any of the provisions of this Section shall constitute grounds for probation or license suspension or revocation in accordance with rules and regulations established pursuant to the Administrative Procedure Act.

H. Any person whose license has been revoked, suspended, or denied by the department shall have the right to have the proceedings of the department reviewed by a court of competent jurisdiction, provided that such appeal is made within thirty days after the notice of the decision of the department. If an appeal is granted, the decision of the department shall not be implemented until a decision affirming the department decision is rendered on judicial review. The department's decision shall remain in force until an appeal is granted unless the court orders a stay. Judicial review shall be by trial de novo.

I. Any entity currently certified to provide ambulance services in Louisiana shall not be required to be licensed by the state in order to maintain certification for a period of one year after July 15, 1999, in order to continue providing such services.

Acts 1999, No. 1113, §1; Acts 2001, No. 517, §1; Acts 2001, No. 1032, §14; Acts 2003, No. 751, §1, eff. June 27, 2003; Acts 2006, No. 450, §1; Redesignated from R.S. 40:1235.2 by HCR 84 of 2015 R.S.



RS 40:1135.4 - Ambulance services; fees

§1135.4. Ambulance services; fees

Any person, partnership, corporation, unincorporated association, or other legal entity currently operating or planning to operate an ambulance service shall pay the following fees to the department, as applicable:

(1) An initial licensing fee of one hundred fifty dollars, to be submitted with the initial application for a license.

(2) An annual license renewal fee of one hundred dollars, to be submitted with each annual application for renewal of a license.

(3) A delinquent fee of one hundred dollars for failure to timely pay an annual license renewal fee. Such delinquent fee shall be assessed and shall become due and payable at 12:01 a.m. on the thirty-sixth day following the date of the invoice by which the department bills the applicant or licensee for the annual license renewal fee.

(4) A vehicle inspection fee of seventy-five dollars for each ambulance or emergency medical response vehicle, which shall be submitted with the initial application for a license, with each annual application for renewal of a license, and with each application for a permit for a vehicle added to service by the applicant.

(5) A delinquent fee of one hundred dollars for each ambulance and emergency medical response vehicle, for failure to timely pay a vehicle inspection fee. Such delinquent fee shall be assessed and shall become due and payable at 12:01 a.m. on the thirty-sixth day following the date of the invoice by which the department bills the applicant or licensee for the vehicle inspection fee.

(6) A change of address fee of ten dollars for each change of address.

(7) A duplicate license fee of ten dollars for each duplicate license.

Acts 1999, No. 1113, §1; Redesignated from R.S. 40:1235.3 by HCR 84 of 2015 R.S.



RS 40:1135.5 - Ambulance services; violations; penalties; fines; notices; hearings; appeals

§1135.5. Ambulance services; violations; penalties; fines; notices; hearings; appeals

A. The opening or operation of an ambulance service without a current license therefor shall be a misdemeanor, punishable upon conviction by a fine of not less than one thousand dollars and not more than five thousand dollars. Each day's violation shall constitute a separate offense.

B.(1) Any person or entity violating the provisions of this Chapter when such violation poses a threat to the health, safety, rights, or welfare of a patient or client may be liable to civil fines and other penalties, to be assessed by the department, in addition to any criminal action which may be brought under other applicable laws. The department shall adopt rules, in accordance with the Administrative Procedure Act, which define specific classifications of violations, articulate factors in assessing civil fines including mitigating circumstances, and explain the treatment of continuing and repeat deficiencies.

(2) The schedule of civil fines and other penalties by class of violation is as follows:

(a) Class A violations: If an ambulance or emergency medical response vehicle is found to have been operated in violation of any of the requirements of this Chapter concerning the number or qualifications of personnel, the ambulance or emergency medical response vehicle shall be immediately taken out of service until it meets those requirements, and the ambulance service operating it shall be subject to a civil fine of not more than five hundred dollars for the first violation and not more than one thousand dollars per day for each repeat violation.

(b) Class B violations: If an ambulance service is found to have been operating in violation of any of the requirements of this Chapter concerning insurance coverage, its license shall be immediately suspended until it meets those requirements, and it shall be subject to a civil fine of not more than five hundred dollars for the first violation and not more than one thousand dollars per day for each repeat violation.

(c) Class C violations: If an ambulance or emergency medical response vehicle is found to have been operated without undergoing any inspection required under the provisions of this Chapter, the ambulance or emergency medical response vehicle shall be immediately taken out of service until it meets those requirements, and the ambulance service operating it shall be subject to a civil fine of not more than five hundred dollars for the first violation and not more than one thousand dollars per day for each repeat violation.

(d) Class D violations: If an ambulance or emergency medical response vehicle is found to have been operated in violation of any of the requirements of this Chapter concerning medical and safety equipment, the ambulance or emergency medical response vehicle shall be immediately taken out of service until it meets those requirements, and the ambulance service operating it shall be subject to a civil fine of not more than one hundred dollars for the first violation and not more than five hundred dollars per day for each repeat violation.

(e) Class E violations: If an ambulance or emergency medical response vehicle is found to have been operated in violation of any of the requirements of Chapter 7 of Title 32 of the Louisiana Revised Statutes of 1950, the ambulance or emergency response vehicle shall be immediately taken out of service until it meets those requirements, and the ambulance service operating it shall be subject to a civil fine of not more than one hundred dollars for the first violation and not more than five hundred dollars per day for each repeat violation.

C. The department shall adopt rules and regulations, in accordance with the Administrative Procedure Act, to provide notice to the ambulance service of any violation, of its right to an informal reconsideration process, and of the available appeal procedure, including judicial review. Such appeal shall be suspensive.

D. The ambulance service shall furnish, with an appeal, bond in the minimum amount of one and one-half times the amount of the fine imposed by the department. The bond shall provide in substance that it is furnished as security that the ambulance service will prosecute its appeal and that any judgment against it, including court costs, will be paid or satisfied from the amount furnished. The appeal shall be heard as a summary proceeding which shall be given precedence over other pending matters.

E. The department may institute all necessary civil court action to collect fines imposed and not timely appealed. No ambulance service may claim imposed fines as reimbursable costs, nor increase charges to patients or clients as a result of such fines. Interest shall begin to accrue on any fine at the current judicial rate on the day following the date on which the fine becomes due and payable.

Acts 1999, No. 1113, §1; Redesignated from R.S. 40:1235.4 by HCR 84 of 2015 R.S.



RS 40:1135.6 - Advanced emergency medical technicians

§1135.6. Advanced emergency medical technicians

In addition to the requirements of R.S. 40:1135.1, any hospital, ancillary medical facility, or ambulance service, whether public or private, may conduct a program utilizing any emergency medical services practitioner to supervise and direct the delivery of emergency medical care to the sick and injured at the scene of an emergency during transport to a hospital, while in the hospital emergency department, and until care responsibility is assumed by the regular hospital staff.

Acts 1977, No. 626, §2. Amended by Acts 1978, No. 469, §1; Acts 1997, No. 913, §2; Acts 2012, No. 789, §2, eff. June 13, 2012; Redesignated from R.S. 40:1236 by HCR 84 of 2015 R.S.



RS 40:1135.7 - Unauthorized response by commercial ambulances; penalties

§1135.7. Unauthorized response by commercial ambulances; penalties

A. No commercial ambulance shall make any emergency run based solely on information intercepted by use of a radio communication scanner or similar device except in cases where human life is threatened, unless that commercial ambulance has been specifically requested to respond to such emergency. Nothing in this Section shall be construed to prohibit service to a subscriber of a commercial ambulance service. No person certified under this Chapter or certified or licensed pursuant to any provision of Louisiana law shall operate a commercial ambulance in violation of this Section.

B. The certificate or license of any person certified under this Chapter or certified or licensed pursuant to Louisiana law who violates the provisions of this Section shall be suspended by the appropriate certification or licensing authority for not less than thirty days, nor more than six months.

C. Proceedings to enforce the provisions of this Section shall be conducted in accordance with the Administrative Procedure Act.

Acts 1987, No. 187, §1; Redesignated from R.S. 40:1236.1 by HCR 84 of 2015 R.S.



RS 40:1135.8 - Air ambulance services; licensure

§1135.8. Air ambulance services; licensure

A. No person, firm, corporation, association, or governmental entity shall conduct, manage, operate, or maintain an air ambulance service in the state without a valid current license from the department.

B. The application for such license shall be submitted to the department on forms provided for this purpose. The application shall provide documentation that the applicant meets the appropriate requirements for an air ambulance service as specified by regulations promulgated by the department in accordance with the Administrative Procedure Act.

C. An applicant seeking licensure as an air ambulance service shall:

(1) Submit a completed application to the department on such forms and including such information as specified by the department.

(2) Submit the appropriate initial license fee as provided in this Chapter.

(3) Submit to a background investigation which includes but is not limited to fingerprinting and a criminal history check by the Department of Public Safety and Corrections, office of state police.

(4) Submit to and successfully complete an inspection by the department to include the following:

(a) An inspection of all aircraft utilized as air ambulances to ensure that all required medical and safety equipment is present and operational. The medical and safety equipment shall conform to local protocol as established by the medical director of the air ambulance service. The list of required medical and safety equipment shall be established under rules promulgated by the department and shall be based upon the recommendations of an advisory committee to be composed of the following persons:

(i) The medical director of the department.

(ii) The director of the bureau.

(iii) One representative of the health standards section of the department's office of the secretary, bureau of health services financing.

(iv) One representative of the Governor's Emergency Medical Services for Children Advisory Council.

(v) One representative of the Department of Transportation and Development, office of engineering, aviation section.

(vi) One representative of each air ambulance service certified or licensed in accordance with this Chapter.

(b) Verification that all aircraft meet the appropriate Federal Aviation Administration requirements.

(c) Review of certifications of all personnel to ensure that they meet all Federal Aviation Administration requirements and local pilot and medical personnel staffing protocols.

(d) Verification that the applicant is in receipt of an original notarized certificate of insurance for the following coverage:

(i) Five hundred thousand dollars of aircraft liability insurance.

(ii) Five hundred thousand dollars of medical malpractice insurance or proof of participation in the Patient's Compensation Fund.

(iii) Five hundred thousand dollars of commercial general liability insurance.

(e) Verification that the service has a medical director and that such director is a physician licensed to practice medicine by the Louisiana State Board of Medical Examiners.

(f) A review of medical protocols signed by the physician medical director of the air ambulance service, accompanied by the necessary approvals of the parish or component medical society in the service's parish of domicile.

(g) Verification that the service has complied with all applicable federal, state, and local statutes, rules, and regulations, and that the service has obtained all necessary and applicable licenses, permits, and certifications, including certificates of need or certificates of public convenience and necessity.

(5) Certify that all aircraft and crew members meet applicable Federal Aviation Administration regulations.

(6) Specify if the service uses either fixed-wing or rotary-winged aircraft, or both.

D. If a service provides interhospital air transport, air transport from hospital to another facility, air transport from hospital to home, or similar air transport, the service must certify that a medical director is employed to advise the service on the appropriate staffing, equipment, and supplies to be used for the transport of patients aboard an air ambulance.

E. In order to renew a license for an air ambulance service, the applicant shall:

(1) Submit a renewal application to the department not more than ninety days before the expiration of the license.

(2) Submit the appropriate fee as provided herein in Subsection B.

(3) Provide documentation that current standards for issuance of a license are met.

(4) Successfully complete a review of any required documentation and any inspection or verification of any documentation of any airplane deemed appropriate by the department.

F. Intentional falsification of information provided pursuant to this Section or failure to comply with any provisions hereof shall be grounds for immediate revocation of any license granted pursuant to this Section.

G.(1) Nothing in this Section shall be construed to prohibit, limit, or regulate random mercy flights made by a person or corporation in privately or publicly owned aircraft who may on occasion transport individuals who may need medical attention during transport, or human organs, intended for transplantation, including but not limited to the heart, lungs, kidneys, liver, and other soft tissue and bones, on either a not-for-profit basis or gratuitously.

(2) Failure to comply with any of the provisions of this Section shall constitute grounds for probation, suspension, revocation of license, or other administrative sanction in accordance with rules and regulations established by the department.

(3) Any person whose license has been revoked, suspended, or denied by the department shall have the right to have the proceedings of the department reviewed by a court of competent jurisdiction, provided that such appeal is made within thirty days after the notice of the decision of the department. If an appeal is granted, the decision of the department shall not be implemented until a decision affirming the department decision is rendered on judicial review. The department's decision shall remain in force until an appeal is granted unless the court orders a stay. Judicial review shall be by trial de novo.

H. Any entity currently certified to provide ambulance service in Louisiana shall not be required to be licensed by the state in order to maintain certification for a period of one year after July 15, 1999, in order to continue providing such services.

Acts 1988, No. 982, §1; Acts 1999, No. 1114, §1; Acts 2001, No. 517, §1; Acts 2006, 1st Ex. Sess., No. 6, §4; Acts 2012, No. 753, §6; Redesignated from R.S. 40:1236.2 by HCR 84 of 2015 R.S.



RS 40:1135.9 - Required insurance coverage

§1135.9. Required insurance coverage

A. Notwithstanding the provisions of R.S. 33:4791 and 4791.1, each ambulance provider, as defined in this Section, shall continuously have in effect the following minimum amounts of insurance:

(1) Medical malpractice liability insurance in the amount of five hundred thousand dollars.

(2) Automobile liability insurance in the amount of five hundred thousand dollars in combined single limits and five hundred thousand dollars in the aggregate.

(3) General liability insurance in the amount of five hundred thousand dollars per occurrence and five hundred thousand dollars in the aggregate.

(4) Repealed by Acts 1999, No. 1113, §2.

B. Each ambulance provider shall submit a certificate of insurance issued by its insurance carrier to the Louisiana Department of Health as proof of the minimum insurance coverage required by this Section. Each ambulance provider shall also be required to notify the department in writing at least thirty days prior to any material change in or cancellation of such coverage.

C. For purposes of this Section, "ambulance provider" shall mean any entity owning, controlling, or operating any business or service which, as a substantial portion of its business, furnishes, operates, conducts, maintains, advertises, engages in, proposes to engage in, or professes to engage in the business or service of transporting persons who may need medical attention during transport. However, "ambulance provider" shall not include:

(1) Agencies of the federal government;

(2) Volunteer nonprofit organizations or municipal nonprofit organizations operating invalid coaches, as defined in R.S. 40:1131(7);

(3) Entities rendering assistance to licensed ambulances in the case of a major disaster;

(4) Licensed hospitals providing nonemergency, noncritical interhospital transfer and patient transportation for diagnostic and therapeutic purposes when such transportation originates at a licensed hospital;

(5) Entities operating ambulances from a location outside of the state to transport patients from a location outside of the state to a location inside the state or to transport patients from a medical facility inside to a point outside of the state; or

(6) Entities providing transportation to employees who become sick or injured during the course of their employment from a job site to the nearest appropriate medical facility.

Acts 1990, No. 442, §1; Acts 1992, No. 678, §1; Acts 1999, No. 1113, §2; Redesignated from R.S. 40:1236.4 by HCR 84 of 2015 R.S.



RS 40:1135.10 - Emergency medical technician fund

§1135.10. Emergency medical technician fund

A. There is hereby established a special fund in the state treasury to be known as the Emergency Medical Technician Fund, hereafter referred to as "fund", which shall consist of monies generated by the fees collected from the purchase of prestige license plates for certified emergency medical technicians as provided in R.S. 47:463.47. In addition, the legislature may make annual appropriations to the fund for the purposes set forth in this Section.

B. All monies collected pursuant to R.S. 47:463.47 shall be deposited in the Bond Security and Redemption Fund as required by Article VII, Section 9(B) of the Constitution of Louisiana and thereafter shall be credited to the fund.

C. The monies in the fund shall be appropriated to the Louisiana Department of Health solely for purchasing equipment for the testing of applicants for certification as an emergency medical technician and to cover other testing-related costs. All unexpended and unencumbered monies remaining in the fund at the close of each fiscal year shall remain in the fund. Monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund. All interest earned from the investment of monies in the fund shall be deposited and remain to the credit of the fund.

Acts 1997, No. 1131, §1, eff. July 14, 1997; Redesignated from R.S. 40:1236.5 by HCR 84 of 2015 R.S.



RS 40:1135.11 - Air ambulance services; fees

§1135.11. Air ambulance services; fees

Any person, partnership, corporation, unincorporated association, or other legal entity, currently operating or planning to operate an air ambulance service shall pay the following fees to the department, as applicable:

(1) An initial licensing fee of one hundred fifty dollars, which shall be submitted with the initial application for a license.

(2) An annual license renewal fee of one hundred dollars, which shall be submitted with each annual application for renewal of a license.

(3) A delinquent fee of one hundred dollars for failure to timely pay an annual license renewal fee. Such delinquent fee shall be assessed and shall become due and payable at 12:01 a.m. on the thirty-sixth day following the date of the invoice by which the department bills the applicant or licensee for the annual license renewal fee.

(4) An aircraft inspection fee of seventy-five dollars for each aircraft, which shall be submitted with the initial application for a license, with each annual application for renewal of a license, and with each application for a permit for an aircraft added to the service by the applicant.

(5) A delinquent fee of twenty-five dollars for each aircraft for failure to timely pay an aircraft inspection fee. Such delinquent fee shall be assessed and shall become due and payable at 12:01 a.m. on the thirty-sixth day following the date of the invoice by which the department bills the applicant or licensee for the aircraft inspection fee.

(6) A change of address fee of ten dollars for each change of address.

(7) A duplicate license fee of ten dollars for each duplicate license.

Acts 1999, No. 1114, §1; Redesignated from R.S. 40:1236.6 by HCR 84 of 2015 R.S.



RS 40:1135.12 - Air ambulance services; violations; penalties; fines; notice; hearings; appeal

§1135.12. Air ambulance services; violations; penalties; fines; notice; hearings; appeal

A. The opening or operation of an air ambulance service without a current license therefor shall be a misdemeanor, punishable upon conviction by a fine of not less than one thousand dollars and not more than five thousand dollars, and each day's violation shall constitute a separate offense.

B.(1) Any person or entity violating the provisions of this Chapter when such violation poses a threat to the health, safety, rights, or welfare of a patient or client may be liable to civil fines and other penalties, to be assessed by the department, in addition to any criminal action which may be brought under other applicable laws. The department shall adopt rules in accordance with the Administrative Procedure Act which define specific classifications of violations, articulate factors in assessing civil fines including mitigating circumstances, and explain the treatment of continuing and repeat deficiencies.

(2) The schedule of civil fines and other penalties by class of violation is as follows:

(a) Class A Violations: If an air ambulance is found to have been operated in violation of any of the requirements of this Chapter concerning the number or qualifications of personnel, the air ambulance shall be immediately taken out of service until it meets those requirements, and the air ambulance service operating it shall be subject to a civil fine of not more than five hundred dollars for the first violation and not more than one thousand dollars per day for each repeat violation.

(b) Class B Violations: If an air ambulance service is found to have been operating in violation of any of the requirements of this Chapter concerning insurance coverage, its license shall be immediately suspended until it meets those requirements, and it shall be subject to a civil fine of not more than five hundred dollars for the first violation and not more than one thousand dollars per day for each repeat violation.

(c) Class C Violations: If an air ambulance is found to have been operated without undergoing any inspection required under the provisions of this Chapter, the air ambulance shall be immediately taken out of service until it meets those requirements, and the air ambulance service operating it shall be subject to a civil fine of not more than five hundred dollars for the first violation and not more than one thousand dollars per day for each repeat violation.

(d) Class D Violations: If an air ambulance is found to have been operated in violation of any of the requirements of this Chapter concerning medical and safety equipment, the air ambulance shall be immediately taken out of service until it meets those requirements, and the air ambulance service operating it shall be subject to a civil fine of not more than one hundred dollars for the first violation and not more than five hundred dollars per day for each repeat violation.

C. The department shall adopt rules and regulations in accordance with the Administrative Procedure Act to provide notice to the air ambulance service of any violation, of its right to an informal reconsideration process, and of the available appeal procedure, including judicial review. Such appeal shall be suspensive.

D. The air ambulance service shall furnish, with an appeal, bond in the minimum amount of one and one-half times the amount of the fine imposed by the department. The bond shall provide in substance that it is furnished as security that the air ambulance service will prosecute its appeal and that any judgment against it, including court costs, will be paid or satisfied from the amount furnished. The appeal shall be heard as a summary proceeding which shall be given precedence over other pending matters.

E. The department may institute all necessary civil court action to collect fines imposed and not timely appealed. No air ambulance service may claim imposed fines as reimbursable costs, nor increase charges to patients and clients as a result of such fines. Interest shall begin to accrue on any fine at the current judicial rate on the day following the date on which the fine becomes due and payable.

Acts 1999, No. 1114, §1; Redesignated from R.S. 40:1236.7 by HCR 84 of 2015 R.S.



RS 40:1135.13 - Ambulance Transport Alternatives Task Force; pilot program; rules and regulations

§1135.13. Ambulance Transport Alternatives Task Force; pilot program; rules and regulations

A. Within the Louisiana Department of Health there is hereby created the Ambulance Transport Alternatives Task Force, hereafter referred to as "task force". The task force shall be charged with advising the secretary of the department on its recommendation regarding the development and implementation of a pilot program for ambulance transport alternatives in the parish of East Baton Rouge. Implementation of the pilot program shall be contingent on available and appropriate funding and reimbursement rates from federal, state, and commercial payors. The task force shall provide technical assistance, as required by the department, on application to the Centers for Medicare and Medicaid Services for an innovation grant award or any other grant, waiver, or federal or state funding opportunity to support implementation and sustainment of this Section. The task force shall further establish a data collection system to assess the progress and success of the pilot program and make recommendations to the department on statewide implementation of an ambulance transport alternatives program.

B. The task force shall be composed of the following fourteen members:

(1) One member appointed by the chairman of the Senate Committee on Health and Welfare.

(2) One member appointed by the chairman of the House Committee on Health and Welfare.

(3) The secretary of the Louisiana Department of Health, or his designee.

(4) The executive director of the Louisiana Emergency Response Network, or his designee.

(5) The executive director of the Louisiana Ambulance Alliance, or his designee.

(6) The executive director of the bureau of emergency medical services, or his designee.

(7) Two members representing ambulance service providers.

(8) The administrator of the East Baton Rouge Parish Department of Emergency Medical Services, or his designee.

(9) Two members appointed by the mayor-president of East Baton Rouge Parish.

(10) The executive director of the Capital Area Human Services District, or his designee.

(11) One member representing a hospital in East Baton Rouge Parish appointed by the Louisiana Hospital Association.

(12) One member who shall be an emergency room physician appointed by the Louisiana Chapter of the American College of Emergency Physicians.

C. The task force shall convene for its first meeting to be held at the Louisiana Department of Health headquarters in Baton Rouge no later than October 1, 2016. At the first meeting the members shall elect a chairman and vice chairman and other officers as they deem appropriate. The task force shall establish a regular meeting schedule and after the first meeting, may meet at such times and places as determined by the task force members. Meetings shall be held at the call of the chairman or at the call of a quorum of members upon not less than seven days' notice. A majority of the members of the task force shall constitute a quorum. A quorum shall be present to transact any business. The members of the task force shall not be compensated for their services on the task force but may seek travel reimbursement from their respective agencies under their respective guidelines. Meetings of the task force shall be subject to laws regarding open meetings, and records of the task force shall be subject to laws regarding public records.

D. The task force shall study and evaluate all data available to carry out its duties in anticipation of the pilot program being implemented when fully funded. The task force shall evaluate and make recommendations on all matters within their jurisdiction, including but not limited to:

(1) Options for alternative transportation destinations when a patient dials 9-1-1 with a non-life-threatening, non-emergent, low acuity medical condition that does not meet the definition of emergency medical condition as defined in R.S. 22:1821(D)(2)(g)(i).

(2) Appropriate medical director oversight and additional training for paramedics, emergency medical technicians, or other personnel on specific protocols for low acuity, intoxicated, and psychiatric patients, including the addition of data fields in electronic medical records systems and a rigorous quality assurance and quality improvement process.

(3) Methods for early destination evaluation and advanced assessment to determine if a 9-1-1 patient could be safely treated at an alternative medical facility, such as an urgent care clinic, community clinic, medical group office, detoxification center, mental health hospital, or other appropriate health care facility.

(4) Methods for an advanced assessment to confirm that no priority symptoms exist that require treatments that can be performed only in an emergency department.

(5) Process for explaining to a patient that his medical condition may be appropriately treated at an alterative care location when the patient meets the criteria for transport to an alternative destination, including an explanation of factors such as insurance accepted, facility hours, facility capability and capacity, and the nearest appropriate location with consideration that patient choice and consent shall be the final determinant.

E. The task force is authorized to consult with the Centers for Medicare and Medicaid Services and other states that have pilot programs or statewide programs for ambulance transport alternatives to determine best practices.

F. The task force shall submit semiannual updates to the Senate and House committees on health and welfare on progress towards development of the pilot program and securing of funds for implementation of the pilot program. The first semiannual report shall be due six months after the task force convenes and subsequent reports shall be due on each October first and each April first.

G. The task force shall continue to meet until such time as either of the provisions of this Subsection is met:

(1) The task force has thoroughly assessed the issue and makes a recommendation to the legislature that a pilot program in East Baton Rouge Parish is not recommended. The task force shall notify the legislature in writing and shall include the specific reasons why the task force believes that the pilot program is not recommended. The Senate and House committees on health and welfare may jointly or separately convene a hearing within sixty days of receipt of the recommendation from the task force to review the recommendation. The committees may ask the task force for additional information or ask the task force to further study the issue. If the committees take no action, the task force shall dissolve within ninety days of giving notice to the legislature of the recommendation provided in this Paragraph.

(2) The pilot project in East Baton Rouge Parish is complete and a recommendation has been made to the legislature regarding statewide implementation. The task force shall notify the legislature in writing and shall include the specific reasons why the task force believes that statewide implementation is or is not recommended. The Senate and House committees on health and welfare may jointly or separately convene a hearing within sixty days of receipt of the recommendation from the task force to review the recommendation of the task force. The committees may ask the task force for additional information or ask the task force to further study the issue. If the committees take no action, the task force shall dissolve within ninety days of giving notice to the legislature of the recommendation provided in this Paragraph.

H. If recommended by the task force, continuation of the pilot program in East Baton Rouge Parish or statewide implementation under the provisions of this Section shall be dependent upon the availability and receipt of all funding necessary to fully implement and sustain the program. The program shall cease if funding necessary to fully implement and sustain the program is not available until such time as replacement funds are available or if any of the following occur:

(1) The legislature does not appropriate funds to replace any lost funding.

(2) State, federal, and commercial payors fail to provide reimbursement for ambulance transport alternatives as established in this Section.

(3) A majority of the transportation providers participating in the program provide data showing negative outcomes to both the provider and the patients they serve as a result of participating in the program. Negative outcomes to the provider shall include any increased liability and insurance costs which are not offset by increased revenue or protection provided by statute solely based on transport to an alternative destination.

I. Based upon the recommendation of the task force, the secretary of the Louisiana Department of Health shall promulgate the necessary rules and regulations to implement the provisions of this Section in accordance with the Administrative Procedure Act. Such rules and regulations shall include provisions for the health and safety of the patients transported to alternative destinations as well as the reimbursement methodology to cover alternative destination transport by a ground ambulance service provider to ensure that reimbursement rates are reasonable, adequate and coverage is available by the patient's payor source.

Acts 2016, No. 493, §1, eff. June 13, 2016.



RS 40:1136 - Repealed by Acts 1990, No. 281, 1.

§1136. Repealed by Acts 1990, No. 281, §1.



RS 40:1137 - Repealed by Acts 1990, No. 281, 1.

§1137. Repealed by Acts 1990, No. 281, §1.



RS 40:1137.1 - Legislative findings

PART IV. AUTOMATED EXTERNAL DEFIBRILLATORS

§1137.1. Legislative findings

A. The Legislature of Louisiana finds that each year more than three hundred fifty thousand Americans die from out-of-hospital sudden cardiac arrest. More than ninety-five percent of these Americans die, in many cases because a lifesaving defibrillator did not arrive at the scene of the emergency in time.

B. The American Heart Association estimates that more than twenty thousand deaths may be prevented each year if defibrillators were more widely available to designated responders.

C. Many communities throughout the state and nation have invested in 911 emergency response systems, emergency personnel, and ambulance vehicles. However, many of these communities do not have enough defibrillators in their community.

D. It is therefore the intent of the legislature to encourage greater acquisition, deployment, and use of automated external defibrillators in communities throughout the state.

Acts 1999, No. 825, §1; Redesignated from R.S. 40:1236.11 by HCR 84 of 2015 R.S.



RS 40:1137.2 - Definitions

§1137.2. Definitions

As used in this Part "automated external defibrillator" and "AED" mean a medical device heart monitor and defibrillator that:

(1) Has received approval of its pre-market notification filed pursuant to 21 U.S.C. 360(k) from the United States Food and Drug Administration.

(2) Is capable of recognizing the presence or absence of ventricular fibrillation or rapid ventricular tachycardia and is capable of determining whether defibrillation should be performed.

(3) Upon determining that defibrillation should be performed, automatically charges and requests delivery of an electrical impulse to an individual's heart.

(4) Is capable of delivering the electrical impulse to an individual's heart.

Acts 1999, No. 825, §1; Redesignated from R.S. 40:1236.12 by HCR 84 of 2015 R.S.



RS 40:1137.3 - Persons in possession of AEDs; training, testing, and notification requirements; manufacturer responsibility; possession required

§1137.3. Persons in possession of AEDs; training, testing, and notification requirements; manufacturer responsibility; possession required

A. In order to ensure public health and safety, any person or entity that possesses an AED shall ensure that:

(1) The AED is maintained and tested according to the manufacturer's guidelines.

(2) A licensed physician or advanced practice registered nurse who is authorized to prescribe is involved in the possessor's program to ensure compliance with the requirements for training, emergency medical service (EMS) notification, and maintenance.

(3)(a) Expected AED users regularly, on the premises of a particular entity, such as a work site or users who carry an AED in a private security patrol vehicle, receive appropriate training in cardiopulmonary resuscitation (CPR) and in the use of an AED from any nationally recognized course in CPR and AED use.

(b) For purposes of this Paragraph, "expected AED users" shall be any person designated by the possessor to render emergency care.

(4) The emergency medical services system is activated as soon as possible when an individual renders emergency care to an individual in cardiac arrest by using an AED.

(5) Any clinical use of the AED is reported to the licensed physician or advanced practice registered nurse involved in the possessor's program.

B. Any person or entity that possesses an AED shall notify a local provider of emergency medical services, such as a 911 service, local ambulance service, or fire department of the acquisition, location, and type of AED.

C. Any manufacturer, wholesale supplier, or retailer of an AED shall notify purchasers of AEDs intended for use in the state of the requirements of this Section.

D.(1) The owner of or the entity responsible for a physical fitness facility shall keep an AED on its premises.

(2) As used in this Subsection:

(a) "Physical fitness facility" means a facility for profit or nonprofit with a membership of over fifty persons that offers physical fitness services. This term includes but is not limited to clubs, studios, health spas, weight control centers, clinics, figure salons, tanning centers, athletic or sport clubs, and YWCA and YMCA organizations.

(b) "Physical fitness services" means services for the development of physical fitness through exercise or weight control. It shall not include a business limited solely to the practice of physical therapy, as defined in R.S. 37:2401, by a therapist licensed by the Louisiana State Board of Medical Examiners, nor shall it apply to medically related services performed by a physician licensed by the Louisiana State Board of Medical Examiners in a private office, clinic, or hospital.

E.(1) Any institution of higher education that competes in intercollegiate athletics shall have an AED on its premises in its athletic department.

NOTE: Effective until January 1, 2018. See Acts 2016, No. 425, §3.

(2)(a) Each high school that participates in interscholastic athletics shall have an AED on its premises, if funding is available.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, each high school in any parish with a population of more than two hundred thousand and less than two hundred twenty-five thousand according to the latest federal decennial census shall have an AED on its premises.

NOTE: Effective January 1, 2018, per Acts 2016, No. 425, §3.

(2) Each high school shall have an AED on its premises, if funding is available, subject to appropriation. Each high school shall have the authority to accept donations of AEDs or funds to acquire AEDs.

F. The Louisiana Department of Health shall promulgate all necessary rules and regulations to implement the provisions of Subsections D and E of this Section. Such rules and regulations shall, at a minimum, provide for compliance, enforcement, and penalties.

Acts 1999, No. 825, §1; Acts 2004, No. 443, §1; Acts 2004, No. 885, §1, eff. Jan. 1, 2005; Acts 2012, No. 706, §1; Acts 2012, No. 789, §2, eff. June 13, 2012; Redesignated from R.S. 40:1236.13 by HCR 84 of 2015 R.S.; Acts 2016, No. 128, §1; Acts 2016, No. 425, §1.



RS 40:1137.4 - Limitation of liability

§1137.4. Limitation of liability

In addition to the civil immunity provided to persons rendering emergency assistance as provided by law, including R.S. 9:2793, R.S. 37:1731, 1732, and 1735, and R.S. 40:1131.2, any prescribing advanced practice registered nurse or physician who authorizes the purchase of the AED, any physician or advanced practice registered nurse involved in the possessor's program, any individual or entity which provides training in cardiopulmonary resuscitation and in the use of an AED, any purchaser of an AED, any person or entity who owns or who is responsible for the site or the private security patrol vehicle where an AED is located, and any expected user regularly on the premises or in the vehicle shall not be liable for any civil damages arising from any act or omission of acts related to the operation of or failure to operate an AED that do not amount to willful or wanton misconduct or gross negligence.

Acts 1999, No. 825, §1; Acts 2004, No. 443, §1; Acts 2010, No. 459, §2; Redesignated from R.S. 40:1236.14 by HCR 84 of 2015 R.S.



RS 40:1139.1 - Legislative findings

PART V. FIRST RESPONDER FINANCIAL STABILIZATION

AND ENHANCEMENT

§1139.1. Legislative findings

The legislature hereby finds and declares the following:

(1) Emergency medical services constitute an invaluable part of the healthcare delivery system of Louisiana and are an essential element of Louisiana's emergency preparedness system.

(2) Emergency medical services will be a key element in any healthcare reform initiative.

(3) Emergency medical services are a key component of any economic development program as they are essential to recruiting and retaining industry.

(4) The cost of funding the Medicaid program and healthcare for the poor and uninsured in the state must be carefully managed in a manner which recognizes the challenges associated with appropriate reimbursement for services under the program.

(5) Emergency medical service providers want to assure that emergency medical services are available to all residents of Louisiana.

(6) It is in the best interest of the state that there exist sufficient resources to assure the availability of emergency ambulance services to the citizens of Louisiana and the creation of a statewide ambulance service district will help to ensure this goal.

(7) The Louisiana Ambulance Alliance and the Louisiana Department of Health are interested in exploring the use of local revenues to enhance the delivery of emergency ambulance services through the use of certified public expenditures, intergovernmental transfers or other financing mechanisms that are in accordance with the applicable state and federal regulations.

Acts 2010, No. 887, §1, eff. July 2, 2010; Redesignated from R.S. 40:1236.21 by HCR 84 of 2015 R.S.



RS 40:1139.2 - Short title

§1139.2. Short title

This Part shall be known and may be cited as the "First Responder Financial Stabilization and Enhancement Act".

Acts 2010, No. 887, §1, eff. July 2, 2010; Redesignated from R.S. 40:1236.22. by HCR 84 of 2015 R.S.



RS 40:1139.3 - Statewide ambulance service district; creation

§1139.3. Statewide ambulance service district; creation

In order to provide for sufficient resources to assure the availability of emergency ambulance services to the population of Louisiana, the legislature does hereby establish a statewide ambulance service district. The boundaries of the district shall be coterminous with the boundaries of the state. The ambulance service district thus created shall constitute a body corporate in law with all powers of a corporation, shall have perpetual existence, shall have the power and right to contract obligations, to sue and be sued, and to do and perform any and all acts in its corporate capacity and its corporate name necessary and proper for the carrying out of the objects and purposes for which the ambulance service district was created. It shall have the power and authority to acquire any and all necessary equipment and buildings for the purpose of performing the objects for which it is formed and shall own all sites and physical facilities which are acquired either by donation, purchase, exchange, and otherwise in full ownership.

Acts 2010, No. 887, §1, eff. July 2, 2010; Redesignated from R.S. 40:1236.23 by HCR 84 of 2015 R.S.



RS 40:1139.4 - Object and purpose of the district

§1139.4. Object and purpose of the district

The object and purpose of the ambulance service district and the governing body created under the provisions of this Part shall be to enhance reimbursement and financial stability of ambulance providers. The Louisiana Department of Health, hereafter referred to as the "department", may submit waivers or state plan amendments to the Centers for Medicare and Medicaid Services in order to secure federal financial participation in relation to any such payments or reimbursement. Payments shall be made only in accordance with an approved waiver or state plan amendment. The department and the statewide ambulance district may enter into an agreement, in accordance with state and federal law, to develop funding methodologies in a way that is consistent with the legislative intent set forth herein. The methodology shall be created with the intent to maximize, to the fullest extent possible, the return to the providers located within the jurisdiction of the local governing body which subsidized the delivery of services. Any licensed provider of ambulance services shall be eligible to participate in the district. Participation is on a strictly voluntary basis.

Acts 2010, No. 887, §1, eff. July 2, 2010; Redesignated from R.S. 40:1236.24 by HCR 84 of 2015 R.S.



RS 40:1139.5 - Ambulance service district commission; qualifications, appointment, vacancies, removal and compensation of members

§1139.5. Ambulance service district commission; qualifications, appointment, vacancies, removal and compensation of members

A. The ambulance service district created pursuant to this Part shall be governed by the Ambulance Service District Commission, hereafter referred to as the "commission". The commission shall be composed of seven members, one member from each congressional district and the remaining member or members from the state at large, appointed by the governor, subject to confirmation by the Senate, from a list of names submitted by the Louisiana Ambulance Alliance. The nomination list submitted to the governor shall include at least three nominees from each congressional district and at least three nominees for each position to be appointed from the state at large. Members of the commission shall be citizens and qualified electors of this state. Initially, three members of the commission shall be appointed for a two-year term, and the remaining members for four-year terms. Thereafter, all members shall be appointed for four years. Any vacancy on the board caused by death, resignation, removal, or disability of a member shall be filled for the unexpired term in the same manner as the original appointment.

B. Any member of the commission whose term expires shall continue to serve on the commission until such time that a successor is appointed.

C. Any member of the commission may be removed from office for cause and his appointment rescinded by a two-thirds vote of the membership of the governing authority.

D. The commission annually shall elect one of its members chairman, and one vice-chairman. The meetings shall be held at the domicile of the district established by the commission. At least four regular meetings shall be held annually. Special meetings may be held at such times and places as shall be specified, by call of the chairman or by a simple majority of the commission.

E. A majority of the members shall constitute a quorum of the board for all purposes and functions of the board.

F. Each member of the board shall receive a certificate or commission from the governor and before beginning his term of office shall file with the secretary of state a written oath or affirmation of faithful discharge of his official duties.

G. The members of the commission and all employees of the corporation shall be subject to the Code of Governmental Ethics. They shall be considered public employees as defined by R.S. 42:1102(18) and the corporation shall be considered an agency as defined by R.S. 42:1102(2) for purposes of the Code of Governmental Ethics only. All meetings of the board shall be open and subject to the provisions of R.S. 42:11 et seq. A record of all proceedings at regular and special meetings of the board shall be kept and shall be open to public inspection, except as otherwise provided by this Title or in R.S. 42:17.

H. No member of the board shall receive a per diem or shall be reimbursed for expenses incurred when attending a meeting of the board or any of its committees or for the time spent on behalf of the board on official business.

Acts 2010, No. 887, §1, eff. July 2, 2010; Acts 2012, No. 803, §11; Redesignated from R.S. 40:1236.25 by HCR 84 of 2015 R.S.



RS 40:1139.6 - Powers and duties of the commission

§1139.6. Powers and duties of the commission

In addition to the duties defined elsewhere, the commission shall have the duty and authority:

(1) To represent the public interest in facilitating ambulance care in the state.

(2) To pursue grant funds to advance first responder services.

(3) To enter into cooperative agreements with other public and private entities.

(4) To assist ambulance providers in obtaining lowest possible cost for equipment and supplies through group purchasing.

(5) To appoint a director of the ambulance service district and to perform such other duties as may now or hereafter be required by law.

(6) To appoint the necessary standing and special committees which may be necessary to carry out the purposes of this Part.

(7) To establish rates of pay for the use of facilities provided by the district.

(8) To enter into contractual arrangements with recognized and duly constituted ambulance providers which are primarily engaged in the operation of ambulance related functions in order to enhance Medicaid funding and reimbursement, and for related matters.

(9) To designate a bank to act as agent for depositing funds.

(10) To designate rules and regulations for safekeeping of the funds acquired, collected, or loaned by or to the district, and to provide for regular audits of the accounts of the district.

Acts 2010, No. 887, §1, eff. July 2, 2010; Redesignated from R.S. 40:1236.26 by HCR 84 of 2015 R.S.



RS 40:1139.7 - Procedure for organizing the ambulance service district

§1139.7. Procedure for organizing the ambulance service district

A. At the same time as the governor appoints the initial members of the commission, the governor shall designate a time and place for the first meeting of the commission. The first meeting shall take place within sixty days from the date of the initial appointments. At the first meeting of the commission, the commission shall proceed to organize by electing a chairman and a vice-chairman.

B. It shall be the duty of the chairman to preside over the meetings of the commission and to perform such other duties as are usually required of the chairman of a corporate board. It shall be the duty of the vice-chairman to act in the absence of the chairman and in case of the disability of the chairman.

Acts 2010, No. 887, §1, eff. July 2, 2010; Redesignated from R.S. 40:1236.27 by HCR 84 of 2015 R.S.



RS 40:1139.8 - Domicile; service of process

§1139.8. Domicile; service of process

A. The domicile of the district shall be fixed by the commission and may be changed at the pleasure of the commission. All books and records of the district shall be kept at the domicile.

B. Service of process shall be made upon the director, and in his absence, upon the chairman of the commission, and in his absence or their absence, then upon the vice-chairman of the commission.

Acts 2010, No. 887, §1, eff. July 2, 2010; Redesignated from R.S. 40:1236.28 by HCR 84 of 2015 R.S.



RS 40:1139.9 - District as a political subdivision; power to incur debt and issue general bonds

§1139.9. District as a political subdivision; power to incur debt and issue general bonds

The ambulance service district is hereby declared to be a political subdivision of the state. For carrying out the purposes of the ambulance service district as provided in this Part, the district, pursuant to the provisions of the Louisiana Constitution of 1974, shall have the power to incur debt and issue general obligation bonds or revenue.

Acts 2010, No. 887, §1, eff. July 2, 2010; Redesignated from R.S. 40:1236.29 by HCR 84 of 2015 R.S.



RS 40:1139.10 - Federal and state aid

§1139.10. Federal and state aid

The ambulance service district created hereunder shall have full power to do such things and enter into any contracts and agreements with any state or federal agency or instrumentality as may be necessary to procure aids and grants to assist such districts in carrying out the purpose for which they are created.

Acts 2010, No. 887, §1, eff. July 2, 2010; Redesignated from R.S. 40:1236.30 by HCR 84 of 2015 R.S.



RS 40:1139.11 - Rules and regulations

§1139.11. Rules and regulations

The commission shall have the power, and it shall be its duty, to adopt rules and regulations, in accordance with the Administrative Procedure Act, for the proper disbursement of funds to participating providers. Such rules and regulations shall be submitted to the Senate and House committees on health and welfare and such committees shall have jurisdiction for purposes of the Administrative Procedure Act.

Acts 2010, No. 887, §1, eff. July 2, 2010; Redesignated from R.S. 40:1236.31 by HCR 84 of 2015 R.S.



RS 40:1141 - Redesignated

§1141. Redesignated to R.S. 40:1281.1 by HCR 84 of 2015 R.S.



RS 40:1142 - Redesignated

§1142. Redesignated to R.S. 40:1281.2 by HCR 84 of 2015 R.S.



RS 40:1143 - Redesignated

§1143. Redesignated to R.S. 40:1281.3 by HCR 84 of 2015 R.S.



RS 40:1144 - Redesignated

§1144. Redesignated to R.S. 40:1281.4 by HCR 84 of 2015 R.S.



RS 40:1145 - Redesignated

§1145. Redesignated to R.S. 40:1281.5 by HCR 84 of 2015 R.S.



RS 40:1146 - Redesignated

§1146. Redesignated to R.S. 40:1281.6 by HCR 84 of 2015 R.S.



RS 40:1147 - Redesignated

§1147. Redesignated to R.S. 40:1281.7 by HCR 84 of 2015 R.S.



RS 40:1148 - Redesignated

§1148. Redesignated to R.S. 40:1281.8 by HCR 84 of 2015 R.S.



RS 40:1149 - Redesignated

§1149. Redesignated to R.S. 40:1281.9 by HCR 84 of 2015 R.S.



RS 40:1150 - Redesignated

§1150. Redesignated to R.S. 40:1281.10 by HCR 84 of 2015 R.S.



RS 40:1151 - Legislative purpose, findings and intent

CHAPTER 5-D. HEALTH PROVISIONS: HEALTH CARE

SUBCHAPTER A. HEALTHCARE CONSUMERS

PART I. ADVANCE DIRECTIVES AND LIFE-

SUSTAINING PROCEDURES

SUBPART A. DECLARATIONS CONCERNING LIFE-

SUSTAINING PROCEDURES

§1151. Legislative purpose, findings and intent

A. Purpose and findings. (1) The legislature finds that all persons have the fundamental right to control the decisions relating to their own medical care, including the decision to have life-sustaining procedures withheld or withdrawn in instances where such persons are diagnosed as having a terminal and irreversible condition.

(2) The legislature further finds that the artificial prolongation of life for a person diagnosed as having a terminal and irreversible condition may cause loss of individual and personal dignity and secure only a precarious and burdensome existence while providing nothing medically necessary or beneficial to the person.

(3) In order that the rights of such persons may be respected even after they are no longer able to participate actively in decisions concerning themselves, the legislature hereby declares that the laws of the state of Louisiana shall recognize:

(a) The right of such a person to make a declaration instructing his physician to withhold or withdraw life-sustaining procedures or designating another to make the treatment decision and make such a declaration for him, in the event he is diagnosed as having a terminal and irreversible condition; and

(b) The right of certain individuals to make a declaration pursuant to which life-sustaining procedures may be withheld or withdrawn from an adult patient who is comatose, incompetent, or otherwise physically or mentally incapable of communication, or from a minor, in the event such adult patient or minor is diagnosed and certified as having a terminal and irreversible condition.

(4) In furtherance of the rights of such persons, the legislature finds and declares that nothing in this Subpart shall be construed to be the exclusive means by which life-sustaining procedures may be withheld or withdrawn, nor shall this Subpart be construed to require the application of medically inappropriate treatment or life-sustaining procedures to any patient or to interfere with medical judgment with respect to the application of medical treatment or life-sustaining procedures.

B. Intent. (1) The legislature intends that the provisions of this Subpart are permissive and voluntary. The legislature further intends that the making of a declaration pursuant to this Subpart merely illustrates a means of documenting a patient's decision relative to withholding or withdrawal of medical treatment or life-sustaining procedures.

(2) It is the intent of the legislature that nothing in this Subpart shall be construed to require the making of a declaration pursuant to this Subpart .

(3) It is the intent of the legislature that nothing in this Subpart shall be construed to be the exclusive means by which life-sustaining procedures may be withheld or withdrawn, nor shall this Subpart be construed to require the application of medically inappropriate treatment or life-sustaining procedures to any patient or to interfere with medical judgment with respect to the application of medical treatment or life-sustaining procedures.

Acts 1984, No. 382, §1; Acts 1985, No. 187, §1, eff. July 6, 1985; Redesignated from R.S. 40:1299.58.1 by HCR 84 of 2015 R.S.

NOTE: Former R.S. 40:1151 redesignated to R.S. 40:1281.11 by HCR 84 of 2015 R.S.



RS 40:1151.1 - Definitions

§1151.1. Definitions

As used in this Subpart, the following words shall have the meanings ascribed to them unless the context clearly states otherwise:

(1) "Attending physician" means the physician who has primary responsibility for the treatment and care of the patient.

(2) "Cardiopulmonary resuscitation" means those measures used to restore or support cardiac or respiratory function in the event of a cardiac or respiratory arrest.

(3) "Declarant" means a person who has executed a declaration as defined herein.

(4) "Declaration" means a witnessed document, statement, or expression voluntarily made by the declarant, authorizing the withholding or withdrawal of life-sustaining procedures, in accordance with the requirements of this Subpart. A declaration may be made in writing, orally, or by other means of nonverbal communication.

(5) "Do-not-resuscitate identification bracelet" means a standardized bracelet as described in R.S. 40:1151.2(D)(1)(b).

(6) "Health care provider" means any health maintenance organization, home health agency, hospice, hospital, or nursing facility.

(7) "Licensed emergency medical services practitioner" means a licensed emergency medical services practitioner as defined in R.S. 40:1131.

(8) "Life-sustaining procedure" means any medical procedure or intervention which, within reasonable medical judgment, would serve only to prolong the dying process for a person diagnosed as having a terminal and irreversible condition, including such procedures as the invasive administration of nutrition and hydration and the administration of cardiopulmonary resuscitation. A "life-sustaining procedure" shall not include any measure deemed necessary to provide comfort care.

(9) "Minor" means a person under eighteen years of age.

(10) "Physician" means a physician or surgeon licensed by the Louisiana State Board of Medical Examiners or by the official licensing authority of another state.

(11) "Qualified patient" means a patient diagnosed and certified in writing as having a terminal and irreversible condition by two physicians who have personally examined the patient, one of whom shall be the attending physician.

(12) "Registry" means a registry for declarations established and maintained by the secretary of state pursuant to this Subpart.

(13) "Spouse" means a person who is legally married to the qualified patient but does not include a spouse who is judicially separated from the patient, is cohabited with another person in the manner of married persons, or who has been convicted of any crime of violence as defined in R.S. 14:2(B) against the other spouse, that has resulted in the terminal and irreversible condition as defined in Paragraph (15) of this Section, or who has violated any domestic abuse protective order affecting the other spouse.

(14) "Terminal and irreversible condition" means a continual profound comatose state with no reasonable chance of recovery or a condition caused by injury, disease, or illness which, within reasonable medical judgment, would produce death and for which the application of life-sustaining procedures would serve only to postpone the moment of death.

(15) "Witness" means a competent adult who is not related to the declarant or qualified patient, whichever is applicable, by blood or marriage and who would not be entitled to any portion of the estate of the person from whom life-sustaining procedures are to be withheld or withdrawn upon his decease.

Acts 1984, No. 382, §1; Acts 1985, No. 187, §1, eff. July 6, 1985; Acts 1990, No. 522, §1; Acts 1990, No. 749, §1; Acts 1991, No. 194, §1; Acts 1991, No. 320, §1; Acts 1991, No. 321, §1, eff. Jan. 1, 1992; Acts 1999, No. 641, §1, eff. July 1, 1999; Acts 2005, No. 447, §1; Acts 2012, No. 789, §§2, 3, eff. June 13, 2012; Redesignated from R.S. 40:1299.58.2 by HCR 84 of 2015 R.S.



RS 40:1151.2 - Making of declaration; notification; illustrative form; registry; issuance of do-not-resuscitate identification bracelets

§1151.2. Making of declaration; notification; illustrative form; registry; issuance of do-not-resuscitate identification bracelets

A.(1) Any adult person may, at any time, make a written declaration directing the withholding or withdrawal of life-sustaining procedures in the event such person should have a terminal and irreversible condition.

(2) A written declaration shall be signed by the declarant in the presence of two witnesses.

(3) An oral or nonverbal declaration may be made by an adult in the presence of two witnesses by any nonwritten means of communication at any time subsequent to the diagnosis of a terminal and irreversible condition.

B.(1) It shall be the responsibility of the declarant to notify his attending physician that a declaration has been made.

(2) In the event the declarant is comatose, incompetent, or otherwise mentally or physically incapable of communication, any other person may notify the physician of the existence of the declaration. In addition, the attending physician or health care facility may directly contact the registry to determine the existence of any such declaration.

(3) Any attending physician who is so notified, or who determines directly or is advised by the health care facility that a declaration is registered, shall promptly make the declaration or a copy of the declaration, if written, or a notation of the existence of a registered declaration, a part of the declarant's medical record.

(4) If the declaration is oral or nonverbal, the physician shall promptly make a recitation of the reasons the declarant could not make a written declaration and make the recitation a part of the patient's medical records.

C.(1) The declaration may, but need not, be in the following illustrative form and may include other specific directions including but not limited to a designation of another person to make the treatment decision for the declarant should he be diagnosed as having a terminal and irreversible condition and be comatose, incompetent, or otherwise mentally or physically incapable of communications:

DECLARATION

Declaration made this _______________ day of __________ (month, year).

I, _______________________, being of sound mind, willfully and voluntarily make known my desire that my dying shall not be artificially prolonged under the circumstances set forth below and do hereby declare:

If at any time I should have an incurable injury, disease or illness, or be in a continual profound comatose state with no reasonable chance of recovery, certified to be a terminal and irreversible condition by two physicians who have personally examined me, one of whom shall be my attending physician, and the physicians have determined that my death will occur whether or not life-sustaining procedures are utilized and where the application of life-sustaining procedure would serve only to prolong artificially the dying process, I direct (initial one only):

___That all life-sustaining procedures, including nutrition and hydration, be withheld or withdrawn so that food and water will not be administered invasively.

___That life-sustaining procedures, except nutrition and hydration, be withheld or withdrawn so that food and water can be administered invasively.

I further direct that I be permitted to die naturally with only the administration of medication or the performance of any medical procedure deemed necessary to provide me with comfort care.

In the absence of my ability to give directions regarding the use of such life-sustaining procedures, it is my intention that this declaration shall be honored by my family and physician(s) as the final expression of my legal right to refuse medical or surgical treatment and accept the consequences from such refusal.

I understand the full import of this declaration and I am emotionally and mentally competent to make this declaration.

Signed ____________________

City, Parish, and State of Residence ____________________

The declarant has been personally known to me and I believe him or her to be of sound mind.

Witness ____________________

Witness ____________________

(2) Should any of the other specific directions be held to be invalid, such invalidity shall not affect other directions of the declaration which can be given effect without the invalid direction, and to this end the directions in the declaration are severable.

(3)(a) Any declaration executed prior to January 1, 1992, which does not contain directions regarding life-sustaining procedures in the event that the declarant is in a continual profound comatose state shall not be invalid for that reason. Such declaration shall be applicable to any terminal and irreversible condition, as defined in this Subpart, unless it clearly provides to the contrary.

(b) Any declaration executed prior to August 15, 2005, which does not contain an option to specifically initial a choice regarding nutrition and hydration shall not be invalid for that reason nor presumed to mean that the declarant desires the invasive administration of nutrition or hydration.

D.(1)(a) The secretary of state shall establish a declaration registry in which a person, or his attorney, if authorized by the person to do so, may register the original, multiple original, or a certified copy of the declaration.

(b) The secretary of state shall issue a do-not-resuscitate identification bracelet to qualified patients listed in the registry. The do-not-resuscitate identification bracelet must include the patient's name, date of birth, and the phrase "DO NOT RESUSCITATE".

(2) Any attending physician or health care facility may, orally or in writing, request the secretary of state to confirm immediately the existence of a declaration and to disclose the contents thereof for any patient believed to be a resident of Louisiana. A copy of the declaration or a facsimile thereof transmitted from the office of the secretary of state shall be deemed authentic. However, nothing herein requires a physician or health care facility to confirm the existence of such declaration or obtain a copy thereof prior to the withholding or withdrawal of medical treatment or life-sustaining procedures.

(3) The secretary of state may charge a fee of twenty dollars for registering a declaration and issuing a do-not-resuscitate identification bracelet and a fee of five dollars for filing a notice of revocation. No charge shall be made for the furnishing of information concerning the existence of a declaration, the disclosure of its contents, or the providing of a copy or facsimile thereof.

Acts 1984, No. 382, §1; Acts 1985, No. 187, §1, eff. July 6, 1985; Acts 1991, No. 194, §1; Acts 1991, No. 321, §1, eff. Jan. 1, 1992; Acts 1999, No. 641, §1, eff. July 1, 1999; Acts 2005, No. 447, §1; Redesignated from R.S. 40:1299.58.3 by HCR 84 of 2015 R.S.



RS 40:1151.3 - Revocation of declaration

§1151.3. Revocation of declaration

A. A declaration may be revoked at any time by the declarant without regard to his or her mental state or competency by any of the following methods:

(1) By being cancelled, defaced, obliterated, burned, torn, or otherwise destroyed by the declarant or by some person in the presence of and at the direction of the declarant.             (2)(a) By a written revocation of the declarant expressing the intent to revoke, signed and dated by the declarant.

(b) The attending physician shall record in the patient's medical record the time and date when notification of the written revocation was received.

(3)(a) By an oral or nonverbal expression by the declarant of the intent to revoke the declaration.

(b) Such revocation by any method enumerated in this Section shall become effective upon communication to the attending physician.

(c) The attending physician shall record in the patient's medical records the time and date when notification of the revocation was received.

B. A declaration registered with the secretary of state's office may be revoked by the filing of a written notice of revocation in that office. The secretary of state shall indicate on the declaration the date and time the notice of revocation was received in his office. Until the notation has been indicated on the declaration, any physician or health care facility acting in good faith may rely upon the validity of the declaration.

Acts 1984, No. 382, §1; Acts 1985, No. 187, §1, eff. July 6, 1985; Acts 1991, No. 194, §1; Redesignated from R.S. 40:1299.58.4 by HCR 84 of 2015 R.S.



RS 40:1151.4 - Procedure for making a declaration for a qualified patient who has not previously made a declaration

§1151.4. Procedure for making a declaration for a qualified patient who has not previously made a declaration

A.(1) Nothing in this Subpart shall be construed in any manner to prevent the withholding or the withdrawal of life-sustaining procedures from a qualified patient with a terminal and irreversible condition who is comatose, incompetent, or otherwise physically or mentally incapable of communication and has not made a prior declaration in accordance with this Subpart .

(2) When a comatose or incompetent person or a person who is physically or mentally incapable of communication has been certified as a qualified patient and has not previously made a declaration, any of the following individuals in the following order of priority, if there is no individual in a prior class who is reasonably available, willing, and competent to act, may make a declaration on the qualified patient's behalf:

(a) The judicially appointed tutor or curator of the patient if one has been appointed. This Subparagraph shall not be construed to require such appointment in order that a declaration can be made under this Section.

(b) Any person or persons previously designated by an adult patient by written instrument signed by the patient in the presence of at least two witnesses, to have the authority to make a declaration for the patient in the event of the patient's inability to do so. If the instrument so authorizes more than one person, it may include the order in which the persons designated shall have authority to make the declaration.

(c) The patient's spouse not judicially separated.

(d) An adult child of the patient.

(e) The parents of the patient.

(f) The patient's sibling.

(g) The patient's other ascendants or descendants.

(3) If there is more than one person within the above named class in Subparagraphs (2)(d) through (2)(g) of this Subsection, then the declaration shall be made by a majority of that class available for consultation upon good faith efforts to secure participation of all of that class.

B. In any case where the declaration is made by a person specified in Subparagraphs (A)(2)(b), (c), (d), (e), or (f), there shall be at least two witnesses present at the time the declaration is made.

C. The absence of a declaration by an adult patient shall not give rise to any presumption as to the intent to consent to or to refuse life-sustaining procedures.

Acts 1984, No. 382, §1; Acts 1985, No. 187, §1, eff. July 6, 1985; Acts 1991, No. 323, §1; Acts 2012, No. 353, §1; Redesignated from R.S. 40:1299.58.5 by HCR 84 of 2015 R.S.



RS 40:1151.5 - Making a declaration for the benefit of a terminally ill minor

§1151.5. Making a declaration for the benefit of a terminally ill minor

A. If a minor has been certified as a qualified patient, the following individuals may voluntarily make a declaration to document the decision relative to withholding or withdrawal of medical treatment or life-sustaining procedures on a minor's behalf:

(1) The spouse if he has reached the age of majority; or

(2) If there is no spouse, or if the spouse is not available, or is a minor, or is otherwise unable to act, then either the parent or guardian of the minor.

B. An individual named in Subsection A of this Section may not make a declaration:

(1) If he has actual notice of contrary indications by the minor who is terminally ill; or

(2) If, as a parent or guardian, he has actual notice of opposition by either another parent, or guardian, or a spouse who has attained the age of majority.

C. Nothing in this Section shall be construed to require the making of a declaration for a terminally ill minor. The legislature intends that the provisions of this Subpart are permissive and voluntary. The legislature further intends that the making of a declaration pursuant to this Subpart merely illustrates a means of documenting the decision relative to withholding or withdrawal of medical treatment or life-sustaining procedures on behalf of a minor.

Acts 1984, No. 382, §1; Acts 1985, No. 187, §1, eff. July 6, 1985; Redesignated from R.S. 40:1299.58.6 by HCR 84 of 2015 R.S.



RS 40:1151.6 - Physician, health care provider, and licensed emergency medical services practitioner responsibility

§1151.6. Physician, health care provider, and licensed emergency medical services practitioner responsibility

A. Any attending physician who has been notified of the existence of a declaration made under this Subpart or at the request of the proper person as provided in R.S. 40:1151.4 or R.S. 40:1151.5 upon diagnosis of a terminal and irreversible condition of the patient, or who on his own determines the existence of a declaration on file in the registry, shall take necessary steps to provide for written certification of the patient's terminal and irreversible condition, so that the patient may be deemed to be a qualified patient as defined in R.S. 40:1151.1.

B. Any attending physician who refuses to comply with the declaration of a qualified patient or declaration otherwise made pursuant to this Subpart shall make a reasonable effort to transfer the patient to another physician.

C. No provision of this Subpart imposes a duty upon the physician or health care facility to make a search of the registry for the existence of a declaration.

D. If the policies of a health care provider preclude compliance with the declaration of a qualified patient under this Subpart or preclude compliance with the provisions pertaining to a representative acting on behalf of a qualified patient, then the provider shall take all reasonable steps to transfer the patient to a provider with which the provisions of this Subpart can be effectuated.

E. Licensed emergency medical services practitioners shall make a reasonable effort to detect the presence of a do-not-resuscitate identification bracelet on the patient.

Acts 1984, No. 382, §1; Acts 1985, No. 187, §1, eff. July 6, 1985; Acts 1991, No. 194, §1; Acts 1991, No. 320, §1; Acts 1999, No. 641, §1, eff. July 1, 1999; Acts 2012, No. 789, §2, eff. June 13, 2012; Redesignated from R.S. 40:1299.58.7 by HCR 84 of 2015 R.S.



RS 40:1151.7 - Immunity from liability

§1151.7. Immunity from liability

A.(1) Any health care facility, physician, or other person acting under the direction of a physician shall not be subject to criminal prosecution or civil liability or be deemed to have engaged in unprofessional conduct as a result of the withholding or the withdrawal of life-sustaining procedures from a qualified patient who has made a declaration or is wearing a do-not-resuscitate identification bracelet in accordance with the provisions of this Subpart.

(2) Any person, health care facility, physician, or other person acting under the direction of a physician who authorizes the withholding or withdrawal of life-sustaining procedures in accordance with a qualified patient's declaration or do-not-resuscitate identification bracelet, or as otherwise provided in this Subpart shall not be subject to criminal prosecution or civil liability for such action.

B. In instances where a patient diagnosed as having a terminal and irreversible condition or his representative utilized means other than those in accordance with the provisions of this Subpart to document or manifest the patient's intention and desire that medical treatment or life-sustaining procedures be withheld or withdrawn, any health care facility, physician, or other person acting under the direction of a physician shall not be subject to criminal prosecution or civil liability or be deemed to have engaged in unprofessional conduct as a result of the withholding or withdrawal of life-sustaining procedures when the health care facility, physician, or other person acting under the direction of a physician has acted in good faith reliance on the patient's or his representative's manifestations that medical treatment or life-sustaining procedures be withheld or withdrawn and the continued utilization of life-sustaining procedures would, within reasonable medical judgment, serve only to prolong the dying process.

C.(1) Inasmuch as the provisions of this Subpart are declared by the legislature to provide an alternative nonexclusive means by which life-sustaining procedures may be withheld or withdrawn, the provisions of this Section shall apply to any case in which life-sustaining procedures are withheld or withdrawn unless it is shown by a preponderance of the evidence that the person authorizing or effectuating the withholding or withdrawal of life-sustaining procedures did not, in good faith, comply with the provisions of this Subpart or did not act in good faith compliance with the intention of the terminal and irreversible patient that medical treatment or life-sustaining procedures be withheld or withdrawn.

(2) A declaration made in accordance with this Subpart shall be presumed to have been made voluntarily.

D.(1) A licensed emergency medical services practitioner shall not be subject to criminal prosecution or civil liability for withholding life-sustaining procedures from a qualified patient who is wearing a do-not-resuscitate identification bracelet.

(2) A licensed emergency medical services practitioner shall not be subject to criminal prosecution or civil liability for administering life-sustaining procedures to a qualified patient who is not wearing the do-not-resuscitate identification bracelet.

Acts 1984, No. 382, §1; Acts 1985, No. 187, §1, eff. July 6, 1985; Acts 1999, No. 641, §1, eff. July 1, 1999; Acts 2012, No. 789, §2, eff. June 13, 2012; Redesignated from R.S. 40:1299.58.8 by HCR 84 of 2015 R.S.



RS 40:1151.8 - Penalties

§1151.8. Penalties

A. Any person who willfully conceals, cancels, defaces, obliterates, or damages the declaration of another, including the removal of a do-not-resuscitate identification bracelet, without such declarant's consent or who falsifies or forges a revocation or the declaration of another shall be civilly liable.

B. Any person who falsifies or forges the declaration of another or willfully conceals or withholds personal knowledge of a revocation of a declaration with the intent to cause the withholding or withdrawal of life-sustaining procedures contrary to the wishes of the declarant, and thereby because of such act directly causes life-sustaining procedures to be withheld or withdrawn and death thereby to be hastened may be subject to prosecution under Title 14 of the Louisiana Revised Statutes of 1950.

Acts 1984, No. 382, §1; Acts 1999, No. 641, §1, eff. July 1, 1999; Redesignated from R.S. 40:1299.58.9 by HCR 84 of 2015 R.S.



RS 40:1151.9 - General application

§1151.9. General application

A. Nothing in this Subpart shall be construed to condone, authorize, or approve assistance to suicide, mercy killing, or euthanasia; or to permit any affirmative or deliberate act or omission to end life other than to permit the natural process of dying.

B.(1) The withholding or withdrawal of life-sustaining procedures from a qualified patient in accordance with the provisions of this Subpart shall not, for any purpose, constitute a suicide.

(2) Nor shall the making of a declaration pursuant to this Subpart affect the sale, procurement, or issuance of any life insurance policy, nor shall it be deemed to modify the terms of an existing policy.

(3) No policy shall be legally impaired or invalidated by the withholding or withdrawal of life-sustaining procedures from an insured, qualified patient, notwithstanding any term of the policy to the contrary.

(4) A person shall not be required to make a declaration as a condition for being insured or for receiving health care services.

(5) The removal of life support systems or the failure to administer cardio-pulmonary resuscitation under this Subpart shall not be deemed the cause of death for purposes of insurance coverage.

C. The provisions of this Subpart are cumulative with existing law pertaining to an individual's right to consent or refuse to consent to medical or surgical treatment.

D. A declaration properly executed in and under the laws of another state is deemed to be validly executed for purposes of this Subpart.

E. It is the policy of the state of Louisiana that human life is of the highest and inestimable value through natural death. When interpreting this Subpart, any ambiguity shall be interpreted to preserve human life, including the life of an unborn child if the qualified patient is pregnant and an obstetrician who examines the woman determines that the probable postfertilization age of the unborn child is twenty or more weeks and the pregnant woman's life can reasonably be maintained in such a way as to permit the continuing development and live birth of the unborn child, and such determination is communicated to the relevant classes of family members and persons designated in R.S. 40:1151.4.

Acts 1984, No. 382, §1; Acts 1990, No. 749, §1; Acts 1999, No. 641, §1, eff. July 1, 1999; Acts 2005, No. 447, §1; Acts 2012, No. 715, §1; Acts 2014, No. 850, §1, eff. June 23, 2014; Redesignated from R.S. 40:1299.58.10 by HCR 84 of 2015 R.S.



RS 40:1152 - Redesignated

§1152. Redesignated to R.S. 40:1281.21 by HCR 84 of 2015 R.S.



RS 40:1153 - Redesignated

§1153. Redesignated to R.S. 40:1281.22 by HCR 84 of 2015 R.S.



RS 40:1153.1 - Application; military personnel

SUBPART B. LOUISIANA MILITARY ADVANCE

MEDICAL DIRECTIVE ACT

§1153.1. Application; military personnel

A. A military advance medical directive may be executed by:

(1) Military personnel.

(2) Other persons eligible for legal assistance under the provisions of 10 U.S.C. 1044 or regulations of the Department of Defense.

B. "Military personnel" means members of any of the branches of the armed forces of the United States as defined by 10 U.S.C. 101(a)(4), the reserve components of the armed forces of the United States as defined by 10 U.S.C. 10101, or the Louisiana National Guard.

Acts 1997, No. 1057, §1; Acts 1999, No. 227, §3; Redesignated from R.S. 40:1299.60 by HCR 84 of 2015 R.S.



RS 40:1153.2 - Illustrative form; military advance medical directives

§1153.2. Illustrative form; military advance medical directives

The following is an illustrative form of a military advance medical directive suggested for use by military personnel or other eligible persons who reside in the state of Louisiana:

LOUISIANA'S MILITARY ADVANCE MEDICAL DIRECTIVE

STATE OF LOUISIANA

PARISH OF ________________

This is a MILITARY ADVANCE MEDICAL DIRECTIVE prepared pursuant to Title 10, United States Code, Section 1044(c). It was prepared by an attorney who was authorized to provide legal assistance for an individual who was eligible to receive legal assistance. Federal law exempts this advance medical directive from any requirement of form, substance, formality, or recording that is provided for advance medical directives under the laws of a State. Federal law specifies that this advance medical directive shall be given the same legal effect as an advance medical directive prepared and executed in accordance with the laws of the State concerned. (This paragraph must be in bold type.)

Additionally, this form is specifically designed for use under Louisiana law. It is suggested for use by any person authorized to receive legal assistance from the military service in accordance with federal or state law, who by these presents represents and warrants that he is so eligible. Any person to whom this form is presented may conclusively rely on the authority purportedly granted hereunder.

BE IT KNOWN on this ___ day of ______, 19__, before me, an attorney authorized to render legal assistance to persons eligible for legal assistance under the provisions of 10 U.S.C. 1044 or the regulations of the Department of Defense, personally came and appeared _________________________, who declared that he is a member of the ________________________, a branch of the military designated in R.S. 40:1153.1, or is otherwise included thereunder, and did execute and sign the following declaration:

I, being of sound mind, willfully and voluntarily make known my desire that my dying shall not be artificially prolonged under the circumstances set forth below and do hereby declare:

If at any time I should have an incurable injury, disease or illness, or be in a continual profound comatose state with no reasonable chance of recovery, certified to be a terminal and irreversible condition by two physicians who have personally examined me, one of whom shall be my attending physician, and the physicians have determined that my death will occur whether or not life-sustaining procedures are utilized and where the application of life-sustaining procedures would serve only to prolong artificially the dying process, I direct that such procedures, including hydration and sustenance, be withheld or withdrawn and that I be permitted to die naturally with only the administration of medication or the performance of any medical procedure deemed necessary to provide me with comfort care.

[[Optional:] In the absence of my ability to give further directions regarding the use of such life-sustaining procedures, I authorize __________________, caretaker, to make treatment decisions on my behalf and I have discussed my desires concerning terminal care with this person and I trust his/her judgment on my behalf.]

Should my caretaker be an absent person or cease or otherwise fail to act or if a caretaker has not been named in this declaration, it is my intention that this declaration be honored by my family and physician(s) as the final expression of my legal right to refuse medical or surgical treatment and accept the consequences from such refusal.

I understand the full import of this declaration and I am emotionally and mentally competent to make this advance medical directive.

Signed: ____________________

City, Parish, and State of Residence ____________________

___________________________

(SIGNATURE OF ATTORNEY)

Acts 1997, No. 1057, §1; Redesignated from R.S. 40:1299.61 by HCR 84 of 2015 R.S.



RS 40:1153.3 - Requirements for legally sufficient military advance medical directive

§1153.3. Requirements for legally sufficient military advance medical directive

A. In accordance with 10 U.S.C. 1044(c), a military advance medical directive is exempt from any requirement of form, substance, formality, or recording that may be required under the laws of Louisiana or any other state. Any such military advance medical directive shall be given the same legal effect as a declaration concerning life-sustaining procedures prepared and executed in accordance with the laws of the state of Louisiana.

B. For purposes of this Subpart, a military advance medical directive is any written declaration that:

(1)(a) Sets forth directions regarding the provision, withdrawal, or withholding of life-prolonging procedures, including hydration and sustenance, for the declarant whenever the declarant has a terminal physical condition or is in a persistent vegetative state, or

(b) Authorizes another person to make health care decisions for the declarant, under circumstances stated in the declaration, whenever the declarant is incapable of making informed health care decisions.

(2) Contains a statement that sets forth the contents of the first undesignated paragraph of the form provided in R.S. 40:1153.2.

(3) Is signed in accordance with 10 U.S.C. 1044(a) or other applicable state or federal law.

Acts 1997, No. 1057, §1; Redesignated from R.S. 40:1299.62 by HCR 84 of 2015 R.S.



RS 40:1153.4 - Additional form of military advance medical directive; application of this Chapter

§1153.4. Additional form of military advance medical directive; application of this Part

A. Nothing in this Subpart affects or limits the use of:

(1) Any other advance medical directive prepared and executed in accordance with the provisions of 10 U.S.C. 1044(c), regardless of form, substance, formality, or recording.

(2) Any other form for a declaration concerning life-sustaining procedures authorized by Subpart A of this Part.

B. This Subpart provides an illustrative form for making an advance medical directive and, in the event of direct conflict with Subpart A of this Part, is governed by the provisions contained herein. However, for purposes of interpretation, application, intent, definitions, direction, voluntary registry, notification, immunity from liability, and penalties, the provisions of Subpart A of this Part shall apply.

Acts 1997, No. 1057, §1; Redesignated from R.S. 40:1299.63 by HCR 84 of 2015 R.S.



RS 40:1153.5 - Short title

§1153.5. Short title

This Subpart may be cited as the "Louisiana Military Advance Medical Directive Act".

Acts 1997, No. 1057, §1; Redesignated from R.S. 40:1299.64 by HCR 84 of 2015 R.S.



RS 40:1154 - Redesignated

§1154. Redesignated to R.S. 40:1281.23 by HCR 84 of 2015 R.S.



RS 40:1155 - Redesignated

§1155. Redesignated to R.S. 40:1281.24 by HCR 84 of 2015 R.S.



RS 40:1155.1 - Legislative purpose, findings, and intent

SUBPART C. LOUISIANA PHYSICIAN ORDER FOR SCOPE OF TREATMENT

§1155.1. Legislative purpose, findings, and intent

A. The legislature finds and declares all of the following:

(1) It is important for people to make health care decisions before a medical crisis presents itself.

(2) Health care planning is a process, rather than a single decision, that helps individuals to consider the kind of care they would want if they become seriously ill or incapacitated, and encourages them to talk to their family members or legal representative about such issues.

(3) The Louisiana Physician Order for Scope of Treatment "LaPOST" form documents the wishes of a qualified patient in a physician order.

(4) The hallmarks of the LaPOST form are the following:

(a) Immediately actionable, signed physician orders on a standardized form.

(b) Orders that address a range of life-sustaining interventions as well as the patient's preferred treatment for each intervention.

(c) A brightly colored, clearly identifiable form.

(d) A form that is recognized, adopted, and honored across treatment settings.

B.(1) The legislature intends that the provisions of this Subpart are permissive and voluntary. The legislature further intends that the completion of the Louisiana Physician Order for Scope of Treatment form merely illustrates a means of documenting a decision of a patient relative to withholding or withdrawal of medical treatment or life-sustaining procedures.

(2) It is the intent of the legislature that nothing in this Subpart shall be construed to require the completion of a Louisiana Physician Order for Scope of Treatment form pursuant to this Subpart.

(3) It is the intent of the legislature that nothing in this Subpart shall be construed to be the exclusive means by which life-sustaining procedures may be withheld or withdrawn, nor shall this Subpart be construed to require the application of medically inappropriate treatment or life-sustaining procedures to any patient.

Acts 2010, No. 954, §1; Redesignated from R.S. 40:1299.64.1 by HCR 84 of 2015 R.S.



RS 40:1155.2 - Definitions

§1155.2. Definitions

As used in this Subpart, the following terms shall have the meanings ascribed to them unless the context clearly states otherwise:

(1) "Attending physician" means the physician who has primary responsibility for the treatment and care of the patient.

(2) "Health care provider" means any home health agency, hospice, hospital, or nursing facility.

(3) "LaPOST" means Louisiana Physician Order for Scope of Treatment as provided in R.S. 40:1155.2.1.

(4) "Licensed emergency medical services practitioner" means a licensed emergency medical services practitioner as defined in R.S. 40:1131.

(5) "Life-limiting and irreversible condition" means a continual profound comatose state with no reasonable chance of recovery or a condition caused by injury, disease, or illness which within reasonable medical judgment would usually produce death within six months, for which the application of life-sustaining procedures would serve only to postpone the moment of death and for which the life-sustaining procedures would be a burden and not a benefit to the qualified patient, except as provided in the definition of "life-sustaining procedure" herein.

(6) "Life-sustaining procedure" means any medical procedure or intervention which, within reasonable medical judgment, would serve only to prolong the dying process of a qualified patient, including such procedures as the invasive administration of nutrition and hydration and the administration of cardiopulmonary resuscitation when the benefits of the procedure do not outweigh the burdens thereof. A "life-sustaining procedure" shall not include any measure deemed as comfort care. Notwithstanding any other provision of this Subpart, the administration of nutrition and hydration, whether orally or by invasive means, shall always occur except in the event another condition arises which is life-limiting and irreversible and in which nutrition and hydration by any means becomes a greater burden than benefit to the qualified patient.

(7) "Personal health care representative" means a person who has authority in accordance with Louisiana law to act on behalf of an individual who is an adult or an emancipated minor in making decisions related to health care because of incapacity.

(8) "Physician" means a physician or surgeon licensed by the Louisiana State Board of Medical Examiners or by the official licensing authority of another state.

(9) "Qualified patient" means a patient diagnosed and certified in writing as having a life-limiting and irreversible condition by the attending physician or personal physician of the patient.

Acts 2010, No. 954, §1; Acts 2012, No. 789, §§2,3, eff. June 13, 2012; Redesignated from R.S. 40:1299.64.2 by HCR 84 of 2015 R.S.; Acts 2016, No. 486, §§1, 2, eff. June 13, 2016.



RS 40:1155.2.1 - LaPOST Form

§1155.2.1. LaPOST Form

<IMAGE>

<IMAGE>

Acts 2016, No. 486, §1, eff. June 13, 2016.



RS 40:1155.3 - Louisiana Physician Order for Scope of Treatment

§1155.3. Louisiana Physician Order for Scope of Treatment

A. The secretary of the Louisiana Department of Health is hereby authorized and directed to promulgate and publish rules, regulations, and standards, in accordance with the Administrative Procedure Act, to provide for the Louisiana Physician Order for Scope of Treatment "LaPOST" program.

B. The rules and regulations shall include the following:

(1) Promulgation of the LaPOST form.

(2) Requirements that shall be met in order for a LaPOST form to be valid, including but not limited to situations in which the personal health care representative of a patient may execute the LaPOST form.

(3) Methods for revocation.

(4) Requirements which relate to a patient's informed consent upon executing a LaPOST form.

(5) Requirements for periodic review of the LaPOST form by the patient and his physician.

C. Nothing in this Subpart shall be construed in any manner to prevent the withholding or the withdrawal of life-sustaining procedures from an adult person who is comatose, incompetent, or otherwise physically or mentally incapable of communication and has not executed a prior LaPOST form in accordance with this Subpart.

D. The Louisiana Physician Order for Scope of Treatment or LaPOST form is not a declaration concerning life-sustaining procedures and therefore shall not have to comply with the provisions of R.S. 40:1151 through 1151.9 in order to be valid and enforceable.

Acts 2010, No. 954, §1; Redesignated from R.S. 40:1299.64.3 by HCR 84 of 2015 R.S.



RS 40:1155.4 - Physician, health care provider, and licensed emergency medical services practitioner responsibility

§1155.4. Physician, health care provider, and licensed emergency medical services practitioner responsibility

A. Any attending physician who refuses to comply with the provisions of a duly executed LaPOST form executed pursuant to this Subpart shall make a reasonable effort to transfer the patient to another physician.

B. No provision of this Subpart imposes a duty upon the physician or health care provider to make a search of whether a patient has executed a LaPOST form.

C. If the policies of a health care provider preclude compliance with the LaPOST form executed under this Subpart or preclude compliance with the provisions pertaining to a representative acting on behalf of a patient, then the health care provider shall take all reasonable steps to transfer the patient to a health care provider with which the provisions of this Subpart can be effectuated.

D. Licensed emergency medical services practitioners shall make a reasonable effort to detect the presence of an executed LaPOST form.

Acts 2010, No. 954, §1; Acts 2012, No. 789, §2, eff. June 13, 2012; Redesignated from R.S. 40:1299.64.4 by HCR 84 of 2015 R.S.



RS 40:1155.5 - Immunity from liability

§1155.5. Immunity from liability

A.(1) Any health care provider, physician, or other person acting under the direction of a physician shall not be subject to criminal prosecution or civil liability or be deemed to have engaged in unprofessional conduct as a result of the withholding or withdrawal of life-sustaining procedures from a patient who has duly executed a LaPOST form in accordance with the provisions of this Subpart, or as a result of transferring a patient to a provider with which the provisions of this Subpart can be effectuated.

(2) Any person, health care provider, physician, or other person acting under the direction of a physician who authorizes the withholding or withdrawal of life-sustaining procedures in accordance with a duly executed LaPOST form, or as otherwise provided in this Subpart, shall not be subject to criminal prosecution or civil liability for such action.

(3) A duly executed LaPOST form made in accordance with this Subpart shall be presumed to have been made voluntarily.

B.(1) A licensed emergency medical services practitioner shall not be subject to criminal prosecution or civil liability for withholding life-sustaining procedures from a patient who has duly executed a LaPOST form.

(2) A licensed emergency medical services practitioner shall not be subject to criminal prosecution or civil liability for administering life-sustaining procedures to a patient who has duly executed a LaPOST form when there is no reasonable means by which the licensed emergency medical services practitioner could know or should have known that the patient had executed such LaPOST form, or as a result of transferring a patient to a provider with which the provisions of this Subpart can be effectuated.

Acts 2010, No. 954, §1; Acts 2012, No. 789, §2, eff. June 13, 2012; Redesignated from R.S. 40:1299.64.5 by HCR 84 of 2015 R.S.



RS 40:1155.6 - General application

§1155.6. General application

A. Nothing in this Subpart shall be construed to condone, authorize, or approve mercy killing or euthanasia or to permit any affirmative or deliberate act or omission to end life other than to permit the natural process of dying.

B.(1) The withholding or withdrawal of life-sustaining procedures from a patient who has duly executed a LaPOST form in accordance with the provisions of this Subpart shall not, for any purpose, constitute a suicide.

(2) The execution of a LaPOST form pursuant to this Subpart shall not affect the sale, procurement, or issuance of any life insurance policy, nor shall it be deemed to modify the terms of an existing policy.

(3) No policy shall be legally impaired or invalidated by the withholding or withdrawal of life-sustaining procedures from an insured who has duly executed a LaPOST form, notwithstanding any term of the policy to the contrary.

(4) A person shall not be required to execute a LaPOST form as a condition for being insured or for receiving health care services.

(5) The removal of life support systems or the failure to administer cardio-pulmonary resuscitation under this Subpart shall not be deemed the cause of death for purposes of insurance coverage or the denial of insurance coverage.

C. The provisions of this Subpart are cumulative with existing law pertaining to an individual's right to consent or refuse to consent to medical or surgical treatment.

D. It is the policy of the state of Louisiana that human life is of the highest and inestimable value through natural death. When interpreting this Subpart, any ambiguity shall be interpreted to preserve human life, including the life of an unborn child if the qualified patient is pregnant and an obstetrician who examines the woman determines that the probable postfertilization age of the unborn child is twenty or more weeks and the pregnant woman's life can reasonably be maintained in such a way as to permit the continuing development and live birth of the unborn child, and such determination is communicated to the relevant classes of family members and persons designated in R.S. 40:1299.58.5.

Acts 2010, No. 954, §1; Acts 2014, No. 850, §1, eff. June 23, 2014; Redesignated from R.S. 40:1299.64.6 by HCR 84 of 2015 R.S.



RS 40:1156 - Redesignated

§1156. Redesignated to R.S. 40:1281.25 by HCR 84 of 2015 R.S.



RS 40:1157.1 - Consent to medical treatment; methods of obtaining consent

PART II. CONSENT

SUBPART A. UNIFORM CONSENT LAW

§1157.1. Consent to medical treatment; methods of obtaining consent

A. Notwithstanding any other law to the contrary, written consent to medical treatment means the voluntary permission of a patient, through signature, marking, or affirmative action through electronic means pursuant to R.S. 40:1163.1, to any medical or surgical procedure or course of procedures which sets forth in general terms the nature and purpose of the procedure or procedures, together with the known risks, if any, of death, brain damage, quadriplegia, paraplegia, the loss or loss of function of any organ or limb, of disfiguring scars associated with such procedure or procedures; acknowledges that such disclosure of information has been made and that all questions asked about the procedure or procedures have been answered in a satisfactory manner; and is evidenced by a signature, marking, or affirmative action through electronic means, by the patient for whom the procedure is to be performed, or if the patient for any reason lacks legal capacity to consent, by a person who has legal authority to consent on behalf of such patient in such circumstances. Such consent shall be presumed to be valid and effective, in the absence of proof that execution of the consent was induced by misrepresentation of material facts.

B. Except as provided in Subsection A of this Section, no evidence shall be admissible to modify or limit the authorization for performance of the procedure or procedures set forth in such consent.

C. Where consent to medical treatment from a patient, or from a person authorized by law to consent to medical treatment for such patient, is secured other than in accordance with Subsection A of this Section, the explanation to the patient or to the person consenting for such patient shall include the matters set forth in Subsection A of this Section, and an opportunity shall be afforded for asking questions concerning the procedures to be performed which shall be answered in a satisfactory manner. Such consent shall be valid and effective and is subject to proof according to the rules of evidence in ordinary cases.

D. In a suit against a physician or other health care provider involving a health care liability or medical malpractice claim which is based on the failure of the physician or other health care provider to disclose or adequately to disclose the risks and hazards involved in the medical care or surgical procedure rendered by the physician or other health care provider, the only theory on which recovery may be obtained is that of negligence in failing to disclose the risks or hazards that could have influenced a reasonable person in making a decision to give or withhold consent.

E. Consent to medical treatment may be evidenced according to the provisions of Subsections A and C of this Section or, as an alternative, a physician or other health care provider may choose to avail himself of the lists established by the Louisiana Medical Disclosure Panel pursuant to the provisions of R.S. 40:1157.2 as another method by which to evidence a patient's consent to medical treatment.

F. Notwithstanding the provisions of Subsection E of this Section, consent for dental treatment rendered by dentists not performing oral and maxillofacial surgery in a hospital setting shall be governed exclusively by the provisions of R.S. 40:1161.1.

Acts 2012, No. 600, §2, eff. June 7, 2012; Acts 2012, No. 759, §2, eff. June 12, 2012; Redesignated from R.S. 40:1299.39.5 by HCR 84 of 2015 R.S.



RS 40:1157.2 - Louisiana Medical Disclosure Panel; creation; membership; powers; duties

§1157.2. Louisiana Medical Disclosure Panel; creation; membership; powers; duties

A. As used in this Section, the following terms shall mean:

(1) "Department" means the Louisiana Department of Health.

(2) "Panel" means the Louisiana Medical Disclosure Panel.

B.(1) The Louisiana Medical Disclosure Panel is hereby created within the department to determine which risks and hazards related to medical care and surgical procedures must be disclosed by a physician or other health care provider to a patient or person authorized to consent for a patient and to establish the general form and substance of such disclosure.

(2) The panel shall be comprised of the following members who shall be appointed by the governor and submitted to the Senate for confirmation:

(a) Two members licensed to practice dentistry. One member who specializes in oral and maxillofacial surgery shall be selected from a list of nominees submitted to the governor by the Louisiana Society of Oral and Maxillofacial Surgeons. The other member shall be selected from a list of nominees submitted to the governor by the Louisiana Dental Association.

(b) Four members licensed to practice law in this state, of whom three shall be selected from a list of nominees submitted to the governor by the Louisiana Association for Justice, and one shall be selected from a list of nominees submitted to the governor by the Louisiana Association of Defense Counsel.

(c) Six members licensed to practice medicine in this state who shall be selected from a list of nominees submitted to the governor by the Louisiana State Medical Society. One of the six physicians shall be a hospital-employed physician.

(d) One member licensed to practice chiropractic in this state who shall be selected from a list of nominees submitted to the governor by the Chiropractic Association of Louisiana.

(e) One member licensed to practice podiatry in this state who shall be selected from a list of nominees submitted to the governor by the Louisiana Podiatric Medical Association.

(f) One member licensed to practice optometry in this state who shall be selected from a list of nominees submitted to the governor by the Optometry Association of Louisiana.

(g) One member licensed as a nurse practitioner in this state who shall be selected from a list of nominees submitted to the governor by the Louisiana Association of Nurse Practitioners.

C. The initial members of the panel shall have the following terms:

(1) The dentist who specializes in oral and maxillofacial surgery, the chiropractic physician, the podiatrist, the optometrist, the nurse practitioner, one attorney, and two physicians shall serve a term of two years, or until a successor is appointed and qualified.

(2) Two attorneys, two physicians, and one dentist shall serve a term of four years, or until a successor is appointed and qualified.

(3) One attorney and two physicians shall serve a term of six years, or until a successor is appointed and qualified.

(4) Thereafter, at the expiration of the term of each member of the panel, the governor shall appoint a successor and such successor shall serve for a term of six years, or until his successor is appointed and qualified.

D. Any member of the panel who is absent for three consecutive meetings without the consent of a majority of the panel at each such meeting may be removed by the governor at the request of the panel present submitted in writing and signed by the chairman. Upon the death, resignation, or removal of any member, the secretary of the department shall fill the vacancy by selection, subject to confirmation by the Senate, for the unexpired portion of the term.

E. Members of the panel shall not be entitled to per diem or any other compensation for their service, but shall be entitled to reimbursement of any necessary and reasonable expense incurred in the performance of their duties on the panel, including travel expenses.

F. Meetings of the panel shall be held at the call of the chairman or on petition of at least three members of the panel.

G. At the first meeting of the panel each year after its members assume their positions, the panelists shall select one of the panel members to serve as chairman and one of the panel members to serve as vice chairman, and each such officer shall serve for a term of one year. The chairman shall preside at meetings of the panel, and in his absence, the vice chairman shall preside.

H. The department shall provide administrative assistance to and serve as the staff for the panel.

I. The governor shall appoint the initial members of the panel no later than October 1, 2012, and the panel shall convene its first meeting no later than November 1, 2012.

J.(1) To the extent feasible, the panel shall identify and make a thorough examination of all medical treatments and surgical procedures in which physicians and other health care providers may be involved in order to determine which of those treatments and procedures do and do not require disclosure of the risks and hazards to the patient or person authorized to consent for the patient. The panel, initially, shall examine all existing medical disclosure lists and update and repromulgate those lists under the authority vested in this Section. The dentist member of the panel shall participate only in the panel's deliberation, determination, and preparation of lists of dental treatments and procedures that do and do not require disclosure.

(2) The panel shall prepare separate lists of those medical treatments and surgical procedures that do and do not require disclosure and for those treatments and procedures that do require disclosure shall establish the degree of disclosure required and the form in which the disclosure will be made.

(3) Lists prepared pursuant to the provisions of this Section together with written explanations of the degree and form of disclosure shall be promulgated in accordance with the provisions of the Administrative Procedure Act. The form of the disclosure and manner in which such disclosure will be made shall be subject to legislative oversight by the House and Senate health and welfare committees.

K. The lists compiled and published and rules promulgated relative to the form and manner of disclosure according to the provisions of this Section and evidence of such disclosures or failure to disclose by a physician or other health care provider as provided in this Section, shall be admissible in a health care liability suit or medical malpractice claim involving medical care rendered or a surgical procedure performed.

L. At least annually, or at such other period as the panel may determine, the panel shall identify and examine any new medical treatments and surgical procedures that have been developed since its last determinations, shall assign them to the proper list, and shall establish the degree of disclosure required and the form in which the disclosure shall be made. The panel shall also review and examine such treatments and procedures for the purpose of revising lists previously published. These determinations shall be published in the same manner as described in Paragraph (J)(3) of this Section.

M. Before a patient or a person authorized to consent for a patient gives consent to any medical or surgical procedure that appears on the panel's list requiring disclosure, the physician or other health care provider shall disclose to the patient, or person authorized to consent for the patient, the risks and hazards involved in that kind of care or procedure. A physician or other health care provider may choose to utilize the lists prepared by the panel and shall be considered to have complied with the requirements of this Subsection if disclosure is made as provided in Subsection N of this Section.

N. Consent to medical care that appears on the panel's list requiring disclosure shall be considered effective pursuant to the provisions of this Section, if it is given in writing, signed by the patient or a person authorized to give the consent and by a competent witness, and if the written consent specifically states, in such terms and language that a layman would be expected to understand, the risks and hazards that are involved in the medical care or surgical procedure in the form and to the degree required by the panel pursuant to the provisions of this Section.

O.(1) All the following requirements shall apply in a suit against a physician or other health care provider involving a health care liability or medical malpractice claim that is based on the negligent failure of the physician or other health care provider to disclose or adequately to disclose the risks and hazards involved in the medical care or surgical procedure rendered by the physician or other health care provider:

(a) Both the disclosure made as provided in Subsection M of this Section and the failure to disclose based on inclusion of any medical care or surgical procedure on the panel's list for which disclosure is not required shall be admissible in evidence and shall create a rebuttable presumption that the requirements of Subsections M and N of this Section have been complied with, and this presumption shall be included in the charge to the jury.

(b) The failure to disclose the risks and hazards involved in any medical care or surgical procedure required to be disclosed under Subsections M and N of this Section shall be admissible in evidence and shall create a rebuttable presumption of a negligent failure to conform to the duty of disclosure set forth in Subsections M and N of this Section, and this presumption shall be included in the charge to the jury. However, failure to disclose may be found not to be negligent, if there was an emergency as defined in R.S. 40:2113.6(C) or, if for some other reason, it was not medically feasible to make a disclosure of the kind that would otherwise have been negligence.

(2) If medical care is rendered or a surgical procedure performed with respect to which the panel has not made a determination regarding a duty of disclosure, the physician or other health care provider is under the general duty to disclose otherwise imposed by R.S. 40:1157.1.

P. In order to be covered by the provisions of this Section, the physician or other health care provider who will actually perform the contemplated medical or surgical procedure shall:

(1) Disclose the risks and hazards in the form and to the degree required by the panel.

(2) Disclose additional risks, if any, particular to a patient because of a complicating medical condition, either told to the physician or other health care provider by the patient or his representative in a medical history of the patient or reasonably discoverable by such physician or other health care provider.

(3) Disclose reasonable therapeutic alternatives and risks associated with such alternatives.

(4) Relate that he is obtaining a consent to medical treatment pursuant to the lists formulated by the Louisiana Medical Disclosure Panel.

(5) Provide an opportunity to ask any questions about the contemplated medical or surgical procedure, risks, or alternatives and acknowledge in writing that he answered such questions, to the patient or other person authorized to give consent to medical treatment, receipt of which shall be acknowledged in writing.

Q. The department shall maintain a searchable database of all current medical disclosure lists and make such database available to the public on the website of the department.

R. Notwithstanding the provisions of the Open Meetings Law, R.S. 42:11 et seq., or any other law, if any member of the panel is physically present at a meeting, any number of the other members of the panel may attend the meeting by use of telephone conference call, videoconferencing, or other similar telecommunication methods for purposes of establishing a quorum or voting or for any other meeting purpose allowing a panel member to fully participate in any panel meeting. The provisions of this Subsection shall apply without regard to the subject matter discussed or considered by the panel at the meeting. A meeting held by telephone conference call, videoconferencing, or other similar telecommunication method:

(1) Shall be subject to the notice requirements of R.S. 42:11 et seq.

(2) Shall not be held unless the notice of the meeting specifies the location of the meeting at which a member of the panel will be physically present.

(3) Shall be open to the public and audible to the public at the location specified in the notice.

(4) Shall provide two-way audio communication between all panel members attending the meeting during the entire meeting, and, if the two-way audio communication link with any member attending the meeting is disrupted at any time, the meeting shall not continue until the two-way audio communication link is reestablished.

S. The Louisiana Department of Health, its agents or employees, or any person serving as a member of the panel shall not be liable to any person, firm or entity, public or private, for any act or omission to act arising out of a health care provider attempting to obtain or obtaining informed consent pursuant to the provisions of this Section.

Acts 2012, No. 600, §2, eff. June 7, 2012; Acts 2012, No. 759, §2, eff. June 12, 2012; Redesignated from R.S. 40:1299.39.6 by HCR 84 of 2015 R.S.



RS 40:1157.3 - Exception to obtaining informed consent; human immunodeficiency virus or other infectious agents

§1157.3. Exception to obtaining informed consent; human immunodeficiency virus or other infectious agents

A. Notwithstanding the provisions of R.S. 40:1157.1 or any other law to the contrary, whenever it is determined by the hospital infection control committee or equivalent body that an agent or employee of a hospital, or a physician having privileges at the hospital has been exposed to the blood or bodily fluids of a patient, in such a manner as to create any risk that the agent, employee, or physician may become infected with the human immunodeficiency virus or other infectious agent if the patient is infected with the human immunodeficiency virus or other infectious agent, in accordance with the infectious disease exposure guidelines of the Centers for Disease Control or the infectious disease exposure standards of the health care facility where the exposure occurred, then the hospital infection control committee may, without the consent of the patient, conduct such tests on blood previously drawn or bodily fluids previously collected as are necessary to determine whether the patient is, in fact, infected with the virus or other agent believed to cause acquired immune deficiency syndrome or other infectious disease. If no previously drawn blood or collected bodily fluids are available or are suitable, the hospital may order, without the consent of the patient, that blood, bodily fluids, or both be drawn and collected from the patient to conduct the necessary tests.

B. Notwithstanding the provisions of R.S. 40:1157.1 or any other law to the contrary, whenever it is determined by the infectious disease control officer of any law enforcement, fire service, or emergency medical service agency or organization that an agent or employee of the agency or organization has been exposed to the blood or bodily fluids of a patient while rendering emergency medical services, transporting, or treating an ill or injured patient in such a manner as to create any risk that the agent or employee may become infected with the human immunodeficiency virus or other infectious agent if the patient is infected with the human immunodeficiency virus or other infectious agent, in accordance with the infectious disease exposure guidelines of the Centers for Disease Control or the infectious disease exposure standards of the agency or organization, then the infectious disease control officer of the agency or organization may present the facts to the infection control committee of the hospital or other health care facility to which the patient has been transported. If the hospital infection control committee agrees that there has been a potential exposure to the agency or organization personnel, the hospital infection control committee may, while the patient is in such hospital and without the consent of the patient, conduct such tests as are provided for in this Section.

C. The results of the test shall not become a part of the patient's medical record and shall be confidential, except that the hospital may inform the exposed employee, agent, or physician, or the infectious disease control officer of the law enforcement, fire service, or emergency medical service agency of the results of the test.

D. In the event that the test is performed, and the results of the test are positive, the hospital shall inform the patient of the results and shall provide such follow-up testing and counseling as may be required according to the accepted standard of medical care.

E. The patient shall not be charged for any tests performed under this Section.

F. Nothing in this Subpart shall be construed to require the hospital to perform the test described herein.

Acts 2012, No. 600, §2, eff. June 7, 2012; Acts 2012, No. 759, §2, eff. June 12, 2012; Redesignated from R.S. 40:1299.39.7 by HCR 84 of 2015 R.S.



RS 40:1159.1 - Short title

SUBPART B. LOUISIANA MEDICAL CONSENT LAW

§1159.1. Short title

This Subpart shall be known as and may be cited as the "Louisiana Medical Consent Law."

Added by Acts 1975, No. 798, §1; Redesignated from R.S. 40:1299.50 by HCR 84 of 2015 R.S.



RS 40:1159.2 - Subpart not applicable to abortion and sterilization

§1159.2. Subpart not applicable to abortion and sterilization

The provisions of this Subpart shall not apply in any manner whatsoever to the subjects of abortion and sterilization, which subjects shall continue to be governed by existing law independently of the terms and provisions of this Subpart.

Added by Acts 1975, No. 798, §1; Redesignated from R.S. 40:1299.51 by HCR 84 of 2015 R.S.



RS 40:1159.3 - Subpart not applicable to care and treatment of persons with mental illness; exception

§1159.3. Subpart not applicable to care and treatment of persons with mental illness; exception

Except as provided in R.S. 40:1159.9, the provisions of this Subpart shall not apply to the care and treatment of persons with mental illness, which subject shall continue to be governed by existing law independently of the terms and provisions of this Subpart.

Added by Acts 1975, No. 798, §1. Amended by Acts 1978, No. 607, §1; Acts 2014, No. 811, §22, eff. June 23, 2014; Redesignated from R.S. 40:1299.52 by HCR 84 of 2015 R.S.



RS 40:1159.4 - Persons who may consent to surgical or medical treatment

§1159.4. Persons who may consent to surgical or medical treatment

A. In addition to such other persons as may be authorized and empowered, any one of the following persons in the following order of priority, if there is no person in a prior class who is reasonably available, willing, and competent to act, is authorized and empowered to consent, either orally or otherwise, to any surgical or medical treatment or procedures including autopsy not prohibited by law which may be suggested, recommended, prescribed, or directed by a duly licensed physician:

(1) Any adult, for himself.

(2) The judicially appointed tutor or curator of the patient, if one has been appointed.

(3) An agent acting pursuant to a valid mandate, specifically authorizing the agent to make health care decisions.

(4) The patient's spouse not judicially separated.

(5) An adult child of the patient.

(6) Any parent, whether adult or minor, for his child.

(7) The patient's sibling.

(8) The patient's other ascendants or descendants.

(9) Upon the inability of any adult to consent for himself and in the absence of any person listed in Paragraphs (2) through (8) of this Subsection, an adult friend of the patient. For purposes of this Subsection to consent, "adult friend" means an adult who has exhibited special care and concern for the patient, who is generally familiar with the patient's health care views and desires, and who is willing and able to become involved in the patient's health care decisions and to act in the patient's best interest. The adult friend shall sign and date an acknowledgment form provided by the hospital or other health care facility in which the patient is located for placement in the patient's records certifying that he or she meets such criteria.

(10) Any person temporarily standing in loco parentis, whether formally serving or not, for the minor under his care and any guardian for his ward.

(11) A person chosen by the interdisciplinary team, as defined in R.S. 28:451.2, to make recommendations on behalf of an individual with a developmental disability, as defined in R.S. 28:451.2. The interdisciplinary team shall exercise discretion in choosing, by majority vote, the family member, friend, or other person most familiar with the individual or most capable of making the decision at issue.

(12) A person chosen by an ad hoc team assembled by any interested person for the purpose of addressing the medical decision at issue for an individual with a developmental disability.

(a) This team shall consist of at least three persons familiar with the circumstances and needs of the individual, and shall contain representatives from at least two different services, educational or advocacy agencies serving individuals with developmental disabilities.

(b) The team shall make decisions by majority vote, and no one agency shall provide a majority of the members.

(c) The team shall exercise discretion in choosing the family member, friend, or other person most familiar with the individual or most capable of making the decision at issue.

B. If there is more than one person within the above named class in Paragraphs (A)(1) through (9), the consent for surgical or medical treatment shall be given by a majority of those members of the class available for consultation.

C. If none of the persons listed under Paragraphs (A)(1) through (10) of this Section are reasonably available, then the patient's attending physician shall have the discretion to provide or perform any surgical or medical treatment or procedures, including but not limited to an autopsy, and may also make decisions regarding continued services needed by the patient, including but not limited to approving the placement or transfer of the patient to another facility, without the consent of the patient or other person authorized to consent for the patient. Prior to taking such action, the attending physician shall document in the patient's chart the facts that establish what medical decisions need to be made and why those decisions are needed without undue delay, as well as the steps taken to obtain consent from the patient or another person authorized by law to give consent and then obtain confirmation from another physician, preferably the patient's primary care physician if he is not the attending physician, of the patient's condition and the medical necessity for such action as is appropriate and consistent with the patient's condition and which cannot be omitted without adversely affecting the patient's condition or the quality of medical care rendered. The confirming physician shall personally examine the patient and document his assessment, findings and recommendations in the patient's chart prior to the proposed surgical or medical treatment or procedures being performed. This Subsection shall not apply to an emergency governed by the provisions of R.S. 40:1159.5.

D.(1) When no contact persons are included in the individual's records, in order to justify a finding that none of the authorized persons listed under Paragraphs (A)(1) through (9) of this Section are reasonably available, the patient's attending physician shall document the following in the patient's record:

(a) That he or a representative of the attending physician or facility has inquired of, or has made a documented good-faith effort to inquire of, the following entities regarding the existence of any advance directive made by the patient and the availability of information that would enable the physician to contact any person listed under Paragraphs (A)(2) through (9) of this Section:

(i) The Louisiana Secretary of State's Living Will Registry.

(ii) The patient's primary care physician or any known provider of medical treatment or services received by the patient in the previous one hundred and eighty days.

(iii) Any known facility in which the patient has resided in the last one hundred and eighty days.

(b) That no advance directive or other information that would enable the physician to contact an authorized individual to consent is available.

(2) When names of potentially authorized persons are listed in the individual's records or are obtained through efforts under this Subsection, in order to justify a finding that none of the authorized persons listed under Paragraphs (A)(1) through (9) of this Section are reasonably available, the patient's attending physician shall document in the patient's record the name of each potentially authorized person that he or a representative of the physician or facility attempted to contact, the manner and date of the attempted contact, and the result of the attempted contact.

E. For an individual with a developmental disability, competency to act for the purpose of this Section shall be determined in accordance with principles set forth in R.S. 28:454.3, including capacity to consent and legally adequate consent.

F. Consent to surgical or medical treatment for an individual with a developmental disability will be implied where an emergency, as defined in R.S. 40:1159.5, exists.

G. No hospital or other health care facility, physician, health care provider, or other person or entity shall be subject to criminal prosecution or civil liability or be deemed to have engaged in unprofessional conduct as to the issue of consent only, based upon the reliance in good faith on any direction or decision by any person reasonably believed to be authorized and empowered to consent under Paragraphs (A)(1) through (9) of this Section, even if death or injury to the patient ensues except for liability for medical malpractice as to the provision or performance of the surgical or medical treatment, not with regard to the question of consent under R.S. 40:1237.1 et seq., or R.S. 40:1231.1 et seq. Each hospital or other health care facility, physician, health care provider, or other person or entity, who acts in good-faith reliance on any such direction or decision shall be protected and released to the same extent as though such person had interacted directly with the patient as a fully competent person.

H. Any physician attending or confirming, who, in accordance with Subsection C of this Section, provides or performs any surgical or medical treatment or procedure, including but not limited to an autopsy, or who makes decisions regarding continued services, including but not limited to approving the transfer or placement of the patient, without the consent of the patient or other person authorized to consent for the patient, shall not be subject to criminal prosecution or civil liability or be deemed to have engaged in unprofessional conduct as a result of the decision to perform, or the actual performance of, such treatment or procedure, or with regard to any decisions pertaining to continued services, including but not limited to decisions regarding the transfer or placement of the patient as to the issue of consent only, even if death or injury to the patient ensues, except for liability for medical malpractice as to the provision or performance of the surgical or medical treatment, not with regard to the question of consent under R.S. 40:1237.1 et seq., or R.S. 40:1231.1 et seq. Furthermore, no hospital or other health care facility, health care provider or other person or entity acting under the direction of a physician shall be subject to criminal prosecution or civil liability, or be deemed to have engaged in unprofessional conduct as a result of any treatment, procedures, continued services, transfer, or placements that were performed in accordance with Subsection C of this Section, as to the issue of consent only, even if death or injury to the patient ensues, except for liability for medical malpractice as to the provision or performance of the surgical or medical treatment, not with regard to the question of consent under R.S. 40:1237.1 et seq., or R.S. 40:1231.1 et seq.

Added by Acts 1975, No. 798, §1; Acts 1990, No. 484, §1; Acts 2005, No. 128, §1, eff. June 22, 2005; Acts 2014, No. 601, §1; Redesignated from R.S. 40:1299.53 by HCR 84 of 2015 R.S.



RS 40:1159.5 - Emergencies

§1159.5. Emergencies

A. In addition to any other instances in which a consent is excused or implied at law, a consent to surgical or medical treatment or procedures suggested, recommended, prescribed, or directed by a duly licensed physician will be implied where an emergency exists. For the purposes hereof, an emergency is defined as a situation wherein: (1) in competent medical judgment, the proposed surgical or medical treatment or procedures are reasonably necessary; and (2) a person authorized to consent under R.S. 40:1159.4 is not readily available, and any delay in treatment could reasonably be expected to jeopardize the life or health of the person affected, or could reasonably result in disfigurement or impair faculties.

B. For purposes of this Section, an emergency is also defined as a situation wherein: (1) a person transported to a hospital from a licensed health care facility is not in a condition to give consent; (2) a person authorized to give consent under R.S. 40:1159.4 is not readily available; and (3) any delay would be injurious to the health and well being of such person.

Added by Acts 1975, No. 798, §1. Amended by Acts 1982, No. 449, §1; Redesignated from R.S. 40:1299.54 by HCR 84 of 2015 R.S.



RS 40:1159.6 - Construction of Subpart; general application

§1159.6. Construction of Subpart; general application

A. The provisions of this Subpart shall be liberally construed, and all relationships set forth herein shall include the marital, adoptive, foster and step-relations as well as the natural whole blood. A consent by one person so authorized and empowered shall be sufficient. Any person acting in good faith shall be justified in relying on the representations of any person purporting to give such a consent, including but not limited to his identity, his age, his marital status, his emancipation, and his relationship to any other person for whom the consent is purportedly given.

B. Nothing in this Subpart shall be construed to condone, authorize, or approve assistance to suicide, mercy killing, or euthanasia.

Added by Acts 1975, No. 798, §1; Acts 2012, No. 715, §1; Redesignated from R.S. 40:1299.55 by HCR 84 of 2015 R.S.



RS 40:1159.7 - Right of adult to refuse treatment as to his own person not abridged

§1159.7. Right of adult to refuse treatment as to his own person not abridged

Nothing contained herein shall be construed to abridge any right of a person eighteen years of age or over to refuse to consent to medical or surgical treatment as to his own person.

Added by Acts 1975, No. 798, §1; Redesignated from R.S. 40:1299.56 by HCR 84 of 2015 R.S.



RS 40:1159.8 - Consent to medical arbitration agreements

§1159.8. Consent to medical arbitration agreements

The persons authorized and empowered in R.S. 40:1159.4 (A) and (B) to consent to surgical or medical treatment or procedures for others as provided therein are also authorized and empowered, for and on behalf of such others, and without court approval, to enter into binding medical arbitration agreements.

Added by Acts 1976, No. 269, §1; Redesignated from R.S. 40:1299.57 by HCR 84 of 2015 R.S.



RS 40:1159.9 - Consent to surgical or medical treatment for persons with developmental disabilities and residents of state-operated nursing homes

§1159.9. Consent to surgical or medical treatment for persons with developmental disabilities and residents of state-operated nursing homes

A. Upon the written recommendation of the treating physician, the following persons may consent to any surgical or medical treatment on behalf of any person with a developmental disability who is a recipient of service from a state-operated supported living program or home- and community-based service provider, or who is a resident of a state-operated residential facility, community, or group home for persons with developmental disabilities, state-supervised extended family living program, or a nonstate-operated residential facility, community, or group home for persons with developmental disabilities, or who is a resident of a state-operated nursing home:

(1) For a resident of a state-operated residential facility, community, or group home for persons with developmental disabilities, the administrator of the residential facility, community, or group home.

(2) For a resident of a state-supervised extended family living program, or a recipient of service from a state-operated supported living program or home- and community-based service provider, the office for citizens with developmental disabilities administrator or manager with administrative authority over the extended family living program, supported living program, or home- and community-based service provider for the region where the home is located or the program or service is being provided.

(3) For a resident of a nonstate-operated residential facility, community, or group home for persons with developmental disabilities, the chief executive officer of the provider organization which administers or operates the facility or home.

(4) For a resident of a state-operated nursing home, the administrator of the home or facility.

B. Consent for any surgical or medical treatment on behalf of a person with a developmental disability or a resident in a facility, home, or program as described in Subsection A of this Section is authorized under the following circumstances:

(1) When all reasonable efforts to contact the parent, family, or guardian of the resident have failed or

(2) When the resident's record does not contain the name of the parent, family member, or guardian.

C. Consent given pursuant to this Section shall be in writing and shall comply with the provisions of R.S. 40:1157.1. A copy of the signed written consent form and of the physician's written recommendation shall be placed in the resident's permanent record.

D. Nothing contained in this Section shall be construed to authorize consent to surgical or medical treatment for a resident if the parent, family member, or guardian of the resident has been contacted and has refused to consent to medical treatment for the resident.

E. Consent to surgical or medical treatment for residents will be implied where an emergency, as defined in R.S. 40:1159.5, exists.

F. Notwithstanding anything else herein to the contrary, no person shall be authorized to make a medical decision for an individual with a developmental disability pursuant to this Section unless there is no decision maker reasonably available, competent, and willing to act pursuant to R.S. 40:1159.4.

G. Repealed by Acts 2008, No. 839, §5, eff. July 8, 2008.

Added by Acts 1978, No. 607, §2; Acts 1990, No. 177, §1; Acts 2001, No. 519, §1; Acts 2005, No. 128, §1, eff. June 22, 2005; Acts 2008, No. 839, §§3, 5, eff. July 8, 2008; Acts 2012, No. 600, §2, eff. June 7, 2012; Acts 2012, No. 759, §2, eff. June 12, 2012; Acts 2014, No. 811, §22, eff. June 23, 2014; Redesignated from R.S. 40:1299.58 by HCR 84 of 2015 R.S.



RS 40:1161.1 - Consent to dental treatment

SUBPART C. INFORMED CONSENT TO DENTAL TREATMENT

§1161.1. Consent to dental treatment

A. As used in this Subpart:

(1) "Dental treatment" means those practices and procedures which fall within the definition of the practice of "dentistry", as that term is defined in R.S. 37:751, except when performed by a physician or surgeon in the practice of his profession.

(2) "Patient" means a natural person who receives dental treatment.

(3) Notwithstanding the provisions of this Subpart, a dentist who performs oral or maxillofacial surgery in a hospital shall be subject to the provisions of R.S. 40:1157.1.

B. Notwithstanding any other law to the contrary, "informed consent" means consent to any dental treatment or course of dental treatment given by a patient:

(1) After the patient has been informed in general terms of the nature and purpose of the dental treatment or course of dental treatment and those risks of death, brain damage, quadriplegia, paraplegia, the loss or loss of function of an organ or limb, or disfiguring scars, if any, associated with such dental treatment or course of dental treatment which would ordinarily have been disclosed under the same or similar circumstances by dentists with the same or similar training and experience; and

(2) After the patient has been given an opportunity to ask questions concerning such dental treatment or course of dental treatment and his questions, if any, have been answered in a satisfactory manner.

C. Where the informed consent for dental treatment is obtained in writing, no evidence shall be admissible to modify or limit the authorization for performance of the dental treatment or course of dental treatment and such informed consent, in the absence of clear and convincing proof that execution of the consent was induced by fraudulent misrepresentation of material facts by the involved dentist, shall be conclusively presumed to be valid and effective. Where such written consent is employed it shall also be conclusively presumed that the patient, or his representative, is able to communicate effectively in spoken or written English or in any other language in which the consent form is written and that the patient, or his representative, has understood the information disclosed in the written consent, provided that such informed consent is documented in a writing which contains all of the following:

(1) Sets forth in general terms the nature and purpose of the dental treatment or course of dental treatment together with those risks described in Paragraph B(1) of this Section.

(2) Acknowledges that such disclosure of information has been made, that the patient has been given an opportunity to ask questions concerning such dental treatment or course of dental treatment, and that all questions asked have been answered in a satisfactory manner.

(3) Is signed by the patient for whom the dental treatment or course of dental treatment is to be performed, or if the patient for any reason lacks legal capacity to consent, by a representative of the patient as provided in the Louisiana Medical Consent Law, in R.S. 40:1159.1 et seq.

D. The responsibility for obtaining the informed consent of a patient shall be that of the dentist who is actually to provide or supervise the provision of the contemplated dental treatment or course of dental treatment. However, a lay or professional employee of a hospital or of the dentist, acting with the approval of the dentist, may validly perform the ministerial act of documenting such informed consent by securing the completion and execution of a written consent.

E. In any action for damages in which it is alleged that a patient underwent a dental treatment or a course of dental treatment without his informed consent, the plaintiff shall have the burden of proving, by a preponderance of the evidence, that:

(1) The defendant dentist failed to disclose a risk of death, brain damage, quadriplegia, paraplegia, the loss or loss of function of an organ or limb, or disfiguring scars associated with such dental treatment or course of dental treatment which would ordinarily have been disclosed under the same or similar circumstances by dentists with the same or similar training and experience;

(2) Such undisclosed risk did occur; and

(3) A reasonably prudent person in the patient's position would not have undergone the dental treatment or course of dental treatment had he been properly informed.

F. It shall not be essential to the validity of any informed consent that the consent be obtained in writing. Where consent to dental treatment by the patient or consent to dental treatment from a person authorized by law to consent to dental treatment for the patient is secured other than in writing in accordance with Paragraph C of this Section, the explanation to the patient or person authorizing consent for the patient shall include the matters set forth in Paragraphs B(1) and B(2) of this Section, such consent shall be valid, effective, and subject to proof according to the rules of evidence of ordinary cases.

Acts 1987, No. 669, §1; Acts 2012, No. 600, §2, eff. June 7, 2012; Acts 2012, No. 759, §2, eff. June 12, 2012; Redesignated from R.S. 40:1299.131 by HCR 84 of 2015 R.S.



RS 40:1162 - To 1171 Repealed by Acts 1958, No. 34, 2.

PART V. TUBERCULOSIS

§1162. §§1162 to 1171 Repealed by Acts 1958, No. 34, §2.



RS 40:1163.1 - Electronic health care transactions; electronic signature authentication and identification system

PART III. INFORMATION AND RECORDS

SUBPART A. ELECTRONIC HEALTH CARE TRANSACTIONS

§1163.1. Electronic health care transactions; electronic signature authentication and identification system

A. As used in this Section, the following terms shall have the following meanings:

(1) "Authorization" means a consent, an approval, or an authorization between persons.

(2) "Electronic signature authentication and identification" means the process of authenticating identification using a system of form, location, and endorsement pursuant to Subsections B and C of this Section.

B. Electronic signature authentication and identification may be used for an individual who participates in agreements, authorizations, contracts, records, or other transactions that involve individually identifiable health information, including medical records and recordkeeping, transfer of medical records, medical billing, health care proxies, health care directives, consent to medical treatment, medical research, and organ and tissue donation or procurement.

C. Electronic signature authentication and identification pursuant to Subsection B of this Section may be implemented by an interactive system of security procedures that include any of the following:

(1) A tamper-proof electric appliance that receives input of unique identification numbers, unique biometric identifiers, or location devices.

(2) A computerized authentication process for biometric identifiers that is linked to the appropriate identification numbers upon receipt of the identifiers.

(3) Transmission of verification of the identifiers to a securely maintained electronic repository.

D. The provisions of this Section shall not be construed to supersede or preempt applicable state and federal law, including the Louisiana Uniform Electronic Transactions Act, as established in R.S. 9:2601 et seq., the Health Insurance Portability and Accountability Act of 1996 and associated regulations, and 21 CFR Part 11.

Acts 2008, No. 738, §1, eff. July 3, 2008; Redesignated from R.S. 40:1299.40.1 by HCR 84 of 2015 R.S.



RS 40:1165.1 - Health care information; records

SUBPART B. HEALTH CARE INFORMATION

§1165.1. Health care information; records

A.(1) Each health care provider shall furnish each patient, upon request of the patient, a copy of any information related in any way to the patient which the health care provider has transmitted to any company, or any public or private agency, or any person.

(2)(a) Medical records of a patient maintained in a health care provider's office are the property and business records of the health care provider.

(b)(i) Except as provided in R.S. 44:17, a patient or his legal representative, or in the case of a deceased patient, the executor of his will, the administrator of his estate, the surviving spouse, the parents, or the children of the deceased patient, or after a claim has been made, the insurance company or its counsel, or, after suit has been instituted, defense counsel or a defendant seeking any treatment record, including but not limited to any medical, hospital, laboratory, invoice or billing statement, or other record, including test results, relating to or generated as a result of or in connection to the patient's medical treatment, history, or condition, either personally or through an attorney, shall have a right to obtain a copy of the entirety of the records in the form in which they exist, except microfilm, upon furnishing a signed authorization. If the treatment records exist solely in paper form, paper or digital copies shall be provided upon payment of a reasonable copying charge, not to exceed one dollar per page for the first twenty-five pages, fifty cents per page for twenty-six to three hundred fifty pages, and twenty-five cents per page thereafter, a handling charge not to exceed twenty-five dollars for hospitals, nursing homes, and other health care providers, and actual postage. The charges set forth in this Section shall be applied to all persons and legal entities duly authorized by the patient to obtain a copy of their medical records. If treatment records exist in digital format, copies shall be provided in digital format if requested to be provided in digital format and charged at the rate provided by this Item; however, the charges for providing digital copies shall not exceed one hundred dollars, plus all postage charges actually incurred. If the treatment records exist in both digital form and paper form, the maximum limit of one hundred dollars shall apply only to the portion of records stored in digital form. If requested, the health care provider shall provide the requestor, at no extra charge, a certification page setting forth the extent of the completeness of records on file. In the event a hospital record is not complete, the copy of the records furnished shall indicate, through a stamp, coversheet, or otherwise, the extent of completeness of the records. Each request for records submitted by the patient or other person authorized to request records pursuant to the provisions of this Subparagraph shall be subject to only one handling charge, and the health care provider shall not divide the separate requests for different types of records, including but not limited to billing or invoice statements. The health care provider or person or legal entity providing records on behalf of the health care provider shall not charge any other fee which is not specifically authorized by the provisions of this Subparagraph, except for notary fees and fees for expedited requests as contracted by the parties.

(ii) The individuals authorized to obtain medical records pursuant to Item (i) of this Subparagraph shall also have the right to obtain copies of patient X-rays, and other imaging media, upon payment of reasonable reproduction costs and a handling charge of twenty dollars for hospitals and ten dollars for other health care providers. If the patient X-rays and other imaging media are stored in digital format, copies may be requested to be provided in digital format and charged at the rate provided by this Item; however, the charges for providing digital imaging media copies shall not exceed two hundred dollars, plus all postage charges actually incurred. If requested, the health care provider shall provide the requestor, at no extra charge, a certification page setting forth the completeness of the X-rays and other imaging media on file. In the event hospital patient X-rays and other imaging media are not complete, the copies furnished shall indicate, through a stamp, coversheet, or otherwise, the extent of the completeness of the records. Each request for copies of patient X-rays and other imaging media submitted by the patient or other person authorized to request records pursuant to Item (i) of this Subparagraph shall not be considered a separate request and are subject to only one handling charge, and the health care provider shall not divide the requests for different types of X-rays and other imaging media. The health care provider shall not charge any other fee which is not specifically authorized by the provisions of this Subparagraph, except for notary fees and fees for expedited requests as contracted by the parties.

(iii) A health care provider shall be provided with written notice of any violation of Items (i) or (ii) of this Subparagraph and shall be given three days to correct the noticed violation. If the violation is based on a written communication from the health care provider or its agent, and the written communication includes contact information with a physical address for receipt of notices, the notice shall be sent by certified mail or commercial carrier. If the violation is not based on a written communication, or if no contact information, such as a physical address for receipt of notices, is provided, the notice shall be sent by certified mail or commercial carrier to the custodian of medical records of the health care provider. If the violation is not corrected within fifteen days of receipt of the certified mail or the commercial carrier notice, any violation of Items (i) or (ii) of this Subparagraph shall be subject to a civil penalty of five hundred dollars per violation, plus attorney fees and costs at the discretion of the court, payable to the requestor of the medical records.

(c) If a copy of the record is not provided within a reasonable period of time, not to exceed fifteen days following the receipt of the request and written authorization, and production of the record is obtained through a court order or subpoena duces tecum, the health care provider shall be liable for reasonable attorney fees and expenses incurred in obtaining the court order or subpoena duces tecum. Such sanctions shall not be imposed unless the person requesting the copy of the record has by certified mail notified the health care provider of his failure to comply with the original request, by referring to the sanctions available, and the health care provider fails to furnish the requested copies within five days from receipt of such notice. Except for their own gross negligence, such health care providers shall not otherwise be held liable in damages by reason of their compliance with such request or their inability to fulfill the request.

(d) A health care provider may deny access to a record if the health care provider reasonably concludes that knowledge of the information contained in the record would be injurious to the health or welfare of the patient or could reasonably be expected to endanger the life or safety of any other person.

(e) Nothing in this Section shall be construed to limit or prohibit access to the information contained in the records of a patient maintained by a health care provider in any legally permissible manner other than those delineated pursuant to R.S. 22:976 and in this Section, subject to the provisions of R.S. 13:3734.

(3)(a) Medical and dental records shall be retained by a physician or dentist in the original, microfilmed, or similarly reproduced form for a minimum period of six years from the date a patient is last treated by a physician or dentist.

(b) Graphic matter, images, X-ray films, and like matter that were necessary to produce a diagnostic or therapeutic report shall be retained, preserved and properly stored by a physician or dentist in the original, microfilmed or similarly reproduced form for a minimum period of three years from the date a patient is last treated by the physician or dentist. Such graphic matter, images, X-ray film, and like matter shall be retained for a longer period when requested in writing by the patient.

(4)(a) Any person conducting or operating a clinical laboratory or medical facility shall report test results to the patient who is the subject of the test upon his request. Approval from a health care provider shall not be required prior to reporting test results in accordance with the provisions of this Paragraph.

(b) When a clinical laboratory or medical facility provides test results to a patient pursuant to this Paragraph, it shall also provide notice to the provider that the patient requested the test results and the results of the test to the health care provider ordering the test.

(c) Notwithstanding any other provision of law to the contrary, the clinical laboratory or medical facility shall deliver the requested test results to the patient after verifying the identification of the patient. Test results may be delivered by mail if the patient has executed a HIPAA form and a written authorization to that effect. In addition, the test results may be delivered to any other person authorized by the patient in writing to receive the results.

(d) The patient shall not have a right or cause of action against the clinical laboratory or medical facility for the release of test results in accordance with the provisions of this Paragraph.

(e) The clinical lab or medical facility shall only report the test results to the patient who is the subject of the test upon his request in a manner which is consistent and in accordance with all applicable federal laws.

(f) The clinical lab or medical facility shall only report the test results to the patient who is the subject of the test upon his request when the cost of the tests have been fully paid by the patient or applicable payor source.

B. As used in this Section:

(1) "Health care provider" means a "health care provider" as defined in R.S. 40:1231.1 or a "state health care provider" as defined in R.S. 40:1237.1 or a clinical laboratory or medical facility in accordance with Paragraph (A)(4) of this Section.

(2) "Patient" means a natural person who receives or should have received health care from a licensed health care provider, under a contract, express or implied.

C.(1) The provisions of this Section shall not be applicable to a health care provider who has evaluated or examined a patient at the request of any agency of the state or federal government in charge of the administration of any of the assistance or entitlement programs under the Social Security Act. The records of such evaluation or examination shall be retained for ninety days after mailing or upon proof of receipt of the records, whichever period is shorter. Nothing herein shall be construed as limiting or prohibiting the access to health care information and records of a patient that are retained by the Social Security Administration in any legally permissible manner under state law that is not contrary to federal law or regulation.

(2) A person or entity otherwise subject to the provisions of this Section who provides medical records to a nonprofit organization assisting with social security or medicaid applications may waive or charge an amount less than the maximum charges set forth in Item (A)(2)(b)(i) of this Section.

Added by Acts 1979, No. 685, §1. Acts 1989, No. 205, §1, eff. June 26, 1989; Acts 1990, No. 766, §1, eff. July 24, 1990; Acts 1991, No. 212, §1; Acts 1991, No. 427, §1; Acts 1991, No. 586, §1; Acts 1991, No. 659, §1; Acts 1995, No. 521, §1, eff. Jan. 1, 1996; Acts 1995, No. 920, §2; Acts 2001, No. 839, §1; Acts 2003, No. 1260, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2008, No. 763, §1, eff. July 6, 2008; Acts 2010, No. 614, §1; Acts 2010, No. 740, §1; Acts 2011, No. 125, §1; Acts 2012, No. 756, §1; Redesignated from R.S. 40:1299.96 by HCR 84 of 2015 R.S.; Acts 2016, No. 627, §1.



RS 40:1165.2 - Health Care Information Technology and Infrastructure Advisory Collaborative; membership; powers and duties; annual report

§1165.2. Health Care Information Technology and Infrastructure Advisory Collaborative; membership; powers and duties; annual report

A.(1) The legislature recognizes the need to pursue electronic health care information technology for the residents of Louisiana in a coordinated, systematic, thoughtful, and focused manner. The legislature further recognizes that health care information technology plays a significant role in transforming the health care system and in supporting communities. Electronic health care records are rapidly evolving and becoming more standardized in order to better meet the needs of physicians, clinicians, and patients. The legislature desires to obtain information for the development and adoption of uniform standards for interoperable electronic health care records to better protect the privacy and confidentiality of personal health care information of Louisiana residents while advancing the use of electronic health care information technology.

(2) Pursuant to Senate Concurrent Resolution 35 of the 2007 Regular Session, the Louisiana Department of Health facilitated the establishment of the Louisiana Health Care Quality Forum as a nonprofit corporation, which was incorporated on July 6, 2007, and whose purpose is to plan, promote and conduct quality improvement initiatives within the state. The Louisiana Health Care Quality Forum has identified the promotion of health information technology as a major focus in its strategic work plan.

(3) In Act 203 of the 2007 Regular Session, the legislature provided a line item appropriation within the Louisiana Department of Health budget for the establishment of a network among Louisiana State University Health Sciences Center at Shreveport and the Rural Hospital Coalition, now known as the Louisiana Rural Health Information Exchange, hereinafter referred to in this Section as "LARHIX".

B. The legislature hereby establishes the Health Care Information Technology and Infrastructure Collaborative to be composed of LARHIX, the Health Information Technology Committee of the Louisiana Health Care Quality Forum and any other current or future regional health information exchange, hereinafter referred to in this Section as "collaborative". The collaborative shall advise the secretary of the Louisiana Department of Health on strategies for the advancement of the use of electronic health information technology through the identification of state laws and regulations that impede such advancement, including but not limited to those laws and regulations that concern the form of consent to medical treatment and authorization for other health care transactions, and matters related to facilitation of telemedicine consultations.

C. The collaborative shall provide the secretary of the Louisiana Department of Health with its annual report on such matters no later than January thirtieth of each year. The collaborative shall submit its annual report to the House and Senate committees on health and welfare for approval by January thirtieth of each year.

Acts 2008, No. 763, §1, eff. July 6, 2008; Redesignated from R.S. 40:1299.96.1 by HCR 84 of 2015 R.S.



RS 40:1165.3 - Contact lens prescription; contents; expiration; restrictions on filling; release; penalties

§1165.3. Contact lens prescription; contents; expiration; restrictions on filling; release; penalties

A. Every contact lens prescription written by a licensed physician or licensed optometrist for use in correcting errors of refraction and restoring, as near as possible, normal human vision shall be signed by the physician or optometrist and shall contain information specifying the physical design, material type, curvatures, diameters, pertinent measurements, and refractive power and an expiration date not to exceed eighteen months.

B. No owner, employer, or agent of any business establishment that buys, sells, offers to sell, dispenses, or gives away prescription contact lenses may fill a contact lens prescription unless the information provided in Subsection A is included on the prescription or after the expiration date of the prescription.

C. No person other than the prescribing physician, optometrist, or his designated employee may release to a patient a copy of his contact lens prescription. However, no such physician, optometrist, or his designated employee may deny, withhold, attempt to deny or withhold, or refuse to release to any patient his prescription, or a copy of his prescription, if requested by the patient.

D. Any person who violates the provisions of this Section shall be guilty of a misdemeanor and, upon conviction, shall be fined not more than five hundred dollars. For each subsequent offense, the violator shall be fined not more than one thousand dollars.

E. For purposes of this Section, a spectacle prescription shall not be construed to be or substituted for a contact lens prescription.

Acts 1995, No. 949, §1; Redesignated from R.S. 40:1299.97 by HCR 84 of 2015 R.S.



RS 40:1167.1 - Short title

SUBPART C. ELECTRONIC HEALTH RECORDS LOAN PROGRAM ACT

§1167.1. Short title

This Subpart shall be known as and may be cited as the "Electronic Health Records Loan Program".

Acts 2009, No. 489, §1, eff. July 1, 2009; Redesignated from R.S. 40:1299.97.1 by HCR 84 of 2015 R.S.



RS 40:1167.2 - Legislative findings; purpose

§1167.2. Legislative findings; purpose

The legislature finds that:

(1) Through the state's health care reform efforts, it has been recognized that Health Information Technology (HIT) and Health Information Exchange (HIE) are critical to improving and evaluating the quality of health care delivered to the citizens of Louisiana across the full spectrum of service delivery. The state has made significant investments in HIT that should be leveraged and built upon while continuing to address the low adoption rate of HIT by providers statewide.

(2) The state and federal governments have recognized that the use of an interoperable electronic health record (EHR) is the foundation of HIT adoption and can improve outcomes and reduce costs.

(3) In February of 2009, the United States Congress, in enacting the American Recovery and Reinvestment Act of 2009 (ARRA), made a substantial financial commitment to the national expansion of HIT by providing approximately seventeen billion dollars in funding for enhanced Medicare and Medicaid reimbursements to certain providers who demonstrate meaningful use of certified EHR technology, as well as an additional two billion dollars for competitive grants to the states to create regional infrastructure and to provide loans to providers for the purchase and implementation of an EHR.

(4) Under ARRA, many of Louisiana's providers will become eligible for enhanced Medicare reimbursement in the federal fiscal year beginning October 1, 2010, by becoming a meaningful user of certified EHR technology and will suffer financial consequences for failing to do so in the federal fiscal year beginning October 1, 2014. Additionally, enhanced Medicaid reimbursement will be available to certain providers who are engaged in efforts to adopt, implement, or upgrade certified EHR technology or who are meaningful users of such technology, beginning on a date that has not yet been specified by the federal government.

(5) The ARRA's loan program competitive grant provisions are designed to facilitate the widespread adoption of certified EHR technology, thus achieving provider eligibility for the enhanced Medicare and Medicaid reimbursements. The application process requires that the state develop and submit a strategic plan that will be annually updated, and that must include a list of the projects to be assisted through the program, a description of the criteria and methods established for the distribution of funds, the financial status of the loan fund as of the date of submission of the plan and the short-term and long-term goals of the program.

(6) In 2007, the state authorized the secretary to enter into a Cooperative Endeavor Agreement (CEA) with the Rural Hospital Coalition, Inc. (the Coalition), for the establishment of the Louisiana Rural Health Information Exchange (LARHIX), a multi-regional health care information exchange. With the funding provided, seven rural hospitals acquired EHR technology and were linked to Louisiana State University Health Sciences Center - Shreveport (LSUHSC-S) via a state-of-the-art integration engine, permitting a panel of specialists to access a rural patient's medical record in real time while consulting with the patient over the telemedicine equipment located at the rural hospital. In 2008, the state entered into a five-year CEA with the Coalition and provided funding to expand the network to seven additional rural hospitals. LARHIX has been honored as a network model with multiple award nominations by national technology organizations.

(7) The state is required to meet federal match requirements to secure funding under the ARRA loan program provisions. Once such funding is secured, the state can establish the loan program and thereby make application for ARRA program funds. When established, the loan program will facilitate the expansion of current efforts, including LARHIX, to assist providers in acquiring certified EHR technology. By enacting this legislation, the legislature is providing the department and the secretary with specific authority to facilitate the state's application for ARRA loan program funding and to administer the state's EHR loan program.

Acts 2009, No. 489, §1, eff. July 1, 2009; Redesignated from R.S. 40:1299.97.2 by HCR 84 of 2015 R.S.



RS 40:1167.3 - Definitions

§1167.3. Definitions

As used in this Subpart, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) "Certified EHR technology" means a qualified electronic health record (as defined in Section 3000(13) of the Public Health Service Act) that is certified pursuant to Section 3001(c)(5) of such Act as meeting standards adopted under Section 3004 of such Act that are applicable to the type of record involved.

(2) "Department" means the Louisiana Department of Health or its successor in the role of designated state agency under Title XIX of the Social Security Act or any successor Act including, but not limited to, block grants or other funding for medical care of the poor.

(3) "Secretary" means the secretary of the Louisiana Department of Health.

Acts 2009, No. 489, §1, eff. July 1, 2009; Redesignated from R.S. 40:1299.97.3 by HCR 84 of 2015 R.S.



RS 40:1167.4 - Establishment of the Electronic Health Records Loan Program

§1167.4. Establishment of the Electronic Health Records Loan Program

A. The "Electronic Health Records Loan Program" is hereby created within the department.

B.(1) The secretary is hereby authorized to establish the Electronic Health Records Loan Program utilizing such sums that are made available through any one or more of the following:

(a) Annual appropriation.

(b) A public/private partnership involving financial institutions.

(c) Any other method authorized by law.

(2) Such funding shall be utilized by the state to satisfy the federal match requirements of the loan program provisions of ARRA.

(3) All loan program funds shall be administered by the department pursuant to the provisions of this Subpart.

C. To the extent permitted by law, the debt service associated with loans made to eligible providers shall be serviced from funds received by such providers as enhanced reimbursements under ARRA.

D. The department shall assist the state in the preparation of a competitive grant application and any other required submissions to secure funding made available under the ARRA loan program provisions.

E. The secretary is authorized to enter into CEAs to facilitate with any entity access to the ARRA loan program funding and to make loans to eligible providers to provide for the acquisition and implementation of certified EHR technology by eligible providers, and where integrated, telemedicine technology.

F. To provide for the expansion and administration of LARHIX and other related matters, the secretary shall enter into a CEA with the Coalition, the terms of which shall govern the program's loans made available to rural hospitals, and with the secretary's approval, to other rural health care providers who have elected to partner with rural hospitals in the acquisition of certified EHR technology. For purposes of this Subsection and to the extent permitted by the ARRA, certified EHR technology will include telemedicine technology which such technology is fully integrated with the certified EHR technology acquired by the hospital.

G. The secretary may consult with the Louisiana Healthcare Quality Forum in administering this program.

Acts 2009, No. 489, §1, eff. July 1, 2009; Redesignated from R.S. 40:1299.97.4 by HCR 84 of 2015 R.S.



RS 40:1169.1 - Short title

PART IV. RIGHTS

SUBPART A. ACCESS TO TREATMENT FOR TERMINALLY ILL PATIENTS

§1169.1. Short title

This Subpart shall be known and may be cited as the "Right To Try Act".

Acts 2014, No. 346, §1; Redesignated from R.S. 40:1300.421 by HCR 84 of 2015 R.S.



RS 40:1169.2 - Legislative findings

§1169.2. Legislative findings

The Legislature of Louisiana hereby finds and declares the following:

(1) The process of approval for investigational drugs, biological products, and devices in the United States often takes many years.

(2) A patient who has a terminal illness does not have the luxury of waiting until an investigational drug, biological product, or device receives final approval from the United States Food and Drug Administration.

(3) The standards of the United States Food and Drug Administration for the use of investigational drugs, biological products, and devices may deny the benefits of potentially life-saving treatments to terminally ill patients.

(4) A patient with a terminal illness has a fundamental right to attempt to preserve his own life by accessing available investigational drugs, biological products, and devices.

(5) Whether to use available investigational drugs, biological products, or devices is a decision that rightfully should be made by the patient with a terminal illness in consultation with his physician, and is not a decision to be made by the government.

Acts 2014, No. 346, §1; Redesignated from R.S. 40:1300.422 by HCR 84 of 2015 R.S.



RS 40:1169.3 - Definitions

§1169.3. Definitions

As used in this Subpart, the following terms have the meaning ascribed to them in this Section:

(1) "Eligible patient" means a person to whom all of the following criteria apply:

(a) Has a terminal illness.

(b) As determined by the person's physician, has no comparable or satisfactory treatment options that are approved by the United States Food and Drug Administration and available to diagnose, monitor, or treat the person's disease or condition, and the probable risk to the person from the investigational drug, biological product, or device is not greater than the probable risk from the person's disease or condition.

(c) Has received a prescription or recommendation from his physician for an investigational drug, biological product, or device.

(d) Has given his consent in writing for the use of the investigational drug, biological product, or device; or, if he is a minor or lacks the mental capacity to provide consent, a parent or legal guardian has given consent in writing on his behalf.

(e) Has documentation from his physician indicating that he has met the requirements provided in this Subpart.

(2) "Investigational drug, biological product, or device" means a drug, biological product, or device that has successfully completed phase one of a United States Food and Drug Administration approved clinical trial, but has not been approved for general use by the United States Food and Drug Administration and remains under investigation in a clinical trial.

(3) "Terminal illness" means a disease that, without life-sustaining procedures, will result in death in the near future or a state of permanent unconsciousness from which recovery is unlikely. This diagnosis shall be confirmed by a second independent evaluation by a board-certified physician in an appropriate speciality.

Acts 2014, No. 346, §1; Redesignated from R.S. 40:1300.423 by HCR 84 of 2015 R.S.



RS 40:1169.4 - Availability of drugs, biological products, and devices; costs; insurance coverage

§1169.4. Availability of drugs, biological products, and devices; costs; insurance coverage

A.(1) A manufacturer of an investigational drug, biological product, or device may make available such drug, product, or device to eligible patients in accordance with the provisions of this Section.

(2) Nothing in this Section shall be construed to require a manufacturer to make available any drug, product, or device.

B. A manufacturer may do any of the following:

(1) Provide an investigational drug, biological product, or device to an eligible patient without receiving compensation.

(2) Require an eligible patient to pay the costs of or associated with the manufacture of the investigational drug, biological product, or device.

C.(1) A health insurance issuer may choose to provide coverage for the cost of an investigational drug, biological product, or device.

(2) Nothing in this Section shall be construed to require a health insurance issuer to provide coverage for the cost of any investigational drug, biological product, or device.

Acts 2014, No. 346, §1; Redesignated from R.S. 40:1300.424 by HCR 84 of 2015 R.S.



RS 40:1169.5 - Limitation of liability; no cause of action created

§1169.5. Limitation of liability; no cause of action created

A. Notwithstanding any provision of law to the contrary, a physician who prescribes an investigational drug, biological product, or device to an eligible patient pursuant to the provisions of this Subpart shall be immune from civil liability, including but not limited to any cause of action arising under R.S. 40:1231.1 et seq., for any adverse action, condition, or other outcome resulting from the patient's use of the investigational drug, biological product, or device.

B. Nothing in this Section shall be construed as creating a cause of action by or on behalf of any person against a manufacturer of an investigational drug, biological product, or device, or against any person or entity involved in the care of an eligible patient using the investigational drug, biological product, or device, for any harm done to the eligible patient resulting from the investigational drug, biological product, or device.

Acts 2014, No. 346, §1; Redesignated from R.S. 40:1300.425 by HCR 84 of 2015 R.S.; Acts 2016, No. 355, §1.



RS 40:1169.6 - Action against physician license prohibited

§1169.6. Action against physician license prohibited

Notwithstanding any provision of law to the contrary, the Louisiana State Board of Medical Examiners shall not revoke, fail to renew, or take any other action against the license of a physician issued pursuant to the provisions of R.S. 37:1261, et seq. based solely upon the recommendation of the physician to an eligible patient regarding, or prescription for, or treatment with, an investigational drug, biological product, or device when such recommendation, prescription, or treatment is undertaken in strict conformance with the provisions of this Subpart.

Acts 2014, No. 346, §1; Redesignated from R.S. 40:1300.426 by HCR 84 of 2015 R.S.



RS 40:1171.1 - Purpose; intent; insurance and R.S. 40:1157.3 not affected

SUBPART B. CONFIDENTIALITY OF HIV TEST RESULTS

§1171.1. Purpose; intent; insurance and R.S. 40:1157.3 not affected

The legislature recognizes that confidentiality protection for information related to human immunodeficiency virus (HIV) infection and acquired immunodeficiency syndrome (AIDS) is an essential public health measure. In order to retain the full trust and confidence of persons at risk, the state has an interest both in assuring that HIV test results are not improperly disclosed and in having clear and certain rules for the disclosure of such information. By providing additional protection for the confidentiality of HIV test results, the legislature intends to encourage the expansion of voluntary confidential testing for HIV so that individuals may come forward, learn their health status, make decisions regarding the appropriate treatment, and change behaviors that put them and others at risk of infection. The legislature also recognizes that confidentiality protections can limit the risk of discrimination and the harm to an individual's interest in privacy that unauthorized disclosure of HIV test results can cause. It is not the intent of the legislature to create any new right, right of action, or cause of action or eliminate any right, right of action, or cause of action existing under current law. It is further not the intent of the legislature that this Chapter repeal, amend, or in any way affect the provisions of R.S. 40:1157.3 relative to the ability of a physician or employee of a hospital who may become infected with the human immunodeficiency virus to test the blood of a patient without the patient's consent. It is the intent of the legislature that in the case of a person applying for or already insured under an insurance policy, who will be or has been the subject of a test to determine infection for human immunodeficiency virus (HIV), all facets of insurers' practices in connection with HIV related testing and HIV test results and all facets of other entities' and individuals' interactions with insurers relating to HIV related testing or HIV test results shall be governed exclusively by Title 22 of the Louisiana Revised Statutes of 1950 and any regulations promulgated pursuant thereto by the commissioner of the Department of Insurance who shall have the authority to promulgate such regulations.

Acts 1991, No. 1054, §1; Acts 2012, No. 600, §2, eff. June 7, 2012; Acts 2012, No. 759, §2, eff. June 12, 2012; Redesignated from R.S. 40:1300.11 by HCR 84 of 2015 R.S.



RS 40:1171.2 - Definitions

§1171.2. Definitions

A. "HIV-related test" is a test which is performed solely to diagnose infection with Human Immunodeficiency Virus (HIV).

B. "HIV test result" is the original document, or copy thereof, transmitted to the medical record from the laboratory or other testing site the result of an HIV-related test. The term shall not include any other note, notation, diagnosis, report, or other writing or document.

C. "Contact" is a sex-sharing or needle-sharing partner, a person who has had contact with blood or body fluids to which universal precautions apply through percutaneous inoculation or contact with an open wound, non-intact skin, or mucous membrane, or a person who has otherwise been exposed to an HIV infected person in such a way that infection may have occurred as defined by the Louisiana Department of Health regulations based upon Center for Disease Control guidelines.

Acts 1991, No. 1054, §1; Acts 2007, No. 153, §1; Redesignated from R.S. 40:1300.12 by HCR 84 of 2015 R.S.



RS 40:1171.3 - HIV-related testing; consent; exceptions

§1171.3. HIV-related testing; consent; exceptions

A. Except as provided, specifically authorized, or required by a state or federal law, in the event that HIV diagnostic testing is offered to a person as part of a routine medical screening in health care settings, substance abuse treatment facilities, mental health treatment facilities, and correctional settings, the patient shall be informed orally or in writing that HIV testing shall be performed unless the patient declines or "opts out" of the testing. Oral or written information shall include an explanation of HIV infection and the meanings of positive and negative test results, and the patient shall be offered an opportunity to ask questions. Consent for HIV testing shall be incorporated into the patient's general informed consent for medical care on the same basis as are other screening or diagnostic tests; a separate consent form for HIV testing shall not be necessary. If a patient declines testing, it shall be noted in the medical record.

B. Community-based organizations that are funded by the office of public health to conduct HIV testing services will be required to follow all HIV testing protocols established by the HIV/AIDS Program of the office of public health.

C. A patient requesting the performance of an HIV-related test shall be provided an opportunity to remain anonymous by the use of a coded system with no correlation or identification of the individual's identity to the specific test request or results. In these instances the identifying information otherwise required by the Louisiana State Sanitary Code shall not be required. A health care provider that is not able to provide HIV-related tests on an anonymous basis shall refer, at no extra charge to the individual seeking anonymity, such individual to a test site that provides anonymous testing. The provisions of this Subsection shall not apply to inpatients in hospitals.

D. If an individual tests positive for HIV infection, the individual shall be referred to a health care provider for appropriate HIV-related primary medical care.

E. The provisions of Subsections A through D of this Section shall not apply to the performance of an HIV-related test:

(1) By a health care provider or health care facility in relation to the procuring, processing, distributing, or use of a human body or human part, including organs, tissues, eyes, bones, arteries, blood, semen, or other body fluids, for use in medical research or therapy, or for transplantation to individuals, as provided in R.S. 40:1113.2.

(2) For purposes of accredited scientific or medical research. Any testing must be performed in such a manner that the identity of the test subject remains anonymous and may not be retrieved by any researcher unless specifically authorized.

(3) On a deceased person, when the HIV-related test is conducted to determine the cause of death or for epidemiological purposes.

(4) On any child taken into custody by the Department of Children and Family Services, where department officials have cause to believe that the child has been infected with HIV.

(5) On any child when the child's attending physician reasonably believes such test to be necessary in order to properly diagnose or treat the child's medical condition and documents such reason in the child's medical record, including all newborns whose mothers present for delivery without a diagnostic HIV test on record.

(6) On any person who has been arrested, indicted, or convicted for the crimes of aggravated or first degree rape, forcible or second degree rape, simple or third degree rape, or crime against nature as defined by R.S. 14:89(A)(2) when required by a court to undergo an HIV-related test.

F. Repealed by Acts 2007, No. 153, §2.

Acts 1991, No. 1054, §1; Acts 2007, No. 153, §§1, 2; Acts 2014, No. 602, §6, eff. June 12, 2014; Redesignated from R.S. 40:1300.13 by HCR 84 of 2015 R.S.; Acts 2015, No. 184, §4.



RS 40:1171.4 - Confidentiality of HIV test result; disclosure

§1171.4. Confidentiality of HIV test result; disclosure

A. Except as otherwise provided by law, no person who obtains, retains, or becomes the recipient of confidential HIV test results in the course of providing any health or social service or pursuant to a release of confidential HIV test results may disclose such information pursuant to a written authorization to release medical information when such authorization contains a refusal to release HIV test results.

B. Notwithstanding the provisions of Subsection A of this Section, HIV test results may be released to the following:

(1) Any person to whom disclosure of medical information is authorized by law without the consent of the patient.

(2) Any agent or employee of a health facility or health care provider if:

(a) The agent or employee is permitted access to medical records.

(b) The health facility or health care provider is authorized to obtain the HIV test results.

(c) The agent or employee provides health care to the patient or maintains or processes medical records for billing or reimbursement purposes.

(3) A health care provider or health facility, when knowledge of the HIV test results is necessary to provide appropriate care or treatment to the patient and afford the health care provider and the personnel of the health facility an opportunity to protect themselves from transmission of the virus.

(4) A health facility or health care provider, in relation to the procurement, processing, distributing, or use of a human body or a human body part, including organs, tissues, eyes, bones, arteries, blood, semen, or other body fluids, for use in medical education, research, therapy, or transplantation.

(5) Any health facility staff committees or accreditation or oversight review organizations authorized to access medical records, provided that the committee or organization shall only disclose confidential HIV test results:

(a) To the facility or provider of a health or social service.

(b) To a federal, state, or local government agency for the purposes of and subject to the conditions provided in Paragraph (6) of this Subsection.

(c) To carry out the monitoring evaluation, or service for which it was obtained.

(6) A federal, state, parish, or local health officer when the disclosure is mandated by federal or state law.

(7) An agency or individual in connection with the foster care programs of the Department of Children and Family Services or an agency or individual in connection with the adoption of a child.

(8) Any person to whom disclosure is ordered by a court of competent jurisdiction.

(9) An employee or agent of the committee on parole of the Department of Public Safety and Corrections to the extent that the employee or agent is authorized to access records containing HIV test results in order to implement the functions, powers, and duties with respect to the individual patient of the committee on parole, Department of Public Safety and Corrections.

(10) An employee or agent of the office of probation and parole of the Department of Public Safety and Corrections, division of correction services, to the extent the employee or agent is authorized to access records containing HIV test results in order to carry out the functions, powers, and duties, with respect to patient of the office.

(11) A medical director of a local correctional facility, to the extent the medical director is authorized to access records containing HIV test results in order to carry out the functions, powers, and duties with respect to the patient.

(12) An employee or agent of the Department of Public Safety and Corrections, to the extent the employee or agent is authorized to access records containing HIV test results in order to carry out the Department of Public Safety and Corrections functions, powers, and duties with respect to the patient.

(13) An employee or agent who is authorized by the Louisiana Workforce Commission to access records containing HIV test results in order to carry out the Louisiana Workforce Commission's vocational rehabilitative services functions, powers, and duties with respect to the protected patient.

(14) An insurer, insurance administrator, self-insured employer, self-insurance trust, or other person or entity responsible for paying or determining payment for medical services to the extent necessary to secure payment for those services.

C. A state, parish, or local health officer may disclose confidential HIV test results when:

(1) Disclosure is specifically authorized or required by federal or state law.

(2) Disclosure is made pursuant to a release of confidential HIV test results.

(3) Disclosure is requested by a physician pursuant to Subsection E of this Section.

(4) Disclosure is authorized by court order.

D. No person to whom confidential HIV test results have been disclosed pursuant to this Subpart shall disclose the information to another person except as authorized by this Subpart, provided, however, that the provisions of this Subsection shall not apply to the individual or to a natural person who is authorized by law to consent to health care for the individual.

E.(1) A physician may disclose confidential HIV test results under all of the following conditions:

(a) Disclosure is made to a contact, or to a public health officer for the purpose of making the disclosure to said contact.

(b) The physician reasonably believes disclosure is medically appropriate, and there is a significant risk of infection to the contact.

(c) The physician has counseled the patient regarding the need to notify the contact, and the physician reasonably believes the patient will not inform the contact.

(d) The physician has informed the patient of his or her intent to make such disclosure to a contact and has given the patient the opportunity to express a preference as to whether disclosure should be made by the physician directly or to a public health officer for the purpose of said disclosure. If the patient expresses a preference for disclosure by a public health officer or by the physician the physician shall honor such preference.

(2) When making such disclosures to the contact, the physician or public health officer shall provide or make referrals for the provision of the appropriate medical advice and counseling for coping with the emotional consequences of the knowledge of the information and for alteration of behavior to prevent transmission or contraction of HIV infection. The physician or public health officer shall not disclose the identity of the patient or the identity of any other contact. A physician or public health officer making a notification pursuant to this Subsection shall make such disclosure in person, except where circumstances reasonably prevent doing so.

(3) A physician shall have no obligation to identify or locate any contact.

(4) A physician may, upon the consent of a parent or guardian, disclose confidential HIV test results to a state, parish, or local health officer for the purpose of reviewing the medical history of a child to determine the fitness of the child to attend school.

(5) A physician may disclose confidential HIV test results pertaining to a patient to a person authorized by law to consent to health care for the patient when the physician reasonably believes that disclosure is medically necessary in order to provide timely care and treatment for the patient and, after appropriate counseling as to the need for such disclosure, the patient has not and will not inform the person authorized by law to consent to health care. The physician shall not make such disclosure if, in the judgment of the physician, the disclosure would not be in the best interest of the patient or of the individual authorized by law to consent to such care and treatment. Any decision or action by a physician pursuant to this Paragraph and the basis thereof shall be recorded in the patient's medical record.

F. A physician may choose, notwithstanding any other provision of law to the contrary, not to disclose the results of a confidential HIV test to a person upon whom such a test has been performed when in the medical opinion of the physician the disclosure of such results would be medically contraindicated.

Acts 1991, No. 1054, §1; Acts 2010, No. 939, §7, eff. July 1, 2010; Redesignated from R.S. 40:1300.14 by HCR 84 of 2015 R.S.



RS 40:1171.5 - Court authorization for disclosure of confidential HIV test results

§1171.5. Court authorization for disclosure of confidential HIV test results

A. Notwithstanding any other provision of law, no court shall issue an order for the disclosure of confidential HIV test results except a court of record of competent jurisdiction in accordance with the provisions of this Subpart.

B. A court may grant an order for disclosure of confidential HIV test results upon an application showing:

(1) A compelling need for disclosure of the information for the adjudication of a criminal or civil proceeding.

(2) A clear and imminent danger to an individual whose life or health may unknowingly be at significant risk as a result of contact with the individual to whom the information pertains.

(3) Upon application of a state, parish, or local health officer, a clear and imminent danger to the public health.

(4) That the applicant is lawfully entitled to the disclosure and the disclosure is consistent with the provisions of this Subpart.

C. Upon receiving an application for an order authorizing disclosure pursuant to this Section, the court shall enter an order directing that all pleadings, papers, affidavits, judgments, orders of the court, briefs, and memoranda of law which are part of the application or the decision thereon, be sealed and not made available to any person, except to the extent necessary to conduct any proceedings in connection with the determination of whether to grant or deny the application, including any appeal. Such an order shall further direct that all subsequent proceedings in connection with the application, shall be conducted in camera, and, where appropriate to prevent the unauthorized disclosure of confidential HIV test results, that any pleadings, papers, affidavits, judgments, orders of the court, briefs, and memoranda of law which are part of the application or the decision thereon omit the name of the individual concerning whom confidential HIV test results are sought.

D.(1) The individual concerning whom confidential HIV test results are sought and any person holding records concerning confidential HIV test results from whom disclosure is sought shall be given adequate notice of such application in a manner that shall not disclose to any other person the identity of the individual, and shall be afforded an opportunity to file a written response to the application, or to appear in person for the limited purpose of providing evidence on the statutory criteria for the issuance of an order pursuant to this Section.

(2) The court may grant an order without such notice and opportunity to be heard, if an ex parte application by a public health officer shows a clear and imminent danger to an individual whose life or health may unknowingly be at risk.

(3) The service of a subpoena shall not be subject to this Subsection.

E. In assessing the compelling need and clear and imminent danger, the court shall provide written findings of fact, including scientific or medical findings, citing specific evidence in the record that supports each finding, and shall weigh the need for disclosure against the privacy interest of the protected individual and against the public interest that may not be served by disclosure which deters future testing or treatment or which may lead to discrimination.

F. An order authorizing disclosure of confidential HIV test results shall:

(1) Limit disclosure to that information necessary to fulfill the purpose for which the order is granted.

(2) Limit disclosure to those persons whose need for the information is the basis for the order, and specifically prohibit additional disclosure by such persons to any other persons, regardless of whether they are parties to the action.

(3) To the extent possible consistent with this Section, conform to the provisions of this Subpart.

(4) Include such other measures as the court deems necessary to limit any disclosures not authorized by its order.

Acts 1991, No. 1054, §1; Redesignated from R.S. 40:1300.15 by HCR 84 of 2015 R.S.



RS 40:1172 - Redesignated

§1172. Redesignated to R.S. 40:1117.1 by HCR 84 of 2015 R.S.



RS 40:1173 - Repealed by Acts 1958, No. 34, 2

§1173. §§1173, 1174 Repealed by Acts 1958, No. 34, §2



RS 40:1173.1 - Findings; legislative intent

SUBPART C. LOUISIANA HEALTH CARE CONSUMERS' RIGHT TO KNOW

§1173.1. Findings; legislative intent

A. The legislature hereby finds all of the following:

(1) As a result of rising healthcare costs, the shortage of health professionals and healthcare services in many areas of the state, and the concerns expressed by consumers, healthcare providers, third-party payers, and others involved with making informed decisions regarding healthcare services, treatment, and coverage, there is a need to have access to provider specific healthcare cost, quality, and outcome data on healthcare facilities, healthcare providers, and health plans as well as continued access to global patterns and trends in the availability, use, and charges for healthcare services and the associated health circumstances.

(2) Due to the rapidly expanding availability of and access to patient sensitive healthcare data, it is necessary to establish safeguards which ensure the level of protection of patient encounter data that Louisiana citizens deserve, and which protect the privacy of health information comprising data sets that are reported and disseminated to improve the population health of this state.

B. It is the intent of the legislature to improve transparency in prices and care quality measures by providing for the creation and maintenance of a useful and comprehensive health service information database that can be publicly accessed in a manner that ensures protection of individuals' confidential health information and respects providers of care.

Acts 1997, No. 622, §1, eff. July 3, 1997; Acts 2007, No. 410, §1; Acts 2008, No. 537, §1, eff. June 30, 2008; Acts 2014, No. 790, §1; Redesignated from R.S. 40:1300.111 by HCR 84 of 2015 R.S.; Acts 2015, No. 338, §1.



RS 40:1173.2 - Definitions

§1173.2. Definitions

As used in this Subpart, the following terms have the meaning ascribed to them in this Section:

(1) "Confidential information" means at least one of the following:

(a) Patient level data elements that could be used alone or in combination with other available data elements to identify a patient.

(b) Information requested that the department determines will be utilized for business or commercial purposes, including but not limited to market analysis and software development.

(c) Protected health information as defined in the HIPAA Privacy Rule, 45 CFR Part 164, and R.S. 29:762.

(2) "Department" means the Louisiana Department of Health.

(3) "HIPAA" means the Health Insurance Portability and Accountability Act, Pub. L. 104-191.

(4) "Secretary" means the secretary of the Louisiana Department of Health.

Acts 1997, No. 622, §1, eff. July 3, 1997; Acts 2007, No. 410, §1; Acts 2008, No. 537, §1, eff. June 30, 2008; Acts 2014, No. 790, §1; Redesignated from R.S. 40:1300.112 by HCR 84 of 2015 R.S.



RS 40:1173.3 - Data collection; powers and duties of the Department of Health and Hospitals

§1173.3. Data collection; powers and duties of the Louisiana Department of Health

The department, through the office of public health and in consultation with the Health Data Panel, shall:

(1) Identify and define the healthcare cost, quality, and performance data elements to be reported to the department in accordance with existing national and international data standards for facilitating meaningful comparison by consumers of costs for specific healthcare services and specific quality of care measures between and among medical facilities, healthcare providers, and health plans. Such data elements shall include, without limitation, the items specified in Paragraph (9) of this Subsection.

(2) Develop standards of accuracy, quality, timeliness, economy, and efficiency for the provision of data.

(3) Identify the most practical methods to collect, transmit, and share required health care data as described in this Subpart.

(4) Utilize, wherever practical, existing administrative data bases, and modalities of data collection to provide the required data.

(5) Ensure confidentiality of patients by enforcing appropriate rules and regulations at least as stringent as those regulations applicable to covered entities promulgated under HIPAA privacy regulations, 45 CFR Part 164.

(6) Maintain the computerized database of personal health information of consumers in a secure environment in compliance with federal laws providing for the security of the system containing such data. In the event of a known or suspected data breach, the department shall, within thirty days of the breach, notify each resident of the state whose personal information was, or is reasonably believed to have been, acquired by an unauthorized person.

(7) Coordinate with the Louisiana Department of Insurance on all matters of health plan cost, quality, and performance data to be collected from health plans licensed to offer health insurance coverage in Louisiana. Such data shall exclude premium data and information related to the development of premiums.

(8) Include, when appropriate, risk-adjustment measures into the production of all health care cost, quality, and performance data issued to account for variation in facility size, location, and patient acuity levels.

(9)(a) Provide the process for Internet publication of provider and health plan specific cost, quality, and performance data collected pursuant to this Subpart for access and use by a consumer or requesting entity. At minimum, this data shall include all of the following items:

(i) Healthcare quality information that is easily understandable by the average consumer and is published in a format that allows the user to compare such information across providers to the extent practicable.

(ii) Data related to payments for health services rendered by healthcare facilities and practitioners published in an interactive format from which the user can generate reports of such data.

(iii) Data identifying at least fifteen of the most commonly used diagnosis codes, at least fifteen of the most commonly used procedure codes, and any emerging health trends for diagnosis and treatment related to hospitalization. The department shall publish this data in a format that facilitates comparison of the data from hospitals and other licensed health facilities of this state to similar data for medical care rendered in other states, to the extent that such data is available.

(iv) A list of the hospitals and other licensed health facilities that are in compliance with the reporting requirements promulgated by the department, and a list of the hospitals and other licensed health facilities that are not in compliance with such requirements.

(b) The department shall update the information provided for in this Paragraph at least annually.

(10) Ensure that data released pursuant to this Subpart shall not include any identifier which is listed in 45 CFR 164.514(b) as being necessary to be removed in order for the data to be de-identified within the meaning of 45 CFR 164.514(a).

(11) Promulgate rules and regulations, in accordance with the Administrative Procedure Act, to carry out the provisions of this Subpart.

Acts 1997, No. 622, §1, eff. July 3, 1997; Acts 2008, No. 537, §1, eff. June 30, 2008; Acts 2014, No. 790, §1; Redesignated from R.S. 40:1300.113 by HCR 84 of 2015 R.S.; Acts 2015, No. 338, §§1, 2.



RS 40:1173.4 - Health Data Panel; advisory council to the secretary of the Department of Health and Hospitals

§1173.4. Health Data Panel; advisory council to the secretary of the Louisiana Department of Health

A. The department shall create the Health Data Panel. The purpose of the Health Data Panel shall be to make recommendations to the secretary for the implementation of the requirements of this Subpart.

B. Members of the Health Data Panel shall be appointed by the secretary and shall represent all interests involved in the collection and publication of provider and health plan specific cost, quality, and performance data elements. Members shall include but not be limited to health care purchasers, hospitals and other service providers, consumer and patient advocacy groups, quality improvement and health information technology groups, physicians, and any other individuals or groups as deemed necessary by the secretary.

C. The Health Data Panel shall consider the provisions set forth in R.S. 40:1173.3.

D. The secretary or his designee shall serve as the chairman of the meetings of the Health Data Panel. The secretary shall convene meetings of the Health Data Panel on an annual basis and as needed to fulfill the provisions of this Subpart. The secretary may use the recommendations of the Health Data Panel to fulfill the responsibilities of the department as set forth in this Subpart.

E. Members of the Health Data Panel shall serve without compensation.

Acts 2008, No. 537, §1, eff. June 30, 2008; Acts 2014, No. 790, §1; Redesignated from R.S. 40:1300.114 by HCR 84 of 2015 R.S.



RS 40:1173.5 - Release of information

§1173.5. Release of information

A. To ensure the privacy and protection of Louisianans' health information, the department shall not release confidential or protected health information collected from hospitals and other health care providers pursuant to this Subpart. The department shall adhere to and comply fully with appropriate privacy protection protocols that are at least as stringent as the HIPAA Privacy Rule.

B. Notwithstanding Subsection A of this Section, the department may release data collected pursuant to this Subpart for the purpose of conducting health care research which is a systematic investigation, including research development, testing and evaluation, designed to develop or contribute to generalizable knowledge. All requests for data collected pursuant to this Subpart shall be submitted to the department and reviewed by the department's Institutional Review Board. The department shall deny any requests for data that it determines will be utilized for business or commercial purposes, including but not limited to market analysis and software development. The department shall have one representative of the provider group whose data is subject to the data release on the Institutional Review Board.

C. Each data request shall state the proposed use of the data requested and include an affirmation by the recipient that no attempts will be made to combine patient level data provided for in the request with other data to identify patients and that no confidential information shall be released.

D. The department shall inform the Health Data Panel prior to the release of requested data collected pursuant to this Subpart.

Acts 2014, No. 790, §1; Redesignated from R.S. 40:1300.115 by HCR 84 of 2015 R.S.



RS 40:1173.6 - Violations; penalties

§1173.6. Violations; penalties

A. All state agencies and health professional licensing, certification, or registration boards and commissions, which collect, maintain, or distribute health data, shall provide to the department such data as are necessary for the department to carry out its responsibilities as defined in this Subpart.

B. All health care providers licensed by the state, including but not limited to hospitals, outpatient surgical facilities, and outpatient clinical facilities shall submit information in the manner and form prescribed in rules and regulations promulgated by the department pursuant to this Subpart.

C. Any person, firm, corporation, organization, or institution that violates any of the provisions of this Subpart or any rules and regulations promulgated thereunder regarding patient confidentiality of information shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than five hundred dollars nor more than one thousand dollars or by imprisonment not exceeding one month, or both. Each day of the violation shall constitute a separate offense.

D. Any person, firm, corporation, organization, or institution knowingly violating any of the provisions of this Subpart or any rules and regulations promulgated thereunder shall be guilty of a misdemeanor and upon a plea of guilty, a plea of nolo contendere or conviction, shall be punished by a fine of not more than one thousand dollars.

E. Renewal of state licenses issued by the Louisiana Department of Health, Department of Insurance, or health professional licensing, certification, or registration boards and commissions shall be predicated in part on compliance with data reporting requirements of this Subpart and rules and regulations promulgated thereunder. Prior to relicensing, the secretary shall confirm compliance with data reporting requirements in writing to the appropriate permitting or licensing authority. The permit, certification, or license of any health care provider, health plan, or facility covered by this Subpart shall be suspended until such time as the required data is submitted to the department.

Acts 2014, No. 790, §1; Redesignated from R.S. 40:1300.116 by HCR 84 of 2015 R.S.



RS 40:1175.1 - Chiropractic care; freedom of choice

SUBPART D. RIGHT TO CHIROPRACTIC CARE

§1175.1. Chiropractic care; freedom of choice

No agency of the state, parish or municipality, under the laws of the state of Louisiana, shall deny to the recipients or beneficiaries of their aid or services the freedom to choose a duly licensed chiropractor as the provider of care or services which are within the scope of practice of the profession of chiropractic as defined in R.S. 37:2801(3).

Added by Acts 1977, No. 501, §1; Redesignated from R.S. 40:1299.65 by HCR 84 of 2015 R.S.



RS 40:1181 - Redesignated

§1181. Redesignated to R.S. 40:1115.1 by HCR 84 of 2015 R.S.



RS 40:1181.1 - Nonstate governmental hospitals; cooperative endeavor agreements

SUBCHAPTER B. HEALTHCARE FACILITIES

PART I. COOPERATIVE ENDEAVOR AGREEMENTS FOR

NONSTATE GOVERNMENTAL HOSPITALS

§1181.1. Nonstate governmental hospitals; cooperative endeavor agreements

A nonstate governmental hospital may enter into a cooperative endeavor agreement with other hospitals, persons, or entities which includes the transfer of funds for the provision of health care services and such transfer shall be considered to be for a public purpose within the meaning of Paragraph C of Section 14 of Article VII of the Constitution of Louisiana.

Acts 2011, No. 310, §1, eff. June 28, 2011; Redesignated from R.S. 40:1300.341 by HCR 84 of 2015 R.S.



RS 40:1183.1 - Short title

PART II. FEDERALLY QUALIFIED HEALTH CENTER

PRESERVATION ACT

§1183.1. Short title

This Part may be cited as the "Federally Qualified Health Center Preservation Act".

Acts 1997, No. 1473, §1; Redesignated from R.S. 40:1300.131 by HCR 84 of 2015 R.S.



RS 40:1183.2 - Legislative findings; purpose

§1183.2. Legislative findings; purpose

A. The legislature finds that:

(1) Federally Qualified Health Centers (FQHCs) provide most of the health care services required by a substantial number of low income residents living in the state and therefore constitute an invaluable part of the health care delivery system of the state.

(2) Residents living in rural and medically underserved communities, which consist of sixty-two of the sixty-four Louisiana parishes, have a poorer health status than residents living in other communities in the state and lack access to adequate health care.

(3) FQHCs are in poor financial condition as a result of payment reductions in the Medicare and Medicaid programs and as a result of the advent and penetration of managed care in the state.

(4) FQHCs have a difficult time attracting and retaining physicians in their service areas, thereby resulting in a continued shortage of primary health care in the state's medically underserved communities.

(5) Absent intervention, continued reductions in the Medicare and Medicaid programs, as well as changes in health care reimbursement methodologies and the continued spread of managed care, may result in the closure of the state's FQHCs, thereby jeopardizing the very existence of a vital link in the health care delivery system for residents residing in medically underserved areas of the state.

(6) FQHCs constitute, in most cases, an important employer of residents from the economically and health distressed areas they serve and thus create a vital economic component of their local communities.

B. The legislature hereby declares an emergency finding that, absent the enactment of the following provisions, the very existence of Louisiana's FQHCs are imperiled. The legislature hereby declares that the purpose of this Part is to assure the continued viability of FQHCs. To that end, the provisions of this Part shall be construed liberally and in favor of the purposes of this Part.

Acts 1997, No. 1473, §1; Redesignated from R.S. 40:1300.132 by HCR 84 of 2015 R.S.



RS 40:1183.3 - Definitions

§1183.3. Definitions

As used in this Part:

(1) "Cost related to patient care" means all reasonable costs of outpatient and health services related care of Medicaid beneficiaries determined in accordance with Medicare regulations governing cost-based reimbursement promulgated by the Health Care Financing Administration, United States Department of Health and Human Services, establishing the method or methods to be utilized and the items to be included in determining such costs related to patient care.

(2) "Department" means the Louisiana Department of Health or its successor in the role of designated state agency under Title XIX of the Social Security Act or any successor Act including but not limited to block grants for medical care of the poor.

(3) "FQHC" means a facility which is engaged in furnishing primary health services to outpatients by physicians, physician assistants or nurse practitioners, including but not limited to health services related to family medicine, internal medicine, pediatrics, obstetrics, and gynecology and such services and supplies incident thereto. Such facility shall serve a medically underserved population, meaning the population of an urban or rural area designated by the secretary of the Department of Health and Human Services as an area with a shortage of personal health services or a population group designated by the secretary as having a shortage of such services, such as migratory and seasonal agricultural workers, the homeless, residents of public housing, or students and other family members of students of a particular school or schools. Such a facility shall have been designated as a federally qualified health center by the secretary of the Department of Health and Human Services and shall be receiving grants or loans as may be granted by the secretary under 42 U.S.C. 254b.

(4) "Net uncompensated costs" means the costs related to patient care incurred during a provider's fiscal year of furnishing outpatient services, net of the cost of treating Medicare patients, Medicaid payments for inpatient and outpatient services, excluding disproportionate share payments, costs associated with patients who have insurance for services provided, and payments received from uninsured patients.

(5) "State plan for medical assistance" means the plan promulgated by the department in accordance with its role as a designated state agency under Title XIX of the Social Security Act, or its successor plan including but not limited to block grants for medical care to the poor.

Acts 1997, No. 1473, §1; Acts 2004, No. 36, §1; Redesignated from R.S. 40:1300.133 by HCR 84 of 2015 R.S.



RS 40:1183.4 - Medical assistance programs; FQHC reimbursement

§1183.4. Medical assistance programs; FQHC reimbursement

A. The department shall adopt regulations that provide the following:

(1) A Medicaid cost-based reimbursement methodology that reimburses FQHCs for all costs related to patients, utilizing the most recent cost report information available to the department. The department shall seek to insure that the reimbursement will be available to FQHCs under the Medicaid program, either through payments received by FQHCs from managed care organizations contracting with the department or its designee, or through supplemental payments as necessary from the department based on availability of funds to the extent permitted by federal law.

(2) With respect to disproportionate share payment methodologies, a reimbursement methodology that reimburses for all net uncompensated costs for services delivered on an outpatient basis through contracts with disproportionate share hospitals in an integrated delivery system arrangement to the extent permitted by federal law and based on availability of funds.

B. The regulations promulgated pursuant to Subsection A of this Section shall be promulgated no later than one hundred twenty days after August 15, 1997. No later than one hundred twenty days after August 15, 1997, the department shall also submit to the secretary of the United States Department of Health and Human Services those amendments to the state plan for medical assistance necessary to conform the state plan for medical assistance with the provisions of Subsection A of this Section.

C. As of January 1, 2001, the department shall reimburse FQHCs for the delivery of Medicaid services as provided in Sections 1902(a)(15) and 1902(aa) of the Social Security Act, as added by Title VII Section 702 of the Medicare, Medicaid, and SCHIP Benefits Improvement and Protection Act of 2000, hereinafter referred to as "BIPA" and included as Appendix F of the Consolidated Appropriations Act of 2000, P.L. 106-554, and any pursuant federal regulations.

D.(1) To the extent the department is unable to implement BIPA as of January 1, 2001, it shall reimburse FQHCs pursuant to BIPA requirements retroactive to January 1, 2001, but in no event shall such implementation begin any later than and in no event shall such retroactive payment be made any later than July 1, 2002.

(2) In the event that the department chooses to apply an alternative payment methodology to FQHCs as allowed under Section 1902(aa)(6), as amended by BIPA, such methodology must be agreed to by the FQHC and cannot result in any less payment than the FQHC would receive pursuant to the payment methodology set out in Section 1902(aa)(1) through (5) of BIPA.

Acts 1997, No. 1473, §1; Acts 2001, No. 952, §1; Redesignated from R.S. 40:1300.134 by HCR 84 of 2015 R.S.



RS 40:1185.1 - Federally Qualified Health Center and Rural Health Clinic Expansion Act

PART III. FEDERALLY QUALIFIED HEALTH CENTER AND

RURAL HEALTH CLINIC EXPANSION

§1185.1. Federally Qualified Health Center and Rural Health Clinic Expansion Act

This Part shall be known as the "Federally Qualified Health Center and Rural Health Clinic Expansion Act".

Acts 2004, No. 36, §1; Redesignated from R.S. 40:1300.231 by HCR 84 of 2015 R.S.



RS 40:1185.2 - Findings

§1185.2. Findings

The legislature finds that the state of Louisiana has fewer federally qualified health centers and rural health clinics than neighboring states and that as a result of lack of federally qualified health centers and rural health clinics there are gaps in the provision of community-based preventive and primary health care services for the uninsured in Louisiana. Therefore, the legislature finds that it is in the best interest of the state to encourage appropriate expansion of existing federally qualified health centers and development of new federally qualified health centers. It is also in the best interest of the state to encourage the development of new rural health clinics that provide primary care to the uninsured.

Acts 2004, No. 36, §1; Redesignated from R.S. 40:1300.232 by HCR 84 of 2015 R.S.



RS 40:1185.3 - Definitions

§1185.3. Definitions

As used in this Part, the following words shall have the following meanings, unless the context requires otherwise:

(1) "Department" means the Louisiana Department of Health.

(2) "Federally qualified health center" means a facility which is engaged in furnishing primary health services to outpatients by physicians, physician assistants or nurse practitioners, including but not limited to health services related to family medicine, internal medicine, pediatrics, obstetrics, and gynecology and such services and supplies incident thereto. Such facility shall serve a medically underserved population, meaning the population of an urban or rural area designated by the secretary of the Department of Health and Human Services as an area with a shortage of personal health services or a population group designated by the secretary as having a shortage of such services, such as migratory and seasonal agricultural workers, the homeless, residents of public housing, or students and other family members of students of a particular school or schools. Such a facility shall have been designated as a federally qualified health center by the secretary of the Department of Health and Human Services and shall be receiving grants or loans as may be granted by the secretary under 42 U.S.C. 254b.

(3) "Rural health clinic" means a facility which is engaged in furnishing primary health services to outpatients by physicians, physician assistants or nurse practitioners, including but not limited to health services related to family medicine, internal medicine, pediatrics, obstetrics, and gynecology and such services and supplies incident thereto. Such facility shall be located in an area that is not an urbanized area, as defined by the Bureau of the Census, in which there are insufficient numbers of needed health care practitioners, as determined by the secretary of the Department of Health and Human Services, and which has been determined to be a rural health clinic by the secretary of said department under 42 U.S.C. 1395aa(a).

Acts 2004, No. 36, §1; Redesignated from R.S. 40:1300.233 by HCR 84 of 2015 R.S.



RS 40:1185.4 - Authorization

§1185.4. Authorization

It is the policy of the state of Louisiana to encourage expansion and development of federally qualified health centers and rural health clinics. The department is hereby authorized to develop and implement a long-term plan to accomplish this policy. The department shall coordinate and cooperate with the Louisiana Primary Care Association, Louisiana Rural Health Association, Louisiana Public Health Institute, and the Louisiana Rural Hospital Coalition to develop a long-term plan to lead to the expansion of existing federally qualified health centers, creation of new federally qualified health centers, and creation of new rural health clinics that provide primary health care services to the uninsured and underinsured.

Acts 2004, No. 36, §1; Redesignated from R.S. 40:1300.234 by HCR 84 of 2015 R.S.



RS 40:1185.5 - Required reporting, budget consideration

§1185.5. Required reporting, budget consideration

The department shall provide copies of the plan and present a report to the Senate and House health and welfare committees by September 30, 2004, on the initial long-term plan. In development of budget requests, the department shall take into consideration the provisions of the plan and the policy enunciated in this Part.

Acts 2004, No. 36, §1; Redesignated from R.S. 40:1300.235 by HCR 84 of 2015 R.S.



RS 40:1185.6 - Rules and regulations

§1185.6. Rules and regulations

The department is hereby authorized to promulgate, in accordance with provisions of the Administrative Procedure Act, rules and regulations necessary to implement the long-term plan for expansion and creation of federally qualified health centers and rural health clinics.

Acts 2004, No. 36, §1; Redesignated from R.S. 40:1300.236 by HCR 84 of 2015 R.S.



RS 40:1187.1 - Notification of law enforcement agency prior to discharge of a person issued a summons or arrest warrant and admitted to a hospital

PART IV. NOTIFICATION TO LAW ENFORCEMENT AGENCY

§1187.1. Notification of law enforcement agency prior to discharge of a person issued a summons or arrest warrant and admitted to a hospital

A. A hospital shall notify the appropriate arresting or investigating law enforcement agency that a doctor has ordered the discharge of a patient from the hospital as soon as reasonably possible after the order has been written, if all of the following conditions exist:

(1) The law enforcement agency has certified in writing that the patient has been issued a summons or arrest warrant for an offense, but as a result of the need for emergency medical care, the warrant has not been executed prior to admission to the hospital.

(2) The law enforcement agency has provided the hospital with a written request to be informed upon the discharge of the patient from the hospital.

(3) The law enforcement agency has provided contact information for use by the hospital in making the notification.

B. No hospital shall be held civilly liable to any person for failure to comply or to timely comply with the requirements of this Section unless that failure is intentional or due to gross negligence.

C. As used in this Section, "hospital" means any institution, place, building, or agency, public or private, whether for profit or not, with facilities for the diagnosis, treatment, or care of persons who are suffering from illness, injury, infirmity, or deformity or other physical condition for which obstetrical, medical, or surgical services would be available and appropriate and which operates or is affiliated with facilities for the overnight care, observation, or recovery of those persons.

Acts 2006, No. 327, §1; Redesignated from R.S. 40:1300.271 by HCR 84 of 2015 R.S.



RS 40:1189.1 - Short title

PART V. RURAL HOSPITAL PRESERVATION ACT

§1189.1. Short title

This Part may be cited as the "Rural Hospital Preservation Act".

Acts 1997, No. 1485, §1; Redesignated from R.S. 40:1300.141 by HCR 84 of 2015 R.S.



RS 40:1189.2 - Legislative findings; purpose

§1189.2. Legislative findings; purpose

A. The legislature finds that:

(1) Small rural hospitals provide most of the health care services required by a substantial number of low income rural residents living in the state and therefore constitute an invaluable part of the health care delivery system of the state.

(2) Residents living in rural areas of the state, which consist of sixty-four percent of the state's parishes, are in poorer health than residents living in the urban areas of the state and lack adequate public transportation.

(3) Small rural hospitals are in poor financial condition as a result of payment reductions in the Medicare and Medicaid programs and as a result of the advent and penetration of managed care in the state.

(4) Small rural hospitals have a difficult time attracting physicians to practice in their service areas, thereby resulting in a continued shortage of primary health care in the state's rural areas.

(5) Absent intervention, continued reductions in the Medicare and Medicaid programs, as well as changes in health care reimbursement methodologies and the continued spread of managed care, have caused and will continue to cause the closure of many of the state's small rural hospitals, thereby jeopardizing the very existence of a vital link in the health care delivery system for residents residing in rural areas of the state.

(6) Rural hospitals constitute, in many instances, the largest single employer of residents in areas served by them and thus constitute a vital economic component of many rural parish economies.

(7) The enactment of the Rural Hospital Preservation Act has preserved Louisiana's rural hospitals, a key component of the state's healthcare safety net which is essential to ensuring access to healthcare for Louisiana's rural residents.

(8) The Rural Hospital Preservation Act requires the department to maximize Medicaid reimbursement, including disproportionate share reimbursement, to rural hospitals.

(9) Congress has established a federal cap on each state's allotment of Medicaid disproportionate share reimbursement, and Louisiana's disproportionate share expenditures are approaching the federal cap.

(10) Unreimbursed rural hospital Medicaid inpatient and outpatient costs, including the costs associated with the services provided at rural health clinics that are licensed as part of a rural hospital, are currently eligible for reimbursement under Louisiana's Medicaid disproportionate share program.

(11) There is no federal cap on Medicaid reimbursement unrelated to the disproportionate share program.

(12) It is in the state's interest to reduce rural hospital dependence on Medicaid disproportionate share reimbursement by increasing Medicaid reimbursement for rural hospital inpatient and outpatient services, including costs associated with services provided at rural health clinics that are licensed as part of a rural hospital.

(13) Increasing rural hospital inpatient and outpatient reimbursement under Medicaid will increase the disproportionate share hospital funding available to the state for non-rural, hospital-related disproportionate share hospital payments, thereby permitting the state to meet additional hospital-related uncompensated care needs.

B. The legislature hereby declares that, absent the enactment of the following provisions, the very existence of Louisiana's small rural hospital is imperiled. The legislature hereby declares that the purpose of this Part is to assure the continued viability of rural hospitals.

Acts 1997, No. 1485, §1; Acts 2007, No. 327, §1, eff. July 9, 2007; Redesignated from R.S. 40:1300.142 by HCR 84 of 2015 R.S.



RS 40:1189.3 - Definitions

§1189.3. Definitions

As used in this Part:

(1) "Department" means the Louisiana Department of Health or its successor in the role of designated state agency under Title XIX of the Social Security Act or any successor Act including but not limited to block grants or other funding for medical care of the poor.

(2) "Emergency medical condition" means acute symptoms of sufficient severity such that the absence of immediate medical attention could reasonably be expected to result in any one or more of the following:

(a) Placing the health of the individual in serious jeopardy, including the health of the unborn child in the case of a pregnant woman.

(b) Serious impairment to any bodily function.

(c) Serious dysfunction of any bodily part.

(3) "Health care provider" means an individual, person, corporation, facility, or institution licensed by the state to provide health care or professional services as a physician, nurse, or allied health professional.

(4) "Prospective rates approximating cost" means the median cost of a rural hospital providing inpatient acute or inpatient psychiatric services plus ten percent, which cost has been inflated by the Medicare market basket inflation factor to the midpoint of the state's fiscal year in which services may be furnished. The median cost and rates shall be re-based by the department at least every other year using the most current rural hospital cost reports on file with the department.

(5) "Public rural hospital" means a rural hospital owned or operated by a political subdivision of the state, including but not limited to a hospital service district, parish, or municipality.

(6) "Reasonable cost" means the cost of hospital outpatient services, including without limitation provider-based rural health clinics, utilizing Medicare cost reimbursement principles applicable to the respective rural hospital, including hospital-based rural health clinics licensed as hospital departments. In the event a more limited definition of reasonable cost is required to obtain federal approval for the related state plan amendment for those rural hospitals that are reimbursed under Medicare's Prospective Payment System, hereinafter referred to as "PPS", the department shall utilize the most liberal definition of "reasonable cost" for such rural PPS hospitals that is acceptable to the United States Department of Health and Human Services, Centers for Medicare and Medicaid Services, hereinafter referred to as "CMS".

(7)(a) "Rural hospital" means a hospital licensed by the department which meets one of the following criteria:

(i) Has no more than sixty hospital beds as of July 1, 1994; and

(aa) Is located in a parish with a population of less than fifty thousand; or

(bb) Is located in a municipality with a population of less than twenty thousand.

(ii) Meets the qualifications of a sole community hospital under 42 CFR 412.92(a); or met the qualifications of a sole community hospital as of June 30, 2005, and subsequently converted to critical access hospital status.

(iii) Has no more than sixty hospital beds as of July 1, 1999, and is located in a parish with a population, as measured by the 1990 census, of less than seventeen thousand.

(iv) Has no more than sixty hospital beds as of June 30, 2000, and is located in a municipality with a population, as measured by the 1990 census, of less than twenty thousand.

(v) Has no more than sixty beds as of July 1, 1997, and is located in a parish with a population, as measured by the 1990 and 2000 censuses, of less than fifty thousand.

(vi) Was a hospital facility licensed by the department that had no more than sixty hospital beds as of July 1, 1994, which hospital facility has been in continuous operation since July 1, 1994, is currently operating under a license issued by the department, and is located in a parish with a population, as measured by the 1990 census, of less than fifty thousand.

(vii) Has no more than sixty hospital beds or has notified the Louisiana Department of Health as of March 7, 2002 of its intent to reduce its number of hospital beds to no more than sixty, and:

(aa) Is located, as measured by the 2000 census, in a municipality with a population of less than thirteen thousand; and

(bb) Is located, as measured in the 2000 census, in a parish with a population of less than thirty-two thousand.

(viii) Has no more than sixty hospital beds as of May 1, 2001, and:

(aa) Is located, as measured by the 2000 census, in a municipality with a population of less than five thousand five hundred; and

(bb) Is located, as measured by the 2000 census, in a parish with a population of less than forty-two thousand.

(ix) Has no more than sixty hospital beds as of September 26, 2002, and:

(aa) Is located, as measured by the 2000 census, in a municipality with a population of less than ten thousand; and

(bb) Is located, as measured by the 2000 census, in a parish with a population of less than thirty-three thousand.

(x) Has no more than sixty hospital beds as of January 1, 2003, and:

(aa) Is located, as measured by the 2000 census, in a municipality with a population of less than eleven thousand; and

(bb) Is located, as measured by the 2000 census, in a parish with a population of less than ninety thousand.

(xi) Has no more than sixty hospital beds or has notified the Louisiana Department of Health as of May 16, 2003, of its intent to reduce its number of hospital beds to no more than sixty, and:

(aa) Is located, as measured by the 2000 census, in a municipality with a population of less than seven thousand.

(bb) Is located, as measured by the 2000 census, in a parish with a population of less than fifty-three thousand.

(cc) Is located within ten miles of a United States military base.

(xii) Notwithstanding the provisions of Subparagraphs (7)(c) and (d) of this Section, has no more than forty beds as of January 1, 2005, and:

(aa) Is located, as measured by the 2000 census, in a municipality with a population of less than three thousand one hundred.

(bb) Is located, as measured by the 2000 census, in a parish with a population of less than fifteen thousand eight hundred.

(xiii) Notwithstanding the provisions of Subparagraphs (7)(c) and (d) of this Section, has no more than sixty hospital beds as of November 1, 2013, and:

(aa) Is located, as measured by the 2000 census, in a municipality with a population of less than thirty-three thousand.

(bb) Is located, as measured by the 2000 census, in a parish with a population of less than sixty-eight thousand.

(cc) Is located within three miles of Jackson Barracks.

(b) "Rural hospital" does not mean a long-term care hospital, a rehabilitation hospital, or a free-standing psychiatric hospital.

(c) For purposes of this Section, no hospital shall be designated as a "rural hospital" that was not downsized to sixty beds by May 16, 2003 and was not so designated prior to July 1, 2003.

(d) Notwithstanding anything to the contrary in this Section, no hospital shall be eligible to receive disproportionate share funds contingent upon Centers for Medicare and Medicaid Services approval unless designated as a "small rural hospital" and it has been annually certified by the Rural Hospital Coalition, Inc., as an entity eligible for assistance from Building Healthy Communities, Inc.

(8) "State plan for medical assistance" means the plan promulgated by the department in accordance with its role as designated state agency under Title XIX of the Social Security Act, or its successor plan, including but not limited to any plan adopted pursuant to any federal law creating block grants or other funding for medical care of the poor.

Acts 1997, No. 1485, §1; Acts 1999, No. 1068, §1; Acts 2001, No. 1074, §1, eff. June 28, 2001; Acts 2002, 1st Ex. Sess., No. 35, §1, eff. April 18, 2002; Acts 2003, No. 526, §1, eff. June 23, 2003; Acts 2003, No. 1148, §1, eff. July 2, 2003; Acts 2003, No. 1191, §3, eff. July 3, 2003; Acts 2004, No. 684, §1; Acts 2005, No. 323, §1; Acts 2007, No. 224, §1, eff. July 2, 2007; Acts 2007, No. 327, §1, eff. July 9, 2007; Acts 2007, No. 431, §1; Acts 2008, No. 389, §1; Acts 2010, No. 147, §1; Redesignated from R.S. 40:1300.143 by HCR 84 of 2015 R.S.



RS 40:1189.4 - Medical assistance programs; rural hospital reimbursement

§1189.4. Medical assistance programs; rural hospital reimbursement

A. The department shall adopt rules and regulations in accordance with the Administrative Procedure Act that provide the following:

(1) Allow a rural hospital to certify as a contributing public agency, public funds as representing expenditures eligible for federal financial participation in the Medicaid program to the extent authorized by federal law. The expenditure of such funds shall be in accordance with rules promulgated by the department.

(2)(a) Maximize funding for services rendered by rural hospitals to the extent allowed by federal law and in amounts that may be appropriated by the legislature relative to the use of Medicaid disproportionate share reimbursement and Medicaid reimbursement. To the extent that intergovernmental transfers and the certification of eligible expenditures are available for recognition of state match for such Medicaid disproportionate share payments and Medicaid reimbursement, the department shall maximize the use of such amounts for the benefit of rural hospitals to increase access to health care for Medicaid and LaCHIP beneficiaries as well as indigent individuals.

(b) Notwithstanding any law to the contrary, by September 1, 2007, the department shall file a state plan amendment with CMS amending the Medicaid state plan provisions governing Medicaid hospital reimbursement to provide that a rural hospital, as defined in R.S. 40:1189.3, shall be reimbursed at a rate which equals or approximates one hundred ten percent, or, if a reduction is required by CMS, the maximum amount acceptable to CMS, but in no event less than one hundred percent, of the appropriate reasonable cost of providing hospital inpatient and outpatient services, including but not limited to services provided in a rural health clinic licensed as part of a rural hospital. The new rural hospital payment methodology shall utilize prospective rates approximating costs at the time of service for inpatient acute and psychiatric services. To ensure that rural hospital outpatient services, including those currently reimbursed on a cost basis and those currently reimbursed on a fee schedule are reimbursed in the aggregate at one hundred ten percent of the reasonable costs or such lesser amounts as approved by CMS, but in no event less than one hundred percent of their reasonable costs, the department shall pay an interim rate for cost-based outpatient services at one hundred ten percent of reasonable cost during the year and for fee-based services paid on a claim-by-claim basis, and the department shall make quarterly estimates of a supplemental payment required to bring the hospital's reimbursement for such services up to one hundred percent of reasonable costs and immediately remit such payments to the hospital and at final settlement pay such amounts as necessary to ensure that all outpatient services in the aggregate (cost based and fee schedule) are paid at one hundred ten percent of reasonable costs.

(c) On an expedited basis, the department shall take all steps necessary and available to obtain CMS approval for the state plan amendment and shall, immediately upon notification of such approval, promulgate an emergency rule to implement the state plan amendment.

(d) Once the outpatient cost-based reimbursement payment methodology is implemented, the department shall set and monitor interim payment rates to minimize the amount of annual cost settlements.

(e) For cost reporting periods ending after July 1, 2008, the department shall pay seventy-five percent of interim rural hospital outpatient cost report settlement amounts due and one hundred percent of final rural hospital outpatient cost report settlement amounts due within fourteen days of receipt by the department of such reports from the Medicaid audit contractor.

(f) The new rural hospital payment methodology shall be effective for services provided on or after July 1, 2008, or as soon thereafter as may be permitted by federal law.

(3)(a) With respect to reimbursement for services furnished in another state, the department shall insure that reimbursement for such services shall be the lesser of the payment for such services by the state wherein such hospital is located or the department's payment made to like in-state providers. The department shall provide coverage for such services to the same extent that it would pay for services furnished within the boundaries of this state, only if any of the following conditions is met:

(i) Medical services are needed because of a medical emergency.

(ii) Medical services are needed and the recipient's health would be endangered if he were required to travel to his state or residence.

(iii) The state determines, on the basis of medical advice, that the needed medical services are necessary supplementary resources, and more readily available in the other state.

(iv) It is general practice for recipients in a particular locality to use medical resources in another state.

(b) In the event federal requirements for the state plan for medical assistance permit the department to impose further restrictions on payment for and coverage of medical services to Louisiana Medicaid patients rendered by out-of-state providers, the department shall promulgate regulations restricting payment for and coverage of such services to the fullest extent permitted by law. Such restrictions shall include lowering the rate of reimbursement provided for services rendered to out-of-state hospitals to the payment for such services by the state wherein such hospital is located, the department's payment made to like in-state providers, or the average rate paid to Louisiana rural hospitals located in the state, whichever is the least.

(c) The secretary of the department may negotiate a higher rate of reimbursement to an out-of-state hospital in the event that a Louisiana Medicaid recipient requires services that cannot be provided by any Louisiana hospital or provider and when these services can only be provided by an out-of-state provider.

(4)(a) Effective for services provided on or after July 1, 2010, or as soon thereafter as may be permitted by federal law, the department shall develop and implement, by emergency rule, a payment methodology which optimizes Medicaid inpatient and outpatient payments to rural hospitals. Payments shall be developed utilizing available Medicare upper payment limits for inpatient and outpatient services in accordance with state and federal law. Calculated payments shall be distributed to qualifying rural hospitals no less than quarterly, or as authorized by federal law.

(b) After federal funds are optimized, the remaining appropriated funds for rural hospitals may be utilized to develop a state-only funded program to provide direct funds to qualifying rural hospitals to support access to services that would not be available otherwise. In the event the amount appropriated for such state-only funded program is insufficient in any state fiscal year to meet the total payments required by all rural hospitals to recover payment reductions, the payments to qualifying rural hospitals under this state-only funded program may be reduced proportionately.

(c) The department shall review Medicaid and uninsured cost information, payment information, patient charges, and hospital financial statements to the extent required by state or federal law to determine the optimal combination of payments.

(d) Rural hospitals that do not provide the minimum set of documentation required in Subparagraph (4)(c) of this Section to determine the optimal combination of payments shall not be eligible for additional payments.

(e) The department is hereby authorized to publish and promulgate rules, in accordance with the Administrative Procedure Act, to implement the provisions of this Paragraph.

B. The rules and regulations promulgated pursuant to Subsection A of this Section shall be promulgated no later than one hundred twenty days after August 15, 1997. No later than one hundred twenty days after August 15, 1997, the department shall also submit to the secretary of the United States Department of Health and Human Services those amendments to the state plan for medical assistance necessary to conform the state plan for medical assistance with the provisions of Subsection A of this Section.

Acts 1997, No. 1485, §1; Acts 1999, No. 1068, §1; Acts 2001, No. 775, §1; Acts 2007, No. 327, §1, eff. July 9, 2007; Acts 2010, No. 883, §1; Redesignated from R.S. 40:1300.144 by HCR 84 of 2015 R.S.



RS 40:1189.5 - Managed care organizations

§1189.5. Managed care organizations

Managed care organizations, including but not limited to health maintenance organizations, other entities authorized by law to bear risk for the payment of health care services, and preferred provider organizations, which offer health services in the state through health service plans offered to Louisiana residents directly or indirectly, except with respect to a qualified benefit plan governed by ERISA, shall, in parishes in which enrollees or beneficiaries of the organization reside or in parishes which the organization services, offer rural hospitals and hospitals located in parishes with a population of sixty-five thousand or less, and physicians practicing at such hospitals, participation as providers in the managed care organizations on terms and conditions that are no more restrictive than applicable to other hospitals and physicians practicing at such hospitals. To qualify for participation in health services plans offered by managed care organizations, such hospitals may obtain either Medicare certification from the United States Department of Health and Human Services or accreditation by the Joint Commission on Accreditation of Healthcare Organizations. The provisions of this Section shall not apply to any plan offered through the Office of Group Benefits.

Acts 1997, No. 1485, §1; Acts 2001, No. 1178, §4, eff. June 29, 2001; Redesignated from R.S. 40:1300.145 by HCR 84 of 2015 R.S.



RS 40:1189.6 - Pilot regulatory, demonstration program

§1189.6. Pilot regulatory, demonstration program

No later than one hundred twenty days after August 15, 1997, the department shall appoint a committee which shall review current licensing standards and determine which of these standards may be relaxed as applied to rural hospitals. In addition, the department shall seek the assistance of the Louisiana congressional delegation to establish a hospital demonstration program under the auspices of the department and of the United States Department of Health and Human Services. The demonstration shall focus on a relaxation of regulatory requirements for rural hospitals and shall liberalize staffing requirements as well as the minimum number of beds a hospital must operate.

Acts 1997, No. 1485, §1; Redesignated from R.S. 40:1300.146 by HCR 84 of 2015 R.S.



RS 40:1189.7 - Authorized activities concerning health care providers and public rural hospitals

§1189.7. Authorized activities concerning health care providers and public rural hospitals

A. Notwithstanding any law to the contrary, a public rural hospital may employ a health care provider on a part-time basis. As used in this Subsection, "part-time basis" means twenty or fewer hours of work per calendar week.

B. Notwithstanding any law to the contrary, a public rural hospital may lease, at fair market value, a portion or all of a facility or equipment to a health care provider employed by the hospital on a part-time basis for the provision of health care services and a health care provider employed on a part-time basis by a public rural hospital may lease, at fair market value, a portion or all of a facility or equipment to the hospital for the provision of health care services.

Acts 2007, No. 224, §1, eff. July 2, 2007; Redesignated from R.S. 40:1300.147 by HCR 84 of 2015 R.S.



RS 40:1191 - To 1208 Repealed by Acts 1985, No. 199, 1, eff. July 6, 1985.

PART VI. BEDDING AND UPHOLSTERED

FURNITURE LAW

§1191. §§1191 to 1208 Repealed by Acts 1985, No. 199, §1, eff. July 6, 1985.



RS 40:1191.1 - Definitions

PART VI. DISPOSITION OF FETAL REMAINS

§1191.1. Definitions

As used in this Part, the following terms have the meaning ascribed to them in this Section unless the context requires otherwise:

(1) "Final disposition" means the burial, cremation, or other disposition of the remains of a human fetus following fetal death.

(2) "Health facility" means a facility licensed by the Louisiana Department of Health to provide health services.

(3) "Miscarried child" means the fetal remains resulting from a spontaneous fetal death that does not require compulsory registration pursuant to the provisions of R.S. 40:47.

Acts 2016, No. 59, §1, eff. May 10, 2016.



RS 40:1191.2 - Final disposition of fetal remains; rights of parents; notice required; exception

§1191.2. Final disposition of fetal remains; rights of parents; notice required; exception

A. Prior to the final disposition of a miscarried child, but not more than twenty-four hours after the miscarriage occurs in a health facility, the facility shall notify the patient, or if the patient is incapacitated, the spouse of the patient, both orally and in writing, of both of the following:

(1) The parent's right to arrange for the final disposition of the child through the use of the notice of parental rights form as provided for in R.S. 40:1191.3.

(2) The availability of a chaplain or other counseling services concerning the death of the child, if such services are provided by the health facility.

B.(1) The patient shall have forty-eight hours from receipt of the notice of parental rights form provided by the health facility pursuant to Subsection A of this Section to indicate on the notice of parental rights form the patient's intent to arrange for the final disposition of the miscarried child and to return the notice of parental rights form to the health facility.

(2) If the health facility receives the patient's completed notice of parental rights form within the time period required by this Subsection, and once it is medically appropriate for the final disposition of the fetal remains to occur, the health facility shall make the remains available to transfer for a minimum of seventy-two hours. After the transfer, the final disposition of the fetal remains by the transferee shall be in accordance with the provisions of Chapter 10 of Title 8 of the Louisiana Revised Statutes of 1950.

(3) If the health facility does not receive the patient's completed notice of parental rights form within the time period required by this Subsection, the fetal remains shall be disposed of in accordance with the rules and regulations promulgated by the Louisiana Department of Health.

C. No notice shall be required if both the patient and the patient's spouse are incapacitated or otherwise unable to receive the notice required by Subsection A of this Section.

Acts 2016, No. 59, §1, eff. Jan. 1, 2017.



RS 40:1191.3 - Notice of parental rights form

§1191.3. Notice of parental rights form

The Louisiana Department of Health shall promulgate, in accordance with the Administrative Procedure Act, a notice of parental rights form to be used by health facilities to comply with the provisions of this Part. The form shall include, at a minimum, all of the following:

(1) A definitive statement that reads as follows: "This notice of parental rights form is required to be provided to you pursuant to Louisiana law."

(2) A brief description of the provisions of this Part along with concise instructions for the patient to follow regarding how to properly complete the form and return it to the health facility in the event the patient desires to arrange for the final disposition of the miscarried child.

(3) A concise statement of the timelines that must be satisfied in order for the patient to arrange for the final disposition of the miscarried child.

(4) A listing of state, regional, or national grief counseling organizations that may provide counseling services concerning the death of a child.

Acts 2016, No. 59, §1, eff. May 10, 2016.



RS 40:1191.4 - Limitation of liability

§1191.4. Limitation of liability

The provisions of this Part shall not be construed to create a cause of action, nor shall the health facility, or any person authorized to act on behalf of the health facility, be held civilly liable for any damages when a health facility makes a final disposition of the fetal remains in accordance with the provisions of this Part.

Acts 2016, No. 59, §1, eff. May 10, 2016.



RS 40:1201.1 - Clinical preceptor nurse aide training program; legislative intent

SUBCHAPTER C. HEALTHCARE PROFESSIONALS

PART I. CLINICAL PRECEPTOR NURSE AIDE TRAINING PROGRAM

§1201.1. Clinical preceptor nurse aide training program; legislative intent

The Legislature of Louisiana hereby finds that there is a serious need for adequately trained certified nurse aides and, therefore, it is in the best interest of the state to maximize the opportunities which are available to students who are seeking to become certified nurse aides. The legislature further finds that a clinical preceptor nurse aide training program operated by the Louisiana Technical and Community College System in conjunction with nursing homes located throughout the state not only provides a viable method of training but also provides such training at a considerably lower cost than the traditional method of training.

Acts 2011, No. 50, §2; Redesignated from R.S. 40:1300.21 by HCR 84 of 2015 R.S.



RS 40:1201.2 - Clinical preceptor training program

§1201.2. Clinical preceptor training program

A. The Louisiana Community and Technical College System is hereby authorized to develop and maintain a clinical preceptor nurse aide training program.

B. Any program developed under the provisions of this Part shall be in compliance with all federal laws and regulations.

Acts 2011, No. 50, §2; Redesignated from R.S. 40:1300.22 by HCR 84 of 2015 R.S.



RS 40:1203.1 - Definitions

PART II. CRIMINAL HISTORY CHECKS ON

NONLICENSED PERSONS AND LICENSED

AMBULANCE PERSONNEL

§1203.1. Definitions

For the purposes of this Part:

(1) "Authorized agency" means a private entity authorized by the office of state police to conduct the criminal history checks provided for in this Part. Nothing herein shall be construed as expanding the access to confidential law enforcement records of the state of Louisiana or its political subdivisions or authorizing access by said agency to the computerized records of law enforcement agencies.

(2) "Department" means the Louisiana Department of Health.

(3) "Employer" means any of the following facilities, agencies, providers, or programs:

(a) A nursing facility, as defined in R.S. 40:2009.2.

(b) An intermediate care facility for people with developmental disabilities.

(c) An adult residential care provider as defined in R.S. 40:2166.3.

(d) A pain management clinic as defined in R.S. 40:2198.11.

(e) A home health agency, as defined in R.S. 40:2116.31.

(f) A hospice, as defined in R.S. 40:2182.

(g) An ambulance service as defined in R.S. 40:1131.

(h) A home- and community-based service provider, as defined in R.S. 40:2120.2.

(i) An ambulatory surgical center as defined in R.S. 40:2133.

(j) A crisis receiving center as defined in R.S. 40:2180.12.

(k) A nonemergency, nonambulance medical transportation facility or entity.

(l) A Medicaid Personal Care Services or Section 1915(c) Home and Community-based Services Waiver Program.

(m) Any other direct service worker as defined in R.S. 40:2179 and 2179.1.

(n) A pediatric day health care facility, as defined in R.S. 40:2193.1(B)(5).

(o) An adult day healthcare provider as defined in R.S. 40:2120.42.

(p) A psychiatric residential treatment facility licensed pursuant to R.S. 40:2009.

(q) An end stage renal disease facility as defined in R.S. 40:2117.1.

(r) A behavioral health services provider as defined in R.S. 40:2153.

(s) An adult brain injury facility as defined in R.S. 40:2120.33.

(t) A rural health clinic as defined in R.S. 40:1185.3.

(u) A therapeutic group home licensed pursuant to R.S. 40:2009.

(v) A provider of case management services.

(w) A forensic supervised transitional residential and aftercare facility as defined in R.S. 28:32.

(x) An outpatient abortion facility as defined in R.S. 40:2175.3.

(y) A hospital as defined in R.S. 40:2102.

(4) "Licensed ambulance personnel" means personnel who provide services, either for compensation or volunteer services, as an emergency medical service practitioner, including licensed emergency medical technicians, licensed advanced emergency medical technicians, licensed paramedics, and licensed first emergency medical responders.

(5) "Nonlicensed person" means any person who provides for compensation nursing care or other health-related services directly related to patient care to residents in or patients of a nursing facility, intermediate care facility for people with developmental disabilities, adult residential care facility or provider, pediatric day healthcare facility, adult day healthcare center, psychiatric residential treatment facility, end stage renal disease facility, behavioral health services provider, home health agency, hospice agency, provider of ambulance services, hospital, adult brain injury facility, crisis receiving center, pain management clinic, outpatient abortion facility, rural health clinic, ambulatory surgical center, therapeutic group home, forensic supervised transitional residential and aftercare facility, case management provider, or home- and community-based service provider and who is not a licensed health provider. "Nonlicensed person" also means any person who provides such services to individuals in their own homes as an employee or contract provider of a home health agency, hospice, or home- and community-based service provider. "Nonlicensed person" also means any other direct service worker as defined in R.S. 40:2179 and 2179.1.

(6) "Office" means the office of state police within the Department of Public Safety and Corrections.

Acts 1993, No. 594, §1, eff. August 15, 1994; Acts 1995, No. 917, §1, eff. June 28, 1995; Acts 1997, No. 753, §1; Acts 2004, No. 299, §1, eff. June 18, 2004; Acts 2004, No. 797, §1, eff. July 8, 2004; Acts 2005, No. 306, §2, eff. June 29, 2005; Acts 2006, No. 163, §2; Acts 2008, No. 839, §§3, 5, eff. July 8, 2008; Acts 2009, No. 35, §1, eff. June 15, 2009; Acts 2009, No. 381, §1, eff. July 6, 2009; Redesignated from R.S. 40:1300.51 by HCR 84 of 2015 R.S.; Acts 2016, No. 311, §2, eff. June 2, 2016.



RS 40:1203.2 - Employment of nonlicensed persons and licensed ambulance personnel; mandatory criminal history and security checks; temporary employment; notice to applicants

§1203.2. Employment of nonlicensed persons and licensed ambulance personnel; mandatory criminal history and security checks; temporary employment; notice to applicants

A.(1) Except as otherwise provided in Subsection C of this Section, prior to any employer making an offer to employ or to contract with a nonlicensed person or any licensed ambulance personnel to provide nursing care, health-related services, medic services, or supportive assistance to any individual, the employer shall request that a criminal history and security check be conducted on the nonlicensed person or any licensed ambulance personnel pursuant to the provisions of this Section. If the employer is a facility, home, or institution which is part of a larger complex of buildings, the requirement of a criminal history and security check shall apply only to an offer of employment or contract made to a nonlicensed person or any licensed ambulance personnel who will work primarily in the immediate boundaries of the facility, home, or institution.

(2) Except as otherwise specified in Paragraph (D)(1) of this Section, an employer may obtain the criminal history record maintained by the office of state police of a nonlicensed person or any licensed ambulance personnel offering to provide nursing care, health-related services, or supportive services to any individual.

B.(1) The employer shall request in writing that the office or authorized agency conduct a criminal history and security check on the nonlicensed person or any licensed ambulance personnel and shall provide the office or authorized agency with any relevant information required by the office or authorized agency to conduct the check. The employer may request that the criminal history and security check be performed using the fingerprints of the nonlicensed person or any licensed ambulance personnel.

(2) An employer or authorized agency shall pay a fee of twenty-six dollars to the office for a search of the office's criminal history files on an applicant for employment.

(3) The security check shall consist of the use of personal identifiers, such as name, social security number, date of birth, and driver's license number, to search the national sex offender public registry. An authorized agency shall notify the office if a security check reveals that an applicant is listed in the national sex offender public registry.

C.(1) An employer may make an offer of temporary employment to a nonlicensed person or any licensed ambulance personnel pending the results of the criminal history and security check on the person. In such instances, the employer shall provide to the office or authorized agency the name and relevant information relating to the person within seventy-two hours after the date the person accepts temporary employment.

(2)(a) Notwithstanding the provisions of Paragraph (1) of this Subsection, any nurse's aide offered temporary employment prior to the receipt of the results of the required criminal history and security check shall be under the direct supervision of a permanent employee or shall be in the presence of a member of the immediate family of the patient or of a care giver designated by the immediate family of the patient.

(b) As used in this Paragraph, "member of the immediate family" means a child, parent, grandparent, sibling, uncle, aunt, nephew, or niece of the patient related by blood, marriage, or adoption.

D.(1) The office or authorized agency shall provide to the employer only such information as is necessary to specify whether or not that person has been arrested for or convicted of or pled nolo contendere to any crime or crimes, the crime or crimes for which he has been arrested or convicted or to which he has pled nolo contendere, and the date or dates on which the crime or crimes occurred.

(2) Within thirty days of receiving notification by the employer to conduct a criminal history and security check, the office or authorized agency shall complete the criminal history and security check and then report the results of the check to the requesting employer in writing.

E.(1) An employer shall inform each applicant for employment or each prospective contract provider that the employer is required to obtain a criminal history record and perform a security check before such employer makes an offer of employment to, or contracts with, a nonlicensed person or any licensed ambulance personnel. The employer shall obtain written permission from the applicant for the release of such information to the employer on a form that clearly notifies the applicant it is a crime to provide false information concerning a criminal history check to an employer.

(2) Upon request of the employer, each applicant for employment may be fingerprinted and submit fingerprint samples to the Louisiana Bureau of Criminal Identification and Information pursuant to R.S. 15:587 to be used to obtain the criminal history record.

F. Employers subject to the provisions of this Part shall only contract for staffing services provided by businesses who comply with the provisions of this Part. Businesses that provide contract staffing services to healthcare providers shall comply with the provisions of this Part. Such businesses shall send accompanying letters certifying that the contracted staff meet license or certification standards of their profession and have undergone and passed criminal background checks.

Acts 1993, No. 594, §1, eff. August 15, 1994; Acts 1995, No. 917, §1, eff. June 28, 1995; Acts 1997, No. 544, §1; Acts 1997, No. 753, §1; Acts 1999, No. 827, §1; Acts 2001, No. 751, §1; Acts 2002, 1st Ex. Sess., No. 118, §2, eff. April 23, 2002; Acts 2003, No. 549, §1; Acts 2004, No. 662, §1; Acts 2006, No. 816, §1; Acts 2009, No. 35, §1, eff. June 15, 2009; Redesignated from R.S. 40:1300.52 by HCR 84 of 2015 R.S.; Acts 2016, No. 311, §2, eff. June 2, 2016.



RS 40:1203.3 - Refusal to hire or contract; termination of employment; exemption; appeal procedure; waiver

§1203.3. Refusal to hire or contract; termination of employment; exemption; appeal procedure; waiver

A. Except as otherwise provided in R.S. 40:1203.2(C), no employer shall hire any licensed ambulance personnel or nonlicensed person when the results of a criminal history check reveal that the licensed ambulance personnel or nonlicensed person has been convicted of any of the following offenses:

(1) R.S. 14:28.1, 30, 30.1, 31, 32.6, 32.7, 32.12, 34, 34.1, 34.7, 35.2, 37, 37.1, 37.4, 38.1, 42, 42.1, 43, 43.1, 43.2, 43.3, 43.5, 44, 44.1, 46.2, 51, 60, 62.1, 64, 64.1, 64.4, 66, 89, 89.1, 93.3, 93.4, 93.5 or distribution or possession with the intent to distribute controlled dangerous substances as listed in Schedules I through V of the Uniform Controlled Dangerous Substances Act.

(2) An attempt or conspiracy to commit any of the offenses listed in Paragraph (1) of this Subsection.

(3) The felony offense involving theft, pursuant to R.S. 14:67, or theft of assets of an aged person or person with a disability, pursuant to R.S. 14:67.21 in excess of five hundred dollars or in any case in which the offender has been previously convicted of theft, pursuant to R.S. 14:67, or theft of assets of an aged person or person with a disability, pursuant to R.S. 14:67.21, regardless of the value of the instant theft.

(4) An attempt or conspiracy to commit an offense listed in Paragraph (3) of this Subsection.

B. Additionally, except as otherwise provided in R.S. 40:1203.2(C), no employer who provides care or services to any person under the age of twenty-one shall hire any licensed ambulance personnel or nonlicensed person when the results of the criminal history check reveal that the licensed ambulance personnel or nonlicensed person has been convicted of any of the following offenses:

(1) R.S. 14:44.2, 80, 81.2, or 93.

(2) An attempt or conspiracy to commit any of the offenses listed in Paragraph (1) of this Subsection.

C.(1) If the results of a criminal history check reveal that a nonlicensed person or any licensed ambulance personnel hired on a temporary basis or any other person who is an employee has been convicted of any of the offenses listed in Subsection A or B of this Section, the employer shall immediately terminate the person's employment.

(2) The provisions of this Section shall not apply to a nonlicensed person or licensed ambulance personnel who was working under a waiver granted under the law in effect prior to August 15, 2010, so long as that person continues to be employed for the employer who granted the waiver and the person began employment for the employer prior to August 15, 2010, or a person who has received a pardon of the conviction or has had his conviction expunged.

Acts 1993, No. 594, §1, eff. August 15, 1994; Acts 1995, No. 917, §1, eff. June 28, 1995; Acts 1997, No. 544, §1; Acts 2001, No. 751, §1; Acts 2004, No. 662, §1; Acts 2009, No. 35, §1, eff. June 15, 2009; Acts 2010, No. 876, §1; Acts 2011, No. 133, §1, eff. June 24, 2011; Acts 2014, No. 413, §1, eff. June 4, 2014; Redesignated from R.S. 40:1300.53 by HCR 84 of 2015 R.S.

NOTE: See Acts 2014, No. 413, §2, regarding retroactivity.



RS 40:1203.4 - Confidentiality of criminal history records

§1203.4. Confidentiality of criminal history records

A. All criminal history records received by the employer shall be confidential and shall be restricted to the exclusive use of the department and the employer requesting the information.

B. Except by court order or with the written consent of the person being investigated, the records or information obtained from or regarding the records shall not be released or otherwise disclosed to any other person or agency.

C. The records shall be destroyed after one year from the termination of employment of the person to whom such records relate. However, upon receipt of written consent by an applicant for employment with a health provider, the employer in receipt of a criminal history check may send a copy to the employer seeking the referral.

Acts 1993, No. 594, §1, eff. August 15, 1994; Redesignated from R.S. 40:1300.54 by HCR 84 of 2015 R.S.



RS 40:1203.5 - Compliance

§1203.5. Compliance

The department shall review the employment files of any facility or agency required to obtain criminal history records to ensure such facilities are in compliance with the provisions of this Part.

Acts 1993, No. 594, §1, eff. August 15, 1994; Redesignated from R.S. 40:1300.55 by HCR 84 of 2015 R.S.



RS 40:1203.6 - Ineligible for unemployment compensation

§1203.6. Ineligible for unemployment compensation

A nonlicensed person or any licensed ambulance personnel hired on a temporary basis and terminated pursuant to the provisions of this Part shall not be eligible for unemployment compensation.

Acts 1993, No. 594, §1, eff. August 15, 1994; Acts 1995, No. 917, §1, eff. June 28, 1995; Redesignated from R.S. 40:1300.56 by HCR 84 of 2015 R.S.



RS 40:1203.7 - Application to be approved as an authorized agency

§1203.7. Application to be approved as an authorized agency

A. An individual or business entity seeking approval as an authorized agency shall submit an application to the Louisiana Bureau of Criminal Identification and Information along with the following documents to prove the individual's or business entity's qualifications:

(1) The applicant must be currently licensed in the state of Louisiana as a private investigator or detective by the Louisiana State Board of Private Investigator Examiners as evidenced by current and valid licensure issued by the Louisiana State Board of Private Investigator Examiners, or an individual employed by a business entity domiciled in the state of Louisiana and registered and in good standing with the secretary of state at the time of application whose primary source of business is background screenings.

(2) The applicant must not currently be charged by bill of information or under indictment for, or have been convicted of, any felony offense in this state or any other jurisdiction and shall submit to a background investigation to determine that this requirement is met.

(3) The applicant shall be domiciled in the state of Louisiana and shall present proof of qualification to do business within the state of Louisiana, as evidenced by a valid certificate of authority issued by the secretary of state, and designation of an agent for service of process as required by law. If the applicant is operating as a sole proprietorship, a current and valid occupational license shall be presented.

(4) The applicant shall execute a written agreement whereby he agrees to maintain the confidentiality of any and all information provided to it by the Louisiana Bureau of Criminal Identification and Information pursuant to R.S. 40:1203.1 et seq., abide by all applicable laws, rules and regulations pertaining to receipt and use of criminal history information, cooperate in any auditing procedure conducted by the Louisiana Bureau of Criminal Identification and Information, and inform the Louisiana Bureau of Criminal Identification and Information in writing of any known violations regarding the use of criminal history information he receives.

B. Upon receipt of a completed application for approval as an authorized agency, the Louisiana Bureau of Criminal Identification and Information shall review the application and conduct whatever investigation it deems necessary to verify the information. Upon completion of this review, the Louisiana Bureau of Criminal Identification and Information shall inform the applicant in writing of its approval or denial of the application and, in the case of denial, the reasons for such denial.

C. Each authorized agency shall maintain the eligibility requirements to be approved as an authorized agency. Each authorized agency shall notify the Louisiana Bureau of Criminal Identification and Information in writing of a change in its qualification requirements within fifteen days of the change. Failure to continue to maintain the eligibility requirements shall result in cancellation of approval as an authorized agency.

Acts 2013, No. 270, §1; Redesignated from R.S. 40:1300.57 by HCR 84 of 2015 R.S.



RS 40:1205.1 - Health Professional Development Program

PART III. HEALTH PROFESSIONAL DEVELOPMENT PROGRAM

§1205.1. Health Professional Development Program

The Health Professional Development Program is hereby created in the office of management and finance in the Louisiana Department of Health. The program is established to meet the current and projected continued severe shortage of medical doctors and nurses in health professional shortage areas in the state by increasing the number of primary health care practitioners in shortage areas through a program for repayment of loans, a program for physician retention and recruitment, and a scholarship program. The Louisiana Department of Health may participate in any federal programs that provide matching funds or total funding for health professional development.

Acts 1991, No. 502, §1; Acts 2009, No. 383, §1, eff. July 6, 2009; Redesignated from R.S. 40:1300.1 by HCR 84 of 2015 R.S.



RS 40:1205.2 - Definitions

§1205.2. Definitions

For the purpose of this Part, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) "Department" means the Louisiana Department of Health.

(2) "Health professional shortage areas" means areas so classified by the United States Public Health Services as areas with a shortage of health professionals.

(3) "Primary health care practitioner" means a medical practitioner who provides a basic level of health care, including but not limited to a general practitioner, internist, obstetrician, gynecologist, and pediatrician, as well as a nonphysician provider such as a nurse and advanced nursing specialist.

(4) "Secretary" means the secretary of the Louisiana Department of Health.

Acts 1991, No. 502, §1; Acts 2009, No. 383, §1, eff. July 6, 2009; Redesignated from R.S. 40:1300.2 by HCR 84 of 2015 R.S.



RS 40:1205.3 - Retention and recruitment program

§1205.3. Retention and recruitment program

A. The department shall develop and administer a plan for recruitment and retention of primary health care practitioners to practice in health professional shortage areas or facilities.

B. Such a plan shall provide for identification of shortage areas, prioritize long-term and short-term goals and strategies, provide a special minority component, and provide for public input.

C. The department shall implement the retention and recruitment plan, directly or through contract. Implementation may include advertising and promotion, professional recruitment services, travel, and all other necessary expenses.

Acts 1991, No. 502, §1; Acts 2009, No. 383, §1, eff. July 6, 2009; Redesignated from R.S. 40:1300.3 by HCR 84 of 2015 R.S.



RS 40:1205.4 - Loan repayment program

§1205.4. Loan repayment program

A. The department shall administer a state loan repayment program consistent with the Federal National Health Service Corporation Loan Repayment Program of the Public Health Service Act.

B. To be eligible for the loan repayment program, an applicant must be licensed and qualified as a physician or nurse to practice in Louisiana, be willing to practice in a health professional shortage area, and meet any other requirements which may be established by the program.

C. Medical education loans shall be repaid retroactively after each term of service in a health professional shortage area for up to three years depending upon the primary health care provider's length of service.

D. Loans may be repaid for up to twenty thousand dollars per year of service.

E. The program shall provide an implementation schedule for loan repayments by January 1, 1992.

Acts 1991, No. 502, §1; Acts 2009, No. 383, §1, eff. July 6, 2009; Redesignated from R.S. 40:1300.4 by HCR 84 of 2015 R.S.



RS 40:1205.5 - Scholarship program

§1205.5. Scholarship program

A. It is the intent of the legislature to increase the number of primary care practitioners who practice in health professional shortage areas in the state. The department shall administer a state scholarship program. To be eligible for the scholarship program an applicant must:

(1) Be accepted for enrollment, or be enrolled as a full-time student in a program offering a doctor of medicine degree at a professional school of the Louisiana State University Health Sciences Center or the Tulane University School of Medicine, an approved program offering training as a registered nurse in a public or regionally accredited independent institution of higher education, or an approved program offering training as a licensed practical nurse at a public institution.

(2) Pursue an approved course of study and maintain an acceptable level of academic standing, leading to a degree in medicine, dentistry, or other health-related specialty, as determined by the secretary.

(3) Agree in writing to serve in the health professional shortage areas, in Louisiana one and one-half years for each year of receiving the scholarship and to accept and maintain an open panel for Medicaid, Medicare, and uninsured patients during his service. Failure to serve as agreed to in writing shall result in the repayment of such scholarship and a substantial penalty as determined by the department.

B. Subject to the availability of funding, the department shall provide scholarships equal to the lowest base tuition of a public medical school in the state and sufficient to provide for the graduation each year of the following:

(1) Physicians from accredited graduate medical education training programs in the disciplines of general family medicine, general internal medicine, general pediatrics, general medicine/pediatrics, obstetrics, gynecology, dentistry, or optometry.

(2) Registered or advanced practice nurses.

(3) Licensed practical nurses.

C. Subject to the availability of funding, any scholarship awarded by the department to a nursing student shall be equal to the lowest base tuition of a public nursing school in the state.

D. The department may access state, federal, or grant funding made available to the department for the purpose of fulfilling the scholarships offered in accordance with this Part.

Acts 1991, No. 502, §1; Acts 1992, No. 886, §1; Acts 1999, No. 802, §5, eff. July 2, 1999; Acts 2009, No. 383, §1, eff. July 6, 2009; Redesignated from R.S. 40:1300.5 by HCR 84 of 2015 R.S.



RS 40:1205.6 - Loan forgiveness for primary care physicians, pediatricians, surgeons, obstetricians, and gynecologists

§1205.6. Loan forgiveness for primary care physicians, pediatricians, surgeons, obstetricians, and gynecologists

A. The department shall establish a loan forgiveness program for primary care physicians, which shall include those practicing family medicine, internal medicine, pediatrics, medicine/pediatrics, obstetrics, gynecology, and general surgery, hereinafter collectively referred to as "primary care physicians", who are practicing in a rural health professional shortage area, hereinafter referred to as an "HPSA", and who serve on the active medical staff of a rural hospital in accordance with such hospital's medical staff bylaws, rules, and regulations. "Rural hospital" is defined as provided for in R.S. 40:1189.3. The establishment of this loan forgiveness program shall be subject to an act of the legislature appropriating monies sufficient to establish and implement the program.

B. The department shall coordinate the administration of the program.

C. The department may provide assistance for the repayment of a student loan for education at an institution of higher learning received by a primary care physician, practicing in a rural HPSA and on the active medical staff of a rural hospital in accordance with such hospital's medical staff bylaws, rules, and regulations. Repayment shall be made by the department to the lending institution on behalf of the loan recipient.

D. Consideration for loan repayment assistance shall be as follows:

(1) The applicant must be an individual who has one of the following:

(a) A medical degree from an accredited medical school.

(b) Completed an Accreditation Council of Graduate Medical Education (ACGME) accredited training program in family medicine, internal medicine, pediatrics, medicine/pediatrics, obstetrics, gynecology, or general surgery and is board eligible in one of such areas.

(c) A license to practice medicine in the state.

(2) An applicant who is qualified under Paragraph (1) of this Subsection shall agree to practice in a rural hospital as a primary care physician, for not less than five years according to a schedule developed by the department.

E. A physician who is eligible pursuant to Subsection D of this Section shall be eligible to receive an amount of loan forgiveness of up to two hundred fifty thousand dollars, as established by the department, based on the total amount of the physician's debt and the available funding for this program. No less than ten percent of such debt amount shall be forgiven each year, subject to funds available for loan exonerations in that fiscal year.

F. A recipient of loan repayment assistance shall enter into a contract with the department, which shall be considered a contract with the state. The contract shall include but not be limited to the following terms and conditions:

(1) An unlicensed applicant shall apply for a license to practice medicine at the earliest practicable opportunity.

(2) Within six months after licensure and the completion of all ACGME requirements for the medical specialty, an applicant shall engage in the practice of family medicine, internal medicine, pediatrics, medicine/pediatrics, obstetrics, gynecology, and general surgery in a rural HPSA and obtain and maintain, during the term of the loan repayment agreement with the department, active medical staff privileges at a rural hospital in accordance with such hospital's medical staff bylaws, rules, and regulations. The department shall provide applicants with a list of available rural hospital sites and shall, to the extent possible, approve applicant selections in the order they are received.

(3) The applicant shall agree, for a period of not less than five full years, to practice, on a full-time basis, not less than thirty-six hours per week, at an office, leased or owned by the applicant, a physician or physicians's group practice, or at an entity licensed by the department located in a rural HPSA while maintaining active medical staff privileges at a rural hospital, in accordance with such hospital's medical staff bylaws, rules, and regulations.

(4) The applicant shall agree to treat patients who are eligible for Medicaid and Medicare.

(5) The applicant shall permit the department to monitor his practice to determine compliance with the terms of the contract.

(6) The department shall certify compliance with the terms of the contract for purposes of receipt by the physician of loan repayment awards for years subsequent to the initial year of the loan.

(7) The contract shall be renewable on an annual basis upon certification by the department that the physician has complied with the terms of the contract.

(8) Upon the recipient's death or total or permanent disability, the department shall nullify the service obligation of the recipient.

(9) If the recipient is convicted of or pleads guilty or no contest to a felony or misdemeanor or if the appropriate licensing board has determined that the recipient has committed an act of gross negligence in the performance of service obligations or has suspended or revoked the license to practice, the department shall have the authority to terminate the recipient's service in the program and demand repayment of the assistance rendered to date.

(10) Loan recipients who fail to begin or complete the obligations contracted for shall pay to the department three times the amount of assistance received. Falsification or misrepresentation on an application or in verification of service shall be construed to be a default. Determination as to the time of breach of contract shall be made by the department. Both the recipient and the department shall make every effort to resolve conflicts in order to prevent a breach of contract.

G. The department shall have the authority to seek garnishment of wages for the collection of damages provided for in Paragraph (10) of Subsection F of this Section.

Acts 2008, No. 605, §1; Redesignated from R.S. 40:1300.6 by HCR 84 of 2015 R.S.



RS 40:1205.7 - Rules

§1205.7. Rules

The secretary shall promulgate rules and regulations necessary to carry out the provisions of this Part in accordance with the Administrative Procedure Act.

Acts 1991, No. 502, §1; Redesignated from R.S. 40:1300.7 by HCR 84 of 2015 R.S.



RS 40:1207.1 - Scholarship and loan program

PART IV. MEDICAL AND ALLIED HEALTH PROFESSIONAL

EDUCATION SCHOLARSHIP AND LOAN PROGRAM

§1207.1. Scholarship and loan program

A. It is the intent of the legislature to ensure that there are an adequate number of health care providers who practice in the state in areas of medicine for which there are no associated medical educational programs offered in the state.

B. The Board of Regents is hereby authorized to develop and administer through the promulgation of rules and regulations, pursuant to the Administrative Procedure Act, the Medical and Allied Health Professional Education Scholarship and Loan Program for students who choose to pursue certain out-of-state medical education because similar medical education programs are not offered in the state. The Board of Regents shall provide for the qualifications of the students and for the medical education programs to be included in the program. The Board of Regents shall require that all recipients of scholarship or loan funds, pursuant to this program, agree in writing to return to the state to practice for a minimum of one and one-half years for each year the scholarship or loan is received and to maintain enrollment as a Medicaid provider during their service.

C. The Board of Regents is hereby authorized to enter into agreements with a public trust and public corporation duly organized pursuant to R.S. 9:2341 et seq., having for its beneficiary the state for the purpose of administering and providing for a loan program to provide low interest loans to students seeking medical education for which there are no associated medical educational programs offered in the state. Notwithstanding any provision of law to the contrary, the public trust and public corporation duly organized pursuant to R.S. 9:2341 et seq., having for its beneficiary the state, may issue bonds, notes, or other obligations to the public and others for the purposes of this Part.

D. The Board of Regents may access state, federal, or grant funding made available to the Board of Regents for the purpose of fulfilling the scholarships offered in accordance with this Part.

Acts 2011, No. 150, §1, eff. June 24, 2011; Redesignated from R.S. 40:1300.8.1 by HCR 84 of 2015 R.S.



RS 40:1207.2 - Medical and Allied Health Professional Education Scholarship and Loan Fund

§1207.2. Medical and Allied Health Professional Education Scholarship and Loan Fund

A. There is hereby created, as a special fund in the state treasury, the Medical and Allied Health Professional Education Scholarship and Loan Fund, hereinafter sometimes referred to as "the fund". The Louisiana Department of Health shall deposit into the state treasury on a quarterly basis at least twenty-five percent of all monies, not to exceed two hundred thousand dollars in any fiscal year, retained by the Louisiana Department of Health from local intergovernmental transfers which are transferred for the purpose of making supplemental payments to physicians.

B.(1) Notwithstanding any other provision of law, after compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall deposit into the fund those monies transferred to the treasurer from the Louisiana Department of Health which were generated by the Louisiana Department of Health through the use of any Medicaid upper payment limit financing mechanism created or maintained for physicians.

(2) The monies in this fund shall be used solely for the provision of the Medical and Allied Health Professional Education and Loan Scholarship Program as provided for by this Part and only in the amounts appropriated by the legislature. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to the fund following compliance with the requirements of Article VII, Section 9(B) relative to the Bond Security and Redemption Fund.

Acts 2011, No. 150, §1, eff. June 24, 2011; Redesignated from R.S. 40:1300.8.2 by HCR 84 of 2015 R.S.



RS 40:1211.1 - Screening mammography permitted

SUBCHAPTER D. HEALTHCARE SERVICES

PART I. ACCESS TO MAMMOGRAMS ACT

§1211.1. Screening mammography permitted

A. Notwithstanding any provision of law to the contrary, including but not limited to R.S. 37:3213 and R.S. 37:3219, any person who may legally perform a mammography in this state may perform a screening mammography without the direction by prescription of a licensed practitioner.

B. A facility offering screening mammography may request a referral for a screening mammogram from a physician licensed to practice medicine by the Louisiana State Board of Medical Examiners.

Acts 2001, No. 1116, §2; Redesignated from R.S. 40:1300.181 by HCR 84 of 2015 R.S.



RS 40:1211.2 - Notification of results

§1211.2. Notification of results

A. Each patient shall be given the opportunity to name a physician to receive the results of any screening mammogram performed without the direction by prescription of a licensed practitioner.

B. The report of results mailed to the patient and to any physician named pursuant to Subsection A of this Section shall clearly state whether the need for any follow-up care is indicated by the mammogram.

Acts 2001, No. 1116, §2; Redesignated from R.S. 40:1300.182 by HCR 84 of 2015 R.S.; Acts 2015, No. 378, §1, eff. Jan. 1, 2016.

NOTE: See Acts 2015, No. 378, §2(B), which provides that the Act shall be known as the "Monica Landry Helo Early Detection Act".



RS 40:1211.3 - Notice concerning supplemental screening

§1211.3. Notice concerning supplemental screening

A. Upon completion of any screening mammogram, regardless of whether the mammogram was directed by prescription of a licensed practitioner, each mammography facility certified by the United States Food and Drug Administration or by a certification agency approved by the United States Food and Drug Administration shall mail to the patient, in addition to any letter or report required by 21 CFR Part 900, the following notice in conspicuous and legible type which is not smaller than twelve-point font:

"If your mammogram demonstrates that you have dense breast tissue, which could hide abnormalities, and you have other risk factors for breast cancer that have been identified, you might benefit from supplemental screening tests that may be suggested by your ordering physician.

Dense breast tissue, in and of itself, is a relatively common condition. Therefore, this information is not provided to cause undue concern, but rather to raise your awareness and to promote discussion with your physician regarding the presence of other risk factors, in addition to dense breast tissue.

A summary of your mammography results will be sent to you, and a full mammography report will be sent to your physician and also to you. You should contact your physician if you have any questions or concerns regarding your summary or report of results."

B. The notice provided for in this Section may be transmitted to the patient by either regular mail or certified mail via the United States Postal Service, or by any other commercial mail delivery service.

C. Notwithstanding any other law, compliance with this Section does not create a cause of action or create a standard of care, obligation, or duty that provides a basis for a cause of action.

D. The information required by this Section or evidence that a person violated this Section shall not be admissible in a civil, judicial, or administrative proceeding.

Acts 2015, No. 378, §§1, 3, eff. Jan. 1, 2016.



RS 40:1211.4 - Mammography and ultrasound reports; transmittal to patients required

§1211.4. Mammography and ultrasound reports; transmittal to patients required

A. Each mammography facility certified by the United States Food and Drug Administration or by a certification agency approved by the United States Food and Drug Administration and every healthcare facility that performs breast ultrasound examinations shall transmit to each mammography and ultrasound patient the following, as appropriate to the procedure performed:

(1) A copy of the patient's mammography report, as defined in 21 CFR 900.12(c), issued by the facility to the patient's referring physician.

(2) A copy of the patient's full narrative radiology report of ultrasound findings.

B.(1) Each healthcare facility subject to the requirements of this Section shall transmit the mammography and ultrasound reports specified in Subsection A of this Section to patients within the time frame prescribed in 21 CFR 900.12(c) for communication of mammography results to healthcare providers.

(2) A healthcare facility subject to the requirements of this Section may transmit mammography and ultrasound reports to patients in any manner that comports with the provisions of 42 CFR Part 164 relative to security and privacy of health information.

C. In addition to providing reports to patients in accordance with Subsection A of this Section, a healthcare facility may provide such reports electronically through an electronic patient portal that meets applicable standards provided in federal law and regulation.

Acts 2015, No. 378, §§1, 3, eff. Jan. 1, 2016.



RS 40:1211.5 - Limitation of liability

§1211.5. Limitation of liability

A. Any liability or responsibility for any subsequent or follow-up care and treatment of an individual who receives a screening mammogram pursuant to R.S. 40:1211.2 on the part of the performer of that screening mammogram or any physician performing an assessment of a screening mammogram shall cease upon delivery of the results or report of such screening mammogram to the screened or tested individual and to any physician named by the patient to receive such results. These results shall be sent by certified mail, return receipt requested, and shall comply with the reporting requirements for mammography results in the federal Mammography Quality Standards Act, 42 U.S.C. 263b, and any regulations promulgated pursuant thereto, including 21 CFR 900.1 et seq.

B. The liability of a supervising licensed practitioner for follow-up of patients following a screening mammogram shall be limited to informing the patient and a designated physician in accordance with the guidelines issued under the Mammography Quality Standards Act, 42 U.S.C. 263b, and any regulations promulgated pursuant thereto, including 21 CFR 900.1 et seq.

Acts 2001, No. 1116, §2; Redesignated from R.S. 40:1300.183 by HCR 84 of 2015 R.S.; Acts 2015, No. 378, §1, eff. Jan. 1, 2016.



RS 40:1213.1 - Purpose

PART II. CHOLESTEROL SCREENING BY MOBILE

CHOLESTEROL SCREENING UNITS

§1213.1. Purpose

It is a public policy of the state to promote the health, welfare, and safety of the people of this state by attempting to ensure high standards for cholesterol screening by mobile cholesterol screening units.

Acts 1991, No. 411, §1; Redesignated from R.S. 40:1299.191 by HCR 84 of 2015 R.S.



RS 40:1213.2 - Definitions

§1213.2. Definitions

As used in this Part:

(1) "Cholesterol screening" means determining the cholesterol level present in a person's blood by analyzing a drop of blood taken from him by means of a fingerstick sample.

(2) "Department" means the Louisiana Department of Health.

(3) "Fingerstick sample" means a quantity of blood taken from a person by sticking his finger with a needle or lancet.

(4) "Mobile cholesterol screening unit" means a unit or operation that travels from one location to another and provides cholesterol screening services to the public without the necessity of a referral from a licensed physician.

(5) "Secretary" means the secretary of the Louisiana Department of Health.

Acts 1991, No. 411, §1; Redesignated from R.S. 40:1299.192 by HCR 84 of 2015 R.S.



RS 40:1213.3 - Cholesterol screening by mobile cholesterol screening units; standards

§1213.3. Cholesterol screening by mobile cholesterol screening units; standards

All mobile cholesterol screening units providing cholesterol screening services to the public shall meet the following standards:

(1) The cholesterol screening services shall be organized and provided under the general supervision of a licensed clinical laboratory or a licensed physician who is qualified, by education and training, to conduct and interpret the results of the tests offered, and who is knowledgeable regarding quality control, calibration of the instrument, and proper maintenance of the equipment. The physician may be employed or serve as a consultant to the unit.

(2) Systems and instruments used for the testing shall be properly calibrated and periodically checked for calibration by a person qualified and trained to do so.

(3) The testing shall be performed only by personnel properly qualified, by education and training, in the drawing of blood samples, proper sterile techniques, and the correct operation of the testing instruments.

(4)(a) No person administering the tests shall attempt to interpret the clinical significance of the test results, render or express a medical diagnosis, or in any way suggest the necessity or appropriateness or lack of necessity or appropriateness of any form of treatment.

(b) The provisions of this Paragraph shall not apply to a licensed physician or other qualified health care professional.

(5) Persons tested shall be advised of the necessity of appropriate follow-up with a medical professional should the screening test warrant such, as outlined in the national cholesterol screening program guidelines or equal standards.

Acts 1991, No. 411, §1; Redesignated from R.S. 40:1299.193 by HCR 84 of 2015 R.S.



RS 40:1213.4 - Penalty

§1213.4. Penalty

Whoever violates the provisions of the Part shall be guilty of a misdemeanor and, upon conviction, shall be fined not more than five hundred dollars, imprisoned for not more than six months, or both. For each subsequent offense, the violator shall be fined not more than one thousand dollars, imprisoned not more than one year, or both.

Acts 1991, No. 411, §1; Redesignated from R.S. 40:1299.194 by HCR 84 of 2015 R.S.



RS 40:1213.5 - Rules and regulations

§1213.5. Rules and regulations

The secretary of the department shall adopt and promulgate rules and regulations necessary to carry out the provisions of this Part in accordance with the Administrative Procedure Act.

Acts 1991, No. 411, §1; Redesignated from R.S. 40:1299.195 by HCR 84 of 2015 R.S.



RS 40:1215.1 - Short title

PART III. HEALTH CARE ACCESS ACT

§1215.1. Short title

This Part may be cited as the "Health Care Access Act".

Acts 1990, No. 1052, §1; Redesignated from R.S. 40:1299.151 by HCR 84 of 2015 R.S.



RS 40:1215.2 - Departments of family medicine

§1215.2. Departments of family medicine

A. The state schools of medicine, nursing schools, and schools of allied health professions shall cooperate, in collaboration with the Louisiana Area Health Education Center, to improve and expand programs for rural or other health manpower shortage areas.

B. The state schools of medicine shall:

(1) Encourage and coordinate the creation or expansion of a rural or other health manpower shortage preceptor program among such medical schools, teaching hospitals, nursing schools, and schools of allied health professions.

(2) Encourage family practice residency programs to provide an opportunity for residents to have at least a one-month rotation through a rural or other health manpower shortage setting.

(3) Encourage the development of relief service programs for rural or other health manpower shortage area physicians and allied health personnel to facilitate access to continuing medical education.

(4) Encourage the development of clerkships in family medicine.

(5) Encourage cooperation with the Louisiana Area Health Education Center through its regional centers in the above activities.

(6) Report to the legislature on its efforts to fulfill the intent of this Part to achieve a goal of increasing the number of first-year primary care residents in this state.

(7) Encourage and promote the development of admissions policies that require each first-year class to include at least fifty percent of its students from health manpower shortage areas.

Acts 1990, No. 1052, §1; Redesignated from R.S. 40:1299.152 by HCR 84 of 2015 R.S.



RS 40:1216.1 - Procedures for victims of a sexually-oriented criminal offense; immunity; regional plans; maximum allowable costs; definitions

PART III-A. HEALTHCARE SERVICES FOR VICTIMS OF

SEXUALLY-ORIENTED CRIMINAL OFFENSES

§1216.1. Procedures for victims of a sexually-oriented criminal offense; immunity; regional plans; maximum allowable costs; definitions

A. All licensed hospitals and healthcare providers in Louisiana shall adhere to the following procedures in the event that a person, male or female, presents himself or herself or is presented for treatment as a victim of a sexually-oriented criminal offense:

(1) The victim shall make the decision of whether or not the incident will be reported to law enforcement officials. No hospital or healthcare provider shall require the person to report the incident in order to receive medical attention.

(2)(a) If the victim does not wish to report the incident to law enforcement officials, the victim shall be examined and treated as any other patient. Any injuries requiring medical attention shall be treated in the standard manner. Tests and treatments exclusive to a victim of a sexually-oriented criminal offense shall be explained and offered to the patient. The patient shall decide whether or not such tests shall be conducted.

(b) Any examination and treatment shall include the preservation, in strict confidentiality, for a period of at least one year from the time the victim is presented for treatment, of tests or procedures, or both, and samples that may serve as potential evidence. The patient shall be informed of the length of time for which the specimens will be preserved. If the victim does not wish to report the incident to law enforcement authorities, the responsibilities of the hospital or healthcare provider, beyond medical treatment, shall be limited to the collection of tests, procedures, or samples that may serve as potential evidence.

(c) Any evidence collected shall be assigned a code number and the hospital or healthcare provider shall maintain code records for a period of at least one year from the date the victim is presented for treatment. The hospital or healthcare provider shall assign the code number by affixing to the evidence container a code to be used in lieu of the victim's identifying information to maintain confidentiality. The code number is to be used for identification should the victim later choose to report the incident.

(d) For unreported cases, once a code number has been assigned, custody of the evidence shall be transferred to an appropriate criminal justice agency or the local law enforcement agency having jurisdiction in the parish in which the crime occurred or to the appropriate criminal justice agency or local law enforcement agency having jurisdiction in the parish in which the hospital or healthcare provider is located, if the jurisdiction of the crime is unknown, and responsibility for the custody of the evidence shall belong to that criminal justice agency or local law enforcement agency. The law enforcement agency shall retrieve from the hospital or healthcare provider the evidence no later than seven days after receiving notification that a code number has been assigned to the evidence. The hospital or healthcare provider shall coordinate the transfer of the evidence with the criminal justice agency or law enforcement agency in a manner designed to protect its evidentiary integrity. Evidence which is transferred to the custody of the appropriate criminal justice agency or local law enforcement agency shall bear only the code number assigned by the hospital or healthcare provider.

(3) If the victim wishes to report the incident to law enforcement officials, the hospital staff or healthcare provider shall contact the appropriate law enforcement agency. After the incident has been reported, the victim shall be examined and treated as any other patient, any injuries requiring medical attention shall be treated in the standard manner, and specimens shall be kept for evidence. The evidence shall be turned over to the law enforcement officers when they arrive to assume responsibility for investigation of the incident and in no event shall the evidence remain at the hospital more than seven days after the law enforcement agency receives the notification from the hospital.

(4)(a) Notwithstanding any other provisions of this Section, if any person sixteen years old or younger presents himself or herself or is presented for treatment as a victim of a sexually-oriented criminal offense, the hospital or healthcare provider shall immediately notify the appropriate law enforcement official. The appropriate law enforcement official shall have seven days from the receipt of the notification to retrieve any evidence collected by the hospital pursuant to this Subparagraph.

(b) The coroner of the parish, the district attorney, appropriate law enforcement officials, hospital personnel, and healthcare providers may develop procedures pursuant to R.S. 15:440.1 through 440.6 to make a videotape of the person provided for in Subparagraph (a) of this Paragraph when a person fourteen years old or younger has been the victim of physical or sexual abuse. The costs of such videotaping may be allocated among the agencies and facilities involved.

(5) Notwithstanding any other provisions of this Section, if the victim is physically or mentally incapable of making the decision to report, the hospital or healthcare provider shall immediately notify the appropriate law enforcement officials.

(6) No hospital or healthcare provider shall directly bill a victim of a sexually-oriented criminal offense for any healthcare services rendered in conducting a forensic medical examination as provided for in R.S. 15:622. The expenses shall include the following:

(a) Forensic examiner and hospital or healthcare facility services directly related to the exam, including integral forensic supplies.

(b) Scope procedures directly related to the forensic exam including but not limited to anoscopy and colposcopy.

(c) Laboratory testing directly related to the forensic examination, including drug screening, urinalysis, pregnancy screening, syphilis screening, chlamydia culture, gonorrhea coverage culture, blood test for HIV screening, hepatitis B and C, herpes culture, and any other sexually transmitted disease testing directly related to the forensic examination.

(d) Any medication provided during the forensic medical examination.

(7) A healthcare provider may submit a claim for payment of healthcare services rendered in conducting a forensic medical exam for a victim of a sexually-oriented offense to any of the following:

(a) With the consent of the victim, to the victim's health insurance issuer. Notwithstanding any provision to the contrary, a health insurance issuer receiving a claim for covered healthcare services rendered in conducting a forensic medical exam shall waive any applicable deductible, co-insurance, and co-pay and the healthcare provider shall submit a claim to the Crime Victims Reparations Fund for satisfaction of any non-covered services, not to exceed one thousand dollars. In addition, the health insurance issuer shall allow the victim to designate any address to be used for purposes of transmitting an explanation of benefits or allow the victim to designate that no explanation of benefits be generated or transmitted.

(b) The Louisiana Medicaid, Medicare, or Tricare programs, if the victim is enrolled as beneficiary of any of these programs.

(c) If the victim does not consent to the healthcare provider submitting a claim to his or her health insurance issuer or the victim is not otherwise insured, the Crime Victims Reparations Board. The Crime Victims Reparations Board shall reimburse at the rate as promulgated by the board for healthcare services rendered but in no case shall reimburse in any amount greater than one thousand dollars.

(8) Except for those services specifically set forth in the provision of this Section, no other services shall be subject to the reimbursement or billing provisions of this Section and shall continue to be reimbursable under the ordinary billing procedures of the hospital or healthcare provider. In addition, a victim of a sexually-oriented offense may seek reimbursement for these services through the Crime Victims Reparations Board.

(9) The department shall make available to every hospital and healthcare provider licensed under the laws of this state a pamphlet containing an explanation of the billing process for services rendered pursuant to this Section. Every hospital and healthcare provider shall provide a copy of the pamphlet to any person presented for treatment as a victim of a sexually-oriented criminal offense.

B.(1) These procedures shall constitute minimum standards for the operation and maintenance of hospitals under the provisions of this Part and failure to comply with the standards shall constitute grounds for denial, suspension, or revocation of license under provisions of this Part.

(2) Failure to comply with the provisions of this Section may constitute grounds for denial, suspension, or revocation of the healthcare provider's license by the appropriate licensing board or commission.

C. When a licensed hospital or healthcare provider fails to examine and treat a person, male or female, who has presented himself or herself or who has been presented as a victim of a sexually-oriented criminal offense, the coroner of the parish or his designee shall examine the alleged victim and, if necessary, make arrangements for the treatment of the victim. The coroner may select the hospital or healthcare provider named as the lead entity for sexual assault examinations in the regional plan required by this Section as his designee to perform the forensic medical examination. No coroner shall refuse to examine and assist an alleged victim on the grounds the alleged offense occurred outside of or the victim is not a resident of the jurisdiction. Nothing in this Subsection shall relieve a licensed hospital or healthcare provider of its obligations under Subsections A and B of this Section.

D.(1) Any member of the hospital staff or a healthcare provider who in good faith notifies the appropriate law enforcement official pursuant to Paragraphs (A)(4) and (A)(5) of this Section shall have immunity from any civil liability that otherwise might be incurred or imposed because of the notification. The immunity shall extend to participation in any judicial proceeding resulting from the report.

(2) The hospital or healthcare provider staff member who notifies the appropriate law enforcement official shall document the date, time, and method of notification and the name of the official who received the notification.

(3) On or before January first of each year, each law enforcement agency shall provide each hospital located in its respective jurisdiction with the name of the responsible contact person along with the responsible person's contact information in order to comply with the provisions of this Section.

E.(1) The Louisiana Department of Health, through the medical directors of each of its nine regional health service districts, shall coordinate an annual sexual assault response plan for each district. Each district shall submit a proposed plan for review by the secretary no later than November first of each year. An approved plan shall become effective February first of the following year.

(2) When developing the annual response plan, each district shall incorporate a sexual assault response team protocol to the extent possible; however, at a minimum, each district shall develop the annual plan to do all of the following:

(a) Provide an inventory of all available resources and existing infrastructure in the region and clearly outline how the resources and infrastructure will be incorporated in the most effective manner.

(b) Clearly outline the entity responsible for the purchase of sexual assault collection kits and the standards and procedures for the storage of the kits prior to use in a forensic medical examination.

(c) Clearly outline the standards and procedures for a victim to receive a forensic medical examination, as defined in R.S. 15:622, to ensure access to such an examination in every parish. The plan shall designate a hospital or healthcare provider to be the lead entity for sexual assault examinations for adult victims and a hospital or healthcare provider to be the lead entity for sexual assault examinations for pediatric victims. The plan shall also include specific details directing first responders in the transport of victims of a sexually-oriented crime, the appropriate party to perform the forensic medical examination, and any required training for a person performing a forensic medical examination.

(d) Clearly outline the standards and procedures for the handling and payment of medical bills related to the forensic medical examination to clarify and ensure that those standards and procedures are in compliance with this Section and any other applicable section of law.

(e) Clearly outline the standards and procedures for the transfer of sexual assault collection kits for both reported and unreported crimes to an appropriate criminal justice agency or the local law enforcement agency having jurisdiction in the parish in which the crime was committed, if known, or if unknown, to an appropriate criminal justice agency or the local law enforcement agency having jurisdiction in the parish in which the hospital or healthcare provider is located. The plan shall include a maximum time period for the transfer to occur not to exceed seven days after the criminal justice agency or local law enforcement agency receives a request for the transfer from the hospital or healthcare provider.

(3) When developing the annual response plan, the department shall solicit the input of interested stakeholders in the region including but not limited to all of the following:

(a) The sheriff for each parish within the region.

(b) The chief of police for any political subdivision located within the region.

(c) All hospitals located within the region.

(d) The coroner for each parish within the region.

(e) First responder organizations located within the region.

(f) Higher education institutions located within the region.

(g) The school board for each parish located within the region.

(h) Sexual assault advocacy organizations and children's advocacy centers providing services within the region.

(i) The district attorney for each parish within the region or his designee.

(j) Each crime lab located within the region.

(4) The annual response plan shall be approved by the stakeholders as provided for in Paragraph (3) of this Subsection.

F. All sexual assault collection kits used in a forensic medical examination shall meet the standards developed by the Louisiana Department of Health and the Department of Public Safety and Corrections.

G. For purposes of this Section the following definitions apply:

(1) "Forensic medical examination" has the same meaning as defined in R.S. 15:622.

(2) "Healthcare provider" means either of the following:

(a) A physician or other healthcare practitioner licensed, certified, registered, or otherwise authorized to perform specified healthcare services consistent with state law.

(b) A facility or institution providing healthcare services, including but not limited to a hospital or other licensed inpatient center, ambulatory surgical or treatment center, skilled nursing facility, inpatient hospice facility, residential treatment center, diagnostic, laboratory, or imaging center, or rehabilitation or other therapeutic health setting.

(3) "Healthcare services" means services, items, supplies, or drugs for the diagnosis, prevention, treatment, cure, or relief of a health condition, illness, injury, or disease ancillary to a sexually-oriented criminal offense.

(4) "Sexually-oriented criminal offense" has the same meaning as defined in R.S. 15:622.

Acts 2015, No. 229, §3, eff. June 23, 2015.



RS 40:1217.1 - Short title

PART IV. LOUISIANA KIDNEY HEALTH CARE LAW

§1217.1. Short title

This Part shall be known and may be cited as the "Louisiana Kidney Health Care Law".

Acts 1995, No. 951, §1; Redesignated from R.S. 40:1300.81 by HCR 84 of 2015 R.S.



RS 40:1217.2 - Finding; statement of purpose

§1217.2. Finding; statement of purpose

A. The legislature finds that one of the most serious and tragic problems facing the public health and welfare today is the death of hundreds of people in this state each year from chronic kidney disease when the present state of medical art and technology could return many of these people to a socially productive life. Many of these people may die due to lack of personal financial resources to pay for the expensive equipment and care necessary for survival.

B. The legislature recognizes a responsibility to allow its citizens to remain healthy without being pauperized and a responsibility to use the resources and organizations of the state to gather and disseminate information on the prevention and treatment of chronic kidney disease.

C. The legislature further finds that a comprehensive program to combat chronic kidney disease must be implemented through the combined and correlated efforts of individuals, state and local governments, persons in the field of medicine, universities, and nonprofit organizations. Therefore, it is the purpose of this Part to provide a comprehensive and coordinated approach to direct the use of resources and care and treatment of chronic kidney disease.

Acts 1995, No. 951, §1; Redesignated from R.S. 40:1300.82 by HCR 84 of 2015 R.S.



RS 40:1217.3 - Definitions

§1217.3. Definitions

For the purpose of this Part, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) "Adjusted gross income" means adjusted gross income as provided by the federal income tax return.

(2) "Chancellor" means the chancellor of the Louisiana State University Health Sciences Center at Shreveport.

(3) "Medical center" means the Louisiana State University Health Sciences Center at Shreveport.

(4) "Other benefit" means a benefit, other than one provided under this Part, to which a person is entitled for payment of the costs of medical care and treatment, services, pharmaceutical, transportation, and supplies including benefits available from any of the following:

(a) An insurance policy, group health plan, or prepaid medical.

(b) Title XVIII or Title XIX of the Social Security Act (42 U.S.C. Sections 1395 et seq. and 1396 et seq.).

(c) The United States Department of Veterans Affairs.

(d) The Civilian Health and Medical Program of the Uniformed Services.

(e) Workers' compensation or other compulsory employer's insurance program.

(f) A public program created by federal or state law or an ordinance or rule of a municipality or other political subdivision of the state, excluding benefits created by the establishment of a municipal or parish hospital, a joint municipal-parish hospital, a parish hospital authority, or a hospital service district.

(g) A cause of action for medical expenses brought by an applicant for or recipient of services from the department, or a settlement or judgment based on the cause of action, if the expenses are related to the need for services provided under this Part.

Acts 1995, No. 951, §1; Acts 1997, No. 557, §1, eff. July 1, 1997; Acts 1999, No. 802, §5, eff. July 2, 1999; Redesignated from R.S. 40:1300.83 by HCR 84 of 2015 R.S.



RS 40:1217.4 - Louisiana Kidney Health Care Program; creation; eligibility

§1217.4. Louisiana Kidney Health Care Program; creation; eligibility

A. The chancellor of the Louisiana State University Health Sciences Center at Shreveport shall establish the Louisiana Kidney Health Care Program through the health sciences center.

B. The health sciences center, by rule, shall establish the terms, conditions, and criteria, including medical and financial criteria, for eligibility to participate in the program. However, eligibility shall be limited to residents of the state who meet, at a minimum, all of the following criteria:

(1) Require care and treatment for chronic kidney disease.

(2) Do not qualify for or receive other benefits.

(3) Have an adjusted gross income of less than:

(a) Seventy-five thousand dollars annually if filing a joint return.

(b) Sixty thousand dollars annually if filing a single return.

(c) Fifty thousand dollars annually if married and filing a separate return.

(4) Meet all medical criteria as determined by the health sciences center.

Acts 1995, No. 951, §1; Acts 1997, No. 557, §1, eff. July 1, 1997; Acts 1999, No. 802, §5, eff. July 2, 1999; Acts 1999, No. 820, §1, eff. July 2, 1999; Redesignated from R.S. 40:1300.84 by HCR 84 of 2015 R.S.



RS 40:1217.5 - Services

§1217.5. Services

A. The medical center shall provide kidney health care services directly or through public or private resources to persons determined to be eligible for services authorized by this Part.

B. The medical center may cooperate with other departments, agencies, political subdivisions, and public and private institutions to provide services to eligible persons, to study the public health and welfare needs involved, and to plan, establish, develop, and provide programs or facilities and services that are necessary or desirable, including any that are jointly administered with state agencies.

C. The medical center may conduct research and compile statistics relating to the provision of kidney care services and the need for the services by persons with disabilities.

D. The medical center may contract with schools, hospitals, corporations, agencies, and individuals, including doctors, nurses, and technicians, for training, physical restoration, transportation, and other services necessary to treat and care for persons with kidney disease.

Acts 1995, No. 951, §1; Acts 1997, No. 557, §1, eff. July 1, 1997; Acts 2014, No. 811, §22, eff. June 23, 2014; Redesignated from R.S. 40:1300.85 by HCR 84 of 2015 R.S.



RS 40:1217.6 - Facilities

§1217.6. Facilities

A. The medical center may establish and maintain standards for the accreditation of all facilities designed or intended to deliver care or treatment for persons with chronic kidney disease.

B. The medical center may conduct surveys of existing facilities in the state that diagnose, evaluate, and treat persons with kidney disease and may prepare and submit its findings and a specific program of action.

C. The medical center may evaluate the need to create local or regional facilities and to establish a major kidney research center.

Acts 1995, No. 951, §1; Acts 1997, No. 557, §1, eff. July 1, 1997; Redesignated from R.S. 40:1300.86 by HCR 84 of 2015 R.S.



RS 40:1217.7 - Selection of service providers

§1217.7. Selection of service providers

A. The medical center shall establish criteria and procedures to select service providers to furnish kidney health care services under the program.

B. The medical center shall provide a hearing procedure to resolve any conflicts between the medical center and a service provider.

C. The medical center may not terminate a contract with a service provider while a hearing is pending but may withhold payments while the hearing is pending. If the final determination is in favor of the service provider, the medical center shall pay the withheld payment and resume the contract payments.

D. The provisions of Subsections B and C of this Section shall not apply if a contract:

(1) Is canceled because the services are restricted to conform to budgetary limitations that require the medical center to adopt service priorities regarding types of services to be furnished or classes of eligible individuals.

(2) Expires according to its terms.

Acts 1995, No. 951, §1; Acts 1997, No. 557, §1, eff. July 1, 1997; Redesignated from R.S. 40:1300.87 by HCR 84 of 2015 R.S.



RS 40:1217.8 - Denial, modification, suspension, or termination of services; appeal procedure; judicial review

§1217.8. Denial, modification, suspension, or termination of services; appeal procedure; judicial review

A. The medical center, for cause, may deny the application of or modify, suspend, or terminate services to an applicant for or recipient of services after notice and opportunity for a hearing.

B. Any person who is aggrieved by a decision of the medical center with regard to a request for the provision of services may appeal such decision within thirty days. Such appeal shall be conducted in accordance with the Administrative Procedure Act and shall be subject to judicial review.

C. The provisions of this Section shall not apply if program services are restricted to conform to budgetary limitations that require the medical center to adopt service priorities regarding types of services to be furnished or classes of eligible persons.

Acts 1995, No. 951, §1; Acts 1997, No. 557, §1, eff. July 1, 1997; Redesignated from R.S. 40:1300.88 by HCR 84 of 2015 R.S.



RS 40:1217.9 - Reimbursement

§1217.9. Reimbursement

A. No applicant or recipient shall be eligible to receive services provided by this Part to the extent that the applicant or recipient, or another person with a legal obligation to support the applicant or recipient, is eligible for some other benefit that would pay for all or part of the service.

B. When an application for services is made, or at any time while a person is eligible for and receiving services, the applicant or recipient, or the person with a legal obligation to support the applicant or recipient, shall inform the medical center of any other benefit to which the applicant or recipient, or the person with a legal obligation to support the applicant or recipient, may be entitled.

C. A recipient who has received services that are covered by some other benefit, or the person with a legal obligation to support that recipient, shall reimburse the medical center to the extent of the cost of services provided when the other benefit is received.

D. The medical center may waive the provisions of Subsection A of this Section in certain individually considered cases when the enforcement of that provision may deny services to a class of end stage renal disease patients because of conflicting state or federal laws or rules.

Acts 1995, No. 951, §1; Acts 1997, No. 557, §1, eff. July 1, 1997; Redesignated from R.S. 40:1300.89 by HCR 84 of 2015 R.S.



RS 40:1217.10 - Recovery of costs

§1217.10. Recovery of costs

A. The medical center may recover the costs of services provided by this Part from a person who does not reimburse the medical center as required by R.S. 40:1217.9(C) or from any third party who has a legal obligation to pay other benefits and to whom notice of the medical center's interest has been given.

B. At the request of the chancellor, the medical center may file suit in the appropriate court of Caddo Parish, or any other court of competent jurisdiction, on its behalf.

C. In a judgment rendered in favor of the medical center, the court may award attorney fees, court costs, and interest accruing from the date on which the medical center provided the service to the date on which the medical center is reimbursed.

Acts 1995, No. 951, §1; Acts 1997, No. 557, §1, eff. July 1, 1997; Redesignated from R.S. 40:1300.90 by HCR 84 of 2015 R.S.



RS 40:1217.11 - Funding

§1217.11. Funding

The medical center may seek and receive monies from any source, including federal funds, grants, and gifts which shall be expended for the purposes designated in this Part.

Acts 1995, No. 951, §1; Acts 1997, No. 557, §1, eff. July 1, 1997; Redesignated from R.S. 40:1300.91 by HCR 84 of 2015 R.S.



RS 40:1217.12 - Contracts

§1217.12. Contracts

The medical center may enter into contracts and agreements with persons, colleges, universities, associations, corporations, municipalities, and other units of government as necessary to develop and expand kidney health care programs and services.

Acts 1995, No. 951, §1; Acts 1997, No. 557, §1, eff. July 1, 1997; Redesignated from R.S. 40:1300.92 by HCR 84 of 2015 R.S.



RS 40:1217.13 - Scientific investigations

§1217.13. Scientific investigations

A. The medical center may develop and conduct scientific investigations into the cause, prevention, detection, methods of treatment, and cure of kidney disease, including research in kidney transplantation.

B. The medical center may develop techniques for an effective method of mass testing to detect kidney disease and urinary tract infections.

Acts 1995, No. 951, §1; Acts 1997, No. 557, §1, eff. July 1, 1997; Redesignated from R.S. 40:1300.93 by HCR 84 of 2015 R.S.



RS 40:1217.14 - Educational programs

§1217.14. Educational programs

A. The medical center may institute, carry on, and supervise educational programs for the public and health providers, including physicians, hospitals, nurses, pharmacists, and other health providers, concerning chronic kidney disease, including prevention and methods of care and treatment.

B. The medical center may use existing public or private programs or groups for the educational programs.

Acts 1995, No. 951, §1; Acts 1997, No. 557, §1, eff. July 1, 1997; Redesignated from R.S. 40:1300.94 by HCR 84 of 2015 R.S.



RS 40:1217.15 - Rules and regulations

§1217.15. Rules and regulations

The medical center shall adopt and promulgate such rules and regulations as are necessary to carry out the provisions of this Part in accordance with the Administrative Procedure Act.

Acts 1995, No. 951, §1; Acts 1997, No. 557, §1, eff. July 1, 1997; Redesignated from R.S. 40:1300.95 by HCR 84 of 2015 R.S.



RS 40:1217.16 - Report

§1217.16. Report

The medical center shall prepare and submit an annual report concerning its findings, progress, and activities to the governor, the president of the Senate, the speaker of the House of Representatives, and the chairmen of the House and Senate Committees on Health and Welfare at least sixty days prior to the legislative session and shall report on the state's total need in the area of kidney health care.

Acts 1995, No. 951, §1; Acts 1997, No. 557, §1, eff. July 1, 1997; Redesignated from R.S. 40:1300.96 by HCR 84 of 2015 R.S.



RS 40:1217.17 - Implementation

§1217.17. Implementation

The medical center shall implement the provisions of this Part to the extent that funds are appropriated by the legislature.

Acts 1995, No. 951, §1; Acts 1997, No. 557, §1, eff. July 1, 1997; Redesignated from R.S. 40:1300.97 by HCR 84 of 2015 R.S.



RS 40:1219.1 - Short title

PART V. LOUISIANA SENIOR RX AND AGING AND DISABILITY

INFORMATION STATION PROGRAMS

§1219.1. Short title

This Part shall be known and may be cited as the "Louisiana Senior Rx and Aging and Disability Information Station Programs".

Acts 2003, No. 848, §1; Acts 2007, No. 406, §1; Redesignated from R.S. 40:1300.211 by HCR 84 of 2015 R.S.



RS 40:1219.2 - Definitions

§1219.2. Definitions

As used in this Part, the following terms shall have the following meanings:

(1) "Federal poverty guidelines" means the most recent poverty guidelines as published in the federal register by the United States Department of Health and Human Services.

(2) "Income" means income from whatever source derived.

(3) "Office" means the Office of Elderly Affairs within the governor's office.

(4) "Programs" mean either the Louisiana Senior Rx Program or the Aging and Disability Information Station Program established in this Part.

Acts 2003, No. 848, §1; Acts 2007, No. 406, §1; Redesignated from R.S. 40:1300.212 by HCR 84 of 2015 R.S.



RS 40:1219.3 - Louisiana Senior Rx and Aging and Disability Information Station Programs; legislative findings; creation; eligibility

§1219.3. Louisiana Senior Rx and Aging and Disability Information Station Programs; legislative findings; creation; eligibility

A. The legislature finds that the pharmaceutical manufacturers, seeing a need for such programs, have created charitable programs to aid low-income seniors and persons with adult-onset disabilities with the cost of prescription drugs. The legislature recognizes that seniors and adults with disabilities need assistance in locating and accessing available supports and services. The legislature also finds that many persons are unaware of such programs or do not know how to apply for or need assistance in applying for such programs. It is the intent of the legislature that programs be implemented in the Office of Elderly Affairs within the governor's office to assist seniors and persons with an adult-onset disability in assessing those programs.

B. The Louisiana Senior Rx and Aging and Disability Information Station Programs are hereby established in the Office of Elderly Affairs within the governor's office to help seniors and persons with adult-onset disabilities in accessing manufacturers' discount cards and pharmaceutical assistance programs and to assist such persons in applying for those and other supports and service programs.

C. Eligibility shall be limited to residents of the state who meet, at a minimum, all of the following criteria:

(1) Must be sixty years of age or older or be a person with adult-onset disabilities.

(2) Must have a gross income that does not exceed three hundred percent of the federal poverty guidelines.

(3) Must not have voluntarily canceled a state or federal prescription drug program or a private prescription reimbursement plan within six months prior to application for enrollment in the program.

Acts 2003, No. 848, §1; Acts 2007, No. 406, §1; Redesignated from R.S. 40:1300.213 by HCR 84 of 2015 R.S.



RS 40:1219.4 - Services

§1219.4. Services

A. Subject to appropriation for the programs, the department shall provide assistance to persons determined to be eligible for services authorized by this Part. The assistance provided by the office shall include:

(1) Assisting seniors and adults with a disability in accessing manufacturers' pharmaceutical assistance programs and supports and services.

(2) Assisting seniors and adults with a disability in applying for manufacturers' pharmaceutical assistance programs and supports and services.

B. Funding for the programs in Fiscal Year 2007-2008 shall be at a level consistent with funding for the programs in Fiscal Year 2006-2007.

C. Beginning in Fiscal Year 2008-2009, funding shall be based on the maximum allowable unit cost rate and numbers served.

Acts 2003, No. 848, §1; Acts 2007, No. 406, §1; Redesignated from R.S. 40:1300.214 by HCR 84 of 2015 R.S.



RS 40:1219.5 - Other sources of funding

§1219.5. Other sources of funding

The office may seek and receive voluntary monies from any sources, including federal funds and gifts which shall be expended for the purposes designated in this Part. The office may also accept voluntary funding in the form of grants available to build community public sector and private sector partnerships. The office shall include within the development of the programs the assistance of foundations, independent and chain community pharmacists, volunteers, state agencies, community groups, area agencies on aging, corporations, hospitals, physicians, and any other entity that can further the intent of the programs.

Acts 2003, No. 848, §1; Acts 2007, No. 406, §1; Redesignated from R.S. 40:1300.215 by HCR 84 of 2015 R.S.



RS 40:1219.6 - Report

§1219.6. Report

The office shall prepare and submit a quarterly report on the programs to the governor, president of the Senate, speaker of the House of Representatives, and the chairmen of the Senate and House committees on health and welfare. Such reports shall include the number of clients served, the number of prescriptions filled and refilled, the value of the drugs provided, and the number and type of supports and service assistance provided.

Acts 2003, No. 848, §1; Acts 2007, No. 406, §1; Redesignated from R.S. 40:1300.216 by HCR 84 of 2015 R.S.



RS 40:1221.1 - Short title

PART VI. LOUISIANA SENIORS PHARMACY ASSISTANCE LAW

§1221.1. Short title

This Part shall be known and may be cited as the "Louisiana Seniors Pharmacy Assistance Law".

Acts 2003, No. 801, §1, eff. July 1, 2003; Redesignated from R.S. 40:1300.191 by HCR 84 of 2015 R.S.



RS 40:1221.2 - Definitions

§1221.2. Definitions

(1) "Department" means the Louisiana Department of Health.

(2) "Federal poverty level" means the most recent poverty guidelines as published in the federal register by the United States Department of Health and Human Services.

(3) "Income" means income from whatever source derived.

(4) "Other benefits" means a benefit, other than one provided under this Part, to which a person is entitled for payment of the costs of prescription drugs, including benefits available from any of the following:

(a) An insurance policy, group health plan, or prepaid medical.

(b) Title XVIII or Title XIX of the Social Security Act (42 U.S.C. Sections 1395 et seq. and 1396 et seq.).

(c) The Veterans Administration.

(d) The Civilian Health and Medical Program of the Uniformed Services.

(e) Workers' compensation or other employer's compulsory insurance program.

(f) A public program created by federal or state law or an ordinance or rule of a municipality or other political subdivision of the state, excluding benefits created by the establishment of a municipal or parish hospital, a joint municipal-parish hospital, a parish hospital authority, or a hospital service district.

(g) A cause of action for medical expenses brought by an applicant for or recipient of services from the department, or a settlement or judgment based on the cause of action, if the expenses are related to the need for services provided in this Part.

(5) "Secretary" means the secretary of the Louisiana Department of Health.

Acts 2003, No. 801, §1, eff. July 1, 2003; Redesignated from R.S. 40:1300.192 by HCR 84 of 2015 R.S.



RS 40:1221.3 - Louisiana Seniors Pharmacy Assistance Program; creation; eligibility

§1221.3. Louisiana Seniors Pharmacy Assistance Program; creation; eligibility

A. The secretary of the Louisiana Department of Health shall establish the Louisiana Seniors Pharmacy Assistance Program to provide financial assistance to eligible individuals for the purchase of prescription drugs.

B. The department shall establish by rule the terms, conditions, and criteria, including financial criteria, for eligibility to participate in the program. Eligibility shall be limited to residents of the state who meet, at a minimum, all of the following criteria:

(1) Must be sixty-five years of age or older.

(2) Must have a gross income that does not exceed one hundred per cent of the federal poverty level.

(3) Must not qualify for or receive other benefits.

(4) Must not have voluntarily canceled a state or federal prescription drug program or a private prescription reimbursement plan within six months prior to application for enrollment in the program.

Acts 2003, No. 801, §1, eff. July 1, 2003; Redesignated from R.S. 40:1300.193 by HCR 84 of 2015 R.S.



RS 40:1221.4 - Services

§1221.4. Services

A. The department shall provide financial assistance directly or through public or private resources to persons determined to be eligible for services authorized by this Part.

B. Prescription drugs eligible for reimbursement shall be limited to maintenance drugs for specified disease states.

C. A copayment of no more than thirty percent of the cost of each prescription shall be established by the department.

D. The maximum annual drug benefit shall be determined by the secretary subject to approval by the Joint Legislative Committee on the Budget and the Senate and House committees on health and welfare.

Acts 2003, No. 801, §1, eff. July 1, 2003; Redesignated from R.S. 40:1300.194 by HCR 84 of 2015 R.S.



RS 40:1221.5 - Denial, modification, suspension, or termination of services; appeal procedure; judicial review

§1221.5. Denial, modification, suspension, or termination of services; appeal procedure; judicial review

A. The department may deny for cause the application of or modify, suspend, or terminate services to an applicant for or recipient of services after notice and an opportunity for a hearing.

B. Any individual who is aggrieved by a decision of the department with regard to a request for the provision of services may appeal such decision within thirty days in accordance with R.S. 46:107. The appeal shall be conducted in accordance with the Administrative Procedure Act and shall be subject to judicial review.

C. The provisions of this Section shall not apply if program services are restricted to conform to budgetary limitations that require the department to adopt service priorities regarding types of services to be furnished or classes of eligible individuals.

Acts 2003, No. 801, §1, eff. July 1, 2003; Redesignated from R.S. 40:1300.195 by HCR 84 of 2015 R.S.



RS 40:1221.6 - Reimbursement

§1221.6. Reimbursement

A. No applicant or recipient shall be eligible to receive services provided by this Part to the extent that the applicant or recipient, or another individual with a legal obligation to support the applicant or recipient, is eligible for some other benefit that would pay for all or part of the service.

B. When an application for services is made, or at any time while an individual is eligible for and receiving services, the applicant or recipient, or the individual with a legal obligation to support the applicant or recipient, shall inform the department of any other benefit to which the applicant or recipient, or the individual with a legal obligation to support the applicant or recipient, may be entitled.

C. A recipient who has received services that are covered by some other benefit, or the individual with a legal obligation to support that recipient, shall reimburse the department to the extent of the cost of the service provided, when the other benefit is received.

Acts 2003, No. 801, §1, eff. July 1, 2003; Redesignated from R.S. 40:1300.196 by HCR 84 of 2015 R.S.



RS 40:1221.7 - Recovery of costs

§1221.7. Recovery of costs

A. The department may recover the costs of services provided by this Part from an individual who does not reimburse the department as required by R.S. 40:1221.6(C) or from any third party who has a legal obligation to pay other benefits and to whom notice of the department's interest has been given.

B. At the request of the secretary, the department may file suit in any court of competent jurisdiction.

C. In a judgment rendered in favor of the department, the court may award attorney's fees, court costs, and interest from the date on which the department provided the service to the date on which the department is reimbursed.

Acts 2003, No. 801, §1, eff. July 1, 2003; Redesignated from R.S. 40:1300.197 by HCR 84 of 2015 R.S.



RS 40:1221.8 - Funding

§1221.8. Funding

A. The department may seek and receive voluntary monies from any sources, including federal funds, grants, and gifts which shall be expended for the purposes designated in this Part.

B. In the event that the secretary determines that the funds appropriated may not meet projected expenditure for the fiscal year, the secretary may:

(1) Adjust the maximum benefits provided in R.S. 40:1221.4(D).

(2) Adjust the income eligibility levels.

(3) Adjust the copayment level.

(4) Establish a period of open enrollment that shall be not less than thirty days and that shall include an enrollment period for those who become age eligible during the year. Any such changes shall be effective thirty days after notice of such adjustment is published in the Louisiana Register.

Acts 2003, No. 801, §1, eff. July 1, 2003; Acts 2013, No. 220, §17, eff. June 11, 2013; Redesignated from R.S. 40:1300.198 by HCR 84 of 2015 R.S.



RS 40:1221.9 - Report

§1221.9. Report

The department shall prepare and submit an annual report on the program to the governor, president of the Senate, speaker of the House of Representatives, and the chairmen of the Senate and House committees on health and welfare at least sixty days prior to the legislative session.

Acts 2003, No. 801, §1, eff. July 1, 2003; Redesignated from R.S. 40:1300.199 by HCR 84 of 2015 R.S.



RS 40:1221.10 - Rules and regulations

§1221.10. Rules and regulations

The department shall promulgate rules and regulations to implement the provisions of this Part in accordance with the Administrative Procedure Act.

Acts 2003, No. 801, §1, eff. July1, 2003; Redesignated from R.S. 40:1300.200 by HCR 84 of 2015 R.S.



RS 40:1221.11 - Implementation

§1221.11. Implementation

A. The department shall implement the provisions of this Part to the extent that funds are appropriated by the legislature.

B. The provisions of this Part shall be suspended on the day upon which payments commence under any federal law enacted on or after July 1, 2003, which provide financial assistance for the purchase of prescription drugs to those individuals eligible for financial assistance for the purchase of prescriptions.

Acts 2003, No. 801, §1, eff. July 1, 2003; Redesignated from R.S. 40:1300.201 by HCR 84 of 2015 R.S.



RS 40:1223.1 - Short title

PART VII. LOUISIANA TELEHEALTH ACCESS ACT

§1223.1. Short title

This Part shall be known and may be cited as the "Louisiana Telehealth Access Act".

Acts 2014, No. 442, §2; Redesignated from R.S. 40:1300.401 by HCR 84 of 2015 R.S.



RS 40:1223.2 - Legislative findings

§1223.2. Legislative findings

The legislature hereby finds and declares the following:

(1) As an innovative form of health care, telehealth is extremely valuable because it enhances access to care, particularly in rural locations and other medically underserved areas; makes delivery of care more cost-effective; and distributes limited provider resources more efficiently.

(2) Many patients with limited access to traditional health care can be diagnosed and treated sooner through telehealth than they would be otherwise, resulting in improved outcomes and less costly treatments due to early detection and prevention.

(3) Telehealth services could potentially address a great unmet need for health care by persons who have limited access to both traditional healthcare settings and to telemedicine as currently defined in Louisiana law.

(4) If this state is to achieve much needed improvement in health outcomes, a prudent and responsible policy for doing so would be to balance patient safety and access to care through expanding access to telehealth services for the people of Louisiana.

Acts 2014, No. 442, §2; Redesignated from R.S. 40:1300.402 by HCR 84 of 2015 R.S.



RS 40:1223.3 - Definitions

§1223.3. Definitions

(1) "Asynchronous store and forward transfer" means the transmission of a patient's medical information from an originating site to the provider at the distant site without the patient being present.

(2) "Distant site" means the site at which the healthcare provider delivering the service is located at the time the service is provided via a telecommunications system.

(3) "Healthcare provider" means a person, partnership, limited liability partnership, limited liability company, corporation, facility, or institution licensed or certified by this state to provide healthcare or professional services as a physician assistant, hospital, nursing home, dentist, registered nurse, advanced practice registered nurse, licensed dietitian or nutritionist, licensed practical nurse, certified nurse assistant, offshore health service provider, ambulance service, licensed midwife, pharmacist, speech-language pathologist, audiologist, optometrist, podiatrist, chiropractor, physical therapist, occupational therapist, certified or licensed athletic trainer, psychologist, medical psychologist, social worker, licensed professional counselor, licensed perfusionist, licensed respiratory therapist, licensed radiologic technologist, or licensed clinical laboratory scientist.

(4) "Originating site" means the location of the patient at the time the service is furnished via a telecommunications system or when the asynchronous store and forward transfer occurs.

(5) "Synchronous interaction" means communication through interactive technology that enables a healthcare provider and a patient at two locations separated by distance to interact via two-way video and audio transmissions simultaneously. The healthcare provider may utilize interactive audio without the requirement of video if, after access and review of the patient's medical records, the provider determines that he is able to meet the same standard of care as if the healthcare services were provided in person.

(6) "Telehealth" means a mode of delivering healthcare services that utilizes information and communication technologies to enable the diagnosis, consultation, treatment, education, care management, and self-management of patients at a distance from healthcare providers. Telehealth allows services to be accessed when providers are in a distant site and patients are in the originating site. Telehealth facilitates patient self-management and caregiver support for patients and includes synchronous interactions and asynchronous store and forward transfers.

Acts 2014, No. 442, §2; Redesignated from R.S. 40:1300.403 by HCR 84 of 2015 R.S.; Acts 2016, No. 417, §1; Acts 2016, No. 630, §2, eff. June 17, 2016.



RS 40:1223.4 - Telehealth; rulemaking required

§1223.4. Telehealth; rulemaking required

A. Each state agency or professional or occupational licensing board or commission that regulates the practice of a healthcare provider, as defined in this Part, may promulgate, in accordance with the Administrative Procedure Act, any rules necessary to provide for, promote, and regulate the use of telehealth in the delivery of healthcare services within the scope of practice regulated by the licensing entity. However, any rules and regulations shall be consistent with and no more restrictive than the provisions contained in this Section.

B. The rules shall, at a minimum, provide for all of the following:

(1) Application of all laws regarding the confidentiality of healthcare information and the patient's rights to the patient's medical information created during telehealth interactions.

(2) Application of the same standard of care by a healthcare provider as if the healthcare services were provided in person.

(3)(a) Licensing or registration of out-of-state healthcare providers who seek to furnish healthcare services via telehealth to persons at originating sites in Louisiana. The rules shall ensure that any such healthcare provider possesses, at a minimum, an unrestricted and unencumbered license in good standing to perform the healthcare service in the state in which the healthcare provider is located, and that the license is comparable to its corresponding license in Louisiana as determined by the respective Louisiana licensing agency, board, or commission.

(b) Each state agency and professional or occupational licensing board or commission is authorized to provide by rule for a reasonable fee for the license or registration provided for in this Subsection.

(4) Exemption from the telehealth license or registration required by this Subsection for the consultation of a healthcare professional licensed by this state with an out-of-state peer professional.

C. Nothing in this Part shall be construed to authorize a state agency or professional or occupational licensing board or commission to expand, diminish, or alter the scope of practice of any healthcare provider.

Acts 2014, No. 442, §2; Redesignated from R.S. 40:1300.404 by HCR 84 of 2015 R.S.; Acts 2016, No. 630, §2, eff. June 17, 2016.



RS 40:1223.5 - Venue; telehealth and telemedicine

§1223.5. Venue; telehealth and telemedicine

Venue in any suit filed involving care rendered via telehealth pursuant to the provisions of this Part or telemedicine pursuant to the provisions of R.S. 37:1271(B) shall be proper and instituted before the district court of the judicial district in which the patient resides or in the district court having jurisdiction in the parish where the patient was physically located during the provision of the telehealth or telemedicine service. The patient is considered physically located at the originating site as defined in R.S. 40:1223.3.

Acts 2016, No. 630, §2, eff. June 17, 2016.



RS 40:1225.1 - Purchase of prostheses, orthoses, prosthetic services, and orthotic services by a state agency from an accredited facility; Medicaid reimbursement; definitions; penalties

PART VIII. PROSTHETICS AND ORTHOTICS

FROM ACCREDITED FACILITIES

§1225.1. Purchase of prostheses, orthoses, prosthetic services, and orthotic services by a state agency from an accredited facility; Medicaid reimbursement; definitions; penalties

A.(1) Any state agencies which utilize funds to pay for prostheses, orthoses, prosthetic services, or orthotic services shall only purchase such services, prostheses, or orthoses from an accredited facility.

(2) No reimbursements from the state Medicaid program shall be paid for prostheses, orthoses, prosthetic services, or orthotic services except to an accredited facility.

B. As used in this Section, the following terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) "Accredited facility" means any facility that is accredited by the American Board for Certification in Orthotics, Prosthetics, and Pedorthics, or by the Board for Orthotist/Prosthetist Certification which provides prostheses, orthoses, prosthetic services, or orthotic services.

(2) "Orthosis" means a custom fabricated brace or support that is designed based on medical necessity. Orthoses shall not include prefabricated or direct-formed orthotic devices, or any of the following assistive technology devices: commercially available knee orthoses used following injury or surgery, upper extremity adaptive equipment, finger splints, hand splints, wrist gauntlets, face masks used following burns, wheelchair seating that is an integral part of the wheelchair and not worn by the patient independent of the wheelchair, fabric or elastic supports, corsets, low-temperature formed plastic splints, trusses, elastic hose, canes, crutches, cervical collars, and dental appliances, such as those commonly carried in stock by a pharmacy, department store, corset shop, or surgical supply facility.

(3) "Orthotic services" includes the science and practice of evaluating, measuring, designing, fabricating, assembling, fitting, adjusting, or servicing of an external device for the support, correction, or alleviation of neuromuscular or musculoskeletal dysfunction, disease, injury, or deformity. Orthotic practice provides continuing patient care in order to assure proper fit and function of the orthotic device by periodic evaluation.

(4) "Prosthesis" means an artificial limb designed to maximize function, stability, and safety of the patient. Prosthesis also means an artificial medical device that is not surgically implanted and that is used to replace a missing limb. The term shall not include artificial eyes, ears, noses, dental appliances, ostomy products, or devices such as eyelashes or wigs.

(5) "Prosthetic services" includes the science and practice of evaluating, measuring, designing, fabricating, assembling, fitting, aligning, adjusting, or servicing of a prosthesis through the replacement of external parts of a human body lost due to amputation or congenital deformities to restore function, cosmesis, or both.

C. Any person who does not provide services from an accredited facility as defined in Paragraph (1) of Subsection B, or any organization or facility which is not accredited as defined in Paragraph (1) of Subsection B, and accepts payment from a state agency for prostheses, orthoses, prosthetic services, or orthotic services shall be fined twenty-five hundred dollars per violation and shall reimburse the state agency for the cost of the prostheses, orthoses, or services.

D. Any person who does not provide services from an accredited facility as defined in Paragraph (1) of Subsection B, or any organization or facility which is not accredited as defined in Paragraph (1) of Subsection B, and is reimbursed from the state Medicaid program for prostheses, orthoses, prosthetic services, or orthotic services shall be fined twenty-five hundred dollars per violation and shall reimburse the state Medicaid program for the cost of the prostheses, orthoses, or services.

E. Any fines collected pursuant to this Section shall be deposited in the state general fund after compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund.

F. Nothing in this Part shall prohibit a licensed occupational therapist or a licensed physical therapist from practicing within his scope of practice. In addition, the provisions of this Part shall not apply to a licensed optometrist, ophthalmologist, podiatrist, or orthopedist.

Acts 2008, No. 732, §2, eff. Jan. 1, 2009; Acts 2010, No. 255, §2; Redesignated from R.S. 40:1300.281 by HCR 84 of 2015 R.S.



RS 40:1226.1 - Definitions

PART IX. LOUISIANA FAMILY CAREGIVER ACT

§1226.1. Definitions

As used in this Part, the following terms shall have the meanings ascribed to them in this Section unless otherwise provided for or unless the context otherwise indicates:

(1) "Aftercare" means any assistance provided by a caregiver to a patient pursuant to this Part after the patient's discharge from a hospital. Such assistance may include tasks that are limited to the patient's condition at the time of discharge and that do not require a licensed professional.

(2) "Caregiver" means an individual who meets all of the following conditions:

(a) Is eighteen years of age or older.

(b) Provides aftercare to an individual.

(c) Is identified by the patient or, if applicable, the legal guardian of the patient as a person who is involved with the health care of the patient pursuant to 45 C.F.R. §164.510(b), as it existed on January 1, 2015.

(3) "Discharge" means a patient's release from hospital care to the patient's residence following an inpatient admission.

(4) "Hospital" means a facility licensed under the provisions of Part II of Chapter 11 of this Title.

(5) "Patient" means an individual who has been admitted to a hospital for inpatient care and who is eighteen years of age or older.

(6) "Residence" means a dwelling that the patient considers to be his home. A residence shall not include any rehabilitation facility, hospital, nursing home, assisted living facility, or group home.

Acts 2016, No. 351, §1.



RS 40:1226.2 - Designation of a caregiver

§1226.2. Designation of a caregiver

A.(1) A hospital shall provide each patient or, if applicable, the patient's legal guardian with at least one opportunity to designate a caregiver following the patient's inpatient admission into a hospital and prior to the patient's discharge.

(2) In the event that the patient is unconscious or otherwise incapacitated upon his entry into a hospital, the hospital shall provide such patient or his legal guardian with an opportunity to designate a caregiver following the patient's recovery of his consciousness or capacity.

(3) In the event that the patient or the patient's legal guardian designates an individual as a caregiver, the hospital shall record the patient's designation of caregiver and the name, telephone number, and address of the patient's designated caregiver in the patient's medical record.

(4) In the event the original designated caregiver becomes unavailable, unwilling, or unable to care for the patient prior to discharge, a patient may elect to change his designated caregiver, and the hospital shall record this change in the patient's medical record.

B. The hospital shall be deemed to have complied in full with the provisions of this Part in the event that the patient or, if applicable, the legal guardian of the patient declines to designate a caregiver under this Part.

C. A designation of a caregiver by a patient or a patient's legal guardian under this Part does not obligate any individual to perform any aftercare tasks for any patient.

D. This Section shall not be construed to require a patient or a patient's legal guardian to designate any individual as a caregiver.

Acts 2016, No. 351, §1.



RS 40:1226.3 - Notice to caregiver

§1226.3. Notice to caregiver

If a patient has designated a caregiver, a hospital shall make a good faith attempt to notify the patient's designated caregiver of the patient's discharge to the patient's residence as soon as possible prior to the patient's discharge. If the hospital is unable to contact the designated caregiver, the lack of contact may not interfere with, delay or otherwise affect the medical care provided to the patient, or an appropriate discharge of the patient.

Acts 2016, No. 351, §1.



RS 40:1226.4 - Education and instruction provided to caregiver

§1226.4. Education and instruction provided to caregiver

A. As soon as practicable prior to the patient's discharge, the hospital shall make a reasonable effort to consult with the designated caregiver along with the patient, taking into account the capabilities and limitations of the caregiver, to accomplish the aftercare tasks that may be included in a discharge care plan that describes the patient's aftercare needs at his residence.

B. As part of the consultation under Subsection A of this Section, the hospital shall educate and instruct the caregiver concerning the aftercare needs of the patient in a manner that is consistent with the discharge plan and is based on the learning needs of the caregiver. In addition, the hospital shall also provide an opportunity for the caregiver and patient to ask questions and receive explanations about the aftercare tasks.

C. In the event the hospital is unable to contact the designated caregiver, the lack of contact shall not interfere with, delay, or otherwise affect an appropriate discharge of the patient.

Acts 2016, No. 351, §1.



RS 40:1226.5 - Noninterference with medical decision making

§1226.5. Noninterference with medical decision making

The provisions of this Part shall not allow or otherwise be interpreted or construed to allow a caregiver to make any medical decisions or provide informed consent on behalf of the patient unless the caregiver is otherwise authorized to do so pursuant to law. Nothing in this Part shall be construed to interfere with, supersede, or any other way affect the provisions of Parts I and II of Subchapter A of this Chapter or with the rights of a mandatary of the patient acting pursuant to a mandate.

Acts 2016, No. 351, §1.



RS 40:1226.6 - Limitation of liability

§1226.6. Limitation of liability

A. Nothing in this Part shall be construed to create a cause of action against a hospital, hospital employee, duly authorized agent of the hospital, or any consultant or contractor with whom the hospital has a contractual relationship.

B. A hospital, hospital employee, or any consultant or contractor with whom a hospital has a contractual relationship shall not be liable, vicariously or otherwise, to any patient for any injury, death, loss, civil penalty, or damage as a result of any act or omission of a caregiver in rendering assistance or care to a patient or as a result of any act or failure to act or failure to provide care rendered by a caregiver to a patient.

C. A hospital, hospital employee, or any consultant or contractor with whom a hospital has a contractual relationship shall not be liable to any caregiver designated pursuant to the provisions of this Part, except for gross negligence or willful and wanton misconduct directly related to the education and instruction provided to the caregiver concerning the aftercare needs of the patient, for any injury, death, loss, civil penalty, or damage as a result of any act or omission of a caregiver in rendering assistance or care to a patient or as a result of any act or failure to act or failure to provide care rendered by a caregiver to a patient.

Acts 2016, No. 351, §1.



RS 40:1226.7 - Compensation of caregiver

§1226.7. Compensation of caregiver

A caregiver designated under the provisions of this Part shall not accept compensation in exchange for aftercare provided to the patient. A licensed medical professional may be designated as a caregiver as long as the individual does not accept compensation for aftercare provided to the patient.

Acts 2016, No. 351, §1.



RS 40:1231 - Redesignated

§1231. Redesignated to R.S. 40:1131 by HCR 84 of 2015 R.S.



RS 40:1231.1 - Definitions and general applications

SUBCHAPTER E. MALPRACTICE

PART I. MEDICAL MALPRACTICE

§1231.1. Definitions and general applications

A. As used in this Part:

(1) "Ambulance service" means an entity under circumstances in which the provisions of R.S. 40:1237.1 are not applicable which operates either ground or air ambulances, using a minimum of two persons on each ground ambulance, at least one of whom is trained and registered at the level of certified emergency medical technician-basic, or at the intermediate or paramedic levels, or one who is a registered nurse, and using a minimum on any air ambulance of one person trained and registered at the paramedic level or a person who is a registered nurse, or any officer, employee, or agent thereof acting in the course and scope of his employment, including any student enrolled in a qualified emergency medical services educational program under the direct supervision of a licensed health care provider.

(2) "Authority" means the Residual Malpractice Insurance Authority established under Section 1231.7.

(3) "Board" means the Patient's Compensation Fund Oversight Board created in R.S. 40:1231.4(D).

(4) "Claimant" means a patient or representative or any person, including a decedent's estate, seeking or who has sought recovery of damages or future medical care and related benefits under this Part. All persons claiming to have sustained damages as a result of injuries to or death of any one patient are considered a single claimant.

(5) "Claims manager" means the claims manager appointed and employed by the board pursuant to R.S. 40:1231.4(D)(2)(g).

(6) "Community blood center" means any independent nonprofit nonhospital based facility which collects blood and blood products from donors primarily to supply blood and blood components to other health care facilities.

(7) "Court" means a court of competent jurisdiction and proper venue over the parties.

(8) "Executive director" means the executive director of the board, appointed and employed pursuant to R.S. 40:1231.4(D)(2)(f).

(9) "Health care" means any act or treatment performed or furnished, or which should have been performed or furnished, by any health care provider for, to, or on behalf of a patient during the patient's medical care, treatment, or confinement, or during or relating to or in connection with the procurement of human blood or blood components.

(10) "Health care provider" means a person, partnership, limited liability partnership, limited liability company, corporation, facility, or institution licensed or certified by this state to provide health care or professional services as a physician, hospital, nursing home, community blood center, tissue bank, dentist, a licensed dietician or licensed nutritionist employed by, referred by, or performing work under contract for, a health care provider or other person already covered by this Part, registered or licensed practical nurse or certified nurse assistant, offshore health service provider, ambulance service under circumstances in which the provisions of R.S. 40:1237.1 are not applicable, certified registered nurse anesthetist, nurse midwife, licensed midwife, nurse practitioner, clinical nurse specialist, pharmacist, optometrist, podiatrist, chiropractor, physical therapist, occupational therapist, psychologist, social worker, licensed professional counselor, licensed perfusionist, licensed respiratory therapist, licensed radiologic technologist, licensed clinical laboratory scientist, or any nonprofit facility considered tax-exempt under Section 501(c)(3), Internal Revenue Code, pursuant to 26 U.S.C. 501(c)(3), for the diagnosis and treatment of cancer or cancer-related diseases, whether or not such a facility is required to be licensed by this state, or any professional corporation a health care provider is authorized to form under the provisions of Title 12 of the Louisiana Revised Statutes of 1950, or any partnership, limited liability partnership, limited liability company, management company, or corporation whose business is conducted principally by health care providers, or an officer, employee, partner, member, shareholder, or agent thereof acting in the course and scope of his employment.

(11) "Hospital" means any hospital as defined in R.S. 40:2102; any "nursing home" or "home" as defined in R.S. 40:2009.2; or any physician's or dentist's offices or clinics containing facilities for the examination, diagnosis, treatment or care of human illnesses.

(12) "Insurer" means the authority or the entity chosen to manage the authority or an insurer writing policies of malpractice insurance.

(13) "Malpractice" means any unintentional tort or any breach of contract based on health care or professional services rendered, or which should have been rendered, by a health care provider, to a patient, including failure to render services timely and the handling of a patient, including loading and unloading of a patient, and also includes all legal responsibility of a health care provider arising from acts or omissions during the procurement of blood or blood components, in the training or supervision of health care providers, or from defects in blood, tissue, transplants, drugs, and medicines, or from defects in or failures of prosthetic devices implanted in or used on or in the person of a patient.

(14) "Offshore health service provider" means any individual or entity which provides any health care service rendered by an emergency medical technician-basic, or at the intermediate or paramedic levels, or one who is a registered nurse, when such medical care is rendered on a fixed platform in Louisiana territorial waters or on the Outer Continental Shelf, adjacent to Louisiana territorial waters, or any instance on the Outer Continental Shelf where the applicable law, under the Outer Continental Shelf Lands Act, 43 U.S.C. 1331 et seq., would be the laws of the state of Louisiana.

(15) "Patient" means a natural person, including a donor of human blood or blood components and a nursing home resident who receives or should have received health care from a licensed health care provider, under contract, expressed or implied.

(16) "Physician" means a person with an unlimited license to practice medicine in this state.

(17) "Proof of financial responsibility" as provided for in this Part shall be determined by the board in accordance with regulations promulgated under the Administrative Procedure Act.

(18) "Representative" means the spouse, parent, guardian, trustee, attorney or other legal agent of the patient.

(19) "Risk" means any health care provider which shall apply for malpractice liability insurance coverage under the provisions of Section 1231.7.

(20) "Risk manager" means an insurance company with no less than an "A" rating according to the then current annual edition of Best's Insurance Reports or a domestic insurance company with assets in excess of ten million dollars chosen by the commissioner according to the public bid laws of the state, to manage the authority.

(21) "Tissue bank" means any independent nonprofit facility procuring and processing human organs or tissues for transplantation, medical education, research, or therapy.

(22) "Tort" means any breach of duty or any negligent act or omission proximately causing injury or damage to another. The standard of care required of every health care provider, except a hospital, in rendering professional services or health care to a patient, shall be to exercise that degree of skill ordinarily employed, under similar circumstances, by the members of his profession in good standing in the same community or locality, and to use reasonable care and diligence, along with his best judgment, in the application of his skill.

B. Wherever necessary to the context of this Part the masculine shall mean and include the feminine and the singular shall mean and include the plural.

C. No liability shall be imposed upon any health care provider on the basis of an alleged breach of contract, whether by express or implied warranty, assuring results to be obtained from any procedure undertaken in the course of health care, unless such contract is expressly set forth in writing and signed by such health care provider or by an authorized agent of such health care provider.

D. A health care provider who fails to qualify under this Part is not covered by the provisions of this Part and is subject to liability under the law without regard to the provisions of this Part. If a health care provider does not so qualify, the patient's remedy will not be affected by the terms and provisions of this Part, except as hereinafter provided with respect to the suspension and the running of prescription of actions against a health care provider who has not qualified under this Part when a claim has been filed against the health care provider for review under this Part.

E.(1) Subject to R.S. 40:1231.8, a claimant having a claim under this Part for bodily injuries to or death of a patient on account of malpractice may file a complaint in any court of competent jurisdiction and proper venue. Upon filing the complaint in court for bodily injuries to or death of a patient on account of malpractice, said claimant shall send, by certified mail, return receipt requested, a copy of the complaint, and any amendments thereto, to the board. The claimant shall also promptly provide written notice to the board of the trial date upon receiving notice from the court scheduling a trial in such proceeding.

(2) No dollar amount or figure shall be included in the demand in any malpractice complaint, but the prayer shall be for such damages as are reasonable in the premises.

(3) This Section shall not prevent a person from alleging a requisite jurisdictional amount in a malpractice claim filed in a court requiring such an allegation.

(4) All claims and complaints submitted by a patient, claimant, or their representative, as a result of malpractice as defined in this Section, shall, once the parties have certified to the court that discovery is complete, be given priority on the court's docket, to the extent practicable, over any other civil action before the court, provided that the provisions of this Paragraph shall not supersede the provisions of Code of Civil Procedure Article 1573.

F. The provisions of this Part do not apply to any act of malpractice which occurred before September 1, 1975. The provisions of this Part that provide for the suspension and the running of prescription with respect to a health care provider who has not qualified under this Part, but against whom a claim has been filed under this Part, do not apply to any act of malpractice which occurred before September 1, 1981.

G. Notwithstanding the provisions of Subsection D of this Section, the running of prescription against a health care provider who is answerable in solido with a qualified health care provider against whom a claim has been filed for review under this Part shall be suspended in accordance with the provisions of R.S. 40:1231.8(A)(2)(a).

H. The provisions of this Part do not apply to any act of malpractice which occurred before September 1, 1975. The provisions of this Part that provide for the suspension of the running of prescription with respect to a health care provider who is answerable in solido with another health care provider apply to an act of malpractice which has been duly submitted for review prior to September 1, 1981 but in which the third health care provider panelist has not been selected. The provision for the suspension of the running of prescription does not apply to any act of malpractice which has not been duly submitted for review and which has prescribed on September 1, 1981.

I. Nothing in this Part shall be construed to make the patient's compensation fund liable for any sums except for those arising from medical malpractice. Notwithstanding any other law to the contrary, including but not limited to R.S. 13:5106, the provisions of this Part shall not apply to medical malpractice actions against the state or any political subdivision thereof with the exception of a hospital service district and a municipally owned hospital and any entities, organizations, or subsidiary owned, operated, or controlled by such a hospital service district or municipally owned hospital. However, this Part shall apply to any certified emergency medical technician-basic, or at the intermediate or paramedic level, employed by any political subdivision of the state, and to any medical advisor or registered nurse performing emergency medical services under contract with any political subdivision of the state.

J. The board shall appoint legal counsel for the Patient's Compensation Fund. It shall be the responsibility of the board to establish minimum qualifications and standards for lawyers who may be appointed to defend professional liability cases. The minimum qualifications and the appointments procedure shall be published at least annually in the Louisiana Bar Journal or such other publication as will reasonably assure dissemination to the membership of the Louisiana State Bar Association. The primary counsel may be permitted by the board to continue the professional liability litigation on behalf of the Patient's Compensation Fund where no conflict of interest exists or where there is no potential conflict of interest. The function of establishing reserves shall be carried out by the board.

K. The provisions of this Part shall not apply to any health care provider when performing the elective termination of an uncomplicated viable pregnancy.

L. Any cause of action for the unintentional acts or omissions arising from resuscitating a patient who has a declaration concerning life-sustaining procedures executed pursuant to R.S. 40:1151 et seq., a Louisiana Physician Order for Scope of Treatment executed pursuant to R.S. 40:1155.1 et seq., or a do not resuscitate order issued by a physician licensed in this state shall be governed by the provisions of this Part.

Amended by Acts 1991, No. 661, §1; Acts 1991, No. 825, §1; Acts 1992, No. 824, §1; Acts 1992, No. 908, §1; Acts 1997, No. 646, §1; Acts 1999, No. 1309, §8, eff. Jan. 1, 2000; Acts 2001, No. 108, §1; Acts 2001, No. 486, §4, eff. June 21, 2001; Acts 2001, No. 697, §1; Acts 2002, 1st Ex. Sess., No. 86, §1; Acts 2003, No. 431, §1, eff. June 18, 2003; Acts 2003, No. 479, §1; Acts 2003, No. 585, §1; Acts 2003, No. 747, §1; Acts 2004, No. 182, §1; Acts 2006, No. 694, §1; Acts 2008, No. 558, §1; Acts 2009, No. 14, §1; Acts 2010, No. 568, §1; Acts 2010, No. 950, §1; Acts 2012, No. 538, §1, eff. June 5, 2012; Redesignated from R.S. 40:1299.41 by HCR 84 of 2015 R.S.; Acts 2015, No. 323, §1.

NOTE: Former R.S. 40:1231.1 redesignated to R.S. 40:1131.1 by HCR 84 of 2015 R.S.



RS 40:1231.2 - Limitation of recovery

§1231.2. Limitation of recovery

A. To be qualified under the provisions of this Part, a health care provider shall:

(1) Cause to be filed with the board proof of financial responsibility as provided by Subsection E of this Section.

(2) Pay the surcharge assessed by this Part on all health care providers according to R.S. 40:1131.4.

(3) For self-insured health care providers, initial qualification shall be effective upon acceptance of proof of financial responsibility by and payment of the surcharge to the board. Initial qualification shall be effective for all other health care providers at the time the malpractice insurer accepts payment of the surcharge.

B.(1) The total amount recoverable for all malpractice claims for injuries to or death of a patient, exclusive of future medical care and related benefits as provided in R.S. 40:1231.3, shall not exceed five hundred thousand dollars plus interest and cost.

(2) A health care provider qualified under this Part is not liable for an amount in excess of one hundred thousand dollars plus interest thereon accruing after April 1, 1991, and costs specifically provided for by this Paragraph for all malpractice claims because of injuries to or death of any one patient. The sole cost for which a health care provider qualified under this Part may be assessed by a trial court shall be limited to the cost incurred prior to the rendering of a final judgment against the health care provider, not as a nominal defendant, after a trial on a malpractice claim, including but not limited to, costs assessed pursuant to Code of Civil Procedure Article 970 in any instance where the board was not the offeror or offeree of the proposed settlement amount. The health care provider shall not be assessed costs in any action in which the fund intervenes or the health care provider is a nominal defendant after there has been a settlement between the health care provider and the claimant.

(3)(a) Any amount due from a judgment or settlement or from a final award in an arbitration proceeding which is in excess of the total liability of all liable health care providers, as provided in Paragraph (2) of this Subsection, shall be paid from the patient's compensation fund pursuant to the provisions of R.S. 40:1231.4(C).

(b) The total amounts paid in accordance with Paragraphs (2) and (3) of this Subsection shall not exceed the limitation as provided in Paragraph (1) of this Subsection.

C. Except as provided in R.S. 40:1231.4(C), any advance payment made by the defendant health care provider or his insurer to or for the plaintiff, or any other person, may not be construed as an admission of liability for injuries or damages suffered by the plaintiff or anyone else in an action brought for medical malpractice.

D.(1) Evidence of an advance payment is not admissible until there is a final judgment in favor of the plaintiff, in which event the court shall reduce the judgment to the plaintiff to the extent of the advance payment.

(2) The advance payment shall inure to the exclusive benefit of the defendant or his insurer making the payment.

(3) In the event the advance payment exceeds the liability of the defendant or the insurer making it, the court shall order any adjustment necessary to equalize the amount which each defendant is obligated to pay, exclusive of costs.

(4) In no case shall an advance payment in excess of an award be repayable by the person receiving it.

(5) In the event that a partial settlement is executed between the defendant and/or his insurer with a plaintiff for the sum of one hundred thousand dollars or less, written notice of such settlement shall be sent to the board. Such settlement shall not bar the continuation of the action against the patient's compensation fund for excess sums in which event the court sha1l reduce any judgment to the plaintiff in the amount of malpractice liability insurance in force as provided for in R.S. 40:1231.2(B)(2).

E.(1) Financial responsibility of a health care provider under this Section may be established only by filing with the board proof that the health care provider is insured by a policy of malpractice liability insurance in the amount of at least one hundred thousand dollars per claim with qualification under this Section taking effect and following the same form as the policy of malpractice liability insurance of the health care provider, or in the event the health care provider is self-insured, proof of financial responsibility by depositing with the board one hundred twenty-five thousand dollars in money or represented by irrevocable letters of credit, federally insured certificates of deposit, bonds, securities, cash values of insurance, or any other security approved by the board. In the event any portion of said amount is seized pursuant to the judicial process, the self-insured health care provider shall have five days to deposit with the board the amounts so seized. The health care provider's failure to timely post said amounts with the board shall terminate his enrollment in the Patient's Compensation Fund.

(2) For the purposes of this Subsection, any group of self-insured health care providers organized to and actually practicing together or otherwise related by ownership, whether as a partnership, professional corporation or otherwise, shall be deemed a single health care provider and shall not be required to post more than one deposit. In the event any portion of the deposit of such a group is seized pursuant to judicial process, such group shall have five days to deposit with the board the amounts so seized. The group's failure to timely post said amounts with the board will terminate its enrollment and the enrollment of its members in the Patient's Compensation Fund.

Added by Acts 1975, No. 817, §1. Amended by Acts 1976, No. 183, §3; Acts 1984, No. 435, §2, eff. July 6, 1984; Acts 1986, No. 499, §1, eff. July 2, 1986; Acts 1990, No. 967, §2, eff. Oct. 1, 1990; Acts 1991, No. 800, §1; Acts 2008, No. 558, §1; Redesignated from R.S. 40:1299.42 by HCR 84 of 2015 R.S.

NOTE: Former R.S. 40:1231.2 redesignated to R.S. 40:1131.2 by HCR 84 of 2015 R.S.



RS 40:1231.3 - Future medical care and related benefits

§1231.3. Future medical care and related benefits

A.(1) In all malpractice claims filed with the board which proceed to trial, the jury shall be given a special interrogatory asking if the patient is in need of future medical care and related benefits that will be incurred after the date of the response to the special interrogatory, and the amount thereof.

(2) In actions upon malpractice claims tried by the court, the court's finding shall include a recitation that the patient is or is not in need of future medical care and related benefits that will be incurred after the date of the court's finding and the amount thereof.

(3) If the total amount is for the maximum amount recoverable, exclusive of the value of future medical care and related benefits that will be incurred after the date of the response to the special interrogatory by the jury or the court's finding, the cost of all future medical care and related benefits that will be incurred after the date of the response to the special interrogatory by the jury or the court's finding shall be paid in accordance with R.S. 40:1231.3(C).

(4) If the total amount is for the maximum amount recoverable, including the value of the future medical care and related benefits, the amount of future medical care and related benefits that will be incurred after the date of the response to the special interrogatory by the jury or the court's finding shall be deducted from the total amount and shall be paid from the patient's compensation fund as incurred and presented for payment. The remaining portion of the judgment, including the amount of future medical care and related benefits incurred up to the date of the response to the special interrogatory by the jury or the court's finding shall be paid in accordance with R.S. 40:1231.4(A)(7) and R.S. 40:1231.4(B)(2)(a), (b), and (c).

(5) In all cases where judgment is rendered for a total amount less than the maximum amount recoverable, including any amount awarded on future medical care and related benefits that will be incurred after the date of the response to the special interrogatory by the jury or the court's finding, payment shall be in accordance with R.S. 40:1231.4(A)(7) and R.S. 40:1231.4(B)(2)(a), (b), and (c).

(6) The provisions of this Subsection shall be applicable to all malpractice claims.

B.(1) "Future medical care and related benefits" for the purpose of this Section means all of the following:

(a) All reasonable medical, surgical, hospitalization, physical rehabilitation, and custodial services and includes drugs, prosthetic devices, and other similar materials reasonably necessary in the provision of such services, incurred after the date of the injury up to the date of the settlement, judgment, or arbitration award.

(b) All reasonable medical, surgical, hospitalization, physical rehabilitation, and custodial services and includes drugs, prosthetic devices, and other similar materials reasonably necessary in the provisions of such services, after the date of the injury that will be incurred after the date of the settlement, judgment, or arbitration award.

(2) "Future medical care and benefits" as used in this Section shall not be construed to mean non-essential specialty items or devices of convenience.

C. Once a judgment is entered in favor of a patient who is found to be in need of future medical care and related benefits that will be incurred after the date of the response to the special interrogatory by the jury or the court's finding or a settlement is reached between a patient and the patient's compensation fund in which the provision of medical care and related benefits that will be incurred after the date of settlement is agreed upon and continuing as long as medical or surgical attention is reasonably necessary, the patient may make a claim to the patient's compensation fund through the board for all future medical care and related benefits directly or indirectly made necessary by the health care provider's malpractice unless the patient refuses to allow them to be furnished.

D. Payments for medical care and related benefits shall be paid by the patient's compensation fund without regard to the five hundred thousand dollar limitation imposed in R.S. 40:1231.2.

E.(1) The district court from which final judgment issues shall have continuing jurisdiction in cases where medical care and related benefits are determined to be needed by the patient.

(2) The court shall award reasonable attorney fees to the claimant's attorney if the court finds that the patient's compensation fund unreasonably fails to pay for medical care within thirty days after submission of a claim for payment of such benefits.

F. Nothing in this Section shall be construed to prevent a patient and a health care provider and/or the patient's compensation fund from entering into a court-approved settlement agreement whereby medical care and related benefits shall be provided for a limited period of time only or to a limited degree.

G. The patient's compensation fund shall be entitled to have a physical examination of the patient by a physician of the patient's compensation fund's choice from time to time for the purpose of determining the patient's continued need of future medical care and related benefits, subject to the following requirements:

(1)(a) Notice in writing shall be delivered to or served upon the patient or the patient's counsel of record, specifying the time and place where it is intended to conduct the examination.

(b) Such notice must be given at least ten days prior to the time stated in the notice.

(c) Delivery of the notice may be by certified mail.

(2) Such examination shall be by a licensed medical physician or chiropractic physician licensed under the laws of this state or of the state, parish, or county wherein the patient resides.

(3)(a) The place at which such examination is to be conducted shall not involve an unreasonable amount of travel for the patient considering all circumstances.

(b) It shall not be necessary for a patient who resides outside this state to come into this state for such an examination unless so ordered by the court.

(4) Within thirty days after the examination, the patient shall be compensated by the party requesting the examination for all necessary and reasonable expenses incidental to submitting to the examination including the reasonable costs of travel, meals, lodging, loss of pay, or other direct expenses.

(5)(a) Examinations may not be required more frequently than at six months intervals except that, upon application to the court having jurisdiction of the claim and after reasonable cause shown therefor, examination within a shorter interval may be ordered.

(b) In considering such application, the court should exercise care to prevent harassment to the patient.

(6)(a) The patient shall be entitled to have a physician or an attorney of his own choice or both present at such examination.

(b) The patient shall pay such physician or attorney himself.

(7) The patient shall be promptly furnished with a copy of the report of the examination made by the physician making the examination on behalf of the patient's compensation fund.

H. If a patient fails or refuses to submit to examination in accordance with a notice and if the requirements of Subsection G of this Section have been satisfied, then the patient shall not be entitled to attorney fees in any action to enforce rights pursuant to Subsection E of this Section.

I.(1) Any physician selected by the patient's compensation fund and paid by the patient's compensation fund who shall make or be present at an examination of the patient conducted in pursuance of this Section may be required to testify as to the conduct thereof and the findings made.

(2) Communications made by the patient upon such examination by such physician or physicians shall not be considered privileged.

J. The patient's compensation fund shall pay all reasonable fees and costs of medical examinations and the costs and the fees of the medical expert witnesses in any proceeding in which the termination of medical care and related benefits is sought.

Acts 1984, No. 435, §3, eff. July 13, 1984; Acts 1990, No. 135, §1, eff. June 29, 1990; Acts 1990, No. 967, §2, eff. Oct. 1, 1990; Acts 2004, No. 181, §1; Redesignated from R.S. 40:1299.43 by HCR 84 of 2015 R.S.



RS 40:1231.4 - Patient's Compensation Fund

§1231.4. Patient's Compensation Fund

A.(1)(a) All funds collected pursuant to the provisions hereof shall be considered self-generated revenues, promptly deposited by the Patient's Compensation Fund Oversight Board into a fund designated as the "Patient's Compensation Fund". The Patient's Compensation Fund Oversight Board is established and authorized pursuant to Subsection D of this Section. Neither the fund nor the board shall be a budget unit of the state. The assets of the fund shall not be state property, subject to appropriation by the legislature, or required to be deposited in the state treasury. The state recognizes and acknowledges that the fund and any income from it are not public monies, but rather are private monies which shall be held in trust as a private custodial fund by the board for the use, benefit, and protection of medical malpractice claimants and the fund's private health care provider members, and all of such funds and income earned from investing the private monies comprising the corpus of this fund shall be subject to use and disposition only as provided by this Section.

(b) The Patient's Compensation Fund Oversight Board may invest, in accordance with R.S. 40:1231.5, any portion of the private monies comprising the corpus of the fund, as determined by the board, while maintaining its ability to timely pay claims, future medical care and related benefits, and other current expenses under this Part. The board may enter into a cooperative endeavor agreement whereby the state treasurer may be authorized to invest, in accordance with R.S. 40:1231.5, a portion of the private monies comprising the corpus of the fund, as determined by the board.

(c) The fund shall be exempt from participation in and shall not join or contribute financially to or be entitled to the protection of any plan, pool, association, or guaranty fund or insolvency fund.

(d) Neither the fund nor the board may rely on the full faith and credit of this state for payment of legal obligations.

(e) The fund and the board shall not be entitled to an appropriation of state general funds without a specific appropriation approved by the legislature.

(f) Notwithstanding any provision of law to the contrary, in the event the fund is dissolved or liquidated, any remaining balance after all amounts due under this Part to medical malpractice claimants, including future medical care and related benefits as provided in R.S. 40:1231.3, and all amounts due any other person for administrative or operating expenses have been paid from the fund, shall be paid over to the state general fund by the board or then administrator of the fund for deposit in the state treasury.

(2)(a) To provide monies for the fund, an annual surcharge shall be levied on all health care providers in Louisiana qualified under the provisions of this Part.

(b) The board shall cause to be prepared an annual actuarial study of the fund by a qualified competent actuary.

(c) The board and the fund shall be exempt from rate regulation by the commissioner of insurance. The surcharge rates shall be determined by the board in a public meeting held pursuant to the provisions of R.S. 42:11 et seq. based upon actuarial principles and reports, experience, and prudent judgment of the board. The board shall give written or electronic notice of the meeting at least fifteen days in advance and provide an opportunity for public comment at the meeting before determining rates.

(d) The surcharge rates shall not be excessive, inadequate, or unfairly discriminatory. In determining whether surcharge rates are excessive, inadequate, or unfairly discriminatory, consideration may be given to the following items:

(i) Basic rate factors. Due consideration shall be given to past and prospective loss and expense experience, catastrophe hazards and contingencies, events, or trends. Fines and penalties against a health care provider, whether levied by a court or regulatory body, shall not be used by the board or considered in any manner in the loss or expense experience.

(ii) Classification. Risks may be grouped by classification for the establishment of rates. Classification rates may be modified for individual risks in accordance with an experience-rating plan or schedule which apportions a greater percentage of required surcharge increases to those health care providers who generate greater than expected losses.

(iii) Expenses. The expense provisions shall reflect the operating methods of the board and the fund, the past expense experience, and anticipated future expenses.

(iv) Contingencies. The rates may contain a provision for contingencies.

(v) Other relevant factors. Any other factors available at the time of determining the rates.

(e) The surcharge shall be collected on the same basis as premiums by each insurer, the risk manager, and surplus line agent.

(f) The board shall collect the surcharge from health care providers qualified as self-insureds.

(g) The surcharge for self-insureds shall be the same amount determined by the board to be the amount of surcharge which the health care provider would reasonably be required to pay were his qualification based upon filing a policy of malpractice liability insurance.

(3)(a) Such surcharge shall be due and payable to the patient's compensation fund within thirty days after the premiums for malpractice liability insurance have been received by the insurer, agent of the insurer, risk manager, or surplus line agent from the health care provider in Louisiana.

(b) It shall be the duty of the insurer, agent of the insurer, risk manager, or surplus line agent to remit the surcharge to the Patient's Compensation Fund within thirty days of the date of payment by the health care provider. Failure of the insurer, agent of the insurer, risk manager, or surplus line agent to remit payment within thirty days may subject the insurer, agent of the insurer, risk manager, or surplus line agent to a penalty, the amount of which will be set by the board on an annual basis, not to exceed a total of twelve percent of the annual surcharge. Upon the failure of the insurer, agent of the insurer, risk manager, or surplus line agent to remit as provided herein, the board is authorized to institute legal proceedings if necessary to collect the surcharge, any penalty amount to be assessed, legal interest, and all reasonable attorney fees.

(4) If the annual surcharge is not paid within the time limited above, upon written notice of such nonpayment given by the board concurrently to the commissioner of insurance and the insurer, risk manager, or surplus line agent, the certificate of authority of the insurer, risk manager, and surplus line agent shall be suspended until the annual surcharge is paid.

(5)(a) All expenses of collecting, protecting, and administering the fund shall be paid from the fund.

(b) The functions of collecting, administering, and protecting the fund, including all matters relating to determining surcharge rates, establishing reserves, the evaluating and settlement of claims, and relating to the defense of the fund, shall be carried out by the board.

(c) The board shall prepare quarterly statements of the financial condition of the fund and publish the statements on the website of the board.

(d) The function of selecting the list of attorney names from which the selection of the attorney chairman of the medical review panels is to be made shall be the responsibility of the office of the clerk of the Louisiana Supreme Court.

(e) These expenses of the board and office of the clerk of the Louisiana Supreme Court shall be paid from the fund in accordance with law.

(f) Not later than the first day of January each year, the board shall submit a copy of its proposed budget for the ensuing fiscal year to the Joint Legislative Committee on the Budget, the House Committee on Civil Law and Procedure, the Senate Committee on Judiciary A, the legislative auditor, and the legislative fiscal office. The format of the budget submission shall be as follows:

(i) A budget message signed by the budget preparer which shall include a summary description of the proposed financial plan, policies, and objectives and assumptions.

(ii) Narrative explanations describing the purpose and functions of the Patient's Compensation Fund.

(iii) Statements for the last completed fiscal year, estimates covering the entire current fiscal year, and projections for the ensuing fiscal year, as follows:

(aa) A statement showing fund balances of the Patient's Compensation Fund at the beginning of each year and at the conclusion of each fiscal year.

(bb) A statement of revenues and receipts, itemized by source.

(cc) Detailed comparative statements of expenditures itemized by source of funds and expenditure category by each major function, program, or service.

(dd) Clearly defined indicators of the quantity and quality of performance of agency functions.

(ee) Participation of agency personnel and board members in state employee benefit programs, including insurance and retirement programs.

(g) Any purchases of furniture, fixtures, equipment, or other property shall be specifically designated, by the method of identification as is reasonable and practical for each item, as the property of the fund.

(6)(a) At all times the fund shall be maintained to provide assets of at least thirty percent of the fund's outstanding liabilities, calculated using the most recent actuarial study and report for the fund.

(b) No reduction in the surcharge shall be made unless such assets are available in the fund.

(7)(a) Claims from the patient's compensation fund exclusive of those provided for in R.S. 40:1231.3 shall be computed at the time the claim becomes final.

(b) A final claim shall be paid within forty-five days of the board's receipt of a certified copy of the settlement, judgment, or arbitration award, unless the fund is exhausted and the proration provision contained in Subparagraph (7)(c) applies.

(c) If the fund would be exhausted by payment in full of all final claims then the amount paid to each claimant shall be prorated.

(d) Any amounts due and unpaid shall be prorated.

(e) Repealed by Acts 2012, No. 802, §2.

B.(1) Subject to the other provisions of this Section, the board shall issue payment in the amount of each claim submitted to and approved by it, or prorated payment, as the case may be, against the fund within thirty days of receipt of a certified copy of the settlement, judgment, or arbitration award except that payment for claims made pursuant to Subparagraph (2)(d) or (e) of this Subsection, or both, shall be made upon receipt of such certified copy.

(2) The only claim against the fund shall be a voucher or other appropriate request by the board after it receives:

(a) A certified copy of a final judgment in excess of one hundred thousand dollars against a health care provider.

(b) A certified copy of a court approved settlement in excess of one hundred thousand dollars against a health care provider.

(c) A certified copy of a final award in excess of one hundred thousand dollars in an arbitration proceeding against a health care provider.

(d) A certified copy of a judgment awarding medical care and related benefits rendered pursuant to R.S. 40:1231.3.

(e) A voucher drawn by the board through the patient's compensation fund defense counsel pursuant to a judgment reciting that a patient is in need of future medical care and related benefits under the provisions of R.S. 40:1231.3.

C. If the insurer of a health care provider or a self-insured health care provider has agreed to settle its liability on a claim against its insured and claimant is demanding an amount in excess thereof from the patient's compensation fund for a complete and final release, then the following procedure must be followed:

(1) A petition shall be filed by the claimant with the court in which the action is pending against the health care provider, if none is pending in the parish where plaintiff or defendant is domiciled seeking (a) approval of an agreed settlement, if any, and/or (b) demanding payment of damages from the patient's compensation fund.

(2) A copy of the petition shall be served on the board, the health care provider and his insurer, at least ten days before filing and shall contain sufficient information to inform the other parties about the nature of the claim and the additional amount demanded.

(3) The board and the insurer of the health care provider or the self-insured health care provider as the case may be, may agree to a settlement with the claimant from the patient's compensation fund, or the board and the insurer of the health care provider or the self-insured health care provider as the case may be, may file written objections to the payment of the amount demanded. The agreement or objections to the payment demanded shall be filed within twenty days after the petition is filed.

(4) As soon as practicable after the petition is filed in the court the judge shall fix the date on which the petition seeking approval of the agreed settlement and/or demanding payment of damages from the fund shall be heard, and shall notify the claimant, the insurer of the health care provider or the self-insured health care provider as the case may be, and the board thereof as provided by law.

(5)(a) At the hearing the board, the claimant, and the insurer of the health care provider or the self-insured health care provider, as the case may be, may introduce relevant evidence to enable the court to determine whether or not the petition should be approved if it is submitted on agreement without objections. If the board, the insurer of the health care provider or the self-insured health care provider, as the case may be, and the claimant cannot agree on the amount, if any, to be paid out of the patient's compensation fund, then the trier of fact shall determine at a subsequent trial which shall take place only after the board shall have been given an adequate opportunity to conduct discovery, identify and retain expert witnesses, and prepare a defense, the amount of claimant's damages, if any, in excess of the amount already paid by the insurer of the health care provider or self-insured health care provider. The trier of fact shall determine the amount for which the fund is liable and render a finding and judgment accordingly. The board shall have a right to request trial by jury whether or not a jury trial has been requested by the claimant or by any health care provider.

(b) The board shall not be entitled to file a suit or otherwise assert a claim against any qualified health care provider as defined in R.S. 40:1231.1(A) on the basis that the qualified health care provider failed to comply with the appropriate standard of care in treating or failing to treat any patient.

(c) The board may apply the provisions of Civil Code Article 2323 or 2324, or both, to assert a credit or offset for the allocated percentage of negligence or fault of a qualified health care provider provided at least one of the following conditions is met:

(i) A payment has been made to the claimant by, in the name of, or on behalf of the qualified health care provider whose percentage of fault the board seeks to allocate.

(ii) A payment has been made to the claimant by, in the name of, or on behalf of another qualified health care provider in order to obtain a dismissal or release of liability of the qualified health care provider whose percentage of fault the board seeks to allocate, provided that there shall be no separate credit or offset for the fault of an employer or other vicariously liable entity who was not independently negligent or otherwise at fault and who makes a payment in order to obtain a dismissal or release of liability of a single qualified health care provider for whom the payor is vicariously liable.

(iii) All or a portion of a payment made by another qualified health care provider, by the insurer of another qualified health care provider, or by the employer of another qualified health care provider has been attributed to or allocated to the qualified health care provider whose percentage of fault the board seeks to allocate, provided that there shall be no separate credit or offset for the fault of an employer or other vicariously liable entity who was not independently negligent or otherwise at fault and who makes a payment in order to obtain a dismissal or release of liability of a single qualified health care provider for whom the payor is vicariously liable.

(iv) A medical review panel has determined that the qualified health care provider whose percentage of fault the board seeks to allocate failed to comply with the appropriate standard of care and that the failure was a cause of the damage or injury suffered by the patient, or a medical review panel has determined that there is a material issue of fact, not requiring expert opinion, bearing on liability of the qualified health care provider whose percentage of fault the board seeks to allocate for consideration by the trier of fact.

(v) The qualified health care provider does not object within thirty days after notice of the board's intention to allocate the health care provider's percentage of fault is delivered via certified mail to the plaintiff, the qualified health care provider, and the qualified health care provider's professional liability insurer or to their attorneys.

(vi) The court determines, after a hearing in which the qualified health care provider whose percentage of fault the board seeks to allocate shall be given an opportunity to appear and participate, that there has been collusion or other improper conduct between the defendant health care providers to the detriment of the interests of the fund.

(d) Except where the sum of one hundred thousand dollars has been paid by, in the name of, or on behalf of the qualified health care provider whose percentage of fault the board seeks to allocate, in any case in which the board is entitled pursuant to the provisions of Civil Code Article 2323 or 2324, or both, to assert a credit or offset for the allocated percentage of negligence or fault of a qualified health care provider, the board shall have the burden of proving the negligence or fault of the qualified health care provider whose percentage of fault the board seeks to allocate.

(e) In approving a settlement or determining the amount, if any, to be paid from the patient's compensation fund, the trier of fact shall consider the liability of the health care provider as admitted and established where the insurer has paid its policy limits of one hundred thousand dollars, or where the self-insured health care provider has paid one hundred thousand dollars.

(f) In each instance in which a claimant seeks to recover any sum from the board, each qualified health care provider or insurer or employer of a qualified health care provider who has made or has agreed to make any payment, including any reimbursement of court costs, medical expenses, or other expenses, to the claimant, the claimant's attorney, or any other person or entity shall be required, not later than ten days after the filing of the petition for approval of the settlement, to file and serve upon the board an answer to the petition for approval of the settlement which sets forth a complete explanation of each such payment, to include the identity of each payee, the identity of each entity by or on whose behalf each payment has been or is to be made, each amount paid or to be paid directly or indirectly by, on behalf of, or which has been or is to be attributed or allocated to any qualified health care provider, the purpose of each such payment, and the precise nature of any collateral agreement which has been made or is to be made in connection with the proposed settlement.

(6) Any settlement approved by the court shall not be appealed. Any judgment of the court fixing damages recoverable in any such contested proceeding shall be appealable pursuant to the rules governing appeals in any other civil court case tried by the court.

(7) For the benefit of both the insured and the patient's compensation fund, the insurer of the health provider shall exercise good faith and reasonable care both in evaluating the plaintiff's claim and in considering and acting upon settlement thereof. A self-insured health care provider shall, for the benefit of the patient's compensation fund, also exercise good faith and reasonable care both in evaluating the plaintiff's claim and in considering and acting upon settlement thereof.

(8) The parties may agree that any amounts due from the patient's compensation fund pursuant to R.S. 40:1231.4(B) be paid by annuity contract purchased by the patient's compensation fund for and on behalf of the claimant.

(9) Notwithstanding any other provision of this Part, any self-insured health care provider who has agreed to settle its liability on a claim and has been released by the claimant for such claim or any other claim arising from the same cause of action shall be removed as a party to the petition, and his name shall be removed from any judgment that is rendered in the proceeding. Such release shall be filed with the clerk of court in the parish in which the petition is filed upon the filing of a properly executed, sworn release and settlement of claim.

D.(1)(a) The Patient's Compensation Fund Oversight Board is hereby created and established in the office of the governor, division of administration. The board shall be comprised of nine members, appointed by the governor subject to Senate confirmation.

(b) Nine members of the board shall be a representative of and for one or more classes of health care providers enrolled in the fund, and the board's membership shall be apportioned according to the distribution of aggregate surcharges paid to the fund among the several classes of health care providers enrolled with the fund, as follows:

(i) Four members of the board shall be representatives of the class of health care providers contributing the greatest percentage of the fund's aggregate surcharges.

(ii) Two members of the board shall be representatives of the class of health care providers contributing the second greatest percentage of the fund's aggregate surcharges.

(iii) One member of the board shall be a representative of the class of health care providers contributing the third greatest percentage of the fund's aggregate surcharges.

(iv) One member of the board shall be appointed to represent all other classes of health care providers enrolled with the fund.

(c) The ninth member of the board shall be appointed from nominees provided by the principal professional insurance agents organizations and this member shall be familiar with property and casualty insurance and licensed in this state as a producer.

(d) Appointments of members representing a single class of health care providers shall be made from nominations solicited from the respective principal professional organizations of such health care providers in the state. The member of the board representing all other classes of health care providers shall be nominated by concurrence of the respective principal professional organizations of such health care providers in the state. In the absence of such concurrence each such professional organization shall name a representative to an ad hoc committee which shall, from among its number, nominate a representative to the board.

(e) For the purpose of apportioning representation on the board, the percentage surcharge contribution of each distinct class of health care providers listed by R.S. 40:1231.1 to the aggregate surcharges paid to the fund shall be calculated for each fiscal year of the fund, and apportionment with respect to an initial or subsequent appointment to the board shall be based on such percentage contributions for the fund fiscal year preceding any such appointment.

(f) Two of the initial members of the board appointed pursuant to Item (1)(b)(i) of this Subsection, one of the initial members appointed pursuant to Item (1)(b)(ii), and the member appointed pursuant to Item (1)(b)(iii) shall serve for terms of three years. One of the members of the initial board appointed pursuant to Item (1)(b)(i) of this Subsection and one of the initial members appointed pursuant to Item (1)(b)(ii) shall serve for terms of two years. The remaining members of the initial board shall serve for terms of one year. Thereafter, each member of the board shall serve for a term of three years, with any vacancy occurring in any such position being filled for the unexpired term of such position in the manner of the original appointment, in accordance with the apportionment of representation provided for by this Subsection.

(g) The board shall annually elect a chairman and secretary from among its members and shall meet not less frequently than quarterly during the calendar year on the call of the chairman at such times and places as he may designate.

(h) The members of the board shall receive seventy-five dollars per day while engaged in board business and for attendance at all meetings of the board. Reasonable expenses incurred by board members in their travel to and attendance at meetings of the board shall be reimbursed by the fund in accordance with applicable laws and administrative regulations. The members of the board shall not be reimbursed for any expenses incurred for board meetings outside of the state.

(2)(a) The board shall be responsible, and have full authority under law, for the management, administration, operation and defense of the fund in accordance with the provisions of this Part.

(b) In addition to other powers and authority expressly or impliedly conferred on the board by this Part, the board shall have the authority, to the extent not inconsistent with the provisions of this Part, to:

(i) Collect all surcharges and other monies due the fund.

(ii) Establish and define the standards and forms of financial responsibility required of self-insured health care providers, and the standards and forms of malpractice liability insurance policies issued by admitted insurance companies and the standards, forms, acceptable ratings and other criteria for medical malpractice liability insurance policies issued by non-admitted insurance companies which are acceptable as proof of financial responsibility pursuant to R.S. 40:1231.2, as a condition to initial and continuing enrollment with the fund.

(iii) Collect, accumulate, and maintain claims experience data from enrolled health care providers and insurance companies providing professional liability insurance coverage to health care providers in this state, in the form necessary or appropriate to permit the board to determine appropriate surcharge rates for the fund.

(iv) Employ, or in accordance with the provisions of law applicable to contracting for personal, professional or consulting services, retain the services of a qualified competent actuary to perform the annual actuarial study of the fund required by this Section and to advise the board on all aspects of the fund's administration, operation and defense which require application of the actuarial science.

(v) Contract for any services necessary or advisable to implement the authority and discharge the responsibilities conferred and imposed on the board by this Part.

(vi) Employ, in the unclassified service, an appropriately qualified executive director and delegate to such executive director all or any portion of the authority for administration and operation of the fund vested in the board, subject to the superseding authority of the board.

(vii) Employ, in the unclassified service, an appropriately qualified claims manager and delegate to such claims manager all or any portion of the authority for the protection and defense of the fund vested in the board, subject to the superseding authority of the board.

(viii) Employ, or contract with, legal counsel to advise and represent the board and represent the fund in proceedings pursuant to this Part.

(ix) Employ such clerical personnel as may be necessary or appropriate to carry out the responsibilities of the board under this Part.

(x) Defend the fund from all claims due wholly or in part to the negligence or liability of anyone other than a qualified health care provider regardless of whether a qualified health care provider has settled and paid its statutory maximum or has been adjudged liable or negligent.

(xi) Defend the fund from all claims arising under R.S. 40:1231.4(D)(2)(b)(x) and obtain indemnity and reimbursement to the fund of all amounts for which anyone other than a qualified health care provider may be held liable. The right of indemnity and reimbursement to the fund shall be limited to that amount that the fund may be cast in judgment.

(xii) Intervene as a matter of right, at its discretion, in any civil action or proceeding in which the constitutionality of this Part, R.S. 9:5628, R.S. 9:5628.1 or any other Louisiana law related to medical malpractice as defined in this Part is challenged.

(xiii) The right to apply the provisions of Civil Code Article 2323 or 2324, or both, to assert a credit or offset for the allocated percentage of negligence or fault of a qualified health care provider shall be governed by the provisions of Subparagraph (C)(5)(c) of this Section.

(xiv) Intervene as a matter of right, at its discretion, in any civil action or proceeding in which a health care provider files a dilatory exception of prematurity pursuant to Code of Civil Procedure Article 926(A)(1) and the board reasonably believes either of the following:

(aa) Any health care provider is not qualified under this Part.

(bb) Any claim is not subject to this Part.

Any intervention and participation by the board in any civil action or proceeding pursuant to this Subparagraph shall be strictly limited to the health care provider's qualification status under this Part and whether the claim is subject to this Part. A copy of the exception and the petition for damages shall be sent by the health care provider filing the dilatory exception of prematurity to the board, via certified mail, return receipt requested, concurrently with serving the parties to the civil action or proceeding.

(xv) Intervene as a matter of right, at its discretion, in any civil action or proceeding involving malpractice as defined in R.S. 40:1231.1 in which either of the following occurs:

(aa) A self-insured health care provider is the subject of a liquidation, insolvency, receivership, or bankruptcy proceeding.

(bb) A health care provider's insurer is the subject of a liquidation, insolvency, receivership, or bankruptcy proceeding, the insurer has been discharged from the civil action or proceeding and the malpractice claim is not covered by the Louisiana Insurance Guaranty Association.

(xvi) Employ an appropriately qualified chief investment officer and delegate to him a portion of the authority vested in the board related to investments, subject to the superseding authority of the board.

(3) The board shall have authority, in accordance with applicable provisions of the Administrative Procedure Act, to adopt and promulgate such rules, regulations and standards as it may deem necessary or advisable to implement the authority and discharge the responsibilities conferred and imposed on the board by this Part.

(4) All communications made and all documents and records developed by, between or among the attorney general, claims manager, the oversight board, any person or entity contracted to provide services to or on behalf of the fund under this Part, and enrolled health care providers and their insurers, relative to or in anticipation of defense of the fund or enrolled health care providers against, establishment of reserves with respect to, or prospective settlement of, individual malpractice claims shall be confidential and privileged against disclosure to any third party, pursuant to request, subpoena, or otherwise.

(5) Any meeting of the board or any portion of any meeting of the board which is restricted to consideration of and/or action upon pending or threatened claims against the fund or health care providers with the fund shall not be subject to the provisions of R.S. 42:11 through 28.

E. In any instance in which a complaint for bodily injuries to or death of a patient on account of malpractice has been filed in court and the parties enter into a stipulation prior to trial as to the amount of past medical expenses and related benefits and the amount exceeds one hundred thousand dollars, the parties shall also stipulate to the admissibility of the documents supporting the stipulated amount and shall introduce these documents into evidence at the trial for which the stipulation was entered into.

Added by Acts 1975, No. 817, §1. Amended by Acts 1976, No. 183, §4; Acts 1977, No. 261, §2; Acts 1979, No. 298, §1, eff. July 10, 1979; Acts 1984, No. 41, §1, eff. June 5, 1984; Acts 1984, No. 435, §4, eff. July 6, 1984; Acts 1986, No. 500, §1; Acts 1986, No. 636, §1; Acts 1988, No. 507, §1; Acts 1990, No. 967, §2, eff. Oct. 1, 1990; Acts 1991, No. 668, §1; Acts 1991, No. 800, §1; Acts 1995, No. 1258, §1; Acts 2001, No. 526, §1; Acts 2001, No. 725, §1, eff. June 25, 2001; Acts 2002, 1st Ex. Sess., No. 86, §§1, 2; Acts 2003, No. 431, §1, eff. June 18, 2003; Acts 2003, No. 882, §1, eff. July 1, 2003; Acts 2004, No. 309, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Acts 2008, No. 558, §1; Acts 2010, No. 78, §1; Acts 2010, No. 411, §§1, 2, eff. July 1, 2010; Acts 2011, No. 160, §1; Acts 2011, No. 263, §1; Acts 2012, No. 802, §§1, 2; Acts 2013, No. 80, §§1, 2; Redesignated from R.S. 40:1299.44 by HCR 84 of 2015 R.S.

NOTE: See Acts 2013, No. 80, §2, relative to retroactivity.



RS 40:1231.5 - Investment responsibilities

§1231.5. Investment responsibilities

A. The Patient's Compensation Fund shall be maintained for the use, benefit, and protection of medical malpractice claimants and private health care provider members of the fund. The fund shall be maintained on a sound actuarial basis and the investment practices of the board in administering the fund are an integral part.

B. The prudent man rule shall be applied by the board in investing monies of the fund.

C.(1) The prudent man rule shall require each member of the board and the board collectively to act with the care, skill, prudence, and diligence under the circumstances prevailing that a prudent institutional investor acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims.

(2) The prudent man standard requires the exercise of reasonable care, skill, and caution, and is to be applied to investments not in isolation, but in the context of the fund portfolio, and as part of an overall investment strategy, which shall include an asset allocation study and plan for implementation thereof, incorporating risk and return objectives reasonably suited to the fund. The asset allocation study and implementation plan shall include the examination of market value risk, credit risk, interest rate risk, inflation risk, counterparty risk, and concentration risk. The investment policy of the board shall preserve and enhance principal over the long term and provide adequate liquidity and cash flow for the payment of benefits and expenses of the fund and the board under this Part. The investments shall be diversified to minimize the risk of significant losses unless it is clearly prudent to do otherwise.

D.(1) Notwithstanding the prudent man rule, the board shall not invest more than twenty-five percent of the total portfolio in equities, except as provided in Paragraph (2) of this Subsection.

(2) The board may invest more than twenty-five percent of the total portfolio in equities, so long as not more than thirty-five percent of the total portfolio is invested in equities and at least ten percent of the total equity portfolio is invested in one or more index funds which seek to replicate the performance of the chosen indices.

(3) When contemplating any investment, action, or asset allocation, the following factors shall be considered:

(a) The availability of public pricing to value each investment.

(b) The ability to liquidate each investment at a fair market price within a reasonable time for the size of investment being considered.

(c) The degree of transparency that accompanies each investment.

(d) The risk of fluctuations in currency.

(e) The experience of the professionals who will manage each investment and the financial soundness of the business entity employing the professionals.

(f) The degree of diversification within each investment and what each may provide relative to the existing investments.

(g) Whatever leverage is involved.

(h) The jurisdiction of the laws that govern each investment.

(i) The net return expected relative to the risk associated with each investment.

E.(1) The board shall electronically submit semiannual reports beginning January 1, 2012, to the House Committee on Civil Law and Procedure and the Senate Committee on Judiciary A. The reports shall be submitted no later than thirty calendar days after January first and July first of each year and shall contain the following:

(a) The investment return net of investment fees and expenses expressed as a percentage return and dollar amount.

(b) The amount of administrative expenses.

(c) The board approved target asset allocation.

(d) The current actual asset allocation of the portfolio.

(2) Investment returns reported in accordance with this Subsection shall be by total fund and particular asset class over the six-month period reported, fiscal year-to-date, one-year, three-year, five-year, and ten-year periods.

F. The board is hereby authorized, in requesting proposals for investment advisory services, to require fees to be quoted as a fixed fee, a fee based on market value of assets, or a performance fee.

G.(1) Investment performance reports shall be in compliance with the current Performance Presentation Standards as amended and published by the Association for Investment Management and Research or any successor entity.

(2) Investment performance composite data submitted in response to a request for proposal or any other solicitation or selection process used by the board for hiring an investment manager or investment advisor shall be in compliance with the current Performance Presentation Standards as amended and published by the Association for Investment Management and Research or any successor entity.

(3) The board shall require, at least annually, the investment managers or investment advisors employed or otherwise retained by the board to submit investment performance composite data that is subject to a Level I verification as defined in the Performance Presentation Standards as amended and published by the Association for Investment Management and Research or any successor entity.

H.(1) Consultants and money managers shall provide full disclosure of conflicts of interest to the board. Consultants shall also provide full disclosure of any payments received from money managers, in hard or soft dollars, for any services provided, including but not limited to performance measurement, business consulting, and education.

(2) Each consultant and money manager shall submit a written disclosure report semiannually to the board beginning January 1, 2012. A report shall be submitted regardless of whether the consultant or money manager has any conflict or payment to report. If a reportable agreement is confected during any reporting period, the consultant or money manager shall notify the board of the agreement within seven business days.

I. Any consultant or money manager found to be in violation of Subsection H of this Section shall pay to the board an amount of money equal to the value of the undisclosed revenue or payment and any damages caused by the failure to disclose. Additionally, if the consultant or money manager intentionally failed to disclose as required in Subsection H of this Section, he shall pay to the board an amount equal to three times the value of the revenue or payment he failed to disclose as a penalty and any damages caused by the failure to disclose.

Acts 2011, No. 160, §1; Redesignated from R.S. 40:1299.44.1 by HCR 84 of 2015 R.S.



RS 40:1231.6 - Malpractice coverage

§1231.6. Malpractice coverage

A.(1) Only while malpractice liability insurance remains in force, or in the case of a self-insured health care provider, only while the security required by regulations of the board remains undiminished, are the health care provider and his insurer liable to a patient, or his representative, for malpractice to the extent and in the manner specified in this Part.

(2) When, and during the period that each shareholder, partner, member, agent, officer, or employee of a corporation, partnership, limited liability partnership, or limited liability company, who is eligible for qualification as a health care provider under this Part, and who is providing health care on behalf of such corporation, partnership, or limited liability company, is qualified as a health care provider under the provisions of R.S. 40:1131.2, such corporation, partnership, limited liability partnership, or limited liability company shall, without the payment of an additional surcharge, be deemed concurrently qualified and enrolled as a health care provider under this Part. Any such corporation, partnership, limited liability partnership, or limited liability company which fails to provide proof of financial responsibility upon request of the fund after the filing of a request for review of a claim under R.S. 40:1231.8 or after the filing of a lawsuit alleging medical malpractice, shall not be deemed concurrently qualified and enrolled as a health care provider under this Part.

B. The filing of proof of financial responsibility with the board shall constitute, on the part of the insurer, a conclusive and unqualified acceptance of the provisions of this Part.

C. Any provision in a policy attempting to limit or modify the liability of the insurer contrary to the provisions of this Part is void, except that a provision in a malpractice liability insurance policy approved by the board which limits the aggregate sum for which the insurer may be liable during the policy period shall be valid.

D. Every policy issued under this Part is deemed to include the following provisions, and any change which may be occasioned by legislation adopted by the legislature of the state of Louisiana as fully as if it were written therein:

(1) The insurer assumes all obligations to pay an award imposed against its insured under the provisions of this Part; and

(2) Any termination of this policy by cancellation is not effective as to patients claiming against the insured covered hereby, unless at least thirty days before the taking effect of the cancellation, a written notice giving the date upon which termination becomes effective has been received by the insured and the board at their offices. In no event shall said cancellation affect in any manner any claim which arose against the insurer or its insured during the life of the policy.

E. If an insurer fails or refuses to pay a final judgment, except during the pendency of an appeal, or fails, or refuses to comply with any provisions of this Part, in addition to any other legal remedy, the board may also revoke the approval of its policy form until the insurer pays the award or judgment or has complied with the violated provisions of this Part and has resubmitted its policy form and received the approval of the board.

Added by Acts 1975, No. 817, §1. Amended by Acts 1976, No. 183, §5; Acts 1978, No. 413, §1; Acts 1986, No. 208, §1; Acts 1986, No. 498, §1; Acts 1990, No. 967, §2, eff. Oct. 1, 1990; Acts 1997, No. 646, §1; Acts 2004, No. 309, §1; Redesignated from R.S. 40:1299.45 by HCR 84 of 2015 R.S.



RS 40:1231.7 - Risk management; authority

§1231.7. Risk management; authority

A. The purpose of this Section is to make malpractice liability insurance available to qualified risks as defined in this Part.

B. There is created the Residual Malpractice Insurance Authority. The authority is empowered to engage in making malpractice liability insurance available in this state. Governance and administration of the authority shall be vested with the board.

C.(1) The board shall choose a risk manager for the authority according to the public bid laws of the state.

(2) Unless otherwise agreed between the risk manager and the board, the separate, personal or independent assets of the risk manager shall not be liable for or subject to use or expenditure for the purpose of providing insurance by the authority.

(3) All contracts between the authority and the risk manager, and any amendment thereto, and any adjustments made by the board in the compensation or duties of the risk manager permitted by such contracts shall require the approval of the division of administration.

D. In the administration and provision for malpractice liability insurance by the authority, the risk manager shall:

(1) Be subject to all laws and regulations of this state which apply to insurance. Except as provided by this Part the Residual Malpractice Insurance Authority shall not be subject to the taxes provided by the Louisiana Insurance Code.

(2) Prepare and file appropriate forms with the Department of Insurance.

(3) Prepare and file premium rates with the Department of Insurance.

(4) Perform the underwriting functions; and subject to the approval of the board, shall formulate underwriting standards for insuring health care providers who by reason of training, experience, claims history and other generally accepted underwriting standards are reasonable insurance risks.

(5) Dispose of all claims and litigations arising out of insurance policies.

(6) Maintain complete books and records.

(7) File an annual financial statement regarding its operations under this Section with the Department of Insurance on forms prescribed by the commissioner.

(8) Obtain private reinsurance for the authority, if necessary.

(9) Prepare and file for approval of the commissioner, a schedule of agent's compensation.

(10) Prepare and file a plan of operations with the commissioner for approval.

E. Unless otherwise agreed between the risk manager and the board, the risk manager shall receive as compensation for its services only a percentage of all premiums received by it under the terms of this Section, as determined by the board and approved by the division of administration.

F. If a health care provider desires malpractice liability insurance under this Part, he shall forward his application to the risk manager. The risk manager shall not consider any application unless a health care provider furnishes in his application evidence of his having either been refused coverage by at least two private insurers writing medical malpractice insurance in the state, or having been refused coverage by the only private insurer writing medical malpractice insurance in the state, or that no private insurer is writing such insurance in the state. Upon written application therefor, the risk manager shall provide a malpractice liability insurance binder to a health care provider who has applied for medical malpractice insurance to any private insurer writing medical malpractice insurance in the state. Such binder shall remain in effect for no more than sixty days from the date of the application by the health care provider to such private insurer. Upon proof by the health care provider submitted to the risk manager that he has not been accepted by any private insurer during the sixty day period, the risk manager shall assume that the health care provider has been rejected for private insurance coverage. In that case, the risk manager shall, if the health care provider meets the underwriting standards called for in Paragraph (4) of Subsection D of this Section, issue a policy of insurance to the health care provider. If within the sixty day period the applicant is accepted by a private insurer, the binder shall expire at the time of such acceptance.

G. If the risk manager declines to accept the risk, notice of declination, together with reasons, shall be sent to the applicant and the board. The applicant shall have ten days from the date of notice to file an appeal for review by the board. On appeal, the board shall review the decision of the risk manager to determine whether the approved underwriting standards have been fairly applied by the risk manager and shall enter an appropriate order.

H. The surplus of premiums over losses and expenses received by the authority shall be placed in a segregated fund and shall be invested and reinvested by the board in accordance with the Louisiana Insurance Code and investment income generated shall remain in the fund. These funds shall not be considered public or state funds.

I. The authority may issue malpractice liability insurance policies only to health care providers who are residents of Louisiana and to corporations, foreign or domestic, with regard to health care facilities operated within Louisiana. Insofar as practicable, only the claims experience of Louisiana health care providers shall be considered in the determination of rates for such policies. The rates for such policies shall otherwise be determined and approved according to the same procedures and principles as rates for malpractice liability policies issued by private insurers in Louisiana. The rates for such policies shall be at least equal to the highest rate established for any particular category of malpractice liability insurance of a like policy issued by private insurers in the state.

J. The state of Louisiana assumes no liability for medical malpractice insurance policies written by the authority. Every policy issued by the authority shall contain a statement that the authority's liability or the liability of the policy is limited to the authority's reserves.

Added by Acts 1975, No. 817, §1. Amended by Acts 1976, No. 183, §6; 1977, No. 261, §3; Acts 1990, No. 967, §2, eff. Oct. 1, 1990; Acts 2013, No. 80, §1; Redesignated from R.S. 40:1299.46 by HCR 84 of 2015 R.S.



RS 40:1231.8 - Medical review panel

§1231.8. Medical review panel

A.(1)(a) All malpractice claims against health care providers covered by this Part, other than claims validly agreed for submission to a lawfully binding arbitration procedure, shall be reviewed by a medical review panel established as hereinafter provided for in this Section. The filing of a request for review by a medical review panel as provided for in this Section shall not be reportable by any health care provider, the Louisiana Patient's Compensation Fund, or any other entity to the Louisiana State Board of Medical Examiners, to any licensing authority, committee, or board of any other state, or to any credentialing or similar agency, committee, or board of any clinic, hospital, health insurer, or managed care company.

(b) A request for review of a malpractice claim or a malpractice complaint shall contain, at a minimum, all of the following:

(i) A request for the formation of a medical review panel.

(ii) The name of only one patient for whom, or on whose behalf, the request for review is being filed; however, if the claim involves the care of a pregnant mother and her unborn child, then naming the mother as the patient shall be sufficient.

(iii) The names of the claimants.

(iv) The names of the defendant health care providers.

(v) The dates of the alleged malpractice.

(vi) A brief description of the alleged malpractice as to each named defendant health care provider.

(vii) A brief description of the alleged injuries.

(c) A claimant shall have forty-five days from the date of receipt by the claimant of the confirmation of receipt of the request for review in accordance with Subparagraph (3)(a) of this Subsection to pay to the board a filing fee in the amount of one hundred dollars per named defendant qualified under this Part.

(d) Such filing fee may be waived only upon receipt of one of the following:

(i) An affidavit of a physician holding a valid and unrestricted license to practice his specialty in the state of his residence certifying that adequate medical records have been obtained and reviewed and that the allegations of malpractice against each defendant health care provider named in the claim constitute a claim of a breach of the applicable standard of care as to each named defendant health care provider.

(ii) An in forma pauperis ruling issued in accordance with Louisiana Code of Civil Procedure Article 5181 et seq. by a district court in a venue in which the malpractice claim could properly be brought upon the conclusion of the medical review panel process.

(e) Failure to comply with the provisions of Subparagraph (c) or (d) of this Paragraph within the specified forty-five day time frame in Subparagraph (c) of this Paragraph shall render the request for review of a malpractice claim invalid and without effect. Such an invalid request for review of a malpractice claim shall not suspend time within which suit must be instituted in Subparagraph (2)(a) of this Subsection.

(f) All funds generated by such filing fees shall be private monies and shall be applied to the costs of the Patient's Compensation Fund Oversight Board incurred in the administration of claims.

(g) The filing fee of one hundred dollars per named defendant qualified under this Part shall be applicable in the event that a claimant identifies additional qualified health care providers as defendants. The filing fee applicable to each identified qualified health care provider shall be due forty-five days from the mailing date of the confirmation of receipt of the request for review for the additional named defendants in accordance with R.S. 40:1231.8(A)(3)(a).

(2)(a) The filing of the request for a review of a claim shall suspend the time within which suit must be instituted, in accordance with this Part, until ninety days following notification, by certified mail, as provided in Subsection J of this Section, to the claimant or his attorney of the issuance of the opinion by the medical review panel, in the case of those health care providers covered by this Part, or in the case of a health care provider against whom a claim has been filed under the provisions of this Part, but who has not qualified under this Part, until ninety days following notification by certified mail to the claimant or his attorney by the board that the health care provider is not covered by this Part. The filing of a request for review of a claim shall suspend the running of prescription against all joint and solidary obligors, and all joint tortfeasors, including but not limited to health care providers, both qualified and not qualified, to the same extent that prescription is suspended against the party or parties that are the subject of the request for review. Filing a request for review of a malpractice claim as required by this Section with any agency or entity other than the division of administration shall not suspend or interrupt the running of prescription. All requests for review of a malpractice claim identifying additional health care providers shall also be filed with the division of administration.

(b) The request for review of a malpractice claim under this Section shall be deemed filed on the date of receipt of the request stamped and certified by the division of administration or on the date of mailing of the request if mailed to the division of administration by certified or registered mail only upon timely compliance with the provisions of Subparagraph (1)(c) or (d) of this Subsection. Upon receipt of any request, the division of administration shall forward a copy of the request to the board within five days of receipt.

(c) An attorney chairman for the medical review panel shall be appointed within one year from the date the request for review of the claim was filed. Upon appointment of the attorney chairman, the parties shall notify the board of the name and address of the attorney chairman. If the board has not received notice of the appointment of an attorney chairman within nine months from the date the request for review of the claim was filed, then the board shall send notice to the parties by certified or registered mail that the claim will be dismissed in ninety days unless an attorney chairman is appointed within one year from the date the request for review of the claim was filed. If the board has not received notice of the appointment of an attorney chairman within one year from the date the request for review of the claim was filed, then the board shall promptly send notice to the parties by certified or registered mail that the claim has been dismissed for failure to appoint an attorney chairman and the parties shall be deemed to have waived the use of the medical review panel. The filing of a request for a medical review panel shall suspend the time within which suit must be filed until ninety days after the claim has been dismissed in accordance with this Section.

(3) It shall be the duty of the board within fifteen days of the receipt of the claim by the board to:

(a) Confirm to the claimant by certified mail, return receipt requested, that the filing has been officially received and whether or not the named defendant or defendants have qualified under this Part.

(b) In the confirmation to the claimant pursuant to Subparagraph (a) of this Paragraph, notify the claimant of the amount of the filing fee due and the time frame within which such fee is due to the board, and that upon failure to comply with the provisions of Subparagraph (1)(c) or (d) of this Subsection, the request for review of a malpractice claim is invalid and without effect and that the request shall not suspend the time within which suit must be instituted in Subparagraph (2)(a) of this Subsection.

(c) Notify all named defendants by certified mail, return receipt requested, whether or not qualified under the provisions of this Part, that a filing has been made against them and request made for the formation of a medical review panel; and forward a copy of the proposed complaint to each named defendant at his last and usual place of residence or his office.

(4) The board shall notify the claimant and all named defendants by certified mail, return receipt requested, of any of the following information:

(a) The date of receipt of the filing fee.

(b) That no filing was due because the claimant timely provided the affidavit set forth in Item (1)(d)(i) of this Subsection.

(c) That the claimant has timely complied with the provisions of Item (1)(d)(ii) of this Subsection.

(d) That the required filing fee was not timely paid pursuant to Subparagraph (1)(c) of this Subsection.

(5) In the event that the board is unable to determine after forty-five days from the date of mailing of the notification, whether notification by certified mail, return receipt requested, provided for in Paragraphs (3) and (4) of this Subsection has been received by the claimant, or the notification is not claimed or is returned undeliverable, the board shall provide such notification by regular first class mail, which date of mailing shall have the effect of receipt of notice by certified mail for purposes of Subparagraphs (1)(c) and (d) of this Subsection.

(6) In the event the board receives a filing fee that was not timely paid pursuant to Subparagraph (1)(c) of this Subsection, then the board shall return, or refund the amount of, the filing fee to the claimant within thirty days of the date the board receives the untimely filing fee.

B.(1)(a)(i) No action against a health care provider covered by this Part, or his insurer, may be commenced in any court before the claimant's proposed complaint has been presented to a medical review panel established pursuant to this Section.

(ii) A certificate of enrollment issued by the board shall be admitted in evidence.

(b) However, with respect to an act of malpractice which occurs after September 1, 1983, if an opinion is not rendered by the panel within twelve months after the date of notification of the selection of the attorney chairman by the executive director to the selected attorney and all other parties pursuant to Paragraph (1) of Subsection C of this Section, suit may be instituted against a health care provider covered by this Part. However, either party may petition a court of competent jurisdiction for an order extending the twelve month period provided in this Subsection for good cause shown. After the twelve month period provided for in this Subsection or any court-ordered extension thereof, the medical review panel established to review the claimant's complaint shall be dissolved without the necessity of obtaining a court order of dissolution.

(c) By agreement of all parties, the use of the medical review panel may be waived.

(d) By agreement of all parties and upon written request to the attorney chairman, an expedited medical review panel process may be selected. Unless otherwise specified in the provisions of Subsection N of this Section, the expedited process shall be governed by other provisions of this Section.

(2)(a) A health care provider, against whom a claim has been filed under the provisions of this Part, may raise peremptory exceptions of no right of action pursuant to Code of Civil Procedure Article 927(6) or any exception or defenses available pursuant to R.S. 9:5628 in a court of competent jurisdiction and proper venue at any time without need for completion of the review process by the medical review panel.

(b) If the court finds that the claim had prescribed or otherwise was perempted prior to being filed, the panel, if established, shall be dissolved upon the judgment becoming final. If the court grants the peremptory exception of no right of action as to all claimants, the panel, if established, shall be dissolved upon the judgment becoming final. If the court grants the peremptory exception of no right of action as to less than all claimants, the claimants as to whom the court granted the peremptory exception of no right of action shall be prohibited from participating in the panel process as a claimant.

(3) Ninety days after the notification to all parties by certified mail by the attorney chairman or the board of the dissolution of the medical review panel or ninety days after the expiration of any court-ordered extension as authorized by Paragraph (1) of this Subsection, the suspension of the running of prescription with respect to a qualified health care provider shall cease.

C. The medical review panel shall consist of three health care providers who hold unlimited licenses to practice their profession in Louisiana and one attorney. The parties may agree on the attorney member of the medical review panel. If no attorney for or representative of any health care provider named in the complaint has made an appearance in the proceedings or made written contact with the attorney for the plaintiff within forty-five days of the date of receipt of the notification to the health care provider and the insurer that the required filing fee has been received by the patient's compensation board as required by R.S. 40:1231.8(A)(1)(c), the attorney for the plaintiff may appoint the attorney member of the medical review panel for the purpose of convening the panel. Such notice to the health care provider and the insurer shall be sent by registered or certified mail, return receipt requested. If no agreement can be reached, then the attorney member of the medical review panel shall be selected in the following manner:

(1)(a) The office of the clerk of the Louisiana Supreme Court, upon receipt of notification from the board, shall draw five names at random from the list of attorneys who reside or maintain an office in the parish which would be proper venue for the action in a court of law. The names of judges, magistrates, district attorneys and assistant district attorneys shall be excluded if drawn and new names drawn in their place. After selection of the attorney names, the office of the clerk of the supreme court shall notify the board of the names so selected. It shall be the duty of the board to notify the parties of the attorney names from which the parties may choose the attorney member of the panel within five days. If no agreement can be reached within five days, the parties shall immediately initiate a procedure of selecting the attorney by each striking two names alternately, with the claimant striking first and so advising the health care provider of the name of the attorney so stricken; thereafter, the health care provider and the claimant shall alternately strike until both sides have stricken two names and the remaining name shall be the attorney member of the panel. If either the plaintiff or defendant fails to strike, the clerk of the Louisiana Supreme Court shall strike for that party within five additional days.

(b) After the striking, the office of the board shall notify the attorney and all other parties of the name of the selected attorney.

(2) The attorney shall act as chairman of the panel and in an advisory capacity but shall have no vote. It is the duty of the chairman to expedite the selection of the other panel members, to convene the panel, and expedite the panel's review of the proposed complaint. The chairman shall establish a reasonable schedule for submission of evidence to the medical review panel but must allow sufficient time for the parties to make full and adequate presentation of related facts and authorities within ninety days following selection of the panel.

(3)(a) The plaintiff shall notify the attorney chairman and the named defendants of his choice of a health care provider member of the medical review panel within thirty days of the date of certification of his filing by the board.

(b) The named defendant shall then have fifteen days after notification by the plaintiff of the plaintiff's choice of his health care provider panelist to name the defendant's health care provider panelist.

(c) If either the plaintiff or defendant fails to make a selection of health care provider panelist within the time provided, the attorney chairman shall notify by certified mail the failing party to make such selection within five days of the receipt of the notice.

(d) If no selection is made within the five day period, then the chairman shall make the selection on behalf of the failing party. The two health care provider panel members selected by the parties or on their behalf shall be notified by the chairman to select the third health care provider panel member within fifteen days of their receipt of such notice.

(e) If the two health care provider panel members fail to make such selection within the fifteen day period allowed, the chairman shall then make the selection of the third panel member and thereby complete the panel.

(f) A physician who holds an unrestricted license to practice medicine by the Louisiana State Board of Medical Examiners and who is engaged in the active practice of medicine in this state, whether in the teaching profession or otherwise, shall be available for selection as a member of a medical review panel.

(g) Each party to the action shall have the right to select one health care provider and upon selection the health care provider shall be required to serve.

(h) When there are multiple plaintiffs or defendants, there shall be only one health care provider selected per side. The plaintiff, whether single or multiple, shall have the right to select one health care provider, and the defendant, whether single or multiple, shall have the right to select one health care provider.

(i) A panelist so selected and the attorney member selected in accordance with this Subsection shall serve unless for good cause shown may be excused. To show good cause for relief from serving, the panelist shall present an affidavit to a judge of a court of competent jurisdiction and proper venue which shall set out the facts showing that service would constitute an unreasonable burden or undue hardship. A health care provider panelist may also be excused from serving by the attorney chairman if during the previous twelve-month period he has been appointed to four other medical review panels. In either such event, a replacement panelist shall be selected within fifteen days in the same manner as the excused panelist.

(j) If there is only one party defendant which is not a hospital, community blood center, tissue bank, or ambulance service, all panelists except the attorney shall be from the same class and specialty of practice of health care provider as the defendant. If there is only one party defendant which is a hospital, community blood center, tissue bank, or ambulance service, all panelists except the attorney shall be physicians. If there are claims against multiple defendants, one or more of whom are health care providers other than a hospital, community blood center, tissue bank, or ambulance service, the panelists selected in accordance with this Subsection may also be selected from health care providers who are from the same class and specialty of practice of health care providers as are any of the defendants other than a hospital, community blood center, tissue bank, or ambulance service.

(4) When the medical review panel is formed, the chairman shall within five days notify the board and the parties by registered or certified mail of the names and addresses of the panel members and the date on which the last member was selected.

(5) Before entering upon their duties, each voting panelist shall subscribe before a notary public the following oath:

"I, (name) do solemnly swear/affirm that I will faithfully perform the duties of medical review panel member to the best of my ability and without partiality or favoritism of any kind. I acknowledge that I represent neither side and that it is my lawful duty to serve with complete impartiality and to render a decision in accordance with law and the evidence."

The attorney panel member shall subscribe to the same oath except that in lieu of the last sentence thereof the attorney's oath shall state:

"I acknowledge that I represent neither side and that it is my lawful duty to advise the panel members concerning matters of law and procedure and to serve as chairman."

The original of each oath shall be attached to the opinion rendered by the panel.

(6) The party aggrieved by the alleged failure or refusal of another to perform according to the provisions of this Section may petition any district court of proper venue over the parties for an order directing that the parties comply with the medical review panel provisions of the medical malpractice act.

(7) A panelist or a representative or attorney for any interested party shall not discuss with other members of a medical review panel on which he serves a claim which is to be reviewed by the panel until all evidence to be considered by the panel has been submitted. A panelist or a representative or attorney for any interested party shall not discuss the pending claim with the claimant or his attorney asserting the claim or with a health care provider or his attorney against whom a claim has been asserted under this Section. A panelist or the attorney chairman shall disclose in writing to the parties prior to the hearing any employment relationship or financial relationship with the claimant, the health care provider against whom a claim is asserted, or the attorneys representing the claimant or health care provider, or any other relationship that might give rise to a conflict of interest for the panelists.

D.(1) The evidence to be considered by the medical review panel shall be promptly submitted by the respective parties in written form only.

(2) The evidence may consist of medical charts, x-rays, lab tests, excerpts of treatises, depositions of witnesses including parties, interrogatories, affidavits and reports of medical experts, and any other form of evidence allowable by the medical review panel.

(3) Depositions of the parties and witnesses may be taken prior to the convening of the panel.

(4) Upon request of any party, or upon request of any two panel members, the clerk of any district court shall issue subpoenas and subpoenas duces tecum in aid of the taking of depositions and the production of documentary evidence for inspection and/or copying.

(5) The chairman of the panel shall advise the panel relative to any legal question involved in the review proceeding and shall prepare the opinion of the panel as provided in Subsection G.

(6) A copy of the evidence shall be sent to each member of the panel.

E. Either party, after submission of all evidence and upon ten days notice to the other side, shall have the right to convene the panel at a time and place agreeable to the members of the panel. Either party may question the panel concerning any matters relevant to issues to be decided by the panel before the issuance of their report. The chairman of the panel shall preside at all meetings. Meetings shall be informal.

F. The panel shall have the right and duty to request and procure all necessary information. The panel may consult with medical authorities, provided the names of such authorities are submitted to the parties with a synopsis of their opinions and provided further that the parties may then obtain their testimony by deposition. The panel may examine reports of such other health care providers necessary to fully inform itself regarding the issue to be decided. Both parties shall have full access to any material submitted to the panel.

G. The panel shall have the sole duty to express its expert opinion as to whether or not the evidence supports the conclusion that the defendant or defendants acted or failed to act within the appropriate standards of care. After reviewing all evidence and after any examination of the panel by counsel representing either party, the panel shall, within thirty days, render one or more of the following expert opinions, which shall be in writing and signed by the panelists, together with written reasons for their conclusions:

(1) The evidence supports the conclusion that the defendant or defendants failed to comply with the appropriate standard of care as charged in the complaint.

(2) The evidence does not support the conclusion that the defendant or defendants failed to meet the applicable standard of care as charged in the complaint.

(3) That there is a material issue of fact, not requiring expert opinion, bearing on liability for consideration by the court.

(4) When Paragraph (1) of this Subsection is answered in the affirmative, that the conduct complained of was or was not a factor of the resultant damages. If such conduct was a factor, whether the plaintiff suffered: (a) any disability and the extent and duration of the disability, and (b) any permanent impairment and the percentage of the impairment.

H. Any report of the expert opinion reached by the medical review panel shall be admissible as evidence in any action subsequently brought by the claimant in a court of law, but such expert opinion shall not be conclusive and either party shall have the right to call, at his cost, any member of the medical review panel as a witness. If called, the witness shall be required to appear and testify. A panelist shall have absolute immunity from civil liability for all communications, findings, opinions and conclusions made in the course and scope of duties prescribed by this Part.

I.(1)(a) Each physician member of the medical review panel shall be paid at the rate of twenty-five dollars per diem, not to exceed a total of three hundred dollars for all work performed as a member of the panel exclusive of time involved if called as a witness to testify in a court of law regarding the communications, findings, and conclusions made in the course and scope of duties as a member of the medical review panel, and in addition thereto, reasonable travel expenses.

(b) The attorney chairman of the medical review panel shall be paid at the rate of one hundred dollars per diem, not to exceed a total of two thousand dollars for all work performed as a member of the panel exclusive of time involved if called as a witness to testify in a court of law regarding the communications, findings, and conclusions made in the course and scope of duties as a member of the medical review panel, and in addition thereto, reasonable travel expenses. Additionally, the attorney chairman shall be reimbursed for all reasonable out-of-pocket expenses incurred in performing his duties for each medical review panel. The attorney chairman shall submit the amount due him for all work performed as a member of the panel by affidavit, which shall attest that he has performed in the capacity of chairman of the medical review panel and that he was personally present at all the panel's meetings or deliberations.

(2)(a) The costs of the medical review panel shall be paid by the health care provider if the opinion of the medical review panel is in favor of said defendant health care provider.

(b) The claimant shall pay the costs of the medical review panel if the opinion of the medical review panel is in favor of the claimant. However, if the claimant is unable to pay, the claimant shall submit to the attorney chairman prior to the convening of the medical review panel an in forma pauperis ruling issued in accordance with Code of Civil Procedure Article 5181 et seq. by a district court in a venue in which the malpractice claim could properly be brought upon the conclusion of the medical review panel process. Upon timely receipt of the in forma pauperis ruling, the costs of the medical review panel shall be paid by the health care provider, with the proviso that if the claimant subsequently receives a settlement or receives a judgment, the advance payment of the medical review panel costs will be offset.

(c) In a medical malpractice suit filed by the claimant in which a unanimous opinion was rendered in favor of the defendant health care provider as provided in the expert opinion stated in Paragraph (G)(2) of this Section, the claimant who proceeds to file such a suit shall be required to post a cash or surety bond, approved by the court, in the amount of all costs of the medical review panel. Upon the conclusion of the medical malpractice suit, the court shall order that the cash or surety bond be forfeited to the defendant health care provider for reimbursement of the costs of the medical review panel, unless a final judgment is rendered finding the defendant liable to the claimant for any damages. If a final judgment is rendered finding the defendant liable to the claimant for any damages, the court shall order that the defendant health care provider reimburse the claimant an amount equal to the cost of obtaining the cash or surety bond posted by the claimant.

(d) In the event a medical review panel renders a unanimous opinion in favor of the claimant as provided in the expert opinions stated in Paragraphs (G)(1) and (4) of this Section, and the claimant has not timely submitted an in forma pauperis ruling to the panel's attorney chairman, and thereafter the defendant health care provider failed to settle the claim with the claimant resulting in the claimant filing a malpractice suit in a court of competent jurisdiction and proper venue against the defendant health care provider based on the same claim which was the subject of the unanimously adverse medical review panel opinion against the defendant health care provider, the defendant health care provider shall be required to post a cash or surety bond, approved by the court, in the amount of all costs of the medical review panel. Upon the conclusion of the medical malpractice suit, the court shall order that the cash or surety bond be forfeited to the claimant for reimbursement of the costs of the medical review panel, unless a final judgment is rendered finding that the defendant health care provider has no liability for damages to the claimant. If a final judgment is rendered finding that the defendant health care provider has no liability for damages to the claimant, the court shall order that the claimant reimburse the defendant health care provider an amount equal to the cost of obtaining the cash or surety bond posted by the defendant health care provider.

(3) If the medical review panel decides that there is a material issue of fact bearing on liability for consideration by the court, the claimant and the health care provider shall split the costs of the medical review panel. However, in those instances in which the claimant is unable to pay his share of the costs of the medical review panel, the claimant shall submit to the attorney chairman prior to the convening of the medical review panel an in forma pauperis ruling issued in accordance with Code of Civil Procedure Article 5181 et seq., by a district court in a venue in which the malpractice claim could properly be brought upon the conclusion of the medical review panel process. Upon timely receipt of the in forma pauperis ruling, the costs of the medical review panel shall be paid by the defendant health care provider with the proviso that if the claimant subsequently receives a settlement or receives a judgment, the advance payment of the claimant's share of the costs of the medical review panel will be offset.

(4) Upon the rendering of the written panel decision, if any one of the panelists finds that the evidence supports the conclusion that a defendant health care provider failed to comply with the appropriate standard of care as charged in the complaint, each defendant health care provider as to whom such a determination was made shall reimburse to the claimant that portion of the filing fee applicable to the claim against such defendant health care provider or if any one of the panelists finds that the evidence supports the conclusion that there is a material issue of fact, not requiring expert opinion, bearing on liability of such defendant health care provider for consideration by the court, each such defendant health care provider as to whom such a determination was made shall reimburse to the claimant fifty percent of that portion of the filing fee applicable to the claim against such defendant health care provider.

J. The chairman shall submit a copy of the panel's report to the board and all parties and attorneys by registered or certified mail within five days after the panel renders its opinion.

K. Repealed by Acts 2005, No. 127, §2.

L. Where the medical review panel issues its opinion required by this Section, the suspension of the running of prescription shall not cease until ninety days following notification by certified mail to the claimant or his attorney of the issuance of the opinion as required by Subsection J of this Section.

M. Legal interest shall accrue from the date of filing of the complaint with the board on a judgment rendered by a court in a suit for medical malpractice brought after compliance with this Part.

N.(1)(a)(i) Parties seeking an expedited panel process pursuant to the provisions of Subparagraph (B)(1)(d) of this Section shall request such process in writing sixty days from the date of the letter of notification of the selection of the attorney chairman pursuant to Paragraph (C)(1) of this Section. When a written request for an expedited medical review panel process has been made to the attorney chairman, the chairman shall establish a schedule for submission of evidence to the medical review panel within ninety days following selection of the third physician member of the panel so that a panel opinion is rendered within twelve months of the date of notification of the selection of the attorney chairman.

(ii) In accordance with Subsection J of this Section, the chairman shall submit a copy of the panel's report to the board and all parties and attorneys by registered or certified mail within five days after the panel renders its opinion. In accordance with Subsection L of this Section, where the medical review panel issues its opinion required by this Section, the suspension of the running of prescription shall not cease until ninety days following notification by certified mail to the claimant or his attorney of the issuance of the opinion as required by Subsection J of this Section.

(b)(i) No party may petition a court for an order extending the twelve month period provided in Subparagraph (B)(1)(b) of this Section. If an opinion is not rendered by the panel within the twelve month period established in this Subsection, suit may be instituted against the health care provider.

(ii) In accordance with R.S. 40:1231.8(B)(1)(b), after the twelve month period provided for in this Subsection, the medical review panel established to review the claimant's complaint shall be dissolved without the necessity of obtaining a court order of dissolution.

(iii) In accordance with R.S. 40:1231.8(B)(3), ninety days after the notification to all parties by certified mail by the attorney chairman of the board of the dissolution of the medical review panel, the suspension of the running of prescription with respect to a qualified health care provider shall cease.

(2) During selection of the physician members of the medical review panel, the plaintiff shall notify the attorney chairman and the named defendants of his choice of a health care provider member of the medical review panel within ten days of the date of written request to the chairman for an expedited panel process. The named defendant shall then have five days after notification by the plaintiff of the plaintiff's choice of his health care provider panelist to name the defendant's health care provider panelist. If no selection is made within the five and ten day respective periods, then the chairman shall make the selection on behalf of the failing party. The two health care provider panel members selected by the parties or on their behalf shall be notified by the chairman to select the third health care provider panel member within fifteen days of their receipt of such notice from the chairman to make the selection. If no selection is made within the fifteen day period, then the chairman shall make the selection on behalf of the two health care provider panel members.

(3)(a) Within thirty days of the parties' written request for an expedited medical review panel process to the attorney chairman, the claimant shall provide all defendants with a list of the names and addresses of all known health care providers, including individuals and entities, who have treated the patient during the time period starting from three years prior to the date of the alleged malpractice up to and including the date that the list is provided. The claimant shall make a good faith effort to identify the treating health care providers.

(b) The claimant shall execute and provide all defendants with a HIPAA Compliant Authorization form to permit the defendants to obtain the medical records.

(c) An order to protect the medical records may be sought as provided in Code of Civil Procedure Article 1426 or the HIPAA regulations at 45 CFR 164.512(e) in a court of competent jurisdiction and proper venue.

(d) If an authorization is not provided or a protective order is not obtained within thirty days following the written request by the parties to the chairman for an expedited medical review panel process, the medical review panel shall lose its expedited status and no longer be governed by the provisions of this Subsection. The attorney chairman shall provide notice of this to the board and all parties by registered or certified mail.

(4)(a) The evidence to be considered by the medical review panel shall be promptly submitted by the respective parties in written form only, according to the schedule established by the chairman.

(b) The evidence may consist only of medical charts, x-rays or other film studies, lab tests, other diagnostic or medical tests, and a position paper submitted by or on behalf of each party.

(c) Neither interrogatories to nor depositions of the parties and witnesses may be taken prior to the convening of the panel.

(d) No party or panel member shall be permitted to request the clerk of any district court to issue subpoenas and subpoenas duces tecum in aid of the taking of depositions and the production of documentary evidence. However, if a copy of the medical record is not produced by a health care provider within a reasonable period of time, not to exceed fifteen days, following a health care provider’s receipt of a medical authorization executed by the claimant pursuant to Subparagraph (3)(b) of this Subsection then the party who forwarded the authorization to the health care provider may request the clerk of any district court to issue subpoenas and subpoenas duces tecum in aid of the production of the medical records.

(5) The attorney chairman, after submission of all evidence and upon ten days notice, shall convene the panel at a time and place agreeable to the members of the panel, but in no event shall the opinion be rendered later than twelve months from the date of notification of the selection of the attorney chairman by the executive director to the selected attorney and all other parties pursuant to Paragraph (C)(1) of this Section. Either party may informally question the panel concerning any matters relevant to issues to be decided by the panel before and after the issuance of their report. The panel deliberation and the questioning of the panel shall not be recorded. The chairman of the panel shall preside at all meetings.

(6) The panel shall have the sole duty to express its expert opinion as to whether or not the evidence supports the conclusion that the defendant or defendants acted or failed to act within the appropriate standards of care. After reviewing all evidence and after any examination of the panel by counsel representing either party, the panel shall, within thirty days, but in no event later than twelve months of the date of notification of the selection of the attorney chairman pursuant to Paragraph (C)(1) of this Section, render one or more of the following expert opinions, which shall be in writing and signed by the panelists, together with written reasons for their conclusions:

(a)  The evidence supports the conclusion that the defendant or defendants failed to comply with the appropriate standard of care as charged in the complaint.

(b) The evidence does not support the conclusion that the defendant or defendants failed to meet the applicable standard of care as charged in the complaint.

(c) That there is a material issue of fact, not requiring expert opinion, bearing on liability for consideration by the court.

(7) The report of the expert opinion reached by the expedited medical review panel process pursuant to the provisions of this Subsection shall not be admissible as evidence in any action subsequently brought by the claimant in a court of law. Neither party shall have the right to call any member of the medical review panel as a witness. A panelist shall have absolute immunity from civil liability for all communications, findings, opinions and conclusions made in the course and scope of duties prescribed by this Part.

(8) The provisions of Subparagraphs (I)(2)(c) and (d) of this Section shall not apply to a medical review panel governed by the expedited medical review panel process.

Amended by Acts 1991, No. 661, §1; Acts 1991, No. 668, §1; Acts 1992, No. 347, §1, eff. June 17, 1992; Acts 1995, No. 1258, §1; Acts 1997, No. 664, §1; Acts 1997, No. 830, §1; Acts 1999, No. 610, §1; Acts 2002, 1st Ex. Sess., No. 86, §1; Acts 2003, No. 484, §1; Acts 2003, No. 644, §1; Acts 2003, No. 961, §1; Acts 2003, No. 1263, §1, eff. July 7, 2003; Acts 2004, No. 306, §1; Acts 2004, No. 309, §1; Acts 2004, No. 311, §1; Acts 2005, No. 127, §§1, 2; Acts 2006, No. 323, §1; Acts 2008, No. 558, §1; Acts 2012, No. 802, §1; Redesignated from R.S. 40:1299.47 by HCR 84 of 2015 R.S.; Acts 2016, No. 275, §1.



RS 40:1231.9 - Reporting of claims

§1231.9. Reporting of claims

A. For the purpose of providing the various licensing boards of Louisiana health care providers, as defined by R.S. 40:1231.1(A), with information on malpractice claims paid by insurers or self insurers on behalf of health care providers in this state, each insurer of such health care provider, and each health care provider in Louisiana who is self insured shall, within thirty days of the date of payment, provide a written report to the licensing board of this state having licensing authority over the health care provider on whose behalf payment was made, and each such report shall contain:

(1) The name and address of the health care provider.

(2) A brief description of the acts of omission or commission which gave rise or allegedly gave rise to the claim, and the date thereof.

(3) The name of the patient and the injury which resulted or allegedly resulted therefrom.

(4) The amount paid in settlement or discharge of the claim, whether paid by compromise, by payment of judgment, by payment of arbitration award, or otherwise; and

(5) Where any judicial opinion has been rendered with regard to a claim, a copy of all such opinions shall be attached to the report.

Provided, however, no report shall be required for compromise settlements of claims where the amount paid is one thousand dollars or less, except where such payments were made in satisfaction or compromise of judgment of court or of award of arbitrators.

B. The provisions of this Section shall apply to all health care providers in Louisiana, whether or not such health care provider has qualified under the provisions of this Part.

C. There shall be no liability on the part of any insurer or person acting for said insurer, for any statements made in good faith in the reports required by this Section.

D.(1) The executive director of the Patient's Compensation Fund shall submit a report on an annual basis to the Senate and House committees on health and welfare no later than January thirty-first.  The report shall contain every claim against an individual practitioner who has had five or more paid claims for the previous year paid by the Patient's Compensation Fund and shall contain the following information:

(a) All paid claims for the previous year and the year immediately preceding that year, as well as the total number of pending claims filed against that individual practitioner.

(b) The name and address of the individual practitioner and a brief description of the acts of omission or commission which gave rise to the paid claims.

(2) For the purposes of this Subsection, "individual practitioner" means any individual person licensed or certified by this state to provide health care or professional services who is listed in R.S. 40:1231.1(A)(10).

Added by Acts 1976, No. 114, §1; Redesignated from R.S. 40:1299.48 by HCR 84 of 2015 R.S.; Acts 2015, No. 454, §1, eff. July 1, 2015.



RS 40:1231.10 - Medical review panel; one panel for state and private claims

§1231.10. Medical review panel; one panel for state and private claims

The following provisions shall apply when, for the same injury to or death of a patient, a malpractice claim alleges liability of both a state health care provider under the provisions of this Part and a health care provider under the provisions of Part IV of this Subchapter:

(1) Unless all parties have agreed otherwise, only one medical review panel shall be convened in such instance to review the claims under this Part and Part IV of this Subchapter.

(2) The panel shall consist of a single attorney chairperson and three health care providers who hold unlimited licenses to practice their profession in Louisiana.

(3) The panel shall be considered a joint medical review panel, and its actions shall be deemed to have the same force and effect as if a separate medical review panel had been convened under each of the respective Parts.

(4) The panel shall be governed by the law applicable under both Parts. In the event of a procedural conflict between the provisions of the Parts, the provisions of R.S. 40:1231.8 shall govern.

Acts 2004, No. 183, §1, eff. June 10, 2004; Redesignated from R.S. 40:1299.49 by HCR 84 of 2015 R.S.



RS 40:1232 - Redesignated

§1232. Redesignated to R.S. 40:1133.1 by HCR 84 of 2015 R.S.



RS 40:1232.1 - Redesignated

§1232.1. Redesignated to R.S. 40:1133.2 by HCR 84 of 2015 R.S.



RS 40:1232.2 - Redesignated

§1232.2. Redesignated to R.S. 40:1133.3 by HCR 84 of 2015 R.S.



RS 40:1232.3 - Redesignated

§1232.3. Redesignated to R.S. 40:1133.4 by HCR 84 of 2015 R.S.



RS 40:1232.4 - Redesignated

§1232.4. Redesignated to R.S. 40:1133.5 by HCR 84 of 2015 R.S.



RS 40:1232.5 - Redesignated

§1232.5. Redesignated to R.S. 40:1133.6 by HCR 84 of 2015 R.S.



RS 40:1232.6 - Redesignated

§1232.6. Redesignated to R.S. 40:1133.7 by HCR 84 of 2015 R.S.



RS 40:1232.7 - Redesignated

§1232.7. Redesignated to R.S. 40:1133.8 by HCR 84 of 2015 R.S.



RS 40:1232.8 - Redesignated

§1232.8. Redesignated to R.S. 40:1133.9 by HCR 84 of 2015 R.S.



RS 40:1232.9 - Redesignated

§1232.9. Redesignated to R.S. 40:1133.10 by HCR 84 of 2015 R.S.



RS 40:1232.10 - Redesignated

§1232.10. Redesignated to R.S. 40:1133.11 by HCR 84 of 2015 R.S.



RS 40:1232.11 - Redesignated

§1232.11. Redesignated to R.S. 40:1133.12 by HCR 84 of 2015 R.S.



RS 40:1233 - Redesignated

§1233. Redesignated to R.S. 40:1133.13 by HCR 84 of 2015 R.S.



RS 40:1233.1 - State hospitals; medical malpractice coverage

PART II. MEDICAL MALPRACTICE COVERAGE

§1233.1. State hospitals; medical malpractice coverage

Each state owned or state operated hospital in Louisiana may provide medical malpractice coverage to medical doctors, dentists and professional nurses who are employed by such hospital or who donate services free of charge to such hospital or who have personal services contracts with such hospital to provide medical services. Such coverage shall only apply to those claims arising from services rendered by such medical doctors, dentists or professional nurses as a direct result of such employment, donation of services or contract for services. For the purposes of this Part the term "medical doctor" shall mean any person holding a valid certificate to practice medicine issued pursuant to R.S. 37:1273; the term "dentist" shall mean any person holding a valid certificate to practice dentistry issued pursuant to R.S. 37:751 through R.S. 37:763; the term "professional nurse" shall mean any person holding a valid certificate to practice nursing pursuant to R.S. 37:921, R.S. 37:971 or R.S. 37:972.

Added by Acts 1975, No. 477, §1; Redesignated from R.S. 40:1299.37 by HCR 84 of 2015 R.S.



RS 40:1234 - Redesignated

§1234. Redesignated to R.S. 40:1133.14 by HCR 84 of 2015 R.S.



RS 40:1234.1 - Redesignated

§1234.1. Redesignated to R.S. 40:1133.15 by HCR 84 of 2015 R.S.



RS 40:1235 - Redesignated

§1235. Redesignated to R.S. 40:1135.1 by HCR 84 of 2015 R.S.



RS 40:1235.1 - State agency may provide malpractice coverage

PART III. MALPRACTICE COVERAGE; STATE-EMPLOYED

PHYSICIANS, DENTISTS AND PROFESSIONAL NURSES

§1235.1. State agency may provide malpractice coverage

Each agency of the state which employs physicians, dentists or professional nurses to provide medical services for or on behalf of such agency and each agency of the state to whom any medical doctor, dentist or professional nurse donates their services may provide such persons with medical malpractice coverage at no cost to such persons. For the purposes of this Part the term "physician" shall mean any person holding a valid certificate to practice medicine issued pursuant to R.S. 37:1273; the term "dentist" shall mean any person holding a valid certificate to practice dentistry issued pursuant to R.S. 37:751 through R.S. 37:763; the term "professional nurse" shall mean any person holding a valid certificate to practice nursing pursuant to R.S. 37:921, R.S. 37:971 or R.S. 37:972. The coverage provided for herein shall apply only to those actions arising from services rendered as a direct result of such employment or donation.

Added by Acts 1975, No. 674, §1; Redesignated from R.S. 40:1299.38 by HCR 84 of 2015 R.S.

NOTE: Former R.S. 40:1235.1 redesignated to R.S. 40:1135.2 by HCR 84 of 2015 R.S.



RS 40:1235.2 - Redesignated

§1235.2. Redesignated to R.S. 40:1135.3 by HCR 84 of 2015 R.S.



RS 40:1235.3 - Redesignated

§1235.3. Redesignated to R.S. 40:1135.4 by HCR 84 of 2015 R.S.



RS 40:1235.4 - Redesignated

§1235.4. Redesignated to R.S. 40:1135.5 by HCR 84 of 2015 R.S.



RS 40:1236 - Redesignated

§1236. Redesignated to R.S. 40:1135.6 by HCR 84 of 2015 R.S.



RS 40:1236.1 - Redesignated

§1236.1. Redesignated to R.S. 40:1135.7 by HCR 84 of 2015 R.S.



RS 40:1236.2 - Redesignated

§1236.2. Redesignated to R.S. 40:1135.8 by HCR 84 of 2015 R.S.



RS 40:1236.3 - Repealed by Acts 2012, No. 789, §3, eff. June 13, 2012.

§1236.3. Repealed by Acts 2012, No. 789, §3, eff. June 13, 2012.



RS 40:1236.4 - Redesignated

§1236.4. Redesignated to R.S. 40:1135.9 by HCR 84 of 2015 R.S.



RS 40:1236.5 - Redesignated

§1236.5. Redesignated to R.S. 40:1135.10 by HCR 84 of 2015 R.S.



RS 40:1236.6 - Redesignated

§1236.6. Redesignated to R.S. 40:1135.11 by HCR 84 of 2015 R.S.



RS 40:1236.7 - Redesignated

§1236.7. Redesignated to R.S. 40:1135.12 by HCR 84 of 2015 R.S.



RS 40:1236.11 - Redesignated

§1236.11. Redesignated to R.S. 40:1137.1 by HCR 84 of 2015 R.S.



RS 40:1236.12 - Redesignated

§1236.12. Redesignated to R.S. 40:1137.2 by HCR 84 of 2015 R.S.



RS 40:1236.13 - Redesignated

§1236.13. Redesignated to R.S. 40:1137.3 by HCR 84 of 2015 R.S.



RS 40:1236.14 - Redesignated

§1236.14. Redesignated to R.S. 40:1137.4 by HCR 84 of 2015 R.S.



RS 40:1236.15 - Repealed by Acts 2008, No. 815, §5.

SUBPART E. LOUISIANA BIO-RECOVERY TECHNICIAN

CERTIFICATION COMMISSION

§1236.15. Repealed by Acts 2008, No. 815, §5.



RS 40:1236.16 - Repealed by Acts 2008, No. 815, §5.

§1236.16. Repealed by Acts 2008, No. 815, §5.



RS 40:1236.17 - Repealed by Acts 2008, No. 815, §5.

§1236.17. Repealed by Acts 2008, No. 815, §5.



RS 40:1236.18 - Repealed by Acts 2008, No. 815, §5.

§1236.18. Repealed by Acts 2008, No. 815, §5.



RS 40:1236.19 - Repealed by Acts 2008, No. 815, §5.

§1236.19. Repealed by Acts 2008, No. 815, §5.



RS 40:1236.20 - Repealed by Acts 2008, No. 815, §5.

§1236.20. Repealed by Acts 2008, No. 815, §5.



RS 40:1236.21 - Redesignated

§1236.21. Redesignated to R.S. 40:1139.1 by HCR 84 of 2015 R.S.



RS 40:1236.22 - Redesignated

§1236.22. Redesignated to R.S. 40:1139.2 by HCR 84 of 2015 R.S.



RS 40:1236.23 - Redesignated

§1236.23. Redesignated to R.S. 40:1139.3 by HCR 84 of 2015 R.S.



RS 40:1236.24 - Redesignated

§1236.24. Redesignated to R.S. 40:1139.4 by HCR 84 of 2015 R.S.



RS 40:1236.25 - Redesignated

§1236.25. Redesignated to R.S. 40:1139.5 by HCR 84 of 2015 R.S.



RS 40:1236..26 - Redesignated

§1236.26. Redesignated to R.S. 40:1139.6 by HCR 84 of 2015 R.S.



RS 40:1236.27 - Redesignated

§1236.27. Redesignated to R.S. 40:1139.7 by HCR 84 of 2015 R.S.



RS 40:1236.28 - Redesignated

§1236.28. Redesignated to R.S. 40:1139.8 by HCR 84 of 2015 R.S.



RS 40:1236.29 - Redesignated

§1236.29. Redesignated to R.S. 40:1139.9 by HCR 84 of 2015 R.S.



RS 40:1236.30 - Redesignated

§1236.30. Redesignated to R.S. 40:1139.10 by HCR 84 of 2015 R.S.



RS 40:1236.31 - Redesignated

§1236.31. Redesignated to R.S. 40:1139.11 by HCR 84 of 2015 R.S.



RS 40:1237 - Redesignated

§1237. Redesignated to R.S. 40:1060.11 by HCR 84 of 2015 R.S.



RS 40:1237.1 - Definitions and general application

PART IV. MALPRACTICE LIABILITY FOR STATE SERVICES

§1237.1. Definitions and general application

A. As used in this Part:

(1) "Ambulance service" means an entity which operates either ground or air ambulances, using a minimum of two persons on each ground ambulance, at least one of whom is trained and registered at the level of certified medical technician-basic, or at the intermediate or paramedic levels, or one who is a registered nurse, and using a minimum on any air ambulance of one person trained and registered at the paramedic level or a person who is a registered nurse or any officer, employee, or agent thereof acting in the course and scope of his employment.

(2) "Future medical care and related benefits" for the purposes of this Section, means all reasonable medical, surgical, hospitalization, physical rehabilitation, and custodial services, including drugs, prosthetic devices, and other similar materials reasonably necessary in the provision of such services, to which the injured patient is entitled under the provisions of this Section and which each injured patient needs after the date of the injury. "Future medical care and related benefits" as used in this Section shall not be construed to mean nonessential specialty items, or devices of convenience.

(3) "Health care" means any act or treatment which was performed or furnished or which should have been performed or furnished by any person covered by this Part for, to, or on behalf of, a patient during the medical care, treatment or confinement of the patient.

(4) "Malpractice" means the failure to exercise the reasonable standard of care specified and required by Subsection B of this Section, in the provision of health care, when such failure proximately causes injury to a patient, as provided in Subsection B of this Section.

(5) "Patient" means a natural person who receives, or should have received, health care from a person covered by this Part and any other natural person or persons who would or may have a claim or claims for damages under applicable law arising out of, or directly related to, the claim or claims of the natural person who receives, or should have received, health care from a person covered by this Part.

(6) "Physician" means a person with a license or permit to practice medicine in this state.

(7) "Representative" means a person who is a parent, tutor, curator, spouse, trustee, attorney, or other legal agent of the patient and who is authorized, by and on behalf of the patient, to exercise any of the patient's rights, privileges, or immunities granted by this Section or to fulfill any of the patient's obligations, duties, or forbearances imposed under this Section, because the patient has executed a written authorization and mandate to that effect or because the law operates to that effect due to the status of that patient and his relationship to such person, as when the patient is a minor child and his parent must act for him. After the death of the patient, "representative" shall also mean and include the executor of a patient's will, the administrator of his estate, the surviving spouse of the patient, the patient's children, or, if they are minors, their legal representatives, any of the patient's heirs, successors, legatees, or assigns, and/or any other person who may have any interest in any recovery arising out of the death of the patient or in the bringing of any action or the making of any demands or claims with regard to such patient.

(8) "Right to recover losses due to malpractice" means the substantive right in favor of a patient or his representative to receive, subject to the fiscal legislative discretion of appropriation, some measure of compensation in money or services or both from the state, as and to the extent allowed by this Section, toward repairing any injury or losses proximately caused to him by an act of malpractice committed by a state health care provider as defined in this Section.

(9)(a) "State health care provider" or "person covered by this Part" means:

(i) The state or any of its departments, offices, agencies, boards, commissions, institutions, universities, facilities, hospitals, clinics, laboratories, health care units, ambulances, ambulance services, university health centers, and other state entities which may provide any kind of health care whatsoever, and the officers, officials, and employees thereof when acting within the course and scope of their duties in providing health care in connection with such state entity; or

(ii) A person acting in a professional capacity in providing health care services, by or on behalf of the state, including but not limited to a physician, psychologist, coroner, and assistant coroner who is a licensed physician when acting solely in accordance with the Mental Health Law as provided in R.S. 28:50 et seq., provided that the premium costs of such malpractice coverage shall be the responsibility of the coroner's office, dentist, a licensed dietician or licensed nutritionist employed by, referred by, or performing work under contract for, a state health care provider or other person already covered by this Part, registered nurse, licensed practical nurse, nurse practitioner, clinical nurse specialist, pharmacist, optometrist, podiatrist, physical therapist, occupational therapist, licensed respiratory therapist, licensed radiologic technologist, licensed clinical laboratory scientist, social worker, hospital administrator, or licensed professional counselor, who is either:

(aa) Acting within the course and scope of his employment pursuant to a contract with the state, which contract specially names that health care provider and designates him to render such health care services, pursuant to a staff appointment to a state hospital or other state health care facility, or pursuant to an assignment to render such health care services for or on behalf of the state, without regard to where the services are performed, whether or not he is paid for such services.

(bb) Performing voluntary professional or telemedicine services in a health care facility or institution for or on behalf of the state.

(iii) A resident, intern, or student of, or any person who is otherwise qualified in, any discipline, including but not limited to, the disciplines listed in this Subsection when he is acting within the course and scope of the training or staff appointment in and under the supervision of a state hospital or other health care facility to which he is assigned as a part of his prescribed training in such discipline, without regard to where the services are performed.

(iv)(aa) A physician, surgeon, dentist, or hospital, and any employee of a physician, surgeon, dentist, or hospital not otherwise included in Item (i), (ii), or (iii) of this Subparagraph who gratuitously treats or provides services to any patient referred to him from a state hospital or other state facility without compensation or reimbursement from Medicaid or from any type of state or federal public assistance program, who gratuitously treats or provides services to any patient eligible for admission from a state hospital or other state facility without compensation or reimbursement from Medicaid or from any type of state or federal public assistance program, when the patient is certified by the state hospital or other state facility, to be eligible for admission to the state hospital or other state facility, only as it relates to services provided to that patient, or who gratuitously treats or provides services to a student in a public school health clinic without compensation or reimbursement from Medicaid or from any type of state or federal public assistance program.

(bb) Any provider referenced in this Item, in order to be covered by the provisions of this Part, shall signify in writing, by the end of the next business day after the patient presents himself for treatment, that all fees for professional medical or hospital health care services and all rights to reimbursement under Medicaid or any other federal or state public assistance or entitlement program are waived. For the purpose of this Item, a referred patient or the term "any patient referred" "from a state hospital or other state facility" shall mean a patient who presents himself for treatment to any health care provider enumerated in this item after prior arrangements have been made between such a provider and a state hospital or other state facility where that patient has been receiving or has attempted to receive health care and medical services or in circumstances when no prior arrangements have been made or a patient who has attempted to reach or was in transit to such state hospital or facility to receive health care and medical services but was diverted from that intended destination by such hospital or facility because of lack of specialty medical services, treatment availability, or bed capacity, or any combination thereof.

(cc) However, no person or entity referenced in this Item shall be considered a "state health care provider" or "person covered by this Part" for any injury to or death of the patient resulting from any act or omission of gross negligence or any willful or wanton act or omission.

(dd) However, no person or entity referenced in this Part shall be considered a "state health care provider" or "person covered by this Part" when performing the elective termination of an uncomplicated viable pregnancy.

(b) "State health care provider" or "person covered by this Part" shall not mean and shall not include a political subdivision of the state nor any hospital, hospital service district, or any other health care facility of a political subdivision, nor shall it mean or include any individual acting in a professional capacity in providing health care services not by or on behalf of the state.

B.(1) The standard of reasonable care specified and required by this Section is as follows: The standard of care specified and required by this Section for licensed physicians and dentists shall be the same as that required to be proven with respect to them under the provisions of R.S. 9:2794.

(2) No breach of the standard of reasonable care required under the provisions of this Section shall constitute malpractice within the meaning of this Section, nor shall it give grounds for any recovery or liability, without its also being the proximate cause of each injury for which a recovery in damages is sought. A patient injured must fall within the specific class of persons legislatively intended, by the purpose and design of this Section, to be protected against such breaches of the standard of reasonable care set forth in this Subsection, the resulting injury must be of the kind specifically intended and designed by this Section to be prevented by the standard of reasonable care set forth in this Subsection, and the resulting injury and the damages sought therefor must fall within the type of injury and damages for which a recovery is allowable by the purpose and intent of this Section in light of the particular legislative provisions, findings, and purposes expressed in this Section.

C. Since the Louisiana Civil Code was enacted only in the domain of the private law, governs only the legal relationships of private persons among themselves alone, and is inapplicable to public entities and their legal relationships, there is no right nor legal basis ex delicto, or ex quasi-delicto, for an action by a patient or his representative to recover damages or any other losses, including those for the death of the patient, from the state or a state health care provider as defined in this Section as a result of malpractice in connection with state-provided or state-related health care; however, a patient, his representative properly acting for him, or his after-death representative shall have a right to recover from the state certain losses to the extent and within the limitations defined and allowed by this Section of public law due to malpractice as defined in this Section, in the circumstances and within the parameters provided by this Section, on the sole basis of this Section as a special substantive sui generis statutory grant in the domain of public law. This Section shall not be construed to limit, waive, or prohibit claims for lack of informed consent or breach of contract as defined by statutes or otherwise provided by law.

D.(1) Whenever in the same circumstances, but not more than to the same extent, that a patient would, under the private law, including the Louisiana Civil Code, which is applicable only to private persons among themselves alone, be allowed a recovery, due to malpractice, from a private person not employed by nor acting on behalf of a public entity, a patient, his representative properly acting for him, or his after-death representative shall have a right to recover, from the state, losses, including the death of said patient, but only to the degree and within the limits allowed by, and subject to the terms and conditions of, this Section of public law, when and insofar as such losses proximately result from malpractice as defined in this Section and not from victim fault, third party fault, acts of God, acts of third parties, or contributory negligence or fault and when there exist no breaches of duty by such patient or his agents or representatives with respect to the damages sued for, no assumption of risk by patient with respect thereto, nor any other circumstance which would otherwise provide a defense or a basis of nonrecovery in any action in contract or quasi-contract or in any action arising out of any offense or quasi-offense. Whenever victim fault, third party fault, acts of God, acts of third parties, contributory negligence, or contributory fault is a substantial factor in causing such losses, the amount of recovery available from the state under this Section shall be reduced by the same percentage or proportion as such losses were brought about or resulted from such victim fault, third party fault, acts of God, acts of third parties, contributory negligence, or contributory fault. Otherwise than as provided by this Section of public law, a patient shall not have a right to recover losses due to malpractice from the state or from a state health care provider as defined in this Section.

(2) In actions allowed and authorized by and brought pursuant to this Section, third party demands and other actions for indemnification and contribution shall be recoverable in the same circumstances and to the same extent as otherwise provided by law, but only insofar as such actions, demands, and/or recovery do not conflict with the provisions or intent of this Section. Judicial interest shall be allowed as otherwise provided by law, except that none shall be allowed on future medical care and related benefits.

E.(1) Unless the medical malpractice claim is first compromised and settled in accordance with Subsection H of this Section or unless the state, through the concurrence of the office of risk management and the legal counsel representing the state against such claim, waive the medical review panel procedure, all medical malpractice claims by their patients or their representatives arising from the right created and granted by Subsections C and D of this Section shall be submitted to administrative review in accordance with this Subsection before such right in individual claims can become sufficiently existent to be susceptible of judicial recognition or adjudication. The medical malpractice claims of prisoners relating to health care rendered in a correctional facility and arising under this Part shall be submitted to correctional administrative review procedures established for administrative hearings in the correctional environment or established in accordance with express law, including R.S. 15:1171 et seq., R.S. 49:964, and the administrative rules and regulations pertaining thereto. All other medical malpractice claims arising under this Part, including wrongful death and survival actions related to prisoners, shall be submitted to a medical review panel in accordance with R.S. 40:1237.2.

(2) All claims and complaints submitted to a medical review panel in accordance with R.S. 40:1237.2 shall conform at a minimum to the requirements of Rules 8, 9, and 10 of the Federal Rules of Civil Procedure.

(3) All claims and complaints submitted by a patient, claimant, or their representative, as a result of malpractice as defined in this Section, shall, once the parties have certified to the court that discovery is complete, be given priority on the court's docket, to the extent practicable, over any other civil action before the court, provided that the provisions of this Paragraph shall not supersede the provisions of Code of Civil Procedure Article 1573.

F. Notwithstanding any other provision of the law to the contrary, no judgment shall be rendered and no settlement or compromise shall be entered into for the injury or death of any patient in any action or claim for an alleged act of malpractice in excess of five hundred thousand dollars plus interest and costs, exclusive of future medical care and related benefits valued in excess of such five hundred thousand dollars. In claims which may include future medical care and related benefits, the following procedures shall apply:

(1) The court's judgment or the settlement or compromise shall include a recitation that the patient is or is not in need of future medical care and related benefits and the amount thereof.

(2) If the total amount of the value of the judgment or settlement or compromise is for five hundred thousand dollars, plus interest and costs, exclusive of the value of future medical care and related benefits, all future medical care and related benefits shall be paid in accordance herewith.

(3) If the total amount of recovery, excluding interest and costs but including the amount of future medical care and related benefits does not exceed five hundred thousand dollars, judgment may be rendered for the total amount and paid by the state as provided by Subsection I of this Section.

(4) The district court from which final judgment issues shall have continuing jurisdiction in cases where future medical care and related benefits are determined to be necessary. Such continuing jurisdiction shall be limited to matters of future medical care and benefits as provided in this Subsection.

(5) Nothing in this Subsection shall be construed to prevent a claimant and the state from entering into a court-approved settlement or agreement whereby future medical care and related benefits shall be provided for a limited period of time or to a limited degree.

(6) If the total amount of recovery awarded against the state, excluding interest and costs but including the amount of future medical care and related benefits, exceeds five hundred thousand dollars, the claimant may make a claim to the office of risk management for all future medical care and related benefits.

(7) Payments for medical care and related benefits shall be paid by the office of risk management pursuant to Subsection L, without regard to the five hundred thousand dollar limitation imposed in this Subsection of this Section.

(8) The court shall award reasonable attorney fees to the claimant's attorney if the court finds that the office of risk management unreasonably fails to pay for medical care within sixty days after submission of a claim for payment of such benefits together with proper substantiation therefor.

(9) The office of risk management shall be entitled to have a physical examination of the claimant performed by a physician of the office of risk management's choice from time to time for the purpose of determining the validity of any claim submitted or the claimant's continued need of future medical care and related benefits, subject to the following requirements:

(a) Notice in writing shall be delivered to or served upon the claimant or the claimant's counsel of record at least ten days prior to an examination specifying the time and place of the intended examination. Delivery of the notice may be by certified mail.

(b) Such examination shall be by a licensed physician or chiropractic physician licensed under the laws of this state or of the state, parish, or county wherein the claimant resides.

(c) The place at which such examination is to be conducted shall not involve an unreasonable amount of travel for the claimant considering all circumstances. It shall not be necessary for a claimant who resides outside this state to come into this state for such an examination unless so ordered by the court.

(d) Within thirty days after the examination, the claimant shall be compensated by the office of risk management for all necessary and reasonable expenses incidental to submitting to the examination, including the reasonable costs of travel, meals, lodging, loss of pay, or other direct expenses.

(e) Examinations may not be required more frequently than at six-month intervals, except that, upon application to the court having jurisdiction of the claim and after reasonable cause shown therefor, examination within a shorter interval may be ordered. In considering such application, the court should exercise care to prevent harassment to the claimant.

(f) The claimant shall be entitled to have a physician or an attorney of his choice or both present at such examination. The patient shall pay such physician or attorney himself.

(g) The claimant shall be promptly furnished with a copy of the report of the examination made by the physician making the examination on behalf of the future medical benefits fund.

(10) If a claimant fails or refuses to submit to examination in accordance with a notice, and if the requirements of Paragraph (9) of this Subsection have been satisfied, then the claimant shall not be entitled to attorney fees in any action to enforce rights pursuant to Paragraph (8) of this Subsection and may be subject to denial of payment of any claim submitted for payment.

(11) Any physician selected by the office of risk management who shall make or be present at an examination of the claimant conducted in pursuance of this Subsection may be required to testify as to the conduct thereof and the findings made. Communications made by the claimant upon such examination by such physician or physicians shall not be considered privileged.

(12) All reasonable fees and costs of medical examinations and the costs and fees of the medical expert witnesses in any proceeding in which the termination of medical care and related benefits is sought shall be paid by the office of risk management.

G. Notwithstanding any other provision of the law to the contrary, the state shall pay any damages, interest, cost of investigation and defense, and any other costs in connection with any claim lodged against any state health care provider (person covered by this Part) for an alleged act of medical malpractice, resulting in the injury or death of a patient up to the limits set forth in this Part. The coverage provided herein shall apply only when the state health care provider (person covered by this Part) is acting within the terms of the definition of "state health care provider" or "person covered by this Part" as provided in Paragraph (1) of Subsection A of this Section.

H. Internally within the state government of Louisiana, the office of risk management shall have the primary responsibility for the administrative management of medical malpractice claims against the state. Copies of all claims shall be submitted to the office of risk management by claimants or their attorneys. In the administration of such claims, the office of risk management shall cause a timely and thorough investigation of the circumstances surrounding each malpractice claim, assemble all data relevant thereto, and coordinate with legal counsel for the defense of such cases. With the approval of such legal counsel, and in accordance with R.S. 39:1535, the office of risk management may compromise and settle any suit or claim up to the limits set forth in this Part. All malpractice claims not subject to such compromise or settlement shall be reviewed by a state medical review panel pursuant to R.S. 40:1237.2. In any suit or claim brought pursuant to this Part, the office of risk management may pay all defense and investigative costs, costs as established by the state medical review panel law, and any other costs incurred in connection with the defense of these actions as said costs accrue.

I.(1) An attorney appointed in accordance with R.S. 49:258 shall be designated as the attorney to defend medical malpractice claims filed under this Part.

(2) Any written compromise or settlement effected between the state and the claimant with the approval of legal counsel designated as provided above shall be binding upon the claimant and the state.

J. The office of risk management, with the concurrence of counsel designated as provided for in Subsection I, shall have the authority to compromise or settle, and pay any suit or claim brought pursuant to this Part up to twenty-five thousand dollars exclusive of interest and costs. The compromise or settlement, and payment of any suit or claim of twenty-five thousand dollars or more, exclusive of interest and costs, shall be governed by the provisions of R.S. 39:1535(B)(6) and (D)(1), as may be applicable.

K. Any person covered by this Part shall be considered as a named insured. A health care provider who fails to qualify as a state health care provider under this Part is not covered by the provisions of this Part and is subject to liability under the private law without regard to the provisions of this Part. If a health care provider does not so qualify, the patient's remedy will not be affected by the terms and provisions of this Part, except as provided in this Part with respect to the suspension and the running of prescription of actions against a health care provider who has not qualified under this Part when a claim has been filed against the health care provider for review under this Part. However, the running of prescription against a health care provider who is answerable in solido with a qualified state health care provider against whom a claim has been filed for review under this Part shall be suspended in accordance with the provisions of R.S. 40:1237.2(A)(2)(a).

L.(1) All future medical care and related benefits shall be paid by the office of risk management as are awarded in final judgments, settlements, or compromises in accordance with this Section.

(2) The office of risk management shall review all invoices received for future medical care and related benefits, prepare vouchers or warrants, and evaluate and settle claims relating to the payments of future medical care and related benefits. In submitting requests for payment, the claimant shall submit the original invoices.

(3) The parties may agree that any amount due for future medical care and related benefits be paid through a reversionary medical trust fund, or the purchase of an annuity contract by the office of risk management for and on behalf of the claimant.

M. The state shall not be liable for any injuries arising from the medical malpractice of any officer, official, employee, representative, appointee, agent, agency, district, hospital, clinic, service, facility, institution, or any health care provider of a political subdivision.

N. Nothing in this Part shall be construed to make the state liable for any sums except those arising from medical malpractice. Notwithstanding any other law to the contrary, including but not limited to R.S. 13:5106, the provisions of this Part shall apply for medical malpractice actions against the state.

Amended by Acts 1990, No. 697, §1; Acts 1990, No. 944, §1, eff. July 25, 1990; HCR No. 77, 1990 R.S.; Acts 1991, No. 661, §1; Acts 1997, No. 1267, §1, eff. July 15, 1997; Acts 1999, No. 1309, §8, eff. Jan. 1, 2000; Acts 2001, No. 486, §4, eff. June 21, 2001; Acts 2001, No. 697, §1; Acts 2001, No. 861, §1; Acts 2008, No. 717, §1; Acts 2009, No. 14, §1; Acts 2010, No. 398, §1; Acts 2010, No. 568, §1; Acts 2010, No. 950, §1; Redesignated from R.S. 40:1299.39 by HCR 84 of 2015 R.S.; Acts 2015, No. 323, §1.



RS 40:1237.2 - State medical review panel

§1237.2. State medical review panel

A.(1)(a) All malpractice claims against the state, its agencies, or other persons covered by this Part, other than claims subject to administrative review in a correctional facility in accordance with R.S. 40:1237.1(E) and claims compromised or settled by the claimant and the division of administration with the concurrence of designated legal counsel for the state, shall be reviewed by a state medical review panel established as provided in this Section, to be administered by the commissioner of administration, hereinafter referred to as commissioner. The filing of a request for review by a state medical review panel as provided for in this Section shall not be reportable by any health care provider or any other entity to the Louisiana State Board of Medical Examiners, to any licensing authority, committee, or board of any other state, or to any credentialing or similar agency, committee, or board of any clinic, hospital, health insurer, or managed care company.

(b) A request for review of a malpractice claim or malpractice complaint shall contain, at a minimum, all of the following:

(i) A request for the formation of a medical review panel.

(ii) The name of only one patient for whom, or on whose behalf, the request for review is being filed; however, if the claim involves the care of a pregnant mother and her unborn child, then naming the mother as the patient shall be sufficient.

(iii) The names of the claimants.

(iv) The names of defendant state health care providers.

(v) The dates of the alleged malpractice.

(vi) A brief description of the alleged malpractice as to each named defendant state health care provider.

(vii) A brief description of alleged injuries.

(c) A claimant shall have forty-five days from the date of receipt by the claimant of the confirmation of receipt of the request for review in accordance with Subparagraph (3)(a) of this Subsection to pay to the commissioner a filing fee in the amount of one hundred dollars per named defendant state health care provider.

(d) Such filing fee may be waived only upon receipt by the division of administration of one of the following:

(i) An affidavit of a physician holding a valid and unrestricted license to practice his specialty in the state of his residence certifying that adequate medical records have been obtained and reviewed and that the allegations of malpractice against each defendant state health care provider named in the claim constitute a claim of a breach of the applicable standard of care as to each named defendant state health care provider.

(ii) An in forma pauperis ruling issued in accordance with Code of Civil Procedure Article 5181 et seq. by a district court in a venue in which the malpractice claim could properly be brought upon the conclusion of the medical review panel process.

(e) Failure to comply with the provisions of Subparagraph (c) or (d) of this Paragraph within the specified time frame in Subparagraph (c) of this Paragraph shall render the request for review of a malpractice claim invalid and without effect. Such an invalid request for review of a malpractice claim shall not suspend the time within which suit must be instituted in Subparagraph (2)(a) of this Subsection.

(f) All funds generated by such filing fees shall be applied to the costs of the division of administration incurred in the administration of claims.

(2)(a) The filing of the request for a review of a claim shall suspend the time within which suit must be instituted, in accordance with this Part, until ninety days following notification, by certified mail, as provided in Subsection J of this Section, to the claimant or his attorney of the issuance of the opinion by the state medical review panel, in the case of the state or persons covered by this Part, or, in the case of a health care provider against whom a claim has been filed under the provisions of this Part who has not qualified under this Part, until ninety days following notification by certified mail to the claimant or his attorney by the commissioner that after requesting evidence of such qualifications under this Part and waiting the passage of at least ninety days, the commissioner has not received a certificate or other evidence sufficient to establish that the person is covered by this Part. The filing of a request for review of a claim shall suspend the running of prescription against all joint or solidary obligors, including but not limited to health care providers, both qualified and not qualified, to the same extent that prescription is suspended against the party or parties that are subject of the request for review. Filing a request for review of a malpractice claim required by this Section with any agency or entity other than the division of administration shall not suspend or interrupt the running of prescription.

(b) The request for review of the claim under this Section shall be deemed filed on the date of receipt of the complaint stamped and certified by the commissioner, or on the date of mailing of the complaint if mailed to the commissioner by certified or registered mail only upon timely compliance with the provisions of Subparagraph (1)(c) or (d) of this Subsection.

(c) An attorney chairman for the state medical review panel shall be appointed within one year from the date the request for review of the claim was filed. Upon appointment of the attorney chairman, the parties shall notify the commissioner of the name and address of the attorney chairman. If the commissioner has not received notice of the appointment of an attorney chairman within nine months from the date the request for review of the claim was filed, then the commissioner shall send notice to the parties by certified or registered mail that the claim will be dismissed in ninety days unless an attorney chairman is appointed within one year from the date the request for review of the claim was filed. If the commissioner has not received notice of the appointment of an attorney chairman within one year from the date the request for review of the claim was filed, then the commissioner shall promptly send notice to the parties by certified or registered mail that the claim has been dismissed for failure to appoint an attorney chairman and the parties shall be deemed to have waived the use of the state medical review panel. The filing of a request for a medical review panel shall suspend the time within which suit must be filed until ninety days after the claim has been dismissed in accordance with this Section.

(3) It shall be the duty of the commissioner, within thirty days of the receipt of the claim, to:

(a) Confirm to the claimant by certified mail, return receipt requested, that the filing has been officially received and whether or not the named defendant or defendants have as yet qualified under this Part.

(b) In the confirmation to the claimant pursuant to Subparagraph (a) of this Paragraph, notify the claimant of the amount of the filing fee due and the time frame within which such fee is due to the commissioner, and that upon failure to timely comply with the provisions of Subparagraph (1)(c) or (d) of this Subsection the request for review of a malpractice claim is invalid and without effect and that the request shall not suspend the time within which suit must be instituted in Subparagraph (2)(a) of this Subsection.

(c) Notify all named defendants, whether or not qualified under the provisions of this Part, that a filing has been made against them and request made for the formation of a state medical review panel; and forward a copy of the proposed complaint to each named defendant at his last and usual place of residence or his office and to the legal section and secretary of each agency named as a defendant. The notification shall request that each defendant who is a person covered by this Part present to the commissioner, within ninety days from the date of such notification, a certificate of employment or appointment or other evidence and proof sufficient to establish his qualification as a person covered by this Part.

(4) The commissioner shall notify the claimant and all named defendants by certified mail, return receipt requested, of any of the following information:

(a) The date of receipt of the filing fee.

(b) That no filing was due because the claimant timely provided the affidavit set forth in Item (1)(d)(i) of this Subsection.

(c) That the claimant has timely complied with the provisions of Item (1)(d)(ii) of this Subsection.

(d) That the required filing fee was not timely paid pursuant to Subparagraph (1)(c) of this Subsection.

(5) In the event that the commissioner is unable to determine after forty-five days from the date of mailing of the notification, whether notification by certified mail, return receipt requested, provided for in Paragraphs (3) and (4) of this Subsection has been received by the claimant, or the notification is not claimed or is returned undeliverable, the commissioner shall provide such notification by regular first class mail, which date of mailing shall have the effect of receipt of notice by certified mail for purposes of Subparagraphs (1)(c) and (d) of this Subsection.

(6) In the event the commissioner receives a filing fee that was not timely paid pursuant to Subparagraph (1)(c) of this Subsection, the commissioner shall return, or refund the amount of, the filing fee to the claimant within thirty days of the date the commissioner receives the untimely filing fee.

B.(1)(a)(i) No action against the state, its agencies, or a person covered by this Part, or his insurer, may be commenced in any court before the claimant's complaint has been presented to a state medical review panel established pursuant to this Section.

(ii) Each person covered by this Part who is a defendant shall, within ninety days after the date of the notice from the commissioner that a complaint has been filed naming such person as a defendant, cause a certificate of employment, appointment, or agency covering him to be issued to the commissioner by the employing or contracting state department or shall present other evidence and proof sufficient to qualify him as a person covered by this Part with respect to the medical malpractice claim. Such certificates and proof shall be admitted in evidence.

(b) If an opinion is not rendered by the panel within twelve months after the date of notification of the selection of the attorney chairman by the commissioner to the selected attorney and all other parties pursuant to Paragraph (C)(1) of this Section, suit may be instituted against the state or a person covered by this Part. However, either party may petition a court of competent jurisdiction for an order extending the twelve month period provided in this Subsection for good cause shown. After the twelve month period provided for in this Subsection or any court-ordered extension thereof, the state medical review panel established to review the claimant's complaint shall be dissolved without the necessity of obtaining a court order of dissolution.

(c) By agreement of both parties, the use of the state medical review panel may be waived.

(2)(a) The state or a person, against whom a claim has been filed under the provisions of this Part, may raise peremptory exceptions of no right of action pursuant to Code of Civil Procedure Article 927(6) or any exceptions or defenses available pursuant to R.S. 9:5628 in a court of competent jurisdiction and proper venue at any time without need for completion of the review process by the state medical review panel.

(b) If the court finds that the claim had prescribed or otherwise was perempted prior to being filed, the panel, if established, shall be dissolved upon the judgment becoming final. If the court grants the peremptory exception of no right of action as to all claimants, the panel, if established, shall be dissolved upon the judgment becoming final. If the court grants the peremptory exception of no right of action as to less than all claimants, the claimants as to whom the court granted the peremptory exception of no right of action shall be prohibited from participating in the panel process as a claimant.

(3) Ninety days after the notification to all parties by certified mail by the attorney chairman or the commissioner of the dissolution of the state medical review panel or ninety days after the expiration of any court-ordered extension as authorized by Paragraph (1) of this Subsection, the suspension of the running of prescription with respect to the state or person shall cease.

C.(1) The state medical review panel shall consist of one attorney and three health care providers who hold unlimited licenses to practice their profession in Louisiana. The parties may agree on the attorney member of the state medical review panel. If no attorney for or a representative of any health care provider named in the complaint has made an appearance in the proceeding or made written contact with the attorney for the plaintiff within forty-five days of the date of receipt of the notification to the health care provider and the insurer that the required filing fee has been received by the commissioner or the patients compensation board as required by R.S. 40:1237.2(A)(1)(c), the attorney for the plaintiff may appoint the attorney member of the state medical review panel for the purpose of convening the panel. Such notice to the health care provider and the insurer shall be sent by registered or certified mail, return receipt requested. If no agreement can be reached, then the attorney member of the state medical review panel shall be selected in the following manner:

(a) The office of the clerk of the Louisiana Supreme Court, upon receipt of notification from the commissioner, shall draw five names at random from the list of attorneys who reside or maintain an office in the parish which would be proper venue for the action in a court of law. The names of judges, magistrates, district attorneys, and assistant district attorneys shall be excluded if drawn and new names drawn in their place. After selection of the attorney names, the office of the clerk shall notify the office of the commissioner of the names so selected. It shall be the duty of the office of the commissioner to notify the parties of the attorney names from which the parties may choose the attorney member of the panel within five days. If no agreement can be reached within five days, the parties shall immediately initiate a procedure of selecting the attorney by each striking two names alternately, with the claimant striking first and so advising the state or the person covered by this Part of the name of the attorney so stricken; thereafter, the state or the person covered by this Part and the claimant shall alternately strike until both sides have stricken two names and the remaining name shall be the attorney member of the panel. If either party fails to strike, the clerk shall strike for that party within five additional days.

(b) After the striking, the office of the commissioner shall notify the attorney and all other parties of the name of the selected attorney.

(2) The attorney shall act as chairman of the panel and in an advisory capacity but shall have no vote. It is the duty of the chairman to expedite the selection of the other panel members, to convene the panel, and to expedite the panel's review of the complaint. The chairman shall establish a reasonable schedule for submission of evidence to the state medical review panel but must allow sufficient time for the parties to make full and adequate presentation of related facts and authorities within ninety days following selection of the panel.

(3)(a) The claimant shall notify the attorney chairman and the named defendants of his choice of a health care provider member of the state medical review panel within thirty days of the date of certification of his filing by the commissioner.

(b) The named defendant shall then have fifteen days after notification by the claimant of the claimant's choice of his health care provider panelist to name the defendant's health care provider panelist.

(c) If either party fails to make a selection of health care provider panelist within the time provided, the attorney chairman shall notify by certified mail the failing party to make such selection within five days of the receipt of the notice.

(d) If no selection is made within the five day period, then the chairman shall make the selection on behalf of the failing party. The two health care provider panel members selected by the parties, or on their behalf, shall be notified by the chairman to select the third health care provider panel member within fifteen days of their receipt of such notice.

(e) If the two health care provider panel members fail to make such selection within the fifteen day period allowed, the chairman shall then make the selection of the third panel member and thereby complete the panel.

(f) The qualification and selection of physician members of the state medical review panel shall be as follows:

(i) All physicians who hold a license to practice medicine in the state of Louisiana and who are engaged in the active practice of medicine in this state, whether in the teaching profession or otherwise, shall be available for selection.

(ii) Each party to the claim may select one physician and upon selection the physician shall serve.

(iii) When there are multiple claimants or defendants, there shall be only one physician selected per side. The claimant, whether single or multiple, may select one physician, and the defendant, whether single or multiple, may select one physician.

(iv) A panelist so selected and the attorney member selected in accordance with this Subsection shall serve unless for good cause shown he is excused. To show good cause for relief from serving, the panelist shall present an affidavit to a judge of a court of competent jurisdiction and proper venue which shall set out the facts showing that service would constitute an unreasonable burden or undue hardship. A health care provider panelist may also be excused from serving by the attorney chairman if during the previous twelve month period he has been appointed to four other medical review panels. In either event, a replacement panelist shall be selected within fifteen days in the same manner as the excused panelist.

(v) If there is only one party defendant or person charged with malpractice other than a hospital, all panelists except the attorney shall be from the same class and speciality of practice of health care provider as the defendant or person. If there is only one party defendant which is a hospital, all panelists except the attorney shall be physicians whose specialty shall be the same as the specialty of the hospital department wherein the alleged malpractice occurred. If there are claims against multiple defendants, one or more of whom are health care providers other than a hospital, the panelists selected in accordance with this Subsection shall be selected from health care providers who are from the same class and speciality of practice of health care providers as are any of the defendants other than a hospital, except that when one of such defendants is a physician, the panelists shall have the minimum qualifications of also being physicians and when none of such defendants are a physician or a hospital but at least one of such defendants is a registered nurse, the panelists shall have the minimum qualifications of also being registered nurses.

(4) When the state medical review panel is formed, the chairman shall within five days notify the commissioner and the parties by registered or certified mail of the names and addresses of the panel members and the date on which the last member was selected.

(5)(a) Before entering upon their duties, each voting panelist shall subscribe before a notary public the following oath:

"I, (name), do solemnly swear (or affirm) that I will faithfully perform the duties of state medical review panel member to the best of my ability and without partiality or favoritism of any kind. I acknowledge that I represent neither side and that it is my lawful duty to serve with complete impartiality and to render a decision in accordance with law and the evidence."

(b) The attorney panel member shall subscribe to the same oath except that in lieu of the last sentence thereof the attorney's oath shall state:

"I acknowledge that I represent neither side and that it is my lawful duty to advise the panel members concerning matters of law and procedure and to serve as chairman."

(c) The original of each oath shall be attached to the opinion rendered by the panel.

(6) Any party aggrieved by the alleged failure or refusal of another to perform according to the provisions of this Section may petition any district court of proper venue as to the party for an order directing that the party comply with the state medical review panel provisions.

(7) A panelist or a representative or an attorney for any interested party shall not discuss with other members of a state medical review panel on which he serves a claim which is to be reviewed by the panel until all evidence to be considered by the panel has been submitted. A panelist or a representative or an attorney for any interested party shall not discuss the pending claim with the claimant or his attorney asserting the claim or with a state health care provider or his attorney against whom a claim has been asserted under this Section. A panelist or the attorney chairman shall disclose in writing to the parties prior to the hearing any employment relationship or financial relationship with the claimant, the state health care provider against whom a claim is asserted, or the attorneys representing the claimant or state health care provider, or any other relationship that might give rise to a conflict of interest for the panelists.

D.(1) The evidence to be considered by the state medical review panel shall be promptly submitted by the respective parties in written form only.

(2) The evidence may consist of medical charts, x-rays, lab tests, excerpts of treatises, depositions of witnesses including parties, interrogatories, affidavits and reports of medical experts, and any other form of evidence allowable by the state medical review panel.

(3) Depositions of the parties and witnesses may be taken prior to the convening of the panel.

(4) Upon request of any party, or upon request of any two panel members, the clerk of any district court shall issue subpoenas and subpoenas duces tecum in aid of the taking of depositions and the production of documentary evidence for inspection or copying, or both.

(5) The chairman of the panel shall advise the panel relative to any legal question involved in the review proceeding and shall prepare the opinion of the panel as provided in Subsection G of this Section.

(6) A copy of the evidence shall be sent to each member of the panel.

E. Either party, after submission of all evidence and upon ten days notice to the other side, may convene the panel at a time and place agreeable to the members of the panel. Either party may question the panel concerning any matters relevant to issues to be decided by the panel before the issuance of their report. The chairman of the panel shall preside at all meetings. Meetings shall be informal.

F. The panel shall request and procure all necessary information. The panel may consult with medical authorities, provided the names of such authorities are submitted to the parties with a synopsis of their opinions and provided further that the parties may then obtain their testimony by deposition. The panel may examine reports of such other health care providers necessary to fully inform itself regarding the issue to be decided. Both parties shall have full access to any material submitted to the panel.

G. The panel shall have the sole duty to express its expert opinion as to whether or not the evidence supports the conclusion that the defendant or defendants acted or failed to act within the appropriate standards of care as charged in the complaint. After reviewing all evidence and after any examination of the panel by counsel representing either party, the panel shall, within thirty days, render one or more of the following expert opinions which shall be in writing and signed by the panelists, together with written reasons supporting each opinion, which shall constitute part of the report:

(1) The evidence does not support the conclusion that the defendant or defendants failed to comply with the appropriate standard of care as charged in the complaint.

(2) The evidence does support the conclusion that the defendant or defendants failed to meet the applicable standard of care as charged in the complaint. If such opinion is rendered, then an opinion on whether the conduct complained of was or was not, in fact, a medical cause of the resultant damages shall also be rendered. If an opinion is rendered that such conduct was, in fact, a medical cause of the resultant damages, then an opinion shall be rendered on whether the plaintiff suffered:

(a) Any disability and the extent and duration of the disability.

(b) Any permanent impairment and the percentage of the impairment.

(3) There is a material issue of fact, not requiring medical or health care expert opinion, bearing on liability for consideration by the court.

H. Any report of the expert opinion reached by the state medical review panel shall be admissible as evidence in any action subsequently brought by the claimant in a court of law, but such expert opinion shall not be conclusive and either party may call, at his cost, any member of the state medical review panel as a witness. If called, the witness shall appear and testify. A panelist shall have absolute immunity from civil liability for all communications, findings, opinions, and conclusions made in the course and scope of duties prescribed by this Part.

I.(1) Each physician member of the state medical review panel shall be paid at the same compensation rate as that paid physician members of private sector medical review panels for all work performed as a member of the panel, exclusive of time involved if called as a witness to testify in a court of law regarding the communications, findings, and conclusions made in the course and scope of duties as a member of the state medical review panel, and in addition thereto, reasonable travel expenses.

(2) The attorney chairman of the state medical review panel shall be paid at the same compensation rate as the paid attorney chairmen of private sector medical review panels for all work performed as a member of the panel, exclusive of time involved if called as a witness to testify in a court of law regarding the communications, findings, and conclusions made in the course and scope of duties as a member of the state medical review panel, and in addition thereto, reasonable travel expenses.

(3)(a) The costs of the state medical review panel shall be paid by the division of administration if the opinion of the medical review panel is in favor of the defendant state or person covered by this Part.

(b) In a medical malpractice suit filed by the claimant in which a unanimous opinion was rendered in favor of the defendant state or person covered by this Part as provided in the expert opinion stated in Paragraph (G)(1) of this Section, the claimant who proceeds to file such a suit shall be required to post a cash or surety bond, approved by the court, in the amount of all costs of the state medical review panel. Upon the conclusion of the medical malpractice suit, the court shall order that the cash or surety bond be forfeited to the division of administration for reimbursement of the costs of the state medical review panel, unless a final judgment is rendered finding the defendant state or person covered by this Part liable to the claimant for any damages. If a final judgment is rendered finding the defendant state or person covered by this Part liable to the claimant for any damages, the court shall order that the defendant state or person covered by this Part reimburse the claimant an amount equal to the cost of obtaining the cash or surety bond posted by the claimant.

(4)(a) The claimant shall pay the costs of the state medical review panel if the opinion of the state medical review panel is in favor of the claimant. However, if the claimant is unable to pay, the claimant shall submit to the attorney chairman prior to the convening of the state medical review panel an in forma pauperis ruling issued in accordance with Code of Civil Procedure Article 5181 et seq. by a district court in a venue in which the malpractice claim could properly be brought upon the conclusion of the state medical review panel process. Upon timely receipt of the in forma pauperis ruling, the costs of the state medical review panel shall be paid by the division of administration, with the proviso that if the claimant subsequently receives a settlement or receives a judgment, the advance payment of the state medical review panel costs shall be reimbursed by him to the state.

(b) In the event a state medical review panel renders a unanimous opinion in favor of the claimant as provided in the expert opinions stated in Paragraph (G)(1) of this Section, and the claimant has not timely submitted an in forma pauperis ruling to the panel's attorney chairman, and thereafter the defendant state or person covered by this Part failed to settle the claim with the claimant resulting in the claimant filing a malpractice suit in a court of competent jurisdiction and proper venue against the defendant state or person covered by this Part based on the same claim which was the subject of the unanimously adverse medical review panel opinion against the defendant state or person covered by this Part, the defendant state or person covered by this Part shall not be required to post a cash or surety bond in the amount of all costs of the state medical review panel. However, upon the conclusion of the medical malpractice suit, the court shall order that the defendant state or person covered by this Part reimburse to the claimant the costs of the state medical review panel unless a final judgment is rendered finding that the defendant state or person covered by this Part has no liability for damages to the claimant.

(5) If the state medical review panel decides that there is a material issue of fact bearing on liability for consideration by the court, the claimant and the state shall split the costs of the state medical review panel. However, in those instances in which the claimant is unable to pay his share of the costs of the state medical review panel, the claimant shall submit to the attorney chairman prior to the convening of the state medical review panel an in forma pauperis ruling issued in accordance with Code of Civil Procedure Article 5181 et seq. by a district court in a venue in which the malpractice claim could properly be brought upon the conclusion of the state medical review panel process. Upon timely receipt of the in forma pauperis ruling, the costs of the state medical review panel shall be paid by the state with the proviso that if the claimant subsequently receives a settlement or receives a judgment, the advance payment of the claimant's share of the costs of the state medical review panel shall be reimbursed by him to the state.

(6) Upon rendering of the written panel opinion, if any one of the panelists finds that the evidence supports the conclusion that a defendant state health care provider failed to comply with the appropriate standard of care as charged in the complaint, the division of administration on behalf of each defendant state health care provider as to whom such a determination was made shall reimburse to the claimant that portion of the filing fee applicable to the claim against such defendant state health care provider or if any one of the panelists finds that the evidence supports the conclusion that there is a material issue of fact, not requiring expert opinion, bearing on liability of such defendant state health care provider for consideration by the court, the division of administration on behalf of each such defendant state health care provider as to whom such a determination was made shall reimburse to the claimant fifty percent of that portion of the filing fee applicable to the claims against such defendant state health care provider.

J. The chairman shall submit a copy of the panel's report to the commissioner and all parties and attorneys by registered or certified mail within five days after the panel renders its opinion.

K. Legal interest on a judgment rendered by a court in a suit for medical malpractice brought after compliance with this Part will accrue as determined by R.S. 13:5112(C). For the purpose of the determination of interest, the medical malpractice panel procedure shall be considered equivalent to court procedures.

Acts 1986, No. 965, §1, eff. July 14, 1986; Acts 1988, No. 786, §1; Acts 1991, No. 661, §1; Acts 1992, No. 107, §1; Acts 1997, No. 664, §1; Acts 1999, No. 610, §1; Acts 2003, No. 644, §1; Acts 2003, No. 961, §1; Acts 2003, No. 1263, §1, eff. July 7, 2003; Acts 2004, No. 306, §1; Acts 2004, No. 311, §1; Acts 2005, No. 127, §1; Acts 2010, No. 398, §1; Acts 2012, No. 802, §1; Redesignated from R.S. 40:1299.39.1 by HCR 84 of 2015 R.S.; Acts 2016, No. 275, §1.



RS 40:1237.3 - Medical review panel; one panel for state and private claims

§1237.3. Medical review panel; one panel for state and private claims

The following provisions shall apply when, for the same injury to or death of a patient, a malpractice claim alleges liability of both a state health care provider under the provisions of this Part and a health care provider under the provisions of Part I of this Subchapter:

(1) Unless all parties have agreed otherwise, only one medical review panel shall be convened in such instance to review the claims under this Part and Part I of this Subchapter.

(2) The panel shall consist of a single attorney chairperson and three health care providers who hold unlimited licenses to practice their profession in Louisiana.

(3) The panel shall be considered a joint medical review panel, and its actions shall be deemed to have the same force and effect as if a separate medical review panel had been convened under each of the respective Parts.

(4) The panel shall be governed by the law applicable under both Parts. In the event of a procedural conflict between the provisions of the Parts, the provisions of R.S. 40:1231.8 shall govern.

Acts 2004, No. 183, §1, eff. June 10, 2004; Redesignated from R.S. 40:1299.39.2 by HCR 84 of 2015 R.S.



RS 40:1237.4 - Emergency/Disaster Medicine Review Panel; establishment; review process

§1237.4. Emergency/Disaster Medicine Review Panel; establishment; review process

A. The following panel review process is established to review health care services of medical personnel, as defined in R.S. 37:1731, during a declared state of emergency, disaster, or public health emergency.

B. An Emergency/Disaster Medicine Review Panel (hereinafter referred to in this Section as "panel") shall consist of three members and shall include all of the following:

(1) The coroner in the parish where the health care services were rendered, or if unavailable, his designee with a medical license from the state of Louisiana, or alternatively, a coroner with a medical license selected from the Louisiana Coroner's Association. The coroner shall act as its chairperson and preside over the panel.

(2) A member of the Louisiana State Medical Society selected by the Louisiana State Medical Society if the respondent is a physician, or a member of the Louisiana State Nurse's Association if the respondent is a nurse, or a member of a peer organization supervising any other respondent medical personnel. Such organization should be prepared to designate a member within thirty days of any such emergency or disaster and provide a panel member within ten days of the prosecuting authority's referral of the matter to the coroner.

(3) One member appointed by the governor with expertise in disaster medicine or, if unavailable, within the time required to form the panel, such an expert selected by the other two members of the panel.

C. Prior to the institution of criminal prosecution for acts arising out of the rendering of or failing to render health care services during a state of disaster, medical emergency, or public health emergency, the district attorney or the attorney general, whichever is the prosecuting agency, may refer in confidence those portions of the investigative file to the panel created for a peer review of the clinical judgment of the respondent physician, nurse, or other medical personnel to determine whether the respondent's judgment was exercised in good faith given the circumstances under which such judgment was rendered.

D. Emergency/disaster medicine review process

(1) The panel shall provide an opportunity to the respondent physician, nurse, or other member of the medical profession to set forth, in writing, the respondent's position with regard to the clinical judgment rendered, including any expert opinion on the matter subject to investigation.

(2) The panel shall have the right and duty to request and procure all necessary information regarding the care rendered. The panel may consult with medical authorities and others to become fully informed regarding the issues to be decided. The panel may subpoena medical records consistent with federal and state laws for patient privacy, and any such records shall remain confidential.

(3) The panel shall have as its sole duty to express its expert opinion as to whether or not scientific reliable evidence supports the conclusion that the respondent's or respondents' exercise of clinical judgment was in good faith given the circumstances under which the judgment was rendered.

(4) The panel shall render one or more of the following expert opinions which shall be in writing and signed by the members of the panel, together with written reasons for their conclusions.

(a) The evidence supports the conclusion that the respondent medical personnel exercised good faith clinical judgment given the circumstances under which judgment was rendered.

(b) The evidence does not support the conclusion that the respondent medical personnel exercised good faith clinical judgment under the circumstances under which such judgment was rendered.

(c) There exists a material issue of fact, not requiring expert opinion, bearing on whether the respondent exercised good faith clinical judgment under the circumstances under which such judgment was rendered.

(5) The panel opinion shall be advisory only and shall be submitted in confidence to the prosecutorial authority and the respondent medical personnel.

(6) Upon receipt of the advisory opinion from the panel, the prosecuting authority, after giving due consideration to the panel opinion, may proceed in accordance with the United States Constitution and constitution and laws of this state to prosecute conduct which, in the prosecuting authority's sole discretion, is deemed actionable.

(7) Other procedures for the panel process and opinion shall be similar to the panel process for civil proceedings provided in R.S. 40:1237.2 et seq. but shall be confidential as provided in Subsection F of this Section.

(a) The panel members shall take the oath provided for in R.S. 40:1237.2(C)(5)(a) and (c).

(b) The panel deliberations shall be governed by the provisions of R.S. 40:1237.2(C)(7).

(c) Qualification of physicians/medical personnel shall be the same as R.S. 40:1237.2(C)(3)(f).

(d) Costs of the panel shall be paid by the division of administration and compensation for panel members shall be the same as R.S. 40:1237.2(I)(1).

(e) Evidence to be considered shall be the same as R.S. 40:1237.2(D)(1), (2), (5), and (6) except that no depositions may be set or utilized during this process.

(8) The procedures for the review shall be on an expedited basis.

(a) The district attorney or attorney general may refer, in confidence, the matter to the coroner who will chair and activate the panel within ten days of the receipt of the investigative file. Upon referral to the coroner, the prosecuting authority shall notify the governor and the respective medical peer organization of the need for the appointment of a panel member.

(b) After the formation of the panel, the respondent medical personnel shall be given fifteen days notice in order to provide an opportunity for a written response to the matter under investigation. The chair may grant the respondent medical personnel an extension of time for good cause.

(c) The panel shall render an opinion within ninety days of the referral, with one extension of thirty days at the panel's option. The panel opinion shall be submitted in confidence to the prosecuting authority and the respondent medical personnel within five days of the panel rendering its opinion.

(d) If the panel has been unable to act within one hundred twenty days of referral, the prosecuting authority may withdraw the referral of the matter or in writing extend to a reasonable specified date the time for the panel to render its opinion.

(9) The prescriptive period for prosecution shall be suspended from the time period of the prosecuting authority's referral to the coroner until such time as the panel opinion has been rendered or the expiration of the one hundred twenty days or the specific date provided for in Subparagraph (8)(d) of this Subsection.

E. The prosecuting authority shall refrain from arresting a respondent until such time as the panel created by this Section has concluded its review, and an advisory opinion has been received by the prosecuting authority, except where there is probable cause to believe the respondent is a risk of flight or delay will adversely affect the investigation.

F. The panel review process and panel opinion shall remain confidential and shall not be utilized in subsequent civil or criminal proceedings unless by orders of the court. The respondent medical personnel and the prosecuting authority may agree to the public disclosure of the panel opinion if it is in the public interest.

G. For purposes of this Section, the following words shall have the following meanings:

(1) "During a declared state of emergency or public health emergency" means during the period of time set forth in a declaration of the governor as provided in R.S. 29:724 or 766 and shall include the time period as set forth in the declaration and shall also be retroactive to the precipitating event requiring the declaration of disaster or public emergency.

(2) "Health care services" means any act of diagnosis, treatment, medical evaluation, or advice or such other acts as may be permissible under the applicable health care licensing provisions of the state of Louisiana.

(3) "Medical personnel" means any individual or person subject to the provisions of R.S. 37:1731, regardless of compensation.

(4) "Scientific reliable evidence" means evidence that will meet the criteria for use of expert evidence as set forth by the United States Supreme Court in Daubert vs. Merrell Dow Pharmaceuticals, 509 U.S. 579, 113 S.Ct. 2786 (1993).

Acts 2008, No. 758, §2; Redesignated from R.S. 40:1299.39.3 by HCR 84 of 2015 R.S.



RS 40:1238 - Redesignated

§1238. Redesignated to R.S. 40:1060.12 by HCR 84 of 2015 R.S.



RS 40:1238.1 - Redesignated

§1238.1. Redesignated to R.S. 40:1060.13 by HCR 84 of 2015 R.S.



RS 40:1238.2 - Redesignated

§1238.2. Redesignated to R.S. 40:1060.14 by HCR 84 of 2015 R.S.



RS 40:1238.3 - Redesignated

§1238.3. Redesignated to R.S. 40:1060.15 by HCR 84 of 2015 R.S.



RS 40:1238.4 - Redesignated

§1238.4. Redesignated to R.S. 40:1060.16 by HCR 84 of 2015 R.S.



RS 40:1239 - Redesignated

§1239. Redesignated to R.S. 40:1060.21 by HCR 84 of 2015 R.S.



RS 40:1241 - Hospital prospective reimbursement methodology

CHAPTER 5-E. HEALTH PROVISIONS: MEDICAL

ASSISTANCE PROGRAM (MEDICAID)

PART I. HEALTH SERVICES FINANCING

SUBPART A. HOSPITAL PROSPECTIVE

REIMBURSEMENT METHODOLOGY

§1241. Hospital prospective reimbursement methodology

A. Notwithstanding any provisions of the Louisiana Administrative Code or any contrary provision of any other law or regulation, for the purpose of the hospital prospective reimbursement methodology and temporary licensure of international medical graduates, the Louisiana Medical Assistance Program's recognition of a major teaching hospital is limited to facilities having a documented affiliation agreement with a Louisiana medical school accredited by the Liaison Committee on Medical Education.

B. A major teaching hospital shall meet one of the following criteria:

(1) Be a major participant in at least four approved medical residency programs of which at least two of the programs shall be in medicine, surgery, obstetrics and gynecology, pediatrics, family practice, emergency medicine, or psychiatry.

(2) Maintain an intern and resident full-time equivalency of at least twenty filled positions with an approved medical residency program in family practice located more than one hundred fifty miles from the medical school accredited by the Liaison Committee on Medical Education.

C. For the purposes of this Subpart, "hospital prospective reimbursement methodology" means a method of hospital reimbursement in which Medicaid payment is made based on a predetermined, fixed amount.

Acts 2009, No. 347, §1; Redesignated from R.S. 40:1300.291 by HCR 84 of 2015 R.S.

NOTE: Former R.S. 40:1241 redesignated to R.S. 40:1265.1 by HCR 84 of 2015 R.S.



RS 40:1242 - Redesignated

§1242. Redesignated to R.S. 40:1265.2 by HCR 84 of 2015 R.S.



RS 40:1243.1 - Health care providers; upper payment limit

SUBPART B. HEALTH CARE PROVIDERS UPPER PAYMENT LIMIT

FINANCING METHODOLOGY

§1243.1. Health care providers; upper payment limit

A. Subject to appropriation, the Louisiana Department of Health may develop and maintain a Medicaid upper payment limit financing methodology which incorporates any health care provider licensed by the Louisiana Department of Health. The purpose of developing an upper payment limit financing methodology is to enhance the delivery of health care services to the uninsured and Medicaid patients. Any such upper payment limit financing methodology shall be in accordance with federal law and subject to approval by the Centers for Medicare and Medicaid Services.

B. The department may submit waivers or state plan amendments to the Centers for Medicare and Medicaid Services in order to secure federal financial participation in relation to any such upper payment limit financing methodology. Disbursements of monies generated by the use of an upper payment limit methodology shall be made only in accordance with an approved waiver or state plan amendment.

Acts 2011, No. 310, §1, eff. June 28, 2011; Redesignated from R.S. 40:1300.331 by HCR 84 of 2015 R.S.



RS 40:1243.2 - Upper payment limit mechanism for outpatient behavioral health services for Medicaid recipients under the age of twenty-one

§1243.2. Upper payment limit mechanism for outpatient behavioral health services for Medicaid recipients under the age of twenty-one

A. The Louisiana Department of Health is authorized to seek approval from the Centers for Medicare and Medicaid Services of a program designed to reimburse non-state, governmental entities through the Medicaid program for outpatient behavioral health services to Medicaid recipients under the age of twenty-one.

B. The Louisiana Department of Health may develop and maintain a Medicaid upper payment limit financing methodology for the behavioral health services provided for in Subsection A of this Section. The disbursements of monies generated by the use of an upper payment limit methodology shall be made only in accordance with an approved waiver or state plan amendment. The source of the non-federal match for these payments may only be by voluntary certification of expenditures or intergovernmental transfer of funds.

Acts 2012, No. 650, §1, eff. June 7, 2012; Redesignated from R.S. 40:1300.332 by HCR 84 of 2015 R.S.



RS 40:1243.3 - Upper payment limit mechanism for ambulatory surgical centers

§1243.3. Upper payment limit mechanism for ambulatory surgical centers

A. The Louisiana Department of Health is authorized to seek approval from the Center for Medicare and Medicaid Services of a program designed to reimburse ambulatory surgical centers that have an agreement with a governmental entity or entities to provide enhanced Medicaid services.

B. The Louisiana Department of Health may develop and maintain a Medicaid upper payment limit financing methodology for ambulatory surgical centers provided for in Subsection A of this Section. The disbursements of money generated by the use of an upper payment limit methodology shall be made only in accordance with an approved waiver or state plan amendment. The source of the nonfederal match for these payments may only be by voluntary certification of expenditures or intergovernmental transfer of funds.

Acts 2014, No. 494, §1, eff. June 5, 2014; Redesignated from R.S. 40:1300.333 by HCR 84 of 2015 R.S.



RS 40:1245.1 - Authority to accept and use intergovernmental transfers from local governing bodies

SUBPART C. INTERGOVERNMENTAL TRANSFERS

§1245.1. Authority to accept and use intergovernmental transfers from local governing bodies

A. The Louisiana Department of Health may accept intergovernmental transfers from local governing bodies, including but not limited to a parish, for the purpose of enhancing the delivery of health care services to the uninsured and Medicaid patients. Any such transfer shall be in accordance with federal law and subject to approval by the Centers for Medicare and Medicaid Services.

B. It is the intent of the legislation that any transfer authorized herein shall be primarily utilized for the enhancement of health care within the jurisdiction of the transferring entity. However, any such transfer shall be under the administrative control of the Louisiana Department of Health.

C. The department may establish a methodology utilizing a pool, or pools, to facilitate distribution of any transfers received in addition to any federal financial participation earned through the use of such transfers, as authorized herein. The methodology shall be created with the intent to maximize, to the fullest extent possible, the return to the providers located within the jurisdiction of the local governing body from which such transfer is derived. The department may create criteria for qualification to participate in any pool methodology and establish criteria and priorities for reimbursement within the respective pool. Any such criteria may include health care providers which reside outside the jurisdiction of the transferring body.

D. The department may submit waivers or state plan amendments to the Centers for Medicare and Medicaid Services in order to secure federal financial participation in relation to any such payments or reimbursement. Payments shall be made only in accordance with an approved waiver or state plan amendment.

E. The department and the transferring local governing body may enter into an agreement, in accordance with state and federal law, concerning the use of transferred funds in a way that is consistent with the legislative intent set forth herein.

Acts 2009, No. 372, §1; Redesignated from R.S. 40:1300.301 by HCR 84 of 2015 R.S.



RS 40:1247.1 - Funding identification

SUBPART D. PARISH AND MUNICIPAL ENTITIES

§1247.1. Funding identification

All parish and municipal entities are hereby authorized to identify funds received from any source other than the state and to consult with the Louisiana Department of Health in an effort to maximize revenues for both the Louisiana Department of Health and the parish and municipal entities. Collaboration between the Louisiana Department of Health and the parish and municipal entities may allow such entities to receive additional funding from public and private sources. The provisions of this Subpart shall not be construed to require any parish or municipal entity to enter into an agreement with the Louisiana Department of Health.

Acts 2012, No. 360, §1, eff. May 31, 2012; Redesignated from R.S. 40:1300.351 by HCR 84 of 2015 R.S.



RS 40:1249.1 - Legislative findings; purpose

PART II. THE HOME- AND COMMUNITY-BASED

LONG-TERM CARE ACT

§1249.1. Legislative findings; purpose

A. The Legislature of Louisiana hereby finds that Medicaid currently spends in excess of seven hundred eighteen million dollars annually on a variety of home- and community-based programs to address the long-term care needs of our citizens who are elderly or have severely disabling conditions. These expenditures constitute in excess of sixteen percent of all Medicaid costs for health care services delivered by private providers.

B. Expenditures for Medicaid home- and community-based long-term care supports and services accounts for fifteen percent of the total growth of Medicaid spending in the past five years.

C. Despite the substantial financial commitment that the legislature has made to provide home- and community-based long-term care services, many Louisiana residents are still required to wait for years to receive the services they need.

Acts 2010, No. 305, §1; Redesignated from R.S. 40:1300.321 by HCR 84 of 2015 R.S.



RS 40:1249.2 - Definitions

§1249.2. Definitions

As used in this Part:

(1) "Adult with disability" means an individual who is twenty-one to sixty-four years of age and disabled according to Medicaid standards or the Social Security Administration's disability criteria.

(2) "Department" means the Louisiana Department of Health or its successor in the role of designated state agency under Title XIX of the Social Security Act or any successor Act providing funding for medical care for the poor.

(3) "Elderly" means an individual who is sixty-five years of age or older.

(4) "Long-term care services" means the following services provided pursuant to Louisiana's approved Medicaid state plan for medical assistance:

(a) Long-term personal care services.

(b) Adult day health care waiver services.

(c) Children's Choice Waiver services.

(d) Elderly and Disabled Adults Waiver services.

(e) New Opportunities Waiver services.

(f) Supports waiver services.

(5) "Person with developmental disability" means an individual of any age who has a developmental disability as defined in R.S. 28:451.2(12).

(6) "State plan for medical assistance" means the plan promulgated by the department in accordance with its role as designated state agency under Title XIX of the Social Security Act or any successor Act providing funding for medical care for the poor.

Acts 2010, No. 305, §1; Redesignated from R.S. 40:1300.322 by HCR 84 of 2015 R.S.



RS 40:1249.3 - Medical assistance programs

§1249.3. Medical assistance programs

A. The department shall adopt rules and regulations in accordance with the Administrative Procedure Act with regards to the following:

(1) Taking actions necessary to complete implementation of the resource allocation models for the New Opportunities Waiver, the Elderly and Disabled Adults Waiver, and the Long-Term Personal Care Services program by July 1, 2012.

(2) Developing an objective formula to determine the staff needed to appropriately regulate and monitor the various home- and community-based programs to control fraud and abuse, to ensure program regulations are adhered to and services are delivered in a quality manner, and to report the department's findings.

(3) Changing the policy on the allocation of waiver slots so that the office for citizens with developmental disabilities and the office of aging and adult services may allocate all Centers for Medicare and Medicaid Services-approved waivers, such as Children's Choice, Supports, Residential Options and Adult Day Health Care, based upon individual need and cost-effectiveness, as long as individual needs are met with the alternative waivers.

(4) Developing and implementing a budget neutral pilot program in selected areas of the state for an integrated, coordinated, prepaid delivery model for long-term care services for the elderly and people with adult-onset disabilities.

(5) Submitting quarterly reports, the first report being submitted no later than October 1, 2010, to the House and Senate committees on health and welfare and the Joint Legislative Committee on the Budget. Each report shall include:

(a) The number of recipients served in the Long-Term Personal Care Services program, the Elderly and Disabled Adults Waiver program, and the New Opportunities Waiver program, and the average annual cost per recipient served in each program.

(b) The number of recipients in each program whose annual cost of services exceeds the average cost for that program.

(c) The number of recipients in each program whose annual service cost has increased from the previous year.

(d) The number of persons on waiting lists for each program.

(e) The number of persons on waiting lists who are currently receiving services and the type of services they are receiving.

(f) The number of persons moved from an existing service to the New Opportunities Waiver and the additional cost or savings for each person.

(g) The average cost of persons receiving services from both the Long-Term Personal Care Services program and the Elderly and Disabled Adults Waiver program.

(h) The average cost for persons receiving services in privately operated nursing facilities and privately operated intermediate care facilities for persons with developmental disabilities.

(i) The number of waiver recipients whose cost of care exceeds the average cost of the services being waived.

(j) Other pertinent data as requested by the committees.

B. The rules and regulations shall be promulgated no later than October 1, 2010. The department shall also submit to the secretary of the United States Department of Health and Human Services the necessary revisions to the state plan for medical assistance and the various approved waivers that are necessary to conform those documents with the provisions of this Part.

Acts 2010, No. 305, §1; Redesignated from R.S. 40:1300.323 by HCR 84 of 2015 R.S.



RS 40:1249.4 - Electronic visit verification system; implementation; conditions

§1249.4. Electronic visit verification system; implementation; conditions

A. For purposes of this Section, "electronic visit verification system" means an automated point-of-service verification system which electronically verifies that service visits occur and documents the points in time when service provision begins and ends.

B. The legislature hereby finds that due to the significant potential of electronic visit verification systems for improving care quality and containing medical assistance program costs, notably through prevention of fraud, abuse, and billing errors, the implementation of such systems in home- and community-based long-term care and other in-home service care programs is in the best interest of this state.

C. To the maximum extent practicable, and subject to the conditions provided in Subsection D of this Section, the department shall implement an electronic visit verification system for all in-home care services that it funds through medical assistance programs.

D.(1) If the conditions of Paragraph (3) of this Subsection are satisfied, then the department shall promulgate such rules in accordance with the Administrative Procedure Act as are necessary to ensure optimal functioning of the electronic visit verification system.

(2) The department may provide rate enhancements and other financial incentives to providers of long-term care services to facilitate timely and effective implementation of the electronic visit verification system.

(3) The department may implement an electronic visit verification system only if the fiscal impact thereof is reasonably expected to be cost-neutral or result in cost savings.

Acts 2014, No. 523, §1; Redesignated from R.S. 40:1300.324 by HCR 84 of 2015 R.S.



RS 40:1251 - Redesignated

§1251. Redesignated to R.S. 40:1287.1 by HCR 84 of 2015 R.S.



RS 40:1251.1 - Title

PART III. MEDICAID BUY-IN PROGRAM

FOR PERSONS WITH DISABILITIES

§1251.1. Title

This Part may be referred to as the Louisiana Medicaid Buy-In Program for Persons with Disabilities Act.

Acts 2003, No. 207, §1; Redesignated from R.S. 40:1299.78 by HCR 84 of 2015 R.S.



RS 40:1251.2 - Purpose

§1251.2. Purpose

A. The purpose of this Part is to provide for a Medicaid Buy-In Program for persons with disabilities in Louisiana. This program is intended to help working people with disabilities live above the poverty level by providing needed health care coverage. This program is also intended to enable some recipients of Supplemental Security Disability Insurance benefits to return to work and to receive Medicaid as a supplement to private or Medicare insurance.

B. This program is intended to help persons with severe mental illnesses who can work if they are on medication and those with severe physical disabilities who need medical supports in order to work.

Acts 2003, No. 207, §1; Redesignated from R.S. 40:1299.78.1 by HCR 84 of 2015 R.S.



RS 40:1251.3 - Ticket to Work and Work Incentives Improvement Act Opportunities

§1251.3. Ticket to Work and Work Incentives Improvement Act Opportunities

In accordance with the authority granted the Louisiana Department of Health pursuant to R.S. 36:254(A)(6) and (D)(1)(a)(i) and pursuant to the restrictions contained in this Part, the department shall avail itself of the provisions of the Ticket to Work and Work Incentives Improvement Act provisions to implement a buy-in program for the working persons with disabilities.

Acts 2003, No. 207, §1; Redesignated from R.S. 40:1299.78.2 by HCR 84 of 2015 R.S.



RS 40:1251.4 - Definitions

§1251.4. Definitions

As used in this Part, the following terms shall have the following meanings:

(1) "Persons with disabilities" means those citizens of Louisiana who meet the Social Security Disability criteria.

(2) "Medicaid Buy-In Program" means the Louisiana Medicaid Optional program to provide the opportunity for working persons with disabilities to buy access to needed health care and support services.

Acts 2003, No. 207, §1; Redesignated from R.S. 40:1299.78.3 by HCR 84 of 2015 R.S.



RS 40:1251.5 - Buy-In Program Appropriations

§1251.5. Buy-In Program Appropriations

The provisions of this Part shall not be implemented by the department unless funding and performance standards, including a specified target for enrollment, are included in the General Appropriation Act;1 enacted during the 2003 Regular Session of the Legislature. If included in that Act, the Medicaid Buy-In Program for Persons with Disabilities shall be implemented by the department no later than January, 2004.

Acts 2003, No. 207, §1; Redesignated from R.S. 40:1299.78.4 by HCR 84 of 2015 R.S.

1Acts 2003, No.14



RS 40:1251.6 - Provisions

§1251.6. Provisions

A. The Louisiana Department of Health shall promulgate regulations governing the following:

(1) Procedures for application, application forms, and eligibility criteria for persons with disabilities to obtain coverage.

(2) A sliding scale for the buy-in amounts to be paid by working persons with disabilities to maintain Medicaid coverage, while working.

(3) A plan to publicize the eligibility criteria and where applications may be obtained.

(4) Any standards or procedures necessary to properly implement a buy-in program for persons with disabilities.

B. The provisions of this Part shall not prohibit the department from exercising any and all authorities and responsibilities granted to the department under the Medical Assistance Program (Title XIX of the Social Security Act) in the event such authorities and responsibilities are concurrent with the provisions of this Part.

C. Any rules or regulations adopted under the provisions of this Part shall be promulgated under the Administrative Procedure Act. Any rules or regulations shall be subject to review by the House Committee on Health and Welfare and the Senate Committee on Health and Welfare.

D. Beginning January 1, 2004, and semiannually thereafter and not later than sixty days prior to the beginning of the regular session of the legislature, the department shall submit the following information to the Joint Legislative Committee on the Budget and to the Senate Committee on Health and Welfare and the House Committee on Health and Welfare:

(1) Status of the buy-in program, including the number of enrollees, the estimated cost of the program, and any other information the department deems pertinent to this buy-in program.

(2) A report relative to the estimated value of the state, federal and FICA taxes paid by the participants in the buy-in program.

(3) Any recommendations for expanding coverage in the buy-in program or any other recommendations relative to the requirements of this Part.

Acts 2003, No. 207, §1; Acts 2014, No. 811, §22, eff. June 23, 2014; Redesignated from R.S. 40:1299.78.5 by HCR 84 of 2015 R.S.



RS 40:1253.1 - Legislative intent

PART IV. MEDICAID TRANSPARENCY

§1253.1. Legislative intent

A. It is in the best interest of the citizens of the state that the Legislature of Louisiana ensure that the Louisiana Medicaid program is operated in the most efficient and sustainable method possible. With the transition of over two-thirds of the Medicaid eligible population from a fee-for-service based program to a managed care organization based program, it is imperative that there is adequate reporting from the Louisiana Department of Health in order to ensure the following outcomes are being achieved:

(1) Improved care coordination with patient-centered medical homes for Medicaid recipients.

(2) Improved health outcomes and quality of care as measured by metrics, such as the Healthcare Effectiveness Data and Information Set (HEDIS).

(3) Increased emphasis on disease prevention and the early diagnosis and management of chronic conditions.

(4) Improved access to Medicaid services.

(5) Improved accountability with a decrease in fraud, abuse, and wasteful spending.

(6) A more financially sustainable Medicaid program.

B. It is in the best interest of the citizens of the state that the Legislature of Louisiana ensures that the Louisiana Medicaid program, as it relates to recipients with severe mental illness, is operated in the most efficient and sustainable method possible. The transition of the services of the office of behavioral health within the Louisiana Department of Health to a managed care system in which a single statewide management organization operates as a single point of entry to behavioral health services requires adequate reporting from the Louisiana Department of Health in order to ensure the following outcomes are being achieved:

(1) Implementation of a Coordinated System of Care for youth and their families or caregivers that utilizes a family and youth driven practice model, provision of wraparound facilitation by child and family teams, family and youth supports, and overall management of these services by the statewide management organization.

(2) Improved access, quality, and efficiency of behavioral health services for children not eligible for the Coordinated System of Care and for adults with severe mental illness and addictive disorders, through management of these services by the statewide management organization.

(3) Smooth and efficient transition of behavioral health service delivery and operations from a regional based approach coordinated through the office of behavioral health within the Louisiana Department of Health to the use of human service districts or local government entities.

(4) Seamless coordination of behavioral health services with the comprehensive healthcare system without losing attention to the special skills of the behavioral health professionals.

(5) Advancement of a resiliency, recovery, and consumer-focused system of person-centered care.

(6) Implementation of best practices and evidence-based practices that are effective and efficient and are supported by the data collected from measuring outcomes, quality, and accountability.

(7) The efficient and effective use of state general funds in order to maximize federal funding of behavioral services provided by the Medicaid program.

Acts 2013, No. 212, §1; Acts 2014, No. 811, §22, eff. June 23, 2014; Redesignated from R.S. 40:1300.361 by HCR 84 of 2015 R.S.; Acts 2015, No. 158, §1, eff. June 23, 2015.



RS 40:1253.2 - Bayou Health; reporting

§1253.2. Bayou Health; reporting

A. The Louisiana Department of Health shall submit an annual report concerning the Louisiana Medicaid Bayou Health program and, if not included within the Bayou Health program, any managed care program providing dental benefits to Medicaid enrollees to the Senate and House committees on health and welfare. The report shall be submitted by June thirtieth every year, and the applicable reporting period shall be for the previous state fiscal year except for those measures that require reporting of health outcomes which shall be reported for the calendar year prior to the current state fiscal year. The report shall include:

(1) Except when inapplicable due to the types of healthcare benefits administered by the particular managed care organization, the following information related to the managed care organizations contracted with the state to provide Medicaid-covered healthcare services to Medicaid enrollees:

(a) The name of each managed care organization that has contracted with the Louisiana Department of Health to provide healthcare services to Medicaid enrollees.

(b) The total number of employees employed by each managed care organization which is based in Louisiana and the average salary paid to those employees.

(c) The amount of the total payments and average per member per month payment paid by the state to each managed care organization delineated monthly.

(d) The total number of healthcare providers contracted to provide healthcare services for each managed care organization delineated by provider type, provider taxonomy code, and parish.

(e) The total number of providers contracted to provide healthcare services for each managed care organization that provides primary care services and submitted at least one claim for payment for services rendered to an individual enrolled in the health plan delineated by provider type, provider taxonomy code, and parish.

(f) The total number of providers contracted to provide healthcare services for each managed care organization that has a closed panel for any portion of the reporting period delineated by provider type, provider taxonomy code, and parish.

(g) The medical loss ratio of each managed care organization and the amount of any refund to the state for failure to maintain the required medical loss ratio.

(h) A comparison of health outcomes, which includes but is not limited to the following, among each managed care organization:

(i) Adult asthma admission rate.

(ii) Congestive heart failure admission rate.

(iii) Uncontrolled diabetes admission rate.

(iv) Adult access to preventative/ambulatory health services.

(v) Breast cancer screening rate.

(vi) Well child visits.

(vii) Childhood immunization rates.

(i) A copy of the member and provider satisfaction survey report for each managed care organization.

(j) A copy of the annual audited financial statements for each managed care organization. The financial statements shall be those of the managed care organization operating in Louisiana and shall not be those financial statements of any parent or umbrella organization.

(k) A brief factual narrative of any sanctions levied by the Louisiana Department of Health against a managed care organization.

(l) For managed care organizations that administer dental benefits, a comparison of oral health outcomes that includes but is not limited to the percentage of eligible patients that saw a dentist in that fiscal year as well as the following rates of procedures performed on those who saw a dentist:

(i) Adult oral prophylaxis.

(ii) Child oral prophylaxis.

(iii) Dental sealants.

(iv) Fluoride varnish.

(v) Amalgam fillings.

(vi) Composite fillings.

(vii) Stainless steel crowns.

(viii) Extractions of primary teeth.

(ix) Extractions of permanent teeth.

(x) Pulpotomies performed on primary teeth.

(xi) Root canals performed on permanent teeth.

(2) The following information regarding Medicaid enrollees receiving healthcare services from a managed care organization:

(a) The total number of unduplicated enrollees enrolled during the reporting period, and the monthly average of the number of members enrolled in each managed care organization delineated by eligibility category of the enrollees.

(b) The number of members who proactively chose the managed care organization, and the number of members who were auto-enrolled into each managed care organization, delineated by managed care organization.

(c) The total number of enrollees who received unduplicated Medicaid services from each managed care network, broken down by provider type, provider taxonomy code, and place of service.

(d) The total number and percentage of enrollees of each managed care organization who had at least one visit with their primary care provider during the reporting period.

(e) The following information concerning hospital services provided to Medicaid enrollees:

(i) The number of members who received unduplicated outpatient emergency services, delineated by managed care organization.

(ii) The number of total inpatient Medicaid days delineated by managed care organization.

(iii) The total number of unduplicated members who received outpatient emergency services and had at least one visit to a primary care provider within the past year of receiving the outpatient emergency services.

(f) The number of members, delineated by each managed care organization, who filed an appeal, the number of members who accessed the state fair hearing process, and the total number and percentage of appeals that reversed or otherwise resolved a decision in favor of the member. For purposes of this Subparagraph, "appeal" means a request for review of an action.

(3) The following information related to healthcare services provided by healthcare providers to Medicaid enrollees enrolled in each of the managed care organizations:

(a) The total number of claims submitted by healthcare providers to each managed care organization. The total number shall also be delineated by claims for emergency services and claims for nonemergency services.

(b) The total number of claims submitted by healthcare providers to each managed care organization which were adjudicated by the respective managed care organization and payment for services was denied. This item of the report shall include a delineation between emergency and nonemergency claim denials. Additionally, this item of the report shall include the number of denied claims for each managed care organization delineated by the standard set of Claim Adjustment Reason Codes published by the Washington Publishing Company.

(c) The total number of claims submitted by healthcare providers to each managed care organization which meets the definition of a clean claim as it is defined in the contract executed between the state and the managed care organization, and the percentage of those clean claims that each of the managed care plans has paid for each provider type within fifteen calendar days and within thirty calendar days. In addition, the report shall include the average number of days for each managed care organization to pay all claims of healthcare providers delineated by provider type.

(d) The total number and percentage of regular and expedited service authorization requests processed within the time frames specified by the contract for each managed care organization. In addition, the report shall contain the total number of regular and expedited service authorization requests which resulted in a denial for services for each managed care organization.

(e) The total number and dollar value of all claims paid to out-of-network providers by claim type categorized by emergency services and nonemergency services for each managed care organization by parish.

(f) The following information concerning pharmacy benefits delineated by each managed care organization and by month:

(i) Total number of prescription claims.

(ii) Total number of prescription claims subject to prior authorization.

(iii) Total number of prescription claims denied.

(iv) Total number of prescription claims subject to step therapy or fail first protocols.

(g) The report shall include the following information concerning Medicaid drug rebates and manufacturer discounts delineated by each managed care organization and the prescription benefit manager contracted or owned by the managed care organization and by month:

(i) Total dollar amount of the Medicaid drug rebates and manufacturer discounts collected and used.

(ii) Total dollar amount of Medicaid drug rebates and manufacturer discounts collected and remitted to the Louisiana Department of Health.

(4) For managed care organizations that administer dental benefits, the following information concerning prior authorization requests, delineated by type of procedure:

(a) The number of prior authorization requests.

(b) The average and range of times for responding to prior authorization requests.

(c) The number of prior authorization requests denied, delineated by the reasons for denial.

(d) The number of claims denied after prior authorization was approved, delineated by the reasons for denial.

(5) Any other metric or measure which the Louisiana Department of Health deems appropriate for inclusion in the report.

B. To the greatest extent possible, the Louisiana Department of Health shall include in the report at least three years of historical data for each of the measures set forth in Subsection A of this Section.

Acts 2013, No. 212, §1; Redesignated from R.S. 40:1300.362 by HCR 84 of 2015 R.S.; Acts 2015, No. 158, §1, eff. June 23, 2015.



RS 40:1253.3 - Louisiana Behavioral Health Partnership; reporting

§1253.3. Louisiana Behavioral Health Partnership; reporting

A. The Louisiana Department of Health shall submit an annual report for the Coordinated System of Care and an annual report for the Louisiana Behavioral Health Partnership to the Senate and House committees on health and welfare. The report shall be submitted by June thirtieth of each year, and the applicable reporting period shall be for the previous state fiscal year. The report shall include but not be limited to the following information:

(1) The total number of healthcare providers in each parish, broken down by provider type, applicable contracting status, and specialty.

(2) The total number of Medicaid and non-Medicaid members enrolled in each parish.

(3) The total and monthly average number of adult Medicaid enrollees receiving services in each parish.

(4) The total and monthly average number of adults not enrolled in the Medicaid program receiving services in each parish.

(5) The total and monthly average number of children receiving services through the Coordinated System of Care by parish.

(6) The total and monthly average number of children receiving Louisiana Behavioral Health Partnership services outside the Coordinated System of Care by parish.

(7) The total and monthly average number of children not enrolled in the Medicaid program receiving Louisiana Behavioral Health Partnership services outside the Coordinated System of Care by parish.

(8) The percentage of all referrals that were considered immediate, urgent and routine needs and the average length of time to authorize for services by parish.

(9) The percentage of clean claims paid for each provider type within thirty calendar days and the average number of days to pay all claims for each human service district or local government entity.

(10) The five most common reasons for denial of claims and the total number of claims denied according to the cause presented.

(11) The percentage of members asked to and who provide consent for the release of information to coordinate care with the member's primary care physician and other healthcare providers.

(12) The number of outpatient members who received services through the Louisiana Behavioral Health Partnership in hospital-based emergency rooms.

(13) A copy of the statewide management organization's report to the Louisiana Department of Health on quality management, which shall include:

(a) The number of qualified quality management personnel employed by the statewide management organization to review performance standards, measure treatment outcomes, and assure timely access to care.

(b) The mechanism utilized by the statewide management organization for generating input and participation of members, families/caretakers, and other stakeholders in the monitoring of service quality and determining strategies to improve outcomes.

(c) Documented demonstration of meeting all the federal requirements of 42 CFR 438.240 and with the utilization management required by the Medicaid program as described in 42 CFR 456.

(d) Documentation that the statewide management organization has implemented and maintained a formal outcomes assessment process that is standardized, relatable, and valid in accordance with industry standards.

(14) The total amount of funding remitted by the state pursuant to its contract with the statewide management organization during the period addressed by the report, including an itemization of this amount which encompasses, at minimum, the total costs to the state associated with the following cost items:

(a) Payment of claims to providers.

(b) Administrative costs of the statewide management organization.

(c) Profit for the statewide management organization.

(15) An explanation of all changes during the period addressed by the report in any of the following program aspects:

(a) Standards or processes for submission of claims by behavioral health service providers to the statewide management organization.

(b) Types of behavioral health services covered through the statewide management organization.

(c) Changes in reimbursement rates for covered services.

(16) Any other metric or measure that the Louisiana Department of Health deems appropriate for inclusion in the report.

B. Upon the integration of behavioral health into the Louisiana Medicaid Bayou Health program, the final report produced pursuant to this Section for the period starting July 1, 2015, shall be issued by June 30, 2016, or six months following the integration date, whichever occurs later, and subsequent behavioral health reporting shall be included in the report produced pursuant to R.S. 40:1253.2.

Acts 2013, No. 212, §1; Redesignated from R.S. 40:1300.363 by HCR 84 of 2015 R.S.; Acts 2015, No. 158, §1, eff. June 23, 2015.



RS 40:1253.4 - Department of Health and Hospitals information

§1253.4. Louisiana Department of Health information

A. The Louisiana Department of Health shall make available to the public all informational bulletins, health plan advisories, and guidance published by the department concerning the Louisiana Medicaid Bayou Health program. Such information shall be published and made available to the public on the department's website.

B. Prior to August 1, 2015, every managed care organization contracted with the state to provide Medicaid-covered healthcare services to Medicaid enrollees shall report to the department the uniform resource locator of a webpage which contains a publicly accessible copy of all practice guidelines utilized by each managed care organization which are required to be made available to healthcare providers pursuant to 42 CFR 438.236(c). The department shall place and maintain publicly accessible web links to each of these respective webpages upon its website.

Acts 2013, No. 212, §1; Redesignated from R.S. 40:1300.364 by HCR 84 of 2015 R.S.; Acts 2015, No. 158, §1, eff. June 23, 2015.



RS 40:1253.5 - Medicaid state plan amendments

§1253.5. Medicaid state plan amendments

The Louisiana Department of Health shall make available to the public on the department's website all Medicaid state plan amendments and any related correspondence within twenty-four hours of submission to the Centers for Medicare and Medicaid Services. All formal responses by the Centers for Medicare and Medicaid Services regarding any state plan amendment shall be made available to the public on the department's website within twenty-four hours of receipt of the correspondence by the department.

Acts 2013, No. 212, §1; Redesignated from R.S. 40:1300.365 by HCR 84 of 2015 R.S.



RS 40:1261 - Health report card

CHAPTER 5-F. HEALTH PROVISIONS: PUBLIC HEALTH

SUBCHAPTER A. PUBLIC HEALTH - GENERAL

PART I. HEALTH REPORT CARD-CERTAIN

HEALTH AND HEALTH-RELATED ISSUES

§1261. Health report card

A.(1) The Louisiana Department of Health shall annually prepare a health report card indicating the overall state of health in Louisiana concerning but not limited to the following issues:

(a) Health findings of major diseases.

(b) Teenage pregnancy and birth rates.

(c) Rates of low birth-weight babies.

(d) Suicide rates.

(e) Sexually transmitted diseases.

(f) Incidence of drug addictions.

(g) Violent deaths.

(h) Morbidity rates.

(i) Health assessment programs and results.

(j) Results of preventive health outreach programs.

(k) An assessment of the state health care delivery system.

(2) The report shall include information on each parish and the state as a whole and a comparison of that data with data from other states and from prior years, and, if available, variations and changes according to different segments of the state's population.

(3) Any benefits plan that contracts with the state to provide or coordinate the provision of health care services to a Medicaid recipient or other person whose enrollment costs are paid wholly or in part by the state under a Medicaid waiver shall submit a report card indicating the overall health of those enrollees whose costs are paid wholly or in part by the state concerning but not limited to the issues delineated in Paragraph (1) of this Subsection. Such report card shall be prepared and submitted in accordance with guidelines established by the department and shall be included in the written report described in Subsection C.

B. The department may conduct hearings and call upon other state agencies, boards, commissions, and departments to assist in the furnishing, compiling, and analyzing of the data required to prepare the report.

C. The department shall submit the written report to the governor, and to each member of the legislature, at least sixty days prior to each regular session, together with recommendations for improving the overall health status on each issue.

D. The department shall promulgate rules and regulations, in accordance with the Administrative Procedure Act, to implement this Section.

Acts 1995, No. 445, §1; Acts 1995, No. 985, §1; Redesignated from R.S. 40:1300.71 by HCR 84 of 2015 R.S.

NOTE: Former R.S. 40:1261 redesignated to R.S. 40:1293.1 by HCR 84 of 2015 R.S.



RS 40:1261.1 - Managed care organization; report

§1261.1. Managed care organization; report

A. If a managed care organization is implemented by the state, the organization shall submit an annual report to the Louisiana Department of Health in such manner that the information in the report can be included in the report required by R.S. 40:1261.

B. The report required by Subsection A shall contain issues listed in R.S. 40:1261(A).

Acts 1995, No. 985, §1; Redesignated from R.S. 40:1300.72 by HCR 84 of 2015 R.S.



RS 40:1262 - Redesignated

§1262. Redesignated to R.S. 40:1293.2 by HCR 84 of 2015 R.S.



RS 40:1263 - Redesignated

§1263. Redesignated to R.S. 40:1293.3 by HCR 84 of 2015 R.S.



RS 40:1263.1 - Definitions

PART II. LOUISIANA ORGAN TRANSPLANT ASSISTANCE

PROGRAM AND BONE MARROW DONATIONS

§1263.1. Definitions

As used in this Part:

(1) "Office" shall mean the office of the secretary in the Louisiana Department of Health.

(2) "Secretary" shall mean the secretary of the Louisiana Department of Health, or his designated representative.

Acts 1984, No. 849, §1; Acts 1992, No. 206, §1; Redesignated from R.S. 40:1299.121 by HCR 84 of 2015 R.S.



RS 40:1263.2 - Louisiana Organ Transplant Assistance Program

§1263.2. Louisiana Organ Transplant Assistance Program

The secretary of the Louisiana Department of Health shall establish in the office of the secretary a Louisiana Organ Transplant Assistance Program.

Acts 1984, No. 849, §1; Acts 1992, No. 206, §1; Redesignated from R.S. 40:1299.122 by HCR 84 of 2015 R.S.



RS 40:1263.3 - Powers and duties

§1263.3. Powers and duties

The secretary shall:

(1) Assist Louisiana residents in obtaining financial assistance or other grants to assist in paying for organ transplantation operations on Louisiana residents.

(2) Establish and promulgate rules and regulations, in accordance with the Administrative Procedure Act, for determining eligibility to the program and the amount of assistance.

(3) Accept on behalf of the state any federal funds to assist in carrying out the provisions of this Part.

(4) Accept on behalf of the state funds from any private source to assist in carrying out the provisions of this Part.

(5)(a) Educate residents of the state about:

(i) The need for bone marrow donors.

(ii) The procedures required to become registered as a potential bone marrow donor, including the procedures for determining the person's tissue type.

(iii) The medical procedures a donor must undergo to donate bone marrow or other sources of blood stem cells and the attendant risks of the procedure.

(b) Make special efforts to educate and recruit minority populations to volunteer as potential bone marrow donors. Means of communication may include the use of the press, radio, and television, and placement of educational materials in appropriate health care facilities, blood banks, and state and local agencies. The secretary, in conjunction with the secretary of the Department of Public Safety and Corrections, shall make educational materials available at all places where drivers' licenses are issued or renewed.

Acts 1984, No. 849, §1; Acts 1992, No. 206, §1; Redesignated from R.S. 40:1299.123 by HCR 84 of 2015 R.S.



RS 40:1263.4 - Definitions; paid marrow donor leave; prohibition of employer sanctions; relationship to other leave

§1263.4. Definitions; paid marrow donor leave; prohibition of employer sanctions; relationship to other leave

A. As used in this Section, the following definitions shall apply:

(1) "Employee" means a person who performs services for hire for an employer, for an average of twenty or more hours per week, and includes all individuals employed at any site owned or operated by an employer. Employee does not include an independent contractor.

(2) "Employer" means a person or entity that employs twenty or more employees at at least one site and includes an individual, corporation, partnership, association, nonprofit organization, group of persons, state, parish, town, city, school district, or other governmental subdivision.

B. An employer shall grant paid leaves of absence to an employee who seeks to undergo a medical procedure to donate bone marrow. The combined length of the leaves shall be determined by the employee, but may not exceed forty work hours, unless agreed to by the employer. The employer may require verification by a physician of the purpose and length of each leave requested by the employee to donate bone marrow. If there is a medical determination that the employee does not qualify as a bone marrow donor, the paid leave of absence granted to the employee prior to that medical determination is not forfeited.

C. An employer shall not retaliate against an employee for requesting or obtaining a leave of absence as provided by this Section.

D. This Section does not prevent an employer from providing leave for bone marrow donations in addition to leave allowed under this Section. This Section does not affect an employee's rights with respect to any other employment benefit.

Acts 1992, No. 206, §1; Redesignated from R.S. 40:1299.124 by HCR 84 of 2015 R.S.



RS 40:1263.5 - Bone marrow donor drive

§1263.5. Bone marrow donor drive

A. The secretary shall conduct a bone marrow donor drive to encourage state employees to volunteer to be potential bone marrow donors. The drive shall include educational materials, including those that may be furnished by the National Marrow Donor Program, and presentations that explain the need for bone marrow donors and the procedures for becoming registered as a potential bone marrow donor. The commissioner of administration shall provide assistance as needed to organize and conduct the drive. The bone marrow donor drive shall include typing the tissues of any employees who are recruited under the bone marrow donor drive to be potential bone marrow donors.

B. The bone marrow donor drive must be completed by September 1, 1995. The department shall report to the Senate and House Committees on Health and Welfare prior to March 1, 1994, regarding the implementation of this Section.

Acts 1992, No. 206, §1; Redesignated from R.S. 40:1299.125 by HCR 84 of 2015 R.S.



RS 40:1265.1 - Public markets; location, inspection, and operation; exemptions; market zones

PART III. MARKET PLACES

§1265.1. Public markets; location, inspection, and operation; exemptions; market zones

A.(1) Municipal corporations may regulate the location, inspection, and operation of all public markets, subject to the superior right of inspection and regulation of the Louisiana Department of Health.

(2) Permanent open-air public market buildings built prior to 1950 which are designated as historic and located in the city of New Orleans shall be exempt from LAC 51:XXIII.1501, 1701, and 3505(A). The lessor shall develop food service operational guidelines after consultation and periodic review with the Louisiana Department of Health. Such food service operational guidelines shall be incorporated into the lease agreements with lessees who operate food service establishments in the exempted area. The lessor shall enforce such food service operational guidelines through leases with their lessees.

B. They may fix market zones around public markets. However, these market zones shall be limited to a radius of three thousand feet walking distance of the public market and shall not apply within a radius of three hundred lineal feet from the center of all public railroad passenger depots.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 2006, No. 397, §1; Acts 2011, 1st Ex. Sess., No. 12, §1, eff. June 12, 2011; Redesignated from R.S. 40:1241 by HCR 84 of 2015 R.S.



RS 40:1265.2 - Private markets; inspection and operation

§1265.2. Private markets; inspection and operation

The Louisiana Department of Health shall regulate the inspection and operation of all private markets outside of the market zones. It shall provide general regulations for the operation of these private markets, including rules affecting their cleanliness and the wholesomeness of the goods offered for sale therein.

Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Redesignated from R.S. 40:1242 by HCR 84 of 2015 R.S.



RS 40:1267.1 - Poison control center; establishment

PART IV. POISON CONTROL CENTER

§1267.1. Poison control center; establishment

The Louisiana Department of Health shall provide for the establishment of a statewide poison control center at the University of Louisiana at Monroe. The university may cooperate with public and private agencies and health care institutions in the operation of the center. The center shall include operation of a statewide toll-free telephone number.

Acts 1991, No. 297, §1; Redesignated from R.S. 40:1296 by HCR 84 of 2015 R.S.



RS 40:1269.1 - Citation of Part

PART V. RABIES CONTROL

§1269.1. Citation of Part

The provisions of this Part may be cited as the Rabies Control Law.

Added by Acts 1954, No. 663, §1; Redesignated from R.S. 40:1275 by HCR 84 of 2015 R.S.



RS 40:1269.2 - Definitions

§1269.2. Definitions

For the purpose of this Part:

(1) "Dog" means any member of the canine family or species.

(2) "Owner" means any person who keeps in his care or harbors or who has the custody of a dog.

(3) "Inoculation" means the injection, subcutaneously or otherwise, of animal anti-rabies vaccine as approved by the Louisiana Department of Health.

(4) "Rabies" means hydrophobia (madness), the infectious disease of the brain transmitted by specific virus which occurs in saliva.

(5) "Local health authority" means any parish or municipal board, officer, department or other agency charged with the responsibility of preserving the public health.

Added by Acts 1954, No. 663, §1. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Redesignated from R.S. 40:1276 by HCR 84 of 2015 R.S.



RS 40:1269.3 - Authority to enact regulations for control of rabies

§1269.3. Authority to enact regulations for control of rabies

The Louisiana Department of Health shall enact in the state sanitary code all necessary provisions concerning the requirements for the control of rabies in animals, including the authority of parishes and municipalities to enact local ordinances, the report of incidence of the disease and the enactment of enforcement provisions.

Added by Acts 1954, No. 663, §1. Amended by Acts 1974, No. 601, §1; Acts 1978, No. 786, §5, eff. July 17, 1978; Redesignated from R.S. 40:1277 by HCR 84 of 2015 R.S.



RS 40:1269.4 - Penalty

§1269.4. Penalty

Whoever violates any provisions of any rule or regulation of the department adopted hereunder, shall be fined not more than one hundred dollars, or imprisoned for not more than thirty days, or both, for each offense.

Added by Acts 1954, No. 663, §1. Amended by Acts 1974, No. 601, §1; Acts 1978, No. 786, §5, eff. July 17, 1978; Redesignated from R.S. 40:1278 by HCR 84 of 2015 R.S.



RS 40:1271.1 - Infectious diseases; notification

PART VI. REPORTING OF INFECTIOUS DISEASES

§1271.1. Infectious diseases; notification

A.(1) If, while treating or transporting an ill or injured patient to a hospital, an emergency medical technician, paramedic, firefighter, police officer, or other person who is employed by or voluntarily working with a firm, agency, or organization which provides emergency treatment or transportation comes into direct contact with a patient who is subsequently diagnosed as having untreated pulmonary tuberculosis or acute meningococcal meningitis, or comes in contact with the blood or body fluid of a person who is subsequently diagnosed as having acute hepatitis virus B infection, or is a chronic hepatitis B carrier, or is infected with human immunodeficiency virus, the hospital receiving the patient shall notify the appropriate firm, agency, or organization which shall notify its emergency medical technician, paramedic, firefighter, police officer, emergency medical transportation service employer, or other person treating or transporting the patient of the individual's exposure to the infectious disease within forty-eight hours of confirmation of the patient's diagnosis and shall advise same of the appropriate treatment, if any. Notification shall be made in a manner that protects the confidentiality of the patient and the emergency medical technician, paramedic, police officer, or other person treating or transporting the patient.

(2) Prior to October 30, 1988, the Louisiana Department of Health shall, in accordance with the Administrative Procedure Act, promulgate rules and regulations for the notification procedures required under the provisions of this Subsection.

B.(1) Whenever a patient is admitted to a hospital or nursing home by a physician, and that physician has actual knowledge that the patient is infected with one or more of the conditions described in Subsection A hereof, and is aware of the transfer, the physician shall notify the hospital or nursing home of the patient's condition.

(2) Whenever a patient is transferred from a nursing home to a hospital, or from a hospital to a nursing home, and the transferor's records reflect that patient is infected with one or more of the conditions described in Subsection A hereof, the transferor shall notify the transferee of the patient's condition.

(3) Whenever a patient is admitted to or treated at a hospital or nursing home and the hospital or nursing home has actual knowledge that the patient is infected with one or more of the conditions described in Subsection A hereof, the hospital or nursing home shall notify all health care providers involved in the treatment of that patient of the patient's condition.

C. For purposes of this Subpart, "hospital" means any institution, place, building, or agency, public or private, whether operated for profit or not, devoted primarily to the maintenance and operation of facilities for the diagnosis, treatment, or care of persons admitted for overnight stay or longer who are suffering from illness, injury, infirmity, deformity, or other physical conditions for which obstetrical, medical, or surgical services would be available and appropriate. The term "hospital" specifically includes any emergency room or outpatient clinic operated in connection with a hospital as herein defined, whether or not the patient is admitted for overnight stay.

Acts 1987, No. 805, §1, eff. July 20, 1987; Acts 1988, No. 104, §1, eff. June 29, 1988; Acts 1991, No. 968, §1, eff. July 24, 1991; Acts 1993, No. 898, §1; Redesignated from R.S. 40:1099 by HCR 84 of 2015 R.S.



RS 40:1271.2 - Mandatory identification of infected corpses

§1271.2. Mandatory identification of infected corpses

A. Each hospital, nursing home, and coroner which requests a funeral director or embalmer to transport a corpse shall notify any such funeral director, embalmer, or a representative thereof whenever there is actual knowledge that the corpse is infected with a contagious disease. The hospital, nursing home, or coroner shall inform the funeral director, embalmer, or representative thereof that the corpse is infected with a contagious disease during the initial telephone communication requesting that the corpse be transported. Further notification shall include a clearly visible, external tag that is readily discernible from other identification markers and a written statement that clearly indicates the name of the contagious disease or causative agent infecting or infesting said corpse. Such notification shall be made in a manner that protects the confidentiality of the deceased and the funeral director or embalmer handling the corpse.

B. The Louisiana Department of Health through the office of public health shall promulgate rules and regulations to provide for the disposition by hospitals, nursing homes, coroners, and other medical personnel of corpses infected with known contagious diseases and to implement the provisions of this Section. Such regulations shall include, at a minimum, a requirement that each hospital, nursing home, and coroner's office establish staff procedures for implementing this law.

C. Whoever violates the provisions of this Section shall be fined not more than five thousand dollars. Violation of the provisions of this Section shall constitute grounds for suspension or revocation of the professional license or certificate of the violator or for other disciplinary action by the respective professional regulatory board.

Acts 1988, No. 668, §1; Redesignated from R.S. 40:1099.1 by HCR 84 of 2015 R.S.



RS 40:1273.1 - River Region Cancer Screening and Early Detection District, creation; domicile; board of commissioners, membership, terms

PART VII. RIVER REGION CANCER SCREENING AND

EARLY DETECTION DISTRICT

§1273.1. River Region Cancer Screening and Early Detection District, creation; domicile; board of commissioners, membership, terms

A. There is hereby created the River Region Cancer Screening and Early Detection District, hereafter referred to as "district", as a body corporate and public and a political subdivision of the state, composed of all the territory included within Ascension Parish on the east side of the Mississippi River to serve that region of the state along the Mississippi River with the highest mortality rate from cancer.

B. The domicile of the district shall be located within the district as determined by the board of commissioners.

C.(1) The control and management of the affairs of the district shall be vested in a board of commissioners, hereafter referred to as "board", composed of eleven members appointed by the governor, subject to confirmation by the Senate. Two members shall be residents and electors of the district and the remaining members may be residents and electors of any of the following parishes: Ascension, East Baton Rouge, Livingston, St. James, or St. John the Baptist. Members of the legislature may be appointed to serve as members of the board.

(2) The commissioners shall hold office for a term of six years and may serve successive terms.

(3) Commissioners shall receive no per diem nor any reimbursement for expenses incurred for attendance at meetings or otherwise engaging in the business of the district.

Acts 1995, No. 890, §1, eff. June 28, 1995; Acts 2000, 1st Ex. Sess., No. 43, §1, eff. April 17, 2000; Acts 2003, No. 472, §1; Redesignated from R.S. 40:1300.61 by HCR 84 of 2015 R.S.



RS 40:1273.2 - Objects and purposes of the district

§1273.2. Objects and purposes of the district

The objects and purposes of the district, as it relates to screening persons for cancer, shall be:

(1) To acquire and operate the River Region Cancer Screening and Early Detection Center, hereafter referred to as "center", and other facilities for such purposes, all of which shall be located within the district.

(2) To administer and participate in activities related to such purposes.

(3) To promote and conduct scientific research and training.

(4) To cooperate with public and private institutions and agencies engaged in providing health services.

(5) To promote education and prevention and early screening and detection for cancer.

Acts 1995, No. 890, §1, eff. June 28, 1995; Redesignated from R.S. 40:1300.62 by HCR 84 of 2015 R.S.



RS 40:1273.3 - Board duties and authority

§1273.3. Board duties and authority

A. The board shall:

(1) Represent the public interest in providing cancer screening and early detection.

(2) Advise the center director on the operation of the center and other facilities of the district.

(3) Make, alter, amend, and promulgate rules and regulations for the conduct and operation of the center and other facilities of the district.

(4) Conduct hearings and pass upon complaints by or against any officer or employee of the district.

(5) Review and modify, or set aside any action of any officer or employee of the district which the board may determine to be desirable or necessary in the public interest.

(6) By resolution, establish, maintain, and collect proper and reasonable rates, charges, rents, or other fees for the use of the facilities of the district.

(7) Cause the financial records of the district to be audited pursuant to R.S. 24:513.

(8) Promote education and prevention and early screening and detection for cancer.

B. The board may:

(1) Incur debt and issue bonds therefor as provided by law, including issuing bonds to refund outstanding bonded indebtedness issued by the district.

(2) Perform all acts necessary and proper for the purpose of acquiring, constructing, maintaining, and operating the center and other facilities and securing equipment, materials, supplies, and services, all for the screening for and early detection of cancer, including both movable and immovable property, by donation or otherwise.

(3) Appoint committees to carry out the purposes of this Part.

(4) Enter into cooperative agreements with the United States, the state, any political subdivision of the state, any federal, state, or local agency, or any private entity to provide facilities, equipment, materials, supplies, or services or to procure aid and grants to assist the district in carrying out the purposes for which it is created.

(5) Enter into contracts and service agreements for the operation and management of all or any part of the center or any other facility of the district.

(6) Contract for materials, services, or supplies under a shared service or group purchasing arrangement with hospitals, public and/or private, subject to R.S. 38:2212.

Acts 1995, No. 890, §1, eff. June 28, 1995; Redesignated from R.S. 40:1300.63 by HCR 84 of 2015 R.S.



RS 40:1273.4 - Board officers; meetings

§1273.4. Board officers; meetings

A. The board shall elect one of its members chairman and one vice chairman.

B. All board meetings shall be held at the domicile of the district. At least one regular meeting shall be held annually. Special meetings may be held at such times and places as shall be specified, by call of the chairman.

Acts 1995, No. 890, §1, eff. June 28, 1995; Redesignated from R.S. 40:1300.64 by HCR 84 of 2015 R.S.



RS 40:1273.5 - Center director

§1273.5. Center director

The board may appoint a director for the center, hereafter referred to as "director," who has had experience in the field of hospital or center administration and is familiar with the principles and methods of hospital and institutional care. He may be a full-time employee of the district or of the hospital management firm and receive a salary fixed by the board. He shall serve at the pleasure of the board.

Acts 1995, No. 890, §1, eff. June 28, 1995; Redesignated from R.S. 40:1300.65 by HCR 84 of 2015 R.S.



RS 40:1273.6 - Duties of director

§1273.6. Duties of director

A. The director shall:

(1) Attend all meetings of the board and act as its secretary and treasurer.

(2) Manage the operation of the center and other district facilities.

(3) Make and publish such reports regarding the work of the district as may be required by law or as directed by the board.

(4) See that board policies are carried out.

(5) Cooperate with the medical staff in the performance of board policies.

(6) Prepare an annual budget for approval by the board.

(7) Recommend to the board the scale of rates to be charged for services rendered by the district.

(8) Provide for adequate medical records and reports.

(9) Direct all business affairs of the district.

(10) Receive and issue receipt for and keep a correct accounting of all gifts, bequests, grants-in-aid, and other revenues received by the district and with the consent of the board, expend the proceeds of all such gifts, bequests, grants-in-aid and other revenues for the purpose designated in this Part and subject to any conditions that may be imposed in any act of donation or any law providing grants-in-aid or other revenues for such purpose.

(11) Perform other duties and functions which he or the board consider necessary or desirable to carry out the purposes of this Part.

B. The director, with the consent of the board, and subject to such budgetary limitations and applicable law, may establish positions and make appointments thereto; establish rates of pay; abolish positions; transfer duties among positions; and assign duties to, direct, and control the work of, and change the status of employees of the district.

Acts 1995, No. 890, §1, eff. June 28, 1995; Redesignated from R.S. 40:1300.66 by HCR 84 of 2015 R.S.



RS 40:1273.7 - Medical staff

§1273.7. Medical staff

The board may appoint a medical staff which shall:

(1) Provide professional care of the persons using the center.

(2) Give advice and assistance to the board and director relating to standards of operation, conduct of the medical staff, and professional problems.

(3) Participate in the educational activities of the district.

Acts 1995, No. 890, §1, eff. June 28, 1995; Redesignated from R.S. 40:1300.67 by HCR 84 of 2015 R.S.



RS 40:1273.8 - Procedure in organizing board

§1273.8. Procedure in organizing board

The governor shall designate a time and place for the first meeting of the board, the meeting to take place within sixty days from the date of its appointment. At the first meeting of the board, the members shall proceed to organize by electing a chairman and a vice chairman.

Acts 1995, No. 890, §1, eff. June 28, 1995; Redesignated from R.S. 40:1300.68 by HCR 84 of 2015 R.S.



RS 40:1275 - Redesignated

§1275. Redesignated to R.S. 40:1269.1 by HCR 84 of 2015 R.S.



RS 40:1275.1 - Statement of purpose

PART VIII. SEVERE HEAD INJURIES

§1275.1. Statement of purpose

The legislature hereby declares that severe head injuries represent one of the greatest public health problems in the United States because of the frequency and potential for causing lifelong disability. The legislature further recognizes that such injuries are not randomly occurring events and traditional public health approaches to preventing diseases may be applied successfully to preventing injuries as well. Recognizing that a rational approach toward preventing serious public health problems cannot be accomplished without data to document and monitor their occurrence, the legislature hereby provides for the establishment of systematic data collection on severe head injuries by instituting a mandatory reporting requirement for severe head injuries.

Acts 1995, No. 350, §1, eff. June 16, 1995; Redesignated from R.S. 40:1299.171 by HCR 84 of 2015 R.S.



RS 40:1275.2 - Definitions

§1275.2. Definitions

For purposes of this Part, the following definitions shall apply:

(1) "Department" means the Louisiana Department of Health.

(2) "Office" means the office of public health, Louisiana Department of Health.

(3) "Severe head injury" means acute traumatic injury to the central nervous system within the skull which is serious enough to cause significant long-term functional impairment.

Acts 1995, No. 350, §1, eff. June 16, 1995; Redesignated from R.S. 40:1299.172 by HCR 84 of 2015 R.S.



RS 40:1275.3 - Mandatory reporting requirement

§1275.3. Mandatory reporting requirement

The office shall establish a central registry of persons with severe head injuries and shall collect data on the nature, causes, and effects of severe head injuries. The office, by rule, shall require appropriate health care professionals and health care facilities to report severe head injuries to the central registry. The office shall provide for the analysis of such data and for dissemination of such data and analysis for the purposes of prevention of severe head injuries and care and support for persons with severe head injuries.

Acts 1995, No. 350, §1, eff. June 16, 1995; Redesignated from R.S. 40:1299.173 by HCR 84 of 2015 R.S.



RS 40:1275.4 - Rules and regulations

§1275.4. Rules and regulations

The department shall promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the requirements of this Part.

Acts 1995, No. 350, §1, eff. June 16, 1995; Redesignated from R.S. 40:1299.174 by HCR 84 of 2015 R.S.



RS 40:1276 - Redesignated

§1276. Redesignated to R.S. 40:1269.2 by HCR 84 of 2015 R.S.



RS 40:1277 - Redesignated

§1277. Redesignated to R.S. 40:1269.3 by HCR 84 of 2015 R.S.



RS 40:1277.1 - Devices exposing to radiation; prohibitions; exceptions; penalties

PART IX. SHOE FITTING MACHINES

§1277.1. Devices exposing to radiation; prohibitions; exceptions; penalties

In order to protect the people of this state from indiscriminate, unnecessary and potentially harmful exposure to radiation, the operation or maintenance of any shoe fitting device or machine which uses fluoroscopic, X-ray or radiation principles shall be unlawful in this state, except where such device or machine is used under the direct supervision of an individual licensed in the use of diagnostic or therapeutic ionizing radiation in this state.

Whoever violates any provision of this Section shall be guilty of a misdemeanor, punishable by a fine of not more than five hundred dollars or imprisonment for not more than six months, or both and each act in violation hereof shall constitute a separate offense.

Acts 1958, No. 124, §1; Redesignated from R.S. 40:1295 by HCR 84 of 2015 R.S.



RS 40:1278 - Redesignated

§1278. Redesignated to R.S. 40:1269.4 by HCR 84 of 2015 R.S.



RS 40:1279.1 - Spitting on floors or walls of cars, depots, or public buildings prohibited; penalty

PART X. SPITTING ON FLOOR

§1279.1. Spitting on floors or walls of cars, depots, or public buildings prohibited; penalty

No person shall spit upon the floor or walls of any passenger car, street car, depot or waiting room, court house, church house, school house, or any other public building.

Whoever violates this Section shall be fined not less than five dollars nor more than twenty five dollars. In default of payment of fine and costs, the violator shall be imprisoned for not more than ten days.

Redesignated from R.S. 40:1121 by HCR 84 of 2015 R.S.



RS 40:1281.1 - Definitions

PART XI. WATER AND SEWERAGE

SUBPART A. WATER SUPPLY AND SEWERAGE SYSTEMS

§1281.1. Definitions

A. Committee--shall be the committee of certification.

B. Certificate--a certificate of competency issued by the state health officer stating that the operator has met the requirements for the specified operator classification as defined by the state health officer under R.S. 40:1281.3.

C. Louisiana conference--is the Louisiana Conference on Water Supply, Sewerage and Industrial Wastes.

D. Operator--shall mean the individual, as determined by the committee of certification, in attendance on site of a water supply system or a sewerage system and whose performance, judgment, and direction affects either the safety, sanitary quality, or quantity of water or sewage treated or delivered.

E. Repealed by Acts 1986, No. 983, §2, eff. Jan. 1, 1988.

F. Sewage collection system--shall mean all components of a sewerage system except for the sewage treatment plant.

G. Sewage treatment plant--shall mean the facility or group of units provided for the treatment of wastewater and for the reduction and handling of sludge removed from such wastewater.

H. Sewerage system--shall mean a system of piping and appurtenances, including sewage treatment facilities, for collecting and conveying wastewater from source to discharge.

I. State health officer--The secretary of the Louisiana Department of Health, hereinafter referred to as the "department," or his designee as provided in R.S. 40:2.

J. Wastewater--shall mean the spent water or sewage of a community containing the liquid or water carried wastes from residences, commercial buildings, and institutions along with any groundwater, surface water, storm water that may be commingled.

K. Water distribution system--shall mean that portion of the water supply system in which water is conveyed from the water treatment plant or other supply point to the premises of the consumer.

L. Water production facility--shall mean the system of water wells, impoundments reservoirs, aqueducts, pumps, pipelines and other appurtenances necessary to produce and deliver the water necessary for treatment and distribution to a community.

M. Water supply system--shall mean the system of pipes, structures and facilities through which water is obtained, treated and sold, distributed or otherwise offered to the public for household or other uses.

N. Water treatment plants--shall mean that portion of the water supply system which in some way alters the physical, chemical or bacteriological quality of the water.

Acts 1972, No. 538, §1; Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 1986, No. 983, §§1, 2, eff. Jan. 1, 1988; Redesignated from R.S. 40:1141 by HCR 84 of 2015 R.S.



RS 40:1281.2 - Committee of certification; appointment; terms; powers; duties; annual report; compensation

§1281.2. Committee of certification; appointment; terms; powers; duties; annual report; compensation

A. The state health officer shall appoint a committee of certification to advise and assist him in the administration of the certification program. The committee is charged with the responsibility of conducting all work necessary to promote the certification program to develop examinations, examine certificate candidates, and maintain records, and shall also suggest to the secretary rules of procedure or policies required in performing its obligations in conformity with the provisions of the Louisiana Administrative Procedure Act.

B. The committee shall consist of the following members whose terms shall commence on September 1, 1972:

(1) Two members from a list of six recommended by the Louisiana conference who are currently employed waterworks operators eligible for certificates of the highest classification issued by the department and in the employ of a municipality. One member shall be appointed initially for a two year term and one for a three year term, respectively.

(2) Two members from a list of six recommended by the Louisiana conference who are currently employed as waterworks or sewerage works operators eligible for a certificate of the highest classification issued by the department and in the employ of an investor owned water or sewerage utility. One member shall be appointed initially for a two year term and one for a three year term, respectively.

(3) Two members from a list of six recommended by the Louisiana conference who are currently employed municipal sewage treatment plant operators eligible for certificates of the highest classification issued by the department. One member shall be appointed initially for a one year term and one for a four year term, respectively.

(4) Two members from a list of six recommended by the Louisiana Municipal Association. One member shall be appointed initially for a one year term and one for a four year term, respectively.

(5) One ex officio member representing the department. This member will be the state sanitary engineer or a qualified member of his staff.

C. Each member of the committee, with the exception of the ex officio member from the department, shall be appointed for a four year term except in the case of the initial appointments which shall be for terms of one, two, three, and four years, as set out in Subsection B above, so that not more than two appointments will expire in any one year. Whenever a vacancy occurs on the committee by reason of the expiration of a term of service as herein provided, the state health officer shall appoint a successor of like qualifications from a list of names submitted by the original nominating group for the vacated position. Wherever a vacancy shall occur on the committee for any reason prior to expiration of the appointment term, the state health officer shall appoint a successor for the remainder of the term in the same manner as regular appointments.

D. The committee shall elect from its membership a chairman and other necessary officers. The department representative of the committee shall be responsible for maintaining records and shall act as committee secretary.

E. The committee shall hold at least one examination each year for the purpose of examining candidates for certification at a time and place designated by the committee. Those applicants whose competency is acceptable to the committee shall be recommended to the state health officer for certification. Additional meetings may be called by the chairman or the state health officer as may be necessary to carry out the provisions of this Subpart. Five members shall constitute a quorum.

F. The committee shall fix and accept fees on a per person basis for examinations and for issuance, renewal, reinstatement, or reciprocation of certificates according to the schedule of fees that it may adopt. However, the fee per person collected for examinations or certifications, including but not limited to a fifth certification in the fields of water or sewerage, in connection with training conducted at a university shall be twenty-five dollars. All or a portion of fees collected at a university may be retained by the university pursuant to an agreement with the department. In no case will the total fees paid by private Louisiana-domiciled corporations exceed five hundred dollars. The fee authorized in this Subsection shall not apply to an individual who owns an on-site individual waste water system of one thousand five hundred gallons per day or smaller.

G. The committee shall maintain all funds collected in a separate account and shall use these funds in the administration of this Subpart; it shall prepare an annual report to be submitted to the undersecretary of the department, showing its financial and operational activities. The committee may use the office of management and finance of the department and may reimburse the department for such services as it may render.

H. The committee members shall serve without pay. Travel and subsistence expenses incidental to attending committee meetings shall be reimbursed at the same rate as for regular employees of the department. The domicile of the committee shall be the same as the Louisiana Department of Health.

Acts 1972, No. 538, §2. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 1986, No. 983, §1, eff. Jan. 1, 1988; Acts 2005, No. 270, §1; Redesignated from R.S. 40:1142 by HCR 84 of 2015 R.S.



RS 40:1281.3 - Classification of water and sewerage facilities

§1281.3. Classification of water and sewerage facilities

Within one hundred twenty days of adoption of this Subpart*, the state health officer will classify all water production facilities, water treatment plants, water distribution systems, sewage collection systems, and sewage treatment plants actually used or intended for use by the public with due regard to the size, type, character of water or wastewater to be treated, and other physical conditions affecting such treatment plants and collection or distribution systems and prescribe the skill, knowledge, and experience that the operator in charge must have to supervise successfully the operation of the facilities so as to protect the public health, prevent unlawful pollution, and protect the water resources of the state.

Acts 1972, No. 538, §3; Acts 1986, No. 983, §1, eff. Jan. 1, 1988; Redesignated from R.S. 40:1143 by HCR 84 of 2015 R.S.

*AS APPEARS IN ENROLLED ACT.



RS 40:1281.4 - Responsibility for operator certification

§1281.4. Responsibility for operator certification

The state health officer shall upon recommendations of the committee certify persons as to their qualifications to supervise successfully the operation of such water supply and sewerage systems.

Acts 1972, No. 538, §4; Redesignated from R.S. 40:1144 by HCR 84 of 2015 R.S.



RS 40:1281.5 - Operator certificates; display; renewal; revocation; termination

§1281.5. Operator certificates; display; renewal; revocation; termination

A. The state health officer shall issue certificates attesting to the competency of operators based on the recommendations of the committee of certification. The certificate shall indicate the classification of works which the operator is qualified to supervise.

B. Certificates shall be prominently displayed in the office of the operator.

C. Certificates shall continue in effect as long as renewal fees are paid and minimum standards maintained, unless suspended or revoked by the state health officer upon due notice and after hearing by and upon recommendation of the committee.

D. The state health officer may revoke the certificate of an operator, following a hearing by and upon recommendation of the committee when it is found that the operator has practiced fraud, or deception; that reasonable care, judgment or the application of his knowledge or ability was not used in the performance of his duties; or that the operator is incompetent or unable properly to perform his duties.

E. The certificates of operators who terminate their employment at a treatment plant or water distribution system will remain valid for two years. After two years, the certificate will be automatically invalidated. Operators whose certificates are invalidated under this section may be issued new certificates of a like classification provided appropriate proof of competency is presented to the committee. Successful completion of an examination may be required at the discretion of the committee.

Acts 1972, No. 538, §5; Redesignated from R.S. 40:1145 by HCR 84 of 2015 R.S.



RS 40:1281.6 - Qualification by reciprocity

§1281.6. Qualification by reciprocity

The state health officer, upon application therefor and recommendation of the committee may issue a certificate, without examination, in a comparable classification to any person who holds a certificate in any state, territory or possession of the United States or any country providing the requirements for certification of operators under which the person's certificate was issued do not conflict with the provisions of this Subpart and are of a standard not lower than that specified by regulations adopted under this Subpart and providing further that reciprocal privileges are granted by said state, territory, or possession to certified operators of this state.

Acts 1972, No. 538, §6; Redesignated from R.S. 40:1146 by HCR 84 of 2015 R.S.



RS 40:1281.7 - Certification of present practitioners; temporary certification

§1281.7. Certification of present practitioners; temporary certification

A. Certificates in appropriate classification will be issued to operators, who on the effective date of this Subpart, hold certificates of competency attained by examination under the voluntary certification program now being administered by the Louisiana Department of Health and the Louisiana Conference on Water Supply, Sewerage, and Industrial Wastes, upon application to the committee within eighteen months after the effective date of this Subpart and payment of the certification fees prescribed by the committee.

B. All operators employed in charge of water supply or sewerage systems on the effective date of this Subpart*, and who do not hold voluntary or other qualifying certificates, and who apply to the committee within twelve months of the effective date of this Subpart* and pay the prescribed certificate fees, shall be granted an operator's limited certificate, which shall be valid only for the system in which the operator is employed and for the conditions of operation and duties involved on the effective date of this Subpart*. Limited certificates shall be renewable upon application, provided the requirements for renewal without reexamination for certificate of even grade are satisfied. Persons granted limited certificates and renewals of limited certificates shall pay the same fees as are fixed for regular certificates of like grade.

C. Any person appointed to replace or succeed a water supply system or sewage system operator after the effective date of this Subpart may be issued a temporary certificate upon application to the committee and payment of the same fees as are specified for limited certificates. Any such person shall be required to obtain a regular certificate of the class commensurate with his duties within a period of twenty four months after the date on which a temporary certificate is issued.

Acts 1972, No. 538, §7, eff. July 26, 1972, at 12 o'clock noon. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 1986, No. 983, §1, eff. Jan. 1, 1988; Redesignated from R.S. 40:1147 by HCR 84 of 2015 R.S.

*AS APPEARS IN ENROLLED ACT.



RS 40:1281.8 - Rulemaking authority

§1281.8. Rulemaking authority

The secretary of the Louisiana Department of Health, in accordance with any other appropriate state law, shall make such rules and regulations as are necessary to carry out the intent of this Subpart. The rules and regulations shall include, but not be limited to, provisions establishing the bases for classification of water production facilities, water treatment plants, water distribution systems, sewage collection systems, and sewage treatment plants, and prescribing the skill, knowledge, and experience that the operator in charge must have to supervise successfully the operation of such facilities, and such other provisions as may be necessary for the administration of this Subpart.

Acts 1972, No. 538, §8. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 1986, No. 983, §1, eff. Jan. 1, 1988; Redesignated from R.S. 40:1148 by HCR 84 of 2015 R.S.



RS 40:1281.9 - Certified operator required; exceptions

§1281.9. Certified operator required; exceptions

A. On or after one year following the effective date of this Subpart, it shall be unlawful for any person, firm, or corporation, both municipal and private, operating a water supply system or sewerage system to operate same unless the competency of the operator is duly certified to by the state health officer under the provisions of this Subpart. Furthermore, it shall be unlawful for any person to perform the duties of an operator, as defined herein, without being duly certified under the provisions of this Subpart.

B. Surface water systems shall have a certified operator present at all times while the treatment facility is in operation.

C. The requirements of Subsection B of this Section shall not apply to systems which serve less than ten thousand persons and which utilize automated operation systems which monitor system operation, record all required readings, notify the operator in the event of a system upset or failure, and allow the operator to remotely control or shut down the system.

D. The requirements of this Section shall not apply to municipal and public works contractors and other related classifications of contractor properly licensed by the Louisiana State Licensing Board for Contractors who construct water, sewer, or drainage line work. Such contractor shall not be required by any public entity to apply for or maintain a Class IV Certified Water System Operator Certificate or Wastewater Collection Operator Certificate as a condition of bidding, obtaining permits, or constructing water, sewer, or drainage line work.

E. The Sewerage and Water Board of New Orleans shall be allowed to require their municipal and public works contractors and other related classifications of contractors properly licensed by the Louisiana State Licensing Board of Contractors who construct, install or repair water, sewer or drainage line work to successfully complete a course provided and approved by the Sewerage and Water Board of New Orleans or the Louisiana Department of Health, which includes, but is not limited to all of the following:

(1) The practices involved in the installation and the rehabilitation of the wastewater collection system including gravity sewers, sewer service lines, sewer force mains and manholes.

(2) Water distribution system including valves, a network of pipes, water service lines, meters and fire hydrants.

Acts 1972, No. 538, §9; Acts 2005, No. 236, §1; Acts 2008, No. 112, §1; Acts 2008, No. 421, §1, eff. June 21, 2008; Acts 2008, No. 551, §1, eff. June 30, 2008; Redesignated from R.S. 40:1149 by HCR 84 of 2015 R.S.



RS 40:1281.10 - Penalties

§1281.10. Penalties

Whoever violates any provision of this Subpart shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of one hundred dollars or by imprisonment in the parish jail for not more than ten days, or by both fine and imprisonment, and each day of operation in violation of this Subpart shall constitute a separate offense.

Acts 1972, No. 538, §10; Redesignated from R.S. 40:1150 by HCR 84 of 2015 R.S.



RS 40:1281.11 - Exemptions, exceptions, and exclusions

§1281.11. Exemptions, exceptions, and exclusions

The secretary shall provide by rule promulgated in accordance with the provisions of the Administrative Procedure Act for exemptions from the application of this Subpart relative to the certification of water supply and sewerage system operators. Such exemptions shall be authorized only if and to the extent that they are in conformity with and are required by federal guidelines pertaining to such operators.

Acts 1972, No. 538, §11; Acts 1986, No. 983, §2, eff. Jan. 1, 1988; Acts 1991, No. 279, §1; Acts 1999, No. 394, §2; Redesignated from R.S. 40:1151 by HCR 84 of 2015 R.S.



RS 40:1281.21 - Secretary; powers; sewage discharges; certain waters

SUBPART B. SEWAGE AND SEWERAGE

§1281.21. Secretary; powers; sewage discharges; certain waters

A. The secretary shall establish such standards, guidelines, or criteria as he deems necessary or appropriate to prohibit, control, or abate the discharge of untreated or improperly treated sewage into Lake Pontchartrain, Toledo Bend Reservoir, the Sabine River, and their drainage basins, and into all estuaries, streams, canals, and water courses within the state which empty into Lake Pontchartrain, Toledo Bend Reservoir, the Sabine River, or their drainage basins. However, the secretary may not authorize any such discharges into the Mississippi River.

B. The secretary shall ascertain and determine the sufficiency of the sewage treatment of commercial and residential dwellings, including camps, which drain or empty into any of the waters described in Subsection A of this Section.

C. The secretary shall adopt and promulgate rules and regulations consistent with the general intent and purposes of this Subpart, in accordance with the Administrative Procedure Act, to prevent water pollution of any of the waters described in Subsection A of this Section, from untreated or improperly treated sewage, notwithstanding any other provision of law establishing any special sewage or water districts or commissions.

Acts 1991, No. 300, §1; Acts 1993, No. 681, §1; Acts 1999, No. 289, §§1, 2; Redesignated from R.S. 40:1152 by HCR 84 of 2015 R.S.



RS 40:1281.22 - Sewage discharges; prohibitions; penalties

§1281.22. Sewage discharges; prohibitions; penalties

A. No person shall cause or allow to be discharged untreated or improperly treated sewage into Lake Pontchartrain, Toledo Bend Reservoir, the Sabine River, or their drainage basins, and into all estuaries, streams, and water courses within the state which empty or drain into Lake Pontchartrain, Toledo Bend Reservoir, the Sabine River, or their drainage basins, in contravention of any of the rules or regulations authorized and adopted pursuant to R.S. 40:1281.21.

B.(1) When an inspection discloses a violation of this Section, the state health officer or his duly authorized representative shall notify the responsible party of the violation and give them an opportunity to correct the noted deficiencies. If upon reinspection, the violation is noted to still exist, the state health officer is hereby authorized, in accordance with the Administrative Procedure Act, to issue a civil compliance order directing the responsible party to correct the violations noted and/or impose a fine of one hundred dollars per day for each day the violation has not been corrected, not to exceed ten thousand dollars. If a fine is imposed, the fine shall commence on the day following the date specified for compliance in the civil compliance order issued by the state health officer.

(2) All fines imposed under this Section shall be payable to the office of public health of the Louisiana Department of Health.

(3) In accordance with the Administrative Procedure Act, the aggrieved party, following a hearing and orders issued pursuant thereto, may petition a district court for judicial review of the administrative proceeding.

(4) If a civil action is necessary to recover fines imposed in this Section, the offender shall be liable for the amount of the fine, legal interest from the date of assessment, and all costs of recovery, including reasonable attorney fees and court costs. It shall be the duty of the Bureau of Legal Services of the Louisiana Department of Health to initiate all civil action in recovering said fines.

Acts 1991, No. 300, §1; Acts 1993, No. 681, §1; Acts 1999, No. 289, §2; Redesignated from R.S. 40:1153 by HCR 84 of 2015 R.S.



RS 40:1281.23 - Sewage treatment systems; effluent limiters or reducers; disinfectants

§1281.23. Sewage treatment systems; effluent limiters or reducers; disinfectants

A. All new and reconditioned sewage treatment systems with a capacity up to and including one thousand five hundred gallons per day that produce an effluent and, by design, do not significantly limit or reduce the amount of offsite effluent, shall include an effluent limiter or reducer approved by the Louisiana Department of Health.

B. All new and reconditioned sewage treatment systems with a capacity up to and including one thousand five hundred gallons per day that produce an effluent shall have a means of or device for disinfecting such effluent, approved by the Louisiana Department of Health. Such disinfection systems shall be exempt from any requirements for minimum contact chamber volumes unless the addition of formal disinfection is specifically required as part of a permit issued by the Louisiana Department of Health or the Department of Environmental Quality.

Acts 1995, No. 505, §1, eff. June 18, 1995; Acts 1999, No. 289, §3; Acts 2001, No. 821, §1; Redesignated from R.S. 40:1154 by HCR 84 of 2015 R.S.



RS 40:1281.24 - Approval of individual sewage treatment and disposal systems

§1281.24. Approval of individual sewage treatment and disposal systems

No parish, municipality, or planning commission shall enact a sewerage permit ordinance or similar regulation authorizing the installation of individual sewage treatment and disposal systems without written approval by the office of public health of the Louisiana Department of Health.

Acts 1985, No. 569, §2, eff. July 12, 1985; Acts 1999, No. 289, §4; Acts 2013, No. 220, §17, eff. June 11, 2013; Redesignated from R.S. 40:1155 by HCR 84 of 2015 R.S.



RS 40:1281.25 - Installation and maintenance of individual aerobic sewage treatment systems by homeowners; waiver of fees

§1281.25. Installation and maintenance of individual aerobic sewage treatment systems by homeowners; waiver of fees

A. A homeowner who wishes to perform the installation of an individual aerobic sewage treatment system in his own home himself may do so only after satisfying any installation education requirements, certification or licensure requirements, or any other requirements under rules and regulations promulgated by the Louisiana Department of Health on that subject. However, if a homeowner does so wish to become certified to safely install an individual aerobic sewage treatment system in his own home, the department shall waive any and all fees usually charged commercial installers of such systems.

B. A homeowner who wishes to perform maintenance of his own individual aerobic sewage treatment system which services his home, after completing the department's homeowner maintenance certification program and license requirements, shall be exempt from the requirement of obtaining an endorsement from the manufacturer for the brand of plant the homeowner wishes to maintain. However, nothing in this Section shall be construed to exempt the homeowner from the requirement to install appropriate, approved replacement components when such are required to maintain the performance of the system. A homeowner who maintains his own aerobic sewage treatment system shall be responsible for the system's proper operation.

Acts 1999, No. 289, §1; Acts 2003, No. 8, §1; Redesignated from R.S. 40:1156 by HCR 84 of 2015 R.S.



RS 40:1281.26 - Individual sewerage systems; temporary waiver; enforcement

§1281.26. Individual sewerage systems; temporary waiver; enforcement

A. The Louisiana Department of Health, office of public health, shall temporarily waive applicable requirements of LAC 51:XIII.101 et seq. regarding individual sewerage systems during the construction of a community sewerage system for properties located within the boundaries of any parish with a population between six thousand eight hundred and six thousand nine hundred according to the latest federal decennial census.

B. The temporary waiver of individual sewerage system regulations for properties within a qualifying jurisdiction pursuant to Subsection A of this Section shall be granted only under the following conditions:

(1) All permits and authorizations issued by the Louisiana Department of Health, office of public health, for new or existing onsite sewerage treatment shall become invalid upon completion of a community sewerage treatment system.

(2) The property owner or designated agent shall sign an agreement acknowledging that the waiver is temporary and that the owner shall be required to connect to the community sewerage system upon its availability.

(3) Each waiver shall require five thousand feet of contiguous property, with a current property survey by a Louisiana registered land surveyor, and a minimum of four property corners that are visibly staked.

(4) Only one habitable structure shall be authorized for parcels of property meeting the requirements set forth in Paragraph (3) of this Subsection.

(5) Permits for new individual sewerage treatment systems shall be contingent upon adherence to Paragraphs (3) and (4) of this Subsection, and shall require the installation of an aerobic treatment unit that includes the appropriate required effluent reduction field.

(6) Authorization or approvals to use permitted existing individual sewerage treatment systems shall be contingent upon the owner's providing the Louisiana Department of Health, office of public health, with written and signed documentation from a Louisiana licensed sewerage installer or maintenance provider which declares the system is operable and will function as designed.

(7) Individual sewerage systems that produce a discharge shall be required to provide appropriate effluent disinfection prior to effluent reduction field.

C. The parish or any municipality within the parish may provide appropriate enforcement mechanisms to discourage citizens owning property within the boundaries of the parish from doing any of the following:

(1) Connecting multiple habitable structures to an individual sewerage system.

(2) Allowing an individual sewerage system to cause or create a nuisance or public hazard.

(3) Refusing to connect to the community sewerage system after its availability.

(4) Refusing to properly abandon an individual sewerage system upon connection to the new completed community sewer system.

Acts 2016, No. 439, §2.



RS 40:1283.1 - Purpose

SUBCHAPTER B. ENVIRONMENTAL HEALTH

PART I. ENVIRONMENTAL HEALTH SURVEILLANCE SYSTEM

§1283.1. Purpose

A. It is the intent of the legislature to establish an Environmental Health Surveillance System (EHSS) in accordance with this Part. The purpose of the EHSS shall be to establish ongoing surveillance of the environmental factors, including physical, chemical, biological, and social factors and diseases affecting the citizens of this state, with a focus on disease trends and research. The Board of Regents is hereby requested to cooperate with the division and the office in establishing the EHSS.

B. The objectives of the EHSS are as follows:

(1) To track and evaluate environmental factors, including physical, chemical, biological, and social factors, that may play a role in the development of certain chronic diseases.

(2) To develop data in a standardized format for optimal use with other public health databases and to allow government, university, and public health officials to develop hypotheses for research on the potential impact of environmental factors on chronic diseases.

(3) To provide information to the Louisiana Department of Health, the Department of Environmental Quality, or any other relevant public or private entity for the development of appropriate preventive strategies.

Acts 2003, No. 666, §1; Redesignated from R.S. 40:1300.171 by HCR 84 of 2015 R.S.



RS 40:1283.2 - Development of surveillance system

§1283.2. Development of surveillance system

A. On or before July 1, 2003, the Louisiana Department of Health, in consultation with the Department of Environmental Quality, shall create a working group of technical experts, including experts in epidemiology, public health, and environmental health, to do all of the following:

(1) Develop possible approaches to establishing the EHSS, including an estimated cost for each approach.

(2) Prepare and submit a report to the Louisiana Department of Health and appropriate legislative committees by February 1, 2004, on the possible approaches to establishing the EHSS, including an estimated cost of each approach, and the recommended approach to establishing an EHSS for Louisiana.

(3) Develop the health and environmental measurements needed to do both of the following:

(a) Obtain an ongoing picture of the health of the citizens of Louisiana.

(b) Establish a database that may facilitate the examination of the relationship between chronic diseases, including birth defects, and the physical, chemical, biological, and socioeconomic environment.

B. The Board of Regents is hereby requested to cooperate with the working group described in this Section.

Acts 2003, No. 666, §1; Redesignated from R.S. 40:1300.172 by HCR 84 of 2015 R.S.



RS 40:1285.1 - Establishment of lead poisoning prevention program

PART II. LEAD POISONING PREVENTION AND CONTROL

§1285.1. Establishment of lead poisoning prevention program

The Louisiana Department of Health shall establish a program for the prevention, screening, diagnosis, and treatment of lead poisoning in its office of public health. This program shall, to the extent permitted by appropriations, provide for the prevention of lead poisoning through public and professional education; shall ensure the availability of screening, diagnosis, and treatment relative to lead poisoning of children under the age of six years and persons deemed at risk by the state health officer; and shall advocate for the abatement of sources of lead when appropriate. The program shall not apply to those persons having religious objections to the examination. The office of public health shall promulgate rules and regulations to implement this program.

Acts 1995, No. 874, §1, eff. June 28, 1995; Redesignated from R.S. 40:1299.21 by HCR 84 of 2015 R.S.



RS 40:1285.2 - Collaboration with other organizations

§1285.2. Collaboration with other organizations

The state health officer or his designee may contract with a public agency or a university or collaborate with any agencies, individuals, or groups for the provision of necessary services, the development of educational programs, scientific research, and detection and abatement of sources of lead poisoning, subject to appropriations, and shall promulgate and from time to time amend such rules and regulations as may be necessary.

Acts 1995, No. 874, §1, eff. June 28, 1995; Redesignated from R.S. 40:1299.22 by HCR 84 of 2015 R.S.



RS 40:1285.3 - Mandatory reporting of lead poisoning cases required; comprehensive records

§1285.3. Mandatory reporting of lead poisoning cases required; comprehensive records

A. Any local health officer, health unit supervisor, examining physician, hospital, public health nurse, or reporting person shall report to the state health officer or his designee the existence and circumstances of each case of lead poisoning known to them and not previously reported. Such reports shall be made on forms prescribed by the state health officer or his designee. The state health officer shall by regulation, and in accordance with Centers for Disease Control, United States Environmental Protection Agency, and United States Department of Housing and Development guidelines and current technical knowledge, define the terms "lead poisoning" and "previously reported" and what constitutes hazardous lead conditions in the environment.

B. When the state health officer or his designee is informed of a case of lead poisoning pursuant to Subsection A of this Section or otherwise, he shall strongly encourage the examination of all other children under the age of six years and all other persons deemed at risk by the state health officer or his designee residing or recently residing in the household of the person with lead poisoning. The results of such examinations shall be reported to the persons or agency reporting the original case pursuant to Subsection A of this Section, and to such other persons or agencies as the state health officer or his designee deems advisable.

Acts 1995, No. 874, §1, eff. June 28, 1995; Redesignated from R.S. 40:1299.23 by HCR 84 of 2015 R.S.



RS 40:1285.4 - Program for detection of lead poisoning sources; voluntary and compulsory inspections; posting dangerous areas; mandatory physical examinations

§1285.4. Program for detection of lead poisoning sources; voluntary and compulsory inspections; posting dangerous areas; mandatory physical examinations

A.(1) The state health officer or his designee shall establish a comprehensive program for detection of sources of lead poisoning. Such program shall attempt, to the extent permitted by appropriations, to locate all dwellings in which the paint, plaster, or other accessible substance contains dangerous amounts of lead. The means of detection and the amount of lead that produces the danger of lead poisoning shall be determined by regulation by the state health officer in accordance with Centers for Disease Control, United States Environmental Protection Agency, and United States Department of Housing and Urban Development guidelines and current technical knowledge.

(2) Such programs of detection shall, to the extent that all appropriate dwellings are not inspected, give priority in inspections to those dwellings located in areas where significant numbers of lead poisoning cases have recently been reported, and in which children under the age of six years or other persons deemed at risk by the state health officer or his designee reside.

B. When the state health officer or his designee is informed of a case of lead poisoning pursuant to this Part, or otherwise, he shall cause to have inspected the dwelling in which the person with lead poisoning resides, or has recently resided, if the occupants of said dwelling consent, after reasonable notice, to such inspection. The findings of such inspection shall be reported to the state health officer or his designee and to the appropriate enforcement authorities provided in R.S. 40:1285.9.

C. A dangerous level of lead found in a dwelling inspected pursuant to this Section, or otherwise, shall be reported immediately to the owner of the building or to his duly appointed representative, all affected tenants, the appropriate enforcement authorities set out in R.S. 40:1285.9, and the state health officer or his designee. The state health officer or his designee shall inform such other persons or agencies as he deems advisable, and shall cause to have prominently posted on the main entrance to said dwelling a notice that the dwelling contains dangerous amounts of lead paint or other lead materials and that children under the age of six years and persons deemed at risk should not be allowed to reside in said dwelling. Such notice may not be removed until all premises have been found to comply with R.S. 40:1285.7. Unauthorized intentional removal of the notice shall subject the offender to a fine of five hundred dollars.

D. When a dangerous level of lead is found in a dwelling inspected pursuant to this Part, or otherwise, the state health officer or his designee shall cause to have examined all children under the age of six years and other persons as he may find advisable to examine, residing or who have recently resided in said dwelling. The results of such examinations shall be reported to the state health officer or his designee, the affected individual, and his parent or legal guardian. The state health officer or his designee shall inform such other persons or agencies as he deems advisable.

Acts 1995, No. 874, §1, eff. June 28, 1995; Redesignated from R.S. 40:1299.24 by HCR 84 of 2015 R.S.



RS 40:1285.5 - Designation of high-risk areas

§1285.5. Designation of high-risk areas

The Louisiana Department of Health, after consultation with representatives from the state's medical schools and analysis of childhood blood lead surveillance, housing, and Medicaid data, shall identify geographic areas in the state and establish those areas as high-risk for lead poisoning. Based upon the analysis of data by the Louisiana Department of Health, blood lead screening of children of certain ages residing in these identified areas shall be mandated by rules adopted in accordance with the Administrative Procedure Act. The office of public health shall promulgate rules and regulations to implement the specific policies and procedures for mandated childhood blood lead screening.

Acts 2004, No. 893, §1; Redesignated from R.S. 40:1299.25 by HCR 84 of 2015 R.S.



RS 40:1285.6 - Sale and use of lead-based paint and other similar lead-based surface coating material restricted; penalties

§1285.6. Sale and use of lead-based paint and other similar lead-based surface coating material restricted; penalties

A. No person shall knowingly sell, offer for sale, apply or cause to be applied lead-based paint or similar surface coating material, manufactured after the effective date of this Section, intended for use of the following surfaces or articles:

(1) Interior surfaces of any dwelling,

(2) Exterior surfaces of any dwelling such as window sills, porches, stairs or railings, to which children under six years of age may be commonly exposed,

(3) Toys or other articles intended for use by children,

(4) Residential furniture and fixtures that can be readily chewed by children, and

(5) Cooking, eating and drinking utensils.

B.(1) No person shall knowingly sell or offer for sale any other lead-based paint or similar surface coating material that may be purchased by the general public unless the container is clearly labeled as to its intended use and bears on the principal display panel the word "WARNING" and the following statement: "Contains lead. Dried film of this paint may be harmful if eaten or chewed."

(2) The following cautionary statement, or its practical equivalent, shall be placed on the label but need not be part of the warning statement on the principal display panel:

"Do not apply on toys and other children's articles, furniture, or interior surfaces of any dwelling. Do not apply on those exterior surfaces of any dwelling, such as window sills, porches, stairs, or railings, to which children may be commonly exposed. Keep Out Of The Reach of Children."

(3) The type size of this labeling shall be in accordance with the requirements for precautionary labeling under the Federal Hazardous Substances Act, 15 U.S.C. §1260 (1970).

C. No person shall knowingly sell, expose for sale, deliver, give away or possess with intent to sell, deliver or give away, any toy or other article intended for use by children, residential furniture, cooking, drinking or eating utensil manufactured after January 1, 1973 to which any lead-based paint or similar surface coating material has been applied.

D. Any paint or other similar surface coating material shall be deemed to be lead-based when it contains lead compounds in excess of the Federal standard for lead content in residential paints established under Federal laws and regulations.

E. Any person who violates the provisions of this Section shall be punished by a fine of not less than one hundred dollars nor more than five hundred dollars for each violation. Any person who willfully violates the provisions of this Section shall be punished by imprisonment for not more than three months for each violation.

F. Any article of personal property in violation of this Section may be embargoed by the state health officer.

G. This Section shall become effective on January 1, 1973.

Added by Acts 1972, Ex.Sess., No. 16, §2. Acts 1988, No. 626, §1; Redesignated from R.S. 40:1299.26 by HCR 84 of 2015 R.S.



RS 40:1285.7 - Safety precautions; procedures for removal and repainting

§1285.7. Safety precautions; procedures for removal and repainting

A. Whenever a child or children under six years of age or person with an intellectual disability resides in any residential premises in which any paint, plaster, or other accessible materials contain dangerous levels of lead as defined pursuant to the provisions of this Part, after notification by the state health officer or his representative, the owner shall remove or cover said paint, plaster, or other material so as to make it inaccessible to children under six years of age or persons with intellectual disabilities. Whenever any such residential premises containing said dangerous levels of lead undergoes a change of ownership and as a result thereof, a child under six years of age or a person with an intellectual disability will become a resident therein, the new owner shall remove or cover said paint, plaster, or other material so as to make it inaccessible to such child or person.

B. Repainting with nonlead based paint, without removal of the offending paint, plaster, or other material shall not constitute compliance with this Section. Such removal or covering shall be performed as follows:

(1) All peeling paint, plaster or other material, on both interior and exterior surfaces and fixtures, shall be removed or adequately covered.

(2) Paint, plaster, or other material that is not peeling shall be removed or covered on window sills; door frames; windows, including mullions; stair rail spindles; stair treads; doors; stair rails; porch railings, and all other exterior and interior surfaces or fixtures that may be readily chewed by children or persons with intellectual disabilities.

C. This duty shall apply to every owner of residential premises whenever a child under six years of age or a person with an intellectual disability resides therein or whenever such premises undergoes a change of ownership and as a result thereof a child under six years of age or person with an intellectual disability shall reside therein, whether or not his premises have been inspected pursuant to R.S. 40:1285.4 or otherwise. The provisions of this Section shall be strictly construed and enforced so as to best protect the safety of residents of such dwellings.

D. Every owner of residential premises who violates the provisions of this section shall commence correction of the condition constituting the violation within fifteen days after notification of the violation, which project shall be completed within thirty days.

Added by Acts 1972, No. 371, §1. Acts 1988, No. 626, §1; Acts 2014, No. 811, §22, eff. June 23, 2014; Redesignated from R.S. 40:1299.27 by HCR 84 of 2015 R.S.



RS 40:1285.8 - Lead-free pipe, fitting, fixture, solder, or flux; exclusions; definitions

§1285.8. Lead-free pipe, fitting, fixture, solder, or flux; exclusions; definitions

A.(1) No person shall use any pipe, pipe or plumbing fitting or fixture, solder, or flux that is not lead free in the installation or repair of any public water system or any plumbing in a facility providing water for human consumption, except when necessary for the repair of leaded joints of cast iron pipes.

(2) No person shall introduce into commerce any pipe, pipe or plumbing fitting, or fixture intended to convey or dispense water for human consumption through drinking or cooking that is not lead free, including kitchen faucets, bathroom faucets, and any other end-use devices intended to convey or dispense water for human consumption through drinking or cooking.

(3) The provisions of this Subsection shall not apply to the following:

(a) Pipes, pipe fittings, plumbing fittings, or fixtures, including backflow preventers, that are used exclusively for nonpotable services such as manufacturing, industrial processing, irrigation, outdoor watering, or any other uses where the water is not anticipated to be used for human consumption.

(b) Toilets, bidets, urinals, fill valves, flushometer valves, tub fillers, shower valves, showers, safety shower flushes, service saddles, or water distribution main gate valves that are two inches in diameter or larger.

(c) Materials purchased or acquired by public water systems prior to January 1, 2013.

B.(1) No person engaged in the business of selling plumbing supplies, except a manufacturer, shall sell solder or flux that is not lead free.

(2) No person shall introduce into commerce any solder or flux that is not lead free unless the solder or flux bears a prominent label stating that it is illegal to use the solder or flux in the installation or repair of any plumbing providing water for human consumption.

C. For the purposes of this Section, "lead free" means not more than 0.2 percent lead when used with respect to solder and flux and not more than a weighted average of 0.25 percent when used with respect to the wetted surfaces of pipes and pipe fittings, plumbing fittings, and fixtures. The weighted average lead content of a pipe and pipe fitting, plumbing fitting, and fixture shall be calculated by using the following formula: The percentage of lead content within each component that comes into contact with water shall be multiplied by the percent of the total wetted surface of the entire pipe and pipe fitting, plumbing fitting, or fixture represented in each component containing lead. These percentages shall be added and the sum shall constitute the weighted average lead content of the pipe and pipe fitting, plumbing fitting, or fixture.

D. All pipe, pipe or plumbing fittings or fixtures, solder, or flux shall be certified by an independent American National Standards Institute (ANSI) accredited third party as being in compliance with this Section.

E. The Louisiana Department of Health shall promulgate rules and regulations implementing the provisions of this Section.

Acts 2011, No. 362, §1, eff. Jan. 1, 2013; Redesignated from R.S. 40:1299.27.1 by HCR 84 of 2015 R.S.



RS 40:1285.9 - Violations; enforcement

§1285.9. Violations; enforcement

A. Any violation of R.S. 40:1285.6, 1285.7, or 1285.8 may be treated by any party as a violation of the state, municipal, or parochial health codes and all procedures and remedies applicable to such violations of the codes shall be available to correct, deter, or punish violations of the provisions. The district and appellate courts shall have jurisdiction to enforce the provisions to the same extent that the courts have jurisdiction to enforce the codes.

B. All local health officers, health unit supervisors, or other code enforcement agencies shall enforce R.S. 40:1285.6, 1285.7, and 1285.8 in the same manner and with the same authority as they may enforce the health code.

C. The state health officer shall have concurrent responsibility and authority to enforce R.S. 40:1285.6, 1285.7, and 1285.8 and in so doing shall have available to him all powers and authority which shall be available to local health officers and health unit supervisors. The state health officer's responsibility with respect to objects sold or placed into commerce in violation of R.S. 40:1285.8 is limited to those instances where the state officer or his personnel are notified of such violation.

D. Violations of R.S. 40:1285.6, 1285.7, and 1285.8 shall be treated as emergency matters, and shall be given preference by enforcing agencies and speedy hearings by district and appellate courts.

Added by Acts 1972, No. 371, §1. Acts 1988, No. 626, §1; Acts 2011, No. 362, §1, eff. Jan. 1, 2013; Redesignated from R.S. 40:1299.28 by HCR 84 of 2015 R.S.



RS 40:1285.10 - Liability of owners of residential property; damages

§1285.10. Liability of owners of residential property; damages

The owner of any residential property shall be liable for all damages caused by his failure to perform the duties required of him pursuant to R.S. 40:1285.6 or R.S. 40:1285.7.

Added by Acts 1972, No. 371, §1; Redesignated from R.S. 40:1299.29 by HCR 84 of 2015 R.S.



RS 40:1287.1 - Equipment of steam plants in certain cities; penalty

PART III. SMOKE CONSUMERS

§1287.1. Equipment of steam plants in certain cities; penalty

The owner, manager, director, or agent of all steam plants located within incorporated cities of fifty thousand or more inhabitants shall provide, for the use of the steam plant, smoke consumers or other necessary appliances competent to consume not less than seventy-five per cent of the smoke resulting from the burning of fuel used in providing motive power for the plant.

Whoever violates this Section shall, for each day the plant is operated without the required appliance, be fined twenty-five dollars or imprisoned for thirty days.

Redesignated from R.S. 40:1251 by HCR 84 of 2015 R.S.



RS 40:1289.1 - Legislative findings; declaration

PART IV. TOXIC SUBSTANCES

SUBPART A. TOXIC MOLD TASK FORCE

§1289.1. Legislative findings; declaration

A. The legislature hereby finds the following:

(1) Certain forms of mold pose a severe and unacceptable risk to the environment of Louisiana and the health of its people. Moreover, the legislature finds that indoor toxins, specifically toxic mold, represent an insufficiently understood health and environmental problem.

(2) The legislature recognizes that numerous studies indicate likely health effects from mold spores, varying from cold-like symptoms to more serious symptoms, such as allergy and asthma outbreaks. These toxins can have negative effects on humans when ingested, inhaled, or when they come in contact with the skin. These effects can have serious consequences for some population subgroups, especially infants, children, pregnant women, persons who are elderly, asthmatics, individuals with allergies, and individuals with compromised immune systems. Healthcare professionals now acknowledge that molds can cause allergies, trigger asthma attacks, detrimentally affect the function of vital human organs, and increase susceptibility to colds and flu.

(3) The legislature further recognizes that though not all molds are toxic, there are certain dangers that molds present within buildings and structures. It is thus imperative that the toxicity of its presence be determined and a corresponding plan of action be implemented to address such hazards in buildings and structures within this state.

B. The legislature hereby declares that it is in the best interest of the public health, welfare, and safety to establish a task force to lead development of comprehensive policies and promote best practices concerning mitigation of toxic mold and the adverse health effects caused by this unique threat to public health.

Acts 2014, No. 258, §1; Redesignated from R.S. 40:1300.411 by HCR 84 of 2015 R.S.



RS 40:1289.2 - Definition

§1289.2. Definition

For the purposes of this Subpart, the term "mold" means any form of multicellular fungi that live on plant or animal matter and in indoor environments. Types of mold include but are not limited to cladosporium, alternaria, aspergillus, trichoderma, memnoniella, mucor, and stachybotrys chartarum.

Acts 2014, No. 258, §1; Redesignated from R.S. 40:1300.412 by HCR 84 of 2015 R.S.



RS 40:1289.3 - Toxic Mold Task Force; creation; composition; meetings

§1289.3. Toxic Mold Task Force; creation; composition; meetings

A. There is hereby created the Louisiana Toxic Mold Task Force, referred to hereafter as the "task force", composed of fifteen members as follows:

(1) One pediatric environmental health specialist selected and appointed by the secretary of the Louisiana Department of Health.

(2) One person with expertise in toxicology selected and appointed by the secretary of the Louisiana Department of Health.

(3) The assistant secretary of the office of public health of the Louisiana Department of Health or his designee.

(4) One member designated by the office of health affairs and medical education of the Louisiana State University System.

(5) One member designated by the Louisiana State Medical Society.

(6) One member designated by the Louisiana Primary Care Association.

(7) One member with expertise in consumer protection designated by the Louisiana attorney general.

(8) One member designated by the Southern University Law Center.

(9) One member designated by the Paul M. Hebert Law Center of Louisiana State University.

(10) One member with expertise in toxic mold remediation designated by the Louisiana State Licensing Board for Contractors.

(11) One member designated by the Louisiana Housing Corporation.

(12) One member designated by the dean of the School of Public Health and Tropical Medicine of Tulane University.

(13) One member designated by the Louisiana Realtors Association.

(14) One member designated by the Louisiana Home Builders Association.

(15) One member designated by the Apartment Association of Louisiana.

B. The secretary of the Louisiana Department of Health shall take such actions as are necessary to ensure that the initial convening of the task force occurs no later than October 1, 2014.

C. The task force members shall select a chairman annually, and he shall serve as chairman without salary.

D. Task force members shall serve without compensation, except per diem or expense reimbursement to which they may be individually entitled by their respective employer organizations.

E. The task force shall hold at least two regular meetings each year at a place designated by the chairman.

Acts 2014, No. 258, §1; Redesignated from R.S. 40:1300.413 by HCR 84 of 2015 R.S.



RS 40:1289.4 - Functions and duties of the task force

§1289.4. Functions and duties of the task force

A. The functions of the task force shall include all of the following:

(1) Serve as an advisory body to the legislature on policies and practices that protect all people of this state, particularly tenants, consumers, and vulnerable populations, from harm related to toxic mold.

(2) Serve as a coordinating forum between and among state agencies, local government, and nongovernmental groups on matters related to toxic mold.

(3) On a regular basis, research and review state regulations, guidelines, policies, and procedures that pertain in any way to toxic mold and make recommendations to the governor, the legislature, and the secretary of the Louisiana Department of Health as deemed necessary and appropriate by the chairman.

B. On or before January 1, 2015, and annually thereafter, the task force shall prepare and submit to the governor and the legislature a report on the status of public health risks from toxic mold in Louisiana. The report shall include, without limitation, the following:

(1) An assessment, based on scientific evidence, of the nature, scope, and magnitude of the adverse environmental and health impacts caused by toxic mold in the state.

(2) Measurement, based on scientific evidence, of the adverse health effects of exposure to molds on the general population, including specific effects on any subgroups identifiable as being at greater risk of adverse health effects when exposed to molds.

(3) Identification of actions taken by the state, local governments, and any other public or private organizations that have made a positive impact on mitigating the harm to public health of toxic mold.

(4) Identification of best practices for the control of mold in a cost-effective and environmentally sound manner.

C. The task force may request administrative and technical support from the Louisiana Department of Health, office of public health, to carry out the functions and responsibilities provided in this Section.

Acts 2014, No. 258, §1; Redesignated from R.S. 40:1300.414 by HCR 84 of 2015 R.S.



RS 40:1289.5 - Termination

§1289.5. Termination

The provisions of this Subpart shall terminate on January 1, 2018.

Acts 2014, No. 258, §1; Redesignated from R.S. 40:1300.415 by HCR 84 of 2015 R.S.



RS 40:1289.11 - Submission of emergency plan and reporting of toxic substances; penalties

SUBPART B. TOXIC SUBSTANCES - PLANTS

AND OTHER INDUSTRIAL FACILITIES

§1289.11. Submission of emergency plan and reporting of toxic substances; penalties

A.(1) Each plant or industrial facility located within the state of Louisiana wherein any toxic substance is regularly manufactured, stored, or maintained in quantities capable of escaping the boundaries or perimeters of such plant or industrial facility in sufficient concentrations to cause death or serious bodily harm to persons outside said boundaries or perimeters shall prepare and submit an emergency plan for immediate notification of the proper public safety authority. The emergency plan shall be put into effect whenever toxic substances escape beyond the boundaries or perimeters of each plant or industrial facility. The plan shall be submitted to the secretary of the Department of Public Safety and Corrections and the secretary of the Department of Environmental Quality with copies furnished to the local sheriffs and municipal authorities concerned.

(2) The plan, including a report on toxic substances, shall be submitted on a form prescribed by the secretary of the Department of Public Safety and Corrections with the concurrence of the secretary of the Department of Environmental Quality in accordance with the Administrative Procedure Act. The form shall be incorporated, wherever feasible and practical, into the survey form implemented under the Hazardous Material Information, Preparedness and Response Act (R.S. 30:2361 et seq.).

(3) The term "toxic substance" is hereby defined to include those substances which are designated as toxic in rules and regulations adopted by the Department of Public Safety and Corrections with the concurrence of the Department of Environmental Quality. The plan or revisions thereto shall be submitted no later than January 31 of each calendar year.

B. The requirements of this Section shall be applicable to all nuclear reactors within the state of Louisiana and the escape of radioactivity therefrom.

C. Any person or corporate entity in violation of the provisions of this Section shall be fined not more than twenty five thousand dollars. Fines collected pursuant to this Section shall be distributed on a pro rata basis to the governing authority of the parish or parishes wherein the offending plant or industrial facility is located.

Acts 1979, No. 642, §1; Acts 1980, No. 364; Acts 1983, No. 542, §1; Acts 1985, No. 435, §3, eff. July 11, 1985; Redesignated from R.S. 40:1299.100 by HCR 84 of 2015 R.S.



RS 40:1291.1 - Short title

SUBCHAPTER C. SMOKING

PART I. LOUISIANA SMOKEFREE AIR ACT

SUBPART A. GENERAL PROVISIONS

§1291.1. Short title

This Part shall be known and may be cited as the "Louisiana Smokefree Air Act."

Acts 2006, No. 815, §1, eff. Jan. 1, 2007; Redesignated from R.S. 40:1300.251 by HCR 84 of 2015 R.S.



RS 40:1291.2 - Purpose

§1291.2. Purpose

The legislature finds and determines that it is in the best interest of the people of this state to protect nonsmokers from involuntary exposure to secondhand smoke. The legislature further finds and determines that a balance should be struck between the health concerns of nonconsumers of tobacco products and the need to minimize unwarranted governmental intrusion into and regulation of private spheres of conduct and choice with respect to the use or nonuse of tobacco products in certain designated public areas and in private places. Therefore, the legislature hereby declares that the purpose of this Part is to preserve and improve the health, comfort, and environment of the people of this state by limiting exposure to tobacco smoke.

Acts 2006, No. 815, §1, eff. Jan. 1, 2007; Acts 2014, No. 546, §1, eff. Jan. 1, 2015; Redesignated from R.S. 40:1300.252 by HCR 84 of 2015 R.S.



RS 40:1291.3 - Definitions

§1291.3. Definitions

For the purposes of this Part, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) "Bar" means a business that holds a Class A-General retail permit and the primary purpose of such business is to serve alcoholic beverages for consumption by guests on the premises and in which the serving of food is only incidental to the consumption of those beverages, including but not limited to, taverns, nightclubs, cocktail lounges, and cabarets.

(2) "Business" means any corporation, sole proprietorship, partnership, limited partnership, professional corporation, enterprise, franchise, association, trust, joint venture, or other entity.

(3) "Department" means the Louisiana Department of Health.

(4) "Employer" means an individual or a business that employs one or more individuals.

(5) "Enclosed area" means all space between a floor and ceiling that is enclosed on all sides by solid walls or windows, exclusive of doorways, which extend from the floor to the ceiling.

(6) "Local governing authority" means a municipal or parish governing authority.

(7) "Place of employment" means an area under the control of an employer that employees normally frequent during the course of employment, including, but not limited to, work areas, employee lounges, restrooms, conference rooms, meeting rooms, classrooms, employee cafeterias, hallways, and vehicles. A private residence is not a place of employment unless it is used as a licensed child care, adult day care, or health care facility.

(8) "Public building" means any building owned or operated by any of the following:

(a) The state, including the legislative, executive, and judicial branches of state government.

(b) Any parish, city, or town, or instrumentality thereof, or any other political subdivision of the state, special district, authority, commission, or agency.

(c) Any other separate corporate instrumentality or entity of state or local government.

(9) "Public place" means an enclosed area to which the public is invited or in which the public is permitted which is not a public building, including but not limited to banks, educational facilities, health care facilities, hotel and motel lobbies, laundromats, public transportation facilities, reception areas, restaurants, retail food production and marketing establishments, retail service establishments, retail stores, shopping malls, sports arenas, theaters, and waiting rooms.

(10) "Restaurant" means an eating establishment, including but not limited to, coffee shops, cafeterias, sandwich stands, and school cafeterias, which gives or offers for sale food to the public, guests, or employees, as well as kitchens and catering facilities in which food is prepared on the premises for serving elsewhere. The term "restaurant" shall include a bar located within a restaurant.

(11) "Retail tobacco business" means a business utilized primarily for the sale of tobacco products and accessories and in which the sale of other products is incidental.

(12) "School" means any elementary or secondary school building, the campus of any school, any buildings on the campus, and all school buses.

(13) "Secondhand smoke" means smoke emitted from lighted, smoldering, or burning tobacco when the smoker is not inhaling, smoke emitted at the mouthpiece during puff drawing, and smoke exhaled by the smoker.

(14) "Smoking" means inhaling, exhaling, burning, carrying, or possessing any lighted tobacco product, including cigarettes, cigars, pipe tobacco, and any other lighted combustible plant material.

Acts 2006, No. 815, §1, eff. Jan. 1, 2007; Redesignated from R.S. 40:1300.253 by HCR 84 of 2015 R.S.



RS 40:1291.11 - General smoking prohibitions; exemptions

SUBPART B. PROHIBITIONS AND EXEMPTIONS

§1291.11. General smoking prohibitions; exemptions

A. Except as permitted by Subsection B of this Section, no person shall:

(1) Smoke in any public building.

(2) Smoke in any school.

(3) Smoke in any public place and in any enclosed area within a place of employment.

(4) Smoke in any outdoor area proximate to a state office building where smoking is prohibited pursuant to the provisions of R.S. 40:1293.3.

(5) As an employer, knowingly permit smoking in any enclosed area within a place of employment.

B. Nothing in this Part shall prohibit smoking in any of the following places:

(1) Private homes, private residences, and private automobiles; except that this Subsection shall not apply if any such home, residence, or vehicle is being used for child care or day care or if a private vehicle is being used for the public transportation of children or as part of health care or day care transportation in which case smoking is prohibited.

(2) Limousines under private hire.

(3) A hotel or motel room designated as a smoking room and rented to a guest; provided that a maximum of fifty percent of the hotel rooms, at the discretion of the hotel owner or general manager, available for rent to guests in a hotel or motel may be designated as smoking rooms.

(4) Any retail tobacco business.

(5) Any bar.

(6) The outdoor area of places of employment; except that the owner or manager of such business may post signs prohibiting smoking in any such outdoor area, which shall have the effect of making that outdoor area an area in which smoking is prohibited under the provisions of this Part.

(7) Private and semiprivate rooms or apartments in assisted living residences, and other long-term care facilities that are occupied by one or more persons, who are all smokers and who have requested in writing to be placed in a room where smoking is permitted; provided that smoke from such rooms or apartments does not infiltrate into areas where smoking is prohibited under the provisions of this Part.

(8) Designated smoking areas in which gaming operations are permitted to occur upon a riverboat, at the official gaming establishment, at a facility licensed for the operation of electronic video draw poker devices, at an eligible facility licensed for the operation of slot machines, by a licensed charitable organization, or at a pari-mutuel wagering facility or off-track wagering facility which is licensed for operation and regulated under the provisions of Chapters 4 and 11 of Title 4 and Chapters 4, 5, 6, and 7 of Title 27 of the Louisiana Revised Statutes of 1950, or any other gaming operations authorized by law, except that smoking shall be prohibited in all restaurants, including snack bars and any other type of eating area whether or not such area is separated from the gaming area, that are located within the facilities where gaming operations are conducted regardless of any type of license issued relevant to the operation of the restaurant.

(9) All workplaces of any manufacturer, importer, wholesaler or distributor of tobacco products, of any tobacco leaf dealer or processor, and all tobacco storage facilities.

(10) Convention facilities during the time such facilities are being used for professional meetings and trade shows which are not open to the public that are produced or organized by tobacco businesses or convenience store associations where tobacco products are displayed and limited to the location of such meetings or shows and during the time such facilities are used by a carnival organization, traditionally known as a krewe or a courir de Mardi Gras for the purpose of the conduct of a Mardi Gras ball and limited to the location of such ball.

(11) Designated and well-ventilated smoking rooms in nursing homes which permit smoking, provided that the designated smoking room is not the reception area, lobby, waiting room, dining room, or any other room or area defined as a public place under the provisions of this Part.

(12) A hotel or motel room operated by a casino or gaming operation which is rented to a guest.

(13) An outdoor patio, whether or not food is served.

(14) Any state, local, or private correctional facility prior to August 15, 2009. After August 15, 2009, smoking shall be prohibited in any state, local, or private correctional facility.

C. An individual, person, entity, or business subject to the smoking prohibitions of this Section shall not discriminate or retaliate in any manner against a person for making a complaint regarding a violation of this Section or for furnishing information concerning a violation to an enforcement authority.

D. Nothing in this Part shall be construed to restrict the power of any parish, city, town, or village to adopt and enforce additional local laws, ordinances, or regulations that comply with at least the minimum applicable standards to establish smokefree public places as set forth in this Part.

Acts 2006, No. 815, §1, eff. Jan. 1, 2007; Acts 2008, No. 490, §1; Acts 2014, No. 546, §1, eff. Jan. 1, 2015; Redesignated from R.S. 40:1300.256 by HCR 84 of 2015 R.S.



RS 40:1291.21 - Notice of prohibition of smoking

SUBPART C. PENALTIES AND RULES AND REGULATIONS

§1291.21. Notice of prohibition of smoking

A. "No smoking" signs or the international "No smoking" symbol consisting of a pictorial representation of a burning cigarette enclosed in a red circle with a red bar across it shall be clearly and conspicuously posted by the owner, operator, manager, or other person in control in every public building, public place, and place of employment where smoking is prohibited by this Part.

B. The owner, operator, manager, or other person in control shall remove all ashtrays from any area where smoking is prohibited by this Part.

C. The Louisiana Department of Health may treat a violation of this Section as a deficiency to be assessed against any licensee or facility over which it has statutory jurisdiction.

Acts 2006, No. 815, §1, eff. Jan. 1, 2007; Redesignated from R.S. 40:1300.261 by HCR 84 of 2015 R.S.



RS 40:1291.22 - Enforcement; penalties

§1291.22. Enforcement; penalties

A.(1) Any violation of any prohibition in R.S. 40:1291.11(A) may be cited by any law enforcement officer by the issuance of a citation and summons to appear before a court of proper jurisdiction.

(2) Such citations shall be in a form such that there shall be retained in each book of citations a receipt and each shall have a copy to be deposited by the law enforcement officer with a court having jurisdiction over the alleged offense.

(3) Upon the deposit of the copy, the court shall notify the alleged violator of the time and place of his hearing or of his opportunity to plead guilty by the payment of his specified fine. Failure to appear, unless the fine is paid, may be punished within the discretion of the court as contempt of court.

B.(1)(a) Any person who is guilty of a violation of the prohibition in R.S. 40:1291.11(A)(1), (2), (3), and (4) shall, upon a first offense, be fined twenty-five dollars.

(b) Any person who is guilty of violating such prohibition a second time shall be fined fifty dollars.

(c) Any person who is guilty of violating such prohibition a third or subsequent time shall be fined one hundred dollars.

(2)(a) Any employer who is guilty of a violation of the prohibition in R.S. 40:1291.11(A)(5) shall, upon a first offense, be fined one hundred dollars.

(b) Any employer who is guilty of violating such prohibition a second time shall be fined two hundred fifty dollars.

(c) Any employer who is guilty of violating such prohibition a third or subsequent time shall be fined five hundred dollars.

Acts 2006, No. 815, §1, eff. Jan. 1, 2007; Acts 2014, No. 546, §1, eff. Jan. 1, 2015; Redesignated from R.S. 40:1300.262 by HCR 84 of 2015 R.S.



RS 40:1291.23 - Development of smoke-free policies

§1291.23. Development of smoke-free policies

A.(1) Public post secondary education institutions shall develop smoke-free policies for its campuses.

(2) For the purposes of this Section, "smoke-free" means the prohibition of smoking as defined in R.S. 40:1291.3(14).

B.(1) Nothing in this Section shall prohibit a public post secondary education institution from developing a tobacco-free policy for its campus.

(2) For the purposes of this Section, "tobacco-free" means the prohibition on the use of tobacco derived or containing products, including but not limited to cigarettes, cigars, cigarillos, pipes, hookah-smoked products, and oral tobacco products.

C. The provisions of this Section shall not supersede the provisions of R.S. 40:1291.11(A).

Acts 2013, No. 211, §1; Redesignated from R.S. 40:1300.263 by HCR 84 of 2015 R.S.

NOTE: See Acts 2013, No. 211, §2, relative to effectiveness.



RS 40:1291.24 - Smoking prohibited near school property; exceptions; penalty

§1291.24. Smoking prohibited near school property; exceptions; penalty

A. Smoking, as defined in this Part, shall not be permitted, and no person shall smoke within two hundred feet of the entrances, exits, or outdoor areas of any public or private elementary or secondary school.

B.(1) This Section shall not apply to smoking by a person of the legal age within private property that is within the two hundred feet boundary or to smoking by a person of the legal age occupying a moving vehicle in which smoking is not prohibited that is traveling through an area within the two hundred feet boundary.

(2) This exception shall not apply to the property of a private elementary or secondary school.

C. The state superintendent of education, with the approval of the State Board of Elementary and Secondary Education, shall develop a method by which to mark smoke-free areas, including the use of signs or other markings suitable to the situation. Signs or other markings shall be located in a visible manner on or near each school indicating that such area is a smoke-free area, and that such an area is within two hundred feet of the entrances, exits, or outdoor areas of any public or private elementary or secondary school. The state Department of Education shall assist each school system with providing for the posting required in this Subsection.

D.(1) Any violation of this Section may be cited by any law enforcement officer by the issuance of a citation and summons to appear before a court of proper jurisdiction.

(2) Such citations shall be in a form such that there shall be retained in each book of citations a receipt and each shall have a copy to be deposited by the law enforcement officer with a court having jurisdiction over the alleged offense.

(3) Upon the deposit of the copy, the court shall notify the alleged violator of the time and place of his hearing or of his opportunity to plead guilty by the payment of his specified fine. Failure to appear, unless the fine is paid, may be punished within the discretion of the court as contempt of court.

E.(1) Any person who is guilty of a violation of this Section shall, upon a first offense, be fined twenty-five dollars.

(2) Any person who is guilty of violating this Section a second time shall be fined fifty dollars.

(3) Any person who is guilty of violating this Section a third or subsequent time shall be fined one hundred dollars.

F. The provisions of this Section shall not supersede the provisions of R.S. 40:1291.11(A).

Acts 2014, No. 581, §1, eff. June 9, 2014; Redesignated from R.S. 40:1300.264 by HCR 84 of 2015 R.S.



RS 40:1293.1 - Louisiana Superdome; smoking regulation

PART II. SMOKING REGULATION

§1293.1. Louisiana Superdome; smoking regulation

A. It is the public policy of this state to protect the health, comfort, and environment of the people of this state.

B. Smoking shall be prohibited in all areas of the Louisiana Superdome.

C. "Smoking" means the carrying of a lighted cigar, cigarette, pipe, or any other lighted smoking equipment, in addition to the inhalation and exhalation of smoke by a person from any form of lighted tobacco.

D. Any person who violates the provisions of this Section shall be advised of the prohibition by Superdome personnel. In addition, the board of commissioners of the Louisiana Stadium and Exposition District may adopt rules to provide for ejection from the Superdome of any person who continues such violation after being so advised of the prohibition, such rules to be enforced by security personnel in accordance with board rules.

Acts 1986, No. 483, §1; Acts 2003, No. 772, §1; Redesignated from R.S. 40:1261 by HCR 84 of 2015 R.S.



RS 40:1293.2 - Senator Nat G. Kiefer University of New Orleans Lakefront Arena; smoking regulation

§1293.2. Senator Nat G. Kiefer University of New Orleans Lakefront Arena; smoking regulation

A. It is the public policy of this state to protect the health, comfort, and environment of the people of this state.

B. Smoking shall be prohibited in all areas of the Senator Nat G. Kiefer University of New Orleans Lakefront Arena.

C. "Smoking" means the carrying of a lighted cigar, cigarette, pipe, or any other lighted smoking equipment, in addition to the inhalation and exhalation of smoke by a person from any form of lighted tobacco.

D. Any person who violates the provisions of this Section shall be advised of the prohibition by university personnel. In addition, the Board of Supervisors for the University of Louisiana System may adopt rules to provide for ejection from the arena of any person who continues such violation after being so advised of the prohibition, such rules to be enforced by security personnel in accordance with board rules.

Acts 2004, No. 573, §1; Redesignated from R.S. 40:1262 by HCR 84 of 2015 R.S.



RS 40:1293.3 - State office buildings; smoking regulation; enforcement

§1293.3. State office buildings; smoking regulation; enforcement

A. The requirements set forth in this Section shall apply to all buildings owned by the state which are utilized primarily as office buildings, referred to hereafter in this Part as "state office buildings".

B. In addition to any applicable smoking prohibition as provided in the Louisiana Smokefree Air Act (R.S. 40:1291.1 et seq.), smoking shall be prohibited in all of the following areas:

(1) Any outdoor area proximate to a state office building that is within twenty-five feet of an entrance of the building to which access by the public is not restricted.

(2) Any outdoor area that is within twenty-five feet of a wheelchair ramp or other structure that facilitates access to a state office building by persons with disabilities.

C. "Smoking" means the carrying of a lighted cigar, cigarette, pipe, or any other lighted smoking equipment, in addition to the inhalation and exhalation of smoke by a person from any form of lighted tobacco.

D. Enforcement of the prohibition of smoking provided for in this Section shall be conducted in accordance with the provisions of R.S. 40:1291.22.

E. Any person who violates the provisions of this Section shall be subject to the penalties established in R.S. 40:1291.22(B)(1).

Acts 2014, No. 546, §1, eff. Jan. 1, 2015; Redesignated from R.S. 40:1263 by HCR 84 of 2015 R.S.



RS 40:1295 - Redesignated

§1295. Redesignated to R.S. 40:1277.1 by HCR 84 of 2015 R.S.



RS 40:1295.1 - Legislative findings; purpose

PART III. PUBLIC INFORMATION CONCERNING

SMOKING CESSATION

§1295.1. Legislative findings; purpose

A. The legislature hereby finds and declares the following:

(1) Cigarette smoking is a leading cause of preventable death in our state and nation.

(2) Though smoking-related illnesses and deaths and their associated human and economic costs are a devastating public health problem across the United States, and billions of dollars from sources such as cigarette taxes and tobacco-related legal settlements are available to states for preventing and controlling tobacco use, only a fraction of these funds is put to this public health service, and state spending on tobacco prevention and control falls below CDC recommended levels.

(3) Though smoking is an exceptionally difficult habit to break due to the powerful nature of addiction to cigarettes, many thousands of Americans win the battle to quit smoking each year, often with the help of a smoking cessation program.

B. The purpose of this Part is to increase awareness of and access to smoking cessation programs and services available in Louisiana.

Acts 2015, No. 55, §§1, 2, eff. June 5, 2015.



RS 40:1295.2 - Definitions

§1295.2. Definitions

As used in this Part, the following terms have the meaning ascribed in this Section:

(1) "Department" means the Louisiana Department of Health.

(2) "Smoking Cessation Trust" and "trust" mean the organization of that name which incorporated in Louisiana pursuant to the judgment rendered in Scott v. American Tobacco Co., Inc. (2009-CA-0461 (La. App. 4 Cir. 4/23/10), 36 So. 3d 1046) for the purpose of operating the smoking cessation program called for in that judgment, or any successor.

Added by Acts 2015, No. 55, §§1, 2, eff. June 5, 2015.



RS 40:1295.3 - Public information concerning smoking cessation

§1295.3. Public information concerning smoking cessation

A. The department shall establish and maintain on its internet website a link to the website of the Smoking Cessation Trust, along with summary information on programs and services offered by the trust.

B. The department may feature the link to the website of the Smoking Cessation Trust and information on programs and services of the trust on any web page it maintains for any program or office if the link and information are posted in a conspicuous location.            Added by Acts 2015, No. 55, §§1, 2, eff. June 5, 2015.



RS 40:1295.4 - Program coordination

§1295.4. Program coordination

A. The secretary of the department is hereby authorized to coordinate, to the extent he deems practical and appropriate, the programs of the office of public health, the Medicaid coordinated care network program, and any other program of the department with programs offered by the Smoking Cessation Trust.

B. On or before January 1, annually, the secretary of the department shall engage with the executive director of the Smoking Cessation Trust to evaluate means and best practices for promoting smoking cessation, and to identify opportunities for increasing access to smoking cessation programs and services available in this state.

Added by Acts 2015, No. 55, §§1, 2, eff. June 5, 2015.



RS 40:1295.5 - Termination

§1295.5. Termination

The provisions of this Part shall terminate on January 1, 2022, and thereafter shall be null, void, and without effect.

Acts 2015, No. 55, §§1, 2, eff. June 5, 2015.



RS 40:1296 - Redesignated

§1296. Redesignated to R.S. 40:1267.1 by HCR 84 of 2015 R.S.



RS 40:1298 - Redesignated

§1298. Redesignated to R.S. 40:1300.21 by HCR 84 of 2015 R.S.



RS 40:1299 - Redesignated

§1299. Redesignated to R.S. 40:1081.1 by HCR 84 of 2015 R.S.



RS 40:1299.1 - Redesignated

§1299.1. Redesignated to R.S. 40:1081.2 by HCR 84 of 2015 R.S.



RS 40:1299.2 - Redesignated

§1299.2. Redesignated to R.S. 40:1081.3 by HCR 84 of 2015 R.S.



RS 40:1299.3 - Redesignated

§1299.3. Redesignated to R.S. 40:1081.4 by HCR 84 of 2015 R.S.



RS 40:1299.4 - Redesignated

§1299.4. Redesignated to R.S. 40:1081.5 by HCR 84 of 2015 R.S.



RS 40:1299.4.1 - Redesignated

§1299.4.1. Redesignated to R.S. 40:1081.6 by HCR 84 of 2015 R.S.



RS 40:1299.4.2 - Redesignated

§1299.4.2. Redesignated to R.S. 40:1081.7 by HCR 84 of 2015 R.S.



RS 40:1299.5 - Redesignated

§1299.5. Redesignated to R.S. 40:1081.9 by HCR 84 of 2015 R.S.



RS 40:1299.6 - Redesignated

§1299.6. Redesignated to R.S. 40:1081.9 by HCR 84 of 2015 R.S.



RS 40:1299.11 - Redesignated

§1299.11. Redesignated to R.S. 40:1300.11 by HCR 84 of 2015 R.S.



RS 40:1299.12 - Redesignated

§1299.12. Redesignated to R.S. 40:1300.12 by HCR 84 of 2015 R.S.



RS 40:1299.13 - Redesignated

§1299.13. Redesignated to R.S. 40:1300.13 by HCR 84 of 2015 R.S.



RS 40:1299.20 - Repealed by Acts 1989, No. 662, 8, eff. July 7, 1989.

PART XVII. LEAD POISONING PREVENTION AND

CONTROL

§1299.20. Repealed by Acts 1989, No. 662, §8, eff. July 7, 1989.



RS 40:1299.21 - Redesignated

§1299.21. Redesignated to R.S. 40:1285.1 by HCR 84 of 2015 R.S.



RS 40:1299.22 - Redesignated

§1299.22. Redesignated to R.S. 40:1285.2 by HCR 84 of 2015 R.S.



RS 40:1299.23 - Redesignated

§1299.23. Redesignated to R.S. 40:1285.3 by HCR 84 of 2015 R.S.



RS 40:1299.24 - Redesignated

§1299.24. Redesignated to R.S. 40:1285.4 by HCR 84 of 2015 R.S.



RS 40:1299.25 - Redesignated

§1299.25. Redesignated to R.S. 40:1285.5 by HCR 84 of 2015 R.S.



RS 40:1299.26 - Redesignated

§1299.26. Redesignated to R.S. 40:1285.6 by HCR 84 of 2015 R.S.



RS 40:1299.27 - Redesignated

§1299.27. Redesignated to R.S. 40:1285.7 by HCR 84 of 2015 R.S.



RS 40:1299.27.1 - Redesignated

§1299.27.1. Redesignated to R.S. 40:1285.8 by HCR 84 of 2015 R.S.



RS 40:1299.28 - Redesignated

§1299.28. Redesignated to R.S. 40:1285.9 by HCR 84 of 2015 R.S.



RS 40:1299.29 - Redesignated

§1299.29. Redesignated to R.S. 40:1285.10 by HCR 84 of 2015 R.S.



RS 40:1299.30 - Redesignated

§1299.30. Redesignated to R.S. 40:1061 by HCR 84 of 2015 R.S.



RS 40:1299.30.1 - Redesignated

§1299.30.1. Redesignated to R.S. 40:1061.1 by HCR 84 of 2015 R.S.



RS 40:1299.31 - Redesignated

§1299.31. Redesignated to R.S. 40:1061.2 by HCR 84 of 2015 R.S.



RS 40:1299.32 - Redesignated

§1299.32. Redesignated to R.S. 40:1061.3 by HCR 84 of 2015 R.S.



RS 40:1299.33 - Redesignated

§1299.33. Redesignated to R.S. 40:1061.4 by HCR 84 of 2015 R.S.



RS 40:1299.34 - Redesignated

§1299.34. Redesignated to R.S. 40:1061.5 by HCR 84 of 2015 R.S.



RS 40:1299.34.5 - Redesignated

§1299.34.5. Redesignated to R.S. 40:1061.6 by HCR 84 of 2015 R.S.



RS 40:1299.35 - Redesignated

§1299.35. Redesignated to R.S. 40:1061.7 by HCR 84 of 2015 R.S.



RS 40:1299.35.0 - Redesignated

§1299.35.0. Redesignated to R.S. 40:1061.8 by HCR 84 of 2015 R.S.



RS 40:1299.35.1 - Redesignated

§1299.35.1. Redesignated to R.S. 40:1061.9 by HCR 84 of 2015 R.S.



RS 40:1299.35.2 - Redesignated

§1299.35.2. Redesignated to R.S. 40:1061.10 by HCR 84 of 2015 R.S.



RS 40:1299.35.2.1 - Redesignated

§1299.35.2.1. Redesignated to R.S. 40:1061.11 by HCR 84 of 2015 R.S.



RS 40:1299.35.3 - Redesignated

§1299.35.3. Redesignated to R.S. 40:1061.12 by HCR 84 of 2015 R.S.



RS 40:1299.35.4 - Redesignated

§1299.35.4. Redesignated to R.S. 40:1061.13 by HCR 84 of 2015 R.S.



RS 40:1299.35.5 - Redesignated

§1299.35.5. Redesignated to R.S. 40:1061.14 by HCR 84 of 2015 R.S.



RS 40:1299.35.5.1 - Redesignated

§1299.35.5.1. Redesignated to R.S. 40:1061.15 by HCR 84 of 2015 R.S.



RS 40:1299.35.5.2 - Redesignated

§1299.35.5.2. Redesignated to R.S. 40:1061.16 by HCR 84 of 2015 R.S.



RS 40:1299.35.6 - Redesignated

§1299.35.6. Redesignated to R.S. 40:1061.17 by HCR 84 of 2015 R.S.



RS 40:1299.35.7 - Redesignated

§1299.35.7. Redesignated to R.S. 40:1061.18 by HCR 84 of 2015 R.S.



RS 40:1299.35.8 - Redesignated

§1299.35.8. Redesignated to R.S. 40:1061.19 by HCR 84 of 2015 R.S.



RS 40:1299.35.9 - Redesignated

§1299.35.9. Redesignated to R.S. 40:1061.20 by HCR 84 of 2015 R.S.



RS 40:1299.35.10 - Redesignated

§1299.35.10. Redesignated to R.S. 40:1061.21 by HCR 84 of 2015 R.S.



RS 40:1299.35.11 - Redesignated

§1299.35.11. Redesignated to R.S. 40:1061.22 by HCR 84 of 2015 R.S.



RS 40:1299.35.12 - Redesignated

§1299.35.12. Redesignated to R.S. 40:1061.23 by HCR 84 of 2015 R.S.



RS 40:1299.35.13 - Redesignated

§1299.35.13. Redesignated to R.S. 40:1061.24 by HCR 84 of 2015 R.S.



RS 40:1299.35.14 - Redesignated

§1299.35.14. Redesignated to R.S. 40:1061.25 by HCR 84 of 2015 R.S.



RS 40:1299.35.15 - Redesignated

§1299.35.15. Redesignated to R.S. 40:1061.26 by HCR 84 of 2015 R.S.



RS 40:1299.35.16 - Repealed by Acts 2007, No. 473, §3, and Acts 2007, No. 477, §3, eff. July 12, 2007.

§1299.35.16. Repealed by Acts 2007, No. 473, §3, and Acts 2007, No. 477, §3, eff. July 12, 2007.



RS 40:1299.35.17 - Redesignated

§1299.35.17. Redesignated to R.S. 40:1061.27 by HCR 84 of 2015 R.S.



RS 40:1299.35.18 - Redesignated

§1299.35.18. Redesignated to R.S. 40:1061.28 by HCR 84 of 2015 R.S.



RS 40:1299.35.19 - Redesignated

§1299.35.19. Redesignated to R.S. 40:1061.29 by HCR 84 of 2015 R.S.



RS 40:1299.36 - Redesignated

§1299.36. Redesignated to R.S. 40:1300 by HCR 84 of 2015 R.S.



RS 40:1299.36.1 - Terminated July 1, 2003, by Acts 1999, No. 788, §3.

§1299.36.1. Terminated July 1, 2003, by Acts 1999, No. 788, §3.



RS 40:1299.36.2 - Terminated July 1, 2003, by Acts 1999, No. 788, §3.

§1299.36.2. Terminated July 1, 2003, by Acts 1999, No. 788, §3.



RS 40:1299.36.3 - Terminated July 1, 2003, by Acts 1999, No. 788, §3.

§1299.36.3. Terminated July 1, 2003, by Acts 1999, No. 788, §3.



RS 40:1299.36.4 - Terminated July 1, 2003, by Acts 1999, No. 788, §3.

§1299.36.4. Terminated July 1, 2003, by Acts 1999, No. 788, §3.



RS 40:1299.36.5 - Terminated July 1, 2003, by Acts 1999, No. 788, §3.

§1299.36.5. Terminated July 1, 2003, by Acts 1999, No. 788, §3.



RS 40:1299.36.6 - Terminated July 1, 2003, by Acts 1999, No. 788, §3.

§1299.36.6. Terminated July 1, 2003, by Acts 1999, No. 788, §3.



RS 40:1299.37 - Redesignated

§1299.37. Redesignated to R.S. 40:1233.1 by HCR 84 of 2015 R.S.



RS 40:1299.38 - Redesignated

§1299.38. Redesignated to R.S. 40:1235.1 by HCR 84 of 2015 R.S.



RS 40:1299.39 - Redesignated

§1299.39. Redesignated to R.S. 40:1237.1 by HCR 84 of 2015 R.S.



RS 40:1299.39.1 - Redesignated

§1299.39.1. Redesignated to R.S. 40:1237.2 by HCR 84 of 2015 R.S.



RS 40:1299.39.2 - Redesignated

§1299.39.2. Redesignated to R.S. 40:1237.3 by HCR 84 of 2015 R.S.



RS 40:1299.39.3 - Redesignated

§1299.39.3. Redesignated to R.S. 40:1237.4 by HCR 84 of 2015 R.S.



RS 40:1299.39.5 - Redesignated

§1299.39.5. Redesignated to R.S. 40:1157.1 by HCR 84 of 2015 R.S.



RS 40:1299.39.6 - Redesignated

§1299.39.6. Redesignated to R.S. 40:1157.2 by HCR 84 of 2015 R.S.



RS 40:1299.39.7 - Redesignated

§1299.39.7. Redesignated to R.S. 40:1157.3 by HCR 84 of 2015 R.S.



RS 40:1299.40 - Repealed by Acts 2012, No. 759, §3, eff. June 12, 2012.

PART XXII. UNIFORM CONSENT LAW

§1299.40. Repealed by Acts 2012, No. 759, §3, eff. June 12, 2012.



RS 40:1299.40.1 - Redesignated

§1299.40.1. Redesignated to R.S. 40:1163.1 by HCR 84 of 2015 R.S.



RS 40:1299.41 - Redesignated

§1299.41. Redesignated to R.S. 40:1231.1 by HCR 84 of 2015 R.S.



RS 40:1299.42 - Redesignated

§1299.42. Redesignated to R.S. 40:1231.2 by HCR 84 of 2015 R.S.



RS 40:1299.43 - Redesignated

§1299.43. Redesignated to R.S. 40:1231.3 by HCR 84 of 2015 R.S.



RS 40:1299.44 - Redesignated

§1299.44. Redesignated to R.S. 40:1231.4 by HCR 84 of 2015 R.S.



RS 40:1299.44.1 - Redesignated

§1299.44.1. Redesignated to R.S. 40:1231.5 by HCR 84 of 2015 R.S.



RS 40:1299.45 - Redesignated

§1299.45. Redesignated to R.S. 40:1231.6 by HCR 84 of 2015 R.S.



RS 40:1299.46 - Redesignated

§1299.46. Redesignated to R.S. 40:1231.7 by HCR 84 of 2015 R.S.



RS 40:1299.47 - Redesignated

§1299.47. Redesignated to R.S. 40:1231.8 by HCR 84 of 2015 R.S.



RS 40:1299.48 - Redesignated

§1299.48. Redesignated to R.S. 40:1231.9 by HCR 84 of 2015 R.S.



RS 40:1299.49 - Redesignated

§1299.49. Redesignated to R.S. 40:1231.10 by HCR 84 of 2015 R.S.



RS 40:1299.50 - Redesignated

§1299.50. Redesignated to R.S. 40:1159.1 by HCR 84 of 2015 R.S.



RS 40:1299.51 - Redesignated

§1299.51. Redesignated to R.S. 40:1159.2 by HCR 84 of 2015 R.S.



RS 40:1299.52 - Redesignated

§1299.52. Redesignated to R.S. 40:1159.3 by HCR 84 of 2015 R.S.



RS 40:1299.53 - Redesignated

§1299.53. Redesignated to R.S. 40:1159.4 by HCR 84 of 2015 R.S.



RS 40:1299.54 - Redesignated

§1299.54. Redesignated to R.S. 40:1159.5 by HCR 84 of 2015 R.S.



RS 40:1299.55 - Redesignated

§1299.55. Redesignated to R.S. 40:1159.6 by HCR 84 of 2015 R.S.



RS 40:1299.56 - Redesignated

§1299.56. Redesignated to R.S. 40:1159.7 by HCR 84 of 2015 R.S.



RS 40:1299.57 - Redesignated

§1299.57.  Redesignated to R.S. 40:1159.8 by HCR 84 of 2015 R.S.



RS 40:1299.58 - Redesignated

§1299.58.  Redesignated to R.S. 40:1159.9 by HCR 84 of 2015 R.S.



RS 40:1299.58.1 - Redesignated

§1299.58.1.  Redesignated to R.S. 40:1151 by HCR 84 of 2015 R.S.



RS 40:1299.58.2 - Redesignated

§1299.58.2.  Redesignated to R.S. 40:1151.1 by HCR 84 of 2015 R.S.



RS 40:1299.58.3 - Redesignated

§1299.58.3.  Redesignated to R.S. 40:1151.2 by HCR 84 of 2015 R.S.



RS 40:1299.58.4 - Redesignated

§1299.58.4.  Redesignated to R.S. 40:1151.3 by HCR 84 of 2015 R.S.



RS 40:1299.58.5 - Redesignated

§1299.58.5.  Redesignated to R.S. 40:1151.4 by HCR 84 of 2015 R.S.



RS 40:1299.58.6 - Redesignated

§1299.58.6.  Redesignated to R.S. 40:1151.5 by HCR 84 of 2015 R.S.



RS 40:1299.58.7 - Redesignated

§1299.58.7.  Redesignated to R.S. 40:1151.6 by HCR 84 of 2015 R.S.



RS 40:1299.58.8 - Redesignated

§1299.58.8.  Redesignated to R.S. 40:1151.7 by HCR 84 of 2015 R.S.



RS 40:1299.58.9 - Redesignated

§1299.58.9.  Redesignated to R.S. 40:1151.8 by HCR 84 of 2015 R.S.



RS 40:1299.58.10 - Redesignated

§1299.58.10.  Redesignated to R.S. 40:1151.9 by HCR 84 of 2015 R.S.



RS 40:1299.60 - Redesignated

§1299.60.  Redesignated to R.S. 40:1153.1 by HCR 84 of 2015 R.S.



RS 40:1299.61 - Redesignated

§1299.61.  Redesignated to R.S. 40:1153.2 by HCR 84 of 2015 R.S.



RS 40:1299.62 - Redesignated

§1299.62.  Redesignated to R.S. 40:1153.3 by HCR 84 of 2015 R.S.



RS 40:1299.63 - Redesignated

§1299.63.  Redesignated to R.S. 40:1153.4 by HCR 84 of 2015 R.S.



RS 40:1299.64 - Redesignated

§1299.64.  Redesignated to R.S. 40:1153.5 by HCR 84 of 2015 R.S.



RS 40:1299.64.1 - Redesignated

§1299.64.1.  Redesignated to R.S. 40:1155.1 by HCR 84 of 2015 R.S.



RS 40:1299.64.2 - Redesignated

§1299.64.2.  Redesignated to R.S. 40:1155.2 by HCR 84 of 2015 R.S.



RS 40:1299.64.3 - Redesignated

§1299.64.3.  Redesignated to R.S. 40:1155.3 by HCR 84 of 2015 R.S.



RS 40:1299.64.4 - Redesignated

§1299.64.4.  Redesignated to R.S. 40:1155.4 by HCR 84 of 2015 R.S.



RS 40:1299.64.5 - Redesignated

§1299.64.5.  Redesignated to R.S. 40:1155.5 by HCR 84 of 2015 R.S.



RS 40:1299.64.6 - Redesignated

§1299.64.6.  Redesignated to R.S. 40:1155.6 by HCR 84 of 2015 R.S.



RS 40:1299.65 - Redesignated

§1299.65.  Redesignated to R.S. 40:1175.1 by HCR 84 of 2015 R.S.



RS 40:1299.70 - Blank

§1299.70. Blank



RS 40:1299.71 - Redesignated

§1299.71.  Redesignated to R.S. 40:1300.31 by HCR 84 of 2015 R.S.



RS 40:1299.72 - Redesignated

§1299.72.  Redesignated to R.S. 40:1300.32 by HCR 84 of 2015 R.S.



RS 40:1299.73 - Redesignated

§1299.73.  Redesignated to R.S. 40:1300.33 by HCR 84 of 2015 R.S.



RS 40:1299.74 - Redesignated

§1299.74.  Redesignated to R.S. 40:1300.34 by HCR 84 of 2015 R.S.



RS 40:1299.75 - Redesignated

§1299.75.  Redesignated to R.S. 40:1300.35 by HCR 84 of 2015 R.S.



RS 40:1299.76 - Redesignated

§1299.76.  Redesignated to R.S. 40:1300.36 by HCR 84 of 2015 R.S.



RS 40:1299.77 - Redesignated

§1299.77.  Redesignated to R.S. 40:1300.37 by HCR 84 of 2015 R.S.



RS 40:1299.78 - Redesignated

§1299.78.  Redesignated to R.S. 40:1251.1 by HCR 84 of 2015 R.S.



RS 40:1299.78.1 - Redesignated

§1299.78.1.  Redesignated to R.S. 40:1251.2 by HCR 84 of 2015 R.S.



RS 40:1299.78.2 - Redesignated

§1299.78.2.  Redesignated to R.S. 40:1251.3 by HCR 84 of 2015 R.S.



RS 40:1299.78.3 - Redesignated

§1299.78.3.  Redesignated to R.S. 40:1251.4 by HCR 84 of 2015 R.S.



RS 40:1299.78.4 - Redesignated

§1299.78.4.  Redesignated to R.S. 40:1251.5 by HCR 84 of 2015 R.S.



RS 40:1299.78.5 - Redesignated

§1299.78.5.  Redesignated to R.S. 40:1251.6 by HCR 84 of 2015 R.S.



RS 40:1299.80 - Redesignated

§1299.80.  Redesignated to R.S. 40:1105.1 by HCR 84 of 2015 R.S.



RS 40:1299.81 - Redesignated

§1299.81.  Redesignated to R.S. 40:1105.2 by HCR 84 of 2015 R.S.



RS 40:1299.82 - Redesignated

§1299.82.  Redesignated to R.S. 40:1105.3 by HCR 84 of 2015 R.S.



RS 40:1299.83 - Redesignated

§1299.83.  Redesignated to R.S. 40:1105.4 by HCR 84 of 2015 R.S.



RS 40:1299.84 - Redesignated

§1299.84.  Redesignated to R.S. 40:1105.5 by HCR 84 of 2015 R.S.



RS 40:1299.85 - Redesignated

§1299.85.  Redesignated to R.S. 40:1105.6 by HCR 84 of 2015 R.S.



RS 40:1299.86 - Redesignated

§1299.86.  Redesignated to R.S. 40:1105.7 by HCR 84 of 2015 R.S.



RS 40:1299.87 - Redesignated

§1299.87.  Redesignated to R.S. 40:1105.8 by HCR 84 of 2015 R.S.



RS 40:1299.88 - Redesignated

§1299.88.  Redesignated to R.S. 40:1105.9 by HCR 84 of 2015 R.S.



RS 40:1299.89 - Redesignated

§1299.89.  Redesignated to R.S. 40:1105.10 by HCR 84 of 2015 R.S.



RS 40:1299.90 - Redesignated

§1299.90.  Redesignated to R.S. 40:1105.11 by HCR 84 of 2015 R.S.



RS 40:1299.90.1 - Redesignated

§1299.90.1.  Redesignated to R.S. 40:1105.12 by HCR 84 of 2015 R.S.



RS 40:1299.90.2 - Redesignated

§1299.90.2.  Redesignated to R.S. 40:1105.13 by HCR 84 of 2015 R.S.



RS 40:1299.91 - Redesignated

§1299.91.  Redesignated to R.S. 13:5108.2 by HCR 84 of 2015 R.S.



RS 40:1299.96 - Redesignated

§1299.96.  Redesignated to R.S. 40:1165.1 by HCR 84 of 2015 R.S.



RS 40:1299.96.1 - Redesignated

§1299.96.1.  Redesignated to R.S. 40:1165.2 by HCR 84 of 2015 R.S.



RS 40:1299.97 - Redesignated

§1299.97. Redesignated to R.S. 40:1165.3 by HCR 84 of 2015 R.S.



RS 40:1299.97.1 - Redesignated

§1299.97.1. Redesignated to R.S. 40:1167.1 by HCR 84 of 2015 R.S.



RS 40:1299.97.2 - Redesignated

§1299.97.2. Redesignated to R.S. 40:1167.2 by HCR 84 of 2015 R.S.



RS 40:1299.97.3 - Redesignated

§1299.97.3. Redesignated to R.S. 40:1167.3 by HCR 84 of 2015 R.S.



RS 40:1299.97.4 - Redesignated

§1299.97.4. Redesignated to R.S. 40:1167.4 by HCR 84 of 2015 R.S.



RS 40:1299.100 - Redesignated

§1299.100. Redesignated to R.S. 40:1289.11 by HCR 84 of 2015 R.S.



RS 40:1299.111 - Redesignated

§1299.111. Redesignated to R.S. 40:1071 by HCR 84 of 2015 R.S.



RS 40:1299.112 - Redesignated

§1299.112. Redesignated to R.S. 40:1071.1 by HCR 84 of 2015 R.S.



RS 40:1299.113 - Redesignated

§1299.113. Redesignated to R.S. 40:1071.2 by HCR 84 of 2015 R.S.



RS 40:1299.114 - Redesignated

§1299.114. Redesignated to R.S. 40:1071.3 by HCR 84 of 2015 R.S.



RS 40:1299.115 - Redesignated

§1299.115. Redesignated to R.S. 40:1071.4 by HCR 84 of 2015 R.S.



RS 40:1299.116 - Redesignated

§1299.116. Redesignated to R.S. 40:1071.5 by HCR 84 of 2015 R.S.



RS 40:1299.117 - Redesignated

§1299.117. Redesignated to R.S. 40:1071.6 by HCR 84 of 2015 R.S.



RS 40:1299.118 - Redesignated

§1299.118. Redesignated to R.S. 40:1107.1 by HCR 84 of 2015 R.S.



RS 40:1299.119 - Redesignated

§1299.119. Redesignated to R.S. 40:1107.2 by HCR 84 of 2015 R.S.



RS 40:1299.120 - Redesignated

§1299.120. Redesignated to R.S. 40:1107.3 by HCR 84 of 2015 R.S.



RS 40:1299.121 - Redesignated

§1299.121. Redesignated to R.S. 40:1263.1 by HCR 84 of 2015 R.S.



RS 40:1299.122 - Redesignated

§1299.122. Redesignated to R.S. 40:1263.2 by HCR 84 of 2015 R.S.



RS 40:1299.123 - Redesignated

§1299.123. Redesignated to R.S. 40:1263.3 by HCR 84 of 2015 R.S.



RS 40:1299.124 - Redesignated

§1299.124. Redesignated to R.S. 40:1263.4 by HCR 84 of 2015 R.S.



RS 40:1299.125 - Redesignated

§1299.125. Redesignated to R.S. 40:1263.5 by HCR 84 of 2015 R.S.



RS 40:1299.131 - Redesignated

§1299.131. Redesignated to R.S. 40:1161.1 by HCR 84 of 2015 R.S.



RS 40:1299.141 - Redesignated

§1299.141. Redesignated to R.S. 40:1113.1 by HCR 84 of 2015 R.S.



RS 40:1299.142 - Redesignated

§1299.142. Redesignated to R.S. 40:1113.2 by HCR 84 of 2015 R.S.



RS 40:1299.143 - Redesignated

§1299.143. Redesignated to R.S. 40:1113.3 by HCR 84 of 2015 R.S.



RS 40:1299.144 - Redesignated

§1299.144. Redesignated to R.S. 40:1113.4 by HCR 84 of 2015 R.S.



RS 40:1299.145 - Redesignated

§1299.145. Redesignated to R.S. 40:1113.5 by HCR 84 of 2015 R.S.



RS 40:1299.146 - Redesignated

§1299.146. Redesignated to R.S. 40:1113.6 by HCR 84 of 2015 R.S.



RS 40:1299.147 - Redesignated

§1299.147. Redesignated to R.S. 40:1113.7 by HCR 84 of 2015 R.S.



RS 40:1299.151 - Redesignated

§1299.151. Redesignated to R.S. 40:1215.1 by HCR 84 of 2015 R.S.



RS 40:1299.152 - Redesignated

§1299.152. Redesignated to R.S. 40:1215.2 by HCR 84 of 2015 R.S.



RS 40:1299.171 - Redesignated

§1299.171. Redesignated to R.S. 40:1275.1 by HCR 84 of 2015 R.S.



RS 40:1299.172 - Redesignated

§1299.172. Redesignated to R.S. 40:1275.2 by HCR 84 of 2015 R.S.



RS 40:1299.173 - Redesignated

§1299.173. Redesignated to R.S. 40:1275.3 by HCR 84 of 2015 R.S.



RS 40:1299.174 - Redesignated

§1299.174. Redesignated to R.S. 40:1275.4 by HCR 84 of 2015 R.S.



RS 40:1299.175 - Repealed by Acts 1995, No. 350, 2, eff. June 16, 1995.

§1299.175. Repealed by Acts 1995, No. 350, §2, eff. June 16, 1995.



RS 40:1299.181 - Redesignated

§1299.181. Redesignated to R.S. 40:1089.1 by HCR 84 of 2015 R.S.



RS 40:1299.182 - Redesignated

§1299.182. Redesignated to R.S. 40:1089.2 by HCR 84 of 2015 R.S.



RS 40:1299.183 - Redesignated

§1299.183. Redesignated to R.S. 40:1089.3 by HCR 84 of 2015 R.S.



RS 40:1299.184 - Redesignated

§1299.184. Redesignated to R.S. 40:1089.4 by HCR 84 of 2015 R.S.



RS 40:1299.185 - Redesignated

§1299.185. Redesignated to R.S. 40:1089.5 by HCR 84 of 2015 R.S.



RS 40:1299.186 - Redesignated

§1299.186. Redesignated to R.S. 40:1087.1 by HCR 84 of 2015 R.S.



RS 40:1299.187 - Terminated by Acts 1999, No. 1047, §1, eff. March 31, 2001.

§1299.187. Terminated by Acts 1999, No. 1047, §1, eff. March 31, 2001.



RS 40:1299.188 - Terminated by Acts 1999, No. 1047, §1, eff. March 31, 2001.

§1299.188. Terminated by Acts 1999, No. 1047, §1, eff. March 31, 2001.



RS 40:1299.190 - Blank

§1299.190. Blank



RS 40:1299.191 - Redesignated

§1299.191. Redesignated to R.S. 40:1213.1 by HCR 84 of 2015 R.S.



RS 40:1299.192 - Redesignated

§1299.192. Redesignated to R.S. 40:1213.2 by HCR 84 of 2015 R.S.



RS 40:1299.193 - Redesignated

§1299.193. Redesignated to R.S. 40:1213.3 by HCR 84 of 2015 R.S.



RS 40:1299.194 - Redesignated

§1299.194. Redesignated to R.S. 40:1213.4 by HCR 84 of 2015 R.S.



RS 40:1299.195 - Redesignated

§1299.195. Redesignated to R.S. 40:1213.5 by HCR 84 of 2015 R.S.



RS 40:1300 - Use of public monies for human cloning; prohibition; exceptions

CHAPTER 5-G. MISCELLANEOUS HEALTH PROVISIONS

PART I. HUMAN CLONING

§1300. Use of public monies for human cloning; prohibition; exceptions

A. Notwithstanding any other provision of law to the contrary, public funds, including tax proceeds, funds received from the federal government, or other revenues of the state or political subdivisions thereof, shall not be used by any person or entity, including any state-funded institution or facility, for human somatic cell nuclear transfer, commonly known as human cloning.

B. This Section shall not prohibit areas of scientific research which are not specifically prohibited by this Section, including research in the use of nuclear transfer or other cloning techniques to produce molecules, deoxyribonucleic acid, cells other than human embryos, tissues, organs, plants, or animals other than humans nor shall this Section prohibit the use of state, private, or federal funds for research using embryonic stem cell lines approved for federal funding prior to August 9, 2001.

C. For purposes of this Section, "human somatic cell nuclear transfer" shall mean human asexual reproduction that is accomplished by introducing the genetic material from one or more human somatic cells into a fertilized or unfertilized oocyte whose nuclear material has been removed or inactivated so as to produce an organism, at any state of development, that is genetically virtually identical to an existing or previously existing human organism.

Acts 2008, No. 486, §1, eff. June 25, 2008; Redesignated from R.S. 40:1299.36 by HCR 84 of 2015 R.S.



RS 40:1300.1 - Redesignated

§1300.1. Redesignated to R.S. 40:1205.1 by HCR 84 of 2015 R.S.



RS 40:1300.2 - Redesignated

§1300.2. Redesignated to R.S. 40:1205.2 by HCR 84 of 2015 R.S.



RS 40:1300.3 - Redesignated

§1300.3. Redesignated to R.S. 40:1205.3 by HCR 84 of 2015 R.S.



RS 40:1300.4 - Redesignated

§1300.4. Redesignated to R.S. 40:1205.4 by HCR 84 of 2015 R.S.



RS 40:1300.5 - Redesignated

§1300.5. Redesignated to R.S. 40:1205.5 by HCR 84 of 2015 R.S.



RS 40:1300.6 - Redesignated

§1300.6. Redesignated to R.S. 40:1205.6 by HCR 84 of 2015 R.S.



RS 40:1300.7 - Redesignated

§1300.7. Redesignated to R.S. 40:1205.7 by HCR 84 of 2015 R.S.



RS 40:1300.8 - Blank

§1300.8. Blank



RS 40:1300.8.1 - Redesignated

§1300.8.1. Redesignated to R.S. 40:1207.1 by HCR 84 of 2015 R.S.



RS 40:1300.8.2 - Redesignated

§1300.8.2. Redesignated to R.S. 40:1207.2 by HCR 84 of 2015 R.S.



RS 40:1300.11 - Definitions

PART II. MASS MEETINGS

§1300.11. Definitions

For the purposes of this Part "mass meeting" shall mean any gathering or the prospective gathering of over five thousand people; provided that the term "mass meeting" shall not include meetings and assemblies of members of bona fide labor organizations when said meetings are held in furtherance of any legitimate collective bargaining activity, business activity, or political activity of such labor organizations.

Added by Acts 1970, No. 3, §1, eff. May 28, 1970; Redesignated from R.S. 40:1299.11 by HCR 84 of 2015 R.S.

NOTE: Former R.S. 40:1300.11 redesignated to R.S. 40:1171.1 by HCR 84 of 2015 R.S.



RS 40:1300.12 - Permits

§1300.12. Permits

A. In parishes with a population of less than two hundred thousand the governing authority may, by ordinance, provide for the regulation and issuance of permits for mass meetings in the interest of public health and safety. Such ordinance may specify objective and reasonable standards which may be necessary to protect the public health or safety including requirements that the permit be conditioned on the applicant furnishing a bond of an amount up to one hundred thousand dollars issued by a surety company authorized to transact business in the State of Louisiana to guarantee full compliance with the ordinance under which the permit was issued as well as the other laws of this state. The bond shall also cover expenses of the cleanup of the site as well as all damages sustained by the governing body issuing the permit and all damages sustained by any person as a result of the activity of the mass gathering. In lieu of a surety bond, if required by the ordinance of the governing authority, the person holding or promoting the mass gathering may deposit with the governing authority of the parish a cash deposit in a like amount. Applications for permits which meet the standards specified in the ordinance and who have posted bond in accordance therewith shall be granted. The reason for the refusal of any such permit shall be conveyed in writing to the applicant by the issuing authority.

B. Such ordinance may be adopted by the governing authority immediately and without delay.

C. The provisions of this bill shall not apply or affect incorporated municipalities or their right to grant or refuse such permits as may be permitted by other laws of this state.

Added by Acts 1970, No. 3, §1, eff. May 28, 1970. Amended by Acts 1972, No. 301; Redesignated from R.S. 40:1299.12 by HCR 84 of 2015 R.S.

NOTE: Former R.S. 40:1300.12 redesignated to R.S. 40:1171.2 by HCR 84 of 2015 R.S.



RS 40:1300.13 - Application of Part; exceptions

§1300.13. Application of Part; exceptions

The provisions of this Part shall apply to all groups, associations or organizations, except meetings and assemblies of the members of bona fide labor organizations when said meetings are held in furtherance of any legitimate collective bargaining activity, business activity, or political activity of such labor organizations, regardless of race, creed, color, disability, as defined in R.S. 51:2232(11), or political beliefs of its members; however, nothing contained herein shall apply to mass meetings held in permanent structures dedicated to the purpose of accommodating the type of gathering in question.

Added by Acts 1970, No. 3, §1, eff. May 28, 1970. Acts 1993, No. 820, §7; Redesignated from R.S. 40:1299.13 by HCR 84 of 2015 R.S.

NOTE: Former R.S. 40:1300.13 redesignated to R.S. 40:1171.3 by HCR 84 of 2015 R.S.



RS 40:1300.14 - Redesignated

§1300.14. Redesignated to R.S. 40:1171.4 by HCR 84 of 2015 R.S.



RS 40:1300.15 - Redesignated

§1300.15. Redesignated to R.S. 40:1171.5 by HCR 84 of 2015 R.S.



RS 40:1300.16 - Repealed by Acts 2007, No. 153, §2.

§1300.16. Repealed by Acts 2007, No. 153, §2.



RS 40:1300.21 - Furnishing and maintaining of resuscitators; penalties

PART III. RESUSCITATORS AT PUBLIC SWIMMING PLACES

§1300.21. Furnishing and maintaining of resuscitators; penalties

At each publicly supervised swimming place there shall be located at least one resuscitator in adequate operating condition furnished and maintained by the governing authority which operates or supervises the swimming place. Such governing authority shall furnish resuscitators of the dual model type designed to work on two persons at the same time, together with at least four cylinders of oxygen and at least two adult masks and two infant masks for each such dual model. At each such swimming place such governing authority shall provide at least one life guard thoroughly trained in the operation of such resuscitators and such life guard shall be responsible for the maintenance thereof.

Whoever violates the provisions of this Section shall be fined not more than one hundred dollars or imprisoned not more than thirty days, or both.

Acts 1960, No. 578, §1; Redesignated from R.S. 40:1298 by HCR 84 of 2015 RS.

NOTE: Former R.S. 40:1300.21 redesignated as R.S. 40:1201.1 by HCR 84 of 2015 R.S.



RS 40:1300.22 - Redesignated

§1300.22. Redesignated to R.S. 40:1201.2 by HCR 84 of 2015 R.S.



RS 40:1300.23 - Repealed by Acts 2006, No. 815, §2, eff. Jan 1, 2007.

§1300.23. Repealed by Acts 2006, No. 815, §2, eff. Jan 1, 2007.



RS 40:1300.24 - Repealed by Acts 2006, No. 815, §2, eff. Jan. 1, 2007.

§1300.24. Repealed by Acts 2006, No. 815, §2, eff. Jan. 1, 2007.



RS 40:1300.25 - Repealed by Acts 2006, No. 815, §2, eff. Jan. 1, 2007.

§1300.25. Repealed by Acts 2006, No. 815, §2, eff. Jan. 1, 2007.



RS 40:1300.26 - Repealed by Acts 2006, No. 815, §2, eff. Jan. 1, 2007.

§1300.26. Repealed by Acts 2006, No. 815, §2, eff. Jan. 1, 2007.



RS 40:1300.27 - Repealed by Acts 2006, No. 815, §2, eff. Jan. 1, 2007.

§1300.27. Repealed by Acts 2006, No. 815, §2, eff. Jan. 1, 2007.



RS 40:1300.28 - Repealed by Acts 2006, No. 815, §2, eff. Jan. 1, 2007.

§1300.28. Repealed by Acts 2006, No. 815, §2, eff. Jan. 1, 2007.



RS 40:1300.31 - Title

PART IV. UNIFORM DUTIES TO DISABLED PERSONS

§1300.31. Title

This Part may be referred to as the Uniform Duties to Disabled Persons Act.

Added by Acts 1978, No. 399, §1; Redesignated from R.S. 40:1299.71 by HCR 84 of 2015 R.S.

NOTE: Former R.S. 40:1300.31 redesignated as R.S. 40:1191.1 by HCR 84 of 2015 R.S.



RS 40:1300.32 - Definitions

§1300.32. Definitions

As used in this Part, unless the context clearly requires otherwise:

(1) "Disabled conditions" means the condition of being unconscious, semiconscious, incoherent, or otherwise incapacitated to communicate.

(2) "Disabled person" means a person in a disabled condition.

(3) "Emergency symbol" means the caduceus inscribed within a six-barred cross used by the American medical association to denote emergency information.

(4) "Identifying device" means an identifying bracelet, necklace, metal tag, or similar device bearing the emergency symbol and the information needed in an emergency.

(5) "Medical practitioner" means a person licensed or authorized to practice medicine pursuant to Sections 1261 through 1290 of Title 37 of the Louisiana Revised Statutes.

(6) "Law enforcement officer" means a person authorized to make arrests for violations of any laws.

Added by Acts 1978, No. 399, §1; Redesignated from R.S. 40:1299.72 by HCR 84 of 2015 R.S.



RS 40:1300.33 - Identifying devices for persons having certain conditions

§1300.33. Identifying devices for persons having certain conditions

A. Any person who suffers from epilepsy, diabetes, a cardiac condition, or any other type of illness which causes temporary blackouts, semiconscious periods, or complete unconsciousness, or who suffers from a condition requiring specific medication or medical treatment, is allergic to certain medications or items used in medical treatment, wears contact lenses, has religious objections to certain forms of medication or medical treatment, or is unable to communicate coherently or effectively in the English language, is authorized and encouraged to wear an identifying device.

B. Any person may carry an identification card bearing his name, type of medical condition, physician's name, and other medical information.

C. If any person is wearing an identifying device, such person shall be considered as giving his consent for any law enforcement officer or medical practitioner, who finds him in a disabled condition, to make a reasonable search of his clothing, wallet, or purse for an identification card of the type described in Subsection B of this Section, provided that any such search shall not be malicious or willfully and deliberately intended to harass, embarrass or intimidate the disabled person, and further provided that the evidence seized cannot be used in a criminal prosecution.

Added by Acts 1978, No. 399, §1; Redesignated from R.S. 40:1299.73 by HCR 84 of 2015 R.S.



RS 40:1300.34 - Duty of law enforcement officer

§1300.34. Duty of law enforcement officer

A. Each law enforcement officer shall make a diligent effort to determine whether any disabled person he finds suffers from epilepsy, diabetes, or some other type of illness which would cause the condition. Whenever feasible, this effort shall be made before the person is charged with a crime or taken to a place of detention.

B. In seeking to determine whether a disabled person suffers from an illness, each law enforcement officer shall make a reasonable search for an identifying device and, if the identifying device is found, may make a reasonable search for an identification card of the type described in Section 1300.33(B). The law enforcement officer shall not search for an identifying device or an identification card in a manner or to an extent that would appear to a reasonable person in the circumstances to cause an unreasonable risk of worsening the condition of the disabled person.

C. Any law enforcement officer who finds a disabled person without an identifying device or identification card shall not be relieved of the duty to that person to make a diligent effort to ascertain the existence of any illness causing the disabled condition, provided that any such action of the law enforcement officer shall not be malicious or willfully and deliberately intended to harass, embarrass or intimidate the disabled person, and further provided that the evidence seized cannot be used in a criminal prosecution.

D. There shall be no cause of action against a law enforcement officer for making a reasonable search of a disabled person to locate an identifying device, and if the identifying device is found, for making a reasonable search for an identification card of the type described in Section 1300.33(B).

E. Each law enforcement officer who determines or has reason to believe that a disabled person is suffering from an illness causing his condition shall promptly notify the person's physician, if practicable. If the officer is unable to ascertain the physician's identity or to communicate with him, the officer shall make a reasonable effort to cause the disabled person to be transported immediately to a medical practitioner or to a facility where medical treatment is available. If the officer believes it unduly dangerous to move the disabled person, he shall make a reasonable effort to obtain the assistance of a medical practitioner.

Added by Acts 1978, No. 399, §1; Redesignated from R.S. 40:1299.74 by HCR 84 of 2015 R.S.



RS 40:1300.35 - Duty of medical practitioners

§1300.35. Duty of medical practitioners

A. Any medical practitioner, in discharging his duty to a disabled person whom he has undertaken to examine or treat, shall make a reasonable search for an identifying device, and, if the identifying device is found, may make a reasonable search for an identification card of the type described in Section 1300.33(B).

B. There shall be no cause of action against a medical practitioner for making a reasonable search of a disabled person to locate an identifying device, and if the identifying device is found, for making a reasonable search for an identification card of the type described in Section 1300.33(B).

Added by Acts 1978, No. 399, §1; Redesignated from R.S. 40:1299.75 by HCR 84 of 2015 R.S.



RS 40:1300.36 - Duty of others

§1300.36. Duty of others

A. Any person, other than a law enforcement officer or medical practitioner, who finds a disabled person shall make a reasonable effort to notify a law enforcement officer or medical practitioner. If a law enforcement officer or medical practitioner is not present, any person who finds a disabled person may make a reasonable search for an identifying device, and, if the identifying device is found, may make a reasonable search for an identification card of the type described in Section 1300.33(B). If a device or card is located, the person making the search shall attempt promptly to bring its contents to the attention of a law enforcement officer or medical practitioner.

B. There shall be no cause of action arising from a reasonable search to locate an identifying device or identification card as authorized by Subsection A of this Section.

C. The duties imposed by this Section shall be in addition to, and not in limitation of, any other duties existing under the laws of this state.

Added by Acts 1978, No. 399, §1; Redesignated from R.S. 40:1299.76 by HCR 84 of 2015 R.S.



RS 40:1300.37 - Falsifying identification or misrepresenting condition

§1300.37. Falsifying identification or misrepresenting condition

Any person who, with intent to deceive, provides, wears, uses, or possesses a false identifying device or identification card of the type described in Section 1300.33(B) shall be guilty of a misdemeanor and, upon conviction, shall be punished by imprisonment in the parish jail for not more than ninety days, or by a fine of not more than three hundred dollars, or both.

Added by Acts 1978, No. 399, §1; Redesignated from R.S. 40:1299.77 by HCR 84 of 2015 R.S.



RS 40:1300.41 - Repealed by Acts 2006, No. 815, §2, eff. Jan. 1, 2007.

PART XLIV. SMOKING IN PUBLIC PLACES - RESTRICTIONS

§1300.41. Repealed by Acts 2006, No. 815, §2, eff. Jan. 1, 2007.



RS 40:1300.42 - Repealed by Acts 2006, No. 815, §2, eff. Jan. 1, 2007.

§1300.42. Repealed by Acts 2006, No. 815, §2, eff. Jan. 1, 2007.



RS 40:1300.43 - Repealed by Acts 2006, No. 815, §2, eff. Jan.1, 2007.

§1300.43. Repealed by Acts 2006, No. 815, §2, eff. Jan.1, 2007.



RS 40:1300.45 - Repealed by Acts 2006, No. 815, §2, eff. Jan. 1, 2007.

§1300.45. Repealed by Acts 2006, No. 815, §2, eff. Jan. 1, 2007.



RS 40:1300.46 - Repealed by Acts 2006, No. 815, §2, eff. Jan. 1, 2007.

§1300.46. Repealed by Acts 2006, No. 815, §2, eff. Jan. 1, 2007.



RS 40:1300.47 - Repealed by Acts 2006, No. 815, §2, eff. Jan. 1, 2007.

§1300.47. Repealed by Acts 2006, No. 815, §2, eff. Jan. 1, 2007.



RS 40:1300.48 - Repealed by Acts 2006, No. 815, §2, eff. Jan. 1, 2007.

§1300.48. Repealed by Acts 2006, No. 815, §2, eff. Jan. 1, 2007.



RS 40:1300.51 - Redesignated

§1300.51. Redesignated to R.S. 40:1203.1 by HCR 84 of 2015 R.S.



RS 40:1300.52 - Redesignated

§1300.52. Redesignated to R.S. 40:1203.2 by HCR 84 of 2015 R.S.



RS 40:1300.53 - Redesignated

§1300.53. Redesignated to R.S. 40:1203.3 by HCR 84 of 2015 R.S.



RS 40:1300.54 - Redesignated

§1300.54. Redesignated to R.S. 40:1203.4 by HCR 84 of 2015 R.S.



RS 40:1300.55 - Redesignated

§1300.55. Redesignated to R.S. 40:1203.5 by HCR 84 of 2015 R.S.



RS 40:1300.56 - Redesignated

§1300.56. Redesignated to R.S. 40:1203.6 by HCR 84 of 2015 R.S.



RS 40:1300.57 - Redesignated

§1300.57. Redesignated to R.S. 40:1203.7 by HCR 84 of 2015 R.S.



RS 40:1300.61 - Redesignated

§1300.61. Redesignated to R.S. 40:1273.1 by HCR 84 of 2015 R.S.



RS 40:1300.62 - Redesignated

§1300.62. Redesignated to R.S. 40:1273.2 by HCR 84 of 2015 R.S.



RS 40:1300.63 - Redesignated

§1300.63. Redesignated to R.S. 40:1273.3 by HCR 84 of 2015 R.S.



RS 40:1300.64 - Redesignated

§1300.64. Redesignated to R.S. 40:1273.4 by HCR 84 of 2015 R.S.



RS 40:1300.65 - Redesignated

§1300.65. Redesignated to R.S. 40:1273.5 by HCR 84 of 2015 R.S.



RS 40:1300.66 - Redesignated

§1300.66. Redesignated to R.S. 40:1273.6 by HCR 84 of 2015 R.S.



RS 40:1300.67 - Redesignated

§1300.67. Redesignated to R.S. 40:1273.7 by HCR 84 of 2015 R.S.



RS 40:1300.68 - Redesignated

§1300.68. Redesignated to R.S. 40:1273.8 by HCR 84 of 2015 R.S.



RS 40:1300.71 - Redesignated

§1300.71. Redesignated to R.S. 40:1261 by HCR 84 of 2015 R.S.



RS 40:1300.72 - Redesignated

§1300.72. Redesignated to R.S. 40:1261.1 by HCR 84 of 2015 R.S.



RS 40:1300.81 - Redesignated

§1300.81. Redesignated to R.S. 40:1217.1 by HCR 84 of 2015 R.S.



RS 40:1300.82 - Redesignated

§1300.82. Redesignated to R.S. 40:1217.2 by HCR 84 of 2015 R.S.



RS 40:1300.83 - Redesignated

§1300.83. Redesignated to R.S. 40:1217.3 by HCR 84 of 2015 R.S.



RS 40:1300.84 - Redesignated

§1300.84. Redesignated to R.S. 40:1217.4 by HCR 84 of 2015 R.S.



RS 40:1300.85 - Redesignated

§1300.85. Redesignated to R.S. 40:1217.5 by HCR 84 of 2015 R.S.



RS 40:1300.86 - Redesignated

§1300.86. Redesignated to R.S. 40:1217.6 by HCR 84 of 2015 R.S.



RS 40:1300.87 - Redesignated

§1300.87. Redesignated to R.S. 40:1217.7 by HCR 84 of 2015 R.S.



RS 40:1300.88 - Redesignated

§1300.88. Redesignated to R.S. 40:1217.8 by HCR 84 of 2015 R.S.



RS 40:1300.89 - Redesignated

§1300.89. Redesignated to R.S. 40:1217.9 by HCR 84 of 2015 R.S.



RS 40:1300.90 - Redesignated

§1300.90. Redesignated to R.S. 40:1217.10 by HCR 84 of 2015 R.S.



RS 40:1300.91 - Redesignated

§1300.91. Redesignated to R.S. 40:1217.11 by HCR 84 of 2015 R.S.



RS 40:1300.92 - Redesignated

§1300.92. Redesignated to R.S. 40:1217.12 by HCR 84 of 2015 R.S.



RS 40:1300.93 - Redesignated

§1300.93. Redesignated to R.S. 40:1217.13 by HCR 84 of 2015 R.S.



RS 40:1300.94 - Redesignated

§1300.94. Redesignated to R.S. 40:1217.14 by HCR 84 of 2015 R.S.



RS 40:1300.95 - Redesignated

§1300.95. Redesignated to R.S. 40:1217.15 by HCR 84 of 2015 R.S.



RS 40:1300.96 - Redesignated

§1300.96. Redesignated to R.S. 40:1217.16 by HCR 84 of 2015 R.S.



RS 40:1300.97 - Redesignated

§1300.97. Redesignated to R.S. 40:1217.17 by HCR 84 of 2015 R.S.



RS 40:1300.101 - Redesignated

§1300.101. Redesignated to R.S. 40:1075.1 by HCR 84 of 2015 R.S.



RS 40:1300.102 - Redesignated

§1300.102. Redesignated to R.S. 40:1075.2 by HCR 84 of 2015 R.S.



RS 40:1300.103 - Redesignated

§1300.103. Redesignated to R.S. 40:1075.3 by HCR 84 of 2015 R.S.



RS 40:1300.104 - Redesignated

§1300.104. Redesignated to R.S. 40:1075.4 by HCR 84 of 2015 R.S.



RS 40:1300.105 - Repealed by Acts 2013, No. 184, §4(B).

§1300.105. Repealed by Acts 2013, No. 184, §4(B).



RS 40:1300.106 - Redesignated

§1300.106. Redesignated to R.S. 40:1075.5 by HCR 84 of 2015 R.S.



RS 40:1300.107 - Redesignated

§1300.107. Redesignated to R.S. 40:1075.6 by HCR 84 of 2015 R.S.



RS 40:1300.111 - Redesignated

§1300.111. Redesignated to R.S. 40:1173.1 by HCR 84 of 2015 R.S.



RS 40:1300.112 - Redesignated

§1300.112. Redesignated to R.S. 40:1173.2 by HCR 84 of 2015 R.S.



RS 40:1300.113 - Redesignated

§1300.113. Redesignated to R.S. 40:1173.3 by HCR 84 of 2015 R.S.



RS 40:1300.114 - Redesignated

§1300.114. Redesignated to R.S. 40:1173.4 by HCR 84 of 2015 R.S.



RS 40:1300.115 - Redesignated

§1300.115. Redesignated to R.S. 40:1173.5 by HCR 84 of 2015 R.S.



RS 40:1300.116 - Redesignated

§1300.116. Redesignated to R.S. 40:1173.6 by HCR 84 of 2015 R.S.



RS 40:1300.121 - Redesignated

§1300.121. Redesignated to R.S. 40:1101 by HCR 84 of 2015 R.S.



RS 40:1300.122 - Redesignated

§1300.122. Redesignated to R.S. 40:1101.1 by HCR 84 of 2015 R.S.



RS 40:1300.123 - Redesignated

§1300.123. Redesignated to R.S. 40:1101.2 by HCR 84 of 2015 R.S.



RS 40:1300.124 - Redesignated

§1300.124. Redesignated to R.S. 40:1101.3 by HCR 84 of 2015 R.S.



RS 40:1300.125 - Redesignated

§1300.125. Redesignated to R.S. 40:1101.4 by HCR 84 of 2015 R.S.



RS 40:1300.131 - Redesignated

§1300.131. Redesignated to R.S. 40:1183.1 by HCR 84 of 2015 R.S.



RS 40:1300.132 - Redesignated

§1300.132. Redesignated to R.S. 40:1183.2 by HCR 84 of 2015 R.S.



RS 40:1300.133 - Redesignated

§1300.133. Redesignated to R.S. 40:1183.3 by HCR 84 of 2015 R.S.



RS 40:1300.134 - Redesignated

§1300.134. Redesignated to R.S. 40:1183.4 by HCR 84 of 2015 R.S.



RS 40:1300.141 - Redesignated

§1300.141. Redesignated to R.S. 40:1189.1 by HCR 84 of 2015 R.S.



RS 40:1300.142 - Redesignated

§1300.142. Redesignated to R.S. 40:1189.2 by HCR 84 of 2015 R.S.



RS 40:1300.143 - Redesignated

§1300.143. Redesignated to R.S. 40:1189.3 by HCR 84 of 2015 R.S.



RS 40:1300.144 - Redesignated

§1300.144. Redesignated to R.S. 40:1189.4 by HCR 84 of 2015 R.S.



RS 40:1300.145 - Redesignated

§1300.145. Redesignated to R.S. 40:1189.5 by HCR 84 of 2015 R.S.



RS 40:1300.146 - Redesignated

§1300.146. Redesignated to R.S. 40:1189.6 by HCR 84 of 2015 R.S.



RS 40:1300.147 - Redesignated

§1300.147. Redesignated to R.S. 40:1189.7 by HCR 84 of 2015 R.S.



RS 40:1300.151 - Redesignated

§1300.151. Redesignated to R.S. 40:1103.1 by HCR 84 of 2015 R.S.



RS 40:1300.152 - Redesignated

§1300.152. Redesignated to R.S. 40:1103.2 by HCR 84 of 2015 R.S.



RS 40:1300.153 - Redesignated

§1300.153. Redesignated to R.S. 40:1103.3 by HCR 84 of 2015 R.S.



RS 40:1300.154 - Redesignated

§1300.154. Redesignated to R.S. 40:1103.4 by HCR 84 of 2015 R.S.



RS 40:1300.161 - Redesignated

§1300.161. Redesignated to R.S. 40:1111.1 by HCR 84 of 2015 R.S.



RS 40:1300.162 - Redesignated

§1300.162. Redesignated to R.S. 40:1111.2 by HCR 84 of 2015 R.S.



RS 40:1300.163 - Redesignated

§1300.163. Redesignated to R.S. 40:1111.3 by HCR 84 of 2015 R.S.



RS 40:1300.171 - Redesignated

§1300.171. Redesignated to R.S. 40:1283.1 by HCR 84 of 2015 R.S.



RS 40:1300.172 - Redesignated

§1300.172. Redesignated to R.S. 40:1283.2 by HCR 84 of 2015 R.S.



RS 40:1300.181 - Redesignated

§1300.181. Redesignated to R.S. 40:1211.1 by HCR 84 of 2015 R.S.



RS 40:1300.182 - Redesignated

§1300.182. Redesignated to R.S. 40:1211.2 by HCR 84 of 2015 R.S.



RS 40:1300.183 - Redesignated

§1300.183. Redesignated to R.S. 40:1211.5 by HCR 84 of 2015 R.S.



RS 40:1300.191 - Redesignated

§1300.191. Redesignated to R.S. 40:1221.1 by HCR 84 of 2015 R.S.



RS 40:1300.192 - Redesignated

§1300.192. Redesignated to R.S. 40:1221.2 by HCR 84 of 2015 R.S.



RS 40:1300.193 - Redesignated

§1300.193. Redesignated to R.S. 40:1221.3 by HCR 84 of 2015 R.S.



RS 40:1300.194 - Redesignated

§1300.194. Redesignated to R.S. 40:1221.4 by HCR 84 of 2015 R.S.



RS 40:1300.195 - Redesignated

§1300.195. Redesignated to R.S. 40:1221.5 by HCR 84 of 2015 R.S.



RS 40:1300.196 - Redesignated

§1300.196. Redesignated to R.S. 40:1221.6 by HCR 84 of 2015 R.S.



RS 40:1300.197 - Redesignated

§1300.197. Redesignated to R.S. 40:1221.7 by HCR 84 of 2015 R.S.



RS 40:1300.198 - Redesignated

§1300.198. Redesignated to R.S. 40:1221.8 by HCR 84 of 2015 R.S.



RS 40:1300.199 - Redesignated

§1300.199. Redesignated to R.S. 40:1221.9 by HCR 84 of 2015 R.S.



RS 40:1300.200 - Redesignated

§1300.200. Redesignated to R.S. 40:1221.10 by HCR 84 of 2015 R.S.



RS 40:1300.201 - Redesignated

§1300.201. Redesignated to R.S. 40:1221.11 by HCR 84 of 2015 R.S.



RS 40:1300.211 - Redesignated

§1300.211. Redesignated to R.S. 40:1219.1 by HCR 84 of 2015 R.S.



RS 40:1300.212 - Redesignated

§1300.212. Redesignated to R.S. 40:1219.2 by HCR 84 of 2015 R.S.



RS 40:1300.213 - Redesignated

§1300.213. Redesignated to R.S. 40:1219.3 by HCR 84 of 2015 R.S.



RS 40:1300.214 - Redesignated

§1300.214. Redesignated to R.S. 40:1219.4 by HCR 84 of 2015 R.S.



RS 40:1300.215 - Redesignated

§1300.215. Redesignated to R.S. 40:1219.5 by HCR 84 of 2015 R.S.



RS 40:1300.216 - Redesignated

§1300.216. Redesignated to R.S. 40:1219.6 by HCR 84 of 2015 R.S.



RS 40:1300.221 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

PART LX. COMMUNITY-BASED PRIMARY

HEALTH CARE INITIATIVE

§1300.221. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 40:1300.231 - Redesignated

§1300.231. Redesignated to R.S. 40:1185.1 by HCR 84 of 2015 R.S.



RS 40:1300.232 - Redesignated

§1300.232. Redesignated to R.S. 40:1185.2 by HCR 84 of 2015 R.S.



RS 40:1300.233 - Redesignated

§1300.233. Redesignated to R.S. 40:1185.3 by HCR 84 of 2015 R.S.



RS 40:1300.234 - Redesignated

§1300.234. Redesignated to R.S. 40:1185.4 by HCR 84 of 2015 R.S.



RS 40:1300.235 - Redesignated

§1300.235. Redesignated to R.S. 40:1185.5 by HCR 84 of 2015 R.S.



RS 40:1300.236 - Redesignated

§1300.236. Redesignated to R.S. 40:1185.6 by HCR 84 of 2015 R.S.



RS 40:1300.241 - Repealed by Acts 2010, No. 743, §13, eff. July 1, 2010.

PART LXII. WOMEN'S HEALTH COMMISSION

§1300.241. Repealed by Acts 2010, No. 743, §13, eff. July 1, 2010.



RS 40:1300.242 - Repealed by Acts 2010, No. 743, §13, eff. July 1, 2010.

§1300.242. Repealed by Acts 2010, No. 743, §13, eff. July 1, 2010.



RS 40:1300.251 - Redesignated

§1300.251. Redesignated to R.S. 40:1291.1 by HCR 84 of 2015 R.S.



RS 40:1300.252 - Redesignated

§1300.252. Redesignated to R.S. 40:1291.2 by HCR 84 of 2015 R.S.



RS 40:1300.253 - Redesignated

§1300.253. Redesignated to R.S. 40:1291.3 by HCR 84 of 2015 R.S.



RS 40:1300.256 - Redesignated

§1300.256. Redesignated to R.S. 40:1291.11 by HCR 84 of 2015 R.S.



RS 40:1300.261 - Redesignated

§1300.261. Redesignated to R.S. 40:1291.21 by HCR 84 of 2015 R.S.



RS 40:1300.262 - Redesignated

§1300.262. Redesignated to R.S. 40:1291.22 by HCR 84 of 2015 R.S.



RS 40:1300.263 - Redesignated

§1300.263. Redesignated to R.S. 40:1291.23 by HCR 84 of 2015 R.S.



RS 40:1300.264 - Redesignated

§1300.264. Redesignated to R.S. 40:1291.24 by HCR 84 of 2015 R.S.



RS 40:1300.271 - Redesignated

§1300.271. Redesignated to R.S. 40:1187.1 by HCR 84 of 2015 R.S.



RS 40:1300.281 - Redesignated

§1300.281. Redesignated to R.S. 40:1225.1 by HCR 84 of 2015 R.S.



RS 40:1300.291 - Redesignated

§1300.291. Redesignated to R.S. 40:1241 by HCR 84 of 2015 R.S.



RS 40:1300.301 - Redesignated

§1300.301. Redesignated to R.S. 40:1245.1 by HCR 84 of 2015 R.S.



RS 40:1300.311 - Redesignated

§1300.311. Redesignated to R.S. 40:1077.1 by HCR 84 of 2015 R.S.



RS 40:1300.312 - Redesignated

§1300.312. Redesignated to R.S. 40:1077.2 by HCR 84 of 2015 R.S.



RS 40:1300.313 - Redesignated

§1300.313. Redesignated to R.S. 40:1077.3 by HCR 84 of 2015 R.S.



RS 40:1300.321 - Redesignated

§1300.321. Redesignated to R.S. 40:1249.1 by HCR 84 of 2015 R.S.



RS 40:1300.322 - Redesignated

§1300.322. Redesignated to R.S. 40:1249.2 by HCR 84 of 2015 R.S.



RS 40:1300.323 - Redesignated

§1300.323. Redesignated to R.S. 40:1249.3 by HCR 84 of 2015 R.S.



RS 40:1300.324 - Redesignated

§1300.324. Redesignated to R.S. 40:1249.4 by HCR 84 of 2015 R.S.



RS 40:1300.331 - Redesignated

§1300.331. Redesignated to R.S. 40:1243.1 by HCR 84 of 2015 R.S.



RS 40:1300.332 - Redesignated

§1300.332. Redesignated to R.S. 40:1243.2 by HCR 84 of 2015 R.S.



RS 40:1300.333 - Redesignated

§1300.333. Redesignated to R.S. 40:1243.3 by HCR 84 of 2015 R.S.



RS 40:1300.341 - Redesignated

§1300.341. Redesignated to R.S. 40:1181.1 by HCR 84 of 2015 R.S.



RS 40:1300.351 - Redesignated

§1300.351. Redesignated to R.S. 40:1247.1 by HCR 84 of 2015 R.S.



RS 40:1300.361 - Redesignated

§1300.361. Redesignated to R.S. 40:1253.1 by HCR 84 of 2015 R.S.



RS 40:1300.362 - Redesignated

§1300.362. Redesignated to R.S. 40:1253.2 by HCR 84 of 2015 R.S.



RS 40:1300.363 - Redesignated

§1300.363. Redesignated to R.S. 40:1253.3 by HCR 84 of 2015 R.S.



RS 40:1300.364 - Redesignated

§1300.364. Redesignated to R.S. 40:1253.4 by HCR 84 of 2015 R.S.



RS 40:1300.365 - Redesignated

§1300.365. Redesignated to R.S. 40:1253.5 by HCR 84 of 2015 R.S.



RS 40:1300.371 - Redesignated

§1300.371. Redesignated to R.S. 40:1083.1 by HCR 84 of 2015 R.S.



RS 40:1300.372 - Redesignated

§1300.372. Redesignated to R.S. 40:1083.2 by HCR 84 of 2015 R.S.



RS 40:1300.373 - Redesignated

§1300.373. Redesignated to R.S. 40:1083.3 by HCR 84 of 2015 R.S.



RS 40:1300.381 - Redesignated

§1300.381. Redesignated to R.S. 40:1073.1 by HCR 84 of 2015 R.S.



RS 40:1300.382 - Redesignated

§1300.382. Redesignated to R.S. 40:1073.2 by HCR 84 of 2015 R.S.



RS 40:1300.391 - Redesignated

§1300.391. Redesignated to R.S. 40:1109.1 by HCR 84 of 2015 R.S.



RS 40:1300.392 - Redesignated

§1300.392. Redesignated to R.S. 40:1109.2 by HCR 84 of 2015 R.S.



RS 40:1300.401 - Redesignated

§1300.401. Redesignated to R.S. 40:1223.1 by HCR 84 of 2015 R.S.



RS 40:1300.402 - Redesignated

§1300.402. Redesignated to R.S. 40:1223.2 by HCR 84 of 2015 R.S.



RS 40:1300.403 - Redesignated

§1300.403. Redesignated to R.S. 40:1223.3 by HCR 84 of 2015 R.S.



RS 40:1300.404 - Redesignated

§1300.404. Redesignated to R.S. 40:1223.4 by HCR 84 of 2015 R.S.



RS 40:1300.411 - Redesignated

§1300.411. Redesignated to R.S. 40:1289.1 by HCR 84 of 2015 R.S.



RS 40:1300.412 - Redesignated

§1300.412. Redesignated to R.S. 40:1289.2 by HCR 84 of 2015 R.S.



RS 40:1300.413 - Redesignated

§1300.413. Redesignated to R.S. 40:1289.3 by HCR 84 of 2015 R.S.



RS 40:1300.414 - Redesignated

§1300.414. Redesignated to R.S. 40:1289.4 by HCR 84 of 2015 R.S.



RS 40:1300.415 - Redesignated

§1300.415. Redesignated to R.S. 40:1289.5 by HCR 84 of 2015 R.S.



RS 40:1300.421 - Redesignated

§1300.421. Redesignated to R.S. 40:1169.1 by HCR 84 of 2015 R.S.



RS 40:1300.422 - Redesignated

§1300.422. Redesignated to R.S. 40:1169.2 by HCR 84 of 2015 R.S.



RS 40:1300.423 - Redesignated

§1300.423. Redesignated to R.S. 40:1169.3 by HCR 84 of 2015 R.S.



RS 40:1300.424 - Redesignated

§1300.424. Redesignated to R.S. 40:1169.4 by HCR 84 of 2015 R.S.



RS 40:1300.425 - Redesignated

§1300.425. Redesignated to R.S. 40:1169.5 by HCR 84 of 2015 R.S.



RS 40:1300.426 - Redesignated

§1300.426. Redesignated to R.S. 40:1169.6 by HCR 84 of 2015 R.S.



RS 40:1301 - DEPARTMENT OF PUBLIC SAFETY

CHAPTER 6. DEPARTMENT OF PUBLIC SAFETY

PART I. ORGANIZATION; FUNCTIONS

§1301. Creation and organization of department

The Department of Public Safety is created and consists of the position of Director of Public Safety, the Divisions of State Police and Fire Training, the Organized Crime Intelligence Division, and such other divisions as are established in accordance with this Part.

Amended by Acts 1971, No. 159, §1.



RS 40:1302 - Director of public safety head of department; appointment; compensation

§1302. Director of public safety head of department; appointment; compensation

The director of public safety hereafter referred to as the director is the head of the department.

He shall be appointed by the governor, with the advice and consent of the senate, for a term of four years and until his successor has qualified. His appointment shall be made on the sole basis of his qualifications to administer the affairs of the department for which he is appointed. He shall serve on a full-time basis and be subject to removal by the governor only for cause and after public hearing.

His compensation shall be fixed by the governor.



RS 40:1303 - Substitute appointment for director in case of leave or vacancy

§1303. Substitute appointment for director in case of leave or vacancy

The director shall designate the head of some division or some other employee of the department to act as head of the department in his absence or disability or in case of a vacancy, until the absence or disability is terminated or the vacancy filled. If he does not do so, the governor may make this designation.



RS 40:1304 - Functions of department

§1304. Functions of department

The functions of the Department of Public Safety comprise all administrative functions of the state now or hereafter authorized by law to be exercised, except as otherwise expressly provided by this Chapter, in relation to:

(1) The maintenance of peace and order as involved in the services of police patrol and crime prevention and detection;

(2) Highway traffic control and highway safety;

(3) Police and fire training and investigating as conducted by the state but not the municipalities; and

(4) The enforcement of regulatory provisions of law.

Nothing in this Part affects in any manner the rights, powers, and duties of the sheriffs or constables of the various parishes or of the marshals or police of all incorporated municipalities.



RS 40:1305 - Exercise of department functions; acts of employees are acts of director and department

§1305. Exercise of department functions; acts of employees are acts of director and department

Subject to such executive direction and control as is vested in the governor as chief magistrate of the state by the constitution and by this Part, the director has the management of the department and, subject to the provisions of this Part, shall exercise all the functions of the department through the department organization provided, in carrying out the provisions of law with respect to those functions, except any functions which are specifically assigned to any board of the department under the provisions of this Part.

Any act performed by any employee of the department under the authority of the director shall be considered an act of the department and of the director.



RS 40:1306 - Appointment and control of employees

§1306. Appointment and control of employees

The director may, subject to the limitations of appropriations:

(1) Establish positions within the department and make appointments thereto;

(2) Abolish positions;

(3) Transfer duties between positions;

(4) Assign duties to and direct and control the work of employees; and

(5) Transfer, promote, demote, remove, and otherwise change the status of employees of the department.

All employees of the department are, to the extent practicable, interchangeable in work assignments for such temporary periods as are necessary to meet seasonal and emergency demands upon the department.



RS 40:1307 - Divisions and units of department; heads of divisions; distribution of work

§1307. Divisions and units of department; heads of divisions; distribution of work

Except as the internal organization structure of the department and the establishment of divisions are specially provided by this Part, the governor, on recommendation of the director, may authorize the director to combine existing divisions, divide existing divisions, establish new divisions, change the names of divisions, add new functions to existing divisions, or transfer functions and staff from one division to another within the department.

The director may create, combine, or divide subordinate units within a division or otherwise alter the internal organization of a division.

The director shall appoint the heads of the divisions.

The work of the department shall be distributed among the divisions of the department and the director shall exercise the functions of the department through the divisions.



RS 40:1307.1 - Organized Crime Intelligence Division

§1307.1. Organized Crime Intelligence Division

The Organized Crime Intelligence Division of the Department of Public Safety is hereby established, to be composed of such employees of the Department of Public Safety as designated by the director. The functions of this division shall be as follows:

(1) to gather information for the State of Louisiana concerning organized crime;

(2) to cooperate with the Attorney General of the State of Louisiana and with all other officials and agencies of this state having law enforcement and investigative powers;

(3) to furnish background information to the Department of Revenue, the Louisiana Alcohol and Tobacco Control Board and political subdivisions of this state concerning applicants for permits to sell beverages of high and/or low alcoholic content; and

(4) to perform such other functions as may be designated by the director.

Added by Acts 1971, No. 159, §2; Acts 1997, No. 1370, §4.



RS 40:1308 - Plan of organization and operation; practice instructions; central records bureau

§1308. Plan of organization and operation; practice instructions; central records bureau

A. The director shall cause to be designed and shall prescribe a definite plan of organization and procedures of the department with a view to the most effective conduct of the work of the department. This plan shall include such elements as unified and systematic procedures, definite allocation of functions to the divisions and other component parts of the department, proper housing and layout of quarters to facilitate the carrying out and supervision of the work in process, effective routing and flow of work, and co-ordination of staff efforts in carrying out the procedures prescribed. The director shall have standard practice instructions prepared for the guidance of all concerned in the operation of the prescribed plan and the system of procedures based upon it and for placing the prescribed procedures into effect and fitting them to the established plan of organization.

B. The director shall create within the department of public safety a central records bureau. Such central records bureau shall be maintained for the principal purpose of accumulating, tabulating and recording all motor vehicle accident and traffic convictions, overtime parking convictions only excepted, occurring within the state of Louisiana.

C. The statistical information thusly obtained shall be analyzed by the central records bureau and made available to:

1. Engineers, for guidance in dealing with high frequency accident locations and for use in improving highway design standards;

2. Enforcement administrators, for use in planning the most effective use of their available manpower and equipment;

3. The driver licensing division of the department of public safety for the utilization of accident experience for driver improvement discipline;

4. Officials responsible for school safety and public information programs, for guiding and implementing their educational activities;

5. The motor vehicle safety responsibility division of the department of public safety;

6. The commissioner of insurance for his use and study in connection with automobile physical damage and bodily injury and property damage automobile insurance rates and to insurance companies which are authorized by the commissioner of insurance to write such coverages in Louisiana. The director of public safety is hereby authorized to charge such companies the actual expenses incurred in furnishing such report but not to exceed a charge of one dollar for each such report;

7. Municipalities and parishes for their use in applying the functions of engineering, education and enforcement to local traffic safety, driver and vehicle control programs;

8. Such other officials of the state, parish and municipalities as may request said analyses for official use.

D. The director of public safety shall provide for the operation of said bureau, including the purchase, installation and use of mechanical tabulating equipment.

E. The central records bureau created herein shall become effective on January 1, 1961.

Amended by Acts 1960, No. 216, §3; Acts 2007, No. 459, §4, eff. Jan. 1, 2008.



RS 40:1309 - Rules and regulations

§1309. Rules and regulations

The governor may prescribe such general administrative rules for the conduct of the affairs of the department, not inconsistent with law, as he thinks necessary or expedient.

The director of public safety may prescribe such administrative rules as he thinks necessary or expedient for the proper conduct of the work of the department and for making effective the provisions of law, so long as these rules are not inconsistent with the law or with any general rules prescribed by the governor.



RS 40:1310 - Reports of director and governor

§1310. Reports of director and governor

The Department of Public Safety and Corrections shall not authorize reports and recommendations which include the issue, publication, or distribution of general information documents or pamphlets, which are published on a regular basis and are generally known as newsletters.

Acts 1986, No. 817, §1.



RS 40:1311 - Repealed by Acts 1992, No. 984, 18.

§1311. Repealed by Acts 1992, No. 984, §18.



RS 40:1312.1 - Purpose

PART I-A. SOUTHERN STATE POLICE COMPACT

§1312.1. Purpose

The purposes of this compact are to:

A. Provide close and effective cooperation and assistance in detecting and apprehending those engaged in organized criminal activities.

B. Establish and maintain a central criminal intelligence bureau to gather, evaluate and disseminate to the appropriate law enforcement officers of the party states information concerning organized crime, its leaders and their associates.

Added by Acts 1971, No. 159, §3.



RS 40:1312.2 - Force and effect

§1312.2. Force and effect

This compact shall enter into force when enacted into law by any two states. Thereafter, this compact shall become effective as to any other of the states upon its enactment thereof.

Added by Acts 1971, No. 159, §3.



RS 40:1312.3 - Withdrawal from compact

§1312.3. Withdrawal from compact

Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal, and any records, files or information obtained by officers or employees of a withdrawing state shall continue to be kept, used and disposed of only in such manner as is consistent with this compact and any rules or regulations pursuant thereto.

Added by Acts 1971, No. 159, §3.



RS 40:1312.4 - Southern State Police Administrators' Conference

§1312.4. Southern State Police Administrators' Conference

There is established the "Southern State Police Administrators' Conference," hereinafter called the "conference," to be composed of the administrative head of the state police department of each party state.

Added by Acts 1971, No. 159, §3.



RS 40:1312.5 - Alternates

§1312.5. Alternates

If authorized by the laws of his party state, the administrative head of the state police department of a party state may provide for the discharge of his duties and the performance of his functions on the conference, for periods none of which shall exceed fifteen days, by an alternate. No such alternate shall be entitled to serve unless notification of his identity and appointment shall have been given to the conference in such form as the conference may require.

Added by Acts 1971, No. 159, §3.



RS 40:1312.6 - Selection of alternates

§1312.6. Selection of alternates

An alternate serving pursuant to R.S. 40:1312.5 shall be selected only from among the officers and employees of the state police department, the head of which such alternate is to represent.

Added by Acts 1971, No. 159, §3.



RS 40:1312.7 - Voting procedure

§1312.7. Voting procedure

The members of the conference shall be entitled to one vote each. No action of the conference shall be binding unless taken at a meeting at which a majority of the total number of votes on the conference are cast in favor thereof. Action of the conference shall be only at a meeting at which a majority of the members of the conference, or their alternates, are present.

Added by Acts 1971, No. 159, §3.



RS 40:1312.8 - Seal

§1312.8. Seal

The conference shall have a seal.

Added by Acts 1971, No. 159, §3.



RS 40:1312.9 - Compact officers

§1312.9. Compact officers

The conference shall elect annually, from among its members, a chairman, who shall not be eligible to succeed himself, a vice chairman and a treasurer. The conference shall appoint an executive secretary and fix his duties and compensation. Such executive secretary shall serve at the pleasure of the conference, and together with the treasurer shall be bonded in such amount as the conference shall determine. The executive secretary also shall serve as general secretary of the conference.

Added by Acts 1971, No. 159, §3.



RS 40:1312.10 - Personnel

§1312.10. Personnel

Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive secretary, subject to the direction of the conference, shall appoint, remove or discharge such personnel as may be necessary for the performance of the conference functions and shall fix the duties and compensation of such personnel.

Added by Acts 1971, No. 159, §3.



RS 40:1312.11 - Employee benefits

§1312.11. Employee benefits

The conference may establish and maintain independently or in conjunction with any one or more of the party states, a suitable retirement system for its full-time employees. Employees of the conference shall be eligible for social security coverage in respect of old age and survivor's insurance, provided that the conference takes such steps as may be necessary pursuant to the laws of the United States, to participate in such program of insurance as a governmental agency or unit. The conference may establish and maintain or participate in such additional programs of employee benefits as may be appropriate. Employment by the conference of a retired officer or employee of a party state shall not affect the pension or other retirement-connected benefits paid to such officer or employee by party state.

Added by Acts 1971, No. 159, §3.



RS 40:1312.12 - Utilization of services

§1312.12. Utilization of services

The conference may borrow, accept or contract for the services of personnel from any party state, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two or more of the party states or their subdivisions.

Added by Acts 1971, No. 159, §3.



RS 40:1312.13 - Acceptance of aid

§1312.13. Acceptance of aid

The conference may accept for any of its purposes and functions under this compact any and all donations, grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States or any other governmental agency, or from any person, firm or corporation and may receive, utilize and dispose of the same. The conference shall publish in its annual report the terms, conditions, character and amount of any resources accepted by it pursuant hereto together with the identity of the donor.

Added by Acts 1971, No. 159, §3.



RS 40:1312.14 - Business facilities

§1312.14. Business facilities

The conference may establish and maintain such facilities as may be necessary for the transacting of its business. The conference may acquire, hold and convey real and personal property and any interest therein.

Added by Acts 1971, No. 159, §3.



RS 40:1312.15 - By-laws

§1312.15. By-laws

The conference shall adopt by-laws for the conduct of its business and shall have the power to amend and rescind these by-laws. The conference shall publish its by-laws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer of each of the party states. The by-laws shall provide for appropriate notice to the conference members of all conference meetings.

Added by Acts 1971, No. 159, §3.



RS 40:1312.16 - Annual report

§1312.16. Annual report

The conference annually shall make to the governor and legislature of each party state a report covering the activities of the conference for the preceding year, and embodying such recommendations as may have been issued by the conference. The conference may make such additional reports as it may deem desirable.

Added by Acts 1971, No. 159, §3.



RS 40:1312.17 - Powers

§1312.17. Powers

The conference shall have power to:

A. Establish and operate a Southern Criminal Intelligence Bureau, hereinafter called "the bureau," in which shall be received, assembled and kept case histories, records, data, personal dossiers and other information concerning persons engaged or otherwise associated with organized crime.

B. Consider and recommend means of identifying leaders and emerging leaders of organized crime and their associates.

C. Promote cooperation in law enforcement and make recommendations to the party states and other appropriate law enforcement authorities for the improvement of such cooperation.

D. Do all thing which may be necessary and incidental to the exercise of the foregoing powers.

Added by Acts 1971, No. 159, §3.



RS 40:1312.18 - Central criminal intelligence service

§1312.18. Central criminal intelligence service

The bureau established and operated pursuant to this compact is designated and recognized as the instrument for the performance of a central criminal intelligence service to the state police departments of the party states. The files, records, data and other information of the bureau and, when made pursuant to the by-laws of the conference, any copies thereof shall be available only to duly designated officers and employees of the state police department of the party states acting within the scope of their official duty. In the possession of the aforesaid officers and employees, such records, data and other information shall be subject to use and disposition in the same manner and pursuant to the same laws, rules and regulations applicable to similar records, data and information of the officer's or employee's agency and the provision of this compact.

Added by Acts 1971, No. 159, §3.



RS 40:1312.19 - Meetings

§1312.19. Meetings

The members of the conference from any two or more party states, upon notice to the chairman as to the time and purpose of the meeting, may meet as a section for the discussion of problems common to their states. Any two or more party states may designate the conference as a joint agency to maintain for them such additional common services as they may deem desirable for combating organized crime. Except in those cases where all party states join in such designation for common services, the representative of any group of such designating states in the conference shall constitute a separate section of such conference for the performance of the common service or services so designated provided that, if any additional expense is involved, the state so acting shall provide the necessary funds for this purpose. The creation of such a section or joint agency shall not affect the privileges, powers, responsibilities or duties of the states participating therein as embodied in the other articles of this compact.

Added by Acts 1971, No. 159, §3.



RS 40:1312.20 - Budget

§1312.20. Budget

The conference shall submit to the governor or designated officer or officers of each party state a budget of its estimated expenditures for such period as may be required by the laws of that party state for presentation to the legislature thereof.

Added by Acts 1971, No. 159, §3.



RS 40:1312.21 - Appropriations

§1312.21. Appropriations

Each of the conference's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. The total amount of appropriations under any such budget shall be apportioned among the party states as follows: One-third in equal shares; one-third divided among the party states in the proportions that their populations bear to the total population of all the party states; and one-third divided among the party states in the proportions that the major crimes committed in each party state bear to the total number of major crimes committed in all the party states. In determining population pursuant to this section, the most recent decennial census compiled by the United States Government shall be used. Numbers of major crimes shall be as reported in the most recent annual "Uniform Crime Report" compiled by the Federal Bureau of Investigation of the United States Department of Justice, or by any agency which may assume responsibility for such compilation in the place of such bureau. In the event that any source of information required to be used for the purpose of this section shall be discontinued, the conference shall make its calculations on the basis of the best alternative sources of information and shall identify the sources used.

Added by Acts 1971, No. 159, §3.



RS 40:1312.22 - Pledge of credit

§1312.22. Pledge of credit

The conference shall not pledge the credit of any party state. The conference may meet any of its obligations in whole or in part with funds available to it under R.S. 40:1312.13, provided that the conference takes specific action setting aside such funds prior to incurring any obligation to be met in whole or in part in such manner. Except where the conference makes use of funds available to it under R.S. 40:1312.13, the conference shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

Added by Acts 1971, No. 159, §3.



RS 40:1312.23 - Receipts and disbursements

§1312.23. Receipts and disbursements

The conference shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the conference shall be subject to the audit and accounting procedures established under its rules. However, all receipts and disbursements of funds handled by the conference shall be audited yearly by a qualified, public accountant and the report of the audit shall be included in and become part of the annual report of the conference.

Added by Acts 1971, No. 159, §3.



RS 40:1312.24 - Inspection of accounts

§1312.24. Inspection of accounts

The accounts of the conference shall be open at any reasonable time for inspection by duly constituted officers of the party states and any persons authorized by the conference.

Added by Acts 1971, No. 159, §3.



RS 40:1312.25 - Audit

§1312.25. Audit

Nothing contained herein shall be construed to prevent conference compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the conference.

Added by Acts 1971, No. 159, §3.



RS 40:1312.26 - Compact entered into by state

§1312.26. Compact entered into by state

The Southern State Police Compact is hereby entered into and enacted into law with any and all of the states legally joining therein in the form substantially as aforegoing.

Added by Acts 1971, No. 159, §3.



RS 40:1312.27 - Designation of alternate

§1312.27. Designation of alternate

The Superintendent of State Police is authorized to designate an alternate to serve in his place and stead on the Southern State Police Administrators Conference as permitted by R.S. 40:1312.5 and 1312.6. However, it is the intention of the legislature that such superintendent shall attend and participate in the work of the conference in person to the maximum extent practicable.

Added by Acts 1971, No. 159, §3.



RS 40:1321 - Special identification cards; issuance; veteran designation; disabled veteran designation; university logo; "I'm a Cajun" designation; fees; expiration and renewal; exceptions; promulgation of rules; promotion of use; persons less than twenty-one years of age; the Protect and Save our Children Program; Selective Service Registration

PART I-B. MISCELLANEOUS PROVISIONS

§1321. Special identification cards; issuance; veteran designation; disabled veteran designation; university logo; "I'm a Cajun" designation; fees; expiration and renewal; exceptions; promulgation of rules; promotion of use; persons less than twenty-one years of age; the Protect and Save our Children Program; Selective Service Registration

A. Any Louisiana resident may obtain a special identification card from the office of motor vehicles within the Department of Public Safety and Corrections, hereinafter referred to as "OMV". The identifying information and documents of identification required to obtain a special identification card shall be the same as those required to obtain a Louisiana driver's license, as stated in R.S. 32:409.1. However, if the applicant is seventeen years of age, the signature of the custodial parent or guardian shall not be required, provided the applicant has the necessary identifying information and documents.

B. Each special identification card shall be accepted as valid identification of the person to whom it was issued when it is presented for the purpose of furnishing proof of that person's identification. Under no circumstances shall the state of Louisiana, or any of its agencies, be held liable in any manner legally or otherwise as a result of the use or misuse of a special identification card.

C. This Subsection and Subsection D of this Section shall establish and be cited as the Protect and Save our Children Program for issuance of special identification cards for persons under the age of sixteen. The fee for the issuance or renewal of a special identification card for persons under the age of sixteen shall be three dollars for a two-year identification card and five dollars for a four-year identification card. The fee for the issuance or renewal of a special identification card for persons sixteen years of age or older shall be ten dollars. However, this fee shall be waived for:

(1) Any person who does not have a Louisiana driver's license, upon presentation of his voter registration card or certificate.

(2) Any child who is in foster care as defined in Article 603 of the Louisiana Children's Code.

D.(1)(a) Each special identification card issued to a person under the age of sixteen shall expire every two years for the three-dollar identification card and every four years for the five-dollar identification card and may be renewed only by personal appearance. Each special identification card for a person sixteen years of age or older shall expire every four years but may be renewed. The OMV may issue the special identification for a period of less than four years in circumstances of medical, legal presence, or other special restriction. Where the OMV issues a special identification card to a properly documented alien student or a nonresident alien, the special identification card shall both:

(i) Expire on the date for which the alien's immigration documents expire or four years after issuance, whichever is sooner.

(ii) Contain a restriction code which declares that the special identification card holder is an alien student or a nonresident alien.

(b)(i) Any United States male citizen or immigrant who is fifteen years of age, but less than eighteen years of age, shall provide personal information, including a social security number, if available, to the office of motor vehicles when applying to receive or renew a special identification card for the purpose of registration with the Selective Service. Upon the applicant attaining the age of eighteen years, the applicant shall automatically be registered with the Selective Service. The office of motor vehicles shall forward to the Selective Service System, in an electronic format, the necessary personal information required for registration with the Selective Service after receiving the application to issue or renew a special identification card. The application for issuance or renewal of a special identification card shall include all information required according to the provisions of R.S. 32:418.

(ii) The office of motor vehicles shall not issue or renew any special identification card to any person who refuses to provide personal information for registration with the Selective Service.

(2) With the exception of a special identification card issued to a properly documented alien student and nonresident alien, special identification cards which were obtained by personal appearance at an office of OMV may be renewed by personal appearance or may be renewed by mail. Special identification cards issued to properly documented alien students and nonresident aliens may be renewed only by personal appearance at an office of OMV if the alien can produce proper immigration documents which establish that the alien is legally in the United States. Special identification cards which were obtained by renewal by mail may be renewed only by personal appearance at an office of OMV.

E.(1) Each special identification card shall be similar in size, shape, and design to the Louisiana driver's license, and shall include a picture of the person to whom the card is issued. Each special identification card shall clearly state that it does not enable the person to whom it is issued to operate a motor vehicle. Beginning January 1, 2000, and thereafter, special identification cards issued pursuant to this Section to applicants less than twenty-one years of age shall contain a highly visible distinctive color to clearly indicate that the card has been issued to an applicant less than twenty-one years of age.

(2) Beginning January 1, 2007, the office of motor vehicles of the Department of Public Safety and Corrections shall provide for a method by which an applicant has the option of including emergency contact information in the operating record of the special identification card to which law enforcement and emergency personnel will have access.

F. No later than December 1, 1999, OMV shall adopt rules for the effective implementation of the provisions of this Section, including but not limited to rules relating to the choice of color and placement on the special identification card for cards issued to applicants less than twenty-one years of age. All rules shall be adopted in accordance with the Administrative Procedure Act. OMV shall utilize the various communications media throughout the state to inform Louisiana residents of the provisions of this Section and to encourage and promote the general public to take advantage of these provisions.

G. Any person who intentionally furnishes false information to OMV for the purpose of obtaining a special identification card, or any person found to be in possession of a fictitious special identification card or a special identification card which has been intentionally altered, or which has been caused to be altered, by such person, or any person who lends his special identification card to another person for unlawful or fraudulent purposes, or any person who refuses to surrender the special identification card to the department upon its lawful demand, shall be fined not less than one hundred dollars nor more than five hundred dollars or shall be imprisoned for not more than six months, or both, and shall surrender the special identification card for cancellation. Such person shall not be entitled to apply for a replacement or subsequent special identification card.

H. Persons who are residents of this state and who are sixty years of age or older may obtain a special identification card without charge. This provision shall not apply to the special identification card required to be obtained by a sex offender pursuant to Subsection J of this Section. Special identification cards issued under the provisions of this Subsection shall not be subject to the expiration provisions or the renewal requirements of this Section.

I.(1) An individual may renew the special identification card issued pursuant to this Section by appearing in person at a motor vehicle field office, by mail, and by electronic commerce. An individual shall not make consecutive renewals of a special identification card by mail or electronic commerce, or any combination of the two. The department shall promulgate rules in accordance with the Administrative Procedure Act to implement the provisions of this Subsection, including but not limited to rules providing for the following procedures for the renewal of special identification cards by mail or electronic commerce:

(a) Procedures to be used to limit the likelihood of fraud in the renewal process.

(b) Procedures to secure payment when a renewal is made by electronic commerce.

(c) Procedures to secure the transmission of personal information electronically, or the use of a disclaimer or warning statement to individuals who choose to use electronic commerce.

(2) When a special identification card has been renewed pursuant to this Subsection, and the department has complied with the requirements of this Subsection and the rules adopted by the department, the state and the department shall not be liable for any damages resulting from the use of a special identification card renewed pursuant to this Subsection.

(3), (4) Repealed by Acts 2001, No. 601, §1.

J.(1) Any person required to register as a sex offender with the Louisiana Bureau of Criminal Identification and Information, as required by R.S. 15:542 et seq., shall obtain a special identification card issued by the Department of Public Safety and Corrections which shall contain a restriction code declaring that the holder is a sex offender. This special identification card shall include the words "sex offender" in all capital letters which are orange in color and shall be valid for a period of one year from the date of issuance. This special identification card shall be carried on the person at all times by the individual required to register as a sex offender.

(2) Each person required to carry a special identification card pursuant to this Subsection shall personally appear, annually, at a field office of the office of motor vehicles to renew his or her special identification card but only after he or she has registered as an offender pursuant to R.S. 15:542 et seq. Reregistration shall include the submission of current information to the department and the verification of this information, which shall include the street address and telephone number of the registrant; the name, street address and telephone number of the registrant's employer, and any registration information that may need to be verified by the bureau. No special identification card shall be issued or renewed until the office of motor vehicles receives confirmation from the bureau, electronically or by other means, that the reregistration of the sex offender has been completed.

(3) The provisions of this Subsection shall apply to all sex offenders required to register pursuant to R.S. 15:542 et seq., regardless of the date of conviction.

(4) Whoever violates this Subsection shall be fined not less than one hundred dollars and not more than five hundred dollars, or imprisoned for not more than six months, or both.

K. Upon request, the word "Veteran" shall be exhibited in the color black below the person's photograph on a special identification card upon presentation of a copy of the person's DD Form 214, issued by the United States Department of Defense, or equivalent, as established by administrative rule. No additional fee shall be charged to include such designation. The deputy secretary of the Department of Public Safety and Corrections, public safety services, shall comply with the provisions of this Subsection. The deputy secretary of the Department of Public Safety and Corrections, public safety services, shall establish rules and regulations as are necessary to implement the provisions of this Subsection.

L.(1) Upon request and payment of an additional fee, the designation "I'm a Cajun" shall be exhibited in the color black below the person's photograph on the special identification card. The deputy secretary of the Department of Public Safety and Corrections, public safety services, shall comply with the provisions of this Subsection.

(2) The department shall collect an annual fee of five dollars for inclusion of the designation "I'm a Cajun" on the special identification card, which fee shall be disbursed in accordance with Paragraph (3) of this Subsection. This fee shall be in addition to the payment of any other special identification card fee.

(3) The monies received from the additional fee shall be disbursed quarterly to the Council for the Development of French in Louisiana. The monies received from the additional five-dollar fee shall be disbursed solely to fund scholarships for the "La Fondation Louisiane for the Escadrille Louisiane" scholarship program of the Council for the Development of French in Louisiana.

(4) The deputy secretary of the Department of Public Safety and Corrections, public safety services, shall establish such rules and regulations as are necessary to implement the provisions of this Subsection.

M.(1) Upon request and payment of a university logo fee, if any, as established by a Louisiana university for the use and display of its logo, the logo of the university shall be exhibited in color on the special identification card. The deputy secretary of the Department of Public Safety and Corrections, public safety services, shall comply with the provisions of this Subsection.

(2) The department shall collect such university logo fee, if any, which shall be disbursed in accordance with Paragraph (3) of this Subsection. This university logo fee shall be in addition to the payment of any other special identification card fee.

(3) Any monies received from such university logo fee shall be disbursed quarterly by the department to the foundation of the university.

(4) The deputy secretary of the Department of Public Safety and Corrections, public safety services, shall establish such rules and regulations as are necessary to implement the provisions of this Subsection.

(5) Any implementation costs shall be incurred by the foundation of the university participating in the university logo program.

N.(1) Upon request, the special identification card holder's blood type shall be exhibited on the back of the special identification card. No additional fee shall be charged to include such designation. The deputy secretary of the Department of Public Safety and Corrections, public safety services, shall promulgate, in accordance with the Administrative Procedure Act, rules and regulations necessary to implement the provisions of this Subsection.

(2) No action taken by any person, whether private citizen or public officer or employee, with regard to any identification card displaying a blood type, shall create a warranty of the reliability or accuracy of the document or electronic image, or create any liability on the part of the state, or on the part of any department, office, or agency of the state, or on the part of any officer, employee, or agent of the state.

O. Upon request, the words "100% DAV" shall be exhibited in the color black below the person's photograph on a special identification card upon presentation of a copy of the person's DD Form 214, issued by the United States Department of Defense, or equivalent, and presentation of one hundred percent disabled veteran status as determined by the United States Department of Veterans Affairs, as established by administrative rule. No additional fee shall be charged to include such designation. The deputy secretary of the Department of Public Safety and Corrections, public safety services, shall comply with the provisions of this Subsection. The deputy secretary of the Department of Public Safety and Corrections, public safety services, shall establish rules and regulations as are necessary to implement the provisions of this Subsection.

P.(1) The Department of Public Safety and Corrections, office of motor vehicles, hereinafter in this Subsection referred to as "department", shall provide for the option of the issuance of special identification cards that are compliant with the standards of the REAL ID Act of 2005, P. L. 109-13, and federal rules adopted pursuant thereto as of January 1, 2016, hereinafter collectively referred to as REAL ID, for official purposes, in the manner set forth in this Subsection.

(2) Any person applying for a special identification card pursuant to the provisions of this Section may elect to apply for a special identification card that complies with the standards of REAL ID. If that person is eligible for a special identification card to be issued pursuant to the provisions of this Section and meets all requirements of the United States Department of Homeland Security for a REAL ID compliant credential, that person shall be issued a special identification card which bears a United States Department of Homeland Security approved security marking reflecting that such credential meets REAL ID standards. A person who is issued a REAL ID compliant special identification card shall not be issued a REAL ID compliant driver's license.

(3) Any person applying for a special identification card pursuant to the provisions of this Section who elects not to apply for a special identification card that complies with REAL ID standards and who is otherwise eligible to be issued a special identification card pursuant to the provisions of this Section shall be issued a special identification card which indicates the special identification card is not in compliance with REAL ID. If the person has elected not to apply for a REAL ID compliant special identification card, the department shall not require the applicant to comply with any REAL ID requirements that were not required by the state as of January 1, 2016, or require the applicant to submit to a facial image capture in connection with such application prior to determining if such applicant is eligible to be issued a special identification card. If the person has elected not to apply for a REAL ID compliant special identification card, the department shall not copy, scan, maintain, or share a copy of the applicant's documents proving his identity obtained from any person in the process of applying for the issuance or renewal of a special identification card. Documents proving identity shall include but not be limited to the applicant's birth certificate, social security card, or United States issued passport. If the person has elected not to apply for a REAL ID compliant special identification card, the department shall not scan or maintain a copy of the applicant's documents proving his identity. This includes but is not limited to the applicant's birth certificate, social security card, or United States issued passport.

(4)(a) Each applicant for a special identification card shall be informed that he is not required by law to be issued a REAL ID special identification card and may be issued a special identification card which is not REAL ID compliant. Each applicant shall be required to indicate on the special identification card application whether he is applying for a REAL ID compliant special identification card or a special identification card that is not REAL ID compliant. Each applicant shall also be required to indicate on his special identification card application that he was provided the printed document as required pursuant to Subparagraph (b) of this Paragraph.

(b) The department shall provide each applicant for a special identification card a printed document that includes the following information:

(i) The documents that are required to be provided by the applicant to obtain a REAL ID compliant special identification card, and the documents that are required to be provided by the applicant to obtain a special identification card that is not REAL ID compliant.

(ii) The purposes for which a REAL ID compliant special identification card may be utilized and the purposes for which a special identification card that is not REAL ID compliant may be utilized.

(iii) The electronic technology incorporated into a REAL ID compliant special identification card and the electronic technology incorporated into a special identification card that is not REAL ID compliant.

(5) Compliance with REAL ID referenced in this Subsection shall be limited to those standards in effect as of January 1, 2016. Any subsequent changes or additions to federal laws or rules for implementation of REAL ID shall be implemented by the state only if such changes are approved by the legislature by a favorable vote of a majority of the elected members of each house.

(6) Any eligible person electing to obtain a special identification card which bears a United States Department of Homeland Security approved security marking reflecting that such credential meets REAL ID standards prior to the renewal date of his special identification card may be issued such credential at the cost of a duplicate special identification card.

(7) Upon the request of any applicant for a special identification card, the department shall record and retain the applicant's name, date of birth, certificate numbers, date filed, and issuing agency in lieu of retaining an image or copy of the applicant's birth certificate.

(8) The department shall not participate in any programs that exchange or allow the access of facial biometric data of Louisiana citizens obtained in the issuance or renewal of a Louisiana special identification card to the agencies, governments, or contractors of other states or nations without a warrant or a court order issued for access to that data.

Q.(1) Upon the request of any person, any personal identifying source documents or photographs of such person obtained by the department or a contractor in the process of a person applying for or renewing a special identification card between July 7, 2008, and the effective date of this Subsection that were not required by state law to be captured by the department or a contractor as of July 7, 2008, shall be disposed of as follows:

(a) Personal identifying source documents shall be removed and purged from department and contractor databases and systems.

(b) All photographs of persons obtained by the department which are in the possession of a contractor shall be purged from the database or system of that contractor.

(2) As used in this Subsection, the following terms shall mean and include:

(a) "Contractor" shall mean and include any contractor of the department or any affiliate or subsidiary of such contractor and any subcontractor of such contractor or any affiliate or subsidiary of such subcontractor.

(b) "Personal identifying source documents" shall mean and include any document provided by any person to prove his identity or residence. It shall include all copies, scans, or digital images of such documents.

(c) "Photographs" shall mean and include any captured image, digital or otherwise, of a person's face. It shall include all copies, scans, or digital images of such image.

Added by Acts 1974, No. 2, §1. Amended by Acts 1981, No. 237, §2; Acts 1981, No. 537, §1; Acts 1982, No. 412, §1; Acts 1986, No. 995, §1; Acts 1987, No. 575, §2; Acts 1990, No. 263, §1; Acts 1990, No. 494, §1; Acts 1992, No. 202, §1; Acts 1992, No. 622, §1; Acts 1992, No. 984, §18; Acts 1995, No. 169, §1; Acts 1997, No. 779, §2; Acts 1999, No. 556, §2; Acts 2000, 1st Ex. Sess., No. 7, §1, eff. April 12, 2000; Acts 2001, No. 126, §1; Acts 2001, No. 601, §1; Acts 2002, 1st Ex. Sess., No. 46, §3; Acts 2003, No. 373, §2, eff. July 1, 2003; Acts 2006, No. 444, §1; Acts 2006, No. 663, §3; Acts 2009, No. 349, §2, eff. July 1, 2009; Acts 2010, No. 842, §1; Acts 2011, No. 30, §1; Acts 2012, No. 356, §2; Acts 2012, No. 398, §2; Acts 2013, No. 55, §2, eff. Jan. 1, 2014; Acts 2014, No. 451, §2, eff. Jan. 1, 2015; Acts 2015, No. 369, §2; Acts 2016, No. 394, §2; Acts 2016, No. 496, §2, eff. June 14, 2016; Acts 2016, No. 505, §2, eff. June 14, 2016.



RS 40:1322 - Credit card, charge card, and debit card transactions with the Department of Public Safety and Corrections; procedures for acceptance; administrative action

§1322. Credit card, charge card, and debit card transactions with the Department of Public Safety and Corrections; procedures for acceptance; administrative action

A. The Department of Public Safety and Corrections, public safety services, or any authorized agent of the department, is authorized to accept credit cards, charge cards, or debit cards for the payment of fees, fines, taxes, penalties, and interest. The department may enter into agreements with issuing companies and banks as are necessary to implement the use of these cards.

B. The department may charge a convenience fee on any transaction whereby a customer requests payment by credit card, charge card, or debit card for payment through telephone, in person, by regular mail, or via the Internet to conduct business with the department. Prior to charging the convenience fee, the total amount of the fee shall be disclosed to the customer. The customer shall have the right to decline payment of the fee and to submit payment for his transaction using another tender type. The convenience fee may be a uniform dollar amount, a percentage of the transaction, or a tiered amount based on the transaction amount.

C.(1) Prior to accepting the card as payment from a customer who appears in person at the department, the department shall:

(a) Require the presentation of the card.

(b) Verify that the card has not expired and obtain the proper authorization for use of said card.

(c) Verify that the signature on the receipt corresponds to the signature on the signature panel on the card.

(d) Verify that the card has not been voided or revoked, or placed on a list by the company or bank issuing the card which would require that the transaction be precleared by the issuer. This verification may be accomplished by telephoning the issuing company or bank or by using any device or instrument that can access information encoded on the card and verify such encoded information through electronic or digital means.

(2) The department may also accept the card by utilizing electronic commerce which shall include but not be limited to the use of the Internet and conversant phone systems. Prior to accepting the card as payment when utilizing electronic commerce, the department shall:

(a) Verify that the card has not expired.

(b) Verify that the card has not been voided or revoked, or placed on a list by the company or bank issuing the card which would require that the transaction be precleared by the issuer. This verification may be accomplished by telephoning the issuing company or bank or by using any device or instrument that can access keyed information and verify such keyed information through electronic or digital means.

D. The department may determine that only specific programs or specific offices or locations will accept credit cards, charge cards, or debit cards as payment for fees, fines, taxes, penalties, and interest.

E. The department shall suspend any license, permit, license plate, appointment, authorization, or motor vehicle registration issued or renewed pursuant to a payment made by a credit card, charge card, or debit card, if the credit, charge, or debit is refused, denied, dishonored, or reversed by the issuing company or bank. Drivers' licenses shall be suspended and reinstated in accordance with the provisions of R.S. 32:414. Any such license, permit, license plate, appointment, authorization, or motor vehicle registration shall remain suspended until such time as the card payment which was refused, denied, dishonored, or reversed is made good by the person issued the license, permit, license plate, appointment, authorization, or motor vehicle registration and the person pays any reinstatement fee due to the department.

F. The department shall recall and revoke any certificate of title for a motor vehicle issued pursuant to a payment made by a credit card, charge card, or debit card if the credit, charge, or debit is refused, denied, dishonored, or reversed by the issuing company or bank.

G. The notice of suspension or revocation issued pursuant to this Subsection shall inform the person that his license, permit, license plate, appointment, authorization, or motor vehicle registration is being suspended, or certificate of title is being revoked, because the payment with the credit card, charge card, or debit card was refused, denied, dishonored, or reversed by the issuing company or bank. The notice shall be sent by certified mail. The person shall have thirty days from the date the notice of suspension or revocation was mailed to submit a written request for an administrative hearing. If a timely request for an administrative hearing is received, the hearing shall be scheduled no later than ninety days from the date the request for a hearing was received by the department. The department records of the transaction including any notice from the issuing company or bank shall be prima facie proof of the violation. Any petition for a judicial review of the administrative hearing shall be in the same manner and under the same conditions as provided in R.S. 32:414.

H. The department may promulgate rules and regulations in accordance with the Administrative Procedure Act as are necessary to prohibit a person who has repeatedly submitted a credit card, charge card, or debit card for payment which was refused, denied, dishonored, or reversed by the issuing company or bank from submitting a credit card, charge card, or debit card for payment for a period of three years.

Acts 1998, 1st Ex. Sess., No. 44, §1; Acts 2009, No. 229, §1, eff. June 30, 2009; Acts 2015, No. 414, §2.



RS 40:1322.1 - Transfer of recalled and revoked motor vehicle titles

§1322.1. Transfer of recalled and revoked motor vehicle titles

A. No person shall intentionally transfer or assign a certificate of title for a motor vehicle if the person knows that the certificate of title has been recalled and revoked pursuant to R.S. 40:1322.

B. Whoever violates the provisions of this Section shall be imprisoned for not more than six months, or fined not more than five hundred dollars, or both.

Acts 1998, 1st Ex. Sess., No. 44, §1.



RS 40:1341 - Safety education

PART II. SAFETY WORK

§1341. Safety education

The department shall advise and instruct the people in Louisiana in accident prevention and in safety consciousness, so that the lives, limbs, and property of our citizens may be safeguarded.



RS 40:1342 - Repealed by Acts 1991, No. 922, 1.

§1342. Repealed by Acts 1991, No. 922, §1.



RS 40:1351 - Louisiana Medical Advisory Board created; membership, qualifications, vacancies

PART II-A. LOUISIANA MEDICAL ADVISORY BOARD

§1351. Louisiana Medical Advisory Board created; membership, qualifications, vacancies

A. The Louisiana Medical Advisory Board is hereby created. The board shall consist of eighteen members to be appointed by the governor for terms of four years. Each member of the board shall be a graduate physician or surgeon or optometrist and the members shall be selected from the following areas of specialization: (1) ophthamology or optometry, (2) psychiatry, (3) orthopedics, (4) neurology or neurological surgery, (5) general surgery, or (6) internal medicine and cardiology. The Louisiana State Medical Society shall submit the names of six persons qualified in each specialty from which the governor shall make appointments to the board, and the Louisiana State Association of Optometrists shall also submit the names of six qualified optometrists, from which the governor shall make at least one appointment to the board. All members appointed by the governor shall be confirmed by the Senate, and, beginning in 1984, be reconfirmed by the Senate every two years.

B. Vacancies in the membership of the board shall be filled by appointment by the governor.

Added by Acts 1968, No. 281, §1. Amended by Acts 1972, No. 223, §1; Acts 1981, No. 631, §1.



RS 40:1352 - Expenses of members

§1352. Expenses of members

The members of the board shall receive no compensation but shall be paid their necessary and actual expenses incurred in connection with attendance at meetings of the board or on business for the board assigned by it.

Added by Acts 1968, No. 281, §1.



RS 40:1353 - Officers

§1353. Officers

The officers of the board shall be a chairman, who shall be appointed by the governor, and such other officers as the board deems necessary.

Added by Acts 1968, No. 281, §1.



RS 40:1354 - Domicile of board; meetings

§1354. Domicile of board; meetings

The domicile of the board shall be in Baton Rouge; but meetings may be held at other places in the state. Meetings shall be held on call of the chairman.

Added by Acts 1968, No. 281, §1.



RS 40:1355 - Powers and duties

§1355. Powers and duties

A. The board shall advise the Department of Public Safety and Corrections, in writing and with stated reasons, in those cases referred to it by the department with respect to the visual ability or physical condition of an applicant for a vehicle operator's license or of a licensed driver, insofar as any impairment or disability therein may hinder such person's ability to exercise ordinary and reasonable control in the operation of a motor vehicle.

B. Pursuant to the provisions of R.S. 46:2582(4), the board shall review material and evidence submitted to it by the accessible parking privileges investigation committee within the governor's office of disability affairs. If, in the board's determination, the review of such material does indicate a possible inappropriate certification by a physician of an individual's eligibility for accessible parking privileges, the board shall submit such material along with a recommendation for appropriate disciplinary action to the Louisiana State Board of Medical Examiners.

Added by Acts 1968, No. 281, §1. Amended by Acts 1978, No. 769, §1; Acts 1995, No. 1079, §1; Acts 2014, No. 811, §22, eff. June 23, 2014.

NOTE: Acts 1995, No. 724, §2 provided that R.S. 40:1355(B) became operative if and when HB No. 2119 was enacted and became effective (became Act 724, eff. Aug. 15, 1995).



RS 40:1356 - Limitation of liability; reporting impaired applicants for license or licensed drivers; confidentiality

§1356. Limitation of liability; reporting impaired applicants for license or licensed drivers; confidentiality

A. As used in this Part, "health care provider" means and includes any person defined in R.S. 40:1299.41(A), and "board" means the Louisiana Medical Advisory Board.

B. No person shall have a cause of action for damages or loss against any health care provider nor shall any criminal liability be imposed as a result of a report by the health care provider to the Department of Public Safety and Corrections or the Louisiana Medical Advisory Board of any visual ability or physical condition, impairment, or disability of an applicant for a driver's license or of a licensed driver, which may impair such person's general ability to exercise ordinary and reasonable control in the operation of a motor vehicle, whether the health care provider is statutorily mandated to make such a report or whether such report is made voluntarily, when the health care provider is acting without malice and in the reasonable belief that such action is warranted to protect the public.

C. No person shall have a cause of action for damages or loss against any member of the board for his actions as a result of his official duties when the member of the board is acting without malice and in the reasonable belief that such action is warranted by the information as presented to the board.

D. A health care provider who conducts an examination of an applicant for a driver's license or of a licensed driver, at the board's request, relative to an individual's general ability to exercise ordinary and reasonable control in the operation of a motor vehicle, shall not be liable for damages or loss as a result of his report to the board nor shall such health care provider be considered a guarantor of the applicant's or licensed driver's ability to exercise ordinary and reasonable control in the operation of a motor vehicle.

E.(1) Any office of motor vehicles employee or agent in the performance of his duties related to drivers' licenses, law enforcement officer, health care provider, or any family member having first-hand knowledge of any condition of an applicant for a driver's license or of a licensed driver may file a report with the Department of Public Safety and Corrections stating that he believes an applicant for a driver's license or a licensed driver is unable to safely operate a motor vehicle.

(2) The report shall state that the person reasonably and in good faith believes an applicant for a driver's license or a licensed driver cannot safely operate a motor vehicle and shall be based upon personal observation or physical evidence which shall be described in the report, or the report shall be based upon an investigation by a law enforcement officer. The report shall be a written declaration in the form prescribed by the Department of Public Safety and Corrections and shall include the name, address, telephone number, and signature of the person making the report.

(3) Upon receipt of the report, the Department of Public Safety and Corrections shall send written notification to the applicant for a driver's license or the licensed driver requiring him to submit to a medical examination. The medical examination shall be conducted, and the completed medical examination form shall be submitted to the department not later than thirty days after the date written notification of the need for a medical examination is sent. Upon receipt of the examination form or lapse of the thirty days if no form is received, the department shall take appropriate action as provided in R.S. 32:424 against the applicant for a driver's license or the licensed driver.

(4) No person, nor the Department of Public Safety and Corrections, nor the board shall be liable for damages or loss as a result of the failure to file a report or the failure to act upon or investigate a report.

(5) Any person who makes a report pursuant to this Section shall be immune from any criminal or civil liability that otherwise might result from making the report when that person is acting without malice and in the reasonable belief that such action is warranted to protect the public.

Acts 1988, No. 702, §1, eff. July 15, 1988; Acts 1995, No. 1079, §1; Acts 2001, No. 806, §1.



RS 40:1371 - Title

PART III. STATE POLICE

SUBPART A. STATE POLICE LAW

§1371. Title

This Sub-part may be cited as the "State Police Law."



RS 40:1372 - Definitions

§1372. Definitions

As used in this Sub-part:

(1) "Civilian employee" means any employee assigned to a position other than that of police employee.

(2) "Department" means the Department of Public Safety.

(3) "Division" means the Division of State Police in the Department of Public Safety.

(4) "Employee" means any employee of the Division of State Police in the Department of Public Safety.

(5) "Police employee" means any employee who is assigned to police work as a peace officer pursuant to R.S. 40:1379.



RS 40:1373 - Five day work week for employees

§1373. Five day work week for employees

The department shall arrange the work of the office of state police so that no employee shall be required to work more than five days per calendar week without being granted compensatory time off for the period worked in excess of five days.

Amended by Acts 1981, No. 654, §1.



RS 40:1374 - Worker's compensation law; employees deemed within

§1374. Worker's compensation law; employees deemed within

Every employee of the division of state police, except the head thereof, shall be considered an employee of the state within the meaning of the worker's compensation law of this state and entitled to the benefits of all the provisions of that law applicable to state employees.

Acts 1983, 1st Ex.Sess., No. 1, §6.



RS 40:1375 - Training school; fees

§1375. Training school; fees

A. The department shall organize and maintain training facilities.

B. The training facilities shall be known as the "Donald J. Thibodeaux Training Complex". Such facilities shall consist of the Training Academy at State Police Headquarters; Emergency Response Training Center near Holden, Louisiana; and Joint Emergency Services Training Center near Zachary, Louisiana.

C. No police employee of the department shall be assigned to active duty until he or she has successfully passed the course for probationers which is prescribed by the department and which is taught at the training facilities.

D. Training courses for the higher ranks, grades, and positions of the office shall be prescribed and conducted by the department for those police employees of the department who have been promoted to a higher rank, grade, or position.

E. The department shall make the training facilities available to any local government unit within this state by conducting schools at convenient centers for the training of police officers.

F.(1) Pursuant to the Administrative Procedure Act, the department may promulgate rules and regulations to charge reasonable fees for participation in its training school and courses and for the use of its training facilities.

(2) The fees received by the department shall be deposited immediately upon receipt into the state treasury.

Acts 1985, No. 940, §1, eff. July 23, 1985; Acts 1992, No. 984, §18; Acts 1997, No. 236, §1; Acts 1999, No. 1297, §1; Acts 2006, No. 101, §1.



RS 40:1376 - Uniforms, equipment, and badges

§1376. Uniforms, equipment, and badges

A. The department shall provide the employees of the division, within the amount of appropriations therefor, with the uniforms and equipment necessary to the performance of their respective duties, but all such uniforms and equipment shall remain the property of the state.

B. The uniform to be used and worn by the police employees of the division shall be distinctive in color, design, material, markings, and insignia so as to be readily and easily identifiable from a reasonable distance as the uniform worn by the police employees of the division of state police of this state.

C.(1) No department, division, or agency of the state or of any municipality, parish, or other political subdivision of the state charged with law enforcement or the apprehension of violators of any state, municipal, or parochial laws or ordinances shall provide, furnish to, or permit their employees to wear a uniform of the same color, design, or markings as that worn by state policemen or which is so similar in appearance as to confuse, tend to confuse, or not be clearly distinguishable from the uniforms used and worn by the police employees of the office of state police.

(2) It shall be unlawful for any person to utilize or wear a uniform of the same color, design, or markings as that worn by state policemen or to utilize or wear a uniform which is so similar in appearance as to confuse, tend to confuse, or not be clearly distinguishable from the uniform used and worn by the police employees of the office of state police. This Paragraph does not apply to a person who first obtains the express, written consent of the deputy secretary for public safety services.

D. The department may sell equipment which becomes unfit for use. All money received therefor shall be paid into the state treasury and credited to the general fund.

E. The department shall keep an inventory and shall charge against each employee of the division the value of all property of the department issued to him and if it determines that any loss or destruction of such property was due to the carelessness or neglect of the employee, it shall cause the value of the property to be deducted from the pay of the employee.

F. No department, office, or agency of the state or of any municipality, parish, or other political subdivision of the state charged with law enforcement or the apprehension of violators of any state laws or any municipal or parochial ordinances shall provide, furnish, sell, or permit its employees to wear a badge of the same design or markings as that worn by a law enforcement officer employed by the Department of Public Safety and Corrections, an employee of the Department of Justice, an enforcement officer of the Department of Wildlife and Fisheries, an employee of the Department of Agriculture and Forestry who is commissioned by the office of state police, an employee of the Department of Environmental Quality who is commissioned by the office of state police, or the sergeant at arms or assistant sergeants at arms of the Senate or House of Representatives who are commissioned by the office of state police, or which is so similar in appearance as to confuse, tend to confuse, or not be clearly distinguishable from the badge used and worn by such officer or employee.

Amended by Acts 1964, No. 476, §1; Acts 1992, No. 892, §1, eff. July 8, 1992; Acts 1997, No. 1080, §1; Acts 2004, No. 73, §1.



RS 40:1377 - Property and equipment for use of division

§1377. Property and equipment for use of division

The department may, within the limits of appropriations, purchase or otherwise acquire the right to use and maintain lands and buildings, horses, motor equipment, and other commodities, equipment, and services deemed essential by it for the needs of the division or its employees in carrying out their duties.

The department may sell any property which becomes unnecessary or unfit for further use. All moneys received therefor shall be paid into the state treasury and credited to the general fund.



RS 40:1378 - Headquarters and stations; establishment; discontinuance

§1378. Headquarters and stations; establishment; discontinuance

The department shall, from time to time, establish headquarters and stations in the localities it thinks best suited to aid in the enforcement of the laws of this state.

It may also, as it sees fit, discontinue any headquarters or station.



RS 40:1379 - Duties and powers of police employees

§1379. Duties and powers of police employees

A. The police employees of the division shall prevent and detect crime, apprehend criminals, enforce the criminal and traffic laws of the state, keep the peace and good order in the state in the enforcement of the state's police powers, and perform any other related duties imposed upon them by the legislature.

B. Police employees of the division are peace officers and, any provision of the law to the contrary notwithstanding, except R.S. 40:1386, they have, in any part of the state, the same powers with respect to criminal matters and the enforcement of the law relating thereto as sheriffs, constables, and police officers have in their respective jurisdictions. They have all the immunities and matters of defense now available or hereafter made available to sheriffs, constables, and any police officers in any suit brought against them in consequence of acts done in the course of their employment.

C. Any warrant of arrest or other process issued by the legislature or either house thereof, or any court of the state may be served and executed by any police employee of the division in any part of the state according to the tenor thereof without endorsement.

D. Other police employees of the office, including but not limited to safety enforcement officers, public safety services police officers, and officers of the weights and standards mobile police force shall be commissioned under this Section and shall have all the authority and protection afforded by the provisions of this Section.

Acts 1960, 1st Ex. Sess., No. 16, §1; Acts 1999, No. 286, §1.



RS 40:1379.1 - Special officers; powers and duties; concealed handgun permit

§1379.1. Special officers; powers and duties; concealed handgun permit

A. The superintendent of state police shall be authorized to issue at his discretion a special officer's commission from the division of state police. Any person who receives a special officer's commission must display need for statewide police power and power to arrest, be bonded, and adhere to all restrictive stipulations as set forth in the special officer's commission.

B. The special officer, when performing those tasks requiring a special officer's commission, shall have the same powers and duties as a peace officer; provided, however, that when not performing these tasks directly related to the special officer's commission, he shall be regarded as a private citizen and his commission shall not be in effect.

C. The superintendent of state police shall determine who is entitled to receive a special officer's commission and may promulgate and adopt regulations providing with respect to the issuance and use of said permits.

D. The superintendent of state police shall have the authority to revoke any special officer's commission for cause, and is further empowered to require those holding special officer's commissions to furnish proof of their being bonded and such other information as may be deemed necessary for determining suitability for holding a special officer's commission.

E. All special officer or agent commissions previously issued by the department of public safety are rescinded upon the effective date of this Section.

F. During a declared state of emergency or disaster by the governor, the deputy secretary of the Department of Public Safety and Corrections, public safety services, office of state police may issue a special officer’s commission to a commissioned law enforcement officer who responds to a request for assistance pursuant to the Southern Regional Homeland Security and Emergency Preparedness Management Assistance Compact, as found in R.S. 29:751 and is determined by the deputy secretary to need statewide police power and power to arrest. Any person who receives a special officer’s commission under this Subsection shall not be required to be bonded and shall adhere to all restrictive stipulations as set forth in the special officer’s commission and regulations promulgated and adopted pursuant to Subsection C of this Section. Such person shall have the powers and duties of a peace officer, provided, that when he is not performing tasks directly related to the special officer's commission, he shall be regarded as a private citizen and his commission shall not be in effect.

G. Repealed by Acts 2013, No. 402, §3.

H. The deputy secretary of the Department of Public Safety shall have the authority to grant to an individual a concealed handgun permit from the office of state police. Before the individual applies to the deputy secretary for a permit, he must have been granted a concealed handgun permit by the chief law enforcement officer of the parish in which he is officially domiciled. Any individual who receives a concealed handgun permit from the office of state police must be bonded in the amount of five thousand dollars and must adhere to all restrictive stipulations as provided in the concealed handgun permit. Further, the deputy secretary shall have the authority to promulgate and adopt regulations providing with respect to the issuance and use of said permit.

I. The superintendent of state police or the chief law enforcement officer of a parish shall have the authority to revoke any concealed handgun permit, and is further empowered to require those holding handgun permits to furnish proof of their being bonded, and such other information as may be deemed necessary for determining suitability for holding a concealed handgun permit.

J. Special officer commissions shall be valid only for a period of one year from the date of their issuance. However, special officer commissions issued to employees of the department shall be valid until revoked by the superintendent. Special officer commissions issued to judges shall be valid for the length of their term of office.

K. For the purposes of this Section, "handgun" is defined as meaning any pistol or revolver originally designed to be fired by the use of a single hand and which is designed to fire or is capable of firing fixed cartridge ammunition.

L. No provision of this Section or of any regulation of the superintendent of state police shall be construed to require persons holding bona fide law enforcement officer commissions to possess a handgun permit.

M. Anyone in possession of a concealed handgun permit issued by the superintendent who uses a handgun in a task not directly related to the stipulations set forth in the permit shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

N.(1) Notwithstanding the provisions of Subsections A, B, C, and D of this Section, the deputy secretary of public safety services shall issue a special officer's commission to the sergeant at arms or assistant sergeants at arms of the Senate or the House of Representatives when directed to do so by the president of the Senate or the speaker of the House of Representatives. The deputy secretary shall not determine eligibility for a special officer's commission under this Subsection, which determination shall be made solely by the president of the Senate or the speaker of the House of Representatives.

(2) Commissions under this Subsection shall not exceed the term of the president of the Senate or the speaker of the House of Representatives, according to the length of the remaining term of the respective party.

Added by Acts 1975, No. 412, §1. Amended by Acts 1982, No. 663, §1; Acts 1991, No. 562, §1; Acts 1992, No. 892, §1, eff. July 8, 1992; Acts 1993, No. 942, §1; Acts 1996, 1st Ex. Sess., No. 4, §1, eff. April 19, 1996; Acts 1999, No. 1367, §1; Acts 2006, No. 317, §1, eff. June 13, 2006; Acts 2013, No. 402, §3.



RS 40:1379.1.1 - Concealed handgun permit issued by sheriffs; reciprocity; contiguous parishes

§1379.1.1. Concealed handgun permit issued by sheriffs; reciprocity; contiguous parishes

A.(1) The sheriff of a parish shall have the authority to issue a concealed handgun permit to any person. The permit shall be valid only within the boundaries of the parish in which the sheriff has jurisdiction, unless the sheriff has entered into a reciprocity agreement as provided for in Subsection B of this Section.

(2) Upon application, the sheriff 's office shall perform a standard criminal record check. The officer who performed the standard criminal record check shall not be liable for acts committed by the permittee, unless the officer had actual personal knowledge at the time he issued the permit that the permittee was mentally unstable or disqualified by law from possessing a firearm.

B.(1) A sheriff may enter into a reciprocity agreement with any sheriff of a contiguous parish that shall authorize both sheriffs to issue concealed handgun permits to persons meeting the criteria provided for in Subsection C of this Section. Those permits issued pursuant to this Subsection shall be valid within the boundaries of the participating contiguous parishes. The agreement shall specify the terms of use regarding the issuance of the concealed handgun permits and any other restrictions deemed appropriate by the sheriffs.

(2) If a sheriff enters into a reciprocity agreement with any sheriff in a contiguous parish, no concealed handgun permits shall be issued to any person pursuant to Subsection A of this Section.

(3) Any concealed handgun permit issued pursuant to this Subsection shall be null, void, and of no effect if the permittee does not meet the criteria provided for in Subsection C of this Section.

C. To qualify for a concealed handgun permit issued by a sheriff who has entered into a reciprocity agreement with a sheriff of a contiguous parish, the applicant shall meet all of the following requirements:

(1) Make sworn application to the sheriff in the same manner provided for in R.S. 40:1379.3(C)(1) in which a concealed weapons permit application is made to the secretary of public safety services of the Department of Public Safety and Corrections.

(2) Meet the same qualifications for the issuance of a concealed handgun permit pursuant to the provisions of R.S. 40:1379.3(C).

(3) Demonstrate competence with a handgun in the same manner provided for in R.S. 40:1379.3(D) in which a concealed weapons permit application is made to the secretary of public safety services of the Department of Public Safety and Corrections.

D.(1) Any information in an application for a concealed handgun permit or any information provided in connection with the application submitted to the sheriff's office pursuant to the provisions of this Section shall be held confidential and shall not be subject to any public records request nor shall the information be considered as a public record pursuant to R.S. 44:1 et seq. The sheriff shall not be required to release any list of persons who applied for or received a permit for a concealed handgun pursuant to this Section; however, nothing in this Section shall limit or impede the exchange of information between law enforcement agencies, prohibit the sheriff from releasing information necessary to perform a background investigation, provide statistical information that does not identify individual applicants or permittees, or release information in response to an appropriate law enforcement function as determined by the issuing sheriff.

(2) Absent a valid court order requiring the release of information, or unless an applicant or a recipient of a concealed handgun permit is charged with a felony offense involving the use of a handgun, it shall be unlawful for any employee of the sheriff's office to intentionally release or disseminate for publication any information contained in an application for a concealed handgun permit or any information regarding the identity of any person who applied for or received a concealed handgun permit issued pursuant to this Section. A person who violates the provisions of this Paragraph shall be fined not more than five hundred dollars, imprisoned for not more than six months, or both.

(3)(a) Subject to the provisions of Paragraph (2) of this Subsection, it shall be unlawful for any person to intentionally release, disseminate, or make public in any manner any information contained in an application for a concealed handgun permit or any information regarding the identity of any person who applied for or received a concealed handgun permit issued pursuant to this Section. Any person except as provided for in Paragraph (2) of this Subsection, who violates the provisions of this Paragraph shall be fined ten thousand dollars and may be imprisoned for not more than six months.

(b) The provisions of this Paragraph shall not apply to the release of information under any of the following circumstances:

(i) A valid court order requires the release of the information.

(ii) The information released identifies a concealed handgun permit holder or applicant who is charged with a felony offense involving the use of a handgun.

(iii) The information regarding a concealed handgun permit applicant or holder is released pursuant to the express approval for the release of such information by that permit applicant or holder.

(iv) The information regarding a concealed handgun permit holder or applicant has been made public by that concealed handgun permit holder or applicant.

E.(1) A sheriff who issues a concealed handgun permit pursuant to the provisions of Subsection B of this Section shall require an applicant to comply with the requirements of Subsection C of this Section and shall charge the fee in the amount set forth in R.S. 40:1379.3(H)(2).

(2) A sheriff who issues a concealed handgun permit pursuant to this Section shall revoke the permit if the permit holder violates any provision as provided for in R.S. 40:1379.3(F).

F. The provisions of this Section shall not invalidate any permit to carry a concealed handgun that was issued by a sheriff prior to August 1, 2013.

Acts 2013, No. 402, §1.



RS 40:1379.1.2 - Special officers commission; rail police officers

§1379.1.2. Special officers commission; rail police officers

A. The superintendent of state police shall be authorized to issue at his discretion a special officer's commission from the division of state police to any person who is employed by a rail carrier as a rail police officer in accordance with 49 U.S.C. §28101.

B. A rail police officer issued a special officer's commission shall maintain current certification pursuant to the Council on Peace Officer Standards and Training.

C. The superintendent of state police shall be authorized to perform any of the following acts:

(1) Determine eligibility to receive a special officer's commission.

(2) Revoke any special officer's commission for cause.

(3) Require those rail police officers holding special officer's commissions to furnish proof of being bonded.

(4) Require submission of any information that is deemed necessary for determining suitability for holding a special officer's commission.

D. A special officer's commission issued to a rail police officer pursuant to the provisions of this Section shall be in effect at all times and to the extent of the authority of a certified or commissioned police officer pursuant to the laws of this state for the purpose of enforcing the laws in any jurisdiction in which the rail carrier owns property and provides protection for the following:

(1) Employees, passengers, or patrons of the rail carrier.

(2) Property, equipment, and facilities owned, leased, operated, or maintained by the rail carrier.

(3) Property moving in interstate or foreign commerce in the possession of the rail carrier.

(4) Personnel, equipment, and material moving by rail that are vital to national defense.

E. Special officer commissions issued pursuant to the provisions of this Section shall be valid for a period of one year from the date of their issuance.

F. The Department of Public Safety and Corrections may promulgate and adopt regulations with respect to the issuance of the special officer's commissions for rail police officers.

Acts 2014, No. 361, §1.



RS 40:1379.1.3 - Carrying of concealed firearms by qualified law enforcement officers

§1379.1.3. Carrying of concealed firearms by qualified law enforcement officers

A. Notwithstanding any other provision of state law or any ordinance of any political subdivision and subject to the rules and regulations or policies of the agency or office employing the individual, an individual who is a qualified law enforcement officer and who is carrying the identification required by his office as a law enforcement officer, may carry a concealed firearm anywhere in the state, including any place open to the public, whether the officer is on duty or not, and regardless of whether the officer is engaged in the actual discharge of his duties.

B. As used in this Section, the term "qualified law enforcement officer" means a law enforcement officer who meets all of the following requirements:

(1) Is an active, full-time employee of a state or municipal law enforcement agency or sheriff's office and is certified in the use of firearms by the Peace Officer Standards and Training Council.

(2) Is authorized by law to engage in or supervise the prevention, detection, investigation, or prosecution of, or the incarceration of any person for, any violation of law, and has statutory powers of arrest or apprehension.

(3) Is authorized by the employing agency to carry a firearm in accordance with the agency's rules and regulations.

(4) Is not the subject of any disciplinary action by the agency which could result in suspension or loss of police powers.

(5) Meets standards, if any, established by the agency which require the employee to regularly qualify in the use of a firearm.

(6) Is not under the influence of alcohol or another intoxicating or hallucinatory drug or substance.

(7) Is not prohibited by federal law from receiving a firearm.

C. The identification required by this Section is the photographic identification credential issued by the law enforcement agency for which the individual is employed that identifies the employee as a law enforcement officer of the agency.

Acts 2014, No. 603, §1.



RS 40:1379.1.4 - Carrying of concealed firearms by qualified retired law enforcement officers

§1379.1.4. Carrying of concealed firearms by qualified retired law enforcement officers

A. Notwithstanding any other provision of state law or any ordinance of any political subdivision and subject to the rules and regulations or policies of the agency or office from which the individual has retired, an individual who is retired from service as a qualified law enforcement officer and who was commissioned by the agency or office from which he retired and is carrying the identification required by his office as a retired law enforcement officer, may carry a concealed firearm anywhere in the state, including any place open to the public.

B. As used in this Section, the term "qualified retired law enforcement officer" means an individual who meets all of the following:

(1) Separated from service in good standing from a law enforcement agency as a qualified law enforcement officer.

(2) Before such separation, was an active, full-time employee of a state or municipal law enforcement agency or sheriff's office and is certified in the use of firearms by the Peace Officer Standards and Training Council.

(3) Was authorized by law to engage in or supervise the prevention, detection, investigation, or prosecution of, or the incarceration of any person for, any violation of law, and had statutory powers of arrest.

(4)(a) Before such separation, served as a law enforcement officer for an aggregate of twelve years or more; or

(b) Separated from service with such agency after completing any applicable probationary period of such service due to a service-connected disability, as determined by such agency.

(5) Qualifies annually in the use of firearms by the Peace Officer Standards and Training Council and has proof of such certification.

(6)(a) Has not been officially found by a qualified medical professional employed by the agency to be unqualified for reasons relating to mental health and as a result of this finding will not be issued the photographic identification as described in Subsection C of this Section; or

(b) Has not entered into an agreement with the agency from which the individual separated from service in which that individual acknowledged he or she was not qualified under this Section for reasons relating to mental health and for those reasons did not receive or accept the photographic identification as described in Subsection C of this Section.

(7) Is not under the influence of alcohol or another intoxicating or hallucinatory drug or substance.

(8) Is not prohibited by federal law from receiving a firearm.

C. The identification required by this Section is the photographic identification credential issued by the agency from which the individual separated from service as a law enforcement officer that identifies the person as having been employed as a law enforcement officer.

Acts 2014, No. 603, §1.



RS 40:1379.1.5 - Conflict provision

§1379.1.5. Conflict provision

Nothing in the provisions of R.S. 40:1379.1.3 and 1379.1.4 shall be construed to supersede the provisions of R.S. 40:1797, and in case of any conflict, the provisions of R.S. 40:1797 shall control.

Acts 2014, No. 603, §1.



RS 40:1379.2 - Civil defense officers' commissions for local civil defense directors; powers and duties

§1379.2. Civil defense officers' commissions for local civil defense directors; powers and duties

A. The deputy secretary for public safety services of the Department of Public Safety and Corrections shall issue a special officer's commission from the office of state police through the Military Department, State of Louisiana, to each director of a local organization for civil defense appointed under the provisions of R.S. 29:608 which shall be termed a civil defense officer's commission. Such civil defense officer's commission shall be valid only during emergency situations in which the assistance of the civil defense organization is necessary.

B. The civil defense officer shall have the same powers and duties as a peace officer except for the power to arrest or utilize a weapon in carrying out his duties; provided, however, that when not performing those tasks directly related to the civil defense officer's commission, he shall be regarded as a private citizen and his commission shall not be in effect.

C. The deputy secretary of the Department of Public Safety may promulgate and adopt regulations providing with respect to the issuance and use of a civil defense officer's commission which shall not be inconsistent with the duties of a civil defense director. Every civil defense officer's commission issued under the provisions of this Section shall expire whenever any person who has received such commission ceases to be the director of a local organization for civil defense appointed under the provisions of R.S. 29:608.

Added by Acts 1978, No. 324, §1; Acts 1990, No. 2, §3, eff. July 1, 1990.



RS 40:1379.3 - Statewide permits for concealed handguns; application procedures; definitions

§1379.3. Statewide permits for concealed handguns; application procedures; definitions

A.(1) Notwithstanding any other provision of law to the contrary, the deputy secretary of public safety services of the Department of Public Safety and Corrections shall issue a concealed handgun permit to any Louisiana resident who qualifies for a permit under the provisions of this Section and may promulgate rules and adopt regulations regarding concealed handgun permits in accordance with the Administrative Procedure Act. The permit shall contain a permit number, expiration date, photograph, and the name, address, and date of birth of the permittee.

(2) Any information in any application for a concealed handgun permit or any information provided in connection with the application submitted to the deputy secretary of public safety services of the Department of Public Safety and Corrections under the provisions of this Section shall be held confidential and shall not be subject to any public records request nor shall the information be considered as a public record pursuant to R.S. 44:1 et seq. The Department of Public Safety and Corrections shall not release any list of persons who applied for or received a permit for a concealed handgun pursuant to this Section. However, nothing contained herein shall limit or impede the free flow of information between law enforcement agencies, prohibit the department from releasing information necessary to perform the background investigation, or provide statistical information which does not identify individual applicants or permittees.

(3)(a) Absent a valid court order requiring the release of information, or unless an applicant or a recipient of a concealed handgun permit is charged with a felony offense involving the use of a handgun, it shall be unlawful for any employee of the Department of Public Safety and Corrections or any law enforcement officer to intentionally release or disseminate for publication any information contained in an application for a concealed handgun permit or any information regarding the identity of any person who applied for or received a concealed handgun permit issued pursuant to this Section. A person who violates the provisions of this Subparagraph shall be fined not more than five hundred dollars, imprisoned for not more than six months, or both.

(b)(i) It shall be unlawful for any person other than an employee of the Department of Public Safety and Corrections or a law enforcement officer to intentionally release, disseminate, or make public in any manner any information contained in an application for a concealed handgun permit or any information regarding the identity of any person who applied for or received a concealed handgun permit issued pursuant to this Section. Any person who violates the provisions of this Subparagraph shall be fined ten thousand dollars and may be imprisoned for not more than six months.

(ii) The provisions of this Subparagraph shall not apply to the release of information under any of the following circumstances:

(aa) A valid court order requires the release of the information.

(bb) The information released identifies a concealed handgun permit holder or applicant who is charged with a felony offense involving the use of a handgun.

(cc) The information regarding a concealed handgun permit applicant or holder is released pursuant to the express approval for the release of such information by that permit applicant or holder.

(dd) The information regarding a concealed handgun permit holder or applicant has been made public by that concealed handgun permit holder or applicant.

B.(1) A concealed handgun permit shall be issued only to a Louisiana resident who qualifies for a permit under the provisions of this Section. A concealed handgun permit issued pursuant to the provisions of this Section shall grant authority to a Louisiana resident to carry a concealed handgun on his person.

(2) A Louisiana resident shall be required to possess a valid concealed handgun permit issued by the state of Louisiana pursuant to the provisions of this Section in order to carry a concealed handgun in the state of Louisiana.

C. To qualify for a concealed handgun permit, a Louisiana resident shall:

(1)(a) Make sworn application to the deputy secretary of public safety services of the Department of Public Safety and Corrections. The providing of false or misleading information on the application or any documents submitted with the application shall be grounds for the denial or revocation of a concealed handgun permit. The application shall reflect training in pistols, revolvers, or both. Any permittee under this Section shall notify the department of any address or name change within thirty days of the change. Failure to timely notify the department of a name or address change may result in suspension of the permit for up to thirty days.

(b) In the case of an applicant who is not a United States citizen, the applicant shall provide any alien or admission number issued by the United States Bureau of Immigration and Customs Enforcement and any basis, if applicable, for an exception to the prohibitions of 18 U.S.C. 922(g)(5)(B).

(2) Agree in writing to hold harmless and indemnify the department, the state, or any peace officer for any and all liability arising out of the issuance or use of the concealed handgun permit.

(3) Be a resident of the state.

(4) Be twenty-one years of age or older.

(5) Not suffer from a mental or physical infirmity due to disease, illness, or intellectual disability which prevents the safe handling of a handgun.

(6) Not be ineligible to possess a firearm by virtue of having been convicted of a felony. A conviction for a felony offense which has been expunged prior to August 1, 2014, pursuant to the provisions of R.S. 44:9 or on or after August 1, 2014, pursuant to Title XXXIV of the Code of Criminal Procedure shall not be considered a conviction for the purposes of this Paragraph if ten years have elapsed since the completion of the resident's probation, parole, or suspended sentence. However, the provisions of this Paragraph shall not apply to a conviction for a crime of violence as defined in R.S. 14:2(B) even if that conviction has been expunged. A conviction for which a person has been pardoned by the governor shall not be considered a conviction for purposes of this Paragraph, unless that pardon expressly provides that the person may not ship, transport, possess, or receive firearms.

(7) Not have been committed, either voluntarily or involuntarily, for the abuse of a controlled dangerous substance, as defined by R.S. 40:961 and 964, or been found guilty of, or entered a plea of guilty or nolo contendere to a misdemeanor under the laws of this state or similar laws of any other state relating to a controlled dangerous substance within a five-year period immediately preceding the date on which the application is submitted, or be presently charged under indictment or a bill of information for such an offense.

(8) Not chronically and habitually use alcoholic beverages to the extent that his normal faculties are impaired. It shall be presumed that an applicant or permittee chronically and habitually uses alcoholic beverages to the extent that his normal faculties are impaired if the applicant has been found guilty of, or entered a plea of guilty or nolo contendere to operating a vehicle while intoxicated, or has been admitted, either voluntarily or involuntarily, for treatment as an alcoholic, within the five-year period immediately preceding the date on which the application is submitted, or at any time after the application has been submitted.

(9) Not have entered a plea of guilty or nolo contendere to or been found guilty of a crime of violence as defined in R.S. 14:2 at the misdemeanor level, unless five years have elapsed since completion of sentence or any other conditions set by the court have been fulfilled, or unless the conviction was set aside and the prosecution dismissed, prior to the date on which the application is submitted.

(10) Not have been convicted of, have entered a plea of guilty or nolo contendere to, or not be charged under indictment or a bill of information for any crime of violence or any crime punishable by imprisonment for a term of one year or greater. However, a person who has been convicted of a violation of 18 U.S.C. 491(a) shall be permitted to qualify for a concealed handgun permit if fifteen or more years has elapsed between the date of application and the successful completion or service of any sentence, deferred adjudication, or period of probation or parole. A conviction for a felony offense which has been expunged prior to August 1, 2014, pursuant to the provisions of R.S. 44:9 or on or after August 1, 2014, pursuant to Title XXXIV of the Code of Criminal Procedure shall not be considered a conviction for the purposes of this Paragraph if ten years have elapsed since the completion of the resident's probation, parole, or suspended sentence. However, the provisions of this Paragraph shall not apply to a conviction for a crime of violence as defined in R.S. 14:2(B) even if that conviction has been expunged. A conviction for which a person has been pardoned by the governor shall not be considered a conviction for purposes of this Paragraph, unless that pardon expressly provides that the person may not ship, transport, possess, or receive firearms.

(11) Not be a fugitive from justice.

(12) Not be an unlawful user of, or addicted to, marijuana, depressants, stimulants, or narcotic drugs.

(13) Not have been adjudicated to be mentally deficient or been committed to a mental institution, unless the resident's right to possess a firearm has been restored pursuant to R.S. 28:57.

(14) Not be an illegal alien in the United States.

(15) Not have been discharged from the Armed Forces of the United States with a discharge characterized as "Under Other than Honorable Conditions", a "Bad Conduct Discharge", or a "Dishonorable Discharge". In the case of Commissioned Officers and Warrant Officers of the United States Armed Forces, the punishment of "Dismissal" rendered subject to a verdict of "guilty" at a trial by military court-martial is deemed to be disqualifying under this Paragraph. For the purposes of this Paragraph, the United States Coast Guard is considered an armed force.

(16) Not have a history of engaging in violent behavior. There shall be a rebuttable presumption that an applicant has a history of engaging in violent behavior upon proof that, within a ten-year period immediately preceding the date of the application, the applicant has been arrested or charged on three or more occasions for any crime of violence as defined in R.S. 14:2(B), or has been arrested or charged on two or more occasions for any crime of violence that may be punished by death.

(17) Not be ineligible to possess or receive a firearm under 18 U.S.C. 922(g) or (n).

(18) Not have had a permit denied within one year prior to the most recent application.

(19) Not have had a permit revoked within four years prior to the most recent application.

D.(1) In addition to the requirements of Subsection C of this Section, an applicant shall demonstrate competence with a handgun by any one of the following:

(a) Completion of any National Rifle Association handguns safety or training course conducted by a National Rifle Association certified instructor within the preceding twelve months.

(b) Completion of any Department of Public Safety and Corrections approved firearms safety or training course or class available to the general public offered by a law enforcement agency, college, or private or public institution or organization or firearms training school within the preceding twelve months.

(c) Completion of any law enforcement firearms safety or training course or class approved by the Department of Public Safety and Corrections and offered for correctional officers, investigators, special deputies, or any division or subdivision of law enforcement or security enforcement within the preceding twelve months.

(d) Possession of a current valid license to carry a concealed weapon issued by a parish law enforcement officer.

(e) Completion of any firearms training or safety course or class approved by the Department of Public Safety and Corrections within the preceding twelve months.

(f) Completion of a law enforcement training academy program certified by the Council on Peace Officer Standards and Training. However, any person retired from full-time service as a Louisiana peace officer need only demonstrate that he was properly certified by the Council on Peace Officer Standards and Training at the time of retirement.

(g) Completion of small arms training within the preceding sixty months while serving with the armed forces of the United States as evidenced by any of the following:

(i) For personnel released or retired from active duty, possession of an "Honorable Discharge" or "General Discharge Under Honorable Conditions" as evidenced by a Department of Defense Form 214 (DD-214).

(ii) For personnel on active duty or serving in one of the National Guard or reserve components of the Armed Forces, possession of certification of completion of basic training with service record evidence of having successfully completed small arms training and qualification.

(h) The National Rifle Association's personal protection course.

(i) For personnel released or retired from active duty or the National Guard or reserve components of the Armed Forces for more than sixty months, possession of proof indicating combat service and an "Honorable Discharge" or "General Discharge Under Honorable Conditions" as evidenced by a Department of Defense Form 214 (DD-214) and completion of the following:

(i) A three-hour course of instruction on the use of deadly force and conflict resolution which shall include a review of R.S. 14:18 through 22 and which may include a review of any other laws relating to the use of deadly force within the preceding sixty months.

(ii) A one-hour course of instruction on child access prevention within the preceding sixty months.

(2) Instructors for any class, training, or course of instruction authorized by this Subsection, except for small arms training in military service as provided in Subparagraph (1)(g) of this Subsection, shall be certified by the Council on Peace Officer Standards and Training as a firearms instructor or by the National Rifle Association as an instructor for Basic Pistol Shooting, Personal Protection in the Home, or Personal Protection Outside the Home. Any safety or training course or class as described in this Subsection, except for basic handgun training in military service provided in Subparagraph (1)(g) of this Subsection, shall include instruction in child access prevention.

(3) Any live range fire training required to demonstrate competency as authorized by the provisions of this Subsection may use live ammunition or fixed-case marking projectiles capable of being fired from a handgun.

E.(1) A photocopy of a certificate of completion of any of the courses or classes, or an affidavit from the instructor, school, club, organization, or group that conducted or taught said course or class attesting to the completion of the course or class by the applicant, or a copy of any document which shows completion of the course or class or confirms participation in firearms competition or honorable discharge shall constitute evidence of qualification pursuant to Subsection D of this Section.

(2) It shall be illegal to intentionally present false, fraudulent, altered, or counterfeit documents to prove training in handguns in order to obtain a concealed handgun permit. Whoever intentionally presents false, fraudulent, altered, or counterfeit documents to prove training in handguns in order to obtain a concealed handgun permit shall be fined not more than one thousand dollars or imprisoned for not more than six months, or both. In addition, no person convicted of a violation of this Subsection shall be eligible to obtain a permit.

F.(1) The deputy secretary shall revoke the permit if at any time during the permit period the permittee fails to satisfy any one of the qualification requirements provided for in Subsection C of this Section.

(2) The deputy secretary shall revoke the permit for a violation of Subsection I of this Section or R.S. 40:1382.

G. Neither the state, the deputy secretary of public safety services, nor any applicable permitting process employee of the Department of Public Safety and Corrections shall be liable for acts committed by the permittee, unless the deputy secretary or applicable permitting process employee had actual knowledge at the time the permit was issued that the permittee was disqualified by law from carrying a concealed handgun.

H.(1) The deputy secretary of public safety services of the Department of Public Safety and Corrections shall, within two working days of the initial application, notify the chief of police of the municipality and the chief law enforcement officer of the parish in which the applicant is domiciled of such application. Those officers shall have ten days to forward to the deputy secretary any information relating to the applicant's legal qualification to receive a permit.

(2) The deputy secretary of public safety services of the Department of Public Safety and Corrections shall issue timely and without delay the concealed handgun permit to all qualified applicants, which permit shall be for a term of five years, at a cost of twenty-five dollars per year, and which shall be valid in all parishes statewide. The division may promulgate rules for the purpose of providing for permits and fees for fewer than five years to the applicants requesting a shorter time period. Fees may be reduced proportionately for terms of fewer than five years. The permit shall be retained by the permittee who shall immediately produce it upon the request of any law enforcement officer.

(3) Anyone who violates the provisions of this Subsection shall be fined not more than one hundred dollars.

I.(1) No individual to whom a concealed handgun permit is issued may carry and conceal such handgun while under the influence of alcohol or a controlled dangerous substance. While a permittee is under the influence of alcohol or a controlled dangerous substance, an otherwise lawful permit is considered automatically suspended and is not valid. A permittee shall be considered under the influence as evidenced by a blood alcohol reading of .05 percent or greater by weight of alcohol in the blood, or when a blood test or urine test shows any confirmed presence of a controlled dangerous substance as defined in R.S. 40:961 and 964.

(2) A permittee armed with a handgun in accordance with this Section shall notify any police officer who approaches the permittee in an official manner or with an identified official purpose that he has a weapon on his person, submit to a pat down, and allow the officer to temporarily disarm him. Whenever a law enforcement officer is made aware that an individual is carrying a concealed handgun and the law enforcement officer has reasonable grounds to believe that the individual is under the influence of either alcohol or a controlled dangerous substance, the law enforcement officer may take temporary possession of the handgun and request submission of the individual to a department certified chemical test for determination of the chemical status of the individual. Whenever a law enforcement officer is made aware that an individual is behaving in a criminally negligent manner as defined under the provisions of this Section, or is negligent in the carrying of a concealed handgun as provided for in R.S. 40:1382, the law enforcement officer may seize the handgun, until adjudication by a judge, if the individual is issued a summons or arrested under the provisions of R.S. 40:1382. Failure by the permittee to comply with the provisions of this Paragraph shall result in a six-month automatic suspension of the permit.

(3) The permit to carry a concealed weapon shall be revoked by the deputy secretary when the permittee is carrying and concealing a handgun under any of the following circumstances:

(a) The blood alcohol reading of a permittee is .05 percent or greater by weight of alcohol in the blood.

(b) A permittee's blood test or urine test shows the confirmed presence of a controlled dangerous substance as defined in R.S. 40:961 and 964.

(c) A permittee refuses to submit to a department-certified chemical test when requested to do so by a law enforcement officer pursuant to Paragraph (2) of this Subsection.

(d) An individual is found guilty of negligent carrying of a concealed handgun as provided for in R.S. 40:1382.

(4) The person tested may have a physician or a qualified technician, chemist, registered nurse, or other qualified person of his own choosing administer a chemical test or tests in addition to any administered at the direction of a law enforcement officer, and he shall be given the opportunity to telephone and request the qualified person to administer such test.

(5) Whenever a peace officer determines that grounds under this Subsection exist for the revocation of a concealed handgun permit, he shall prepare an affidavit, on a form provided by the Department of Public Safety and Corrections, indicating the reasons for the revocation and all other information regarding the revocation available to the officer. A copy of the peace officer's report relating to the incident shall be attached to the affidavit when submitted to the department.

J. For the purposes of this Section, the following terms shall have the meanings ascribed herein:

(1) "Crime of violence" means a crime as defined in R.S. 14:2(B).

(2) "Criminal negligence" means there exists such disregard of the interest of others that the license holder's conduct amounts to a gross deviation below the standard of care expected to be maintained by a reasonably careful man under like circumstances.

(3) "Handgun" means a type of firearm commonly referred to as a pistol or revolver originally designed to be fired by the use of a single hand and which is designed to fire or is capable of firing fixed cartridge ammunition. The term "handgun" shall not include shotguns or rifles that have been altered by having their stocks or barrels cut or shortened.

(4) "Resident" means a person who is legally domiciled in Louisiana. An individual shall prove legal domicile by providing a copy of a valid Louisiana driver's license or an official Louisiana identification card. Notwithstanding anything in this Section to the contrary, a person who maintains a dwelling in this state but is residing elsewhere as a member of the United States military or as a student is still considered to be a resident for the purposes of this Section.

K. The department shall execute a thorough background investigation, including a criminal history check, of every applicant for the purpose of verifying the qualifications of the applicant pursuant to the requirements of this Section. For purposes of this Subsection, a background check shall be defined as a computer check of available on-line state records, and, if warranted, the fingerprints may be forwarded to the Federal Bureau of Investigation for a national criminal history record check. In addition, the department shall submit an inquiry on every applicant to the National Instant Criminal Background Check System of the Federal Bureau of Investigation.

L. Anyone who carries and conceals a handgun in violation of any provision of this Section, unless authorized to do so by another provision of the law, shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

M. No concealed handgun permit shall be valid or entitle any permittee to carry a concealed weapon in any facility, building, location, zone, or area in which firearms are banned by state or federal law.

N. No concealed handgun may be carried into and no concealed handgun permit issued pursuant to this Section shall authorize or entitle a permittee to carry a concealed handgun in any of the following:

(1) A law enforcement office, station, or building.

(2) A detention facility, prison, or jail.

(3) A courthouse or courtroom, provided that a judge may carry such a weapon in his own courtroom.

(4) A polling place.

(5) A meeting place of the governing authority of a political subdivision.

(6) The state capitol building.

(7) Any portion of an airport facility where the carrying of firearms is prohibited under federal law, except that no person shall be prohibited from carrying any legal firearm into the terminal, if the firearm is encased for shipment, for the purpose of checking such firearm as lawful baggage.

(8) Any church, synagogue, mosque, or other similar place of worship, eligible for qualification as a tax-exempt organization under 26 U.S.C. 501, except as provided for in Subsection U of this Section.

(9) A parade or demonstration for which a permit is issued by a governmental entity.

(10) Any portion of the permitted area of an establishment that has been granted a Class A-General retail permit, as defined in Part II of Chapter 1 or Part II of Chapter 2 of Title 26 of the Louisiana Revised Statutes of 1950, to sell alcoholic beverages for consumption on the premises.

(11) Any school, school campus, or school bus as defined in R.S. 14:95.6.

O. The provisions of Subsection N of this Section shall not limit the right of a property owner, lessee, or other lawful custodian to prohibit or restrict access of those persons possessing a concealed handgun pursuant to a permit issued under this Section. No individual to whom a concealed handgun permit is issued may carry such concealed handgun into the private residence of another without first receiving the consent of that person.

P. Within three months of April 19, 1996, the Department of Public Safety and Corrections shall promulgate rules and regulations in accordance with the Administrative Procedure Act to provide an appeal process in the event that an applicant is denied issuance of a permit. The department may also promulgate educational requirements for renewal of concealed handgun permits.

Q. The provisions of this Section shall not apply to commissioned law enforcement officers.

R.(1) Each permittee, within fifteen days of a misdemeanor or a felony arrest, other than a minor traffic violation, in this state or any other state, shall notify the deputy secretary of public safety services by certified mail. The deputy secretary may suspend, for up to ninety days, the permit of any permittee who fails to meet the notification requirements of this Section.

(2) The Department of Public Safety and Corrections shall submit a report by March thirty-first of each year to the Senate Committee on Judiciary C and the House Committee on the Administration of Criminal Justice relative to concealed handgun permits. The report shall include information on the number of licenses issued, denied, revoked, or suspended and the reasons for such denial, revocation, or suspension to be categorized by age, sex, race, and zip code of the applicant or licensee. The report shall include data concerning any known accidents or deaths involving permittees.

S. Notwithstanding any other provision of law to the contrary, the department may develop, print, and distribute an informational newsletter relative to concealed handgun permittees, safety training, and related matters.

T.(1) Possession of a current and valid concealed handgun permit issued pursuant to this Section shall constitute sufficient evidence of the background check required pursuant to 18 U.S.C. 922(t) provided that the appropriate waiver has been granted by the Bureau of Alcohol, Tobacco, Firearms and Explosives. A person whose permit has been suspended or revoked by the department and who uses that permit to purchase a firearm from a licensed dealer knowing that the permit has been suspended or revoked shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

(2) A current and valid concealed handgun permit issued by another state to an individual having attained the age of twenty-one years shall be deemed to be valid for the out-of-state permit holder to carry a concealed weapon within this state if a current and valid concealed handgun permit issued by Louisiana is valid in those states.

(3) An out-of-state permit holder carrying a concealed handgun pursuant to this Paragraph is bound by the laws of this state regarding carrying a concealed handgun pursuant to a permit issued in accordance with this Section.

(4) A concealed handgun permit issued by another state is invalid in the state of Louisiana for the purpose of authorizing a Louisiana resident to carry a concealed handgun in the state of Louisiana.

(5) The deputy secretary for public safety services shall also have the authority to enter into reciprocity agreements with other states so that full-time active peace officers commissioned in another state shall have the same authority as a person issued a concealed handgun permit pursuant to this Section to carry a concealed handgun while in this state, regardless of whether or not they are in the official discharge of their duties, and full-time active law enforcement officers commissioned in this state shall have the authority to carry a concealed handgun in those states whether or not they are in the official discharge of their duties. An out-of-state law enforcement officer carrying a concealed handgun pursuant to this Paragraph is bound by the laws of this state regarding carrying a concealed handgun pursuant to a permit issued in accordance with this Section.

U.(1) The entity which owns the business or has authority over the administration of a church, synagogue, or mosque shall have the authority to authorize any person issued a valid concealed handgun permit as authorized by the provisions of this Section to carry a concealed handgun in the church, synagogue, or mosque.

(2) The provisions of this Subsection shall not be construed to limit or prohibit any church, synagogue, or mosque from employing armed security guards who are either certified law enforcement officers or who are authorized to carry concealed handguns pursuant to the provisions of this Section.

(3) If the church, synagogue, or mosque authorizes the carrying of concealed handguns as authorized by the provisions of this Subsection, the pastor, priest, minister, or other authority of the church, synagogue, or mosque shall inform the congregation of the authorization.

(4) The provisions of this Section shall not be construed to authorize the carrying of a concealed handgun in a church, synagogue, or mosque located on the property of any school or school property, which would otherwise be prohibited by the provisions of R.S. 14:95.2.

(5) Any church, synagogue, or mosque authorizing the carrying of concealed handguns pursuant to the provisions of this Subsection shall require an additional eight hour tactical training for those persons wishing to carry concealed handguns in the church, synagogue, or mosque. The training shall be conducted annually.

V.(1) Notwithstanding any other provision of law to the contrary, a Louisiana resident who meets the provisions of this Section may be issued a lifetime concealed handgun permit. The term for the lifetime concealed handgun permit shall be for the life of the permit holder.

(2) A person issued a lifetime concealed handgun permit shall be required to meet the qualifications and competency requirements for the issuance of a concealed handgun permit pursuant to the provisions of Subsections C and D of this Section.

(3) A person issued a lifetime concealed handgun permit shall have a continuing obligation to comply with the provisions of this Section and any other rules or provisions of law regarding the carrying of concealed handguns.

(4)(a) A lifetime concealed handgun permit holder shall provide the division with proof of completion of educational training every five years. The educational training shall include all of the following:

(i) Instruction on handgun nomenclature and safe handling procedures for a revolver and a semiautomatic pistol.

(ii) Instruction on ammunition knowledge and fundamentals of pistol shooting.

(iii) Instruction on handgun shooting positions.

(iv) Instruction on the use of deadly force and conflict resolution which shall include a review of R.S. 14:18 through 22 and which may include a review of any other laws relating to use of deadly force.

(v) Instruction on child access prevention.

(vi) Actual live range fire and proper handgun cleaning procedures:

(aa) Live range fire shall include twelve rounds each at six feet, ten feet, and fifteen feet for a total of thirty-six rounds.

(bb) Each applicant or permittee must perform at least one safe reload of the handgun at each distance.

(cc) Each applicant or permittee must score one hundred percent hits within the silhouette portion of a N.R.A. B-27 type silhouette target with at least thirty-six rounds.

(b) Failure to submit proof of completion of the educational training pursuant to the provisions of this Paragraph shall result in the suspension of the lifetime concealed handgun permit until such time as the lifetime concealed handgun permit holder submits proof of the educational training required in the provisions of this Paragraph.

(5) The deputy secretary of the department shall revoke the lifetime concealed handgun permit if the permittee fails to satisfy the qualifications and requirements of Subsection C of this Section or violates the provisions of Subsection I of this Section.

(6) A lifetime concealed handgun permit shall be suspended if the holder of that permit becomes a resident of another state. The lifetime concealed handgun permit shall be reactivated upon reestablishment of residency in Louisiana if the applicant otherwise meets the requirements of this Section and upon successful completion of a criminal history records check.

(7) An applicant for a lifetime concealed handgun permit shall pay the yearly fee provided for in Paragraph (H)(2) of this Section but shall prepay that fee for a total of twenty years at the time the application is made. If the applicant is sixty-five years of age or older, he shall pay the yearly fee provided for in Paragraph (H)(2) of this Section but shall prepay that fee for a total of ten years at the time the application is made.

W.(1) Notwithstanding any provision of law to the contrary, an active duty member or reserve member of the armed forces of the United States shall pay one half of the annual fee provided for in Paragraph (H)(2) of this Section for a five-year permit, or if applying for a lifetime concealed handgun permit, he shall prepay that fee for a total of ten years at the time the application for the lifetime concealed handgun permit is made.

(2) A veteran of the armed forces of the United States shall be exempt from all fees associated with the five-year permit or lifetime concealed carry permit.

(3) For the purposes of this Subsection, "veteran" shall mean any honorably discharged veteran of the armed forces of the United States including reserve components of the armed forces, the Army National Guard, the Air National Guard, the United States Public Health Service Commissioned Corps, and any other category of persons designated by the president in time of war or emergency.

Added by Acts 1979, No. 322, §1; Acts 1985, No. 822, §1; Acts 1996, 1st Ex. Sess., No. 4, §1, eff. April 19, 1996; Acts 1997, No. 841, §1; Acts 1997, No. 1081, §1; Acts 1997, No. 1082, §1; Acts 1999, No. 924, §2; Acts 1999, No. 1290, §1; Acts 2001, No. 574, §1; H.C.R. No. 127, 2001 R.S; Acts 2004, No. 470, §1; Acts 2008, No. 487, §1; Acts 2010, No. 341, §1; Acts 2010, No. 346, §1; Acts 2010, No. 354, §1; Acts 2010, No. 771, §1; Acts 2010, No. 925, §§1, 2; Acts 2010, No. 944, §1; Acts 2011, No. 242, §1; Acts 2013, No. 84, §1; Acts 2013, No. 401, §1; Acts 2013, No. 403, §1, eff. Jan. 1, 2014; Acts 2013, No. 404, §4, eff. Jan. 1, 2014; Acts 2014, No. 221, §1; Acts 2014, No. 614, §1, eff. July 4, 2014; Acts 2014, No. 811, §22, eff. June 23, 2014; Acts 2016, No. 44, §1; Acts 2016, No. 212, §1.



RS 40:1379.3.1 - Concealed Handgun Permit Fund; assessment and disposition of fees

§1379.3.1. Concealed Handgun Permit Fund; assessment and disposition of fees

A.(1) The Department of Public Safety and Corrections shall assess a fee not to exceed one hundred dollars for a concealed handgun permit with a term of four years, to be submitted with the application to cover the administrative costs of the investigation and other services required to process and issue the permit. An additional fee of fifty dollars may be assessed to cover costs associated with the background check of any individual who resided outside of the state of Louisiana at any time during the fifteen years prior to submission of the application.

(2) Whenever the applicant is sixty-five years of age or older, the fees assessed pursuant to this Subsection shall be one-half of the amount otherwise assessed by the department.

(3) No fee authorized under the provisions of this Section shall be assessed on or collected from any law enforcement officer who is retired from full-time active law enforcement service with at least twelve years service upon retirement, nor assessed on or collected from any enforcement officer of the office of state parks, in the Department of Culture, Recreation and Tourism who is retired from full-time active duty as an enforcement officer provided the retired officer is annually qualified in the use of firearms by the Council on Peace Officer Standards and Training and has on his or her person proof of such qualification. This exception shall not apply to any officer who is medically retired based upon any mental impairment.

B. Fees received by the Department of Public Safety and Corrections as authorized in this Section and fines collected pursuant to R.S. 40:1379.3(L) shall be deposited immediately upon receipt into the state treasury.

C. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited as required by Subsection B of this Section shall be credited to a special fund hereby created in the state treasury to be known as the "Concealed Handgun Permit Fund". The monies in this fund shall be used solely as provided for in Subsection D of this Section and only in the amounts appropriated by the legislature. All unexpended and unencumbered monies in this fund at the end of the fiscal year shall remain in such fund. The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund and interest earned on the investment of these monies shall be credited to this fund, again, following compliance with the requirement of Article VII, Section 9(B) relative to the Bond Security and Redemption Fund.

D. The monies in the Concealed Handgun Permit Fund shall be used solely for administration of the concealed handgun permit process and for special law enforcement initiatives.

Acts 1996, 1st Ex. Sess., No. 28, §1, eff. May 7, 1996; Acts 1999, No. 1082, §1; Acts 2006, No. 589, §2; Acts 2014, No. 524, §4.



RS 40:1379.3.2 - Temporary concealed handgun permit; protective order; time limitations

§1379.3.2. Temporary concealed handgun permit; protective order; time limitations

A. A person on whose behalf the court has issued a permanent injunction or a protective order to bring about the cessation of abuse by one family member, household member, or dating partner pursuant to a court-approved consent agreement or pursuant to the provisions of R.S. 9:361 et seq., R.S. 9:372, R.S. 46:2136, 2151, or 2173, Children's Code Article 1570, Code of Civil Procedure Article 3607.1, or Code of Criminal Procedure Articles 30, 320, or 871.1 and which prohibits the subject of the order from possessing a firearm for the duration of the injunction or protective order pursuant to the provisions of R.S. 46:2136.3 may apply to the deputy secretary of public safety services of the Department of Public Safety and Corrections for the issuance of a temporary concealed handgun permit.

B. When submitting an application for a temporary concealed handgun permit, the applicant shall:

(1) Make sworn application in person or electronically to the deputy secretary of public safety services of the Department of Public Safety and Corrections. The providing of false or misleading information on the application or any documents submitted with the application shall be grounds for the denial or revocation of a temporary concealed handgun permit.

(2) Agree in writing to hold harmless and indemnify the department, the state, or any peace officer for any and all liability arising out of the issuance or use of the temporary concealed handgun permit.

(3) Meet the qualifications for the issuance of a concealed handgun permit as provided for in R.S. 40:1379.3(C); however, an applicant for a temporary concealed handgun permit shall not be required to comply with the provisions of R.S. 40:1379.3(D) upon application.

(4) Pay the twenty-five dollar fee authorized in R.S. 40:1379.3(H)(2).

C.(1) The holder of a temporary concealed handgun permit shall not be subject to the provisions of R.S. 40:1379.3(D) pending completion of the requisite training for a concealed handgun permit issued pursuant to the provisions of R.S. 40:1379.3, but shall otherwise comply with all other restrictions and provisions of R.S. 40:1379.3.

(2) If the applicant for a temporary concealed handgun permit applies for a concealed handgun permit issued pursuant to the provisions of R.S. 40:1379.3, the twenty-five dollar fee paid shall be applied to the cost of a concealed handgun permit as provided for in R.S. 40:1379.3(H)(2) issued once the temporary concealed handgun permittee completes the requisite training pursuant to R.S. 40:1379.3(D).

D. The temporary concealed handgun permit:

(1) Is valid only in Louisiana and shall not be considered as satisfying the requirements of reciprocity with any other state concealed firearm provisions.

(2) Shall not be construed to constitute evidence of a background check required pursuant to 18 U.S.C. 922 prior to the transfer of a firearm as authorized by the provisions of R.S. 40:1379.3(T).

(3) Shall expire forty-five days from the date of issuance.

E. The person issued a temporary concealed handgun permit as provided by the provisions of this Section is authorized to carry a concealed handgun for a period of forty-five days from issuance or until the concealed handgun permit issued pursuant to the provisions of R.S. 40:1379.3 is issued, whichever is less.

F. Failure to carry a copy of the permanent injunction or the protective order at all times the person is carrying the concealed handgun shall render the temporary concealed handgun permit invalid.

G. The department shall conduct a background check as provided for in R.S. 40:1379.3(K) prior to the issuance of a temporary concealed handgun permit.

H. The office of state police shall promulgate rules to implement the provisions of this Section.

Acts 2016, No. 465, §1.



RS 40:1379.4 - Reserve officer's commission; powers and duties

§1379.4. Reserve officer's commission; powers and duties

A. It is expressly recognized that there is a need to use the training, experience, and skills of retired state police officers to aid in the enforcement of the laws and protection of the people of the state of Louisiana. For this reason, the following provisions are hereby set forth.

B. The deputy secretary of the Department of Public Safety shall be authorized to issue at his discretion a reserve officer's commission to peace officers who have retired from the division of state police. Any person who receives a reserve officer's commission must be bonded and adhere to all restrictive stipulations as set forth in the reserve officer's commission.

C. The reserve officer, when performing those tasks requiring a reserve officer's commission, shall have the same powers and duties as a peace officer in the division of state police.

D. The deputy secretary of the Department of Public Safety shall determine who is entitled to receive a commission and may promulgate and adopt regulations providing with respect thereto.

E. The deputy secretary of the Department of Public Safety shall have the authority to revoke any reserve officer's commission, and is further empowered to require those holding a reserve officer's commission to furnish proof of their being bonded and such other information as may be deemed necessary for determining suitability for holding a reserve officer's commission.

F. Reserve officers' commissions shall only be valid for a period of one year from the date of their issuance.

G. No provision of this Section or of any regulation of the deputy secretary of the Department of Public Safety shall be construed to require persons holding bona fide law enforcement officer commissions to possess a handgun permit.

Added by Acts 1981, No. 532, §1.



RS 40:1379.5 - State capitol complex; provision of police protection; maintenance of peace and order

§1379.5. State capitol complex; provision of police protection; maintenance of peace and order

A. The deputy secretary for public safety services of the Department of Public Safety and Corrections shall provide that public safety services police officers regularly patrol all areas within the state capitol complex to maintain peace and order and to prevent and detect crime.

B. Nothing in this Section shall be construed or interpreted in any manner as to affect the rights, powers, and duties of any sheriff, constable, police officer, or other law enforcement officer with jurisdiction over any area within the state capitol complex.

C. For the purposes of this Section, the term "state capitol complex" shall mean that area in the city of Baton Rouge, containing the state capitol building and bounded on the south by Main Street, on the west by the Mississippi River, on the north by Choctaw Drive, and on the east by the Kansas City Southern Railway tracks.

Acts 2004, No. 569, §1.



RS 40:1379.6 - Aviation unit; powers and duties

§1379.6. Aviation unit; powers and duties

A. There is hereby created an aviation unit in the office of state police. The unit created herein shall have authority of ownership, control, maintenance, and operation of all state-owned aircraft, including helicopters and fixed-wing aircraft, used by the office of state police. The deputy secretary for public safety services is authorized to appoint as many police and civilian employees to the unit as may be permitted by legislative appropriation.

B. The police employees of the unit shall have the same duties and powers as are provided for other police employees of the office in R.S. 40:1379 and such other duties and rank as are assigned by the deputy secretary.

Acts 1985, No. 507, §1.



RS 40:1379.7 - Public Safety DWI Testing, Maintenance, and Training Fund; uses

§1379.7. Public Safety DWI Testing, Maintenance, and Training Fund; uses

A. When the office of state police has performed or participated in a blood, breath, or urine analysis for which special costs are assessed in accordance with Code of Criminal Procedure Article 887(C) such costs shall be forwarded, on or before the twenty-fifth day of each month following their collection, to the state treasurer for immediate deposit in the state treasury.

B. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, the treasurer shall credit an amount equal to the total amount of such costs received to a special fund which is hereby created in the state treasury and designated as the Public Safety DWI Testing, Maintenance, and Training Fund. The monies in the described fund shall be used solely to fund activities of the office of state police in executing its responsibilities in the purchase and maintenance of equipment and supplies for use in breath, blood, or urine analysis as related to violations of R.S. 14:98 or 98.1; training in the maintenance and usage of testing equipment; other such related expenses as may be necessary in the efficient and effective administration of those duties; and for special law enforcement initiatives. The monies in the fund shall be used only in the amounts appropriated by the legislature. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as monies in the state general fund. All interest earned on monies in the fund invested by the treasurer shall be credited to the Public Safety DWI Testing, Maintenance, and Training Fund.

Acts 1987, No. 331, §2; Acts 1990, No. 320, §2; Acts 1997, No. 1296, §4, eff. July 15, 1997; Acts 2014, No. 524, §4.



RS 40:1379.8 - Weights and Standards Police Force

§1379.8. Weights and Standards Police Force

A. The Weights and Standards Police Force is hereby created within the Department of Public Safety and Corrections, public safety services.

B. Members of the Weights and Standards Police Force who are commissioned by the deputy secretary of the Department of Public Safety and Corrections, public safety services, and who receive P.O.S.T. certification training, are considered peace officers and shall have the authority to enforce the criminal and traffic laws of the state, apprehend criminals and make arrests, and perform other related duties imposed upon them by the legislature. As peace officers, they shall also have, in any part of the state, the same powers with respect to criminal matters and the enforcement of the law relating thereto as sheriffs, constables, and police officers have in their respective jurisdictions. No member of the Weights and Standards Police Force shall be authorized to carry a weapon until the member has received P.O.S.T. certification training.

Acts 1997, No. 1186, §3; Acts 1999, No. 842, §1; Acts 2010, No. 320, §3, eff. July 1, 2010.



RS 40:1380 - Fish and game, conservation; enforcement of laws relating to

§1380. Fish and game, conservation; enforcement of laws relating to

The members of the division shall co-operate with game wardens and shall enforce the fish and game laws of the state and the laws enacted for the protection and conservation of forests, woods, and other natural resources.



RS 40:1381 - Concealed weapons; employees; highway patrol

§1381. Concealed weapons; employees; highway patrol

A. All employees, officers, or agents of the division of state police may carry arms and weapons, concealed or openly, while in the actual performance of any duty or while under assignment to any duty under this Subpart.

B. The police employees of the division shall be the highway patrol of the state and as such shall perform only real police duties as provided by R.S. 40:1379.

Acts 1996, 1st Ex. Sess., No. 4, §1, eff. April 19, 1996.



RS 40:1382 - Negligent carrying of a concealed handgun

§1382. Negligent carrying of a concealed handgun

A. Negligent carrying of a concealed handgun is the intentional or criminally negligent carrying by any person, whether or not authorized or licensed to carry or possess a concealed handgun, under the following circumstances:

(1) When it is foreseeable that the handgun may discharge, or when others are placed in reasonable apprehension that the handgun may discharge.

(2) When the handgun is being carried, brandished, or displayed under circumstances that create a reasonable apprehension on the part of members of the public or a law enforcement official that a crime is being committed or is about to be committed.

B. It shall be within the discretion of the law enforcement officer to issue a summons to a person accused of committing this offense in lieu of making a physical arrest. The seizure of the handgun pending resolution of the offense shall only be discretionary in the instance where the law enforcement officer issues a summons to the person accused. If the law enforcement officer makes a physical arrest of the person accused, the handgun and the person's license to carry such handgun shall be seized.

C. Whoever commits the offense of negligent carrying of a concealed handgun shall be fined not more than five hundred dollars, or imprisoned without hard labor for not more than six months, or both. The adjudicating judge may also order the forfeiture of the handgun and may suspend or revoke any permit or license authorizing the carrying of the handgun.

Acts 1996, 1st Ex. Sess., No. 4, §1, eff. April 19, 1996.



RS 40:1383 - Incarceration of persons arrested; penalty for failure to comply

§1383. Incarceration of persons arrested; penalty for failure to comply

Any police employee of the division, in executing any warrant of arrest issued by any magistrate of the state or in making any other arrest, shall, immediately after the arrest, place the person arrested in the parish jail of the parish in which the arrest was made.

Whoever wilfully violates this Section shall be fined not more than twenty-five dollars or imprisoned for not more than thirty days, or both.



RS 40:1384 - Prisoners; place of detention; how released; penalty

§1384. Prisoners; place of detention; how released; penalty

Any person having charge of a jail or other place of detention shall, provided sufficient facilities are available, receive any prisoner arrested by a police employee of the division and shall detain him in custody until otherwise ordered by a court, by the department, or by the police employee from whom the prisoner was received.

Whoever violates this Section shall be fined not more than twenty-five dollars or imprisoned for not more than thirty days, or both.



RS 40:1385 - Fingerprints and other identification data

§1385. Fingerprints and other identification data

The employees of the division shall take fingerprints and such other identification data as is prescribed by the department of all persons taken into custody by them for offenses other than those arising solely out of violations of fish, game, conservation, or traffic laws.



RS 40:1386 - Industrial disputes

§1386. Industrial disputes

The police employees of the division shall not be used or called upon for service within any municipality in any industrial dispute unless actual violence has occurred therein or the threat of violence exists and then only by order of the superintendent of state police. It shall be the duty of the superintendent of state police to notify the chief executive officer of the municipality wherein the dispute has occurred or, if unavailable, the highest ranking municipal law enforcement official available, of the issuance of the order prior to the execution thereof. The provisions of this Section do not apply in the case of a municipality which has elected to operate under a contract pursuant to R.S. 40:1388.

Amended by Acts 1976, No. 635, §1.



RS 40:1387 - Control of officers; municipalities

§1387. Control of officers; municipalities

When a situation develops in a municipality which, in the judgment of the chief law enforcement official of such municipality, constitutes an emergency, then the said chief law enforcement officer of the municipality shall have the sole authority, command and control of all peace officers or police officers within the municipality during the said emergency; provided that the governor may supercede the chief law enforcement officer at any time during such emergency as he deems appropriate.

Amended by Acts 1958, No. 120, §1; Acts 1972, No. 386, §1; Acts 1974, No. 256, §1, eff. Jan. 1, 1975.



RS 40:1388 - Contracts with municipalities for police protection

§1388. Contracts with municipalities for police protection

The mayor or chief police officer of any municipality and the sheriff of any parish within this state may contract with the department, acting on behalf of the state, for the regular assignment of an agreed number of employees of the division of state police to the municipality or parish, as the case may be, so as to provide police protection therein and to enforce both state laws and local ordinances, in consideration of the payment by the municipality, parish, or other unit of government of a sum agreed upon by them and the department. The department may enter into such a contract or contracts or may refuse to do so for the good of the service.

Any police employee of the division so assigned shall continue to have all the powers and duties granted and bestowed in this Sub-part but he shall not be subject to the restrictions contained in R.S. 40:1386 and 40:1387 with reference to the municipality to which he has been assigned.

The department may, at all times, withdraw any employee of the division so assigned and assign another employee in his place.



RS 40:1389 - Police protection for certain companies

§1389. Police protection for certain companies

Upon the application of the collector of revenue or any railroad company, shipping transportation company, or armored car company transporting money or other valuables within this state for the appointment of police officers, the department may appoint persons whom it thinks qualified and competent for purposes of protection. The department may also appoint any other officers, agents, and employees necessary for the rendition of efficient service. Every person so appointed shall have the rank and title of special agent and shall be governed by this Sub-part when so designated by the department.

The department may revoke the commission and authority of any person appointed under this Section.



RS 40:1390 - Resisting arrest and interference with officers; penalty

§1390. Resisting arrest and interference with officers; penalty

Any person who resists arrest by any officer or agent of the division or who interferes with or obstructs the head of the division or any officer or agent thereof in the lawful performance of any duty imposed on him by this Sub-part or any duty assigned to him under authority of this Sub-part shall be fined not less than twenty-five dollars nor more than one hundred dollars or imprisoned for not less than thirty days nor more than six months, or both.



RS 40:1391 - Exchange of information; interstate compacts for police protection

§1391. Exchange of information; interstate compacts for police protection

The employees of the division shall cooperate and exchange information with any department or authority of the state or with other police forces, both within this state and outside it and with federal police forces, toward the end of achieving greater success in preventing and detecting crimes and apprehending criminals.

The department of public safety may, on request of any chief police officer of any local government unit in the state, assist such officer in the investigation of the circumstances of any crime and in the identification, apprehension, and conviction of the perpetrators thereof. For this purpose it may detail such employees of the division of state police for such length of time as it sees fit.

The department may, when so authorized by the governor, negotiate with appropriate officials of other states in the preparation of interstate compacts for police protection as authorized by the Act of June 6, 1934 (48 Stat. 909, c. 406; U.S. Code, Title 18, section 420),* or other Acts of Congress. Such compacts as are negotiated shall be submitted to the governor and legislature for approval.

*Now 4 U.S.C.A. §112.



RS 40:1392 - Free and unhampered passage on bridges and ferries

§1392. Free and unhampered passage on bridges and ferries

A. State police, in uniform or in civilian clothes, with state police equipment, have free and unhampered passage, at all times, on and over toll-bridges and ferries in this state.

B. All law enforcement personnel, with law enforcement agency equipment, who are employed within this state shall have unhampered passage at all times on and over toll-bridges and ferries in this state, regardless of whether the personnel are in uniform or in civilian clothes. Procedures currently in effect for Louisiana state police to sign a register when granted an exemption from tolls, shall also apply to all other law enforcement personnel in the state.

C.(1) Notwithstanding the provisions of Subsections A and B of this Section, the right of free passage on and over the Crescent City Connection Bridge at New Orleans for state police and law enforcement personnel shall be exercised only by means of automatic vehicular identification toll tags.

(2)(a) Upon the written request of the superintendent of state police or the head of a law enforcement agency and payment of the deposit required by Subparagraph (b) of this Paragraph, the Crescent City Connection Division of the Department of Transportation and Development shall issue the number of automatic vehicular identification toll tags requested for use in connection with the exemption granted by this Section.

(b) Each state policeman and law enforcement personnel shall be charged a deposit of twenty-five dollars for the issuance of his tag. The deposit shall be refunded to such state policeman and law enforcement personnel upon the return of the tag to the division.

(3) The use of the automatic vehicular identification toll tags provided shall be limited to bridge crossings made by state police with state police equipment and by designated law enforcement personnel with law enforcement agency equipment. The appropriate law enforcement agency shall be responsible for any crossing made using the automatic vehicular identification toll tag outside the scope of the exemption granted by this Section.

D. The Department of Transportation and Development shall adopt rules and regulations in accordance with the Administrative Procedure Act for the administration of the provisions of this Section on those toll bridges and ferries under their jurisdiction.

Acts 1991, No. 867, §1; Acts 2001, No. 1021, §2, eff. June 27, 2001.



RS 40:1393 - Fees and rewards not to be accepted by employees

§1393. Fees and rewards not to be accepted by employees

No employee of the division shall accept any fee for the performance of an act in line of duty or any reward offered for the apprehension or conviction of any person or for the recovery of any property. Any fee or reward to which the employee would be entitled except for the foregoing provision shall be paid into the state treasury and credited to the State Police Retirement Fund.



RS 40:1394 - Salary scale; vouchers in payment of expenses; allowances

§1394. Salary scale; vouchers in payment of expenses; allowances

The salary scale of the enumerated troopers and officers of the Division of State Police, whether under civil service or otherwise, shall be as follows:

Trooper, minimum salary $565.00 per month;

Sergeant, minimum salary $675.00 per month;

Lieutenant, minimum salary $760.00 per month;

Captain, minimum salary $850.00 per month;

Major, minimum salary $965 per month;

Lt. Colonel, minimum salary $1,120 per month.

All troopers shall maintain grade for a minimum period of three years. All sergeants shall maintain grade for a minimum period of two years. All lieutenants shall maintain grade for a minimum period of two years. At the end of the respective periods in grade, they shall be paid at the maximum rate prescribed for the respective grades and be eligible for promotion to the next higher grade as vacancies occur.

The department may approve vouchers in payment of expenses incurred by employees of the division in the discharge of their duties.

Allowance for lodging and subsistence may be paid to the employees of the division under such terms and conditions as the department prescribes. The department may provide lodging and subsistence for employees of the division at their official stations.

Amended by Acts 1952, No. 299, §1; Acts 1970, No. 33, §1.



RS 40:1394.1 - Annual salary schedule

§1394.1. Annual salary schedule

The deputy secretary of public safety services of the Department of Public Safety and Corrections, office of state police, shall prepare and submit a report of salary schedules for troopers and officers of the state police service, whether classified or unclassified, to the governor, the commissioner of administration, and the speaker of the House of Representatives and the president of the Senate for distribution by them to the members of each house of the legislature not later than the fifteenth day of November prior to the regular session held pursuant to Article III, Section 2(A)(4) of the Constitution of Louisiana. The report shall include a comparison of the salaries of troopers and officers of the division of state police, with the salaries of local law enforcement officers in the state in addition to other matters deemed pertinent by the superintendent. The report may contain such other information as deemed appropriate by the deputy secretary.

Acts 2005, No. 207, §1; Acts 2008, No. 60, §1.



RS 40:1395 - Counsel for employees and division in certain litigations

§1395. Counsel for employees and division in certain litigations

The attorney general may defend any criminal or civil action in which any employee of the division is a party by reason of acts performed in the course of duty, which, in his opinion, requires his services to protect the interests of the state. The department may, with the approval of the governor, appoint an attorney for the division.



RS 40:1395.1 - Repealed by Acts 1999, No. 1119, 1.

§1395.1. Repealed by Acts 1999, No. 1119, §1.



RS 40:1396 - Length of service of Division of State Police employees computed

§1396. Length of service of Division of State Police employees computed

Members of the Division of State Police shall be credited with service credit in the following manner:

Any state police employee who was transferred or assigned by the superintendent of the division of state police to perform police duty at any war plant or at the establishment of any employer who, in the opinion of the superintendent of state police, contributed to the war effort during World War II, shall have credited to his service record in the department all of the actual time served by him at such plant or establishment.

Added by Acts 1960, No. 128, §1.



RS 40:1397 - Police employees, persons ineligible

§1397. Police employees, persons ineligible

No individual shall be eligible to become a state police officer who is a member of an organization which advocates the violation of the laws of the United States of America and/or the State of Louisiana.

Added by Acts 1968, No. 297, §1.



RS 40:1398 - Reimbursement for use, damage or destruction of property by state police

§1398. Reimbursement for use, damage or destruction of property by state police

The Department of Public Safety may reimburse the owner of property for the use, damage or destruction of property by the Division of State Police without the necessity of suit. The amount of such reimbursement shall be determined by an appraisal of the damages sustained as estimated by three appraisers engaged in the business of repairing or supplying the type of item seized. Compensation shall also be paid for the actual pecuniary loss suffered because of such use, damage or destruction. Reimbursement to the Department of Public Safety shall be obtained by supplemental appropriation by the legislature in the session following the department's payment of damages. The director of the Department of Public Safety shall establish rules and regulations to effectuate the purposes of this section. If the owner of property elects to accept the payment authorized by this section, such payment shall be in lieu of other actions for damages against the state.

Added by Acts 1974, No. 263, §1.



RS 40:1399 - Police protection for the governor or other authorized persons

§1399. Police protection for the governor or other authorized persons

A. The office of state police shall provide and maintain the security for the governor, the governor's immediate family, other persons authorized by the governor, and the governor's office and mansion, and the grounds thereof.

B. The office of state police may employ personnel necessary to carry out this responsibility, including uniformed and nonuniformed commissioned state police officers, pursuant to R.S. 40:1375, who shall have authority to bear arms and make arrests, with or without warrant, for violations of any of the criminal laws of the state, under the same terms and conditions as investigative personnel of the office, and who shall be considered peace officers for all purposes.

C. The deputy secretary for public safety services, in accordance with R.S. 36:405(A)(2), shall assign commissioned state police officers for the performance of the duties prescribed in this Section. Upon request of the governor, the deputy secretary shall reassign a commissioned state police officer from continued performance of such duties.

D. Per diem and subsistence allowance for security personnel traveling with the governor or his family away from Baton Rouge shall be computed by payment of a sum not exceeding the amounts permitted for meals, plus actual expenses for lodging, to be substantiated by paid bills therefor.

E. The office of state police may provide security or transportation to visiting governors and their families upon request by the governor.

F. The office of state police may coordinate transportation and protective services provided herein with other law enforcement agencies and may request the assistance of other law enforcement agencies to carry out the duties required herein. The other law enforcement agencies of the state may provide such assistance as may be requested by the office of state police under this Section.

G. The office of state police shall coordinate all protective services with the United States Department of State and the United States Secret Service when requested to do so by such agencies or by the governor.

Acts 1988, No. 681, §1.



RS 40:1400 - Accessible parking enforcement

§1400. Accessible parking enforcement

A. There is hereby established within the office of state police of the Department of Public Safety and Corrections an accessible parking enforcement program. The purpose of the program shall be training and utilizing volunteers in the enforcement of accessible parking restrictions, particularly those established pursuant to R.S. 40:1742. The office shall operate the program in the manner and subject to the limitations and provisions of this Section.

B. The program shall become operative if and when funds are transferred to the office of state police from the office of disability affairs for such purpose.

C. The program shall incorporate a training program, to be offered at each troop headquarters, incorporating matters relevant to volunteers recognizing and collecting evidence on violations of accessible parking restrictions. Such training shall include training in legal matters with respect to violations of accessible parking restrictions and personal safety matters. Volunteers shall be trained to identify violators and to collect information necessary to provide evidence of violation, including vehicle identification information, all legal matters relevant to identifying a properly marked restricted parking area and a violation thereof, the collection of photographic information which would be sufficient to establish a presumption of a violation, and matters of personal safety and ethics. The training course may be offered as often as the police troop deems necessary to serve potential volunteers who have requested enrollment in the course.

D. Upon completion of such training, an individual volunteer who identifies an apparent violation of accessible parking restrictions may collect information on such violation, including vehicle identification information and photographs of the violation and may then submit such information to the appropriate office at the respective state police troop headquarters in accordance with procedures established for the program by the office of state police.

E. Upon identification of the owner of the vehicle, the state police shall send by registered mail, return receipt requested, to the owner a citation for the parking violation. Such citation shall include information on the submission of fines and how the individual may contest the citation. Each troop of the state police may train and utilize volunteers in any aspect of the program which it deems appropriate and for which volunteers offer their services, including clerical responsibilities associated with the processing of information relative to violations of accessible parking restrictions and in the dissemination of citations.

F. The office of state police shall establish and promulgate rules and regulations necessary for the operation of the program in accordance with the Administrative Procedure Act. Such rules may include the establishment of a minimum number of participants who must enroll in the training course before such course is offered, criteria for successful completion of the course, certification of successful completion, procedures for identification of persons who have completed the course and who are thereby authorized to submit information relative to violations of accessible parking restrictions, procedures for the submission and processing of such information, and any other matter which the office deems necessary or convenient for successful operation of the program.

G. The office of state police may utilize funds to promote the program for the purpose of soliciting volunteers, for salaries of police personnel involved in the program, materials, and supplies necessary for operation of the program, and any other purpose authorized by the office of disability affairs.

H. Neither the office of state police nor any troop or office thereof shall be liable for any injury to any volunteer participating in the program. The office of state police may provide for a waiver to such effect to be signed by volunteers in the program.

I. The office of state police shall annually submit a report to the office of disability affairs describing the activities of the program including number of volunteers trained, number of citations issued pursuant to the program, expenses incurred by the state police in the implementation of the program, and any other information required by the office of disability affairs.

Acts 1995, No. 812, §1; Acts 2014, No. 811, §22, eff. June 23, 2014.



RS 40:1401 - Release of personal information

§1401. Release of personal information

No person, agency, or department shall release to the news media, press, or any other public information agency the home address, photograph, or any information that may be deemed otherwise confidential of an employee, officer, or agent of the Department of Public Safety and Corrections, office of state police, without the express written consent of that employee, officer, or agent with respect to an investigation of the employee, officer, or agent.

Acts 2003, No. 144, §1.



RS 40:1402 - New Orleans Public Safety Fund

§1402. New Orleans Public Safety Fund

A. There is hereby created in the state treasury the New Orleans Public Safety Fund, hereinafter referred to as the "fund". The source of monies in the fund shall be any monies appropriated annually by the legislature including federal funds, donations, gifts, or grants, and any other monies which may be provided by law. All unexpended and unencumbered monies in the fund at the end of the year shall remain in the fund. Monies in the fund shall be invested by the treasurer in the same manner as monies in the state general fund, and any interest earned on such investment shall be deposited in and credited to the fund.

B. Monies in the fund shall be appropriated by the legislature to the office of state police for public safety services, including patrol and law enforcement, in the area of the city of New Orleans within the following boundaries: the Mississippi River, the center line of Canal Street, the rear property line of the properties fronting on the lake side of North Rampart Street, the rear property line of the properties fronting on the downriver side of Esplanade Avenue to the Mississippi River.

Acts 2015, No. 121, §3, eff. July 1, 2015.



RS 40:1421 - Definitions

SUBPART B. INSURANCE FRAUD INVESTIGATION UNIT

§1421. Definitions

As used in this Chapter, the following words shall have the following meanings:

(1) "Commissioner" means commissioner of insurance.

(2) "Fraud unit" or "unit" means the insurance fraud investigation unit within the Department of Public Safety and Corrections, office of state police.

(3) "Fraud support unit" means the insurance fraud support unit within the Department of Justice.

(4) "Insurance fraud" means any commission or attempted commission of criminal acts or practices as provided in R.S. 22:1923, 1924, or 1925 which involves any type of insurance as provided in R.S. 22:47.

(5) "Insurance fraud section" means the insurance fraud section within the Louisiana Department of Insurance.

(6) "Insurance policy" means a contract or other written instrument between an insured and insurer setting forth the obligations and responsibilities of each party.

(7) "Insurance premium finance company" means a person engaged or purporting to engage in the business of advancing money, directly or indirectly, to an insurer or producer at the request of an insured pursuant to the terms of a premium finance agreement, including but not limited to loan contracts, notes, agreements, or obligations, wherein the insured has assigned the unearned premiums, accrued dividends, or loss payments as security for such advancement in payment of premiums on insurance policies only, and does not include the financing of insurance premiums purchased in connection with the financing of goods and services.

(8) "Insurance professional" means an adjuster, agent, managing general agent, surplus lines broker, reinsurance intermediary, insurance consultant, broker, or attorney-in-fact.

(9) "Insurance transaction", "insurance business", and "business of insurance" include solicitation, negotiations preliminary to execution of an insurance contract, execution of an insurance contract and the transaction of matters subsequent to execution of a contract and arising out of it, and matters arising out of any relationship among or between an insured, an insurer, and a third party for which an insurance policy provides coverage.

(10) "Insured" means any person covered by an insurance policy.

(11) "Insurer" means any person or company subject to regulation pursuant to Title 22 of the Louisiana Revised Statutes of 1950.

(12) "LATIFPA" means the Louisiana Automobile Theft and Insurance Fraud Prevention Authority within the Louisiana Department of Insurance.

Acts 1999, No. 1312, §4, eff. Jan. 1, 2000; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2010, No. 1013, §2, eff. July 1, 2010.



RS 40:1422 - Insurance fraud investigation unit; powers and duties

§1422. Insurance fraud investigation unit; powers and duties

A. There is hereby created an insurance fraud investigation unit in the Department of Public Safety and Corrections, public safety services, office of state police, and the unit shall be solely dedicated to the investigation of property and casualty, worker's compensation, life, and health insurance fraud. The purposes of this unit shall be to:

(1) Initiate independent inquiries and conduct independent investigations into allegations of insurance fraud in any municipality or parish of the state of Louisiana and perform other related law enforcement duties.

(2) Respond to notification or complaints alleging insurance fraud generated by federal, state, and local police, other law enforcement authorities, governmental agencies or units, and any other person.

(3) Review notices and reports of insurance fraud, select the incidents of suspected fraud that, in its judgment, require further detailed investigation, and conduct the investigations.

B. The insurance fraud investigation unit shall have the authority to:

(1) Issue subpoenas to examine any person under oath and to compel the production of records, books, papers, contracts, and other documents. Subpoenas shall be served in the same manner as if issued by a district court. If any person fails to obey a subpoena issued and served pursuant to this Subsection, upon application of the insurance fraud investigation unit, the Nineteenth Judicial District Court or the district court in the judicial district where the subpoena was served may issue an order requiring the person to comply with the subpoena. Any failure to obey the order of the court may be punished by the court as contempt.

(2) Administer oaths and affirmation.

(3) Share records and evidence with federal, state, or local law enforcement or regulatory agencies.

(4) Make criminal referrals to prosecuting authorities. The district attorney of the judicial district where a criminal referral has been made shall, for the purpose of assisting in such prosecution, have the authority to appoint as special deputy district attorneys, licensed attorneys in the employment of the insurance fraud investigation unit. The district attorney shall have the right and discretion to proceed against any person or organization on criminal referrals.

(5) Conduct investigations outside of this state. If the information the fraud unit seeks to obtain is located outside this state, the person from whom the information is sought may make the information available to the fraud unit to examine at the place where the information is located. The fraud unit may designate representatives, including officials of the state in which the matter is located, to inspect the information on behalf of the fraud unit, and the fraud unit may respond to similar requests from officials of other states.

C. The police employees of the unit shall have the same duties and powers as are provided for other police employees of the office in R.S. 40:1379 and such other duties as are assigned by the deputy secretary of public safety services of the Department of Public Safety and Corrections. The police employees of the unit shall complete the National Insurance Crime Training Academy, phases 1, 2, and 3, and Fraud Claims Law Specialist program, within the first two years of assignment to the unit.

Acts 1999, No. 1312, §4, eff. Jan. 1, 2000; Acts 2010, No. 1013, §2, eff. July 1, 2010.



RS 40:1423 - Access to evidence, documentation, and related materials

§1423. Access to evidence, documentation, and related materials

A. The insurance investigation fraud unit is authorized to have direct access to information compiled by the Federal Bureau of Investigation, as contained in the National Crime Identification Center.

B. The unit is authorized to request access to evidence, documentation, and related materials located within this state pertinent to an investigation or examination and in the possession or control of an insurer or an insurance professional. The person so requested shall either make the material available to the unit or shall make the material available for inspection or examination by a designated representative of the unit.

Acts 1999, No. 1312, §4, eff. Jan. 1, 2000.



RS 40:1424 - Reporting suspected fraud

§1424. Reporting suspected fraud

A. If any person or any insurer, any employee thereof, or any insurance professional has knowledge of or has reason to believe that a violation of R.S. 22:1923, 1924, or 1925 will be, is being, or has been committed, that person shall notify the section of insurance fraud in the Department of Insurance, in accordance with R.S. 22:1926.

B. All applications for insurance and all claim forms provided and required by an insurer or required by law as a condition of payment of a claim shall contain a statement, permanently affixed to or included as a part of the application or claim form, that clearly states in substance the following:

"Any person who knowingly presents a false or fraudulent claim for payment of a loss or benefit or knowingly presents false information in an application for insurance is guilty of a crime and may be subject to fines and confinement in prison."

C. The lack of the statement required by Subsection B of this Section shall not constitute a defense in any criminal prosecution. The statement shall not be required to appear on applications and forms relating to reinsurance.

Acts 1999, No. 1312, §4, eff. Jan. 1, 2000; Acts 2001, No. 598, §2; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 40:1425 - Receipt of information; immunity from liability

§1425. Receipt of information; immunity from liability

A. Any insurer providing information to an authorized representative of the unit pursuant to this Subpart shall have the right to request relevant information and receive the information requested within thirty days.

B. There shall be no cause of action in the nature of defamation, libel, slander, invasion of privacy, negligence, or any other cause of action against any person furnishing information concerning any suspected, anticipated, or completed criminal or fraudulent insurance act as described in this Subpart which involve any type of insurance as defined in R.S. 22:47. This immunity from liability shall apply when the information is provided to or received from a person employed by or authorized by an insurer whose activities include the investigation or reporting of suspected fraudulent insurance acts. The immunity shall apply to furnishing, disclosing, or requesting information on such suspected fraudulent insurance acts to or from the unit as to a person employed by or authorized by other insurers or insurer organizations acting in the same capacity including the National Association of Insurance Commissioners, another insurer, any federal or state governmental entity established for the purposes of detecting and preventing insurance fraud, or the National Insurance Crime Bureau.

C. No insurer, its officers or employees, or insurance professional, nor any other person shall be subject to such cause of action for cooperating with or furnishing evidence or information regarding any suspected criminal violation to the unit.

D. This Section shall not provide immunity for those disclosing or furnishing false information with actual malice or willful intent to injure any person.

E. This Section shall not abrogate or modify in any way jurisprudential or statutory privileges or immunities heretofore enjoyed by any person or entity described in this Section, nor shall it authorize the unit to make public insurance company records which are proprietary in nature.

Acts 1999, No. 1312, §4, eff. Jan. 1, 2000; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 40:1426 - Reward fund

§1426. Reward fund

The Department of Public Safety and Corrections, office of state police, in cooperation with and with voluntarily funding by authorized insurers and insurance professionals, may establish and operate a fund to offer monetary rewards for information sufficient to procure conviction in a court of appropriate jurisdiction of a person or persons responsible for insurance fraud. No law enforcement officer, employee of the office of commissioner of insurance, employee of an insurance company, or any insurance professional shall be eligible to receive such reward.

Acts 1999, No. 1312, §4, eff. Jan. 1, 2000.



RS 40:1427 - Reports

§1427. Reports

The insurance fraud investigation unit, fraud support unit, and insurance fraud section shall submit a combined annual report to the governor and the insurance committees of each house of the legislature no later than February fifteenth of each year on the progress made in deterring insurance fraud. Such report shall detail:

(1) All expenditures and receipts of the insurance fraud investigation unit, fraud support unit, and insurance fraud section.

(2) The uses to which these funds were put, including payment of salaries and expenses, purchases of equipment and supplies, and other expenditures by type.

(3) The results achieved as a consequence of such expenditures, including the number of notifications or inquiries received, the number of inquiries and investigations undertaken, the number of inquiries to which an investigation was not initiated, the number of arrests, the number of files presented to prosecutors, the number of prosecutions, the number of convictions, and the total dollar amount of restitution resulting from the operation of the insurance fraud investigation unit, fraud support unit, and insurance fraud section, as applicable to each.

Acts 1999, No. 1312, §4, eff. Jan. 1, 2000; Acts 2010, No. 1013, §2, eff. July 1, 2010.



RS 40:1428 - Special assessment; creation of fund

§1428. Special assessment; creation of fund

A.(1) Except as provided in Paragraph (2) of this Subsection, the commissioner of insurance may assess a fee on the direct premiums received by each insurer licensed by the Department of Insurance to conduct business in this state. Such fee shall be imposed by rule adopted by the commissioner in accordance with the Administrative Procedure Act. The total fees assessed for any year shall not exceed the amount necessary to pay the costs of investigation, enforcement, public education and public awareness, and prosecution of insurance fraud in this state by the programs to which funds are allocated in Paragraph (4) of this Subsection. The total fee assessed in any year shall not exceed an amount equal to 0.000375 multiplied times the annual direct premium dollars received that are subject to the fee.

(2) The fee shall not be assessed on premiums received on life insurance policies, annuities, credit insurance, crop and livestock insurance, federal flood insurance policies, reinsurance contracts, reinsurance agreements, or reinsurance claims transactions. The fee shall not be assessed on fifty percent of the premiums received on health and accident insurance policies.

(3) On and after January 1, 2004, if the fee assessed for the previous year exceeds by five percent of the cumulative costs of the previous year of operating the insurance fraud programs to which funds are allocated, the fee assessment for the next year shall be reduced by the amount of the excess in proportion to the assessment; however, any entity listed in Subparagraph (4)(b) of this Subsection that expends its allocation shall receive at least the same allocation for the next year.

(4)(a) Prior to making the allocations specified in Subparagraph (b) of this Paragraph, the commissioner of insurance is authorized to withhold the sum of thirty thousand dollars per year from the fees collected pursuant to this Section to defray the expense of collection of the fees, enforcement of this Subpart, and operation of the Department of Insurance and shall withhold one hundred eighty-seven thousand dollars to fund the Louisiana Automobile Theft and Insurance Fraud Prevention Authority pursuant to R.S. 22:2134.

(b) Except as otherwise provided in Subparagraph (a) of this Paragraph, the fees collected shall be used solely for the purposes of this Subpart and shall be allocated as follows:

(i) Seventy-five percent of the fees collected shall be allocated to the insurance fraud investigation unit within the office of state police.

(ii) Fifteen percent of the fees collected shall be allocated to the Department of Justice to be used solely for the insurance fraud support unit.

(iii) Ten percent of the fees collected shall be allocated to the Department of Insurance to be used solely for the section of insurance fraud.

B. The fee established in this Section shall be paid to commissioner of insurance and shall be deposited immediately upon receipt into the state treasury.

C. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, an amount equal to that deposited as required by Subsection B of this Section shall be credited to a special fund hereby created in the state treasury to be known as the Insurance Fraud Investigation Fund. The monies shall be irrevocably dedicated and deposited in the Insurance Fraud Investigation Fund and shall be used solely as provided in Subsection A of this Section and only in the amounts appropriated by the legislature. Monies in the fund shall be appropriated, administered, and used solely and exclusively for purposes of the fraud unit, fraud support unit, insurance fraud section, LATIFPA, and as further provided in this Section. All unexpended and unencumbered monies in this fund at the end of the fiscal year shall be refunded to each insurer licensed by the Department of Insurance to conduct business in this state assessed a fee pursuant to this Section on a pro-rata basis based on each insurer's proportionate share of the total fees collected pursuant to this Section.

D. The commissioner of insurance may levy a fine on any insurer who fails to pay the fee assessed pursuant to this Section when due. Such fine shall not exceed five percent of the fee per month; however, no fine shall be less than one hundred dollars per month.

Acts 1999, No. 1312, §4, eff. Jan. 1, 2000; Acts 2001, No. 369, §1; Acts 2003, No. 293, §2; Acts 2010, No. 1013, §2, eff. July 1, 2010.



RS 40:1429 - Effectiveness of Subpart

§1429. Effectiveness of Subpart

This Subpart shall be null, void, and unenforceable on July 1, 2018.

Acts 1999, No. 1312, §4, eff. Jan. 1, 2000; Acts 2004, No. 373, §1; Acts 2008, No. 608, §1; Acts 2010, No. 1013, §2, eff. July 1, 2010; Acts 2012, No. 615, §1, eff. July 1, 2012; Acts 2014, No. 115, §1, eff. July 1, 2014; Acts 2016, No. 193, §1, eff. July 1, 2016.



RS 40:1430 - To 1430.3 Repealed by Acts 1978, No. 727, 11, eff. Jan. 1, 1979.

SUBPART B. STATE POLICE RETIREMENT FUND

§1430. §§1430 to 1430.3 Repealed by Acts 1978, No. 727, §11, eff. Jan. 1, 1979.



RS 40:1451 - Purpose

SUBPART C. ADDITIONAL COMPENSATION FOR STATE POLICE

OFFICERS AND DRIVERS LICENSE EXAMINERS

§1451. Purpose

This law is enacted by the legislature in the exercise of the police power of the state, to promote the public peace and safety by providing better enforcement of the law.

Added by Acts 1959, No. 50, §1.

{{NOTE: §§1451-1459 WERE REPEALED SUBJECT TO THE CONDITION IN SECTION 3 OF ACTS 1989, NO. 337 WHICH STATES:

"Section 3. This Act shall become effective if and when the base salary of each person entitled to a supplement pursuant to Subpart D of Part III of Chapter 6 of Title 40 and Part XII of Chapter 1 of Title 56 of the Louisiana Revised Statutes of 1950 is increased by an amount equal to the supplement to which the person is entitled on the date that this Act becomes law." }}



RS 40:1452 - Rate of compensation

§1452. Rate of compensation

A. In addition to the compensation paid by the State Department of Public Safety, Division of State Police, to any state police officer, and in addition to that which said police officers may receive as compensation under civil service rules and regulations or otherwise, every state police officer employed by the Division of State Police of the Department of Public Safety shall be paid by the state extra compensation as follows:

(1) $16.66 per month for each state police officer who has completed or hereafter completes one year of service;

(2) $33.32 per month for each state police officer who has completed or who hereafter completes three years of service;

(3) $50.00 per month for each state police officer who has completed or who hereafter completes six years of service.

B. In computing the period of service required by Sub-section A of this Section, service as a state police officer shall include prior service for those police officers who have returned or hereafter return to such service.

C. In addition to the compensation paid by the State Department of Public Safety, Division of State Police, to any drivers license examiner, and in addition to that which said drivers license examiners may receive as compensation under civil service rules and regulations or otherwise, every drivers license examiner employed by the Division of State Police of the Department of Public Safety shall be paid by the state extra compensation as follows:

(1) $15.00 per month to those classified as Drivers License Examiner I;

(2) $20.00 per month to those classified as Drivers License Examiner II;

(3) $25.00 per month to those classified as Drivers License Examiner III;

(4) $30.00 per month to those classified as Drivers License Examiner IV.

Added by Acts 1959, No. 50, §1.

{{NOTE: FOR CONDITIONAL REPEAL SEE NOTE AT §1451.}}



RS 40:1453 - Credit to special fund

§1453. Credit to special fund

All appropriations made for the payment of the supplemental salaries provided by this Sub-part shall be credited to the special fund in the state treasury created by R.S. 40:1667.2, and the funds so credited shall be and remain dedicated to the payment of the supplemental salaries provided in R.S. 40:1452.

Added by Acts 1959, No. 50, §1; Acts 2014, No. 158, §§3 and 7.

{{NOTE: FOR CONDITIONAL REPEAL SEE NOTE AT §1451.}}



RS 40:1454 - Disbursement of funds

§1454. Disbursement of funds

A. The funds credited and dedicated as provided in R.S. 40:1453 shall be disbursed upon warrants drawn by the Director of the Department of Public Safety, which warrants shall have attached to them a detailed list of the names of the officers for whose benefit any particular warrant is drawn, together with the completed years of service of such officers and such other information as the State Comptroller or the State Treasurer may require. A list of the names of the drivers license examiners together with their classifications shall also be attached to the warrants.

B. The Director of the Department of Public Safety, on the basis of such warrants, shall prepare and sign individual checks representing the amount to be paid out of the special fund created by R.S. 40:1667.2 to each person in accordance with the provisions of this Sub-part. Each such check shall show the legislative appropriation from which payment is made and shall note that it represents additional compensation paid by the state under the provisions of this Sub-part. The Director of the Department of Public Safety shall deliver the checks to the individual person in whose favor drawn, by mail or by such other means as he shall determine.

C. The Director of the Department of Public Safety shall include the additional compensation paid by the individuals in accordance with the provisions of this Sub-part in the calculation and deduction from the pay of such individuals of sums required by state or federal laws to be withheld by an employer, such as federal income tax and social security tax or contribution to a state retirement system. The Director of the Department of Public Safety shall be further charged with the responsibility for transmitting the sums so withheld in accordance with the law or laws requiring the withholding.

D. The additional compensation paid by the state to state police officers and drivers license examiners in accordance with the provisions of this Sub-part shall be included in the calculation and computation of the total wages paid to a state police officer or drivers license examiner in the determination of employer contributions to any retirement system or pension fund of which the individual may be a member as well as in the determination of retirement eligibility and benefits which may accrue to the individual under any retirement system or pension fund, as well as in the determination of any other employee benefits, sick leave, or disability pay to which the individual might be entitled.

Added by Acts 1959, No. 50, §1; Acts 2014, No. 158, §§3 and 7.

{{NOTE: FOR CONDITIONAL REPEAL, SEE NOTE AT §1451.}}



RS 40:1455 - Salary deductions void

§1455. Salary deductions void

Any reduction of the salary of any police officer or drivers license examiner in effect on July 1, 1959, whether by the Director of the Department of Public Safety or by any pay plan under the provisions of any civil service law or regulation, or otherwise, shall be void where it is made solely by reason of the additional compensation provided for in this Sub-part.

Added by Acts 1959, No. 50, §1.

{{NOTE: FOR CONDITIONAL REPEAL SEE NOTE AT §1451.}}



RS 40:1456 - Purpose

SUBPART D. ADDITIONAL SALARY FOR STATE

POLICE OFFICERS

§1456. Purpose

This law is enacted by the legislature pursuant to Article X, Section 10(A)(1) of the Louisiana Constitution of 1974 in the exercise of the police power of the state, to promote the public peace and safety by providing better enforcement of the law.

Added by Acts 1975, No. 320, §1, eff. July 1, 1975.

{{NOTE: FOR CONDITIONAL REPEAL SEE NOTE AT §1451.}}



RS 40:1457 - Amount of additional salary

§1457. Amount of additional salary

Every sworn, commissioned state police officer, who is a graduate of the state police training academy, and who is employed by the office of state police of the Department of Public Safety shall be paid by the state additional salary in the amount of two hundred sixty dollars per month, provided funds are available. The salary provided for by this Section shall be in addition and supplemental to any uniform state civil service pay plan. In the event that supplemental pay for deputy sheriffs is increased, then supplemental pay for state police shall be increased in the same amount, provided that funds are available.

Added by Acts 1975, No. 320, §1, eff. July 1, 1975. Acts 1983, No. 243, §1.

{{NOTE: FOR CONDITIONAL REPEAL SEE NOTE AT §1451.}}



RS 40:1458 - Special fund

§1458. Special fund

For the payment of the additional salary provided by R.S. 40:1457, there is hereby created a special fund in the treasury of the state of Louisiana, to which the appropriations hereinafter made shall be credited, and the funds so credited shall be used solely for the payment of such additional salary as provided in R.S. 40:1457.

Added by Acts 1975, No. 320, §1, eff. July 1, 1975.

{{NOTE: FOR CONDITIONAL REPEAL SEE NOTE AT §1451.}}



RS 40:1459 - Disbursement of funds

§1459. Disbursement of funds

A. The funds disbursed to each individual shall be included as part of his regular payroll check. The additional salary paid to individuals in accordance with this Subpart shall be subject to the deductions normally withheld by the employer.

B. The additional salary paid by the state to state police officers in accordance with the provisions of this Subpart shall be included in the calculation and computation of the total wages paid to a state police officer in the determination of employer contributions to any retirement system or pension fund of which the individual may be a member as well as in the determination of retirement eligibility and benefits which may accrue to the individual under any retirement system or pension fund, as well as in the determination of any other employee benefits, sick leave, or disability pay to which the individual might be entitled.

Added by Acts 1975, No. 320, §1, eff. July 1, 1975; Acts 1985, No. 193, §1; Acts 1986, No. 790, §1, eff. July 10, 1986.

{{NOTE: FOR CONDITIONAL REPEAL SEE NOTE AT §1451.}}



RS 40:1460.1 - State Police Corps; establishment; pilot program

SUBPART E. STATE POLICE CORPS

§1460.1. State Police Corps; establishment; pilot program

A.(1) Subject to the provisions of Subsection B of this Section, the office of state police in the Department of Public Safety and Corrections may establish a program to create and maintain a unique group of state policemen, to be known as the State Police Corps. The State Police Corps shall consist of public college graduates who during their college education were admitted into and completed the State Police Corps Training Program.

(2) The State Police Corps Program shall consist of such requirements as are specified in an agreement made by the student not later than the end of his sophomore year. Such an agreement shall require the student to undertake and successfully complete the curriculum developed in accordance with the provisions of R.S. 40:1460.2, to assist the office of state police for five hours each week while attending college, to attend and successfully complete a corpsman academy during the summer prior to his final year of study, to graduate with a baccalaureate degree from college, and to serve as a corps trooper following his graduation for a period of time specified in the agreement in exchange for payment of all tuition, fees, and books required for undergraduate courses together with a reasonable monthly stipend for living expenses during his junior and senior years, such exchange to be contingent upon the availability of appropriated funds. In order to remain eligible for the program, a person shall be classified as a full-time student and maintain at least a 2.0 grade point average on a 4.0 grading scale.

(3) Service as a corps trooper shall entitle the corps trooper to the salary commensurate with a beginning state trooper; however, no additional benefits associated with career service such as retirement and insurance shall be provided. If, at the completion of service in the State Police Corps, a corps trooper wishes to enter service as a regular state policeman, he may do so if he has received an acceptable evaluation as a corps trooper. In such a case, the time served as a corps trooper shall count as regular time served for purposes of salary and promotion but not for calculation of retirement benefits and the summer training program shall substitute for any preservice training otherwise required.

(4) Corps troopers may be used by the state police for regular duties or may be trained individually or as a class for special duty.

B. A pilot program to test the value and feasibility of the establishment of a State Police Corps, as provided in this Section, shall be designed and undertaken by the office of state police, Department of Public Safety and Corrections. This pilot program shall be contingent upon the availability of appropriated funds. Such a pilot program shall begin as soon as practicable after August 1, 1990. The pilot program shall be conducted with a single cooperating public institution of higher education with a class of at least ten but no more than fifty students. The pilot program shall be monitored, documented, and evaluated. Costs, benefits, usefulness, detriments, and difficulties and all other relevant information shall be reported to the appropriate legislative committees with oversight jurisdiction as provided in the Administrative Procedure Act. Thereafter, upon favorable recommendation of the office of state police and concurrence in that recommendation by the legislative committees, the full program shall be implemented.

Acts 1990, No. 720, §1.



RS 40:1460.2 - State Police Corps Training Program; duties of the office of state police and cooperating universities

§1460.2. State Police Corps Training Program; duties of the office of state police and cooperating universities

A. In conducting the State Police Corps Training Program, the office of state police shall do all of the following:

(1) Develop and promulgate all necessary rules and documents.

(2) Make all arrangements with public institutions of higher education that wish to participate, including college credit articulation agreements.

(3) Assist in the development of a required curriculum, provide instructors where necessary, and develop and provide a summer training program.

B. In conducting the State Police Corps Program, each public institution of higher education participating shall:

(1) Provide such physical facilities and instructors as the corps program requires.

(2) With the assistance of the office of state police and the concurrence of the Board of Regents develop the curriculum to be undertaken by the student.

(3) Assist in confecting such articulation agreements and other arrangements as are necessary for the corps program to be conducted.

Acts 1990, No. 720, §1.



RS 40:1461 - Requirements for private training and driving instructor schools

PART IV. DRIVER TRAINING

§1461. Requirements for private training and driving instructor schools

A. Every person engaged in the business of operating a private driving instructor training school or agency, or providing driving courses, shall apply for and procure a license from the Department of Public Safety and Corrections, public safety services. No person shall advertise or otherwise hold himself before the public, for remuneration, as qualified, licensed, or otherwise approved to train or instruct without having first obtained a license or contract with the Department of Public Safety and Corrections, public safety services.

B. Every person desiring to train or instruct in driving courses shall file a written application with the deputy secretary.

C. The deputy secretary of the Department of Public Safety and Corrections, public safety services, shall establish rules and regulations governing the issuance and revocation of requirements and qualifications of each applicant and enumerating the terms of the contract and causes of suspension or revocation of the contract and possible fines for violations committed thereunder in accordance with the Administrative Procedure Act and subject to oversight review by the House and Senate committees on transportation, highways and public works.

D. The deputy secretary shall charge a fee of twenty-five dollars for each school or agency. The deputy secretary shall charge a fee of ten dollars for each additional instructor the school or agency may employ.

E. The fees collected under this Section shall be paid to the office of motor vehicles of the Department of Public Safety and Corrections and used for its maintenance, operation, and supervision.

F. Every person licensed or contracted pursuant to this Section to operate a private driving instructor training school or agency, or providing driving courses, shall also be or become licensed or contracted on or before June 30, 2012, as a third-party tester pursuant to R.S. 32:408. Any currently licensed or contracted driving school or instructor who fails to become licensed as a third-party tester on or before June 30, 2012, shall be deemed to be ineligible to engage in the business of operating a private driving school, or instructing in a driving course in any manner until such school or instructor obtains such license or contract.

G. Every person properly licensed pursuant to this Section on or after June 30, 2012, shall administer in accordance with law and administrative rules promulgated by the Department of Public Safety and Corrections, both the knowledge and on-road driving skills tests required for the issuance of a Class "D" or "E" license in Louisiana.

Added by Acts 1983, No. 665, §1; Acts 2011, No. 294, §3; Acts 2011, No. 307, §2.



RS 40:1462 - Bond requirement

§1462. Bond requirement

A. Each private driving school shall execute a good and sufficient surety bond with a surety company qualified to do business in Louisiana as surety, in the sum of twenty thousand dollars if such surety bond is available for purchase. Such bond shall name the Department of Public Safety and Corrections, office of motor vehicles, as obligee and shall be subject to the condition that, if the private driving school or any of the private driving school's instructors fail to perform any services the school agreed to provide to a student or a student's parent, that student, or the parent in case the student is a minor, may recover the private driving school fees from the bond by filing a claim through the department against the bond. If the company fails to meet the conditions of the bond, the obligation of the surety shall remain in full force and effect. A private driving school with multiple locations shall furnish only a single surety bond.

B. The surety bond furnished as required in this Section shall be delivered to and filed with the Department of Public Safety and Corrections, office of motor vehicles.

Acts 2014, No. 307, §1; Acts 2015, No. 99, §1.



RS 40:1463 - Cease and desist orders

§1463. Cease and desist orders

A. It shall be unlawful for any person to operate a driving school or to offer instruction as a driving school instructor unless both the school and the instructor are currently licensed as a driving school by the department, or for a licensed driving school to engage in any prohibited activity.

B. For the purpose of this Section, "prohibited activity" means:

(1) Activity normally conducted by a driving school such as classroom instruction, behind the wheel instruction, issuing certificates of successful completion to be used by an applicant to apply for a driver's license, advertising as a licensed, authorized, or approved driving school, or holding oneself out as an authorized or approved driving school or instructor without a license, authorization, or approval by the department.

(2) Activity conducted by a driving school or an instructor, whether licensed or not, in which a student of the school is requested to go to, or is taken to, a hotel room, a private residence, or any other location not appropriate for a person of the student's age.

C. The Department of Public Safety and Corrections, office of motor vehicles may issue a cease and desist order to any person or business which is operating in violation of this Section. Any such cease and desist order shall be served either by regular mail with a proof of mailing issued by the United States Postal Service, or by hand delivery by a representative of the department. If the cease and desist order is served by mail with proof of mailing, it shall be deemed delivered on the seventh calendar day after the date affixed by the post office on the certificate or proof of mailing. The presumption of delivery in this Subsection shall not apply if the postal service returns the cease and desist order as undeliverable.

D. If the person or business subject to the cease and desist order in this Section cannot be served, or does not comply with the cease and desist order, the department may file a petition for injunctive relief as provided in the Code of Civil Procedure in district court. There shall be no suspensive appeal or stay of an order or judgment of the district court granting the department a preliminary or permanent injunction.

E. The department shall promulgate rules as it determines are necessary to aid in the implementation and enforcement of this Section, in accordance with the Administrative Procedure Act.

Acts 2014, No. 307, §1.



RS 40:1466 - Repealed by Acts 1981, No. 656, 2

§1466. Repealed by Acts 1981, No. 656, §2



RS 40:1471.1 - Repealed by Acts 1995, No. 1139, 2.

PART V. REGULATION OF EXPLOSIVES

§1471.1. Repealed by Acts 1995, No. 1139, §2.



RS 40:1471.2 - Repealed by Acts 1995, No. 1139, 2.

§1471.2. Repealed by Acts 1995, No. 1139, §2.



RS 40:1471.3 - Repealed by Acts 1995, No. 1139, 2.

§1471.3. Repealed by Acts 1995, No. 1139, §2.



RS 40:1471.4 - Repealed by Acts 1995, No. 1139, 2.

§1471.4. Repealed by Acts 1995, No. 1139, §2.



RS 40:1471.5 - Repealed by Acts 1995, No. 1139, 2.

§1471.5. Repealed by Acts 1995, No. 1139, §2.



RS 40:1471.6 - Repealed by Acts 1995, No. 1139, 2.

§1471.6. Repealed by Acts 1995, No. 1139, §2.



RS 40:1471.7 - Repealed by Acts 1995, No. 1139, 2.

§1471.7. Repealed by Acts 1995, No. 1139, §2.



RS 40:1471.8 - Repealed by Acts 1989, No. 330, 2.

§1471.8. Repealed by Acts 1989, No. 330, §2.



RS 40:1471.9 - Repealed by Acts 1995, No. 1139, 2.

§1471.9. Repealed by Acts 1995, No. 1139, §2.



RS 40:1471.10 - Repealed by Acts 1995, No. 1139, 2.

§1471.10. Repealed by Acts 1995, No. 1139, §2.



RS 40:1471.11 - Repealed by Acts 1974, No. 376, 1

§1471.11. §§1471.11, 1471.12 Repealed by Acts 1974, No. 376, §1



RS 40:1471.13 - Repealed by Acts 1995, No. 1139, 2.

§1471.13. Repealed by Acts 1995, No. 1139, §2.



RS 40:1471.14 - To 1471.16 Repealed by Acts 1979, No. 721, 3

§1471.14. §§1471.14 to 1471.16 Repealed by Acts 1979, No. 721, §3



RS 40:1471.17 - Repealed by Acts 1995, No. 1139, 2.

§1471.17. Repealed by Acts 1995, No. 1139, §2.



RS 40:1471.18 - Repealed by Acts 1995, No. 1139, 2.

§1471.18. Repealed by Acts 1995, No. 1139, §2.



RS 40:1471.18.1 - Repealed by Acts 1995, No. 1139, 2.

§1471.18.1. Repealed by Acts 1995, No. 1139, §2.



RS 40:1471.19 - Repealed by Acts 1995, No. 1139, 2.

§1471.19. Repealed by Acts 1995, No. 1139, §2.



RS 40:1471.20 - Repealed by Acts 1995, No. 1139, 2.

§1471.20. Repealed by Acts 1995, No. 1139, §2.



RS 40:1471.21 - Repealed by Acts 1995, No. 1139, 2.

§1471.21. Repealed by Acts 1995, No. 1139, §2.



RS 40:1471.22 - Repealed by Acts 1995, No. 1139, 2.

§1471.22. Repealed by Acts 1995, No. 1139, §2.



RS 40:1472.1 - Construction of Part

PART V-A. REGULATION OF EXPLOSIVES

§1472.1. Construction of Part

A. The provisions of this Part are cumulative and shall not be construed as repealing or affecting any powers, duties, or authorities of the deputy secretary for public safety services of the Department of Public Safety and Corrections under any other law of this state; provided that with respect to the regulations of explosives as herein provided, in instances where the provisions of this Part may conflict with any other such law, the provisions of this Part control.

B. The provisions of this Part and regulations promulgated by the deputy secretary do not apply to the lawful purchase by a non-licensee or non-permittee twenty-one years of age or older of commercially manufactured black powder in quantities not to exceed five pounds, or quantities not to exceed twenty-five pounds if purchased by a member of a bona fide artillery unit of historical reenactors, if the black powder is intended to be used solely for sporting, recreational, or cultural purposes in antique firearms as defined in 18 U.S.C. 921(a)(16) or in antique devices as exempted from the term "destructive device" in 18 U.S.C. 921(a)(4).

Acts 1995, No. 1139, §1; Acts 1999, No. 1202, §1; Acts 2009, No. 391, §1.



RS 40:1472.2 - Definitions

§1472.2. Definitions

The following words used in this Part shall have the meanings respectively ascribed to them in this Section, including singular as follows:

(1) "Approved" shall mean approved by the office of the deputy secretary for public safety services of the Department of Public Safety and Corrections.

(2) "Artificial barricade" shall mean an artificial mound or revetted wall of earth of a minimum thickness of three feet.

(3) "Barricaded" shall mean that building containing explosives is effectively screened from a magazine, building, railway, or highway, either by a natural barricade or by an artificial barricade of such height that a straight line from the top of any sidewall of the building containing explosives to the eave line of any magazine or building, or to a point twelve feet above the center of a railway or highway, will pass through such intervening natural or artificial barricade.

(4) "Blaster" shall mean a person employed by a primary licensee who detonates or otherwise effects the explosion of an explosive or who is in immediate personal charge and supervision of one or more other persons engaged in such activity.

(5) "Combustible" means any material with a flash point above 140° F and less than 200° F.

(6) "Dealer-distributor" means a person engaged in the wholesale or retail business of buying and selling or distribution of explosives, provided that should a manufacturer make sales to users, such manufacturer shall not be required to obtain an additional license as a dealer.

(6.1) "Deputy secretary" means the deputy secretary for public safety services of the Department of Public Safety and Corrections.

(7) "Explosives" means any chemical compound, mixture, or device, the primary or common purpose of which is to function by explosion. The term includes but is not limited to dynamite and other high explosives, black powder in quantities in excess of five pounds, pellet powder, initiating explosives, detonators, safety fuses, squibs, detonating cord, igniter cord, and igniters. The term "explosives" further includes but is not limited to the following:

(a) "Binary" (phosphoric) means two or more unmixed, commercially manufactured prepackaged chemical substances including oxidizers, flammable liquids or solids, or similar substances that are not independently classified as explosives but which when mixed or combined form a mixture that is classified as an explosive and that is intended for blasting.

(b) "Blasting agent" means any material or mixture, consisting of fuel and oxidizer, intended for blasting, not otherwise defined as an explosive; provided, that the finished product, as mixed for use or shipment, cannot be detonated by means of a number eight test blasting cap when unconfined.

(c) "Detonator" means any device containing an initiating or primary explosive that is used for initiating detonation in another explosive material. A detonator may not contain more than ten grams of total explosives by weight, excluding ignition or delay charges. The term includes but is not limited to electric blasting caps of instantaneous and delay types, blasting caps for use with safety fuses, detonating cord delay connectors, and nonelectric instantaneous and delay blasting caps which use detonating cord, shock tube, or any other replacement for electric leg wires.

(d) Except as provided for in Subparagraph (e) of this Paragraph the term "explosive" shall not include smokeless powder when used in sporting arms.

(e) "Exploding or explosive target" means two or more mixed, commercially manufactured prepackaged chemical substances including oxidizers, flammable liquids or solids, or similar substances that are not independently classified as explosives but which when mixed or combined in quantities greater than five pounds form a mixture that is classified as an explosive and designed primarily as a target for firearms practice.

(8) "Factory building" shall mean any building or other structure, except magazines, containing explosives in which the manufacture of explosives or any processing involving explosives is carried on, and any building where explosives are used as a component part or ingredient in the manufacture of any article or device. The definition does not include private residences or shop buildings where the handloading of small arms ammunition is being carried on.

(9) "Flammable" means any material with a flash point of 140° F or less.

(9.1) "Handler" shall mean a person who touches, moves, or otherwise handles explosives but does not detonate or otherwise effect the explosion of explosives or explosives materials. The license issued to a handler shall not be used by a blaster or user who uses explosives as an ultimate consumer.

(10) "Highway" shall mean any public street or public road, public highway, alley, or thoroughfare. Public highways of Class A to D as applied to the American Table of Distances for Storage of Explosives are highways with an average traffic volume of three thousand or less vehicles per day as specified in American Civil Engineering Practice (Abbett, Vol. 1, Table 46, Section 3-74, 1956 Edition, John Wiley and Sons).

(11) "Inhabited building" shall mean any building or structure regularly used in whole or part as a place of human habitation, also any church, school, store, railway passenger station, airport terminal for passengers, and any other building or structure where people are accustomed to congregate or assemble, but excluding buildings or structures occupied in connection with the manufacture, transportation, storage, and use of explosives.

(12) "Local office" as applies to a user, means a structure, place of rental, such as an apartment or motel, or a movable such as a barge, ship, or vehicle, in the vicinity of the storage container.

(13) "Magazine" shall mean any building, structure, or device used for temporary or permanent storage of explosives. There shall be five types of magazines built and/or constructed in accordance with the rules and regulations promulgated pursuant to this Part. This definition does not apply to the storage of explosives in underground mining operations.

(14) "Manufacturer" means a person engaged in the manufacture, compounding, or combining of explosives.

(15) "Natural barricade" shall mean natural features of the ground such as hills, or timber of sufficient density that the surrounding exposures which require protection cannot be seen when the trees are bare of leaves.

(16) "Offshore" shall apply to any work performed at locations accessible only by air or water when the work location is totally surrounded by water and explosives are secured and attended.

(17) "Oxidizer" means a material that may, generally by yielding oxygen, cause or enhance the combustion of other materials.

(18) "Person" means any individual, corporation, company, association, firm, partnership, society, or joint stock company.

(19) "Primary licensee" is the responsible party holding a valid manufacturer, dealer-distributor, or user license.

(20) "Purchase" and its various forms as used shall include acquisition of any explosive by a person with or without consideration.

(21) "Railroad" shall mean any steam, electric, diesel electric, or other railroad or railway which carries passengers for hire.

(22) "Sale" and its various forms as used shall include delivery of an explosive with or without consideration.

(23) "Secured area" means any location that is either locked or under the immediate control of a licensee.

(24) "Temporary" shall mean no more than forty-eight hours.

(25) "Unauthorized persons" means those persons not employed by the licensed company or authorized by the licensed manufacturer, dealer-distributor, or user.

(26) "User" means a person who, as an ultimate consumer of an explosive, purchases the same from a dealer-distributor or manufacturer or means a dealer or manufacturer who uses an explosive as an ultimate consumer.

(27) "Vessel" means any description of watercraft used or capable of being used as a means of transportation on water.

Acts 1995, No. 1139, §1; Acts 1999, No. 1202, §1; Acts 2008, No. 898, §1; Acts 2009, No. 391, §1; Acts 2014, No. 151, §1.



RS 40:1472.3 - License; manufacturer, dealer-distributor, user, blaster, or handler of explosives

§1472.3. License; manufacturer, dealer-distributor, user, blaster, or handler of explosives

A.(1) It shall be unlawful for any person or business to acquire, sell, possess, store, engage in the use of, or otherwise handle explosives in this state, except in conformity with the provisions of this Part. Each manufacturer, dealer-distributor, user, blaster, or handler, as such words are defined in R.S. 40:1472.2, shall possess a valid and subsisting license issued by the deputy secretary. An applicant employed by a licensed manufacturer, shall be permitted to work and to perform duties that would otherwise require a license pursuant to this Part provided the following conditions are all met:

(a) The applicant has submitted a complete application for a handler license.

(b) The applicant has successfully completed the required training.

(c) The applicant has been drug screened and found free of controlled dangerous substances.

(d) The applicant is found to meet the suitability requirements for licensing as provided for in this Chapter.

(e) When the conditions in Subparagraphs (a), (b), and (c) of this Paragraph have been fulfilled and the department has preliminarily determined the applicant to be suitable for licensing, the department shall, within five days from receipt of application unless exigent circumstances dictate otherwise, inform the applicant as to his provisional status to begin work.

(f) During the period as provided for in Subparagraph (e) of this Paragraph a currently licensed manufacturer shall be responsible to ensure the applicant performs all activities regulated by this Chapter under their direct supervision or the supervision of a licensed designee in their employ. Such licensee shall direct, coordinate and control all activities of the applicant at all times while at work and shall not permit the applicant to work independently with explosives until fully licensed by the Department of Public Safety and Corrections.

(2) Any person who is solely engaged in the initiation of fireworks for public display and holds a valid pyrotechnic operator license or a pyrotechnic special effects operator license issued by the state fire marshal in accordance with R.S. 51:650 et seq. shall not be required to obtain a blaster's license issued pursuant to this Part.

(3) License holders shall be required to receive additional training as prescribed by the deputy secretary who shall approve all courses of instruction and all instructors of such courses in accordance with regulations adopted pursuant to this Part.

(4) The Department of Public Safety and Corrections is authorized to inspect all facilities under the control of an explosives licensee when the license is issued pursuant to the provisions of this Section.

B.(1) Each manufacturer, dealer-distributor, and user shall possess a valid United States Bureau of Alcohol, Tobacco, Firearms and Explosives, explosives license or permit.

(2) Each manufacturer, dealer-distributor, and user maintaining a Type 1, Type 2, Type 4, or Type 5 storage magazine as defined by regulations promulgated pursuant to this Part shall possess an additional license, as set forth in this Paragraph, for each magazine. Type 3 portable magazines or "day boxes" used for taking detonators and other explosives from storage magazines to the blasting area are exempt from the licensing and location reporting requirements of this Paragraph. The department shall assign to each magazine licensed pursuant to this Part a license number which shall be posted on the magazine in a manner prescribed by the department. The exact location of such magazines shall be reported to the deputy secretary in the application for such license. Any change in such magazine locations shall be reported to the Department of Public Safety and Corrections, explosives control unit, in advance of the actual change in a manner prescribed by the department. Written notice of such location change shall be filed with the Department of Public Safety and Corrections, explosives control unit and the deputy secretary, not later than seven calendar days after such change is effected.

C.(1) Licenses shall be required for the following and the fees therefor are as follows:

1 yr.

2 yr.

3 yr.

4 yr.

(a) Manufacturer

$200

$400

$550

$700

(b) Dealer-distributor

$200

$400

$550

$700

(c) User

$100

$200

$250

$300

(d) Magazine

$50

$100

$150

$200

(e) Blaster

$50

$100

$150

$200

(f) Handler

$50

$100

$125

$150

(2) License holders may renew their licenses ninety days prior to expiration. The department shall notify license holders of the expiration of their licenses at least sixty days prior to expiration.

(3) The nonrefundable fees in Paragraph (1) of this Subsection shall be submitted with the license application but shall not apply to Type 3 Magazines.

D. Such licenses shall be issued by the deputy secretary for a period not to exceed four years from the date of issuance. The department may issue blaster and handler licenses to qualified individuals who seek such a license and who are not, at the time of application, employed by a licensed manufacturer, dealer-distributor, or user.

E.(1) The forms of such licenses and applications shall be prescribed by the deputy secretary and shall require a photo of the applicant as well as such other information and data as the deputy secretary deems appropriate.

(2) To qualify for a license, an applicant shall:

(a) Make sworn application to the department. The providing of false or misleading information in the application or any documents submitted with the application shall be grounds for the denial or revocation of a license and shall subject the applicant to criminal prosecution. Any license holder under this Section shall notify the department of any name or address change within thirty days of the change. Failure to timely notify the department of a name or address change may result in suspension of the license for up to thirty days.

(b) Agree in writing to hold harmless and indemnify the department, the state, or any peace officer for any and all liability arising out of the issuance or use of a license issued pursuant to this Part.

(c) Be twenty-one years of age or older.

(d) Not suffer from a mental or physical infirmity due to disease, illness, or intellectual disability which prevents the safe handling of explosives.

(e) Not be ineligible to possess an explosives license by virtue of having been convicted of a felony.

(f) Not have been committed, either voluntarily or involuntarily, for the abuse of a controlled dangerous substance, as defined by R.S. 40:961 and 964, or been found guilty of or entered a plea of guilty or nolo contendere to a misdemeanor under the laws of this state or similar laws of any other state relating to a controlled dangerous substance within a five-year period immediately preceding the date on which the application is submitted, or be presently charged under indictment or a bill of information for such an offense.

(g) Not have entered a plea of guilty or nolo contendere to or been found guilty of a crime of violence as defined in R.S. 14:2 at the misdemeanor level, unless five years have elapsed since completion of sentence or any other conditions set by the court have been fulfilled, or unless the conviction was set aside and the prosecution dismissed prior to the date on which the application is submitted.

(h) Not have been convicted of, have entered a plea of guilty or nolo contendere to, or not be charged under indictment or a bill of information for any crime of violence or any crime punishable by imprisonment for a term of one year or greater. A conviction, plea of guilty, or plea of nolo contendere for the purposes of this Paragraph shall include a dismissal and conviction set aside under the provisions of Code of Criminal Procedure Article 893.

(i) Not be a fugitive from justice.

(j) Not be a person whose prior activities, arrest or arrests, criminal record, reputation, habits, and associations pose a threat to public safety.

(k) Not be an unlawful user of or addicted to marijuana, depressants, stimulants, or narcotic drugs.

(l) Not have been adjudicated to be mentally deficient or been committed to a mental institution.

(m) Be a legal resident of the United States.

(n) Not have been discharged from the Armed Forces of the United States with a discharge characterized as "Under Other than Honorable Conditions", a "Bad Conduct Discharge", or a "Dishonorable Discharge". In the case of commissioned officers and warrant officers of the United States Armed Forces, the punishment of "Dismissal" rendered subject to a verdict of "guilty" at a trial by military court-martial is deemed to be disqualifying under this Paragraph. For the purposes of this Subparagraph, the United States Coast Guard is considered an armed force.

(o) Not have a history of engaging in violent behavior. There shall be a rebuttable presumption that an applicant has a history of engaging in violent behavior upon proof that, within a ten-year period immediately preceding the date of the application, the applicant has been arrested or charged on three or more occasions for any crime of violence as defined in R.S. 14:2(B), or has been arrested or charged on two or more occasions for any crime of violence that may be punished by death.

(p) Not have been determined by a judge of this state or any other state to be a credible threat to the physical safety of another, nor a person who is subjected to the provisions of an active protective order, or prohibited from possessing or receiving a firearm by law.

(3)(a) The deputy secretary shall revoke the license if at any time during the license period the license holder fails to satisfy any one of the qualification requirements provided for in Paragraph (2) of this Subsection.

(b) The department shall execute a thorough background investigation, including a criminal history check, of every applicant for the purpose of verifying the qualifications of the applicant pursuant to the requirements of this Section. For purposes of this Subparagraph, a background check shall be defined as a computer check of available online state records, as well as national records including but not limited to the federal Interstate Identification Index for a national identification and criminal history records check and which may include fingerprints of the applicant, if so requested by the department.

(c) Cost incurred by the department for processing Louisiana State Police and Federal Bureau of Investigation fingerprint cards shall be borne by the applicant.

(4)(a) Anyone who handles, moves, uses, manipulates, or otherwise detonates explosives and does so with a blood alcohol concentration of .02 percent or greater by weight of alcohol in the blood or when a blood or urine test confirms the presence of any abused or controlled substance that has been prescribed by a licensed medical practitioner shall constitute a violation of Careless Use of Explosives as found in R.S. 40:1472.18 and shall be cause for the immediate suspension of the person's explosive license issued pursuant to this Chapter.

(b) Anyone who handles, moves, uses, manipulates, or otherwise detonates explosives and does so with a blood alcohol concentration of .08 percent or greater by weight of alcohol in the blood or when a blood or urine test confirms the presence of any abused or controlled dangerous substance that was not prescribed by a licensed medical practitioner shall constitute a violation of Reckless Use of Explosives as found in R.S. 40:1472.19 and shall be cause for the person's explosives license issued pursuant to this Chapter to be revoked for life.

(5) The tested license holder may have a physician or a qualified technician, chemist, registered nurse, or other qualified person of his own choosing administer a chemical test or tests in addition to any administered at the direction of a law enforcement officer. The license holder shall be given the opportunity to telephone and request the qualified person to administer such test.

F. Repealed by Acts 2003, No. 161, §1.

G. No license shall be issued by the deputy secretary pursuant to an application therefor unless it shall be determined that the purpose for which the applicant seeks a license falls within the purview of this Part and that such purpose is not violative of any other laws of this state.

H. All explosives licensing fees collected pursuant to R.S. 40:1472.3 shall be dedicated to the Explosives Trust Fund for the use of the deputy secretary in the administration of this Part, and shall be deposited in a special fund to be established in the office of the state treasurer pursuant to the provisions of R.S. 40:1472.20.

I. It shall be unlawful for any person in an application for a license required by Subsection A or B of this Section to knowingly make a false statement therein. Whoever is convicted of violating the provisions of this Subsection shall be fined not less than fifteen hundred dollars nor more than ten thousand dollars or imprisoned with or without hard labor for not less than two years nor more than five years, or both.

J. Whoever is convicted of violating Subsection A of this Section shall be fined not less than five thousand dollars nor more than twenty thousand dollars or imprisoned with or without hard labor for not less than five years nor more than ten years, or both.

K. Whoever is convicted of violating Subsection B of this Section shall be fined not less than one thousand five hundred dollars nor more than ten thousand dollars or imprisoned with or without hard labor for not less than two years nor more than five years, or both.

L.(1) The provisions of this Part shall not apply to the use of commercially manufactured black powder by historical and cultural reenactors sixteen years of age or older or the acquisition and use of commercially manufactured black powder by historical and cultural reenactors twenty-one years of age or older, who have completed the Louisiana State Parks Black Powder Certification. The acquisition and possession of black powder shall be limited to quantities not to exceed the following:

(a) Twenty-five pounds for historical and cultural reenactors who hold artillery designation with a bona fide unit of historical reenactors.

(b) Five pounds for all other lawful purchasers.

(2) Persons acquiring commercially manufactured black powder in quantities in excess of five pounds shall produce evidence of current certification from Louisiana State Parks for participation in Louisiana historical and cultural reenactments.

(3) Black powder in excess of five pounds that is stored at a private residence shall be reported in writing by the homeowner, occupant, or resident, as the case may be, to the chief of a fire district or department of competent jurisdiction.

Acts 1995, No. 1139, §1; Acts 1999, No. 1202, §1; Acts 2003, No. 160, §1; Acts 2003, No. 161, §1; Acts 2003, No. 398, §1; Acts 2008, No. 898, §1; Acts 2009, No. 391, §1; Acts 2014, No. 1, §1, eff. April 23, 2014; Acts 2014, No. 811, §22, eff. June 23, 2014.



RS 40:1472.4 - Possession without license prohibited; exceptions

§1472.4. Possession without license prohibited; exceptions

A. No person shall possess an explosive unless he is the holder of a valid license required by the provisions of this Part, and possesses such explosives for the purpose set forth by the license.

B. There are hereby made the following exceptions:

(1) Contract and private carriers operating in interstate and intrastate commerce.

(2) Cultural and historical reenactors who are members of a bona fide artillery unit and who have completed the Louisiana State Parks Black Powder Certification and possess commercially manufactured black powder in quantities of twenty-five pounds or less.

C. Whoever is charged and convicted of violating Subsection A of this Section shall be fined not less than one thousand five hundred dollars nor more than ten thousand dollars or imprisoned with or without hard labor for not less than two years nor more than five years, or both.

Acts 1995, No. 1139, §1; Acts 2003, No. 161, §1; Acts 2009, No. 391, §1.



RS 40:1472.5 - Maintenance of records; inspection; notice of sale or delivery

§1472.5. Maintenance of records; inspection; notice of sale or delivery

A. All explosives manufactured in this state or transported into this state for distribution or sale in this state shall be legibly identified by marking all explosive material. The marks required by this Section must identify the manufacturer and the location, date, and shift of manufacture. The manufacturer shall place on each cartridge, bag, or other immediate container of explosives manufactured for sale or distribution the required mark which shall also be placed on the outside container, if any, used for their packaging.

B. Manufacturers and dealer-distributors shall keep accurate accounts of all inventories and sales of explosives.

C. All such sales shall be evidenced by an "Explosive Bill of Sale". The manufacturer or dealer-distributor shall retain the original and shall provide one copy to the purchaser, one copy to the deputy secretary, and one copy to the explosives control unit. Such bills of sale so delivered to purchasers shall bear the name of the manufacturer or dealer-distributor and the purchaser, date of sale, quantity sold, use for which the explosive is purchased, the address of the purchaser, and the date-shift code.

D. Should the purchase of explosives occur outside the state of Louisiana, then the purchaser shall notify the Department of Public Safety and Corrections, explosives control unit, of such delivery by forwarding thereto a copy of the bill of sale or bill of lading.

E. Manufacturers and dealer-distributors shall retain all records of inventories, invoices, sales tickets, and copies thereof and shall make the same available to any peace officer of this state, and the deputy secretary or his duly authorized representative at such intervals as the secretary shall deem appropriate.

F. Each user, as defined in this Part, shall keep an accurate written inventory of all explosives possessed by him and a record of the use of such explosives in a format approved by the deputy secretary. Such inventory and record of use shall be made available to any peace officer of this state, or the deputy secretary or his duly authorized representative at such intervals as the secretary shall deem appropriate.

G. All records required to be maintained under Subsections E and F of this Section shall require approval by the deputy secretary before they may be disposed of, and shall be turned over to the Department of Public Safety and Corrections upon the termination of the operations of a business which is required to keep such records.

H. Whoever is charged and convicted of violating any provision of this Section shall be fined not less than one thousand five hundred dollars nor more than ten thousand dollars or imprisoned with or without hard labor for not less than two years nor more than five years, or both.

I. All sales made to historical and cultural reenactors shall bear upon the sales invoice the roster or unit number of the individuals to be assigned by the dealer-distributor, for which a current roster must be maintained by the dealer-distributor and provided to the deputy secretary annually.

Acts 1995, No. 1139, §1; Acts 1999, No. 1202, §1; Acts 2008, No. 898, §1; Acts 2009, No. 391, §1.



RS 40:1472.6 - Sales authorized only to licensees

§1472.6. Sales authorized only to licensees

A. No manufacturer or dealer-distributor shall sell any explosive unless the purchaser thereof is duly licensed under the provisions of this Part and authorized to purchase same and the explosives are to be used by the purchaser for a purpose covered by the purchaser's license, except that the provisions of this Subsection do not apply to lawful purchases by a non-licensee or non-permittee of commercially manufactured black powder in quantities not to exceed five pounds, or twenty-five pounds by a member of a bona fide unit of historical reenactors, if the black powder is intended to be used solely for sporting, recreational or cultural purposes in antique firearms as defined in 18 U.S.C. 921(a)(16), or in antique devices as exempted from the term "destructive device" in 18 U.S.C. 921(a)(4).

B. Whoever is charged and convicted of violating Subsection A of this Section shall be fined not less than one thousand five hundred dollars nor more than ten thousand dollars or imprisoned with or without hard labor for not less than two years nor more than five years, or both.

Acts 1995, No. 1139, §1; Acts 2008, No. 898, §1; Acts 2009, No. 391, §1.



RS 40:1472.7 - Reports of losses or thefts; illegal use or illegal possession

§1472.7. Reports of losses or thefts; illegal use or illegal possession

A. Any sheriff, police department, or peace officer of this state shall give immediate notice to the deputy secretary of any losses, thefts, illegal uses, or illegal possession of explosives within the purview of this Part, coming to his attention, and shall forward a copy of his final written report to the deputy secretary. Any manufacturer, dealer-distributor, user, blaster, handler, or historical and cultural reenactor who knows that explosives in his possession have been lost, stolen, or otherwise misappropriated shall immediately notify the nearest sheriff's office or police department and the deputy secretary of such fact. In addition, each manufacturer, dealer-distributor, and user shall physically inspect all magazines at least one time every seven days to ensure security of the explosives.

B. Whoever is convicted of violating this Section shall be fined not less than one thousand five hundred dollars nor more than ten thousand dollars or imprisoned with or without hard labor for not less than two years nor more than five years, or both.

Acts 1995, No. 1139, §1; Acts 1999, No. 1202, §1; Acts 2008, No. 898, §1; Acts 2009, No. 391, §1.



RS 40:1472.8 - Promulgation of regulations

§1472.8. Promulgation of regulations

A. The deputy secretary shall adopt, promulgate, and enforce rules and regulations setting forth minimum general standards covering manufacture, transportation including loading and unloading, use, sale, handling, and storage of explosives. The regulations shall be adopted in accordance with the provisions of the Administrative Procedure Act and shall be such as are reasonably necessary for the protection of the health, welfare, and safety of the public and persons possessing, handling, and using such materials and shall be in substantial conformity with generally accepted standards of safety concerning such subject matters. It is hereby declared that regulations in substantial conformity with the published rules and suggested standards of the Institute of Makers of Explosives in relation to said subject matters shall be deemed to be in substantial conformity with accepted standards of safety concerning such subject matters. All procedures with regard to the revocation, suspension, or denial of licenses shall be in accordance with the Administrative Procedure Act.

B.(1) The licensee, with the specific written approval of the deputy secretary, may use an alternate method or procedure in lieu of a method or procedure specifically prescribed in this Part and rules and regulations adopted pursuant to this Part.

(2) The deputy secretary may approve an alternate method or procedure, subject to certain conditions, when he finds that all of the following are true:

(a) Good cause is shown for the use of the alternate method or procedure.

(b) The alternate method or procedure is within the purpose of, and consistent with the effect intended by, the specifically prescribed method or procedure and that the alternate method or procedure is substantially equivalent to that specifically prescribed method or procedure.

(c) The alternate method or procedure will not be contrary to any provision of law and will not result in an increase in cost to the state of Louisiana or hinder the effective administration of this Part.

(3) When the licensee desires to employ an alternate method or procedure, he shall submit a written application to the deputy secretary. The application shall specifically describe the proposed alternate method or procedure and shall set forth the reasons for it. Alternate methods or procedures may not be employed until the application is approved by the deputy secretary. The licensee shall, during the period of authorization of an alternate method or procedure, comply with the terms of the approved application. Authorization of any alternate method or procedure may be withdrawn whenever, in the judgment of the deputy secretary, the effective administration of this Part is hindered by the continuation of the authorization. As used in this Paragraph, alternate methods or procedures include alternate construction or equipment.

Acts 1995, No. 1139, §1; Acts 1999, No. 1202, §1.



RS 40:1472.9 - Civil penalties

§1472.9. Civil penalties

A. After notice and an opportunity for a hearing held in accordance with the Administrative Procedure Act, the deputy secretary may assess a civil penalty not to exceed ten thousand dollars for each violation against any person he determines to have violated any rule or regulation adopted pursuant to this Part. In determining the amount of the penalty the deputy secretary shall take into account the nature, circumstances, extent, and gravity of the violation, the degree of culpability of the person violating the rule or regulation, the person's history of previous offenses, the person's ability to pay and the effect of the penalty on his ability to continue to operate, and any other matter that justice requires.

B. The secretary may refer any civil penalty assessed pursuant to this Section to the attorney general for collection. Before referral for collection, the secretary may compromise any penalty.

C. The secretary may deduct all or part of any civil penalty assessed under the provisions of this Section from any other monies owed by the department to the person assessed with the penalty.

D. All civil penalties collected pursuant to this Section shall be dedicated to the Explosives Trust Fund, as provided in R.S. 40:1472.20.

Acts 1995, No. 1139, §1; Acts 1999, No. 1202, §1.



RS 40:1472.10 - Denial, revocation, suspension of license

§1472.10. Denial, revocation, suspension of license

A. A license may be revoked, suspended, or denied by the deputy secretary because of but not limited to the following:

(1) Noncompliance with any order issued by the deputy secretary.

(2) Licensee convicted of a felony.

(3) Licensee advocates or knowingly belongs to any organization or group which advocates violent overthrow of or violent action against any federal, state, or local government or institution.

(4) Licensee suffers from a mental or physical defect and in the judgment of the deputy secretary may be hazardous to himself or the public.

(5) Violation by the licensee of the terms specified on the license or essential changes in the condition under which the license was issued.

(6) Violation by the licensee of any of the provisions of this Part; however, except for violations deemed to constitute an immediate threat to public safety as provided under R.S. 40:1472.11. It shall be the policy of the deputy secretary to issue a ninety-day letter of noncompliance for such violations. Should a licensee receive two such letters of noncompliance within a period of twelve months, revocation or suspension procedures can be invoked.

(7) The giving of any false information or the making of a misrepresentation to obtain a license.

(8) Any violation of this Part deemed to constitute an immediate threat to public safety as provided in R.S. 40:1472.11.

(9) The applicant for a license is a person who is currently under investigation for, or who has been criminally charged with, terrorist activity, a crime of violence as defined in R.S. 14:2(B)(1) through (16), (18) through (23), and (25) through (30), a crime involving the possession or use of a dangerous weapon as defined in R.S. 14:2(A), or a crime involving the manufacture or distribution of a controlled dangerous substance in violation of the Uniform Controlled Dangerous Substances Law.

B. The deputy secretary may invoke suspension of a license pending disposition of a felony charge which involves the use of explosives brought against a licensee.

Acts 1995, No. 1139, §1; Acts 1999, No. 1202, §1; Acts 2003, No. 272, §1.



RS 40:1472.11 - Confiscation and disposal of explosives

§1472.11. Confiscation and disposal of explosives

A. Upon the violation of any provision of this Part which is deemed by the deputy secretary to constitute an immediate threat to public safety, the secretary shall have the power to:

(1) Order the licensee to immediately correct such violation; or

(2) Confiscate such explosives and dispose of them in any manner deemed appropriate to insure the safety of the public.

B. Such violation shall be cause for revocation or suspension of the violator's license without the issuance of a ninety-day noncompliance letter as provided in R.S. 40:1472.10(A)(6).

C. All costs incurred in the confiscation and disposal of unsafe explosives as provided in Subsection A of this Section shall be paid by the licensee.

Acts 1995, No. 1139, §1; Acts 1999, No. 1202, §1.



RS 40:1472.12 - Unlawful storage of explosives

§1472.12. Unlawful storage of explosives

A. It is unlawful to store explosives within the boundaries of the state of Louisiana unless in a storage magazine properly licensed under R.S. 40:1472.3, except that the storage of commercially manufactured black powder by historical and cultural reenactors of twenty-five pounds or less as authorized in this Part shall be stored in the factory-provided packages and boxes or in an approved day-box portable magazine.

B. Any person who violates the provisions of this Section shall upon conviction be fined not less than one thousand five hundred dollars nor more than ten thousand dollars or be imprisoned with or without hard labor for not less than two years nor more than five years, or both.

Acts 1995, No. 1139, §1; Acts 2009, No. 391, §1.



RS 40:1472.13 - Abandonment of explosives

§1472.13. Abandonment of explosives

A. It is unlawful to abandon explosives or blasting caps in any field, culvert, ditch, waterway, or similar place.

B. Any person who violates the provisions of this Section shall upon conviction be fined not less than one thousand five hundred dollars nor more than ten thousand dollars or be imprisoned with or without hard labor for not less than two years nor more than five years, or both.

Acts 1995, No. 1139, §1.



RS 40:1472.14 - Injunction

§1472.14. Injunction

In addition to the penalties and other enforcement provisions of this Part, if a person is engaged in any of the businesses covered by this Part or any rule or regulation adopted or promulgated in pursuance thereto, the deputy secretary is authorized to resort to proceedings for injunction in the district court of the parish where such person shall reside or have his or its principal place of business, and therein apply for such temporary and permanent orders as the deputy secretary may deem necessary to restrain such person from engaging in any such businesses until such person shall have complied with the provisions of this Part and such rules and regulations.

Acts 1995, No. 1139, §1; Acts 1999, No. 1202, §1.



RS 40:1472.15 - Exceptions

§1472.15. Exceptions

Nothing contained in this Part shall apply to the regular military forces of the United States, or to the duly organized military force of any state or territory thereof, or to police or fire departments in this state, provided they are acting within their respective official capacities and in the performance of their duties.

Acts 1995, No. 1139, §1.



RS 40:1472.16 - Municipal ordinances, rules, and regulations

§1472.16. Municipal ordinances, rules, and regulations

A. Nothing contained in this Part shall affect any existing ordinances, rules, and regulations pertaining to explosives of any incorporated city or town in this state which are not less restrictive than the provisions of this Part and the rules and regulations promulgated pursuant thereto, or affect, modify, or limit the power of such incorporated city or town to adopt ordinances, rules, and regulations pertaining to explosives within the respective corporate limits.

B. Every holder of a license issued by the deputy secretary shall obtain the specific approval of the explosives control unit before detonating any explosives in any congested area of the state, whether within the corporate limits of a city or town or not.

Acts 1995, No. 1139, §1; Acts 1999, No. 1202, §1.



RS 40:1472.17 - Administration of Part; personnel

§1472.17. Administration of Part; personnel

The deputy secretary is authorized to employ such persons as he may deem qualified, consistent with applicable civil service regulations, and incur such other expenses as may be required in connection with the administration of this Part.

Acts 1995, No. 1139, §1; Acts 1999, No. 1202, §1.



RS 40:1472.18 - Careless use of explosives

§1472.18. Careless use of explosives

A. No person shall store, handle, dispose, transport, transfer, load, unload, or use explosives or blasting agents, as defined by R.S. 40:1472.2, in a careless or imprudent manner without regard for the hazards or circumstances in which the explosives or blasting agents are being stored, handled, disposed, transported, transferred, loaded, unloaded, or used.

B. Whoever is convicted of violating this Section shall be guilty of a misdemeanor and fined not less than five hundred dollars and not more than two thousand dollars or imprisoned for not more than ninety days.

C. Any person in possession of an explosive license issued under R.S. 40:1472.3 upon conviction shall have such license revoked for one year from date of conviction.

Acts 1995, No. 1139, §1.



RS 40:1472.19 - Reckless use of explosives

§1472.19. Reckless use of explosives

A. No person shall store, handle, dispose, transport, transfer, load, unload, or use explosives or blasting agents, as defined by R.S. 40:1472.2, in a manner that endangers or could endanger human life, health, or property.

B. Whoever is convicted of violating this Section shall be guilty of a felony and fined not less than five thousand dollars nor more than twenty thousand dollars or imprisoned with or without hard labor for not less than five years nor more than ten years, or both.

Acts 1995, No. 1139, §1.



RS 40:1472.20 - Explosives Trust Fund

§1472.20. Explosives Trust Fund

A. The Explosives Trust Fund is hereby established as a special fund in the state treasury to support the efforts of the Department of Public Safety and Corrections, office of state police, explosives control unit. After depositing the Bond Security and Redemption Fund, all funds collected pursuant to R.S. 40:1472.3(H) and 1472.9(D) shall be deposited in and credited to the Explosives Trust Fund.

B. The funds as specified in Subsection A of this Section shall be appropriated by the legislature and shall be used solely to support staffing, training, and the acquisition of equipment necessary for the handling of incidents involving the threat of or actual use of explosive or explosive devices which threaten the safety of the citizens of Louisiana. The amount of money deposited out of that collected pursuant to R.S. 40:1472.3(H) and 1472.9(D) shall not exceed one million dollars annually.

Acts 1999, No. 1202, §1.



RS 40:1481 - Purpose

PART VI. REGULATION OF TRANSPORTATION OF OIL AND

OIL FIELD EQUIPMENT

§1481. Purpose

The legislature finds that the production of oil for the energy needs of the state and the nation is of vital concern and that a serious problem of theft of both the production and the means of production increases both the cost to the public and the danger to the public on the roads of the state. Therefore, the legislature imposes certain requirements upon the transportation of oil and oil field equipment.

Added by Acts 1982, No. 550, §1.



RS 40:1482 - Documentation for transport

§1482. Documentation for transport

A. Any person in possession of crude petroleum oil or any sediment, water or brine produced in association with the production of oil or gas, or both, for transportation by motor vehicle from or to storage, disposal, processing, or refining shall possess specific documentation required by regulation of the secretary of the Department of Public Safety which substantiates his right to be in possession of the estimated volume of crude petroleum oil carried in that vehicle. The regulation shall require the documentation to include:

(1) The identity of the operator and the location of the lease from which originated the crude petroleum oil or any sediment, water, or brine produced in association with the production of oil or gas, or both, if it is purportedly being transported from a lease; and

(2) The identity of the operator of and the location of the storage facility from which or to which the crude petroleum oil or any sediment, water or brine produced in association with the production of oil or gas, or both, is being transported; and

(3) The identity of the operator of and the location of the disposal, processing, or refining facility to which the crude petroleum oil or any sediment, water, or brine produced in association with the production of oil or gas, or both, is being transported; and

(4) The estimated percentage of crude petroleum oil in the sediment, water, or brine produced in association with the production of oil or gas, or both, which is being transported; or

(5) The volume of crude petroleum oil being transported; and

(6) Any additional information the secretary finds necessary or appropriate.

B. Any common carrier transporting oil field equipment, defined as any oil or gas equipment necessary for or incidental to the drilling, production, or maintenance of an oil or gas well, shall possess specific documentation required by regulation of the secretary which substantiates his right to be transporting the equipment. Such regulation shall require the documentation to include:

(1) The equipment owner's name and address;

(2) The point of origin for transporting and the destination;

(3) The name and address of the transporter, if different from the owner;

(4) A brief description of the equipment being transported, including identification marks or numbers if they exist.

Added by Acts 1982, No. 550, §1.



RS 40:1483 - Impoundment

§1483. Impoundment

A law enforcement officer may impound oil or oil field equipment and the vehicle transporting it, pending being furnished with the correct documentation or other proof of ownership or right to possession, whenever: (1) he has reasonable cause to examine the documentation; and (2) the transporter lacks it or the documentation is substantially in variance with the facts.

Added by Acts 1982, No. 550, §1.



RS 40:1484.1 - Short title

PART VII. REGULATION OF AMUSEMENT ATTRACTIONS

AND RIDES

SUBPART A. REGULATION

§1484.1. Short title

This Part shall be known and may be cited as the Amusement Rides Safety Law.

Added by Acts 1985, No. 733, §1; Acts 2003, No. 928, §2; Acts 2016, No. 462, §2.



RS 40:1484.2 - Purpose; administration and enforcement

§1484.2. Purpose; administration and enforcement

A. The purpose of this Part is to regulate the testing, inspection, and operation of inflatable amusement devices, amusement attractions, and amusement rides to prohibit the use of such devices, attractions, and rides when they have not been properly registered, have not received a proper and timely certificate of inspection, and have not received a set-up inspection as provided for in this Part.

B. The state fire marshal shall administer and enforce the provisions of this Part and may promulgate rules and regulations which he considers necessary to such administration and enforcement pursuant to the Administrative Procedure Act. In formulating necessary rules and regulations, the state fire marshal may use recognized standards, including but not limited to those of the ANSI, ASTM, those recognized by federal law or regulation, those published by nationally recognized standards-making organizations, those industry standards established by accepted practices or trade associations, or those contained in manufacturers' installation manuals.

C. The state fire marshal has the authority to charge and collect fees as provided for in this Part.

Acts 1985, No. 733, §1; Acts 1992, No. 244, §2, eff. June 10, 1992; Acts 1997, No. 878, §1; Acts 1998, 1st Ex. Sess., No. 130, §1; Acts 1999, No. 413, §1; Acts 2000, 1st Ex. Sess., No. 59, §1; Acts 2003, No. 488, §1; Acts 2003, No. 490, §1; Acts 2005, No. 389, §1; Acts 2016, No. 462, §2.



RS 40:1484.3 - Definitions

§1484.3. Definitions

As used in this Part, the following terms have the meanings specified in this Section except where the context expressly indicates otherwise:

(1) "Amusement attraction" means any building or structure around, over, or through which people may move or walk, without the aid of any moving device integral to the building or structure, that provides amusement, pleasure, thrills, or excitement. "Amusement attraction" does not include any enterprise principally devoted to the exhibition of products of agriculture, industry, education, science, religion, or the arts.

(2) "Amusement ride" means any mechanized device or combination of devices which carries passengers along, around, or over a fixed or restricted course for the purpose of giving its passengers amusement, pleasure, thrills, or excitement. "Amusement ride" also includes any mechanized device or combination of devices of a permanent nature even though such device or combination of devices is subject to building regulations issued by cities or parishes and existing applicable safety orders. "Amusement rides" also include the following:

(a) Bungee rides or bungee operations which utilize as a component a bungee cord, which is an elastic rope made of rubber, latex, or other elastic-type materials whether natural or synthetic.

(b) Go-karts, which means a ride in which a vehicle is controlled or driven by patrons on a fixed course.

(c) Any wave pool, water slide, or other similar attraction that totally or partially immerses a patron in water.

(d) Artificial climbing walls.

(e) Zip lines.

(3) "ANSI" means the American National Standards Institute.

(4) "ASTM" means the American Society of the International Association for Testing and Materials.

(5) "Certificate of inspection" means a certificate or report prepared by a third-party inspector pursuant to his inspection which verifies that the inflatable amusement device, amusement attraction, or amusement ride complies with all applicable adopted laws, rules, standards, and its corresponding manufacturer's installation manuals, maintenance and service bulletins, and notices.

(6) "Certificate of registration" means a certificate issued by the office of state fire marshal upon receipt of a completed registration application, valid insurance as required by this Part, and a certificate of inspection.

(7) "Compliance inspection" means a type of inspection performed as deemed necessary by the state fire marshal or his designee, usually in conjunction with an audit or investigation, or in response to a complaint.

(8) "Employee" means a person who performs services for wages or salary from his employer.

(9) "Firm" means a sole proprietorship, corporation, limited liability company, or similar type of business entity.

(10) "Fixed operation location" means an operating location wherein amusement devices, amusement attractions, or amusement rides are operated for an indefinite period of time and are not often disassembled and reassembled.

(11) "Inflatable amusement device" means any amusement attraction that incorporates a structural and mechanical system that employs a high-strength fabric or film that achieves its strength, shape, and stability by pretensioning with internal air pressure for activities including, but not limited to bouncing, climbing, sliding, or interactive play, which may or may not be enclosed.

(12) "Inspect" or "inspection" means the thorough physical examination and functional testing of an inflatable amusement device, amusement attraction, or amusement ride and its component parts necessary to ensure that the device, attraction, or ride complies with all applicable adopted laws, rules, standards, and corresponding manufacturer's installation manuals, maintenance and service repair bulletins, or notices.

(13) "Investigate" or "investigation" means the thorough physical examination of an inflatable amusement device, amusement attraction, or amusement ride and its component parts by the office of state fire marshal in response to a complaint or an accident, which may or may not have resulted in injury or death, to determine the cause of the accident.

(14) "NAARSO" means the National Association of Amusement Ride Safety Officials.

(15) "Operate" means to manage and coordinate an inflatable amusement device, amusement attraction, or amusement ride at an event. The term includes management or coordination which may or may not be performed by the owner of the inflatable amusements device, amusement attraction, or amusement ride.

(16) "Operator" means a person or firm who may or may not own the inflatable amusements devices, amusement attractions, or amusement rides who is managing, coordinating, or has the duty to control the operation of the inflatable amusements devices, amusement attractions, or amusement rides at an event.

(17) "Owner" means a person or firm, or the agent of a person or firm, who owns an amusement attraction, amusement ride, or more than two inflatable amusement devices, and at least one of the person's or firm's inflatable amusement devices, amusement attractions, or amusement rides is utilized in this state.

(18) "Ride operator" means the person or persons responsible for supervising, monitoring, and attending to the inflatable amusement device, amusement attraction, or amusement ride, including but not limited to collecting tickets or money, ensuring the appropriate number of patrons to get on a ride, ensuring riders are the appropriate height, latching and securing passengers, operating a ride, starting and stopping a ride, and monitoring patrons' activities during a ride's operation to ensure their safety.

(19) "Set-up inspection" means a review of all necessary documents, including service and repair documents, the observation of and examination of the assembly, set-up, and operation of an inflatable amusement device, amusement attraction, or amusement ride, and an inspection of the foundation, blocking, fuel containers, and mechanical and electrical conditions of such a device, attraction, or ride.

(20) "Set-up inspector" means the person licensed by the office of state fire marshal to conduct the set-up inspection prior to the opening of an amusement attraction or prior to the operation of an inflatable amusement device or amusement ride at each event.

(21) "Temporary operation location" means an operating location where inflatable amusement devices, amusement attractions, or amusement rides are operated for a finite period of time not to exceed thirty days.

(22) "Testing" means the set-up and activation of an inflatable amusement device, amusement attraction, or amusement ride for the purpose of analyzing such device, attraction, or ride and its component parts for safety. This may be done in conjunction with an inspection.

(23) "Third-party inspector" means a person licensed by the office of state fire marshal to test and inspect inflatable amusement devices, amusement attractions, and amusement rides.

Added by Acts 1985, No. 733, §1; Acts 1992, No. 244, §2, eff. June 10, 1992; Acts 1997, No. 878, §1; Acts 1998, 1st Ex. Sess., No. 130, §1; Acts 2016, No. 462, §2.



RS 40:1484.4 - Registration of inflatable amusement devices, amusement attractions, and amusement rides; requirements

§1484.4. Registration of inflatable amusement devices, amusement attractions, and amusement rides; requirements

A. Any owner of an inflatable amusement device, amusement attraction, or amusement ride shall register each of his inflatable amusement devices, amusement attractions, or amusement rides with the office of state fire marshal prior to its use in this state. An owner shall renew the registration each year for each inflatable amusement device, amusement attraction, or amusement ride being used in this state.

B. To register the inflatable amusement device, amusement attraction, or amusement ride, the owner shall submit all of the following to the office of state fire marshal for approval:

(1) A registration application.

(2) A certificate of inspection dated no earlier than sixty days prior to the date of submission of a registration application.

(3) A copy of the general liability insurance in which all inflatable amusement devices, amusement attractions, or amusement rides being registered are listed on the submitted insurance declaration page.

C. Upon approval by the state fire marshal, a certificate of registration shall be issued as follows:

(1) Initial registration. Initial registration can occur at any time. A registration plate shall be issued bearing a permanent registration number. The registration plate shall be permanently affixed to the inflatable amusement device, amusement attraction, or amusement ride in a conspicuous location.

(2) Annual registration renewal. A decal bearing the month and year of the annual renewal shall be issued and affixed to the plate to indicate its current registration with the state fire marshal.

D. The fee to replace a lost or damaged plate or decal is thirty dollars.

Added by Acts 1985, No. 733, §1; Acts 1992, No. 244, §2, eff. June 10, 1992; Acts 1997, No. 878, §1; Acts 1998, 1st Ex. Sess., No. 130, §1; Acts 1999, No. 347, §§1, 2, eff. June 16, 1999; Acts 2000, 1st Ex. Sess., No. 59, §1; Acts 2003, No. 465, §1; Acts 2003, No. 488, §1; Acts 2003, No. 490, §1; Acts 2004, No. 640, §1; Acts 2016, No. 462, §2.



RS 40:1484.5 - Third-party inspection of inflatable amusement devices, amusement attractions, and amusement rides; certificate of inspection required; cease and desist orders

§1484.5. Third-party inspection of inflatable amusement devices, amusement attractions, and amusement rides; certificate of inspection required; cease and desist orders

A. Except for the purpose of testing, training, or inspection, no inflatable amusement device, amusement attraction, or amusement ride shall be operated in this state without a certificate of inspection provided by a third-party inspector and a certificate of registration issued by the office of state fire marshal to an operator of the inflatable amusement device, amusement attraction, or amusement ride.

B.(1) Each inflatable amusement device, amusement attraction, or amusement ride shall be inspected by a third-party inspector for safety and subjected to nondestructive testing at least annually, in accordance with ASTM-F-24, as promulgated by the state fire marshal in conformity with the Administrative Procedure Act, and other applicable standards, regulations, manuals, service bulletins, and notices.

(2) Upon completion of each inspection as required in this Section, the third-party inspector shall submit a certificate of inspection to the office of state fire marshal. The certificate shall be valid for not more than twelve months from the date of issuance.

(3) If the third-party inspection shows that an inflatable amusement device, amusement attraction, or amusement ride does not comply with all relevant provisions of this Part and the adopted standards, regulations, and applicable manuals, service bulletins, and notices, the third-party inspector shall notify and submit such findings to the state fire marshal within ten days of the inspection. The office of state fire marshal shall issue a cease and desist order to the operator. The state fire marshal shall lift the cease and desist order only when the deficiencies have been remedied to the satisfaction of the state fire marshal.

Added by Acts 1985, No. 733, §1; Acts 1997, No. 878, §1; Acts 1998, 1st Ex. Sess., No. 130, §1; Acts 1999, No. 347, §1, eff. June 16, 1999; Acts 2000, 1st Ex. Sess., No. 59, §1; Acts 2016, No. 462, §2.



RS 40:1484.6 - Operation of amusement rides and amusement attractions; notice; changes in schedule; certain required annual inspections; fines

§1484.6. Operation of amusement rides and amusement attractions; notice; changes in schedule; certain required annual inspections; fines

A. At least five days prior to commencing operation of any amusement ride or amusement attraction, except for the purpose of testing, training, and inspection, the operator shall give written or electronic notification to the office of state fire marshal of his intent to commence operation of the amusement ride or amusement attraction.

B. Any operator who gives written or electronic notification to the office of state fire marshal of his intent to commence operation of the amusement ride or amusement attraction less than five days prior to commencing operation shall be fined two hundred fifty dollars per ride or attraction.

C. If, after the notification, the operator changes his schedule of locations or dates, he shall immediately notify the office of state fire marshal of the change. An operator shall pay a fine of two hundred fifty dollars for any change in schedule of location or date that occurs less than five days prior to the commencement of operation of the amusement ride or amusement attraction.

D. Prior to operating any new amusement ride or amusement attraction, the operator shall notify the office of state fire marshal of his intent to commence operation and register the amusement ride or amusement attraction as required in this Part.

E.(1) The state fire marshal or his designee may inspect all amusement rides or amusement attractions operating in the state at least once during the duration of the event at which the amusement ride or amusement attraction is being operated.

(2) During an office of state fire marshal event inspection or audit, the operator shall submit to the state fire marshal or his designee the set-up inspection report and any other documentation relating to the set-up inspection or an annual inspection.

(3) In the case of amusement rides or amusement attractions operating at a fixed operation location for more than one year, the state fire marshal or his designee shall inspect such amusement rides or amusement attractions at least annually. The inspection is to ensure compliance with the provisions of this Part and adopted standards, rules, regulations, and applicable manuals, service bulletins, and notices.

(4) The state fire marshal or his designee has free access to any premises in the state where an amusement ride or amusement attraction is being installed, built, repaired, or operated for the purpose of ascertaining whether such amusement ride or amusement attraction is being installed, built, repaired, or operated in accordance with the provisions of this Part and adopted standards, rules, regulations, and applicable manuals, service bulletins, and notices.

F. The state fire marshal or his designee has the authority to publish a listing of all noncompliant operators and make such list available to the public upon written demand.

Acts 1985, No. 733, §1; Acts 1997, No. 878, §1; Acts 1998, 1st Ex. Sess., No. 130, §1; Acts 2016, No. 462, §2.



RS 40:1484.7 - Operation of inflatable amusement devices; notice; changes in schedule; fines

§1484.7. Operation of inflatable amusement devices; notice; changes in schedule; fines

A. At least five days prior to commencing operation of any inflatable amusement device, except for the purpose of testing, training, and inspection, the operator shall give written or electronic notification to the office of state fire marshal of his intent to commence operation of the inflatable amusement device.

B. Any operator who gives written or electronic notification to the office of state fire marshal of his intent to commence operation of the inflatable amusement device less than five days prior to commencing operation shall be fined two hundred dollars per device.

C. If, after the notification, the operator changes his schedule of locations or dates, he shall immediately notify the office of state fire marshal of the change. An operator shall pay a fine of two hundred dollars for any change in schedule of location or date that occurs less than five days prior to the commencement of operation of the inflatable amusement device.

D. Prior to operating any new inflatable amusement device, the operator shall notify the office of state fire marshal of his intent to commence operations and register the inflatable amusement device as required in this Part.

E.(1) The fire marshal or his designee may inspect all inflatable amusement devices operating in this state during the duration of the event at which the inflatable amusement device is being operated.

(2) During an office of state fire marshal event inspection or audit, the operator shall submit to the state fire marshal or his designee the set-up inspection report and any other documentation relating to the set-up inspection or an annual inspection.

(3) In the case of inflatable amusement devices operating at a fixed operation location for more than one year, the fire marshal or his designee shall inspect such inflatable amusement devices at least annually to ensure compliance with the provisions of this Part and adopted standards, rules, regulations, and applicable manuals, service bulletins, and notices.

(4) The state fire marshal or his designee has free access to any premises in the state where an inflatable amusement device is being installed, built, repaired, or operated for the purpose of ascertaining whether such inflatable amusement device is being installed, built, repaired, or operated in accordance with the provisions of this Part and adopted standards, rules, regulations, and applicable manuals, service bulletins, and notices.

F. The provisions of this Part apply only to inflatable amusement devices which are all of the following:

(1) Open to public.

(2) Located on grounds other than those of a one- or two-family dwelling.

(3) Co-located with other amusements, attractions, or rides governed by this Part.

G. The state fire marshal or his designee has the authority to publish a listing of all noncompliant operators and make such list available to the public upon written demand.

Added by Acts 1985, No. 733, §1; Acts 1997, No. 878, §1; Acts 1998, 1st Ex. Sess., No. 130, §1; Acts 2016, No. 462, §2.



RS 40:1484.8 - Set-up inspection; requirements; notification to the fire marshal

§1484.8. Set-up inspection; requirements; notification to the fire marshal

A. An owner or operator shall have a set-up inspection conducted on all inflatable amusement devices, amusement attractions, and amusement rides at least once prior to their operation at each event in the state.

B. The set-up inspection may be conducted by a third-party inspector or an employee of the owner or operator of the inflatable amusement device, amusement attraction, or amusement ride who is specially trained to perform a set-up inspection.

C. The set-up inspection includes but is not limited to the following:

(1) A review of all necessary documents including service and repair documents.

(2) Observation and examination of the assembly, set-up, and operation.

(3) An inspection of the foundation, blocking, fuel containers, and mechanical and electrical condition.

D. If an inflatable amusement device, amusement attraction, or amusement ride is in compliance pursuant to the findings of a set-up inspection and corresponding adopted rules and regulations, the third-party inspector or set-up inspector shall affix a tag to the inflatable amusement device, amusement attraction, or amusement ride.

E. If an inflatable amusement device, amusement attraction, or amusement ride is not in compliance pursuant to the findings of a set-up inspection and corresponding adopted rules and regulations, a third-party inspector or set-up inspector shall cease operation of the inflatable amusement device, amusement attraction, or amusement ride and notify the office of state fire marshal within two hours of the determination, and tag it accordingly.

F. The office of state fire marshal shall specifically adopt rules and regulations in accordance with the Administrative Procedure Act for enforcement of this Section.

Added by Acts 1985, No. 733, §1; Acts 1997, No. 878, §1; Acts 2016, No. 462, §2.



RS 40:1484.9 - License required to inspect inflatable amusement devices, amusement attractions, and amusement rides; prohibitions

§1484.9. License required to inspect inflatable amusement devices, amusement attractions, and amusement rides; prohibitions

A. A person or firm shall not engage in the testing or inspection of an inflatable amusement device, amusement attraction, or amusement ride unless the person or firm holds a current and valid license issued by the state fire marshal as provided in this Part.

B. No person or firm shall aid, abet, facilitate, or otherwise assist any unlicensed person or firm in the engagement of any testing or inspecting of an inflatable amusement device, amusement attraction, or amusement ride when such person or firm knew or should have known the latter person or firm was unlicensed.

C. A person or firm shall not test or inspect an inflatable amusement device, amusement attraction, or amusement ride if such person or firm is also the owner or operator of the same.

Added by Acts 1985, No. 733, §1; Acts 1997, No. 878, §1; Acts 1998, 1st Ex. Sess., No. 130, §1; Acts 2005, No. 389, §1; Acts 2016, No. 462, §2.



RS 40:1484.10 - Third-party inspector; educational and certification requirements

§1484.10. Third-party inspector; educational and certification requirements

A third-party inspector shall not engage in third-party inspections as described in R.S. 40:1484.5 unless the inspector is one of the following:

(1) A licensed engineer experienced in materials testing.

(2) Currently certified by NAARSO with a Level 1 certification.

(3) Currently certified with an equivalent to NAARSO Level 1 certification as determined by rules promulgated by the state fire marshal pursuant to this Part.

Added by Acts 1985, No. 733, §1; Acts 1997, No. 878, §1; Acts 1998, 1st Ex. Sess., No. 130, §2; Acts 2016, No. 462, §2.



RS 40:1484.11 - License required to operate inflatable amusement devices, amusement rides, and amusement attractions; service and repairs by owners; prohibitions

§1484.11. License required to operate inflatable amusement devices, amusement rides, and amusement attractions; service and repairs by owners; prohibitions

A. A person or firm shall not engage in the operation of an inflatable amusement device, amusement attraction, or amusement ride unless the person or firm holds a current and valid license issued by the state fire marshal as provided in this Part.

B. No person or firm shall aid, abet, facilitate, or otherwise assist any unlicensed person or firm in the engagement of any testing or inspecting of an inflatable amusement device, amusement attraction, or amusement ride when such person or firm knew or should have known the latter person or firm was unlicensed.

C. The state fire marshal may, by rule, allow the owner of an inflatable amusement device, amusement attraction, or amusement ride, or an employee of the owner, to perform minor service and repairs of the inflatable amusement device, amusement ride, or amusement attraction. The owner shall document such service or repair and assume responsibility for all such service or repair.

Added by Acts 1985, No. 733, §1; Acts 1997, No. 878, §1; Acts 1999, No. 413, §1; Acts 2000, 1st Ex. Sess., No. 59, §2; Acts 2016, No. 462, §2.



RS 40:1484.12 - Exemptions from licensure

§1484.12. Exemptions from licensure

The requirements of licensure as provided in this Part are not applicable to an officer or employee of the United States, this state, or any political subdivision of either, while engaged in the performance of his official duties within the course and scope of his employment with the United States, this state, or any political subdivision of either.

Added by Acts 1985, No. 733, §1; Acts 2016, No. 462, §2.



RS 40:1484.13 - Application for firm license; third-party inspection firm license; operating firm license; requirements to maintain; prohibitions; penalties

§1484.13. Application for firm license; third-party inspection firm license; operating firm license; requirements to maintain; prohibitions; penalties

A. To engage in the inspection or operation of an inflatable amusement device, amusement attraction, or amusement ride, a firm shall apply for and obtain a license and the respective relevant endorsement for inspection or operation. The inspection endorsement authorizes the licensee to conduct any necessary testing.

B. An applicant for a third-party inspection firm license shall submit all of the following to the state fire marshal:

(1) A completed firm application including the names of all owners, managers, or members.

(2) Documentation that the firm is an entity duly authorized to conduct business within this state. If the firm is physically located in Louisiana, documentation shall be in the form of a local or parish occupational license, if such license exists, and if incorporated, a certificate of good standing issued by the secretary of state. If the firm is physically located outside of the state, documentation shall be in the form of a certificate of good standing issued by the secretary of state as a foreign corporation including the name of the firm's registered agent of service.

(3) An original certificate of insurance documenting that the firm has general liability coverage in a minimum amount of one million dollars.

(4) An original certificate of insurance documenting that the firm has "Errors and Omissions" coverage in a minimum amount of one million dollars.

(5) An original certificate of insurance documenting that the firm has a current and valid worker's compensation insurance policy as required by state law.

(6) The name of the person who will serve as the designated agent of the firm.

(7) The application fee authorized by this Part.

(8) Proof of employment of a qualified individual with proper certification and training at each of its operating locations.

C. An applicant for an operating firm license shall submit the following to the state fire marshal:

(1) A completed firm application including the names of all owners, managers, or members.

(2) Documentation that the firm is an entity duly authorized to conduct business within this state. If the firm is physically located in Louisiana, documentation shall be in the form of a local or parish occupational license, if such license exists, and if incorporated, a certificate of good standing issued by the secretary of state. If the firm is physically located outside of the state, documentation shall be in the form of a certificate of good standing issued by the secretary of state as a foreign corporation including the name of the firm's registered agent of service.

(3) An original certificate of insurance documenting that the firm has general liability coverage in a minimum amount of one million dollars and in which all inflatable amusement devices, amusement attractions, or amusement rides subject to coverage are listed on the declarations page.

(4) An original certificate of insurance documenting that the firm has a current and valid worker's compensation insurance policy as required by state law.

(5) The name of the person who will serve as the designated agent of the firm.

(6) The application fee authorized by this Part.

D. As a condition of licensure, each firm shall be open for inspection by the state fire marshal or his designated representative at any reasonable time for the purpose of observation and collection of facts and data relating to proper enforcement of this Part. No person acting on behalf of the firm shall refuse to admit the state fire marshal or his designated representative to an operating location or its business location where the firm keeps records. A firm physically located outside of Louisiana may be charged for the travel expenses of the state fire marshal to conduct such an inspection.

E. As a further condition of licensure, the acceptance of a license by a firm is deemed as the firm's consent to submit to reasonable requests for documentation by the state fire marshal or his designated representatives and to cooperate in a lawful investigation by the office of state fire marshal. A firm refusing to cooperate with any lawful investigation by the office of state fire marshal is subject to any applicable penalty as provided in this Part, including suspension or revocation of a license.

F. Each firm shall clearly display its license in a conspicuous location at its place of business.

G. The designated agent of a firm shall notify the state fire marshal within ten days of the following:

(1) A change in the business address of the firm.

(2) A change in ownership of or interest in the firm.

Added by Acts 1985, No. 733, §1; Acts 1997, No. 878, §1; Acts 2016, No. 462, §2.



RS 40:1484.14 - Application for an individual license; requirements to maintain; prohibitions; penalties

§1484.14. Application for an individual license; requirements to maintain; prohibitions; penalties

A. To engage in the inspection or operation of an inflatable amusement device, amusement attraction, or amusement ride, an individual shall apply for and obtain a license and the respective relevant endorsement for inspection or operation. The inspection endorsement authorizes the licensee to conduct any necessary testing. Each individual license holder shall maintain his license on his person while engaging in any such activity and present his license for inspection upon demand of any employee of the office of state fire marshal, a fire department, or any law enforcement officer.

B. As a condition of licensure, the acceptance of a license by an individual is deemed as the individual's consent to submit to reasonable requests for documentation by the office of state fire marshal or his designated representatives and to cooperate in a lawful investigation by the office of state fire marshal. Any person refusing to cooperate with any lawful investigation by the office of state fire marshal is subject to any applicable penalty as described in this Part, including suspension or revocation of a license.

C. Each individual license holder shall notify the state fire marshal, as specified by the state fire marshal, within ten days of the following:

(1) A change in business or home address.

(2) A separation from an employer or change in employer.

D. An individual licensed as provided in this Section shall not contract his services as an independent contractor or agent with any other firm, whether such firm is engaged in testing, inspection, or operation.

E. An individual licensed as provided in this Section shall meet all certification, continuing education, training, and testing requirements as established by this Part and related adopted rule or regulation.

Acts 2005, No. 389, §1; Acts 2016, No. 462, §2.



RS 40:1484.15 - Set-up inspection; license endorsement

§1484.15. Set-up inspection; license endorsement

A. To perform the set-up inspection of an inflatable amusement device, amusement attraction, or amusement ride, an individual shall apply for and obtain a license and a set-up inspection endorsement which authorizes its holder to perform the set-up inspection.

B. Third-party inspectors, as licensed by this Part, may obtain a set-up inspection endorsement to perform set-up inspections as required by this Part.

C. Employees of the owners or operators of an inflatable amusement device, amusement attraction, or amusement ride may become licensed as specified by this Part to perform the set-up inspection of an inflatable amusement device, amusement attraction, or amusement ride owned or operated by his employer.

D. In conformity with the Administrative Procedure Act, the state fire marshal shall promulgate rules for qualifications, including required training, for the administration and enforcement of this Section.

Acts 2016, No. 462, §2.



RS 40:1484.16 - Powers and duties of the state fire marshal

§1484.16. Powers and duties of the state fire marshal

The state fire marshal shall:

(1) Formulate and administer such rules as may be determined essentially necessary for the enforcement of this Part.

(2) Evaluate the qualifications of firms or persons applying for or maintaining a license pursuant to this Part.

(3) Have authority to set qualifications and fitness of applicants for a license as provided in this Part, which may include conducting examinations.

(4) Issue full or provisional licenses to firms and persons meeting the qualifications established by this Part.

(5) Have authority, after notice and opportunity for hearing, to increase or decrease the limits of insurance coverage and authorize acceptance of surplus lines coverage if the state fire marshal determines that due to loss experience, market conditions, or other good reason, the liability insurance coverage required by this Part is unavailable to applicants for or holders of licenses.

(6) Have authority to conduct inspections of licensed firms, whether in state or out of state, for the purpose of observation and collection of facts and data relating to proper enforcement of this Part.

(7) Conduct inspections and perform audits to ensure compliance with this Part and investigate at reasonable times, and within reasonable limits and manner, inflatable amusement devices, amusement attractions, or amusement rides in any area where they are assembled or in use. The state fire marshal or his designee, upon presenting credentials to an owner or operator, is authorized to act as described in this Paragraph without prior notice.

(8) Employ such persons as he may deem qualified, consistent with applicable civil service regulations, and incur expenses as may be necessary in connection with the administration of this Part.

(9) Investigate all written complaints lodged against firms or individuals alleged to have violated provisions of this Part or related promulgated rules and pursue administrative action against the firms or individuals.

(10) Investigate all accidents related to an inflatable amusement device, amusement attraction, or amusement ride resulting in injury or death, or as requested by an operator, customer, patron, rider, or user.

Acts 2016, No. 462, §2.



RS 40:1484.17 - Notice; hearing; revocation of certificate or license

§1484.17. Notice; hearing; revocation of certificate or license

Licenses, as provided for in this Part, may be revoked or suspended after notice and hearing in accordance with the Administrative Procedure Act and upon a finding that a person or firm acted in any of the following manners:

(1) Willfully violated any provision of this Part or any rule, regulation, or adopted order.

(2) Used deceit or false or misleading information to obtain any certificate or license pursuant to this Part.

(3) Demonstrated professional incompetence or gross negligence.

(4) Assisted any person attempting to evade the provisions of this Part or any related adopted rules or regulations.

Acts 2016, No. 462, §2.



RS 40:1484.18 - Fees; required renewal; penalties

§1484.18. Fees; required renewal; penalties

A. The fire marshal is authorized to assess and collect fees as provided in this Part.

B. Fees for the registration of each inflatable amusement device, amusement attraction, or amusement ride are as follows:

(1) Initial Registration Fee:

(a) Inflatable amusement device: $100.00

(b) Child or "Kiddie" amusement attraction or amusement ride: $100.00

(c) Adult amusement attraction or amusement ride: $200.00

(2) Annual Renewal Fee:

(a) Inflatable amusement device: $100.00

(b) Child or "Kiddie" amusement attraction or amusement ride: $100.00

(c) Adult amusement attraction or amusement ride: $200.00

C. The licensing fees for a firm are as follows:

(1) Initial Fee:

(a) Inspection endorsement: $500.00

(b) Operation endorsement: $500.00

(2) Renewal Fee:

(a) Inspection endorsement: $100.00

(b) Operation endorsement: $100.00

D. The licensing fees for an individual's license are as follows:

(1) Initial Fee:

(a) Third-party inspector endorsement: $250.00

(b) Operator or Owner endorsement: $250.00

(c) Set-up inspector endorsement: $250.00

(d) Qualifier endorsement: $1,000.00

(2) Renewal Fee:

(a) Third-Party inspector endorsement: $50.00

(b) Operator or Owner endorsement: $50.00

(c) Set-up inspector endorsement: $50.00

(d) Qualifier endorsement: $100.00

E. All licenses are valid for one year, unless a multi-year license is created, and shall be renewed by the license holder within the thirty days prior to the license expiration date. The state fire marshal may create a prorated fee system to allow employee license renewal dates to coincide with the firm license renewal date.

F. Any license not renewed within the thirty days prior to its expiration date is past due for renewal and subject to late fees. The license holder shall pay a late fee penalty of twenty-five dollars for a license renewed within the first forty-five days past the license expiration date. The license holder shall pay a late fee penalty of fifty dollars for a license renewed between forty-six and sixty days past the license expiration date.

G. The state fire marshal shall suspend a license if the license is not renewed within sixty days past its expiration date or if the license holder has not maintained the license. The cost to reinstate a suspended license is the cost of the respective license holder's initial fee plus twenty dollars.

H. The cost for a duplicate or replacement firm or individual license is twenty dollars, regardless of how many endorsements are carried.

I. The cost to transfer an individual license from one firm to another is twenty dollars.

J. The fees established in this Section are not refundable, except when certain conditions apply as the state fire marshal may establish.

K. There are no fees associated with compliance inspections and audits performed by the office of state fire marshal, unless otherwise indicated by this Part.

L. All fees collected pursuant to this Part shall be used exclusively for the operation and maintenance of the amusement rides and safety division within the office of state fire marshal, code enforcement and building safety.

Acts 2016, No. 462, §2.



RS 40:1484.19 - Prohibited acts; operator

§1484.19. Prohibited acts; operator

No person or firm shall do any of the following:

(1) Engage in the operation of an inflatable amusement device, amusement attraction, or amusement ride without a valid license issued as provided in this Part.

(2) Aid and abet an unlicensed individual, employee, or firm in the testing, inspection, or operation of an inflatable amusement device, amusement attraction, or amusement ride without a valid license.

(3) Operate an inflatable amusement device, amusement attraction, or amusement ride contrary to applicable codes, standards, or manufacturer's specifications without specific written authorization from the office of state fire marshal.

(4) Submit an application or any other document to the office of state fire marshal when the person reasonably should have known the document contained false or misleading information.

(5) Engage in false, misleading, or deceptive acts or practices.

(6) Fail to maintain a valid license as required by this Part.

(7) Fail to maintain a valid insurance policy as required by this Part.

(8) Refuse to admit the state fire marshal or his designated representative to any operating location or refuse to cooperate in the purposes of such admittance as required by this Part.

(9) Fail to maintain his license on his person and present it for inspection as required by this Part.

(10) Refuse to cooperate with any lawful investigation by the office of state fire marshal.

(11) Fail to abide by the administrative rules promulgated pursuant to this Part.

Acts 2016, No. 462, §2.



RS 40:1484.20 - Prohibited acts; third-party inspector

§1484.20. Prohibited acts; third-party inspector

No person or firm shall do any of the following:

(1) Engage in the inspection or testing of an inflatable amusement device, amusement ride, or amusement attraction without a valid license issued as provided in this Part.

(2) Aid and abet an unlicensed operator in the operation of an inflatable amusement device, amusement attraction, or amusement ride.

(3) Aid and abet an unlicensed individual or firm in the inspection or testing of an inflatable amusement device, amusement ride, or amusement attraction.

(4) Certify, test, or inspect an inflatable amusement device, amusement attraction, or amusement ride contrary to the provisions of this Part and adopted standards, regulations, and applicable manuals, service bulletins, and notices.

(5) Submit an application or any other document to the office of state fire marshal when the third-party inspector reasonably should have known the document contained false or misleading information.

(6) Engage in false, misleading, or deceptive acts or practices.

(7) Fail to maintain a valid license as required by this Part.

(8) Fail to maintain a valid insurance policy as required by this Part.

(9) Refuse to admit the state fire marshal or his designated representative to any operating location or refuse to cooperate in the purposes of such admittance as required by this Part.

(10) Fail to maintain his license on his person and present it for inspection as required by this Part.

(11) Refuse to cooperate with any lawful investigation by the office of state fire marshal.

(12) Fail to abide by the administrative rules promulgated pursuant to this Part.

Acts 2016, No. 462, §2.



RS 40:1484.21 - Prohibited acts; set-up inspector

§1484.21. Prohibited acts; set-up inspector

No person or firm shall do any of the following:

(1) Engage in the set-up inspection of an inflatable amusement device, amusement ride, or amusement attraction without a valid license issued as provided in this Part.

(2) Aid and abet an unlicensed operator in the operation of an inflatable amusement device, amusement ride, or amusement attraction.

(3) Certify or inspect inflatable amusement devices, amusement rides, or amusement attractions contrary to the provisions of this Part and adopted standards, regulations, and applicable manuals, service bulletins, and notices.

(4) Submit an application or any other document to the office of state fire marshal when the person or firm reasonably should have known the document contained false or misleading information.

(5) Engage in false, misleading, or deceptive acts or practices.

(6) Fail to maintain a valid license as required by this Part.

(7) Refuse to admit the state fire marshal or his designated representative to any operating location or refuse to cooperate in the purposes of such admittance as required by this Part.

(8) Fail to maintain his license on his person and to present it for inspection as required by this Part.

(9) Refuse to cooperate with any lawful investigation by the office of state fire marshal.

(10) Fail to abide by the administrative rules promulgated pursuant to this Part.

Acts 2016, No. 462, §2.



RS 40:1484.22 - Notice of violation of standard; cease and desist order

§1484.22. Notice of violation of standard; cease and desist order

A. If after an inspection, investigation, or audit of any inflatable amusement device, amusement ride, or amusement attraction, the office of state fire marshal determines that the respective device, ride, or attraction is in violation of any standard promulgated pursuant to the provisions of this Part, and that there may be a substantial probability of death or serious physical injury to the public from its continued use, a notice of violation may be given to both the owner and operator of the device, ride, or attraction, and a red tag shall be attached to such device, ride, or attraction. The attached red tag constitutes a cease and desist order.

B. After the red tag is attached, the use of the inflatable amusement device, amusement ride, or amusement attraction is prohibited. The red tag shall not be removed until the device, ride, or attraction is made safe for public use and the required safeguards are provided. The tag shall not be removed except by the state fire marshal or his designee.

Acts 2016, No. 462, §2.



RS 40:1484.23 - Insurance; bond

§1484.23. Insurance; bond

A. No owner or operator shall operate an amusement attraction or amusement ride unless the owner or operator has either of the following:

(1) An insurance policy in an amount of not less than one million dollars insuring the operator against liability for injury suffered by persons riding the amusement attraction or ride.

(2) A bond in a like amount, provided the aggregate liability of the surety of any such bond shall not exceed the face amount.

B. A certificate verifying coverage shall be filed with the office of state fire marshal, code enforcement and building safety.

C. In the event of cancellation of the policy or bond, the office of state fire marshal shall be notified immediately by either the insurer or the bond holder no later than ten days prior to cancellation.

D. The operator shall provide to any sponsor, lessor, landowner, or other person responsible for the offering of an amusement ride or attraction for public use a copy of the required insurance policy or bond and the certificate of registration issued by the state fire marshal.

E. The provisions of this Section shall also apply to operators of inflatable amusement devices. However, the policy of liability insurance or bond amount required of such operators shall be in an amount of not less than three hundred thousand dollars.

Acts 2016, No. 462, §2.



RS 40:1484.24 - Violations and penalties; cease and desist order; injunctive relief

§1484.24. Violations and penalties; cease and desist order; injunctive relief

A. If the state fire marshal finds that any person, operator, or firm has violated any provision of this Part or any regulation, rule, or issued order, he may impose upon that person, operator, or firm a fine in an amount not to exceed five thousand dollars for each violation. Each day on which the violation occurs is considered a separate offense.

B.(1) In addition to or in lieu of administrative sanctions and civil penalties provided in this Part, the state fire marshal is empowered to issue an order to any person, operator, or firm engaged in any activity, conduct, or practice constituting a violation of any provision of this Part, directing such person, operator, or firm to cease and desist from such activity, conduct, or practice. The order shall be issued in the name of the state of Louisiana under the official seal of the state fire marshal.

(2) If the person, operator, or firm to whom the state fire marshal directs a cease and desist order does not cease and desist the prohibited activity, conduct, or practice immediately after service of such cease and desist order by certified mail or personal service, the state fire marshal may seek, in any court of competent jurisdiction and proper venue, a writ of injunction enjoining such person, operator, or firm from engaging in any activity, conduct, or practice prohibited by this Part.

(3) Upon a proper showing by the state fire marshal that such person, operator, or firm has engaged in any activity, conduct, or practice prohibited by this Part, the court shall issue a temporary restraining order restraining the same from engaging in unlawful activity, conduct, or practices pending the hearing on a preliminary injunction, and in due course a permanent injunction shall be issued after a hearing, commanding the cessation of the unlawful activity, conduct, or practices.

(4) A temporary restraining order, preliminary injunction, or permanent injunction issued as provided in this Part is not subject to being released upon bond.

(5) In the suit for an injunction, the state fire marshal may demand of the defendant a penalty of fifty dollars per day for each violation, reasonable attorney fees, and court costs. Judgment for penalty, attorney fees, and court costs may be rendered in the same judgment in which the injunction is made final.

C. In addition to the foregoing provisions, the state fire marshal may assess civil penalties attributable to the operator of an inflatable amusement device, amusement ride, or amusement attraction to the owner or lessee of the site on which the inflatable amusement device, amusement attraction, or amusement ride is located, if the owner or lessee of the site failed to reasonably determine that the operator of the inflatable amusement device, amusement ride, or amusement attraction is in proper compliance with the requirements of this Part.

D. Procedures for the imposition of fines and appeals of such fines shall be governed in accordance to the Administrative Procedure Act.

Acts 2016, No. 462, §2.



RS 40:1484.25 - Exemptions

§1484.25. Exemptions

The following inflatable amusement devices, amusement attractions, or amusement rides are exempt from the provisions of this Part:

(1) Non-mechanized playground equipment including but not limited to swings, seesaws, stationary spring-mounted animal features, underpropelled merry-go-rounds, climbers, slides, trampolines, swinging gates, and physical fitness devices except where an admission fee is charged for usage or an admission fee is charged to areas where such equipment is located.

(2) An inflatable amusement device, amusement attraction, or amusement ride which is owned and operated by a nonprofit religious, educational, or charitable institution or association if such attraction or ride is located within a building subject to inspection by the state fire marshal or his designee.

(3) Coin-operated mechanical devices occupying less than thirty-six square feet of floor space.

(4) Non-motorized rides and attractions.

Acts 2016, No. 462, §2.



RS 40:1484.26 - Local regulation

§1484.26. Local regulation

Nothing contained in this Part shall prevent any local governmental subdivision of this state from licensing or regulating any inflatable amusement device, amusement attraction, or amusement ride, carnival, or circus as otherwise provided by law.

Acts 2016, No. 462, §2.



RS 40:1484.27 - Waiver of inspection

§1484.27. Waiver of inspection

The state fire marshal may waive the requirement that an inflatable amusement device, amusement attraction, amusement ride, or any component part be inspected before being operated in this state if an operator gives satisfactory proof to the office of state fire marshal that such device, amusement attraction, ride, or any component part has passed an inspection conducted by a public agency whose inspection standards and requirements are at least equal to those requirements and standards established by the state fire marshal pursuant to the provisions of this Part.

Acts 2016, No. 462, §2.



RS 40:1484.28 - Rules adopted

§1484.28. Rules adopted

The state fire marshal shall adopt and issue rules, in accordance with the provisions of the Administrative Procedure Act, establishing standards for the installation, repair, maintenance, use, operation, and inspection of inflatable amusement devices, amusement attractions, and amusement rides for the protection of the public. The rules shall be based upon generally accepted engineering standards and shall be concerned with but not necessarily limited to engineering force stresses, safety devices, and preventive maintenance. The rules shall provide for the reporting of accidents and injuries incurred from the operation of inflatable amusement devices, amusement attractions, or amusement rides.

Acts 2016, No. 462, §2.



RS 40:1485.1 - Legislative findings

SUBPART B. LOUISIANA CARNIVAL AND AMUSEMENT

RIDER SAFETY ACT

§1485.1. Legislative findings

The legislature hereby finds and declares that:

(1) Carnival or amusement rides are used by a large number of citizens of this state and also attract to this state a large number of nonresidents, significantly contributing to the tourism industry and tax base of this state.

(2) The safety of the public using carnival or amusement rides is an important matter of public policy.

(3) There are inherent risks associated with all machinery, equipment, or animals that are impractical or impossible for an amusement owner to eliminate with all reasonable safety precautions, and an informed rider is in the best position to avoid those risks.

(4) The safety of carnival or amusement rides will be greatly improved at minimal cost if riders are subject to minimum safety standards for their own protection and the protection of others.

Acts 2003, No. 928, §1.



RS 40:1485.2 - Definitions

§1485.2. Definitions

For the purposes of this Subpart, the following terms and phrases have the meanings ascribed to them:

(1) "Carnival or amusement ride" means either of the following:

(a) A device that is intended to give amusement, excitement, pleasure, or thrills to riders whom the device carries along or around a fixed or restricted course or within a defined area.

(b) A structure that gives amusement, excitement, pleasure, or thrills to people who move around, over, or through the structure without the aid of a moving device integral to the structure.

(2) "Firm" means a sole proprietorship, corporation, limited liability company, or similar type of business entity.

(3) "Owner" means a person, a firm, the state, or a political subdivision of the state that owns an amusement ride or, if the ride is leased, the lessee of the ride.

(4) "Parent or guardian" means each parent, custodian, or guardian responsible for the control, safety, training, or education of a rider who is a minor, has a disability, or is incompetent.

(5)(a) "Rider" means any person who is:

(i) Waiting in the immediate vicinity to enter a carnival or amusement ride.

(ii) Entering a carnival or amusement ride.

(iii) Using a carnival or amusement ride.

(iv) Exiting a carnival or amusement ride.

(v) Leaving a carnival or amusement ride and still in the immediate vicinity of the ride.

(b) The term "rider" does not include employees or agents of the owner while engaged in the duties of their employment.

(6) "Sign" means any symbol or language reasonably calculated to communicate information to riders or their parents or guardians, including but not limited to placards, prerecorded messages, live public addresses, stickers, pictures, pictograms, guidebooks, brochures, video, verbal information, and visual signals.

Acts 2003, No. 928, §1; Acts 2014, No. 811, §22, eff. June 23, 2014; Acts 2016, No. 462, §2.



RS 40:1485.3 - Reporting rider injury

§1485.3. Reporting rider injury

A. A rider, or his parent or guardian on the rider's behalf, shall report in writing to the owner any injury sustained on a carnival or amusement ride before leaving the owner's premises, including:

(1) The name, address, and phone number of the injured person.

(2) A full description of the incident, the injuries claimed, any treatment received, and the location, date, and time of the injury.

(3) The cause of the injury, if known.

(4) The names, addresses, and phone numbers of any witnesses to the incident.

B. If the rider, or his parent or guardian on a rider's behalf, is unable to file a report because of the severity of his injuries, he shall file the report as soon as reasonably possible.

C. The failure of a rider, or his parent or guardian on a rider's behalf, to report an injury as required by this Section shall have no effect on the rider's right to commence a civil action.

Acts 2003, No. 928, §1.



RS 40:1485.4 - Code of rider conduct

§1485.4. Code of rider conduct

A. A rider shall obey the posted rules, warnings, and oral instructions for a carnival or amusement ride issued by the owner or his employee or agent.

B. A rider shall refrain from acting in any manner that may cause or contribute to injuring the rider or others, including:

(1) Exceeding the limits of the rider's ability.

(2) Interfering with the safe operation of the carnival or amusement ride.

(3) Failing to engage any safety devices provided for the rider's safety.

(4) Disconnecting or disabling a safety device except at the express instruction of the owner's agent or employee.

(5) Altering or enhancing the intended speed, course, or direction of a carnival or amusement ride.

(6) Using the controls of a carnival or amusement ride designed solely to be operated by the owner's agent or employee.

(7) Extending arms and legs beyond the carrier or seating area except at the express direction of the owner's agent or employee.

(8) Throwing, dropping, or expelling an object from or toward a carnival or amusement ride except as permitted by the owner's agent or employee.

(9) Entering or exiting a carnival or amusement ride except at the designated time and area, if any, at the direction of the owner's agent or employee.

(10) Unreasonably controlling the speed or direction of the carnival or amusement ride that requires the rider to control or direct himself or a ride.

(11) Overloading a carnival or amusement ride beyond its designated capacity.

Acts 2003, No. 928, §1.



RS 40:1485.5 - Rider qualifications

§1485.5. Rider qualifications

A rider shall not enter or attempt to enter a carnival or amusement ride unless the rider, or his parent or guardian on a rider's behalf, reasonably determines that, at a minimum:

(1) The rider has sufficient knowledge to use, enter, or exit the carnival or amusement ride safely without instruction or has requested and received, before entering the carnival or amusement ride, sufficient information to enter, use, or exit the ride safely.

(2) The rider has located, reviewed, and understood any signs in the vicinity of the carnival or amusement ride and has satisfied any posted height or other restrictions.

(3) The rider knows the range and limits of his ability and knows the requirements of the carnival or amusement ride will not exceed those limits.

(4) The rider is not under influence of alcohol or any drug that affects his ability to safely use the carnival or amusement ride or obey the posted rules or oral instructions.

(5) The rider is authorized by the owner's authorized agent or employee to enter the carnival or amusement ride.

Acts 2003, No. 928, §1.



RS 40:1485.6 - Parent or guardian conduct

§1485.6. Parent or guardian conduct

Parents or guardians of riders have a duty to ensure that a rider complies with all provisions of this Subpart.

Acts 2003, No. 928, §1.



RS 40:1485.7 - Notice to riders

§1485.7. Notice to riders

A. The owner shall display signs at the following places:

(1) Any station for reporting an injury.

(2) Any first aid station.

(3) Either of the following places:

(a) Any entrance or exit to or from the premises designated for riders.

(b) Any area or structure at which riders may purchase admission or obtain authority to use a carnival or amusement ride.

B. All signs required by this Section shall include a legend providing that "STATE LAW REQUIRES RIDERS TO OBEY ALL WARNINGS AND DIRECTIONS AND BEHAVE IN A MANNER THAT WILL NOT CAUSE OR CONTRIBUTE TO INJURING THEMSELVES OR OTHERS. RIDERS SHOULD REPORT ALL INJURIES BEFORE LEAVING THE EVENT PREMISES."

Acts 2003, No. 928, §1.



RS 40:1485.8 - Criminal penalty

§1485.8. Criminal penalty

If a person willfully violates any provision of this Subpart, the person shall be guilty of a misdemeanor and, upon conviction of the first offense, shall be subject to a fine not to exceed twenty-five dollars and for subsequent convictions, up to one hundred dollars.

Acts 2003, No. 928, §1.



RS 40:1485.9 - Applicability

§1485.9. Applicability

The provisions of Subpart A of Part VII of Title 40 of the Louisiana Revised Statutes of 1950, comprised of R.S. 1484.1 through 1484.28, are applicable in their entirety to the provisions of this Subpart.

Acts 2016, No. 462, §2.



RS 40:1485.10 - Repealed by Acts 1999, No. 568, 4, eff. June 30, 1999.

§1485.10. Repealed by Acts 1999, No. 568, §4, eff. June 30, 1999.



RS 40:1485.11 - Repealed by Acts 1999, No. 568, 4, eff. June 30, 1999.

§1485.11. Repealed by Acts 1999, No. 568, §4, eff. June 30, 1999.



RS 40:1486 - [Blank]

PART VIII. [BLANK]

§1486. [Blank]



RS 40:1486.1 - Purpose

PART VIII. MONITORING OF TRANSPORTATION

OF OFFSHORE OIL PLATFORM WORKERS

§1486.1. Purpose

The legislature finds that the production of oil for the energy needs of the state and the nation is of vital concern, and the safety of those who work in the offshore industry and those who transport those workers is also of vital concern; therefore, the legislature directs the director of aviation of the aviation section of the Department of Transportation and Development to participate in education, communication, and promotion of aviation safety in the offshore oil and gas industry. The legislature's goal is to reduce to as low as reasonably practicable the instances of helicopter accidents in the oil and gas industry by promotion of the adoption of safe practices in such operations. The legislature recognizes that Congress has delegated the responsibility for regulation of such operators to the Federal Aviation Administration ("FAA"), which has promulgated regulations as published in the Code of Federal Regulations to all Part 133 and Part 135 operators, and which has further, by its issuance of Operations Specifications to such operators, required them to conduct such operations with the highest degree of safety in the public interest.

Acts 2010, No. 572, §1, eff. June 25, 2010; Acts 2011, No. 147, §1, eff. June 24, 2011.



RS 40:1486.2 - State participation in and promotion of transportation of oil and gas workers over

§1486.2. State participation in and promotion of transportation of oil and gas workers over water

A. The director of aviation ("DA") of the aviation section of the Department of Transportation and Development ("DOTD") shall request membership to the Helicopter Safety Advisory Conference ("HSAC"), attend regularly scheduled meetings of HSAC for the purpose of education, understanding, and dissemination of information developed for the purpose of the promotion of safety through cooperation, and encourage all operators who provide over water flight services to the oil and gas industry to adopt and incorporate the recommended practices of HSAC into their daily operations.

B. The DA or his designated representative may attend and secure all writings in the form of recommended practices that result from HSAC conferences that relate to safe over water helicopter operations, and disseminate such writings in such a way that over water flight service providers in the state or adjacent to its shores are made aware of its content.

C. Among considerations for helicopter safety in over water flight services in the oil and gas industry, the DA or his designated representative may identify, evaluate, and maintain current knowledge of available feasible technology for all of the following:

(1) Personal locator beacons ("PLBs") capable of transmitting a digital coded distress signal and a permanent homing signal suitable for use in over water flight services utilized in the oil and gas industry.

(2) Incorporation into the daily operations of all Part 91, Part 133 and Part 135 operators, a system for satellite tracking of helicopters conducting over water flights, including maintaining a command center to monitor the status of such flights.

(3) Improvement of flight safety over water services by adoption of emerging advances in aviation. The DA or his designated representative shall also promote enhancements of required pre-flight briefings that maximize passenger awareness of passenger safety, and emergency procedures. Where appropriate, the DA shall provide information and recommendations to HSAC for consideration of recommended practices for industry use of such systems and devices.

D. The DA or his designated representative shall maintain familiarity with all Part 91, Part 133 and Part 135 regulations promulgated by the FAA pertaining to over water helicopter operations, and may obtain and review all advisory circulars of the FAA that relate to such over water helicopter operations in the state or adjacent to its shores, issued under those parts of the Federal Aviation Regulations ("FAR"). Where appropriate, the DA or his designated representative shall promote the adherence to the regulations and adoption of the HSAC recommended practices.

E. The DA shall facilitate, as he deems necessary, information to the director of operations of operators who provide over water flight services in the state or adjacent to its shores, through publication on the Internet through an identifiable link on the DOTD website, summaries or text of relevant new FAR and Advisory Circulars published by the FAA or Recommended Practices published by HSAC.

F.(1) The DA shall publish a report to the legislature, directed to the chairs of the House and Senate committees on transportation, highways and public works, wherein the DA shall summarize and comment upon all of the following:

(a) The previous year's developments in safe practices for operators who provide over water flight services in the state or adjacent to its shores, as such safe practices have evolved over the previous twelve months, through the federal and industry organizations referenced in this Part.

(b) Efforts made by the DA to ensure knowledge of all such practices by operators within the industry.

(2) The report shall be delivered to the committees no later than the first of September, annually. A copy of the report shall also be sent to the director of operations of each helicopter operator known by the DA to be engaged in providing over water flight services in the offshore oil and gas industry.

Acts 2010, No. 572, §1, eff. June 25, 2010; Acts 2011, No. 147, §1, eff. June 24, 2011.



RS 40:1487 - Authorization of bonds

PART X. THE LOUISIANA PUBLIC

FACILITIES AUTHORITY

§1487. Authorization of bonds

A.(1) A public trust and public corporation organized and existing by, under, and pursuant to the provisions of the Louisiana public trust law whose beneficiary is the state of Louisiana is authorized to issue bonds, notes, certificates, or other evidences of indebtedness, hereafter, "the bonds", pursuant to the provisions of the Louisiana public trust law, being R.S. 9:2341 through 2347, on behalf of the Department of Public Safety and Corrections. Additionally, any public trust, political subdivision, district, corporation, or instrumentality authorized to issue revenue bonds on behalf of the state is authorized to issue bonds on behalf of the department in accordance with the provisions of this Section and the constitutional and statutory provisions governing the issuance of bonds by such entities.

(2) The revenue bonds may be issued in order to obtain funds for the relocation, planning, acquisition, construction, and equipping of a Joint Emergency Services Training Center in the parish of East Baton Rouge or the state fire marshal's project at Independence Park in the parish of East Baton Rouge, and to fund the cost of issuance, credit enhancements, or other obligations related to the issuance of such bonds.

(3) The bonds and any necessary or proper ancillary instruments shall be secured by an irrevocable pledge and dedication of any reinstatement fee, handling fee, or other fees, rates, rentals, charges, grants, or other receipts or income derived by or in connection with an undertaking, facility, project, or any combination thereof, without a pledge of the full faith and credit of the state, hereinafter referred to as "revenues".

(4) The bonds shall be entitled to such priorities on the revenues of the Department of Public Safety and Corrections as provided in a loan agreement, trust indenture, or other instrument.

B. In addition to the pledge of revenues to secure the bonds, the department may, in its discretion, further secure their payment by a mortgage upon the land or facilities acquired by or for the department with the proceeds of the sale of the bonds, with such mortgage subject to such provisions for the making and enforcement of such mortgage and the provisions to be contained therein as may be deemed fit by the department. However, in no event shall the bonds constitute a claim against any property or revenue of the department not specifically pledged or mortgaged for payment of such bonds.

C.(1) When any bonds have been issued and secured as provided in this Section, neither the issuer of the bonds, the department, the state, nor any other entity may act to impair any obligation or contract for the benefit of the holders of the bonds or discontinue or decrease any fee, rate, or other revenue in anticipation of the collection of which the bonds have been issued until all of the bonds have been retired as to principal and interest or irrevocable provision otherwise made for their complete redemption and payment in principal, interest, and redemption premium, if any, and the complete payment of all amounts due under the trust agreement, or other instrument, pursuant to which the bonds are issued. There is hereby vested in the holders from time to time of such bonds a contract right in the provisions of this Paragraph.

(2) Any pledge of revenues for the security of the bonds shall be valid and binding from the time the pledge is made and shall be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the state or the department whether or not such parties have notice thereof. Any trust agreement, or other instrument, by which a pledge is created need not be filed or recorded except in the official records of the department and of the State Bond Commission.

(3) The deputy secretary, or the undersecretary, is hereby authorized on behalf of the department to execute loan agreements, reimbursement agreements, investment agreements, bond purchase agreements, and all such documents as may be necessary to carry out and comply with the provisions thereof and the provisions of this Section, and is further authorized to take any and all further actions and execute and deliver all other documents as it may deem to be necessary in connection with the issuance of any bonds, notes, certificates, reimbursement obligations, or other evidences of indebtedness referred to in this Section. The provisions of R.S. 9:2347(J) shall not apply to bonds or any contractual obligation, including the pledge of state funds, to be undertaken or incurred in connection therewith.

(4) The department is authorized to create such funds and/or accounts for the deposit of the revenues or the proceeds of the bonds including state funds described above or other revenues and monies pledged in connection therewith or respect thereto.

(5) The department and the issuer of the bonds are authorized to enter into any and all agreements or contracts, execute any and all instruments, and do and perform any and all acts necessary, convenient, or desirable for the issuance of the bonds or to carry out any power expressly given in this Section.

D. Any other provision of law to the contrary notwithstanding, any revenues received by the department that are pledged to the repayment of any bonds issued in accordance with this Section may be collected and disbursed in accordance with the documents pursuant to which such bonds were issued.

Acts 1998, 1st Ex. Sess., No. 158, §1, eff. May 7, 1998; Acts 2001, No. 539, §1.



RS 40:1491 - FIRE PREVENTION OR PROTECTION

CHAPTER 7. FIRE PREVENTION OR PROTECTION

PART I. FIRE PROTECTION DISTRICTS

§1491. Definitions

When used in this Part, the following terms have these meanings:

(1) "District" means a fire protection district created under the provisions of this Part.

(2) "Board" means a board of commissioners, governing a fire protection district.

Amended by Acts 1975, No. 17, §1.



RS 40:1492 - Power to create; boundaries constitute state subdivisions for tax and bond purposes

§1492. Power to create; boundaries constitute state subdivisions for tax and bond purposes

A. Parish governing authorities may create or enlarge fire protection districts in the manner and subject to the limitations and restrictions contained in this Part.

B. Any fire protection district may include all or part of the territory in the parish whether contiguous or noncontiguous. With the concurrence of the governing authorities of the affected parishes, it may include all or part of two or more parishes in a single fire protection district, provided that any municipality which is to be included is included in its entirety. However, before any municipality may be included within the territory of the fire protection district, the governing authority of the municipality shall first concur by proper resolution in its inclusion and in the boundaries to be fixed for the district.

C. Fire protection districts so created are subdivisions of the state within the meaning of the laws of this state relating to the voting and levying of special maintenance taxes, incurring debt, and issuing bonds therefor, including particularly but without limitation the provisions of Subtitle II, Chapter 4, of Title 39 of the Louisiana Revised Statutes of 1950. However, the governing authority of the district shall be without authority to levy any previously authorized taxes in the new territory included within the boundaries of the districts as enlarged, unless such enlargement has occurred after petition therefor of a majority of the qualified electors of the area to be included and/or the question of such tax levy has been approved by a majority of the electors of the new territory so included voting in an election held for such purpose.

Amended by Acts 1975, No. 17, §1; Acts 1976, No. 267, §1; Acts 1981, No. 116, §1; Acts 1988, No. 310, §1.



RS 40:1492.1 - Fire protection districts of DeSoto Parish; general purpose political subdivision; Louisiana Community Block Grant program

§1492.1. Fire protection districts of DeSoto Parish; general purpose political subdivision; Louisiana Community Block Grant program

For purposes of 42 U.S.C. 5302 and the Louisiana Community Development Block Grant program, fire protection districts of the parish of DeSoto are hereby designated as general purpose political subdivisions, and accordingly, each such fire protection district may apply directly to the division of administration for funding under such program.

Acts 1991, No. 724, §1, eff. July 18, 1991.



RS 40:1493 - Notice of intention to create, enlarge, or redistrict; resolution

§1493. Notice of intention to create, enlarge, or redistrict; resolution

A. No fire protection district shall be created, enlarged, or redistricted under this Part until the notice prescribed in this Section has been given.

B. Notice of intention to create, enlarge, or redistrict a fire protection district shall be ordered by resolution of the governing authority of each parish to be included in the proposed district and concurred in by the governing authority of any municipality or municipalities to be included in the district. The resolution shall state the boundaries proposed for the contemplated fire protection district. The notice shall state that the parish governing authority ordering its publication will, in open session, on a date and at an hour and place named, proceed to create the proposed district.

C. This notice shall be published once a week for two successive weeks, the first publication being not less than fifteen days before the date fixed for the hearing, in a newspaper having general circulation in the parish.

Amended by Acts 1975, No. 17, §1; Acts 1976, No. 267, §1; Acts 1981, No. 116, §1.



RS 40:1493.1 - Fire District Number 2 of Rapides Parish; extension of boundaries

§1493.1. Fire District Number 2 of Rapides Parish; extension of boundaries

Notwithstanding any provision of law to the contrary, the governing authority of Rapides Parish is authorized to extend the boundaries of Fire District Number 2 of Rapides Parish so that it includes all of Wards 1 and 8 outside the city of Alexandria and Wards 2, 3, 5, and 7.

Acts 1984, No. 536, §2, eff. Sept. 1, 1984.

{{NOTE: SEE ACTS 1984, NO. 536, §4.}}



RS 40:1493.2 - Fire District Number One of Ouachita Parish; extension of boundaries; board of commissioners

§1493.2. Fire District Number One of Ouachita Parish; extension of boundaries; board of commissioners

Notwithstanding any provision of law to the contrary, the governing authority of Ouachita Parish, with the concurrence of the governing authority of the town of Sterlington, is authorized to extend the boundaries of Fire Protection District Number One of Ouachita Parish so that said district includes the town of Sterlington. Upon inclusion of said town, the board of commissioners of said fire protection district shall consist of the members of the governing authority of Ouachita Parish. The board of commissioners of the district shall perform all duties, functions, and powers provided in this Part and shall have responsibility for the operation and maintenance of the district. Members of the board shall receive no per diem but may be reimbursed for expenses incurred in performing the duties imposed on them by such membership.

Acts 1986, No. 174, §1.



RS 40:1494 - Hearing; objections; resolution fixing boundaries; publication of notice

§1494. Hearing; objections; resolution fixing boundaries; publication of notice

At the place and time specified in the notice provided for in R.S. 40:1493, the governing authority of the parish shall hear all objections which may be interposed to the boundaries of the district and to the inclusion of the property proposed to be included in the district. It may adjourn the meeting from time to time. At this hearing the parish governing authority may change the boundaries of the proposed district by excluding therefrom the lands of persons objecting or by including therein the lands of persons petitioning to be included therein. After disposing of all objections, the parish governing authority, if it approves the creation of such district, shall adopt a resolution fixing the boundaries of the territory within the parish to be included in such district. However, as provided in R.S. 40:1492, the governing authority of any municipal corporation which is included in the district must, by resolution adopted after the boundaries of the territory of the parish to be included in the district are fixed, concur in the fixing of the boundaries before the action of the parish governing authority becomes final. The decision of the parish governing authority, concurred in by any municipality as provided, is final and conclusive as regards that parish. Notice of the formation of the district shall be given immediately by one publication in any newspaper in which the original notice of hearing was published.

Amended by Acts 1975, No. 17, §1; Acts 1976, No. 267, §1; Acts 1981, No. 116, §1.



RS 40:1495 - Governing body of district

§1495. Governing body of district

A. If no municipal corporation is included within the boundaries of a district comprising all or part of a single parish, the parish governing authority may be the governing body of the district or may appoint a board of commissioners to serve as the governing body for the district.

B.(1) If a municipal corporation is included within the boundaries of a district, or if the boundaries of a district comprise all or part of two or more parishes, the governing body of the district shall consist of a board of commissioners of the district.

(2) However, the parish governing authority may in its discretion continue to be the governing body of the district in those instances where a municipal corporation lying within the boundaries of the district is created after the creation of the district and after 1970.

Acts 1983, No. 145, §1. Acts 1984, No. 72, §2.



RS 40:1495.1 - Concordia Parish Monterey Fire Protection District Number One

§1495.1. Concordia Parish Monterey Fire Protection District Number One

Notwithstanding the provisions of R.S. 40:1495, a board of commissioners of the Concordia Parish Monterey Fire Protection District Number One is hereby created. The board of commissioners shall perform all duties, functions, and powers provided in this Part and shall have responsibility for the operation and maintenance of the district. Members shall receive no per diem but may be reimbursed any expenses incurred in performing the duties imposed upon them by virtue of their serving as members. The board shall consist of five members appointed by the governing authority for the parish of Concordia and each member shall be a resident and elector of the Concordia Parish Monterey Fire Protection District Number One and shall serve on such board at the pleasure of the governing authority of the parish of Concordia.

Added by Acts 1981, No. 138, §1.



RS 40:1496 - Appointment of members of board; term; vacancies

§1496. Appointment of members of board; term; vacancies

A. The board of commissioners shall consist of five members, except as provided in Paragraph (B)(5) of this Section.

B. In the case of a district comprising all or part of a single parish, members shall be appointed as follows:

(1) In the case where no municipality is included within the boundaries of a district lying within a single parish, the parish governing authority shall appoint the five members. The members so appointed shall elect the chairman of the board.

(2) In the case where one municipality is included within the boundaries of a district lying within a single parish:

(a) Two members shall be appointed by the parish governing authority.

(b) Two members shall be appointed by the governing authority of the municipality; and

(c) One shall be selected by the other four members and shall serve as chairman of the board.

(3) In the case where two municipalities are included within the boundaries of a district lying within a single parish:

(a) The parish governing authority shall appoint two members.

(b) The governing authority of each municipality shall appoint one member; and

(c) One member shall be selected by the other four members and shall serve as chairman of the board.

(4) In any case where three or more municipalities are included within the boundaries of a district lying within a single parish, the parish governing authority shall appoint two members and the governing authority of each municipality shall appoint one member notwithstanding the provisions of Subsection A herein. The members so appointed shall elect the chairman of the board.

(5)(a) Notwithstanding any provision of this Part or any other law to the contrary, the board of commissioners of Caddo Parish Fire District Number Five shall consist of six members. The Caddo Parish Commission shall appoint the additional member of the board of commissioners. The additional member shall serve a term of two years.

(b) Notwithstanding any provision of this Part or any other law to the contrary, the board of commissioners of Caddo Parish Fire District Number One shall consist of seven members. The Caddo Parish governing authority shall appoint the additional members of the board. The parish governing authority shall set the initial terms of the two additional members. Such initial terms shall not exceed two years and shall be set so as to retain an orderly and balanced staggering of terms of commissioners. Thereafter, each member shall serve a term of two years.

(c) Notwithstanding any provision of this Section or any other law to the contrary, the governing authority of Terrebonne Parish may, by ordinance, provide that the board of commissioners of the Bayou Cane Fire Protection District shall consist of seven members. An ordinance adopted pursuant to this Subparagraph shall provide that the parish governing authority appoints the two additional members and shall provide for the initial terms of such additional members.

(d) Notwithstanding any provision of this Part or any other law to the contrary, the board of commissioners of Ward 5 Fire Protection District of the Parish of Evangeline may consist of seven members. The parish governing authority shall appoint the additional members of the board.

C. In districts comprising all or part of two or more parishes, members shall be appointed as follows:

(1) In the case of a district comprising all or part of two or more parishes, but excluding any municipality, the parish governing authority of each such parish shall appoint two members, and the last member, shall be selected by the other four members and shall serve as chairman of the board.

(2) In the case of a district comprising all or part of two or more parishes, and which includes one municipality, the parish governing authority of each such parish shall appoint two members, and the last member shall be selected by the governing authority body of the municipal corporation in the district. The members shall elect the chairman of such board.

(3) In any case where more than one municipality is included within the boundaries of any district, the governing authority of each parish affected shall appoint two members and each municipality shall appoint one member to the board notwithstanding the provisions of Subsection A herein. The members so appointed shall elect the chairman of such board.

D.(1) Each member of the board shall be a resident property taxpayer of the district.

(2) Paragraph (1) of this Subsection shall not apply to a district that comprises all or part of two or more parishes and in which district there are no resident property taxpayers. Each member of the board of commissioners of such a district shall reside within fifty miles of the district.

E. Two of the initial members of the board shall hold office until one year from the January first immediately succeeding their appointment and three members shall hold office until two years from the January first immediately succeeding their appointment, the respective terms to be determined by lot. Thereafter, each member appointed shall serve for a term of two years. Members are eligible for reappointment. If a vacancy occurs, it shall be filled for the unexpired term by the body originally making the appointment so vacated.

F. Notwithstanding any provision of this Section to the contrary, the board of commissioners of Terrebonne Parish Fire Protection District Number Six shall consist of seven members to be appointed as follows provided that the governing authority of Terrebonne Parish and the governing authority of Lafourche Parish have respectively authorized the extension of the boundaries of Terrebonne Parish Fire Protection District Number Six into Lafourche Parish as such an extension is provided for by R.S. 40:1493 and 1494:

(1) Five members shall be appointed by the governing authority of Terrebonne Parish. Such commissioners shall be electors of the area of Terrebonne Parish lying within the boundaries of the district.

(2) Two commissioners shall be appointed by the governing authority of Lafourche Parish. Such commissioners shall be electors of the area of Lafourche Parish lying within the boundaries of the district.

(3) The commissioners so appointed shall elect from their number a chairman of the board.

(4) Initial terms of two of the commissioners from Terrebonne Parish and one of the commissioners from Lafourche Parish shall be one year, and the initial terms of the remaining commissioners shall be two years as determined by lot. All subsequent terms of commissioners shall be two years.

G.(1) When four or more municipalities are included within the boundaries of a district lying within the parish of Claiborne, Grant, or Winn, in addition to the membership provided in Paragraph (B)(4) of this Section, the respective parish governing authority may appoint up to three additional members to the board.

(2) Of the additional members appointed pursuant to Paragraph (1), the first initial member shall hold office until one year from the January first immediately succeeding his appointment, the second initial member shall hold office until two years from the January first immediately succeeding his appointment, and the third initial member shall hold office until one year from the January first immediately succeeding his appointment. Thereafter, each additional member appointed shall serve for a term of two years.

H. Notwithstanding any provision of this Section to the contrary, the board of commissioners of the Bayou Blue Fire Protection District shall consist of seven members, to be appointed as follows, provided that the governing authority of Terrebonne Parish and the governing authority of Lafourche Parish have respectively authorized the extension of the boundaries of the Bayou Blue Fire Protection District into Lafourche Parish as such an extension is provided for by R.S. 40:1493 and 1494:

(1) Three members shall be appointed by the governing authority of Terrebonne Parish. Such commissioners shall be electors and resident property taxpayers of the area of Terrebonne Parish lying within the boundaries of the district.

(2) Four commissioners shall be appointed by the governing authority of Lafourche Parish. Such commissioners shall be electors and resident property taxpayers of the area of Lafourche Parish lying within the boundaries of the district.

(3) The commissioners so appointed shall elect from their number a chairman of the board.

(4) Initial terms of two of the commissioners from Lafourche Parish and one of the commissioners from Terrebonne Parish shall be one year, and the initial terms of the remaining commissioners shall be two years as determined by lot. All subsequent terms of commissioners shall be two years.

I. Notwithstanding any provision of this Section to the contrary, the board of commissioners of the Terrebonne Parish Fire District No. Five shall consist of seven members, to be appointed as follows, provided that the governing authority of Terrebonne Parish and the governing authority of Lafourche Parish have respectively authorized the extension of the boundaries of the Terrebonne Parish Fire District No. Five into Lafourche Parish as such an extension is provided for by R.S. 40:1493 and 1494:

(1) Six members shall be appointed by the governing authority of Terrebonne Parish. Such commissioners shall be electors and resident property taxpayers of the area of Terrebonne Parish lying within the boundaries of the district.

(2) One commissioner shall be appointed by the governing authority of Lafourche Parish. The commissioner shall be an elector and resident property taxpayer of the area of Lafourche Parish lying within the boundaries of the district.

(3) The commissioners so appointed shall elect from their number a chairman of the board.

(4) Initial terms of four of the commissioners from Terrebonne Parish shall be one year, and the initial terms of the remaining commissioners shall be two years as determined by lot. The term of the Lafourche Parish commissioner and all subsequent terms of any commissioners shall be two years.

Amended by Acts 1975, No. 17, §1; Acts 1981, No. 116, §1, eff. July 3, 1981; Acts 1984, No. 72, §2; Acts 1995, No. 259, §1, eff. June 14, 1995; Acts 1999, No. 1198, §1; Acts 2001, No. 102, §1, eff. May 24, 2001; Acts 2003, No. 481, §1, eff. June 20, 2003; Acts 2005, No. 60, §1, eff. June 16, 2005; Acts 2007, No. 88, §1, eff. June 22, 2007; Acts 2011, 1st Ex. Sess., No. 12, §1, eff. June 12, 2011; Acts 2011, No. 69, §1; Acts 2013, No. 135, §1; Acts 2013, No. 146, §1.

NOTE: See Acts 1995, No. 259, §2.



RS 40:1496.1 - Calcasieu Parish Ward Four Fire Protection District No. 2

§1496.1. Calcasieu Parish Ward Four Fire Protection District No. 2

Notwithstanding the provisions of R.S. 40:1496, a board of commissioners of the Ward Four Fire Protection District Number Two is hereby created. The board of commissioners shall perform all duties, functions and powers provided in this Part as well as responsibility for the operation and maintenance of the district, and shall receive compensation as provided by R.S. 40:1498. The board shall consist of five members appointed by the governing authority for the parish of Calcasieu, and each member shall be a resident and elector of the parish of Calcasieu and shall serve on such board at the pleasure of the governing authority of the parish of Calcasieu.

Added by Acts 1977, No. 112, §1.



RS 40:1496.2 - Calcasieu Parish Ward Four Fire Protection District Number Three

§1496.2. Calcasieu Parish Ward Four Fire Protection District Number Three

Notwithstanding the provisions of R.S. 40:1496, a board of commissioners of the Calcasieu Parish Ward Four Fire Protection District Number Three is hereby created. The board of commissioners shall perform all duties, functions, and powers provided in this Part; be responsible for the operation and maintenance of the district; and shall receive compensation as provided by R.S. 40:1498. The board shall consist of five members appointed by the governing authority for the parish of Calcasieu, and each member shall be a resident and elector of the parish of Calcasieu. One of such members shall be a resident of the city of Westlake and shall act as liaison between the board and the town of Westlake. All board members shall serve on such board at the pleasure of the governing authority of the parish of Calcasieu. All funds of the Calcasieu Parish Ward Four Fire Protection District Number Three shall be administered through the parish treasurer's office.

Added by Acts 1979, No. 218, §1.



RS 40:1496.3 - Calcasieu Parish Ward Seven Fire Protection District Number One

§1496.3. Calcasieu Parish Ward Seven Fire Protection District Number One

Notwithstanding the provisions of R.S. 40:1496, a board of commissioners of the Calcasieu Parish Ward Seven Fire Protection District Number One is hereby created. The board of commissioners shall perform all duties, functions, and powers provided in this Part and be responsible for the operation and maintenance of the district, and shall receive compensation as provided by R.S. 40:1498. The board shall consist of five members appointed by the governing authority for the parish of Calcasieu, and each member shall be a resident and elector of the parish of Calcasieu and shall serve on such board at the pleasure of the governing authority of the parish of Calcasieu. All funds of the Calcasieu Parish Ward Seven Fire Protection District Number One shall be administered by the board.

Added by Acts 1979, No. 217, §1. Amended by Acts 1980, No. 581, §1.



RS 40:1496.4 - Calcasieu Parish Ward One Fire Protection District Number One

§1496.4. Calcasieu Parish Ward One Fire Protection District Number One

Notwithstanding the provisions of R.S. 40:1496, a board of commissioners of the Calcasieu Parish Ward One Fire Protection District Number One is hereby created. The board of commissioners shall perform all duties, functions and powers provided in this Part and be responsible for the operation and maintenance of the district, and shall receive compensation as provided by R.S. 40:1498. The board shall consist of five members appointed by the governing authority for the parish of Calcasieu, and each member shall be a resident and elector of the parish of Calcasieu and shall serve on such board at the pleasure of the governing authority of the parish of Calcasieu. All funds of the Calcasieu Parish Ward One Fire Protection District Number One shall be administered through the Calcasieu Parish Treasurer's Office.

Added by Acts 1979, No. 363, §1.



RS 40:1496.5 - Beauregard Parish Fire Protection District Number Two; creation, membership

§1496.5. Beauregard Parish Fire Protection District Number Two; creation, membership

A.(1) Notwithstanding the provisions of R.S. 40:1495 and 1496, a board of commissioners of the Beauregard Parish Fire Protection District Number Two is hereby created. The board of commissioners shall perform all duties, functions, and powers provided in this Part, and shall be responsible for the operation and maintenance of the district.

(2) The members of the board of commissioners shall receive compensation as provided by R.S. 40:1498.

(3) The board shall consist of six members appointed by the governing authority for the parish of Beauregard, and each member shall be a resident and elector of the parish of Beauregard and shall serve on such board at the pleasure of the governing authority for the parish of Beauregard.

B. All funds of the Beauregard Parish Fire Protection District Number Two shall be administered through the Beauregard Parish treasurer's office.

Added by Acts 1980, No. 736, §1; Acts 2012, No. 58, §1, eff. July 1, 2012.



RS 40:1496.6 - St. Mary Parish Ward Four Fire Protection District

§1496.6. St. Mary Parish Ward Four Fire Protection District

Notwithstanding the provisions of R.S. 40:1495 and R.S. 40:1496, a board of commissioners of the St. Mary Parish Ward Four Fire Protection District is hereby created. The board of commissioners shall exercise and perform all duties, functions, and powers provided in this Part and shall have responsibility for the operation and maintenance of the district. Members shall receive compensation as provided by R.S. 40:1498. The board shall be composed of five members appointed by the governing authority of the parish of St. Mary, and each member shall be a resident and elector of Ward Four of St. Mary Parish. No member of the parish governing authority shall serve on the board. Members shall serve staggered terms as fixed by the governing authority of the parish of St. Mary. The governing authority shall determine the length of such terms for initial members and their successors. All funds of the St. Mary Parish Ward Four Fire Protection District shall be administered by the board.

Added by Acts 1983, No. 9, §1. Acts 1986, No. 295, §1.



RS 40:1496.7 - Caddo Parish Fire District Number Two

§1496.7. Caddo Parish Fire District Number Two

Notwithstanding the provisions of R.S. 40:1495 and R.S. 40:1496, a board of commissioners of the Caddo Parish Fire District Number Two is hereby created. The board of commissioners shall perform and exercise all duties, functions, and powers provided in this Part, and shall be responsible for the operation and maintenance of the district. The members of the board of commissioners shall receive compensation as provided by R.S. 40:1498. The board shall consist of five members appointed by the governing authority of the parish of Caddo, and each member shall be a resident and elector of the parish of Caddo and shall serve on such board at the pleasure of the governing authority of the parish of Caddo. All funds of the Caddo Parish Fire District Number Two shall be administered by the board.

Acts 1983, No. 69, §1.



RS 40:1496.8 - Calcasieu Parish; Ward Four-Ward Six Fire Protection District Number One

§1496.8. Calcasieu Parish; Ward Four-Ward Six Fire Protection District Number One

Notwithstanding the provisions of R.S. 40:1496, a board of commissioners of the Ward Four-Ward Six Fire Protection District Number One of Calcasieu Parish is hereby created. The board of commissioners shall perform all duties, functions, and powers provided in this Part; shall be responsible for the operation and maintenance of the district; and shall receive compensation as provided by R.S. 40:1498. The board shall consist of five members appointed by the governing authority for the parish of Calcasieu. Each member shall be an elector of the parish of Calcasieu. Three members shall reside within the fire district in Ward Four, and two members shall reside within the fire district of Ward Six. The commissioners shall serve at the pleasure of the governing authority of the parish of Calcasieu. All funds of the Ward Four-Ward Six Fire Protection District Number One of Calcasieu Parish shall be administered by the Calcasieu Parish Treasurer's Office.

Acts 1984, No. 395, §1.



RS 40:1496.9 - Calcasieu Parish; Ward Eight Fire Protection District Number Two

§1496.9. Calcasieu Parish; Ward Eight Fire Protection District Number Two

Notwithstanding the provisions of R.S. 40:1496, a board of commissioners of the Ward Eight Fire Protection District Number Two of Calcasieu Parish is hereby created. The board of commissioners shall perform all duties, functions, and powers provided in this Part and be responsible for the operation and maintenance of the district and shall receive compensation as provided by R.S. 40:1498. The board shall consist of five members appointed by the governing authority for the parish of Calcasieu. Each member shall be an elector of the parish of Calcasieu and a resident of the district. The commissioners shall serve at the pleasure of the governing authority of the parish of Calcasieu. All funds of the Ward Eight Fire Protection District Number Two of Calcasieu Parish shall be administered by the Calcasieu Parish Treasurer's Office.

Acts 1984, No. 396, §1.



RS 40:1496.10 - Ward Four Fire Protection District Number Four of Calcasieu Parish

§1496.10. Ward Four Fire Protection District Number Four of Calcasieu Parish

Notwithstanding the provisions of R.S. 40:1496, the board of commissioners of the Ward Four Fire Protection District Number Four of Calcasieu Parish is hereby created. The board of commissioners shall perform all duties, functions, and powers provided in this Part and be responsible for the operation and maintenance of the district. The board shall consist of five members appointed by the governing authority of Calcasieu Parish. Each member shall be an elector of Calcasieu Parish and a resident of the district. The commissioners shall receive compensation as provided by R.S. 40:1498 and shall serve at the pleasure of the governing authority of Calcasieu Parish. All funds of the Ward Four Fire Protection District Number Four of Calcasieu Parish shall be administered by the parish treasurer's office.

Added by Acts 1985, No. 759, §1, eff. July 17, 1985.



RS 40:1496.11 - Calcasieu Parish; Ward Six Fire Protection District Number One

§1496.11. Calcasieu Parish; Ward Six Fire Protection District Number One

Notwithstanding the provisions of R.S. 40:1496, a board of commissioners of the Ward Six Fire Protection District Number One of Calcasieu Parish is hereby created. The board of commissioners shall perform all duties, functions, and powers provided in this Part and be responsible for the operation and maintenance of the district and shall receive compensation as provided by R.S. 40:1498. The board shall consist of five members appointed by the governing authority for the parish of Calcasieu. Each member shall be an elector of the parish of Calcasieu and a resident of the district. The commissioners shall serve at the pleasure of the governing authority of the parish of Calcasieu. All funds of the Ward Six Fire Protection District Number One of Calcasieu Parish shall be administered by the Calcasieu Parish treasurer's office.

Acts 1986, No. 127, §1, eff. Oct. 1, 1986.



RS 40:1496.12 - Washington Parish; Fire Protection District Numbers One through Eight

§1496.12. Washington Parish; Fire Protection District Numbers One through Eight

A. Notwithstanding the provisions of R.S. 40:1495 and 1496, the board of commissioners of the Fire Protection District Number One of Washington Parish is hereby created. The board of commissioners shall perform all duties, functions, and powers provided in this Part and shall be responsible for the operation and maintenance of the district. The board shall consist of five members appointed by the governing authority of Washington Parish. Each member shall be an elector of Washington Parish and a resident of the district. The commissioners shall receive compensation as provided by R.S. 40:1498 and shall serve at the pleasure of the governing authority of Washington Parish. All funds of the Fire Protection District Number One of Washington Parish shall be administered by the board of commissioners.

B. Notwithstanding the provisions of R.S. 40:1495 and 1496, the board of commissioners of the Fire Protection District Number Two of Washington Parish is hereby created. The board of commissioners shall perform all duties, functions, and powers provided in this Part and shall be responsible for the operation and maintenance of the district. The board shall consist of five members appointed by the governing authority of Washington Parish. Each member shall be an elector of Washington Parish and a resident of the district. The commissioners shall receive compensation as provided by R.S. 40:1498 and shall serve at the pleasure of the governing authority of Washington Parish. All funds of the Fire Protection District Number Two of Washington Parish shall be administered by the board of commissioners.

C. Notwithstanding the provisions of R.S. 40:1495 and 1496, the board of commissioners of the Fire Protection District Number Three of Washington Parish is hereby created. The board of commissioners shall perform all duties, functions, and powers provided in this Part and shall be responsible for the operation and maintenance of the district. The board shall consist of five members appointed by the governing authority of Washington Parish. Each member shall be an elector of Washington Parish and a resident of the district. The commissioners shall receive compensation as provided by R.S. 40:1498 and shall serve at the pleasure of the governing authority of Washington Parish. All funds of the Fire Protection District Number Three of Washington Parish shall be administered by the board of commissioners.

D. Notwithstanding the provisions of R.S. 40:1495 and 1496, the board of commissioners of the Fire Protection District Number Four of Washington Parish is hereby created. The board of commissioners shall perform all duties, functions, and powers provided in this Part and shall be responsible for the operation and maintenance of the district. The board shall consist of five members appointed by the governing authority of Washington Parish. Each member shall be an elector of Washington Parish and a resident of the district. The commissioners shall receive compensation as provided by R.S. 40:1498 and shall serve at the pleasure of the governing authority of Washington Parish. All funds of the Fire Protection District Number Four of Washington Parish shall be administered by the board of commissioners.

E. Notwithstanding the provisions of R.S. 40:1495 and 1496, the board of commissioners of the Fire Protection District Number Five of Washington Parish is hereby created. The board of commissioners shall perform all duties, functions, and powers provided in this Part and shall be responsible for the operation and maintenance of the district. The board shall consist of five members appointed by the governing authority of Washington Parish. Each member shall be an elector of Washington Parish and a resident of the district. The commissioners shall receive compensation as provided by R.S. 40:1498 and shall serve at the pleasure of the governing authority of Washington Parish. All funds of the Fire Protection District Number Five of Washington Parish shall be administered by the board of commissioners.

F. Notwithstanding the provisions of R.S. 40:1495 and 1496, the board of commissioners of the Fire Protection District Number Seven of Washington Parish is hereby created. The board of commissioners shall perform all duties, functions, and powers provided in this Part and shall be responsible for the operation and maintenance of the district. The board shall consist of not more than eight members appointed by the governing authority of Washington Parish. Each member shall be an elector of Washington Parish and a resident of the district. The commissioners shall receive compensation as provided by R.S. 40:1498 and shall serve at the pleasure of the governing authority of Washington Parish. All funds of the Fire Protection District Number Seven of Washington Parish shall be administered by the board of commissioners.

G. Notwithstanding the provisions of R.S. 40:1495 and 1496, the board of commissioners of the Fire Protection District Number Six of Washington Parish is hereby created. The board of commissioners shall perform all duties, functions, and powers provided in this Part and shall be responsible for the operation and maintenance of the district. The board shall consist of five members appointed by the governing authority of Washington Parish. Each member shall be an elector of Washington Parish and a resident of the district. The commissioners shall receive compensation as provided by R.S. 40:1498 and shall serve at the pleasure of the governing authority of Washington Parish. All funds of the Fire Protection District Number Six of Washington Parish shall be administered by the board of commissioners.

H. Notwithstanding the provisions of R.S. 40:1495 and 1496, the board of commissioners of the Fire Protection District Number Eight of Washington Parish is hereby created. The board of commissioners shall perform all duties, functions, and powers provided in this Part and shall be responsible for the operation and maintenance of the district. The board shall consist of five members appointed by the governing authority of Washington Parish. Each member shall be an elector of Washington Parish and a resident of the district. The commissioners shall receive compensation as provided by R.S. 40:1498 and shall serve at the pleasure of the governing authority of Washington Parish. All funds of the Fire Protection District Number Eight of Washington Parish shall be administered by the board of commissioners.

Acts 1986, No. 940, §1; Acts 1988, No. 394, §1; Acts 1992, No. 994, §1; Acts 1995, No. 75, §1.



RS 40:1496.13 - Natchitoches Parish Fire Protection Districts; additional members on board of commissioners

§1496.13. Natchitoches Parish Fire Protection Districts; additional members on board of commissioners

Notwithstanding any provision of this Part or other law to the contrary, but otherwise in accordance with the provisions of this Part, the police jury of the parish of Natchitoches is authorized to appoint two additional members to the board of commissioners of each fire protection district within the parish.

Acts 1987, No. 195, §1.



RS 40:1496.14 - Repealed by Acts 2011, No. 68, §1.

§1496.14. Repealed by Acts 2011, No. 68, §1.



RS 40:1496.15 - Assumption Parish fire protection districts; parish governing authority to constitute governing authority

§1496.15. Assumption Parish fire protection districts; parish governing authority to constitute governing authority

Notwithstanding any provision of this Part or any other law to the contrary, the governing authority of the parish of Assumption shall be the governing authority of each fire protection district within the parish and shall have all powers and duties provided by law for governing authorities of fire protection districts. No member of the parish governing authority shall receive any compensation, in addition to compensation as a member of the parish governing authority, for service in such capacity.

Added by Acts 1989, No. 44, §1.



RS 40:1496.16 - Ward Five Fire Protection District Number One of Calcasieu Parish

§1496.16. Ward Five Fire Protection District Number One of Calcasieu Parish

Notwithstanding the provisions of R.S. 40:1495 and 1496, the board of commissioners of the Ward Five Fire Protection District Number One of Calcasieu Parish is hereby created. The board of commissioners shall perform all duties, functions, and powers provided in this Part and shall be responsible for the operation and maintenance of the district. The board shall consist of five members appointed by the governing authority of Calcasieu Parish. Each member shall be an elector of Calcasieu Parish and a resident of the district. The members shall receive compensation as provided by R.S. 40:1498(A) and shall serve at the pleasure of the governing authority of Calcasieu Parish. All funds of the Ward Five Fire Protection District Number One of Calcasieu Parish shall be administered by the office of the treasurer of Calcasieu Parish.

Added by Acts 1989, No. 57, §1.



RS 40:1496.17 - Parishwide Fire Protection District of Red River Parish

§1496.17. Parishwide Fire Protection District of Red River Parish

A. Notwithstanding the provisions of R.S. 40:1495 and 1496, the board of commissioners of the Parishwide Fire Protection District of Red River Parish is hereby created. The board of commissioners shall perform all duties, functions, and powers provided in this Part and shall be responsible for the operation and maintenance of the district. The board shall consist of eight members appointed by the governing authority of Red River Parish as follows: two from the Coushatta Fire District and one from each of the other six fire districts within Red River Parish. Each such member shall be a resident and elector of his respective fire district and of Red River Parish.

B.(1) The initial members of the board shall serve terms as follows: two shall serve terms ending one year from January first of the year immediately following their appointment; three shall serve terms ending two years from January first of the year immediately following their appointment; and three shall serve terms ending three years from January first of the year immediately following their appointments. The length of the term of each such member shall be determined by lot. The terms of subsequent members of the board shall be two years.

(2) Members of the board may be removed from office by a majority vote of the governing authority of Red River Parish.

(3) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled by the governing authority of Red River Parish for the remainder of the term in the same manner as the original appointment.

(4) Members of the board shall be eligible for reappointment to the board.

(5) No member of the governing authority of Red River Parish shall serve on the board.

C. Notwithstanding the provisions of R.S. 40:1498, members of the board shall receive no per diem but may be reimbursed for expenses incurred in performance of their duties.

D. All funds of the Parishwide Fire Protection District of Red River Parish shall be administered by the board of commissioners of the district.

Added by Acts 1989, No. 210, §1; Acts 2003, No. 851, §1, eff. July 1, 2003.

NOTE: See Acts 2003, No. 851, §3, relative to implementation and intent.



RS 40:1496.18 - Evangeline Parish; Ward One Fire Protection District No. 2 of Ville Platte

§1496.18. Evangeline Parish; Ward One Fire Protection District No. 2 of Ville Platte

Notwithstanding the provisions of R.S. 40:1496, the board of commissioners of Ward One Fire Protection District No. 2 of Ville Platte is hereby created. The board of commissioners shall perform all duties, functions, and powers provided in this Part and be responsible for the operation and maintenance of the district. The board shall consist of five members appointed by the governing authority of Evangeline Parish. Each member of the board shall be a resident property taxpayer of the district.

Acts 1997, No. 197, §1.



RS 40:1497 - First meeting; organization; election of secretary and treasurer

§1497. First meeting; organization; election of secretary and treasurer

The parish governing authority shall fix the time and place for the first meeting of the board. At this meeting the board shall organize and shall elect a secretary and a treasurer or a combined secretary-treasurer. The persons filling these offices may, but need not, be members of the board.

Amended by Acts 1975, No. 17, §1.



RS 40:1498 - Compensation of board members

§1498. Compensation of board members

A.(1) Members of the governing boards of fire protection districts, including members of police juries serving ex officio, may be paid a per diem of thirty dollars for attending meetings of the board, not to exceed two meetings in any one calendar month, and may be reimbursed any expenses incurred in performing the duties imposed upon them by virtue of their serving as members. The amounts paid by virtue of this Section shall be paid from funds of the respective fire protection districts. Per diem payments under this Section to members of police juries serving ex officio as members of the governing boards of fire protection districts shall be in addition to per diem paid them as members of the police juries.

(2) If a member is elected secretary or treasurer or secretary-treasurer of the board, he may be compensated additionally for such office.

(3) Notwithstanding the provisions of Paragraphs (1) and (2) of this Subsection, the governing board of the Fire Protection District No. 7 of Vermilion Parish may choose to provide compensation for the elected president of its board. Only one officer shall receive compensation and the remaining board members shall receive only the per diem and reimbursed expenses provided for in Paragraphs (1) and (2) of this Subsection.

B.(1) Notwithstanding the provisions of Subsection A hereof, all members of the governing board of Tangipahoa Parish Fire Protection District No. 1, including any members who are members of the Tangipahoa Parish Police Jury, shall be paid a per diem of thirty dollars for attending meetings of the board, not to exceed two meetings in any one calendar month, and may be reimbursed any expenses incurred in performing the duties imposed upon them by virtue of their serving as members of the board. The amount paid by virtue of this Subsection shall be paid from funds of the said protection district.

(2) If a member is elected secretary or treasurer or secretary-treasurer of the board, he may be compensated additionally for such services.

C.(1) Notwithstanding the provisions of Subsection A hereof, all members of the governing boards of St. Landry Parish fire protection districts, except for St. Landry Parish Fire Protection District Number Two, may be paid a per diem of fifty dollars for attending meetings of the board, not to exceed two meetings in any one calendar month, and may be reimbursed any expenses incurred in performing the duties imposed upon them by virtue of their serving as members of the board.

(2) All members of the governing board of St. Landry Fire Protection District Number Two may be paid a per diem of seventy-five dollars for attending meetings of the board, not to exceed two meetings in any one calendar month, and may be reimbursed any expenses incurred in performing the duties imposed upon them by virtue of their serving as members of the board.

(3) The amount paid by virtue of this Subsection shall be paid from funds of the respective protection district.

(4) If a member is elected secretary or treasurer or secretary-treasurer of the board, he may be compensated additionally for such services.

D. Notwithstanding the per diem rate set by Subsection A of this Section but otherwise in accordance therewith, members of the governing authority of any fire protection district wholly within Calcasieu Parish may be paid a per diem not to exceed one hundred dollars. However, no increase in per diem pursuant to this Subsection shall be paid to members of any such governing authority until a per diem rate for the particular district has been approved by the parish governing authority.

E. Notwithstanding the amount of the per diem authorized by Subsection A of this Section but otherwise in accordance therewith, all members of the governing board of any fire protection district located wholly within the parish of St. Landry may be paid a per diem of eighty dollars for attending meetings of the board, not to exceed two meetings in any one calendar month, and thirty dollars for attending committee meetings, not to exceed two in any month.

F. Notwithstanding the provisions of Subsection A of this Section, all members of the governing board of any fire protection district located wholly within the parish of St. Tammany may be paid a per diem of one hundred dollars for attending meetings of the board, not to exceed two meetings in any one calendar month, and fifty dollars for attending committee meetings, not to exceed two meetings in any one calendar month.

G. Notwithstanding the provisions of Subsection A of this Section, all members of the governing board of Jefferson Davis Parish Fire District #2 may be paid a per diem of one hundred dollars for attending meetings of the board, not to exceed two meetings in any calendar month.

H. Notwithstanding the provisions of Subsection A of this Section, members of the governing board of the Vermilion Parish Fire Protection District No. 7 may be paid a per diem not to exceed one hundred dollars per meeting, not to exceed twelve meetings per year. No increase in taxes, assessments, charges, or fees is authorized after August 1, 2012 for the purpose of paying the increased per diem authorized by this Subsection.

I. Notwithstanding the provisions of Subsection A of this Section, members of the governing board of Bienville Parish Ward 4 and 5 Fire Protection District may be paid a per diem not to exceed fifty dollars per meeting, not to exceed fourteen meetings per year. A member who serves as chairman of the board may be paid a per diem not to exceed two hundred fifty dollars per meeting, not to exceed fourteen meetings per year.

Amended by Acts 1954, No. 519, §1; Acts 1960, No. 397, §1; Acts 1968, No. 583, §1; Acts 1969, No. 84, §1; Acts 1970, No. 534, §1; Acts 1972, No. 196, §1; Acts 1975, No. 17, §1; Acts 1979 No. 218, §1; Acts 1990, No. 154, §1; Acts 1999, No. 521, §1; Acts 1999, No. 1016, §1; Acts 2001, No. 110, §1, eff. May 24, 2001; Acts 2001, No. 708, §1; Acts 2004, No. 615, §1; Acts 2009, No. 119, §1; Acts 2011, 1st Ex. Sess., No. 12, §1, eff. June 12, 2011; Acts 2012, No. 611, §1; Acts 2013, No. 98, §1; Acts 2013, No. 107, §1.



RS 40:1499 - General powers and duties of board

§1499. General powers and duties of board

The board shall adopt its rules and procedure and fix the time and place of its regular meetings. Generally, it has such powers and shall perform such duties as are customary for the governing bodies of taxing districts and political subdivisions, including the right to levy taxes and to operate and control the property acquired by the district. It may do all things necessary to carry out the purposes for which the district was created.

Amended by Acts 1975, No. 17, §1.



RS 40:1500 - Districts as public corporations; powers

§1500. Districts as public corporations; powers

A. Fire protection districts shall constitute public corporations and as such shall have all the powers of public corporations, including perpetual existence and the right and power to incur debt and contract obligations, to sue and be sued, and to have a corporate seal. Such districts shall also be authorized to do and perform all acts in their corporate capacity and in their corporate names necessary and proper for the purposes of acquiring, maintaining, and operating buildings, machinery, equipment, water tanks, water hydrants, water lines, and such other things, including both movable and immovable property, as might be necessary or proper for effective fire prevention and control or considered necessary by the governing body of the district for the protection of the property within the limits of the district against fire. However, districts may not own and operate systems of waterworks.

B. Districts may utilize their equipment to transport any injured or ill person to a hospital or other place of medical care in an emergency situation where there is no reasonable expectation of the prompt response of an ambulance or industrial ambulance.

C. Districts may enter into such contracts as they consider necessary or desirable to carry out the purposes for which they were created, including, specifically, contracts with private or public entities pursuant to which water for fire protection purposes shall be made available and paid for by the districts.

D. Districts may do such things and enter into such contracts and agreements with the United States or with any state or federal agency or instrumentality as are necessary to procure aid and grants to assist them in carrying out the purposes for which they were created.

Amended by Acts 1962, No. 470, §1; Acts 1975, No. 17, §1; Acts 1987, No. 90, §1.



RS 40:1500.1 - Emergency medical services and emergency medical transportation in the parishes of Caddo, Cameron, and Morehouse

§1500.1. Emergency medical services and emergency medical transportation in the parishes of Caddo, Cameron, and Morehouse

Any fire protection district in the parishes of Caddo, Cameron, or Morehouse may enter into public service contracts with other public service entities for emergency medical services or emergency medical transportation; or in the absence of public service entities, the fire protection district may provide such services.

Acts 1991, No. 908, §1; Acts 1992, No. 20, eff. May 18, 1992; Acts 1995, No. 15, §1; Acts 1995, No. 22, §1.



RS 40:1501 - Maintenance tax; submission to vote at certain election; additional tax

§1501. Maintenance tax; submission to vote at certain election; additional tax

A.(1) Notwithstanding any other provision of law, the governing authority of a fire protection district may submit to the electors of the district a proposition to levy ad valorem taxes for any of the following purposes: acquiring, constructing, improving, maintaining or operating fire protection or emergency medical service facilities, vehicles, and equipment, including both movable and immovable property, that are to be used by the district directly or indirectly to provide fire protection or emergency medical service, as defined in Paragraph (3) of this Subsection. The specific purposes of any such tax, as well as the rate and duration of the tax, shall be as determined by the governing authority of the district and specified in the proposition. Any facilities, vehicles, and equipment, whether movable or immovable, that are used directly or indirectly to provide fire protection or emergency medical service shall be deemed to be works of public improvement within the meaning of Article VI, Section 32 of the Constitution of Louisiana. The cost of maintaining or operating facilities, vehicles, and equipment shall include, without limitation, salaries and benefits of fire district personnel, the cost of obtaining water, communication, equipment, uniforms and other materials and supplies, the cost of fire hydrant rentals and service, the cost of fuel, insurance and maintenance for vehicles and equipment, the cost of insurance, utilities, upkeep of buildings and grounds, and all other maintenance and operating costs necessary to carry out the public purposes for which fire protection districts are created.

(2) Notwithstanding any other law to the contrary, the fire protection district may provide emergency medical service itself. Any district which provides such service shall have all authority granted to ambulance service districts by R.S. 33:9053 et seq. and any other provision of law.

(3) For purposes of this Subsection "emergency medical service" shall mean emergency medical services provided by fire protection districts.

(4) The Legislature of Louisiana recognizes that providing fire protection and emergency medical service by fire protection districts is a governmental purpose essential to the public health, safety and protection of citizens and property in the state. Accordingly, the provisions of this Section shall be construed liberally in order to allow fire protection districts the broadest discretion in determining the appropriate uses for their funds subject to any express constitutional limitations.

B. Whenever the governing body of the parish in which the state capitol is situated calls an election for the purpose of submitting to the qualified electors of the district the question of levying a special tax or for such purpose it may call a special election on the question of the levy of an additional five mills on the dollar of assessed valuation for a period of not to exceed ten years, in excess of and in addition to the tax authorized in the foregoing Subsection, for the purpose of maintaining and operating the district's fire protection facilities and paying the cost of obtaining water for fire protection purposes and more particularly for salaries of firemen. Whenever the governing authority of Tangipahoa Fire Protection District No. 1 calls an election for the purpose of submitting to the qualified electors of the district the question of levying a special tax or for such purpose, it may call a special election on the question of the levy of an additional five mills on the dollar of assessed valuation for a period of not to exceed ten years, in excess of and in addition to the tax authorized in the foregoing paragraph, for the purpose of purchasing fire protection equipment, maintaining and operating the district's fire protection facilities and equipment, paying the cost of water, and for salaries of firemen. An election on the question of a levy of the additional tax as herein provided shall be in accordance with and subject to the requirements provided for in the foregoing Subsection.

C.(1) The governing authority of the Ouachita Parish Fire Protection District No. 1 may call an election for the purpose of submitting to the qualified electors of the district the question of levying an additional tax of twenty mills on the dollar of assessed valuation for a period not to exceed ten years.

(2) This tax shall be in addition to the tax authorized in Subsection A of this Section and shall be for the purpose of purchasing fire protection equipment, maintaining and operating the district's fire protection facilities and equipment, paying the cost of water, and for salaries of firemen.

(3) An election on the question of a levy of the additional tax as herein provided shall be in accordance with and subject to the requirements provided for in Subsection A of this Section.

D.(1) The governing authority of Fire Protection District Number One of Caddo Parish may call an election for the purpose of submitting to the qualified electors of the district the question of levying an additional tax of ten mills on the dollar of assessed valuation for a period not to exceed ten years; if the question of levying such tax is approved by a majority of the electors of the district voting in that election, said governing authority may levy such tax by majority vote of its members. Such tax shall be in addition to the tax authorized in Subsection A of this Section and shall be for the purpose of purchasing fire protection equipment, maintaining, and operating the fire protection facilities and equipment of the district, paying the cost of water, and for salaries of firemen. An election on the question of a levy of the additional tax as herein provided shall be in accordance with and subject to the requirements of Subsection A of this Section.

(2) The governing authority of Fire Protection District No. 3 of Caddo Parish may call an election for the purpose of submitting to the qualified electors of the district the question of levying an additional tax of ten mills on the dollar of assessed valuation for a period not to exceed ten years; if the question of levying such tax is approved by a majority of the electors of the district voting in that election, said governing authority may levy such tax by majority vote of its members. Such tax shall be in addition to the tax authorized in Subsection A of this Section and shall be for the purpose of maintaining and operating the fire protection district. An election on the question of the levy of the additional tax as herein provided shall be in accordance with and subject to the requirements of Subsection A of this Section. The avails of such tax may also be used for emergency medical transportation and emergency services of the district.

(3) The governing authority of District 6 Fire Protection District of East Baton Rouge Parish may call an election for the purpose of submitting to the qualified electors of the district the question of levying an additional tax not to exceed twenty-five mills on the dollar of assessed valuation for a period not to exceed ten years; if the question of levying such tax is approved by the electors of the district voting in that election, said governing authority may levy such tax by majority vote of its members. Such tax shall be in addition to the tax authorized in Subsection A of this Section and shall be for the purpose of purchasing fire protection trucks and equipment, maintaining, and operating the fire protection facilities, paying the cost of obtaining water for fire protection purposes, including charges for fire hydrant rentals, and for personnel salaries. An election on the question of a levy of the additional tax as herein provided shall be in accordance with and subject to the requirements of Subsection A of this Section.

E.(1) In addition to the tax provided for in Subsection A of this Section, the board of commissioners of Fire Protection District No. 1, St. Tammany Parish is hereby authorized to levy an additional tax not to exceed thirty-five mills on the dollar of assessed valuation for a period not to exceed ten years if the question of levying such tax is approved by the electors of the district voting in an election called for that purpose. The purpose of the additional tax shall be to maintain and operate the district's fire protection facilities, to purchase fire trucks and other fire fighting equipment, and to pay the cost of obtaining water for fire protection purposes, including hydrant rentals and service.

(2) In addition to the tax provided for in Subsection A of this Section, the board of commissioners for Caddo Parish Fire Protection District No. Six is hereby authorized to levy an additional tax not to exceed ten mills on the dollar of assessed valuation for a period not to exceed ten years if the question of levying such tax is approved by the electors of the district voting in an election called for that purpose. The purpose of the additional tax shall be to maintain and operate the district's fire protection facilities, to purchase fire trucks and other fire fighting equipment, and to pay the cost of obtaining water for fire protection purposes, including hydrant rentals and service.

(3) In addition to the tax provided for in Subsection A of this Section, the governing authority of any fire district whose boundaries are wholly within the boundaries of Jefferson Parish is hereby authorized to levy an additional tax not to exceed twenty-five mills on the dollar of assessed valuation for a period not to exceed ten years if the question of levying such tax is approved by the electors of the district voting in an election called for that purpose. The purpose of the additional tax shall be to maintain and operate the fire protection facilities, including operating expenses and capital improvements of those facilities.

(4) In addition to the tax provided for in Subsection A of this Section and for the purposes provided therein, the governing authorities of Fire Protection District No. 4-A of Terrebonne Parish, Fire Protection District No. 5 of Terrebonne Parish, Fire Protection District No. 6 of Terrebonne Parish, Fire Protection District No. 9 of Terrebonne Parish, Fire Protection District No. 10 of Terrebonne Parish, and Village East Fire Protection District of Terrebonne Parish, respectively, are hereby authorized to levy an additional tax, not to exceed five mills on the dollar of assessed valuation and for a period not to exceed ten years, if the question of levying such tax is approved by a majority of the electors of the district voting in an election called for that purpose.

(5) In addition to the tax provided for in Subsection A of this Section and for the purposes provided therein, the governing authority of Rural Fire Protection District No. 2 of Tangipahoa Parish is hereby authorized to levy an additional tax, not to exceed twenty mills on the dollar of assessed valuation and for a period not to exceed ten years, if the question of levying such tax is approved by a majority of the electors of the district voting in an election called for that purpose.

(6) In addition to the tax provided for in Subsection A of this Section, the governing authority of the Ward 4 Fire Protection District of Jackson Parish is hereby authorized to levy an additional tax not to exceed five mills on the dollar of assessed valuation for a period not to exceed ten years if the question of levying such tax is approved by the electors of the district voting in an election called for that purpose. The purpose of the additional tax shall be to maintain and operate the district's fire protection facilities, to purchase fire trucks and other fire fighting equipment, and to pay the cost of obtaining water for fire protection purposes, including hydrant rentals and service.

(7) In addition to the tax provided for in Subsection A of this Section and for the purposes provided therein, the governing authority of Benton Fire Protection District No. 4 of Bossier Parish is hereby authorized to levy an additional tax, not to exceed ten mills on the dollar of assessed valuation and for a period not to exceed ten years, if the question of levying such tax is approved by a majority of the electors of the district voting in an election called for that purpose.

(8) In addition to the tax provided for in Subsection A of this Section and for the purposes provided therein, the governing authority of East-Central Bossier Parish Fire District No. 1 is hereby authorized to levy an additional tax, not to exceed ten mills on the dollar of assessed valuation and for a period not to exceed ten years, if the question of levying such tax is approved by a majority of the electors of the district voting in an election called for that purpose.

(9) In addition to the tax provided for in Subsection A of this Section and for the purposes provided therein, the governing authority of any fire protection district whose boundaries are wholly within the boundaries of Rapides Parish is hereby authorized to levy an additional tax, not to exceed forty mills on the dollar of assessed valuation and for a period not to exceed ten years, if the question of levying such tax is approved by a majority of the electors of the district voting in an election called for that purpose.

Amended by Acts 1952, No. 123, §1; Acts 1970, No. 556, §1; Acts 1975, No. 17, §1; Acts 1977, No. 95, §1; Acts 1978, No. 206, §1; Acts 1984, No. 87, §1, eff. June 15, 1984; Acts 1988, No. 395, §1, eff. July 10, 1988; Acts 1989, No. 690, §1, eff. July 7, 1989; Acts 1989, 2nd Ex. Sess., No. 7, §1, eff. July 14, 1989; Acts 1989, 2nd Ex. Sess., No. 16, §2, eff. July 24, 1989; Acts 1992, No. 18, §1, eff. May 19, 1992; Acts 1992, No. 21, §1, eff. May 18, 1992; Acts 1992, No. 151, §1, eff. June 5, 1992; Acts 1995, No. 23, §1, eff. May 25, 1995; Acts 1995, No. 1176, §1, eff. June 29, 1995; Acts 1996, 1st Ex. Sess., No. 10, §1, eff. May 1, 1996; Acts 1997, No. 20, §1, eff. May 14, 1997; Acts 1997, No. 192, §1; Acts 1997, No. 566, §1; Acts 1998, No. 14, §1; Acts 1999, No. 414, §1, eff. June 18, 1999*; Acts 1999, No. 1198, §1.

NOTE: *See Acts 1999, No. 414, §3, relative to retroactive application.



RS 40:1501.1 - Tangipahoa Parish Fire Protection District No. 1

§1501.1. Tangipahoa Parish Fire Protection District No. 1

As an alternative to the provisions of R.S. 40:1501, the governing authority of Tangipahoa Parish Fire Protection District No. 1 may call an election for the purpose of submitting to the qualified electors of the district the question of levying a tax of not more than twenty mills on the dollar for a period of not more than ten years to be used to acquire fire trucks and other fire fighting equipment and for the purpose of maintaining and operating the district's fire protection facilities and paying the cost of obtaining water for fire protection purposes, including charges for fire hydrant rentals and service. The election shall be held in accordance with the provisions of R.S. 18:1281 et seq.

Added by Acts 1977, No. 94, §1; Acts 1998, No. 69, §1, eff. June 24, 1998.



RS 40:1501.2 - Fire protection districts; DeSoto Parish; tax collections not to be reduced

§1501.2. Fire protection districts; DeSoto Parish; tax collections not to be reduced

Notwithstanding any other law to the contrary, the entirety of the collection of any tax imposed under authority of R.S. 40:1501, relative to any fire protection district within the parish of DeSoto, shall be made available to the relevant fire protection district, and shall not be reduced by being diverted for any other purpose.

Acts 1990, No. 533, §1, eff. July 19, 1990.



RS 40:1501.3 - Ouachita Parish Fire Protection District No. 1; authority to levy additional sales and use tax

§1501.3. Ouachita Parish Fire Protection District No. 1; authority to levy additional sales and use tax

A. The Ouachita Parish Fire Protection District No. 1 is hereby authorized to levy and collect an additional one-half of one percent sales and use tax within the Ouachita Parish Fire Protection District No. 1 pursuant to the provisions of Article VI, Section 30 of the Constitution of Louisiana.

B. The proceeds of the tax herein authorized shall be used for maintaining and operating fire protection facilities and obtaining water for fire protection purposes.

C. The sales and use tax so levied shall be imposed by an ordinance of the Board of Commissioners of Ouachita Parish Fire Protection District No. 1 and shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the storage for use or consumption of tangible personal property, and on sales of services in the district, all as defined in Chapter 2 of Subtitle II, Title 47 of the Louisiana Revised Statutes of 1950; said tax being previously approved by a majority of the electors of Ouachita Parish voting in an election conducted in accordance with the election laws of the state of Louisiana on October 21, 1995.

D. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner as set forth in Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

Acts 1996, 1st Ex. Sess., No. 25, §1, eff. May 6, 1996.



RS 40:1501.4 - Calcasieu Parish; taxes in annexed areas

§1501.4. Calcasieu Parish; taxes in annexed areas

A.(1) Notwithstanding the provisions of R.S. 40:1501 or any other provision of law which authorizes fire protection districts to levy ad valorem taxes, no fire protection district shall levy or collect ad valorem taxes, except as provided in Paragraph (2) of this Subsection, in any area to which both of the following apply:

(a) The area is in Calcasieu Parish and has been annexed into a municipality.

(b) Pursuant to a contract between the municipality and the fire protection district, the municipality provided regular fire protection to the area prior to annexation in exchange for revenues of the fire protection district received from the levy of ad valorem taxes.

(2) The fire protection district shall continue to levy and collect any ad valorem taxes or portion thereof the avails of which are pledged as security for bonded indebtedness until the avails of such taxes are sufficient to pay off such indebtedness.

B. If at any time an area in which a fire protection district has been authorized to levy and collect ad valorem taxes is annexed and such area meets the criteria set forth in Paragraph A(1) of this Section, the authority of the district to levy and collect such taxes in the area, except any taxes collected pursuant to Paragraph A(2) of this Section, shall expire at the time and for the year in which the annexation ordinance becomes effective. The authority of the district to levy and collect taxes pursuant to Paragraph A(2) of this Section shall expire at the time and for the year in which the indebtedness is paid off.

Acts 1998, No. 15, §1; Acts 1999, No. 1105, §1.



RS 40:1501.5 - Fire protection districts in the parish of Tangipahoa; authority to levy sales and use tax

§1501.5. Fire protection districts in the parish of Tangipahoa; authority to levy sales and use tax

A. Fire protection districts in the parish of Tangipahoa are hereby authorized to levy and collect a one-half of one percent sales and use tax within each parish fire protection district pursuant to the provisions of Article VI, Section 30 of the Constitution of Louisiana.

B. The proceeds of the tax herein authorized shall be used for maintaining and operating fire protection facilities and obtaining water for fire protection purposes.

C. The sales and use tax so levied shall be imposed by a resolution of the board of commissioners of each district and shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the storage for use or consumption of tangible personal property, and on sales of services in the district, all as defined in Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 19501; said tax shall be levied only after approval by a majority of the electors of the district voting in an election conducted in accordance with the election laws of the state of Louisiana.

D. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner as set forth in Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 19501.

Acts 2002, No. 82, §1, eff. June 25, 2002; Acts 2011, 1st Ex. Sess., No. 12, §1, eff. June 12, 2011.

1R.S. 47:301 et seq.



RS 40:1501.6 - St. Tammany Parish; taxes in areas annexed into the city of Covington

§1501.6. St. Tammany Parish; taxes in areas annexed into the city of Covington

A.(1) Notwithstanding the provisions of R.S. 40:1501 or any other provision of law which authorizes fire protection districts to levy ad valorem taxes, Fire Protection District No. 12 of St. Tammany Parish shall not levy or collect ad valorem taxes in any area which is within the corporate limits of the city of Covington on January 1, 2007, unless an agreement between the city and the fire protection district is executed pursuant to R.S. 33:221 granting the fire protection district the exclusive right to serve the annexed area.

(2) The fire protection district shall continue to levy and collect any ad valorem taxes or portion thereof, the avails of which are pledged as security for bonded indebtedness. The authority of the district to levy and collect taxes pursuant to this Paragraph shall expire at the time and for the year in which the indebtedness is paid off.

B. Fire protection services for all property within the corporate limits of the city of Covington on January 1, 2007, shall be the sole responsibility of the city except as may be provided by an agreement between the city and one or more affected fire protection districts.

C. Any property situated within the growth boundary areas 1, 2, or 3, as described in the Growth Management and Revenue Sharing Agreement Supplementing and Amending the 1990 Sales Tax Enhancement Plan, Instrument # 1365867,which may be annexed by the city, fire protection services for such property shall be the sole responsibility of the city. However, prior to such annexation, an agreement for fire protection services shall be entered into by the city and each affected fire protection district.

D. Notwithstanding any provisions to the contrary, nothing in this Section shall prevent the city of Covington and any affected fire protection district from entering into a mutually acceptable agreement for fire protection services.

E. The provisions of this Section shall not affect the provisions of Act No. 102 of the 2000 First Extraordinary Session1 of the Louisiana Legislature, which Act shall remain in effect.

Acts 2006, No. 831, §1, eff. January 1, 2007.

1Acts 2000, 1st Ex. Sess., enacted §1501.5. The Section was declassified by the Law Institute and placed in the Local and Special Acts.



RS 40:1501.7 - Caddo Parish Fire District No. 1; authority to levy sales and use tax

§1501.7. Caddo Parish Fire District No. 1; authority to levy sales and use tax

A. Notwithstanding any other provision of law to the contrary, Caddo Parish Fire District No. 1 may levy and collect a sales and use tax not to exceed one percent pursuant to the provisions of Article VI, Section 30 of the Constitution of Louisiana. Caddo Parish Fire District No. 1 may levy the tax only if the levy of the tax is approved by a majority of the electors in the district who vote on a proposition authorizing the levy of the tax.

B. The proceeds of the tax authorized by this Section shall be used for maintaining and operating fire protection facilities, for obtaining water for fire protection purposes, or for any other lawful purpose as determined by the governing board.

C. The sales and use tax so levied shall be imposed by an ordinance of the district and shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the storage for use or consumption of tangible personal property, and on sales of services in the district, all as defined in Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

D. The tax shall be in addition to all other authorized sales and use taxes and shall be collected at the same time and in the same manner as other local sales and use taxes.

Acts 2014, No. 232, §1, eff. May 28, 2014.



RS 40:1502 - Service charge authorized for DeSoto Parish; assessment and collection

§1502. Service charge authorized for DeSoto Parish; assessment and collection

A.(1) The governing authority of any fire protection district situated wholly within the geographical boundaries of DeSoto Parish is hereby authorized to establish, by majority vote of the members of the authority, a service charge to be assessed persons owning property located wholly or partly within the boundaries of the fire protection district as customers of the district, subject to the provisions of Subsection B of this Section. Such service charges shall be equal for all customers and shall be framed so as to cover the costs of any or all of the following components of fire protection services:

(a) The purchase of fire protection equipment.

(b) The maintenance and operation of fire protection facilities and equipment.

(c) Obtaining water for fire protection purchases.

(2) The fire protection district shall provide a receipt to each property owner paying the service charge. All insurers and all insurance agents shall have proof of a current service charge receipt before considering any reduced rates because of fire district protection.

B. Service charges so established shall be assessed by resolution of the governing authority of the fire protection district. However, the resolution assessing said service charges shall be adopted by the governing authority only after the question of the assessment and the amount of the service charge established have been submitted to and approved by a majority of electors of the district voting at an election held for that purpose. Such election shall be conducted in accordance with the general election laws of the state and shall be held at the same time that an election authorized by the provisions of R.S. 18:402 is held.

C. The governing authority of any fire protection district assessing a service charge for fire protection services to customers of the district as provided in this Section shall also have the authority to use any necessary and proper means to collect and enforce the collection of such service charges, including contracting with another political subdivision within DeSoto Parish or any official of said parish to effect such collection. However, liens shall not be placed on property for failure to pay such service charge.

Added by Acts 1985, No. 117, §1, eff. June 29, 1985; Acts 1992, No. 93, §1.



RS 40:1502.1 - Service charges authorized; assessment and collection

§1502.1. Service charges authorized; assessment and collection

A.(1)(a) The governing authority of any fire protection district situated wholly within the geographical boundaries of Rapides Parish, Lincoln Parish, Claiborne Parish, Union Parish, Morehouse Parish, East Carroll Parish, or West Carroll Parish is hereby authorized to establish, by majority vote of the members of the authority, a service charge or rates of service charges for each residential or commercial structure for a term not to exceed ten years to be assessed persons owning each such structure, whether occupied or unoccupied, located wholly or partly within the boundaries of the fire protection district, subject to the provisions of Subsection B of this Section.

(b) The governing authority of any fire protection district situated wholly within the geographical boundaries of St. Mary Parish, the governing authority of any fire protection district situated wholly within the geographical boundaries of East Baton Rouge Parish, the governing authority of any fire protection district situated wholly within the geographical boundaries of Livingston Parish, the governing authority of Fire Protection District No. 2 of St. Helena Parish, the governing authority of any fire protection district situated wholly within the geographical boundaries of Caddo Parish, the governing authority of Ward One Fire Protection District No. 1 of Calcasieu Parish, and the governing authority of Fire Protection District No. 1 of Tangipahoa Parish is hereby authorized to establish, by majority vote of the members of the authority, a service charge or rates of service charges for each residential or commercial structure for a term not to exceed ten years to be assessed persons owning each such structure, whether occupied or unoccupied, located wholly or partly within the boundaries of the fire protection district, and the persons owning the ground upon which each such structure is situated subject to the provisions of Subsection B of this Section.

(2)(a) For purposes of this Section as it relates to any fire protection district situated wholly within the geographical boundaries of either Rapides, Lincoln, Claiborne, Union, Morehouse, East Carroll, or West Carroll Parish, each residential or commercial, unit in a structure shall be considered a separate structure, and a mobile home, as defined in R.S. 9:1149.2(3), shall be considered a structure. Such service charges or rates of service charges shall be equal for all structures of a given class and shall be framed so as to cover and shall be used for the costs of any or all fire protection services; however, in Lincoln, Claiborne, Union, Morehouse, East Carroll, and West Carroll parishes, such service charges or rates of service charges for each class of structure shall be framed so as to cover and shall be used for the costs of any or all fire protection and emergency services.

(b) For purposes of this Section as it relates to any fire protection district situated wholly within the geographical boundaries of either St. Mary, East Baton Rouge, Livingston, or Caddo Parish, Fire Protection District No. 2 of St. Helena Parish, Ward One Fire Protection District No. 1 of Calcasieu Parish, and Fire Protection District No. 1 of Tangipahoa Parish, each residential, commercial, occupancy, or tenant unit in a structure shall be considered a separate structure, and a mobile home, as defined in R.S. 9:1149.2(3), shall be considered a structure. Such service charges or rates of service charges shall be equal for all structures of a given class and shall be framed so as to cover and shall be used for the costs of any or all fire protection services; however, in Ward One Fire Protection District No. 1 of Calcasieu Parish, and in Fire Protection District No. 1 of Tangipahoa Parish, such service charges or rates of service charges for each class of structure shall be framed so as to cover and shall be used for the costs of any or all fire protection and emergency services.

(3) The governing authority of the Spencer-West Sterlington Fire Protection District may exempt outbuildings and similar structures which are not operable commercial structures or livable residential structures, as defined or identified by the governing authority of the district, from any service charge assessed pursuant to this Section.

B. Service charges or rates of service charges so established shall be assessed by resolution of the governing authority of the fire protection district. However, the resolution assessing said service charges shall be adopted by the governing authority only after the question of the assessment, its duration, and the amount of the service charge or rates of service charges established have been submitted to and approved by a majority of electors of the district voting at an election held for that purpose. Such election shall be conducted in accordance with the election laws of the state and shall be held at the same time that an election authorized by the provisions of R.S. 18:402 is held.

C.(1)(a) The governing authority of any fire protection district assessing a service charge or rates of service charges for fire protection services as provided in this Section shall also have the authority to use any reasonable means to collect and enforce the collection of such service charges, including any means authorized by law for collection of taxes.

(b) For the Old Ward Seven Fire Protection District of Union Parish, such means shall include the assessor carrying the fire protection service charges on the tax rolls for Union Parish and the sheriff of Union Parish collecting such service charges at the same time as ad valorem taxes are collected and with the same authority with which such taxes are collected.

(c) For the Spencer/West Sterlington Fire Protection District of Union Parish such means shall include the assessor carrying the fire protection service charges on the tax rolls for Union Parish and the sheriff of Union Parish collecting such service charges at the same time as ad valorem taxes are collected and with the same authority with which such taxes are collected.

(d) In Lincoln Parish, such means shall include the assessor carrying the fire protection service charges on the tax rolls for Lincoln Parish and the sheriff of Lincoln Parish collecting such service charges at the time ad valorem taxes are collected. If any fire protection service charge becomes delinquent and unpaid, the sheriff shall send "Final Notices" to the delinquent property owners by registered or certified mail. He shall also publish the delinquent property owners' names and addresses in the parish journal setting forth the date and place of property sale to enforce collection in the same manner as for ad valorem taxes. Such fire protection service charge obligations shall prime all other liens, mortgages, and privileges against the property except those for taxes and prior recorded local and special assessments. The governing authority shall compensate the sheriff and tax assessor for such services and collection upon mutual agreement of the governing authority and the sheriff and tax assessor.

(2)(a)(i) The governing authority of any district referred to in Subparagraph A(1)(a) shall also have the authority to place liens for fire protection service charges upon the structure subject to the charge, upon the building, if any, in which the structure is located if it is owned by the owner of the structure, and upon the lot of ground not exceeding one acre on which the structure is situated if such lot of ground belongs to the person who owns such structure. However, if such structure or building is owned by a lessee of the lot of ground, the lien shall exist only against the lease and shall not affect the owner of the lot. Such lien shall be placed upon property only in the event of the refusal of the owner of a structure to pay said service charges when requested to do so by said governing authority within thirty days of receipt by the owner of such a request by registered or certified letter.

(ii) The governing authority of any district referred to in Subparagraph A(1)(b) shall also have the authority to place liens for fire protection service charges upon the structure subject to the charge, upon the building, if any, in which the structure is located if it is owned by the owner of the structure, and upon the lot of ground on which the structure is situated. Such lien shall be placed upon property only in the event of the failure or refusal of the owner of a structure to pay said service charges when requested to do so by said governing authority within thirty days of receipt by the owner of such a request by registered or certified letter. When the owner of the structure is not the owner of the ground upon which the structure is situated, the lien shall not affect the ground unless the owner of the ground fails or refuses to pay said service charges within thirty days after receipt of request, made by registered or certified letter, from the governing authority for such payment.

(b) The governing authority may file a statement reflecting the amount of the unpaid charges in the mortgage office of the parish, which, when so filed and recorded, shall operate as a lien and privilege in favor of the district against property as provided herein.

(c) In addition, the governing authority of the district shall be entitled to recover the amount of said charges, together with all costs of court and attorney fees, by ordinary process in the Ninth Judicial District for Rapides Parish, in the Second Judicial District for Claiborne Parish, in the Third Judicial District for Lincoln Parish and Union Parish, in the Sixth Judicial District for East Carroll Parish, in the Fifth Judicial District for West Carroll Parish, in the Fourth Judicial District for Morehouse Parish, in the Nineteenth Judicial District for East Baton Rouge Parish, in the Twenty-first Judicial District for Livingston Parish, St. Helena Parish, and Tangipahoa Parish, in the Sixteenth Judicial District for St. Mary Parish, the First Judicial District for Caddo Parish, the Fourteenth Judicial District for Calcasieu Parish, or any other court of competent jurisdiction in Calcasieu Parish.

(d) Said governing authority may also provide, by resolution, for interest on the amount of said charges, which shall be paid prior to cancellation of the lien. The rate of interest charged shall not exceed the rate of legal interest, as provided in R.S. 9:3500, and such interest shall be computed from the date of recordation of the lien until paid.

D. The clerk for the Nineteenth Judicial District Court for the parish of East Baton Rouge shall exempt all fire protection districts wholly situated within the parish of East Baton Rouge from all costs, fees, and expenses related to the recordation, preservation, and enforcement of liens under this Section.

E.(1) In addition to all other means of collection, the governing authority of fire protection districts situated wholly within the parish of East Baton Rouge are hereby authorized to collect service charges by use of any means authorized by law for the collection of taxes. The governing authority of a fire protection district may submit to the assessor a certified list, either in hard or electronic form, reflecting the service charge amounts due, the property upon which each amount is levied, and the last owner of record of such property. Upon receipt of such information, the assessor shall place the service charges on the tax roll. If the list is received by the assessor on or before October fifteenth, then the service charges shall be placed on the roll for the current year. If the list is received by the assessor after October fifteenth, then the service charges shall be placed on the roll for the next tax year. Upon filing with the recorder of mortgages, the roll shall operate as a lien against all property against which the service charges have been assessed as provided by Chapter 3 of Subtitle III of Title 47 of the Louisiana Revised Statutes of 1950. All service charge amounts reflected on the roll shall be subject to interest in the same manner as ad valorem taxes. The assessor shall be reimbursed in the same manner as provided in R.S. 47:1993.1(C), but the governing authority of a fire protection district shall not be required to pay such reimbursement in advance. The sheriff, as ex officio tax collector, shall collect and remit all service charges in the same manner as all other ad valorem taxes are collected and shall retain the same commission as he receives for the collection of ad valorem taxes. Such means of collection shall include but are not limited to tax sales as provided for in Chapter 5 of Subtitle III of Title 47 of the Louisiana Revised Statutes of 1950.

(2) Fire protection service charge liens in East Baton Rouge Parish shall prime all other liens, mortgages, and privileges against the property, except those for prior recorded taxes and local and special assessments.

Acts 1986, No. 937, §1; Acts 1987, No. 822, §1, eff. July 20, 1987; Acts 1987, No. 941, §1, eff. July 20, 1987; Acts 1988, No. 870, §1, eff. July 18, 1988; Acts 1990, No. 157, §1, eff. July 1, 1990; Acts 1991, No. 604, §1, eff. July 16, 1991; Acts 1992, No. 17, §1, eff. May 19, 1992; Acts 1993, No. 75, §1; Acts 1993, No. 210, §1; Acts 1995, No. 17, §1, eff. July 1, 1995; Acts 1995, No. 37, §1, eff. Jan. 1, 1996; Acts 1995, No. 360, §1, eff. June 16, 1995; Acts 1995, No. 361, §1, eff. June 16, 1995; Acts 1995, No. 510, §1; Acts 1995, No. 764, §1; Acts 1997, No. 131, §1; Acts 1999, No. 1163, §1; Acts 2004, No. 743, §3, eff. Jan. 1, 2005.



RS 40:1502.2 - Service charge authorized for Fire Protection District Number Three of Beauregard Parish; assessment and collection

§1502.2. Service charge authorized for Fire Protection District Number Three of Beauregard Parish; assessment and collection

A. The governing authority of Fire Protection District Number Three of Beauregard Parish is hereby authorized to establish, by majority vote of the members of the authority, a service charge of fifty dollars for each residential or commercial structure for a term not to exceed ten years to be assessed persons owning each such structure, whether occupied or unoccupied, located wholly or partly within the boundaries of the fire protection district, subject to the provisions of Subsection B of this Section. For purposes of this Section, each residential or commercial unit in a structure shall be considered a separate structure, and a mobile home, as defined in R.S. 9:1149.2(3), shall be considered a structure. Such service charges shall be used for the costs of any or all fire protection services.

B. Service charges so established shall be assessed by resolution of the governing authority of the fire protection district. However, the resolution assessing said service charges shall be adopted by the governing authority only after the question of the assessment and its duration have been submitted to and approved by a majority of electors of the district voting at an election held for that purpose. Such election shall be conducted in accordance with the election laws of the state and shall be held at the same time that an election authorized by the provisions of R.S. 18:402 is held.

C. Service charges assessed for fire protection services as provided in this Section shall become due and delinquent at the same time as ad valorem taxes become due and delinquent. The sheriff of Beauregard Parish may use any reasonable means to collect and enforce the collection of such service charges, including any means authorized by law for collection of taxes.

Acts 1987, No. 145, §1, eff. June 18, 1987.



RS 40:1502.3 - Service charge authorized for Richland Parish; assessment and collection

§1502.3. Service charge authorized for Richland Parish; assessment and collection

A. The governing authority of any fire protection district situated wholly within the geographical boundaries of Richland Parish is hereby authorized to establish, by majority vote of the members of the authority, a service charge or rates of service charges to be assessed persons owning each residential or commercial structure, whether occupied or unoccupied, located wholly or partly within the boundaries of the fire protection district, subject to the provisions of Subsection B of this Section. For purposes of this Section, each residential or commercial unit and each housing unit within a multiple dwelling structure shall be considered a separate structure, and a mobile home, as defined in R.S. 9:1149.2(3), shall be considered a structure. Such service charges or rates of service charges shall be equal for all structures, except that mobile homes shall be charged no less than fifty percent and no more than eighty percent of the service charge, and shall be framed so as to cover and shall be used for the costs of any or all fire protection services. The fire protection district shall provide a receipt to each property owner paying the service charge. All insurers and all insurance agents shall have proof of a current service charge receipt before considering any reduced rates because of fire district protection.

B. Service charges or rates of service charges so established shall be assessed by resolution of the governing authority of the fire protection district. However, the resolution assessing said service charges shall be adopted by the governing authority only after the question of the assessment and the amount of the service charge or rates of service charges established have been submitted to and approved by a majority of electors of the district voting at an election held for that purpose. Such election shall be conducted in accordance with the election laws of the state and shall be held at the same time that an election authorized by the provisions of R.S. 18:402 is held.

C.(1) The governing authority of any fire protection district assessing a service charge or rates of service charges for fire protection services as provided in this Section shall also have the authority to use any reasonable means to collect and enforce the collection of such service charges, including any means authorized by law for collection of taxes.

(2) The governing authority of any such district shall also have the authority to place liens for fire protection service charges upon the structure subject to the charge, upon the building, if any, in which the structure is located if it is owned by the owner of the structure, and upon the lot of ground not exceeding one acre on which the structure is situated if such lot of ground belongs to the person who owns such structure; however, if such structure or building is owned by a lessee of the lot of ground, the lien shall exist only against the lease and shall not affect the owner of the lot. Such lien shall be placed upon property only in the event of the refusal of the owner of a structure to pay said service charges when requested to do so by said governing authority within thirty days of receipt by the owner of such a request by registered or certified letter. The governing authority may file a statement reflecting the amount of the unpaid charges in the mortgage office of Richland Parish, which, when so filed and recorded, shall operate as a lien and privilege in favor of the district against property as provided herein. In addition, the governing authority of the district shall be entitled to recover the amount of said charges, together with all costs of court and attorney fees, by ordinary process in the Fifth Judicial District. Said governing authority may also provide, by resolution, for interest on the amount of said charges, which shall be paid prior to cancellation of the lien. The rate of interest charged shall not exceed the rate of legal interest, as provided in R.S. 9:3500, and shall be computed from the date of recordation of the lien until paid.

Acts 1987, No. 142, §1, eff. June 18, 1987; Acts 1988, No. 568, §1; Acts 2004, No. 743, §3, eff. Jan. 1, 2005.



RS 40:1502.4 - Service charge authorized for Madison Parish, Caldwell Parish, and Franklin Parish

§1502.4. Service charge authorized for Madison Parish, Caldwell Parish, and Franklin Parish

A.(1) The governing authority of any fire protection district situated wholly within the geographical boundaries of Madison Parish, the governing authority of any fire protection district situated wholly within Caldwell Parish, and the governing authority of any fire protection district situated wholly within Franklin Parish are hereby authorized to establish, by majority vote of the members of the authority, a service charge or rates of service charges to be assessed persons owning each residential or commercial structure, whether occupied or unoccupied, located wholly or partly within the boundaries of the fire protection district, subject to the provisions of Subsection B of this Section. For purposes of this Section, each residential or commercial unit and each housing unit within a multiple dwelling structure shall be considered a separate structure, and a mobile home, as defined in R.S. 9:1149.2(3), shall be considered a structure. Such service charges or rates of service charges shall be equal for all structures, except that mobile homes shall be charged eighty percent of the service charge, and shall be framed so as to cover and shall be used for the costs of any or all fire protection services. The fire protection district shall provide a receipt to each property owner paying the service charge.

(2) The requirement in Paragraph (1) of this Subsection that mobile homes be charged eighty percent of the service charge is not applicable to Crowville Fire District #1.

B. Service charges or rates of service charges so established shall be assessed by resolution of the governing authority of the fire protection district. However, the resolution assessing said service charges shall be adopted by the governing authority only after the question of the assessment and the amount of the service charge or rates of service charges established have been submitted to and approved by a majority of electors of the district voting at an election held for that purpose. Such election shall be conducted in accordance with the election laws of the state and shall be held at the same time that an election authorized by the provisions of R.S. 18:402 is held.

C.(1) The governing authority of any fire protection district assessing a service charge or rates of service charges for fire protection services as provided in this Section shall also have the authority to use any reasonable means to collect and enforce the collection of such service charges, including any means authorized by law for collection of taxes.

(2)(a) The governing authority of any such district shall also have the authority to place liens for fire protection service charges upon the structure subject to the charge, upon the building, if any, in which the structure is located if it is owned by the owner of the structure, and upon the lot of ground not exceeding one acre on which the structure is situated if such lot of ground belongs to the person who owns such structure; however, if such structure or building is owned by a lessee of the lot of ground, the lien shall exist only against the lease and shall not affect the owner of the lot. Such lien shall be placed upon property only in the event of the refusal of the owner of a structure to pay said service charges when requested to do so by said governing authority within thirty days of receipt by the owner of such a request by registered or certified letter.

(b) The governing authority may file a statement reflecting the amount of the unpaid charges in the mortgage office of Madison Parish, Caldwell Parish, or Franklin Parish, which, when so filed and recorded shall operate as a lien and privilege in favor of the district against property as provided herein.

(c) In addition, the governing authority of the district shall be entitled to recover the amount of said charges, together with all costs of court and attorney fees, by ordinary process in the Sixth Judicial District for Madison Parish, the Thirty-Seventh Judicial District for Caldwell Parish, and the Fifth Judicial District for Franklin Parish. Said governing authority may also provide, by resolution, for interest on the amount of said charges, which shall be paid prior to cancellation of the lien. The rate of interest charged shall not exceed the rate of legal interest, as provided in R.S. 9:3500, and shall be computed from the date of recordation of the lien until paid.

Acts 1988, No. 799, §1; Acts 1989, No. 80, §1; Acts 2004, No. 743, §3, eff. Jan. 1, 2005; Acts 2012, No. 273, §1, eff. May 25, 2012.



RS 40:1502.5 - Service charge authorized for West Carroll Parish; assessment and collection

§1502.5. Service charge authorized for West Carroll Parish; assessment and collection

A. The governing authority of any fire protection district situated wholly within the geographical boundaries of West Carroll Parish is hereby authorized to establish, by majority vote of the members of the authority, a service charge or rates of service charges to be assessed persons owning each residential or commercial structure, whether occupied or unoccupied, located wholly or partly within the boundaries of the fire protection district, subject to the provisions of Subsection B of this Section. For purposes of this Section, each residential or commercial unit and each housing unit within a multiple dwelling structure shall be considered a separate structure, and a mobile home, as defined in R.S. 9:1149.2(3), shall be considered a structure. Such service charges or rates of service charges shall be equal for all structures, except that mobile homes shall be charged no less than fifty percent and no more than eighty percent of the service charge, and shall be framed so as to cover and shall be used for the costs of any or all fire protection services. The fire protection district shall provide a receipt to each property owner paying the service charge. All insurers and all insurance agents shall have proof of a current service charge receipt before considering any reduced rates because of fire district protection.

B. Service charges or rates of service charges so established shall be assessed by resolution of the governing authority of the fire protection district. However, the resolution assessing said service charges shall be adopted by the governing authority only after the question of the assessment and the amount of the service charge or rates of service charges established have been submitted to and approved by a majority of electors of the district voting at an election held for that purpose. Such election shall be conducted in accordance with the election laws of the state and shall be held at the same time that an election authorized by the provisions of R.S. 18:402 is held.

C.(1) The governing authority of any fire protection district assessing a service charge or rates of service charges for fire protection services as provided in this Section shall also have the authority to use any reasonable means to collect and enforce the collection of such service charges, including any means authorized by law for collection of taxes.

(2)(a) The governing authority of any such district shall also have the authority to place liens for fire protection service charges upon the structure subject to the charge, upon the building, if any, in which the structure is located if it is owned by the owner of the structure, and upon the lot of ground not exceeding one acre on which the structure is situated if such lot of ground belongs to the person who owns such structure; however, if such structure or building is owned by a lessee of the lot of ground, the lien shall exist only against the lease and shall not affect the owner of the lot. Such lien shall be placed upon property only in the event of the refusal of the owner of a structure to pay said service charges when requested to do so by said governing authority within thirty days of receipt by the owner of such a request by registered or certified letter.

(b) The governing authority may file a statement reflecting the amount of the unpaid charges in the mortgage office of West Carroll Parish, which, when so filed and recorded, shall operate as a lien and privilege in favor of the district against property as provided herein.

(c) In addition, the governing authority of the district shall be entitled to recover the amount of said charges, together with all costs of court and attorney fees, by ordinary process in the Sixth Judicial District. Said governing authority may also provide, by resolution, for interest on the amount of said charges, which shall be paid prior to cancellation of the lien. The rate of interest charged shall not exceed the rate of legal interest, as provided in R.S. 9:3500, and shall be computed from the date of recordation of the lien until paid.

(d) Alternatively, the lien authorized by this Paragraph may be enforced by assessing the amount of the lien against the immovable as a tax against the immovable, to be enforced and collected as any ordinary property tax lien to be assessed against the property. Said lien may be collected in the manner fixed for collection of taxes and shall be subject to the same civil penalties for delinquencies. After the governing authority of the fire protection district has incurred such costs and expenses as constitute the lien on the property, including any costs of court, attorney fees, and interest, said governing authority may send an attested bill of said costs and expenses to the assessor of West Carroll Parish, who shall add the amount of said bill to the next tax bill of the owner. Such lien shall prime all other liens or privileges against the property, except other tax liens, filed after the statement specified in this Paragraph is filed with the recorder of mortgages, regardless of the date on which said lien is perfected.

Acts 1988, No. 571, §1; Acts 1989, No. 802, §1; Acts 2004, No. 743, §3, eff. Jan. 1, 2005.



RS 40:1502.6 - Service charge authorized for Morehouse Parish; assessment and collection

§1502.6. Service charge authorized for Morehouse Parish; assessment and collection

A. The governing authority of any fire protection district situated wholly within the geographical boundaries of Morehouse Parish is hereby authorized to establish, by majority vote of the members of the authority, a service charge or rates of service charges to be assessed persons owning each residential or commercial structure, whether occupied or unoccupied, located wholly or partly within the boundaries of the fire protection district, subject to the provisions of Subsection B of this Section. For purposes of this Section, each residential or commercial unit and each housing unit within a multiple dwelling structure shall be considered a separate structure, and a mobile home, as defined in R.S. 9:1149.2(3), shall be considered a structure. Such service charges or rates of service charges shall be framed by the governing authority of such a district so as to cover and shall be used for the costs of any or all fire protection services. The fire protection district shall provide a receipt to each property owner paying the service charge. All insurers and all insurance agents shall have proof of a current service charge receipt before considering any reduced rates because of fire district protection.

B. Service charges or rates of service charges so established shall be assessed by resolution of the governing authority of the fire protection district. However, the resolution assessing said service charges shall be adopted by the governing authority only after the question of the assessment and the amount of the service charge or rates of service charges established have been submitted to and approved by a majority of electors of the district voting at an election held for that purpose. Such election shall be conducted in accordance with the election laws of the state and shall be held at the same time that an election authorized by the provisions of R.S. 18:402 is held.

C.(1) The governing authority of any fire protection district assessing a service charge or rates of service charges for fire protection services as provided in this Section shall also have the authority to use any reasonable means to collect and enforce the collection of such service charges, including any means authorized by law for collection of taxes. Such means shall include the assessor carrying the fire protection service charges on the tax rolls for Morehouse Parish and the sheriff of Morehouse Parish collecting such service charges at the time ad valorem taxes are collected and with the same authority with which such taxes are collected. If any fire protection service charge becomes delinquent and unpaid, the sheriff shall send "Final Notices" to the delinquent property owners by registered or certified mail. He shall also publish the delinquent property owners' names and addresses in the parish journal setting forth the date and place of property sale to enforce collection in the same manner as ad valorem taxes. Such fire protection service charge obligations shall prime all other liens, mortgages, and privileges against the property except those for taxes and prior recorded local and special assessments. The governing authority may compensate the sheriff and tax assessor for such collection upon mutual agreement of the governing authority and the sheriff and tax assessor.

(2)(a) The governing authority of any such district shall also have the authority to place liens for fire protection service charges upon the structure subject to the charge, upon the building, if any, in which the structure is located if it is owned by the owner of the structure, and upon the lot of ground not exceeding one acre on which the structure is situated if such lot of ground belongs to the person who owns such structure; however, if such structure or building is owned by a lessee of the lot of ground, the lien shall exist only against the lease and shall not affect the owner of the lot. Such lien shall be placed upon property only in the event of the refusal of the owner of a structure to pay said service charges when requested to do so by said governing authority within thirty days of receipt by the owner of such a request by registered or certified letter.

(b) The governing authority may file a statement reflecting the amount of the unpaid charges in the mortgage office of Morehouse Parish, which, when so filed and recorded, shall operate as a lien and privilege in favor of the district against property as provided herein.

(c) In addition, the governing authority of the district shall be entitled to recover the amount of said charges, together with all costs of court and attorney fees, by ordinary process in the Fourth Judicial District. Said governing authority may also provide, by resolution, for interest on the amount of said charges, which shall be paid prior to cancellation of the lien. The rate of interest charged shall not exceed the rate of legal interest, as provided in R.S. 9:3500, and shall be computed from the date of recordation of the lien until paid.

(d) Alternatively, the lien authorized by this Paragraph may be enforced by assessing the amount of the lien against the immovable as a tax against the immovable, to be enforced and collected as any ordinary property tax lien to be assessed against the property. Said lien may be collected in the manner fixed for collection of taxes and shall be subject to the same civil penalties for delinquencies. After the governing authority of the fire protection district has incurred such costs and expenses as constitute the lien on the property, including any costs of court, attorney fees, and interest, said governing authority may send an attested bill of said costs and expenses to the assessor of Morehouse Parish, who shall add the amount of said bill to the next tax bill of the owner. Such liens shall prime all other liens or privileges against the property, except other tax liens, filed after the statement specified in this Subsection is filed with the recorder of mortgages, regardless of the date on which said lien is perfected.

Acts 1988, No. 744, §1; Acts 1989, No. 802, §1; Acts 1990, No. 814, §1; Acts 2004, No. 743, §3, eff. Jan. 1, 2005.



RS 40:1502.7 - Service charge authorized for East Carroll Parish; assessment and collection

§1502.7. Service charge authorized for East Carroll Parish; assessment and collection

A. The governing authority of any fire protection district situated wholly within the geographical boundaries of East Carroll Parish is hereby authorized to establish, by majority vote of the members of the authority, a service charge or rates of service charges to be assessed persons owning each residential or commercial structure, whether occupied or unoccupied, located wholly or partly within the boundaries of the fire protection district, subject to the provisions of Subsection B of this Section. For purposes of this Section, each residential or commercial unit and each housing unit within a multiple dwelling structure shall be considered a separate structure, and a mobile home, as defined in R.S. 9:1149.2(3), shall be considered a structure. Such service charges or rates of service charges shall be equal for all structures, except that mobile homes shall be charged no less than fifty percent and no more than eighty percent of the service charge, and shall be framed so as to cover and shall be used for the costs of any or all fire protection services. The fire protection district shall provide a receipt to each property owner paying the service charge. All insurers and all insurance agents shall have proof of a current service charge receipt before considering any reduced rates because of fire district protection.

B. Service charges or rates of service charges so established shall be assessed by resolution of the governing authority of the fire protection district. However, the resolution assessing said service charges shall be adopted by the governing authority only after the question of the assessment and the amount of the service charge or rates of service charges established have been submitted to and approved by a majority of electors of the district voting at an election held for that purpose. Such election shall be conducted in accordance with the election laws of the state and shall be held at the same time that an election authorized by the provisions of R.S. 18:402 is held.

C.(1) The governing authority of any fire protection district assessing a service charge or rates of service charges for fire protection services as provided in this Section shall also have the authority to use any reasonable means to collect and enforce the collection of such service charges, including any means authorized by law for collection of taxes.

(2)(a) The governing authority of any such district shall also have the authority to place liens for fire protection service charges upon the structure subject to the charge, upon the building, if any, in which the structure is located if it is owned by the owner of the structure, and upon the lot of ground not exceeding one acre on which the structure is situated if such lot of ground belongs to the person who owns such structure; however, if such structure or building is owned by a lessee of the lot of ground, the lien shall exist only against the lease and shall not affect the owner of the lot. Such lien shall be placed upon property only in the event of the refusal of the owner of a structure to pay said service charges when requested to do so by said governing authority within thirty days of receipt by the owner of such a request by registered or certified letter.

(b) The governing authority may file a statement reflecting the amount of the unpaid charges in the mortgage office of East Carroll Parish, which, when so filed and recorded, shall operate as a lien and privilege in favor of the district against property as provided herein.

(c) In addition, the governing authority of the district shall be entitled to recover the amount of said charges, together with all costs of court and attorney fees, by ordinary process in the Sixth Judicial District. Said governing authority may also provide, by resolution, for interest on the amount of said charges, which shall be paid prior to cancellation of the lien. The rate of interest charged shall not exceed the rate of legal interest, as provided in R.S. 9:3500, and shall be computed from the date of recordation of the lien until paid.

(d) Alternatively, the lien authorized by this Paragraph may be enforced by assessing the amount of the lien against the immovable as a tax against the immovable, to be enforced and collected as any ordinary property tax lien to be assessed against the property. Said lien may be collected in the manner fixed for collection of taxes and shall be subject to the same civil penalties for delinquencies. After the governing authority of the fire protection district has incurred such costs and expenses as constitute the lien on the property, including any costs of court, attorney fees, and interest, said governing authority may send an attested bill of said costs and expenses to the assessor of East Carroll Parish, who shall add the amount of said bill to the next tax bill of the owner. Such lien shall prime all other liens or privileges against the property, except other tax liens, filed after the statement specified in this Paragraph is filed with the recorder of mortgages, regardless of the date on which said lien is perfected.

Acts 1988, No. 567, §1; Acts 1989, No. 802, §1; Acts 2004, No. 743, §3, eff. Jan. 1, 2005.



RS 40:1502.8 - Service charge authorized for Grant Parish; assessment and collection

§1502.8. Service charge authorized for Grant Parish; assessment and collection

A. The governing authority of any fire protection district situated wholly within the geographical boundaries of Grant Parish is hereby authorized to establish, by majority vote of the members of the authority, a service charge or rates of service charges to be assessed persons owning each residential or commercial structure, whether occupied or unoccupied, located wholly or partly within the boundaries of the fire protection district, subject to the provisions of Subsection B of this Section. For purposes of this Section, each residential or commercial unit within a structure and each housing unit within a multiple dwelling structure shall be considered a separate structure, and a mobile home, as defined in R.S. 9:1149.2(3), shall be considered a structure. Such service charges or rates of service charges shall be equal for all structures, except that mobile homes shall be charged no less than fifty percent and no more than eighty percent of said service charge, and shall be framed so as to cover and shall be used for the costs of any or all fire protection services. The fire protection district shall provide a receipt to each property owner paying the service charge. All insurers and all insurance agents shall have proof of a current service charge receipt from owners so assessed before considering any reduced rates because of fire district protection.

B. Service charges or rates of service charges so established shall be assessed by resolution of the governing authority of the fire protection district. However, the resolution assessing said service charges shall be adopted by the governing authority only after the question of the assessment and the amount of the service charge or rates of service charges established have been submitted to and approved by a majority of electors of the district voting at an election held for that purpose. Such election shall be conducted in accordance with the election laws of the state and shall be held at the same time that an election authorized by the provisions of R.S. 18:402 is held.

C.(1) The governing authority of any fire protection district assessing a service charge or rates of service charges for fire protection services as provided in this Section shall also have the authority to use any reasonable means to collect and enforce the collection of such service charges, including any means authorized by law for collection of taxes.

(2)(a) The governing authority of any such district shall also have the authority to place liens for fire protection service charges upon the structure subject to the charge, upon the building, if any, in which the structure is located if it is owned by the owner of the structure, and upon the lot of ground not exceeding one acre on which the structure is situated if such lot of ground belongs to the person who owns such structure; however, if such structure or building is owned by a lessee of the lot of ground, the lien shall exist only against the lease and shall not affect the owner of the lot. Such lien shall be placed upon property only in the event of the refusal of the owner of a structure to pay said service charges when requested to do so by said governing authority within thirty days of receipt by the owner of such a request by registered or certified mail.

(b) The governing authority may file a statement reflecting the amount of the unpaid charges in the mortgage office of Grant Parish, which, when so filed and recorded, shall operate as a lien and privilege in favor of the district and against the property as provided herein.

(c) In addition, the governing authority of the district shall be entitled to recover the amount of said charges, together with all costs of court and attorney fees, by ordinary process in the Thirty-fifth Judicial District Court. Said governing authority may also provide, by resolution, for interest on the amount of said charges, which shall be paid prior to cancellation of the lien. The rate of interest charged shall not exceed the rate of legal interest, as provided in R.S. 9:3500, and shall be computed from the date of recordation of the lien until paid.

Added by Acts 1989, No. 80, §1; Acts 2004, No. 743, §3, eff. Jan. 1, 2005.



RS 40:1502.9 - Service charge authorized for Red River Parish; assessment and collection

§1502.9. Service charge authorized for Red River Parish; assessment and collection

A. The governing authority of any fire protection district situated wholly within the geographical boundaries of Red River Parish is hereby authorized to establish, by majority vote of the members of the authority, a service charge or rates of service charges to be assessed persons owning each residential structure, whether occupied or unoccupied, located wholly or partly within the boundaries of the fire protection district, subject to the provisions of Subsection B of this Section. For purposes of this Section, each residential unit and a mobile home, as defined in R.S. 9:1149.2(3), shall be considered a structure and each multiple dwelling structure, regardless of the number of separate housing units contained within the structure, shall be considered as one structure and not as separate structures. Such service charges or rates of service charges shall be equal for all structures, except that mobile homes shall be charged no less than fifty percent and no more than eighty percent of the service charge, and shall be framed so as to cover and shall be used for the costs of any or all fire protection services. The fire protection district shall provide a receipt to each property owner paying the service charge. All insurers and all insurance agents shall have proof of a current service charge receipt before considering any reduced rates because of fire district protection.

B. Service charges or rates of service charges so established shall be assessed by resolution of the governing authority of the fire protection district. However, the resolution assessing said service charges shall be adopted by the governing authority only after the question of the assessment and the amount of the service charge or rates of service charges established have been submitted to and approved by a majority of electors of the district voting at an election held for that purpose. Such election shall be conducted in accordance with the election laws of the state and shall be held at the same time that an election authorized by the provisions of R.S. 18:402 is held.

C.(1) The governing authority of any fire protection district assessing a service charge or rates of service charges for fire protection services as provided in this Section shall also have the authority to use any reasonable means to collect and enforce the collection of such service charges, including any means authorized by law for collection of taxes.

(2) The governing authority of any such district shall also have the authority to place liens for fire protection service charges upon the structure subject to the charge, upon the building, if any, in which the structure is located if it is owned by the owner of the structure, and upon the lot of ground not exceeding one acre on which the structure is situated if such lot of ground belongs to the person who owns such structure; however, if such structure or building is owned by a lessee of the lot of ground, the lien shall exist only against the lease and shall not affect the owner of the lot. Such lien shall be placed upon property only in the event of the refusal of the owner of a structure to pay said service charges when requested to do so by said governing authority within thirty days of receipt by the owner of such a request by registered or certified letter. The governing authority may file a statement reflecting the amount of the unpaid charges in the mortgage office of Red River Parish, which, when so filed and recorded, shall operate as a lien and privilege in favor of the district against property as provided herein. In addition, the governing authority of the district shall be entitled to recover the amount of said charges, together with all costs of court and attorney fees, by ordinary process in the Thirty-ninth Judicial District. Said governing authority may also provide, by resolution, for interest on the amount of said charges, which shall be paid prior to cancellation of the lien. The rate of interest charged shall not exceed the rate of legal interest, as provided in R.S. 9:3500, and shall be computed from the date of recordation of the lien until paid.

Acts 1989, No. 97, §1; Acts 2004, No. 743, §3, eff. Jan. 1, 2005.



RS 40:1502.10 - Service charge authorized for Fire Protection District No. 3 and Fire Protection District No. 7 of Caddo Parish; assessment and collection

§1502.10. Service charge authorized for Fire Protection District No. 1, Fire Protection District No. 3, and Fire Protection District No. 7 of Caddo Parish; assessment and collection

A. The governing authority of Fire Protection District No. 1, the governing authority of Fire Protection District No. 3, and the governing authority of Fire Protection District No. 7 of Caddo Parish are hereby authorized to establish, by majority vote of the members of the authority, a service charge or rates of service charges to be assessed persons owning each residential or commercial structure, whether occupied or unoccupied, located wholly or partly within the boundaries of the fire protection district, subject to the provisions of Subsection B of this Section. For purposes of this Section, each residential or commercial unit in a structure and each housing unit within a multiple dwelling structure shall be considered a separate structure, and a mobile home, as defined in R.S. 9:1149.2(3), shall be considered a structure. Such service charges or rates of service charges shall be established by the governing authority of such district and shall be framed so as to cover and shall be used for the costs of any or all fire protection, emergency medical transportation, and all emergency services incidental thereto.

B. Service charges or rates of service charges so established shall be assessed by resolution of the governing authority of the fire protection district. However, the resolution assessing said service charges shall be adopted by the governing authority only after the question of the assessment and the amount of the service charges or rates of service charges to be established have been submitted to and approved by a majority of electors of the district voting at an election held for that purpose. Such election shall be conducted in accordance with the election laws of the state and shall be held at the same time that an election authorized by the provisions of R.S. 18:402 is held, or the governing authority may call a special election at a date determined upon its own initiative.

C.(1) The governing authority of the fire protection district assessing a service charge or rates of service charges for fire protection services and emergency services as provided in this Section shall also have the authority to use any reasonable means to collect and enforce the collection of such service charges, including any means authorized by law for the collection of taxes. Such means shall include the assessor carrying the fire protection service charges on the tax rolls for Caddo Parish and the sheriff of Caddo Parish collecting such service charges at the same time as ad valorem taxes are collected and with the same authority with which such taxes are collected. If any fire protection service charge becomes delinquent and unpaid, the sheriff shall send a "Final Notice" to the delinquent property owner by registered or certified mail. The sheriff shall also publish notice of the pending delinquent property sale in the parish journal, setting forth the names and addresses of the delinquent property owners and the date and place of the sale to enforce collection and he shall enforce the collection in the same manner as ad valorem taxes are collected. Such fire protection and emergency service charge obligations shall prime all other liens, mortgages, and privileges against the property, except those for taxes and prior recorded local and special assessments. The governing authority may compensate the sheriff and the tax assessor for such collection upon mutual agreement of the governing authority and the sheriff and tax assessor.

(2)(a) The governing authority of the district shall also have the authority to place liens for fire protection service charges upon the structure subject to the charge, upon the building, if any, in which the structure is located if it is owned by the owner of the structure, and upon the lot of ground not exceeding one acre on which the structure is situated if such lot of ground belongs to the person who owns such structure; however, if such structure or building is owned by a lessee of the lot of ground, the lien shall exist only against the lease and shall not affect the owner of the lot. Such lien shall be placed upon property only in the event of refusal of the owner of a structure to pay said service charges when requested to do so by said governing authority within thirty days of receipt by the owner of such a request by registered or certified letter.

(b) The governing authority may file a statement reflecting the amount of the unpaid charges in the mortgage office of the parish, which, when so filed and recorded, shall operate as a lien and privilege in favor of the district against property as provided herein.

(c) In addition, the governing authority of the district shall be entitled to recover the amount of said charges, together with all costs of court and attorney fees, by ordinary process in the First Judicial District Court of Caddo Parish.

(d) Said governing authority may also provide, by resolution for interest on the amount of said charges, which shall be paid prior to cancellation of the lien.

Acts 1992, No. 19, §1, eff. May 18, 1992; Acts 2003, No. 150, §1; Acts 2003, No. 851, §2, eff. July 1, 2003.



RS 40:1502.11 - Springhill Fire Protection District No. 11; fire service charge

§1502.11. Springhill Fire Protection District No. 11; fire service charge

A. Notwithstanding any provision of law to the contrary, the governing authority of Springhill Fire Protection District No. 11 is hereby authorized to establish, by majority vote of the members of the authority, a fire service charge not to exceed four dollars. The person owning or occupying each residential or commercial structure located wholly or partly within the boundaries of the fire protection district who has made a deposit for the water service for the structure shall be assessed the service charge, subject to the provisions of Subsection B of this Section. Such service charge shall be used for the costs of fire protection services. For purposes of this Section, each residential or commercial unit within a structure and each housing unit within a multiple dwelling structure shall be considered a separate structure, and a mobile home, as defined in R.S. 9:1149.2(3) shall be considered a separate structure.

B. The governing authority of the fire protection district may use any legal, proper, necessary, and expedient means to collect and enforce the collection of such charge, including contracting with the city of Springhill water department and the Dorcheat Acres Water System. Any water company, as collection agency for the fire service charge, may add the charge levied by said fire protection district to the water bills of its customers. On or before the tenth day of the month following the collection of the charge the collection agency shall remit to the fire protection district all funds collected for the purposes of fire protection, less a small and reasonable service charge for administrative purposes of collection.

C. The governing authority of the district, acting through its collection agency, shall have the authority to discontinue the water service connected to any structure upon refusal of the owner to pay charges levied against said structure in accordance with the provisions of this Section. Water service shall be discontinued upon the expiration of a three-day period following receipt of a written delinquency notice.

Acts 1992, No. 99, §1.



RS 40:1502.12 - Tangipahoa Parish Rural Fire Protection District No. 2; assessment and collection

§1502.12. Tangipahoa Parish Rural Fire Protection District No. 2; assessment and collection

A.(1) The governing authority of Tangipahoa Parish Rural Fire Protection District No. 2, hereinafter referred to as the "district", may establish, by majority vote of the members of the authority, a fire protection tax for each residential or commercial structure for a term not to exceed ten years to be assessed persons owning each such structure, whether occupied or unoccupied, located wholly or partly within the boundaries of the district, subject to the provisions of Subsection B of this Section.

(2) For purposes of this Section, each residential or commercial unit in a structure shall be considered a separate structure, and a mobile home, as defined in R.S. 9:1149.2(3), shall be considered a structure. Such fire protection tax shall be equal for all structures of a given class and shall be framed so as to cover and shall be used for the costs of any or all fire protection services or emergency services.

B. Fire protection taxes or the various rates thereof so established shall be assessed by resolution of the governing authority of the district. However, the resolution assessing said tax shall be adopted by the governing authority only after the question of the levy, its duration, and the amount of the taxes established have been submitted to and approved by a majority of electors of the district voting at an election held for that purpose. Such election shall be conducted in accordance with the election laws of the state and shall be held at the same time that an election authorized by the provisions of R.S. 18:402 is held.

C.(1) In levying a fire protection tax as provided in this Section, the governing authority of the district may use any reasonable means to collect and enforce the collection of such tax, including any means authorized by law for collection of other taxes.

(2)(a) The governing authority of the district may place liens for fire protection taxes upon the structure subject to the charge, upon the building, if any, in which the structure is located if it is owned by the owner of the structure, and upon the lot of ground not exceeding one acre on which the structure is situated if such lot of ground belongs to the person who owns such structure; however, if such structure or building is owned by a lessee of the lot of ground, the lien shall exist only against the lease and shall not affect the owner of the lot. Such lien shall be placed upon property only in the event of the refusal of the owner of a structure to pay said service charges when requested to do so by said governing authority within thirty days of receipt by the owner of such a request by registered or certified letter.

(b) The governing authority may file a statement reflecting the amount of the unpaid taxes in the mortgage office of Tangipahoa Parish, which, when so filed and recorded, shall operate as a lien and privilege in favor of the district against property as provided herein.

(c) In addition, the governing authority of the district shall be entitled to recover the amount of said taxes, together with all costs of court and attorney fees, by ordinary process in any court having proper jurisdiction.

(d) The governing authority may also provide, by resolution, for interest on the amount of said taxes, which shall be paid prior to cancellation of the lien. The rate of interest charged shall not exceed the rate of legal interest, as provided in R.S. 9:3500, and such interest shall be computed from the date of recordation of the lien until paid.

Acts 1994, No. 3, §1, eff. June 1, 1994; Acts 2004, No. 743, §3, eff. Jan. 1, 2005.



RS 40:1502.13 - Fire protection districts within East Feliciana Parish; assessment and collection

§1502.13. Fire protection districts within East Feliciana Parish; assessment and collection

A.(1) The governing authority of any fire protection district situated wholly within the geographical boundaries of East Feliciana Parish may establish, by majority vote of the members of the authority of the district, a fire protection tax for a term not to exceed ten years to be assessed persons owning each residential or commercial structure, whether occupied or unoccupied, located wholly or partly within the boundaries of the fire protection district, subject to the provisions of Subsection B of this Section.

(2) For purposes of this Section, each residential or commercial unit and each housing unit within a multiple dwelling structure shall be considered a separate structure, and a mobile home, as defined in R.S. 9:1149.2(3), shall be considered a structure. Such fire protection tax shall be equal for all structures, except that mobile homes shall be taxed as a rate no less than fifty percent and no more then eighty percent of the general tax rate, and shall be framed so as to cover and shall be used for the costs of any or all fire protection services and emergency services provided by the district, including the acquisition, maintenance, and operation of equipment and facilities therefor.

B. Fire protection taxes or the various rates thereof so established shall be levied by resolution of the governing authority of the district. However, the resolution levying the tax shall be adopted by the governing authority only after the question of the levy, its duration, and the amount of the taxes established have been submitted to and approved by a majority of electors of the district voting at an election held for that purpose. Such election shall be conducted in accordance with the election laws of the state and shall be held at the same time that an election authorized by the provisions of R.S. 18:402 is held.

C.(1) The governing authority of any fire protection district levying a fire protection tax as provided in this Section may use any reasonable means to collect and enforce the collection of such tax, including any means authorized by law for collection of other taxes.

(2)(a) The governing authority of any such district may place liens for fire protection taxes upon the structure subject to the charge, upon the building, if any, in which the structure is located if it is owned by the owner of the structure, and upon the lot of ground on which the structure is situated if such lot of ground belongs to the person who owns such structure; however, if such structure or building is owned by a lessee of the lot of ground, the lien shall exist only against the lease and/or the structure and shall not affect the owner of the lot. Such lien shall be placed upon property only in the event of the refusal of the owner of a structure to pay said tax when requested to do so by said governing authority within thirty days of receipt by the owner of such a request by registered or certified letter.

(b) The governing authority may file a statement reflecting the amount of the unpaid taxes in the mortgage office of East Feliciana Parish, which, when so filed and recorded, shall operate as a lien and privilege in favor of the district against property as provided herein.

(c) In addition, the governing authority of the district may recover the amount of said taxes, together with all costs of court and attorney fees, by ordinary process in the Twentieth Judicial District.

(d) The governing authority may also provide, by resolution, for interest on the amount of said taxes, which shall be paid prior to cancellation of the lien. The rate of interest charged shall not exceed the rate of legal interest, as provided in R.S. 9:3500, and shall be computed from the date of recordation of the lien until paid.

(e) Alternatively, the lien authorized by this Paragraph may be enforced by assessing the amount of the lien against the immovable as a tax against the immovable, to be enforced and collected as any ordinary property tax lien to be assessed against the property. The lien may be collected in the manner fixed for collection of taxes and shall be subject to the same civil penalties for delinquencies. After the governing authority of the district has incurred such costs and expenses as constitute the lien on the property, including any costs of court, attorney fees, and interest, the governing authority may send an attested bill of said costs and expenses to the assessor of East Feliciana Parish, who shall add the amount of said bill to the next tax bill of the owner. Such lien shall prime all other liens or privileges against the property, except other tax liens, filed after the statement specified in this Paragraph is filed with the recorder of mortgages, regardless of the date on which the lien is perfected.

Acts 1994, No. 14, §1, eff. June 7, 1994; Acts 2004, No. 743, §3, eff. Jan. 1, 2005.



RS 40:1502.14 - Exemption from proof of service charge receipts in the parish of Morehouse

§1502.14. Exemption from proof of service charge receipts in the parish of Morehouse

Notwithstanding any provision to the contrary applicable to any fire protection district, any requirement that insurers and insurance agents have proof of a current service charge receipt from an insured prior to considering granting any reduced rate because of fire district protection to the insured shall not apply in the parish of Morehouse.

Acts 1997, No. 711, §1, eff. July 1, 1997; Acts 2001, No. 723, §1, eff. June 25, 2001; Acts 2011, 1st Ex. Sess., No. 12, §1, eff. June 12, 2011.



RS 40:1502.15 - Service charge authorized for fire protection districts in the parish of Caddo; assessment and collection

§1502.15. Service charge authorized for fire protection districts in the parish of Caddo; assessment and collection

A. The governing authority of any fire protection district located within the parish of Caddo is hereby authorized to establish, by majority vote of the members of the authority, a service charge or rates of service charges to be assessed persons owning each residential or commercial structure, whether occupied or unoccupied, located wholly or partly within the boundaries of the district, subject to the provisions of Subsection B of this Section. For purposes of this Section, each residential or commercial unit in a structure and each housing unit within a multiple dwelling structure shall be considered a separate structure, and a mobile home, as defined in R.S. 9:1149.2, shall be considered a structure. Such service charges or rates of service charges shall be established by the governing authority of such district and shall be framed so as to cover and shall be used for the costs either incurred or for contracting of any or all fire protection, emergency medical transportation, and all emergency services incidental thereto.

B. Service charges or rates of service charges so established shall be assessed by resolution of the governing authority of the district. However, the resolution assessing said service charges shall be adopted by the governing authority only after the question of the assessment and the amount of the service charges or rates of service charges to be established have been submitted to and approved by a majority of electors of the district voting at an election held for that purpose. Such election shall be conducted in accordance with the election laws of the state and shall be held at the same time that an election authorized by the provisions of R.S. 18:402 is held, or the governing authority may call a special election at a date determined upon its own initiative.

C.(1) The governing authority of the district assessing a service charge or rates of service charges for fire protection services and emergency services as provided in this Section shall also have the authority to use any reasonable means to collect and enforce the collection of such service charges, including any means authorized by law for the collection of taxes. Such means shall include the assessor carrying the fire protection service charges on the tax rolls for the parish and the sheriff of the parish collecting such service charges at the same time as ad valorem taxes are collected and with the same authority with which such taxes are collected. If any fire protection service charge becomes delinquent and unpaid, the sheriff shall send a "Final Notice" to the delinquent property owner by registered or certified mail. The sheriff shall also publish notice of the pending delinquent property sale in the parish journal, setting forth the names and addresses of the delinquent property owners and the date and place of the sale to enforce collection and he shall enforce the collection in the same manner as ad valorem taxes are collected. The governing authority may compensate the sheriff and the tax assessor for such collection upon mutual agreement of the governing authority and the sheriff and tax assessor.

(2)(a) The governing authority of the district shall also have the authority to place liens for fire protection service charges upon the structure subject to the charge, upon the building, if any, in which the structure is located if it is owned by the owner of the structure, and upon the lot of ground not exceeding one acre on which the structure is situated if such lot of ground belongs to the person who owns such structure; however, if such structure or building is owned by a lessee of the lot of ground, the lien shall exist only against the lease and shall not affect the owner of the lot. Such lien shall be placed upon property only in the event of refusal of the owner of a structure to pay said service charges when requested to do so by said governing authority within thirty days of receipt by the owner of such a request by registered or certified letter.

(b) The governing authority may file a statement reflecting the amount of the unpaid charges in the mortgage office of the parish, which, when so filed and recorded, shall operate as a lien and privilege in favor of the district against property as provided herein.

(c) In addition, the governing authority of the district shall be entitled to recover the amount of said charges, together with all costs of court and attorney fees, by ordinary process in the district court of the parish.

(d) The governing authority may also provide, by resolution for interest on the amount of said charges, which shall be paid prior to cancellation of the lien.

Acts 2005, No. 327, §1, eff. June 30, 2005; Acts 2011, 1st Ex. Sess., No. 12, §1, eff. June 12, 2011.



RS 40:1502.16 - Service charge authorized for DeSoto Parish; assessment and collection

§1502.16. Service charge authorized for DeSoto Parish; assessment and collection

A. In addition to the authority granted pursuant to R.S. 40:1502, the governing authority of DeSoto Parish Fire Protection District No. 3 may establish a service charge or rates of service charges to be assessed persons owning each residential or commercial structure, whether occupied or unoccupied, located wholly or partly within the boundaries of the fire protection district, subject to the provisions of Subsection B of this Section. For purposes of this Section, each residential or commercial unit in a structure and each housing unit within a multiple dwelling structure shall be considered a separate structure, and a mobile home, as defined in R.S. 9:1149.2, shall be considered a structure. Such service charges or rates of service charges shall be framed so as to cover and shall be used for the costs of any or all fire protection and emergency medical transportation and emergency services incidental thereto.

B. Service charges or rates of service charges so established shall be assessed by resolution of the governing authority of the fire protection district; however, the resolution assessing the service charges shall be adopted by the governing authority only after the question of the assessment and the amount of the service charges or rates of service charges to be established have been submitted to and approved by a majority of electors of the district voting at an election held for that purpose. Such election shall be conducted in accordance with the election laws of the state and shall be held at the same time that an election authorized by the provisions of R.S. 18:402 is held.

C.(1) The governing authority of the fire protection district assessing a service charge or rates of service charges as provided in this Section may also use any reasonable means to collect and enforce the collection of such service charges, including any means authorized by law for the collection of taxes. Such means shall include the assessor carrying the fire protection service charges on the tax rolls for DeSoto Parish and the sheriff of DeSoto Parish collecting such service charges at the same time as ad valorem taxes are collected and with the same authority with which such taxes are collected. If any fire protection service charge becomes delinquent and unpaid, the sheriff shall send a "Final Notice" to the delinquent property owner by registered or certified mail. The sheriff shall also publish notice of the pending delinquent property sale in the parish journal, setting forth the names and addresses of the delinquent property owners and the date and place of the sale to enforce collection, and he shall enforce the collection in the same manner as ad valorem taxes are collected. The governing authority may compensate the sheriff and the tax assessor for such collection upon mutual agreement of the governing authority and the sheriff and tax assessor.

(2)(a) The governing authority of the district may also place liens for fire protection service charges upon the structure subject to the charge, upon the building, if any, in which the structure is located if it is owned by the owner of the structure, and upon the lot of ground not exceeding one acre on which the structure is situated if such lot of ground belongs to the person who owns such structure; however, if such structure or building is owned by a lessee of the lot of ground, the lien shall exist only against the lease and shall not affect the owner of the lot. Such lien shall be placed upon property only if the owner of a structure refuses to pay the service charges when requested to do so by the governing authority within thirty days after receipt by the owner of such a request by registered or certified letter.

(b) The governing authority may file a statement reflecting the amount of the unpaid charges in the mortgage office of the parish, which, when so filed and recorded, shall operate as a lien and privilege in favor of the district against property as provided by this Subsection.

(c) Such fire protection and emergency service charge obligations shall prime all other liens, mortgages, and privileges against the property, except those for taxes and prior recorded local and special assessments.

(d) In addition, the governing authority of the district may recover the unpaid charges, together with all costs of court and attorney fees, by ordinary process in the Forty-Second Judicial District Court.

(e) The governing authority may also provide, by resolution for interest on the unpaid charges, which shall be paid prior to cancellation of the lien.

Acts 2015, No. 52, §1.



RS 40:1503 - West Baton Rouge Parish Fire Protection District No. 1; creation; subdistricts; boards; powers, duties, and functions

§1503. West Baton Rouge Parish Fire Protection District No. 1; creation; subdistricts; boards; powers, duties, and functions

A. When used in this Section, the following terms have these meanings:

(1) "Council" means the West Baton Rouge Parish Council.

(2) "District" means West Baton Rouge Parish Fire Protection District No. 1.

(3) "Fire protection service" means, but is not necessarily limited to:

(a) Acquiring and maintaining land for a fire station site.

(b) Acquiring, constructing, maintaining, and operating fire protection facilities.

(c) Acquiring, maintaining, and operating fire trucks and other fire protection or emergency equipment.

(d) Obtaining water for fire protection purposes, including charges for fire hydrant rentals and service.

(e) Paying salaries of firemen.

(4) "Parish" means West Baton Rouge Parish.

B. In addition to other authority granted by law, the West Baton Rouge Parish Council may create a fire protection district in the manner and subject to the limitations and restrictions contained in this Section. The district shall be designated as "West Baton Rouge Parish Fire Protection District No. 1" and may include two or more fire protection subdistricts.

C. The boundaries of the district shall be coterminous with the boundaries of the parish.

D. Subject to the provisions of this Section, the district shall be a political subdivision within the meaning of the laws of the state relating to voting and levying of special maintenance taxes, voting and levying of service charges or fees, incurring debt, and issuing bonds therefor, including but not limited to the provisions of Subtitle II, Chapter 4, of Title 39 of the Louisiana Revised Statutes of 1950.

E.(1) Notice of intention to create the district shall be ordered by resolution of the council only if concurred in, by resolution, by each municipal governing authority in the parish. The resolution shall state that all of the parish shall be within the district and set forth the boundaries proposed for the subdistricts. The notice shall state that the council shall, in open session, on a date and at an hour and place named, proceed to create the proposed district.

(2) This notice shall be published once a week for two successive weeks, the first publication being not less than fifteen days before the date fixed for the hearing, in the parish's official journal.

F. At the place and time specified in the notice provided for in Subsection E of this Section, the council shall hold a public hearing concerning the creation of the proposed district.

G-L. Repealed by Acts 2013, No. 129, §2, eff. June 5, 2013.

Acts 1987, No. 212, §1, eff. July 2, 1987. Amended by Acts 1989, 1st Ex. Sess., No. 14, §1; Acts 2008, No. 286, §1, eff. June 16, 2008; Acts 2013, No. 129, §§1, 2, eff. June 5, 2013.



RS 40:1503.1 - Fort Pike Fire Protection District

§1503.1. Fort Pike Fire Protection District

A. Creation. There is hereby created within the parish of Orleans, as more specifically provided in Subsection B of this Section, a body politic and corporate which shall be known as the Fort Pike Fire Protection District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The boundaries of the district shall be defined as that area east of Chef Menteur Pass and west of the Rigolets Pass.

C. Purpose. The purpose and intent of this Section is to provide additional fire protection personnel and services within the boundaries of the district which shall be supplemental to and not in lieu of personnel and services provided in the district by the city of New Orleans.

D. Governance. (1) In order for the orderly development and effectuation of the services to be furnished by the district and to provide for the representation in the affairs of the district of those persons and interests immediately concerned with and affected by the purposes and development of the area included within the district, the affairs of the district shall be managed by the members of the governing board of the Fort Pike Volunteer Fire Department District One, referred to in this Section as the "board".

(2) The board may adopt bylaws or such other rules and regulations as it deems necessary for conducting its business affairs. The board may appoint and retain all employees it deems advisable and fix the powers, duties, and compensation of such employees. The board shall hold regular meetings and may hold special meetings as shall be provided in the bylaws.

(3) The members of the board shall select from among themselves a president and a secretary and such other officers as they deem appropriate. The duties of the officers shall be fixed by bylaws adopted by the board.

(4) A majority of the members of the board shall constitute a quorum for the transaction of business. The minute books and archives of the district shall be maintained by the board's secretary. The monies, funds, and accounts of the district shall be in the official custody of the board.

(5) The members of the board shall serve without compensation.

E. Powers and duties. The district, acting through the board, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection F of this Section and in accordance with a budget adopted as provided by Subsection H of this Section.

(4) To enter into contracts with individuals or entities, private or public.

(5) To engage in the operation of firefighting equipment, the prevention of fire hazards, and the extinguishing of fires within the district.

(6) To acquire by gift, grant, purchase, lease, or otherwise such property as may be necessary or desirable for carrying out the objectives and purposes of the district and to mortgage or sell such property.

(7) To procure and maintain liability insurance against any personal or legal liability of a board member that may be asserted or incurred based upon his service as a member of the board or that may arise as a result of his actions taken within the scope and discharge of his duties as a member of the board.

(8) To perform or have performed any other function or activity necessary or appropriate to carry out the purposes of the district.

F. Funding. (1) The board may, when necessary, levy annually an ad valorem tax not to exceed five mills on the dollar of assessed valuation of all property, provided that the amount, term, and purpose of the tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors in the district voting in an election held for that purpose.

(2) The proceeds of the tax shall be used solely and exclusively for the purpose and benefit of the district.

G. Additional contributions. The district may solicit and accept additional voluntary contributions and grants to further the purposes of the district.

H. Budget. (1) The board shall adopt an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513(B).

I. The provisions of this Section shall not be construed as changing or affecting the structure and organization or the distribution and redistribution of the powers and functions of the city of New Orleans. The city of New Orleans shall continue to provide fire protection personnel and services as authorized by applicable general and local laws and the powers granted to the district pursuant to the provisions of this Section shall be supplemental to and shall not supercede the powers granted to the city by any such general or local law.

Acts 2013, No. 114, §1, eff. June 5, 2013.



RS 40:1504 - Repealed by Acts 1995, No. 25, 1.

§1504. Repealed by Acts 1995, No. 25, §1.



RS 40:1505 - Parcel fee; submission to voters

§1505. Parcel fee; submission to voters

A.(1) Each district may levy and collect a parcel fee within its boundaries which shall not exceed one hundred dollars per parcel per year, which parcel fee shall be imposed by resolution or ordinance of the governing authority of the district only after the question of the imposition of the parcel fee and the purpose, rate, and duration of the parcel fee has been approved by a majority of the voters of the district voting at an election held therein. The proceeds of such parcel fee shall be expended for the purposes of acquiring, constructing, maintaining and operating fire protection facilities and equipment, including the cost of obtaining water for fire protection purposes and salaries of firemen, and all purposes incidental thereto. Any parcel fee imposed pursuant to this Section shall be levied and collected and be due and owing annually. Such fee may be carried on the tax rolls for the parish in which such district is located and collected at the same time as parish ad valorem taxes.

(2) If any parcel fee is not paid when due, such district shall proceed against the parcel for the collection of the amount of the fee unpaid and delinquent, any collection costs incurred by such district plus interest at a rate not exceeding twelve percent on the unpaid amount of the parcel fee, and in the event legal proceedings are necessary to effect collection, court costs and reasonable attorney's fees. However, attorney's fees shall be payable by the parcel owner only if demand by the governing authority of such district has been made on the parcel owner by registered or certified mail, and such parcel owner has failed to pay the amount due within ten days after such demand.

(3) A judgment obtained for nonpayment of a parcel fee, upon being recorded in the mortgage records in the parish in which a district is located, shall prime all other liens except those for taxes and prior recorded local or special assessments. If there are one or more property mortgages on such parcel and the mortgage holder or holders have notified the tax collector in the parish of such recorded mortgage in accordance with the requirements of R.S. 47:2180.1, the district, prior to proceeding against such parcel for failure to pay a parcel fee, shall give notice to each mortgagee of the amount of the parcel fee due and owing on such parcel and that such parcel fee must be paid within twenty days after the mailing of the notice or proceedings will be commenced against the parcel. The notice shall be sent to each such mortgage holder by certified mail, return receipt requested, or made by personal or domiciliary service on such mortgage holder.

(4) Alternatively, the lien authorized by this Subsection may be enforced by assessing the amount of the lien against the immovable as a tax against the immovable, to be enforced and collected as any ordinary property tax lien to be assessed against the property. The lien may be collected in the manner fixed for collection of taxes and shall be subject to the same civil penalties for delinquencies. After the governing authority of a fire protection district has incurred such costs and expenses as constitute the lien on the property, including any cost of court, attorney fees, and interest, the governing authority may send an attested bill of such costs and expenses to the assessor of the parish in which such district is located, who shall add the amount of the bill to the next tax bill of the property owner. The lien shall prime all other liens or privileges against the property, except other tax liens, filed after the statement specified in this Subsection is filed with the recorder of mortgages, regardless of the date on which the lien is perfected.

B.(1) Each district may incur debt and issue bonds payable from an irrevocable pledge and dedication of all or a portion of the proceeds of a parcel fee, provided, however, that the question of funding said proceeds into bonds shall have been approved by a majority of the voters of the district voting at an election held therein and the State Bond Commission has approved the issuance of the bonds. The question or proposition with respect to the funding of the proceeds of the parcel fee into bonds may be voted upon at the election held to authorize the imposition of the parcel fee or may be submitted at a separate election held for that purpose. The maturities of the bonds shall be so arranged that the total amount of principal and interest falling due in any year, together with that falling due in such year on all bonds theretofore issued payable from such parcel fee, shall not exceed eighty percent of the estimated proceeds to be received from the levy of such parcel fee in the calendar year in which the bonds are issued.

(2) The bonds may be sold at public or private sale and shall be issued pursuant to the provisions of a resolution adopted by the governing authority of the district, provided, however, the bonds shall mature over a period not to exceed the period for which the parcel fee, the proceeds of which are to be used to pay principal and interest on the bonds, is authorized. The bonds and the income therefrom shall be exempt from taxation by the state and by any parish, municipality, or political subdivision thereof.

C. Each district may incur debt and issue certificates of indebtedness pursuant to the provisions of R.S. 33:2921 to R.S. 33:2925, inclusive, subject to the approval of the State Bond Commission.

D.(1) A "parcel" as used in this Section shall mean a lot, a subdivided portion of ground or an individual tract upon which is located, either in whole or in part, a residential or commercial structure, regardless of the structure's being occupied or unoccupied.

(2)(a) Notwithstanding the provisions of Paragraph (1) of this Subsection, within Fire Protection District 8-C in Lafourche Parish, the term "parcel" shall also mean each improved portion of ground upon which a residential or commercial structure has been or may be situated and to which a mailing address has been assigned by a local governmental subdivision, a landowner, or a lessor.

(b) In the case of mobile home parks or other commercial property where spaces are leased for residential or commercial structures, the landowner is responsible for the parcel fee for each portion of ground described in Subparagraph (a) of this Paragraph.

(c) No parcel fee shall be levied on any parcel defined in this Paragraph unless the question of levying such fee has been approved by a majority of the registered voters of the district who vote on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. Any such parcel fee shall be imposed by resolution or ordinance of the governing authority of the district.

Acts 1988, No. 402, §1, eff. July 10, 1988; Acts 1992, No. 538, §1; Acts 2015, No. 292, §1.



RS 40:1505.1 - Richland Parish; additional parcel fee in certain districts

§1505.1. Richland Parish; additional parcel fee in certain districts

A. In addition to the parcel fee authorized by R.S. 40:1505, any fire protection district which is created by the governing authority of Richland Parish and in which fire protection services are to be provided by the city of Rayville pursuant to a local services agreement may levy a parcel fee, not to exceed one hundred fifty dollars per parcel per year, for purposes of securing such services by means of such an agreement.

B. The parcel fee shall be imposed by resolution or ordinance of the governing authority of the district only after the question of the imposition of the parcel fee and its purpose, rate, and duration have been approved by a majority of the voters of the district voting at an election held for such purpose in accordance with the elections laws of the state.

C.(1) Any such parcel fee shall be levied, collected, and enforced in the manner provided by R.S. 40:1505(A).

(2) "Parcel" shall have the same meaning as provided by R.S. 40:1505(D).

Acts 1998, No. 57, §1, eff. June 24, 1998.



RS 40:1505.2 - City of Springhill; additional parcel fee

§1505.2. City of Springhill; additional parcel fee

A. Notwithstanding any other provision of law to the contrary, the Springhill Fire Protection District No. 11 in Webster Parish, pursuant to a local services agreement, may levy a parcel fee, not to exceed six dollars per parcel per year, for purposes of securing such services by means of such an agreement.

B. The parcel fee shall be imposed by resolution or ordinance of the governing authority of the district only after the question of the imposition of the parcel fee and its purpose, rate, and duration have been approved by a majority of the voters of the district voting at an election held for such purpose in accordance with the elections laws of the state.

C.(1) Any such parcel fee shall be levied, collected, and enforced in the manner provided by R.S. 40:1505(A).

(2) "Parcel" shall have the same meaning as provided by R.S. 40:1505(D).

Acts 2007, No. 168, §1, eff. June 27, 2007.



RS 40:1506 - Special fire protection districts; creation; subdistricts; boards; powers, duties, and functions

§1506. Special fire protection districts; creation; subdistricts; boards; powers, duties, and functions

A. When used in this Section, the following terms have these meanings:

(1) "Board" means the board of commissioners of a district created pursuant to this Section.

(2) "District" means a fire protection district created pursuant to this Section.

(3) "Fire protection service" means but is not necessarily limited to the following:

(a) Acquiring and maintaining land for a fire station site.

(b) Acquiring, constructing, maintaining, and operating fire protection facilities.

(c) Acquiring, maintaining, and operating fire trucks and other fire protection or emergency equipment.

(d) Obtaining water for fire protection purposes, including charges for fire hydrant rentals and service.

(e) Paying salaries of firemen.

(4) "Subdistrict" means any subdistrict of a district.

B. In addition to other authority granted by law, a parish governing authority may create a fire protection district in the manner and subject to the limitations and restrictions contained in this Section. The district shall include two or more fire protection subdistricts.

C. The district shall include:

(1) The nonincorporated area of the parish, excluding any area created as an industrial area; and

(2) The area within the corporate limits of each municipality which concurs in being included in the district.

D. Subject to this Section, the district shall be a political subdivision within the meaning of the laws of the state relating to voting and levying of special maintenance taxes, and service charges or fees, incurring debt, and issuing bonds therefor, including but not limited to the provisions of Subtitle II, Chapter 4, of Title 39 of the Louisiana Revised Statutes of 1950.

E.(1) Notice of intention to create the district shall be ordered by resolution of the parish governing authority only if concurred in, by resolution, by the municipal governing authority of each municipality to be included in the district. The resolution shall state the boundaries proposed for the district and the boundaries proposed for the subdistricts. The notice shall state that the parish governing authority shall, in open session, on a day and at an hour and place named, proceed to create the proposed district.

(2) This notice shall be published once a week for two successive weeks, the first publication being not less than fifteen days before the date fixed for the hearing, in the parish's official journal.

F.(1) At the place and time specified in the notice provided for in Subsection E, the parish governing authority shall hold a public hearing concerning the creation of the proposed district and the proposed boundaries of the subdistricts. At this hearing, the parish governing authority may change the boundaries of the proposed subdistricts.

(2) After the hearing, the parish governing authority may adopt an ordinance creating the district and fixing the boundaries of each subdistrict.

(3) The ordinance shall:

(a) Contain the method or formula by which the district's revenues shall be allocated to the subdistricts for fire protection purposes.

(b) Provide that any subsequent revision of the method or formula of allocation, or termination thereof, shall occur only upon adoption of an ordinance setting forth the proposed action by the parish governing authority and upon concurrence, by resolution, of the governing authority of each municipality included in the district.

(c) Provide that the entire area of any municipality within the district shall be included within one subdistrict.

(d) Provide that any area annexed by a municipality, which is included in the district, that is not within the same subdistrict as the annexing municipality shall be included within the same subdistrict as the municipality. The parish governing authority shall adopt an ordinance changing the boundaries of the subdistricts only to the extent necessary to comply with this Subparagraph.

(e) Not become effective until it has been concurred in, by resolution, by the governing authority of each municipality in the district.

(4) Thereafter, notice of the formation of the district and the subdistricts shall be given immediately by one publication in the parish's official journal.

G.(1) The district shall be governed by a board of commissioners consisting of one representative of each subdistrict appointed by the governing body of the subdistrict. Each subdistrict representative on the board shall be a resident of the subdistrict and may be a member of the governing body of the subdistrict.

(2) Each board member shall serve at the pleasure of the governing body making the appointment.

(3) Annually, the board shall elect a chairman and may elect such other officers as the board may deem necessary.

(4) The board shall select a secretary and a treasurer, or a combined secretary-treasurer, who may be members of the board.

H. The board, as governing body of the district, shall:

(1) Fix the time and place of its regular meetings.

(2) Deposit all funds collected or otherwise received by the district in a separate account with the board's fiscal agent and disburse such funds in accordance with law.

(3) Allocate funds to the subdistricts as provided by ordinance.

(4) Adopt a procedure by which a subdistrict may make application for and receive supplemental funding from the district.

(5) Have the district's books and records audited by the legislative auditor under the provisions contained in R.S. 24:513. The audit report shall be made available to the board, to the parish governing authority, and to the governing authority of each municipality in the district.

(6) Prepare a budget for its operations in the ensuing year. Upon receipt of funds sufficient to finance its budget, the board may proceed to act thereunder.

I. The board, as governing body of the district may:

(1) Incur debt and contract obligations.

(2) Sue and be sued.

(3) Accept grants or donations of any type.

(4) Enter into contracts necessary or desirable to fund fire protection service within the district, including entering into contracts and agreements with any federal, state, or local agency or instrumentality as is necessary to procure aid and grants.

(5) With the concurrence of the parish governing authority and the governing authority of each municipality in the district, levy a special tax of not more than ten mills on the dollar of a period of not more than ten years for the purpose of providing fire protection service within the district. However, the resolution levying the tax shall be adopted by the board only after the question of the levy and the amount of the tax have been submitted to and approved by a majority of electors of the district voting at an election held for that purpose. The cost of the election shall be borne by the district.

(6)(a) With the concurrence of the parish governing authority and the governing authority of each municipality in the district, establish, by majority vote of the members of the board, a service charge or rates of service charges to be assessed persons occupying residential or nonresidential structures and persons owning unoccupied structures located wholly or partly within the district as customers of the district, subject to Subparagraph (b) of this Paragraph. The service charges or rates of service charges shall be equal for all customers and shall be framed so as to cover and shall be used for the costs of fire protection service within the district.

(b) Service charges or rates of service charges shall be assessed by resolution of the board. However, the resolution assessing the service charges shall be adopted by the board only after the question of the assessment and the amount of the service charge or rates of service charges established have been submitted to and approved by a majority of electors of the district voting at an election held for that purpose. The cost of the election shall be borne by the district.

(7)(a) With the concurrence of the parish governing authority and the governing authority of each municipality in the district, levy within the district a sales and use tax not exceeding one percent, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana. However, the levy shall be adopted by the board only after the question of the levy and the amount of the tax have been submitted to and approved by a majority of electors of the district voting at an election held for that purpose. The cost of the election shall be borne by the district.

(b) The tax shall be imposed by resolution of the board and shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently or hereafter defined in R.S. 47:301 et seq.

(c) Except where inapplicable, the procedure established by R.S. 47:301 et seq. shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement the provisions of those Sections and to make said provisions applicable to the tax herein authorized shall be fixed in the resolution of the board imposing the tax.

(d) The tax shall be imposed and collected uniformly throughout the district.

(e) The proceeds of the tax may be used by the board for fire protection purposes within the district, but the proceeds of the tax shall be dedicated solely for the purposes approved by the electorate, including the funding of the proceeds of such tax into bonds in the manner provided by Subpart F, Part III, Chapter 4, Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, which funding may be submitted to the voters in the same proposition the tax is submitted.

(f) The resolution imposing the tax herein authorized shall be adopted by the board only after the question of the imposition of the tax shall have been submitted to the qualified electors of the district at an election conducted in accordance with the election laws of the state and a majority of those voting in the election shall have voted in favor of the imposition of the tax. All expenses of the election shall be borne by the district.

(8) The board may use any necessary and proper means to collect and enforce the collection of any tax or service charge, including contracting with any political subdivision within the parish or any official or agency of the parish to effect the collection.

(9) Adopt rules and procedures.

(10) Do and perform all acts necessary and proper for the purpose of providing funding for fire protection service within the district.

J. The district and any subdistrict may be revised or dissolved only in the manner and subject to the limitations and restrictions applicable to the creation of the district and the subdistricts.

K.(1) If no municipality is included within a subdistrict, the parish governing authority shall be the governing body of the subdistrict.

(2) If a municipality is included within a subdistrict, the governing body of the municipality shall be the governing body of the subdistrict.

(3) The governing body of each subdistrict shall:

(a) Fix the time and place of its regular meetings.

(b) Deposit and maintain all funds received for the use of the subdistrict in a separate account with the governing body's fiscal agent and disburse such in accordance with law.

(c) The subdistrict's books and records shall be audited by the legislative auditor under the provisions contained in R.S. 24:513. The audit report shall be made available to the board, to the parish governing authority, and to the governing authority of each municipality in the district.

(d) Prepare a budget for its operations in the ensuing year.

(4) Upon receipt of funds sufficient to finance its budget, the governing body may proceed to act thereunder.

(5) The governing body of each subdistrict may:

(a) Sue and be sued.

(b) Accept grants or donations of every type.

(c) Enter into contracts necessary or desirable to carry out the purpose of the subdistrict, including entering into contracts and agreements with any federal, state, or local agency or instrumentality as is necessary to procure aid and grants to assist the subdistrict in carrying out the purpose for which it was created.

(d) Adopt rules and procedures and fix the time and place of its regular meetings.

(e) Do and perform all acts necessary and proper for the purpose of providing fire protection service within the subdistrict.

(f) If and only if there is being levied and collected a special tax pursuant to Paragraph I(5) of this Section, a service charge pursuant to Paragraph I(6) of this Section, or a sales and use tax pursuant to Paragraph I(7) of this Section, levy a special tax of not more than ten mills on the dollar for a period of not more than ten years or the termination of all district levies and assessments, whichever occurs first, for the purpose of providing fire protection service within the subdistrict. However, the resolution levying the tax shall be adopted by the governing body only after the question of the levy and the amount of the tax have been submitted to and approved by a majority of electors of the subdistrict voting at an election held for that purpose. The cost of the election shall be borne by the subdistrict.

(g)(i) If and only if there is being levied and collected a special tax pursuant to Paragraph I(5) of this Section or a service charge pursuant to Paragraph I(6) of this Section, establish, by majority vote of the members of the governing body, a service charge or rates of service charges to be assessed persons occupying residential or nonresidential structures and persons owning unoccupied structures located wholly or partly within the subdistrict as customers of the subdistrict, subject to the provisions of Subparagraph (ii) of this Subparagraph. The service charges or rates of service charges shall be equal for all customers and shall be used for the costs of fire protection service within the subdistrict.

(ii) Service charges or rates of service charges shall be assessed by resolution of the governing body. However, the resolution assessing the service charges shall be adopted by the governing body only after the question of the assessment and the amount of the service charges or rates of service charges established shall have been submitted to and approved by a majority of electors of the subdistrict voting at an election held for that purpose. The cost of the election shall be borne by the subdistrict.

(iii) The service charge authorized pursuant to this Subparagraph shall automatically terminate upon the cessation of all district levies and assessments.

(h) The governing body may use any necessary and proper means to collect and enforce the collection of any tax or service charge, including contracting with another political subdivision within the parish or any official of the parish to effect the collection.

L. If any area is transferred from one subdistrict to another, whether through annexation or otherwise, the governing body of the subdistrict from which the area is taken shall continue to levy existing taxes in that area for the retirement of any outstanding tax secured or revenue-secured bonds and may continue to levy any maintenance tax or service charge previously authorized for the full period of the authorization. However, the governing body of that subdistrict shall not thereafter levy any new maintenance tax or assess any new service charges in the area which has been transferred to another subdistrict. If the subdistrict thereafter issues any tax secured bonds, the assessed value of that area shall not be used in computing the bonding capacity of the subdistrict and no tax shall be levied in that area for the retirement of new bonds of the subdistrict.

Acts 1990, No. 791, §1, eff. July 24, 1990; Acts 1991, No. 185, §1, eff. July 2, 1991.

{{NOTE: SEE ACTS 1991, NO. 185, §§2-5.}}



RS 40:1508 - Limitation of authority to levy fire service charge without vote of electorate; 1992 Regular Session

§1508. Limitation of authority to levy fire service charge without vote of electorate; 1992 Regular Session

A. Notwithstanding any Act of the 1992 Regular Session of the Legislature, no governing authority of a fire protection district manned with any volunteer fireman may, solely by majority vote of the authority, without approval by a vote of the electorate of the district, levy a fire service charge of more than one dollar for each housing unit within a hotel or motel. Further, for the purposes of levying any fire service charge authorized by any Act of the 1992 Regular Session without approval by a vote of the electorate of the district, no residential unit within a structure or individual housing unit within a multiple dwelling structure may be considered a separate structure, rather the entire structure containing the residence or housing unit shall be considered as one structure.

B. This Section shall supersede any Act of the 1992 Regular Session of the Legislature to the extent that the provisions of this Section conflict with the provisions of such Act.

Acts 1992, No. 610, §2, eff. July 2, 1992.



RS 40:1509 - Appointment of board of commissioners of certain fire protection districts

§1509. Appointment of board of commissioners of certain fire protection districts

Notwithstanding any provision of law to the contrary, the board of commissioners of a fire protection district in the parishes of Avoyelles, Lincoln, St. John the Baptist, and Webster shall be comprised of at least one member from each ward located within the boundaries of the district. The respective parish governing authorities shall implement this Section by providing for appointment of members, including those from municipalities, in such manner, and by adding such members, as shall be necessary to implement these provisions.

Acts 1993, No. 808, §1; Acts 2001, No. 722, §1, eff. June 25, 2001; Acts 2011, 1st Ex. Sess., No. 12, §1, eff. June 12, 2011.



RS 40:1510 - Expenditure of public funds for awards, recognition and meals

§1510. Expenditure of public funds for awards, recognition, and meals

A. Notwithstanding any provision of law to the contrary, a fire protection district, municipal fire department, or volunteer fire department may expend public funds in connection with the following activities:

(1) The purchase of a plaque, trophy, certificate, medal, or similar memento to acknowledge outstanding achievement or valiant act of personnel not to exceed one hundred dollars.

(2) Meals, snacks, or refreshments for firefighters involved in fire department related meetings, workshops, training programs, or performing of emergency services not to exceed twenty-five dollars per person.

(3) The implementation and execution of a length of service awards program. For the purposes of this Paragraph, a length of service awards program shall mean a program established by the fire protection district, municipal fire department, or volunteer fire department that provides a monetary benefit, based upon service, to eligible volunteer firefighters as determined by the fire protection district, municipal fire department, or volunteer fire department. The length of service awards program shall not be considered a vested right nor entitle the recipient to any other benefit not directly related to the program's monetary benefit. The length of service award shall not be considered permanent and may be discontinued at any time.

B. The provisions of this Section shall not be construed to prohibit or restrict the use of public funds to pay or defray the reasonable expenses of travel and lodging required for attendance at any conference or convention for the purpose of educating or training fire department personnel with regard to their public duties and responsibilities.

Acts 2012, No. 349, §1; Acts 2013, No. 262, §1.



RS 40:1531 - Administration; sessions; subjects of instruction

PART II. STATE FIRE COLLEGE

§1531. Administration; sessions; subjects of instruction

The State Fire College is created. It shall be administered by the Department of Public Safety.

The fire college shall hold annual sessions at a time and place determined by the department. At these sessions it shall instruct the representatives of the paid, part-paid, and volunteer fire departments of the state who are sent there in all the approved modern methods of fire-fighting, rendering first aid in case of drowning or asphyxiation, etc., and in all the modern methods of preserving life and property.



RS 40:1532 - Transfer of administration

§1532. Transfer of administration

The administration of the State Fire College is hereby transferred from the Department of Public Safety to the Louisiana State University and Agricultural and Mechanical College and the expenses of the same shall be included in the annual budget submitted by the Louisiana State University and Agricultural and Mechanical College.

Acts 1963, No. 84, §3.



RS 40:1541 - Louisiana State University; official agency for training

PART II-A. FIREMEN; TRAINING AND CERTIFICATION;

LOUISIANA STATE UNIVERSITY; LOUISIANA FIRE AND

EMERGENCY TRAINING COMMISSION

§1541. Louisiana State University; official agency for training

A. Louisiana State University is hereby officially designated as the agency of this state to conduct at its Baton Rouge campus training for in-service firemen on a statewide basis in which firemen from any and all duly constituted fire departments may participate, and to coordinate and conduct other firemen training programs at other training locations as provided in this Part. This Part shall not be construed as affecting the authority of any fire department to conduct training for its own personnel.

B. Louisiana State University shall conduct training programs and perform its functions as provided in this Part with the advice and guidance of the Louisiana Fire and Emergency Training Commission created by this Section.

C.(1) The Louisiana Fire and Emergency Training Commission, referred to in this Part as the "commission", is hereby created.

(2) The commission shall be composed of nine members as follows:

(a) One member shall be the state fire marshal or his designee.

(b) One member shall be the Louisiana State University-Baton Rouge chancellor or his designee.

(c) Two members shall be selected by the Louisiana State Firemen's Association.

(d) Two members shall be selected by the Louisiana State Fire Chief's Association.

(e) Two members shall be selected by the Professional Firefighters' Association of Louisiana.

(f) One member shall be a Louisiana citizen with knowledge and experience in the field of fire and emergency services appointed by the governor.

(3) Members shall serve at the pleasure of the appointing authority. A vacancy shall be filled in the manner of the original appointment.

(4) Members shall serve without compensation or reimbursement for expenses.

(5) The commission annually, at the first meeting of the calendar year, shall elect from its members a chairman and vice chairman. The chairman and vice chairman shall serve as such for a period of one year from the date of election.

(6) Commission members shall be considered state officers for purposes of R.S. 9:2798.1 and Chapter 16-A of Subtitle III of Title 39 of the Louisiana Revised Statutes of 1950.

(7) The commission shall meet at least once each month. Other meetings may be called by the chairman on his own initiative and shall be called by him at the request of three or more members of the commission within fourteen days of such request. Each member shall be notified by the chairman in writing of the time and place of a meeting at least seven days before the meeting.

(8) The commission shall adopt rules for the conduct of commission functions. Any decision of the commission may be made only by the favorable vote of at least two-thirds of those members in attendance at the meeting provided that a quorum is established prior to the vote. A majority of members of the commission shall constitute a quorum.

D.(1) The Louisiana Fire and Emergency Training Commission shall advise and provide guidance to Louisiana State University relative to the conduct of training programs and performance of the university's functions pursuant to this Part.

(2) The commission shall provide advice and guidance to the university relative to but not limited to the following:

(a) Hiring a qualified person to serve as executive director, including review of candidates for the position, and fixing the salary of and defining the duties of the executive director.

(b) Employment of clerical, technical, legal, and other assistance for the conduct of the university's functions pursuant to this Part.

(c) All aspects of the conduct of fire and emergency training, including curricula.

(d) Prioritization of training throughout the state.

(e) The annual budget for the conduct of the university's functions pursuant to this Part, including management of funds and recovery of the cost of classes.

(f) Recommendations to be made by the university to the legislature relative to the university's functions pursuant to this Part.

Acts 1970, No. 481, §1. Amended by Acts 1979, No. 528, §1, eff. July 18, 1979; Acts 2012, No. 596, §2, eff. July 1, 2012.



RS 40:1542 - Standards

§1542. Standards

The National Firefighting Standards shall be used as the basis for classroom instruction and testing for certification of firemen.

Acts 1970, No. 481, §2. Amended by Acts 1972, No. 19, §1; Acts 1975, No. 576, §1; Acts 1979, No. 528, §1, eff. July 18, 1979.



RS 40:1543 - Certification

§1543. Certification

A. Certification for successful completion of prescribed courses shall be issued by the Office of Academic Affairs, Louisiana State University, Baton Rouge.

B. The Office of Academic Affairs, Louisiana State University, shall develop a program to issue a reciprocity certification to a person who has been timely certified by an accreditation by the International Fire Service Accreditation Congress, at the appropriate accredited certification level.

Acts 1970, No. 481, §3. Amended by Acts 1975, No. 576, §1; Acts 1979, No. 528, §1, eff. July 18, 1979; Acts 2001, No. 212, §1.



RS 40:1544 - Administration of federal funds

§1544. Administration of federal funds

The Office of Academic Affairs, Louisiana State University, Baton Rouge, is designated as administrator for all federal fire training and education funds; however, this Section shall not prohibit local governmental subdivisions or Delgado Vocational Technical Junior College from applying for, receiving, and administering federal funds for fire training and education.

Acts 1970, No. 481, §4. Amended by Acts 1975, No. 576, §1; Acts 1979, No. 528, §1, eff. July 18, 1979; Acts 2001, No. 212, §1.



RS 40:1545 - Repealed by Acts 1989, No. 662, 8, eff. July 7, 1989.

§1545. Repealed by Acts 1989, No. 662, §8, eff. July 7, 1989.



RS 40:1546 - Coordination of state, private, and federal efforts

§1546. Coordination of state, private, and federal efforts

Each state institution, state agency, or private agency, providing training for the fire service shall coordinate such efforts with the firemen training program through the Office of Academic Affairs at Louisiana State University to prevent duplication of efforts, duplication of cost, and to ensure standardization. Louisiana State University is hereby designated as the state agency for the coordination of training for the fire service provided by any federal government agency.

Acts 1970, No. 481, §6. Amended by Acts 1979, No. 528, §1, eff. July 18, 1979; Acts 2001, No. 212, §1.



RS 40:1547 - Louisiana State University Firemen Training Program Film Library Fund; creation

§1547. Louisiana State University Firemen Training Program Film Library Fund; creation

A. The Louisiana State University Firemen Training Program located at Baton Rouge is hereby authorized to create a Louisiana State University Firemen Training Program Film Library Fund for the establishment of a film library.

B. Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated to pay all obligations secured by the full faith and credit of the state which become due and payable within a fiscal year, the treasurer in each fiscal year, shall pay into a special fund, which is hereby created in the state treasury and designated as the Louisiana State University Firemen Training Program Film Library Fund, the sum of Fifty Thousand Dollars to be appropriated by the legislature. The sum herein appropriated shall be in addition to any other appropriations made to the Louisiana State University Firemen Training Program.

C. The Film Library herein created shall provide training films, public education fire service films, and fire prevention films to be used by the volunteer fire departments, paid fire departments, and industrial fire brigades of the state of Louisiana. The library shall be operated by and under the jurisdiction of the Firemen Training Program of Louisiana State University located at Baton Rouge.

Added by Acts 1981, No. 941, §1.



RS 40:1551 - Creation; authority of parish governing authorities; purpose

PART II-B. FIRE AND EMERGENCY TRAINING

SERVICES DISTRICTS

§1551. Creation; authority of parish governing authorities; purpose

A. The governing authority of any parish or the governing authorities of any group of parishes are hereby authorized and empowered, upon their own initiative, to form and create a fire and emergency training services district as a political subdivision of the state.

B. The purpose of a fire and emergency training services district, hereinafter sometimes referred to as "district" and the governing bodies created pursuant to this Chapter shall be to maintain and operate a well-equipped educational and training institution or facility to teach and train fire fighting and emergency services personnel. The production of well-qualified personnel will serve only to enhance the state's fire protection and emergency services provision efforts, which in turn shall benefit all of the citizens of this state.

C. In providing training for the fire service, the district shall coordinate such efforts with the Louisiana State University Fire and Emergency Training Institute, through the office of Academic Affairs, to prevent duplication of efforts and duplication of cost, and to insure standardization in accordance with R.S. 40:1541 et seq. In addition, all aspects of the training, including but not limited to personnel, participants, programs, and courses, shall be certified by and through the Fire and Emergency Training Institute at Louisiana State University.

Acts 2001, No. 188, §1, eff. May 31, 2001.



RS 40:1552 - Board of commissioners; membership; qualifications; appointment; terms; vacancies; removal; officers; meetings

§1552. Board of commissioners; membership; qualifications; appointment; terms; vacancies; removal; officers; meetings

A. A fire and emergency training services district created pursuant to the provisions of this Chapter shall be governed by a board of commissioners composed of qualified voters of the district, all to be appointed by the parish governing authority or parish governing authorities, in the instance of a multiparish district. The board shall be comprised of such number as determined by the parish governing authority or governing authorities but shall not be less than five. The appointing authorities shall determine the terms the board members shall serve.

B. Any vacancy shall be filled for the remainder of the unexpired term in the same manner as the original appointment. Any commissioner may be removed from office for cause and his appointment rescinded by a two-thirds vote of the elected membership of the appointing parish governing authority.

C. The first meeting of the board of commissioners shall be within sixty days of the date of the appointment of all the members. At that time, a chairman and vice chairman of the board shall be elected, and a director of the district shall be appointed. Thereafter, the board of commissioners shall hold a minimum of three meetings annually. The parish governing authority or governing authorities or the chairman of the board of commissioners may call additional meetings of the board.

Acts 2001, No. 188, §1, eff. May 31, 2001.



RS 40:1553 - Corporate status of district; authority of board

§1553. Corporate status of district; authority of board

A. A fire and emergency training services district created pursuant to the provisions of this Chapter shall constitute a body corporate in law with all the power and right to incur debts and contract obligations, to sue and be sued, and to do and perform any and all acts in its corporate capacity and its corporate name necessary and proper for the carrying out of the purposes for which the district was created. Any obligation, debt, or liability incurred by the district shall not constitute or create an obligation, either general or special, debt, or liability of the parish or parishes or the state of Louisiana within the meaning of any constitutional or statutory provision whatsoever.

B. The district shall be domiciled as designated by the parish governing authority or authorities and the board of commissioners of the district shall have the following authority:

(1) To operate and maintain a well-equipped, state-of-the-art fire fighting and emergency services training center.

(2) To represent the public interest in providing fire fighting and emergency training services in the district.

(3) To make, alter, amend, and promulgate rules and regulations governing the conduct of the district.

(4) To conduct hearings and pass on complaints by or against any officer or employee of the district.

(5) To review and modify or to set aside any action of the officers or employees of the district as the board determines to be desirable or necessary in the public interest.

(6) To appoint a director and staff of the district, as further provided in R.S. 40:1554.

(7) To appoint the standing and special committees which may be necessary to carry out the purposes of this Chapter.

(8) To establish charges or rates of pay for the use of facilities provided by the district.

(9) To designate a bank to act as agent for depositing funds.

(10) To designate rules and regulations for safekeeping of the funds acquired, collected, or loaned by or to the district and to provide for regular audits of the accounts of the district.

(11) To purchase, construct, or improve educational and training facilities and other educational- and training-related facilities.

(12) To acquire necessary or desirable equipment and furnishings therefor, including but not limited to technology and computer equipment and software.

(13) To repair, maintain, and rehabilitate existing educational or training facilities.

(14) To acquire or improve lands for building sites.

(15) To perform such other duties as are required and authorized by law.

C. All lands, buildings, and facilities acquired either by donation, purchase, exchange, or otherwise shall be owned, in full, by the district.

Acts 2001, No. 188, §1, eff. May 31, 2001.



RS 40:1554 - Director; staff

§1554. Director; staff

A. The board of commissioners shall appoint a director of the district. The director shall serve as secretary-treasurer of the board. The director shall assume full responsibilities as director of the district, shall receive a salary fixed by the board, and shall serve at the pleasure of the board.

B. The board shall appoint such staff as is necessary to assist the director in the operation of the district.

Acts 2001, No. 188, §1, eff. May 31, 2001.



RS 40:1555 - Federal, state, and private aid and grants

§1555. Federal, state, and private aid and grants

A district created pursuant to the provisions of this Chapter shall have full power to do such things and enter into such contracts and agreements with the federal government, the state, or other public or private sources as may be necessary to procure aid and grants to assist the district in carrying out the purpose for which it was created.

Acts 2001, No. 188, §1, eff. May 31, 2001.



RS 40:1558.1 - Purpose

PART II-C. VOLUNTEER FIREFIGHTERS' TUITION

REIMBURSEMENT FUND

§1558.1. Purpose

A. The legislature finds and declares that volunteer fire departments make up the vast majority of fire departments in the state, and the number of volunteers is declining. Participation in volunteer fire departments is vital to public safety; therefore, it is crucial to the future of emergency services in this state to encourage participation in volunteer fire departments.

B. It is the purpose of this Part to provide for the creation of the Volunteer Firefighters' Tuition Reimbursement Fund, wherein the state may financially reimburse eligible students who volunteer with volunteer fire departments.

Acts 2013, No. 310, §2.



RS 40:1558.2 - Definitions

§1558.2. Definitions

As used in this Part, the following words shall have the following meanings:

(1) "Board" means the Volunteer Firefighters' Tuition Reimbursement Board.

(2) "Combination fire department" means a department whose personnel is composed of both volunteer and professional firefighters.

(3) "Recipient" means a person who has met the eligibility requirements and is awarded tuition reimbursement from the Volunteer Firefighters' Tuition Reimbursement Fund.

Acts 2013, No. 310, §2.



RS 40:1558.3 - Volunteer Firefighters' Tuition Reimbursement Fund

§1558.3. Volunteer Firefighters' Tuition Reimbursement Fund

A. There is hereby established a special fund in the state treasury to be known as the Volunteer Firefighters' Tuition Reimbursement Fund, hereinafter referred to as the "fund", which shall consist of monies appropriated annually by the legislature for the purpose set forth in this Part to the extent that state general funds are available; federal funds; public or private donations, gifts, or grants from individuals, corporations, nonprofit organizations, or other business entities which may be made to the fund; and any other monies that may be provided by law.

B.(1) Notwithstanding any other provision of law to the contrary, after compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from the Bond Security and Redemption Fund to pay all of the obligations secured by the full faith and credit of the state that become due and payable within any fiscal year, the treasurer shall pay into the Volunteer Firefighters' Tuition Reimbursement Fund an amount equal to the amount provided for in Subsection A of this Section.

(2) Monies appropriated from the fund shall be used solely as provided by Subsection C of this Section and only in the amounts appropriated by the legislature. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to the fund following compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund.

C. Subject to annual appropriation by the legislature, the monies in the Volunteer Firefighters' Tuition Reimbursement Fund shall be used solely for providing tuition reimbursement to eligible volunteer firefighters attending a state funded public college, university, or vocational or technical school.

D. Notwithstanding any provision of law to the contrary, no monies from the state general fund (direct) shall be deposited or appropriated to the fund unless and until two-thirds of the elected members of each house of the legislature consent to such deposit or appropriation.

Acts 2013, No. 310, §2.



RS 40:1558.4 - Volunteer Firefighters' Tuition Reimbursement Board; creation; membership

§1558.4. Volunteer Firefighters' Tuition Reimbursement Board; creation; membership

A. There is hereby created the Volunteer Firefighters' Tuition Reimbursement Board within the Department of Public Safety and Corrections, office of state fire marshal, code enforcement and building safety.

B. The Volunteer Firefighters' Tuition Reimbursement Board shall be composed of seven members as follows:

(1) The state fire marshal or his designee.

(2) The president of the Senate or his designee.

(3) The speaker of the House of Representatives or his designee.

(4) One member appointed by the governor.

(5) One member appointed by the Louisiana State Firemen's Association.

(6) Two members appointed by the Louisiana Fire Chiefs Association, one of whom shall be the chief of a predominantly volunteer fire department.

C. Each board member shall serve without compensation.

D. The board shall adopt rules and regulations providing for the governance of the board, including but not limited to the following:

(1) Procedures for the election of board officers and terms of office.

(2) Methods and grounds for removal of board members, which shall include but not be limited to conviction of a felony and failure to meet attendance rules.

(3) Procedures for filling vacancies created by removal, resignation, or death of any member prior to the end of the member's term, which shall follow those used for the initial appointment of members to the board.

E. Four members shall constitute a quorum and shall be required to conduct the business of the board. A majority vote of the members constituting a quorum shall be necessary for any action taken by the board.

Acts 2013, No. 310, §2.



RS 40:1558.5 - Powers and duties of the board

§1558.5. Powers and duties of the board

A. The board shall:

(1) Create an application and develop application procedures.

(2) Determine which applications meet the eligibility requirements provided for in R.S. 40:1558.6 and any rules or regulations promulgated by the board.

(3) Disburse to recipients an amount equal to the tuition charged by the state funded college, university, or vocational or technical school selected by the recipient.

(4) Require the fire chiefs of recipients to file voluntary status affidavits with the board for each semester for each recipient.

(5) Require recipients to file education progress reports with the board after each semester.

B. The board shall determine recipients based on eligible applicants in the order in which the applications were received by the board.

Acts 2013, No. 310, §2.



RS 40:1558.6 - Eligibility of applicants

§1558.6. Eligibility of applicants

A. Eligible applicants shall have met, at a minimum, the following requirements:

(1) Resided in the state for at least one year prior to application.

(2) Completed a two-year associate degree program or completed two years of a four-year degree program at a public college or university or completed one year at a public vocational or technical school.

(3) Volunteered for a minimum of two years with a volunteer or combination fire department prior to application and, at the time of application, is serving as a volunteer firefighter.

B. A recipient shall be disqualified from receiving tuition reimbursement from the fund if the board determines either of the following:

(1) That the recipient has failed to maintain good standing with the attending college, university, or vocational or technical school.

(2) That the recipient has discontinued service as a volunteer firefighter.

Acts 2013, No. 310, §2.



RS 40:1558.7 - Rules and regulations

§1558.7. Rules and regulations

The board shall adopt such rules and regulations as are necessary to implement the provisions of this Part in accordance with the Administrative Procedure Act.

Acts 2013, No. 310, §2.



RS 40:1561 - Recognition; appointment; term; compensation; qualifications

PART III. STATE FIRE MARSHAL

SUBPART A. GENERAL PROVISIONS

§1561. Recognition; appointment; term; compensation; qualifications

A. There shall be a fire marshal of the state of Louisiana who shall be appointed by the governor for a term coextensive with his own. The state fire marshal shall have the following qualifications:

(1) have a college degree or have at least ten years experience in the fire service with five of such years as a district chief or higher position or chief of a fire prevention bureau or equivalent experience;

(2) have at least two years experience in management and personnel supervision;

(3) have been continuously engaged in the fire protection field for at least five years; and

(4) has demonstrated through his past endeavors his ability to perform the functions assigned to his office.

B. The office of fire marshal of the State of Louisiana shall be subject to and regulated by the provisions of Chapter 1 of Title 39 and particularly with respect to the requirements of budgetary control and central purchasing.

C. The state fire marshal shall receive a minimum annual salary of seventeen thousand five hundred dollars. The qualifications set forth in this section shall take effect as of the day beginning the next gubernatorial term.

Amended by Acts 1956, No. 94, §1; Acts 1965, No. 53, §1; Acts 1967, No. 86, §1; Acts 1968, No. 479, §1; Acts 1970, No. 419, §1; Acts 1974, No. 222, §1.



RS 40:1562 - Assistants and deputies

§1562. Assistants and deputies

A. The fire marshal may appoint a first assistant at a salary that he deems reasonable. The first assistant shall have the same qualifications as are required of the state fire marshal.

B. The fire marshal may also appoint such deputies, counsel, and other officers and employees as he thinks necessary for the proper performance of the duties imposed upon him by the provisions of this part. In these appointments, the fire marshal shall use the funds necessary for such purpose and available to him from the fire marshal fund in the state treasury and from appropriations made by the legislature.

Amended by Acts 1956, No. 94, §1; Acts 1970, No. 419, §1; Acts 1974, No. 230, §1; Acts 1981, No. 655, §1.



RS 40:1562.1 - Organization of fire marshal's office

§1562.1. Organization of fire marshal's office

The fire marshal's office shall be organized into the following sections:

A. Administrative

B. Engineering

C. Inspection

D. Investigation

Added by Acts 1974, No. 231, §1.



RS 40:1563 - Powers and duties generally; use of deputies; responsibilities of local governing authorities with fire prevention bureaus; open structures and process structures; fees

§1563. Powers and duties generally; use of deputies; responsibilities of local governing authorities with fire prevention bureaus; open structures and process structures; fees

A. The fire marshal shall take all steps necessary and proper to protect life and property from the hazards of fire and of panic which may arise from fire or from the threat of fire or explosion.

B. Except for those open structures and process structures as defined in Subsection J of this Section the fire marshal shall supervise the following:

(1) The construction and maintenance of exits, including fire escapes, exit doors, and emergency lighting.

(2) The installation and operation of heating, air conditioning, and ventilating systems.

(3) The use of flammable materials for decorative purposes in places of public assembly.

(4) The inspection of all structures, except one- and two-family dwellings and movables, for the purpose of reducing or eliminating fire hazards.

C.(1) The fire marshal shall not conduct or supervise inspections pursuant to the provisions of Paragraphs (1), (2), (3), and (4) of Subsection B of this Section within the jurisdiction of any local governing authority in which a fire prevention bureau has been properly established by special ordinance and accompanying resolution as provided in this Section, except as provided in Paragraph (5) of this Subsection.

(2) The local governing authority may properly establish a fire prevention bureau by special ordinance and accompanying resolution as provided in this Section and a fire prevention bureau thus established may apply for certification by the fire marshal to perform inspections on behalf of the fire marshal solely through adoption of the special ordinance which conforms to the following requirements which are applicable to existing fire prevention bureaus:

(a) The fire prevention bureau must be headed by a chief of a fire department or a person designated by the chief of a fire department.

(b) The fire prevention bureau must be staffed with qualified individuals whose credentials have been reviewed by the fire marshal and who have successfully completed, according to criteria established by the fire marshal, special training in fire inspection and fire codes in a course approved by the fire marshal at the Louisiana State University Fire and Emergency Training Institute or a course deemed equivalent or superseding by the fire marshal.

(c) Requiring adoption as a minimum standard those codes as adopted and enforced by the state fire marshal.

(d) Requiring copies of inspection reports to be filed with the state fire marshal's office on forms acceptable to the fire marshal.

(e) Requiring continuing education as necessary to maintain standing through a training program recognized by the fire marshal.

(f) Recognizing the authority of the fire marshal to monitor the performance of the fire prevention bureau in the performance of those functions which would otherwise be performed by the fire marshal.

(3) The fire marshal shall revoke certification of a local fire prevention bureau for cause, including but not limited to failure to submit reports of inspections for six consecutive months, after notice and an administrative hearing, in accordance with the Administrative Procedure Act.

(4) The fire marshal shall remain responsible for all institutional occupancies requiring a state or federal license, detention, colleges, universities, state-owned and state-leased buildings, and schools where applicable, and the applicable federal and state life safety codes shall be the codes applying to these facilities. Nothing contained herein shall limit the right of the local fire department to consult with the fire marshal or otherwise restrict the authority of the local fire department to conduct fire preplanning for any occupancy within its jurisdiction.

(5) The fire marshal shall not conduct or supervise inspections in all remaining matters where a fire prevention bureau is properly certified unless specifically requested by the fire prevention bureau or the local governing body of that jurisdiction or upon complaint of any citizen. The fire marshal may, at his discretion, report any complaint received from a citizen to the appropriate fire prevention bureau and the fire marshal may conduct a joint inspection with the fire prevention bureau.

(6) The monitoring function conferred upon the fire marshal by this Section is solely intended to achieve the equal, effective enforcement of the state's adopted fire protection, life safety, and accessibility laws, codes, rules, and regulations. It is not intended that the fire marshal shall retain or assume responsibility or liability for inspections performed by fire prevention bureaus. The local governing authority shall, by specific resolution accompanying the ordinance creating the fire protection bureau, assume the responsibility for and release the fire marshal and any other state entity from responsibility or liability for those inspections performed by the fire prevention bureau, or the consequences thereof, within the jurisdiction of the governing authority.

D. For the purpose of this Part, a "fire prevention bureau" is defined as any agency of a locally governed jurisdiction staffed by qualified individuals whose qualifications have been reviewed by the fire marshal whose responsibility it is under the laws or ordinances of that locally governed jurisdiction to inspect structures, watercraft, and movables for compliance with the appropriate fire code applicable as provided in R.S. 40:1578.6 and to conduct investigations of fires in accordance with the provisions of R.S. 40:1566 and R.S. 40:1568.

E. In the execution of the duties imposed upon him by this Part, the fire marshal may designate any of his regular, salaried deputies to act for him except with respect to matters of appeal from notices for the abatement of hazardous conditions, as provided in R.S. 40:1577.

F. The fire marshal shall have the authority in order to carry out the purposes of this Part or any other law for which he is given responsibility for supervision or enforcement, including but not limited to R.S. 40:1561 et seq., R.S. 49:148 et seq., R.S. 51:650 et seq., and R.S. 51:911.21 et seq., to prepare, adopt, and promulgate rules and regulations in accordance with the Administrative Procedure Act, and he shall compile a written set of current rules and regulations setting forth state laws and regulations governing fire hazards and life safety requirements and shall distribute to building owners copies of such compilation upon request. He shall also have available copies of said regulations for release upon request of any interested person and copies of state laws and regulations shall be distributed to all fire fighting agencies within the state.

G.(1) The fire marshal shall have authority to charge fees for conducting inspections, both as to private persons, and the state. Such fees shall be designed to cover, but not exceed, the actual cost of the inspections. The inspection fee shall be based on the time required for the inspection multiplied by 2.5 times the average hourly pay rate for inspectors; provided however, all nonpublic elementary and secondary schools shall be exempt from the payment of such fees imposed herein.

(2) As used in this Subsection, the following definitions shall apply:

(a) "Inspection" (INSP) means a survey of a single-story building, each floor of a multi-story building, or buildings having multiple occupancies or multiple building additions separated by horizontal two-hour fire rated construction which require separate surveys.

(b) "Reinspection" (REINSP) means a follow-up to an inspection or final inspection to determine if proper remedial action was taken to correct deficiencies.

(c) "Final inspection" (FINAL INSP) means an inspection to determine if a new construction, renovation, remodeling, addition, or change of occupancy in accordance with R.S. 40:1574 is in compliance with applicable state laws and regulations.

H.(1) The fire marshal, in order to carry out the purposes of this Part or any other law for which he is given responsibility for supervision, enforcement, licensure, or regulation, including but not limited to R.S. 40:1662.1 et seq., R.S. 51:650 et seq., R.S. 51:911.21 et seq., and R.S. 40:1484.1 et seq., upon reasonable suspicion that a violation of the foregoing has occurred or is about to occur, shall have the authority to swear out and, upon issuance by a judge, execute search warrants.

(2) A court may issue search warrants on application of the fire marshal, in accordance with law, which warrant shall authorize the search for and seizure of anything within the territorial jurisdiction of the court in aid of the enforcement of the laws under the supervision, enforcement, licensure, or regulation of the office of fire marshal.

(3) The search warrant shall be directed to the fire marshal or his designated representative and shall describe the premises to be searched. The fire marshal or his designated representative to whom the warrant is directed shall make proper return thereon of the action taken on it and shall describe all property or records seized, if any. Any property or records seized shall be retained under the custody and control of the fire marshal or his designated representative until further order of the court or as may be provided by law.

I.(1) The fire marshal, in order to carry out the purposes of this Part or any other law for which he is given responsibility for supervision, enforcement, licensure, or regulation, including but not limited to R.S. 40:1662.1 et seq., R.S. 51:650 et seq., R.S. 51:911.21 et seq., and R.S. 40:1484.1 et seq., shall have the authority to request the issuance of subpoenas to compel the attendance of witnesses and the production of documents, papers, books, records, and other evidence before him in any matter over which he has jurisdiction.

(2) A court, upon application and acceptable presentation, may order a subpoena or subpoena duces tecum to be issued requiring a witness to appear before the fire marshal to give testimony or to produce evidence. Upon filing such order in the office of the clerk of the appropriate court, the clerk shall issue the subpoena or the subpoena duces tecum according to law.

(3) Punishment for failure to comply with a subpoena or a subpoena duces tecum, proof of service of which appears of record, shall be subject to the sanctions available by law to the issuing court.

J.(1) Process structures as defined herein shall conform to the requirements of the National Fire Protection Association's Life Safety Code as provided in R.S. 40:1578.6, except that stairs, guard rails, and hand rails shall comply with the applicable worker safety requirements of the Occupational Safety and Health Administration.

(2) "Open structure" means a structure that supports equipment and operations not enclosed within building walls, but which may include a roof or canopy, found in oil refining, chemical processing plants, power plants, pulp and paper mills.

(3) "Process structure" means a naturally ventilated structure enclosed within building walls whose primary function is to protect equipment from the environment in oil refining, chemical processing plants, power plants, pulp and paper mills, and which structure is normally not occupied.

K. The fire marshal shall take steps that are necessary and proper to perform services as required by the state emergency operations plan.

L.(1) The state fire marshal shall have the authority to conduct plan reviews for plans or specifications of a facility licensed, certified, or seeking licensure or certification by the Louisiana Department of Health.

(2) In consultation with the Louisiana Department of Health, the state fire marshal shall develop and promulgate rules in accordance with the Administrative Procedure Act to implement the provisions of this Subsection. The rules shall be applicable to both public and private entities.

M.(1) The fire marshal, or his designee, shall have the authority to require the owner or lessee of a structure that was in existence as of August 1, 2014, and is utilized as a hotel to install a carbon monoxide alarm system when he determines, as a result of a plan review, investigation, or inspection, that a carbon monoxide source within or attached to the building or structure poses a threat of carbon monoxide poisoning. The source of carbon monoxide may include but not be limited to an attached enclosed garage or fossil-fuel burning appliance or appliances.

(2) For purposes of this Subsection, the following terms mean:

(a) "Attached enclosed garage" means a structure or portion of a structure without openings or openings on only one side that is used for the parking or storage of private motor vehicles.

(b) "Hotel" means a building or structure that was in existence as of August 1, 2014, which is utilized as a residential occupancy building containing sleeping units where the occupants are primarily transient in nature, including boarding houses, hotels, and motels.

Amended by Acts 1952, No. 340, §1; Acts 1974, No. 232, §1; Acts 1977, No. 348, §1; Acts 1981, No. 781, §1; Acts 1984, No. 231, §1; Acts 1984, No. 421, §1, eff. July 6, 1984; Acts 1984, No. 614, §1, eff. July 12, 1984; Acts 1984, No. 410, §1, eff. July 6, 1984; Acts 1990, No. 268, §1; Acts 1990, No. 356, §1; Acts 1991, No. 278, §1; Acts 1991, No. 664, §1; Acts 1995, No. 1054, §2, eff. Aug. 1, 1995; Acts 1997, No. 954, §1; Acts 1999, No. 173, §1, eff. June 9, 1999; Acts 2001, No. 393, §1, eff. June 13, 2001; Acts 2003, No. 414, §1; Acts 2003, No. 426, §1; Acts 2009, No. 130, §1; Acts 2012, No. 745, §1, eff. June 12, 2012; Acts 2014, No. 277, §1; Acts 2014, No. 811, §22, eff. June 23, 2014; Acts 2016, No. 157, §1.



RS 40:1563.1 - Authority to make arrests and carry firearms; arson task force

§1563.1. Authority to make arrests and carry firearms; arson task force

A. The fire marshal, the first assistant fire marshal, each deputy fire marshal, certified local authorities, and state or municipal arson investigators, while engaged in the performance of their duties as such, shall have the authority to investigate and cause the arrest of individuals suspected of having violated the following criminal laws:

(1) R.S. 14:51, aggravated arson.

(2) R.S. 14:52, simple arson.

(3) R.S. 14:52.1, simple arson of a religious building.

(4) R.S. 14:53, arson with intent to defraud.

(5) R.S. 14:54, placing combustible material.

(6) R.S. 14:54.1, communicating false information of planned arson.

(7) R.S. 14:54.2, manufacture and possession of delayed action incendiary devices.

(8) R.S. 14:54.3, manufacture and possession of a bomb.

(9) R.S. 14:54.5, fake explosive devices.

(10) R.S. 14:59 (A)(2), criminal mischief relating to the giving of any false alarm of fire.

(11) R.S. 14:204, fire-raising on lands of another by criminal negligence.

(12) R.S. 14:205, fire-raising on lands of another with malice.

(13) R.S. 14:206, fire prevention interference.

(14) R.S. 14:327, obstructing a fireman.

(15) R.S. 22:1924, insurance fraud.

(16) R.S. 22:1925, insurance fraud.

(17) R.S. 14.51.1, injury by arson.

(18) R.S. 15:562.5, failure to register.

(19) R.S. 40:1621, violation of fire marshal's orders. This Paragraph shall be limited to fire marshal orders related to activities or instances determined by the fire marshal to pose an immediate danger to life.

(20) Any other criminal laws making unlawful an attempt or conspiracy to commit the foregoing offenses.

B. The officials enumerated in this Section shall also have the power to seize contraband subject to forfeiture as described in R.S. 14:54.4, in accordance with the procedure established in that provision.

C. The fire marshal shall issue a commission to any state arson investigator who qualifies as P.O.S.T. certified to carry firearms allowing him to carry and use firearms and to arrest individuals suspected of violating the crimes enumerated in this Section.

D. The governing authority of a political subdivision may authorize the chief of each fire protection district, each fire department, and each volunteer fire department which is within that political subdivision to issue a commission to any local arson investigator allowing him to carry and use firearms and to arrest individuals suspected of violating crimes enumerated in this Section. The issuance of a commission pursuant to this Subsection, the powers granted by those commissions, and the use of firearms by the persons to whom those commissions are issued shall be subject to all of the following provisions:

(1) The chief of each fire protection district, each fire department, and each volunteer fire department who issues a commission to a local arson investigator may require that the local arson investigator be certified by the Council on Peace Officer Standards and Training (P.O.S.T.) or be qualified by the P.O.S.T. Council, or both.

(2) The chief of each fire protection district, each fire department, and each volunteer fire department who requires that local arson investigators to whom that chief issues commissions be P.O.S.T. certified or P.O.S.T. qualified, or both, shall pay the cost of providing to those local arson investigators the training necessary to obtain the P.O.S.T. certification or the P.O.S.T. qualification, or both.

(3) Local arson investigators who are required by their chief to be P.O.S.T. certified or P.O.S.T. qualified, or both, are specifically authorized to attend any school or training course which is operated by a commercial entity or which is operated by a public agency and which is open to peace officers from more than one law enforcement agency. Each person or agency operating a school or a training course which is attended by local arson investigators shall award the appropriate document or documents to each local arson investigator who successfully completes the requirements for P.O.S.T. certification or for P.O.S.T. qualification, or both. The Louisiana Commission on Law Enforcement and the Council on Peace Officer Standards and Training shall make the provisions which are necessary to enable local arson investigators to attend the required schools and training courses and for those local arson investigators who successfully complete the requirements for P.O.S.T. certification or P.O.S.T. qualification, or for both, to receive the appropriate documents to demonstrate the P.O.S.T. certification or P.O.S.T. qualification, or both.

(4) Possession of a P.O.S.T. certification or P.O.S.T. qualification, or both, by a local arson investigator shall not grant to that local arson investigator any authority other than the authority granted by a commission issued pursuant to this Subsection.

(5) The authority granted by a commission which is issued under the provisions of this Subsection shall be limited to the powers, functions, duties, and responsibilities which are set forth for local arson investigators in this Section. A commission which is issued under the provisions of this Subsection shall not grant any authority other than the powers, functions, duties, and responsibilities which are set forth for local arson investigators in this Section.

(6) The authority to carry and use firearms which is granted to local arson investigators by a commission which is issued under the provisions of this Subsection is limited to the power to carry weapons while acting in the course and scope of their duties as local arson investigators. Local arson investigators may carry concealed weapons while acting in the course and scope of their duties, and the provisions of R.S. 14:95 shall not apply to local arson investigators who carry concealed weapons while acting in the course and scope of their duties.

E. The fire marshal shall have the authority to commission local certified arson investigators to serve on a multi-jurisdictional arson task force operated by the fire marshal. The fire marshal shall have the power to promulgate rules and regulations to accomplish the operations and functions of the task force and to issue orders for the enforcement of such rules and regulations.

Added by Acts 1970, No. 539, §1. Amended by Acts 1974, No. 233, §1; Acts 1981, No. 841, §1; Acts 1997, No. 973, §1; Acts 1997, No. 973, §1; Acts 1999, No. 173, §1, eff. June 9, 1999; Acts 2003, No. 737, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2009, No. 391, §1; Acts 2010, No. 972, §2; Acts 2013, No. 190, §1; Acts 2014, No. 791, §14; Acts 2014, No. 820, §1.



RS 40:1563.2 - Inspection of family day care homes; inspection fees

§1563.2. Inspection of family day care homes; inspection fees

A. The state fire marshal or his designee shall inspect family child day care homes in which there are fewer than seven children receiving care, whether certified by the Department of Children and Family Services or the Department of Education.

B.(1) Repealed by Acts 1999, No. 558, §2.

(2) The state fire marshal shall collect a fee, for all required inspections, of thirty dollars per inspection. The state fire marshal shall not collect any other fees for the inspections and all fees collected shall be used to employ personnel to perform the inspections.

(3) All inspections shall be conducted on an annual basis.

(4) The inspections shall assure that the family child day care home meets the minimum requirements set forth by the Department of Children and Family Services and the Department of Education.

C.(1) All fees collected by the office of state fire marshal for these inspections shall be deposited immediately upon receipt into the state treasury.

(2), (3) Repealed by Acts 1992, No. 984, §18.

Acts 1986, No. 616, §1, eff. July 1, 1986; Acts 1992, No. 984, §18; Acts 1997, No. 1187, §2; Acts 1999, No. 558, §§1 and 2.



RS 40:1563.3 - Restriction on the use of the titles "fire marshal" and "deputy fire marshal"

§1563.3. Restriction on the use of the titles "fire marshal" and "deputy fire marshal"

No employee of any department, division, or agency of the state or any municipality, parish, or other political subdivision of the state except employees of the office of state fire marshal, code enforcement and building safety, Department of Public Safety and Corrections, shall use or allow to be used the title of "fire marshal" or "deputy fire marshal".

Acts 1989, No. 181, §1; Acts 1997, No. 1187, §2.



RS 40:1563.4 - Imposition of civil penalties by the state fire marshal for violations

§1563.4. Imposition of civil penalties by the state fire marshal for violations

A. The state fire marshal, in addition to any other provision of law providing penalties for violations, may impose a civil fine of up to one thousand dollars, for violation of any statute, rule promulgated through the Administrative Procedure Act, regulation, or code for which he is responsible for enforcing or any lawful order issued by him in writing and only after deadlines imposed in the order have expired. Where applicable, each day of violation shall constitute a separate violation. The state fire marshal shall, in accordance with the Administrative Procedure Act, promulgate a schedule of fines to be applicable to each area of enforcement responsibility.

B. All such penalties imposed may be appealed in accordance with the provisions of the Administrative Procedure Act.

C. All monies collected pursuant to a fine imposed under this Section shall be made payable to the office of state fire marshal, code enforcement and building safety and shall be deposited immediately upon receipt into the state treasury.

Acts 1991, No. 956, §1; Acts 1997, No. 789, §1.



RS 40:1563.5 - Inspection fees

§1563.5. Inspection fees

The state fire marshal may charge inspection fees pursuant to R.S. 23:537 and 541 and R.S. 51:911.22, 911.28, 911.32, and 911.44.

Acts 1993, No. 687, §2.



RS 40:1564 - Cost of performing functions

§1564. Cost of performing functions

The cost of performing the functions assigned to the fire marshal under the provisions of this part shall be borne by the fire marshal fund in the state treasury, created by R.S. 22:835 and with other such funds as may be appropriated by the legislature for such purposes.

Amended by Acts 1968, No. 418, §1; Acts 1974, No. 234, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 40:1565 - Account of money; audit

§1565. Account of money; audit

The fire marshal shall keep an accurate account of all money received and disbursed by him under the provisions of this part and shall include a statement thereof in his annual report.

The legislative auditor or other appropriate officer shall annually audit the transaction of the fire marshal's office.

Amended by Acts 1974, No. 234, §1.



RS 40:1566 - Investigation of fires; reports; records of fires

§1566. Investigation of fires; reports; records of fires

Under the direction of the fire marshal, the chief of the fire department in each municipality where a fire department is established, the chief officer of each special fire protection district created under Part I of this chapter, the town marshal of towns and villages which have no fire department, or the sheriff of each parish, insofar as the territory outside the limits of any incorporated municipality or of any special fire protection district is concerned, shall investigate the cause, origin, and circumstances of every fire occurring within their respective jurisdictions. This investigation shall specifically determine, insofar as possible, the cause of and circumstances surrounding the fire. The investigation shall be made at the earliest possible time following the start of the fire. The officer making the investigation shall immediately notify the fire marshal if the circumstances indicate that the possible cause of the fire is human design or criminal neglect. Upon receiving such a report of possible arson or fire caused by design or criminal neglect, the fire marshal shall assign one or more deputies to direct the investigation.

Local officers making investigations hereunder shall transmit monthly a written statement of all facts relating to the cause and the origin of the fire, the kind, value, and ownership of the property destroyed or damaged, the amount of insurance which may have been in force upon the property at the time of the fire, and any other information called for by the fire marshal.

The fire marshal shall keep in his office a record of each fire occurring in the state, together with all facts, statistics, and circumstances thereof, including the origin of the fire, that have been determined by the investigations provided for in this section or otherwise.

Amended by Acts 1974, No. 235, §1.



RS 40:1566.1 - Fire safety inspection

§1566.1. Fire safety inspection

When the fire marshal directs the inspection of a building and the marshal or his authorized agent is refused permission to conduct such inspection, the marshal or his authorized agent may petition the local district court to order that he be allowed to make such inspection. This order shall be granted immediately where the fire marshal demonstrates an immediate need to inspect the premises to guarantee the safety and welfare of the public from any possible hazards. The owner and/or leasee shall be served with a petition to show cause why the inspection should not be conducted.

Added by Acts 1976, No. 380, §1.



RS 40:1567 - Fee for fire reports by volunteer fire departments

§1567. Fee for fire reports by volunteer fire departments

A. A fee of five dollars for each structural fire report plus mileage at the rate established for state employees per mile for each mile traveled to and from the place of the fire shall be paid to a volunteer fire department for each fire report made based upon an investigation and inspection by the volunteer members of the volunteer fire department. The fire reports shall be submitted to the fire marshal on forms provided by his office and in accordance with standards prescribed by the fire marshal.

B. For purposes of this Section the term "volunteer member" means an individual certified under the authority of R.S. 40:1563 who does not receive any compensation for his services, and the term "volunteer fire department" means a legally constituted fire department or fire protection district having fewer than four persons who are qualified for and receive state supplemental pay under the provisions of R.S. 40:1666, et seq.

C. Annual implementation of the standards prescribed by the fire marshal as to the fires which require investigation or inspection reports and the content of those reports shall be subject to review by the Fire Marshal's Review Board established by R.S. 40:1578.1.

Amended by Acts 1974, No. 235, §1; Acts 1978, No. 679, §1; Acts 1982, No. 28, §1; Acts 2014, No. 158, §§3 and 7.



RS 40:1567.1 - Fees for copies of fire and investigation reports

§1567.1. Fees for copies of fire and investigation reports

The fire marshal shall furnish copies of fire and investigation reports to any person upon the payment of two dollars per page for fire reports and other reports on letter size paper and five dollars per page for investigation reports and other reports on legal size paper.

Added by Acts 1977, No. 524, §1, eff. July 19, 1977.



RS 40:1568 - Special investigations of fires of suspicious origin

§1568. Special investigations of fires of suspicious origin

A. The fire marshal shall make or cause to be made a special examination of the circumstances surrounding each fire of suspicious origin and of any fire reported to have been caused by design.

B. In the performance of this duty, the fire marshal or his authorized representative may take or cause to be taken testimony from persons supposed to be cognizant of any fact which may relate to the cause of any fire. To this end, he may secure testimony under oath and have it reduced to writing. In the furtherance of this investigation, the fire marshal or his authorized representative has the power to issue subpoenas and subpoenas duces tecum to compel the testimony of witnesses and the production of documents, papers, books, records, and other evidence, and to administer oaths and affirmations to those persons subpoenaed. Any fire marshal employee shall serve any subpoena or subpoena duces tecum directed to him by the fire marshal or his authorized representative.

C. If, after this investigation, the fire marshal or his authorized representative is of the opinion that there is evidence sufficient to charge any person with the crime of arson, he shall have the person arrested and so charged and shall furnish to the district attorney of the judicial district in which the fire occurred all the evidence, together with the names of the witnesses and all the information obtained by him, including a copy of all pertinent and material testimony taken in the case.

D.(1) If any person refuses to obey any such subpoena, to give testimony, or to produce evidence as required thereby, any judge of the district court for the parish of East Baton Rouge may, upon ex parte application and proof of such refusal, make an order awarding process of subpoena or subpoena duces tecum out of the district court for the witness to appear before the fire marshal or his authorized representative and to give testimony and to produce evidence. Upon filing such order in the office of the clerk of the district court, the clerk shall issue process of subpoena, as directed under the seal of the court requiring the person to whom it is directed, to appear at the time and place therein designated.

(2) If any person served with any such subpoena refuses to obey the order and to give testimony and to produce evidence as required by the order, the fire marshal or his authorized representative may apply to any judge of the district court for an attachment against such person for contempt. The judge, upon satisfactory proof of such refusal, may issue an attachment, directed to any sheriff, constable, or law enforcement officer, for the arrest of such person and, upon his being brought before such judge, proceed to a hearing on the matter. The judge shall have the power to enforce obedience to such subpoena, the answering of any question, and the production of any evidence that may be proper, by a fine not exceeding one hundred dollars, by imprisonment, or by both fine and imprisonment, and to compel such witness to pay the costs of such proceeding.

(3) Proceedings held pursuant to the provisions of this Subsection shall be summary in nature.

(4) Any violation of a subpoena issued by the clerk or of any order issued by the judge may be punishable by the judge as contempt.

Amended by Acts 1952, No. 340, §2; Acts 1974, No. 235, §1; Acts 1999, No. 173, §1, eff. June 9, 1999; Acts 2010, No. 822, §1.



RS 40:1568.1 - Investigation

§1568.1. Investigation

The fire marshal shall order a special investigation of any fire resulting in any human death within this state.

Acts 1974, No. 235, §2; Acts 2003, No. 290, §1.



RS 40:1568.2 - Investigation of fires; duty to disclose by insurance companies, the Property Insurance Association of Louisiana, the Louisiana Joint Reinsurance Association and the Louisiana Insurance Underwriting Association; protection from liability

§1568.2. Investigation of fires; duty to disclose by insurance companies, the Property Insurance Association of Louisiana, the Louisiana Joint Reinsurance Association and the Louisiana Insurance Underwriting Association; protection from liability

A.(1) In the course of an examination of a fire of suspicious origin, conducted pursuant to R.S. 40:1568 or other lawful authority, the fire marshal or his authorized representative or any lawfully constituted law enforcement agency or investigative unit of any lawfully constituted fire department may request any insurance company investigating a loss of immovable or movable property, the Property Insurance Association of Louisiana, the Louisiana Joint Reinsurance Association, and the Louisiana Insurance Underwriting Association to release any information in its possession relative to that loss.

(2) The company, the Property Insurance Association of Louisiana, the Louisiana Joint Reinsurance Association, and the Louisiana Insurance Underwriting Association shall release the information and cooperate with the investigating officer requesting such information.

(3) The information shall include but is not limited to:

(a) Any insurance policy relevant to a loss under investigation and any application for such a policy.

(b) Policy premium payment records.

(c) History of previous claims made by the insured for fire loss; and

(d) Material relating to the investigation of the loss including statements of any person, proof of loss, and any other relevant evidence.

B. An insurance company, the Property Insurance Association of Louisiana, the Louisiana Joint Reinsurance Association, and the Louisiana Insurance Underwriting Association having reason to believe that a loss to its insured's real or personal property was caused by incendiary means shall notify the fire marshal, and may additionally notify the chief executive officer of a lawfully constituted law enforcement agency or fire department, and furnish him or them with all relevant material acquired during its investigation of the loss, cooperate with and take such action as may be requested of it by any law enforcement agency, and permit any person ordered by a court to inspect any of its records pertaining to its policy and the loss.

C. No person who furnishes information on behalf of an insurance company, the Property Insurance Association of Louisiana, the Louisiana Joint Reinsurance Association, and the Louisiana Insurance Underwriting Association is or shall be liable for damages in a civil action or subject to criminal prosecution for any oral or written statement or statements made or any other action taken to supply information required pursuant to this Section, and all such insurance companies, the Property Insurance Association of Louisiana, the Louisiana Joint Reinsurance Association, the Louisiana Insurance Underwriting Association, and persons shall be granted civil and criminal immunity for any such information furnished in good faith in the absence of fraud or malice to the fire marshal or law enforcement agency or fire department during the course of the investigation.

D.(1) Investigating officers and other state officials receiving information furnished pursuant to this Section shall hold the information in confidence until such time as its release is required pursuant to criminal or civil proceedings.

(2) The fire marshal, his authorized representative, or the appropriate law enforcement or fire department officials and personnel may be required to testify as to any information in his or their possession regarding the fire loss of real or personal property in any civil action in which any person seeks recovery under a policy against an insurance company, the Property Insurance Association of Louisiana, the Louisiana Joint Reinsurance Association, and the Louisiana Insurance Underwriting Association for the fire loss.

Added by Acts 1978, No. 488, §1. Acts 1984, No. 226, §1.



RS 40:1569 - Repealed by Acts 1999, No. 173, 2, eff. June 9, 1999.

§1569. Repealed by Acts 1999, No. 173, §2, eff. June 9, 1999.



RS 40:1570 - Examination of premises; searches and seizures

§1570. Examination of premises; searches and seizures

The fire marshal or his authorized representative may, at all times of day or night, in the performance of the duties imposed by the provisions of this Part, enter upon and examine any building or premises where any fire has occurred and other buildings or premises adjoining or near thereto. He, or his authorized representative, may make an affidavit before any justice of the peace in the state or any other officer authorized by law to issue search warrants that he believes or has reason to believe that by a search of certain premises, designated in the affidavit, he will obtain evidence tending to show the origin of a fire to have been incendiary. Upon receiving this affidavit, the justice of the peace, or other officer shall issue a warrant authorizing the fire marshal or his representative to search the premises named in the affidavit and designated in the warrant.



RS 40:1571 - Investigations may be private

§1571. Investigations may be private

All investigations held by or under the direction of the fire marshal or his authorized representative may, in his discretion, be private. Persons other than those required to be present by the provisions of this Part may be excluded from the place where the investigation is held.



RS 40:1572 - Separation of witnesses

§1572. Separation of witnesses

In investigations held by or under the direction of the fire marshal or his authorized representative, witnesses may be kept separate and apart from each other and not allowed to communicate with each other until they have been examined.



RS 40:1573 - Definitions

§1573. Definitions

For the purposes of this Part, the term:

(1) "Movable" means any movable facility or enclosure in which fifty or more people may assemble.

(2) "One- or two-family dwelling" means a building containing not more than two dwelling units in which one or each dwelling unit is occupied by members of a single family with not more than three outsiders, if any, accommodated in rented rooms.

(3) "Structure" means any building or structure of any nature or kind whatsoever except the interior of a single private and one- or two-family dwelling as defined by the Louisiana State Uniform Construction Code.

(4) "Watercraft" means any vessel, boat, or other watercraft of any size, nature, or kind except ocean-going vessels, commercial fishing vessels, or coastwise vessels, or private pleasure craft.

Acts 2003, No. 414, §1; Acts 2008, No. 126, §1; Acts 2009, No. 163, §1.



RS 40:1573.1 - Historic buildings renovation initiative

§1573.1. Historic buildings renovation initiative

A. In order to encourage historic preservation and the preservation of Louisiana's architectural heritage, when applying the requirements of the adopted fire, life safety, or accessibility regulations and when implementing the applicable provisions of R.S. 40:1574, the state fire marshal shall have the authority to take into consideration the impact of these requirements on the historic integrity of existing facilities.

B. Where it is determined by the state fire marshal that public safety is not jeopardized and a minimum acceptable level of safety is achieved, the state fire marshal shall have the authority to consider alternatives to the specific requirements of the adopted laws, codes, rules, and regulations.

Acts 1997, No. 961, §1; Acts 2014, No. 811, §22, eff. June 23, 2014.



RS 40:1574 - Construction or repair of structures

§1574. Construction or repair of structures

A. No structure, watercraft, or movable shall be constructed until building plans and specifications therefor have been submitted to and reviewed by the fire marshal and appear to him to satisfactorily comply with the laws, rules, regulations, and codes of the state.

B. No repair, remodeling, or addition shall be made to any structure, watercraft, or movable affecting the exits, stairs, seating arrangement, fire protection, or other details of construction covered by this Part until plans and specifications therefor have been submitted to and reviewed by the fire marshal and appear to him to satisfactorily comply with the laws, rules, regulations, and codes of the state.

C. If within any twelve month period, alterations or repairs costing in excess of fifty percent of the then physical value of the building are made to an existing building, such building shall be made to conform to the requirements of the code for new construction.

D. Where an entire floor of a facility, building, or structure is substantially renovated, that floor shall be made to conform with the requirements of the code for new construction to such extent as the state fire marshal may determine to be practicably feasible, provided however, and notwithstanding the provisions of R.S. 40:1578.1(A), the board of review shall be the final authority on issues of practical feasibility.

E. Altered elements in existing facilities shall be made to conform to the requirements of the code for new construction to such extent as the state fire marshal may determine is practicably feasible, provided however, and notwithstanding the provisions of R.S. 40:1578.1(A), the board of review shall be the final authority on issues of practical feasibility.

F. The physical value of a building in Subsection C of this Section may be established by an appraisal not more than three years old, provided that said appraisal was performed by a certified appraiser, or by the tax assessor in the parish where the building is located. In the absence of such an appraisal, the physical value of the building in Subsection C of this Section shall be established by the state fire marshal.

G. The cost of alterations or repairs in Subsection C of this Section may be established by an estimate signed by a licensed architect, by a licensed general contractor, or in the absence of either such licensed person, by the state fire marshal.

H. Persons who wish to appeal a decision of the state fire marshal relative to the physical values of buildings or the estimations of the cost of alterations or repairs in Subsection C of this Section may request an opinion from the board of review as provided in R.S. 40:1578.1 through 1578.5.

I. If the occupancy of an existing building is entirely changed, the building shall be made to conform to the requirements of the code for the new occupancy. If the occupancy of only a portion of an existing building is changed, and that portion is properly separated from the remainder, then only such portion need be made to conform.

J. Repairs and alterations, not covered by the preceding Subsections of this Section, restoring a building to its condition previous to damage or deterioration, or altering it in conformity with the provisions of the code will be made in such manner as will not extend or increase an existing nonconformity or hazard.

K. The state fire marshal shall have the authority to take into consideration practical difficulties and unreasonable economic hardships before applying the strict requirements of this Section. In cases of practical difficulty or unreasonable economic hardship, the state fire marshal may upon appeal allow alternative arrangements provided a minimum acceptable level of life safety is achieved to the satisfaction of the state fire marshal.

L. An owner or lessee of a hotel, as defined by R.S. 40:1563(M), or the agent of such owner or lessee, shall declare the presence of a carbon monoxide source or the attachment of a parking garage to the hotel at the time building plans and specifications for the hotel are submitted to the fire marshal for review.

Acts 1984, No. 614, §1, eff. July 12, 1984; Acts 1991, No. 582, §1; Acts 1997, No. 961, §1; Acts 2014, No. 277, §1.



RS 40:1574.1 - Costs of handling plans

§1574.1. Costs of handling plans

A. In addition to a postage and handling fee of five dollars, the owner of the project who submits the plans and specifications shall pay to the office of state fire marshal, code enforcement and building safety a plan review or document fee based on the following schedule:

(1)

Assembly occupancy

Area in square feet

Fee

0 - 2500

$

30.00

2501 - 4500

60.00

4501 - 10,000

180.00

10,001 - 50,000

280.00

50,001 - 100,000

380.00

100,001+

530.00

(2)

Educational

Area in square feet

Fee

0 - 5,000

$

30.00

5001 - 10,000

60.00

10,001 - 30,000

100.00

30,001 - 80,000

200.00

80,001 - 150,000

300.00

150,001+

400.00

(3)

Health care/detention

(a) Area in square feet

Fee

0 - 10,000

$

180.00

10,001 - 20,000

280.00

20,001 - 50,000

380.00

50,001 - 100,000

480.00

100,001+

680.00

(b) High rise (all new)

830.00

(4)

Hotels, dormitories, apartments, lodgings,

rooming houses, residential & board

care facilities

(a) Area in square feet

Fee

0 - 2500

$

30.00

2501 - 10,000

60.00

10,001 - 30,000

180.00

30,001 - 80,000

280.00

80,001 - 150,000

380.00

150,001+

480.00

(b) High rise (all new)

680.00

(5)

Mercantile/business

(a) Area in square feet

Fee

0 - 3000

$

30.00

3001 - 10,000

60.00

10,001 - 30,000

90.00

30,001 - 50,000

150.00

50,001 - 150,000

200.00

150,001+

300.00

(b) High rise (all new)

500.00

(6)

Industrial, storage, special structures

Area in square feet

Fee

0 - 10,000

$

30.00

10,001 - 20,000

60.00

20,001 - 50,000

90.00

50,001 - 100,000

120.00

100,001+

200.00

(7)

Storage tank (tank installation only)

Single tank

$

50.00

Plus $30.00 for each additional tank

(8)

Sprinkler systems

(a)

Number of sprinkler heads per floor

(Tenant spaces submitted separately are

considered a floor for fee purposes)

1 - 50

$

30.00

51 - 300

60.00

301 - 450

120.00

451+

150.00

(b)

Hydraulic calculations

40.00

(c)

20 head or less shop drawing

exemption request

10.00

(9)

Fire suppression systems, other than

sprinkler systems

(a)

Number of devices

0 - 10

$

30.00

11 - 25

60.00

26 - 50

120.00

51 - 75

180.00

76 - 100

200.00

101+

300.00

(b)

Calculations

40.00

(10)

Fire detection and alarm systems

Number of devices

Fee

(Tenant spaces submitted separately are

considered a floor for fee purposes)

0 - 25

$

50.00

26 - 50

80.00

51 - 75

110.00

76 - 100

140.00

101+

140.00

Plus $30.00 for each additional 25 devices above 101

(11)

Exemptions/Go-to-Work Requests

(industrial plant temporary trailers/modulars,

nonrequired/nonconforming fire protection

system requests, architectural modifications)

Per request

$

20.00

(12)(a) Facsimile transmissions and record requests

Fee

Paper copies per page

$

2.00

Fax per page

4.00

Electronic copies (per floppy diskette)

25.00

Database report (plus $100.00 per every

1000 records)

500.00

(b)

However, postage and handling fees

shall not apply to exemption requests and

facsimile transmissions.

(13)

Appeal requests

Fee

(a)

Accessibility

$

25.00

(b)

Life safety/fire code appeals:

(i)

Smoke control reviews ($50.00 for

resubmission)

100.00

(ii)

Timed egress ($50.00 for resubmission)

100.00

(iii)

Other appeals ($50.00 for resubmission)

100.00

(14)

The fee for performance-based reviews shall be

twice the amount of the review fees imposed by

this Subsection, plus an additional fee of $100.00

($50.00 for resubmission) for smoke control reviews

and timed egress.

B.(1) In order to comply with the requirements of R.S. 40:1574, only one set of plans shall be submitted to the state fire marshal for review.

(2) When the plans are reviewed by the office of state fire marshal, code enforcement and building safety, the original set of plans properly stamped "Reviewed" by the state fire marshal shall be retained by the contractor for the construction, renovation, or remodeling for the project in question as long as the structure, watercraft, or movable is in the process of construction, renovation, or remodeling.

(3) Upon final completion of the project the contractor shall turn the plans over to the owner.

(4)(a) The state fire marshal shall furnish to the parties submitting the plans which appear to him to satisfactorily comply with the laws, rules, regulations, and codes of the state and the regulations of the state fire marshal the original set of plans, blueprints, or both stamped reviewed along with a letter which shall state that the plans appear to him to satisfactorily comply with the laws, rules, regulations, and codes of the state and the regulations of the fire marshal.

(b) This letter from the fire marshal stating that the plans and specifications for the construction, renovation, or remodeling for the project in question appear to satisfactorily comply with the laws, rules, regulations, and codes of the state, in no way permits and authorizes any omission or deviation from those laws, rules, regulations, and codes so that in no way does this review procedure permit, authorize, or otherwise increase or incur any liability by the state for failure to recognize and point out any such omission or deviation in those requirements.

(c) The letter and reviewed plans of the fire marshal shall be kept at the site of the project for inspection by the fire marshal or his deputies for as long as the structure, watercraft, or movable is in the process of construction, renovation, or remodeling.

(5) The office of state fire marshal, code enforcement and building safety shall no longer retain any copy of the reviewed plans or blueprints and is hereby authorized to destroy all such plans and blueprints currently in the archives of the state fire marshal after one year has passed from the effective date of this Section.

(6) The owners of all structures, watercraft, and movables shall retain blueprints including the original building plans and specifications which have been stamped "Reviewed" by the state fire marshal in a safe place for as long as the structure, watercraft, or movable is occupied, used, or both.

C.(1) In the event that plans do not appear to the fire marshal to satisfactorily comply with the laws, regulations, and codes of Louisiana and the regulations of the state fire marshal, the state fire marshal shall furnish a letter to the party submitting the plans which shall list the particular requirements of the state fire marshal which must be met before the plans can be stamped "Reviewed" and before construction or renovation or remodeling can begin. However, where plans for projects are submitted in violation of R.S. 37:155(A)(4), no list of requirements shall be provided.

(2) Review of the plans submitted constitutes compliance with this Section if construction begins within one hundred eighty days of the review.

(3) State and local political subdivisions shall be exempt from the payment of all other charges provided herein, for the first submission only. Thereafter, for all subsequent submissions, state and local political subdivisions shall pay the required fees.

D. All fees collected pursuant to Subsection A of this Section shall be used exclusively for the maintenance and operation of the planning review section of the office of the state fire marshal, code enforcement and building safety.

Added by Acts 1977, No. 507, §1. Amended by Acts 1979, No. 493, §1; Acts 1982, No. 210, §1, eff. July 15, 1982; Acts 1984, No. 614, §1, eff. July 12, 1984; Acts 1986, No. 386, §1, eff. July 2, 1986; Acts 1986, No. 294, §1, eff. June 30, 1986; Acts 1988, No. 423, §1; Acts 1990, No. 371, §1; Acts 1997, No. 964, §1; Acts 1997, No. 1187, §2; Acts 2000, 1st Ex. Sess., No. 89, §1; Acts 2009, No. 130, §1; Acts 2014, No. 811, §22, eff. June 23, 2014.



RS 40:1575 - Inspection of premises; orders for repair or removal of dangerous conditions

§1575. Inspection of premises; orders for repair or removal of dangerous conditions

A. Upon complaint of any person or upon his own initiative when he thinks necessary, the fire marshal or any of his authorized representatives may inspect any structure, watercraft, or movable within the state except the interiors of private and one- or two-family dwellings.

B. Whenever the inspecting officer finds any such structure, watercraft, or movable, which, for any cause, is especially liable to fire or dangerous to life or which is so situated as to endanger other property or the occupants thereof, he shall order the dangerous materials removed, the condition of the premises remedied, or the premises razed. The occupant of the structure, watercraft, or movable shall not permit it to be used until the fire marshal certifies that the hazardous conditions have been eliminated.

C. Among the causes which render a structure, watercraft, or movable especially liable to fire or dangerous to life are the following:

(1) Want of repairs.

(2) Age or deteriorated condition.

(3) Lack of sufficient fire alarm or fire extinguishing apparatus.

(4) Lack of adequate means of ingress and egress.

(5) Lack of adequate, unrestricted passageways to the entrances and exits.

(6) Presence of combustible, explosive, or inflammable material.

Amended by Acts 1952, No. 340, §5; Acts 2003, No. 414, §1.



RS 40:1576 - Service of order

§1576. Service of order

Any order for removal or remedying issued pursuant to R.S. 40:1575 may be served upon the occupant of the premises to which it is directed by delivering a copy to the occupant personally or by registered or certified mail, or to any person in charge of the premises. If no person is found upon the premises, the order may be served by affixing a copy thereof in a conspicuous place on the door at the entrance to the premises. Whenever it is necessary to serve an order upon the owner of the premises, it may be served either by delivering a copy to the person as herein provided or, if the owner is absent from the jurisdiction of the officer making the order, by mailing the copy to the owner's last known post office address.

Amended by Acts 1968, No. 418, §1.



RS 40:1577 - Appeal from order

§1577. Appeal from order

When an order is made by one of the deputies or representatives of the fire marshal, the owner or occupant of the building or premises may, within three days, appeal to the fire marshal. The fire marshal shall, within five days, review the order and advise the owner or occupant of his decision thereon. The owner or occupant may, within five days after the making or affirming of any such order of the fire marshal, file an application with the board of review as provided in R.S. 40:1578.1 in accordance with the regulations promulgated for application by that board, praying for a review of the order or such other relief as is provided by law. The board of review shall render its decision within five calendar days, excluding Saturdays, Sundays, and legal holidays, of the review of the order. If, and only if, the order of the fire marshal is not appealable to the fire marshal board of review under R.S. 40:1578.1, within the time period set forth in this Section, the owner or occupant may file his petition with the district court of the district in which the premises or building affected by the orders is situated, praying for a review of the order or such other relief as is provided by law.

Amended by Acts 1982, No. 336, §1.



RS 40:1578 - Compliance with order

§1578. Compliance with order

If no review is requested of or an appeal taken from an order of the fire marshal or an authorized representative, the order shall be complied with immediately, or within the period specified in the order, by the owner or occupant of the premises or building.

If an appeal is taken or a review petitioned for, pursuant to the provisions of R.S. 40:1577, the order, unless revoked, shall be complied with, as last modified, after it becomes final, either immediately or, if a time is specified, within the period specified in the order, or in the decision of the fire marshal, or in the decision of the court, as the case may be.



RS 40:1578.1 - Board of review

§1578.1. Board of review

A. A board of review shall be established to evaluate alternatives to fire prevention or protection laws and regulations established by the fire marshal when a request of review is properly submitted. The board of review shall not have the power to waive fire prevention and protection requirements, but shall determine whether the suggested alternative provides equivalent or better protection within the context of the intent of the law. The board of review shall be composed of the following membership:

(1) One chief of a fire department which is predominantly volunteer;

(2) One chief of a fire department with predominantly full-time personnel;

(3) One registered architect;

(4) One registered engineer;

(5) One individual representing building owners-managers interests;

(6) One individual representing mercantile-industrial interests;

(7) One representative of the Louisiana Rating and Fire Prevention bureau selected by the bureau;

(8) Two individuals to represent the general public who have no vested interests directly or indirectly in the construction industry, or the ownership or management of commercial buildings; and

(9) One representative of the fire marshal's office, ex officio and non voting selected by the fire marshal;

(10) The fire marshal, ex officio and non voting.

Those members designated in Paragraphs 1 through 6 shall be appointed by the governor for a term of four years. A voting member of the board shall be elected by its membership as chairman for a term of one year.

B. Five members of the board shall constitute a quorum. No board member shall act in any case in which he has a personal pecuniary interest.

C. A complete record shall be made of all proceedings before the board including a complete verbatim transcript of all testimony; upon appeal of a decision of the board or the fire marshal after review to a court of competent jurisdiction, the record made of the proceeding before the board shall be the only record allowed in the appeal to the court which shall not try the matter de novo but only as an appeal. All decisions shall include reasons for the decisions. The vote of each member participating shall be recorded.

D. The board shall establish rules and regulations for its own procedures not inconsistent with the provisions of this part of the Louisiana Administrative Procedure Act (R.S. 49:951 et seq.). The board shall meet at regular intervals to be determined by the chairman, or in any event, the board shall meet within ten days after notice of review has been received. The board shall issue a decision within a period of twenty days after the board meets on such matter.

E. Members of the board who are not ex officio members shall receive a per diem of fifty dollars per day plus actual and reasonable expenses incurred in the performance of the duties imposed upon them by the provisions of this Act.

F. In order to stagger terms of the board membership, the chiefs of the volunteer and full paid fire departments shall originally be appointed for a period of one year; the registered engineer and architect for two years; and the owners-managers member and mercantile industrial member for three years. Thereafter, all members shall serve a term of four years.

Added by Acts 1974, No. 236, §1.



RS 40:1578.2 - Appeal to board

§1578.2. Appeal to board

If an order of the fire marshal issued pursuant to R.S. 40:1578.6 or R.S. 40:1615.141 is appealed to the board of review, except as is provided in R.S. 40:1578.3, the order shall be suspended without posting of security until such time as the board renders a final decision.

Added by Acts 1974, No. 236, §1.

1House Bill No. 295 and Senate Bill No. 127 of the 1974 regular session of the Legislature adding R.S. 40:1615.1 through 40:1615.14 failed to be adopted.



RS 40:1578.3 - Emergency closure during appeal

§1578.3. Emergency closure during appeal

The fire marshal may bring a summary proceeding in accordance with the provisions of Code of Civil Procedure Articles 2591 through 2596 in the district court which has jurisdiction over the structure or movable to require closure of such during the pendency of proceedings before the board of review or after the board renders a final decision. The court shall order such immediate closure if it finds that public health, safety or welfare imperatively requires emergency action and incorporates a finding to such effect in its order. These proceedings shall be promptly instituted and determined.

Added by Acts 1974, No. 236, §1.



RS 40:1578.4 - If no appeal taken

§1578.4. If no appeal taken

If an order appealable to the board of review is issued and appeal is not taken, the owner or occupant must comply with the order within such time as is set in the discretion of the fire marshal after all necessary delays for appeal have expired.

Added by Acts 1974, No. 236, §1.



RS 40:1578.5 - Appeals from decision of board of review

§1578.5. Appeals from decision of board of review

Any interested person may appeal a decision of the board of review as provided in R.S. 40:1578.1 to a court of competent jurisdiction within five days of the rendering of the decision of the board of review.

Added by Acts 1974, No. 236, §1.



RS 40:1578.6 - National Fire Protection Association's Life Safety Code; Southern Standard Building Code; applicability to high rise structures; minimum standards; existing hazardous buildings; appeal

§1578.6. National Fire Protection Association's Life Safety Code; Southern Standard Building Code; applicability to high rise structures; minimum standards; existing hazardous buildings; appeal

A. Adequate protection for life safety shall be afforded in every structure or movable as those terms are defined in R.S. 40:1573. To afford such protection, all newly constructed structures and movables shall comply with the rules and regulations to be promulgated by the fire marshal in conformity with the Administrative Procedure Act which shall establish as minimum standards the provisions of the Life Safety Code of the National Fire Protection Association, and Section 518 - Special Provisions for High Rise, of Chapter IV of the Southern Standard Building Code, applicable to high rise structures as both are annually or periodically amended, and the fire marshal shall be the authority having jurisdiction to enforce compliance with such regulations. The effective date for enforcement shall be one hundred eighty days after adoption and promulgation under the Administrative Procedure Act.

B. A parish or municipality which, prior to January 1, 1975, had adopted and is enforcing a nationally recognized model building code and/or fire prevention code or a code equal to a nationally recognized building code and/or fire prevention code may continue to enforce such codes in place of the codes required in the paragraph above; however, such codes shall contain requirements that are substantially equal to the fire marshal's code with respect to high rise buildings, mandatory automatic sprinkler and extinguishment systems, and fire detection systems.

C. This Section shall not apply to existing buildings, except as provided for by R.S. 40:1641 et seq., which were lawfully constructed and maintained unless the fire marshal deems that a serious life hazard exists due to a particular condition, at which time he can require the institution of proper fire protection measures to alleviate the particular hazards noted according to the chapter on existing buildings of the latest edition of the N.F.P.A. Life Safety Code, as most recently adopted by administrative rule by the office of the state fire marshal, code enforcement and building safety. Such directives of the fire marshal may be appealed to the board of review. "Lawfully constructed and maintained" as used in this Subsection means in conformance with the laws, codes, rules, and regulations in force at the time of original construction.

Added by Acts 1974, No. 656, §1, eff. Jan. 1, 1975. Amended by Acts 1979, No. 495, §2, eff. July 13, 1979; Acts 1985, No. 987, §1; Acts 1988, No. 422, §1; Acts 1995, No. 353, §1; Acts 1997, No. 343, §1.



RS 40:1578.7 - State Uniform Fire Prevention Code

§1578.7. State Uniform Fire Prevention Code

A. It is hereby found and declared by the legislature that the protection of life and property will be enhanced by adoption of the National Fire Prevention Code, as it is published by the National Fire Protection Association. It is also hereby found and declared by the legislature that the adoption of NFPA 1 will complement and not conflict with the National Fire Protection Association's Life Safety Code.

B. The National Fire Prevention Code, known as NFPA 1, 1997 edition, published and maintained by the National Fire Protection Association, is hereby adopted as the State Uniform Fire Prevention Code to the extent that it does not conflict with the National Fire Protection Association's Life Safety Code. Application of requirements that pertain to buildings shall be limited to structures, watercraft, and movables as defined by R.S. 40:1573.

C. If a fire prevention code is adopted by any political subdivision of the state, it must adopt the State Uniform Fire Prevention Code.

D. Nothing in this Section shall be construed so as to prevent the state fire marshal from enforcing the National Fire Protection Association's Life Safety Code, nor any other laws of the state, the enforcement of which are his statutory and regulatory responsibility.

E. The state fire marshal shall have the power and authority to promulgate those rules and regulations as may be necessary to incorporate or adopt any subsequent amendments or additions to the State Uniform Fire Prevention Code to conform to NFPA 1, as it is subsequently amended or issued as a new edition by the National Fire Protection Association.

F. If the governing authority of any municipality or parish finds that the State Uniform Fire Prevention Code does not meet its minimum needs, that local governing authority may provide more stringent requirements than those specified in the State Uniform Fire Prevention Code when such requirements are based upon local climatic, geologic, topographic, or public safety factors after prior review and approval by the state fire marshal to ensure that such variances achieve equivalent or enhanced levels of protection as the State Uniform Fire Prevention Code.

G. Nothing contained in this Section shall be construed as requiring any political subdivision to establish an office or any other kind of governmental unit in order to enforce provisions of the State Uniform Fire Prevention Code.

H. Nothing contained in this Section shall be construed as imposing any new or additional requirements upon any petroleum refining or chemical manufacturing facility which is subject to the United States Occupational Safety and Health Administration Hazard Communication Standard, 29 CFR 1910.1200.

I. The provisions of this Section shall not apply to any political subdivision that has adopted a model fire prevention code as of July 9, 1999, including review and approval by the state fire marshal of any future amendments, additions, or new editions of the model fire prevention code adopted by the political subdivision.

Acts 1999, No. 1137, §1, eff. July 9, 1999; Acts 2008, No. 126, §1.



RS 40:1579 - Ingress by firemen

§1579. Ingress by firemen

For ingress by firemen, every structure, watercraft, or movable shall have at least one window or other device in each story of the building on a street front or on an alleyway or court accessible to a street, which can be opened from the outside in case of fire in the structure, watercraft, or movable so as to furnish immediate ingress to the story or stories of the structure, watercraft, or movable.



RS 40:1580 - Fire exit maps; hotel or motel rooms

§1580. Fire exit maps; hotel or motel rooms

Every hotel or motel room shall have posted on the back of the main entry door to the room a map indicating where the exits are located in case of fire or other emergency.

Added by Acts 1981, No. 593, §1.



RS 40:1580.1 - Fire alarms; hotel or motel rooms

§1580.1. Fire alarms; hotel or motel rooms

A. Every new or renovated hotel or motel room shall have sleeping rooms equipped with approved fire detection and alarm systems for the hearing impaired in case of fire in accordance with the requirements of Section 9 of the Americans with Disabilities Act Accessibility Guidelines (ADAAG) table 9.1.2 and 9.1.3.

B. In hotels or motels not covered by Subsection A which have fewer than fifty rooms one system shall be available. In such hotels or motels with more than fifty but fewer than one hundred rooms at least two systems shall be available. In such hotels or motels with more than one hundred rooms four systems shall be available. The availability of such system shall be posted in every room.

Acts 1997, No. 894, §1.



RS 40:1581 - Smoke detectors; one- or two-family dwellings

§1581. Smoke detectors; one- or two-family dwellings

A. Effective January 1, 2011, all existing one- or two-family dwellings at the time of sale or lease, shall contain, at a minimum, an operable ten-year, sealed lithium battery smoke detector.

B. Failure to comply with the provisions of this Section shall not be a reason for nonpayment of any insurance claims.

C. Failure to comply with the provisions of this Section shall not cause a delay or a stoppage in the transfer of the property.

D. The real estate agent shall not be liable for the seller's failure to comply with the provisions of this Section.

Acts 1991, No. 701, §1; Acts 2009, No. 163, §1.



RS 40:1582 - Emergency elevator access; master key; substitute emergency measures; enforcement; penalty; rulemaking authority

§1582. Emergency elevator access; master key; substitute emergency measures; enforcement; penalty; rulemaking authority

A. For each building in this state which is six or more stories in height, including but not limited to hotels and condominiums, which is constructed or substantially renovated after January 1, 2009, all of the keys for elevators that allow public access, including but not limited to service and freight elevators, shall be keyed so as to allow all elevators to operate in fire emergency situations with one master elevator key.

B. Each existing building in this state which is six or more stories in height shall comply with Subsection A of this Section before January 1, 2012. Each building in this state, except for one- and two-family dwellings, which is five or fewer stories in height in which a new elevator is installed after January 1, 2013, shall comply with Subsection A of this Section.

C. In addition to elevator owners, owners' agents, elevator contractors, state-certified inspectors, and state agency representatives, master elevator keys shall be issued only to the fire department in whose jurisdiction the building is located and shall not be issued to any other emergency response agency. A person shall not duplicate a master elevator key for issuance to, or issue such a key to, anyone other than the authorized fire department personnel. Each master elevator key shall be marked "DO NOT DUPLICATE".

D. If it is technically, financially, or physically impossible to bring a building into compliance with this Section, the state fire marshal may allow substitute emergency measures that will provide reasonable emergency elevator access.

E. The office of state fire marshal shall enforce this Section. Any person who fails to comply with the requirements of this Section is subject to an administrative fine of not more than one thousand dollars, in addition to any other penalty provided by law. All administrative fines shall be deposited into the Louisiana Fire Marshal Fund.

F. Architects and builders shall make every effort to use new technology and developments in keying systems which make it possible to convert existing equipment so as to provide efficient emergency elevator access.

G. The office of state fire marshal shall adopt rules, pursuant to the Administrative Procedure Act, to implement the provisions of this Section.

H. For the purposes of this Section, "substantially renovated" means an existing building which has alterations or repairs costing in excess of fifty percent of the then physical value of the building. The cost of alterations or repairs shall be established by an estimate signed by a licensed architect, by a licensed general contractor, or in the absence of either such licensed person, by the state fire marshal.

Acts 2008, No. 749, §1; Acts 2010, No. 367, §1.



RS 40:1583 - Locking, bolting, or obstructing exits or passageways

§1583. Locking, bolting, or obstructing exits or passageways

No persons shall bolt, lock, obstruct, or block any exit or any passageway, or permit anyone else to do so, while the structure, watercraft, or moveable is in use for public assemblage.

Added by Acts 1982, No. 335, §1, eff. July 18, 1982.



RS 40:1584 - To 1590 Repealed by Acts 1978, No. 567, 1

§1584. §§1584 to 1590 Repealed by Acts 1978, No. 567, §1



RS 40:1591 - Enforcement of Part

§1591. Enforcement of Part

A. The enforcement personnel of the state fire marshal shall enforce this Part and all other laws under the jurisdiction of the state fire marshal and other lawful orders of the state fire marshal, the violation of which would constitute a misdemeanor offense. The state fire marshal may delegate some or all of such enforcement authority to the chief of a fire department of a political subdivision and his authorized representatives. This enforcement authority shall include the power to issue misdemeanor summons.

B. The law enforcement officers of each political subdivision of the state shall enforce this Part and all other laws under the jurisdiction of the state fire marshal and other lawful orders of the state fire marshal.

Acts 1991, No. 33, §1.



RS 40:1592 - Application of Part

§1592. Application of Part

The requirements contained in this Part apply to all structures, watercraft, and movables. However, the fire marshal may limit their application insofar as they affect structures existing on or before July 28, 1948, whenever he determines that reasonable steps have been taken in connection therewith to protect life and property from the hazards of fire and of panic which may arise from fire or from the threat of fire or explosion.



RS 40:1593 - Volunteer firefighters; medical and life insurance

§1593. Volunteer firefighters; medical and life insurance

The state fire marshal is authorized to negotiate for and to purchase out of funds available for such purpose in the Two Percent Fire Insurance Fund provided for in R.S. 22:347(A) a group insurance policy to provide medical benefits, death benefits, and burial benefits for volunteer firefighters of the state suffering injury or death while engaged in the scope of their duties as volunteer firefighters. Such policy shall cover all bona fide volunteers starting the day upon which their membership begins without any prior certification to the state fire marshal's office or to the insurer. The state fire marshal shall deliver to each volunteer unit a printed notice concerning the policy requirements as to written notice of claim and written proof of loss including the period in which such must be filed. The volunteer unit shall post such notice in a conspicuous place at its facilities.

Acts 1966, No. 522, §1. Amended by Acts 1974, No. 124, §1; Acts 1987, No. 898, §1, eff. July 20, 1987; Acts 1990, No. 759, §2; Acts 2001, No. 189, §2, eff. May 31, 2001; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 40:1596.1 - TIME LIMITS FOR RETENTION OF

SUBPART A-1. TIME LIMITS FOR RETENTION OF

BLUEPRINTS AND OTHER RECORDS

§1596.1. Purpose

The purpose of this Subpart is to regulate the retention and storage of records of the office of state fire protection of the Department of Public Safety, formerly known as the State Fire Marshal, by establishing specific time limits during which said records shall be retained and after which such records may be destroyed.

Added by Acts 1979, No. 495, §1, eff. July 13, 1979.



RS 40:1596.2 - Administration

§1596.2. Administration

The assistant secretary of the Department of Public Safety in charge of the office of state fire protection, commonly known as the State Fire Marshal, shall administer this Subpart and may issue rules and regulations which he considers necessary to its administration.

Added by Acts 1979, No. 495, §1, eff. July 13, 1979.



RS 40:1596.3 - Definitions

§1596.3. Definitions

As used in this Subpart, the following terms have the meanings specified unless the context clearly indicates otherwise:

(1) "Blueprints" means any set of drawings, plans, and specifications submitted to the fire marshal for approval in accordance with R.S. 40:1574.

(2) "Inspection reports" means all reports of inspections and other documents attached or pertaining thereto made, developed, and collected by the office of state fire protection pursuant to the inspections required by R.S. 40:1575.

(3) "Investigation reports" means all documents made, developed and collected by the office of state fire protection pursuant to R.S. 40:1566 through R.S. 40:1575.

(4) "Records of proceedings" means all records of any proceedings held pursuant to R.S. 40:1578.1 through R.S. 40:1578.6 and R.S. 40:1666 through R.S. 40:1666.8.

(5) "Records" means all of the documents defined in Paragraphs (1), (2), (3) and (4) above, and all other documents made, developed or collected by the office of state fire protection.

(6) "Time limitation" means the period of time during which the records or documents in question shall be retained by the office of state fire protection of the Department of Public Safety, and upon the expiration of which such records may be destroyed.

(7) "Types of occupancies" shall be as defined in the Life Safety Code in Pamphlet No. 101 published by the National Fire Protection Association, 1973 edition.

Added by Acts 1979, No. 495, §1, eff. July 13, 1979; Acts 2014, No. 158, §§3 and 7.



RS 40:1596.4 - Specific time limits

§1596.4. Specific time limits

The office of state fire protection shall retain all records for the following specific time limits according to the types of occupancies:

(1) Educational, institutional, and residential occupancies--twenty years.

(2) Places of public assembly and mercantile occupancies--ten years.

(3) Business, industrial, and storage occupancies--five years.

(4) All other occupancies and records--one year.

Added by Acts 1979, No. 495, §1, eff. July 13, 1979.



RS 40:1596.5 - Method of retention

§1596.5. Method of retention

The office of state fire protection is hereby authorized to microfilm or use any other generally accepted method of recording for preservation of written documents for the purpose of retaining the records, however, no original record may be destroyed until at least one year has elapsed from the date of the making of such record or final disposition of the matter involving the record, whichever is longer.

Added by Acts 1979, No. 495, §1, eff. July 13, 1979.



RS 40:1597.1 - Short title

SUBPART A-2. CONVEYANCE DEVICES

§1597.1. Short title

This Subpart shall be known and may be cited as the "Conveyance Devices Safety Act".

Acts 2014, No. 784, §1.



RS 40:1597.2 - Purpose; administration and enforcement; initial study

§1597.2. Purpose; administration and enforcement; initial study

A.(1) The purpose of this Subpart is to provide for the safety of the persons utilizing and working with conveyance devices, as well as to promote public safety awareness by requiring conveyance device inspections by licensed elevator inspectors.

(2) The use of unsafe and defective conveyance devices increases the probability of injury to the persons exposed to these unsafe devices. The prevention of these injuries is in the best interest of the people of this state.

(3) Adequate protection for safety should be afforded in every conveyance device to which this Subpart applies. The study shall include a determination of whether such protection standards shall comply with the latest editions of the American Society of Mechanical Engineers (ASME) Safety Code for Elevators and Escalators, ASME A17.1; ASME Performance-Based Safety Code for Elevators and Escalators, A17.7; the ASME Safety Code for Existing Elevators and Escalators, A17.3; the ASME Safety Standards for Platform Lifts and Stairway Chairlifts, A18.1; ASME Standard for the Qualification of Elevator Inspectors, QEI-1; and Automated People Mover Standards, ASCE 21.

B.(1) The Department of Public Safety and Corrections, office of state fire marshal, shall study the cost of implementation of and promulgation of rules and regulations under the Administrative Procedure Act necessary to adopt the standards set forth in this Subpart, and shall include in its study the following:

(a) An inventory of the estimated number of elevators and conveyance devices in Louisiana which would fall under the requirements of this Subpart.

(b) Whether and which standards of the American Society of Mechanical Engineers and American National Standards Institute, Safety Code for Elevators and Escalators and American Society of Mechanical Engineers Safety Standards for Platform Lifts and Stairway Chairlifts, American Society of Civil Engineers, Automated People Mover Standards, should be applicable to conveyance devices or elevators, and that each conveyance device inspected shall meet.

(c) Identification of fees necessary for the office of state fire marshal to develop a registration and enforcement program to ensure compliance with these national codes and requirements.

(d) The cost of such an enforcement program and identifying the means of financing such costs. The study should include but not be limited to: the identification of property locations which would be subject to regulation; the mechanism for issuing notifications to violating property owners; the procedure and cost of random onsite inspections and tests on existing installations, periodic inspections and testing to ensure satisfactory installation; and the cost of developing a public awareness program.

(e) A comparison of fee structures used in other states to enforce compliance with the safety requirements of this Subpart.

(f) Recommendations on whether to "grandfather in" parishes, municipalities or other entities which have adopted and enforce a nationally recognized standard or code for conveyance devices, when those codes or standards contain requirements that are substantially equal to the fire marshal's code with respect to conveyance devices.

(g) Requirements for licensure of elevator inspectors.

(2) The office of state fire marshal shall include in its study input from various groups and industry personnel, including but not limited to representatives of major elevator manufacturing companies, representatives of elevator servicing companies, representatives of the architectural design profession, members of the general public who are physically disabled, representatives of parishes and municipalities, representatives of building owners or managers, and representatives of labor involved in the installation, maintenance, and repair of elevators.

(3) On or before February 1, 2015, the office of state fire marshal shall report the findings and recommendations of this study to the Senate Finance Committee, the House Appropriations Committee, the Senate Commerce, Consumer Protection and International Affairs Committee, and the House Commerce Committee.

Acts 2014, No. 784, §1.



RS 40:1601 - Novelty lighters

SUBPART B. SPECIAL HAZARDS

§1601. Novelty lighters

A. For the purposes of this Section, the following definitions shall apply unless otherwise indicated:

(1) "Lighter" means a flame-producing device commonly used by consumers to ignite tobacco products and mechanical devices primarily used to ignite fuel for fireplaces or for charcoal or gas grills. The term does not include matches. This term includes novelty lighters.

(2) "Novelty lighter" means a lighter that has a toylike appearance, has entertaining audio or visual effects, or resembles in any way in form or function an item that is commonly recognized as appealing, attractive, or intended for use by young children, particularly those ten years of age or younger, including such a device that takes toylike physical forms, including but not limited to toy animals, cartoon characters, cars, boats, airplanes, common household items, weapons, cell phones, batteries, food, beverages, musical instruments, and watches or has flashing lights or other entertaining features. Novelty lighters may operate on any fuel, including butane or liquid fuel.

B. The retail, sale, offer of retail sale, gift, or distribution of any novelty lighter in the state of Louisiana is prohibited.

C. This Section shall not apply to:

(1) Novelty lighters that were made before January 1, 1980.

(2) Novelty lighters that are considered to be collectable items.

(3) Repealed by Acts 2013, No. 147, §2.

(4) Lighters incapable of being fueled or lacking a device necessary to produce combustion or flame.

(5) The active transportation of novelty lighters through this state.

(6) The storage of novelty lighters in a warehouse or distribution center in this state that is closed to the public for purposes of retail sales.

(7) Wholesale or retail dealers selling their existing inventory of novelty lighters before January 1, 2010, where such inventory was purchased prior to August 15, 2009.

(8) Novelty lighters that are in compliance with 16 CFR Part 1210 et seq.

D.(1) The fire marshal shall adopt such rules and regulations as are necessary to implement and enforce the provisions of this Section.

(2) The fire marshal or an authorized representative, upon oral or written demand, may inspect the inventory of novelty lighter manufacturers, wholesale or retail dealers, and transporters as the fire marshal or the authorized representative deems necessary to ensure compliance with this Section.

(3) Whenever the fire marshal or an authorized representative, law enforcement personnel, or any authorized personnel discover novelty lighters for retail or sale or offered for retail sale, gift, or distribution, such personnel are hereby authorized and empowered to seize and take possession of such lighters. The confiscated lighters shall be turned over to the fire marshal and shall be forfeited to the state as contraband. Novelty lighters seized pursuant to this Section shall be destroyed. Destruction shall be witnessed by at least two employees of the fire marshal and documentation of such destruction shall be made which describes the contraband, time and location of the destruction, witnesses to the destruction, and such other information as required by the fire marshal.

(4) Any person who knowingly violates the provisions of this Section shall be fined not more than two hundred fifty dollars per violation.

(5) The penalties collected as provided in this Section shall be deposited into the Louisiana Life Safety and Property Protection Trust Fund within the state treasury as provided for in R.S. 40:1664.9. The monies shall be deposited to the credit of the fund and shall, in addition to any other monies available for such purpose, be available to the state fire marshal to support fire safety and prevention programs.

Acts 2009, No. 89, §1, eff. Jan. 1, 2010; Acts 2013, No. 147, §§1, 2.



RS 40:1602 - Burn ban; authority of the state fire marshal; civil citation

§1602. Burn ban; authority of the state fire marshal; civil citation

A. The state fire marshal may issue an order to prohibit or limit the private outdoor burning of materials in any area of this state.

B.(1) The state fire marshal or his representative or the commissioner of the Department of Agriculture and Forestry or his representative may impose a civil fine of two hundred fifty dollars for the violation of an order issued pursuant to this Section.

(2) Any penalties imposed pursuant to this Subsection may be appealed in accordance with the provisions of the Administrative Procedure Act.

(3) The penalties collected pursuant to this Subsection shall be deposited into the Louisiana Life Safety and Property Protection Trust Fund within the state treasury as provided for in R.S. 40:1664.9. The monies shall be deposited to the credit of the fund and shall, in addition to any other monies available for such purpose, be available to the state fire marshal to support fire safety and prevention programs.

C. This Section shall not apply to prescribed burning as defined in R.S. 3:17.

Acts 2012, No. 371, §1, eff. May 31, 2012.



RS 40:1603 - Repealed by Acts 1979, No. 495, 3, eff. July 13, 1979

§1603. Repealed by Acts 1979, No. 495, §3, eff. July 13, 1979



RS 40:1604 - Repealed by Acts 1985, No. 977, 1, eff. July 23, 1985.

§1604. Repealed by Acts 1985, No. 977, §1, eff. July 23, 1985.



RS 40:1605 - Rubbish

§1605. Rubbish

No person shall allow any empty boxes or barrels or any rubbish, trash, waste paper, excelsior, or other similar combustible materials not incident to or necessary in his trade to remain in any alley or sidewalk or on any premises within thirty feet of a building longer than twelve hours or overnight.



RS 40:1606 - To 1612 Repealed by Acts 1978, No. 567, 1

§1606. §§1606 to 1612 Repealed by Acts 1978, No. 567, §1



RS 40:1613 - Tents; fire resistant

§1613. Tents; fire resistant

A. No person shall offer for sale or manufacture within this state, after January 1, 1975, any tent, regardless of the size or description thereof, unless such tent is made of a fire resistant material or has been treated to render it fire resistant. The fire marshal may prescribe specific requirements to carry out the purpose of this section.

B. The fire marshal shall be responsible for the enforcement of this section. Upon complaint of any person or upon his own initiative when he thinks necessary, the fire marshal or any of his authorized representatives may inspect any tent being offered for sale or sold in this state or the premises of any establishment engaged in the manufacture of tents in this state for the purpose of determining compliance with this section. Whenever the inspecting officer finds any incidence of noncompliance with this section he shall issue an appropriate order to assure compliance, to have the tents removed from the premise or to remedy the incidence of noncompliance in whatever manner he may deem appropriate.

C. Whoever fails to comply with an order of the fire marshal under the provisions of this section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both. Each violation hereunder shall constitute a separate offense.

Added by Acts 1974, No. 264, §1.



RS 40:1614 - Mattresses and box springs; fire retardant

§1614. Mattresses and box springs; fire retardant

A. After January 1, 2007, no person shall offer for sale at retail within this state, any mattress or box spring unless it is made of a fire retardant material or has been treated to render it fire retardant such that it meets the standards of resistance to open flames. This Subsection shall not apply to any mattress or box spring manufactured prior to January 1, 2007. The fire marshal may promulgate regulations to implement the purpose of this Section.

B. The fire marshal shall be responsible for the enforcement of this Section. Upon complaint of any person or upon his own initiative when he thinks necessary, the fire marshal or any of his authorized representatives may inspect any mattress or box spring being offered for sale or sold in this state or the premises of any establishment engaged in the manufacture of mattresses or box springs in this state for the purpose of determining compliance with this Section. Whenever the inspecting officer finds any incidence of noncompliance with this Section he shall issue an appropriate order to assure compliance, to have the mattresses or box springs removed from the premises or to remedy the incidence of noncompliance in whatever manner he may deem appropriate.

C. Whoever fails to comply with an order of the fire marshal under the provisions of this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both. Each violation hereunder shall constitute a separate offense.

D. Upon the enactment of a federal statute, rule, or regulation which requires that mattresses and box springs be flame resistant, this provision shall be null and void.

Acts 2006, No. 557, §1.



RS 40:1621 - Violation of fire marshal's orders; penalty

SUBPART C. PENALTIES

§1621. Violation of fire marshal's orders; penalty

Whoever fails to comply with any order issued by the fire marshal or his authorized representative, under any provisions of Part III of Chapter 7 of Title 40, R.S. 40:1569 excepted, shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both. Each day's violation of an order constitutes a separate offense and may be punished as such at the discretion of the court.

Acts 1989, No. 181, §1; Acts 1990, No. 86, §1.



RS 40:1622 - Violation of Part; criminal and civil liability

§1622. Violation of Part; criminal and civil liability

A. If the fire marshal or a representative of his office inspects a structure, watercraft, or movable and finds a violation of this Part, for which a compliance order is issued, and that violation is the proximate cause of an incident giving rise to response by firemen or first response personnel who suffer loss of life or bodily injury while responding to the incident, then the person or entity responsible for compliance with the order shall be liable for all damages resulting from the loss of life or bodily injury suffered by any such firemen or first response personnel if the compliance order has not been complied with within the time period stated in the compliance order.

B. Notwithstanding any provision to the contrary, for any loss of life suffered by firemen or first response personnel under the conditions described in this Section, there shall be a rebuttable presumption that the death resulted from criminal negligence.

Acts 2003, No. 1099, §1.



RS 40:1625 - Repealed by Acts 2006, No. 307, §3 eff. Jan. 1, 2007.

§1625. Repealed by Acts 2006, No. 307, §3 eff. Jan. 1, 2007.



RS 40:1626 - Title

SUBPART D. CIGARETTE FIRE SAFETY AND

FIREFIGHTER PROTECTION

§1626. Title

This Act shall be known and may be cited as the "Cigarette Fire Safety and Firefighter Protection Act".

Acts 2007, No. 409, §1, eff. Aug. 31, 2009.



RS 40:1627 - Definitions

§1627. Definitions

As used in this Act*, the following terms shall have the meaning indicated unless the context clearly indicates otherwise:

(1) "Agent" means any person authorized by the Department of Revenue to purchase and affix stamps on packages of cigarettes.

(2) "Cigarette" means any roll for smoking, whether made wholly or in part of tobacco or any other substance, regardless of size or shape, and whether or not such tobacco or substance is flavored, adulterated, or mixed with any other ingredient, the wrapper or cover of which is made of paper or any other material except where the wrapper is wholly or in greater part made of tobacco.

(3) "Manufacturer" means any of the following:

(a) Any entity which manufactures or otherwise produces cigarettes or causes cigarettes to be manufactured or produced anywhere that such manufacturer intends to be sold in this state, including cigarettes intended to be sold in the United States through an importer.

(b) The first purchaser anywhere that intends to resell in the United States cigarettes, manufactured anywhere, that the original manufacturer or maker does not intend to be sold in the United States.

(c) Any entity that becomes a successor of an entity described in Subparagraph (a) or (b) of this Paragraph.

(4) "Quality control and quality assurance program" means the laboratory procedures implemented to ensure that operator bias, systematic and nonsystematic methodological errors, and equipment-related problems do not affect the results of the testing. Such a program ensures that the testing repeatability remains within the required repeatability values pursuant to R.S. 40:1628(A) for all test trials used to certify cigarettes in accordance with this Act.

(5) "Repeatability" means the range of values within which the repeat results of cigarette test trials from a single laboratory will fall ninety-five percent of the time.

(6) "Retail dealer" includes every dealer other than a wholesale dealer, or manufacturer who sells or offers for sale cigars, cigarettes, or other tobacco products, irrespective of quantity or the number of sales.

(7) "Sale" means any transfer of title or possession or both, exchange, or barter, conditional or otherwise, in any manner or by any means whatever or any agreement therefor. In addition to cash and credit sales, the giving of cigarettes as samples, prizes, or gifts and the exchanging of cigarettes for any consideration other than money are considered sales.

(8) "Sell" means an act of selling, or to offer or agree to sell.

(9) "Wholesale dealer" means a dealer whose principal business is that of a wholesaler, who sells cigarettes, cigars, or other tobacco products to retail dealers for purpose of resale, who is a bona fide wholesaler, and fifty percent of whose total tobacco sales are to retail stores other than its own or its subsidiaries within Louisiana. Wholesale dealer shall include any person in the state who acquires cigarettes solely for the purpose of resale in vending machines, provided such person services fifty or more cigarette vending machines in Louisiana other than his own, and a Louisiana dealer who was affixing cigarette and tobacco stamps as of January 1, 1974. Wholesale dealer also shall include a bona fide tobacconist engaged in receiving bulk smoking tobacco for the purpose of blending such tobacco for retail sale at a particular retail outlet where fifty percent or more of the total purchases for the preceding twelve months were purchases of tobacco products, excluding cigarettes.

Acts 2007, No. 409, §1, eff. Aug. 31, 2009.

*Acts 2007, No. 409



RS 40:1628 - Test method and performance standard

§1628. Test method and performance standard

A. Except as provided in Subsection G of this Section, no cigarettes may be sold or offered for sale in this state or offered for sale or sold to persons located in this state unless the cigarettes have been tested in accordance with the test method and meet the performance standards specified in this Section, a written certification has been filed by the manufacturer with the state fire marshal in accordance with R.S. 40:1629, and the cigarettes have been marked in accordance with R.S. 40:1630.

(1) Testing of cigarettes shall be conducted in accordance with the American Society for Testing and Materials (ASTM) standard E2187-04, "Standard Test Method for Measuring the Ignition Strength of Cigarettes".

(2) Testing shall be conducted on ten layers of filter paper.

(3) No more than twenty-five percent of the cigarettes tested in a test trial in accordance with this Section shall exhibit full-length burns. Forty replicate tests shall comprise a complete test trial for each cigarette tested.

(4) The performance standard required by this Section shall only be applied to a complete test trial.

(5) Written certifications shall be based upon testing conducted by a laboratory that has been accredited pursuant to standard ISO/IEC 17025 of the International Organization for Standardization (ISO), or other comparable accreditation standard required by the state fire marshal.

(6) Laboratories conducting testing in accordance with this Section shall implement a quality control and quality assurance program that includes a procedure that will determine the repeatability of the testing results. The repeatability value shall be no greater than nineteen-hundredths.

(7) This Section does not require additional testing if cigarettes are tested consistent with this Act for any other purpose.

(8) Testing performed or sponsored by the state fire marshal to determine a cigarette's compliance with the performance standard required shall be conducted in accordance with this Section.

B. Each cigarette listed in a certification submitted pursuant to R.S. 40:1629 that uses lowered permeability bands in the cigarette paper to achieve compliance with the performance standards set forth in this Section shall have at least two nominally identical bands on the paper surrounding the tobacco column. At least one complete band shall be located at least fifteen millimeters from the lighting end of the cigarette. For cigarettes on which the bands are positioned by design, there shall be at least two bands fully located at least fifteen millimeters from the lighting end and ten millimeters from the filter end of the tobacco column, or ten millimeters from the labeled end of the tobacco column for non-filtered cigarettes.

C. A manufacturer of a cigarette that the state fire marshal determines cannot be tested in accordance with the test method prescribed in this Section shall propose a test method and performance standards for the cigarette to the state fire marshal. Upon approval of the proposed test method and a determination by the state fire marshal that the performance standard proposed by the manufacturer is equivalent to the performance standard prescribed in this Section, the manufacturer may employ such test method and performance standard to certify such cigarette pursuant to R.S. 40:1629. If the state fire marshal determines that another state has enacted reduced cigarette ignition propensity standards that include a test method and performance standards that are the same as those contained in this Act*, and the state fire marshal finds that the officials responsible for implementing those requirements have approved the proposed alternative test method and performance standards for a particular cigarette proposed by a manufacturer as meeting the fire safety standards of that state's laws or regulations under a legal provision comparable to this Section, then the state fire marshal shall authorize that manufacturer to employ the alternative test method and performance standards to certify that cigarette for sale in this state, unless the state fire marshal demonstrates a reasonable basis why the alternative test should not be accepted under this Act*. All other applicable requirements of this Section shall apply to the manufacturer.

D.(1) Each manufacturer shall maintain copies of the reports of all tests conducted on all cigarettes offered for sale for a period of three years and shall make copies of these reports available to the state fire marshal or the attorney general upon written request.

(2) Any manufacturer who fails to make copies of these reports available within sixty days of receiving a written request shall be subject to a civil penalty not to exceed five thousand dollars for each day after the sixtieth day that the manufacturer does not make such copies available.

E. The state fire marshal may adopt a subsequent ASTM Standard Test Method for Measuring the Ignition Strength of Cigarettes upon a finding that such subsequent method does not result in a change in the percentage of full-length burns exhibited by any tested cigarette when compared to the percentage of full-length burns the same cigarette would exhibit when tested in accordance with ASTM Standard E2187-04 and the performance standards in this Section.

F. The state fire marshal shall review the effectiveness of this Section and report every three years to the legislature its findings and, if appropriate, recommendations for legislation to improve the effectiveness of this Act*. The report and legislative recommendations shall be submitted no later than June thirtieth following the conclusion of each three-year period.

G. The requirements of this Section shall not prohibit:

(1) A wholesale dealer or retail dealer from selling its existing inventory of cigarettes on or after August 31, 2009, if the wholesale dealer's inventory was purchased prior to August 31, 2009.

(2) The sale of cigarettes solely for the purpose of consumer testing. For purposes of this Subsection, the term "consumer testing" means an assessment of cigarettes that is conducted directly by, or under the direction and control of, a manufacturer, for the purpose of evaluating consumer acceptance of such cigarettes, utilizing only the quantity of cigarettes that is reasonably necessary for such assessment.

H. This Section shall be implemented in accordance with the implementation and substance of the New York Fire Safety Standards for Cigarettes.

Acts 2007, No. 409, §1, eff. August 31, 2009.

*Acts 2007, No. 409



RS 40:1629 - Certification and product change

§1629. Certification and product change

A. Each manufacturer shall submit to the state fire marshal and the attorney general a written certification attesting that:

(1) Each cigarette listed in the certification has been tested in accordance with R.S. 40:1628.

(2) Each cigarette listed in the certification meets the performance standards set forth in R.S. 40:1628.

B. Each cigarette listed in the certification shall be described with the following information:

(1) Brand or trade name on the package.

(2) Style, such as light or ultra light.

(3) Length in millimeters.

(4) Circumference in millimeters.

(5) Flavor, such as menthol or chocolate, if applicable.

(6) Filter or non-filter.

(7) Package description, such as soft pack or box.

(8) Marking pursuant to R.S. 40:1630.

(9) The name, address, and telephone number of the laboratory, if different from the manufacturer that conducted the test.

(10) The date that the testing occurred.

C. Copies of the certifications shall be made available to the Department of Revenue for the purposes of ensuring compliance with this Section.

D. Each cigarette certified under this Section shall be recertified every three years.

E. For each certification, a manufacturer shall pay to the state fire marshal a maximum fee of two hundred fifty dollars.

F. If a manufacturer has certified a cigarette pursuant to this Section, and thereafter makes any change to such cigarette that is likely to alter its compliance with the reduced cigarette ignition propensity standards required by this Act, that cigarette shall not be sold or offered for sale in this state until the manufacturer retests the cigarette in accordance with the testing standards set forth in R.S. 40:1628 and maintains records of that retesting as required by this Act. Any altered cigarette which does not meet the performance standards set forth in this Act may not be sold in this state.

Acts 2007, No. 409, §1, eff. Aug. 31, 2009; Acts 2010, No. 529, §1.



RS 40:1630 - Marking of cigarette packaging

§1630. Marking of cigarette packaging

A. Cigarettes that are certified by a manufacturer in accordance with R.S. 40:1629 shall be marked to indicate compliance with the requirements of R.S. 40:1628. The marking shall be in eight-point type or larger and consist of one of the following:

(1) Modification of the UPC Code to include a visible mark printed at or around the area of the UPC Code. The mark may consist of alphanumeric or symbolic characters permanently stamped, engraved, embossed, or printed in conjunction with the UPC.

(2) Any visible combination of alphanumeric or symbolic characters permanently stamped, engraved, or embossed upon the cigarette package or cellophane wrap.

(3) Printed, stamped, engraved, or embossed text that indicates that the cigarettes meet the standards set forth in this Act*.

B. A manufacturer shall use only one marking and shall apply this marking uniformly for all packages, including but not limited to packs, cartons, or cases, or brands marketed by that manufacturer.

C. The state fire marshal shall be notified in writing as to the marking that is selected.

D. Prior to the certification of any cigarette, a manufacturer shall present its proposed marking to the state fire marshal for approval. Upon receipt of the request, the state fire marshal shall approve or disapprove the marking offered, except the state fire marshal shall approve the following:

(1) Any marking in use and approved for sale in New York pursuant to the New York Fire Safety Standards for Cigarettes.

(2) The letters "FSC", which signifies Fire Standards Compliant appearing in eight-point type or larger and permanently printed, stamped, engraved, or embossed on the package at or near the UPC code.

E. Proposed markings shall be deemed approved if the state fire marshal fails to act within ten business days of receiving a request for approval.

F. No manufacturer shall modify its approved marking unless the modification has been approved by the state fire marshal in accordance with this Section.

G. Manufacturers certifying cigarettes in accordance with this Section shall provide a copy of the certifications to all wholesale dealers and agents to which they sell cigarettes, and shall also provide sufficient copies of an illustration of the package marking utilized by the manufacturer pursuant to this Section for each retail dealer to which the wholesale dealers or agents sell cigarettes. Wholesale dealers and agents shall provide a copy of these package markings received from manufacturers to all retail dealers to which they sell cigarettes. Wholesale dealers, agents, and retail dealers shall permit the state fire marshal, the Department of Revenue, the attorney general, and their employees to inspect markings of cigarette packaging marked in accordance with this Section.

Acts 2007, No. 409, §1, eff. Aug. 31, 2009.

*Acts 2007, No. 409



RS 40:1631 - Implementation

§1631. Implementation

The state fire marshal may promulgate rules and regulations, pursuant to the Administrative Procedure Act, necessary to effectuate the purposes of this Act*.

Acts 2007, No. 409, §1, eff. Aug. 31, 2009.

*Acts 2007, No. 409



RS 40:1632 - Inspection; seizure

§1632. Inspection; seizure

A. To enforce the provisions of this Act*, the attorney general, the Department of Revenue, the office of alcohol and tobacco control, and the state fire marshal, their duly authorized representatives, and other law enforcement personnel are hereby authorized to examine the books, papers, invoices, and other records of any person in possession, control, or occupancy of any premises where cigarettes are placed, stored, sold, or offered for sale, as well as the stock of cigarettes on the premises. Every person in the possession, control, or occupancy of any premises where cigarettes are placed, sold, or offered for sale is hereby directed and required to give the attorney general, the Department of Revenue, the office of alcohol and tobacco control, and the state fire marshal, their duly authorized representatives, and other law enforcement personnel the means, facilities, and opportunity for the examinations authorized by this Section.

B. The Department of Revenue, the office of alcohol and tobacco control, the attorney general, and the state fire marshal, or their duly authorized representatives, and other law enforcement personnel in the regular course of conducting inspections of wholesale dealers, agents, and retail dealers, may inspect cigarettes to determine if the cigarettes are marked as required by R.S. 40:1630.

Acts 2007, No. 409, §1, eff. Aug. 31, 2009.

*Acts 2007, No. 409



RS 40:1633 - Penalties; forfeiture

§1633. Penalties; forfeiture

A. A manufacturer, who knowingly sells or offers to sell cigarettes, in violation of this Act*, shall be subject to a civil penalty not to exceed one hundred dollars for each pack of such cigarettes sold or offered for sale, provided that in no case shall the penalty against any such person or entity exceed fifty thousand dollars during any thirty-day period.

B. In addition to any penalty prescribed by law, any corporation, partnership, sole proprietor, limited partnership, or association engaged in the manufacture of cigarettes that knowingly makes a false certification pursuant to R.S. 40:1629 shall be subject to a civil penalty not less than twenty-five thousand dollars and not to exceed one hundred thousand dollars for each such false certification.

C. Any person violating any other provision of this Act shall be subject to a civil penalty for a first offense not to exceed one thousand dollars. The penalty for any subsequent violation shall not exceed five thousand dollars.

Acts 2007, No. 409, §1, eff. Aug. 31, 2009.

*Acts 2007, No. 409



RS 40:1634 - Remedy

§1634. Remedy

A. It shall be a rebuttable presumption that the retailer or wholesaler receives cigarettes from the manufacturer in good faith.

B. In addition to any other remedy provided by law, the state fire marshal, the Department of Revenue, the office of alcohol and tobacco control, or attorney general may file an action in a court of competent jurisdiction for a violation of this Act*, including petitioning for injunctive relief, for recovery of any costs or damages suffered by the state because of a violation of this Act, for enforcement costs relating to the specific violation, and for court costs and attorney fees. Each violation of this Act or of rules or regulations adopted under this Act constitutes a separate civil violation for which the state fire marshal, the Department of Revenue, the office of alcohol and tobacco control, or attorney general may obtain relief.

Acts 2007, No. 409, §1, eff. Aug. 31, 2009.

*Acts 2007, No. 409



RS 40:1635 - Deposit of penalties; existing fund

§1635. Deposit of penalties; existing fund

The penalties collected as provided for in R.S. 40:1633 shall be deposited into the Louisiana Life Safety and Property Protection Trust Fund within the state treasury as provided for in R.S. 40:1664.9. The monies shall be deposited to the credit of the fund and shall, in addition to any other monies available for such purpose, be available to the state fire marshal to support fire safety and prevention programs.

Acts 2007, No. 409, §1, eff. Aug. 31, 2009.



RS 40:1636 - Out-of-state sales

§1636. Out-of-state sales

Nothing in this Act* shall be construed to prohibit any person or entity from manufacturing or selling cigarettes that do not meet the requirements set forth in this Act if the cigarettes are or will be stamped for sale in another state or are packaged for sale outside the United States and that person or entity has taken reasonable steps to ensure that such cigarettes will not be sold or offered for sale to persons located in this state.

Acts 2007, No. 409, §1, eff. Aug. 31, 2009.

*Acts 2007, No. 409



RS 40:1637 - Repealed by Acts 2006, No. 307, §3 eff. Jan. 1, 2007.

§1637. Repealed by Acts 2006, No. 307, §3 eff. Jan. 1, 2007.



RS 40:1638 - Repealed by Acts 2006, No. 307, §3 eff. Jan 1, 2007.

§1638. Repealed by Acts 2006, No. 307, §3 eff. Jan 1, 2007.



RS 40:1641 - FIRE SPRINKLER SYSTEMS

SUBPART D-1. FIRE SPRINKLER SYSTEMS

IN EXISTING BUILDINGS

§1641. Purpose

A. The legislature hereby finds that existing high rise buildings which do not have fire protection sprinkler systems represent a serious threat to life and property. High rise building fires are particularly dangerous due to the fact that present fire fighting apparatus can only reach floor levels below seventy-five feet in height, leaving upper floors in high rise facilities vulnerable to the unchecked spread of fire, thereby endangering the occupants of those upper floor levels.

B. It is therefore the policy of this state in order to protect life and property from the hazards of fire and panic which may arise from fire or from the threat of fire in high rise buildings to require existing high rise buildings to be protected throughout by an approved fire protection sprinkler system.

Acts 1988, No. 422, §2.



RS 40:1642 - Definitions

§1642. Definitions

As used in this Subpart, the following terms have these meanings:

(1) "Fire protection sprinkler system" means a system of overhead piping designed in accordance with fire protection engineering standards. The system must be supplied from a reliable, constant, and sufficient water supply such as a gravity tank, fire pump, reservoir or pressure tank, or connection by underground piping to a city main or any combination of these. The portion of the sprinkler system above ground is considered the fire protection sprinkler system for purposes of this Subpart and is a network of specially sized or hydraulically designed piping installed in a building, structure, or area, generally overhead, and to which sprinklers are connected in a systematic pattern. The system includes a controlling valve and device for actuating an alarm when the system is in operation. The system is usually activated by heat from a fire and discharges water over the fire area. Fire protection sprinkler system, dry-pipe systems, preaction systems, deluge systems, combined dry-pipe and preaction systems, antifreeze systems, and circulating closed loop systems, have meanings as defined and continuously revised in National Fire Protection Association Pamphlet 13, entitled Standard for the Installation of Sprinkler Systems.

(2) "Existing high rise buildings" means any building having floor surfaces used for human occupation located more than seventy-five feet above the lowest level of fire department vehicle access constructed before January 1, 1975.

(3) "Master plan" means a specific scheme or plan detailing the number of floors, total square footage, present occupancy and a proposed completion date of each phase and completion date of total compliance with the requirement of this Subpart.

Acts 1988, No. 422, §2.



RS 40:1643 - Fire protection sprinkler system required in existing high-rise buildings; exceptions

§1643. Fire protection sprinkler system required in existing high-rise buildings; exceptions

A. All existing high-rise buildings as defined in this Subpart shall be protected throughout by an approved fire protection sprinkler system.

B. All existing high-rise buildings shall comply with the rules and regulations to be promulgated by the fire marshal in conformity with the Administrative Procedure Act, which shall establish as minimum standards the provisions of NFPA 13 as published by National Fire Protection Association, and the fire marshal shall be the authority having jurisdiction to enforce compliance with such regulations.

C.(1) Notwithstanding any provision to the contrary, all existing high-rise buildings as defined in this Subpart shall be protected throughout by an approved fire protection sprinkler system by January 1, 1999. However, if the state fire marshal determines that an extension can be granted without creating an undue risk to human safety, the fire marshal may grant a one-year extension to those building owners who have made a good faith effort to comply with the fire protection sprinkler system requirement.

(2) The fire marshal may grant one-year extensions of time to complete the installation of a fire protection sprinkler system to those existing high-rise buildings that were not in compliance with the fire protection sprinkler system requirement on January 1, 1999, but which have a written plan to install such a system that has been approved by the fire marshal including but not limited to shop drawings, contracts, or architectural engineering design documents, provided that the building has sufficient and adequate fire protection systems to assure that undue risk to human life and safety is not created by occupancy above the seventy-five foot level.

(3) The fire marshal may grant a reasonable extension of time for compliance with the fire protection sprinkler system requirement upon a showing of each of the following:

(a) A statement of certification that such building shall be demolished or substantially remodeled within five years after July 14, 1999.

(b) Sufficient and adequate fire protection systems to assure that undue risk to human life and safety is not created by occupancy above the seventy-five foot level.

(4) Any state-owned building utilized as a state hospital or parish prison shall have until January 1, 2005, to complete installation of the required fire sprinkler system, provided the building has sufficient and adequate fire protection systems such that human occupancy above the seventy-five foot level does not create an undue risk to human life and safety.

(5) For the purposes of this Subpart, the following shall be sufficient and adequate fire protection systems such that undue risk to human life and safety are not created:

(a) Twice the number of fire extinguishers as requested by the NFPA 10.

(b) A fire watch in accordance with the NFPA 601.

(c) A method of occupant notification of emergency conditions.

(d) Persons designated as fire wardens who have access to two-way communication systems, who are trained to use portable fire extinguishing equipment, and who know the emergency evacuation rules and procedures.

(e) Compliance with the means of egress, protection of vertical openings, emergency lighting, and alarm and detection requirements specified by the 1967 edition of the NFPA 101 Life Safety Code.

D. The owners of existing high-rise buildings which are not, as of September 1, 1988, protected throughout by an approved fire protection sprinkler system shall submit a written master plan to the state fire marshal on or before January 1, 1991, detailing with specificity a schedule for compliance with this Subpart.

E. Notwithstanding any other provision of law to the contrary, the state fire marshal may authorize alternative approaches for existing high-rise telephone equipment buildings occupied solely by telecommunications service providers which were not, as of September 1, 1988, protected throughout by an approved fire protection sprinkler system but which will provide an equivalent level of safety as provided by an approved automatic sprinkler system. Such alternative approaches shall be implemented on or before January 1, 1999. To obtain such approval, the telecommunications service provider shall submit a written master plan or a completed fire safety evaluation form, as published by the National Fire Protection Association, to the state fire marshal on or before January 1, 1993. Upon receipt, such master plan or fire safety evaluation shall be evaluated by the state fire marshal to ensure that the building complies with either:

(1) The 1967 edition of the NFPA 101 (Life Safety Code). Such plan or evaluation shall also indicate that an equivalent level of safety is achieved by the proposed alternative.

(2) The compartmentation exception of Section 506 of the 1988 Standard Building Code. Such compliance shall be documented by a certificate signed by a licensed architect or civil engineer.

Acts 1988, No. 422, §2; H.C.R. No. 23, 1990 R.S.; Acts 1992, No. 28, §1; Acts 1998, 1st Ex. Sess., No. 92, §1; Acts 1999, No. 306, §1, eff. June 14, 1999.



RS 40:1644 - Cost

§1644. Cost

A. No work shall begin until the plans and specifications have been submitted and reviewed by the state fire marshal's office as required by R.S. 40:1574.

B. There shall be a review charge assessed by the state fire marshal as detailed in R.S. 40:1574.1.

Acts 1988, No. 422, §2.



RS 40:1645 - Penalty

§1645. Penalty

Whoever violates the provisions of this Subpart shall be guilty of a misdemeanor and, upon conviction thereof, shall be sentenced to pay a fine of not less than one hundred dollars or more than five hundred dollars or to imprisonment of not more than six months, or both.

Acts 1988, No. 422, §2.



RS 40:1646 - State fire marshal; owners; life safety systems and equipment inspections

SUBPART D-2. INSPECTION OF

LIFE SAFETY SYSTEMS AND EQUIPMENT

§1646. State fire marshal; owners; life safety systems and equipment inspections

A. The fire marshal is authorized to cause the inspection and testing of all life safety systems and equipment in the state, whether in public or private buildings, during installation or immediately after installation to determine compliance with applicable standards.

B. The owner of any building containing a life safety system and equipment shall cause at a minimum an annual inspection to be made of the life safety system and equipment in that building to assure compliance with applicable safety standards and to determine whether structural changes in the building or in the contents of the building mandate alteration of a system.

C. Life safety systems and equipment includes but is not limited to fire sprinkler, fire alarm, fire suppression, special locking systems and equipment, and portable fire extinguishers.

D. The installing contractor of new life safety systems and equipment shall be on-site for the final inspection by the fire marshal or his designated representative.

Acts 1991, No. 664, §1; Acts 2006, No. 307, §2, eff. Jan. 1, 2007; Acts 2009, No. 130, §1.



RS 40:1646.1 - Inspectors

§1646.1. Inspectors

The inspections and tests conducted pursuant to the provisions of this Subpart may be conducted by employees of the fire marshal, who may be reimbursed at reasonable rates determined by the fire marshal, or by qualified employees of certified fire protection sprinkler contractors, as such term is defined in R.S. 40:1625(2), or by licensed engineers or licensed architects as provided by law.

Acts 1991, No. 664, §1.



RS 40:1646.2 - Inspection and test reports; attachment to system

§1646.2. Inspection and test reports; attachment to system

A. The fire marshal shall prepare and promulgate specifications establishing the size, shape, color, information, and data, all in accordance with current National Fire Protection Association standards, to be included on all inspection and test reports.

B. One copy of the inspection and test report shall be attached by the inspector in a conspicuous place on the fire sprinkler system. One copy shall be retained by the inspector. One copy shall be retained by the owner of the building or his authorized representative. One copy shall be forwarded to the Property Insurance Association of Louisiana. The original shall be forwarded to the office of the fire marshal.

Acts 1991, No. 664, §1.



RS 40:1646.3 - Inoperative or deficient systems; remediation; hearings

§1646.3. Inoperative or deficient systems; remediation; hearings

A. If the inspector determines that the fire sprinkler system is inoperative or deficient, he shall describe these facts in detail on his report.

B. The fire marshal, as soon as practicable after receipt of this report, shall notify the building owner by certified mail or hand delivery of the date by which remediation must be made.

C. If the owner disputes the findings of the report, he may request, within fifteen days of the date on which the fire marshal's notice was posted or delivered, a hearing to resolve the dispute. The hearing shall be conducted as soon as possible and in accordance with the Administrative Procedure Act.

D. A final determination by the fire marshal may be appealed to any court of competent jurisdiction.

E. If remedial action is finally determined to be necessary, the owner shall cause an inspection to be made after completion of the remediation in the same manner as other inspections required by this Subpart.

Acts 1991, No. 664, §1.



RS 40:1651 - Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.

§1651. Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.



RS 40:1652 - Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.

§1652. Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.



RS 40:1653 - Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.

§1653. Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.



RS 40:1654 - Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.

§1654. Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.



RS 40:1655 - Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.

§1655. Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.



RS 40:1656 - Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.

§1656. Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.



RS 40:1657 - Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.

§1657. Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.



RS 40:1658 - Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.

§1658. Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.



RS 40:1659 - Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.

§1659. Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.



RS 40:1660 - Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.

§1660. Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.



RS 40:1660.1 - Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.

§1660.1. Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.



RS 40:1660.2 - Repealed by Acts 2003, No. 512, §2.

§1660.2. Repealed by Acts 2003, No. 512, §2.



RS 40:1661 - Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.

§1661. Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.



RS 40:1662.1 - Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.

§1662.1. Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.



RS 40:1662.2 - Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.

§1662.2. Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.



RS 40:1662.3 - Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.

§1662.3. Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.



RS 40:1662.4 - Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.

§1662.4. Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.



RS 40:1662.5 - Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.

§1662.5. Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.



RS 40:1662.6 - Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.

§1662.6. Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.



RS 40:1662.7 - Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.

§1662.7. Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.



RS 40:1662.8 - Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.

§1662.8. Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.



RS 40:1662.9 - Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.

§1662.9. Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.



RS 40:1662.10 - Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.

§1662.10. Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.



RS 40:1662.11 - Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.

§1662.11. Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.



RS 40:1662.12 - Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.

§1662.12. Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.



RS 40:1662.13 - Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.

§1662.13. Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.



RS 40:1662.14 - Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.

§1662.14. Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.



RS 40:1662.15 - Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.

§1662.15. Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.



RS 40:1662.16 - Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.

§1662.16. Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.



RS 40:1662.17 - Repealed b y Acts 2006, No. 307, §3, eff. Jan. 1, 2007.

§1662.17. Repealed b y Acts 2006, No. 307, §3, eff. Jan. 1, 2007.



RS 40:1662.18 - Repealed by Acts. 2006, No. 307, §3, eff. Jan. 1, 2007.

§1662.18. Repealed by Acts. 2006, No. 307, §3, eff. Jan. 1, 2007.



RS 40:1662.19 - Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.

§1662.19. Repealed by Acts 2006, No. 307, §3, eff. Jan. 1, 2007.



RS 40:1664.1 - Short title

SUBPART D-3. LIFE SAFETY AND PROPERTY PROTECTION LICENSING

§1664.1. Short title

This Subpart shall be known as and may be cited as the "Life Safety and Property Protection Licensing Act".

Acts 2006, No. 307, §2, eff. Jan. 1, 2007.



RS 40:1664.2 - Purpose; administration and enforcement

§1664.2. Purpose; administration and enforcement

A. The purpose of this Subpart is to regulate the certifying, inspecting, installation, integrating, selling, and servicing of life safety and property protection systems and equipment and to prohibit the use of life safety and property protection systems and equipment which are not properly labeled in accordance with the rules adopted by the state fire marshal in the interest of safeguarding lives and property.

B. The state fire marshal shall administer and enforce the provisions of this Subpart and may issue rules and regulations which he considers necessary to such administration and enforcement pursuant to the Administrative Procedure Act. In formulating necessary rules and regulations, the state fire marshal may use recognized standards, including those of the National Fire Protection Association, those recognized by federal law or regulation, those published by nationally recognized standards-making organizations, those industry standards established by accepted practices or trade associations, or those contained in manufacturers' installation manuals.

C. The state fire marshal shall have the authority to charge and collect such fees as provided for in this Subpart.

D. The Louisiana Life Safety and Property Protection Advisory Board shall advise the state fire marshal with respect to administration and enforcement of the provisions of this Subpart and shall exercise those functions specified in this Subpart.

Acts 2006, No. 307, §2, eff. Jan. 1, 2007; Acts 2010, No. 984, §1.



RS 40:1664.3 - Definitions

§1664.3. Definitions

As used in this Subpart, the following terms shall have the meanings specified in this Section:

(1) "Apprentice" means a person who is licensed to work under the direct supervision and accompaniment of a technician who is licensed to the same firm and holding a valid license to perform the same acts.

(2) "Bank-locking specialist" means an individual licensed to certify, inspect, install, integrate, sell, and service mechanical or electronic locks within the confines of a bank, credit union, or other financial institution.

(2.1) "Bank-locking system" means locking systems and equipment within a financial institution. The term includes but is not limited to safes, vaults, time locks, safety deposit box locks, combination and electronic locks, key operated locks, teller under counter equipment, master key systems, interchangeable cores, cash dispensers, drive-up systems, money tubes, and other commercial bank furnishings. The scope of work includes selling, installing, and servicing these systems and equipment. Bank-locking systems are a subclassification of locksmith. The term does not include special locking or security systems and equipment as defined in this Subpart.

(3) "Board" means the Louisiana Life Safety and Property Protection Advisory Board.

(3.1) "Builders' hardware" or " architectural hardware" or "door hardware" means stand alone electro/mechanical locks, latches, exit hardware, closures, and hinges mounted onto doors intended to operate and secure the door properly. The term does not include special locking systems.

(4) "Certify" means to attest to the proper functionality, inspection, installation, integration, and service of life safety and property protection systems and equipment in accordance with all applicable engineered specifications, manufacturer's specifications, submitted plans and per the inspection, testing, and maintenance chapters as set forth in the applicable NFPA codes and standards.

(5) "Closed circuit television alarm specialist" means an individual licensed to certify, inspect, install, integrate, sell, and service closed circuit television alarm systems.

(6) "Closed circuit television alarm system" means a system that provides video surveillance of events, primarily by means of transmission, recording, or transmission and recording of visual signals through the use of cameras, receivers, monitors, computer, and other visual imaging systems. Closed circuit television alarm systems are a subclassification of security.

(7) "Designated agent" means an owner or a manager of an alarm contracting company or single station fire alarm contracting company, a locksmithing services company, or closed circuit television alarm system contracting company who has been assigned the responsibility of submitting any notice required by this Subpart to the state fire marshal.

(8) "Detention locking specialist" means an individual licensed to certify, inspect, install, integrate, and service locks and locking systems within the confines of a penal institution only.

(8.1) "Detention locking system" means locking systems and equipment within a penal institution. The term includes but is not limited to doors, frames, high security locking, and commercial locking systems. The term also includes locks of various types including pin tumbler-standard and mogul types, lever and wafer tumbler mechanical locks, electromechanical, full electronic, and pneumatic controlled locks. Detention locking systems are a subclassification of locksmith. The term does not include special locking, security, or closed circuit television alarm systems and equipment as defined in this Subpart.

(9) "Direct supervision" means oversight of a firm's operations by a qualifier or onsite supervision by a licensed technician or specialist of an apprentice or consultant. The technician or specialist can supervise an apprentice or consultant only in areas he is licensed to perform. Both the technician and apprentice must be licensed to the same firm.

(10) "Door hardware specialist" means an individual who consults and provides technical advice regarding builders' hardware, architectural hardware, or door hardware.

(11) "DOT" means the United States Department of Transportation.

(12) "DOT hydrostatic testing specialist" means an individual licensed to certify, inspect, and service fire protection cylinders by approved hydrostatic methods and in accordance with NFPA codes and the United States Department of Transportation.

(13) "Employee" means a person who performs services for wages or salary and receives a W-2 tax form from his employer.

(14) "Engineered fire suppression system" means fire suppression systems individually integrated or altered in accordance with nationally recognized fire protection system design standards and manufacturer's guidelines.

(15) "Fire detection and alarm systems" means those assemblies of wiring, electronic transmitting devices, detection devices, and related equipment for the detection of products of combustion or flammable gases, heat and for alerting occupants, including fire department personnel, of a fire emergency.

(16) "Fire detection and alarm system owner specialist" means an individual who is employed by the owner of a fire detection and alarm system and who is licensed only to perform routine inspection and minor service and repair of fire detection and alarm systems within his employer facilities.

(17) "Fire detection and alarm system specialist" means an individual licensed to certify, inspect, install, integrate, and service nonrequired fire detection and alarm systems.

(18) "Fire detection and alarm system technician" means an individual licensed to certify, inspect, install, integrate, and service both required and nonrequired fire detection and alarm systems.

(19) "Fire hose" means a flexible conduit used to convey water.

(20) "Fire protection systems and equipment" means those life safety and property loss systems, whether commercial or residential, intended to protect a structure's occupants or property from the risk and dangers of fire or explosion. Fire protection systems and equipment include but are not limited to portable fire extinguishers, fire detection and alarm systems, fire suppression systems, fire hoses, kitchen hood, and duct installation and cleaning. However, the term "fire protection system and equipment" shall not include a single station smoke or heat detector installed in a private residence by a fire department, the state fire marshal, a public agency, a volunteer association, or their designated representatives where no compensation is received for such installation.

(21) "Fire sprinkler systems and equipment" means those life safety systems intended to protect a structure's occupants or property from the risk and dangers of fire or explosion. Fire sprinkler systems and equipment include but are not limited to water-based fire protection systems, fire pumps, standpipe systems, and hose stations.

(22) "Fire sprinkler systems and equipment inspector" means an individual licensed to certify and inspect water-based fire protection systems, fire pumps, standpipe systems, fire hoses, and hose stations.

(23) "Firm" means a sole proprietorship, partnership, corporation, limited liability company, or any other entity.

(24) "Firm license" means that document authorizing a firm to perform life safety and property protection contracting for those endorsements held.

(25) "Fixed fire suppression systems" means those assemblies of piping, conduits, or containers that convey liquid, powder, or gases to dispersal openings or devices protecting one or more hazards by suppressing or extinguishing fires, but shall not include fire sprinkler systems, as defined in this Subpart.

(26) "Fixed fire suppression systems technician" means an individual licensed to certify, inspect, install, integrate, and service fixed fire suppression systems.

(27) "General endorsement" means a broad category of license authorizing its holder to perform multiple aspects of life safety and property protection contracting.

(28) "Household fire warning system" means a fire alarm, fire alarm system, or portion of such an alarm or system intended to detect or warn of smoke or fire and intended for use in a residential one- or two-family dwelling or wholly within the confines of an individual living unit in a residential multifamily structure. Household fire warning systems are a subclassification of security.

(29) "Household fire warning system specialist" means an individual licensed to certify, inspect, install, integrate, and service household fire warning systems.

(30) "DOT hydrostatic testing" means pressure testing fire protection cylinders by approved hydrostatic methods and in accordance with NFPA codes and the U.S. Department of Transportation.

(31) "Individual license" means that document authorizing an individual to perform life safety and property protection contracting for those endorsements held.

(32) "Inspect" means a visual examination of life safety and property protection systems or equipment to verify that it appears to be in operating condition and is free of physical damage.

(33) "Install" means the initial placement of life safety and property protection systems or equipment or an extension of such after initial placement.

(34) "Integrate" means the act of utilizing accepted and approved life safety and property protection systems or equipment and components in accordance with manufacturers' direction to develop a unified and functioning system meeting applicable NFPA codes and standards.

(35) "Intrusion alarm" or "intrusion alarm system" means an alarm, alarm system, or portion of such an alarm or system intended to detect an unauthorized entry or other emergency, not including a fire, in a structure.

(36) "Kitchen suppression specialist" means an individual licensed to certify, inspect, install, integrate, and service pre-engineered fire suppression systems protecting kitchen appliances.

(37) "Life safety and property protection contracting" means performing certification, inspection, installation, integration, sale, or service of systems and equipment designed to protect life and property. Life safety and property protection systems and equipment include but is not limited to mechanical or electronic locks, special locking systems and equipment, security systems and equipment, fire sprinkler systems and equipment, fire detection and alarm systems and equipment, fire suppression systems and equipment, and portable fire extinguishers, and fire hoses. Life safety and property protection contracting includes but is not limited to the sale, lease, rent, planning with the intent to prewire, prewiring, hydrostatic testing, maintenance, repair, testing, modification, improvement, or alteration of life safety systems and equipment; holding oneself or one's firm out for hire to perform any such task; or otherwise offering to perform any such task for compensation, either directly or indirectly. Notwithstanding any other provision of this Subpart, no person licensed under this Subpart may install primary power sources of one hundred volts or greater when such power source is being installed to operate low voltage systems unless licensed by the State Licensing Board for Contractors to perform such installations.

(38) Repealed by Acts 2010, No. 984, §2.

(39) "Locksmith technician" means an individual who sells, repairs, rebuilds, recodes, services, adjusts, installs, manipulates, or bypasses a special locking system, mechanical locking device or electronic locking devices for controlled access or egress to premises, safes, vaults, safe doors, lock boxes, automatic teller machines, or other devices for safeguarding areas or certifies, inspects, installs, integrates, sells and services closed circuit television alarm systems.

(40) "Mechanical locks" means a mechanical device or door hardware intended to control access or egress to or from a structure or area.

(41) "NFPA" means the National Fire Protection Association.

(42) "Officer" means the president, vice president, secretary, treasurer, comptroller, or any other person who performs functions for a life safety and property protection contracting firm corresponding to those performed by those officers.

(43) "Operating location" means a physical address that houses an entity that performs life safety and property protection contracting. All business records including but not limited to payroll records, sales invoices, inspection reports, and service records shall be maintained at the operating location. The operating location shall be open during normal business hours for the inspection of records. The use of a storage facility, telephone answering service, or post office box shall not constitute a location for purposes of this Subpart.

(44) "Person" means a natural person or individual.

(45) "Portable fire extinguisher" means any portable device that contains liquid, powder, or gases for suppressing or extinguishing fires.

(46) "Portable fire extinguisher and fire hose technician" means an individual licensed to certify, inspect, install, and service portable fire extinguishers and fire hoses.

(47) "Pre-engineered fire suppression specialist" means an individual licensed to certify, inspect, install, integrate, and service pre-engineered fire suppression systems.

(48) "Pre-engineered fire suppression system" means packaged fire suppression systems which consist of system components intended to be installed according to pre-tested limitations as approved or listed by a testing laboratory.

(49) "Principal" means a person or entity that has a controlling interest of a life safety and property protection firm regardless of the form of organization. "Principal" includes a person or entity entitled to exercise the prerogatives or indicia of ownership or control of a property protection firm whether by direct action, assignment, or any other kind of substitution or subrogation.

(50) "Property protection systems and equipment" means those life safety and property protection systems intended to protect lives and property from the risk of theft, unauthorized entry, or other physical harm to a structure's occupants or property. Property protection systems and equipment include, but are not limited to intrusion alarms, closed circuit television, mechanical locks, and electronic locks.

(51) "Qualifier" means a person who possesses the appropriate training or experience credentials enabling a firm to obtain a life safety and property protection license. A qualifier shall be a paid employee of the firm for which he qualifies and works a minimum of thirty-two hours per week. A qualifier shall be actively involved in overseeing the life safety and property protection contracting for the firm for which he qualifies. An individual may only qualify one firm.

(52) "Security sales specialist" means an individual licensed to sell or specify security systems and equipment.

(53) "Security systems and equipment" means those life safety and property protection systems intended to protect lives and property from the risk of theft, unauthorized entry, or other physical harm to a structure's occupants or property. Security systems and equipment include but are not limited to intrusion alarms, closed circuit television, household fire alarm, and special locking systems.

(54) "Security technician" means an individual licensed to certify, inspect, install, integrate, sell, and service security systems and equipment or special locking systems.

(55) "Sell" means to solicit another on behalf of a property protection firm by any means, including but not limited to telephone or electronic device, public notice or advertisement, door-to-door or any other type of personal interaction. The term includes designing property protection systems.

(56) "Service" means to repair or maintain.

(57) "Specialist" means an individual who is trained and certified to perform life safety and property protection contracting within a specific limited endorsement.

(57.1) "Special locking specialist" means an individual who certifies, designs, inspects, installs, integrates, sells, or services a special locking system protecting a controlled access area or egress to premises.

(58) "Special locking systems" means an electro-mechanical lock, electronic lock, or electronic locking arrangement intended to control access or egress to a structure or area.

(59) "Specialty endorsement" means a narrow category of license authorizing its holder to perform only one aspect of life safety and property protection contracting.

(59.1) "State fire marshal" means the Department of Public Safety and Corrections, office of state fire marshal, code enforcement and building safety, and its authorized representatives empowered to enforce the provisions of this Subpart.

(60) "Technical endorsement" means a broad category of license authorizing its holder to perform multiple aspects of life safety and property protection contracting within a certain endorsement.

(61) "Technician" means an individual who is trained and certified to perform life safety and property protection contracting within a technical endorsement.

Acts 2006, No. 307, §2, eff. Jan. 1, 2007; Acts 2010, No. 984, §§1, 2.



RS 40:1664.4 - License required

§1664.4. License required

A. No person or firm shall engage in life safety and property protection contracting without holding a current and valid license issued by the state fire marshal as provided in this Subpart. Each operating location of a firm shall hold a separate firm license.

B. No person or company shall aid, abet, facilitate, or otherwise assist any unlicensed person or firm in engaging in life safety and property protection contracting as defined in this Subpart when such person or firm knew or should have known that the person or firm assisted was unlicensed.

C. The state fire marshal may, by rule, license the owner of a life safety and property protection system or equipment and an employee of the owner to allow such employee to perform routine inspections and minor service and repairs of the life safety systems or equipment solely within the facilities of the owner. The owner shall document such service or repair and assume responsibility for all such service or repair. Such employee shall not engage in certifying, installing, or integrating such systems or equipment.

D. Each person who acts as an apprentice performing life safety and property protection contracting shall apply to the state fire marshal for an apprentice license. The state fire marshal shall establish the qualifications of an apprentice by rule. An apprentice may perform such services only under the direct supervision of a technician holding a valid license pursuant to this Subpart who works for the same firm as the apprentice.

Acts 2006, No. 307, §2, eff. Jan. 1, 2007; Acts 2010, No. 984, §1.



RS 40:1664.5 - Exemptions to licensure

§1664.5. Exemptions to licensure

The requirements for licensure shall not apply to:

(1) An officer or employee of the United States, this state, or any political subdivision of either, while engaged in the performance of his official duties within the course and scope of his employment with the United States, this state, or any political subdivision of either. However, no person or entity excepted from licensure pursuant to this Subpart shall engage in the certification, inspection, installation, integration, sale, or service of special locking, fire detection and alarm, fire sprinkler, fire suppression systems, or portable fire extinguishers and fire hoses.

(2) Any sworn police, fire, or other peace officer or certified medical technician may open any lock or locked motor vehicle while engaged in the performance of his official duties within the course and scope of his employment, provided that he receives no additional compensation for such services.

(3) Any owner, management firm, or public institution and such person's or entity's employees while such person or entity is certifying, inspecting, installing, integrating, selling, and servicing mechanical locks, intrusion alarm systems, or closed circuit television alarm systems, only on the premises of the owner or public institution during the normal course and scope of his duties.

(4) A general contractor licensed by the State Licensing Board for Contractors and his direct employees or a building owner and his direct employees performing the installation or removal of complete mechanical lock sets when doing so in the course of residential or commercial new construction or remodeling.

(5) Any automotive service dealer, lock manufacturer, or manufacturer's employee engaged in servicing, installing, repairing, or rebuilding automotive locks.

(6) Any employee of a towing service, or an automobile club, while such person is opening automotive locks in the normal course of his duties.

(7) Any merchant or retail store that is in the business of selling, servicing, or installing intrusion alarms for motor vehicles. This exception from licensure shall also apply to the employees of the merchant or retail store but only as to work performed by them on behalf of the exempted employer.

(8) Any merchant or retail store that is in the business of selling intrusion alarm systems or closed circuit television systems or household fire warning systems at retail to an individual end user for self-installation. This exception from licensure shall also apply to the employees of the merchant or retail store but only as to work performed by them on behalf of the exempted employer.

(9) Any merchant or retail store that is in the business of re-coding new locks on the retail premises only or duplicating keys, except for those keys which are proprietary and those marked "do not duplicate" or "master key". This exception from licensure shall also apply to the employees of the merchant or retail store but only as to work performed by them on behalf of the exempted employer.

(10) Any manufacturer, and his employee or representative, who acts as a consultant to a licensed firm in the certifying, inspecting, installation, integrating, selling, and servicing of life safety and property protection systems regulated by this Subpart while under the direct supervision of the licensed firm.

(11) Any gate manufacturer or merchant that is in the business of installing, servicing, repairing, rebuilding, reprogramming, or maintaining electronic garage door devices. This exception from licensure shall also apply to the employees of the manufacturer or merchant but only as to work performed by them on behalf of the exempted employer.

(12) A firm or person licensed to perform electrical work by the State Licensing Board for Contractors pursuant to R.S. 37:2156.1 and 2156.2 which installs wire, conduit, or other wire raceways, its associated boxes or fittings, or installs fire alarm initiating and notification devices or intrusion alarm systems or closed circuit television systems or special locking systems in either commercial or residential property. This exception from licensure shall also apply to the employees of a firm or person exempted by this Subpart, but only as to work performed by them on behalf of the exempted employer.

(13) A mechanical contractor licensed by the State Licensing Board for Contractors and holding a statewide mechanical work license classification issued by that board or, where applicable, a plumber licensed by the State Plumbing Board who only certifies, inspects, installs, and services water supply piping supplying sprinkler systems, stand pipe, and hose station systems, or fire pumps.

(14) A mechanical contractor licensed by the State Licensing Board for Contractors and holding a statewide mechanical work license classification issued by that board or, where applicable, a plumber licensed by the State Plumbing Board who only installs piping within a fixed fire suppression system.

Acts 2006, No. 307, §2, eff. Jan. 1, 2007; Acts 2010, No. 984, §1.



RS 40:1664.6 - Application for a firm license; requirements to maintain

§1664.6. Application for a firm license; requirements to maintain

A. In order to engage in life safety and property protection contracting, a firm shall apply for and obtain a license for each operating location doing business in the state and the firm must apply for each discipline for which it shall perform life safety and property protection contracting.

B. An applicant for a firm license shall submit the following to the state fire marshal:

(1) A completed firm application.

(2) Documentation that the firm is an entity duly authorized to conduct business within this state. If the firm is physically located in Louisiana, documentation shall be in the form of a local or parish occupational license and if incorporated, registration with the secretary of state. If the firm is physically located outside of the state, documentation shall be in the form of registration with the secretary of state as a foreign corporation including the name of the firm's registered agent of service.

(3) An original certificate of insurance documenting that the firm has a minimum of five hundred thousand dollars general liability coverage.

(4) An original certificate of insurance documenting that the firm has a current and valid worker's compensation insurance policy as required by state law.

(5) The name of the person who will serve as the designated agent of the company.

(6) Proof of employment of a qualifying individual with the proper certification and training at each of its operating locations for each endorsement held.

(7) The application fee authorized by this Subpart.

C. A firm holding a property protection endorsement must be located within the physical boundaries of the state.

D. A firm holding a security endorsement must provide the name of each firm providing monitoring services.

E. Each firm as a condition of licensure shall be open for inspection by the state fire marshal or his designated representative at any reasonable time for the purpose of observation and collection of facts and data relating to proper enforcement of this Subpart. No person acting on behalf of the firm shall refuse to admit the state fire marshal or his designated representative to an operating location. Firms physically located outside of Louisiana may be charged for the travel expenses of the state fire marshal to conduct such an inspection.

F. As a further condition of licensure, the acceptance of a license by a firm shall be deemed as consent to submit to the reasonable requests for documentation by the office of the state fire marshal, code enforcement and building safety, or his designated representatives and to cooperate in a lawful investigation by the office of the state fire marshal, code enforcement and building safety. Refusal to cooperate with any lawful investigation by the office of the state fire marshal, code enforcement and building safety, shall be subject to any penalty as outlined in this Section, including suspension or revocation of license.

G. Each firm shall clearly display its license in a conspicuous location at its place of business.

H. The designated agent of a life safety and property protection firm shall notify the state fire marshal within ten days of the following:

(1) Any change in the business address of the firm.

(2) Any change in ownership of or interest in the firm.

(3) Any change in the employment of a person holding an individual license.

(4) For firms with a property protection endorsement, any owner, partner, or other principal with an interest in the firm who has been convicted of a felony or entered a plea of guilty or nolo contendere to a felony charge or received a first-time offender pardon. A felony that has been dismissed pursuant to Code of Criminal Procedure Article 893 or equivalent judicial dismissal shall not apply to this Paragraph.

(5) For firms with a security endorsement only, a change of the firm providing monitoring services.

I. No life safety and property protection firm shall contract for the independent services of a holder of an individual license under this Section.

Acts 2006, No. 307, §2, eff. Jan. 1, 2007; Acts 2010, No. 984, §1.



RS 40:1664.7 - Application for an individual license; requirements to maintain

§1664.7. Application for an individual license; requirements to maintain

A. In order to engage in life safety and property protection contracting, an individual shall apply for and obtain a license for each discipline for which he shall perform life safety and property protection contracting. Such license shall authorize its holder to engage in life safety and property protection contracting for the endorsements listed. Each individual license holder shall maintain his license on his person while engaging in life safety and property protection contracting. Each such license holder shall present his license for inspection upon demand by an employee of the office of the state fire marshal, fire department, or a law enforcement officer.

B. As a further condition of licensure, the acceptance of a license by a firm shall be deemed as consent to submit to the reasonable requests for documentation by the office of the state fire marshal or his designated representatives and to cooperate in a lawful investigation by the office of the state fire marshal. Any person refusing to cooperate with any lawful investigation by the office of the state fire marshal shall be subject to any penalty as outlined in this Section, including suspension or revocation of license.

C. Each individual license holder shall notify the state fire marshal, on a form specified and provided by the state fire marshal, within ten days of the following:

(1) Any change in business or home address.

(2) Any separation from an employer or change in employer.

(3) For a person holding a property protection endorsement, any conviction for a felony or entry of a plea of guilty or nolo contendere to a felony charge or receipt of a first-time offender pardon.

D. No individual licensed under this Section shall contract for his services as an independent contractor or agent with any life safety and property protection firm or with any other license holder under this Section.

E. Meet all certification, continuing education, training, and testing requirements as established by the board.

F. An individual may act as a temporary apprentice for a thirty-day calendar period commencing on the date the fire marshal receives an application from the applicant. Applications for property protection endorsements shall be accompanied by a criminal record check of the applicant. Such license shall expire on the thirtieth calendar day after its commencement or on the date of issuance of an apprentice or technician license, whichever is earlier.

Acts 2006, No. 307, §2, eff. Jan. 1, 2007; Acts 2010, No. 984, §1.



RS 40:1664.8 - Criminal background checks

§1664.8. Criminal background checks

A. Each principal or officer of a firm holding a property protection endorsement must undergo and pass a criminal background check prior to the firm receiving a license pursuant to this Subpart.

B. Each person holding a property protection endorsement must undergo and pass a criminal background check prior to receiving a license pursuant to this Subpart, except as provided in R.S. 40:1664.7(E).

C. No person or officer or principal of a firm applying for a property protection license shall have been convicted of a felony, received a first-time offender pardon for a felony, or entered a plea of guilty or nolo contendere to a felony charge. A felony that has been dismissed pursuant to Code of Criminal Procedure Article 893 or equivalent judicial dismissal shall not apply to this Subpart.

D. A conviction or a plea of guilty or nolo contendere to a felony charge or receipt of a first-time offender pardon shall not constitute an automatic disqualification as otherwise required pursuant to Subsection C of this Section if ten or more years has elapsed between the date of application and the date of successful completion or service of any sentence, deferred adjudication, or period of probation or parole.

E. Subsection D of this Section shall not apply to any person convicted of a felony crime of violence specifically enumerated in R.S. 14:2(B), a sex offense as defined in R.S. 15:541(24)(a), with the exception of R.S. 14:92(A)(7) and R.S. 14:80, or a felony offense against property as enumerated in R.S. 14:51 through 62.9.

F. The office of state fire marshal, code enforcement and building safety, may consider the seriousness and circumstances of the offense and subsequent arrests.

G. The state fire marshal is authorized to order fingerprint analysis or any other analysis or documents deemed necessary by the state fire marshal for the purpose of verifying the criminal history of a person or named officer or principal of a firm applying for a license. The state fire marshal shall have the authority to conduct criminal history verification on a local, state, or national level. All costs for verifying criminal history shall be borne by the applicant.

Acts 2006, No. 307, §2, eff. Jan. 1, 2007; Acts 2010, No. 984, §1; Acts 2016, No. 229, §1.



RS 40:1664.9 - Fees; Louisiana Life Safety and Property Protection Trust Fund

§1664.9. Fees; Louisiana Life Safety and Property Protection Trust Fund

A. The state fire marshal is authorized to assess and collect fees pursuant to this Subpart. License endorsements are separated into the two general categories of Property Protection and Life Safety. The Property Protection category is subdivided into the Technical Endorsements of Locksmith, Door Hardware, and Security. The Life Safety category is subdivided into the Technical Endorsements of Fire Sprinkler, Fire Suppression, Fire Alarm, Portable Fire Extinguishers and Hoses, and DOT Hydrostatic Testing. Technical endorsements may further be divided into specialty endorsements. A technical endorsement holder is authorized to perform all life safety and property protection contracting authorized by the specialty endorsements within the specific technical endorsement category. Specialty endorsement holders are limited to only life safety and property protection contracting authorized by that specialty endorsement.

B. The amount of licensing fees for a firm shall be as follows:

Initial fee

Renewal fee

(1)(a) Technical Endorsement-Locksmith

$250

$50

(b) Specialty Endorsement:

(i) Bank locking

$250

$50

(ii) Detention locking

$250

$50

(2) Technical Endorsement-Door hardware

$250

$50

(3)(a) Technical Endorsement-Security

$250

$50

(b) Specialty Endorsement:

(i) Closed Circuit Television

$250

$50

(ii) Household fire

$250

$50

(iii) Special Locking

$250

$50

(4) Technical Endorsement-Fire Sprinkler

$500

$250

(5)(a) Technical Endorsement-

$350

$100

Fixed Fire Suppression

(b) Specialty Endorsement:

(i) Pre-engineered

$350

$100

(ii) Kitchen suppression

$350

$50

(6)(a) Technical Endorsement-Fire Alarm

$350

$100

(b) Specialty Endorsement:

(i) Fire alarm (Non-required)

$350

$50

(ii) Fire alarm owner

$350

$50

(7) Technical Endorsement-

$350

$150

Portable Fire Extinguishers/Hoses

(8) Technical Endorsement-

$350

$50

DOT hydrostatic testing

C. The amount of licensing fees for a person shall be as follows:

Initial fee

Renewal fee

(1)(a) Technical Endorsement-Locksmith

$100

$50

(b) Specialty Endorsement:

(i) Bank locking

$100

$50

(ii) Detention locking

$100

$50

(2) Technical Endorsement-Door hardware

specialist

$100

$50

(3)(a) Technical Endorsement-Security

$100

$50

(b) Specialty Endorsement:

(i) Closed Circuit Television

$100

$50

(ii) Household fire

$100

$50

(iii) Security sales

$100

$50

(iv) Special Locking

$100

$50

(4) Technical Endorsement-

$100

$50

Fire Sprinkler Qualifier

(5) Technical Endorsement-

$100

$50

Fire Sprinkler Inspector

(6)(a) Technical Endorsement-

$50

$50

Fixed Fire Suppression

(b) Specialty Endorsement:

(i) Pre-engineered

$50

$50

(ii) Kitchen suppression

$50

$50

(7)(a) Technical Endorsement-Fire Alarm

$50

$50

(b) Specialty Endorsement:

(i) Fire alarm (Non-required)

$50

$50

(ii) Fire alarm owner

$50

$50

(8) Technical Endorsement-

$50

$50

Portable Fire Extinguishers/Hoses

(9) Technical Endorsement-

$25

$25

DOT hydrostatic testing

(10) Specialty Endorsement-Apprentice

$50

$50

D. All licenses are valid for one year, unless a multi-year license is created, and shall be renewed within thirty days of its expiration date to remain valid. The state fire marshal may create a prorated fee system to allow employee license renewal dates to coincide with the firm license renewal date.

E. A license not renewed within thirty days of its expiration date shall be considered past due and subject to late fees. The late fee penalty shall be twenty-five dollars for a license not renewed before thirty-one to forty-five days past the expiration date and fifty dollars for a license not renewed before forty-six to sixty days past the expiration date.

F. A license shall be suspended if not renewed within sixty days of its expiration date or if the license holder has not maintained the license. The cost to reinstate a suspended license shall be the cost of the initial fees plus twenty dollars.

G. The cost for a duplicate or replacement firm or individual license is twenty dollars, regardless of how many endorsements are carried.

H. The cost to transfer an individual license from one firm to another is twenty dollars.

I. The fees established in this Section shall not be refundable except under such conditions as the state fire marshal may establish.

J.(1) Subject to the exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, all monies received by the state fire marshal pursuant to this Subpart, including but not limited to fees and fines, shall be deposited immediately upon receipt in the state treasury and shall be credited to the Bond Security and Redemption Fund. Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer, prior to placing such remaining funds in the state general fund, shall pay an amount equal to the total amount of funds paid into the state treasury by the state fire marshal pursuant to this Subpart into a special fund which is hereby created in the state treasury and designated as the Louisiana Life Safety and Property Protection Trust Fund.

(2) The monies in the Louisiana Life Safety and Property Protection Trust Fund shall be used solely for implementation, administration, and enforcement of this Subpart, and thereafter, for fire education or emergency response by the state fire marshal and only in the amounts appropriated each year to the state fire marshal or the board by the legislature. Any surplus monies and interest remaining to the credit of the fund on June thirtieth of each year after all such appropriations of the preceding fiscal year have been made shall remain to the credit of the fund, and no part thereof shall revert to the state general fund.

Acts 2006, No. 307, §2, eff. Jan. 1, 2007; Acts 2010, No. 984, §1.



RS 40:1664.10 - Powers and duties of state fire marshal

§1664.10. Powers and duties of state fire marshal

The state fire marshal shall:

(1) Formulate and administer such rules as may be determined essentially necessary for the protection and preservation of life and property and for the enforcement of this Subpart.

(2) Evaluate the qualifications of firms or persons applying for or maintaining a license pursuant to this Subpart.

(3) Have authority to conduct examinations to ascertain the qualifications and fitness of applicants for a license pursuant to this Subpart.

(4) Issue full or provisional licenses to firms and persons that meet the qualifications established by this Subpart.

(5) Evaluate the qualifications of firms seeking approval as testing laboratories.

(6) Have authority, after notice and opportunity for hearing, to increase or decrease the limits of insurance coverage and authorize acceptance of surplus lines coverage if the state fire marshal determines that due to loss experience, market conditions, or other good reason, the liability insurance coverage required by this Subpart is unavailable to applicants for or holders of licenses.

(7) Have authority to conduct inspections of licensed firms, whether in state or out of state, for the purpose of observation and collection of facts and data relating to proper enforcement of this Subpart.

(8) Investigate all written complaints lodged against firms or individuals who are alleged to have violated this Subpart and pursue administrative action against the firms or individuals.

Acts 2006, No. 307, §2, eff. Jan. 1, 2007; Acts 2010, No. 984, §1.



RS 40:1664.11 - Life Safety and Property Protection Advisory Board

§1664.11. Life Safety and Property Protection Advisory Board

A. The Life Safety and Property Protection Advisory Board is hereby created and placed within the Department of Public Safety and Corrections as further provided by R.S. 36:409(M) and 919.3. The board shall be composed of thirteen members, as follows:

(1)(a) Twelve members shall be appointed by the governor from a list of nominees submitted to the governor by the Louisiana Life Safety and Security Association, the Louisiana Fire Sprinkler Association, and the Louisiana Automatic Fire Alarm Association.

(b) The board shall consist of members representing all aspects of life safety and property protection. Each of the technical endorsements shall be represented by at least one board member licensed for such. Members who have only a specialty endorsement may be appointed if all the technical endorsements have representation.

(c) Any person appointed to the board shall be licensed pursuant to this Subpart and shall have been engaged in life safety and property protection contracting for a minimum of four years prior to his appointment, except that two members may be from an associate industry to life safety and property protection for which no license is required but shall be legally registered to do business in Louisiana.

(2)(a) One member shall be an employee of the office of the state fire marshal designated by the state fire marshal.

(b) Such member shall serve as the chairman of the board but shall not vote except in the event of a tie vote of the members present and voting.

B.(1) Each appointed member shall serve a term of two years.

(2) The member designated by the state fire marshal shall serve a term concurrent with the term of the state fire marshal making such designation.

(3) No member shall serve more than two consecutive terms except the member designated by the state fire marshal.

(4) A vacancy on the board occurring prior to expiration of a term shall be filled in the manner of the original appointment for the remainder of the term.

C. The board shall meet upon the call of the chairman or upon the written request of any three members of the board. Notice of any such meeting shall be given to board members and the public at least seven days in advance.

D. Five members of the board shall constitute a quorum for the transaction of business. The board may take action by majority vote of its members present and voting.

E. Each appointed member of the board may be reimbursed for travel and related expenses incurred, not to exceed those expenses authorized for reimbursement by the State Travel Guide, for each day that the member engages in board business.

F. No member of the board shall be liable in a civil action for any act performed in good faith in the execution of his duties as a board member.

G. The board shall have the authority to approve all training, certification, and examination requirements for licensure under this Subpart. The board shall have the authority to approve written training programs as acceptable equivalents for meeting the training or examination requirements of this Subpart. The board may also accept, as such an equivalent, licensure of a firm or person by a jurisdiction outside this state which has standards and requirements of practice which substantially conform to the provisions of this Subpart. The board shall also establish continuing education requirements.

H. In the absence of an appointed board, the state fire marshal shall determine and approve licensing equivalencies, written training programs, examination requirements, and continuing education requirements.

Acts 2006, No. 307, §2, eff. Jan. 1, 2007; Acts 2010, No. 984, §1.



RS 40:1664.12 - Prohibited acts

§1664.12. Prohibited acts

No person or firm shall do any of the following:

(1) Engage in life safety and property protection contracting without a valid license.

(2) Aid and abet an unlicensed individual, employee, or firm in life safety and property protection contracting.

(3) Certify, inspect, install, integrate, sell, or service life safety and property protection contrary to plans submitted for review, applicable NFPA codes, standards, or manufacturer's specifications without specific written authorization from the office of the state fire marshal.

(4) Submit an application or any other document to the office of the state fire marshal when the person reasonably should have known that the document contained false or misleading information.

(5) Engage in false, misleading, or deceptive acts or practices.

(6) Fail to maintain a valid license as required by this Subpart.

(7) Fail to maintain a valid insurance policy as required by this Subpart.

(8) Refuse to admit the state fire marshal or his designated representative to an operating location or refuse to cooperate in the purposes of such admittance as required by this Subpart.

(9) Fail to maintain his license on his person and to present it for inspection as required by this Subpart.

(10) Fail to return the lockout, installer, or programming code of a life safety or property protection system to the factory default setting.

(11) Refuse to cooperate with any lawful investigation by the office of the state fire marshal.

(12) Fail to abide by the administrative rules promulgated pursuant to this Subpart.

Acts 2006, No. 307, §2, eff. Jan. 1, 2007; Acts 2010, No. 984, §1.



RS 40:1664.13 - Notice, hearing, and revocation of certificate or license

§1664.13. Notice, hearing, and revocation of certificate or license

The license as provided for in this Subpart may be revoked or suspended after notice and hearing in accordance with the Administrative Procedure Act and upon a finding that a person or firm:

(1) Willfully violated any provision of this Subpart or any rule, regulation, or order adopted hereunder.

(2) Used deceit or false or misleading information in obtaining any certificate or license pursuant to this Subpart.

(3) Has been professionally incompetent or grossly negligent.

(4) Has assisted any person attempting to evade the provisions of this Subpart, or any rules or regulations adopted hereunder.

Acts 2006, No. 307, §2, eff. Jan. 1, 2007.



RS 40:1664.14 - Penalties

§1664.14. Penalties

A.(1) In addition to or in lieu of administrative sanctions provided in this Subpart, the state fire marshal is empowered to issue an order to any person or firm engaged in any activity, conduct, or practice constituting a violation of any provision of this Subpart, directing such person or firm to cease and desist from such activity, conduct, or practice. Such order shall be issued in the name of the state of Louisiana under the official seal of the state fire marshal.

(2) If the person or firm to whom the state fire marshal directs a cease and desist order does not cease and desist the prohibited activity, conduct, or practice immediately after service of such cease and desist order by certified mail or personal service, the state fire marshal may seek, in any court of competent jurisdiction and proper venue, a writ of injunction enjoining such person or firm from engaging in any activity, conduct, or practice prohibited by this Subpart.

(3) Upon a proper showing by the state fire marshal that such person or firm has engaged in any activity, conduct, or practice prohibited by this Subpart, the court shall issue a temporary restraining order restraining the person or firm from engaging in unlawful activity, conduct, or practices pending the hearing on a preliminary injunction, and in due course a permanent injunction shall be issued after a hearing, commanding the cessation of the unlawful activity, conduct, or practices.

(4) A temporary restraining order, preliminary injunction, or permanent injunction issued under this Subpart shall not be subject to being released upon bond.

(5) In the suit for an injunction, the state fire marshal may demand of the defendant a penalty of fifty dollars per day for each violation, reasonable attorney fees, and court costs. Judgment for penalty, attorney fees, and court costs may be rendered in the same judgment in which the injunction is made absolute.

B. If the state fire marshal finds that any person or firm has violated any provision of this Subpart or any regulation, rule, or order issued hereunder, he may impose upon that person or firm a fine in an amount not to exceed five thousand dollars for each violation.

C. Procedures for the imposition of fines and appeals of such fines shall be governed by the Administrative Procedure Act.

Acts 2006, No. 307, §2, eff. Jan. 1, 2007; Acts 2010, No. 984, §1.



RS 40:1664.15 - Purchased life safety and property protection system

§1664.15. Purchased life safety and property protection system

A. Each firm engaged in life safety and property protection contracting who sells a life safety or property protection system to a consumer shall return the lockout, installer, or programming code of the system to the factory default setting within five business days following notification when the consumer cancels the contract with the firm provided all original contractual obligations are fulfilled.

B. In addition to the penalties provided in this Subpart, any life safety and property protection contracting firm who violates this Section shall have its license revoked and be subject to a civil fine pursuant to this Subpart.

Acts 2006, No. 307, §2, eff. Jan. 1, 2007; Acts 2010, No. 984, §1.



RS 40:1664.16 - Effect on local regulation, effective date

§1664.16. Effect on local regulation, effective date

A. Except for requirements which pertain to all types of businesses generally, no parish or municipality shall enact any new ordinance, rule, or regulation regulating firms and persons subject to licensure pursuant to this Subpart.

B. This Subpart shall supersede any existing parish or municipal ordinance, rule, or regulation requiring certification or licensure of firms and persons engaged in life safety and property protection contracting and such ordinances, rules, and regulations shall be null and void and have no effect.

Acts 2006, No. 307, §2, eff. Jan. 1, 2007.



RS 40:1665 - Financial security for surviving spouses and children of firemen in certain cases

CHAPTER 7-A. FIREMEN AND LAW ENFORCEMENT OFFICERS - SURVIVOR BENEFITS

§1665. Financial security for surviving spouses and children of firemen in certain cases

A. It is hereby declared to be the public policy of this state, under its police power, to provide for the financial security of surviving spouses and dependent children of firemen when firemen suffer death as result of any injury arising out of and in the course of the performance of their official duties as firemen, or arising out of any activity while on or off duty in the protection of life or property or as provided in Paragraph (3) of Subsection C of this Section.

B. Firemen, within the meaning of this Section, shall include all paid, regularly employed firemen and all volunteer firemen of any municipality, parish, federally or state- recognized Indian tribe or tribal unit, or fire protection district maintaining a fire department, or of any volunteer fire department.

C.(1) In any case in which a fireman suffers death as a result of an injury arising out of and in the course of the performance of his official duties as a fireman, or arising out of any activity while on or off duty, in his capacity as a fireman, in the protection of life and property, the sum of two hundred fifty thousand dollars shall be paid to the surviving spouse of the fireman or, if not survived by a spouse, the sum of two hundred fifty thousand dollars shall be paid to the surviving child or children or, if not survived by a spouse nor a child or children, then the sum of two hundred fifty thousand dollars shall be paid to the named beneficiary listed on the fireman's designation form or, if there is no beneficiary designation form at the time of the fireman's death, and no surviving spouse nor a child or children, then the sum of two hundred fifty thousand dollars shall be paid to the fireman's estate. Each fireman shall complete a beneficiary designation form. In addition, if the fireman is survived by a dependent child or children, the sum of twenty-five thousand dollars shall be paid for each of the dependent children, such sums to be paid to the duly appointed and qualified tutor or the legal representative of the child or children. Payment shall be made by the state risk manager out of the Self-Insurance Fund created in R.S. 39:1533(A).

(2) In order to facilitate the operation of this Section, within one year after the employing authority has knowledge of the death of a fireman under circumstances covered by this Section or under circumstances believed by him or by the surviving spouse, parent or parents, or the legal representative of an eligible surviving child or children to be covered by the provisions of this Section, he shall notify the Law Enforcement Officers and Firemen's Survivor Benefit Review Board of the death, the date thereof, and the circumstances surrounding the death, and shall furnish such other information as may be requested by the Law Enforcement Officers and Firemen's Survivor Benefit Review Board.

(3) If a fireman is engaged in extinguishing a fire, or protecting and saving life or property due to a fire or other emergency, and such activities would be considered to be within the course and scope of his employment, except for the fact that the fireman was off duty or that the location of the fire was outside of the jurisdiction within which the fireman was employed or his area of responsibility, such activities are considered to be within the scope of the performance of his official duties for purposes of Paragraph (1) of this Subsection. This Paragraph shall not apply if the fireman is performing activities for which he is paid by another employer or contractor.

(4) If, at the time of his death, the fireman is not married to the other natural parent of any minor child or children who are entitled to receive a payment pursuant to this Section, the payment shall be made to any person designated as a trustee by the fireman on a form provided by his employer.

D-F. Repealed by Acts 1989, No. 308, §3.

Added by Acts 1968, No. 387, §1. Amended by Acts 1970, No. 479, §1; Acts 1975, 1st Ex.Sess., No. 27, §1, eff. Feb. 20, 1975; Acts 1980, No. 638, §1; Acts 1982, No. 595, §1, eff. July 22, 1982; Acts 1989, No. 308, §§1, 3; Acts 1992, No. 505, §1, eff. June 22, 1992; Acts 1999, No. 623, §1, eff. June 30, 1999.; Acts 2004, No. 272, §1; Acts 2005, No. 321, §1; Acts 2005, No. 407, §1; Acts 2006, No. 480, §1; Acts 2008, No. 475, §1, eff. June 25, 2008; Acts 2013, No. 238, §1; Redesignated from R.S. 33:1981. See Acts 2014, No. 158, §§3 and 7.

NOTE: See Acts 2006, No. 480, §2, relative to retroactive and prospective application.



RS 40:1665.1 - Financial security for surviving spouses and children of firemen; death by heart attack or stroke; presumption

§1665.1. Financial security for surviving spouses and children of firemen; death by heart attack or stroke; presumption

A. In addition to the qualifying events enumerated in R.S. 40:1665, a fireman whose death is the direct and proximate result of a heart attack or a stroke shall be presumed to have died as the direct and proximate result of an injury sustained in the performance of his official duties for the purposes of R.S. 40:1665 if:

(1) While on duty, the fireman engaged in an activity which was stressful or physical including but not limited to fire suppression, rescue, hazardous material response, emergency medical services, disaster relief, or other emergency response activity, or participated in a training exercise that involved stressful or strenuous physical activity.

(2) The fireman died as a result of a heart attack or stroke suffered while engaging or participating, or on duty after engaging or participating, in the activities or exercises described in Paragraph (1) of this Subsection or no later than twenty-four hours after engaging or participating in the activities or exercises described in Paragraph (1) of this Subsection.

B. The presumption created by this Section shall be irrebuttable despite medical evidence to the contrary.

C. The surviving spouse and children of a fireman whose death meets the requirements under Subsection A of this Section shall be eligible for the payment of benefits enumerated in R.S. 40:1665.

D. Payment of benefits pursuant to this Section shall be made according to the provisions of R.S. 40:1665 and shall be subject to review by the Law Enforcement Officers and Firemen's Survivor Benefit Review Board.

E. Payments pursuant to this Section shall be made by the state risk manager from the Self-Insurance Fund provided for in R.S. 39:1533.

Acts 2014, No. 246, §1; Redesignated from R.S. 33:1981.1. See Acts 2014, No. 158, §§3 and 7.



RS 40:1665.2 - Financial security for surviving spouses and children of law enforcement officers in certain cases

SUBPART A-1. PAYMENT TO SURVIVING SPOUSE

AND CHILDREN

§1665.2. Financial security for surviving spouses and children of law enforcement officers in certain cases

A. It is hereby declared to be the public policy of this state, under its police power, to provide for the financial security of surviving spouses and dependent children of law enforcement officers where such officers suffer death as a result of any injury arising out of and in the course of the performance of his official duties as such officer, or arising out of any activity, while on or off duty, in the protection of life or property.

B. Law enforcement officers, within the meaning of this Section, shall include the following:

(1) All sheriffs and deputy sheriffs in the state employed on a full time basis.

(2) All members of the state police thus employed.

(3) All municipal police officers employed on a full-time basis.

(4) All enforcement personnel of the Louisiana Wildlife and Fisheries Commission.

(5) All state probation and parole officers, including juvenile probation and parole officers.

(6) All security personnel and cottage parents working at state adult and juvenile correctional institutions, and

(7) Any police cadet of a political subdivision, as defined in Article VI, Section 44 of the Louisiana Constitution of 1974, when such cadet has been assigned and is performing police duties, even though said cadet has not been commissioned as a police officer therein.

(8) All correctional officers and cottage parents employed at any facility under the jurisdiction of the Department of Corrections.

(9) All members of the Capitol Police.

(10) All reserve or auxiliary law enforcement officers. For the purposes of this Paragraph, a reserve or auxiliary law enforcement officer shall be defined as a volunteer, non-regular, sworn member of a law enforcement agency who serves with or without compensation and has regular police powers while functioning as an agency's representative, and who participates on a regular basis in agency activities including, but not limited to those pertaining to crime prevention or control, and the preservation of the peace and enforcement of the law.

(11) All full-time harbor police of any port, harbor and/or terminal district of this state.

(12) All members of the Louisiana National Guard who are killed in the line of duty while on active state duty with the National Guard providing assistance during a period of civil disturbance or natural disaster or imminent danger thereof.

(13) Commissioned Security officers of the Department of Public Safety.

(14) All commissioned state park wardens.

(15) All investigators of the investigation division of the Louisiana Department of Justice and the Elections Compliance Unit of the Louisiana Department of State.

(16) All city marshals and city constables and their deputies and all constables of justice of the peace courts and their deputies.

(17) Repealed by Acts 2012, No. 866, §3, eff. Jan. 1, 2013.

(18) University and college police officers at state universities and colleges.

(19) Personnel who are employed as police officers by educational institutions which are members of the Louisiana Association of Independent Colleges and Universities.

(20) On and after January 1, 2011, all state employees conducting investigations, serving subpoenas, warrants, pleadings, or other orders of the court, or collecting evidence concerning the affairs of a person upon a reasonable belief that the person has engaged in, or is engaging in, an act or practice that violates state law.

(21) All full-time tribal law enforcement officers regularly employed by a federally or state-recognized Indian tribe or tribal unit.

(22) All enforcement and emergency services personnel of the office of the state fire marshal.

C.(1) In any case in which a law enforcement officer suffers death as a result of any injury arising out of and in the course of the performance of his official duties as such officer, or arising out of any activity, while on or off duty, in his capacity as a law enforcement officer, in the protection of life or property, the sum of two hundred fifty thousand dollars shall be paid to the surviving spouse of each officer or, if not survived by a spouse, the sum of two hundred fifty thousand dollars shall be paid to the surviving child or children or, if not survived by a spouse nor a child or children, then the sum of two hundred fifty thousand dollars shall be paid to the named beneficiary listed on the officer's beneficiary designation form or, if there is no designation form at the time of the officer's death, and no surviving spouse nor a child or children, then the sum of two hundred fifty thousand dollars shall be paid to the officer's estate. Each officer shall complete a beneficiary designation form. In addition, if the officer is survived by a dependent child or children, the sum of twenty-five thousand dollars shall be paid for each of the dependent children, such sums to be paid to the duly appointed and qualified tutor or the legal representative of the child or children. Payment shall be made by the state risk manager out of the Self-Insurance Fund created in R.S. 39:1533(A).

(2) In order to facilitate the operation of this Section, within one year after the employing authority has knowledge of the death of a law enforcement officer under circumstances covered by this Section or under circumstances believed by the employing authority or by the surviving spouse or the legal representative of an eligible surviving child or children to be covered by the provisions of this Section, he shall notify the Law Enforcement Officers and Firemen's Survivor Benefit Review Board of the death, the date thereof, and the circumstances surrounding the death, and shall furnish such other information as may be requested by the Law Enforcement Officers and Firemen's Survivor Benefit Review Board.

(3) If, at the time of his death, the officer is not married to the other natural parent of any minor child or children who are entitled to receive a payment pursuant to this Section, the payment shall be made to any person designated as a trustee by the officer on a form provided by his employer.

D. Notwithstanding the provisions of R.S. 49:112 or of any other law to the contrary, any person or persons who were entitled to claim benefits under the provisions of Article XIV, Section 15.2, of the Constitution of Louisiana of 19211, for a surviving spouse and dependent children of a law enforcement officer, who suffered death from physical violence while engaged in the direct apprehension of a person during the course of the performance of his duties, may assert such claim according to the procedures provided by this Section1 but according to the factual criteria required and limited to the amount of the benefits provided for such survivors under said Article XIV, Section 15.2, at the time of the officer's death.

E. Honorary law enforcement officers shall not be considered or interpreted to be law enforcement officers under this Section.

F. In addition to the provisions of Subsection A of this Section, the surviving spouse or child of a law enforcement officer who is a commissioned law enforcement officer and who is certified by the Council on Peace Officers Standards and Training at the time of his death shall be entitled to the payments provided for in Paragraph (C)(1) of this Section, if either of the following occur:

(1) The officer was traveling to or from a public safety emergency or was responding to a request for law enforcement assistance regarding the health, safety, or welfare of the public.

(2) The officer was traveling to or from his residence and his authorized work area while using a law enforcement vehicle provided by his employing agency.

Added by Acts 1975, 1st Ex.Sess., No. 26, §1, eff. Feb. 20, 1975. Amended by Acts 1975, No. 448, §1; Acts 1975, No. 806, §1; Acts 1976, No. 532, §1; Acts 1976, No. 666, §1; Acts 1979, No. 382, §1; Acts 1979, No. 418, §1; Acts 1980, No. 638, §1; Acts 1981, No. 377, §1; Acts 1982, No. 507, §1, eff. July 22, 1982; Acts 1982, No. 595, §1, eff. July 22, 1982; Acts 1983, No. 206, §1; Acts 1988, No. 595, §1, eff. July 14, 1988; Acts 1989, No. 308, §§1, 3; Acts 1992, No. 88, §1; Acts 1992, No. 175, §1; Acts 1993, No. 422, §1; Acts 1995, No. 852, §1; Acts 1999, No. 288, §1; Acts 1999, No. 623, §1, eff. June 30, 1999; Acts 2004, No. 816, §1; Acts 2005, No. 35, §1; Acts 2005, No. 321, §1; Acts 2005, No. 407, §1; Acts 2006, No. 480, §1; Acts 2008, No. 475, §1, eff. June 25, 2008; Acts 2011, No. 157, §1, eff. June 24, 2011; Acts 2012, No. 280, §1, eff. May 25, 2012; Acts 2012, No. 866, §3, eff. Jan. 1, 2013; Acts 2013, No. 238, §1; Acts 2014, No. 246, §1; Redesignated to R.S. 40:1665.2. See Acts 2014, No. 158, §§3 and 7.

1As appears in enrolled bill.

NOTE: See Acts 1999, No. 1021 relative to a suspension of the prescriptive period for a minor to establish filiation for the purpose of survivor benefits.

NOTE: See Acts 2006, No. 480, §2, relative to retroactive and prospective application.

NOTE: See Acts 2012, No. 280, §3 regarding retroactive effect of Subsection F as enacted by the Act.



RS 40:1665.3 - Law Enforcement Officers and Firemen's Survivor Benefit Review Board; payment of claims

§1665.3. Law Enforcement Officers and Firemen's Survivor Benefit Review Board; payment of claims

A. There is hereby created, within the Department of Justice, the Law Enforcement Officers and Firemen's Survivor Benefit Review Board, hereinafter referred to as the "board", which shall consist of the attorney general, the legislative auditor, and the state risk manager or their named designees. The board shall also include an active P.O.S.T.-certified peace officer as defined in R.S. 40:2402, to be appointed by the governor. The board shall hear and decide by unanimous vote all claims for survivor benefits within sixty days after documentation is received. The board may request any information necessary to make a determination of eligibility for survivor benefits. Nothing in this Section shall prevent the board from initiating proceedings before being notified by the employing authority.

B. Within ten days after the board has reached its decision, it shall notify the spouse and/or dependent children of its decision by certified mail. If the board denies the claim, the spouse and/or dependent children shall have one year from the date of denial to file suit against the state through the board in the parish where the incident that brought about the death occurred. The date of denial shall be calculated as one year from date of receipt of the decision from the board.

C.(1) "Spouse", as used in this Section, means the lawfully married spouse of any law enforcement officer or fireman from whom there has not been obtained a judicial separation of bed and board or divorce at the time of the law enforcement officer's or fireman's death.

(2) "Child" or "children", as used in this Section, means any unmarried child under the age of eighteen years, or an unmarried student under the age of twenty-three years, who is the issue of a marriage of a law enforcement officer or fireman; the legally adopted child of a law enforcement officer or fireman; the natural child of a female law enforcement officer or fireman; the child of a law enforcement officer or fireman if a court of competent jurisdiction has made an order of filiation declaring the paternity of such law enforcement officer or fireman for the child; or the child of a male law enforcement officer or fireman who has been acknowledged in accordance with law by the male law enforcement officer or fireman. In addition, the term "child" or "children" shall include a child of any age who meets the definition of "child" or "children", excepting the age requirement, who has a physical or mental disability, if medical or psychological information indicates such child is totally and permanently disabled and who is solely dependent upon the law enforcement officer or fireman for support.

Acts 1989, No. 308, §1; Acts 1993, No. 940, §1; Acts 2004, No. 26, §12; Acts 2012, No. 280, §1, eff. May 25, 2012; Redesignated from R.S. 33:1947. See Acts 2014, No. 158, §§3 and 7.

NOTE: See Acts 1999, No. 1021 relative to a suspension of the prescriptive period for a minor to establish filiation for the purpose of survivor benefits.



RS 40:1666 - Purpose of law

CHAPTER 7-B. FIREMEN AND LAW ENFORCEMENT OFFICERS -

SUPPLEMENTAL SALARIES

PART I. FIREMEN - SUPPLEMENTAL SALARIES

§1666. Purpose of law

This law is enacted by the legislature in the exercise of the police power of the state, to promote the public welfare and safety, by providing better protection from fire and other conflagrations.

Acts 1963, No. 82, §1; Redesignated from R.S. 33:2001. See Acts 2014, No. 158, §§3 and 7.



RS 40:1666.1 - Extra compensation

§1666.1. Extra compensation

A.(1) In addition to the compensation now paid by any municipality, parish, fire protection district, or other political subdivision maintaining a fire department, or by the Chitimacha Tribe of Louisiana or the Coushatta Tribe of Louisiana, hereinafter referred to as "tribe", or by any nonprofit corporation contracting with any such political subdivision to provide fire protection services to every paid, regularly employed employee who is paid not less than three hundred dollars per month, not including supplemental pay, as distinguished from part-time employees and volunteers of such fire department, who are carried on the payroll of such fire department, and every employee as defined herein who is paid from funds of the parish or municipality or tribe obtained through lawfully adopted bond issues, lawfully assessed taxes, or other funds available for such purpose, either directly or through a board or commission set up by law or ordinance of the parish or municipality or tribe, shall be paid extra compensation by the state in the amount of five hundred dollars per month for each such paid employee who has completed or who hereafter completes one year of service. The provisions of Paragraph (5) of this Subsection shall govern the requirements for length of service for employees who were ordered to active miliary duty in the armed services of the United States during their initial term of employment.

(2) The term "employee" as used herein expressly excludes any person hired primarily to perform secretarial and clerical duties, switchboard operators, secretaries, record clerks, maintenance personnel, and mechanics; it shall expressly exclude employees hired after March 31, 1986, who have not completed and passed a certified fireman's training program equal to National Fire Protection Association Standard 1001 Firefighter I Certification or a firemen's training program as approved by the Louisiana State University Firemen Training Program in accordance with R.S. 40:1541 et seq.; and it shall also expressly exclude part-time employees and volunteers of such municipal, parish, tribe, or fire protection district fire departments.

(3)(a) A municipality, parish, fire protection district, or other political subdivision maintaining a fire department, or the Chitimacha Tribe of Louisiana or the Coushatta Indian Tribe of Louisiana, or any nonprofit corporation contracting with any such political subdivision to provide fire protection services may enhance the first-year salary of every paid, regularly employed employee in the amount equivalent to the state supplemental pay, or any portion thereof, that the employee shall be entitled to be paid after one year of service pursuant to this Part, so long as the first-year salary, exclusive of the enhancement, meets the minimum wage obligations of the Fair Labor Standards Act, 29 U.S.C. 201 et seq.

(b) Any such municipality, parish, fire protection district, or other political subdivision maintaining a fire department, or the Chitimacha Tribe of Louisiana or the Coushatta Indian Tribe of Louisiana, or nonprofit corporation contracting to provide fire protection services shall disclose, in writing, at the time the employee is hired that such enhancement shall be paid only during the first year of employment.

(c) Notwithstanding any other provision of law to the contrary, no municipality, parish, fire protection district, or other political subdivision maintaining a fire department, or the Chitimacha Tribe of Louisiana or the Coushatta Indian Tribe of Louisiana, or any such nonprofit corporation contracting to provide fire protection services, shall be subject to penalty for reducing the salary of any employee whose salary has been enhanced pursuant to this Paragraph for one year by an amount not exceeding the amount of such enhancement. Any such reduction shall not be void as provided in R.S. 40:1666.4.

(4)(a) Every fire protection officer who is employed on a full-time basis by a port authority headquartered in the city of New Orleans shall be paid by the state extra compensation in the amount of five hundred dollars per month in addition to the compensation now paid to him by his employer out of self-generated revenue attributable to the agency employing such fire protection officers. To be eligible for the extra compensation, each such fire protection officer shall have completed one year of service, and any such fire protection officer hired after March 31, 1986, shall also have completed and passed a certified fireman's training program equal to National Fire Protection Association Standard 1001 Firefighter I Certification or a firemen's training program as approved by the Louisiana State University Firemen Training Program in accordance with R.S. 40:1541 et seq., or other state or federally approved maritime firefighter training program.

(b) In the event that supplemental pay is increased as provided for in R.S. 40:1666.1(A)(1), then the same amount of supplemental pay shall be increased for the officers provided for in Paragraph 4 of Subsection A of this Section.

(5)(a) An employee who was ordered to active military duty in the armed services of the United States before the completion of one year of service, and who had completed and passed a certified fireman's training program required under this Subsection prior to such military service, shall be eligible to receive extra compensation beginning one year from his initial hiring date.

(b) An employee who was ordered to active military duty in the armed services of the United States before the completion of one year of service, and who had not yet completed and passed a certified fireman's training program required under this Subsection prior to such military service, shall be eligible to receive extra compensation immediately upon returning to employment and completion of a certified fireman's training program required under this Subsection.

B. In computing the period of service required by Subsection A of this Section, prior service of employees who have returned or who hereafter return to such service shall be included; provided that service in any municipal, parish, tribe, or fire protection district fire department, whether with the same fire department or not, shall be used in computing such prior service. Notwithstanding the provisions of Subsection A to the contrary, any employee who received state supplemental pay prior to March 31, 1986, and returns to such service shall be entitled to receive state supplemental pay whether or not such employee completes training for and obtains National Fire Protection Association Standard 1001 Firefighter I certification or completes training and receives certification from a fireman's training program as approved by the Louisiana State University Firemen Training Program in accordance with R.S. 40:1541 et seq.

C.(1) Notwithstanding any other provision of law to the contrary, the compensation for tribal officers of the Chitimacha Tribe of Louisiana shall be for no more than ten such firemen.

(2) Notwithstanding any other provision of law to the contrary, the compensation for tribal officers of the Coushatta Indian Tribe of Louisiana shall be for no more than ten such firemen.

Acts 1963, No. 82, §2A. Amended by Acts 1964, No. 349, §1; Acts 1968, No. 588, §1; Acts 1968, No. 614, §1; Acts 1970, No. 533, §1; Acts 1971, No. 4, §1; Acts 1973, No. 187, §1; Acts 1975, No. 496, §1; Acts 1975, No. 740, §1; Acts 1975, No. 761, §1; Acts 1979, No. 236, §8, eff. Sept. 1, 1979; Acts 1980, No. 634, §2, eff. Sept. 1, 1980; Acts 1981, No. 525, §1; Acts 1986, No. 657, §1, eff. July 1, 1986; Acts 1986, No. 861, §1, eff. July 1, 1986; Acts 1991, No. 1000, §1, eff. July 24, 1991; Acts 1992, No. 1063, §1, eff. July 14, 1992; Acts 1996, No. 37, §1, eff. July 1, 1996; Acts 1997, No. 513, §1, eff. July 1, 1997; Acts 1997, No. 853, §1; Acts 1999, No. 964, §1, eff. July 1, 1999; Acts 2001, No. 521, §1, eff. July 1, 2001; Acts 2006, No. 789, §1, eff. July 1, 2006; Acts 2007, No. 275, §1, eff. Nov. 19, 2007; Acts 2007, No. 281, §1, eff. July 1, 2007; Acts 2008, No. 664, §1, eff. July 1, 2009; Acts 2008, No. 729, §1; Acts 2009, No. 387, §1, eff. July 1, 2009; Acts 2012, No. 453, §1; Redesignated from R.S. 33:2002. See Acts 2014, No. 158, §§3 and 7; Acts 2014, No. 869, §1; Acts 2015, No. 88, §1, eff. June 19, 2015.



RS 40:1666.2 - Special fund

§1666.2. Special fund

For the payment of the supplemental salaries and expenses of administration provided by this Part, there is hereby created a special fund in the treasury of the state of Louisiana, to which the appropriations hereinafter made shall be credited, and the funds so credited shall be and remain dedicated to the payment of such supplemental salaries and expenses of administration, as provided in R.S. 40:1666.1 and R.S. 40:1666.6.

Acts 1963, No. 82, §3. Amended by Acts 1967, No. 82, §1; Acts 1973, No. 187, §1; Acts 1974, No. 296, §1; Acts 2014, No. 158, §3, eff. May 22, 2014; Redesignated from R.S. 33:2003. See Acts 2014, No. 158, §§3 and 7.



RS 40:1666.3 - Warrants

§1666.3. Warrants

A. The funds credited and dedicated as herein provided shall be disbursed upon warrants drawn by the mayors or parish officials of the respective municipalities or parishes coming under the provisions of this Part, which warrants shall have attached to them a detailed list of the names of the employees for whose benefit any particular warrant is drawn, together with the completed years of service of such employees and such other information as the state fire marshal may require.

B. The mayors or parish officials of the respective municipalities or parishes shall forward the warrants to the secretary of the Department of Public Safety and, after obtaining approval of the board as provided in R.S. 40:1666.8 hereof, the secretary of the Department of Public Safety shall cause to be prepared and shall sign individual checks representing the amount to be paid out of state funds to each employee in accordance with the provisions of this Subsection. Each such check shall show the legislative appropriation from which payment is made and shall note that it represents additional compensation paid by the state under the provisions of this Part. The secretary shall deliver the checks to the individual employees in whose favor they are drawn, by mail, or by such other means as he shall determine.

C. The mayor or other municipal or parish officer of the municipalities or parishes employing persons entitled to additional compensation from the state under the provisions of this Part, who is charged with the responsibility of preparing the pay rolls for such employees, shall include the additional compensation paid by the state to such employees in the calculation and deduction from the pay of such employees of the sums required by state or federal law to be withheld by an employer, such as federal income tax and social security tax or contributions to local retirement systems. Any officials so charged with withholding sums from the pay of the municipal or parish paid fire department employees shall be further charged with the responsibility of transmitting the sums so withheld in accordance with the law or laws requiring the withholding.

D. The additional compensation paid by the state to municipal or parish fire department employees as provided by this Part shall be included in the calculation and computation of the total wages paid to the employee in the determination of employer contributions to any retirement system or pension fund of which such employee may be a member as well as in the determination of retirement eligibility and benefits which may accrue to the employee under any retirement system or pension fund, as well as in the determination of any other employee benefits, sick leave, or disability pay to which the employee might be entitled.

Acts 1963, No. 82, §4A. Amended by Acts 1964, No. 349, §1; Acts 1967, No. 82, §1; Acts 1978, No. 496, §1; Redesignated from R.S. 33:2004. See Acts 2014, No. 158, §§3 and 7.



RS 40:1666.4 - Salary reductions; void

§1666.4. Salary reductions; void

Any reduction of the salary of any employee covered by this Part, which is in effect on July 1, 1979, whether by the governing authority or by any pay plan under the provisions of any civil service law, or otherwise, shall be void where it is made solely by reason of the additional compensation by the state, provided for in this Part. Any appropriation made by the legislature which results in a salary adjustment to the state supplemental pay program under this Part shall not have the effect of reducing or replacing any base salary or benefits paid by the local governing authority from other revenue sources.

Acts 1963, No. 82, §5. Amended by Acts 1979, No. 131, §1; Redesignated from R.S. 33:2005. See Acts 2014, No. 158, §§3 and 7.



RS 40:1666.5 - Fireman's Supplemental Pay Board

§1666.5. Fireman's Supplemental Pay Board

A. There is hereby created a Fireman's Supplemental Pay Board, hereinafter referred to as the board, which shall consist of five persons appointed by the governor. Each appointment by the governor shall be submitted to the Senate for confirmation. In making his appointments the governor shall select two persons who are members in good standing of the Professional Firefighters Association of Louisiana, two persons who are members in good standing of the Louisiana State Fireman's Association, and one at-large member who has at least twenty-five years of firefighter experience. The board shall elect a chairman from its membership to serve a two-year term.

B. Each member of the board shall serve a term concurrent with that of the governor appointing him.

C. Repealed by Acts 1997, No.740, §1.

D. In case of vacancy or delay in appointment, the appointment shall be1 a member in good standing of the same fire fighters organization as his predecessor, so that the board shall at all times consist of three persons who are members in good standing of the Professional Firefighters Association of Louisiana and two persons who are members in good standing of the Louisiana State Fireman's Association.

E. A majority of the board shall constitute a quorum for the transaction of any and all business of the board; and the members of the board shall elect their chairman and vice-chairman.

Acts 1967, No. 82, §2. Amended by Acts 1977, No. 242, §1, eff. July 6, 1977; Acts 1980, No. 770, §1, eff. July 31, 1980; Acts 1997, No. 740, §1; Acts 1999, No. 964, §1, eff. July 1, 1999; Acts 2003, No. 774, §8; Redesignated from R.S. 33:2006. See Acts 2014, No. 158, §§3 and 7.

1In Subsec. D, so in enrolled bill. See 1980 Amendment note for deleted language.



RS 40:1666.6 - Compensation; expenses

§1666.6. Compensation; expenses

A. The members of the board shall receive per diem in the amount of fifty dollars per day and shall be reimbursed for actual mileage in attending to official business. The per diem and the reimbursement of mileage expenses shall be made by the state fire marshal and shall be payable out of the special fund provided in R.S. 40:1666.2, provided, however, that no such expense shall be payable unless a residual remains in the special fund after payment of all amounts due as extra compensation under the provisions of R.S. 40:1666.1.

B. The board is authorized and empowered to employ one Accountant I or II whose compensation and benefits shall be in accordance with the rules, regulations, and schedule of the state civil service, to be paid by the state fire marshal out of the special fund provided in R.S. 40:1666.2 upon certification by the chairman of the board of the name of the employee chosen through the usual process of state civil service; however, no such expense shall be incurred or payable unless a residual remains in the special fund after the payment of all amounts due as extra compensation under the provisions of R.S. 40:1666.1. Nothing contained herein shall be interpreted as prohibiting the appointment of those persons currently holding the position of Accountant Clerk I or II for the board from applying for or from being given first option in the appointment to the position of Accountant I or II.

Acts 1967, No. 82, §3. Amended by Acts 1972, No. 21, §1; Acts 1973, No. 159, §1; Acts 1974, No. 318, §1; Acts 1975, No. 768, §1; Acts 1985, No. 990, §1; Redesignated from R.S. 33:2007. See Acts 2014, No. 158, §§3 and 7.



RS 40:1666.7 - Meetings

§1666.7. Meetings

The board shall hold its first meeting within thirty days after its first members are appointed and shall hold a regular meeting once every three months thereafter. Written notice of all meetings shall be given to each member of the board by the chairman of the board at least ten days before each meeting.

Acts 1967, No. 82, §4. Redesignated from R.S. 33:2008. See Acts 2014, No. 158, §§3 and 7.



RS 40:1666.8 - Determination of eligibility

§1666.8. Determination of eligibility

Whenever any question arises as to the eligibility of any person to receive additional pay out of state funds as provided by this Part, the question thereof, together with all of the facts relating thereto, shall be submitted to the board herein created for determination, and the decision of the board with regard to eligibility shall be final.

Acts 1967, No. 82, §5. Redesignated from R.S. 33:2009. See Acts 2014, No. 158, §§3 and 7.



RS 40:1666.9 - Authorization of back supplemental pay; payment procedure

§1666.9. Authorization of back supplemental pay; payment procedure

If it is determined by the board that supplemental pay, as provided for by this Part, is due an eligible recipient for back periods of time the board shall certify such due payment to the Joint Legislative Committee on the Budget. Upon receipt of such certification, the Joint Legislative Committee on the Budget may, in its discretion, approve payment of all or a portion of the due supplemental pay from the special fund created in R.S. 40:1666.2.

Added by Acts 1982, No. 110, §1, eff. July 11, 1982. Redesignated from R.S. 33:2010. See Acts 2014, No. 158, §§3 and 7.



RS 40:1667 - Purpose

PART II - LAW ENFORCEMENT OFFICERS - SUPPLEMENTAL SALARIES

§1667. Purpose

This law is enacted by the legislature in the exercise of the police power of the state, to promote the public peace and safety, by providing better enforcement of law, and particularly the enforcement of state laws by municipal police officers and full-time commissioned deputy sheriffs.

Acts 1956, No. 323, §1. Amended by Acts 1971, No. 120, §1; Redesignated from R.S. 33:2218. See Acts 2014, No. 158, §§3 and 7.



RS 40:1667.1 - Rate of compensation; prior service; supplemental monthly compensation; police to receive additional compensation

§1667.1. Rate of compensation; prior service; supplemental monthly compensation; police to receive additional compensation

A.(1) In addition to the compensation now paid by any municipality included in this Part or by the Chitimacha Tribe of Louisiana, the Coushatta Tribe of Louisiana, or the Tunica-Biloxi Tribe of Louisiana, hereinafter referred to as "tribe" or "tribal", to any police officer, every police officer employed by any municipality or tribe which employs one or more police officers who devotes his full working time to law enforcement, and for those hired after March 31, 1986, who have completed and passed a council-certified training program as provided in R.S. 40:2405, shall be paid by the state extra compensation in the amount of five hundred dollars per month for each full-time municipal or tribal law enforcement officer who has completed or who hereafter completes one year of service.

(2)(a) Every sworn, commissioned law enforcement officer employed on a full-time basis by a bona fide police agency of the state or its political subdivisions, other than the Department of Public Safety and Corrections and the Department of Wildlife and Fisheries, and headquartered in the city of New Orleans and who serves the welfare of the public in the capacity of a police officer by providing police services to the general public through effecting arrests, issuing citations, and serving warrants while patrolling levees, waterways, and riverfront areas, or while patrolling bridges that are within the boundaries of the city of New Orleans, shall be paid by the state extra compensation in the amount of five hundred dollars per month in addition to the compensation now paid to him by his employer out of self-generated revenue attributable to the agency employing such officers. To be eligible for the extra compensation, each such law enforcement officer shall have completed one year of service, and any such law enforcement officer hired after March 31, 1986, shall also have completed and passed a council-certified training program, as provided in R.S. 40:2405.

(b) For purposes of qualifications, computations, and other applicable provisions of this Section, references to "municipality" and "municipal" shall include in their meaning the bona fide police agency of the state or its political subdivisions that employ full-time sworn, commissioned law enforcement officers made eligible in this Paragraph.

(c) In the event that supplemental pay is increased as provided for in R.S. 40:1667.1(A)(1), and R.S. 40:1667.7(B) and (G), then the same amount of supplemental pay shall be increased for the officers provided for in Paragraph (2) of Subsection A of this Section.

(d) In the event that a P.O.S.T.-certified law enforcement officer employed on a full-time basis by the Department of Public Safety and Corrections, the Department of Wildlife and Fisheries, the division of probation and parole, or a retired state police officer who receives compensation pursuant to the provisions of R.S. 40:1457, transfers or begins employment with any other law enforcement agency, the officer shall receive credit for prior service with the agencies listed in this Subparagraph for purposes of computing the period of service requirement provided for in Subparagraph (a) of this Paragraph.

(3)(a) A municipality included in this Part or the Chitimacha Tribe of Louisiana, the Coushatta Indian Tribe of Louisiana, or the Tunica-Biloxi Tribe of Louisiana may enhance the first-year salary of a law enforcement officer in the amount equivalent to the state supplemental pay, or any portion thereof, that the officer shall be entitled to be paid after one year of service pursuant to this Part.

(b) Any municipality or tribe provided for in Subparagraph (a) of this Paragraph shall disclose, in writing, at the time the law enforcement officer is hired that such enhancement shall be paid only during the first year of employment.

(c) Notwithstanding any other provision of law to the contrary, no municipality or tribe provided for in Subparagraph (a) of this Paragraph shall be subject to penalty for reducing the portion of the salary that represents the state supplemental pay of any law enforcement officer whose salary has been enhanced pursuant to this Paragraph for one year by an amount not exceeding the amount of such enhancement. Any such reduction shall not be void as provided in R.S. 40:1667.4.

B.(1) In computing the period of service required by Subsection A of this Section, service as a police officer and as chief of police with peace officer standards and training (POST) certification in the municipality or tribe shall include prior service for those police officers and chiefs of police who have returned or hereafter return to such service. In addition, in computing the period of service required by Subsection A of this Section, service as a police officer and as chief of police in the municipality or tribe shall include prior service as a commissioned deputy sheriff receiving extra compensation under the provisions of R.S. 40:1667.7, shall include prior service as a P.O.S.T.-certified law enforcement officer employed on a full-time basis by the Department of Wildlife and Fisheries or the Department of Public Safety and Corrections, including the division of probation and parole, and shall include prior service of retired state police officers who received extra compensation under the provisions of R.S. 40:1457.

(2) In computing the period of service required for the payment of extra compensation to a commissioned deputy sheriff pursuant to the provisions of R.S. 40:1667.7, service as a full-time commissioned deputy sheriff shall include prior service as a full-time police officer receiving extra compensation under the provisions of Subsection A of this Section, shall include prior service as a P.O.S.T.-certified law enforcement officer employed on a full-time basis by the Department of Wildlife and Fisheries or the Department of Public Safety and Corrections, including the division of probation and parole, and shall include prior service of retired state police officers who received extra compensation under the provisions of R.S. 40:1457.

C. For purposes of this Part a municipal or tribal police officer entitled to additional pay out of state funds shall mean and refer to:

(1) Any person employed on a full-time basis by a municipality or tribe and all of whose compensation out of public funds is paid solely from municipal or tribal funds for full-time work as a duly commissioned law enforcement officer for the performance of primary duties which encompass the enforcement of state laws and municipal or tribal ordinances, including actual enforcement of state and local traffic laws, the making of physical arrests, testifying in court, bearing arms and other like functions.

(2) Any person employed on a full-time basis by a municipality or tribe and all of whose compensation out of public funds is paid solely from municipal or tribal funds for full-time work as a duly commissioned law enforcement officer for the performance of supervisory police work or work otherwise involving the supervision or direction of line officers.

(3) Any person employed on a full-time basis by a municipality or tribe and all of whose compensation out of public funds is paid solely from municipal or tribal funds for full-time work as a duly commissioned law enforcement officer in providing necessary services to line officers in the performance of their duties.

(4) Any person employed on a full-time basis by a municipality or tribe and all of whose compensation out of public funds is paid solely from municipal or tribal funds for full-time work as a desk sergeant or identification technician; provided, however, that the persons referred to in this Paragraph are duly commissioned police officers. Such persons shall be entitled to receive the additional pay out of state funds as provided for in this Paragraph and shall not be denied the payment of such extra compensation by any of the provisions of Paragraph (1) of Subsection D of this Section.

(5) Any person employed on a full-time basis by a municipality or tribe and all of whose compensation out of public funds is paid solely from municipal or tribal funds for full-time work as a radio dispatcher.

(6) Any municipal or tribal marshal or constable or deputy marshal or constable who serves as a chief of police or who is employed on a full-time basis by a municipality or tribe and whose major source of income from public employment is derived from and paid by a municipality or tribe, including the constable and deputy constables of the First City Court of the city of New Orleans.

(7) Any person employed on a full-time basis by the city of New Orleans and all of whose compensation out of public funds is paid solely from funds of the city of New Orleans for full-time work as a commissioned special officer of the police department of the city of New Orleans assigned to the Civil District Court for the Parish of Orleans; provided that there be no more than two persons employed in this capacity.

(8)(a) Any person elected to the office of chief of police of a municipality or tribe who is otherwise qualified as a duly commissioned law enforcement officer to receive additional pay out of state funds as provided for in this Part. Any person who has been sworn in as an elected chief of police and who resigned a position as a duly commissioned law enforcement officer of a municipality or tribe to run for the office of chief of police and who was receiving additional pay out of state funds prior to his resignation shall continue to be entitled to receive additional pay out of state funds, notwithstanding any interruption in service between his resignation from the position of a duly commissioned law enforcement officer and his swearing-in as chief of police.

(b) Any person who was sworn in as an elected marshal of a municipality or tribe on January 1, 1991, who had retired from a position as a duly commissioned law enforcement officer of a municipality or tribe, and who was receiving supplemental pay out of state funds prior to his retirement. Such a person shall be entitled to receive supplemental pay out of state funds beginning on January 1, 1991, which shall be computed including prior years of law enforcement service completed, and shall not be required to complete a peace officer training program, notwithstanding any interruption in service between his retirement as a peace officer and his election to the office of marshal.

(c) Notwithstanding any other provisions of this Section to the contrary, any person who is sworn in as an elected marshal of a municipality or tribe on January 1, 1997, or thereafter, shall, immediately upon taking office, be eligible to receive such supplemental compensation as provided by Subsection A of this Section, if such person meets the POST certification requirements provided by R.S. 40:2405. The effective date for beginning such supplemental compensation shall be the date on which such person is sworn into office, if the certification requirements have been completed within the periods stipulated in R.S. 40:2405(A) or (E).

(d) Any person who was sworn in as an elected chief of police of a municipality or tribe after having resigned from a position as a duly commissioned law enforcement officer of a municipality or a tribe, who complied with peace officer training requirements prior to his resignation, and who was a recipient of supplemental pay out of state funds through the authorization of the provisions of R.S. 40:2405(C) prior to his resignation. Such a person shall be entitled to receive supplemental pay out of state funds and shall not be required to complete a peace officer training program, notwithstanding any interruption in service between his resignation as a law enforcement officer and his election to the office of chief of police. The effective date for beginning such supplemental compensation shall be on the date on which such person is sworn into office.

(9) In the event the additional pay hereunder is denied to any person previously receiving same, such person shall have the right to an appeal to the board of review which may reinstate the additional pay, provided notice of such appeal is filed in writing with the board within thirty days following the denial of the additional pay. The board shall hold a hearing and render a decision within thirty days of the filing of the notice of appeal.

(10) Notwithstanding any law to the contrary, any person who receives additional pay out of state funds as provided for in this Part shall continue to receive said additional state pay during any period of disability resulting from an injury sustained in the line of duty. The additional pay out of state funds shall continue to be paid to such person until such time that said person is determined to be permanently disabled and no longer able to return and perform the duties of his employment, and is separated from his employment either through normal retirement or is determined to be eligible for disability retirement benefits.

D. For purposes of this Part the following classes of persons, whether or not duly commissioned as police officers or having the power to make arrests, shall not be deemed to be a municipal or tribal police officer entitled to additional pay out of state funds:

(1) Personnel employed primarily to perform purely clerical or nonenforcement duties, including but not necessarily restricted to the following types of duties of persons: typographical; office machine operators; switchboard operators; filing clerks; stenoclerks; stenographers; dog pound keepers; school crossing guards; and secretaries except those classified under the municipal fire and police civil service law and those classified as secretary to the chief of police in a classified municipal police employees civil service system or a classified municipal employees civil service system created by legislative Act.

(2) Personnel whose compensation for the performance of law enforcement work is not paid solely from municipal or tribal funds, except town marshals, city marshals, and constables employed and paid partially by the municipality or tribe and partially by the parish; or

(3) Personnel employed as law enforcement officers on less than a full-time basis or on an hourly basis.

E. Notwithstanding any law to the contrary, the state shall not be liable for any action of the officers based on the payments of the supplemental pay provided for in this Section.

F.(1) Notwithstanding any other provision of law to the contrary, the compensation for tribal officers of the Chitimacha Tribe of Louisiana shall be for no more than twenty such law enforcement officers.

(2) Notwithstanding any other provision of law to the contrary, the compensation for tribal officers of the Tunica-Biloxi Tribe of Louisiana shall be for no more than thirteen such law enforcement officers.

(3) Notwithstanding any other provision of law to the contrary, the compensation for tribal officers of the Coushatta Indian Tribe of Louisiana shall be for no more than eight such law enforcement officers, subject to approval by the sheriff of Allen Parish.

G. Notwithstanding any other provision of this Section to the contrary, a person who is employed by a municipality shall include an employee of any consolidated city-parish government who is paid out of the funds of such consolidated government.

Acts 1956, No. 323, §2. Amended by Acts 1957, No. 12, §1; Acts 1962, No. 253, §1; Acts 1963, No. 69, §1; Acts 1966, No. 484, §1; Acts 1968, No. 426, §1; Acts 1968, No. 638, §1; Acts 1970, No. 622, §1; Acts 1971, No. 118, §1; Acts 1975, No. 481, §1; Acts 1977, No. 345, §1; Acts 1979, No. 236, §8, eff. Sept. 1, 1979; Acts 1979, No. 303, §1; Acts 1980, No. 425, §1; Acts 1980, No. 634, §2, eff. Sept. 1, 1980; Acts 1981, No. 692, §1; Acts 1983, No. 436, §1; Acts 1986, No. 861, §1, eff. July 1, 1986; Acts 1986, No. 657, §1, eff. July 1, 1986; Acts 1987, No. 683, §1; Acts 1991, No. 924, §1, eff. July 24, 1991; Acts 1992, No. 818, §1, eff. July 8, 1992; Acts 1992, No. 1063, §1, eff. July 14, 1992; Acts 1993, No. 917, §1; Acts 1996, No. 37, §1, eff. July 1, 1996; Acts 1997, No. 513, §1, eff. July 1, 1997; Acts 1997, No. 541, §1; Acts 1997, No. 810, §1; Acts 1997, No. 868, §2, eff. July 1, 1997; Acts 1999, No. 510, §1, eff. July 1, 1999; Acts 1999, No. 1305, §1, eff. July 1, 1999; Acts 1999, No. 1375, §1, eff. July 1, 1999; Acts 2001, No. 589, §§1 and 2, eff. July 1, 2001; Acts 2003, No. 785, §1; Acts 2003, No. 1172, §1, eff. July 1, 2003; Acts 2006, No. 789, §1, eff. July 1, 2006; Acts 2007, No. 275, §1 eff. Nov. 19, 2007; Acts 2007, No. 281, §1, eff. July 1, 2007; Acts 2008, No. 664, §1, eff. July 1, 2009; Acts 2008, No. 729, §1. Redesignated from R.S. 33:2218.2. See Acts 2014, No. 158, §§3 and 7; Acts 2015, No. 289, §1.

NOTE: See Acts 2001, No. 589, §4, relative to effectiveness of certain provisions of the Act. The compact was signed by the governor on July 20, 2001.



RS 40:1667.2 - Special fund

§1667.2. Special fund

A. For the payment of the supplemental salaries provided by R.S. 40:1667.1, there is hereby created a special fund in the treasury of the state of Louisiana, to which the appropriations hereinafter made shall be credited, and the funds so credited shall be and remain dedicated to the payment of such supplemental salaries, as provided in R.S. 40:1667.1.

B. For the payment of the supplemental salaries provided by R.S. 40:1667.7, there is hereby created an additional special fund in the treasury of the state of Louisiana, to which the annual appropriations hereafter made shall be credited, and the funds so credited shall be and remain dedicated to the payment of such supplemental salaries as provided in R.S. 40:1667.7.

Acts 1956, No. 323, §3. Amended by Acts 1971, No. 120, §2. Redesignated from R.S. 33:2218.3. See Acts 2014, No. 158, §§3 and 7.



RS 40:1667.3 - Disbursement of funds

§1667.3. Disbursement of funds

A. The funds appropriated and dedicated as herein provided shall be disbursed upon warrants drawn by the mayors of the respective municipalities coming under the provisions of this Part, which warrants shall have attached to them a detailed list of the names of the officers for whose benefit any particular warrant is drawn, together with the completed years of service of such officers and such other information as the secretary of the Department of Public Safety and Corrections may require.

B. The mayors of the respective municipalities shall forward the warrants to the secretary of the Department of Public Safety and Corrections and, on the basis of such warrants, the secretary of the Department of Public Safety and Corrections shall prepare and sign individual checks representing the amount to be paid out of state funds to each police officer in accordance with the provisions of this Part. Each such check shall show the legislative appropriation from which payment is made and shall note that it represents additional compensation paid by the state under the provisions of this Part. The secretary of the Department of Public Safety and Corrections shall deliver the checks to the individual officers in whose favor drawn, by mail or by such other means as he shall determine.

C. The mayor and chief of police or other municipal officer of the municipalities employing the police officers entitled to additional compensation from the state under the provisions of this Part, who is charged with the responsibility of preparing the payrolls for such police officers, shall include the additional compensation paid by the state to such police officers in the calculation and deduction from the pay of such officers the sums required by state or federal law to be withheld by an employer, such as federal income tax and social security tax or contributions to state or local retirement systems. Any officials so charged with withholding sums from the pay of the police officers shall be further charged with the responsibility of transmitting the sums so withheld in accordance with the law or laws requiring the withholding.

D. The additional compensation paid by the state to municipal police officers as herein provided shall be included in the calculation and computation of the total wages paid to the municipal police officer in the determination of employer contributions to any retirement system or pension fund of which the police officer may be a member as well as in the determination of retirement eligibility and benefits which may accrue to the police officer under any retirement system or pension fund, as well as in the determination of any other employee benefits, sick leave, or disability pay to which the police officer might be entitled with the exception of workers' compensation benefits pursuant to R.S. 23:1021 et seq.

E.(1) As used in this Section, references to "municipality" and "municipal" shall include political subdivisions whose employees are peace officer standards and training (POST) certified and who are entitled to extra compensation from the state.

(2) As used in this Section, reference to "mayor" includes his designee and also includes the executive director of a political subdivision whose employees are peace officer standards and training (POST) certified and who are entitled to extra compensation from the state.

Acts 1956, No. 323, §4. Amended by Acts 1959, No. 49, §1; Acts 1975, No. 792, §1; Acts 1997, No. 536, §2; Acts 2003, No. 775, §1. Redesignated from R.S. 33:2218.4. See Acts 2014, No. 158, §§3 and 7.



RS 40:1667.4 - Salary reductions; void; police

§1667.4. Salary reductions; void; police

Any reduction of the salary of any police officer, which salary is in effect on July 1, 1979, whether by the governing authority or by any pay plan under the provisions of any civil service law, or otherwise, shall be void where it is made solely by reason of the additional compensation by the state in this Part. Any appropriation made by the legislature which results in a salary adjustment to the state supplemental pay program under this Part shall not have the effect of reducing or replacing any base salary or benefits paid by the local governing authority from other sources.

Acts 1956, No. 323, §5. Amended by Acts 1959, No. 49, §2; Acts 1966, No. 484, §1; Acts 1979, No. 131, §1. Redesignated from R.S. 33:2218.5. See Acts 2014, No. 158, §§3 and 7.



RS 40:1667.5 - Parishes having no incorporated municipalities; extra compensation for deputy sheriffs

§1667.5. Parishes having no incorporated municipalities; extra compensation for deputy sheriffs

A. In order to promote the public peace and safety in parishes of the state having no incorporated municipalities, by providing better enforcement of law and particularly the enforcement of state laws by deputy sheriffs in such parishes, every deputy sheriff employed on a full time basis for law enforcement work by the sheriff of each of the parishes of Cameron, Plaquemine, St. Bernard, St. Charles and St. John the Baptist shall be paid by the state extra compensation in addition to the compensation paid him out of the sheriff's salary fund.

B. Out of the funds appropriated by the legislature for the payment of the extra compensation provided by Subsection A of this Section there shall be distributed to each of the parishes named therein, the sum of one dollar for each inhabitant within the parish as shown by the most recent federal census. The sums to be so distributed shall be disbursed upon warrants drawn by the sheriffs of the respective parishes and shall be paid into the sheriff's salary fund of the respective parishes. The sheriff of each parish shall expend such sums so paid into his sheriff's salary fund of the respective parishes. The sheriff of each parish shall expend such sums so paid into his sheriff's salary fund to deputy sheriffs employed by him on a full-time basis for law enforcement work, the amount to be paid to each deputy to be within the discretion of the sheriff and to be based upon the length of service of the deputy insofar as is practicable.

Acts 1959, No. 49, §4. Amended by Acts 1962, No. 253, §2; Acts 1977, No. 695, §1. Redesignated from R.S. 33:2218.6. See Acts 2014, No. 158, §§3 and 7.



RS 40:1667.6 - Board of review; powers and duties

§1667.6. Board of review; powers and duties

A. There is hereby created a board of review which shall be composed of three members, one of whom shall be the commissioner of administration or a representative of the division of administration selected by him; one of whom shall be a member of the Louisiana Association of Chiefs of Police selected by the president of said association; and one of whom shall be the director of the state department of public safety or a representative from said department selected by the director.

B. Whenever any question arises as to the eligibility of any person to receive additional pay out of state funds as provided by this Part, the question thereof, together with all of the facts relating thereto, shall be submitted to the board of review herein created for determination, and the decision of the board with regard to eligibility shall be final.

Added by Acts 1962, No. 253, §3. Amended by Acts 1968, No. 98, §1. Redesignated from R.S. 33:2218.7. See Acts 2014, No. 158, §§3 and 7.



RS 40:1667.7 - Extra compensation for commissioned full-time deputy sheriffs of all parishes

§1667.7. Extra compensation for commissioned full-time deputy sheriffs of all parishes

A. In order to promote the public peace and safety in the parishes of the state, by providing better enforcement of law and particularly the enforcement of state laws by deputy sheriffs, every commissioned deputy sheriff employed on a full-time basis shall be paid by the state extra compensation out of monies appropriated therefor from the fund established by R.S. 40:1667.2. For the purposes of this Section any deputy sheriff hired after March 31, 1986, primarily to perform purely clerical or nonenforcement duties, including but not limited to typists, office machine operators, switchboard operators, filing clerks, stenoclerks, stenographers, animal shelter personnel, school crossing guards, secretaries, cooks, mechanics, and maintenance personnel, whether or not a duly commissioned deputy sheriff or post-certified, shall not be deemed to be a commissioned deputy sheriff entitled to additional compensation out of state funds.

B. Out of the funds appropriated by the legislature for the payment of the extra compensation provided by Subsection A of this Section, there shall be distributed to the sheriff of each parish monthly to pay additional compensation for full-time commissioned deputy sheriffs, and for those hired after March 31, 1986, who have completed and passed a council-approved training program as provided in R.S. 40:2405 and who are paid a salary of not less than three hundred fifty dollars per month, the amount of five hundred dollars per month for each full-time commissioned deputy sheriff at the completion of one year of service.

C. On or before the tenth day of each month; the sheriff in each parish and in Orleans Parish, the criminal sheriff and the civil sheriff, shall certify to the state treasurer the number of full-time commissioned deputy sheriffs in his employ and the number of years of service of each such officer. Based on the total number of such officers reported from throughout the state each month and the period of service of such officers and the amount of moneys remaining from the appropriation made therefor, the state treasurer shall calculate a monthly allowance to be paid to each such officer in an amount not to exceed the amounts provided in Subsection B herein. The state treasurer shall specify the amount of compensation to be paid to each such officer and shall remit such sums of money to the sheriff of each parish for credit to the sheriff's general fund of the respective parishes. The sheriff of each parish, and in Orleans Parish the criminal sheriff and the civil sheriff, shall expend such sums so paid into his sheriff's general fund solely for paying the additional compensation herein provided by granting an allowance in the amount specified by the state treasurer to each full-time commissioned deputy sheriff.

D. In computing the period of service required by Subsection A, for the payment of extra compensation to a commissioned deputy sheriff, prior service as a sworn state police officer receiving extra compensation under the provisions of R.S. 40:1457 shall be included.

E. Any person who was sworn in as a full-time commissioned deputy sheriff of a parish on May 1, 1988, who had retired from a position as a sworn state police officer after completion of a peace officer training program, and who was receiving supplemental pay out of state funds prior to his retirement shall be entitled to receive supplemental pay out of state funds beginning July 1, 1991, which shall be computed including prior years of law enforcement service completed, and shall not be required to complete a peace officer training program, notwithstanding any interruption in service between his retirement as a sworn state police officer and his return as a full-time deputy sheriff, provided that application for supplemental pay has been filed with the Deputy Sheriffs Supplemental Pay Board on or before September 1, 1991.

F. Any person who was sworn in as a full-time commissioned municipal police officer of a municipality on June 4, 1965, who had retired from a position as a sworn municipal police officer after completion of a peace officer training program, and who was receiving supplemental pay out of state funds prior to his retirement shall be entitled to receive supplemental pay out of state funds beginning July 1, 1992, which shall be computed including prior years of law enforcement service completed, and shall not be required to complete a peace officer training program, notwithstanding any interruption in service between his retirement as a sworn municipal police officer and his return as a full-time deputy sheriff, provided that application for supplemental pay has been filed with the Deputy Sheriff's Supplemental Pay Board on or before September 1, 1992.

G. Notwithstanding the provisions of Subsections A and B of this Section, any full-time deputy sheriff employed as a field representative or process server and who is paid a salary of not less than three hundred fifty dollars per month shall be entitled to receive extra compensation in the amount of five hundred dollars per month at the completion of one year of service. However, to be eligible for such extra compensation, a field representative or process server shall have completed and passed a council-approved training program as provided in R.S. 40:2405.

Added by Acts 1971, No. 120, §3. Amended by Acts 1974, No. 330, §1; Acts 1977, No. 591, §1; Acts 1978, No. 766, §2; Acts 1979, No. 236, §8, eff. Sept. 1, 1979; Acts 1980, No. 634, §2, eff. Sept. 1, 1980; Acts 1983, No. 436, §1; Acts 1986, No. 861, §1, eff. July 1, 1986; Acts 1986, No. 657, §1, eff. July 1, 1986; Acts 1991, No. 924, §2, eff. July 24, 1991; Acts 1992, No. 264, §1, eff. July 1, 1992; Acts 1996, No. 37, §1, eff. July 1, 1996; Acts 1997, No. 513, §1, eff. July 1, 1997; Acts 1999, No. 1305, §1, eff. July 1, 1999; Acts 2007, No. 281, §1, eff. July 1, 2007; Acts 2008, No. 664, §1, eff. July 1, 2009. Redesignated from R.S. 33:2218.8. See Acts 2014, No. 158, §§3 and 7.



RS 40:1667.8 - Authorization of back supplemental salary payment

§1667.8. Authorization of back supplemental salary payment

If it is determined by the board of review, as established in this Subpart, that supplemental salaries, as provided for in R.S. 40:1667.1 and R.S. 40:1667.7, are due eligible recipients for back periods of time, the board shall certify to the Joint Legislative Committee on the Budget that such payment is due. Upon receipt of such certification, the Joint Legislative Committee on the Budget may, in its discretion, approve payment of all or a portion of such supplemental salary from the appropriate special fund created in this Part; however, no payment shall be made to any one recipient in excess of ten thousand dollars at any one time.

Added by Acts 1982, No. 110, §2, eff. July 11, 1982. Redesignated from R.S. 33:2218.9. See Acts 2014, No. 158, §§3 and 7.



RS 40:1667.9 - Extra compensation for commissioned full-time harbor police, fireboat personnel, and bridge police

§1667.9. Extra compensation for commissioned full-time harbor police, fireboat personnel, and bridge police

In addition to the compensation now paid to any harbor police officer, fireboat operator, and bridge police officer, every harbor police officer, fireboat employee, and bridge police officer who is a full-time employee and who is paid a salary of not less than eight hundred dollars per month and who has completed and passed a post-certified training program as provided in R.S. 40:2405 and who has completed or who hereafter completes one year of service shall be paid by the state extra compensation in the amount of five hundred dollars per month. The provisions of this Section shall only apply to employees of a political subdivision of the state.

Acts 2007, No. 281, §1, eff. July 1, 2007; Acts 2008, No. 664, §1, eff. July 1, 2009. Redesignated from R.S. 33:2218.10. See Acts 2014, No. 158, §§3 and 7.



RS 40:1671 - BUILDING REGULATIONS

CHAPTER 8. BUILDING REGULATIONS

PART I. CONSTRUCTION AND REPAIR WORK

IN CITIES OVER 15,000

§1671. Application of Part

The provisions of this Part apply only in cities of more than fifteen thousand inhabitants.



RS 40:1672 - Scaffolds, supports, or other mechanical contrivances

§1672. Scaffolds, supports, or other mechanical contrivances

All scaffolds, hoist cranes, stays, ladders, supports, or other mechanical contrivances erected by any person for use in the erection, repairing, alteration, removing, or painting of any building, bridge, viaduct, or other structure shall be constructed, placed, and operated so as to give proper and adequate protection to any person employed or engaged thereon or passing under or by it, and in such a manner as to prevent the falling of any material that may be used or deposited thereon.



RS 40:1673 - Safety rails for scaffolding or staging

§1673. Safety rails for scaffolding or staging

In the construction or in the repairing, alteration, or removal of any structures, any scaffolding or staging, swung or suspended from any overhead support and more than twenty feet from the ground or floor, shall have, where practicable, a safety rail properly bolted, secured, and braced and rising at least thirty-four inches above the floor or main portion of the scaffolding or staging and extending along the entire outside length and along the ends thereof. Also, such scaffolding or staging shall be so fastened as to prevent it from swaying from the building or structure.



RS 40:1674 - Construction of scaffolds, etc., to bear certain weight; overcrowding or overloading

§1674. Construction of scaffolds, etc., to bear certain weight; overcrowding or overloading

All swinging or stationary platforms, scaffolding, or similar devices shall be so constructed as to bear four times the maximum weight required to be dependent thereon when in use. These platforms, scaffolds, or similar devices shall not be so loaded or crowded as to render them unsafe or dangerous.



RS 40:1675 - Inspection of scaffolding, etc.; notice of defects; reconstruction

§1675. Inspection of scaffolding, etc.; notice of defects; reconstruction

Whenever it comes to the notice of the building inspector or other city officer whose duty it is to enforce this Part in the particular city that the scaffoldings, stays, hangers, blocks, pulleys, slings, braces, ladders, irons, or ropes of any swinging or stationary scaffolding, platform, or other similar device used in the construction, repairing, alteration, removing, cleaning, or painting of any structures therein are liable to prove dangerous to the safety of any person, he shall immediately cause an inspection to be made of the scaffolding, platform, or device, or of the parts thereof.

If the scaffolding, platform, or device, or any parts thereof are found to be dangerous to the safety of any person, the local authority shall immediately notify the person responsible for the maintenance thereof and warn him against its use, maintenance, or operation. He shall further require that the thing be altered and reconstructed so as to avoid any danger. This notice may be served personally upon the one responsible for the erection of the thing declared unsafe or by conspicuously affixing it to the scaffolding, platform, or other device, or part thereof, declared to be unsafe.

After the notice has been served or affixed, the person responsible therefor shall cease using and immediately remove the thing declared unsafe or shall alter or strengthen it in such manner as to render it safe.

The officer whose duty it is to examine or test any such scaffolding, platform, or similar device, or part thereof, under this Section shall have free access at all times during reasonable hours to any buildings or structures containing such scaffolding, platforms, or similar devices or parts thereof or where they may be in use.



RS 40:1676 - Lower scaffolding for protection of workmen on working scaffold or staging

§1676. Lower scaffolding for protection of workmen on working scaffold or staging

Any person employing or directing another to perform labor of any kind in erecting, repairing, altering, or painting any water pipe, stand pipe, smoke stack, chimney, tower, steeple, pole, staff, dome, or cupola, with the use of any scaffold, staging, swing hammock, support, temporary platform, or other similar contrivance for such labor shall keep and maintain at all times while that labor is being performed and the mechanical device is in use or operation a safe and proper scaffold, stay, support, or other suitable device, not less than sixteen feet below the working device when the work is being performed at a height of thirty-two feet or more, for the purpose of protecting the person performing the labor from falling in case of any accident to the working device.



RS 40:1677 - Intermediate support for joists; floor strength; railings for floor openings

§1677. Intermediate support for joists; floor strength; railings for floor openings

In any house, building, or structure in process of erection or construction where the distance between the enclosing walls is more than twenty-four feet in the clear, there shall be built and maintained proper intermediate supports for the joists. These supports shall be brick work walls, iron or steel columns, beams, trusses or girders of wood, or other material of sufficient strength. The floors in all such houses, buildings, or structures in the process of erection or construction shall be designed and constructed in such manner as to be capable of bearing on all their parts, in addition to the floor construction, partitions, and permanent fixtures and mechanisms that may be set upon them, a live load of twenty-five pounds for every square foot of surface. Every opening in such floor shall be railed all around with a substantial railing four feet in height. Every owner, builder, lessee, contractor, or sub-contractor of any such house, building, or construction, or the superintendent or agent of any of them, shall see that all the provisions of this Section are complied with.



RS 40:1678 - Maximum floor load during construction; display of placards

§1678. Maximum floor load during construction; display of placards

Every owner of every house, building, or structure under construction, except buildings to be used exclusively for residential purposes, shall affix and display conspicuously on each floor of the building a placard stating the load per square foot of the floor surface which may safely be applied to that particular floor during construction. If the strength of the floor varies in different places, he shall affix placards for each varying part of the floor.

All such placards shall be verified and approved by the city engineer or inspector of buildings or other proper authority of the city charged with the enforcement of building laws.

No one shall load any such floor or any part thereof to a greater extent than the load indicated on the placard.



RS 40:1679 - Completion of flooring as building progresses

§1679. Completion of flooring as building progresses

All contractors and owners, lessees and subcontractors, when constructing buildings where the plans and specifications require the floors to be arched between the beams or where the floors are fireproof material or brick work, shall complete the flooring or filling in as the building progresses, to not less than within three tiers or beams below and on which the iron work is being erected. If the plans or specifications do not require the filling in between the beams with brick or fireproof material, the contractor shall lay in the under flooring or a safe temporary floor, on each story as the building progresses to not less than within two stories of the floor below, to which the building has been erected and where double floors are not to be used shall keep planks over the floor, to two stories of the floor below the story where the work is being performed, and if the floor beams are not of iron or steel, the contractor for the iron or steel work in the course of construction or the owner shall thoroughly plank over the entire tier of iron or steel beams, on which the structural iron or steel work is being erected, except such places as are necessary for the proper construction of the iron or steel work, and for raising or lowering of material to be used on the building. All openings in the floor shall be railed as required by R.S. 40:1677.



RS 40:1680 - Enclosure of shafts or openings in buildings under construction

§1680. Enclosure of shafts or openings in buildings under construction

If elevating machines or hoisting apparatus are used within a building in the course of construction, for the purpose of lifting material, the contractor, owner, or lessee shall cause all shafts or openings in the floors, such as stairways, ladder openings, or elevator shafts, to be enclosed or fenced all around by a substantial railing at least four feet in height.



RS 40:1681 - Placing of hoisting apparatus; floor re-enforcement

§1681. Placing of hoisting apparatus; floor re-enforcement

Any hoisting machine or engine used in building construction shall, where practicable, be set up or placed on the ground. Where it is necessary to place such a machine or engine on any floor above the ground floor, the floor shall be properly and securely supported with a foundation capable of sustaining twice the weight of the machine or engine.

If the building in course of construction is three stories or over in height, no material needed for the construction shall be hoisted or lifted over any public street or alley, unless the street or alley is barricaded from use by the public or is so covered as to prevent injury to pedestrians.



RS 40:1682 - Communication system for mechanical elevating machines or hoisting apparatus used in construction work

§1682. Communication system for mechanical elevating machines or hoisting apparatus used in construction work

If elevating machines or hoisting apparatus, operated or controlled by other than hand power, are used in the construction, alteration, or removal of any structure, the owner, contractor, or sub-contractor shall, during the use and operation of the elevating machine or hoisting apparatus, provide and maintain an adequate system of communication by signals, so that prompt and perfect communication may be had at all times between the operator of the engine or motive power of the elevating machine or hoisting apparatus and the employees or persons engaged thereon or using or operating it. The officers of the city charged with the enforcement of the building laws shall enforce this Section. If such officers fail to do so, the police authorities shall, pursuant to the terms of this Part, enforce the provisions of this Section.



RS 40:1683 - Penalty

§1683. Penalty

Any contractor, sub-contractor, foreman, or other person having charge of the erection, construction, repairing, alteration, removal, or painting of any structure who violates any provision of this Part shall be fined not less than twenty-five dollars nor more than five hundred dollars or imprisoned for not less than three months nor more than two years, or both.



RS 40:1701 - Safety bolts on certain windows; penalty for failure

PART II. WINDOW BOLTS

§1701. Safety bolts on certain windows; penalty for failure

Every person who constructs a commercial building in a municipality having a population of fifty thousand or more persons shall install safety bolts on all windows opening on the second or any higher floor to safeguard employees engaged in window cleaning, window repair work, or the installation of window awnings.

Whoever violates this Section shall be fined not more than two hundred and fifty dollars.



RS 40:1711 - Definitions

PART III. SAFETY GLAZING IN HAZARDOUS LOCATIONS

§1711. Definitions

As used in this part, the following terms shall have the meaning ascribed to them in this section unless the context clearly indicates otherwise:

(1) "Safety glazing material" means any glazing material such as tempered glass, laminated glass, wire glass or rigid plastic, which meets the test requirements of ANSI Standard Z-97.1-1966 and such further requirements as may be adopted by the Louisiana State Fire Marshal and which are so constructed, treated, or combined with other materials as to minimize the likelihood of cutting and piercing injuries resulting from human contact with the glazing material.

(2) "Hazardous locations" means those installations, glazed or to be glazed in commercial and public buildings, known as framed or unframed glass entrance doors; and those installations, glazed or to be glazed in residential buildings and other structures used as dwellings, commercial buildings, and public buildings, known as sliding glass doors, storm doors, shower doors, bathtub enclosures which because of their location present a barrier in the normal path traveled by persons going into or out of these buildings, and because of their size and design may be mistaken as means of ingress or egress; and any other installation, glazed or to be glazed, wherein the use of other than safety glazing materials would constitute an unreasonable hazard as determined by the Louisiana State Fire Marshal; whether or not the glazing in such doors, panels, enclosures and other installations is transparent.

For the purposes of this part wood panel doors with small lights thirty-six inches or more above the floor, French doors and doors with leaded glass lights are not to be considered hazardous and these installations are not to be included within the definition of hazardous locations as set forth hereinabove.

Added by Acts 1972, No. 719, §1. Amended by Acts 1974, No. 680, §1.



RS 40:1712 - Labeling required

§1712. Labeling required

A. Each light of safety glazing material manufactured, distributed, imported, or sold for use in hazardous locations or installed in such a location within the State of Louisiana shall be permanently labeled by such means as etching, sandblasting, firing of ceramic material on the safety glazing material, or by other suitable means. The label shall identify the labeler, whether manufacturer, fabricator or installer, and the nominal thickness and the type of safety glazing material and the fact that said material meets the test requirements of ANSI Standard Z-97.1-1966. The label must be legible and visible after installation.

B. Such safety glazing labeling shall not be used on other than safety glazing materials.

Added by Acts 1972, No. 719, §1.



RS 40:1713 - Safety glazing materials required

§1713. Safety glazing materials required

It shall be unlawful within the State of Louisiana to knowingly sell, fabricate, assemble, glaze, install, consent or cause to be installed glazing materials other than safety glazing materials in, or for use in, any hazardous location, as defined herein above, after the effective date of this Part. This Part shall not be construed as being retroactive and shall become effective on January 1, 1973.

Added by Acts 1972, No. 719, §1.



RS 40:1714 - Employees not covered

§1714. Employees not covered

No liability under this Part shall be created as to workmen who are employees of a contractor, subcontractor, or other employer responsible for compliance with Part.

Added by Acts 1972, No. 719, §1.



RS 40:1715 - Penalty

§1715. Penalty

Whoever violates the provisions of this Part shall be guilty of a misdemeanor and upon conviction thereof, shall be sentenced to pay a fine of not less than one hundred dollars or more than one thousand dollars, or to imprisonment of not more than six months, or both.

Added by Acts 1972, No. 719, §1.



RS 40:1721 - Declaration of policy

PART IV. LOUISIANA BUILDING CODE FOR

STATE OWNED BUILDINGS

§1721. Declaration of policy

In order to insure the public health and safety and to facilitate the efficient use of state funds in the new construction, alterations, additions for renovations of state buildings, there is hereby created a Louisiana Building Code for State Owned Buildings consisting of the various building codes and standards designated in this Part.

The provisions of this Part should not be construed to supercede any local building codes or standards except as they apply to state owned buildings.

Added by Acts 1975, No. 706, §1.



RS 40:1722 - Louisiana Building Code

§1722. Louisiana Building Code

A. The new construction, alteration, addition or renovation of all state owned buildings for which bids are let after September 12, 1975, must comply with the rules and regulations to be promulgated by the Facilities Planning and Control Department of the Division of Administration in conformity with the Administrative Procedure Act, which rules and regulations shall establish as minimum standards the provisions of the Louisiana Building Code provided in Subsection B hereof.

B. The Louisiana Building Code shall consist of the following designated and described codes and standards:

(1) The Life Safety Code, Standard 101, 1973 Edition as published by the National Fire Protection Association.

(2) The International Plumbing Code, the International Building Code, Chapter 29-Plumbing Systems, and the International Residential Code, Part VII-Plumbing.

(3) The International Building Code, 2000 Edition as published by the International Code Council.

(4) The International Mechanical Code as published by the International Code Council.

(5) The National Electric Code (NFPA No. 70-1975) as published by the National Fire Protection Association.

C. Repealed by Acts 2003, No. 387, §2, eff. Jan. 1, 2004.

D. Repealed by Acts 2014, No. 836, §3, eff. Jan. 1, 2016.

E.(1) In all cases of conflict between the provisions of the Louisiana Building Code and any local building code in connection with the construction or occupancy of any state-owned building, the provisions of the Louisiana Building Code shall be used.

(2) In all cases wherein the Louisiana Building Code is used in connection with the construction or occupancy of any state-owned building, the permit, and issuance thereof, or performance of any duties associated therewith by any parish or municipality, or the state under this Part, shall have all rights, privileges, and immunities accorded permits under Part IV-A of Chapter 8 of Title 40 and Subpart E of Part I of Chapter 14 of Title 33 of the Louisiana Revised Statutes of 1950.

Added by Acts 1975, No. 706, §1. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 1984, No. 356, §1; Acts 1992, No. 656, §1, eff. July 2, 1992; Acts 2003, No. 387, §§1 and 2, eff. Jan. 1, 2004; Acts 2014, No. 836, §§3,4, eff. Jan. 1, 2016.



RS 40:1723 - Administration; exception

§1723. Administration; exception

A. The Louisiana Building Code shall be administered by the facilities planning and control department of the Division of Administration.

B. However, nothing contained herein shall affect the state fire marshal and his jurisdiction on matters of life safety and related areas as provided by Part III of Chapter 7 of this Title.

Added by Acts 1975, No. 706, §1. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 1984, No. 356, §1; Acts 2003, No. 387, §1, eff. Jan. 1, 2004; Acts 2014, No. 836, §3, eff. Jan. 1, 2016.



RS 40:1724 - Building permits and occupancy permits

§1724. Building permits and occupancy permits

A. Plans and specifications for construction, alteration, addition, or renovation of all state-owned buildings shall be approved by the state fire marshal, the secretary of the Louisiana Department of Health, and the office of facility planning and control within the division of administration prior to commencement of work. Nothing herein shall be construed to impose a duty upon the parish or municipality in which the building is located to inspect a state-owned building for compliance with the local building code.

B. State-owned buildings shall not be subject to local permitting, review, or oversight but shall be required to comply with the flood zone requirements of the National Flood Insurance Program.

C. The occupancy permit will be issued to the using agency when the building construction has been approved by the state fire marshal, secretary of the Louisiana Department of Health and the office of facility planning and control within the division of administration.

D. The office of facility planning and control may promulgate rules, pursuant to the Administrative Procedure Act, concerning:

(1) The level of review to be given to projects based upon the size and scope of the project and such other criteria as set forth in the rules.

(2) Alternative methods of compliance and approval.

(3) The establishment of reasonable permitting and plan review fees, provided that no permitting and plan review fees shall be levied or assessed for any project funded through the annual Capital Outlay Act.

Added by Acts 1975, No. 706, §1. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 1993, No. 931, §1; Acts 2006, No. 50, §1, eff. May 16, 2006; Acts 2006, No. 88, §1, eff. May 25, 2006.



RS 40:1725 - Repealed by Acts 2005, 1st Ex. Sess., No. 12, §3, eff. Nov. 29, 2005.

§1725. Repealed by Acts 2005, 1st Ex. Sess., No. 12, §3, eff. Nov. 29, 2005.



RS 40:1726 - Repealed by Acts 2005, 1st Ex. Sess., No. 12, §3, eff. Nov. 29, 2005.

§1726. Repealed by Acts 2005, 1st Ex. Sess., No. 12, §3, eff. Nov. 29, 2005.



RS 40:1727 - Repealed by Acts 2005, 1st Ex. Sess., No. 12, §3, eff. Nov. 29, 2005.

§1727. Repealed by Acts 2005, 1st Ex. Sess., No. 12, §3, eff. Nov. 29, 2005.



RS 40:1728 - Repealed by Acts 2005, 1st Ex. Sess., No. 12, §3, eff. Nov. 29, 2005.

§1728. Repealed by Acts 2005, 1st Ex. Sess., No. 12, §3, eff. Nov. 29, 2005.



RS 40:1728.1 - Repealed by Acts 2005, 1st Ex. Sess., No. 12, §3, eff. Nov. 29, 2005.

§1728.1. Repealed by Acts 2005, 1st Ex. Sess., No. 12, §3, eff. Nov. 29, 2005.



RS 40:1729 - Repealed by Acts 2005, 1st Ex. Sess., No. 12, §3, eff. Nov. 29, 2005.

§1729. Repealed by Acts 2005, 1st Ex. Sess., No. 12, §3, eff. Nov. 29, 2005.



RS 40:1730 - Repealed by Acts 2005, 1st Ex. Sess., No. 12, §3, eff. Nov. 29, 2005.

§1730. Repealed by Acts 2005, 1st Ex. Sess., No. 12, §3, eff. Nov. 29, 2005.



RS 40:1730.1 - Repealed by Acts 2005, 1st Ex. Sess., No. 12, §3, eff. Nov. 29, 2005.

§1730.1. Repealed by Acts 2005, 1st Ex. Sess., No. 12, §3, eff. Nov. 29, 2005.



RS 40:1730.21 - Public policy for state uniform construction code

PART IV-A. STATE UNIFORM CONSTRUCTION CODE

§1730.21. Public policy for state uniform construction code

A. The public policy of Louisiana is to maintain reasonable standards of construction in buildings and other structures in the state consistent with the public health, safety, and welfare of its citizens.

B. This Part is enacted to enable the state of Louisiana to promulgate a state uniform construction code to govern the construction, reconstruction, alteration, and repair of buildings and other structures and the installation of mechanical devices and equipment therein. The state uniform construction code shall establish uniform performance standards providing reasonable safeguards for health, safety, welfare, comfort, and security balanced with affordability for the residents of this state who are occupants and users of buildings, and will provide for the use of modern methods, devices, materials, and techniques. The state uniform construction code will encourage the use of construction materials of the greatest durability, lower long-term costs, and provide greater storm resistance.

C. To clarify the intent of the legislature and address questions which might arise or have arisen with respect to provisions of the nationally known codes which have been or are in place, only those portions or provisions of the nationally known building and safety codes which relate to building standards and safety are binding upon a state or local governmental entity or agency which adopts the building and safety codes authorized or required by this Part.

D. To further clarify the intent of the legislature, this Part continues to apply to a person who may act under authority of the Department of Public Safety and Corrections and that the allocation of inspection duties among local officials is not dictated by this Part but remains a matter for the local authority.

E. To secure these purposes, the Louisiana State Uniform Construction Code Council shall certify a person performing building codes enforcement including building officials, plans reviewers, and inspectors.

Acts 2005, 1st Ex. Sess., No. 12, §2, eff. Nov. 29, 2005.



RS 40:1730.22 - Louisiana State Uniform Construction Code Council; membership; function of council; meeting requirements; immunity

§1730.22. Louisiana State Uniform Construction Code Council; membership; function of council; meeting requirements; immunity

A. The Louisiana State Uniform Construction Code Council, hereinafter in this Part referred to as the "council", is hereby created and shall consist of twenty members, one of whom shall be the state health officer, or his designee. With the exception of the state health officer, or his designee, who shall serve by virtue of his position, each member of the council shall be appointed by the governor, subject to Senate confirmation, and shall serve at the pleasure of the governor. With the exception of the state health officer, or his designee, each term for a member of the council shall be four years where a member shall serve no more than two consecutive terms. Each member of the council shall serve without compensation but shall be reimbursed for actual expenses and mileage incurred while attending council meetings in accordance with state travel regulations promulgated by the division of administration. Reimbursement shall be limited to mileage and expenses for the attendance of twelve meetings per calendar year.

B. A vacancy must be filled in the manner of the original appointment.

C. The primary function of the council is to review and adopt the State Uniform Construction Code, provide for training and education of code officials, and accept all requests for amendments of the code. Specifically, the council shall establish the requirements and process for the certification and continuing education of code enforcement officers, code enforcement inspectors, and building officials and determine if any amendments to the State Uniform Construction Code are justified. If the council determines that an amendment is justified, it may enact such an amendment after a finding on the record that the modification provides a reasonable degree of public health, safety, affordability, and welfare. The council shall adopt rules in accordance with the Administrative Procedure Act in order to implement the provisions of this Part.

D. The council shall elect from its members a chairman and vice chairman. The chairman shall serve as chairman for a maximum of four years from the date of his election. The council shall adopt regulations under the Administrative Procedure Act in order to implement the provisions of this Part. A meeting may be called by the chairman on his own initiative and must be called by him at the request of three or more members of the council within fourteen days of such request. Each member must be notified by the chairman in writing of the time and place of the meeting at least seven days before the meeting. Each meeting shall be open to the public and any official decision of the council may be made only by a vote of at least two-thirds of those members in attendance at the meeting provided that a quorum is established prior to a vote. A majority of members of the council shall constitute a quorum.

E. The council and its members shall be immune from personal liability for actions taken in good faith in the discharge of their responsibilities. The state shall hold the council and its members harmless from all costs, damages, and attorney fees arising from claims and suits against them with respect to matters to which such immunity applies.

Acts 2005, 1st Ex. Sess., No. 12, §2, eff. Nov. 29, 2005; Acts 2007, No. 335, §1, eff. July 9, 2007; Acts 2008, No. 207, §1; Acts 2008, No. 484, §1; Acts 2008, No. 830, §1; Acts 2014, No. 836, §1, eff. June 23, 2014; Acts 2014, No. 836, §3, eff. Jan. 1, 2016.



RS 40:1730.22.1 - Repealed

§1730.22.1. Repealed by Acts 2014, No. 836, §5, effective Jan. 1, 2016.

Acts 2014, No. 836, §2, eff. June 23, 2014; Acts 2014, No. 836, §5, eff. Jan. 1, 2016.



RS 40:1730.23 - Enforcement of building codes by municipalities and parishes

§1730.23. Enforcement of building codes by municipalities and parishes

A. Notwithstanding any other law to the contrary relating to the authority of local governments to enforce construction codes, all municipalities and parishes in this state shall enforce only the construction codes provided for in this Part. All municipalities and parishes shall use building code enforcement officers or certified third-party providers contracted by the municipality, parish, or regional planning commission to act in the capacity of a building code enforcement officer to enforce the provisions of this Part. Enforcement procedures by building code enforcement officers or third-party providers acting in the capacity of a building code enforcement officer shall include examination or review of plans, drawings, or specifications; the conducting of inspections; and the issuance, denial, or revocation of permits. A building code enforcement officer, third-party provider, or third-party provider contracted by a jurisdiction as provided for in R.S. 40:1730.24(A) shall not conduct plan review or inspections on a commercial or residential structure if such officer or provider owns any interest in the legal entity that constructed such commercial or residential structure or receives any compensation from the legal entity other than the fees that are charged for plan review or inspections. Nothing in this Subsection shall be construed to prevent a commercial or residential contractor or homeowner from using a third-party provider as provided for in R.S. 40:1730.24(B). Nothing in this Subsection shall be construed to prevent a commercial contractor or commercial owner from using the office of state fire marshal as a third-party provider as provided for in R.S. 40:1730.24(B) on commercial structures in any parish within the state with a population of less than forty thousand and whose boundaries lie completely north of the one hundred ten mile per hour wind line, as shown in the American Society of Civil Engineers (ASCE-7) basic wind speeds map published in the latest edition of the International Building Code.

B. Nothing in this Part shall conflict with the Federal Department of Housing and Urban Development's regulations regarding manufactured housing construction or the provisions of R.S. 51:912.21 et seq., as it relates to manufactured housing installation. Further, it is the intent of the legislature that any service, renovation, repair, or warranty work performed on a manufactured home shall be handled under the appropriate federal standards governing manufactured housing construction or state standards governing installation, and all such work be under the jurisdiction of the Louisiana Manufactured Housing Commission. Additionally, the exemption for manufactured housing provided for in this Subsection shall extend to and include driveways, steps, decks, or other similar accessory structures or work, but shall not include any additional living area or other type of heated and cooled space outside of the original footprint of the manufactured home.

C. In connection with the construction of any building, structure, or other improvement to immovable property, neither the performance of any enforcement procedure nor any provision of a building code shall constitute or be construed as a warranty or guarantee by a governmental enforcement agency as to durability or fitness, or as a warranty or guarantee by a governmental enforcement official or a third-party provider who contracts with a municipality or parish as provided for in R.S. 40:1730.24(A), that said building, structure, or other improvement to immovable property or any materials, equipment, or method or type of construction used therein is or will be free from defects, will perform in a particular manner, is fit for a particular purpose, or will last in any particular way. In the enforcement of any provision of a construction code provided for in this Part, or any regulations governed by R.S. 33:4771 et seq., the performance or non-performance of any procedure by a governmental enforcement agency, contract employee, or official shall be deemed to be a discretionary act and shall be subject to the provisions of R.S. 9:2798.1.

D.(1) Notwithstanding any provision of Title 33 of the Louisiana Revised Statutes of 1950 or any other law to the contrary, no municipality or parish shall require that residential building plans for one and two family dwellings be prepared or stamped by a certified architect or engineer if the dwelling falls within the prescriptive standards of the latest edition of the International Residential Code or its referenced amendments as provided for in R.S. 40:1730.28.

(2) The provisions of this Section shall be effective for both the duration of the emergency wind and flood mitigation provisions as provided for in R.S. 40:1730.27 and after this Part becomes effective statewide as provided for in R.S. 40:1730.28(B).

E.(1) Upon receipt of the certificate of occupancy issued by a local building official or third-party provider for a new residential construction, a lender who provides a residential mortgage loan for the purchase of such new residential construction shall file a copy of the certificate of occupancy in the conveyance records of the parish where the new residential construction is located. Failure of the lender to file such document in the local conveyance records shall not invalidate the legal effects of any transaction related to that property, including but not limited to the construction, purchase, sale, or transfer of title of the new residential construction.

(2) The homeowner of the new residential construction shall provide the lender a copy of the certificate of occupancy.

(3) Any lender that files a copy of the certificate of occupancy in the local conveyance records pursuant to the provisions of this Subsection shall be entitled to assess a reasonable charge to the borrower for all costs associated with the filing of the certificate, not to exceed the amount charged by that parish for filing such documents.

(4) If the provisions of this Chapter cease to be enforced in a parish, the provisions of this Section shall become null and void in that parish.

F. Municipalities and parishes in areas where windblown debris storm shutters are required by the state uniform construction code may allow occupancy upon receipt of an affidavit from the property owner stating that the owner has ordered the shutters and will install the shutters upon receipt. The shutters shall be installed within ninety days of occupancy. During the ninety-day period, the owner shall notify the parish or municipality that the shutters have been installed and a final inspection by the parish or municipality shall be made to verify that the shutters were installed.

G. Any municipality or parish which issues a permit for construction pursuant to this Part shall provide a list of registered certified building inspectors to the applicant for the permit at the time the permit is issued.

H. A parish or municipality may accept determinations made by the state fire marshal as they pertain to life safety and fire protection as required in this Part.

I. The building official for the parish, municipality, or regional planning commission, as authorized in R.S. 40:1730.24 and appointed pursuant to R.S. 40:1730.25, or a qualified building code enforcement officer designated by the building official, shall have the authority to enforce the plumbing provisions adopted pursuant to this Part.

Added by Acts 1975, No. 706, §1. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 1984, No. 356, §1; Acts 2003, No. 387, §1, eff. Jan. 1, 2004; Acts 2008, No. 375, §1; Acts 2008, No. 813, §1; Acts 2008, No. 830, §1; Acts 2011, No. 92, §1; Acts 2011, No. 391, §1; Acts 2014, No. 836, §3, eff. Jan. 1, 2016.



RS 40:1730.24 - Agreements with other governmental entities for provision of services; private agreements

§1730.24. Agreements with other governmental entities for provision of services; private agreements

A. Municipalities and parishes may establish agreements with other governmental entities of the state or certified third-party providers to issue permits and enforce the state uniform construction code in order to provide the services required by this Part. In the event of the establishment of such an agreement, the maximum fees applicable to the issuance of permits and the enforcement of the code shall be established by the governing body of the municipality or parish. The council may assist in arranging for municipalities, parishes, or certified third-party providers to provide the services required by this Part to other municipalities or parishes if a written request from the governing body of the municipality or parish is submitted to the council.

B. Commercial and residential contractors and homeowners who are excepted from the contractor licensing law under R.S. 37:2170 may establish agreements with certified third-party providers to conduct plans review and inspections and enforce the state uniform construction code. On and after January 1, 2007, a third-party provider shall meet the requirements imposed by the council for certificates of registration; however, beginning January 1, 2008, upon application and fulfillment of all other requirements necessary to obtain a certificate of registration, a third-party provider who is a Louisiana licensed architect or engineer shall be granted a certificate of registration without certification by a recognized code organization. Once the council meets for the first time, certified third-party providers shall notify the council of their intention to do business within the state, and the council shall maintain a listing of all certified third-party providers.

C. Municipalities and parishes that establish agreements with other governmental entities of the state or certified third-party providers to enforce the state uniform construction code shall not impose a fee for inspections not performed by the municipality or parish if a fee for the inspection was collected by the governmental entity or third-party provider that actually performed the inspection.

Acts 2005, 1st Ex. Sess., No. 12, §2, eff. Nov. 29, 2005; Acts 2006, 1st Ex. Sess., No. 11, §1, eff. Feb. 23, 2006; Acts 2007, No. 335, §1, eff. July 9, 2007; Acts 2008, No. 343, §1; Acts 2008, No. 830, §1; Acts 2011, No. 391, §1.



RS 40:1730.25 - Appointment of building official or contractual arrangement for such services; affidavit for exemption

§1730.25. Appointment of building official or contractual arrangement for such services; affidavit for exemption

Each parish and municipality shall appoint a council-certified building official or contract with other governmental entities or third parties as authorized in R.S. 40:1730.24 of this Part so that the unincorporated area of the parish is under the jurisdiction of a council-certified building official. A parish or municipality may use a certified building inspector in lieu of a certified building official for a period not to exceed four years from the date the state uniform construction code becomes effective in the parish or municipality. No building official or certified building inspector shall be appointed if he has any interest in any legal entity that performs commercial or residential construction within the jurisdiction in which he would be appointed. Nothing in this Part shall prevent a municipality or parish from appointing and employing other council-certified personnel and assistants necessary to perform the required inspections and technical duties and prescribing fees for construction permits and inspections as provided by law.

Acts 2005, 1st Ex. Sess., No. 12, §2, eff. Nov. 29, 2005; Acts 2008, No. 830, §1.



RS 40:1730.26 - Adoption and promulgation of certain building codes and standards as State Uniform Construction Code; procedures

§1730.26. Adoption and promulgation of certain building codes and standards as State Uniform Construction Code; procedures

The council shall review, adopt, modify, and promulgate the building codes referenced in R.S. 40:1730.28 and 1730.28.1 of this Part, provided that:

(1) The council shall promulgate rules and regulations to modify portions of the State Uniform Construction Code referenced in R.S. 40:1730.28 of this Part pursuant to the provisions of the Administrative Procedure Act, R.S. 49:950 et seq. Such rules and regulations may include, but not be limited to use of certain mapping systems regarding soil testing.

(2)(a) The council shall promulgate rules and regulations to adopt portions of the State Uniform Construction Code referenced in R.S. 40:1730.28.1 pursuant to the procedures established by the Administrative Procedure Act, R.S. 49:950 et seq. Notwithstanding the provisions of R.S. 49:968(B)(12), the Senate Committee on Commerce, Consumer Protection, and International Affairs, Senate Committee on Health and Welfare, the House Committee on Commerce, and the House Committee on Health and Welfare, shall have oversight of the initial adoption of the portions of the State Uniform Construction Code referenced in R.S. 40:1730.28.1.

(b) The Senate Committee on Commerce, Consumer Protection, and International Affairs and the House Committee on Commerce shall receive notice of intent to modify portions of the State Uniform Construction Code and shall have oversight of any such modifications pursuant to the provisions of the Administrative Procedure Act.

(3) The council shall review, evaluate, and update the State Uniform Construction Code no later than five years from the date of publication of the appropriate code as provided for in R.S. 40:1730.28. The council shall submit the updated State Uniform Construction Code to the House Committee on Commerce and the Senate Committee on Commerce, Consumer Protection, and International Affairs for oversight and approval. Additionally, the council shall provide the members of each house of the legislature a summary of the major proposed changes to the International Residential Code at the time of submission to the oversight committees.

(4) The council shall, pursuant to the Administrative Procedure Act, adopt or modify, or both, provisions of the State Uniform Construction Code to satisfy the requirements of any consent decree or order relative to maintaining or building a public sewage system which is entered in a federal court of competent jurisdiction. Such provisions shall specify in which municipalities or parishes the rules and regulations adopted pursuant to this Paragraph shall apply.

Acts 2005, 1st Ex. Sess., No. 12, §2, eff. Nov. 29, 2005; Acts 2007, No. 335, §1, eff. July 9, 2007; Acts 2008, No. 484, §1; Acts 2009, No. 501, §1; Acts 2013, No. 390, §1, eff. Jan. 1, 2014; Acts 2014, No. 836, §1, eff. June 23, 2014.



RS 40:1730.27 - Adoption and enforcement of emergency wind and flood mitigation requirements

§1730.27. Adoption and enforcement of emergency wind and flood mitigation requirements

A. The wind and flood mitigation requirements prescribed by the 2003 International Building Code and the 2003 International Residential Code, as modified in R.S. 40:1730.28(A)(3), shall apply within the parishes of Calcasieu, Cameron, Vermilion, Iberia, St. Tammany, Orleans, Jefferson, St. Bernard, Plaquemines, Terrebonne, and Lafourche.

B. Emergency wind and flood building requirements adopted in this Section shall remain in force until January 1, 2007.

C. Except as otherwise provided herein, the emergency wind and flood mitigation requirements adopted by this Section shall be enforced pursuant to R.S. 40:1730.23 and 1730.24 of this Part. If municipalities and parishes are unable to enforce the emergency wind and flood mitigation requirements prescribed in this Section on the effective dates provided for in Subsection D of this Section, the Louisiana Department of Public Safety and Corrections shall enforce them as long as they remain in effect.

D. The provisions of this Section shall go into effect thirty days from November 29, 2005, for parishes and municipalities that have code enforcement procedures in place on November 29, 2005. For those parishes and municipalities without code enforcement procedures, the provisions of this Section shall be applied no later than ninety days from November 29, 2005.

E. The Department of Public Safety and Corrections, office of state fire marshal, may establish contract agreements with parishes, municipalities, and third-party providers in order to provide enforcement of this Section.

Acts 2005, 1st Ex. Sess., No. 12, §2, eff. Nov. 29, 2005; Acts 2006, No. 769, §1, eff. June 30, 2006.



RS 40:1730.28 - Mandatory adoption of certain nationally recognized codes and standards as the state uniform construction code; adoption by reference

§1730.28. Mandatory adoption of certain nationally recognized codes and standards as the state uniform construction code; adoption by reference

A. Except as provided in Subsection C of this Section, the council shall evaluate, adopt, and amend only the latest editions of the following as the State Uniform Construction Code:

(1) International Building Code, not including Parts I-Administrative, Chapter 11-Accessibility, and Chapter 27-Electrical. The applicable standards referenced in that code are included for regulation of construction within this state. The appendices of that code may be adopted as needed, but the specific appendix or appendices shall be referenced by name or letter designation at the time of adoption.

(2) International Existing Building Code, not including Parts I-Administrative, and the standards referenced in that code for regulation of construction within this state. The appendices of that code may be adopted as needed, but the specific appendix or appendices must be referenced by name or letter designation at the time of adoption.

(3)(a) International Residential Code, not including Part I-Administration and VIII-Electrical. The applicable standards referenced in that code are included for regulation of construction within this state. The enforcement of such standards shall be mandatory only with respect to new construction, reconstruction, additions to homes previously built to the International Residential Code, and extensive alterations; however, a municipality, parish, or regional planning commission may enforce Appendix J of the code at its option. The appendices of that code may be adopted as needed, but the specific appendix or appendices shall be referenced by name or letter designation at the time of adoption, with the exception of Appendix J, Existing Buildings and Structures, which shall not be adopted by the council and may be adopted and enforced only at the option of a parish, municipality, or regional planning commission. For the purposes of this Part, IRC R301.2.1.1 (Design Criteria) shall be amended as follows and shall apply only to the International Residential Code, 2003 edition:

(i) Amendment of R301.2.1.1 (Design Criteria).

(ii) Item 6, the American Concrete Institute, Guide to Concrete Masonry Residential Construction in High Winds Areas, shall be added.

(iii) Item 7, Institute for Business & Home Safety, Optional Code-plus Fortified for Safer Living, shall be added.

(iv) Item 8, Federal Alliance for Safe Homes, Optional Code-plus Blueprint for Safety, shall be added.

(b) For purposes of this Paragraph, an extensive alteration shall mean an alteration when the total area of all the work areas included in the alteration exceeds fifty percent of the area of the dwelling unit.

(c) For purposes of this Paragraph, "reconstruction" and "alteration" shall have the same meaning as such terms are defined in Appendix J of the 2006 edition of the International Residential Code. For purposes of this Paragraph, "addition" shall have the same meaning as such term is defined in Part II of the 2006 edition of the International Residential Code.

(d) The council shall not adopt any part of the International Residential Code that is excluded by Subparagraph (A)(3)(a) of this Section. Further, any rule that adopts or has been adopted to add an excluded part of the code shall be deemed invalid.

(e) Part IV-Energy Conservation of the 2009 edition of the International Residential Code shall be adopted and is amended to require that supply and return ducts be insulated to a minimum of R-6.

(f) The council shall not adopt or enforce any part of the International Residential Code or any other code or regulation that requires a fire protection sprinkler system in one- or two-family dwellings. Further, no municipality or parish shall adopt or enforce an ordinance or other regulation requiring a fire protection sprinkler system in one- or two-family dwellings.

(g) Factory built homes shall be inspected in accordance with the codes in effect for the locality where the home will be ultimately sited, on the date construction begins in the factory.

(h) Repealed by Acts 2014, No. 836, §4, eff. Jan. 1, 2016.

(4) International Mechanical Code and the standards referenced in that code for regulation of construction within this state. The appendices of the code provided in this Paragraph may be adopted as needed, but the specific appendix or appendices must be referenced by name or letter designation at the time of adoption.

(5) The International Plumbing Code. The appendices of that code may be adopted as needed, but the specific appendix or appendices shall be referenced by name or letter designation at the time of adoption.

(6) International Fuel Gas Code and the standards referenced in that code for regulation of construction within this state. The appendices of the code provided in this Paragraph may be adopted as needed, but the specific appendix or appendices must be referenced by name or letter designation at the time of adoption.

(7) National Electric Code.

B. The initial code adopted by the council under the provisions of this Part shall become effective on January 1, 2007.

C. For purposes of Paragraph (A)(3) of this Section, the 2006 edition of the International Residential Code is hereby adopted and amended to include Section R301.2.1.1 of the 2003 edition of the International Residential Code in lieu of Section R301.2.1.1 of the 2006 edition. The code adopted and amended above in this Subsection shall remain in effect until the 2009 edition of the International Residential Code is published, at which time such edition of the code shall be adopted by the council as provided in Subparagraph (A)(3)(a) of this Section. Thereafter, the council shall evaluate and adopt the latest edition of the International Residential Code as provided in Subparagraph (A)(3)(a) of this Section.

D.(1) The state health officer may provide the council with recommended amendments to the plumbing provisions adopted pursuant to this Section. All recommended amendments provided to the council by the state health officer shall be presented to the council for review. The council shall review recommended amendments and vote on whether or not to include such amendments as part of the State Uniform Construction Code at the next regularly scheduled meeting of the council, but no sooner than thirty days after receipt.

(2) Nothing in this Section nor any provisions adopted pursuant to this Section shall lessen the licensing qualifications and requirements provided in R.S. 37:1361 et seq.

Acts 2005, 1st Ex. Sess., No. 12, §2, eff. Nov. 29, 2005; Acts 2006, No. 458, §1, eff. June 15, 2006; Acts 2007, No. 335, §1, eff. July 9, 2007; Acts 2008, No. 484, §1; Acts 2010, No. 685, §1, eff. June 29, 2010; Acts 2013, No. 390, §1, eff. Jan. 1, 2014; Acts 2014, No. 836, §§3,4, eff. Jan. 1, 2016.



RS 40:1730.28.1 - Mandatory adoption of plumbing provisions of certain nationally recognized codes and standards; amendments; effective date

§1730.28.1. Mandatory adoption of plumbing provisions of certain nationally recognized codes and standards; amendments; effective date

A. Notwithstanding R.S. 40:1730.28, the council shall evaluate, adopt, and amend the latest editions of the following as part of the State Uniform Construction Code:

(1) The International Building Code, Chapter 29-Plumbing Systems.

(2) The International Residential Code, Part VII-Plumbing.

(3) The International Plumbing Code.

B. The codes listed in Subsection A of this Section as adopted by the council shall become effective January 1, 2016.

C.(1)(a) The Plumbing Transition Commission, provided for in R.S. 40:1730.22.1, hereinafter in this Section referred to as the "commission", may provide the council with amendments to include in the plumbing provisions adopted pursuant to this Section.

(i) The council shall include amendments in the plumbing provisions adopted pursuant to this Section that are provided by the commission pursuant to R.S. 40:1730.22.1(B)(2)(a).

(ii) The council shall vote, in accordance with the voting requirements in R.S. 40:1730.22(D), on whether or not to include amendments which are provided pursuant to R.S. 40:1730.22.1(B)(2)(b) in the plumbing provisions adopted pursuant to this Section.

(b) The council shall be in receipt of all amendments from the commission to be included in the plumbing provisions to be adopted pursuant to this Section by June 15, 2015. The commission shall not provide any further amendments to the council for the plumbing provisions adopted pursuant to this Section after June 15, 2015.

D. Nothing in this Section nor any provisions adopted pursuant to this Section shall lessen the licensing qualifications and requirements provided in R.S. 37:1361 et seq.

Acts 2014, No. 836, §1, eff. June 23, 2014.



RS 40:1730.28.2 - State Uniform Construction Code; requirements and prohibitions

§1730.28.2. State Uniform Construction Code; requirements and prohibitions

A. The State Uniform Construction Code shall:

(1) Require methods of back flow prevention to prevent contaminated water from flowing back into the public water system.

(2) Prohibit plumbing vent systems using air admittance valves.

(3) Require that a trap seal primer valve be installed where a trap seal is subject to loss by evaporation.

B. The council shall adopt rules and regulations in accordance with R.S. 40:1730.26(2)(a) to implement the provisions of this Section. Any modifications to the rules and regulations adopted pursuant to this Section shall be adopted in accordance with the provisions of R.S. 40:1730.26(2)(b).

Acts 2014, No. 836, §1, eff. June 23, 2014.



RS 40:1730.28.3 - Authority of the Department of Health and Hospitals

§1730.28.3. Authority of the Louisiana Department of Health

Nothing in this Part or any provision adopted pursuant to this Part shall prohibit the Louisiana Department of Health from the following:

(1) Regulating stored water temperatures through enforcement of the Sanitary Code.

(2) Regulating medical gas and medical vacuum systems.

Acts 2014, No. 836, §1, eff. June 23, 2014.



RS 40:1730.29 - Regulation of construction or improvement of industrial facilities

§1730.29. Regulation of construction or improvement of industrial facilities

A. Excluding the applicable requirements of the International Plumbing Code, the provisions of this Part shall not apply to the construction or improvement inside the secured or fenced confines of the following types of industrial facilities that are engaged in activities defined or classified under one or more of the following subsectors, industry groups, or industries of the 2012 North American Industry Classification System (NAICS):

(1) 22111 electric power generation.

(2) 3211 saw mills and wood preservation.

(3) 322 paper manufacturing.

(4) 324 petroleum and coal products manufacturing.

(5) 325 chemical manufacturing.

(6) 326 plastics and rubber products manufacturing.

(7) 331 primary metal manufacturing.

(8) 562211 hazardous waste treatment and disposal.

(9) 562212 solid waste landfill.

(10) 424710 petroleum bulk stations and terminals.

(11) 486110 pipeline transportation of crude oil.

(12) 486910 pipeline transportation of refined petroleum products.

(13) 482610 pipeline transportation of natural gas.

(14) 486990 all other pipeline transportation.

(15) 211112 natural gas liquid extraction.

(16) 211 oil and gas extraction.

(17) 3212 veneer, plywood, and engineered wood product manufacturing.

(18) 486 pipeline transportation.

(19) 213 support activities for mining.

B. The council may adopt by rule, in accordance with the Administrative Procedure Act, compatible NAICS code designations updates.

Acts 2005, 1st Ex. Sess., No. 12, §2, eff. Nov. 29, 2005; Acts 2013, No. 390, §1, eff. Jan. 1, 2014; Acts 2014, No. 836, §3, eff. Jan. 1, 2016.



RS 40:1730.30 - Regulation of construction or improvement of farm, recreational, and residential accessory structures; authority to issue building permits

§1730.30. Regulation of construction or improvement of farm, recreational, and residential accessory structures; authority to issue building permits

A.(1) For purposes of this Section, "farm structure" means a structure which is constructed on a farm, other than a residence or a structure attached to it, for use on the farm including but not limited to barns, sheds, and poultry houses but not public livestock areas. For purposes of this Section, "farm structure" does not include a structure originally qualifying as a "farm structure" but later converted to another use.

(2) For purposes of this Section, "residential accessory structure" means a structure not exceeding five hundred square feet in footprint, and not attached to a residence that is used as an accessory to the primary use of the residence, and not constructed in regions where the basic wind speeds from Figure R301.2(4) of the International Residential Code, as promulgated by the council, equal or exceed one hundred miles per hour, or forty-five meters per second, in hurricane-prone regions or one hundred ten miles per hour, or forty-nine meters per second, elsewhere.

B. The governing authority of a parish or municipality shall not enforce that portion of the state uniform construction code which regulates the construction or improvement of a farm structure or private outdoor recreational structure, other than a residence or structure attached to a residence, such as a hunting or fishing camp or residential accessory structure. However, a municipality with a population in excess of forty-five thousand according the latest federal decennial census may enforce that portion of the state uniform construction code which regulates the construction or improvement of a residential accessory structure.

C. For residential construction, the standards published by the Federal Emergency Management Agency for the National Flood Insurance Program shall apply.

D. The provisions of this Section shall not affect the power of the governing authority of a parish or municipality to issue building permits before the construction or improvement of a farm or private outdoor recreational structure.

Acts 2005, 1st Ex. Sess., No. 12, §2, eff. Nov. 29, 2005; Acts 2008, No. 830, §1.



RS 40:1730.31 - Mandamus and injunctive relief for violation of code or regulation; penalties

§1730.31. Mandamus and injunctive relief for violation of code or regulation; penalties

For a violation of the building codes or regulations adopted pursuant to this Part, the local building official may enjoin further construction of the project as provided by local ordinance. The municipal, district, or parish attorney, attorney general, or other appropriate authorities of a political subdivision, in addition to other remedies, may apply for injunctive relief, mandamus, or other appropriate proceeding in the district court of the parish where the violation occurred.

Acts 2005, 1st Ex. Sess., No. 12, §2, eff. Nov. 29, 2005.



RS 40:1730.32 - Imposition of fees

§1730.32. Imposition of fees

Nothing in this Part shall prohibit the governing authority of a parish or municipality from imposing fees necessary to implement and continue the provisions required by this Part as provided by law.

Acts 2005, 1st Ex. Sess., No. 12, §2, eff. Nov. 29, 2005.



RS 40:1730.33 - Codes applicable to building inspections

§1730.33. Codes applicable to building inspections

Buildings must be inspected in accordance with the codes in effect for the locality on the date of the issuance of the original building permit, except that:

(1) If no date of issuance of original building permit can be found, the date of submission of the completed application to the local authority must be used.

(2) If no date of application for, or date of issuance of, building permit is available, the director of the applicable parish planning and development service or similar agency shall determine the nearest possible date by using available documents, such as transfer of property records, mortgage records, tax records, or rent records.

Acts 2005, 1st Ex. Sess., No. 12, §2, eff. Nov. 29, 2005.



RS 40:1730.34 - Responsibility of Louisiana State Construction Code Council for registration of building codes enforcement officers; record of hearings and proceedings; register of applications for certificates of registration

§1730.34. Responsibility of Louisiana State Construction Code Council for registration of building codes enforcement officers; record of hearings and proceedings; register of applications for certificates of registration

A. The Louisiana State Uniform Construction Code Council is responsible for the registration of building codes enforcement officers pursuant to this Part. When used in this Part "building codes enforcement officer" means a person employed by a public entity who is primarily responsible for the overall inspection or enforcement of applicable building code requirements within the jurisdiction of the employer.

B. The council or its designated representatives may conduct hearings and proceedings required by law or considered necessary by the council. The council and its members shall be subject to the Open Meetings Law, the Public Records Law, and the Code of Governmental Ethics, provided however, that when any member of the council has a real or perceived conflict of interest upon an issue before the council, he shall recuse himself from participation in that issue by providing a verbal explanation of the real or perceived conflict to the council. The Department of Public Safety and Corrections shall employ and supervise personnel necessary for the administration of this Part. The council may promulgate regulations under the provisions of the Administrative Procedure Act for the proper enforcement of this Part.

C. The council shall keep a record of its hearings and proceedings and a register of applications for the certificates of registration showing the date of application, name, qualifications, and addresses of the business and residence of the applicant and whether the certificate is approved or denied. The council shall publish at least annually the applications in the register which are approved. Applicants and registrants shall notify the council of changes in required information within ten days of a change.

Acts 2005, 1st Ex. Sess., No. 12, §2, eff. Nov. 29, 2005.



RS 40:1730.35 - Application and issuance of certificates of registration; provisional certificates of registration; registration

§1730.35. Application and issuance of certificates of registration; provisional certificates of registration; registration

A. A person desiring to be registered as a building code enforcement officer as required by this Part shall apply to the council for a certificate of registration.

B. An applicant shall furnish satisfactory proof to the council of valid certification by a recognized code organization or testing agency that is prescribed by the council in the general or special capacity in which he desires to be registered; however, beginning August 1, 2008, and upon application and fulfillment of all other requirements necessary to obtain a certificate of registration, an employee of the state of Louisiana or one of its political subdivisions who is a Louisiana licensed architect or engineer shall be granted a certificate of registration without certification by a recognized building code organization or testing agency. Special certificates of registration authorize the registrant to practice in the named specialty only. General certificates of registration are not restricted. The council or its designated representatives shall review the guidelines employed by the organization or agency in order to determine their continued compatibility with the requirements considered by the council to be consistent with this Part.

C.(1) Certificates of registration may be issued without certification by a recognized code organization or testing agency to building code enforcement officers employed in code enforcement on January 1, 2007, only for the position and locality held at the time of registration pursuant to this Section. Such provisional certificates of registration are valid for the time period stipulated by regulation of the council for each registration classification from the date of issuance. The certificates of registration provided for in this Paragraph may not be renewed except as provided in Subsection B of this Section.

(2) Certificates of registration may be issued without certification by a recognized code organization or testing agency to building code enforcement officers who have been employed in building code enforcement for at least ten years on January 1, 2007, only for the position and locality held at the time of registration pursuant to this Section. Building code enforcement officers who are registered pursuant to this Paragraph shall comply with all continuing education requirements established by the council.

D. Upon initial employment by a parish, municipality, or other political subdivision, an individual must be granted a provisional certificate of registration without certification by a recognized code organization or testing agency, provided that such individual is under the supervision of a code enforcement officer who is certified by the International Code Council. Such provisional certificate of registration is valid for the time period stipulated by regulation of the council for each registration classification from the date of issuance. The provisional certificate of registration may not be renewed except as provided in Subsection B of this Section.

E. The council shall have the authority to suspend or revoke certificates of registration upon any violation of this Part after notice and a proper hearing. The council shall implement rules for such proceedings under the Administrative Procedure Act.

Acts 2005, 1st Ex. Sess., No. 12, §2, eff. Nov. 29, 2005; Acts 2006, No. 769, §1, eff. June 30, 2006; Acts 2008, No. 830, §1; Acts 2009, No. 325, §1.



RS 40:1730.36 - Registration required to practice as code enforcement officer; violations; penalty

§1730.36. Registration required to practice as code enforcement officer; violations; penalty

On or after January 1, 2007, no person may practice as a code enforcement officer in this state unless registered as provided in this Part. A person violating the provisions of this Part shall be guilty of a misdemeanor and, upon conviction, shall be fined not more than two hundred dollars or imprisoned not more than thirty days. Each day the violation continues is a separate offense.

Acts 2005, 1st Ex. Sess., No. 12, §2, eff. Nov. 29, 2005; Acts 2006, No. 769, §1, eff. June 30, 2006.



RS 40:1730.37 - Injunction to restrain person from violating this Part

§1730.37. Injunction to restrain person from violating this Part

If the council has reason to believe that a person is violating or intends to violate a provision of this Part, in addition to other remedies, it may order the person immediately to refrain from the conduct. The council may apply to the district court of the parish for an injunction restraining the person from the conduct. The court may issue a temporary injunction ex parte not to exceed ten days and upon notice and full hearing may issue other orders in the matter it considers proper. No bond is required of the council by the court as a condition to the issuance of an injunction or other order pursuant to this Part.

Acts 2005, 1st Ex. Sess., No. 12, §2, eff. Nov. 29, 2005.



RS 40:1730.38 - Duration of certificates; renewal; continuing education requirements; funding

§1730.38. Duration of certificates; renewal; continuing education requirements; funding

A certificate of registration issued under R.S. 40:1730.35(B) is valid for one year and expires on the last day of the month of issuance. Renewal of all registrations must be based upon a determination by the council of the applicant's participation in council-approved continuing education programs. The council must promulgate regulations setting forth the continuing education requirements for building code enforcement officers. A person failing to make timely renewal of his certificate is not registered unless qualified in the manner provided for new registrants under R.S. 40:1730.35(B) and may not practice until registered in accordance with this Part.

Acts 2005, 1st Ex. Sess., No. 12, §2, eff. Nov. 29, 2005.



RS 40:1730.39 - Powers of state fire marshal

§1730.39. Powers of state fire marshal

A. The state fire marshal may establish contract agreements with municipalities and parishes in order to provide code enforcement on behalf of the municipality or parish as provided in R.S. 40:1730.24 of this Part.

B. Nothing in this Part shall be construed so as to prevent the state fire marshal from enforcing the fire protection, life safety, accessibility, and high rise laws of this state, the enforcement of which are his statutory and regulatory responsibility.

C. Nothing in this Part shall be construed so as to prevent the state fire marshal from enforcing the Commercial Building Energy Conservation Code as provided in R.S. 40:1730.41 et seq.

Acts 2005, 1st Ex. Sess., No. 12, §2, eff. Nov. 29, 2005; Acts 2014, No. 811, §22, eff. June 23, 2014.



RS 40:1730.40 - Municipalities and parishes; home rule charter

§1730.40. Municipalities and parishes; home rule charter

A. Nothing in this Part shall conflict with the provisions of Article VI, Sections 4 and 6 of the Constitution of Louisiana pertaining to the powers, functions, and duties of local governments or the structure and organization or the particular distribution and redistribution of the powers and functions of any local government operating under a home rule charter, or otherwise prohibit a local government from adopting ordinances for the local administration of the construction code provided for in this Part or for any procedures in connection with the local enforcement of the provisions of this Part.

B. In the enforcement of any provision of the construction code provided for in this Part, if any provision of this Part conflicts with the provisions of a home rule charter pertaining to the powers, functions, and duties of local governments or the structure and organization or the particular distribution and redistribution of the powers and functions of such local government, the provisions of such home rule charter shall supersede the conflicting provisions of this Part.

C. Nothing in this Section shall allow any local government to avoid enforcement or otherwise amend any of the mandatory construction code provisions required by R.S. 40:1730.28 or prohibit commercial and residential contractors or homeowners from using certified third-party providers pursuant to R.S. 40:1730.24.

Acts 2008, No. 306, §1, eff. June 17, 2008.



RS 40:1730.40.1 - Plumbing provisions of or adopted pursuant to this Part; court orders or consent decrees

§1730.40.1. Plumbing provisions of or adopted pursuant to this Part; court orders or consent decrees

Any order or consent decree relative to maintaining or building a public sewage system which is entered in a federal court of competent jurisdiction shall supercede the plumbing provisions of this Part or plumbing provisions adopted pursuant to this Part.

Acts 2014, No. 836, §1, eff. June 23, 2014.



RS 40:1730.40.2 - Plumbing provisions; manufactured housing

§1730.40.2. Plumbing provisions; manufactured housing

Notwithstanding any provision to the contrary, all manufactured homes that are built to federal construction standards shall only be subject to the plumbing provisions in federal law. Manufactured homes shall not be subject to state plumbing regulations, regardless if the manufactured home is connected to a public or private sewer system; however, such connection shall be completed and maintained by a Louisiana licensed plumber.

Acts 2014, No. 836, §1, eff. June 23, 2014.



RS 40:1730.41 - Short title

PART IV-C. COMMERCIAL BUILDING ENERGY CONSERVATION CODE

§1730.41. Short title

This Part shall be known, and may be cited and referred to, as the "Commercial Building Energy Conservation Code" or the "Energy Code".

Acts 2005, No. 91, §1, eff. June 21, 2005.



RS 40:1730.42 - Definitions

§1730.42. Definitions

(1) "Alteration" means alterations or repairs to existing buildings in accordance with R.S. 40:1574(C), (D), (E), (F), and (G).

(2) "ANSI/ASHRAE/IESNA 90.1" means the document developed by the American National Standards Institute, American Society of Heating, Refrigerating, and Air Conditioning Engineers, and the Illuminating Engineering Society of North America entitled "Energy Standard for Buildings Except Low-Rise Residential Buildings".

(3) "Commercial buildings" means all buildings designed for human occupancy except one- and two-family dwellings.

(4) "EPAct" means the Energy Policy Act of 1992 enacted by the Congress of the United States, as amended.

(5) "Historic buildings" means those buildings specifically designated as historically significant by the state historic preservation officer or by official action of a local government.

(6) "International Energy Conservation Code " means the document developed by the International Code Council, Inc., entitled "International Energy Conservation Code", also referred to as "IECC".

(7) "Repair" means alterations or repairs to existing buildings in accordance with R.S. 40:1574(C), (D), (E), (F), and (G).

Acts 2005, No. 91, §1, eff. June 21, 2005; Acts 2007, No. 110, §1, eff. June 22, 2007; Acts 2012, No. 562, §1.



RS 40:1730.43 - Purpose

§1730.43. Purpose

It is the intent and purpose of this Part to institute minimum energy conservation standards for new construction and all applicable alterations and repairs of commercial buildings within Louisiana.

Acts 2005, No. 91, §1, eff. June 21, 2005.



RS 40:1730.44 - Scope of Commercial Building Energy Conservation Code

§1730.44. Scope of Commercial Building Energy Conservation Code

A. New commercial buildings constructed in Louisiana must comply with the Commercial Building Energy Conservation Code.

B. The provisions of R.S. 40:1574(C), (D), (E), (F), and (G) as to code applicability and conformance level for alterations and repairs shall also apply to the provisions of this Part.

C. The following buildings are exempt from the provisions of this Part:

(1) Buildings of less than one thousand square feet of gross floor area.

(2) Areas of buildings intended primarily for manufacturing, commercial, or industrial processing.

D. The state fire marshal or the facility planning and control section of the division of administration may modify the specific requirements of this Part for historic buildings and require alternate requirements which will result in a reasonable degree of energy efficiency.

Acts 2005, No. 91, §1, eff. June 21, 2005.



RS 40:1730.45 - Adoption of Commercial Building Energy Conservation Code; enforcement; rules

§1730.45. Adoption of Commercial Building Energy Conservation Code; enforcement; rules

A. ANSI/ASHRAE/IESNA 90.1- 2007, or latest edition promulgated by the state fire marshal, with state amendments, is hereby adopted as the Commercial Building Energy Conservation Code for applicable buildings.

B. The International Energy Conservation Code, 2009 edition, or latest edition promulgated by the state fire marshal, with state amendments, is hereby adopted as the Commercial Building Energy Conservation Code for applicable buildings not covered by the preceding part.

C. With the exception of state-owned facilities, statewide enforcement of the provisions of this Part shall be the responsibility of the office of the state fire marshal, code enforcement and building safety. No commercial building shall be constructed, altered, or repaired in Louisiana until energy code compliance documents have been submitted to and reviewed by the state fire marshal for compliance with the Commercial Building Energy Conservation Code.

D.(1) For state-owned facilities, statewide enforcement of the provisions of this Part shall be the responsibility of the facility planning and control section of the division of administration.

(2) No construction shall commence on any new state-owned facility unless the facility planning and control section of the division of administration has determined that the building plans, specifications, and energy code compliance documents are in compliance with the Commercial Building Energy Conservation Code.

(3) No alterations or repairs to any existing state-owned facility shall commence unless the facility planning and control section of the division of administration has determined that the building plans, specifications, and energy code compliance documents for that portion being altered or repaired are in compliance with the applicable part of the Commercial Building Energy Conservation Code.

E. The state fire marshal and the facility planning and control section of the division of administration shall have the power to promulgate rules and regulations necessary to enforce the provisions of this Part.

F. If a commercial building energy code is adopted by any political subdivision of this state, it must adopt the Commercial Building Energy Conservation Code or a more stringent code.

Acts 2005, No. 91, §1, eff. June 21, 2005; Acts 2007, No. 110, §1, eff. June 22, 2007; Acts 2012, No. 562, §1.



RS 40:1730.46 - Amendments and revisions to the Commercial Building Energy Conservation Code

§1730.46. Amendments and revisions to the Commercial Building Energy Conservation Code

The office of the state fire marshal, code enforcement and building safety, in consultation with the facility planning and control section of the division of administration and the technology assessment division of the Department of Natural Resources, shall have the authority to promulgate amendments and revisions for the Commercial Building Energy Conservation Code, pursuant to the provisions of the Administrative Procedure Act.

Acts 2005, No. 91, §1, eff. June 21, 2005.



RS 40:1730.47 - Fees

§1730.47. Fees

A. The owner of the project who submits the plans and specifications shall pay to the office of the state fire marshal, code enforcement and building safety, an energy code plan review fee of twenty dollars. This fee shall cover the costs associated with review of the project to determine applicability of the provisions of this Part, and if applicable, to determine compliance or noncompliance. This fee shall apply to all plans and specifications submitted to the state fire marshal, regardless of applicability of the provisions of this Part to the particular project. Plans that are resubmitted shall pay an additional ten dollar fee to the state fire marshal for reevaluation of the project. The provisions of this Section shall not apply to state-owned facilities.

B. The fees provided in this Section shall be in addition to fees imposed under R.S. 40:1574.1.

Acts 2005, No. 91, §1, eff. June 21, 2005.



RS 40:1730.48 - Training and technical assistance

§1730.48. Training and technical assistance

A. Training and technical assistance in the implementation of the Commercial Building Energy Conservation Code shall be the responsibility of the technology assessment division of the Department of Natural Resources.

B. The technology assessment division of the Department of Natural Resources shall continue training and technical assistance as funding allows.

Acts 2005, No. 91, §1, eff. June 21, 2005.



RS 40:1730.49 - Louisiana major facility project; energy efficiency and conservation; requirements

§1730.49. Louisiana major facility project; energy efficiency and conservation; requirements

A. The office of facility planning and control of the division of administration shall adopt rules and regulations which:

(1) Optimize the energy performance of state-funded buildings throughout the state.

(2) Increase the demand for building and construction materials, finishes, furnishings, and other products made in or incorporating materials produced in Louisiana.

(3) Improve environmental quality in this state by decreasing the discharge of pollutants from state-funded buildings and their manufacture.

(4) Conserve energy and utilize local and renewable energy sources.

(5) Protect and restore this state's natural resources by avoiding development of inappropriate state-funded building sites.

(6) Reduce the burden on public water supply and treatment by reducing potable water consumption.

(7) Establish life cycle assessment as the appropriate and most efficient analysis to determine a state-funded building project's environmental performance level.

(8) Encourage obtaining ENERGY STAR designation from the United States Environmental Protection Agency to further demonstrate a building project's energy independence.

B. Each major facility project must be designed, constructed, and certified to exceed the requirements of the state energy code by at least thirty percent where it is determined by the office of facility planning and control that such thirty percent efficiency is cost effective based on a life cycle cost analysis with a payback at no more than thirty years. Certification shall be performed by a professional engineer using IRS/DOE approved software methodology.

C. In order to achieve sustainable building standards, construction projects may utilize a nationally recognized high performance environmental building rating system, provided, however, that any such rating system that uses a material or product-based credit system which is disadvantageous to materials or products manufactured or produced in Louisiana shall not be utilized. The office of facility planning and control of the division of administration shall designate rating systems which meet these criteria and may establish its own rating system.

D. A professional engineer shall certify that the major facility project's systems for heating, ventilation, air conditioning, energy conservation and water conservation are installed and working properly to ensure that each major facility project performs according to the major facility project's overall environmental design intent and operational objectives.

E.(1) For purposes of this Section, a major facility project shall mean either:

(a) A state-funded new construction building project which is:

(i) From the effective date of this Section through December 31, 2008, the project shall be larger than twenty thousand gross square feet.

(ii) From January 1, 2009 through December 31, 2009, the project shall be larger than fifteen thousand gross square feet.

(iii) From January 1, 2010 through December 31, 2010, the project shall be larger than ten thousand gross square feet.

(iv) From January 1, 2011 and thereafter, the project shall be larger than five thousand gross square feet.

(b) A state-funded renovation project which involves more than fifty percent of the replacement value of the facility or a change in occupancy.

(2) A major facility project shall not mean a building, regardless of size, which does not have conditioned space as defined by Standard 90.1 of the American Society of Heating, Refrigerating, and Air Conditioning Engineers.

Acts 2007, No. 270, §1, eff. July 6, 2007.



RS 40:1730.51 - Title

PART IV-D. INDUSTRIALIZED BUILDINGS

§1730.51. Title

This Part shall be known and may be cited as the "Louisiana Industrialized Building Act".

Acts 2007, No. 364, §1.



RS 40:1730.52 - Legislative findings

§1730.52. Legislative findings

A. The Legislature of Louisiana finds that, in an effort to meet the building needs within the state, the private construction industry has developed mass production techniques which can substantially reduce construction costs, and the mass production of buildings presents unique problems with respect to the establishment of uniform health and safety standards and inspection procedures.

B. Due to the nature of the construction of modular building units, which arrive at the site of installation with some or all of the electrical, mechanical, plumbing, and other systems already built into the unit and not able to be inspected at the site without disassembly or destruction, it is the purpose of this Part to provide for the inspection of modular building units for compliance with the building code at the place of manufacture.

Acts 2007, No. 364, §1.



RS 40:1730.53 - Definitions

§1730.53. Definitions

As used in this Part, the following terms and phrases shall have the meaning ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Building code" means the Louisiana State Uniform Construction Code provided for in R.S. 40:1730.21 et seq.

(2) "Commercial building" means a structure used for any purpose other than a one- and two-family dwelling or accessory to a one- and two-family dwelling.

(3) "Construction site building" means a commercial structure that is not open to the public and used for any purpose at a commercial site by a person constructing a building, road, bridge, utility, or other infrastructure or improvement to real property.

(4) "Council" means the Louisiana State Uniform Construction Code Council.

(6) "Fund" means the Industrialized Building Program Fund.

(5) "Industrialized building" means a commercial structure that is the following:

(a) Erected or installed using one or more modules or one or more modular components that are constructed at a location other than the commercial site.

(b) Designed to be used as a commercial building when the module or the modular component is transported to the commercial site and erected or installed.

(c) Includes the structure's plumbing, heating, air conditioning, and electrical systems.

(d) Includes a permanent commercial structure and a commercial structure designed to be transported from one commercial site to another commercial site.

(e) Does not exceed three stories or forty-nine feet in height measured from the finished grade to the peak of the roof.

(7) "Modular component" means a structural part of a building constructed at a location other than the commercial site in a manner that prevents the construction from being adequately inspected for building code compliance at the commercial site without damage or removal and reconstruction of a part of the building.

(8) "Module" means a three-dimensional section of industrialized building designed and approved to be transported as a single section independent of other sections, with or without modules or modular components, that prevents the construction from being adequately inspected for building code compliance without damage or removal and reconstruction of a part of the building.

(9) "Secretary" means the secretary of the Department of Public Safety and Corrections.

Acts 2007, No. 364, §1; Acts 2009, No. 514, §1.



RS 40:1730.54 - Rules and regulations

§1730.54. Rules and regulations

The state fire marshal shall provide by rule for registration and regulation of manufacturers or dealers of industrialized buildings.

Acts 2007, No. 364, §1.



RS 40:1730.55 - Third-party providers

§1730.55. Third-party providers

Third-party providers shall be registered with the council in accordance with R.S. 40:1730.35.

Acts 2007, No. 364, §1.



RS 40:1730.56 - Standards

§1730.56. Standards

A. Industrialized buildings constructed after January 1, 2007, shall meet or exceed the requirements of the building code and the requirements of the state fire marshal in accordance with R.S. 40:1574 through 1593.

B. Industrialized buildings constructed prior to January 1, 2007, shall meet or exceed the requirements established by the parish or municipality in which the building is to be located at the time of construction of the industrialized building. If the parish or municipality has not established requirements, compliance with the wind and flood provisions as adopted by the Louisiana State Uniform Construction Code Council shall be required as a minimum standard. A change in the use of an industrialized building shall be subject to the requirements established for renovations. An industrialized building which is not accessible by the public may be relocated within the state without the requirement of modification or alteration. In addition, a change in use of such building shall not be subject to the requirements established for renovations unless the change in use allows access by the public.

C. Documentation indicating the date of construction of the industrialized building shall be presented to the building official in that jurisdiction upon application for a permit.

D.(1) Any temporary housing, typically used for daily living purposes, that is provided for temporary workers shall comply with the provisions of this Part.

(2) The provisions of this Subsection shall not apply to one- or two-family dwellings, manufactured homes, or other commercial structures being lawfully used to house temporary workers.

Acts 2007, No. 364, §1; Acts 2016, No. 262, §1.



RS 40:1730.57 - Building code enforcement; municipality or parish

§1730.57. Building code enforcement; municipality or parish

A municipality or parish may not require or enforce, as a prerequisite for granting or approving a building or construction permit or certificate of occupancy, any requirement more stringent than the standards provided for in this Part.

Acts 2007, No. 364, §1.



RS 40:1730.58 - Building code amendments

§1730.58. Building code amendments

A. An industrialized building that bears an approved decal or insignia indicating that the building complies with the building code for specific wind zones and that has not been modified or altered shall not be required to comply with an amendment to the building code approved by the council.

B. Any elements that are altered in existing industrialized buildings shall be made to conform to the requirements of the building code for new construction to the extent as the state fire marshal may determine is practically feasible.

C. The owner of an industrialized building that bears an approved decal or insignia indicating the building complies with the building code and that is modified or altered after the date the council approves a building code amendment must ensure one of the following:

(1) The entire building complies with the building code or building code amendment if the cost of the modification or alteration to the building is at least fifty percent of the value of the modules or modular components used in the construction of the building.

(2) The modified or altered portion of the building complies with the building code or building code amendment if the cost of the modification or alteration is less than fifty percent of the value of the modules or modular components.

Acts 2007, No. 364, §1.



RS 40:1730.59 - Design review

§1730.59. Design review

To ensure compliance with the building code, the state fire marshal or an approved third-party provider shall review designs, plans, and specifications of industrialized buildings for compliance with the building code.

Acts 2007, No. 364, §1.



RS 40:1730.60 - Approval of design

§1730.60. Approval of design

Each page of the designs, plans, and specifications shall bear a stamp of approval by the state fire marshal if the designs, plans, and specifications satisfy the requirements set forth in R.S. 40:1730.59.

Acts 2007, No. 364, §1; Acts 2009, No. 514, §1.



RS 40:1730.61 - Equivalent methods of compliance

§1730.61. Equivalent methods of compliance

With reference to the standards and requirements of the building code, the state fire marshal may determine, from an engineering performance standpoint, all questions concerning building code equivalency or alternative materials or methods of construction or as approved by the Louisiana State Uniform Construction Code Council.

Acts 2007, No. 364, §1.



RS 40:1730.62 - Inspections

§1730.62. Inspections

A. The state fire marshal may adopt and promulgate rules and regulations regarding procedures for inspecting the construction of industrialized buildings to ensure compliance with approved designs, plans, and specifications.

B. To ensure compliance with the building code or approved designs, plans, and specifications, the state fire marshal or a registered third-party inspector shall inspect the construction of industrialized buildings.

C. A building code enforcement officer, a registered third-party inspector, or the state fire marshal or his designee shall inspect construction involving the installation of industrialized buildings to ensure compliance with designs, plans, and specifications, including the inspection of:

(1) The construction of the foundation system.

(2) The erection and installation of the modules or modular components on the foundation.

Acts 2007, No. 364, §1; Acts 2009, No. 514, §1.



RS 40:1730.63 - Decals or insignia

§1730.63. Decals or insignia

A. The state fire marshal shall provide by rule for the placement of decals or insignia on each transportable modular section or modular component to indicate compliance with the building code.

B. The state fire marshal may exempt by rule a construction site building from the requirements of this Section.

C. The state fire marshal may exempt by rule an industrialized building that is installed in a manner other than on a permanent foundation and is either not open to the public or less than one thousand five hundred square feet in total area and used other than as a school or a place of religious worship.

Acts 2007, No. 364, §1; Acts 2009, No. 514, §1.



RS 40:1730.64 - Reciprocity

§1730.64. Reciprocity

A. The state fire marshal may authorize an inspection of industrialized buildings constructed in another state to be performed by an inspector of the equivalent regulatory agency of the other state.

B. The state fire marshal may authorize an inspection of industrialized buildings constructed in this state for use in another state.

C. The state fire marshal may enter into a reciprocity agreement with the equivalent regulatory agency of the other state as necessary to implement this Section.

D. The state fire marshal may approve previously manufactured industrialized buildings when the state fire marshal determines that the adopted standards of other states are reasonably consistent with those of the building code in effect at the time of unit manufacture. The previously manufactured industrialized building shall be required to bear a data plate indicating the codes in effect at the time of unit manufacture and any other state labels that are applicable.

Acts 2007, No. 364, §1.



RS 40:1730.65 - Local government authority

§1730.65. Local government authority

A. Local authority is specifically and entirely reserved to a municipality or parish regarding:

(1) Land use and zoning requirements.

(2) Building setback requirements.

(3) Side and rear yard requirements.

(4) Site planning and development and property line requirements.

(5) Subdivision control.

(6) Landscape architectural requirements.

B. Requirements and regulations not in conflict with this Part or with other state law relating to transportation, erection, installation, or use of industrialized buildings must be reasonably and uniformly applied and enforced without distinctions as to whether the buildings are manufactured or are constructed on-site.

C. A parish or municipality that regulates the on-site construction or installation of industrialized buildings may:

(1) Require and review, for compliance with the building code, a complete copy of designs, plans, and specifications bearing the state fire marshal's stamped approval for each installation of industrialized buildings.

(2) Require that all applicable local permits and licenses be obtained before construction begins on a building site.

(3) Require, in accordance with rules established by the state fire marshal, that all modules or modular components bear an approved decal or insignia indicating inspection by the department.

(4) Establish procedures for the inspection of the following:

(a) The erection and installation of industrialized buildings to ensure compliance with the building code and council rules.

(b) All foundation and other on-site construction, to ensure compliance with approved designs, plans, and specifications.

D. Procedures described by Paragraph (C)(4) of this Section may require the following:

(1) Before occupancy, a final inspection or test in accordance with the building code.

(2) Correction of any deficiency identified by the test or discovered in the final inspection.

Acts 2007, No. 364, §1; Acts 2009, No. 514, §1.



RS 40:1730.66 - State fire marshal; state health officer; authority

§1730.66. State fire marshal; state health officer; authority

A. Nothing in this Part shall be construed to prevent the state fire marshal from enforcing the fire protection, life safety, accessibility, and high-rise laws of this state.

B. Nothing in this Part shall be construed as to prevent the state fire marshal from enforcing the Commercial Building Energy Conservation Code as provided in R.S. 40:1730.41 et seq.

C. Nothing in this Part shall be construed as to prevent the state health officer from enforcing any applicable requirements of the State Sanitary Code as provided in R.S. 40:4.

D. Nothing in this Part shall be construed to authorize the state fire marshal to adopt or amend the Louisiana State Uniform Construction Code.

Acts 2007, No. 364, §1; Acts 2014, No. 811, §22, eff. June 23, 2014.



RS 40:1730.67 - Fees

§1730.67. Fees

The state fire marshal may establish by rule, adopted in accordance with the Administrative Procedure Act, reasonable fees in order to implement the provisions of this Part, not to exceed the following:

(1) Manufacturer registration, three hundred fifty dollars per year per location.

(2) Dealer registration, two hundred fifty dollars per year.

(3) Plan review:

(a) Shall not exceed five hundred dollars for buildings of two thousand square feet or less.

(b) Shall not exceed thirty cents per square foot for buildings over two thousand square feet.

(4) Code equivalency review, one hundred dollars per review.

(5) Inspections, forty dollars per hour, including travel time.

(6) Decal or insignia issuance:

(a) For modules, seven cents per square foot of floor area, with a minimum fee of twenty-five dollars.

(b) For components, two cents per square foot of surface area, with a minimum fee of sixty cents.

Acts 2009, No. 514, §1.



RS 40:1730.68 - Industrialized Building Program Fund; distribution

§1730.68. Industrialized Building Program Fund; distribution

A. All proceeds derived from the fees and all amounts received by the secretary from interest, fines, or penalties or any other source pursuant to the provisions of this Part shall be deposited with the state treasurer. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, the state treasurer shall, each fiscal year and subject to an annual appropriation by the legislature, credit to the "Industrialized Building Program Fund", which is hereby created in the treasury, an amount equal to the amount of money paid into the treasury by the secretary pursuant to the provisions of this Section. All unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the fund. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund. All interest earned on monies in the fund invested by the state treasurer shall be deposited in the fund.

B. Monies from the fund shall be appropriated and paid to the secretary at the beginning of each fiscal year to be distributed to the office of state fire marshal, code enforcement and building safety, and shall be used for the implementation of this Part.

Acts 2009, No. 514, §1.



RS 40:1730.71 - Installation of modular housing

PART IV-E. MODULAR HOUSING

§1730.71. Installation of modular housing

A. Installation of a modular home with a value of less than thirty-seven thousand five hundred dollars shall be done pursuant to the Louisiana State Uniform Construction Code. Installation shall be done by a contractor licensed by the Louisiana Manufactured Housing Commission under R.S. 51:911.26 et seq. who may obtain local permits for the installation.

B. Installation of a modular home with a value equal to or greater than thirty-seven thousand five hundred dollars shall be done pursuant to the Louisiana State Uniform Construction Code. Installation shall be done by a residential building contractor licensed by the State Licensing Board for Contractors under R.S. 37:2150 et seq.

C. For the purposes of this Section, the value of the installation shall not include the cost of the component parts of the modular home in the condition each part leaves the factory. The seller shall maintain an itemized list of all other related costs. The installer, if not the seller, shall also maintain an itemized list of all installation costs.

D. For the purposes of this Section, "modular home" means a structure designed for residential occupancy, designed and constructed to the standards of the Louisiana State Uniform Construction Code, which is manufactured in one or more sections in a factory for installation on a permanent foundation at its final location. The term does not include manufactured housing as defined by the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C.A. §§5401-5426.

Acts 2009, No. 327, §1, eff. July 6, 2009.



RS 40:1731 - Purposes

PART V. EQUAL ACCESS TO GOVERNMENTAL AND

PUBLIC FACILITIES FOR THE DISABLED COMMUNITY

§1731. Purposes

A. The legislature hereby finds that the disabled community is denied access to much of the built environment and that this denial of access often prevents the disabled community from exercising their rights and privileges as citizens. Denial of access further impairs the ability of the disabled community to secure an education, to find and maintain gainful employment, to live independently, and to otherwise participate fully in society. The legislature further finds that a large proportion of the population is disabled and that this state has a moral interest in securing equal rights for all its citizens and an economic interest in the removal of architectural barriers which keep members of the disabled community on public assistance programs and from becoming productive citizens.

B. It is therefore the policy of this state to bring to an end, as quickly as possible, the undue hardship caused by architectural barriers. The state shall enable persons who are disabled to achieve maximum personal independence, to become gainfully employed, and to use and enjoy all buildings and facilities. It is the intent of the legislature to implement the removal of architectural barriers so that members of the disabled community will share equally in the right to use and enjoy the man-made environment, including but not limited to places of employment, recreation, entertainment, shopping, and education.

Added by Acts 1977, No. 625, §1; Acts 2011, No. 398, §1.



RS 40:1732 - Definitions

§1732. Definitions

As used in this Part:

(1) "ADA" means the Americans with Disabilities (Civil Rights) Act of 1990 (Public Law 336).

(2) "ADA Standards" means the 2010 Americans with Disabilities Act Standards for Accessible Design as adopted by the United States Department of Justice pursuant to the ADA and any subsequent amendments or additions to or editions adopted by the Department of Justice.

(3) "Alteration" means deliberate reconstruction of an existing building in whole or in part in order to bring it up to date in conformity with present uses of the structure and to which other rules and regulations on the upgrading of health and safety provisions are applicable. It shall also include "alteration" as defined in the ADA Standards. For purposes of this Part, alteration shall also mean any change in occupancy as defined by the Life Safety Code.

(4) "Building" means a structure to which the general public customarily has access or utilizes as defined in the ADA Standards.

(5) "Dwelling unit" means a single unit of residence for a household of one or more persons.

(6) "Fire marshal" means the fire marshal of the state of Louisiana.

(7) "Improved area" includes parking lots, curbings, sidewalks, streets, harbors, parks, beaches, public telephones, recreational areas, drinking fountains, camping grounds, and restrooms.

(8) "Private building or facility" means a commercial facility or a place of public accommodation as such terms are defined by the ADA Standards or in the Life Safety Code.

(9) "Public building or facility" means a building, structure, or facility designed, constructed, or altered by, on behalf of, or for the use of a quasi public agency, the state, or any agency or department thereof, or any political subdivision or any governmental agency or department thereof or as defined by the ADA Standards.

(10) "Structure" means that which is built or constructed; an edifice or building of any kind; temporary or permanent.

Added by Acts 1977, No. 625, §1. Acts 1984, No. 240, §1, eff. June 30, 1984; Acts 1988, No. 551, §2, eff. Jan. 1, 1989; Acts 1995, No. 880, §1; Acts 2011, No. 398, §1.

{{NOTE: SEE ACTS 1988, NO. 551, §3.}}



RS 40:1733 - ADA Standards

§1733. ADA Standards

A. The Americans with Disabilities Act Standards for Accessible Design in effect on March 15, 2011, as adopted by the United States Department of Justice pursuant to the ADA are hereby adopted as of October 1, 2011, and requirements therein, shall be complied with.

B. The Americans with Disabilities Act Accessibility Guidelines in effect on September 1, 1994, shall remain in effect through September 30, 2011.

C. The state fire marshal shall have the power and authority to promulgate those rules and regulations as may be necessary to incorporate or adopt any subsequent amendments or additions to or editions of the ADA Standards, as it is subsequently amended or issued as a new edition adopted by the United States Department of Justice.

Added by Acts 1977, No. 625, §1; Acts 1995, No. 880, §1; Acts 2011, No. 398, §1.



RS 40:1734 - Accessibility features required of new public buildings or facilities; private buildings or facilities; dwelling units

§1734. Accessibility features required of new public buildings or facilities; private buildings or facilities; dwelling units

A. Any new or altered public building or facility or private building or facility shall be made accessible pursuant to ADA Standards subject only to the limitations or exceptions provided for therein. However, any altered public building or facility or private building or facility shall not be made to comply with Sections 202.4 and F202.4 of the ADA Standards relative to path of travel.

B. Any dwelling unit in a facility which incorporates four or more dwelling units shall be made accessible in accordance with the ADA Standards and rules promulgated by the fire marshal pursuant to the Administrative Procedure Act.

Added by Acts 1977, No. 625, §1. Acts 1990, No. 459, §1; Acts 1995, No. 880, §1; Acts 2008, No. 218, §1; Acts 2011, No. 398, §1.



RS 40:1735 - Public buildings or facilities or private buildings or facilities to display signs

§1735. Public buildings or facilities or private buildings or facilities to display signs

All public and governmental facilities constructed or remodeled in accordance with ADA Standards shall display signs indicating entrances, facilities, directions, accommodations for persons with disabilities, and other signs as required by and also in accordance with such standards.

Amended by Acts 1977, No. 625, §1; Acts 1995, No. 880, §1; Acts 2011, No. 398, §1; Acts 2014, No. 811, §22, eff. June 23, 2014.



RS 40:1736 - Obstruction of common or emergency exits prohibited; standards of accessibility; penalty

§1736. Obstruction of common or emergency exits prohibited; standards of accessibility; penalty

A. Any common or emergency exit on the first floor or ground level of any new or altered public building or facility or private building or facility shall remain free of any obstruction which would prevent a person with a disability from using same. Common and emergency entrances and exits shall conform to the ADA Standards.

B. Iron posts not used for structural support or similar barricades at common or emergency entrances and exits of public facilities or facilities used by the public that are existing, under construction, or under contract for construction which would prevent a person with a disability from using such entrances or exits shall be removed.

Added by Acts 1977, No. 625, §1; Acts 1995, No. 880, §1; Acts 2011, No. 398, §1.



RS 40:1737 - Violations; enforcement by fire marshal

§1737. Violations; enforcement by fire marshal

A. In cases of practical difficulty or unnecessary hardship, the state fire marshal may, after consultation with Louisiana Rehabilitation Services, grant exceptions from the literal requirements of the standards and specifications required by this Part or permit the use of other methods or materials. Unless a written exception is granted by the fire marshal, any unauthorized deviation from ADA Standards shall be rectified by full compliance within ninety days after discovery of the deviation and delivery of a copy of the order requiring remedying of the deviation to the occupant or any person in charge of the premises personally or by registered or certified mail. If no person is found on the premises, the order may be served by affixing a copy thereof in a conspicuous place on the door at the entrance of the premises.

B. The fire marshal may grant an extension not to exceed sixty days in cases of practical difficulty or unnecessary hardship prior to imposing fines pursuant to R.S. 40:1740.

Added by Acts 1977, No. 625, §1; Acts 1985, No. 804, §1, eff. July 22, 1985; Acts 1995, No. 880, §1; Acts 2011, No. 398, §1; Acts 2012, No. 38, §1.



RS 40:1738 - Review of plans and specifications before construction begins

§1738. Review of plans and specifications before construction begins

A. No building permits shall be issued, no state contracts shall be awarded, nor shall any change in new building plans which affect compliance with ADA Standards be approved concerning any public buildings or facilities or private buildings or facilities until the fire marshal has reviewed and stated that the plans and specifications regarding accessibility appear to him to comply with the ADA Standards.

B. In each case the application for review shall be accompanied by the plans and full, complete, and accurate specifications which shall comply in every respect with any and all requirements prescribed by the ADA Standards.

C. The application shall be accompanied by a filing fee in accordance with R.S. 40:1574.1(A).

D. The fire marshal shall consult with Louisiana Rehabilitation Services in identifying the requirements necessary to comply with this Part.

Added by Acts 1977, No. 625, §1; Acts 1995, No. 880, §1; Acts 2011, No. 398, §1; Acts 2012, No. 38, §1.



RS 40:1739 - Repealed by Acts 2011, No. 398, §2.

§1739. Repealed by Acts 2011, No. 398, §2.



RS 40:1740 - Enforcement of Part

§1740. Enforcement of Part

A. For purposes of enforcing this Part, in any instance in which the ADA Standards are not complied with the local building code authorities and the health authorities shall have authority to enforce these standards. Written approval by the fire marshal shall be presumptive evidence of compliance with ADA Standards but shall not be considered conclusive and local building code authorities and health authorities shall have the power to review all construction within their jurisdiction to the end that the intent of this legislation shall be enforced.

B. Local building code authorities, health authorities, or any individual may seek an injunction to halt construction or require compliance with ADA Standards of any public building or facility or private building or facility which has been constructed or is being constructed in violation of this Part. All actions shall be brought in the district court of the parish in which the public building or facility or private building or facility, or portion thereof, that is not in compliance, is situated.

Added by Acts 1977, No. 625, §1. Acts 1984, No. 614, §1, eff. July 12, 1984; Acts 1988, No. 423, §1; Acts 1995, No. 880, §1; Acts 2011, No. 398, §1.



RS 40:1741 - Educational program by Louisiana Rehabilitation Services and fire marshal

§1741. Educational program by Louisiana Rehabilitation Services and fire marshal

Subject to appropriation for such purpose, Louisiana Rehabilitation Services and the state fire marshal may provide for educating the public and working with officials of cities, local building code inspectors, parishes, municipalities and other political subdivisions, private architects, designers, planners, and other interested parties in order to encourage and help them make all buildings, facilities, and improved areas accessible to and usable by persons with disabilities for purposes of rehabilitation, employment, business, recreation, and all other aspects of normal living. They shall work with architectural schools of the state and the State Board of Architectural Examiners to develop for inclusion in the architecture curriculum a course on barrier free design and to develop for inclusion in the architectural licensing test a section on barrier free design.

Added by Acts 1977, No. 625, §1. Acts 1995, No. 880, §1; Acts 2011, No. 398, §1; Acts 2012, No. 38, §1.



RS 40:1742 - Parking spaces for certain persons with disabilities

§1742. Parking spaces for certain persons with disabilities

A.(1) Each state agency and political subdivision having jurisdiction over a public facility and each owner or lessee of a private facility shall, in accordance with applicable zoning and building codes, provide and maintain a minimum number of specially designed and marked motor vehicle parking spaces, referred to hereafter in this Chapter as "accessible parking spaces", for the exclusive use of persons whose vehicles are identified by license plates, hang tags, or special parking cards for persons with mobility impairments issued pursuant to R.S. 47:463.4 or 463.4.1. The accessible parking spaces shall adhere to the ADA Standards and shall include accessible loading and unloading areas, access aisles, access ramps, and curb cuts. The minimum number of such parking spaces shall be as established by the ADA Standards. Public building or facility and private building or facility, as the terms are used in this Section, shall be as defined in R.S. 40:1732, and shall include public and private property which is open to the public and to which the public is invited for commercial or governmental purposes.

(2) The fire marshal may, in cases of extreme hardship, waive any provisions of this Section after consultation with Louisiana Rehabilitation Services.

(3) Any owner or lessee of a facility who fails to provide and maintain spaces reserved and designated for the exclusive use of vehicles bearing a special license plate or parking card issued to a driver with a mobility impairment free of obstructions shall be fined not more than five hundred dollars.

(4)(a) In addition to the ADA Standards specifications, each access aisle, or any other area of the pavement adjacent to a parking space reserved for persons with mobility impairments that is designated for the loading and unloading of vehicles parked in the space, shall have the phrase "NO PARKING" written upon the pavement area using letters that are not less than twelve inches tall.

(b) Violations of this Paragraph shall be subject to the penalties provided for in R.S. 40:1743.

(c) The provisions of this Paragraph shall apply to all parking spaces newly constructed or existing parking spaces whose markings are repainted after August 1, 2013.

B.(1) No person shall park any vehicle in an accessible parking space unless such person has a license plate or hang tag for persons with mobility impairments issued pursuant to R.S. 47:463.4 or a properly displayed special parking card issued pursuant to R.S. 47:463.4.1.

(2)(a) The law enforcement officer shall be authorized to issue a citation or take whatever law enforcement action is deemed necessary or both. Furthermore, when an individual found to be in violation of these provisions refuses a request by a law enforcement officer to move the vehicle found in violation, the officer shall be authorized to have such vehicle towed.

(b) The citation shall contain information concerning the nature, date, time, and location of the alleged violation, the state vehicle license plate number, and the make of vehicle. In those cases where a license plate is not visible or legible, the vehicle identification number shall be used in lieu of the state vehicle plate number. The citation shall also contain information advising the person charged of the manner and the time in which he may contest the violation charged in the citation. The citation shall also provide that a failure to timely answer or appear before a court of competent jurisdiction shall be considered a prima facie admission of the violation set forth in the citation, in which the court may assess the appropriate fine or fines and all penalties incidental thereto.

(c) The citation issued pursuant to the provisions of this Subsection shall be personally served upon the operator of the vehicle by affixing the parking citation to the vehicle in a conspicuous place thereon. The original parking citation shall bear the name or initials and identification number of the issuing officer who shall affirm the truth of the facts set forth therein. An operator of a vehicle who is not the owner, but who uses or operates the vehicle with permission of the owner, expressed or implied, shall be considered the agent of the owner to receive the citation required to be served upon the operator or registered owner of a vehicle in accordance with the provisions of this Subsection. When a citation is issued for an alleged violation of the laws governing parking in an accessible parking space, loading and unloading areas, access aisles, access ramps, and curb cuts, there shall be a rebuttable presumption that a person in whose name the vehicle is registered was the operator of the vehicle when the alleged violation was committed.

(d) In the event that the registered owner or operator of a vehicle drives the vehicle away from or in any manner leaves the site of the violation while the issuing officer is preparing the citation, or refuses service of the parking citation and drives away from or in any manner leaves the site of the violation, this fact shall be duly noted on the original and all copies of the parking citation. This original and all copies of a parking citation shall constitute a business record of the law enforcement agency issuing the citation and shall constitute prima facie evidence that the citation was issued and that an attempt at service was made in accordance with the provisions of this Subsection.

(3) The first violation of the provisions of this Subsection shall be punished by a fine of two hundred seventy-five dollars. A subsequent violation shall be punished by a fine of five hundred dollars.

(4) If the violator is other than an individual, a fine of five hundred dollars shall be imposed.

(5) In addition to such fine, the violator may also be required to pay the towing fee and any storage costs which are incurred.

(6) The state of Louisiana shall recognize parking cards or other removable windshield placards and special license plates which have been issued by authorities of other states and countries for the purpose of identifying vehicles permitted to utilize parking spaces reserved for persons with mobility impairments.

(7) No fine issued pursuant to this Section shall be reduced or suspended.

C. Subsection B of this Section shall not be construed to affect or preempt any ordinance of any local governmental subdivision or to prohibit any local governmental subdivision of the state from adopting ordinances regulating accessible parking which ordinances may provide for penalties and enforcement as deemed appropriate by the local governing authority. The governing authorities of local governmental subdivisions may adopt such ordinances pursuant to R.S. 32:41 or 42, R.S. 33:1236(28), any applicable provisions of a home rule charter, or any other applicable provision of law. Except as provided in R.S. 46:2583(A)(2), the provisions of local ordinances shall control in all aspects of enforcement of such ordinances.

Added by Acts 1977, No. 625, §1. Acts 1995, No. 573, §1; Acts 1995, No. 880, §1; Acts 1997, No. 278, §1, eff. June 17, 1997; Acts 1999, No. 1307, §2, eff. July 12, 1999; Acts 2001, No. 508, §1, eff. June 21, 2001; Acts 2011, No. 398, §1; Acts 2012, No. 38, §1; Acts 2013, No. 164, §1; Acts 2014, No. 811, §22, eff. June 23, 2014.



RS 40:1742.1 - Additional fine for enforcement of accessible parking regulations

§1742.1. Additional fine for enforcement of accessible parking regulations

In addition to all fines, fees, costs, and punishment authorized for violation of accessible parking regulations, any parish or municipality which institutes a formal accessible parking enforcement program to assist the law enforcement agency in enforcing such regulations may, by ordinance, provide for and enforce an additional twenty-five dollar fine for each violation of such regulations. The proceeds of such additional fine shall be used by such parish or municipal governing authority exclusively to fund such program.

Acts 1999, No. 1307, §2, eff. July 12, 1999; Acts 2011, No. 398, §1; Acts 2014, No. 811, §22, eff. June 23, 2014.



RS 40:1742.2 - Local variances in accessible parking restrictions

§1742.2. Local variances in accessible parking restrictions

A.(1) The legislature finds that providing sufficient accessible parking spaces for use by both employees and visitors to public or private buildings or facilities, as defined in R.S. 40:1732, is essential to protecting the civil rights of persons with disabilities. To this end, the state, through the fire marshal, has insisted on compliance with the ADA Standards, and the legislature has set substantial fines for accessible parking violations.

(2) The legislature recognizes, however, that parking spaces for a facility may not always be used for that facility. Often, a facility is not in use at particular times, and the general parking spaces are available for use by persons visiting other facilities.

(3) The legislature finds that as a matter of policy, there is a clear conceptual distinction between reserving accessible parking spaces for a facility that is in use and reserving such spaces associated with a facility that is not in use and at which the general parking spaces are being used for another facility. This distinction is in part grounded in the logic of the accessibility guidelines themselves. The guidelines relate each reserved parking space to a particular facility in requiring an accessible route from the parking space to the facility. In a case where the facility is not in use, there is no presumption that there is an accessible route from an accessible parking place to any other facility. Thus, if there is no legitimate reason for any person to be visiting a facility, the reservation of parking spaces for visitors with mobility impairments at that facility is unnecessary.

(4) Pursuant to such findings, the legislature hereby establishes the possibility of distinctions in enforcement based on use or nonuse of facilities at certain educational institutions. It is the intent of the legislature that the provisions of this Section are to be narrowly construed. If, because of a variance granted pursuant to this Section, a person with a mobility impairment is denied access to a parking space at a facility at which he has a legitimate reason for visiting, he may initiate an action under the Americans with Disabilities Act against the parish governing authority.

B.(1) The governing authority of any parish or municipality may, by ordinance, provide for time variances applicable to the reservation of parking spaces for persons with mobility impairments at facilities identified in Paragraph (2) of this Subsection. By such a variance, the governing authority may establish times during which particular accessible parking spaces are available for general use and no citations for accessible parking violations shall be issued for use of the parking space. Any such variance shall be indicated by signage displayed at each parking space subject to the variance, and signs indicating the times during which parking is not reserved shall be mounted on the same post or, if not on a post, in the same manner as and in close proximity to the accessible parking sign itself. Different time variances may be applied to different spaces at the same facility.

(2) A parish or municipal governing authority may grant a variance for parking spaces at athletic facilities or stadiums on high school campuses. No such variance shall be granted unless the school administration formally requests such a variance.

Acts 2003, No. 595, §1, eff. June 27, 2003; Acts 2011, No. 398, §1; Acts 2014, No. 811, §22, eff. June 23, 2014.



RS 40:1743 - Penalties

§1743. Penalties

Any person who violates, or fails to comply with, the provisions of this Part except those violations under R.S. 40:1742(B) shall be subject to penalties described in R.S. 40:1621.

Added by Acts 1977, No. 625, §1. Acts 1995, No. 880, §1.



RS 40:1744 - Compliance with ADA

§1744. Compliance with ADA

Nothing in this Part shall be construed to relieve any person of his responsibility to comply with the ADA.

Added by Acts 1977, No. 625, §1. Acts 1995, No. 880, §1.



RS 40:1745 - Repealed by Acts 1995, No. 880, 2.

§1745. Repealed by Acts 1995, No. 880, §2.



RS 40:1746 - Repealed by Acts 1995, No. 880, 2.

§1746. Repealed by Acts 1995, No. 880, §2.



RS 40:1748 - Access to government services

PART V-A. ACCESS TO GOVERNMENT SERVICES FOR

PERSONS WITH DISABILITIES

§1748. Access to government services

A. Each state agency and political subdivision having jurisdiction over buildings where government services are provided to the public shall provide for equal access to such services by persons with physical disabilities. A consumer of such government services who has a visible disability, and the person who is providing assistance to him in securing such services, shall be entitled to priority treatment when such services involve waiting periods.

B. The state agency or political subdivision shall provide for regulations to implement the requirements of R.S. 40:1748(A). Such regulations shall further provide for the reasonable enforcement of these provisions.

Acts 1989, No. 764, §1; Acts 2014, No. 811, §22, eff. June 23, 2014.



RS 40:1749 - Access to restrooms

PART VI. RESTROOMS IN PUBLIC FACILITIES

§1749. Access to restrooms

A. The provisions of this Section shall apply to those buildings or structures commonly referred to as shopping malls. As used in this Section, the term "shopping mall" means any building or structure which contains multiple units which are used or intended for use for the sale at retail of goods or services and which units are connected by common areas other than streets, sidewalks, or parking areas.

B. Each shopping mall for which construction begins on or after September 12, 1980, shall comply with the requirements hereinafter set forth.

If the shopping mall has an enclosed area of fifty thousand square feet or more, the shopping mall shall contain adequate restroom facilities located in the common areas of the mall for use by the general public. The facilities shall be clearly and conspicuously marked and designated for public use. Any directory located within the mall shall contain directions to the public facilities. Adequate signs directing the public to the location of the facilities shall be posted throughout the mall.

C. All shopping malls in existence on the effective date of this law, and those thereafter constructed, shall clearly and adequately designate and mark public restroom facilities.

Added by Acts 1980, No. 390, §1.



RS 40:1749.1 - Asbestos and hazardous component materials detection program established; finding and purpose; rules; duties and responsibilities; definitions; exceptions

PART VII. ASBESTOS AND HAZARDOUS

MATERIALS DETECTION PROGRAM

§1749.1. Asbestos and hazardous component materials detection program established; finding and purpose; rules; duties and responsibilities; definitions; exceptions

A. The legislature finds that friable asbestos containing materials and other hazardous component materials in any environment occupied by human beings creates a serious hazard to health. The existence of such hazards should not be tolerated in the public buildings in this state, and it is incumbent upon state government to take initiative to see that such hazards are detected and that appropriate abatement actions are taken.

B. It is the purpose of this Section to provide a mechanism by which the presence of friable asbestos containing materials and other hazardous component materials in the public buildings in this state can be detected so that appropriate abatement actions are taken in order that the occupants in those buildings may work and live in an environment which does not threaten their welfare in any manner.

C.(1) The secretary of the Department of Environmental Quality shall establish a program to insure that whatever action as may be necessary is taken for the detection and appropriate abatement of friable asbestos containing materials and other hazardous component materials in public buildings, except those buildings constructed after 1978, unless it is determined that there is a possibility of the presence of these hazardous component materials. The secretary shall promulgate rules and regulations implementing an asbestos and hazardous component materials detection program which shall include but not be limited to visual assessment and air monitoring.

(2) Until the secretary adopts a level by regulation, the maximum allowable asbestos level for the protection of the general public shall be 0.01 fibers per cubic centimeter of air, measured during normal occupancy and calculated as an eight-hour time-weighted average in accord with 29 CFR Part 1910.1001, Appendix A, protocols for phase contrast microscopy (PCM). In the event that airborne asbestos fiber levels exceed such a level, a second test of samples may be collected during normal occupancy, analyzed by transmission electron microscopy (TEM) analysis and calculated as an eight-hour time-weighted average in accord with 29 CFR Part 1910.1001, Appendix A, and that value shall be controlling in determining whether the maximum allowable level is being exceeded.

(3) Such rules and regulations shall be promulgated after public hearing thereon in accordance with the Administrative Procedure Act, R.S. 49:950 et seq. The secretary shall promulgate rules and regulations as required by this Section no later than January 1, 1989.

D. The secretary may contract with any agencies, individuals, or groups for the provision of necessary services, subject to appropriation, and shall issue and from time to time amend such rules and regulations as may be necessary. Contracts entered into with individuals or groups shall be subject to the public bid laws.

E. For the purposes of this Section, "friable asbestos" and asbestos containing materials shall have the same meaning as defined in R.S. 30:2343.

F. For the purpose of this Section, "public building" means those buildings owned or leased by the state of Louisiana, except those buildings constructed after 1978, unless it is determined that there is a possibility of the presence of these hazardous component materials.

Acts 1988, No. 790, §1; Acts 1990, No. 418, §1.



RS 40:1749.11 - Short title; purpose

PART VIII. UNDERGROUND UTILITIES AND FACILITIES

§1749.11. Short title; purpose

A. This Part shall be known and may be cited as the "Louisiana Underground Utilities and Facilities Damage Prevention Law".

B. It is the public policy of this state to promote the protection of property, workmen, and citizens in the immediate vicinity of an underground facility or utility from damage, death, or injury and to promote the health and well-being of the community by preventing the interruption of essential services which may result from the destruction of, or damage to, underground facilities or utilities.

Acts 1988, No. 923, §1; Acts 1999, No. 506, §1, eff. June 29, 1999.



RS 40:1749.12 - Definitions

§1749.12. Definitions

As used in this Part, the following terms have the meanings ascribed to them in this Section:

(1) "Agricultural excavator" means a person who owns or operates a farm and is directly involved in the cultivation of land or crops or who raises livestock.

(2) "Damage" means any defacing, scraping, gouging, breaking, cutting, or displacement of, impact upon or removal of an underground facility or utility or its means of primary support.

(3) "Demolisher" means any person engaged in the act of demolishing as defined in Paragraph (2) of this Section.

(4) "Demolition" means the total or partial wrecking, razing, rendering, moving, or removing of any building or structure, movable or immovable.

(5) "Emergency" means any crisis situation which poses an imminent threat or danger to life, health, or property, requires immediate action, and immediate action is taken.

(6) "Excavation" or "excavate" means any operation causing movement or removal of earth, rock, or other materials in or on the ground or submerged in a marine environment that could reasonably result in damage to underground or submerged utilities or facilities by the use of powered or mechanical or manual means, including but not limited to pile driving, digging, blasting, augering, boring, back filling, dredging, compaction, plowing-in, trenching, ditching, tunneling, land-leveling, grading, and mechanical probing. "Excavation" or "excavate" shall not include manual probing or any force majeure, act of God, or act of nature.

(7) "Excavator" means any person who engages in excavation operations.

(8) "Forestry excavator" means an excavator who is a logger, prescribed burner, site preparation operator, or tree planter for commercial forestry operations.

(9) "Inclement weather" means weather that prohibits or impedes a worker's use of his locating equipment or causes undue risk to himself or his equipment such as lightning, heavy rain, tornadoes, hurricanes, floods, sleet, snow, or flooding conditions.

(10) "Mark-by time" is the date and time provided by the regional notification center by which the utility or facility operator is required to mark the location or provide information to enable an excavator or demolisher, using reasonable and prudent means, to determine the specific location of the utility or facility as provided for in R.S. 40:1749.14(D). The mark-by time may be extended if mutually agreed upon and documented between the excavator and operator.

(11) "Operator" means any person who owns or operates a public or private underground facility or utility which furnishes a service or material or stores, transports, or transmits electric energy, steam, oil, gases, natural gas, gas, mixture of gases, petroleum, petroleum products, hazardous or flammable fluids, toxic or corrosive fluids/gases, including telephone or telegraph system, fiber optic electronic communication systems, or water or water systems, or drainage, sewer systems, or traffic control systems or other items of like nature.

(12) "Person" means an individual, firm, partnership, association, limited liability company, corporation, joint venture, municipality, governmental agency, political subdivision, or agent of the state or any legal representative thereof.

(13) "Regional notification center" means any one of the following:

(a) An entity designated as nonprofit by the Internal Revenue Service under Section 501(c) of the Internal Revenue Code and which is organized to protect its members from damage and is certified by the Department of Public Safety and Corrections in accordance with this Part.

(b) An organization of operators, consisting of two or more separate operators who jointly have underground utilities or facilities in three or more parishes in Louisiana, which is organized to protect its own installation from damage and has been certified by the Department of Public Safety and Corrections in accordance with this Part.

(c) An operator who has underground utilities or facilities in a majority of parishes in Louisiana and is organized to protect its own installation from damage, and has been certified by the Department of Public Safety and Corrections in accordance with this Part.

(14) "Service line or lines" means underground facilities or utilities which provide power, gas, natural gas, communication, or water capabilities to a building or structure or buildings or group of structures.

(15) "Underground facility or utility" means any pipe, conduit, duct, wire, cable, valve, line, fiber optic equipment, or other structure which is buried or placed below ground or submerged for use in connection with storage, conveyance, transmission, or protection of electronics communication system, telephone or telegraph system, or fiber optic, electric energy, oil, natural gas, gas, gases, steam, mixture of gases, petroleum, petroleum products, hazardous or flammable fluids/gases, toxic or corrosive fluids/gases, hazardous fluids/gases, or other substances of like nature or water or water systems, sewer systems or traffic, drainage control systems, or other items of like nature.

(16) "Wildfire" means an uncontrolled combustion of natural vegetation.

Acts 1988, No. 923, §1; Acts 1997, No. 1050, §1, eff. July 11, 1997; Acts 1999, No. 506, §1, eff. June 29, 1999; Acts 2010, No. 249, §1, eff. Sept. 1, 2010; Acts 2011, No. 38, §1, eff. Oct. 1. 2011; Acts 2012, No. 103, §1; Acts 2014, No. 203, §1; Acts 2016, No. 245, §1, eff. May 26, 2016.



RS 40:1749.13 - Excavation and demolition; prohibitions

§1749.13. Excavation and demolition; prohibitions

A. Except as provided in this Section, no person shall excavate or demolish in any street, highway, public place, or servitude of any operator, or near the location of an underground facility or utility, or on the premises of a customer served by an underground facility or utility without having first ascertained, in the manner prescribed in Subsection B of this Section, the specific location as provided in R.S. 40:1749.14(D) of all underground facilities or utilities in the area which would be affected by the proposed excavation or demolition.

B.(1) Except as provided in R.S. 40:1749.15, prior to any excavation or demolition, each excavator or demolisher shall serve telephonic or electronic notice of the intent to excavate or demolish to the regional notification center or centers serving the area in which the proposed excavation or demolition is to take place. Such notice shall be given to the notification center at least forty-eight hours, but not more than one hundred twenty hours, excluding weekends and holidays, in advance of the commencement of any excavation or demolition activity. Holidays shall consist of the following: New Year's Day; Good Friday; Memorial Day; Independence Day; Labor Day; Thanksgiving Day; Christmas Eve; and Christmas Day, or the days on which those holidays are observed by the state.

(2) This notice shall contain the name, address, and telephone number of the person filing the notice of intent, and, if different, the person responsible for the excavation or demolition, the starting date, anticipated duration, and description of the specific type of excavation or demolition operation to be conducted, the specific location of the proposed excavation or demolition and a statement as to whether directional boring or explosives are to be used. If the excavation or demolition is part of a larger project, the notice shall be confined to the actual area of proposed excavation or demolition that will occur during the twenty-day time period under R.S. 40:1749.14(C).

(3) Telephonic notice shall be recorded on tape or stored into an electronic data bank by the regional notification center and a record of the notice shall be retained for a three-year period from the date of notification. A record of an electronic notice shall also be retained by the regional notification center for a three-year period from the date of notification.

(4) Notice shall be given and shall include a specific location request for excavation or demolition work to be performed at least forty-eight hours, but not more than one hundred twenty hours, excluding weekends and holidays, in advance of actual work commencement. Holidays shall consist of the following: New Year's Day; Good Friday; Memorial Day; Independence Day; Labor Day; Thanksgiving Day; Christmas Eve; and Christmas Day, or the days on which those holidays are observed by the state. The marking of an operator's facility or utility shall be provided for excavation or demolition purposes only.

(5) The excavator or demolisher shall wait at least forty-eight hours, beginning at 7:00 a.m. on the next working day, following notification, unless mutually agreed upon and documented by the excavator and operator to extend such time, before commencing any excavation or demolition activity, except in the case of an emergency as defined in the provisions of this Part or if informed by the regional notification center that no operators are to be notified.

C. This Part shall not apply to activities by operators or land owners excavating their own underground utilities or facilities on their own property or operators' exclusive right-of-way provided there is no encroachment on the rights-of-way of any operator.

D. Excavators may use white paint as marking under American Public Works Association guidelines.

E. Repealed by Acts 2010, No. 249, §2, eff. Sept. 1, 2010.

Acts 1988, No. 923, §1; Acts 1992, No. 883, §1; Acts 1997, No. 1050, §1, eff. July 11, 1997; Acts 1999, No. 506, §1, eff. June 29, 1999; Acts 2006, No. 428, §1, eff. June 15, 2006; Acts 2010, No. 249, §§1, 2, eff. Sept. 1, 2010; Acts 2011, No. 38, §1, eff. Oct. 1, 2011; Acts 2014, No. 203, §1; Acts 2016, No. 245, §1, eff. May 26, 2016.



RS 40:1749.14 - Regional notification center

§1749.14. Regional notification center

A. Each operator of an underground utility or facility, including all state agencies and political subdivisions of the state, shall become a member of, participate in, and share the cost of a regional notification center, except as provided for in R.S. 40:1749.19. Each regional notification center shall have the capability to receive emergency locate requests twenty-four hours a day and to disseminate the information as soon as it is received to the appropriate operators and all affected regional notification centers in this state.

B. A regional notification center receiving a notice of intent to excavate shall notify all member operators having underground utilities or facilities in or near the site of the proposed excavation, except for the operator who provided the notice of intent and requested not to receive such notification. All member operators shall furnish the regional notification center with current emergency contact or notification information, including twenty-four hour telephone numbers.

C.(1) Each operator of an underground facility or utility, after having received the notification request from the regional notification center of an intent to excavate, shall supply, prior to the proposed excavation, the following information to the person responsible for the excavation:

(a) The specific location and type of all of its underground utilities or facilities which may be damaged as a result of the excavation or demolition. If the surface over the buried or submerged line is to be removed, supplemental offset markings may be used. Offset markings shall be on a uniform alignment and shall clearly indicate that the actual facility is a specific distance away.

(b)(i) Unless otherwise required by federal or state statutes, the specific location and type of underground utility or facility may, at the operator's option, be marked to locate the utilities or facilities. If the utilities or facilities are visibly marked by the operator, they shall be marked by the operator by color coded paint, flags, or stakes or similar means using the American Public Works Association color code.

(ii) The location of underground fiber optic cables shall be identified in accordance with the provisions of this Subparagraph and such identification shall also include an added special marking that is uniquely associated with fiber optic cables.

(iii) When the utility or facility operator has marked the location of underground facilities or utilities, the marking shall be deemed good as long as visible but not longer than twenty calendar days, including weekends and holidays, from the "mark by" time. An additional notice to the regional notification center shall be given by the excavator or demolisher in accordance with the provisions of this Part when the marks are no longer visible or if the excavation or demolition cannot be completed within twenty calendar days from the "mark by" time, whichever occurs first.

(iv) The excavator shall use all reasonable and prudent means, within common industry practice, to protect and preserve all marks of the underground utility or facility.

(v) In the case whereby a forestry excavator or agricultural excavator has requested that the utilities and facilities be marked for location, the operator of a utility or facility shall mark the area of their utilities or facilities. The markings provided by the operator shall be deemed good as long as the markings are visible or up to thirty calendar days from the time the markings were made, whichever is shorter.

(2) If the operator does not visibly mark the location of these utilities or facilities, the operator shall provide information to enable an excavator using reasonable and prudent means to determine the approximate location of the utility or facility. The information provided by the operator shall include a contact person and a specific telephone number for the excavators to call. After the operator has received the notification request, the information on location, size, and type of underground utility or facility must be provided by the operator to the excavator prior to excavation.

(3) In the event of inclement weather as defined in this Part, the mark by time shall be extended by a duration equal to the duration of the inclement weather. The owner or operator shall notify the excavator or demolisher before the expiration of the mark by time of the need for such extension.

D. For the purpose of this Section, the specific location of the underground facilities is defined as an area not wider than the width of the underground facility or utility as marked plus eighteen inches on either side.

E.(1) An excavator or demolisher who has given notice and otherwise complied with the provisions of this Part shall be immune from civil liability for damages in the area of the proposed excavation or demolition caused by such excavation or demolition to any owner or operator who:

(a) Was required by the provisions of this Part to become a member, participate in, or share the cost of a regional notification center, and failed to do so.

(b) Failed to mark or provide information as required by the provisions of this Part.

(2) The immunity provided by this Subsection shall not apply to civil liability for damages caused by the negligence of the excavator or demolisher.

F. Should an owner or operator file suit against an excavator or demolisher for damages to underground facilities or utilities and the court finds in favor of the owner or operator, in addition to damages provided for by this Part, the owner or operator shall be entitled to recover reasonable attorney fees and costs. If the court finds in favor of the excavator or demolisher, the excavator or demolisher shall be entitled to recover reasonable attorney fees and costs.

Acts 1988, No. 923, §1, eff. Sept. 9, 1989; Acts 1992, No. 883, §1; Acts 1995, No. 491, §1; Acts 1997, No. 1050, §1, eff. July 11, 1997; Acts 1999, No. 506, §1, eff. June 29, 1999; Acts 2010, No. 249, §1, eff. Sept. 1, 2010; Acts 2011, No. 38, §1, eff. Oct. 1, 2011; Acts 2014, No. 203, §1.



RS 40:1749.15 - Emergency excavation; notice required; penalty

§1749.15. Emergency excavation; notice required; penalty

A. The notice required pursuant to R.S. 40:1749.13 shall not apply to any person conducting an emergency excavation. Oral notice of the emergency excavation shall be given as soon as practicable to the regional notification center or each operator having underground utilities and facilities located in the area and, if necessary, emergency assistance shall be requested from each operator in locating and providing immediate protection to its underground utilities and facilities.

B. The excavator shall orally certify in the notice required in Subsection A of this Section that the situation poses an imminent threat or danger to life, health, or property and requires immediate action and that the excavator has a crew on site.

C. There is a rebuttable presumption that the excavator failed to give notice as required pursuant to this Section if the excavator failed to give any notice to the regional notification center within the following time periods:

(1) Within four hours of the beginning of the emergency excavation.

(2) In the case of a gubernatorially declared state of emergency due to a tropical storm or hurricane event, within twelve hours of the beginning of the emergency excavation within the parishes to which the emergency declaration applies.

(3) In the case of a wildfire, within twenty-four hours after control of the emergency.

Acts 1988, No. 923, §1; Acts 1997, No. 1050, §1, eff. July 11, 1997; Acts 1999, No. 506, §1, eff. June 29, 1999; Acts 2011, No. 38, §1, eff. Oct. 1, 2011; Acts 2012, No. 103, §1.



RS 40:1749.16 - Precautions to avoid damage

§1749.16. Precautions to avoid damage

In addition to the notification requirements in R.S. 40:1749.13 and 1749.14 and the emergency notification requirements in R.S. 40:1749.15, each person responsible for an excavation or demolition operation shall do the following:

(1) Plan the excavation or demolition to avoid damage to or minimize interference with underground facilities in and near the construction area.

(2) Maintain a safe clearance between the underground utilities or facilities and the cutting edge or point of any power or mechanized equipment, taking into account the known limit of control of the cutting edge or point to avoid damage to utilities or facilities.

(3) Provide support for underground facilities or utilities in and near the construction area, during excavation and back filling operations, as may be reasonably necessary to protect the utility or facility.

(4) Dig test pits to determine the actual location of facilities or utilities handling electricity, gas, natural gas, oil, petroleum products, or other flammable, toxic, or corrosive fluids/gases if these facilities or utilities are to be exposed.

Acts 1988, No. 923, §1; Acts 1997, No. 1050, §1, eff. July 11, 1997; Acts 1999, No. 506, §1, eff. June 29, 1999.



RS 40:1749.17 - Excavation or demolition; repair of damage

§1749.17. Excavation or demolition; repair of damage

A. Each person responsible for any excavation or demolition operations which result in any damage to an underground facility or utility shall, immediately upon discovery of that damage, notify the owner or operator of the utility or facility of the location and nature of the damage and shall allow the owner or operator reasonable time to accomplish necessary repairs before continuing the excavation, demolition, or back filling in the immediate area of damage.

B. Each person responsible for an excavation or demolition operation which results in damage to an underground facility or utility permitting the escape of any flammable, toxic, or corrosive fluids/gases shall, immediately upon discovery of that damage:

(1) Notify the owner or operator of the utility or facility as provided in Subsection A, and all other appropriate emergency response personnel, including 911 and the local law enforcement and fire departments and allow the owner or operator reasonable time to accomplish necessary repairs before continuing the excavation, demolition, or back filling in the immediate area of damage.

(2) Take any other action as may be reasonably necessary to protect persons and property and to minimize hazards until arrival of the owner or operator's personnel and police or fire department.

(3) Comply with any other notification process required by law or regulation.

C. For the purposes of this Part, failure to comply with the provisions of Subsection B shall constitute a single violation, except as provided below by Subsection D.

D. After discovery of the damage, each day that an excavator or demolisher fails to comply with the provisions of Subsection B shall be considered a separate violation.

Acts 1988, No. 923, §1; Acts 1997, No. 1050, §1, eff. July 11, 1997; Acts 1999, No. 506, §1, eff. June 29, 1999; Acts 2001, No. 160, §1.



RS 40:1749.18 - Certification of a regional notification center by Department of Public Safety and Corrections

§1749.18. Certification of a regional notification center by Department of Public Safety and Corrections

A. The Department of Public Safety and Corrections shall promulgate rules and regulations in accordance with the Administrative Procedure Act to establish a certification program for regional notification centers in this state.

B. For the purposes of promoting cost effectiveness, ease of use, safety, and the protection of property, workmen, and citizens from damage, injury, and death, the rules and regulations shall include but not be limited to requirements that any regional notification center, that is either certified or that applies for certification pursuant to the provisions of this Chapter, shall have and maintain the following:

(1) Ability to accept and timely process and locate requests as required by law, including providing of ticket numbers, copies of tickets, notifications, and other procedures and information.

(2) Ability to accept and timely process short notice, priority, and emergency locate requests.

(3) Voice recording of all incoming calls and retention of voice tapes for at least three years.

(4)(a) Specifically defined geopolitical services areas that are coterminous with parish boundaries and do not overlap any other defined service area.

(b) The provisions of this Paragraph shall apply only to those regional notification centers described in R.S. 40:1749.12(13)(a).

(5) Any other requirements that may be necessary for a regional notification center to properly perform the duties and functions required under this Part.

C. The department shall include in the rules and regulations procedures for certification by the department and may charge a fee for the certification process, not to exceed two thousand five hundred dollars. The rules and regulations required by this Section shall be promulgated by the department within six months after June 29, 1999.

D. An entity operating in this state as an authorized regional notification center prior to and upon June 29, 1999, shall have six months from the date of final adoption of the rules and regulations required by this Section to seek and obtain compliance certification from the Department of Public Safety and Corrections. Failure to obtain such certification shall result in the cessation of activities by the regional notification center.

E. An entity not operating in this state as an authorized regional notification center prior to and upon June 29, 1999, shall obtain compliance certification from the Department of Public Safety and Corrections prior to performing the operations of a regional notification center in or for this state.

Acts 1988, No. 923, §1; Acts 1999, No. 506, §1, eff. June 29, 1999; Acts 2016, No. 85, §1, eff. May 11, 2016.



RS 40:1749.19 - Voluntary participation by incorporated municipalities and parish governments

§1749.19. Voluntary participation by incorporated municipalities and parish governments

A. Each incorporated municipality or parish government which owns or operates, in its own right or through a special district or districts created pursuant to constitutional or statutory authority, a drainage system, a sewer system, drainage, water or water system, traffic control system, an electrical energy system and/or a gas or natural gas system underground facility within its local jurisdiction which would otherwise be included in R.S. 40:1749.14, and which does not desire to be so included, shall adopt an ordinance indicating this desire by December 31, 1998. The ordinance shall be filed with the secretary of state for verification purposes. An incorporated municipality or parish government which fails to adopt the ordinance shall be subject to the provisions of this Part on and after December 31, 1998.

B. Each municipality or parish government which owns or operates in its own right, or through a special district or districts created pursuant to law, a drainage system, a sewer system, water or water system, telephone or telegraph, fiber optic, electronics equipment system, traffic control system, an electrical energy system, natural gas system, and/or a gas system underground facility within its local jurisdiction which would otherwise be included in R.S. 40:1749.17, and which is incorporated or created subsequent to July 1, 1997, and which does not desire to be so included, shall comply with the provisions of Subsection A of this Section within one year of the date of its first municipal elections or within one year of the date of creation of a special district.

Acts 1988, No. 923, §1; Acts 1997, No. 1050, §1, eff. July 11, 1997.



RS 40:1749.20 - Violations; penalties

§1749.20. Violations; penalties

A.(1) A person who is required by this Part to become a member of, participate in, or share the cost of, a regional notification center and who fails to do so shall be subject to a civil penalty of not more than two hundred fifty dollars for the first violation and not more than one thousand dollars for each subsequent violation. A subsequent violation shall be deemed to have occurred if the person fails to become a member of, participate in, or share the cost of, a regional notification center as required within ninety days after issuance of a citation for the previous violation.

(2) A person who participates in a regional notification center and who fails to mark or provide information regarding the location of underground utilities and facilities used to store, transport, or convey that which is not regulated pursuant to Chapter 16 of Subtitle II of Title 30 of the Louisiana Revised Statutes of 1950, otherwise known as the Hazardous Materials Information Development, Preparedness, and Response Act, shall be subject to a civil penalty of not more than one thousand dollars. A subsequent violation shall be deemed to have occurred if a person fails to provide information or markings within two years of the issuance of a prior citation for the same or similar conduct.

(3) A person who is required by law to participate in a regional notification center and who fails to provide information or markings to indicate hazardous material as defined in Title 30 of the Louisiana Revised Statutes of 1950 shall be subject to the following:

(a) For the first violation, a warning letter shall be given.

(b) For a second violation, a civil penalty of not more than two hundred fifty dollars.

(c) For a third violation, a civil penalty of not more than five hundred dollars.

(d) For a fourth violation, a civil penalty of not more than one thousand dollars.

(e) For a fifth and each subsequent violation, a civil penalty of not less than two thousand dollars nor more than twenty-five thousand dollars.

B. An excavator or demolisher who violates the provisions of R.S. 40:1749.13, 1749.16, or 1749.17(B) shall be subject to the following:

(1) For the first violation, a warning letter shall be given.

(2) For a second violation of a similar nature within a two-year period from the previous violation, a civil penalty of not more than two hundred fifty dollars.

(3) For a third violation of a similar nature within a two-year period from a previous violation, a civil penalty of not more than five hundred dollars.

(4) For a fourth violation of a similar nature within a two-year period from the previous violation, a civil penalty of not more than one thousand dollars.

(5) For a fifth and each subsequent violation of a similar nature within a two-year period from the previous violation, a civil penalty of not less than two thousand nor more than twenty-five thousand dollars.

(6) For any violation involving hazardous materials as defined in Title 30 of the Louisiana Revised Statutes of 1950, a civil penalty of not less than two thousand dollars nor more than twenty-five thousand dollars.

(7) An excavator or demolisher who is issued a citation for a violation shall immediately stop all excavation or demolition activity until the requirements of this Part are met. Failure to do so shall subject the excavator or demolisher to an additional citation and civil penalty of not more than twenty-five thousand dollars for each such subsequent citation issued.

C. An excavator or demolisher who violates the provisions of R.S. 40:1749.15 shall be subject to the following:

(1) For the first violation, a civil penalty of not more than fifty dollars.

(2) For a second violation of a similar nature within a two-year period from the previous violation, a civil penalty of not more than two hundred dollars.

(3) For a third violation of a similar nature within a two-year period from a previous violation, a civil penalty of not more than five hundred dollars.

(4) For a fourth and each subsequent violation of a similar nature within a two-year period from the previous violation, a civil penalty of not less than five hundred dollars nor more than five thousand dollars.

D. A person may be cited with a violation and held liable for a civil penalty pursuant to this Section although the commission of the offense did not occur in the presence of a law enforcement officer if the evidence is sufficient to establish that the defendant has committed the offense.

Acts 1988, No. 923, §1; Acts 1997, No. 1050, §1, eff. July 11, 1997; Acts 1999, No. 506, §1, eff. June 29, 1999; Acts 2001, No. 160, §1; Acts 2010, No. 249, §1, eff. Sept. 1, 2010; Acts 2011, No. 38, §1, eff. Oct. 1, 2011; Acts 2012, No. 103, §1; Acts 2014, No. 203, §1.



RS 40:1749.21 - Miscellaneous provisions

§1749.21. Miscellaneous provisions

A. Except as otherwise specifically provided herein, the provisions of this Part shall not affect any civil remedies for personal injury or property damage, including damage to underground facilities or utilities.

B. Nothing in this Part shall affect any permitting process granted to a parish, municipal, local, or state governing authority. If a permit is issued in conjunction with excavation or demolition subject to the provisions of this Part, upon issuing the permit, the governing authority is encouraged to distribute to the permittee information regarding compliance with the provisions of this Part. The regional notification centers shall provide the information to the governing authority for distribution. The failure of the governing authority to distribute the information shall not for that reason alone create any liability on the part of the governing authority or permittee nor otherwise reduce or limit the duties and responsibilities of excavators or demolishers under this Part.

Acts 1988, No. 923, §1; Acts 1997, No. 1050, §1, eff. July 11, 1997.



RS 40:1749.22 - Preemption

§1749.22. Preemption

No parish, municipal, local, or state governing authority may enact any ordinance or promulgate any rules or regulations which are in conflict with the provisions of this Part.

Acts 1988, No. 923, §1.



RS 40:1749.23 - Enforcement and adjudication; administration; levy of civil penalties

§1749.23. Enforcement and adjudication; administration; levy of civil penalties

A. The provisions of this Part may be enforced by the Department of Public Safety and Corrections or by any local law enforcement agency. The Department of Public Safety and Corrections or its designee may provide forms, including citation, complaint, and incident report forms, to other law enforcement agencies for use in enforcement of the provisions of this Part.

B. The deputy secretary for the office of public safety services in the Department of Public Safety and Corrections or any local law enforcement agency shall have the right to:

(1) Exclusively monitor excavation or demolition that is subject to the provisions of this Part to ensure compliance with the provisions of this Part, including requesting the production by the excavator or demolisher of the locate request number issued by the regional notification center.

(2) Issue citations for violations of the provisions of this Part in addition to other enforcement powers provided by law.

(3) Seek restraining orders, injunctions, or other civil remedies to halt or prevent violations of the provisions of this Part.

C. Proceedings and adjudications for the levying of civil penalties under this Part shall be conducted by the division of administrative law in accordance with regulations adopted pursuant to the Administrative Procedure Act.

D. The secretary of the Department of Public Safety and Corrections or his designee may promulgate rules and regulations for the implementation and administration of the provisions of this Part relative to enforcement, which shall include developing a procedure for reporting and investigating complaints of violations of this Part that includes the following:

(1) Establishing a centralized complaint reporting point using a toll-free phone number that is available to contractors, utility operators, and the general public.

(2) Establishing a uniform complaint form to record the complainant's name and identifying information, the nature and details of the complaint, the geographic location of the complaint, any information about excavators, the date and time of the complaint, the date and time of the complaint report, and whether any collateral damage or off-site impact occurred including information about that impact or damage.

(3) Establishing a procedure to investigate the validity of the complaint using information provided by but not limited to certified regional notification centers with jurisdiction in the reported geographic area.

(4) Establishing a procedure for determining the appropriate law enforcement agency in the reported geographic area that will be responsible for investigating the complaint and for forwarding the complaint report to that law enforcement agency.

(5) Establishing a procedure for the law enforcement agency to completely investigate a complaint and obtain the information needed to issue a citation and adjudicate the complaint.

(6) Establishing a procedure for receiving citations issued by law enforcement agencies, determining whether the cited party wishes to contest the charge, and transferring contested citations to the division of administrative law for adjudication.

(7) Establishing a procedure for recording the number of citations issued and their disposition.

(8) Establishing procedures for collecting civil penalties for deposit into the Underground Damages Prevention Fund and disbursing those civil penalties according to the provisions of this Part.

Acts 1997, No. 1050, §1, eff. July 11, 1997; Acts 1999, No. 506, §1, eff. June 29, 1999; Acts 2001, No. 162, §1.



RS 40:1749.24 - Collection and distribution of fines or civil penalties; Underground Damages Prevention Fund

§1749.24. Collection and distribution of fines or civil penalties; Underground Damages Prevention Fund

A. All civil penalties collected under the provisions of R.S. 40:1749.20(A) and (B) shall be paid to the state treasury for credit to the Underground Damages Prevention Fund created by this Section and shall be disbursed from the fund as follows:

(1) Fifty percent shall be retained by the Underground Damages Prevention Fund.

(2) Within one year of the civil penalty being deposited into the Underground Damages Prevention Fund, the agency responsible for administering R.S. 40:1749.23 shall disburse the remaining fifty percent of the civil penalties to the law enforcement agency that issued the citation.

B. All funds received by the Department of Public Safety and Corrections under the provisions of this Part shall be retained in the Underground Damages Prevention Fund.

C. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited as required by Subsection B of this Section shall be credited to a special fund hereby created in the state treasury to be known as Underground Damages Prevention Fund. After disbursements as authorized in this Section, the monies in this fund shall be used solely as provided by Subsection D of this Section and only in the amounts appropriated by the legislature. All unexpended and unencumbered monies in this fund at the end of the fiscal year shall remain in such fund. The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund and interest earned on the investment of these monies shall be credited to this fund, following compliance with the requirement of Article VII, Section 9(B) relative to the Bond Security and Redemption Fund.

D. The monies in the Underground Damages Prevention Fund shall be used by the Department of Public Safety and Corrections or its designee solely for administration of the provisions of this Part, including payment to the division of administrative law for adjudication services. Expenditures may also be made for information and programs designed to enhance awareness of the duties and responsibilities of persons governed by the provisions of this Part and the duties and responsibilities of persons who enforce and administer the provisions of this Part.

Acts 1997, No. 1050, §1, eff. July 11, 1997; Acts 1999, No. 506, §1, eff. June 29, 1999; Acts 2001, No. 160, §1.



RS 40:1749.25 - Department of Transportation and Development; compliance

§1749.25. Department of Transportation and Development; compliance

Department of Transportation and Development right-of-way permit procedures, as promulgated in accordance with the Administrative Procedure Act and set forth in Title 70 of the Louisiana Administrative Code, constitute compliance with the provisions of this Part only insofar as this Part imposes upon the Department of Transportation and Development the duties of a regional notification center or operator.

Acts 1997, No. 1050, §1, eff. July 11, 1997.



RS 40:1749.26 - Public work projects

§1749.26. Public work projects

In addition to any other applicable provision of this Part, R.S. 38:2223 shall apply to any public work project.

Acts 2001, No. 1005, §2, eff. June 27, 2001.



RS 40:1751 - WEAPONS

CHAPTER 9. WEAPONS

PART I. MACHINE GUNS

§1751. Definitions

For purposes of this Part, "machine gun" includes all firearms of any calibre, commonly known as machine rifles, machine guns, and sub-machine guns, capable of automatically discharging more than eight cartridges successively without reloading, in which the ammunition is fed to the gun from or by means of clips, disks, belts, or some other separable mechanical device. "Manufacturer" includes all persons manufacturing machine guns; "Merchant" includes all persons dealing with machine guns as merchandise.

Acts 1932, No. 80, §1.



RS 40:1752 - Handling of machine guns unlawful; exceptions

§1752. Handling of machine guns unlawful; exceptions

No person shall sell, keep or offer for sale, loan or give away, purchase, possess, carry, or transport any machine gun within this state, except that:

(1) All duly appointed peace officers may purchase, possess, carry, and transport machine guns.

(2) This Part does not apply to the Army, Navy, or Marine Corps of the United States, the National Guard, and organizations authorized by law to purchase or receive machine guns from the United States or from this state. The members of such Corps, National Guard, and organizations may possess, carry, and transport machine guns while on duty.

(3) Persons possessing war relics may purchase and possess machine guns which are relics of any war in which the United States was involved, may exhibit and carry the machine guns in the parades of any military organization, and may sell, offer to sell, loan, or give the machine guns to other persons possessing war relics.

(4) Guards or messengers employed by common carriers, banks, and trust companies, and pay-roll guards or messengers may possess and carry machine guns while actually employed in and about the shipment, transportation, or delivery, or in the guarding of any money, treasure, bullion, bonds, or other thing of value. Their employers may purchase or receive machine guns and keep them in their possession when the guns are not being used by their guards or messengers.

(5) Manufacturers and merchants may sell, keep or offer for sale, loan or give away, purchase, possess, and transport machine guns in the same manner as other merchandise except as otherwise provided in this Part. Common carriers may possess and transport unloaded machine guns as other merchandise.

Acts 1932, No. 80, §2.



RS 40:1753 - Transfers of possessions permitted in certain cases; method

§1753. Transfers of possessions permitted in certain cases; method

No manufacturer or merchant shall permit any machine gun to pass from his possession to the possession of any person other than:

(1) A manufacturer or a merchant.

(2) A common carrier for shipment to a manufacturer or merchant.

(3) A duly authorized agent of the government of the United States or of this state, acting in his official capacity.

(4) A person authorized to purchase a machine gun under the provisions of paragraphs (1) and (4) of R.S. 40:1752.

Manufacturers or merchants shall not deliver a machine gun to any of the persons authorized to purchase it under the provisions of paragraphs (1) and (4) of R.S. 40:1752 unless the person presents a written permit to purchase and possess a machine gun, signed by the sheriff of the parish in which the manufacturer or merchant has his place of business or delivers the machine gun. The manufacturer or merchant shall retain the written permit and keep it on file in his place of business. Each sheriff shall keep a record of all permits issued by him.

Acts 1932, No. 80, §3.



RS 40:1754 - Registers to be kept; inspection thereof

§1754. Registers to be kept; inspection thereof

Every manufacturer or merchant shall keep a register of all machine guns manufactured or handled by him. This register shall show:

(1) The date of the sale, loan, gift, delivery, or receipt of any machine gun;

(2) The name, address, and occupation of the person to whom the machine gun was sold, loaned, given, or delivered, or from whom it was received; and

(3) The purpose for which the person, to whom the machine gun was sold, loaned, given, or delivered, purchased or obtained it.

Upon demand, every manufacturer or merchant shall permit any sheriff or deputy sheriff or any police officer to inspect his entire stock of machine guns, and parts and supplies therefor, and shall produce the register required in this Section and all written permits to purchase or possess a machine gun, which he has retained and filed in his place of business.

Acts 1932, No. 80, §4.



RS 40:1755 - Penalty

§1755. Penalty

A. Any manufacturer who:

(1) Passes possession of or delivers a machine gun to any person in violation of R.S. 40:1753; or

(2) Fails to keep an accurate register, as required in R.S. 40:1754; or

(3) Fails to produce or account for a sheriff's permit for each machine gun sold by him for which a permit is necessary under the provisions of R.S. 40:1753,

shall be imprisoned at hard labor for not less than one year nor more than five years.

B. Any person who violates R.S. 40:1752 shall be imprisoned at hard labor for not less than one year nor more than ten years.

C. Whoever, having been convicted of murder, armed or simple robbery, aggravated or simple burglary, or aggravated battery, or an attempt to commit any one of those crimes, thereafter violates any of the provisions of this Part shall be imprisoned at hard labor for not less than three years nor more than ten years.

Acts 1932, No. 80, §§5, 6.



RS 40:1781 - Definitions

PART II. REGISTRATION

§1781. Definitions

For the purpose of this Part, the following terms have the meanings ascribed to them in this Section:

(1) "Dealer" means any person not a manufacturer or importer engaged in this state in the business of selling any firearm. The term includes wholesalers, pawnbrokers, and other persons dealing in used firearms.

(2) "Department" means the Department of Public Safety.

(3) "Firearm" means a shotgun having a barrel of less than eighteen inches in length; a rifle having a barrel of less than sixteen inches in length; any weapon made from either a rifle or a shotgun if said weapon has been modified to have an overall length of less than twenty-six inches; any other firearm, pistol, revolver, or shotgun from which the serial number or mark of identification has been obliterated, from which a shot is discharged by an explosive, if that weapon is capable of being concealed on the person; or a machine gun, grenade launcher, flame thrower, bazooka, rocket launcher, excluding black powder weapons, or gas grenade; and includes a muffler or silencer for any firearm, whether or not the firearm is included within this definition. Pistols and revolvers and those rifles and shotguns which have not previously been defined in this Paragraph as firearms from which serial numbers or marks of identification have not been obliterated are specifically exempt from this definition.

(4) "Importer" means any person who imports or brings into the state any firearm.

(5) "Machine gun" means any weapon, including a submachine gun, which shoots or is designed to shoot automatically more than one shot without manual reloading, by a single function of the trigger.

(6) "Manufacturer" means any person who is engaged in this state in the manufacture, assembling, alteration, or repair of any firearm.

(7) "Muffler" or "silencer" includes any device for silencing or diminishing the report of any portable weapon such as a rifle, carbine, pistol, revolver, machine gun, submachine gun, shotgun, fowling piece, or other device from which a shot, bullet, or projectile may be discharged by an explosive and is not limited to mufflers and silencers for firearms as defined in this Section.

(8) "Transfer" includes the sale, assignment, pledge, lease, loan, gift, or other disposition of any firearm.

Amended by Acts 1964, No. 51, §1; Acts 1975, No. 381, §1; Acts 1977, No. 532, §1; Acts 1988, No. 424, §1.



RS 40:1782 - Exemptions from Part

§1782. Exemptions from Part

This Part does not apply to the following persons and things:

(1) Sheriffs or equivalent municipal officers in municipalities of over ten thousand, when they are acting in their official capacity.

(2) The arms, accoutrements, and equipment of the military and naval forces of the United States or of other officers of the United States authorized by law to possess weapons of any kind.

(3) The arms, accoutrements, and equipment of the militia.

(4) Any firearm which is unserviceable and which is transferred as a curiosity or ornament.



RS 40:1783 - Repealed by Acts 2013, No. 398, §2.

§1783. Repealed by Acts 2013, No. 398, §2.



RS 40:1784 - Repealed by Acts 2013, No. 398, §2.

§1784. Repealed by Acts 2013, No. 398, §2.



RS 40:1785 - Possession or dealing in unregistered or illegally transferred weapons

§1785. Possession or dealing in unregistered or illegally transferred weapons

No person shall receive, possess, carry, conceal, buy, sell, or transport any firearm which has not been registered or transferred in accordance with Title 18 or Title 26 of the United States Code as applicable.

Amended by Acts 1950, No. 316, §11; Acts 2013, No. 398, §1.



RS 40:1786 - Repealed by Acts 2013, No. 398, §2.

§1786. Repealed by Acts 2013, No. 398, §2.



RS 40:1787 - Repealed by Acts 2013, No. 398, §2.

§1787. Repealed by Acts 2013, No. 398, §2.



RS 40:1788 - Identification with number or other mark; obliteration or alteration of number or mark

§1788. Identification with number or other mark; obliteration or alteration of number or mark

A. Each manufacturer, importer, and dealer in any firearm shall identify it with a number or other identification mark approved by the department and shall mark or stamp or otherwise place the number or mark thereon in a manner approved by the department.

B. No one shall obliterate, remove, change, or alter this number or mark.

Acts 2016, No. 340, §1.



RS 40:1789 - Records of importers, manufacturers, or dealers

§1789. Records of importers, manufacturers, or dealers

Importers, manufacturers, and dealers shall keep such books and records and render such returns in relation to the transactions in firearms specified in this Part as the department requires.



RS 40:1790 - Rules and regulations; importation of firearms

§1790. Rules and regulations; importation of firearms

The department may prescribe such rules and regulations as are necessary for carrying out the provisions of this Part.

Under regulations prescribed by the department, any firearm may be imported or brought into this state or possessed or transferred when the purpose thereof is shown to be lawful.



RS 40:1791 - Penalty

§1791. Penalty

Upon the first violation of any provision of this Part the penalty shall be a fine of not less than five hundred dollars nor more than two thousand dollars and imprisonment with or without hard labor for not less than one nor more than five years. For any subsequent violation of this Part the penalty shall be a fine of not less than two thousand dollars nor more than five thousand dollars and imprisonment at hard labor for not less than five years nor more than ten years.

Amended by Acts 1975, No. 491, §1.



RS 40:1792 - Possession of unidentifiable firearm; particular penalties; identification of source of firearm

§1792. Possession of unidentifiable firearm; particular penalties; identification of source of firearm

A. No person shall intentionally receive, possess, carry, conceal, buy, sell, transfer, or transport any firearm which has been illegally obtained or from which the serial number or individual identifying mark, as required by R.S. 40:1788, has been intentionally obliterated, altered, removed, or concealed.

B. The provisions of this Section shall not apply to any firearm which is an antique or war relic and is inoperable or for which ammunition is no longer manufactured in the United States and is not readily available in the ordinary channels of commercial trade, or which was originally manufactured without such a number.

C. Except as otherwise provided in this Section, whoever violates the provisions of this Section may be fined not more than one thousand dollars and shall be imprisoned at hard labor for five years without benefit of probation, parole, or suspension of sentence.

D. Prior to sentencing for a conviction under this Section, the defendant shall be given the opportunity to identify the source of the firearm upon which the conviction was based. If the defendant reveals the identity of the source of the weapon and the identity of the source is confirmed by the prosecutor or the court, the defendant shall be fined not more than one thousand dollars or imprisoned for not more than six months, or both.

E. Nothing in this Section shall be construed to prevent the prosecution of an individual who obtained the firearm by theft, robbery, deception, or by other unlawful means from the lawful owner of the firearm.

F. Any illegally obtained firearm or a firearm from which the serial number or identifying mark required by R.S. 40:1788 has been obliterated or altered is hereby declared to be contraband and shall be seized by the law enforcement agency of jurisdiction. If it is determined that a person other than the owner was responsible for removing, altering, or obliterating the serial number or identifying mark, the firearm shall be returned to its lawful owner or may be disposed of according to law but only after a new serial number has been permanently fixed on the firearm. If a new serial number is not so affixed, the firearm shall be destroyed by the law enforcement agency in possession of the firearm.

Acts 1994, 3rd Ex. Sess., No. 29, §1.



RS 40:1796 - Preemption of state law

PART II-A. MISCELLANEOUS PROVISIONS

§1796. Preemption of state law

A. No governing authority of a political subdivision shall enact after July 15, 1985, any ordinance or regulation more restrictive than state law concerning in any way the sale, purchase, possession, ownership, transfer, transportation, license, or registration of firearms, ammunition, or components of firearms or ammunition; however, this Section shall not apply to the levy and collection of sales and use taxes, license fees and taxes and permit fees, nor shall it affect the authority of political subdivisions to prohibit the possession of a weapon or firearm in certain commercial establishments and public buildings.

B. Nothing in this Section shall prohibit a local governing authority in a high-risk area from developing a plan with federally licensed firearms manufacturers, dealers, or importers to secure the inventory of firearms and ammunition of those licensees in order to prevent looting of the licensee's premises during a declared state of emergency or disaster. Such plan shall be renewed on a periodic basis. The information contained in the plan shall be deemed security procedures as defined in R.S. 44:3.1 and shall be released only to the sheriffs of the parishes or police chiefs of municipalities in which the declared state of emergency or disaster exists.

C. For the purposes of this Section:

(1) "Declared emergency or disaster" means an emergency or disaster declared by the governor or parish president pursuant to the provisions of the Louisiana Homeland Security and Emergency Assistance and Disaster Act.

(2) "High-risk area" means the parishes of Assumption, Calcasieu, Cameron, Iberia, Jefferson, Lafourche, Orleans, Plaquemines, St. Bernard, St. Charles, St. James, St. John, St. Martin, St. Mary, St. Tammany, Tangipahoa, Terrebonne, and Vermilion.

Added by Acts 1985, No. 741, §1, eff. July 17, 1985; Acts 2006, No. 254, §1.



RS 40:1797 - Law enforcement officers; possession of a firearm in courtroom; prohibition

§1797. Law enforcement officers; possession of a firearm in courtroom; prohibition

No state or local law enforcement officer shall carry a firearm, whether concealed or not on his person, into a courtroom while attending any session of state, parish, city, municipal, family, juvenile, drug, or traffic court as a party to a proceeding.

Acts 1999, No. 621, §1.



RS 40:1798 - Firearms; disposal by law enforcement agencies

§1798. Firearms; disposal by law enforcement agencies

A. Notwithstanding any provision of the law to the contrary, the Louisiana Department of Public Safety and Corrections, office of the state police, the Louisiana Department of Wildlife and Fisheries, and each law enforcement agency of a political subdivision of the state shall dispose of firearms which are lawfully seized by and forfeited to those agencies in the manner provided for in this Section.

B. For the purpose of this Section, the following words shall have the following meanings:

(1) "Contraband" means any firearm which cannot be lawfully owned or possessed by any state or local law enforcement agency or by any private citizen.

(2) "Firearm" means any pistol, revolver, rifle, shotgun, machine gun, submachine gun, or assault rifle, which is designed to fire or is capable of firing fixed cartridge ammunition or from which a shot or projectile is discharged by an explosive.

(3) "Forfeited" means that the ownership of the firearm has been transferred to a law enforcement agency by a court order and that the firearm is not being held as evidence or for any other purpose related to an investigation or prosecution of criminal activity.

(4) "Law enforcement agency" means the Louisiana Department of Public Safety and Corrections, office of state police, the Louisiana Department of Wildlife and Fisheries, the sheriff of any parish, or the police department of any municipality.

(5) "Seized" means lawfully taken and held by a law enforcement agency in connection with an investigation or prosecution of criminal activity.

C. If the seized or forfeited firearm is contraband, the law enforcement agency shall destroy the seized or forfeited firearm.

D. If the seized or forfeited firearm is not contraband, and if the law enforcement agency knows the owner of the seized or forfeited firearm, and if the owner did not commit any violation of any federal or state law or local ordinance in which the seized or forfeited firearm was involved, and if the owner may lawfully possess the seized or forfeited firearm, the law enforcement agency shall return the seized or forfeited firearm to the owner.

E. If the provisions of Subsections C and D do not apply, the law enforcement agency shall dispose of the seized or forfeited firearm in accordance with the following provisions:

(1) If the firearm is of a type which can lawfully be possessed and used by a law enforcement agency, the law enforcement agency may dispose of the firearm in one of the following ways:

(a) The law enforcement agency may retain and use the firearm.

(b) The law enforcement agency may sell or donate the firearm to another law enforcement agency or may use the firearm as consideration or partial consideration in an exchange with another law enforcement agency.

(c) The law enforcement agency may sell the firearm to a firearms dealer or a firearms manufacturer, or may use the firearm as consideration or partial consideration in an exchange with a firearms dealer or a firearms manufacturer, provided the firearms dealer or the firearms manufacturer is licensed to buy, sell, or trade that type of firearm.

(d) The law enforcement agency may destroy the firearm.

(2) If the firearm is of a type which can lawfully be possessed and used by a private citizen, the law enforcement agency may dispose of the firearm in one of the following ways:

(a) The law enforcement agency may retain and use the firearm.

(b) The law enforcement agency may sell or donate the firearm to another law enforcement agency or may use the firearm as consideration or partial consideration in an exchange with another law enforcement agency.

(c) The law enforcement agency may sell the firearm to a firearms dealer or a firearms manufacturer, or may use the firearm as consideration or partial consideration in an exchange with a firearms dealer or a firearms manufacturer, provided the firearms dealer or the firearms manufacturer is licensed to buy, sell, or trade that type of firearm.

(d) The law enforcement agency may sell the firearm to a private citizen. A sale of a firearm to a private citizen shall be at a public auction in the same manner as a sale of surplus property. A sale of a firearm to a private citizen shall comply with all federal laws, state laws, and local ordinances which apply to that sale, and the law enforcement agency shall perform the background checks on the purchaser which are required by state and federal laws for sales of firearms by licensed firearms dealers.

(e) The law enforcement agency may destroy the firearm.

F. Before a law enforcement agency destroys a seized or forfeited firearm under the provisions of Subsections D and E , the law enforcement agency shall ensure that any security interest attached to the firearm to be destroyed is satisfied in favor of the party holding the security interest in the firearm.

G. A law enforcement agency may dispose of its own surplus firearms in accordance with the applicable provisions of this Section.

Acts 1999, No. 806, §1; Acts 2001, No. 236, §1.



RS 40:1799 - Preemption of state law; liability of manufacturer, trade association, or dealer of firearms and ammunition

§1799. Preemption of state law; liability of manufacturer, trade association, or dealer of firearms and ammunition

A. The governing authority of any political subdivision or local or other governmental authority of the state is precluded and preempted from bringing suit to recover against any firearms or ammunition manufacturer, trade association, or dealer for damages for injury, death, or loss or to seek other injunctive relief resulting from or relating to the lawful design, manufacture, marketing, or sale of firearms or ammunition. The authority to bring such actions as may be authorized by law shall be reserved exclusively to the state.

B. This Section shall not prohibit the governing authority of a political subdivision or local or other governing authority of the state from bringing an action against a firearms or ammunition manufacturer, trade association, or dealer for breach of contract as to firearms or ammunition purchased by the political subdivision or local authority of the state.

Acts 1999, No. 291, §1, eff. June 11, 1999.



RS 40:1801 - Repealed by Acts 2011, No. 130, §1.

PART III. PURCHASE OF RIFLES AND SHOTGUNS

§1801. Repealed by Acts 2011, No. 130, §1.



RS 40:1802 - Repealed by Acts 2011, No. 130, §1.

§1802. Repealed by Acts 2011, No. 130, §1.



RS 40:1803 - Repealed by Acts 2011, No. 130, §1.

§1803. Repealed by Acts 2011, No. 130, §1.



RS 40:1804 - Repealed by Acts 2011, No. 130, §1.

§1804. Repealed by Acts 2011, No. 130, §1.



RS 40:1810 - Definitions

PART IV. ARMOR-PIERCING BULLETS

§1810. Definitions

As used in this Part, "armor-piercing bullet" shall mean any bullet, except a shotgun shell or ammunition primarily designed for use in rifles, that:

(1) Has a steel inner core or core of equivalent density and hardness, truncated cone, and is designed for use in a pistol or revolver as a body armor or metal piercing bullet; or

(2) Has been primarily manufactured or designed, by virtue of its shape, cross-sectional density, or any coating applied thereto, to breach or penetrate body armor when fired from a handgun.

Added by Acts 1983, No. 284, §1.



RS 40:1811 - Prohibitions

§1811. Prohibitions

A. No person shall import, manufacture, sell, purchase, possess, or transfer armor-piercing bullets.

B. Whoever violates the provisions of this Section shall be fined not more than one thousand dollars or imprisoned with or without hard labor for not more than one year, or both.

Added by Acts 1983, No.284, §1.



RS 40:1812 - Exemptions

§1812. Exemptions

The provisions of this Part shall not apply to:

(1) Law enforcement officers and employees acting in the lawful performance of their duties.

(2) Law enforcement or other authorized agencies conducting a firearms training course, operating a forensic ballistics laboratory, or specializing in the development of ammunition or explosive ordinance.

(3) Department of Corrections officials and employees authorized to carry firearms while engaged in the performance of their official duties.

(4) Members of the armed services or reserve forces of the United States or Louisiana National Guard while engaged in the performance of their official duties.

(5) Federal officials authorized to carry firearms while engaged in the performance of their official duties.

(6) The lawful manufacture, importation, sale, purchase, possession, or transfer of armor-piercing bullets exclusively to or for persons authorized by law to possess such bullets.

(7) A bona fide collector licensed by the Department of Public Safety.

Added by Acts 1983, No. 284, §1.



RS 40:1841 - Creation of commission; domicile; membership; terms; officers of commission

CHAPTER 10. GAS

PART I. LOUISIANA LIQUEFIED

PETROLEUM GAS COMMISSION

§1841. Creation of commission; domicile; membership; terms; officers of commission

A. The Liquefied Petroleum Gas Commission is hereby created. It shall have power to sue and be sued and shall be domiciled in the city of Baton Rouge. The commission shall consist of five members, one of whom shall be the secretary of the Department of Public Safety and Corrections or his designee, who shall serve as an ex officio member; two members shall be appointed by the governor, and two members shall be appointed by the governor from a list of four names selected in the manner hereinafter provided by a majority vote of the liquefied petroleum gas dealers, as that term is hereinafter defined. In default of such nomination by the liquefied petroleum gas dealers, the governor shall make the appointments. All appointments by the governor shall be subject to confirmation by the Senate.

B. For the purpose of voting on the selection of the two members of the commission to be appointed by the governor, each liquefied petroleum gas dealer shall be entitled to one vote per permit held, to be cast by the person designated in a duly executed power of attorney from the dealer he represents. The power of attorney shall be filed with the commission and shall remain effective for such purposes until revoked. Any natural person may be selected. The Louisiana Liquefied Petroleum Gas Commission shall conduct the selection process. The selection process shall be held thirty days prior to a new gubernatorial inauguration and every four years thereafter, beginning in the year 2000.

C.(1) Each of the four members appointed by the governor shall serve a term which shall be concurrent with the term of the governor making the appointment. Each appointment by the governor shall be submitted to the Senate for confirmation. The secretary of the Department of Public Safety and Corrections or his designee shall serve for a term corresponding with the term of his official appointment.

(2) A majority of the membership shall constitute a quorum for the transaction of business.

D. The commission shall elect its chairman and vice chairman, and the director hereinafter provided for shall be the secretary of the commission.

Acts 1950, No. 63, §1. Amended by Acts 1975, No. 49, §1; Acts 1978, No. 603, §1; Acts 1980, No. 735, §1, eff. July 29, 1980; Acts 1987, No. 552, §1; Acts 1997, No. 98, §1; Acts 1997, No. 1446, §1; Acts 2003, No. 774, §11.



RS 40:1842 - Definitions

§1842. Definitions

As used in this Part:

(1) "Liquefied petroleum gases" are those gases derived from petroleum or natural gas, and are herein defined as those in the gaseous state at normal atmospheric temperature and pressure, and those maintained in the liquid state at normal atmospheric temperature by means of suitable pressure.

(2) "Liquefied petroleum gas dealers" means those persons, firms, or corporations engaged in the storage, sale, or transportation of liquefied petroleum gases over the public highways of this state, in the installation of storage tanks or systems for the use of liquefied petroleum gases, and in the installation of liquefied petroleum gas appliances for the use of liquefied petroleum gases who are required, by this Part and the rules and regulations of the Liquefied Petroleum Gas Commission, to obtain the permit and furnish the insurance required by this Part as a prerequisite to the right to carry on their respective businesses.

(3) "Commission" means the Liquefied Petroleum Gas Commission created by R.S. 40:1841.

(4) "Retail station" means that portion of property where liquefied petroleum gases used as motor fuel are stored and dispensed from fixed equipment into liquefied petroleum gas fuel tanks of motor vehicles and where such dispensing is an act of retail motor fuel sale.

(5) "Motor fuel" means liquefied petroleum gases of a type distributed for use as a fuel in self-propelled agricultural or industrial equipment, and vehicles designed for use on public streets, roads, and highways.

(6) "Retail motor fuel sale" means the dispensing of liquefied petroleum gas motor fuel at a retail station to the general public for cash or credit. As used in this Subpart, retail motor fuel sale does not include the dispensing of liquefied petroleum gas motor fuel under a gas card-lock or fuel card-lock system or other system in which a purchaser, under a previously entered into contractual arrangement with the seller, is provided a card, key, or other item or device to unlock or operate the dispensing equipment when no employee is present on the premises.

(7) "End user" means any person, firm, or corporation which has the use of or legal authority or control over any system which utilizes liquefied petroleum gas as defined by this Section.

(8) "Liquefied petroleum gas system" means any tank, container, heat or cold producing device, appliance, or piping that utilizes or has liquefied petroleum gas connected thereto. As used in this Subpart, liquefied petroleum gas system shall include but is not limited to ranges, hot water heaters, air conditioners, containers, tanks, furnaces, spaceheaters, piping used in the transfer of liquefied petroleum gas from one point to another, internal combustion engines, both stationary and mobile, grain dryers, or any combination thereof.

(9) "Owner" means any person, firm, or corporation who holds a written bill of sale under which title was transferred to the subject property.

(10) "Manufacturer of liquefied petroleum gases" means any person, firm, or corporation which derives liquefied petroleum gas from raw materials, such as crude oil or natural gas, through an artificial process that gives the raw materials new qualities or combinations that are suitable for use in some form other than in their raw state.

(11) "Manufacturer of products of which liquefied petroleum gas forms a component part" means any person, firm, or corporation which uses liquefied petroleum gas as a raw material or in combination with other materials to form another product.

(12)(a) "Reseller" means a person, firm, or corporation who:

(i) Holds title or ownership of liquefied petroleum gas as it leaves the facility or plant of a manufacturer of liquefied petroleum gas, or the facility or plant of a manufacturer of products of which liquefied petroleum gas form a component part, or of a commercial storage facility.

(ii) Transfers such title or ownership to another without substantially changing the form of the liquefied petroleum gas.

(iii) Transfers such title or ownership to another reseller, or to a liquefied petroleum gas dealer for sale at retail.

(b) This definition shall include a manufacturer of liquefied petroleum gas or a manufacturer of products of which liquefied petroleum gas forms a component part, if title or ownership transfers directly from the manufacturer to a liquefied petroleum gas dealer for sale at retail.

(c) This definition shall not include a manufacturer of liquefied petroleum gas or a manufacturer of products of which liquefied petroleum gas forms a component part, if title or ownership transfers to another manufacturer of liquefied petroleum gas, to another manufacturer of products of which liquefied petroleum gas forms a component part, or to a reseller.

Acts 1950, No. 63, §1. Amended by Acts 1975, No. 49, §1; Acts 1987, No. 552, §1; Acts 1990, No. 779, §1; Acts 1992, No. 323, §1, eff. June 17, 1992; Acts 1997, No. 999, §1; Acts 2003, No. 275, §1, eff. June 10, 2003.



RS 40:1843 - Compensation of members

§1843. Compensation of members

The members of the commission shall receive one hundred twenty-five dollars per diem for each day and an expense allowance in the same amounts as authorized by state general travel regulations for meals, lodging, and mileage for state employees for attendance at meetings of the commission.

Acts 1950, No. 63, §1. Amended by Acts 1979, No. 362, §1; Acts 1980, No. 766, §1; Acts 2001, No. 429, §1; Acts 2008, No. 926, §1.



RS 40:1844 - Meetings

§1844. Meetings

The commission shall hold not more than one meeting per month at its domicile and no meeting shall be for longer than is absolutely necessary to transact the business of the commission, provided, however, that the commission may hold three of its monthly meetings at places in the state elsewhere than at its domicile.

Acts 1950, No. 63, §1.



RS 40:1845 - Director; other personnel; salaries

§1845. Director; other personnel; salaries

For the enforcement of its rules and regulations and the provisions of this Part, the commission shall appoint a director and such other field inspectors as its work may require, and shall prescribe their duties and fix their compensation. It may appoint such secretarial, stenographic and clerical help as may be required to carry out the duties of the commission and shall fix their salaries.

Acts 1950, No. 63, §1.



RS 40:1846 - Rules and regulations of commission; exceptions; reporting; data sharing; permit requirements; penalties; liability; state of emergency or disaster

§1846. Rules and regulations of commission; exceptions; reporting; data sharing; permit requirements; penalties; liability; state of emergency or disaster

A. Subject to the applicable provisions of Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950, the commission has the power to make and enforce reasonable rules and regulations governing the storage, sale, and transportation of liquefied petroleum gases over the highways of the state, the installation of tanks or systems for the use of liquefied petroleum gases, and the installation and use of liquefied petroleum gas appliances as the commission may deem necessary in the interest of public safety.

B. In adopting rules and regulations, the commission shall be governed by the following provisions:

(1) The commission may adopt, as its own, the published regulations of the National Fire Protection Association, or any other nationally recognized agency, by reference thereto, or it may adopt any other reasonable rules and regulations it deems necessary in the interest of public safety.

(2) The rules and regulations relating to design and construction of liquefied petroleum gas containers shall be in reasonably substantial conformity with recognized published national standards.

(3) The rules and regulations shall provide that a dealer shall not serve any liquefied petroleum gas system which the dealer knows is improperly installed or in a dangerous condition. The rules and regulations shall require the following provisions relative to liquefied petroleum gas systems:

(a) In the interest of safety and for the protection of life and property, any end user who authorizes the maintenance and/or repair, installation, adjustment, and servicing of a liquefied petroleum gas system in the state of Louisiana shall insure that any person, firm, or corporation that may be employed and/or authorized to make such repairs has a current permit or registration and cards of competency from the Louisiana Liquefied Petroleum Gas Commission to perform maintenance and/or repair, installation, adjustment and/or servicing of that system.

(b) Any end user authorizing any action listed in R.S. 40:1846(B)(3)(a), where such actions are completed by any person, firm, or corporation other than the liquefied petroleum gas dealer who normally services the liquefied petroleum gas system, shall notify, as soon as possible, the servicing dealer authorized to service the affected liquefied petroleum gas system. This notification shall include:

(i) Name of the person, firm, or corporation that performed the service.

(ii) Actions taken to the affected liquefied petroleum gas systems such as adding piping, spaceheaters, and other such appliances. The end user shall make the described notification within five working days after completion of the action or before the liquefied petroleum gas system is next serviced with liquefied petroleum gas, whichever occurs first.

(c) It is unlawful for any person, firm, or corporation to repair, install, adjust, and/or service any liquefied petroleum gas system without meeting the requirements of the Louisiana Liquefied Petroleum Gas Commission.

(d) No person, firm, or corporation, except the owner thereof, or person, firm, or corporation authorized in writing by said owner, shall fill, refill, buy, sell, offer for sale, give, take, loan, dispose of, or traffic in, a liquefied petroleum gas container or tank.

(e) Any person, firm, or corporation convicted of violating any provision of this Paragraph shall be subject to penalties as provided in R.S. 40:1846.1(E).

(f) No person, firm, or corporation shall use, sell, or distribute liquefied petroleum gas for use in mobile air conditioning systems; however, the prohibition shall not apply to a refrigerant included on the list published by the Environmental Protection Agency as a safe, alternative motor vehicle air conditioning substitute for chlorofluorocarbon-12, pursuant to 42 U.S.C. 7671k(c). For purposes of this Subparagraph "mobile air conditioning system" means mechanized vapor compression equipment which is used to cool the driver's or passenger's compartment of any motor vehicle. So that it may be determined whether the refrigerant is a liquefied petroleum gas, the proper shipping name shall be used on any product intended for use as a refrigerant in a mobile air conditioning system. Proper shipping names with a U.N. number and a hazard class and division number of liquefied petroleum gas per the United States Department of Transportation hazardous materials tables shall be prima facie evidence that the refrigerant is liquefied petroleum gas and is prohibited. Any advertising or other literature published by the manufacturer of the refrigerant promoting it as a replacement or drop-in for CFR-12 or HFC 134a, or both, shall be prima facie evidence that it is being sold for mobile air conditioning systems.

(4) The rules and regulations shall require each dealer to transmit a notice, once each year, to each customer stating that liquefied petroleum gas systems are potentially dangerous, that a leak in the system could result in a fire or explosion, and that systems should be inspected periodically.

(5) The rules and regulations shall require the following provisions regarding odorization and verification of odorization of liquefied petroleum gases:

(a) Except as otherwise provided in Subparagraph (b) of this Paragraph, each refinery, commercial storage facility, natural gas processing plant, pipeline, or other person which sells liquefied petroleum gas to a transporter, dealer, or distributor for distribution into the distribution chain to consumers shall odorize the liquefied petroleum gas in accordance with this Chapter.

(b) Liquefied petroleum gas shall not be required to be odorized if it is to be delivered to a manufacturer of products of which liquefied petroleum gas forms a component part, to any facility for further processing, to a commercial storage facility for storage, a natural gas processing plant, a refinery, a pipeline, or when odorization would be harmful in further use or processing of the gas and would not serve a useful purpose as a warning agent in further use or processing of the gas.

(c) Liquefied petroleum gas which is required to be odorized shall be effectively odorized by an approved agent of such character as to indicate positively, by a distinctive odor, the presence of gas down to concentrations in air of not over one-fifth the lower limit of flammability. The presence of odorization, when required, shall be positively verified by the dealer by a sniff test or other means, and the results shall be documented prior to delivery into his bulk plant or, when a shipment bypasses a bulk plant, prior to the delivery to a consumer. It is the intent of this Paragraph to prohibit the sale or delivery of liquefied petroleum gas by a dealer to a consumer without the required odorization.

(d) The odorization requirements shall be considered to be met by the use of one pound of ethyl mercaptan, one pound of thiophane, or one and four tenths pounds of amyl mercaptan per ten thousand gallons of liquefied petroleum gas, subject to the provisions of Subparagraph (e) of this Paragraph.

(e) In order to maintain the minimum concentration of odorant in the liquefied petroleum gas at the point of use by the consumer, the rules and regulations shall recommend that each person who is required to odorize gas under this Chapter use one and one-half pounds of odorant per ten thousand gallons of liquefied petroleum gas at the point of odorization.

(6) The only approved odorants are those specified in this Chapter; however, the rules and regulations may authorize the use of other odorants which are equal in effectiveness to the odorants specified in this Chapter.

(7) The rules and regulations shall require each person which transports liquefied petroleum gas which is exempt from the odorization requirements of this Chapter to keep records of all purchases of unodorized gas for three years. The records shall include bills of lading, loading tickets, and records of all deliveries of unodorized gas. Each delivery ticket and bill of lading shall be identified by reference to the bill of lading number.

(8) The rules and regulations adopted by the commission shall not be in conflict with the provisions of this Chapter.

C. The rules and regulations adopted by the commission shall be available to the public on the website of the commission. Any applicant, upon filing a formal application for a permit or registration, shall be mailed a copy of these rules and regulations upon receipt of his request. These rules and regulations may be supplemented from time to time in accordance with Administrative Procedure Act, R.S. 49:950 et seq. No other form of promulgation shall be required to make such rules and regulations or supplements thereto effective.

D. The power of regulation vested in the commission shall not extend to the plant site of a manufacturer of liquefied petroleum gases, or to the plant site of a manufacturer of products of which liquefied petroleum gases form a component part, or to installations or storage or delivery of such gases within the plant site of any such manufacturer.

E. This Part does not apply to manufacturers of liquefied petroleum gases, as defined in R.S. 40:1842(10), or to manufacturers of products of which liquefied petroleum gas forms a component part, as defined in R.S. 40:1842(11), who manufacture or purchase liquefied petroleum gases for use or consumption in their operations or who sell all or part of the liquefied petroleum gases so manufactured or purchased exclusively to a manufacturer of liquefied petroleum gases, to a manufacturer of products of which liquefied petroleum gas forms a component part, or to resellers as defined in R.S. 40:1842(12).

F. The commission shall cooperate with the deputy secretary of the Department of Public Safety and Corrections to develop a means of sharing data regarding the location of storage tanks and other relevant data necessary to implement the information management system required to be reported under R.S. 30:2361, et seq. The administrative costs of transferring this data to the information management system shall be paid by the commission out of permit fees presently collected by the commission.

G.(1) Liquefied petroleum gas dealers and resellers, as defined in this Part, shall be subject to the provisions of this Part, including the obtaining of a permit, payment of a permit fee, and obtaining the required insurance. The permit fee amount shall be based on the cost of the liquefied petroleum gases or the sales price of those gases, whichever is greater.

(2) A manufacturer of liquefied petroleum gases or a manufacturer of products of which liquefied petroleum gas forms a component part, who is also a dealer or reseller within the meaning of this Part, shall not include within the term "annual gross sales", for the purpose of computing the permit fee as a dealer or reseller, those sales of liquefied petroleum gas made by such manufacturer to a manufacturer of liquefied petroleum gases, to a manufacturer of products of which liquefied petroleum gas forms a component part, or to resellers.

(3) It is the intent of this Part to make all sales, except those specifically exempted, subject to a permit fee at the reseller's point of sale and at the retail dealer's point of sale.

H. It shall be an affirmative defense to an action against any person engaged in this state in the business of selling at retail, supplying, handling, or transporting liquefied petroleum gas that an alleged injury, damage, or loss was caused by either of the following:

(1) The alteration, modification, or repair of liquefied petroleum gas equipment or a liquefied petroleum gas appliance if the alteration, modification, or repair was done without the knowledge of the liquefied petroleum gas seller, supplier, handler, or transporter.

(2) The use of liquefied petroleum gas equipment or a liquefied petroleum gas appliance in a manner or for a purpose other than that for which the equipment or appliance was intended and that purpose could not reasonably have been expected.

I. The commission or its appointed designee, may suspend any of the commission's rules and regulations in Chapter 1, 2, or 15 of Part IX of Title 55 of the Louisiana Administrative Code that do not materially affect safety during the time period of declaration of an emergency or disaster by the governor. The commission shall promulgate rules and regulations pursuant to the Administrative Procedure Act providing for such suspension prior to exercising the authority granted in this Subsection.

Amended by Acts 1992, No. 323, §1, eff. June 17, 1992; Acts 1995, No. 1279, §1; Acts 1997, No. 550, §1; Acts 1997, No. 999, §1; Acts 2003, No. 275, §1, eff. June 10, 2003; Acts 2005, No. 71, §1; Acts 2009, No. 211, §1, eff. June 30, 2009; Acts 2010, No. 931, §1; Acts 2016, No. 422, §1.



RS 40:1846.1 - Powers of investigation; penalties; civil liability

§1846.1. Powers of investigation; penalties; civil liability

A. The commission shall have the power to summon and compel the attendance of witnesses, to swear witnesses, to compel the production of books and papers directly connected with any violation of its regulations under investigation, to take testimony under commission, and to punish for contempt as fully as is provided by law for the district courts.

B. Each dealer facility subject to the regulation of the commission shall submit to an inspection by a representative of the commission at least once every three years, which inspections may be conducted without prior notice by the commission or its representative.

C.(1) No individual shall be subject to a criminal fine or imprisonment under this Chapter as a result of any willful and wrongful acts of a fellow employee or subordinate employee whose willful and wrongful act was carried out without the knowledge of the individual.

(2) Whoever is found to be guilty of any of the following acts shall be fined not more than fifty thousand dollars, or imprisoned with hard labor for not more than ten years, or both:

(a) Willful or knowing violation of a rule or regulation of the commission which endangers human life or health.

(b) Failure to properly odorize gas or to verify the presence of odorant as required by this Chapter.

D.(1) Anyone violating this Chapter shall also be liable for all damages resulting from any fire or explosion involving that shipment.

(2) The liability imposed by this Section may not be delegated by contract or practice to any transporter or subcontractor responsible for the transportation of the liquefied petroleum gas.

E.(1) The commission may assess a civil penalty of not less than one hundred nor more than one thousand dollars for each violation of this Chapter or the rules and regulations adopted under the provisions of this Chapter.

(2) Civil penalties may be assessed only by a ruling of the commission based on an adjudicatory hearing held in accordance with the Administrative Procedure Act.

(3) The commission may institute civil proceedings to enforce its rulings in the district court for the parish in which the commission is domiciled or the district court for the parish in which the violation occurred.

Acts 1983, No. 377, §1. Acts 1984, No. 214, §1, eff. June 29, 1984; Acts 1999, No. 584, §1; Acts 2003, No. 275, §1, eff. June 10, 2003.



RS 40:1847 - Permits; bonds; insurance; reciprocal agreements

§1847. Permits; bonds; insurance; reciprocal agreements

A.(1) Every person, firm, or corporation, as a prerequisite to his or its right to store, sell, or transport liquefied petroleum gases over the highways of the state of Louisiana or to his or its right to install storage tanks or systems for the use of liquefied petroleum gases, or to his or its right to install liquefied petroleum gas appliances, shall obtain a permit or registration from the commission and shall comply with the applicable requirements of the rules and regulations of the commission including the execution and filing of the insurance policy required herein with the commission. The registration applies only to plumbers who hold a masters plumber's license issued by the state of Louisiana, or mechanical contractors who hold a current occupational license from the proper issuing authority and who meets all rules and regulations of the Liquefied Petroleum Gas Commission.

(2) As a further prerequisite to the issuance of such permit or registration, the applicant shall furnish evidence of liability insurance in the minimum sum of one hundred thousand dollars covering the applicant's legal liability for such phases of his operations as the commission may require, but this shall not serve to lower any insurance requirements otherwise provided by law.

(3) In lieu of such insurance, the applicant may post with the commission bonds or other securities issued by the United States of America or the state of Louisiana, or certificates of deposit or similar instruments issued by a lending institution regulated by an agency of this state or of the federal government, in the above amounts, which bonds or securities shall be held in trust by the commission for the benefit of any person, firm, or corporation to which such legal liability may accrue.

B. The commission shall grant Class I liquefied petroleum gas dealer permits to nonresident applicants only after the commission has reached a reciprocal agreement with the liquefied petroleum gas regulating authority of the state in which the applicant resides. Such agreement shall provide for the granting of Class I dealer permits in that state to resident Louisiana liquefied petroleum gas Class I dealer applicants on an equal basis between the states for the granting of such permits. The granting of a Class I dealer permit by the commission to such nonresident applicant shall be subject to the provisions of such agreement. The provisions of such agreement shall not serve to reduce the requirements hereinabove prescribed for qualifying for Class I liquefied petroleum gas dealer permits to operate within the state of Louisiana.

Acts 1983, No. 377, §1. Acts 1984, No. 214, §1, eff. June 29, 1984; Acts 1987, No. 552, §1; Acts 1995, No. 1279, §1.



RS 40:1847.1 - Permits; exceptions

§1847.1. Permits; exceptions

A. No person, firm, or corporation engaged in the retail selling of farm tractors and other farm equipment using liquefied petroleum gas that are completely equipped and delivered by the manufacturer shall be required to obtain a permit as required in R.S. 40:1847 prior to the selling of said equipment if the tractors and other farm equipment so sold are serviced by a duly authorized and licensed dealer in liquefied petroleum products. Any person, firm, or corporation hereby exempted from the requirement to obtain a permit may, however, make simple carburetor adjustments to farm tractors and other farm equipment sold by them.

B.(1) Any person, firm, or corporation engaged in the business of plumbing who holds a "master plumber's" license issued by the state of Louisiana and is qualified to install liquefied petroleum gas or anhydrous ammonia piping, may install liquefied petroleum gas or anhydrous ammonia piping and make alterations or modifications to existing piping systems only after complying with all of the following conditions:

(a) The person, firm, or corporation is properly registered with the Liquefied Petroleum Gas Commission.

(b) The person, firm, or corporation passes a competency examination and receives a card of competency from the Liquefied Petroleum Gas Commission.

(c) The provisions of NFPA Pamphlet #54 (National Fuel Gas Code) and NFPA Pamphlet #58 (Standard for the Storing and Handling of Liquefied Petroleum Gas) and ANSI K 61.1 - 1989 are followed.

(d) The applicable rules and regulations of the Liquefied Petroleum Gas Commission are followed.

(e) All proper fees have been paid including a registration fee which registration fee shall not exceed thirty-seven dollars and fifty cents.

(2) The provisions of this Subsection shall not apply to the sales of liquefied petroleum gases or anhydrous ammonia, or to the storage or transportation of liquefied petroleum gases or anhydrous ammonia over the highways of this state, or to the sales or installation of liquefied petroleum gas or anhydrous ammonia containers or tanks.

C.(1) Any person, firm, or corporation engaged in the mechanical contracting business, and who is qualified to install liquefied petroleum gas or anhydrous ammonia appliances and equipment, may install liquefied petroleum gas or anhydrous ammonia appliances and equipment and make alterations and modifications to existing liquefied petroleum gas or anhydrous ammonia appliances and equipment, only after complying with all of the following conditions:

(a) The person, firm, or corporation is properly registered with the Liquefied Petroleum Gas Commission.

(b) The person, firm, or corporation passes a competency examination and receives a card of competency from the Liquefied Petroleum Gas Commission.

(c) The provisions of NFPA Pamphlet #54 (National Fuel Gas Code) and NFPA Pamphlet #58 (Standard for the Storing and Handling of Liquefied Petroleum Gas) and ANSI K 61.1 - 1989 are followed.

(d) The applicable rules and regulations of the Liquefied Petroleum Gas Commission are followed.

(e) All proper fees have been paid including a registration fee which registration fee shall not exceed thirty-seven dollars and fifty cents.

(2) The provisions of this Subsection shall not apply to the sales of liquefied petroleum gases or anhydrous ammonia, or to the storage or transportation of liquefied petroleum gases or anhydrous ammonia over the highways of this state, or to the sales or installation of liquefied petroleum gas or anhydrous ammonia containers or tanks.

D. No person, firm, or corporation engaged in the selling of liquefied petroleum gas only in small consumer quantities in U.S. Department of Transportation specification 2Q containers shall be required to obtain a permit as required in R.S. 40:1847. These quantities shall not exceed one liter per container.

E. Those persons, firms, or corporations engaged in the transportation of liquefied petroleum gas in containers which qualify for the exemption provided for in R.S. 40:1849(C)(1)(b), shall not be required to obtain a permit as required by R.S. 40:1847, provided their normal and routine business is not primarily the transportation of liquefied petroleum gases.

Added by Acts 1954, No. 718, §1. Amended by Acts 1995, No. 1279, §1; Acts 2003, No. 275, §1, eff. June 10, 2003; Acts 2007, No. 273, §1, eff. July 6, 2007.



RS 40:1848 - Revocation of permits

§1848. Revocation of permits

A. A permit may be suspended or revoked by the commission whenever the commission has assessed two or more penalties against a dealer for willful violation of or failure to comply with such rules and regulations provided the second or succeeding penalty or penalties have been imposed for violations of, or failure to comply with the regulations of the commission committed after the imposition of the first penalty or forfeiture, reserving to the dealer the right to resort to the courts for reinstatement of the permit suspended or revoked.

B. The commission may suspend or revoke the permit of any person who violates the provisions of R.S. 40:1846.1(C)(2)(a) and (b) or who fails to pay any civil penalty imposed by the commission under the provisions of R.S. 40:1846.1(E) within thirty days after the assessment becomes final.

C. Any dealer who continues to operate after such permit is revoked or during the period of such suspension shall be liable to prosecution under the provisions hereof in the same manner as if no such permit had ever been issued.

D. A permit may be revoked or suspended only by a ruling of the commission based on an adjudicatory hearing held in accordance with the Administrative Procedure Act.

E. The commission may institute civil proceedings to enforce its rulings in the district court for the parish in which the commission is domiciled or in the district court for the parish in which the violation which gave rise to the suspension or revocation occurred.

Acts 1983, No. 377, §1. Acts 1984, No. 214, §1, eff. June 29, 1984; Acts 1987, No. 552, §1; Acts 1987, No. 857, §1.



RS 40:1849 - Permit fees; minimum; maximum; transport registration fees; personnel qualification fees; rainy day fund

§1849. Permit fees; minimum; maximum; transport registration fees; personnel qualification fees; rainy day fund

A. Except as provided for in Subsection E of this Section, every applicant for a permit shall, at the time of the issuance of the permit by the Liquefied Petroleum Gas Commission and annually thereafter pay to the commission a permit fee which shall be fixed by the commission in an amount which shall not exceed four-tenths of one percent of the gross annual sales of liquefied petroleum gas of such dealer or permit holder. The minimum permit fee shall be not less than seventy-five dollars. No permit or renewal permit shall be issued by the commission except upon payment of such fee as herein provided. The commission may formulate and enforce necessary rules and regulations for the renewal of permits and the collection of the fees.

B. No tanker truck with a water capacity of one thousand gallons or more shall be used to transport liquefied petroleum gas, including anhydrous ammonia, in Louisiana until it has been registered with the Liquefied Petroleum Gas Commission and an annual registration fee of fifty dollars for each vehicle has been paid therefor to the Liquefied Petroleum Gas Commission. Upon payment of the fee, the commission shall issue a registration decal valid for the year of issuance. This registration decal shall be permanently affixed to the motor vehicle in a prominent location as provided by the regulations which the commission shall adopt. No dealer shall deliver any liquefied petroleum gas from any transport motor vehicle to which a current registration decal is not permanently affixed.

C.(1)(a) All service and installation personnel, fuel transfer personnel, carburetion mechanics, and tank truck drivers employed by a dealer shall have successfully taken the personnel competency test administered by the commission and shall possess a current personnel competency card, which must be renewed annually. Each applicant to take the personnel competency test shall pay to the Liquefied Petroleum Gas Commission a personnel qualification fee of twenty dollars, the payment of which shall entitle him to take the test one time and, upon receipt of a satisfactory score, he shall be entitled to a personnel competency card valid for the year in which it is issued. Each applicant to renew his personnel competency card shall pay an annual renewal fee of ten dollars to the Liquefied Petroleum Gas Commission.

(b) The provisions of this Paragraph shall not apply to drivers transporting three hundred gallons or less of liquefied petroleum gas, in twenty-five gallon or more, maximum liquefied petroleum gas capacity containers, which containers conform to United States Department of Transportation specifications, if the driver's normal and routine duties are not the transportation of liquefied petroleum gases.

(2) The commission may adopt rules to provide for reciprocal agreements with other states regarding examination requirements and accept as its own the reciprocal state's examination. The commission shall ensure that the reciprocal state's examination contains substantially equivalent requirements. Each participating state in any such reciprocal agreement shall retain its own fee structure regarding examinations and other applicable fees.

D.(1) Except for the assessment established in R.S. 40:1851, all fees, penalties, and other revenues received by the commission shall be deposited immediately upon receipt in the state treasury.

(2) After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to the monies being placed in the state general fund, an amount equal to the funds received shall be credited to the special fund hereby created in the state treasury to be known as the "Liquefied Petroleum Gas Commission Rainy Day Fund". The monies in this fund shall be used solely as provided in this Subsection, and only in the amounts appropriated by the legislature. The monies in the fund shall be invested by the state treasurer in the same manner as the monies in the state general fund. Subject to the provisions of, and after compliance with, Article VII, Section 9(B) of the Constitution of Louisiana, all interest earned on the monies in this fund shall be credited to this fund.

(3) At the end of each fiscal year, the unexpended and unencumbered monies which remain in this fund, up to a maximum of two hundred fifty thousand dollars, shall remain in this fund and shall be used by the commission for the purposes set forth in this Subsection.

(4) The monies in this fund shall be used for the following purposes:

(a) For all purposes provided for under this Part.

(b) For covering all reasonable administrative costs, as determined by the deputy secretary of public safety services, of transferring data from the commission to the information system established under the Hazardous Materials Information Development, Preparedness, and Response Act, R.S. 30:2361 et seq. Monies authorized for this purpose shall be transferred through an interagency transfer through the appropriate form and expedited procedures through the budgetary process.

(5) At the end of each fiscal year, the unexpended and unencumbered monies which remain in the fund in excess of the two hundred fifty thousand dollar maximum provided in Paragraph (3) of this Subsection, not to exceed three hundred thousand dollars, shall be deposited in the separate interest-bearing account established under the authority of R.S. 40:1851(D) and shall be used solely for market development purposes as required by R.S. 40:1851.1(B).

E. In order to offset any projected increase in the total fees collected from truck registrations, competency tests, and competency card renewals from Fiscal Year 1999 to Fiscal Year 2000, the Liquefied Petroleum Gas Commission shall, prior to January 1, 2000, promulgate rules to reduce the liquefied petroleum gas permit fees authorized in Subsection A of this Section. The reduction in permit fees shall be in an amount equal to or exceeding the increase in truck registration, competency test, and competency card fees provided for in Subsections B and C of this Section. The actual 1998-1999 Fiscal Year sales dollars for permit fee calculations, number of truck registrations, number of competency tests given, and number of competency cards renewed shall be used in calculating the reduction in permit fees. The reduction in permit fees as well as the increase in truck registration fees, competency test fees, and competency card renewal fees set forth in this Section, shall become effective on January 1, 2000.

Amended by Acts 1997, No. 1446, §1; Acts 1998, 1st Ex. Sess., No. 127, §1, eff. May 5, 1998; Acts 1999, No. 584, §1; Acts 1999, No. 600, §1, eff. July 1, 1999; Acts 2003, No. 798, §1; Acts 2007, No. 273, §1, eff. July 6, 2007.



RS 40:1850 - Penalties

§1850. Penalties

Any person, or the managing head of any firm or partnership, or the officer or employee of any corporation having direct control of such operation, who stores, sells, or transports over the public highways of Louisiana any liquefied petroleum gases without having first obtained the permit, and obtained the insurance required by this Part, or who installs any tank or system for the use of liquefied petroleum gases without having obtained such permit, and obtained such insurance, or who installs any liquefied petroleum gas appliance without having obtained such permit, and obtained such insurance, or who violates the requirements of R.S. 40:1849(B), shall be guilty of a misdemeanor, and upon conviction in a court of competent jurisdiction, shall pay a fine of not more than one thousand dollars or be imprisoned in the parish jail for not more than sixty days, or both. This Section shall not apply to any of the aforesaid acts or operations which by law are placed beyond the regulatory powers of the Liquefied Petroleum Gas Commission.

Acts 1950, No. 63, §1. Amended by Acts 1977, No. 688, §1, eff. July 25, 1977; Acts 1999, No. 584, §1.



RS 40:1851 - Assessment

§1851. Assessment

A. Subject to the provisions of this Section, there is hereby levied an assessment in the amount of five one-hundredths of one percent of the gross annual sales of liquefied petroleum gas of each person who holds a Class I, Class IV, or Class VI permit. The assessment shall be determined in the same manner as the permit fee is determined.

B. Repealed by Acts 2016, No. 422, §2.

C. The assessment shall be paid at the same time as the annual permit fees are paid.

D. The commission may deduct the expenses of collecting and administering the assessment, including the expenses of conducting the referendum, from the proceeds of the assessment. After making those deductions, the commission shall deposit and maintain the proceeds of the assessment in a separate interest-bearing account. If expenses are deducted, they will be deducted each year for that year only and shall be limited to one percent of assessments collected or a maximum of five hundred dollars, whichever is less.

E.(1) The proceeds of the assessment and the interest earned on those proceeds shall be used for market development and promotion of the use of liquefied petroleum gas. Such marketing programs may include advertising on radio, television, newspapers, magazines, billboards, websites, and online venues, as well as sponsorships and participation in trade shows, consumer rebate programs to encourage the purchase of propane appliances, and any other programs as recommended by the Market Development Advisory Committee established under Subsection F of this Section.

(2) All monies received or collected pursuant to R.S. 40:1851.1(A), including any interest which may be earned on such monies, shall be deposited into a separate interest-bearing account established and maintained by the commission. All monies deposited shall be used exclusively for the purposes provided for in R.S. 40:1851.1(B).

F. The commission shall establish a board to advise the commission on the expenditure of funds collected under this Section. One advisory board member shall be appointed by the commission from each commission inspector's area, as designated by the commission, and two members shall be appointed at large. Each member of the advisory board shall be a holder of a Class I, Class IV, or Class VI permit. Each class of permit holders on which this Section levies an assessment shall have at least two members who hold permits for their respective classes on the advisory board. There shall be not more than nine members of the advisory board. The advisory board members shall serve a term concurrent with that of the governor and, in case of resignation, the appointee will fill the unexpired term. Members shall not receive any compensation for serving on the advisory board.

G, H. Repealed by Acts 2016, No. 422, §2.

Acts 1989, No. 280, §1; Acts 1997, No. 1446, §1; Acts 1998, 1st Ex. Sess., No. 127, §1, eff. May 5, 1998; Acts 2001, No. 143, §1; Acts 2009, No. 386, §1; Acts 2016, No. 422, §§1, 2.



RS 40:1851.1 - Propane education and research monies

§1851.1. Propane education and research monies

A. Any other donations, grants, or joint or coordinated assessments received or collected pursuant to Chapter 90 of Title 15 of the United States Code and received by the commission shall be deposited into the separate interest-bearing account as provided in R.S. 40:1851(E) and such monies shall be used exclusively for the purposes as provided in this Section.

B. Monies received or collected under the provisions of this Section shall only be used to enhance consumer and employee safety and training, to provide for research and development of clean and efficient propane utilization equipment, or to inform and educate the public about safety and other issues associated with the use of propane.

Acts 1998, 1st Ex. Sess., No. 127, §1, eff. May 5, 1998.



RS 40:1852 - Regulations

§1852. Regulations

A. The Liquefied Petroleum Gas Commission shall formulate, adopt, and promulgate rules and regulations for retail stations for the safe storage, handling, and use of liquefied petroleum gases used as motor fuels.

B. The rules and regulations shall be in substantial conformity with the applicable provisions of the published standards of the National Fire Protection Association, covering the storage, handling, and use of liquefied petroleum gases used as motor fuels.

Acts 1990, No. 779, §1.



RS 40:1853 - Repealed by Acts 2012, No. 433, §2.

§1853. Repealed by Acts 2012, No. 433, §2.



RS 40:1853.1 - Access to automatic fuel dispensing device; safety requirement

§1853.1. Access to automatic fuel dispensing device; safety requirement

A. The use of self-service, coin-operated, credit card, or any other pump-activating automatic fuel dispensing device at any retail station may be accessed by the general public.

B. A dealer shall post at each dispenser step-by-step operating instructions readily visible to the operator during transfer operations.

C. The Liquified Petroleum Gas Commission shall promulgate and adopt rules and regulations, in accordance with the Administrative Procedure Act, providing education and instruction on the safe operation and use of automatic fuel dispensing devices.

Acts 2012, No. 433, §1.



RS 40:1891 - Application of Part

PART II. MALODORANTS

§1891. Application of Part

This Part applies only to retail distributing systems, subject to the jurisdiction of the Louisiana Public Service Commission. Nothing in this Part applies to or affects:

(1) Gas transported out of the state.

(2) Gas transported in gas lines for industrial or commercial purposes or for re-sale.

(3) Liquefied petroleum gas.



RS 40:1892 - Malodorants required

§1892. Malodorants required

All natural and other odorless gases shall be malodorized by the use of a malodorant in accordance with pipeline safety rules and regulations promulgated by the assistant secretary of the office of conservation of the Department of Natural Resources, or in the case of liquefied petroleum gas in accordance with R.S. 40:1846(B)(5) and (6).

Acts 1983, No. 377, §1. Acts 1984, No. 214, §1, eff. June 29, 1984.



RS 40:1893 - Method of use and containers and equipment regulated

§1893. Method of use and containers and equipment regulated

The method of using the malodorant and the containers and equipment used in connection therewith are under the direction and subject to the approval of the office of conservation of the Department of Natural Resources.

Added by Acts 1979, No. 535, §1. Amended by Acts 1981, No. 754, §2.



RS 40:1894 - Enforcement of Part; rules and regulations

§1894. Enforcement of Part; rules and regulations

The office of conservation of the Department of Natural Resources shall enforce the provisions of this Part. The assistant secretary of the office of conservation may prescribe any rules and regulations on this subject necessary to carry out the purposes of this Part. In addition to the rights, powers, and duties granted under this Part, the assistant secretary shall exercise relative to this Part all of the rights, powers, and duties granted under R.S. 30:501 et seq.; however, the provisions of R.S. 30:544 shall not apply to this Part.

Added by Acts 1979, No. 535, §1. Amended by Acts 1981, No. 754, §2.



RS 40:1895 - Proposed orders, rules, or regulations

§1895. Proposed orders, rules, or regulations

All orders, rules, or regulations under the provisions of this Part shall be adopted and published in accordance with the provisions of R.S. 49:951 et seq.

Amended by Acts 1981, No. 754, §2.



RS 40:1896 - Violation, penalties

§1896. Violation, penalties

A. Any person who shall be determined by the assistant secretary, after notice and an opportunity for a hearing, to have violated any provision of this Part or any rule, regulation, or order promulgated or issued under this Part shall be liable to the office of conservation for a civil penalty not to exceed ten thousand dollars for each violation for each day that the violation persists, except that the maximum civil penalty shall not exceed five hundred thousand dollars for any related series of violations. The amount of the penalty shall be assessed by the assistant secretary by written notice. In determining the amount of the penalty, the assistant secretary shall consider the nature, circumstances, and gravity of the violation and, with respect to the person found to have committed the violation, the degree of culpability, any history of prior violations, the effect on ability to continue to do business, any good faith in attempting to achieve compliance, ability to pay the penalty, and such other matters as justice may require.

B. The legal counsel employed or retained by the assistant secretary may recover the assessed civil penalty by bringing action against the person so assessed in the court having jurisdiction. The assistant secretary may compromise the civil penalty.

C. Any person who willfully and knowingly violates this Part or any rule, regulation, or order issued under this Part shall be deemed guilty of a misdemeanor, and, upon conviction, shall be subject for each offense to a fine of not more than twenty-five thousand dollars or imprisoned for not more than one year, or both, for each violation.

Amended by Acts 1981, No. 754, §2; Acts 1990, No. 599, §3, eff. July 19, 1990.



RS 40:1911 - Citation of Part

PART II. ANHYDROUS AMMONIA

§1911. Citation of Part

This Part shall be known as the "Anhydrous Ammonia Law of Louisiana".

Acts 1990, No. 247, §1; Redesignated by Acts 2010, No. 579, §4 from R.S. 3:1351.



RS 40:1912 - Repealed by Acts 1972, No. 734, §10.

§1912. Repealed by Acts 1972, No. 734, §10.

Redesignated by Acts 2010, No. 579, §4 from R.S. 3:1352.



RS 40:1913 - Definitions

§1913. Definitions

A. Anhydrous ammonia in this Part is defined as follows: Anhydrous ammonia contains 82% nitrogen. At atmospheric pressure ammonia is a gas. It exists as a liquid below 28 degrees Fahrenheit, and boils at this temperature. In commerce, ammonia is compressed to a liquid and stored under pressure. The gauge pressure is 75 pounds per square inch at 50 degrees Fahrenheit and 197 pounds per square inch at 100 degrees Fahrenheit. The pressures exerted by anhydrous ammonia are dangerous unless the proper safety devices are installed in the equipment and care is used in handling it.

B.(1) Dealers in anhydrous ammonia in this Part are persons who buy and sell or distribute, at wholesale or retail, anhydrous ammonia to any person, including agencies, political subdivisions, and municipalities of the state. The provisions of this Part shall not apply to manufacturers of anhydrous ammonia who sell anhydrous ammonia exclusively to other manufacturers of anhydrous ammonia and to dealers as defined in this Subsection, except as provided in R.S. 40:1915(B), relative to furnishing of bond.

(2) Dealers in anhydrous ammonia equipment in this Part are persons who buy and sell or distribute, at wholesale or retail, to users and consumers, including agencies, political subdivisions, and municipalities of the state, equipment used in the installation, storage, handling, utilization, and dispensing of anhydrous ammonia.

(3) Any person owning and maintaining storage facilities for anhydrous ammonia for his own use and accommodation, and for the use and accommodation of his tenant or sharecroppers to whom anhydrous ammonia is distributed without profit, is not to be classed as a dealer within the meaning and intent of this Part.

C. "Commission", as used in this Part, means the Liquefied Petroleum Gas Commission.

Amended by Acts 1950, No. 182, §1; Acts 1952, No. 74, §3; Acts 1954, No. 526, §1; Acts 1990, No. 247, §1; Redesignated by Acts 2010, No. 579, §4 from R.S. 3:1353.



RS 40:1914 - Powers and duties of commission

§1914. Powers and duties of commission

A. The Liquefied Petroleum Gas Commission is vested with the authority to promulgate rules and regulations governing the storage, utilization, sale or transportation of anhydrous ammonia, the fabrication and installation of systems for the storage and utilization of anhydrous ammonia, and installation of all other anhydrous ammonia equipment as the commission may deem necessary in the interest of public safety. In drafting such regulations, the commission may adopt for its own, in substance, the regulations or standards published by the Compressed Gas Association, Inc. of New York and/or the National Board of Fire Underwriters, or any other such nationally recognized agency. The rules and regulations adopted by the commission relating to the design or construction of anhydrous ammonia containers shall be in reasonable and substantial conformity with the American Society of Mechanical Engineers Code for Construction of Unfired Pressure Vessels and subsequent amendments, revisions, or modifications thereto. Such regulations shall not be extended to the manufacturers of anhydrous ammonia with respect to their operations and equipment on their plant site only, or the manufacturer of products of which anhydrous ammonia forms a component part, or the installation or storage or delivery of such gases within the plant site of any such manufacturer.

B. The Liquefied Petroleum Gas Commission is vested with the duty of administering and enforcing the provisions of this Part and the rules and regulations adopted by the commission, to employ all necessary personnel or inspectors to enforce this law and the rules and regulations adopted by the commission, and such inspectors shall have the authority to enter the premises of all manufacturers of anhydrous ammonia equipment, dealers in anhydrous ammonia and equipment, and farmers for inspection purposes from time to time as the commission deems necessary or advisable in enforcing the provisions of this law and the rules and regulations of the commission.

C. The commission shall have the right to injunctive relief to prevent the continuing violation of, or failure to comply with the law or any of the rules and regulations of the commission. Any suits for injunctive relief shall be filed in the parish in which such violations occur or in the parish in which the violator is domiciled or has his principal place of business.

Amended by Acts 1950, No. 182, §2; Acts 1952, No. 74, §4; Acts 1964, No. 412, §1; Acts 1990, No. 247, §1; Redesignated by Acts 2010, No. 579, §4 from R.S. 3:1354.



RS 40:1915 - Restrictions on sale of anhydrous ammonia; permit; bond; insurance

§1915. Restrictions on sale of anhydrous ammonia; permit; bond; insurance

A. No person shall engage in business as a dealer in anhydrous ammonia or as a dealer in equipment used in the handling of anhydrous ammonia, as herein defined in R.S. 3:1353(B)(1), within the state of Louisiana, without first having obtained a permit from the Liquefied Petroleum Gas Commission. This permit shall be issued only after the proper written application has been completed and filed, fees paid to the commission, and after all other requirements for such dealers have been complied with by the applicant.

B.(1) Dealers shall inspect their customers' tanks and receptacles annually. A report showing proof of inspection shall be mailed to the office of the director of the Liquefied Petroleum Gas Commission by the twentieth of the month following inspection. Each inspection shall be good for one year only.

(2) Every storage container inspected pursuant to this Subsection shall be tagged by a dealer. Inspection stickers are to be obtained from the Liquefied Petroleum Gas Commission on an annual basis.

C. Before engaging in business as a dealer, the applicant shall satisfy the commission that he is financially responsible. This provision as to financial responsibility will be complied with by filing with the commission evidence that the applicant has applied for insurance, and that his application has been approved, on standard contract forms, and a policy is to be issued by an insurance company licensed to do business in the state in such kind and for such limits as may be prescribed by the commission.

D. Repealed by Acts 1993, No. 586, §2.

Amended by Acts 1950, No. 182, §§3, 4; Acts 1952, No. 74, §5; Acts 1958, No. 197, §1; Acts 1982, No. 124, §1, eff. Jan. 1, 1983; Acts 1990, No. 247, §1; Acts 1993, No. 586, §2; Acts 2005, No. 494, §1; Redesignated by Acts 2010, No. 579, §4 from R.S. 3:1355.



RS 40:1916 - Permit fee; transport registration; personnel qualifications fee

§1916. Permit fee; transport registration; personnel qualifications fee

A. Every dealer shall annually, on or before the first day of the second month following the end of the permit period, pay to the Liquefied Petroleum Gas Commission a permit renewal fee which shall consist of a basic fee of three hundred dollars or a percentage fee of one-half of one percent of the gross annual sales of anhydrous ammonia during the preceding permit year, whichever is greater. A manufacturer of anhydrous ammonia, who is also a dealer within the meaning of this Part, shall not include within the term "gross sales" for the purpose of computing the permit fee as a dealer, those sales of anhydrous ammonia made by such manufacturer to other manufacturers of anhydrous ammonia. No permit nor any renewal thereof shall be issued by the commission except upon the payment of such fee.

B. Any person commencing business as a dealer shall pay the basic permit fee as provided for in this Section, which shall be valid for one calendar year from the date of issue, and shall be renewed annually thereafter as provided in Subsection A of this Section.

C. No tanker truck with a water capacity of one thousand gallons or more shall be used to transport anhydrous ammonia in Louisiana until it has been registered with the Liquefied Petroleum Gas Commission and an annual registration fee of fifty dollars has been paid to the Liquefied Petroleum Gas Commission. Upon payment of the fee, the commission shall issue a registration decal valid for the year of issuance. This registration decal shall be permanently affixed to the truck in a prominent location as provided by the regulations which the commission shall adopt. No dealer shall deliver any anhydrous ammonia from any transport motor vehicle to which a current registration decal is not permanently affixed.

D.(1) All service and installation personnel, fuel personnel, and tank truck drivers employed by a dealer shall have successfully completed the personnel competency test administered by the commission and shall possess a current personnel competency card, which must be renewed annually. Each applicant to take the personnel competency test shall pay to the Liquefied Petroleum Gas Commission a personnel qualification fee of twenty dollars, the payment of which shall entitle him to take the test one time and, upon receipt of a satisfactory score, shall entitle him to a personnel competency card valid for the year in which it is issued. To renew his personnel competency card, each applicant shall pay an annual renewal fee of ten dollars to the Liquefied Petroleum Gas Commission.

(2) The commission may adopt rules to provide agreements with other states regarding examination requirements and accept as their own results the results of the reciprocal state's examination. The commission shall ensure that the reciprocal state's examination contains substantially equivalent requirements. Each participating state in any such reciprocal agreement shall retain its own fee structure regarding examinations and other applicable fees.

E. The Liquefied Petroleum Gas Commission is hereby granted the authority and power to formulate and enforce necessary rules and regulations for the collection of said fees and shall remit all fees collected to the state treasury as provided for in Article VII, Section 9(A) of the Constitution of Louisiana.

F. The Liquefied Petroleum Gas Commission shall use any increase in total fees from truck registrations, competency tests, and competency card renewals provided for in Subsections C and D herein, from Fiscal Year 1999 to Fiscal Year 2000, to reduce the liquefied petroleum gas permit fees authorized by R.S. 40:1849(A). The Liquefied Petroleum Gas Commission shall, prior to January 1, 2000, promulgate rules to this effect. The reduction in liquefied petroleum gas permit fees shall be in an amount equal to or exceeding the increase in such truck registration, competency test, and competency card fees provided for in Subsections C and D herein. The actual 1998-1999 fiscal year sales dollars for permit fee calculations, number of truck registrations, number of competency tests given, and number of competency cards renewed, as provided in this Section, shall be used in calculating the reduction in permit fees. The reduction in permit fees and the increase in truck registration fees, competency test fees, and competency card renewal fees set forth in this Section shall become effective on January 1, 2000.

Amended by Acts 1950, No. 182, §5; Acts 1952, No. 74, §6; Acts 1954, No. 526, §1; Acts 1982, No. 124, §1, eff. Jan. 1, 1983; Acts 1985, No. 795, §1, eff. July 22, 1985; Acts 1990, No. 247, §1; Acts 1993, No. 586, §1; Acts 1999, No. 585, §1; Redesignated by Acts 2010, No. 579, §4 from R.S. 3:1356.



RS 40:1917 - Penalty

§1917. Penalty

Whoever violates a provision of this Part shall be fined not less than one hundred nor more than one thousand dollars.

Acts 1993, No. 586, §1; Acts 1999, No. 585, §1; Redesignated by Acts 2010, No. 579, §4 from R.S. 3:1357.



RS 40:2001 - STATE DEPARTMENT OF HOSPITALS

CHAPTER 11. STATE DEPARTMENT OF HOSPITALS

PART I. ORGANIZATION AND POWERS

§2001. Eligibility standards for state general hospitals

A. The secretary of the department shall establish criteria and adopt and promulgate rules for determination of eligibility for services in state general hospitals administered by the department and for the reception and medical and surgical treatment of persons at the Confederate Memorial Medical Center at Shreveport in accordance with R.S. 17:1517(A). Such criteria shall be reviewed and adjusted each year to reflect changes in the economy.

B. The secretary is authorized to initially promulgate such criteria and rules under normal rulemaking authority except that emergency rulemaking procedures shall not be utilized. The criteria and rules promulgated by the secretary as authorized herein may be retroactive to July 1, 1970.

Added by Acts 1981, No. 287, §1.



RS 40:2002 - University Medical Center

§2002. University Medical Center

A. The state operated general hospital located in Lafayette, Louisiana, which replaced and is the successor to Southwest Charity Hospital in Lafayette, also formerly known as Lafayette Charity Hospital, is hereby designated and shall hereafter be known as University Medical Center.

B. The cancer research and treatment program at the University Medical Center is hereby designated and shall hereafter be known as the Dr. Karuna Kukreja Memorial Cancer Program.

Acts 1991, No. 596, §1.



RS 40:2002.1 - Lallie Kemp Regional Medical Center

§2002.1. Lallie Kemp Regional Medical Center

The state operated general hospital located in Independence, Louisiana, heretofore known as Lallie Kemp Charity Hospital, is hereby designated and shall hereafter be known as Lallie Kemp Regional Medical Center.

Acts 1987, No. 43, §2.



RS 40:2002.2 - Washington-St. Tammany Regional Medical Center

§2002.2. Washington-St. Tammany Regional Medical Center

The state operated general hospital located in Bogalusa, Louisiana, heretofore known as Washington-St. Tammany Charity Hospital, is hereby designated and shall hereafter be known as Washington-St. Tammany Regional Medical Center.

Acts 1987, No. 43, §2.



RS 40:2002.3 - Huey P. Long Medical Center

§2002.3. Huey P. Long Medical Center

The state operated general hospital located in Pineville, Louisiana, heretofore known as Huey P. Long Charity Hospital, is hereby designated and shall hereafter be known as Huey P. Long Medical Center.

Acts 1987, No. 43, §2.



RS 40:2002.4 - Villa Feliciana Medical Complex

§2002.4. Villa Feliciana Medical Complex

The state operated hospital located in Jackson, Louisiana, heretofore known as Villa Feliciana Geriatric Hospital, is hereby designated and shall hereafter be known as Villa Feliciana Medical Complex.

Acts 1987, No. 617, §2; Acts 1997, No. 641, §3.



RS 40:2002.5 - Charity Hospital and Medical Center of Louisiana at New Orleans

§2002.5. Charity Hospital and Medical Center of Louisiana at New Orleans

The state-operated general hospital located in New Orleans, Louisiana, heretofore known as Medical Center of Louisiana at New Orleans, is hereby designated and shall be hereafter known as Charity Hospital and Medical Center of Louisiana at New Orleans.

Acts 1991, No. 390, §3, eff. July 8, 1991; Acts 1992, No. 785, §1.



RS 40:2002.6 - Earl K. Long Medical Center

§2002.6. Earl K. Long Medical Center

The state operated general hospital located in Baton Rouge, Louisiana, heretofore known as Earl K. Long Memorial Hospital, is hereby designated and shall be hereafter known as Earl K. Long Medical Center.

Acts 1991, No. 390, §3, eff. July 8, 1991.



RS 40:2002.7 - E. A. Conway Medical Center

§2002.7. E. A. Conway Medical Center

The state operated general hospital located in Monroe, Louisiana heretofore known as E. A. Conway Memorial Hospital, is hereby designated and shall be hereafter known as E. A. Conway Medical Center.

Acts 1991, No. 390, §3, eff. July 8, 1991.



RS 40:2003 - Blank]

§2003. §§2003, 2004 [Blank]



RS 40:2004.1 - Repealed by Acts 1977, No. 680, 1

§2004.1. Repealed by Acts 1977, No. 680, §1



RS 40:2004.2 - Contract for sewer service for Central Louisiana State Hospital

§2004.2. Contract for sewer service for Central Louisiana State Hospital

The state Louisiana Department of Health is authorized to enter into a contract with the city of Pineville for sewerage services to be furnished by the city of Pineville to the Central Louisiana State Hospital. In consideration of the expenditures made by the city of Pineville in providing said sewerage services, the state Louisiana Department of Health may agree to pay a minimum charge of three thousand three hundred thirty-three dollars per month for one hundred twenty months to the city of Pineville.

Added by Acts 1969, No. 98, §1. Amended by Acts 1977, No. 680, §2.



RS 40:2005 - Hospital visitation

§2005. Hospital visitation

A. Any person eighteen years or older may designate those individuals who will not be denied access to visit him during any stay in any hospital, nursing home, or other health care facility within the state of Louisiana.

B. Nothing contained herein shall prohibit hospitals, nursing homes, or other health care facilities from restricting visits to standard designated hours, from restricting visits as the patient's medical condition may require, or from enforcing an injunction barring an individual from entering the premises.

Acts 1995, No. 1200, §1, eff. June 29, 1995.



RS 40:2006 - Fees; licenses; penalties

§2006. Fees; licenses; penalties

A.(1) Any person, partnership, corporation, unincorporated association, or other legal entity, currently operating or planning to operate any of the facilities listed in this Subsection shall be assessed a fee not to exceed six hundred dollars, payable to the Louisiana Department of Health, at the time an application is made to the department, and once a year thereafter for renewal of the license. This fee is for application and renewal of a license only, and is in addition to any other fees that may be assessed according to the laws, rules, regulations, and standards that are applicable to the individual facilities.

(2) This Subsection shall apply to any licensed:

(a) Adult day health care facility.

NOTE: Subparagraph (b) eff. until promulgation and publication by DHH of final rules for behavioral health services provider license. See Acts 2013, No. 308, §3.

(b) Substance abuse/addiction treatment facility.

NOTE: Subparagraph (b) as amended by Acts 2013, No. 308, §3, eff. upon promulgation and publication by DHH of final rules for behavioral health services provider license.

(b) Behavioral health services provider.

(c) Ambulatory surgery center.

(d) Case management provider.

(e) Urine drug screening provider.

(f) Home health agency.

(g) Hospice.

(h) Hospital.

(i) Nursing home.

(j) Rural health clinic.

(k) Intermediate care facility for people with developmental disabilities (ICF/DD).

(l) End stage renal disease facility.

(m) Outpatient abortion facility.

(n) Psychiatric residential treatment facility.

(o) Children's respite care center.

(p) Repealed by Acts 2005, No. 483, §2, eff. July 12, 2005.

(q) Pediatric day health care facility.

B.(1) Any person, partnership, corporation, unincorporated association, or other legal entity currently operating or planning to operate any of the facilities listed in this Subsection shall be assessed an additional application and renewal fee not to exceed five dollars per unit, payable to the Louisiana Department of Health, at the time the application or application for renewal of the license required in Subsection A of this Section is made, where applicable. For purposes of this Subsection, "unit" means a room or station.

(2) This Subsection shall apply to any licensed:

(a) Hospice.

(b) Hospital.

(c) Nursing home.

(d) Intermediate care facility for people with developmental disabilities (ICF/DD).

NOTE: Subparagraph (e) eff. until promulgation and publication by DHH of final rules for behavioral health services provider license. See Acts 2013, No. 308, §3.

(e) Substance abuse/addiction treatment facility.

NOTE: Subparagraph (e) as amended by Acts 2013, No. 308, §3, eff. upon promulgation and publication by DHH of final rules for behavioral health services provider license.

(e) Behavioral health services provider.

(f) Psychiatric residential treatment facility.

(g) Children's respite care center.

(h) End stage renal disease facility.

C. Any person, partnership, corporation, unincorporated association, or other legal entity currently operating or planning to operate a satellite, branch, or offsite office, as permitted in the laws, rules, regulations, and standards that are applicable to the individual facilities and are licensed or registered by the Louisiana Department of Health shall be assessed a fee not to exceed three hundred dollars per subsidiary license or registration, payable to the Louisiana Department of Health. This fee shall be assessed at the time application is made for the satellite, branch, or offsite office, and once a year thereafter for renewal of the subsidiary license or registration. This fee is for application and renewal of a subsidiary license or registration only, and is in addition to any other fees that may be assessed according to the laws, rules, regulations, and standards that are applicable to the individual facilities.

D. The fees authorized and charged to any category of provider as provided in Subsections A, B, and C of this Section shall not exceed the estimated costs of providing the services to such specified category of provider.

E.(1) Any person, partnership, corporation, unincorporated association, or other legal entity, currently operating or planning to operate any of the facilities listed in this Subsection, and who is licensed by the Louisiana Department of Health shall be assessed a delinquent fee of one hundred dollars for failure to timely renew its license and/or any subsidiary license or registration. This fee shall be in addition to any renewal or other fee applicable according to the laws, rules, regulations, and standards that are applicable to the individual facilities. The delinquent fee described in this Subsection shall be assessed and shall become due and payable to the Louisiana Department of Health at 12:01 a.m. on the first day following the expiration date of the license or subsidiary license or registration.

(2) This Subsection shall apply to any licensed:

(a) Adult day health care facility.

NOTE: Subparagraph (b) eff. until promulgation and publication by DHH of final rules for behavioral health services provider license. See Acts 2013, No. 308, §3.

(b) Substance abuse/addiction treatment facility.

NOTE: Subparagraph (b) as amended by Acts 2013, No. 308, §3, eff. upon promulgation and publication by DHH of final rules for behavioral health services provider license.

(b) Behavioral health services provider.

(c) Ambulatory surgery center.

(d) Case management provider.

(e) Urine drug screening provider.

(f) Home health agency.

(g) Hospice.

(h) Hospital.

(i) Nursing home.

(j) Intermediate care facility for people with developmental disabilities (ICF/DD).

(k) End stage renal disease facility.

(l) Outpatient abortion facility.

(m) Rural health clinic.

(n) Psychiatric residential treatment facility.

(o) Children's respite care center.

(p) Pediatric day health care facility.

(q) Home- and community-based service provider.

(r) Adult brain injury facility.

(s) Pain management clinic.

(t)-(w) Repealed by Acts 2008, No. 839, §5, eff. July 8, 2008.

Acts 1997, No. 1384, §1, eff. July 1, 1997; Acts 1999, No. 650, §1, eff. July 1, 1999; Acts 2001, No. 391, §1; Acts 2004, No. 332, §1, eff. June 18, 2004; Acts 2004, No. 432, §1, eff. June 24, 2004; Acts 2005, No. 483, §§1, 2, eff. July 12, 2005; Acts 2006, No. 163, §2; Acts 2006, No. 215, §1, eff. June 2, 2006; Acts 2008, No. 839, §§3, 5, eff. July 8, 2008; Acts 2013, No. 308, §3, eff. upon promulgation and publication by DHH of final rules for behavioral health services provider license.



RS 40:2006.1 - Fees for Medicare surveys

§2006.1. Fees for Medicare surveys

A. As used in this Section, the terms below shall mean the following:

(1) "CMS" means the Centers for Medicare and Medicaid Services or any successor agency within the United States Department of Health and Human Services charged with administering the Medicare program.

(2) "Initial Medicare survey" means the site visit conducted by the state survey department for the purpose of gathering information on a health care provider's level of compliance with Medicare participation and other federal regulatory requirements. A survey is considered an initial Medicare survey if the survey is required in order for a health care provider to receive Medicare program payment for the first time as a type or class of health care provider or in order to receive Medicare reimbursement under a special Medicare payment methodology. The fact that a health care provider may avoid a survey by obtaining accreditation from a national accrediting body shall not affect a survey's status as an initial Medicare survey.

(3) "State survey budget" means the dollar amount that CMS will pay the state survey department in order to perform its functions as the state survey department during a federal fiscal year.

(4) "State survey department" means the Louisiana Department of Health or its successor.

B. If the state survey department determines that the state survey budget is insufficient to perform all of the initial Medicare surveys it has been requested to perform for the federal fiscal year, or the state survey department has not received final budget appropriation for the state survey budget, the state survey department shall, upon the consent of the party requesting an initial Medicare survey, assess a fee for the initial Medicare survey. The fee shall be commensurate with the cost of performing the initial Medicare survey and shall range from five hundred fifty dollars to two thousand three hundred dollars based upon the provider type for which the initial Medicare survey is requested. Upon approval by the Centers for Medicare and Medicaid Services, and upon execution of a written agreement to pay the fee by the party requesting the initial Medicare survey and the state survey department, the state survey department shall schedule and conduct the initial Medicare survey. Upon determination that the final state survey budget appropriation is insufficient to conduct the requested initial Medicare survey, the state survey department shall transmit an invoice to the party that requested the initial Medicare survey. The invoiced amount shall be the fee agreed upon by the state survey department and the party that requested the initial Medicare survey. The party that requested the initial survey shall pay the invoice no later than June thirtieth of the state fiscal year in which the initial Medicare survey was performed.

C. If the state survey department determines that the state survey budget is insufficient to perform all of the initial Medicare surveys it has been requested to perform during the federal fiscal year or the state survey department has not received final budget appropriation for the state survey budget, the state survey department shall give priority to all initial Medicare surveys requested by a rural hospital as defined in the Rural Hospital Preservation Act. The order of initial Medicare surveys shall be determined on the basis of the order in which parties requesting initial Medicare surveys complete the application process.

D. Upon receipt of an application for a license from any person, partnership, corporation, unincorporated association, or any other legal entity that has made a request for an initial Medicare survey, under the circumstances in Subsection B of this Section, the state survey department shall make a determination of whether it has sufficient state funds to conduct an initial state licensure survey. In the event that the state survey department determines that it lacks sufficient state funds, upon the consent of the party requesting the initial state licensure survey, the state survey department shall assess a fee to defray the costs associated with such initial state licensure survey. The fee shall be commensurate with the cost of performing the initial state licensure survey and shall range from six hundred dollars to two thousand six hundred fifty dollars based upon the provider type for which the initial state licensure survey is requested. Upon payment of the fee by the party requesting the initial state licensure survey, the state survey department shall schedule and conduct the initial state licensure survey.

Acts 2004, No. 558, §1, eff. June 25, 2004; Acts 2008, No. 330, §1, eff. June 17, 2008.



RS 40:2007 - Health care providers; requirement of physical separation

§2007. Health care providers; requirement of physical separation

A. For purposes of this Section:

(1) "Appropriate signage" means a display, device, or inscription which is located upon, attached to, or painted on the entrance to the health care provider indicating the legal or trade name and address of the health care provider occupying that building, premises, or physical location.

(2) "Clearly delineated and cognizable boundary" means a separate building or premises or, if within the same building, premises, or physical location of another health care provider, a separate floor within a building; a common wall from floor to ceiling; or a hallway or intersection within the building.

(3) "Department" means the Louisiana Department of Health.

(4) "Health care provider" means a facility, entity, or operation, in any form whatsoever, that is required to be separately licensed, apart from the license required of physicians or board-certified social workers in private practice, or that must enter into a Medicaid provider agreement with the department before providing the medical services for which it was organized. The definition of "health care provider" includes but is in no way limited to inpatient hospitals, nursing homes, home health agencies, and ambulatory surgical centers.

B. Any health care provider, including any branches or off-site campus thereof, shall be physically separated from other health care providers by a clearly delineated and cognizable boundary. Any such health care provider shall also be clearly identifiable and distinguishable by appropriate signage from any other health care provider.

C. If more than one health care provider occupies the same building, premises, or physical location, all treatment facilities and administrative offices of one health care provider shall be clearly separated from any treatment facilities or administrative offices of any other health care provider located in and/or on the same building, premises, or physical location by a clearly delineated and cognizable boundary. Treatment facilities shall include but not be limited to consumer beds, wings, and operating rooms. Administrative offices shall include but not be limited to records rooms and personnel offices.

D. If more than one health care provider occupies the same building, premises, or physical location, each such health care provider shall have its own entrance. This separate entrance shall have appropriate signage and shall be clearly identifiable as belonging to one health care provider. Nothing in this Section shall prohibit a health care provider occupying the same building, premises, or physical location as another health care provider from utilizing the entrance, hallways, stairs, elevators, or escalators of another health care provider to provide access to its separate entrance.

E. Except as provided in Subsection F of this Section, the provisions of this Section shall not apply to any health care provider licensed by the department or having a Medicaid provider agreement, on August 15, 1997, until the occurrence of one of the following:

(1) The termination, revocation, or both of the license applicable to the health care provider for reasons other than as set forth in Subsection H of this Section.

(2) The termination, revocation, or both of the Louisiana Medicaid provider agreement to which the provider is a party, in cases where licensure of the particular provider by the department secretary is not required or provided. This provision shall not apply to situations in which a Louisiana Medicaid provider agreement is terminated solely because of the change of ownership of a health care provider.

(3) A change in location of the health care provider to a new building or premises.

F. The provisions of this Section shall apply to any branch or off-site campus of a health care provider otherwise exempt under the provisions of Subsection E of this Section when such branch or off-site campus is opened after August 15, 1997, except under any one or more of the following circumstances:

(1) A construction contract for the construction of a branch or off-site campus of a health care provider is signed on or before August 15, 1997.

(2) A contract for renovations to a branch or off-site campus of a health care provider is signed on or before August 15, 1997.

(3) A contract to lease a branch or off-site campus of a health care provider is signed on or before August 15, 1997.

G.(1) The provisions of this Section shall not apply to the activities of any physician in the operation of the physician's office practice so long as the physician's office practice is not separately licensed, apart from the license of the physician himself, or operating as a health care provider as defined in this Section.

(2) Nothing in this Section shall be construed to:

(a) Prohibit the location of an adult day health care center in the same building, premises, or physical location as a nursing home.

(b) Prohibit a hospital, as defined in the applicable hospital licensing standards or statutes, from leasing beds to Louisiana State University or the Louisiana Health Care Authority.

(c) Prohibit a health care provider from occupying or sharing premises, facilities, treatment areas, or administrative areas, whether contiguous or not, with another entity, provided the health care provider and the entity are recognized as related parties by the United States Department of Health and Human Services, Health Care Financing Administration, or its successors, under Medicare regulations at 42 CFR 413.17. Any adverse action taken by the department against any entity or health care provider occupying or sharing premises, facilities, treatment areas, or administrative areas, whether contiguous or not, with another entity or health care provider may apply to each entity or health care provider if the health care providers or entities are recognized as related parties by the United States Department of Health and Human Services, Health Care Financing Administration, or its successors, under Medicare regulations at 42 CFR 413.17.

H. The department may refuse to issue a license or to enter into a Medicaid provider agreement with, initiate procedures to terminate an existing Medicaid provider agreement of, or initiate procedures to revoke the license of any health care provider as defined in this Section that the licensing agency determines is not in full compliance with the requirements of this Section in accordance with the procedures established by the statutes, laws, rules, and/or regulations applicable to the specific health care provider involved.

I. The provisions and requirements of this Section are in addition to and not to the exclusion of any other statutes, laws, rules, and/or regulations, which also may be applicable to health care providers as defined in this Section, or which may govern the conditions for licensure, the conditions for entering into a Medicaid provider agreement, or the conditions for general operation applicable to the specific types of health care providers as defined herein.

J. The secretary of the department shall have the authority to promulgate rules and regulations, in accordance with the Administrative Procedure Act, in order to enforce and insure compliance with the requirements of this Section.

Acts 1997, No. 636, §1.



RS 40:2007.1 - Interruption of provision of health care services; executive order or proclamation of emergency or disaster; licensing

§2007.1. Interruption of provision of health care services; executive order or proclamation of emergency or disaster; licensing

A.(1) The provisions of this Section shall apply to any person, partnership, corporation, unincorporated association, or other legal entity who, at the time of an executive order or proclamation of emergency or disaster issued in accordance with R.S. 29:724, is operating a licensed health care facility, as listed below, in an area or areas which have been affected by such executive order or proclamation. This Section shall apply to any licensed:

(a) Adult day health care facility.

(b) Substance abuse/addiction treatment facility.

(c) Ambulatory surgery center.

(d) Case management provider.

(e) Home health agency.

(f) Hospice.

(g) Hospital.

(h) Nursing home.

(i) Rural health clinic.

(j) Intermediate care facility for people with developmental disabilities (ICF/DD).

(k) End stage renal disease facility.

(2) All licensed health care providers operating in an area or areas which have been affected by an executive order or proclamation of emergency or disaster who seek the protection of the provisions of this Section, shall meet the following criteria:

(a) The health care provider shall notify in writing the health standards section of the Louisiana Department of Health that the provider has experienced an interruption in the provision of services as a result of events that are the subject of such executive order or proclamation of emergency or disaster issued in accordance with R.S. 29:724. Such notice shall be received no later than December 31, 2005.

(b) The health care provider shall notify in writing the health standards section of the Louisiana Department of Health that the provider intends to resume operating a health care facility.

(c) The provider shall resume operating as a health care facility no later than January 1, 2008. Extensions may be granted by the Louisiana Department of Health for good cause, including but not limited to delays in construction beyond the provider's control.

(3)(a) Notwithstanding the provisions of Paragraph (2) of this Subsection, any nursing home provider located in a parish with a population between sixty-five thousand and seventy thousand according to the latest federal decennial census, which parish was affected by Hurricane Katrina or Rita, who ceased operations solely because of the damage occasioned by the events which were the subject of an order or proclamation of emergency or disaster issued pursuant to R.S. 29:724 and who failed to notify the health standards section of the Louisiana Department of Health in writing by December 31, 2005, of the interruption in services and the intent to resume operation, shall be allowed to request reinstatement of the pre-storm license for the sole purpose of rebuilding or replacing the nursing home, upon meeting the following conditions:

(i) The nursing home provider shall submit the license reinstatement request to the health standards section of the Louisiana Department of Health in writing by December 31, 2008.

(ii) The license reinstatement request shall state the provider's intent to rebuild the nursing home and resume providing nursing home services in that parish.

(iii) The nursing home provider shall resume operation as a nursing home provider in that parish no later than January 1, 2010. Extensions of time may be granted by the Louisiana Department of Health for good cause.

(iv) The nursing home provider shall submit all fees, costs, and cost reports due and owing to the Louisiana Department of Health.

(b) Upon completion of such rebuilding construction, the nursing home provider shall meet all criteria required to remain licensed as a nursing home.

(c) No change of ownership in the nursing home provider shall occur until such nursing home has completed construction and has resumed operations as a nursing home provider.

(d) The provisions of this Subsection shall not apply to a nursing home provider who has voluntarily surrendered its license and ceased operations.

B.(1) No licensed health care facility that experiences an interruption in the provision of services as a result of events that are the subject of an executive order or proclamation of emergency or disaster shall be deemed by the Louisiana Department of Health to have voluntarily surrendered its license solely as a result of such interruption of services.

(2) The interruption of the provision of health care services by a licensed health care facility as a result of events that are the subject of an executive order or proclamation of emergency or disaster shall not constitute the sole cause for the Louisiana Department of Health to terminate or revoke such license.

C. Nothing in this Section shall prohibit the Louisiana Department of Health from inspecting a health care facility prior to the re-establishment of the provision of health care services whether at a temporary or permanent location.

D.(1) The Louisiana Department of Health shall license, as of the date services commence, any outpatient off-campus facility of a licensed hospital, if the need for the off-campus facility was occasioned by an event which is the subject of an executive order or proclamation of emergency or disaster, issued in accordance with R.S. 29:724. In order to qualify for licensure of such an off-campus facility, the licensed hospital shall, no later than December 31, 2005, comply with the following:

(a) Notify the Louisiana Department of Health that it has commenced operations at an outpatient off-campus facility, regardless of whether such off-campus facility is located in an area that is the subject of the executive order or proclamation of emergency or disaster issued in accordance with R.S. 29:724.

(b) Submit to the Louisiana Department of Health an attestation of regulatory compliance specifying that, to the best of the hospital's knowledge, the outpatient off-campus facility is in compliance with all regulatory requirements, including life and safety and public health requirements, as of the date the off-campus facility commenced providing services.

(2) The Louisiana Department of Health shall not require any documentation from a licensed hospital regarding an outpatient off-campus facility other than that listed in this Subsection provided that nothing herein shall relieve the facility from complying with federal regulations and requirements for approval from the Centers for Medicare and Medicaid Services.

Acts 2005, 1st Ex. Sess., No. 7, §1, eff. Nov. 23, 2005; Acts 2006, No. 163, §2; Acts 2008, No. 795, §1.



RS 40:2008 - Out-of-state providers; prohibitions on licensure, survey

§2008. Out-of-state providers; prohibitions on licensure, survey

A. For purposes of this Section:

(1) "Department" means the Louisiana Department of Health.

(2) "Health care provider" means a facility, entity, operation, or individual, in any form whatsoever, that is required to be licensed by the department before providing the medical services for which it was organized.

B. Except as provided in Paragraph F(1), the department shall not issue a license to or complete a survey upon any health care provider not located within the boundaries of the state. Any license or survey shall only apply to activities and facilities within the boundaries of the state and shall not apply to any branches, off-site campuses, main offices, or units located outside the boundaries of the state.

C. For purposes of this Section, a health care provider shall be located within the boundaries of the state only if the buildings, premises, or physical structures which house its administrative or treatment facilities, or both, are physically located within the boundaries of the state.

D. All emergency medical transportation services, including but not limited to ambulances and air ambulance services, are expressly excluded from the requirements and mandates of this Section.

E. The provisions, prohibitions, and requirements of this Section are in addition to, and not to the exclusion of, any other statutes, laws, rules, or regulations, or any combination thereof, which also may govern the conditions for licensure or the conditions for general operation applicable to the specific types of health care providers as defined herein.

F.(1) Except as provided in Paragraph (2) of this Subsection, the provisions of this Section shall not apply to any health care provider licensed by the department on August 15, 1997, until the occurrence of any one of the following:

(a) A change of ownership of the health care provider.

(b) The termination, revocation, or both, of the applicable license of the health care provider.

(c) A change in the location of the health care provider to a new building, premises, or other change in physical location, including but not limited to a change in address.

(d) December 31, 1998.

(2) The prohibitions and restrictions of this Section shall apply to any new branch or off-site campus located outside of the boundaries of the state of any health care provider licensed by the department on August 15, 1997.

G. The secretary of the Louisiana Department of Health may adopt rules and regulations in accordance with the Administrative Procedure Act to enforce and insure compliance with the provisions of this Section.

Acts 1997, No. 1069, §1.



RS 40:2008.4 - State agency for carrying out federal programs on alcoholism

§2008.4. State agency for carrying out federal programs on alcoholism

A. The state Department of Health shall be the sole agency in the state of Louisiana for carrying out the purposes of any federal law dealing with the treatment of alcoholism.

B. The state Department of Health is hereby authorized to participate in any programs established by federal law for the treatment of alcoholism.

Acts 1968, No. 235, §§1, 2. Amended by Acts 1977, No. 680, §4.



RS 40:2009 - Mandatory accreditation of facilities participating in the Medicaid Residential Treatment Option

§2009. Mandatory accreditation of facilities participating in the Medicaid Residential Treatment Option

A. Any facility participating in the Medicaid Residential Treatment Option, providing residential supports and services, shall be accredited by the Joint Commission on the Accreditation of Health Care Organizations, the Council on the Accreditation of Rehabilitation Facilities, or the Council on Accreditation for Children and Family Services.

B. The Louisiana Department of Health may adopt rules and regulations to administer and implement this Section.

C. Notwithstanding any law to the contrary, the Louisiana Department of Health shall be the only agency responsible for licensing any facility participating in the Medicaid Residential Treatment Option.

Acts 2003, No. 304, §1.



RS 40:2009.1 - Rules and regulations; nursing home advisory committee

§2009.1. Rules and regulations; nursing home advisory committee

A. All nursing homes are under the jurisdiction of the state Louisiana Department of Health.

B. There is hereby created a nursing home advisory committee composed of eleven members, six of whom shall be appointed by the secretary of the Louisiana Department of Health as hereinafter provided and five of whom shall be ex officio members as hereinafter designated.

C.(1)(a) Four of the six appointed members of the committee shall be chosen from the nursing home profession from a list of eight names submitted by the Louisiana Health Care Association.

(b) One of the remaining appointed members of the committee shall be chosen from members of the nursing home profession operating a nonprofit nursing home from a list of three names submitted by the Louisiana Association for Homes for the Aging.

(c) The remaining appointed member shall be a licensed physician in private practice chosen from a list of four physicians provided by the Louisiana State Medical Society.

(d) These members shall serve terms to coincide with the term of the governor.

(2) Ex officio members of the committee shall be:

(a) The assistant secretary of the office of health services and environmental quality.

(b) The undersecretary of the Louisiana Department of Health.

(c) The assistant secretary of the office of family security.

(d) The chairman of the Louisiana Board of Examiners for Nursing Facility Administrators.

(e) The assistant secretary of the office of state fire marshal, or

their respective designees.

D. It shall be the duty of the nursing home advisory committee to study the requirements and regulations of the Louisiana Department of Health and the U.S. Department of Health, Education and Welfare, as published in the Federal Register, in relation to the establishment of minimum standards of maintenance and operations of nursing homes, and interpret such regulations as apply to the administration and operation of nursing homes. The Louisiana Department of Health shall then review such interpretations and submit proposed rule changes to the committee for review prior to the publication of any notice of intended action in the Louisiana Register and Louisiana Journal as provided for in R.S. 49:953(A)(1).

E. If the nursing home advisory committee to which the above-mentioned proposed rule changes are submitted determines that a proposed rule change is unacceptable, the notice of intended action, as provided for in R.S. 49:953(A)(1), shall not be published in the Louisiana Register or the Louisiana Journal until such time as the committee and the department determine that the proposed rule changes are acceptable; but in no case shall the period between submission of proposed rule changes to the committee and a determination of acceptability exceed twenty calendar days. If, however, the committee and the Louisiana Department of Health can reach no determination of acceptability on a proposed rule change within the above mentioned twenty calendar days, the notice of intended action may be published in the Louisiana Register and Louisiana Journal in accordance with R.S. 49:953(A)(1).

F. Members of the committee shall receive no compensation or per diem for their services. The travel of the ex officio members shall be paid in accordance with state travel regulations by the respective departments or agencies of which they are officers or employees.

G. The committee shall elect a chairman from the six members appointed by the secretary. One of the ex officio members shall serve as secretary. The committee shall hold such meetings as are necessary to effectuate its purposes and shall meet upon call of the chairman or upon the request of any two members.

Added by Acts 1958, No. 188, §1. Amended by Acts 1964, No. 170, §3; Acts 1970, No. 541, §1; Acts 1977, No. 680, §6; Acts 1983, No. 400, §1; Acts 2012, No. 811, §14, eff. July 1, 2012.



RS 40:2009.2 - Definitions

§2009.2. Definitions

For the purposes of R.S. 40:2009.1 through R.S. 40:2009.19, unless the context otherwise requires:

(1) "Department" shall mean the Louisiana Department of Health.

(2) "Health care facility" means any provider of health services which is approved to receive medicaid payments or which is a licensed nursing home.

(3) "Nursing facility", "nursing home", or "home" means a private home, institution, building, residence or other place, serving two or more persons who are not related by blood or marriage to the operator, whether operated for profit or not, and including those places operated by a political subdivision of the state of Louisiana, which undertakes, through its ownership or management, to provide maintenance, personal care, or nursing for persons who, by reason of illness or physical infirmity or age, are unable to properly care for themselves. The term does not include the following:

(a) A home, institution, or other place operated by the federal government or agency thereof, or by the state of Louisiana.

(b) A hospital, sanitarium or other institution whose principal activity or business is the care and treatment of persons suffering from tuberculosis or from mental diseases.

(c) A hospital, sanitarium or other medical institution whose principal activity or business is the diagnosis, care and treatment of human illness through the maintenance and operation of organized facilities therefor.

(d) Any municipal, parish or private child welfare agency, maternity hospital or lying-in home required by law to be licensed by some other department or agency.

(e) Any sanitarium or institution conducted by and for Christian Scientists who rely on the practice of Christian Science for treatment and healing.

(f) Any nonprofit congregate housing program which promotes independent living by providing assistance with daily living activities such as cooking, eating, dressing, getting out of bed, and the like to persons living in a shared group environment who do not require the medical supervision and nursing assistance provided by nursing homes. No congregate housing program, except those licensed or operated by the state of Louisiana, shall: (1) use the term "nursing home" or any other term implying that it is a licensed health care facility; or (2) administer medications or otherwise provide any other nursing or medical service.

(4) "Office" means either the office of licensing and certification or the office of family services to which the complaint has been referred by the secretary of the Louisiana Department of Health.

(5) "Person" means a natural person or persons, firm, partnership, association or corporation.

Such regulations shall require that nursing homes for which plans are approved, constructed after January 1, 1978, shall comply with the applicable Life Safety Code, in accordance with such federal regulations promulgated pursuant of Title XIX of the Social Security Act (42 USC 1396 et seq.) as may be in force at the time the plans are approved.

(6) "Secretary" means the secretary of the Louisiana Department of Health.

(7) "Unit" means the medicaid fraud control unit created within the office of criminal law of the Department of Justice and which is certified by the secretary of the United States Department of Health, Education and Welfare.

Added by Acts 1958, No. 188, §1. Amended by 1964, No. 170, §3; Acts 1977, No. 680, §7; Acts 1978, No. 687, §1, eff. July 12, 1978; Acts 1982, No. 656, §1; Acts 2016, No. 311, §2, eff. June 2, 2016.



RS 40:2009.3 - Licensing of nursing homes; applications; fees; disposition of fees

§2009.3. Licensing of nursing homes; applications; fees; disposition of fees

A. No person shall open, conduct, manage or maintain a nursing home without a license or provisional license from the department.

B. Application to conduct and operate a nursing home shall be made to the department on application forms furnished by it and shall contain such information as the department may require, including information required for health planning pursuant to R.S. 36:256(B). Additional information required by the licensing agency or for health planning shall be provided by the applicant on supplemental forms as needed. The application shall be accompanied by a license fee, the amount of which shall be determined by the department, in accordance with the number of persons for which the home is established to provide care. The fee shall be not less than one hundred dollars plus three dollars per bed.

C. Funds collected by the department as license fees shall be deposited in the operating account of the department and may be used by it for expenses incurred in making investigations required by R.S. 40:2009.1 through R.S. 40:2009.12 and for the enforcement of all laws, rules and regulations relating to the licensing of nursing homes.

D. A provisional license may be issued to a nursing home for a period not to exceed six months in cases where full compliance with regulations, codes or minimum standards require an extension of time. The failure to comply must not be detrimental to the health or safety of the residents and the deficiencies must be cited at the time of issuance.

Added by Acts 1958, No. 188, §1. Amended by Acts 1970, No. 541, §2; Acts 1985, No. 342, §2, eff. July 9, 1985; Acts 1986, No. 497, §1, eff. July 2, 1986.



RS 40:2009.4 - Standards prescribed

§2009.4. Standards prescribed

A. The department shall prescribe and publish minimum standards in relation to:

(1) Location and construction of the home.

(2) Number and qualifications of personnel.

(3) Sanitary conditions.

(4) Diet related to the needs of each resident.

(5) Equipment essential to the health and wellbeing of the residents.

(6)(a) The establishment of new or replacement facilities or reestablishment of facilities that have sustained substantial structural damage from a hurricane or substantial structural damage from flooding which are located in areas subject to hurricanes, tidal surges, or flooding. An architect or civil engineer registered in the state shall determine whether a facility has sustained substantial structural damage from a hurricane or substantial structural damage from flooding in accordance with the Louisiana State Uniform Construction Code. The regulations adopted by the department shall include but not be limited to:

(i) Requirements of building and construction codes and guidelines.

(ii) Restrictions of locations of newly approved facilities that are subject to the provisions of the facility need review process.

(iii) Provisions for the fair allocation of the Medicaid share of facility specific costs directly incurred by a facility as a result of compliance.

(iv) Provisions for reasonable time periods for compliance, not to exceed three years, except when extensions are granted by the department for good cause.

(b) Nothing herein shall be construed to affect or apply to existing operational facilities or to facilities that are under construction and whose construction plans were approved prior to the promulgation of regulations referred to in Subparagraph (a) of this Paragraph.

B. In addition to the authority to prescribe minimum standards, the department may adopt new rules and regulations relating to the operation and conduct of nursing homes and the care, treatment and maintenance of the residents thereof when adequate state funds are made available. The secretary may waive any standard, rule, or regulation adopted pursuant to the authority granted herein in emergency situations for limited periods of time, when the health and welfare of the residents are not adversely affected.

Added by Acts 1958, No. 188, §1. Amended by Acts 1977, No. 680, §8; Acts 2005, 1st Ex. Sess., No. 41, §1, eff. Dec. 6, 2005; Acts 2008, No. 409, §1, eff. June 21, 2008.



RS 40:2009.4.1 - Supervised automatic sprinkler systems; requirements

§2009.4.1. Supervised automatic sprinkler systems; requirements

A.(1) By January 1, 2008, all nursing homes shall be protected throughout by a supervised automatic fire sprinkler system. By December 31, 2006, completed sprinkler plans for these systems shall be submitted to the secretary for review and approval. The secretary may grant an extension of time for nursing homes to submit plans by August 31, 2007, provided the nursing home submits to the secretary a written request for an extension including the reason for the delay and the secretary deems the request reasonable. Where means of egress passes through building areas outside of a nursing home, those areas shall be separated from the nursing home by a two-hour rated wall or shall be protected by a supervised automatic fire sprinkler system.

(2) Any nursing home operator that attests that a replacement facility will be licensed, operable, and in compliance with the requirements of Paragraph (1) of this Subsection by December 31, 2009, and presents plans for the replacement facility to the department and the state fire marshal on or before November 1, 2007, shall be in compliance with the requirements of Paragraph (1) of this Subsection.

B.(1) In order to offset the costs of this mandate, a Medicaid-certified nursing home which installs or extends a sprinkler system or renovates its facility to comply with the provisions of this Section shall submit invoices documenting the total cost of complying with the provisions of this Section to the department and shall be reimbursed by Medicaid within a five-year period of the expenditure. Costs reimbursed pursuant to this Section shall not be included in the facility's capital asset calculations. The cost of installation shall not be included in the facility's Medicaid rate calculations but shall be reimbursed in addition to each facility's Medicaid per diem rate.

(2) The Medicaid-certified nursing homes that installed sprinkler systems or two-hour rated walls, or both, after August 1, 2001, and before August 15, 2006, shall be reimbursed for the cost of such installation over a five-year period beginning July 1, 2007, based on each nursing home's Medicaid cost ratio as computed by the Louisiana Department of Health at the time of completion of the installation. The cost reimbursement shall be calculated as total installation costs less any change in the fair rental value per diem that has been recognized by the department and included in the Medicaid rate as a result of the installation of the sprinkler system or the two-hour walls, or both. The cost of installation shall not be included in the nursing home's Medicaid rate calculations, but shall be reimbursed to the nursing home's Medicaid per diem rate.

(3) The department shall promulgate rules and regulations necessary for the implementation of the provisions in this Section, including but not limited to the establishment of procedures and criteria for reimbursement.

C. Any violation of this Section relating to the untimely submission of plans to the department or installation of sprinkler systems shall be a Class C violation pursuant to R.S. 40:2009.11. However, nothing in this Section shall preclude the department from pursuing other deficiencies or classes of violations.

D. For purposes of this Section, "supervised automatic fire sprinkler system" means a system that operates in accordance with the latest adopted edition of the National Fire Protection Association, Inc., Life Safety Code.

Acts 2006, No. 824, §1; Acts 2007, No. 328, §1.



RS 40:2009.5 - Investigation; issuance of license

§2009.5. Investigation; issuance of license

Upon receipt of an application for a license hereunder, the department shall cause a thorough investigation to be made of the home proposed to be licensed and if satisfied that the minimum standards prescribed by it are met, it shall issue a license for a period of one year. The department may, either before or after the issuance of a license, designate the state fire marshal, parish and multiple parish health units, or municipal boards of health to make investigations relating to the minimum standards prescribed by it, and all such agencies shall cooperate with and comply with requests of the department hereunder. The report and recommendations of any such agency shall be in writing and shall state with particularity its findings with respect to compliance or noncompliance with such minimum standards.

Added by Acts 1958, No. 188, §1. Amended by Acts 1970, No. 541, §3.



RS 40:2009.6 - Denial, revocation, or nonrenewal of license; grounds

§2009.6. Denial, revocation, or nonrenewal of license; grounds

A. An application for a license may be denied for any of the following reasons:

(1) Failure to meet any of the minimum standards prescribed by the department under Subsection A of R.S. 40:2009.4;

(2) Conviction of a felony, as shown by a certified copy of the record of the court of conviction of the applicant, or if the applicant is a firm or corporation, conviction of any of its members or officers of a felony, or conviction of the person designated to manage or supervise the home of a felony;

(3) If the supervisor of the home is not reputable; or

(4) If the staff or a member of the staff is temperamentally or otherwise unsuited for the care of the patients in the home.

B. A license may be revoked, or a renewal thereof denied for any of the following reasons:

(1) Cruelty or indifference to the welfare of the residents;

(2) Misappropriation or conversion of the property of the residents;

(3) Violation of any provision of R.S. 40:2009.1 through R.S. 40:2009.11 or of minimum standards, rules and regulations, or orders of the department promulgated thereunder; or

(4) Any ground upon which an application for a license may be denied as prescribed in Subsection A of this Section.

(5)(a) When a nursing facility has failed to timely report or pay a fee or has been delinquent in payment of any fee owed to the department, including specifically provider fees imposed pursuant to R.S. 46:2625, on more than three occasions. Revocation shall be stayed during the pendency of any agency administrative appeal filed by a health care provider who contests or disputes the delinquency fee or fine.

(b) For purposes of this Paragraph, a nursing facility shall be considered to be delinquent on the tenth day following the date on which the report or fee is due.

Added by Acts 1958, No. 188, §1. Amended by Acts 1977, No. 680, §9; Acts 1997, No. 795, §2.



RS 40:2009.7 - Notice of reasons for nonrenewal or revocation of license; review; hearing

§2009.7. Notice of reasons for nonrenewal or revocation of license; review; hearing

A. The secretary of the Louisiana Department of Health may deny an application for a license or refuse to renew a license, or may revoke an outstanding license, when he finds after investigation that the applicant or licensee is in nonconformance with or in violation of the provisions of R.S. 40:2009.6; provided that in all such cases, the secretary shall furnish the applicant or licensee thirty calendar days' written notice specifying reasons for the action.

B. The secretary, in a written notice of denial, nonrenewal, or revocation of a license shall notify the applicant or licensee of his right to file a suspensive appeal with the office of the secretary within thirty calendar days from the date the notice required in Subsection A of this Section is received by him. This appeal or request for a hearing shall specify in detail reasons why the appeal is lodged and why the appellant feels aggrieved by the action of the secretary.

C. When any appeal authorized by Subsection B of this Section is received by the secretary, if timely filed, he shall appoint an impartial three member board to conduct a hearing on the appeal at such time and place as such members deem proper, and after such hearing to render a written opinion on the issues presented at the hearing. The written decision or opinion of a majority of the members conducting the hearing shall constitute final administrative action on the appeal.

D. Any member of said board or the secretary shall have power to administer oaths and to subpoena witnesses on behalf of the board or any party in interest and compel the production of books and papers pertinent to any investigation or hearing authorized by this Chapter, provided that in all cases witness fees and transportation and similar hearing costs shall be paid by the appellant or by the Louisiana Department of Health if the appellant is found innocent of charges. Any person having been served with a subpoena who shall fail to appear in response to the subpoena or fail or refuse to answer any question or fail to produce any books or papers pertinent to any investigation or hearing or who shall knowingly give false testimony therein shall be guilty of a misdemeanor and shall upon conviction be punished by a fine of not less than one hundred dollars nor more than five hundred dollars or by imprisonment of not less than one month nor more than six months, or by both such fine and imprisonment.

Added by Acts 1958, No. 188, §1. Amended by Acts 1977, No. 680, §10; Acts 1986, No. 655, §1.



RS 40:2009.8 - Right of inspection by department; records; reports; confidentiality of inspection; penalty

§2009.8. Right of inspection by department; records; reports; confidentiality of inspection; penalty

A. Every home conducted by a licensee hereunder, and any premises proposed to be conducted by an applicant for a license, shall be open at all reasonable times to inspection by the department and by any agency designated by the department as provided in R.S. 40:2009.5.

B. Every licensee shall keep such records and make such reports as the department shall prescribe and all such records shall be open to inspection by the department.

C. Any information regarding the date and time of a proposed inspection shall be confidential, shall not be transmitted outside of the Louisiana Department of Health, and shall not be transmitted within that department except to the extent necessary to conduct the inspection. Any person who knowingly or willfully violates the provisions of this Subsection shall be fined not more than five hundred dollars or imprisoned for not more than ninety days, or both.

Added by Acts 1958, No. 188, §1; Acts 1986, No. 108, §1.



RS 40:2009.9 - Term of license; renewal fee; display; transfer

§2009.9. Term of license; renewal fee; display; transfer

A license shall expire on the last day of the twelfth month after date of issuance unless otherwise renewed. All applications for renewal, except those of places operated by a political subdivision of the state of Louisiana, shall be accompanied by a renewal fee of one hundred dollars plus three dollars per bed. The license shall be displayed in a conspicuous place inside the home. A license or provisional license shall be valid only in the hands of the person or entity to whom it is issued and shall not be subject to sale, assignment, or other transfer, voluntary or involuntary, nor shall a license or provisional license be valid for any premises other than those for which originally issued.

Added by Acts 1958, No. 188, §1. Amended by Acts 1970, No. 541, §4; Acts 1977, No. 579, §1, eff. July 15, 1977; Acts 1986, No. 497, §1, eff. July 2, 1986.



RS 40:2009.10 - Department reports relating to recipients of public assistance

§2009.10. Department reports relating to recipients of public assistance

The department shall promptly report to the office of family security, the licensing status or any change thereof, of any nursing home that has any patrons who are recipients of public assistance.

Added by Acts 1958, No. 188, §1. Amended by Acts 1977, No. 680, §11; Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:2009.10.1 - Immediate jeopardy violations in a licensed nursing home

§2009.10.1. Immediate jeopardy violations in a licensed nursing home

A. Except as otherwise provided in Subsection C of this Section, if the Louisiana Department of Health identifies an immediate jeopardy violation during the course and scope of a survey of a licensed nursing home, the department shall notify the administrator or his designee of such violation and make available an opportunity to speak via telephone with a department supervisor prior to the surveyor's exiting the facility if the survey is conducted during regular working hours. If the survey is conducted during a time not considered regular working hours, the administrator shall have the opportunity to speak with a department supervisor during the next business morning.

B. If an immediate jeopardy violation is noted, the department shall present the administrator or his designee with a warning that immediate action is required to remedy the violation and preserve appeal rights as significant fines may be imposed by the Centers for Medicare and Medicaid Services. The warning notice shall be clear and in writing in a standard form developed by the department that includes an explanation of the basis for the citation.

C. If the department identifies an immediate jeopardy violation after the department surveyors have exited the licensed nursing home, the department shall notify the administrator or his designee of such violation by telephone, shall forward the notice described in Subsection B of this Section to the administrator or his designee via electronic or facsimile transmission, and shall provide an opportunity to speak via telephone with a department supervisor during the next business morning after such notification. Such notification shall be provided to the nursing home on an expedited basis.

Acts 2016, No. 385, §1.



RS 40:2009.11 - Violations; penalties; notice; hearings; appeal; collection and distribution of fines

§2009.11. Violations; penalties; notice; hearings; appeal; collection and distribution of fines

A. The opening or operation of a nursing home as herein defined without a license therefor shall be a misdemeanor, punishable upon conviction by a fine of not less than one thousand dollars nor more than five thousand dollars, and each day's violation shall constitute a separate offense.

B.(1) No person shall operate a nursing home as herein defined in violation of any provision of R.S. 40:2009.1 through 40:2009.11 or any other state or federal statute, regulation, or any department rule adopted pursuant to the Administrative Procedure Act which govern the administration of nursing home care.

(2) Any person or entity violating these requirements when such violation poses a threat to the health, safety, rights, or welfare of a nursing home resident may be liable to civil fines in addition to any criminal action which may be brought under other applicable laws. The department shall adopt rules in accordance with the Administrative Procedure Act which define specific classifications of violations, articulate factors in assessing civil fines including mitigating circumstances, and explain the treatment of continuing and repeat deficiencies. A schedule of civil fines by class of violation shall be as follows:

(a) Class A - Violations that create a condition or occurrence relating to the operation and maintenance of a nursing home which result in death or serious harm to a resident. Civil fines shall not exceed two thousand five hundred dollars for the first violation and shall not exceed five thousand dollars per day for repeat violations.

(b) Class B - Violations that create a condition or occurrence relating to the operation and maintenance of a nursing home which create a substantial probability that death or serious physical or mental harm to a resident will result from the violation. Civil fines shall not exceed one thousand five hundred dollars for the first violation and shall not exceed three thousand dollars per day for repeat violations.

(c) Class C - Violations that create a condition or occurrence relating to the operation and maintenance of a nursing home which create a potential for harm by directly threatening the health, safety, rights, or welfare of a resident. Civil fines shall not exceed one thousand dollars for the first violation and shall not exceed two thousand dollars per day for repeat violations.

(d) Class D - Violations related to administrative and reporting requirements that do not directly threaten the health, safety, rights, or welfare of a resident. Civil fines shall not exceed one hundred dollars for the first violation and shall not exceed two hundred fifty dollars per day for repeat violations.

(e) Class E - Violations for failure of any nursing home to submit a statistical or financial report in a timely manner as required by regulation. Civil fines shall not exceed fifty dollars for the first violation and shall not exceed one hundred dollars per day for repeat violations.

(3) The aggregate fines assessed for violations determined in any one month shall not exceed five thousand dollars, except that the aggregate fines assessed for Class A repeat violations shall not exceed twenty thousand dollars in any one month, and the aggregate fines assessed for Class B repeat violations shall not exceed fifteen thousand dollars in any one month.

C. The department shall adopt rules and regulations in accordance with the Administrative Procedure Act to provide for notice to the nursing home of any violation, for an informal reconsideration process, and for an appeal procedure including judicial review. Such appeal shall be suspensive.

D. The nursing home shall furnish, with an appeal, bond in the minimum amount of one and one half times the amount of the fine imposed by the department. The bond furnished shall provide in substance, that it is furnished as security that the nursing home will prosecute its appeal, that any judgment against it, including court costs, will be paid or satisfied from the amount furnished or that otherwise the surety is liable for the amount assessed against the facility. The appeal shall be heard in a summary proceeding which shall be given precedence over other pending matters.

E. The department may institute all necessary civil court action to collect fines imposed and not timely appealed. No nursing home may claim imposed fines as reimbursable costs, nor increase charges to residents as a result of such fines. Interest shall begin to accrue at the current judicial rate on the day following the date on which any fines become due and payable.

F.(1) Civil fines collected under the provisions of this Section shall be deposited immediately into the state treasury.

(2) After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to the monies being placed in the state general fund, an amount equal to the amount deposited as provided in Paragraph (1) of this Subsection shall be credited to a special fund hereby created in the state treasury to be known as the "Nursing Home Residents' Trust Fund", hereinafter referred to as "the fund". The monies in the fund shall be subject to annual appropriation and shall be used solely as mandated by the Omnibus Budget Reconciliation Act of 1987 (P.L. 100-203), including but not limited to reimbursement of evacuation expenses incurred by nursing homes, subject to approval by the Centers for Medicare and Medicaid Services. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned from the investment of monies in the fund shall be deposited in and remain to the credit of the fund. All unexpended and unencumbered monies remaining in the fund at the close of the fiscal year shall remain in the fund.

(3) The secretary of the Louisiana Department of Health is authorized to promulgate rules in accordance with the Administrative Procedure Act to provide for the administration of the fund.

G, H. Repealed by Acts 1990, No. 859, §2.

Added by Acts 1958, No. 188, §1. Acts 1984, No. 730, §1; Acts 1987, No. 727, §1, eff July 16, 1987; Acts 1990, No. 859, §§1 and 2; Acts 1993, No. 947, §1; Acts 2008, No. 785, §1, eff. July 7, 2008.



RS 40:2009.12 - Sleeping potion, sedatives or injections without prescription; penalties

§2009.12. Sleeping potion, sedatives or injections without prescription; penalties

It shall be unlawful for anyone operating a nursing home, or any employee thereof, to administer any sleeping potion or sedative or any hypodermic injections without a doctor's prescription to any patron of any such nursing home. Any violation of this section by any employee, operator or owner of a nursing home shall be cause for cancellation of license in accordance with the provisions of this Chapter and such violator shall also be subject to the criminal penalties imposed by R.S. 40:981 relating to narcotics or R.S. 40:1046 relating to barbiturates insofar as applicable.

Added by Acts 1958, No. 188, §1.



RS 40:2009.13 - Health care provider complaints; procedure; immunity

§2009.13. Health care provider complaints; procedure; immunity

A. The provisions of R.S. 40:2009.13 through 2009.20, excluding R.S. 40:2009.18, shall apply to all licensed health care providers and all federally participating health care providers who operate in the state of Louisiana, provided the provisions of these Sections shall not prevent the institution of judicial action. For purposes of said Sections, "licensed health care provider" or "health care provider" means an institution or distinct part of an institution, facility, or agency licensed by the department or certified for participation in either or both of the Medicaid or Medicare programs to provide health care services. "Health care providers" include but are in no way limited to hospitals, nursing facilities, skilled nursing facilities, home health agencies, ambulatory surgical centers, providers of outpatient physical therapy and/or speech pathology services, comprehensive outpatient rehabilitation facilities, hospices, or suppliers of services, including but not limited to independent laboratories, suppliers of portable X-ray services, and end-stage renal disease treatment facilities.

B. Any person who has knowledge that a state law, minimum standard, rule, regulation, plan of correction promulgated by the department, or any federal certification rule pertaining to a health care provider has been violated, or who otherwise has knowledge that a consumer has not been receiving care and treatment to which he is entitled under state or federal laws, may submit a report regarding such matter to the department. The report may be submitted to the department in writing, by telephone, or by personal visit.

C. The office designated by the secretary shall have responsibility to assure that all reports are referred to the Medicaid fraud control unit or processed in accordance with this Section and R.S. 40:2009.14 through 2009.20.

D. If the report involves an alleged violation of criminal law, the department shall refer the reports to the Medicaid fraud control unit of the attorney general's office.

E. Any person, other than the person alleged to be responsible for the violation, who in good faith submits a report pursuant to this Section shall have immunity from any civil liability that otherwise might be incurred or imposed because of such report. Such immunity shall extend to participation in any judicial proceeding resulting from the complaint.

F.(1) If the report involves an alleged violation by an individual of laws governing professional licensure as provided in Title 37 of the Louisiana Revised Statutes of 1950 or rules and regulations promulgated pursuant to a professional practice act, the department shall refer the report to the appropriate professional licensing board.

(2) If the ensuing investigation results in determination that an individual may have violated laws pertaining to the individual's licensure as a health care professional, such investigation results shall be referred to the appropriate licensing board.

Added by Acts 1978, No. 687, §2, eff. July 12, 1978. Acts 1983, No. 98, §1; Acts 1997, No. 1002, §1; Acts 1999, No. 1109, §1.



RS 40:2009.14 - Procedure for investigation by the office; confidentiality of reports

§2009.14. Procedure for investigation by the office; confidentiality of reports

A.(1) The office of the department assigned to investigate the report shall review the report and determine whether there are reasonable grounds for an investigation. No report shall be investigated if in the office's judgment it is not made in good faith, is outdated, or is trivial, or if the report is not within the investigating authority of the office. The office may further determine whether to consider a report as a complaint or as an allegation of noncompliance.

(2) If the office determines that grounds for an investigation do not exist, it shall notify the complainant of its decision and the reasons therefor within fifteen work days after receipt of such complaint.

(3) As used in this Section:

(a) An "allegation of noncompliance" is an allegation that an event has occurred or is occurring that has the potential for causing no more than minimal harm to a consumer or consumers.

(b) A "complaint" is an allegation that an event has occurred or is occurring and has the potential for causing more than minimal harm to a consumer or consumers.

(c) An "outdated report" is a report pertaining to an incident that occurred one hundred twenty or more days prior to its being reported to the office.

(d) A "trivial report" is a report of an allegation that an incident has occurred to a consumer or consumers that causes no physical or emotional harm and has no potential for causing harm to the consumer or consumers.

(e) "Minimal harm" is an incident that causes no serious temporary or permanent physical or emotional damage and does not materially interfere with the consumer's activities of daily living.

(4)(a) If the office determines that grounds for an investigation of a report as a complaint exist, the office shall investigate the complaint within thirty days of receipt of the report submitted under R.S. 40:2009.13(B).

(b) If the office determines that grounds for an investigation of a report as an allegation of noncompliance exist, the office shall investigate the allegation of noncompliance by telephone, provider report, or at the time of the next scheduled visit to the provider's facility.

(5) Results of any investigation of a complaint shall be communicated in writing to the administrative officer of the facility and the complainant within thirty working days of completion of the investigation.

B.(1) The nature of the complaint or allegation shall be furnished to the provider no earlier than at the commencement of the investigation of the complaint or allegation of noncompliance.

(2) When the nature of the complaint or allegation is furnished to the health care provider, it shall not identify the complainant or the consumer unless the individual has consented to the disclosure either in writing or in a documented telephone conversation with an employee of the department. If disclosure is considered essential to the investigation or if the investigation results in a judicial proceeding, the complainant shall be given the opportunity to withdraw the complaint.

Added by Acts 1978, No. 687, §2, eff. July 12, 1978. Acts 1997, No. 1002, §1.



RS 40:2009.15 - Investigation report

§2009.15. Investigation report

A. The report of the investigation by the department shall state whether any state licensing law, or any minimum standard, rule, regulation, or plan of correction of the Louisiana Department of Health, or any federal certification rule affecting the health care provider, or any standard relating to the health, safety, care, or treatment of consumers has been violated. If such violation is found to exist, the appropriate departmental staff shall promptly provide notice to the secretary or his designee of such violation. The secretary or his designee shall take appropriate action as authorized by Subsection B of this Section. Results of the investigation, including any notification of violations or deficiencies as provided in Subsection C of this Section, shall be sent by certified mail or hand delivered to the complainant and to the health care provider.

B. Upon receipt of such notice of violation from the department, the secretary shall consider:

(1) For violation of a federal certification rule or standard, appropriate action to terminate the health care provider's participation in the Medicaid program, the Medicare program, or both.

(2) For any violation which jeopardizes the health or safety of the consumer or consumers, appropriate steps to revoke the license pursuant to the authority granted under the licensing law for that type of health care provider.

(3) For any identified violations, imposing a sanction against the health care provider as authorized by law.

C.(1) If deficient practices are identified, the department shall notify the health care provider of the violation, list the rules or laws violated, and solicit a plan of correction from the health care provider.

(2) A health care provider which is required to correct identified violations may submit a written request to the department for informal reconsideration regarding the validity of the violations of the law or rule specified in the notice. This request must be received by the department within ten days of the health care provider's receipt of the notice. The complainant shall also be afforded an opportunity to request an informal reconsideration of the findings. Such a request must be made within thirty days of the complainant's receipt of the results of the investigation. The department shall schedule the requested informal reconsideration in a timely manner.

(3) The time periods specified in this Subsection shall commence with receipt by the health care provider of the notice specifying the corrective actions to be taken.

Added by Acts 1978, No. 687, §2; Acts 1990, No. 859, §1; Acts 1997, No. 1002, §§1, 2.



RS 40:2009.16 - Hearing

§2009.16. Hearing

A.(1) An informal reconsideration shall constitute final action by the department except in those complaints in which the health standards section of the bureau of health services financing determines that the complaint concerns a consumer in a facility and involves issues that have resulted or are likely to result in serious harm or death to the consumer. In those complaints involving the issues of serious harm or death, as determined by the health standards section, the complainant or the provider may appeal the informal reconsideration finding to the division of administrative law. All appeals and hearings shall conform with the Administrative Procedure Act and rules established by the department and the division of administrative law.

(2) For purposes of this Section, "serious harm" is an incident which involves unconsciousness; physical pain evidenced by objective findings; disfigurement; loss or impairment of the function of a body member, organ, or mental faculty; or severe emotional distress.

B. The hearing by the division of administrative law shall be limited to the evidence presented at the informal reconsideration unless the complainant or provider has obtained additional evidence important to the issues which he could not have with due diligence obtained before or during the informal reconsideration.

C. An administrative law judge shall make a determination on the appeal based on the evidence presented as to whether the investigation was conducted properly or improperly. If the administrative law judge determines that the investigation was not conducted properly, he shall designate in writing and with specificity the methods by which a reinvestigation shall be conducted. No appeal shall lie from a reinvestigation upon a prima facie showing that the reinvestigation was conducted in accordance with the designations of the administrative law judge.

Added by Acts 1978, No. 687, §2. Acts 1997, No. 1002, §1; Acts 2014, No. 812, §2, eff. June 23, 2014.



RS 40:2009.17 - Retaliation by health care provider

§2009.17. Retaliation by health care provider

No discriminatory or retaliatory action shall be taken by any health care provider or government agency against any person or client by whom or for whom any communication was made to the department or unit, provided the communication is made in good faith for the purpose of aiding the office or unit to carry out its responsibilities. Any person who knowingly or willfully violates the provisions of this Section shall be guilty of a misdemeanor and upon conviction punished by a fine of not less than one hundred dollars nor more than five hundred dollars.

Added by Acts 1978, No. 687, §2; Acts 1990, No. 859, §1; Acts 1997, No. 1002, §1.



RS 40:2009.18 - Notification of the procedure

§2009.18. Notification of the procedure

The Louisiana Department of Health shall prepare and distribute to nursing homes in quantities appropriate to carry out the intent of this section a booklet setting forth the complaint procedure established by R.S. 40:2009.13 through 40:2009.17. This booklet shall include a summary of costs which the Title XIX nursing home payments cover, a list of most additional kinds of costs which could be incurred but which Title XIX nursing home payments do not cover, and other information the department deems necessary to assist the families, and the individuals admitted, to a better understanding of the adjustments relative to living in a nursing home. The booklet shall be distributed by all licensed nursing homes to all current patients and to all new patients on the date of their admission. In addition, notice of this complaint procedure, complete with the name, address, and telephone number of the licensing and certification section of the office of management and finance of the Louisiana Department of Health, shall be posted conspicuously in the nursing home at places where patients gather, including, but not limited to, the administrative office, the dining hall, the activity room, and all nurses' stations.

Added by Acts 1978, No. 687, §2.



RS 40:2009.19 - Notification of change

§2009.19. Notification of change

It shall be the duty of the department to apprise all nursing homes licensed under R.S. 40:2009.6 in writing of any state law, minimum standard, rule, regulation, or order promulgated by the department and of any changes therein with which the nursing homes will be expected to comply.

Added by Acts 1978, No. 687, §2.



RS 40:2009.20 - Duty to make complaints; penalty; immunity

§2009.20. Duty to make complaints; penalty; immunity

A. As used in this Section, the following terms shall mean:

(1) "Abuse" is the infliction of physical or mental injury or the causing of the deterioration of a consumer by means including but not limited to sexual abuse, or exploitation of funds or other things of value to such an extent that his health or mental or emotional well-being is endangered.

(2) "Neglect" is the failure to provide the proper or necessary medical care, nutrition, or other care necessary for a consumer's well-being.

B.(1) Any person who is engaged in the practice of medicine, social services, facility administration, psychological or psychiatric services; or any registered nurse, licensed practical nurse, nurse's aide, home- and community-based service provider employee or worker, personal care attendant, respite worker, physician's assistant, physical therapist, or any other direct caregiver having knowledge that a consumer's physical or mental health or welfare has been or may be further adversely affected by abuse, neglect, or exploitation shall, within twenty-four hours, submit a report to the department or inform the unit or local law enforcement agency of such abuse or neglect. When the department receives a report of sexual or physical abuse, whether directly or by referral, the department shall notify the chief law enforcement agency of the parish in which the incident occurred of such report. Such notification shall be made prior to the end of the business day subsequent to the day on which the department received the report. For the purposes of this Paragraph, the chief law enforcement agency of Orleans Parish shall be the New Orleans Police Department.

(2) Any person who knowingly or willfully violates the provisions of this Section shall be fined not more than five hundred dollars or imprisoned for not more than two months, or both.

C. Any person, other than the person alleged to be responsible for the abuse or neglect, reporting pursuant to this Section in good faith shall have immunity from any civil liability that otherwise might be incurred or imposed because of such report. Such immunity shall extend to participation in any judicial proceeding resulting from such report.

D. All hospitals shall permanently display in a prominent location in their emergency rooms a copy of R.S. 40:2009.20.

Added by Acts 1982, No. 551, §1. Acts 1983, No. 98, §1; Acts 1983, No. 616, §1; Acts 1990, No. 859, §2; Acts 1997, No. 1002, §1; Acts 2002, 1st Ex. Sess., No. 80, §2; Acts 2003, No. 832, §1; Acts 2008, No. 839, §3, eff. July 8, 2008.



RS 40:2009.21 - Mandatory screening of nursing home medicaid patients with mental illness or developmental disabilities; implementation, review

§2009.21. Mandatory screening of nursing home medicaid patients with mental illness or developmental disabilities; implementation, review

A. Public Law 100-203 establishes mandatory preadmission screening and resident review requirements for nursing care (other than ICF-DD) provided under Title XIX of the Social Security Act. Section 1919(b)(3)(F) of the Social Security Act prohibits admission of a mentally ill or mentally retarded Title XIX recipient unless the recipient requires the level of services provided by a nursing facility because of his physical and mental condition as determined by the state mental health authority or state mental retardation or developmental disability authority.

B. The Louisiana Department of Health shall establish rules and regulations to implement the mandatory preadmission and resident review requirements for nursing care (other than ICF-DD) provided under Title XIX of the Social Security Act. Such rules and regulations shall require that the department must make a determination of eligibility with regard to the first level of screening within two working days after a request is submitted to the department. If the department determines that a second level of screening is required to ascertain the mental condition of the applicant, the second level of screening shall be conducted and completed within eight working days after the completion of the first level of screening, and the applicant shall be notified of the agency's determination on the date the screening is completed. If the department fails to comply with the time limits provided for in this Subsection, the applicant shall be deemed eligible under Title XIX for placement in a nursing facility without further delay.

C. The Louisiana Department of Health, office of behavioral health shall be the state mental health authority and state developmental disability authority as provided for in the Social Security Act.

Acts 1989, No. 422, §1; Acts 2009, No. 384, §5, eff. July 1, 2010; Acts 2014, No. 811, §22, eff. June 23, 2014.



RS 40:2009.22 - Certification of nursing homes

§2009.22. Certification of nursing homes

A. Beginning July 1, 2004, at the time of licensure renewal for nursing homes enrolled in the Medicaid program, those nursing homes enrolled in the Medicaid program shall also be certified for participation in the Medicare Part A skilled nursing facility program.

B. For any licensing application or renewal on or after July 1, 2004, nursing home providers may be granted a one hundred eighty-day grace period in which to certify for Medicare program participation, any beds that will be enrolled in the Medicaid program. This grace period may be granted by the Louisiana Department of Health, licensing and certification division, upon good cause shown.

C. If at time of license renewal or at any time after a grace period expires, a Medicaid nursing home provider fails to meet the requirements of Subsection A of this Section, such failure may result in Medicaid de-certification of the facility that fails to comply.

D. However, a skilled nursing facility enrolled in the Medicare Part A program shall not be required to enroll in the Medicaid program. If a Medicare certified skilled nursing facility desires to become Medicaid certified, it shall be required to comply with all requirements of the Facility Need Review program as set forth in R.S. 40:2116(B)(1) et seq.

Acts 2004, No. 317, §1.



RS 40:2009.23 - Adoption of rules; denial of payments; fines; temporary management; alternate remedies

§2009.23. Adoption of rules; denial of payments; fines; temporary management; alternate remedies

A. The Louisiana Department of Health is hereby authorized to and shall adopt rules in accordance with the Administrative Procedure Act, to provide remedies mandated by federal law which may include:

(1) The denial of payment with respect to any individual admitted to a nursing facility when mandated by federal law.

(2) The use of civil fines assessed and collected for violation of conditions mandated by federal law, such funds to be applied as mandated by federal law.

(3) The procedure and requirements concerning the appointment of temporary management of a nursing facility as mandated by federal law.

(4) The closure of a nursing facility, the transfer of residents in such facility, or both, in the case of an emergency, as mandated by federal law.

(5) Alternate remedies to deter noncompliance and correct deficiencies.

B. The department, by rule adopted pursuant to the Administrative Procedure Act, shall specify criteria as to when and how each remedy is to be applied, the amount of any fine within the limits specified by law, and the severity of the remedies to be used in the imposition of such remedies as mandated by federal law.

C. The department shall enforce rules adopted pursuant to this Section and, when determined necessary, may petition a court of competent jurisdiction to judicially enforce any such rule.

Acts 1989, No. 719, §1, eff. July 8, 1989.



RS 40:2009.24 - Repealed by Acts 2010, No. 743, §9, eff. July 1, 2010.

§2009.24. Repealed by Acts 2010, No. 743, §9, eff. July 1, 2010.



RS 40:2009.25 - Emergency preparedness plans for nursing homes; applicable parishes; requirements; Nursing Home Emergency Preparedness Review Committee; rules and regulations; application

§2009.25. Emergency preparedness plans for nursing homes; applicable parishes; requirements; Nursing Home Emergency Preparedness Review Committee; rules and regulations; application

A. Due to the threat hurricanes pose to the parishes of Acadia, Ascension, Assumption, Calcasieu, Cameron, Iberia, Jefferson, Jefferson Davis, Lafayette, Lafourche, Orleans, Plaquemines, St. Bernard, St. Charles, St. James, St. John the Baptist, St. Mary, St. Martin, St. Tammany, Tangipahoa, Terrebonne, and Vermilion, nursing homes located in these parishes shall develop an emergency preparedness plan which shall be submitted to the Louisiana Department of Health, bureau of health services financing, emergency preparedness manager, by August 1, 2006.

B. Each emergency preparedness plan shall be reviewed and updated by the nursing home annually. A summary of the updated plan shall be submitted to the Louisiana Department of Health, bureau of health services financing, emergency preparedness manager, by March first of each year. If the emergency preparedness plan is changed, modified, or amended by the nursing home during the year, a summary of the amended plan shall be submitted to the Louisiana Department of Health, bureau of health services financing, emergency preparedness manager, within thirty days of the amendment or modification.

C. Each summary of the emergency preparedness plan shall include and identify at a minimum:

(1) A primary sheltering host site outside the area of risk, verified by written agreements or contracts and any other alternative sheltering host sites that the nursing home may have.

(2) Proof of transportation or a contract with a transportation company, verified by a written transportation agreement or contract.

(3) Staffing patterns for evacuation, including contact information for such staff.

D. The secretary of the Louisiana Department of Health shall prescribe and publish, in accordance with the Administrative Procedure Act, criteria for evaluation of all emergency preparedness plans.

E. The Louisiana Department of Health shall:

(1) Review the emergency preparedness plans.

(2) Prepare findings from the collected information.

(3) Share such findings with the Nursing Home Emergency Preparedness Review Committee.

F. There is hereby created in the Louisiana Department of Health the Nursing Home Emergency Preparedness Review Committee, hereinafter referred to in this Section as the "committee." The committee, which shall convene at least annually, shall be charged with reviewing the findings of the emergency preparedness plan submitted to the department under this Section, identifying risks and threats, identifying manpower issues for loading, transporting and unloading residents, and developing recommendations for emergency preparedness plans to promote the health, safety, and welfare of nursing home residents. The committee shall be comprised of the following members:

(1) The secretary of the Louisiana Department of Health or his designee.

(2) The undersecretary of the Louisiana Department of Health or his designee.

(3) The state health officer of the Louisiana Department of Health or his designee.

(4) The Louisiana Department of Health, bureau of health services financing, emergency preparedness manager who shall serve as the chairperson of the committee.

(5) Five persons appointed by the secretary of the Louisiana Department of Health who are directors or managers of the parish or local emergency preparedness offices.

(6) The secretary of the Department of Transportation and Development or his designee.

(7) The executive director of the Louisiana Nursing Home Association.

(8) The executive director of the Gulf States Association of Homes and Services for the Aging.

(9) Two persons appointed by the secretary of the Louisiana Department of Health who are either owners or administrators of nursing homes from the parishes listed in Subsection A of this Section.

(10) The nursing home ombudsman from the governor's office of elderly affairs or his designee.

(11) The chair of the emergency preparedness committee of the Louisiana Nursing Home Association.

(12) The executive director of the Advocacy Center or his designee.

G. All members of the committee shall serve without compensation.

H. Any rule recommended or proposed by the committee shall be subject to the review and approval of the secretary, and if approved, shall be promulgated by the Louisiana Department of Health in accordance with the Administrative Procedure Act.

I. The provisions of this Section shall be in addition to all other licensing and certification laws, standards, rules, and regulations for nursing homes.

Acts 2006, No. 540, §2, eff. June 22, 2006; Acts 2014, No. 811, §22, eff. June 23, 2014.



RS 40:2009.31 - Blank]

§2009.31. [Blank]



RS 40:2009.32 - Blank]

§2009.32. [Blank]



RS 40:2009.33 - Blank]

§2009.33. [Blank]



RS 40:2009.34 - Blank]

§2009.34. [Blank]



RS 40:2009.35 - Blank]

§2009.35. [Blank]



RS 40:2009.36 - Blank]

§2009.36. [Blank]



RS 40:2009.37 - Blank]

§2009.37. [Blank]



RS 40:2009.38 - Blank]

§2009.38. [Blank]



RS 40:2009.39 - Blank]

§2009.39. [Blank]



RS 40:2009.40 - Blank]

§2009.40. [Blank]



RS 40:2009.41 - Repealed by Acts 1985, No. 912, 2.

§2009.41. Repealed by Acts 1985, No. 912, §2.



RS 40:2009.42 - Disclosure of ownership of nursing homes; penalties

§2009.42. Disclosure of ownership of nursing homes; penalties

A. Any person who is employed by the state of Louisiana or any agency or department thereof which regulates or licenses nursing homes and who has any ownership, interest, or is the owner, in whole or in part, of any mortgage, deed of trust, note, or other obligation secured by a nursing home licensed in this state shall disclose such information to the state licensing authority, except for those nursing homes operated by a political subdivision of the state of Louisiana.

B. Whoever violates any provision of this Section shall be guilty of a misdemeanor, and upon conviction, shall be punished by a fine of not less than twenty-five dollars nor more than one hundred dollars.

Added by Acts 1975, No. 763, §1.



RS 40:2009.43 - Culinary therapy authorized

§2009.43. Culinary therapy authorized

Notwithstanding any contrary provision of law, rule, or regulation of any department or agency, or any local ordinance or code, licensed nursing homes or long-term care facilities may provide culinary therapy as part of a planned patient activity program for residents of said facilities.

Added by Acts 1980, No. 474, §1.



RS 40:2009.44 - Nursing home leave of absence days

§2009.44. Nursing home leave of absence days

Notwithstanding any other provision of law to the contrary, the Louisiana Department of Health shall promulgate rules and regulations which allow payment for up to seven leave-of-absence days per spell of illness, at a minimum, for each nursing home facility resident who is Medicaid-eligible, when the resident has been admitted as an inpatient to another licensed health care facility. Further, the department shall promulgate rules and regulations which allow payment for up to fifteen leave-of-absence days per year, at a minimum, for each nursing facility resident who is Medicaid-eligible, when the resident leaves such nursing facility on home leave.

Acts 1997, No. 1397, §1, eff. July 1, 1998.



RS 40:2010 - Itemized statement of billed services by hospitals

§2010. Itemized statement of billed services by hospitals

Not later than ten business days after the date of discharge, each hospital in the state which is licensed by the Louisiana Department of Health shall have available an itemized statement of billed services for individuals who have received the services from the hospital. The availability of the statement shall be made known to each individual who receives service from the hospital before the individual is discharged from the hospital, and a duplicate copy of the billed services statement shall be presented to each patient within the specified ten day period. No insurance company, employee benefit trust, self-insurance plan, or other entity which is obligated to reimburse the individual or to pay for him or on his behalf the charges for the services rendered by the hospital shall pay those benefits to the individual when the itemized statement submitted to such entity clearly indicates that the individual's rights to those benefits have been assigned to the hospital. When any insurance company, employee benefit trust, self-insurance plan, or other entity has notice of such assignment prior to such payment, any payment to the insured shall not release said entity from liability to the hospital to which the benefits have been assigned, nor shall such payment be a defense to any action by the hospital against that entity to collect the assigned benefits. However, an interim statement shall be provided when requested by the patient or his authorized agent.

Acts 1986, No. 1036, §1, eff. Jan. 1, 1987; Acts 1989, No. 475, §1, eff. Jan. 1, 1990.



RS 40:2010.1 - Definitions

§2010.1. Definitions

For the purpose of R.S. 40:2010.1 through R.S. 40:2010.5 unless the context otherwise requires:

(1) "Office" means the office of the state long term care ombudsman in the office of elderly affairs in the office of the governor.

(2) "Facility" means any nursing home or board and care home licensed by the state or required to be licensed by the state under the terms of R.S. 40:2009.1 through R.S. 40:2009.12, and R.S. 40:2151-2163.

(3) "Agency" means any department, division, office, bureau, board, commission, authority, or any other agency or instrumentality created by the state, or to which the state is a party, or by any parish or municipality, which is responsible for the regulation, visitation, inspection, or supervision of facilities, or which provides services to patients, residents, or clients of facilities.

(4) "Resident" means, any person who is a resident or client of a facility.

(5) "Ombudsman" means the administrator of the office of the state ombudsman created pursuant to R.S. 40:2010.1 through R.S. 40:2010.5 in the office of elderly affairs.

(6) "Representative" means any person who meets the qualifications and completes the training required by the office of the state long term care ombudsman, as specified by administrative rule, and who is currently in good standing with the office of the state long term care ombudsman as a local ombudsman.

Added by Acts 1982, No. 515, §1. Acts 1988, No. 1003, §1.



RS 40:2010.2 - Establishment of the office of the ombudsman

§2010.2. Establishment of the office of the ombudsman

The office of the state long-term care ombudsman is established in the office of elderly affairs for the purpose of assisting residents of facilities within this state. The office shall by administrative rule specify the educational and professional requirements for such ombudsman. Nothing contained in R.S. 40:2010.1 through 2010.5 shall be construed to supersede or modify the ultimate authority exercised over nursing homes by the Louisiana Department of Health pursuant to R.S. 40:2009.1 et seq.

Added by Acts 1982, No. 515, §1. Acts 1988, No. 1003, §1; Acts 1997, No. 1264, §1.



RS 40:2010.3 - Ombudsman; functions and responsibilities

§2010.3. Ombudsman; functions and responsibilities

A. The ombudsman shall have the following functions and responsibilities:

(1) To visit facilities on a regular basis in order to become acquainted with residents, residents' families, facility administration and facility personnel; to promote community involvement with residents of facilities; to serve as a liaison between residents, residents' families, facility personnel and facility administration.

(2) To encourage residents in self-advocacy when problems are expressed and to make recommendations to the facility administration for the appropriate resolution of the problem.

(3) To promote the development of citizen organizations to participate in the ombudsman program.

(4) To make referrals and recommendations to the Louisiana Department of Health and the Department of Children and Family Services, where such referral is appropriate.

(5) To provide for the training of the ombudsman, including volunteers and other representatives of the ombudsman, in:

(a) Federal, state, and local laws and regulations, and policies with respect to long term care facilities in state.

(b) Investigative techniques.

(c) Such other matters as the office deems appropriate.

(6) To provide reports to the oversight subcommittee of the joint committee on health and welfare as the subcommittee may require.

B. No officer, employee, or other representative of the office of the state long term care ombudsman may investigate any complaint filed with the office unless the individual has received such training as may be required under R.S. 40:2010.3(A)(5) and has been approved by the long term care ombudsman as qualified to investigate such complaints.

Added by Acts 1982, No. 515, §1. Acts 1988, No. 1003, §1.



RS 40:2010.4 - Ombudsman; powers; prohibition of interference; penalties

§2010.4. Ombudsman; powers; prohibition of interference; penalties

A. The ombudsman shall have immediate access to any resident in the reasonable pursuit of his functions and responsibilities, shall inform the administrator or person in charge of his presence upon entering the facility, and shall perform his duties in the manner least disruptive of patient care and activities.

B. In exercising its responsibilities, the office may engage in the following actions:

(1) Communicating privately and confidentially with residents of facilities.

(2) Reviewing or obtaining any books, files, medical, social or financial records, or other relevant records pertaining to a particular resident, provided written consent is obtained from such resident or his legal representative.

(3) The office of the state long term care ombudsman will establish procedures, through the Administrative Procedure Act, for appropriate access by ombudsman to long term care facilities and patient's records, including procedures to protect the confidentiality of such records and ensure that the identity of any complainant or resident will not be disclosed without the written consent of such complainant or resident, or upon court order.

C. Willful interference with representatives of the office of the state long term care ombudsman in the performance of their official duties, as defined by state and federal laws and regulations, shall be unlawful. Retaliation and reprisals by a long term care facility or other entity with respect to any resident or employee of a long term care facility for having filed a complaint with or provided information to the office of the state long term care ombudsman is prohibited. Any person who knowingly or willfully violates the provisions of this Section shall be guilty of a misdemeanor and upon conviction punished by a fine of not less than one hundred or more than five hundred dollars.

D. No representative of the office of the state long term care ombudsman will be liable under state law for the good faith performance of official duties as defined by state and federal laws and regulations.

Added by Acts 1982, No. 515, §1. Acts 1988, No. 1003, §1.



RS 40:2010.5 - Confidentiality of records; liability

§2010.5. Confidentiality of records; liability

The ombudsman and any agency that receives information from the ombudsman shall maintain as confidential all matters relating to any inquiry or referral, including the identities of the residents, unless the resident or a legal representative consents in writing to the disclosure or unless ordered by a court to do so.

Added by Acts 1982, No. 515, §1. Acts 1988, No. 1003, §1.



RS 40:2010.6 - Legislative intent

§2010.6. Legislative intent

The legislature finds that persons residing within nursing homes are isolated from the community and often lack the means to assert their rights as individual citizens. The legislature further recognizes the need for these persons to live within the least restrictive environment possible in order to retain their individuality and some personal freedom. It is therefore the intent of the legislature to preserve the dignity and personal integrity of residents of nursing homes through the recognition and declaration of rights safeguarding against encroachments upon nursing home residents' right to self-determination. It is further the intent that the provisions of R.S. 40:2010.6 through R.S. 40:2010.9 complement and not duplicate or substitute for other survey and inspection programs regarding nursing homes.

Added by Acts 1985, No. 734, §1, eff. July 17, 1985.



RS 40:2010.7 - Definitions

§2010.7. Definitions

For the purpose of R.S. 40:2010.6 through R.S. 40:2010.9, unless the context otherwise requires:

(1) "Sponsor" means an adult relative, friend, or guardian of a resident who has an interest or responsibility in the resident's welfare, and preferably who is designated as the responsible party on the resident's admission forms.

(2) "Physical restraint" means, but is not limited to, any article, device, or garment that interferes with the free movement of the resident and that he is unable to remove easily. It also includes a geriatric chair and a locked room door.

(3) "Chemical restraint" includes any drug listed in the schedules of controlled substances under R.S. 40:964 as a substance having a depressant effect on the central nervous system, or chlorpromazine hydrochloride.

(4) "Ancillary service" means, but is not limited to, podiatry, dental, audiology, vision, physical therapy, occupational therapy, psychological and social services, and planning services.

Added by Acts 1985, No. 734, §1, eff. July 17, 1985.



RS 40:2010.8 - Residents' bill of rights

§2010.8. Residents' bill of rights

A. All nursing homes shall adopt and make public a statement of the rights and responsibilities of the residents residing therein and shall treat such residents in accordance with the provisions of the statement. The statement shall assure each resident the following:

(1) The right to civil and religious liberties, including but not limited to knowledge of available choices, the right to independent personal decision, and the right to encouragement and assistance from the staff of the facility in the fullest possible exercise of these civil and religious rights.

(2)(a) The right to private and uncensored communications, including but not limited to receiving and sending unopened correspondence; access to a telephone; and overnight visitation outside the facility with family and friends in accordance with nursing home policies, physician orders, and Title XVIII (Medicare) and Title XIX (Medicaid) of the Social Security Act regulations, without the loss of his bed.

(b) The right to be granted immediate access to the following:

(i) Any representative of the secretary of the United States Department of Health and Human Services.

(ii) Any representative of the state acting pursuant to his duties and responsibilities under state or federal law.

(iii) The resident's individual physician.

(iv) The state long term care ombudsman.

(v) The agency responsible for the protection of and the advocacy system for persons with developmental disabilities.

(vi) The agency responsible for the protection of and the advocacy system for persons with mental illness.

(vii) Immediate family members, other relatives of the resident, and the resident's clergy subject to the resident's right to deny or withdraw consent at any time.

(viii) Others who are visiting with the consent of the resident, subject to reasonable restrictions and the resident's right to deny or withdraw consent at any time.

(c) The facility shall provide reasonable access to any resident by any entity or individual that provides health, social, legal, or other services to the resident, subject to the resident's right to deny or withdraw consent at any time.

(d) Reasonable restrictions are those imposed by the facility that protect the security of all the facility's residents. The facility may change the location of visits to assist care giving or protect the privacy of other residents.

(3) The right to present grievances on behalf of himself or others to the nursing home's staff or administrator, to governmental officials, or to any other person; to recommend changes in policies and services to nursing home personnel; and to join with other residents or individuals within or outside the home to work for improvements in resident care, free from restraint, interference, coercion, discrimination, or reprisal. This right includes access to the resident's sponsor and the Louisiana Department of Health and the right to be a member of, to be active in, and to associate with advocacy or special interest groups.

(4) The right to manage his own financial affairs or to delegate such responsibility to the nursing home, but this delegation may be only to the extent of the funds held in trust by the home for the resident. A quarterly accounting of any transactions made on behalf of the resident shall be furnished to the resident and his sponsor if requested. A copy shall be retained in the resident's records on file in the home.

(5) The right to be fully informed, in writing and orally, prior to or at time of admission and during his stay, of services not covered under Title XVIII or Title XIX* of the Social Security Act or not covered by the basic per diem rates and of bed reservation and refund policies of the home.

(6) The right to be adequately informed of his medical condition and proposed treatment; to participate in the planning of all medical treatment, including the right to refuse medication and treatment; and to be informed of the consequences of such actions.

(7) The right to receive adequate and appropriate health care and protective and support services, including services consistent with the resident care plan, with established and recognized practice standards within the community, and with rules promulgated by the Louisiana Department of Health.

(8) The right to have privacy in treatment and in caring for personal needs; to have closed room doors, and to have facility personnel knock before entering the room, except in case of an emergency; to have confidentiality in the treatment of personal and medical records; and to be secure in storing and using personal possessions, subject to applicable state and federal health and safety regulations and the rights of other residents. Privacy of the resident's body shall be maintained during but not limited to toileting, bathing, and other activities of personal hygiene, except as needed for resident safety or assistance.

(9) The right to be treated courteously, fairly, and with the fullest measure of dignity and to receive a written statement and oral explanations of the services provided by the home, including statements and explanations required to be offered on an as-needed basis.

(10) The right to be free from mental and physical abuse; and the right to be free from any physical or chemical restraint imposed for the purposes of discipline or convenience, and not required to treat the resident's medical symptoms.

(11)(a) The right to be transferred or discharged only if necessary for his welfare and if his needs cannot be met in the facility; his health has improved sufficiently so that he no longer needs the services provided by the facility; the safety of individuals in the facility is endangered; the health of individuals in the facility would otherwise be endangered; he has failed after reasonable and appropriate notice to pay or have paid for a stay at the facility; or the facility ceases to operate.

(b) Both the resident and his legal representative or interested family member, if known and available, have the right to be notified in writing in a language and manner they understand of the transfer and discharge. The notice must be given no less than thirty days in advance of the proposed action, except that the notice may be given as soon as is practicable prior to the action in the case of an emergency. In facilities not certified to provide services under Title XVIII or Title XIX of the Social Security Act, the advance notice period may be shortened to fifteen days for nonpayment of a bill for a stay at the facility.

(c) The resident or his legal representative or interested family member, if known and available, has the right to appeal any transfer or discharge to the Louisiana Department of Health, which shall provide a fair hearing in all such appeals.

(d) The facility must ensure that the transfer or discharge is effectuated in a safe and orderly manner. The resident and his legal representative or interested family member, if known and available, shall be consulted in choosing another facility if facility placement is required.

(12) The right to select a personal physician; to obtain pharmaceutical supplies and services from a pharmacy of the resident's choice, at the resident's own expense or through Title XVIII or Title XIX of the Social Security Act; and to obtain information about, and to participate in, community-based activities and programs unless such participation would violate infection control or quarantine laws or regulations.

(13) The right to retain and use personal clothing and possessions as space permits, unless to do so would infringe upon the rights of other residents. Clothing need not be provided to the resident by the home except in emergency situations. If provided, it shall be of reasonable fit.

(14) The right to have copies of the nursing home's rules and regulations and an explanation of the resident's responsibility to obey all reasonable rules and regulations of the nursing home and of his responsibility to respect the personal rights and private property of other residents.

(15) The right to be informed of the bed reservation policy for a hospitalization. The nursing home shall inform a private pay resident and his responsible party or sponsor that his bed shall be reserved for any single hospitalization for a period up to thirty days, provided the nursing home receives reimbursement. Notice shall be provided within twenty-four hours of the hospitalization.

(16) The right to receive a prompt response to all reasonable requests and inquiries.

(17) The right of the resident to withhold payment for physician visitation if the physician did not examine the resident.

(18) The right to refuse to serve as a medical research subject without jeopardizing access to appropriate medical care.

(19) The right to use tobacco at his own expense under the home's safety rules and under applicable laws and rules of the state, unless the facility's written policies preclude smoking in patient rooms.

(20) The right to consume a reasonable amount of alcoholic beverages at his own expense, unless not medically advisable as documented in his medical record by the attending physician, or unless alcohol is contraindicated with any of the medications in the resident's current regime or unless expressly prohibited by published rules and regulations of a nursing home owned and operated by a religious denomination which has abstinence from the consumption of alcoholic beverages as a part of its religious belief.

(21) The right to retire and rise in accordance with the resident's personal preference.

(22) The right to have any significant change in his health status immediately reported to him and his legal representative or interested family member, if known and available, as soon as such a change is known to the home's staff.

(23) The right to receive a copy of the most recent Louisiana Department of Health annual licensing survey results, provided by the nursing home.

B. A sponsor may act on a resident's behalf to assure that the nursing home does not deny the resident's rights under the provisions of R.S. 40:2010.6 et seq., and no right enumerated therein may be waived for any reason whatsoever.

C. Each nursing home shall provide a copy of the statement required by R.S. 40:2010.8(A) to each resident and sponsor upon or before the resident's admission to the home and to each staff member of the home. The statement shall also advise the resident and his sponsor that the nursing home is not responsible for the actions or inactions of other persons or entities not employed by the facility, such as the resident's treating physician, pharmacists, sitter, or other such persons or entities employed or selected by the resident or his sponsor. Each home shall prepare a written plan and provide appropriate staff training to implement the provisions of R.S. 40:2010.6 et seq., including but not limited to an explanation of the following:

(1) The residents' rights and the staff's responsibilities in the implementation of those rights.

(2) The staff's obligation to provide all residents who have similar needs with comparable services as required by state licensure standards.

D.(1) Any violations of the residents' rights set forth in R.S. 40:2010.6 et seq. shall constitute grounds for appropriate action by the Louisiana Department of Health. Residents shall have a private right of action to enforce these rights, as set forth in R.S. 40:2010.9. The state courts shall have jurisdiction to enjoin a violation of residents' rights and to assess fines for violations not to exceed one hundred dollars per individual violation.

(2) In order to determine whether a home is adequately protecting residents' rights, inspection of the home by the Louisiana Department of Health shall include private, informal conversations with a sample of residents to discuss residents' experiences within the home with respect to the rights specified in R.S. 40:2010.6 et seq., and with respect to compliance with departmental standards.

E. Any person who submits or reports a complaint concerning a suspected violation of residents' rights or concerning services or conditions in a home or health care facility or who testifies in any administrative or judicial proceedings arising from such complaint shall have immunity from any criminal or civil liability therefor, unless that person has acted in bad faith with malicious purpose, or if the court finds that there was an absence of a justiciable issue of either law or fact raised by the complaining party.

Added by Acts 1985, No. 734, §1, eff. July 17, 1985. Amended by Acts 1995, No. 1148, §1; Acts 2003, No. 506, §1; Acts 2004, No. 295, §1; Acts 2010, No. 128, §1, eff. June 8, 2010; Acts 2014, No. 811, §22, eff. June 23, 2014.

*OF CHAPTER 7 OF 42 U.S.C.



RS 40:2010.9 - Civil enforcement

§2010.9. Civil enforcement

A. Any resident who alleges that his rights, as specified in R.S. 40:2010.8, have been deprived or infringed upon may assert a cause of action for injunctive relief against any nursing home or health care facility responsible for the alleged violation. The action may be brought by the resident or his curator, including a curator ad hoc. The action may be brought in any court of competent jurisdiction to enforce such rights or to enjoin any deprivation or infringement on the rights of a resident. Any plaintiff who prevails in such action shall be entitled to recover reasonable attorney fees, and costs of the action, unless the court finds that the losing plaintiff has acted in bad faith with malicious purpose, and that there was an absence of a justiciable issue of either law or fact, in which case the court shall award the prevailing party his reasonable attorney fees.

B. The remedies provided in this Section shall not be construed to restrict other legal and administrative remedies available to a resident and to the Louisiana Department of Health or other governmental agencies.

C. Any claim brought pursuant to R.S. 40:2010.8 et seq. shall be filed in a court of competent jurisdiction within one year from the date of the alleged act, omission or neglect, or within one year from the date of discovery of the alleged act, omission or neglect; however, even as to claims filed within one year from the date of such discovery, in all events such claims shall be filed at the latest within a period of three years from the date of the alleged act, omission or neglect. The provisions of this Section shall apply to all persons whether or not infirm or under disability of any kind and including, but not limited to, minors, interdicts and all persons adjudicated to be incompetent of handling their own affairs.

Added by Acts 1985, No. 734, §1, eff. July 17, 1985. Acts 1995, No. 1148, §1; Acts 2003, No. 506, §1.



RS 40:2010.10 - Provision of annual licensing survey results to all residents and potential residents of nursing homes

§2010.10. Provision of annual licensing survey results to all residents and potential residents of nursing homes

A. All nursing homes shall during the admission process provide notification to the applicant that the applicant may receive a copy of the annual licensing survey as well as the telephone number to report complaints, and the applicant shall sign stating they have been so notified.

B. The failure of a nursing home to comply with the provisions of this Section shall constitute a violation of resident's rights as provided in R.S. 40:2010.8, et seq., and shall constitute grounds for appropriate action by the Louisiana Department of Health.

Acts 2004, No. 295, §1.



RS 40:2011 - Immunization information; shingles; pneumonia

§2011. Immunization information; shingles; pneumonia

A. No later than September first of each year and in accordance with the latest recommendations of the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention, the Louisiana Department of Health shall provide licensed nursing homes with educational information on zoster, also known as shingles. The educational information shall include, at a minimum, the risks associated with shingles and how to protect oneself against the varicella-zoster virus. The licensed nursing homes shall disseminate this information to their residents.

B. No later than September first of each year and in accordance with the latest recommendations of the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention, the Louisiana Department of Health shall provide licensed nursing homes with educational information on pneumonia. The educational information shall include, at a minimum, the risks associated with pneumonia and the availability of the pneumococcal immunization. The licensed nursing homes shall disseminate this information to their residents.

C. Nothing in this Section shall be construed to require any licensed nursing home to provide or pay for any immunization against the varicella-zoster virus or pneumonia.

D. The Louisiana Department of Health shall provide the educational information required by Subsections A and B of this Section through the posting of a link to its website where the information can be downloaded by the licensed nursing homes.

Acts 2016, No. 155, §1.



RS 40:2012 - Repealed by Acts 1977, No. 680, 19

§2012. Repealed by Acts 1977, No. 680, §19



RS 40:2012.1 - Admission of indigent patients

§2012.1. Admission of indigent patients

Any indigent person suffering with tuberculosis who has resided in Louisiana for a period of one year may be admitted to any tuberculosis hospital operated by the Louisiana Department of Health upon the recommendation of any registered physician and upon being found by the superintendent of the hospital to be a fit subject entitled to such admission.

Added by Acts 1958, No. 34, §1. Amended by Acts 1977, No. 518, §1; 1977, No. 680, §20.



RS 40:2012.2 - Admission of pay patients; disposition of proceeds

§2012.2. Admission of pay patients; disposition of proceeds

Patients suffering with tuberculosis who are able to pay for hospitalization in a hospital operated by the department shall reimburse the hospital for expenses of their hospitalization, medical services, drugs and medicines at rates to be fixed by the department, and the proceeds of fees paid by such patients shall be transmitted to the state treasurer in accordance with state laws.

Added by Acts 1958, No. 34, §1. Amended by Acts 1977, No. 402, §1.



RS 40:2012.3 - Transportation of indigent patients to hospital; expenses

§2012.3. Transportation of indigent patients to hospital; expenses

Upon being shown the certificate of the superintendent of the hospital entitling an indigent tuberculosis patient to admission to a state owned tuberculosis hospital, the parish sheriff shall arrange for the transportation of the patient to such hospital.

The sheriff may collect from the parish five cents per mile for the distance the patient is transported from the parish to the hospital designated. Where more than one patient is transported at a time, the sheriff shall receive five cents a mile for each patient transported. This five cents per mile shall be made to cover any means of transportation, sleeping accommodations, and sustenance of patients during their transportation. In addition to the above, the sheriff may collect for his own expenses an additional five cents per mile for each mile traveled in transporting the patient or patients to the hospital and in returning. The sheriff shall take the most direct route possible in going to and returning from the hospital. If any parish fails or refuses to pay the transportation charges to any sheriff justly entitled to them, the sheriff may proceed by summary writ of mandamus in the district court, without cost, against the governing authority of the parish to enforce payment.

Added by Acts 1958, No. 34, §1.



RS 40:2013 - Department of Health and Hospitals as mental health and developmental disabilities authority

§2013. Louisiana Department of Health as mental health and developmental disabilities authority

The Louisiana Department of Health in addition to other powers and duties conferred upon it by this Chapter, is hereby designated as the sole agency:

(1) For carrying out the purposes of the National Mental Health Act, Public Law 79-487.1

(2) For carrying out the purposes of the Maternal and Child Health and Mental Retardation Planning Amendments of 1963, Title VII of Public Law 88-156 in relation to planning.2

(3) For carrying out the Mental Retardation Facilities Construction Act, Part C of Title I of Public Law 88-164.3

(4) For carrying out the purposes of the Community Mental Health Centers Act, Title II of Public Law 88-164.4

(5) For carrying out the purposes of the Alcohol, Drug Abuse and Mental Health Administration Reorganization Act, Public Law 102-3215.

(6) To administer any and all federal grants in aid funds awarded to the state of Louisiana and any state funds that may be appropriated or made available by the legislature for the establishment and conduct of an approved mental health and developmental disabilities program in the state of Louisiana as contemplated by the provisions of the foregoing federal laws or the provisions of any state law relating to the subjects of this Section.

Added by Acts 1958, No. 35, §1. Amended by Acts 1964, No. 170, §4; Acts 1977, No. 680, §21; Acts 1997, No. 167, §1; Acts 2014, No. 811, §22, eff. June 23, 2014.

142 U.S.C.A. §§201 to 246.

242 U.S.C.A. §701 et seq.

3Former 42 U.S.C.A. §2661 et seq. (see now, 42 U.S.C.A. §6001 et seq.).

4Former 42 U.S.C.A. §2681 et seq. (see now, 42 U.S.C.A. §2689 et seq.)

542 U.S.C.A. §201 et seq., as amended. (Popular name - ADAMHA Reorganization Act).



RS 40:2013.1 - Mental health clinics; authority of physicians to render certain opinions

§2013.1. Mental health clinics; authority of physicians to render certain opinions

Any licensed physician serving on the staff of any mental health clinic covered under the provisions of the Community Mental Health Centers Act, Title II of P.L. 88-164, is hereby required, when requested by a social security claimant who is, or who has been, a patient of the physician at such mental health clinic and who has a treating relationship with the patient in the appropriate field, to provide descriptive statements and opinions for the patient with respect to the patient's medical condition, employability, and ability to function, upon which disability determinations may be based. Nothing in this Section shall prohibit a medical center from requiring payment for the medical center's current evaluation and management level services, but no such service shall be denied dependent upon a patient's inability to pay. Nothing in this Section shall prohibit Social Security Administration funding from being utilized to pay for such services.

Acts 2008, No. 549, §2.



RS 40:2013.2 - Appointment of chaplains; compensation

§2013.2. Appointment of chaplains; compensation

A. The Louisiana Department of Health may provide for the services on a contractual basis of a Catholic priest and a minister of the other non-Catholic predominating religious denomination of patients in each of the hospitals under its administration for persons with mental illness.

B. The Catholic priest shall be appointed by and subject to the Bishop or Archbishop in whose diocese or archdiocese the hospital for persons with mental illness is located. The minister of the other predominating religious denomination shall be selected and appointed by the secretary of the Louisiana Department of Health.

C. The Catholic priest and the minister of the predominating non-Catholic denomination shall be paid a monthly fee to be fixed by the secretary.

D. The secretary may provide for the employment of additional chaplains of any religious denomination on a contractual basis and shall have authority to fix their fees.

Added by Acts 1958, No. 35, §1. Amended by Acts 1977, No. 680, §23; Acts 2014, No. 811, §22, eff. June 23, 2014.



RS 40:2013.3 - Superintendent to furnish report on patient's condition

§2013.3. Superintendent to furnish report on patient's condition

Superintendents of all hospitals for persons with mental illness administered by the Louisiana Department of Health are required upon written request of the coroner of the parish from which the patient was committed to furnish a report to the coroner of the patient's condition, showing diagnosis, laboratory findings, treatment prescribed and prognosis; and upon the written request of the attorney of the patient or a near relative shall make the patient's medical record available for inspection by such attorney or relative at such time as may be fixed by the superintendent.

Added by Acts 1958, No. 35, §1. Amended by Acts 1977, No. 680, §24; Acts 2014, No. 811, §22, eff. June 23, 2014.



RS 40:2013.4 - Evaluation center for exceptional children

§2013.4. Evaluation center for exceptional children

The evaluation center for exceptional children to be located near the city of New Orleans, created by R.S. 46:1301, is continued as a unit of the Louisiana Department of Health.

Added by Acts 1958, No. 35, §1. Amended by Acts 1977, No. 680, §25.



RS 40:2013.5 - Purpose of evaluation center

§2013.5. Purpose of evaluation center

The purpose of the department in administering the evaluation center shall be:

(1) Evaluation of those exceptional children served in the pilot center, including (a) examination; (b) observation; (c) diagnosis; (d) treatment, including training and education; and (e) development of plans for continuing treatment and education.

(2) Training of personnel to staff and operate this center and similar facilities in other parts of the state.

(3) To provide guidance and counseling to parents of exceptional children.

(4) To maintain appropriate records which may be made available to duly authorized agencies and persons.

(5) To assist in developing definite plans for a comprehensive state-wide program for exceptional children through cooperation with other agencies.

Added by Acts 1958, No. 35, §1.



RS 40:2013.6 - Payment for services; disposition of proceeds

§2013.6. Payment for services; disposition of proceeds

Patients or their responsible relatives who are able to pay for services rendered by an evaluation center shall reimburse the center for such services at rates to be fixed by the department and the proceeds of fees paid for such services shall be deposited in the state treasury and used by the department as provided by law.

Added by Acts 1958, No. 35, §1. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:2013.20 - Repealed by Acts 1977, No. 680, 26

§2013.20. Repealed by Acts 1977, No. 680, §26



RS 40:2013.21 - Repealed by Acts 1978, No. 680, 3

§2013.21. §§2013.21, 2013.22 Repealed by Acts 1978, No. 680, §3



RS 40:2013.40 - To 2013.43 Repealed by Acts 1978, No. 680, 3

§2013.40. §§2013.40 to 2013.43 Repealed by Acts 1978, No. 680, §3



RS 40:2013.50 - To 2013.53 Repealed by Acts 1978, No. 680, 3

§2013.50. §§2013.50 to 2013.53 Repealed by Acts 1978, No. 680, §3



RS 40:2013.54 - Department sole agency for federal mental health programs

§2013.54. Department sole agency for federal mental health programs

The Louisiana Department of Health being designated by law as the sole agency in Louisiana for carrying out the purposes of the National Mental Health Act, Public Law 79-487 1 ; the Maternal and Child Health and Mental Retardation Planning Amendments of 1963, Title VII of Public Law 88-156 2 ; the Mental Facilities Construction Act, Part C of Title I of Public Law 88-1643 ; and the Community Mental Health Centers Act, Title II of Public Law 88-1644 , shall be assisted by the advisory councils, as required by federal law, hereinafter created and established.

Added by Acts 1964, No. 170, §2. Amended by Acts 1977, No. 680, §37.

142 U.S.C.A. §§201 to 246.

2See 42 U.S.C.A. §701 et seq.

3Former 42 U.S.C.A. §2661 et seq. (see now, 42 U.S.C.A. §6001 et seq.).

4Former 42 U.S.C.A. §2681 et seq. (subsequently, 42 U.S.C.A. §2689 et seq.; repealed).



RS 40:2013.55 - To 2013.58 Repealed by Acts 1977, No. 680, 38

§2013.55. §§2013.55 to 2013.58 Repealed by Acts 1977, No. 680, §38



RS 40:2013.71 - Repealed by Acts 1978, No. 680, 3

§2013.71. Repealed by Acts 1978, No. 680, §3



RS 40:2013.80 - To 2013.83 Repealed by Acts 1978, No. 680, 3

§2013.80. §§2013.80 to 2013.83 Repealed by Acts 1978, No. 680, §3



RS 40:2014 - Repealed by Acts 1977, No. 680, 47

§2014. Repealed by Acts 1977, No. 680, §47



RS 40:2014.1 - Superintendents to furnish reports on patients

§2014.1. Superintendents to furnish reports on patients

The superintendents of all general hospitals administered by the Louisiana Department of Health are hereby authorized and directed to furnish, upon written request of the doctor who refers the patient to such hospital, a report to the doctor on such patient when the patient is discharged showing the diagnosis, laboratory and x-ray findings and treatment prescribed and are further authorized and required to furnish the patient or his attorney or the patient's heirs or their attorney, upon written request, a full report on such patient.

Added by Acts 1958, No. 36, §1. Amended by Acts 1977, No. 680, §48.



RS 40:2015 - To 2015.8 Repealed by Acts 1964, No. 163, 11

§2015. §§2015 to 2015.8 Repealed by Acts 1964, No. 163, §11



RS 40:2016 - Administration of the Forest Glen Housing Unit

§2016. Administration of the Forest Glen Housing Unit

The Louisiana Department of Health shall administer as a rental project the Forest Glen Housing Unit consisting of apartment buildings situated on the grounds of Central Louisiana State Hospital; provided that as soon as practicable such unit or selected buildings thereof shall be converted to institutional or other public purposes; provided further that funds received as rental from the unit shall be deposited in a working capital fund out of which the department shall operate, maintain, repair, renew, alter and convert the property to institutional or other public purposes.

Added by Acts 1958, No. 37, §1. Amended by Acts 1977, No. 680, §49.



RS 40:2017 - Care of indigent or destitute sick persons; maintenance

§2017. Care of sick persons who are indigent or destitute; maintenance

A. The department may, in addition to the powers conferred on it by this Chapter and in accordance with the provisions of this Chapter, exercise the following functions:

(1) Provide for the care and treatment, in privately owned hospitals and other institutions, of sick persons who are indigent or destitute, including persons with mental illness or who are mentally deficient.

(2) Furnish to persons who are indigent or destitute proper dental, medical, surgical and other treatment, including their transportation to the point of treatment and return.

(3) Contract or enter into agreement for such care and treatment upon such terms as may be agreed upon between the parties to the arrangements.

(4) Employ such physicians, interns and other employees as may, in its opinion, be necessary for the proper care and treatment of persons who are indigent or destitute under this Chapter.

(5) The department may establish maintenance allowances for officials and employees of the hospitals and schools under its administration and for other purposes.

(6) Cooperate with other agencies of the state in carrying into effect the laws of the State in relation to any programs designed to improve services rendered persons in need of and eligible for such services.

B. Subject to appropriation by the legislature, the Louisiana Department of Health shall provide for the inclusion of licensed clinical social workers and medical psychologists as providers for the purposes of Medicaid reimbursement. Such licensed clinical social workers and medical psychologists shall have a minimum of three years experience working in private practice. The Louisiana Department of Health shall also establish an administrative services organization for oversight of all behavioral health services.

Added by Acts 1958, No. 38, §1. Amended by Acts 1964, No. 170, §7; Acts 2007, No. 343, §1; Acts 2014, No. 811, §22, eff. June 23, 2014.



RS 40:2017.1 - Repealed by Acts 1964, No. 170, 10

1

§2017.1. Repealed by Acts 1964, No. 170, §10



RS 40:2017.2 - Repealed by Acts 1989, No. 662, 8, eff. July 7, 1989.

§2017.2. Repealed by Acts 1989, No. 662, §8, eff. July 7, 1989.



RS 40:2017.3 - Regulations fixing minimum standards

§2017.3. Regulations fixing minimum standards

The state Louisiana Department of Health shall by regulations prescribe minimum standards of maintenance and operation of hospitals which have received or may receive federal aid for construction under the federal act and the state plan in effect and any such hospital is required to comply with the regulations; provided that before adopting any such regulations, the board shall hold a public hearing thereon after first giving reasonable notice to the public of its intention to hold such public hearing and affording all interested parties a reasonable opportunity to appear at such hearing and offer objections to any proposed regulation. Regulations fixing minimum standards adopted under this Chapter shall have the force and effect of law.

Added by Acts 1958, No. 38, §1. Amended by Acts 1977, No. 680, §51.



RS 40:2017.4 - Additional hospitals; surveys and approval

§2017.4. Additional hospitals; surveys and approval

In addition to the duties imposed on the department relative to the Federal Hospital Survey and Construction Act, the department shall make studies to determine if there is a need for, and if the need is found to exist to secure approval of the establishment of, additional hospitals in the state of such size and so staffed and equipped as to qualify for internship and residences for medical students who have completed their four year medical course in some recognized medical college or school in the United States. In this connection, the department is empowered to work with state, federal, parish, municipal or private agencies in securing the establishment of additional institutions where approved post-graduate medical training and experience may be obtained by young doctors.

Added by Acts 1958, No. 38, §1.



RS 40:2017.5 - Promotion of nurse education program

§2017.5. Promotion of nurse education program

The department is further authorized and directed to cooperate with all agencies, both public and private, in promoting a program of nurse education, including the establishment wherever feasible of additional schools for training student nurses in state owned institutions where such schools do not exist and in private hospitals.

Added by Acts 1958, No. 38, §1.



RS 40:2017.6 - Acceptance of federal funds; notice of public hearing

§2017.6. Acceptance of federal funds; notice of public hearing

A. The department may accept on behalf of the state any federal funds made to assist in meeting the cost of carrying out the purposes of any part of this Chapter. Moneys received from the federal government for a construction project approved by the surgeon general of the United States shall be used solely for the payments to applicants for work performed and purchases made in carrying out approved projects.

B. Whenever the department schedules a public hearing to review any application for a finding of conformity pursuant to the provisions of Section 1122 of the Social Security Act, as amended*, the department shall notify each legislator whose district encompasses the proposed location of the facility. The notice shall be provided at least five calendar days prior to the public hearing.

Added by Acts 1958, No. 38, §1; Acts 1985, No. 521, §2, eff. July 12, 1985.

*42 U.S.C. §1320a-1.



RS 40:2017.7 - Enforcement of rules and regulations

§2017.7. Enforcement of rules and regulations

It shall be the duty of the secretary as executive head of the department to enforce all rules, standards, regulations and orders of the department and for these purposes he may institute and prosecute mandamus or injunction suits against alleged violators of such rules, standards, regulations or orders in the courts of this state. In any such suits it shall be the duty of the attorney general and the general counsel of the department to represent the secretary.

Added by Acts 1958, No. 38, §1. Amended by Acts 1977, No. 680, §52.



RS 40:2017.8 - Administration of oaths and taking of testimony

§2017.8. Administration of oaths and taking of testimony

The secretary, the general counsel, the personnel officer in the central office, and all superintendents and business administrators shall have the power to administer oaths and take testimony of witnesses anywhere in the state on matters relating to the business of the department.

Added by Acts 1958, No. 38, §1. Amended by Acts 1977, No. 680, §53.



RS 40:2017.9 - Medicare; use of information obtained; penalty

§2017.9. Medicare; use of information obtained; penalty

All files, records, reports, or other papers, or any information obtained at any time by the Louisiana Department of Health in the course of discharging its duties under any agreement with the United States of America through the Department of Health, Education and Welfare pertaining to Public Law 80-97, popularly known as the Medicare Act, shall be used solely for the purposes of such agreement; and it shall be unlawful, except for said purposes, for any person to solicit, disclose, receive or make use of or to authorize or knowingly permit, participate in or acquiesce in the use of any information obtained by the Louisiana Department of Health pursuant to, or as a result of, any agreement with the United States of America as aforementioned. Nothing herein contained shall limit the use of records, reports, charts, documents or other papers or information as governed by R.S. 40:2013.3, R.S. 40:2014.1, R.S. 40:2016 or R.S. 44:7.

Added by Acts 1966, No. 168, §1. Amended by Acts 1977, No. 680, §54.



RS 40:2017.10 - Emergency medical services program; cooperation of other state departments

§2017.10. Emergency medical services program; cooperation of other state departments

The Louisiana Department of Health shall establish, maintain and operate an effective program which will provide adequate emergency medical services for persons injured on the roads and highways of the state, whether through the excessive use of alcoholic beverages or otherwise. The program shall be administered by the department, with such assistance and use of facilities of other agencies of the state and its political subdivisions as will best and most efficiently serve the interests of public health and safety of the citizens of Louisiana through the furnishing of emergency medical services deemed by the department to be best calculated to protect and preserve the health and welfare of persons injured on the roads and highways and in emergency situations contributing to such injuries and report the results of such services. To this end the Department of Public Safety, the Civil Defense Agency and such other boards, commissions, departments and agencies of the state and its political subdivisions as the department shall deem necessary therefor shall cooperate with and assist the department, at its request.

In order to effectuate the emergency medical services program herein provided for, the department shall have authority to adopt and enforce rules and regulations pertaining thereto and to do and perform all things and acts which it deems necessary or desirable for the purpose.

Added by Acts 1968, No. 277, §1. Amended by Acts 1977, No. 680, §55.



RS 40:2017.11 - Fees for review of plans

§2017.11. Fees for review of plans

There shall be a charge of five dollars per page for all plans or specifications for hospitals, ambulatory surgical centers, nursing homes, and group or community homes or other residential living options which are submitted for review to the Department of Public Safety and Corrections, office of state fire marshal, or its designee pursuant to rules promulgated in accordance with the Administrative Procedure Act. There shall be a minimum charge of twenty-five dollars and a maximum charge of three hundred dollars, plus a postage and handling fee of ten dollars. Such costs shall be paid prior to review by the owner of the project for which the review is requested.

Acts 1986, No. 484, §1; Acts 1992, No. 848, §1; Acts 2003, No. 430, §1; Acts 2012, No. 745, §1, eff. June 12, 2012.



RS 40:2017.12 - Prepayment by hospitals of Medicaid settlement

§2017.12. Prepayment by hospitals of Medicaid settlement

A. Any hospital licensed by the state of Louisiana shall be allowed to participate in prepayment of anticipated or owed Medicaid settlements, payable to the secretary of the Louisiana Department of Health with refund to said hospital to be the amount in Medicaid reimbursement owed said hospital within one hundred twenty days after receipt of prepayment.

B. Definitions:

(1) "Medicaid settlement" shall mean any sum of money owed to a hospital by the state's medical assistance program of a year-end medicaid cost report settlement from any Fiscal Year 1987-88 or earlier.

(2) "Hospital" shall mean any hospital licensed by the state of Louisiana pursuant to R.S. 40:2100 et seq.

(3) "Clean claim" shall mean a Medicaid claim for services rendered by any hospital prepared in a manner mandated necessary to specifications and adjudication requirements as decreed by the federal government and the state of Louisiana.

C.(1) Any hospital which is owed one or more Medicaid settlements, may, pursuant to rules promulgated by the secretary of the Louisiana Department of Health to implement the provisions of this Section, pay to the secretary of the Louisiana Department of Health an amount equal to the current years' state reimbursement rate as set by the federal government for Louisiana, for said hospital's Medicaid settlement due and owing, or said hospital's anticipated Medicaid settlement as of the date of prepayment.

(2) A "Hospital Prepayment Receipt" shall be issued by the secretary of the Department of Revenue to any hospital participating in prepayment of Medicaid anticipated following receipt of prepayment by the Louisiana Department of Health and notification to the Department of Revenue.

D. Except as provided in Subsection F of this Section, hospitals holding or owning any Hospital Prepayment Receipts may use them in lieu of payment, to satisfy any obligation due and payable to the state of Louisiana on or after July 1, 1989. Notwithstanding any law to the contrary, all payments made pursuant to this Section, and the Hospital Prepayment Receipts issued pursuant to this Section, shall bear no interest except as provided herein.

E. In the event that a hospital chooses to make a payment under the provisions of this Section, that hospital will be paid by the state's medical assistance program, in satisfaction of Medicaid settlements due, the amount due and owing said hospital, in accordance with all "clean claims" presented by said hospital to the secretary of the Louisiana Department of Health. Said payment to the hospital shall be made as soon as possible after receipt of the payment made by the hospital pursuant to this Section, but in no event shall the payment to the hospital be made later than one hundred twenty days from the date of the prepayment from the hospital, according to the date on the Hospital Prepayment Receipt.

F. In the event that a hospital participating under the provisions of this Section, has made a prepayment and is not paid the amount herein specified within one hundred twenty days, then the hospital may send to the secretary of the Louisiana Department of Health, via certified mail, a notice of default. Thereafter, that hospital's Hospital Prepayment Receipt shall bear interest at the rate of three points above the current Treasury Bill rate as affixed on day one hundred and twenty from the day of the Hospital Prepayment Receipt, and the hospital may use said receipt, and any interest due thereon, to satisfy any obligation due and payable to the state of Louisiana on or after July 1, 1989.

G. The secretary of the Louisiana Department of Health shall promulgate rules in accordance with the Administrative Procedure Act and other state and federal laws and regulations to implement the provisions of this Section.

Acts 1988, No. 1004, §1, eff. Aug. 1, 1988; Acts 1997, No. 658, §2.



RS 40:2018 - Commission on Perinatal Care and Prevention of Infant Mortality; maternal and infant mortality studies; confidentiality; prohibited disclosure and discovery

§2018. Commission on Perinatal Care and Prevention of Infant Mortality; maternal and infant mortality studies; confidentiality; prohibited disclosure and discovery

A. There shall be established within the Louisiana Department of Health, a commission which shall be designated the "Commission on Perinatal Care and Prevention of Infant Mortality", composed of sixteen members, as provided in Subsection B of this Section.

B.(1) Fourteen members shall be appointed by the governor as follows:

(a) Two neonatologists, one of which shall be actively engaged in medical education, and one of which shall be actively engaged in private practice.

(b) One obstetrician.

(c) One family practitioner.

(d) One pediatrician.

(e) One female health nurse practitioner.

(f) One representative from a family planning clinic in the state.

(g) One neonatal nurse specialist.

(h) Two health care administrators representing the public and private sector respectively.

(i) One social worker.

(j) One nutritionist.

(k) Two perinatologists.

(2) Two members shall be appointed as follows:

(a) One member of the Louisiana House of Representatives appointed by the speaker of the House of Representatives.

(b) One member of the Senate appointed by the president of the Senate.

(3) Each appointment by the governor shall serve at his pleasure and shall be subject to Senate confirmation. The legislative members shall serve at the pleasure of the presiding officer of the respective legislative body.

C. The chairman of the Commission on Perinatal Care and Prevention of Infant Mortality shall be elected annually by the commission members and shall serve as chairman without a salary. The chairman shall report directly to the governor.

D. The commission shall hold at least six regular meetings each year at a place designated by the chairman. The commission members shall be compensated for travel in connection with the commission meetings and official commission business as approved by the chairman of the commission. Reimbursement shall be in accord with the travel regulations of the Louisiana Department of Health.

E.(1) The secretary of the Louisiana Department of Health shall assist the commission and provide any data the commission requires that is available to the state, in order to reduce the number of infant deaths and the number of unmarried, teenage pregnancies in the state of Louisiana.

(2) Reports on the status of available perinatal care and other reports as are considered appropriate based on the research shall be made to the commission.

F. The functions of the commission shall be to:

(1) Research and review all state regulations, guidelines, policies, and procedures that impact perinatal care and, when appropriate, make recommendations to the secretary of the Louisiana Department of Health.

(2) Research and review all state laws that impact perinatal care and, when appropriate, make recommendations to the legislature.

(3) Accept grants and other forms of funding to conduct maternal and infant mortality studies.

(4) Contract, in accordance with the applicable provisions of state law, for the performance of maternal and infant mortality studies.

G. Within the confines of available resources, the goals of the commission shall be to strive to:

(1) Provide, through comparison of available data and research, a plan that the state of Louisiana can adopt to reduce the number of teenage pregnancies, sick infants, and infant mortalities.

(2) Propose a plan for an equitable system of financing comprehensive health and social services for indigent pregnant women and infants that incorporates the Medicaid program in the most efficient and cost-effective manner available to public and private hospitals in the state of Louisiana.

(3) Compile and analyze information on existing infant mortality education programs and make recommendations for the implementation of public policies, for proposed legislation, and for a statewide program to combat the problem of infant mortality to coordinate and improve the services of the state, local governments, private and voluntary agencies, community organizations, and schools which serve to educate high risk candidates and their families.

(4) Reduce the infant mortality rate to not more than nine deaths per one thousand live births.

(5) Reduce the number of babies born with low birth weight to not more than five percent of all live births.

(6) Reduce the infant mortality rate for each parish and for each racial or ethnic group of the population to not more than twelve deaths per one thousand live births.

(7) Educate women of child-bearing age to be able to choose food wisely and understand the hazards of smoking, alcohol, pharmaceutical products, and other drugs during pregnancy and nursing.

H. The commission shall have the right and authority to analyze any data available through any state system that may improve perinatal outcomes in Louisiana.

I.(1) Notwithstanding any other provision of law to the contrary, the commission or its agent shall be authorized access to medical and vital records in the custody of physicians, hospitals, clinics, other health care providers, and the office of public health in order that it may conduct maternal and infant mortality studies. All such medical and vital records obtained by the commission or its agent in accordance with the provisions of this Subsection, as well as the results of any maternal and infant mortality study, shall be confidential and shall not be available for subpoena, nor shall such information be disclosed, discoverable, or compelled to be produced in any civil, criminal, administrative, or other proceeding nor shall such records be deemed admissible as evidence in any civil, criminal, administrative, or other tribunal or court for any reason.

(2) Nothing in this Subsection shall prohibit the publishing by the commission of statistical compilations relating to maternal and infant mortality which do not identify individual cases or individual physicians, hospitals, clinics, or other health care providers.

Acts 1989, No. 352, §2; Acts 1991, No. 515, §1; Acts 1992, No. 326, §1.



RS 40:2018.1 - Louisiana Commission on HIV, AIDS, and Hepatitis C

§2018.1. Louisiana Commission on HIV, AIDS, and Hepatitis C

A. There shall be established within the office of the governor a commission which shall be designated the "Louisiana Commission on HIV, AIDS, and Hepatitis C", composed of thirty-six members, as provided in Subsection B of this Section.

B.(1) Twenty-three members shall serve at the governor's pleasure and shall be appointed by the governor as follows:

(a)(i) Two persons infected with the human immunodeficiency virus (HIV), at least one of whom represents a racial or ethnic subpopulation.

(ii) Two persons infected with hepatitis C, where one person is co-infected with HIV, and at least one of whom represents a racial or ethnic subpopulation.

(b)(i) Two representatives from community-based provider organizations providing services to persons infected with the human immunodeficiency virus, one of which represents a racial or ethnic subpopulation.

(ii) Two medically qualified representatives from a medical provider or community-based provider organizations providing services to persons infected with hepatitis C or HIV, one of which represents a racial or ethnic subpopulation.

(c) One representative from the Louisiana Primary Care Association.

(d) Two representatives from the statewide HIV Community Planning Group.

(e) One nurse representative from the Louisiana Nursing Association, who serves patients with HIV or hepatitis C.

(f) One social worker representative from the Louisiana Chapter of the National Association of Social Workers.

(g) Five Ryan White HIV/AIDS Treatment Modernization Act grantees consisting of one Part A grantee, one Part B grantee, one Part C grantee, one Part D grantee, and one representative of the Delta Region AIDS and Education Training Center.

(h) One representative from the Louisiana Psychological Association.

(i) One representative from the Louisiana Interchurch Conference.

(j) One representative from a dental provider serving patients with HIV or hepatitis C.

(k) The president of the Louisiana State Medical Society or his designee.

(l) The president of the Louisiana Hospital Association or his designee.

(2) Eleven members shall be appointed by the governor by virtue of their position as follows:

(a) The state superintendent of education or his designee.

(b) The secretary of the Department of Public Safety and Corrections or his designee.

(c) Four representatives from the Louisiana Department of Health, who have knowledge of policies related to HIV, AIDS, and hepatitis C, and who work in the office of public health, office of behavioral health, and the office of health services financing, respectively.

(d) The commissioner of the Department of Insurance or his designee.

(e) The deans of the Louisiana State University School of Medicine, New Orleans and Shreveport, or their designees who have an affiliation with the Infectious Disease Department.

(f) The dean of the Tulane University School of Medicine or his designee who has an affiliation with the Infectious Disease Department.

(g) The dean of one of the Colleges of Pharmacy in Louisiana or his designee who has an affiliation with the HIV/AIDS or hepatitis C practice.

(3) Two members shall be appointed as follows:

(a) One member of the Senate appointed by the president of the Senate.

(b) One member of the House of Representatives appointed by the speaker of the House of Representatives.

(4) The governor shall strive for diversity in geography, race, sex, and educational background in appointing members to the commission. Each member appointed by the governor shall serve at his pleasure and shall be subject to Senate confirmation. The legislative members shall serve at the pleasure of the presiding officer of the respective legislative body.

C. The chairman of the commission shall be elected annually by the commission members and shall serve as chairman without salary. The chairman shall report directly to the governor.

D. The commission shall hold at least four regular meetings each year at a place designated by the chairman. At least two of these regular meetings shall be for the purpose of reviewing reports of the Ryan White Regional Consortia. The commission members shall be compensated for travel in connection with commission meetings and official commission business as approved by the chairman of the commission. Reimbursement for travel expenses shall be in accordance with the travel regulations of the division of administration. All meetings of the commission shall be convened in the state of Louisiana.

E. The functions of the commission shall be to:

(1) Serve as an advisory body to the governor and the Louisiana Department of Health on hepatitis C and HIV and AIDS related matters.

(2) Serve as a coordinating forum on hepatitis C and HIV and AIDS related matters between and among state agencies, local government, and other nongovernmental groups.

(3) Research and review all state regulations, guidelines, policies, and procedures relative to prevention and treatment and care of hepatitis C, HIV infection, and AIDS and, when appropriate, make recommendations to the governor, the secretary of the Louisiana Department of Health, and the legislature.

(4) Provide a forum for an annual public hearing on hepatitis C and HIV and AIDS related matters as well as a mechanism for other public comment and peer review on federal and state-funded programs related to hepatitis C, HIV, and AIDS.

F. The commission may request administrative and technical support from the Louisiana Department of Health, office of the secretary, HIV program office, and the office of public health to carry out the commission's functions and responsibilities under this Section.

G. The commission shall terminate on September 1, 2017.

Acts 1991, No. 576, §2; Acts 1993, No. 291, §1, eff. June 2, 1993; Acts 1995, No. 185, §1; Acts 1997, No. 3, §5, eff. July 1, 1997; Acts 1999, No. 811, §1, eff. July 2, 1999; Acts 2003, No. 624, §1; Acts 2005, No. 328, §2; Acts 2006, No. 154, §§1, 2; Acts 2008, No. 379, §1; Acts 2009, No. 384, §5, eff. July 1, 2010; Acts 2010, No. 143, §1; Acts 2014, No. 192, §1.

NOTE: See Acts 1995, No. 185, §4.



RS 40:2018.2 - Community-based AIDS education grants

§2018.2. Community-based AIDS education grants

A. The Louisiana Department of Health shall have the power, and its duty shall be, to make grants available to parishes, municipalities, and nonprofit organizations for community-based prevention education programs relating to acquired immune deficiency syndrome (AIDS) aimed at one or more target populations comprised of individuals who are at risk of contracting and transmitting AIDS and the human immunodeficiency virus (HIV). Where a parish or municipality has a health department, grants to be made to a nonprofit organization located in that parish or municipality shall be made in consultation with the parish or municipal health department.

B. Grants shall be awarded to nonprofit organizations, municipalities, or parishes, or any combination of these, provided they meet measurable standards as determined by the department. Awards shall be granted on a competitive basis. Grants shall be awarded to prevention education programs who provide the following services:

(1) Individual face-to-face contact between program outreach personnel and the target population in the areas frequented by such population.

(2) Outreach personnel who are able to communicate effectively with persons in the target population.

(3) Distribution of written information tailored to and easily understandable by the target population, explaining how AIDS and the HIV virus is transmitted and how individuals can reduce their risk of becoming infected.

(4) A system of referring members of the target population, upon request, to HIV testing sites, counseling programs, and health care providers or systems to the extent such sites, programs, or providers exist in that geographic area.

(5) Initial and ongoing training for all outreach personnel on the means by which AIDS and the HIV virus are transmitted, how individuals can reduce their risk of becoming infected and on the program's systems of referrals for testing, counseling, health care, and drug and alcohol treatment.

C. Grants awarded under the provisions of this Section may be used in the distribution of materials or items useful in preventing the transmission of AIDS and the HIV virus.

D. The Louisiana Department of Health, in awarding grants as provided for in this Section, shall give priority to community-based prevention and education programs which are geared toward the provision of services to target populations identified by the department, to include but not be limited to the following:

(1) Intravenous drug users.

(2) Persons who have numerous sexual contacts with intravenous drug users or with other persons who are at a high risk of having the HIV virus.

(3) Racial or ethnic minorities, including persons whose primary language is not English, who are engaged in high-risk behavior.

E. The Louisiana Department of Health shall coordinate with existing HIV/AIDS related community-based prevention and education programs to plan for the implementation and expansion of such services through this grant program. Grants awarded under the provisions of this Section shall be monitored and evaluated by the Louisiana Department of Health. Ongoing support for these services shall be contingent upon these programs accomplishing stated goals and objectives and effectively reaching the target populations as determined in the measurable standards outlined by the department.

F. The department shall actively solicit and use federal resources to fund this grant program. The provisions of this Section shall be applicable only to the extent that funds are made available from federal sources for this purpose.

Acts 1995, No. 876, §1, eff. June 28, 1995.



RS 40:2018.3 - Louisiana Sickle Cell Commission

§2018.3. Louisiana Sickle Cell Commission

A. There shall be established within the Louisiana Department of Health a commission designated the "Louisiana Sickle Cell Commission", composed of eleven members as provided in Subsection B of this Section.

B.(1) Eight members shall be appointed by the governor, subject to Senate confirmation, from a list submitted by each of the following organizations:

(a) A representative from the Sickle Cell Center of Southern Louisiana, Tulane University School of Medicine.

(b) A representative from Children's Hospital, New Orleans.

(c) A representative from the Louisiana Primary Care Association.

(d) A representative from The Baton Rouge Sickle Cell Anemia Foundation, Inc.

(e) A representative from the Northeast Louisiana Sickle Cell Anemia Technical Resource Foundation, Inc.

(f) A representative from the Sickle Cell Disease Association of America, Inc., Northwest Louisiana Chapter.

(g) A representative from the Sickle Cell Anemia Research Foundation, Alexandria.

(h) A representative from the Southwest Louisiana Sickle Cell Anemia, Inc.

(2) The secretary of the Louisiana Department of Health, or his designee.

(3) Two members shall be appointed as follows:

(a) One member of the Louisiana Senate appointed by the president of the Senate.

(b) One member of the Louisiana House of Representatives appointed by the speaker of the House of Representatives.

(4) Each appointment by the governor shall serve at his pleasure. The legislative members shall serve at the pleasure of the presiding officer of the respective legislative body.

(5) The term of an appointee shall be four years. Any vacancy occurring in board membership shall be filled for the remainder of the unexpired term in the same manner as the original appointment.

(6) Nonlegislative members of the commission shall not be entitled to a per diem or any other compensation for their service but shall be entitled to reimbursement of any necessary and reasonable expense incurred in the performance of their duties on the panel, including travel expenses. Each legislative member of the commission shall receive a per diem and travel expenses equal to the per diem and travel expenses provided by law for members of the legislature.

(7) Meetings of the commission shall be held at the call of the chairman or on a petition of at least five members of the commission.

(8) At the first meeting of the commission, each year after its members assume their positions, the members shall select one of the commission members to serve as chairman and one of the commission members to serve as vice chairman, and each shall serve for a term of one year. The chairman shall preside at meetings of the commission, and in his absence, the vice chairman shall preside.

(9) The commission shall hold at least four regular meetings each year at the Louisiana Department of Health headquarters in Baton Rouge.

(10) The appointment of the initial members of the commission shall take place no later than October 1, 2013, and the commission shall convene its first meeting no later than November 1, 2013.

C. The Louisiana Department of Health shall provide administrative assistance to and serve as staff for the commission.

D. The functions of the commission shall be to:

(1) Ensure the delivery of sickle cell services to affected persons in all parishes in Louisiana and assist in establishing geographical service delivery boundaries.

(2) Promulgate guidelines for creating uniformity in the delivery of services and the management of statewide programs.

(3) Submit budget recommendations to the legislature and the governor.

(4) Prepare and publish an annual report on sickle cell that includes:

(a) An assessment of the programs and activities aimed at sickle cell.

(b) A description of the level of coordination existing between the state and private stakeholders in the management and treatment of sickle cell.

(c) The development of a detailed action plan for battling sickle cell.

(5) Direct the Sickle Cell Patient Navigator Program established by the provisions of R.S. 40:1081.8.

(6) Apply for grants and donations from any public or private source to implement the provisions of this Subsection.

Acts 2013, No. 117, §2; Acts 2015, No. 387, §1.



RS 40:2018.4 - Louisiana Obesity Prevention and Management Commission

§2018.4. Louisiana Obesity Prevention and Management Commission

A. There is hereby established in the Louisiana Department of Health a commission designated the Louisiana Obesity Prevention and Management Commission ("commission"), composed of ten members as provided for in this Section. The commission may accept and expend grants and private donations from any source, including federal, state, public, and private entities, to assist it to carry out its functions.

B. The powers, functions, and duties of the commission shall include but not be limited to the following:

(1) Assisting the executive departments and agencies in achieving programmatic goals. To this end, the commission shall provide leadership and support for:

(a) Organizational efforts found necessary to achieve programmatic objectives.

(b) Articulating standards through the dissemination of materials, identification of expert opinion, identification of alternate means of developing effective population-based programs, and development of policy in identified health risks.

(c) Creating awareness among payers, providers, and patients of the health risks due to overweight and obesity conditions.

(d) Enhancing reporting mechanisms of latest outcomes and health trends in the area of overweight and obesity concerns.

(e) Conducting evaluations of program effectiveness.

(f) Encouraging research and the identification of resources that seek ways to promote cost-effective methods of treating overweight and obesity conditions.

(2) Assisting in conducting exploratory research as deemed necessary with the intent of achieving programmatic objectives.

(3) Conducting public meetings to discuss obesity.

(4) Advising and assisting participating agencies with the development and implementation of obesity programs.

(5) Analyzing what other entities across the state are doing to combat obesity.

(6) Advising the executive departments and agencies as to the implementation of the commission's recommendations.

C. The commission shall convene its first meeting no later than August 31, 2014. At the first meeting the chairman and vice chairman of the commission shall be appointed by the secretary of the Louisiana Department of Health with the consultation and approval of the commission. The commission may adopt such rules of procedure as are necessary to facilitate orderly conduct of its business.

D. The commission shall be composed of the following members:

(1) The secretary of the Louisiana Department of Health, or his designee.

(2) The state superintendent of education, or his designee.

(3) The commissioner of insurance, or his designee.

(4) The president of the Senate, or his designee.

(5) The speaker of the House of Representatives, or his designee.

(6) The director of the Pennington Biomedical Research Center, or his designee.

(7) The director of the Prevention Research Center at Tulane University, or his designee.

(8) Two members from community-based groups elected by the other commission members at their first meeting. These two members shall serve a term of two years and may be elected by the other commission members to serve additional terms.

(9) The director of the Cecil J. Picard Center for Child Development and Lifelong Learning, or his designee.

E. Nonlegislative members of the commission shall not be entitled to per diem or any other compensation for their service but shall be entitled to reimbursement of any necessary and reasonable expense incurred in the performance of their duties on the commission, including travel expenses. Each legislative member of the commission shall receive the same per diem and travel reimbursement for attending meetings of the commission as is normally provided for members of the legislature.

F. The commission shall meet at least quarterly. Meetings shall also be held on call of the chairman or at the request of at least three members of the commission. Presence of a majority of the members of the commission shall constitute a quorum.

G. The commission shall submit an annual report, including proposed legislation if necessary, to the governor and to the health and welfare committees of the Senate and House of Representatives, sixty days prior to the convening of each regular legislative session. The report shall update the legislature on the commission's progress toward full implementation of services and programs in the state to increase prevention and management of the disease of obesity in adults and children.

H. The legislative authority for the existence of the commission shall cease on March 31, 2018.

Acts 2014, No. 580, §2, eff. June 9, 2014; Acts 2016, No. 186, §1.



RS 40:2019 - Child death investigation

§2019. Child death investigation

A. Findings and purpose.

(1) The legislature hereby finds and declares that:

(a) Protection of the health and welfare of the children of this state is a goal of its people, and the unexpected death of infants and children is an important public health concern that requires legislative action.

(b) Collecting data on the causes of unexpected deaths will better enable the state to protect some infants and children from preventable deaths and will help reduce the incidence of such deaths.

(c) Identifying persons responsible for abuse or neglect resulting in unexpected death will better enable the state to protect other children who may be under the care of the same persons and will help reduce the incidence of such deaths.

(d) Multidisciplinary and multiagency reviews of child deaths can assist the state in the investigation of child deaths, in the development of a greater understanding of the incidence and causes of child deaths and the methods for preventing such deaths, and in identifying gaps in services to children and families.

(2) The purpose of this Section is to identify the cause of death of children below the age of fifteen, and thereby reduce the incidence of injury and death to infants and children by requiring that a death investigation be performed in the case of all unexpected deaths of children below the age of fifteen, and establishing the Louisiana State Child Death Review Panel to collect data from such investigations and report to the legislature regarding the causes of such deaths and share information among local and regional panels, healthcare providers, and state agencies which provide services to children and families.

B. Definitions. For the purpose of this Section, the following terms shall have the following meaning:

(1) "Autopsy" means a post-mortem external and internal physical examination conducted in accordance with accepted medical practice and the laws of this state using a standardized child death investigation protocol performed by a forensic pathologist or, if a forensic pathologist is unavailable, a pathologist licensed or otherwise appointed to conduct such an examination under such laws.

(2) "Death investigation" means the process of determining the cause and manner of death and shall include the following:

(a) A postmortem examination which may be limited to an external examination or may include an autopsy.

(b) An inquiry by any law enforcement agency having jurisdiction into the circumstances of the death, including a death scene investigation and interview with the child's parent, legal guardian, or caretaker, and the person who reported the child's death.

(c) A review of information regarding the child from any other relevant agency, professional, or health care provider.

(3) "Unexpected death" means a death which is a result of undiagnosed disease, or trauma in which the surrounding circumstances are suspicious, obscure, or otherwise unexplained, or other death the circumstances of which are suspicious, obscure, or otherwise unexplained. A clinical diagnosis of death due to Sudden Infant Death Syndrome (SIDS) shall be deemed an unexpected death.

C. Child Death Review Panel. There is established within the Louisiana Department of Health the Louisiana State Child Death Review Panel, hereinafter referred to as the "state panel" which shall be composed of twenty-seven persons. Members of the panel shall include:

(1) The state health officer or his designee.

(2) The secretary of the Louisiana Department of Health or his designee.

(3) The secretary of the Department of Children and Family Services or his designee.

(4) The superintendent of the office of state police or his designee.

(5) The state registrar of vital records in the office of public health or his designee.

(6) The attorney general or his designee.

(7) A member of the Senate appointed by the president of the Senate.

(8) A member of the House of Representatives appointed by the speaker of the House of Representatives.

(9) The commissioner of the Department of Insurance or his designee.

(10) The executive director of the Highway Safety Commission of the Department of Public Safety and Corrections or his designee.

(11) The state fire marshal or his designee.

(12) The assistant secretary of the office of behavioral health of the Louisiana Department of Health or his designee.

(13) A representative of the Louisiana Partnership for Children and Families.

(14) A district attorney appointed by the Louisiana District Attorneys Association.

(15) A sheriff appointed by the Louisiana Sheriff's Association.

(16) A police chief appointed by the Louisiana Association of Chiefs of Police.

(17) A forensic pathologist certified by the American Board of Pathology and licensed to practice medicine in the state appointed by the chairman of the Louisiana State Child Death Review Panel subject to Senate confirmation.

(18) A pathologist experienced in pediatrics appointed by the Louisiana Pathology Society.

(19) A coroner appointed by the president of the Louisiana Coroner's Association.

(20) Six persons appointed by the governor, subject to Senate confirmation, for a term of three years as follows:

(a) A health professional with expertise in Sudden Infant Death Syndrome appointed from a list of three names submitted by the Louisiana State Medical Society.

(b) A pediatrician with experience in diagnosing and treating child abuse and neglect appointed from a list of three names submitted by the state chapter of the American Academy of Pediatrics.

(c) Four citizens from the state at large who represent different geographic areas of the state.

(21) The state superintendent of education or his designee.

(22) The director of the bureau of emergency medical services of the Louisiana Department of Health or his designee.

D. Functions and duties of panel.

(1) The state panel shall:

(a) Establish a standardized child death investigation protocol which shall require at a minimum that all death investigations be completed within thirty working days of the report of the death. The protocol shall include procedures for all law enforcement agencies and local departments of social services to follow in response to a child death.

(b) Establish criteria for information that must be included in a death investigation report and provide such information to the appropriate agencies and medical providers to be used as a guideline in preparing the death investigation report.

(c) Collect, review, and analyze all death investigation reports prepared in accordance with this Section, and such other information as the state panel deems appropriate, to use in preparation of reports to the legislature concerning the causes of and methods of decreasing unexpected deaths of infants and children.

(d) Recommend changes within the agencies represented on the state panel which may prevent child deaths.

(2) The state panel may:

(a) Establish local and regional panels to which it may delegate some or all of its responsibilities under this Section.

(b) Analyze any data available through any state systems that may decrease the incidence of injury and unexpected death to infants and children below the age of fifteen.

E. Child death investigation.

(1) In each unexpected death of a child below the age of fifteen, a death investigation shall be performed in accordance with the child death investigation protocol established by the Louisiana State Child Death Review Panel which may include, at the discretion of the coroner but not be limited to, a complete autopsy performed by the coroner of the parish where the death occurred pursuant to the death investigation procedure established by R.S. 13:5713. The death investigation findings shall be reported to appropriate authorities including the police, healthcare providers, and the child protective services if appropriate, within three days of the conclusion of the death investigation.

(2) A copy of the death investigation report, or any portion thereof, including law enforcement, coroner, fire department, and medical providers, or any other information relative to the death investigation shall be provided to the state panel within thirty days from the date the state panel requests such information.

(3) Nothing in this Section shall be construed to change, alter, or restrict the authority or jurisdiction of a coroner as established in R.S. 33:1551 et seq.

(4) Nothing in this Section shall be construed as requiring a finding of negligent treatment or maltreatment when the state panel determines that the parents or guardians were treating the child solely according to the tenets and practices of a well-recognized religious method of treatment which has a reasonable, proven record of success.

F. Records; confidentiality; prohibited disclosure and discovery.

(1) Notwithstanding any other provision of law to the contrary, the state panel, and any local or regional panel or its agent thereof, shall be authorized to access medical and vital records in the custody of physicians, hospitals, clinics, other healthcare providers, and the office of public health; and any other information, documents, or records pertaining to the completed investigation of unexpected deaths of infants and children below the age of fifteen in the custody of any law enforcement agency in order that it may perform its functions and duties as provided in Subsection D of this Section.

(2) Notwithstanding any other provision of law to the contrary, including but not limited to the provisions of Ch.C. Art. 615 and R.S. 46:56, all of the following authorizations shall be effective when an unexpected death of an infant or child below the age of fifteen has occurred:

(a) The state panel, and any local or regional panel or its agent thereof, in order that it may perform its functions and duties as provided in Subsection D of this Section, is authorized to have access to any information, documents, or records in the possession of the Department of Children and Family Services involving a child abuse and neglect investigation which are pertinent to the alleged child abuse or neglect that led to the death of the child.

(b) The Department of Children and Family Services is authorized to have access to any and all information, documents, or records in the possession of the state panel, and any local or regional panel or its agent thereof, for use by the department in any investigation or child in need of care proceeding.

(3)(a) All such records obtained by the state panel or any local or regional panel or its agent in accordance with the provisions of this Subsection, as well as the results of any child death investigation report, shall be confidential and shall not be available for subpoena nor shall such information be disclosed, discoverable, or compelled to be produced in any civil, criminal, administrative, or other proceeding nor shall such records be deemed admissible as evidence in any civil, criminal, administrative, or other tribunal or court for any reason.

(b) No information, document, or record obtained by the state panel or any local or regional panel or its agent from the Department of Children and Family Services involving a report which results in an inconclusive, not justified, or invalid finding pursuant to Ch.C. Art. 615 shall be included or referenced in any manner in any report or other document issued or published by or on behalf of the panel.

(4) The furnishing of confidential information, documents, and reports in accordance with this Section by any person, agency, or entity furnishing such information, documents, and reports shall not expose such person, agency, or entity to liability and shall not be considered a violation of any privileged or confidential relationship, provided the participant has acted in good faith in the reporting as required in this Section.

(5) Nothing in this Subsection shall prohibit the publishing by the state panel of statistical compilations relating to unexpected child deaths of infants and children below the age of fifteen which do not identify individual cases or individual physicians, hospitals, clinics, or other healthcare providers.

G. Report. The state panel shall report to the legislature annually concerning the causes of unexpected deaths of infants and children below the age of fifteen. The report shall include analysis of factual information obtained through review of death investigation reports required in Subsection D of this Section.

Acts 1992, No. 745, §1, eff. July 7, 1992; Acts 1995, No. 893, §1; Acts 1999, No. 736, §1; Acts 1999, No. 965, §1, eff. July 9, 1999; Acts 2016, No. 118, §1, eff. May 19, 2016.



RS 40:2020 - Review of deaths of persons served by the Department of Health and Hospitals

§2020. Review of deaths of persons served by the Louisiana Department of Health

A. The legislature finds that:

(1) In accordance with best practices and national trends, it is recommended that the Louisiana Department of Health through the office for citizens with developmental disabilities and the office of aging and adult services monitor and review deaths of persons receiving services through the offices.

(2) Collection of data on the causes and circumstances of death of these persons will enable the offices to initiate quality improvement and provider remediation in long-term care services in order to reduce mortality rates.

(3) A complete review of the information obtained by the office for citizens with developmental disabilities and the office of aging and adult services will enable the offices to identify patterns and systemic problems to support corrective actions and quality improvements in service delivery.

B. For the purposes of this Section, the following terms shall have the following meanings:

(1) "Department" means the Louisiana Department of Health.

(2) "Health care provider" means a health care provider as defined in R.S. 13:3734(A)(1).

(3) "Office" means the office for citizens with developmental disabilities or the office of aging and adult services within the Louisiana Department of Health.

C. The duties of the office for citizens with developmental disabilities and the office of aging and adult services shall be the following:

(1) In each death reviewed, the offices shall obtain data and records relevant to the causes and circumstances of death from providers, including health care providers, as well as from other sources.

(2) The offices shall identify patterns and systemic problems to determine what changes, if any, should be made in service delivery.

(3) The offices shall each prepare an annual report for public distribution. The report shall set forth aggregate information including the number of deaths reviewed, identify all provider remediation and quality improvements initiated or recommended as a result of the review, and set forth any other information as may be determined by the offices. However, the report shall not disclose names of the deceased or any entities involved or any information which would identify a particular person or entity.

D.(1) Notwithstanding any other provision of law to the contrary, the Louisiana Department of Health, office for citizens with developmental disabilities and office of aging and adult services, shall be authorized to access death certificates in the custody of the department, autopsy reports, and records of all service providers, including medical records in the custody of health care providers, of persons being served through the offices at the time of death.

(2) Notwithstanding any other provision of the law to the contrary, all records obtained by the offices in accordance with the provisions of this Section, as well as any work product, chart, or any other document prepared by the offices in death reviews, except for the annual reports required by Paragraph (C)(3) of this Section, shall be confidential, shall not be public record, and shall not be subject to subpoena. Nor shall such information be disclosed, discoverable, or compelled to be produced in any civil, criminal, administrative, or other proceeding or admissible as evidence in any civil, criminal, administrative, or other tribunal or court for any reason.

(3) No person or entity who furnishes information to the offices pursuant to this Section shall be liable or in violation of a duty of confidentiality, provided the person or entity has acted in good faith.

Acts 2009, No. 345, §2, eff. July 6, 2009.



RS 40:2021 - Health care information

§2021. Health care information

A. The legislature hereby finds that the nonemergent utilization rate of emergency departments in the state of Louisiana is at an all-time high. The legislature further finds that one of the causes for such a high utilization rate is the lack of information available to the citizens of this state about alternative facilities to receive health care that are available in their communities such as outpatient clinics and after-hours programs.

B. The secretary of the Louisiana Department of Health shall distribute and make available information that will provide citizens of this state with information concerning the various health care facilities and providers available to provide nonemergent care. Such information shall be community- specific and distributed in each community in such a manner that the information will be available to the largest number of citizens.

Acts 2010, No. 130, §1.



RS 40:2022 - Pertussis; offer of vaccine required; exceptions

§2022. Pertussis; offer of vaccine required; exceptions

A. The legislature hereby finds that it is in the best interest of the children born in this state that certain health care information be provided to parents of newborns concerning the pertussis disease and that hospitals offer the pertussis vaccine to parents of newborns in every instance practicable. Pertussis (whooping cough) is a very contagious disease caused by a type of bacteria called Bordetella pertussis and is one of the most commonly occurring vaccine-preventable diseases in the United States.

B.(1) Except as provided in Subsection C of this Section, on and after January 1, 2014, each licensed hospital in this state shall, prior to discharge, offer the pertussis vaccine to each parent of a newborn infant.

(2) If a person who is offered the pertussis vaccine as required in Paragraph (1) of this Subsection wishes to be vaccinated, then the hospital shall administer the vaccine to the person.

(3)(a) If a person who is offered the pertussis vaccine as required in Paragraph (1) of this Subsection declines the offer of the vaccine or indicates intent to defer vaccination, then the hospital shall provide to the person educational information issued by the Louisiana Department of Health on the pertussis disease and the availability of a vaccine to protect against contracting the disease.

(b) The information required by this Paragraph shall include but not be limited to information on the recommendation of the Centers for Disease Control and Prevention that parents receive the Tetanus Toxoid, Reduced Diphtheria Toxoid and Acellular Pertussis Vaccine Adsorbed (Tdap) vaccination during the postpartum period to help protect their newborns from the transmission of pertussis.

C. A hospital shall not be required to offer the vaccine as provided in Subsection A of this Section to any person who has already received the vaccine or for whom such vaccination is medically inappropriate.

D. The Louisiana Department of Health is hereby authorized to develop and disseminate to each licensed hospital in the state information consistent with the provisions of this Section.

E. Nothing in this Section shall be construed to require any of the following:

(1) Administration of the pertussis vaccine, contingent upon its availability, by a hospital if the hospital cannot be compensated for administration of the vaccine at the normal or prevailing rate that is at least equal to the product cost plus any administrative costs for delivering the immunization over and above the reimbursement level for inpatient care.

(2) Provision of the pertussis vaccine to any person or health care provider by the Louisiana Department of Health.

(3) Financing of pertussis vaccine administration by the Louisiana Department of Health through any program or service of the department other than one that may presently cover such vaccination.

(4) Obligation for payment by a person or his insurer for pertussis vaccination.

Acts 2011, No. 54, §1; Acts 2013, No. 159, §1, eff. June 7, 2013; Acts 2013, No. 220, §17, eff. June 11, 2013.



RS 40:2023 - Availability of immunizations recommended by the Centers for Disease Control and Prevention

§2023. Availability of immunizations recommended by the Centers for Disease Control and Prevention

Beginning October 1, 2012, and each year thereafter, each general hospital licensed under this Chapter shall, during the period from October first through March first of the following calendar year, in accordance with the latest recommendations of the Advisory Committee on Immunization Practices for the Centers for Disease Control and Prevention, offer the following immunizations to all inpatients sixty-five years of age and older, prior to discharge, unless contraindicated for a patient and contingent upon the availability of a specific payment in addition to the normal or prevailing level of payment, that is at least equal to the product costs and the administrative costs for the immunization over and above the reimbursement for in-patient care and contingent upon the availability of the vaccine:

(1) Immunization against influenza.

(2) Immunization against pneumococcal diseases if ordered by the patient's attending physician.

Acts 2012, No. 645, §1.



RS 40:2100 - Short title

PART II. LICENSING OF HOSPITALS

SUBPART A. THE HOSPITAL LICENSING LAW

§2100. Short title

This Part may be cited as the Hospital Licensing Law.

Added by Acts 1961, No. 90, §1. Acts 1997, No. 1371, §3, eff. Jan. 1, 1998.



RS 40:2101 - Purpose

§2101. Purpose

The purpose of this Part is to provide for the protection of the public health through the development, establishment, and enforcement of standards for the care of individuals in hospitals; and for the construction, maintenance, and operation of hospitals which, in light of advancing knowledge, will promote safe and adequate treatment of such individuals in hospitals; and for regulating the operation and maintenance of hospitals in Louisiana.

Added by Acts 1961, No. 90, §1.



RS 40:2102 - Definitions

§2102. Definitions

As used in this Part:

A. "Hospital" means any institution, place, building, or agency, public or private, whether for profit or not, with facilities for the diagnosis, treatment, or care of persons who are suffering from illness, injury, infirmity, or deformity or other physical condition for which obstetrical, medical, or surgical services would be available and appropriate and which operates or is affiliated with facilities for the overnight care, observation, or recovery of those persons. The term "hospital" does not include the following:

(1) Physicians' offices or clinics where patients are not regularly kept as bed patients for twenty-four hours or more.

(2) Nursing homes as defined by and regulated under the provisions of R.S. 40:2009.1 through R.S. 40:2009.12.

(3) Persons, schools, institutions, or organizations engaged in the care and treatment of children with intellectual disabilities and which are required to be licensed by the provisions of the Developmental Disability Law (R.S. 28:451.1 et seq.).

(4) Hospitalization or care facilities maintained by the state at any of its penal and correctional institutions provided that nothing herein contained shall prevent a penal or correctional institution from applying for licensure of its hospitalization or care facility.

(5) Hospitalization or care facilities maintained by the federal government or agencies thereof.

(6) Hospitalization or care facilities maintained by any university or college provided that nothing herein contained shall prevent any college or university from applying for licensure of its hospitalization or care facility.

(7) Any other entity licensed for the diagnosis, treatment, or care of persons admitted for overnight stay.

B. "Person" means the state, and any political subdivision or municipal corporation thereof, an individual, firm, partnership, corporation, company, association or joint stock association, or the legal successor thereof.

C. "Department" means the Louisiana Department of Health of the state of Louisiana.

D. "Secretary" means the secretary of the Louisiana Department of Health of the state of Louisiana.

Added by Acts 1961, No. 90, §1. Amended by Acts 1966, No. 524, §1; Acts 1977, No. 680, §56; Acts 1992, No. 806, §1; Acts 2014, No. 811, §22, eff. June 23, 2014.



RS 40:2103 - Date licenses must be obtained; moratorium on licensure of long-term care hospitals and beds

§2103. Date licenses must be obtained; moratorium on licensure of long-term care hospitals and beds

A. After July 1, 1961, no person acting individually or jointly with any other person shall establish, conduct, or maintain a hospital without a license from the department, except that any hospital in operation at the time of enactment of this Part shall make application for a license and may continue in operation until action has been taken on the application. Such hospitals shall be given a reasonable time, under the particular circumstances, not to exceed one year without department approval from the date of adoption of rules, regulations, and minimum standards as herein provided, within which to comply with such rules, regulations, and minimum standards.

B. A provisional license may be issued to a hospital for periods of six months in cases where sufficient compliance with regulations, codes or minimum standards require an extension of time. The failure to comply must not be detrimental to the health or safety of the residents and the deficiencies must be cited at the time of issuance.

C.(1) Notwithstanding any other provision of law to the contrary, the Louisiana Department of Health shall implement a moratorium, effective August 1, 1997, on the licensure of long-term care hospital facilities and beds in long-term care hospital facilities. The Louisiana Department of Health shall not approve for licensure as a hospital and enrollment as a Medicaid provider any long-term care hospital facility, as defined in 42 CFR 412.23, nor shall it approve for licensure and enrollment as a Medicaid provider any bed in such a facility, until July 1, 2008.

(2) This moratorium shall not apply to facilities licensed and converted to long-term care hospital facilities prior to December 1, 1997, or to Louisiana entities that, prior to July 1, 1997, have filed an application for accreditation with the Joint Commission on Accreditation of Healthcare Organizations for facilities leased from a major teaching hospital, and have given notice to the Louisiana Department of Health of their intention to obtain long-term care hospital status for such hospital facilities.

(3) Without limiting the generality of the foregoing, the legislature specifically intends that this moratorium shall not apply to the facility in Orleans Parish formerly known as New Orleans General Hospital. Further, to the extent permitted by federal law this moratorium shall apply only to facilities enrolled in the Medicaid program.

Added by Acts 1961, No. 90, §1. Amended by Acts 1970, No. 408, §1; Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 1997, No. 583, §2, eff. July 3, 1997; Acts 2001, No. 863, §2, eff. June 26, 2001; Acts 2003, No. 1191, §2, eff. July 3, 2003.



RS 40:2104 - Application

§2104. Application

A. An application for a license shall be made to the department on forms provided by it and shall contain such information as the department reasonably requires, which may include affirmative evidence of ability to comply with such reasonable standards, rules, and regulations as are lawfully prescribed hereunder and information required for health planning pursuant to R.S. 36:256(B). Additional information required by the licensing agency or for health planning shall be supplied on supplemental forms as needed.

B. As a condition of licensure, the department may require hospitals to provide certain information including but not limited to financial, demographic, and census information. The department shall promulgate rules to implement this Subsection in accordance with the Administrative Procedure Act. Such information shall be shared with the Louisiana Hospital Association, which shall be subject to the same confidentiality requirements provided for in this Subpart.

Acts 1989, No. 229, §1; Acts 1999, No. 1289, §1.



RS 40:2105 - Procedure and investigation relative to issuance of license

§2105. Procedure and investigation relative to issuance of license

A. Following receipt of an application for license the department shall issue a license if the applicant and hospital facility meet the requirements established under this Part and the minimum standards adopted in pursuance thereof.

B. Any officer or duly authorized agent of the Louisiana Department of Health, the fire marshal, or either, may enter and inspect any building or premises at any reasonable time to secure compliance with or to prevent the violation of any provision of this Part.

C. The department may, either before or after the issuance of a license, request the cooperation of the fire marshal to make investigations to determine if the applicant or licensee is complying with the minimum standards promulgated by the department. The report and recommendations of any such agency shall be in writing and shall state with particularity its findings with respect to compliance or noncompliance with such minimum standards. It shall be the duty of the fire marshal to cooperate with the department in the enforcement of this Part and the minimum standards adopted in pursuance thereof when called upon by the department.

Added by Acts 1961, No. 90, §1. Amended by Acts 1977, No. 680, §57.



RS 40:2106 - Confidential nature of financial information and financial records

§2106. Confidential nature of financial information and financial records

Notwithstanding the provisions of the Public Records Act, financial information and financial records received by the department under the provisions of this Part shall be held confidential and shall not be disclosed except when subpoenaed in a proceeding for the revocation, suspension, or denial of a license.

Added by Acts 1961, No. 90, §1; Acts 1985, No. 340, §1, eff. July 9, 1985; Acts 1999, No. 1289, §1.



RS 40:2107 - Fees and limitations

§2107. Fees and limitations

A. The application by any person for a license or renewal of a license to operate a hospital shall be accompanied by a fee of one hundred dollars plus three dollars per bed which is hereby levied as the license fee for operation of a hospital for a period of one year; provided hospitals subject to the licensing requirements of this Part which are owned and operated by the state of Louisiana shall be exempt from payment of the fees stipulated in this Section. The fees herein levied and collected shall be paid into the general fund.

B. Each license issued hereunder shall be for a period of one year from date of issuance unless sooner revoked, shall be on a form prescribed by the Department, shall not be transferable or assignable, shall be issued only for the person and premises named in the application, shall be posted in a conspicuous place on the licensed premises, and may be renewed from year to year upon application and payment of the license fee as in the case of the procurement of an original license.

Added by Acts 1961, No. 90, §1; Amended by Acts 1977, No. 579, §1, eff. July 15, 1977; Acts 1986, No. 497, §1, eff. July 2, 1986.



RS 40:2108 - Hospital Licensing Council

§2108. Hospital Licensing Council

A. There is hereby established a Hospital Licensing Council composed of twelve members, eight of whom shall be appointed by the Governor as hereinafter provided, and four of whom shall be ex-officio members as hereinafter designated.

B. One member of the Hospital Licensing Council shall be chosen from the medical profession and be appointed by the Governor from a list of three names submitted by the Louisiana State Medical Society; one member shall be chosen from the dental profession and be appointed by the Governor from a list of three names submitted by the Louisiana State Dental Association; six of the members shall be actively engaged in hospital administration and shall be appointed by the Governor from a list of eighteen names submitted by the Louisiana Hospital Association, at least three of whom shall be members of governing boards or administrators of hospitals in rural areas of 50-bed capacity or less. Ex-officio members of the Hospital Licensing Council shall be the Director of the State Department of Hospitals, or his designate, the Commissioner of the State Department of Public Welfare, or his designate, the President of the State Board of Health, or his designate, and the President of the State Board of Medical Examiners, or his designate. The original members appointed from the medical and dental professions shall serve for 4 years. Three of the other original appointees shall serve staggered terms of 1, 2 and 3 years each; the other three original appointees shall serve terms of 4 years each. All subsequent appointments shall be for 4 years, except that in the case of a vacancy the appointees shall serve the remainder of the unexpired term; any vacancy shall be filled in the same manner as the original appointment and from the same group as was represented by the outgoing member. The representative of the State Department of Hospitals shall serve as Chairman. Members of the Hospital Licensing Council shall meet upon call of the Chairman. Meetings shall be held at least twice each calendar year. Six members shall constitute a quorum at any meeting. Other meetings may be held on call of the Chairman or upon written request of a majority of the appointed members.

C. The appointed members of the Hospital Licensing Council shall serve without salary, but shall be allowed a per diem of $20.00 while attending meetings of the Council or while performing services for the Council under direction of the Chairman of the Council, and their actual and necessary expenses in attending meetings and carrying out their duties as members of said Council. Ex-officio members employed by the State shall be allowed only expenses for travel, payable respectively by the Department employing them, except that the President of the State Board of Medical Examiners may be paid the usual per diem in lieu of salary paid him by his Board, plus travel expenses.

D. It shall be the duty of the department to study the needs of the state in relation to the establishment of minimum standards of maintenance and operation of hospitals and to adopt and promulgate rules, regulations and minimum standards governing operation and maintenance of hospitals.

Added by Acts 1961, No. 90, §1. Amended by Acts 1977, No. 680, §58.



RS 40:2109 - Rules, regulations, and minimum standards

§2109. Rules, regulations, and minimum standards

A. In order to carry out the purposes of this Part, the Louisiana Department of Health, subject to the provisions of R.S. 40:2108(D), shall, after a public hearing, adopt rules, regulations, and minimum standards, which shall have the effect of law, governing the operation and maintenance of hospitals; thereafter, in accordance with the same procedure the department may modify, amend, or rescind such rules, regulations, and minimum standards.

B. The minimum standards adopted by the secretary governing operation and maintenance of hospitals may contain regulations in relation to:

(1)(a) Construction of hospital buildings, facilities, and equipment, including regulations on plumbing, heating, lighting, ventilation, fire protection, fire prevention devices and equipment, floor space, and other housing conditions designed to insure the health, safety, and comfort of patients.

(b) No regulation or policy adopted by the secretary or any other department or agency of the state, other than the Department of Transportation and Development, shall make applicable to any vehicle or trailer duly licensed for operation or movement on public highways, any standard for fire protection or fire prevention equipment or any other related or similar requirement greater than that applied to office operations when such trailer is used for the purpose of housing and transporting medical and diagnostic or therapeutic equipment to be used for hospital patients. This Subparagraph shall apply only to regulations and policies adopted prior to four years after July 19, 1990.

(c) The establishment of new or replacement facilities or reestablishment of facilities that have sustained substantial structural damage from a hurricane or substantial structural damage from flooding which are located in areas subject to hurricanes, tidal surges, or flooding. An architect or civil engineer registered in the state shall determine whether a facility has sustained substantial structural damage from a hurricane or substantial structural damage from flooding in accordance with the Louisiana State Uniform Construction Code. The regulations adopted by the department shall include but not be limited to:

(i) Requirements of building and construction codes and guidelines.

(ii) Provisions for the fair allocation of the Medicaid share of facility specific costs directly incurred by a facility as a result of compliance.

(iii) Provisions for reasonable time periods for compliance, not to exceed three years, except when extensions are granted by the department for good cause.

(2) Sanitary conditions, practices and environment and sanitary and sterilization procedures and practices designed to avoid sources and transmission of infections, including regulations governing the isolation of patients with communicable diseases.

(3) Diet related to the needs of each patient based on good nutritional practice and on recommendation of the attending physician; laboratory, X-ray and pharmacy facilities or access of the hospital to such facilities; personnel having responsibility for any part of the care and treatment of patients.

(4) Equipment essential to the health, care and maximum well-being of the patients of the hospital.

(5) Such other regulations or standards as will insure proper care and treatment of patients as may be deemed necessary for an effective administration of this Part.

(6) Classification of hospitals and variation of standards so as to insure realistic, practical, and uniform standards for the hospitals in each classification. However, no rule, regulation, policy, or standard adopted by the secretary shall require a hospital located in a parish with a population of two hundred fifty thousand people or less to maintain personnel in-house with credentials to administer obstetric anesthesia on a twenty-four-hour basis in order to qualify for Medicaid reimbursement for Level III, neonatal or obstetric medical services, or as a prerequisite for licensure to provide such services. Personnel with such credentials may be required to be on staff and readily available on a twenty-four-hour on-call basis and demonstrate ability to provide anesthesia services within twenty minutes.

(7) Minimum number of beds required, which shall be ten. In the case of a parish in which the sole hospital providing inpatient and emergency department services temporarily ceases operations as a result of an event which is the subject of an executive order or a proclamation of emergency or disaster issued in accordance with R.S. 29:724, the Louisiana Department of Health shall waive the minimum bed number. The requirement of a minimum number of beds shall be waived in order that a temporary hospital may be constructed or a modular building designed for inpatient services may be utilized in such parish. Such waiver shall be effective for a period of two years, beginning the date on which the temporary hospital commences operations as an inpatient facility. Extensions shall be granted by the Louisiana Department of Health for good cause, including but not limited to delays in construction beyond the provider's control.

C. Any health care facility that proposes to utilize beds for post-hospital extended care, including distinct-part skilled, intermediate, and swing, and admits nursing home patients who receive Medicaid payments to those beds shall meet all licensure requirements for nursing homes. Such requirements shall include but not be limited to a nursing home license, employment of a nursing home administrator, social service designee, and a patient activity coordinator, and all need criteria and resource goals promulgated by the Louisiana Department of Health pursuant to 42 U.S.C. 1320a-1. A review for need shall be conducted by the Louisiana Department of Health utilizing the State Health Plan resource goals and departmental need criteria regardless of whether there is a capital expenditure. If need is not established in accordance with the need criteria and resource goals, license shall be denied for utilization of those beds. Distinct-part skilled and swing beds approved for utilization pursuant to the provisions of this Subsection shall be limited to twenty such beds per hospital.

D. Any health care facility which, on the effective date of this Subsection, has in operation any distinct-part skilled or swing beds or has been notified by the division of policy, planning, and evaluation of the Department of Health and Human Resources that such proposed beds do not require health planning review, and which would otherwise be subject to the provisions of this Section, shall be exempted from health planning review to determine need for such beds. However, nothing herein shall be construed to allow the participation in the Medicaid program of such classification of beds unless the facility and beds possess a Title XIX provider agreement prior to September 1, 1987.

E.(1) The secretary shall adopt rules, regulations, and minimum standards providing for the disposition of patients' medical records upon closure of a hospital. Such regulations may require submission by a hospital which is closing of a plan for the disposition of patients' medical records to the secretary for his approval. Notwithstanding the provisions of R.S. 40:2144, the secretary may approve any plan which he deems to be in the best interest of the patients.

(2) However, the provisions of this Subsection shall not be construed to authorize the secretary to close any hospital without approval as otherwise provided by law.

F. In addition to any other standard for licensure adopted in this Section and any other applicable state or federal law or regulation, the minimum standards adopted by the secretary shall provide that hospitals may not pay or reimburse, directly or indirectly, any sum for leave-of-absence days for any patient admitted to the hospital, directly or indirectly, from a nursing home facility. Any such payment or reimbursement as prohibited by this Section shall be deemed to be payment for referral within the meaning of applicable law.

Added by Acts 1961, No. 90, §1. Amended by Acts 1977, No. 680, §59; Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 1986, No. 899, §1; Acts 1987, No. 634, §1; Acts 1989, No. 735, §1; Acts 1990, No. 569, §1, eff. July 19, 1990; Acts 1992, No. 806, §1; Acts 1995, No. 1111, §1, eff. June 29, 1995; Acts 1997, No. 972, §1; Acts 2005, 1st Ex. Sess., No. 7, §1, eff. Nov. 23, 2005; Acts 2005, 1st Ex. Sess., No. 41, §1, eff. Dec. 6, 2005; Acts 2008, No. 409, §1, eff. June 21, 2008; Acts 2009, No. 438, §8(A).

NOTE: See Acts 1995, No. 1111, §3.



RS 40:2109.1 - Repealed

§2109.1. Repealed by Acts 2015, No. 229, §5, eff. June 23, 2015.



RS 40:2109.2 - Hospitals; passenger elevators equipped with telephone or intercom

§2109.2. Hospitals; passenger elevators equipped with telephone or intercom

Commencing January 1, 1981, each hospital in this state which is licensed by the Louisiana Department of Health and which maintains and operates one or more passenger elevators in such hospital shall equip each passenger elevator with a telephone or an intercom system. The Louisiana Department of Health may adopt necessary rules, regulations, and minimum standards for the purposes of this Section. The license of any such hospital may be suspended upon failure of the hospital to comply with the provisions of this Section.

Added by Acts 1980, No. 378, §1.



RS 40:2109.3 - Pediatric advanced life support training for nurses

§2109.3. Pediatric advanced life support training for nurses

A. As used in this Section, the following definitions shall apply unless the content clearly states otherwise:

(1) "Pediatric ward" means a specially designated area, floor, or section in a hospital that is recognized as the area, floor, or section where infants and children can be treated.

(2) "Registered nurse" means any person licensed under R.S. 37:920 to engage in the practice of nursing.

B. No later than January 1, 1995, every registered nurse who works primarily in a hospital emergency room or pediatric ward shall be trained in an emergency nursing pediatric course that includes training in pediatric trauma and pediatric advanced life support and that has been conducted pursuant to guidelines established by the Louisiana State Board of Nursing. Training taken in compliance with this requirement may be used to satisfy continuing education requirements as established by the Louisiana State Board of Nursing. Training may be taught by any person approved pursuant to guidelines established by the Louisiana State Board of Nursing.

Acts 1993, No. 548, §1, eff. June 10, 1993.



RS 40:2110 - Denial, suspension or revocation of license; appeal

§2110. Denial, suspension or revocation of license; appeal

A. The secretary may deny, suspend or revoke a license in any case in which he finds that there has been a substantial failure of the applicant or licensee to comply with the requirements of this Part or the rules, regulations and minimum standards adopted by the department, provided in all such cases the secretary shall furnish the applicant or licensee thirty days written notice specifying reasons for the action.

B. Any applicant or licensee who feels aggrieved by the action of the secretary in denying, suspending or revoking a license may appeal suspensively from the action of the secretary in accordance with the delay, notice and other procedures set forth in R.S. 40:2009.7 B, C, and D.

C. Any person aggrieved by an action of the appellate board may, within thirty days after notification of such action, appeal suspensively to the district court for the parish of East Baton Rouge. A record of all proceedings before the board shall be made and kept on file with the board. The board shall transmit to the district court a certified copy of the record. The district court shall try the appeal de novo.

D.(1) Notwithstanding any law to the contrary, the secretary may issue an immediate suspension of a license for a freestanding inpatient psychiatric hospital if an investigation or survey determines that the applicant or licensee is in violation of any provision of this Subpart, in violation of the rules promulgated by the department, or in violation of any other federal or state law or regulation, and the secretary determines that the violation or violations pose an imminent or immediate threat to the health, welfare, or safety of a client or patient. The secretary shall give the licensee five days written notice of the immediate suspension. The suspension of the license shall be effective five days after receipt of the written notice. After the freestanding inpatient psychiatric hospital receives the immediate suspension notice, the department shall assist the hospital with discharge planning, which shall address transition, relocation, and transportation issues, for each patient admitted at the hospital as of the date of receipt of the written notice of the immediate suspension.

(2) The licensee shall have the right to file a devolutive appeal of the immediate suspension notice. The appeal request shall be filed with the office of the secretary within thirty calendar days of the receipt of the written notice of the immediate suspension. The appeal request shall specify in detail the reasons why the appeal is being lodged.

(3) The licensee shall have the right to file for injunctive relief from the immediate suspension of the license. The injunctive relief shall be filed with the Nineteenth Judicial District Court for the parish of East Baton Rouge. Before injunctive relief may be granted, the licensee shall prove by clear and convincing evidence that the secretary's decision to issue the immediate suspension of the license was arbitrary and capricious.

E. If a license for a freestanding inpatient psychiatric hospital is revoked or renewal of a license for a freestanding inpatient psychiatric hospital is denied other than for cessation of business or non-operational status, or if the license is surrendered in lieu of an adverse action, any owner that had direct knowledge of the practices that led to the immediate suspension or any on-site administrator of the licensee may be prohibited from owning, managing, directing, or operating another freestanding inpatient psychiatric hospital in the state of Louisiana.

Added by Acts 1961, No. 90, §1. Amended by Acts 1977, No. 680, §60; Acts 2012, No. 306, §1, eff. May 25, 2012.



RS 40:2111 - Penalty for violation specified

§2111. Penalty for violation specified

Any person establishing, conducting, managing, or operating any hospital without a license under this Part shall be guilty of a misdemeanor, and upon conviction shall be fined not more than one hundred dollars for the first offense and not more than two hundred dollars for each subsequent offense, and each day of a continuing violation after conviction shall be considered a separate offense. The district attorneys of the several parishes shall represent the State in proceedings under this Part in their respective parishes.

Added by Acts 1961, No. 90, §1.



RS 40:2112 - Enforcement by injunction authorized

§2112. Enforcement by injunction authorized

Notwithstanding the existence or pursuit of any other remedy the secretary may, in the manner provided by law, maintain an action in the name of the state for injunction or other process against any person or governmental unit to restrain or prevent the establishment, conduct, management, or operation of a hospital without a license under this Part.

Added by Acts 1961, No. 90, §1. Amended by Acts 1977, No. 680, §61.



RS 40:2113 - Charges for hospitalization and drugs

§2113. Charges for hospitalization and drugs

Notwithstanding any provisions of law or admission rules or standards of a state hospital governing the admission of poor and destitute patients, all persons who are eligible to receive medical assistance benefits from any agency or insurance company or other entity public or private administering or in any way participating in any federal medical assistance program shall, if admitted to a state hospital, be charged fees for their hospitalization and drugs rendered them at rates to be established by agreement between the state hospital and the agency or insurance company or other entity public or private administering or in any way participating in the federal medical assistance program and having the authority to establish such rates by agreement. All funds received from fees paid under the provisions of this Section on behalf of patients shall be paid into the general fund.

Added by Acts 1961, No. 90, §1. Amended by Acts 1966, No. 10, §1; Acts 1966, No. 26, eff. July 11, 1966, at 3:25 P.M.



RS 40:2113.1 - Repealed by Acts 2014, No. 811, §34, eff. June 23, 2014.

§2113.1. Repealed by Acts 2014, No. 811, §34, eff. June 23, 2014.



RS 40:2113.2 - Rules, regulations and contracts

§2113.2. Rules, regulations and contracts

The Louisiana Department of Health shall prescribe rules and regulations to govern the necessary contracts, agreements, and financial arrangements to properly conduct training and research programs. Such rules and regulations shall govern contracts and agreements with colleges and universities, both publicly and privately owned, within the state for the purpose of promoting research and training in relation to illnesses of all types. All rules, regulations and contracts adopted under the authority of R.S. 46:663.2 are continued in effect and made subject to the provisions herein enacted.

Added by Acts 1964, No. 170, §8. Amended by Acts 1977, No. 680, §62.



RS 40:2113.3 - Hospital improvement fund

§2113.3. Hospital improvement fund

A. All funds received from fees paid by or on behalf of patients in Louisiana Charity Hospital at New Orleans and Confederate Memorial Medical Center at Shreveport under the provisions of Titles 28, 40 and 46 of the Revised Statutes of Louisiana of 1950 shall be deposited in a special account in the State Treasury to be known as the Hospital Improvement Fund, to the credit of the collecting hospital.

B. The monies so collected shall be credited to the account of the aforesaid hospitals in the Fund. For the fiscal year 1970-71 the first four hundred thousand dollars collected by Louisiana Charity Hospital at New Orleans shall be transferred to the Research and Training Account established under the provisions of R.S. 40:2113.1; for the fiscal years 1971-72 and 1972-73 the first two hundred thousand dollars collected by Louisiana Charity Hospital at New Orleans shall be transferred to the Research and Training Account established under the provisions of R.S. 40:2113.1; thereafter, no funds collected by Louisiana Charity Hospital at New Orleans shall be credited to the said Research and Training Account. The first one hundred thousand dollars credited to the account of Confederate Memorial Medical Center for the fiscal year 1970-71 shall likewise be transferred to the Research and Training Account established under the provisions of R.S. 40:2113.1; for the fiscal years 1971-72 and 1972-73 the first fifty thousand dollars credited to the account of Confederate Memorial Medical Center shall also be transferred to the Research and Training Account; thereafter, no monies credited to the account of Confederate Memorial Medical Center shall be transferred to the Research and Training Account. The remaining monies credited to the account of each such hospital in the fund are hereby dedicated without further or special appropriation to the respective hospital and shall be subject to expenditure from time to time for purchase of equipment. No part of the funds of any of said accounts shall revert to the State General Fund at the close of any fiscal year nor shall these funds be considered as other means of financing of the respective hospital.

Acts 1970, No. 620, §2.



RS 40:2113.4 - Duty to provide services; penalty

§2113.4. Duty to provide services; penalty

A. Any general hospital licensed under this Part, which is owned or operated, or both, by a hospital service district, which benefits from being financed by the sale of bonds that are exempt from taxation as provided by Louisiana law, or which receives any other type of financial assistance from the state of Louisiana and which offers emergency room services to the public and is actually offering such services at the time, shall make its emergency services available to all persons residing in the territorial area of the hospital regardless of whether the person is covered by private, federal Medicare or Medicaid, or other insurance. Each person shall receive these services free from discrimination based on race, religion, or national ancestry and from arbitrary, capricious, or unreasonable discrimination based on age, sex, or physical condition and economic status. However, in no event shall emergency treatment be denied to anyone on account of inability to pay. Any such hospital found to be in violation of this Section shall not receive any client referrals from the Louisiana Department of Health.

B. For purposes of this Section, "emergency" means a physical condition which places the person in imminent danger of death or permanent disability, or in cases of rape; however, the person may be directed to another hospital which has been designated by the coroner of the parish as a facility which specializes in care and treatment of rape victims. "Emergency services" means those services which are available in the emergency room and surgical units in order to sustain the persons' life and prevent disablement until the person is in condition to be able to travel to another appropriate facility without undue risk of serious harm to the person. Those general hospitals which do not have emergency room physician services available at the time of the emergency shall not be in violation of this Section, if after a good faith reasonable effort a physician is unavailable to provide those medical services, which according to law, only physicians are authorized to perform.

C.(1) In all cases in which a child under fourteen has been raped or physically or sexually abused, the coroner of the parish may direct the person to a facility which has been designated by said coroner as a facility which specializes in the care and treatment of such victims.

(2) The coroner, in conjunction with the designated facility and the district attorney and local law enforcement authority, may provide for and equip a room for videotaping a child pursuant to R.S. 15:440.1 through 440.6.

Added by Acts 1980, No. 630, §1. Amended by Acts 1981, No. 446, §1; Acts 1984, No. 563, §1.



RS 40:2113.5 - Services to persons who are elderly and persons with disabilities

§2113.5. Services to persons who are elderly and persons with disabilities

Any general hospital licensed under this Part, which is owned or operated, or both, by a hospital service district, or which benefits from being financed by the sale of bonds from the state or guaranteed by the state that are exempt from taxation as provided by Louisiana law, or which receives any other type of financial assistance from the state, is directed to give, when possible, priority to the treatment of persons who are elderly and persons with physical or mental disabilities in the delivery of nonemergency health care services.

Added by Acts 1981, No. 573, §1; Acts 2014, No. 811, §22, eff. June 23, 2014.



RS 40:2113.6 - Emergency diagnoses and services; denial for inability to pay; discriminatory practices

§2113.6. Emergency diagnoses and services; denial for inability to pay; discriminatory practices

A.(1) No officer, employee, or member of the medical staff of a hospital licensed by the Louisiana Department of Health shall deny emergency services available at the hospital to a person diagnosed by a licensed physician as requiring emergency services because the person is unable to establish his ability to pay for the services or because of race, religion, or national ancestry. In addition, the person needing the services shall not be subjected by any such person to arbitrary, capricious, or unreasonable discrimination based on age, sex, physical condition, or economic status.

(2) This Section shall not prohibit or apply to any action taken by a hospital, officer, employee, member of the medical staff, or physician which substantially complies with applicable federal law or regulation.

B. No officer, employee, or member of the medical staff of a hospital licensed by the Louisiana Department of Health shall deny a person in need of emergency services access to diagnosis by a licensed physician on the staff of the hospital because the person is unable to establish his ability to pay for the services or because of race, religion, or national ancestry. In addition, the person needing the services shall not be subjected by any such person to arbitrary, capricious, or unreasonable discrimination based on age, sex, physical condition, or economic status.

C. "Emergency services" means services that are usually and customarily available at the respective hospital and that must be provided immediately to stabilize a medical condition which, if not stabilized, could reasonably be expected to result in the loss of the person's life, serious permanent disfigurement or loss or impairment of the function of a bodily member or organ, or which is necessary to provide for the care of a woman in active labor if the hospital is so equipped and, if the hospital is not so equipped, to provide necessary treatment to allow the woman to travel to a more appropriate facility without undue risk of serious harm.

D. No hospital or any officer or employee who makes a good faith effort to comply with the provisions of this Section shall be found in violation of this Section for the failure of another officer, employee, or member of the medical staff or physician to provide or delegate the provision of medical services or diagnosis as required by this Section.

E. Each hospital to which this Section applies shall provide written notice of the provisions of this Section to all officers, employees, and members of the medical staff, and other appropriate personnel who have duties related to access to and delivery of emergency services.

F. An officer, employee, or member of the medical staff of a hospital who intentionally or recklessly violates the provisions of this Section may be subject to a fine of not more than five thousand dollars and may be suspended from the state medical assistance program. Subsequent intentional or reckless violations shall be punishable by a fine of five thousand dollars and termination of participation in the state medical assistance program. For the purposes of this Section, any violation occurring more than six months after the last such violation shall not be considered a subsequent violation.

Acts 1986, No. 998, §1.



RS 40:2114 - Organization of medical and dental staff

§2114. Organization of medical and dental staff

A. Each hospital shall have a single, organized medical and dental staff. Medical and dental staff membership shall include doctors of medicine or osteopathy who are currently licensed to practice medicine or osteopathy by the Louisiana State Board of Medical Examiners and dentists licensed to practice dentistry by the Louisiana State Board of Dentistry.

B. Each hospital offering care or services within the scope of the practice of psychology, as defined in R.S. 37:2352(5), shall establish rules, regulations, and procedures for consideration of an application for medical staff membership and clinical privileges submitted by a psychologist licensed to practice psychology by the Louisiana State Board of Examiners of Psychologists or a medical psychologist licensed to practice medical psychology by the Louisiana State Board of Medical Examiners. No hospital shall deny such medical staff membership and clinical privileges solely because the applicant is licensed under R.S. 37:2351 et seq., or R.S. 37:1360.51 et seq.

C. No individual shall be automatically entitled to membership on the medical and dental staff or to the exercise of any clinical privilege solely on the basis of his license to practice in any state, his membership in any professional organization, his certification by any clinical examining board, or his clinical privileges or staff membership at another hospital without meeting the reasonable criteria for membership established by the governing body of the respective hospital.

D. The provisions of this Section shall in no way affect the provisions of R.S. 37:1301.

E. A hospital shall establish rules, regulations, and procedures setting forth the nature, extent, and type of staff membership and clinical privileges, as well as the limitations placed by the hospital on said staff membership and clinical privileges for all health care providers practicing therein.

Acts 1986, No. 1043, §1; Acts 1992, No. 321, §1; Acts 2009, No. 251, §9, eff. Jan. 1, 2010.



RS 40:2115 - Smoking in hospitals; prohibition; exceptions

§2115. Smoking in hospitals; prohibition; exceptions

A. Except as provided herein, smoking shall be prohibited in enclosed areas of all hospitals licensed pursuant to this Part. However, smoking may, at the discretion of the governing board of the hospital, be permitted in patient rooms, but only:

(1) Upon the order of the patient's primary treating physician.

(2) With the consent of all patients in the room, if any.

(3) In accordance with all standards established by the Joint Commission on Accreditation of Health Care Organizations and all applicable state and federal regulations.

B. For purposes of this Section, "enclosed area" shall be determined by the governing board of the hospital but shall include, at a minimum, all areas of the building that are air conditioned or heated.

C.(1) Notwithstanding the provisions of Subsection A of this Section, the governing board of the hospital may designate a well-ventilated area for smokers. Additionally, the governing board of a private psychiatric hospital and the Department of Public Safety and Corrections shall establish rules and policies to reasonably accommodate inpatients and inmates who smoke.

(2)(a) The Louisiana Department of Health shall establish procedures for treatment of smokers with mental illness in its psychiatric hospitals and forensic facilities which are smoke free. The department shall implement such procedures for patients currently being treated in its psychiatric hospitals and forensic facilities which are smoke free and for new patients at the time of admission.

(b) In carrying out the provisions of this Paragraph, the department shall do all of the following:

(i) Screen the patient for smoking cessation needs.

(ii) Seek the consent of the patient to participate in education and treatment regarding smoking cessation.

(iii) Train psychiatric hospital staff of the department in smoking cessation best practices and monitoring of the patient's treatment plan, symptoms, and medication adjustments. Psychiatric hospital staff so trained may include tobacco cessation in the patient's treatment plan after a review of the patient's diagnosis and medication history.

(iv) Provide patients in department psychiatric hospitals and forensic facilities with access to smoking cessation assistance, including but not limited to counseling, nicotine replacement therapy, and oral medications.

(v) Provide patients in department psychiatric hospitals and forensic facilities with access to smokeless tobacco cessation assistance.

(vi) Provide information about smoking cessation in discharge planning, including information about smoking cessation resources in the community.

D.(1) Any person who, in violation of this Section, smokes in an area that has not been designated as an area for smokers may be issued a summons by a law enforcement officer. The summons shall be returned to the court having jurisdiction over misdemeanors in the parish or municipality of the domicile of the hospital.

(2) Any violation of this Subsection shall be punishable by a fine not to exceed five hundred dollars or community service not to exceed ten days, or both.

Acts 1992, No. 1005, §1; Acts 2001, No. 977, §1; Acts 2012, No. 373, §1, eff. May 31, 2012.



RS 40:2115.11 - Requirement for approval of hospital acquisitions

SUBPART B. REVIEW AND APPROVAL OF

HOSPITAL ACQUISITIONS

§2115.11. Requirement for approval of hospital acquisitions

The health of the people of our state is a most important public concern. The state has an interest in assuring the continued existence of accessible, affordable health care facilities that are responsive to the needs of the communities in which they exist. The state also has a responsibility to protect the public interest in nonprofit hospitals by making certain that the charitable assets of those hospitals are managed prudently. Therefore, no not-for-profit hospital shall be acquired by any person unless and until the acquisition is reviewed and approved by the attorney general.

Acts 1997, No. 1371, §1, eff. Jan. 1, 1998.



RS 40:2115.12 - Definitions

§2115.12. Definitions

The terms in this Subpart shall have the meaning provided below:

(1) "Acquisition" means any acquisition by a person of an ownership or controlling interest in a not-for-profit hospital, whether by purchase, merger, lease, gift, or otherwise, that results in a change of ownership or control of thirty percent or greater of either the voting rights or the assets of a hospital, or that results in the acquiring person holding a fifty percent or greater interest in the ownership or control of a hospital.

(2) "Attorney general" means the attorney general or his designee.

(3) "Charitable assets" means those tangible and intangible assets in the form of movable and immovable property and equipment, personnel, and services acquired by a hospital through the expenditure of direct and indirect state, federal and local funds, or funds retained by virtue of their non-taxable status, and through money paid through the patronage of members of the community the hospital serves.

Acts 1997, No. 1371, §1, eff. Jan. 1, 1998.



RS 40:2115.13 - Application to acquire a hospital

§2115.13. Application to acquire a hospital

A.(1) Every person shall give the attorney general at least thirty days notice of an impending acquisition, during which time the attorney general may take any necessary and appropriate action consistent with the provisions of this Subpart.

(2) The notice shall briefly describe the impending acquisition, including any change in ownership of tangible or intangible assets.

B.(1) No person shall acquire a not-for-profit hospital without the seller first having applied for and received the approval of the attorney general pursuant to this Subpart.

(2)(a) An application shall be submitted to the attorney general on forms provided by the attorney general and shall include the following:

(i) The name of the seller.

(ii) The name of the purchaser or other parties to the acquisition.

(iii) The terms of the proposed agreement.

(iv) The sale price.

(v) A summary of the acquisition agreement.

(vi) A financial and economic analysis and report from an independent expert or consultant of the effect of the acquisition under the criteria set forth in R.S. 40:2115.17.

(b) A copy of the application shall be submitted to the attorney general. The application shall be considered a public record.

Acts 1997, No. 1371, §1, eff. Jan. 1, 1998.



RS 40:2115.14 - Review of application; notice

§2115.14. Review of application; notice

A.(1) Within five working days after receipt of an application under R.S. 40:2115.13, the attorney general shall publish notice of the application in a newspaper of general circulation in the parish where the hospital is located and shall notify by first class United States mail any person who has requested notice of the filing of such application.

(2) The notice shall state the following:

(a) That an application has been received.

(b) The names of the parties to the agreement.

(c) A description of the contents of the application.

(d) The date by which a person may submit written comments about the application to the attorney general.

B.(1) The attorney general shall, within fifteen days after the date an application is received, determine if the application is complete for the purposes of review. The attorney general may find that an application is incomplete if a question on the application form has not been answered in whole or in part, or has been answered in a manner that does not fairly meet the question addressed, or if the application does not include attachments of supporting documents as required by R.S. 40:2115.13.

(2) If the attorney general determines that an application is incomplete, he shall notify the applicant within fifteen days after the date the application was received stating the reasons for his determination of incompleteness with reference to the particular questions for which a deficiency is noted. In the absence of timely notice, the application shall be deemed complete.

C. Within sixty days after receiving a completed application, the attorney general shall review the application in accordance with the standards set forth in this Subpart and approve or disapprove the acquisition pursuant to this Subpart.

Acts 1997, No. 1371, §1, eff. Jan. 1, 1998.



RS 40:2115.15 - Public hearing; venue

§2115.15. Public hearing; venue

A. The attorney general shall, during the course of review under R.S. 40:2115.14, hold a public hearing in which any person may file written comments and exhibits, or may appear and make a statement.

B.(1) The hearing shall be held not later than thirty days after receipt of a completed application. The hearing shall be held upon ten working days notice, not including days the application is deemed to be incomplete.

(2) The hearing shall be held in the municipality in which the hospital is located. However, if the hospital is not located within a municipality, the hearing shall be held in the municipality nearest to the hospital and within the same parish in which the hospital is located or at the affected hospital itself.

Acts 1997, No. 1371, §1, eff. Jan. 1, 1998; Acts 2004, No. 916, §1.



RS 40:2115.16 - Decision; appeal

§2115.16. Decision; appeal

A.(1) The attorney general shall review the completed application in accordance with the criteria set forth in R.S. 40:2115.17. Within sixty days after receipt of a completed application, the attorney general shall either:

(a) Approve the acquisition, with or without specific modifications.

(b) Disapprove the acquisition.

(2) If the attorney general does not act within sixty days after receipt of an application, the application is deemed approved.

(3) If the attorney general disapproves the acquisition, he shall seek, from a court of competent jurisdiction, within the time allowed, an order enjoining the acquisition. The court shall grant the injunction, following a hearing, if it finds that the acquisition does not substantially comply with the criteria set forth in R.S. 40:2115.17 and 2115.18. In the event that the seller, purchaser, or attorney general disagrees with the court's decision, they may appeal as otherwise provided by law.

B. Any applicant aggrieved by a final decision of the attorney general may, within thirty days after notification of such action, appeal suspensively to the district court for the parish of East Baton Rouge. A record of all proceedings before the attorney general shall be made and kept on file with the attorney general. The attorney general shall transmit to the district court a certified copy of the record. The district court shall try the appeal de novo.

Acts 1997, No. 1371, §1, eff. Jan. 1, 1998.



RS 40:2115.17 - Criteria for decision; attorney general

§2115.17. Criteria for decision; attorney general

A. The attorney general shall approve the application unless he finds that the acquisition is not in the public interest. An acquisition is not in the public interest unless appropriate steps have been taken to safeguard the value of charitable assets and ensure that any proceeds of the transaction are used for appropriate health care purposes as provided for in R.S. 40:2115.18.

B. In determining whether the acquisition meets such criteria under this Subpart, the attorney general shall consider:

(1) Whether the hospital's board of directors exercised due diligence in deciding to sell, selecting the purchaser, and negotiating the terms and conditions of the sale.

(2) The procedures used by the seller in making its decision, including whether appropriate expert assistance was used.

(3) Whether conflict of interest was disclosed, including but not limited to conflicts of interest related to board members of, executives of, and experts retained by the seller, purchaser, or parties to the acquisition.

(4) Whether the seller will receive fair value for its assets; provided that the attorney general may employ, at the seller's expense, reasonably necessary expert assistance in making this determination.

(5) Whether funds are placed at unreasonable risk, if the acquisition is financed in part by the seller.

(6) Whether any management contract under the acquisition is for fair value.

(7) Whether the sale proceeds will be used for appropriate health care purposes consistent with the seller's original purpose or for the support and promotion of health care in the affected community and whether the proceeds will be controlled as funds independently of the purchaser or parties to the acquisition.

(8) Whether any corporation established to hold the proceeds of the sale will be broadly based in the community and be representative of the affected community, taking into consideration the structure and governance of such corporation.

(9) Whether a right of first refusal to repurchase the assets by a successor corporation or foundation has been retained if the hospital is subsequently sold to, acquired by, or merged with another entity.

Acts 1997, No. 1371, §1, eff. Jan. 1, 1998.



RS 40:2115.18 - Additional criteria for decision; attorney general

§2115.18. Additional criteria for decision; attorney general

In making a decision whether to approve or disapprove an application, the attorney general shall also determine whether the acquisition affects the continued existence of accessible, affordable health care facilities that are responsive to the needs of the community. In making this determination, the attorney general shall consider:

(1) Whether sufficient safeguards are included to assure the affected community continued access to affordable care.

(2) Whether the purchaser and parties to the acquisition have made a commitment, at least comparable to the seller, to provide health care to the disadvantaged, the uninsured, and the underinsured and to provide benefits to the affected community to promote improved health care. Activities and funding provided by the seller or its successor nonprofit corporation or foundation to provide such health care or to provide support or medical education and teaching programs or medical research programs shall be considered in evaluating compliance with this commitment.

(3) If health care providers will be offered the opportunity to invest or own an interest in the purchaser or a related entity to the purchaser, whether procedures or safeguards are in place to avoid conflict of interest in patient referral and the nature of such procedures or safeguards.

Acts 1997, No. 1371, §1, eff. Jan. 1, 1998.



RS 40:2115.19 - Reports to the attorney general

§2115.19. Reports to the attorney general

A. The attorney general may require annual reports from the seller or its successor corporation or foundation and from the purchaser or other parties to the acquisition for up to five years after the date of acquisition to ensure compliance with commitments made to the attorney general. The attorney general may subpoena information and documents reasonably necessary to assure compliance.

B. If the attorney general receives information indicating that the acquiring person is not fulfilling the commitment to the affected community as provided for in R.S. 40:2115.18, the attorney general shall hold a hearing upon ten days notice to the affected parties. If after the hearing the attorney general determines that the information is true, it may petition the department to revoke the license issued to the purchaser. Any action by the department to revoke the license shall conform to the procedure in R.S. 40:2109 et seq., and the regulations promulgated thereunder.

Acts 1997, No. 1371, §1, eff. Jan. 1, 1998.



RS 40:2115.20 - Violations; license suspension or revocation

§2115.20. Violations; license suspension or revocation

A. No license to operate a hospital may be issued or renewed by the department pursuant to this Subpart or any other state statute, and a license that has been issued may be revoked or suspended if any of the following occurs:

(1) There is an acquisition of a hospital without first having received the approval of the attorney general.

(2) There is an acquisition of a hospital and the attorney general disapproves the acquisition.

(3) The hospital is not fulfilling its commitment under R.S. 40:2115.18(2) or is not following procedures or safeguards committed pursuant to R.S. 40:2115.18(3).

B. Any decision to refuse to issue or renew a license under this Subpart, and any action to revoke or suspend a license under this Subpart, shall conform to the procedure for issuance, renewal, revocation and suspension of licensure in R.S. 40:2109 et seq., and the regulations promulgated thereunder.

Acts 1997, No. 1371, §1, eff. Jan. 1, 1998.



RS 40:2115.21 - Excluded acquisitions

§2115.21. Excluded acquisitions

Any acquisition of a hospital before September 1, 1997, and any acquisition of a hospital which has been finally approved before January 1, 1998, according to any procedure in effect prior to the procedures set forth in this Subpart, shall not be subject to the provisions of this Subpart.

Acts 1997, No. 1371, §1, eff. Jan. 1, 1998.



RS 40:2115.22 - Prohibited acquisitions

§2115.22. Prohibited acquisitions

Any proprietary hospital management company shall be prohibited from purchasing a not-for-profit hospital that such management company has managed at any time in the previous three years prior to the date of sale.

Acts 1999, No. 1279, §§1, 2.



RS 40:2115.23 - Authority for regulation

§2115.23. Authority for regulation

The attorney general may adopt rules and regulations pursuant to the Administrative Procedure Act to implement this Subpart and to contract with and provide reasonable reimbursement to qualified persons to assist in determining criteria set forth in R.S. 40:2115.17 and 2115.18.

Acts 1997, No. 1371, §1, eff. Jan. 1, 1998; Acts 1999, No. 1279, §2.



RS 40:2116 - Facility need review

PART II-A. FACILITY NEED REVIEW

§2116. Facility need review

A. The Louisiana Department of Health, in accordance with the Administrative Procedure Act, shall establish a facility need review process consistent with the regulations for licensure and for Title XIX of the Social Security Act.

B. The department shall promulgate rules and regulations in accordance with the Administrative Procedure Act to provide for facility need review. The rules and regulations shall include but not be limited to the following:

(1) Criteria for review of beds for Level 4 adult residential care providers as defined in R.S. 40:2166.3 and identified in R.S. 40:2166.5, and community and group home beds for persons with developmental disabilities, to determine if there is a need for additional beds to enroll and participate in the Title XIX program.

(2) Criteria for review of nursing facility beds to determine if there is a need for additional beds.

(3) Specific duties of the department to review proposals for new facilities and determine the need therefor.

(4) Appropriate methodology for the collection of data necessary for the administration of the program.

(5) Procedures to grant and revoke approvals.

(6) Establishment of application fees.

(7) Procedures for review of applications by the department.

(8) Procedures to request a fair hearing from a determination made by the department.

(9) Provisions for judicial review from the decision rendered after a fair hearing.

(10) Criteria for review of beds issued pursuant to a department waiver to determine if there is a need for such beds to be licensed and enrolled in the Title XIX program. Provided, however, that providers of services may be enrolled and participate in such a Title XIX program only if and when the department develops a cost-effective plan for medical residential care services that is cost neutral with respect to existing Medicaid long-term care services and expenditures, or the legislature specifically provides funding for such services.

C. No new facility, service, or beds as described in Paragraphs (B)(1) and (2) of this Section shall be certified to participate in the Title XIX program without the approval of the department based upon a determination of a need therefor in accordance with the provisions of this Part. Any person establishing, managing, or operating a new facility, service, or bed without the approval required by this Part shall be prohibited from participating in the Title XIX program.

D.(1) In order to accomplish cost effectiveness of beds issued pursuant to a department waiver, the department may promulgate rules that include but are not limited to the following:

(a) A bed abeyance program to reduce nursing facility beds by ten percent or more. Such an abeyance program shall include a time frame in which a determination is made as to whether beds should be brought out of abeyance based upon a ninety-three percent occupancy rate within a service area.

(b) An increase in the minimum occupancy level required for a nursing facility to fully recover its capital cost.

(c) In order to achieve a reduction in long-term care institutional costs, a program for reduction of certificates of need for nursing facility beds, which may include a buy-back program, provided such a buy-back program is approved by the Center for Medicaid and Medicare Services and is eligible for federal funds participation.

(d) A bed exchange program that allows a nursing facility to create adult residential care beds based on the permanent elimination of existing nursing facility beds.

(2) The Louisiana Department of Health shall implement a moratorium on additional beds for nursing facilities. The Louisiana Department of Health shall not approve any additional nursing facilities or additional beds in nursing facilities through facility need review. This prohibition shall apply only to applications for new beds not approved prior to July 1, 1996. The prohibition shall become enforceable on July 1, 1996, and shall remain in effect until July 1, 2022. This prohibition shall not apply to the replacement of existing facilities, provided that there is no increase in existing nursing home beds at the replacement facility.

(3) Repealed by Acts 2008, No. 187, §2, eff. June 13, 2008.

(4) Notwithstanding any other provision of law to the contrary, any nursing facility in Lafourche Parish located in an area designated a flood zone that has commenced construction on a replacement facility during the period of the moratorium on replacement facilities shall be eligible to apply for licensure after June 30, 2008, provided the replacement facility is in an area outside a flood zone in such parish and south of the Company Canal. The buildings and grounds constituting the original nursing facility to be vacated may be offered by donation to the state, political subdivision, or other public entity for uses consistent with public purposes.

(5) The moratorium on additional beds for nursing facilities imposed pursuant to Paragraph (2) of this Subsection shall not apply to a nursing facility that seeks to license additional beds if the following criteria are met:

(a) The nursing facility is a nonprofit corporation formed pursuant to Louisiana law.

(b) The total number of additional beds shall not exceed ten.

(c) The additional beds shall be occupied only by persons who meet one of the following criteria:

(i) Prior to admission to the nursing facility, the person resided in an adult residential care facility, as defined in R.S. 40:2153, owned by the same legal entity which owns the nursing facility.

(ii) Prior to admission to the nursing facility, the person resided in a living unit of a provider of continuing care, as defined in R.S. 51:2173, owned by the same legal entity which owns the nursing facility.

(iii) The person was previously a resident of the same nursing facility.

(d) The additional beds shall not be enrolled and participate in the Title XIX program.

(e) Tentative approval of the plans and specifications for additional beds was received by the division of engineering and architectural services of the Louisiana Department of Health prior to August 15, 2006.

(f) Construction of the additional beds commenced prior to August 15, 2006.

(g) Construction was completed on or before April 1, 2007.

(6)(a) Notwithstanding any other provision of law to the contrary, the department may license, but not certify for Medicaid participation, up to thirty additional beds for a continuing care retirement community, registered in accordance with R.S. 51:2171 et seq., and found to be in compliance with said statutes on May 3, 2002 by the Louisiana Louisiana Department of Health during the existence of the moratorium imposed pursuant to Paragraph (2) of this Subsection.

(b) At the discretion of the continuing care retirement community provider, the licensed beds may be used for persons who are not residents of the continuing care retirement community and who are not parties to a continuing care contract for a period of up to five years after the receipt of the certification of occupancy for a registered continuing care retirement community. After that period, the licensed beds may be used only by owners of a continuing care contract with the continuing care retirement community provider.

(7), (8) Repealed by Acts 2011, No. 179, §1.

E.(1) Except as provided in Paragraphs (2), (3), and (4) of this Subsection, the Louisiana Department of Health shall suspend approval, certification, and enrollment of nursing facility beds which were previously approved to participate in the Title XIX program under a facility need review process, Section 1122 process, or any predecessor needs review process, unless such beds are certified and enrolled in the Title XIX program by December 31, 1997. Such suspension shall be for the length of the moratorium imposed pursuant to Subsection D of this Section.

(2) The suspension shall not apply to existing approvals for replacement of existing nursing facilities, or approvals which are under judicial review, on August 15, 1997. The suspension shall not apply to approvals for alternate use of previously approved beds.

(3) In the case of previously approved but unbuilt nursing facilities or beds, the department shall not suspend approval, certification, and enrollment if construction has actually begun by June 30, 1998, and construction is completed and such facilities or beds are actually certified and enrolled in the Title XIX program by December 31, 1999. In said cases, the department shall suspend approval, certification, and enrollment of previously approved beds not certified and enrolled by December 31, 1999.

(4) In the case of previously approved but unbuilt nursing facilities or beds, if construction has actually begun by June 30, 1998, and construction is not completed and the facilities or beds are not actually certified and enrolled in the Title XIX program by December 31, 1999, the secretary of the Louisiana Department of Health may authorize the certification and enrollment of the beds by December 31, 2001. However, the extension shall not be granted unless the secretary determines that construction has not been completed due to circumstances beyond the control of the applicant, a written request for an extension was made prior to December 31, 1999, and financing has been approved for the beds. These provisions shall only be applicable in the case of a facility, the primary purpose of which is to replace an existing facility, but also in so doing, enrolling additional beds.

F.(1) Except as provided in Paragraph (2) of this Subsection, the Louisiana Department of Health shall revoke all approvals for community and group home beds which were previously approved to participate in the Title XIX program under a facility need review process, Section 1122 process, or any predecessor needs review process, unless such beds are certified and enrolled in the Title XIX program by December 31, 1997.

(2) In the case of unbuilt community and group home facilities, the department shall not revoke approvals if construction has actually begun by December 31, 1997, and construction is completed and such facilities or beds are actually certified and enrolled in the Title XIX program by June 30, 1999. In said cases, the department shall revoke all approved beds not certified and enrolled by June 30, 1999.

G. Any intermediate care facility for people with developmental disabilities, which serves children or adults with intellectual disabilities, autism, or behavioral problems, with no less than one hundred fifty and no more than one hundred eighty beds, shall be eligible for the facility need review process as set forth in this Section and in rules and regulations promulgated by the Louisiana Department of Health as authorized in Subsections A and B of this Section. The exemption shall exist for a maximum of fifty additional beds.

H. In the case of nursing facility beds currently approved, any nursing facility provider may replace any existing beds with adult residential care home beds, either through new construction or through renovation and conversion. Such replacement shall be subject to licensing regulations, but not to additional facility need review process approval, subject to budget neutrality provisions and rules and regulations promulgated by the Louisiana Department of Health.

I. The Louisiana Department of Health shall develop and implement policies and procedures to require nursing facilities and ICF/DD providers to notify new residents and their families and guardians of sex offenders living in their facilities upon admission. The notification shall continue for as long as the information is considered a public record. During the annual licensing process, health standards surveyors shall verify providers' compliance with the policy.

J.(1) Notwithstanding any other provision of law to the contrary, the facility need review approval for licensed intermediate care facilities for people with developmental disabilities (ICF/DD) located in an area or areas which have been affected by an executive order or proclamation of emergency or disaster and which were operating at the time the executive order or proclamation was issued under R.S. 29:724 shall remain in effect and shall not be terminated, considered to have expired, or revoked until January 1, 2012. For this exception to apply, the emergency or disaster shall be the sole causal factor in the interruption of the provision of services. This exception shall not apply if any one of the following occurs:

(a) The approval is voluntarily surrendered by the provider.

(b) The provider fails to notify in writing the health standards section of the Louisiana Department of Health of its intention to avail itself of the continuation of facility need review approval no later than December 31, 2005.

(c) The provider fails to recommence providing services prior to January 1, 2012.

(2) Nothing in this Subsection shall be construed to accomplish either of the following:

(a) To permit a nursing home which has relocated, as the result of an executive order or declaration of emergency or disaster issued in accordance with R.S. 29:724, to relocate such facility outside of the geographic area for which the original facility need review approval was granted.

(b) To permit a nursing home which has relocated, as the result of an executive order or declaration of emergency or disaster issued in accordance with R.S. 29:724, to obviate the provisions of R.S. 40:2116(D)(2).

(3)(a) Notwithstanding any other law to the contrary, any nursing home provider located in a parish with a population between sixty-five thousand and seventy thousand according to the latest federal decennial census, which parish was affected by Hurricane Katrina or Rita, and who ceased operations solely because of the damage occasioned by the events which were the subject of an order or proclamation of emergency or disaster issued pursuant to R.S. 29:724, and whose operations have not been resumed as of July 1, 2008, shall have their pre-storm facility need review approval reinstated for the sole purpose of rebuilding or replacing the facility, upon meeting the following conditions:

(i) The nursing home provider shall submit a reinstatement request to the health standards section of the Louisiana Department of Health in writing by December 31, 2008.

(ii) The reinstatement request shall state the provider's intent to rebuild the nursing home and resume providing nursing home services in that parish.

(iii) The nursing home provider shall resume operation as a nursing home provider in that parish no later than January 1, 2010.

(iv) The nursing home provider shall submit all fees, costs, and cost reports due and owing to the Louisiana Department of Health.

(b) The facility need review approval reinstated to the facility shall encompass all rights and responsibilities afforded the facility at the time it ceased providing services as a result of Hurricanes Katrina and Rita.

(c) The provisions of this Subsection shall not apply to a nursing home provider who has voluntarily surrendered its facility need review approval.

K. The department shall adopt a rule to allow a nursing home located in a service area which has less than ninety-three percent occupancy to temporarily convert a number of licensed beds to an alternate use. The beds may be converted for alternate health care use until such time as the average annual occupancy in the service area exceeds ninety-three percent and an adjoining service area exceeds ninety-three percent based on the department's LTC-2 Report and the facility is notified of the same. The facility shall then either re-license the beds as nursing home beds within one year of receipt of the notice from the department, or the beds will be deemed expired. Nothing herein shall be construed to preclude nursing homes from taking beds out of alternate use at any time and using them as licensed beds unless deemed expired. The prohibition contained in Paragraph (D)(2) of this Section shall not apply to certain nursing beds in alternate use. Any nursing home bed in alternate health care use as of August 15, 2006, may be voluntarily taken out of alternate use and re-licensed as a nursing home bed, unless those beds are otherwise deemed expired, revoked, or surrendered.

Acts 1990, No. 300, §1, eff. July 6, 1990; Acts 1995, No. 1236, §1, eff. July 1, 1996; Acts 1997, No. 583, §2, eff. July 3, 1997; Acts 1997, No. 1429, §1; Acts 1999, No. 336, §1; Acts 2000, 1st Ex. Sess., No. 5, §1, eff. April 12, 2000; Acts 2001, No. 336, §1, eff. June 7, 2001; Acts 2003, No. 900, §1; Acts 2003, No. 1191, §2, eff. July 3, 2003; Acts 2004, No. 184, §1; Acts 2005, No. 341, §1; Acts 2005, 1st Ex. Sess., No. 7, §1, eff. Nov. 23, 2005; Acts 2006, No. 163, §2; Acts 2006, No. 433, §1, eff. June 15, 2006; Acts 2006, No. 847, §1; Acts 2007, No. 165, §1, eff. June 27, 2007; Acts 2007, No. 253, §1, eff. July 6, 2007; Acts 2007, No. 378, §1, eff. July 10, 2007; S.C.R. No. 16, 2008 R.S.; Acts 2008, No. 187, §§1, 2, eff. June 13, 2008; Acts 2008, No. 341, §1, eff. June 21, 2008; Acts 2008, No. 393, §1, eff. June 21, 2008; Acts 2008, No. 412, §1, eff. June 21, 2008; Acts 2008, No. 795, §1; Acts 2009, No. 381, §2, eff. July 1, 2010; Acts 2010, No. 278, §1, eff. June 17, 2010; Acts 2011, No. 179, §1; Acts 2014, No. 811, §22, eff. June 23, 2014; Acts 2015, No. 139, §1, eff. June 19, 2015.



RS 40:2116.31 - Scope, purpose; definitions

PART II-B. HOME HEALTH CARE PROVIDERS

§2116.31. Scope, purpose; definitions

A. The provisions of this Part shall apply to all providers of home care services in the state of Louisiana. The purpose of this Part is to assure the provision of high quality home care to the residents of Louisiana in a coordinated and cost-effective manner through the promulgation of minimum standards by the Louisiana Department of Health.

B. For the purpose of this Part unless the context clearly otherwise requires:

(1) "Clinical record" means those documents maintained on all patients accepted for care by a home health agency. The records will be retained in accordance with existing state law.

(2) "Department" means the Louisiana Department of Health.

(3) "Home health agency" means a state-owned and operated agency, or a subdivision of such an agency or organization, or a private nonprofit organization, or a proprietary organization which provides for the skilled home health care to the public, under the order of a physician and in the place of residence of the person receiving the care, which includes at least skilled nursing and one other service listed in the minimum standards which may be physical therapy, speech therapy, occupational therapy, medical social services, home health aides, or such others as may be listed in the minimum standards.

(4) "Home health aide services" means semi-skilled assistance by qualified personnel with activities of daily living provided to the patient who requires assistance in at least two areas of functioning and monitoring of vital signs, reporting to a professional under a written plan of care, and requiring clinical note for each patient visit.

(5) "Secretary" means the secretary of the Louisiana Department of Health.

(6) "State agency" means the division of licensing and certification of the office of the secretary of the Louisiana Department of Health.

Acts 1966, No. 25, §1, eff. July 11, 1966 at 3:15 P.M. Amended by Acts 1977, No. 680, §12; Acts 1979, No. 566, §2; Acts 1985, No. 912, §1; Acts 1995, No. 1252, §1.



RS 40:2116.32 - Licensing of home health agencies; applications; fees, disposition of fees

§2116.32. Licensing of home health agencies; applications; fees, disposition of fees

A. No person shall open, conduct, manage, or maintain an agency or organization that meets the definition of a home health agency without a license from the department.

B. Except as provided in Subsection D, no license shall be issued to any home health agency unless that agency meets the minimum standards for home health agencies promulgated by the secretary and all licensure requirements as provided in this Part.

C. All initial applicants shall submit a request in writing to the department on application forms furnished by it. Additional information required by the department shall be provided by the applicant on supplemental forms as needed. The application shall be accompanied by a non-refundable application fee, the amount of which shall be promulgated in the minimum standards. Licenses shall be renewed on an annual basis only for those agencies who are in substantial compliance with minimum standards. In addition the applicant shall:

(1) Provide a line of credit from a licensed lending agency for at least seventy-five thousand dollars as proof of adequate finances to sustain an agency for at least six months.

(2) Show proof of general and professional liability insurance and worker's compensation of at least the amount promulgated in the minimum standards.

(3) Submit resumes for the individuals designated as administrator, director of nursing, alternate administrator, and alternate director of nursing, and other proof of qualifications as determined by the secretary or department. Any changes in the individuals designated or in their qualifications must be submitted prior to the initial survey.

(4) Agree to become fully operational and prepared for initial survey within ninety days after payment of the application fee. If the agency is unable to do so, the application shall be considered closed and the agency shall be prohibited from submitting a new application for one year.

(5) Disclose all felony convictions by submitting proof of criminal background investigations for the owner, administrative persons, and, if the agency is a corporation, all directors.

(6) Disclose in writing any financial or familial relationship with any other entity providing home health care services in the state.

D. A provisional license may be issued to those existing agencies which do not meet criteria for full licensure. Any agency with a provisional license shall pay an additional amount equal to the annual fee for each follow-up survey. Fees shall be paid to the state agency prior to survey being performed and shall be non-refundable. Any such license shall be valid for six months or until its termination date. Such licenses may be issued by the department to any agency when the agency:

(1) Receives more than five violations of minimum standards in a one-year period.

(2) Receives more than three valid complaints in a one-year period.

(3) Has placed a patient at risk according to a documented incident.

(4) Fails to correct deficiencies within sixty days of being cited.

(5) Fails to submit assessed fees after notification by the department.

(6) Has an owner, administrator, or director of nurses that has pled guilty to, pled nolo contendere to, or been convicted of a felony, as shown by a certified copy of the record of the court of conviction, or if the applicant is a firm or corporation, when any of its members or officers, or the person designated to manage or supervise the home care, has been convicted of a felony.

(7) Fails to notify the department, in writing, within thirty days of a change as provided in this Paragraph. Any notification of change shall be accompanied by the appropriate fee. No notification of change can be processed until the appropriate fee has been received by the department. A change shall include a change in any of the following:

(a) Controlling ownership or management.

(b) Administrator/alternate.

(c) Director of nursing/alternate.

(d) Address/telephone number.

(e) Hours of operation.

(f) After-hours contact procedure.

E. An administrative provisional license may be issued to an existing agency that has paid the annual renewal fee when the survey process has not been completed before the expiration of the annual license.

F.(1) The United States Department of Health and Human Services, Health Care Financing Administration has amended its contract with the state, changing the allocation of resources and effectively eliminating all funding for initial licensure surveys and reducing funding for resurveys, complaint investigations, and other activities directly related to quality of care and public safety. Therefore, except for those instances in which the survey is eligible for priority funding under federal guidelines in effect on June 1, 1995, the secretary shall not issue any licenses pursuant to this Part until the department finally publishes a rule, pursuant to the Administrative Procedure Act, in which it certifies to the legislature that the department has sufficient funds to adequately conduct initial licensure surveys after adequately conducting all renewal surveys, complaint investigations, and other activities affecting public safety as required by state law, federal law, and regulation. Said certification shall state whether the department has adequate and sufficient funding to conduct on a timely basis surveys for all pending and expected applications hereunder. If the department's certification states that it has adequate funding for some but not all of the pending and expected applications, said certification shall be accompanied by a rule which shall be promulgated according to the Administrative Procedure Act and which shall set forth the department's proposed method for deciding how applicants will be prioritized for initial surveys. No rules promulgated under this Subsection shall be issued as emergency rules.

(2) At any time after July 1, 2008, if the department is not conducting new licensing surveys, the House Committee on Health and Welfare and the Senate Committee on Health and Welfare, meeting jointly pursuant to their oversight authority, may by a majority vote of each committee recommend to the governor that he instruct the department to promulgate the rules provided in Paragraph (1) of this Subsection and the department shall promulgate such rules.

G. Funds collected by the state agency as license fees shall be deposited in the self-generating fund of the division of licensing and certification and may be used by it for the expenses incurred in administering and enforcing the laws, rules, and regulations relating to the licensing of such organizations and agencies.

Acts 1966, No. 25, §1, eff. July 11, 1966 at 3:15 P.M.; Acts 1985, No. 912, §1; Acts 1985, No. 342, §2, eff. July 9, 1985; Acts 1986, No. 497, §1, eff. July 2, 1986; Acts 1995, No. 1252, §1; Acts 1997, No. 583, §2, eff. July 3, 1997; Acts 2001, No. 863, §2, eff. June 26, 2001; Acts 2003, No. 1191, §2, eff. July 3, 2003.



RS 40:2116.33 - Home health agencies; jurisdiction

§2116.33. Home health agencies; jurisdiction

All home health agencies shall be under the jurisdiction of the Louisiana Department of Health, which shall provide the rules and regulations governing the operation of such agencies or organizations. However, nothing in this Part shall be construed to prohibit the delivery of personal care, homemaker, respite, and other in-home services by a person or entity not licensed under this Chapter unless provided with other home health services.

Acts 1966, No. 25, §1, eff. July 11, 1966 at 3:15 P.M. Amended by Acts 1977, No. 680, §13; Acts 1984, No. 696, §1; Acts 1985, No. 912, §1; Acts 1995, No. 1252, §1.



RS 40:2116.34 - Minimum standards; rules and regulations

§2116.34. Minimum standards; rules and regulations

A. The secretary of the department shall prescribe and publish minimum standards pursuant to the Administrative Procedure Act. Such standards shall include but not be limited to the following:

(1) Requiring all such home health agencies to admit patients for skilled care only on the order of a physician. Signed physician's orders shall be obtained by the agency.

(2) Providing skilled nursing services and at least one other defined service.

(3) Adopting procedures for the administration of drugs and biologicals.

(4) Maintaining clinical records on all patients accepted for skilled care. The records will be retained in accordance with existing state law.

(5) Requiring all agencies to establish patient care policies and personnel policies.

(6) Requiring all agencies to have services available at least eight hours a day five days a week and available on an emergency basis twenty-four hours a day, seven days a week.

(7) Requiring agencies to make service available to an individual in need within twenty-four hours of a referral unless otherwise ordered by a physician.

(8) Requiring each agency to have a designated director of nurses who is a full-time employee of the agency and is available at all times during operating hours and additionally as needed.

(9) Requiring each agency to have a designated alternate director of nurses who meets the criteria for director of nurses and functions in that capacity whenever the director of nurses is not available. At a minimum, the alternate director of nurses must be employed for no less than twenty hours per week as defined in the minimum standards.

(10) Requiring the administrator of the agency to be a person who is designated in writing, is administratively responsible and available in person or by telecommunication at all times for all aspects of facility operation, who has three years management experience in health care delivery service, and who meets one of the following conditions:

(a) Is a licensed physician.

(b) Is a registered nurse.

(c) Is a college graduate with a bachelor's degree.

(d) Has had three additional years of documented experience in a health care delivery service.

(e) Has an associate degree.

(f) Has had six additional years of documented administrative and managerial experience in a governmental or corporate setting other than in a health care delivery service, having supervised at least twenty employees and handled administration of the daily operations of the organization, including the budget process. Such person shall have held no more than three positions in said six-year time period.

(11) Governing the licensing and operation of home health care agencies, which may include rules relating to licensure information, licensing procedure, agency policies, qualifications and responsibilities of service disciplines, clinical records, and requirements for recordkeeping.

B. The secretary shall review annually the published minimum standards and rules and regulations referred to in Subsection A and report findings annually to the Joint Health and Welfare Committee no less than sixty days prior to the regular session.

Acts 1966, No. 25, §1, eff. July 11, 1966 at 3:15 P.M. Amended by Acts 1977, No. 680, §14; Acts 1984, No. 347, §1; Acts 1985, No. 912, §1; Acts 1991, No. 136, §1; Acts 1995, No. 1252, §1; Acts 1997, No. 590, §1, eff. July 3, 1997.



RS 40:2116.35 - Issuance of license

§2116.35. Issuance of license

A. A license issued under the provisions of this Part is not transferable or assignable between persons, home health agencies, or both except as provided in this Section. Each location of a home health agency located outside of a fifty-mile radius of an existing licensed home health agency must be licensed. Each location of a home health agency located within a fifty-mile radius of an existing licensed home health agency must be registered with the department.

B.(1) Only agencies which have a valid license shall be allowed to change controlling ownership. The purchaser shall accept all responsibility for the patients and functions of the agency on the date of the sale. The purchaser also shall assume responsibility for deficiencies identified on the most recent survey as well as corrective measures required by the department and imposed upon the agency prior to the date of sale. Purchasers of agencies must meet all criteria for initial application for licensure. All purchasers are required to meet ownership qualifications as set forth in minimum standards. Upon purchase and payment of the licensure fee, the department shall issue a new license to allow the new owner to continue operation of the agency. The seller of any agency who enters into a merger, change of controlling ownership, or control of the entity must notify the department in writing in advance of the transaction. He must surrender the license with a written explanation of the transaction to the department on the date of the sale.

(2) For the purposes of this Section, "change of controlling ownership" shall have the same meaning as that contained in federal law and regulation applicable to home health agencies.

Acts 1966, No. 25, §1, eff. July 11, 1965 at 3:15 P.M.; Acts 1985, No. 912, §1; Acts 1987, No. 744, §1; Acts 1988, No. 836, §§1, 2; H.C.R. No. 119, 1993 R.S.; Acts 1995, No. 1252, §1; Acts 1997, No. 583, §2, eff. July 3, 1997.



RS 40:2116.36 - Denial, revocation, or nonrenewal of license; grounds

§2116.36. Denial, revocation, or nonrenewal of license; grounds

A. An application for a license shall be denied for failure to achieve substantial compliance with minimum standards prescribed by the secretary of the Louisiana Department of Health.

B. A license to operate may be suspended pending proceedings for revocation or other action if the department finds the public health, safety, or welfare clearly requires emergency action.

C. A license shall be immediately denied or revoked if the department determines that the agency knowingly and willfully or through gross negligence allowed or directed actions which resulted in:

(1) Cruelty to patients.

(2) Failure to uphold patient rights resulting in actual or potential harm or injury.

(3) Failure to protect patients/persons in the community from harmful actions of the agency employees, including but not limited to coercion, threat, intimidation, solicitation, and harassment.

(4) Failure to notify an appropriate governmental agency of any suspected cases of neglect, criminal activity, or mental or physical abuse which could potentially cause harm to the patient.

(5) Acceptance of a patient when the agency has insufficient capacity to provide care for that patient.

(6) Misrepresentation or other fraudulent conduct in any aspect of the conduct of the home care business.

(7) Bribery, harassment, or intimidation of any person designed to cause that person to use the services of any particular home health agency.

(8)(a) Pleading guilty to, pleading nolo contendere to, or conviction of a felony by an owner, administrator, or director of nursing as shown by a certified copy of the record of the court of conviction, or if the applicant is a firm or corporation, when any of its members or officers, or the person designated to manage or supervise the home care, has been convicted of a felony.

(b) For purposes of this Paragraph "conviction of a felony" means and includes:

(i) Conviction of a criminal offense related to that person's involvement in any program under Medicare, Medicaid, or Title XX services program since the inception of those programs.

(ii) Conviction of a felony relating to violence, abuse, and/or neglect of a person.

(iii) Conviction of a felony related to the misappropriation of property belonging to another person.

D. A license may be denied, revoked, or not renewed for failure to correct any violation of law and regulation for which a provisional license may have been issued under R.S. 40:2116.32(D) and this Section.

E. A license may be denied, revoked, or not renewed for failure to allow surveyors entry when the department attempts to conduct a survey or for denial to department surveyors of access to records.

Acts 1966, No. 25, §1, eff. July 11, 1966, at 3:15 P.M.; Acts 1985, No. 912, §1; Acts 1988, No. 836, §2; Acts 1995, No. 1252, §1; Acts 2008, No. 255, §1.



RS 40:2116.37 - Notice of reasons for nonrenewal or revocation of license; review; hearing

§2116.37. Notice of reasons for nonrenewal or revocation of license; review; hearing

A. The secretary shall furnish the applicant or licensee written notice specifying reasons for the denial of an application, or for the refusal to renew or for the revocation of a license within five days, exclusive of holidays, of his decision. Any applicant or licensee who feels aggrieved by the action of the secretary in denying, refusing to renew, or revoking a license may, within fifteen days exclusive of legal holidays from the date the notice of such action is received by him, appeal suspensively from the action of the secretary by filing in the office of the secretary within such fifteen-day period a written request addressed to the secretary asking for a hearing by the department. The request for a hearing shall specify in detail the reasons why the appeal is lodged and why the appellant feels aggrieved by the action of the secretary and must be received in the office of the secretary within the period allowed for appeal.

B. When any appeal authorized by Subsection A of this Section is received by the secretary, if timely filed, he shall appoint a three-member board to conduct a hearing on the appeal at such time and place as such members deem proper. The review, hearing, and appeal shall be conducted in accordance with the Administrative Procedure Act.

Acts 1966, No. 25, §1, eff. July 11, 1966 at 3:15 P.M. Amended by Acts 1977, No. 680, §15; Acts 1985, No. 912, §1; Acts 1995, No. 1252, §1.



RS 40:2116.38 - Records; reports

§2116.38. Records; reports

Every home health agency and licensee shall keep such records and make such reports as the department shall prescribe, and all such records shall be open to inspection by the department.

Acts 1966, No. 25, §1, eff. July 11, 1966 at 3:15 P.M.; Acts 1985, No. 912, §1; Acts 1995, No. 1252, §1.



RS 40:2116.39 - Term of license; renewal fee; display; transfer

§2116.39. Term of license; renewal fee; display; transfer

A license shall be for a term of one year, and shall expire on the date shown on the license unless renewed. All applications for renewal, except those of places operated by the state of Louisiana, shall be accompanied by a renewal fee as set forth in the minimum standards. The license shall be displayed in a conspicuous place in the business location of the agency. A license shall be valid only in the hands of the person to whom it is issued and shall not be subject to sale, assignment, or other transfer, voluntary or involuntary. The license shall not be relocated out of the geographic area for which it was originally issued.

Acts 1966, No. 25, §1, eff. July 11, 1966 at 3:15 P.M. Amended by Acts 1977, No. 579, §1, eff. July 15, 1977; Acts 1985, No. 912, §1; Acts 1986, No. 497, §1, eff. July 2, 1986; Acts 1995, No. 1252, §1.



RS 40:2116.40 - Violations; penalties

§2116.40. Violations; penalties

The opening or operation of a home health agency as defined in this Part, without a license therefor, or in knowing and willful violation of any provision of this Part or any minimum standard, rule, regulation, or order entered by the board thereunder when such violation results in harm to a patient, shall be a misdemeanor, and upon conviction, punishable by a fine of not less than one thousand dollars nor more than ten thousand dollars and/or imprisonment for not more than six months.

Acts 1985, No. 912, §1; Acts 1995, No. 1252, §1.



RS 40:2117.1 - Definitions

PART II-C. END STAGE RENAL DISEASE FACILITIES

§2117. 1. Definitions

As used in this Part, the following definitions shall apply unless the content clearly states otherwise:

(1) "Department" means the Louisiana Department of Health.

(2) "Dialysis" means a process by which dissolved substances are removed from an individual's body by diffusion, osmosis, and convection (ultrafiltration) from one fluid compartment to another across a semipermeable membrane.

(3) "End stage renal disease" means that stage of renal impairment that appears irreversible and permanent and that requires a regular course of dialysis or kidney transplantation to maintain life.

(4) "End stage renal disease facility" or "ESRD facility" means a facility that provides dialysis treatment or dialysis training to individuals diagnosed with end stage renal disease. For purposes of this Part, "end stage renal disease facility" does not include the following:

(a) A facility which provides only transplantation services.

(b) End stage renal disease facilities maintained by the state at any of its penal and correctional institutions, provided that nothing herein contained shall prevent a penal or correctional institution from applying for licensure of its end stage renal disease facilities.

(5) "Transplantation services" means a process by which a kidney is excised from a live or cadaveric donor and is implanted in an end stage renal disease patient, and supportive care is furnished to the living donor and to the recipient following implantation.

Acts 1999, No. 650, §1, eff. July 1, 1999; Acts 2004, No. 190, §1, eff. June 10, 2004.



RS 40:2117.2 - Licenses; application and fee; survey; provisional

§2117.2. Licenses; application and fee; survey; provisional

A. After July 15, 2000, no person or entity shall open, operate, manage, or maintain an ESRD facility without a valid current license issued by the department.

B. An application for an initial license shall be made to the department on forms provided by the department, shall contain such information as the department requires, and shall be accompanied by a license fee as provided in R.S. 40:2006(A)(1).

C. After the completion of the application process, the department shall conduct an on-site survey of the ESRD facility. Upon determination that the ESRD facility is in compliance with the minimum requirements for licensure and all applicable state and local laws and regulations, and the minimum standards, rules, and regulations as promulgated by the department are met, the department shall issue the ESRD facility a license.

D. The department may issue a provisional license to an ESRD facility for a period not to exceed six months when the facility fails to fully comply with all applicable rules, regulations, or minimum standards established by the department. The failure to comply with such applicable regulations, rules, or minimum standards must be cited at the time the provisional license is issued.

Acts 1999, No. 650, §1, eff. July 1, 1999.



RS 40:2117.3 - Term of license; renewal fee; display; transfer

§2117.3. Term of license; renewal fee; display; transfer

A. A license shall be for a term of one year and shall expire on the date shown on the license, unless otherwise revoked, and shall be renewed annually.

B. All applications for renewal shall be accompanied by a renewal fee. Such renewal fee shall be in an amount as provided in R.S. 40:2006(A)(1).

C. The license shall be displayed in a conspicuous place inside the ESRD facility at all times.

D. A license shall be valid only in the hands of the person or entity to whom it is issued and shall not be subject to sale, assignment, or other transfer, voluntary or involuntary, nor shall a license be valid for any premises other than those for which it is issued.

Acts 1999, No. 650, §1, eff. July 1, 1999.



RS 40:2117.4 - Minimum standards, rules, and regulations

§2117.4. Minimum standards, rules, and regulations

The department shall promulgate minimum standards, rules, and regulations governing end stage renal disease facilities in accordance with the Administrative Procedure Act, including but not limited to standards, requirements, policies, and procedures for the following:

(1) Maintenance of the quality of care and of the health, safety, and well-being of patients, including but not limited to:

(a) Patient rights.

(b) Provision and coordination of treatment and services.

(c) Referrals for appropriate services.

(d) Quality care requirements as determined by current acceptable standards of practice.

(2) Operational capability and compliance, including but not limited to the following:

(a) Data and information management.

(b) Written policy and procedure.

(c) Current standards of administration practice.

(3) Qualifications and responsibilities of facility personnel.

(4) Applications for initial and renewal licenses.

(5) On-site surveys for licensure.

(6) Monitoring of facilities.

(7) Denial, nonrenewal, and revocation of licenses, and administrative appeals therefrom.

(8) Civil fines for violations and administrative appeals therefrom.

(9) Requirements for physical plant design and space and other procedures related to dialysis.

Acts 1999, No. 650, §1, eff. July 1, 1999.



RS 40:2117.5 - Denial, nonrenewal, or revocation of license; grounds; notification; appeal

§2117.5. Denial, nonrenewal, or revocation of license; grounds; notification; appeal

A. An application for a license or for a renewal thereof may be denied, or a license or provisional license may be revoked, for any of the following reasons:

(1) Violation of any provision of this Part or of the minimum standards, rules, or regulations promulgated thereunder by the department.

(2) Conviction or entry of a plea of nolo contendere of the applicant for a felony. If the applicant is an agency, the head of that agency must be free of such conviction. If a subordinate employee is so convicted, the matter must be handled administratively to the satisfaction of the department.

(3) Documented information of past or present conduct or practices of facility personnel which are detrimental to the welfare of the facility's patients, including but not limited to illegal activities, coercion, or falsification of records.

(4) Cruelty or indifference to the welfare of the facility's patients.

(5) Misappropriation or conversion of the property of the facility's patients.

(6) Permitting, aiding, or abetting the unlawful, illicit, or unauthorized use, sale, or distribution of drugs or alcohol on or near the premises of the facility.

B. The department shall furnish an applicant or licensee with written notification of any action taken pursuant to Subsection A and of the reasons for which the action was taken.

C. An applicant or licensee aggrieved by any action taken by the department pursuant to Subsection A may appeal such action suspensively by sending a written request for a hearing to the secretary of the department. The request for a hearing must be received by the secretary within fifteen days exclusive of legal holidays after the applicant or licensee receives the written notice of the department's action and shall specify in detail the reasons for the request. If the department determines that the health or safety of the patients served at the facility is in jeopardy, a license may be revoked immediately with appeal rights granted after the facility ceases operation and the patients are removed from the facility.

D. The administrative appeal hearing shall be conducted in accordance with the Administrative Procedure Act.

Acts 1999, No. 650, §1, eff. July 1, 1999.



RS 40:2117.6 - Right of inspection by department; records; reports

§2117.6. Right of inspection by department; records; reports

A. Every ESRD facility shall be open at all reasonable times to inspection by the department.

B. Every licensee shall keep such records and make such reports as the department shall prescribe, and all such records shall be open to inspection by the department.

Acts 1999, No. 650, §1, eff. July 1, 1999.



RS 40:2117.7 - Civil fines for violations; appeals

§2117.7. Civil fines for violations; appeals

Civil fines for violations by applicants and licensees shall be assessed and collected by the department, and administrative appeals with respect to such fines shall be available, in accordance with R.S. 40:2199.

Acts 1999, No. 650, §1, eff. July 1, 1999.



RS 40:2118 - Fluoroscopy procedures in a hospital setting

§2118. Fluoroscopy procedures in a hospital setting

With regard to the protection of the public health, in a hospital setting, fluoroscopy procedures may be conducted by a radiologist licensed in the state or by a radiology technician licensed in the state and who is under the direct supervision of a radiologist or other physician.

Acts 2003, No. 1226, §1, eff. Sept. 1, 2003.



RS 40:2120.1 - Purpose

PART II-D. LICENSING OF HOME- AND COMMUNITY-BASED

SERVICE PROVIDERS

§2120.1. Purpose

The purpose of this Part is to further provide for the operation and maintenance of home- and community-based services for elderly persons and people with disabilities or mental illness.

Acts 2005, No. 483, §1, eff. July 12, 2005; Acts 2008, No. 839, §3, eff. July 8, 2008.



RS 40:2120.2 - Definitions

§2120.2. Definitions

As used in this Part:

(1) "Department" means the Louisiana Louisiana Department of Health.

(2) "Financial viability" means that the provider seeking a home- and community-based service provider license is able to provide verification and maintenance of:

(a) A line of credit issued from a federally insured, licensed lending institution in the amount of at least fifty thousand dollars.

(b) General and professional liability insurance of at least three hundred thousand dollars.

(c) Worker's compensation insurance.

(3) "Infirm elderly" means an individual sixty years of age or older who requires continuous care and supervision due to the infirmities of old age. Out-of-home services for the elderly are restricted to no less than twenty-four hours and no more than five days per visit.

(4) "Home- and community-based services" means one or more of the following services:

(a) Personal care attendant services, which are defined as services required by a person with a disability in order to become physically independent or to remain in or return to the community.

(b) Respite care services, which are defined as the temporary care and supervision of a person with a disability or an infirm elderly person so that the primary caregiver can be relieved of such duties. Respite care services may be performed either in the home of the person with a disability or infirm elderly person or in a facility owned by the home- and community-based service provider who provides respite care services. For the purposes of this Section, "person with a disability" shall mean a person with a physical, mental, or medical condition or an adult who requires assistance with activities of daily living.

(c) Supervised independent living services, which are defined as necessary training, social services, and medical services to enable a person who has mental illness or who has developmental disabilities and who is living in congregate or individual apartments to live as independently as possible in the community.

(d) Family support services, which are defined as advocacy services, family counseling, including genetic counseling, family subsidy programs, parent-to-parent outreach, legal assistance, income maintenance, parent training, homemaker services, minor home renovations, marriage and family education, and other related programs.

(e) Adult day care services, which are defined as a group program designed to meet the individual needs of functionally impaired adults which is structured and comprehensive and which provides a variety of health, social, and related support services in a protective setting for a portion of the twenty-four hour day. The group program shall provide for ten or more functionally impaired adults who are not related to the owner or operator of the home- and community-based service provider. For the purposes of this Section, "functionally impaired adults" shall mean individuals aged seventeen years of age and older who are physically, mentally, or socially impaired to a degree that supervision is necessary.

(f) Waiver program services, which are defined as other services approved by the Centers for Medicare and Medicaid Services for home- and community-based waivers for the Louisiana Medicaid Program.

(5) "Home- and community-based service provider" means an agency, institution, society, corporation, person or persons, or any other individual or group that provides one or more home- and community-based services as defined in this Section. The term "home- and community-based service provider" shall not include any of the following:

(a) Any person, agency, institution, society, corporation, group, or entity that solely prepares and delivers meals, that solely provides sitter services, or that solely provides housekeeping services.

(b) Any person, agency, institution, society, corporation, group, or entity who provides gratuitous home- and community-based services.

(c) Any individual licensed practical nurse or registered nurse who has a current Louisiana license in good standing, and who provides personal nursing services in the home to an individual, provided that the nurse has contracted with the individual or family for such services and payment of such services.

(d) Staffing agencies which supply contract workers to a health care provider licensed by the department.

(e) Any person who is employed as part of a department authorized self-direction program.

(6)-(8) Repealed by Acts 2008, No. 839, §5, eff. July 8, 2008.

Acts 2005, No. 483, §1, eff. July 12, 2005; Acts 2008, No. 839, §§3, 5, eff. July 8, 2008; Acts 2009, No. 96, §1, eff. June 18, 2009.



RS 40:2120.3 - Licensure of home- and community-based services providers

§2120.3. Licensure of home- and community-based service providers

A. No home- and community-based service provider may be established or operated or be reimbursed under the Medicaid program for such services unless licensed to perform such services by the department.

B. A license issued to a home- and community-based service provider shall be valid for only one geographic location, and shall be issued only for the person and premises named in the license application.

C. A license issued under this Part shall be valid for one year from the date of issuance, unless revoked prior to that date.

D. A license issued under this Part shall expire on the last day of the twelfth month after the date of issuance, unless otherwise renewed, or as set forth in rules promulgated by the department.

E. A license issued under this Part shall be on a form prescribed by the department.

F. A license issued under this Part shall not be transferrable or assignable.

G. A license issued to a home- and community-based service provider shall be posted in a conspicuous place on the licensed premises and shall list the types of home- and community-based services that the provider is licensed to provide.

H. Repealed by Acts 2008, No. 839, §5, eff. July 8, 2008.

Acts 2005, No. 483, §1, eff. July 12, 2005; Acts 2008, No. 839, §§3, 5, eff. July 8, 2008; Acts 2009, No. 96, §1, eff. June 18, 2009.



RS 40:2120.4 - Rules and regulations; licensing standards

§2120.4. Rules and regulations; licensing standards

A. The licensing agency of the department is hereby authorized and directed to promulgate and publish rules, regulations, and licensing standards, in accordance with the Administrative Procedure Act, to provide for the licensure of home- and community-based service providers, and to provide for the health, safety, and welfare of persons receiving services from such facilities or providers, and to provide for the safe operation of such facilities or providers. The rules, regulations, and licensing standards shall become effective upon approval of the secretary of the department in accordance with the Administrative Procedure Act. These rules, regulations, and licensing standards shall have the effect of law.

B. The licensing agency of the department shall prescribe, promulgate, and publish rules, regulations, and licensing standards to include but not be limited to the following:

(1) Licensure application and renewal application procedures and requirements. Licensure procedures and requirements shall include provisions for granting deemed status to home- and community-based service providers that either obtain accreditation through a recognized national, not-for-profit accrediting body approved by the department, or comply with any other procedure developed by the department to ensure that every home- and community-based provider meets minimum standards for the delivery of services and is in compliance with all applicable federal and state regulations; the licensure procedures and requirements may include provisions for denying and revoking deemed status, for complaint surveys and investigations of providers holding deemed status, and for approved accreditation organizations. Deemed status shall not be available to persons or entities seeking initial licensure with the department.

(2) Operational and personnel requirements.

(3) Practice standards to assure quality of care.

(4) Practice standards to assure the health, safety, welfare, and comfort of patients, clients, and persons receiving services.

(5) Survey and complaint investigations.

(6) Initial and annual renewal of license, including the requirement of a showing of financial viability not in excess of the requirement for initial licensure.

(7) Provisional license.

(8) Denial, revocation, suspension, and nonrenewal of licenses, and the appeals therefrom.

(9) Planning, construction, and design of the facility or provider to insure the health, safety, welfare, rights, and comfort of patients, clients, and persons receiving services.

(10)(a) Such other regulations or standards as will insure proper care and treatment of patients, clients, and persons receiving services, including provisions relative to civil money penalties, as may be deemed necessary for an effective administration of this Part.

(b) Such standards should include rules that subject providers of home and community-based services to civil money penalties by class of violation.

(c) Such penalties shall be similar to those relative to providers of nursing facility services and to providers of services in an intermediate care facility for people with developmental disabilities.

(d) Such penalties shall be applied consistently with respect to all providers of home and community-based services.

C. Such rules and regulations shall not provide for the licensure of residential orientation and adjustment programs for blind persons as home- and community-based service providers.

D. The secretary of the department is further authorized to set and collect fees for the licensure of home- and community-based service providers; however, no fees shall be collected from any council on aging pursuant to this Section. The license fees shall not exceed the cost of licensure and shall not exceed the following:

(1) Six hundred dollars per year for the base license for home- and community-based service providers who provide in-home services.

(2) An additional two hundred dollars per year for home- and community-based service providers who provide adult day care services.

(3) An additional two hundred dollars per year for home- and community-based service providers who provide out-of-home respite care.

Acts 2005, No. 483, §1, eff. July 12, 2005; Acts 2006, No. 163, §2; Acts 2008, No. 839, §3, eff. July 8, 2008; Acts 2011, No. 299, §2.



RS 40:2120.5 - License issuance; application; onsite inspection

§2120.5. License issuance; application; onsite inspection

A. Each application for licensure of a home- and community-based service provider shall be submitted to the department on forms provided by the licensing agency and shall contain such information as that agency may require. Additional information required by the licensing agency shall be provided by the applicant as requested.

B. Each application for licensure and application for renewal of licensure shall be accompanied by a nonrefundable license fee in the amount set by the licensing agency in accordance with R.S. 40:2120.4.

C.(1) Following receipt of the completed application and licensing fee, the licensing agency shall perform an onsite survey and inspection. If, after the onsite survey and inspection, the licensing agency finds that the facility or provider meets the requirements established under this Part and the licensing standards adopted pursuant to this Part, a license shall be issued.

(2) The licensing agency shall work to ensure that surveys are coordinated to the greatest extent possible with other state regulatory agencies in order to reduce duplication of effort on the part of the state, as well as the regulated provider. This provision shall not apply to complaint investigations.

D. As a condition for a renewal of a license, the licensee shall submit to the licensing agency a completed annual renewal application on forms prescribed by the licensing agency and containing such information as required by the agency; additionally, the annual renewal licensing fee shall be submitted with the annual renewal application. Upon receipt of the completed annual renewal application and the annual renewal licensing fee, the licensing agency shall determine if the facility or provider continues to meet the requirements established pursuant to this Part and the licensing standards adopted pursuant to this Part. The licensing agency may perform an onsite survey and inspection upon annual renewal. If the facility or provider continues to meet the requirements established pursuant to this Part and the licensing standards adopted pursuant to this Part, a license shall be issued which is valid for one year.

E. The licensing agency may perform an onsite inspection at reasonable times as necessary to insure compliance with the provisions of this Part.

Acts 2005, No. 483, §1, eff. July 12, 2005; Acts 2008, No. 839, §3, eff. July 8, 2008; Acts 2011, No. 299, §2.



RS 40:2120.6 - Operation without license; penalty

§2120.6. Operation without license; penalty

A. A home- and community-based service provider shall not operate without a license issued by the licensing agency, regardless of provider payor source. Any such facility or provider operating without a license shall be guilty of a misdemeanor and upon conviction shall be fined no less than two hundred fifty dollars nor more than one thousand dollars. Each day of violation shall constitute a separate offense. It shall be the responsibility of the department to inform the appropriate district attorney of the alleged violation to assure enforcement.

B. If a home- and community-based service provider is operating without a license issued by the licensing agency, the department shall have the authority to issue an immediate cease and desist order to that facility or provider. Any such facility or provider receiving such a cease and desist order from the department shall immediately cease operations until such time as that provider is issued a license by the applicable licensing agency.

C. The department shall seek an injunction in the Nineteenth Judicial District Court against any facility or provider who receives a cease and desist order from the department under Subsection B of this Section and who does not cease operations immediately. Any such facility or provider against whom an injunction is granted shall be liable to the department for attorney fees, costs, and damages.

Acts 2005, No. 483, §1, eff. July 12, 2005; Acts 2008, No. 839, §3, eff. July 8, 2008.



RS 40:2120.7 - Fees on home- and community-based service providers; disposition of fees

§2120.7. Fees on home- and community-based service providers; disposition of fees

A.(1) The department is hereby authorized to adopt and impose fees for home- and community-based services on every home- and community-based service provider and to adopt rules and regulations relative to the imposition of such fees. The amount of any fee shall not exceed the total cost to the state of providing the service subject to such fee. In addition, the amount of the fees imposed shall not exceed six percent of the gross revenues of such agency or program.

(2) Any fee authorized by and imposed pursuant to this Section shall be considered an allowable cost for purposes of insurance or other third-party reimbursements and shall be included in the establishment of reimbursement rates.

(3) All fees collected pursuant to this Section shall be paid into the state treasury and after compliance with Article VII, Section 9(B) of the Constitution of Louisiana, relative to the Bond Security and Redemption Fund, shall be deposited into the state general fund.

(4) The department shall not impose, adopt, or collect any fee authorized under the provisions of this Section until written approval is received from the secretary of the United States Department of Health and Human Services that home- and community-based service providers may be considered a "class of providers" for the purposes of 42 CFR 433.56.

B.(1) The department is hereby authorized and directed to adopt and promulgate, pursuant to the Administrative Procedure Act, such rules and regulations as are necessary to administer the fees imposed pursuant to this Section, including but not limited to rules and regulations regarding the collection and payment of the fees and the records necessary to be maintained and made available by the providers on whom the fees are imposed. Any such information, other than the amount of fees collected from each provider and the total amount of revenues generated by the fees collected pursuant to this Section, which is received by any department or agency of the state pursuant to this Part, shall be held confidential.

(2) The department is authorized and directed to adopt and promulgate, pursuant to the Administrative Procedure Act, rules and regulations governing the rights and obligations of those on whom said fees will be imposed. Such rules and regulations shall include the administrative appeal rights and procedures governing disputes arising out of the collection or administration of the fees authorized pursuant to this Section. The department is authorized to collect the fees permitted pursuant to this Section by withholding all or part of a provider's regular Medicaid remittance.

C. The governor, by executive order, may designate any agency, department, or division of state government to collect the fees authorized pursuant to this Section.

Acts 2005, No. 483, §1, eff. July 12, 2005; Acts 2008, No. 839, §3, eff. July 8, 2008.



RS 40:2120.8 - Terminated by Acts 2008, No. 328, § 3, eff. July 1, 2010

§2120.8. Terminated by Acts 2008, No. 328, § 3, eff. July 1, 2010



RS 40:2120.9 - Comprehensive plan

§2120.9. Comprehensive plan

A. The Louisiana Department of Health is hereby directed to develop a comprehensive plan to address the delivery of quality services to a person receiving home- and community-based services, and the department shall submit a written report to the House Committee on Health and Welfare and the Senate Committee on Health and Welfare by January 15, 2012.

B. The plan shall be developed with input from stakeholders and shall include action steps, recommended timelines, and identified necessary resources for implementation, and shall address the following:

(1) Accreditation - accreditation of home- and community-based service providers.

(2) Compliance - assurance that all home- and community-based service providers meet the standards for licensure and plan for monitoring to ensure ongoing compliance.

(3) Billing - appropriate revisions to streamline the procedures for the billing of home- and community-based services and the monitoring thereof to reduce fraud and errors.

(4) Cost reporting - mandatory cost reporting by providers of home- and community-based services to verify expenditures and for use in determining appropriate reimbursement rates.

(5) Support coordination - appropriate revisions to streamline the delivery of support coordination and ensure that these services are timely, cost-effective, and efficient. The department shall assess the current support coordination system, in conjunction with a stakeholders group, to include families, persons who utilize support coordination and providers of home- and community-based services and based on that assessment to implement revisions to reform and streamline the delivery of support coordination.

(6) Rate reimbursement - review of reimbursement rate methodologies to promote administrative efficiencies and reflect the cost of providing quality home- and community-based services. This is inclusive of but not limited to medication administration.

(7) Technology - utilization of technology to simplify the training, delivery, monitoring, and payment for home- and community-based services.

(8) Medicaid enrollment - revision to requirements for Medicaid enrollment to promote sustainable quality home- and community-based services.

(9) Medicaid delivery options - provide for the use of organized health care delivery systems as an option for the provision of Medicaid-funded home and community based services.

Acts 2011, No. 299, §2.



RS 40:2120.11 - Repealed by Acts 2008, No. 839, §5, eff. July 8, 2008.

§2120.11. Repealed by Acts 2008, No. 839, §5, eff. July 8, 2008.



RS 40:2120.12 - Repealed by Acts 2008, No. 839, §5, eff. July 8, 2008.

§2120.12. Repealed by Acts 2008, No. 839, §5, eff. July 8, 2008.



RS 40:2120.13 - Repealed by Acts 2008, No. 839, §5, eff. July 8, 2008.

§2120.13. Repealed by Acts 2008, No. 839, §5, eff. July 8, 2008.



RS 40:2120.14 - Repealed by Acts 2008, No. 839, §5, eff. July 8, 2008.

§2120.14. Repealed by Acts 2008, No. 839, §5, eff. July 8, 2008.



RS 40:2120.15 - Repealed by Acts 2008, No. 839, §5, eff. July 8, 2008.

§2120.15. Repealed by Acts 2008, No. 839, §5, eff. July 8, 2008.



RS 40:2120.16 - Repealed by Acts 2008, No. 839, §5, eff. July 8, 2008.

§2120.16. Repealed by Acts 2008, No. 839, §5, eff. July 8, 2008.



RS 40:2120.21 - Repealed by Acts 2008, No. 839, §5, eff. July 8, 2008.

§2120.21. Repealed by Acts 2008, No. 839, §5, eff. July 8, 2008.



RS 40:2120.22 - Repealed by Acts 2008, No. 839, §5, eff. July 8, 2008.

§2120.22. Repealed by Acts 2008, No. 839, §5, eff. July 8, 2008.



RS 40:2120.23 - Repealed by Acts 2008, No. 839, §5, eff. July 8, 2008.

§2120.23. Repealed by Acts 2008, No. 839, §5, eff. July 8, 2008.



RS 40:2120.24 - Repealed by Acts 2008, No. 839, §5, eff. July 8, 2008.

§2120.24. Repealed by Acts 2008, No. 839, §5, eff. July 8, 2008.



RS 40:2120.25 - Repealed by Acts 2008, No. 839, §5, eff. July 8, 2008.

§2120.25. Repealed by Acts 2008, No. 839, §5, eff. July 8, 2008.



RS 40:2120.26 - Repealed by Acts 2008, No. 839, §5, eff. July 8, 2008.

§2120.26. Repealed by Acts 2008, No. 839, §5, eff. July 8, 2008.



RS 40:2120.31 - Short title

PART II-G. ADULT BRAIN INJURY FACILITIES

§2120.31. Short title

This Part may be cited as the "Adult Brain Injury Facility Licensing Law".

Acts 2005, No. 245, §1, eff. June 29, 2005.



RS 40:2120.32 - Legislative intent; declaration of purpose and policy

§2120.32. Legislative intent; declaration of purpose and policy

A. It is the intent of the legislature to protect the health, safety, and well-being of the citizens of the state who suffer from brain injuries and are receiving care in an adult brain injury facility. In instances in which a brain injury occurs, the functions of the neurons, nerve tracts, or sections of the brain can be affected. If the neurons and nerve tracts are affected, they can be unable to or have difficulty carrying the messages that tell the brain what to do thereby changing the way a person thinks, acts, feels, and moves their body. Brain injury can also temporarily or permanently change the complex internal functions of the body, such as regulating body temperature, bladder control, or blood pressure. Brain injury often causes major stresses in peer and family relationships as well as educational and employment settings, and may result in mild, moderate, or severe impairments in cognition, physical functioning, and psychosocial behavior. Unique care is necessary to rehabilitate and provide for the needs of these individuals in order for them to achieve their fullest capacity. Toward that end, it is the purpose of this Part to provide for uniform statewide minimum standards for the safety and well-being of those suffering from brain injury in such facilities, to ensure the maintenance of these standards, and to regulate conditions in these facilities through a program of licensing.

B. It shall be the policy of the state to ensure protection of all individuals receiving care in adult brain injury facilities and to encourage and assist in the improvements of programs. It is the further intent of the legislature that the freedom of religion of all citizens shall be inviolate. This Part shall not give the Louisiana Department of Health jurisdiction or authority to regulate, control, supervise, or in any way be involved in the form, manner, or content of any religious curriculum or instruction of a facility sponsored by a church or religious organization so long as the civil and human rights of the individuals are not violated.

Acts 2005, No. 245, §1, eff. June 29, 2005.



RS 40:2120.33 - Definitions

§2120.33. Definitions

As used in this Part, the following definitions shall apply unless the content clearly states otherwise:

(1) "Acquired brain injury" means an injury to the brain that has occurred after birth and is not hereditary, congenital, or degenerative. The injury commonly results in a change in neuronal activity, which affects the physical integrity, the metabolic activity, or the functional ability of the cell. It can also result in the disturbance of behavioral or emotional functioning. These impairments may be either temporary or permanent and cause partial or total functional disability or psychosocial maladjustment. The term does not refer to brain injuries induced by birth trauma.

(2) "Adult" means an individual eighteen years of age or older.

(3) "Adult brain injury facility" means any of the following:

(a) A facility publicly or privately owned providing a rehabilitative treatment environment which serves four or more adults who suffer from brain injury and are not related to the operator. Services shall include personal assistance or supervision for a period of twenty-four hours continuously per day preparing them for community integration.

(b) A home or apartment publicly or privately owned providing a rehabilitative treatment environment which serves one to six adults who suffer from brain injury and are not related to the operator in a home or apartment setting preparing them for community integration.

(c) A facility publicly or privately owned providing an outpatient rehabilitative treatment environment which serves adults who suffer from brain injury and are not related to the operator in an outpatient day treatment setting in order to advance the individual's independence for higher level of community or transition to a greater level of independence in community or vocational function.

(4) "Behavioral services" means services that identify maladaptive behaviors which interfere with the persons safe integration into the community and the formulation of an inclusive behavior management program to decrease identified maladaptive behaviors.

(5) "Brain injury" means an acquired or traumatic injury to the brain. Such term does not include brain dysfunction caused by congenital disorders, degenerative disorders, or birth trauma but may include brain injuries caused by anoxia due to trauma.

(6) "Client" means an individual receiving care from an adult brain injury facility and shall include only individuals who are medically stable and do not require an IV, feeding tube, or other artificial or mechanical supports for life sustaining processes.

(7) "Cognitive rehabilitation" means a systematic, functionally oriented service of therapeutic cognitive activities based on an assessment and an understanding of the behavior of a client. Services are directed to achieve functional improvement by either:

(a) Reinforcing, strengthening, or re-establishing previously learned patterns of behavior; or

(b) Establishing new patterns of cognitive activity or mechanisms to compensate for impaired neurological systems.

(8) "Community integration" means the participation in the mainstream of community life and maintaining social relationships with family members, peers, and others in the community who do not have brain injuries. Integration also means that clients have equal access to and full participation in community resources and activities available to the general public at the maximum amount of safety and independence as possible.

(9) "Department" means the Louisiana Department of Health.

(10) "Functional limitations" means actual behaviors or mental or physical disabilities exhibited by adults with brain injuries or conditions presented by their environments, or both, that shall be modified or minimized in order for clients to fulfill their potential or maximize their functioning.

(11) "Head injury" means a traumatic or acquired brain injury.

(12) "Impairment" means any loss or abnormality of psychological, cognitive, physiological, or anatomical structure or functioning.

(13) "Medication management program" means a systematic, functionally oriented program formulated in consultation with the client's primary provider, and implemented by staff trained by a nursing director. The program shall be based upon an assessment and understanding of the behaviors of the client and recognition of the unique medical and pharmacological needs of the client. It shall also mean an incorporation of the most appropriate level of assistance necessary to advance towards independence.

(14) "Nursing director" means a person who meets the legal requirement of a registered nurse in Louisiana. The goals of a nursing director are to advance community integration through:

(a) Overseeing the medication management program, including staff training to implement the program.

(b) Assisting the client in the restoration and maintenance of maximal health.

(c) Consulting the primary provider to advance the client with their medication management program.

(d) Advancing understanding of their unique medical and pharmacological needs.

(e) Improving the client's quality of life.

(15) "Personal care" means services and supports including but not limited to:

(a) Bathing, hair care, skin care, shaving, nail care, oral hygiene, overall hygiene, and activities of daily living.

(b) Interventions to assist one with eating and bowel and bladder management.

(c) Positioning.

(d) Care of adaptive personal care devices.

(e) An appropriate level of supervision.

(16) "Primary provider" means a provider board certified in his specialty who currently holds a valid license in Louisiana. The primary provider is responsible for overseeing the decision making process for admission and continued stay of clients.

(17) "Rehabilitation" means the process of providing those comprehensive services deemed appropriate to the needs of a client in a coordinated manner in a program designed to achieve functional objectives of improved health, welfare, maximum physical, cognitive, social, psychological, and community functioning.

(18) "Rehabilitative treatment environment" means a rehabilitation setting that provides for all of the following:

(a) A provision of a range of choices, with personal preference, self-determination, and dignity of risk receiving full respect and consideration.

(b) A variety of social interactions that promote community integration.

(c) An environment of peer support and mentorship.

(d) Professional team involvement.

(e) A physical environment conducive to enhancing the functional abilities of the client.

(f) Necessary therapeutic services. These therapeutic services may include social work, behavioral services, speech therapy, physical therapy, occupational therapy, vocational services, and therapeutic recreational services. All therapeutic providers must be licensed under state and, if applicable, national boards.

(g) A medication management program.

(h) Cognitive rehabilitation activities.

(i) The identification of functional limitations.

(19) "Support" means activities, materials, equipment, or other services designed and implemented to assist the client with a brain injury. Examples include but are not limited to instruction, training, assistive technology, or removal of architectural barriers.

(20) "Therapeutic recreational services" means services that identify leisure activities and assistance in modifying and adapting identified leisure activities to allow safe participation by the client as a means to improve quality of life and aid in integration into the community.

(21) "Traumatic brain injury" means an insult to the brain, not of a degenerative or congenital nature, caused by an external physical force that may produce a diminished or altered state of consciousness, which results in an impairment of cognitive abilities or physical functioning. It can also result in the disturbance of behavioral or emotional functioning. These impairments may be either temporary or permanent and cause partial or total functional disability or psychosocial maladjustment.

(22) "Vocational services" means services provided directly or through cooperating agencies to a client in accordance with his individualized plan and designed to improve or enhance skills and behaviors necessary for successful placement in a volunteer or work setting.

Acts 2005, No. 245, §1, eff. June 29, 2005; Acts 2006, No. 105, §1; Acts 2008, No. 165, §1, eff. June 12, 2008.



RS 40:2120.34 - Licensing; applications; provisional licenses; fees

§2120.34. Licensing; applications; provisional licenses; fees

A. All adult brain injury facilities, including facilities or agencies owned or operated by any governmental, profit, nonprofit, private, or church agency, shall be licensed.

B. Application for license shall be to the department upon forms furnished by the department. Upon determination that the facility is in compliance with the minimum requirements for licensure as established by the department and with all other applicable state and local laws and regulations, the department shall issue a license for such period as may be provided for in the published regulations of the department.

C. The department may provide by rule for the issuance of provisional licenses. A provisional license may be issued to an existing facility when the facility is not in full compliance with regulations, codes, or standards except in cases where the failure to comply is detrimental to the health or safety of the clients.

D. A license shall apply only to the location stated on the application, and such license, once issued, shall not be transferable from one place to another or from one person to another. If the location or owner of the facility is changed, the license shall be automatically revoked. A new application form shall be completed prior to all license renewals.

E. The licensee shall display the license in a prominent place at the facility or agency.

F. There shall be an annual license fee to be set by the department not to exceed two hundred fifty dollars for any license issued in accordance with the provisions of this Part. Monies collected for annual fees shall be used for the investigation and enforcement of the provisions of this Part.

Acts 2005, No. 245, §1, eff. June 29, 2005.



RS 40:2120.35 - Rules, regulations, and standards for licenses

§2120.35. Rules, regulations, and standards for licenses

A. The department shall promulgate rules and regulations to carry out the provisions of this Part in accordance with the provisions of the Administrative Procedure Act.

B. The department shall promulgate minimum standards for adult brain injury facilities as defined in this Part which, at a minimum, shall:

(1) Promote the health, safety, and welfare of clients of adult brain injury facilities.

(2) Promote safe, comfortable, and proper physical facilities which, at a minimum, comply with applicable provisions of the Life Safety Code and the Louisiana Sanitary Code.

(3) Ensure adequate supervision of the clients.

(4) Include requirements for all personnel and employees of the facility.

(5) Prohibit discrimination by brain injury facilities on the basis of race, color, creed, sex, disability, as defined in R.S. 51:2232(11), national origin, or ancestry.

(6) Include procedures for survey and complaint investigations.

(7) Require the licensee to make adequate provisions for clients in its care in the event of an emergency or natural disaster as provided in the licensee's approved emergency and evacuation plan.

(8) Administer a medication management program that includes:

(a) A current medication list to be provided by the prescribing physician(s) on or before admission.

(b) An initial assessment by the primary physician or nursing director in accordance with the client's needs including a review of the client's current medication list.

(c) Identification of the level of assistance the client needs. Assistance with oral medication, inhalant medication, topical applications, suppository medication, eye and ear drops, prescription and non-prescription medication in accordance with the client's medical needs and orders of an authorized prescriber, shall be limited to the following:

(i) Reminding the client to take his medication.

(ii) Informing the client of the medication regimen, as indicated on the container, which may be read to the client and the dosage of the medication, according to the container label, may be checked by staff.

(iii) Physically assisting the client in pouring or handing out medications, including having a staff member open the medicine container.

(d) Formulation of a treatment plan for the client.

(e) Implementation of the treatment plan.

(f) Periodic review and revision of the treatment plan.

Acts 2005, No. 245, §1, eff. June 29, 2005.



RS 40:2120.36 - Inspections

§2120.36. Inspections

The department, through its duly authorized agents, shall inspect at regular intervals as may be deemed necessary by the department, and without previous notice all adult brain injury facilities, subject to the provisions of this Part. The department shall also develop and facilitate coordination with other authorized local, state, and federal agencies making inspections of such facilities.

Acts 2005, No. 245, §1, eff. June 29, 2005.



RS 40:2120.37 - Complaints

§2120.37. Complaints

A. The department, through its duly authorized agents, shall investigate all complaints against any adult brain injury facility as defined in this Part. The department may take such action as is authorized by R.S. 40:2120.38 through 2120.40.

B. The department shall receive, record, and dispose of complaints in accordance with R.S. 40:2009.13 et seq.

Acts 2005, No. 245, §1, eff. June 29, 2005.



RS 40:2120.38 - Denial or revocation of license; written notice; appeal procedure

§2120.38. Denial or revocation of license; written notice; appeal procedure

A. The department may deny, suspend, or revoke a license in any case in which there has been a failure of the applicant or licensee to comply with the requirements of this Part or the rules, regulations, and minimum standards for adult brain injury facilities, provided in all such cases the department shall furnish the applicant or licensee thirty days written notice specifying the reasons for the action.

B. Any applicant or licensee who feels aggrieved by the action of the department in denying or revoking a license may appeal suspensively from the action within thirty days after receipt of the notification of the denial or revocation. This appeal or request for a hearing shall specify in detail reasons why the appeal is lodged and why the appellant feels aggrieved by the action of the department.

C. The appeal hearing shall be conducted in accordance with the Administrative Procedure Act.

Acts 2005, No. 245, §1, eff. June 29, 2005.



RS 40:2120.39 - Operating without license or in violation of departmental regulations; penalty

§2120.39. Operating without license or in violation of departmental regulations; penalty

A. Whoever operates any adult brain injury facility, as defined in this Part, without a valid license issued by the department, or in violation of departmental regulations, shall be fined by the department in accordance with a schedule of fines and enforcement procedures promulgated by rules of the department, not to exceed two hundred fifty dollars for each day of such offense.

B. In deciding whether and to what extent to impose fines, the department shall consider the following factors:

(1) Gravity of violation including the probability that death or serious physical harm to a client will result or has resulted.

(2) Size of the population at risk as a consequence of the violation.

(3) Severity and scope of the actual or potential harm.

(4) Extent to which the provisions of the applicable statutes or regulations were violated.

(5) Any indications of good faith exercised by the licensee.

(6) The duration, frequency, and relevance of any previous violations committed by the licensee.

(7) Financial benefit to the licensee of committing or continuing the violation.

C. Any such fines levied and collected by the department, subject to applicable law, shall be used for the benefit of clients in adult brain injury facilities and shall be distributed in accordance with criteria promulgated by rules of the department.

Acts 2005, No. 245, §1, eff. June 29, 2005.



RS 40:2120.40 - Operating without a license or in violation of departmental regulations; injunctive relief

§2120.40. Operating without a license or in violation of departmental regulations; injunctive relief

If any adult brain injury facility operates without a valid license issued by the department, or in violation of departmental regulations, the department may cause a civil suit to be instituted in a district court in the parish in which the facility is located for injunctive relief, including a temporary restraining order, to restrain the institution, society, agency, corporation, person or persons, or any group operating the facility from continuing the violation.

Acts 2005, No. 245, §1, eff. June 29, 2005.



RS 40:2120.41 - Purpose

PART II-H. LICENSING OF ADULT DAY HEALTH CARE PROVIDERS

§2120.41. Purpose

The purpose of this Part is to provide an alternative to or a possible prevention of institutionalization of physically, mentally, or functionally impaired adults and to provide for the maintenance of services made available by adult day health care providers.

Acts 2006, No. 637, §1, eff. June 23, 2006.



RS 40:2120.42 - Definitions

§2120.42. Definitions

As used in this Part:

(1) "Adult day health care" means a medical model adult day health care program designed to provide services for medical, nursing, social, care management, and personal care needs to adults who are functionally impaired. Such services are rendered for a portion of a twenty-four-hour day by utilizing licensed professionals in a center-based nursing program.

(2) "Adult day health care provider" or "provider" means any place owned or operated for profit or nonprofit by a person, society, agency, corporation, institution, or any other group wherein two or more functionally impaired adults who are not related to the owner or operator of such agency are provided with adult day health care services, as defined in this Section.

(3) "Department" means the Louisiana Louisiana Department of Health.

(4) "Functionally impaired adults" means persons seventeen years of age or older who are physically or mentally impaired to a degree that they are in need of supervision.

Acts 2006, No. 637, §1, eff. June 23, 2006; Acts 2008, No. 174, §1.



RS 40:2120.43 - Licensure of adult day health care providers

§2120.43. Licensure of adult day health care providers

A. No agency, institution, society, corporation, person or persons, or any other group providing adult day health care services may be established or operated or be reimbursed under the Medicaid program for such services unless licensed to perform such services by the department.

B. A license issued to an adult day health care provider shall be valid for only one geographic location and shall be issued only for the person and premises named in the license application.

C A license issued under this Part shall be valid for one year from the date of issuance, unless revoked prior to that date.

D. A license issued under this Part shall expire on the last day of the twelfth month after the date of issuance, unless otherwise renewed, or as set forth in rules promulgated by the department.

E. A license issued under this Part shall be on a form prescribed by the department.

F. A license issued under this Part shall not be transferable or assignable.

G. A license issued to an adult day health care provider shall be posted in a conspicuous place on the licensed premises.

Acts 2006, No. 637, §1, eff. June 23, 2006.



RS 40:2120.44 - Rules and regulations; licensing standards

§2120.44. Rules and regulations; licensing standards

A. The department is hereby authorized and directed to promulgate and publish rules, regulations, and licensing standards, in accordance with the Administrative Procedure Act, to provide for the licensure of adult day health care providers and to provide for the health, safety, and welfare of persons receiving services from such providers or programs, and to provide for the safe operation of such providers or programs. The rules, regulations, and licensing standards shall become effective upon approval by the secretary of the department in accordance with the Administrative Procedure Act. These rules, regulations, and licensing standards shall have the effect of law.

B. The department shall prescribe, promulgate, and publish rules, regulations, and licensing standards relative to adult day health care providers, to include but not be limited to the following:

(1) Licensure application and renewal application procedures and requirements.

(2) Operational and personnel requirements.

(3) Practice standards to assure quality of care.

(4) Practice standards to assure the health, safety, welfare, and comfort of patients, clients, and persons receiving services.

(5) Survey and complaint investigations.

(6) Initial and annual renewal of licenses.

(7) Provisional licenses.

(8) Denial, revocation, suspension, and nonrenewal of licenses, and the appeals therefrom.

(9) Planning, construction, and design of the facility to insure the health, safety, welfare, and comfort of patients, clients, and persons receiving services.

(10) Such other regulations or standards as will ensure proper care and treatment of patients, clients, and persons receiving services, as may be deemed necessary for an effective administration of this Part.

C. The department may promulgate and publish other rules it deems necessary to streamline the application process and maximize participation of adults in need of adult day health care services. The rules, regulations, and licensing standards shall become effective upon approval by the secretary of the department in accordance with the Administrative Procedure Act. These rules and regulations shall have the effect of law.

Acts 2006, No. 637, §1, eff. June 23, 2006.



RS 40:2120.45 - License issuance; application; onsite inspection

§2120.45. License issuance; application; onsite inspection

A. Each application for licensure of an adult day health care provider shall be submitted to the department on forms prescribed by the department and shall contain such information as the department may require. Additional information required by the department shall be provided by the applicant as requested.

B. Following receipt of the completed application, the department shall perform an onsite survey and inspection. If, after the onsite survey and inspection, the department finds that the facility meets the requirements established under this Part and the licensing standards adopted pursuant to this Part, a license shall be issued.

C. As a condition for a renewal of a license, the licensee shall submit to the department a completed annual renewal application on forms prescribed by the department and shall contain such information as required by the department. Upon receipt of the completed annual renewal application, the department shall determine if the facility continues to meet the requirements established under this Part and the licensing standards adopted pursuant to this Part. The department may perform an onsite survey and inspection upon annual renewal. If the facility continues to meet the requirements established under this Part and the licensing standards adopted pursuant to this Part, a license shall be issued which is valid for one year.

D. The department may perform an onsite inspection at reasonable times as necessary to insure compliance with the provisions of this Part.

Acts 2006, No. 637, §1, eff. June 23, 2006.



RS 40:2120.46 - Operation without license; penalty

§2120.46. Operation without license; penalty

A. An adult day health care provider shall not operate without a license issued by the department. Any such provider operating without a license shall be guilty of a misdemeanor and upon conviction shall be fined no less than one hundred nor more than five hundred dollars for each such offense. It shall be the responsibility of the department to inform the appropriate district attorney of the alleged violation to assure enforcement.

B. If an adult day health care provider is operating without a license issued by the department, the department shall have the authority to issue an immediate cease and desist order to that provider. Any such provider receiving such a cease and desist order from the department shall immediately cease operation until such time as that provider is issued a license by the department.

C. The department shall seek an injunction in the Nineteenth Judicial District Court against any provider who receives a cease and desist order from the department under Subsection B of this Section and who does not cease operations immediately. Any such provider against whom an injunction is granted shall be liable to the department for attorney fees, costs, and damages.

Acts 2006, No. 637, §1, eff. June 23, 2006.



RS 40:2120.47 - Moratorium; exceptions

§2120.47. Moratorium; exceptions

A. The department shall implement a moratorium on adult health care providers enrolled in the Title XIX program. Under this moratorium, the department shall not approve or enroll any new or additional adult day health care providers into the Title XIX program, except as provided in Subsection B. This moratorium shall become enforceable on August 15, 2006, and shall remain in effect until July 1, 2008.

B. If the department determines that there is a need for new or additional adult day health care providers in a certain geographic location, the department may approve and enroll a new or additional adult day health care provider into the Title XIX program. The department shall promulgate and publish rules in accordance with the Administrative Procedure Act to provide for the following:

(1) Criteria and processes for determining whether such a need exists; and

(2) Procedures for selecting an adult day health care provider to be approved and enrolled into the Title XIX program once a need has been determined; and

(3) Other such rules or regulations as necessary for the efficiency and effectiveness of approval or enrollment of adult day health care providers into the Title XIX program.

Acts 2006, No. 637, §1, eff. June 23, 2006.



RS 40:2120.51 - Definitions

PART II-I. STATE REGISTRATION OF CERTIFIED NURSE

AIDES IN NURSING FACILITIES AND SKILLED NURSING

FACILITY UNITS

§2120.51. Definitions

As used in this Part, the following definitions shall apply unless the content clearly states otherwise:

(1) "Certified nurse aide" means a certified nursing assistant or certified nurse aide employed by a nursing facility or contracted by a nursing facility.

(2) "Department" means the Louisiana Department of Health.

(3) "Medical staffing agency" means any agency, institution, society, corporation, person or persons, or any other group that provides, for profit, the services of certified nurse aides to a nursing facility.

(4) "Nursing facility" means a nursing home licensed by the Louisiana Department of Health pursuant to R.S. 40:2009.1 et seq., and a unit of a licensed hospital certified as a skilled nursing facility unit.

(5) "Secretary" means the secretary of the Louisiana Department of Health or his designee.

Acts 2009, No. 357, §1, eff. Aug. 15, 2010.



RS 40:2120.52 - State registration of certified nurse aides in nursing facilities

§2120.52. State registration of certified nurse aides in nursing facilities

A. Beginning August 15, 2010, a certified nurse aide employed by a nursing facility or contracted by a nursing facility to provide nursing assistant services to the residents of a nursing facility shall be registered with the department.

(1) Each such certified nurse aide shall apply for registration with the department. Each application for registration of a certified nurse aide shall be submitted to the department on forms provided by the department and shall contain such information required by the department. Additional information required by the department shall be provided by the applicant as requested.

(2) The registration will be listed on the Louisiana's Certified Nurse Aide Registry.

(3) No certified nurse aide shall be employed by a nursing facility or contracted by a nursing facility to provide nursing assistant services after August 15, 2010, unless the certified nurse aide has a valid and current registration with the department.

B. The department shall establish the following types of registration for such certified nurse aides:

(1) Unrestricted registration.

(2) Restricted registration.

Acts 2009, No. 357, §1, eff. Aug. 15, 2010.



RS 40:2120.53 - Rules and regulations; standards

§2120.53. Rules and regulations; standards

A. The department is hereby authorized and directed to promulgate and publish rules, regulations, and standards in accordance with the Administrative Procedure Act, to provide for the registration of certified nurse aides and to provide for the health, safety, and welfare of residents in nursing facilities. These rules, regulations, and standards shall have the effect of law.

B. The department shall prescribe, promulgate, and publish rules, regulations and standards that may include the following:

(1) Registration application and renewal registration procedures and requirements.

(2) Minimum training requirements.

(3) Complaint procedures and investigations.

(4) Denial, revocation, suspension, non-renewal of registration, and procedures for appeal.

(5) Unrestricted and restricted registration, and procedures for appeal.

(6) Such other regulations or standards as deemed necessary by the department.

Acts 2009, No. 357, §1, eff. Aug. 15, 2010.



RS 40:2120.54 - Duties of the department to investigate complaints against certified nurse aides; complaint allegations; restricted registration; reinstatement

§2120.54. Duties of the department to investigate complaints against certified nurse aides; complaint allegations; restricted registration; reinstatement

A. In addition to other investigations as required by state or federal regulation, the department shall investigate the following complaints and allegations against certified nurse aides in nursing facilities:

(1) Abandonment of duties.

(2) Failure to perform assigned certified nurse aide duties when such failure results in a potential for more than minimal harm to a resident.

(3) Conduct unbecoming to a certified nurse aide as defined as any of the following:

(a) Insubordination that results in a potential for more than minimal harm to a resident.

(b) Failure to display competency in the performance of certified nurse aide duties due to the use of alcohol, drugs, illness, or mental or physical condition.

(c) Falsification of documents related to the performance of assigned job duties.

B. If the department substantiates allegations under Subsection A of this Section, the department shall, at its discretion, issue a notice of restricted registration to the certified nurse aide or issue a notice of revocation or suspension of registration to the certified nurse aide.

C. The restricted registration shall impose at least one of the following restrictions:

(1) The certified nurse aide shall work in a licensed nursing facility only as a direct employee of the nursing facility under the direct supervision of a certified nurse aide supervisor or other licensed healthcare professional, for a minimum of six months.

(2) The certified nurse aide shall complete mandatory training or education.

D. The department shall place notice of the restricted registration on the Louisiana's Certified Nurse Aide Registry after final administrative determination or after appeal delays have expired.

E. Upon completion of the imposed restrictions pursuant to Subsection C of this Section, the certified nurse aide shall apply for reinstatement of an unrestricted registration.

Acts 2009, No. 357, §1, eff. Aug. 15, 2010.



RS 40:2120.55 - Duties of the nursing facility

§2120.55. Duties of the nursing facility

Prior to employing or contracting with a certified nurse aide, a nursing facility shall verify through the Louisiana's Certified Nurse Aide Registry that the certified nurse aide is currently certified and has a current state registration.

Acts 2009, No. 357, §1, eff. Aug. 15, 2010.



RS 40:2120.56 - Repealed by Acts 2011, No. 132, §1, eff. June 24, 2011.

§2120.56. Repealed by Acts 2011, No. 132, §1, eff. June 24, 2011.



RS 40:2120.57 - Certified nurse aide; medical staffing agencies

§2120.57. Certified nurse aide; medical staffing agencies

A. Any medical staffing agency employing or contracting with a certified nurse aide shall, before employing or contracting with a certified nurse aide, verify that the certified nurse aide is certified and listed on the Louisiana's Certified Nurse Aide Registry and shall perform or have performed a criminal background check on each certified nurse aide.

B. All medical staffing agencies shall submit to the department any complaints or grievances received against a certified nurse aide whom they have employed.

C. No medical staffing agency shall employ or contract with a certified nurse aide who holds a restricted registration.

D. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars. Each day's violation shall constitute a separate offense.

Acts 2009, No. 357, §1, eff. Aug. 15, 2010.



RS 40:2121 - Citation

PART III. EXCEPTIONAL CHILDREN

§2121. Citation

This Part shall be known and may be cited as the Exceptional Children's Act.

Acts 1981, No. 673, §1.



RS 40:2122 - Purpose

§2122. Purpose

The purpose of this law is to provide financial assistance to the parents or guardians of an exceptional child for the cost of room, board, and training or therapy, or both, in a private residential facility for exceptional children when a state owned and operated facility appropriate to the needs of the child does not exist or space therein is not available.

Acts 1981, No. 673, §1.



RS 40:2123 - Eligibility for assistance

§2123. Eligibility for assistance

Any child whose physical, emotional, mental, or neurological condition so deviates from the normal that he cannot, without special therapy, protective care, or training satisfactorily participate in community living is eligible for assistance under this Part, provided that said child shall be a resident of the state at the time of the application for assistance and a diagnostic workup has been performed pursuant to Louisiana Department of Health rules and regulations.

Acts 1981, No. 673, §1.



RS 40:2124 - Contribution to cost of care by parent; notification; payment; default

§2124. Contribution to cost of care by parent; notification; payment; default

A. When the Louisiana Department of Health provides payments for care and treatment of a child under the provisions of this Part, the parent or guardian will be required to contribute to the cost of care of the child in a manner which is (1) consistent with applicable federal and state regulations, (2) commensurate with his ability to pay, and (3) in accordance with a sliding scale which shall be established by the Louisiana Department of Health.

B. The Louisiana Department of Health shall notify parents or guardians of their responsibility to contribute to the cost of care and shall bill the parents or guardians on a periodic basis, but no less often than quarterly, for the amount due.

C. Such payments by parents or guardians shall be made directly to the Louisiana Department of Health and shall be deposited in the state treasury.

D. In the event of default by parents or guardians, the Louisiana Department of Health shall exercise all administrative and legal alternatives provided by law or regulation to enforce the provisions of this Section.

Acts 1981, No. 673, §1.



RS 40:2125 - Age; continuation of assistance; discrimination

§2125. Age; continuation of assistance; discrimination

A. Assistance granted in this Part to an exceptional child may be continued until the exceptional person has reached the age of twenty-five years; however, assistance may be continued past age twenty-five if need for continuation of the residence location is necessary to the person's physical or emotional well-being, or both, and such necessity is so certified by appropriate professional authorities approved by the Louisiana Department of Health.

B. Such assistance shall not be provided where an institution or provider discriminates against those seeking services provided herein on the basis of race, color, creed, disability, as defined in R.S. 51:2232(11), or national origin.

Acts 1981, No. 673, §1; Acts 1993, No. 820, §7.



RS 40:2126 - Hospitals for the care of emotionally disturbed children; creation; conversion to full range psychiatric hospitals with satellite community cottages; superintendents

§2126. Hospitals for the care of emotionally disturbed children; creation; conversion to full range psychiatric hospitals with satellite community cottages; superintendents

A. There are hereby created four hospitals for the care, treatment, and rehabilitation of emotionally disturbed children, to be located in New Orleans, Baton Rouge, Shreveport, and Alexandria. These hospitals may be converted to full range psychiatric hospitals with satellite community cottages providing services to adults as well as emotionally disturbed children by the secretary of the Louisiana Department of Health upon his determination that there exists a need for such facilities. Each of the said hospitals shall be so limited in size as to allow for not more than three hundred beds.

B. The priority for the construction of the said hospitals shall be in the following order, namely; New Orleans, Baton Rouge, Shreveport, and Alexandria.

C. The secretary of the Louisiana Department of Health shall appoint a superintendent to control and manage each such hospital, subject to the provision of Subsection D hereof. Each superintendent shall be the executive officer of the hospital he is appointed to administer and shall be a classified state employee.

D. Each superintendent, in accordance with law, may appoint necessary employees.

The secretary of the Louisiana Department of Health may make rules and regulations for the operation and management of the said hospitals and, in accordance with the rules and regulations of the civil service commission, shall fix all salaries.

E. The provisions of this Section are expressly made applicable to the subject matters embraced in R.S. 46:1751 through R.S. 46:1767 to the extent necessary to give full effect to this Section.

Acts 1981, No. 673, §1.



RS 40:2127 - Rules and regulations

§2127. Rules and regulations

The department may promulgate such rules and regulations for the administration of this Part as it deems advisable in accordance with the Administrative Procedure Act.

Acts 1981, No. 673, §1.



RS 40:2131 - Short title

PART IV. LICENSING OF AMBULATORY SURGICAL CENTERS

§2131. Short title

This Part may be cited as the Ambulatory Surgical Centers Licensing Law.

Added by Acts 1976, No. 596, §1.



RS 40:2132 - Purpose

§2132. Purpose

The purpose of this Part is to provide for the protection of public health through the development, establishment, and enforcement of standards for the care of individuals in ambulatory surgical centers.

Added by Acts 1976, No. 596, §1.



RS 40:2133 - Definitions

§2133. Definitions

A.(1) "Ambulatory surgical center" means an establishment with an organized medical staff of physicians, with permanent facilities that are equipped and operated primarily for the purpose of performing surgical procedures, with continuous physician services and registered professional nursing services available whenever a patient is in the facility, which does not provide services or other accommodations for patients to stay overnight, and which offers the following services whenever a patient is in the center:

(a) Drug services as needed for medical operations and procedures performed.

(b) Provisions for physical and emotional well-being of patients.

(c) Provision of emergency services.

(d) Organized administrative structure.

(e) Administrative, statistical and medical records.

(2) "Ambulatory surgical center" also means a treatment center that is operated primarily for the purpose of offering stereotactic radiosurgery by use of a Gamma Knife or similar neurosurgical tool.

B. "Licensing agency" shall be the Louisiana Department of Health.

C. "Use agreement" means a written agreement between a licensed ambulatory surgical center and an individual or entity under which the ambulatory surgical center allows the individual or entity to use its facility, or a portion thereof, on a part-time basis to provide the services of an ambulatory surgical center. A use agreement entered into pursuant to this Part shall comply with all applicable federal laws and regulations.

Added by Acts 1976, No. 596, §1. Amended by Acts 1977, No. 680, §68; Acts 2001, No. 754, §1, eff. June 25, 2001; Acts 2010, No. 491, §1.



RS 40:2133.1 - Use agreement

§2133.1. Use agreement

A licensed ambulatory surgical center is hereby authorized to enter into a use agreement as defined in this Part. The licensed ambulatory surgical center shall remain responsible, including during the period of use of an ambulatory surgical center under a use agreement, for compliance with all rules, regulations, and minimum licensing standards for ambulatory surgical centers.

Acts 2010, No. 491, §1.



RS 40:2134 - Applicability

§2134. Applicability

The provisions of this Part shall apply only to ambulatory surgical centers and shall not apply to hospitals, as defined by R.S. 40:2102, or nursing homes, as defined in R.S. 40:2009.2.

Added by Acts 1976, No. 596, §1; Acts 1999, No. 696, §1, eff. July 1, 1999.



RS 40:2135 - Provisional licenses

§2135. Provisional licenses

A provisional license may be issued to an ambulatory surgical center for a period of six months in cases where sufficient compliance with regulations, rules, and minimum standards require an extension of time. The failure to comply must not be detrimental to the health and safety of the public.

Added by Acts 1976, No. 596, §1.



RS 40:2136 - Rules; regulations; minimum standards

§2136. Rules; regulations; minimum standards

A. The licensing agency shall establish rules, regulations, and minimum standards for the licensing of ambulatory surgical centers, such rules, regulations, and minimum standards becoming effective upon approval of the secretary of the Louisiana Department of Health.

B. Notwithstanding the provisions of R.S. 49:953(B)(1), or any other law, rule, or regulation, the licensing agency shall establish rules, regulations, and minimum standards for the licensing of ambulatory surgical centers as defined in R.S. 40:2133(A) by adopting emergency rules in accordance with the Administrative Procedure Act.

C. The licensing agency shall establish rules, regulations, and minimum standards for a use agreement entered into pursuant to this Part by promulgating rules in accordance with the Administrative Procedure Act.

Added by Acts 1976, No. 596, §1. Amended by Acts 1977, No. 680, §69; Acts 2001, No. 754, §1, eff. June 25, 2001; Acts 2010, No. 491, §1.



RS 40:2137 - Procedure and investigation relative to issuance of license

§2137. Procedure and investigation relative to issuance of license

A. Following receipt of an application for license, the licensing agency shall issue a license if the applicant and hospital facility meet the requirements established under this Part and the minimum standards adopted in pursuance thereof.

B. Any officer or duly authorized agent of the licensing agency or the fire marshal may enter and inspect any building or premises at any reasonable time to secure compliance with or to prevent the violation of any provision of this Part.

C. The licensing agency may, either before or after the issuance of a license, request the cooperation of the fire marshal to make investigations to determine if the applicant or licensee is complying with the minimum standards promulgated by the licensing agency. The report and recommendations of any such agency shall be in writing and shall state with particularity its findings with respect to compliance or noncompliance with such minimum standards. It shall be the duty of the fire marshal to cooperate with the licensing agency in the enforcement of this Part and the minimum standards adopted in pursuance thereof when called upon by the licensing agency.

Added by Acts 1976, No. 596, §1. Amended by Acts 1977, No. 680, §70.



RS 40:2138 - Confidential nature of financial information and financial records

§2138. Confidential nature of financial information and financial records

Notwithstanding the provisions of the Public Records Act, financial information and financial records received by the licensing agency under the provisions of this Part shall be held confidential and shall not be disclosed except when subpoenaed in a proceeding for the revocation, suspension, or denial of a license.

Added by Acts 1982, No. 872, §1, eff. Jan. 1, 1984; Acts 1999, No. 1289, §1.



RS 40:2139 - Fees and limitations

§2139. Fees and limitations

A. The application by any person for a license or renewal of a license to operate an ambulatory surgical center shall be accompanied by a fee of five hundred dollars which is hereby levied as the license fee for operation of an ambulatory surgical center for a period of one year; provided ambulatory surgical centers subject to the licensing requirements of this Part which are owned and operated by the state of Louisiana shall be exempt from payment of the fees stipulated in this Section. The fees herein levied and collected shall be paid into the general fund.

B. Each license issued hereunder shall be for a period of one year from date of issuance unless sooner revoked, shall be on a form prescribed by the licensing agency, shall not be transferable or assignable, shall be issued only for the person and premises named in the application, shall be posted in a conspicuous place on the licensed premises, and may be renewed from year to year upon application and payment of the license fee as in the case of procurement of an original license.

Added by Acts 1976, No. 596, §1; Acts 1986, No. 497, §1, eff. July 2, 1986.



RS 40:2140 - Application

§2140. Application

An application for a license shall be made to the licensing agency on forms provided by it and shall contain such information as the department reasonably requires, which may include affirmative evidence of ability to comply with such reasonable standards, rules, and regulations as are lawfully prescribed hereunder and information required for health planning pursuant to R.S. 36:256(B). Additional information required by the licensing agency or for health planning shall be supplied on supplemental forms as needed.

Added by Acts 1976, No. 596, §1; Acts 1985, No. 342, §2, eff. July 9, 1985.



RS 40:2141 - Denial, suspension or revocation of license; appeal

§2141. Denial, suspension or revocation of license; appeal

The procedure of denial, suspension, or revocation of licenses, and appeals therefrom, will be the same as provided for in the licensing of hospitals, as contained in Louisiana R.S. 40:2110.

Added by Acts 1976, No. 596, §1.



RS 40:2142 - Geriatric hospitals and units

§2142. Geriatric hospitals and units

A. The department may establish and administer geriatric hospitals or units to receive and care for persons who are elderly or infirm who have been discharged by a hospital for persons with mental illness and for other persons who are elderly or infirm who are in need of nursing and medical care. Such hospitals or units may be established on sites designated by the department in quarters constructed or designated by the department, provided that no such geriatric hospital or unit may be established on any site located more than five air miles from the administrative office of East Louisiana State Hospital or more than one air mile from the administrative office of Central Louisiana State Hospital.

B. Nothing in this Section shall prohibit the department from establishing a geriatric hospital located in the present Ward 14 of Orleans Parish.

C. Persons admitted to such geriatric hospitals or units or their responsible relatives shall pay the cost of their maintenance and care.

D. The Villa Feliciana Medical Complex located at Jackson, Louisiana, shall be administered by the department.

Acts 1977, No. 680, §71. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978; Acts 1979, No. 763, §2; Acts 1987, No. 617, §2; Acts 1997, No. 641, §3; Acts 2014, No. 811, §22, eff. June 23, 2014.



RS 40:2143 - Repealed by Acts 1979, No. 76, 3

§2143. Repealed by Acts 1979, No. 76, §3



RS 40:2144 - Hospital Records and Retention Act

§2144. Hospital Records and Retention Act

A. As used in this Section:

(1) "Health care provider" means a hospital, as defined in Paragraph (3) hereof, and means a person, corporation, facility, or institution licensed by the state to provide health care or professional services as a physician, hospital, ambulatory surgical center, dentist, registered or licensed practical nurse, pharmacist, optometrist, podiatrist, chiropractor, physical therapist or psychologist, and/or an officer, employee or agent thereof acting in the course and scope of his employment.

(2) "Patient" means a natural person who receives health care from a licensed health care provider.

(3) "Hospital" means any hospital as defined in R.S. 40:2102 and ambulatory surgical center as defined in R.S. 40:2133.

(4) "Representative" means the parent of a minor patient, tutor, curator, trustee, attorney, succession representative, or other legal agent of the patient.

(5) "Hospital record" or "hospital chart" means a compilation of the reports of the various clinical departments within a hospital, as well as reports from health care providers, as are customarily catalogued and maintained by the hospital medical records department. Hospital records include reports of procedures such as X-rays and electrocardiograms, but they do not include the image or graphic matter produced by such procedures.

B. Hospital records are subject to reasonable access to the information contained therein by the patient or his authorized representative as hereinafter provided.

C. The patient or his authorized representatives may request and obtain copies of his hospital records in the manner set forth in Subsection D.

D. Upon request in writing signed and dated by the person initiating the request, the hospital shall, except for good cause shown, such as medical contraindication, furnish the records as soon as practicable and upon payment of the reasonable cost of so providing. Any hospital, its employees, officers, or agents acting in good faith, shall be justified in relying on the reasonable representations of any person making a request. Such hospital, employees, officers, or agents, except for their own negligence, shall not be held liable in damages by reason of their compliance with such request or their inability to fulfill the request.

E.(1) A hospital record or hospital chart may be kept in any written, photographic, microfilm, or other similar method or may be kept by any magnetic, electronic, optical, or similar form of data compilation which is approved for such use in a rule promulgated by the Louisiana Department of Health. No magnetic, electronic, optical, or similar method shall be approved unless it provides reasonable safeguards against erasure or alteration.

(2) A hospital may, at its discretion, cause any hospital record or part thereof to be microfilmed, or otherwise reproduced, in order to accomplish efficient storage and preservation of hospital records.

F.(1) Hospital records shall be retained by hospitals in their original, microfilmed, or similarly reproduced form for a minimum period of ten years from the date a patient is discharged.

(2) Graphic matter, images, X-ray films and like matter that were necessary to produce a diagnostic or therapeutic report shall be retained, preserved and properly stored by hospitals in their original, microfilmed, or similarly reproduced form for a minimum period of three years from the date a patient is discharged. Such graphic matter, images, X-ray film and like matter shall be retained for longer periods when requested in writing by any one of the following:

(a) An attending or consultant physician of the patient.

(b) The patient or someone acting legally in his behalf.

(c) Legal counsel for a party having an interest affected by the patient's medical records.

G. A certified copy of the hospital record or graphic matter, images, X-ray film and like matter shall be deemed to be an original for all purposes, and shall be admissible in evidence in all courts or administrative agencies as if it were the original.

H.(1) Subject to such guidelines and limitations as may be promulgated by the Louisiana Department of Health, electronic signatures by licensed health care providers on medical records are hereby authorized.

(2) The Louisiana Department of Health may promulgate rules to regulate the use of electronic signatures. Such rules may contain any of the following:

(a) Limitation on which documents may be signed electronically, but any such limitation shall not prohibit the use of such signatures on discharge summaries and attestations.

(b) Security requirements, which may include the following:

(i) The use of alphanumeric or similar codes, fingerprints, or other identifying methods.

(ii) Prohibition against disclosure of codes or other identifiers to other persons.

(iii) Health care provider responsibility for unauthorized signatures.

(3) The Louisiana Department of Health may promulgate rules to regulate the use of orders for the care and treatment of a patient of a hospital which are given to the hospital verbally or transmitted to the hospital electronically, whether by telephone, facsimile transmission, or otherwise. Such rules may include when and under what circumstances the ordering health care provider must sign or countersign the verbal or electronically transmitted order. Any such promulgated rules and regulations shall grant a health care provider up to ten days following the date an order is transmitted verbally or electronically to provide the signature or countersignature for such order.

(4) No rule promulgated by the Louisiana Department of Health pursuant to this Subsection shall contradict or be in conflict with the rules or guidelines on the subject promulgated by the Health Care Financing Administration of the United States or of the standards published by the Joint Commission on Accreditation of Healthcare Organizations.

Added by Acts 1982, No. 660, §1; Acts 1992, No. 781, §1; Acts 1992, No. 1109, §1; Acts 1997, No. 629, §1; Acts 2001, No. 306, §1.



RS 40:2145 - Electronic signatures

§2145. Electronic signatures

A. Electronic signatures of health care providers may be permitted on hospital records.

B. The Louisiana Department of Health shall develop guidelines to regulate the use of electronic signatures which may include limitations on which documents may be signed electronically, but any such limitation shall not prohibit the use of electronic signatures on discharge summaries and attestations.

C. The department shall promulgate rules and regulations to implement the provisions of this Section in accordance with the Administrative Procedure Act, all applicable rules and guidelines established by the Health Care Financing Authority, and all standards established by the Joint Commission on Accreditation of Healthcare Organizations.

Acts 1992, No. 1109, §1; Acts 2001, No. 1032, §14.



RS 40:2151 - Short title

PART IV-A. LICENSING OF BEHAVIORAL HEALTH SERVICES PROVIDERS

§2151. Short title

This Part may be cited as the "Behavioral Health Services Provider Licensing Law".

Acts 2013, No. 308, §1, eff. June 17, 2013.



RS 40:2152 - Purpose

§2152. Purpose

The purpose of this Part is to authorize the Louisiana Department of Health to promulgate and publish rules and regulations to provide for integrated behavioral health services under one license, to provide for the health, safety, and welfare of persons receiving behavioral health services, and to provide for the safe operation and maintenance of providers and facilities providing such care.

Acts 2013, No. 308, §1, eff. June 17, 2013.



RS 40:2153 - Definitions

§2153. Definitions

For the purposes of this Part, and subject to the provisions of R.S. 40:2154, unless the context otherwise clearly indicates, the following terms shall have the following meanings:

(1) "Behavioral health services" means mental health services, substance abuse/addiction treatment services, or a combination of such services, for adults and children. Behavioral health services may be provided in a residential setting, in a clinic setting on an outpatient basis, or in a home or community setting.

(2) "Behavioral health services provider" means a facility, agency, institution, person, society, corporation, partnership, unincorporated association, group, or other legal entity that provides behavioral health services and that presents itself to the public as a provider of behavioral health services.

(3) "Client" means any person who has been accepted for treatment or services, including rehabilitation services, furnished by a provider licensed pursuant to this Part.

(4) "Department" means the Louisiana Department of Health or any office or agency thereof designated by the secretary to administer the provisions of this Part.

(5) "Financial viability" means the provider or facility seeking licensure is able to provide verification and continuous maintenance of all of the following:

(a) A line of credit issued from a federally insured, licensed lending institution in the amount of at least fifty thousand dollars.

(b) General and professional liability insurance of at least five hundred thousand dollars.

(c) Workers' compensation insurance.

(6) "License" means a license issued by the department to a behavioral health services provider.

(7) "Licensed Mental Health Professional (LMHP)" means an individual who is currently licensed and in good standing in the state of Louisiana to practice within the scope of all applicable state laws, practice acts, and the individual's professional license, as one of the following:

(a) Medical psychologist.

(b) Licensed psychologist.

(c) Licensed clinical social worker (LCSW).

(d) Licensed professional counselor (LPC).

(e) Licensed marriage and family therapist (LMFT).

(f) Licensed addiction counselor (LAC).

(g) Licensed Advanced Practice Registered Nurse (APRN).

(h) Licensed rehabilitation counselor (LRC).

(8) "Mental health service" means a service related to the screening, diagnosis, management, or treatment of a mental disorder, mental illness, or other psychological or psychiatric condition or problem.

(9) "Outpatient services" means behavioral health services offered in an accessible nonresidential setting to clients whose physical and emotional status allows them to function in their usual environment.

(10) "Physician" means an individual who is currently licensed and in good standing in the state of Louisiana to practice medicine in Louisiana and who is acting within the scope of all applicable state laws and the individual's professional license.

(11) "Physician assistant" means an individual who is currently approved and licensed by and in good standing with the Louisiana State Board of Medical Examiners to perform medical services under the supervision of a physician or group of physicians who are licensed by and registered with the Louisiana State Board of Medical Examiners to supervise a physician assistant, and who is acting within the scope of all applicable state laws and the individual's professional license.

(12) "Secretary" means the secretary of the Louisiana Department of Health or his designee.

(13) "Standards" means policies, procedures, rules, and other guidelines or standards of current practice contained in this Part, in addition to those rules and standards promulgated by the department for the licensing and operation of behavioral health service providers.

(14) "Substance abuse/addiction treatment service" means a service related to the screening, diagnosis, management, or treatment for the abuse of or addiction to controlled dangerous substances, drugs or inhalants, alcohol, problem gambling, or a combination thereof.

Acts 2013, No. 308, §1, eff. June 17, 2013.



RS 40:2154 - Applicability

§2154. Applicability

A. The provisions of this Part shall not apply to the licensing of any of the following facilities or persons and shall not be construed as requiring any of the following facilities or persons to seek licensure as a behavioral health services provider:

(1) Hospitals licensed under R.S. 40:2100 et seq.

(2) Crisis receiving centers licensed under R.S. 40:2180.11 et seq.

(3) Nursing homes licensed under R.S. 40:2009.3 et seq.

(4) Psychiatric residential treatment facilities or therapeutic group homes licensed under R.S. 40:2009.

(5) Facilities or services operated by the federal government.

(6) Federally qualified health care centers certified by the federal government.

(7) Community mental health centers certified by the federal government.

(8) Home- and community-based service providers licensed under R.S. 40:2120.1 et seq.

(9) An individual Licensed Mental Health Professional (LMHP), whether incorporated or unincorporated, or a group practice of LMHPs, providing services under the auspices of and pursuant to the scope of the individual's license or group's licenses.

(10) An individual licensed physician, or a group of licensed physicians, providing services under the auspices of and pursuant to the scope of the individual's license or group's licenses.

(11) An individual licensed physician assistant, or a group practice of licensed physician assistants, providing services under the auspices of and pursuant to the scope of the individual's license or group's licenses.

(12) School-based health clinics/centers that are certified by the Louisiana Department of Health, office of public health, and enrolled in the Louisiana Medicaid Program.

(13) A health care provider or entity solely providing case management or peer support services, or a combination thereof.

(14) A health care provider that meets all of the following criteria:

(a) Was an accredited mental health rehabilitation provider enrolled in the Louisiana Medicaid Program as of February 28, 2012.

(b) Was enrolled with the statewide management organization for the Louisiana Behavioral Health Partnership as of March 1, 2012.

(c) Maintains continuous, uninterrupted accreditation through an approved accreditation organization.

(d) Maintains continuous, uninterrupted enrollment with the statewide management organization for the Louisiana Behavioral Health Partnership.

(15) An individual licensed advanced practice registered nurse, or a group practice of licensed advanced practice registered nurses, providing services under the auspices of and pursuant to the scope of the individual's license or group's licenses.

(16) Rural health clinics licensed under R.S. 40:2197.

(17) Facilities or services operated by the Department of Public Safety and Corrections, corrections services.

(18) Facilities or services operated for the sole purpose of providing substance abuse or mental health services to courts that are recognized and certified by the Louisiana Supreme Court as specialty courts.

B. Nothing in this Part shall be construed to authorize any person to provide behavioral health services unless the person is licensed, certified, registered or credentialed as provided in state law, and the services rendered are in accordance with all applicable laws, rules, professional training and ethical standards.

Acts 2013, No. 308, §1, eff. June 17, 2013; Acts 2015, No. 23, §1, eff. May 29, 2015; Acts 2016, No. 344, §1, eff. June 2, 2016.



RS 40:2155 - Licensure of behavioral health services providers

§2155. Licensure of behavioral health services providers

A. All behavioral health services providers shall be licensed. No facility, agency, institution, person, society, corporation, partnership, unincorporated association, group, or other legal entity providing behavioral health services may be established, operated, or reimbursed under the Medicaid program unless licensed as a behavioral health services provider to perform such care by the department.

B. A license issued to a behavioral health services provider shall be valid for only one geographic location and shall be issued only for the person and premises named in the license application.

C. A license pursuant to this Part shall be valid for twelve months, beginning the month of issuance, unless revoked or otherwise suspended prior to that date.

D. A license issued pursuant to this Part shall be on a form prescribed by the department.

E. A license pursuant to this Part shall not be transferrable or assignable.

F. A license issued to a behavioral health services provider shall be posted in a conspicuous place on the licensed premises.

G. A license issued to a behavioral health services provider shall list the types or modules of behavioral health services that the provider is licensed to provide.

Acts 2013, No. 308, §1, eff. June 17, 2013.



RS 40:2156 - Rules and regulations; licensing standards; fees

§2156. Rules and regulations; licensing standards; fees

A. The department shall promulgate and publish rules, regulations, and licensing standards, in accordance with the Administrative Procedure Act, to provide for the licensure of behavioral health services providers, to provide for the health, safety, and welfare of persons receiving care and services from providers, and to provide for the safe operation and maintenance of providers. The rules, regulations, and licensing standards shall become effective upon approval of the secretary of the department in accordance with the Administrative Procedure Act. The rules, regulations, and licensing standards shall have the effect of law.

B. The department shall prescribe, promulgate, and publish rules, regulations, and licensing standards. The rules, regulations, and licensing standards shall include but are not limited to the following:

(1) Licensure application and renewal application forms, procedures, and requirements.

(2) Operational and personnel requirements.

(3) Practice standards to assure quality of care.

(4) Practice standards to assure the health, safety, welfare, and comfort of persons receiving care and services.

(5) Confidentiality of clients' records.

(6) Treatment priorities, as well as residential and outpatient criteria.

(7) Criteria and protocols to assure uniform and quality assessment, diagnosis, evaluation, and referral to appropriate level of care.

(8) Survey and complaint investigations, including investigations into allegations that a provider is operating without a license.

(9) Initial and annual renewal of license, including the requirement of providing verification and continuous maintenance of financial viability for all behavioral health services providers other than those owned by governmental entities.

(10) Provisional licenses.

(11) Denial, revocation, suspension, and nonrenewal of licenses, and the appeals therefrom.

(12) Planning, construction, and design of the facility or provider to ensure the health, safety, welfare, and comfort of persons receiving care and services.

(13) Modules of behavioral health services providers with varying levels or types of services. The modules for behavioral health services providers shall include at a minimum:

(a) Mental Health Services Module.

(b) Substance Abuse/Addiction Treatment Module.

(14) Requirements for offsite or branch locations.

(15) Other regulations or standards as will ensure proper care and treatment of persons receiving care and services, including provisions relative to civil monetary penalties, as may be deemed necessary for an effective administration of this Part.

C. The department shall have the authority to monitor, survey, and regulate mental health clinics and substance abuse/addiction treatment facilities under the existing licensing regulations for the programs until the department publishes minimum licensing standards for behavioral health services providers and the time for all existing licensed mental health clinics and substance abuse/addiction treatment facilities to apply for the behavioral health services provider license has expired.

Acts 2013, No. 308, §1, eff. June 17, 2013.



RS 40:2157 - License issuance; application; onsite inspection

§2157. License issuance; application; onsite inspection

A. Each application for licensure of a behavioral health services provider shall be submitted to the department on forms prescribed by the department and shall contain such information as the department may require. Additional information required by the department shall be provided by the applicant as requested.

B. Each application for licensure and each license renewal application shall be accompanied by a nonrefundable license fee in the amount required pursuant to R.S. 40:2006.

C. Following receipt of the completed initial licensing application and licensing fee, the department shall perform an onsite survey and inspection. If, after the onsite survey and inspection, the department finds that the provider meets the requirements established under this Part and under the licensing standards adopted pursuant to this Part, a license shall be issued.

D. As a condition for renewal of license, the licensee shall submit to the department a completed annual renewal application on the forms prescribed by the department, which shall contain all information required by the department. Additionally, the annual renewal licensing fee shall be submitted with the annual renewal application. Upon receipt of the completed annual renewal application and the annual renewal licensing fee, the department shall determine if the facility continues to meet the requirements established under this Part and under the licensing standards adopted pursuant to this Part. The department may perform an onsite survey and inspection upon annual renewal. If the provider continues to meet the requirements established under this Part and under the licensing standards adopted pursuant to this Part, a license shall be issued which shall be valid for up to one year, unless otherwise revoked or suspended.

E. The department may perform an onsite inspection at reasonable times as necessary to ensure compliance with this Part.

Acts 2013, No. 308, §1, eff. June 17, 2013.



RS 40:2158 - Operation without license; penalty

§2158. Operation without license; penalty

A. A behavioral health services provider shall not operate without a license issued by the department. Any provider or facility operating without a license shall be guilty of a misdemeanor and upon conviction shall be fined no less than two hundred fifty dollars nor more than one thousand dollars. Each day of violation shall constitute a separate offense. It shall be the responsibility of the department to inform the appropriate district attorney of the alleged violation to assure enforcement.

B. If a behavioral health services provider is operating without a license issued by the department, the department shall have the authority to issue an immediate cease and desist order to that provider. Any such provider receiving such a cease and desist order from the department shall immediately cease operations until such time as that provider is issued a license by the department.

C. The department shall seek an injunction in the Nineteenth Judicial District Court against any provider who receives a cease and desist order from the department under Subsection B of this Section and who does not cease operations immediately. Any provider against whom an injunction is granted shall be liable to the department for attorney fees, costs, and damages.

Acts 2013, No. 308, §1, eff. June 17, 2013.



RS 40:2159 - Opioid treatment programs

§2159. Opioid treatment programs

The department shall not license any opioid treatment programs under the behavioral health services provider license unless the department, in its discretion, determines that there is a need for another opioid treatment program in a certain geographic location. The department has promulgated and adopted rules and regulations in accordance with the Administrative Procedure Act to provide for the criteria and processes for determining whether such a need exists and the procedures for selecting an opioid treatment program to be licensed once a need has been determined.

Acts 2013, No. 308, §1, eff. June 17, 2013.



RS 40:2160 - Right of inspection by department; records; reports

§2160. Right of inspection by department; records; reports

A. Every behavioral health services provider that has applied for a license or that is licensed pursuant to this Part shall be open at all reasonable times for inspection by the department, the state fire marshal, municipal boards of health, and any other authorized governmental entity.

B. Every licensee shall keep all records and make all reports as the department shall prescribe, and all records shall be open to inspection by the department or other authorized governmental entity.

Acts 2013, No. 308, §1, eff. June 17, 2013.



RS 40:2161 - Drug free zone; notice; signs

§2161. Drug free zone; notice; signs

A. A drug free zone is an area inclusive of any property used as a behavioral health services provider that has a substance abuse/addiction treatment module, or within two thousand feet of such property.

B. The local governing authority which has jurisdiction over zoning matters in which each drug free zone is located shall publish a map clearly indicating the boundaries of each drug free zone in accordance with the specifications in Subsection A of this Section. The drug free zone map shall be made on an official public document and placed with the clerk of court for the parish or parishes in which the drug free zone is located.

C.(1) The secretary of the Louisiana Department of Health shall develop a method by which to mark drug free zones, including the use of signs or other markings suitable to the situation. Signs or other markings shall be located in a visible manner on or near each behavioral health services provider that has a substance abuse/addiction treatment module, indicating that the area is a drug free zone, that the zone extends for a distance of two thousand feet, and that a felony violation of the Uniform Controlled Dangerous Substances Law will subject the offender to severe penalties under law. The posting required in this Subsection is the responsibility and at the expense of the licensed provider.

(2) The Department of Public Safety and Corrections shall coordinate and provide rules for the establishment of toll free telephone numbers for use in submitting anonymous information regarding drug activity to local law enforcement agencies. The telephone numbers shall be displayed on the drug free zone signs that shall be manufactured in correctional institutions subject to the office of corrections in the Department of Public Safety and Corrections.

D.(1) It shall be unlawful for any person to cover, remove, deface, alter, or destroy any sign or other marking identifying a drug free zone as provided in this Section.

(2) Any violation of this Subsection shall be punishable by a fine of not more than one thousand dollars or by a jail sentence of not more than six months, or both.

Acts 2013, No. 308, §1, eff. June 17, 2013; Acts 2014, No. 791, §14.



RS 40:2162 - Repealed by Acts 2009, No. 381, §3, eff. July 1, 2010.

§2162. Repealed by Acts 2009, No. 381, §3, eff. July 1, 2010.



RS 40:2163 - Repealed by Acts 2009, No. 381, §3, eff. July 1, 2010.

§2163. Repealed by Acts 2009, No. 381, §3, eff. July 1, 2010.



RS 40:2166.1 - Short title

PART V-A. LICENSING OF ADULT RESIDENTIAL CARE PROVIDERS

§2166.1. Short title

This Part may be cited as the "Adult Residential Care Provider Licensing Law".

Acts 2006, No. 433, §1, eff. June 15, 2006.



RS 40:2166.2 - Purpose

§2166.2. Purpose

The purpose of this Part is to authorize the Louisiana Department of Health to promulgate and publish rules and regulations to provide for the health, safety, and welfare of adults receiving residential care and to provide for the safe operation of facilities providing such care. It is the intent of the legislature to support the rights of individuals to live in a residential setting which ensures freedom of choice, independence, and an opportunity to continue to live as integral members of the community, aging with dignity, privacy, and respect.

Acts 2006, No. 433, §1, eff. June 15, 2006; Acts 2009, No. 381, §2, eff. July 1, 2010.



RS 40:2166.3 - Definitions

§2166.3. Definitions

As used in this Part, the following terms shall have the following meanings:

(1) "Adult residential care home" means a publicly or privately operated residence that provides personal assistance, lodging, and meals for compensation to two or more adults who are unrelated to the residence licensee, operator, or administrator.

(2) "Adult residential care provider" means a facility, agency, institution, society, corporation, partnership, company, entity, residence, person or persons, or any other group which provides adult residential care for compensation to two or more adults who are unrelated to the licensee or operator. Adult residential care may include but is not limited to the following services: lodging, meals, medication administration, intermittent nursing services, assistance with self administration of medications, assistance with personal hygiene, assistance with transfers and ambulation, assistance with dressing, housekeeping, and laundry. There shall be four modules of adult residential care providers as described in R.S. 40:2166.5(B)(11). The department shall promulgate rules and regulations for each module, governing the scope of services to be provided thereunder.

(3) "Department" means the Louisiana Louisiana Department of Health.

(4) "Financial viability" means the provider or facility seeking licensure is able to provide at least one of the following:

(a) Verification of sufficient assets equal to one hundred thousand dollars or the cost of three months of operation, whichever is less.

(b) A letter of credit equal to one hundred thousand dollars or the cost of three months of operation, whichever is less.

(5) "License" means a license issued by the department to an adult residential care provider.

Acts 2006, No. 433, §1, eff. June 15, 2006; Acts 2009, No. 381, §2, eff. July 1, 2010.



RS 40:2166.4 - Licensure of adult residential care providers

§2166.4. Licensure of adult residential care providers

A. All adult residential care providers, whether facilities, agencies, providers, institutions, societies, corporations, partnerships, entities, residences, person or persons, or any other group or groups providing adult residential care, shall be licensed. No facility, agency, provider, institution, society, corporation, partnership, company, entity, residence, person or persons, or any other group providing adult residential care may be established, operated, or reimbursed under the Medicaid program for such care unless licensed to perform such care by the department.

B. A license issued to an adult residential care provider shall be valid for only one geographic location and shall be issued only for the person and premises named in the license application.

C. A license issued under this Part shall be valid for one year from the date of issuance, unless revoked prior to that date.

D. A license issued under this Part shall expire on the last day of the twelfth month after date of issuance, unless otherwise renewed.

E. A license issued under this Part shall be on a form prescribed by the department.

F. A license issued under this Part shall not be transferrable or assignable.

G. A license issued to an adult residential care provider shall be posted in a conspicuous place on the licensed premises.

H. Effective July 1, 2010, the authority to license adult residential care homes shall transfer from the Department of Children and Family Services to the Louisiana Department of Health. Each adult residential care home which has a valid license issued by the Department of Children and Family Services shall apply to the Louisiana Department of Health to become an adult residential care provider sixty days prior to the expiration of the current adult residential care home license. The adult residential care home license shall be valid until its expiration date, unless otherwise revoked, suspended, or terminated. Effective July 1, 2010, the Louisiana Department of Health shall have authority to monitor, survey, and regulate the adult residential care home under the existing Department of Children and Family Services regulations until the Louisiana Department of Health publishes minimum licensing standards for all modules of adult residential care providers.

I. All waivers in effect on July 1, 2010, granted to adult residential care facilities licensed by the Department of Children and Family Services shall remain in effect when those facilities are transferred to the Louisiana Department of Health subject to licensing rules and regulations. However, any physical space waiver in effect on July 1, 2010, granted to adult residential care facilities licensed by the Department of Children and Family Services shall remain in effect when those facilities are transferred to the Louisiana Department of Health unless there is a renovation, new construction, or relocation of the physical space which is subject to such waiver.

Acts 2006, No. 433, §1, eff. June 15, 2006; Acts 2009, No. 381, §2, eff. July 1, 2010.



RS 40:2166.5 - Rules and regulations; licensing standards; fees

§2166.5. Rules and regulations; licensing standards; fees

A. The department shall promulgate and publish rules, regulations, and licensing standards, in accordance with the Administrative Procedure Act, to provide for the licensure of adult residential care providers, and to provide for the health, safety, and welfare of persons receiving care from such providers, and to provide for the safe operation of such providers. The rules, regulations, and licensing standards shall become effective upon approval of the secretary of the department in accordance with the Administrative Procedure Act. Such rules, regulations, and licensing standards shall have the effect of law.

B. The department shall prescribe, promulgate, and publish rules, regulations, and licensing standards including but not limited to the following:

(1) Licensure application and renewal application procedures and requirements.

(2) Operational and personnel requirements.

(3) Practice standards to assure quality of care.

(4) Practice standards to assure the health, safety, welfare, and comfort of persons receiving care.

(5) Survey and complaint investigations.

(6) Initial and annual renewal of license, including the requirement of a showing of financial viability.

(7) Provisional licenses.

(8) Denial, revocation, suspension, and nonrenewal of licenses, and the appeals therefrom.

(9) Planning, construction, and design of the facility to ensure the health, safety, welfare, and comfort of persons receiving services.

(10) Other regulations or standards as will ensure proper care and treatment of persons receiving service, including provisions relative to civil monetary penalties, as may be deemed necessary for an effective administration of this Part. Such standards shall include rules that subject adult residential care providers or facilities to civil monetary penalties by class of violation.

(11) Modules of adult residential care providers with varying levels of services. The modules for adult residential care providers shall be as follows:

(a) Level 1 personal care homes.

(b) Level 2 shelter care homes.

(c) Level 3 assisted living facilities.

(d) Level 4 adult residential care providers.

C. The secretary of the department is further authorized to set and collect fees and fines for the licensure of adult residential care providers as follows:

(1) Each adult residential care provider shall be assessed a fee not to exceed six hundred dollars, payable to the department, at the time an application is made to the department, and once a year thereafter for renewal of license. This fee is for application and renewal of a license only.

(2) Each adult residential care provider shall be assessed an additional application and renewal fee not to exceed five dollars per unit, payable to the department, at the time the application or application for renewal of the license is made. For purposes of Subsection C of this Section, "unit" means room or station.

(3) An adult residential care provider shall be assessed a delinquent fee of one hundred dollars for failure to timely renew its license. This delinquent fee shall be assessed and shall become due and payable to the department at 12:01 a.m. on the first day following the expiration date of the license.

(4) Effective July 1, 2010, an adult residential care provider which had previously been licensed by the Department of Children and Family Services as an adult residential care home as of June 30, 2010, shall continue to pay the existing fee of two hundred fifty dollars for license renewal. The license fee shall be due once a year for renewal of license.

(5) Effective July 1, 2010, an adult residential care provider which had previously been licensed by the Department of Children and Family Services as an adult residential care home as of June 30, 2010, which operates without a valid license or which operates in violation of state law or department regulations shall be fined by the department in accordance with the existing schedule of fines and enforcement procedures promulgated by rules of the department, not to exceed two hundred fifty dollars for each day of such offense.

Acts 2006, No. 433, §1, eff. June 15, 2006; Acts 2009, No. 381, §2, eff. July 1, 2010.



RS 40:2166.6 - License issuance; application; on-site inspection

§2166.6. License issuance; application; on-site inspection

A. Each application for licensure of an adult residential care provider shall be submitted to the department on forms prescribed by the department and shall contain such information as the department may require. Additional information required by the department shall be provided by the applicant as requested.

B. Each application for licensure and application renewal of licensure shall be accompanied by a nonrefundable license fee in the amount set by the department in accordance with R.S. 40:2166.5.

C. Following receipt of the completed application and licensing fee, the department shall perform an on-site survey and inspection. If, after the on-site survey and inspection, the department finds that the facility meets the requirements established under this Part and the licensing standards adopted in pursuance thereof, a license shall be issued.

D. As a condition for renewal of a license, the licensee shall submit to the department a completed annual renewal application on forms prescribed by the department which shall contain such information as required by the department. Additionally, the annual renewal licensing fee shall be submitted with the annual renewal application. Upon receipt of the completed annual renewal application and the annual renewal licensing fee, the department shall determine if the facility continues to meet the requirements established under this Part and the licensing standards adopted in pursuance thereof. The department may perform an on-site survey and inspection upon annual renewal. If the facility continues to meet the requirements established under this Part and the licensing standards adopted in pursuance thereof, a license shall be issued which shall be valid for one year.

E. The department may perform an on-site inspection at reasonable times as necessary to ensure compliance with this Part.

Acts 2006, No. 433, §1, eff. June 15, 2006.



RS 40:2166.7 - Operation without license; penalty

§2166.7. Operation without license; penalty

A. An adult residential care provider shall not operate without a license issued by the department. Any such provider operating without a license shall be guilty of a misdemeanor and upon conviction shall be fined not more than one hundred dollars for each day of operation without a license up to a maximum of one thousand dollars or imprisonment of not more than six months, or both. It shall be the responsibility of the department to inform the appropriate district attorney of the alleged violation to assure enforcement.

B. If an adult residential care provider is operating without a license issued by the department, the department shall have the authority to issue an immediate cease and desist order to that provider. Any such provider receiving such a cease and desist order from the department shall immediately cease operations until such time as that provider is issued a license by the department.

C. The department shall seek an injunction in the Nineteenth Judicial District Court against any provider who receives a cease and desist order from the department under Subsection B of this Section and who does not cease operations immediately. Any such provider against whom an injunction is granted shall be liable to the department for attorney fees, costs, and damages.

Acts 2006, No. 433, §1, eff. June 15, 2006; Acts 2009, No. 381, §2, eff. July 1, 2010.



RS 40:2166.7.1 - Moratorium on licensure of level 4 adult residential care providers

§2166.7.1. Moratorium on licensure of level 4 adult residential care providers

Notwithstanding any other provision of law to the contrary, the department shall implement a moratorium on the licensure of additional level 4 adult residential care providers until July 1, 2017. The moratorium shall not apply to a provider which has received facility need review approval from the department for a level 4 adult residential care provider on or before April 25, 2012.

Acts 2012, No. 676, §1.



RS 40:2166.8 - Fees on community service providers; disposition of fees

§2166.8. Fees on community service providers; disposition of fees

A.(1) The department is hereby authorized to adopt and impose fees for community-based services provided by the Medicaid program for every adult residential care provider as well as any other provider of services offered in lieu of institutional placement and to adopt rules and regulations relative to the imposition of such fees. The amount of any fee shall not exceed the total cost to the state of providing the care subject to such fee. In addition, the amount of the fees imposed shall not exceed six percent of the gross revenues of such provider.

(2) Any fee authorized by and imposed pursuant to this Section shall be considered an allowable cost for purposes of insurance or other third-party reimbursements and shall be included in the establishment of reimbursement rates.

(3) All fees collected pursuant to this Section shall be paid into the state treasury and after compliance with Article VII, Section 9(B) of the Constitution of Louisiana, relative to the Bond Security and Redemption Fund, shall be deposited into the state general fund.

(4) The department shall not impose, adopt, or collect any fee authorized under the provisions of this Section until written approval is received from the secretary of the United States Department of Health and Human Services that adult residential care providers may be considered a "class of providers" for the purposes of 42 CFR 433.56.

B.(1) The department shall adopt and promulgate, pursuant to the Administrative Procedure Act, such rules and regulations as are necessary to administer the fees imposed pursuant to this Section, including but not limited to rules and regulations regarding the collection and payment of the fees and the records necessary to be maintained and made available by the providers on whom the fees are imposed. Any such information, other than the amount of fees collected from each provider and the total amount of revenues generated by the fees collected pursuant to this Section, received by any department or agency of the state pursuant to this Section, shall be held confidential.

(2) The department shall adopt and promulgate, pursuant to the Administrative Procedure Act, rules and regulations governing the rights and obligations of those on whom said fees will be imposed. Such rules and regulations shall include the administrative appeal rights and procedures governing disputes arising out of the collection or administration of the fees authorized pursuant to this Section. The department shall be authorized to collect the fees permitted pursuant to this Section by withholding all or part of a provider's regular Medicaid remittance.

C. The governor, by executive order, may designate any agency, department, or division of state government to collect the fees authorized in this Part.

Acts 2006, No. 433, §1, eff. June 15, 2006.



RS 40:2166.9 - Immunization information; influenza

§2166.9. Immunization information; influenza

A. No later than September first of each year and in accordance with the latest recommendations of the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention, every licensed adult residential care provider shall provide residents educational information on influenza. This educational information shall include, at a minimum, the risks associated with influenza, the availability, effectiveness, and known contraindications of the influenza immunization, the causes and symptoms of influenza, and the means by which influenza is spread.

B. Nothing in this Section shall be construed to require any adult residential care provider to provide or pay for any immunization against influenza.

Acts 2016, No. 28, §1.



RS 40:2166.10 - Immunization information; shingles; pneumonia

§2166.10. Immunization information; shingles; pneumonia

A. No later than September first of each year and in accordance with the latest recommendations of the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention, the Louisiana Department of Health shall provide licensed adult residential care providers with educational information on zoster, also known as shingles. The educational information shall include, at a minimum, the risks associated with shingles and how to protect oneself against the varicella-zoster virus. The licensed adult residential care providers shall disseminate this information to their residents.

B. No later than September first of each year and in accordance with the latest recommendations of the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention, the Louisiana Department of Health shall provide licensed adult residential care providers with educational information on pneumonia. The educational information shall include, at a minimum, the risks associated with pneumonia and the availability of the pneumococcal immunization. The licensed adult residential care providers shall disseminate this information to their residents.

C. Nothing in this Section shall be construed to require any adult residential care provider to provide or pay for any immunization against the varicella-zoster virus or pneumonia.

D. The Louisiana Department of Health shall provide the educational information required by Subsections A and B of this Section through the posting of a link to its website where the information can be downloaded by the licensed adult residential care providers.

Acts 2016, No. 155, §1.



RS 40:2171 - Definitions

PART VI. TRAUMA CENTERS

§2171. Definitions

As used in this Part:

(1) "Department" means the Louisiana Department of Health.

(2) "Trauma case" means any injured person who has been evaluated by prehospital personnel according to policies and procedures established by the Louisiana Department of Health and who has been found to require transportation to a trauma center.

(3) "Trauma center" means a health care facility which is capable of treating one or more types of potentially seriously injured persons and which has been certified as a trauma center by the Louisiana Department of Health.

Acts 1987, No. 358, §1.



RS 40:2172 - Certificates; applications; fees

§2172. Certificates; applications; fees

A. All health care facilities offering trauma care services may be certified on a voluntary basis.

B. Application for certification shall be made by a health care facility to the department upon forms furnished by the department. Upon determination that the facility is in compliance with the minimum requirements for certification as established by the department, the department shall issue a certificate for such period as may be provided for in the published regulations of the department.

C. There shall be a certification fee of two hundred dollars for any certificate issued in accordance with the provisions of this Part, renewable every three years.

Acts 1987, No. 358, §1.



RS 40:2173 - Rules, regulations, and standards for licenses

§2173. Rules, regulations, and standards for licenses

A. The department shall promulgate rules and regulations to carry out the provisions of this Part in accordance with the provisions of the Administrative Procedure Act. The department shall consult with the Louisiana Emergency Response Network (LERN), the Louisiana Hospital Association, and the Louisiana State Medical Society in the development of rules and regulations.

B. The department shall promulgate minimum standards for trauma centers as defined in this Part which shall:

(1) Specify the number and types of trauma patients for whom such centers must provide care in order to ensure that such centers will have sufficient experience and expertise to be able to provide quality care for victims of injury.

(2) Specify the resources and equipment needed by such centers.

(3) Include standards and guidelines for triage and transportation of trauma patients prior to care in designated trauma centers.

(4) Specify procedures for the certification and evaluation of designated trauma centers.

(5) Include procedures for the receipt, recording of, and disposition of complaints.

(6) Provide for the right of appeal for those health care facilities for which certification has been refused.

(7) Provide for the verification and certification of trauma center status which assign level designations based on resources available within the applicable facility. Rules shall be based upon national guidelines, including but not limited to those established by the American College of Surgeons in Hospital and Pre-Hospital Resources for Optimal Care of the Injured Patient and any published appendices thereto.

(8) Provide that LERN may fund the provision of data to the state trauma registry in accordance with the registry's adopted rules, requirements, and reporting cycle.

(9) Provide that certified trauma centers participate in LERN regional commissions and LERN regional and state-level trauma system performance improvement and injury prevention activities per American College of Surgeons guidelines once adequate funding has been secured by the certified trauma center.

C. The regulations promulgated under this Section shall be consistent with the guidelines for designation of trauma centers specified by the American College of Surgeons.

D. The regulations promulgated under this Section shall require health care facilities applying for certification as a trauma center to obtain a consultation site visit through the Committee on Trauma of the American College of Surgeons.

E. The department shall designate a health care facility as a trauma center when the requirements of this Section have been fulfilled and upon verification from the American College of Surgeons that the facility has met its criteria for Level I, II, or III. The "trauma center" label shall be reserved exclusively for hospitals with state-issued trauma center certification.

F. The department shall issue standard forms for applications and for inspection reports, after consultation with LERN and other appropriate organizations.

Acts 1987, No. 358, §1; Acts 2010, No. 934, §1.



RS 40:2175.1 - Short title

PART VI-A. LICENSING OF OUTPATIENT ABORTION FACILITIES

§2175.1. Short title

This Part may be cited as the "Outpatient Abortion Facility Licensing Law".

Acts 2001, No. 391, §1.



RS 40:2175.2 - Purpose

§2175.2. Purpose

The purpose of this Part is to authorize the Louisiana Department of Health to promulgate and publish rules and regulations to provide for the health, safety, and welfare of women in outpatient abortion facilities and for the safe operation of such facilities. The rules shall be reasonably related to the purpose expressed in this Section and shall not impose a legally significant burden on a woman's freedom to decide whether to terminate her pregnancy.

Acts 2001, No. 391, §1.



RS 40:2175.3 - Definitions

§2175.3. Definitions

For purposes of this Part, the following definitions apply:

(1) "Abortion" means any surgical procedure performed after pregnancy has been medically verified with the intent to cause the termination of the pregnancy other than for the purpose of producing a live birth, removing an ectopic pregnancy, or removing a dead fetus caused by a spontaneous abortion.

(2) "First trimester" means the time period up to fourteen weeks after the first day of the last menstrual period.

(3) "Licensee" means the person, partnership, corporation, association, organization, or professional entity on whom rests the ultimate responsibility and authority for the conduct of the outpatient abortion facility.

(4) "Licensing agency" means the Louisiana Department of Health.

(5) "Outpatient abortion facility" means any outpatient facility, other than a hospital as defined in R.S. 40:2102 or an ambulatory surgical center as defined in R.S. 40:2133, in which any second trimester or five or more first trimester abortions per calendar year are performed.

(6) "Second trimester" means the time period from fourteen to twenty-three weeks after the first day of the last menstrual period.

(7) "Secretary" means the secretary of the Louisiana Department of Health.

Acts 2001, No. 391, §1; Acts 2014, No. 620, §1, eff. Sept. 1, 2014.



RS 40:2175.4 - License required

§2175.4. License required

A. An outpatient abortion facility may not be established or operated in this state without an appropriate license issued under this Part.

B. A license issued to an outpatient abortion facility is valid for only one location.

C. A license issued to an outpatient abortion facility shall be valid for one year from the date of issuance, unless revoked prior to that date.

D. A license issued to an outpatient abortion facility is not transferable or assignable.

E. A license issued to an outpatient abortion facility shall be posted in a conspicuous place on the licensed premises.

Acts 2001, No. 391, §1



RS 40:2175.5 - Rules; regulations; licensing standards

§2175.5. Rules; regulations; licensing standards

The licensing agency shall promulgate and publish rules, regulations, and licensing standards to provide for the health, safety, and welfare of women in outpatient abortion facilities and for the safe operation of such facilities. The rules, regulations, and licensing standards shall become effective upon approval of the secretary of the Louisiana Department of Health in accordance with the Administrative Procedure Act. The initial rules, regulations, and licensing standards shall not become effective until approved by the House Committee on Health and Welfare and the Senate Committee on Health and Welfare. No outpatient abortion facility shall be required to obtain a license under this Part until the initial rules, regulations, and licensing standards are adopted and promulgated in accordance with the Administrative Procedure Act.

Acts 2001, No. 391, §1.



RS 40:2175.6 - License issuance; application; on-site inspection

§2175.6. License issuance; application; on-site inspection

A. An applicant for an outpatient abortion facility license must submit an application to the licensing agency on a form prescribed by the agency.

B. Each application must be accompanied by a nonrefundable license fee in an amount set by the licensing agency in accordance with R.S. 40:2006. The fees herein levied and collected shall be paid into the general fund.

C. Following receipt of the application and licensing fee, the licensing agency shall issue a license if, after an on-site inspection, it finds that the outpatient abortion facility meets the requirements established under this Part and the licensing standards adopted in pursuance thereof. The licensing agency must perform an on-site inspection of the outpatient abortion facility prior to issuance of the initial license.

D. As a condition for renewal of a license, the licensee must submit to the licensing agency the annual renewal application along with the annual renewal licensing fee. Upon receipt of the annual renewal application and the annual renewal licensing fee, the licensing agency shall determine if the outpatient abortion facility continues to meet the requirements established under this Part and the licensing standards adopted in pursuance thereof. The licensing agency may perform an on-site inspection upon annual renewal. If the outpatient abortion facility continues to meet the requirements established under this Part and the licensing standards adopted in pursuance thereof, a license shall be issued which is valid for one year.

E. A provisional license may be issued in cases where additional time is needed for the outpatient abortion facility to comply fully with the requirements established under this Part and the licensing standards adopted in pursuance thereof. The licensing agency may issue a provisional license to an outpatient abortion facility for a period not to exceed six months only if the failure to comply is not detrimental to the health or safety of the women seeking treatment in the outpatient abortion facility. The deficiencies which preclude the outpatient abortion facility from being in full compliance must be cited at the time the provisional license is issued.

F. The licensing agency may perform an on-site inspection at reasonable times as necessary to ensure compliance with this Part.

G. The secretary of the department may deny a license, may refuse to renew a license, or may revoke an existing license, if an investigation or survey determines that the applicant or licensee is in violation of any provision of this Part, in violation of the licensing rules promulgated by the department, or in violation of any other federal or state law or regulation.

(1) The secretary shall furnish the applicant or licensee thirty calendar days' written notice specifying the reasons for the denial, nonrenewal, or revocation.

(2) The applicant or licensee shall have the right to file a suspensive appeal of the denial, nonrenewal, or revocation with the office of the secretary within thirty calendar days from the date of receipt of the written notice. The appeal request shall specify in detail the reasons why the appeal is lodged.

H. Notwithstanding any law to the contrary, the secretary of the department may issue an immediate suspension of a license if an investigation or survey determines that the applicant or licensee is in violation of any provision of this Part, in violation of the rules promulgated by the department, or in violation of any other federal or state law or regulation, and the secretary determines that the violation or violations pose an imminent or immediate threat to the health, welfare, or safety of a client or patient. The secretary shall give the licensee written notice of the immediate suspension. The suspension of the license is effective upon the receipt of the written notice.

(1) The licensee shall have the right to file a devolutive appeal of the immediate suspension notice. The appeal request shall be filed with the office of the secretary within thirty calendar days of the receipt of the written notice of the immediate suspension. The appeal request shall specify in detail the reasons why the appeal is lodged.

(2) The licensee shall have the right to file for injunctive relief from the immediate suspension of the license; such injunctive relief shall be filed with the district court for the parish of East Baton Rouge. Before injunctive relief may be granted, the licensee shall prove by clear and convincing evidence that the secretary's decision to issue the immediate suspension of the license was arbitrary and capricious.

I. If a license is revoked or renewal of a license is denied other than for cessation of business or non-operational status, or if the license is surrendered in lieu of an adverse action, any owner, officer, member, manager, director, or administrator of the licensee may be prohibited from owning, managing, directing, or operating another outpatient abortion clinic in the state of Louisiana.

Acts 2001, No. 391, §1; Acts 2010, No. 490, §1, eff. June 22, 2010.



RS 40:2175.11 - Legislative findings

PART VI-B. ALTERNATE HEALTH CARE MODELS

§2175.11. Legislative findings

The legislature finds that many consumers have limited access to needed health care and other consumers have limited health care choices. Consumers of health care also experience high out-of-pocket costs for health care, and the state as a whole experiences high aggregate health care costs. The legislature also finds that the provision of high quality services for care, regardless of setting, is of overriding importance. Currently, there is insufficient data and information on the efficacy of alternative models of health care delivery. New and innovative solutions are needed to address these needs.

Acts 2003, No. 571, §1.



RS 40:2175.12 - Purpose; definitions

§2175.12. Purpose; definitions

A. This Part is intended to foster innovative solutions to limited access to needed health care, limited health care choices, and high aggregate health care costs, through the study of alternative health care delivery systems and alternative licensing. Furthermore, these demonstration projects shall be developed in an orderly manner and regulated by the Louisiana Department of Health.

B. For purposes of this Part, the following terms have the following meanings:

(1) "Alternate health care model" means a facility or program authorized under this Part.

(2) "Autonomous" means a separate and distinct operational entity which functions under its own administration and bylaws, either within or independently of a parent organization.

(3) "Children's respite care center" means an autonomous, centrally administered, pediatric medical respite program providing a continuum of home, outpatient, and homelike inpatient care for Louisiana children living with life-limiting illnesses and their families. It employs an interdisciplinary team to assist in providing palliative care and supportive care, combined with curative treatment, to meet the special needs arising out of the physical, emotional, spiritual, social, and economic stresses which are experienced during life-limiting illnesses as well as during dying and bereavement if a cure is not attained.

(4) "Core services" means medical respite program services, nursing services, physician services, social work services, counseling services, and support services, including trained volunteers, and bereavement and pastoral care.

(5) "Demonstration program" means a program to license and study alternate health care models authorized under this Part.

(6) "Department" means the Louisiana Department of Health.

(7) "Interdisciplinary team" means representatives from all the core services as evidenced by documentation, planning, and team meetings.

(8) "Life-limiting illness" means a medical prognosis of limited expected survival because of ailment, illness, disease, or misfortune, including but not limited to injury, accident, cancer, heart disease, and congenital and chronic obstructive pulmonary disease.

(9) "Medical respite program" means the temporary care and supervision of a child living with a life-limiting illness so that the primary caregiver can be relieved of such duties. Such services may be performed in the home of the child or in a facility owned or leased by the children's respite care center.

(10) "Palliative care" means the reduction or abatement of pain or other troubling symptoms by appropriate coordination of the interdisciplinary team required to achieve needed relief of distress.

(11) "Pediatric" means from birth through age twenty.

Acts 2003, No. 571, §1.



RS 40:2175.13 - Licensure required; transferability of license

§2175.13. Licensure required; transferability of license

A. It shall be unlawful to operate or maintain a health care facility or program that meets the definition and scope of an alternate health care model unless it is a participant in a demonstration program under this Part and licensed by the department as an alternate health care model.

B. Application for licensure shall be made by the alternate health care model to the department on forms furnished by the department.

C. An alternate health care model license shall be issued for a period of one year and shall be annually renewed if the facility or program is in substantial compliance with the department's rules adopted under this Part. A licensed alternate health care model that continues to be in substantial compliance with the department's rules after the conclusion of the demonstration program shall be eligible for annual renewals unless and until a different licensure program for that type of health care model is established by legislation.

D. The licensee shall display the license in a prominent place at the facility. The license shall not be subject to sale, assignment, or other transfer, voluntary or involuntary, and shall not be valid for any other alternate health care model other than the alternate health care model for which originally issued.

Acts 2003, No. 571, §1.



RS 40:2175.14 - Department responsibilities

§2175.14. Department responsibilities

A. The department shall investigate new health care delivery models as described in this Part and authorize as alternate health care models those models for which demonstration programs should be initiated using the following criteria:

(1) The feasibility of operating the model in Louisiana.

(2) The potential of the model to meet unmet health care needs.

(3) The potential of the model to reduce health care costs to consumers, third-party payors, and aggregate costs to the public.

(4) The potential of the model to improve the standards of health care delivery.

(5) The potential of the model to provide increased choices or access for patients.

B. The secretary of the department shall promulgate rules and regulations to carry out the provisions of this Part relative to the licensure of alternate health care models in accordance with the provisions of the Administrative Procedure Act.

C.(1) Upon determination that the alternate health care model is in compliance with the minimum requirements for licensure as established by the department and with other applicable state and local laws and regulations, the department shall issue a license for such period as provided in this Part.

(2) There shall be an annual license fee to be set by the department not to exceed six hundred dollars and an annual fee not to exceed five dollars per unit for any license issued in accordance with the provisions of this Part.

(3) No hospital or other facility currently licensed, certified, or allowed by existing law to operate shall be required to be licensed as an alternate health care model.

(4) Nothing herein shall be construed to allow an alternate health care model to provide long-term care services provided in a nursing facility without first complying with the provisions of R.S. 40:2116.

D. Once the alternate health care model is issued a license, the licensee shall be free to pursue reimbursement from whatever means possible for services to be provided.

E. The department shall report to the House and Senate Committees on Health and Welfare within two years from the date of any licensure of an alternate health care model. The report shall include but not be limited to whether the alternate health care model improved access to health care, the quality of health care provided by the alternate health care model, and the cost and cost-effectiveness to the public, third-party payors, and government of the alternate health care model.

F. There shall be no more than a total of one alternate health care model as described in this Part in the demonstration program, which shall be located in either Jefferson Parish or Orleans Parish.

Acts 2003, No. 571, §1.



RS 40:2175.15 - Alternate health care model; children's respite care center

§2175.15. Alternate health care model; children's respite care center

A. Notwithstanding any other law to the contrary, alternate health care models described in this Section may be established on a demonstration basis.

B. The provisions of this Part concerning a children's respite care center shall not relieve the facility or program from any applicable requirement under R.S. 46:2683, for licensure by the Department of Children and Family Services to perform respite care services.

C. The facility or program as authorized under this Part shall not be prohibited from acting as subcontractor to other licensed health care facilities or programs for the purpose of providing services as are within the scope of the department's rules and regulations relative to the licensure of the alternate health care model.

Acts 2003, No. 571, §1.



RS 40:2176 - Repealed by Acts 1999, No. 4, 1, eff. May 7, 1999.

§2176. Repealed by Acts 1999, No. 4, §1, eff. May 7, 1999.



RS 40:2176.1 - Pilot children's comfort care center

PART VI-C. PILOT CHILDREN'S COMFORT CARE CENTER

§2176.1. Pilot children's comfort care center

A. Notwithstanding any other provision of law to the contrary, the Louisiana Department of Health shall allow Angels' Place, Inc. to establish a pilot program creating a freestanding children's comfort care center to provide comfort care for children with limited life expectancy and their families. Such care may include but need not be limited to:

(1) Respite care for such children and their families, to be available intermittently during the course of the child's illness.

(2) End-of-life care for children that includes whole child care in a child-centered, family-oriented, home-like setting for families who need a home-like option other than home.

(3) Whole family care consisting of supportive care for the whole family including accommodation for parents, specialized support for siblings and other persons important to the child, and bereavement support.

B. The Louisiana Department of Health shall report to the House and Senate Committees on Health and Welfare on the status of the pilot program established under Subsection A of this Section prior to the 2003 Regular Session. Angels' Place, Inc. shall cooperate with the department on the development of standards, if needed, for the pilot program. The report shall include but need not be limited to recommendations on the need for state agency regulation, if any, of children's comfort care centers such as that established under Subsection A of this Section.

C. The pilot program established under this Section shall terminate September 30, 2003.

Acts 2001, No. 923, §1, eff. June 26, 2001; Acts 2003, No. 571, §2.



RS 40:2177 - Repealed by Acts 1999, No. 4, 1, eff. May 7, 1999.

§2177. Repealed by Acts 1999, No. 4, §1, eff. May 7, 1999.



RS 40:2178 - Repealed by Acts 1999, No. 4, 1, eff. May 7, 1999.

§2178. Repealed by Acts 1999, No. 4, §1, eff. May 7, 1999.



RS 40:2179 - Establishment of Direct Service Worker Registry

PART VI-D. DIRECT SERVICE WORKER REGISTRY

§2179. Establishment of Direct Service Worker Registry

A. There is hereby established within the Louisiana Department of Health the Direct Service Worker Registry which is to be maintained by the department. Access to the registry shall be limited to an inquiry for a specific direct care worker.

B.(1) The department shall promulgate rules and regulations necessary for the maintenance of the registry which shall include but not be limited to rules and regulations defining minimum mandatory qualifications and requirements for direct service workers. Such rules shall include the establishment of criteria regarding any parent, stepparent, grandparent, brother, sister, aunt, or uncle of a recipient serving as a paid direct service worker and shall provide for the grandfathering in of any relative serving as a direct support worker as of July 1, 2008.

(2) It is the policy of the state that the parent, stepparent, grandparent, son, daughter, brother, sister, aunt, or uncle of a recipient may not serve that recipient as a paid direct service worker unless the relative meets the criteria established by rule and has received a waiver issued by the secretary of the department or his designee stating that the relative is the best available appropriate direct service worker for the recipient being served. This Section shall be effective upon approval by Centers for Medicare and Medicaid Services of the necessary waiver and state plan amendments.

C. The provisions of this Part shall apply to direct service workers who are compensated, regardless of the setting, and specifically do not apply to those direct service workers listed on the Certified Nurse Aide Registry established under rules promulgated by the Louisiana Department of Health.

D. The provisions of this Part shall not apply to religious nonmedical nursing personnel providing services through a religious nonmedical health care institution as defined in 42 USC 1395x.

Acts 2005, No. 306, §2, eff. June 29, 2005; Acts 2008, No. 333, §1; Acts 2011, No. 299, §2.



RS 40:2179.1 - Definition of direct service worker

§2179.1. Definition of direct service worker

A. A direct service worker is an unlicensed person who provides personal care or other services and support to persons with disabilities or to the elderly to enhance their well-being and which involves face-to-face direct contact with the person. Functions performed may include, but are not limited to, assistance and training in activities of daily living, personal care services, and job-related supports.

B. A parent, stepparent, grandparent, brother, sister, aunt, or uncle of a recipient shall meet the criteria established by rule regarding serving as a paid direct support worker unless a waiver is issued by the secretary of the Louisiana Department of Health.

Acts 2005, No. 306, §2, eff. June 29, 2005.



RS 40:2179.2 - Authorization to contract; interagency agreement; issuance of certification cards or certificates

§2179.2. Authorization to contract; interagency agreement; issuance of certification cards or certificates

A. The Board of Examiners of Nursing Facility Administrators may maintain the Direct Service Worker Registry through an interagency agreement with the Louisiana Department of Health in accordance with applicable federal regulations.

B. The Board of Examiners of Nursing Facility Administrators is authorized to issue certificates or certification cards which indicate registration status on the Direct Service Worker Registry to direct service workers upon request. The Board of Examiners of Nursing Facility Administrators may charge an amount not to exceed the cost of providing such certificates or certification cards.

Acts 2006, No. 657, §1, eff. June 29, 2006.



RS 40:2180 - Definitions

PART VI-E. LICENSING OF INTERMEDIATE CARE FACILITIES

FOR PERSONS WITH

DEVELOPMENTAL DISABILITIES (ICF/DD)

§2180. Definitions

As used in this Part, the following terms shall have the following meanings, except when the context clearly indicates otherwise:

(1) "Department" means the Louisiana Department of Health.

(2) "ICF/DD" means an intermediate care facility for people with developmental disabilities.

Acts 2005, No. 128, §1, eff. June 22, 2005; Acts 2006, No. 163, §2.



RS 40:2180.1 - Licensure of intermediate care facilities for people with developmental disabilities (ICF/DD)

§2180.1. Licensure of intermediate care facilities for people with developmental disabilities (ICF/DD)

Any public or private (ICF/DD) now engaged in the provision of services or hereafter desiring to be engaged in the same shall apply to the department for a license authorizing them to engage in such services.

(1) The license shall indicate the types of developmental disabilities services that a public or private provider is authorized to provide.

(2) Providers who are already licensed are not required by this Section to reapply until the current license expires, except when applying for new developmental disabilities services.

Acts 2005, No. 128, §1, eff. June 22, 2005; Acts 2006, No. 163, §2.



RS 40:2180.2 - Promulgation of rules

§2180.2. Promulgation of rules

The department shall promulgate, in accordance with the Administrative Procedure Act, licensing standards, rules, and regulations, regarding, but not limited to the following:

(1) Licensure application procedures and requirements.

(2) Operational and personnel requirements.

(3) Practice standards to assure quality of supports and services.

(4) Survey and complaint investigations.

(5) Initial and annual renewal of license investigations.

(6) Issuance of a provisional license.

(7) Denial, revocation, and non-renewal of licenses and the appeals thereof.

(8) Planning, construction and design to ensure the health, safety, and comfort of persons receiving services.

(9) Such other regulations of standards as will ensure proper care and treatment as may be deemed necessary for an effective administration of this Part.

(10) The establishment of new or replacement facilities or reestablishment of facilities that have sustained substantial structural damage from a hurricane or substantial structural damage from flooding which are located in areas subject to hurricanes, tidal surges, or flooding. An architect or civil engineer registered in the state shall determine whether a facility has sustained substantial structural damage from a hurricane or substantial structural damage from flooding in accordance with the Louisiana State Uniform Construction Code. The regulations adopted by the department shall include but not be limited to:

(a) Requirements of building and construction codes and guidelines.

(b) Restrictions of locations of newly approved facilities that are subject to the provisions of the facility need review process.

(c) Provisions for the fair allocation of the Medicaid share of facility specific costs directly incurred by a facility as a result of compliance.

(d) Provisions for reasonable time periods for compliance, not to exceed three years, except when extensions are granted by the department for good cause.

Acts 2005, No. 128, §1, eff. June 22, 2005; Acts 2005, 1st Ex. Sess., No. 41, §1, eff. Dec. 6, 2005; Acts 2008, No. 409, §1, eff. June 21, 2008.



RS 40:2180.3 - Input from the office for citizens with developmental disabilities

§2180.3. Input from the office for citizens with developmental disabilities

Any office, bureau, or agency that licenses ICF/DD's shall prepare proposed rules, regulations, and standards in consultation with the office for citizens with developmental disabilities. Such consultation will include assurance that all federal and state laws and regulations, including the provisions of this Chapter regarding program requirements, are included in the licensing requirements.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 40:2180.4 - Issuance of license; renewal

§2180.4. Issuance of license; renewal

A. Each application for licensure of an ICF/DD shall be made to the department on forms prescribed by the applicable licensing agency and shall contain such information as that agency may require. Additional information required by the licensing agency shall be provided by the applicant as requested.

B. Each application for license or renewal of a license for an intermediate care facility for people with developmental disabilities shall be accompanied by a nonrefundable license fee pursuant to R.S. 40:2006.

C. Following receipt of the application and licensing fee, the applicable licensing agency shall perform an on-site inspection. If, after the on-site inspection, the licensing agency finds that the facility meets the requirements established under this Part and the promulgated licensing standards, a license shall be issued.

Acts 2005, No. 128, §1, eff. June 22, 2005; Acts 2006, No. 163, §2.



RS 40:2180.5 - Operation without license; penalty

§2180.5. Operation without license; penalty

A. Any public or private ICF/DD shall not operate without a license issued by the applicable licensing agency. Any such facility or provider operating without a license shall be guilty of a misdemeanor and upon conviction shall be fined no less than two hundred fifty dollars nor more than one thousand dollars. It shall be the responsibility of the department to inform the appropriate district attorney of the alleged violation to assure enforcement.

B. If a public or private ICF/DD is operating without a license issued by the applicable licensing agency, the department shall have the authority to issue an immediate cease and desist order to that facility. Any such facility or provider receiving such a cease and desist order from the department shall immediately cease operations until such time as that provider is issued a license by the applicable licensing agency.

C. The department shall seek an injunction in the Nineteenth Judicial District Court against any facility or provider who receives a cease and desist order from the department under Subsection B of this Section and who does not cease operations immediately. Any such facility or provider against whom an injunction is granted shall be liable to the department for attorney fees, costs, and damages.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 40:2180.11 - Purpose

PART VI-F. LICENSING OF CRISIS RECEIVING CENTERS

§2180.11. Purpose

The purpose of this part is to provide for the operation and maintenance of crisis receiving centers to provide for appropriate crisis identification, intervention, and stabilization services, including a coordinated system of entry for people in behavorial emergency rooms.

Added by Acts 2008, No. 447, §2, effective upon final adoption of the rules and regulations proulgated by DHH.



RS 40:2180.12 - Definitions

§2180.12. Definitions

As used in this Part:

(1) "Crisis receiving centers" means an agency, business, institution, society, corporation, person or persons, or any other group, licensed by the Louisiana Department of Health to provide crisis identification, intervention, and stabilization services for people in behavioral crisis. Crisis receiving centers shall receive, examine, triage, refer, or treat people in behavioral health crisis.

(2) "Department" means the Louisiana Louisiana Department of Health.

Acts 2008, No. 447, §2, effective upon final adoption of the rules and regulations promulgated by DHH.



RS 40:2180.13 - Licensure of crisis receiving centers

§2180.13. Licensure of crisis receiving centers

A. No agency, business, institution, society, corporation, person or persons, or any other group providing services as crisis receiving centers may be established or operated or be reimbursed under the Medicaid program for such services unless licensed to perform such services by the department.

B. A license issued to a crisis receiving center shall be valid for only one geographic location, and shall be issued only for the person and premises named in the license application.

C. A license issued under this Part shall be valid for one year from the date of issuance, unless revoked or suspended prior to that date.

D. A license issued under this Part shall expire on the last day of the twelfth month after the date of issuance, unless otherwise renewed, or as set forth in rules promulgated by the department.

E. A license issued under this Part shall be on a form prescribed by the department.

F. A license issued under this Part shall not be transferrable or assignable.

G. A license issued to a crisis receiving center shall be posted in a conspicuous place on the licensed premises.

Acts 2008, No. 447, §2, effective upon final adoption of the rules and regulations promulgated by DHH.



RS 40:2180.14 - Rules and regulations; licensing standards

§2180.14. Rules and regulations; licensing standards

A. The licensing agency of the department is hereby authorized and directed to promulgate and publish rules, regulations, and licensing standards, in accordance with the Administrative Procedure Act, to provide for the licensure of crisis receiving centers, and to provide for the health, safety, and welfare of persons receiving services from such facilities or providers, and to provide for the safe operation of such facilities or providers. The rules, regulations, and licensing standards shall become effective upon approval of the secretary of the department in accordance with the Administrative Procedure Act. These rules, regulations, and licensing standards shall have the effect of law.

B. The licensing agency of the department shall prescribe, promulgate, and publish rules, regulations, and licensing standards to include but not be limited to the following:

(1) Licensure application and renewal application procedures and requirements.

(2) Operational and personnel requirements.

(3) Practice standards to assure quality of care.

(4) Practice standards to assure the health, safety, welfare, rights, and comfort of patients, clients, and persons receiving services.

(5) Survey and complaint investigations.

(6) Initial license, renewal of license, full license, and provisional license.

(7) Denial, revocation, suspension, and nonrenewal of licenses, and the appeals therefrom.

(8) Planning, construction, design, and implementation of the facility or provider to ensure the health, safety, welfare, rights, and comfort of patients, clients, and persons receiving services.

(9) Such other regulations or standards as will ensure proper care and treatment of patients, clients, and persons receiving services.

Acts 2008, No. 447, §2, effective upon final adoption of the rules and regulations promulgated by DHH.



RS 40:2180.15 - License issuance; application; on-site inspection

§2180.15. License issuance; application; on-site inspection

A. Each application for licensure of a crisis receiving center shall be submitted to the department on forms provided by the licensing agency and shall contain such information as that agency may require. Additional information required by the licensing agency shall be provided by the applicant as requested.

B. Following receipt of the completed application, the licensing agency shall perform an on-site survey and inspection. If, after the on-site survey and inspection, the licensing agency finds that the facility or provider meets the requirements established under this Part and the licensing standards adopted pursuant to this Part, a license shall be issued.

C. As a condition for renewal of a license, the licensee shall submit to the licensing agency a completed annual renewal application on forms prescribed by the licensing agency and shall contain such information as required by the agency. Upon receipt of the completed annual renewal application, the licensing agency shall determine if the facility or provider continues to meet the requirements established under this Part and the licensing standards adopted pursuant to this Part. The licensing agency may perform an on-site survey and inspection upon annual renewal. If the facility or provider continues to meet the requirements established under this Part and the licensing standards adopted pursuant to this Part, a license shall be issued which is valid for one year.

D. The licensing agency may perform an on-site inspection at reasonable times as necessary to ensure compliance with the provisions of this Part.

Acts 2008, No. 447, §2, effective upon final adoption of the rules and regulations promulgated by DHH.



RS 40:2180.16 - Operation without license; penalty

§2180.16. Operation without license; penalty

A. A crisis receiving center shall not operate without a license issued by the licensing agency. Any such facility or provider operating without a license shall be guilty of a misdemeanor and upon conviction shall be fined no less than two hundred fifty dollars nor more than one thousand dollars. Each day of violation shall constitute a separate offense. It shall be the responsibility of the department to inform the appropriate district attorney of the alleged violation to assure enforcement.

B. If a crisis receiving center is operating without a license issued by the licensing agency, the department shall have the authority to issue an immediate cease and desist order to that facility or provider. Any such facility or provider receiving such a cease and desist order from the department shall immediately cease operations until such time as that provider is issued a license by the applicable licensing agency.

C. The department shall seek an injunction in the Nineteenth Judicial District Court against any facility or provider who receives a cease and desist order from the department under Subsection B of this Section and who does not cease operations immediately. Any such facility or provider against whom an injunction is granted shall be liable to the department for attorney fees, costs, and damages.

Acts 2008, No. 447, §2, effective upon final adoption of the rules and regulations promulgated by DHH.



RS 40:2181 - Short title

PART VII. HOSPICES

§2181. Short title

This Part may be cited as the "Hospice Licensing Law".

Acts 1988, No. 941, §2.



RS 40:2182 - Definitions

§2182. Definitions

As used in this Part:

(1) "Autonomous" refers to a separate and distinct operational entity which functions under its own administration and bylaws, either within or independently of a parent organization.

(2) "Core services" are nursing services, physician services, social work services, counseling services, and support services, including trained volunteers, and bereavement and pastoral care.

(3) "Department" means the Louisiana Department of Health.

(4) "Hospice" means an autonomous, centrally administered, medically directed program providing a continuum of home, outpatient, and homelike inpatient care for the terminally ill patient and his family. It employs an interdisciplinary team to assist in providing palliative and supportive care to meet the special needs arising out of the physical, emotional, spiritual, social, and economic stresses which are experienced during the final stages of illness and during dying and bereavement.

(5) "Interdisciplinary team" includes representatives from all of the core services as evidenced by documentation, planning, and team meetings.

(6) "Palliative care" means the reduction or abatement of pain or other troubling symptoms by appropriate coordination of all services of the hospice care team required to achieve needed relief of distress.

(7) "Terminally ill" refers to a medical prognosis of limited expected survival, of approximately six months or less at the time of referral to a hospice, of an individual who is experiencing an illness for which therapeutic strategies directed toward cure and control of the disease alone are no longer appropriate.

Acts 1988, No. 941, §2.



RS 40:2183 - Licensure required; transferability of license; fees; moratorium

§2183. Licensure required; transferability of license; fees; moratorium

A. It shall be unlawful to operate or maintain a hospice without first obtaining a license therefor from the department.

B. Application for licensure shall be made by a hospice to the department on forms furnished by the department. Upon determination that the hospice is in compliance with the minimum requirements for licensure as established by the department and with all other applicable state and local laws and regulations, the department shall issue a license for such period as may be provided in the published regulations of the department, but not to exceed two years.

C. Repealed by Acts 1999, No. 657, §2, eff. July 1, 1999.

D. The license shall be displayed in a conspicuous place inside the hospice program office; shall be valid only in the possession of the person or public agency to which it is issued; shall not be subject to sale, assignment, or other transfer, voluntary or involuntary; and shall not be valid for any hospice other than the hospice for which originally issued.

E. Notwithstanding any other provision of law to the contrary, the department shall implement a moratorium on the issuance of licenses for hospices. The department shall not approve for licensure any new hospice until December 31, 2008, in order to allow the department and the hospice industry to examine the uncontrolled growth in providers and Medicaid expenditures that could adversely affect the quality of care available to patients in Louisiana. The moratorium shall apply only to applications for licensure for hospices not postmarked by July 1, 2007. Applications received by the department shall be postmarked no later than 12:00 a.m. on July 1, 2007, to be accepted and reviewed for application for hospice licensure. Any applications postmarked after 12:00 a.m. July 1, 2007, shall be returned to the applicant. All applications shall be accompanied by a licensing fee and applicants shall be ready to be fully operational and prepared for a licensing survey within ninety days of submission of the application. If an applicant is unable to comply with the survey within ninety days of submission of the application, no license shall be issued under the moratorium. A moratorium would allow the department and hospice industry sufficient time to review the current standards, examine the issues, and promulgate new regulations deemed necessary to resolve uncontrolled growth and other issues identified. The provisions of this Subsection shall not apply to state correctional facilities, including Allen Correctional Center and Winn Correctional Center.

Acts 1988, No. 941, §2; Acts 1999, No. 657, §2, eff. July 1, 1999; Acts 2007, No. 444, §1, eff. July 1, 2007.



RS 40:2184 - Rules, regulations, and standards for licenses

§2184. Rules, regulations, and standards for licenses

The administration of this Part is vested in the Louisiana Department of Health. The department shall:

(1) Prepare and furnish all forms necessary under the provisions of this Part relative to the licensure of hospices.

(2) Promulgate rules and regulations to carry out the provisions of this Part in accordance with the Administrative Procedure Act. The rules shall include but not be limited to the following:

(a) The qualifications for professional and ancillary personnel in order to adequately furnish hospice care, including a requirement that professional personnel shall possess current Louisiana licenses or certificates which are otherwise required by law. The position of social worker shall not require board certification but shall require a master's degree from an accredited graduate school of social work.

(b) Standards for the organization and quality of patient care.

(c) Procedures for maintaining records.

(d) Standards for inpatient facilities.

(e) Requirements for informed consent.

(f) Standards for contractual arrangements and professional ancillary hospice services.

(g) Policies and procedures for:

(i) Admissions criteria.

(ii) Disclosure of financial information.

(iii) Patient and family rights.

(iv) Utilization review.

(v) Confidentiality.

(vi) Quality assurance.

(vii) Staff orientation and training.

(viii) Continuing education of interdisciplinary team members.

(h) Requirements for minimum volunteer services of at least five percent of the total hours of service.

(i) Interdisciplinary team requirements.

Acts 1988, No. 941, §2; Acts 1999, No. 657, §1, eff. July 1, 1999.



RS 40:2185 - Inspections

§2185. Inspections

A. On-site inspections are required for licensure. For Medicare certified hospice programs, licensure site visits shall coincide with Medicare certification and recertification visits whenever feasible.

B. It shall be the duty of the department, through its duly authorized agents, to inspect at regular intervals, not to exceed one year, or such shorter period as may be deemed necessary by the department, and without previous notice, all hospices subject to the provisions of this Part in order to secure compliance with or prevent violation of this Part and department rules and regulations adopted pursuant to this Part.

Acts 1988, No. 941, §2.



RS 40:2186 - Complaints

§2186. Complaints

A. It shall be the duty of the department, through its duly authorized agents, to investigate all complaints against hospices as defined in this Part. The department may take such action as is authorized by this Part.

B. The department shall receive, record, and dispose of complaints in accordance with rules and regulations promulgated in accordance with the provisions of this Part.

Acts 1988, No. 941, §2.



RS 40:2187 - Revocation, suspension, or refusal to renew license; issuance of fines; written notice

§2187. Revocation, suspension, or refusal to renew license; issuance of fines; written notice

The department shall have the power to deny, revoke, suspend, or refuse to renew a license for a hospice or to impose fines, if an applicant has failed to comply with the provisions of this Part or any published rule or regulation of the department relating to hospices. If a license is denied, revoked, or withdrawn, or a fine is imposed, the action shall be effective when made, and the department shall notify the applicant or licensee of such action in writing immediately. The notice shall state the reason for the denial, revocation, or withdrawal of the license or imposition of such fine. No fine imposed pursuant to this Section shall exceed five hundred dollars.

Acts 1988, No. 941, §2.



RS 40:2188 - Refusal, revocation, or suspension of license; imposition of fine; appeal procedure

§2188. Refusal, revocation, or suspension of license; imposition of fine; appeal procedure

Upon the refusal of the department to grant a license as provided in this Part, or upon the revocation or suspension of a license, or the imposition of a fine, the agency, institution, corporation, person, or other group affected by such action shall have the right to appeal such action by submitting a written request to the secretary of the department within thirty days after receipt of the notification of the refusal, revocation, suspension of a license, or imposition of a fine. The appeal hearings shall take place no later than thirty days after the request therefor, and shall be conducted in accordance with applicable regulations of the department and the provisions of R.S. 46:107, et seq. This provision shall in no way preclude any party aggrieved by any act or inaction of the department from seeking judicial relief by a writ of mandamus to require compliance with this Part.

Acts 1988, No. 941, §2.



RS 40:2189 - Operating without or in violation of license; injunctive relief

§2189. Operating without or in violation of license; injunctive relief

If any hospice operates without a valid license issued by the department or if any organization or entity uses the term "hospice" in its name or represents itself as a "hospice" without being licensed as provided herein, the department may cause a civil suit for injunctive relief to be instituted in a district court in the parish in which the facility is located, including a temporary restraining order, to restrain the institution, agency, corporation, person or persons, or any other group operating the facility from continuing the violation. Nothing in this Section shall be construed to prohibit the use of the term "hospice" by nonprofit organizations qualifying under the provisions of 26 C.F.R. 1.501(c)(3)-1, for the express purpose of providing support to licensed hospices in Louisiana.

Acts 1988, No. 941, §2.



RS 40:2190 - Time for making license application

§2190. Time for making license application

A. The provisions of this Part shall take effect January 1, 1989, except as provided herein.

B. The department shall develop appropriate rules and regulations necessary for the administration of this Part, and shall cause the publication in the Louisiana Register of the same not later than February 20, 1989.

C. No hospice as defined in this Part shall operate in Louisiana without a license issued in accordance with the provisions of R.S. 40:2183 after July 1, 1989.

Acts 1988, No. 941, §2; Acts 2016, No. 614, §8(A).



RS 40:2191 - Repealed

§2191. Repealed by Acts 2016, No. 614, §8(C).



RS 40:2193 - Short title

PART VIII. LICENSING OF PEDIATRIC DAY HEALTH CARE FACILITIES

§2193. Short title

This Part may be cited as the "Pediatric Day Health Care Facility Licensing Law".

Acts 2004, No. 432, §1, eff. June 24, 2004.



RS 40:2193.1 - Purpose and definitions

§2193.1. Purpose and definitions

A. The purpose of this Part is to authorize the Louisiana Department of Health to promulgate and publish rules and regulations to provide for the health, safety, and welfare of children in pediatric day health care facilities and to provide for the safe operation of these facilities. The department shall consult with the following organizations in the development of the rules and regulations:

(1) The Early Steps Program (Part C, IDEA), office of public health, Louisiana Department of Health.

(2) The Children's Special Health Services Program, office of public health, Louisiana Department of Health.

(3) The Bureau of Community Supports and Services, Louisiana Department of Health.

(4) The state interagency coordinating council for Early Steps Program.

(5) Hospitals that operate Level III regional neonatal intensive care units.

(6) The Arc of Louisiana.

(7) The Louisiana Chapter, American Academy of Pediatrics.

(8) The Department of Children and Family Services' child care assistance program.

B. For purposes of this Part, the following definitions apply:

(1) "Department" means the Louisiana Department of Health.

(2) "License" means a license issued by the Louisiana Department of Health to a pediatric day health care facility under this Part.

(3) "Licensee" means the person, partnership, company, corporation, association, organization, professional entity, or other entity to whom a license is granted by the licensing agency under this Part and upon whom rests the ultimate responsibility and authority for the conduct of the pediatric day health care facility.

(4) "Medically fragile" means an individual who has a medically complex condition characterized by multiple, significant medical problems that require extended care. Medically fragile problems include but are not limited to severe lung disease requiring oxygen, severe lung disease requiring ventilator or tracheotomy care, complicated spina bifida, heart disease, malignancy, asthmatic exacerbations, cystic fibrosis exacerbations, neuromuscular disease, encephalopathies, and seizure disorders.

(5) "Pediatric day health care facility" means a facility that may operate seven days a week, not to exceed twelve hours a day, to provide care for medically fragile children under the age of twenty-one, including technology dependent children who require close supervision. Care and services to be provided by the pediatric day health care facility shall include but shall not be limited to:

(a) Nursing care, including but not limited to tracheotomy and suctioning care, medication management, and IV therapy.

(b) Respiratory care.

(c) Physical, speech, and occupational therapies.

(d) Assistance with aids of daily living.

(e) Transportation services.

(f) Education and training.

(6) "Secretary" means the secretary of the Louisiana Department of Health.

Acts 2004, No. 432, §1, eff. June 24, 2004.



RS 40:2193.2 - License; requirements

§2193.2. License; requirements

A. A pediatric day health care facility shall not be established, opened, conducted, managed, maintained, or operated in this state without an appropriate license issued under this Part.

B. A license issued to a pediatric day health care facility shall:

(1) Be valid for one year from the date of issuance, unless revoked or suspended prior to that date.

(2) Expire on the last day of the twelfth month after date of issuance, unless otherwise renewed.

(3) Be on a form prescribed by the department.

(4) Not be transferrable or assignable.

(5) Be valid for only one geographic location.

(6) Be issued only for the person and premises named in the license application.

(7) Be posted in a conspicuous place on the licensed premises.

Acts 2004, No. 432, §1, eff. June 24, 2004.



RS 40:2193.3 - License issuance; application; renewal; on-site inspection

§2193.3. License issuance; application; renewal; on-site inspection

A. An applicant for a pediatric day health care facility license must submit a completed application to the department on a form prescribed by the department.

B. Each application for licensure and application renewal of licensure must be accompanied by a nonrefundable license fee in the amount set by the department in accordance with R.S. 40:2006. The fees herein levied and collected shall be paid into the general fund.

C. Following receipt of the completed application and licensing fee, the department shall issue a license if, after an on-site survey and inspection, it finds that the pediatric day health care facility meets the requirements established under this Part and the licensing standards adopted in pursuance thereof. The department must perform an on-site survey and inspection of the pediatric day health care facility prior to the issuance of the initial license.

D. As a condition for renewal of a license, the licensee must submit to the department a completed annual renewal application on a form prescribed by the department, along with the annual renewal licensing fee. Upon receipt of the completed annual renewal application and the annual renewal licensing fee, the department shall determine if the pediatric day health care facility continues to meet the requirements established under this Part and the licensing standards adopted in pursuance thereof. The department may perform an on-site survey and inspection upon annual renewal. If the pediatric day health care facility continues to meet the requirements established under this Part and the licensing standards adopted in pursuance thereof, a license shall be issued which is valid for one year.

E. The department may perform an on-site inspection at reasonable times as necessary to ensure compliance with this Part.

Acts 2004, No. 432, §1, eff. June 24, 2004.



RS 40:2193.4 - Department rules; regulations; licensing standards

§2193.4. Department rules; regulations; licensing standards

The department shall promulgate rules and regulations in accordance with the Administrative Procedure Act as may be necessary to carry into effect the provisions of this Part. Such rules and regulations shall include but not be limited to the following:

(1) Licensure application and renewal application procedures and requirements.

(2) Operational and personnel requirements.

(3) Practice standards to assure quality of care.

(4) Practice standards to assure the health, safety, welfare, and comfort of patients and clients.

(5) Survey and complaint investigations.

(6) Initial and annual renewal of licenses.

(7) Provisional licenses.

(8) Denial, revocation, suspension, and nonrenewal of licenses, and the appeals therefrom.

(9) Construction and design of the facility to insure the health, safety, welfare, and comfort of patients and clients.

(10) General compliance with the current version of "Children with Special Needs Standards from Caring for Our Children" as developed by the American Academy of Pediatrics, the American Public Health Association, and the National Resource Center for Health and Safety in Child Care.

(11) Such other regulations or standards as will ensure proper care and treatment of patients or clients as may be deemed necessary for an effective administration of this Part.

Acts 2004, No. 432, §1, eff. June 24, 2004.



RS 40:2193.5 - Additional licenses; moratorium; exceptions

§2193.5. Additional licenses; moratorium; exceptions

A. Except as provided in Subsection C of this Section, and subject to approval by the Centers for Medicare and Medicaid Services, the Louisiana Department of Health shall implement a moratorium on additional licenses for pediatric day health care facilities, and shall not approve any additional pediatric day health care facilities.

B.(1) The prohibition established by the provisions of this Section shall apply only to applications for new facilities not approved prior to July 1, 2016. The prohibition shall become enforceable on July 1, 2016, and shall remain in effect until July 1, 2017.

(2) The prohibition established by the provisions of this Section shall not apply to the replacement of existing facilities.

C. The moratorium provided in this Section shall not apply in cases in which a prospective pediatric day health care facility certifies to the department that it will accept no payment for services that is funded wholly or in part by state funds, including but not limited to reimbursement from the state Medicaid program. No pediatric day health care facility that the department licenses pursuant to the exception authorized in this Subsection may enroll as a provider in the Medicaid program of this state.

Acts 2016, No. 254, §1, eff. July 1, 2016.



RS 40:2194 - Title

PART IX. COMMUNITY-BASED HEALTH CARE PROGRAM

§2194. Title

This Part may be cited as the "Community-based Health Care Program".

Acts 1991, No. 600, §1; Acts 1991, No. 658, §1.



RS 40:2194.1 - Legislative findings; declaration

§2194.1. Legislative findings; declaration

It is the intent of the Legislature of Louisiana to encourage the expansion of health and medical resources, to expand access to primary and preventive health care services available to rural and local communities, to encourage the development of greater efficiency in the provision of health care to uninsured, underinsured, and to low-income persons, to enhance federal funding for primary health care services, and to increase Medicaid revenues, all in an effort to improve the health and welfare of the people of the state.

Acts 1991, No. 600, §1; Acts 1991, No. 658, §1.



RS 40:2194.2 - Definitions

§2194.2. Definitions

As used in this Part, the following definitions shall apply:

(1) "Community-based provider" means a health care provider providing services primarily to persons living within forty miles of the provider.

(2) Repealed by Acts 2001, No. 1137, §1.

(3) "Department" means the Louisiana Department of Health.

(4) "Indigent" means any person whose household income is one hundred eighty-five percent or less of the federal poverty level and who does not have medical insurance.

(5) "Low income person" means any person whose income is greater than one hundred eighty-five percent of the federal poverty level and who meets the established criteria for services based on a sliding fee schedule assignment.

(6) "Program" means the Community-based Health Care Program for indigent and low income persons.

(7) "Secretary" means the secretary of the Louisiana Department of Health.

Acts 1991, No. 600, §1; Acts 1991, No. 658, §1; Acts 2001, No. 1137, §1.



RS 40:2194.3 - Repealed by Acts 2001, No. 1137, §1.

§2194.3. Repealed by Acts 2001, No. 1137, §1.



RS 40:2194.4 - Repealed by Acts 2001, No. 1137, 1.

§2194.4. Repealed by Acts 2001, No. 1137, §1.



RS 40:2194.5 - Primary health care contracts of direct services

§2194.5. Primary health care contracts of direct services

A. The secretary shall award contracts to eligible recipients for the provision of direct health care services as provided in this Section.

B. Eligible recipients for contracts shall include but not be limited to groups of physicians, primary health care centers, and hospital outpatient departments.

C. Contracts shall be awarded by the secretary, according to the recommendations of the council. Contracts shall be awarded in accordance with their priority of need and the availability of funds.

D. Contracts may be awarded to provide or arrange access to primary and preventive health services, to arrange referrals to specialty and inpatient care, and for prescription drugs, ancillary health services, health education, case finding and outreach to bring people into the health system. Contracts may not be used to subsidize inpatient services.

E. A community-based health care provider that demonstrates its capacity to provide an organized system of primary care shall be eligible to receive a contract subject to meeting the following criteria, where applicable:

(1) Arrangement for service for eight hours a day with extended hours when needed and on call twenty-four hours a day.

(2) Full hospital privileges for all primary care physicians or arrangements to refer patients for inpatient hospital care and specialist services. Arrangements shall be in writing or the provider shall be able to demonstrate that patients are being accepted and treated.

(3) Provision for follow-up care from the hospital or specialist to the patient's primary care provider.

(4) Access to ancillary services such as laboratory, pharmacy, and radiological facility.

(5) Accepts, without limitations, Medicaid patients and uninsured persons, and provides the public with notice of a sliding fee schedule.

(6) Maintains a medical records system with arrangements for transferring records between hospitals, specialists, and primary care physicians.

(7) Quality assurance procedures to evaluate the quality and appropriateness of patient care.

(8) Evidence of community input into the design and provision of health services to be funded by the contract.

(9) Linkage to the Women, Infants, and Children Special Supplemental Food Program of the United States Nutrition Act of 1966, nutritional counseling, social and other support systems.

F. The department shall monitor and evaluate each contract.

Acts 1991, No. 600, §1; Acts 1991, No. 658, §1.



RS 40:2194.6 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§2194.6. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 40:2195 - Community-based and rural health care program

PART X. COMMUNITY-BASED AND RURAL

HEALTH CARE PROGRAM

§2195. Community-based and rural health care program

A. The Louisiana Department of Health is authorized to establish, subject to the availability of funding, a community-based and rural health care program to expand health care and medical services access to local communities and rural areas and to encourage development of greater access to health care services for indigent and low-income citizens of the state.

B. The secretary of the Louisiana Department of Health shall establish by rule and regulation two distinctly separate processes for the criteria, application, consideration, selection, and awarding of a grant for an urban community-based health care program and a rural health care program. In order to formalize the accountability of these two programs, the secretary of the Louisiana Department of Health shall also, by rule and regulation, establish distinctly separate periodic review and reporting requirements for an urban community-based health care program and a rural health care program. Such rules and regulations shall be subject to review and approval by the Joint Legislative Committee on the Budget.

Acts 1991, No. 394, §1; Acts 1995, No. 363, §1, eff. June 16, 1995.



RS 40:2195.1 - State Office of Rural Health

§2195.1. State Office of Rural Health

A. Within the Louisiana Department of Health, the Louisiana state office of rural health shall:

(1) Administer the community-based and rural health care program as provided in R.S. 40:2195 et seq.

(2) Provide state general funds, as appropriated, to qualified grantees for programs to increase access to primary and preventive health care in rural areas.

(3) Provide state general funds, as appropriated, to qualified grantees as start-up funding for establishing primary care health clinics to serve low-income citizens, particularly in rural areas.

(4) Provide state general funds, as appropriated, to qualified grantees as matching funds for grants designed to provide health services to low-income citizens, particularly in rural areas.

(5) Provide technical assistance and grants to aid qualified rural hospitals in attaining designation as critical access hospitals in accordance with the Medicare rural hospital flexibility program, as provided in 42 U.S.C.A. 1395i-4.

(6) Provide statewide technical assistance in conjunction with the Louisiana Rural Health Association on establishment of rural health clinics and on grant writing, especially related to rural health outreach grants, telemedicine grants, and other grants available to increase rural health access.

(7) Participate in Robert Wood Johnson Foundation's southern rural access program and similar programs to improve access to health services for the rural population.

(8) Initiate efforts for recruitment and retention of primary care professionals through the state loan repayment program as provided in R.S. 40:1300.4, and any other similar programs to increase the number of health care professionals in rural areas.

(9) A primary function of this office shall be to increase the supply of physicians and other health care providers to the underserved areas of this state. This office may seek grants and financial inducements to entice medical students, nurse practitioners, physician assistants and nurses to locate in the rural area. This office may seek funds for equipment and start up costs for medical providers wishing to locate in under served areas.

(10) Reorganization of the delivery of medical care shall be undertaken such that rural hospitals become centers of primary and preventive health delivery and medical services, including but not limited to medical education, immunizations, early detection of disease states, and dietary instruction.

(11) Develop and implement a strategic plan for the purposes of maintaining, enhancing, and expanding services currently offered by rural health care providers including rural hospitals as defined in R.S. 40:1300.143, to obtain additional grants and funding from any and all public or private entities, including but not limited to the United States Department of Health and Human Services, the United States Department of Agriculture, and charitable organizations and foundations. In developing and implementing a strategic plan pursuant to this Paragraph, the secretary of the Louisiana Department of Health shall consult with rural health care provider organizations. In addition the secretary shall submit a report to the legislature at least sixty days prior to the beginning of each regular session of the legislature detailing the progress in implementing the strategic plan. The report shall also set out the goals and objectives of the strategic plan for the next state fiscal session including the level of funding necessary to achieve those goals and objectives.

B. It is further declared that the Louisiana strategic plan against poverty is the policy and responsibility of the state of Louisiana such that first priority shall be given to the comprehensive, coordinated use of resources, personnel, programs, and services to alleviate the pervasive, persistent poverty that limits the progress of the state and constricts the lives of its citizens. With this concerted effort, the state declares the alleviation of poverty in Louisiana to be its top priority and dedicates all of its resources to supporting and enhancing comprehensive community development in order to strengthen the state's economic and social fabric, thereby moving the state and its people forward.

C. The purpose of this Section is to stimulate business and industrial growth and provide for a better delivery of health and medical services in these areas of the state by the coordination of economic development and health care resources, whether such resources originate from state or federal plans or programs and to create priority health care and economic development zones to better serve the citizens of the region.

Acts 2002, 1st Ex. Sess., No. 162, §2, eff. April 26, 2002.



RS 40:2195.2 - Grants and funding; Community-Based and Rural Health Care Fund

§2195.2. Grants and funding; Community-Based and Rural Health Care Fund

A. Subject to the availability of funding, the Louisiana Department of Health is authorized to provide:

(1) Grants to rural hospitals in amounts not to exceed seventy-five thousand dollars per year in order to increase access to emergency health services to indigent and low income citizens in rural areas.

(2) Start-up funding in amounts not to exceed one hundred fifty thousand dollars for the purpose of providing initial start-up costs for establishment of primary care health clinics designed to serve indigent and low income citizens.

(3) Matching funds in amounts not to exceed fifty thousand dollars per year to local communities or parishes to encourage physicians to establish their practices in local communities and rural areas by providing minimum salary guarantees.

(4) Matching funds for demonstration projects, including but not limited to establishment or acquisition of mobile health clinics, to organizations providing health care services to indigent and low income citizens living in local communities and rural areas; however, such projects shall be required to secure other local or federal funding.

(5) Matching funds for federal grants designed to provide health services to indigent or low income citizens in local communities and rural areas.

B. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.

Acts 1991, No. 394, §1; Acts 1992, No. 810, §1; Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 40:2195.3 - Rural referral centers

§2195.3. Rural referral centers

The Louisiana Department of Health shall, subject to federal approval, provide for adjustments in the disproportionate share Medicaid reimbursement formula to provide increased support for hospitals which are classified as rural referral centers.

Acts 1991, No. 394, §1.



RS 40:2195.4 - Rules and regulations

§2195.4. Rules and regulations

The Louisiana Department of Health shall promulgate, in accordance with provisions of the Administrative Procedure Act, rules and regulations necessary to implement the community-based and rural health care program. The rules and regulations promulgated by the department shall establish criteria and priorities for granting funds authorized by this Part.

Acts 1991, No. 394, §1.



RS 40:2195.6 - Primary health care clinics; established

PART X-A. PRIMARY HEALTH CARE CLINICS

IN RURAL PARISHES

§2195.6. Primary health care clinics; established

A. The Louisiana Department of Health shall establish primary health care clinics in each of the rural parishes throughout the state to expand primary health care and medical services to rural areas and to encourage development of greater access to health care for the underprivileged, working poor, and minorities in these rural parishes if and when one hundred percent federal funding becomes available for this purpose.

B. The department shall promulgate rules and regulations to establish and operate these clinics in accordance with the Administrative Procedure Act.

Acts 1993, No. 603, §1.



RS 40:2196 - Legislative intent

PART XI. COMMUNITY INDIGENT HEALTH CARE PROGRAM

§2196. Legislative intent

It is the intent of the Legislature of Louisiana to encourage the expansion of health and medical resources, and to expand access to primary care and preventive care services available to local communities, to encourage the development of greater efficiency in the provision of health care to low-income persons all in an effort to improve the health and welfare of the people of the state.

Acts 1992, No. 418, §1.

{{NOTE: SEE R.S. 40:2196.7 - EFFECTIVE WHEN FUNDS ARE AVAILABLE.}}



RS 40:2196.1 - Definitions

§2196.1. Definitions

As used in this Part, unless otherwise indicated:

(1) "Department" means the Louisiana Department of Health.

(2) "Health care provider" means any licensed individual or corporate entity engaged in the delivery of health care services.

(3) "Health manpower shortage area" means an area or population which has been determined to have a shortage of health manpower and has been designated as such in accordance with Section 332 of the Public Health Service Act.

(4) "Indigent" means any resident of the state whose income is below one hundred eighty-five percent of the federal poverty level.

(5) "Primary health care" shall include the following:

(a) Services of physicians and, where feasible, services of physician's assistants and nurse clinicians.

(b) Diagnostic laboratory and radiologic services.

(c) Preventive health services, including children's eye and ear examinations to determine the need for vision and hearing corrections, perinatal services, well child services, and family planning services.

(d) Emergency medical services.

(e) Transportation services as required for adequate patient care.

(f) Preventive dental services.

(g) Pharmaceutical services as may be appropriate for particular centers.

(h) Chiropractic services.

(i) Podiatric services.

Acts 1992, No. 418, §1.

{{NOTE: SEE R.S. 40:2196.7 - EFFECTIVE WHEN FUNDS ARE AVAILABLE.}}



RS 40:2196.2 - Community Indigent Health Care Program; purpose

§2196.2. Community Indigent Health Care Program; purpose

The Community Indigent Health Care Program is created within the Louisiana Department of Health to expand health and medical resources and to expand access to primary and preventive care services available to local communities through a grant and contract program while encouraging the development of greater efficiency in care for low-income persons. Grants and contracts shall be awarded according to the terms of this Part in the amounts specified and to the persons and organizations selected by the department.

Acts 1992, No. 418, §1.

{{NOTE: SEE R.S. 40:2196.7 - EFFECTIVE WHEN FUNDS ARE AVAILABLE.}}



RS 40:2196.3 - Primary health care grants and contracts

§2196.3. Primary health care grants and contracts

A. Grants and contracts shall be used only as specified and shall be awarded to provide direct or arrange access to primary and preventive services, referral to specialty and inpatient care, prescription drugs, ancillary services, health education, and case finding and outreach to bring people into the system. Funds for this program are to be targeted to primary and preventive care.

B. Funds for this program shall not be used to subsidize inpatient care.

C. Grants and contracts shall be awarded to local health care providers, or to new organizations where existing providers are unwilling or unable to participate, who demonstrate the capacity to provide an organized system of primary care. Eligible recipients include but are not limited to groups of physicians, primary health care centers, and hospital outpatient departments provided they meet the following criteria:

(1) Arrangements for services twenty-four hours a day, seven days a week.

(2) Full hospital privileges for all primary care physicians or arrangements to refer patients for inpatient hospital care and specialist services. Arrangements must be in writing or the provider must be able to demonstrate that patients are being accepted and treated.

(3) Provisions for follow-up care.

(4) Access to ancillary services including laboratory, pharmacy, and radiology.

(5) Linkage to the Women, Infants and Children Special Supplemental Food Program of the United States Child Nutrition Act of 1966, nutritional counseling, social, and other support services.

(6) Acceptance without limits of Medicaid and Medicare patients and uninsured persons, including public notice of appropriate sliding fee scales.

(7) A medical record system with arrangements for the transfer of records to the hospital and the specialist and their return to the primary care physician.

(8) Quality assurance mechanisms to evaluate the quality and appropriateness of patient care.

(9) Evidence of community-wide input into the design and provision of health services to be funded by the grant or contract.

Acts 1992, No. 418, §1.

{{NOTE: SEE R.S. 40:2196.7 - EFFECTIVE WHEN FUNDS ARE AVAILABLE.}}



RS 40:2196.4 - Health promotion and health education grants

§2196.4. Health promotion and health education grants

Notwithstanding the criteria set forth in R.S. 40:2196.3(A) and (C), grants may be made for health promotion and health education programs. To qualify for a health promotion and health education grant, the applicant must demonstrate an ability to coordinate services and programmatic efforts with local primary care providers and provide a plan for follow-up care for their consumers.

Acts 1992, No. 418, §1.

{{NOTE: SEE R.S. 40:2196.7 - EFFECTIVE WHEN FUNDS ARE AVAILABLE.}}



RS 40:2196.5 - Application; selection; amounts

§2196.5. Application; selection; amounts

Applications for grants and contracts awarded under this Part shall be submitted to and reviewed and awarded by the department in amounts up to fifty thousand dollars annually. The department shall designate the recipients of the grants and contracts and the amount of such grants and contracts. Recipients and amounts shall be based on:

(1) Relationship to one or more of the health priority areas for Louisiana including teenage pregnancy, cancer prevention, infant mortality, cerebrovascular diseases, diseases of the heart, atherosclerosis, accidents, and substance abuse, or special populations such as the elderly, homeless, or HIV-infected individuals.

(2) Documented health status needs.

(3) Documented financial hardship such as area unemployment.

(4) Evidence of problems of access to health care services.

(5) Evidence of local commitment to the health program.

(6) Other criteria the department establishes by rule in accordance with the Administrative Procedure Act.

Acts 1992, No. 418, §1.

{{NOTE: SEE R.S. 40:2196.7 - EFFECTIVE WHEN FUNDS ARE AVAILABLE.}}



RS 40:2196.6 - Grants renewable

§2196.6. Grants renewable

Grants may be awarded for a period of up to three years and, if awarded for less than three years, may be renewed provided the total term of the grant does not exceed three years.

Acts 1992, No. 418, §1.

{{NOTE: SEE R.S. 40:2196.7 - EFFECTIVE WHEN FUNDS ARE AVAILABLE.}}



RS 40:2196.7 - Implementation

§2196.7. Implementation

This Part shall become effective when funds are made available for such purposes. However, no state funds shall be used for the purposes of this Part.

Acts 1992, No. 418, §1.



RS 40:2197 - Licensure of rural health clinics

PART XI-A. RURAL HEALTH CLINICS, LICENSURE

§2197. Licensure of rural health clinics

A. In order to receive certification by the Health Care Financing Administration and designated reimbursement for any rural health clinic service under Medicaid and/or Medicare, a rural health clinic, as defined herein, shall be licensed as such by the Louisiana Department of Health. Designated Medicaid reimbursement for any service as a rural health clinic in the state, which is not licensed as such, is prohibited.

B. The department shall prescribe and publish minimum standards, rules, and regulations as necessary to effectuate the provisions of this Section. Such rules and regulations shall include but not be limited to all of the following:

(1) Operational and personnel requirements.

(2) Practice standards to assure quality of care.

(3) Licensure application procedures and requirements.

(4) Initial and annual renewal of license investigations.

(5) Complaint investigations.

(6) Reimbursement policies, procedures, and requirements.

(7) Denial, revocation, and nonrenewal of licenses and the appeals thereof.

C. A license issued under the provisions of this Part is not transferrable or assignable between persons, rural health clinics, or both.

D. For purposes of this Part, a "rural health clinic" means a facility which is engaged in furnishing primary health services to outpatients by physicians, physician assistants or nurse practitioners, including but not limited to health services related to family medicine, internal medicine, pediatrics, obstetrics, and gynecology and such services and supplies incident thereto. Such facility shall be located in an area that is not an urbanized area, as defined by the Bureau of the Census, in which there are insufficient numbers of needed health care practitioners, as determined by the secretary of the Department of Health and Human Services, and which has been determined to be a rural health clinic by the secretary of said department under 42 U.S.C. 1395aa(a).

E. Nothing in this Part shall restrict the ability of any private physician to receive reimbursement under Medicaid and/or Medicare for services provided other than rural health clinic services.

F.(1) No provision of this Part, or any rule or regulation adopted pursuant thereto restricting location of a rural health clinic, shall apply to an applicant for licensure as a rural health clinic if the applicant or a related entity agreed to establish such clinic as part of an agreement providing for the sale or transfer of a hospital service district hospital approved by the electorate of the district prior to July 1, 1997.

(2) A rural health clinic described in Paragraph (1) shall not be required to be licensed by the state in order to receive certification as a rural health clinic by the Health Care Financing Administration for a period of one year after July 15, 1997.

G. Notwithstanding the provisions of Subsection A of this Section to the contrary, a rural health clinic that meets the definition of the Health Care Financing Administration as hospital-based and is operated by a rural hospital as defined in R.S. 40:1300.143(3) shall not be required to secure a separate license to receive certification by the Health Care Financing Administration and designated reimbursement under Medicaid and Medicare as long as the rural hospital meets state licensure requirements. Such hospital shall assure that the clinic meets all other requirements of this Section, as well as any pursuant rules and regulations promulgated by the Louisiana Department of Health pertaining to rural health clinics. The provisions of this Subsection shall only become effective if and when the Louisiana Department of Health receives a determination from the Health Care Financing Administration that rural health clinic services are considered outpatient hospital services and eligible for uncompensated care costs reimbursement only if the rural health clinic services are not performed in a separately licensed facility.

Acts 1997, No. 1333, §1, eff. July 15, 1997; Acts 1999, No. 1279, §1; Acts 2004, No. 36, §1.



RS 40:2198 - Repealed by Acts 2010, No. 743, §20, eff. July 1, 2010.

PART XII. RURAL HEALTH CARE AUTHORITY

§2198. Repealed by Acts 2010, No. 743, §20, eff. July 1, 2010.



RS 40:2198.1 - Repealed by Acts 2010, No. 743, §20, eff. July 1, 2010.

§2198.1. Repealed by Acts 2010, No. 743, §20, eff. July 1, 2010.



RS 40:2198.2 - Repealed by Acts 2010, No. 743, §20, eff. July 1, 2010.

§2198.2. Repealed by Acts 2010, No. 743, §20, eff. July 1, 2010.



RS 40:2198.3 - Repealed by Acts 2010, No. 743, §20, eff. July 1, 2010.

§2198.3. Repealed by Acts 2010, No. 743, §20, eff. July 1, 2010.



RS 40:2198.4 - Repealed by Acts 2010, No. 743, §20, eff. July 1, 2010.

§2198.4. Repealed by Acts 2010, No. 743, §20, eff. July 1, 2010.



RS 40:2198.5 - Repealed by Acts 2010, No. 743, §20, eff. July 1, 2010.

§2198.5. Repealed by Acts 2010, No. 743, §20, eff. July 1, 2010.



RS 40:2198.6 - Repealed by Acts 2010, No. 743, §20, eff. July 1, 2010.

§2198.6. Repealed by Acts 2010, No. 743, §20, eff. July 1, 2010.



RS 40:2198.11 - Definitions

PART XII-A. PAIN MANAGEMENT CLINICS

§2198.11. Definitions

As used in this Part, the following definitions shall apply unless the content clearly states otherwise:

(1) "Board" means the Louisiana State Board of Medical Examiners.

(2) "Department" means the Louisiana Department of Health.

(3) "Pain management clinic" means a publicly or privately owned facility which primarily engages in the treatment of pain by prescribing narcotic medications.

(4) "Physician" means an individual who possesses a current, unrestricted license to practice medicine in Louisiana, who during the course of his practice has not been denied the privilege of prescribing, dispensing, administering, supplying, or selling any controlled dangerous substance and who has not during the course of his practice had board action taken against his medical license as a result of dependancy on drugs or alcohol.

Acts 2005, No. 488, §1, eff. July 11, 2005; Acts 2006, No. 665, §1.



RS 40:2198.12 - Licensure of pain management clinics; rules and regulations

§2198.12. Licensure of pain management clinics; rules and regulations

A. Except as provided in Subsection D of this Section, all pain management clinics shall be owned and operated by a physician certified in the subspecialty of pain management by a member board of the American Boards of Medical Specialties. All pain management clinics shall be licensed by the department.

B.(1) The department shall prescribe and publish minimum standards, rules, and regulations as necessary to effectuate the provisions of this Section. Such rules and regulations shall include but not be limited to all of the following:

(a) Operational and personnel requirements.

(b) Practice standards to assure quality of care, including the requirement that prescriptions may be written for the medication to last a period of no longer than thirty days without any refills. A refill may be authorized only if the individual is personally examined by the pain specialist.

(c) Licensure application procedures and requirements.

(d) Initial and annual renewal of license investigations.

(e) Complaint investigations.

(f) Reimbursement policies, procedures, and requirements.

(g) Denial, revocation, and nonrenewal of licenses and the appeals thereof.

(2) The board shall prescribe and publish minimum standards with respect to pain management clinics and the physicians who may practice in such clinics.

C. A license issued under the provisions of this Part is not transferrable or assignable between persons, pain management clinics, or both.

D.(1) The following shall apply to pain management clinics operating on or before June 15, 2005, pursuant to an occupational license or certificate of operation which has not been suspended or revoked:

(a) The pain management clinic shall not be owned, either in whole or in part, by or have any contractual relationship, whether through employment or by independent contract, with a physician who during the course of his practice has been denied the privilege of prescribing, dispensing, administering, supplying, or selling any controlled dangerous substance and who has, during the course of his practice had board action taken against his medical license as a result of dependency on drugs or alcohol.

(b) The pain management clinic shall be operated by a medical director who shall be a physician.

(c) The pain management clinic shall not be owned, in whole or in part, by a person who has been convicted of or who has pled guilty or nolo contendere to an offense that constitutes a felony.

(d) The pain management clinic shall not be owned, in whole or in part, by a person who has been convicted of or who has pled guilty or nolo contendere to an offense that constitutes a misdemeanor, the facts of which relate to the distribution or illegal prescription of any narcotic.

(e) The pain management clinic shall operate as an urgent care facility, offering primary or acute health services in addition to caring for those with chronic pain and shall have held itself out to the public as such.

(f) The pain management clinic shall implement policies and procedures that are consistent with all pain management regulations issued by the State Board of Medical Examiners.

(g) A pain management clinic which is exempted from the requirement of being owned and operated by a physician certified in the subspeciality of pain management may relocate and continue to be exempted from the requirement of being owned and operated by a physician certified in the subspeciality of pain management if the new location is in the same parish in which the original clinic was located.

(h) All pain management clinics shall submit to the department all relevant documentation proving valid operation before June 15, 2005, including but not limited to occupational licenses or certificates of operation issued by local authorities.

(2) A pain management clinic that is not licensed by or has not made an application to the department for licensure under this Part on or before August 1, 2014, shall not be licensed under the exemption to Subsection A of this Section as provided for in this Subsection.

E. The provisions of this Part shall not apply to any of the following:

(1) A medical or dental school or outpatient clinic associated with a medical or dental school.

(2) A hospital, including any outpatient facility or clinic of the hospital that is separated physically from the hospital, or any other medical or dental facility that is licensed and regulated by the department.

(3) A hospice established pursuant to R.S. 40:2181 et seq.

(4) A facility maintained or operated by the state of Louisiana or a governmental entity of this state.

(5) A clinic maintained or operated by the United States or by any of its departments, offices, or agencies.

Acts 2005, No. 488, §1, eff. July 11, 2005; Acts 2006, No. 665, §1; Acts 2014, No. 714, §1, eff. June 18, 2014.



RS 40:2198.13 - Annual fee; use of proceeds

§2198.13. Annual fee; use of proceeds

There shall be an annual license fee to be set by the department not to exceed one thousand dollars for any license issued in accordance with the provisions of this Part. Monies collected for annual fees shall be used for the investigation and enforcement of the provisions of this Part.

Acts 2005, No. 488, §1, eff. July 11, 2005.



RS 40:2199 - Violations; penalties; fines; notice; hearings; appeal; licensed entities

PART XIII. HEALTH CARE FACILITIES AND SERVICES;

LICENSING ENFORCEMENT

§2199. Violations; penalties; fines; notice; hearings; appeal; licensed entities

A.(1) For purposes of this Part, "facility" shall mean any one or more of the following: an adult day health care facility, substance abuse/addiction treatment facility, ambulatory surgery center, case management facility, urine drug screening facility, mobile cholesterol screening facility, end stage renal disease facility, supplier of portable X-ray services, home health agency, hospice, hospital, ICF/DD facility, outpatient abortion facility, or any other health care provider licensed or certified by the Louisiana Department of Health.

(2) The opening or operation of a facility without a license or registration therefor shall be a misdemeanor, punishable upon conviction by a fine of not less than one thousand dollars nor more than five thousand dollars. Each day's violation shall constitute a separate offense.

(3) It shall be a violation to operate a facility which holds a current license, registration, or certificate if one of the following apply:

(a) As a result of a licensure or certification survey, it is determined by an agency to be in violation of one or more conditions of licensure or certification and has failed to correct such conditions of violation within the time prescribed by law or by the agency.

(b) As a result of one or more third-party complaints, it is determined by an agency to have been in violation of one or more conditions of licensure or certification resulting directly in the incident which gave rise to such third-party complaint.

(4) Any violation provided for in Paragraph (3) of this Subsection shall entitle both the facility and the complainant to an administrative appeal.

(5) A "facility" shall not include any individual health care provider who is licensed or certified by one of the boards under the Louisiana Department of Health. These boards include but are not limited to Board of Pharmacy, Board of Physical Therapy, Board of Licensed Medical Examiners, Board of Dentistry, Board of Podiatry, Board of Optometrists.

B.(1) Any person or entity violating the provisions of Paragraph A(3) of this Section when such a violation poses a threat to the health, safety, rights, or welfare of a resident or client may be liable for civil fines in addition to any criminal action which may be brought under other applicable laws. The department shall adopt rules in accordance with the Administrative Procedure Act which define specific classifications of violations, articulate factors in assessing civil fines including mitigating circumstances such as an effective corporate compliance program, and explain the treatment of continuing and repeat deficiencies.

(2) A schedule of civil fines by class of violations shall be as follows:

(a) Class A - Violations that create a condition or occurrence relating to the operation and maintenance of a facility, which result in death or serious harm to a resident or client. Civil fines shall not exceed two thousand five hundred dollars for the first violation and shall not exceed five thousand dollars per day for repeat violations.

(b) Class B -Violations that create a condition or occurrence relating to the operation and maintenance of a facility which create a substantial probability that death or serious physical or mental harm to a resident or client will result from the violation Civil fines shall not exceed one thousand five hundred dollars for the first violation and shall not exceed three thousand dollars per day for repeat violations.

(c) Class C - Violations that create a condition or occurrence relating to the operation and maintenance of a facility which create a potential for harm by directly threatening the health, safety, rights, or welfare of a resident or client. Civil fines shall not exceed one thousand dollars for the first violation and shall not exceed two thousand dollars per day for repeat violations.

(d) Class D - Violations related to administrative and reporting requirements that do not directly threaten the health, safety, rights, or welfare of a resident or client. Civil fines shall not exceed one hundred dollars for the first violation and shall not exceed two hundred fifty dollars per day for repeat violations.

(e) Class E - Violations for failure of a facility to submit a statistical or financial report in a timely manner as required by regulation. Civil fines shall not exceed fifty dollars for the first offense and shall not exceed one hundred dollars per day for repeat violations.

(3) The aggregate fines assessed for violations determined in any one month shall not exceed five thousand dollars, except that the aggregate fines assessed for Class A repeat violations shall not exceed twenty thousand dollars in any one month, and the aggregate fines assessed for Class B repeat violations shall not exceed fifteen thousand dollars in any one month.

C. The department shall adopt rules and regulations in accordance with the Administrative Procedure Act to provide for notice to the facility of any violation, for an informal reconsideration process, and for an appeal procedure including judicial review. Such appeal shall be suspensive. The facility shall have the right to a devolutive appeal.

D. The facility shall furnish, with an appeal, a bond in the minimum amount of one and one-half times the amount of the fine imposed by the department. The bond furnished shall provide in substance that it is furnished as security that the facility will prosecute its appeal, that any judgment against it, including court costs, will be paid or satisfied from the amount furnished, or that otherwise the surety is liable for the amount assessed against the facility. The appeal shall be heard in a summary proceeding which shall be given precedence over other pending matters.

E. The department may institute all necessary civil action to collect fines imposed and not timely appealed. No facility may claim imposed fines or interest as reimbursable costs, nor increase charges to residents or clients as a result of such fines or interest. Interest shall begin to accrue at the current judicial rate on the day following the date on which any fines become due and payable.

F.(1) Except as provided in Subsection G of this Section, after compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund and prior to the monies being placed in the state general fund, an amount equal to the civil fines collected under the provisions of this Section shall be credited to a special fund created in the state treasury to be known as the "Health Care Facility Fund", hereinafter referred to as "the fund".

(2) The monies in the fund shall be subject to annual appropriation by the legislature and shall be available exclusively for the use by the Louisiana Department of Health for:

(a) The protection of health, welfare, rights, or property of those receiving services from the health care facilities licensed or certified by the Louisiana Department of Health.

(b) The enforcement of sanctions against health care facilities licensed or certified by the Louisiana Department of Health.

(c) Education, employment, and training of employees, staff, or other personnel of health care facilities licensed or certified by the Louisiana Department of Health.

(d) Programs designed to improve the quality of care in health care facilities.

(3) The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned from the investment of monies in the fund shall be deposited in and remain to the credit of the fund. All unexpended and unencumbered monies remaining in the fund at the end of the fiscal year shall remain in the fund.

(4) The secretary of the Louisiana Department of Health is authorized to promulgate rules and regulations in accordance with the Administrative Procedure Act to provide for the administration of the fund.

G.(1) After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to the civil fines collected from home health agencies under the provisions of this Section and civil fines and monetary penalties imposed or levied by the Centers for Medicare and Medicaid Services against home health agencies and remitted to the state shall be credited to a special fund hereby created in the state treasury to be known as the "Home Health Agency Trust Fund", hereinafter referred to as the "HHA Trust Fund". The monies in the HHA Trust Fund shall be invested by the treasurer in the same manner as monies in the state general fund and all interest earned from the investment of the monies in the HHA Trust Fund shall be deposited to and remain to the credit of the HHA Trust Fund. All unexpended and unencumbered monies remaining in the HHA Trust Fund at the close of the fiscal year shall remain in the HHA Trust Fund.            (2) The monies in the HHA Trust Fund shall be subject to annual appropriation and shall be used solely in accordance with the provisions of 42 CFR Part 488 and subject to approval by the Centers for Medicare and Medicaid Services.

(3) The treasurer shall transfer an amount equal to any civil fines or penalties from home health agencies remitted to the state by the Centers for Medicare and Medicaid Services prior to the creation of the HHA Trust Fund into the HHA Trust Fund after the effective date of this Act.

(4) The secretary of the Louisiana Department of Health is authorized to promulgate rules in accordance with the Administrative Procedure Act to provide for the administration of the HHA Trust Fund.

Acts 1997, No. 1390, §1; Acts 1999, No. 1311, §1; Acts 2001, No. 391, §1; Acts 2001, No. 1185, §4, eff. July 1, 2001; Acts 2003, No. 201, §1; Acts 2008, No. 785, §1, eff. July 7, 2008; Acts 2015, No. 113, §1, eff. June 19, 2015.



RS 40:2199.1 - Adoption of rules; violations; alternate remedies

§2199.1. Adoption of rules; violations; alternate remedies

A. The Louisiana Department of Health is hereby authorized to and shall adopt rules in accordance with the Administrative Procedure Act to provide remedies for health care facilities which have violations of the licensure standards and requirements, of certification requirements, or of the Medicaid standards of participation. Such remedies shall include, but are not limited to:

(1) Denial of Medicaid payment with respect to any individual admitted to or provided services by a facility.

(2) Denial of new admissions into the facility or by the provider.

(3) Removal from the freedom of choice list.

(4) The transfer of residents, clients, patients, or individuals receiving services.

(5) Suspension of license.

(6) Alternate remedies to deter noncompliance and correct deficiencies.

B. The department, by rules adopted pursuant to the Administrative Procedure Act, shall specify criteria as to when and how each remedy is to be applied, the severity of the remedies to be used in the imposition of such remedies, and the procedure and requirements for applying each remedy.

C. The department, by rules adopted pursuant to the Administrative Procedure Act, shall provide a process for an administrative appeal of remedies imposed. If the secretary of the department determines the violations of the facility pose an imminent or immediate threat to the health, welfare, or safety of any resident, client, patient, or individual receiving services, the imposition of the remedy may be immediate and may be enforced during the pendency of the administrative appeal.

D. The department shall enforce rules adopted pursuant to this Section and, when determined necessary, may petition a court of competent jurisdiction and proper venue to judicially enforce any such rule.

Acts 2008, No. 518, §1, eff. June 30, 2008.



RS 40:2200.1 - Definitions

PART XIV. DEMENTIA TRAINING

§2200.1. Definitions

For the purposes of this Part, "Alzheimer's special care unit" means any adult residential care provider, as defined in R.S. 40:2166.3, or nursing home, as defined in R.S. 40:2009.2, that segregates or provides a special program or special unit for residents with a diagnosis of probable Alzheimer's disease or related disorder so as to prevent or limit access by a resident to areas outside the designated or separated area or that advertises, markets, or otherwise promotes the facility as providing specialized Alzheimer/dementia care services.

Acts 2008, No. 571, §1, eff. June 30, 2008.



RS 40:2200.2 - Dementia training; nursing facilities and Alzheimer's special care units

§2200.2. Dementia training; nursing facilities and Alzheimer's special care units

A. All persons employed by a nursing home, as defined in R.S. 40:2009.2, shall be trained, in accordance with the provisions of this Section, in dementia training issues and practices that include or are informed by evidence-based care practices.

B. Training requirements for employees of a nursing home, as defined in R.S. 40:2009.2, who provide care on a regular basis to a resident in an Alzheimer's special care unit, shall be the following:

(1) Employees who provide nursing and nursing assistant care to residents shall be required to obtain at least eight hours of dementia specific training within ninety days of employment and five hours of dementia specific training annually. The training shall include an overview of Alzheimer's disease and related dementias, communicating with persons with dementia, behavior management, promoting independence in activities of daily living, and understanding and dealing with family issues.

(2) Employees who have regular communicative contact with residents but who do not provide nursing and nursing assistant care shall be required to obtain at least four hours of dementia specific training within ninety days of employment and one hour of dementia training annually. This training shall include an overview of dementias and communicating with persons with dementia.

(3) Employees who have only incidental contact with residents shall receive general written information provided by the facility on interacting with residents with dementia.

C. Training requirements for employees of a nursing home who provide care to residents not in an Alzheimer's special care unit shall be the following:

(1) Employees who provide nursing assistant care shall be required to obtain four hours of dementia training within ninety days of employment and two hours of dementia training annually thereafter.

(2) Employees who are not licensed and who have regular communicative contact with residents but who do not provide nursing assistant care shall be required to obtain four hours of dementia specific training within ninety days of employment and one hour of dementia training annually. The training shall include an overview of dementias and communicating with persons with dementia.

(3) Employees who have only incidental contact with residents shall receive general written information provided by the facility on interacting with residents with dementia.

D. Nothing herein shall be construed to increase the number of training hours required by the regulations promulgated by the Louisiana Department of Health and in effect on May 1, 2008.

Acts 2008, No. 571, §1, eff. June 30, 2008.



RS 40:2200.3 - Dementia training for adult residential care providers licensed by the Louisiana Department of Health

§2200.3. Dementia training for adult residential care providers licensed by the Louisiana Department of Health

A. All persons employed by an adult residential care provider, as defined in R.S. 40:2166.3, shall be trained, in accordance with the provisions of this Section, in dementia training issues and practices that include or are informed by evidence-based care practices.

B. Training requirements for employees of an adult residential care provider who provide care to residents in an Alzheimer's special care unit shall be the following:

(1) Employees who provide direct face-to-face care to residents shall be required to obtain at least eight hours of dementia specific training within ninety days of employment and eight hours of dementia specific training annually. The training shall include an overview of Alzheimer's disease and related dementias, communicating with persons with dementia, behavior management, promoting independence in activities of daily living, and understanding and dealing with family issues.

(2) Employees who have regular contact with residents but who do not provide direct face-to-face care shall be required to obtain at least four hours of dementia specific training within ninety days of employment and two hours of dementia training annually. This training shall include an overview of dementias and communicating with persons with dementia.

(3) Employees who have only incidental contact with residents shall receive general written information provided by the facility on interacting with residents with dementia.

C. Training requirements for employees of an adult residential care provider who do not work with residents in an Alzheimer's special care unit shall be the following:

(1) Employees who provide direct face-to-face care to residents shall be required to obtain at least two hours of dementia specific training annually. This training shall include an overview of Alzheimer's disease and related dementias and communicating with persons with dementia.

(2) All other employees shall receive general written information provided by the facility on interacting with residents with dementia.

Acts 2008, No. 571, §1, eff. June 30, 2008.



RS 40:2200.4 - Approved dementia training

§2200.4. Approved dementia training

Any dementia specific training received in a nursing or nursing assistant program approved by the Louisiana Department of Health or the Department of Children and Family Services may be used to fulfill the training hours required pursuant to this Part.

Acts 2008, No. 571, §1, eff. June 30, 2008.



RS 40:2200.5 - Rules and regulations

§2200.5. Rules and regulations

By April 1, 2009, the Louisiana Department of Health shall promulgate rules and regulations, in accordance with the Administrative Procedure Act, necessary to implement this Part. Such rules and regulations shall include but not be limited to the qualifications of the training curriculum and appropriate penalties for violations of the training requirements. The department shall consult with and seek input from the Louisiana Alzheimer's Disease Task Force and the Department of Children and Family Services in the promulgation of such rules and regulations.

Acts 2008, No. 571, §1, eff. June 30, 2008.



RS 40:2200.11 - Definitions

PART XV. REGISTRATION OF PROTON BEAM

RADIOTHERAPY EQUIPMENT

§2200.11. Definitions

As used in this Part, the following terms shall have the following meanings, except when the context clearly indicates otherwise:

(1) "Department" means the Louisiana Department of Health.

(2) "Proton beam radiotherapy equipment" means any equipment which generates and uses protons or heavy charged particles to irradiate diseased tissue.

(3) "Proton beam radiotherapy facility" means any facility which provides proton beam radiotherapy treatments.

Acts 2010, No. 905, §1, eff. July 2, 2010.



RS 40:2200.12 - Registration of providers

§2200.12. Registration of providers

Prior to the operation of any proton beam radiotherapy equipment, such equipment shall be registered with the department. The department shall promulgate all rules and regulations, in accordance with the Administrative Procedure Act, which are necessary to perform this registration requirement.

Acts 2010, No. 905, §1, eff. July 2, 2010.



RS 40:2200.13 - Operation of equipment without prior registration

§2200.13. Operation of equipment without prior registration

A. If a public or private proton beam radiotherapy facility is operating without prior registration with the department, the department shall have the authority to issue an immediate cease and desist order to that facility. Any such facility or provider receiving such a cease and desist order from the department shall immediately cease operations until such time as that provider is properly registered with the department.

B. The department shall seek an injunction in the Nineteenth Judicial District Court against any facility or provider who receives a cease and desist order from the department under Subsection A of this Section and who does not cease operations immediately. Any such facility or provider against whom an injunction is granted shall be liable to the department for attorney fees, costs, and damages.

Acts 2010, No. 905, §1, eff. July 2, 2010.



RS 40:2200.14 - Registration; moratorium

§2200.14. Registration; moratorium

There is hereby placed a moratorium on all registrations of proton beam radiotherapy equipment by the department except for the registration of facilities which meet any of the following criteria:

(1) A major Louisiana cancer center which functions as the primary sponsoring institution for any of the following accredited graduate medical education programs related to oncology including radiation oncology, medical oncology or hematology/oncology, and maintains an accredited Institutional Review Board for Research.

(2) A National Cancer Institute designated Comprehensive Cancer Center.

(3) A Louisiana non-profit corporation organized and formed to undertake, promote, develop, support, and carry on the treatment of patients with cancer through charitable, scientific, and educational activities which meets any of the following:

(a) Serves as the primary clinical training site for an accredited radiation oncology residency program.

(b) Operates a radiation oncology physics residency program accredited by the Commission on Accreditation of Medical Physics Education Programs, Inc. (CAMPEP).

(c) Operates with a state university a joint graduate medical physics program that is accredited by the Commission on Accreditation of Medical Physics Education Programs, Inc. (CAMPEP).

(4) Any facility that has executed a contract, secured by a deposit, for proton radiotherapy equipment prior to January 1, 2010.

(5) A state operated hospital located in a city in which a state operated medical school is located.

Acts 2010, No. 905, §1, eff. July 2, 2010.



RS 40:2200.15 - Termination of Part

§2200.15. Termination of Part

This Part shall cease to be effective ten years from the date of issuance of the first registration issued by the department.

Acts 2010, No. 905, §1, eff. July 2, 2010.



RS 40:2201 - HEALTH CARE COST CONTROL

CHAPTER 12. HEALTH CARE COST CONTROL

PART I. PREFERRED PROVIDER ORGANIZATIONS

§2201. Legislative considerations

A. The legislature recognizes that health care costs have risen greatly over the past decade and must be contained without jeopardizing:

(1) The quality of care received by patients.

(2) The ability of health care providers to maintain, update, and expand their facilities to serve their patients and communities and to meet federal and state standards and regulations.

B. The legislature further recognizes that there must be some incentive for purchasers and providers to strive for more cost-efficient and effective methods of providing quality patient care and more efficient payment for services rendered.

C. Therefore, the state can assist in reducing health care costs by authorizing the formation of preferred provider organizations.

D. The legislature further recognizes that the state and governmental bodies can reduce the cost of providing health care benefits for their employees by contracting with a preferred provider organization.

Acts 1984, No. 374, §1, eff. July 6, 1984.



RS 40:2202 - Definitions

§2202. Definitions

As used in this Part, the following definitions shall apply:

(1) "Alternative rates of payment" shall mean the rate at which or sum for which the provider agrees to perform specified services. The rate shall be negotiated between purchaser and provider and shall be in effect for a fixed term. It may, but need not, include a discount from the provider's customary fee.

(2) "Governmental body" means any department, commission, council, board, office, bureau, committee, institution, agency, government, corporation, or establishment of the executive branch of this state.

(3) "Group purchaser" shall mean an organization or entity which contracts with providers for the purpose of establishing a preferred provider organization. "Group purchaser" may include:

(a) Entities which contract for the benefit of their insured, employees, or members such as insurers, self-funded organizations, Taft-Hartley trusts, or employers who establish or participate in self funded trusts or programs.

(b) Entities which serve as brokers for the formation of such contracts, including health care financiers, third party administrators, providers or other intermediaries.

(4) "Hospital" shall mean any institution, place, building, or agency, public or private, whether for profit or not, including a facility subject to the jurisdiction of a hospital service district, devoted primarily to the maintenance and operation of facilities for ten or more individuals for the diagnosis, treatment, or care of persons admitted for overnight stay or longer who are suffering from illness, injury, infirmity, deformity, or other physical condition for which obstetrical, medical, or surgical services would be available and appropriate. It may also include nursing homes as defined by and regulated under the provisions of R.S. 40:2009.1 through 2009.12.

(5)(a) "Preferred Provider Organization (P.P.O.)" shall mean a contractual agreement or agreements between a provider or providers and a group purchaser or purchasers to provide for alternative rates of payment specified in advance for a defined period of time in which

(i) The provider agrees to accept these alternative rates of payment offered by group purchasers to their members whenever a member chooses to use its services and

(ii) There is a tangible benefit to the provider in offering such alternative rates of payment to the group purchaser.

(b) The contractual agreement or agreements may also include incentives which encourage the insured employee or member to utilize the participating providers.

(c) No licensed provider, other than a hospital, who agrees to the terms and conditions of the preferred provider contract shall be denied the right to become a preferred provider to offer health services within the limits of his license.

(d) However, nothing in this Part shall be construed to require any hospital to grant any provider or class of providers medical staff membership.

(e) Preferred provider contracts should include, but not be limited to, the following components:

(i) Participating in a resource monitoring component to insure quality control both for patient care and cost effectiveness.

(ii) Procedures to encourage prompt payment for services rendered.

(6) "Provider" shall mean one or more entities which offer health care services and shall include but not be limited to hospitals, individuals, or groups of physicians, individuals or groups of psychologists, nurse midwives, ambulance service companies, and other health care entities. Any health care entity which is specifically covered by a group purchaser's insurance policy, employee benefits, self-funded organization or Taft-Hartley trust benefits or plan shall be construed to be a "provider" for purposes of consideration under this Part.

(7) "Tangible benefit" shall mean but not be limited to:

(a) Any reasonable expectation of a demonstrable increase in or maintenance of usage of the provider's services.

(b) Contractual provisions requiring quality control of patient care and participation in resource monitoring procedures; or

(c) Any reasonable expectation of prompt payment for services rendered.

Added by Acts 1984, No. 374, §1, eff. July 6, 1984; Acts 1995, No. 967, §1, eff. Sept. 1, 1995; Acts 1999, No. 1274, §1, eff. July 12, 1999.

NOTE: See Acts 1999, No. 1274, §2.



RS 40:2203 - Authorization for Preferred Provider Organizations

§2203. Authorization for Preferred Provider Organizations

A. Any group purchaser may contract with any provider in any contractual agreement or agreements to form a preferred provider organization.

B. Such agreement shall not be construed to authorize a group purchaser to furnish medical services unless the purchaser is otherwise licensed to do so, nor shall such agreement authorize a group purchaser to direct or control the provision or selection of forms or types of medical services to the group members.

C. Group purchaser members participating in preferred provider organizations shall be guaranteed access to their standard benefits under the terms of their policy, employee benefits, self funded organization benefits or Taft-Hartley trust benefits, regardless of whether they choose a preferred provider or a provider who does not participate in the preferred provider contract.

D. Any entity serving as a broker or intermediary under the provisions of R.S. 40:2202(3)(b) who contracts to write or sell insurance shall be subject to the provisions of Title 22 of the Louisiana Revised Statutes of 1950. However, any entity which serves as a broker or intermediary for the formation of a preferred provider organization for a governmental body shall not be entitled to collect any fee for serving as such broker or intermediary under this Part.

E. Any person requiring emergency medical services shall be entitled to use any available provider without being denied the basic benefits provided under his policy or benefits program.

Added by Acts 1984, No. 374, §1, eff. July 6, 1984.



RS 40:2203.1 - Prohibition of certain practices by preferred provider organizations

§2203.1. Prohibition of certain practices by preferred provider organizations

A. Except as otherwise provided in this Subsection, the requirements of this Section shall apply to all preferred provider organization agreements that are applicable to medical services rendered in this state and to group purchasers as defined in this Part. The provisions of this Section shall not apply to a group purchaser when providing health benefits through its own network or direct provider agreements or to such agreements of a group purchaser.

B. A preferred provider organization's alternative rates of payment shall not be enforceable or binding upon any provider unless such organization is clearly identified on the benefit card issued by the group purchaser or other entity accessing a group purchaser's contractual agreement or agreements and presented to the participating provider when medical care is provided. When more than one preferred provider organization is shown on the benefit card of a group purchaser or other entity, the applicable contractual agreement that shall be binding on a provider shall be determined as follows:

(1) The first preferred provider organization domiciled in this state, listed on the benefit card, beginning on the front of the card, reading from left to right, line by line, from top to bottom, that is applicable to a provider on the date medical care is rendered, shall establish the contractual agreement for payment that shall apply.

(2) If there is no preferred provider organization domiciled in this state listed on the benefit card, the first preferred provider organization domiciled outside this state listed on the benefit card, following the same process outlined in Paragraph (1) of this Subsection shall establish the contractual agreement for payment that shall apply.

(3) The side of the benefit card that prominently identifies the name of the insurer, or plan sponsor and beneficiary shall be deemed to be the front of the card.

(4) When no preferred provider organization is listed, the plan sponsor or insurer identified by the card shall be deemed to be the group purchaser for purposes of this Section.

(5) When no benefit card is issued or utilized by a group purchaser or other entity, written notification shall be required of any entity accessing an existing group purchaser's contractual agreement or agreements at least thirty days prior to accessing services through a participating provider under such agreement or agreements.

C. A preferred provider organization agreement shall not be applied or used on a retroactive basis unless all providers of medical services that are affected by the application of alternative rates of payment receive written notification from the entity that seeks such an arrangement and agree in writing to be reimbursed at the alternative rates of payment.

D. In no instance shall any provider be bound by the terms of a preferred provider organization agreement that is in violation of this Part.

E. Any claim submitted by a provider for services provided to a person identified by the provider and a group purchaser as eligible for alternative rates of payment in a preferred provider agreement shall be subject to the standards for claims submission and timely payment according to the provisions of Subpart B of Part II of Chapter 6 of Title 22 of the Louisiana Revised Statutes of 1950.

F. A group purchaser establishing a preferred provider organization shall be prohibited from charging a credentialing fee or any other type of monetary fee, when no access to a group purchaser is provided. Any provider who participates in a preferred provider organization may be charged a reasonable fee either on a periodic basis or based on the tangible benefits received from continued participation in a preferred provider organization. Such fees may be based on actual utilization of alternative rates of payment by group purchasers or other authorized entities or other reasonable basis other than membership.

G. Failure to comply with the provisions of Subsection A, B, C, D, or F of this Section shall subject a group purchaser to damages payable to the provider of double the fair market value of the medical services provided, but in no event less than the greater of fifty dollars per day of noncompliance or two thousand dollars, together with attorney fees to be determined by the court. A provider may institute this action in any court of competent jurisdiction.

Acts 1999, No. 1274, §1, eff. July 12, 1999; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.

NOTE: See Acts 1999, No. 1274, §2.



RS 40:2204 - Hospital participation; tangible benefit presumed

§2204. Hospital participation; tangible benefit presumed

A. Whenever any hospital or governmental body is a party to a preferred provider organization contract, there shall be a rebuttable presumption that such hospital or governmental body contracted with the expectation of receiving a tangible benefit rather than making a donation of services in violation of Section 14(A) of Article VII of the Constitution of Louisiana.

B. Unless clearly indicated otherwise in a preferred provider organization contractual arrangement, it shall be presumed that the hospital, governmental body, or other provider negotiated the contract with the knowledge that such agreement would result in a tangible benefit to the hospital or governmental body and would not constitute a donation of its services to a group purchaser in violation of the Constitution of Louisiana, Article VII, Section 14(A).

C. Whenever a hospital or governmental body is a party to a preferred provider organization contract, the provisions of R.S. 39:1481 et seq. shall not apply.

D.(1) The state, or any agency of the state authorized by law to contract with or develop preferred provider organizations or other managed health care arrangements, including the Office of Group Benefits, when interested in developing or participating in a preferred provider organization or other managed care arrangement, shall develop criteria governing the state's or the agency's contracting with health care providers or with preferred provider organizations or other managed care arrangements. All such criteria shall be approved by the appropriate standing committees of the legislature having jurisdiction over review of that agency's rules, or the subcommittees on oversight of such standing committees, and the office of state procurement of the division of administration.

(2) Each agency authorized by law to develop or contract with preferred provider organizations or other managed care arrangements shall promulgate rules and regulations to establish a process through which notice of intent to contract with health care providers, preferred provider organizations, or other managed care arrangements is given. The rules and regulations shall contain provisions requiring written or published notice of the agency's intent to seek contracts for the requested services and the availability, upon request, of a detailed explanation of the services sought and of the criteria that are to be used in developing contracts. There shall be a written public announcement of the contractor or contractors awarded the contract. Upon request, any entity submitting a proposal which is not accepted shall be furnished a written explanation for the agency's action. Any contract executed in violation of rules and regulations promulgated under this Subsection shall be void.

(3) All contracts shall be approved by the chief executive officer in the Office of Group Benefits.

(4) The provisions of this Section shall not be applicable to the Louisiana Department of Health.

Added by Acts 1984, No. 374, §1, eff. July 6, 1984. Amended by Acts 1990, No. 585, §1, eff. July 19, 1990; Acts 1992, No. 864, §1; Acts 1993, No. 783, §1; Acts 2001, No. 1178, §4, eff. June 29, 2001; Acts 2014, No. 864, §§4 and 5.



RS 40:2205 - Utilization reviews; relief from liability and discovery; standards compliance

§2205. Utilization reviews; relief from liability and discovery; standards compliance

Notwithstanding any other provision of law, any health care provider licensed in this state who participates in quality of care or utilization reviews by a peer review committee, as a peer review committee member or a treating health care provider whose patients are subject to such review and have been contracted, employed, or hired by a group purchaser shall be immune from liability for any act performed during such reviews of the activities of similarly licensed health care providers if such person acts without malice, makes a reasonable effort to obtain the facts, and believes that the action taken is warranted by the facts. A peer review committee shall not be subject to discovery, and no person in attendance at such reviews shall be required to testify as to what transpired at such reviews. The utilization review requirements and administrative treatment guidelines of the peer review committee employed or hired by the group purchaser shall not fall below the appropriate standard of care and shall not impinge upon the independent medical judgment of the treating health care provider.

Added by Acts 1991, No. 876, §1.



RS 40:2206 - Obstetrician or gynecological examination; coverage

§2206. Obstetrician or gynecological examination; coverage

A.(1) Every preferred provider organization authorized under this Part shall not prevent any individual who is a recipient of health care or a beneficiary of any such preferred provider organization from selecting an empaneled obstetrician or gynecologist as a provider for routine gynecological care. This selection shall be permitted without penalty or denial of the benefits provided under the preferred provider organization.

(2) Routine gynecological care as used in this Section shall mean a minimum of two routine annual visits, provided that the second visit shall be permitted based upon medical need only, and follow-up treatment within sixty days following either visit if related to a condition diagnosed or treated during the visits, and any care related to a pregnancy. Nothing in this Section shall prevent a policy, program, or plan from requiring that an obstetrician-gynecologist treating a covered patient coordinate that care with the patient's primary care physician, if applicable.

B. Any provision in a preferred provider contract which is delivered, renewed, issued for delivery, or otherwise contracted for in this state which is contrary to this Section shall, to the extent of such conflict, be void.

Acts 1995, No. 637, §2.

NOTE: See Acts 1995, No. 637, §§3, 4.



RS 40:2207 - Requirements of provider contracts

§2207. Requirements of provider contracts

A. A health maintenance organization, managed care organization, or their contracting entities shall not include provisions in their contracts with health care providers which include incentive or specific payment made directly, in any form, to a health care provider or health care provider group as an inducement to deny, reduce, limit, or delay specific, medically necessary, and appropriate services provided with respect to a specific insured or groups of insured with similar medical conditions.

B. Nothing in this Section shall be construed to prohibit contracts that contain incentive plans that involve general payments, such as capitation payments, or shared-risk arrangements that are not tied to specific medical decisions involving specific insured or groups of insured with similar medical conditions. The payments rendered or to be rendered to physicians, physician groups, or other licensed health care practitioners under these arrangements shall be deemed confidential information.

C. As used in this Section, the following definitions shall apply:

(1) "Managed care organization" means a licensed insurance company, hospital, or medical benefit plan or program, health maintenance organization, integrated health care delivery system, an employer or employee organization, or a managed care contractor which operates a managed care plan. A managed care entity may include but it is not limited to a preferred provider organization, health maintenance organization, exclusive provider organization, independent practice association, clinic without walls, management services organization, managed care services organization, physician hospital organization, and hospital physician organization.

(2) "Managed care plan" means a plan operated by a managed care organization which provides for the financing and delivery of health care and treatment services to individuals enrolled in such plan through its own employed health care providers or contracting with selected specific providers that conform to explicit selection, standards, or both. A managed care plan shall also mean a plan that has a formal organizational structure for continual quality assurance, a certified utilization review program, dispute resolution, and financial incentives for individual enrollees to use the plan's participating providers and procedures.

Acts 1997, No. 897, §2.



RS 40:2208 - Hearing impaired interpreter expenses; coverage

§2208. Hearing impaired interpreter expenses; coverage

As a requirement for authorization to do business in this state pursuant to R.S. 40:2203, all preferred provider organizations shall provide coverage for expenses incurred by any hearing impaired covered patient for services performed by a qualified interpreter/translator, other than a family member of the covered patient, when such services are used by the covered patient in connection with medical treatment or diagnostic consultations performed by the health care provider.

Acts 1997, No. 1313, §2.



RS 40:2209 - Repealed

§2209. Repealed by Acts 2016, No. 145, §2, eff. May 19, 2016.



RS 40:2210 - Prohibited discrimination; prenatal test results; genetic information

§2210. Prohibited discrimination; prenatal test results; genetic information

Every preferred provider organization authorized under this Part shall comply with the provisions of R.S. 22:1022 and 1023, relative to the use of prenatal test results and genetic information.

Acts 1997, No. 1418, §2; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 40:2211 - Definitions

PART II. REQUIREMENTS OF BASIC BENEFIT SERVICES

PROVIDED PURSUANT TO A HEALTH CARE COST

CONTROL PROGRAM

§2211. Definitions

For the purposes of this Part:

(1) "Department" means the Louisiana Department of Health.

(2) "Enrollee" means any Medicaid recipient or indigent, uninsured, or underinsured person enrolled in a qualified plan for the provision of health care services whose enrollment costs are paid wholly or in part by the state under a federal waiver to the Medicaid program.

(3) "Qualified plan" means a basic benefits plan that may be established under a health maintenance organization, health insurance organization, or managed care organization that contracts with the state to provide or coordinate the provision of health care services to an enrollee.

Acts 1995, No. 621, §1, eff. June 18, 1995.



RS 40:2212 - Basic benefit plans

§2212. Basic benefit plans

A. A qualified plan shall provide full disclosure of services to each enrollee or prospective enrollee, including covered benefits, restrictions and/or limitations, specialty care, prescription drugs and biologics, the inclusion of essential community providers, the use of providers outside of a plan's provider network, and experimental treatments.

B. Each qualified plan shall disclose to each enrollee or prospective enrollee orally or in writing in a manner understandable at a fifth grade reading level and reviewed and approved by the literacy program of the Louisiana State University Health Sciences Center in Shreveport:

(1) A definition of basic covered benefits.

(2) Guidelines for confidential communication with caregivers.

(3) Availability and access to choice of providers.

(4) Quality assurance requirements.

(5) Disclosure of protocols as it relates to courteous treatment, timely referrals, and access to specialty care.

(6) Disclosure of deductibles.

(7) Extent of inclusion or exclusion of preventive health services in all basic benefit programs.

(8) Disclosure of definition of "necessary treatment".

(9) Information regarding appeal process.

C.(1) Any qualified plan shall not exclude from direct reimbursement health care services provided by an advanced practice registered nurse who provides health care services in accordance with the collaborative practice agreement for basic benefit services covered by the basic health plan.

(2) Any qualified plan shall not reimburse health care services provided by an advanced practice registered nurse at a rate less than the rate paid to other health care providers who perform the same services.

Acts 1995, No. 621, §1, eff. June 18, 1995; Acts 1999, No. 802, §5, eff. July 2, 1999; Acts 2001, No. 704, §1; Acts 2006, No. 106, §1.



RS 40:2213 - Lactation consultants; registry; qualifications

PART II-A. LACTATION CONSULTANTS

§2213. Lactation consultants; registry; qualifications

A. The office of public health of the Louisiana Department of Health shall create a registry of persons certified in the state of Louisiana to provide services as a lactation consultant.

B. To be eligible for inclusion on the Lactation Consultant Registry, a person shall be certified as an International Board Certified Lactation Consultant (IBCLC), and maintain such educational and re-examination requirements for certification in good standing.

C. An "International Board Certified Lactation Consultant", as used in this Section, is an allied health care provider who, by meeting eligibility requirements and passing an examination administered by the International Board of Lactation Consultant Examiners (IBLCE), possesses the skills, knowledge, and attitudes to provide breastfeeding assistance to babies and mothers.

Acts 1999, No. 627, §1.



RS 40:2221 - Definitions

PART III. QUALITY ASSURANCE OF PARTICIPANTS IN

HEALTH CARE COST CONTROL PROGRAM

§2221. Definitions

For the purposes of this Part:

(1) "Department" means the Louisiana Department of Health.

(2) "Enrollee" means any Medicaid recipient or indigent, uninsured, or underinsured person enrolled in a qualified plan for the provision of health care services whose enrollment costs are paid wholly or in part by the state under a federal waiver to the Medicaid program.

(3) "Qualified plan" means a basic benefits plan that may be established under a health maintenance organization, health insurance organization, or managed care organization certified by the secretary of the Louisiana Department of Health to contract with the state to provide or coordinate the provision of health care services to an enrollee.

Acts 1995, No. 1211, §1, eff. June 29, 1995.



RS 40:2222 - Certification of organizations providing qualified plans

§2222. Certification of organizations providing qualified plans

A. No health maintenance organization, health insurance organization, managed care organization, or other entity may contract with the state to provide a qualified plan to an enrollee unless so certified by the department.

B. No health maintenance organization, health insurance organization, managed care organization, or other entity shall be certified to provide a qualified plan unless that plan meets minimum standards established by the department by the adoption and promulgation of rules and regulations in accordance with the Administrative Procedure Act. Such standards shall include, but not be limited to:

(1) Access to routine, urgent, and emergency care by enrollees.

(2) Primary care including location, hours, waiting times, and access to care when needed.

(3) Availability of specialty care.

(4) Technical competence of health care providers.

(5) Implementation of a peer review program.

(6) Health and medical standards.

C. Any qualified plan provider that fails to maintain the minimum standards as determined by the department shall be subject to penalties, including revocation of any authority to participate in the state program or a prohibition on enrolling any new member.

Acts 1995, No. 1211, §1, eff. June 29, 1995.



RS 40:2223 - Limitations on implementation

§2223. Limitations on implementation

The secretary shall not implement the provisions of this Part unless a federal Medicaid waiver submitted to the United States Department of Health and Human Services, Health Care Financing Administration on or after December 31, 1994, authorizing the state to utilize health insurance organizations, health maintenance organizations, or managed care organizations for Medicaid recipients is received. However, the secretary may take actions necessary to implement this Part upon receiving such federal waiver approval.

Acts 1995, No. 1211, §1, eff. June 29, 1995.



RS 40:2231 - Definitions

PART IV. RIGHTS AND RESPONSIBILITIES OF

PARTICIPANTS IN HEALTH CARE COST

CONTROL PROGRAM

§2231. Definitions

For the purposes of this Part:

(1) "Department" means the Louisiana Department of Health.

(2) "Enrollee" means any Medicaid recipient or indigent, uninsured, or underinsured person enrolled in a qualified plan for the provision of health care services whose enrollment costs are paid wholly or in part by the state under a federal waiver to the Medicaid program.

(3) "Qualified plan" means a basic benefits plan that may be established under a health maintenance organization, health insurance organization, or managed care organization that contracts with the state to provide or coordinate the provision of health care services to an enrollee.

Acts 1995, No. 1212, §1, eff. June 29, 1995.



RS 40:2232 - Rights of each enrollee

§2232. Rights of each enrollee

A. Each enrollee shall have the right to courteous treatment, timely referral and access to specialty care, reasonable choice of providers as provided in the basic benefit plan, and confidential communications with caregivers as provided by law.

B. Any qualified plan shall provide to an enrollee or prospective enrollee information, orally or in writing, using understandable, objective, truthful, and consumer-tested terms, about the policy or plan prepared in a manner understandable at a fifth grade reading level and reviewed and approved by the literacy program of the Louisiana State University Health Sciences Center in Shreveport, including:

(1) The range of covered benefits, highlighting restrictions or limitations on basic services, specialty care, prescription drugs and biologics, "experimental" treatments, and the use of providers outside a plan's provider network.

(2) The amount of deductibles, copayments, and other potential out-of-pocket expenses.

(3) The cost of proposed services and fully itemized bills for services rendered.

(4) The expertise of available providers on specific diseases and disorders if a plan has a provider network.

(5) How "medically necessary" treatment is defined.

(6) How and whether coverage decisions can be fairly and simply appealed.

(7) The criteria for selecting and dismissing physicians if a plan has a provider network.

(8) Potential conflicts of interest or economic incentives on the part of providers which may influence care decisions.

Acts 1995, No. 1212, §1, eff. June 29, 1995; Acts 1999, No. 802, §5, eff. July 2, 1999.



RS 40:2233 - Participation in health care decisions

§2233. Participation in health care decisions

Each enrollee should actively participate in decisions related to the enrollee's health care and treatment. Each enrollee has the right to:

(1) Obtain complete information about their specific condition and treatment options and to seek second options.

(2) Information about available experimental treatments and clinical trials and how such research can be accessed.

(3) Have legal advanced directives or living wills respected by providers.

(4) Obtain assistance in decisionmaking from a patient ombudsman knowledgeable about the enrollee's specific policy or plan.

Acts 1995, No. 1212, §1, eff. June 29, 1995.



RS 40:2234 - Responsibilities of an enrollee

§2234. Responsibilities of an enrollee

An enrollee must be responsible for his own health care by becoming an informed and active participant in such care by:

(1) Living healthy lifestyles and averting behaviors known to be detrimental to one's health.

(2) Becoming knowledgeable about their policy's/plan's coverage provisions, rules, and restrictions.

(3) Asking questions of providers to determine the potential risks, benefits, and costs of treatment alternatives and then making care decisions after carefully weighing these and other pertinent factors.

(4) Cooperating fully with providers in following mutually acceptable courses of treatment, providing accurate medical and personal histories, being present at scheduled appointments and reporting on treatment progress, such as notifying caregivers promptly if serious side effects, complications, or worsening of the condition arises.

Acts 1995, No. 1212, §1, eff. June 29, 1995.



RS 40:2241 - Definitions

PART V. UTILIZATION OF ESSENTIAL

COMMUNITY PROVIDERS

§2241. Definitions

A. For the purposes of this Part, "essential community providers" means health care providers who have historically served medically needy or indigent patients, including each of the following:

(1) Federally qualified health centers.

(2) Rural health clinics.

(3) Hospitals owned or operated by the state.

(4) Community health centers.

(5) Small rural and service district hospitals.

(6) Physicians who have historically served Medicaid and indigent patients.

(7) Children's hospital as defined by 42 CFR Section 412.23(d).

B. Essential community providers shall include only those providers who are licensed, certified, and enrolled as available to participate in the Medicaid program.

C. Essential community providers shall not include any health care providers who have been convicted of fraud against the Medicaid program.

D. Essential community providers shall meet all quality assurance standards required by the Louisiana Department of Health and the United States Department of Health and Human Services for participation in the Medicaid program and any waiver program approved for the Medicaid program.

Acts 1995, No. 1187, §1, eff. June 29, 1995; Acts 1997, No. 3, §5, eff. July 1, 1997.



RS 40:2242 - Participation in state health care delivery system required

§2242. Participation in state health care delivery system required

A. Any health care delivery system established by the state pursuant to a federal Medicaid waiver to provide health care to persons otherwise eligible for Medicaid and to indigent, uninsured, or underinsured persons shall recognize and include essential community providers as available and required in the health care delivery systems and networks including but not limited to referrals to specialists and health extenders.

B. Any basic benefits plan that may be established under a health maintenance organization, health insurance organization, or managed care organization that contracts with the state to provide or coordinate the provision of health care services to persons otherwise eligible for Medicaid and to indigent, uninsured, or underinsured persons shall include essential community providers as available and required as active medical and health professionals. However, the essential community provider shall agree to provide services that meet all the terms and requirements, including the same administrative, financial, licensure, and professional conditions which apply to health care providers which have been designated as providers in a network established by the basic benefits plan.

C. The secretary of the Louisiana Department of Health shall promulgate rules and regulations in accordance with the Administrative Procedure Act for the implementation of this Part which shall include but not be limited to the establishment of minimum levels of participation of essential community providers in such plans. Any plan provider that does not maintain the minimum level of participation as determined by the secretary shall be subject to penalties, including revocation of any authority to participate in the state program or a prohibition on enrolling new members as determined by the secretary.

Acts 1995, No. 1187, §1, eff. June 29, 1995.



RS 40:2243 - Limitations on implementation

§2243. Limitations on implementation

The secretary shall not implement the provisions of this Part unless a federal Medicaid waiver submitted to the United States Department of Health and Human Services, Health Care Financing Administration, on or after December 31, 1994, authorizing the state to utilize health insurance organizations, health maintenance organizations, or managed care organizations for Medicaid recipients is received. However, the secretary may take actions necessary to implement this Part upon such federal waiver approval.

Acts 1995, No. 1187, §1, eff. June 29, 1995.



RS 40:2251 - Definitions

PART VI. UTILIZATION OF ESSENTIAL

COMMUNITY PROVIDERS

§2251. Definitions

A. For the purposes of this Part, "essential community provider" means a health care provider who has historically served medically needy or indigent patients, including any of the following who have historically served such patients:

(1) A federally qualified health center.

(2) A rural health clinic.

(3) Any hospital owned or operated by the state.

(4) A community health center.

(5) Any small rural hospital or any hospital owned or operated by a hospital service district.

(6) A physician who has historically served Medicaid and indigent patients.

(7) Any children's hospital as defined in 42 CFR Section 412.23(d).

(8) Any home health agency.

B. Essential community providers shall include only those providers who are licensed, certified, enrolled, and available to participate in the Medicaid program.

C. Essential community providers shall not include any health care providers who have been convicted of fraud against the Medicaid program.

D. Essential community providers shall meet all quality assurance standards required by the Louisiana Louisiana Department of Health and the United States Department of Health and Human Services for participation in the Medicaid program and any waiver program approved for the Medicaid program.

Acts 1995, No. 1282, §1, eff. June 29, 1995; Acts 1997, No. 3, §5, eff. July 1, 1997.



RS 40:2252 - Participation in state health care delivery system required

§2252. Participation in state health care delivery system required

A. Any health care delivery system established by the state, pursuant to a federal Medicaid waiver, to provide health care to any person otherwise eligible for Medicaid and to any indigent, uninsured, or underinsured person shall recognize and include essential community providers as available and required in the health care delivery systems and networks.

B. Any basic benefits plan that may be established under a health maintenance organization, health insurance organization, or managed care organization that contracts with the state to provide or coordinate to provide health care services to any person otherwise eligible for Medicaid and any indigent, uninsured, or underinsured person shall include essential community providers as available and required as active medical and health professionals.

C. The Louisiana Department of Health shall promulgate rules and regulations, in accordance with the Administrative Procedure Act, which shall include, but not be limited to, the establishment of minimum levels of participation of essential community providers in such plans. Any plan provider that fails to maintain the minimum level of participation as determined by the department shall be subject to penalties, including revocation of any authority to participate in the state program or a prohibition on enrolling new members as determined by the department.

Acts 1995, No. 1282, §1, eff. June 29, 1995.



RS 40:2253 - Limitations on implementation

§2253. Limitations on implementation

The department shall not implement this Part unless approval of a federal Medicaid waiver submitted to the United States Department of Health and Human Services, Health Care Financing Administration on or after December 31, 1994, authorizing the state to utilize health insurance organizations, health maintenance organizations, or managed care organizations for Medicaid recipients is received.

Acts 1995, No. 1282, §1, eff. June 29, 1995.



RS 40:2254.1 - Finding and purpose

PART VII. CERTIFICATES OF PUBLIC ADVANTAGE

§2254.1. Finding and purpose

The legislature finds that the goals of controlling health care costs and improving the quality of and access to health care will be significantly enhanced in some cases by cooperative agreements and by mergers and consolidations among health care facilities. The purpose of this Part is to provide the state, through the department, with direct supervision and control over the implementation of cooperative agreements, mergers, joint ventures, and consolidations among health care facilities for which certificates of public advantage are granted. It is the intent of the legislature that supervision and control over the implementation of these agreements, mergers, joint ventures, and consolidations substitute state regulation of facilities for competition between facilities and that this regulation have the effect of granting the parties to the agreements, mergers, joint ventures, or consolidations state action immunity for actions that might otherwise be considered to be in violation of state antitrust laws, federal antitrust laws, or both.

Acts 1997, No. 1331, §1.



RS 40:2254.2 - Definitions

§2254.2. Definitions

For the purposes of this Part, the following definitions apply:

(1) "Certificate of public advantage" or "certificate" means a written certificate issued by the department as evidence of the department's intention that the implementation of a cooperative agreement, when actively supervised by the department, receive state action immunity from prosecution by the state or by any district attorney in the state as a violation of state or federal antitrust laws.

(2) "Cooperative agreement" or "agreement" means a written agreement between two or more health care facilities for the sharing, allocation, or referral of any one or more of the following:

(a) Patients.

(b) Personnel.

(c) Instructional programs.

(d) Emergency medical services.

(e) Support services and facilities.

(f) Medical, diagnostic, or laboratory facilities or procedures.

(g) Other services customarily offered by health care facilities.

(3) "Department" means the Department of Justice.

(4) "Health care facility" means any facility or institution, whether public or private, that offers diagnosis, treatment, and inpatient or ambulatory care to two or more unrelated persons. The term does not apply to a facility operated by religious groups relying solely on spiritual means, through prayer, for healing.

Acts 1997, No. 1331, §1.



RS 40:2254.3 - Cooperative agreements, mergers, joint ventures, and consolidations allowed

§2254.3. Cooperative agreements, mergers, joint ventures, and consolidations allowed

A health care facility may enter into a cooperative agreement with one or more health care facilities. A health care facility may also merge or consolidate in whole or in part with one or more other health care facilities.

Acts 1997, No. 1331, §1.



RS 40:2254.4 - Certificate of public advantage; standards for certification; time for action by department

§2254.4. Certificate of public advantage; standards for certification; time for action by department

A. Parties to a cooperative agreement, merger, joint venture, or consolidation may apply to the department for a certificate of public advantage. The application for a certificate shall include a copy of the proposed or executed cooperative, merger, joint venture, or consolidation agreement, a description of the scope of the cooperation, merger, joint venture, or consolidation contemplated by the agreement, and the amount, nature, source, and recipient of any consideration passing to any person under the terms of the agreement.

B. The department shall hold a public hearing on the application for a certificate before acting upon the application. The department may not issue a certificate unless the department finds that the agreement is likely to result in lower health care costs or is likely to result in improved access to health care or higher quality health care without any undue increase in health care costs. If the department denies an application for a certificate for an executed agreement, the parties may submit a new application for a certificate based upon a cooperative agreement, merger, joint venture, or consolidation different from the original application.

C. The department shall deny the application for a certificate or issue a certificate within ninety days after receipt of a completed application or within one ninety-day extension, which may be granted by the department upon a showing of good cause by the applicants. If the department does not issue a certificate within that time, the application is considered to have been denied. A certificate may be issued subject to terms and conditions, as the department may determine are appropriate, in order to best achieve lower health care costs or greater access to or quality of health care.

D. Any amendment to a cooperative, merger, joint venture, or consolidation agreement and any material change in the operations or conduct of any party to a cooperative, merger, joint venture, or consolidation agreement shall be considered to be a new agreement and shall not take effect or occur until the department has issued a new certificate of public advantage approving the amendment or change.

Acts 1997, No. 1331, §1.



RS 40:2254.5 - Reconsideration by department

§2254.5. Reconsideration by department

A. If the department denies an application and refuses to issue a certificate, a party to the agreement may request that the department reconsider its decision. The department shall reconsider its decision if the party applying for reconsideration submits the request to the department in writing within thirty calendar days after the department's decision to deny the initial application.

B. The department shall hold a public hearing on the application for reconsideration. The hearing shall be held within thirty days after receipt of the request for reconsideration unless the party applying for reconsideration agrees to a hearing at a later time.

C. The department shall make a decision to deny the application or to issue the certificate within thirty days after the conclusion of the hearing required by Subsection B of this Section. The decision of the department shall be part of written findings of fact and conclusions of law supporting the decision. The findings, conclusions, and decision must be served upon the applicant for reconsideration.

Acts 1997, No. 1331, §1.



RS 40:2254.6 - Revocation of certificate by department

§2254.6. Revocation of certificate by department

A. The department shall revoke a certificate previously granted by the department if it determines that the cooperative agreement is not resulting in lower health care costs or greater access to or quality of health care than would occur in absence of the agreement.

B. A certificate may not be revoked by the department without giving notice and an opportunity for a hearing before the department as follows:

(1) Written notice of the proposed revocation must be given to the parties to the agreement for which the certificate was issued at least one hundred twenty days before the effective date of the proposed revocation.

(2) A hearing shall be provided prior to revocation if a party to the agreement submits a written request for a hearing to the department within thirty calendar days after notice is mailed to the party under Paragraph (1) of this Subsection.

(3) Within thirty calendar days after receipt of the request for a hearing, the department shall hold a public hearing to determine whether or not to revoke the certificate.

C. The department shall make its final decision and serve the parties with written findings of fact and conclusions of law in support of its decision within thirty days after the conclusion of the hearing or, if no hearing is requested, within thirty days of the date of expiration of the time to request a hearing.

Acts 1997, No. 1331, §1.



RS 40:2254.7 - Appeal

§2254.7. Appeal

A party to a cooperative agreement may appeal, in the manner provided in the Administrative Procedure Act, a final decision by the department to deny an application for a certificate or a decision by the department to revoke a certificate. A revocation of a certificate pursuant to R.S. 40:2254.6 does not become final until the time for appeal has expired. If a decision to revoke a certificate is appealed, the decision is stayed pending resolution of the appeal by the courts.

Acts 1997, No. 1331, §1.



RS 40:2254.8 - Record of agreements to be kept

§2254.8. Record of agreements to be kept

The department shall keep a copy of agreements for which a certificate is in effect pursuant to this Part. A party to an agreement who terminates the agreement shall notify the department in writing of the termination within thirty days after the termination.

Acts 1997, No. 1331, §1.



RS 40:2254.9 - Rulemaking

§2254.9. Rulemaking

The department shall adopt rules in accordance with the Administrative Procedure Act to implement this Part. The rules shall include rules:

(1) Specifying the form and content of applications for a certificate.

(2) Specifying necessary details for reconsideration of denial of certificates, revocations of certificates, hearings required or authorized by this Part, and appeals.

(3) To effect the active supervision by the department of agreements between health care facilities. These rules may include reporting requirements for parties to an agreement for which a certificate is in effect.

Acts 1997, No. 1331, §1.



RS 40:2254.10 - Enforcement by attorney general

§2254.10. Enforcement by attorney general

The attorney general may bring an action in the name of the state against a person or persons to whom a certificate has been issued in order to enforce any terms or conditions imposed by the department upon the issuance of the certificate, to enjoin the violation of the terms or conditions, or to enjoin any material violation of or deviation from the terms of the cooperative, merger, joint venture, or consolidation agreement submitted to and approved by the department. The action may be brought in the district court of any judicial district in which a person or persons to whom a certificate has been issued reside or maintain a principal place of business or, with the consent of the parties, in the Nineteenth Judicial District Court.

Acts 1997, No. 1331, §1.



RS 40:2254.11 - Reports

§2254.11. Reports

If the department issues a certificate of public advantage, the facilities to whom the certificate has been issued shall submit a report to the department evaluating whether the cooperative, merger, joint venture, or consolidation agreement submitted to and approved by the department has been complied with during the preceding year and, if applicable, evaluating whether any terms and conditions imposed by the department when it issued the certificate have been met or otherwise satisfied during the preceding year. The report must be submitted annually or more frequently if required by the department. The department shall in turn issue findings as to whether the terms and conditions are being met or otherwise satisfied. The department shall keep copies of all reports and findings based on the reports.

Acts 1997, No. 1331, §1.



RS 40:2254.12 - Fees

§2254.12. Fees

The department shall establish by rule fees to accompany filing an application for a certificate of public advantage and for the report required in R.S. 40:2254.11. The fees shall be reasonably related to the costs of the department in considering applications, evaluating reports, and performing other duties necessary to administer this Part. The costs may include the retention of accounting, technical, and legal assistance that the department considers necessary to process the applications and reports. The department shall maintain records sufficient to support the fees charged under this Section.

Acts 1997, No. 1331, §1.



RS 40:2261 - Creation; purpose; change of name; successor to former commission

CHAPTER 13-A. NORTH LOUISIANA CRIMINALISTICS

LABORATORY COMMISSION

§2261. Creation; purpose; change of name; successor to former commission

The North Louisiana Criminalistics Laboratory Commission is hereby created to maintain and operate the North Louisiana Criminalistics Laboratory, as the successor to the Northwest Louisiana Criminalistics Laboratory Commission, which has been established in Caddo Parish, Louisiana, the said commission and laboratory to serve the north Louisiana parishes of Avoyelles, Bienville, Bossier, Caddo, Claiborne, DeSoto, Lincoln, Natchitoches, Red River, Sabine, Webster, Caldwell, Concordia, East Carroll, Franklin, Grant, Jackson, LaSalle, Madison, Morehouse, Ouachita, Rapides, Richland, Tensas, Union, Vernon, West Carroll, and Winn, said commission to operate the North Louisiana Criminalistics Laboratory for the purpose of crime detection, prevention, investigation, and other related activities in connection with criminal investigations.

Acts 1981, No. 168, §1; Acts 2001, No. 630, §1.



RS 40:2262 - Domicile of the North Louisiana Criminalistics Laboratory Commission

§2262. Domicile of the North Louisiana Criminalistics Laboratory Commission

The domicile of the North Louisiana Criminalistics Laboratory Commission shall be the parish seat of Caddo Parish, unless changed by a vote of two-thirds of the membership of the commission.

Acts 1981, No. 168, §1.



RS 40:2263 - Membership; tenure

§2263. Membership; tenure

A. The membership of the commission shall consist of the coroner, sheriff, and district attorney of the parish in which the commission is domiciled, to serve during their elective terms of office, together with one person from each parish which the commission serves, which persons shall be appointed by the respective governing authorities of the parishes, each to serve for a period of two years or until his successor is appointed.

B. The membership of the commission shall elect its officers. They shall be paid the same mileage and per diem in going to or returning from any regular or special meeting as are now paid the members of the governing authorities of the parishes within the commission area, but they shall not receive pay for more than twelve meetings during any one year.

Acts 1981, No. 168, §1; Acts 1992, No. 814, §1.



RS 40:2264 - Revenues; fees and costs of court

§2264. Revenues; fees and costs of court

A.(1) In all criminal cases prosecuted under state statutes, parish ordinances, or city ordinances in any mayor's, city, or district court of the state of Louisiana sitting within a parish which is now, or hereafter becomes, a part of the North Louisiana Criminalistics Laboratory Commission, there shall be assessed by the court, in addition to and separate from other costs, against every defendant who is convicted after trial, or who enters a plea of guilty or of nolo contendere, or who forfeits his bond, a fee in accordance with the following schedule:

(a) Operating a vehicle while intoxicated and drug offenses--fifty dollars.

(b) Crimes defined in Title 14 of the Louisiana Revised Statutes of 1950-- ten dollars.

(c) Violations of the provisions of Title 32 of the Louisiana Revised Statutes of 1950, or of city or parish traffic ordinances-- ten dollars.

(2) The fees described in Paragraph (1) shall form no part of any court fund.

(3) The fees provided in Paragraph (1) shall be collected by the respective city marshals and sheriffs and shall be remitted to the North Louisiana Criminalistics Laboratory Commission on the first day of each month.

(4) The revenue received from such fees by the North Louisiana Criminalistics Laboratory Commission shall be used for all necessary expenses of the commission and of the laboratory, and branch or satellite laboratories, including operating expenses, funds reserved for depreciation, capital expenses, and costs of constructing buildings together with maintenance thereof. The commission shall prepare an annual budget which shall be approved by at least a majority of the governing authorities of the parishes which the commission serves. If revenues from the fees collected are not sufficient to pay the costs incurred as approved by the governing authorities in the budget, each governing authority may pay from its general fund its pro rata share of the amount necessary to eliminate the deficit, based upon the ratio which the assessed valuation of property in that parish bears to the total assessed valuations of property in all of the parishes.

B. The sheriff of each parish and each district attorney who represents one or more parishes within the area served by the North Louisiana Criminalistics Laboratory Commission may make a direct contribution from time to time to the North Louisiana Criminalistics Laboratory Commission, the sheriff from his salary fund and the district attorney from any funds available to defray expenses of his office, in order to assist in alleviating any deficit that may be existing in the operating funds of the laboratory commission.

Acts 1981, No. 168, §1; Acts 1992, No. 814, §1; Acts 2001, No. 630, §§1 and 2.



RS 40:2265 - Commission as body politic; powers

§2265. Commission as body politic; powers

A. The North Louisiana Criminalistics Laboratory Commission is created as a body politic with the right to sue and be sued, to acquire any and all property necessary for its maintenance and operation by all lawful means, to incur debt in anticipation of its revenues, to accept gifts and donations, to establish rules and regulations for the conduct of its affairs, to employ necessary personnel, to require bond for the handling of its funds in an amount to be determined by it; provided that employees of said commission, as a condition of employment, shall become members of the Parochial Employees Retirement System of Louisiana according to laws relative thereto; and provided further, that title to fixtures, equipment, assets, or other property of any kind which have been provided by any coroner, law enforcement agency, or by the governing authority of any city, town, or parish for the initial establishment of the Northwest Louisiana Criminalistics Laboratory, shall remain in such coroner, law enforcement agency, or governing authority of any city, town, or parish.

B. The North Louisiana Criminalistics Laboratory Commission shall have the authority to establish and maintain branch or "satellite" laboratories at any location in the area served by the commission. The work performed by and the reports of such satellite laboratories established by the predecessor commission (Northwest Louisiana Criminalistics Laboratory Commission) or hereafter established shall have the same validity and authority accorded to the laboratory at the commission domicile.

Acts 1981, No. 168, §1.



RS 40:2266.1 - Optional revenues; collection, handling, and disbursement thereof

CHAPTER 13-B. CRIMINALISTICS LABORATORY

COMMISSIONS

§2266.1. Optional revenues; collection, handling, and disbursement thereof

A. In all parishes in which a criminalistics laboratory commission is now or is hereafter established and also in each parish in which the governing authority thereof elects to become a participating parish with a criminalistics laboratory commission as set forth hereinafter, optional methods of obtaining revenues as set forth in this Chapter may be used by the criminalistics laboratory commission with the concurrence and approval of the local governing body of each parish involved.

B.(1) In all criminal cases prosecuted under state statutes, parish ordinances, or city ordinances in any mayor's, city, parish, or district court of the state of Louisiana located within a parish which, upon approval of the governing body of such parish, is or hereafter becomes a part of a criminalistics laboratory commission or of a sheriff's criminalistics laboratory as established by a legislative act, except in the city courts of the parish of Jefferson where taxation of the following costs shall be optional, there shall be taxed as costs against every defendant who is convicted after trial, or who enters a plea of guilty or of nolo contendere, or who forfeits his bond, a sum in accordance with the following schedule:

(a) Operating a vehicle while intoxicated and drug offenses--fifty dollars.

(b) Crimes defined in Title 14 of the Louisiana Revised Statutes of 1950--ten dollars.

(c) Except as provided in Paragraph (2) of this Subsection, violations of the provisions of Title 32 of the Louisiana Revised Statutes of 1950, or of city or parish traffic ordinances--thirty dollars.

(2) Notwithstanding any provision of law to the contrary, a sum of ten dollars shall be charged or collected in the following cases:

(a) Operating a vehicle with an expired inspection sticker.

(b) Operating a vehicle with an expired driver's license.

(c) Operating a vehicle without a driver's license upon one's person.

(d) Improper use of a safety belt in violation of R.S. 32:295.1.

(e) The commission of any offense defined in Title 56 of the Louisiana Revised Statutes of 1950.

(3) The sums herein specified shall be fixed by the governing authority of the parishes that are participating in the criminalistics laboratory commission subject to the maximum amounts herein specified, and shall be taxed as costs and collected by the proper authority of the courts in which the prosecutions are brought; however, upon written request of each governing authority that participates in the criminalistics laboratory commission, such sums may be collected out of each fine imposed by a court in lieu of being added as additional costs in that court.

(4) The sums so collected shall be remitted to the respective laboratory governing authorities, or to their designated custodians, on the first day of each month.

(5) The sums so received by the laboratory governing authorities shall be used for the necessary operating expenses of the commissions and the laboratories.

(6) Repealed by Acts 2015, No. 305, §2.

C. The respective laboratory commission may designate as custodian of the fund the secretary-treasurer of a particular governing authority and if so his bond shall be applicable to this fund as to all others under his custody.

D. The sums hereinabove provided for shall form no part of the criminal court fund of the court in which they are collected and shall be used exclusively for the operation and expenses of the respective criminalistics laboratory; however, upon written request by official action of the governing authority of any particular parish the sums accruing in district courts in that parish may be collected out of each fine imposed in lieu of being added as additional costs. The sums collected in any case may be reduced if in the judgment of the respective commission sufficient funds are available for operation of the laboratory with the reduced funds.

E. The sums received by the respective criminalistics laboratory commission shall be used by the commission for necessary expenses of the commission and the criminalistics laboratory, including operating expenses, funds reserved for depreciation, and capital expenses. The commission shall annually prepare a budget which shall be approved by at least a majority of the governing authorities of the parishes which the commission serves. If revenues from the fees collected are not sufficient to pay the costs incurred as approved by the governing authorities in the budget, each governing authority may pay from its general fund its pro rata share of the amount necessary to eliminate the deficit, based upon the ratio which the assessed valuation of property in that parish bears to the total assessed valuations of property in all of the parishes.

F. The sheriff of each parish and each district attorney who represents one or more parishes within the respective criminalistics laboratory commission area may make a direct contribution to the respective criminalistics laboratory commission, the sheriff from his salary fund, and the district attorney from any funds available to defray expenses of his office, from time to time in order to assist in alleviating any deficit that may be existing in the operating funds of the laboratory commission.

Added by Acts 1972, No. 174, §1. Amended by Acts 1973, No. 160, §1; Acts 1981, No. 168, §2; Acts 1992, No. 814, §1; Acts 1993, No. 977, §1; Acts 2015, No. 305, §§1, 2.

NOTE: See Acts 2015, No. 305, §3. Contingent provisions are now effective per the October 6, 2015, minutes of the Judicial Council of the Supreme Court of Louisiana which indicate approval of the changes made in Acts 2015, No. 305.



RS 40:2266.1.1 - Fees and costs of court

§2266.1.1. Fees and costs of court

A.(1) In all criminal cases prosecuted under state statutes, parish ordinances, or city ordinances in any mayor's, city, or district court of the state of Louisiana located within a parish which is now, or hereafter becomes, a part of the Acadiana Criminalistics Laboratory Commission, the North Louisiana Criminalistics Laboratory Commission, the Southeast Louisiana Regional Criminalistics Laboratory Commission, and any other criminalistics laboratory commission or of a sheriff's criminalistics laboratory as established by legislative act, there shall be assessed by the court, in addition to and separate from other costs, against every defendant who is convicted after trial, or who enters a plea of guilty or of nolo contendere, or who forfeits his bond, a fee in accordance with the following schedule:

(a) Crimes which are misdemeanor offenses, except a violation of any provision of Title 32 or Title 56 of the Louisiana Revised Statutes of 1950 or a violation of any city or parish traffic ordinance, fifty dollars.

(b) Crimes which are felony offenses, one hundred fifty dollars.

(c) A fee not to exceed one thousand dollars, as reimbursement to the commission if laboratory personnel performed a scientific test of any evidence seized pursuant to the investigation or prosecution of a violation. The commission may establish a schedule stating the estimated cost of performing the test which shall be used by the court in determining the amount of the fees.

(2) The fees described in Paragraph (1) of this Subsection shall form no part of any court fund.

(3) The fees provided in Paragraph (1) of this Subsection shall be collected by the respective city marshals and sheriffs and shall be remitted to the applicable criminalistics laboratory commission on the first day of each month.

(4) The monies received from such fees by the applicable criminalistics laboratory commission shall be used for all necessary expenses of the commission and of the laboratory, and branch or satellite laboratories, including operating expenses, funds reserved for depreciation, capital expenses, and costs of constructing buildings together with maintenance thereof. The commission shall prepare an annual budget which shall be approved by at least a majority of the governing authorities of the parishes which the commission serves. If monies from the fees collected are not sufficient to pay the costs incurred as approved by the governing authorities in the budget, each governing authority may pay from its general fund its pro rata share of the amount necessary to eliminate the deficit, based upon the ratio which the assessed valuation of property in that parish bears to the total assessed valuations of property in all of the parishes.

(5) The provisions of this Section shall not supersede and shall be supplemental to the provisions of R.S. 40:2264, 2266.1, 2268.4, or any other provision of law providing for fees for criminalistics laboratories. The fees provided for in Paragraph (1) of this Subsection shall be in addition to any fees collected pursuant to the provisions of R.S. 40:2264, 2266.1, 2268.4, or any other provision of law.

B. The sheriff of each parish and each district attorney who represents one or more parishes within the area served by the applicable criminalistics laboratory commission may make a direct contribution from time to time to the applicable criminalistics laboratory commission, the sheriff from his salary fund and the district attorney from any funds available to defray expenses of his office, in order to assist in alleviating any deficit that may be existing in the operating funds of the laboratory commission.

Acts 2007, No. 432, §1; Acts 2015, No. 305, §1.

NOTE: Contingent provisions are now effective per the October 6, 2015, minutes of the Judicial Council of the Supreme Court of Louisiana which indicate approval of the changes made in Acts 2015, No. 305.



RS 40:2266.2 - Additional parishes joining criminalistics laboratory commissions

§2266.2. Additional parishes joining criminalistics laboratory commissions

Upon the adoption of a resolution or ordinance by the governing authority of any parish which is contiguous to a parish in which a criminalistics laboratory commission is established and operating, such contiguous parish may elect to come under the provisions of and obtain the benefit of all laws governing the criminalistics laboratory commission now or hereafter authorized. For any parish which is not contiguous to a parish in which a criminalistics laboratory commission is established and operating, the acceptance and concurrence of the commission shall also be required. When any such parish governing authority does so elect, and when its election is thereafter accepted by a criminalistics laboratory commission, if acceptance is required, then it shall become a member of the commission to the same extent as if it had been one of the original parishes included in the original legislative act creating the criminalistics laboratory commission and all provisions hereof relative to district courts, city courts, mayor's courts, sheriffs, and collection of additional court costs funds shall become applicable throughout such parish so electing.

Added by Acts 1972, No. 174, §1; Acts 1992, No. 814, §1.



RS 40:2266.3 - Criminalistics laboratories operated by sheriffs of Calcasieu, Jefferson, and St. Tammany parishes included herein

§2266.3. Criminalistics laboratories operated by sheriffs of Calcasieu, Jefferson, and St. Tammany parishes included herein

The criminalistics laboratories presently operated by the sheriff of Calcasieu Parish for Vernon, Allen, Beauregard, Jefferson Davis, Cameron, and Calcasieu parishes, by the sheriff of Jefferson Parish, and by the sheriff of St. Tammany Parish are hereby authorized to operate within the terms and provisions of Chapter 13-B of this Title, as may be applicable, and to receive the benefits therein established, as fully as though the laboratories were in fact operated by legislatively created and authorized criminalistics laboratory commissions; however, except for the criminalistics laboratory operated by the sheriff of Jefferson Parish, those sheriff's laboratories shall be required to provide criminalistics laboratory services for such nearby surrounding parishes as may elect, upon the terms provided above, to participate in the laboratories, within limitations as are reasonably developed by legislatively created criminalistics laboratory commissions, until such time as the laboratories may become operated by legislatively created criminalistics laboratory commissions. The criminalistics laboratory operated by the sheriff of Calcasieu Parish shall be named and known as the Southwest Louisiana Criminalistics Laboratory.

Added by Acts 1972, No. 174, §1. Amended by Acts 1981, No. 168, §2; Acts 2006, No. 35, §1; Acts 2012, No. 619, §1.



RS 40:2266.4 - Scope; cumulative authority

§2266.4. Scope; cumulative authority

The provisions of this chapter are optional and supplementary, they are not intended to repeal or supersede any act presently in force or hereafter enacted relative to criminalistics laboratory commissions and the provisions of such other legislative acts, particularly Act 124 of 1971, are continued and shall remain in full effect; and, therefore, the provisions of this act shall be construed to be cumulative authority for the exercise of the powers herein granted.

Added by Acts 1972, No. 174, §3.



RS 40:2267 - Acadiana Criminalistics Laboratory District; creation; composition; powers; ad valorem tax

CHAPTER 13-C. ACADIANA CRIMINALISTICS LABORATORY

DISTRICT AND COMMISSION

§2267. Acadiana Criminalistics Laboratory District; creation; composition; powers; ad valorem tax

A. The Acadiana Criminalistics Laboratory District, hereinafter referred to in this Section as the "district", is hereby created. The district shall be a political subdivision. The boundaries of the district shall be coterminous with the boundaries of the parishes of Acadia, Evangeline, Iberia, Lafayette, St. Landry, St. Martin, St. Mary, and Vermilion.

B. The district is established for the operation of the Acadiana Criminalistics Laboratory for the purpose of crime detection, prevention, investigation, and other related activities in connection with criminal investigation.

C. The district shall be governed by the Acadiana Criminalistics Laboratory Commission, as created by this Chapter, hereinafter referred to in this Section as the "commission".

D. The commission, through its membership, shall have the power to impose and levy an ad valorem tax on the assessed value of all property appearing on the tax rolls of the parishes when approved by a majority of the electors of the parishes voting thereon in an election held for that purpose.

E.(1) The election provided for in Subsection D of this Section shall be called by the commission.

(2) Any costs of the election shall be financed by the commission to be paid with funds generated from the tax imposed; in each parish within the district, the sheriff through his general fund, the district attorney through any funds available to him including those funds provided pursuant to the Criminal Court Fund provided for in R.S. 15:571.11, and the president of the governing authority of the parish through his general fund may defray all or part of the costs of the election.

(3) The commission may choose to call the election at the same time as other parishwide elections in order to avoid the costs of a special election.

(4) The commission shall have the authority to reduce the millage for any year in which it determines that the millage in effect for that year will produce more revenues than the commission determines is needed for that year.

F. In addition to the taxes authorized by Subsection D of this Section, the commission may levy and collect any other taxes authorized by the constitution of this state for political subdivisions, including tax upon the sale at retail, the use, lease, or rental, the consumption, and the storage for use or consumption of tangible personal property, and on sales of services as defined by law. This tax shall be levied and collected only after the question of its imposition has been submitted to and approved by a majority of the qualified voters of the district voting at a regularly scheduled election to be conducted in accordance with the Louisiana Election Code. The election shall be called by the commission and shall be held only with another parishwide election. Expenses of this election shall be financed in the same manner as provided for in Subsection E of this Section.

G. The commission shall have authority to manage all taxes collected pursuant hereto and to expend funds produced therefrom for capital expenditures and for the operation of the Acadiana Criminalistics Laboratory.

H. The commission shall have the power to borrow monies for the maintenance and operation of the Acadiana Criminalistics Laboratory.

I. Nothing contained in this Section shall be interpreted as diminishing any of the authority of the affected sheriffs, district attorneys, or presidents of the governing authority as delegated to them by the constitution and laws of this state.

Acts 2004, No. 422, §1.



RS 40:2267.1 - Creation; purpose; approval of criminalistics laboratory by Louisiana Commission on Law Enforcement and the Administration of Criminal Justice

CHAPTER 13-C. ACADIANA CRIMINALISTICS

LABORATORY COMMISSION

§2267.1. Creation; purpose; approval of criminalistics laboratory by Louisiana Commission on Law Enforcement and the Administration of Criminal Justice

The Acadiana Criminalistics Laboratory Commission is hereby created to maintain and operate the Acadiana Criminalistics Laboratory, which has been established in Iberia Parish, Louisiana, with the approval of the Louisiana Commission on Law Enforcement and the Administration of Criminal Justice, said commission and laboratory to serve the southwest Louisiana parishes of Acadia, Evangeline, Iberia, Lafayette, St. Landry, St. Martin, St. Mary and Vermilion, comprising the Evangeline Law Enforcement Planning District, said commission to operate the Acadiana Criminalistics Laboratory for the purpose of crime detection, prevention, investigation and other related activities in connection with criminal investigation.

Added by Acts 1972, No. 554, §1.



RS 40:2267.2 - Domicile of the Acadiana Criminalistics Laboratory Commission

§2267.2. Domicile of the Acadiana Criminalistics Laboratory Commission

The domicile of the Acadiana Criminalistics Laboratory Commission shall be the parish seat of the parish where the laboratory is located unless later changed by a two-thirds vote of the membership of the commission.

Added by Acts 1972, No. 554, §1.



RS 40:2267.3 - Membership; tenure

§2267.3. Membership; tenure

A. The membership of the commission shall consist of the sheriff, district attorney, and the president of the governing authority of the parish in which the criminalistics laboratory is located, to serve during their elective terms of office, together with the district attorney of each district in which the Evangeline Law Enforcement Planning District lies and the sheriff of each parish within the district, all of whom shall serve ex officio during their respective terms of office, together with one member of the governing authority of each other parish of the Evangeline Law Enforcement Planning District, which the commission serves, who shall be appointed by the respective governing authorities of the parishes of Acadia, Evangeline, Iberia, Lafayette, St. Landry, St. Martin, St. Mary, and Vermilion, to serve for a period of two years, or until a successor is appointed.

B. The membership of the commission shall elect their own officers, and they may also elect from amongst their membership an executive committee of five members, each from a different parish, who shall be empowered to act for the commission in all things as may be delegated by the commission by resolution adopted by the full commission.

C. The members of the commission shall serve without pay or per diem.

D. A sheriff may designate his chief deputy or chief administrative assistant to represent him at a commission meeting. The district attorney may designate his first assistant or an assistant district attorney to represent him at a commission meeting. The president of the parish governing authority may designate his administrative assistant or any other person to represent him at a commission meeting. The designation of representatives shall be in writing, dated, signed, and presented to the secretary at the meeting of the commission.

Added by Acts 1972, No. 554, §1. Acts 1992, No. 814, §1; Acts 2006, No. 356, §1.



RS 40:2267.4 - Commissions as body politics; powers

§2267.4. Commission; additional powers

The Acadiana Criminalistics Laboratory Commission is created as a body politic with the right to sue and be sued, and in addition to the powers provided for in R.S. 40:2267, has the power to acquire any and all property necessary for its maintenance and operation by all lawful means, to incur debt in anticipation of its revenues, to accept gifts and donations, to establish rules and regulations for the conduct of its affairs, to establish charges and fees for any work done by said laboratory, to employ necessary personnel, to require bond for the handling of its funds in an amount to be determined by it; provided that employees thereof, as a condition of employment, shall become members of the Parochial Employees Retirement System of Louisiana according to laws relative thereto; and provided further, that title to fixtures, equipment, assets, or other property of any kind which have been provided by any coroner, law enforcement agency, or by the governing authority of any city, town, or parish for the initial establishment of the Acadiana Criminalistics Laboratory, shall remain in such coroner, law enforcement agency, or governing authority of any city, town, or parish.

Added by Acts 1972, No. 554, §1; Acts 2004, No. 422, §1.



RS 40:2267.5 - Costs of analysis and examination

§2267.5. Costs of analysis and examination

In addition to other methods of funding, each defendant who enters a plea of guilty or is convicted of a crime in which the investigation required the gathering, examining, and analysis of evidence by scientific means by the Acadiana Criminalistics Laboratory, which submitted a certificate stating its findings to the appropriate law enforcement or prosecuting agency, shall be ordered to pay the reasonable costs of the analysis or examination. However, the defendant shall not be liable if he is acquitted or the prosecution or proceeding is dismissed.

Acts 2006, No. 356, §1.



RS 40:2268.1 - Creation; purpose

CHAPTER 13-D. SOUTHEAST LOUISIANA REGIONAL

CRIMINALISTICS LABORATORY COMMISSION

§2268.1. Creation; purpose

A. The Southeast Louisiana Regional Criminalistics Laboratory Commission, hereafter referred to as the "commission", is hereby created for the purpose of establishing, maintaining, and operating the Southeast Louisiana Regional Criminalistics Laboratory, hereafter referred to as the "laboratory", in accordance with the provisions of this Chapter. The commission shall operate the laboratory to assist member parishes in the detection of crime and the examination and analysis of evidence as provided for in the rules and regulations of the commission.

B. Each of the parishes of Ascension, Assumption, Lafourche, St. Charles, St. James, St. John the Baptist, and Terrebonne shall be eligible to become a member of the commission upon a majority vote of the governing authority of that parish.

Acts 1988, No. 82, §1, eff. June 23, 1988.



RS 40:2268.2 - Domicile of the Southeast Louisiana Regional Criminalistics Laboratory Commission

§2268.2. Domicile of the Southeast Louisiana Regional Criminalistics Laboratory Commission; authority to contract with existing laboratory

A. The Southeast Louisiana Regional Criminalistics Laboratory Commission shall be domiciled at Nicholls State University. The university shall provide adequate space and facilities to the laboratory and commission.

B. For purposes of this Chapter, the commission is authorized to contract with an existing private or public laboratory for the provision of criminalistic services and is authorized to impose, receive, or collect any and all fees or charges authorized by law for the purpose of establishing, funding, or operating a commission criminalistics laboratory.

Acts 1988, No. 82, §1, eff. June 23, 1988; Acts 2006, No. 500, §1.



RS 40:2268.3 - Commission membership; executive committee; quorum

§2268.3. Commission membership; executive committee; quorum

A. The membership of the commission shall consist of the coroner, sheriff, and district attorney of each member parish, or their designated deputies or assistants, who shall serve during their elective terms of office, together with the president of Nicholls State University or his designee.

B. The daily affairs and operations of the commission and laboratory shall be managed by an executive committee to be established by the commission, which shall consist of not less than five commission members.

C. A simple majority of the commission shall constitute a quorum.

Acts 1988, No. 82, §1, eff. June 23, 1988.



RS 40:2268.4 - Revenues; fees and costs of court

§2268.4. Revenues; fees and costs of court

A.(1) In all criminal cases prosecuted under state statutes, parish ordinances, or municipal ordinances in any city, parish, municipal, or district court of the state sitting within a member parish, the court shall assess, in addition to and separate from other costs, against every defendant who is convicted after trial, or who enters a plea of guilty or of nolo contendere, or who forfeits his bond, a fee in accordance with the following schedule:

(a) The court shall, upon the conviction of the defendant for violation of the Uniform Controlled Dangerous Substances Law, assess against the defendant a fee of not less than one hundred nor more than five hundred dollars as reimbursement to the commission if laboratory personnel performed a scientific test of any evidence seized pursuant to the investigation or prosecution of the violation. The commission may establish a schedule stating the estimated cost of performing the test which may be used by the court in determining the amount of the fees.

(b) Crimes defined in Title 14 of the Louisiana Revised Statutes of 1950-five dollars.

(2) The fees provided for in Paragraph (1) hereof shall form no part of the criminal court fund of any court; however, upon written request by official action of the governing authority of any member parish or municipality thereof, the fees may be collected out of each fine imposed in lieu of being added as a fee or additional costs in that court.

(3) The fees provided for in Paragraph (1) hereof shall be collected by the respective city marshals, constables, or sheriffs and shall be remitted to the commission by the fifteenth day of the month following the month in which they are collected.

(4) The commission shall use the revenue received from such fees for all necessary expenses of the commission and of the laboratory, and for branch or satellite laboratories, including operating expenses, funds reserved for depreciation, capital expenses, and costs of constructing and maintaining buildings. The commission shall prepare an annual budget which shall be approved by a majority of the governing authorities of the member parishes. If revenues from the fees collected are not sufficient to pay the costs incurred as approved by the governing authorities in the budget, each such authority may pay from its general fund its pro rata share of the amount necessary to eliminate the deficit, based upon the ratio which the assessed valuation of property in the parish bears to the total assessed valuations of property in all of the member parishes.

(5) The revenues and fees received by the commission shall not be construed to be revenues of Nicholls State University.

B. The sheriff of each parish within the area served by the commission may make a direct contribution from time to time to the commission from his salary fund in order to assist in alleviating any deficit that may be existing in the operating funds of the commission.

Acts 1988, No. 82, §1, eff. June 23, 1988.



RS 40:2268.5 - Commission as body politic; powers

§2268.5. Commission as body politic; powers

A. The commission is created as a body politic with the right to sue and be sued, to enter into contracts, to acquire any and all property necessary for its maintenance and operation by all lawful means, to incur debt in anticipation of its revenues, to accept gifts and donations, to establish rules and regulations for the conduct of its affairs, to employ necessary personnel, and to require bond for the handling of its funds in an amount to be determined by it. Employees of the commission, as a condition of employment, shall become members of the Parochial Employees Retirement System of Louisiana according to laws relative thereto. Title to fixtures, equipment, assets, and other property of any kind which have been provided by any coroner, law enforcement agency, or governing authority of any municipality or parish for the initial establishment of the commission shall remain in such coroner, law enforcement agency, or governing authority.

B. The commission may establish and maintain branch or "satellite" laboratories at any location in any member parish.

C. The commission shall promulgate rules and regulations governing the operations of the laboratory specifically to include the conditions under which the laboratory may be utilized and by whom.

Acts 1988, No. 82, §1, eff. June 23, 1988.



RS 40:2271 - MEAT AND POULTRY INSPECTION LAW

CHAPTER 14. MEAT AND POULTRY INSPECTION LAW

§2271. R.S. 40:2271 through 2301 were redesignated as R.S. 3:4201 through 4233 pursuant to Acts 1985, No. 73, §1.



RS 40:2321 - WATER POLLUTION CONTROL

CHAPTER 15. WATER POLLUTION CONTROL

§2321. Definitions

As used in this Chapter:

"Water pollution control projects" means any waste treatment facilities or any plants or other works which accomplishes the treating, stabilizing or holding of untreated or inadequately treated sewage or other wastes.

Acts 1970, No. 171, §1, emerg. eff. June 29, 1970, at 7:00 P.M.



RS 40:2322 - State grants to political subdivisions for water pollution control projects qualifying for federal aid

§2322. State grants to political subdivisions for water pollution control projects qualifying for federal aid

The State of Louisiana is hereby authorized to make grants, as funds are available, to any parish, municipality, public board or political subdivision of the State of Louisiana, or any combination of the same, to assist them in the construction of those portions of water pollution control projects, which qualify for Federal aid and assistance under the provisions of Title 33, Section 466, et seq. of the United States Code Annotated, as now or as may hereafter be amended.1

Acts 1970, No. 171, §2, emerg. eff. June 29, 1970 at 7:00 P.M.

1Transferred; now 33 U.S.C.A. §1251 et seq.



RS 40:2323 - Application for grant

§2323. Application for grant

Whenever a parish, municipality, public board, or political subdivision of the state of Louisiana, or combination thereof, makes application for federal assistance under the Federal Water Pollution Control Act subsequent to January 1, 1968, for a portion of the cost of construction of water pollution control projects, it may apply for a state grant to the Louisiana Department of Health. The application shall state the total estimated cost of the project, the amount anticipated to be paid by federal assistance under the Federal Water Pollution Control Act, and the amount which the applicant will contribute to the project, and that request is made for a state grant for the balance of the estimated cost of the project.

Acts 1970, No. 171, §3, emerg. eff. June 29, 1970 at 7:00 P.M. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:2324 - Issuance of state bonds to finance grants; terms, limits and condition of bonds; administrative rules and regulations

§2324. Issuance of state bonds to finance grants; terms, limits and condition of bonds; administrative rules and regulations

The State Bond Commission is hereby authorized and empowered to issue revenue bonds or other special obligations, herein referred to as "bonds", not in excess of twenty million dollars, to provide funds to be used for the purpose of supplementing grant offers made pursuant to Federal Water Quality Administration requirements to parishes, municipalities, municipal or parochial sewerage districts, and any agency, board, commission, or combination thereof that provide sanitary sewerage collection and/or treatment facilities, herein referred to as "political subdivisions". The bonds or other obligations shall be issued from time to time as funds are needed to pay the cost of state participation in Federal Water Quality Administration projects or to refund to the political subdivision any funds it has provided for the project in anticipation of state participation, as hereinafter provided. Said bonds shall be in such series and form and for such term, not exceeding thirty years, and shall bear such rate of interest as shall be determined by the State Bond Commission; however, no bonds shall be issued for any project by the State Bond Commission unless there has been made on behalf of the political subdivision the certification provided in R.S. 40:2322. In the issuance and sale of said bonds, the State Bond Commission, to the extent possible, shall comply with the provisions of Acts 26 and 27 of the 1968 Extraordinary Session, provided, that the resolution under which the bonds shall be issued may contain such covenants and agreements with respect to the security and payment of the bonds as is deemed necessary by the State Bond Commission to insure the marketability of the bonds herein authorized to be issued and any similar bonds to be issued in the future which are authorized by the Legislature for such purpose. The state treasurer shall apply the proceeds derived from the sale and issuance of said bonds to pay the state's cost of participating in the construction of water quality control projects which may qualify for federal aid and assistance under the provisions of Title 33, Section 1251, et seq., of the United States Code Annotated, as the same now exists or as may hereafter be amended; provided that the state's participation in the cost of such water quality control projects shall not exceed twenty-five percentum of the cost thereof as said cost is approved by the Federal Water Quality Administration and used as the basis for determining federal participation on the project; and provided further that no contracts shall be awarded for the construction of such projects without the approval of the Louisiana Department of Health. In the establishment of priorities of projects, relative need and standards of construction, the Louisiana Department of Health shall work in conjunction with the appropriate federal agencies and shall apply regulations consistent with the provisions of the Federal Water Pollution Control Act; provided, however, it shall have the power to adopt such rules, regulations, and procedures as shall be necessary for the effective administration thereof. Provided that petitioner files an application for a federal grant and meets all other conditions and requirements for a federal grant and more particularly the provisions of Section 8(b)(7) of the Federal Water Pollution Control Act as amended.1

Acts 1970, No. 171, §4, emerg. eff. June 29, 1970 at 7:00 P.M. Amended by Acts 1971, No. 146, §1; Acts 1978, No. 786, §5, eff. July 17, 1978.

1Prior to 1972, 33 U.S.C.A. §1158(b)(7). Now see 38 U.S.C.A. §§1251 et seq., 1282.



RS 40:2325 - Redemption of bonds

§2325. Redemption of bonds

A. Each political subdivision that applies for a grant offer from the Federal Water Quality Administration and qualifies for federal aid and assistance under the provisions of Title 33 of Section 1251, et seq. of the United States Code Annotated, may also apply in accordance with the rules and regulations established by the Louisiana Department of Health for state participation in the cost of such water quality control project. The application for state participation in the cost of each project must be accompanied by a certificate of the chief executive officer of the political subdivision that said political subdivision has obligated itself to levy and collect fees or charges as hereinafter provided, sufficient to produce in each year revenues at least equal to 125% of the maximum annual amount required to meet the debt service requirements on any bonds to be issued by the State Bond Commission for the purpose of paying the cost of the state's participation in that particular water quality control project. Said fees or charges to be levied and collected by the political subdivision at the same time and in the same manner as other fees or charges are levied and collected for water services or sewer services furnished to its customers or may be any other type of levy or charge that it is authorized to levy and collect under the constitution and laws of this state for such purpose. The moneys collected by each political subdivision for such purpose shall, after deducting therefrom the cost of administration and collection, which shall be five percent of the gross charge, be remitted to the state treasurer who shall deposit said moneys in a special fund designated "Louisiana Water Quality Control Bond Redemption Fund" to the credit of that political subdivision for the payment of bonds issued by the State Bond Commission to finance the cost of the water quality control project for that political subdivision. Any fee or charge levied by the political subdivision pursuant to this Chapter shall not be decreased or discontinued so long as any bonds issued by the State Bond Commission for the purpose of paying the cost of state participation in that political subdivision's project remain outstanding and unpaid. Upon retirement of the bonds issued for the purpose of state participation in a particular project, any surplus moneys remaining in the said Bond Redemption Fund to the credit of the political subdivision shall be refunded to the political subdivision. The charge levied by the political subdivision shall be known as the "Water Quality Control Charge" and shall be billed and collected monthly, bimonthly or quarterly by the governing authority of the political subdivision providing the sewerage collection and/or treatment facilities and/or any agency, board or commission of the political subdivision responsible for furnishing water to the sewer customers of the political subdivision. All of the funds derived from the collection of said fees or charges less the cost of collection shall be remitted to the state treasurer and placed in the said bond redemption fund to meet maturing principal and/or interest on the bonds issued to finance the cost of state participation in the political subdivision's project.

B. The moneys so paid into the bond redemption fund by each political subdivision shall be dedicated solely to the payment and redemption of the bonds issued by the State Bond Commission for the purpose of participating in the cost of the water quality control project for that particular subdivision; provided, that if there are surplus funds on deposit in said fund to the credit of the political subdivision, then, upon request by the political subdivision, the state treasurer may make cash expenditures therefrom for such projects to the extent that moneys are available therefor in any fiscal year after there have been set aside sufficient funds to meet the principal and interest requirements falling due in the ensuing fiscal year on outstanding bonds which have been issued to finance the cost of prior projects of the political subdivision.

Acts 1970, No. 171, §5, emerg., eff. June 29, 1970 at 7:00 P.M. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:2326 - Bonds and fees limited to water pollution control projects

§2326. Bonds and fees limited to water pollution control projects

The authority herein granted to issue revenue bonds and to levy and collect charges is for the specific object and purpose of providing state funds to supplement grants made pursuant to Federal Water Quality Administration requirements to any political subdivision of this state that provides sanitary sewerage collection and/or treatment facilities to its citizens and the revenues accruing to the state under the provisions hereof are dedicated solely for the purpose of supplementing such grant offers either through the funding thereof as above provided or through cash expenditures.

Acts 1970, No. 171, §6, emerg. eff. June 29, 1970 at 7:00 P.M.



RS 40:2327 - Issuance of local bonds; state refunds

§2327. Issuance of local bonds; state refunds

In order to accelerate the completion of water quality control projects, any political subdivision making application for a Federal Water Quality Administration grant, may, with the approval of the state treasurer and the Louisiana Department of Health, if state funds as set forth in R.S. 40:2324 through R.S. 40:2326 herein are not available for participation in the cost of the project when application is made, obligate the political subdivision to provide local funds to pay that portion of the cost of the project that is anticipated to be borne by the state, and the state shall refund the amount expended on its behalf by the political subdivision, from the first funds available under the provisions of R.S. 40:2326 and this Section, and not later than September 1, 1975.

Acts 1970, No. 171, §7, emerg. eff. June 29, 1970 at 7:00 P.M. Amended by Acts 1971, No. 146, §1; Acts 1972, No. 615, §1; Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:2331 - INTERSTATE COMPACT ON

CHAPTER 16. INTERSTATE COMPACT ON

ENVIRONMENTAL CONTROL

§2331. Enactment and text of Interstate Compact on Environmental Control

The interstate compact on environmental control is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

INTERSTATE COMPACT ON ENVIRONMENTAL CONTROL

ARTICLE I. FINDINGS, PURPOSES AND

RESERVATIONS OF POWER

A. Findings. Signatory states hereby find and declare:

(1) The environment of every state is affected with local, state, regional and national interests and its protection, under appropriate arrangements for intergovernmental cooperation, are public purposes of the respective signatories.

(2) Certain environmental pollution problems transcend state boundaries and thereby become common to adjacent states requiring cooperative efforts.

(3) The environment of each state is subject to the effective control of the signatories, and coordinated, cooperative or joint exercise of control measures is in their common interests.

B. Purposes. The purposes of the signatories in enacting this compact are:

(1) To assist and participate in the national environment protection programs as set forth in federal legislation; to promote intergovernmental cooperation for multistate action relating to environmental protection through interstate agreements; and to encourage cooperative and coordinated environmental protection by the signatories and the Federal Government:

(2) To preserve and utilize the functions, powers and duties of existing state agencies of government to the maximum extent possible consistent with the purposes of the compact.

C. Powers of the United States.

(1) Nothing contained in this compact shall impair, affect or extend the constitutional authority of the United States.

(2) The signatories hereby recognize the power and right of the Congress of the United States at any time by any statute expressly enacted for that purpose to revise the terms and conditions of its consent.

D. Powers of the States. Nothing contained in this compact shall impair or extend the constitutional authority of any signatory state, nor shall the police powers of any signatory state be affected except as expressly provided in a supplementary agreement under Article IV.

ARTICLE II. SHORT TITLE, DEFINITIONS, PURPOSES

AND LIMITATIONS

A. Short Title. This compact shall be known and may be cited as the Interstate Environmental Compact.

B. Definitions. For the purpose of this compact and of any supplemental or concurring legislation enacted pursuant or in relation hereto, except as may be otherwise required by the context:

(1) "State" shall mean any one of the fifty states of the United States of America, the Commonwealth of Puerto Rico and the Territory of the Virgin Islands, but shall not include the District of Columbia.

(2) "Interstate environment pollution" shall mean any pollution of a stream or body of water crossing or marking a state boundary, interstate air quality control region designated by an appropriate federal agency or solid waste collection and disposal district or program involving the jurisdiction or territories of more than one state.

(3) "Government" shall mean the governments of the United States and the signatory states.

(4) "Federal Government" shall mean the government of the United States of America and any appropriate department, instrumentality, agency, commission, bureau, division, branch or other unit thereof, as the case may be, but shall not include the District of Columbia.

(5) "Signator" shall mean any state which enters into this compact and is a party thereto.

ARTICLE III. INTERGOVERNMENTAL COOPERATION

A. Agreements with the Federal Government and other Agencies. Signatory states are hereby authorized jointly to participate in cooperative or joint undertakings for the protection of the interstate environment with the Federal Government or with any intergovernmental or interstate agencies.

ARTICLE IV. SUPPLEMENTARY AGREEMENTS, JURISDICTION

AND ENFORCEMENT

A. Signatories may enter into agreements for the purpose of controlling interstate environmental problems in accordance with applicable federal legislation and under terms and conditions as deemed appropriate by the agreeing states under Paragraph F and Paragraph H of this Article.

B. Recognition of Existing Non-Environmental Intergovernmental Arrangements. The signatories agree that existing federal-state, interstate or intergovernmental arrangements which are not primarily directed to environmental protection purposes as defined herein are not affected by this compact.

C. Recognition of Existing Intergovernmental Agreements Directed to Environmental Objectives. All existing interstate compacts directly relating to environmental protection are hereby expressly recognized and nothing in this compact shall be construed to diminish or supersede the powers and functions of such existing intergovernmental agreements and the organizations created by them.

D. Modification of Existing Commissions and Compacts. Recognition herein of multistate commissions and compacts shall not be construed to limit directly or indirectly the creation of additional multistate organizations or intercompacts, nor to prevent termination, modification, extension, or supplementation of such multistate organizations and interstate compacts recognized herein by the Federal Government or states party thereto.

E. Recognition of Future Multistate Commissions and Interstate Compacts. Nothing in this compact shall be construed to prevent signatories from entering into multistate organizations or other interstate compacts which do not conflict with their obligations under this compact.

F. Supplementary Agreements. Any two or more signatories may enter into supplementary agreements for joint, coordinated or mutual environmental management activities relating to interstate pollution problems common to the territories of such states and for the establishment of common or joint regulation, management, services, agencies or facilities for such purposes or may designate an appropriate agency to act as their joint agency in regard thereto. No supplementary agreement shall be valid to the extent that it conflicts with the purposes of this compact and the creation of a joint agency by supplementary agreement shall not affect the privileges, powers, responsibilities or duties under this compact of signatories participating therein as embodied in this compact.

G. Execution of Supplementary Agreements and Effective Date. The Governor is authorized to enter into supplementary agreements for the state and his official signature shall render the agreement immediately binding upon the state;

Provided that:

(1) The legislature of any signatory entering into such a supplementary agreement shall at its next legislative session by concurrent resolution bring the supplementary agreement before it and by appropriate legislative action approve, reverse, modify or condition the agreement of that state.

(2) Nothing in this agreement shall be construed to limit the right of Congress by act of law expressly enacted for that purpose to disapprove or condition such a supplementary agreement.

H. Special Supplementary Agreements. Signatories may enter into special supplementary agreements with the District of Columbia or foreign nations for the same purposes and with the same powers as under Paragraph F, Article IV, upon the condition that such nonsignatory party accept the general obligations of signatories under this compact. Provided, that such special supplementary agreements shall become effective only after being consented to by the Congress.

I. Jurisdiction of Signatories Reserved. Nothing in this compact or in any supplementary agreement thereunder shall be construed to restrict, relinquish or be in derogation of, any power or authority constitutionally possessed by any signatory within its jurisdiction, except as specifically limited by this compact or a supplementary agreement.

J. Complementary Legislation by Signatories. Signatories may enact such additional legislation as may be deemed appropriate to enable its officers and governmental agencies to accomplish effectively the purposes of this compact and supplementary agreements recognized or entered into under the terms of this Article.

K. Legal Rights of Signatories. Nothing in this compact shall impair the exercise by any signatory of its legal rights or remedies established by the United States Constitution or any other laws of this Nation.

ARTICLE V. CONSTRUCTION, AMENDMENT

AND EFFECTIVE DATE

A. Construction. It is the intent of the signatories that no provision of this compact or supplementary agreement entered into hereunder shall be construed as invalidating any provision of law of any signatory and that nothing in this compact shall be construed to modify or qualify the authority of any signatory to enact or enforce environmental protection legislation within its jurisdiction and not inconsistent with any provision of this compact or a supplementary agreement entered into pursuant hereto.

B. Amendments. Amendments to this compact may be initiated by legislative action of any signatory and become effective when concurred in by all signatories and approved by Congress.

C. Effective Date. This compact shall become binding on a state when enacted by it into law and such state shall thereafter become a signatory and party hereto with any and all states legally joining herein.

D. Withdrawal from the Compact. A state may withdraw from this compact by authority of an act of its legislature one year after it notifies all signatories in writing of an intention to withdraw from the compact. Provided, withdrawal from the compact affects obligations of a signatory imposed on it by supplementary agreements to which it may be a party only to the extent and in accordance with the terms of such supplementary agreements.

Added by Acts 1971, No. 100, §1.



RS 40:2332 - Administrator

§2332. Administrator

The compact entered into R.S. 40:2331 shall be administered by the Louisiana Department of Health; provided, however, if and when a single state agency shall be created to administer all environmental pollution problems, the compact shall be administered by such agency.

Added by Acts 1971, No. 100, §1. Amended by Acts 1978, No. 786, §5, eff. July 17, 1978.



RS 40:2351 - GOVERNOR'S COUNCIL ON

CHAPTER 17. GOVERNOR'S COUNCIL ON

ENVIRONMENTAL QUALITY

§2351. Purpose

It is hereby declared to be the public policy of this state to provide for the protection and conservation of the land, air and water. In this connection it is the intent of the legislature to achieve and to maintain for all the citizens of the state, a total environment of superior quality.

Acts 1972, No. 460, §1.



RS 40:2352 - Membership

§2352. Membership

For the purposes set forth in Section 1 herein,1 there is hereby created the Governor's Council on Environmental Quality which shall be composed of three members appointed by the governor to serve at his pleasure. The members shall receive compensation as determined by the governor to be necessary and equitable.

Acts 1972, No. 460, §2.

1R.S. 40:2351.



RS 40:2353 - Duties

§2353. Duties

The council shall have the following duties:

(a) To advise the governor on all matters pertaining to pollution control, management of natural resources and land use activities within the state;

(b) To serve as a coordinating body to insure that activities of the several agencies functioning in this field are directed toward the goal of this legislation;

(c) To serve as a clearinghouse for all statements of environmental impact prepared or reviewed by state agencies in accordance with PL 91-190, "The National Environmental Policy Act";1 and

(d) To function in conjunction with all state and federal agencies to develop interrelated environmental quality criteria and long-range environmental quality goals.

Acts 1972, No. 460, §3.

142 U.S.C.A. §4321 et seq.



RS 40:2354 - Citizens advisory board created; membership; meetings; duties

§2354. Citizens advisory board created; membership; meetings; duties

A. There is hereby created an advisory board to be known as the Citizens Advisory Board which shall be composed of eighteen members, six of whom shall be appointed by the governor, six to be appointed by the president of the Senate and six to be appointed by the speaker of the House of Representatives. Each member shall be appointed to serve a term of three years and shall be knowledgeable in the field of environmental management.

B. The advisory board shall hold quarterly meetings and at its first meeting shall elect a president and a secretary. Each agency, department, board and commission of the state shall support and cooperate with the board.

C. The duties of the board shall be:

(a) To review the laws, standards, regulations and activities of the environmental agencies of the state and to make appropriate suggestions for revision, modifications of the environmental laws of the state and to make recommendations in the field of environmental quality which are deemed advisable in the opinion of the board; and

(b) To report annually to the governor and the legislature.

Acts 1972, No. 460, §4.



RS 40:2355 - Continuous surveillance of environmental matters; responsibility for; duties

§2355. Continuous surveillance of environmental matters; responsibility for; duties

It is hereby recognized that there is need for a twelve-month legislative oversight capability so as to provide the legislative body with continuous surveillance of environmental matters. This year-long continuity will be achieved during legislative sessions through the existing environmental committees of the Senate of the state of Louisiana and the House of Representatives thereof; and during interim periods by the existing Joint Legislative Committee on Environmental Quality. At least one member of each of the two environmental committees shall be appointed to membership on the interim committee. Each of these committees shall continue in existence and function with the duties as now or hereafter provided. The legislative oversight required herein shall function on a full-time basis and shall provide continuous supervision of legislation relating to environmental quality, shall provide for the development of legislative environmental research and all other matters deemed necessary to provide for continued upgrading and improvement of environmental laws. As a requisite to effective legislation, the joint committee will make available to the standing committees, the executive department, and the public a comprehensive environmental information management system.

Acts 1972, No. 460, §5; Acts 1996, 1st Ex. Sess., No. 36, §2, eff. May 7, 1996.



RS 40:2401 - PEACE OFFICER STANDARDS AND

CHAPTER 18. PEACE OFFICER STANDARDS AND

TRAINING LAW

§2401. Findings and policy

The legislature finds that law enforcement work is of such importance to the health, safety and welfare of the people of this state and is of such a nature as to require education and training of a professional character. The needs of such education and training can be met only by programs adequate in quality and scope and made available to those persons who are serving as such officers including those in a temporary or probationary capacity. Education should also be made available to persons who seek to become peace officers, and this education should be supervised by a special council composed of persons experienced in law enforcement work and the training therefor rather than any other general board composed of nonlaw enforcement members.

Added by Acts 1976, No. 397, §1.



RS 40:2401.1 - Prohibition against quotas

§2401.1. Prohibition against quotas

A. No municipality or any police department thereof, nor any parish or any sheriff's department thereof, shall establish or maintain, formally or informally, a plan to evaluate, promote, compensate, or discipline a law enforcement officer on the basis of the officer making a predetermined or specified number of any type or combination of types of arrests or require or suggest to a law enforcement officer, that the law enforcement officer is required or expected to make a predetermined or specified number of any type or combination of types of arrests within a specified period.

B. No municipality or any police department thereof, nor any parish or any sheriff's department thereof, shall establish or maintain, formally or informally, a plan to evaluate, promote, compensate, or discipline a law enforcement officer on the basis of the officer's issuance of a predetermined or specified number of any type or combination of types of traffic citations or require or suggest to a law enforcement officer, that the law enforcement officer is required or expected to issue a predetermined or specified number of any type or combination of types of traffic citations within a specified period.

C. No state agency, political subdivision, or law enforcement agency shall offer a financial reward or other benefit to a law enforcement officer which is determined by or based on the number of citations issued.

D. This Section shall not prohibit a municipality from obtaining budgetary information from a municipal court or a municipal court of record, including an estimate of the amount of money the court anticipates will be collected in a budget year.

Acts 2008, No. 479, §1, eff. June 25, 2008.



RS 40:2402 - Definitions

§2402. Definitions

As used in this Chapter:

(1) "Governmental entity" means any board, authority, commission, department, office, division, or agency of the state or any of its local political subdivisions.

(2) "Law enforcement training course" means a basic or advanced course of study certified by the council on peace officer standards and training, for the purpose of educating and training persons in the skills and techniques required of a peace officer in the discharge of his duties.

(3)(a) "Peace officer" means any full-time employee of the state, a municipality, a sheriff, or other public agency, whose permanent duties actually include the making of arrests, the performing of searches and seizures, or the execution of criminal warrants, and is responsible for the prevention or detection of crime or for the enforcement of the penal, traffic, or highway laws of this state, but not including any elected or appointed head of a law enforcement department.

(b) "Peace officer" shall also include those sheriff's deputies whose duties include the care, custody, and control of inmates.

(c) "Peace officer" shall also include full-time military police officers within the Military Department, State of Louisiana.

(d) "Peace officer" shall also include full-time security personnel employed by the Supreme Court of the state of Louisiana.

(4) "Training center" means any school, academy, institute, or any place of learning whatsoever, which offers or conducts a law enforcement training course.

Added by Acts 1976, No. 397, §1. Amended by Acts 1979, No. 489, §1; Acts 1984, No. 493, §1; Acts 2001, 2nd Ex. Sess., No. 8, §2, eff. Oct. 16, 2001; Acts 2003, No. 817, §1, eff. July 1, 2003; Acts 2009, No. 97, §1.



RS 40:2403 - Council on Peace Officer Standards and Training

§2403. Council on Peace Officer Standards and Training

A. The Council on Peace Officer Standards and Training, hereinafter referred to as the council, shall be placed under the jurisdiction of the Louisiana Commission on Law Enforcement and Administration of Criminal Justice within the office of the governor.

B.(1) The council shall consist of the attorney general and eleven members of the Louisiana Commission on Law Enforcement and Administration of Criminal Justice, as follows:

(a) Three sheriffs, appointed by the governor.

(b) Three police chiefs, appointed by the governor.

(c) Two district attorneys, appointed by the governor.

(d) The executive director of the commission on law enforcement.

(e) The superintendent of state police.

(f) The president/director of the Louisiana Chapter of the National Constables Association.

(2) Each appointive member shall serve a term concurrent with that of the governor making the appointment. Each appointment by the governor shall be submitted to the Senate for confirmation.

(3) Every person who holds council membership by virtue of his official position or employment shall cease to be a member when he no longer holds the position which qualified him for membership on the council. Vacancies, whether created by death, resignation, or otherwise, shall be filled in the same manner as the original appointment and for the unexpired term of the predecessor of the appointee.

(4) Members of the council who hold positions of public employment or trust shall perform such council duties without being in violation of R.S. 42:63 or R.S. 42:64 or any other statute prohibiting dual office holding.

C. The council shall elect a chairman, vice chairman, and secretary from among its membership. The quorum shall be determined by the bylaws of the council. The executive director of the Louisiana Commission on Law Enforcement shall summon the council to its first meeting.

D. Members of the council shall not receive compensation for their services, but may receive reimbursement from their own respective departmental funds for expenses incurred in the performance of the functions of the council.

E. The council shall hold meetings at such times and places in the state of Louisiana as it deems proper. The meetings shall be called by the chairman upon his own motion or upon the written request of eight members. The position of any member who fails to attend four consecutive meetings shall be deemed to be vacant.

F. No funds are hereby budgeted for the commission.

G. Administrative and staff support for the council shall be furnished by the Louisiana Commission on Law Enforcement, through plans developed by the Office of Peace Officer Standards and Training.

H.(1) The council may establish and implement curricula and publish training materials to train peace officers to identify, respond to, and report all crimes which are directed against individuals or groups, or their property, by reason of their actual or perceived race, age, gender, religion, color, creed, disability, sexual orientation, national origin, or ancestry.

(2)(a) The council shall include a training program on the crime of identity theft as defined under R.S. 14:67.16 in any curriculum requirements for the training of peace officers by January 1, 2004.

(b) The provisions of this Paragraph shall be implemented only to the extent that funds are made available for such purpose.

Amended by Acts 1991, No. 509, §2; Acts 1997, No. 1479, §3, eff. July 15, 1997; Acts 2003, No. 844, §2; Acts 2010, No. 898, §2.



RS 40:2404 - Powers of the council

§2404. Powers of the council

In addition to any other powers conferred upon the council elsewhere herein or by other law, the council shall have the following powers:

(1) To administer this Chapter.

(2) To develop minimum curriculum requirements for the training of peace officers.

(3) To accredit law enforcement training centers.

(4) To establish minimum law enforcement instructor qualifications and certify individuals to act as law enforcement instructors.

(5) To inspect and evaluate all law enforcement training centers, programs, and courses to insure compliance with the state's law enforcement training standards. Such inspection and evaluation shall include a comprehensive performance review at least once every four years. Any training center which is determined not to meet the state's law enforcement training standards pursuant to such a performance review shall be subject to probation or loss of its accreditation as provided in Paragraph (8) of this Section.

(6) To provide a consulting service for law enforcement education and training centers.

(7) To adopt, amend, or repeal rules and regulations to interpret and implement the provisions of this Act, including, not exclusively, the powers of the council enumerated herein.

(8) To withhold or withdraw accreditation from law enforcement training centers and instructors upon a finding that the center, institution, or instructors thereof have failed or are failing to maintain minimum standards set forth in this Chapter or promulgated by rules or regulations of the council. In addition, any training center determined not to meet the state's law enforcement training standards based upon the performance review conducted pursuant to Paragraph (5) of this Section shall be placed on probation. The council shall make written notification to any training center placed on probation and allow the training center not less than thirty days nor more than ninety days to remedy any deficiencies and be removed from probationary status. Any such training center which is not removed from probationary status within the requisite time period shall lose its accreditation.

(9) To establish and implement curricula for such advanced, in-service, and specialized training courses as the council shall deem advisable, including school resource officer training, and to recognize the completion of such courses by the issuance of certificates.

(10) To assist the Committee for the Coordination of Police Services to Elderly Persons to assist in the development and delivery of training to law enforcement professionals involved in the "Triad Programs", including but not limited to the following subjects:

(a) Crimes against the elderly and the protection of elderly persons.

(b) Police sensitivity to the needs of elderly persons as victims, as witnesses, or as victims of "vicarious victimization", which conditions impair their quality of life.

(c) Availability of social and human services.

(11) To approve and certify any school resource officer program and to exercise the powers conferred upon the council pursuant to this Chapter in accrediting, certifying, and establishing other requirements relative to such programs.

Added by Acts 1976, No. 397, §1. Amended by Acts 1979, No. 489, §1; Acts 1994, 3rd Ex. Sess., No. 19, §2; Acts 1998, 1st Ex. Sess., No. 108, §1; Acts 2004, No. 547, §2.



RS 40:2404.1 - Additional powers of the council, school resource officers, School Violence Prevention Training Program

§2404.1. Additional powers of the council, school resource officers, School Violence Prevention Training Program

A. In accordance with the provisions of R.S. 40:2404(11) and R.S. 17:416.19, the Council on Peace Officer Standards and Training shall develop and implement a School Violence Prevention Training Program under their jurisdiction and within the existing school resource officer program in conjunction with the Louisiana Commission on Law Enforcement and Administration of Criminal Justice, the office of state police, local law enforcement agencies, and the State Board of Elementary and Secondary Education.

B. The Council on Peace Officer Standards and Training shall have the power to establish and appoint a committee with members representing the Louisiana Commission on Law Enforcement and Administration of Criminal Justice, the accredited law enforcement training centers, the office of state police, local law enforcement agencies, and the State Board of Elementary and Secondary Education.

C. The committee shall have the following powers:

(1) To develop minimum curriculum requirements for the training and certification of school security guards, which standards shall apply uniformly throughout the state for all school security guards.

(2) To establish minimum law enforcement instruction qualifications at an accredited P.O.S.T. academy.

(3) To approve and certify a school security guard program and to establish other requirements relative to such program.

D. A portion of the funds appropriated for the program shall be allocated to local law enforcement agencies to be utilized for the cost of investigation, detection, and forensics costs of crime committed on school property.

E. After a secure funding source for this program becomes available, the Louisiana Commission on Law Enforcement and Administration of Criminal Justice shall have six months to implement a one-year pilot test of the School Violence Prevention Training Program. The commission shall evaluate the results of the pilot test before recommending statewide implementation.

Acts 2005, No. 441, §1.



RS 40:2405 - Peace officer training requirements; reimbursement by peace officer

§2405. Peace officer training requirements; reimbursement by peace officer

A.(1) Notwithstanding any other provision of law to the contrary, any person who begins employment as a peace officer in Louisiana subsequent to January 1, 1986, must successfully complete a certified training program approved by the council and successfully pass a council-approved comprehensive examination within one calendar year from the date of initial employment. Any person who fails to comply with this requirement shall be prohibited from exercising the authority of a peace officer; however, such persons shall not be prohibited from performing administrative duties.

(2) In addition, any person employed or commissioned as a peace officer, reserve peace officer, or part-time peace officer prior to July 1, 1998, including those persons employed as such prior to January 1, 1986, who has not satisfactorily completed a basic firearms training program, shall do so no later than August 1, 1999. All other such persons who begin employment subsequent to July 1, 1998, shall satisfactorily complete a basic firearms training program prescribed by the council within one calendar year from the date of initial employment. Any person who does not comply with the provisions of this Paragraph shall be prohibited from exercising the authority of a peace officer, reserve peace officer, or part-time peace officer; however, such persons shall not be prohibited from performing administrative duties.

(3) Notwithstanding any provision of law to the contrary, no reserve or part-time peace officer shall be permitted to carry a concealed weapon unless he is in the actual discharge of his official duties as a reserve or part-time peace officer or he possesses a concealed handgun permit properly issued in his name pursuant to the provisions of R.S. 40:1379.3, or he has been certified by the Council on Peace Officer Standards and Training under the same standards as full-time officers.

B.(1) Additionally, the receipt of supplemental pay from the municipal police officers fund, the deputy sheriffs' fund, the state police fund, or out of the funds appropriated for military police by the Military Department, State of Louisiana, shall be contingent upon the recipient's beginning employment as a peace officer after January 1, 1986, successfully completing a council-approved training program, and passing the council-approved examination within one calendar year from date of initial employment.

(2) Certified security personnel of the Supreme Court of Louisiana shall not be eligible to receive supplemental pay benefits even though the peace officer has successfully completed a council-approved training program.

C.(1) Peace officers employed as such prior to January 1, 1986, may continue their employment and their receipt of supplemental pay without compliance with the provisions of this Section.

(2) Reserve or part-time peace officers continuously serving as such prior to January 1, 1986, may continue their service without compliance with the provisions of this Section.

D. In no case shall the failure of a peace officer to obtain the required training before the passage of one calendar year from the date of initial employment be grounds to suppress any evidence, testimony, or law enforcement action whatsoever in a court of law.

E.(1) Peace officers employed after January 1, 1986, in villages of one thousand or less, according to the last decennial census, shall have a period of two calendar years to comply with the provisions of this Section. In addition, full-time peace officers employed in such a village which adopts a home rule charter after July 1, 1998, and who was employed as such at the time of adoption of the charter, shall have a period of two calendar years from the date of adoption of the charter to comply with the provisions of this Section. In no case shall a peace officer of such a village be prevented from continuing his duties or receiving regular or supplemental pay if the village is unable to provide the requisite training because of a shortage of funds.

(2) Except as required by law in order to be validly employed, part-time peace officers are exempt from the requirements of this Subsection.

F.(1) After July 1, 2003, every governmental entity of this state intending to employ on a permanent basis a peace officer who has satisfactorily completed a certified law enforcement training course and basic firearms training program as required under this Section may, as a condition of employment, require a newly appointed peace officer to enter into a written employment contract executed prior to employment for a period of not longer than two years from the date of satisfactory completion of the certified training course and basic firearms training program.

(2) If a peace officer who has entered into a contract authorized under this Subsection accepts employment as a peace officer with another governmental entity, the peace officer shall reimburse the governmental entity that initially hired the peace officer for the total costs incurred and expended during his or her training program, including the officer's salary paid during the training period.

(3) The amount of reimbursement authorized by this Subsection shall be prorated based upon the percentage of time that the peace officer completed his or her employment contract. The amount of reimbursement authorized by this Subsection after the pro rata amount is calculated shall be reduced by the cost of the training provided by the Louisiana Commission on Law Enforcement and Administration of Criminal Justice.

(4) The governmental entity which initially paid for the peace officer's law enforcement training course and basic firearms training program shall submit an itemized sworn statement to the peace officer, shall demand payment thereof, and may enforce collection of the obligation through civil remedies and procedures.

G. The council may suspend the provisions of this Section as they apply to designated Louisiana National Guard military police officers during a time of war, heightened national security alert, or as specified by the United States Department of Homeland Security.

H.(1) Notwithstanding any law to the contrary, the qualification to serve as a peace officer pursuant to the requirements of this Chapter of a person who is not serving as a peace officer in any capacity shall be retained without further training being required for a period of five years from the date on which such person ceased to serve as a peace officer, provided the person meets all of the following requirements:

(a) Served as a full-time, part-time, or reserve peace officer who met all requirements of this Chapter for a continuous period of not less than two years immediately preceding the date on which he ceased to serve as a peace officer.

(b) Satisfactorily completed a basic or advanced law enforcement training course as provided for in this Chapter, including any required examination.

(c) Satisfactorily fulfilled all requirements for basic firearms training during active service as a peace officer.

(2)(a) A person who is not serving as a peace officer, but who retains the qualifications to do so, as provided in Paragraph (1) of this Subsection, may resume service as a qualified peace officer during the five-year period without the requirement of any further training prior to such resumption provided the officer successfully requalifies with his or her firearm in accordance with the provisions of Paragraph (A)(2) of this Section.

(b) The council shall establish the training requirements required for a person who seeks to resume service as a qualified peace officer after the five years of continued qualification provided for in Paragraph (1) of this Subsection has expired.

I. Any person who is enrolled in a law enforcement curriculum and who successfully completes a certified Police Officer Standards and Training course or academy subsequent to July 1, 2005, and does not begin employment as a peace officer upon completion of the course or academy shall maintain their P.O.S.T. qualification status for a period of two years provided they meet the following requirements:

(1) Satisfactorily complete a basic or advanced law enforcement training course as provided for in this Chapter, including any required examination.

(2) Satisfactorily fulfill all requirements for annual basic firearms training.

J. Notwithstanding any provision of law to the contrary, the P.O.S.T. certification of any qualified peace officer, whether employed full-time, part-time, or reserve, shall be immediately revoked upon a conviction of malfeasance in office.

Added by Acts 1976, No. 397, §1. Amended by Acts 1981, No. 777, §2; Acts 1982, No. 766, §1; Acts 1985, No. 767, §1; Acts 1998, 1st Ex. Sess., No. 108, §1, eff. July 1, 1998; Acts 1999, No. 529, §1; Acts 2001, 2nd Ex. Sess., No. 8, §2, eff. Oct. 16, 2001; Acts 2003, No. 817, §1, eff. July 1, 2003; Acts 2003, No. 1063, §1; Acts 2005, No. 279, §1, eff. June 29, 2005; Acts 2007, No. 221, §1, eff. July 1, 2007; Acts 2008, No. 116, §1; Acts 2009, No. 97, §1; Acts 2016, No. 273, §2.



RS 40:2405.1 - Special equipment provided by Department of Public Safety and Corrections

§2405.1. Special equipment provided by Department of Public Safety and Corrections

A. The Department of Public Safety and Corrections, from funds appropriated for this purpose, shall provide upon request special protective equipment, commonly known as a bulletproof vest, for every "peace officer" in the state of Louisiana. As used in this Section, "peace officer" means any full-time employee of the state, a municipality, a sheriff, or other public agency, whose principal permanent duties primarily involve the prevention or detection of crime or the enforcement of penal and traffic laws and actually include the making of arrests and the performing of searches and seizures.

B. To the extent that funds are not appropriated to the Department of Public Safety and Corrections for the purposes provided in Subsection A of this Section, the department may make available for purchase to law enforcement agencies for use by their peace officers bulletproof vests no longer utilized by the department for which the manufacturer warranty has expired. Any purchase shall be conducted pursuant to rules or regulations adopted by the Louisiana Property Assistance Agency. The state of Louisiana, its agencies and assigns, including but not limited to the Department of Public Safety and Corrections shall be immune from any liability relating to or resulting from the purchase, issuance, or failure of bulletproof vests transferred pursuant to the provisions of this Section.

C. Prior to the purchase and distribution of the bulletproof vests, the director of each law enforcement agency shall supply a sworn affidavit stating the number of vests on hand, the number of vests requested, and that it shall be the policy of the agency that all officers receiving vests shall be expected to wear them.

D. The provisions of this Section shall not be construed to require that a peace officer wear a bulletproof vest.

Acts 1990, No. 1060, §1; Acts 2013, No. 301, §1.



RS 40:2405.2 - Peace Officer Training Study Committee; creation

§2405.2. Peace Officer Training Study Committee; creation

A. There is hereby created a special study committee to study and make recommendations to the governor concerning the establishment of minimum training standards for reserve, part-time, and full-time peace officers. The committee shall recommend a comprehensive plan for legislation to establish such standards and other relevant matters regarding reserve, part-time, and full-time peace officers no later than December 31, 1998.

B. The committee created herein shall be referred to as the Peace Officer Training Study Committee, shall be established as of August 1, 1998, and shall elect one of its members as chairman at its initial meeting. The committee shall be abolished on July 31, 1999. The members of the committee shall consist of the following:

(1) Two members appointed by the Louisiana Municipal Association.

(2) Two members appointed by the Louisiana Sheriff's Association.

(3) Two members appointed by the Louisiana Association of Chiefs of Police.

(4) Two members of the Council on Peace Officer Standards and Training, appointed by the chairman of that council.

(5) One member of the House of Representatives appointed by the speaker of the House of Representatives.

(6) One member of the Senate appointed by the president of the Senate.

(7) The deputy secretary for public safety services of the Department of Public Safety and Corrections or his designee.

(8) The attorney general or his designee.

(9) One member of the Louisiana Union of Police Association.

C. Members of the committee shall not receive any compensation or reimbursement for expenses other than compensation or reimbursement provided by their employers or the governmental entity to which they are elected.

Acts 1998, 1st Ex. Sess., No. 108, §1.



RS 40:2405.3 - Unlawful activity by non-accredited training centers

§2405.3. Unlawful activity by non-accredited training centers

It shall be unlawful for any training center to offer, conduct, award any certificates or documents purporting to evidence completion of, or solicit prospective trainees for a basic law enforcement training course, unless same is approved and accredited by the council.

Acts 1998, 1st Ex. Sess., No. 108, §1.



RS 40:2405.4 - Additional requirements of peace officers

§2405.4. Additional requirements of peace officers

A. Notwithstanding any provision of law to the contrary, any person being hired as a peace officer with a law enforcement agency on or after August 15, 2003, shall provide the law enforcement agency with a sample of his DNA material and fingerprint prior to the commencement of the discharge of his duties. The law enforcement agency shall submit the DNA material to the appropriate criminal laboratory for testing. The law enforcement agency shall also conduct a criminal background check of any peace officer it employs after August 15, 2003.

B. Any person currently employed as a peace officer and employed in that position prior to August 15, 2003, may elect to provide the law enforcement agency with which he is employed with a sample of his DNA material.

C. Any person hired as a peace officer with a law enforcement agency on or after August 15, 2003, shall have his DNA tested by the taking of a biological sample. A person currently employed as a peace officer may authorize that his DNA be tested by the taking of a biological sample.

D. The DNA material collected pursuant to the provisions of this Section shall be stored in a secure and protective manner and location.

E. Before any DNA material may be tested, the peace officer shall be notified in writing, and the peace officer must give his written consent to his DNA material being tested before any such procedure, testing, or analysis is undertaken.

F. If the peace officer does not consent in writing to the testing of his DNA, the DNA of an individual peace officer may be tested only upon a showing of probable cause before the judge who issues the court order authorizing the testing of the DNA of the peace officer.

G.(1) To ensure privacy rights of each peace officer who gives a DNA sample, the DNA may only be used, tested, or released for either of the following two purposes:

(a) Upon a finding of probable cause by a judge in a criminal case that the peace officer has committed a criminal act, unless the peace officer consents in writing to another use, testing, or release of the DNA.

(b) Upon the death of a peace officer and the use of the DNA is necessary to provide a positive identification of the decedent.

(2) Any person who violates the provisions of this Subsection shall be subject to a fine not to exceed five thousand dollars or imprisonment for not more than three years, or both.

H. The division of public safety services, office of state police, after receiving input from local law enforcement agencies and local law enforcement officers, shall adopt a uniform system for testing of DNA material as provided for in this Section and all such other rules and regulations as may be necessary to implement the provisions of this Section, all in accordance with the Administrative Procedure Act.

I. For purposes of this Section:

(1) "DNA" shall have the same meaning as in R.S. 15:603(4).

(2) "Peace officer" shall have the same meaning as in R.S. 40:2402(1) with the exception of full-time military police officers within the Military Department. "Peace officer" shall also include all law enforcement officers employed by any public college or university in this state.

Acts 2003, No. 894, §1.



RS 40:2405.5 - Training for law enforcement interaction with persons with mental illness and persons with developmental disabilities

§2405.5. Training for law enforcement interaction with persons with mental illness and persons with developmental disabilities

A. The Council on Peace Officer Standards and Training, hereinafter referred to as the "council", shall develop a training course on law enforcement interaction with persons with mental illness and persons with developmental disabilities. The council shall establish and develop curriculum requirements for the course in consultation with the appropriate community, local, and state organizations that are specialized in the area of working with persons who are mentally ill or developmentally disabled, as well as with any mental health advocacy groups who have expertise in the area of mental health and disability.

B.(1) The course shall consist of classroom instruction, which can include Internet instruction, and it shall include simulation of actual law enforcement scenarios involving persons with mental illness and persons with developmental disabilities to the maximum extent possible.

(2) In addition, the training course shall include, at a minimum, core instruction in all of the following:

(a) The cause and nature of mental illnesses and developmental disabilities.

(b) How to identify indicators and symptoms of mental illness and developmental disabilities and how to respond appropriately in a variety of common situations involving persons suffering from a mental illness or developmental disability.

(c) Conflict resolution and de-escalation techniques for potentially dangerous situations involving persons with mental illness or persons with developmental disabilities.

(d) Appropriate language usage when interacting with persons with mental illness or persons with developmental disabilities.

(e) Alternatives to lethal force when interacting with potentially dangerous persons with mental illness or persons with developmental disabilities.

(f) Community and state resources available to serve persons with mental illness or persons with developmental disabilities and how these resources can best be utilized by law enforcement to benefit and safely serve the mentally ill or developmentally disabled community.

C. In addition to funds made available by the legislature and the Louisiana Commission on Law Enforcement and Administration of Criminal Justice, the council may accept gifts, grants, and donations from whatever sources are available for purposes of this Section.

D. This training course shall be fully implemented by August 1, 2006, and completion of the course shall be recognized by the issuance of a certificate.

E. The council shall report annually to the legislature on the implementation of the program. The program shall include a description of the activities of the training course, the number of law enforcement officers trained, data as to the results of the program, the progress of trained officers, all costs associated with the program, and any other information relevant to program effectiveness.

F. The provisions of this Section shall be implemented provided funding is available.

Acts 2005, No. 113, §1; Acts 2014, No. 811, §22, eff. June 23, 2014.



RS 40:2405.6 - Training for peace officers; electronic control devices

§2405.6. Training for peace officers; electronic control devices

Manufacturers of electronic control devices, commonly referred to as "stun guns", which are sold for law enforcement purposes within the state of Louisiana shall develop a training and certification course which shall instruct peace officers as to the proper handling and use of the devices. The course shall also contain instruction regarding the impact of high voltage electronic control devices and the effects of their use. Every peace officer who purchases or is issued an electronic control device for use in the performance of his duties shall successfully complete this training course.

Acts 2010, No. 578, §1.



RS 40:2405.7 - Human trafficking training

§2405.7. Human trafficking training

A. The council shall provide training for law enforcement agencies in addressing human trafficking.

B. Such training shall focus on all of the following:

(1) Investigating human trafficking under R.S. 14:46.2.

(2) Investigating trafficking of children for sexual purposes under R.S. 14:46.3 and the special needs of sexually exploited children.

(3) Methods used in identifying United States citizens and foreign national victims of human trafficking, including preliminary interview techniques and appropriate questioning methods.

(4) Methods of increasing effective collaboration with nongovernmental organizations and other relevant social service organizations in the course of investigating and prosecuting a human trafficking case.

(5) Methods for protecting the rights of victims of human trafficking, taking into account the need to consider human rights and the special needs of female and child victims.

(6) The necessity of treating victims of human trafficking as crime victims rather than criminals.

(7) Methods for promoting the safety of victims of human trafficking.

C. The council shall seek input and participation of appropriate nongovernmental organizations and other relevant organizations in the preparation and presentation of training called for in this Section.

Acts 2014, No. 564, §3.



RS 40:2405.8 - Additional peace officer training requirements

§2405.8. Additional peace officer training requirements

A. The council shall develop and continuously update a Peace Officer Standards and Training (POST) recognized homicide investigator training program and a sexual assault awareness training program for peace officers that shall consist of classroom or Internet instruction, or both. The training programs may include field officer training as prescribed by the council.

B. Homicide Investigator. The council shall create and maintain a current list of those peace officers who have successfully completed the homicide investigator training program for purposes of coordinating homicide investigations occurring in the state. On and after January 1, 2017, only peace officers who successfully complete the homicide investigator training program or receive a waiver of compliance based on prior training or experience as a homicide investigator shall be assigned to lead investigations in homicide cases.

C.(1) Sexual Assault. The council shall develop the sexual assault awareness training program in a series of modules to include all of the following:

(a) The neurobiology of sexual assault and trauma, including victim impact.

(b) Response to sexual assault, including but not limited to investigative methods, collecting and securing evidence, and interviewing victims.

(c) Applicable federal and state victims' rights laws.

(2) The council shall solicit free or no-cost training and technical assistance and may accept gifts, grants, and donations from whatever sources are available for purposes of this Subsection. The council shall consult with appropriate governmental agencies and nongovernmental statewide agencies in the development and presentation of the training required by this Subsection. Regarding nongovernmental agencies, only agencies whose primary purpose is the delivery of sexual assault services to victims are required to be consulted.

(3) On and after July 1, 2016, each peace officer, as defined in R.S. 40:2402(3)(a), shall complete a sexual assault awareness training program as provided by the council.

D. The council shall create and maintain a current list of those peace officers who have successfully completed the sexual assault awareness training program for purposes of coordinating sexual assault investigations.

E.(1) The council shall promulgate rules and regulations in accordance with the Administrative Procedure Act, subject to the oversight of the House Committee on the Administration of Criminal Justice and the Senate Committee on Judiciary B, for the implementation of a homicide investigator training program no later than July 1, 2016.

(2)(a) The council shall promulgate rules and regulations in accordance with the Administrative Procedure Act, subject to the oversight of the House Committee on the Administration of Criminal Justice and the Senate Committee on Judiciary B, for the implementation of a sexual assault awareness training program as provided in R.S. 17:1805(H) no later than October 1, 2015.

(b) The council shall promulgate rules and regulations in accordance with the Administrative Procedure Act, subject to the oversight of the House Committee on the Administration of Criminal Justice and the Senate Committee on Judiciary B, for the implementation of a sexual assault awareness training program for peace officers as defined in R.S. 40:2402(3)(a) as provided in Paragraph (C)(3) of this Section no later than January 1, 2017.

Acts 2015, No. 152, §2, eff. June 23, 2015.



RS 40:2406 - Short title

§2406. Short title

The short title of this Chapter is Peace Officers Standards and Training Law.

Added by Acts 1976, No. 397, §1.



RS 40:2451 - Creation; membership; term of office

CHAPTER 19. GOVERNOR'S COUNCIL ON PHYSICAL

FITNESS AND SPORTS

§2451. Creation; membership; term of office

A. An agency of the state to be known as the Governor's Council on Physical Fitness and Sports is hereby created and established in the Louisiana Department of Health, hereinafter in this Chapter referred to as the department. The council shall exercise the powers and duties hereinafter set forth or otherwise provided by law.

B. The council shall consist of fifteen members who shall be appointed by the governor and shall be representative of physicians, pediatricians, coaches, physical therapists, athletic trainers, athletes, educators and such other persons or professions interested in the physical fitness of the citizens of Louisiana. In making his appointments, the governor shall also take into consideration the various geographic areas of the state with a view to giving all sections of the state representation on the council.

C. The terms of office of members of the council shall be for three years expiring on September first in the appropriate year. Of the initial members appointed to the board, four members shall be appointed for terms of one year, five members shall be appointed for terms of two years, and six members shall be appointed for terms of three years, as determined by the governor. The governor may reappoint any person who has served or is serving as a member of the council. A vacancy shall be filled by appointment only for the remainder of the unexpired term. Each appointment by the governor shall be submitted to the Senate for confirmation.

D. The council shall meet and organize immediately after appointment of the members and shall elect from its membership a chairman and a vice chairman. The council shall adopt rules for the transaction of its business and shall keep a record of its resolutions, transactions, findings, and determinations. Eight members shall constitute a quorum.

E. The council shall meet at least once in each quarter of the fiscal year, and as often thereafter as shall be deemed necessary by the chairman.

F. By a two-thirds vote of the council, a member may be dismissed from membership for such reasons as the council may establish, which reasons shall include lack of interest in council duties or repeated absences from council meetings.

G. Members of the council shall receive no salary for their services, but shall be reimbursed for actual travel and other expenses incurred while in the performance of their duties in accordance with travel regulations of the division of administration.

Added by Acts 1980, No. 751, §2; Acts 2003, No. 774, §11.



RS 40:2452 - Staff

§2452. Staff

The council shall be administered by an executive director. The department shall employ necessary staff to carry out the duties and functions of the council as otherwise provided in this Chapter, or as otherwise provided by law.

Added by Acts 1980, No. 751, §2.



RS 40:2453 - Powers and duties

§2453. Powers and duties

The council shall have the following powers and duties:

(1) To develop, foster, and coordinate services and programs of physical fitness and sports for the people of Louisiana.

(2) To sponsor physical fitness and sports workshops, clinics, conferences, and other similar activities.

(3) To give recognition to outstanding developments and achievements in, and contributions to, physical fitness and sports.

(4) To stimulate physical fitness research.

(5) To collect and disseminate physical fitness and sports information and initiate advertising campaigns promoting physical fitness and sports.

(6) To assist the Department of Education in helping schools in developing health and physical fitness programs for students.

(7) To encourage local governments and communities to develop local physical fitness programs and amateur athletic competitions.

(8) To develop programs to promote personal health and physical fitness in cooperation with medical, dental, and other similar professional societies.

(9) To enlist the support of individuals, civic groups, amateur and professional sports associations, and other organizations to promote and improve physical fitness and sports programs.

Added by Acts 1980, No. 751, §2.



RS 40:2454 - Grants; ability to contract

§2454. Grants; ability to contract

The council may accept grants, gifts, and bequests and enter into contracts to carry out the purposes of this Chapter.

Added by Acts 1980, No. 751, §2.



RS 40:2455 - Exemptions

§2455. Exemptions

All high school and collegiate athletic programs in the state of Louisiana shall be exempt from the provisions of this Chapter.

Added by Acts 1980, No. 751, §2.



RS 40:2471 - Statement of purpose

CHAPTER 20. LONG TERM HOME HEALTH CARE

§2471. Statement of purpose

A. The legislature hereby declares that one of the most serious issues facing the present health care system today is the absence of a high quality home health care service delivery system as an alternative approach to traditional institutional placement. Furthermore, extensive legislative study has revealed that home care is increasingly being recognized as the preferred method in the delivery of service to persons who are chronically ill and persons with disabilities because it: (1) allows such persons to receive needed treatment and care at home while enabling them to continue to maintain the family and community ties which are so important; and (2) provides less costly long term care services that are by far more satisfying and effective than institutional placement.

B. Federal developments under Public Law 97-35, "The Omnibus Budget Reconciliation Act of 1981," have given states more latitude and authority to cover a broad range of in-home and community support services under Medicaid. The legislature recognizes the need for deinstitutionalization of persons who are chronically ill and persons with disabilities, and intends that the state should not only participate in such programs but also establish a broad range of coordinated noninstitutional care. Therefore, it is the purpose of this Chapter to provide for a comprehensive and fully coordinated approach to long term home health care. The legislature further recognizes that persons other than those eligible for Medicaid are also in need of a broad array of health and social services. The legislature therefore states its intent to expand the long term home health care program in terms of eligibility requirements and the range of services provided for recipients. For this purpose, the Oversight Subcommittee of the Joint Committee on Health and Welfare shall periodically review the program.

Added by Acts 1982, No. 715, §1; Acts 2014, No. 811, §22, eff. June 23, 2014.



RS 40:2472 - Definitions

§2472. Definitions

For the purposes of this Chapter, the following shall apply:

(1) "Long term home health care" shall mean a comprehensive, coordinated plan of care and services provided in the home to those persons who require care, treatment, maintenance, nursing, or other medical and social services and who are medically eligible for placement in a hospital or nursing home.

(2) "Hospital" shall mean a licensed hospital as defined by and regulated under R.S. 40:2100-40:2113.5.

(3) "Nursing home" shall mean a licensed nursing home as defined by and regulated under R.S. 40:2009.2-40:2009.19.

(4) "Primary provider of home health care" shall mean those providers that are certified to participate and who are enrolled in the Medical Assistance Program to provide such services.

(5) "Department" shall mean the Louisiana Department of Health.

(6) "Secretary" shall mean the secretary of the Louisiana Department of Health.

Added by Acts 1982, No. 715, §1.



RS 40:2473 - Long term home health care program; establishment

§2473. Long term home health care program; establishment

The secretary of the Louisiana Department of Health shall establish a long term home health care program which shall provide long term home health care to persons otherwise eligible for Title XXI services who would require placement in a hospital or nursing home if such long term home health care were not available. Such care shall be provided in the person's own home or in the home of a responsible relative or other responsible adult and may include but not be limited to nursing care, physical therapy, speech therapy, medical and social services, home health aid services, instructional guidance, pharmaceutical services, medical appliances and equipment, case management, respite care, personal care, adult day health, homemaker services, habilitation services, and such other community-based and in-home services which may be provided under a waiver granted pursuant to R.S. 40:2477. In order to carry out the provisions of this Chapter, the secretary shall promulgate rules, regulations, and minimum standards in accordance with the Administrative Procedure Act.

Added by Acts 1982, No. 715, §1.



RS 40:2474 - Participation in program; needs assessment

§2474. Participation in program; needs assessment

Participation in the long term home health program shall be based initially on a comprehensive assessment conducted in accordance with rules and regulations promulgated by the department.

Added by Acts 1982, No. 715, §1.



RS 40:2475 - Authorization to provide a long term home health care program; procedure

§2475. Authorization to provide a long term home health care program; procedure

A long term health care program shall be provided only by a primary provider of home health care. No agency, organization, hospital, or nursing home shall provide a long term home health care program without the written authorization of the secretary or his designee to provide such a program. However, contractual arrangements between primary providers of home health care and other health care providers shall not be prohibited provided that the primary provider of home health care maintains full responsibility for the plan of treatment and case management of care rendered.

Added by Acts 1982, No. 715, §1.



RS 40:2476 - Payment for long term home health care

§2476. Payment for long term home health care

At the time of the initial needs assessment as provided in R.S. 40:2474, and during each subsequent assessment, the department shall establish a monthly budget for the services to be provided in the plan of care. Providers of home health care shall be paid in accordance with the usual procedures of the Medical Assistance Program. However, the monthly cost of providing home health care to each person participating in the program shall be less than one hundred percent of the total monthly Medicaid rate that normally would be paid to a nursing home for a comparable level of care for such person in a nursing home. If an assessment of the person's needs demonstrates that he requires care that would exceed such monthly maximum in any one month, the secretary or his designee may authorize payment of such services, provided the total annual expenditures for services rendered shall be less than the one hundred percent maximum.

Added by Acts 1982, No. 715, §1. Acts 1987, No. 760, §1, eff. July 16, 1987.



RS 40:2477 - Request for waiver to provide in-home and community services

§2477. Request for waiver to provide in-home and community services

The secretary is authorized to submit waiver requests to the Health Care Financing Administration of the United States Department of Health and Human Services in accordance with the provisions of Section 2176 of Public Law 97-35 "The Omnibus Budget Reconciliation Act of 1981," to enable the department to provide a broad array of home and community-based services under the Medicaid program to carry out the purposes of this Chapter. No payment shall be made under the provisions of this Chapter for services which would exceed the scope or duration of a federally approved state waiver request.

Added by Acts 1982, No. 715, §1.



RS 40:2481 - HYPERTENSION CONTROL PROGRAM

CHAPTER 21. HYPERTENSION CONTROL PROGRAM

§2481. Findings; statement of purpose

The legislature finds and declares that the rising incidence of heart disease, kidney disease, and heart stroke is causing increased concern among public health officials and private practitioners who feel that it is imperative that new initiatives be developed to combat the high blood pressure which is so often associated with these life threatening conditions. The legislature further finds that the establishment of a comprehensive hypertension control program is in the best interests of the citizens of the state and should be established to minimize the incidence of death and disability which so often accompany uncontrolled high blood pressure.

Acts 1984, No. 701, §1.



RS 40:2482 - Hypertension control program; establishment

§2482. Hypertension control program; establishment

A. The secretary of the Louisiana Department of Health hereinafter referred to as the "secretary" shall establish within the department a hypertension control program which shall have central authority and responsibility for the development of a statewide system of community based high blood pressure control programs.

B. The secretary shall establish the criteria for the implementation of the program and shall promulgate all necessary rules and regulations to carry out the purposes of this Chapter except that no rule shall be made to limit the program to Medicaid eligibles.

C. The services established in accordance with the provisions of this Chapter shall be provided through screening and maintenance program centers which shall be established and located in each of the eight state planning districts to be determined by the secretary. The office of health services and environmental quality or its successor shall be the central office of the program.

D. The department, where feasible, shall implement the hypertension control program for each district by incorporating the services to be offered within existing health unit programs. In no case shall the program duplicate services offered through existing health unit programs, parish councils on aging, and other cooperating agencies in the given district.

E. The secretary shall take any action he deems necessary including the provision of advisory and technical assistance and the development of training and educational programs to assist qualified individuals and agencies to develop comprehensive and coordinated hypertension programs.

F. The secretary is authorized to:

(1) Enter into necessary contracts and agreements with local governments, colleges, universities, associations, agencies, corporations, and individuals for the development and expansion of community hypertension programs.

(2) Gather data relative to the detection of high blood pressure and the incidence of heart disease.

(3) Promote programs of professional education for physicians, dentists, nurses, pharmacists, and public health professionals relative to the prevention, detection, and control of high blood pressure and the rehabilitation of victims of heart disease, stroke, and kidney disease which result from uncontrolled hypertension.

(4) Conduct scientific investigation into the prevention, cause, detection, and control of high blood pressure.

(5) Develop more effective methods for the screening, evaluation, and control of hypertension.

(6) Apply for and accept any grant of money from the federal government or any other source available for the purposes of this Chapter.

Acts 1984, No. 701, §1.



RS 40:2483 - Services

§2483. Services

A community based hypertension control program shall include but not be limited to the following:

(1) Hypertension screening.

(2) Treatment referral.

(3) Counseling for victims of high blood pressure as to proper diet, weight control, and appropriate care and treatment of the condition.

(4) Patient follow-up and evaluation of treatment methods.

Acts 1984, No. 701, §1.



RS 40:2491 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

CHAPTER 22. SOUTHERN LOUISIANA WATER

STUDY COMMISSION

§2491. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 40:2492 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§2492. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 40:2493 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§2493. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 40:2494 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§2494. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 40:2501 - INTERAGENCY RECREATION BOARD

CHAPTER 23. INTERAGENCY RECREATION BOARD

§2501. Interagency Recreation Board; creation; officers

A. The Interagency Recreation Board, referred to hereafter in this Chapter as the board, is created as a state agency in the Department of Public Safety and Corrections.

B. The board shall be comprised of seven members as follows:

(1) The secretary of the Department of Public Safety and Corrections, the secretary of the Louisiana Department of Health, and the secretary of the Department of Culture, Recreation and Tourism, each of whom shall be an ex officio member with full voting rights and all other rights of members.

(2) Four persons to be appointed by the governor.

C. The appointed members shall serve at the pleasure of the appointing governor.

D. Board members shall be reimbursed their actual travel expenses incurred in carrying out their duties as board members in accordance with state travel regulations promulgated by the division of administration.

E. Four members of the board shall constitute a quorum and all actions of the board shall require the affirmative vote of at least four members of the board.

F. The board shall be domiciled in Baton Rouge.

G. The governor shall select a chairman of the board and each year the board shall elect three of its members from whom the governor shall select one person to serve as vice chairman of the board. The secretary of the Department of Culture, Recreation and Tourism shall serve as secretary of the board. The vice chairman shall act as chairman in the absence or disability of the chairman or in the event of a vacancy in the chairmanship.

H. The board shall meet at such times as are necessary to effectuate its purposes. The board shall meet upon call of the chairman or upon the request of any three members.

I. Each appointment by the governor shall be submitted to the Senate for confirmation.

Acts 1999, No. 1148, §2.



RS 40:2502 - Powers and duties of board

§2502. Powers and duties of board

A. The Department of Public Safety and Corrections, through the Interagency Recreation Board, shall provide for the development and operation of golf courses, tennis courts, ball parks, and other recreational facilities on available land suitable for that purpose owned by the state of Louisiana or its various agencies for the purpose of:

(1) Providing recreation for the citizens of the state of Louisiana.

(2) Providing maintenance training for and as an aid to rehabilitation of inmates under the jurisdiction of the Department of Public Safety and Corrections.

(3) Providing recreation for state employees and patients at state institutions in rural areas.

B. The golf course, tennis court, ball park, and recreation facility program including the construction of such facilities shall be administered and implemented in accordance with policies and plans established by the Interagency Recreation Board and rules and regulations adopted by the board, which shall be the policymaking body for the program. In carrying out this policymaking function, the board shall:

(1) Annually adopt, and during the year periodically review and amend as necessary, a master golf course, tennis court, ball park, and recreation facility plan and budget for the specific operations of the Interagency Recreation Board and facilities under its jurisdiction, including construction, maintenance, and operation of facilities. The plan shall address the needs of the citizens of this state, employees of state agencies and political subdivisions located in rural areas, and patients in state institutions and shall include but shall not be limited to a description of and specifications for operation of each golf course, tennis court, ball park, and recreation facility to be established by the board.

(2) Estimate the financial benefits to be derived from the program.

(3) Determine the locations at which the program is to be carried out, including acreage or areas of land or facilities to be used.

(4) Ensure that the most cost-effective method of construction is followed insofar as it relates to materials, design expertise, and equipment to be used or purchased.

(5) Determine the persons required to participate in the enterprise as well as the proposed disposition and future management of the completed facilities.

(6) Employ a director and, if necessary, an assistant director to administer the programs and functions of the board.

(7) Determine the estimated costs.

(8) Determine the use of all land or facilities transferred to, used by, or under the jurisdiction of the Interagency Recreation Board.

(9) Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.

(10) Approve such rules and regulations as it deems necessary to implement the provisions of this Chapter and to carry out any other duties of the board in accordance with law.

C. In developing the plan required by Subsection B of this Section, the board, after appropriate analysis and study, shall give consideration to teaching skills to inmate labor and the operation of each enterprise at a favorable cost-benefit ratio.

D. In determining the cost-benefit ratio of each facility the board shall take into consideration:

(1) The cost savings realized in minimizing employee turnover and retraining costs of employees of departments, institutions, agencies, or political subdivisions of the state located in close proximity to the recreational facilities.

(2) The therapeutic benefits to state institution patients able to use the facilities.

(3) The benefits realized from the teaching of skills to and the rehabilitation of inmates under the jurisdiction of the Department of Public Safety and Corrections.

E. The board shall establish and fix the costs for utilization of its facilities by the public. All monies realized from utilization of the golf courses, tennis courts, ball parks, and other recreational facilities constructed and established in accordance with the provisions of this Chapter and all monies realized through any other operations of the board shall be paid into the state treasury and shall be credited to the state general fund after compliance with the provisions of Article VII, Section 9 of the Constitution of Louisiana with respect to the Bond Security and Redemption Fund.

Acts 1999, No. 1148, §2; Acts 2001, No. 1185, §§4 and 8, eff. July 1, 2001.



RS 40:2503 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§2503. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 40:2504 - Authority to contract

§2504. Authority to contract

The Interagency Recreation Board may enter into contracts with the private sector for the maintenance, upkeep, and management of golf courses, tennis courts, ball parks, and recreation facilities constructed under the provisions of this Chapter and may enter into other such contracts as may be necessary or appropriate to implement the provisions of this Chapter or any other functions of the board as provided by law, all in accordance with applicable laws. However, any such private contractor shall not in any way prohibit or restrict public access to any recreation facilities constructed under the provisions of this Chapter on the basis of race, sex, creed, or color.

Acts 1999, No. 1148, §2.



RS 40:2505 - Transfer of supervision, management, and use of lands to board

§2505. Transfer of supervision, management, and use of lands to board

A. The Louisiana Department of Health shall transfer to the Interagency Recreation Board the supervision, management, and use of such lands in East Feliciana Parish which were determined by the predecessor Interagency Recreation Board to be suitable to implement prior law relative to the prior board, which lands were or may have been transferred to the board and subsequently transferred to the Louisiana Department of Health by legislative Act in 1989.

B. If such transfers did not take place, the Louisiana Department of Health and the Department of Public Safety and Corrections are authorized and directed to transfer to the Interagency Recreation Board the supervision, management, and use of the surface of not in excess of two hundred fifty acres of state-owned lands, including timber, located in Township 2 South, Range 1 West, and Township 3 South, Range 1 West, East Feliciana Parish, which are determined by the Interagency Recreation Board to be suitable to implement the provisions of this Chapter.

Acts 1999, No. 1148, §2.



RS 40:2511 - MISSING CHILDREN IDENTIFICATION ACT

CHAPTER 24. MISSING CHILDREN IDENTIFICATION ACT

§2511. Short title

This Chapter may be cited as the Missing Children Identification Act.

Acts 1985, No. 122, §1.



RS 40:2512 - Findings; statement of purpose

§2512. Findings; statement of purpose

The legislature finds and declares that the high incidence of young children who are missing from their homes is a problem of concern to the parents and citizens of Louisiana. The legislature further finds that the creation and keeping of identification records for elementary school children will assist in the recovery of missing children. The legislature expressly declares its intent that such records be used solely to assist with the finding and identification of missing children and only with parental permission.

Acts 1985, No. 122, §1.



RS 40:2513 - Definitions

§2513. Definitions

As used in this Chapter:

(1) "Child identification card" means a record of a child's fingerprints and photograph, together with basic identifying information. There shall be only one copy of any child identification card.

(2) "Elementary school" means any public or nonpublic school in this state which includes grades one through six or any of these grades.

(3) "Entering student" means any child beginning the first grade in any elementary school in this state.

(4) "Identification officer" means the sheriff or a deputy sheriff or an employee of the sheriff's office who is designated by the sheriff to perform the duties of an identification officer set forth in this Chapter.

(5) "Parent" means the parent, custodial parent, or other legal custodian of an entering student or transfer student.

(6) "Transfer student" means a child who is not an entering student who enters school in grades one through six in this state from a school outside this state.

Acts 1985, No. 122, §1.



RS 40:2514 - Child identification card

§2514. Child identification card

There shall be one child identification card created for each entering student whose parent has been sent a parent notification form and who has not indicated by his signature that his child will not participate. There shall also be one child identification card created for each transfer student whose parent has requested in writing that his child participate. Each child identification card shall be created, retained, transferred, and released only as provided in this Chapter.

Acts 1985, No. 122, §1.



RS 40:2515 - Department of Public Safety and Corrections to provide forms

§2515. Department of Public Safety and Corrections to provide forms

The Department of Public Safety and Corrections shall provide the following forms to each sheriff in such quantity as the sheriff may request:

(1) Parent notification form. This form shall be a single sheet which notifies a parent that his child will have a child identification card prepared. The notice shall further state the date and place where the child identification card will be prepared and shall state that any parent who does not wish to have a child identification card prepared for his child must sign the form to indicate his refusal of consent and return it to his child's elementary school before the day on which the child identification card will be created. The form shall clearly state that the child identification card to be created will be the property of the parent kept at the child's school and cannot be released without the written consent of the parent.

(2) Parent request form. This form shall be a single sheet which notifies a parent that his child may have a child identification card prepared and the place where the child identification card will be prepared. The form shall provide a space for the parent to sign indicating his consent and shall state that the parent must return the form to his child's elementary school before a child identification card will be prepared for his child. The form shall clearly state that the child identification card to be created will be the property of the parent kept at the child's school and cannot be released without the written consent of the parent.

(3) Child identification card blank. This shall be a form of a convenient size and shape for retention in school files. It shall include a space for fingerprints and a photograph and such other basic identification information as may be necessary to identify a child, including the child's name, address, school, date of birth, name of parent, and date of creation of the child identification card. The form shall also include the following statement in a prominent position: "This card is the property of the parent of the child described hereon. Possession of this card or a copy of this card without written permission of the parent of the child is a violation of law."

Acts 1985, No. 122, §1.



RS 40:2516 - Notice to parent

§2516. Notice to parent

A. The principal of each elementary school shall request from the sheriff and the sheriff shall provide, prior to the beginning of each school year, a supply of parent notification forms sufficient to provide one form for each entering student and a supply of parent request forms sufficient for the anticipated number of transfer students. The sheriff shall provide additional forms upon request of the principal.

B. The principal shall deliver, by whatever means he deems appropriate, a parent notification form to the parent of each entering student in his school no less than two weeks prior to the date on which the creation of child identification cards is scheduled.

C. At the time a transfer student enrolls in school, the principal shall inform the transfer student's parent about the child identification card and shall transmit to the parent of each transfer student a parent request form.

D. The principal shall retain all returned parent notification forms on which a parent indicates he does not wish a child identification card created for his child. The principal shall also retain all signed parent request forms. No cause of action shall lie against any principal for any failure to comply with the requirements of this Subsection.

Acts 1985, No. 122, §1.



RS 40:2517 - Creation of child identification cards

§2517. Creation of child identification cards

A. The sheriff shall annually send an identification officer to each elementary school in his parish at a time mutually agreed upon between the sheriff and the principal of the school. The visit shall be scheduled as soon after the beginning of the school year as is practicable and convenient. During the visit, the identification officer shall create a child identification card for each entering student whose parent has received a parent notification form and has not indicated his intention that his child not participate, and for each transfer student whose parent has signed a parent request form for his child.

B. The identification officer shall create the child identification card by affixing a child's photograph and fingerprints to a child identification card blank and by completing such other identifying information as required on the child identification form blank. The other identifying information may be completed by a school employee, volunteer, or other person designated by the identification officer.

C. A single set of fingerprints shall be taken for each child to be affixed to his child identification card. No copies shall be made or retained in any other manner than on a single child identification card. The card of each child shall be the property of the child's parent and shall be kept in the care and custody of the principal of the elementary school which the child attends.

Acts 1985, No. 122, §1.



RS 40:2518 - Retention of child identification card; release or transfer; return

§2518. Retention of child identification card; release or transfer; return

A. The principal of each elementary school shall keep each child identification card on the school premises and shall release or transfer a card only as provided in this Chapter. He shall not permit the inspection, copying, or removal of any child identification card by any person without written permission of the child's parent, except as provided in Subsection B of this Section.

B. The principal of the elementary school of each student who moves from an elementary school to another elementary school within the state shall transfer the child identification card to the new school with the child's other school records. The principal of the elementary school of each student who moves from an elementary school to another school outside of this state shall return the child identification card to the child's parent.

C. The principal shall deliver a child identification card to the parent of that child at any time the parent so requests in writing and the principal shall retain the written request.

D. The principal may release the child identification card of any child to a law enforcement agency or other public agency or entity only if he receives written permission from the child's parent to do so. However, the principal may release the child identification card of any child to a law enforcement agency or other public agency or entity without written permission from the child's parent for good cause shown after a contradictory hearing.

E. The principal shall deliver each child identification card to the child's parent at the end of the child's sixth grade school year. No copy of the card shall be kept by the school.

Acts 1985, No. 122, §1.



RS 40:2519 - Confidentiality of card; penalty for violation

§2519. Confidentiality of card; penalty for violation

A. Each child identification card shall be the property of the child's parent. It shall not be inspected, copied, removed from the school premises, transferred, or possessed except as provided in this Chapter.

B. Each willful violation of this Section shall be punishable by imprisonment for not more than six months or a fine of not more than five hundred dollars, or both. Each unauthorized inspection, copying, removal, transfer, or possession shall constitute a separate violation.

Acts 1985, No. 122, §1.



RS 40:2521 - Law enforcement agency receiving report of missing or recovered child; duty

CHAPTER 24-A. DUTY OF LAW ENFORCEMENT AGENCIES

RECEIVING REPORTS OF MISSING CHILDREN

§2521. Law enforcement agency receiving report of missing or recovered child; duty

The law enforcement agency which receives an initial report of a missing child or the recovery of a missing child shall immediately report the missing or recovered child to national law enforcement agencies and the state law enforcement agencies of neighboring states. This notification shall include entry of the name of the child into the National Crime Information Center registry. These reports shall be made for each reported missing child without regard to whether the child is believed to be missing due to stranger abduction, parental abduction, or any other cause.

Acts 1986, No. 160, §1; Acts 2012, No. 446, §3.



RS 40:2526 - Pre-Amber Alert action plan; requirements; rules and regulations

CHAPTER 24-B. PRE-AMBER ALERT ACTION PLAN

§2526. Pre-Amber Alert action plan; requirements; rules and regulations

A. The secretary of the Department of Public Safety and Corrections, jointly with the secretary of the Department of Children and Family Services, shall institute a pre-Amber Alert action plan. The plan shall, at a minimum, consist of one or more programs to:

(1) Advise and educate parents on ways to prevent their children from being abducted.

(2) Advise and educate children on ways to prevent them from being abducted.

(3) Encourage parents to have readily available vital information about their children, such as a recent photograph and the child's height and weight, for law enforcement to use in case the child is abducted.

(4) Coordinate with and encourage the private sector to participate in secondary distribution programs that will enable the distribution of vital information on a child that has been abducted, including the creation and distribution of flyers and emailing and text messaging Amber Alerts.

B. The secretary of the Department of Public Safety and Corrections and the Department of Children and Family Services may promulgate rules and regulations, in accordance with the Administrative Procedure Act, to carry out the provisions of this Section.

C. The provisions of this Section shall be implemented provided funding is available.

Acts 2005, No. 503, §3.



RS 40:2528 - Predator Alert System; requirements; rules and regulations

CHAPTER 24-C. PREDATOR ALERT SYSTEM

§2528. Predator Alert System; requirements; rules and regulations

A. The secretary of the Department of Public Safety and Corrections shall institute a Predator Alert System. The system shall, at a minimum, provide the following services:

(1) Send out the alert, through the state police, to local law enforcement officials when a sexual predator has been released from imprisonment.

(2) Coordinate with and encourage the private sector to participate in secondary distribution programs that will enable the distribution of vital information on a predator that has been released from imprisonment, including the creation and distribution of flyers and e-mailing and text messaging the Predator Alerts.

B. The secretary of the Department of Public Safety and Corrections shall promulgate rules and regulations, in accordance with the Administrative Procedure Act, to implement the provisions of this Section.

Acts 2006, No. 663, §3.



RS 40:2529 - Repealed by Acts 2010, No. 743, §14, eff. July 1, 2010.

CHAPTER 24-D. SILVER ALERT NETWORK

§2529. Repealed by Acts 2010, No. 743, §14, eff. July 1, 2010.



RS 40:2530.1 - Purpose

CHAPTER 24-E. SILVER ALERT ACT

§2530.1. Purpose

The Louisiana Legislature finds that, in the case of a missing senior citizen or missing person with developmental disabilities, the first few hours in locating the individual are critical. To aid in the identification and location of missing senior citizens and missing persons with developmental disabilities, there is hereby created the missing senior citizen and missing person with developmental disabilities alert program, referred to in this Chapter as the "program", to be implemented by the secretary of the Department of Public Safety and Corrections.

Acts 2008, No. 453, §1.



RS 40:2530.2 - Short title

§2530.2. Short title

This Chapter shall be known or may be cited as the "Silver Alert Act".

Acts 2008, No. 453, §1.



RS 40:2530.3 - Definitions

§2530.3. Definitions

For the purposes of this Chapter, the following words and phrases shall have the following meanings:

(1) "Missing person with developmental disabilities" means a person whose whereabouts are unknown; whose domicile at the time he is reported missing is in this state; and whose disappearance poses a credible threat to the safety and health of himself, as determined by a local law enforcement agency.

(2) "Missing senior citizen" means a person whose whereabouts are unknown; whose domicile at the time he is reported missing is in this state; whose age at the time he is first reported missing is sixty years of age or older; and whose disappearance poses a credible threat to the safety and health of himself, as determined by a local law enforcement agency.

Acts 2008, No. 453, §1.



RS 40:2530.4 - Administration

§2530.4. Administration

A. The secretary of the Department of Public Safety and Corrections shall develop and implement a system to notify citizens when a senior citizen or person with a developmental disability is determined to be missing and that an alert is to be issued to the community to assist law enforcement officials in locating the missing senior citizen or person with a developmental disability.

B. A notification system developed under the provisions of this Chapter shall include, but not be limited to, the following items:

(1) Procedures to determine that the senior citizen or person with a developmental disability is truly missing.

(2) Procedures for notifying the general public of the fact that a senior citizen or person with a developmental disability is missing and the type of notification to be utilized to inform the general public.

(3) Whether the circumstances of the person deemed missing are aggravated due to the age of the person or a life threatening medical condition or situation which requires the person to take life-sustaining medication.

(4) Coordinate with and encourage the private sector to participate in secondary distribution, including the creation and distribution of flyers, electronic mail, and text messaging of the missing senior citizen or person with a developmental disability.

C. The alert shall be cancelled upon notification that the missing person has been found or at the end of the notification period, whichever occurs first. A local law enforcement agency that locates a missing person who is the subject of an alert shall notify the Department of Public Safety and Corrections or its designee, as soon as possible that the missing person has been located.

D. The secretary of the Department of Public Safety and Corrections shall promulgate rules and regulations, in accordance with the Administrative Procedure Act, to implement the provisions of this Chapter.

Acts 2008, No. 453, §1.



RS 40:2530.5 - Immunity from liability

§2530.5. Immunity from liability

Any state police officer, members of other law enforcement entities, radio or television broadcasters, cable television operators, who transmit or display, or who fail to transmit or display such information concerning a senior citizen or person with developmental disabilities, and other entities who may become an active component of this effort, shall not be liable for any civil damages or criminal penalties as a result of any acts or omissions relative to the "Silver Alert" program.

Acts 2008, No. 453, §1.



RS 40:2531 - Applicability; minimum standards during investigation; penalties for failure to comply

CHAPTER 25. RIGHTS OF LAW ENFORCEMENT OFFICERS

WHILE UNDER INVESTIGATION

§2531. Applicability; minimum standards during investigation; penalties for failure to comply

A. The provisions of this Chapter shall apply only to police employees as defined by R.S. 40:1372(5), Louisiana P.O.S.T. certified probation and parole officers employed by the Louisiana Department of Public Safety and Corrections, division of probation and parole, and to those law enforcement officers employed by any municipality and campus police employed at any state-supported college or university who are under investigation with a view to possible disciplinary action, demotion, or dismissal.

B. Whenever a police employee or law enforcement officer is under investigation, the following minimum standards shall apply:

(1) The police employee or law enforcement officer being investigated shall be informed, at the commencement of interrogation, of the nature of the investigation and the identity and authority of the person conducting such investigation, and at the commencement of any interrogation, such officer shall be informed as to the identity of all persons present during such interrogation. The police employee or law enforcement officer shall be allowed to make notes.

(2) Any interrogation of a police employee or law enforcement officer in connection with an investigation shall be for a reasonable period of time and shall allow for reasonable periods for the rest and personal necessities of such police employee or law enforcement officer.

(3) All interrogations of any police employee or law enforcement officer in connection with the investigation shall be recorded in full. The police employee or law enforcement officer shall not be prohibited from obtaining a copy of the recording or transcript of the recording of his statements upon his written request.

(4)(a) The police employee or law enforcement officer being questioned, whether as a target or as a witness in an administrative investigation, shall have the right to be represented by counsel, other representative, or both, of the police employee or law enforcement officer's choice.

(b) The police employee or law enforcement officer shall be granted up to thirty days to secure such representation, during which time all questioning shall be suspended.

(c) The police employee or law enforcement officer's representative or counsel shall be allowed to offer advice to the employee or officer and make statements on the record regarding any question asked of the employee or officer at any interrogation, interview, or hearing in the course of the investigation.

(5) No statement made by the police employee or law enforcement officer during the course of an administrative investigation shall be admissible in a criminal proceeding.

(6) Repealed by Acts 2008, No. 654, §2.

(7) When a formal, written complaint is made against any police employee or law enforcement officer, the superintendent of state police or the chief of police or his authorized representative shall initiate an investigation within fourteen days of the date the complaint is made. Except as otherwise provided in this Paragraph, each investigation of a police employee or law enforcement officer which is conducted under the provisions of this Chapter shall be completed within sixty days. However, in each municipality which is subject to a Municipal Fire and Police Civil Service law, the municipal police department may petition the Municipal Fire and Police Civil Service Board for an extension of the time within which to complete the investigation. The board shall set the matter for hearing and shall provide notice of the hearing to the police employee or law enforcement officer who is under investigation. The police employee or law enforcement officer who is under investigation shall have the right to attend the hearing and to present evidence and arguments against the extension. If the board finds that the municipal police department has shown good cause for the granting of an extension of time within which to complete the investigation, the board shall grant an extension of up to sixty days. Nothing contained in this Paragraph shall be construed to prohibit the police employee or law enforcement officer under investigation and the appointing authority from entering into a written agreement extending the investigation for up to an additional sixty days. The investigation shall be considered complete upon notice to the police employee or law enforcement officer under investigation of a pre-disciplinary hearing or a determination of an unfounded or unsustained complaint. Nothing in this Paragraph shall limit any investigation of alleged criminal activity.

(8) In the case of a police employee who is a member of the State Police Service as set forth in Article X, Section 41 of the Louisiana Constitution of 1974, the appointing authority may petition the State Police Commission, or its executive director, for an extension of the time within which to complete the investigation. The State Police Commission, or its executive director, shall set the matter for hearing and shall provide notice of the hearing to the police employee who is under investigation. The police employee who is under investigation shall have the right to attend the hearing and to present evidence and arguments against the extension. If the State Police Commission, or its executive director, finds that the appointing authority has shown good cause for the granting of an extension of time within which to complete the investigation, the State Police Commission, or its executive director, shall grant an extension of up to sixty days. Nothing contained in this Paragraph shall be construed to prohibit the police employee under investigation and the appointing authority from entering into a written agreement extending the investigation for up to an additional sixty days. The investigation shall be considered complete upon determination of the appointing authority to institute disciplinary action against the police employee or a determination of an unfounded or unsustained complaint. Nothing in this Paragraph shall limit any investigation of alleged criminal activity.

C. There shall be no discipline, demotion, dismissal, or adverse action of any sort taken against a police employee or law enforcement officer unless the investigation is conducted in accordance with the minimum standards provided for in this Section. Any discipline, demotion, dismissal, or adverse action of any sort whatsoever taken against a police employee or law enforcement officer without complete compliance with the foregoing minimum standards is an absolute nullity.

Acts 1985, No. 425, §1; Acts 1991, No. 450, §1, eff. July 15, 1991; Acts 2001, No. 933, §1; Acts 2007, No. 91, §1; Acts 2007, No. 258, §2; Acts 2008, No. 249, §1; Acts 2008, No. 654, §§1, 2; Acts 2010, No. 924, §3, eff. July 2, 2010; Acts 2014, No. 859, §1, eff. July 1, 2014.



RS 40:2532 - Release of personal information

§2532. Release of personal information

No person, agency, or department shall release to the news media, press or any other public information agency, a law enforcement officer's home address, photograph, or any information that may be deemed otherwise confidential, without the express written consent of the law enforcement officer, with respect to an investigation of the law enforcement officer.

Acts 1985, No. 425, §1.



RS 40:2533 - Personnel files

§2533. Personnel files

A. No law enforcement officer shall have any comment adverse to his interest entered in his personnel file, or any other file used for any personnel purposes by his employer, without the law enforcement officer's having first read and signed the instrument containing the adverse comment indicating he is aware of such comment, except that such entry may be made if, after reading such instrument, the law enforcement officer refuses to sign it. Should a law enforcement officer refuse to sign, that fact shall be noted on that document and signed or initialled by such officer.

B. A law enforcement officer shall have thirty days within which to file a written response to any adverse comment entered in his personnel file. Such written response shall be attached to and shall accompany the adverse comment.

C.(1) A law enforcement officer, upon written request, shall have any record of a formal complaint made against the officer for any violation of a municipal or parish ordinance or state criminal statute listed in Paragraph (2) of this Subsection involving domestic violence expunged from his personnel file, if the complaint was made anonymously to the police department and the charges are not substantiated within twelve months of the lodging of the complaint.

(2)(a) Any violation of a municipal or parish ordinance or state statute defining criminal battery and assault.

(b) Any violation of other municipal or parish ordinances or state statutes including criminal trespass, criminal damage to property, or disturbing the peace if the incident occurred at either the home of the victim or the officer or the violation was the result of an obvious domestic dispute.

Acts 1985, No. 425, §1; Acts 1995, No. 232, §1; Acts 1995, No. 915, §1; Acts 1995, No. 1251, §2; Acts 2005, No. 452, §1.



RS 40:2534 - Disclosure of finances

§2534. Disclosure of finances

No law enforcement officer shall be required to disclose, for the purpose of promotion or assignment, any item of his property, income, assets, debts or expenditures or those of any member of such officer's household.

Acts 1985, No. 425, §1.



RS 40:2535 - Retaliation for exercising rights

§2535. Retaliation for exercising rights

There shall be no penalty nor threat of any penalty for the exercise by a law enforcement officer of his rights under this Chapter.

Acts 1985, No. 425, §1.



RS 40:2601 - SEIZURE AND CONTROLLED DANGEROUS

CHAPTER 26. SEIZURE AND CONTROLLED DANGEROUS

SUBSTANCES PROPERTY FORFEITURE ACT OF 1989

§2601. Definitions

As used in this Chapter, the following words and phrases shall have the following meanings:

(1) "Interest holder" means a secured party within the meaning of R.S. 10:9-102(a)(72) or the beneficiary of a perfected encumbrance pertaining to an interest in property.

(2) "Owner" means a person, other than an interest holder, who has an interest in property and, if required by law, is in compliance with any statute requiring recordation or reflection in public records in order to perfect the interest against a bona fide purchaser for value.

(3) "Proceeds" means property derived directly or indirectly from, maintained by, or realized through, an act or omission and includes any benefit, interest or property of any kind without reduction for expenses incurred for acquisition, maintenance, or any other purpose.

(4) "Property" means anything of value, including movables and immovables, including the whole of any lot or tract of land and corporeal and incorporeal movable property, including currency, instruments, or securities, or any other kind of privilege, claim, or right and includes any interest therein.

(5) "Seizure for forfeiture" means seizure of property by a law enforcement officer designated by the district attorney accompanied by a written assertion by the seizing agency or by a district attorney that the property is seized for forfeiture.

Acts 1989, No. 375, §1, eff. Jan. 1, 1990; Acts 1997, No. 1334, §1; Acts 2001, No. 128, §15, eff. July 1, 2001.



RS 40:2602 - Jurisdiction and venue

§2602. Jurisdiction and venue

A. Except as provided in Subsection C, the appropriate district court has jurisdiction under the provisions of this Chapter if the property for which forfeiture is sought is within this state at the time the action is filed or the courts of this state have personal jurisdiction of an owner of or interest holder in the property.

B. Except as provided in Subsection C, in addition to any venue otherwise provided under the provisions of this Chapter or any other provision of law, a proceeding for forfeiture under the provisions of this Chapter may be brought in the judicial district in which any part of the property is found or in the judicial district in which an owner or interest holder could be petitioned against civilly or criminally for the conduct alleged to give rise to the forfeiture.

C. Notwithstanding any other provision of this Chapter to the contrary, the criminal district court for the parish of Orleans shall have exclusive jurisdiction of all actions filed in the parish of Orleans seeking seizure or forfeiture of property or alleging conduct giving rise to forfeiture pursuant to the provisions of this Chapter.

Acts 1989, No. 375, §1, eff. Jan. 1, 1990; Acts 1990, No. 164, §1, eff. July 1, 1990.



RS 40:2603 - Conduct giving rise to forfeiture

§2603. Conduct giving rise to forfeiture

Any of the following conduct gives rise to forfeiture:

(1) An act or omission punishable by confinement for more than one year under R.S. 40:961 et seq. whether or not there is a prosecution or conviction related to the act or omission.

(2) An act or omission occurring outside this state, which would be subject to prosecution in the place of occurrence and would be described in Paragraph (1) of this Section if the act or omission occurred in this state, whether or not it is prosecuted in any state.

(3) Any act or omission committed in furtherance of any violation of R.S. 40:961 et seq. which is punishable by confinement with or without hard labor, including any inchoate or preparatory offense, regardless of whether there is a prosecution or conviction related to the act or omission.

Acts 1989, No. 375, §1, eff. Jan. 1, 1990.



RS 40:2604 - Property subject to forfeiture

§2604. Property subject to forfeiture

The following property is subject to seizure and forfeiture as contraband, derivative contraband, or property related to contraband under the provision of Section 4 of Article I of the Constitution of Louisiana:

(1) All controlled substances, raw materials, or controlled substance analogues that have been manufactured, distributed, dispensed, possessed, or acquired in violation of R.S. 40:961 et seq.

(2) All property that is either:

(a) Furnished or intended to be furnished by any person in exchange for a controlled substance in violation of R.S. 40:961 et seq.

(b) Used or intended to be used in any manner to facilitate conduct giving rise to forfeiture, provided that a conveyance subject to forfeiture solely in connection with conduct in violation of R.S. 40:961 et seq. may be forfeited only pursuant to the provisions of this Chapter.

(3) Proceeds of any conduct giving rise to forfeiture.

(4) All weapons possessed, used, or available for use in any manner to facilitate conduct giving rise to forfeiture.

(5) Any interest or security in, claim against, or property or contractual right of any kind affording a source of control over any enterprise that a person has established, operated, controlled, conducted, or participated in the conduct of through conduct giving rise to forfeiture.

Acts 1989, No. 375, §1, eff. Jan. 1, 1990.



RS 40:2605 - Exemptions

§2605. Exemptions

A property interest is exempt from forfeiture under this Chapter if its owner or holder establishes all of the following:

(1) That he is not legally accountable for the conduct giving rise to its forfeiture, did not consent to it, and did not know and could not reasonably have known of the conduct or that it was likely to occur.

(2) That he had not acquired and did not stand to acquire substantial proceeds from the conduct giving rise to its forfeiture other than as an interest holder in bona fide commercial transaction.

(3) That with respect to conveyances for transportation only, he did not hold the property jointly, in common, or in community with a person whose conduct gave rise to its forfeiture.

(4) That he does not hold the property for the benefit of or as an agent for any person whose conduct gave rise to its forfeiture, and, if the owner or interest holder acquired his interest through any such person, the owner or interest holder acquired it as a bona fide purchaser for value not knowingly taking part in an illegal transaction.

(5) That no person whose conduct gave rise to its forfeiture had the authority to convey the interest to a bona fide purchaser for value at the time of the conduct.

(6) That the owner or interest holder acquired the interest after the completion of the conduct giving rise to its forfeiture and that the owner or interest holder acquired the interest under all of the following conditions:

(a) As a bona fide purchaser for value who was not knowingly taking part in an illegal transaction.

(b) Before the filing of a forfeiture lien on it and before the effective date of a Notice of Pending Forfeiture relating to it, and without notice of its seizure for forfeiture under this Chapter.

(c) At the time the interest was acquired, there was no reasonable cause to believe that the property was subject to forfeiture or likely to become subject to forfeiture under this Chapter.

Acts 1989, No. 375, §1, eff. Jan. 1, 1990.



RS 40:2606 - Seizure of property

§2606. Seizure of property

A. Property that is not evidence of a criminal violation may be seized for forfeiture by any law enforcement agency designated by the district attorney, with or without process issued by any district court, on probable cause to believe that the property is subject to forfeiture under this Chapter. Within seventy-two hours, exclusive of holidays or weekends, after actual or constructive seizure, the seizing agency shall apply to the court for a warrant of seizure to hold the property pending forfeiture, unless such warrant has been previously obtained. Such application shall be on an affidavit under oath demonstrating that probable cause exists for seizure of the property, regardless of whether the proceedings to forfeit property are brought pursuant to federal or state action and regardless of whether the property has been the subject of a previous final judgment of forfeiture in the courts of any state or of the United States. The sufficiency of the warrant of seizure and affidavit under oath shall be determined in accordance with the law on search warrants. The court may order that the property be held pending forfeiture, on such terms and conditions as are reasonable in the discretion of the court. Upon a finding of no probable cause, the property shall be released to the established owner.

B. A seizure for forfeiture without process is reasonable if made under circumstances in which a warrantless seizure or arrest would be reasonable in accordance with law.

C. Property that is alleged to be evidence of a criminal violation may be seized for forfeiture by any law enforcement agency designated by the district attorney, with or without process issued by any district court, on probable cause to believe that the property is subject to forfeiture under this Chapter. Within seventy-two hours, exclusive of holidays or weekends, after service of notice of pending forfeiture, the seizing agency shall apply to the court for a warrant of seizure to hold the property pending forfeiture, unless such warrant has been previously obtained. Such application shall be on an affidavit under oath demonstrating that probable cause exists for seizure of the property, regardless of whether the proceedings to forfeit property are brought pursuant to federal or state action and regardless of whether the property has been the subject of a previous final judgment of forfeiture in the courts of any state or of the United States. The sufficiency of seizure and affidavit under oath shall be determined in accordance with the law on search warrants. The court may order that the property be held pending forfeiture, on such terms and conditions as are reasonable in the discretion of the court.

D. Any seizing agency designated by the district attorney to make seizures for forfeiture shall notify the district attorney within ten days after such seizure.

Acts 1989, No. 375, §1, eff. Jan. 1, 1990; Acts 1997, No. 1334, §1.



RS 40:2607 - Property management and preservation

§2607. Property management and preservation

A. Property taken or detained under this Chapter is not subject to alienation, sequestration, or attachment. The seizing agency or the district attorney may authorize the release of the seizure for forfeiture on the property if forfeiture or retention is unnecessary, and the district attorney may transfer the action to another district attorney by discontinuing forfeiture proceedings in favor of forfeiture proceedings initiated by the other agency or district attorney. The property is deemed to be in the custody of the district attorney subject only to the orders and decrees of the court having jurisdiction over the forfeiture proceedings. The property is subject to the interests of secured parties or lienholders whose interests are exempt from forfeiture.

B. If property is seized under this Chapter, the district attorney or his designee may do any of the following:

(1) Remove the property to an appropriate place designated by the district attorney or his designee.

(2) Place the property under constructive seizure by posting Notice of Pending Forfeiture on it, by giving Notice of Pending Forfeiture to its owners and interest holders, or by filing Notice of Pending Forfeiture in any appropriate public record relating to the property.

(3) Remove the property to a storage area for safekeeping or, if the property is a negotiable instrument or money and is not needed for evidentiary purposes, deposit it in an interest bearing account.

(4) Provide for another agency or custodian, including an owner, secured party, or lienholder, to take custody of the property and remove it to an appropriate location within the jurisdiction of the court.

(5) Require the Department of Public Safety and Corrections or other law enforcement agency to take custody of the property and remove it to an appropriate location for disposition in accordance with law.

(6) Release the property to the claimant without a court order if the district attorney determines forfeiture or retention is unnecessary.

C. As soon as practicable after seizure for forfeiture, the seizing agency shall conduct a written inventory and estimate of the value of the property seized.

D. If the hearing has not been held within sixty days of the filing of a lawsuit seeking forfeiture or one hundred eighty days of the seizure of any vessel, vehicle, aircraft, merchandise, or other property seized under the laws of this state and liable to perish or to waste or to be greatly reduced in value by keeping, or that the expense of keeping the same is disproportionate to the value thereof, the district attorney may petition the court, with notice to interest holders and claimants, to initiate a sale pending forfeiture to ensure that the value of the property is preserved throughout the court proceedings.

Acts 1989, No. 375, §1, eff. Jan. 1, 1990; Acts 1992, No. 721, §1; Acts 2007, No. 71, §1.



RS 40:2608 - Commencement of forfeiture proceedings; property release requirements

§2608. Commencement of forfeiture proceedings; property release requirements

Forfeiture proceedings shall be commenced as follows:

(1)(a) When the district attorney intends to forfeit property, pursuant to the provisions of this Chapter, he shall provide the owner and interest holder with a written assertion within forty-five days after actual or constructive seizure, except in cases in which the property is held for evidentiary purpose, the district attorney shall institute forfeiture proceedings within forty-five days after the final disposition of all criminal proceedings associated with the conduct giving rise to forfeiture. If the district attorney fails to initiate forfeiture proceedings against property seized for forfeiture by serving Notice of Pending Forfeiture within one hundred twenty days after its seizure for forfeiture or if the state fails to pursue forfeiture of the property upon which a timely claim has been properly served by filing a Petition for Forfeiture proceeding within ninety days after Notice of Pending Forfeiture, or if the district attorney fails to provide a written assertion, pursuant to the provisions of this Paragraph, the property shall be released from its seizure for forfeiture on the request of an owner or interest holder, pending further proceedings pursuant to the provisions of this Chapter.

(b) When no written assertion has been given to the claimant, within the time delays provided herein, the claimant may file a Motion for Release of Seized Property pursuant to the criminal jurisdiction of the court.

(2) If, after Notice of Pending Forfeiture, a claimant files a request for stipulation of exemption pursuant to R.S. 40:2610, the district attorney may delay filing the judicial forfeiture proceeding for a total of one hundred eighty days after the service of Notice of Pending Forfeiture.

(3) Whenever Notice of Pending Forfeiture or service of an in rem petition is required under the provisions of this Chapter, notice or service shall be given in accordance with one of the following:

(a) If the owner's or interest holder's name and current address are known, by either personal service or by mailing a copy of the notice by certified mail to that address.

(b) If the owner's or interest holder's name and address are required by law to be recorded with the parish clerk of court, the motor vehicle division of the Department of Public Safety and Corrections, or another state or federal agency to perfect an interest in the property, and the owner's or interest holder's current address is not known, by mailing a copy of the notice by certified mail, return receipt requested, to any address of record with any of the described agencies.

(c) If the owner's or interest holder's address is not known and is not on record as provided in Subparagraph (b) of this Paragraph, or the owner or interest holder's interest is not known by publication in one issue of the official journal in the parish in which the seizure occurs.

(4) Notice is effective upon personal service, publication, or the mailing of a written notice, whichever is earlier, and shall include a description of the property, the date and place of seizure, the conduct giving rise to forfeiture or the violation of law alleged, and a summary of procedures and procedural rights applicable to the forfeiture action.

(5)(a) The district attorney may file, without a filing fee, a lien for the forfeiture of property upon the initiation of any civil or criminal proceeding under this Chapter or upon seizure for forfeiture. The filing constitutes notice to any person claiming an interest in the seized property or in property owned by the named person.

(b) The lien notice shall set forth the following:

(i) The name or alias of the person and, in the discretion of the lienor, the name of any alias, any corporation, partnership, trust, or other entity, including agents, that are owned entirely or in part, or controlled by the person.

(ii) The description of the seized property or the criminal or civil proceeding that has been brought under this Chapter, the amount claimed by the lienor, the name of the district court where the proceeding or action has been brought, and the case number of the proceeding or action if known at the time of filing.

(c) A lien filed pursuant to the provisions of this Paragraph applies to the described seized property or to one named person, any aliases, fictitious names, or other names, including the names of any corporation, partnership, trust, or other entity, owned entirely or in part, or controlled by the named person, and any interest in real property owned or controlled by the named person. A separate forfeiture lien shall be filed for each named person.

(d) The lien creates, upon filing, a lien in favor of the lienor as it relates to the seized property or the named person or related entities. The lien secures the amount of potential liability for civil judgment, and, if applicable, the fair market value of seized property relating to all proceedings under this Chapter enforcing the lien. The notice of forfeiture lien referred to in this Paragraph shall be filed in accordance with the provisions of the laws of this state in accordance with the type of property that is subject to the lien. The validity and priority of the forfeiture lien shall be determined in accordance with applicable law pertaining to liens. The lienor may amend or release, in whole or in part, a lien filed under this Paragraph at any time by filing, without a filing fee, an amended lien in accordance with the provisions of this Paragraph, which identifies the lien amended. The lienor, as soon as practical after filing a lien, shall furnish to any person named in the lien a notice of the filing of the lien. Failure to furnish notice under the provisions of this Paragraph shall not invalidate or otherwise affect the lien.

(e) Upon entry of judgment in its favor, the state may proceed to execute on the lien as provided by law.

(f) A trustee, constructive or otherwise, who has notice that a forfeiture lien, or a Notice of Pending Forfeiture, or a civil forfeiture proceeding has been filed against the property or against any person or entity for whom the person holds title or appears as record owner, shall furnish within ten days, to the appropriate district attorney's office all of the following information:

(i) The names and addresses of the person or entity for whom the property is held.

(ii) The names and addresses of all other beneficiaries for whose benefit legal title to the seized property, or property of the named person or related entity, is held.

(iii) A copy of the applicable trust agreement or other instrument, if any, under which the trustee or other person holds legal title or appears as record owner of the property.

(g) A trustee, constructive or otherwise, who, with notice fails to comply with the provisions of this Paragraph may be fined not more than five hundred dollars per day for each day during which the failure to comply exists.

(h) A trustee, constructive or otherwise, who with notice fails to comply with the provisions of this Paragraph shall be guilty of violating such provision and may, upon conviction, be sentenced to imprisonment for not less than two nor more than five years, with or without hard labor, and shall be fined not less than ten thousand dollars per day for each day compliance was not made.

Acts 1989, No. 375, §1, eff. Jan. 1, 1990; Acts 1992, No. 720, §1; Acts 1997, No. 1334, §1.



RS 40:2608.1 - Sale of property pending forfeiture; circumstances; procedure

§2608.1. Sale of property pending forfeiture; circumstances; procedure

A. The district attorney may petition the court for a sale pending forfeiture of any vessel, vehicle, aircraft, merchandise, or other property which is subject to forfeiture under the provisions of R.S. 40:2604 and if the hearing has not been held within sixty days of filing a claim as authorized by R.S. 40:2612 or one hundred eighty days of the seizure under either of the following conditions:

(1) That it appears to the district attorney that any vessel, vehicle, aircraft, merchandise, or other property seized under the laws of this state is liable to perish or to greatly depreciate in value during the storage of that property.

(2) That the costs associated with storage of the property is disproportionate to the value of that property.

B. After notice to interest holders and claimants and a contradictory hearing, if the court rules favorably, the court may order an immediate sale of such vessel, vehicle, aircraft, merchandise, or other property and the proceeds thereof to be deposited in accordance with R.S. 40:2616(B) until a final judicial disposition is reached. Prior to such sale, the property seized shall be published in the official journal of the governing authority of the parish where the property is located and, if ordered by the seizing agency, in a newspaper which meets the requirements of R.S. 43:140(3) for qualification as an official journal and which has a larger or smaller circulation in the parish than the official journal. Pursuant to court order, the proceeds shall be held subject to claims of parties in interest to the same extent that the vessel, vehicle, aircraft, merchandise, or other property so sold would have been subject to such claim.

(1) For purposes of this Section, one hundred percent of the proceeds of the sale, minus any documented auction fees, will be remitted to the seizing agency or district attorney depending on which is designated to carry out the order of the court; the funds shall be deposited in accordance with R.S. 40:2616(B).

(2) For purposes of this Section, Internet computer auctions are considered public sales, and the seizing agency or district attorney is expressly authorized to sell the property described in this Paragraph through the use of electronic technology, including Internet web sites that facilitate such sales. The seizing agency or district attorney is further authorized to pay any costs associated with the sale from the proceeds of such sale. The seizing agency or district attorney is further empowered to sell the property through any form of electronic technology, including Internet web sites created expressly for that purpose, whether privately or publicly owned.

(3) For purposes of this Section, the use of reserves or minimum bids is required to ensure that a minimum of the greater of fifty percent of the fair market value or one hundred percent of the principal for any interest holder is obtained.

C. If the final judicial disposition is in favor of the claimant, neither the seizing agency nor the district attorney shall be liable for any differences in the amount received at auction and the retail sale price for any vessel, vehicle, aircraft, merchandise, or other property sold pursuant to this Section.

Acts 2007, No. 71, §1.



RS 40:2609 - Stipulation of exemptions

§2609. Stipulation of exemptions

A. The district attorney may make a stipulation of exemption available in the following manner:

(1) If the district attorney makes a stipulation of exemption available, the district attorney shall so indicate in the Notice of Pending Forfeiture as provided in Section 2608 of this Chapter.

(2) An owner of or an interest holder in the property may elect to file a claim within thirty days after the Notice of Pending Forfeiture or a request for a stipulation of exemption with the district attorney within thirty days after the notice, but no request may be filed after a court action has been commenced by the state. The claim or request shall comply with the requirements for claims in Section 2610 of this Chapter.

B. The following shall apply if an owner or interest holder timely requests a stipulation of exemption:

(1) The district attorney shall provide the seizing agency and the requesting party with a written proposed stipulation of exemption and statement of nonexempt interests relating to any or all interest in the property in response to each requesting party within one hundred and twenty days after the effective date of the Notice of Pending Forfeiture.

(2) An owner of or interest holder in any property declared nonexempt may file a claim as described in Section 2610 of this Chapter within thirty days after notice pursuant to Paragraph (3) of Section 2608 of this Chapter of the statement of nonexempt interests.

(3) The district attorney may elect to proceed as provided herein for judicial forfeiture at any time.

(4) If no requesting party files a claim within thirty days after notice pursuant to Paragraph (3) of Section 2608 of this Chapter, of the statement of nonexempt interest, the stipulation of exemption and statement becomes final, and the district attorney shall proceed as provided in Sections 2615 and 2616 of this Chapter.

(5) If a judicial forfeiture proceeding follows a Notice of Pending Forfeiture which provides for the availability of stipulation of exemption:

(a) No duplicate or repetitive notice or claim is required. If a claim has been timely filed pursuant to Paragraph (2) of this Subsection, the claim shall be determined in a judicial forfeiture proceeding after the commencement of such a proceeding under the provisions of Sections 2612 and 2613 of this Chapter.

(b) The proposed stipulation of exemption and statement of nonexempt interest responsive to all requesting parties who subsequently filed claims are void and will be regarded as rejected offers to compromise.

C. If no request for stipulation or claim is timely filed, the district attorney shall proceed as provided in Sections 2615 and 2616 of this Chapter.

Acts 1989, No. 375, §1, eff. Jan. 1, 1990.



RS 40:2610 - Claims

§2610. Claims

A. Only an owner of or interest holder in property seized for forfeiture may file a claim, and shall do so in the manner provided in this Section. The claim shall be mailed to the seizing agency and to the district attorney by certified mail, return receipt requested, within thirty days after Notice of Pending Forfeiture. No extension of time for the filing of a claim shall be granted.

B. The claim shall be in affidavit form, signed by the claimant under oath, and sworn to by the affiant before one who has authority to administer the oath, under penalty of perjury or false swearing and shall set forth all of the following:

(1) The caption of the proceedings as set forth on the Notice of Pending Forfeiture or petition and the name of the claimant.

(2) The address where the claimant will accept mail.

(3) The nature and extent of the claimant's interest in the property.

(4) The date, identity of the transferor, and the circumstances of the claimant's acquisition of the interest in the property.

(5) The specific provision of this Chapter relied on in asserting that the property is not subject to forfeiture.

(6) All essential facts supporting each assertion.

(7) The specific relief sought.

Acts 1989, No. 375, §1, eff. Jan. 1, 1990.



RS 40:2611 - Judicial proceedings generally

§2611. Judicial proceedings generally

A. A judicial forfeiture proceeding under this Chapter is subject to the provisions of this Section.

B. The court, on application of the district attorney, may enter any restraining order or injunction, require the execution of satisfactory performance bonds, create receiverships, appoint conservators, appraisers, accountants, or trustees, or take any other action to seize, secure, maintain, or preserve the availability of property subject to forfeiture under this Chapter, including a writ of attachment or a warrant for its seizure, whether before or after the filing of a Notice of Pending Forfeiture or petition for forfeiture.

C. If property is seized for forfeiture or a forfeiture lien is filed without a previous judicial determination of probable cause or order of forfeiture or a hearing under the provisions of Section 2613 of this Chapter, the court, on an application filed by an owner of or interest holder in the property, within ten days after notice of its seizure for forfeiture or lien, or actual knowledge of it, whichever is earlier, and after complying with the requirements for claims in Section 2610 of this Chapter, after five days notice to the district attorney, may issue an order to show cause to the seizing agency, for a hearing on the sole issue of whether probable cause for forfeiture of the property then exists. The hearing shall be held within thirty days of the order to show cause unless continued for good cause on motion of either party. If the court finds that there is no probable cause for forfeiture of the property, the property shall be released to the custody of the applicant or from the lien pending the outcome of a judicial proceeding pursuant to this Section.

D. The court may order property which has been seized for forfeiture sold to satisfy a specified interest of any interest holder, on motion of such party, and after notice and a hearing, on all of the following conditions:

(1) That the interest holder has filed a proper claim and is a business authorized to do business in this state under the jurisdiction of the commissioner of financial institutions, the Department of Insurance, or the United States Securities and Exchange Commission, or that the interest holder is such a business which or a person who has an interest which the district attorney has stipulated is exempt from forfeiture.

(2) That the interest holder shall dispose of the property by commercially reasonable public sale and apply the proceeds to their interest and then to reasonable expenses incurred in connection with the sale or disposal.

(3) That the balance of the proceeds, if any, be returned to the actual or constructive custody of the court, in an interest bearing account, subject to further proceedings under this Chapter.

E. A defendant convicted in any criminal proceeding is precluded from later denying the essential allegations of the criminal offense of which the defendant was convicted in any proceeding pursuant to this Section regardless of the pendency of an appeal from that conviction. However, evidence of the pendency of an appeal is admissible. For the purposes of this Section, a conviction results from a verdict or plea of guilty, including a plea of nolo contendere.

F. In hearings and determinations pursuant to this Section, the court may receive and consider, in making any determination of probable cause or reasonable cause, all evidence admissible in determining probable cause at a preliminary hearing or by a judge pursuant to C.Cr.P. Art. 162 together with inferences therefrom.

G. The fact that money or a negotiable instrument was found in proximity to contraband or an instrumentality of conduct giving rise to forfeiture shall give rise to the permissible inference that the money or negotiable instrument was the proceeds of conduct giving rise to forfeiture or was used or intended to be used to facilitate the conduct.

H. There shall also be a rebuttable presumption that any property of a person is subject to forfeiture under this Section if the state establishes all of the following:

(1) That the person has engaged in conduct giving rise to forfeiture.

(2) That the property was acquired by the person during the period of the conduct giving rise to forfeiture or within a reasonable time after that period.

(3) That there was no likely source for the property other than the conduct giving rise to forfeiture.

I. All property declared forfeited under this Chapter vests in this state on the commission of the conduct giving rise to forfeiture together with the proceeds of the property after that time. Any such property or proceeds subsequently transferred to any person remain subject to forfeiture and thereafter shall be ordered forfeited unless the transferee claims and establishes in a hearing under the provisions of this Chapter that the transferee is a bona fide purchaser for value and the transferee's interest is exempt under Section 2605 of this Chapter.

J. An acquittal or dismissal in a criminal proceeding shall not preclude civil proceedings under this Chapter; however, for good cause shown, on motion by the district attorney, the court may stay civil forfeiture proceedings during the criminal trial for a related criminal indictment or information alleging a violation of this Chapter. Such a stay shall not be available pending an appeal.

K. Except as otherwise provided by this Chapter, all proceedings hereunder shall be governed by the provisions of the Louisiana Code of Civil Procedure. Additionally, any action under the provisions of this Chapter may be consolidated with any other action or proceeding pursuant to the Chapter relating to the same property on motion of the district attorney and may be consolidated on motion of an interest holder.

L. If a claimant whose property has been seized for forfeiture is successful in obtaining the return of the property in a civil proceeding, the court may award the claimant reasonable attorney fees, to be paid by the seizing agency, and the claimant shall also be exempt from any storage fees, or other costs incurred in the seizure, preservation, storage, or return of such seized property. Any searched or seized vehicle that is subsequently returned to a claimant, with or without court mandate, shall be returned in substantially the same condition as when searched or seized, together with any interest earned on monies or other negotiable instruments deposited, held, or invested.

Acts 1989, No. 375, §1, eff. Jan. 1, 1990; Acts 1992, No. 875, §1; Acts 1997, No. 1334, §1.



RS 40:2612 - In rem proceedings

§2612. In rem proceedings

A. A judicial in rem forfeiture proceeding brought by the district attorney pursuant to a Notice of Pending Forfeiture or verified petition for forfeiture is subject to the provisions of this Chapter. If authorized by law, a forfeiture shall be ordered by the court in the in rem action.

B. An action in rem may be brought by the district attorney in addition to, or in lieu of, civil in personam forfeiture procedures. The state may serve the petition in the manner provided by Paragraph (3) of Section 2608 of this Chapter.

C. Only an owner of or an interest holder in the property may file an answer asserting a claim against the property in an action in rem. For the purposes of this Section, an owner of or interest holder in property who has filed a claim and answer shall be referred to as a claimant.

D. The answer shall be signed by the owner or interest holder under penalty of false swearing and shall be in accordance with C.C.P. Art. 1003 and shall set forth all of the following:

(1) The caption of the proceedings as set forth on the Notice of Pending Forfeiture or petition and the name of the claimant.

(2) The address where the claimant will accept mail.

(3) The nature and extent of the claimant's interest in the property.

(4) The date, identity of the transferor, and the circumstances of the claimant's acquisition of the interest in the property.

(5) The specific provision of this Section relied on in asserting that it is not subject to forfeiture.

(6) All essential facts supporting each assertion.

(7) The precise relief sought.

E. The answer shall be filed within fifteen days after service of the civil in rem petition. No claimant shall be required to pay court costs to contest a forfeiture proceeding, except in a final judgment.

F. The state and any claimant who has timely answered the petition may, at the time of filing its pleadings, or at any other time not less than thirty days prior to the hearing, serve discovery requests on any other party, the answers or response to which shall be due within fifteen days of service. Discovery may include deposition of any person at any time after the expiration of fifteen days after the filing and service of the petition. Any party may move for a summary judgment at any time after an answer or responsive pleading is served and not less than thirty days prior to the hearing.

G. The issue shall be determined by the court alone, and the hearing on the claim shall be held within sixty days after service of the petition unless continued for good cause. In a forfeiture case wherein no claim is timely filed pursuant to the provisions of this Chapter, the burden of proof to forfeit shall be probable cause. In a forfeiture case, wherein a claim is timely filed pursuant to the provisions of this Chapter, the burden of proof required to forfeit the defendant's property shall be a preponderance of the evidence.

H. If the district attorney fails to show the existence of probable cause for forfeiture, or a claimant establishes by a preponderance of the evidence that the claimant has an interest that is exempt under the provisions of Section 2605 of this Chapter, the court shall order the interest in the property returned or conveyed to the claimant. The court shall order all other property forfeited to this state and conduct further proceedings pursuant to the provisions of Section 2615 and 2616 of this Chapter.

Acts 1989, No. 375, §1, eff. Jan. 1, 1990; Acts 1997, No. 1334, §1.



RS 40:2613 - In personam proceedings

§2613. In personam proceedings

A.(1) A forfeiture may be ordered by a court on proceedings brought by the district attorney on behalf of the state in an in personam civil action alleging conduct giving rise to forfeiture if it is authorized by law. This action shall be in addition to or in lieu of in rem forfeiture procedures.

(2) In any proceeding pursuant to this Chapter, the court, on application of the district attorney, may enter any order authorized by Section 2611 of this Chapter.

B. The court may issue a temporary restraining order under the provisions of this Section on application of the district attorney, without notice or an opportunity for a hearing, if the state demonstrates that:

(1) There is probable cause to believe that in the event of a final judgment or conviction, the property involved would be subject to forfeiture under the provisions of this Chapter.

(2) Provision of notice would jeopardize the availability of the property for forfeiture.

C. Notice of issuance of a temporary restraining order and an opportunity for a hearing shall be given to persons known to have an interest in the property. A hearing shall be held at the earliest possible date in accordance with the provisions of C.C.P. Arts. 3601 and 3603 et seq. and shall be limited to the issues of whether:

(1) There is a probability that the state will prevail on the issue of forfeiture and that failure to enter the order will result in the property being destroyed, conveyed, alienated, encumbered, further encumbered, disposed of, purchased, received, removed from the jurisdiction of the court, concealed, or otherwise made unavailable for forfeiture.

(2) The need to preserve the availability of property through the entry of the requested order outweighs the hardship on any owner or interest holder against whom the order is to be entered.

D. On a determination of liability of a person for conduct giving rise to forfeiture under this Chapter, the court shall enter a judgment of forfeiture of the property described in the petition and shall also authorize the district attorney or his designee to seize all property ordered forfeited which was not previously seized or is not then under seizure. Following the entry of an order declaring the property forfeited, the court, on application of the district attorney, may enter any appropriate order to protect the interest of the state in the property ordered forfeited.

E. Following the entry of an order of forfeiture under Subsection D of this Section, the district attorney may give Notice of Pending Forfeiture, in the manner provided in Section 2608 of this Chapter, to all owners and interest holders who have not previously been given notice.

F. An owner of or interest holder in property that has been ordered forfeited and whose claim is not precluded may file a claim as described in Section 2610 of this Chapter within thirty days after initial Notice of Pending Forfeiture or after notice under Subsection E of this Section, whichever is earlier. If the state does not stipulate to the claim, the court shall hold the hearing and determine the claim without a jury and in the manner provided for in rem judicial forfeiture actions, as provided in Section 2612 of this Chapter.

G. In accordance with findings made at the hearing, the court may amend the order of forfeiture if it determines that any claimant has established by a preponderance of the evidence that the claimant has an interest in the property and that the claimant's interest is exempt under the provision of Section 2605 of this Chapter.

H. Except as provided in Section 2611 of this Chapter, no person claiming an interest in property subject to forfeiture under this Chapter may intervene in a trial or appeal of a criminal action or in an in personam civil action involving the forfeiture of the property.

Acts 1989, No. 375, §1, eff. Jan. 1, 1990.



RS 40:2614 - Substituted assets

§2614. Substituted assets

A. The court shall order the forfeiture of any other property of a claimant or owner up to the value of property found by the court to be subject to forfeiture under the provisions of Section 2604 of this Chapter if any of the property:

(1) Cannot be located.

(2) Has been transferred or conveyed to, sold to, or deposited with a third party.

(3) Is beyond the jurisdiction of the court.

(4) Has been substantially diminished in value while not in the actual physical custody of the seizing agency, district attorney, or his designee.

(5) Has been commingled with other property making it incapable of partition in-kind without great detriment to the other property.

(6) Is subject to any interest exempted from forfeiture under the provisions of this Chapter.

B. In addition to any other remedy provided for by law, if a forfeiture lien or Notice of Pending Forfeiture has been filed and notice given pursuant to Section 2608 of this Chapter, or if a petition alleging conduct giving rise to forfeiture has been filed and notice given pursuant to such Section, the district attorney may institute an action in district court against any person with notice or actual knowledge who destroys, conveys, alienates, encumbers, further encumbers, disposes of, purchases, receives, removes from the jurisdiction of the court, conceals, or otherwise renders unavailable for forfeiture property alleged to be subject to forfeiture in the forfeiture lien, Notice of Pending Forfeiture, or petition. In such case, the court shall enter final judgment in an amount equal to the value of the lien not to exceed the fair market value of the property, or, if the property is subject to forfeiture, in an amount equal to the fair market value of the property, together with reasonable investigative expenses and attorney's fees. If a civil proceeding is pending in court, the action shall be heard by that court.

Acts 1989, No. 375, §1, eff. Jan. 1, 1990.



RS 40:2615 - Judicial disposition of property

§2615. Judicial disposition of property

A. If no claims are timely filed in an action in rem, the district attorney may apply for an order of forfeiture and allocation of forfeited property pursuant to Section 2616 of this Chapter. Upon a determination by the court that the district attorney's written application establishes the court's jurisdiction, the giving of proper notice, and facts sufficient to show probable cause for forfeiture, the court shall order the property forfeited to the state.

B. After final disposition of all claims timely filed in an action in rem, or after final judgment and disposition of all claims timely filed in an action in personam, the court shall enter an order that the state has clear title to the forfeited property interest. Title to the forfeited property interest and its proceeds shall be deemed to have vested in the state on the commission of the conduct giving rise to the forfeiture under this Chapter.

C. On order of the court forfeiting the subject property, the state may transfer good and sufficient title to any subsequent purchaser or transferee, and the title shall be recognized by all courts, by this state, and by all agencies of this state and any political subdivision. Likewise on entry of judgment in favor of a person claiming an interest in the property that is subject to proceedings to forfeit property under this Chapter, the court shall enter an order that the property or interest in property shall be released or delivered promptly to that person free of liens and encumbrances under this Chapter and that the person's cost bond shall be discharged.

D. Upon motion by the district attorney, if it appears after a hearing that there was reasonable cause for the seizure for forfeiture or for the filing of the Notice of Pending Forfeiture or petition, the court shall cause a finding to be entered that reasonable cause existed, and the claimant is not entitled to costs or damages, and the person or seizing agency who made the seizure, and the district attorney, are not liable to suit or judgment on account of the seizure, suit or prosecution.

E. The court shall order a claimant who fails to establish that a substantial portion of the claimant's interest is exempt from forfeiture under Section 2604 of this Chapter to pay the reasonable costs and expenses of the state for the investigation and prosecution of the matter, including reasonable attorney's fees, in connection with that claimant.

Acts 1989, No. 375, §1, eff. Jan. 1, 1990.



RS 40:2616 - Allocation of forfeited property; creation of special funds; reporting

§2616. Allocation of forfeited property; creation of special funds; reporting

A.(1) Except as provided in Paragraph (2) of this Subsection, when property is forfeited under the provisions of this Chapter, the district attorney shall authorize a public sale or a public auction sale conducted by a licensed auctioneer, without appraisal, of that which is not required by law to be destroyed and which is not harmful to the public. The proceeds of any sale and any monies forfeited or obtained by judgment or settlement under this Section shall be deposited in the Special Asset Forfeiture Fund as established herein until disposed of pursuant to court order.

(2) If the property seized is a motor vehicle, the seizing agency may retain use of the motor vehicle for use in the course and scope of undercover surveillance and investigation of violations of the Louisiana Controlled Dangerous Substances Law. All other property forfeited under the provisions of this Chapter shall be sold as provided in Paragraph (1) of this Subsection.

B. A Special Asset Forfeiture Fund is hereby established within the Special District Attorney Asset Forfeiture Trust Fund. All monies obtained under the provisions of this Chapter shall be deposited in the fund. The court shall ensure the equitable distribution of any forfeited property, or of monies under and subject to the provisions of this Subsection, to the appropriate local, state, or federal law enforcement agency so as to reflect generally the contribution of that agency's participation in any of the activity that led to the seizure or forfeiture of the property or deposit of monies under and subject to the provisions of this Subsection. The office of the district attorney shall administer expenditures from the fund. The fund is subject to public audit. Money in the fund shall be distributed in the following order of priority:

(1) For satisfaction of any bona fide security interest or lien.

(2) Thereafter, for payment of all proper expenses of the proceedings for forfeiture and sale, including expenses of seizure, maintenance of custody, advertising, and court costs.

(3) The remaining funds shall be allocated as follows:

(a) Sixty percent thereof to the law enforcement agency or agencies making the seizure, such proceeds to be used in drug law enforcement, including but not limited to reward programs established by such agencies.

(b) Twenty percent thereof to the criminal court fund.

(c) Twenty percent thereof to any district attorney's office that employs the attorneys that handle the forfeiture action for the state. This shall be paid into the district attorney's twelve percent fund to be used for public purposes including, but not limited to use for prosecution, rewards, support and continuing legal education in furtherance of this Chapter, and in regard to Chapter 4 of Title 40 of the Louisiana Revised Statutes of 1950.

C. The district attorney may require the appropriate administrative agency to take custody of the property and remove it for disposition in accordance with law, and forward controlled substances to the United States Drug Enforcement Administration for disposition.

D. Notwithstanding any other provision of this Chapter, each district attorney shall, no later than March first of each year, submit to the governor, the president of the Senate, the speaker of the House of Representatives, the chief judge and the clerk of court of the judicial district where the district attorney has jurisdiction or, in Orleans Parish, to the chief judge of the Orleans Parish Criminal District Court and the clerk of that court, a report which lists the total amount of seized funds or estimated value of property seized and the amounts of funds or property distributed to any entity, agency, or fund, pursuant to the provisions of this Chapter during the previous calendar year.

Acts 1989, No. 375, §1, eff. Jan. 1, 1990; Acts 1990, No. 502, §1; Acts 1992, No. 873, §1; Acts 1997, No. 1334, §1; Acts 1999, No. 986, §1; Acts 2003, No. 356, §1; Acts 2004, No. 400, §1; Acts 2013, No. 348, §1, eff. June 17, 2013.



RS 40:2617 - Powers of enforcement personnel

§2617. Powers of enforcement personnel

A. In investigating conduct in violation of any of the provisions of this Chapter or R.S. 40:961 through 1034, a district attorney or his designee may conduct an investigation of the conduct. The district attorney or his designee is authorized to, before the commencement of any civil proceeding or action under this Chapter, subpoena witnesses, compel their attendance, examine them under oath, and require the production of documentary evidence for inspection, reproducing, or copying with the same powers and limitations and judicial oversight and enforcement and in the manner provided by this Chapter and by C.C.P. Arts. 1351 et seq. and 1421 et seq. Any person compelled to appear under a demand for oral testimony under this Section may be accompanied, represented, and advised by counsel.

B. The examination of all witnesses under this Section shall be conducted by the district attorney or his designee before an officer authorized to administer oaths. The testimony shall be taken stenographically or by a sound recording device and shall be transcribed. The district attorney shall exclude from the place where the examination is held all persons except the person being examined, his counsel, the officer before whom the testimony is to be taken, law enforcement officials, and any stenographer taking such testimony. The examination shall be conducted in a manner consistent with the C.C.P. Art. 1421 et seq. Testimony obtained pursuant to this Section and in accordance with the provisions of C.C.P. Art. 1421 et seq., pertaining to discovery shall not be used against a claimant in a substantive criminal proceeding, except for perjury or false swearing.

C. Except as otherwise provided in this Chapter, no documentary material, or transcripts, or oral testimony, or copies of it, in the possession of the district attorney shall be available, prior to the filing of a civil or criminal proceeding or action relating to it, for examination by any individual other than a law enforcement official or agent of such official without the consent of the person who produced the material or transcripts.

D. No person shall, with intent to avoid, evade, prevent, or obstruct compliance in whole or in part by any person with any duly served subpoena of the district attorney under this Section, knowingly remove from any place, conceal, withhold, destroy, mutilate, alter, or by any other means falsify any documentary material that is the subject of a subpoena. A violation of this Subsection is punishable by a five hundred dollar fine or six months imprisonment, or both.

E. Acts or omissions by the district attorney in the course of their duties in the enforcement of any of the provisions of this Chapter, including provision of any legal services prior to charging, petition or seizure, are prosecutorial and shall not subject the attorneys or their principals to civil liability.

Acts 1989, No. 375, §1, eff. Jan. 1, 1990.



RS 40:2618 - Prescription

§2618. Prescription

A civil action under this Chapter shall be commenced within seven years after the last conduct giving rise to forfeiture or to the cause of action became known or should have become known, excluding any time during which either the property or defendant is out of the state or in confinement, or during which criminal proceedings relating to the same conduct are pending.

Acts 1989, No. 375, §1, eff. Jan. 1, 1990.



RS 40:2619 - Summary forfeiture of controlled substances

§2619. Summary forfeiture of controlled substances

Controlled substances included in Schedule I which are contraband and any controlled substance whose owners are unknown are summarily forfeited to the state. The court may include in any judgment under this Chapter an order forfeiting any controlled substance involved in the offense to the extent of the defendant's interest.

Acts 1989, No. 375, §1, eff. Jan. 1, 1990.



RS 40:2620 - Bar to collateral action

§2620. Bar to collateral action

No person claiming an interest in property subject to forfeiture may commence or maintain any action against the state concerning the validity of the alleged interest other than as provided in this Chapter.

Acts 1989, No. 375, §1, eff. Jan. 1, 1990.



RS 40:2621 - Statutory construction

§2621. Statutory construction

The provisions of this Chapter shall be liberally construed to effectuate its remedial purposes. Civil remedies under this Chapter shall be supplemental and not mutually exclusive. They do not preclude and are not precluded by any other provision of law.

Acts 1989, No. 375, §1, eff. Jan. 1, 1990.



RS 40:2622 - Short title

§2622. Short title

The provisions of this Chapter shall be known and may be referred to as the "Seizure and Controlled Dangerous Substances Property Forfeiture Act of 1989".

Acts 1989, No. 375, §1, eff. Jan. 1, 1990.



RS 40:2701 - TANNING FACILITY REGULATION

CHAPTER 27. TANNING FACILITY REGULATION

§2701. Short title

This Chapter may be cited as the "Tanning Facility Regulation Act".

Acts 1990, No. 587, §1, eff. July 19, 1990.



RS 40:2702 - Legislative findings

§2702. Legislative findings

The legislature finds and declares:

(1) Many physicians and scientists warn that the risks associated with suntanning are greater when tanning with artificial ultraviolet light.

(2) These risks include but are not limited to sunburn, premature aging, skin cancer, retinal damage, formation of cataracts, suppression of the immune system, and damage to the vascular system.

(3) Certain medications, cosmetics, and foods are "photosensitizing", which means that in some people they react unfavorably to ultraviolet light, producing skin rashes or burns.

(4) Sunlamps and other artificial sources of ultraviolet light are known to intensify these effects.

(5) The enactment of state laws to regulate tanning facilities will protect and promote the public health, safety, and welfare of citizens who tan using artificial ultraviolet light.

Acts 1990, No. 587, §1, eff. July 19, 1990.



RS 40:2703 - Definitions

§2703. Definitions

As used in this Chapter, these terms shall have the following meanings:

(1) "Authorized agent" means an employee of the department designated by the state health officer to enforce the provisions of this Chapter.

(2) "Consumer" means any individual who is provided access to a tanning facility which is required to be registered pursuant to provisions of this Chapter.

(3) "Department" means the Louisiana Department of Health.

(4) "Individual" means any human being.

(5) "Operator" means any individual designated by the registrant to operate or to assist and instruct the consumer in the operation and use of the tanning facility or tanning equipment.

(6) "Persons" means any individual, corporation, partnership, firm, association, trust, estate, public or private institution, group, agency, political subdivision of this state, any other state, or political subdivision or agency thereof, and any legal successor, representative, agent, or agency of these entities.

(7) "Phototherapy device" means a piece of equipment that emits ultraviolet radiation and is used by a licensed health care professional in the treatment of disease.

(8) "Registrant" means any person who is registered with the department as required by provisions of this Chapter.

(9) "Registration" means registration with the department in accordance with the provisions of this Chapter.

(10) "State health officer" means the employee of the department who is the chief health care official of the state as provided for in R.S. 40:2.

(11) "Tanning equipment" means ultraviolet or other lamps and equipment containing such lamps intended to induce skin tanning through the irradiation of any part of the living human body with ultraviolet radiation.

(12) "Tanning facility" means any location, place, area, structure, or business which provides consumers access to tanning equipment. For the purpose of this definition, tanning equipment registered to different persons at the same location and tanning equipment registered to the same person, but at separate locations, shall constitute separate tanning facilities.

(13) "Ultraviolet radiation" means electromagnetic radiation with wavelengths in air between two hundred nanometers and four hundred nanometers.

Acts 1990, No. 587, §1, eff. July 19, 1990; Acts 1992, No. 432, §1.



RS 40:2704 - Exemptions

§2704. Exemptions

A. Any person is exempt from the provisions of this Chapter to the extent that such person:

(1) Uses equipment which emits ultraviolet radiation incidental to its normal operation.

(2) Does not use the equipment described in Paragraph (1) of this Subsection to deliberately expose parts of the living human body to ultraviolet radiation for the purpose of tanning or other treatment.

B. Any physician licensed by the Louisiana State Board of Medical Examiners is exempt from the provisions of this Chapter and is authorized to use a phototherapy device or other medical diagnostic and therapeutic equipment which emits ultraviolet radiation.

C. Any individual is exempt from the provisions of this Chapter to the extent that such individual owns tanning equipment exclusively for noncommercial use.

D. Tanning equipment while in transit or storage incidental thereto is exempt from the provisions of this Chapter.

Acts 1990, No. 587, §1, eff. July 19, 1990; Acts 1992, No. 432, §1.



RS 40:2705 - Registration

§2705. Registration

A. Each person operating a tanning facility on January 1, 1991, shall register the facility under this Chapter no later than March 1, 1991.

B. Each person acquiring or establishing a tanning facility after January 1, 1991, shall register the facility under this Chapter prior to beginning operation of such a facility.

C. The application required in Subsections A and B of this Section shall be submitted on forms provided by the department and shall contain all the information required by such forms and any accompanying instructions.

D. The department shall require at least the following information on the forms provided for applying for registration of tanning facilities:

(1) Name, physical address, mailing address, and telephone number of the facility where the tanning equipment is being utilized.

(2) Name, mailing address, and telephone number of each owner of the tanning facility.

(3) Name of each tanning facility operator with a certification of each operator's training as provided in R.S. 40:2714(H).

(4) Each manufacturer, model number, serial number, and type of ultraviolet lamps or tanning equipment located at the tanning facility.

(5) Name of each tanning equipment supplier, installer, and service agent.

(6) The geographic areas of the state to be covered, if the application is for a mobile tanning facility.

(7) Copies of any posted warnings or notices which are not required by this Chapter but which address the safe or proper use of tanning equipment and protective devices.

(8) Copies of the consent forms and statements which the consumer will be required to sign pursuant to R.S. 40:2714(A).

(9) Procedures which each operator will be required to follow for the safe use of tanning equipment to include:

(a) Instructions to the consumer.

(b) Use of protective eyewear.

(c) Suitability of prospective consumers for tanning equipment use.

(d) Determination of duration of tanning exposures.

(e) Periodic testing of tanning equipment and timers.

(f) Handling of complaints of injury from consumers.

(g) Records to be maintained on each consumer.

(h) Sanitizing tanning equipment.

(10) Certification that the applicant has read and understands the requirements of this Chapter, such certification to be signed and dated by the manager of the facility and the owner of the tanning facility.

Acts 1990, No. 587, §1, eff. July 19, 1990; Acts 1992, No. 432, §1.



RS 40:2706 - Certificate of registration

§2706. Certificate of registration

A. Upon determination that an application meets the requirements of this Chapter, the department shall issue a certificate of registration.

B. Each certificate of registration shall expire at midnight on the expiration date stated thereon.

C. The registrant shall file applications for renewal in accordance with regulations promulgated by the department.

D. Provided that a registrant files an application with the department for renewal in proper form not less than thirty days prior to the expiration date stated on the certificate of registration, such certificate of registration shall not expire pending final action on the application by the department.

E. The registrant shall notify the department in writing before making any change which would render the information contained in the application for registration or the certificate of registration no longer accurate.

F. No certificate of registration may be transferred from one person to another person or from one tanning facility to another tanning facility.

Acts 1990, No. 587, §1, eff. July 19, 1990.



RS 40:2707 - Prohibited acts; advertisement; minors

§2707. Prohibited acts; advertisement; minors

A. A tanning facility shall not claim or distribute promotional materials that claim use of a tanning device is safe or free from risk. No person shall state or imply that any activity under such registration has been approved by the department.

B. A tanning facility shall not allow any person under eighteen years of age to use any tanning equipment.

Acts 1990, No. 587, §1, eff. July 19, 1990; Acts 2014, No. 193, §1.



RS 40:2708 - Denial, suspension, or revocation of a certificate

§2708. Denial, suspension, or revocation of a certificate

A. The department may deny, suspend, or revoke a certificate of registration applied for or issued pursuant to this Chapter:

(1) For any material false statement in the application for registration or in any statement of fact required by provisions of this Chapter.

(2) Because of conditions revealed by the application or any report, record, inspection, or other means which would warrant the department to refuse to grant a certificate of registration on an original application.

(3) For operation of the tanning facility in a manner that causes or threatens to cause hazard to the public health or safety.

(4) For failure to allow authorized representatives of the department to enter the tanning facility during normal business hours for the purpose of determining compliance with the provisions of this Chapter, conditions of the certificate of registration, or an order of the department.

(5) For violation of or failure to observe any of the terms and conditions of the certificate of registration, the provisions of this Chapter, or an order of the department.

B. Except in cases of willful disregard for the public health and safety, prior to the institution of proceedings for suspension or revocation of a certificate of registration, the agency shall:

(1) Call to the attention of the registrant, in writing, the facts or conduct which may warrant such actions.

(2) Provide reasonable opportunity for the registrant to demonstrate or achieve compliance with all lawful requirements.

C. The department may deny a certificate of registration or suspend or revoke a certificate of registration after issuance only in accordance with the Administrative Procedure Act.

D. The department may terminate a certificate of registration upon receipt of a written request for termination from the registrant.

Acts 1990, No. 587, §1, eff. July 19, 1990; Acts 1992, No. 432, §1.



RS 40:2709 - Compliance with federal and state law

§2709. Compliance with federal and state law

A tanning device used by a tanning facility shall comply with all applicable federal laws and regulations. Except as otherwise ordered or approved by the department, each tanning facility shall be constructed, operated, and maintained in accordance with the requirements of R.S. 40:2710 through 2714.

Acts 1990, No. 587, §1, eff. July 19, 1990.



RS 40:2710 - Warning signs

§2710. Warning signs

A. The registrant shall post the warning sign described in Subsection B of this Section within three feet of each tanning station and in such manner that the sign is clearly visible, not obstructed by any barrier, equipment, or other object, and can be easily viewed by the consumer before energizing the tanning equipment.

B. The sign required by this Section shall be printed in upper and lower case letters which are at least one-half inch and one-quarter inch in height, respectively, and shall contain the following warnings:

"DANGER - ULTRAVIOLET RADIATION

- Follow instructions.

- Avoid overexposure. As with natural sunlight, repeated exposure to ultraviolet radiation can cause chronic sun damage characterized by premature aging of the skin, wrinkling, dryness, fragility and bruising of the skin, and skin cancer.

- Wear protective eyewear.

FAILURE TO USE PROTECTIVE EYEWEAR MAY RESULT IN

SEVERE BURNS OR PERMANENT INJURY TO THE EYES.

- Medications or cosmetics may increase your sensitivity to the ultraviolet radiation. Consult a physician before using sunlamp or tanning equipment if you are using medications or have a history of skin problems or believe that you are especially sensitive to sunlight. Pregnant women or women taking oral contraceptives who use this product may develop discolored skin.

IF YOU DO NOT TAN IN THE SUN YOU ARE UNLIKELY

TO TAN FROM THE USE OF ULTRAVIOLET

RADIATION OF TANNING EQUIPMENT."

Acts 1990, No. 587, §1, eff. July 19, 1990; Acts 1992, No. 432, §1.



RS 40:2711 - Equipment standards

§2711. Equipment standards

A. The registrant shall use only tanning equipment manufactured in accordance with the specifications set forth in 21 CFR 1040.20. The exact nature of compliance shall be based on the standards in effect at the time of manufacture as shown on the device identification label required by 21 CFR 1010.3.

B. Each assembly of tanning equipment shall be designated for use by only one consumer at a time and shall be equipped with a timer which complies with the requirements of 21 CFR 1040.20(c)(2). The maximum timer interval shall not exceed the manufacturer's maximum recommended exposure time. No timer interval shall have an error exceeding plus or minus ten percent of any selected time. The facility shall control the interior temperature of a tanning device so that it may not exceed one hundred degrees Fahrenheit.

C. Tanning equipment shall meet the National Fire Protection Association National Electrical Code and shall be provided with ground fault protection on the electrical circuit, or similar internal circuit breakers within said equipment.

D. Tanning equipment shall include physical barriers to protect consumers from injury induced by touching or breaking the lamps.

Acts 1990, No. 587, §1, eff. July 19, 1990; Acts 1992, No. 432, §1.



RS 40:2712 - Stand-up tanning booths Tanning booths designed for stand-up use shall also comply with the following additional requirements:

§2712. Stand-up tanning booths Tanning booths designed for stand-up use shall also comply with the following additional requirements:

(1) Booths shall have physical barriers or other means, such as handrails or floor markings, to indicate the proper exposure distance between ultraviolet lamps and the consumer's skin.

(2) Booths shall be constructed with sufficient strength and rigidity to withstand the stress of use and the impact of a falling person.

(3) Access to booths shall be of rigid construction with doors which are nonlatching and that open outwardly.

(4) Booths shall be equipped with handrails and nonslip floors.

Acts 1990, No. 587, §1, eff. July 19, 1990.



RS 40:2713 - Operational requirements

§2713. Operational requirements

A. A tanning facility shall have an operator present during operating hours. The operator must be sufficiently knowledgeable of the correct operation of the tanning devices used at the facility to inform and assist each customer in the proper use of the tanning devices.

B. The registrant shall provide protective eyewear to each consumer for wear during any use of tanning equipment.

C. The protective eyewear required in Subsection B of this Section shall meet the requirements of 21 CFR 1040.20(c)(5).

D. Tanning facility operators shall use concerted efforts to ensure that consumers wear the protective eyewear required by this Section.

E. The registrant shall ensure that the protective eyewear required by this Section are properly sanitized before each use and shall not rely upon exposure to the ultraviolet radiation produced by the tanning equipment itself to provide such sanitizing.

Acts 1990, No. 587, §1, eff. July 19, 1990; Acts 1992, No. 432, §1.



RS 40:2714 - Information provided to consumer

§2714. Information provided to consumer

A. The tanning facility operator shall provide each consumer, receipt of which is acknowledged by the consumer, prior to initial exposure, a written statement warning that:

(1) Failure to use the eye protection provided to the customer by the tanning facility may result in damage to the eyes.

(2) Overexposure to ultraviolet light causes burns.

(3) Repeated exposure may result in premature aging of the skin and skin cancer.

(4) Abnormal skin sensitivity or burning may be caused by reactions of ultraviolet light to certain:

(a) Foods.

(b) Cosmetics.

(c) Medications, including tranquilizers, diuretics, antibiotics, high blood pressure medicines, and oral contraceptives.

(5) Any person taking a prescription or over-the-counter drug should consult a physician before using a tanning device.

(6) A person should not sunbathe before or after exposure to ultraviolet radiation from sunlamps.

B. Compliance with the notice and warning requirements shall not affect the liability of a tanning facility operator or manufacturer of a tanning device.

C. The registrant shall maintain for six years a record of each consumer's total number of tanning visits, dates, and duration of tanning exposures.

D. The registrant shall submit to the department a written report of actual or alleged injury from use of registered tanning equipment within five working days after occurrence or notice thereof. The report shall include:

(1) The name of the affected individual.

(2) The name, location, and registration number of the tanning facility and identification of the specific tanning equipment involved.

(3) The nature of the actual or alleged injury.

(4) Any other information relevant to the actual or alleged injury, including the date and duration of exposure.

E. The registrant shall place, at the entrance of the tanning facility, signage that states "LOUISIANA LAW PROHIBITS PERSONS UNDER 18 YEARS OF AGE FROM USING ANY TANNING FACILITY EQUIPMENT THAT EMITS ULTRAVIOLET LIGHT FOR THE PURPOSE OF SKIN TANNING". The signage shall have dimensions of at least eight inches by ten inches.

F. The registrant shall replace defective or burned out lamps, bulbs, or filters with a type intended for use in the affected tanning equipment as specified on the product label and having the same spectral distribution.

G. The registrant shall replace ultraviolet lamps and bulbs which are not otherwise defective or damaged, at such frequency or after such duration of use as may be recommended by the manufacturer of such lamps and bulbs.

H. The registrant shall certify that all tanning equipment operators are adequately trained in at least the following:

(1) The requirements of this Chapter.

(2) Procedures for correct operation of the tanning facility and tanning equipment.

(3) Recognition of injury or overexposure to ultraviolet radiation.

(4) The tanning equipment manufacturer's procedures for operation and maintenance of the tanning equipment.

(5) The determination of skin type of consumers and appropriate determination of duration of exposure to registered tanning equipment.

(6) Emergency procedures to be followed in case of injury.

I. The registrant shall limit the operation of tanning equipment to persons who have successfully completed formal training courses that cover the provisions of Subsection H of this Section and have been approved by the department.

J. The registrant shall maintain a record of operator training required in Subsection I of this Section for inspection by authorized representatives of the department.

Acts 1990, No. 587, §1, eff. July 19, 1990; Acts 1992, No. 432, §1; Acts 2014, No. 193, §1.



RS 40:2715 - Rules and regulations

§2715. Rules and regulations

The department may adopt rules and regulations as necessary to implement the provisions of this Chapter in accordance with the Administrative Procedure Act.

Acts 1990, No. 587, §1, eff. July 19, 1990.



RS 40:2716 - Criminal penalty

§2716. Criminal penalty

Any person who has a tanning facility which is required to be registered pursuant to this Chapter and who fails to register that facility as so required or who operates that facility after such registration has expired, been suspended, or revoked shall be guilty of a misdemeanor. Any person convicted of such a misdemeanor shall be fined no less than one thousand dollars and no more than five thousand dollars for each violation. Each day of operation of a tanning facility in violation of the provisions of this Chapter shall constitute a separate offense.

Acts 1990, No. 587, §1, eff. July 19, 1990.



RS 40:2717 - Injunction

§2717. Injunction

A. If the department, state health officer, or an authorized agent finds that a person has violated, is violating, or threatening to violate this Chapter and that the violation or threat of violation creates an immediate threat to the health and safety of the public, the department, state health officer, or an authorized agent may petition the district court for a temporary restraining order to restrain the violation or threat of violation.

B. If a person has violated, is violating, or threatening to violate this Chapter, the department, state health officer, or an authorized agent may after sending notice of said alleged violation to the alleged violator via certified mail, and the lapse of ten days following receipt of the notice by the alleged violator, petition the district court for an injunction to prohibit the person from continuing the violation or threat of violation.

C. On application for injunctive relief and a finding that a person is violating or threatening to violate this Chapter, the district court may grant any injunctive relief warranted by the facts.

D. Venue for a suit brought under this Section shall be in the parish in which the violation or the threat of violation is alleged to have occurred.

Acts 1990, No. 587, §1, eff. July 19, 1990; Acts 1992, No. 432, §1.



RS 40:2718 - Permits

§2718. Permits

A. A person may not operate a tanning facility without a current and valid permit to operate the facility that is issued by the department.

B. The permit shall be displayed in an open public area of the tanning facility.

C. On receipt of an application or forms provided by the department for this purpose and renewal fees, permits shall be renewed annually by the department.

D. The department by rule may adopt a system under which permits expire on various dates during the year. As part of this system the annual renewal fees may be prorated on a monthly basis to reflect the actual number of months the permit is valid.

E. The department may revoke, cancel, suspend, or probate a permit to operate a tanning facility for any of the following reasons:

(1) Failure to pay a permit fee or an annual renewal fee for a permit.

(2) The applicant obtained or attempted to obtain a permit by fraud or deception.

(3) A violation of any of the provisions of this Chapter.

(4) A violation of a rule or regulation of the department adopted pursuant to this Chapter.

Acts 1990, No. 587, §1, eff. July 19, 1990.



RS 40:2719 - Fees

§2719. Fees

The department shall establish and collect a permit fee of one hundred fifty dollars and an annual permit renewal fee of one hundred ten dollars.

Acts 1990, No. 587, §1, eff. July 19, 1990; Acts 1992, No. 432, §1; Acts 2000, 1st Ex. Sess., No. 125, §1, eff. July 1, 2000.



RS 40:2721 - Repealed by Acts 2003, No. 200, §1, eff. June 5, 2003.

CHAPTER 28. CERTIFICATION OF PRIVATE REVIEW AGENTS

PERFORMING UTILIZATION REVIEW

§2721. Repealed by Acts 2003, No. 200, §1, eff. June 5, 2003.



RS 40:2722 - Repealed by Acts 2003, No. 200, §1, eff. June 5, 2003.

§2722. Repealed by Acts 2003, No. 200, §1, eff. June 5, 2003.



RS 40:2723 - Repealed by Acts 2003, No. 200, §1, eff. June 5, 2003.

§2723. Repealed by Acts 2003, No. 200, §1, eff. June 5, 2003.



RS 40:2724 - Repealed by Acts 2003, No. 200, §1, eff. June 5, 2003.

§2724. Repealed by Acts 2003, No. 200, §1, eff. June 5, 2003.



RS 40:2725 - Repealed by Acts 2003, No. 200, §1, eff. June 5, 2003.

§2725. Repealed by Acts 2003, No. 200, §1, eff. June 5, 2003.



RS 40:2726 - Repealed by Acts 2003, No. 200, §1, eff. June 5, 2003.

§2726. Repealed by Acts 2003, No. 200, §1, eff. June 5, 2003.



RS 40:2727 - Repealed by Acts 2003, No. 200, §1, eff. June 5, 2003.

§2727. Repealed by Acts 2003, No. 200, §1, eff. June 5, 2003.



RS 40:2728 - Repealed by Acts 2003, No. 200, §1, eff. June 5, 2003.

§2728. Repealed by Acts 2003, No. 200, §1, eff. June 5, 2003.



RS 40:2729 - Repealed by Acts 2003, No. 200, §1, eff. June 5, 2003.

§2729. Repealed by Acts 2003, No. 200, §1, eff. June 5, 2003.



RS 40:2730 - Repealed by Acts 2003, No. 200, §1, eff. June 5, 2003.

§2730. Repealed by Acts 2003, No. 200, §1, eff. June 5, 2003.



RS 40:2731 - Repealed by Acts 2003, No. 200, §1, eff. June 5, 2003.

§2731. Repealed by Acts 2003, No. 200, §1, eff. June 5, 2003.



RS 40:2732 - Repealed by Acts 2003, No. 200, §1, eff. June 5, 2003.

§2732. Repealed by Acts 2003, No. 200, §1, eff. June 5, 2003.



RS 40:2733 - Repealed by Acts 2003, No. 200, §1, eff. June 5, 2003.

§2733. Repealed by Acts 2003, No. 200, §1, eff. June 5, 2003.



RS 40:2734 - Repealed by Acts 2003, No. 200, §1, eff. June 5, 2003.

§2734. Repealed by Acts 2003, No. 200, §1, eff. June 5, 2003.



RS 40:2735 - Repealed by Acts 2003, No. 200, §1, eff. June 5, 2003.

§2735. Repealed by Acts 2003, No. 200, §1, eff. June 5, 2003.



RS 40:2736 - Repealed by Acts 2003, No. 200, §1, eff. June 5, 2003.

§2736. Repealed by Acts 2003, No. 200, §1, eff. June 5, 2003.



RS 40:2741 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

CHAPTER 29. LOUISIANA HEALTHY PEOPLE 2010

PLANNING COUNCIL

§2741. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 40:2742 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§2742. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 40:2743 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§2743. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 40:2744 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§2744. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 40:2745 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§2745. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 40:2801 - Repealed by Acts 2012, No. 811, §18, eff. Sept. 1, 2012.

CHAPTER 30. INTERAGENCY TASK FORCE ON THE

FUTURE OF FAMILY MEDICINE

§2801. Repealed by Acts 2012, No. 811, §18, eff. Sept. 1, 2012.



RS 40:2802 - Repealed by Acts 2012, No. 811, §18, eff. Sept. 1, 2012.

§2802. Repealed by Acts 2012, No. 811, §18, eff. Sept. 1, 2012.



RS 40:2803 - Repealed by Acts 2012, No. 811, §18, eff. Sept. 1, 2012.

§2803. Repealed by Acts 2012, No. 811, §18, eff. Sept. 1, 2012.



RS 40:2811 - DISPOSITION OF PROPERTY

CHAPTER 31. DISPOSITION OF PROPERTY

ABANDONED TO HOSPITALS

§2811. Disposition of property abandoned to hospitals

A. Notwithstanding the provisions of the Uniform Disposition of Unclaimed Property Act (R.S. 9:151 et seq.) to the contrary, any property left in the possession of a hospital licensed under the provisions of this Title or owned and operated by the state or a political subdivision by any person shall be considered abandoned property for the purposes of this Section if:

(1) The owner of the property or the owner's next of kin has been notified by certified mail, return receipt requested, at the last known address, that the property is in possession of the hospital and must be claimed by the owner or the owner's next of kin as follows:

(a) Within thirty days if the owner was discharged from the hospital or died in such facility.

(b) Within one hundred thirty days if the owner is anyone other than a person who was discharged from the hospital or died in such facility.

(2) The owner of the property or the owner's next of kin takes no action within the time specified in Paragraph (1) of this Subsection from the date that the certified letter was sent.

(3) There is no last known address of the owner or the owner's next of kin.

B. A public sale of the abandoned property shall be held by the hospital during the month of January each year. Proceeds from the sale of abandoned property and any cash that has been abandoned by a former patient shall be transferred to the administrator of the hospital and placed in a special fund for the benefit of indigent patients. An accounting of this fund, including the various expenditures made from the account, shall be maintained by the administrator and be open to public inspection.

C. A licensed hospital may dispose of any soiled clothing which is considered abandoned property under the provisions of this Section.

D. "Owner", "person", and "property", for purposes of this Section, shall have the same meaning as defined in R.S. 9:153(10), (11), and (12) respectively.

Acts 1995, No. 343, §1; Acts 2001, No. 832, §1.



RS 40:2821 - Legislative findings

CHAPTER 32. DRINKING WATER REVOLVING LOAN FUND

§2821. Legislative findings

A. This Chapter may be cited as the "Drinking Water Revolving Loan Fund Act".

B. The legislature finds and declares that:

(1) The Louisiana Department of Health, office of public health, is the state agency within Louisiana which has, since 1977, been granted primary enforcement responsibility from the United States Environmental Protection Agency to ensure that public drinking water systems within the state are in compliance with state regulations which are no less stringent than any federal drinking water regulations adopted pursuant to the Safe Drinking Water Act (42 U.S.C. 300f et seq.).

(2) The Department of Environmental Quality has, since 1989, been operating and maintaining the Clean Water State Revolving Fund in accordance with the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), commonly referred to as the Clean Water Act, to provide assistance to wastewater treatment facilities owned or operated by municipalities and other political subdivisions, and for other assistance allowed by such Act.

(3) The Constitution of Louisiana authorizes legislation which enables the state or its political subdivisions to comply with federal law in order to secure federal participation in the funding of capital projects. This Act creates the Drinking Water Revolving Loan Fund in accordance with the federal Safe Drinking Water Act (42 U.S.C. 300f et seq.) for the purpose of providing financial assistance for the improvement of public drinking water systems in Louisiana.

(4) The financial administration of the Drinking Water Revolving Loan Fund shall be with the Louisiana Department of Health.

(5) Relative to the Drinking Water Revolving Loan Fund Program, the Louisiana Department of Health, office of public health, shall have the authority to establish assistance priorities and perform oversight and other related activities.

Acts 1997, No. 480, §2, eff. June 30, 1997; Acts 2003, No. 67, §3, eff. May 28, 2003; Acts 2010, No. 296, §4, eff. June 17, 2010.



RS 40:2822 - Definitions

§2822. Definitions

As used in this Chapter, the following terms shall have the meanings ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Administrative costs" means costs incurred by the Louisiana Department of Health, office of public health in the administration of the program, including but not limited to:

(a) Program startup costs.

(b) Financial administrative costs of servicing loans and issuing debt.

(c) Costs associated with establishing assistance priorities and carrying out oversight and related activities other than financial administration.

(d) Financial, management, and legal consulting fees.

(e) Reimbursement costs for support services from other state agencies.

(2) "Capitalization grant" means the assistance agreement by which the United States Environmental Protection Agency obligates and awards funds allotted to the state for the purposes of capitalizing the Drinking Water Revolving Loan Fund as well as any other monies for other purposes authorized by the federal act.

(3) "Community water system" means a public water system that serves year-round residents within a residential setting.

(4) "Cost" means, with reference to a project, all capital costs incurred or to be incurred for a public water system, including but not limited to:

(a) Engineering, financing, and other fees.

(b) Construction and interest during construction.

(c) A reasonable allowance for contingencies to the extent permitted by the federal act and rules promulgated thereunder.

(5) "Disadvantaged community" means the service area of a public water system wherein the system's existing or projected rates for water service do not meet affordability criteria established under the Intended Use Plan of the Louisiana Department of Health, office of public health.

(6) "Drinking Water Revolving Loan Fund" means the revolving loan fund established under this Chapter pursuant to the authority of the federal act.

(7) "Environmental review" means an environmental review process conducted by the Louisiana Department of Health of any public water system that has applied for or has received a loan or other assistance from the program. Nothing in this Paragraph shall prevent the Department of Environmental Quality from fulfilling its responsibilities under the Louisiana Environmental Quality Act (R.S. 30:2001 et seq.).

(8) "Federal act" means the federal Safe Drinking Water Act (42 U.S.C. 300f et seq.).

(9) "Governmental agency" means the state, its political subdivisions, or any agency thereof, Indian tribes, and combinations of governmental entities, which have the authority to own, construct, or operate a public water system or a wastewater treatment facility and other related activities.

(10) "Indian tribe" means an Indian tribe having a federally recognized governing body carrying out substantial governmental duties and powers over any area within the state.

(11) "Intended Use Plan" means a document which describes how the state intends to use the federal capitalization grant funds, state matching funds, principal repayments, interest earnings, and any other monies associated with the Drinking Water Revolving Loan Fund Program during each year in order to meet the objectives of the federal act and further the goal of protecting public health.

(12) "Loan" means a loan of money from the Drinking Water Revolving Loan Fund for eligible project costs.

(13) "Loan subsidy" means a forgiveness of loan principal, or a portion thereof, up to an amount sufficient to make the project affordable to a disadvantaged community or to a community that the state expects to become a disadvantaged community as the result of a proposed project.

(14) "Net proceeds" means the funds raised from the sale of bonds minus issuance costs, which costs include but are not limited to the underwriting discount, printing of disclosure documents' bond certificates, and the fees of the underwriter's legal counsel, bond counsel, financial advisor, rating agency, and trustee banks.

(15) "Non-community water system" means a public water system that serves persons in a nonresidential setting.

(16) "Nonprofit non-community water system" means a non-community water system that is owned by an entity organized under Louisiana law which qualifies as a tax exempt organization under the provisions of Section 501(c)(3) of the Internal Revenue Code.

(17) "Privately owned system" means a public water system that is not owned by a governmental agency.

(18) "Program" means the Drinking Water Revolving Loan Fund Program as established by this Chapter.

(19) "Project" means improvements or activities to be undertaken by a public water system which:

(a) Are of a type that will facilitate compliance with state drinking water regulations which are no less stringent than any federal drinking water regulations adopted pursuant to the federal act.

(b) Further the health protection objectives of the federal act.

(20) "Public water system" means a system for the provision to the public of water for potable purposes, through pipes or other constructed conveyances, if the system has at least fifteen service connections or regularly serves an average of at least twenty-five individuals daily for at least sixty days out of the year. The term includes:

(a) Any collection, treatment, storage, and distribution facilities under the control of the operator of the system and used primarily in connection with the system.

(b) Any collection or pretreatment storage facilities not under such control which are used primarily in connection with the system.

(21) "Publicly owned system" means a public water system that is owned by a governmental agency.

(22) "Set-asides" means use of a portion of the state's allotted capitalization grant funds for various project and non-project activities as authorized under the federal act.

Acts 1997, No. 480, §2, eff. June 30, 1997; Acts 2001, No. 862, §1; Acts 2003, No. 67, §3, eff. May 28, 2003; Acts 2006, No. 39, §1, eff. May 12, 2006.



RS 40:2823 - Drinking Water Revolving Loan Fund Program

§2823. Drinking Water Revolving Loan Fund Program

A. There is established a Drinking Water Revolving Loan Fund Program within the Louisiana Department of Health, office of public health, through which the state may provide financial assistance, to the extent provided by state law, to both publicly and privately owned community water systems and to nonprofit non-community water systems for projects eligible for assistance under this Chapter. The program shall be administered in accordance with this Chapter and the federal act.

B. The Louisiana Department of Health, office of public health, may promulgate rules and regulations as are necessary to implement the provisions of this Chapter, in accordance with the Administrative Procedure Act, provided such rules and regulations shall not take effect unless approved by the House of Representatives Ways and Means Committee and the Senate Revenue and Fiscal Affairs Committee.

C.(1) The Louisiana Department of Health, office of public health, may enter into a capitalization grant agreement with the United States Environmental Protection Agency to implement the Drinking Water Revolving Loan Fund Program and may accept from that agency any grants and loans necessary for its operation.

(2) In entering into the agreement, the secretary of the Louisiana Department of Health may commit the state to:

(a) Accept grant payments from the United States Environmental Protection Agency in accordance with the schedule established in the capitalization grant agreement, and deposit same into the Drinking Water Revolving Loan Fund, with the exception of any set-aside amounts authorized under the federal act.

(b) Deposit state matching funds, to the extent required by the federal act for receipt of federal grant funds, into the Drinking Water Revolving Loan Fund on or before the date that each federal grant payment is made to the state.

(c) Enter into any other covenants, commitments, and obligations necessary to ensure that the state's administration of the program is consistent with the provisions of this Chapter and the federal act.

Acts 1997, No. 480, §2, eff. June 30, 1997.



RS 40:2824 - Drinking Water Revolving Loan Fund

§2824. Drinking Water Revolving Loan Fund

A. There is hereby established the Drinking Water Revolving Loan Fund, hereinafter referred to in this Chapter as the "drinking water loan fund", which shall be maintained and operated by the Louisiana Department of Health. Federal capitalization grants, less any set-aside amounts authorized by this Chapter, which are received by the Louisiana Department of Health, office of public health, shall be deposited into or credited to the drinking water loan fund in compliance with the terms of the grant. State matching funds, when required or otherwise made available, shall be deposited directly in or credited to the drinking water loan fund in compliance with the terms of the capitalization grant agreement.

B. The Louisiana Department of Health, office of public health, shall segregate the funds associated with the drinking water loan fund as may be required by the federal act, grant agreements, or interagency agreements. The Louisiana Department of Health shall keep any accounts associated with the drinking water loan fund separate from any accounts associated with the Clean Water State Revolving Fund authorized in R.S. 30:2301 et seq.

C. The Louisiana Department of Health, office of public health, is authorized to claim and utilize all set-aside funding options available under the federal act. In accordance with the Intended Use Plan, such funding set-asides shall be reserved prior to any capitalization grant funds being transferred into the drinking water loan fund.

Acts 1997, No. 480, §2, eff. June 30, 1997; Acts 2003, No. 67, §3, eff. May 28, 2003; Acts 2010, No. 296, §4, eff. June 17, 2010.



RS 40:2825 - Use of Drinking Water Revolving Loan Fund

§2825. Use of Drinking Water Revolving Loan Fund

A.(1) All monies within, credited to the accounts of, or to be received by the drinking water loan fund, including sums to be received pursuant to letters of credit, shall be expended, committed, or pledged in a manner consistent with the terms and conditions of the grants and other sources of said deposits, credits, and letters of credit and as provided in federal and state law.

(2) Such funds may be used:

(a) To provide financial assistance, to the extent authorized under state law, for the planning, design, construction, and rehabilitation of both publicly and privately owned community water systems, and of nonprofit non-community water systems, which systems are included on the state project priority list contained within the Intended Use Plan.

(b) To provide financial assistance for the acquisition of real property or interests therein, only when such acquisition is integral to a project otherwise authorized by this Chapter, and the purchase is from a willing seller at a fair market value.

(c) To provide loans at or below market interest rates, including interest free loans, for a period not to exceed twenty years from the completion date of the construction of a project so financed; however, loans made for projects for a disadvantaged community may have a period of up to thirty years if such loan period does not exceed the expected design life of the project. All such loans shall be subject to approval by the Louisiana Department of Health, office of public health.

(d) To purchase or refinance, at an interest rate that is less than or equal to the market interest rate, debt obligations incurred after July 1, 1993, for projects for public water systems owned by a governmental agency, public corporation, or public trust within the state.

(e) To guarantee or purchase insurance for debt obligations, if the total proceeds of which debt obligation support a project eligible for assistance under this Chapter, if such guarantee or purchase of insurance would improve credit market access or reduce the interest rate applicable for the obligation.

(f) To provide a source of revenue or security for the payment of principal, interest, or premium on revenue or general obligation bonds or other evidences of indebtedness issued by the Louisiana Department of Health, or any governmental agency, public corporation, public trust, or any other entity having the authority to issue debt for or on behalf of the state, if the net proceeds of such debt instruments are deposited in the drinking water loan fund, or are used to finance a project approved by the Louisiana Department of Health, office of public health, or are used to refund any obligation which finances a project approved under this Chapter.

(g) To provide loan subsidies to disadvantaged communities or to communities expected to become disadvantaged as a result of a proposed water system project; however, the total value of all such subsidies granted in any year shall not exceed thirty percent of the capitalization grant for that year.

(h) To provide for any other expenditure consistent with the capitalization grant agreement.

B. To the extent that monies within the drinking water loan fund are not required for current obligations or expenditure, such amounts may be invested in an interest-bearing account. All such interest earned on investments shall be credited to the drinking water loan fund.

C. Of the total funds credited to the drinking water loan fund annually, at least fifteen percent shall be available solely for the provision of loan assistance to public water systems which regularly serve fewer than ten thousand persons, to the extent that there is a sufficient number of projects eligible and ready to receive such assistance.

D. Monies in the drinking water loan fund shall not be used to support monitoring, operation, or maintenance expenditures associated with public water systems.

E. Monies in the drinking water loan fund shall not be used to provide loans or other financial assistance for public water systems owned by federal agencies.

Acts 1997, No. 480, §2, eff. June 30, 1997; Acts 2003, No. 67, §3, eff. May 28, 2003.



RS 40:2826 - Loan conditions and repayment

§2826. Loan conditions and repayment

A. Upon approval of an application by the Louisiana Department of Health, office of public health, the Louisiana Department of Health may lend amounts on deposit in the Drinking Water Revolving Loan Fund to a public water system to finance all or a portion of the cost of an eligible project. Such loans are subject to the borrower's compliance with the conditions of the loan, as well as any applicable rules or regulations promulgated by the Louisiana Department of Health.

B. Prior to making a loan, the Louisiana Department of Health shall determine that the public water system has the ability to repay the unsubsidized portion of the loan, and may require a dedicated source of repayment and impose additional requirements as the department deems necessary.

C.(1) Each loan, unless prepaid, shall be payable subject to the loan agreement, with principal and interest payments commencing not later than one year after the completion date of the project for which the loan was made, and each loan shall be fully amortized not later than twenty years after the completion date.

(2)(a) An exception is made for loans for a disadvantaged community wherein an extended loan term has been granted in the loan agreement.

(b) In such case, principal and interest payments, as applicable, shall commence not later than one year after the completion date of the project for which the loan was made, and all of the following are true:

(i) The extended loan term terminates not later than the date that is thirty years after the completion date of the project.

(ii) The extended loan term does not exceed the expected design life of the project.

D.(1) Subject to the limitations of the federal act, the interest rate on each loan shall be established by the secretary of the Louisiana Department of Health in consultation with the assistant secretary for the office of public health, Louisiana Department of Health. Criteria to be considered in the development of such interest rate shall include but is not limited to program priorities established within the Intended Use Plan, the tax status of the applicant, the creditworthiness of the applicant, the cost of bonds issued to provide loan funding, and the long-term viability of the Drinking Water Revolving Loan Fund.

(2) The interest rate for a loan may include any additional rate that the Louisiana Department of Health considers reasonable or necessary to provide a reserve for the repayment of the loan. The additional rate may be fixed or variable, may be calculated according to a formula, and may differ from the rate established for any other loans.

E. Each loan shall be evidenced by a bond, note, or other evidence of indebtedness of the borrower, in a form prescribed or approved by the Louisiana Department of Health. Such evidences of indebtedness shall be consistent with the provisions of this Chapter and the federal act, and are not required to be identical for all loans.

F. As a condition to making a loan, the Louisiana Department of Health, office of public health, may impose a reasonable administrative fee, subject to the provisions of Article VII, Section 2.1 of the Constitution of Louisiana, which fee may be paid from the proceeds of the loan or other funds available to the owner of the public water system. The proceeds from such administration fee shall be deposited into a special interest bearing account and shall be specifically reserved for the payment of long-term administrative costs associated with the Drinking Water Revolving Loan Fund Program.

Acts 1997, No. 480, §2, eff. June 30, 1997; Acts 2003, No. 67, §3, eff. May 28, 2003.



RS 40:2831 - COMMERCIAL BODY ART REGULATION

CHAPTER 33. COMMERCIAL BODY ART REGULATION

§2831. Definitions

As used in this Chapter, these terms shall have the following meanings:

(1) "Commercial body art facility" means any location, place, area, or business, whether permanent or temporary, which provides consumers access to personal services workers who for remuneration perform any of the following procedures:

(a) Tattooing or the insertion of pigment under the surface of the skin of a human being, by pricking with a needle or otherwise, to produce an indelible mark or figure visible under the skin.

(b) Body piercing or the creation of an opening in the body of a human being for the purpose of inserting jewelry or other decoration; but does not for the purposes of this Chapter, include piercing an ear with a disposable, single-use stud or solid needle that is applied using a mechanical device to force the needle or stud through the ear.

(c) The application of permanent cosmetics or pigments under the skin of a human being for the purpose of permanently changing the color or other appearance of the skin, including but not limited to permanent eyeliner, eye shadow, or lip color.

(2) "Consumer" means any individual who is provided access to a commercial body art facility which is required to be registered pursuant to the provisions of this Chapter.

(3) "Department" means the Louisiana Department of Health.

(4) "Manager" means any individual designated by the owner to manage the daily business of a commercial body art facility.

(5) "Operator" means any individual designated by the registrant to apply or to assist in the performance of body art procedures upon the consumer for remuneration.

(6) "Owner" means any person who operates a commercial body art facility.

(7) "Registrant" means any person who is registered with the department as required by provisions of this Chapter.

(8) "State health officer" means the employee of the department who is the chief health care official of the state as provided for in R.S. 40:2.

Acts 1999, No. 393, §1.



RS 40:2832 - Registration

§2832. Registration

A. Each person operating a commercial body art facility on January 1, 2000, shall register the facility under this Chapter no later than March 1, 2000.

B. Each person acquiring or establishing a commercial body art facility after January 1, 2000, shall register the facility under this Chapter prior to beginning operation of such a facility.

C. No person shall operate a commercial body art facility without having first registered that facility as provided in Subsections A and B of this Section. The application for registration shall be submitted on forms provided by the department and shall contain all the information required by such forms and any accompanying instructions.

D. Each person managing a commercial body art facility and each person acting as an operator as defined in this Chapter on January 1, 2000, shall register under this Chapter no later than March 1, 2000.

E. Each person who begins to act as a manager or operator in a commercial body art facility after January 1, 2000, shall register the facility1 under this Chapter prior to beginning operation of such a facility.

F. No person shall act as a manager or operator in a commercial body art facility without having first registered as provided in Subsections D and E of this Section. The applications for registration shall be submitted on forms provided by the department and shall contain all the information required by such forms and any accompanying instructions.

G. Any facility approved by the department for training operators pursuant to R.S. 40:2833(A)(4) shall register with the department upon approval.

H. The department shall conduct at least one inspection of a business prior to approving the business to offer commercial body art application services under the provisions of this Chapter. The department may conduct additional inspections as necessary for the approval process, and may inspect a registered business at any time the department considers necessary. In an inspection, the department shall be given access to the business' premises and to all records relevant to the inspection.

I.(1) The department may suspend or revoke the approval of a business to offer commercial body art procedures at any time the department determines that the business is being operated in violation of this Chapter, any rules adopted pursuant to the provisions of this Chapter, or the provisions of R.S. 14:93.2, which prohibit tattooing and body piercing of minors without parental or custodial consent.

(2) In addition to suspension or revocation of approval by the department, if a business violates the provisions of R.S. 14:93.2, it shall also be subject to the penalties provided therein.

J.(1) The department may suspend or revoke the registration of a manager or operator at a commercial body art facility or the registration of a registered training facility at any time the department determines that the registrant is operating in violation of this Chapter, any rules adopted pursuant to the provisions of this Chapter, or the provisions of R.S. 14:93.2.

(2) In addition to suspension or revocation of registration by the department, a registrant who violates the provisions of R.S. 14:93.2 shall be subject to the penalties provided therein.

K. Any physician licensed by the Louisiana State Board of Medical Examiners is exempt from the provisions of this Chapter.

L.(1) The department shall establish and collect from each registrant:

(a) Owner of facility

$1,000.00

(b) Manager of facility

200.00

(c) Operator

100.00

(d) Training facility

3,000.00

(2) The department shall establish and annually collect from each registrant the following renewal fees:

(a) Owner of facility

$ 500.00

(b) Manager of facility

150.00

(c) Operator

60.00

(d) Training facility

1,000.00

(3) The monies collected from such fees shall be used by the department for the purposes of implementing and enforcing the provisions of this Chapter.

Acts 1999, No. 393, §1; Acts 2000, 1st Ex. Sess., No. 125, §1, eff. July 1, 2000.

1As appears in enrolled bill.



RS 40:2833 - Rules for minimum sanitary and safety standards

§2833. Rules for minimum sanitary and safety standards

A. The state health officer shall promulgate rules and regulations pursuant to the Administrative Procedure Act, which shall provide for the enforcement of the provisions of this Chapter and which shall also establish minimum sanitary and safety standards for the operation of commercial body art facilities. Minimum standards set shall include but not be limited to all of the following:

(1) Health, cleanliness, and general sanitation of the facilities or premises in which commercial body art is performed or applied.

(2) Proper disinfection and sterilization of body art apparatus and safe disposal of body art apparatus.

(3) Procedures to prevent the transmission of disease or infection during or relating to commercial body art procedures, particularly the transmission of hepatitis B and the human immunodeficiency virus (HIV).

(4) Procedures for ensuring that operators who perform commercial body art procedures are adequately trained to perform them properly.

(5) With respect to tattooing services, maintenance of written records that include the color, manufacturer, and lot number of each pigment used for each tattoo performed.

(6) Procedures for sufficient disclosure prior to the application of body art, including the permanence of each procedure and procedures for obtaining written consent following such disclosure.

(7) Procedures for ensuring that consumers are adequately informed as to sanitary care of their bodies after procedures are done.

B. Such rules shall be promulgated by the state health officer no later than December 1, 1999. He shall implement and enforce all such rules adopted.

Acts 1999, No. 393, §1.



RS 40:2834 - Injunctive relief

§2834. Injunctive relief

A.(1) If the department or state health officer finds that a person has violated, is violating, or threatening to violate this Chapter and that the violation or threat of violations creates an immediate threat to the health and safety of the public, the department or state health officer may petition the district court for a temporary restraining order to restrain the violation or threat of violation.

(2) If a person has violated, is violating, or threatening to violate this Chapter, the department or state health officer may, after sending notice of said alleged violation to the alleged violator via certified mail and the lapse of ten days following receipt of the notice by the alleged violator, petition the district court for an injunction to prohibit the person from continuing the violation or threat of violation.

B. On application for injunctive relief and a finding that a person is violating or threatening to violate this Chapter, the district court may grant any injunctive relief warranted by the facts.

C. Venue for a suit brought under this Section shall be in the parish in which the violation is alleged to have occurred.

Acts 1999, No. 393, §1.



RS 40:2841 - Legislative purpose

CHAPTER 34. LOUISIANA EMERGENCY RESPONSE NETWORK (LERN)

§2841. Legislative purpose

The legislature declares that in order to safeguard the public health, safety, and welfare of the people of this state against unnecessary trauma and time-sensitive related deaths and incidents of morbidity due to trauma, a comprehensive, coordinated statewide system for access to regional trauma-patient care throughout the state be established. This system shall be compatible and interfaced with the Governor's Office of Homeland Security and Emergency Preparedness.

Acts 2004, No. 248, §1, eff. June 15, 2004; Acts 2006, 1st Ex. Sess., No. 35, §4, eff. March 1, 2006; Acts 2006, No. 442, §3, eff. June 15, 2006.



RS 40:2842 - Definitions

§2842. Definitions

As used in this Chapter the following terms shall have the following meanings:

(1) "Board" means the Louisiana Emergency Response Network Board.

(2) "Department" means the Louisiana Department of Health.

(3) "Louisiana Emergency Response Network" (LERN) means the statewide system of regional trauma-patient care that is an organized, seamless, coordinated effort among each component of care including pre-hospital, acute care, post-acute care, rehabilitation, and injury prevention in a defined geographic area which provides access to local health systems for time-sensitive patient care treatment and is integrated with local public health systems and the Governor's Office of Homeland Security and Emergency Preparedness.

(4) "Network" means the Louisiana Emergency Response Network.

Acts 2004, No. 248, §1, eff. June 15, 2004; Acts 2006, 1st Ex. Sess., No. 35, §4, eff. March 1, 2006; Acts 2006, No. 442, §3, eff. June 15, 2006.



RS 40:2843 - Louisiana Emergency Response Network; creation; domicile

§2843. Louisiana Emergency Response Network; creation; domicile

A. The Louisiana Emergency Response Network is hereby created as a network which, through its board, shall direct the efforts to decrease trauma-related deaths and incidents of morbidity and mortality due to trauma in Louisiana. By maximizing the integrated delivery of optimal resources for patients who ultimately need acute trauma care, the network shall address the daily demands of trauma care and form the basis for disaster preparedness. The resources required for each component of the system shall be clearly identified, deployed, and studied to ensure that all injured patients gain access to the appropriate level of care in a timely, coordinated, and cost-effective manner.

B. The domicile of the network shall be Baton Rouge, Louisiana.

Acts 2004, No. 248, §1, eff. June 15, 2004.



RS 40:2844 - Governing board; membership, appointment, terms, compensation, vacancies

§2844. Governing board; membership, appointment, terms, compensation, vacancies

A. There is hereby established within the department the Louisiana Emergency Response Network Board.

B. The network shall be governed by a board of twenty-eight members which shall include:

(1) One cardiologist from nominees submitted by the Louisiana Chapter of the American College of Cardiology.

(2) One member from nominees submitted by the Rural Hospital Coalition to represent hospitals with fewer than sixty beds.

(3) One member from nominees submitted by the Metropolitan Hospital Council of New Orleans to represent hospitals with one hundred beds or more.

(4) One member from nominees submitted by the Louisiana Hospital Association to represent a service district hospital.

(5) Two members from nominees submitted by the Louisiana Department of Health which shall include a member from the office of behavioral health.

(6) One member from nominees submitted by the Governor's Office of Homeland Security and Emergency Preparedness.

(7) Two members from nominees submitted by the Louisiana State Medical Society which shall include a member specializing in pediatric surgery.

(8) One member from nominees submitted by the Louisiana Medical Association.

(9) One member from nominees submitted by the Committee on Trauma or American College of Surgeons.

(10) One member from nominees submitted by the Louisiana American College of Emergency Physicians.

(11) One member from nominees submitted by the Louisiana State University Health Sciences Center at Shreveport.

(12) One member from nominees submitted by the Louisiana State University Health Sciences Center at New Orleans.

(13) One member from nominees submitted by Tulane University Health Sciences Center.

(14) One member from nominees submitted by the Louisiana State Coroners Association.

(15) Two members from the Louisiana House of Representatives.

(16) Two members from the Louisiana Senate.

(17) One 211 member of the Louisiana Alliance of Information and Referral Systems.

(18) One member of the Louisiana Rural Ambulance Alliance.

(19) One 911 member of the National Emergency Number Association.

(20) One member of the Louisiana Hospital Association rehabilitation constituency group.

(21) One physician from nominees submitted by the American Stroke Association.

(22) One registered nurse practicing in emergency or critical care from nominees submitted by the Louisiana State Board of Nursing.

(23) One medical director of an emergency medical services agency from nominees submitted by the Louisiana Association of EMS Physicians.

(24) One optometrist from nominees submitted by the Optometry Association of Louisiana.

C.(1) The members listed in Paragraphs (B)(1) through (14) and (17) through (24) of this Section shall be appointed by the governor from a list of qualified candidates nominated by the respective organizations.

(2) The organizations listed in Paragraphs (B)(1) through (14) and (17) through (24) of this Section shall each submit a list of at least four nominees for the respective board position to the governor.

(3) The members listed in Paragraphs (B)(15) and (16) of this Section shall be appointed by the speaker of the House of Representatives and the president of the Senate, respectively.

D. All members of the board shall serve terms of three years, except for initial terms beginning on the effective date of this Chapter, and determined by lot at the first meeting of the board as follows:

(1) Six shall serve until July 1, 2005.

(2) Seven shall serve until July 1, 2006.

(3) Seven shall serve until July 1, 2007.

E. The chairman shall be elected by the board for a term to be determined by the board and no member shall serve more than two consecutive terms as chairman.

F. Each appointment by the governor shall be subject to Senate confirmation.

G. Each board member shall serve without compensation. Legislators shall receive the same per diem and travel reimbursement for attending meetings of the board as is normally provided for members of the legislature. Nonlegislative board members may receive reimbursement for expenses in accordance with the guidelines of the entity they represent.

H. The board shall adopt rules and regulations to provide for the governance of the board. Such rules and regulations shall include but not be limited to:

(1) Procedures for the election of board officers, including terms of office and methods and grounds for removal.

(2) Procedures and grounds for the removal of any board member. Grounds for removal shall include conviction of a felony or may include failure to meet board attendance rules as provided by rule.

I. Procedures for filling a vacancy created by the removal, resignation, or death of any board member prior to the end of the board member's term shall follow those used for initial appointments.

J. The number of board members necessary to constitute a quorum for the transaction of business shall never be less than one third of the entire membership of the board. A majority vote of the board members constituting a quorum shall be necessary for any action taken by the board.

Acts 2004, No. 248, §1, eff. June 15, 2004; Acts 2006, 1st Ex. Sess., No. 35, §4, eff. March 1, 2006; Acts 2006, No. 442, §3, eff. June 15, 2006; Acts 2006, No. 426, §1; Acts 2009, No. 384, §5, eff. July 1, 2010; Acts 2010, No. 934, §1.



RS 40:2845 - Board; functions, powers, and duties

§2845. Board; functions, powers, and duties

A. The board shall:

(1) Establish and maintain a statewide trauma system that shall include a centralized communication center for resource coordination of medical capabilities for participating trauma centers as defined by R.S. 40:2171 and emergency medical services.

(2) Provide for implementation of a network and plan designed to achieve:

(a) A reduction of deaths and incidents of morbidity caused by trauma and time-sensitive illnesses.

(b) A reduction in the number and severity of disabilities caused by trauma.

(c) Measures to demonstrate a return on investment for the LERN system.

(d) Implementation of regional injury prevention programs.

(3)(a) Establish and appoint nine regional commissions that correspond with the nine administrative regions of the department. These regional commissions shall implement and manage each regional component of the network. The board shall promulgate rules and regulations to provide for the duties and responsibilities of the nine regional commissions.

(b) The membership of each commission shall consist of the following members including but not limited to:

(i) A representative from the Governor's Office of Homeland Security and Emergency Preparedness.

(ii) The Louisiana Department of Health, office of public health regional medical director.

(iii) A representative of local ambulance services.

(iv) A representative of emergency medical response.

(v) A hospital chief executive officer or administrative representative from a hospital with less than sixty beds.

(vi) A hospital chief executive officer or administrative representative from a hospital with more than one hundred beds.

(vii) A hospital chief executive officer or an administrative representative from a service district hospital.

(viii) A representative of the local component society of the Louisiana State Medical Society.

(ix) A representative of the local chapter of the Louisiana Medical Association.

(x) A specialist from the American College of Emergency Physicians.

(xi) A specialist from the American College of Surgeons.

(xii) A representative from the Louisiana Chapter of the National Emergency Number Association.

(4)(a) Enter into interagency agreements with the department, the Governor's Office of Homeland Security and Emergency Preparedness, and such other entities, public or private, as may be necessary to assure continuity of care during emergencies.

(b) Agreements between the board and these entities shall provide for the protocols of mandatory data collection and shall include provisions regarding the specific data to be shared among the entities, the individual or individuals allowed by each party to have access to the other party's data, and the security arrangements between the parties to ensure the protection of the data from unauthorized access that would threaten the privacy of individuals and the confidentiality of the data.

(c) The parties shall not agree to share data pursuant to a specific agreement if any law would otherwise prohibit the sharing of such data by the parties.

(d) The parties shall protect all individually identifiable health information to the extent of their ability within the context of the mission of the Louisiana Emergency Response Network.

(5) Hold regular quarterly meetings and special meetings as necessary for the conduct of its business. Special meetings may be called upon forty-eight-hour notice by the chairperson, or in his absence, upon the written authorization of a majority of the members of the board.

(6) Establish and maintain a statewide trauma registry to collect and analyze data on the incidence, severity, and causes of trauma, including traumatic brain injury. The registry shall be used to improve the availability and delivery of pre-hospital or out-of-hospital care and hospital trauma care services.

(a) The board shall promulgate rules and regulations according to the Administrative Procedure Act to do the following:

(i) Define specific data elements required to be furnished to the registry by every health care facility certified by the department as a trauma center.

(ii) Define trauma data elements that all other health care facilities shall be required to furnish to the registry.

(iii) Establish a process for submission, analysis, and reporting of registry data.

(b) Required reporting to the state trauma registry is contingent on LERN providing adequate financial support through the Louisiana Emergency Response Network Fund to cover administrative costs.

(7) Work with the department to develop stroke and ST segment elevation myocardial infarction (STEMI) systems that are designed to promote rapid identification of, and access to, appropriate stroke and STEMI resources statewide.

B. In addition to its function as provided in Subsection A of this Section, the board shall have the following powers and duties:

(1) To enter into any contract related to its responsibilities in compliance with this Chapter and other state laws.

(2) To employ an executive director and necessary staff to oversee the operations of the network and to be responsible to the board for the administration and coordination of all aspects of the network.

(3) To standardize and review performance indicators that evaluate the quality of services delivered by the network and to ensure that improvement in the quality of services delivered is accomplished and documented.

(4) Shall apply for all available appropriate public and all available appropriate public* and private federal grants, donations, or gifts of money or services from any available source.

C.(1) The board shall submit an annual written report to the Senate and House Committees on Health and Welfare at least thirty days prior to each regular session. The report shall include a summary of the data relevant to the goals set forth in Paragraph (A)(2) of this Section and all other information relevant to trauma-patient care and its delivery in Louisiana through the network.

(2) The board shall submit any additional reports or information to the secretary of the department upon request of the secretary and the Senate and House Committees on Health and Welfare upon request of the chairman of either committee.

D.(1) The board may accept grants, donations, or gifts of money or services from public or private organizations or from any other sources to be utilized for the purposes of the board.

(2) There is hereby created in the state treasury, a special fund called the Louisiana Emergency Response Network Fund. The source of monies deposited into the fund may be any monies appropriated annually by the legislature, including federal funds, any public or private donations, gifts, or grants from individuals, corporations, nonprofit organizations, or other business entities which may be made to the fund, and any other monies which may be provided by law.

(3) Monies in the fund shall be invested in the same manner as monies in the state general fund, and interest earned on investment of monies in the fund shall be credited to the state general fund. Unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.

E. Subject to any appropriation by the legislature, monies in the fund shall be used as directed by the board solely to fund grants, projects, and services which will address the goals and objectives of the board as authorized in this Chapter.

F. In addition to annual reports to the legislature, the board may publish documents and materials intended to further the mission or purpose of the board.

Acts 2004, No. 248, §1, eff. June 15, 2004; Acts 2006, 1st Ex. Sess., No. 35, §8, eff. March 1, 2006; Acts 2006, No. 442, §3, eff. June 15, 2006; Acts 2010, No. 934, §1.

*As appears in enrolled bill.



RS 40:2845.1 - Public records exception

§2845.1. Public records exception

Patient and peer review data or information submitted or transmitted pursuant to this Chapter to the trauma registry, the board, any committee acting on behalf of the board, any hospital or pre-hospital care provider, any physician or other direct care provider, any regional commission, any emergency medical services council, emergency medical services agency, or other group or committee whose purpose is to monitor and improve quality care pursuant to this Chapter, shall be confidential and exempt from the provisions of law relative to public records as provided in R.S. 44:4.1(B)(24).

Acts 2010, No. 934, §1.



RS 40:2846 - Rules and regulations; Department of Health and Hospitals

§2846. Rules and regulations; Louisiana Department of Health

A. The board shall adopt and revise such rules and regulations as may be necessary to enable it to carry into effect the provisions of this Chapter. Such rules and regulations shall be promulgated in accordance with the Administrative Procedure Act.

B. The rules and regulations shall be submitted to the House and Senate Committees on Health and Welfare.

C. Upon request of the board, the department shall provide advice, information, and assistance to the board concerning rules to be promulgated by the board.

Acts 2004, No. 248, §1, eff. June 15, 2004.



RS 40:2851 - Short title

CHAPTER 35. FACILITIES PROVIDING HOUSING OR TEMPORARY

RESIDENCE FOR INDIVIDUALS REFERRED BY JUDICIAL AGENCIES

§2851. Short title

This Chapter may be cited as the “Judicial Agency Referral Residential Facility Regulatory Act."

Acts 2006, No. 660, §1, eff. June 29, 2006.



RS 40:2852 - Facilities providing housing or temporary residence to individuals referred by judicial agencies

§2852. Facilities providing housing or temporary residence to individuals referred by judicial agencies

A. Any facility, including pretrial diversion facilities, not otherwise required to be licensed by the Louisiana Department of Health or the Department of Children and Family Services, that provides housing or temporary residence for individuals who have been arrested for the commission of a crime and who are referred by any judicial agency, as defined in this Section, shall be regulated by rules adopted and enforced by the Department of Public Safety and Corrections for the operation of these facilities.

B. The rules shall include but not be limited to providing for the construction, standards of operation, and services provided for these facilities. All rules shall be adopted in accordance with the Administrative Procedure Act.

C. No facility shall provide housing or temporary residence to any individual and no judicial agency shall refer any individual to a facility providing housing or temporary residence until the Department of Public Safety and Corrections has adopted rules and has inspected the facility and certified that the facility is in compliance with these rules as provided for by this Section.

D. All facilities shall be accredited by the American Correctional Association within twenty-four months of opening as a judicial agency referral residential facility and shall maintain accreditation by the American Correctional Association at all times thereafter.

E. For the purposes of this Chapter, "judicial agency" means the district court and officers thereof, including the district judge, the prosecutor and district attorneys. However, no sheriff or sheriff's department of any parish in this state shall be deemed to be a judicial agency pursuant to this Chapter. Judicial agency referral residential facilities shall not participate in sheriffs' work release programs nor shall they receive funding from the state.

Acts 2006, No. 660, §1, eff. June 29, 2006; Acts 2008, No. 437, §1; Acts 2010, No. 493, §1; Acts 2015, No. 447, §1.



RS 40:2853 - Facilities providing housing or temporary residence to individuals referred by judicial agencies

§2853. Facilities providing housing or temporary residence to individuals referred by judicial agencies

A. No facility including pretrial diversion facilities that provides housing or temporary residence for individuals who have been arrested for the commission of a crime who are referred by any judicial agency pursuant to this Chapter shall be located within one thousand feet of any school or child day care center property.

B.(1) In municipalities and unincorporated areas which are divided into subdivisions with streets, blocks, and sidewalks, this distance shall be measured as a person walks using the sidewalk from the nearest point of the property line of the school or day care center to the nearest point of the premises to be used to provide housing or temporary residence.

(2) Outside of municipalities and unincorporated areas which are not divided into subdivisions with streets, blocks, or sidewalks, the measurement of this distance shall be a straight line from the nearest point of the premises to provide housing or temporary residence to the nearest point of the school or day care center property.

C.(1) The prohibitions provided for in Subsection A of this Section shall not apply to any facility that provides housing or temporary residence which has been in operation for a year or longer prior to August 15, 2009.

(2) The subsequent construction, erection, development, or movement of a school or day care center which causes the facility providing housing or temporary residence to be located within the prohibited distance as provided for in Subsection A of this Section shall not be cause for a violation of the provisions of this Section.

D. For purposes of this Section the following definitions shall apply:

(1) "Child day care center property" means property on which is located a facility licensed as a day care center under the provisions of the Child Care Facility and Child-Placing Agency Licensing Act (R.S. 46:1401 et seq.) or licensed as a group child day care home under the provisions of the Child Care Registration Law (R.S. 46:1441 et seq.).

(2) "Premises" includes that land and any improvements thereon.

(3) "School property" means the property of any public elementary or secondary school or any nonpublic elementary or secondary school.

E. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Acts 2009, No. 151, §2; Acts 2015, No. 447, §1.






TITLE 41 - Public Lands

RS 41:1 - TITLE 41 PUBLIC LANDS

TITLE 41

PUBLIC LANDS

CHAPTER 1. STATE LANDS

§1. Functions relative to state lands

A. The commissioner of administration of the division of administration or his designee, hereinafter in this Chapter referred to as the "commissioner", shall perform the functions of the state which relate to the administration and supervision of state lands, as provided by law. The commissioner may name a designee to perform certain of these functions as more specifically provided in this Chapter.

B. For purposes of this Title and any other provision of law, the terms "state land office" or "Register of the State Land Office" shall be deemed to refer to the commissioner or his designee.

Acts 1989, No. 282, §4, eff. June 27, 1989.

{{NOTE: SEE ACTS 1989, NO. 282, §5.}}



RS 41:2 - Accounts and lists to be kept by the commissioner

§2. Accounts and lists to be kept by the commissioner

The commissioner shall:

A. Keep accounts of the sales of lands which were donated to the state by:

(1) Setting forth in the certificate issued therefor the section, parts of sections, township and range, district and parish, to whom and when sold, and for what price.

(2) Causing to be marked on the official plats or maps on file in his office the numbers of the certificates, which books and maps shall be bound and preserved as official records.

B. Prepare annually, on or before March first of each year, a descriptive list, by parish, of all lands sold during the preceding year, together with all data that may be afforded by his records.

Acts 1983, No. 705, §3, eff. Sept. 1, 1983; Acts 1989, No. 282, §4, eff. June 27, 1989.

{{NOTE: SEE ACTS 1989, NO. 282, §5.}}



RS 41:3 - Proceeds of sale of warrants or public land

§3. Proceeds of sale of warrants or public land

All money arising from the sale of warrants or public land shall be paid by the purchaser to the state treasurer, on the warrant of the commissioner of administration. The state treasurer shall receive the money within forty-eight hours after the issuance of the warrant.

Acts 1983, No. 705, §3, eff. Sept. 1, 1983.



RS 41:4 - Description of land or warrants in receipt

§4. Description of land or warrants in receipt

A. A description of the land or warrants shall be included in the order on the state treasurer to receive the money for the lands. No entry shall be made upon the books, maps, or other official record until the receipt of the state treasurer, also describing the land or warrants, has been submitted and filed in the office of the secretary or his designee.

B. Whoever violates the provision of this Section shall be fined five thousand dollars and shall be imprisoned for a term not more than ten nor less than two years.

Acts 1983, No. 705, §3, eff. Sept. 1, 1983.



RS 41:5 - Receipt to purchaser

§5. Receipt to purchaser

The state treasurer shall deliver to the purchaser or his agent a receipt, which shall contain a correct description, by section, township and range, of the lands sold by the state. The state treasurer shall receive no extra compensation for this service.

Acts 1983, No. 705, §3, eff. Sept. 1, 1983.



RS 41:6 - Issuance of patents

§6. Issuance of patents

The governor shall issue patents:

(1) For all lands sold, on presentation of the treasurer's receipt.

(2) For lands located by warrants, whenever he is satisfied that the lands have been legally sold and located.

Acts 1983, No. 705, §3, eff. Sept. 1, 1983.



RS 41:7 - Annual list of lands entered or sold to be sent to parish assessors

§7. Annual list of lands entered or sold to be sent to parish assessors

The commissioner shall furnish, annually, on or before March first, to the assessors of each parish, the list of all the lands that may have been entered or sold during the preceding year, together with the names of the persons entering or purchasing them, in order that they may be assessed for taxes.

Acts 1989, No. 282, §4, eff. June 27, 1989.

{{NOTE: SEE ACTS 1989, NO. 282, §5.}}



RS 41:8 - Fees of the commissioner

§8. Fees of the commissioner

The commissioner shall promulgate regulations establishing reasonable fees, not to exceed the cost of providing the services, for:

(1) Redemption certificates.

(2) Cancellation certificates.

(3) Original patents executed by the commissioner and the governor.

(4) Copies of official township plats, field notes, patents, and related matter.

(5) Each certification attached to copies of items listed in Paragraph (4).

(6) Copies of any other document pertaining to state lands.

Acts 1983, No. 705, §3, eff. Sept. 1, 1983; Acts 1989, No. 282, §4, eff. June 27, 1989.

{{NOTE: SEE ACTS 1989, NO. 282, §5.}}



RS 41:9 - Disposition of fees collected

§9. Disposition of fees collected

All fees shall be collected and deposited into the state treasury.

Acts 1983, No. 705, §3, eff. Sept. 1, 1983.



RS 41:10 - Right of appeal from decisions of the commissioner

§10. Right of appeal from decisions of the commissioner

The commissioner shall decide all conflicting claims of preference of right to any land granted to the state by acts of congress. After they have been decided by the commissioner and after he has assessed the land to the person first locating or settling thereon, the claimant aggrieved by the decision shall have the right, within six months after the decision of the commissioner, to appeal to the Nineteenth Judicial District Court.

Acts 1989, No. 282, §4, eff. June 27, 1989.

{{NOTE: SEE ACTS 1989, NO. 282, §5.}}



RS 41:11 - Transcript or copy of proceedings

§11. Transcript or copy of proceedings

As soon as an application for an appeal is made to the commissioner he shall deliver to the party applying for the appeal a certified transcript or copy of all the proceedings had in his office relative to the conflicting claims. The party shall forthwith file the transcript in the office of the clerk of the parish in which the land is situated and give security for costs as in ordinary cases, and the matter shall be tried by the court de novo.

Acts 1989, No. 282, §4, eff. June 27, 1989.

{{NOTE: SEE ACTS 1989, NO. 282, §5.}}



RS 41:12 - Filing of final judgment

§12. Filing of final judgment

As soon as a final judgment has been rendered, a certified copy of the judgment shall be filed in the office of the commissioner.

Acts 1989, No. 282, §4, eff. June 27, 1989.

{{NOTE: SEE ACTS 1989, NO. 282, §5.}}



RS 41:13 - Listing of lands owned, leased, or rented by state or instrumentalities of state; subsequent acquisitions or alienations

§13. Listing of lands owned, leased, or rented by state or instrumentalities of state; subsequent acquisitions or alienations

A. The commissioner shall prepare and maintain in his office at all times and make available as a public record a listing which shall show the lands and improvements thereon and all royalty or mineral rights belonging to or under the control of the state, whether or not held directly in the name of the state or in the name of any state board, commission, department, or agency. Such listing shall clearly describe the land owned, leased or rented, or otherwise held or under the control of the state or its instrumentality, and shall show its location, acreage or other area, any improvements thereon, the date of acquisition and the value thereof, and such other information with regard thereto as may be required by rules and regulations of the commissioner.

B. Whenever any acquisition or alienation or other change in ownership or control of any land or immovable property or royalty or mineral rights is made with regard to any lands or improvements thereon, a report thereof shall be made to the commissioner within thirty days thereafter.

Acts 1989, No. 282, §4, eff. June 27, 1989.

{{NOTE: SEE ACTS 1989, NO. 282, §5.}}



RS 41:14 - Conveyances of waterbottoms, ownership

§14. Conveyances of waterbottoms, ownership

No grant, sale or conveyance of the lands forming the bottoms of rivers, streams, bayous, lagoons, lakes, bays, sounds, and inlets bordering on or connecting with the Gulf of Mexico within the territory or jurisdiction of the state shall be made by the secretary of the Department of Natural Resources or by any other official or by any subordinate political subdivision, except pursuant to R.S. 41:1701 through 1714. Any rights accorded by law to the owners or occupants of lands on the shores of any waters described herein shall not extend beyond the ordinary low water mark. No one shall own in fee simple any bottoms of lands covering the bottoms of waters described in this Section.

Acts 1985, No. 876, §2, eff. July 23, 1985.



RS 41:15 - Hunting on state land; restrictions; exceptions

§15. Hunting on state land; restrictions

A. No person shall construct or hunt from a permanent stand on state land. A permanent stand is a stand that is either a non-portable, freestanding structure or a stand that uses nails, screws, spikes, or other means to attach to a tree and which is not designed to be hand carried by one person nor to be removed daily. Any permanent stand may be removed and destroyed.

B. A portable stand may not be left on state lands unless the stand is removed from the tree or left in a non-hunting position. Each portable stand shall be legibly tagged with the owner's name, address, and phone number.

C. The provisions of this Section shall not apply to land under the jurisdiction of the Louisiana Wildlife and Fisheries Commission. The use of such land shall be regulated by the Louisiana Wildlife and Fisheries Commission in accordance with the provisions of Title 56 of the Louisiana Revised Statutes of 1950. The Louisiana Wildlife and Fisheries Commission may promulgate rules and regulations under the provisions of the Administrative Procedure Act for the implementation of the provisions of this Section.

D. Violation of any provision of this Section or rules adopted pursuant to this Section shall constitute a class two violation punishable as provided in R.S. 56:32.

Acts 2005, No. 259, §1; Acts 2006, No. 842, §1.



RS 41:16 - Preservation of public lands for hunting, fishing, and recreational opportunities

§16. Preservation of public lands for hunting, fishing, and recreational opportunities

A. The commissioner shall exercise his authority to manage public lands in a manner to support, promote and enhance public hunting, fishing, and recreational opportunities to the extent authorized by law. The commissioner shall recognize, to the extent authorized by law, hunting, fishing, and recreational opportunities as primary uses of public lands that are available for public hunting, fishing, and recreational opportunities. The commissioner shall make land management decisions based on criteria that include public hunting, fishing, and recreational opportunities as a primary consideration.

B. Before March first of each calendar year, the commissioner shall submit to the Senate Committee on Natural Resources and the House Committee on Natural Resources and Environment a written report containing a listing of all acreage managed by the commissioner that is available for public hunting, fishing, and recreational opportunities and a listing of all acreage that was lost or gained for such purposes.

Acts 2006, No. 561, §1; Acts 2008, No. 580, §5.



RS 41:51 - SURVEYS AND RECORDS OF PUBLIC LANDS

CHAPTER 2. SURVEYS AND RECORDS OF PUBLIC LANDS

§51. Surveys and plats

The governor may direct the department of public works:

(1) To make, from time to time, surveys of all unsurveyed lands belonging and that may hereafter belong to this state and to subdivide them into townships, sections and other proper subdivisions that may be necessary for their identification, description, entry and sale. In the event the department of public works cannot timely cause a requested survey to be made, then the register may on his own initiative cause a survey or surveys to be made of state lands which survey shall be subject to approval by the director of the department of public works. The cost of such a survey shall be borne by the register of the state land office.

(2) To prepare duly certified maps and plats of the lands and to file them in the state land office as soon as completed.

Amended by Acts 1960, No. 569, §1.



RS 41:52 - Records transferred to this state by the former office of the United States Surveyor General of the District of Louisiana

§52. Records transferred to this state by the former office of the United States Surveyor General of the District of Louisiana

The maps, books, records, field notes and documents appertaining to land title in this state which were transferred to this state by the former office of the United States Surveyor General of the District of Louisiana and accepted by this state by Act No. 6 of 1910 and Act No. 183 of 1928, are public records and are a part of the permanent archives of the state land office.



RS 41:53 - Federal authorities to have access to records

§53. Federal authorities to have access to records

The United States authorities shall have free access to the records at all times.



RS 41:54 - Place for deposit; custodian

§54. Place for deposit; custodian

The records shall be deposited and kept in a fire proof vault or room, provided by the register of the state land office, who may appoint a custodian thereof, under his control.



RS 41:91 - VACANT AND UNAPPROPRIATED LANDS

CHAPTER 3. VACANT AND UNAPPROPRIATED LANDS

§91. Grant of vacant and unappropriated lands; lease of nonnavigable water bottoms

A. In order to procure the settlement or resettlement of the vacant and unappropriated lands belonging to the state, the register of the state land office, when directed to do so by the governor, shall grant, for and on behalf and in the name of the state of Louisiana, to any person, or any agency, political subdivision or public corporation of the state, or any agency of the United States, corporate or otherwise, created under authority of Congress, any of the vacant and unappropriated lands belonging to the state.

B. When deemed in the interest of the state and upon approval of the governor, the register of the state land office is authorized to grant long-term leases with reasonable rates for the use of the water bottoms and air space above the water of any waters of the state which have been declared nonnavigable by an Act of Congress, to any public agency, political subdivision, public corporation or municipality, or to any private person who is a riparian owner with respect to the water bottoms and air rights to be leased, provided that the lease thereof has first been approved by the local governing authority, for the public or private development thereof. Nothing contained in this Subsection shall be deemed in any way to alter or abrogate the state's claim to mineral rights in the leased areas, or to entitle such lessee to any part of such mineral rights.

Amended by Acts 1976, No. 263, §1.



RS 41:92 - Contracts; reservation of mineral rights

§92. Contracts; reservation of mineral rights

The grants shall be evidenced by contracts and may be upon such terms and conditions as the register of the state land office may deem to be to the best interest of the state, and shall be subject to approval of the governor. The contracts shall provide that default on the part of the grantee in the performance of any term or condition thereof shall operate ipso facto and without a putting in default by the state, as a cancellation of the grant. All mineral rights on any lands granted under this Chapter shall be reserved to the state.



RS 41:93 - Patents

§93. Patents

Patents may be issued, in accordance with law, to any grantee for any land, upon forms to be prescribed by the register of the state land office upon the certificate of the governor and the register of the state land office that the contract has been fully complied with.



RS 41:94 - Lands acquired at tax sale

§94. Lands acquired at tax sale

This Chapter shall not apply to lands adjudicated to the state at tax sale, until the expiration of three years from date of recordation of the tax deed evidencing the adjudication.



RS 41:95 - Inventory and reports

§95. Inventory and reports

The register of the state land office, shall, when directed to do so by the governor, make an inventory of the lands, file reports and furnish any information relative to the lands, as may be required by the governor.



RS 41:96 - Withdrawal from sale or entry of certain lands

§96. Withdrawal from sale or entry of certain lands

The governor shall withdraw from sale or entry any of the vacant and unappropriated public lands belonging to the State of Louisiana, now existing or hereafter acquired by accretion or otherwise, located south of the following lines and described and bounded as follows:

All of that area bounded on the east by the axis of the Mississippi River to the head of the passes at the mouth of the Mississippi River bounded on the northwest by a line, commencing at Cubits Gap Lighthouse and running south thirty-five degrees (35°) west (true bearing) through Cubits Gap Lighthouse, latitude 29°11'36.70" north, longitude 89°15'53.75" west; bounded on the northeast by a line beginning on and at the axis of the Mississippi River at a point, north of the head of the passes of the Mississippi River, and at the juncture of the channels of the Mississippi River and Pass A L'Outre, and running along and through the channel of Pass A L'Outre, along and through the channel of the North Pass, north of Pass A L'Outre Lighthouse to deep water in the Gulf of Mexico; and bounded on the south by deep water in the Gulf of Mexico, all as described on the copy of the United States Coast and Geodetic Survey Chart No. 194, to be identified with this Chapter by the signatures to be thereto affixed, of and by the Speaker of the House of Representatives, the president of the Senate and the Governor of the State of Louisiana, and to be filed for future reference in the office of and by the Secretary of State.



RS 41:97 - Lands necessary for navigation purposes

§97. Lands necessary for navigation purposes

The lands so withdrawn from sale or entry are necessary for use in connection with the maintenance of the navigability of the channels at the mouth of the Mississippi River and may be used for those purposes.



RS 41:98 - Withdrawal from sale or entry of mineral lands

§98. Withdrawal from sale or entry of mineral lands

The governor may withdraw from sale or entry any of the vacant and unappropriated public lands and lake beds or bottoms belonging to the state, whenever in his opinion, they appear to be more valuable for mineral than for any other purpose, and he may restore to sale or entry all withdrawn lands, at his discretion.



RS 41:131 - Application to enter or purchase

CHAPTER 4. ENTRY AND SALE OF PUBLIC LANDS

PART I. IN GENERAL

§131. Application to enter or purchase

When any person desires to enter or purchase lands belonging to the state, including public lands donated by congress to the state of Louisiana known as swamp and overflowed lands, internal improvements, indemnity lands, or dried lake lands, or to similar lands of any levee board thereof, and properties adjudicated to the state for nonpayment of taxes during tax years 1880 through 1973, he shall make application to purchase, and deposit with the register of the state land office, or in the case of lands of any levee board, with the president of the levee board, an amount determined by the register of the state land office to be sufficient to cover the expense of advertising as evidence of good faith. Should the applicant at the sale provided for in this Chapter fail to purchase the land, then the money so deposited shall be returned to him; provided that should no one at the sale bid up to the minimum price stipulated in this Chapter, then the money shall be retained to pay the expense of the sale.

Amended by Acts 1960, No. 568, §1; Acts 2010, No. 282, §1.



RS 41:132 - Information to be secured as to value of land

§132. Information to be secured as to value of land

On receipt of any application to purchase land so subject to sale, accompanied with the required deposit, the register of the state land office, or the president of the levee board, may require the parish surveyor of the parish wherein the lands are situated to furnish full information as to the character of the timber on the land, the quantity and kind thereof, or any other information affecting the value of the land. The register or the president, as the case may be, may also consult the assessment roll as to the assessment of lands of like character adjacent to the lands for which application is made and he may call in the services of timber experts in order to obtain reliable means of arriving at the fair value of the lands. The information so obtained shall be placed of record in his office and shall constitute a part of the permanent archives of his office.



RS 41:133 - Advertisement

§133. Advertisement

The register of the state land office or the president of the levee board, as the case may be, shall cause to be published for thirty days in the official journal of the state and in the official journal of the parish where the land is located, an advertisement setting forth the description of the land, the time, place, and terms of the sale, and in the case of adjudicated properties, the name of the tax debtor and the year for which taxes were not paid. He may also require that the land shall be sold in lots of forty acres. In no case shall lands be sold in tracts exceeding quarter sections.

Acts 2010, No. 282, §1.



RS 41:134 - Sale; minimum prices

§134. Sale; minimum prices

A. The land so advertised shall be sold by the sheriff of the parish where the land is located. The sale shall be at the principal door of the court house between the hours of eleven o'clock A.M. and four o'clock P.M. and shall be to the last and highest bidder.

B. The register shall fix the minimum price in all advertisements under this Chapter based on an appraisal of the property to be made by a person who shall be appointed by the register. The register shall pay the appraiser a reasonable compensation to be fixed by the register who shall be reimbursed for such compensation out of the moneys from the sale of such property. Based upon the appraisal thus made the register shall determine and fix a fair and reasonable price which shall constitute the minimum price which will be accepted. Nothing less than such minimum price shall be received for the property at the sale.

C. The sheriff making the sale shall make a provisional deed to the last and highest bidder, who has complied with his bid by paying the price of the adjudication. Upon surrender of this provisional deed to the register of the state land office or the president of the levee board, as the case may be, the holder thereof shall be entitled to a patent signed by the register or the president of the levee board, and the governor of the state.

D. Notwithstanding any provisions of law, or this Section, when the register of the state land office determines that the disposition of state-owned immovable property by sheriff sale is not in the best interest of the state, the register of the state land office may conduct such a sale by utilizing sealed bids. The sale may be confected to the highest bidder at a price not less than ninety percent of the appraised value; however, prior to such a sale, the register of the state land office shall advise the House Committee on Natural Resources and Environment and Senate Committee on Natural Resources of its reasons for utilizing sealed bids to dispose of the property.

Amended by Acts 1960, No. 568, §1; Acts 1987, No. 887, §1; Acts 2008, No. 580, §5; Acts 2010, No. 282, §1.



RS 41:135 - Disposition of proceeds of sale

§135. Disposition of proceeds of sale

A. The sheriff making the sale shall deduct therefrom the expenses of advertising and his commission which shall be two percent of the amount of the bid, provided that this commission shall not exceed fifty dollars for any one day's adjudication. Except as otherwise agreed by the holders of statutory impositions and governmental liens, all proceeds from the sale of adjudicated property after deduction of the costs of the sale shall be paid pro rata to those holders, and except for the sale of property belonging to the Board of Commissioners of the Orleans Levee District, the balance of the monies derived from the sale shall be forwarded to the register of the state land office for deposit in the state treasury without delay, together with a certified statement showing the amount of the bid, the expenditure for advertising, and the amount withheld by him as commission. The balance of the monies derived from the sale of property belonging to the Board of Commissioners of the Orleans Levee District shall be forwarded directly to the Board of Commissioners of the Orleans Levee District for deposit in that board's bank accounts without delay, together with a certified statement showing the amount of the bid, the expenditure for advertising, and the amount withheld by him as commission. The levee district shall not sell any property located in the Bohemia Spillway.

B. The sheriff shall at the same time forward to the register of the state land office a proces verbal of the sale wherein he shall give a correct description of the property sold with the recital of the acts performed by him in effecting the sale, the amount of the purchase price received, the expense of advertising, the amount of his commission, and the amount in cash being forwarded to the register of the state land office.

Acts 1989, No. 511, §1; Acts 1997, No. 592, §1, eff. July 3, 1997; Acts 2010, No. 282, §1.



RS 41:136 - Expenses

§136. Expenses

The newspapers publishing the advertisement of the sale of land shall receive therefor not more than the legal rate of advertising. All bills for expenses incurred by the register of the state land office, or the president of the levee board, shall be paid from the proceeds of the land sold, when realized.

Amended by Acts 1960, No. 568, §1.



RS 41:137 - Sale, exchange, or lease of state lands; research and development park

§137. Sale, exchange, or lease of state lands; research and development park

A. Notwithstanding any other provision of law to the contrary, the state, or any of its departments, agencies, or boards, may sell, lease for a term of up to ninety-nine years, exchange, or otherwise dispose of any real property, or portions thereof, to political or public corporations, to municipalities, to other state agencies, departments, or boards, or to private persons, without the necessity of advertisement or bid, if the property sold, exchanged, or leased is dedicated for the purpose of creating a research and development park in cooperation with the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, Board of Supervisors of Southern University and Agricultural and Mechanical College, or the Board of Trustees for State Colleges and Universities, and the governing authority of the appropriate municipality or parish.

B. The assumption of the obligation by the vendee or lessee of the property to establish, operate, and manage a research and development park in accordance with restrictions and covenants mutually agreed upon between the state, or its department, agency, or board, and the lessee or vendee shall constitute valid consideration to the state for the sale, lease, or exchange of the dedicated property.

Acts 1992, No. 110, §1.



RS 41:138 - Restrictions in sale of state lands to levee or drainage districts

§138. Restrictions in sale of state lands to levee or drainage districts

Notwithstanding any other provisions of law to the contrary, no land within the boundaries of any levee district or levee and drainage district, or any land that may in the future be included within the boundaries of any levee district or levee and drainage district, that presently belongs to or that may hereafter belong to the state shall be conveyed to a levee district or levee and drainage district or to the governing authorities of such districts unless such land is needed for immediate use for the construction of a levee or other flood control measure. In the event any such land is conveyed to a levee or levee and drainage district for the purpose of constructing a levee or other flood control measure and it is later found that all or a part of such land is not needed for such purpose, the portion of the land not needed shall immediately revert to state ownership and control.

Acts 1958, Ex.Sess., No. 12, §1.



RS 41:139 - Notice to local governing authorities of intention to dispose of real property

§139. Notice to local governing authorities of intention to dispose of real property

The state or any of its boards, commissions, departments or agencies, prior to disposing of any real property held by it, except buildings, shall give notice to the governing authority of the parish and/or municipality in which the property is located. The notice shall be in writing and shall advise such authority of the intention to dispose of the property and shall include a description of the property, the manner in which such property shall be disposed of, and the terms and conditions upon which such disposition is proposed to be made; provided, however, that publication of such notice in the official journal of the parish wherein the property is located shall constitute the required written notification.

Acts 1964, No. 119, §1.



RS 41:140 - Sales of immovable property by state agencies

§140. Sales of immovable property by state agencies

A. When any state agency as defined in R.S. 39:321(A) designates immovable property under its jurisdiction to be nonessential to the efficient operation of the agency, the secretary or other administrative head shall transfer the property to the division of administration hereinafter referred to as the division.

B. For any immovable property designated to be nonessential, the division shall prepare a land management evaluation report setting forth recommendations for the best use or disposition of the property. A copy of this report shall be filed with the House Committee on Natural Resources and Environment and Senate Committee on Natural Resources and delivered to the member of the House and Senate in whose district the immovable property is located.

C. Unless approval is received from the House Committee on Natural Resources and Environment and Senate Committee on Natural Resources within ninety days after receiving notice, the division shall not initiate implementation of its recommendation for best use or disposition of the property.

D. The division shall conduct any sale of state-owned property under the provisions of R.S. 41:131 et seq. or R.S. 47:2189, whichever is applicable, except as otherwise provided as follows:

(1) The division may obtain appraisals from up to three Louisiana state-certified appraisers to ascertain the current value of the property. The appraisals shall be obtained within six months prior to the conducting of the sale.

(2) In lieu of public auction or sealed bids and when it is in the best interest of the state, the division may contract under rules and regulations adopted by the division for the services of a licensed real estate broker to conduct the sale of the property. The term of the contract shall not exceed six months. A minimum sale price and a time period within which the sale is to occur shall be specified by the division as conditions of the contract. Payment shall not exceed five percent of the sale price and shall be contingent upon completion of the sale in accordance with the terms and conditions of the contract. The division shall have the right to cancel the contract at any time for any reason prior to the sale and conduct the sale as otherwise provided by law.

(3) No member of the legislature shall perform the services of appraiser or real estate broker authorized by this Subsection.

E. The division is authorized to adopt and promulgate rules and regulations in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., to carry out the provisions of this Section. These rules shall, at a minimum, contain criteria and definitions for the determination of what is nonessential property and the best use of said property, and the procedure for transfer of property from agencies to the division.

F. The division shall submit an annual report to the House Committee on Natural Resources and Environment and Senate Committee on Natural Resources, detailing the amount of property sold, the agencies from which such property came, the cost of the sale, the net proceeds from such sale, and an updated inventory of immovable property still belonging to the state and which agency possesses the property.

Acts 1989, No. 282, §4, eff. June 27, 1989; Acts 1997, No. 216, §1, eff. June 16, 1997; Acts 2008, No. 580, §5.

NOTE: See Acts 1989, No. 282, §5.



RS 41:151 - Receipt of donation of immovable property by state agencies

PART II. RECEIPT OF DONATION OF IMMOVABLE PROPERTY

§151. Receipt of donation of immovable property by state agencies

A. Except as otherwise provided by law, whenever the state is offered donation of immovable property, the commissioner of administration shall evaluate the offer of donation and shall make a determination of whether or not it is in the best interest of the state to accept the donation.

B. If the commissioner determines that acceptance of the donation is not in the best interest of the state, he shall notify the potential donor that the donation is refused, and he shall notify, on a quarterly basis, the House Committee on Natural Resources and Environment and the Senate Committee on Natural Resources of the offer and the refusal and the reasons therefor, unless the potential donor has specifically requested in writing that the offer remain confidential if not accepted. If the commissioner determines that acceptance of the donation is in the best interest of the state, he shall proceed with negotiation of the terms and conditions of the donation.

C. Prior to final acceptance by the commissioner, all donations of immovable property shall receive the approval of the House Committee on Natural Resources and Environment and the Senate Committee on Natural Resources. After the donor and the commissioner have agreed on the terms and conditions of the donation, the commissioner shall present to the House Committee on Natural Resources and Environment and the Senate Committee on Natural Resources a report that contains a description of the property that is to be donated to the state, the evaluation of the donation that was conducted by the division of administration to determine that acceptance of the donation is in the best interest of the state, and the terms and conditions of the donation that have been negotiated by the commissioner of administration. The report shall be submitted to each committee at the committee's office in the state capitol by certified mail with return receipt requested or by messenger who shall obtain a signature for receipt. The return receipt or the messenger's receipt shall be proof of receipt of the report by the committee.

D. Within thirty days after the report required in Subsection C of this Section is received by the committees, the committees shall meet in order to review the report. The committees may meet jointly or separately to conduct hearings on receipt of donated immovable and movable property. If the committees meet jointly, a quorum of each committee shall be required to take action within thirty days, and a motion shall receive the favorable vote of a majority of those present for each committee in order to be adopted. At the hearing, the committee or committees shall evaluate the terms and conditions of donation negotiated by the commissioner of administration, determine if the donation and the terms and conditions of the donation are acceptable or unacceptable, and review and evaluate whether or not it is in the best interest of the state to accept the offered donation.

E. If either committee determines that the donation or the terms and conditions of donation are unacceptable, it may disapprove the donation. Either committee may also recommend changes to the donation and to its terms and conditions, although such recommendations shall not be binding on either the donor or the commissioner. If either committee disapproves the donation, the committee so doing shall notify the commissioner of its decision in writing and shall include a summary of the determinations and recommendations made by the committee during the hearing. The commissioner may use those determinations and recommendations in his efforts to renegotiate the terms and conditions of donation. If there is a successful renegotiation of the terms and conditions of donation, the commissioner may again submit a report to the committees as required in Subsection C of this Section.

F. Upon approval by both committees or passage of sixty days during which time neither committee disapproves the donation, whichever occurs first, the commissioner may accept the donation and its terms and conditions on behalf of the state.

G. The division of administration shall adopt and promulgate rules and regulations in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., to carry out the provisions of this Section. Notwithstanding provisions of the Administrative Procedure Act to the contrary, the rules and regulations shall be submitted to the House Committee on Natural Resources and Environment and the Senate Committee on Natural Resources for legislative oversight.

H. The division of administration shall submit to the House Committee on Natural Resources and Environment and the Senate Committee on Natural Resources an annual report detailing the amount of immovable property received by the state through donation, the estimated value of the property received through donation, and the agencies which received such property.

Acts 2003, No. 262, §1, eff. June 10, 2003; Acts 2008, No. 580, §5.



RS 41:171 - To 176 Repealed by Acts 1960, No. 568, 2

PART II. PRE-EMPTION AND PRE-ENTRY RIGHTS

§171. §§171 to 176 Repealed by Acts 1960, No. 568, §2



RS 41:211 - Repealed by Acts 1960, No. 568, 2

PART III. SWAMP, OVERFLOW AND SEA MARSH LANDS

§211. §§211, 212 Repealed by Acts 1960, No. 568, §2



RS 41:251 - To 253 Repealed by Acts 1960, No. 568, 2

PART IV. INTERNAL IMPROVEMENT AND SWAMP INDEMNITY

LANDS AND SCRIP

§251. §§251 to 253 Repealed by Acts 1960, No. 568, §2



RS 41:291 - To 294 Repealed by Acts 1960, No. 568, 2

PART V. LAKE BOTTOMS AND ISLANDS

SUBPART A. LAKE BOTTOMS

§291. §§291 to 294 Repealed by Acts 1960, No. 568, §2



RS 41:331 - To 337 Repealed by Acts 1960, No. 568, 2

SUBPART B. ISLANDS AND BEDS OF BODIES OF WATER

§331. §§331 to 337 Repealed by Acts 1960, No. 568, §2



RS 41:381 - Refund of purchase price in event of invalid sale

PART VI. REFUNDS

§381. Refund of purchase price in event of invalid sale

Every person, or his legal representatives who is the purchaser from the state of a tract of land, which had actually and immediately been located by the state and which is or may be void by reason of a prior sale thereof or by any valid right of pre-emption, or for want of title thereto in the state, shall be entitled to a repayment of any sum of money paid for the tract of land, on making proof to the satisfaction of the Register of the State Land Office that the land was erroneously sold by the state. The register may draw a warrant on the State Auditor for the repayment of this money.



RS 41:382 - Re-transfer of land to state and return of warrant

§382. Re-transfer of land to state and return of warrant

Before the money is refunded, the party applying must deposit a duly executed transfer to the state of the tract purchased, together with the warrant under which the selection or location was made.



RS 41:421 - Recovery by state for illegal or excessive entry of swamp lands

PART VII. ILLEGAL AND FRAUDULENT ENTRIES

§421. Recovery by state for illegal or excessive entry of swamp lands

Whenever the governor is satisfied from information received, that swamp lands of the state, not subject to tidal overflow, have been illegally and fraudulently entered by private persons or corporations and sold by the state for a price less than one dollar and twenty five cents per acre, or for a price authorized by law, but in a quantity in excess of six hundred and forty acres, he may order the institution of proceedings for the recovery of all such lands in excess of six hundred and forty acres, for the value of timber taken therefrom, or for damage thereto and waste thereon.



RS 41:422 - Certified abstracts

§422. Certified abstracts

The Register of the State Land Office, when requested to do so by the governor, shall prepare from the records of the state land office and deliver to the district attorney of the parish wherein the lands are located, certified abstracts of such lands as may be designated by the governor, as swamp lands illegally and fraudulently entered by private persons or corporations and sold by the state. The abstracts shall show the particulars of each sale or entry, giving the date, price per acre, number of acres entered and sold with full description of the lands by township, range, section or fraction of sections. The abstracts shall also include the name of the person entering or purchasing, and date and number of certificate or patent, if issued, with copy of application to purchase or enter and with copy of the affidavit and proof submitted therewith. The register may charge the state with the cost of the abstract.



RS 41:423 - Proceedings

§423. Proceedings

On receipt of the abstract, the district attorney shall, without delay, institute suit against the claimants or possessors for the recovery of the lands, for the value of such timber as may have been taken therefrom, and for the damage to the lands or the timber thereon whether due to waste or otherwise; and he may sue out such injunctions, sequestrations, or other conservatory process as may be necessary to protect the interests of the state.



RS 41:424 - Suits in name of state

§424. Suits in name of state

All suits or process shall be in the name of and for the use and benefit of the state, and shall be issued and served by the proper officials without advance of costs, or security therefor.

All suits shall be prosecuted to judgment and final execution; and in cases where suits have already been instituted the district attorney shall prosecute them to final judgment and execution.



RS 41:425 - Compensation of officers and of district attorney

§425. Compensation of officers and of district attorney

The state shall make provision for the compensation of the officers of the court and the state land office for their services under this Part in those cases where judgment may be rendered adverse to the state. Where judgment is rendered in favor of the state the parties cast shall be liable for all costs of court. For his compensation the district attorney shall receive such an amount as may be fixed by the attorney general and the governor.



RS 41:426 - Records and maps to show lands recovered

§426. Records and maps to show lands recovered

The lands recovered shall be placed upon the official records and maps of the state land office as lands belonging to the state, and copies of the final judgment decreeing them to be the property of the state shall be kept on file and of record in the office and shall so remain as muniments of title to the lands.



RS 41:461 - Contest of entries

PART VIII. CONTEST OF ENTRIES

§461. Contest of entries

In all cases where lands belonging to the state are entered under any of the laws requiring their settlement and cultivation as a part of the consideration received or to be received by the state, and particularly where the entries were made under the homestead laws, the graduation laws, or the settlement and cultivation laws, any person or persons desiring to acquire title to them, or any part thereof, and who is otherwise lawfully qualified to acquire them, may contest the entry, and if successful may acquire title to the lands covered in the manner following:

(1) He shall file a written notice of contest in the state land office describing the entry by number, date, and the name of the enterers and the land by section, township and range, or other proper description, and setting forth the facts constituting the alleged invalidity of said entry.

(2) The notice shall be supported by the affidavit of the contestant and two witnesses.

(3) On filing the notice with the Register of the State Land Office on the payment of two dollars and fifty cents for each entry so contested to cover the cost thereof, except that of the services of notices of contest as hereafter provided.

(4) The Register shall issue his notices to the enterer, and shall deliver them to the contestant or his attorney of record.

(5) The notice shall substantially state the facts, the ground of contest, and that on a day to be therein fixed, the parties will be heard in person or by counsel, with such proof as either may adduce, under the principles and rules of evidence applicable and now in force in like contests in the land offices of the United States.



RS 41:462 - Hearing by register

§462. Hearing by register

On the day fixed for the trial of the contest and in as expeditious a manner as may be consistent with justice the register shall hear the evidence and the arguments, and shall decide the entries, valid or invalid, and shall affirm or cancel them accordingly. The decision shall be final so far as the executive department is concerned, unless an appeal is taken under existing laws. If the entry is invalid and is cancelled, the register shall notify the parties to the contest, or their attorneys.



RS 41:463 - Contestant's rights where entries are declared invalid

§463. Contestant's rights where entries are declared invalid

For a period of sixty days after an entry has been declared invalid and cancelled, the contestant shall have the sole right, exclusive of all other persons, to enter any or all of the lands under any of the laws then in force, in accordance with all the limitations, conditions and requirements of the laws as to quantity, price or acts of settlement and cultivation; provided that none of the provisions of this Part shall apply to any land for which the state has issued or may at the time of filing contest have issued a patent. The practice, forms and modes of proceeding under this Part shall conform so far as consistent herewith, and so far as locally applicable to the established practice, forms and modes of proceeding in like cases now in force in the General Land Office of the United States.



RS 41:464 - Contestant's rights to lands not then subject to entry

§464. Contestant's rights to lands not then subject to entry

If, upon the termination in favor of any contestant of a contest brought under this Part, the land or any part thereof involved therein is not then lawfully subject to entry by the contestants, they shall in like manner have the exclusive right to require title thereto, as heretofore provided, within six months after the land becomes liable to legal disposition, of which fact the said register shall notify him or his attorney of record by mail or otherwise.



RS 41:501 - HOMESTEADS

CHAPTER 5. HOMESTEADS

PART I. UNAPPROPRIATED PUBLIC LANDS

§501. Persons entitled to make entry; quantity of land

A. Every person who is the head of a family, or has reached the age of twenty-one years and is a citizen of this state may enter one quarter section or a less quantity of the unappropriated public lands of the state, to be located in a body in conformity with the legal subdivisions of the public lands; provided that no lands shall be subject to homestead entry or purchase that is more valuable for gas, oil or minerals.

B. Any person owning and residing on lands may enter, under the provisions of this Part, other lands lying contiguous to his land which shall not, with the land so already owned and occupied, exceed in the aggregate, one hundred and sixty acres.

C. No person who is the owner of more than one hundred and sixty acres of land in any state or territory shall acquire any rights under this Part.



RS 41:502 - Affidavit

§502. Affidavit

A. Any person applying to enter land under the provisions of this Part shall first make and subscribe an affidavit:

(1) That he is the head of a family or has reached the age of twenty-one years and is a citizen of this state;

(2) That the application is made honestly and in good faith for the purpose of actual settlement and cultivation and to obtain a home for himself and not for speculation;

(3) That the application is made for his own use and benefit and not directly or indirectly for the use or benefit of any other person, corporation or syndicate, to give them the benefit of the land or any part thereof or the timber thereon.

B. Upon filing the affidavit with the Register of the State Land Office and the payment of ten dollars the applicant may enter the amount of land specified, and the register shall issue to the person his receipt therefor, which receipt shall be dated and numbered and shall describe the land so entered.

Amended by Acts 1960, No. 50, §1.



RS 41:503 - Sale or incumbrance prior to issuance of patent

§503. Sale or incumbrance prior to issuance of patent

No person entering land under the provisions of this Part may sell, alienate or encumber the lands so entered prior to issuance of patent therefor except for school, church or cemetery purposes, or for right of way for railroads, telephone or telegraph lines, public roads, oil or gas pipe lines, or canals, ditches or conduits for irrigation or drainage through the lands.



RS 41:504 - Conditions for issuance of patent

§504. Conditions for issuance of patent

No patent shall issue for any lands entered under the provisions of this Part until after the expiration of five years from the date of the entry. The person making the entry or in case of his death his heirs or devisees shall be entitled to a patent for the land so entered if, at the expiration of the five year period or at a time within two years thereafter he proves by his affidavit and the affidavits of two credible witnesses, taken separately, that he has resided upon and cultivated the land for the term of five years immediately succeeding the date of entry, that no part of the land has been alienated or encumbered, except as provided in R.S. 41:503 and that he has paid to the register of the state land office a fee of five dollars. In case of the death of a homesteader it shall not be necessary for his widow or heirs to prove actual residence upon the land after the date of death, but she shall show continuous cultivation and improvements for the full period of five years from date of entry. Provided that any entry made prior to 1888 and the land described therein has been assessed upon the tax rolls and the taxes thereon paid for a period of more than fifty years subsequent to the date of entry, shall be prima facie evidence that all the conditions and provisions of the law have been complied with and a patent shall issue covering the entry upon the payment of the fee herein provided.

Amended by Acts 1950, No. 428, §1.



RS 41:505 - Final proof

§505. Final proof

A. Any person desiring to submit final proof under the provisions of R.S. 41:504 shall first file a written notice of his intention to make such proof with the Register of the State Land Office. The notice shall contain the date and number of the register's receipt, a description of the land and the names and postoffice addresses of four neighbors, two of whom must appear as witnesses, to make the proof.

B. The register shall then cause to be published for a period of thirty days in a newspaper to be by him designated as the paper published nearest to the land, a notice containing the date and number of the receipt, description of the land, names and addresses of the witnesses, the time and place and the name and official designation of the officer before whom proof is to be made.

C. The proof of publication shall be the affidavit of the publisher or foreman of the newspaper with a printed copy of the notice attached.

D. The applicant shall deposit with the register a fee of ten dollars to cover the cost of publication, or a receipt from the publisher that the fee has been paid to him in advance.

Amended by Acts 1960, No. 50, §2.



RS 41:506 - Fees for oaths, affidavits and proofs

§506. Fees for oaths, affidavits and proofs

All oaths, affidavits or proofs required under this Part shall be made before the Register of the State Land Office or before any officer of the parish in which the land is situated who is authorized to administer oaths and who uses a seal. Officers, other than the register, may charge a fee of two dollars for preparing and attesting applications and affidavits for any entry under this Part and a fee of four dollars for preparing final proofs and attesting them.



RS 41:507 - Disposition of fees

§507. Disposition of fees

The Register of the State Land Office may turn into the state treasury, and the state treasurer may receive, the fees received under the provisions of this Part.



RS 41:508 - Liability for debts

§508. Liability for debts

No lands acquired under the provisions of this Part shall ever become liable for the satisfaction of any debt contracted prior to issuance of patent therefor.



RS 41:509 - Reversion to state; preference rights of person filing charges

§509. Reversion to state; preference rights of person filing charges

If, at any time after filing of the affidavit required by R.S. 41:502, and before the issuance of patent therefor, it is proved to the satisfaction of the Register of the State Land Office, after due notice to the homesteader or his legal representatives, that the homesteader failed to establish residence on the land so entered for six months after entry, or has changed his residence therefrom for a period of six months at any time after filing his affidavit and before the expiration of the period of five years residence required by this Part, or that he swore falsely to any material fact in his affidavit or final proof, then, the land shall revert to the state. All appeals from the decisions of the register in such cases shall lie to the district court of the parish in which the lands are situated and shall be tried de novo. The person filing charges against an entryman under this Section, and prosecuting the case to a successful conclusion shall have a preference right of sixty days from final judgment in which to file his application for the land.



RS 41:510 - Homestead by discharged veterans; deduction of service time

§510. Homestead by discharged veterans; deduction of service time

Any honorably discharged veteran of World War II may homestead land under the provisions of R.S. 41:501 through 509, and the time served in the armed service of the United States in time of war shall be deducted from the time required to perfect title; provided that no patent shall issue until the entryman has resided upon, improved and cultivated his homestead for a period of at least one year, and provided further that any such patent when issued shall expressly reserve all of the mineral rights in the lands so patented to the state of Louisiana, in pursuance of Article IV, Section 2 of the Constitution.*

Acts 1958, No. 444, §1.

*Reference is to 1921 Constitution; see, now, Const. Art. 9, §4.



RS 41:511 - Death of homesteader while in service

§511. Death of homesteader while in service

In every case in which a homesteader under R.S. 41:501 through 509 was inducted into the armed services after his entry was allowed and died in service, his widow, if unmarried, or in case of her death or marriage, then his minor orphan children or his or their legal representatives, may proceed forthwith to make final proof upon the land so held by the deceased soldier and settler, and the death of such soldier while engaged in the service of the United States shall, in the administration of the homestead law, be construed to be equivalent to a performance of all requirements as to residence and cultivation for the full period of five years; and upon proof produced to the register of the land office by the widow, if unmarried, or in case of her death or marriage, then his minor orphan children or his or their legal representatives, that the applicant for patent is the widow, if unmarried, or in case of her death or marriage, his orphan children or his or their legal representatives, and that such soldier died while in the service of the United States as hereinbefore described, the patent for such land shall issue; provided that in such patent all mineral rights in the lands so patented shall be expressly reserved to the state of Louisiana, in pursuance of Article IV, Section 2 of the Constitution.*

Acts 1958, No. 444, §2.

*Reference is to 1921 Constitution; see, now, Const. Art. 9, §4.



RS 41:512 - Scope and application of provisions

§512. Scope and application of provisions

The provisions of R.S. 41:510-41:511 shall apply to any homestead entries made by honorably discharged veterans of the Spanish-American War, World War I, World War II and the Korean Conflict, pursuant to the provisions of R.S. 41:501-509 made after the date of the discharge of such veterans and which may now be pending in the office of the register of state lands of the state of Louisiana; provided that all patents issued under the homestead entries aforesaid expressly reserve all mineral rights in the lands so patented to the state of Louisiana, in pursuance of Article IV, Section 2 of the Constitution.*

The terms of R.S. 41:510-41:511 shall be subject to the provisions of R.S. 41:98 and to the executive order issued by the governor under date of March 20, 1917, pursuant to Act 258 of 1912 and Act 38 of 1914.

Acts 1958, No. 444, §§3, 4.

*Reference is to 1921 Constitution; see, now, Const. Art. 9, §4.



RS 41:541 - Homestead entry on tax adjudicated land

PART II. TAX ADJUDICATED LANDS

SUBPART A. IN GENERAL

§541. Homestead entry on tax adjudicated land

At any time after the lapse of three years from the adjudication of any land to the state for any unpaid taxes due thereon for any year subsequent to January 1st, 1880, where the land has not been redeemed from the tax adjudication and the state has not previously sold the land or contracted with reference thereto, every person who is the head of a family or has reached the age of twenty-one years and is a citizen of this state, may, under the provisions of this Sub-part, make homestead entry of one-quarter section or less quantity of tax adjudicated land of the state, to be located in a body in conformity with the legal subdivisions of the public lands; provided that any patent which may be issued hereunder shall reserve to the state, in perpetuity, all of the oil, gas and other minerals in, on and under the lands so patented. No person who is the owner of as much as one hundred sixty acres of land in any state or territory, shall acquire any rights under this Sub-part; provided that every person owning and residing on lands may enter, under the provisions hereof, such tax adjudicated lands lying contiguous to his lands which shall not, with the land so already owned and occupied by him, exceed in the aggregate one hundred sixty acres.



RS 41:542 - Procedure

§542. Procedure

A. Any person applying to enter land under the provisions of this Sub-part shall first make and subscribe an affidavit: (1) that he is the head of a family or has reached the age of twenty-one years and is a citizen of this state; (2) that the application is made honestly and in good faith for the purpose of actual settlement and cultivation and to obtain a home for himself and not for speculation; (3) that the application is made for his own use and benefit and not directly or indirectly for the use or benefit of any other person, corporation or syndicate, to give them the benefit of the land or any part thereof or the timber thereon.

B. Upon the filing of the affidavit and application with the Register of the State Land Office and the payment of ten dollars, from which amount the cost of publication provided for in this Section shall be paid, the Register of the State Land Office shall give notice in writing, to the person, firm or corporation in whose name the land was adjudicated to the state, by mailing the notice addressed to the person, firm or corporation in whose name the land was adjudicated to the state, at the post office address of the tax debtor as shown on the tax rolls for the year for which the adjudication was made. The notice shall state, in substance, that application has been made to homestead the land described in the application, and that unless the land is redeemed from the tax sale under which the state holds title to the land within thirty days from the date of the first publication of notice, as hereinafter provided, the application to enter the land will be granted and the land subjected to homestead entry by the applicant.

C. A copy of the notice shall be published in the official journal of the parish in which the land is located, once each week for a period of thirty days, and if there is no official journal published in that parish, publication shall be by posting the notice on the court house door of the parish for a period of thirty days. Weekly publication for four successive weeks shall be deemed publication as herein required.

D. If at the end of the thirty day period, redemption of the land from the tax sale has not been effected, the Register of the State Land Office shall give notice to the applicant, which notice shall be deemed to have been sufficiently given if mailed to the applicant at the post office address given in his application, that the lands so applied to be entered is then subject to and is held for his entry, to be completed within thirty days after the date of the mailing of this notice. If the applicant, within thirty days after the date of the mailing to him of the notice, pays to the Register of the State Land Office the amount of taxes, interest and costs due on the land for the year for which it was adjudicated to the state, which amount shall be paid out and distributed by the register as in cases where payment is made for the redemption of land adjudicated to the state for unpaid taxes, the applicant shall be permitted to make entry of the amount of land specified, and the Register of the State Land Office shall issue to the person his receipt for the amount paid, which receipt shall be dated and numbered and shall describe the land so entered.

E. If the applicant fails, during the period of thirty days after the date of the notice mailed to him during which the land is subject to entry, to make payment of the amount of taxes, interest and costs due on the land applied to be entered for the year for which it was adjudicated to the state, his application shall stand rejected, and the land shall thereupon again become subject to redemption, as provided by law, or to homestead entry by another, under the provisions of this Sub-part.

Amended by Acts 1960, No. 49, §1.



RS 41:543 - Sale or incumbrance prior to issuance of patent

§543. Sale or incumbrance prior to issuance of patent

No person entering land under the provisions of this Sub-part may sell, alienate or encumber the lands so entered prior to issuance of patent therefor, except for school, church, or cemetery purposes, or for right of way for railroads, telephone or telegraph lines, public roads, oil or gas pipe lines, or canals, ditches or conduits for irrigation or drainage through the lands.



RS 41:544 - Conditions for issuance of patent

§544. Conditions for issuance of patent

No patent shall issue for any lands entered under the provisions of this Sub-part until after the expiration of five years from the date of the entry. The person making the entry, or in case of his death, his heirs or devisees shall be entitled to a patent for the land so entered if, at the expiration of the five year period or at any time within two years thereafter he proves by his own affidavit and the affidavits of two credible witnesses, taken separately, that he has resided upon and cultivated the land for the term of five years immediately succeeding the date of entry, that no part of the land has been alienated or encumbered except as provided in R.S. 41:543, and he has paid to the register of the state land office a fee of five dollars. In case of the death of a homesteader, it shall not be necessary for his widow or heirs to prove actual residence upon the land after the date of death, but she shall show continuous cultivation and improvement for the full period of five years from the date of the entry.



RS 41:545 - Final proof

§545. Final proof

Any person desiring to submit final proof under the provisions of R.S. 41:544 shall first file with the Register of the State Land Office a written notice of his intention to make proof, which notice shall contain the date and number of the register's receipt, a description of the land and the names and post office addresses of four neighbors, two of whom must appear as witnesses. The register shall then cause to be published for thirty days in a newspaper by him designated as the paper published nearest to the land, a notice containing the date and number of the receipt, description of the land, names and addresses of the witnesses and the time and place and name and official designation of the officers before whom proof is to be made. The proof of the publication shall be the affidavit of the publisher or foreman of the newspaper with a printed copy of the notice attached. The applicant shall deposit with the Register of the State Land Office a fee of ten dollars to cover costs of the publication, or a receipt from the publisher that the fee has been paid to him in advance.

Amended by Acts 1960, No. 49, §1.



RS 41:546 - Fees for oaths, affidavits and proofs

§546. Fees for oaths, affidavits and proofs

All oaths, affidavits or proofs required under this Sub-part shall be made before the Register of the State Land Office, or before any official of the parish in which the land is situated who is authorized to administer oaths and to use a seal. Officers other than the register may charge a fee of two dollars for preparing and attesting applications and affidavits for any entry under this Sub-part, and a fee of four dollars for preparing final proof and attesting them.



RS 41:547 - Disposition of fees

§547. Disposition of fees

The fees paid by the homesteader, except as may be otherwise provided in this Sub-part shall be remitted by the Register of the State Land Office to the State Treasurer.



RS 41:548 - Liability for debts

§548. Liability for debts

Lands acquired under the provisions of this Sub-part shall never become liable for the satisfaction of any debt contracted prior to issuance of patent therefor.



RS 41:549 - Reversion to state preference rights of person filing charges

§549. Reversion to state preference rights of person filing charges

If, at any time after filing of the affidavit required by R.S. 41:542, and before the issuance of patent therefor, it is proved after due notice to the homesteader or his legal representative, to the satisfaction of the Register of the State Land Office, that the homesteader failed to establish a residence on the land so entered for six months after entry, or changed his residence therefrom for a period of six months at any time after filing his affidavit and before the expiration of the period of five years' residence required by this Sub-part, or swore falsely to any material fact in his affidavit or final proof, then the land shall revert to the state, and be held by it subject to redemption or homestead, as provided by this Sub-part. All appeals from the decisions of the register in such cases shall lie to the district court of the parish in which the lands are situated and shall be tried de novo. The person filing charges against an entryman under this Section, and prosecuting them to a successful conclusion, shall have a preference right of sixty days from final judgment in which to file his application for the land.



RS 41:550 - Register to hear proof

§550. Register to hear proof

The Register of the State Land Office shall receive and pass upon the proof of residence and cultivation as provided in this Sub-part and the decision of the Register of the State Land Office as to whether the proof shows full compliance with the requirements hereof, shall be final subject to the right of the entryman, or in case of his death, of his legal representatives, to appeal from the decisions of the register to the district court of the parish in which the lands are situated where the case shall be tried de novo.



RS 41:551 - Final certificate and patent

§551. Final certificate and patent

Upon a full and complete compliance with all of the requirements of this Sub-part by the homesteader, or his legal representatives, the Register of the State Land Office shall issue a final certificate, certifying that the homesteader, or his legal representatives, are entitled to a patent for the land so entered, and a patent therefor shall be accordingly issued and signed by the governor and the register.



RS 41:552 - Actions to set aside or annul homestead entry, prescription

§552. Actions to set aside or annul homestead entry, prescription

Any action brought by the State of Louisiana, private corporations, partnerships or persons, to set aside or annul a homestead entry of previously adjudicated lands or patent issued thereon under the provisions of Act 235 of 1938, now incorporated in Title 41, Sections 541 to 551, both inclusive, of the Louisiana Revised Statutes of 1950, where the sole reason for the attack upon such entry or upon such patent is that the land covered by the entry is not susceptible of serious and substantial cultivation, and where such entry was allowed or such patent issued prior to the passage of this Section, shall be prescribed by the lapse of six months from and after July 26, 1950.

Acts 1950, No. 354, §1.



RS 41:591 - Rights of veterans of World War II and of the Korean conflict

SUBPART B. PERSONS IN ARMED FORCES

§591. Rights of veterans of World War II and of the Korean conflict

Any honorably discharged veteran of World War II or of the Korean conflict may homestead land under the provisions under Sub-part A of Part II of Chapter 5 of Title 41, and the time served in the armed service of the United States in time of war or conflict shall be deducted from the time required to perfect title; provided, that no patent shall issue until the entryman has resided upon, improved and cultivated his homestead for a period of at least one year. The period of time of the Korean conflict shall be that period from June 27, 1950 to July 26, 1953, inclusive, for the purposes of this Sub-part.

Amended by Acts 1954, No. 10, §§1, 2.



RS 41:592 - Widow and children of homesteader who dies in service

§592. Widow and children of homesteader who dies in service

Where a homesteader under the provisions of Sub-part A of this Part was inducted into the armed services after his entry was allowed and died in service, his widow, if unmarried, or in case of her death or marriage, then his minor orphan children or his or their legal representatives, may proceed forthwith to make final proof upon the land so held by the deceased soldier and settler, and the death of the soldier while engaged in the service of the United States shall, in the administration of the homestead law, be equivalent to a performance of all requirements as to residence and cultivation for the full period of five years.

The patent shall issue upon proof produced to the Register of the State Land Office by the widow, if unmarried, or in case of her death or marriage, his minor orphan children or his or their legal representatives, that the applicant for patent is the soldier's widow, his orphan children or his or their legal representatives, and that the soldier died while in the service of the United States.



RS 41:593 - Residence required of homesteader in armed forces

§593. Residence required of homesteader in armed forces

Induction into the military or naval services of the United States within six months after entry shall be considered as a compliance with the provisions of Sub-part A of this Part in regard to the establishment of residence on lands entered under the provisions of that Sub-part.



RS 41:594 - Term of service as equivalent to residence

§594. Term of service as equivalent to residence

The term of service of any homesteader in the military or naval services of the United States shall be considered, as equivalent to and having the legal effect of residence on the property so entered during the entire term of his service, provided, however, that the homesteader shall within ninety days after his final discharge establish his actual residence on the property so homesteaded.



RS 41:631 - SCHOOL LANDS

CHAPTER 6. SCHOOL LANDS

PART I. IN GENERAL

§631. Sale of land to school board for public school educational purposes

The Register of the State Land Office may sell, at the price stipulated by law, to any school board of this state any amount of land not less than five acres on which to erect a school house. The land must be within the school district and a portion of that land donated by Congress to this state either for the use of a seminary of learning or for the purpose of internal improvement.

The Register of the State Land Office also shall sell to any school board of the state, for public educational purposes, any tract of not less than five acres, of sixteenth section lands donated by Congress to this state for school purposes, provided such land is located within the parish wherein such school board exists and provided that such land has not been otherwise disposed of or alienated by the state. The only procedure which shall be required for the sale of such sixteenth section lands and the issuance of patent thereto by the Register of the State Land Office to the school board and its successors pursuant to this section shall be the delivery by the school board to the Register of its application for purchase of such land, a survey thereof by the parish surveyor or engineer, a duly authenticated copy of a resolution duly adopted by such school board authorizing such purchase and agreeing to utilize such lands for public educational purposes, and a tender of the purchase price. The price of such lands sold to school boards pursuant to this Section is hereby fixed at one dollar and twenty-five cents per acre. The Register of the State Land Office shall transmit to the State Treasurer any monies received from the sale of such lands pursuant to this Section, and the State Treasurer shall credit such funds to the township wherein the land is situated making such disposition of the funds as is provided by law. The Register of the State Land Office shall notify the state auditor and the state superintendent of education of the result of all such sales.

None of the provisions of this Section shall be applicable to school indemnity lands, nor to the leases of any public lands, nor to timber sales covering sixteenth sections, all of which are dealt with under other provisions of existing law; provided, however, that in the case of sales to school boards of sixteenth section lands or any portions thereof pursuant to this Section, the timber located on such land shall be included in the sale to the school board if it has not been previously alienated or disposed of according to law. None of the provisions of this Section shall be applicable to oil and gas or other minerals upon sixteenth section lands, which shall be dealt with under other provisions of existing law.

In the event any sixteenth section land purchased by a school board under this Section should no longer be used for the purpose of a school site, such school board is prohibited from selling said land to any third person or persons, but such land shall be re-conveyed to the state of Louisiana by such school board to be used for the purposes as are now provided by law.

Amended by Acts 1954, No. 86, §1.



RS 41:632 - Boundaries of land sold

§632. Boundaries of land sold

Any land sold under R.S. 41:631 shall commence in the corner of a legal division or subdivision of sections and shall be parceled out as follows:

(1) If in a right angle it shall be run at an equal distance on two sides, bounded by the lines of the division to form a square including the number of acres sold.

(2) If in an acute angle, it shall be bounded by the division lines to such distance, and by lines in such other directions as the register may deem most equitable between the land sold and that retained.

The patents for land so sold shall set forth the number and of what parish and shall issue to the school board and its successors, for the use of their district schools.



RS 41:633 - Reservation of school lands in townships without school sections

§633. Reservation of school lands in townships without school sections

The Register of the State Land Office shall ascertain in what townships in this state there are no reservations of school sections or where the reservation is less than contemplated by law by reason of conflicting claims or from any other cause. In such cases, he shall under the superintendence of the governor apply for and as soon as possible obtain a location of any land or part of land in lieu thereof.



RS 41:634 - Issuance of scrip in certain cases

§634. Issuance of scrip in certain cases

When the locations can not be made, if deemed more advantageous to the state, the register, with the assent of the federal government, may issue scrip for the lands, which scrip shall not be sold for a less amount than one dollar and twenty-five cents per acre.



RS 41:635 - Cancellation of school land warrants and refund of money when land unavailable

§635. Cancellation of school land warrants and refund of money when land unavailable

Whenever, the register finds that because of the donation by congress of all the overflowed and swamp lands to the state there are no public lands in the Southeastern Land District of this state on which may be located the school land warrants sold for the benefit of certain townships in the district, he shall receive and cancel all such warrants as may be presented for that purpose and pay to the legal possessors thereof or to their orders the full amount received by the state on account of the warrants. The money shall be taken from that fund in the treasury which was credited by the sale of the warrants.



RS 41:636 - Price of seminary lands

§636. Price of seminary lands

The price of the seminary lands shall be one dollar and twenty-five cents per acre.



RS 41:637 - Use of property for educational purposes; stipulation, abandonment and use as dedication

§637. Use of property for educational purposes; stipulation, abandonment and use as dedication

Wherever any real property has been acquired by any association, organization or non-profit corporation by virtue of a deed which contains a stipulation that such property is to be used for educational purposes and thereafter the use of said property is abandoned to any school board and is used by such school board for such purposes for a period in excess of ten years, such stipulation, abandonment and use shall constitute a dedication of such property to the public for such purposes and the right to administer and use such property for educational purposes shall be in the school board which has exercised the use of such property; provided that the provisions of this Section shall not apply to any property owned by an agency of the state, municipality or other public body.

Acts 1954, No. 572, §1.



RS 41:638 - Dedication of property for public school purposes; administration

§638. Dedication of property for public school purposes; administration

Whenever any real property has been acquired by the state of Louisiana, any municipality, parish school board, or any other subdivision or agency of the state of Louisiana by virtue of a deed, act of sale, donation, or other form of transfer, which contains a stipulation that such property is to be used for public school or public educational purposes, said deed, act of sale, donation, or other form of transfer, shall constitute a dedication of such property to the public for such purposes and the school board in whose district the property lies shall have the right to administer and use the property for public school purposes.

Acts 1960, No. 527, §1.



RS 41:639 - Sale or disposition of property with no right of reverter

§639. Sale or disposition of property with no right of reverter

Unless the deed, act of sale, donation, or other form of transfer by which said property is conveyed, contains specific provisions prohibiting the same, such school board may sell or dispose of any such property which is unused and unnecessary or is unsuitable for public school purposes, provided the mineral rights are reserved therein to the state of Louisiana and use the proceeds thereof to procure one or more new public school sites. In such event, the former owner, his heirs, successors and assigns shall have no claim by right of reverter to the property originally dedicated or to the proceeds thereof.

Acts 1960, No. 527, §2.



RS 41:640 - Sixteenth section lands; adjustments; distribution of proceeds; lease and use

§640. Sixteenth section lands; adjustments; distribution of proceeds; lease and use

A. Where sixteenth section or indemnity lands granted by Congress for public school purposes have been erroneously sold by the state or paid by the state as fees for services rendered, such deficiencies shall be properly adjusted, as provided by the Constitution of 1879 and R.S. 41:641, and the amounts so determined shall be credited to the parish school boards of the parishes in which such townships are situated in proportion to the percentage of the townships lying in each said* parishes. The amounts so credited shall be treated as loans to the state on which the state shall pay interest at the rate of four percent per annum.

B. The parish school boards of parishes within which there lies a township or any portion of a township containing a sixteenth section or any portion of a sixteenth section shall be entitled to a portion of the proceeds derived from the sale of the sixteenth section or any portion thereof, including the sale of timber thereon and revenues arising from mineral leases, agricultural leases, contracts, royalties, and all other revenues arising from said sales, leases, and contracts heretofore made or which may hereafter be consummated. The proceeds and revenues thereof shall be credited to the parish school boards in which such townships are situated in proportion to the percentage of the townships lying in each parish. On the funds so credited to the respective parish school boards arising from the sources above mentioned the state shall pay interest at the rate of four percent per annum so long as said funds remain on deposit in the state treasury. However, any school board shall have authority to direct by resolution that the state treasurer shall return any funds on deposit to its credit in the state treasury or which may accrue to its credit from such sixteenth sections, and said parish school boards shall have the right to use the said funds in the acquisition, construction, and equipping of public school buildings and other school facilities.

C. The parish school boards of parishes within which there lies a township or any portion of a township containing a sixteenth section or any portion of a sixteenth section shall have the authority to lease, contract, or both, with any other governmental agency or department for the use of sixteenth section lands within the boundaries of their respective parishes. The proceeds and revenues thereof shall be credited to the parish school boards in which such townships are situated in proportion to the percentage of the sixteenth section lands lying in each parish.

Added by Acts 1975, No. 508, §1. Amended by Acts 1976, No. 328, §1; Acts 1983, No. 395, §1.

*In Subsection A, so in enrolled bill.



RS 41:641 - Free school fund; seminary fund; agricultural and mechanical college fund; state indebtedness; interest

§641. Free school fund; seminary fund; agricultural and mechanical college fund; state indebtedness; interest

A. The debt due by the state to the free school fund arising from the sale of lands granted by Congress for school purposes may remain a perpetual loan to the state on which it shall pay to the several townships four percent per annum interest or the parish school board of any parish in which there lies a township or the major portion thereof containing a sixteenth section so sold shall have the right to use these entire proceeds in the acquisition, construction, and equipping of public school plant facilities, and the state shall no longer pay four percent per annum interest thereon.

B. The debt due by the state to the seminary fund is hereby declared to be one hundred thirty-six thousand dollars, being the proceeds of the sale of lands heretofore granted by the United States to this state for the use of a seminary of learning, and the state shall pay an annual interest of four percent on said amount.

C. The debt due by the state to the agricultural and mechanical college fund is hereby declared to be the sum of one hundred eighty-two thousand three hundred thirteen dollars and three cents, being the proceeds of the sale of lands and land scrip heretofore granted by the United States to this state for the purpose of a college for the benefit of agricultural and mechanical arts. The state shall pay an annual interest of five percent on the said amount.

D. The above funds shall be kept separate on the books of the treasurer of the state as a perpetual record of said loans.

Added by Acts 1975, No. 508, §1.



RS 41:642 - Sixteenth section lands; erosion; title and revenues

§642. Sixteenth section lands; erosion; title and revenues

A.(1) The trustee title of the state of Louisiana to those sixteenth section or indemnity lands granted by congress to the state of Louisiana as trustee for the benefit of the school children of the township in which such lands are located, shall be deemed transferred to the state of Louisiana in its sovereign capacity when such lands become a part of the bed of any body of navigable water as a result of erosion, subsidence of the surface, action of a navigable stream, bay, lake, or the Gulf of Mexico, or other similar occurrence; however, except as provided for in Paragraph (2) of this Subsection, revenues generated by such former lands held in trust shall be credited to the account of the current school fund of the parish having an interest in the sixteenth section or indemnity school lands to ensure the purposes of the original grant, and in accordance with the procedures established herein.

(2)(a) In the event any such eroded or subsided lands are covered by an existing oil and gas lease or other contract granted by the state in its sovereign capacity, all proceeds from production and other revenues, generated after July 1, 2007, and attributable to the eroded lands, shall be credited to the account of the current school fund of the parish having an interest in the sixteenth section or indemnity lands.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, in the event sixteenth section lands are comprised entirely of state-owned water bottoms and no school indemnity lands were provided for such sixteenth section lands, all proceeds received by the state from production and other revenues generated after July 1, 2007, from any oil and gas lease or other contract granted by the state in its sovereign capacity attributable to the sixteenth section lands shall be credited, subject to an appropriation specifically for proceeds attributable to Fiscal Years 2007-2008, 2008-2009, and 2009-2010, to the account of the school fund of the parish in which such sixteenth section lands are located. Beginning in Fiscal Year 2010-2011 and thereafter, such proceeds shall be credited to the account of the current school fund of the parish in which such sixteenth section lands are located. The secretary of the Department of Natural Resources shall certify to the treasurer the amount of proceeds to be credited pursuant to this Subparagraph.

B. Proof of the extent of erosion or subsidence which may have occurred after the title to the sixteenth section land or indemnity lands vested in the state as trustee for the benefit of the school children of the townships in which such lands are located shall be made by the school board having an interest therein to the Department of Natural Resources and shall consist of a certified map or plat of survey prepared by a professional land surveyor qualified and currently licensed by the Louisiana Professional Engineering and Land Surveying Board, showing the exact extent of land claimed to be lost through erosion or subsidence and by such evidence as may be required by the secretary showing the extent of the erosion or subsidence claimed.

Added by Acts 1982, No. 648, §1, eff. July 22, 1982; Acts 2003, No. 279, §6; Acts 2007, No. 158, §1, eff. July 1, 2007; Acts 2010, No. 971, §1.



RS 41:643 - Vermilion Parish; Sixteenth section land; distribution of mineral proceeds, and ownership of minerals and mineral revenues

§643. Vermilion Parish; Sixteenth section land; distribution of mineral proceeds, and ownership of minerals and mineral revenues

A. The state of Louisiana, the State Mineral and Energy Board may enter into and execute a compromise and settlement with the Vermilion Parish School Board regarding the ownership of certain mineral and mineral revenues together with the disposition of mineral revenues derived from a certain area alleged by the school board to be a "Sixteenth Section" located in Township 15 South, Range 1 West, in East White Lake, Vermilion Parish, Louisiana.

B. The mineral board shall have all of the power and authority necessary and incidental to entering into and executing such compromise and settlement, and such compromise and settlement is hereby specifically authorized to provide for the following:

(1) That any and all revenues arising out of or in connection with mineral leases covering such area in existence on May 30, 1989 shall be shared equally by the state and the school board, insofar as such revenues are attributable to the area covered by each lease. The school board and the mineral board are hereby authorized to enter into any letter or division order necessary to effectuate this Section, including specifically a division order portraying an equal net royalty interest in leases payable to the school board and mineral board.

(2) That upon the termination of all or any portion of mineral leases covering such area which are in existence on May 30, 1989, the mineral board may lease all or any portion of such area under such terms and conditions as may be approved by the mineral board, without regard to the minimum royalty provisions of R.S. 30:127(A), and that such state lessee may be required to acquire for the same consideration payable to the mineral board, a lease from the school board on the same acreage without regard to the minimum royalty provisions of R.S. 30:127(B).

Acts 1989, No. 474, §1, eff. June 30, 1989; Acts 2009, No. 196, §6, eff. July 1, 2009.



RS 41:671 - Determining value of improvements and of the use of the land

PART II. IMPROVEMENTS BEFORE SURVEY

§671. Determining value of improvements and of the use of the land

When the sale of the sixteenth section is legally ordered, and it appears to the satisfaction of the parish treasurer that any person had settled and improved the section or any part thereof prior to the extension of the survey over it, the treasurer shall appoint one appraiser; the settler or his agent may appoint another; the two shall select a third; and the three, after being sworn, shall assess the improvements put upon the lands, and the value of the use of the land.

In all cases the assent of a majority of the legal voters within the township shall be given to the provisions of this Part which shall be taken at the same time that the votes are taken for the sale of the land.



RS 41:672 - Settler to be paid value of improvements less value of the use of the land

§672. Settler to be paid value of improvements less value of the use of the land

The settler shall receive the value of his improvements out of the proceeds of the sale, except that the value of the use of the land shall be deducted from the value of the improvements. When the cash payment is not sufficient to pay for the improvements the parish treasurer shall cause the purchaser to execute his note for the balance due in favor of the settler, his or her heirs or assigns, with personal security to the satisfaction of the person entitled to receive the money, which shall be deducted from the amount of the first installments due on account of the purchase.



RS 41:673 - Lease to pay for improvements where sale refused

§673. Lease to pay for improvements where sale refused

Whenever any person has settled and improved the sixteenth section, and the inhabitants of the township refuse to sell the section, as provided by law, then the parish treasurer shall cause the section to be leased, and the lease shall be given to the person who may purpose to take the land for the shortest time on paying the settler for the improvements.



RS 41:711 - Election for sale of school lands

PART III. SALE OF SCHOOL LANDS

SUBPART A. IN GENERAL

§711. Election for sale of school lands

The parish treasurer shall take the sense of the inhabitants of the township with reference to whether or not any lands heretofore reserved and appropriated by congress for the use of schools shall be sold, and the proceeds invested as authorized by an act of congress, approved February the fifteenth, eighteen hundred and forty-three, entitled: "An Act to authorize the Legislatures of the States of Illinois, Arkansas, Louisiana and Tennessee, to sell the lands heretofore appropriated for the use of schools in those states."

Polls shall be opened and held in each township, after advertisement for thirty days at three of the most public places in the township and at the courthouse door, and the sense of the legal voters therein shall be taken within the usual hours, and in the usual manner of holding elections. The elections shall be held and votes received by a school board member or a justice of the peace. If a majority of the legal voters are in favor of selling the school lands therein, they may be sold, but not otherwise. The result of all elections shall be transmitted to the parish treasurer, and by him to the state superintendent of education.



RS 41:712 - Election and sale of a sixteenth section divided by parish line

§712. Election and sale of a sixteenth section divided by parish line

When the sixteenth section of any township is divided by a parish line, the treasurer of the parish in which a greater portion of the section lies, shall take the sense of the people of the township, and shall sell the section as provided by law, as if the whole section lay in his parish; provided that the sale shall be advertised at the courthouses of both parishes as provided by law.



RS 41:713 - Resurvey of obliterated or uncertain lines

§713. Resurvey of obliterated or uncertain lines

Before selling the school lands belonging to the state, the parish treasurer, or other persons whose duty it may become, to superintend the sales, shall cause a resurvey of the lines which from any cause may have become obliterated or uncertain; and for this purpose he may employ the parish surveyor, or on his default, any competent surveyor. The lines thus surveyed shall be marked in such manner as to enable those interested to make a thorough examination before sale, and all advertisements made for the sale of the lands shall contain a full description thereof, according to the original survey and that required by this Section. The expenses of making the survey shall be paid by the State Auditor out of the proceeds of the sale of the lands on the warrant of the parish treasurer.



RS 41:714 - Manner, terms and conditions of sale

§714. Manner, terms and conditions of sale

A. If the majority of the voters in a township give their assent to the sale of the lands, the parish treasurer shall notify the State Auditor of the vote thus taken, and upon his order, the parish treasurer shall have the land sold before the courthouse door, by the sheriff, or an auctioneer to be employed by the treasurer. The sale shall be made after thirty days advertisement and after the land has been appraised by three sworn appraisers selected by the parish treasurer and recorder of the parish. The land shall be sold to the highest bidder, in quantities not less than forty acres, nor more than one hundred and sixty.

B. In no case shall the land be sold at a less sum than the appraised value, payable on a credit of ten years, as follows:

(1) Ten per cent in cash, and the balance in nine annual installments, the interest to be paid on the whole amount, annually, at the rate of eight per cent per annum.

(2) The notes shall be made payable to the State Auditor, secured by special mortgage on the land sold, and personal security, in solido, until final payment of the principal and interest.

C. If the purchaser neglects or refuses to pay any of the installments or interest at maturity, the mortgage shall be forthwith closed, and the parish treasurer shall advertise and sell the land as before provided for, and shall execute all acts of sale on behalf of the state, for any such lands sold.

D. The parish treasurer shall receive the cash payments and notes given for the purchase, which shall be made payable to the State Treasurer, and shall place them in the office of the State Auditor for collection.

E. All cash received, either for principal or interest, from the sales shall be transmitted by the parish treasurer to the State Treasurer, and any moneys thus received into the state treasury from sales shall bear interest at the rate of six per cent per annum, and be credited to the township to which the money belongs.

F. The result of all sales made by the parish treasurer shall be forthwith notified by him to the state superintendent of education. The parish treasurer may receive the whole amount bid for the lands, deducting the eight per cent interest which the credits would bear.



RS 41:715 - Compensation of parish treasurer

§715. Compensation of parish treasurer

The parish treasurer may retain, out of the proceeds of the sales of sixteenth sections effected by him, a compensation of two and one-half per cent on the amount of the sales, which shall be deducted from the cash payment, and which shall be full compensation of his services.



RS 41:716 - Lease of lands

§716. Lease of lands

A. Should a majority of the legal voters be against the sale of the lands, then the school board of the parish in which the lands are located shall secure them from injury and waste, shall prevent illegal possession or aggression of any kind and shall lease the land, or any part thereof, according to the provisions of the act of congress referred to in R.S. 41:711 as amended by Act of Congress, approved June 12th, 1884, and shall inform the state superintendent of education thereof.

B. The lease shall be made only after due notice has been given by advertisement, for at least thirty days, in the official journal of the parish, or in any paper published regularly in the parish containing the land to be leased, of the time and place when the land will be offered for lease to the highest bidder. In all cases ample security shall be required, not only for the punctual payment of the rent but for the protection of the lands from all kinds of waste and injury. The parish school board may reject any and all bids offered for the lease, if in its judgment the bids do not reach a just and fair value of the lease.



RS 41:717 - Sale of timber; time allowable for removal

§717. Sale of timber; time allowable for removal

A. The parish school boards may sell the timber on sixteenth section school lands to the highest bidder for said timber, after public notice of the proposed timber sale has been given by advertisement for at least thirty days in the official journal of the parish. In the case of sixteenth sections located in townships which extend into two parishes, such timber sales shall be made by the joint action of the school boards of the two parishes, after public notice, as above provided, in the official journals of both parishes.

B. In all cases where a sale of timber is made under the provisions of this Sub-part and deferred payments are allowed, the notes representing the deferred payments shall be made payable to the order of the State Auditor, and their punctual payment shall be secured by at least two good and solvent sureties who shall be liable in solido.

C. In all cases where a sale of timber is made under the provisions of this Sub-part the purchaser thereof or his vendees, shall be allowed a period of not more than ten years in which to remove the timber.

Amended by Acts 1956, No. 374, §1.



RS 41:718 - Proceeds of lease of land or sale of timber

§718. Proceeds of lease of land or sale of timber

A. In all cases of the lease of sixteenth section school lands, or of the sale of the timber thereon, the cash payment after deducting sufficient amount to cover the actual expenses incurred by the election and making the sale or lease, shall be credited to the account of the current school fund of the parish where the sixteenth section school lands are located. Notes representing deferred payments shall be placed in the hands of the parish school treasurer for collection, and when collected also credited to the current school fund of the parish, to be used for general school purposes.

B. The term "general school purposes" as used in the last sentence of the preceding part of this section shall include, but not be limited to, fencing, drainage, fire prevention, insect and pest eradication, reforestation and timber management of the sixteenth section from which the funds were derived.

Amended by Acts 1968, No. 537, §1.



RS 41:719 - Disposition of proceeds of sale of land; interest

§719. Disposition of proceeds of sale of land; interest

All moneys received into the state treasury, and the interest accrued thereon from the sale of any sixteenth section of school lands or the school land warrants belonging to the various townships in the state, shall be placed to the credit of the township, and should the people of any township desire to receive for the use of the schools therein the annual interest payable by the state on funds deposited to their credit, or the annual proceeds of the loans, the parish treasurer shall, on the petition of five legal voters in any such township, order an election to be held in the township, as provided for the sale of township lands; and if a majority of any number of votes above seven are in favor of receiving annually the accruing interest it shall be paid to the treasurer of the parish for the use of the townships or districts; otherwise the interest shall be an accumulating fund to their credit until so called for.



RS 41:720 - Annulment of sale by purchaser

§720. Annulment of sale by purchaser

In all cases of the sale of school lands known as sixteenth sections, where the purchase money has not been paid, the purchaser may annul the sale, upon application to the district court of the parish where the land is situated subject to the following conditions: (1) that the judgment of nullity shall be obtained at the cost of the applicant and contradictorily with the district attorney and the school board of the district; (2) that it shall appear upon the trial thereof that the value of the land has not been impaired by any act of the purchaser. The purchaser shall not be entitled to the repayment of any part of the purchase money paid at the time of his purchase.



RS 41:721 - Collection of notes given for purchase price

§721. Collection of notes given for purchase price

The State Auditor shall forward for collection to the treasurer of the school board in their respective parishes throughout the state, all the notes given for the purchase price of sixteenth sections, or any part thereof, whenever any installment of the purchase price becomes due, and the treasurer of the parish school board shall receive and receipt for them.



RS 41:722 - Treasurer's duties on receipt of notes due

§722. Treasurer's duties on receipt of notes due

The treasurer of the parish school board, on the receipt of the notes due and given for the sixteenth sections, shall immediately notify the principal and his sureties, in writing, of the amount of the notes, principal and interest due and unpaid; provided the lands for which the notes were given are still in the possession of the original purchaser. If the lands are in the possession of other parties, the possessor shall also be notified of all the demands, principal and interest, against the lands, and if all demands against them are not satisfied within thirty days from the notice, the treasurer of the parish school board shall turn over the notes to the district attorney for the district, or other attorney selected by the school board, for suit. The notice shall serve as a bar to prescription, which shall only begin to run from the service of the notice.



RS 41:723 - Attorney's duties

§723. Attorney's duties

The attorney shall proceed without delay, by all necessary legal processes, and without depositing clerk's or sheriff's costs, or giving security therefor, to collect all such notes as may be turned over to him by said treasurer of the parish school board. If any of the conservatory writs should be found to be necessary in order to aid in the collection, it shall be lawful to issue the same, without giving bond as required in other cases.



RS 41:724 - Disposition of moneys collected

§724. Disposition of moneys collected

The attorney shall receive ten per cent of all moneys collected by him on notes given for sixteenth sections, and after deducting the ten per cent he shall turn over the remainder to the treasurer of the school funds, for the parish in which the lands are situated. The treasurer shall transmit the moneys through the State Auditor, to the State Treasurer. Any moneys thus received into the state treasury from the collections, shall bear interest at the rate of four per cent per annum, and shall be credited to the township to which the moneys belong.



RS 41:725 - Terrebonne Parish School Board; transfer of certain sixteenth section lands

§725. Terrebonne Parish School Board; transfer of certain sixteenth section lands

A. The Legislature of Louisiana hereby finds that as a result of the holding in Liner v. Terrebonne Parish School Board, 519 So.2d 777 (La. App. 1 Cir. 1987)(rehearing and writ denied in February and March of 1988), the North boundary of Section 16 of Township 20 South, Range 16 East now lies approximately two thousand feet North of where it previously was thought to lie. Many families constructed homes and resided for generations, in some cases, on the affected lands in Terrebonne Parish near Bayou Dularge which they thought in good faith to be theirs, paying taxes as required by state and local governments, only to learn that due to an ancient surveying error in the original government survey of 1838 their titles describe lands in Section 9 whereas their homes rest on Section 16 land. As a result of the inability of the families and the school board to reach a compromise, these families continue to live in homes they built but are subject to eviction and at least one family has been notified of the school board's intent to evict. While, due to the passage of time, these same families are blocked by prescription which has run against them, preventing them from seeking ownership of the lands in Section 9 which their titles specify they own.

B. Therefore, notwithstanding the provisions of this Chapter, or the provisions of Part II of Chapter 1 of Title 17, and pursuant to Section 4 of Article IX of the Constitution of Louisiana, the Terrebonne Parish School Board shall take all actions necessary for the transfer of title and ownership of such affected property in Section 16 near Bayou Dularge located in T20S-R16E in Terrebonne Parish to those persons who have possessed such property under good faith and just title for at least ten years or to those persons who have acquired from such possessors in good faith, provided that as just and sole compensation the mineral rights upon such lands shall be reserved to the Terrebonne Parish School Board.

Acts 1990, No. 209, §1; Acts 1992, No. 816, §1, eff. Nov. 5, 1992.



RS 41:726 - Bienville Parish School Board; transfer of certain sixteenth section lands

§726. Bienville Parish School Board; transfer of certain sixteenth section lands

A. Notwithstanding any other law to the contrary, whenever the Bienville Parish School Board, on behalf of the state of Louisiana, determines that the sixteenth section lands located within Bienville Parish, and as more specifically described in any agreements entered into and documents executed by the Bienville Parish School Board, is no longer needed for school purposes and that the best interests of the Bienville Parish school system would be served by the sale of the property, the Bienville Parish School Board shall have authority to order the disposition of such sixteenth section lands at public auction or under sealed bids. The procedure for disposition of the sixteenth section lands shall be the same as for unused school lands under R.S. 41:892. The Bienville Parish School Board shall reserve to the state all of the mineral rights and minerals in accordance with law. Any sale of sixteenth section lands which occurs as authorized by this Subsection shall be executed by the state land office on behalf of the Bienville Parish School Board.

B. All proceeds from the sale, less expenses of the sale, shall be used for the support of the schools located in Bienville Parish in furtherance of the purpose of the dedication of the sixteenth section lands by the United States by acts of Congress of April 21, 1806, and March 3, 1811, to the territories of Orleans and Louisiana in anticipation of statehood.

Acts 2000, 1st Ex. Sess., No. 129, §1, eff. April 19, 2000.



RS 41:727 - Vermilion Parish School Board; transfer of certain sixteenth section lands

§727. Vermilion Parish School Board; transfer of certain sixteenth section lands

A.(1) The legislature finds that as a result of the holding of the Louisiana Supreme Court in Abshire v. Vermilion Parish School Board, there are persons in Vermilion Parish who purchased sixteenth section lands in good faith, but because of the conveyance of less than full ownership in a 1909 property transaction, have only apparent title to such property; actual title remains with the school board. It is the intent of the Louisiana Legislature, as expressed by the enactment of this Section, that each person who holds apparent title to any portion of the tract described in Subsection B of this Section have conveyed and transferred unto him, his heirs, successors, and assigns, with all legal warranties and with full substitution and subrogation, ownership of and actual and complete title to any portion of said tract to which he holds apparent title.

(2) Such transfers shall be executed without an election and notwithstanding any provision of this Chapter or of Part II of Chapter 1 of Title 17 to the contrary.

B. The Vermilion Parish School Board is authorized to convey, transfer, assign, and deliver any interest, excluding mineral rights, the state or the school board may have to a certain tract or parcel of land located in Section Sixteen (16), Township Twelve (12) South, Range Two (2) East, Vermilion Parish, Louisiana, lying within the following boundaries: Beginning at a point on the South line of Parish Road Number P-9-23 (now Cheneau Road) along the North line of Section Sixteen (16), Township Twelve (12) South, Range Two (2) East on the East End of the existing Flume and running East in the South line of said P-9-23 (now Cheneau Road), a distance of 4,839.4 feet, to the East line of said Section 16; thence, running South, in the East line of said Section 16, a distance of 200 feet; thence West, parallel to the South line of said P-9-23 (now Cheneau Road) a distance of 4,839.4 feet; thence North, parallel to the East line of Section 16 a distance of 200 feet to the point of beginning; said tract containing 22.22 acres.

C. The school board, on behalf of the state of Louisiana, is hereby authorized to enter into such agreements, covenants, conditions, and stipulations and to execute such documents as are necessary to properly effectuate the delivery of complete title, excluding mineral rights, to the various portions of the property described in Subsection B of this Section, and as more specifically described in any such agreements entered into and documents executed by and between the school board and the apparent title holders of said property or their assigns, heirs, or legatees, in exchange for payment of consideration proportionate to the appraised value of the property in accordance with Article VII, Section 14 of the Constitution of Louisiana.

Acts 2005, No. 417, §1, eff. July 11, 2005.



RS 41:727.1 - Vermilion Parish School Board; transfer of certain sixteenth section lands

§727.1. Vermilion Parish School Board; transfer of certain sixteenth section lands

A.(1) The Vermilion Parish School Board may sell, convey, transfer, assign, and deliver any interest, excluding mineral rights, the state or the school board has or may have to a certain tract or parcel of land containing 1.972 acres situated in the east half of Section Sixteen (16), Township Eleven (11) South, Range Three (3) East, Fourth Ward of Vermilion Parish, state of Louisiana, being more particularly described as follows:

Commencing at the northeast corner of Section 16, T11 S - R 3 E, thence proceeding S 00º 03' 10" W along the eastern boundary line of Section 16, a distance of 2643.14 feet to the point of beginning; thence continuing S 00º 03' 10" W along the eastern boundary line of Section 16, a distance of 946.00 feet to a point on the apparent eastern right-of-way line of Bella Road; thence proceeding N 37º 55' 50" W along said right-of-way line, a distance of 72.07 feet; thence proceeding N 45º 30' 47" W along said right-of-way line, a distance of 32.19 feet to a point; thence proceeding N 32º 55' 24" W along said right-of-way line, a distance of 40.45 feet to a point; thence proceeding N 12º 29' 35" W along said right-of-way line, a distance of 42.49 feet to a point; thence proceeding N 00º 15' 57" E along said right-of-way line, a distance of 791.06 feet to a point; thence proceeding N 89º 56' 17" E, a distance of 95.64 feet to the point of beginning; being bounded on the North by the Vermilion Parish School Board, on the south and west by the apparent right-of-way line of Bella Road and on the east by Bella Marie Trahan, et al., all as per plat by Richard J. Primeaux, dated October 15, 2007.

(2) The Vermilion Parish School Board may sell, convey, transfer, assign, and deliver any interest, excluding mineral rights, the state or the school board has or may have to a certain tract or parcel of land containing 3.942 acres situated in the southeast quarter of Section 16, T12S-R2E, Ninth Ward of Vermilion Parish, state of Louisiana, being more particularly described as follows:

Commencing and beginning at the southeast corner of Section 16, T12S-R2E; thence proceeding N 89º 48' 00" W along the southern boundary line of Section 16 a distance of 601.07 feet to a point; thence proceeding N 00º 29' 26" E a distance of 81.98 feet to a point on the centerline of a drainage ditch; thence proceeding S 74º 44' 13" E along the centerline of the drainage ditch a distance of 50.01 feet to a point; thence proceeding N 40º 18' 57" E along the centerline of the drainage ditch a distance of 370.83 feet to a point; thence proceeding N 69º 47' 45" E along the centerline of the drainage ditch a distance of 54.73 feet to a point; thence proceeding N 86º 51' 57" E along the centerline of the drainage ditch a distance of 168.91 feet to a point; thence proceeding S 88º 17' 50" E along the centerline of a drainage pipe a distance of 93.77 feet to a point on the eastern boundary line of Section 16; thence proceeding S 00º 14' 00" W along the eastern boundary line of Section 16 a distance of 379.02 feet to the point of beginning; being bounded on the north and west by the Vermilion Parish School Board, on the south by the southern boundary line of Section 16 and on the east by the eastern boundary line of Section 16, all as per Plat by Richard J. Primeaux dated May 14, 2009.

(3) The Vermilion Parish School Board may sell, convey, transfer, assign, and deliver any interest, excluding mineral rights, the state or the school board has or may have to a certain tract or parcel of land containing 5.106 acres situated in the northeast quarter of Section Sixteen (16), Township Eleven (11) South, Range Three (3) East, Fourth Ward of Vermilion Parish, state of Louisiana, being more particularly described as follows:

Commencing at the northeast corner of Section 16, T11 S - R 3 E, thence proceeding S 00° 03' 10" W along the eastern boundary line of Section 16, a distance of 159.92 feet to the point of beginning; thence continuing S 00° 03' 10" W along the eastern boundary line of Section 16, a distance of 2,483.22 feet to a point; hence proceeding S 89° 56' 17" W, a distance of 95.64 feet to a point on the apparent eastern right-of-way line of Bella Road; thence proceeding N 00° 15' 57" E along said right-of-way line, a distance of 2339.29 feet to a point; thence proceeding N 01° 58' 35" E along said right-of-way line, a distance of 43.61 feet to a point; thence proceeding N 23° 31' 36" E along said right-of-way line, a distance of 38.71 feet to a point; thence proceeding N 44° 24' 35" E along said right-of-way line, a distnace of 26.42 feet to a point; thence proceeding N 48° 14' 13" E along said right-of-way line, a distance of 69.21 feet to the point of beginning; being bounded on the north by the apparent south and southeastern right-of-way line of Bella Road, on the south by the Vermilion Parish School Board on the east by Loubert G. Trahan and on the west by the apparent eastern right-of-way line of Bella Road, all as per plat by Richard J. Primeaux, dated June 20, 2007.

(4) Such transfers shall be executed without an election and notwithstanding any provision of this Chapter or of Part II of Chapter 1 of Title 17 to the contrary.

B. The school board, on behalf of the state of Louisiana, is hereby authorized to enter into such agreements, covenants, conditions, and stipulations and to execute such documents as are necessary to properly effectuate the delivery of complete title, excluding mineral rights, to the properties described in Subsection A of this Section, and as more specifically described in any such agreements entered into and documents executed by and between the school board and the purchasers, in exchange for payment of consideration proportionate to the appraised value of the properties in accordance with Article VII, Section 14 of the Constitution of Louisiana.

C. The Vermilion Parish School Board shall deposit the proceeds of the sale of properties authorized by this Section into the Dr. Daniel R. Dartez Educational Public Trust.

Acts 2009, No. 294, §1, eff. July 1, 2009; Acts 2010, No. 598, §3, eff. June 25, 2010.



RS 41:728 - St. Tammany Parish School Board; unused school lands; sell, exchange, disposition; proceeds

§728. St. Tammany Parish School Board; unused school lands; sell, exchange, disposition; proceeds

A. Notwithstanding any other law to the contrary, whenever the St. Tammany Parish School Board, on behalf of the state of Louisiana, determines that any unused school lands, including but not limited to sixteenth section lands, indemnity for school lands, or other immovable property located in St. Tammany Parish and as more specifically described in any agreements entered into and documents executed by the St. Tammany Parish School Board, are no longer needed for school purposes and that the best interests of the St. Tammany Parish school system would be served by the sale, exchange, or other disposition of the property, the St. Tammany Parish School Board shall have authority to order the disposition of such sixteenth section lands, indemnity for school lands, or other immovable property at public auction or under sealed bids, except that immovable property subject to the provisions of R.S. 17:87.6 shall be disposed of as provided for in that Section. The procedure for disposition of the sixteenth section lands and indemnity for school lands shall be the same as for unused lands as provided for in R.S. 41:892. The St. Tammany Parish School Board shall reserve to the state all of the mineral rights and minerals in accordance with law. Any sale of sixteenth section lands which occurs as authorized by this Subsection shall be executed by the state land office on behalf of the St. Tammany Parish School Board.

B. All proceeds from the sale, exchange, or other disposition, less expenses of the disposition, if any, shall be used for the support of the schools located in St. Tammany Parish in furtherance of the purpose of the dedication of the sixteenth section lands or indemnity for school lands as provided by law.

Acts 2006, No. 74, §1, eff. May 25, 2006.



RS 41:761 - Sale of swamp or sea marsh lands

SUBPART B. SWAMP OR SEA MARSH LANDS

§761. Sale of swamp or sea marsh lands

Whenever a sixteenth section donated to the state by Congress for school purposes is located in a township not habitable by reason of the township being swamp or sea marsh, the school board may, upon the petition of the land owners owning in area more than one-half of the land in the township, order the sale of the sixteenth section by resolution or motion passed by a majority of the members of the board present and voting.



RS 41:762 - Procedure

§762. Procedure

When a sale of a sixteenth section is ordered, the sale shall be made by the parish treasurer of the parish in which the sixteenth section is located, in person or by the sheriff or any auctioneer of the parish, designated by the treasurer. The sale shall be made only after it has been advertised for thirty days in a newspaper published in the parish where the property is located; or if no newspaper is published in the parish, then, by posting a written or printed notice for thirty days at or near the front door of the court house in the parish where the property is situated and at two other public places in the parish. On the day named in the advertisement, the section shall be sold as a whole or in lots of not less than forty acres, at the principal front door of the court house of the parish in which the property is situated, between the hours of eleven o'clock A.M. and four o'clock P.M., with appraisement, to the last and highest bidder, and without a prior survey of the property, and upon the following terms and conditions: (1) One-tenth or more in cash at the option of the purchaser, and the remainder, if any, in nine equal annual installments, bearing eight per cent interest per annum from date, interest payable annually. (2) The deeds shall contain the usual security clauses and a stipulation to pay ten per cent attorney's fees in the event the services of an attorney are secured for the purpose of collection.



RS 41:763 - Deed; disposition of proceeds

§763. Deed; disposition of proceeds

A. The deed of the parish treasurer shall be full and complete evidence of the sale, shall convey a good and valid title to the property sold and shall have all the force and effect of a notarial act.

B. All monies or notes received under and by virtue of the sale shall be disposed of by the parish treasurer in the manner now required by law.



RS 41:801 - Sale of lands received as indemnity for school lands

SUBPART C. SCHOOL INDEMNITY LANDS

§801. Sale of lands received as indemnity for school lands

All lands owned by, or which may hereafter inure to the state from the United States government as indemnity for school lands, shall be disposed of as provided in this Sub-part.



RS 41:802 - Advertisement

§802. Advertisement

The Register of the State Land Office shall cause to be advertised for sale at public auction, for thirty clear days, a list of the lands to be sold, which have not already been advertised, and the publication shall be made in a newspaper published in the parish where the land to be sold is situated. No land to be sold shall be advertised in any paper published outside of the parish where the land is situated.



RS 41:803 - Sale at public auction; withdrawal

§803. Sale at public auction; withdrawal

The register shall adjudicate the lands at public auction to the last and highest bidder at his office and in case the land so offered for sale fails to bring at auction the price of five dollars per acre the land shall be withdrawn from sale by the register and cannot thereafter be sold except by another advertisement as required by R.S. 41:802, nor except to the last and highest bidder at public auction for a price not less than five dollars per acre.

Amended by Acts 1954, No. 270, §1.



RS 41:804 - Patent not to issue until purchase price is paid

§804. Patent not to issue until purchase price is paid

The register shall not issue a patent to the purchaser of the land until he has paid into the hands of the state treasurer the purchase price of the lands.



RS 41:805 - Disposition of purchase price

§805. Disposition of purchase price

Out of the purchase price paid, the State Treasurer shall pay the cost of advertisement and shall place the balance to the credit of the various school boards entitled to receive the money.



RS 41:806 - Fees

§806. Fees

In addition to the purchase price paid for the lands, the purchaser shall pay to the register the same fees as in other cases where a patent is issued.



RS 41:841 - Free school fund

SUBPART D. PROCEEDS OF SALE

§841. Free school fund

A. The proceeds of all lands heretofore granted by the United States to this state for the use or support of schools, except the sixteenth section in the various townships of the states specially reserved by Congress for the use and benefit of the people therein; and of all lands granted or bequeathed to the state and not specially granted or bequeathed for any other purpose, which are disposed of by the state, and the ten percent of the net proceeds of the sales of the public land which have accrued and are to accrue to this state under the act of Congress, entitled "An Act to appropriate the proceeds of the public lands", and to grant preemption rights, approved September 4, 1841; and the proceeds of the estates of deceased persons, to which the state has or may become entitled by law, shall be held by the state as a loan, and shall be and remain a perpetual fund, to be called the Free School Fund, on which the state shall pay an annual interest of six percent. The interest, together with the interest of the trust fund deposited with this state by the United States, under the act of Congress approved the twenty-third of June, eighteen hundred and thirty-six, and the rents of all unsold lands, except that of the sixteenth sections, shall be appropriated for the support of public schools in this state; and donations of all kinds which are made for the support of schools, and such other means as the legislature may from time to time set apart for school purposes, shall form a part of the fund, and shall also be a loan on which the state shall pay an interest of six percent per annum.

B. The state treasurer shall apply annually, and shall receive from the federal government the ten percent of monies due to this state, and shall place the money, when received, to the credit of the proper fund.

Acts 1986, No. 821, §1.



RS 41:842 - Investment in levee bonds

§842. Investment in levee bonds

In addition to the investments now authorized by law, the State Auditor and State Treasurer, with the approval of the governor, may invest in levee bonds of this state yielding not less than four per cent per annum interest net, the proceeds of the sale of sixteenth section school lands now on hand, or that may accumulate, in the state treasury.



RS 41:843 - Registration of bonds

§843. Registration of bonds

The State Auditor and the State Treasurer shall keep a distinct book wherein to register all bonds which are acquired by investment of proceeds of the sales of sixteenth section school lands, and shall write or stamp in legible characters on the face of the bonds the words, "The property of the Free School Fund of Louisiana". The bonds when so stamped, shall lose their negotiable character.



RS 41:844 - Interest due townships

§844. Interest due townships

The State Auditor shall ascertain the amount of capital that may be due the several townships from the proceeds of the sales of sixteenth sections, made since the first of January, 1880, and actually paid into the state treasury. The amount thus ascertained shall be the capital upon which interest shall be thereafter allowed and paid out of the interest collected on the said bonds to the townships, the sixteenth sections of which have been sold since the 1st of January, 1880, and the proceeds actually paid into the state treasury, and the proceeds so paid invested as required by law.

In calculating the interest due the several townships, no interest shall be allowed for fractions of the year during which the receipts have come into the treasury; but it shall commence at the beginning of the 1st of January of the next year.

The interest due upon the capital thus ascertained, and the interest due upon subsequent sales, shall be paid to the townships in the manner now provided for by law. The State Auditor shall furnish the State Treasurer and superintendent of public education with a statement of the amount due each township.



RS 41:881 - School board presidents may issue correction deeds

SUBPART E. CORRECTION DEEDS

§881. School board presidents may issue correction deeds

The presidents of the school boards of the several parishes shall enter into and execute deeds correcting the description in various deeds to sixteenth sections or parts thereof where the original of the deed was executed prior to January 1, 1900, when the president of the school board has been authorized to execute the correction deed by a resolution of the school board of the parish in which the sixteenth section or part thereof is located.



RS 41:882 - Resolution of the school board

§882. Resolution of the school board

The school boards of the several parishes may enact and adopt, either at a regular meeting or a special meeting called for the express purpose, a resolution authorizing and requesting the president of the school board to execute a correction deed correcting the description in deeds to sixteenth sections or parts thereof where the sixteenth section or part thereof lies in the parish of the school board, when it is shown to the satisfaction of a majority of the school board that the original deed was in fact erroneous and it was the intent of the parish treasurer to sell and the purchaser to acquire a tract or tracts other than or in addition to the tract described in the original deeds.



RS 41:883 - Resolution when land is in more than one parish

§883. Resolution when land is in more than one parish

If the sixteenth section of any township is divided by a parish line, the school board for the parish in which the greater portion of the section lies may authorize the correction deed and the president of the school board in which the greater portion of the section lies shall execute the deed.



RS 41:884 - Action to enforce issuance of correction deed

§884. Action to enforce issuance of correction deed

If any school board refuses to enact and adopt a resolution authorizing the execution by the president of the school board of correction deed pertaining to sixteenth sections or parts thereof in the parish of the school board, then any interested party may bring a suit or suits against the school board in the district court in and for the parish where the sixteenth section is located for the purpose of securing a judgment authorizing and directing the president of the school board of the parish to execute the correction deed.



RS 41:891 - Sale of unused school lands

SUBPART F. OTHER UNUSED SCHOOL LANDS

§891. Sale of unused school lands

Whenever the school board of any parish or city determines that any school lands or other immovable property under its control are no longer needed for school purposes and that the best interest of the public school system would be served by the sale of such lands, the school board shall have authority to dispose of such lands at public auction or under sealed bids in accordance with the procedure set forth in this subpart; provided that this subpart shall not apply to the sale of sixteenth section lands, school indemnity lands or any other school lands for the sale of which the law already has provided a procedure in Chapter 6 of Title 41 of the Louisiana Revised Statutes or elsewhere in the law.

Added by Acts 1962, No. 214, §1. Amended by Acts 1972, No. 291, §1.



RS 41:892 - Procedure; deed of sale

§892. Procedure; deed of sale

A. Whenever a sale of property described in R.S. 41:891 is ordered by the school board, the sale shall be made by the president of the school board in person or through an auctioneer designated by the school board.

B. The sale at public auction or under sealed bids shall be made only after advertisement on at least three separate days for at least thirty days prior to the date on which the land is to be offered for sale in the official journal of the parish in which the land is situated or, if no newspaper is published in the parish, then by posting a written or printed notice for thirty days at or near the front door of the court house in the parish in which the property is situated, at or near the front door of the school board office and at one other public place in the parish.

C. On the day named in the advertisement, the property shall be sold at public auction at the school board office, between the hours of eleven a.m. and four p.m., with appraisement, to the last and highest bidder, upon such terms and conditions as the school board shall determine. The deeds shall contain the usual security clauses and a stipulation to pay ten percent attorney fees in the event it becomes necessary to secure the services of an attorney for the purpose of collection. If the highest bid received is not equal to or greater than the minimum bid as provided in Subsection E of this Section, the sale shall be cancelled and no bid shall be accepted.

D. On the date named in the advertisement if the property is to be sold under sealed bids, the bids shall be opened in the offices of the school board at the hour designated in the advertisement. The property shall be sold to the highest bidder upon such terms and conditions as the school board shall determine. The deed shall contain the usual security clauses and a stipulation to pay ten percent attorney fees in the event it becomes necessary to secure the services of an attorney for the purpose of collection. The school board shall reserve the right to reject any and all bids, and all bids shall be rejected if the highest bid received is not equal to or greater than the minimum bid as provided in Subsection E of this Section.

E.(1) The first time a school board offers a particular property for sale pursuant to this Section, the minimum bid shall be eighty-five percent of the appraised value of the property.

(2) If the school board fails to sell the property because the maximum bid received was not equal to or greater than the minimum bid established in Paragraph (1) of this Subsection, the school board may make a second effort to sell the property following the procedures outlined in this Section. The minimum bid for a second effort to sell the same property shall be eighty percent of the appraised value.

(3) If the school board has twice failed to sell property because the maximum bid received was not equal to or greater than the minimum bid otherwise provided in this Subsection, there shall be no minimum bid at the third effort to sell the property, and the school board may sell the property to the highest bidder as otherwise provided by this Section.

F. The deed of the president of the school board shall be full and complete evidence of the sale, shall convey a good and valid title to the property sold, and shall have the force and effect of a notarial act.

Added by Acts 1962, No. 214, §1. Amended by Acts 1972, No. 291, §1; Acts 2010, No. 526, §1, eff. June 24, 2010.



RS 41:893 - Jefferson Parish School Board; exchange of unused school land

§893. Jefferson Parish School Board; exchange of unused school land

A. Whenever the Jefferson Parish School Board determines that a parcel of its property adjacent to the L.W. Higgings High School is no longer needed for school purposes and that the best interest of the public school system would be served by the exchange of such land for other land of comparable value, the board may exchange such land for a parcel of land in Jefferson Parish owned by the West Bank Cathedral, in accordance with the procedure set forth in this Section.

B. The Jefferson Parish School Board shall hold a public hearing to receive public comment concerning the exchange of such lands. Prior to the public hearing, the board shall obtain an appraisal from a certified appraiser of the lands being considered for exchange and such appraisals shall be available for public inspection at the hearing.

C. The school board shall provide notice of the public hearing and notice of its intent to consider the exchange of land as well as a brief description of both pieces of land by advertisement in the official journal of the parish in which the land is situated on at least three separate days at least thirty days prior to the date on which the hearing is to be held.

D. After such hearing and after giving due consideration to any public comment, the board may, at its next regularly scheduled meeting, vote to authorize the advertised exchange, provided that the board determines that the exchange is for a valid purpose in the best interest of the school board and, that the lands to be exchanged are of comparable value. The president of the board shall proceed with the exchange of the lands in accordance with the law and upon authorization of the board.

Acts 1985, No. 544, §1.



RS 41:894 - Grant Parish School Board; exchange of unused school land

§894. Grant Parish School Board; exchange of unused school land

A. Whenever the Grant Parish School Board determines that a parcel of its property found in Township 6 North, Range 2 West, Section 16 is no longer needed for school purposes and that the best interest of the public school system would be served by the exchange of such land for other land of comparable value, the board may exchange such land for other parcels of land in Grant Parish owned by the Forest Service of the U. S. Department of Agriculture in accordance with the procedure set forth in this Section.

B. The Grant Parish School Board shall hold a public hearing to receive public comment concerning the exchange of such lands. Prior to the public hearing, the board shall obtain an appraisal from a certified appraiser of the lands being considered for exchange and such appraisals shall be available for public inspection at the hearing.

C. The school board shall provide notice of the public hearing and notice of its intent to consider the exchange of land as well as a brief description of both pieces of land by advertisement in the official journal of the parish in which the land is situated on at least three separate days at least thirty days prior to the date on which the hearing is to be held.

D. After such hearing and after giving due consideration to any public comment, the board may, at a regularly scheduled meeting, vote to authorize the advertised exchange, provided that the board determines that the exchange is for a valid purpose in the best interest of the school board and that the lands to be exchanged are of comparable value. The president of the board shall proceed with the exchange of the lands in accordance with the law and upon authorization of the board.

Acts 1986, No. 462, §1.



RS 41:895 - Vermilion Parish School Board; exchange of unused school land

§895. Vermilion Parish School Board; exchange of unused school land

A. Whenever the Vermilion Parish School Board determines that a parcel of its property in Vermilion Parish, including but not limited to sixteenth section land, is no longer needed for school purposes and that the best interest of the public school system would be served by the exchange of such land for other land of comparable value, the school board may exchange such land for other land in Vermilion Parish in accordance with the procedures set forth in this Section.

B. The Vermilion Parish School Board shall hold a public hearing to receive public comment concerning the exchange of such lands. Prior to the public hearing, the school board shall obtain an appraisal from a certified appraiser of the lands being considered for exchange and such appraisal shall be available for public inspection at the hearing.

C. The school board shall provide notice of the public hearing and notice of its intent to consider the exchange of land as well as a brief description of both parcels of land by advertisement in the official journal of the parish in which the land is situated on at least three separate days at least thirty days prior to the date on which the hearing is to be held.

D. After such hearing and after giving due consideration to any public comment, the school board may, at a regularly scheduled meeting, authorize the advertised exchange, provided that a majority of the elected membership of the school board determines that the exchange is for a valid purpose in the best interest of the school board and that the lands to be exchanged are of comparable value. The president of the school board shall thereafter proceed with the exchange of the lands in accordance with law and upon authorization of the school board.

E. The powers and rights conferred by this Section shall be in addition to the powers and rights conferred by any other general or special law. This Section does and shall be construed to provide a complete and additional method for the exchange of unused school lands, including but not limited to sixteenth section lands, by the school board. No proceeding notice or approval shall be required for the exchange of unused school land by the school board, except as provided herein. The provisions of this Section shall be liberally construed for the accomplishment of its purposes.

Acts 1991, No. 32, §1, eff. June 19, 1991.



RS 41:896 - DeSoto Parish School Board; exchange of unused school lands with the town of Logansport

§896. DeSoto Parish School Board; exchange of unused school lands with the town of Logansport

A. Whenever the DeSoto Parish School Board determines that a parcel of its property found in the town of Logansport, situated in DeSoto Parish, is no longer needed for school purposes and that the best interest of the public school system would be served by the exchange of such land for other public land, the board may exchange such land for other land owned by the town of Logansport.

B. The DeSoto Parish School Board shall hold a public hearing to receive public comment concerning the exchange of such lands. Prior to the public hearing, the board shall obtain an appraisal from a certified appraiser of the lands being considered for exchange and such appraisals shall be available for public inspection at the hearing.

C. The school board shall provide notice of the public hearing and notice of its intent to consider the exchange of land as well as a brief description of both parcels of land by advertisement in the official journal of the parish in which the land is situated on at least two separate days at least thirty days prior to the date on which the hearing is to be held.

D. After such hearing and after giving due consideration to any public comment, the board may, at a regularly scheduled meeting, vote to authorize the advertised exchange, provided that the board determines that the exchange is for a valid purpose in the best interest of the school board. The president of the board shall proceed with the exchange of the lands in accordance with the law and upon authorization of the board.

E. Notwithstanding any other provision of law to the contrary, the governing authority for the town of Logansport is authorized to exchange the property described in Subsection A of this Section by complying with the procedures set forth in this Section, except that notice of the public hearing shall be published on at least two separate days at least thirty days prior to the date on which the hearing is to be held in a newspaper published in the town, or if there is no such newspaper, in a newspaper having a general circulation in the town.

F. The powers and rights conferred by this Section shall be in addition to the powers and rights conferred by any other general or special law. The provisions of this Section shall be liberally construed for the accomplishment of its purposes.

Acts 1993, No. 471, §1.



RS 41:897 - Bossier Parish School Board; exchange of unused school land

§897. Bossier Parish School Board; exchange of unused school land

A. Whenever the Bossier Parish School Board determines that a parcel of its property in Bossier Parish, including but not limited to sixteenth section land, is no longer needed for school purposes and that the best interest of the public school system would be served by the exchange of such land for other land of comparable value, the school board may exchange such land for other land in Bossier Parish in accordance with the procedures set forth in this Section.

B. The Bossier Parish School Board shall hold a public hearing to receive public comment concerning the exchange of such lands. Prior to the public hearing, the school board shall obtain an appraisal from a certified appraiser of the lands being considered for exchange, and such appraisal shall be available for public inspection at the hearing.

C. The school board shall provide notice of the public hearing and notice of its intent to consider the exchange of land as well as a brief description of both parcels of land by advertisement in the official journal of the parish in which the land is situated on at least three separate days at least thirty days prior to the date on which the hearing is to be held.

D. After such hearing and after giving due consideration to any public comment, the school board may, at a regularly scheduled meeting, authorize the advertised exchange, provided that a majority of the elected membership of the school board determines that the exchange is for a valid purpose in the best interest of the school board and that the lands to be exchanged are of comparable value. The president of the school board shall thereafter proceed with the exchange of the lands in accordance with law and upon authorization of the school board.

E. The powers and rights conferred by this Section shall be in addition to the powers and rights conferred by any other general or special law. This Section does and shall be construed to provide a complete and additional method for the exchange of unused school lands, including but not limited to sixteenth section lands, by the school board. No proceeding notice or approval shall be required for the exchange of unused school land by the school board, except as provided herein. The provisions of this Section shall be liberally construed for the accomplishment of its purposes.

Acts 1997, No. 421, §1, eff. June 22, 1997.



RS 41:898 - Morehouse Parish School Board; exchange of unused school land

§898. Morehouse Parish School Board; exchange of unused school land

A. Whenever the Morehouse Parish School Board determines that a parcel of its property in Morehouse Parish, including but not limited to sixteenth section land, is no longer needed for school purposes and that the best interest of the public school system would be served by the exchange of such land for other land of comparable value, the school board may exchange such land for other land in Morehouse Parish in accordance with the procedures set forth in this Section.

B. The Morehouse Parish School Board shall hold a public hearing to receive public comment concerning the exchange of such lands. Prior to the public hearing, the school board shall obtain an appraisal from a certified appraiser of the lands being considered for exchange, and such appraisal shall be available for public inspection at the hearing.

C. The school board shall provide notice of the public hearing and notice of its intent to consider the exchange of land as well as a brief description of both parcels of land by advertisement in the official journal of the parish in which the land is situated* on at least three separate days at least thirty days prior to the date on which the hearing is to be held.

D. After such hearing and after giving due consideration to any public comment, the school board may, at a regularly scheduled meeting, authorize the advertised exchange, provided that a majority of the elected membership of the school board determines that the exchange is for a valid purpose in the best interest of the school board and that the lands to be exchanged are of comparable value. The president of the school board shall thereafter proceed with the exchange of the lands in accordance with law and upon authorization of the school board.

E. The powers and rights conferred by this Section shall be in addition to the powers and rights conferred by any other general or special law. This Section does and shall be construed to provide a complete and additional method for the exchange of unused school lands, including but not limited to sixteenth section lands, by the school board. No proceeding, notice, or approval shall be required for the exchange of unused school land by the school board, except as provided herein. The provisions of this Section shall be liberally construed for the accomplishment of its purposes.

Acts 1998, 1st Ex. Sess., No. 30, §1, eff. April 24, 1998.

*As appears in enrolled bill.



RS 41:899 - Red River Parish School Board; exchange of unused school land

§899. Red River Parish School Board; exchange of unused school land

A. Whenever the Red River Parish School Board determines that a parcel of its property in Red River Parish, including but not limited to sixteenth section land, is no longer needed for school purposes and that the best interest of the public school system would be served by the exchange of such land for other land of comparable value, the school board may exchange such land for other land in Red River Parish in accordance with the procedures set forth in this Section.

B. The Red River Parish School Board shall hold a public hearing to receive public comment concerning the exchange of such lands. Prior to the public hearing, the school board shall obtain an appraisal from a certified appraiser of the lands being considered for exchange, and such appraisal shall be available for public inspection at the hearing.

C. The school board shall provide notice of the public hearing and notice of its intent to consider the exchange of land as well as a brief description of both parcels of land by advertisement in the official journal of the school board on at least three separate days at least thirty days prior to the date on which the hearing is to be held.

D. After such hearing and after giving due consideration to any public comment, the school board may, at a regularly scheduled meeting, authorize the advertised exchange, provided that a majority of the elected membership of the school board determines that the exchange is for a valid purpose in the best interest of the school board and that the lands to be exchanged are of comparable value. The president of the school board shall thereafter proceed with the exchange of the lands in accordance with law and upon authorization of the school board.

E. The powers and rights conferred by this Section shall be in addition to the powers and rights conferred by any other general or special law. This Section does and shall be construed to provide a complete and additional method for the exchange of unused school lands, including but not limited to sixteenth section lands, by the school board. No proceeding notice or approval shall be required for the exchange of unused school land by the school board, except as provided herein. The provisions of this Section shall be liberally construed for the accomplishment of its purposes.

Acts 1999, No. 6, §1, eff. May 13, 1999.



RS 41:900 - Rapides Parish School Board; exchange of unused school land

§900. Rapides Parish School Board; exchange of unused school land

A. Whenever the Rapides Parish School Board determines that a parcel of its property in Rapides Parish, including but not limited to sixteenth section land, is no longer needed for school purposes and that the best interest of the public school system would be served by the exchange of such land for other land of comparable value, the school board may exchange such land for other land in Rapides Parish in accordance with the procedures set forth in this Section.

B. The Rapides Parish School Board shall hold a public hearing to receive public comment concerning the exchange of such lands. Prior to the public hearing, the school board shall obtain an appraisal from a certified appraiser of the lands being considered for exchange, and such appraisal shall be available for public inspection at the hearing.

C. The school board shall provide notice of the public hearing and notice of its intent to consider the exchange of land as well as a brief description of both parcels of land by advertisement in the official journal of the parish on at least three separate days at least thirty days prior to the date on which the hearing is to be held.

D. After such hearing and after giving due consideration to any public comment, the school board may, at a regularly scheduled meeting, authorize the advertised exchange, provided that a majority of the elected membership of the school board determines that the exchange is for a valid purpose in the best interest of the school board and that the lands to be exchanged are of comparable value. The president of the school board shall thereafter proceed with the exchange of the lands in accordance with law and upon authorization of the school board.

E. The powers and rights conferred by this Section shall be in addition to the powers and rights conferred by any other general or special law. This Section does and shall be construed to provide a complete and additional method for the exchange of unused school lands including but not limited to sixteenth section lands by the school board. No proceeding notice or approval shall be required for the exchange of unused school land by the school board except as provided herein. The provisions of this Section shall be liberally construed for the accomplishment of its purposes.

F.(1) The Rapides Parish School Board may exchange immovable property it currently holds in full ownership for full ownership of the immovable property described in Paragraph (2) of this Subsection upon which the school board possesses a full surface use servitude. Such exchange shall be for property of equal value and shall be conducted in accordance with the procedures set forth in this Section.

(2) The property to which this specific grant of authority applies is: A tract of land in Section 27, T1S-R4W, described as commencing at a point on the South line of said section where the East line of the right of way for State Highway Number 151 crosses said section line and running thence N.31º40' East along the East line of said highway 14.08 chains; thence N.89º55' East 12.60 chains; thence South 0º7' East 12 chains, to a point on the South line of said Section 27; thence S.89º58' W. along said section line 20 chains to a point of beginning, containing 19.56 acres more or less.

Acts 2004, No. 410, §1, eff. June 24, 2004.



RS 41:901 - Concordia Parish School Board; exchange of school lands; procedures; description

§901. Concordia Parish School Board; exchange of school lands; procedures; description

A. Notwithstanding any other law to the contrary, whenever the Concordia Parish School Board, on behalf of the state of Louisiana, determines, relative to any school lands including but not limited to sixteenth section lands, indemnity for school lands, or other immovable property located in Concordia Parish and as more specifically described in any agreements entered into and documents executed by the Concordia Parish School Board, that the best interest of the Concordia Parish school system would be served by the exchange of such land for other land of comparable value, the school board may exchange such land for other land in Concordia Parish in accordance with the procedures set forth in this Section.

B. The Concordia Parish School Board shall obtain an appraisal of the lands to be exchanged from a certified, licensed appraiser and such appraisal shall be available for public inspection.

C. In the case of exchanging land, the land to be received by the Concordia Parish School Board shall be of equal or greater value than the land that the Concordia Parish School Board is to relinquish or exchange.

D. The Concordia Parish School Board shall reserve to the state all of the mineral rights and minerals in accordance with law.

E. The provisions of this Section shall be applicable but shall not be limited to a tract of land located in the Fractional Section 7, T8N, R10E of Concordia Parish containing 130 acres, more or less.

Acts 2006, No. 20, §1, eff. May 4, 2006.



RS 41:902 - Exchange, lease, sale of unused school land; emergency circumstances

§902. Exchange, lease, sale of unused school land; emergency circumstances

A. Notwithstanding the requirements of this Subpart regarding procedures for the transfer of unused school land, whenever any city, parish, or other local public school board which has, as the result of the occurrence of a hurricane which resulted in a declaration of a disaster by both the governor and the president of the United States, a student membership of ten to thirty percent less in May following the hurricane than it had during the October first membership count in the year before the year of the hurricane or the Recovery School District, as provided for in R.S. 17: 1990, has determined that school property exists that will not be used for providing educational services, the governing authority of such school board or such school district may exchange, lease, or sell such property directly, and without meeting the requirements of this Subpart or any other provision of law, to the governing authority of any independent secondary school which has operated a school approved by the State Board of Elementary and Secondary Education, pursuant to R.S. 17:11, for not less than twenty-five years prior to August 29, 2005, in an area subject to an emergency declaration of the governor as a result of devastation resulting from a hurricane and which is in need of property or facilities in which to locate a school because its prior school building was rendered uninhabitable by the hurricane and cannot be restored to a habitable condition prior to the beginning of the next semester following the hurricane. However, the Recovery School District shall not exercise such authority to sell, exchange, or lease any property or building unless it first offers such property or building without cost to the local public school board to which the property belonged prior to its being under the control of the school district and such local public school board refuses at a public meeting to accept the return of the property or building.

B. Property sold, leased, or exchanged under the authority of this Section shall be sold at a price or leased or exchanged based on a value that is determined by averaging the market value appraisals of three appraisers, one selected by the governing authority of the school system seeking to sell, lease, or exchange the property, one selected by the governing authority of the independent secondary school, and a third selected by the two appraisers selected by the school district and the independent secondary school. The costs of determining the value shall be borne by the independent secondary school.

C. Property sold or exchanged under the authority of this Section shall remain the property of the governing authority to which it was sold or exchanged by the school district regardless of the return of any school under the jurisdiction of the school district to the city, parish, or other local public school system from which it was originally transferred.

D. The authority granted in this Section may be exercised without compliance with any bidding requirements otherwise required by law. Any proceeds resulting from a lease or sale as authorized in this Section shall be directed to the city, parish, or other local public school board to which the property belonged, regardless of it being under the control of the Recovery School District.

Acts 2006, No. 455, §2, eff. June 15, 2006.



RS 41:903 - Central Community School Board; exchange of unused school land

§903. Central Community School Board; exchange of unused school land

A. Whenever the Central Community School Board determines that a parcel of its property in the Central community school system, including but not limited to sixteenth section land, is no longer needed for school purposes and that the best interest of the school system would be served by the conveyance of such land in exchange for other land and consideration proportionate to the appraised value of the land being conveyed, the school board may convey such land in exchange for other land within the boundaries of the school system and other consideration in accordance with the procedures set forth in this Section. For purposes of this Section, "exchange" includes an exchange of land for other land and other consideration in accordance with Article VII, Section 14 of the Constitution of Louisiana.

B. The Central Community School Board shall hold a public hearing to receive public comment concerning the exchange of such lands. Prior to the public hearing, the school board shall obtain an appraisal from a certified appraiser of the lands being considered for exchange, and such appraisal shall be available for public inspection at the hearing.

C. The school board shall provide notice of the public hearing and notice of its intent to consider the exchange of land as well as a brief description of both parcels of land by advertisement in the official journal of the parish in which the land is situated on at least three separate days at least thirty days prior to the date on which the hearing is to be held.

D. After such hearing and after giving due consideration to any public comment, the school board may, at a regularly scheduled meeting, authorize the advertised exchange, provided that a majority of the elected membership of the school board determines that the exchange is for a valid purpose in the best interest of the school board and that the lands to be exchanged are of comparable value. The president of the school board shall thereafter proceed with the exchange of the lands in accordance with law and upon authorization of the school board.

E. The powers and rights conferred by this Section shall be in addition to the powers and rights conferred by any other general or special law, including but not limited to the provisions of R.S. 41:640. This Section does and shall be construed to provide a complete and additional method for the exchange of unused school lands, including but not limited to sixteenth section lands, by the school board. No proceeding, notice, or approval shall be required for the exchange of unused school land by the school board, except as provided in this Section. The provisions of this Section shall be liberally construed for the accomplishment of its purposes.

Acts 2008, No. 728, §1, eff. July 6, 2008.



RS 41:904 - East Baton Rouge Parish School Board; Central Community School Board; transfer of certain sixteenth section lands

§904. East Baton Rouge Parish School Board; Central Community School Board; transfer of certain sixteenth section lands

A. The legislature hereby recognizes that the East Baton Rouge Parish School Board and the Central Community School Board entered into a Quitclaim, Transfer and Conveyance Deed and Waiver, Release, and Indemnity Agreement effective June 25, 2009, and filed and recorded in East Baton Rouge Parish Original: 167, Bundle: 12186, by which the East Baton Rouge Parish School Board, to the extent allowed by law, transferred, conveyed, assigned, quitclaimed, released and relinquished to the Central Community School Board any rights, title and interests, including but not limited to mineral rights and rights of management, administration, custodianship, control, and maintenance, that the East Baton Rouge Parish School Board had or may have had in under, and to that portion of sixteenth section land, Township 5 South, Range 2 East, through which Louisiana Highway 64 runs, in East Baton Rouge Parish commonly referred to as the "Indian Mound Tract".

B. Notwithstanding any other law to the contrary, the state of Louisiana hereby acknowledges, consents to, approves, ratifies and confirms the Quitclaim, Transfer and Conveyance Deed and Waiver, Release, and Indemnity Agreement filed and recorded in East Baton Rouge Parish Original: 167, Bundle: 12186. The state of Louisiana hereby further transfers, conveys, and assigns to the Central Community School Board all of its ownership rights, title and interest, including mineral rights, operation, management, administration, custodianship, and control of the property described in Subsection A of this Section subject to any servitudes, building restrictions, rights of way, mineral servitudes or leases, or any other matters, established by law or of record in the records of East Baton Rouge Parish.

C. The state of Louisiana hereby acknowledges and confirms that the Central Community School Board is and shall be entitled to all income derived from the Indian Mound Tract including but not limited to mineral rights and all mineral income, except that portion to which the Livingston Parish School Board is entitled. To the extent necessary, the state of Louisiana transfers and assigns all right, title and interest in and to any and all existing leases including but not limited to mineral leases and mineral contracts related to the Indian Mound Tract.

Acts 2010, No. 598, §2.



RS 41:905 - Sale of unused school property by Orleans Parish School Board to public bodies

§905. Sale of unused school property by Orleans Parish School Board to public bodies

A. For purposes of this Section, and notwithstanding any provision of this Chapter to the contrary, unless the context clearly requires otherwise, the following terms shall mean:

(1) "Public body" shall mean the state of Louisiana or any department, agency, or instrumentality, or official thereof, any political subdivision of the state or any department, agency, instrumentality or official thereof, or any other unit of state or local government in the state.

(2) "School board" shall mean the Orleans Parish School Board.

(3) "School property" shall mean any school property or other immovable property under the control of the school board, including but not limited to sixteenth section lands and school indemnity lands.

B. Notwithstanding the requirements of this Chapter regarding the sale of school property, whenever the school board determines that school property is no longer needed for school purposes, including those purposes set forth in R.S. 17:3982(B), and that the best interests of the school system would be served by the sale of such property, the school board may sell such property, without meeting the requirements of this Chapter or any other provision of law, to a public body as provided in this Section. If the school board determines pursuant to this Section that any sixteenth section lands or indemnity school lands shall be sold, the sale shall be executed by the state land office on behalf of the school board.

C. The property sold under the authority of this Section shall be sold at a price that is not less than the appraised value of the property. The school board shall establish the appraised value by obtaining an appraisal of the property to be sold from a certified, licensed appraiser not more than six months prior to the date of the sale. The appraisal shall be available for public inspection. The cost of the appraisal shall be borne by the public body that purchases the property.

D. Notwithstanding any other provision of law to the contrary, proceeds from a sale as authorized by this Section shall be paid over to the school board and shall be used for the support of schools of the school system and, in the case of the sale of sixteenth section lands or indemnity school lands, for the purposes of the dedication of such lands as provided by law.

Acts 2011, No. 393, §1, eff. July 1, 2011.



RS 41:906 - Avoyelles Parish School Board; exchange of school lands; procedures; description

§906. Avoyelles Parish School Board; exchange of school lands; procedures; description

NOTE: §906 repealed by Acts 2013, No. 202, §2, eff. Aug. 1, 2015.

A. Notwithstanding any other law to the contrary, if the Avoyelles Parish School Board, on behalf of the state of Louisiana, determines that any school lands, including but not limited to sixteenth section lands, school indemnity lands, or other immovable property located in Avoyelles Parish and as more specifically described in any agreements entered into and documents executed by the Avoyelles Parish School Board, are no longer needed for school purposes and that the best interest of the Avoyelles Parish school system would be served by the exchange of such land for other land of at least comparable value, the school board may exchange such land for other land in Avoyelles Parish in accordance with the procedures set forth in this Section.

B. The Avoyelles Parish School Board shall obtain an appraisal of the lands to be exchanged from a certified, licensed appraiser and such appraisal shall be available for public inspection.

C. The land to be received by the Avoyelles Parish School Board shall be of equal or greater value than the land that the Avoyelles Parish School Board is to relinquish or exchange.

D. The Avoyelles Parish School Board shall reserve to the state all of the mineral rights and minerals in accordance with law. The other party in an exchange may reserve its mineral rights and minerals subject to the terms of any agreement entered into with the school board.

E. The provisions of this Section shall be applicable but shall not be limited to exchanges of part or all of Section 16, Township 2 North, Range 6 East of Avoyelles Parish, as well as any other Section 16 lands situated within Avoyelles Parish.

F. The authority granted by this Section to the Avoyelles Parish School Board shall terminate on August 1, 2015.

Acts 2013, No. 202, §1, eff. June 10, 2013 and §2, eff. Aug. 1, 2015.



RS 41:907 - West Baton Rouge Parish School Board; exchange of sixteenth section lands

§907. West Baton Rouge Parish School Board; exchange of sixteenth section lands

A. Notwithstanding any other law to the contrary, if the West Baton Rouge Parish School Board, on behalf of the state of Louisiana, determines that any school lands, including but not limited to sixteenth section lands, school indemnity lands, or other immovable property located in West Baton Rouge Parish and as more specifically described in any agreements entered into and documents executed by the West Baton Rouge Parish School Board, are no longer needed for school purposes and that the best interest of the West Baton Rouge Parish school system would be served by the exchange of such land for other land of at least comparable value, the school board may exchange such land for other land in West Baton Rouge Parish in accordance with the procedures set forth in this Section.

B. The West Baton Rouge Parish School Board shall obtain an appraisal of the lands to be exchanged from a certified, licensed appraiser, and such appraisal shall be available for public inspection.

C. The land to be received by the West Baton Rouge Parish School Board shall be of equal or greater value than the land that the West Baton Rouge Parish School Board is to relinquish or exchange.

D. The West Baton Rouge Parish School Board shall reserve to the state all of the mineral rights and minerals in accordance with law. The other party in an exchange may reserve its mineral rights and minerals subject to the terms of any agreement entered into with the school board.

E. The provisions of this Section shall be applicable to any Section 16 lands situated within West Baton Rouge Parish, including but not limited to exchanges of part or all of Section 16, Township 6 South, Range 11 East of West Baton Rouge Parish, less and except the Southwest corner of the Section 16 forming a tract approximately 600 feet fronting on Section Road and approximately 2,000 feet fronting on Rougon Road, and Section 16, Township 7 South, Range 12 East, commonly known as the "Leininger Tract".

Acts 2014, No. 28, §1.



RS 41:908 - Ouachita Parish School Board; sale or exchange of school lands; procedures; description

§908. Ouachita Parish School Board; sale or exchange of school lands; procedures; description

A. Notwithstanding any other law to the contrary, if the Ouachita Parish School Board, on behalf of the state of Louisiana, determines that any school land, including but not limited to sixteenth section lands, school indemnity lands, or other immovable property located in Ouachita Parish and as more specifically described in any agreements entered into and documents executed by the Ouachita Parish School Board, is no longer needed for school purposes and that the best interest of the Ouachita Parish school system would be served by the sale or exchange of such land, the school board may sell its interest or exchange such land for other land in Ouachita Parish in accordance with the procedures set forth in this Section.

B. The Ouachita Parish School Board shall obtain an appraisal of the land to be sold or exchanged from a certified, licensed appraiser and such appraisal shall be available for public inspection.

C. If land is being exchanged, the land to be received by the Ouachita Parish School Board shall be of equal or greater value than the land that the Ouachita Parish School Board is to relinquish or exchange.

D. The Ouachita Parish School Board shall reserve to the state all of the mineral rights and minerals in accordance with law.

E. The provisions of this Section shall be applicable but shall not be limited to the sale or exchange of part or all of Section 16, Township 17 North, Range 5 East of Ouachita Parish, as well as any other sixteenth section land situated within Ouachita Parish.

Acts 2014, No. 84, §1, eff. May 16, 2014.



RS 41:921 - Actions for recovery of title and damages for trespass

PART IV. ACTIONS INVOLVING SCHOOL LANDS

SUBPART A. ACTIONS BY THE STATE

§921. Actions for recovery of title and damages for trespass

The Attorney General may contract with and employ attorneys at law to sue for and recover from any person, firm or corporation, claiming under color of title, sixteenth sections known as school lands, title to which belongs to the State of Louisiana, and to sue for and recover damages for trespass upon sixteenth sections known as school lands except where the school boards have sold the timber thereon, whether the trespasser claims under color of title or not.



RS 41:922 - Compensation of attorneys

§922. Compensation of attorneys

The compensation of the attorneys employed shall be fixed by contract between the attorneys employed, and the Attorney General, and shall be a contingent fee, conditioned upon recovery and shall not exceed thirty-three and one-third percent of the amount of damages or land sued for and recovered, or both, where land and damages are recovered.



RS 41:923 - Suit in name of state

§923. Suit in name of state

In all cases suit shall be brought for and in the name of the State of Louisiana.



RS 41:924 - Lands to which applicable

§924. Lands to which applicable

The authority given by this Sub-part shall apply to all sixteenth sections donated by the Congress of the United States to the State of Louisiana in trust for public school purposes, and to which the state has never legally parted with the title.



RS 41:925 - Disposition of proceeds

§925. Disposition of proceeds

All moneys recovered for the state shall, after deducting and paying the attorneys' fees, and all other lawful costs and charges, be paid into the state treasury, to be kept on the books of the State Auditor and the State Treasurer, to the credit of the township in which the land is situated, in the same manner as now provided by law for the proceeds of the sale of sixteenth sections.



RS 41:961 - Actions for recovery of title and damages for trespass

SUBPART B. ACTIONS BY SCHOOL BOARDS

§961. Actions for recovery of title and damages for trespass

The school boards of the various parishes of the state may contract with and employ on the part of the State of Louisiana, attorneys at law, to recover for the state, damages for trespass to the sixteenth section known as school lands the title to which is still in the state. Each of the boards may make these contracts for the lands situated in its own parish and no others. The school boards may also sue for and recover the sixteenth section known as school lands.



RS 41:962 - Compensation of attorneys

§962. Compensation of attorneys

The attorneys thus employed shall work in conjunction with the district attorney for the parish in which the land is situated. The compensation of the district attorneys shall remain as now fixed by law; but the compensation of the other attorneys employed shall be fixed by contract between the respective school boards and the attorneys employed, and shall in each case be a contingent fee, conditioned upon recovery. The fee shall in each case be a fixed percentage of the amount recovered, and shall in no case exceed twenty-five per cent of the amount recovered. If more than one attorney is employed for the same cause, the same fee shall be paid to the whole number of attorneys, as if only one had been employed.



RS 41:963 - Suit in name of state; scope

§963. Suit in name of state; scope

Suit in all cases shall be brought in the name of the State of Louisiana, and the attorneys employed shall sue for the value of all timber cut and removed from any such lands, as well as any and all other legal damages caused by any trespass.



RS 41:964 - Lands to which applicable

§964. Lands to which applicable

The authority given by this Sub-part shall apply to all sixteenth sections donated by congress to this state in trust for public school purposes, and to which the state has never legally parted with the title. The suits herein authorized may be brought against those who claimed the right to cut and remove timber from any such lands, under color of title.



RS 41:965 - Disposition of proceeds

§965. Disposition of proceeds

The amount recovered for the state shall, after deducting and paying the attorneys' fees and all other lawful costs and charges, be paid into the state treasury, to be kept on the books of the State Auditor and State Treasurer, to the credit of the township in which the land is situated, in the same manner as now provided by law for the proceeds of the sale of sixteenth sections.



RS 41:981 - Lease of lands granted by congress for school purposes

PART V. LEASE OF SCHOOL LANDS

§981. Lease of lands granted by congress for school purposes

A. The school board of any parish or municipality in which land is located that was granted, appropriated or reserved by congress in trust to the state of Louisiana, for school purposes is authorized to lease such land, except portions thereof in use or needed for school purposes, to a parish or municipality through a corporate industrial development board organized under the provisions of Chapter 7 of Title 51 of the Louisiana Revised Statutes of 1950, as an instrumentality of the parish or municipality, subject to the approval of such lease by the Louisiana Board of Commerce and Industry.

B. The school board may enter into such leases by authority of a resolution adopted by the board, without approval of a vote of electors and without advertising or seeking bids. Provided, however, that the amount of the lease payment shall be equal to the fair market value of such Section 16 lands at the time of entering into the lease as determined by the industrial development board and fair market value redetermined every ten years for the purpose of adjusting rentals, set forth in R.S. 41:981A. The school board may not grant to such a lessee any right to develop or produce oil, gas or any other minerals on such land.

C. Every such lease shall provide for the reentry thereon by the school board for use for school purpose at any time upon reasonable notice to the lessee with respect to all or any part of the leased premises except such land upon which the lessee has constructed improvements as permitted by the lease or otherwise with the consent of the school board, together with a reasonable acreage surrounding the improvements adequate to permit the intended use of the improvement.

D. Except as otherwise agreed upon in the lease, the ownership of, removal of, compensation for and other matters relative to improvements placed upon the leased land shall be governed by Chapter 7 of Title 51 of the Louisiana Revised Statutes of 1950 and by the general laws of this state governing leases.

E. All revenues realized from a lease authorized by this section shall be paid to the school board and credited to the current school fund of the parish or municipality, as the case may be. In the event the township in which the sixteenth section is located lies in two or more parishes, the revenues realized from the lease shall be prorated on the basis of percentage of the township lying within each parish.

F. Except as otherwise provided in this section, a school board may enter a lease herein authorized upon such terms and conditions and for such consideration as the board shall determine.

G. The provisions of this section shall be in addition and supplemental to other powers and authority granted to school boards by other laws.

Added by Acts 1973, No. 161, §1.



RS 41:1001 - TIMBER

CHAPTER 7. TIMBER

PART I. TIMBER ON STATE LANDS

§1001. Application for sale of timber on state lands

Any person who desires to purchase any timber located on property under the jurisdiction of the Division of State Lands, shall file with the secretary of the Department of Natural Resources, an application to purchase giving the exact location, section, township and range, and the types of timber he desires to purchase. The applicant shall deposit with the secretary of the Department of Natural Resources, the sum of one hundred dollars as evidence of good faith. Should the applicant, at the sale of timber as provided for in this Part, fail to purchase the timber, then the money so deposited may be returned to him; provided that should no one at the sale bid up to the minimum price stipulated in this Part, then the money shall be retained to pay the expenses of the sale.

Acts 1978, No. 405, §1.



RS 41:1002 - Information to be secured as to quantity and value of timber

§1002. Information to be secured as to quantity and value of timber

On receipt of an application to have timber offered for sale, the secretary of the Department of Natural Resources shall request the assistant secretary of the Office of Forestry to evaluate the current market value and quantity that could be harvested based on sound forestry practices. The secretary of the Department of Natural Resources may on his own initiative advertise for bids for sale of timber as provided herein.

Acts 1978, No. 405, §1.



RS 41:1003 - Advertisement

§1003. Advertisement

The secretary of the Department of Natural Resources shall cause to be published an advertisement in the official journal of the parish wherein the land is located setting forth the description of the land on which the timber to be sold is located, the type and quantity of timber, and the time, place, and terms of the sale. The advertisement shall be published for a period of not less than fifteen days and at least once a week during three consecutive weeks.

Acts 1978, No. 405, §1.



RS 41:1004 - Place; time; minimum price; proces-verbal

§1004. Place; time; minimum price; proces-verbal

The timber so advertised shall be sold to the highest bidder by the sheriff of the parish wherein the timber is located, at the time and place mentioned in the advertisement for the consideration of bids. All bids shall be submitted sealed and opened publicly by the sheriff. No bid shall be accepted by the sheriff after the time designated as the time for opening such bids. No bid shall be considered unless accompanied by a cashier's check, certified check, or bank money order in the exact amount of the bid submitted and made payable to the sheriff of the parish in which the sale is conducted. No bid shall be accepted if less than the minimum price established by the Office of Forestry. The sheriff conducting the sale shall deliver a proces-verbal of the sale to the successful bidder.

Acts 1978, No. 405, §1.



RS 41:1005 - Proceeds

§1005. Proceeds

A. All monies derived from the sale of timber shall be forwarded to the Department of Natural Resources* for deposit in the state treasury without delay, after the sheriff making the sale has deducted therefrom the expense of advertising and his commissions for making the sales. The commission shall be two percent of the amount bid and paid, provided that this commission shall not exceed one hundred dollars for one day's adjudication.

B. The sheriff in forwarding the money shall forward a statement certified by him as correct, showing the amount of bid, the expenditure for advertising and the amount withheld by him as commission; he shall at the same time forward to the secretary of the Department of Natural Resources* a duplicate of his proces verbal of sale wherein he shall give a correct description of the property sold with the recital of the acts performed by him in effecting the sale, the amount of the purchase price received, and the amount forwarded to the Department of Natural Resources*.

Acts 1989, No. 511, §1.

*NOTE: SEE ACTS 1989, NO. 282, §§4 AND 5.



RS 41:1006 - Removal of timber

§1006. Removal of timber

The adjudicatee of the timber sold under the provisions of this Part shall have the right of ingress and egress at any time for the purpose of removing the timber from the land; provided that the time stipulated to cut and remove the timber shall be fixed in the advertisement and in the act of sale by the secretary of the Department of Natural Resources as well as the type and size of trees to be cut. The term for removal of the timber shall not exceed one year unless proof is provided to the secretary of Natural Resources that the delay would result in unavoidable hardship. Upon such proof, the secretary may grant an extension for up to one year provided consideration totaling ten percent of the actual amount of the sale is remitted to the Department of Natural Resources.

Acts 1978, No. 405, §1.



RS 41:1007 - Advertising rates

§1007. Advertising rates

The newspapers publishing the advertisements of sale provided for in this Part shall receive therefor not more than the legal rate for advertising.

Acts 1978, No. 405, §1.



RS 41:1008 - Sale of timber on state lands where title in dispute: disposition of proceeds

§1008. Sale of timber on state lands where title in dispute: disposition of proceeds

Should the Department of Natural Resources advertise and sell timber on state lands, the title to which is in dispute, a provision may be made that the consideration to be paid the state by the adjudicatee of the timber sold under the provisions of this Part, shall be deposited in escrow with the Department of Natural Resources, to be held by that department pending the final determination of the validity of the title to the land or until the Department of Natural Resources and the grantee otherwise agree the payment should be made or released as provided for in the agreement.

Added by Acts 1978, No. 405, §1.



RS 41:1009 - Cutting or sale, or both, of cypress timber on stateowned water bottoms; prohibition

§1009. Cutting or sale, or both, of cypress timber on stateowned water bottoms; prohibition

Notwithstanding any other provision of law, particularly R.S. 41:1001 through R.S. 41:1008, the cutting or sale, or both, of standing cypress timber located on any water bottom owned by the state of Louisiana is hereby prohibited except in the exercise of rights under a state lease, right-of-way, or permit. However, the secretary of the Department of Natural Resources may, at his discretion, permit the selective cutting of such timber.

Added by Acts 1980, No. 795, §1.



RS 41:1041 - Application for sale of timber on levee board lands

PART II. TIMBER ON LEVEE BOARD LANDS

§1041. Application for sale of timber on levee board lands

Any person who desires to purchase any timber located on property belonging to any levee board shall file with the secretary of the levee board an application to purchase giving the exact location, section, township and range, and the types of timber he desires to purchase. The applicant shall deposit with the secretary of the levee board the sum of one hundred dollars as evidence of good faith. Should the applicant, at the sale of timber as provided for in this Part, fail to purchase the timber, then the money so deposited may be returned to him; provided that should no one at the sale bid up to the minimum price stipulated in this Part, then the money shall be retained to pay the expenses of the sale.

Acts 1978, No. 405, §1.



RS 41:1042 - Information to be secured as to quantity and value of timber

§1042. Information to be secured as to quantity and value of timber

On receipt of an application to have timber offered for sale, the secretary of the levee board shall request the assistant secretary of the Office of Forestry of the Department of Natural Resources to evaluate the current market value and quantity that could be harvested based on sound forestry practices. The levee board may on its own initiative advertise for bids for sale of timber as provided herein.

Acts 1978, No. 405, §1.



RS 41:1043 - Advertisement

§1043. Advertisement

The secretary of the levee board shall cause to be published an advertisement in the official journal of the parish wherein the land is located setting forth the description of the land on which the timber to be sold is located, the type and quantity of timber, and the time, place, and terms of the sale. The advertisement shall be published for a period of not less than fifteen days and at least once a week during three consecutive weeks.

Acts 1978, No. 405, §1.



RS 41:1044 - Place; time; minimum price; proces-verbal

§1044. Place; time; minimum price; proces-verbal

The timber so advertised shall be sold to the highest bidder by the sheriff of the parish wherein the timber is located, at the time and place mentioned in the advertisement for the consideration of bids. All bids shall be submitted sealed and opened publicly by the sheriff. No bid shall be accepted by the sheriff after the time designated as the time for opening such bids. No bid shall be considered unless accompanied by a cashier's check, certified check, or bank money order in the exact amount of the bid submitted and made payable to the sheriff of the parish in which the sale is conducted. No bid shall be accepted if less than the minimum price established by the Office of Forestry. The sheriff conducting the sale shall deliver a proces-verbal of the sale to the successful bidder.

Acts 1978, No. 405, §1.



RS 41:1045 - Proceeds

§1045. Proceeds

All monies derived from the sale of timber shall be forwarded to the levee board, without delay, after the sheriff making the sale has deducted therefrom the expense of advertising and his commissions for making the sales. The commission shall be two percent of the amount bid and paid, provided that this commission shall not exceed one hundred dollars for one day's adjudication. The sheriff in forwarding the money shall forward a statement certified by him as correct, showing the amount of bid, the expenditure for advertising and the amount withheld by him as commission; he shall at the same time forward to the secretary of the levee board a duplicate of his proces-verbal of sale wherein he shall give a correct description of the property sold with the recital of the acts performed by him in effecting the sale, the amount of the purchase price received, and the amount forwarded to the levee board.

Acts 1978, No. 405, §1.



RS 41:1046 - Removal of timber

§1046. Removal of timber

The adjudicatee of the timber sold under the provisions of this Part shall have the right to ingress and egress at any time for the purpose of removing the timber from the land; provided that the time stipulated to cut and remove the timber shall be fixed in the advertisement and in the act of sale by the secretary of the levee board as well as the type and size of trees to be cut. The term for removal of the timber shall not exceed one year unless proof is provided to the secretary of the levee board that the delay would result in unavoidable hardship. Upon such proof, the secretary may grant an extension for up to one year provided consideration totaling ten percent of the actual amount of the sale is remitted to the levee board.

Acts 1978, No. 405, §1.



RS 41:1047 - Advertising rates

§1047. Advertising rates

The newspapers publishing the advertisements of sale provided for in this Part shall receive therefor not more than the legal rate for advertising.

Added by Acts 1978, No. 405, §1.



RS 41:1048 - Sale of timber on levee board lands where title in dispute; disposition of proceeds

§1048. Sale of timber on levee board lands where title in dispute; disposition of proceeds

Should a levee board advertise and sell timber on any lands, the title to which is in dispute, a provision may be made that the consideration to be paid the levee board by the adjudicatee of the timber sold under the provisions of this Part, shall be deposited in escrow with the levee board, to be held by that board pending the final determination of the validity of the title to the land or until the board and the grantee otherwise agree the payment should be made or released as provided for in the agreement.

Added by Acts 1978, No. 405, §1.



RS 41:1081 - Application for sale of timber in Interagency Recreation Board land

PART III. TIMBER ON INTERAGENCY

RECREATION BOARD LAND

§1081. Application for sale of timber in Interagency Recreation Board land

A. Any person who desires to purchase any timber located on property belonging to or under the jurisdiction or control of the Interagency Recreation Board in the Department of Public Safety and Corrections, hereinafter in this Part referred to as the board, including but not limited to property placed under the jurisdiction of the board pursuant to R.S. 40:2505, shall file with the secretary of the board an application to purchase giving the exact location, section, township, and range, and the types of timber he desires to purchase. The applicant shall deposit with the secretary of the board the sum of one hundred dollars as evidence of good faith.

B. Should the applicant, at the sale of timber as provided for in this Part, fail to purchase the timber, then the money so deposited may be returned to him provided that should no one at the sale bid up to the minimum price stipulated in this Part, then the money shall be retained to pay the expenses of the sale.

Acts 1984, No. 846, §2; Acts 1999, No. 1148, §3.



RS 41:1082 - Information to be secured as to quantity and value of timber

§1082. Information to be secured as to quantity and value of timber

On receipt of an application to have timber offered for sale, the secretary of the board shall request the assistant secretary of the office of forestry of the Department of Natural Resources to evaluate the current market value and quantity that could be harvested based on sound forestry practices and the goals of the board. The board may on its own initiative advertise for bids for sale of timber as provided herein.

Acts 1984, No. 846, §2.



RS 41:1083 - Advertisement

§1083. Advertisement

The secretary of the board shall cause to be published an advertisement in the official journal of the parish wherein the land is located setting forth the description of the land on which the timber to be sold is located, the type and quantity of timber, and the time, place, conditions, and terms of the sale. The advertisement shall be published for a period of not less than fifteen days and at least once a week during three consecutive weeks.

Acts 1984, No. 846, §2.



RS 41:1084 - Place; time; minimum price; proces verbal

§1084. Place; time; minimum price; proces verbal

The timber so advertised shall be sold to the highest bidder by the sheriff of the parish wherein the timber is located at the time and place mentioned in the advertisement for the consideration of bids. All bids shall be submitted sealed and opened publicly by the sheriff. No bids shall be accepted by the sheriff after the time designated as the time for opening such bids. No bid shall be considered unless accompanied by a cashier's check, certified check, or bank money order in the exact amount of the bid submitted and made payable to the sheriff of the parish in which the sale is conducted. No bid shall be accepted if less than the minimum price established by the office of forestry. The sheriff conducting the sale shall deliver a proces verbal of the sale to the successful bidder.

Acts 1984, No. 846, §2.



RS 41:1085 - Proceeds

§1085. Proceeds

All monies derived from the sale of the timber pursuant to the provisions of this Part shall be forwarded to the secretary of the Interagency Recreation Board for deposit in the state general fund after compliance with the provisions of Article VII, Section 9 of the Constitution of Louisiana with respect to the Bond Security and Redemption Fund, without delay, after the sheriff making the sale has deducted therefrom the expense of advertising and his commissions for making the sales. The commission shall be two percent of the amount bid and paid provided that this commission shall not exceed one hundred dollars for one day's adjudication. The sheriff in forwarding the money shall forward a statement certified by him as correct showing the amount of the bid, the expenditure for the advertising, and the amount withheld by him as commission. He shall at the same time forward to the secretary of the board a duplicate of his proces verbal of sale wherein he shall give a correct description of the property sold with the recital of the acts performed by him in effecting the sale, the amount of the purchase price received, and the amount forwarded to the board.

Acts 1984, No. 846, §2; Acts 2001, No. 1185, §5, eff. July 1, 2001.



RS 41:1086 - Removal of timber

§1086. Removal of timber

A. The adjudicatee of the timber sold under the provisions of this Part shall have the right of ingress and egress at any time for the purpose of removing the timber from the land provided that the time stipulated to cut and remove the timber, the manner of removal, and other special conditions shall be fixed in the advertisement and in the act of sale by the secretary of the board, as well as the type and size of trees to be cut.

B. The term for removal of the timber shall not exceed one year unless proof is provided to the secretary of the board that the delay would result in unavoidable hardship. Upon such proof, the secretary of the board may grant an extension for up to one year provided consideration totaling ten percent of the actual amount of the sale is remitted to the board for deposit in the Interagency Recreation Board Fund.

Acts 1984, No. 846, §2.



RS 41:1087 - Advertising rates

§1087. Advertising rates

The newspapers publishing the advertisements of sale provided for in this Part shall receive therefor not more than the legal rate of advertising.

Acts 1984, No. 846, §2.



RS 41:1088 - Sale of timber on Interagency Recreation Board lands where title in dispute; disposition of proceeds

§1088. Sale of timber on Interagency Recreation Board lands where title in dispute; disposition of proceeds

Should the Interagency Recreation Board advertise and sell timber on any lands, the title to which is in dispute, a provision may be made that the consideration to be paid the board by the adjudicatee of the timber sold under the provisions of this Part, shall be deposited in escrow with the board, to be held by that board pending the final determination of the validity of the title to the land or until the Interagency Recreation Board and the grantee otherwise agree that payment should be made or released as provided for in the agreement.

Acts 1984, No. 846, §2.



RS 41:1089 - Transfer of former Interagency Recreation Board land to Department of Public Safety and Corrections

§1089. Transfer of former Interagency Recreation Board land to Department of Public Safety and Corrections

Notwithstanding any provision of this Part or of any other law to the contrary, the supervision, management, and use of the surface of any state-owned lands in East Feliciana Parish previously transferred to the former Interagency Recreation Board, pursuant to authorization of Act No. 846 of the 1984 Regular Session, and subsequently transferred to the Louisiana Department of Health by Act No. 662 of the 1989 Regular Session of the Legislature shall be transferred to the Interagency Recreation Board and the board shall have and may exercise any powers, duties, and functions provided for it in this Chapter.

Acts 1989, No. 662, §6, eff. July 7, 1989; Acts 1999, No. 1148, §3.



RS 41:1111 - Sale of timber on sixteenth section school lands

PART IV. TIMBER ON SIXTEENTH SECTION SCHOOL LANDS

§1111. Sale of timber on sixteenth section school lands

Parish school boards may sell timber on sixteenth section lands owned in townships wherein no qualified electors reside. Sales of the timber shall be made only to the highest bidder and after due advertisement in the official journal of the parish.



RS 41:1131 - DETERMINATION OF BOUNDARIES

CHAPTER 8. DETERMINATION OF BOUNDARIES

§1131. Fixing of boundaries by mutual consent

Whenever there arises a controversy with respect to the boundary line between lands belonging to the state and contiguous and abutting lands belonging to another person, or boundary lines which have never been definitely ascertained, defined or fixed, the state and the party may proceed to the ascertainment, determination and fixing of the boundary by mutual consent, as set forth in this Chapter.

Amended by Acts 1976, No. 180, §1; Acts 1978, No. 645, §1, eff. July 13, 1978.



RS 41:1132 - Formal agreement to be made

§1132. Formal agreement to be made

Whenever a settlement is amicably arrived at between the owner of the contiguous and abutting land, and the register of the state land office and is approved by the attorney general, the governor may enter into a contract with the owner in keeping with the proces verbal of the agreement of settlement, which shall be supplied by the owner and the Register of the State Land Office. The agreement shall be executed and signed, in quadruplicate and in notarial form, by the governor, and by the owner, one copy to be filed with the Department of Public Works, one with the Register of the State Land Office, one copy to be recorded in the parish in which the land is situated, and one copy to be retained by the owner.



RS 41:1133 - Submission of differences to commissioners

§1133. Submission of differences to commissioners

If an amicable agreement cannot be so arrived at, the differences in question shall be submitted to commissioners who shall be the attorney general and the chief engineer in the Department of Public Works, representing the state, two persons named by the land owner and a fifth person who shall be selected by these first four named commissioners. A proces verbal of the findings of the commissioners shall be executed in quadruplicate originals, one copy to be filed with the Department of Public Works, one with the Register of the State Land Office, one copy to be recorded in the parish in which the land is situated, and one copy to be furnished the owner of the contiguous or abutting land.



RS 41:1134 - Powers of commissioners

§1134. Powers of commissioners

The commissioners shall have powers of amicable compounders, and shall have the right to subpoena witnesses and documents, and to punish for failure to appear or present the documents, in the same manner as is now provided in such cases before courts, under existing laws.



RS 41:1135 - Costs

§1135. Costs

In the settlement of a controversy under the provisions of R.S. 41:1133 and 41:1134, all costs incident to the settlement shall be paid out of the general fund of the State of Louisiana.



RS 41:1136 - Official determination of boundary

§1136. Official determination of boundary

The agreement entered into under the provisions of R.S. 41:1132 or the proces verbal of the findings of the commission under the provisions of R.S. 41:1133, shall constitute the official survey or boundary between the properties in question, and copies thereof, certified to by the clerk of court from the records of his office, or by the Register of the State Land Office from the records of his office, shall be admissible in evidence in any of the courts of this state, and shall be conclusive evidence of the correctness of the boundaries, and the finality of the issue, unless the agreement or commission's findings be set aside in a direct action, on the ground of fraud or gross error. If a party owning the abutting or contiguous lands desires to implead the state in a suit having in view the conversion of the decree of the commission into a judgment of the court, then service on the attorney general shall be deemed service on the State of Louisiana, and authority is herein and hereby given to so implead the state in all suits having in view the conversion of the decree of the commission into a judgment of the court.



RS 41:1171 - ROADS AND RIGHTS OF WAY

CHAPTER 9. ROADS AND RIGHTS OF WAY

§1171. Roads established by parochial authorities over state lands

All public roads heretofore traced out and established by the parochial authorities of the respective parishes over lands belonging to the state are recognized as such, and the parochial authorities of all the parishes of the state may establish public roads not exceeding one hundred feet in width on the public lands of this state.



RS 41:1172 - Patents and titles subject to rights of way

§1172. Patents and titles subject to rights of way

All patents and titles from the state shall issue subject to such right, servitude, ways, and franchise, as provided for in R.S. 41:1171.



RS 41:1173 - Granting of rights of way to corporations or individuals

§1173. Granting of rights of way to corporations or individuals

The governor and the Register of the State Land Office may grant rights of way across and through any public lands belonging to the state to any individual or corporation doing business in this state, provided that adequate consideration is paid the state by the grantee of the right.



RS 41:1174 - Disputed title; deposit of consideration in escrow

§1174. Disputed title; deposit of consideration in escrow

Should the governor and the Register of the State Land Office grant rights-of-way across and through any public lands, the title to which is in dispute, they may provide that the consideration to be paid the state by the grantee of the right shall be deposited in escrow with the Register of the State Land Office, to be held by that officer pending the final determination of the validity of the title to the land or until the governor and Register of the State Land Office and the grantee otherwise agree the payment should be made or released as provided for in the agreement.

Added by Acts 1964, No. 29, §1.



RS 41:1211 - LEASES OF PUBLIC LANDS

CHAPTER 10. LEASES OF PUBLIC LANDS

PART I. LEASES FOR GENERAL PURPOSES

§1211. Lessor defined

For the purposes of this Part, the term "lessor" shall refer to and include the Register of the State Land Office, the commissioner of conservation, and any and all other branches, departments or agencies of the state, or any school district, levee district, drainage district municipal or parochial subdivision of this state, or any penal or charitable institution, or state university or college, or other unit or institution, deriving its authority and powers from the sovereignty of the state.



RS 41:1212 - Lands which may be leased; purposes; leases of sixteenth section lands for agricultural purposes; negotiation of surface leases of school lands; negotiation of leases by certain public benefit corporations; negotiation of leases for administering buildings designated as historic landmarks

§1212. Lands which may be leased; purposes; leases of sixteenth section lands for agricultural purposes; negotiation of surface leases of school lands; negotiation of leases by certain public benefit corporations; negotiation of leases for administering buildings designated as historic landmarks

A. Any lessor may, through its governing authority, lease for trapping, grazing, hunting, agricultural, and any other legitimate purposes, including, except in the parishes of Livingston, Tangipahoa, St. Helena, St. Tammany, and Washington, removal from the land of subterranean water, or other such substances, other than for oil, gas, or other mineral purposes and development, any lands of which the lessor has title, custody, or possession, and the lessor may at its option lease the land on a share basis in accordance with such terms and conditions as the governing authority deems to be to the best interest of the lessor.

B.(1) Whenever the school boards in Vermilion, West Baton Rouge, Cameron, Calcasieu, Acadia, and Concordia Parishes lease any sixteenth section lands of which they have title, custody, or possession on a share basis for the agricultural purpose of planting, cultivating, growing, and harvesting any agricultural crop, they shall not be required to advertise for and receive bids as hereinafter provided for in this Part for other leases.

(2) They are hereby authorized to enter into leases and to renegotiate present leases to include such terms and conditions which allow the leasing of those lands for hunting; however, the lease or sublease shall contain provisions which require a portion of the rentals to be paid directly to the school board in consideration of the privilege of hunting on school board lands. The portion of the rentals to be paid directly to the school board shall be an amount agreed upon by the school board and the original lessee.

(3) Any other provision of the law to the contrary notwithstanding, the rentals or other income derived from any such leases shall not be considered as general fund receipts to the school board so as to reduce or otherwise affect the share such school board receives from funds appropriated to the state public school fund for distribution to it on a per educable basis.

C. Whenever the school board in St. Martin Parish leases any sixteenth section lands of which it has title, custody or possession on a share basis for the agricultural purpose of planting, cultivating, growing and harvesting any agricultural crop, it shall not be required to advertise for and receive bids as hereinafter provided for in this part for other leases.

D. The school board of the parish of Lafayette or the school board within any parish with a population of not less than forty-two thousand nor more than forty-five thousand persons according to the latest federal decennial census is authorized to negotiate for the surface lease of any lands to which it has title, custody or possession to any person, firm, corporation or other legal entity without the necessity of advertising for and receiving bids.

E. The school board of Evangeline Parish is authorized to lease any sixteenth section lands of which it has title, custody or possession to any person, firm, corporation or other legal entity without the necessity of advertising for and receiving bids.

F. Whenever the school board in Acadia Parish negotiates for the surface lease of any sixteenth section lands of which it has title, custody or possession or any other lands of which it has title, custody or possession, on a share basis for the agricultural purpose of planting, cultivating, growing and harvesting any agricultural crop, it shall not be required to advertise for and receive bids as hereinafter provided for in this Part for other leases. Any other provision of the law to the contrary notwithstanding, the rentals or other income derived from the lease of sixteenth section lands shall not be considered as general fund receipts to the school board so as to reduce or otherwise affect the share such school board receives from funds appropriated to the state public school funds for distribution to it on a per educable basis. The leases may be made on either a cash or share basis.

G. A public benefit corporation that meets the requirements of R.S. 41:1215(B) shall not be required to advertise for and receive bids as hereinafter provided for in this Part for other leases. Such leases entered into shall comply with the provisions of R.S. 41:1215(C), and shall be subject to the provisions of R.S. 41:1215(B) through (F).

H. In parishes with populations in excess of four hundred seventy-five thousand and in municipalities which were founded prior to 1750, whenever any public board or commission formed by a political subdivision of the state administers a building owned by it or by the political subdivision which created it, which building is located in an historic district and designated an historic landmark, such board or commission shall not be required to advertise for and receive bids for leases of such buildings as provided for in this Part for other leases. However, such leases shall be negotiated for and executed according to the terms and conditions as follows:

(1) Such board or commission, in making its decision in the negotiation of each lease shall determine:

(a) The financial qualifications of the applicants.

(b) The compatibility of the proposed lease with the historic integrity, structure and safety of the property.

(c) The impact of the proposed lease on the historic character of the neighborhood in which the properties are located.

(d) The fair market rental price based upon other comparable properties.

(2) Such leases shall provide for a fair and equitable return of revenue to the board based upon the fair market rental price.

I. Notwithstanding any provision of law to the contrary, the town of Berwick is authorized to negotiate for and to lease any lands to which it has title, or of which it has custody or possession, to any person, firm, corporation, or other legal entity without the necessity of advertising for and receiving bids. Any such lease entered into shall provide for a fair and equitable return of revenue to the town of Berwick.

J. The provisions of this Chapter shall not apply to the lease of space in buildings or improvements located on land to which a parish or municipality has title to any person, firm, corporation, or other legal entity, when such space is located in a building designated as a community center or used for the benefit of area residents if, as part of the conditions of such lease, the person, firm, corporation, or other legal entity is required to provide health or social services to the area residents at a reduced rate or free of charge.

K. The school board of Bienville Parish is authorized to lease any sixteenth section lands of which it has title, custody, or possession to any person, firm, corporation, or other legal entity without the necessity of advertising for and receiving bids. All proceeds from the lease, less expenses, shall be used for the support of the schools located in Bienville Parish in furtherance of the purpose of the dedication of the sixteenth section lands by the United States by acts of Congress of April 21, 1806, and March 3, 1811, to the territories of Orleans and Louisiana in anticipation of statehood. The Bienville Parish School Board shall reserve to the state all of the mineral rights and minerals in accordance with law.

L. The Natchitoches Parish School Board, without the necessity of advertising for and receiving bids, is authorized to lease to Waterworks District No. 2 of Natchitoches Parish for ten thousand dollars one acre of land in Section 16, Township 8 North, Range 7 West in Natchitoches Parish for a term of ninety-nine years for the purpose of drilling a well to obtain water to be distributed to the customers of the waterworks district and to grant to such district a right-of-way up to thirty feet wide from Louisiana Highway No. 478 to the leased property on which the well is located provided each of the following conditions is met:

(1) Waterworks District No. 2 of Natchitoches Parish enters into the necessary agreements with the Natchitoches Parish School Board to hold the school board harmless from all losses or damages resulting from the acts or omissions, or both, of Waterworks District No. 2 and to indemnify the school board against all such losses or damages resulting from such acts or omissions, or both, of the district.

(2) Waterworks District No. 2 of Natchitoches Parish enters into the necessary agreements with the Natchitoches Parish School Board to restore to its pre-lease condition at the expense of the waterworks district any property located outside the boundaries of the leased property that is damaged by the waterworks district or by others acting on behalf of the district.

Amended by Acts 1964, No. 319, §1; 1968, No. 384, §1; Acts 1974, No. 179, §1; Acts 1974, No. 569, §§1, 2; Acts 1975, No. 428, §1; Acts 1975, No. 717, §1; Acts 1976, No. 693, §1; Acts 1977, No. 460, §§1, 2; Acts 1981, No. 622, §1; Acts 1983, No. 509, §1, eff. July 7, 1983; Acts 1983, No. 706, §1; Acts 1984, No. 510, §1; Acts 1991, No. 289, §13; Acts 1991, No. 899, §1; Acts 1993, No. 742, §1, eff. June 22, 1993; Acts 1999, No. 353, §1; Acts 2000, 1st Ex. Sess., No. 129, §1, eff. April 19, 2000; Acts 2003, No. 389, §1; Acts 2006, No. 306, §1, eff. June 8, 2006; Acts 2011, 1st Ex. Sess., No. 37, §1; Acts 2012, No. 785, §1, eff. June 13, 2012; Acts 2016, No. 516, §1, eff. June 16, 2016.



RS 41:1213 - Application for lease

§1213. Application for lease

Any person desiring to lease any land as set forth in this Part shall present to the lessor a written application, together with a cash deposit of twenty-five dollars, which shall be returned to the applicant if he makes an unsuccessful bid, after a sum sufficient to pay the advertising costs has been deducted. The application shall set forth the name and address of the applicant, a reasonably definite description of the location and amount of land which the applicant desires to lease, and the purposes for which the lands are to be leased. Where such purposes include the placement of structures, obstacles, fill, or any other materials upon state lands, the application must be accompanied by legible copies of maps, plans, specifications, and such other information or data as may be required by the secretary of the Department of Natural Resources. The applicant shall ask that the application be registered, and that the land described therein be leased to him under the provision of this Part. The lessor shall register the application and shall order an inquiry to determine whether the lands applied for are leaseable for such purposes.

Acts 1983, No. 46, §1; Acts 1983, No. 706, §1.



RS 41:1214 - Advertisement and bids

§1214. Advertisement and bids

A. If the lessor determines that the lands in question may be leased, the lessor, except as may be provided to the contrary in Title 30, Title 31, Title 56, and other provisions of Title 41 of the Louisiana Revised Statutes of 1950, relative to fisheries, wildlife, and timber, shall publish an advertisement in the official journal of the parish where the land is located setting forth a description of the land to be leased, the time when bids therefor will be received, and a short summary of the terms, conditions, and purposes of the lease to be executed. If the lands are situated in two or more parishes, the advertisement shall appear in the official journals of all parishes in which the lands are located. The advertisement shall be published for a period of not less than fifteen days and at least once a week during three consecutive weeks. The lessor may also send notices to those whom it may think would be interested in submitting bids for the leases.

B. The lessor may on its own initiative advertise for bids for any lease as provided herein but without application therefor. The applications and bids provided for in this Part shall be secret, sealed applications and bids and shall be forwarded through the United States mail to the lessor at its domiciled address.

C. The advertisements in accordance with this Section shall constitute judicial advertisements and legal notices within the contemplation of Chapter 5 of Title 43 of the Louisiana Revised Statutes.

D. Each person who submits a bid shall deposit with the bid an amount equal to ten percent of the bid but not less than seventy-five dollars. The deposit shall be in the form of a certified check or a money order.

Acts 1972, No. 150, §1; Acts 1984, No. 807, §1; Acts 1990, No. 945, §1.



RS 41:1215 - Opening of bids; execution of leases; exceptions; public benefit corporations; negotiated lease to nonprofit organizations

§1215. Opening of bids; execution of leases; exceptions; public benefit corporations; negotiated lease to nonprofit organizations

A.(1) At the date and hour mentioned in the advertisement for the consideration of bids, the bids shall be publicly opened by the lessor at its office. The lessor shall accept only the highest bid submitted to it by a person or persons who meet all the conditions of this Part except in the case where the lessor is a public benefit corporation as authorized and defined in Subsection B of this Section. The lessor shall have the right to reject all bids.

(2) Successful bidders shall pay for their leases by a certified check. In all other respects, the lessor may execute any lease granted under such terms and conditions as it deems proper or as otherwise provided in this Part.

(3) All leases signed by the lessor shall be executed in triplicate and shall be disposed of as follows: one copy shall be furnished to the lessee; one copy shall be recorded in the conveyance records of the parish or parishes in which the land lies; and one copy shall be retained in the records of the lessor.

B. For the purposes of this Part a "public benefit corporation" is defined to be a nonprofit corporation formed pursuant to the general nonprofit corporation law of the state of Louisiana, except those formed pursuant to specific constitutional or statutory authority, by a political subdivision of the state of Louisiana through its chief executive officer for the purposes of owning, leasing, developing, and operating properties owned by such political subdivision or by such public benefit corporation, including but not limited to planning, renovating, constructing, leasing, subleasing, managing, and promoting such properties, which activity is declared to constitute a public purpose, and which shall meet each of the following requirements:

(1) The corporation must not be organized for profit except to the extent of retiring indebtedness.

(2) The corporate income must not inure to any private person except for salaries and other operating expenses.

(3) The political subdivisions must have a beneficial interest in the corporation.

(4) Nonprofit corporations which meet the requirements of a public benefit corporation as set forth herein and which own, lease, sublease, or control immovable property shall not be required to advertise for and receive bids as provided for in this Part, provided that any lease or sublease entered into by and between such nonprofit corporation and a third party be approved by the governing body of such political subdivision on behalf of which the corporation exercises its powers. Such leases or subleases shall be negotiated and let by the public benefit corporation in accordance with fair and reasonable criteria established and applied by the public benefit corporation relating to a balance of factors including but not limited to rent, highest return of revenue and benefits to the political subdivision, financial stability, architectural design, development and management of operational plan, uniqueness of operation, and stimulating other industrial or commercial activity within the political subdivision or the state.

(5) In the event that any person or other entity be unsuccessful in the bid for the lease or sublease of immovable property owned, leased or controlled by a public benefit corporation such person or other entity may, not later than thirty days following the occurrence of such event, appeal to the district court in which the political subdivision is located for such relief as may be provided by law. If no appeal is taken within said thirty day period, any such claim shall be prescribed.

(6) The corporation must be approved by the political subdivision creating it and any specific obligations issued or made by the corporation must also be approved by said political subdivision.

(7) All leases or subleases executed by a public benefit corporation under the provisions of this Part shall be for a period not exceeding thirty years and shall provide for a rental payable in cash monthly, quarterly, or annually, at the discretion of the lessor.

(8) Notwithstanding the provisions of Paragraph (7) of this Subsection and R.S. 41:1217, any lease or sublease executed by a public benefit corporation under the provisions of this Part, in the city of New Orleans, shall be for a period not exceeding ninety-nine years and shall provide for a monthly rental payable in cash.

C. Notwithstanding any other provision of law to the contrary, in the event that a state property designated as nonessential in accordance with R.S. 41:140 has been offered unsuccessfully for lease or sale through public bid due either to lack of receipt of bids or to rejection of all bids received, the commissioner of administration is authorized to negotiate the lease of such property to any nonprofit organization qualified as a tax exempt organization under Section 501(c)(3) of the Internal Revenue Code of 1954 and organized for a public purpose. Such negotiated lease shall provide that the lessee assumes responsibility for proper maintenance and upkeep of the property for the term of the lease and provide that the state shall be held harmless for any liability arising, in tort or otherwise, from the lease of the property or any use thereof. A notice stating the amount of the lease, the property to be leased and the date, time, and place of the execution of the proposed lease shall be published in the official state journal at least twice within a fifteen-day period before such execution date with the last publication at least seven days prior to the proposed execution date. Publication of the notice shall be the responsibility of the proposed nonprofit lessor.

D.(1) In the event that any person or other entity challenges, seeks to nullify, or seeks to enjoin a lease or sublease of immovable property owned, leased or controlled by a public benefit corporation, including but not limited to any person or entity that was unsuccessful in being selected for the lease or sublease, such person or other entity may appeal to or file suit in the district court in which the political subdivision is located for such relief as may be provided by law, only by following the procedure set forth in this Section.

(2) In the case of an appeal or suit by a person or entity that was unsuccessful in being selected for the lease or sublease, such appeal or suit must be filed not later than thirty days following the occurrence of such event. In the case of a suit or appeal by any other person or entity, such appeal or suit must be filed not later than thirty days following the selection of the lessee or sublessee. If no appeal is taken or suit is filed within the thirty-day period, any such claim shall be prescribed.

(3)(a) Any person or entity that files a suit or appeal pursuant to Paragraphs (1) and (2) of this Subsection for a temporary restraining order or preliminary injunction of a lease or sublease of immovable property owned or controlled by a public benefit corporation shall be required to furnish security, if necessary, as required by Code of Civil Procedure Article 3601 et seq.

(b) Any person or entity that files a suit or appeal pursuant to Paragraphs (1) and (2) of this Subsection to challenge, nullify, or enjoin a lease or sublease of immovable property owned, leased, or controlled by a public benefit corporation shall receive a trial on the merits in the district court within sixty days of the filing of the suit and shall be given preference over all other matters on the court's calendar. The district court shall render a final judgment not more than twenty days after the conclusion of the trial.

(c) An appeal may be taken within ten days of the rendition of the final judgment of the district court and shall be returnable to the appropriate appellate court not more than thirty days from the rendition of the final judgment. The appeal shall be heard with the greatest possible expedition and no later than thirty days from the return day of the appeal. The appellate court shall render its ruling on the merits within sixty days of the return day of the appeal.

E. All leases or subleases executed by a public benefit corporation under the provisions of this Part shall be for a period not exceeding thirty years and shall provide for a rental payable in cash in a lump sum or installments, at the discretion of the lessor.

F. Notwithstanding the provisions of Subsection E of this Section and R.S. 41:1217, any lease or sublease executed by a public benefit corporation under the provisions of this Part, in the city of New Orleans, shall be for a period not exceeding ninety-nine years and shall provide for a rental payable in cash in a lump sum or installments, at the discretion of the lessor.

Acts 1967, No. 33, §2; Acts 1976, No. 693, §1; Acts 1984, No. 807, §1; Acts 1989, 2nd Ex. Sess., No. 3, §1, eff. July 14, 1989; Acts 1990, No. 737, §1, eff. July 24, 1990; Acts 1991, No. 289, §13; Acts 1991, No. 899, §1; Acts 2011, 1st Ex. Sess., No. 37, §1; Acts 2014, No. 236, §1; Acts 2016, No. 516, §1, eff. June 16, 2016.



RS 41:1215.1 - Advertising costs

§1215.1. Advertising costs

In the event the applicant is not the highest bidder, his deposit of seventy-five dollars shall be returned to him by the lessor and the advertising costs shall be charged to the highest bidder. If the highest bidder should refuse to pay the advertising costs, then the lease shall pass to the next highest bidder who will pay said costs. In the event no bids are submitted, the deposit shall be returned to the applicant, after a sum sufficient to pay the advertising costs has been deducted therefrom.

Acts 1983, No. 46, §1.



RS 41:1215.2 - New Orleans Convention Center; sale, lease, conveyance, transfer, or exchange of real property by the city of New Orleans

§1215.2. New Orleans Convention Center; sale, lease, conveyance, transfer, or exchange of real property by the city of New Orleans

A. Notwithstanding any law to the contrary, the city of New Orleans is hereby authorized to enter into agreements of sale, lease, conveyance, transfer, exchange, option, or other transaction relating to real property, or any interest therein which it may deem necessary to carry out the desired expansion of the New Orleans Convention Center, including the sale, conveyance, mortgage, lease, sublease, transfer, option, exchange, or other transaction with respect to property owned now or acquired during the effective period of this Section by the city of New Orleans, which property is described as that portion of ground bounded by the existing Convention Center, the Mississippi River, the right of way of the Greater New Orleans Bridge and Convention Center Boulevard and that square of ground bounded by Poydras Street, South Peters Street, Canal Street and Jeanne d'Arc Place, solely in order to accomplish the expansion of the New Orleans Convention Center, with any public or private entity, including cooperative economic endeavors. Notwithstanding the provisions of R.S. 41:1211 et seq., and R.S. 38:2211 et seq., with respect to the purchase, sale, or lease of property or construction or development by public entities, the city of New Orleans may negotiate all such agreements without compliance with such laws, with respect to the above described properties and Squares numbers 9A, 10A, 11A, 12A, 15B, 16B, 17B, 18B, 19B, 28, 29, 30, 32, 41, 42, 44, 45, 73, 74, 75, 76, 77, 78, 96, 97, 98, 100, 101, 99, 102, 103, and 104 in the area bounded by the Mississippi River, the right of way of the Greater New Orleans Bridge, Annunciation Street, and Race Street, but only insofar as concerns those squares or portions of squares which belong to an entity doing business as a common carrier or an entity which is owned by, under the control of or is a subsidiary of an entity doing business as a common carrier.

B. The provisions of this Section shall govern only those agreements and transactions for which the primary documents are completed and executed within three years after July 5, 1987.

C. Notwithstanding any law to the contrary, and specifically notwithstanding the provisions of R.S. 31:149 and R.S. 41:1338(A) and (B), any land, property, or rights acquired by the city of New Orleans and/or the New Orleans Exhibition Hall Authority pursuant to this Section for the purpose of the expansion of the New Orleans Convention Center, may be sold to a third party for the said purpose of expansion without prior offer to sell to the original vendor or his successors in title, provided that any such property was acquired from another public entity, any other entity the principal business of which is that of a common carrier or an entity which is owned or controlled by, is a subsidiary of or is related to a common carrier.

Acts 1987, No. 308, §1, eff. July 5, 1987.



RS 41:1215.3 - Lease of certain state property; Fort Pike to the Rigolets Marina Inc.

§1215.3. Lease of certain state property; Fort Pike to the Rigolets Marina Inc.

Notwithstanding any other provision of law to the contrary, the secretary of the Department of Culture, Recreation and Tourism and the commissioner of administration are hereby authorized and empowered to enter into a lease of all or any portion of the state owned property north of Highway 90 at Fort Pike to the Rigolets Marina Inc. The lease shall provide for the uses of the property, and the lease shall be subject to approval by the federal government. The compensation received by the state shall be at least five percent of the appraised value of the property to be paid biannually to the state.

Acts 2010, No. 678, §1.



RS 41:1216 - Restrictions of area, number, and transfer of leases; subleases

§1216. Restrictions of area, number, and transfer of leases; subleases

A. In order to allow the individual lessee to lease lands from the state in preference to syndicated landholders or corporations, no lease shall cover a larger area than six hundred forty acres of public land, which area must be contiguous. No lessee may own more than one such lease at one time. All leases made under the terms of this Part shall be heritable, but may not be mortgaged, pledged, hypothecated, subjected to seizure and sale, subleased, transferred, or assigned, except as provided in Subsection B of this Section.

B. Subject to the prior written approval of the lessor, as defined in R.S. 41:1211, or its successor in office, all leases made under the terms of this Part may be subleased, transferred, or assigned by the original lessee, his sublessees, heirs, or assigns, and likewise may be mortgaged, pledged, hypothecated, or subjected to seizure and sale. The lessor is authorized to permit such transfers of leases upon such terms and conditions as it may deem proper, provided that said sublessees, transferees, assignees, mortgagees, or pledgees are entitled to the same rights and privileges as were granted by the lessor to the original lessee and specifically those granted to the original lessee under the provisions of R.S. 41:1222(A). The lessor is directed to collect a fee of ten dollars for the privilege of permitting such transfers, said fee to be paid into the general fund of the state.

Amended by Acts 1970, No. 58, §1; Acts 1981, No. 330, §1.



RS 41:1217 - Term and rental; port authorities excepted

§1217. Term and rental; port authorities excepted

A.(1) Any lease executed under the provisions of this Part shall be for a period not exceeding ten years and shall provide for consideration to be paid as a cash rental of not less than one dollar per acre, which shall be payable in cash annually and in advance, or if the land is leased for agricultural purposes of planting, growing, cultivating, and harvesting any agricultural crop, the consideration shall be so paid in cash or on a share basis at the option of the lessor.

(2) A lease granted under this Section may be extended as follows:

(a) Any person who leases such land and who adds or contracts for permanent improvements to be constructed or placed on or made to the land in the amount of not less than two thousand dollars nor more than ten thousand dollars upon written notification to the lessor and upon a proper showing that such improvements have in fact been made or contracted for may lease such lands for an additional period of not more than ten years with the payment of rentals to be made as provided in this Section.

(b)(i) Any person who leases such land and who within the original or any additional term of the lease adds or contracts permanent improvements to be constructed, placed, or made upon the land in the amount of ten thousand dollars or more, upon written notification to the lessor and upon a proper showing that such improvements have in fact been made or contracted for, may, at the discretion of the lessor, lease such land for an additional ten-year period or any part thereof for each ten thousand dollars worth of improvements or additions made or contracted onto the land not to exceed a maximum term of twenty additional years from the end of the then current lease period.

(ii) When the value of the improvements to be constructed, placed, or made upon the land exceeds one hundred fifty thousand dollars, or where the lessee agrees to prepay the last two annual rental payments of the lease plus a cash bonus in an amount equal to the current year's lease rental or the sum of fifty thousand dollars, whichever be the greater, the lease may be extended for thirty additional years from the end of the then current lease period.

(iii) When the lease has been extended to forty years under this Subparagraph, the lessee shall be allowed to extend the lease for additional ten-year periods as long as the qualifying permanent improvements remain intact, or, in the event of fire, storm, or other acts of God, are reconstructed by the end of the ten-year term and as long as the lessee continues to meet all other conditions of the lease.

(c) Any lessee who makes improvements onto the land leased shall be allowed a period of at least ninety days to remove such improvements after the termination of his lease.

(3) Notwithstanding any other provision of this Section to the contrary and only if the lessee is compliant with the terms of the lease agreement, any lease on state land located between the guide levees of the Atchafalaya Basin may, at the discretion of the lessor, be extended for up to four additional ten-year periods without the lessee being required to add or contract for permanent improvements to be constructed or placed on or made to the land.

B. The failure of the tenant to pay the rent punctually or before the date upon which the rental falls due, shall ipso facto and without demand or putting in default terminate and cancel the lease. In such event the lessor, through the attorney general of Louisiana, may take such legal steps as are necessary and appropriate under the law to cancel the lease from the records of the parish in which the land is located, to evict the tenant or tenants refusing to leave the grounds leased and to recover monies due the lessor for past due rentals and damages for lost rentals occasioned by the tenants. Improvements placed on the property leased shall be subject to seizure and sale by the lessor, through the attorney general, in order to satisfy the lessor's claim for monies and/or damages owed by delinquent tenants.

C. The provisions of this Section shall not apply to port authorities of this state.

D. Whenever a school board has entered into a lease of sixteenth section school lands for agricultural purposes for a term of less than ten years, the lessor and the lessee, by mutual agreement, may extend the lease for a term not to exceed ten years from the original date of the lease being extended. All extensions shall be under the same terms and conditions as the lease being extended.

E. Any contract entered into for the lease of state lands for any purpose shall require that access by the public to public waterways through the state lands covered by the lease shall be maintained and preserved for the public by the lessee. The provisions of this Section shall not prohibit the secretary of the agency having control over the property from restricting access to public waterways if he determines that a danger to the public welfare exists. The provisions of this Section shall not apply in cases involving title disputes.

Amended by Acts 1962, No. 341, §1; Acts 1966, No. 478, §1; Acts 1967, No. 33, §4; Acts 1970, No. 58, §2; Acts 1972, No. 496, §1; Acts 1976, No. 223, §1, eff. July 27, 1976; Acts 1981, No. 261, §1; Acts 1983, No. 424, §1; Acts 1984, No. 521, §1; Acts 1999, No. 375, §1; Acts 1999, No. 1142, §2; Acts 2003, No. 887, §2; Acts 2014, No. 510, §1.



RS 41:1217.1 - Renewal of lease; highest bid option

§1217.1. Renewal of lease; highest bid option

A. Any contract entered into for the lease of state lands for any purpose shall require that access by the public to public waterways through the state lands covered by the lease shall be maintained and preserved for the public by the lessee. The provisions of this Section shall not prohibit the commissioner of administration or the secretary of the department having control over the property from restricting access to public waterways if he determines that a danger to the public welfare exists. The provisions of this Section shall not apply in cases involving title disputes.

B. Notwithstanding any provision of law to the contrary, if the commissioner or secretary determines there exists a public need to maintain the most recent lessee of record, his heirs, or assignees, the commissioner or secretary may offer the most recent lessee of record, his heirs, or assignees, if he made a bid, the option to match the highest bid in order to continue to lease the state lands. The provisions of this Subsection shall apply to lessees who held a lease with another party, which lease was subsequently transferred to the state. The provisions of this Subsection shall not apply to oyster leases, alligator leases, or oil and gas leases entered into by the Department of Wildlife and Fisheries, or to any lease entered into by the State Mineral and Energy Board.

C. The commissioner shall promulgate rules and regulations providing for uniform criteria to assess the management of leased property.

Acts 2008, No. 570, §1; Acts 2009, No. 196, §6, eff. July 1, 2009; Acts 2011, No. 335, §1, eff. June 23, 2011.



RS 41:1218 - Locating and fixing limits of lands

§1218. Locating and fixing limits of lands

All lessees shall stake off and mark the leased lands by such stakes or monuments as may be necessary to accurately locate and fix the limits of the lands embraced in each lease, and shall further cause the area of the leased land, and the name of the lessee to be shown by such signs as may be determined by the lessor.



RS 41:1219 - Supervision of leases

§1219. Supervision of leases

The lessor shall have full supervision of leases to see that the terms and stipulations thereof are complied with and may take any appropriate action, and may file any suit to protect the interest of the lessor, or to annul any lease.

The lessor may include in each lease, such stipulations as may be proper for the development of the lands, which are not inconsistent with the provisions of this Part.



RS 41:1220 - Trespass

§1220. Trespass

It shall be unlawful for anyone to knowingly trespass upon the leased lands, and thereon to trap, hunt, graze stock or engage in other agricultural pursuits, except as provided in this Part.



RS 41:1221 - Penalties for violation

§1221. Penalties for violation

Any person violating any of the provisions of this Part shall be fined not more than five hundred dollars and not less than twenty-five dollars or be imprisoned for not less than ten days or more than ninety days, or both. In the case of a violation of this Part by any corporation, the corporation shall be subject to a fine, and the executive officer of the corporation shall be subject to fine and imprisonment as the representative of the corporation, as provided for individuals in this section.



RS 41:1222 - Surface leases on state lands

§1222. Surface leases on state lands

A. The Registrar of the State Land Office, acting for and on behalf of the state of Louisiana, may execute surface leases for any of the purposes enumerated in R.S. 41:1212 of not more than two acres on any lands, including water bottoms, under his jurisdiction. All such leases shall be for a cash consideration and under such terms and conditions as the Registrar of the State Land Office deems to be most beneficial to the state of Louisiana. Leases of this type shall be granted only when the individual seeking to acquire such a lease has, prior to January 1, 1985, in good faith, constructed permanent improvements in the amount of not less than ten thousand dollars on said lands and is the owner or lessee of said improvements.

B. Each lease granted under the authority of this Section shall be for a term not to exceed ten years. The secretary shall have the right to renew any such lease in accordance with the provisions of R.S. 41:1217.

C. Any lease granted under authority of this section shall be subordinate to any lease hereafter made of the lands for oil, gas or other mineral development, and any lease granted shall be subject to termination at any time if it is determined that the land covered by the lease is required for use by the state.

Added by Acts 1966, No. 196, §1. Amended by Acts 1967, No. 33, §5; Acts 1983, No. 460, §1; Acts 2001, No. 1061, §1.



RS 41:1223 - Ratification and confirmation of leases in municipalities of five hundred thousand

§1223. Ratification and confirmation of leases in municipalities of five hundred thousand

All contracts of lease previously entered into by the governing authority of a municipality having a population of five hundred thousand or more on the effective date of this Section for lands, surface rights, water rights, air rights, and/or other facilities and other rights or property owned or leased by such a municipality for use and occupancy as a boat slip and/or boat house and/or any other facility related to boating are hereby ratified and confirmed and shall be given the same force and effect as if such contracts of lease had been made and executed pursuant to the provisions of R.S. 41:1211 through R.S. 41:1222, both inclusive, and the provisions of R.S. 41:1501 through R.S. 41:1505, both inclusive, notwithstanding anything in this Part and this Chapter or any other law to the contrary.

Added by Acts 1978, No. 150, §1, eff. June 29, 1978.



RS 41:1224 - Leases without advertisement or bids

§1224. Leases without advertisement or bids

Notwithstanding any other provision of this Part to the contrary, in Orleans Parish or Jefferson Parish, the requirements for public bid and advertisement shall not apply to any lease of land of less than ten thousand square feet in size to which the lessor has title, custody, or possession, when the lease is between the lessor and the owner of the adjacent land.

Acts 1993, No. 372, §1, eff. June 3, 1993; Acts 2011, 1st Ex. Sess., No. 37, §1.



RS 41:1224.1 - Exceptions to advertisement and bidding requirements

§1224.1. Exceptions to advertisement and bidding requirements

The provisions of this Chapter do not apply to the lease or sublease of boat slips of the Bucktown Marina that are owned and operated by the governing authority of Jefferson Parish pursuant to a lease between the state and the parish, provided that all boat slips in the marina shall be leased on a first-come, first-served basis for fair market value as determined by an appraiser and that the rates for and availability of such slips shall be published in the official journal of the parish.

Acts 2014, No. 156, §1, eff. May 22, 2014.



RS 41:1224.2 - Exceptions to advertisement and bidding requirements

§1224.2. Exceptions to advertisement and bidding requirements

The provisions of this Chapter do not apply to leases, sales, exchanges, cooperative endeavor agreements, joint use agreements, and similar or related agreements by any governmental body involving any of the property authorized to be transferred to the city of Lafayette by Act No. 385 of the 2009 Regular Session of the Legislature, any parcels adjacent to such property, and any parcels made adjacent as a result of a transaction authorized by this Section. A property alienated pursuant to this Section shall not be subject to any deed restrictions required by Act No. 385 of the 2009 Regular Session of the Legislature.

Acts 2014, No. 645, §1, eff. June 12, 2014.



RS 41:1225 - Oyster leases; grants of; ratification of existing leases

§1225. Oyster leases; grants of; ratification of existing leases

A. Notwithstanding any provisions of law to the contrary, and specifically notwithstanding the provisions of this Chapter, Title 30 of the Louisiana Revised Statutes of 1950, and Title 31 of the Louisiana Revised Statutes of 1950, the Department of Wildlife and Fisheries is authorized to grant leases on state-owned waterbottoms for oyster cultivation, bedding, and harvesting, and matters relating thereto, as provided in Subpart D of Part VII of Chapter 1 of Title 56 of the Louisiana Revised Statutes of 1950.

B. All leases on state-owned waterbottoms granted by the Department of Wildlife and Fisheries, pursuant to the provisions of Subpart D of Part VII of Chapter 1 of Title 56 of the Louisiana Revised Statutes of 1950, and presently within the original term or any extensions thereof, are ratified and continued in force under the original terms and conditions, and any extensions thereof.

Acts 1990, No. 975, §1, eff. July 25, 1990.



RS 41:1261 - Repealed by Acts 1995, No. 88, 3, eff. June 12, 1995.

PART II. LEASES WITH RIGHT TO ERECT STORAGE AND

TRANSPORTATION FACILITIES

§1261. Repealed by Acts 1995, No. 88, §3, eff. June 12, 1995.



RS 41:1262 - Repealed by Acts 1995, No. 88, 3, eff. June 12, 1995.

§1262. Repealed by Acts 1995, No. 88, §3, eff. June 12, 1995.



RS 41:1263 - Repealed by Acts 1995, No. 88, 3, eff. June 12, 1995.

§1263. Repealed by Acts 1995, No. 88, §3, eff. June 12, 1995.



RS 41:1264 - Repealed by Acts 1995, No. 88, 3, eff. June 12, 1995.

§1264. Repealed by Acts 1995, No. 88, §3, eff. June 12, 1995.



RS 41:1265 - Repealed by Acts 1995, No. 88, 3, eff. June 12, 1995.

§1265. Repealed by Acts 1995, No. 88, §3, eff. June 12, 1995.



RS 41:1266 - Repealed by Acts 1995, No. 88, 3, eff. June 12, 1995.

§1266. Repealed by Acts 1995, No. 88, §3, eff. June 12, 1995.



RS 41:1267 - Repealed by Acts 1995, No. 88, 3, eff. June 12, 1995.

§1267. Repealed by Acts 1995, No. 88, §3, eff. June 12, 1995.



RS 41:1268 - Repealed by Acts 1995, No. 88, 3, eff. June 12, 1995.

§1268. Repealed by Acts 1995, No. 88, §3, eff. June 12, 1995.



RS 41:1269 - Repealed by Acts 1995, No. 88, 3, eff. June 12, 1995.

§1269. Repealed by Acts 1995, No. 88, §3, eff. June 12, 1995.



RS 41:1291 - Authority to lease to or from other political subdivisions, the state, or the United States

PART III. LEASES BY POLITICAL SUBDIVISIONS

AND STATE AGENCIES

§1291. Authority to lease to or from other political subdivisions, the state, or the United States

Any political subdivision or agency of the state of Louisiana is hereby authorized, without advertisement for bids, to lease for any legitimate purpose including, except in the parishes of Livingston, Tangipahoa, St. Helena, St. Tammany, and Washington, removal of subterranean water, or other such substances, other than for oil, gas or other mineral purposes and development, to or from any other political subdivision, the state of Louisiana or any agency thereof, or the United States of America or any agency thereof, any public lands and improvements thereon of which it has title, custody, and possession, provided that the lessor shall reserve all mineral rights to said land.

Acts 1983, No. 706, §1.



RS 41:1292 - Form and contents of lease; maximum period; use of property

§1292. Form and contents of lease; maximum period; use of property

Such lease shall be in writing and shall contain a reasonably definite description of the property leased, the purposes for which the property is leased, the rental to be paid, the term or duration of such lease, and such other stipulations and conditions as may be initially agreed upon. When such purposes include the placement of structures, obstacles, fill, or any other materials upon state lands, the application must be accompanied by legible copies of maps, plans, specifications, and such other information and data as may be required by the Secretary. In no instance shall the period of such lease exceed ninety-nine years and the property leased shall continue to be used for public purposes.

Acts 1983, No. 706, §1.



RS 41:1293 - Execution of lease in triplicate, disposition of copies

§1293. Execution of lease in triplicate, disposition of copies

Any such lease shall be executed in triplicate, and shall be disposed of as follows: one copy shall be furnished to the lessee; one copy shall be recorded in the conveyance records of the parish in which the land lies; and one copy shall be retained in the records of the lessor.

Acts 1954, No. 571, §3. Amended by Acts 1954, No. 712, §3.



RS 41:1294 - Proceedings contemplated by Part exclusive

§1294. Proceedings contemplated by Part exclusive

No proceedings in respect to the authorization and execution of any such lease shall be necessary except such as are contemplated by this Part.

Acts 1954, No. 571, §4. Amended by Acts 1954, No. 712, §4.



RS 41:1321 - MISCELLANEOUS TITLE

CHAPTER 11. MISCELLANEOUS TITLE

VALIDATING PROVISIONS

§1321. Sales made before 1914 validated

All sales of sixteenth section school lands in the State made prior to the first day of January, 1914, are ratified and confirmed notwithstanding informalities in the sales subject to the following conditions:

(1) The parish treasurer or other officer making the sale executed a deed to the purchaser which deed, or the record thereof, shall be full proof that such sales were made in compliance with all the requirements and provisions of laws existing at the time the sales were made;

(2) Where the deed recites that the transfer or sale was made for a cash consideration, the recital shall be full proof that the entire consideration was properly paid;

(3) Where the deed recites that the sale was made for part cash and the balance on terms of credit, the recital shall be full proof that the cash portion of the purchase price was properly paid, and if the mortgage records of the parish wherein the property is situated show a cancellation of the mortgage securing the credit portion of the purchase price, the cancellation shall be full proof that the credit portion of the purchase price has been paid;

(4) If the mortgage records of the parish wherein the property is situated do not show a cancellation of the mortgage securing the credit portion of the purchase price, and no action or suit has been brought and prosecuted to a conclusion to foreclose the mortgage securing the credit portion of the purchase price or to have the sale rescinded, annulled or set aside, it shall be presumed that the credit portion of the purchase price has been fully paid.

All informalities and defects in the sales, subject to the above provisos, are cured.



RS 41:1322 - Sixteenth section sales made prior to 1900; act of 1934

§1322. Sixteenth section sales made prior to 1900; act of 1934

Sales of all sixteenth section school lands in the state made prior to the first day of January, 1900, are ratified and confirmed, notwithstanding informalities in the sales relative to appraisement and offering the lands in lots of forty acres, where it is affirmatively shown that the purchase price of the lands has actually been paid into the state treasury, provided that the parish treasurer or other officer making the sale, filed his proces verbal and made a deed to the purchaser, who actually went into possession of the property in issue.

The purchaser or his transferees may pay into the state treasury any part of the purchase price, as to which it may not be reasonably possible to affirmatively show payment and then he may receive the full benefit of this Section.



RS 41:1323 - Sixteenth section sales made prior to 1900; act of 1942

§1323. Sixteenth section sales made prior to 1900; act of 1942

All sales of sixteenth section school lands in the state, made prior to the first day of January, 1900, are ratified and confirmed, notwithstanding informalities in the sales relative to appraisement and offering the lands in lots of forty acres, and other informalities, subject to the following provisions:

(1) That the parish treasurer or other officer making the sale made a deed to the purchaser;

(2) That the filing of a deed by the parish treasurer reciting that an election was held in favor of the sale and that other formalities were complied with, or that he made the sale in obedience to an order to him directed from the auditor of public accounts, shall be proof that all formalities and prerequisites to the sale were complied with;

(3) That where the deed recites that the transfer was made for a cash consideration, receipt of which is acknowledged, or where the sale was made for ten per cent cash and balance on terms of credit, and the mortgage records of the parish wherein the property is situated show a regular cancellation of the mortgage, the purchaser or his transferees may receive the full benefit of this Section;

(4) That the purchaser or his transferees, if the sale was made on terms of cash and credit as hereinabove recited, and the mortgage was not cancelled, may pay into the state treasury that part of the credit portion of the purchase price as to which payment cannot be affirmatively shown, and then he may receive the full benefit of this Section.



RS 41:1323.1 - Sixteenth section sales made prior to 1930; Act of 1946

§1323.1. Sixteenth section sales made prior to 1930; Act of 1946

A. Sales of the sixteenth section school lands in the state of Louisiana made prior to the first day of January, 1930, are hereby ratified and confirmed, notwithstanding any informalities in the said sales relative to holding elections to authorize said sales, appraisements, and offering the said lands in lots of forty acres, regardless of whether any such sale was made by the treasurer of the parish in which any such sixteenth section was located or made by the treasurer of any other parish, where either of the following conditions are met:

(1) It is affirmatively shown by the records of the offices of Auditor, or superintendent of education, or Register of the State Land Office, or their successors, that such lands were offered for sale and sold, whether the execution of a deed therefor can be proved or not.

(2) The conveyance and mortgage records of that parish show no evidence that the lands are claimed by the school board and that school board has filed an affidavit stating that it only claims lands shown in the affidavit and said lands not stated in the affidavit shall be declared to have been offered for sale and sold by the school board and such sale shall be ratified and confirmed, whether the execution of a deed or an actual transfer can be proved or not.

B. All defects and informalities in such sales, subject to the above conditions are hereby cured and such sales are hereby ratified as the complete divestiture of title from the state of Louisiana.

Acts 1946, No. 323, §§1, 2. Amended by Acts 1976, No. 409, §1.



RS 41:1323.2 - Sixteenth section sales made prior to 1921; Act of 1956

§1323.2. Sixteenth section sales made prior to 1921; Act of 1956

A. Sales of the sixteenth section school lands in the State of Louisiana made prior to the first day of July, 1921, are hereby ratified and confirmed, notwithstanding any informalities in the said sales relative to holding elections to authorize said sales, appraisements, and offering the said lands in lots of forty acres, and any other informalities, regardless of whether any such sale was made by the treasurer of the parish in which any such sixteenth section was located or made by the treasurer of any other parish, where it is affirmatively shown by the records of the offices of State Auditor, or State Superintendent of Education or Register of State Land Office, that such lands were offered for sale and sold, whether the execution of a deed therefor can be proved or not.

B. All defects and informalities in such sales, subject to the above proviso are hereby cured and such sales if indicated by the records of the offices above referred to are hereby ratified as complete divestiture of title from the State of Louisiana.

Acts 1956, No. 580, §§1, 2.



RS 41:1323.3 - Sixteenth section sales made through July 1, 1956; Act of 1964

§1323.3. Sixteenth section sales made through July 1, 1956; Act of 1964

A. All sales of sixteenth section school lands in the State of Louisiana made through the first day of July, 1956, are hereby ratified and confirmed notwithstanding informalities in said sales; provided that the parish treasurer or other officer making the sale executed a deed to the purchaser which deed, or the record thereof, shall be full proof that such sales were made in compliance with all the requirements and provisions of laws existing at the time such sales were made; and providing further that where the deed recites that the transfer or sale was made for a cash consideration, such recital shall be full proof that the entire consideration was properly paid; and where the deed recites that the sale was made for part cash and the balance on terms of credit, said recital shall be full proof that the cash portion of the purchase price was properly paid, and if the mortgage records of the parish wherein the property is situated show a cancellation of the mortgage securing the credit portion of the purchase price, such cancellation shall be full proof that the credit portion of the purchase price has been paid; and provided further that if the mortgage records of the parish wherein the property is situated do not show a cancellation of the mortgage securing the credit portion of the purchase price, and no action or suit has been brought and prosecuted to a conclusion to foreclose the mortgage securing the credit portion of the purchase price or to have the sale rescinded, annulled or set aside, it shall be presumed that the credit portion of the purchase price has been fully paid.

B. All informalities and defects in such sales, subject to the above provisions, are hereby cured.

Acts 1960, No. 264, §§1, 2. Amended by Acts 1964, No. 184, §1.



RS 41:1323.4 - Sales, transfers or exchanges of public property by cities, towns, villages and police juries prior to twelve o'clock, noon, July 28, 1948

§1323.4. Sales, transfers or exchanges of public property by cities, towns, villages and police juries prior to twelve o'clock, noon, July 28, 1948

All sales, transfers or exchanges of public property made by cities, towns, villages and police juries made prior to twelve o'clock, noon, July 28, 1948 are hereby validated, ratified and confirmed unto the original purchasers or transferees and their successors in title, notwithstanding any informalities provided there was a valid consideration therefor.

Added by Acts 1962, No. 205, §1.



RS 41:1323.5 - Sales of irregular and fractional sixteenth section lands made prior to 1860

§1323.5. Sales of irregular and fractional sixteenth section lands made prior to 1860

A. Sales of irregular and fractional sixteenth section lands in the state of Louisiana made prior to the first day of January, 1860, are hereby ratified and confirmed. Notwithstanding any informalities in these sales relating to the holding of elections to authorize said sales, appraisements, and offering the said lands in lots of forty acres, whether or not the sales were made by the treasurer of the parish in which any such sixteenth section was located, or made by the treasurer of any other parish, or whether selected under a warrant sold by the register of the land office and/or treasurer and receiver of the land office of the state of Louisiana, where the following conditions are met:

(1) It is affirmatively shown by the records of the offices of legislative auditor, superintendent of education, register of the state land office, or state treasurer, or their predecessors or successors, that such lands were sold whether or not the execution of a deed therefor can be proved.

(2) It is affirmatively shown by the records of the state land office, auditor, superintendent of education or state treasurer that the purchase price of the lands has actually been paid into the State Treasury of Louisiana.

(3) The records reflect that the purchasers of such lands or their successors in title, have paid the taxes assessed against the property.

B. All defects and informalities in such sales are hereby ratified as the complete divestiture of title from the state of Louisiana, or of the school board of the parish in which the land is located.

Added by Acts 1978, No. 463, §1.



RS 41:1323.6 - Ratification and confirmation of leases of certain school lands

§1323.6. Ratification and confirmation of leases of certain school lands

All contracts of leases of school lands, including but not limited to school indemnity lands and sixteenth section lands, by a school board within a parish with a population of not less than forty-two thousand nor more than forty-five thousand persons according to the latest federal decennial census that were entered into prior to January 4, 2012, for a term of not more than five years, are hereby ratified and confirmed and shall have the same force and effect as if the contracts of lease had been made and executed pursuant to the provisions of Part I of Chapter 10 of Title 41 of the Louisiana Revised Statutes of 1950, provided that the school board receives consideration proportionate to at least the fair market value for the leases.

Acts 2012, No. 785, §1, eff. June 13, 2012.



RS 41:1324 - Confirmation of certain sales and locations

§1324. Confirmation of certain sales and locations

All sales and locations of public lands made by this state from the first of January, 1861, to the fourteenth of October, 1864, which are shown by the records of the register's office, are confirmed, and patents shall, on demand, be issued in the name of the purchaser, and be delivered to the party surrendering the proof of entry or location, or on making, to the satisfaction of the register, proof of loss.



RS 41:1325 - Certain redemptions in New Orleans confirmed

§1325. Certain redemptions in New Orleans confirmed

All redemptions heretofore effected of property adjudicated to the state under Act 1 of 1935, third extra session, for non-payment of taxes due to the city of New Orleans, and which redemptions have heretofore been made by either the Register of State Land Office or officials of the city of New Orleans, same are hereby ratified and validated as from the dates on which such redemptions were so effected.



RS 41:1326 - Confirmation of certificates of redemption under 1934, 1935, 1936 and 1938 acts

§1326. Confirmation of certificates of redemption under 1934, 1935, 1936 and 1938 acts

All certificates of redemption of property issued by the State Land Office under Acts 1934, No. 161; Acts 1935, Fourth Ex. Sess., No. 14; Acts 1936, No. 183; Acts 1938, No. 47, and the cancellation of taxes made by authority thereof, are ratified, validated and confirmed unless attacked within six months from July 31, 1940.



RS 41:1327 - Confirmation of sales to drainage district

§1327. Confirmation of sales to drainage district

The title to all lands located in the Jefferson and Plaquemines Drainage District which were purchased by the Jefferson and Plaquemines Drainage District at tax sales made by the sheriffs and ex-officio tax collectors for the parish of Plaquemines or the parish of Jefferson, for delinquent taxes due the state, parish of Jefferson or parish of Plaquemines, and any and all political subdivisions of the state or parishes, where the sales were made prior to January 1, 1931, are ratified, quieted and confirmed as legal and valid.



RS 41:1328 - Tax title by prescription

§1328. Tax title by prescription

A. Any person holding, or claiming immovable property under a deed made by a sheriff, or a tax collector, or other state or parish officer, which has been on record for more than ten years, and is, or purports to be, founded on a forfeiture for taxes theretofore had or made, or conveys or purports to convey an interest or title in such property acquired or pretended to have been acquired by the state, under a tax forfeiture, whether any such forfeiture actually took place or not, shall after the expiration of three years from July 7, 1904 be held and deemed to be the absolute owner of the property described in such deed, provided, they or their authors shall have paid, or do pay all taxes assessed against said property for such period of thirteen years. No court in this state shall thereafter entertain any suit to cancel or in any wise affect the title of any person or corporation claiming by, through or under such deed.

B. The provisions of Sub-section A of this Section shall not apply whenever the original owner of the property was, on July 7, 1904, in the actual physical adverse possession of the property, nor, when such original owner has paid the taxes assessed against such property for any one year within ten years prior to July 7, 1904, or, within three years thereafter, has instituted a proceeding to cancel such tax deed or forfeiture as a cloud upon his title.



RS 41:1329 - Prescription on suit to quiet title of state

§1329. Prescription on suit to quiet title of state

In all cases where a final judgment of a competent court has been heretofore rendered cancelling or annulling a sale made to the State of Louisiana in the enforcement of state taxes, and such legal proceedings for cancellation or annulment have been had contradictorily with the collector of state taxes of the parish in which the property is situated, the State of Louisiana must bring suit to be decreed the owner of such property under such tax sale within three months from and after the promulgation of Act 172 of 1914, otherwise that such action shall be prescribed.



RS 41:1330 - Sale to drainage district

§1330. Sale to drainage district

If in the enforcement of the collection of the acreage tax or forced contributions assessed against the lands within a drainage or subdrainage district, it becomes necessary to sell the property for payment of the acreage tax or forced contribution due thereon, and the entire property thus offered fails to sell for an amount sufficient to pay such acreage tax or forced contributions, together with the state and other taxes assessed thereon, the sheriff of the parish in which the property is situated shall adjudicate the land to the State of Louisiana. When such adjudication is made, the register of the state land office shall immediately take possession of the land, in the name of the state, and as soon as the three-year period expires in which the property can be redeemed, offer the said land at public sale in accordance with existing laws. In the event no sale is made of said property, he shall offer the land to the drainage district, provided that the register of the state land office shall have the right to sell such property to the Jefferson and Plaquemines Drainage District for not less than all taxes or forced contributions thereon, together with interest and penalties, or, for such minimum price as may be fixed by law, governing the sale of property adjudicated to the State of Louisiana for delinquent taxes. Any conveyance made by the Register of the State Land Office to the Jefferson and Plaquemines Drainage District of such property, after the period of redemption has expired, to-wit: three years from the date of the recording of the act of adjudication to the State of Louisiana, the conveyance shall be a good and valid title of the property to the Jefferson and Plaquemines Drainage District, or to the purchaser, as the case may be, and all prescriptive statutes enacted in favor of the sales shall apply with equal force to any tax adjudication under this Section. Whenever a sale of property is made by the register of the state land office, under this act, to either the Jefferson and Plaquemines Drainage District or to any individual or corporation who may purchase the property it shall be conveyed free and clear of all liens and encumbrances recorded against the property.



RS 41:1331 - Confirmation of sale to Jefferson and Plaquemines Drainage District

§1331. Confirmation of sale to Jefferson and Plaquemines Drainage District

Where the Jefferson and Plaquemines Drainage District has acquired property located in the drainage district, at tax sale made by the sheriffs and ex-officio tax collectors of either the Parishes of Jefferson and Plaquemines, respectively, and the three-year period within which the property may be redeemed shall have expired, all rights, title and interest in and to the property are ratified and confirmed unto the Jefferson and Plaquemines Drainage District. The drainage district shall have the right to subdivide said land thus purchased, and any other lands which it may acquire, into lots, parcels, plats or tracts, best suited to the sale and disposition of the land.



RS 41:1332 - Manner of sale by district

§1332. Manner of sale by district

If the property purchased by the Jefferson and Plaquemines Drainage District as provided in R.S. 41:1330, shall in turn be sold by it as a whole, the property shall not be sold for less than the amount of all taxes, interest, costs and penalties due the state, parish and other political subdivisions of the parish in which the land is situated, which taxes, interest, costs and penalties shall be collected for a period of three years preceding the year of the sale. If the sale is made of parcels, lots, plats or tracts taken from an entire tract, the property shall not be sold for less than a pro-rata of the amount of all taxes, interest, penalties and costs due the state, parish and other political subdivisions of the parish in which the land is situated, the pro-rata to be figured on a pro-rata of the assessment as it applies to the whole property. These taxes shall be likewise collected for a period of three years preceding the date of the sale.



RS 41:1333 - Title of purchaser from district

§1333. Title of purchaser from district

In the sale of property by the Jefferson and Plaquemines Drainage District acquired by it at delinquent tax sale or from the register of the state land office, title to said property shall be free and clear of all liens or encumbrances of any kind or character.



RS 41:1334 - Lease, mortgage or use of property purchased by district

§1334. Lease, mortgage or use of property purchased by district

The Jefferson and Plaquemines Drainage District may rent, lease or use said property purchased by it, as provided in R.S. 41:1330, as it may deem fit, and may grant rights-of-way over and on the property and dig thereon canals, ditches and drains, and construct public works. Taxes collected on other lands in the district not acquired by said Jefferson and Plaquemines Drainage District for non-payment of taxes, shall not be used for the purpose of constructing public works, canals, ditches, drains, or other purposes on said property. The Jefferson and Plaquemines Drainage District shall have the power and authority to mortgage or otherwise hypothecate and encumber all or any portion of the property acquired by it as provided by R.S. 41:1330 for the purpose of obtaining funds to construct and maintain drainage and pumping facilities, access roads and other public works within the district.

Amended by Acts 1950, No. 316, §12; 1966, Ex. Sess., No. 18, §1.



RS 41:1335 - Land exchanges by director of highways

§1335. Land exchanges by director of highways

All land exchanges or any contracts for the exchange of land heretofore made by the director of highways as head of the department of highways of the State of Louisiana, be and the same are hereby confirmed and ratified, and authority to complete all such executory contracts be and the same is hereby especially given the said director of highways.

Acts 1950, No. 207, §1.



RS 41:1336 - Sales of land by register of state land office to department of highways

§1336. Sales of land by register of state land office to department of highways

All sales of land heretofore made by or on the order of the register of the state land office of the State of Louisiana to the department of highways of the State of Louisiana including, but not by way of limitation, those covering a part of the shore, bank, bed or bottom of a lake, stream or any body of water be and they are hereby confirmed and ratified.

Acts 1950, No. 208, §1.



RS 41:1337 - Sales of land by Louisiana tuberculosis commission prior to July 27, 1932

§1337. Sales of land by Louisiana tuberculosis commission prior to July 27, 1932

All sales of lands made prior to July 27, 1932, by the Louisiana tuberculosis commission created by Act 161 of the Louisiana legislature for the year 1912, are hereby ratified and confirmed, notwithstanding any defects therein, and the purchasers thereof are hereby quieted in their possession and declared to have acquired a valid and legal title thereto, except that as to such sales effected on and after June 18, 1921, but prior to July 27, 1932, the mineral rights in and to the lands thus sold are declared to have been reserved to the state of Louisiana, notwithstanding that no specific reservation was made in the acts of sale.

Acts 1958, No. 335, §1.



RS 41:1338 - Transfers of property acquired by the state or political subdivision; exemptions

§1338. Transfers of property acquired by the state or political subdivision; exemptions

A.(1) Notwithstanding any other provision of law to the contrary and except as otherwise provided in this Section, whenever any property, other than highway rights-of-way, is acquired by a state agency or the state, or any political subdivision thereof from any person of the United States or the state of Louisiana, then the state, state agency, political subdivision, or any other state or local agency subsequently acquiring said property which thereafter desires to transfer said property to a third person, first shall offer to sell whatever rights it acquired, at the fair market value, back to the original grantor, donor, or vendor, or his successors in title, unless the act of sale, donation, or other contractual agreement by which the property was acquired otherwise stipulates.

(2) The provisions of this Subsection shall not apply to the following:

(a) The sale or any transfer of any property acquired by a reservoir district created by the state.

(b) Property acquired or transferred by the governing authority of the city of Shreveport or the governing authority of Caddo Parish.

(c) The sale of property adjudicated to the state for nonpayment of taxes in tax years 1880 through 1973.

B. Notwithstanding any law to the contrary, and specifically notwithstanding the provisions of the second unnumbered paragraph of R.S. 31:149, and Subsection A of this Section, any land, property, or rights acquired by any port commission of the state, any industrial development corporation, industrial development board, or any other political entity of the state created for the purpose of promoting the creation, development, or expansion of commerce and industry within the state of Louisiana, when acquired by such port commission, industrial development corporation, industrial development board, or other political entity of the state by means other than a judgment or order of expropriation and acquired for the creation, development, or expansion of commerce and industry within the state of Louisiana may be sold to a third party for the creation, development, or expansion of commerce and industry within the state of Louisiana without prior offer to sell to the original grantor, donor, or vendor or his successors in title. This Subsection B of this Section is remedial and shall apply to any rights created by Act No. 371 of the 1980 Regular Session.*

C.(1) Notwithstanding any other provisions of law to the contrary, for any parish school board, any land, property, or rights acquired by any school board of the state by other than a judgment or order of expropriation when acquired for the purposes of promoting education, training, or teaching, may be sold to a third party without prior offer to sell to the original grantor, donor, vendor, or his successors in title. The sale to a third party shall be for a price of not less than fair market value.

(2)(a) When the land, property, or rights acquired by any school board have been acquired by judgment or order of expropriation, the offer to sell the property at fair market value to the original grantor, donor, vendor, or his successors in title shall be made in writing and by certified mail to the address provided by any such grantor, donor, vendor, or his successors in title who has delivered to the school board proof of such status and a written request that such offer to sell be first made to him. This offer shall include a copy of an appraisal of fair market value signed by a qualified appraiser.

(b) The offer to sell to the original grantor, donor, vendor, or his successors in title shall also be made by publication of notice of intent to sell the property once a week for three consecutive weeks in the official journal of the school board with the first publication to appear not less than thirty days prior to any sale of the property.

(c) Only those grantors, donors, vendors, or their successors in title who make written request as provided herein or who request to purchase the property in accordance with the terms of the published notice shall be eligible to purchase the property at fair market value.

(d) Should the school board propose to sell as a unit contiguous properties acquired by the school board in more than one act of transfer, any of the original grantors, donors, vendors, or their successors in title of any portion of the contiguous properties must purchase the entire property to be sold by the school board if they desire to purchase any portion of the property to be sold.

D. Notwithstanding any law to the contrary, and specifically notwithstanding the provisions of R.S. 31:149(E) and Subsection A of this Section, any land, property, or rights acquired by the former Department of Public Works in connection with the construction or maintenance of the Sabine River Diversion Canal System and related facilities in Calcasieu Parish located in Section 24, Township 9 South, Range 10 West or Sections 19, 20, 21, 28, or 29, Township 9 South, Range 9 West, Southwestern District of Louisiana, all in Calcasieu Parish, which property was transferred to the Department of Transportation and Development and thereafter transferred to the Sabine River Authority, may be sold or otherwise transferred to a third party for the creation, development, or expansion of commerce and industry within the state of Louisiana without prior offer to sell to the original grantor, donor, or vendor or his successors in title. The provisions of this Subsection shall apply retroactively and shall apply to any rights created by Title 31 of the Louisiana Revised Statutes of 1950, the Louisiana Mineral Code.

Added by Acts 1980, No. 371, §2. Amended by Acts 1982, No. 816, §1; Acts 1983, No. 577, §1; Acts 1984, No. 499, §1, eff. July 6, 1984; Acts 1984, No. 338, §1; Acts 2001, No. 523, §1; Acts 2002, 1st Ex. Sess., No. 64, §§1, 2, eff. April 18, 2002; Acts 2010, No. 282, §1; Acts 2013, No. 91, §2, eff. June 4, 2013.

*Acts 1980, No. 371, §1, Regular Session, amended and reenacted R.S. 31:149, and §2 enacted R.S. 41:1338.



RS 41:1501 - IMPROVEMENTS FOR RECREATIONAL PURPOSES

CHAPTER 12. IMPROVEMENTS FOR RECREATIONAL PURPOSES

§1501. Lease of lakes, bays and coves

The register of the State Land Office, with the concurrence and approval of the governor, is hereby authorized and empowered to lease on behalf of the state any portion or part of any meandered state-owned lake, bay, cove or the bed and bottom thereof or state-owned lands reclaimed therefrom to any governing authority of a parish or municipality or any combination thereof, the Louisiana Wildlife and Fisheries Commission, the State Parks and Recreation Commission, and the Louisiana State Department of Highways for use primarily for public recreational purposes; provided, however, that said leases may only be entered into with the aforementioned municipal and parish governing authorities or any combination thereof, when the geographical territory encompassed by said governing authorities is directly adjacent to the lake, bay, cove or any part thereof or the bed and bottom thereof or lands reclaimed therefrom. In the case of leases to the State Parks and Recreation Commission, the State Wildlife and Fisheries Commission, and/or the State Department of Highways, said leases may be granted on a statewide basis subject to all conditions and requirements as provided for under the provisions of this Chapter. Subject to the approval of the register of the State Land Office, and with the concurrence of the attorney general, the political body who has been granted a lease under the provisions of this Chapter may place improvements in and on the leased property, and after obtaining approval of the register may assign or sublease such lease; provided, however, that any political body subleasing or assigning its lease as herein authorized shall supervise its sublessee or assign to insure that the terms and conditions of the original lease are observed, and provided, further, such assignment or sublease shall be only to the highest responsible bidder after advertisement in accordance with R.S. 41:1213-41:1215.1.

Any lease made by the register of the State Land Office pursuant to the provisions of this chapter shall be on behalf of the state of Louisiana except that, as to any lake, bay, cove and the bed and bottom thereof and land reclaimed therefrom, or part thereof, not under the jurisdiction and control of the state of Louisiana, the lease shall be made on behalf of the political body or entity having such jurisdiction and control and only at its request.

Acts 1960, No. 583, §1. Amended by Acts 1968, No. 626, §1; Acts 1970, No. 596, §1; Acts 1972, No. 376, §1.



RS 41:1502 - Specifications

§1502. Specifications

Any lease granted pursuant to the provisions of this Chapter shall specify the improvements which may be placed in and on the property, and shall prohibit use of the property exclusively by private groups or organizations, and shall contain such other terms and conditions as the register of the State Land Office may determine. No lease or leases granted pursuant to the provisions of this Chapter shall individually or collectively cover an area greater than ten percent of the area of the entire bed of the lake, bay, cove or bed and bottom thereof. In addition, no lease as authorized to be granted under the provisions hereof, shall be granted for a term in excess of twenty-five years; provided, however, said lease may contain an option to renew for an additional term of not to exceed twenty-five years, but only in the event the lessee thereof has placed and maintained on said leased properties substantial improvements which in the opinion of the register of the State Land Office warrants the extension of the term of said lease.

Acts 1960, No. 583, §2. Amended by Acts 1968, No. 626, §1; Acts 1970, No. 596, §1.



RS 41:1503 - Approval of Lease

§1503. Approval of Lease

No lease may be made under the provisions of this Chapter unless same shall have been approved by the governing authority of the parish or parishes or other political subdivision in which the property covered by the lease is located and by any other state or federal agency affected thereby.

Acts 1960, No. 583, §3. Amended by Acts 1968, No. 626, §1; Acts 1970, No. 596, §1.



RS 41:1504 - Subject to prior and future alienations and wildlife laws and regulations

§1504. Subject to prior and future alienations and wildlife laws and regulations

Any lease granted pursuant to the provisions of this Chapter shall be subordinate to prior servitudes and leases and to any future oil, gas and mineral lease and shall be subject to the laws of the state concerning wildlife and to the rules, regulations and orders authorized by such laws. Without the consent of the lessee, the state or agency having authority may grant servitudes and other leases affecting the leased property which do not interfere unreasonably and permanently with the use of the property by the lessee.

Acts 1960, No. 583, §4. Amended by Acts 1968, No. 626, §1; Acts 1970, No. 596, §1.



RS 41:1505 - Cancellation of lease

§1505. Cancellation of lease

The register of the State Land Office shall have the power to cancel any lease issued under the provisions of this Chapter for violation of the purposes, terms, or conditions of such lease.

Acts 1960, No. 583, §5. Amended by Acts 1968, No. 626, §1; Acts 1970, No. 596, §1.



RS 41:1506 - Ratification and confirmation of leases in municipalities of five hundred thousand

§1506. Ratification and confirmation of leases in municipalities of five hundred thousand

All contracts of lease previously entered into by the governing authority of a municipality having a population of five hundred thousand or more on the effective date of this Section for lands, surface rights, water rights, air rights, and/or other facilities and other rights or property owned or leased by such a municipality for use and occupancy as a boat slip and/or boat house and/or other facility related to boating are hereby ratified and confirmed and shall be given the same force and effect as if such contracts of lease had been made and executed pursuant to the provisions of R.S. 41:1211 through R.S. 41:1222, both inclusive, and the provisions of R.S. 41:1501 through R.S. 41:1505, both inclusive, notwithstanding anything in this Part and this Chapter or any other law to the contrary.

Added by Acts 1978, No. 150, §2, eff. June 29, 1978.



RS 41:1601 - ARCHAEOLOGICAL RESOURCES

CHAPTER 13. ARCHAEOLOGICAL RESOURCES

§1601. Declaration of public policy

It is hereby declared to be the public policy of the state of Louisiana to protect and preserve prehistoric and historic properties, artifacts, treasure troves, and objects of antiquity which have historical value or which are of interest to the public, including but not limited to abandoned prehistoric or historic settlements, sites, properties, sunken or abandoned ships, or other objects, or any part thereof relating to the history, government, and culture of the state.

Acts 1989, No. 291, §1.



RS 41:1602 - Louisiana Archaeological Survey and Antiquities Commission

§1602. Louisiana Archaeological Survey and Antiquities Commission

A. There is hereby created the Louisiana Archaeological Survey and Antiquities Commission which shall be referred to as the "commission" for the purposes of this Chapter. The purpose of the commission shall be to promote the goals and objectives of the Department of Culture, Recreation and Tourism and to act in an advisory capacity to that department and its secretary in their administration of this Chapter and in matters relating to antiquities, archaeology, and other cultural resources.

B.(1) The commission shall be composed of eleven members. The person designated as state archaeologist and one representative each from the Department of Culture, Recreation and Tourism and the Department of Natural Resources, and the Governor's Commission on Indian Affairs shall be ex officio voting members of the commission. The governor shall appoint seven members to the commission from a list of two nominees submitted to him by the ex officio members for each appointment he is to make, provided that at least one appointment shall be a member of the Louisiana Archaeological Society.

(2) The nominees shall be lay or professional archaeologists from throughout the state who possess such degree of training and experience as, in the opinion of the ex officio members, makes them exceptionally responsive to the scientific, social, aesthetic, and cultural needs of the public in the protection and preservation of the cultural resources of the state. Appointed members shall be confirmed by the Senate and shall serve terms concurrent with that of the governor making the appointment.

C. The seat of an appointed member which becomes vacant during the term of his appointment shall be filled by the governor from a list of two nominees submitted to him by the remaining members of the commission. The nominees shall possess the same qualifications as the other appointed members. The seat of any appointed member who shall miss three consecutive duly called meetings of the commission shall be deemed vacant and the vacancy shall be filled in the above described manner.

D. The members of the commission may be paid a per diem of fifty dollars for each day spent in attendance at meetings of the commission or on necessary business of the commission assigned by the commission and shall be reimbursed for reasonable and necessary expenses incurred in the performance of their duties.

E. The commission shall elect one of its members as chairman and shall provide for its internal organization in a manner designed to best implement and accomplish its duties.

F. The commission shall meet at least four times a year to consider and vote on matters which come before it. Special meetings shall be held on the call of the chairman or on request of a majority of the members. Any six members of the commission shall constitute a quorum for the transaction of any and all business at any regular or special meeting. In the absence of the chairman, the remaining members may appoint a temporary chairman having all the powers of the absent chairman.

Acts 1989, No. 291, §1.



RS 41:1603 - Division of archaeology; state archaeologist

§1603. Division of archaeology; state archaeologist

A. There is hereby created the division of archaeology, which shall be referred to as the "division" for purposes of this Chapter. The division shall be located within the office of cultural development of the Department of Culture, Recreation and Tourism.

B. There is hereby created the position of state archaeologist. The state archaeologist shall hold, at a minimum, a master's degree in anthropology or a related field with a concentration in archaeology and shall have demonstrated exceptional ability and interest in the protection and preservation of archaeological treasures for the benefit of the citizens of this state. The state archaeologist shall function as director of the division.

Acts 1989, No. 291, §1; Acts 2012, No. 589, §1.



RS 41:1604 - Responsibilities of the division

§1604. Responsibilities of the division

The division shall initiate and promulgate a program in archaeology, which shall include but not be limited to the activities delineated in this Section. In carrying out this responsibility, the division shall:

(1) Promulgate reasonable rules and regulations concerning the recovery and study of historic and prehistoric archaeological remains which in any way relate to the inhabitants, prehistory, history, government, or culture, in, on, or under any of the lands belonging to the state of Louisiana, including the tidelands, submerged lands, and the bed of the sea within the jurisdiction of the state of Louisiana. These remains shall include but shall not be limited to:

(a) All prehistoric and historic American Indian or aboriginal campsites, dwellings, habitation sites, burial grounds, and archaeological sites of every character;

(b) All historic sites, objects, and buildings;

(c) All sunken or abandoned ships and wrecks of the sea or rivers, or any part of the content thereof;

(d) All treasure embedded in the earth or underwater; and

(e) All maps, records, documents, books, artifacts, and implements of culture which relate to such archaeological remains.

(2) Maintain the state archaeological site files, including but not limited to site records, field notes, maps, photographs, and reports.

(3) Function as legal custodian for all archaeological artifacts and objects of antiquity which have been recovered from state lands or donated from private lands, except those donated to the Louisiana State Museum or the office of state parks. The repository of all artifacts under the control of the division shall take into consideration the public nature and research value of these objects and insure that they are accessible to maximum public exhibit consistent with their preservation.

(4) Implement a program of activities that will make available to the public information about the historic and prehistoric resources of the state. This shall include but shall not be limited to press releases, newsletters, booklets, exhibits, audio-visual programs, and teaching materials.

(5) Serve as the archaeological advisory source for all state agencies by assisting them in evaluating any potential impact of their projects on archaeological resources.

(6) Administer those portions of the National Historic Preservation Act relative to archaeology.

(7) Advise the secretary of the Department of Culture, Recreation and Tourism and the state historic preservation officer on matters affecting archaeology.

(8) Administer an archaeological grants program.

(9) Implement for the state the Abandoned Shipwreck Act.

Acts 1989, No. 291, §1.



RS 41:1605 - Archaeological finds on state land; state property

§1605. Archaeological finds on state land; state property

A. All sunken or abandoned pre-twentieth century ships and wrecks of the sea and any part of the contents thereof and all archaeological treasure located in, on or under the surface of lands belonging to the state of Louisiana, including its tidelands, submerged lands and beds of its rivers, and the sea within the jurisdiction of this state are hereby declared to be the sole property of the state of Louisiana, under the administration and protection of the secretary of the Department of Culture, Recreation and Tourism, hereinafter in this Chapter referred to as the "secretary".

B. It shall be unlawful for any agency, political subdivision, group, or person to take, alter, damage, destroy, or excavate on state-owned lands as herein described without first obtaining a permit or contract from the secretary. Permits shall be issued for purely scientific and educational projects and only when all recovered materials are to remain the property of the state and when there is to be no compensation to the permittee based on the value of the recovered remains. Contracts shall be entered into for recovery of materials when compensation is to be made to the contract holder based on the value of the recovered remains.

Acts 1989, No. 291, §1.



RS 41:1606 - Permits for recovery

§1606. Permits for recovery

The secretary, with the advice of the division, may issue a permit to any governmental agency, political subdivision, group, or person for the recovery of archaeological materials, treasure, sunken or abandoned ships and wrecks of the sea, or parts thereof or their contents, which are determined to be located on state-owned lands, or on private land if the written consent of the owner thereof is first obtained. All such permits shall specifically provide for the location, nature of, and time period for such operations and shall only be issued to qualified entities after the development of a research design. The division shall advise the secretary on the issuance of any such permit.

Acts 1989, No. 291, §1.



RS 41:1607 - Contracts for recovery

§1607. Contracts for recovery

A. The secretary, with the advice of the division, may enter into a contract with any governmental agency, political subdivision, group, or person for the recovery of archaeological materials, treasure, sunken or abandoned ships and wrecks of the sea, or parts thereof or their contents, which are determined to be located on state-owned lands, or on private land if the written consent of the owner thereof is first obtained. Such contracts shall be approved by the attorney general and may provide for fair compensation to the salvager, and owner of the private land where applicable, in terms of a percentage of the reasonable cash value of the objects recovered or at the discretion of the secretary, with the advice of the division, of a fair share of the objects recovered.

B. The amount constituting a fair share shall be determined by the secretary, taking into consideration the circumstances of each operation, and the reasonable cash value may be determined by contractual agreement after appraisal by qualified experts or by representatives of the contracting parties. Each contract shall provide for the termination of any right of the salvager thereunder upon the violation of any of the terms thereof. Superior title to all objects recovered from state lands shall be retained by the state of Louisiana unless and until released by the secretary.

Acts 1989, No. 291, §1.



RS 41:1608 - Grants and fees

§1608. Grants and fees

A. The division shall be authorized to accept gifts, grants, devices, and bequests of money, securities, or property.

B. The division shall be authorized to assess fees for technical services which it provides to public or private entities or persons, which fees shall be based upon the cost of operation of the division, including but not limited to its curation of artifacts, development and publication of technical materials, and conduct of workshops and seminars. Such fees shall be assessed pursuant to rules and regulations adopted in accordance with the Administrative Procedure Act; the division may also provide in such rules for exemptions from or reductions in such fees for certain entities or persons.

Acts 1989, No. 291, §1.



RS 41:1609 - Access to information

§1609. Access to information

Records of the division which specify the specific location of archaeological sites, including but not limited to the state archaeological site files, shall not be public information. Access to such records shall be restricted to individuals who have a legitimate research or management need as determined by the division.

Acts 1989, No. 291, §1.



RS 41:1610 - Prohibited excavations

§1610. Prohibited excavations

A. No person, not being the owner thereof, shall without the consent of the owner enter or attempt to enter upon the lands of another and intentionally injure, disfigure, remove, excavate, damage, take, dig into, or destroy any sites or artifacts addressed by R.S. 41:1604(1).

B.(1) No person may excavate, remove, damage, or otherwise alter or deface or attempt to excavate, remove, damage, or otherwise alter or deface any archaeological resource located on state lands unless such activity is approved by the agency with ownership responsibilities over the lands and is authorized under a permit issued pursuant to R.S. 41:1606.

(2) No person may sell, purchase, exchange, transport, or receive or offer to sell, purchase, or exchange any archaeological resource if such resource was excavated or removed from state lands in violation of Paragraph (1) of this Subsection.

(3) Any person who knowingly violates or counsels, procures, solicits, or employs any other person to violate any prohibition contained in Paragraph (1) or (2) of this Subsection shall, upon conviction, be fined not more than ten thousand dollars or imprisoned not more than one year, or both. However, if the commercial value of the archaeological resources involved and the cost of restoration and repair of such resources exceeds the sum of five hundred dollars, such person shall be fined not more than twenty thousand dollars or imprisoned not more than two years, or both. In the case of a second or subsequent violation, upon conviction, such person shall be fined not more than one hundred thousand dollars, or imprisoned not more than five years, or both.

(4) All archaeological resources collected, transferred, or sold in violation of this Subsection shall be forfeited to the state.

(5) All vehicles and equipment of any person that were used in connection with the violation of this Subsection may be forfeited to the state.

(6) Nothing contained in this Subsection shall apply to any person with respect to any archaeological resource that was in the lawful possession of such person prior to June 26, 2001.

(7) For the purpose of this Subsection, "archaeological resource" shall mean any material remains of past human life or activities that are of archaeological interest which shall include but not be limited to pottery, basketry, bottles, weapon projectiles, tools, structures or portions of structures, human skeletal remains, Civil War artifacts, or any portion or piece of the foregoing items.

Acts 1989, No. 291, §1; Acts 2001, No. 938, §1, eff. June 26, 2001.



RS 41:1611 - Public cooperation; private lands

§1611. Public cooperation; private lands

Every individual is encouraged, prior to knowingly disfiguring, removing, excavating, damaging, taking, digging into, or destroying any prehistoric or historic archaeological site, American Indian or aboriginal campsites, mounds, artifacts, burials, ruins, historic structures, or other archaeological remains located in or under any private lands within this state, to notify the division at least ninety days in advance and to allow professional supervision of same by the division or its agents.

Acts 1989, No. 291, §1.



RS 41:1612 - Injunctive relief

§1612. Injunctive relief

A. In addition to and without limiting the other powers of the attorney general, and without altering or waiving any criminal penalty fixed by this Chapter, the attorney general shall have the authority to bring an action in the name of the state in any court of competent jurisdiction for restraining orders and injunctive relief to restrain and enjoin violations or threatened violations of this Chapter and for the return of items taken in violation of the provisions hereof. The venue of such action shall lie either in the parish of East Baton Rouge or in the parish in which the activity sought to be restrained is alleged to be taking place or from which the items were taken.

B. Any citizen of Louisiana may bring an action in any court of competent jurisdiction for a restraining order and injunctive relief to restrain and enjoin violations or threatened violations of this Chapter and for the return of items taken in violation of the provisions hereof. The venue of such an action shall lie in the parish in which the activity sought to be restrained is alleged to be taking place or from which the items were taken.

Acts 1989, No. 291, §1.



RS 41:1613 - State cooperation

§1613. State cooperation

The chief administrative officers of all state agencies are authorized and directed to cooperate with and assist the division, the secretary, and the attorney general in carrying out the purposes and intent of this Chapter. All state and local law enforcement agencies and officers are authorized and directed to assist in enforcing this Chapter and in carrying out the intent hereof.

Acts 1989, No. 291, §1.



RS 41:1614 - Penalties

§1614. Penalties

Any person violating any of the provisions of this Chapter shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than five hundred dollars or imprisonment for not more than thirty days, or by both. Each day of continued violation shall constitute a distinct and separate offense.

Acts 1989, No. 291, §1.



RS 41:1615 - Archaeological Curation Fund; creation

§1615. Archaeological Curation Fund; creation

A. There is hereby created, as a special fund in the state treasury, the Archaeological Curation Fund, hereinafter referred to as the "fund".

B. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay an amount equal to the monies received by the state treasury pursuant to the provisions of R.S. 41:1608(B) into the Archaeological Curation Fund. All unexpended and unencumbered monies in the fund at the end of any fiscal year shall remain in the fund for use in subsequent fiscal years. Monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of such monies shall be credited to the fund after compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana.

C. Monies in the fund shall be withdrawn only pursuant to an appropriation by the legislature solely to implement the provisions of R.S. 41:1604.

Acts 1999, No. 1260, §1, eff. July 1, 1999.



RS 41:1701 - STATE WATER BOTTOM MANAGEMENT

CHAPTER 14. STATE WATER BOTTOM MANAGEMENT

§1701. Declaration of policy; public trust

The beds and bottoms of all navigable waters and the banks or shores of bays, arms of the sea, the Gulf of Mexico, and navigable lakes belong to the state of Louisiana, and the policy of this state is hereby declared to be that these lands and water bottoms, hereinafter referred to as "public lands", shall be protected, administered, and conserved to best ensure full public navigation, fishery, recreation, and other interests. Unregulated encroachments upon these properties may result in injury and interference with the public use and enjoyment and may create hazards to the health, safety, and welfare of the citizens of this state. To provide for the orderly protection and management of these state-owned properties and serve the best interests of all citizens, the lands and water bottoms, except those excluded and exempted and as otherwise provided by this Chapter or as otherwise provided by law, shall be under the management of the Department of Natural Resources, hereinafter referred to as the "department". The State Land Office, hereinafter referred to as the "office", shall be responsible for the control, permitting, and leasing of encroachments upon public lands, in accordance with this Chapter and the laws of Louisiana and the United States.

Added by Acts 1978, No. 645, §2, eff. July 13, 1978; Acts 2001, No. 919, §1.



RS 41:1701.1 - State Land Office; powers, duties, functions, and responsibilities

§1701.1. State Land Office; powers, duties, functions, and responsibilities

A. The duties of the State Land Office shall be under the administration of a public lands administrator and a deputy public lands administrator who shall be responsible for performing the functions set forth in this Chapter unless otherwise specified.

B. The State Land Office shall be composed of four sections as follows:

(1) The administrative section, which shall be responsible for the administration, control, and operation of the functions and programs of the office.

(2) The land and water bottom section, which shall be responsible for management of the programs within the statutory responsibility and authority of the State Land Office relating to the beds and bottoms of navigable waters and the banks or shores of the bays, arms of the sea, the Gulf of Mexico, and navigable lakes which belong to the state of Louisiana, and those over which the state has acquired the right to navigate by conventional agreement or otherwise, which shall be protected, administered, and conserved to best ensure full public navigation, fishery, recreation, and other interests.

(3) The historical records section, which shall be responsible for the maintaining of records and plats of state and federal land sold; maintaining a state land and building inventory system; and maintaining tax adjudication documents.

(4) The titles and surveys section, which shall be responsible for the determination of titles and surveys pertaining to state lands and water bottoms using the records of the office and its field assets in such determinations.

C. Subject to the approval of the commissioner of administration, the governor, the attorney general, the Department of Wildlife and Fisheries, and the Department of Natural Resources, the State Land Office shall develop and promulgate a comprehensive state master plan for the administration of state lands and water bottoms and shall ensure that all public lands and water bottoms are protected, administered, and conserved in a manner consistent with the constitution.

D. The State Land Office shall identify all public lands and water bottoms within the state and develop and maintain a current master list of those lands and water bottoms. All state agencies, including but not limited to Department of Culture, Recreation and Tourism, the Department of Natural Resources, the Office of Coastal Protection and Restoration, the Department of Wildlife and Fisheries, the Department of Transportation and Development, the Louisiana Geological Survey, the state's colleges and universities, all levee boards, drainage boards, parish governing authorities, and any districts created under the jurisdiction of levee boards, drainage boards, or parish governing authorities, shall cooperate with the State Land Office in developing the master list.

E. The State Land Office is hereby authorized to conduct meetings, hold public hearings, and appoint advisory committees to assist the office in its duties. In accordance with law, the office may accept gifts, donations, and bequests which may assist the office in the performance of its duties.

F. The State Land Office shall have the authority to develop and promulgate necessary rules and regulations in accordance with the Administrative Procedure Act.

G. None of the duties and responsibilities or organization of the State Land Office as provided in this Section shall supersede or modify the authority granted to any other state agency.

Acts 2001, No. 919, §1; Acts 2010, No. 734, §5.



RS 41:1702 - Reclamation of lands lost through erosion, compaction, subsidence, and sea level rise; land acquisition for certain coastal projects; requirements

§1702. Reclamation of lands lost through erosion, compaction, subsidence, and sea level rise; land acquisition for certain coastal projects; requirements

A. To best insure the public interests sought to be protected by the trust, the lands encompassed therein shall not be alienated except as provided in this Section. This Section shall not prevent the leasing of state lands or water bottoms for mineral or other purposes.

B.(1) Pursuant to the authority of Article IX, Section 3 of the Constitution of Louisiana, owners of land contiguous to and abutting navigable waters, bays, arms of the sea, the Gulf of Mexico, and navigable lakes belonging to the state shall have the right to reclaim or recover land, including all oil, gas, and mineral rights, except as otherwise provided in Subsection E of this Section, lost through erosion, compaction, subsidence, or sea level rise occurring on and after July 1, 1921, in accordance with the procedures set forth in this Title for the fixing of boundaries by mutual consent and, also, those procedures applicable to contested boundaries.

(2) In either case applicants seeking to reclaim or recover such submerged land shall additionally comply with the provisions of Subsections C and D of this Section.

(3) As to owners of land formerly or presently contiguous to and abutting the coast of the Gulf of Mexico, as that coast is defined in the decree of the United States Supreme Court dated June 16, 1975, in United States v. State of Louisiana, No. 9 Original (Tidelands Case) lands lost by erosion, compaction, subsidence, or sea level rise on the landward side of said coastline may be the subject of reclamation hereunder, whether or not the erosion occurred before July 1, 1921, and reclamation may be authorized out to that coastline.

C. Application for the reclamation or recovery of land lost through erosion, compaction, subsidence, or sea level rise shall be made to the State Land Office, pursuant to Paragraph (D)(1) of this Section, on forms to be provided and with such reasonable fee as may be prescribed by the office, provided that all such applications shall be accompanied by a deed of ownership or a certified map or plat of survey prepared by a professional land surveyor qualified and currently licensed by the Louisiana Professional Engineering and Land Surveying Board in accordance with R.S. 37:681 et seq., defining the boundary between lands belonging to the state and those of riparian owners and showing the exact extent of land claimed to be lost through erosion, compaction, subsidence, or sea level rise, and by such other evidence as may be required by the administrator showing ownership of the riparian lands in question by the applicant.

D. In all cases in which a definitive boundary may be arrived at by mutual consent or through the procedures applicable to contested boundaries, the administrator of the State Land Office, as provided in Paragraph (1) of this Subsection, or the executive director of the Coastal Protection and Restoration Authority, as provided in Paragraph (2) of this Subsection, may allow reclamation.

(1) The administrator of the State Land Office may issue a permit for the carrying out of the work necessary to implement the recovery of the land lost through erosion, compaction, subsidence, or sea level rise; however, no such permit shall be issued until plans and specifications for such work have been first submitted to the governing authority of the parish in which the proposed project is located, the Department of Transportation and Development, the Department of Wildlife and Fisheries, the Coastal Protection and Restoration Authority, and the Department of Natural Resources for review and comment not less than sixty days prior to the issuance of such permit. No permit shall be required for projects to facilitate the development, design, engineering, implementation, operation, maintenance, or repair of integrated coastal protection projects by the Coastal Protection and Restoration Authority under R.S. 49:214.1 et seq. or other applicable law or projects for the Atchafalaya Basin Program. Within sixty days of completion of the reclamation project, the riparian owner shall submit to the State Land Office proof of the extent of the land area actually reclaimed in the manner provided in Subsection C of this Section for showing the submerged area, which map or plat shall be employed for fixing the definitive boundary between the reclaimed land area and the state water bottoms. Permits issued pursuant to these provisions shall be effective for a period not to exceed two years from the date of issuance and shall thereupon expire. All work remaining or any additional work may be completed only by application in the manner provided by this Section.

(2)(a)(i) To facilitate the development, design, and implementation of integrated coastal protection projects, including hurricane protection and flood control, pursuant to R.S. 49:214.1 et seq., the executive director of the Coastal Protection and Restoration Authority, after consultation with other state agencies, including the Department of Natural Resources and the State Land Office, may enter into agreements with owners of land contiguous to and abutting navigable water bottoms belonging to the state who have the right to reclaim or recover such land, including all oil and gas mineral rights, as provided in Subsection B of this Section, which agreements may establish in such owner the perpetual, transferrable ownership of all subsurface mineral rights to the then-existing coast or shore line. Such agreements may also provide for a limited or perpetual alienation or transfer, in whole or in part, to such owner of subsurface mineral rights owned by the state relating to the emergent lands that emerge from waterbottoms that are subject to such owner's right of reclamation in exchange for the owner's compromise of his ownership and reclamation rights within such area and for such time as the executive director deems appropriate and in further exchange for the owner's agreement to allow his existing property to be utilized in connection with the project to the extent deemed necessary by the executive director.

(ii) When land is acquired from any person by an "acquiring authority" as defined in R.S. 31:149, for the principal purpose of facilitating the development, design, and implementation of integrated coastal protection projects, including hurricane protection and flood control, by the state, its political subdivisions, or by the state and federal government, the executive director of the Coastal Protection and Restoration Authority, after consultation with other state agencies, including the Department of Natural Resources and the State Land Office, may, in accordance with rules and regulations adopted in accordance with the Administrative Procedure Act by the Coastal Protection and Restoration Authority after consultation with other state agencies, including the Department of Natural Resources and the State Land Office, enter into an agreement under this Section with respect to the ownership of minerals and other matters to the same extent as authorized under Item (i) of this Paragraph. In addition, such agreement shall, at a minimum, specify:

(aa) That the acquired land shall remain available for the principal purposes of the acquisition.

(bb) Ownership of minerals.

(cc) Mineral servitudes and exercise of mineral rights, including noninterference with the principal purposes of the acquisition consistent with the provisions of Item (i) of this Paragraph and R.S. 31:149.

(dd) Permanent easements, servitudes, rights-of-way, and rights of use as necessary to facilitate the principal purposes of the acquisition. These shall include, but are not limited to, those necessary for construction, operation, maintenance, repair, replacement, and rehabilitation of any projects or cooperative agreements undertaken by the state or a political subdivision for integrated coastal protection or by the state and federal governments pursuant to state or federal law, including but not limited to, the Coastal Wetlands Planning, Protection and Restoration Act, the Coastal Zone Management Act, the Water Resources Development Act, the Coastal Impact Assistance Program, and the North American Wetlands Conservation Act.

(ee) Other easements, servitudes, rights-of-way or rights of use as may be determined by the state to be necessary regarding public access and use.

(ff) Indemnification and the holding harmless of the public entity, except for the negligence or actions of the public entity, its employees, agents, contractors, and assigns.

(iii) No agreement shall be entered into pursuant to the provisions of Item (ii) until after the adoption in accordance with the Administrative Procedure Act of rules and regulations to implement such provisions as provided above. Such rules and regulations shall not be promulgated or adopted as emergency rules. Such rules and regulations shall additionally consider the nature, extent and conditions of public access to and use of the surface lands and waters that will be permitted by the acquiring authority on the land and water bottom acquired, including for navigation, boating, commercial and recreational fishing, hunting, trapping, nature observation and study, and other traditional activities that are consistent with the principal purposes of the acquisition.

(iv) If the agreement authorized in Item (ii) is in the form of, or constitutes part of, an act of donation of immovable property to the state, acceptance by the state of such property shall be subject to the requirements of R.S. 41:151 or its successor.

(b) In addition to the provisions of Subparagraph (a) of this Paragraph, in the case of a project involving a barrier island, the executive director may also require the owner to transfer title to all or a portion of the island in exchange for any subsurface mineral rights acquired by said owner.

(c) Any person granted a perpetual, transferrable ownership of subsurface mineral rights as a result of an agreement entered into pursuant to the provisions of this Section shall have a perpetual transferrable servitude to use the surface of any such land for the purposes of locating, accessing, extracting, and transporting those subsurface minerals with the same freedom, and subject to the same restrictions, as an owner of the surface.

(d) When the executive director proposes to execute an agreement by which an election pursuant to this Section is affected, the executive director shall first submit the agreement for review and approval to the House Committee on Natural Resources and Environment and the Senate Committee on Natural Resources, after publishing the agreement as provided in the Administrative Procedure Act.

(e) As used in this Section, the term "emergent land" shall mean land that emerges from a public water bottom to an elevation sufficient to support emergent vegetation, except that in the case of the seaward side of a barrier island the minimum elevation required shall be the lowest elevation sufficient to support emergent vegetation on the landward side of such island. However, no land which lies below the elevation of ordinary low water shall be considered emergent land.

(f) The Coastal Protection and Restoration Authority shall provide an owner granted subsurface mineral rights pursuant to this Paragraph, recordable evidence of the rights transferred, which documents shall include an adequate legal description of the area subject to such owners' rights and a plat thereof. The owner shall be responsible for filing any such document in the conveyance records of the parish in which such property is located, which filing shall be public notice thereof.

E. Except to the extent that the land lost through erosion, compaction, subsidence, or sea level rise continues to be encumbered by an oil, gas, and mineral lease and subject to R.S. 9:1151, upon emergence of any land within a permitted reclamation area or within an area subject to an agreement entered into pursuant to Subsection D of this Section, said land or any subsurface mineral right created pursuant to Subsection D of this Section shall be reacquired and owned by the riparian owner, or the state or its transferee in the case of areas subject to an agreement entered into pursuant to Paragraph (D)(2) of this Section, subject to and encumbered with any right-of-way or servitude grant, or any mineral, geothermal, geopressure, or any other lease granted by the state for a lawful purpose while the reclaimed land was an eroded or subsided area, the rights of the state or lessee thereunder to be in no manner abrogated or affected by the reclamation and to remain free and clear of any claim by the riparian owner for compensation out of the proceeds of the grant or lease or otherwise.

F. Except as otherwise provided in Paragraph (D)(2) of this Section, the words "reclamation" or "recovery of land" or "reclamation project" as used in this Section shall refer to the raising of land through filling or other physical works which elevate the surface of the theretofore submerged land as a minimum above the level of ordinary low water in the case of rivers or streams and above the level of ordinary high water in the case of bodies of water other than rivers and streams, to such heights as may be prescribed in regulations or forms adopted by the administrator of the State Land Office to ensure reasonably permanent existence of the reclaimed lands. Any reclamation pursuant to Paragraph (D)(1) of this Section not in substantial compliance with the permit procedure provided above shall be an absolute nullity and no private rights of ownership shall vest or be acquired by prescription.

G.(1) The administrator of the State Land Office shall have the authority to adopt regulations allowing reclamation of land in compliance with the provisions of Paragraph (D)(1) of this Section, and the executive director of the Coastal Protection and Restoration Authority shall have the authority to adopt regulations pursuant to Paragraph (D)(2) of this Section.

(2) Permits may be granted for bulkheads, generally parallel to the shore, that do not interfere with navigation on any inland navigable water body whether or not the area to be bulkheaded eroded before July 1, 1921, if, on the basis of evidence furnished the administrator of the State Land Office, such bulkheading will aid in reclaiming submerged land or preventing erosion, compaction, or subsidence. No permit shall be required for projects to facilitate the development, design engineering, implementation, operation, maintenance, or repair of integrated coastal protection projects by the Coastal Protection and Restoration Authority under R.S. 49:214.1 et seq. or other applicable law or projects for the Atchafalaya Basin Program. Such permits shall not vest any title in any private owner other than as to lands eroded after July 1, 1921.

(3) Permits may be further granted to provide adequate foundation of flood protection for presently existing structures in proximity to the eroded banks.

H. No reclamation by a riparian landowner shall be permitted if, in the determination of the Department of Natural Resources, the State Land Office, the Coastal Protection and Restoration Authority, or the attorney general, such activity would unreasonably obstruct or hinder the navigability of any waters of the state or impose undue or unreasonable restraints on the state rights which have vested in such areas pursuant to Louisiana law, and to that extent the land area sought to be reclaimed may be limited.

I. Any person aggrieved either by a substantive agency decision made pursuant to the provisions of this Section, including interlocutory decisions relating to boundaries and determinations of areas reclaimed, or by a failure of the agency to render such decisions timely, may seek immediate judicial review of the agency action. Proceedings for review of decisions by the Department of Natural Resources, the Coastal Protection and Restoration Authority, or the State Land Office may be instituted by filing a petition in the Nineteenth Judicial District Court within thirty days after mailing of notice of the final decision by the administrator or secretary. Any party may request and be granted a trial de novo.

J. No person, firm, partnership, or corporation shall dredge the water bottom of Lake Pontchartrain for private commercial purposes, except as authorized by Article IX, Section 3 of the Constitution of Louisiana, and then only to the extent that such dredging does not unreasonably or unduly restrain the navigability or public use of Lake Pontchartrain. The provisions of this Subsection shall not apply to water bottoms located in Jefferson Parish.

Added by Acts 1978, No. 645, §2, eff. July 13, 1978; Amended by Acts 1996, 1st Ex. Sess., No. 55, §1, eff. May 7, 1996; Acts 2001, No. 919, §1; Acts 2003, No. 279, §6; Acts 2004, No. 716, §1, eff. July 6, 2004; Acts 2006, No. 626, §1, eff. June 23, 2006; Acts 2008, No. 580, §5; Acts 2010, No. 734, §5; Acts 2015, No. 72, §1.



RS 41:1703 - Permits and licenses for encroachments other than reclamation projects

§1703. Permits and licenses for encroachments other than reclamation projects

A. Encroachments, other than those provided in Section 1702, may be permitted and licensed by the department under the provisions of this Chapter.

B. As provided herein, the State Land Office, with the aid of the Department of Natural Resources, the Department of Wildlife and Fisheries, Department of Transportation and Development, and the attorney general, shall adopt regulations to implement this Chapter, including the granting and revoking of permits, leases or licenses, processing of applications, establishing fee schedules, collecting of fees or revenues for all manner of encroachments, and shall create an overall and comprehensive plan for the orderly development and preservation of state lands so as to ensure maximum benefit and use, all in accordance with the law. The office shall maintain a current inventory of state lands and a depository in which shall be recorded and preserved all records, surveys, plats, applications, permits, leases, licenses, and other evidence pertaining to the trust lands, their description, disposition, and encroachments thereon.

Added by Acts 1978, No. 645, §2, eff. July 13, 1978; Acts 2001, No. 919, §1.



RS 41:1704 - Definitions

§1704. Definitions

As used in this Chapter:

(1) "Encroachment" means any construction, or improvement, obstacle, fill, or material which is placed upon or maintained upon state lands.

(2) "Pier" means any structure extending channelward from the shore or bank, built upon pilings with water on both sides, with or without a sunshade or boathouse, built or maintained for the purpose of providing a berthing or mooring place for watercraft or for loading or unloading cargo or passengers onto or from watercraft or for fishing.

(3) "Wharf" means any structure built upon pilings extending along the shore and generally connected with the bank or shore along its length, with or without a sunshade or boathouse, built or maintained for the purpose of providing a berthing or mooring place for watercraft or for loading or unloading cargo or passengers onto or from watercraft or for fishing.

(4) "Material" means rock, gravel, sand, shell, silt, or other inorganic substances used to fill any state lands of this state.

(5) "Deposit" means the action of placing or moving materials by artificial means, over state lands which results in or adds to a landfill, whether contained within a bulkhead or not.

(6) "Person" shall mean any individual, partnership, corporation, organization, or entity not including political subdivisions or state agencies.

(7) "Structure" means any encroachment upon state lands, other than those which are specified as the subject matter of a particular class of permit, which is permanently attached to the public lands by pilings, or other means, including, but not limited to storage docks, houses, camps, warehouses, residences, bulkheads not proximate to the shore or bank, business establishments, dams, bridges, impoundment structures, or similar works.

(8) "Noncommercial" means built or maintained by either private citizens or nonprofit corporations for the purpose of recreation and enjoyment and not for revenue production, except for nonprofit corporations, or realizing profit.

(9) "Commercial" means built or operated for any purpose where revenue is produced or profit realized.

(10) "Landfill" means the direct or induced raising or elevating of any navigable waterbottom by deposit to the extent that newly emerging land results, not covered at mean low water or navigable rivers and streams or mean high water on other state properties.

(11) "Lessor" means the state of Louisiana, through the department.

(12) "Owner" means the actual owner of record.

(13) "Bank stabilization works" means concrete, rock, masonry, rip-rap, or similar materials used to cover existing banks or shorelines or bulkheads located above the mean low water line, all in acres subject to erosion, to combat the same.

Added by Acts 1978, No. 645, §2, eff. July 13, 1978.



RS 41:1705 - Application of Chapter; exemptions

§1705. Application of Chapter; exemptions

This Chapter shall not apply to:

(1) Piers, wharves, structures, or other improvements within the jurisdiction of any deep-water port commission of this state, including but not restricted to the authority to grant permits to construct, create, alter, improve, extend, or maintain any wharf, pier, dock, structure, or other improvement, and the granting of any permit for any of such purposes shall be and remain in the deep-water port commissions as to any such activity heretofore or hereafter performed or for which permit heretofore was or hereafter is sought.

(2) Levees or other public flood control structures;

(3) Temporary extensions to existing encroachment added for a period not to exceed six months, if required by low or high water, unless unduly interfering with public navigation or fishery;

(4) Ordinary repairs and maintenance to existing encroachments;

(5) Duck blinds, rafts, floats or buoys, unless unduly interfering with public navigation or fishery;

(6) Shore or bank stabilization works;

(7) Operations upon navigable waters by the United States Army Corps of Engineers in exercise of their authority over navigation;

(8) Regulation of oyster beds, fish, and other wildlife, or collection of payment for fill materials exercised by the Department of Wildlife and Fisheries;

(9) Any temporary emergency flood control measure;

(10) Any highway related project undertaken by authority of the Department of Transportation and Development;

(11) Any activity by a state mineral lessee in the development and operation of the lease;

(12) The establishment and maintenance of any encroachment by the state agency in the discharge of its lawful duties or functions;

(13) Pipeline rights-of-way granted over state lands by the estate; or

(14) Commercial and noncommercial wharves and piers extending over public lands less than fifty linear feet whose surface area does not exceed one hundred fifty square feet, unless part of another encroachment or system or unduly interfering with public interests, navigation, or fishery.

(15) Projects of the Terrebonne Parish governing authority utilizing the area of Bayou Terrebonne between Terrebonne High School and the Intracoastal Waterway for a public purpose.

(16) Alternative oyster culture permits legally issued by the Department of Wildlife and Fisheries pursuant to R.S. 56:431.2.

Added by Acts 1978, No. 645, §2, eff. July 13, 1978. Amended by Acts 1981, No. 1, §1, eff. May 18, 1981; Acts 1997, No. 222, §1; Acts 2012, No. 293, §1, eff. May 25, 2012.



RS 41:1706 - Classes of permits

§1706. Classes of permits

A. Any person desiring to construct, create, alter, improve, extend, or maintain any wharf, pier, dock, bulkhead, landfill, structure, or other encroachment shall obtain a permit from the office, prior to commencing any work, under the procedures established herein. Permits shall be classified as follows:

(1) Class A Permits: Permits for reclamation of lands lost through erosion under R.S. 41:1702(D)(1).

(2) Class B Permits: Permits to construct bulkheads or flood protection structures in proximity to the bank or shore, excluding bank stabilization works and projects to facilitate the development, design engineering, implementation, operation, maintenance, or repair of coastal or barrier island restoration projects by the Department of Natural Resources under R.S. 49:214.1 et seq. or other applicable law or projects for the Atchafalaya Basin Program.

(3) Class C Permits: Permits to construct commercial wharves and piers.

(4) Class D Permits: Permits to construct structures other than wharves or piers, excluding projects to facilitate the development, design engineering, implementation, operation, maintenance or repair of coastal or barrier island restoration projects by the Department of Natural Resources under R.S. 49:214.1 et seq. or other applicable law or projects for the Atchafalaya Basin Program.

(5) Class E Permits: Permits to construct landfills upon non-eroded state lands.

B. All permits shall be subject to the regulations and procedures established herein and adopted by the department or the office. The requirements and procedures for applicants established in R.S. 41:1702(D)(1) to implement reclamation of eroded lands shall govern reclamation projects thereunder; the regulations and procedures established by other Sections of this Chapter shall only apply to Class A Permits when no conflict exists with R.S. 41:1702. Noncommercial piers and wharves shall not be subject to permit requirements.

Added by Acts 1978, No. 645, §2, eff. July 13, 1978; Acts 2001, No. 919, §1.



RS 41:1707 - Permits; applications; documentation and processing

§1707. Permits; applications; documentation and processing

A. Any person or entity desiring to commence operations upon any encroachment as provided in R.S. 41:1706 shall notify the office in writing of his intent to apply for a permit, and the nature thereof. Upon receipt of the applicant's letter, the office shall forward the appropriate application forms to the applicant with a copy of the regulations governing that class permit. The office shall forward a copy of the letter of intent to the local governing authority of the parish or parishes within which the encroachment is planned.

B. Applications shall be completed in triplicate and each copy shall be accompanied by a certified deed of ownership of the lands contiguous to public lands, or if the applicant is not the owner, then a certified copy of the deed or other instrument under which the true owner holds title plus written permission from the owner to carry out the project. If a certified copy of a deed translative of title does not exist, then the office upon good cause shown, may accept some other reasonable evidence of ownership of the adjacent property to be benefited by the encroachment or other lawful proof of applicant's authority to use the same. Where an encroachment is not attached to or does not benefit property contiguous to these lands, the applicant shall submit certified proof of the authority under which he is constructing the encroachment.

C. All permit applications shall be accompanied by clear and legible copies of maps, plans, details and other documentation and correspondence submitted to the United States Army Corps of Engineers and other state, local, or federal agencies which have jurisdiction over the proposed work. Whenever possible, permits shall be granted for minor bulkheads, piers, wharves or structures, upon satisfaction of documentation requirements of the United States Army Corps of Engineers to avoid duplication of efforts by the applicant. Where a permit application contemplates any form of landfill or reclamation, or involves a substantial encroachment upon state lands, the applicant shall provide a plat of survey as contemplated for land reclamation permits under Section 1702, and any applicable engineering or architectural plans. In all cases, an applicant shall submit additional information, prior to issuance of a permit, where the secretary or attorney general requires the same for consideration of the permit application or resolution of legal issues.

Added by Acts 1978, No. 645, §2, eff. July 13, 1978; Acts 2001, No. 919, §1.



RS 41:1708 - Leases to maintain encroachments; exceptions

§1708. Leases to maintain encroachments; exceptions

The office may grant leases for the continuing maintenance of all lawful encroachments upon state lands upon such terms and conditions established as most beneficial to both the state and lessee, in accordance with law. Owners of noncommercial piers and wharves, Class A and Class B encroachments shall not be subject to lease requirements. Any exempt wharf or pier described hereinabove shall be subject to lease if it is determined to unduly interfere with public navigation and fishery or is part of another encroachment or system of encroachments.

Added by Acts 1978, No. 645, §2, eff. July 13, 1978; Acts 2001, No. 919, §1.



RS 41:1709 - Terms and conditions of leases

§1709. Terms and conditions of leases

A. Owners or occupiers of encroachments, constructed pursuant to a permit issued hereunder, and those existing upon state lands as of July 13, 1978, which are otherwise lawful except for a permit, shall apply to the office for a lease of the encroachment. No permit shall be required for projects to facilitate the development, design, engineering, implementation, operation, maintenance, or repair of coastal or barrier island restoration projects by the Department of Natural Resources under R.S. 49:214.1 et seq. or other applicable law or projects for the Atchafalaya Basin Program. Where the best interests of the state and applicant will be served, a noncompetitive lease shall be granted upon the conditions contained in this Chapter. The term "noncompetitive lease" as used in this Chapter shall not refer to any proposed use for which the lease is granted. All such leases shall be for a cash consideration and such terms and other considerations as deemed most beneficial to the state of Louisiana, considering the type and extent of the encroachment. The cash and other considerations for the leases and renewals shall be based upon linear feet, area, values of the improvement and the public land occupied, degree of impairment to the public interest, and benefit to the owner, be it income, profit or otherwise, that is derived by use of the public lands. The cash and considerations for leases of minor commercial wharves and piers shall be a nominal fee, sufficient to cover the costs of processing and administration by the office. If it is determined that the considerations paid to the state are not reasonable, fair, and adequate value of the lands occupied as of the date of renewal, additional cash, or other considerations may be required of the lessee at that time in order that the state be justly compensated for use of the public lands. All leases shall be reviewed and approved by the attorney general prior to issuance or renewal.

B. Each lease granted under the authority of this Section shall be for a term not to exceed five years. The office shall have the right to renew any such lease but not in excess of ten successive periods under the same or revised terms, but in no case shall any single renewal of such a lease be for a period exceeding five years, nor shall the total number of years of which the land is leased under the same lease exceed fifty. At the end of the fifty-year maximum period, the lessee may apply for a new lease as provided herein.

Added by Acts 1978, No. 645, §2, eff. July 13, 1978. H.C.R. No. 56, 1989 R.S; Acts 2001, No. 919, §1.



RS 41:1710 - Leases for encroachments wholly upon public lands; leases for encroachments under this Title

§1710. Leases for encroachments wholly upon public lands; leases for encroachments under this Title

A. Where an encroachment is located wholly upon state waterbottoms and not proximate to any bank or shore, a lease may be granted under the procedure, terms and conditions for the leasing of public lands contained in R.S. 41:1213 through R.S. 41:1217, except that any lease of encroachments under this Section shall be limited to an area reasonably required to operate or maintain the encroachment as described in the permit for its construction.

B. Structures and encroachments which are the subject matter of Subsection B of Section 91, Sections 1262 through 1269, and Sections 1501 through 1509 of Title 41 of the Louisiana Revised Statutes of 1950 are exempt from obtaining leases under this Chapter.

Added by Acts 1978, No. 645, §2, eff. July 13, 1978.



RS 41:1711 - Leases and permits; general conditions

§1711. Leases and permits; general conditions

A. All permits and leases for encroachments shall be conditioned upon the applicant's or lessee's holding the state and office harmless for all acts or omissions of any person or agent in the construction and maintenance of the encroachment though the lease or permit subsequently expires or is revoked; constructing, creating, and maintaining the encroachment in a state of repair or upkeep and condition has to reasonably conform to criteria and standards adopted to protect the public interest. Permits issued pursuant to these provisions shall be effective for a period not to exceed two years from the date of issuance and shall thereupon expire; all work remaining or any additional work may be completed only upon application in the manner provided by this Chapter. No permit or lease shall be issued unless first approved by the governing authority of the parish in which the encroachment is located, the attorney general, and such other parochial or state agencies, as may have jurisdiction in the premises.

B. Any lease or permit granted pursuant to the provisions of this Chapter shall be subordinate to prior servitudes, permits, and leases and to any future oil, gas, and mineral lease and shall be subject to the laws of the state concerning wildlife and to the rules, regulations, and orders authorized by such laws. Without consent of the lessee, or permittee, the state or agency having authority may grant servitudes and other leases affecting the property which do not interfere unreasonably and permanently with the use of the property by the lessee.

Added by Acts 1978, No. 645, §2, eff. July 13, 1978; Acts 2001, No. 919, §1.



RS 41:1712 - Leases and permits, grant or denial; title

§1712. Leases and permits, grant or denial; title

A. Where encroachment, activity, or lease thereof would or does obstruct or hinder the navigability of any waters of the state, impose undue or unreasonable restrains on the state or public rights which have vested pursuant to Louisiana Law, or result in injury to or interference with the public interest or usage, to that extent the application shall be denied, or the encroachment limited.

B. In no instance shall a permit or lease be construed to confirm title or rights with respect to the encroachment relative to other claimants of the riparian property or as between riparian owners. Nothing in this Chapter, the regulations adopted thereunder, nor permits or leases issued shall be construed to divest the state of ownership or any right, title, interest, or power in or over any state lands, except as authorized by Section 3 of Article IX of the Louisiana Constitution of 1974.

C. The office shall adopt timetables and provide an opportunity for hearing, after reasonable notice, for any person aggrieved by a decision to issue or deny a permit or lease, as provided by law, and may establish criteria and standards of construction and maintenance for all types of encroachments, to best protect the public interest. The office may adopt boundaries or lines upon any state lands, not exceeding bounds established by the United States Army Corps of Engineers beyond which no encroachment shall be placed, all in accordance with law.

D. When permit or lease applications involve projects over which the United States Army Corps of Engineers, the Department of Natural Resources, or any other federal or state agency asserts jurisdiction, and such governmental agencies have, by public notice or regulations, established timetables for receipt of objections, public hearings, or other proceedings, the office, to least inconvenience the applicant and prevent multiple hearings, shall adopt and conform to such timetables or evidentiary requirements and shall attempt to coordinate any public hearing with such agencies whenever feasible. When the United States Army Corps of Engineers or other interested agencies do not assert jurisdiction over a given project, thirty days from date of published notice by the applicant shall be allowed for receipt of objections in writing by the office.

Added by Acts 1978, No. 645, §2, eff. July 13, 1978; Acts 2001, No. 919, §1.



RS 41:1713 - Leases and permits, cause for cancellation or revocation

§1713. Leases and permits, cause for cancellation or revocation

A. Abandonment of an encroachment, or noncompliance with the law, this Chapter, or regulations and standards adopted thereunder, shall result in the revocation or cancellation of any permit or lease unless the persons responsible remedy the problem or violation within thirty days of written or published notice, by the department or office, as applicable, specifying the violation. The period for compliance may be extended for additional thirty-day periods up to one hundred twenty days total, upon a showing by the persons responsible of inability to comply by reason of extensive work required. Where force majeure prevents the persons responsible from complying with the department's or the office's demand, the thirty-day corrective period shall be suspended until such date when work becomes reasonably possible.

B. If the violation is such that no remedy is possible, or an immediate and substantial hazard to public health, safety and welfare exists, or the persons responsible refuse or fail to correct the problem, within the thirty days provided, any permit or lease for the encroachments involved shall be cancelled and revoked. Any construction or maintenance of an encroachment not in substantial compliance with this Chapter shall be an absolute nullity and no rights shall vest in the persons responsible or be acquired by prescription.

Added by Acts 1978, No. 645, §2, eff. July 13, 1978; Acts 2001, No. 919, §1.



RS 41:1714 - Sanctions for violations; exceptions

§1714. Sanctions for violations; exceptions

A. The attorney general shall, by injunctive or other relief, prevent the unlawful creation of encroachments without permit, or which by construction or continuing existence, create a hazard to the public interests. Any encroachment constructed or maintained without permit or lease, or abandoned shall be a nuisance and an obstruction and embarrassment to the public use and interest.

B. The attorney general, by court action, may compel or effect the removal or demolition of the encroachment at the expense of the parties responsible for their creation without any compensation and the parties responsible may be sentenced to pay all damages which have been occasioned by the creation or existence of the encroachment. The state may elect to keep the encroachment for the benefit of the public, but only upon reimbursement to the persons responsible for the cost of materials and labor required to construct the same. In no cases shall the state be compelled to suffer the existence of unlawful encroachments described herein. All remedies existing in law or equity in favor of landowners shall likewise be available to the state for enforcement of this Chapter.

C. In those cases where it is determined that an encroachment is constructed or maintained without lease or permit by reason of unintentional mistake or error, resulting in a failure to apply to the office, the persons responsible shall have thirty days from written or published notice to complete application to the office before appropriate action is instituted by the attorney general.

Added by Acts 1978, No. 645, §2, eff. July 13, 1978; Acts 2001, No. 919, §1.



RS 41:1731 - Legislative findings

CHAPTER 14-A. LEASES FOR PRODUCTION OF WIND ENERGY

§1731. Legislative findings

To ensure the viability of the state's natural resources, to provide a continuing energy source for the citizens and businesses of Louisiana, to promote economic development through job retention and creation in Louisiana, and to promote a clean and lasting environment, the Louisiana Legislature finds that the state, through the Department of Natural Resources, should promote the generation and use of the renewable energy derived from wind.

Acts 2005, No. 481, §1, eff. July 12, 2005.



RS 41:1732 - Lease authority and royalties

§1732. Lease authority and royalties

A. Notwithstanding any other provision of law except Subsection B of this Section, the State Mineral and Energy Board in conjunction with the secretary of the Department of Natural Resources, shall have the authority to lease for the exploration, development, or production of energy from wind any lands belonging to the state or the title to which is held by the state, including water bottoms, vacant state lands, and lands adjudicated to the state at tax sale, except lands that form any portion of state highway right-of-way. The leases shall be granted through a public bid process which shall be promulgated by the adoption of rules and regulations by the State Mineral and Energy Board. All bonuses, rentals, royalties, payments, or other sums due the state as the lessor under the terms of leases granted under the provisions of this Subsection for the exploration, development, and production of energy from wind shall be paid to the office of mineral resources. Revenues received from these leases by the office of mineral resources shall be remitted to the state treasurer who, after compliance with Article VII, Section 9 of the state constitution, shall credit an amount equal to twenty-five percent of the revenues to the Wetlands Conservation and Restoration Fund and an amount equal to the seventy-five percent to the state general fund. The funds generated under leases granted under the provisions of this Section shall not be included in calculations for the Budget Stabilization Fund.

B. Notwithstanding any other provision of law, the State Mineral and Energy Board, with the approval of the secretary of the Department of Wildlife and Fisheries, shall have the authority to lease for the exploration, development, or production of energy from wind, any properties under the jurisdiction of the Wildlife and Fisheries Commission or the Department of Wildlife and Fisheries, including but not limited to wildlife management areas and refuges. The leases shall be granted through a public bid process which shall be promulgated by the adoption of rules and regulations by the State Mineral and Energy Board. All bonuses, rentals, royalties, payments or other sums payable to the state as the lessor under the terms of leases granted under the provisions of this Subsection for the exploration, development, and production of energy from wind shall be deposited in the Wildlife and Fisheries Conservation Fund.

C. Any lease granted under the provisions of this Chapter shall be subject to the same decommissioning rules and regulations as oil and gas and sulphur facilities under the provisions of Subpart Q of Part 250 of Chapter II of Title 30 of the Code of Federal Regulations (30CFR 250.1700 et seq.).

Acts 2005, No. 481, §1, eff. July 12, 2005; Acts 2009, No. 196, §6, eff. July 1, 2009.



RS 41:1733 - Award of state wind leases

§1733. Award of state wind leases

A. All proposals for lease of state lands for the exploration, development, or production of energy from wind shall be submitted to the State Mineral and Energy Board. The State Mineral and Energy Board shall then submit to the state land office and the Department of Wildlife and Fisheries the portion of the proposal which contains the location of the proposed lease. The state land office and the Department of Wildlife and Fisheries shall review the proposed location of the lease and shall certify to the State Mineral and Energy Board whether or not there are other leases of any kind at the proposed lease location. If there are other leases, the state agencies shall attach to the certification a copy of all other leases at the proposed lease location. The state land office and the Department of Wildlife and Fisheries are hereby authorized to charge the applicant reasonable fees to fulfill the requirements of this Section. Any such fees shall be promulgated through rules and regulations adopted in accordance with the Administrative Procedure Act.

B. After certification by the other state agencies, the State Mineral and Energy Board shall forward the applications and certification with copies of any other leases on the proposed location to the secretary of the Department of Natural Resources who shall evaluate whether the lands proposed for lease best support the exploration, development, or production of energy from wind. In evaluating the proposed lease, the secretary of the Department of Natural Resources shall consider the capability of the lease proposal to fulfill the intent of this Chapter, the environmental impact of the placement of wind turbines and other equipment necessary for the exploration, development, or production of energy from wind, the impact of the proposed lease on any other leases, including leases for the exploration or production of subsurface deems appropriate. When evaluating the proposed lease, the secretary of the Department of Natural Resources shall consult with the Department of Wildlife and Fisheries when the proposed lease lies within the confines of properties under the jurisdiction of the Louisiana Wildlife and Fisheries Commission or the Department of Wildlife and Fisheries and may consult any other state agency or governmental entity that may have jurisdiction within the confines of the proposed lease.

C. If the secretary of the Department of Natural Resources determines that a proposed lease for the exploration, development, or production of energy from wind is appropriate he shall recommend to the State Mineral and Energy Board that the board conduct a public bid process. If the secretary of Department of Natural Resources determines that a proposed lease for the exploration, development, or production of energy from wind is not appropriate, he shall notify the State Mineral and Energy Board who shall then notify the applicant that no bid process shall occur.

D. A lease may be granted in whole or in part. Prior to the advertisement for bids for each lease there shall be a minimum dollar amount set and a minimum percentage of revenue to be produced by each wind turbine to be known as an "electric power production royalty", which shall be advertised by the State Mineral and Energy Board as a minimum requirement for granting the lease. No lease shall be granted in whole or part unless the amount of any electric power production royalty has been approved by the House Committee on Natural Resources and Environment and the Senate Committee on Natural Resources prior to advertisement. The State Mineral and Energy Board has authority to accept the bid it finds is most advantageous to the state and may lease upon whatever terms it considers proper. Such lease shall include a provision permitting the state, at its option, to take in kind all or any of the portion due it as royalty.

Acts 2005, No. 481, §1, eff. July 12, 2005; Acts 2008, No. 580, §5; Acts 2009, No. 196, §6, eff. July 1, 2009.



RS 41:1734 - Powers and duties of the secretary of the Department of Natural Resources

§1734. Powers and duties of the secretary of the Department of Natural Resources

The secretary of the Department of Natural Resources shall promulgate rules and regulations pursuant to the Administrative Procedure Act to implement the provisions of this Chapter and to institute reasonable fees for services performed by the department. The rules and regulations shall include all provisions necessary to accomplish the intent of the legislature as stated in this Chapter.

Acts 2005, No. 481, §1, eff. July 12, 2005.



RS 41:1751 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

§1751. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 41:1752 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

§1752. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 41:1753 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

§1753. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.






TITLE 42 - Public Officers and Employees

RS 42:1 - TITLE 42 PUBLIC OFFICERS AND EMPLOYEES

TITLE 42

PUBLIC OFFICERS AND EMPLOYEES

CHAPTER 1. TERMS OF OFFICE OR EMPLOYMENT

§1. Public office defined

As used in this title, the term "public office" means any state, district, parish or municipal office, elective or appointive, or any position as member on a board or commission, elective or appointive, when the office or position is established by the constitution or laws of this state.

"Public officer" is any person holding a public office in this state.



RS 42:2 - Public officer to hold office until successor inducted

§2. Public officer to hold office until successor inducted

Every public officer in this state except in case of impeachment or suspension shall continue to discharge the duties of his office until his successor is inducted into office.

Amended by Acts 1975, No. 103, §1; Acts 2008, No. 875, §1; Acts 2016, No. 71, §1, eff. May 10, 2016.



RS 42:2.1 - Boards, commissions, councils, authorities, entities; composition

§2.1. Boards, commissions, councils, authorities, entities; composition

A. In making appointments to any board, commission, council, authority, or other similar entity that has statewide jurisdiction and is established by law, rule, executive order, or otherwise, the appointing authority shall give due consideration to the demographics of the population of the state, including but not limited to geography, gender, and race.

B. No person shall have any right of action pursuant to this Section against an appointing authority or any board, commission, council, authority, or other similar entity or against any action of such an entity.

C. No person owing any outstanding fines, fees, or penalties pursuant to the Code of Governmental Ethics shall be appointed to any board or commission of the state or any political subdivision.

D. For purposes of this Section, "outstanding fines, fees, or penalties pursuant to the Code of Governmental Ethics" shall mean a fine, fee, or penalty equal to an amount of two hundred fifty dollars or more imposed by the Board of Ethics for which all appeals have been exhausted.

Acts 2004, No. 733, §1, eff. Jan. 1, 2005; Acts 2014, No. 754, §1.



RS 42:2.2 - Boards, commissions, councils, authorities, entities; immediate family members

§2.2. Boards, commissions, councils, authorities, and entities; immediate family members

A. No appointing authority shall appoint to any board, commission, council, authority, or similar entity a person who is a member of the immediate family of a person who serves on the board, commission, council, authority, or similar entity at the time of the appointment.

B. For purposes of this Section, "immediate family" shall have the same meaning as provided in R.S. 42:1102.

Acts 2014, No. 696, §1.



RS 42:3 - Limitation of terms of employees or officials elected by boards; exceptions

§3. Limitation of terms of employees or officials elected by boards; exceptions

The term of office of all employees or officials elected by any state, district, parochial or municipal board shall not be for a longer period of time than the term of office of the membership of the board electing them so that each respective board shall elect its own officers and employees. This Section does not apply to the officers or employees of any board governed by a civil service law of this state or of any parish or municipality thereof.



RS 42:3.1 - Legislative members of boards and commissions; per diem

§3.1. Legislative members of boards and commissions; per diem

Each legislative member of a board or commission shall receive a per diem equal to the per diem provided by law for members of the legislature.

Added by Acts 1981, No. 221, §1.



RS 42:3.2 - Repealed

§3.2. Repealed by Acts 2016, No. 71, §3, eff. May 10, 2016.



RS 42:4 - Public officers appointed by the Governor

§4. Public officers appointed by the Governor

A. In all other cases, all public officers who are appointed by the Governor shall serve at the pleasure of the Governor. This Section shall not apply to officers appointed by the Governor upon recommendation or from lists submitted by others where the law requires appointments to be so made, nor to those whose terms of office are fixed by the constitution and those who are required by the constitution to be appointed with the advice and consent of the Senate.

B. This Section shall not apply to the Louisiana State Board of Public Welfare, the Louisiana Merit System Council, the Board of Review and the State Advisory Council of the office of employment security of the Louisiana Workforce Commission.

Acts 1950, No. 68, §3. Amended by Acts 1950, 2nd Ex.Sess., No. 22, §1; Acts 1992, No. 447, §4; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 42:4.1 - Redesignated as R.S. 42:12 by Acts 2010, No. 861, §23.

§4.1. Redesignated as R.S. 42:12 by Acts 2010, No. 861, §23.



RS 42:4.2 - Redesignated as R.S. 42:13 by Acts 2010, No. 861, §23.

§4.2. Redesignated as R.S. 42:13 by Acts 2010, No. 861, §23.



RS 42:5 - Redesignated as R.S. 42:14 by Acts 2010, No. 861, §23.

§5. Redesignated as R.S. 42:14 by Acts 2010, No. 861, §23.



RS 42:5.1 - Redesignated as R.S. 42:15 by Acts 2010, No. 861, §23.

§5.1. Redesignated as R.S. 42:15 by Acts 2010, No. 861, §23.



RS 42:6 - Redesignated as R.S. 42:16 by Acts 2010, No. 861, §23.

§6. Redesignated as R.S. 42:16 by Acts 2010, No. 861, §23.



RS 42:6.1 - Redesignated as R.S. 42:17 by Acts 2010, No. 861, §23.

§6.1. Redesignated as R.S. 42:17 by Acts 2010, No. 861, §23.



RS 42:6.2 - Redesignated as R.S. 42:18 by Acts 2010, No. 861, §23.

§6.2. Redesignated as R.S. 42:18 by Acts 2010, No. 861, §23.



RS 42:7 - Redesignated as R.S. 42:19 by Acts 2010, No. 861, §23.

§7. Redesignated as R.S. 42:19 by Acts 2010, No. 861, §23.



RS 42:7.1 - Redesignated as R.S. 42:20 by Acts 2010, No. 861, §23.

§7.1. Redesignated as R.S. 42:20 by Acts 2010, No. 861, §23.



RS 42:7.2 - Redesignated as R.S. 42:21 by Acts 2010, No. 861, §23.

§7.2. Redesignated as R.S. 42:21 by Acts 2010, No. 861, §23.



RS 42:7.3 - Redesignated as R.S. 42:22 by Acts 2010, No. 861, §23.

§7.3. Redesignated as R.S. 42:22 by Acts 2010, No. 861, §23.



RS 42:8 - Redesignated as R.S. 42:23 by Acts 2010, No. 861, §23.

§8. Redesignated as R.S. 42:23 by Acts 2010, No. 861, §23.



RS 42:9 - Redesignated as R.S. 42:24 by Acts 2010, No. 861, §23.

§9. Redesignated as R.S. 42:24 by Acts 2010, No. 861, §23.



RS 42:10 - Redesignated as R.S. 42:25 by Acts 2010, No. 861, §23.

§10. Redesignated as R.S. 42:25 by Acts 2010, No. 861, §23.



RS 42:11 - Short title

CHAPTER 1-A. OPEN MEETINGS LAW

§11. Short title

This Chapter shall be known and may be cited as the "Open Meetings Law".

Acts 2010, No. 861, §18.

NOTE: Former R.S. 42:11 was redesignated as R.S. 42:26 by Acts 2010, No. 861, §23.



RS 42:12 - Public policy for open meetings; liberal construction

§12. Public policy for open meetings; liberal construction

A. It is essential to the maintenance of a democratic society that public business be performed in an open and public manner and that the citizens be advised of and aware of the performance of public officials and the deliberations and decisions that go into the making of public policy. Toward this end, the provisions of this Chapter shall be construed liberally.

B. Further, to advance this policy, all public bodies shall post a copy of this Chapter.

Added by Acts 1976, No. 665, §1; Acts 1999, No. 467, §1; Acts 2010, No. 861, §23.

NOTE: Former R.S. 42:12 was redesignated as R.S. 42:27 by Acts 2010, No. 861, §23.



RS 42:13 - Definitions

§13. Definitions

A. For the purposes of this Chapter:

(1) "Consent agenda" means a grouping of procedural or routine agenda items that can be approved with general discussion.

(2) "Meeting" means the convening of a quorum of a public body to deliberate or act on a matter over which the public body has supervision, control, jurisdiction, or advisory power. It shall also mean the convening of a quorum of a public body by the public body or by another public official to receive information regarding a matter over which the public body has supervision, control, jurisdiction, or advisory power.

(3) "Public body" means village, town, and city governing authorities; parish governing authorities; school boards and boards of levee and port commissioners; boards of publicly operated utilities; planning, zoning, and airport commissions; and any other state, parish, municipal, or special district boards, commissions, or authorities, and those of any political subdivision thereof, where such body possesses policy making, advisory, or administrative functions, including any committee or subcommittee of any of these bodies enumerated in this paragraph.

(4) "Quorum" means a simple majority of the total membership of a public body.

B. The provisions of this Chapter shall not apply to chance meetings or social gatherings of members of a public body at which there is no vote or other action taken, including formal or informal polling of the members.

Added by Acts 1979, No. 681, §1. Amended by Acts 1981, Ex.Sess., No. 21, §1, eff. Nov. 19, 1981; Acts 1988, No. 821, §1; Acts 2010, No. 861, §23; Acts 2013, No. 416, §1.

NOTE: Former R.S. 42:13 was redesignated as R.S. 42:28 by Acts 2010, No. 861, §23.



RS 42:14 - Meetings of public bodies to be open to the public

§14. Meetings of public bodies to be open to the public

A. Every meeting of any public body shall be open to the public unless closed pursuant to R.S. 42:16, 17, or 18.

B. Each public body shall be prohibited from utilizing any manner of proxy voting procedure, secret balloting, or any other means to circumvent the intent of this Chapter.

C. All votes made by members of a public body shall be viva voce and shall be recorded in the minutes, journal, or other official, written proceedings of the body, which shall be a public document.

D. Except school boards, which shall be subject to R.S. 42:15, each public body conducting a meeting which is subject to the notice requirements of R.S. 42:19(A) shall allow a public comment period at any point in the meeting prior to action on an agenda item upon which a vote is to be taken. The governing body may adopt reasonable rules and restrictions regarding such comment period.

Added by Acts 1952, No. 484, §1. Amended by Acts 1976, No. 665, §1; Acts 1977, No. 707, §1; Acts 1978, No. 456, §1; Acts 1979, No. 681, §1; Acts 1981, Ex.Sess., No. 21, §1, eff. Nov. 19, 1981; Acts 1989, No. 55, §1; Acts 2001, No. 285, §1; Acts 2010, No. 850, §1; Acts 2010, No. 861, §23.



RS 42:15 - School board meetings; public comment

§15. School board meetings; public comment

A. Notwithstanding any other law to the contrary, each school board subject to the provisions of this Chapter, except as provided in Subsection B of this Section, shall allow public comment at any meeting of the school board prior to taking any vote. The comment period shall be for each agenda item and shall precede each agenda item.

B. The Orleans Parish School Board, at any meeting of the school board, shall provide an opportunity for public comment subject to reasonable rules, regulations, and restrictions as adopted by the school board.

C. For purposes of this Section, a comment period for all comments at the beginning of a meeting shall not suffice to meet the requirements of Subsection A or Subsection B of this Section.

Acts 1997, No. 895, §1, eff. July 10, 1997; Acts 2005, No. 474, §1; Acts 2010, No. 861, §23; Acts 2011, 1st Ex. Sess., No. 35, §1.



RS 42:16 - Executive Sessions

§16. Executive Sessions

A public body may hold executive sessions upon an affirmative vote, taken at an open meeting for which notice has been given pursuant to R.S. 42:19, of two-thirds of its constituent members present. An executive session shall be limited to matters allowed to be exempted from discussion at open meetings by R.S. 42:17; however, no final or binding action shall be taken during an executive session. The vote of each member on the question of holding such an executive session and the reason for holding such an executive session shall be recorded and entered into the minutes of the meeting. Nothing in this Section or R.S. 42:17 shall be construed to require that any meeting be closed to the public, nor shall any executive session be used as a subterfuge to defeat the purposes of this Chapter.

Acts 1952, No. 484, §1. Amended by Acts 1976, No. 665, §1; Acts 1977, No. 707, §1; Acts 1979, No. 681, §1; Acts 2010, No. 861, §23.



RS 42:17 - Exceptions to open meetings

§17. Exceptions to open meetings

A. A public body may hold an executive session pursuant to R.S. 42:16 for one or more of the following reasons:

(1) Discussion of the character, professional competence, or physical or mental health of a person, provided that such person is notified in writing at least twenty-four hours, exclusive of Saturdays, Sundays, and legal holidays, before the scheduled time contained in the notice of the meeting at which such executive session is to take place and that such person may require that such discussion be held at an open meeting. However, nothing in this Paragraph shall permit an executive session for discussion of the appointment of a person to a public body or, except as provided in R.S. 39:1593(C)(2)(c), for discussing the award of a public contract. In cases of extraordinary emergency, written notice to such person shall not be required; however, the public body shall give such notice as it deems appropriate and circumstances permit.

(2) Strategy sessions or negotiations with respect to collective bargaining, prospective litigation after formal written demand, or litigation when an open meeting would have a detrimental effect on the bargaining or litigating position of the public body.

(3) Discussion regarding the report, development, or course of action regarding security personnel, plans, or devices.

(4) Investigative proceedings regarding allegations of misconduct.

(5) Cases of extraordinary emergency, which shall be limited to natural disaster, threat of epidemic, civil disturbances, suppression of insurrections, the repelling of invasions, or other matters of similar magnitude.

(6) Any meeting of the State Mineral and Energy Board at which records or matters entitled to confidential status by existing law are required to be considered or discussed by the board with its staff or with any employee or other individual, firm, or corporation to whom such records or matters are confidential in their nature, and are disclosed to and accepted by the board subject to such privilege, for the exclusive use in evaluating lease bids or development covering state-owned lands and water bottoms, which exception is proved pursuant to and consistently with the Public Records Act, being Chapter 1 of Title 44 of the Louisiana Revised Statutes of 1950, as amended, and other statutes to which the board is subject.

(7) Discussions between a city or parish school board and individual students or the parents or tutors of such students, or both, who are within the jurisdiction of the respective school system, regarding problems of such students or their parents or tutors; provided however that any such parent, tutor, or student may require that such discussions be held in an open meeting.

(8) Presentations and discussions at meetings of civil service boards of test questions, answers, and papers produced and exhibited by the office of the state examiner, municipal fire and police civil service, pursuant to R.S. 33:2492 or 2552.

(9) The portion of any meeting of the Second Injury Board during which records or matters regarding the settlement of a workers' compensation claim are required to be considered or discussed by the board with its staff in order to grant prior written approval as required by R.S. 23:1378(A)(6).

(10) Or any other matters now provided for or as may be provided for by the legislature.

B. The provisions of this Chapter shall not apply to judicial proceedings.

C. The provisions of this Chapter shall not prohibit the removal of any person or persons who willfully disrupt a meeting to the extent that orderly conduct of the meeting is seriously compromised.

D. The provisions of R.S. 42:19 and R.S. 42:20 shall not apply to any meeting of a private citizens' advisory group or a private citizens' advisory committee established by a public body, when the members of such group or committee do not receive any compensation and serve only in an advisory capacity, except textbook advisory committees of the State Department of Education or the Board of Elementary and Secondary Education. However, all other provisions contained in this Chapter shall be applicable to such group or committee and the public body which established such group or committee shall comply with the provisions of R.S. 42:19 in providing the required notice of meetings of such group or committee.

Added by Acts 1976, No. 665, §1. Amended by Acts 1979, No. 681, §1; Acts 1982, No. 215, §1; Acts 1989, No. 389, §1; Acts 2003, No. 336, §1, eff. June 13, 2003; Acts 2006, No. 90, §1, eff. May 25, 2006; Acts 2009, No. 196, §7, eff. July 1, 2009; Acts 2010, No. 861, §23; Acts 2011, No. 188, §1; Acts 2012, No. 811, §15, eff. July 1, 2012; Acts 2014, No. 628, §1.



RS 42:18 - Executive or closed meetings of legislative houses and committees

§18. Executive or closed meetings of legislative houses and committees

A. Notwithstanding any contrary provision of R.S. 42:16 and 17, executive or closed meetings may be held by the legislature, either house thereof, or any committee or subcommittee of either house, upon the affirmative vote of at least a majority of the members of the house or the committee or subcommittee thereof making the determination to hold such meeting, for one or more of the following purposes:

(1) Discussion of confidential communications.

(2) Discussion of the character, professional competence, or physical or mental health of any person subject to contract with or to employment, election, or appointment or confirmation of appointment by either house of the legislature or any committee or subcommittee of either or by any other public body.

(3) Strategy sessions or negotiations with respect to collective bargaining, prospective litigation after formal written demand, or litigation when an open meeting would have a detrimental effect on the bargaining or litigating position of the legislature, either house thereof, or any committee or subcommittee of either house.

(4) Discussion regarding a report, development, or course of action regarding security personnel, plans, or devices.

(5) Investigations by the legislature, either house thereof, or by any committee or subcommittee thereof, including the Legislative Audit Advisory Council or any other joint or statutory committee, whenever reasonable grounds exist to believe that the testimony to be elicited will reflect a failure of compliance with law.

(6) Cases of extraordinary emergency, which shall be limited to natural disaster, threat of epidemic, civil disturbances, suppression of insurrections, the repelling of invasions, or other matters of similar magnitude.

(7) Discussion by either house of the legislature, or any committee or subcommittee thereof, of any matter affecting the internal operations or management of the body.

(8) Any other matters provided by law or pursuant to the joint rules of the legislature.

B. All procedural matters pertaining to the necessity, purposes, or reasons for the holding of executive or closed meetings under the provisions of this Section shall be in accordance with such rules as are adopted by each of the houses of the legislature for the purpose.

C. The provisions of this Chapter shall not apply to chance meetings, social gatherings, or other gatherings at which only presentations are made to members of the legislature or members of either house thereof or of any committee or subcommittee if no vote or other action, including formal or informal polling of members, is taken.

Added by Acts 1981, Ex.Sess., No. 21, §1, eff. Nov. 19, 1981; Acts 2010, No. 861, §23.



RS 42:19 - Notice of meetings

§19. Notice of meetings

A.(1)(a) All public bodies, except the legislature and its committees and subcommittees, shall give written public notice of their regular meetings, if established by law, resolution, or ordinance, at the beginning of each calendar year. Such notice shall include the dates, times, and places of such meetings.

(b)(i) All public bodies, except the legislature and its committees and subcommittees, shall give written public notice of any regular, special, or rescheduled meeting no later than twenty-four hours, exclusive of Saturdays, Sundays, and legal holidays, before the meeting.

(ii)(aa) Such notice shall include the agenda, date, time, and place of the meeting. The agenda shall not be changed less than twenty-four hours, exclusive of Saturdays, Sundays, and legal holidays, prior to the scheduled time of the meeting.

(bb) Each item on the agenda shall be listed separately and described with reasonable specificity. Before the public body may take any action on an item, the presiding officer or his designee shall read aloud the description of the item except as otherwise provided in Subitem (dd) of this Item.

(cc) Upon unanimous approval of the members present at a meeting of a public body, the public body may take up a matter not on the agenda. Any such matter shall be identified in the motion to take up the matter not on the agenda with reasonable specificity, including the purpose for the addition to the agenda, and entered into the minutes of the meeting. Prior to any vote on the motion to take up a matter not on the agenda by the public body, there shall be an opportunity for public comment on any such motion in accordance with R.S. 42:14 or 15. The public body shall not use its authority to take up a matter not on the agenda as a subterfuge to defeat the purposes of this Chapter.

(dd) If an agenda of a meeting of a governing authority of a parish with a population of two hundred thousand or more according to the latest federal decennial census or municipality with a population of one hundred thousand or more according to the latest federal decennial census contains more than fifty items, the governing authority may take action on items listed on a consent agenda without reading the description of each item aloud. However, before any action is taken on items listed on a consent agenda, the governing authority shall allow a public comment period. Any item listed on a consent agenda may be removed from the consent agenda by an individual member of the governing authority if a person objects to the presence of the item on the consent agenda and provides reasons for individual discussion at the meeting. The name of the person who objects to a consent agenda item and the reasons for the objection shall be included in the minutes of the meeting.

(iii) Following the above information there shall also be attached to the written public notice of the meeting, whether or not such matters will be discussed in an executive session held pursuant to R.S. 42:17(A)(2):

(aa) A statement identifying the court, case number, and the parties relative to any pending litigation to be considered at the meeting.

(bb) A statement identifying the parties involved and reasonably identifying the subject matter of any prospective litigation for which formal written demand has been made that is to be considered at the meeting.

(iv) In cases of extraordinary emergency, such notice shall not be required; however, the public body shall give such notice of the meeting as it deems appropriate and circumstances permit.

(2) Written public notice given by all public bodies, except the legislature and its committees and subcommittees, shall include, but need not be limited to:

(a) Posting a copy of the notice at the principal office of the public body holding the meeting, or if no such office exists, at the building in which the meeting is to be held; or by publication of the notice in an official journal of the public body no less than twenty-four hours, exclusive of Saturdays, Sundays, and legal holidays, before the scheduled time of the meeting. If the public body has a website, additionally by providing notice via the Internet on the website of the public body for no less than twenty-four hours, exclusive of Saturdays, Sundays, and legal holidays, immediately preceding the meeting. The failure to timely post notice via the Internet pursuant to this Subparagraph or the inability of the public to access the public body's website due to any type of technological failure shall not be a violation of the provisions of this Chapter.

(b) Mailing a copy of the notice to any member of the news media who requests notice of such meetings; any such member of the news media shall be given notice of all meetings in the same manner as is given to members of the public body.

B. Reasonable public notice of day to day sessions of either house of the legislature, and of all matters pertaining to such meetings, including but not necessarily restricted to the content of notices, quorums for the transaction of business, proxy voting, viva-voce votes, and recordation of votes, shall be governed by the provisions of the Louisiana Constitution, the rules of procedure of the Senate and the House of Representatives, and the Joint Rules applicable to both houses. Reasonable public notice of meetings of legislative committees and subcommittees shall be given in accordance with such rules as are adopted by the respective houses for the purpose.

Added by Acts 1952, No. 484, §1. Amended by Acts 1972, No. 669, §1; Acts 1976, No. 665, §1; Acts 1977, No. 707, §1; Acts 1979, No. 681, §1; Acts 1981, Ex.Sess., No. 21, §1, eff. Nov. 19, 1981; Acts 1989, No. 390, §1; Acts 2008, No. 131, §1; Acts 2010, No. 861, §23; Acts 2012, No. 461, §1; Acts 2012, No. 747, §1, eff. June 12, 2012; Acts 2013, No. 416, §1; Acts 2014, No. 628, §1.

NOTE: See Acts 2012, No. 747, §2 regarding public bodies that do not have a website.



RS 42:19.1 - Procedure for the levy, increase, renewal, or continuation of a tax or for calling an election for such purposes by political subdivisions

§19.1. Procedure for the levy, increase, renewal, or continuation of a tax or for calling an election for such purposes by political subdivisions

A.(1)(a) Except as provided for in Subparagraph (b) of this Paragraph, in addition to any other requirements provided for in R.S. 42:19 or other provisions of law, public notice of the date, time, and place of any meeting at which a political subdivision as defined in Article VI, Section 44(2) of the Constitution of Louisiana intends to levy a new ad valorem property tax or sales and use tax, or increase or renew any existing ad valorem property tax or sales and use tax, or authorize the calling of an election for submittal of such question to the voters of the political subdivision shall be published in the official journal of the political subdivision no more than sixty days nor less than thirty days before such public meeting; shall be announced to the public during the course of a public meeting of such political subdivision no more than sixty days nor less than thirty days before such public meeting; and notice of such meeting shall be written and hand delivered or transmitted by email to each voting member of any governing authority of a political subdivision that is required to approve such a measure previously adopted by another governing authority and to each state senator and representative in whose district all or a portion of the political subdivision is located, no more than sixty days nor less than thirty days before such public meeting. Email delivery shall be made to the official email address of such voting members or legislators and to any other address provided in writing to the political subdivision by such a voting member or legislator. The inadvertent failure to notify a state senator or representative as required by this Subsection shall not constitute a violation of this Section; however, the knowing failure to notify a state senator or representative as required by this Subsection or the willful disregard of the requirement to notify a state senator or representative as required by this Subsection shall constitute a violation of this Chapter.

(b) If at a meeting held in accordance with Subparagraph (a) of this Paragraph a political subdivision adopts such a measure, the provisions of this Section shall not apply to a subsequent meeting of such political subdivision if the only action taken at the subsequent meeting is one which results in a change to the previously adopted measure that reduces the rate or term of the tax in the measure and thereby reduces the total amount of tax that would be collected under the measure, or substantially reduces the cost to the political subdivision of any bond or debt obligation to be incurred by the political subdivision.

(2)(a) In the event of cancellation or postponement of a meeting at which consideration of or action upon a proposal to levy, increase, renew, or continue any ad valorem or sales and use tax or authorize the calling of an election for submittal of such questions to the voters of the political subdivision was scheduled, notice of the date, time, and place of any subsequent meeting to consider such proposal shall be published in the official journal of the political subdivision no less than ten days before such subsequent meeting.

(b) However, in the event that consideration of or action upon any such proposal was postponed at the scheduled meeting, or any such proposal was considered at the scheduled meeting without action or vote, then any subsequent meeting to consider such proposal shall be subject to the requirements of Subparagraph (a) of this Paragraph unless the date, time, and place of a subsequent meeting for consideration of such proposal is announced to the public during the course of such meeting.

B. The provisions of this Section shall not apply to any consideration of or action upon a proposal to levy additional or increased ad valorem property tax millages on property without voter approval to which the provisions of R.S. 47:1705(B)(2)(c) and (d) apply.

Acts 2013, No. 267, §1; Acts 2014, No. 694, §1, eff. Aug. 1, 2014; Acts 2014, No. 791, §15.



RS 42:20 - Written minutes

§20. Written minutes

A. All public bodies shall keep written minutes of all of their open meetings. The minutes to be kept by the legislature and legislative committees and subcommittees shall be governed by the provisions of R.S. 42:21. The minutes of all other public bodies shall include but need not be limited to:

(1) The date, time, and place of the meeting.

(2) The members of the public body recorded as either present or absent.

(3) The substance of all matters decided, and, at the request of any member, a record, by individual member, of any votes taken.

(4) Any other information that the public body requests be included or reflected in the minutes.

B.(1) The minutes shall be public records and shall be available within a reasonable time after the meeting, except where such disclosures would be inconsistent with R.S. 42:16, 17, and 18, or rules adopted under the provisions of R.S. 42:21.

(2) If the public body has a website, the public body shall post on its website a copy of the minutes made available pursuant to Paragraph (1) of this Subsection and shall maintain the copy of those minutes on the website for at least three months after the posting. If the public body is required to publish its minutes in an official journal, the public body shall post its minutes on its website as required by this Paragraph within ten days after publication in the official journal. If the public body is not required to publish its minutes in an official journal, the public body shall post its minutes on its website as required by this Paragraph within a reasonable time after the meeting. The inability of the public to access the public body's website due to any type of technological failure shall not be a violation of the provisions of this Chapter.

Added by Acts 1976, No. 665, §1. Amended by Acts 1981, Ex.Sess., No. 21, §1, eff. Nov. 19, 1981; Acts 2010, No. 861, §23; Acts 2014, No. 628, §1.



RS 42:21 - Minutes of legislative sessions, legislative committees and subcommittees

§21. Minutes of legislative sessions, legislative committees and subcommittees

A. The journals of the proceedings of each of the houses of the legislature, as required to be kept by the provisions of Article III, Section 10(B) of the Louisiana Constitution, shall constitute the written minutes of open sessions of the Senate and of the House of Representatives.

B. The written minutes of standing, interim, joint, and other committees and subcommittees of the Senate and House of Representatives shall include such information as may be required by the rules of the respective houses.

Added by Acts 1981, Ex. Sess., No. 21, §1, eff. Nov. 19, 1981; Acts 2010, No. 861, §23.



RS 42:22 - Presentation and consideration of offer to sell natural gas to a public body, or to operate or acquire ownership of, a gas utility owned or operated by a public body

§22. Presentation and consideration of offer to sell natural gas to a public body, or to operate or acquire ownership of, a gas utility owned or operated by a public body

A. For the purposes of this Section, "gas utility" means any revenue producing business or organization which is owned or operated by a public body, and which regularly supplies the public with natural gas at retail.

B. Prior to consideration or action by a public body to accept a proposal by a nonpublic entity to sell natural gas to a public body for use in its gas distribution system sales to retail customers for a term exceeding twelve months including rollovers or extensions, or to assume operation or acquire ownership of, a gas utility being operated or owned by the public body, the proposal shall:

(1) Be introduced, in writing, at an open meeting of the public body.

(2) Not be considered by the public body until notice of the proposal has been published in the official journal of the public body and at least thirty days has lapsed after the introduction of the proposal.

(3) Include a written report of the most recent five-year history of the sale of natural gas to similar public bodies for use in gas distribution system sales to retail customers for a term exceeding twelve months including rollovers or extensions by the nonpublic entity if the entity is seeking to sell natural gas to a public body for use in its gas distribution system sales to retail customers for a term exceeding twelve months including rollovers or extensions to the public body or a five-year history of the purchase price of other gas utilities operated or owned by a public body paid by the nonpublic entity if the entity is seeking to assume operation or acquire ownership of the utility. A copy of the report shall be provided to all members of the public body and be available to the public.

(4) Include any written contract or agreement proposed between the nonpublic entity seeking to sell natural gas to a public body for use in its gas distribution system sales to retail customers for a term exceeding twelve months including rollovers or extensions to, or assume operation or acquire ownership of, the gas utility and the public body. A copy of the contract or agreement shall be provided to all members of the public body and be available to the public.

C. Notice of the proposal and the availability of the written report and contract or agreement shall be published once in the official journal of the public body. The notice shall indicate the time and place where the public body will hold a public hearing and consider the proposal.

D. No proposal shall be considered until a public hearing on it has been held. No proposal can be adopted at the meeting at which it is introduced.

E. Any proposed revision or amendment of the published contract or agreement shall be noticed, published, and made available in its entirety in the same manner as required for the original contract or agreement. No such contract or agreement shall be entered into by the public body until at least thirty days have lapsed since the notice of the availability of the revised contract or agreement has been published.

Acts 2003, No. 1274, §1, eff. July 11, 2003; Acts 2010, No. 861, §23.



RS 42:23 - Sonic and video recordings; live broadcast

§23. Sonic and video recordings; live broadcast

A. All of the proceedings in a public meeting may be video or tape recorded, filmed, or broadcast live. However, any nonelected board or commission that has the authority to levy a tax shall video or audio record, film, or broadcast live all proceedings in a public meeting.

B. A public body shall establish standards for the use of lighting, recording or broadcasting equipment to insure proper decorum in a public meeting.

Added by Acts 1952, No. 484, §1. Amended by Acts 1972, No. 669, §1; Acts 1989, No. 172, §1; Acts 2010, No. 861, §23; Acts 2013, No. 363, §1, eff. June 17, 2013.



RS 42:24 - Voidability

§24. Voidability

Any action taken in violation of this Chapter shall be voidable by a court of competent jurisdiction. A suit to void any action must be commenced within sixty days of the action.

Added by Acts 1972, No. 669, §2. Amended by Acts 1976, No. 665, §1; Acts 1979, No. 681, §1; Acts 2010, No. 861, §23.



RS 42:25 - Enforcement

§25. Enforcement

A. The attorney general shall enforce the provisions of this Chapter throughout the state. He may institute enforcement proceedings on his own initiative and shall institute such proceedings upon a complaint filed with him by any person, unless written reasons are given as to why the suit should not be filed.

B. Each district attorney shall enforce the provisions of this Chapter throughout the judicial district within which he serves. He may institute enforcement proceedings on his own initiative and shall institute such proceedings upon a complaint filed with him by any person, unless written reasons are given as to why the suit should not be filed.

C. Any person who has been denied any right conferred by the provisions of this Chapter or who has reason to believe that the provisions of this Chapter have been violated may institute enforcement proceedings.

Added by Acts 1976, No. 665, §1. Amended by Acts 1977, No. 707, §1; Acts 1979, No. 681, §1; Acts 2010, No. 861, §23.



RS 42:26 - Remedies; jurisdiction; authority; attorney fees

§26. Remedies; jurisdiction; authority; attorney fees

A. In any enforcement proceeding the plaintiff may seek and the court may grant any or all of the following forms of relief:

(1) A writ of mandamus.

(2) Injunctive relief.

(3) Declaratory judgment.

(4) Judgment rendering the action void as provided in R.S. 42:24.

(5) Judgment awarding civil penalties as provided in R.S. 42:28.

B. In any enforcement proceeding the court has jurisdiction and authority to issue all necessary orders to require compliance with, or to prevent noncompliance with, or to declare the rights of parties under the provisions of this Chapter. Any noncompliance with the orders of the court may be punished as contempt of court.

C. If a person who brings an enforcement proceeding prevails, he shall be awarded reasonable attorney fees and other costs of litigation. If such person prevails in part, the court may award him reasonable attorney fees or an appropriate portion thereof. If the court finds that the proceeding was of a frivolous nature and was brought with no substantial justification, it may award reasonable attorney fees to the prevailing party.

Added by Acts 1979, No. 681, §1. Acts 1989, No. 54, §1; Acts 2010, No. 861, §23.



RS 42:27 - Venue; summary proceedings

§27. Venue; summary proceedings

A. Enforcement proceedings shall be instituted in the district court for the parish in which the meeting took place or will take place.

B. Enforcement proceedings shall be tried by preference and in a summary manner. Any appellate court to which the proceeding is brought shall place it on its preferential docket, shall hear it without delay, and shall render a decision as soon as practicable.

Added by Acts 1979, No. 681, §1; Acts 2010, No. 861, §23.



RS 42:28 - Civil penalties

§28. Civil penalties

Any member of a public body who knowingly and wilfully participates in a meeting conducted in violation of this Chapter, shall be subject to a civil penalty not to exceed one hundred dollars per violation. The member shall be personally liable for the payment of such penalty. A suit to collect such penalty must be instituted within sixty days of the violation.

Acts 1989, No. 54, §1; Acts 2010, No. 861, §23.



RS 42:31 - Eligibility requirements for certain unclassified employees

CHAPTER 2. ELIGIBILITY TO HOLD OFFICE OR POSITION

PART I. GENERAL PROVISIONS

§31. Eligibility requirements for certain unclassified employees

A. Notwithstanding any other law to the contrary, any person hired or employed in an unclassified position as defined by the State Civil Service Commission, and whose annual salary or rate of compensation is equal to, or exceeds one hundred thousand dollars, shall, within thirty days of being hired or employed at such salary, provide proof to his public employer that he has been issued a Louisiana driver's license and that all vehicles registered in his name are registered in Louisiana. This requirement shall be deemed a qualification for the position for which the person was employed or hired, and for the duration of the person's employment in the event the person's salary is increased and the requirements of this Section are triggered.

B. All government agencies which hire or employ any person in an unclassified position as defined by the State Civil Service Commission, whose annual salary or rate of compensation is equal to, or exceeds one hundred thousand dollars, shall verify that such person has been issued a Louisiana driver's license and that all vehicles registered in his name are registered in Louisiana. The public employer shall verify the employee meets this requirement for the duration of this person's employment.

C. Any person hired or employed in an unclassified position who does not meet the requirements of this Section, or who no longer meets the requirements of this Section, shall be removed and terminated within thirty days of the public employer learning such person does not meet the requirements of this Section.

Acts 2013, No. 264, §1, eff. Sept. 15, 2013.



RS 42:32 - Enemy aliens not to be employed; penalty

§32. Enemy aliens not to be employed; penalty

The state, its agencies and subdivisions, as well as municipalities and parishes, shall not employ knowingly any enemy alien.

For the purpose of this section an enemy alien is defined as any person who is a national of a country with whom the United States is at war.

Any public officer or anyone in charge of any state agencies or board, who knowingly employs, or permits to be employed, any enemy alien shall be fined one thousand dollars or imprisoned for six months.

Amended by Acts 1974, No. 472, §1.



RS 42:33 - State civil service positions; Selective Service System registration required

§33. State civil service positions; Selective Service System registration required

A. Except as provided in Subsections B and C of this Section, no person who is required to register for the federal draft under Section 3 of the Military Selective Service Act (50 U.S.C. App. 453) shall be eligible for employment or appointment in a state civil service position, whether classified or unclassified, until such person has registered for such draft, as evidenced by a statement of compliance pursuant to rules and regulations promulgated by the State Civil Service Commission.

B. A veteran of the armed forces of the United States may submit a copy of his discharge papers or his discharge certificate in lieu of the statement of compliance required by Subsection A of this Section.

C. A person who has not registered for the federal draft, as provided in Subsection A of this Section shall be eligible for employment or appointment in a state civil service position if the requirement for the person to register has terminated or become inapplicable to the person. The State Civil Service Commission may adopt rules for documentation of termination or inapplicability of such requirement.

Acts 1987, No. 581, §1; Acts 1999, No. 372, §1.



RS 42:34 - Defaulters not to hold office

§34. Defaulters not to hold office

Any person who at any time has been a collector of state, parish or municipal taxes or otherwise entrusted with public money, is ineligible to be a member of the Legislature, or to hold any office of profit or trust under the state government until he has obtained a discharge for the amount of the collections, and for all the public money with which he was entrusted.

Amended by Acts 1950, No. 316, §13.



RS 42:35 - Commissions not to issue to defaulters; new elections

§35. Commissions not to issue to defaulters; new elections

The governor shall not issue a commission to any public officer who appears to be a defaulter by the reports on file in his office, unless it is proved to his satisfaction that the person is not a defaulter, or has paid the amount of his defalcation. Unless this proof is made within ninety days from the date of the election or appointment the governor shall order a new election or make a new appointment, as the case may be.



RS 42:36 - Repealed by Acts 1950, No. 56, 1

§36. Repealed by Acts 1950, No. 56, §1



RS 42:37 - Questioning of employee witnesses as to membership in communist party; refusal to answer

§37. Questioning of employee witnesses as to membership in communist party; refusal to answer

Every person in the employ of the state of Louisiana or any political subdivision thereof, or in the employ in any capacity of any parish or city school board or any public school, college, university or other institution of higher learning which is supported in whole or in part by public funds of the State of Louisiana, whenever he may or shall be called and sworn as a witness before the Joint Legislative Committee of the Legislature of Louisiana, shall be required to answer under oath whether he has been or is a member of the Communist Party. Refusal to give such information, in which the state of Louisiana has a legitimate interest in securing, in response to questions asked by the chairman, or any member of the Joint Legislative Committee, whenever any legislative investigation is being made or undertaken by the said committee in accordance with the provisions of Article V, Section 17 of the Constitution of the state of Louisiana, shall constitute insubordination on the part of any such employee, and he shall, by reason of such refusal to answer any such question or questions, be subject to dismissal or discharge, in the manner provided by law, from his said employment.

Acts 1960, No. 243, §1.



RS 42:38 - Repealed by Acts 1979, No. 700, 8

§38. Repealed by Acts 1979, No. 700, §8



RS 42:39 - Judges; ineligibility to become candidate for other elective office; conditions and exceptions

§39. Judges; ineligibility to become candidate for other elective office; conditions and exceptions

A. After July 31, 1968, no person serving in or elected or appointed to the office of judge of any court, justices of the peace excepted, shall be eligible to hold or become a candidate for any national, state or local elective office of any kind whatsoever, including any national, state or local office in any political party organization, other than a candidate for the office of judge for the same or any other court.

B. The provisions of Subsection (A) of this section shall not be construed as prohibiting any person from resigning from his office as judge of any court for the purpose of becoming a candidate for nomination or election to any national, state or local elective office for which he is qualified and eligible; provided, however, that the resignation of any such person shall be and is made not less than twenty-four hours prior to the date on which he qualifies as a candidate for nomination or election to the office to which he seeks nomination or election.

C. If any judge elected or appointed, justice of the peace excepted, qualifies for any other elective position, other than those allowed by the provisions of this section, without complying with the provisions of Subsection (B) set forth above, his qualification as a candidate for the other office shall ipso facto be null and void.

Added by Acts 1968, No. 504, §§1, 2.



RS 42:39.1 - Judges; eligibility to serve on boards of directors of financial institutions

§39.1. Judges; eligibility to serve on boards of directors of financial institutions

Any person serving in or elected or appointed to the office of judge of any court may hold and manage investments, including real estate, and engage in other remunerative activity and may also serve as a member of the board of directors of any bank, lending institution, homestead or savings and loan association, or other similar financial institutions.

Added by Acts 1978, No. 491, §1.



RS 42:39.2 - Justices of the peace; ineligibility of temporary appointees to fill vacancy

§39.2. Justices of the peace; ineligibility of temporary appointees to fill vacancy

No person appointed by the Supreme Court to temporarily serve in the office of justice of the peace, until a vacancy can be filled through election, shall be eligible to run as a candidate for the filling of said vacant seat. The provisions of this Section shall apply to any person who accepts the appointment to temporarily serve as justice of the peace and subsequently resigns the office prior to the filling of the vacancy through election.

Acts 1987, No. 247, §2.



RS 42:51 - Declaration of policy

PART II. SUBVERSIVE ACTIVITIES BY PUBLIC

EMPLOYEES OR BY STUDENTS

§51. Declaration of policy

The Legislature of Louisiana does hereby take cognizance of the fact that much of the world is in a state of political unrest; that foreign agents and others who seek the overthrow or destruction of the government of the United States are known to be working in our country, and that such a situation presents a clear and present danger; and it is hereby declared to be public policy that subversive activities by any public employee, or by any student in a public educational institution in this state, should not be permitted, and this act is enacted to prohibit such subversive activities.

Acts 1950, No. 284, §1.



RS 42:52 - Oath or affirmation; form

§52. Oath or affirmation; form

A. Except as otherwise provided herein, no person owing allegiance to the United States shall be employed by the state or any political subdivision thereof unless and until he files the following written statement with the appropriate appointing authority:

"I (A.B.) do solemnly swear (or affirm) that I will support the constitution and laws of the United States and the constitution and laws of this State; and I will faithfully and impartially discharge and perform all the duties incumbent upon me as _____, and according to the best of my ability and understanding. So help me God."

B. A person may be temporarily employed for fifteen days, and if the above statement is not filed by the fifteenth day, he shall be discharged.

Acts 1950, No. 284, §2. Amended by Acts 1952, No. 504, §1; Acts 1982, No. 48, §1.



RS 42:53 - Oath or affirmation; prospective employees

§53. Oath or affirmation; prospective employees

Before any contract of employment between any person and a state department, board, commission, or agency of the State of Louisiana, or of any political subdivision or municipal corporation of the State of Louisiana, is made or renewed after July 26, 1950, the oath or affirmation prescribed in R.S. 42:52 hereof shall be taken and filed by the prospective employee.

Acts 1950, No. 284, §3.



RS 42:54 - Subversive activities prohibited

§54. Subversive activities prohibited

No public employee, and no student in a public educational institution, shall by word of mouth or writing knowingly or wilfully advocate, abet, advise, or teach, the duty, necessity, desirability, or propriety, of overthrowing or destroying the government of the United States or of any state or of any political subdivision thereof, by force, violence, or any other unlawful means, or the adherence to the government of any foreign nation in the event of war between the United States and such foreign government.

Acts 1950, No. 284, §4.



RS 42:55 - Definitions

§55. Definitions

As used in this Part: (1) "Public employee" shall mean and include every officer or employee of any department, board, commission, or agency of the State of Louisiana, or of any political subdivision or municipal corporation of the State of Louisiana.

(2) "Student in a public educational institution" shall mean and include every student enrolled in any public school of the State, or in any state-supported trade school, vocational school, college, or university.

Acts 1950, No. 284, §4.



RS 42:56 - Dismissal from employment; expulsion from educational institution

§56. Dismissal from employment; expulsion from educational institution

Any public employee found guilty of committing any act prohibited by R.S. 42:54 hereof shall be dismissed from his public employment. Any student in a public educational institution found guilty of committing any act prohibited by R.S. 42:54 hereof shall be expelled from the public educational institution in which he is enrolled.

Acts 1950, No. 284, §5.



RS 42:57 - Hearing; review

§57. Hearing; review

No person shall be dismissed or expelled under the provisions of this Part unless found guilty after a hearing, and review, as provided hereinafter. No person shall be tried under the provisions of this Part unless the administrative head of the public educational institution or public body concerned shall have made a complete investigation of the accusation, shall have found that probable cause exists for such a hearing, and shall prefer in writing a charge specifying the act or acts alleged to have been committed by the person accused. Every such hearing shall be had before a committee of not less than three nor more than seven citizens, some or all of whom might be employees of the public educational institution or public body, appointed by the administrative head thereof.

Not less than ten nor more than twenty days prior to such hearing, a written statement specifying the charges, and setting out the time and place of the hearing, shall be served personally or by registered mail upon the person charged. Such hearing shall be conducted by the committee appointed therefor, and shall not be public unless the person charged so requests in writing. Both the accused and the public educational institution or public body may be represented by counsel, and shall have the right to subpoena, examine, and cross-examine witnesses, all of whom shall be sworn by the chairman of the committee before testifying. A stenographic record of all proceedings at the hearing shall be provided by the administrative officer preferring the charges.

If the committee finds the charge proved, it shall transmit a copy of the proceedings at the hearing to the administrative officer preferring the charges, and shall recommend the dismissal or the expulsion, as the case may be, of the person charged. The governing authority (if any) of the department, board, commission, or agency, and if none, the administrative head thereof, shall review all proceedings at any hearing where the committee conducting it has found the charges proven. If the reviewing authority disagrees with such finding, it shall set it aside, dismiss the proceedings, and notify the person charged accordingly. If the reviewing authority agrees with such finding, it shall approve the proceedings, find the person charged guilty, and dismiss or expel, as the case may be, the person so found guilty.

Any committee conducting such a hearing shall have the same authority to subpoena witnesses, or to order the taking of testimony by deposition, as is now enjoyed by the district courts. Failure to appear at a committee hearing, or to appear to have testimony taken by deposition, or refusal to answer any proper question propounded, shall be deemed contempt of the committee, and certified as such by the committee to the district court having jurisdiction over the parish in which the offender is domiciled. If such person is found guilty thereof by such court, he may be punished in the same manner, and to the same extent, as if he had been guilty of contempt of such court. Perjury committed by persons testifying at such hearing shall be punished in the same manner, and to the same extent, as perjury committed in the district courts of the state.

The written record of all proceedings at all hearings at which the committee found the charges not proved, and in all cases where the reviewing authority sets aside the committee's finding that the charges had been proved, shall be kept confidential, and shall not be deemed public records, except at the written request of the person charged.

Acts 1950, No. 284, §6.



RS 42:58 - Appeal

§58. Appeal

Any person dismissed or expelled as set forth in R.S. 42:57 hereof may prosecute an appeal from such dismissal or expulsion, within thirty days of notice thereof, to the district court having jurisdiction over the parish of the domicile of the public educational institution or public body concerned. On such appeal, which shall be a trial de novo, the written record of the proceedings before the committee shall be admissible in evidence for all purposes, but either party shall have the right to introduce all other competent evidence desired, whether introduced at the hearing by the committee or not.

Acts 1950, No. 284, §7.



RS 42:61 - Declaration of policy

PART III. DUAL OFFICEHOLDING AND DUAL EMPLOYMENT

§61. Declaration of policy

A. It is essential to the maintenance of a democratic society that public officials and employees perform the public business in a manner which serves to promote and maintain in the general citizenry a high level of confidence and trust in public officials, public employees, and governmental decisions. The attainment of this end is impaired when a public official or employee holds two or more public offices or public jobs which by their particular nature conflict with the duties and interests of each other. The attainment of a high level of confidence and trust by the general citizenry in public officials, employees, and governmental decisions is further impaired by the excessive accumulation of governmental power which may result from public officials or employees holding two or more public offices or public jobs.

B. It is the purpose of this Part to implement a policy which will serve to maintain a high level of trust and confidence by the general citizenry in public officials, employees, and governmental decisions of the government of this state and of its political subdivisions by defining and regulating dual employment and by defining, regulating, and prohibiting dual officeholding.

Added by Acts 1979, No. 700, §1.



RS 42:62 - Definitions

§62. Definitions

As used in this Part the following words and phrases shall have the following meanings ascribed for each unless the context clearly indicates otherwise:

(1) "Elective office" means any position which is established or authorized by the constitution or laws of this state or by the charter or ordinances of any political subdivision thereof, which is not a political party office, and which is filled by vote of the citizens of this state or of a political subdivision thereof.

(2) "Appointive office" means any office in any branch of government or other position on an agency, board, or commission or any executive office of any agency, board, commission, or department which is specifically established or specifically authorized by the constitution or laws of this state or by the charter or ordinances of any political subdivision thereof and which is filled by appointment or election by an elected or appointed public official or by a governmental body composed of such officials of this state or of a political subdivision thereof.

(3) "Employment" means any job compensated on a salary or per diem basis, other than an elective or appointive office, in which a person is an employee of the state government or of a political subdivision thereof.

(4) "Full time" means the period of time which a person normally works or is expected to work in an appointive office or employment and which is at least seven hours per day of work and at least thirty-five hours per week of work.

(5) "Part time" means the period of time which a person normally works or is expected to work in an appointive office or employment which is less than the number of hours of work defined in this Section as full time.

(6) The executive branch of state government includes the following named officers and all other officers, agents, employees, or other persons holding or exercising an employment with them, namely, the governor; lieutenant governor; secretary of state; attorney general; treasurer; commissioner of agriculture; commissioner of insurance; superintendent of education; members of the State Civil Service Commission, the Public Service Commission, the Board of Regents, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors of Southern University and Agricultural and Mechanical College, the State Board of Elementary and Secondary Education, the Board of Trustees for State Colleges and Universities, and the State Bond Commission. The executive branch shall also include the officers, members, agents, and employees of any department, office, agency, instrumentality, board, commission, or other entity created by the constitution or by law whose functions are not primarily legislative, judicial, or local in nature or operation.

(7) The legislative branch of state government includes the members of the Senate and the House of Representatives, the officers, agents, and employees of the legislature of either house or of a committee of either house thereof, the legislative auditor, legislative fiscal officer, or any other agency created by law which is primarily legislative in nature, and any other legislative officer, office, or instrumentality of the state.

(8) The judicial branch of state government includes all judges, employees, and agents of the supreme court, the judicial administrator, courts of appeal, district courts, including the civil and criminal district courts of Orleans Parish, parish courts, city courts, juvenile and family courts, and any other judicial offices and instrumentalities of the state, but does not include judges or employees of courts not enumerated in this Paragraph.

(9) "Political subdivision" means a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions. In addition for the purposes of this Part, mayor's courts, justice of the peace courts, district attorneys, sheriffs, clerks of court, coroners, tax assessors, registrars of voters, and all other elected parochial officials shall be separate political subdivisions.

Added by Acts 1979, No. 700, §1. Acts 1988, No. 58, §3; Acts 2001, No. 451, §3, eff. Jan. 12, 2004.

NOTE: See Acts 2001, No. 451, §8(A) relative to effective date.



RS 42:63 - Prohibitions

§63. Prohibitions

A.(1) Except as otherwise provided in this Subsection, no person holding an elective office, appointive office, or employment in any of the branches of state government or of a political subdivision thereof shall at the same time hold another elective office, appointive office, or employment in the government of a foreign country, in the government of the United States, or in the government of another state.

(2) A person holding employment in the government of the United States and at the same time holding an appointive office in a political subdivision of the state shall not be in violation of this Subsection, unless the particular nature of his employment in combination with the duties and interests of his appointive office in a political subdivision of this state is otherwise prohibited by this Part or is found to be adverse to the public interest as set forth in R.S. 42:61.

(3)(a) A person holding employment in the government of the United States and at the same time holding part-time elective office shall not be in violation of this Subsection, unless the particular nature of his employment in combination with the duties and interests of his elective office is otherwise prohibited by this Part or is found to be adverse to the public interest as set forth in R.S. 42:61.

(b) For purposes of this Paragraph, "part-time elective office" shall mean an elective office the holder of which is deemed to be a part-time public servant pursuant to Article X, Section 29.1(A) of the Constitution of Louisiana.

B. Except as otherwise provided by the Louisiana constitution, no person holding office or employment in one branch of the state government shall at the same time hold another office or employment in any other branch of the state government.

C. No person holding an elective office in the government of this state shall at the same time hold another elective office, a full-time appointive office, or employment in the government of this state or in the government of a political subdivision thereof.

D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court.

E. No person holding a full-time appointive office or full-time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full-time appointive office or full-time employment in the government of the state of Louisiana, in the government of a political subdivision thereof, or in a combination of these.

F. No person holding an elective office in any branch of state government shall contract, on a full-time basis, to provide health or health-related services for any agency of state government. No person engaged in a contract on a full-time basis, with any agency of state government to provide health or health-related services shall hold an elective office in any branch of state government.

Added by Acts 1979, No. 700, §1. Acts 1987, No. 837, §1, eff. July 20, 1987; Acts 1989, No. 60, §1; Acts 1995, No. 673, §1; Acts 2009, No. 178, §1.



RS 42:64 - Incompatible offices

§64. Incompatible offices

A. In addition to the prohibitions otherwise provided in this Part, no other offices or employments shall be held by the same person in combination if any of the following conditions are found to pertain and these prohibitions shall exist whether or not the person affected by the prohibition exercises power in conjunction with other officers:

(1) The incumbent of one of the offices, whether or not in conjunction with fellow officers, or employment has the power to appoint or remove the incumbent of the other, except that local governmental subdivisions may appoint members of the governing body to boards and commissions created by them and over which they exercise general powers as provided in Article VI, Section 15 of the Constitution of Louisiana. A board or commission so created may elect officers from its own membership, and if a joint commission of two parishes, except a joint commission that has as its function the operation and maintenance of a causeway and its related roadways, may also appoint a member of one of such parish's governing body to be its general superintendent.

(2) The incumbent of one office, whether or not in conjunction with fellow officers, or employment receives the oath and/or bond of the incumbent of the other.

(3) The incumbent of one office, whether or not in conjunction with fellow officers, or employment is charged by law with instituting actions for penalties against the incumbent of the other office or employment.

(4) The incumbent of one office, whether or not in conjunction with fellow officers, or employment is required by law to execute orders and follow directions given by the incumbent of the other office or employment.

(5) One office, whether or not in conjunction with fellow officers, or employment is charged with auditing the accounts of or approving the budget of the other position.

(6) Funds received by one office or employment are deposited with or turned over to the other office or position.

B. A joint commission that has as its function the operation and maintenance of a causeway and its related roadways, created by two or more parishes, shall not appoint a member of the governing authority of any of the parishes or an employee thereof to the joint commission. No member of a parish governing authority or employee thereof shall serve as a member of a joint commission that has as its function the operation and maintenance of a causeway and its related roadways, created by the parish by agreement with one or more other parishes.

C. No other combination of offices or employments shall be deemed to be incompatible unless the powers, functions, or duties are found to be adverse to the public interest as set forth in Section 61 of this Part.

Added by Acts 1979, No. 700, §1. Acts 1988, No. 363, §2, eff. July 8, 1988.



RS 42:65 - Civil remedy; penalty

§65. Civil remedy; penalty

A.(1)(a) The attorney general, a district attorney, or any citizen of the state of Louisiana may by summary process petition for a declaratory judgment against a person alleged to be holding or to have held incompatible offices or employments or holding or have held a combination of offices or employments prohibited in this Part. Venue for the suit for a declaratory judgment shall be at the domicile of the defendant who is or was employed or at the official domicile of any office held by the defendant.

(b) Prior to filing a petition pursuant to Subparagraph (a) of this Paragraph, the attorney general or district attorney shall send written notice by certified mail to the person detailing the alleged violation of this Part.

(2) Whether a person has vacated an incompatible or prohibited office or employment prior to the filing of the suit for declaratory judgment or prior to issuance of a final judgment in the suit shall not prohibit the court from declaring that the person has held incompatible offices or employments or a combination of offices or employments prohibited in this Part and ordering reimbursement pursuant to Subsection C of this Section.

B. If the court declares that the person is holding offices or employments in violation of this Part, the court shall declare the office with the term first to expire or one of the employments vacant and shall enjoin the person from further carrying out the duties of that office or employment; however, a person holding an elective office shall continue to serve and perform the duties of that office until his successor has qualified.

C. The court may order the reimbursement to the appropriate governmental body of all pay or other compensation and all allowances, including all allowances and payments for travel and other expenses which have been received by the official or employee in the position vacated, during a period of time not to exceed six months preceding the filing of suit for declaratory judgment. If the person vacates the position or office to remedy a violation of this Part within fourteen days after written notice of the violation is sent by the attorney general or a district attorney pursuant to Subparagraph (A)(1)(b) of this Section, such person shall not be subject to the reimbursement provided for in this Subsection. If the person against whom a declaratory judgment is rendered has obtained an opinion of the attorney general issued prior to the filing of the suit for a declaratory judgment stating that the combination of offices or employments are not incompatible, and are not in violation of this Part, the court shall comply with Subsection B of this Section; however, the person against whom the declaratory judgment was rendered shall not be required to return any portion of the compensation or allowances received by him prior to the date on which the declaratory judgment becomes final. Whenever any person requests an opinion of the attorney general concerning the offices or employments covered hereby, he shall at the same time provide to the attorney general information describing each of the employments or offices concerning which he requests the opinion, the number of hours worked or normally expected to be worked by him per each day of work for each of such employments or offices, the number of hours worked by him per week for such employments or offices, and shall thereafter furnish any other information the attorney general deems necessary for the issuance of the opinion.

Added by Acts 1979, No. 700, §1; Acts 2010, No. 829, §1.



RS 42:66 - Exemptions

§66. Exemptions

A. Nothing in this Part shall be construed to prohibit any of the following classes of officials or employees from serving in other offices or employments:

(1) Notaries public.

(2) Officers in the military service of the United States detailed to educational institutions in the state and persons serving in the National Guard or reserve military forces of the United States or of the state of Louisiana.

(3) Delegates to and employees of any constitutional convention or any charter commission.

(4) Presidential electors.

(5) Persons serving on any board, commission, or committee which is solely advisory in nature.

(6) The governor or his designee, when serving as a member of a state agency, commission, or other state entity in accordance with a provision of the constitution, laws, resolution, or executive order of this state.

(7) Any official who holds another office by virtue of the office to which he is elected or appointed.

(8) A board member of a community action agency.

(9) Persons serving as district or state soil and water conservation committee members.

(10) The current administrator of the Jefferson pre-trial release program.

B. Nothing in this Part shall be construed to prevent a school teacher or person employed in a professional educational capacity in a grade school, high school, other educational institution, parish or city school board from holding at the same time an elective or appointive office.

C. Nothing in this Part shall be construed to prohibit a municipal officer or employee from holding another municipal office or employment as authorized by R.S. 33:381(C).

D. Nothing in this Part shall be construed to prohibit a municipal and/or parochial officer or employee from holding another municipal and/or parochial office or employment as specifically authorized by a legislative or home rule charter, nor shall it be construed to authorize a municipal and/or parochial officer or employee to hold another municipal and/or parochial office or employment when prohibited by a home rule charter.

E. Repealed by Acts 2006, No. 85, §3, eff. May 25, 2006.

F. Nothing in this Part shall be construed to prohibit a coroner from holding another appointive office or employment in any governmental entity in the capacity of a physician.

G. Nothing in this Part shall be construed to prohibit the following persons from also holding the position of assistant United States attorney when so designated for cooperative efforts in criminal prosecutions and without additional compensation:

(1) The attorney general.

(2) Assistant attorneys general.

(3) District attorneys.

(4) Assistant district attorneys.

(5) City attorneys.

(6) Assistant city attorneys.

H. Nothing in this Part shall be construed to prevent a member of a board of a health care facility of the state, or a political subdivision thereof, from also serving as an employee of a health care facility of the United States government.

I.(1) Nothing in this Part shall be construed to prevent an employee of the United States Postal Service from holding at the same time a local elective office in a village or town, provided such village or town has a population of five thousand or less, according to the latest federal decennial census.

(2) Nothing in this Part shall be construed to prohibit a person employed in the state classified civil service as a toll collector, whether full time or part time, from at the same time being employed as an emergency rural carrier with the United States Postal Service, provided that such person was employed as a toll collector as of January 1, 1999.

J. Nothing in this Part shall be construed to prohibit an elected school board member from holding employment as a juvenile probation officer in a district court, as a parish prison warden, or as a deputy sheriff provided that such person, on September 7, 1979, held elective office as a school board member and at the same time held elective or appointive office in juvenile services of the district court, or held elective office as a school board member and at the same time held employment as a parish prison warden or as a deputy sheriff and has continued to so serve as a school board member and in juvenile services of the district court, or as a school board member and as a parish prison warden or a deputy sheriff. The provisions of this Subsection relative to parish prison wardens and deputy sheriffs shall not be applicable in Orleans Parish, Jefferson Parish, or East Baton Rouge Parish.

K. Nothing in this Part shall be construed to prohibit a mayor of a municipality with a population of not more than five thousand who is a licensed physician from being employed in or appointed to any position for which a physician is required at the Lallie Kemp Regional Medical Center.

L.(1) Nothing in this Part shall be construed to prevent a deputy sheriff from holding the office of either mayor or alderman of a municipality, provided such municipality has a population of two thousand five hundred or less, according to the latest federal decennial census.

(2)(a) Nothing in this Part shall be construed to prohibit a deputy sheriff from holding the office of part-time constable of a justice of the peace court whose jurisdiction has a population of fifteen thousand or fewer persons according to the 1990 federal decennial census, or from holding the office of part-time constable or part-time marshal of a city court in a municipality with a population of ten thousand or fewer persons according to the 1990 federal decennial census, provided such person held both the office of deputy sheriff and the office of constable or marshal prior to January 1, 1997.

(b) Repealed by Acts 2001, No. 127, §1.

M. Nothing in this Part shall be construed to prohibit a chief of police of a municipality with a population of less than five thousand according to the 1990 federal decennial census from holding the office of deputy sheriff.

N. Nothing in this Part shall be construed to prohibit a person holding employment in the government of the state from holding at the same time an elective office in the government of a municipality of this state with a population of less than six thousand five hundred according to the 1990 federal decennial census, unless the particular nature of such employment in combination with the duties and interests of such elective office is incompatible as provided in this Part or is found to be adverse to the public interest as set forth in R.S. 42:61.

O. Nothing in this Part shall be construed to prohibit a member of the faculty or staff of a public higher education institution from also holding an appointive office or employment in the government of the United States in a health care facility as a health care provider or researcher.

P. Nothing in this Part shall be construed to prohibit the clerk of court of Jefferson Parish from holding the clerk of court position provided in R.S. 13:2590.2.

Added by Acts 1979, No. 700, §1. Amended by Acts 1982, No. 466, §1, eff. July 21, 1982; Acts 1988, No. 408, §1; Acts 1989, No. 673, §1; Acts 1990, No. 1094, §1, eff. July 31, 1990; Acts 1992, No. 1073, §1; Acts 1995, No. 656, §1; Acts 1998, 1st Ex. Sess., No. 153, §1; Acts 1999, No. 249, §1; Acts 1999, No. 251, §1, eff. June 11, 1999; Acts 1999, No. 374, §1; Acts 2001, No. 127, §1; Acts 2001, No. 335, §§1 and 2, eff. June 6, 2001; Acts 2001, No. 749, §2, eff. June 25, 2001; Acts 2002, 1st Ex. Sess., No. 133, §1, eff. April 23, 2002; Acts 2006, No. 85, §3, eff. May 25, 2006; Acts 2011, 1st Ex. Sess., No. 35, §1; Acts 2012, No. 811, §15, eff. July 1, 2012; Acts 2013, No. 414, §1.



RS 42:67 - Unclassified management positions

PART IV. QUALIFICATIONS FOR MANAGEMENT PERSONNEL

§67. Unclassified management positions

A. Each appointee to or employee in a management position that is added to the unclassified state civil service by the Civil Service Commission under authority of Article X, Section 2(B) of the Louisiana Constitution, shall be subject to the provisions of this Part.

B. For purposes of this Part, "management position" means a position in which the appointee or employee performs one or more of the following activities within an agency in the executive branch of state government:

(1) Exercises important policy-making, policy-determining, or other executive functions.

(2) Directs the work of an organizational unit.

(3) Is held accountable for the success of one or more specific programs or projects.

(4) Monitors progress toward organizational goals and periodically evaluates and makes appropriate adjustments to those goals.

Added by Acts 1983, No. 693, §1.



RS 42:67.1 - Minimum qualifications

§67.1. Minimum qualifications

Each person appointed to a management position covered by this Part shall have at least the following qualifications:

(1) A bachelor's degree from an accredited college or university; however, appropriate work experience related to the position of appointment or employment may be substituted on a year for year basis for such degree.

(2) Three years of responsible managerial experience.

Added by Acts 1983, No. 693, §1.



RS 42:67.2 - Inapplicability of Part

§67.2. Inapplicability of Part

The provisions of this Part shall not be applicable to any person holding a position defined in R.S. 42:67 on the effective date of this Part. Additionally, the provisions of this Part shall not apply to management positions in those offices of the executive branch of state government provided for in Article X, Section 2(B)(10).

Added by Acts 1983, No. 693, §1.



RS 42:67.3 - Additional qualifications

§67.3. Additional qualifications

The civil service commission is hereby authorized to establish additional qualifications for any position defined in R.S. 42:67.

Added by Acts 1983, No. 693, §1.



RS 42:68 - Qualified candidates for management positions; submission of list to governor-elect

CHAPTER 2-A. EXECUTIVE MANAGEMENT DEVELOPMENT

§68. Qualified candidates for management positions; submission of list to governor-elect

A. Within sixty days after each election for governor, the Civil Service Commission shall submit to the governor-elect a list of employees in the classified service holding supervisory positions or positions at other levels of management of major programmatic functions within an agency who meet the minimum qualifications for management personnel set forth in R.S. 42:67.1 and who are thereby eligible for and who desire to apply for appointment to a position of management in the unclassified service. The governor-elect may consult this list in making his appointments to unclassified management positions in the executive branch of state government and may make the list available to secretaries or other heads of departments in the executive branch of state government who will take office at the same time as the governor to whom the list is submitted.

B. In order to effectuate the purposes of this Section, the Department of Civil Service shall establish a program for the systematic identification of qualified classified employee candidates for unclassified management positions in the executive branch of state government. Every agency whose employees are in the classified state civil service shall participate in such program and shall cooperate with the department in carrying out such program under guidelines established by the department in accordance with applicable rules of the Civil Service Commission.

Added by Acts 1983, No. 693, §1.



RS 42:71 - RIGHT TO OFFICE

CHAPTER 3. RIGHT TO OFFICE

§71. Usurpation of office; punishment

Any person who assumes or pretends to be a public officer without the authority of an election, or without the authority of a commission from the governor when a commission is required; or who has been duly addressed out of an office that he held, in the manner provided by Article IX, Section 3, of the Constitution of Louisiana, or who has been removed from such an office by impeachment or recall, is a usurper.

Any usurper who attempts to exercise the functions of a public officer or office, and who interferes with any public officer in the discharge of his duties; or refuses to vacate an office, after having been removed therefrom in the manner provided by Article IX, Section 3, of the Constitution of Louisiana, or by impeachment or recall, shall be fined not more than five hundred dollars or imprisoned not more than six months, or both.

Each day's action by a usurper shall constitute a separate offense.

Amended by Acts 1960, 3rd Ex.Sess., No. 3, §1.



RS 42:72 - Recognition of usurper; penalty

§72. Recognition of usurper; penalty

Any public officer who gives adhesion to, or in any manner recognizes the authority of any usurper as contemplated by R.S. 42:71, forfeits his office.



RS 42:73 - Declaration of forfeiture of office created by statute

§73. Declaration of forfeiture of office created by statute

Whenever the governor ascertains that any public officer, whose office is established by an act of the legislature, has given adhesion to or recognized the authority of any usurper as provided in R.S. 42:71 and 42:72, he may declare that the officer has forfeited his office, and fill the vacancy by appointment under the provisions of the constitution and laws regulating appointments to fill vacancies.



RS 42:74 - Declaration of forfeiture of office created by constitution

§74. Declaration of forfeiture of office created by constitution

Whenever the governor is informed that any public officer has forfeited his office by giving adhesion to or recognizing any usurper the governor may, when the office is established by the constitution, direct the Attorney General or the district attorney to take legal proceedings before the court of competent jurisdiction to have the forfeiture declared.

These proceedings shall be summary and be had by rule, with notice of one full day to the offender. The court shall hear and determine the rule at once.

Any appeal taken shall be made returnable within ten days, and shall be heard by preference by the supreme court, as in case of contest for judicial office.



RS 42:75 - Appointment to fill vacancy

§75. Appointment to fill vacancy

Whenever the court of competent jurisdiction declares that any public officer, whose office is established by the constitution, has forfeited his office, within contemplation of R.S. 42:72, the governor shall fill such office by appointment under the laws providing for filling vacancies in public offices.



RS 42:76 - Actions to try right to office; associations acting as corporations

§76. Actions to try right to office; associations acting as corporations

An action shall be brought in the name of the state in any of the following cases:

(1) When any person usurps, intrudes into, or unlawfully holds or exercises or attempts to remain in possession of any public office or franchise within this state.

(2) When any public officer has done, or suffered to be done, an act which under the laws of this state constitutes a forfeiture of his office.

(3) When any association or any number of persons act as a corporation without being duly incorporated.

This action shall be brought by the attorney general of the state or by the parish district attorney of the parish in which the case arises against the offender, and the suit shall be filed in the district court of that parish.

The action may also be brought by the governor appearing in proper person or through the attorney general of the state or other counsel he may select.



RS 42:77 - Personal right of action

§77. Personal right of action

In the cases provided in R.S. 42:76(1) and 42:76(2), the action may be brought by any person demanding possession of the office against any person claiming or exercising the functions of the office.



RS 42:78 - Service; answer

§78. Service; answer

Service shall be made in the cases provided for in R.S. 42:76 and 42:77, the same as in other civil suits, and the answer of the defendant shall be filed within the legal delays as in other suits. These cases shall be tried by preference over all other cases, without being fixed for trial after issue joined.



RS 42:79 - Interested persons to be joined with state

§79. Interested persons to be joined with state

When the suit is brought by the attorney general of the state or by the district attorney under the provisions of R.S. 42:76 on the relation or information of any interested person, the name of that person shall be joined with the state as plaintiff.



RS 42:80 - Complaint; decree

§80. Complaint; decree

When an action is brought against a person for usurping or intruding into or unlawfully holding or attempting to retain possession of a public office, the person who brings the action must set forth in the complaint the name of the person rightfully entitled to the office, with a statement of his right thereto.

In this case or in case the suit is brought by a claimant to the office on proof that the defendant is in bad faith holding or attempting to retain possession of a public office and in such bad faith has received fees or emoluments belonging to the office, the court may in its decree require the defendant to refund them and render judgment against him for the amount thereof as in other civil suits.



RS 42:81 - Demand for possession

§81. Demand for possession

If the judgment is against the defendant, and rendered upon the right and in favor of the person alleged to be entitled to the office, he shall have the right, after taking the oath of office, and otherwise complying with the requirements of law, to take upon himself the execution of the office, and he shall immediately demand of the defendant all the books and papers pertaining to the office.



RS 42:82 - Damages

§82. Damages

If the judgment is in favor of the person alleged to be entitled to the office, he may recover the damages he sustained by reason of the usurpation by the defendant.



RS 42:83 - Joinder of claimants

§83. Joinder of claimants

Where several persons claim to be entitled to the same office or franchise one action may be brought against all of them in the same suit in order to try their rights to the office or franchise.



RS 42:84 - Defendant liable for costs and damages

§84. Defendant liable for costs and damages

When the defendant against whom such action is brought is adjudged guilty of usurping or intruding into, or unlawfully holding or exercising any office, franchise or privilege, judgment shall be rendered that the defendant be excluded from the office, franchise, or privilege, and also that the plaintiff recover costs against the defendant, and such damages as are proven to have been sustained.



RS 42:85 - Appeal

§85. Appeal

Appeals to the supreme court may be taken from the action provided for in R.S. 42:76 through 42:84, the same as in other cases. But all these cases shall take preference when they come before the supreme court over all other cases in the order of trial, and shall be made returnable to the court, on motion of either of the parties.



RS 42:86 - Manner of trial

§86. Manner of trial

All the cases coming under the provisions of R.S. 42:76 through 42:84 may be tried before a judge of the district in chambers, or at a special term called by the judge on legal notice being given the parties interested; and, if required by either party, the judge may order a special jury, to be summoned according to law, to try the case.



RS 42:87 - Discontinuance of contests

§87. Discontinuance of contests

Whenever there is pending in any court of this state, an untried suit wherein the title to or possession of any office is involved, regardless of the nature of the pleadings, it may be discontinued by the plaintiff upon payment of costs.



RS 42:91 - Purpose

CHAPTER 3-A. SUSPENSION FROM BOARD

§91. Purpose

The purpose of this Chapter is to prohibit a person who has his professional license or certificate suspended or revoked from serving as a member of a board or regulatory entity if membership on the board requires a valid professional license or certificate.

Acts 1995, No. 64, §1, eff. June 12, 1995.



RS 42:92 - Automatic removal

§92. Automatic removal

A. Any person who is appointed, elected, or serves ex officio on any board which membership is conditioned on the possession of a current and valid occupational or professional license or certificate, whose occupational or professional license or certification is suspended or revoked by the board issuing the occupational or professional license or certification, shall be automatically suspended from the board and shall not be reelected or reappointed until his occupational or professional license or certification is reinstated by the issuing board.

B. As used in this Chapter, "board" means the governing authority which has the ultimate jurisdiction over a profession, occupation, or activity which under state law or regulation requires a person to meet certain skills, training, or educational standards prior to being authorized, licensed, or certified to practice or to render a specific service or engage in a trade.

Acts 1995, No. 64, §1, eff. June 12, 1995.



RS 42:141 - Time limitation on oath and bond; failure to comply

CHAPTER 4. QUALIFICATION BY TAKING OATH AND

GIVING BOND

PART I. TIME FOR QUALIFICATION

§141. Time limitation on oath and bond; failure to comply

A. Each public officer, within thirty days after receipt of his commission or within thirty days after receipt of his commission certificate, whichever is later, shall take the oath of office prescribed by law, and give bond, when required, and file the same in the proper office in the manner required by law.

B. Subject to the time limitation set forth in Subsection A of this Section, a public officer may take his oath of office at any time after he receives his commission or commission certificate. An oath taken prior to the date shown on the commission shall be deemed to have been taken on and shall be effective on and after the date on which the term of office for which the oath is taken commences. In cases where the office is one for which no date for term of office is set, an oath taken prior to the date on the commission shall be deemed to have been taken on and shall be effective on and after the date on the commission.

C. Failure to comply with the requirements of this Section shall create a vacancy in the office, and the vacancy shall be filled in accordance with law as in other cases of vacancy.

Amended by Acts 1979, No. 652, §1; Acts 2003, No. 320, §1.



RS 42:142 - Time limitation for persons in military service

§142. Time limitation for persons in military service

The provisions of R.S. 42:141 shall not apply to any person elected, or appointed to any public office while serving in the military service of the United States outside the continental limits of the United States.

These persons shall qualify for office by:

(1) Taking the oath and giving bond, where required, within sixty days after returning to the continental limits of the United States; or

(2) Executing their oath and bond in any part or possession of the United States, or any foreign country.

In any case the oath and bond may be signed and executed before any commissioned officer of the military service of the United States, with the same force and effect as if before a notary public within this state.



RS 42:161 - Public officers to take constitutional oath

PART II. OATH

§161. Public officers to take constitutional oath

All public officers shall take and subscribe to the oath or affirmation required by Article X, Section 30 of the constitution before acting in their respective offices.

Acts 2003, No. 320, §1.



RS 42:162 - Administration and recordation of oath or affirmation

§162. Administration and recordation of oath or affirmation

A. The oath or affirmation of all officers of the state may be administered by the governor, any judge, justice of the peace, notary public, or clerk of court. Except as otherwise provided in Subsection B of this Section, the oath or affirmation shall be subscribed to by the party taking it, and certified in his commission by the person administering it and shall be deposited in the office of the secretary of state and recorded by him. The oath or affirmation of all parish officers shall also be recorded in the clerk of court's office of the parish where the same may have been administered, to be recorded by the clerk of court in a book kept for that purpose.

B. For members of each house of the legislature who take the oath or affirmation at the organizational session of the legislature as provided in Article III, Section 2(D) of the Constitution of Louisiana, the clerical officer of each house of the legislature shall deposit in the office of the secretary of state a certified journal entry of the proceedings of that house which reflects the taking of the oath of office as provided in the constitution. The secretary of state shall record each certified journal entry in the same manner the oaths or affirmations received pursuant to Subsection A of this Section are recorded. For the members of the legislature who took the oath of office at the organizational session of the legislature, the certified journal entry shall fulfill the requirements of this Part to take and subscribe to the oath or affirmation.

C. The oath or affirmation shall be deposited for recordation within one month after the same shall have been administered. A certified journal entry submitted pursuant to Subsection B of this Section shall be deposited for recordation no later than one month following the organizational session of the legislature.

Acts 1988, No. 850, §1; Acts 2003, No. 320, §1; Acts 2012, No. 4, §1, eff. Apr. 25, 2012.

NOTE: Acts 2012, No. 4, §2 provides that the Act is remedial, curative, and procedural and is to be applied retroactively and prospectively.



RS 42:163 - Public officers; date salary commences

§163. Public officers; date salary commences

The salary of any officer in this state whose compensation depends upon or is to be computed by time of service shall commence from the date on which he took the oath of office, or, where the oath is taken in compliance with Section 141 of Title 42, from the effective date as set therein.

Amended by Acts 1978, No. 437, §1; Acts 1979, No. 652, §2.



RS 42:181 - Bond with surety residing in parish, or by surety company

PART III. BOND

§181. Bond with surety residing in parish, or by surety company

All public officers who are required by law to give bond, shall give bond secured by a personal surety residing within the parish where the officer exercises the functions of his office, or by a reputable and reliable surety company doing business in the state.



RS 42:182 - Officers to whom not applicable

§182. Officers to whom not applicable

The provisions of R.S. 42:181 shall not apply to the State Treasurer, the State Auditor, parish recorders and clerks of the district courts.



RS 42:183 - To whom bond payable

§183. To whom bond payable

The bonds of state officers shall be made payable to the governor, and those of the parish officers to the president of the police jury or other governing authority of the parish.



RS 42:184 - Acceptance of bonds

§184. Acceptance of bonds

The bonds of public officers shall be accepted by the parish recorder, the clerk of the district court, and the president of the police jury, or any two of them, in the absence of the third, within thirty days from the date of his commission, and before entering upon his duties.

This shall apply in all the parishes except in the city of New Orleans, where that duty shall be performed by the recorder of mortgages.



RS 42:185 - Acceptance of sureties to be unanimous; appeal

§185. Acceptance of sureties to be unanimous; appeal

The acceptance of the sureties offered upon the bond of any public officer must be unanimous. On the refusal to accept any surety, the district judge shall have the power, upon application made in vacation or in term time, to compel the officials whose duty it is to accept the sureties to show cause why they should not accept them. In all such cases these officials shall, upon demand by the party complaining, certify their decision and evidence upon which it is based to the judge who shall decide thereon immediately; and from his decision and order in the premises there shall be no appeal.



RS 42:186 - Authentication and recordation of bonds

§186. Authentication and recordation of bonds

The bond of any public officer shall be authenticated by the attestations of two witnesses and the signature of the recorder; it shall also be recorded in a separate book kept for that purpose, and it shall also be registered in the mortgage records of the several parishes where the principal obligor may own real estate.



RS 42:187 - Bond operates as mortgage except when signed by surety company

§187. Bond operates as mortgage except when signed by surety company

The bonds, when duly registered, shall operate from and after the date of the registry as a mortgage upon all of the real estate of the principal obligor.

This does not apply to bonds signed by surety companies which shall be recorded only in the parish where the public officer resides and, shall not operate as a mortgage on any property which may be owned by the public officer.



RS 42:188 - Bond to remain on file; copy admissible in evidence

§188. Bond to remain on file; copy admissible in evidence

All bonds must remain on file in the office of the recorder of mortgages and a duly certified copy shall always be admissible in evidence.



RS 42:189 - Duty of recorder to transmit copies

§189. Duty of recorder to transmit copies

The recorder shall transmit to the secretary of state certified copies of all bonds of state officers taken by him, with a certificate of registry in the mortgage records, within three months after their execution.

Whoever violates this Section shall be fined five hundred dollars.

Amended by Acts 1978, No. 437, §1.



RS 42:190 - Release of surety for cause; new bond

§190. Release of surety for cause; new bond

Whenever a surety on any official bond has good cause to fear that the public officer will render him liable by reason of his misfeasance, malfeasance or neglect of official duties, the surety may, by rule upon the officer cause him to appear before any court of competent jurisdiction to show cause why the surety should not be released from further liability upon the bond.

The public officer shall be allowed ten days after service of the rule within which to answer, and upon the trial of the rule, if the court is satisfied that the apprehensions of the surety are well founded, a decree shall be entered requiring the officer to execute a new bond within a time fixed by the court of not less than ten days nor more than twenty days after final judgment, and further decreeing the release of the surety from all liability upon the bond after the expiration of the time allowed to give a new bond.



RS 42:191 - Effect of failure to give new bond

§191. Effect of failure to give new bond

When the public officer fails or refuses to give a new bond, with good and sufficient surety, within the time prescribed by the court, he shall be ipso facto deprived of his office.



RS 42:192 - Summary proceedings

§192. Summary proceedings

All suits brought by a surety under R.S. 42:190 shall be preference cases and shall be tried summarily without the intervention of a jury.



RS 42:193 - Suits to test sufficiency of surety; summary trial; appeal

§193. Suits to test sufficiency of surety; summary trial; appeal

The governor is authorized to direct the institution of suits by the Attorney General or district attorney to test the sufficiency and solvency of the sureties on the bond of any public officer, even after approval of the bond by those whose duty it is to pass upon it.

The suits provided for in this Section may be brought in any court of competent jurisdiction; they shall be tried summarily and in chambers, after ten days notice; and no suspensive appeal shall be allowed from a judgment which declares the bond insufficient or the sureties thereon insolvent unless the officer furnishes a new bond, approved by the proper officers and by the judge who rendered the original judgment.



RS 42:194 - New bond

§194. New bond

Within ten days after the rendition of final judgment setting aside any bond on account of its insufficiency, or the insolvency of the sureties, the party whose bond has been declared unsatisfactory shall furnish a new bond, approved by the judge who rendered the original judgment. In the event of failure to furnish a new satisfactory bond the office shall be declared vacant and filled by appointment under existing laws.



RS 42:195 - Change in salary or compensation not to discharge bonds

§195. Change in salary or compensation not to discharge bonds

The principal and the sureties on official bonds shall not be released or discharged by reason of any change in salaries, fees, commissions or perquisites of office, during the time for which the bond has been given.



RS 42:196 - Sale of land of principal and sureties upon execution

§196. Sale of land of principal and sureties upon execution

Whenever an execution issues against a defaulting officer, the officer to whom the execution is directed, may seize and sell any lands which belonged to the principal obligor at the date of the registry of his official bond, without regard to any subsequent transfer or change of title, and in whatever hands the property is found.

No sale shall be made of the property of the sureties until that of the principal has been discussed.



RS 42:197 - Amount of liability may be stipulated

§197. Amount of liability may be stipulated

The sureties on all bonds given by all public officers may stipulate the amount for which they will severally become liable. This Section does not apply to sureties on the bonds of the State Treasurer and the State Auditor.



RS 42:198 - Special mortgage may be substituted for bond; appraisal

§198. Special mortgage may be substituted for bond; appraisal

All public officers commissioned by the governor, who are required to give bond, may give a special mortgage on property situated within the parish in which they respectively exercise their functions. The mortgage shall be accepted by the persons appointed by law to accept the bond.

The public officer proposing to mortgage property shall exhibit his title and a certificate of mortgages, to the persons authorized to approve the bond, who shall cause the property to be appraised, and not receive it unless it is double the amount of security required, after deducting all mortgages. The persons taking the mortgage shall cause it to be inscribed in the office of the recorder of mortgages, as required by law.



RS 42:199 - Release of sureties by special mortgage

§199. Release of sureties by special mortgage

All public officers who have personal sureties on their official bonds may at any time release them by giving a special mortgage, as provided in R.S. 42:198.



RS 42:200 - Effect of special mortgage

§200. Effect of special mortgage

The effect of the special mortgage authorized by R.S. 42:198 is to free and release the surplus of the property of the person giving it from all mortgages resulting from his official bond.



RS 42:201 - Special mortgage may be transferred to other property

§201. Special mortgage may be transferred to other property

All public officers who are required to give bond and have availed themselves of the privilege to give a special mortgage, are authorized to have this mortgage transferred to other property, by applying to the governor in the manner specified in R.S. 42:202.



RS 42:202 - Mode of transfer

§202. Mode of transfer

The application for the transfer of a special mortgage to other property must be made by petition to the governor, who shall appoint two competent persons to evaluate the property offered as a substitute; and if a sworn appraisement of the property shows that its value is sufficient to answer for the sum required, then after accepting the new mortgage, the governor shall have it recorded in the manner directed by law, and authorize the cancellation of all anterior special mortgages, so far as the state may be interested.



RS 42:203 - Annulment of bonds and mortgages after expiration of office, etc.

§203. Annulment of bonds and mortgages after expiration of office, etc.

All bonds with security and all mortgages which have been furnished by any public officer who has resigned or died, or whose office has expired by limitation, or who has been dismissed from office, shall be automatically cancelled by such eventualities, and no additional requirement for cancellation is necessary. The provisions of this Section do not apply to the collector of state taxes and licenses, nor to the state tax assessors, whose bonds and mortgages may be cancelled by the State Comptroller according to law. The provisions of this Section shall likewise not affect the responsibility of sureties on said bonds and mortgages by acts of the principal where there is liability prior to the cancellation of the said bonds or mortgages.

Amended by Acts 1964, No. 233, §1.



RS 42:204 - Repealed by Acts 1964, No. 233, 2

§204. §§204, 205 Repealed by Acts 1964, No. 233, §2



RS 42:206 - Premium on bonds, how paid

§206. Premium on bonds, how paid

All state boards or commissions, or institutions whose employees are required to give a bond in favor of the state shall pay the premium on the bond.



RS 42:261 - District attorneys; counsel for boards and commissions

CHAPTER 5. DUTIES

PART I. SPECIAL DUTIES

§261. District attorneys; counsel for boards and commissions

A. Except as provided by Subsection C of this Section or as otherwise provided by law, the district attorneys of the several judicial districts other than the parish of Orleans shall, ex officio and without extra compensation, general or special, be the regular attorneys and counsel for the parish governing authorities, parish school boards, and city school boards within their respective districts and of every state board or commission domiciled therein, the members of which, in whole or in part, are elected by the people or appointed by the governor or other prescribed authority, except the state boards and commissions domiciled at the city of Baton Rouge, and all boards in charge or in control of state institutions.

B. Except as provided by Subsection C of this Section or as otherwise provided by law, all legal services for parish governing authorities, parish school boards, city school boards and all state boards and commissions, including levee boards, hospital and asylum boards, educational boards and dock boards, the members of which, in whole or in part, are elected by the people or are appointed by the governor or other prescribed authority, in reference to the issuance of bonds, notes or other evidences of indebtedness, whether in the original instance or for refunding purposes, shall be under the supervision, control and authority of the attorney general.

C. Notwithstanding the provisions of Subsections A and B of this Section or of any other law, the governing authority of Terrebonne Parish may retain or employ, on a full or part-time basis or on retainer, an attorney to serve as its regular or special attorney and in such case may fix and pay the salary or compensation of said attorney. The employment of an attorney under this authorization relieves the district attorney of responsibility.

D.(1) Except as otherwise permitted by this Section it shall be unlawful for any parish governing authority or state board or commission to retain or employ for any compensation whatever any attorney or counsel to represent it generally, or except as provided in R.S. 42:263, to retain or employ any special attorney or counsel for any compensation whatever to represent it in any special matter, or pay any compensation for any legal services whatever, provided that the board of commissioners of the port of New Orleans shall select its own attorney.

(2) The provisions of this Subsection shall not apply to the assessor of the parish of Orleans, the salary of whose attorney is paid by the city of New Orleans, nor shall it apply to the Board of Liquidation of the City Debt created by Act 110 of 1890.

E. Repealed by Acts 2016, No. 168, §1.

F. Notwithstanding the provisions of this Section or any law to the contrary, the Louisiana Board of Chiropractic Examiners may retain and employ counsel as specifically provided in R.S. 37:2804(F), and the attorney general shall be relieved of his responsibility to serve as attorney for the board, in such instances as provided therein.

G. Notwithstanding any other provision of this Section or any other law to the contrary, nothing shall prohibit the governing authorities of the parishes of St. Charles, Ouachita, Morehouse, Calcasieu, and Vermilion from each employing or retaining its own attorney to represent it generally; however, except in those specific instances where expressly allowed by law, no payment to such attorney so employed or retained shall be made on a contingent fee or other percentage basis. The employment of attorneys by said political subdivisions of the aforementioned parishes shall relieve the district attorneys of the judicial districts serving the aforesaid parishes from any other duty of representing said political subdivisions of said parishes.

H. Notwithstanding the provisions of this Section or any other law to the contrary, the Recreation and Park Commission for the parish of East Baton Rouge may retain and employ counsel as otherwise more specifically provided in R.S. 16:2.1 and the district attorney shall be relieved of his responsibility to serve as attorney for the commission only in such instances as provided therein.

I. Notwithstanding any other provision of this Section or any other law to the contrary, and as a further exception to the general prohibition contained in this Section, any hospital service district created by or pursuant to state law may employ or retain its own attorney, the compensation of said attorney to be fixed and paid by the board of said district, in which event the district attorney of the judicial district in which the hospital service district is domiciled shall be relieved of the duty of representing said hospital service district.

J. Notwithstanding the provisions of this Section or of any other laws to the contrary, the Natchitoches Parish School Board is hereby authorized to select its own attorney to serve as general counsel of said board, the compensation of the attorney to be fixed and paid by the board. The employment of an attorney by the school board shall relieve the district attorney of the judicial district serving Natchitoches Parish from any duty to represent the school board.

K. Notwithstanding the provisions of this Section or any law to the contrary, the Louisiana Student Financial Assistance Commission may retain and employ counsel as specifically provided in R.S. 17:3025 and the attorney general shall be relieved of his responsibility to serve as attorney for the commission only in such instances as provided therein. The compensation of said counsel shall be fixed and paid by the commission with the approval of the governor.

Amended by Acts 1952, No. 127, §16; Acts 1952, No. 264, §1; Acts 1960, No. 304, §1; Acts 1960, 2nd Ex. Sess., No. 5, §1; Acts 1964, No. 7, §1; Acts 1974, No. 479, §1; Acts 1974, No. 696, §1; Acts 1976, No. 140, §1; Acts 1976, No. 236, §1; Acts 1978, No. 315, §2; Acts 1978, No. 588, §2; Acts 1978, No. 612, §1; Acts 1979, No. 324, §2; Acts 1979, No. 507, §1; Acts 1980, No. 835, §1; Acts 1981, No. 734, §1; Acts 1982, No. 84, §1; Acts 1983, No. 184, §2; Acts 1983, No. 475, §§2, 3; Acts 1987, No. 267, §2; Acts 1988, No. 729, §1; Acts 1999, No. 384, §1; Acts 2001, No. 359, §2; Acts 2006, No. 622, §6, eff. Dec. 11, 2006; Acts 2011, 1st Ex. Sess., No. 35, §1; Acts 2016, No. 168, §1.



RS 42:261.1 - Certain parish and city school boards; employment of general attorney

§261.1. Certain parish and city school boards; employment of general attorney

Each parish and city school board in the state may select, employ, fix the salary of and pay its own general attorney, in which case the district attorney shall be relieved of responsibility to serve as counsel for such board.

Acts 1983, No. 475, §2.



RS 42:261.2 - Repealed by Acts 1983, No. 475, 3.

§261.2. Repealed by Acts 1983, No. 475, §3.



RS 42:261.3 - Execution of personal judgments against public officials

§261.3. Execution of personal judgments against public officials

Personal judgments for sums of money rendered against present or former public officers or employees of the state or their estates for acts or omissions in the course of public employment shall not become executory until ninety days after the close of the next regular legislative session following the time such judgments become final, or until such time as the Legislature appropriates funds therefor, whichever occurs first, provided, the provisions of this Section shall not affect any special fund or funds created for the payment of special benefits.

For purposes of this section, a judgment becomes final, if appealed from, as provided by Articles 2166 and 2167 of the Code of Civil Procedure or, if there is no appeal taken from such judgment, after the delay for a devolutive appeal therefrom has elapsed.

Added by Acts 1978, No. 136, §1, eff. June 26, 1978.



RS 42:262 - Special attorney or counsel

§262. Special attorney or counsel

A. In the event that the attorney general, or any state agency, board or commission, not including any public postsecondary education institution, is represented by a special attorney or counsel, the special attorney or counsel shall not be compensated for such representation on a contingency fee or percentage basis in the absence of express statutory authority, including R.S. 17:100.10, R.S. 23:1669, R.S. 37:2153, R.S. 41:724 and 922, R.S. 42:1157.3, R.S. 46:15, R.S. 47:1512, 1515.3, 1516, 1516.1, and 1676. In retaining a special attorney or counsel, preference shall be given to private attorneys licensed to practice law in this state and law firms domiciled and licensed in this state.

B. Any recovery or award of attorney fees, including settlement, in litigation involving the attorney general or any state agency, board, or commission, not including any public postsecondary education institution, belongs to the state and shall be deposited into the state treasury into the Department of Justice Legal Support Fund in accordance with R.S. 49:259. No payment of attorney fees shall be made out of state funds in the absence of express statutory authority, including R.S. 17:100.10, R.S. 23:1669, R.S. 37:2153, R.S. 41:724 and 922, R.S. 42:1157.3, R.S. 46:15, R.S. 47:1512, 1515.3, 1516, 1516.1, and 1676, except such payment of attorney fees as may be approved by the Joint Legislative Committee on the Budget during the interim between legislative sessions.

C. Any special attorney or counsel retained or employed by the attorney general, or any state agency, board, or commission, not including any public postsecondary education institution, shall not accept nor demand as payment for the services rendered by the special attorney or counsel anything of economic value from any third party.

D. All contracts with any special attorney or counsel shall require the keeping of accurate records of the hours worked and the expenses incurred in the representation of the public entity. In no case shall the attorney general, or any state agency, board, or commission, not including any public postsecondary education institution, incur fees in excess of five hundred dollars per hour for legal services. In the event of a settlement or final judgment which would result in an award of attorney fees in excess of five hundred dollars per hour, the fee amount shall be reduced to an amount equivalent to five hundred dollars per hour, or the maximum rate approved by the Attorney Fee Review Board, whichever is greater.

E. The provisions of this Section shall not apply to attorneys or counsel retained pursuant to R.S. 39:1533(B) and R.S. 49:258 for purposes of defending the state, its agencies and its employees in tort litigation or other matters involving the Self-Insurance Fund as established in R.S. 39:1533.

F. To the extent not otherwise prohibited by Subsections A, B, C, and D of this Section, the following provisions additionally apply to the retainer of any special attorney or counsel:

(1) In the event it should be necessary to protect the public interest, for any state board or commission to retain or employ any special attorney or counsel to represent it in any special matter for which services any compensation is to be paid, the board or commission may retain or employ such special attorney or counsel solely on written approval of the governor and the attorney general and pay only such compensation as the governor and the attorney general may designate or approve in the written approval. The approval shall be given in their discretion upon the application of the board or commission.

(2) The applicant shall include in its application all of the following:

(a) A resolution that includes all of the following:

(i) A statement showing that a real necessity exists.

(ii) A statement fully providing the reasons for the action.

(iii) A statement of the total compensation to be paid.

(iv) The statutory authority for the contingency fee if the contract contains such a fee.

(b) A copy of the proposed contract described in the resolution.

(3) The governor and attorney general shall not ratify or approve any action of a board, or commission, not including any public postsecondary education institution, in employing any special attorney or counsel or paying any compensation for special service rendered, unless all the formalities as provided by this Section have been complied with or if any of the following apply:

(a) The terms of the resolution do not match the required terms of the contract.

(b) The need is not sufficiently shown in the resolution.

(c) The fee is unreasonable.

(d) The governor or attorney general determines there is a valid reason not to ratify or approve the action.

(4) The governor or attorney general shall respond to the application in writing by giving approval or rejection with reasons.

G. The provisions of this Section shall not apply to any legal fees or attorney compensation made in connection with the issuance of bonds, notes, or other issuances of indebtedness when such legal fees or attorney compensation are approved by the State Bond Commission pursuant to R.S. 39:1405.4.

Acts 2014, No. 796, §1, eff. June 19, 2014.



RS 42:263 - Resolution requesting special counsel

§263. Resolution requesting special counsel

A. No parish governing authority, levee board except as provided in Subsection B hereof, parish school board, city school board, or other local or state board shall retain or employ any special attorney or counsel to represent it in any special matter or pay any compensation for any legal services whatever unless a real necessity exists, made to appear by a resolution thereof stating fully the reasons for the action and the compensation to be paid. The resolution then shall be subject to the approval of the attorney general and, if approved by him, shall be spread upon the minutes of the body and published in the official journal of the parish.

B. Notwithstanding the provisions of Subsection A of this Section or R.S. 42:264, the governing boards of the Cane River Levee and Drainage District, the Campti-Clarence Levee District, the Natchitoches Levee and Drainage District, the Red River Levee and Drainage District, the Fifth Louisiana Levee District, and the Nineteenth Louisiana Levee District may retain or employ special counsel as needed and without the approval of the attorney general.

C. Notwithstanding the provisions of Subsection A of this Section or R.S. 42:264, the Board of Commissioners of the Black Lake Bayou Recreation and Water Conservation District of Red River Parish may retain or employ general or special counsel as needed and without the approval of the attorney general.

Amended by Acts 1979, No. 78, §1; Acts 1982, No. 570, §2.



RS 42:264 - Penalties

§264. Penalties

Any attorney who knowingly accepts employment and compensation from a parish governing authority, parish school board, levee board, city school board, other local board, or state board or commission, not previously approved by the attorney general, must immediately upon notification thereof return a like dollar amount of funds to the public body which paid such prohibited compensation. Notwithstanding such requirement, the Attorney General may approve the employment and payment of compensation retroactively where the failure to comply with this Section was inadvertent and was in good faith, in which case no return of the fee amount shall be required.

Amended by Acts 1981, No. 924, §1.



RS 42:265 - Special services by Attorney General

§265. Special services by Attorney General

The governor may, in his discretion, require and direct the Attorney General to render any special services to any police jury or other parish governing authority, parish school board, or state board or commission, in any matter and when deemed necessary in the case of a state board or commission, to assume full charge and control of all legal proceedings relating to such matter.



RS 42:266 - Mailing of notices, documents or communications: registration or certification optional

§266. Mailing of notices, documents or communications: registration or certification optional

Whenever any officer or official of the state of Louisiana is required under any law of the state of Louisiana to mail any notice, document, communication, or any matter of any nature whatsoever by United States registered mail, such officer or official may, at his option, mail such notice, document, communication or other matter by United States certified mail.

Acts 1958, No. 375, §1.



RS 42:267 - Naming public buildings, etc., in honor of a living person prohibited; penalty

§267. Naming public buildings, etc., in honor of a living person prohibited; penalty

A. Except as authorized or provided by law, no public building, public bridge, public park, public fish or game preserve, or public wildlife refuge­ owned by the state or by any political subdivision of the state or by any institution receiving its support in whole or in part from the state shall be named in honor of any living person.

B. The officer, officers, board, or commission responsible for naming any public building, public bridge, public park, public fish or game preserve, or public wildlife refuge named in violation of this Section in honor of any person who is still living shall change the name and the officer, officers, board, or commission in charge of such building, bridge, park, preserve, or refuge shall destroy, deface, or remove all plaques, signs, or other evidence of the name of such person appearing on the premises thereof.

C. Any person may commence a suit in the district court for the parish in which the building, bridge, park, preserve, or refuge is located for mandamus, injunctive, or declaratory relief to require compliance with the provisions of this Section, together with reasonable attorney fees and costs.

Acts 2004, No. 577, §1.



RS 42:281 - Officers to render account of contingent fund

PART II. REPORTS

§281. Officers to render account of contingent fund

Every officer for the benefit of whose office there is a contingent fund appropriated shall render a detailed statement to the legislature at each regular session, showing what disposition has been made of the fund.



RS 42:282 - Record of monies received; penalty for violation

§282. Record of monies received; penalty for violation

All public officers except notaries public, shall keep a full and complete record of all monies received by them for account of the state or its subdivisions or as fees for services rendered.

Whoever violates the provisions of this Section shall be fined, for the first offense, not less than twenty-five dollars nor more than fifty dollars, and for each subsequent offense not less than one hundred dollars nor more than five hundred dollars or imprisoned for not less than thirty days nor more than ninety days.



RS 42:282.1 - Disbursement of funds by state agency, board or commission; information to be provided to legislators; penalty for violation

§282.1. Disbursement of funds by state agency, board or commission; information to be provided to legislators; penalty for violation

Any other law to the contrary notwithstanding, any official, the head of any board, any commission or any agency of the State of Louisiana charged or assigned with the duty and/or responsibility to collect, receive or disburse state funds, excepting the governor, shall upon request furnish immediately to members of the legislature any information relating to the payment, allotment or disbursement of state funds. Nothing herein shall affect the confidence of the payment of state taxes.

Any person or persons found guilty of violating the provisions of this section shall be suspended from employment by the State of Louisiana, without pay, for a period of not less than sixty days or more than six months.

Acts 1972, No. 515, §1.



RS 42:283 - Expenditures to be reported to police juries and clerks of court

§283. Expenditures to be reported to police juries and clerks of court

All parish sheriffs, clerks of court, assessors, coroners, registrars of voters, boards of health, boards of equalization, and all district levee boards, boards of commissioners of drainage districts for the state, parish of Orleans excepted, shall furnish annually to the governing authority and clerk of court of their respective parishes, a written itemized report showing the expenditures made by their respective offices, boards, or commissions, whether made out of the salary or expense funds of said offices or members of their respective commissions or boards, or otherwise.

Any office, board, or commission required by this Section to make reports and which functions or exercises control in more than one parish, must make its reports to the governing authority and clerk of court of each parish wherein it functions or exercises control.



RS 42:284 - Reports, classification, and itemization

§284. Reports, classification, and itemization

A. The reports provided for in R.S. 42:283 shall be classified under the following headings:

(1) Salaries of officials.

(2) Salaries of deputies.

(3) Salaries of other employees.

(4) Office supplies and furnishings.

(5) Other expenditures.

B. The reports required of the sheriffs at the various parishes shall also include specific itemization of the following expenditures:

(1) Transporting prisoners, fugitives, and insane persons.

(2) Feeding prisoners.

Acts 2004, No. 757, §1, eff. July 1, 2004.



RS 42:285 - Names of deputies, employees, etc., and compensation to be reported

§285. Names of deputies, employees, etc., and compensation to be reported

The first report of each year, made under the provisions of R.S. 42:283 and 42:284 shall include the names of all deputies, employees and officers of the respective offices, boards and commissions, for the preceding year, whether they were employed full time or only temporarily, and shall also show the total salary or compensation paid to each of them during that year.



RS 42:286 - Time of making report

§286. Time of making report

The annual reports required by R.S. 42:283 shall be made within thirty days after the close of the fiscal year employed by the respective offices, boards or commissions, and shall be filed and kept by the secretaries of the respective police juries and respective clerks of court, as public records, for one year.



RS 42:287 - Publication of reports

§287. Publication of reports

Any parish governing authority may, in its own discretion, publish any of the reports which it receives as a result of R.S. 42:283.



RS 42:288 - Penalties

§288. Penalties

Whoever violates any of the provisions of R.S. 42:283 through R.S. 42:287 shall be fined one thousand dollars or imprisoned for six months or both.



RS 42:289 - Definitions

§289. Definitions

The following definitions shall be used in connection with the provisions of R.S. 42:289 through R.S. 42:291:

A. "Appointing authority" means an agency, department, officer, board, or commission of the executive branch and the officers and employees thereof authorized by statute or lawfully delegated authority to employ persons in state government.

B. "Board member" means a member of a board, commission, or other authority of state government created or authorized by law, by the Louisiana Constitution, or by executive order.

C. "Education employee" means an employee of a college or university of the state.

D. "Student employee" means an employee who is required under the terms of his employment to be a full-time student in a school, college, or university in this state.

E. "Unclassified employee" means any person holding an office or position of trust or employment in the state service, whether elective or appointive, who is not in the classified civil service of the state under the provisions of Section 2 of Article X of the Louisiana Constitution, excluding bona fide students employed by the educational institution in which they are enrolled as students.

Acts 1964, No. 38, §1. Acts 1987, No. 843, §1.



RS 42:290 - Filing of information on employees; exceptions; penalties

§290. Filing of information on employees; exceptions; penalties

A. The appointing authority of each agency, board, commission, department, or other entity in the executive branch of state government shall file with the Department of State Civil Service the name, address, position, date of employment, place of employment, hours of work, and salary or per diem of each unclassified employee under its jurisdiction. Thereafter, within thirty days of employment, termination, or change in any of the elements of employment herein enumerated, the appointing authority shall report such employment, termination, or change in status to the Department of State Civil Service. Each such appointing authority shall report with respect to all classified employees under the jurisdiction of the entity as required by and in accordance with the rules of the State Civil Service Commission. All such information shall be open to public inspection and, except to the extent otherwise provided herein, shall be subject to the provisions of R.S. 44:1 through R.S. 44:41.

B. For purposes of R.S. 42:289 through 291, the term "state government" shall not include district courts, including the civil and criminal courts of Orleans Parish, district attorneys, sheriffs, clerks of court, registrars of voters, assessors, coroners, election officials and workers, parishes, municipalities, and any other unit of local government, including school boards and special districts, authorized by law to perform governmental functions.

C. Any person who willfully violates any provision of R.S. 42:289 or R.S. 42:290 shall be guilty of a misdemeanor and shall, upon conviction, be punished by a fine of not less than one hundred dollars nor more than one thousand dollars, or by imprisonment for a term of not less than ten days nor more than six months, or by both fine and imprisonment.

Acts 1964, No. 38, §§2-4. Amended by Acts 1972, No. 328, §2; Acts 1986, No. 898, §1; Acts 1987, No. 843, §1; Acts 1992, No. 949, §2, eff. Jan. 1, 1993.



RS 42:291 - Compilation of reported information; reports

§291. Compilation of reported information; reports

A. The Department of State Civil Service shall collect and maintain in accordance with law the information reported pursuant to R.S. 42:289 and R.S. 42:290. Said department shall publish quarterly, or at lesser intervals as deemed appropriate by the director of state civil service, a report reflecting the number of employees of state government by categories as provided in Subsection B of this Section.

B.(1) The report shall provide, separately, the number of full-time equivalent executive branch employees of state government and the number of full-time equivalent executive branch employees of state government whose salaries and employee benefits are funded through an appropriation measure enacted by the legislature, and each such number shall be further divided into the number of:

(a) Education employees.

(b) Student employees.

(c) Board members.

(d) All other employees.

(2) The report also shall include the aggregate number of full-time equivalent executive branch employees of state government, excluding student employees and board members, and the aggregate number of full-time equivalent executive branch employees of state government whose salaries and employee benefits are funded through an appropriations measure enacted by the legislature, excluding student employees and board members. Each number reported also shall be subdivided into classified employees and unclassified employees.

C. The information reporting required by this Section in the various categories as required shall include information on the number of employees who are and are not residents of the state.

Acts 1987, No. 843, §1.



RS 42:301 - Default in settlement of arrears; suspension from office

PART III. DEFAULTERS

§301. Default in settlement of arrears; suspension from office

Whenever the State Auditor, or the governing authority of any parish, notifies the governor, that any public officer charged with the collection or custody of public funds, is in arrears, the governor shall make immediate demand upon that officer for settlement within a delay not exceeding ten days, and in default of his making full settlement within that delay, the governor shall at once suspend him from office.



RS 42:302 - Temporary appointment during suspension

§302. Temporary appointment during suspension

Whenever the governor suspends any officer under R.S. 42:301, he shall immediately appoint some person having the legal qualifications to perform the functions of the office during the suspension. The person so appointed shall take the oath and give the bond required by law, and shall exercise and perform all the powers and duties of the office.



RS 42:303 - Power of governor to remove for cause is not modified

§303. Power of governor to remove for cause is not modified

The provisions of R.S. 42:301 and 42:302 shall not be construed as modifying, limiting, or restraining the power of the governor, under existing laws to remove for cause any tax collector appointed by him, or as in any way affecting the penalties provided for failure to make settlement within the time prescribed by law.



RS 42:304 - Report of defaulters by State Auditor to legislature

§304. Report of defaulters by State Auditor to legislature

The State Auditor shall, on the first day of the session of each legislature, enclose to the president of the senate and speaker of the house, a list of all persons who are defaulters to the state on account of any public moneys; and, if in the list the name of any member of the legislature appears, the house to which he has been returned shall take such action as it may deem necessary.



RS 42:305 - Annual report of defaulters; penalty

§305. Annual report of defaulters; penalty

The State Auditor, the president of parish governing authorities, and the mayors of municipal corporations shall report annually to the governor, on or before the tenth day of November of each year, all persons who may be defaulters to the state, parish, or municipal corporations, with the amount of their defalcations.

Whoever fails or neglects to perform this duty shall forfeit the sum of five hundred dollars to be sued for and recovered in the name of the state by the district attorney.



RS 42:306 - Annual publication of list of defaulters

§306. Annual publication of list of defaulters

The State Auditor shall on the fifteenth day of December, annually, publish in the official journal of the state, for thirty days, the names of all persons who became defaulters to the state during the year, together with the amount of their defalcations.

No person whose name is in this published list shall be entitled to receive his commission until he has exhibited the proper discharge from the State Auditor.



RS 42:307 - Governor to publish annually list of defaulters reported to him

§307. Governor to publish annually list of defaulters reported to him

The governor shall report to the legislature and cause to be published annually, in the official journal of the state, a list of all persons who appear to be defaulters by the reports on file in his office.



RS 42:321 - Outgoing officer to deliver records to successor

PART IV. DELIVERY OF RECORDS TO SUCCESSORS

§321. Outgoing officer to deliver records to successor

Every public officer shall, upon resignation, removal, or upon the expiration of his term, deliver all the books, records, documents and writings appertaining to his office, without delay to his successor or to a person duly authorized to receive them.



RS 42:322 - Penalty for failure to deliver records; application

§322. Penalty for failure to deliver records; application

Every public officer who withholds or detains from his successor, or other person entitled by law thereto, any of the books, records, documents, or writings appertaining to his office, or who mutilates, destroys, or takes them away from the building or office where they are usually kept, shall be imprisoned not less than one year nor more than ten years.

The provisions of this Section apply to any person, who has in his possession books, records, documents, or writings, and refuses to deliver them to the proper authority, or who willfully mutilates, destroys, withholds, or detains them, or aids in their mutilation, destruction, or detention.



RS 42:331 - Authority of first assistants

PART V. FIRST ASSISTANTS

§331. Authority of first assistants

A first assistant to a statewide elected official, under the direction of the official, shall have authority to perform all the acts and duties of the office.

Added by Acts 1975, No. 456, §1.



RS 42:341 - RECALL ELECTIONS

CHAPTER 6. RECALL ELECTIONS

§341. [Redesignated] See, now, R.S. 18:1300.1-1300.17.



RS 42:371 - VACANCIES

CHAPTER 7. VACANCIES

§371. Vacancies filled by governor; office holder to continue in office when called to active military service with armed forces, reserve or Louisiana National Guard

Except as otherwise required by the constitution and laws of the State of Louisiana, and except in other cases where the law already provides for vacancies in office to be filled by appointment by the governor, whenever a vacancy occurs in any state, district, parish, ward or municipal office, by reason of death, resignation or otherwise, the said vacancy shall be filled by appointment of the governor, by and with the advice and consent of the senate, until the next regular election shall be held, according to law; provided, however, that no vacancy shall be deemed to have occurred by reason of the absence of any elected official serving in any state, district, parish, ward or municipal office when such is called to active military service as a member of the armed forces, reserve, or the Louisiana National Guard.

Amended by Acts 1966, No. 392, §1.



RS 42:372 - Repealed by Acts 1981, No. 839, 3

§372. Repealed by Acts 1981, No. 839, §3



RS 42:373 - Repealed by Acts 2014, No. 202, §2, eff. May 22, 2014.

§373. Repealed by Acts 2014, No. 202, §2, eff. May 22, 2014.



RS 42:374 - Appointments by governor and senate; when nominations to be sent to senate

§374. Appointments by governor and senate; when nominations to be sent to senate

In all cases when the law shall direct any appointment to be made by the governor and senate, within a limited time, a nomination for that appointment shall be laid before the senate at least six days before the expiration of the time for appointment.



RS 42:375 - Vacancies in positions of employment; regulation of filling; executive orders contents

§375. Vacancies in positions of employment; regulation of filling; executive orders contents

A.(1) Notwithstanding any provision of law to the contrary, the governor shall have authority to prohibit or regulate the filling of vacancies in the executive branch of state government. In the exercise of such authority the governor may issue executive orders to provide that no vacancy in an existing position of employment shall be filled, or a new position of employment created or filled, within the executive branch of state government. The governor may alternatively issue executive orders to provide for the filling of any such new or existing vacancy only in accordance with procedures he may provide. Such authority to prohibit or regulate such employment may be exercised throughout the entirety of the executive branch or, selectively, with respect to particular agencies, programs, or categories of employment as the governor shall determine.

(2) In issuing such executive order as necessary to carry out the provisions of this Subsection, the governor shall state in such executive order a general fund dollar savings objective.

(3) The Division of Administration shall submit a report to the legislature indicating the general fund dollar savings achieved as a result of executive orders issued under this Subsection regulating the filling of vacancies.

B. Procedures established by the governor to regulate filling of such vacancies may include, but shall not necessarily be limited to procedures for:

(1) The submitting of applications by an agency head or appointing authority for approval to fill a vacancy, either new or existing.

(2) Providing justification for the approval of the filling of a vacancy.

(3) Requiring and obtaining additional information from the agency with respect to the position, the job description and duties, and any other related information.

(4) Approval or disapproval of the application.

(5) Reports by agencies of information concerning numbers of positions of employment, those filled, those not filled, and any other information relating to personnel numbers, costs, and attrition.

(6) The submission of a detailed list as provided in R.S. 42:376 by the various heads of the agencies, boards, commissions and departments of the executive branch including the submission of said detailed list by the various statewide elected officials in the executive branch.

C. All agencies, departments, boards, commissions, entities, officers and employees of the executive branch shall be subject to the provisions of this Section and to any applicable provisions of executive orders issued hereunder and shall act in accordance with such executive orders.

D. The governor may order the commissioner of administration to withhold allotments in the appropriate category of expenditures from which the salary or compensation of any employee employed in violation of any such executive order is paid in an amount equal to such compensation.

E. For the purposes of this Section, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) "Executive branch" means and includes all departments, agencies, boards, commissions, and other instrumentalities declared by the constitution or laws of this state to constitute a part of the executive branch of state government and all such instrumentalities not declared by the constitution or by law to be within the legislative or judicial branches of state government, but does not mean or include political subdivisions, as defined by Article VI, Section 44(2) of the Louisiana Constitution of 1974.

(2) "Position of new employment" means any authorized position of employment for which a budget has been approved and an appropriation has been made or a transfer of funds effected pursuant to law, but which position has never been filled or occupied by the employment of any person.

(3) "Vacancy" means any authorized position of employment for which a budget has been approved and an appropriation has been made or a transfer of funds effected pursuant to law, and which position has been occupied previously but, due to termination of employment, is unoccupied.

Added by Acts 1980, No. 691, §1. Amended by Acts 1982, No. 395, §1.



RS 42:375.2 - Agency attrition analysis process, higher education systems

§375.2. Agency attrition analysis process, higher education systems

A. The Board of Regents shall establish and implement an agency attrition analysis process to be used by each higher education system to review the historical employee vacancies, relative to authorized table of organization full and part-time positions funded in whole or in part by the state general fund, within each agency with a goal to reduce by five percent annually for three years by an equally proportionate reduction of such positions across all salary ranges of equal increments, beginning Fiscal Year 2010-2011, the number of such positions in each higher education system.

B. In implementing the requirements of Subsection A of this Section, the Board of Regents shall establish a process which requires the analysis of the following:

(1) General staffing needs of each higher education system.

(2) The state general fund cost associated with the filling of each vacant position.

(3) Any other information necessary to properly evaluate whether to retain or eliminate each vacant position.

C. On the first day of the month following the month in which the executive budget is submitted to the Joint Legislative Committee on the Budget, the Board of Regents shall provide a written report to the Commission on Streamlining Government indicating the state general fund dollar savings achieved as a result of the implementation of the agency attrition analysis process and the number of vacant positions eliminated and any other information relating to personnel numbers, costs, and historical vacancies.

D. For the purposes of this Section, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) "Agency" means and includes all agencies, boards, commissions, and other instrumentalities within a higher education system.

(2) "Higher education system" means and includes each system and all institutions, agencies, and offices thereof for which the Board of Regents maintains budgetary responsibility as provided in Article VIII, Section 5(A) of the Constitution of Louisiana.

(3) "Vacant position" means any authorized table of organization full or part-time position of employment for which a budget has been approved and an appropriation has been made or a transfer of funds effected pursuant to law which is funded in whole or in part by the state general fund, but which is not filled.

Acts 2010, No. 1000, §2.



RS 42:376 - Appointments by governor; withdrawal prior to Senate confirmation; interim appointment prohibited

§376. Appointments by governor; withdrawal prior to Senate confirmation; interim appointment prohibited

In all cases when the law requires Senate confirmation of a gubernatorial appointment to fill a position in a state, district, parish, ward, or municipal office, or other political subdivision no person who has been appointed by the governor to fill such a position, whose name has been submitted to the Senate for confirmation, and whose name is withdrawn by the governor or who resigns his appointment to the position prior to consideration of his confirmation by the Senate during the legislative session at which his confirmation is to be considered, shall be eligible for an interim appointment to fill the position to which he was previously appointed.

Acts 1988, No. 189, §1.



RS 42:391 - LEAVE OF ABSENCE, REINSTATEMENT

CHAPTER 8. LEAVE OF ABSENCE, REINSTATEMENT

AND ACCRUED LEAVE

PART I. GRANTING OF LEAVE

§391. Leave of absence for state and parish officers

The governor may grant leave of absence to state and parish officers, not to exceed ninety days at any one time, at his discretion.



RS 42:392 - Leave of absence for public officers who are members of the reserve forces

§392. Leave of absence for public officers who are members of the reserve forces

To assist in the prosecution of any war declared by the Congress, the governor shall grant a leave of absence for an indefinite period of time to any public officer who becomes a member of the reserve of the United States Army, Navy, Marines or National Guard, while holding public office.



RS 42:393 - Designation of deputy; exceptions

§393. Designation of deputy; exceptions

When a leave of absence is granted a public officer under the provisions of R.S. 42:392, the officer shall name and designate as his deputy, a person possessing all the qualifications required for the office, and that person shall discharge all the duties and functions of the office during the absence of the officer.

The provisions of this Section shall not apply to:

(1) Members of the legislature.

(2) Appointive officers.

(3) Judges of any of the courts.

(4) The governor.

(5) The lieutenant governor.

(6) Any officer authorized by the constitution or any other law of the state to appoint an assistant, who in the absence of his chief has the authority to perform all the acts and duties of the office.



RS 42:394 - Leave of absence for officers and employees in certain branches of armed forces

§394. Leave of absence for officers and employees in certain branches of armed forces

All officers and employees of the state, or of any parish, city, town, political subdivision, unit, or any state institution thereof, who are members of the Officers' Reserve Corps of the Army of the United States, the National Guard of the United States, the Naval Reserve Corps, the Marine Corps Reserve, the Air Force Reserve, the Citizens Military Training Corps, or the Civil Air Patrol, either as officers or enlisted men, are entitled to leave of absence from their respective duties, without loss of pay, time, annual leave, or efficiency rating, on all days during which they are ordered to duty with troops or at field exercises, or for instruction, for periods not to exceed fifteen days in any one calendar year; and when relieved from duty, they are to be restored to the positions held by them when ordered to duty.

Amended by Acts 1977, No. 495, §1; Acts 1978, No. 61, §1.



RS 42:395 - Governor may grant leave to appointive officials in armed forces; salary to cease

§395. Governor may grant leave to appointive officials in armed forces; salary to cease

The governor may grant, upon request, a leave of absence for a period not to exceed the term of the respective appointment to any appointive state official who is serving in the armed forces of the United States.

The salary of any official obtaining a leave of absence under the provisions of this Section shall cease during the time the leave of absence is in effect.



RS 42:396 - Temporary appointments

§396. Temporary appointments

The governor may in each instance where a leave of absence is granted under the terms of R.S. 42:395 name and designate a person having the necessary legal qualifications to serve during the temporary absence. The person so serving shall be vested with all of the rights, duties and emoluments of the office during the temporary appointment.



RS 42:397 - Reinstatement

§397. Reinstatement

Upon the giving of written notice by the appointive official who has been granted a leave of absence under the provisions of this Part to the governor advising that the appointive official has received his discharge from active duty and containing the further statement that he desires to again assume the duties of his appointive office, the temporary appointment made under the provisions of R.S. 42:396, shall immediately terminate, and the official shall be re-instated to his former position.



RS 42:398 - Leave not accrued; unclassified health care professional employee pool

§398. Leave not accrued; unclassified health care professional employee pool

Notwithstanding any provision of law to the contrary, no employee who fills a position in an unclassified health care professional employee pool established by a Louisiana State University Health Sciences Center medical center pursuant to R.S. 17:1519.16 shall earn or accrue any type of leave. The appointing authority for such position shall notify each person being employed in such a pool position of his ineligibility to earn or accrue leave. Each person employed in a pool position shall sign an affidavit acknowledging his ineligibility to earn or accrue leave and stating that he has full knowledge that he is never to earn or accrue any leave for time worked in a position in a pool.

Acts 2005, No. 223, §3, eff. July 1, 2005.



RS 42:401 - Reinstatement after military service

PART II. REINSTATEMENT

§401. Reinstatement after military service

All officers and employees of the state, entering the military service of the United States since September 16, 1940, shall be restored, upon proper application, to the former position or employment or office held with the state at the time of entering military service, or reinstated to a position of like seniority, status and pay when the officer or employee is relieved from the military service, upon honorable discharge or discharge upon honorable conditions.



RS 42:402 - Officers and employees who may be reinstated

§402. Officers and employees who may be reinstated

The provisions of R.S. 42:401 shall apply to:

(1) All officers and employees of the state and of any of its departments, divisions, institutions, units, boards or commissions, including heads thereof, and shall apply to those officers and employees who, at the time of entering military service, were being compensated on an annual or monthly salary basis and whose employment with the state and its various units was terminated by reason of entry into the military service of the United States.

(2) Any officers and employees who, since September 16, 1940, entered into the active military service of the Army, Navy, Marine Corps, Coast Guard Service, or any branch of the military service of the United States, whether by induction, enlistment, call to active duty or any other type of entry into service.

(3) Any appointive official, officer or employee, whether or not the normal term of appointment has been terminated subsequent to entry into the military service; the fact that there has been a general or limited change of administration, or the election of new general state officials subsequent to his entry into the military service, shall in no manner affect or deny to a person his former office or position, or a position of like seniority, status and pay, it being the purpose of the law that no employee of the state should suffer loss of the right to return to his normal employment or former pay during his absence while in the common cause of the military service.

Provided that when discharged or released from the armed forces, the officer or employee receives a certificate or document of honorable completion of service, is still qualified to perform the duties of the position, and makes application for employment within 40 days after being released from military service.



RS 42:403 - Application for reinstatement

§403. Application for reinstatement

The officer or employee may make application in person, or in writing, to the department head or appointing or managing authority of the state unit, for re-establishment in the former office or employment and it is the mandatory duty of said officer to re-employ and reinstate the applicant in the former office or employment, or one of like seniority, status and pay, within 31 days after the date of application, at which date the applicant shall be entitled to the emoluments of the position, unless employed or reinstated prior thereto, nor shall a reduction in personnel or budget of the department or unit concerned, if still existing, affect or deny to the person, his former or a similar position, and regardless of any limitation on the number of employees of the unit or department, these persons shall be re-employed.

A person restored to a position or office under the provisions of R.S. 42:401 and 42:402 shall not be discharged from the position without cause, within one year after restoration.



RS 42:404 - Persons to whom reinstatement provisions do not apply

§404. Persons to whom reinstatement provisions do not apply

The provisions of this Part shall not apply to any elected officer nor to any officer whose term is fixed by law or runs concurrently with the term of the governor, when the statutory term of the office has expired, at the time the officer is discharged from the military service.



RS 42:405 - Mandamus proceedings to enforce reinstatement

§405. Mandamus proceedings to enforce reinstatement

Mandamus proceedings to enforce the provisions of this Part may be instituted in the district court of the residence of the applicant, or in the district court of the location of the principal office of the state unit involved, at the election of the applicant.



RS 42:406 - Penalty for violation of provisions of this Part

§406. Penalty for violation of provisions of this Part

Whoever violates any provision of this Part shall be fined not more than five hundred dollars, or imprisoned not more than six months, or both.



RS 42:421 - Annual leave; limitation on amount of payment in lieu thereof

PART III. ACCRUED LEAVE

§421. Annual leave; limitation on amount of payment in lieu thereof

A. No officer or ex-officer of the state or of any state agency, appointed by the governor shall be paid anything by the state or any state agency for any time which may elapse after separation from his office or employment either under the guise of paying for annual leave which accrued to and was unused by him prior to separation or under any other guise whatsoever.

B. No limitation shall be placed upon the amount of annual leave which any employee of the state or of any state agency may accrue during the period of his employment; provided, however, that any employee of the state or of any state agency shall accrue annual leave at the same rate as is provided for members of the classified service of the state by the Civil Service Commission; and provided, further, that any employee or ex-employee of the state or of any state agency may be paid for accrued annual leave amounting to the same maximum as is provided for members of the classified service of the state by the Civil Service Commission as approved by the governor after his separation from his office or employment if the annual leave has been accrued under established leave regulations and an attendance record has been maintained for the employee by his supervisor. When an employee covered by this Subsection retires, or whenever any such employee dies while still a member of any retirement system to which the state contributes in whole or in part and before retirement, leaving a surviving spouse or dependent or both who are entitled to benefits from said system, his unused accumulated annual leave in excess of the amount for which payment is received, as above provided, shall be added to his membership service. The employee's unused accumulated annual leave shall not be used to determine eligibility for retirement, but shall be credited to the member only after it is determined that the member is otherwise eligible for retirement.

Amended by Acts 1952, No. 300, §1; Acts 1962, No. 375, §1; Acts 1964, No. 405, §1; Acts 1966, No. 492, §1; Acts 1968, No. 564, §1; Acts 1974, No. 241, §1, emerg. eff. July 12, 1974; Acts 1977, No. 475, §2, eff. July 13, 1977.



RS 42:431 - Definitions

PART IV. ATHLETIC LEAVE OF ABSENCE

§431. Definitions

The following words and terms, when used in this Part, shall have the following meanings:

(1) "Public employee" means any full-time employee of this state or of any branch of the state government, of any executive department of the state, or of any agency, board, or commission of the state, or local governmental subdivision. However, no elected official shall be considered a public employee for purposes of this Part.

(2) "Team" includes any group leader, coach, official, or athlete who is a member of the official delegation of the United States to world, Pan American, or Olympic competition.

(3) "World, Pan American, or Olympic Competition" means any athletic competition involving athletes from two or more nation states.

Added by Acts 1978, No. 70, §1, eff. June 16, 1978.



RS 42:432 - Leave of absence to participate in Athletic competition on the world, Pan American, or Olympic level

§432. Leave of absence to participate in Athletic competition on the world, Pan American, or Olympic level

A public employee who qualifies as a member of the United States team for athletic competition on the world, Pan American, or Olympic level in a sport contested in either Pan American or Olympic competition shall be granted a leave of absence without loss or reduction of pay, time, annual leave, or efficiency rating for the purpose of preparing for and engaging in competition on such levels. In no event shall the paid leave under this Part exceed the period of the official training camp and competition combined or ninety calendar days a year, whichever is less.

Added by Acts 1978, No. 70, §1, eff. June 16, 1978.



RS 42:433 - Notification of employer

§433. Notification of employer

A public employee who qualifies for athletic leave of absence under the provisions of this Part shall notify his employer of his desire for such leave at least thirty days before the effective date of the leave. However, if the official training camp for world, Pan American, or Olympic games commences less than thirty days after the employee's selection as a member of the United States team, the employee shall notify his employer of his desire for athletic leave immediately upon his selection as a member of such team.

Added by Acts 1978, No. 70, §1, eff. June 16, 1978.



RS 42:434 - Cancellation of leave

§434. Cancellation of leave

All or any portion of the approved athletic leave of absence provided for in this Part may be cancelled retroactively by the employer if the employee does not participate in the training or competition.

Added by Acts 1978, No. 70, §1, eff. June 16, 1978.



RS 42:435 - Reimbursement of costs for substitute

§435. Reimbursement of costs for substitute

If the absence of a public employee necessitates the hiring of a substitute during the employee's absence, the state shall reimburse the governmental branch, department, agency, board, commission, or local governmental subdivision of this state for actual costs incurred in employing the substitute.

Added by Acts 1978, No. 70, §1, eff. June 16, 1978.



RS 42:441 - Definitions

PART V. STATE EMPLOYEE LEAVE TRANSFER PROGRAM

§441. Definitions

For the purposes of this Part, the following words and terms, when used in this Part, shall have the following meanings:

(1) "Employing agency" means the agency of the executive, legislative, or judicial branch of state government in which the leave recipient is employed.

(2) "Leave donor" means a full-time employee of an employing agency whose voluntary written request for transfer of annual, sick, or compensatory leave to the pool leave account of his employing agency is granted.

(3) "Leave recipient" means a full-time employee of an employing agency who has a personal emergency and is selected to receive annual, sick, or compensatory leave from the pool leave account of his employing agency.

(4) "Personal emergency" means a catastrophic illness or serious injury to a full-time state employee participating in the employing agency's leave-transfer program, or to the employee's spouse or a minor child of the employee, which prevents the employee from performing his duties for a period of more than ten consecutive days which the employee is scheduled to work and the employee does not have sufficient annual, sick, or compensatory leave credited to the employee personally to cover the entire period of illness or injury.

Acts 1992, No. 1008, §1, eff. Jan. 1, 1993; Acts 2012, No. 590, §1, eff. June 7, 2012.



RS 42:442 - Leave transfer pools; establishment

§442. Leave transfer pools; establishment

The State Civil Service Commission and the State Police Commission may establish a plan for the participation in the leave-transfer program, allowing full-time employees to pool their annual, sick, and compensatory leave and allowing any leave thus pooled to be used by any participating employee for a personal emergency, when that employee has used all annual, sick, and compensatory leave that has been personally accrued by him.

Acts 1992, No. 1008, §1, eff. Jan. 1, 1993; Acts 2012, No. 590, §1, eff. June 7, 2012.



RS 42:443 - Pool leave account; participation; use

§443. Pool leave account; participation; use

A. Any full-time employee of an employing agency may request voluntarily, in writing, that a specified number of hours of his accrued annual, sick, or compensatory leave or any combination thereof be transferred from his annual, sick, or compensatory leave account to a pool account the agency establishes to distribute leave pursuant to the provisions of this Part.

B. No employee with less than fifteen days in his personal sick leave account may transfer any leave to the pool account. Any employee with more than fifteen days in his sick leave account may transfer sick leave to the pool account provided he retains a minimum of fifteen days in his own sick leave account.

C. Annual, sick, or compensatory leave transferred under this Part may be substituted retroactively for periods of leave without pay or used to liquidate an indebtedness for advanced annual, sick, or compensatory leave granted.

D. A leave recipient approved for participation under the pool account may use annual, sick, or compensatory leave from the pool account in the same manner for a personal emergency as if the recipient had accrued the leave in the manner provided by law, rule, regulation, or policy.

E. Participating employees shall not be eligible to use transferred leave from the pool account until all personally accrued annual, sick, and compensatory leave has been used.

F. Transferred annual, sick, or compensatory leave from the pool account remaining to the credit of a leave recipient when his employment terminates shall not be transferred to another employee, included in a lump-sum payment for accrued leave, or included in the total service for retirement computation.

Acts 1992, No. 1008, §1, eff. Jan. 1, 1993; Acts 2012, No. 590, §1, eff. June 7, 2012.



RS 42:444 - Pool account leave request

§444. Pool account leave request

Employees of a state agency requesting leave from the pool leave account for a personal emergency under the provisions of this Part, must submit a written leave request to the employing agency with the following information included:

(1) The name, employing agency, position, title, and classification of the employee.

(2) A brief description of the nature, severity, and anticipated duration of the personal emergency.

Acts 1992, No. 1008, §1, eff. Jan. 1, 1993.



RS 42:445 - Agency procedures

§445. Agency procedures

A. The employing agency shall monitor the status of the personal emergency affecting the leave recipient and establish procedures to ensure that transferred annual, sick, or compensatory leave from the pool is not used after a personal emergency ceases to exist.

B. A personal emergency affecting a leave recipient terminates when the employing agency determines that the personal emergency no longer exists or the leave recipient's employment terminates.

C. The employing agency may not grant any further request for leave from the pool account once the personal emergency affecting a leave recipient terminates.

Acts 1992, No. 1008, §1, eff. Jan. 1, 1993; Acts 2012, No. 590, §1, eff. June 7, 2012.



RS 42:446 - Agency considerations

§446. Agency considerations

Unless a personal emergency involves a medical condition affecting the leave recipient, the employing agency may consider the likely impact on morale and efficiency within the agency in considering a leave recipient's request to use leave transferred from the pool account.

Acts 1992, No. 1008, §1, eff. Jan. 1, 1993.



RS 42:447 - Leave remaining after termination of personal emergency

§447. Leave remaining after termination of personal emergency

Transferred annual, sick, or compensatory leave remaining to the credit of a leave recipient when the personal emergency terminates shall be restored to the pool account.

Acts 1992, No. 1008, §1, eff. Jan. 1, 1993; Acts 2012, No. 590, §1, eff. June 7, 2012; Acts 2013, No. 220, §18, eff. June 11, 2013.



RS 42:450.1 - Definitions

PART VI. DISASTER SERVICE LEAVE OF ABSENCE

§450.1. Definitions

The following words and terms, when used in this Part, shall have the following meanings:

(1) "Public employee" means any full-time employee of the state, or any branch of state government, including the executive, legislative, and judicial branches, or any state board, commission, or other agency, and any employee of local governmental subdivisions of the state. However, no elected official shall be considered a public employee for purposes of this Part.

(2) "Employing agency" means the agency of the executive, legislative, or judicial branch of state government or a local governmental subdivision which employs the leave recipient.

(3) "Disaster" means a disaster designated at Level III (anticipated cost of the operation being at least fifty thousand dollars) and above in the American Red Cross Regulations and Procedures.

(4) "Disaster service volunteer" means a public employee who has received certification from the American Red Cross as a Trained Disaster Volunteer.

Acts 1995, No. 455, §1.



RS 42:450.2 - Leave of absence; disaster relief; annual limitation; compensation and benefits

§450.2. Leave of absence; disaster relief; annual limitation; compensation and benefits

A. A public employee who is a disaster service volunteer may be granted leave from his regular work assignment, with pay, for a period not to exceed fifteen work days in any twelve-month period to participate in specialized disaster relief services for the American Red Cross when requesting such leave and upon approval of the employing agency, as provided in this Part.

B. Any public employee who is granted disaster service leave shall not forfeit any seniority, pay, vacation time, sick leave, or earned overtime accumulation as a result of his participation in the Disaster Service Leave Program.

Acts 1995, No. 455, §1.



RS 42:450.3 - Notification of employer

§450.3. Notification of employer

A. A qualified public employee shall notify his employing agency of his desire for leave of absence as soon as practicable following the occurrence of a disaster within the state of Louisiana for which his services are needed by a Louisiana unit of the American Red Cross.

B. All requests for disaster service leave of absence under the provisions of this Part shall be made in writing to the appointing authority of the employing agency, and shall include all of the following:

(1) Certification by the employee that he is a Trained Disaster Volunteer.

(2) The nature and location of the disaster to which he is requested to respond.

(3) The anticipated duration of his expected leave.

(4) The type of service he is to provide to the American Red Cross.

(5) The identity and title of the official of the American Red Cross unit who will be supervising the employee.

(6) A written request for the employee's services from an official of the American Red Cross.

Acts 1995, No. 455, §1.



RS 42:450.4 - Reinstatement after disaster service leave

§450.4. Reinstatement after disaster service leave

Any public employee who has been granted leave to participate in relief services connected with a disaster, pursuant to this Part, shall be restored to his previous position of employment upon giving notice to the employing agency twenty-four hours prior to his return to employment, provided that the public employee submit written certification from the supervising official of the American Red Cross unit that the public employee has rendered volunteer disaster relief services showing the number of hours of service rendered by the public employee.

Acts 1995, No. 455, §1.



RS 42:450.5 - Employing agency discretion

§450.5. Employing agency discretion

Nothing contained herein shall be construed to require any employing agency to grant a public employee's request for voluntary disaster service leave if the appointing authority determines that the grant of leave would pose a hardship on the employing agency.

Acts 1995, No. 455, §1.



RS 42:451 - PAYROLL WITHHOLDINGS

CHAPTER 9. PAYROLL WITHHOLDINGS

§451. Payroll Savings Plan Established

There is established a plan to be known as the "payroll savings plan" by means of which state and parish employees may purchase United States series "EE" bonds from their monthly earnings through an approved payroll system. Under this plan the employees may authorize the department by which they are employed to deduct and withhold any part of their monthly earnings for the purchase of bonds in such denominations as they may determine; but no deduction shall be made from the earnings of any employee for the purchase of bonds unless the deduction is specifically and voluntarily authorized in writing by the employee.

Amended by Acts 1981, No. 642, §1.



RS 42:452 - U.S. Series "EE" Bond Account/Fund

§452. U.S. Series "EE" Bond Account/Fund

All amounts deducted and withheld from the earnings of employees for the purchase of United States series "EE" bonds shall be maintained in the appropriate account or fund under 'cash management' from which bonds shall be purchased as the employees have subscribed and paid. Refunds due employees shall also be paid from the said account or fund.

Amended by Acts 1981, No. 642, §1.



RS 42:453 - Payroll System Custodian declared trustee

§453. Payroll System Custodian declared trustee

The designated custodian of the approval payroll system(s), by virtue of his responsibility, is named and designated, ex officio, trustee of that U.S. series "EE" bond account/fund created under R.S. 42:452. He shall serve as trustee of the account/fund without compensation.

Amended by Acts 1981, No. 642, §1.



RS 42:454 - Deductions and credits; refunds

§454. Deductions and credits; refunds

A. The payroll system shall retain detailed accounting for each employee as a subscriber to the payroll savings plan. Such records shall include deductions, purchases, refunds, and current balances. On a scheduled monthly basis the trustee shall purchase bonds for all employees with balances sufficient to purchase bonds in the denominations authorized through an authorized agent or bank of the United States Treasury.

B. The trustee shall allow refund, without interest, of balances due any employee who may decide to discontinue his participation in the payroll savings plan.

The trustee shall pay to the employee, or may transfer to another department for that employee, without interest, the balance to the credit of any employee who, voluntarily or otherwise, severs his connection with the department by which he is employed. In the case of death, any balance to the credit of any deceased employee shall be paid, without interest, to the person legally entitled to receive the refund.

All requests for refunds shall be submitted to the employing department on such forms as are required.

Amended by Acts 1981, No. 642, §1.



RS 42:455 - Payroll deduction rules

§455. Payroll deduction rules

A. Authority for payroll deductions not otherwise provided by statute shall be governed by rules promulgated by the division of administration and administered by the state payroll office. Providing any general insurance deduction vendors shall have met the following requirements:

(1) Foreign companies shall:

(a) Have been licensed to do business in this state for not less than five years.

(b) Have a current rating in A.M. Best of B+ or better, unless:

(i) Notwithstanding any other law, rule, or regulation to the contrary, and if they are in good standing with the Department of Insurance, and subject to the other applicable provisions of this Section, a foreign company which has participated in the payroll deduction system for a period of at least ten years and has a rating in A.M. Best of B, may continue to market and sell insurance policies through payroll deduction until the beginning of the next open enrollment period following the four-year anniversary date from the date of the issuance of the B rating by A.M. Best, provided they have maintained a rating of B or better for the entire four-year period. Thereafter, in the event that the foreign insurer has maintained a rating of B by A.M. Best and that rating is increased from B to a B+ or better and they meet the other applicable requirements of this Section and other applicable rules and regulations, they may resume marketing and selling insurance through the payroll deduction system; or

(ii) Notwithstanding any other law, rule, or regulation to the contrary, if a foreign company has been participating in the payroll deduction system for a period of at least ten years, and they have a rating in A.M. Best of B, they may maintain and administer indefinitely those policies purchased through payroll deduction as long as they maintain a rating by A.M. Best of no less than a B, are in good standing with the Department of Insurance, and comply with other applicable rules, and regulations, and laws and the provisions of this Section.

(c) Have been doing business under the same name for not less than three years.

(d) Offer like product, service, or coverage to citizens of Louisiana.

(e) Be in compliance with all procedural, accounting, and reporting requirements governing employee deductions.

(2) Domestic companies shall:

(a) Have been licensed to do business in this state for not less than five years.

(b) Have a current rating in A.M. Best of B or better, or if the company is of insufficient size to obtain a rating by A.M. Best, has posted a bond with the division of administration in the amount of:

(i) One hundred thousand dollars, if the company is a member insurer of the Louisiana Life and Health Insurance Guaranty Association; or

(ii) Two hundred fifty thousand dollars, if the company is not a member insurer of the Louisiana Life and Health Insurance Guaranty Association, or if the product for which the deductions are proposed is not covered under the Louisiana Life and Health Guaranty Association Act.

(c) Have been doing business under the same name for not less than three years.

(d) Provide like product, service, or coverage to citizens of Louisiana.

(e) Be in compliance with all procedural, accounting, and reporting requirements of all rules and requirements governing employee deductions.

B. The rules shall establish minimum reserve balances, bonding requirements, or other appropriate measures of fiscal responsibility for any payroll applicant not regulated by the Department of Insurance or office of financial institutions or any deduction, excepting charitable organizations, authorized by statute.

C. Payroll deductions authorized by statute shall comply with reporting, remittance, and system schedule requirements of rules promulgated by the Division of Administration and administered by the state payroll office as provided in this Section.

D.(1) Notwithstanding any law, rule, or regulation to the contrary, every vendor receiving payment through voluntary payroll deductions as of July 1, 2001, under the Uniform Payroll System, shall continue to be approved as a vendor if such vendor continues to meet the requirements of the rules and regulations of the division of administration governing payroll deductions which were in effect on May 19, 2000. Further, those vendors receiving payment through voluntary payroll deductions, under the Uniform Payroll System, as of July 1, 2001, who apply for a new payroll deduction for additional products, policy forms, or service plans may do so subject to the rules and regulations of the division of administration governing payroll deductions which were in effect on May 19, 2000.

(2) The provisions of this Subsection shall be null, void and of no effect on August 1, 2002, or on the date revised rules and regulations adopted in accordance with the provisions of R.S. 42:455(A) become effective, whichever is later.

E. Payroll deductions authorized by this Chapter shall give rise to no liability against the state, whether in contract or in tort, regarding either the administrative processing of the deduction or the quality or appropriateness of the product or its vendor.

Acts 1986, No. 805, §1; Acts 2001, No. 1029, §1; Acts 2004, No. 284, §1, eff. July 1, 2004; Acts 2004, No. 589, §1, eff. June 29, 2004.



RS 42:456 - Permitted withholdings

§456. Permitted withholdings

A. Payroll deductions shall be authorized only for the following:

(1) Mandated federal or state income withholdings, credit unions, garnishments, liens, union dues, savings bonds programs, qualified United Way entities, health and life insurance products offered through the Office of Group Benefits, and products having state participating contributions, sponsored by the Office of Group Benefits, which qualify and are offered under Section 125 of the Internal Revenue Code (Cafeteria Plan).

(2) Products offered without state contributory participation which have been evaluated and approved in accordance with rules and procedures promulgated by the commissioner of administration.

(3) Donations to any qualified nonprofit community health and human services charities, coordinated and payable through the Louisiana Association of United Ways, upon written authorization from the employee, which has been evaluated and approved in accordance with rules and procedures promulgated by the commissioner of administration. As used in this Paragraph, "qualified community health and human services charities" shall not include those organized for cultural, educational, religious, or political purposes. In coordination with the division of administration, the Louisiana Association of United Ways shall serve as the principal combined fundraising organization.

B. Except for deductions required by law, no withholding may be made from the earnings of any employee for the purposes permitted by this Section unless the withholding is specifically and voluntarily authorized by the employee in writing. Any amount withheld in accordance with the provisions of this Section shall be remitted to the organization designated on a regularly scheduled basis as prescribed by rules promulgated by the division of administration and administered by the state payroll office as provided in R.S. 42:455.

Acts 1985, No. 666, §1; Acts 1986, No. 805, §1; Acts 1987, No. 539, §1, eff. July 9, 1987; Acts 1997, No. 1270, §1; Acts 2001, No. 1178, §5, eff. June 29, 2001; Acts 2012, No. 501, §1, eff. July 1, 2012.



RS 42:456.1 - Permitted withholding; Louisiana Student Tuition Assistance and Revenue Trust Program education savings account

§456.1. Permitted withholding; Louisiana Student Tuition Assistance and Revenue Trust Program education savings account

A. Notwithstanding any law, rule, or regulation to the contrary and effective July 1, 1997, and thereafter, any employee of the state or of a political subdivision in the state may authorize his employing department, office, or agency to withhold from his salary a specific amount for such pay periods as may be designated, for deposit into an education savings account as provided for by R.S. 17:3091 et seq., relative to the Louisiana Student Tuition Assistance and Revenue Trust Program.

B. Distribution of funds to a Louisiana Student Tuition Assistance and Revenue Trust Program education savings account shall be made based upon the payroll deduction collection record of the department, office, or agency.

C. No withholding may be made from the earnings of any employee for the purposes permitted by this Section unless the withholding is specifically and voluntarily authorized by the employee in writing. Any amount withheld in accordance with the provisions of this Section shall be remitted to the Louisiana Student Tuition Assistance and Revenue Trust Program on a regularly scheduled basis as prescribed by rules adopted in accordance with the Administrative Procedure Act by the Louisiana Tuition Trust Authority.

Acts 1997, No. 599, §1, eff. July 3, 1997.



RS 42:456.2 - Repealed by Acts 2009, No. 438, §14.

§456.2. Repealed by Acts 2009, No. 438, §14.



RS 42:457 - Union dues

§457. Union dues

Any state, parish, or city employee may authorize his employing department, board, or agency to withhold from his salary a specific amount for such pay periods as may be designated, for payment of his dues to any labor organization to which he belongs and which he designates therein. In such cases, the employee must voluntarily execute and furnish to the employing department, board, or agency a written and specific authorization for such deductions; however, the employing authority may elect whether or not to make such deductions. Any amount withheld in accordance with the provisions of this Section shall be remitted on a regularly scheduled basis as prescribed by rules promulgated by the Division of Administration and administered by the state payroll office to the organization designated.

Acts 1966, No. 419, §1; Acts 1986, No. 805, §1.



RS 42:457.1 - Professional law enforcement and firefighter association dues

§457.1. Professional law enforcement and firefighter association dues

Any employee of the state or of any political subdivision of the state may authorize his employer to withhold from his salary a specific amount for such pay periods as may be designated, for payment of his dues to any professional state or local law enforcement or firefighter association which is located or is operating a chapter within the respective jurisdiction and to which the employee belongs. The employee must voluntarily execute and furnish to the employer a written and specific authorization for such deduction. Upon receipt of such authorization, and in accordance with the instructions contained therein, the employer shall begin to make such deductions. The amounts withheld shall be remitted forthwith to the organization designated by the employee. The provisions of this Section shall not apply to any employee of the local sheriff's office or parish law enforcement district.

Acts 1992, No. 768, §1, eff. July 7, 1992.



RS 42:458 - Deduction fees

§458. Deduction fees

Expenses that may be incurred in connection with such collection and remittance shall be handled in accordance with rules promulgated by the Division of Administration and administered by the state payroll office.

Acts 1986, No. 805, §1.



RS 42:459 - Waiver of increase in salary or compensation

§459. Waiver of increase in salary or compensation

A.(1) An elected official whose salary or compensation is increased during the term of office of the official may waive the right to accept such increase. If such official chooses to waive such increase, the official shall comply with each of the following at least fourteen days prior to the effective date of the increase:

(a) Notify the head of his agency, if applicable.

(b) Submit to the payroll officer of his agency an affidavit containing his name, the date, and a statement of the fact that he is waiving the increase in salary or compensation.

(2) Upon receipt of the affidavit, the payroll officer shall ensure that the elected official is paid or compensated at the same salary or rate he received immediately prior to the increase in salary or compensation.

B. If such an elected official is reelected to a new term, the elected official may choose to continue to waive the right to receive such increase in salary or compensation by submitting an affidavit stating such to the payroll officer at least fourteen days prior to the beginning of his new term of office.

C.(1) If the elected official decides to receive the increase in salary or compensation after waiving such increase, the elected official shall comply with each of the following at least fourteen days prior to the commencement of a new pay period:

(a) Notify the head of his agency, if applicable.

(b) Submit to the payroll officer of his agency an affidavit containing his name, the date, and a statement of fact that he is revoking his previous affidavit and that he intends to receive the increase in salary or compensation.

(2) Upon receipt of the affidavit as provided in this Subsection, the payroll officer shall ensure that the elected official is paid or compensated at the salary or rate of compensation after the increase. Such change in salary or compensation shall begin at the commencement of a new pay period.

D. All benefits shall be based on the amount of salary or compensation actually received by the elected official.

Acts 1993, No. 238, §1.



RS 42:460 - Recoupment of overpayments; establishment of rules

§460. Recoupment of overpayments; establishment of rules

The division of administration shall have the power to promulgate rules and regulations necessary to provide state agencies with the ability to recoup overpayments made to state employees. Such recoupments shall include but not be limited to overpayment of wages paid to employees and erroneous refunds of deductions withheld from employees.

Acts 2003, No. 1067, §1, eff. July 1, 2003.



RS 42:461 - State employee compensation payments via electronic funds transfer

§461. State employee compensation payments via electronic funds transfer

A. In accordance with R.S. 39:247 and notwithstanding any other provision of law to the contrary, all state of Louisiana employee compensation which is payable through the Integrated Statewide Information System (ISIS) shall be paid through electronic fund transfer for employees hired on or after July 1, 2002, and employees hired prior to July 1, 2002, who later have a break in service and are rehired after July 1, 2002.

B. The office of state uniform payroll within the division of administration shall promulgate rules and regulations in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., to set specific requirements, establish waivers or other exceptions, and to establish guidelines for enforcement of these provisions.

Acts 2004, No. 23, §1, eff. July 1, 2004.



RS 42:541 - RETIREMENT

CHAPTER 10. RETIREMENT

§541. §§541 to 720.40 redesignated by Acts 1991, No. 74, §3. See, now, generally, Title 11.



RS 42:721 - LOUISIANA MERIT SYSTEM

CHAPTER 11. LOUISIANA MERIT SYSTEM

§721. Establishment

There shall be a system of personnel administration based on merit principles and scientific methods governing the appointment, promotion, transfer, lay-off, removal and discipline of the employees of those agencies or divisions or sections of state agencies administering federal funds which by federal law, rules or regulations are required to operate under personnel standards on a merit basis.



RS 42:722 - Agencies governed

§722. Agencies governed

The agencies whose personnel administration shall be governed by this Chapter are the state board of health, the department of public welfare, the office of employment security of the Louisiana Workforce Commission, the hospital and health planning division of the state hospital board and any other agencies or divisions of agencies which are required by federal law, rules and regulations to operate under personnel standards on a merit basis, which may be referred to as "federal aid agencies" and the Louisiana Merit System Council herein created.

Acts 1992, No. 447, §4; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 42:723 - Positions exempted

§723. Positions exempted

Positions in the federal aid agencies and in the merit system council which are not governed by the provisions of this Chapter and are in the exempt service are:

(1) The state health officer, a confidential secretary to the state health officer, and the chief attorney of the department of health.

(2) Members of the state board of health and of all parish and municipal health boards.

(3) The commissioner of public welfare, a confidential secretary to the commissioner, and the chief attorney of the department of public welfare.

(4) Members of the state board of public welfare and of all parish welfare boards.

(5) The executive director of the Louisiana Workforce Commission, the administrator and the legal counsel of the office of employment security of the Louisiana Workforce Commission, and all employees of the Louisiana Workforce Commission not employed in the division of employment security of the department.

(6) Members of the unemployment compensation and employment service advisory councils, and members of the board of review representing employer and employee interests.

(7) The state hospital director, members of the state hospital board and of the state advisory council of the board, and all employees of the state hospital board not employed in the hospital and health planning division of the board.

(8) Independent contractors employed by any federal aid agency to render services on a contractual basis, including independent contractual professional services, provided these contractors meet the standards of training and experience established by the council.

(9) Janitors, maids and manual labor employed by any federal aid agency.

(10) The members of the merit system council.

Acts 1992, No. 447, §4; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 42:724 - To 727 repealed by Acts 1989, No. 662, 8, eff. July 7, 1989.

§724. §§724 to 727 repealed by Acts 1989, No. 662, §8, eff. July 7, 1989.



RS 42:728 - Duties of the merit system director

§728. Duties of the merit system director

The merit system director shall be the executive and administrative head of the Louisiana merit system council and shall direct and supervise all of its administrative and technical activities. In addition to the duties imposed upon him in this Chapter, he shall:

(1) Attend all meetings of the council and to act as its secretary and keep minutes of its proceedings.

(2) Establish and maintain a roster of all employees subject to the provisions of this Chapter, in which there shall be set forth, as to each employee, the class title of the position held; the salary or pay; any change in class title, pay or status; and any other necessary data.

(3) Appoint, by and with the consent of the council, under the provisions of this Chapter, employees of the council, and experts and special assistants as may be necessary to carry out effectively the provisions of this Chapter.

(4) Develop, in cooperation with appointing authorities and others, training and educational programs for employees in the agencies governed by this Chapter.

(5) Make and publish annual reports regarding the work of the council, and special reports to the council and to the governor.

(6) Perform any other acts and functions he may consider necessary or desirable to carry out the purposes of this Chapter, or which he may be directed to perform by the council.



RS 42:729 - Statement of policy

§729. Statement of policy

The State of Louisiana recognizes that intergovernmental cooperation is an essential factor in resolving problems affecting the state and that the interchange of personnel between and among the governmental agencies at the same or different levels of government is a significant factor in achieving such cooperation.

Added by Acts 1968, No. 375, §1.



RS 42:730 - Definitions; interchange of employees; authority of agency heads

§730. Definitions; interchange of employees; authority of agency heads

A. For the purposes of R.S. 42:729 and 42:730, the following words and phrases shall have the meanings ascribed to them in this subsection:

(1) "Sending agency" means any department or agency of the federal government, a state government or local government which sends any employee thereof to another governmental agency under the provisions of this Act.

(2) "Receiving agency" means any department or agency of the federal government, a state government or local government which receives an employee of another government under the provisions of R.S. 42:729 and 42:730.

B. The appropriate agency head shall have the authority to adopt a program of the temporary interchange of state employees not classified, between any other state and its agencies and departments, counties, municipalities and the federal government and its agencies.

C. The interchange of any employees from the sending agency to the receiving agency shall be subject to the prior approval of the sending agency and no employee shall be so interchanged without the approval of the sending agency.

D. No detail of an employee under the provisions herein shall be in excess of twenty-four months in any forty-eight month period and must be with the employee's consent.

E. Any employee who is on detail shall receive such salary and expenses as may be fixed by the receiving agency and shall be under the supervision of the receiving agency. Any employee so detailed shall for the purposes of retirement benefits, insurance coverages, and other employee benefits continue to be considered as an employee of the sending agency provided he elects to do so. In case of such election, his contributions to the state retirement system, insurance programs and other such employee annuities shall be on the same basis as any other state employee of like status. The receiving agency or the employee shall be responsible for all such contributions to the appropriate agency of the sending state for which the sending agency would normally be responsible.

Added by Acts 1968, No. 375, §1. Amended by Acts 1975, No. 397, §1.



RS 42:801 - GROUP INSURANCE

CHAPTER 12. GROUP INSURANCE

PART I. ADMINISTRATION

§801. Administration

A. The Office of Group Benefits is hereby created within the office of the governor, division of administration.

B. As used in this Chapter, "office" means the Office of Group Benefits created in this Section.

C. The general administration of all aspects of programs of benefits as authorized or provided for under the provisions of this Chapter, which shall constitute the Office of Group Benefits, shall be vested in and be the responsibility of the office in accordance with the provisions of this Chapter.

D. The Office of Group Benefits shall be domiciled in Baton Rouge.

Acts 2001, No. 1178, §5, eff. June 29, 2001.



RS 42:802 - Powers and duties; Office of Group Benefits

§802. Powers and duties; Office of Group Benefits

A.(1) The Office of Group Benefits shall have the powers and privileges of a corporation and shall exercise all powers, duties, functions, and responsibilities provided or authorized for it by law. It shall directly exercise all powers, duties, functions, and responsibilities provided or authorized for it which are in the nature of policymaking, rulemaking, licensing, regulation, enforcement, or adjudication and shall directly exercise all advisory powers, duties, and functions provided to it by law.

(2) The office shall administer and implement all programs provided or authorized for it by law which relate to rulemaking, licensing, regulation, enforcement, and adjudication and shall be subject to the provisions of the Administrative Procedure Act, including provisions relative to adjudication proceedings.

(3) The office shall exercise its powers, duties, functions, and responsibilities and shall administer and implement the programs authorized in this Section.

B. In addition, the office shall have the following powers and duties:

(1) To adopt and promulgate rules and regulations for the administration, operation, and management of programs and benefit plans offered through the Office of Group Benefits, which shall not be inconsistent with the provisions of this Chapter or other applicable laws.

(2) To prepare and submit a budget in accordance with the provisions of Parts I and II of Chapter 1 of Subtitle I of Title 39 of the Louisiana Revised Statutes of 1950.

(3) To designate a depository for operating and other monies under its control, which shall be fully guaranteed and shall be subject to the provisions of R.S. 49:321 and Chapter 1-A of Subtitle I of Title 39 of the Louisiana Revised Statutes of 1950.

(4) To appoint an independent consulting actuary.

(5) To do and perform all things necessary or incident to the powers, duties, and functions vested in it.

(6) To establish benefit plans, under the direction of the commissioner of administration, for the life, health, and other benefit programs offered through the office. This duty shall include the responsibility to ensure, to the greatest extent practicable, that the plans for benefits and coverages available for employees in all parts of the state are comparable with respect to coverages offered.

(7) Subject to the board's review and recommendation, to establish premium rates, under the direction of the commissioner of administration and in consultation with actuaries for the life, health, and other benefit programs offered through the office. The commissioner of administration, the chief executive officer of the Office of Group Benefits, and the Policy and Planning Board shall also use any official information developed, gathered, and presented to the parties by the Group Benefits Estimating Conference in the development of premium rates.

(8)(a) To negotiate contracts under the provisions of Chapter 17 of Subtitle III of Title 39 of the Louisiana Revised Statutes of 1950, in the best interests of the office and its covered persons. The Office of Group Benefits is specifically authorized to negotiate and contract directly with the following:

(i) Health maintenance organizations as defined by R.S. 22:242(7).

(ii) A group purchaser as defined in R.S. 40:2202(3).

(iii) A preferred provider organization.

(iv) A health care provider or providers for formation of a preferred provider organization as defined by R.S. 40:2202(5).

(b) The office is specifically authorized to negotiate and contract directly for the following:

(i) Provision of basic health care services and other health care services to the program's covered persons.

(ii) Any other health care plan or systems, including but not limited to any health care service, delivery system, benefits programs, insurance, or any other plan or programs that may be authorized by law.

(c) For the purposes of this Paragraph, the basic health care services provided under a contract for a preferred provider organization or a health maintenance organization shall be those services which are covered under the Office of Group Benefits Schedule of Benefits. Nothing herein shall prohibit the office from adopting rules or regulations to prevent or prohibit adverse selection between programs offered by the office.

(d) Any such contract shall be subject to review and final approval by the appropriate standing committees of the legislature having jurisdiction over review of agency rules by the Office of Group Benefits as designated by R.S. 49:968(B)(21)(c), or the subcommittees on oversight of such standing committees, and the office of state procurement of the division of administration.

(9) To administer or provide for the administration of an Internal Revenue Service qualified cafeteria plan. The plan shall be developed, negotiated, and implemented by the office subject to approval of the appropriate standing committees of the legislature having jurisdiction over review of agency rules of the Office of Group Benefits as designated by R.S. 49:968(B)(21)(c) or the subcommittee on oversight of such standing committees. The provisions of Chapter 17 of Subtitle III of Title 39 of the Louisiana Revised Statutes of 1950 shall not apply.

(10) To authorize small debts owed to the Office of Group Benefits to be canceled from the financial records. For purposes of this Paragraph, a small debt shall be any debt owed to the Office of Group Benefits in an amount less than fifty-one dollars.

(11) To procure and negotiate internal auditing service contracts in accordance with the provisions of Chapter 17 of Subtitle III of Title 39 of the Louisiana Revised Statutes of 1950.

C. Notwithstanding any other provision of law to the contrary, the Office of Group Benefits may establish health reimbursement accounts, health savings accounts, and similar accounts as authorized by federal law.

D.(1) Notwithstanding any other provision of this Section to the contrary, any new plan of benefits or the annual plan of benefits submitted under the direction of the commissioner of administration for the life, health, and other benefit programs offered through the Office of Group Benefits or any professional, personal, and social services contracts other than contracts for legal services or actuarial services negotiated through the Office of Group Benefits under the provisions of Chapter 17 of Subtitle III of Title 39 of the Louisiana Revised Statutes of 1950 as provided in Subsection A and Paragraph (B)(8) of this Section or any contracts in connection therewith shall be subject to review and final approval by the appropriate standing committees of the legislature having jurisdiction over review of agency rules by the Office of Group Benefits as designated by R.S. 49:968(B)(21)(c), or the subcommittees on oversight of such standing committees, and the office of state procurement of the division of administration.

(2) The implementation of these programs or contracts in connection therewith shall constitute a rule as defined by R.S. 49:951(6) and shall be adopted and implemented through the procedures set forth in the Administrative Procedure Act.

(3) Additionally, any adjustments to such contracts in the amount of one million dollars or more shall require the review and approval of the oversight committees before the modified contracts may be implemented. Such adjustments shall indicate the fiscal impact to the plan of benefits as well as the rate structure, if any, over the subsequent three years or maximum contract period.

Acts 2001, No. 1178, §5, eff. June 29, 2001; Acts 2004, No. 890, §2; Acts 2007, No. 479, §1, eff. July 19, 2007; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2014, No. 864, §§4 and 5; Acts 2015, No. 146, §2, eff. Jan. 1, 2016.



RS 42:802.1 - Benefit plans for provision of coverage through a fully insured product provided by a health maintenance organization domiciled in Louisiana

§802.1. Benefit plans for provision of coverage through a fully insured product provided by a health maintenance organization domiciled in Louisiana

A. In the development of contracts for health insurance plans intended to be offered in each of the office's regions, the office shall utilize a solicitation for proposals or other competitive process to determine whether there exists a Louisiana HMO which is licensed and authorized to sell insurance in that region. In the event that a Louisiana HMO submits a competitive offer, proposal, bid, or other response to such solicitation, then the office shall include that Louisiana HMO in its plan of benefits for that region. However, if more than three different Louisiana HMOs submit competitive offers, proposals, or bids for a region, then the office shall select at least three Louisiana HMOs for inclusion in the plan of benefits for that region. The selection shall be based on a comparison of the quotes of each competitor for coverage of an active single insured which have been adjusted to an actuarially equivalent basis.

B. The contract between the office and a Louisiana HMO or any other insurer with respect to inclusion of its insurance products in the office's plan of benefits for a region shall contain terms which provide for equal employer contributions. With respect to insureds who select a Louisiana HMO for their coverage, there shall be no extraordinary restrictions placed on their plan participation due to their selection of the Louisiana HMO.

C. As used in this Section, the term "Louisiana HMO" means a health maintenance organization which meets all of the following criteria:

(1) Offers fully insured commercial and/or Medicare Advantage products.

(2) Is domiciled, licensed, and operating within the state.

(3) Maintains its primary corporate office and at least seventy percent of its employees in the state.

(4) Maintains within the state its core business functions which include utilization review services, claim payment processes, customer service call centers, enrollment services, information technology services, and provider relations.

D. The provisions of this Section shall apply to all plan years beginning with Fiscal Year 2007-2008.

E. No provision of this Section shall require the Office of Group Benefits to utilize any insurance product that increases costs to the plan of benefits as determined by the independent actuarial process, all parties being represented. The comparison shall be based on at least twelve months experience beginning no earlier than January 1, 2008. All reasonable cost for the independent actuary shall be the responsibility of the health insurance provider which is the subject of such actuarial determination and not the Office of Group Benefits. The Office of Group Benefits shall arrange for this comparison and future comparisons at no more frequent intervals than annually.

Acts 2007, No. 479, §1, eff. July 19, 2007.

NOTE: See Acts 2007, No. 479, §2, regarding extraordinary or additional employee enrollment period for FY 2007-2008.



RS 42:803 - Chief executive officer; chief operating officer; powers and duties

§803. Chief executive officer; chief operating officer; powers and duties

A. The commissioner of administration shall appoint a chief executive officer who shall be an unclassified employee and serve at the pleasure of the commissioner of administration and shall be subject to Senate confirmation. The chief executive officer shall be qualified in the areas of the administration of group insurance and other benefit programs and the investment of public funds.

B.(1) The chief executive officer shall exercise all functions necessary for the administration and implementation of the policies and rules of the office which relate to rulemaking, licensing, regulation, enforcement, and adjudication, including personnel management.

(2) The chief executive officer shall employ, appoint, remove, assign, and promote such personnel as are necessary for the efficient administration of the powers, duties, functions, and responsibilities of the board and for the administration and implementation of the office, in accordance with applicable civil service laws, rules, and regulations, and with policies and rules of the division of administration, and subject to budgetary control and applicable laws.

C.(1) The chief executive officer shall appoint a chief operating officer who shall be an unclassified employee. The chief operating officer shall possess such qualifications deemed necessary by the chief executive officer.

(2) The chief operating officer shall, under the supervision and control of the chief executive officer, perform and administer all functions of the office which are in the nature of accounting and budget control, management and program analysis, and grants management and exercise all functions of the program which relate to payroll, personnel management, procurement, and contract management.

Acts 2001, No. 1178, §5, eff. June 29, 2001.



RS 42:804 - Certification of funding; commissioner of administration

§804. Certification of funding; commissioner of administration

No plan or plans of benefits adopted by the office in accordance with the provisions of this Chapter or other applicable laws shall be implemented prior to certification by the commissioner of administration that appropriate funding is available for such plan or plans of benefits.

Acts 2001, No. 1178, §5, eff. June 29, 2001.



RS 42:805 - Collection and deposit of contributions

§805. Collection and deposit of contributions

A. The office shall be responsible for preparing and transmitting to each employer agency a monthly invoice premium statement delineating the participating employees of that agency, the class of coverage, total amount of employer and employee contributions due to the office, and such other items as are deemed necessary by the office.

B. It shall be the responsibility of the employer agency to reconcile the monthly invoice premium statement, collect the employee contribution by payroll deduction or otherwise, and remit the reconciled monthly invoice premium statement and both the employer and employee contributions to the office within thirty days after receipt of the monthly premium invoice statement.

C. If any employer agency fails to remit both the employer and employee contributions to the board within thirty days after receipt of the monthly invoice premium statement from the office, the state treasurer shall, at the request of the office, withhold from state funds due the agency the full amount of the delinquent employer and employee contributions and remit this amount directly to the office.

D. All employer and employee contributions for the payment of premiums for group benefits for state employees contracted for under the provisions of this Chapter shall be deposited directly with the office. The office shall pay all monies for such benefits as they become due and payable.

Acts 2001, No. 1178, §5, eff. June 29, 2001.



RS 42:806 - Claims

§806. Claims

The office shall be responsible for the processing of all claims under policies for group benefits for state employees contracted for under the provisions of this Chapter. The office shall be responsible for the disbursement of all payments of such claims to program participants.

Acts 2001, No. 1178, §5, eff. June 29, 2001.



RS 42:807 - Loss of eligibility

§807. Loss of eligibility

Any person convicted of fraudulently obtaining funds from the Office of Group Benefits, including but not limited to any person who has been convicted under R.S. 14:26, R.S. 14:27, R.S. 14:67, or R.S. 14:133, shall immediately lose eligibility for coverage under both the life insurance plan and the health and accident insurance plan of the Office of Group Benefits.

Acts 2001, No. 1178, §5, eff. June 29, 2001.



RS 42:808 - Eligibility in group programs

§808. Eligibility in group programs

A. For the purposes of participating in life, health, or other programs sponsored by the Office of Group Benefits, an employee is defined as:

(1) A classified or unclassified state civil service employee.

(2) A retiree as defined by the rules and regulations of the Office of Group Benefits.

(3) A full-time employee of a school board, if the school board elects to pay at least one-half of the insurance premium for the employee; however, if the school board makes such an election, the school board shall pay the same proportion of any increase in premiums as compared to the proportion of premiums paid by the state on behalf of state employees.

(4) A district supervisor or a district employee or a retired district supervisor or a retired district employee of a soil and water conservation district.

(5) Any parish judge paid in part or in full by the state.

(6) Notwithstanding any provision of this Chapter to the contrary, any employee of the New Orleans City Park Improvement Association, which is within the Department of Culture, Recreation and Tourism pursuant to the provisions of R.S. 36:209(O), who is a participant in a program or programs administered by the Office of Group Benefits and who is transferred to a non-profit corporation recognized as a 501(c)(3) entity under the Internal Revenue Code of 1954, as amended, which transfer is made pursuant to a cooperative endeavor agreement which provides for the non-profit corporation to provide certain maintenance, administration, and operating functions on behalf of the New Orleans City Park Improvement Association.

(7) Notwithstanding any other provision of law to the contrary, any active or retired employee of the Louisiana Naval War Memorial Commission as provided by R.S. 25:1000 et seq. Nothing in this Paragraph shall be construed to extend eligibility under this Subsection to any current or past member of the commission.

(8) The district attorney or district attorney office active employees of New Orleans.

(9) Notwithstanding any other provision of law to the contrary, any active or retired member of the Louisiana National Guard, provided such active or retired member agrees to pay one hundred percent of the premium and certifies that other coverage is not available through the member's employment or the member is not eligible for Medicare.

(10) Notwithstanding any other provision of law to the contrary, any official holding an appointed position with the West Jefferson Levee District for more than eight years prior to January 1, 2007.

(11)(a) Notwithstanding any provision of law to the contrary, persons who are state employees who have completed not less than ten years of continuous full-time state employment and who are terminated without cause or who resign, and persons who have completed not less than ten years of continuous service as state elected officials who are either ineligible to run for reelection, fail to be reelected, or resign from elected office, and persons who have completed not less than ten years of continuous service as state appointed officials and who are removed from office without cause or who resign are deemed to be a special group for eligibility for programs sponsored by the Office of Group Benefits. Such group shall not be subject to the provisions of Paragraph (3) of this Subsection, R.S. 42:851(E) and (H)(5), or other limitations or restrictions of law that require vesting or a duration of continuous membership in the programs for eligibility for maximum premium contributions, or that authorize or require the premium rates for such group to be increased as a result of eligibility being authorized without prior participation as an active employee, or that limit participation to either actively employed or retired persons.

(b) For the purposes of this Paragraph and R.S. 42:851(R):

(i) "State employee" means any person who, as an active employee, was a member of the Louisiana State Employees' Retirement System or the Teachers' Retirement System of Louisiana.

(ii) "State elected official" means any person elected to a statewide office, to the legislature, to the Public Service Commission, to the State Board of Elementary and Secondary Education, to the state courts of appeal, or to the Louisiana Supreme Court.

(iii) "State appointed official" means any person who is appointed by a state elected official to serve on a board or commission with statewide jurisdiction which exists by law and which service may be compensated or not.

B. No individual may participate in a program sponsored by the Office of Group Benefits unless the school board, state agency, or political subdivision through which the individual is actively employed or retired from participates in the program as a group.

C. Notwithstanding any other provision of this Chapter to the contrary, the provisions of this Section shall not affect the eligibility of any state agency, local school board, political subdivision, or other entity or any individuals eligible to participate in the program on June 29, 2001.

D.(1) Notwithstanding any provision of law to the contrary, no person employed in a position in an unclassified health care professional employee pool established pursuant to R.S. 17:1519.16 shall be considered an employee for purposes of this Section nor shall any such person be eligible to participate in any health, life, or other programs sponsored by the Office of Group Benefits.

(2) The appointing authority shall notify each person being employed in a position in an unclassified health care professional employee pool of his ineligibility for participation in any programs of the Office of Group Benefits. Each person employed in a position in an unclassified health care professional employee pool shall sign an affidavit acknowledging his ineligibility for participation in any programs of the Office of Group Benefits.

E. Notwithstanding any provision of law to the contrary, any person with a developmental disability who acquired such disability prior to attaining the age of twenty-one, with one parent whose coverage of such person was terminated as a result of lost employment of the parent and one parent who is an employee, as defined in Paragraphs (A)(1) and(3) of this Section, participating in life, health, or other programs sponsored by the Office of Group Benefits, shall be covered as a dependent of such parent participating in life, health, or other programs sponsored by the Office of Group Benefits, regardless of the age of the person with a developmental disability.

Acts 2001, No. 767, §2, eff. June 26, 2001; Acts 2001, No. 1178, §5, eff. June 29, 2001; Acts 2004, No. 779, §1, eff. July 1, 2004; Acts 2004, No. 870, §1, eff. July 1, 2004; Acts 2005, No. 223, §3, eff. July 1, 2005; Acts 2005, No. 505, §2; Acts 2006, 1st Ex. Sess., No. 1, §2, eff. Jan. 1, 2007; Acts 2007, No. 366, §1, eff. July 10, 2007; Acts 2008, No. 414, §1, eff. June 21, 2008; Acts 2011, No. 129, §1, eff. June 24, 2011; Acts 2014, No. 811, §23, eff. June 23, 2014.



RS 42:809 - Payroll deductions for payment of premiums

§809. Payroll deductions for payment of premiums

State boards, commissions, municipalities, and other public bodies may deduct from the employee's pay, salary, or compensation, such parts of the premiums for life, health, or other benefit programs offered by the office as are payable by the employee and as may be authorized in writing by the employee.

Acts 2001, No. 1178, §5, eff. June 29, 2001.



RS 42:810 - Audit of program accounts

§810. Audit of program accounts

The office shall have the accounts of the program audited annually by the legislative auditor or a certified public accountant as described by R.S. 24:513 and shall furnish, as of the end of each fiscal year, a report showing a statement of revenue and expenditures for the preceding year, and a balance sheet showing the financial condition of the program at the end of the fiscal year. It shall also publish a synopsis of the report.

Acts 2001, No. 1178, §5, eff. June 29, 2001.



RS 42:811 - Termination provisions

§811. Termination provisions

A. No state agency, local school board, political subdivision, or other entity participating in programs offered through the Office of Group Benefits shall terminate participation in those programs, unless each of the following conditions is met:

(1) The head of the agency has notified the employees of the proposed termination.

(2) The head of the agency has informed the employees regarding these statutory provisions covering termination and re-enrollment.

(3) A majority of the employees of the agency approve in writing such termination within fifteen days of the notification of the proposed termination.

(4) The head of the agency has provided written notice of intent to withdraw to the office at least thirty days prior to the anniversary date of the agency joining the program.

B. Any agency which withdraws from a program offered by the office must pay, in advance, an actuarially determined pro rata share of any accrued liabilities of the program. The actuarial consultant serving the program shall determine the share of liabilities due. Any agency which does not remit the entire share of actuarially determined liabilities shall not be allowed to terminate participation in the program.

C.(1) Notwithstanding any other provision of law to the contrary, no state agency, local school board, political subdivision, or other entity which terminates participation in the programs and procures a private contract of health and life insurance for its employees pursuant to this Section shall, upon termination of the private contract and re-enrollment in the programs, use monies appropriated by the legislature for payment of the state or employer's portion of any premium due the program.

(2) The total amount of the premium due by the employee of such agency to the office shall be deducted from the salary of the employee.

Acts 2001, No. 1178, §5, eff. June 29, 2001.



RS 42:821 - Authority for employee benefit programs; payment of premiums out of appropriated funds

PART II. LIFE INSURANCE

§821. Authority for employee benefit programs; payment of premiums out of appropriated funds

A.(1)(a) The state of Louisiana, through the Office of Group Benefits, and each of its governmental and administrative subdivisions, departments, or agencies of the executive, legislative, or judicial branches, and the governing boards and authorities of each state university, college, or each public elementary and secondary school system in this state are authorized to:

(i) Procure private contracts of group life and group accidental death and dismemberment insurance covering their respective employees, officials, and department heads or any class or classes thereof, and the dependents of such employees, officials, or department heads; or

(ii) Adopt, administer, or operate or contract for all or a portion of the administration, operation, or both, of a self-funded program for that purpose.

(b) Each such private contract or self-funded program, the premiums of which are paid in whole or in part with state funds, shall be approved by the Office of Group Benefits; except that any city or parish school board may enter into such private contract or self-funded program without approval. The employee or retiree eligibility provided in such private contract or self-funded program must be identical to the eligibility provided in the Office of Group Benefits programs.

(c) The contribution by the state or any other entity herein enumerated in all cases shall not be less than fifty percent of the total premium out of funds contributed by the state.

(2) The contributions of employees, officials, or department heads to the premiums for such benefits may be deducted by the employer from the salaries of the employees, officials, or department heads when authorized in writing by the respective persons. However, the amount paid toward the premium by the state or any of its governmental and administrative subdivisions, departments, or agencies and the governing boards and authorities of each state university, college, or public elementary and secondary school system, or of any other agency or subdivision of the public school system of the state, shall be subject to the approval of the office.

(3) No reductions of state contributions shall be made on contracts heretofore written and continued in force, and, in addition, the premiums shall be paid out of funds appropriated for the purpose and included in the respective budgets of the state or other entity.

(4)(a) Nothing herein shall be construed as limiting the authority of the office to adopt, administer, or operate or to contract for all or a portion of the administration, operation, or both of a self-funded program.

(b) Under any such self-funded program the board, for purposes of establishing rates and premiums, may group risks into one or more classifications. The rates and premiums adopted for each classification shall take into consideration the loss experience in the classification as well as other relevant factors. The rates so fixed shall not be excessive, inadequate, or unfairly discriminatory and shall be uniform within each classification.

(5) Notwithstanding any provision of law to the contrary, nothing herein shall be construed to exclude city and parish school board members from eligibility for participation as provided in R.S. 17:1223.

(6) Notwithstanding any provision of law to the contrary, any eligible entity which elects to participate in the health and accident insurance coverage as provided in Part III of Chapter 12 of Title 42 of the Louisiana Revised Statutes of 1950 shall also participate in the group life insurance coverage as provided in this Part.

B.(1) For the purposes of this Section, teachers and all other school board employees and those former employees now retired shall be considered state employees and shall be entitled to participate in the Office of Group Benefits programs if no local group policy or program is in effect for school board employees. If a local group policy is in effect for school board employees, those employees may participate in a state employee group policy or program only if a majority of the insured group vote to dissolve their local group policy participation and participate in a state employee group plan; however, any school board desirous of participating in said group policy or program shall meet the participation requirements established by the office.

(2) School boards may pay from local funds any portion of the cost of the group policy.

(3) Nothing in this Section shall be construed to require any school board to use local funds to pay all or any portion of the cost of the group policy for participating former employees now retired.

C. Each retiree who was a member of the Office of Group Benefits programs or its predecessor prior to retirement and who had life insurance coverage for a dependent spouse prior to retirement shall be allowed to retain dependent life insurance coverage for the dependent spouse after retirement in the amount of one thousand, two thousand, or four thousand dollars at the option of the employee, without regard to age.

Acts 2001, No. 767, §1, eff. June 26, 2001; Acts 2001, No. 1178, §5, eff. June 29, 2001.

NOTE: See Acts 2001, No. 767, §3.



RS 42:851 - Authority for employee benefit programs; payroll deduction for payment of premiums

PART III. HEALTH AND ACCIDENT INSURANCE

§851. Authority for employee benefit programs; payroll deduction for payment of premiums

A. The state of Louisiana, through the Office of Group Benefits and each of its governmental and administrative subdivisions, departments, or agencies of the executive, legislative, or judicial branches, and the governing boards and authorities of each state university, college, or public elementary and secondary school system in this state are authorized to:

(1) Procure private contracts of insurance covering their respective employees, officials, and department heads, or any class or classes thereof, and the dependents of such employees, officials, or department heads under a policy or policies of group health, accident, accidental death and dismemberment, and hospital, surgical, or medical expense benefits.

(2) Adopt, administer, or operate or contract for all or a portion of the administration, operation, or both of a self-funded program for that purpose.

B. Each such private contract or self-funded program, the premiums of which are paid in whole or in part with state funds, shall be approved by the Office of Group Benefits, except that any city or parish school board may enter into such private contract or self-funded program without approval. The employee or retiree eligibility provided in such private contract or self-funded program must be identical to the eligibility provided in the Office of Group Benefits programs.

C.(1) Except as provided in Paragraphs (D)(1) and (2) and Subsection E of this Section, and except for those retirees who are not covered by Medicare and who are qualified for coverage in accordance with the rules and regulations of the Office of Group Benefits, the contribution of the state shall not be less than fifty percent of the total premium paid out of funds contributed by the state.

(2) However, except for those retirees who are not covered by Medicare, the contribution by the state shall not be in excess of the dollar amount paid on behalf of members in the rating classification for employees of state departments and agencies.

(3) The employee portion of the premium rate for retirees without Medicare coverage shall not exceed the active employee portion of the premium rates for the same classification of coverage.

D.(1) For those retirees who are covered by Medicare, the minimum contribution of the state shall be seventy-five percent.

(2) For those active employees covered by the provisions of Paragraph (C)(1) of this Section whose state contribution was not less than fifty percent of the total premium paid out of funds of the state on June 30, 2001, the minimum contribution of the state shall be as follows:

(a) Beginning July 1, 2001, the minimum contribution by the state shall be fifty-eight percent of the total premium.

(b) Beginning July 1, 2002, the minimum contribution by the state shall be sixty-five percent of the total premium.

(c) Beginning July 1, 2003, and each year thereafter, the minimum contribution by the state shall be seventy-five percent of the total premium.

(3) Nothing herein shall be construed to prohibit the state from providing contributions at a higher level for participants as provided in Paragraph (2) of this Subsection.

(4) Notwithstanding any provision of law to the contrary, any lapse in participation for employees furloughed or terminated as the result of Hurricanes Katrina and Rita and subsequently rehired between August 30, 2005, and December 31, 2006, shall not reduce the state minimum contribution.

E.(1) Notwithstanding any other provision of this Part to the contrary, for any person who is an active employee as defined by R.S. 42:808 and who does not participate in the Office of Group Benefits program provided by this Part before January 1, 2002, but subsequently enrolls in the program, or for any person who is hired on or after January 1, 2002, who meets the definition of employee as provided by R.S. 42:808 the state contribution of the total premium shall, upon retirement, be:

(a) Nineteen percent for those persons with less than ten years of participation in the Office of Group Benefits program before retirement.

(b) Thirty-eight percent for those persons with ten years of participation but less than fifteen years of participation in the Office of Group Benefits program before retirement.

(c) Fifty-six percent for those persons with fifteen years of participation but less than twenty years of participation in the Office of Group Benefits program before retirement.

(d) Seventy-five percent for those persons with twenty or more years of participation in the Office of Group Benefits program before retirement.

(2) The Office of Group Benefits shall promulgate all rules necessary to carry out the provisions of Subsections A through E of this Section.

(3) Nothing herein shall be construed to prohibit the state from providing contributions at a higher level for participants as provided in this Subsection.

(4) The provisions of this Subsection shall not affect the contributions paid by the state for any retiree covered under this Part on June 29, 2001, or the contributions paid by the state for any participant who retires before January 1, 2002.

F. The contributions of employees, officials, or department heads to the premiums for such benefits may be deducted by the employer from the salaries of the employees, officials, or department heads when authorized in writing by the respective persons. However, the amount paid toward the premium by the state or any of its governmental and administrative subdivisions, departments, or agencies and the governing boards and authorities of each state university, college, or public elementary and secondary school system of the state shall be subject to the approval of the office.

G. No reductions of state contributions shall be made on contracts heretofore written and continued in force, and, in addition, the premiums shall be paid out of funds appropriated for the purpose and included in the respective budgets of the state or other entity.

H.(1) Nothing herein shall be construed as limiting the authority of the office to adopt, administer, or operate or to contract for all or a portion of the administration, operation, or both of a primary self-funded program or additional programs with premium rate structures and state contribution rates which are different from the primary program.

(2) Under any such self-funded program the office, for purposes of establishing rates and premiums, may group risks into multiple classifications. There may be one classification for employees of state departments and agencies; there may be one classification for employees of eligible school boards; there may be one classification for employees of eligible political subdivisions and other public entities of the state; and there may be one or more classifications for retirees.

(3) For the purposes of this Subsection, the classification of state departments and agencies shall mean that group of eligible participants in the executive, legislative, or judicial branch of state government whose contributions for premiums are paid in whole or in part through appropriations by the legislature. The classification of school boards shall mean that group of eligible participants of city or parish school systems which receive funding through the Minimum Foundation Program. The classification of political subdivisions and other public entities shall mean participants of all other entities eligible for the program under the provisions of this Section not included in the classification of state departments and agencies or the classification of school boards.

(4) The rates and premiums adopted for each classification shall take into consideration the loss experience in the classification as well as other relevant factors.

(5) If a state department or agency, school board, or political subdivision or other public entity elects to participate in the state group health and accident insurance program after participation in another group health and accident program, the premium rate applicable to such employees and former employees intended to be covered by the program shall be the greater of the premium rate based on the loss experience of the group under the prior plan or the premium rate based on the loss experience of the classification into which the group is entering.

(6) The rates so fixed shall not be excessive, inadequate, or unfairly discriminatory and shall be uniform within each classification.

I. Notwithstanding any provision of law to the contrary, nothing herein shall be construed to exclude city and parish school board members from eligibility for participation as provided in R.S. 17:1223.

J. Notwithstanding any provision of law to the contrary, any eligible entity which elects to participate in the life insurance coverage as provided in Part II of Chapter 12 of Title 42 of the Louisiana Revised Statutes of 1950 shall also participate in the group health and accident insurance coverage as provided in this Part.

K. Notwithstanding any provision of law to the contrary, the employee portion of the premium rate for active employees or retirees shall not be increased to fund any deficit related to the provision of coverage. If a deficit is identified, the minimum contribution by the state may be increased to fully fund such deficit.

L.(1) School boards may pay from local funds any portion of the cost of the group policy.

(2) Nothing in this Section shall be construed to require any school board to use local funds to pay all or any portion of the cost of the group policy for participating former employees now retired.

M.(1) Notwithstanding any provision of law or any rule or regulation to the contrary, the state of Louisiana shall continue to contribute its portion of the premium or charges due under this Section for which an employee is granted leave of absence without pay due to a service-related injury for a period not to exceed twelve months. The state may contribute its portion of the premium and charges due under this Section for which an employee is granted leave of absence without pay due to active military duty or is granted leave without pay under the provisions of the federal Family and Medical Leave Act.

(2) If the employee should suffer a job-related injury that meets the definition of a total and permanent disability under the workers' compensation laws of Louisiana, the state of Louisiana shall continue to contribute its portion of the premiums or charges due under this Section until the employee becomes gainfully employed or is placed on state disability retirement.

(3) However, such contribution shall not be made for any period during which an employee is under a suspension from his employment without pay unless reinstated.

(4) An employee who is granted leave of absence without pay for any reason other than those enumerated above may continue participation in the Office of Group Benefits program for a period not to exceed twelve months upon the employee's payment of the full premium or charges due.

N. The Department of Insurance shall make an examination, at least once every five years, of the health indemnity plan of the Office of Group Benefits following the same guidelines applied to other health insurers, and report its findings to the Joint Legislative Committee on the Budget along with any recommendations for assuring plan solvency and quality.

O. Notwithstanding any provision of law to the contrary, any person who is an active employee, as defined in R.S. 42:808(A)(1), of the state Department of Education, special school district or the Department of Public Safety and Corrections, office of youth services who was employed by such state agency on or after January 1, 2002, but no later than March 29, 2004, who has participated in the Office of Group Benefits continuously during his state employment who, prior to such employment, was a professional and fully qualified employee of a city, parish, or other local public school system in a position that required certification by the state Department of Education and who participated in the group health insurance program made available by the school system for not less than twenty years shall, upon retirement, be eligible to maintain enrollment in the Office of Group Benefits program with a state contribution of seventy-five percent of his premium.

P. Any person who is eligible for and receives disability retirement benefits from a retirement system created under the laws of this state shall receive the same retiree health care premium subsidy as an individual who has participated for twenty or more years in the Office of Group Benefits health care program. In order to be eligible for the retiree health care premium subsidy, the person shall have participated in health care programs sponsored by the Office of Group Benefits for the number of years sufficient to earn disability retirement benefits.

Q. Notwithstanding any provision of law to the contrary, any person who is an active employee of the Jefferson Parish School System, or is employed as a probation and parole officer with the Department of Public Safety and Corrections on or before August 15, 1986, and participates in the Office of Group Benefits program, who elects to take retirement within the Louisiana State Employees' Retirement System pursuant to Act No. 194 of the 2004 Regular Session of the Legislature, and who has participated in the Office of Group Benefits program provided by this Part for at least ten years, shall, upon retirement, be eligible to maintain enrollment in the Office of Group Benefits program with a state contribution of seventy-five percent of his premium.

R. Notwithstanding any other provision of law to the contrary, persons made eligible as part of a special group for participation in programs sponsored by the Office of Group Benefits pursuant to R.S. 42:808(A)(11) may elect to participate in group health insurance programs upon the end of their state service as provided in R.S. 42:808(A)(11) provided they participated in a program of group health insurance sponsored by the Office of Group Benefits for not less than ten consecutive years prior to the end of their service. One hundred percent of the premium cost for coverage of any person in such group electing to participate shall be paid entirely by such person and shall be risk rated by the Office of Group Benefits. The election to continue insurance coverage pursuant to this Subsection must be made by the employee on or before the termination of the employee's service and the payment of the premiums to be paid pursuant to this Subsection shall begin on the date of termination.

S. Notwithstanding Paragraph (E)(1) of this Section or any provision of law to the contrary, any person who retires within the Louisiana State Employees' Retirement System and who elects to suspend his retirement benefits pursuant to the laws applicable to that system shall be eligible to maintain enrollment in programs sponsored by the Office of Group Benefits with the same contribution by the state as was applicable to such person upon his retirement. If such person is reemployed subsequent to his retirement, such contributions by the state shall be maintained through the course of such person's reemployment and his subsequent retirement thereafter.

T. (1) Notwithstanding any provision of law to the contrary, any person who retired on or after May 1, 2013, and on or before May 31, 2013, who participated in health care programs sponsored by the Office of Group Benefits for more than eighteen years, whose doctor certifies that on the date of his retirement he was medically unable to perform his job duties shall, upon retirement, be eligible to maintain enrollment in the Office of Group Benefits Program with a state contribution of seventy-five percent of his premium, if the sum of his accumulated unused leave on his retirement date plus his years of participation in the Office of Group Benefits Program, rounded to the nearest year, is twenty years or more.

(2) Notwithstanding any provision of law to the contrary, any person who is an employee, as defined in R.S. 42:808(A), who was employed by the Office of Community Relations and Rural Development after January 1, 2004, who subsequently becomes a state elected official as defined in R.S. 42:808(11)(b)(ii), and who has participated in the Office of Group Benefits continuously during his state employment, shall, upon retirement, be eligible to maintain enrollment in the Office of Group Benefits program with a state contribution of his premium, as provided in Subsection D of this Section.

Acts 1950, No. 531, §1. Amended by Acts 1956, No. 294, §1; Acts 1975, No. 486, §1; Acts 1976, No. 521, §2; Acts 1978, No. 768, §1; Acts 1979, No. 653, §1; Acts 1979, No. 745, §3, eff. July 1, 1979; Acts 1980, No. 791, §2; Acts 1981, No. 419, §2; Acts 1981, No. 686, §1; Acts 1981, No. 704, §1; Acts 1981, No. 710, §2; Acts 1982, No. 243, §1; Acts 1984, No. 884, §1; Acts 1985, No. 812, §1; Acts 1985, No. 840, §1; Acts 1986, No. 644, §1; Acts 1988, No. 902, §1; Acts 1988, No. 1009, §1; Acts 1989, No. 726, §1, eff. Jan. 31, 1990; Acts 1990, No. 615, §1, eff. July 19, 1990; Acts 1991, No. 424, §1; Acts 1991, No. 705, §1; Acts 1992, No. 447, §4; Acts 1992, No. 635, §2, eff. July 2, 1992; Acts 1992, No. 1044, §§1, 2; Acts 1997, No. 1357, §1, eff. July 1, 1997; Acts 1998, 1st Ex. Sess., No. 150, §2, eff. July 1, 1998; Acts 1999, No. 1005, §1, eff. July 1, 1999; Acts 1999, No. 1069, §1, eff. July 9, 1999; Acts 2000, 1st Ex. Sess., No. 41, §1; Acts 2000, 1st Ex. Sess., No. 128, §1, eff. April 19, 2000; Acts 2001, No. 767, §1, eff. June 26, 2001; Acts 2001, No. 1079, §1, eff. July 1, 2001; Acts 2001, No. 1174, §2, eff. July 1, 2001; Acts 2001, No. 1178, §5, eff. June 29, 2001; Acts 2003, No. 897, §1; Acts 2005, No. 498, §1; Acts 2005, 1st Ex. Sess., No. 57, §1, eff. Dec. 6, 2005; Acts 2006, No. 757, §1, eff. June 30, 2006; Acts 2007, No. 366, §1, eff. July 10, 2007; Acts 2014, No. 771, §1, eff. June 30, 2014.

NOTE: See Acts 2001, No. 767, §3.

NOTE: See Acts 2007, No. 366, §2, regarding effectiveness of R.S. 42:851(S). See also Acts 2007, No. 252.



RS 42:852 - Coverage for optometric services

§852. Coverage for optometric services

Notwithstanding any provision of law or any rule or regulation to the contrary, the Office of Group Benefits shall provide its eligible benefits, as defined by the program, for visual services which are rendered within the lawful scope of practice of a duly licensed optometrist as defined in R.S. 37:1041. There shall be no discrimination in the payment of benefits allowed for such visual services, whether performed by an optometrist or physician, in instances where the services performed are within the lawful scope of practice of both professions. The coverage required under this Section shall not apply to payment for routine eye examinations, glasses, contact lenses, or office visits wherein the optometrist refers the patient to an ophthalmologist.

Acts 2001, No. 1178, §5, eff. June 29, 2001.



RS 42:853 - Coverage for chiropractic services

§853. Coverage for chiropractic services

Notwithstanding any provision of law or any rule or regulation to the contrary, the Office of Group Benefits shall provide its eligible benefits as defined by the program for services which are rendered within the lawful scope of practice of a duly licensed chiropractor as defined in R.S. 37:2801. There shall be no discrimination in the payment of benefits allowed for such services whether performed by a chiropractor or physician in instances where the services performed are within the lawful scope of practice of both professions. Terminology in such a policy, contract, or plan considered discriminatory against any such person or method of practice shall be void.

Acts 2001, No. 1178, §5, eff. June 29, 2001.



RS 42:854 - Fee schedules; discounts

§854. Fee schedules; discounts

A.(1) The Office of Group Benefits shall adopt and promulgate a schedule of maximum fees for medical and surgical services and professional services provided in hospitals. The fees shall be determined by, or on behalf of the board, and shall be limited to the usual and customary charges for the medical services.

(2)(a) Health care providers may specifically agree in writing with the Office of Group Benefits to accept the fees determined by the Office of Group Benefits' fee schedule as their sole reimbursement for medical services, treatment, or health care. In the absence of a specific written assignment agreement with the Office of Group Benefits to limit his reimbursement to the amount authorized by the fee schedule, a health care provider may receive direct reimbursement from the Office of Group Benefits for the amount established by the fee schedule and may bill the plan member or covered patient directly for the balance of the fees charged.

(b) When required laboratory, radiology, or other diagnostic services or physical, occupational, or speech or hearing therapy are to be provided by a medical, hospital, or surgical provider, or preferred provider organization which is known by the referring health care provider to not be a provider in the Office of Group Benefits preferred provider network, the plan member or covered person shall be informed by the referring health care provider, prior to a referral for such services, that such referral may necessitate additional expense not paid by the plan.

(3) Any "signature on file" claim made by a health care provider shall be treated as a valid act of assignment of benefits between the provider and the plan member or covered patient. A health care provider filing a "signature on file" claim shall not bill the plan member or covered patient directly for the balance of the fees charged.

(4) If there is no assignment of benefits and there are no specific instructions otherwise by the plan member, a claim for reimbursement may be submitted to the Office of Group Benefits by the plan member, by the covered patient, or by the health care provider. In the absence of an assignment of benefits or any specific instructions otherwise by the plan member, a health care provider may also bill the plan member or covered patient directly for the balance of the fees charged over and above the amount established by the fee schedule.

(5) The reimbursement paid to the member by the Office of Group Benefits shall be determined by the fee authorized by the schedule. Adjustments to the fee schedule may be made by the office.

B. Health care providers may agree in writing to the office to provide medical, surgical, and hospital services or medical equipment or pharmaceuticals at a reduced rate for members of the Office of Group Benefits programs. The office shall promulgate a list of such health care providers; the services, equipment, or pharmaceuticals that have been offered at a reduced rate for members; and the rate at which those services, equipment, or pharmaceuticals have been offered. Services, equipment, or pharmaceuticals for which the office has promulgated a fee schedule must be offered at a rate lower than the charge listed on the schedule in order to qualify for inclusion in the discount list.

C. Notwithstanding any other provision of law to the contrary, any money received by or under the control of the Office of Group Benefits shall not be used, loaned, or borrowed by the state for cash flow purposes or any other purpose inconsistent with the purposes of or the proper administration of the Office of Group Benefits.

Acts 2001, No. 1178, §5, eff. June 29, 2001.



RS 42:855 - Coverage for college students

§855. Coverage for college students

The Office of Group Benefits shall provide accident and health coverage, under the same terms and conditions as are available to other plan members, to any unmarried dependent child of a plan member if that child is attending college as a full-time student and meets age requirements in accordance with board rules and regulations. The office, upon receiving verification from the college that the dependent child is a full-time student, shall consider that dependent child eligible for coverage until the first day of classes of the next regularly scheduled semester, excluding summer semesters.

Acts 2001, No. 1178, §5, eff. June 29, 2001.



RS 42:856 - Optional coverage for rehabilitative physical therapy, speech and language pathology therapy, and occupational therapy

§856. Optional coverage for rehabilitative physical therapy, speech and language pathology therapy, and occupational therapy

A. Notwithstanding any provision of law or any rule or regulation to the contrary, the Office of Group Benefits may, at the option of the chief executive officer or the commissioner of administration, offer covered benefits for rehabilitative treatment and services in physical therapy, speech and language pathology therapy, and occupational therapy.

B. These benefits shall be payable when the treatment or services are rendered by a licensed speech pathologist or licensed audiologist in the case of speech or language therapy, or by a licensed physical therapist in the case of physical therapy, or when the rehabilitative treatment or services are rendered by a physician licensed in this state, or when such treatment or services are rendered by a licensed occupational therapist or by a licensed chiropractor.

Acts 2001, No. 1178, §5, eff. June 29, 2001.



RS 42:857 - Authorization for surcharge

§857. Authorization for surcharge

Notwithstanding any other provision of law or rule or regulation to the contrary, the Office of Group Benefits may impose a surcharge, payable solely by the participant employer, regardless of the source of funding, upon any class of employees or retirees. In the event the participant employer does not pay the surcharge by the date it is due, the office shall remove that participant employer and all of its employees and retirees from participation in Office of Group Benefits programs, effective on the last day of the month in which the surcharge was due. This Section shall apply to local school boards only in the event that funds are appropriated by the legislature for the payment of the surcharge applicable to the local school boards.

Acts 2001, No. 1178, §5, eff. June 29, 2001.



RS 42:858 - Contracts to be subject to other laws concerning group insurance

§858. Contracts to be subject to other laws concerning group insurance

All group insurance contracts effected pursuant hereto shall conform and be subject to all the provisions of any existing or future laws concerning group insurance.

Acts 2001, No. 1178, §5, eff. June 29, 2001.



RS 42:859 - Refund of expenditures ineligible for reimbursement

§859. Refund of expenditures ineligible for reimbursement

A. Notwithstanding any provision of law or any rule or regulation to the contrary, no refund shall be required from a plan member or health care provider on a paid claim determined by audit or review to be ineligible under the following circumstances:

(1) For claims paid after June 30, 1999, and before July 1, 2002, if a period of more than twenty-four months has elapsed since the date of payment of such claim.

(2) For claims paid on or after July 1, 2002, if a period of more than eighteen months has elapsed since the date of payment of such claim.

B. The provisions of this Section shall apply to claims paid on or after July 1, 1999. The provisions of this Section shall not apply to refunds collected pursuant to Part II of Chapter 7 of Title 22 of the Louisiana Revised Statutes of 1950.

Acts 2001, No. 1178, §5, eff. June 29, 2001; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 42:871 - Group retirement plans

PART IV. GROUP PLANS FOR PURCHASING ANNUITIES

§871. Group retirement plans

Any agency or department of the state of Louisiana and each of its political, governmental, and administrative subdivisions are authorized to adopt group plans which allow the purchase of annuities, life insurance, or mutual funds which qualify for deferred federal taxation benefits as provided in Section 401(a) of the U.S. Internal Revenue Code. The employees' contributions for making such purchases may be deducted by the employer from the employees' salaries when authorized in writing by the respective persons so to do; provided that the state of Louisiana shall make no contribution toward such purchases. All such group plans must be procured through insurance companies authorized to do business within this state.

Acts 2001, No. 1178, §5, eff. June 29, 2001.



RS 42:881 - Establishment of the Group Benefits Policy and Planning Board

PART V. GROUP BENEFITS POLICY AND

PLANNING BOARD

§881. Establishment of the Group Benefits Policy and Planning Board

A. There is hereby established the Group Benefits Policy and Planning Board within the Office of Group Benefits. The board shall review and recommend life and health benefit programs offered to eligible employees, including the proposed rate structure which will support the life and health benefit plan. At least annually, the chief executive officer shall submit any proposed changes to the rate structure and the associated life and health benefits programs to the board to review and recommend prior to the final adoption of the plan. The plan submitted by the chief executive officer shall include an estimate of the costs and an estimated rate structure for a three-year period. The board shall submit a written report to the commissioner of administration, the chief executive officer of the Office of Group Benefits, and the appropriate legislative oversight committees, including any comments and recommendations regarding modifications to such proposed benefit plans and the associated rates.

B. The Group Benefits Policy and Planning Board shall use any official information provided by the Group Benefits Estimating Conference as may be necessary in the review and approval of benefits plans and proposed rate structures required by this Section.

Acts 2001, No. 1178, §5, eff. June 29, 2001; Acts 2015, No. 146, §2, eff. Jan. 1, 2016.



RS 42:882 - Composition of board

§882. Composition of board

A. Membership and qualifications. The board shall be composed of eleven voting members, as follows:

(1) Three members who shall be appointed by the speaker of the House each of whom shall have a minimum of five years professional experience or fiscal expertise in the industries of health insurance, actuarial services, financial services, or banking and shall be submitted to the Senate for confirmation.

(2) Three members who shall be appointed by the president of the Senate each of whom shall have a minimum of five years professional experience or fiscal expertise in the industries of health insurance, actuarial services, financial services, or banking and shall be submitted to the Senate for confirmation.

(3) Three members who shall be appointed by the governor each of whom shall have a minimum of five years professional experience or fiscal expertise in the industries of health insurance, actuarial services, financial services, or banking and shall be submitted to the Senate for confirmation.

(4) Two members who shall be elected by retired participants in the health benefits programs offered by the Office of Group Benefits and who shall be voting members, as follows:

(a) One retiree member who shall be elected from among retired teachers or other retired school employees.

(b) One retiree member who shall be elected from among retired state employees.

(c) Members elected as provided in this Paragraph shall have been continuous full-time employees for a minimum of five years as a state employee or as a teacher or other school employee, respectively, and shall be submitted to the Senate for confirmation.

B. Terms. The terms of the members of the board shall be as follows:

(1) Each of the members as provided in Paragraphs (A)(1) and (2) of this Section shall serve a four-year term concurrent with the term of office of the speaker of the House of Representatives or the president of the Senate, respectively.

(2) Each of the members of the board appointed by the governor as provided in Paragraph (A)(3) of this Section shall serve a term of six years. No such person shall be appointed to serve more than two terms.

(3) The two elected members elected pursuant to Paragraph (A)(4) of this Section shall serve a term of six years. No such person shall be elected to serve more than two terms. The board shall adopt rules and regulations to govern the election of these members.

C. Confirmation. All members appointed by the governor shall be subject to Senate confirmation at the first regular session of the legislature following their appointment.

D. Vacancies. (1) With the exception of the members elected pursuant to Paragraph (A)(4) of this Section, any vacancy in the membership of the board shall be filled in the same manner as the original appointment for the remainder of the unexpired term.

(2) In the event of a vacancy of a member elected pursuant to Paragraph (A)(4) of this Section, the board shall fill the vacancy by appointment for the unexpired portion of the term unless the unexpired portion of the term is for a period of more than two years, in which case the appointment shall be until a successor is elected to fill the unexpired portion of the term. Such appointments and elections shall be in accordance with rules adopted and promulgated by the board and subject to confirmation by the Senate.

E. Attendance. In the event that any member of the board is absent from three consecutive scheduled board and committee meetings, the board shall declare a vacancy in that position. Such vacancy shall be filled as provided in Subsection D of this Section. Nothing in this Subsection shall be construed to prohibit the reappointment or reelection of any person removed under these provisions.

Acts 2001, No. 1178, §5, eff. June 29, 2001; Acts 2015, No. 146, §2, eff. Jan. 1, 2016.



RS 42:883 - Officers, oath, meetings, quorum, minutes, reports, compensation

§883. Officers, oath, meetings, quorum, minutes, reports, compensation

A.(1) The first meeting of the board in each fiscal year shall be held in July. At the first meeting held in each year the board shall elect one of its members to serve as chairman until a new chairman is elected. At the same meeting, the board shall elect from its members a vice chairman to preside at meetings in the absence of the chairman and a secretary who shall be responsible for keeping the records and documents of the board.

(2) In the event of a vacancy in the office of chairman, vice chairman, or secretary, the board shall elect a member to serve in such capacity until the first meeting in the following July.

B. Each member of the board, within ten days after his election or appointment, shall take the constitutional oath of office.

C. Regular meetings of the board shall be held as called by the chairman at the time and place determined by the board; however, the chairman or a majority of the board, upon giving notice to each member, may call special meetings or cancel regular meetings. Meetings of the board shall be conducted in accordance with Roberts Rules of Order, unless the board prescribes a different procedure. All meetings and hearings of the board shall be open to the public.

D. Eight members of the board shall constitute a quorum for the transaction of business, and the approval of a number equal to a majority of the voting membership of the board shall be necessary for any action taken by the board.

E. The secretary of the board shall keep records and minutes of the board's business and official actions. The minutes of the proceedings of the board shall be prepared and maintained by the secretary on behalf of and subject to the approval of the board.

F. Members of the board shall serve without compensation, but shall be reimbursed, in accordance with the official state travel regulations, for all necessary expenses incurred through service on the board.

Acts 2001, No. 1178, §5, eff. June 29, 2001.



RS 42:1001 - Declaration of policy

CHAPTER 13. OLD AGE, SURVIVORS, DISABILITY, AND

HEALTH INSURANCE

§1001. Declaration of policy

In order to extend to employees of the state and its political subdivisions, and of the instrumentalities of either, and to the dependents and survivors of such employees, the basic protection accorded to others by the federal old age, survivors, and disability insurance, and health insurance coverage embodied in the Social Security Act, it is hereby declared to be the policy of this state, subject to the limitations of this Chapter, that such steps be taken, and they are hereby expressly authorized, as to provide such protection to employees of the state and its political subdivisions and of the instrumentalities of either on as broad a basis as is permitted under applicable federal law. It is also the policy of this state that the protection afforded employees in positions covered by a retirement system on the date an agreement under this Chapter is made applicable to service performed in such positions, or receiving periodic benefits under such retirement system at such time, will not be impaired as a result of making the agreement so applicable or as a result of legislative enactment in anticipation thereof.

Acts 1952, No. 204, §1. Amended by Acts 1955, No. 36, §1; Acts 2004, No. 280, §1, eff. July 1, 2004.



RS 42:1002 - Definitions

§1002. Definitions

For the purpose of this Chapter:

(1) "Agreement" means the federal-state agreement between the commissioner and state of Louisiana entered into by the state treasurer on December 10, 1952, as authorized by the Social Security Enabling Act for the purpose of extending coverage under Title II of the Social Security Act.1

(2) "Applicable federal law" refers to such provisions of federal law (including federal regulations and requirements issued pursuant thereto) as provide for extending the benefits of Title II of the Social Security Act to employees of states, political subdivisions, and their instrumentalities.

(3) "Commissioner of Social Security" includes any individual to whom the commissioner has delegated any of his functions under the Social Security Act2 with respect to coverage, under such Act, of employees of states, their political subdivisions, and instrumentalities.

(4) "Employee", in addition to its usual meaning, includes an officer of a state, a political subdivision thereof, or an instrumentality of either.

(5) "Employer" means the state, a political subdivision, or a local instrumentality of either.

(6)(a) "Employment" means any service performed by an employee in the employ of the state, or any political subdivision thereof, or any instrumentality of either, for such employer except (i) service which in the absence of an agreement entered into under this Chapter would constitute "employment" as defined in the Social Security Act; or (ii) service which under applicable federal law may not be included in an agreement between the state and the commissioner of Social Security entered into under this Chapter.

(b) Service which under the Social Security Act may be included in an agreement only upon certification by the governor in accordance with Section 218(d)(3), Section 218(d)(6), and Section 218(d)(7) of that Act shall be included in the term "employment" if and when the governor issues, with respect to such service, a certificate to the commissioner of Social Security pursuant to R.S. 42:1010(B).

(c) Provided, however, that services in any class or classes of elective positions, part-time positions, or positions the compensation for which is on a fee basis, or services performed by students or any agricultural labor excepted from employment by any provision of Section 210(a) of the Social Security Act other than Paragraph (8) of such Section, may, to the extent permitted by applicable federal law, be excluded in any plan or agreement approved or authorized by this Chapter.

(d) Provided further that the term "employment" shall include those civilian employees of the state military department who are paid with federal funds and who have been administratively determined by the National Guard Bureau to be state employees.

(7) "Federal Insurance Contributions Act" means subchapter A of Chapter 9 of the Federal Internal Revenue Code of 1939 and subchapters A and B of Chapter 21 of the Federal Internal Revenue Code of 1954, as such Codes have been and may from time to time be amended; and the term "employee tax" means the tax imposed by section 1400 of such Code of 1939 and section 3101 of such Code of 1954.

(8) "Instrumentality", when referring to an instrumentality of the state or political subdivision, includes only a juristic entity which is legally separate and distinct from the state or such subdivision and whose employees are not by virtue of their relation to such entity employees of the state or such subdivision.

(9) "Modification" means an amendment to the original federal-state agreement to extend coverage to coverage groups of additional employee classifications consistent with the provisions of Section 218 of the Social Security Act and this Chapter.

(10) "Plan" means an agreement between the state treasurer and a coverage group for the purpose of extending social security or health insurance coverage to the employees of the coverage group. Each agreement (plan) shall specify the terms, conditions, and scope of the coverage.

(11) "Political subdivision" includes any parish, municipality or other political subdivision within the state of Louisiana, to which has been delegated certain functions of local government, and employees thereof who are eligible to become a coverage group under the terms of the Social Security Act.

(12) "Retirement system" means a pension, annuity, retirement, or similar fund or system established by the state or by a political subdivision thereof or by an instrumentality of either the state or of a political subdivision.

(13) "Social Security Act" means the Act of Congress approved August 14, 1935, Chapter 531, 49 Stat. 620, officially cited as "The Social Security Act",2 as such Act has been and may from time to time be amended.

(14) "Wages" means all remuneration for employment as defined herein, including the cash value of all remuneration paid in any medium other than cash, except that such term shall not include that part of such remuneration which, even if it were for "employment" within the meaning of the Federal Insurance Contributions Act3, would not constitute "wages" within the meaning of that Act.

Acts 1952, No. 204, §2. Amended by Acts 1955, No. 36, §2; Acts 2004, No. 280, §1, eff. July 1, 2004.

142 U.S.C.A. §401 et seq.

242 U.S.C.A. §301 et seq.

353 Stat. 175 to 179, §3101 et seq. (1954 Act) and 26 U.S.C.A.



RS 42:1003 - Federal-State agreement

§1003. Federal-State agreement

A. The Department of the Treasury, with the approval of the governor, is hereby authorized to enter on behalf of the state into an agreement with the commissioner of Social Security, consistent with the terms and provisions of this Chapter, for the purpose of extending the benefits of the federal old age, survivors, disability insurance, and health insurance coverage to employees of the state or any political subdivision thereof, or of any instrumentality of any one or more of the foregoing, with respect to services specified in such agreement, which constitute "employment" as defined in R.S. 42:1002. Such agreement may contain such provisions relating to coverage, benefits, effective date, modification of the agreement, administration, and other appropriate provisions as the Department of the Treasury and the commissioner of Social Security shall agree upon, but, except as may be otherwise required by or under applicable federal law as to the services to be covered, such agreement shall provide in effect that:

(1) Benefits will be provided for employees whose services are covered by the agreement (and their dependents and survivors) on the same basis as though such services constituted employment within the meaning of Title II of the Social Security Act.1

(2) The employer will pay to the Internal Revenue Service at such time or times as may be prescribed by the applicable federal law or by regulation promulgated thereunder, contributions with respect to wages (as defined in R.S. 42:1002), equal to the sum of the taxes which would be imposed by the Federal Insurance Contributions Act2 if the services covered by the agreement constituted employment within the meaning of that Act.

(3) All services which constitute employment as defined in R.S. 42:1002 and are performed in the employ of the state by employees of the state shall be covered by the agreement.

(4) All services which (a) constitute employment as defined in R.S. 42:1002, (b) are performed in the employ of a political subdivision or in the employ of an instrumentality of either the state or a political subdivision, or both, and (c) are covered by a plan which is in conformity with the terms of the agreement and which has been approved by the Department of the Treasury under R.S. 42:1005 shall be covered by the agreement.

(5) As modified, the agreement shall include all services described in either Paragraph (3) or (4) of this Subsection and shall provide that the service of any such individual shall cease to be covered by the agreement in case he thereafter becomes eligible to be a member of a retirement system (but only if the agreement is not already applicable to such system).

(6) As modified, the agreement shall include all services described in either Paragraph (3) or (4) of this Subsection and performed by individuals in positions covered by a retirement system with respect to which the governor, or his designee, has issued a certificate to the commissioner of Social Security pursuant to R.S. 42:1010(B).

B. Any instrumentality jointly created by this state and any other state or states is hereby authorized, to the extent that this state may confer authority, upon the granting of like authority by such other state or states:

(1) To enter into an agreement with the commissioner of Social Security whereby the benefits of the federal old age, survivors, and disability insurance, and health insurance coverage shall be extended to employees of such instrumentality.

(2) To require its employees to pay (and for that purpose to deduct from their wages) contributions equal to the amounts which they would be required to pay under R.S. 42:1004(A) if they were covered by an agreement made pursuant to Subsection A of this Section.

(3) To make payments to the Internal Revenue Service in accordance with such agreement, including payment from its own funds, and otherwise to comply with such agreement. Such agreement shall, to the extent practicable, be consistent with the terms and provisions of Subsection A of this Section and other provisions of this Chapter.

C. Each and every retirement system which covers positions of employees of one or more institutions of higher learning shall be deemed to constitute a separate retirement system for the employees of each such institution of higher learning and the term "institutions of higher learning" shall include community colleges, junior colleges, and teachers' colleges.

Acts 1952, No. 204, §3. Amended by Acts 1953, Ex.Sess., No. 6, §1; Acts 1955, No. 36, §3; Acts 1958, No. 304, §1; Acts 2004, No. 280, §1, eff. July 1, 2004.

142 U.S.C.A. §401 et seq.

253 Stat. 175 to 179 (I.R.C.1939) §1400 et seq. and 26 U.S.C.A., §3101 et seq. (1954 Act)



RS 42:1004 - Contributions by state employees

§1004. Contributions by state employees

A. Every employee of the state whose services are covered by an agreement entered into under R.S. 42:1003 shall be required to pay for the period of such coverage, contributions with respect to wages (as defined in R.S. 42:1002), equal to the amount of the employee tax which would be imposed by the Federal Insurance Contributions Act1 if such services constituted employment within the meaning of that Act. Such liability shall arise in consideration of the employee's retention in the service, or his entry upon such service, after the enactment of this Chapter.

B. The contribution imposed by this Section shall be collected by the employer by deducting the amount of the contribution from wages as and when paid, but failure to make such deduction shall not relieve the employee from liability for such contribution.

Acts 1952, No. 204, §4. Amended by Acts 1955, No. 36, §4; Acts 2004, No. 280, §1, eff. July 1, 2004.

126 U.S.C.A. (I.R.C.1939) §1400 et seq.



RS 42:1005 - Plans for coverage of employees of political subdivision and of state and local instrumentalities

§1005. Plans for coverage of employees of political subdivision and of state and local instrumentalities

A. Each political subdivision of the state and each instrumentality of the state or of a political subdivision, or of both, is hereby authorized to submit for approval by the Department of the Treasury a plan for extending the benefits of Title II of the Social Security Act1, in conformity with applicable federal law, to employees of any such political subdivision or instrumentality. Each such plan or any amendment thereof shall be approved by the Department of the Treasury if it finds that such plan, or such plan as amended, is in conformity with such requirements as are provided in regulations of the Department of the Treasury, except that no such plan shall be approved unless:

(1) It is in conformity with the requirements of the applicable federal law and with the agreement entered into under R.S. 42:1003.

(2) It provides that all services which constitute employment as defined in R.S. 42:1002 and are performed in the employ of the political subdivision or instrumentality, by any employees thereof, shall be covered by the plan.

(3) It specifies the source or sources from which the funds necessary to make the payments required by Paragraph (B)(1) of this Section and by Subsection D2 are expected to be derived and contains reasonable assurance that such sources will be adequate for such purpose.

(4) It provides for such methods of administration of the plan by the political subdivision or instrumentality as are found by the state agency to be necessary for the proper and efficient administration thereof.

(5) It provides that the political subdivision or instrumentality will make such reports, in such form and containing such information, as the state agency may from time to time require, and comply with such provisions as the state agency or the secretary of health, education, and welfare may from time to time find necessary to assure the correctness and verification of such reports.

B.(1) Each political subdivision or instrumentality as to which a plan has been approved under this Section shall pay to the Internal Revenue Service, with respect to wages (as defined in R.S. 42:1002), at such time or times as required by federal law, contributions in the amounts and at the rate specified in the applicable agreement entered into by the Department of the Treasury under R.S. 42:1003.

(2) Every political subdivision or instrumentality required to make payments under Paragraph (1) of this Subsection is authorized, in consideration of the employee's retention in, or entry upon, employment after enactment of this Chapter, to impose upon its employees, as to services which are covered by an approved plan, a contribution with respect to wages (as defined in R.S. 42:1002), not exceeding the amount of the employee tax which would be imposed by the Federal Insurance Contributions Act3 if such services constituted employment within the meaning of that Act, and to deduct the amount of such contribution from the wages as and when paid. Contributions so collected shall be paid to the Internal Revenue Service in partial discharge of the liability of such political subdivision or instrumentality under Paragraph (1) of this Subsection. Failure to deduct such contribution shall not relieve the employee or employer of liability therefor.

Acts 1952, No. 204, §5. Amended by Acts 1955, No. 36, §5; Acts 2004, No. 280, §1, eff. July 1, 2004.

142 U.S.C.A. §401 et seq.

2R.S. 42:1005(D) was deleted by Acts 2004, No. 280.

326 U.S.C.A. (I.R.C.1939) §1400 et seq.



RS 42:1006 - Repealed by Acts 2004, No. 280, §2, eff. July 1, 2004.

§1006. Repealed by Acts 2004, No. 280, §2, eff. July 1, 2004.



RS 42:1007 - Repealed by Acts 2004, No. 280, §2, eff. July 1, 2004.

§1007. Repealed by Acts 2004, No. 280, §2, eff. July 1, 2004.



RS 42:1008 - Rules and regulations

§1008. Rules and regulations

The Department of the Treasury shall make, adopt, and promulgate such rules and regulations, not inconsistent with the provisions of this Chapter, as it finds necessary or appropriate to the efficient administration of the functions with which it is charged under this Chapter.

Acts 1952, No. 204, §8; Acts 2004, No. 280, §1, eff. July 1, 2004.



RS 42:1009 - Studies and reports

§1009. Studies and reports

The Department of the Treasury may make studies concerning the problem of old age, survivors, disability, and health insurance protection for employees of the state and local governments and their instrumentalities and concerning the operation of agreements made and plans approved under this Chapter and may submit a report to the governor, not later than the first day of February in each year in which regular sessions of the legislature are held, covering the administration and operation of this Chapter during the two preceding calendar years and may make such recommendations for amendments to this Chapter as it deems proper.

Acts 1952, No. 204, §9; Acts 2004, No. 280, §1, eff. July 1, 2004.



RS 42:1010 - Referenda and certification

§1010. Referenda and certification

A. With respect to each retirement system established by the state the governor is empowered to authorize a referendum, upon request of the board of trustees thereof, and with respect to each retirement system established by a political subdivision or any instrumentality of either the state or a political subdivision, the governor shall authorize a referendum upon request of the governing body of such subdivision or instrumentality; and in either case the referendum shall be conducted, and the governor shall designate an agency or individual to supervise its conduct, in accordance with the requirements of Section 218(d)(3), Section 218(d)(6)(C), and Section 218(d)(7) of the Social Security Act, on the question of whether service in positions covered by a retirement system should be excluded from or included under an agreement under this Chapter. The notice of referendum required by Section 218(d)(3)(C) and Section 218(d)(7)(B) of the Social Security Act to be given to employees shall contain or shall be accompanied by a statement, in such form and such detail as the agency or individual designated to supervise the referendum shall deem necessary and sufficient, to inform the employees of the rights which will accrue to them and their dependents and survivors, and the liabilities to which they will be subject if their services are included under an agreement under this Chapter. The governor may delegate signature authority to the state treasurer, who is the administrator for the state of Louisiana. The state treasurer may delegate the authority to supervise referenda as needed.

B. Upon receiving satisfactory evidence that with respect to any such referendum the conditions specified in Section 218(d)(3) of the Social Security Act have been met, the governor shall so certify to the commissioner of Social Security.

Added by Acts 1955, No. 36, §6; Acts 2004, No. 280, §1, eff. July 1, 2004.



RS 42:1011 - Effective date of agreement or modification for coverage

§1011. Effective date of agreement or modification for coverage

In order to extend on the broadest possible basis to employees of the state and its political subdivisions and to the dependents and survivors of said employees the basic protection accorded to other employees by the federal old age, survivors, disability insurance, and health insurance coverage embodied in the Social Security Act, as amended, an agreement or modification for coverage pursuant to Section 218(d)(3) executed after June 26, 1961, may be made retroactive to a date as early as the first day of the fifth calendar year before the year in which the agreement or modification is executed. An agreement or modification for coverage pursuant to Section 218(d)(6) and Section 218(d)(7) may be made retroactive to a date as early as January 1, 2003.

Acts 1961, No. 27, §1; Acts 2004, No. 280, §1, eff. July 1, 2004.



RS 42:1051 - SUBSISTENCE ALLOWANCE

CHAPTER 14. SUBSISTENCE ALLOWANCE

§1051. State police officials; designation of portion of salary as statutory subsistence allowance

The sum of $5.00 per day of the regular salary of each and every police official employed by the State of Louisiana is hereby designated as a statutory subsistence allowance within the meaning of Section 120 of the United States Internal Revenue Code of 1954.1

Acts 1958, No. 69, §1.

126 U.S.C.A. (I.R.C.1954) §120.



RS 42:1052 - Political subdivisions; authorization to designate portion of police salary as subsistence allowance

§1052. Political subdivisions; authorization to designate portion of police salary as subsistence allowance

Each and every political subdivision of the State of Louisiana is hereby authorized, by appropriate ordinance, to designate as a subsistence allowance the sum of $5.00 per day of the regular salary of each and every police official employed by such political subdivision.

Acts 1958, No. 69, §2.



RS 42:1101 - CODE OF GOVERNMENTAL ETHICS

CHAPTER 15. CODE OF GOVERNMENTAL ETHICS

PART I. GENERAL PROVISIONS

§1101. Declaration of policy

A. Whereas the people of the state of Louisiana have in Article X, Section 21 of the Louisiana Constitution mandated that the legislature enact a code of ethics for officials and employees of this state and its political subdivisions, the legislature does hereby enact a Code of Governmental Ethics.

B. It is essential to the proper operation of democratic government that elected officials and public employees be independent and impartial; that governmental decisions and policy be made in the proper channel of the governmental structure; that public office and employment not be used for private gain other than the remuneration provided by law; and that there be public confidence in the integrity of government. The attainment of one or more of these ends is impaired when a conflict exists between the private interests of an elected official or a public employee and his duties as such. The public interest, therefore, requires that the law protect against such conflicts of interest and that it establish appropriate ethical standards with respect to the conduct of elected officials and public employees without creating unnecessary barriers to public service. It is the purpose of this Chapter to implement these policies and objectives.

Acts 1979, No. 443, §1, eff. April 1, 1980.



RS 42:1102 - Definitions

§1102. Definitions

Unless the context clearly indicates otherwise, the following words and terms, when used in this Chapter, shall have the following meanings:

(1) "Action of a governmental entity" means any action on the part of a governmental entity or agency thereof including, but not limited to:

(a) Any decision, determination, finding, ruling, or order, including the judgment or verdict of a court or a quasi-judicial board, in which the governmental entity or any of its agencies has an interest, except in such matters involving criminal prosecutions.

(b) Any grant, payment, award, license, contract, transaction, decision, sanction, or approval, or the denial thereof, or the failure to act with respect thereto; and in which the governmental entity or any of its agencies has an interest, except in matters involving criminal prosecutions.

(c) As the term relates to a public servant of the state, any disposition of any matter by the legislature or any committee thereof; and as the term relates to a public servant of a political subdivision, any disposition of any matter by the governing authority or any committee thereof.

(2)(a) "Agency" means a department, office, division, agency, commission, board, committee, or other organizational unit of a governmental entity. For purposes of this Chapter, "agency of the public servant" and "his agency" when used in reference to the agency of a public servant shall mean:

(i) For public servants in the twenty principal departments of the executive branch of state government, the office in which such public servant carries out his primary responsibilities; except that in the case of the secretary, deputy secretary, or undersecretary of any such department and officials carrying out the responsibilities of such department officers it shall mean the department in which he serves; and except that in the case of public servants who are members or employees of a board or commission or who provide staff assistance to a board or commission, it shall mean the board or commission.

(ii) For the governor and lieutenant governor, it shall mean the executive branch of state government.

(iii) For public servants in the office of the governor or the lieutenant governor it shall mean their respective offices.

(iv) For public servants in the legislative branch of state government, it shall mean the agency or house of the legislature by which a public employee is employed and the legislative branch in the case of legislators.

(v) For public employees, except judges, of the supreme court, courts of appeal, district courts, and other courts authorized by Article V of the Constitution of 1974, it shall mean the court in which the public employee serves and any other court in which decisions of that court may be reviewed.

(vi) For public servants of political subdivisions, it shall mean the agency in which the public servant serves, except that for members of any governing authority and for the elected or appointed chief executive of a governmental entity, it shall mean the governmental entity. Public servants of political subdivisions shall include, but shall not be limited to, elected officials and public employees of municipalities, parishes, and other political subdivisions; sheriffs and their employees; district attorneys and their employees; coroners and their employees; and clerks of court and their employees.

(b) The board may adopt rules and regulations to provide for the application of this definition.

(3) "Agency head" means the chief executive or administrative officer of an agency or any member of a board or commission who exercises supervision over the agency.

(4) "Assist" means to act in such a way as to help, advise, furnish information to, or aid a person with the intent to assist such person.

(5) "Board" means the Board of Ethics.

(6) Repealed by Acts 1996, 1st Ex. Sess., No. 64, §10, eff. Jan. 1, 1997.

(7) "Compensation" means any thing of economic value which is paid, loaned, granted, given, donated, or transferred or to be paid, loaned, granted, given, donated, or transferred for or in consideration of personal services to any person.

(8) "Controlling interest" means any ownership in any legal entity or beneficial interest in a trust, held by or on behalf of an individual or a member of his immediate family, either individually or collectively, which exceeds twenty-five percent of that legal entity.

(9) "Elected official" means any person holding an office in a governmental entity which is filled by the vote of the appropriate electorate. It shall also include any person appointed to fill a vacancy in such offices.

(10) "Ethics body" means the Board of Ethics.

(11) "Governing authority" means the body which exercises the legislative functions of a political subdivision.

(12) "Governmental entity" means the state or any political subdivision which employs the public employee or employed the former public employee or to which the elected official is elected, as the case may be.

(13) "Immediate family" as the term relates to a public servant means his children, the spouses of his children, his brothers and their spouses, his sisters and their spouses, his parents, his spouse, and the parents of his spouse.

(14) "Legislator" means any person holding office in the Senate or the House of Representatives of the Louisiana Legislature which is filled by the vote of the appropriate electorate.

(15) "Participate" means to take part in or to have or share responsibility for action of a governmental entity or a proceeding, personally, as a public servant of the governmental entity, through approval, disapproval, decision, recommendation, the rendering of advice, investigation, or the failure to act or perform a duty.

(16) "Person" means an individual or legal entity other than a governmental entity, or an agency thereof.

(17) "Political subdivision" means any unit of local government, including a special district, authorized by law to perform governmental functions.

(18)(a) "Public employee" means anyone, whether compensated or not, who is:

(i) An administrative officer or official of a governmental entity who is not filling an elective office.

(ii) Appointed by any elected official when acting in an official capacity, and the appointment is to a post or position wherein the appointee is to serve the governmental entity or an agency thereof, either as a member of an agency, or as an employee thereof.

(iii) Engaged in the performance of a governmental function.

(iv) Under the supervision or authority of an elected official or another employee of the governmental entity.

(b) However, "public employee" shall not mean a person whose public service is limited to the following:

(i) Periodic duty in the National Guard pursuant to 32 U.S.C. 502.

(ii) A contract to provide attest services as a certified public accountant.

(c) A public employee shall be in such status on days on which he performs no services as well as days on which he performs services. The termination of any particular term of employment of a public employee shall take effect on the day the termination is clearly evidenced.

(19) "Public servant" means a public employee or an elected official.

(19.1) "Regulatory employee" means a public employee who performs the function of regulating, monitoring, or enforcing regulations of any agency.

(20) "Responsibility" in connection with a transaction involving a governmental entity means the direct administration or operating authority, whether intermediate or final, and either exercisable alone or with others, and either personally or through or with others or subordinates, to effectively direct action of the governmental entity, as the case may be, in respect to such transaction.

(20.1) "Service" means the performance of work, duties, or responsibilities, or the leasing, rental, or sale of movable or immovable property.

(21) "Substantial economic interest" means an economic interest which is of greater benefit to the public servant or other person than to a general class or group of persons, except:

(a) The interest that the public servant has in his position, office, rank, salary, per diem, or other matter arising solely from his public employment or office.

(b) The interest that an elected official who is elected to a house, body, or authority has in a position or office of such house, body, or authority which is required to be filled by a member of such house, body, or authority by law, legislative rule, or home rule charter.

(c) The interest that a person has as a member of the general public.

(22)(a) "Thing of economic value" means money or any other thing having economic value, except promotional items having no substantial resale value; pharmaceutical samples, medical devices, medical foods, and infant formulas in compliance with the Food, Drug, and Cosmetic Act, 21 U.S.C. 301 et seq., provided to a physician, health care professional, or appropriate public employee for the administration or dispensation to a patient at no cost to the patient; food, drink, or refreshments consumed by a public servant, including reasonable transportation and entertainment incidental thereto, while the personal guest of some person, and, with reference to legislators and employees in the legislative branch of state government only, reasonable transportation when organized primarily for educational or informational purposes, including food and drink incidental thereto, and includes but is not limited to:

(i) Any loan, except a bona fide loan made by a duly licensed lending institution at the normal rate of interest, any property interest, interest in a contract, merchandise, service, and any employment or other arrangement involving a right to compensation.

(ii) Any option to obtain a thing of economic value, irrespective of the conditions to the exercise of such option.

(iii) Any promise or undertaking for the present or future delivery or procurement of a thing of economic value.

(b) In the case of an option, promise, or undertaking, the time of receipt of the thing of economic value shall be deemed to be, respectively, the time the right to the option becomes fixed, regardless of the conditions to its exercise, and the time when the promise or undertaking is made, regardless of the conditions to its performance.

(c) Things of economic value shall not include salary and related benefits of the public employee due to his public employment or salary and other emoluments of the office held by the elected official. Salary and related benefits of public employees of higher education institutions, boards, or systems shall include any supplementary compensation, use of property, or other benefits provided to such employees from funds or property accruing to the benefit of the institution, board, or system, as approved by the appropriate policy or management board, from an alumni organization recognized by the management board of a college or university within the state or from a foundation organized by the alumni or other supportive individuals of a college or university within the state the charter of which specifically provides that the purpose of the foundation is to aid said college or university in a philanthropic manner.

(d)(i) With reference to legislators and employees in the legislative branch of state government only, and for purposes of this Section, "reasonable transportation", when organized primarily for educational or for informational purposes, including on-site inspections, shall include transportation to any point within the boundaries of this state, including the territorial waters thereof, and to any offshore structure located on the outer continental shelf seaward of such territorial waters and offshore of Louisiana. With reference to employees in the legislative branch of state government, such transportation shall only be for official legislative purposes and shall have prior approval from the presiding officer of the respective house wherein such legislative employee is employed.

(ii) With references to legislators only, "reasonable transportation", when organized primarily for entertainment purposes incidental to food, drink, or refreshments, shall include transportation to any point within this state that is within a fifty-mile radius of the perimeter of the legislator's district, or within a fifty-mile radius of the perimeter of the parish wherein the state capitol is located if the legislator is conducting official business in said parish.

(23) "Transaction involving the governmental entity" means any proceeding, application, submission, request for a ruling or other determination, contract, claim, case, or other such particular matter which the public servant or former public servant of the governmental entity in question knows or should know:

(a) Is, or will be, the subject of action by the governmental entity.

(b) Is one to which the governmental entity is or will be a party.

(c) Is one in which the governmental entity has a direct interest. A transaction involving the agency of a governmental entity shall have the same meaning with respect to the agency.

Acts 1979, No. 443, §1, eff. April 1, 1980. Amended by Acts 1980, No. 838, §1; Acts 1983, No. 403, §1; Acts 1985, No. 491, §1; Acts 1986, No. 359, §1; Acts 1988, No. 144, §1; Acts 1990, No. 687, §1, eff. July 20, 1990; Acts 1996, 1st Ex. Sess., No. 64, §§6, 10, eff. Jan. 1, 1997; Acts 1996, 1st Ex. Sess., No. 66, §5, eff. Jan. 1, 1997; Acts 1998, 1st Ex. Sess., No. 163, §1; Acts 1999, No. 418, §1; Acts 1999, No. 851, §1; Acts 1999, No. 1204, §1, eff. Jan. 1, 2000; Acts 2006, No. 408, §1; Acts 2006, No. 496, §1, eff. June 22, 2006; Acts 2006, No. 524, §1, eff. June 22, 2006; Acts 2008, No. 609, §1, eff. June 30, 2008; Acts 2013, No. 413, §1, eff. June 21, 2013.

NOTE: See Acts 2006, No. 524, §2(B), relative to nullity of Act if another bill became law (Acts 2006, No. 496).



RS 42:1111 - Payment from nonpublic sources

PART II. ETHICAL STANDARDS FOR PUBLIC SERVANTS

§1111. Payment from nonpublic sources

A.(1)(a) Payments for services to the governmental entity. No public servant shall receive anything of economic value, other than compensation and benefits from the governmental entity to which he is duly entitled, for the performance of the duties and responsibilities of his office or position.

(b) Any supplementary compensation or benefits provided to an employee of a public higher education institution, board, or system from funds or property accruing to the benefit of the institution, board, or system as approved by the appropriate policy or management board, through an alumni organization recognized by the management board of a college or university within the state or through a foundation organized by the alumni or other supportive individuals of a college or university within the state the charter of which specifically provides that the purpose of the foundation is to aid said college or university in a philanthropic manner shall be deemed for purposes of this Subsection as compensation and benefits from the government to which he is duly entitled.

(c) Any supplementary compensation or benefits provided to the director of the Louisiana State Museum as approved by the board of directors of the Louisiana State Museum through the board or a foundation organized to support any particular museum under the jurisdiction of the Louisiana State Museum whose charter specifically provides that the purpose of the foundation is to aid the museum in a philanthropic manner shall be deemed for purposes of this Subsection as compensation and benefits from the government to which he is duly entitled.

(2) Any supplementary compensation or benefits provided to the commissioner of higher education or to an employee of the Board of Regents from funds or property accruing to the benefit of the board as approved by appropriate policy through a foundation organized to support higher education, including the Board of Regents, the charter of which specifically provides that the purpose of the foundation is to aid higher education in a philanthropic manner shall be deemed for purposes of this Subsection as compensation and benefits from the government to which he is duly entitled.

(3) Any supplementary compensation or benefits provided to a member of the faculty, administration, or staff of the New Orleans Center for Creative Arts from funds or property accruing to the benefit of the center pursuant to the approval of the board of directors for use as provided in R.S. 17:1970.27 through a foundation organized to support the center which is chartered specifically to provide aid to the center in a philanthropic manner shall be deemed for purposes of this Subsection as a supplement to his compensation to which he is duly entitled. Such a supplement shall not, however, be considered as regular compensation from his governmental employer nor shall it form any basis for governmentally supported benefits.

(4) Up to five thousand dollars per year to be credited against qualified student loan debt that is provided to a former law student who is an attorney and a public employee through a bona fide Loan Repayment Assistance Program established as a qualified program under the federal Internal Revenue Code and administered by any law school using funds or property accruing to the benefit of the law school or from a foundation which is organized specifically to aid and support the programs of the law school and the charter of which specifically provides that the purpose of the foundation is to aid the law school in a philanthropic manner shall be deemed for purposes of this Subsection as a supplement to his compensation to which he is duly entitled. However, such a supplement shall not be considered regular compensation from the governmental entity which employs him, nor shall it be the basis for governmentally supported benefits.

(5) Any compensation paid to any public school teacher or administrator, including kindergarten through the twelfth grade and postsecondary education instructional faculty and administrators, for proctoring and assisting a bona fide non-profit testing organization in the administration of standardized tests either for student evaluation or for use in admission to college or other educational programs shall be deemed for purposes of this Part as compensation from his governmental entity to which he is duly entitled. Such compensation shall not, however, be considered as regular compensation from his governmental entity nor shall it form any basis for governmentally supported benefits. Moreover, such services shall be deemed for purposes of this Part to be performed for the benefit of his governmental entity, although the time spent in such matters shall not be deemed as hours worked for his governmental entity.

B. Finder's fees. No public servant shall receive any thing of economic value from a person to whom the public servant has directed business of the governmental entity.

C. Payments for nonpublic service. (1) No public servant shall receive any thing of economic value for any service, the subject matter of which:

(a) Is devoted substantially to the responsibilities, programs, or operations of the agency of the public servant and in which the public servant has participated; or

(b) Draws substantially upon official data or ideas which have not become part of the body of public information.

(2) No public servant and no legal entity in which the public servant exercises control or owns an interest in excess of twenty-five percent, shall receive any thing of economic value for or in consideration of services rendered, or to be rendered, to or for any person during his public service unless such services are:

(a) Bona fide and actually performed by the public servant or by the entity;

(b) Not within the course of his official duties;

(c) Not prohibited by R.S. 42:1112 or by applicable laws or regulations governing nonpublic employment for such public servant; and

(d) Neither performed for nor compensated by any person from whom such public servant would be prohibited by R.S. 42:1115(A)(1) or (B) from receiving a gift.

(3)(a) Notwithstanding any other provision of the law to the contrary, and specifically the provisions of this Section, an employee of the office of the clerk of court may research public records, prepare chains of title, or perform any other title abstract related work, for compensation from nonpublic sources, with the approval of the clerk of court, provided such services are not performed during the employee's assigned working hours, and does not interfere with the performance of his assigned duties.

(b) No clerk of court shall receive any compensation or any portion of compensation received by any employee from nonpublic sources for the performance of any services related to the preparation of chains of title or any other title abstract related work approved by the clerk of court to be done by an employee during his nonworking hours.

(c) A willful violation of this Paragraph shall subject the clerk of court to a conviction of a misdemeanor and a fine of not less than five hundred dollars nor more than two thousand dollars.

(d) The clerk of court of each parish in conjunction with the parish governing authority shall promulgate rules and regulations for the use of its facilities, records, and equipment by all abstractors, including deputy clerks, regarding availability, costs, and procedures.

(4) Notwithstanding the provisions of Subparagraph (d) of Paragraph (2) of this Subsection, an elected official shall not be prohibited for a period of not more than ninety days following the first day of his initial term of office from receiving compensation from a person from whom he would be prohibited by R.S. 42:1115(A)(1) from receiving a gift for the completion while in office of any contract or subcontract which was entered into prior to his initial election to office, provided that such contract or subcontract is written and includes established terms for compensation and completion and that such contract or subcontract shall not be renewed after his initial election. Within thirty days of taking office, the elected official shall file a written notice of such contract or subcontract with his governmental entity and the Board of Ethics, setting forth the nature of the contract or subcontract, the established completion date, and the established compensation therefor.

D. Payments for future services. No public servant shall receive, directly or indirectly, any thing of economic value during the term of his public service in consideration of personal services to be rendered to or for any person subsequent to the term of such public service; however, a public servant may enter into a contract for prospective employment during the term of his public service unless otherwise prohibited by R.S. 42:1116.

E. Payments for rendering assistance to certain persons. (1) No public servant, and no legal entity of which such public servant is an officer, director, trustee, partner, or employee, or in which such public servant has a substantial economic interest, shall receive or agree to receive any thing of economic value for assisting a person in a transaction, or in an appearance in connection with a transaction, with the agency of such public servant.

(2)(a) No elected official of a governmental entity shall receive or agree to receive any thing of economic value for assisting a person in a transaction or in an appearance in connection with a transaction with the governmental entity or its officials or agencies, unless he files a sworn written statement with the board prior to or within ten days after initial assistance is rendered.

(b) For purposes of this Paragraph, "transaction" shall not include a ministerial transaction. "Ministerial transaction" means a transaction that involves routine, administrative communications intended to obtain service, information, or assistance from a public employee whose duties are established in plain and unmistakable terms by law, rule, or regulation.

(c) The contents of the sworn written statement required by this Subsection shall be prescribed by the board, and such statement shall be a public record.

(d) The board shall review all sworn statements filed in accordance with this Subsection. If the board determines that any such sworn statement is deficient or may suggest a possible violation of this Part, it shall, within ten days of the receipt of such statement, notify the elected official filing the statement of its findings. Such notification shall be deemed confidential and privileged and shall be made public only in connection with a public hearing by the board for an alleged violation of this Part where such would be relevant to the alleged violation for which the elected official is being investigated.

Acts 1979, No. 443, §1, eff. April 1, 1980; Acts 1983, No. 403, §1; Acts 1983, No. 697, §1; Acts 1986, No. 359, §1; Acts 1992, No. 1123, §1; Acts 1995, No. 74, §1, eff. June 12, 1995; Acts 2004, No. 722, §1; Acts 2006, No. 517, §1, eff. June 22, 2006; Acts 2006, No. 773, §1, eff. June 30, 2006; Acts 2008, No. 245, §1; Acts 2008, No. 690, §1; Acts 2010, No. 525, §4, eff. June 24, 2010; Acts 2014, No. 227, §1, eff. May 28, 2014; Acts 2015, No. 263, §2, eff. Jan. 12, 2016.



RS 42:1112 - Participation in certain transactions involving the governmental entity

§1112. Participation in certain transactions involving the governmental entity

A. No public servant, except as provided in R.S. 42:1120, shall participate in a transaction in which he has a personal substantial economic interest of which he may be reasonably expected to know involving the governmental entity.

B. No public servant, except as provided in R.S. 42:1120, shall participate in a transaction involving the governmental entity in which, to his actual knowledge, any of the following persons has a substantial economic interest:

(1) Any member of his immediate family.

(2) Any person in which he has a substantial economic interest of which he may reasonably be expected to know.

(3) Any person of which he is an officer, director, trustee, partner, or employee.

(4) Any person with whom he is negotiating or has an arrangement concerning prospective employment.

(5) Any person who is a party to an existing contract with such public servant, or with any legal entity in which the public servant exercises control or owns an interest in excess of twenty-five percent, or who owes any thing of economic value to such public servant, or to any legal entity in which the public servant exercises control or owns an interest in excess of twenty-five percent, and who by reason thereof is in a position to affect directly the economic interests of such public servant.

C. Every public employee, excluding an appointed member of any board or commission, shall disqualify himself from participating in a transaction involving the governmental entity when a violation of this Part would result. The procedures for such disqualification shall be established by regulations issued pursuant to R.S. 42:1134(A)(1).

D. No appointed member of any board or commission, except as otherwise provided in R.S. 42:1120.1 or 1120.4, shall participate or be interested in any transaction involving the agency when a violation of this Part would result.

Acts 1979, No. 443, §1, eff. April 1, 1980; Acts 1983, No. 697, §1; Acts 1985, No. 426, §2; Acts 1987, No. 370, §1; Acts 2006, No. 798, §1, eff. June 30, 2006; Acts 2008, No. 685, §1.



RS 42:1112.1 - Service on a civil service commission; recusal

§1112.1. Service on a civil service commission; recusal

Notwithstanding the provisions of R.S. 42:1111(C)(2)(d), a licensed attorney who serves as a member of a civil service commission and any legal entity in which he exercises control or owns an interest may receive a thing of economic value for or in consideration of legal services rendered or to be rendered to a classified employee under the jurisdiction of the civil service commission if the legal services rendered or to be rendered do not involve a matter that is under the supervision or jurisdiction of the civil service commission. Such a civil service commission member shall recuse himself from participating in any matter before the civil service commission involving any classified employee to whom he or any legal entity in which he exercises control or owns an interest is rendering legal services.

Acts 2016, No. 518, §1.



RS 42:1113 - Prohibited contractual arrangements; exceptions; reports

§1113. Prohibited contractual arrangements; exceptions; reports

A.(1)(a) No public servant, excluding any legislator and any appointed member of any board or commission and any member of a governing authority of a parish with a population of ten thousand or less, or member of such a public servant's immediate family, or legal entity in which he has a controlling interest shall bid on or enter into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the agency of such public servant.

(b) This Paragraph does not prohibit a municipal or parish governing authority from appointing one of its members:

(i) To fill a vacancy in accordance with the Louisiana Election Code. No person so appointed, except as provided in R.S. 42:1121(G), shall be eligible to or shall qualify in the next election as a candidate for the office to which he is appointed.

(ii) To a board or commission for which the governing authority is the appropriate appointing authority and the appointee receives no salary or per diem for service on the board or commission, or if a member of the governing authority is required to be appointed to the board or commission by the home rule charter, ordinance, or resolution which created or established the board or commission.

(2) No head of a department listed in R.S. 36:4(A) who is appointed by the governor or lieutenant governor shall bid on or enter into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of any agency to which funds have been transferred from the agency of such department head, but such prohibition shall apply only to any contract, subcontract, or transaction related to such funds.

B. Other than a legislator, no appointed member of any board or commission, member of his immediate family, or legal entity in which he has a substantial economic interest shall bid on or enter into or be in any way interested in any contract, subcontract, or other transaction which is under the supervision or jurisdiction of the agency of such appointed member.

C. No legislator, member of his immediate family, or legal entity in which he has a controlling interest shall bid on or enter into or be in any way interested in any contract, subcontract, or other transaction involving the legislator's agency.

D.(1)(a)(i) No person identified in Item (ii) of this Subparagraph or the spouse of such person nor any legal entity of a person shall enter into any contract with state government.

(ii) The provisions of this Subparagraph and other provisions which reference this Item shall apply to the following persons:

(aa) A legislator and any person who has been certified by the secretary of state as elected to the legislature.

(bb) The governor and each person holding statewide elected office.

(cc) The secretary, deputy secretary, undersecretary, and each assistant secretary, or the equivalent position of the Department of Economic Development.

(dd) The secretary, deputy secretary, undersecretary, and each assistant secretary, or the equivalent position of the Department of Culture, Recreation and Tourism.

(ee) The secretary, deputy secretary, undersecretary, and each assistant secretary, or the equivalent position of the Department of Environmental Quality.

(ff) The secretary, deputy secretary, undersecretary, and each assistant secretary, or the equivalent position of the Louisiana Department of Health.

(gg) The executive director, deputy secretary, undersecretary, and each assistant secretary, or the equivalent position of the Louisiana Workforce Commission.

(hh) The secretary, deputy secretary, undersecretary, and each assistant secretary, or the equivalent position of the Department of Natural Resources.

(ii) The secretary, deputy secretary, undersecretary, and each assistant secretary, or the equivalent position of the Department of Public Safety and Corrections and any warden or assistant warden of a state penal institution.

(jj) The secretary, deputy secretary, undersecretary, and each assistant secretary, or the equivalent position of the Department of Revenue.

(kk) The secretary, deputy secretary, undersecretary, and each assistant secretary, or the equivalent position of the Department of Children and Family Services.

(ll) The secretary, deputy secretary, undersecretary, and each assistant secretary, or the equivalent position of the Department of Transportation and Development.

(mm) The secretary, deputy secretary, undersecretary, and each assistant secretary, or the equivalent position of the Department of Wildlife and Fisheries.

(nn) The secretary, deputy secretary, undersecretary, and each assistant secretary, or the equivalent position of the Department of Veterans Affairs.

(oo) The executive secretary of the Public Service Commission.

(pp) The director of state civil service.

(qq) Each member of the State Board of Elementary and Secondary Education.

(rr) The commissioner of higher education and the president of each public postsecondary education system.

(ss) Each member of the Board of Ethics and the ethics administrator.

(tt) The chief of staff to the governor.

(uu) The commissioner of the division of administration.

(vv) The executive counsel to the governor.

(ww) The legislative director for the governor.

(xx) The deputy chief of staff to the governor.

(yy) The director of policy for the governor.

(zz) The assistant commissioner for management and finance, the deputy commissioner, the confidential assistant, and each assistant commissioner of the Department of Agriculture and Forestry.

(aaa) The superintendent of education, the deputy superintendent of education, the deputy superintendent for management and finance, and each assistant superintendent of the Department of Education.

(bbb) The chief deputy commissioner, each deputy commissioner, the assistant commissioner, and the executive counsel of the Department of Insurance.

(ccc) The first assistant attorney general of the Department of Justice.

(ddd) The deputy secretary of the Department of State, the deputy secretary for the office of the Uniform Commercial Code, and the deputy secretary for the office of GeauxBiz or his successor.

(eee) Each deputy state treasurer and each assistant state treasurer of the Department of the Treasury.

(iii) For purposes of this Subsection, "legal entity of a person" means any corporation, partnership, or other legal entity in which a person identified in Item (ii) of this Subparagraph or the spouse of such person owns an interest of greater than five percent, except a publicly traded corporation or a legal entity in which the person owns a passive ownership interest that is the result of participation in a federally approved program of employee ownership.

(iv) For purposes of this Subsection,"legal entity of a family member" means any corporation, partnership, or other legal entity in which an immediate family member of a person identified in Item (ii) of this Subparagraph, except the spouse of such a person, owns an interest of greater than five percent, except a publicly traded corporation or a legal entity in which the immediate family member owns a passive ownership interest that is the result of participation in a federally approved program of employee ownership.

(v) For purposes of this Subsection, "state government" means any branch, agency, department, or institution of state government or with the Louisiana Insurance Guaranty Association, the Louisiana Health Insurance Guaranty Association, or any other state quasi public entity created in law.

(b)(i) No immediate family member, except the spouse, of a person identified in Item (a)(ii) of this Paragraph, nor any legal entity of a family member shall enter into any contract with state government unless the contract is awarded by competitive bidding after being advertised and awarded in accordance with Part II of Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950 or is competitively negotiated through a request for proposal process or any similar competitive selection process in accordance with Chapter 16 or 17 of Title 39 of the Louisiana Revised Statutes of 1950; however, this exception for competitively negotiated contracts shall not include contracts for consulting services.

(ii) The provisions of this Subparagraph shall not prohibit a contract for professional services entered into with the attorney general which is based on criteria set forth by the office of risk management.

(c) The following shall not be considered a contract for purposes of this Subsection:

(i) A foster parent provider agreement or a child care provider agreement entered into with the Department of Children and Family Services. In addition, such an agreement shall not be subject to R.S. 42:1111(E)(2)(a).

(ii) An agreement with a state entity or state quasi-public entity for housing, medical treatment, retirement benefits, or insurance benefits provided on the same terms and conditions available to similarly situated persons.

(iii) An agreement providing for public assistance benefits, including but not limited to subsidies for agriculture, aquaculture, forestry, soil and water conservation, educational scholarships, grants and subsidies, or guaranteed student loans, provided that such benefits are available to similarly situated persons.

(iv) An agreement for which the compensation is solely reimbursement of costs.

(v) Applying for, payment of fees for, or obtaining a license, credential, or permit provided that such license, credential, or permit is available to similarly situated persons.

(vi) The payment of admission fees.

(vii) The sale of property pursuant to the expropriation of immovable property by any branch, agency, department, or institution of state government.

(viii) The donation of professional veterinary services and the donation of any goods and services related to the provision of such veterinary services.

(ix) Any transaction valued at two thousand five hundred dollars or less. However, no person shall enter into separate transactions valued at two thousand five hundred dollars or less as a subterfuge to avoid the prohibition of this Subsection.

(2) The provisions of this Subsection shall not prohibit the following:

(a) Contracts for employment in a professional educational capacity in or for professional services for an elementary or secondary school or other educational institution.

(b) A provider agreement entered into with the Louisiana Department of Health under the state medical assistance program or the early steps program, a contract with an early steps program provider, or a provider contract entered into with any plan providing Medicaid services to Medicaid recipients.

(c) Contracts of employment of a physician or other licensed health care professional with the state or the charity hospitals of the state or the Louisiana Department of Health.

(d) Completion of any contract which, at the time it was entered into, was not prohibited by the provisions of this Subsection; however, no such contract shall be renewed except as specifically provided for in this Paragraph.

(e)(i) Completion of any contract between a person identified in Item (1)(a)(ii) of this Subsection or his spouse or a legal entity of a person and state government, which contract was awarded by competitive bidding after being advertised and awarded in accordance with Part II of Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950, or competitively negotiated through a request for proposal process or any similar competitive selection process in accordance with Chapter 16 or 17 of Title 39 of the Louisiana Revised Statutes of 1950 or which contract, other than a contract for consulting services, was not competitively negotiated through a request for proposal process or any similar competitive selection process in accordance with Chapter 16 or 17 of Title 39 of the Louisiana Revised Statutes of 1950, and which contract was entered into prior to March 3, 2008; however, no such contract shall be renewed for a period extending beyond January 9, 2012.

(ii) Completion of any contract between the immediate family member, except for a spouse, of a person identified in Item (1)(a)(ii) of this Subsection or a legal entity of a family member and state government, which contract was not awarded by competitive bidding after being advertised and awarded in accordance with Part II of Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950 or which contract, other than a contract for consulting services, was not competitively negotiated through a request for proposal process or any similar competitive selection process in accordance with Chapter 16 or 17 of Title 39 of the Louisiana Revised Statutes of 1950, and which contract was entered into prior to March 3, 2008; however, no such contract shall be renewed for a period extending beyond January 9, 2012.

(f) Contracts for employment or for services by any licensed health care professional providing services in the classroom or working with administration in an elementary or secondary school or other educational institution.

(g) Contracts for services by health care professionals which are required by federal or state law to provide an educational program for students in an elementary or secondary school or other educational institution.

(h) A contract for professional services entered into by a person selected pursuant to Part VII of Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950 with any agency or entity of state government with which such person had a contract for professional services pursuant to Part VII of Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950 at any time prior to March 3, 2008, or at any time prior to the initiation of the public service which made the person subject to the provisions of this Subsection; however, no contract for such professional services shall be entered into after January 8, 2012.

(i) A health care provider contract by a physician or other licensed health care provider with the Office of Group Benefits to provide medical, surgical, and hospital services or medical equipment or pharmaceuticals at a reduced rate for members of the Office of Group Benefits Program as the sole reimbursement for such medical services, treatment, or health care.

(3)(a) No person formerly serving in a position identified in Item (1)(a)(ii) of this Subsection nor his spouse nor any legal entity of a person shall, for a period of one year following the termination of the public service of such person enter into a contract that would have been prohibited by this Subsection prior to the termination of the public service of such person. The provisions of this Paragraph shall not prohibit the renewal of a contract that was not prohibited prior to March 3, 2008.

(b) The provisions of this Paragraph shall not apply to a person, to the spouse of a person, nor to a legal entity of a person if the public service of the person terminated prior to March 3, 2008. However, the provisions of this Paragraph shall apply to a person, to the spouse of a person, and to a legal entity of a person if the person served in an office or position identified in Item (1)(a)(ii) of this Subsection on or after March 3, 2008.

(4)(a) Each person identified in Item (1)(a)(ii) of this Subsection shall file a report with the Board of Ethics, by May fifteenth of each year of his term of office or of his service in his position, identifying the parties to and the value and term of each contract between him or his spouse or legal entity of a person and state government during the previous calendar year.

(b) Each immediate family member, except a spouse, of a person identified in Item (1)(a)(ii) of this Subsection shall file a report with the Board of Ethics by May fifteenth of each year of the person's term of office or of the person's service in his position identifying the parties to and the value and term of each contract between the immediate family member or any legal entity of a family member and state government during the previous calendar year.

(c) Notwithstanding the provisions of Subparagraphs (a) and (b) of this Paragraph, the first report due pursuant to the provisions of this Subsection shall be due by May 15, 2009, and shall include the information required by this Paragraph for the period between and including March 3, 2008, and December 31, 2008.

(5) If any provision of this Subsection conflicts with any other provision of this Section, the more restrictive provision shall govern.

(6) The provisions of R.S. 42:1113(D)(1)(a)(i), R.S. 42:1113(D)(1)(b), and other provisions which reference these provisions of law shall not apply to the spouses and immediate family members of the deputy secretaries, undersecretaries, assistant secretaries, or equivalent positions in the following agencies:

(a) Department of Economic Development.

(b) Department of Culture, Recreation and Tourism.

(c) Department of Environmental Quality.

(d) Louisiana Department of Health.

(e) Louisiana Workforce Commission.

(f) Department of Natural Resources.

(g) Department of Public Safety and Corrections.

(h) Department of Revenue.

(i) Department of Children and Family Services.

(j) Department of Transportation and Development.

(k) Department of Wildlife and Fisheries.

(l) Department of Veterans Affairs.

(m) Department of Agriculture and Forestry.

(n) Department of Education.

(o) Department of Insurance.

(p) Department of Justice.

(q) Department of State.

(r) Department of Treasury.

E. Repealed by Acts 2008, No. 514, §3, June 30, 2008.

Acts 1979, No. 443, §1, eff. April 1, 1980; Acts 1984, No. 830, §1; Acts 1987, No. 730, §1; Acts 1995, No. 1156, §1; Acts 1997, No. 1279, §1, eff. July 15, 1997; Acts 1998, 1st Ex. Sess., No. 119, §1, eff. May 5, 1998; Acts 2003, No. 1002, §1, eff. July 2, 2003; Acts 2008, 1st Ex. Sess., No. 2, §1, eff. March 3, 2008; Acts 2008, No. 514, §§1,3, eff. June 30, 2008; Acts 2008, No. 696, §1, eff. July 2, 2008; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2009, No. 308, §1; Acts 2012, No. 689, §1, eff. June 7, 2012.

NOTE: See Acts 2008, No. 514, §5 for applicability of R.S. 42:1113(D) as amended.



RS 42:1113.1 - Gubernatorially declared emergencies or disasters; prohibited personal use conversion and prohibited preferences

§1113.1. Gubernatorially declared emergencies or disasters; prohibited personal use conversion and prohibited preferences

A. During a gubernatorially declared emergency or disaster, no public servant shall convert property or resources of his governmental entity or property or resources which have been loaned to his governmental entity to or for his personal use.

B. During a gubernatorially declared emergency or disaster, no public servant shall offer, loan, or donate the property or resources of his governmental entity or property or resources which have been loaned to his governmental entity to or for the use of members of his immediate family in a manner which is preferential to members of his immediate family over members of the general public.

Acts 2007, No. 141, §1.



RS 42:1114 - Financial disclosure

§1114. Financial disclosure

A. Other than a legislator, each public servant and each member of his immediate family who derives any thing of economic value, directly, through any transaction involving the agency of such public servant or who derives any thing of economic value of which he may be reasonably expected to know through a person which (1) is regulated by the agency of such public servant, or (2) has bid on or entered into or is in any way financially interested in any contract, subcontract, or any transaction under the supervision or jurisdiction of the agency of such public servant shall disclose the following:

(1) The amount of income or value of any thing of economic value derived;

(2) The nature of the business activity;

(3) Name and address, and relationship to the public servant, if applicable; and

(4) The name and business address of the legal entity, if applicable.

B. Each legislator and each member of his immediate family who derives anything of economic value, directly, through any transaction involving the legislator's agency or who derives anything of economic value of which he may be reasonably expected to know through a person which has bid on or entered into or is in any way financially interested in any contract, subcontract, or any transaction involving the legislator's agency shall disclose the following:

(1) The amount of income or value of anything of economic value derived;

(2) The nature of the business activity;

(3) The name and address, and relationship to the legislator, if applicable; and

(4) The name and business address of the legal entity, if applicable.

C.(1) Other than a legislator, each elected official, his spouse, and any business enterprise in which he has a substantial economic interest, who derives anything of economic value through a contract or other subcontract from the state or any political subdivision shall disclose the following:

(a) The nature of the business activity;

(b) The name and address, and relationship to the elected official, if applicable; and

(c) The name and business address of the political subdivision, if applicable.

(2) For the purposes of this Subsection, a "business enterprise", shall be included in the disclosure statement only if the elected official and/or his spouse owns at least ten percent of such enterprise.

D. Repealed by Acts 1999, No. 2, §3, April 22, 1999.

E. The disclosure statements required in this Section shall be filed each year with the appropriate ethics body by May fifteenth and shall include such information for the previous calendar year. Such statements shall be a matter of public record.

Acts 1979, No. 443, §1, eff. April 1, 1980; Acts 1990, No. 1084, §1; Acts 1997, No. 1279, §1, eff. July 15, 1997; Acts 1999, No. 2, §3, eff. April 22, 1999; Acts 2014, No. 744, §2.



RS 42:1114.1 - Repealed by Acts 2008, 1st Ex. Sess., No. 1, §3, eff. Jan. 1, 2009.

§1114.1. Repealed by Acts 2008, 1st Ex. Sess., No. 1, §3, eff. Jan. 1, 2009.



RS 42:1114.2 - Financial disclosure; retirement systems

§1114.2. Financial disclosure; retirement systems

A. Each person who has or is seeking to obtain contractual or other business or financial relationships with a state or statewide public retirement system shall file with the Board of Ethics, in the manner provided in this Section, a report of all expenditures for a retirement official or retirement officials.

B. A report shall be filed semiannually as follows:

(1) By August fifteenth for the period from January first through June thirtieth.

(2) By February fifteenth for the period from July first through December thirty-first.

C. The report shall be filed on forms prescribed by the board, shall be signed by the person filing, and shall include a certification of accuracy by the person responsible for filing the report.

D. Each report shall include, in the manner prescribed by the Board of Ethics, the following:

(1) The total of all expenditures per retirement system made during each reporting period, which shall include all expenditures for retirement officials associated with that system whether such expenditures are attributable to an individual retirement official or not.

(2) The aggregate total of expenditures attributable to an individual retirement official as provided in Subsection E of this Section during each reporting period, including the name of the retirement official.

(3) The aggregate total of expenditures per retirement system for all reporting periods during the same calendar year, which shall include all expenditures for retirement officials associated with that system whether such expenditures are attributable to an individual retirement official or not.

(4) The aggregate total of all expenditures attributable to an individual retirement official as provided in Subsection E of this Section for all reporting periods during the same calendar year, including the name of the retirement official.

E. When the aggregate expenditure for any one retirement official exceeds the sum of fifty dollars on any one occasion, or when the aggregate expenditure for any one retirement official exceeds the sum of two hundred fifty dollars in a reporting period, then the total amount of expenditures for the retirement official during the reporting period shall be attributable to the individual retirement official.

(1) For the purposes of this Section "retirement official" shall mean a member of a board of trustees of a state or a statewide public retirement system, a public employee of such a system, or an employee of the Department of the Treasury whose function is to assist any such system or systems.

(2) For the purposes of this Section "expenditure" shall mean a purchase, payment, donation, advance, deposit, or gift or payment of money or anything of economic value or the purchase, donation, or gift of promotional items, food, drink, or refreshment, transportation, and entertainment for a retirement official.

F.(1) The chairman of the board of trustees of each state or statewide public retirement system shall provide notice to every person associated with his system whom such chairman knows or reasonably should know is required to file a report pursuant to this Section. The chairman shall forward a copy of each such notification to the Board of Ethics no later than fifteen days after the original notification was sent. The failure of a chairman to give notice as required by the provisions of this Subsection shall not relieve any person from the reporting requirements of this Section or any penalties as provided in this Section.

(2) The contents of the notice required to be given pursuant to this Subsection shall be prescribed by the Board of Ethics.

G.(1) Failure to file a report, failure to timely file a report, failure to disclose required information, or filing a false report shall subject a person required to file to penalties as provided by this Chapter.

(2) Whoever fails to file a report required by this Section, or knowingly and willfully fails to timely file any such report, or knowingly and willfully fails to disclose or to accurately disclose any information required by this Section shall be assessed a civil penalty pursuant to R.S. 42:1157 for each day until such report or the required accurate information is filed. The amount of the penalty shall be one hundred dollars per day.

H. Notwithstanding any other provision of this Section to the contrary, if a person makes expenditures as defined in this Section of less than five hundred dollars in a calendar year, such person shall not be required to file a report pursuant to this Section.

Acts 2004, No. 868, §1, eff. January 1, 2005.

NOTE: See Acts 2004, No. 868, §2, relative to reporting.



RS 42:1114.3 - Disaster or emergency contracts; prohibition; disclosure

§1114.3. Disaster or emergency contracts; prohibition; disclosure

A.(1) No statewide elected official, legislator, commissioner of administration, or chief of staff or executive counsel to the governor, nor the spouse of any such person, nor any corporation, partnership, or other legal entity in which such a person owns an interest of greater than five percent, except a publicly traded corporation or a legal entity in which the person owns a passive ownership interest that is the result of participation in a federally approved program of employee ownership, shall enter into any contract to which all of the following apply:

(a) The contract is directed to addressing needs directly emanating from a gubernatorially declared disaster or emergency.

(b) The person knows or reasonably should know that the contract or subcontract is funded or reimbursed in whole or in part with federal funds distributed, paid, or allocated to or by the state or a state department, agency, or official.

(2) Hereafter in this Subsection, "person covered by this Subsection" shall mean a statewide elected official, legislator, commissioner of administration, or chief of staff or executive counsel to the governor, or the spouse of any such person. "Company covered by this Subsection" shall mean a corporation, partnership, or other legal entity in which a person covered by this Subsection owns an interest of greater than five percent, except a publicly traded corporation or a legal entity in which the person owns a passive ownership interest that is the result of participation in a federally approved program of employee ownership.

(3) The provisions of Paragraph (1) of this Subsection shall not apply to construction-related contracts entered into with entities more than two years following the initial declaration of disaster or emergency, provided that the entity is not the governmental entity of a person covered by this Section.

(4)(a) The following shall not be considered contracts for the purposes of this Section:

(i) A transaction valued at two thousand five hundred dollars or less. However, no person shall enter into separate transactions valued at two thousand five hundred dollars or less as a subterfuge to avoid the prohibition of this Subsection.

(ii) A foster parent provider agreement or a child care provider agreement entered into with the Department of Children and Family Services.

(iii) An agreement with a state entity or state quasi-public entity providing for housing, medical treatment, retirement benefits, or insurance benefits, provided on the same terms and conditions available to similarly situated persons.

(iv) An agreement providing for public assistance benefits, including but not limited to subsidies for agriculture, aquaculture, forestry, soil and water conservation, educational scholarships, grants and subsidies, or guaranteed student loans, provided that such benefits are available to similarly situated persons.

(v) An agreement for which the compensation is solely reimbursement of costs.

(vi) Applying for, payment of fees for, or obtaining a license, credential, or permit provided that such license, credential, or permit is available to similarly situated persons.

(vii) The payment of admission fees.

(viii) The sale of property pursuant to the expropriation of immovable property by any branch, agency, department, or institution of state government.

(ix) The donation of professional veterinary services and the donation of any goods and services related to the provision of such veterinary services.

(b) The provisions of this Subsection shall not prohibit the following:

(i) Contracts for employment or for services in a professional educational capacity in an elementary or secondary school or other educational institution.

(ii) Contracts for employment or for services by any licensed health care professional providing services in the classroom or working with administration in an elementary or secondary school or other educational institution.

(iii) Contracts for services by health care professionals which are required by federal or state law to provide an educational program for students in an elementary or secondary school or other educational institution.

(iv) A provider agreement entered into with the Louisiana Department of Health under the state medical assistance program.

(v) Contracts of employment of a physician or other licensed health care professional with the state or the charity hospitals of the state or the Louisiana Department of Health.

(5) Each person covered by this Subsection who derives, either directly or through a company covered by this Subsection, any thing of economic value through any contract which is directed to addressing needs directly emanating from a gubernatorially declared disaster or emergency and which the person covered by this Subsection knows or reasonably should know is or may be funded or reimbursed in whole or in part with federal funds shall disclose the information required by Subsection C of this Section as provided in that Subsection.

B.(1) Except persons covered by Subsection A of this Section and except as provided in Paragraph (2) of this Subsection, each elected official, each appointed state official, and each immediate family member of an official subject to this Subsection or Subsection A of this Section who derives, either directly or through a legal entity in which such official or immediate family member owns ten percent or more, any thing of economic value through any contract which is related to a gubernatorially declared disaster or emergency and which the official or immediate family member knows or reasonably should know is or may be funded or reimbursed in whole or in part with federal funds shall disclose the information required by Subsection C of this Section as provided in that Subsection.

(2) No person required to disclose information by Paragraph (1) of this Subsection shall be required to disclose the receipt of any thing of economic value pursuant to this Section when the value of the transaction or contract is two thousand five hundred dollars or less. However, no person shall enter into separate transactions or contracts valued at two thousand five hundred dollars or less with the same person or governmental entity or agency thereof as a subterfuge to avoid the disclosure requirements of this Section.

C.(1) The following information shall be disclosed:

(a)(i) If an elected or appointed official, the name and address of the elected or appointed official and the office held by such person.

(ii) If an immediate family member of an elected or appointed official, the name and address of such person; the name, address, and office of the elected or appointed official to whom the person is related; and the nature of the relationship.

(b) If through a legal entity, the name and business address of the legal entity, the percentage of the official's or immediate family member's ownership interest in the legal entity, and the position, if any, held by the official or immediate family member in the legal entity.

(c) The nature of the contract or subcontract, including the amount of the contract or subcontract and a description of the goods or services provided or to be provided pursuant to the contract or subcontract.

(d) The amount of income or value of any thing of economic value derived through the contract or subcontract by the official or immediate family member for the previous calendar year, except as provided in Paragraph (2) of this Subsection.

(2) Each elected or appointed official and immediate family member subject to the provisions of this Section shall file an initial disclosure statement with the Board of Ethics no later than thirty days after the official, immediate family member, or legal entity enters into the contract. The initial disclosure statement shall contain all of the information required by Paragraph (1) of this Subsection, except that instead of the actual amount of income or value of any thing of economic value derived from the contract by the official or immediate family member for the previous calendar year, the official or immediate family member shall include the amount of income or value of any thing of economic value to be derived or, if the actual amount is unknown at the time the statement is due, reasonably expected to be derived from the contract or subcontract for the first calendar year of the contract or subcontract.

(3)(a) After filing the initial disclosure statement, the elected or appointed official or immediate family member shall file the disclosure statements required by this Subsection with the Board of Ethics no later than May fifteenth each year and shall include such information for the previous calendar year.

(b) An elected or appointed official or immediate family member subject to the provisions of this Section shall be required to file the annual disclosure statements required by this Subsection until a disclosure statement is filed after the completion of the contract or subcontract subject to disclosure, or the person filing such statements, or to whom the immediate family member is related is no longer an elected or appointed official, whichever occurs first.

(c) Annual disclosure statements shall not be required for the receipt of things of economic value pursuant to contracts entered into prior to an elected or appointed official taking office; however, if an elected or appointed official or immediate family member thereof receives or reasonably expects to receive a thing of economic value otherwise required to be disclosed by this Section pursuant to the renewal of such a contract or subcontract occurring after the official takes office, such official or immediate family member shall file a disclosure statement no later than thirty days after such renewal in accordance with Paragraph (2) of this Subsection and annually thereafter in accordance with this Subsection.

(d) All disclosure statements filed pursuant to this Section shall be a matter of public record.

(4)(a) Failure to file a statement, failure to timely file a statement, failure to disclose required information, filing a false statement, or engaging in a subterfuge to avoid the disclosure requirements of this Section shall subject a person required to file to penalties as provided by this Chapter.

(b) In addition to other applicable penalties, whoever fails to file a statement required by this Section, or knowingly and willfully fails to timely file any such statement, or knowingly and willfully fails to disclose or to accurately disclose any information required by this Section shall be assessed a civil penalty in accordance with R.S. 42:1157 for each day until such statement or the required accurate information is filed. The amount of the penalty shall be one hundred dollars per day.

(c) In addition to other applicable penalties, whoever enters into separate contracts valued at two thousand five hundred dollars or less as a subterfuge to avoid the disclosure requirements of this Section shall be subject to the penalties of R.S. 42:1153.

D. For the purposes of this Section, the term "appointed state official" or "appointed official" shall mean a person holding an office in any branch of state government or other position on a state agency, board, or commission or any executive office of any state agency, board, commission, or department which is specifically established or specifically authorized by the constitution or laws of this state or by executive order of the governor and which is filled by appointment or election by an elected or appointed public official or by a governmental body composed of such officials of this state.

E. Nothing in this Section shall require the disclosure of any thing of economic value received from an individual assistance claim.

Acts 2005, 1st Ex. Sess., No. 18, §1, eff. Nov. 29, 2005; Acts 2006, No. 412, §1, eff. June 15, 2006; Acts 2008, 1st Ex. Sess., No. 2, §1, eff. March 3, 2008; Acts 2008, No. 514, §1, eff. June 30, 2008.

NOTE: See Acts 2008, No. 514, §5, for applicability.



RS 42:1115 - Gifts

§1115. Gifts

A. No public servant shall solicit or accept, directly or indirectly, any thing of economic value as a gift or gratuity from any person or from any officer, director, agent, or employee of such person, if such public servant knows or reasonably should know that such person:

(1) Has or is seeking to obtain contractual or other business or financial relationships with the public servant's agency, or

(2) Is seeking, for compensation, to influence the passage or defeat of legislation by the public servant's agency.

B. No public employee shall solicit or accept, directly or indirectly, anything of economic value as a gift or gratuity from any person or from any officer, director, agent, or employee of such person, if such public employee knows or reasonably should know that such person:

(1) Conducts operations or activities which are regulated by the public employee's agency.

(2) Has substantial economic interests which may be substantially affected by the performance or nonperformance of the public employee's official duty.

Acts 1979, No. 443, §1, eff. April 1, 1980; Acts 1983, No. 403, §1; Acts 1987, No. 730, §1.



RS 42:1115.1 - Limitation on food, drink, and refreshment

§1115.1. Limitation on food, drink, and refreshment

A. No person from whom a public servant is prohibited by R.S. 42:1111 or 1115(A) from receiving a thing of economic value shall give to such a public servant any food, drink, or refreshment the total value of which exceeds fifty dollars for a single event at which food, drink, or refreshment is given. The total value of the food, drink, or refreshment given to a public servant at any single event shall not exceed fifty dollars regardless of the number of persons subject to the provisions of this Subsection giving food, drink, or refreshment to the public servant at the single event.

B. No person from whom a public employee is prohibited by R.S. 42:1111 or 1115(B) from receiving a thing of economic value shall give to such a public employee any food, drink, or refreshment the total value of which exceeds fifty dollars for a single event at which food, drink, or refreshment is given. The total value of the food, drink, or refreshment given to a public employee at any single event shall not exceed fifty dollars regardless of the number of persons subject to the provisions of this Subsection giving food, drink, or refreshment to the public employee at the single event.

C. Beginning on July 1, 2009, and on July first of each year thereafter, when there has been an increase in the unadjusted Consumer Price Index (CPI-U)( Food and Beverage) as published by the United States Department of Labor, Bureau of Labor Statistics in January each year, the limit of fifty dollars for food, drink or refreshments provided in Subsections A and B of this Section shall be increased by the same percentage as the percentage by which that price index is increased. The amount of the increase shall be rounded off to the nearest dollar. The food, drink, or refreshment limit shall be adjusted by the Board of Ethics according to the Consumer Price Index (CPI-U)(Food and Beverage) and adopted and promulgated as a rule or regulation by the board in accordance with the provisions of R.S. 42:1134(A).

D. For purposes of this Section, at an event to which a group or organization of public servants is invited and at which food, drink, or refreshment is given, the value of the food, drink, or refreshment provided to a public servant shall be determined by dividing the total cost of the food, drink, and refreshment provided at the event by the total number of persons invited, whether formally or informally, and which is communicated in any manner or form, to the event.

E. The provisions of this Section shall not apply to any of the following:

(1) A gathering held in conjunction with a meeting related to a national or regional organization or a meeting of a statewide organization of governmental officials or employees provided that at least ten persons associated with the organization are invited to the gathering.

(2) The participation of a public servant of a post-secondary education institution at an event held for the purpose of soliciting donations or contributions of private funds for the benefit of that public servant's agency.

F. For purposes of this Section, the following terms and phrases shall have the following meanings:

(1) "Event" means a single activity, occasion, reception, meal, or meeting at a given place and time.

(2) "Gathering held in conjunction with a meeting related to a national or regional organization or a meeting of a statewide organization of governmental officials or employees" means but shall not be limited to any of the following:

(a) An event held during the same time period and in the same general locale as a meeting of such an organization and to which some persons associated with the organization are invited.

(b) An event that is part of the scheduled activities at a meeting of such an organization and that is open to persons attending the meeting.

Acts 2008, 1st Ex. Sess., No. 9, §1, eff. March 30, 2008; Acts 2008, No. 514, §1, eff. June 30, 2008; Acts 2009, No. 534, §2, eff. July 16, 2009.

NOTE: See Acts 2008, No. 514, §5, for applicability.



RS 42:1116 - Abuse of office

§1116. Abuse of office

A. No public servant shall use the authority of his office or position, directly or indirectly, in a manner intended to compel or coerce any person or other public servant to provide himself, any other public servant, or other person with any thing of economic value. This Subsection shall not be construed to limit that authority authorized by law, statute, ordinance, or legislative rule in carrying out official duties.

B. No public servant shall use the authority of his office or position, directly or indirectly, in a manner intended to compel or coerce any person or other public servant to engage in political activity. For the purposes of this Subsection, "political activity" means an effort to support or oppose the election of a candidate for political office in an election. This Subsection shall not be construed to limit that authority authorized by law, statute, ordinance, or legislative rule in carrying out official duties.

C. No regulatory employee shall participate in any way in the sale of goods or services to a person regulated by his public agency, or to any officer, director, agent, or employee of such person, if a member of the immediate family of the regulatory employee, or any business enterprise in which such regulatory employee or member of his immediate family owns at least twenty-five percent, receives or will receive a thing of economic value by virtue of the sale.

Acts 1979, No. 443, §1, eff. April 1, 1980; Acts 1997, No. 338, §1; Acts 1999, No. 418, §1.



RS 42:1116.1 - Repealed by Acts 2003, No. 1292, §1.

§1116.1. Repealed by Acts 2003, No. 1292, §1.

NOTE: Statute requiring elected officials to submit to random drug testing violated search and seizure clause and therefore is unconstitutional; no special need which would justify departure from Fourth Amendment's requirement of individualized suspicion for search. O'Neill v. La., E.D. La. 1998, 61 F.Supp.2d 485, affirmed 197 F.3d 1169, cert. denied 120 S.Ct. 2740, 530 U.S. 1274, 147 L.Ed.2d 1005.



RS 42:1117 - Illegal payments

§1117. Illegal payments

No public servant or other person shall give, pay, loan, transfer, or deliver or offer to give, pay, loan, transfer, or deliver, directly or indirectly, to any public servant or other person any thing of economic value which such public servant or other person would be prohibited from receiving by any provision of this Part.

Acts 1979, No. 443, §1, eff. April 1, 1980.



RS 42:1117.1 - Subterfuge to avoid compliance

§1117.1. Subterfuge to avoid compliance

A. No public servant or other person shall transfer any thing of economic value or any asset, interest, or liability to any person or governmental entity for the purpose of circumventing any provision of this Chapter, unless such transfer is irrevocable. A transfer shall not be irrevocable if there exists any contract, letter, counter letter, trust, note, or any other legally enforceable agreement or authority which if exercised or enforced would require or authorize any asset, interest, or liability transferred by the public servant or other person to revert back to such public servant or other person.

B.(1) The terms of a confidentiality agreement entered into between parties shall not be a transfer prohibited by this Section, provided that the confidentiality agreement is not entered into for purposes of circumventing the Code of Governmental Ethics.

(2) The sale of property subject to owner financing shall not be a transfer prohibited by this Section.

(3) A recorded bond for deed contract shall not be a transfer prohibited by this Section.

Acts 2008, 1st Ex. Sess., No. 15, §1, eff. March 7, 2008.



RS 42:1118 - Influencing action by legislature or governing authority

§1118. Influencing action by legislature or governing authority

No public servant shall solicit or receive any thing of economic value, directly or indirectly, for, or to be used by him or a member of his immediate family principally to aid in, (1) the accomplishment of the passage or defeat of any matter affecting his agency by the legislature, if his agency is a state agency, or by the governing authority, if his agency is an agency of a political subdivision, or (2) the influencing, directly or indirectly, of the passage or defeat of any matter affecting his agency by the legislature, if his agency is a state agency, or by the governing authority, if his agency is an agency of a political subdivision.

Acts 1979, No. 443, §1, eff. April 1, 1980.



RS 42:1118.1 - Studies or position papers on public policy

§1118.1. Studies or position papers on public policy

A. If not otherwise prohibited by this Chapter, any public employee of the executive, judicial, or legislative branch of state government or any local governmental subdivision who contracts with a person or governmental entity to provide political position papers, economic studies, or policy statements relative to public policy concerning any rule, regulation, or legislation proposed, passed, or adopted by the state or any of its political subdivisions, or any entity receiving public funds, shall disclose the name and address of the person or governmental entity engaging his services, the amount of the contract, and the nature of the business or relationship.

B. The disclosure statements required by this Section shall be filed with the appropriate ethics body for public employees prior to the publication, dissemination, or public release of such paper, study, or statement.

Acts 1992, No. 927, §1; Acts 2010, No. 861, §18.



RS 42:1119 - Nepotism

§1119. Nepotism

A. No member of the immediate family of an agency head shall be employed in his agency.

B.(1) No member of the immediate family of a member of a governing authority or the chief executive of a governmental entity shall be employed by the governmental entity.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection:

(a)(i) Any local school board may employ any member of the immediate family of any board member or of the superintendent as a classroom teacher provided that such family member is certified to teach or is temporarily authorized to teach while pursuing certification. Any local school board in a parish having a population of fewer than sixty thousand according to the latest federal decennial census may employ any member of the immediate family of any board member or of the superintendent as a special education related services professional provided that such family member is licensed in an appropriate field for special education related services and such family member is the only applicant who meets the qualifications for the position set by the school board who has applied for the position after it has been advertised for at least thirty days in the official journal of the school board. A special education related services professional shall include the following when employed to provide special education services: a social worker, occupational therapist, physical therapist, speech therapist/pathologist, teacher of hearing impaired students, teacher of visually impaired students, or nurse. Any school board member or superintendent whose immediate family member is employed by the school board shall recuse himself from any decision involving the promotion or assignment of teaching or service location of such employee.

(ii) Any local school board with a student enrollment population of four thousand nine hundred fifty or less may employ any member of the immediate family of any board member as a school electrician provided that such family member has at least twenty years of experience as an electrician. Any school board member whose immediate family member is employed by the school board shall recuse himself from any decision involving the promotion or assignment of such electrician.

(iii) In addition, within thirty days after the beginning of each school year, any school board member or superintendent whose immediate family member is employed by the school board shall file a disclosure statement with the Board of Ethics stating the facts of such employment. Any person who fails to timely file a disclosure statement under this Item may be assessed a late fee of fifty dollars per day, not to exceed one thousand five hundred dollars, subject to the provisions of R.S. 42:1157.

(iv) Any local school board in a parish with a population of twenty-five thousand five hundred persons or less according to the most recent federal decennial census may employ any member of the immediate family of any board member or of the superintendent as a school guidance counselor provided that such family member is certified as a guidance counselor and that such family member is the only applicant who meets the qualifications for the position set by the school board who has applied for the position after it has been advertised for at least thirty days in the official journal of the parish and in all newspapers of general circulation in the parish. Any school board member or superintendent whose immediate family member is employed by the school board shall recuse himself from any decision involving the promotion or assignment of such employee.

(v) An immediate family member of a member of a local school board or of a superintendent who is employed pursuant to Item (i) of this Subparagraph may be promoted to an administrative position by such school board provided that such family member has the appropriate qualifications and certifications for such position. A school board member whose immediate family member is to be promoted to an administrative position pursuant to this Item shall recuse himself from any action involving the promotion or assignment of job location of such employee, and a superintendent whose immediate family member is to be promoted to an administrative position shall disqualify himself from any action involving the promotion or assignment of job location of such employee. For purposes of this Item, the term "certifications" shall not include any temporary or provisional certification or certifications.

(b)(i) Any hospital service district or hospital public trust authority located in such a district may enter into an initial recruiting contract with or employ as a health care provider, a licensed physician, a registered nurse, or an allied health professional who is a member of the immediate family of any district board, authority, or parish governing authority member or of the chief executive of the district or authority provided that such family member is the only qualified applicant who has applied for the position after it has been advertised for at least thirty days in the official journal of the parish and in all newspapers of general circulation in the parish where the hospital is located. The chief executive and any member of a board of a hospital service district or hospital public trust authority which enters into an initial recruiting contract with or employs such physician, registered nurse, or allied health professional shall recuse himself from any decision involving the promotion, discipline, discharge, or assignment of any such employee who is a member of his immediate family.

(ii) Any hospital service district in a parish with a population of between four hundred thousand and four hundred forty thousand persons as of the most recent federal decennial census or hospital public trust authority located in such a district may enter into an initial recruiting contract with or employ as a health care provider, a licensed physician, a registered nurse, or an allied health professional who is a member of the immediate family of any district board, authority, or parish governing authority member or of the chief executive of the district or authority provided that such family member is a qualified applicant who has applied for the position after it has been advertised for at least thirty days in the official journal of the parish and in all newspapers of general circulation in the parish where the hospital is located. The chief executive and any member of a board of a hospital service district or hospital public trust authority which enters into an initial recruiting contract with or employs such physician, registered nurse, or allied health professional shall recuse himself from any decision involving the promotion, discipline, discharge, or assignment of any such employee who is a member of his immediate family.

(iii) In addition, no later than January thirtieth of each year, any chief executive and any member of a board of a hospital service district or hospital public trust authority whose immediate family member enters into an initial recruiting contract with or is employed by the hospital service district or hospital public trust authority pursuant to this Subparagraph shall file a disclosure statement with the Board of Ethics stating the facts of such employment. Any person who fails to timely file a disclosure statement under this Item may be assessed a late fee of fifty dollars per day, not to exceed one thousand five hundred dollars, subject to the provisions of R.S. 42:1157.

C.(1) Any person serving in public employment on the effective date of this Section, whose employment is in violation of this Section, may continue in such employment and the provisions of this Section shall not be construed to hinder, alter, or in any way affect normal promotional advancements in public employment for such employee.

(2) The provisions of this Section shall not prohibit the continued employment of any public employee nor shall it be construed to hinder, alter, or in any way affect normal promotional advancements for such public employee where a member of public employees' immediate family becomes the agency head of such public employee's agency, provided that such public employee has been employed in the agency for a period of at least one year prior to the member of the public employee's immediate family becoming the agency head.

(3) The provisions of the Section shall not apply to pilots appointed by the governor pursuant to R.S. 34:943, 992, 1044, and 1072.

(4) The provisions of this Section shall not apply to the hiring of immediate family members of members of a governing authority of a municipality with less than two thousand population and which owns an electrical or gas distribution system. Any member of the governing authority which employs an immediate family member shall recuse himself from any decision involving the promotion, discipline, discharge, or assignment of work of his immediate family member. However, the provisions of this Paragraph shall only apply when, after proper advertisement, there is no other resident of the municipality who is qualified and has applied for the position of employment.

(5) The provisions of this Section shall not be construed to prohibit the reemployment of a retiree whose employment was allowed under the provisions of this Section on the date of his retirement. Any such reemployment shall be in compliance with all other applicable laws.

(6) The provisions of this Section shall not apply to the employment of a volunteer firefighter or to any decision regarding the employment of a volunteer firefighter by an agency head, a chief executive of a governmental entity, or a member of a governing authority. For purposes of this Paragraph, "volunteer firefighter" shall mean a member of a volunteer fire department who participates in fire and rescue functions and who receives no remuneration for his services, and "decision regarding employment" shall include any decision involving the employment, promotion, discipline, discharge, or assignment of the firefighter.

(7) The provisions of this Section and the provisions of R.S. 24:31.5 shall not prohibit the employment of any employee provided for in R.S. 24:31.5, nor shall it be construed to hinder, alter, or in any way affect normal promotional advancements for such employee, so long as the legislator who employs the employee remains a member of the legislature, provided the employee is employed as provided for in R.S. 24:31.5 in the legislator's agency by the same legislator at least one year prior to becoming a member of the immediate family of the legislator. In addition, notwithstanding the provisions of R.S. 42:1112, the legislator may participate in transactions regarding such employment.

D. A willful violation of this Section shall subject the agency head, member of the governing authority, the public employee having authority to hire and fire the employee, the immediate supervisor of the employee, whether or not such persons are immediate family members of the employee, and such employee, to disciplinary action and penalties provided by this Chapter.

E. Nothing in this Section shall prohibit the employment by a school board of an immediate family member of an athletic director of a school as a coach at such school.

F. Nothing in this Section shall prohibit the school board of a school system created after June 1, 2006, from employing an immediate family member of a school board member, provided that the immediate family member was previously employed in a similar capacity by a school board within the same parish for a period of at least one year prior to the creation of the new school system. Any school board member whose immediate family member is either being considered for employment or is employed by the school board shall recuse himself from any decision involving the hiring, promotion, or assignment of such employee. In addition, any such school board member shall be subject to the same disclosure requirements and penalties provided by Item (B)(2)(a)(iii) of this Section.

G. Nothing in this Section shall prohibit a district attorney from employing an immediate family member as an assistant district attorney provided that the immediate family member was continuously employed by the office of the district attorney for that judicial district for a period of at least nine months immediately prior to the district attorney taking the oath of office for his initial term as district attorney nor shall the provisions of this Section be construed to hinder, alter, or in any way affect normal promotional advancements for such assistant district attorney.

Acts 1979, No. 443, §1, eff. April 1, 1980. Amended by Acts 1982, No. 640, §1; Acts 1992, No. 598, §1; Acts 1995, No. 196, §1, eff. June 14, 1995; Acts 1997, No. 329, §1; Acts 1997, No. 342, §1, eff. June 20, 1997; Acts 1999, No. 1349, §2, eff. July 12, 1999; Acts 2003, No. 913, §1, eff. July 1, 2003; Acts 2003, No. 914, §1, eff. July 1, 2003; Acts 2003, No. 990, §1, eff. July 2, 2003; Acts 2003, No. 997, §1, eff. July 2, 2003; Acts 2004, No. 914, §1, eff. July 12, 2004; Acts 2006, No. 833, §1, eff. July 5, 2006; Acts 2007, No. 150, §1, eff. June 25, 2007; Acts 2007, No. 225, §1; Acts 2008, 1st Ex. Sess., No. 6, §1, eff. April 26, 2008; Acts 2008, No. 514, §1, eff. June 30, 2008; Acts 2009, No. 452, §1, eff. July 9, 2009; Acts 2011, No. 167, §1, eff. June 24, 2011; Acts 2012, No. 699, §1, eff. June 11, 2012; Acts 2012, No. 811, §15, eff. July 1, 2012; Acts 2014, No. 863, §1, eff. June 23, 2014; Acts 2015, No. 449, §1.



RS 42:1120 - Recusal from voting

§1120. Recusal from voting

If any elected official, in the discharge of a duty or responsibility of his office or position, would be required to vote on a matter which vote would be a violation of R.S. 42:1112, he shall recuse himself from voting. An elected official who recuses himself from voting pursuant to this Section shall not be prohibited from participating in discussion and debate concerning the matter, provided that he makes the disclosure of his conflict or potential conflict a part of the record of his agency prior to his participation in the discussion or debate and prior to the vote that is the subject of discussion or debate.

Acts 1979, No. 443, §1, eff. April 1, 1980; Acts 1988, No. 880, §1; Acts 2008, 1st Ex. Sess., No. 8, §1, eff. March 6, 2008; Acts 2008, No. 159, §1, eff. June 12, 2008.



RS 42:1120.1 - Recusal from voting; Board of Commissioners of the Port of New Orleans

§1120.1. Recusal from voting; Board of Commissioners of the Port of New Orleans

If any member of the Board of Commissioners of the Port of New Orleans, in the discharge of a duty or responsibility of his office or position, would be required to vote on a matter which vote would be a violation of R.S. 42:1112 or 1113(B), he shall recuse himself from voting.

Acts 1985, No. 426, §2.



RS 42:1120.2 - Repealed by Acts 2008, No. 685, §2 .

§1120.2. Repealed by Acts 2008, No. 685, §2 .



RS 42:1120.3 - Repealed by Acts 2008, No. 685, §2.

§1120.3. Repealed by Acts 2008, No. 685, §2.



RS 42:1120.4 - Recusal from voting; certain appointed members of boards and commissions

§1120.4. Recusal from voting; certain appointed members of boards and commissions

A. Except for any member of a board or commission specifically provided for in R.S. 42:1120.1, if any appointed member of a board or commission in the discharge of a duty or responsibility of his office or position, would be required to vote on a matter which vote would be a violation of R.S. 42:1112, he shall recuse himself from voting.

B. An appointed member of a board or commission who recuses himself from voting pursuant to this Section shall be prohibited from participating in discussion and debate concerning the matter.

Acts 2008, No. 685, §1.



RS 42:1121 - Assistance to certain persons after termination of public service

§1121. Assistance to certain persons after termination of public service

A.(1) No former agency head or elected official shall, for a period of two years following the termination of his public service as the head of such agency or as an elected public official serving in such agency, assist another person, for compensation, in a transaction, or in an appearance in connection with a transaction, involving that agency or render any service on a contractual basis to or for such agency.

(2) No former member of a board or commission shall, for a period of two years following the termination of his public service on such board or commission, contract with, be employed in any capacity by, or be appointed to any position by that board or commission.

B.(1) General rule for other public employees. No former public employee shall, for a period of two years following the termination of his public employment, assist another person, for compensation, in a transaction, or in an appearance in connection with a transaction in which such former public employee participated at any time during his public employment and involving the governmental entity by which he was formerly employed, or for a period of two years following termination of his public employment, render, any service which such former public employee had rendered to the agency during the term of his public employment on a contractual basis, regardless of the parties to the contract, to, for, or on behalf of the agency with which he was formerly employed.

(2) Nothing in this Section shall prohibit a former employee of the Louisiana School for the Deaf from rendering sign language and interpreting services on a contractual basis to or for the Louisiana School for the Deaf.

C. No legal entity in which a former public servant is an officer, director, trustee, partner, or employee shall, for a period of two years following the termination of his public service, assist another person, for compensation, in a transaction, or in an appearance in connection with a transaction in which such public servant at any time participated during his public service and involving the agency by which he was formerly employed or in which he formerly held office.

D. No former public servant shall share in any compensation received by another person for assistance which such former public servant is prohibited from rendering by this Section.

E. Termination of public service. For the purposes of Subsections B and C of this Section, termination of public employment or service means the termination of employment with the agency which employed the public employee, or the termination of public service with the agency in which an elected official served, when he participated in the transaction.

F.(1) Each officer and employee of the office of financial institutions, including the commissioner, shall be prohibited for a period of two years following the termination of his employment with the office of financial institutions from:

(a) Assisting another person for compensation in a particular transaction or in an appearance in connection with a particular transaction for which the officer or employee had responsibility to effectively direct the action of the office of financial institutions at any time during his employment and which involves the office of financial institutions; or

(b) Rendering on a contractual basis to or for the office of financial institutions any service which the officer or employee rendered to the office of financial institutions during his employment there.

(2) However, the provisions of Paragraph (1) of this Subsection shall not apply to post-employment work done for or with a federally chartered agency regulating financial institutions or their holding companies.

(3) A legal entity in which a former officer or employee of the office of financial institutions is an officer, director, trustee, partner, or employee shall be prohibited for a period of two years following the termination of his employment, from assisting another person for compensation in a particular transaction or in an appearance in connection with a particular transaction for which such officer or employee had responsibility to effectively direct the action of the office of financial institutions at any time during his employment and which involves the office of financial institutions. This restriction shall not apply to a legal entity which is a federally chartered agency regulating financial institutions or their holding companies. Subject to the provisions of Paragraphs (1), (2), and (4) of this Subsection, such a legal entity may continue to participate in particular transactions commenced prior to termination of the employment with the office of financial institutions of the former officer or employee.

(4) No former officer or employee shall share in any compensation received by another person for assistance which such former officer or employee is prohibited from rendering by this Subsection.

(5) Notwithstanding any other law to the contrary, this Subsection shall be applicable to each officer and employee of the office of financial institutions and shall be the sole controlling provision on post-employment restrictions for such officers and employees.

G. Nothing in this Section shall prohibit a former member of a municipal governing authority from being appointed to fill a vacancy in the office of mayor regardless of the amount of time that has elapsed since the termination of the former member's service as a member of the municipal governing authority.

H. Nothing in this Section shall prohibit a licensed physician who is a former member of the governing authority of a hospital service district or any legal entity in which such licensed physician is an officer, director, trustee, partner, or employee from being employed by or from contracting with the hospital service district or any entity over which the governing authority of the hospital service district exercises supervision or jurisdiction to perform professional health care services directly related to his expertise as a licensed physician, from contracting with the hospital service district or any entity over which the governing authority of the hospital service district exercises supervision or jurisdiction for the purchase or lease of property related to the licensed physician's health care practice, or from contracting with the hospital service district or any entity over which the governing authority of the hospital service district exercises supervision or jurisdiction for the sale of the physician's practice.

NOTE: Subsection I eff. until July 1, 2017. See Acts 2015, No. 450, §§1, 2, and 3.

I. Nothing in this Section shall prohibit a former member of the board of commissioners of the East Union Parish Hospital Service District or a legal entity owned by such former member from entering into a contract with or under the supervision or jurisdiction of board of commissioners of the East Union Parish Hospital Service District or Union General Hospital or receiving compensation pursuant to such contract.

J. Repealed by Acts 2007, No. 74, §2, eff. August 1, 2009.

Acts 1979, No. 443, §1, eff. April 1, 1980; H.C.R. No. 45, 1983 R.S.; H.C.R. No. 237, 1984 R.S.; Acts 1987, No. 893, §1; HCR No. 203, 1988 R.S., eff. July 8, 1988; Acts 1993, No. 445, §1; Acts 1997, No. 745, §1; Acts 1997, No. 944, §1; Acts 1997, No. 1059, §1; Acts 1999, No. 274, §1; Acts 2005, No. 140, §1, eff. June 28, 2005, §2, eff. Aug. 1, 2007; Acts 2006, No. 89, §1, eff. May 25, 2006, and §2, eff. Aug. 1, 2008; Acts 2006, No. 525, §1; Acts 2006, No. 607, §1; Acts 2007, No. 74, §1, eff. June 22, 2007; Acts 2007, No. 74, §2, eff. August 1, 2009; Acts 2012, No. 724, §1, eff. June 11, 2012; Acts 2015, No. 450, §1, eff. July 1, 2015; Acts 2015, No. 450, §2, eff. July 1, 2017.



RS 42:1121.1 - Assistance to certain persons after termination of public service

§1121.1. Assistance to certain persons after termination of public service

Notwithstanding any provisions in Sections 1112, 1113, and 1121 of this Part to the contrary, any member or former member of a parish governing authority who prior to May 25, 2006, was serving as a parish manager may continue to serve as parish manager, provided that such member recuse himself from any vote regarding his employment as parish manager.

Acts 2006, No. 85, §2, eff. May 25, 2006.



RS 42:1122 - Continuation in certain pension and other plans by public servants

§1122. Continuation in certain pension and other plans by public servants

A. Pension and benefit plans. A public servant may continue in a bona fide pension, insurance, or other benefit plan maintained by a former employer, provided that such former employer makes no contributions in his behalf with respect to the period of his public service. However, a former employer may make contributions to a pension plan that is qualified under the Internal Revenue Code or to any pension, insurance, or other benefit plan, if such contributions are made on behalf of all former employees who continue in the plan.

B. Profit sharing or stock bonus plans. The rights acquired by a public servant under a bona fide profit sharing or stock bonus plan qualified under the Internal Revenue Code and maintained by a former employer may be retained by such public servant, provided the former employer makes no contributions on his behalf based upon profits derived during the period of his public service.

Acts 1979, No. 443, §1, eff. April 1, 1980.



RS 42:1123 - Exceptions

§1123. Exceptions

This Part shall not preclude:

(1) Participation in the affairs of charitable, religious, nonprofit educational, public service, or civic organizations, bona fide organized public volunteer fire departments when no compensation is received, or the activities of political parties not proscribed by law. Provided, however, that the Code of Governmental Ethics shall apply to the purchase of fire trucks by bona fide organized public fire departments.

(2)(a) Awards for meritorious public contributions given by public service organizations.

(b) Awards of anything of economic value received by teachers, principals, or school employees pursuant to the provisions of R.S. 17:432, 432.1, 433, or 433.1 for their outstanding achievement in the performance of their duties or responsibilities as teachers, principals, or school employees given by any person. However, this exception shall not apply to any award from any person or from any officer, director, agent, or employee of such person, if the teacher, principal, or school employee receiving the award knows or reasonably should know that the person has substantial economic interests which may be substantially affected by the performance or nonperformance of the teacher's, principal's, or school employee's official duty.

(3) Sharing in any compensation received from the governmental entity by a person of which such public servant owns or controls less than ten percent, provided such public servant did not participate or assist in the procurement of such compensation, except as otherwise specifically prohibited by R.S. 42:1113.

(4) Sharing in any compensation received from the governmental entity by a person of which such public servant owns or controls any portion thereof, provided such compensation was received by such person as a result of having made the lowest sealed competitive bid on a contract or subcontract and having had such bid accepted by the governmental entity or the general contractor, and provided such public servant did not participate or assist in the procurement of the acceptance of such low bid, except as otherwise specifically prohibited by R.S. 42:1113.

(5) Campaign contributions for use in meeting campaign expenses by any public servant who is or becomes a candidate for election to the same or another public office.

(6) Any activity of any public employee of a public higher education institution in this state who is covered by the tenure policy of the Board of Regents or the tenure policies and the administration of the tenure policies by the three higher education management boards and which activity is required by either regional or professional accreditation standards of organizations recognized by the Council on Postsecondary Accreditation.

(7) The employment with the office of behavioral health of the Louisiana Department of Health of a licensed physician who is a member of the psychiatric faculty of and compensated by Tulane University.

(8) Any individual employed in the maritime industry from serving as an appointed member of the Board of Commissioners of the Port of New Orleans.

(9)(a) The receipt of or sharing in the proceeds of any patent, copyright, licensing right, or royalty by faculty or staff members of a public higher education institution or management board resulting from any activity of the faculty or staff member, which is consistent with and pursuant to the mission of the college or university to advance knowledge or further the economic development of the state and which activity has been approved by the campus head and the management board of the employing college or university.

(b) The performance of services for compensation for any person, by faculty or staff members of a public higher education institution, provided the services consist of consulting related to the academic discipline or expertise of said public employee, or the continued performance of such services by former faculty or staff members of a public higher education institution subsequent to the termination of their public service and notwithstanding contrary provisions of R.S. 42:1121, and provided the services have been approved in writing by the chief administrative officer of the public employee's institution in accordance with rules and procedures established by the management board of the institution, which rules and procedures have been approved by the Board of Regents and the Board of Ethics.

(10)(a) The negotiation or entering into a contract as defined in Subparagraph (b) of this Paragraph, provided that such contract has been approved in accordance with a procedure established by the appropriate higher education management board which procedure has been approved by the Board of Regents and the Board of Ethics. Such an approval procedure shall require a finding and certification by the appropriate management board to the Board of Regents that entering into such contract will contribute to the economic development of the state and that entering into such contract will not interfere or conflict with the employee's obligation to the university. Semiannually, the Board of Regents shall report all such certifications to the House Commerce Committee and the Senate Commerce, Consumer Protection, and International Affairs Committee or any subcommittee designated by either standing committee.

(b) A contract between an institution of higher education and a member of its faculty, research staff, or athletic coaching staff or a legal entity in which such employee has a substantial economic interest, regarding the disposition of any patent, copyright, licensing right, or royalty which is attached to a discovery, technique, or technology resulting from the research done by such employee in the course of his employment with the institution, or regarding an activity related to or resulting from the athletic coaching or research activity of such employee conducted in the course of his employment with the institution.

(c) The negotiation or entering into a contract for employment training services between a public higher education management board and any person who maintains an employment relationship with a member of such public higher education management board provided that the higher education management board member has not participated in any decision to enroll in the designated employment training services; has not participated in the selection of the designated employment training provider or site; and who does not participate, as a board member, in any transaction related to the consummation of an agreement between the person and the public higher education management board; and the employment training services are consistent with and pursuant to the mission of the public higher education management board to advance knowledge or further the economic development of the state.

(11)(a) The employment with the office of public health of the Louisiana Department of Health of retired public health physicians by professional services contracts for part-time clinician services in parish health units. However, a yearly contract shall not exceed twenty percent of the retired employee's former salary. A retired physician shall be employed under this Subparagraph only if there are no public health physicians available to perform the services.

(b) The employment with the Louisiana Department of Health of retired registered nurses by contract to perform health care services. However, such a contract shall be deemed to be null and void in the event that a registered nurse becomes available to perform the services. A retired registered nurse shall be employed under this Subparagraph only if the nurse was retired on April 1, 1990, and there are no registered nurses available to perform the services.

(12) Any tenant of a housing authority, as defined in R.S. 40:384, from serving on the board of commissioners of that housing authority.

(13)(a)(i) The acceptance by a public servant of complimentary admission to a civic, non-profit, educational, or political event when the public servant is:

(aa) A program honoree.

(bb) Giving a speech at the event.

(cc) A panel member for a discussion occurring at the event.

(dd) Attending the event to assist an elected official who meets the provisions of this Item when the public servant is under the supervision of the elected official and such assistance is within the ordinary employment duties of the public servant.

(ii) The acceptance by a public servant of complimentary admission to a fundraising event for a candidate or political party.

(iii) The acceptance by a public servant of complimentary admission to a fundraising event held by or for the benefit of an educational institution or by or for the benefit of a nonprofit organization which conducts educational programs.

(b) The provisions of Subparagraph (a) of this Paragraph shall not apply to admission to any professional, semi-professional, or collegiate sporting event.

(14) Persons employed by public school systems to provide special education and related services pursuant to R.S. 17:1941 et seq. to a student with an exceptionality as defined in R.S. 17:1942 from performing, on a private fee basis and outside of school hours, those same special education and related services for their own students or any other persons eligible to receive such services from their school system during school hours, provided that the child's parents or guardian are advised, in writing, of the procedures through which their child may be evaluated for eligibility to receive such services for free through the school system. With respect to any child already receiving such services for free through the school system, the notice shall explain the procedures through which the child's eligibility to receive additional services for free from the school system may be reviewed.

(15) The use by a duly commissioned law enforcement officer of a publicly owned law enforcement vehicle in connection with the private employment of such law enforcement officer in providing traffic control or security services for a private employer when such use is approved by and in accordance with the policy of the law enforcement officer's public employer, which policy shall be published in the official journal of the parish prior to becoming effective and shall provide for appropriate charges for the use of public vehicles for private employment.

(16)(a) Notwithstanding the provisions of R.S. 42:1102(22), when making a public speech, the acceptance by a member of the legislature of food, refreshments, and lodging reasonably related to making such speech, as well as reasonable transportation from his home, or the capitol, to and from the site of the speaking engagement from the sponsoring group or organization, provided the public speech is given in any state of the United States or Canada and provided such member of the legislature files an affidavit with the Board of Ethics, within sixty days of making such public speech, disclosing the name of the sponsoring group or organization and the amount expended on his behalf by the sponsoring group or organization on food and refreshments, lodging, and transportation.

(b) For the purposes of this Paragraph, the phrase "public speech" shall mean a speech, or other oral presentation, including a panel discussion, or radio or television appearance before the public at large, or before any civic, political, religious, educational, or eleemosynary group or organization by a member of the legislature in his capacity as a legislator.

(17)(a) Notwithstanding the provisions of R.S. 42:1111(C)(2)(d) or 1113(A), in municipalities with a population no greater than five thousand, in accordance with the most recent decennial census, a member of any municipal governing authority or any mayor from being a compensated director, officer, or employee of any national or state bank or state or federally chartered savings and loan association or savings bank into which funds of the municipality are deposited.

(b) The provisions of Subparagraph (a) of this Paragraph shall be effective only when the following conditions are met:

(i) Publication of notice has been made on two separate occasions in the official journal of the municipality, the first of which is at least fifteen days prior to public hearing on the matter. Such notice shall include the name of the financial institution(s) in which municipal funds are to be deposited and the amount of such deposit(s).

(ii) In municipalities where more than one financial institution is located, average annual deposits of municipal funds in one such financial institution shall not exceed the average annual deposits in any other such financial institution by more than ten percent, except in cases where funds are deposited pursuant to competitive bid.

(iii) The municipal funds are deposited with the approval of the municipal governing authority and the mayor.

(c) The provisions of Subparagraph (a) of this Paragraph shall not affect the application of R.S. 42:1112.

(18)(a) A licensed physician who is a member of a board of commissioners for any hospital service district authorized by Chapter 10 of Title 46 of the Louisiana Revised Statutes of 1950 located within a parish which has a population of one hundred twenty-five thousand or less from contracting with the hospital over which the board exercises jurisdiction, from subcontracting with another provider who contracts with such hospital, or from owning an interest in an entity that contracts with such hospital. However, such licensed physician shall recuse himself from participating in any transaction before the board relating to any contracts entered into by him, or by a provider with which he subcontracts, or by any entity in which he owns an interest, and permitted by this Paragraph.

(b) Repealed by Acts 2007, No. 152, §2, eff. June 25, 2007.

(c) Any physician serving as a member of a hospital service district board or commission, if such hospital service district board or commission is required by law or by local ordinance, rule, or regulation adopted by a municipal or parish governing authority to have one or more physician members on its board or commission, from leasing space for the provision of health care services from a hospital under the jurisdiction of the board or commission for fair market value. However, such licensed physician shall recuse himself from participating in any transaction involving a lease agreement to which he is permitted by this Subparagraph to be a party.

(d) Any licensed physician who is the child of a member of a board of commissioners of any hospital service district authorized by Chapter 10 of Title 46 of the Louisiana Revised Statutes of 1950, located within a parish that has a population of fifty thousand or less or for a hospital that is defined as a rural hospital pursuant to the Rural Hospital Preservation Act, R.S. 40:1300.141 et seq., from contracting for professional health care services with the hospital over which the board exercises jurisdiction, from subcontracting with another professional health care provider who contracts for professional health care services with the hospital, or from owning an interest in any entity that contracts for professional health care services with the hospital.

(19) Any member of the Louisiana Wildlife and Fisheries Commission from holding or obtaining a renewal of oyster leases with the state, personally or through legal entities in which he has ownership interests, even though such leases are subject to the supervision and jurisdiction of the commission, provided that the member shall recuse himself or be disqualified by the commission from participating in any transaction involving the said oyster leases.

(20) An airport authority member or employee in an airport in any parish having a population of less than two hundred twenty-five thousand persons, according to the most recent census, or an airport authority member or employee in an airport in any parish having a population of two hundred twenty-five thousand persons or more according to the most recent census if the airport over which such an airport authority has jurisdiction does not have scheduled air service, from using any of the services available at the airport over which he exercises jurisdiction or by which he is employed; provided the services are available to the member or employee subject to the same terms, conditions, and availability as to any other member of the public, whether such services are obtained directly from the airport or from a fixed-based operator. The provisions of this Paragraph shall not apply to the Louisiana Airport Authority.

(21) A building inspector employed by a municipality with a population of twenty-five thousand persons or less as of the most recent federal decennial census, a member of such building inspector's immediate family, or a legal entity in which such building inspector has a controlling interest from performing construction services that are under the supervision or jurisdiction of the agency or governmental entity of the building inspector, provided such services are not performed during the building inspector's assigned working hours, do not interfere with the performance of his assigned duties, and do not include construction services performed for the agency or governmental entity of the building inspector. Under no circumstances shall the building inspector inspect his own work, the work of his immediate family, or the work of a legal entity in which the building inspector has a controlling interest. A "building inspector" shall mean any person employed by a municipality who tests, examines, or issues a permit for compliance with a building code as defined in R.S. 33:4771.

(22)(a) Any mayor or member of a governing authority of a municipality with a population of five thousand or less, or legal entity in which he has a controlling interest, from entering into any transaction that is under the supervision or jurisdiction of the municipality.

(b) A mayor or member of a governing authority who enters into a transaction as provided for in Subparagraph (a) of this Paragraph shall do so under the supervision or jurisdiction of the municipality, provided that the municipality submits a plan to the Louisiana Board of Ethics for approval and the board approves the plan. The municipality's plan shall be developed in accordance with the following:

(i) The elected official involved shall immediately recuse himself from acting in his governmental capacity in matters affecting the transaction and file quarterly affidavits concerning the recusal with the clerk of the municipality and the board. The affidavits shall set out the name and address of the elected official, the name and population of the municipality, and a description of the transactions that occurred during the preceding quarter. The plan of the municipality shall set out the due dates of the quarterly affidavits.

(ii) The plan developed by the municipality shall address how the transactions shall be supervised after an elected official is recused.

(iii) Individual transactions of two hundred fifty dollars or less are not required to be subject to the following rules. However, if such transactions involving a single elected official exceed two thousand five hundred dollars in the aggregate within the calendar year, the provisions contained in Items (iv) and (v) of this Subparagraph apply.

(iv) For transactions in excess of two hundred fifty dollars, but less than two thousand five hundred dollars, telephone quotations with written confirmation or facsimile quotations shall be solicited from at least three vendors within the municipality, the parish, or within a fifty mile radius of the municipality. However, in the case of an emergency, no quotations shall be required so long as the elected official recuses himself from the transaction and files an affidavit as required in Item (i) of this Subparagraph within three business days of the occurrence of the transaction. "Emergency" shall be defined in the plan adopted by the municipality and subject to board approval.

(v) In the case of a transaction in excess of two hundred fifty dollars but less than two thousand five hundred dollars, if the quotation submitted by the elected official or legal entity in which the elected official has a controlling interest is the lowest bid received by the municipality the transaction is allowed. The plan adopted by the municipality and subject to board approval may specify situations in which a quotation submitted by the elected official or his legal entity may be accepted even if it was not the lowest bid received by the municipality.

(vi) An elected official or legal entity in which the elected official has a controlling interest may enter into transactions with the municipality in excess of two thousand five hundred dollars only after written invitations are sent to at least three bona fide qualified bidders, other than the elected official or his legal entity, and upon specific advance approval by the board. Any such request for approval shall include the details of the proposed transaction, a copy of the written invitation, copies of the bids received in response to the invitation, and the method of recusal developed by the municipality. The plan developed by the municipality shall set out the details of the bid process.

(23) Any member of the state or regional advisory committees for the office for citizens with developmental disabilities from being employed by a private, nonprofit, corporation, agency, organization, or association that receives state funds under contractual agreement with the office for citizens with developmental disabilities. However, such member shall recuse himself from participating in any action of the committee specifically relating to such contracts with the office for citizens with developmental disabilities for the receipt of state funds.

(24)(a) Any member of the State Licensing Board for Contractors from serving on such board even if he, a member of his immediate family, or a business in which he has a substantial economic interest has participated in a transaction that comes before such board for administrative action. However, such member shall recuse himself from participating in any administrative hearing specifically relating to such transaction. Investigations of such transactions by the staff of the State Licensing Board for Contractors without the direct involvement of such board shall not constitute a violation of this Chapter.

(b) Any member of the State Licensing Board for Contractors, or any legal entity in which he has an interest, from entering into a contract for commercial or residential contractor services or related consulting services for compensation with a person licensed by the board; provided that no member of the board shall use the authority of his office or position, directly or indirectly, in a manner intended to compel or coerce any person to enter into such a contract or to provide such board member or any other person with any thing of economic value. However, such member shall be specifically prohibited from providing consulting services for transactions that come before the board for administrative action. In addition, such member shall recuse himself from participating in any administrative hearing involving any licensee with whom he has an existing contractual relationship.

(25) Any client who is not also a vendor of a charitable organization from serving on its board of directors or advisory board, provided that such clients do not constitute twenty percent or more of the board of directors or advisory board. For the purposes of this Paragraph, "charitable organization" shall mean a nonprofit board or association of a community-based HIV/AIDS service corporation or organization domiciled in this state and qualified with the United States Internal Revenue Service for an exemption from federal income tax under Section 501(c)(3), (4), (5), (6), (7), (8), (10), or (19) of the Internal Revenue Code.

(26)(a) The acceptance by a public servant of anything of economic value as a gift or gratuity from any person when the value of such gift or gratuity does not exceed one hundred dollars per event, for flowers or a donation in connection with the death of a member of the immediate family of a public servant.

(b) The acceptance by a public servant employed by a prekindergarten, kindergarten, elementary, or secondary school of anything of economic value as a gift from or on behalf of a student or former student when the value of the gift does not exceed twenty-five dollars and the aggregate value of all gifts from or on behalf of any one person pursuant to this Subparagraph does not exceed seventy-five dollars in a calendar year.

(27) Any board member of the Sabine River Authority who owns a lot contiguous to the "lease back" or "shore line" area of Toledo Bend Reservoir from exercising his option to lease the shore line area contiguous to his lot and obtain a permit for "domestic use", as defined in R.S. 38:2329, of the authority's water. As used in this Paragraph, the "lease back" area, which is also known as the "shore line", is that area owned by the Sabine River Authority, state of Louisiana, that is the property lying between the contour of 172 feet above mean sea level (the normal pool stage) and the contour of 175 feet above mean sea level, or a distance of 50 feet running horizontally from the 172 contour, whichever is greater, and which area is subject to an option to lease by the landowner of the contiguous lot as is provided in the Policy, Rules and Regulations of the Sabine River Authority as adopted by the board of commissioners on August 24, 1967.

(28) The lease of school buses by city, parish, and other local public school boards as provided in R.S. 17:158.7.

(29) A mayor of a municipality with a population not in excess of five thousand persons who is a licensed physician from contracting for the provision of health care services with the health insurer for the employees of his municipality.

(30) A public servant, a legal entity in which he has a controlling interest, or a member of his immediate family, from donating services, movable property, or funds to his agency. Nothing herein shall be construed to allow a public servant to make an appointment of a person which is otherwise prohibited by this Chapter.

(31)(a) Any former city, parish, or other local public school board member who holds a valid Louisiana teaching certificate from being employed by his former school board for any classroom teacher position with such board which requires a valid Louisiana teaching certificate.

(b) Any former city, parish, or other local school board member who holds a valid ancillary certificate in school psychology issued by the state Department of Education from being employed by his former school board for any certified school psychologist position with such board which requires such certificate.

(c) These exceptions shall apply only in parishes with a population not in excess of thirty-six thousand people, as determined by the latest federal decennial census.

(32)(a) Any advertising agency that has a contract for advertising services with the Department of Culture, Recreation and Tourism, the Department of Wildlife and Fisheries, the Department of Economic Development, the Department of Transportation and Development, or the Department of Agriculture and Forestry from entering into contracts with any other person who engages in any transaction with the Department of Culture, Recreation and Tourism, the Department of Wildlife and Fisheries, the Department of Economic Development, the Department of Transportation and Development, or the Department of Agriculture and Forestry.

(b) As used in this Paragraph, "advertising services" means the development, production and dissemination of advertisements, public relations communications, or other forms of publicity.

(c) As used in this Paragraph, the term "advertising agency" means a corporation, limited liability company, or other juridical person that, as its primary business, acts on behalf of clients in connection with some or all of the following activities:

(i) Development and production of advertisements.

(ii) Placement of advertisements in the media.

(iii) Planning and conducting advertising and public relations campaigns.

(iv) Website design and other Internet marketing functions.

(v) Branding and brand management.

(vi) Market research.

(33) The Metropolitan Council for the city of Baton Rouge and the parish of East Baton Rouge from appointing any one of its members to any board, commission, or other entity created by home rule charter, plan of government, state law, or local ordinance or resolution including but not limited to the Capital Transportation Corporation, Visit Baton Rouge, and the city-parish planning commission.

(34) A member of a municipal or parish governing authority in a parish or municipality with a population of twenty-five thousand persons or less according to the latest federal decennial census or a member of such elected official's immediate family or a legal entity in which he has a controlling interest from making application for the approval of the subdivision or resubdivision of property and for the zoning of such property or for a building permit and any inspections performed pursuant thereto, provided that (a) the zoning of such subdivided property shall not be less restrictive than the zoning of the original parcel, (b) no variance or special exception from any planning or zoning regulation or requirement or any building code or permit shall be requested or granted, (c) the subdivision, resubdivision, or zoning of such property shall be for residential purposes only, (d) the application or applications submitted by or on behalf of the elected official, a member of his immediate family, or legal entity in which he has a controlling interest, collectively, shall be limited to the subdivision, resubdivision, or zoning of not more than twelve lots per calendar year and the construction of not more than twelve residential units per calendar year, (e) no public funds shall be used to construct any infrastructure for the use or benefit of such property or development, (f) the elected official shall file written notice containing all details regarding the transaction deemed necessary by the Board of Ethics with his governing authority and with the Board of Ethics no later than ten days prior to any hearing pertaining to any such application, or if no hearing is held pertaining to such application, shall file such notice at least ten days prior to final action on any such application, and (g) any such member of a governing authority shall recuse himself from any vote related to such application and shall not participate in any other aspect of the application or transaction.

(35) Any volunteer fireman or uncompensated law enforcement officer or legal entity in which he has an interest from bidding on or entering into a contract, subcontract, or other transaction under the supervision and jurisdiction of his agency; provided that the volunteer fireman or uncompensated law enforcement officer shall receive no compensation or thing of economic value for his service as a volunteer fireman or uncompensated law enforcement officer, that the volunteer fireman or uncompensated law enforcement officer shall not be an agency head, and that the volunteer fireman or uncompensated law enforcement officer shall not participate on behalf of his agency in any capacity regarding such contract, subcontract, or other transaction.

(36)(a) During the time period of August 29, 2005, through December 31, 2010, the receipt by a public employee of any thing of economic value as a contribution or donation from any of the specified not-for-profit organizations or specified funds within a not-for-profit organization as listed in Subparagraph (b) of this Paragraph for the purpose of disaster aid or relief to offset any economic losses suffered by the public employee as a result of Hurricane Katrina or Hurricane Rita, provided that the value of contributions or donations received by the public employee from any one of such not-for-profit organizations or funds within not-for-profit organizations shall not exceed ten thousand dollars and provided that the total value of contributions or donations received by the public employee from such not-for-profit organizations or funds within such not-for-profit organizations shall not exceed twenty-five thousand dollars.

(b) The not-for-profit organizations or funds within a not-for-profit organization which may make contributions or donations to a public employee as provided in Subparagraph (a) of this Paragraph shall be the Louisiana Wildlife and Fisheries Foundation, the Louisiana Wildlife Agents Association, Inc., the Louisiana Trooper Foundation, Inc., the Louisiana Troopers Relief Fund, Inc., the Hurricane Relief Fund Foundation, LLC, the Louisiana Sheriffs Emergency Relief Fund, the Louisiana State Firemen's Association, the National Association of Motor Vehicle Boards and Commissions, the LSU Charity Hospital Relief Fund within the LSU Foundation, the Parish Employees Relief Fund within the Police Jury Association of Louisiana, Inc., the New Orleans Police Foundation, Inc., the NDAA Hurricane Katrina Prosecution Relief Fund within the National District Attorneys Association, the Federation of Tax Administrators, the LATEC Charities, Inc., the LA DOTD Employee Hurricane Relief Fund of the LA DOTD Federal Credit Union, the National Association of Social Workers, the Service Employees International Union Hurricane Relief Fund of the Service Employees International Union, the American Association of Airport Executives-Airport Council International North American-Katrina Fund, St. Tammany Parish Law Officer Relief Fund, and the Friends of the Frontline, Inc., provided that not later than February 15, 2011, each such not-for-profit organization which has given such a contribution or donation either directly or through a fund shall file a report with the Board of Ethics itemizing the name of each public employee to whom a contribution or donation was given, the name of the employing agency of each such public employee, the nature of the donation or contribution given to each such public employee, and the value of the donation or contribution given to each such public employee.

(37)(a) An insurance producer as defined in R.S. 22:1542(6), from serving as the insurance producer of record as provided in R.S. 22:1564(B) for a governmental entity; from providing any normal insurance services for a governmental entity; and from providing risk management services for a governmental entity, including but not limited to providing advice or recommendations regarding insurance coverages, markets, costs, terms, selection of coverages and all related matters or any combination thereof; provided that:

(i) An insurance producer, as defined in R.S. 22:1542(6), who provides or solicits to provide any of the services in this Subparagraph shall not serve in any other official decisionmaking capacity over insurance issues for the governmental entity, including but not limited to elected or appointed positions, advisory committees, as an employee, or as risk manager.

(ii) Any insurance producer who has served in any official decisionmaking capacity over insurance issues for a governmental entity, including but not limited to elected or appointed positions, advisory committees, as an employee, or as risk manager, and who wishes to solicit to provide any of the services in this Subparagraph for that same governmental entity shall comply with the provisions of R.S. 42:1121.

(b)(i) An insurance producer from being compensated by means of normal commissions or pursuant to a written contract providing for payment of a stipulated fee, or both for any of the services in Subparagraph (a) of this Paragraph; provided that the insurance producer shall fully disclose to the governmental entity in writing all fees, commissions, or other compensation payable to the producer from the insurer or any source other than the governmental entity that relate to the services provided.

(ii) An insurance producer who provides any of the services in Subparagraph (a) of this Paragraph for a governmental entity from receiving fees, commissions, or other compensation payable to the insurance producer from insurance companies for services rendered to those insurance companies for products or services sold to other governmental entities or persons that do not directly relate to the services provided by the insurance producer to the governmental entity; provided the insurance producer discloses to the governmental entity the name of any insurer or source from which he receives fees, commissions, or other compensation if such insurer or other source is providing or is seeking to provide services or insurance coverage to the governmental entity at the time the insurance producer is providing services to the governmental entity.

(c) Nothing in this Paragraph shall prohibit a governmental entity from contracting with an insurance producer separate from the producer of record to provide risk management services and to assist the governmental entity in making insurance decisions.

(d) The provisions of this Paragraph shall not apply to individually underwritten guaranteed renewable limited benefit health insurance policies.

(e) Nothing in this Section shall prevent a governmental entity from contracting with an insurance or risk management consultant who is not an insurance producer.

(38) A public servant from accepting services donated by an attorney licensed to practice law in Louisiana pursuant to a program adopted by the Louisiana Bar Association to provide such services. Any such adopted program shall be certified by the Bar Association to the board and only donations made after the acceptance of such certification by the board shall be allowed.

(39) An immediate family member of a legislator from being a registered lobbyist or from lobbying as provided in R.S. 24:50, et seq., provided each of the following:

(a) The immediate family member was a registered lobbyist as provided in R.S. 49:71 et seq., for at least one year prior to January 9, 2012, or was a registered lobbyist as provided in R.S. 24:50 et seq., for at least one year prior to January 1, 2009, or for at least one year prior to becoming an immediate family member of the legislator, or for at least one year prior to the legislator's initial election to the legislature.

(b) The immediate family member shall not lobby the legislator as provided in R.S. 24:51, or communicate with any public employee assigned to the district office of the legislator, with any public employee whose primary duty is to assist the individual legislator, or if the legislator is a committee chairman, with any public employee assigned to the committee of which the legislator is chairman concerning any matter which may be the subject of action by the legislature.

(40) A person from obtaining a permit, and entering into any transaction incidental thereto, under the provisions of the state uniform construction code R.S. 40:1730.21 et seq.

(41)(a) The acceptance by a public servant of complimentary admission to, lodging reasonably related to, and reasonable transportation to and from an educational or professional development seminar or conference held in any state of the United States or Canada, provided that (i) the public servant is requested or invited to attend by the sponsoring civic, nonprofit, educational, or political group or organization, (ii) the sponsor is not a person from whom the public servant is prohibited from receiving or accepting a gift pursuant to R.S. 42:1115(A)(2), (iii) the seminar or conference is related to the public service of the public servant and is designed to enhance the knowledge or skill of the public servant as it relates to the performance of his public service, and (iv) the public servant's agency head approves the acceptance.

(b) Any public servant who accepts complimentary admission, lodging, or transportation to and from an educational or professional development seminar or conference shall file an affidavit with the Board of Ethics within sixty days after such acceptance, disclosing (i) the name of the person or organization who gave, provided, or paid in whole or in part for the admission, lodging, or transportation, (ii) the person or organization that hosted the seminar or conference, and (iii) the amount expended on his behalf by the person or organization on admission, lodging, and transportation.

(c) The provisions of this Paragraph shall not require an affidavit to be filed in connection with the acceptance by a public servant of admission, lodging, or transportation relative to a seminar or conference held or hosted by the agency or governmental entity of the public servant.

(42) A member of the Greater Baton Rouge Port Commission, an immediate family member of such a port commission member, or a legal entity in which such a port commission member or a member of his immediate family has a substantial economic interest from contracting for the sale of grain to the operator of a grain elevator that is owned, operated, or managed by the port commission provided that:

(a) The port commission member recuses himself on all matters involving such sale of grain and all matters related to the management and operation of the grain elevator.

(b) The terms and conditions of the sale are the same or substantially similar as a sale of grain by similarly situated persons who are not port commission members or related persons.

(43) The employment of a person by a board that is created by law when the person has served as a member of the board as a designee, as authorized by law, of a mayor, but is not subject to confirmation nor confirmed by the council, of a municipality with a population of three hundred thousand or more according to the latest federal decennial census.

Acts 1979, No. 443, §1, eff. April 1, 1980; Acts 1983, No. 719, §1; Acts 1985, No. 220, §1, eff. July 6, 1985; Acts 1985, No. 426, §2; Acts 1986, No. 374, §1; Acts 1987, No. 229, §1; Acts 1987, No. 370, §1; Acts 1987, No. 491, §1; Acts 1987, No. 593, §1, eff. July 9, 1987; Acts 1987, No. 624, §1; Acts 1988, No. 623, §1, eff. July 14, 1988; Acts 1989, No. 187, §1; Acts 1990, No. 97, §1; Acts 1991, No. 1037, §1; Acts 1992, No. 846, §1, eff. July 8, 1992; Acts 1993, No. 220, §1, eff. June 2, 1993; Acts 1993, No. 257, §1, eff. June 2, 1993; Acts 1993, No. 965, §2, eff. August 15, 1993; Acts 1993, No. 1037, §1; Acts 1995, No. 289, §2; Acts 1995, No. 1156, §1; Acts 1995, No. 1157, §1; Acts 1996, 1st Ex. Sess., No. 64, §11, eff. Jan. 1, 1997; Acts 1997, No. 501, §1; Acts 1997, No. 848, §1; Acts 1997, No. 893, §1; Acts 1997, No. 1107, §1; Acts 2000, 1st Ex. Sess., No. 140, §2, eff. April 19, 2000; Acts 2001, No. 323, §1; Acts 2001, No. 325, §1; Acts 2001, No. 580, §1; Acts 2001, No. 946, §2, eff. June 26, 2001; Acts 2001, No. 998, §1; Acts 2001, No. 1015, §1; Acts 2001, No. 1127, §1; Acts 2003, No. 183, §4; Acts 2003, No. 743, §2, eff. June 27, 2003; Acts 2003, No. 977, §1; Acts 2003, No. 992, §1, eff. July 2, 2003; Acts 2003, No. 996, §1, eff. July 2, 2003; Acts 2003, No. 1282, §1; Acts 2003, No. 1284, §1; Acts 2003, No. 1285, §1; Acts 2003, No. 1288, §1, eff. July 17, 2003; Acts 2004, No. 292, §1; Acts 2004, No. 696, §1; Acts 2004, No. 784, §1, eff. July 8, 2004; Acts 2006, 1st Ex. Sess., No. 22, §1, eff. Feb. 23, 2006; Acts 2006, No. 422, §1, eff. June 15, 2006; Acts 2007, No. 152, §§1, 2, eff. June 25, 2007; Acts 2007, No. 250, §1, eff. July 6, 2007; Acts 2008, 1st Ex. Sess., No. 7, §1, eff. April 26, 2008; Acts 2008, 1st Ex. Sess., No. 13, §3, eff. Jan. 1, 2009; Acts 2008, 1st Ex. Sess., No. 19, §2, eff. March 10, 2008; Acts 2008, No. 173, §1; Acts 2008, No. 301, §1, eff. June 17, 2008; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2008, No. 514, §1, eff. Jan. 1, 2009 (Para. (39)(a)) and §4, eff. June 30, 2008 (Para. (13) and (41)); Acts 2009, No. 308, §1; Acts 2009, No. 384, §5, eff. July 1, 2010; Acts 2009, No. 534, §2, eff. July 16, 2009; Acts 2010, No. 597, §1, eff. June 25, 2010; Acts 2010, No. 784, §1; Acts 2010, No. 798, §1, eff. June 30, 2010; Acts 2010, No. 861, §18; Acts 2011, 1st Ex. Sess., No. 35, §1; Acts 2012, No. 737, §1, eff. June 11, 2012; Acts 2012, No. 811, §15, eff. July 1, 2012; Acts 2012, No. 864, §1; Acts 2014, No. 172, §1; Acts 2014, No. 334, §1, eff. May 30, 2014; Acts 2014, No. 747, §1, eff. June 19, 2014; Acts 2016, No. 87, §1, eff. May 11, 2016.



RS 42:1123.1 - Exception; operation of hospital owned by Hospital Service District Number Two of Beauregard Parish

§1123.1. Exception; operation of hospital owned by Hospital Service District Number Two of Beauregard Parish

The provisions of this Chapter shall not apply to a nonprofit entity operating a hospital in a building or facility owned by Hospital Service District Number Two of Beauregard Parish.

Acts 2013, No. 411, §1.

NOTE: See Acts 2013, No. 411, §2 relative to applicability.



RS 42:1124 - Financial disclosure; statewide elected officials; certain public servants

§1124. Financial disclosure; statewide elected officials; certain public servants

A. The following persons shall annually file a financial statement as provided in this Section:

(1) Each person holding statewide elected office.

(2) The secretary of each of the following departments of state government:

(a) The Department of Economic Development.

(b) The Department of Culture, Recreation and Tourism.

(c) The Department of Environmental Quality.

(d) The Louisiana Department of Health.

(e) The Louisiana Workforce Commission.

(f) The Department of Natural Resources.

(g) The Department of Public Safety and Corrections.

(h) The Department of Revenue.

(i) The Department of Children and Family Services.

(j) The Department of Transportation and Development.

(k) The Department of Wildlife and Fisheries.

(l) The Department of Veterans Affairs.

(3) The executive secretary of the Public Service Commission.

(4) The director of state civil service.

(5) The superintendent of education, the commissioner of higher education, and the president of each public postsecondary education system.

(6) The commissioner of the division of administration.

(7) The policy director in the office of the governor.

(8) The chief of staff of the office of the governor.

(9) The executive counsel to the governor.

(10) The deputy chief of staff of the office of the governor.

(11) The legislative director in the office of the governor.

B.(1) The financial statement required by this Section shall be filed by May fifteenth of each year during which the person holds an office or position included in Subsection A of this Section and, except as provided in Paragraph (2) of this Subsection, by May fifteenth of the year following the termination of the holding of such office or position. The financial statement shall include the information required by Subsection C of this Section for the preceding calendar year.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, if the holding of the office or position terminates in the month of January, the person shall not be required to file a financial statement pursuant to this Section in the year following the termination of the holding of the office or position if the person files a financial statement by May fifteenth of the year in which the holding of the office or position terminated containing the information required by Subsection C of this Section for the period in which the person held the office or position during that year.

C. The financial statement required by this Section shall be filed on a form prescribed by the Board of Ethics and shall include the following information:

(1) The full name and residence address of the individual who is required to file.

(2) The full name of the individual's spouse, if any, and the spouse's occupation and principal business address.

(3) The name of the employer, job title, and a brief job description of each full-time or part-time employment position held by the individual or spouse.

(4)(a) The name, address, brief description of, and nature of association with and the amount of interest in each business in which the individual or spouse is a director, officer, owner, partner, member, or trustee, or in which the individual or spouse, either individually or collectively, owns an interest which exceeds ten percent of that business.

(b) The name, address, brief description of, and nature of association with a nonprofit organization in which the individual or spouse is a director or officer.

(5)(a) The name, address, type, and amount of each source of income received during the immediately preceding calendar year by the individual or spouse, or by any business in which the individual or spouse, either individually or collectively, owns an interest which exceeds ten percent of that business, which is received from any of the following:

(i) The state or any political subdivision as defined in Article VI of the Constitution of Louisiana.

(ii) Services performed for or in connection with a gaming interest as defined in R.S. 18:1505.2(L)(3)(a).

(b) Notwithstanding the provisions of Subsection D of this Section, amounts reported pursuant to this Paragraph shall be reported by specific amount rather than by category of value.

(6) The name, address, type, and amount of each source of income, in excess of one thousand dollars, received by the individual or spouse, and the nature of the services rendered therefor, if any, not already disclosed under Paragraph (5) of this Subsection. For income derived from professional or consulting services rendered, including mental health, medical health, or legal services, when the disclosure of the name or address of any source of income would be prohibited by law or by a professional code, the individual need only include the number of clients and amount of income for each of the following applicable industry types:

(a) Utilities:

(i) Electric.

(ii) Gas.

(iii) Telephone.

(iv) Water.

(v) Cable television companies.

(b) Transportation:

(i) Intrastate companies.

(ii) Pipeline companies.

(iii) Oil and gas exploration.

(iv) Oil and gas production.

(v) Oil and gas retailers.

(c) Finance and insurance:

(i) Banks.

(ii) Savings and loan associations.

(iii) Loan and/or finance companies.

(iv) Manufacturing firms.

(v) Mining companies.

(vi) Life insurance companies.

(vii) Casualty insurance companies.

(viii) Other insurance companies.

(d) Retail companies:

(i) Beer companies.

(ii) Wine companies.

(iii) Liquor companies.

(iv) Beverage distributors.

(e) Associations:

(i) Trade.

(ii) Professional.

(f) Other (specify).

(7) A brief description, fair market value or use value as determined by the assessor for purposes of ad valorem taxes, and the address, if any, and if no address, the location by state and parish or county, of each parcel of immovable property in which the individual or spouse, either individually or collectively, has an interest, provided that the value of the interest the individual or spouse, either individually or collectively, has in the parcel of immovable property exceeds two thousand dollars.

(8) A brief description, amount, and date of any purchase or sale by the individual or spouse, in excess of one thousand dollars, of any immovable property, and of any personally owned tax credit certificates, stocks, bonds, or commodities futures, including any option to acquire or dispose of any immovable property or of any personally owned tax credit certificates, stocks, bonds, or commodities futures. Nothing in this Paragraph shall require the reporting of information concerning variable annuities, variable life insurance, or variable universal life insurance.

(9) The name, brief description, and amount of each investment security having a value exceeding one thousand dollars held by the individual or spouse, excluding variable annuities, variable life insurance, variable universal life insurance, whole life insurance, any other life insurance product, mutual funds, education investment accounts, retirement investment accounts, government bonds, and cash or cash equivalent investments. This Paragraph shall not be deemed to require disclosure of information concerning any property held and administered for any person other than the individual or spouse under a trust, tutorship, curatorship, or other custodial instrument.

(10) The name, address, amount, name of guarantor, if any, and nature of each liability owed to any creditor by the individual or spouse which exceeds ten thousand dollars, excluding:

(a) Any loan secured by movable property, if such loan does not exceed the purchase price of the movable property which secures it.

(b) Any liability, secured or unsecured, which is guaranteed by the individual or spouse for a business in which the individual or spouse owns any interest, provided that the liability is in the name of the business and, if the liability is a loan, that the individual or spouse does not use proceeds from the loan for personal use unrelated to the business.

(c) Any loan from an immediate family member, unless such family member is a registered lobbyist, or his principal or employer is a registered lobbyist, or he employs or is a principal of a registered lobbyist, or unless such family member has a contract with the state.

(11) A certification that such individual has filed his federal and state income tax returns, or has filed for an extension of time for filing such tax returns.

D.(1) When an amount is required to be disclosed pursuant to this Section, it shall be sufficient to report the amount by category of value. The categories shall be:

(a) Category I, less than $5,000.

(b) Category II, $5,000-$24,999.

(c) Category III, $25,000-$49,999.

(d) Category IV, $50,000-$99,999.

(e) Category V, $100,000-$199,999.

(f) Category VI, $200,000 or more.

(2) Except as provided in Paragraph (C)(7) of this Section, amounts required to be disclosed shall be valued at actual or fair market value, whichever is greater.

E. The financial statement shall be filed with the Board of Ethics and shall be accompanied by the certification of the individual filing it certifying that the information contained in the financial statement is true and correct to the best of his knowledge, information, and belief. The financial statement shall be a public record, subject to the provisions of Chapter 1 of Title 44 of the Louisiana Revised Statutes of 1950.

F.(1) For the purposes of this Section, an individual or spouse shall not transfer any asset, interest, or liability required to be disclosed pursuant to this Section to any person or business for the purpose of avoiding disclosure, unless such transfer is irrevocable. A transfer shall not be irrevocable if there exists any contract, letter, counter letter, note, or any other legally enforceable agreement or authority which if exercised or enforced would require or authorize any asset, interest, or liability transferred by an individual or spouse to a person or business to revert back to such individual or spouse.

(2)(a) The sale of property subject to owner financing shall not be a transfer prohibited by Paragraph (1) of this Subsection provided that the income from the sale is disclosed in accordance with the provisions of this Section.

(b) A recorded bond for deed contract shall not be a transfer prohibited by Paragraph (1) of this Subsection.

G. For purposes of this Section, the following words shall have the following meanings:

(1) "Business" means any corporation, partnership, sole proprietorship, firm, enterprise, franchise, association, business, organization, self-employed individual, holding company, trust, or any other legal entity or person.

(2)(a) "Income" for a business shall mean gross income less both of the following:

(i) Costs of goods sold.

(ii) Operating expenses.

(b) "Income" for an individual shall mean taxable income and shall not include any income received pursuant to a life insurance policy.

H. Nothing in this Section shall require the disclosure or reporting of income derived from child support and alimony payments contained in a court order or from disability payments from any source.

Added by Acts 1982, No. 747, §2; Acts 1996, 1st Ex. Sess., No. 64, §11, eff. Jan. 1, 1997; Acts 1996, 1st Ex. Sess., No. 66, §3, eff. Jan. 1, 1997; Acts 1999, No. 2, §1, eff. April 22, 1999; Acts 2008, 1st Ex. Sess., No. 1, §2, eff. Jan. 1, 2009; Acts 2008, No. 162, §2, eff. Jan. 1, 2009; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2012, No. 574, §2, eff. Jan. 1, 2013; Acts 2014, No. 612, §1, eff. Jan. 1, 2015; Acts 2016, No. 427, §1, eff. Jan. 1, 2017.



RS 42:1124.1 - Penalties; required reports; failure to file; timely and accurate filing

§1124.1. Penalties; required reports; failure to file; timely and accurate filing

A.(1) Whoever fails to file a financial statement required by this Part, except for statements required by R.S. 42:1124, 1124.2, 1124.2.1, and 1124.3, or knowingly and willfully fails to timely file any such statement, or knowingly and willfully fails to disclose or to accurately disclose any information required by this Part shall be assessed a civil penalty pursuant to R.S. 42:1157 for each day until such statement or the required accurate information is filed.

(2) The amount of such penalty shall be one hundred dollars per day for statements required by R.S. 42:1114.

B. Whoever knowingly and willfully files a false report required by this Part, except for statements required by R.S. 42:1124, 1124.2, 1124.2.1, or 1124.3, shall be guilty of a misdemeanor and upon conviction thereof shall be fined not less than one thousand dollars nor more than ten thousand dollars or imprisoned in parish prison for not more than six months, or both. Any prosecution under this Subsection shall be tried before a jury of six persons, all of whom must concur to render a verdict.

C. "Knowingly and willfully" for purposes of this Section means conduct which could have been avoided through the exercise of due diligence.

Acts 1999, No. 2, §1, eff. April 22, 1999; Acts 1999, No. 1349, §2, eff. July 12, 1999; Acts 2008, 1st Ex. Sess., No. 1, §2, eff. Jan. 1, 2009; Acts 2008, No. 472, §1, eff. Jan.1, 2009.



RS 42:1124.2 - Financial disclosure; certain elected officials; members of certain boards and commissions; ethics administrator

§1124.2. Financial disclosure; certain elected officials; members of certain boards and commissions; ethics administrator

A. Each of the following, except a person who is required to file a financial statement pursuant to R.S. 42:1124, shall annually file a financial statement as provided in this Section:

(1) Each member of the state legislature.

(2) Each person holding a public office who represents a voting district having a population of five thousand or more persons.

(3) Each member of the Board of Ethics and the ethics administrator.

(4) Each member of the State Board of Elementary and Secondary Education.

(5) The superintendent of the Recovery School District.

(6) The executive director of the Louisiana Housing Corporation.

(7) Each member of the Board of Pardons.

B.(1) The financial statement required by this Section shall be filed by May fifteenth of each year during which the person holds an office or position included in Subsection A of this Section and, except as provided in Paragraph (3) of this Subsection, by May fifteenth of the year following the termination of the holding of such office or position. The financial statement shall include the information required by Subsection C of this Section for the preceding calendar year.

(2)(a) Notwithstanding the provisions of Paragraph (1) of this Subsection, the financial statement required by this Section may be filed within thirty days after the individual files his federal tax return for the year on which he is reporting, taking into consideration any extensions filed by the individual, provided that he notifies the Board of Ethics prior to the deadline provided in Paragraph (1) of this Subsection of his intention to do so and of the deadline for filing his federal tax return pursuant to the extension filed.

(b) An individual who has notified the Board of Ethics pursuant to Subparagraph (a) of this Paragraph and who does not file his financial statement within thirty days after the expiration of the original extension, shall notify the Board of Ethics of each extension he is granted beyond the original extension and the length of the extension until the required financial statement is filed. An individual shall file each notification required by this Subparagraph within thirty days after the expiration of the prior extension.

(3) Notwithstanding the provisions of Paragraph (1) of this Subsection, if the holding of the office or position terminates in the month of January, the person shall not be required to file a financial statement pursuant to this Section in the year following the termination of the holding of the office or position if the person files a financial statement by May fifteenth of the year in which the holding of the office or position terminated containing the information required by Subsection C of this Section for the period in which the person held the office or position during that year.

C. The financial statement required by this Section shall be filed on a form prescribed by the Board of Ethics and shall include the following information:

(1) The full name and mailing address of the individual who is required to file.

(2) The full name of the individual's spouse, if any, and the spouse's occupation and principal business address.

(3) The name of the employer, job title, and a brief job description of each full-time or part-time employment position held by the individual or spouse.

(4)(a) The name, address, brief description of, and nature of association with and the amount of interest in each business in which the individual or spouse is a director, officer, owner, partner, member, or trustee, and in which the individual or spouse, either individually or collectively, owns an interest which exceeds ten percent of that business.

(b) The name, address, brief description of, and nature of association with a nonprofit organization in which the individual or spouse is a director or officer.

(5)(a)(i) The name, address, type, and amount of each source of income received by the individual or spouse, or by any business in which the individual or spouse, either individually or collectively, owns an interest which exceeds ten percent of that business, which is received from any of the following:

(aa) The state or any political subdivision as defined in Article VI of the Constitution of Louisiana.

(bb) Services performed for or in connection with a gaming interest as defined in R.S. 18:1505.2(L)(3)(a).

(ii) Notwithstanding the provisions of Subsection D of this Section, amounts reported pursuant to this Subparagraph shall be reported by specific amount rather than by category of value.

(b) The name and address of any employer which provides income to the individual or spouse pursuant to the full-time or part-time employment of the individual or spouse, including a brief description of the nature of the services rendered pursuant to such employment and the amount of such income, excluding information required to be reported pursuant to Subparagraph (a) of this Paragraph.

(c) The name and address of all businesses which provide income to the individual or spouse, including a brief description of the nature of services rendered for each business or of the reason such income was received, and the aggregate amount of such income, excluding information required to be reported pursuant to Subparagraph (a) or (b) of this Paragraph.

(d) A description of the type of any other income, exceeding one thousand dollars received by the individual or spouse, including a brief description of the nature of the services rendered for the income or the reason such income was received, and the amount of income, excluding information required to be reported pursuant to Subparagraph (a), (b), or (c) of this Paragraph.

(6) A brief description, fair market value or use value as determined by the assessor for purposes of ad valorem taxes, and the location by state and parish or county of each parcel of immovable property in which the individual or spouse, either individually or collectively, has an interest, provided that the value of the interest the individual or spouse, either individually or collectively, has in the parcel of immovable property exceeds two thousand dollars.

(7) The name and a brief description of each investment security having a value exceeding five thousand dollars held by the individual or spouse, excluding variable annuities, variable life insurance, variable universal life insurance, whole life insurance, any other life insurance product, mutual funds, education investment accounts, retirement investment accounts, government bonds, and cash or cash equivalent investments. This Paragraph shall not be deemed to require disclosure of information concerning any property held and administered for any person other than the individual or spouse under a trust, tutorship, curatorship, or other custodial instrument.

(8) A brief description, amount, and date of any purchase or sale by the individual or spouse, in excess of five thousand dollars, of any immovable property and of any personally owned tax credit certificates, stocks, bonds, or commodities futures, including any option to acquire or dispose of any immovable property or of any personally owned tax credit certificates, stocks, bonds, or commodities futures. This Paragraph shall not be deemed to require disclosure of information concerning variable annuities, variable life insurance, variable universal life insurance, whole life insurance, any other life insurance product, mutual funds, education investment accounts, retirement investment accounts, government bonds, cash, or cash equivalent investments.

(9) The name and address of each creditor, and name of each guarantor, if any, to whom the individual or spouse owes any liability which exceeds ten thousand dollars on the last day of the reporting period excluding:

(a) Any loan secured by movable property, if such loan does not exceed the purchase price of the movable property which secures it.

(b) Any liability, secured or unsecured, which is guaranteed by the individual or spouse for a business in which the individual or spouse owns any interest, provided that the liability is in the name of the business and, if the liability is a loan, that the individual or spouse does not use proceeds from the loan for personal use unrelated to the business.

(c) Any loan by a licensed financial institution which loans money in the ordinary course of business.

(d) Any liability resulting from a consumer credit transaction as defined in R.S. 9:3516(13).

(e) Any loan from an immediate family member, unless such family member is a registered lobbyist, or his principal or employer is a registered lobbyist, or he employs or is a principal of a registered lobbyist, or unless such family member has a contract with the state.

(10) A certification that such individual has filed his federal and state income tax returns, or has filed for an extension of time for filing such tax returns.

D. When an amount is required to be disclosed pursuant to this Section, it shall be sufficient to report the amount by the following categories:

(a) Category I, less than $5,000.

(b) Category II, $5,000-$24,999.

(c) Category III, $25,000-$100,000.

(d) Category IV, more than $100,000.

E. The financial statement shall be filed with the Board of Ethics and shall be accompanied by the certification of the individual filing it certifying that the information contained in the financial statement is true and correct to the best of his knowledge, information, and belief. The financial statement shall be a public record, subject to the provisions of Chapter 1 of Title 44 of the Louisiana Revised Statutes of 1950.

F.(1) For purposes of this Section, an individual or spouse shall not transfer any asset, interest, or liability required to be disclosed pursuant to this Section to any person or business for the purpose of avoiding disclosure, unless such transfer is irrevocable. A transfer shall not be irrevocable if there exists any contract, letter, counter letter, note, or any other legally enforceable agreement or authority which if exercised or enforced would require or authorize any asset, interest, or liability transferred by an individual or spouse to a person or business to revert back to such individual or spouse.

(2)(a) The sale of property subject to owner financing shall not be a transfer prohibited by Paragraph (1) of this Subsection provided that the income from the sale is disclosed in accordance with the provisions of this Section.

(b) A recorded bond for deed contract shall not be a transfer prohibited by Paragraph (1) of this Subsection.

G. For purposes of this Section, the following words shall have the following meanings:

(1) "Business" shall have the same meaning as provided in R.S. 42:1124.

(2)(a) "Income" for a business shall mean gross income less both of the following:

(i) Costs of goods sold.

(ii) Operating expenses.

(b) "Income" for an individual shall mean taxable income and shall not include any income received pursuant to a life insurance policy.

(3) "Public office" shall have the same meaning as provided in R.S. 18:1483.

(4) Repealed by Acts 2008, No. 472, §3, Jan. 1, 2009.

H. Relative to members of the legislature, the Board of Ethics shall promptly notify the clerical officer of the house of the legislature to which a member is elected of all violations of the provisions of this Section.

I. Nothing in this Section shall require the disclosure or reporting of income derived from child support and alimony payments contained in a court order or from the reporting or disclosure of income derived from disability payments from any source.

Acts 2008, 1st Ex. Sess., No. 1, §2, eff. Jan. 1, 2009; Acts 2008, No. 162, §1, eff. Jan. 1, 2009; Acts 2008, No. 472, §§1, 3, eff. Jan. 1, 2009; Acts 2011, No. 333, §2; Acts 2011, No. 408, §2, eff. July 5, 2011; Acts 2012, No. 574, §2, eff. Jan. 1, 2013; Acts 2012, No. 714, §2; Acts 2014, No. 612, §1, eff. Jan. 1, 2015; Acts 2014, No. 656, §1; Acts 2016, No. 427, §1, eff. Jan. 1, 2017.



RS 42:1124.2.1 - Financial disclosure; members of boards and commissions

§1124.2.1. Financial disclosure; members of boards and commissions

A. Each of the following, except a person who is required to file a financial statement pursuant to R.S. 42:1124 or 1124.2, shall annually file a financial statement as provided in this Section:

(1) Each member and any designee of a member of a board or commission that has the authority to expend, disburse, or invest ten thousand dollars or more of funds in a fiscal year.

(2) Each member of the State Civil Service Commission.

(3) Each member of the Board of Commissioners of the Louisiana Stadium and Exposition District.

(4) The executive director or person holding the equivalent position of each state and statewide retirement system specified in R.S. 11:4.

B.(1) The financial statement required by this Section shall be filed by May fifteenth of each year during which the person holds an office included in Subsection A of this Section and, except as provided in Paragraph (2) of this Subsection, by May fifteenth of the year following the termination of the holding of such office. The financial statement shall include the information required by Subsection C of this Section for the preceding calendar year.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, if the holding of the office or position terminates in the month of January, the person shall not be required to file a financial statement pursuant to this Section in the year following the termination of the holding of the office or position if the person files a financial statement by May fifteenth of the year in which the holding of the office or position terminated containing the information required by Subsection C of this Section for the period in which the person held the office or position during that year.

C. The financial statement required by this Section shall be filed on a form prescribed by the Board of Ethics and shall include the following information:

(1) The full name and mailing address of the individual who is required to file.

(2) The full name of the individual's spouse, if any, and the spouse's occupation and principal business address.

(3) The name of the employer, job title, and a brief job description of each full-time or part-time employment position held by the individual or spouse.

(4)(a) The name, address, brief description of, and nature of association with and the amount of interest in each business in which the individual or spouse is a director, officer, owner, partner, member, or trustee, and in which the individual or spouse, either individually or collectively, owns an interest which exceeds ten percent of that business.

(b) The name, address, brief description of, and nature of association with a nonprofit organization in which the individual or spouse is a director or officer.

(5) The name, address, type, and amount of each source of income received by the individual or spouse, or by any business in which the individual or spouse, either individually or collectively, owns an interest which exceeds ten percent of that business, which is received from any of the following:

(a) The state or any political subdivision as defined in Article VI of the Constitution of Louisiana.

(b) Services performed for or in connection with a gaming interest as defined in R.S. 18:1505.2(L)(3)(a).

(6) A certification that such individual has filed his federal and state income tax returns, or has filed for an extension of time for filing such tax return.

(7) One of the following:

(a) A certification that neither the individual nor any member of his immediate family had a personal or financial interest in any entity, contract, or business or a personal or financial relationship that in any way posed a conflict of interest which affected the impartial performance of the individual's duties as a member of the board or commission.

(b) A statement describing each conflict and any action the individual took to resolve or avoid the conflict.

D. For the purposes of this Section, the following words shall have the following meanings:

(1)(a) "Board or commission" shall mean:

(i) Each board, commission, and like entity created by law or executive order that is made a part of the executive branch of state government by the provisions of Title 36 of the Louisiana Revised Statutes of 1950, or that is placed in an executive branch department or in the office of the governor or lieutenant governor by law or executive order, or that exercises any authority or performs any function of the executive branch of state government.

(ii) Each board, commission, and like entity created by the constitution, by law, by a political subdivision, except as provided in Subparagraph (b) of this Paragraph, or jointly by two or more political subdivisions as a governing authority of a political subdivision of the state or of a local government.

(b) "Board or commission" shall not mean:

(i) The governing authority of a parish.

(ii) Any board or commission or like entity that governs a political subdivision created by a single parish governing authority of a parish with a population of two hundred thousand or less, or any subdistrict of such a political subdivision.

(iii) The governing authority of a municipality.

(iv) Any board or commission or like entity that governs a political subdivision created by a single municipal governing authority of a municipality with a population of twenty-five thousand or less, or any subdistrict of such a political subdivision.

(v) A board of directors of a private nonprofit corporation that is not specifically created by law.

(vi) Any board or commission that does not have the authority to expend, disburse, or invest more than fifty thousand dollars of funds in a fiscal year and whose members are not eligible to receive any compensation, per diem, or reimbursement of expenses for service on the board or commission.

(2) "Business" shall have the same meaning as provided in R.S. 42:1124.

(3)(a) "Income" for a business shall mean gross income less both of the following:

(i) Costs of goods sold.

(ii) Operating expenses.

(b) "Income" for an individual shall mean taxable income and shall not include any income received pursuant to a life insurance policy.

(4) "Public office" shall have the same meaning as provided in R.S. 18:1483.

Acts 2008, No. 472, §1, eff. Jan. 1, 2009; Acts 2012, No. 574, §2, eff. Jan. 1, 2013; Acts 2015, No. 450, §1, eff. July 1, 2015; Acts 2016, No. 410, §1.



RS 42:1124.3 - Financial disclosure; certain elected officials, voting districts of under five thousand

§1124.3. Financial disclosure; certain elected officials, voting districts of under five thousand

A. Each person holding a public office who represents a voting district having a population of fewer than five thousand and each member of the governing authority or management board of a charter school created pursuant to Chapter 42 of Title 17 of the Louisiana Revised Statutes of 1950, except any person who is required to file a financial statement by R.S. 42:1124, 1124.2, or 1124.2.1 shall annually file a financial statement as provided in this Section.

B.(1) The financial statement required by this Section shall be filed by May fifteenth of each year during which the person holds an office included in Subsection A of this Section and, except as provided in Paragraph (2) of this Subsection, by May fifteenth of the year following the termination of the holding of such office. The financial statement shall include the information required by Subsection C of this Section for the preceding calendar year.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, if the holding of the office or position terminates in the month of January, the person shall not be required to file a financial statement pursuant to this Section in the year following the termination of the holding of the office or position if the person files a financial statement by May fifteenth of the year in which the holding of the office or position terminated containing the information required by Subsection C of this Section for the period in which the person held the office or position during that year.

C. The financial statement required by this Section shall be filed on a form prescribed by the Board of Ethics and shall include the following information:

(1)(a) Any and all income exceeding two hundred fifty dollars received during the immediately preceding calendar year by the individual who is required to file or the spouse of such individual which is received from any of the following:

(i) The state or any political subdivision as defined in Article VI of the Constitution of Louisiana.

(ii) Services performed for or in connection with a gaming interest as defined in R.S. 18:1505.2(L)(3)(a).

(b) Any and all income exceeding two hundred fifty dollars received during the immediately preceding calendar year by any business in which the individual required to file or his spouse, individually or collectively, owns at least ten percent, which is received for services performed for or in connection with a gaming interest as defined in R.S. 18:1505.2(L)(3)(a).

(c) Each contract entered into during the immediately preceding calendar year by any business in which the individual required to file or his spouse, individually or collectively, owns at least ten percent with the state or any political subdivision as defined in Article VI of the Constitution of Louisiana, including the amount or value of the contract, the duration of the contract, and a description of the goods or services provided or to be provided pursuant to the contract.

(2) A certification that such individual has filed his federal and state income tax return, or has filed for an extension of time for filing such tax return.

(3) The full name and mailing address of the individual who is required to file.

(4) The full name of the individual's spouse, if any, and the spouse's occupation and principal business address.

(5) The name of the employer, job title, and a brief job description of each full-time or part-time employment held by the individual or spouse.

D. For purposes of this Section, the following words shall have the following meanings:

(1) "Business" and "income" shall have the same meanings as provided in R.S. 42:1124.

(2) "Public office" shall have the same meaning as provided in R.S. 18:1483.

Acts 2008, 1st Ex. Sess., No. 1, §2, eff. Jan. 1, 2010; Acts 2008, No. 162, §3, eff. Jan. 1, 2010; Acts 2008, No. 472, §2, eff. Jan. 1, 2010; Acts 2010, No. 786, §1; Acts 2012, No. 574, §2, eff. Jan. 1, 2013; Acts 2014, No. 744, §2; Acts 2016, No. 559, §1, eff. Jan. 1, 2017.



RS 42:1124.4 - Penalties

§1124.4. Penalties

A.(1) If a person fails to timely file a financial statement as required by R.S. 18:1495.7 or by R.S. 42:1124, 1124.2, 1124.2.1, or 1124.3, or a person omits any information required to be included in the statement, or the board has reason to believe information included in the statement is inaccurate, the board shall notify the person of such failure, omission, or inaccuracy by sending him by certified mail or service of process a notice of delinquency immediately upon discovery of the failure, omission, or inaccuracy.

(2) The notice of delinquency shall inform the person that the financial statement must be filed, or that the information must be disclosed or accurately disclosed, or that a written answer contesting the allegation of such a failure, omission, or inaccuracy must be filed no later than seven business days after receipt of the notice of delinquency. The notice shall include the deadline for filing the statement, filing the answer, or disclosing or accurately disclosing the information.

(3) The board shall inform the person in the notice of delinquency that failure to file the statement, to disclose or accurately disclose the information, or to file an answer contesting the allegation by the deadline shall result in the imposition of penalties as provided in Subsection C of this Section.

B.(1) If the person files the statement, provides the omitted information, or corrects the inaccurate information prior to the deadline contained in the notice of delinquency, no penalties shall be assessed against the person. If the person files a written answer contesting the allegations prior to the deadline contained in the notice of delinquency, no penalties shall be assessed until a determination is made by the board that a violation occurred.

(2) If the person fails to file the statement, fails to provide the omitted information, fails to correct the inaccurate information, or fails to file a written answer prior to the deadline contained in the notice of delinquency, he shall be subject to assessment of the penalties provided in Subsection C of this Section for each day until the statement, omitted information, corrected information, or written answer is filed.

(3) Upon a finding by the board in connection with a written answer that no violation has occurred, no penalties shall be assessed against the person. If the board finds in connection with a written answer that the person has failed to file the statement or failed to disclose or accurately disclose the required information, he shall be subject to assessment of the penalties provided in Subsection C of this Section for each day until the statement is filed, until the omitted information is filed, or until the inaccurate information is corrected.

C. Penalties shall be assessed as follows:

(1) Five hundred dollars per day for financial statements required by R.S. 42:1124.

(2) One hundred dollars per day for statements required by R.S. 42:1124.2.

(3) Fifty dollars per day for statements required by R.S. 42:1124.2.1 or 1124.3.

(4) The penalties to be assessed candidates shall be assessed according to which financial statement the candidate is required to file as provided in R.S. 18:1495.7.

D.(1)(a) A finding by the board after the notice provided for in Paragraph (A)(1) of this Section that a person has willfully and knowingly failed to file a statement, willfully and knowingly failed to timely file a statement, willfully and knowingly omitted information from a statement, or willfully and knowingly provided inaccurate information in a statement shall subject the person to prosecution for a misdemeanor.

(b)(i) Upon first conviction thereof, the person shall be fined not less than one thousand dollars nor more than five thousand dollars.

(ii) Upon a second or subsequent conviction for violation of the same reporting requirement, the person shall be fined not less than one thousand dollars nor more than ten thousand dollars.

(2) Any person prosecuted under this Subsection shall have a right to be tried before a jury of six persons, all of whom shall concur to render a verdict.

(3) Findings pursuant to this Section shall be made by the board at a public hearing conducted for that purpose.

(4) Upon finding at a public hearing a possible violation of Subsection D of this Section, the board shall forward its findings to the district attorney in the parish which is the domicile of the person who filed the report for appropriate action.

E.(1) The Board of Ethics shall post on its web site on the Internet a list of all persons who have failed to file, or failed to timely file, or who have failed to provide omitted information or failed to provide accurate information as required by this Section.

(2)(a) No person shall be included on the list unless he fails to file, to provide omitted information, or to provide accurate information by the deadline included in a notice of delinquency, nor shall he be included on the list if he has filed an answer contesting the allegations included in the notice of delinquency.

(b) A person shall be removed from the list within two business days after filing the statement or accurately disclosing the required information.

F. If a person who is required to disclose information required by R.S. 42:1124, 1124.2, 1124.2.1, or 1124.3 discovers an error or inaccuracy in the information he disclosed and files an amendment to such disclosure correcting such error or inaccuracy prior to the receipt of a notice of delinquency, no penalties shall be assessed against the person, and the board shall replace the initial disclosure with the amendment thereto in the official records of the board.

Acts 2008, 1st Ex. Sess., No. 1, §2, eff. Jan. 1, 2009; Acts 2008, No. 162, §1, eff. Jan. 1, 2009; Acts 2008, No. 472, §1, eff. Jan. 1, 2009; Acts 2012, No. 574, §2, eff. Jan. 1, 2013; Acts 2014, No. 739, §1.



RS 42:1124.5 - Disclosure; Board of Ethics; ethics administrator

§1124.5. Disclosure; Board of Ethics; ethics administrator

Each member of the Board of Ethics and the ethics administrator shall include on the statement required by R.S. 42:1124.2 the following information for the preceding calendar year unless the information is already included in the statement:

(1) The name, address, brief description of, and nature of association with and the amount of interest in each business in which the individual or spouse is a director, officer, owner, partner, member, or trustee, or in which the individual or spouse owns any interest, excluding a publicly traded corporation.

(2) The name, address, type, and amount of each source of income received by the individual or spouse, or by any business in which the individual or spouse owns an interest, excluding a publicly traded corporation, which is received from the state or any political subdivision as defined in Article VI of the Constitution of Louisiana.

(3) The name of each governmental entity from whom the individual or his spouse derives any thing of economic value through any contract or subcontract involving a governmental entity, including the Louisiana Insurance Guaranty Association, the Louisiana Health Insurance Guaranty Association, Louisiana Citizens Property Insurance Corporation, the Property Insurance Association of Louisiana, and any other quasi public entity; the nature of the contract or subcontract; and the value of thing of economic value derived.

Acts 2008, 1st Ex. Sess., No. 1, §2, eff. Jan. 1, 2009.



RS 42:1124.6 - Disclosure statements; certain agency heads and appointees to state boards and commissions

§1124.6. Disclosure statements; certain agency heads and appointees to state boards and commissions

A.(1) Each person who is directly employed by a statewide elected official to serve as an agency head, who is subject to annual financial statements as required by R.S. 42:1124, and who made a contribution or loan in excess of one thousand dollars to a campaign of the official who employed him, shall disclose to the board his date of employment, his salary, the name of the candidate to whom a contribution or loan was made, and the amount of any such contribution or loan. Each such person shall include the information required by this Subsection on the annual financial statement that is required by this Part.

(2) Each person who is appointed to a state board or commission, who is subject to annual financial statements as required by R.S. 42:1124.2.1, and who made a contribution or loan in excess of one thousand dollars to a campaign of the official who appointed him shall disclose to the board his date of appointment, the amount of any compensation provided for such position, the name of the candidate to whom a contribution or loan was made, and the amount of any such contribution or loan. Each such person shall include the information required by this Subsection on the annual financial statement that is required by this Part.

B.(1) The contributions or loans required by this Section to be disclosed shall include only those made within one year of the employment or appointment. This information shall be included in the report that covers the time period in which the employment or appointment occurred.

(2) For purposes of this Section:

(a) "Candidate" shall have the same meaning as provided in R.S. 18:1483(3)(a).

(b) "Contribution" means a gift, conveyance, payment, or deposit of money or anything of value, or the forgiveness of a loan or of a debt, made for the purpose of supporting, opposing, or otherwise influencing the nomination or election of a person to public office, whether made before or after the election.

(c) "Loan" shall have the same meaning as provided in R.S. 18:1483(10).

Acts 2009, No. 238, §1.



RS 42:1125 - Gubernatorial transition and inauguration; contribution limits; reports

§1125. Gubernatorial transition and inauguration; contribution limits; reports

A.(1) Any contribution received and accepted by the person elected governor, or any person on his behalf, following the date of his election and expenditures made from such contributions shall be reported by the governor to the Board of Ethics as provided for in this Section.

(2) The person elected governor and any person accepting contributions on his behalf shall not accept contributions totaling more than five thousand dollars from any person.

B. As used in this Section:

(1) "Contribution" means a gift, loan, conveyance, payment, or deposit of money or any thing of value, including an in-kind contribution, made for the purpose of supporting the transition and any event, activity, or fund associated with the inauguration of the governor-elect. However, "contribution" shall not include funds received pursuant to R.S. 49:209 or the receipt and acceptance of a campaign contribution as defined in R.S. 18:1483(6).

(2) "Expenditure" means any use of a contribution.

(3) "Transition" means the effort to organize the operations of the governor-elect and includes the acquisition of funds to cover necessary office expenses, including the rental of office space, the employment of clerical and other assistance, and office provisions such as stationery, postage, telephone service, or other similar charges.

C. On or before the sixtieth day after the gubernatorial inauguration and by February fifteenth annually thereafter until all contributions have been expended or used, the governor shall file an all-inclusive report with the Board of Ethics which shall state:

(1) The full name and address of each person, natural or legal, who has made a contribution.

(2) The date and amount of each contribution and a brief description and valuation of each in-kind contribution.

(3) The full name and address of each person to whom an expenditure was made and the amount, date, and purpose of each expenditure and a description of the use of each in-kind contribution.

D. All reports required by this Section shall be:

(1) Filed electronically through the Board of Ethics Computerized Data Management System as provided in R.S. 42:1158.

(2) Filed on forms prepared for this purpose by the Board of Ethics. Such forms shall be substantially similar to forms used for filings of campaign finance reports for candidates for statewide office prepared by the board acting as the Supervisory Committee on Campaign Finance Disclosure.

(3) Accompanied by an affidavit by the governor certifying that the information contained in the report is true and correct to the best of his knowledge, information, and belief.

E. The governor shall be immune from civil liability as a result of any disclosure made pursuant to this Section.

F. Notwithstanding any other provision of law to the contrary, all information required to be reported pursuant to this Section shall be public record, and all financial records of the transition and inauguration, including those of any legal entity that accepts contributions or makes expenditures for the transition or inauguration, shall be considered public records subject to the provisions of R.S. 44:1 et seq.

Acts 1997, No. 1263, §1; Acts 2008, 1st Ex. Sess., No. 4, §1, eff. April 26, 2008; Acts 2008, No. 514, §2, eff. June 30, 2008; Acts 2009, No. 430, §1, eff. July 7, 2009.



RS 42:1130.1 - Legislative findings and intent

PART II-A. UNETHICAL ELECTION PRACTICES

§1130.1. Legislative findings and intent

The Legislature of Louisiana finds that the state has a compelling interest in taking every necessary step to assure that all elections are held in a fair and ethical manner and finds that an election cannot be held in a fair and ethical manner when any candidate or other person is allowed to make false statements, allegations, or insinuations about a candidate or to use deceptive caller identification information falsely to identify a candidate as the source of calls. The legislature finds that such scurrilous, false, or irresponsible adverse comments about a candidate have no place in effective representative democracy. The legislature, therefore, intends that this Part shall apply to all future elections to further the state's compelling interest in protecting the electoral process and the people's interest in assuring that campaign statements are not knowingly false and deliberately misleading.

Acts 2008, No. 812, §1, eff. July 7, 2008.



RS 42:1130.2 - Definitions

§1130.2. Definitions

For purposes of this Part, the following terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) "Candidate" means a person who seeks nomination or election to public office. An individual shall be deemed to seek nomination or election to public office if he has done any of the following:

(a) Since prior participation in an election, if any, received and accepted a contribution or made an expenditure, or has given his consent for any other person or committee to receive a contribution or make an expenditure with a view to influencing his nomination or election to public office whether or not the specific public office for which he will be a candidate is known at the time the contribution is received or the expenditure is made.

(b) Taken the action necessary under the laws of the state of Louisiana to qualify himself for nomination or election to public office.

(2) "Contribution" shall have the meaning provided in R.S. 18:1483(6), except that "public office" as used therein shall have the meaning provided in this Section.

(3) "Election" shall have the meaning provided in R.S. 18:1483(8).

(4) "Expenditure" shall have the meaning provided in R.S. 18:1483(9), except that "public office" as used therein shall have the meaning provided in this Section.

(5) "Public office" shall mean any state, parish, municipal, ward, district, or other office or position, including a federal office, which is filled by election of the voters of the appropriate electorate, except the office of president or vice president of the United States, presidential elector, delegate to a political party convention, or political party office.

Acts 2008, No. 812, §1, eff. July 7, 2008.



RS 42:1130.3 - Enforecement; penalties

§1130.3. Enforcement; penalties

The provisions of this Part shall be enforced as provided in Part III of this Chapter. Violations of this Part shall be subject to applicable penalties as provided in Part III of this Chapter; however, no fine shall be imposed for any violation occurring prior to January 1, 2009.

Acts 2008, No. 812, §1, eff. July 7, 2008.



RS 42:1130.4 - False statements by candidate

§1130.4. False statements by candidate

No candidate in an election shall, with the intent to mislead the voters, distribute or cause to be distributed any oral, visual, or written material containing any statement which he knows makes a false statement about another candidate in the election.

Acts 2008, No. 812, §1, eff. July 7, 2008.



RS 42:1130.5 - Push polling; false statement, question, or information

§1130.5. Push polling; false statement, question, or information

A. For purposes of this Section, "push poll" means any paid telephone survey or series of telephone surveys that are similar in nature, that do not use an established method of scientific survey research, that reference a candidate or group of candidates other than in a basic preference question, and that ask any question or offer information concerning a candidate or candidates which states, implies, or conveys any negative or derogatory information or insinuation about the candidate or candidates and the primary purpose of which is to support or oppose a candidate in an election and not to measure public opinion.

B. No person shall authorize, commission, administer, conduct, or cause to be conducted any push poll which such person knows contains any false statement or question or which such person knows contains, implies, or conveys any false information or insinuation.

Acts 2008, No. 812, §1, eff. July 7, 2008.



RS 42:1130.6 - Deceptive caller identification information; prohibition

§1130.6. Deceptive caller identification information; prohibition

A. No person, for the purpose of supporting, opposing, or otherwise influencing the nomination or election of a person to public office, shall authorize or approve any call, or cause any call to be made, which the person knows or reasonably should know will include or will be transmitted with deceptive caller identification information.

B. For purposes of this Section, the following terms shall have the following meanings:

(1) "Caller identification information" means information provided to an end user by a caller identification service regarding the telephone number of, or other information regarding the origination of, a call made using a telecommunications service.

(2) "Caller identification service" means any service or device designed to provide the user of the service or device with the telephone number of, or other information regarding the origination of, a call made using a telecommunications service.

(3) "Deceptive caller identification information" is caller identification information that falsely indicates that the call originated with a particular candidate or a committee or agent of a particular candidate.

(4) "Telecommunications service" shall have the meaning provided in R.S. 47:301(29)(x). "Telecommunications service" shall include but not be limited to a Voice over Internet Protocol service.

(5) "Voice over Internet Protocol service" means a service that provides real-time voice communications transmitted through end user equipment using TCP/IP protocol or a successor protocol, that is offered to the public or to such classes of users as to be effectively available to the public, and that has the capability to originate traffic to or terminate traffic from the public switched telephone network.

Acts 2008, No. 812, §1, eff. July 7, 2008.



RS 42:1131 - Repealed by Acts 1996, 1st Ex. Sess., No. 64, 10, eff. Jan. 1, 1997.

PART III. ADMINISTRATION, PROCEDURE AND ENFORCEMENT

SUBPART A. ADMINISTRATION

§1131. Repealed by Acts 1996, 1st Ex. Sess., No. 64, §10, eff. Jan. 1, 1997.



RS 42:1132 - Board of Ethics

§1132. Board of Ethics

A. Board of Ethics established. There is hereby established in the Department of State Civil Service the Board of Ethics to be domiciled in the city of Baton Rouge.

B. Membership; terms; vacancies; qualifications. (1) The Board of Ethics shall consist of eleven members to be selected as follows:

(a) The governor shall appoint seven members, who shall be representative of the state's population as near as practicable and who shall be subject to Senate confirmation. At least one member shall be appointed from each congressional district. Of those seven, the governor shall appoint at least three members, each of whom shall have been licensed to practice law in this state for at least eight years at the time of his appointment.

(b) Two members shall be elected by the House of Representatives.

(c) Two members shall be elected by the Senate.

(2) The governor shall appoint and the House of Representatives and the Senate shall elect members to the board in accordance with R.S. 42:2.1 as follows:

(a)(i) The presidents, or their designees, of Centenary College of Louisiana, Dillard University at New Orleans, Louisiana College, Loyola University at New Orleans, Our Lady of Holy Cross College at New Orleans, Our Lady of the Lake College at Baton Rouge, Xavier University of Louisiana at New Orleans, New Orleans Baptist Theological Seminary, Saint Joseph Seminary College, and Tulane University shall constitute the nominating committee. The nominating committee shall, within sixty days of a vacancy on the board, submit the names of no fewer than five different eligible nominees for each position or vacancy to the governor, Senate, or House of Representatives, whichever is appropriate. In preparing the list of nominees, the nominating committee shall give due consideration to the demographics of the population of the state, including without limitation geography, gender, and race. A majority vote of the membership of the nominating committee shall be required to nominate persons to positions on the board.

(ii) The governor shall make an appointment and the Senate and the House of Representatives shall elect members no later than sixty days after the receipt of the names of the nominees. Should the governor fail to make an appointment in the sixty-day period, the nominee listed first on the list of nominees shall be deemed appointed to fill the vacancy. Should the Senate or House of Representatives, whichever is appropriate, fail to elect a member from the list of nominees in the sixty-day period, the nominee listed first on the list of nominees shall be deemed elected to fill the vacancy.

(b) A vacancy on the board for any cause shall be filled in the same manner as the original appointment and from the same source for the remainder of the original term. If the nominating committee fails to submit nominees in the time required, the governor shall make the appointment or the Senate or the House of Representatives shall elect a person to the board.

(3)(a) Members of the board shall serve for staggered terms. Initial service shall be as provided in this Section. Thereafter, all terms shall be for five years.

(b) Initial terms shall be as follows:

(i) Three members shall be appointed for a three-year term by the governor.

(ii) Three members shall be appointed for a four-year term by the governor.

(iii) One member shall be appointed for a five-year term by the governor.

(iv) Two members shall be elected for a five-year term by the Senate.

(v) Two members shall be elected for a five-year term by the House of Representatives.

(c) No member may serve more than two consecutive terms.

(4)(a) No former board member may qualify as a candidate for any elected office within six months of the termination of his term on the board.

(b) No elected official shall serve as a member of the board and no former elected official shall serve as a member of the board within six months of the termination of his term.

(c) No public employee, except a person who is a public employee solely because of his service as a member of the board, shall serve as a member of the board and no former public employee shall serve as a member of the board within six months of the termination of his employment. However, any person who is a public employee solely because of his service as an appointed member of any public board or commission shall be eligible for nomination and appointment to the board, but upon taking his oath of office, his membership on any other such board or commission shall immediately terminate.

(d) No person shall be eligible for selection who has been registered as a lobbyist within two calendar years of the date of selection. If any member serving on the board registers as a lobbyist, he shall immediately resign his position on the board.

(e) No member of the board and no officer or employee of the board shall participate or engage in an effort to support or oppose the election of a candidate for political office or to support a particular party or issue in an election; be a member of any national, state, or local committee of any political party or faction; make or solicit contributions for any political party, faction, candidate, or issue; or take active part in the management of the affairs of a political party, faction, candidate, or any political campaign, except to exercise his right as a citizen to express his opinion privately and to cast his vote as he desires.

(f) Notwithstanding any provision of law to the contrary, no member of the Board of Ethics shall serve at the same time on any other board or commission, the membership of which is appointed in whole or in part by the governor. If a member of the board is appointed to any such board or commission, he shall immediately resign his position on the board.

(g) No person who is a party to any contract with any agency, entity, or political subdivision of the state shall be eligible for selection. If a member of the board becomes a party to any contract with any agency, entity, or political subdivision of the state, he shall immediately resign his position on the board.

(h) If, at any time after being selected to serve on the board, a member of the board becomes aware that he was ineligible to serve on the board at the time of his selection, he shall immediately resign his position on the board.

(5) No member of the board appointed after March 6, 2008, shall attend a meeting of the board in his official capacity or participate in any capacity as a member of the board, including but not limited to participating in deliberations or voting, until such member is publicly certified by the staff of the board as having completed a training program designed and administered by the staff of the board regarding all of the provisions of law under the jurisdiction of the board.

C. Jurisdiction. The Board of Ethics shall administer and enforce the provisions of this Chapter and the rules, regulations, and orders issued hereunder with respect to public employees and elected officials, including final decisions of the Ethics Adjudicatory Board. In addition, the Board of Ethics, functioning as the Supervisory Committee on Campaign Finance Disclosure, shall administer and enforce the provisions of Chapter 11 of Title 18 of the Louisiana Revised Statutes of 1950, and the rules, regulations, and orders issued thereunder. In addition, the Board of Ethics shall administer the provisions of Part IV of Chapter 2 of Title 18 of the Louisiana Revised Statutes of 1950, relative to elections integrity.

D. Additional Jurisdiction. The Board of Ethics shall administer and enforce the provisions of R.S. 27:63, 96, 226, 261, 316, and 373, Part III of Chapter 1 of Title 24 of the Louisiana Revised Statutes of 1950, Part IV of Chapter 1 of Title 49 of the Louisiana Revised Statutes of 1950, Chapter 46 of Title 33 of the Louisiana Revised Statutes of 1950, and R.S. 47:9072.

Acts 1979, No. 443, §1, eff. April 1, 1980. Amended by Acts 1981, No. 59, §2, eff. June 17, 1981; Acts 1989, No. 45, §2; Acts 1989, No. 721, §1, eff. July 8, 1989 until July 1, 1990; Acts 1991, No. 755, §1, eff. Jan. 1, 1992; Acts 1993, No. 965, §3, eff. August 15, 1993; Acts 1996, 1st Ex. Sess., No. 64, §6, eff. Jan. 1, 1997; Acts 2001, No. 291, §§1 and 2, eff. June 6, 2001; Acts 2001, No. 482, §1; Acts 2004, No. 116, §1, eff. January 1, 2005; Acts 2006, No. 334, §1, eff. July 1, 2006; Acts 2008, 1st Ex. Sess., No. 10, §1, eff. March 6, 2008; Acts 2010, No. 561, §1; Acts 2010, No. 788, §1, eff. Jan. 1, 2011; Acts 2012, No. 608, §1, eff. June 7, 2012; Acts 2012, No. 639, §1.

NOTE: See Acts 2012, No.608, §3, relative to the prospective application of Act.



RS 42:1133 - Board of Ethics; quorum, recusal, compensation, officers

§1133. Board of Ethics; quorum, recusal, compensation, officers

A. Quorum. Six members shall constitute a quorum for transacting the business of the board.

B. Recusal. Any member of the board who has a personal interest in or who becomes the subject of an investigation or hearing by the board shall recuse himself from participation in such investigation or hearing.

C. Compensation. Members of the board shall receive fifty dollars per diem for each day devoted to the work of the board. They shall also receive reimbursement for vouchered traveling, lodging, and other expenses at the rate established for state employees.

D. Officers. The board shall elect a chairman from among its members to serve a two-year term. The board shall select other necessary officers from among its membership.

Acts 1979, No. 443, §1, eff. April 1, 1980; Acts 1989, No. 721, §1, eff. July 8, 1989; Acts 1990, No. 1076, §1, eff. July 31, 1990; Acts 1996, 1st Ex. Sess., No. 64, §6, eff. Jan. 1, 1997.

NOTE: SEE ACTS 1989 NO. 721, §§2 AND 5.

NOTE: ACTS 1990, NO. 1076, §1, CHANGES THE TERMINATION OF ACTS 1989, NO. 721, §§1 AND 2, TO JULY 1, 1991. ALSO SEE NOTES IN LSA AT THIS SECTION.

NOTE: SEE ACTS 1996, 1ST EX. SESS., NO. 64, §14.



RS 42:1134 - Powers, duties, and responsibilities of the board

§1134. Powers, duties, and responsibilities of the board

A.(1) The Board of Ethics may adopt, amend, repeal, and enforce rules and regulations in the manner provided by the Administrative Procedure Act to carry out the provisions and purposes of this Chapter and any other law within its jurisdiction.

(2) The board shall provide for procedural rules governing the establishment and implementation of time periods for the dismissal of a complaint, the filing of a formal charge, the notification of the parties of the rendition of a decision, and the assessment of penalties.

(3) Notwithstanding the provisions of Paragraph (1) of this Subsection or the Administrative Procedure Act, all forms required by R.S. 42:1124, 1124.2, 1124.2.1, 1124.3, and 1124.5 shall be prepared and prescribed by the Board of Ethics as provided in this Paragraph. The board shall submit all such proposed forms to the Senate Committee on Senate and Governmental Affairs and the House Committee on House and Governmental Affairs for review and approval. The approval of each legislative committee shall be required prior to the utilization of a form to satisfy the requirements of R.S. 42:1124, 1124.2, 1124.2.1, 1124.3, or 1124.5. Upon receipt of a proposed form, the legislative committees shall meet, either separately or jointly, within sixty days to consider and act on the proposed form. Approval by either legislative committee, meeting separately, shall require a favorable vote of a majority of the members present and voting, a quorum of the legislative committee being present. Approval by the two legislative committees, meeting jointly, shall require a favorable vote of a majority of the members of each legislative committee present and voting, each committee voting separately, a quorum of the joint legislative committee being present. If the proposed form fails to receive the approval of both legislative committees within sixty days after submission by the supervisory committee, the proposed form shall be withdrawn from consideration.

B.(1) The board shall select an executive secretary who shall perform the necessary administrative and other functions that the board may delegate. The executive secretary shall be a full-time public employee and shall not engage in any employment with any other agency of the state or with a political subdivision or agency thereof or enter into any contract or subcontract with any other agency of the state or with a political subdivision or agency thereof. All investigations, normal staff functions, and legal services shall be conducted by the staff of the Department of State Civil Service under the authority and direction of the board. The board may obtain investigative assistance from any agency.

(2)(a) The board shall select an ethics administrator to serve as general counsel to the board, to provide general office management, and to perform other functions that the board may delegate.

(b) The ethics administrator shall be a full-time public employee and shall not engage in any employment with any other agency of the state or with a political subdivision or agency thereof or enter into any contract or subcontract with any other agency of the state or with a political subdivision or agency thereof. In addition, the ethics administrator shall not engage in outside business activities requiring active participation as determined by the board. For purposes of this Subparagraph, "outside business activities requiring active participation" shall include but not be limited to the practice of any profession for compensation other than in performing his public duties and responsibilities as ethics administrator.

C. The board may conduct private investigations in carrying out the board's responsibilities and powers under this Chapter and in obtaining information to serve as a basis for recommending additional legislation related to the purposes of this Chapter.

D. The board or a panel thereof may conduct private and public hearings in the discharge of the board's responsibilities.

E. The board may render advisory opinions with respect to the provisions of this Chapter and any other law within its jurisdiction and rules and regulations issued by the board. To facilitate this process, the board may provide by rule, for a consent agenda of proposed decisions on advisory opinions which shall be researched and prepared by the board's staff. Such rules shall provide for removing from the consent agenda any proposed advisory opinion which a member objects to considering on the consent agenda. Only those advisory opinions which are based on and consistent with prior opinions rendered by the board or its predecessors or prior decisions made by the board shall be placed on the consent agenda. The board may review and revise any opinion prepared by staff which has been or shall be placed on the consent agenda.

F. The board shall receive reports from agencies and collect information with respect to, and conduct studies of, personal conflicts of interest of public servants within its jurisdiction.

G. The board may consult with appropriate officials with respect to conflict of interest matters affecting more than one public agency.

H. The board may consult with agency heads and with appropriate officers designated by them as to the administration of this Chapter, within the board's jurisdiction, within their respective agencies and the regulations issued hereunder applicable to their respective agencies.

I. The board shall provide reports and information to the governor, the legislature, and to governing authorities concerning the administration of this Chapter within its jurisdiction and conflict of interest matters generally.

J. The board shall make recommendations to the governor and the legislature for revisions in the Code of Governmental Ethics and other legislation relating to the conduct of public servants and other persons subject to the provisions of this Chapter who are within its jurisdiction.

K. The board shall do and perform such other acts, duties, and functions as are provided elsewhere in this Chapter as it shall deem appropriate in connection with the provisions of this Chapter within its jurisdiction, except those duties and functions of the Ethics Adjudicatory Board.

L. The board shall establish and implement a policy to provide information and material, in booklet form, by seminar, or by other means to any individual appointed to a public board or commission, that is not a state board or commission, which would inform them of the provisions of the Code of Governmental Ethics which are applicable to such appointed positions. The board may adopt and charge a fee, in accordance with the Administrative Procedure Act, for any material or seminar provided pursuant to this Subsection.

M. The board shall establish a computerized data management system for the collection and dissemination of any material pursuant to the provisions of this Chapter and for the processing of any reports required to be filed with the board pursuant to the provisions of this Chapter, Chapter 11 of Title 18 of the Louisiana Revised Statutes of 1950, or any other provision of law. On a regular basis, the board shall offer training on the use of this system as well as educational materials detailing the procedures necessary to file such reports electronically.

N.(1) On a regular basis, the board shall conduct educational activities, seminars, and publish appropriate materials which provide instruction and information relative to the subjects of ethics and conflicts of interest concerning the following provisions: the Code of Governmental Ethics; the Campaign Finance Disclosure Act; the provisions of Part III of Chapter 1 of Title 24 relative to lobbying of the legislature; the provisions of Part IV of Chapter 1 of Title 49 of the Louisiana Revised Statutes of 1950 relative to lobbying of executive branch agencies; the provisions of Chapter 46 of Title 33 of the Louisiana Revised Statutes of 1950, relative to lobbying local government; the Louisiana Riverboat Economic Development and Gaming Control Act; the Louisiana Economic Development and Gaming Corporation Act; the Louisiana Lottery Corporation Law; the Video Draw Poker Devices Control Law; and any other matter within the board's jurisdiction or as provided in this Chapter. Such activities, seminars, and materials shall explain the law in plain language and shall be open or available to public servants in all state and local agencies, persons who do business with such agencies, candidates, lobbyists, and any other interested persons.

(2) The board shall design and make available to all interested persons via the Internet training and educational materials pertaining to the Code of Governmental Ethics; the Campaign Finance Disclosure Act; the provisions of Part III of Chapter 1 of Title 24 relative to lobbying of the legislature; the provisions of Chapter 46 of Title 33 of the Louisiana Revised Statutes of 1950, relative to lobbying local government; and the provisions of Part IV of Chapter 1 of Title 49 of the Louisiana Revised Statutes of 1950 relative to lobbying of executive branch agencies.

O. The board shall publish, both in hard copy format and via the Internet, all public charges, opinions, letters of advice, and decisions of the Board of Ethics and its predecessors, the Board of Ethics for Elected Officials and the Commission on Ethics for Public Employees, concerning all of the laws under the jurisdiction of the board. In addition, the Board of Ethics shall compile and publish, both in hard copy format and via the Internet, an index referencing each such charge, opinion, letter of advice, and decision of the Board of Ethics and its predecessors, the Board of Ethics for Elected Officials and the Commission on Ethics for Public Employees, to the specific citation or citations of law on which the charge, opinion, letter of advice, or decision is based.

Acts 1979, No. 443, §1, eff. April 1, 1980. Amended by Acts 1981, No. 59, §2, eff. June 17, 1981; Acts 1993, No. 909, §1; Acts 1996, 1st Ex. Sess., No. 64, §§6, 10, eff. Jan. 1, 1997; Acts 2004, No. 116, §1, eff. Jan. 1, 2005; Acts 2007, No. 315, §1, eff. Jan. 1, 2008; Acts 2007, No. 442, §1, eff. Aug. 15, 2008; Acts 2010, No. 788, §1, eff. Jan. 1, 2011; Acts 2012, No. 608, §1, eff. June 7, 2012; Acts 2014, No. 857, §2.

NOTE: See Acts 2012, No.608, §3, relative to the prospective application of Act.



RS 42:1135 - Enforcement of regulation, decision, or order of the board

§1135. Enforcement of regulation, decision, or order of the board

The Board of Ethics shall have the right to enforce any valid regulation, final decision, or final order of the Board of Ethics or the Ethics Adjudicatory Board in any court of competent jurisdiction in this state by a mandamus or injunction suit brought for that purpose. The district court for the parish wherein the Board of Ethics is domiciled shall have authority to convert a valid final decision or final order into a court order, upon receipt from the Board of Ethics of a rule to show cause for that purpose.

Acts 1979, No. 443, §1, eff. April 1, 1980; Acts 1987, No. 730, §1; Acts 1996, 1st Ex. Sess., No. 64, §6, eff. Jan. 1, 1997; Acts 2012, No. 608, §1, eff. June 7, 2012.

NOTE: See Acts 2012, No.608, §3, relative to the prospective application of Act.



RS 42:1141 - Complaints and investigations

SUBPART B. PROCEDURE

§1141. Complaints and investigations

A.(1) The Board of Ethics members may sit en banc or in panels in such order and at such times as the board directs.

(2) The Board of Ethics may authorize the hearing and determination of matters by separate panels, each consisting of not less than three members. Such panels shall sit at the times and places to hear matters assigned as the chairman directs. Such hearings shall be public except those provided for in Subsection C of this Section. All determinations of a panel shall be by a majority vote. However, if a panel consists of three members, all determinations of the panel shall require a unanimous vote of the members of the panel. Each panel shall be vested with specific subject matter jurisdiction. The Board of Ethics may determine by rule a procedure to rotate members among different subject matter panels to encourage the participation of each member of the board in, and the knowledge of each member of the board of, matters concerning the different provisions of law under the jurisdiction of the board.

(3) Notwithstanding any other provision of this Chapter, the presence of nine members shall be required to conduct the business of the Board of Ethics sitting en banc.

(4) The Board of Ethics shall promulgate procedural and jurisdictional rules relative to the establishment of the several panels. The rules shall specify procedures wherein the chairman may refer matters to the appropriate panel with proper subject matter jurisdiction.

(5) The Board of Ethics by a majority vote of its membership, may review any opinion, decision, finding, or ruling of any panel.

B.(1)(a) The Board of Ethics shall consider any signed sworn complaint from any elector, hereinafter referred to as complainant, concerning a violation of this Chapter which is within its jurisdiction or the regulations or orders issued by the Board of Ethics, or may, by a two-thirds majority vote of its membership, consider any matter which it has reason to believe may be a violation of this Chapter. Additionally, the board may consider any matter which it has reason to believe may be a violation of any other provision of law within its jurisdiction as provided in this Subsection or as may be otherwise provided by law. A certified copy of the vote; a detailed explanation of the matter, including the specific factual allegations upon which the board based its decision to investigate; and a copy of any complaint received by the board, from which the name of the complainant has been redacted, shall be sent by certified mail to the accused and the complainant within ten days after the vote occurs or after receipt of a signed sworn complaint. The chairman of the Board of Ethics may assign a matter to the appropriate panel for investigation, in which case the panel shall conduct a private investigation to elicit evidence upon which the panel shall determine whether to recommend to the board that a public hearing be conducted or that a violation has not occurred.

(b) The board shall provide a person who has filed a non-sworn complaint with only a notification stating the final disposition of the complaint.

(2) A notice or report sent to the board by the legislative auditor or the inspector general may be treated by the board as a matter for consideration in accordance with the provisions of this Subsection.

(3) Any person who, with knowledge of its falsity, makes a false complaint shall be subject to the penalties set forth in R.S. 42:1153.

C.(1) Upon receiving a sworn complaint or voting to consider a matter as provided in Subsection B of this Section, a private investigation shall be conducted to elicit evidence upon which the Board of Ethics shall determine whether a public hearing should be conducted or that a violation has not occurred. The accused and the complainant shall be given written notification of the commencement of the investigation not less than ten days prior to the date set for the commencement of the investigation.

(2) After the investigation has been completed, the Board of Ethics shall determine whether a public hearing should be conducted to receive evidence and to determine whether any violation of any provision of law within its jurisdiction has occurred. If a violation has not occurred, the defendant and the complainant shall be notified within ten days of the ruling.

(3)(a) If the board determines following an investigation that a public hearing should be conducted, the board shall issue charges. A public hearing shall be conducted to receive evidence relative to the facts alleged in the charges and to determine whether any violation of any provision of law within the jurisdiction of the board has occurred. The public hearing on such charges shall be conducted by the Ethics Adjudicatory Board in accordance with the Administrative Procedure Act and this Part.

(b) The charges issued by the board shall contain each of the following:

(i) A plain, concise, and definite written statement of the essential facts constituting the alleged violation.

(ii) The official or customary citation of the statute which is alleged to have been violated.

(iii) The date of the meeting at which the board voted to issue charges.

(iv) The name of the trial attorney, if designated.

(c) If the Board of Ethics does not issue charges within one year from the date upon which a sworn complaint is received or, if no sworn complaint was received, within one year from the date the board voted to consider the matter, the matter shall be dismissed. The one-year period shall be prescriptive. The prescriptive period may be suspended, interrupted, or renounced. The prescriptive period shall be suspended by any of the following:

(i) The person who is the subject of the investigation or complaint files any pleading or proceeding in a state or federal court or with the Ethics Adjudicatory Board related to the matter under investigation that has the effect of delaying or impeding the proceeding.

(ii) The person who is the subject of the investigation or complaint fails to comply with a subpoena or other request from the Board of Ethics for information related to or in connection with the investigation of the Board of Ethics.

(d) The person who is the subject of the investigation or complaint may consent in writing to the suspension of the prescriptive period.

(e) Determinations concerning the prescriptive period provided for in Subparagraph (c) of this Paragraph shall be made by the Ethics Adjudicatory Board.

(f) The Board of Ethics shall consider offering a consent opinion to each person who is the subject of an investigation.

(4) - (8) Repealed by Acts 2012, No. 608, §2, eff. June 7, 2012.

D, E, and F. Repealed by Acts 2012, No. 608, §2, eff. June 7, 2012.

Acts 1979, No. 443, §1, eff. April 1, 1980. Amended by Acts 1980, No. 579, §1; Acts 1980, No. 580, §1; Acts 1987, No. 730, §1; Acts 1996, 1st Ex. Sess., No. 64, §6, eff. Jan. 1, 1997; Acts 1997, No. 1303, §1; Acts 2001, No. 384, §1; Acts 2008, 1st Ex. Sess., No. 23, §1, eff. Aug. 15, 2008; Acts 2008, No. 128, §1; Acts 2008, No. 595, §1; Acts 2010, No. 1002, §1, eff. July 8, 2010; Acts 2010, No. 861, §22; Acts 2012, No. 608, §§1, 2, eff. June 7, 2012.

NOTE: See Acts 1997, No. 1303, §§2 and 3, for effectiveness of Paragraph (B)(3).

NOTE: See Acts 2012, No.608, §3, relative to the prospective application of Act and the application of R.S. 42:1141(C)(3)(c) and amended by the Act.



RS 42:1141.1 - Repealed by Acts 2012, No. 608, §2, eff. June 7, 2012.

§1141.1. Repealed by Acts 2012, No. 608, §2, eff. June 7, 2012.



RS 42:1141.2 - Ethics Adjudicatory Board

§1141.2. Ethics Adjudicatory Board

A. The director of the division of administrative law shall, at a public meeting of the Board of Ethics in December of the year preceding the year in which the terms are to begin, randomly select seven administrative law judges from among those who meet the qualifications to comprise the Ethics Adjudicatory Board. The last selected judge shall serve as the alternate. Members of the adjudicatory board shall have not less than two years of experience as an administrative law judge or not less than ten years experience in the practice of law.

B.(1) The members shall each serve a three-year term, which term shall begin on January first. There shall be no limitation on the number of times a qualified member may be selected to serve.

(2) A vacancy on either three-judge panel shall be filled by the alternate judge.

(3) A vacancy on the Ethics Adjudicatory Board shall be filled for the unexpired term at the next public meeting of the Board of Ethics and in the same manner as for the original selection. The last selected judge shall serve as the alternate.

C. Members of the Ethics Adjudicatory Board shall be subject to the same financial disclosure requirements as are provided by law for members of the Board of Ethics. Such members shall also be subject to the same limitations regarding contracting as are applicable to the members of the Board of Ethics as provided by law.

D. If an administrative law judge who is a member of the Ethics Adjudicatory Board begins work on a matter prior to the end of his term, he shall not be prohibited from completing work on the matter following the end of his term. He shall be considered a member of the Ethics Adjudicatory Board until such work is complete, and such status shall not affect the selection of members for the Ethics Adjudicatory Board.

E. Any member of the Ethics Adjudicatory Board who has a personal interest in or who becomes the subject of a hearing pursuant to this Part shall recuse himself from participation in such hearing.

Acts 2012, No. 608, §1, eff. June 7, 2012.

NOTE: See Acts 2012, No.608, §3, relative to the prospective application of Act.



RS 42:1141.3 - Location of hearings

§1141.3. Location of hearings

The Board of Ethics, a panel thereof, or the Ethics Adjudicatory Board may conduct any hearing provided in this Chapter in the parish wherein the public servant or person alleged to have violated any provision of law within the jurisdiction of the Board of Ethics resides, or in the parish of the official domicile of any office or employment held by the person who is the subject of the investigation or complaint, or in the parish of domicile of the Board of Ethics or the Ethics Adjudicatory Board.

Acts 2012, No. 608, §1, eff. June 7, 2012.

NOTE: See Acts 2012, No.608, §3, relative to the prospective application of Act.



RS 42:1141.4 - Notice and procedure

§1141.4. Notice and procedure

A.(1) Any public servant or other person who is to be the subject of a public or private hearing and the complainant shall be given written notification of the pending charges and of the time and place such hearing is to be held. Such notification shall not be less than sixty days prior to the date set for the hearing. Upon the request of a public servant or other person charged, the hearing may be held sooner.

(2) The Ethics Adjudicatory Board shall give public notice of its hearings that are conducted pursuant to R.S. 42:1141.5.

B.(1) For purposes of an investigation or a hearing, the Board of Ethics, any panel thereof, or its staff, or the Ethics Adjudicatory Board, or any panel thereof, may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any records which a board or panel deems relevant or material to the investigation or hearing. Such attendance of witnesses and the production of any such records may be required at any place designated by a board or panel at no cost to the public servant or other person charged as permitted by the rules of the board requiring such attendance or production or the board of the panel requiring such attendance or production.

(2) The Board of Ethics and the Ethics Adjudicatory Board shall adopt rules providing for discovery consistent with Chapter 3 of Title III of Book II of the Code of Civil Procedure, to the extent and in the manner appropriate to its proceedings.

C. In case of contumacy or refusal to obey a subpoena issued to any public servant or other person, any district court of this state within the jurisdiction of which the inquiry is carried on, or within which said public servant or other person is found, resides, or transacts business, upon application by the Board of Ethics or the Ethics Adjudicatory Board shall have jurisdiction to issue to such public servant or other person an order requiring him to appear before the board or its staff and to produce evidence, if so ordered, or to give testimony concerning the matter under consideration. Any failure to obey such order of the court may be deemed by the court as to be contempt of the court.

D.(1) If any public employee willfully refuses or fails to appear before the Board of Ethics or the Ethics Adjudicatory Board or any court authorized to conduct any hearing or inquiry pertaining to the provisions of this Chapter, or having appeared refuses to testify or answer any question specifically, directly, and narrowly relating to the performance of his official duties on the ground that his testimony or answers would tend to incriminate him, or refuses to accept immunity from prosecution on account of any matter about which he may be asked to testify at any such hearing or inquiry, such action shall be grounds for dismissal or forfeiture of his office or position, and if dismissed, he shall not be eligible thereafter for employment by the governmental entity for a period of five years, unless such reemployment is authorized by a majority vote of the membership of the Board of Ethics.

(2) If any elected official willfully refuses or fails to appear before the Board of Ethics or the Ethics Adjudicatory Board or any court authorized to conduct any hearing or inquiry pertaining to the provisions of this Chapter or having appeared refuses to testify or answer any question specifically, directly, and narrowly relating to the performance of his official duties on the ground that his testimony or answers would tend to incriminate him, or refuses to accept immunity from prosecution on account of any matter about which he may be asked to testify at such hearing or inquiry, such action shall be grounds for the imposition of penalties as provided in R.S. 42:1153.

E. Any public servant or other person who is the subject of any hearing may have legal counsel, cross-examine witnesses, call witnesses, and present evidence in his own behalf. If a person receives an advisory opinion from the Board of Ethics and he acts based upon such advisory opinion, the advisory opinion shall be admissible as evidence at the hearing.

F. Any public servant or other person who is the subject of any investigation shall be advised of his right to have an attorney present.

G. Any witness may be accompanied by counsel at investigations or hearings, which counsel may advise the witness of his rights, subject to reasonable limitations to prevent obstruction of or interference with the orderly conduct of the investigation or hearing. His counsel may also submit proposed questions to be asked for his client.

H. Any witness at any investigation or hearing, subject to rules and regulations promulgated by the Board of Ethics or Ethics Adjudicatory Board, shall be entitled to a copy of his testimony when it becomes important and relevant in a criminal proceeding or subsequent investigation or hearing, provided that the furnishing of such copy will not prejudice the public safety or security.

I. In making any official determination of whether any provision of law within the jurisdiction of the Board of Ethics has been violated, the Ethics Adjudicatory Board may consider testimony pursuant to the Louisiana Code of Evidence.

J. Any public servant or other person who is aggrieved by any action taken by a panel of the Board of Ethics may request a review of the panel's decision by the full Board of Ethics within thirty days of the panel's decision. The Board of Ethics shall determine whether or not to review the panel's action within thirty days of the request for review.

K. The records of the Board of Ethics prepared or obtained in connection with investigations and private hearings conducted by the Board of Ethics, including all extracts of minutes and votes to take any matter under consideration in connection therewith, shall be deemed confidential and privileged, except that such records shall be available to each member of the Board of Ethics upon request. Except as provided in this Section and in R.S. 42:1111(E)(2)(c), all records, including the results and conclusions reached in connection with any investigation or hearing, shall be public.

L.(1) It shall be a misdemeanor, punishable by a fine of not more than two thousand dollars or imprisonment for not more than one year, or both, for any member of the Board of Ethics, its executive secretary, other employee, or any other person, other than the person who is subject to the investigation or complaint, to make public the testimony taken at a private investigation or private hearing of the Board of Ethics or to make any public statement or give out any information concerning a private investigation or private hearing of the Board of Ethics without the written request of the public servant or other person investigated.

(2) Upon receipt of a written request by the public servant or person charged, the Board of Ethics shall furnish the requestor with a certified copy of the entire proceedings of a private hearing, including a verbatim transcript of all testimony considered at such hearing, and make public the findings of any private investigation or hearing in connection with the charges.

M. The provisions of the Open Meetings Law shall not apply to investigations and private hearings conducted by the Board of Ethics.

Acts 2012, No. 608, §1, eff. June 7, 2012.

NOTE: See Acts 2012, No.608, §3, relative to the prospective application of Act.



RS 42:1141.5 - Adjudicatory hearings

§1141.5. Adjudicatory hearings

A. The Ethics Adjudicatory Board shall sit in rotating panels composed of three administrative law judges randomly selected from among the members of the Ethics Adjudicatory Board. The panel shall select the administrative law judge who will preside over the hearing. The determination of the majority of the panel in a particular case shall be the determination of the Ethics Adjudicatory Board. After the hearing, the presiding administrative law judge shall assign authorship responsibility for the determination.

B. After the hearing, the adjudicatory panel shall determine whether a violation of any provision of law within the jurisdiction of the Board of Ethics has occurred. If the adjudicatory panel determines that a violation has occurred, it shall determine what authorized penalties or other sanctions, if any, should be imposed and shall issue a final decision.

C. If the public hearing of the adjudicatory panel fails to disclose clear and convincing evidence to support the charges, the adjudicatory panel shall make an official determination of its findings and shall issue a final decision. The person charged and the complainant shall be notified in writing within ten days of the adjudicatory panel's rendition of a final decision. The person charged may require the adjudicatory panel to make an official determination of the validity of the charges against him.

D. If the adjudicatory panel determines that a violation has occurred and prescribes authorized penalties or other sanctions, the public servant or person may appeal as set forth in R.S. 42:1142.

Acts 2012, No. 608, §1, eff. June 7, 2012.

NOTE: See Acts 2012, No.608, §3, relative to the prospective application of Act.



RS 42:1141.6 - Declaratory opinions

§1141.6. Declaratory opinions

A. Upon application of a public servant, other person, or agency, the Board of Ethics may declare rights, status, and other legal relations established by the provisions of this Chapter or by any other law within its jurisdiction or under opinions issued by the board, either before or after there has been a breach thereof. The applicant may seek to have the Board of Ethics determine any question of construction or validity arising under the provisions of this Chapter or by any other law within its jurisdiction.

B. The Board of Ethics' power to declare rights, status, or legal relations established by the provisions of this Chapter or by any other law within its jurisdiction or under opinions issued by the board, or the construction of such laws or opinions, is not limited or restricted to any proceeding where a declaratory opinion is sought in order to terminate a controversy or remove an uncertainty.

C. The purpose of a declaratory opinion is to settle and afford relief from uncertainty and insecurity with respect to rights, status, and other legal relations established by the provisions of this Chapter or by any other law within the Board of Ethics' jurisdiction or under opinions issued by the board, or the construction of such laws and opinions.

D. A declaratory opinion is a final decision of the Board of Ethics. The decision of the board on an application for a declaratory opinion shall be rendered after a public hearing and only after the requesting party, all other interested parties, and the board's staff have been afforded full and complete opportunity to present evidence, testimony, and argument. A declaratory opinion of the board shall be considered a final decision and shall be reviewable by the Court of Appeal, First Circuit, pursuant to R.S. 42:1142.

E. The Board of Ethics may refuse to render a declaratory opinion where such opinion, if rendered, would not terminate the uncertainty or controversy giving rise to the proceeding.

F. When a declaratory opinion is sought, the public servant, other person, or agency, as necessary and appropriate for the rendition of a declaratory opinion, who has or claims any interest which would be affected by the opinion shall be made a respondent and given notice of the request and of all public hearings conducted pursuant to the request.

G. The procedures for seeking a declaratory opinion and for the public hearing on such request shall be provided by rule adopted by the Board of Ethics pursuant to the Administrative Procedure Act.

Acts 2012, No. 608, §1, eff. June 7, 2012.

NOTE: See Acts 2012, No.608, §3, relative to the prospective application of Act.



RS 42:1142 - Appeals

§1142. Appeals

A.(1) Whenever action is taken against any public servant or person by order of the Board of Ethics, or panel thereof, or by a final decision of the Ethics Adjudicatory Board, or by an agency head by order of the Board of Ethics, or panel thereof, or by a final decision of the Ethics Adjudicatory Board, or whenever any public servant or person is aggrieved by any action taken by the Board of Ethics, or panel thereof, or the Ethics Adjudicatory Board, he may appeal to the Court of Appeal, First Circuit.

(a) An order of the Board of Ethics, or panel thereof, may be appealed by filing a written motion with the Board of Ethics within thirty days after the signing and transmission of the notice of the order.

(b) A final decision of the Ethics Adjudicatory Board may be appealed by filing a written motion with the Ethics Adjudicatory Board within thirty days after the signing and transmission of the notice of the final decision, or if a rehearing is requested, within thirty days after the transmission of the notice of the decision of the Ethics Adjudicatory Board on the rehearing.

(2)(a) Upon the unanimous vote of its members present and voting, the Board of Ethics may appeal a final decision of the Ethics Adjudicatory Board to the Court of Appeal, First Circuit, within thirty days after the signing and transmission of the notice of the final decision, or if a rehearing is requested, within thirty days after the transmission of the notice of the decision of the Ethics Adjudicatory Board on the rehearing. Only questions of law in a final decision may be appealed pursuant to this Paragraph, and the appeal shall be limited to the record created at the hearing before the adjudicatory panel of the Ethics Adjudicatory Board. For purposes of this Paragraph, "final decision" means the decision and order of the adjudicatory panel of the Ethics Adjudicatory Board on the final disposition of the entire matter the Ethics Adjudicatory Board was required to hear.

(b) If the Board of Ethics does not prevail in the final disposition of its appeal, the Board of Ethics shall be responsible for the payment of reasonable attorney fees and court costs of the other party inclusive of all stages of litigation and appeal.

(c) The amount of attorney fees shall be determined by the court of appeal and shall be set forth in the court's judgment.

(3) Any refusal by the Board of Ethics to issue a declaratory opinion is subject to the supervisory jurisdiction of the appellate court as provided by Article V, Section 10 of the Constitution of Louisiana. The Court of Appeal, First Circuit, shall promulgate rules of procedure to be followed in taking and lodging such appeals.

B. In the event that any public employee suspended or dismissed by order of the Board of Ethics, or panel thereof, or by a final decision of the Ethics Adjudicatory Board, or any public employee suspended or dismissed by an appointing authority by an order of the Board of Ethics, or panel thereof, or a final decision of the Ethics Adjudicatory Board expressly for violation of any provision of law within the jurisdiction of the Board of Ethics is ordered reinstated by a final court order upon appeal, the public employee shall be entitled to receive his back pay for the period of his suspension or improper dismissal less any earnings by him during the period from other sources, provided, however, that there shall be excluded from the mentioned deduction costs of court and reasonable attorney fees which shall be fixed by the court.

C. Notwithstanding the provisions of this Section, a public employee who has attained permanent status in the classified state or city service, as provided in Article X, Section 1 of the Constitution of Louisiana, may, whenever any disciplinary action is taken against him by the Board of Ethics, or panel thereof, or the Ethics Adjudicatory Board, or by an appointing authority by order of the Board of Ethics, or panel thereof, or the Ethics Adjudicatory Board, appeal to the appropriate civil service commission, if written application to the board or panel that ordered the disciplinary action is made within thirty days after the decision becomes final. Any decision of a civil service commission may be appealed to the Court of Appeal, First Circuit, either by the Board of Ethics or the public employee, if a written motion is filed with the civil service commission within thirty days after the decision of such civil service commission becomes final.

D. Notwithstanding the provisions of this Section, any tenured public employee of a public institution of higher education in this state may, whenever any disciplinary action is taken against him by the Board of Ethics, or panel thereof, or the Ethics Adjudicatory Board, or by the appointing authority by order of the Board of Ethics, or panel thereof, or the Ethics Adjudicatory Board, appeal to the appropriate higher education management board, if the tenured employee files a written appeal with the board or panel that ordered the disciplinary action within thirty days after the order or the decision becomes final. Such appeal shall be solely on the record of the hearing of the board or panel that ordered the disciplinary action and the Board of Ethics and the Ethics Adjudicatory Board shall adopt rules and regulations to effectuate the preparation of such record. If appeal is timely filed, the appropriate higher education management board shall review the record and decision shall be rendered within one hundred twenty days of the receipt of the record from the board or panel that ordered the disciplinary action. Any decision of a higher education management board may be appealed to the Court of Appeal, First Circuit, as provided in this Chapter, either by the Board of Ethics or by the tenured public employee, upon application to the appropriate higher education management board within thirty days after the decision of such higher education management board is rendered.

Acts 1979, No. 443, §1, eff. April 1, 1980; Acts 1996, 1st Ex. Sess., No. 64, §6, eff. Jan. 1, 1997; Acts 1999, No. 252, §1, eff. June 11, 1999; Acts 2008, 1st Ex. Sess., No. 24, §1, eff. March 14, 2008; Acts 2008, No. 595, §1; Acts 2010, No. 1002, §1, eff. July 8, 2010; Acts 2012, No. 607, §1, eff. June 7, 2012.



RS 42:1143 - Procedure and rules of evidence

§1143. Procedure and rules of evidence

Except as otherwise provided in this Chapter, all proceedings conducted by the board or panel shall be subject to and in accordance with the Administrative Procedure Act.

Acts 1979, No. 443, §1, eff. April 1, 1980; Acts 1996, 1st Ex. Sess., No. 64, §6, eff. Jan. 1, 1997.



RS 42:1151 - Administrative enforcement

SUBPART C. ENFORCEMENT AND PENALTIES

§1151. Administrative enforcement

A. Enforcement as to current public employees. An agency head and any other public servant having the authority to appoint a person to a position of public service, regardless of whether or not such appointment requires the approval of the Senate or any other body, employee, or person, shall take such action as may be ordered by a final decision of the Ethics Adjudicatory Board with respect to any public employee within his agency or any such appointee, upon a determination that such employee or appointee has violated any provision of law within the jurisdiction of the Board of Ethics or any order, rule, or regulation promulgated thereunder. Such action may include the imposition of the conditions described in Subsection B of this Section.

B. Enforcement as to former public servants and other persons. Upon a determination by the Ethics Adjudicatory Board or a court of competent jurisdiction, that a former public servant or other person has violated any provision of law within the jurisdiction of the Board of Ethics or any order, rule, or regulation promulgated hereunder, the agency head or the Ethics Adjudicatory Board shall bar or impose reasonable conditions upon:

(1) The appearance before such agency of such former public servant or other person.

(2) The conduct of, or negotiation or competition for, business with such agency by such former public servant or other person, for such period of time as may be necessary or appropriate to effectuate the purposes of this Chapter.

Acts 1979, No. 443, §1, eff. April 1, 1980; Acts 1996, 1st Ex. Sess., No. 64, §6, eff. Jan. 1, 1997; Acts 2012, No. 608, §1, eff. June 7, 2012.

NOTE: See Acts 2012, No.608, §3, relative to the prospective application of Act.



RS 42:1152 - Rescission of action of a governmental entity

§1152. Rescission of action of a governmental entity

A. Subject to the limitations set forth in this Section, the Ethics Adjudicatory Board may cancel or rescind any contract of or permit or license issued by a governmental entity without liability to the governmental entity when:

(1) The Ethics Adjudicatory Board has found that a violation of law within the jurisdiction of the Board of Ethics has influenced the issuing of the permit or license or the making of such contract.

(2) The Ethics Adjudicatory Board finds under all of the circumstances that the interests of the governmental entity so require; however, such rescission is to be limited so as to not adversely affect the interests of innocent third parties.

B. The determination referred to in Subsection A of this Section shall be made in accordance with the procedures set forth in this Part and shall be subject to judicial review in accordance with the provisions of R.S. 42:1142, provided that the Ethics Adjudicatory Board may suspend the contract, permit, or license of the governmental entity subject to the limitations in Paragraph (A)(2) of this Section pending the determination of the merits of the controversy.

Acts 1979, No. 443, §1, eff. April 1, 1980; Acts 1988, No. 581, §1; Acts 1996, 1st Ex. Sess., No. 64, §6, eff. Jan. 1, 1997; Acts 2012, No. 608, §1, eff. June 7, 2012.

NOTE: See Acts 2012, No.608, §3, relative to the prospective application of Act.



RS 42:1153 - Penalties

§1153. Penalties

A. Upon a determination that any elected official or other person has violated any provision of any law within the jurisdiction of the Board of Ethics except violations of the Campaign Finance Disclosure Act which shall be governed by Chapter 11 of Title 18 of the Louisiana Revised Statutes of 1950, the Ethics Adjudicatory Board may censure the elected official or person, or impose a fine of not more than ten thousand dollars, or both.

B. Upon a determination that any public employee or other person has violated any provision of any law within the jurisdiction of the Board of Ethics except violations of the Campaign Finance Disclosure Act which shall be governed by Chapter 11 of Title 18 of the Louisiana Revised Statutes of 1950, the Ethics Adjudicatory Board may remove, suspend, or order a reduction in pay, or demotion of the public employee or other person, or impose a fine of not more than ten thousand dollars, or both.

Acts 1979, No. 443, §1, eff. April 1, 1980; Acts 1996, 1st Ex. Sess., No. 64, §6, eff. Jan. 1, 1997; Acts 1996, 1st Ex. Sess., No. 66, §3, eff. Jan. 1, 1997; Acts 2012, No. 608, §1, eff. June 7, 2012.

NOTE: See Acts 2012, No.608, §3, relative to the prospective application of Act.



RS 42:1154 - Civil penalties for illegal payments

§1154. Civil penalties for illegal payments

When the results of an investigation conducted pursuant to this Part indicates that a violation of R.S. 42:1117 has occurred, and after an adjudicatory hearing on the matter, the Ethics Adjudicatory Board may order the payment of a penalty by any person who violates R.S. 42:1117. The penalty shall be limited to an amount not in excess of ten thousand dollars. Any appeal of such final decision by the Ethics Adjudicatory Board shall be to the Court of Appeal, First Circuit, pursuant to R.S. 42:1142.

Acts 1979, No. 443, §1, eff. April 1, 1980; Acts 1996, 1st Ex. Sess., No. 66, §§3, 5, eff. Jan. 1, 1997; Acts 2012, No. 608, §1, eff. June 7, 2012.

NOTE: See Acts 2012, No.608, §3, relative to the prospective application of Act.



RS 42:1155 - Penalties for illegal gain; forfeiture of gifts, payments

§1155. Penalties for illegal gain; forfeiture of gifts, payments

A. If an investigation conducted pursuant to this Part reveals that any public servant or other person has violated any law within the jurisdiction of the Board of Ethics to his economic advantage, and after an adjudicatory hearing on the matter, the Ethics Adjudicatory Board may order the payment of penalties. Recovery may include, in addition to an amount equal to such economic advantage, penalties not to exceed one half of the amount of the economic advantage. Any appeal of such final decision by the Ethics Adjudicatory Board shall be to the Court of Appeal, First Circuit, pursuant to R.S. 42:1142.

B. The Ethics Adjudicatory Board is authorized to order the forfeiture of any gifts or payments made in violation of this Chapter.

Acts 1979, No. 443, §1, eff. April 1, 1980; Acts 1996, 1st Ex. Sess., No. 64, §6, eff. Jan. 1, 1997; Acts 1996, 1st Ex. Sess., No. 66, §3, eff. Jan. 1, 1997; Acts 2012, No. 608, §1, eff. June 7, 2012.

NOTE: See Acts 2012, No.608, §3, relative to the prospective application of Act.



RS 42:1156 - Finding of possible criminal violation

§1156. Finding of possible criminal violation

Upon finding at a public hearing that there is probable cause to believe that any public servant or other person has violated any criminal law of this state, the Board of Ethics or the Ethics Adjudicatory Board shall forward a copy of its findings to the district attorney of the parish in which the violation occurred, for appropriate action. Thereafter, notwithstanding any other provision of this Chapter, such district attorney shall have access to all records of the board relative to such charges.

Acts 1979, No. 443, §1, eff. April 1, 1980; Acts 1996, 1st Ex. Sess., No. 64, §6, eff. Jan. 1, 1997; Acts 2012, No. 608, §1, eff. June 7, 2012.

NOTE: See Acts 2012, No.608, §3, relative to the prospective application of Act.



RS 42:1157 - Late filing fees

§1157. Late filing fees

A.(1)(a) The staff of the Board of Ethics may assess and issue a final order for the payment of late filing fees, in accordance with rules adopted by the Board of Ethics, for any failure to timely file any report or statement due under any law under its jurisdiction as provided in R.S. 42:1132(C), R.S. 24:50 et seq., R.S. 49:71 et seq., or R.S. 33:9661 et seq. A final order issued pursuant to this Subparagraph shall be appealable to the Ethics Adjudicatory Board for an adjudicatory hearing conducted in accordance with R.S. 42:1141.5.

(b) The Board of Ethics may waive all or any part of late filing fees assessed pursuant to Subparagraph (a) of this Paragraph. Any request for waiver of late filing fees assessed in a final order of the staff of the Board of Ethics shall be made to the Board of Ethics, which shall promulgate rules governing the procedure to request a waiver as well as to provide for waiver for "good cause" shown. "Good cause" shall be defined as any action or circumstance which, in the considered judgment of the Board of Ethics, were not within the control of the late filer and which were the direct cause of the late filing or any applicable provision in R.S. 18:1511.5(B). The final disposition of the Board of Ethics on a request for waiver shall not be appealable to the Ethics Adjudicatory Board.

(c) The Board of Ethics shall promulgate rules to facilitate the carrying out of the provisions of this Chapter regarding order for, payment of, and waiver of late filing fees.

(d) When all delays for a request for waiver or appeal of late filing fees have expired, a final order of the Board of Ethics or its staff shall become executory and may be enforced as any other money judgment. The Board of Ethics may file civil proceedings to collect such late filing fees in a court of competent jurisdiction. The proceedings shall be conducted pursuant to the relevant provisions of the Louisiana Code of Civil Procedure.

(2) The late filing fees for any lobbyist required to register and file reports under the provisions of R.S. 24:50 et seq., shall be as provided in R.S. 24:58(D). The late filing fees for any lobbyist required to register and file reports under the provisions of R.S. 49:71 et seq., shall be as provided in R.S. 49:78(D); however, the late filing fees applicable to a lobbyist for a lobbyist expenditure report filed pursuant to R.S. 24:55(G) or R.S. 49:76(G) which contains all of the information required by Part IV of Chapter 1 of Title 49 of the Louisiana Revised Statutes of 1950 and all of the information required by Part III of Chapter 1 of Title 24 of the Louisiana Revised Statutes of 1950 shall be fifty dollars per day. The late filing fees for any lobbyist required to register and file reports under the provisions of R.S. 33:9661 et seq., shall be as provided in R.S. 33:9668(D).

(3)(a)(i) The late filing fees for any violation of R.S. 42:1114 shall be as provided in R.S. 42:1124.1(A).

(ii) The late penalties for any violation of R.S. 42:1124, 1124.2, 1124.2.1, or 1124.3 shall be as provided in R.S. 42:1124.4.

(b) The late filing fees for any violation of R.S. 42:1114.2 shall be as provided in R.S. 42:1114.2(G).

(4) Any late filing fees assessed by the Board of Ethics or its staff, for any failure to timely file any report or statement due, shall not exceed the following:

(a) If the fee is forty dollars per day, the maximum shall be one thousand dollars.

(b) If the fee is fifty dollars per day, the maximum shall be one thousand five hundred dollars.

(c) If the fee is sixty dollars per day, the maximum shall be two thousand dollars.

(d) If the fee is one hundred dollars per day, the maximum shall be two thousand five hundred dollars.

(e) If the fee is two hundred dollars per day, the maximum shall be three thousand dollars.

(f) If the fee is five hundred dollars per day, the maximum shall be twelve thousand five hundred dollars.

B. The staff of the Board of Ethics shall mail by certified mail a notice of delinquency within four days after the due date of which the staff knows or has reason to know, for any report or statement due under the laws within its jurisdiction which has not been timely filed.

C. All funds collected by the staff of the Board of Ethics as provided in Subsection A of this Section shall be deposited upon receipt in the state treasury.

Acts 1996, 1st Ex. Sess., No. 66, §§3, 5, eff. Jan. 1, 1997; Acts 1999, No. 2, §1, eff. April 22, 1999; Acts 1999, No. 417, §1; Acts 1999, No. 1349, §2, eff. July 12, 1999; Acts 2001, No. 293, §1; Acts 2004, No. 116, §1, eff. Jan. 1, 2005; Acts 2004, No. 868, §1, eff. Jan. 1, 2005; Acts 2008, 1st Ex. Sess., No. 1, §2, eff. Jan. 1, 2009; Acts 2008, No. 472, §1, eff. Jan. 1, 2009; Acts 2010, No. 788, §1, eff. Jan. 1, 2011; Acts 2010, No. 857, §2; Acts 2012, No. 608, §1, eff. June 7, 2012; Acts 2014, No. 687, §1; Acts 2014, No. 739, §1.

NOTE: See Acts 2012, No.608, §3, relative to the prospective application of Act.



RS 42:1157.1 - Timely filing of reports and statements due; presumption

§1157.1. Timely filing of reports and statements due; presumption

A. The filing of reports and statements shall be deemed timely in the following cases:

(1) The papers are hand-delivered, mailed, or deposited for delivery with a commercial delivery service, on or before the due date. If the papers are received by mail or delivered by a commercial delivery service on the first day following the due date, there shall be a rebuttable presumption that the papers were timely filed. In all cases where the presumption does not apply, the timeliness of the filing shall be shown only by an official U.S. postmark, official receipt or certificate from the U.S. Postal Service, or by receipt or invoice of a commercial delivery service made at the time of mailing or deposit for delivery which indicates the date thereof. For purposes of this Section, "by mail" applies only to the U.S. Postal Service.

(2) The report or statement due is transmitted by facsimile transmission or electronic transfer and received by the board on or before the due date. Any report or statement transmitted by facsimile transmission or electronic transfer and received by the board shall be considered as if filed in the original. However, in the case where the staff of the board discovers that a facsimile transmission or electronic transfer is illegible upon receipt, the staff shall immediately give notice to the party whose report or other statement is illegible that a legible copy of such facsimile transmission or electronic transfer shall be mailed, transmitted by a commercial delivery service, or hand-delivered within twenty-four hours to the offices of the board. The filing date shall be deemed to be the date of receipt of the facsimile transmission or electronic transfer of the report or statement.

B. If the date on which a report or statement is required to be filed occurs on a weekend or a federal or state holiday, the report shall be filed no later than the first working day after the date it would otherwise be due that is not a federal or state holiday.

Acts 1996, 1st Ex. Sess., No. 66, §§3, 5, eff. Jan. 1, 1997; Acts 1999, No. 164, §2.



RS 42:1157.2 - Repealed by Acts 2012, No. 608, §2, eff. June 7, 2012.

§1157.2. Repealed by Acts 2012, No. 608, §2, eff. June 7, 2012.



RS 42:1157.3 - Outside counsel; contingency fee; enforcement and collection authority

§1157.3. Outside counsel; contingency fee; enforcement and collection authority

The board may contract with outside counsel on a contingency fee basis to enforce judgments that may arise under this Part. Any such firm or attorney shall be selected pursuant to a request for proposals in accordance with Chapter 17 of Subtitle III of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 1999, No. 850, §1; Acts 2014, No. 864, §§4 and 5.



RS 42:1158 - Board of Ethics Computerized Data Management System; purpose; goals

SUBPART D. COMPUTER DATA MANAGEMENT SYSTEM

§1158. Board of Ethics Computerized Data Management System; purpose; goals

A.(1) To enhance the board's ability to govern and enforce the Code of Governmental Ethics and to provide efficient and economical dissemination of information, the board shall establish the Board of Ethics Computerized Data Management System.

(2) The following basic specifications shall be designed into the board's computerized data management system:

(a) The system shall be capable of handling each type of report required to be filed with the board.

(b) The system shall permit electronic filing of all reports required to be filed with the board or as provided for by this Chapter.

(c) The system shall provide for in-house review of all reports filed with the board.

(d) The system's database shall be categorized to provide for citizen's access of all reports filed with the board. This access shall include, but not be limited to, the ability of the public to search by contributor names the system's database of campaign finance disclosure reports that are required to be filed electronically by R.S. 18:1485 and R.S. 42:1125.

(e) The system shall provide a person viewing campaign finance reports filed electronically by a candidate pursuant to R.S. 18:1485 with a link to all reports filed pursuant to R.S. 42:1124.6 in which the candidate is listed.

B. The computerized data system shall be used to aid in the distribution of materials to state and local agencies as provided in R.S. 42:1170.

C. Notwithstanding any contrary provision of this Section, any material or information which is confidential as provided by law shall be excluded from such public access.

D. The Board of Ethics Computerized Data Management System shall commence basic operations no later than May 1, 1997, with total implementation of the system as provided for in this Subpart by May 1, 1998.

Acts 1996, 1st Ex. Sess., No. 64, §6, eff. Jan. 1, 1997; Acts 2010, No. 804, §1, eff. June 30, 2010.



RS 42:1159 - Access; Internet; restrictions

§1159. Access; Internet; restrictions

A. To enhance the public's ability to gather information easily regarding the conduct of elected officials, public employees, and other persons regulated by the board, the board shall maintain a website which allows the public to quickly and easily review disclosure reports filed with the board, agendas of board meetings, and opinions and decisions rendered by the board.

B. The board shall regularly review and update its website to improve access to its public information.

C. The board shall not reduce or impair in any manner the level of the public's access via the Internet to the information provided by the board on its website from the level of access that exists on June 5, 2003.

D. The board shall exclude from the website any material or information which is confidential as provided by law.

Acts 2003, No. 203, §1, eff. June 5, 2003.



RS 42:1161 - Preventive measures by agency heads

PART IV. MISCELLANEOUS PROVISIONS

§1161. Preventive measures by agency heads

A. Filing of reports. Every agency head shall file confidential reports with the board or panel on any matters that come to his attention which he believes may constitute a violation of this Chapter which is within the board or panel's jurisdiction.

B. Cooperation with board. Every agency head shall cooperate in every possible manner in connection with any investigation or hearing which may be lawfully conducted by the board or panel.

C. Compliance with order of board or panel. Every agency head shall forthwith comply with any lawful order received from the board or panel and shall immediately take disciplinary action against any employee under his supervision when ordered to do so by the board or panel.

D. Failure to comply with order of board or panel. Failure on the part of any agency head who is not an elected official to comply promptly with any lawful order received from the board or panel shall subject him to all penalties provided for elsewhere in this Chapter and shall cause the immediate suspension of all salary and other benefits which he otherwise would be entitled to receive. Such suspension shall remain in effect during the period in which he fails or refuses to comply, and all public employees are hereby directed to refuse to honor any drafts or other documents which would violate this provision.

E. Agency employment lists. Every agency head shall furnish the board or panel, upon request, a list showing the names, positions, compensation, if any, and the time actually spent earning such compensation of all agency employees. The list shall be prepared at the expense of the agency furnishing it out of funds available to such agency.

F. Screening of employees. Every agency head shall constantly screen all employees under his supervision to ascertain that such employees are needed to perform the work of the agency and shall promptly take the necessary steps to reduce the number of the employees of the agency to a sufficient or satisfactory number required. Knowingly having one or more employees on the payroll who are not rendering service for which they are being paid or having one or more employees on the payroll that violate the provisions of R.S. 42:1119 shall subject the agency head, a public employee having the authority to hire and fire the employee, and the immediate supervisor of the employee, as well as such employee, to the disciplinary action and penalties provided by this Chapter.

Acts 1979, No. 443, §1, eff. April 1, 1980; Acts 1996, 1st Ex. Sess., No. 64, §§6, 11, eff. Jan. 1, 1997.



RS 42:1162 - Copy of ethics code to be furnished by the secretary of state

§1162. Copy of ethics code to be furnished by the secretary of state

Whenever the secretary of state shall issue a commission to a public servant, he shall include therewith a copy of this Chapter in pamphlet or other form convenient to the secretary, and the public servant shall acknowledge receipt thereof when filing his oath of office with the secretary of state.

Acts 1979, No. 443, §1, eff. April 1, 1980.



RS 42:1163 - Prescription

§1163. Prescription

No action to enforce any provision of this Chapter shall be commenced after the expiration of two years following the discovery of the occurrence of the alleged violation, or four years after the occurrence of the alleged violation, whichever period is shorter.

Acts 1979, No. 443, §1, eff. April 1, 1980.



RS 42:1164 - Criminal laws not affected

§1164. Criminal laws not affected

Nothing in this Chapter is intended to nor is to be construed as repealing, amending, or modifying in any way any provision of any criminal law of this state.

Acts 1979, No. 443, §1, eff. April 1, 1980.



RS 42:1165 - Authority of school boards to administer tenure laws not affected

§1165. Authority of school boards to administer tenure laws not affected

A. Nothing in this Chapter is intended nor shall it be construed to have the effect of repealing, amending, or modifying in any way any state tenure statutes pertaining to the rights of probationary or permanent teachers or other public employees of any parish or city school board of this state nor the authority of any such school board to administer the state tenure statutes, relative to teachers and other public employees of the school board, when such teachers and other public employees are serving in their official capacities. All job actions based upon the causes for disciplining or dismissal of teachers or other school public employees, as may be now or hereafter set forth in the state tenure statutes, shall remain under the exclusive jurisdiction of the appropriate parish or city school board.

B. Subject to the provisions of Subsection A, the board or panel may order that any public employee of a parish or city school board of this state be disciplined or dismissed as provided in this Chapter whenever the board or panel has determined that the public employee has violated any provision of law within the jurisdiction of the board.

Acts 1979, No. 443, §1, eff. April 1, 1980; Acts 1996, 1st Ex. Sess., No. 64, §6, eff. Jan. 1, 1997.



RS 42:1166 - Violation of code by tenured public employee of a state public higher education institution

§1166. Violation of code by tenured public employee of a state public higher education institution

Any final determination that a tenured public employee of a public higher education institution in this state has violated any provision of law within the jurisdiction of the board, except as otherwise exempted therefrom, may be grounds for disciplining or dismissing the tenured public employee by the appropriate higher education management board, or by the appointing authority by order of the board or panel in accordance with applicable tenure law, rule, or policy.

Acts 1979, No. 443, §1, eff. April 1, 1980; Acts 1996, 1st Ex. Sess., No. 64, §6, eff. Jan. 1, 1997.



RS 42:1167 - Judges

§1167. Judges

All judges, as defined by the Code of Judicial Conduct, shall be governed exclusively by the provisions of the Code of Judicial Conduct, which shall be administered by the Judiciary Commission provided for in Article V, Section 25 of the Constitution of Louisiana.

Acts 1979, No. 443, §1, eff. April 1, 1980.



RS 42:1168 - Perjury; malfeasance in office

§1168. Perjury; malfeasance in office

A. Perjury. Any person who intentionally and knowingly either files a false sworn complaint with the board or who gives false sworn testimony before the board or panel shall, upon conviction by a court of competent jurisdiction, be guilty of the crime of perjury and subject to the penalty set forth in R.S. 14:123.

B. Malfeasance by member of the board. Any member of the board who knowingly and intentionally initiates action by the board or panel against any public servant, or person knowing such action to be false shall, upon conviction by a court of competent jurisdiction, be guilty of the crime of malfeasance in office and subject to the penalty set forth in R.S. 14:134.

Acts 1979, No. 443, §1, eff. April 1, 1980; Acts 1996, 1st Ex. Sess., No. 64, §6, eff. Jan. 1, 1997.



RS 42:1169 - Freedom from reprisal for disclosure of improper acts

§1169. Freedom from reprisal for disclosure of improper acts

A. Any public employee who reports to a person or entity of competent authority or jurisdiction information which he reasonably believes indicates a violation of any law or of any order, rule, or regulation issued in accordance with law or any other alleged acts of impropriety related to the scope or duties of public employment or public office within any branch of state government or any political subdivision shall be free from discipline, reprisal, or threats of discipline or reprisal by the public employer for reporting such acts of alleged impropriety. No employee with authority to hire, fire, or discipline employees, supervisor, agency head, nor any elected official shall subject to reprisal or threaten to subject to reprisal any such public employee because of the employee's efforts to disclose such acts of alleged impropriety.

B.(1)(a) If any public employee is suspended, demoted, dismissed, or threatened with such suspension, demotion, or dismissal as an act of reprisal for reporting an alleged act of impropriety in violation of this Section, the public employee shall report such action to the board.

(b) If any person that is a public employee because of a contractual arrangement with a governmental entity or agency thereof has the contract with the governmental entity or agency suspended, reduced, or terminated or is threatened with the suspension, reduction, or termination of the contract with the governmental entity or agency as an act of reprisal for reporting an alleged act of impropriety in violation of this Section, the public employee shall report such action to the board.

(2)(a) A public employee who is wrongfully suspended, demoted, or dismissed shall be entitled to reinstatement of his employment and entitled to receive any lost income and benefits for the period of any suspension, demotion, or dismissal.

(b) A person that is a public employee because of a contractual arrangement with a governmental entity or agency thereof whose contract is wrongfully suspended, reduced, or terminated shall be entitled to reinstatement of his contract and entitled to receive any lost compensation under the terms of the contract.

C. The board shall provide written notice of the commencement of an investigation of a report of a violation of this Section to the agency head of the employee, or if the agency head is the defendant, then to an agency head of the governmental entity that supervises the agency, or if none, then to the governing authority of the governmental entity not less than ten days prior to the date set for the investigation. If the board determines, following an investigation, that it shall offer a consent opinion or conduct a public or private hearing to receive evidence and determine whether any violation of this Section has occurred, the board shall provide written notice of the hearing or consent opinion to the agency head of the employee, or if the agency head is the defendant, then to an agency head of the governmental entity that supervises the agency, or if none, then to the governing authority of the governmental entity not less than sixty days prior to the date set for the action by the board. The employee's agency shall cooperate in every possible manner in connection with any investigation conducted by the board. The agency shall be considered to be an indispensable party to any investigation, hearing, or consent opinion and may have legal counsel, cross-examine witnesses, call witnesses, and present evidence on its behalf.

D. Any employee with the authority to hire, fire, or discipline employees, supervisor, agency head, or elected official who violates this Section shall be subject to the same fines and penalties provided for other violations of this Chapter. In addition, if the board, following a public hearing, finds there is probable cause to believe that a person has violated a criminal law of this state, pursuant to R.S. 42:1156, the board shall forward a copy of its findings to the district attorney of the parish in which the violation occurred for appropriate action. Thereafter, notwithstanding any other provision of this Chapter, such district attorney shall have access to all records of the board relative to such findings.

E. Upon notification by the employee, the employee's agency, the defendant, or the defendant's agency that the employee has commenced a civil action in a district or federal court or with a federal agency with adjudicatory authority over employment complaints against his agency pursuant to R.S. 23:967(B) or other relevant state or federal statutes at any time prior to the board's final determination as to whether a violation of this Section has occurred, the board shall stay any action pending before the board until a final order in the civil or adjudicatory action is issued, and the prescriptive period provided for in R.S. 42:1163 for action shall be suspended while such civil or adjudicatory action is pending and shall resume when such final order is issued. The final order of the court in the civil action or agency in an adjudicatory action, except if the action is dismissed by the plaintiff, shall resolve all matters the employee has pending before the board regarding this Section.

F. Each agency head shall ensure that a notice containing an explanation in plain language of the rights of employees under this Section is posted and maintained at some convenient and conspicuous point in each building where more than ten public employees are employed. The specific content of this notice shall be determined by the board.

Acts 1979, No. 443, §1, eff. April 1, 1980; Acts 1995, No. 1115, §1; Acts 1996, 1st Ex. Sess., No. 64, §6, eff. Jan. 1, 1997; Acts 1999, No. 327, §1; Acts 2006, No. 373, §1, eff. June 15, 2006; Acts 2007, No. 148, §1; Acts 2008, 1st Ex. Sess., No. 5, §1, eff. April 26, 2008; Acts 2014, No. 362, §1.



RS 42:1170 - Ethics education; mandatory requirements; ethics designee

§1170. Ethics education; mandatory requirements; ethics designee

A.(1) Commencing with terms of office beginning January 1, 2008, and thereafter, each statewide elected official, legislator, and public service commissioner shall receive a minimum of one hour of education and training on the Code of Governmental Ethics during each year of his term of office. All newly elected officials shall receive the required one hour of education training on the Code of Governmental Ethics within the first ninety days after taking the oath of office. In addition, each statewide elected official, legislator, and public service commissioner shall receive a minimum of one hour of education and training on the Campaign Finance Disclosure Act during his term of office.

(2) Commencing with the terms of office beginning January 1, 2010, and thereafter, each elected official who was not required to complete education and training on the Code of Governmental Ethics pursuant to Paragraph (1) of this Subsection shall receive a minimum of one hour of education and training during each year of his term of office. All newly elected officials shall receive the required one hour of education training on the Code of Governmental Ethics within the first ninety days after taking the oath of office. In addition, each such elected official who was not required to complete education and training pursuant to Paragraph (1) of this Subsection shall receive a minimum of one hour of education and training on the Campaign Finance Disclosure Act during his term of office.

(3)(a)(i) Commencing on January 1, 2012, each public servant who was not required to complete education and training pursuant to Paragraph (1) or (2) of this Subsection shall receive a minimum of one hour of education and training on the Code of Governmental Ethics during each year of his public employment or term of office, as the case may be.

(ii) Commencing on January 1, 2014, each head of a department, except statewide elected officials, of the executive branch enumerated in R.S. 36:4(A), shall be required to receive an additional one hour of education and training on the Code of Governmental Ethics during each year of his public employment or term of office, as the case may be. The additional topic to be addressed shall be contract ethics.

(b) The provisions of Subparagraph (a) of this Paragraph shall not apply to any person who is a public servant solely because he serves as an uncompensated volunteer fireman or an uncompensated auxiliary or reserve law enforcement officer.

(c) The provisions of Subparagraph (a) of this Paragraph shall not apply to a nonsalaried employee of a hospital owned or operated by a hospital service district as defined in R.S. 46:1072 unless the employee is authorized to enter into contracts on behalf of the hospital for goods or services or the duties of the employee include the supervision of another public employee.

(4)(a) Commencing on January 1, 2009, each lobbyist registered pursuant to the provisions of Part III of Chapter 1 of Title 24 of the Louisiana Revised Statutes of 1950 relative to lobbying of the legislature shall receive a minimum of one hour of education and training on such provisions and on the provisions of the Code of Governmental Ethics which the Board of Ethics determines are relevant to such a lobbyist during each year the lobbyist is registered.

(b) Commencing on January 1, 2009, each lobbyist registered pursuant to the provisions of Part IV of Chapter 1 of Title 49 of the Louisiana Revised Statutes of 1950 relative to lobbying of executive branch agencies shall receive a minimum of one hour of education and training on such provisions and on the provisions of the Code of Governmental Ethics which the Board of Ethics determines are relevant to such a lobbyist during each year such lobbyist is registered.

(5) A former public servant whose public service in a calendar year lasted less than ninety days shall not be required to receive education and training on the Code of Governmental Ethics pursuant to Paragraph (1), (2), or (3) of this Subsection during that year.

B. The education and training required pursuant to this Section may be received either in person or via the Internet through the training and education materials designed by the board pursuant to R.S. 42:1134.

C.(1) Each agency head of a state agency shall designate at least one person who shall, with the assistance of the board, provide all public servants of that agency information and instruction relative to ethics and conflicts of interest concerning the following provisions: the Code of Governmental Ethics and, if appropriate or applicable to the functions of the agency or the public servants within the agency, information concerning the Campaign Finance Disclosure Act, the provisions of Part III of Chapter 1 of Title 24 relative to lobbying of the legislature, the provisions of Part IV of Chapter 1 of Title 49 of the Louisiana Revised Statutes of 1950 relative to lobbying of executive branch agencies, the Louisiana Riverboat Economic Development and Gaming Control Act, the Louisiana Economic Development and Gaming Corporation Act, the Louisiana Lottery Corporation Law, and the Video Draw Poker Devices Control Law. The agency shall also provide instruction and information to such public servants intended to educate them about the particular ethics laws to which they are subject and the procedures by which such laws are enforced. On and after January 1, 2009, no agency head shall designate a person to provide information and instruction relative to ethics and conflicts of interest pursuant to this Subsection unless the person has received a minimum of two hours of education and training regarding the provisions of the Code of Governmental Ethics and, if appropriate or applicable to the functions of the agency or the public servants within the agency, any other provision of law within the jurisdiction of the Board of Ethics. In addition, on and after January 1, 2009, each designee shall be required to have at least two hours of ethics education and training annually.

(2) Each agency head of a state agency shall ensure that each public servant in the agency is notified of the current name and contact information of each designee and that the current name and contact information of each designee is posted and maintained in a convenient and conspicuous manner which makes the information easily accessible to each public servant in the agency. He shall also submit the name and contact information of each such designee to the Board of Ethics no later than July first of each year and shall notify the Board of Ethics within ten days of any change in the name or contact information of a designee.

(3) The agency head of each department in the executive branch of state government shall select at least one person licensed to practice law in this state to be a designee.

(4) Each political subdivision shall designate at least one person who shall, with the assistance of the board, provide information, notices, and updates to employees and officials of the political subdivision and assist the board in any way necessary to fulfill the requirements set out in this Section and R.S. 42:1134(N)(1).

D. All agencies shall provide information about governmental ethics to those with whom they do business.

E.(1) The Board of Ethics shall keep records of the compliance with the requirements of this Section by each registered lobbyist and public servant and by state agencies.

(2) If the board discovers that a public servant or lobbyist has failed to complete the training required by this Section, the board shall mail by certified mail a notice of noncompliance informing the person that the training required by this Section shall be completed within forty-five business days from the mailing of the notice of noncompliance. The notice of noncompliance shall include the deadline for completion of the training required by this Section. If the person completes the training prior to the deadline contained in the notice of noncompliance, no penalties shall be assessed against the person.

(3) The Board of Ethics shall submit the required education and training on the Code of Governmental Ethics for approval by the Louisiana Supreme Court, Mandatory Continuing Legal Education Committee as an approved continuing legal education activity.

Acts 1996, 1st Ex. Sess., No. 64, §6, eff. Jan. 1, 1997; Acts 2007, No. 315, §1, eff. Jan. 1, 2008; Acts 2008, 1st Ex. Sess., No. 3, §1, eff. April 26, 2008; Acts 2008, 1st Ex. Sess., No. 11, §1, eff. April 26, 2008; Acts 2012, No. 488, §1, eff. June 5, 2012; Acts 2013, No. 415, §1; Acts 2013, No. 422, §1; Acts 2014, No. 745, §1.

NOTE: See Acts 2007, No. 315, §2, relative to implementation.



RS 42:1191 - PART V. EXPUNGEMENT §1191. Eligibility; applicability

PART V. EXPUNGEMENT

§1191. Eligibility; applicability

A. A person may request expungement of ethics enforcement records relative to a complaint filed with the Board of Ethics in which it is alleged that the person violated one or more provisions of this Chapter if each of the following requirements is satisfied:

(1) The allegations in the complaint involved the person's status as a public employee.

(2) The person was a public employee solely because of his uncompensated service on a board or commission.

(3) The Board of Ethics issued charges based on the complaint that, at the conclusion of enforcement proceedings, did not result in a finding of a violation of this Chapter.

B. This Part shall not apply to enforcement proceedings that are concluded by consent opinion.

Acts 2015, No. 316, §1.



RS 42:1192 - Procedure

§1192. Procedure

A.(1) A person who seeks expungement pursuant to this Part shall file a written request for expungement with the ethics administrator. The person shall set forth in the request facts that demonstrate that the requirements listed in R.S. 42:1191 are satisfied.

(2) The ethics administrator shall consider the request, and, if the facts stated in the request demonstrate that the requirements listed in R.S. 42:1191 are satisfied, the ethics administrator shall grant the request and order expungement of the ethics enforcement records relative to the complaint that is the subject of the request.

B.(1) If the ethics administrator denies the request or fails to grant the request within thirty days after filing, the requestor may file a written request for expungement with the Board of Ethics.

(2) The Board of Ethics shall consider the request in executive session, and, if the facts stated in the request demonstrate that the requirements listed in R.S. 42:1191 are satisfied, the board shall grant the request and order expungement of the ethics enforcement records relative to the complaint that is the subject of the request.

C. If an order of expungement involves records of the Ethics Adjudicatory Board, the Board of Ethics or the ethics administrator, as the case may be, shall ensure that the order of expungement is served on the Ethics Adjudicatory Board as soon as practicable after issuance.

Acts 2015, No. 316, §1.



RS 42:1193 - Effect of expungement

§1193. Effect of expungement

A. The Board of Ethics and the Ethics Adjudicatory Board shall remove from public access all ethics enforcement records that are ordered to be expunged. The records shall not be destroyed.

B. An expunged ethics enforcement record shall be privileged, confidential, no longer be considered a public record, and not be made available to any person or other entity, except that any such record shall be available to each member of the Board of Ethics and the Ethics Adjudicatory Board and to their respective staff members.

Acts 2015, No. 316, §1.



RS 42:1194 - Confidentiality

§1194. Confidentiality

All records and deliberations concerning a request for expungement shall be confidential and shall not be made available to any person or other entity, except that any such record shall be available to each member of the Board of Ethics and its staff.

Acts 2015, No. 316, §1.



RS 42:1195 - Repealed by Acts 1993, No. 965, 3, eff. August 15, 1993.

§1195. Repealed by Acts 1993, No. 965, §3, eff. August 15, 1993.



RS 42:1196 - Repealed by Acts 1993, No. 965, 3, eff. August 15, 1993.

§1196. Repealed by Acts 1993, No. 965, §3, eff. August 15, 1993.



RS 42:1197 - Repealed by Acts 1993, No. 965, 3, eff. August 15, 1993.

§1197. Repealed by Acts 1993, No. 965, §3, eff. August 15, 1993.



RS 42:1198 - Repealed by Acts 1993, No. 965, 3, eff. August 15, 1993.

§1198. Repealed by Acts 1993, No. 965, §3, eff. August 15, 1993.



RS 42:1199 - Repealed by Acts 1993, No. 965, 3, eff. August 15, 1993.

§1199. Repealed by Acts 1993, No. 965, §3, eff. August 15, 1993.



RS 42:1200 - Repealed by Acts 1993, No. 965, 3, eff. August 15, 1993.

§1200. Repealed by Acts 1993, No. 965, §3, eff. August 15, 1993.



RS 42:1201 - Repealed by Acts 1993, No. 965, 3, eff. August 15, 1993.

§1201. Repealed by Acts 1993, No. 965, §3, eff. August 15, 1993.



RS 42:1202 - Repealed by Acts 1993, No. 965, 3, eff. August 15, 1993.

§1202. Repealed by Acts 1993, No. 965, §3, eff. August 15, 1993.



RS 42:1211 - Repealed by Acts 1993, No. 965, 3, eff. August 15, 1993.

PART VI. LOBBYING BEFORE STATE AGENCIES

§1211. Repealed by Acts 1993, No. 965, §3, eff. August 15, 1993.



RS 42:1212 - Repealed by Acts 1993, No. 965, 3, eff. August 15, 1993.

§1212. Repealed by Acts 1993, No. 965, §3, eff. August 15, 1993.



RS 42:1213 - Repealed by Acts 1993, No. 965, 3, eff. August 15, 1993.

§1213. Repealed by Acts 1993, No. 965, §3, eff. August 15, 1993.



RS 42:1214 - Repealed by Acts 1993, No. 965, 3, eff. August 15, 1993.

§1214. Repealed by Acts 1993, No. 965, §3, eff. August 15, 1993.



RS 42:1215 - Repealed by Acts 1993, No. 965, 3, eff. August 15, 1993.

§1215. Repealed by Acts 1993, No. 965, §3, eff. August 15, 1993.



RS 42:1216 - Repealed by Acts 1993, No. 965, 3, eff. August 15, 1993.

§1216. Repealed by Acts 1993, No. 965, §3, eff. August 15, 1993.



RS 42:1217 - Repealed by Acts 1993, No. 965, 3, eff. August 15, 1993.

§1217. Repealed by Acts 1993, No. 965, §3, eff. August 15, 1993.



RS 42:1218 - Repealed by Acts 1993, No. 965, 3, eff. August 15, 1993.

§1218. Repealed by Acts 1993, No. 965, §3, eff. August 15, 1993.



RS 42:1219 - Repealed by Acts 1993, No. 965, 3, eff. August 15, 1993.

§1219. Repealed by Acts 1993, No. 965, §3, eff. August 15, 1993.



RS 42:1220 - Repealed by Acts 1993, No. 965, 3, eff. August 15, 1993.

§1220. Repealed by Acts 1993, No. 965, §3, eff. August 15, 1993.



RS 42:1221 - Repealed by Acts 1993, No. 965, 3, eff. August 15, 1993.

§1221. Repealed by Acts 1993, No. 965, §3, eff. August 15, 1993.



RS 42:1251 - LOUISIANA STATE EMPLOYEES

CHAPTER 16. LOUISIANA STATE EMPLOYEES

MERIT AWARD BOARD

§1251. Repealed by Acts 1987, No. 737, §2.



RS 42:1252 - Repealed by Acts 1987, No. 737, 2.

§1252. Repealed by Acts 1987, No. 737, §2.



RS 42:1253 - Repealed by Acts 1987, No. 737, 2.

§1253. Repealed by Acts 1987, No. 737, §2.



RS 42:1254 - Repealed by Acts 1987, No. 737, 2.

§1254. Repealed by Acts 1987, No. 737, §2.



RS 42:1255 - Repealed by Acts 1987, No. 737, 2.

§1255. Repealed by Acts 1987, No. 737, §2.



RS 42:1261 - In-service training and educational programs; conducted by state agencies; eligible employees; fees; policy board; contracts and agreements

CHAPTER 17. IN-SERVICE TRAINING FOR STATE EMPLOYEES

§1261. In-service training and educational programs; conducted by state agencies; eligible employees; fees; policy board; contracts and agreements

A.(1) The Department of State Civil Service shall institute, develop, conduct, maintain, and otherwise provide for continuing programs of in-service training and education designed to improve the supervisory, managerial, and other generally applicable skills and expertise of officials and employees of all state agencies, including supervisory, administrative, and managerial personnel and nonsupervisory employees.

(2) For purposes of this Chapter, "state agency" means any board, commission, department, agency, office, officer, or other entity:

(a) Within the executive or legislative branches of state government;

(b) Of the supreme court, a court of appeal, or a district court of the judicial branch of state government; or

(c) Which employs any state classified employee.

B.(1) In-service training and educational programs, as required by Subsection A of this Section, shall consist of a public training program which will be open to all employees and officials of all state agencies and a management development program which shall be open to all such employees and officials who manage or supervise.

(2) The in-service training and educational programs may be made available on a fee basis to other public officials and employees and to other participants as determined by the Department of State Civil Service, based on recommendations by the policy board established herein, provided such participation does not have the effect of denying access to the program by any employee or official of a state agency. The department shall establish and impose a schedule of fees or other charges for such officials, employees, and participants to attend such programs, based upon recommendations of the policy board.

(3) The Department of State Civil Service is hereby designated as the training agency for the public training program and the management development program.

C.(1) A policy board is hereby established to be composed as follows:

(a) One representative each from the office of the governor, the division of administration, the Department of State Civil Service, the Judicial College, the Louisiana Board of Regents, and one nonprofit public interest organization. The representative of each of the named boards, agencies, offices, or organizations is to be appointed by the State Civil Service Commission from a list of names submitted by each of such boards, agencies, offices, or organizations for such purpose.

(b) A representative from the House of Representatives, designated by the speaker of the House, and a representative of the Senate, designated by the president of the Senate.

(c) The training director for the public training program and management development program, as designated by the Department of State Civil Service.

(2) The policy board shall advise the Department of State Civil Service on said training programs and shall award certifications to employees successfully completing all requirements in the management development program.

D. Cooperative arrangements or agreements may be entered into between the Department of State Civil Service and state educational institutions for their participation in said training program as needed to accomplish any of the purposes enumerated in Subsection A of this Section.

Added by Acts 1972, No. 400, §1. Amended by Acts 1979, No. 656, §1; Acts 1986, No. 313, §1, eff. June 30, 1986; Acts 1989, No. 289, §1, eff. July 1, 1989; Acts 2010, No. 825, §1, eff. July 1, 2010.



RS 42:1262 - Cost of programs; fees; appropriations; pro rata share paid by agencies; billings; collection calculations

§1262. Cost of programs; fees; appropriations; pro rata share paid by agencies; billings; collection calculations

A. The cost of instituting, developing, conducting, and otherwise providing in-service training through the public training program and the management development program shall be paid by agencies employing state classified employees, by means of fees generated by the program, and by means of any other funds made available to the Department of State Civil Service for the purposes authorized by this Chapter through the federal government, nonprofit corporations, or any other source, public or private. The total amount payable by each agency employing state classified employees shall be calculated on the basis of a percentage of the annual gross salaries of the state classified employees within each agency, as reflected in the records maintained by the Department of State Civil Service on the last working day of the calendar year preceding the year of the billing, and shall not exceed two-tenths of one percent of the annual gross salaries. The department shall bill each agency the amount payable by that agency for the billing period. The bill herein shall be included on the billing authorized in R.S. 42:1383. The amount so billed shall be payable by each agency within thirty calendar days from the date of the mailing of the billing.

B. The department shall deposit in the state treasury all funds collected under this Section for allocation, pursuant to appropriation, to the department for the purposes authorized by this Chapter.

C. If the amounts collected in any fiscal year pursuant to this Section do not meet the amount appropriated by the legislature for providing in-service training through the public training program and the management development program for that fiscal year, the commissioner of administration shall take action to ensure that the in-service training receives the full amount of the funds appropriated by the legislature.

D. The department may enforce through judicial proceedings any of the provisions contained in this Section. No suspensive appeal shall lie from a decision ordering compliance with any of the provisions contained herein, nor shall any stay order issue staying the enforcement of any such decision.

E. The department shall require any procedures or reports deemed necessary to the efficient administration and accountability of these programs.

Added by Acts 1972, No. 400, §1. Amended by Acts 1979, No. 656, §1; Acts 1986, No. 313, §1, eff. June 30, 1986; Acts 1989, No. 289, §1, eff. July 1, 1989; Acts 1992, No. 833, §1, eff. July 8, 1992; Acts 2010, No. 825, §1, eff. July 1, 2010.



RS 42:1263 - Employee training program

§1263. Employee training program

A. Pursuant to Louisiana Constitution Article X, Section 10(A), the State Civil Service Commission shall require the Department of State Civil Service to institute an employee training program in accordance with the provisions of this Chapter for the several state departments, agencies, boards, and commissions, to coordinate servicewide and intergovernmental training through the public training program and the management development program, to review the development and conduct of such programs, and to submit progress reports to the governor and legislature as either may direct.

B. The Department of State Civil Service is hereby designated as the agency to develop and conduct said training programs.

Added by Acts 1972, No. 400, §1. Amended by Acts 1979, No. 656, §1; Acts 1986, No. 313, §1, eff. June 30, 1986; Acts 2010, No. 825, §1, eff. July 1, 2010.



RS 42:1264 - Review of needs and requirements

§1264. Review of needs and requirements

The Department of State Civil Service shall conduct, at least every four years, a complete review of the needs and requirements for in-service training and education and shall adjust the training programs provided by this Chapter to meet the needs revealed by said reviews.

Added by Acts 1972, No. 400, §1. Amended by Acts 1979, No. 656, §1; Acts 1986, No. 313, §1, eff. June 30, 1986; Acts 2010, No. 825, §1, eff. July 1, 2010.



RS 42:1265 - Cooperative arrangements with educational institutions

§1265. Cooperative arrangements with educational institutions

In addition to the in-service training programs provided for in this Chapter, all state departments, agencies, boards, and commissions may engage in cooperative arrangements or agreements with the Department of State Civil Service and with state educational institutions for specialized training, work-study programs, internships, and research projects designed to be useful in making long-range training and educational plans. State educational institutions are hereby directed to give special consideration to such projects and programs.

Added by Acts 1972, No. 400, §1. Amended by Acts 1979, No. 656, §1; Acts 1986, No. 313, §1, eff. June 30, 1986; Acts 2010, No. 825, §1, eff. July 1, 2010.



RS 42:1266 - Required education; certain unclassified officials and employees

§1266. Required education; certain unclassified officials and employees

A. The Department of State Civil Service shall institute, develop, conduct, and otherwise provide for an educational program designed to improve the supervisory and managerial skills and expertise of state unclassified officials and employees concerning performance planning and review and the rules and procedures of the State Civil Service Commission regarding hiring and termination of state classified employees. The program shall be designed to provide a reasonable person with the knowledge to conduct performance planning and review sessions in conformance with the rules of the State Civil Service Commission and to understand the essential rules and procedures of the State Civil Service Commission regarding hiring and termination of state classified employees.

B.(1) Each official and employee specified in Subsection C of this Section shall attend the program described in Subsection A of this Section within one year of his employment in or appointment to a position specified in Paragraph (C)(1) of this Section or within one year of being designated as provided in Paragraph (C)(2) of this Section.

(2) No person shall be required to attend the program described in Subsection A of this Section more than once.

C.(1) This Section shall apply to each person serving in the state unclassified service in one of the following positions:

(a) The secretary, deputy secretary, undersecretary, and each assistant secretary, or an equivalent position of the Department of Economic Development.

(b) The secretary, deputy secretary, undersecretary, and each assistant secretary, or an equivalent position of the Department of Culture, Recreation and Tourism.

(c) The secretary, deputy secretary, undersecretary, and each assistant secretary, or an equivalent position of the Department of Environmental Quality.

(d) The secretary, deputy secretary, undersecretary, and each assistant secretary, or an equivalent position of the Department of Health and Hospitals.

(e) The executive director, the chief financial officer, the deputy executive director, and each director, or an equivalent position of the Louisiana Workforce Commission.

(f) The secretary, deputy secretary, undersecretary, and each assistant secretary, or an equivalent position of the Department of Natural Resources.

(g) The secretary, deputy secretary, undersecretary, and each assistant secretary, or an equivalent position of the Department of Public Safety and Corrections and any warden or assistant warden of a state penal institution.

(h) The secretary, deputy secretary, undersecretary, and each assistant secretary, or an equivalent position of the Department of Revenue.

(i) The secretary, deputy secretary, undersecretary, and each assistant secretary, or an equivalent position of the Department of Children and Family Services.

(j) The secretary, deputy secretary, undersecretary, and each assistant secretary, or an equivalent position of the Department of Transportation and Development.

(k) The secretary, deputy secretary, undersecretary, and each assistant secretary, or an equivalent position of the Department of Wildlife and Fisheries.

(l) The secretary, deputy secretary, undersecretary, and each assistant secretary, or an equivalent position of the Department of Veterans Affairs.

(m) The executive secretary of the Public Service Commission.

(n) The commissioner of higher education and the president of each public postsecondary education system.

(o) The commissioner of the division of administration.

(p) The commissioner of agriculture, the assistant commissioner for management and finance, the deputy commissioner, and each assistant commissioner of the Department of Agriculture and Forestry.

(q) The superintendent of education, the deputy superintendent of education, the deputy superintendent for management and finance, and each assistant superintendent of the Department of Education.

(r) The commissioner of insurance, the chief deputy commissioner, each deputy commissioner, and the assistant commissioner of the Department of Insurance.

(s) The secretary of state, the deputy secretary of the Department of State, the deputy secretary for the office of the Uniform Commercial Code, and the deputy secretary for the office of GeauxBiz or his successor.

(t) The state treasurer, each deputy state treasurer, and each assistant state treasurer of the Department of the Treasury.

(2) This Section shall additionally apply to any state unclassified employee designated in writing by a person listed in Paragraph (1) of this Subsection who has the authority to prescribe the duties and responsibilities of the employee.

Acts 2009, No. 377, §1, eff. July 1, 2010; Acts 2010, No. 825, §1, eff. July 1, 2010.



RS 42:1301 - GOVERNMENT DEFERRED COMPENSATION PLAN

CHAPTER 18. GOVERNMENT DEFERRED COMPENSATION PLAN

§1301. Definitions

The following words and phrases used in this Chapter, unless a different meaning is plainly required by the context, shall have the following meanings:

(1) "Administrator" means the firm which, in accordance with its contract with the Commission, maintains the plan records, provides information to participants and prospective participants, manages the day-to-day activities of the plan relating to the transmittal of participant funds to investment product companies selected by the Commission, provides enrollment services, and/or prepares studies and recommendations for the Commission.

(2) "Commission" means the Louisiana Deferred Compensation Commission.

(3) "Custodial financial institution" means a financial institution in which funds are deposited between the date on which they are deferred from a participant's compensation and the date on which they are transmitted to an investment product company.

(4) "Ex officio member" means the state treasurer, the commissioner of administration, the commissioner of insurance, or the commissioner of financial institutions.

(5) "Investment product" means any fixed annuity, variable annuity, life insurance contract, savings account, or any other form of investment selected by the Commission for the purpose of receiving funds under the plan.

(6) "Participant" means: (a) a person whose compensation is currently subject to deferrals in accordance with Section 457 of the United States Internal Revenue Code, or (b) a person whose compensation has previously been subject to deferrals in accordance with Section 457 of the United States Internal Revenue Code and whose contributions have not been withdrawn.

(7) "Participant member" means any member of the commission other than an ex officio member.

(8) "Person" means any officer or employee of the state of Louisiana or of any of its political subdivisions, or an independent contractor who has a current contract with the state or any of its political subdivisions. "Person" shall also mean any parish coroner.

(9) "Plan" means the Louisiana Public Employees Deferred Compensation Plan, which is now in existence, and which was previously established pursuant to state statute and in accordance with Section 457 of the Internal Revenue Code of 1954, as amended.* It shall include the plans implemented by the commissioner of administration and by the deferred compensation program for full-time judges.

Added by Acts 1972, No. 623, §1. Amended by Acts 1974, No. 410, §1; Acts 1975, No. 176, §1; Acts 1978, No. 684, §1; Acts 1982, No. 1, §1, eff. May 6, 1982; Acts 1985, No. 358, §1.

*26 U.S.C.A. §457.



RS 42:1302 - Louisiana Deferred Compensation Commission

§1302. Louisiana Deferred Compensation Commission

A. There is hereby created within the Department of Treasury the Louisiana Deferred Compensation Commission for the purpose of continuing the plan. The Commission shall exist and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:801.1.

B. The Commission shall consist of seven members as follows:

(1) The state treasurer.

(2) The commissioner of administration.

(3) The commissioner of insurance.

(4) The commissioner of financial institutions.

(5) Three participant members who shall be elected by participants in accordance with rules promulgated by the Commission.

C. The terms of the participant members who are first elected to membership on the Commission shall be as follows:

(1) One such member shall be elected for a term of three years.

(2) One such member shall be elected for a term of two years.

(3) One such member shall be elected for a term of one year.

Thereafter, each participant member shall be elected for a three-year term.

D. Each of the ex officio members of the Commission may be represented at any meeting of the Commission by his duly authorized representative.

E. Vacancies on the Commission arising because of death, resignation, or incapacity of a participant member shall be filled by a participant selected by the remaining members of the Commission; however, the person so chosen shall serve only until the next regularly scheduled annual election of a participant member. The participant elected at such election to fill such vacancy shall serve during the remainder of the unexpired term.

F. The members of the Commission shall choose their officers who shall serve for one year terms, but who may be reelected for successive terms.

G. Participant members of the Commission shall be eligible for reelection.

H. Membership on the Commission shall not be incompatible with the holding of any other public office or employment.

I. The members of the Commission shall serve without compensation but shall be entitled to receive travel expenses.

J. The attorney general shall be the legal advisor of the commission.

Added by Acts 1972, No. 623, §1. Amended by Acts 1974, No. 410, §1; Acts 1975, No. 176, §1. Acts 1976, No. 132, §1; Acts 1978, No. 684, §1; Acts 1979, No. 233, §1; Acts 1982, No. 1, §1, eff. May 6, 1982.



RS 42:1303 - Powers and duties

§1303. Powers and duties

The commission shall have the following powers and duties:

(1) To select the investments and to enter into contracts with the providers of such investments.

(2) To select the administrator, to enter into a contract with such firm and to do all such things as may be required in order to insure proper administration of the plan. In exercising this function, the commission shall act only after soliciting proposals from interested firms in accordance with specifications prepared by the commission. The preceding sentence notwithstanding, the commission may enter into a contract, without the necessity of soliciting proposals, with a nonprofit corporation whose membership is limited to participants and is open to all participants. The commission shall require the administrator to furnish bonds of the type and amount deemed appropriate by the commission.

(3) To choose the custodial financial institution(s) and to enter into appropriate contract(s) with such institution(s).

(4) To sue and be sued.

(5) To evaluate annually the performance of the administrator and of the investment products. Such evaluation shall include the administrator's performance in the handling of hardship applications. The commission shall take such action as is indicated by such evaluation. The results of each evaluation shall be made a part of the annual report referred to in Paragraph (9) of this Section.

(6) To agree by contract with any person to defer, in accordance with Section 457 of the United States Internal Revenue Code, as amended, future compensation which, except for the terms of the contract, would have been payable to such person, and to provide for any and all other available benefits under Section 457.

(7) To make use of the expertise, knowledge, and resources of any state officer, employee, or agency.

(8) To maintain minutes of all meetings, which minutes shall be available for inspection in the office of the state treasurer during regular office hours.

(9) To prepare and make available to participants an annual report concerning the status of the plan, which report shall supply information such as rates of return on, or performance of, investment products.

(10) To establish procedures for the processing of applications for withdrawal or deferral modification based upon hardship.

(11) To make, amend, repeal, and promulgate necessary rules, and to do such other things, not inconsistent with law, as are necessary to perform properly the powers and duties vested in it.

Added by Acts 1972, No. 623, §1. Amended by Acts 1974, No. 410, §1; Acts 1976, No. 132, §1; Acts 1978, No. 684, §1; Acts 1979, No. 233, §1; Acts 1981, No. 308, §2; Acts 1981, No. 550, §1; Acts 1982, No. 1, §1, eff. May 6, 1982; Acts 1984, No. 48, §1; Acts 2004, No. 393, §1, eff. June 23, 2004.



RS 42:1303.1 - Section 401(a) plan

§1303.1. Section 401(a) plan

The commission shall be authorized to establish a Section 401(a) plan in accordance with the provisions of the Internal Revenue Code of 1954, as amended, under such rules and regulations as the commission shall adopt.

Acts 2001, No. 1068, §1, eff. June 28, 2001.



RS 42:1304 - Meetings

§1304. Meetings

The Commission shall meet at least twice yearly, and all meetings of the Commission shall be held in compliance with the Louisiana Open Meetings Law.

Added by Acts 1981, No. 308, §2. Amended by Acts 1982, No. 1, §1, eff. May 6, 1982.



RS 42:1305 - Audits

§1305. Audits

The legislative auditor is authorized to audit annually the books and records of the plan administrator, and is authorized and directed to audit annually the plan.

Added by Acts 1981, No. 550, §1. Amended by Acts 1982, No. 1, §1, eff. May 6, 1982.



RS 42:1306 - Deferred amounts as compensation

§1306. Deferred amounts as compensation

Any compensation deferred pursuant to the plan operated under this Chapter shall be deemed regular compensation for the purpose of computing contributions or benefits under existing retirement, pension, or social security systems applicable to participants. This provision shall not supersede the provisions of R.S. 42:861.

Added by Acts 1982, No. 1, §1, eff. May 6, 1982.



RS 42:1307 - Public notice; publication

§1307. Public notice; publication

Public notice of the Commission's intention to enter into a contract with an administrator or with an investment product company or to amend any such contract shall be published at least ten days prior to such action in the official journal of the state.

Added by Acts 1982, No. 1, §1, eff. May 6, 1982.



RS 42:1308 - Transitional provisions

§1308. Transitional provisions

Notwithstanding the preceding provisions of this Chapter:

(1) The Commission shall not be required to comply with the rulemaking requirements of the Administrative Procedure Act prior to July 1, 1983.

(2) The first participant members of the Commission shall be chosen by the ex officio members of the Commission after receiving such advice from interested participants as may be feasible in view of the need for prompt action. Such participant members shall serve until the first election of participant members, which shall be held during the month of June, 1983.

Added by Acts 1982, No. 1, §1, eff. May 6, 1982.



RS 42:1309 - District attorney deferred compensation program

§1309. District attorney deferred compensation program

A. The district attorneys and assistant district attorneys are hereby authorized to establish a deferred compensation program. The executive director of the Louisiana District Attorneys Association shall be the trustee of said program and the funds needed for the administration of the program shall be limited to one percent of the total amount in the fund including additional salary or compensation for the trustee which shall be set by the Board of Directors of the Louisiana District Attorneys Association.

B. Both state and local funds paid to district attorneys or assistant district attorneys may be deferred for the purposes of this program.

Added by Acts 1982, No. 1, §1, eff. May 6, 1982.



RS 42:1351 - STATE CIVIL SERVICE COMMISSION

CHAPTER 19. STATE CIVIL SERVICE COMMISSION

PART I. EMPLOYEE MEMBER

§1351. Qualifications; term of office

The classified employee member of the State Civil Service Commission provided for in Article X, Section 3(C) of the Constitution of 1974 shall be a full time, permanent employee in the classified state service for a period of one year prior to the date on which he qualifies as a candidate. He shall serve a term of six years, which shall commence on May 1 of the year in which he is elected.

Added by Acts 1974, Ex. Sess., No. 8, §1, eff. Jan. 1, 1975.



RS 42:1352 - Call of election

§1352. Call of election

The director of the Department of State Civil Service shall issue the call for an election for the classified member of the State Civil Service Commission in January, 1975, and every six years thereafter, on the first Monday after January first of the election year.

Added by Acts 1974, Ex.Sess., No. 8, §1, eff. Jan. 1, 1975. Acts 1988, No. 164, §1.



RS 42:1353 - Nominations by petition; conduct of election; secret ballot

§1353. Nominations by petition; conduct of election; secret ballot

Nomination as a candidate for the office of employee member of the commission shall be by petition of at least one hundred permanent employees in the state classified service. Such petition shall be filed with the director of the department of state civil service not later than seven working days after the call for the election. The director shall be responsible for supervising the election, which shall be by secret ballot.

Added by Acts 1974, Ex.Sess., No. 8, §1, eff. Jan. 1, 1975. Acts 1988, No. 164, §1; Acts 2003, No. 332, §1.



RS 42:1354 - Ballots; distribution; vote; return; counting; rejection

§1354. Ballots; election brochure; distribution; vote; return; counting; rejection

A. The name of each candidate who meets the requirements for candidacy shall be placed in alphabetical order on the ballot.

B. An election brochure shall be prepared in accordance with specifications prescribed by the director. The election brochure shall contain instructions for voting and information about each candidate who meets the requirements for candidacy. The candidate information shall appear in the election brochure in the same order as the names of the candidates on the ballot.

C. Each permanent employee in the classified service whose name appears on the employment roll thirty days prior to the date on which the call for the election is issued shall be qualified to vote in the election. Not later than thirty days after the final day for the filing of nomination petitions, ballots and brochures shall be delivered to each such permanent employee.

D. Each person, except for any person who is illiterate, blind, or so physically disabled as to prevent his exercise of the right to cast his vote without assistance, shall cast his vote out of the presence of any other person.

E. All votes shall be cast in accordance with the instructions in the election brochure.

F. Any ballot or vote received after the close of voting as prescribed in the election brochure, any ballot which contains a distinguishing mark, and any ballot on which the name of more than one candidate is marked shall be rejected.

G. All valid votes shall be counted within five days after the close of voting.

Added by Acts 1974, Ex. Sess., No. 8, §1, eff. Jan. 1, 1975. Acts 1988, No. 164, §1; Acts 1997, No. 45, §1; Acts 2003, No. 332, §1.



RS 42:1355 - Secrecy of ballot; interference with voter; penalty

§1355. Secrecy of ballot; interference with voter; penalty

A. Except as to any person who is illiterate, blind, or so physically disabled as to prevent his exercise of the right to cast his vote without assistance, no voter shall allow his candidate selection to be seen by any person with an apparent intention of letting it be known how he is about to vote, place any distinguishing mark upon his ballot, or make a false statement as to his inability to vote. No person shall interfere or attempt to interfere with any voter when voting, or endeavor to induce any voter to show how he is about to vote, or influence or attempt to influence any voter to vote for or against a particular candidate, or otherwise violate any of the provisions of this Chapter or rules adopted pursuant thereto.

B. Whoever violates this Section shall be punished in accordance with R.S. 18:1461, R.S. 14:119, R.S. 14:120, R.S. 14:136, or any other applicable law enacted to punish violations of laws relating to other elections.

Added by Acts 1974, Ex. Sess., No. 8, §1, eff. Jan. 1, 1975. Acts 1988, No. 164, §1; Acts 2003, No. 332, §1.



RS 42:1356 - Cost of election

§1356. Cost of election

All costs incurred in connection with the election provided for by this Chapter shall be paid out of funds available to the Department of State Civil Service for its operations.

Added by Acts 1974, Ex.Sess., No. 8, §1, eff. Jan. 1, 1975. Acts 1988, No. 164, §1.



RS 42:1357 - Election; results; rules and regulations; promulgation

§1357. Election; results; rules and regulations; promulgation

A.(1) The director shall submit a written report of the election results to the State Civil Service Commission and the secretary of state within one working day after completion of the counting of votes or, if a runoff election is held, within one working day after completion of the counting of votes in the runoff election.

(2) Upon receipt of the results of the election, the secretary of state shall promulgate the results thereof. The candidate who receives the greatest number of the votes cast in the election shall be elected, provided such candidate receives at least thirty-five percent of the total votes cast in the election. If no candidate is elected in the first election, the candidate who receives the greatest number of the votes cast in the runoff election shall be elected. The secretary of state shall notify the candidate who is elected of his election.

(3) In the event that the two candidates in the runoff election each receive the same number of votes in the runoff election, the winner shall be determined by lot by the secretary of state.

B. The director of the Department of State Civil Service may make reasonable rules and regulations, not inconsistent with the constitution and laws of this state, as may be necessary to carry out the provisions of this Chapter.

Added by Acts 1974, Ex.Sess., No. 8, §1, eff. Jan. 1, 1975. Acts 1988, No. 164, §1; Acts 1997, No. 45, §1; Acts 2003, No. 332, §1.



RS 42:1358 - Contest of election

§1358. Contest of election

Any election held under the provisions of this chapter may be contested in accordance with the provisions of the general laws of this state applicable to contests of elections of public officials.

Added by Acts 1974, Ex. Sess., No. 8, §1, eff. Jan. 1, 1975.



RS 42:1359 - Initial election; successors; vacancies

§1359. Term; successors; vacancies

A. The classified employee member of the commission shall be elected for a six-year term and shall take office on the first of May following the election.

B. Vacancies occurring for any cause prior to the expiration of the term shall be filled for the remainder of the unexpired term by the eligible candidate who was unsuccessful in the most recent runoff election. If that candidate is not eligible to serve, or if a runoff election was not held in the most recent election, then the vacancy shall be filled by the eligible candidate who received the next highest number of votes in the most recent election.

C. Loss of status as a classified state employee in this state shall vacate the office of classified employee member of the commission and the vacancy shall be filled in the manner provided in Subsection B of this section.

D. Notwithstanding the provisions of Subsection C, a vacancy in the office of classified employee member of the commission shall not occur when the classified employee who was elected to that office continues to be employed in the same position in which employed when elected as a member of the commission, but the position is changed to an unclassified position by court order, administrative action, or legislative action.

Added by Acts 1974, Ex.Sess., No. 8, §1, eff. Jan. 1, 1975. Amended by Acts 1982, No. 385, §1; Acts 1988, No. 164, §1; Acts 2003, No. 332, §1.



RS 42:1360 - Runoff election; qualifying of candidates; procedure

§1360. Runoff election; qualifying of candidates; procedure

In the event no candidate is elected in the first election, the candidates who receive the two highest number of votes cast in the election shall qualify as candidates in the runoff election. The director shall provide for the conduct of the runoff election in the same manner as provided in R.S. 42:1354, except that the ballots and election brochures for the runoff election shall be distributed not less than twenty nor more than twenty-five days after completion of the counting of votes in the initial election. All votes in the runoff election shall be cast prior to the close of voting prescribed in the election brochure for the runoff election.

Acts 1988, No. 164, §1; Acts 1997, No. 45, §1; Acts 2003, No. 332, §1.



RS 42:1381 - Members of state and other civil service commissions; compensation and expenses

PART II. MISCELLANEOUS PROVISIONS

§1381. Members of state and other civil service commissions; compensation and expenses

A. Each member of the state civil service commission shall be paid a per diem of seventy-five dollars for each day devoted to the work commission, but not to exceed four thousand dollars for any member in any year, and shall be reimbursed for actual travel expenses authorized by the commission.

B. Each member of the city or other civil service commissions covered by Sections 4 and 14 of Article X of the Constitution of 1974 shall be paid a per diem in an amount not to exceed fifty dollars for each day of actual attendance at meetings of the commission of which he is a member, but not to exceed four thousand dollars for any member in any year, and shall be reimbursed for actual travel expenses authorized by the commission. The amount of the per diem shall be fixed by the commission.

Added by Acts 1974, Ex. Sess., No. 9, §1, eff. Jan. 1, 1975. Amended by Acts 1982, No. 181, §1.



RS 42:1382 - State department of civil service; advisory opinions on political activity

§1382. State department of civil service; advisory opinions on political activity

A. As defined in the constitution of 1974, and for the purposes of this Section, "political activity" means an effort to support or oppose the election of a candidate for political office or to support a particular political party in an election. The support of issues involving bonded indebtedness, tax referenda, or constitutional amendments are not included.

B. Upon the written request of any classified state employee describing a proposed activity and requesting an opinion as to whether such activity constitutes a prohibited political activity, the State Department of Civil Service shall issue an advisory opinion as to whether or not the proposed activity which is the subject of the request of the employee is a prohibited political activity as defined by the constitution or by rules of the civil service commission. The State Department of Civil Service shall issue said opinion within twenty days of the receipt of said request by the State Department of Civil Service and in issuing such opinion shall cite the particular provision of the constitution or of commission rules by which the activity is prohibited. The opinion rendered by the State Department of Civil Service shall be effective until it is otherwise amended, revised, supplemented, or vitiated by the civil service commission and any action taken by the civil service commission shall not have retroactive effect.

Added by Acts 1976, No. 670, §1.



RS 42:1383 - Department of State Civil Service; appropriations; pro rata share paid by other agencies; billing; collection calculations

§1383. Department of State Civil Service; appropriations; pro rata share paid by other agencies; billing; collection calculations

A. The cost of operating the state civil service system shall be paid by agencies employing state classified employees. The total amount payable by each agency shall be calculated on the basis of a percentage of the annual gross salaries of the state classified employees within each agency, as reflected in the records maintained by the Department of State Civil Service on the last working day of the calendar year preceding the year of the billing, and shall not exceed seven-tenths of one percent of the annual gross salaries. The Department of State Civil Service shall bill each state agency the amount payable by that agency for the billing period. The amount so billed shall be payable by each agency within thirty calendar days from the date of the mailing of the billing.

B. If the amounts collected in any fiscal year pursuant to this Section do not meet the amount appropriated for the Department of State Civil Service by the legislature for that fiscal year, the commissioner of administration shall take action to insure that the Department of State Civil Service receives the full amount of the funds appropriated by the legislature.

C. The Department of State Civil Service may enforce through judicial proceedings any of the provisions contained in this Section. No suspensive appeal shall lie from a decision ordering compliance with any of the provisions contained herein, nor shall any stay order issue staying the enforcement of any such decision.

Added by Acts 1988, No. 639, §1, eff. July 1, 1988; Acts 1992, No. 893, §1, eff. July 8, 1992.



RS 42:1401 - STATE POLICE COMMISSION

CHAPTER 20. STATE POLICE COMMISSION

PART I. EMPLOYEE MEMBER

§1401. Qualifications; term of office

The classified employee member of the state police commission provided for in Article X, Section 43(C) of the Constitution of 1974 shall be a full-time, permanent employee in the classified state police service for a period of one year prior to the date on which he qualifies as a candidate. He shall serve a term of six years, which shall commence on January first of the year following the year in which he is elected.

Acts 1990, No. 788, §1, eff. Nov. 7, 1990.

{{NOTE: SEE ACTS 1990, NO. 788, §2.}}



RS 42:1402 - Call of election

§1402. Call of election

The director of the state police service shall issue the call for an election for the classified member of the state police commission on the first Monday after November first of 1990 and every five years thereafter.

Acts 1990, No. 788, §1, eff. Nov. 7, 1990.



RS 42:1403 - Nominations by petition; conduct of election; secret ballot

§1403. Nominations by petition; conduct of election; secret ballot

Nomination as a candidate for the office of employee member of the commission shall be by petition of at least thirty permanent employees in the classified state police service. Such petition shall be filed with the director of the state police service not later than seven working days after the call for the election. The director shall be responsible for conducting and supervising the election, which shall be by secret ballot.

Acts 1990, No. 788, §1, eff. Nov. 7, 1990.



RS 42:1404 - Ballots; distribution; vote; return; counting; rejection

§1404. Ballots; distribution; vote; return; counting; rejection

A.(1) The director shall arrange the names of the candidates in alphabetical order and shall assign a number to each. He shall place the name of each candidate who meets the requirements for candidacy in alphabetical order on the ballot, together with the number assigned to each. The ballot shall be uniform.

(2) Not later than seven days after the final day for the filing of nomination petitions, he shall cause to be delivered to the appointing authority of the Department of Public Safety and Corrections one official ballot, one signature slip, one official ballot envelope, and one postage paid return envelope that is preprinted addressed to the director for each such employee whose name appears on the employment rolls thirty days prior to the date on which the call for the election is issued. The appointing authority shall initiate distribution of the voting materials immediately upon receipt. Each person shall cast his vote out of the presence of any other person.

(3) The marked ballot shall be sealed in the ballot envelope and shall be placed along with the signature slip containing the signature and social security number of the employee in the return envelope and returned to the director. No identifying mark, except for the required signature and social security number, shall be placed on the signature slip, and the ballot shall not be valid unless the signature slip is signed by the voter. The ballots shall be returned to the director on or before a date fixed by the director, which date shall be not less than ten nor more than fifteen days after distribution of the ballots to the appointing authority.

B. All ballots shall be counted under the direction of a ballot oversight committee composed of one classified state police officer named by each candidate and such additional number of classified state police officers, named by each candidate, as the director determines is necessary to complete the count.

C. Following a verification process determined by the director, the ballots shall be placed in one or more ballot boxes which shall be furnished by the director. Beginning on the day after the date fixed by the director as the last day for return of the ballots, the ballot oversight committee shall begin its count of the ballots by opening the ballots contained in the ballot boxes. The count of the ballots shall be completed within three days after the date fixed by the director as the last day for return of the ballots.

D. Any ballot which is not timely returned, or which is returned improperly signed, shall be marked "Rejected" by the ballot oversight committee and shall not be counted by the ballot oversight committee. In addition, the ballot oversight committee shall reject any ballot upon which the name of more than one candidate is marked.

Acts 1990, No. 788, §1, eff. Nov. 7, 1990; Acts 1999, No. 513, §1.



RS 42:1405 - Secrecy of ballot; interference with voter; penalty

§1405. Secrecy of ballot; interference with voter; penalty

A. No voter shall allow his ballot to be seen by any person with an apparent intention of letting it be known how he is about to vote, or place any distinguishing mark upon his ballot, or make a false statement as to his inability to mark his ballot. No person shall interfere or attempt to interfere with any voter when marking his ballot, or endeavor to induce any voter before voting to show how he is about to mark or has marked his ballot, or influence or attempt to influence any voter to vote for or against a particular candidate, or otherwise violate any of the provisions of this Chapter or rules adopted pursuant thereto.

B. Whoever violates this Section shall be punished in accordance with R.S. 18:1461, R.S. 14:119, R.S. 14:120, R.S. 14:136, or any other applicable law enacted to punish violations of laws relating to other elections.

Acts 1990, No. 788, §1, eff. Nov. 7, 1990.



RS 42:1406 - Cost of election

§1406. Cost of election

All costs incurred in connection with the election provided for by this Chapter shall be paid out of funds available to the state police commission for its operations.

Acts 1990, No. 788, §1, eff. Nov. 7, 1990.



RS 42:1407 - Election; results; rules and regulations; promulgation

§1407. Election; results; rules and regulations; promulgation

A.(1) The director shall submit a written report of the election results to the state police commission and the secretary of state within one working day after completion of the counting of the election ballots or, if a runoff election is held, within one working day after completion of the counting of runoff election ballots. Upon receipt of the results of the election, the secretary of state shall promulgate the results thereof. The candidate who receives a majority of the votes cast in the election, or the greatest number of the votes cast in the runoff election, shall be elected, and the secretary of state shall notify said candidate of his election.

(2) In the event that the two candidates in the runoff election each receive the same number of votes in the runoff election, the winner shall be determined by lot by the secretary of state.

B. The secretary of state and the director of the State Police Service may make such reasonable rules and regulations, not inconsistent with the constitution and laws of this state, as may be necessary to carry out the provisions of this Chapter.

Acts 1990, No. 788, §1, eff. Nov. 7, 1990.



RS 42:1408 - Contest of election

§1408. Contest of election

Any election held under the provisions of this Chapter may be contested in accordance with the provisions of the general laws of this state applicable to contests of elections of public officials.

Acts 1990, No. 788, §1, eff. Nov. 7, 1990.



RS 42:1409 - Initial election; successors; vacancies

§1409. Initial election; successors; vacancies

A. The initial election of the classified employee member of the commission hereunder shall be held as provided in this Chapter. The member then elected shall take office upon notification by the secretary of state of his election. Each successor thereafter shall be elected in the same manner as the initial member and shall take office on January first of the year following his election.

B. For the initial election to be held in 1990, the secretary of state shall perform the functions of the director of the state police service required by this Chapter, and the governor shall perform the functions of the secretary of state required by this Chapter. Thereafter, the functions with respect to the election shall be performed by the respective officers as provided in this Chapter.

C. Vacancies occurring for any cause prior to the expiration of the term shall be filled for the remainder of the unexpired term by special election conducted in accordance with the election procedures provided in this Part.

D. Loss of status as a classified state police officer in this state shall vacate the office of classified employee member of the commission, and the vacancy shall be filled in the manner provided in Subsection C of this Section.

E. Notwithstanding the provisions of Subsection D, a vacancy in the office of classified employee member of the commission shall not occur when the classified state police officer who was elected to that office continues to be employed in the same position in which employed when elected as a member of the commission, but the position is changed to an unclassified position by court order, administrative action, or legislative action.

Acts 1990, No. 788, §1, eff. Nov. 7, 1990.



RS 42:1410 - Runoff election; qualifying of candidates; procedure

§1410. Runoff election; qualifying of candidates; procedure

In the event no candidate receives a majority of the votes cast in the election, the candidates who receive the two highest number of votes cast in the election shall qualify as candidates in the runoff election. The director shall provide for the conduct of the runoff election in the same manner as provided in R.S. 42:1404, except that the ballots for the runoff election shall be distributed not less than five working days after completion of the counting of ballots in the initial election, and said ballots shall be returned by the voters to the director on or before a date fixed by the director, which date shall be not less than five nor more than ten days after the distribution of the runoff election ballots to the voters.

Acts 1990, No. 788, §1, eff. Nov. 7, 1990.



RS 42:1410.1 - Members of State Police Commission; compensation and expenses

PART II. MISCELLANEOUS PROVISIONS

§1410.1. Members of State Police Commission; compensation and expenses

Each member of the State Police Commission shall be paid a per diem of seventy-five dollars for each day devoted to the work of the commission, but not to exceed four thousand dollars for any member in any year, and shall be reimbursed for actual travel expenses authorized by the commission.

Acts 1990, No. 788, §1, eff. Nov. 7, 1990.



RS 42:1411 - REMOVAL OF PUBLIC OFFICERS BY SUIT

CHAPTER 21. REMOVAL OF PUBLIC OFFICERS BY SUIT

§1411. Public officer; ground for removal; suspension; definitions

A. A public officer shall be removed from office for conviction, during his term of office, of a felony.

B. The conviction for a felony of a public officer shall automatically suspend that individual from his public office without compensation. The suspension from public office without compensation shall continue until the conviction is final and all appellate review of the original trial court proceedings is exhausted. During the period of suspension, the public official shall not perform any official act, duty, or function nor shall he receive any compensation, pay, allowance, emolument, or privilege of his office. If the conviction is reversed on appeal, the public official shall be entitled to and shall receive full back pay with legal interest thereon from the date of suspension, compensation, and all rights, duties, powers, allowances, emoluments, and privileges of office to which he would have been entitled had he not been suspended.

C. During this period of suspension, another person shall be appointed to perform the official acts, duties, and functions of that office during the period of suspension. Any person appointed to perform these official acts, duties, and functions shall serve in his appointed capacity until the conviction of the public official is reversed on appeal or until expiration of the term of office of the suspended public official, whichever occurs first. Every person appointed under the provisions of this Section shall receive the same pay, compensation, allowances, emoluments, and privileges of the office to which he is appointed as the suspended public official received prior to his suspension.

D. No person appointed under the provisions of this Section shall be eligible in the next election as a candidate for the office to which he is appointed, except as provided in R.S. 18:602(E)(1).

E. Except as provided in this Subsection, if any public official except the governor or lieutenant governor is suspended under the provisions of this Section, the governor shall appoint another person to perform the official acts, duties, and functions of that office during the period of suspension. If the public official suspended under the provisions of this Section is a statewide elected official, other than the governor or lieutenant governor, the first assistant appointed under the provisions of Art. IV, Section 13 of the Constitution of Louisiana shall serve in the position during the period of suspension. Notwithstanding any provision to the contrary in this Section, if the public official suspended is a member of the legislature, no other person shall be appointed under the provisions of this Section to perform any official act, duty, or function of the suspended legislator. If the public official is a member of a parish or municipal governing authority, or combination thereof, or a mayor or any other local or municipal office, except as provided in this Subsection, the governing authority of the local governmental subdivision where the vacancy occurs shall appoint a person to perform the official acts, duties, and functions of the person suspended. If the official suspended is a member of a city or parish school board, the remaining members of the school board shall appoint the person to perform the official acts, duties, and functions of the person suspended. If the person suspended is a district attorney, clerk of a district court, coroner, sheriff, or tax assessor, then his first assistant or deputy shall perform his official acts, duties and functions as provided in R.S. 18:602(C).

F. Any person appointed to perform the official acts, duties, and functions of a public official suspended under the provisions of this Section shall have the same qualifications required by law to hold the office as the public official under suspension and he shall post any bond as may be required by law for that office.

G. For purposes of this Chapter, the term "felony" includes both a felony under the laws of this state and a felony under the laws of the United States. For purposes of this Chapter, the term "public officer" means any person holding a public office, whether state, district, parochial, ward, or municipal, whether the person is elected or appointed except judges of the courts of record.

Added by Acts 1976, No. 628, §1. Amended by Acts 1981, No. 601, §1; Acts 1985, No. 994, §1; Acts 1990, No. 892, §2.



RS 42:1412 - Method for removal

§1412. Method for removal

A. For conviction of a felony any public officer shall be removed by judgment of the district court of the district in which he is domiciled. The district attorney of that judicial district shall institute the suit within ten days after the conviction is final and all appellate review of the original trial court proceedings is exhausted. Suits against the attorney general shall be brought in the Nineteenth Judicial District by the district attorney of that district, and suits against a district attorney shall be brought by the attorney general.

B. An action instituted pursuant to R.S. 42:1411 and R.S. 42:1412 is civil in nature; shall be prosecuted in accordance with the provisions of the Louisiana Code of Civil Procedure, except as otherwise provided in this Section; and shall be tried by preference over all other matters in a summary proceeding.

C. A hearing on the petition for removal shall be held not more than twenty days after service upon the public officer whose removal is sought. Judgment shall be rendered in the matter within ten days after the removal hearing. Within five days after the signing of the judgment, either party may appeal suspensively by obtaining an order of appeal and posting bond for a sum fixed by the court to secure the payment of costs. The trial judge shall fix the return day at a time not to exceed five days after the granting of the order of appeal. An application to the supreme court for a writ of certiorari may be made only within three days after the signing of judgment by the court of appeal. Each appellate court to which the action is brought shall place the matter on its preferential docket, shall hear it without delay, and shall render a decision within ten days after oral argument. The granting of an order of appeal or writ of certiorari suspends the effect of the judgment during the pendency of such proceedings.

D. Notwithstanding any law to the contrary, an appeal of a felony conviction in a state court of a public officer shall be given preference over other criminal appeals.

Added by Acts 1976, No. 628, §1. Amended by Acts 1981, No. 601, §1.



RS 42:1413 - Law enforcement officers; grounds for removal; method for removal

§1413. Law enforcement officers; grounds for removal; method for removal

A. It is essential to the proper operation of democratic government in general and of law enforcement agencies in particular that public law enforcement officials and employees be independent and impartial; that decisions and recommendations by law enforcement officers be made through the proper channels of governmental structure; that positions of trust in law enforcement agencies not be used for private gain other than the remuneration provided by law; and that there be public confidence in the integrity of law enforcement organizations. It is the policy and purpose of these provisions to implement these objectives of protecting the integrity of the government of this state by prescribing essential restrictions on the conduct of law enforcement officers during the course of their discharge of official duties and responsibilities.

B. No law enforcement officer, whether a state, district, parochial, ward, or municipal officer, shall refer any person, with whom such officer has any relation or comes into contact in his professional capacity as a law enforcement officer, to any specific attorney at law, law firm, or investigator as a potential client, when said law enforcement officer receives any compensation for such referral.

C. Any law enforcement officer violating the provisions of Subsection B of this Section shall be removed from office as a law enforcement officer, and shall be fined not more than five thousand dollars or imprisoned with or without hard labor for not more than five years, or both, subject to applicable civil service laws, rules, and regulations, if any.

Added by Acts 1977, No. 758, §1. Acts 1993, No. 420, §3.



RS 42:1414 - State, district, parish, ward, and municipal employees; termination for conviction of a felony

§1414. State, district, parish, ward, and municipal employees; termination for conviction of a felony

The employee-employer relationship existing between a state, district, parish, ward, or municipal employee, whether classified or unclassified, and the state, district, parish, ward, or municipality, as applicable, shall be terminated and such employee shall be removed from his position of employment with the state, district, parish, ward, or municipality, as applicable, upon conviction, during his employment, of a felony as defined by the laws of this state or by the laws of the United States. Within ten days after a conviction is final and all appellate review of the original trial court proceedings is exhausted, the appointing authority of the employing agency shall terminate any state, district, parish, ward, or municipal employee who is convicted of a felony and is holding a position of employment with such agency. For the purposes of Article X, Section 8(A) and Article X, Section 46(A) of the Louisiana Constitution and any provision of law relating to disciplinary action taken against a state employee including any provision of law relating to post-employment benefits, final conviction of a felony shall be a cause for termination of a state, district, parish, ward, or municipal employee.

Added by Acts 1982, No. 353, §1, eff. July 17, 1982; Acts 2003, No. 240, §1, eff. June 5, 2003.



RS 42:1430 - COST OF LIVING SALARY INCREASE

CHAPTER 22. COST OF LIVING SALARY INCREASE

§1430. State Employees; cost of living salary adjustment

Whenever an appropriation of state funds is made for the purpose of providing cost of living salary adjustments for personnel whose compensation is paid by the state of Louisiana, the adjustment in no circumstances shall be substituted for, be paid in lieu of, or be considered as a factor in determining whether or not any step increase or any merit, promotional, or other scheduled salary increase shall be granted.

Acts 1976, No. 600, §1.



RS 42:1441 - LIABILITY FOR ACTS OF PUBLIC EMPLOYEES

CHAPTER 23. LIABILITY FOR ACTS OF PUBLIC EMPLOYEES

§1441. Limitation on the liability of the state of Louisiana

A. The state of Louisiana shall not be liable for any damage caused by a district attorney, coroner, assessor, sheriff, clerk of court, or public officer of a political subdivision within the course and scope of his official duties, or damage caused by an employee of a district attorney, coroner, assessor, sheriff, clerk of court, or public officer of a political subdivision.

B. The provisions of Subsection A hereof are not intended to and shall not be construed to affect any personal liability which may arise from damage caused by any public officer of a political subdivision, or by a district attorney, coroner, assessor, sheriff, clerk of court, or the employee of any such public officer, nor shall the provisions of said Subsection A be construed to amend or repeal R.S. 13:5108.1.

C. For the purposes of this Section, "political subdivision" means a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions.

Added by Acts 1978, No. 318, §2.



RS 42:1441.1 - Nonimposition of master-servant liability on state by Civil Code Article 2320 and other laws for torts of persons not designated state officials, officers, or employees by R.S. 13:5108.2

§1441.1. Nonimposition of master-servant liability on state by Civil Code Article 2320 and other laws for torts of persons not designated state officials, officers, or employees by R.S. 13:5108.2

Civil Code Article 2320 and other laws imposing liability on a master for the offenses and quasi offenses of his servant shall not extend or apply to and shall not impose liability on the state for the offenses and quasi offenses of any person who is not expressly specified by R.S. 13:5108.2(A) to be an official, officer, or employee of the state entitled to indemnification under R.S. 13:5108.2.

Acts 1985, No. 451, §1; Acts 1995, No. 828, §4, eff. Nov. 23, 1995.



RS 42:1441.2 - Nonimposition of master-servant liability on state by Civil Code Article 2320 and other laws for torts of parish officials; insurance coverage; interlocal risk management programs

§1441.2. Nonimposition of master-servant liability on state by Civil Code Article 2320 and other laws for torts of parish officials; insurance coverage; interlocal risk management programs

A. Civil Code Article 2320 and other laws imposing liability on a master for the offenses and quasi offenses of his servant shall not extend or apply to and shall not impose liability upon the state for the offenses and quasi offenses of any of those public officers named in Article V, Sections 26, 27, 28, and 29, and Article VII, Section 24, of the Constitution of Louisiana or any of their officers, deputies, assistants, employees, appointees, designees, or representatives.

B. Such public officers shall, by commercial insurance carriers, by self-insurance funds, by joining an interlocal risk management program, or by a combination of any two or more of them, secure general liability insurance coverage on themselves and on their officers, deputies, assistants, employees, appointees, designees, and representatives in amounts of not less than twenty thousand dollars per injured person. Such public officers may secure this insurance coverage themselves or through their respective associations. For purposes of being able to form new interlocal risk management programs or to join existing ones, the office of each such public officer in each parish of the state shall be deemed to be a separate "local governmental subdivision", and each association of such public officers and each combination of such associations shall be deemed to qualify as an "interlocal risk management agency", all within the meanings set forth in R.S. 33:1342.

Acts 1985, No. 451, §1; Acts 1989, No. 364, §1, eff. June 28, 1989; Acts 1995, No. 828, §4, eff. Nov. 23, 1995.

{{NOTE: SEE ACTS 1989, NO. 364, §2.}}



RS 42:1441.3 - Determination of master of officer of political subdivision for purposes of Civil Code Article 2320 and other master-servant tort liability laws

§1441.3. Determination of master of officer of political subdivision for purposes of Civil Code Article 2320 and other master-servant tort liability laws

A. The master of an individual who is an elected or appointed public officer, official, or employee of a political subdivision, under the meaning and purpose of Civil Code Article 2320 and other laws imposing liability on a master for the offenses and quasi offenses of his servant, is the particular political subdivision of which such individual is a public officer, official, or employee.

B. Determinants of which political subdivision may be made liable as master for the offenses and quasi offenses of a public officer of a political subdivision under Civil Code Article 2320 and other laws imposing such master-servant liability, shall include:

(1) The territorial jurisdiction and territorial extent of the governmental body politic comprising the electorate who usually elects such public officer, if he is elected, or who usually elects the public officer who appoints such public officer, if he is appointed as an assistant, deputy, or other representative or designee of an elected public officer, and comprising the electorate whom such public officer primarily serves; if the office which the public officer holds is in the nature of a representative capacity on a multi-member board, council, commission, jury, or other multi-member body which acts as a whole, then the territorial jurisdiction and territorial extent of such multi-member board on which such public officer serves;

(2) The source of the funds used for the operating expenses of the office in which such public officer serves; and

(3) Unless such public officer is elected directly by the electorate of the political subdivision of which he is such officer, the office of the individual who has the right to control closely the daily time and physical activities of such public officer in carrying out his public duties.

C. Determinants of which political subdivision may be made liable as master for the offenses and quasi offenses of a public employee of a political subdivision under Civil Code Article 2320 and other laws imposing such master-servant liability and for finding an employer-employee relationship, shall include all of the following:

(1) The public officer or governmental body politic that exercises the power of selection and engagement of the public employee.

(2) The public officer or governmental body politic that supervises or has the right to control closely the daily time and physical activities of such public employee in carrying out his public duties.

(3) The public officer or governmental body politic that exercises the power of disciplinary actions and dismissal of the public employee.

(4) The source of the funds used for the payment of salaries or wages of the public employee.

D. As provided in R.S. 42:1, the term "public officer" includes anyone who holds any elective or appointive office created by constitution or law. The term is not synonymous with "state officer", as "public officer" includes not only public officers of the state but also public officers of parishes, municipalities, special districts, and other political subdivisions. While all offices created by the constitution or law are "public offices", they are not all "state offices", as they include parish offices, municipal offices, district offices, and offices of political subdivisions. A public officer may be the officer of a parish, municipality, district, or other political subdivision without being appointed by or under the direct control of the particular body which exercises the legislative functions of such parish, municipality, district, or political subdivision, in much the same manner as a public officer of the state may hold an office in the executive branch or may hold the office of a state court judgeship without being appointed by or under the direct control of the legislature.

E. As provided in R.S. 42:62, the term "political subdivision" means a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions; in addition, for the purposes of this Part, mayor's courts, justice of the peace courts, district attorneys, sheriffs, clerks of court, coroners, tax assessors, registrars of voters, and all other elected parochial officials shall be separate political subdivisions. The terms "state" and "state agency" mean the executive branch, the legislative branch, and the judicial branch of state government, or the parts thereof, as defined in R.S. 42:62.

F. Civil Code Article 2320 and other laws imposing liability on a master for the offenses and quasi offenses of his servant shall not extend or apply to and shall not impose liability upon any political subdivision for the offenses and quasi offenses of another political subdivision, the state, or any other governmental body politic, or of the officers, deputies, assistants, employees, appointees, designees, or representatives of such other political subdivision, the state, or any other governmental body politic.

G. Notwithstanding Paragraph (2) of Subsection B of this Section and Paragraph (4) of Subsection C of this Section, when a political subdivision serves as an independent third-party paymaster for another political subdivision, the state, any state agency, or any other governmental body politic or for any public officer, official, or employee thereof or is otherwise mandated to pay any salaries, stipends, wages, fees, or expenses of any public officer, official, or employee of another political subdivision, the state, any state agency, or any other governmental body politic, neither an employer-employee relationship shall be established nor a master-servant relationship created for the purpose of imposing liability upon the paying political subdivision for the offenses or quasi offenses of a public officer, official, or employee of the other political subdivision, the state, the state agency, or any other governmental body politic.

Acts 1985, No. 451, §1; Acts 1995, No. 828, §4, eff. Nov. 23, 1995; Acts 1999, No. 150, §1, eff. June 9, 1999; Acts 2006, No. 138, §1, eff. June 2, 2006; Acts 2008, No. 193, §1, eff. June 13, 2008.



RS 42:1441.4 - Legislative findings and purposes

§1441.4. Legislative findings and purposes

With respect to the nonliability situations set forth in this Chapter as well as the master-servant tort liability provisions contained in this Chapter, the legislature finds and states that:

(1) The intent of the Civil Code Article 2320 and other laws imposing liability on a master for the offenses and quasi offenses of his servant can be found implied in the traditional interpretation and application thereof, in much the same manner as explained in Blanchard v. Ogima, 253 La. 34, 215 So.2d 902 (1968), the same with respect to the relationships between governmental bodies politic and their respective officers and employees as it is with respect to relationships among private individuals.

(2) Such cases as Foster v. Hampton, 352 So.2d 197 (La. 1977) and 381 So.2d 789 (La. 1980); Mullins v. State, 387 So.2d 1151 (La. 1980), and Hryhorchuk v. Smith, 390 So.2d 497 (La. 1980), represent misinterpretations and misapplications of Civil Code Article 2320 and other laws imposing liability on a master for the offenses and quasi offenses of his servant.

(3) The intent and purpose of the provisions contained in this Chapter relative thereto are to restore to the legislatively created Civil Code Article 2320 and other laws imposing such master-servant liability the true legislatively intended meaning, interpretation, and application deviated from in such relationships, circumstances, and cases as reported in Foster v. Hampton, Mullins v. State, and Hryhorchuk v. Smith, supra.

(4) The intent, purpose, and effect of such provisions in this Chapter are not to attempt a reestablishment of any governmental immunity based on the status of sovereignty of any government, but rather to correct the legislatively created substantive law, in much the same manner as such provisions were correctly interpreted and upheld in Martinez v. Reynolds, 398 So.2d 156 (La. App. 3rd Cir. 1981), and Sullivan v. Quick, 406 So.2d 284 (La. App. 3rd Cir. 1981).

(5) The liability of government should be no greater than that of private individuals.

(6) That those legislatively created substantive laws which are misinterpreted and misapplied to result in such greater governmental liability can and should be corrected to the same extent and for the same relationships wherein they were erroneously interpreted and applied.

Acts 1985, No. 451, §1; Acts 1995, No. 828, §4, eff. Nov. 23, 1995.



RS 42:1442 - Law enforcement officers accused of crimes committed while acting within or in furtherance of their scope and course of employment

§1442. Law enforcement officers accused of crimes committed while acting within or in furtherance of their scope and course of employment

A. When (1) a law enforcement officer, employed by the state or an agency thereof or by a political subdivision, as that term is defined in Article VI, Section 44 of the Constitution of Louisiana, has been subjected to an institution of prosecution for an alleged criminal act committed when the law enforcement officer is acting in good faith in the performance or in furtherance of the course and scope of his employment as defined by law and the policies and procedures of the law enforcement agency employing him, and (2) he is acquitted of the charge, the prosecution has been dismissed by the district attorney, or the periods of time have expired in which he could be brought to trial and convicted, the officer shall be reimbursed for reasonable attorney's fees incurred by him on account of the institution of prosecution. No reimbursement shall take place under the provisions of this Section until the suit is dismissed or finally adjudicated by a court of competent jurisdiction and the period for taking an appeal has expired. Reimbursement shall be from the governing authority by whom the officer was employed at the time of the alleged crime.

B. In a case of dismissal of prosecution, the officer may agree with the employer prior to the dismissal to waive any or all of his rights under this Section if the prosecution is dismissed. If an officer enters into a waiver agreement, it shall not be used as evidence of anything except as evidence of itself in a proceeding by the officer against his employer on matters affected by the waiver.

C. No law enforcement officer, unclassified or otherwise, shall lose any seniority, back pay, or other benefits within the authority of his employer to grant or withhold on account of institution of prosecution for a crime allegedly committed within the performance or in furtherance of the course and scope of his employment without an independent hearing or other established procedural step by the employer to meet fair due process standards.

D. Nothing herein shall prohibit an employer from suspending an employee pending a final resolution of an instituted prosecution.

E. Notwithstanding any other provision herein, the payments authorized by this Section shall be made only if the law enforcement officer has not violated any other rights or privileges secured by the state or federal constitution. The rights of such law enforcement officer shall not be construed as greater than those of an ordinary citizen.

Added by Acts 1983, No. 258, §1.



RS 42:1451 - APPEAL OF ACTION

CHAPTER 24. APPEAL OF ACTION

§1451. Action overruled; attorneys' fees

In any appeal under Article X, Section 8 of the constitution by an employee in the classified state civil service to overturn any action by the department or agency employing him in which the decision to take the action is overruled and such decision is found to be unreasonable, the Civil Service Commission shall order the department or agency to pay reasonable attorneys' fees incurred by the employee in appealing the action.

Added by Acts 1980, No. 461, §1.



RS 42:1461 - PUBLIC PROPERTY, DUTIES OF OFFICIALS,

CHAPTER 25. PUBLIC PROPERTY, DUTIES OF OFFICIALS,

EMPLOYEES AND CUSTODIANS

§1461. Public property; personal obligations of officials, employees, and custodians; actions; prescription

A. Officials, whether elected or appointed and whether compensated or not, and employees of any "public entity", which, for purposes of this Section shall mean and include any department, division, office, board, agency, commission, or other organizational unit of any of the three branches of state government or of any parish, municipality, school board or district, court of limited jurisdiction, or other political subdivision or district, or the office of any sheriff, district attorney, coroner, or clerk of court, by the act of accepting such office or employment assume a personal obligation not to misappropriate, misapply, convert, misuse, or otherwise wrongfully take any funds, property, or other thing of value belonging to or under the custody or control of the public entity in which they hold office or are employed.

B. When, pursuant to a statute, ordinance, resolution, or contract or other agreement, a public entity, as defined in Subsection A, entrusts to a contractor or to a quasi-public entity of any kind the care, administration, allocation, or disposition of funds, property, or other things of value belonging to it or under its custody or control, the contractor or the quasi-public entity, and the officers and employees thereof personally, shall be deemed to have undertaken the obligation of a fiduciary with respect to such funds, property, or other things of value of the public entity.

C. The breach of an obligation established under this Section gives rise to an action in favor of the public entity for the recovery of any such funds, property, or other things of value and for any other damages resulting from the breach. This action is prescribed by ten years, reckoning from the date on which the breach occurred.

Added by Acts 1982, No. 786, §1.



RS 42:1481 - Repealed by Acts 2011, No. 207, §2.

CHAPTER 26. COMPENSATION REVIEW COMMISSION

§1481. Repealed by Acts 2011, No. 207, §2.



RS 42:1482 - Repealed by Acts 2011, No. 207, §2.

§1482. Repealed by Acts 2011, No. 207, §2.



RS 42:1483 - Repealed by Acts 2011, No. 207, §2.

§1483. Repealed by Acts 2011, No. 207, §2.



RS 42:1484 - Repealed by Acts 2011, No. 207, §2.

§1484. Repealed by Acts 2011, No. 207, §2.



RS 42:1485 - Repealed by Acts 2011, No. 207, §2.

§1485. Repealed by Acts 2011, No. 207, §2.



RS 42:1501 - Performance planning and review sessions; certification; increases in compensation

CHAPTER 27. PERFORMANCE PLANNING AND REVIEW

§1501. Performance planning and review sessions; certification; increases in compensation

A. No state unclassified official or employee who is responsible for conducting performance planning and review sessions for a state classified employee shall receive an increase in his compensation unless his certifying official determines in writing that the unclassified official or employee has conducted his performance planning and review sessions in conformance with the rules of the State Civil Service Commission.

B. No state unclassified official or employee who is in the direct line of supervision of an unclassified official or employee described in Subsection A of this Section shall receive an increase in his compensation unless the certifying official of the unclassified official or employee described in Subsection A of this Section determines in writing that the unclassified official or employee described in Subsection A of this Section has conducted his performance planning and review sessions in conformance with the rules of the State Civil Service Commission.

C. For purposes of this Section, "certifying official" means the commissioner of administration, except as follows:

(1) If the unclassified official or employee described in Subsection A of this Section serves in a department headed by a statewide elected official, the statewide elected official shall be the certifying official.

(2) If the unclassified official or employee described in Subsection A of this Section serves in the division of administration, the governor shall be the certifying official.

(3) If the unclassified official or employee described in Subsection A of this Section serves in the Department of Public Service, the chairman of the Public Service Commission shall be the certifying official.

(4) If the unclassified official or employee described in Subsection A of this Section serves in a position at a public postsecondary education institution, the chairman of the management board that governs the institution shall be the certifying official.

Acts 2009, No. 377, §1, eff. July 1, 2010.



RS 42:1601 - Duty to report

CHAPTER 28. REPORTING OF STATE EMPLOYEE TURNOVER RATE

§1601. Duty to report

A. The Department of State Civil Service shall collect data regarding the turnover of state employees within each agency, as defined in R.S. 39:2(2). The department shall prepare and submit reports compiling and analyzing such data to the Joint Legislative Committee on the Budget as further provided in this Section. The reports may provide any information the department deems appropriate, and shall at a minimum include the following:

(1) The turnover and turnover rate for each agency and the costs associated with that turnover.

(2) The five job classifications with the highest turnover rates for the previous year.

(3) The five agencies and the five job classifications for which the cost of turnover is highest for the previous year.

B. The first report required pursuant to this Section shall be submitted on or before December 15, 2010. Subsequent reports shall be submitted by the fifteenth of December in each calendar year and shall contain information reported for previous years up to and including the previous ten years of information reported pursuant to this Section.

Acts 2010, No. 879, §1, eff. July 1, 2010.



RS 42:1701 - Consideration of criminal history; prohibited acts

CHAPTER 29. CONSIDERATION OF CRIMINAL HISTORY IN

STATE EMPLOYMENT

§1701. Consideration of criminal history; prohibited acts

A. No state employer, when filling a position, may inquire, including without limitation on an initial application form, about a prospective employee's criminal history until after the prospective employee has been given an opportunity to interview for the position or, if no such interview is to be conducted, until after the prospective employee has been given a conditional offer of employment.

B. Nothing in this Section shall be construed to prohibit a state employer from considering the criminal history of a prospective employee in making the final determination of whether to employ the person. In considering the criminal history of the prospective employee, the state employer may consider the following:

(1) The nature and gravity of the criminal conduct.

(2) The time that has passed since the occurrence of the criminal conduct.

(3) The specific duties and essential functions of the position and the bearing, if any, that the criminal conduct will have on the ability of the prospective employee to perform one or more of those duties or functions.

C. For purposes of this Section, "state employer" means any department, office, division, agency, commission, board, committee, or other organizational unit of the state.

D. This Section applies to each position in the state unclassified service, except a position in law enforcement or corrections or a position for which a criminal background check is required by law.

Acts 2016, No. 398, §1.






TITLE 43 - Public Printing and Advertisements

RS 43:1 - TITLE 43 PUBLIC PRINTING AND ADVERTISEMENTS Purchase of printing and engraving; office of technology services; Louisiana Procurement Code; power and authority of state chief information officer

TITLE 43

PUBLIC PRINTING AND ADVERTISEMENTS

CHAPTER 1. STATE PRINTING

§1. Purchase of printing and engraving; office of technology services; Louisiana Procurement Code; power and authority of state chief information officer

A. All administrative boards, commissions, departments, agencies, institutions, and offices within the executive branch of the state government shall purchase all requirements of printing and engraving through the office of technology services in the division of administration. This provision, however, shall not apply to postsecondary institutions of education and their management boards, the Board of Regents, special schools, and other institutions under the supervision of the State Board of Elementary and Secondary Education, the port authorities of the state, the legislature, the office of the State Bond Commission in the Department of the Treasury, or the judiciary. All procurement of such printing and engraving for the executive departments of state government shall be done under and in accordance with the provisions of the Louisiana Procurement Code.

B. In order to carry out the duties and functions imposed upon him by this Chapter, in conjunction with the Louisiana Procurement Code, the state chief information officer shall have the power and authority:

(1) To consult, review, and make recommendations with regard to all printing requirements in order that the best and most economical methods may be employed.

(2) To delegate the purchase of printing to any instrumentality covered by this Chapter whenever in his written opinion the best interests of the state will be served thereby.

(3) To use any and all powers and authority granted to him by law or otherwise delegated to him by competent authority.

Acts 1983, No. 306, §2; Acts 1988, No. 843, §1, eff. July 1, 1988; Acts 1997, No. 677, §1; Acts 2015, No. 241, §2.



RS 43:2 - To 13 Repealed by Acts 1983, No. 306, 3.

§2. §§2 to 13 Repealed by Acts 1983, No. 306, §3.



RS 43:14 - Printing for the House and Senate

§14. Printing for the House and Senate

Each of the two houses of the legislature shall order, audit, contract and pay for its own printing, binding and supplies, and shall issue its own orders and see that its contracts are complied with, except that joint or separate bids shall be obtained and joint or separate contracts or purchase orders awarded for (1) proof sheets, calendars and journals, (2) bills and resolutions, (3) printing and binding of acts, (4) case binding of acts, and (5) miscellaneous printing and supplies as may be required from time to time by the purchasing agent.

Amended by Acts 1980, No. 671, §1.



RS 43:15 - Bills and other documents to be printed and delivered in a certain time

§15. Bills and other documents to be printed and delivered in a certain time

Whoever is awarded the contract by the legislature for the printing of any bills, reports, or other documents provided for and enumerated in R.S. 43:14 shall deliver them in the order in which they are numbered and delivered to him, or as he may be otherwise directed by the chief clerical officer of the respective house, and shall return them in like manner within forty-eight hours after their reception unless otherwise stipulated in the specifications set out by the purchasing agent.

Amended by Acts 1980, No. 671, §1.



RS 43:16 - House and Senate journals; time for delivery and penalty for failure

§16. House and Senate journals; time for delivery and penalty for failure

Whoever is awarded the contract for the journals of the houses of the legislature shall furnish and have the journals ready for delivery within sixty days after the adjournment of the legislature. The sum of one hundred dollars per house shall be paid by the contractor for each day he is in default after the expiration of the sixty days.

Amended by Acts 1980, No. 671, §1.



RS 43:17 - Proof sheets of House and Senate journals

§17. Proof sheets of House and Senate journals

Whoever is awarded the contract for the official journal of the houses of the legislature shall supply each house with proof sheets of the official journal, containing the proceedings of the previous day of meeting. After the journal has been approved, the same matter so published shall be made up in book form.

Amended by Acts 1980, No. 671, §1.



RS 43:18 - Style, form, binding and delivery date of House and Senate journals; contract provision

§18. Style, form, binding and delivery date of House and Senate journals; contract provision

The style, form, binding, and delivery date of the Senate and House journals shall be as provided in the contract for such documents.

Amended by Acts 1980, No. 671, §1.



RS 43:19 - Laws to be printed in book form; style of printing; number of copies

§19. Laws to be printed in book form; style of printing; number of copies

The acts of the legislature shall be published in book form, in the English language, with a list of the acts, the dates of their promulgation and an index thereto. Below each act shall be printed the date of approval by the governor, if approved, or by the legislature in the case of vetoed bills becoming law upon reconsideration by the legislature. The number of copies printed shall be at the discretion of the secretary of state but shall not exceed one thousand five hundred copies. The copies shall be delivered to the secretary of state as soon as possible after the adjournment of the legislature.

Amended by Acts 1975, 1st Ex.Sess., No. 1, §1, eff. Jan. 24, 1975; Acts 1976, No. 350, §2; Acts 1987, No. 223, §1; Acts 2010, No. 802, §1, eff. Jan. 1, 2011.



RS 43:19.1 - Legislative web site

§19.1. Legislative web site

Any legislative or governmental instrument, journal, index, order, report, or other official document of the state which has previously been published in the official journal of the state as provided for in R.S. 43:81(A) may be made accessible on the official Internet website or portal of the Louisiana State Legislature.

Acts 2004, No. 708, §1, eff. July 6, 2004; Acts 2010, No. 802, §1, eff. Jan. 1, 2011.



RS 43:20 - Bills and resolutions; contract provisions

§20. Bills and resolutions; contract provisions

Bills and resolutions of the Senate and House shall be printed in accordance with contracted specifications for such printing. The secretary of the Senate and the clerk of the House of Representatives shall order the requisite number of copies needed by the Senate and House, respectively.

Amended by Acts 1980, No. 671, §1.



RS 43:21 - Repealed by Acts 1950, No. 367, 3

§21. Repealed by Acts 1950, No. 367, §3



RS 43:22 - Sale of Acts; price

§22. Sale of Acts; price

The secretary of state shall retain and keep in the state archives at all times one printed copy and one microfilm copy of the Acts of the legislature delivered to him as provided in R.S. 43:19. The secretary of state shall collect from any person or public or private entity to which he distributes a copy or copies of the Acts of the legislature, except any state agency or official to which he is required by law to distribute copies, a fee equal to the cost, plus ten percent of such cost, of printing and delivery thereof.

Amended by Acts 1950, No. 367, §2; Acts 1977, No. 567, §1, eff. July 15, 1977; Acts 2015, No. 383, §3, eff. July 1, 2015.



RS 43:23 - Documents numbered as sent to printer

§23. Documents numbered as sent to printer

The secretary of the senate and the clerk of the house of representatives shall regularly number each bill, report or other document of any kind whatsoever, which may be ordered printed by either house, the number of which shall be endorsed thereon, "Printing No. _____". They shall make the corresponding entry on the bill book and shall also endorse on the bill, report or other document, the day on which it was ordered printed and the day of delivery to the person, firm or corporation to whom the contract for printing was awarded. They shall make corresponding entries on the bill book.



RS 43:24 - Acts; numbering; printing; publication

§24. Acts; numbering; printing; publication

A. The governor shall transmit each bill delivered to him by the legislature, other than vetoed bills, to the secretary of state as soon as possible after he has taken action thereon and in any event no later than twenty days after the delivery of such bills to him. Similarly, the chief clerical officer of each house shall transmit all vetoed bills to the secretary of state after the legislature has acted or determined not to act on them, or has found a veto session unnecessary. The secretary of state shall keep a register of such bills and shall endorse therein the date and time of their receipt from the governor or the legislature. The secretary of state shall assign act numbers to all bills which become law.

B. The secretary of state shall, upon request, deliver copies of the acts, in numerical order by act number, to the person, firm, or corporation to whom the contract for printing acts was awarded. The acts shall be published in numerical order by act number. The secretary of state shall endorse in the register required in Subsection A of this Section the date and time of delivery of the acts for printing.

C. The secretary of state shall take all necessary actions to cause the acts and joint resolutions of the legislature to be made accessible on the Internet website or portal of the Official Journal of the State within the time limits established by R.S. 43:81.

D.(1) Within sixty days following the final adjournment of a regular, extraordinary, or emergency session of the legislature, the secretary of state shall cause a notice to be published once in the official journal of each parish, informing the public where the full text of the acts of the legislature may be viewed. Requirements for the notice shall include:

(a) The notice shall appear in a box format with a bolded outline in a size of not less than three columns by ten and one half inches or a comparable size.

(b) Appropriately-sized headline typeface shall be used.

(c) The language of the notice shall be prepared by the secretary of state and shall include the website address for the Official Journal of the State.

(2) The cost of each notice required by Paragraph (1) of this Subsection shall be a maximum of ninety percent of the commercial display advertising rate charged by the official journal of each parish for a similar volume of business.

Amended by Acts 1975, 1st Ex.Sess., No. 1, §1, eff. Jan. 24, 1975; Acts 1988, No. 843, §1, eff. July 1, 1988; Acts 2010, No. 802, §1, eff. Jan. 1, 2011.



RS 43:25 - Each house of the legislature to judge whether contract complied with

§25. Each house of the legislature to judge whether contract complied with

Each house of the legislature shall be the judge as to whether the work done for, or materials furnished to it, comply with the terms of its contracts or purchase orders.

Acts 1983, No. 306, §2.



RS 43:26 - Repealed by Acts 1983, No. 306, 3.

§26. Repealed by Acts 1983, No. 306, §3.



RS 43:26.1 - Louisiana Official Statement; State Bond Commission

§26.1. Louisiana Official Statement; State Bond Commission

The State Bond Commission may order, contract, and pay for its own printing of the Official Statement pertaining to the issuance of state general obligation bonds after taking price quotes from at least three separate printers. Each printer shall represent that he has the capability to complete the necessary printing within the time frame stated to be necessary by the secretary of the commission. The printer agreeing to perform the necessary services in the required time for the lowest cost shall be used.

Added by Acts 1981, No. 664, §3, eff. July 20, 1981.



RS 43:27 - Subletting of contract not to release general contractor from bond

§27. Subletting of contract not to release general contractor from bond

No person, firm, or corporation who has been awarded a contract under the provisions of this Chapter or any surety thereof, shall be relieved of any obligation to the state by any subletting of a contract in whole or in part.



RS 43:28 - Repealed by Acts 1988, No. 843, 2, eff. July 1, 1988.

§28. Repealed by Acts 1988, No. 843, §2, eff. July 1, 1988.



RS 43:29 - Use of state owned facilities

§29. Use of state owned facilities

The right is reserved to use state facilities as designated by the commissioner of administration for all printing, multilith, mimeographing, and similar work for all state departments, boards, commissions, and any other state agencies to which this Chapter applies.

Acts 1988, No. 843, §1, eff. July 1, 1988.



RS 43:30 - Repealed by Acts 1983, No. 306, 3.

§30. Repealed by Acts 1983, No. 306, §3.



RS 43:31 - Printed matter prohibitions; uniform standards; election material

§31. Printed matter prohibitions; uniform standards; election material

A.(1) No branch, department, agency, official, employee, or other entity of state government shall print or cause to be printed any bulletin, leaflet, Christmas card, personalized memorandum stationery, or other similar communication, house organ, circular, book, report, or similar publication, except those required by law.

(2) All printed matter so required shall be effected in a uniform manner as to basic content, size, quality of paper, and use of color as contained in standards to be established by the Division of Administration, the legislative budgetary control council, and the judicial budgetary control council. The Division of Administration, legislative budgetary control council, and the judicial budgetary control council shall be empowered to make such exceptions affecting their respective branch of government to the provisions of this Subsection as may be in the best interests of the state of Louisiana.

(3) In addition, the provisions of this Subsection shall not be construed to prohibit the printing or publication of any printed matter required by any federal law or regulation in order that the state or any department or agency thereof may obtain or receive federal funds, grants, or assistance. The provisions of this Section shall apply to printed matter printed pursuant to any such federal law or regulation to the extent that this Section does not conflict with any such law or regulation.

(4) The Louisiana Workforce Commission is not prohibited from printing, or causing to be printed, any statistical or other information, including legal publications, relating to employment conditions of workers or other publications, not required by law, that would be helpful to any person affected by laws or rules and regulations of the commission.

(5) The Department of Culture, Recreation and Tourism is not prohibited from printing, or causing to be printed, any new promotional materials that enhance the development and implementation of cultural, recreational, and tourism programs when funds have been appropriated for that purpose.

(6) The Department of Wildlife and Fisheries is not prohibited from printing, or causing to be printed, any new promotional materials that enhance the development and implementation of natural, recreational, and tourism programs when funds have been appropriated for that purpose.

B.(1)(a) All printed matter, except documentation in connection with proceedings of the executive, legislative, and judicial branches of state government, printed or caused to be printed by any branch, department, agency, official, employee, or other entity of state government, shall contain the following statement, with required information inserted, printed on the publication adjacent to the identification of the agency responsible for publication: "This public document was published at a total cost of $_____. (number) copies of this public document were published in this (number) printing at a cost of $_____. The total cost of all printings of this document, including reprints is $_____. This document was published by (name and address of person, firm, or corporation or agency which printed the material) to (statement of purpose) under authority of (citation of law requiring publication or of special exception by division of administration, the legislative budgetary control council, or the judicial budgetary control council as provided in Subsection A of this Section). This material was printed in accordance with the standards for printing by state agencies established pursuant to R.S. 43:31." If the printing of the material was not done by a state agency, the above statement shall include the following additional language: "Printing of this material was purchased in accordance with the provisions of Title 43 of the Louisiana Revised Statutes." This statement shall be printed in the same size type as the body copy of the document and shall be set in a box composed of a one-point rule.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph or of Subsection C of this Section, the legislative budgetary control council may determine at a meeting of the council the form and the content of any such statement for matter printed by the House of Representatives or any member thereof or the Senate or any member thereof.

(2) The provisions of this Subsection shall not apply to the following:

(a) Any leaflet, postcard, brochure of no more than two pages, or magazine, if the magazine contains the statement "Paid for with public funds provided by the people of Louisiana" and is sent exclusively to persons or entities located outside of the state, used by the Department of Economic Development for the purpose of promoting economic development within the state of Louisiana.

(b) Any leaflet, postcard, brochure of no more than two pages, or magazine, if the magazine contains the statement "Paid for with public funds provided by the people of Louisiana" and is sent exclusively to persons or entities located outside of the state, used by the Department of Culture, Recreation and Tourism to promote culture, recreation, or tourism.

(c) Any printed matter used by a public institution of postsecondary education that is an academic or scholarly document or that is a leaflet, postcard, or brochure of no more than two pages designed to promote the institution.

(d) Any reports, research, or studies of a medical center or health care institution in the health care services division of the Louisiana State University Health Sciences Center.

(3) The Department of Economic Development, the Department of Culture, Recreation and Tourism, each public institution of postsecondary education, and each medical center and health care institution in the health care services division of the Louisiana State University Health Sciences Center shall submit a report to the Joint Legislative Committee on the Budget within forty-five days of the close of each fiscal year. Each report required by this Paragraph shall contain information regarding actual expenses associated with the printed matter provided for in Paragraph (2) of this Subsection for the fiscal year being reported and, if required by R.S. 43:31.1, shall include a copy of the needs assessment performed in the manner provided by R.S. 43:31.1 for each publication in the fiscal year being reported.

C. The following three factors shall be utilized in computing cost data:

(1) Preparation of the public document for publication;

(2) Printing, including all expenditures for reproduction, whether on bid or in-house;

(3) Circulation, including all estimated expenditures for postage and distribution of the public document.

D. No branch, department, agency, official, employee, or other entity of state government shall expend funds of, administered by, or under the control of any branch, department, agency, employee, official, or other entity of state government to print material or otherwise to urge any elector to vote for or against any candidate or proposition on an election ballot nor shall such funds be used to lobby for or against any proposition or matter having the effect of law being considered by the legislature or any local governing authority. This provision shall not prevent the normal dissemination of factual information relative to a proposition on any election ballot or a proposition or matter having the effect of law being considered by the legislature or any local governing authority.

E. No public official of any branch, department, agency, or other entity of state or local government shall affix his or her name or picture on drivers' licenses, except their own personal driver's license, issued by the state, or any publicly owned motor vehicle, nor shall any such official cause his name or picture to be so affixed.

F.(1) Any administrative head of any branch, department, agency, or entity who violates any provision of this Section and any employee who, without the authorization of his administrative superior, violates any provision of this Section shall be personally liable for the cost of any printing in violation of this Section. Any funds of, administered by, or under the control of any branch, department, agency, official, employee, or other entity of state government expended on any printing in violation of this Section may be recovered by the state in a civil action instituted by the attorney general or any taxpayer.

(2) Any person who violates the provisions of this Section shall be assessed a fine by the court of not more than five hundred dollars.

Added by Acts 1976, No. 442, §1. Amended by Acts 1978, No. 130, §1; Acts 1979, No. 655, §1; Acts 1981, No. 652, §1, eff. July 20, 1981; Acts 1983, No. 390, §1; Acts 1986, No. 813, §1; Acts 1989, No. 440, §1; Acts 1995, No. 549, §1; Acts 1997, No. 9, §1; Acts 2004, No. 138, §2; Acts 2006, No. 535, §1, eff. June 22, 2006; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2010, No. 574, §1.



RS 43:31.1 - Printed matter; needs assessment

§31.1. Printed matter; needs assessment

A. Any department, agency, branch, official, employee, or other entity of state government seeking to print or have printed any public document shall perform a needs assessment to determine the need for such publication. The needs assessment shall include information relative to the content of the matter to be printed, the reason for printing, the number of copies to be printed, the distribution and mailing list for the printing, and any other particular specifications such as paper weight and color. If the printed matter is to include a picture of a public official or employee, the needs assessment shall further include a specific reason for the inclusion of the picture in the publication. The needs assessment shall be provided to and approved by the appropriate administrative head or department secretary prior to the expenditure of any funds for the printing of such document. The needs assessment shall be a public document and shall be open for public inspection and copying as provided by R.S. 44:1 et seq.

B. The provisions of this Section shall not apply to colleges, universities, or any other higher education institutions.

Acts 1997, No. 485, §1; Acts 2010, No. 575, §1.



RS 43:32 - Distribution of printed matter

§32. Distribution of printed matter

Except for interagency distribution and distribution otherwise required by law, no state department, agency, or other instrumentality of state government shall distribute any printed materials in excess of ten pages in length, unless the availability of such printed materials has been announced by written notice stating the title or subject matter of the printed material and that such materials shall be mailed upon receipt of a written request therefor. Such written notice may be mailed to the names on the regular mailing list and to any others deemed by the department, agency, or other instrumentality of state government to be interested parties.

The provisions of this Section shall not apply to the distribution of printed material by any public college or university to potential students for recruitment purposes.

Added by Acts 1981, No. 768, §1.



RS 43:33 - Printed matter; missing children information

§33. Printed matter; missing children information

A. As a public service, each state department and agency that publishes a periodical of an informational nature that has as its intent public distribution rather than solely internal or interagency distribution is authorized to have published in each issue of such periodical the picture and name of one or more Louisiana children believed to be missing, or children from other states believed to be missing in Louisiana. The periodical also may include the toll-free telephone number provided by the National Center for Missing and Exploited Children for the purpose of receiving information related to a missing child or children.

B.(1) Each state department and agency shall identify and provide to the Division of Administration a list of their periodicals that have public distribution and such other department or agency publications that have wide enough circulation to be useful for the purpose of disseminating information about such missing children.

(2) The Division of Administration and the office of state police shall develop such policies, rules, and regulations as shall be necessary to implement this Section, including, but not limited to, policies, rules, and regulations concerning the nature and number of department or agency publications that shall be used for this purpose, the number of such missing child identities that may be published in each periodical, and the provision of any other information deemed pertinent to this purpose.

(3) The Division of Administration is hereby authorized to consult and coordinate with the National Center for Missing and Exploited Children, any other public, quasi-public, or private organization, or agency, the purpose of which is to provide information and assistance related to missing children, and local law enforcement agencies in order to implement the provisions of this Section.

Acts 1985, No. 892, §1, eff. July 23, 1985.



RS 43:33.1 - Mailing lists for printed matter; requirements

§33.1. Mailing lists for printed matter; requirements

A. Each branch, department, agency, official, employee, or other entity of state government shall maintain a separate mailing list for each publication printed by such branch, department, agency, official, employee, or entity. Each mailing list shall be purged at least once every two years, and, except for mailings required by law, shall be replaced by a list of persons actively requesting receipt of that particular publication.

B. This Section shall not apply to any printed publication for which federal funds have been provided.

Acts 1995, No. 1298, §1.



RS 43:34 - Louisiana Conservationist magazine; information on missing children; publication required

§34. Louisiana Conservationist magazine; information on missing children; publication required

The Department of Wildlife and Fisheries, in conjunction with the Missing and Exploited Children Information Clearinghouse* of the Department of Public Safety and Corrections, office of state police, shall publish in each issue of the Louisiana Conservationist magazine the picture, name, and description of one or more Louisiana children believed to be missing or the picture, name, and description of one or more children believed to be missing in Louisiana. In addition, the department shall also publish in the Louisiana Conservationist magazine in reasonable proximity to such names and pictures, the names of children whose pictures were published in the magazine and the dates that they were located. The toll-free telephone number provided by the National Center for Missing and Exploited Children for the purpose of receiving information related to a missing child or children shall be published with the consent of the organization.

Acts 1986, No. 773, §1; Acts 2011, No. 70, §2.

NOTE: *R.S. 46:1431.



RS 43:81 - Official journal of state

CHAPTER 2. STATE OFFICIAL JOURNAL

§81. Official journal of state

A. The printing of advertisements, public notices, proclamations, and all public notices and advertising to be done by the legislature, or the executive or other departments and institutions of the state government, shall be published in a daily newspaper to be known and designated as the "Official Journal of the State", which newspaper shall have and possess the following qualifications:

(1) It shall possess the periodicals class mailing privilege.

(2) It shall be published in the city of Baton Rouge, Louisiana.

(3) It shall have been so published for at least six days per week for a period of not less than two years prior to the time that it is awarded the contract as the Official Journal of the State, as provided herein.

(4) It shall have an audited paid daily circulation of not less than ten thousand for at least one year prior to the time it is awarded the contract.

B.(1) For the purposes of Article III, Section 19 of the Constitution of Louisiana, the Official Journal of the State shall be the Internet website or portal of the Official Journal of the State.

(2) All laws and joint resolutions shall be accessible through the Official Journal of the State as defined in this Subsection prior to the sixtieth day after final adjournment of the session in which they were enacted and shall remain accessible for at least one year. Any act that contains an effective date prior to the sixtieth day after final adjournment shall be accessible prior to the effective date contained therein, if possible, or if not possible, as soon as possible after such effective date.

Acts 1954, No. 127, §1. Amended by Acts 1975, 1st Ex.Sess., No. 1, §1, eff. Jan. 24, 1975; Acts 2010, No. 802, §1, eff. Jan. 1, 2011.



RS 43:82 - Contract to be let by bids; duration of contract

§82. Contract to be let by bids; duration of contract

The contract for printing by the "State Printer of the Official Journal of the State" shall be let to the lowest bidder possessing the qualifications enumerated in R.S. 43:81(A), and shall run for a period of two years beginning July first and ending June thirtieth.

Acts 1954, No. 127, §2; Acts 2010, No. 802, §1, eff. Jan. 1, 2011.



RS 43:83 - Invitation for bids

§83. Invitation for bids

The Division of Administration, Office of the Governor, shall give notice of the letting of the contract by having an invitation for bids inserted in three or more of the leading newspapers published in the state, for three weeks prior thereto, and all printing as provided for in this Chapter shall be let in one contract.

Acts 1954, No. 127, §3.



RS 43:84 - Form of bids; bond

§84. Form of bids; bond

All bids received by the Division of Administration, Office of the Governor, shall be by sealed proposals addressed to the Division of Administration, and each bid must be marked "Bid for Printing Advertisements, Public Notices, Proclamations, etc., in the Official Journal of the State", and must be accompanied by a bond (which shall serve as both a bid and performance bond) in favor of the Governor of the state of Louisiana, with good and sufficient sureties to be approved by the Division of Administration in the sum of ten thousand dollars, conditioned for the faithful performance of all duties devolving upon the contractor by law and payment of all damages which may result from neglect or delay. There shall be implied in every bid and contract the promise and obligation to comply with all requirements of law. The Division of Administration shall have the right to reject any and all bids. No member or officer of any of the departments of the government of this state shall be in any way directly or indirectly interested in any such contract.

Acts 1954, No. 127, §4.



RS 43:85 - Information in bids; price

§85. Information in bids; price

All bids for printing as provided for under the provisions of this Chapter shall contain the price per agate line, and shall name a daily newspaper possessing the qualifications enumerated in R.S. 43:81, as the medium of publication, but no bid shall be accepted and no contract shall be let which allows a price per agate line in excess of the maximum price per agate line permitted to be paid for advertisements in judicial proceedings or any other legal proceedings in the Parish of East Baton Rouge.

Acts 1954, No. 127, §5. Amended by Acts 1966, No. 368, §1.



RS 43:86 - State printer of the official journal of state

§86. State printer of the official journal of state

The contractor who obtains the contract for the printing provided for under the provisions of this Chapter shall be designated as the "State Printer of the Official Journal of the State", and the newspaper so designated to print said advertising shall be known as the "Official Journal of the State".

Acts 1954, No. 127, §6.



RS 43:87 - Repealed by Acts 2010, No. 802, §2, eff. Jan. 1, 2011.

§87. Repealed by Acts 2010, No. 802, §2, eff. Jan. 1, 2011.



RS 43:88 - Nonperformance of contract by printer; forfeiture of bond

§88. Nonperformance of contract by printer; forfeiture of bond

Should the successful bidder refuse or fail to enter into an agreement with the State of Louisiana, Division of Administration, to serve as state printer of the official journal of the state after having been notified that its or his bid had been accepted, or should the state printer of the official journal of the state, after having entered into such an agreement with the state of Louisiana, Division of Administration, fail to faithfully perform all of the duties devolving upon said state printer by law or to comply with the terms of the agreement so entered into, such failure or noncompliance shall, after twenty days' notice in writing sent to it or him by registered mail, be construed as a breach of the obligations of said state printer of the official journal of the state, and the proceeds of the bond executed by it or him as provided in this Chapter shall, in addition to any or all other damages suffered by the State of Louisiana, Division of Administration, by virtue of any breach of the terms of the agreement, be due and payable to the State of Louisiana, Division of Administration, as and for liquidated damages, and shall be collectible without any further demand or putting in default, provided, however, that the said state printer of the official journal of the state shall not be deemed to be in default in the event that such failure to comply with its or his obligation shall be caused by contingencies, happenings or causes beyond its or his control, including, but not limited to, acts of God, force majeure, fire, flood, war, acts of government, accidents, inability to obtain material or equipment, or any other acts or events the cause of which is not attributable to the state printer of the official journal of the state.

Acts 1954, No. 127, §8.



RS 43:89 - Cancellation of contract for non-performance; letting of contract for unexpired term; publication of notices or advertisements continued

§89. Cancellation of contract for non-performance; letting of contract for unexpired term; publication of notices or advertisements continued

A. Should the state printer of the official journal of the state fail to comply with the provisions of the contract under the terms of which it or he was designated as state printer and the contract is cancelled for such failure or noncompliance, after two days' notice in writing to such state printer and his failure to immediately resume his duties and obligations under such contract, the division of administration shall give notice of the letting of the contract for the unexpired portion of the two-year term thereof by having an invitation for bids inserted in three or more of the leading newspapers published in the state for three weeks prior thereto, and all printing as provided for in this Chapter for the unexpired term shall be let in one contract; provided that if there is no other newspaper published in the city of Baton Rouge, except one with the same principal ownership, which meets the qualifications required by R.S. 43:81(A), the contract for the unexpired term shall be made with a newspaper published in the city of New Orleans possessing all the other qualifications required by R.S. 43:81(A) except that of domicile.

B. As soon as practicable after any such default in or cancellation of the contract of the state printer, as hereinabove described, the division of administration shall negotiate with any other qualified newspaper published in the city of Baton Rouge, other than one under the same principal ownership of the newspaper which is in default, or if there be no other such qualified newspaper published in the city of Baton Rouge then to negotiate with one published in the city of New Orleans for the publication under the best possible terms of all printing required to be published in the official journal of the state until such time as a new contract can be let for the unexpired portion of the two-year term.

C. Should any of the matter required to be printed under R.S. 43:81(A) have been published in the official journal of the state prior to the state printer's default under any contract under which it or he was designated as such state printer, the publishing of the same matter by the newspaper employed as state printer until such time as a new contract can be let for the unexpired portion of the two-year term, as provided in this Section, for the remaining number of times prescribed by law shall serve as a complete publication, without the necessity of republishing such matter for the number of times theretofore published by the state printer who has defaulted under any such contract. Should any of the matter required to be printed under R.S. 43:81(A) have been published in the newspaper employed as state printer until such time as a new contract can be let for the unexpired portion of the two-year term, as provided in this Section, the publishing of the same matter by the newspaper awarded the contract for the unexpired portion of the two-year term for the remaining number of times prescribed by law shall serve as a complete publication, without the necessity of republishing such matter for the number of times theretofore published by the newspaper employed as state printer, as aforesaid.

Acts 1954, No. 127, §9; Acts 2010, No. 802, §1, eff. Jan. 1, 2011.



RS 43:90 - Supervision of contracts by division of administration

§90. Supervision of contracts by division of administration

All matters and things in connection with the receiving of bids, letting or awarding of the contract under the provisions of this Chapter, shall be under the direction and supervision of the Division of Administration, Office of the Governor of the State.

Acts 1954, No. 127, §10.



RS 43:111 - Advertising; when prohibited and when authorized

CHAPTER 3. STATE ADVERTISEMENTS

§111. Advertising; when prohibited and when authorized

A. The state, or any department, officer, board, or commission shall not expend any public funds for advertising in any newspaper, book, pamphlet, periodical, or radio and television stations except as follows:

(1) Advertising for bids or proposals for public work, supplies, or for labor.

(2) Advertising for the sale of bonds.

(3) Advertising for the sale by educational institutions of books, equipment, produce, or other materials.

(4) Announcements by educational institutions of extension course offerings.

(5) Announcements by postsecondary vocational-technical schools of program and course offerings.

(6) Announcements by departments or auxiliary units of institutions of higher education, to promote cultural or educational programs sponsored by such departments or units for the public's cultural and intellectual benefit, limited to a maximum of fifteen percent of the cost of the event or three thousand dollars, whichever is larger.

(7) Advertising by the executive office of the secretary, the office of cultural development, the office of the state library, the office of state museums, and the office of state parks in the Department of Culture, Recreation and Tourism for the statewide development and implementation of cultural, recreational, and tourism programs when funds have been appropriated to the department for that purpose.

(8) Advertising by the office of children and family services in the Department of Children and Family Services for the recruitment of foster or adoptive parents.

(9) Advertising by the Encore Louisiana Commission that is designed specifically to both increase the number of Louisianians who remain in the state and to authorize the commission to distribute advertising designed to promote Louisiana as a quality state for residents and tourists in the fifty year old and above demographic.

(10) Other cases where the law authorizes advertisements.

B. And except that the prohibition against advertising in any newspaper, book, pamphlet, or periodical shall not apply to the Department of Economic Development or to port commissions and port, harbor, and terminal districts in carrying out their respective functions and duties under the constitution and laws of this state.

C. However, any public institution of higher education, any management board thereof, and the Board of Regents may expend public funds for advertising designed for any of the following purposes:

(1) Increase the number of other race students enrolled in a public institution of higher education.

(2) Increase the percentage of black high school graduates that pursue a higher education; provided that such advertising expenditures shall not exceed the amounts necessary to implement the provision of the consent decree entered in United States of America vs. State of Louisiana, et al., United States District court for the Eastern District of Louisiana, docket number 80-3300-A.

(3) Promote the goals established in the Master Plan for Public Postsecondary Education.

(4) Promote the services and programs offered by learning centers.

(5) Promote the use of online services and programs of any public institution of higher education.

D.(1) Notwithstanding any provision of law to the contrary and in addition to the exceptions provided by Subsection A of this Section and the authority provided by Subsection C of this Section, a public postsecondary educational institution annually may expend up to one-half of one percent of its total operating budget or one hundred thousand dollars, whichever amount is less, on advertising, provided such advertising is in furtherance of the duties and functions of the institution.

(2) Expenditures for advertising by a public postsecondary educational institution pursuant to Paragraphs (1) through (6) of Subsection A of this Section and Subsection C of this Section shall be excluded from calculating annual expenditures for advertising pursuant to this Subsection.

E. Whenever notice by print publication is required under applicable state law, the newspaper or statutorily-eligible publication under Chapters 3, 4, and 5 of Title 43 of the Louisiana Revised Statutes of 1950 that is publishing such notice shall, at no additional cost to government, place the notice on a website established and maintained as a statewide joint venture of a majority of Louisiana newspapers as a repository for such notices, subject to the following provisions:

(1) The newspaper or publication shall post the notice contemporaneously with the notice's first print publication. The notice shall remain archived on the statewide website for not less than one year. Any newspaper or publication subject to the requirements of this Subsection shall have access to the statewide website at no charge.

(2) Any notice posted online as required by this Subsection shall be posted and archived in its entirety, including maps and other exhibits, and shall include the publication date.

(3) Any error in a notice placed on a website pursuant to this Subsection, or any temporary website outage or service interruption prohibiting the posting or display of such notice, shall be considered harmless error and proper legal notice requirements shall be considered met if the printed notice published in the newspaper or statutorily-eligible publication is correct.

(4) Every newspaper or publication that publishes public notices shall include on its website homepage, if available, a link to its public notice section and shall include on its public notice homepage a link to the statewide public notice website described herein.

(5) All notices published on a website pursuant to this Subsection shall be accessible to the public at no charge.

(6) Nothing in this Subsection shall be construed as changing any requirement in Chapters 3, 4, and 5 of Title 43 of the Louisiana Revised Statutes of 1950.

Amended by Acts 1952, No. 168, §1; Acts 1956, No. 134, §1; Acts 1977, No. 331, §1; Acts 1980, No. 189, §1; Acts 1980, No. 394, §1; Acts 1980, No. 491, §1; Acts 1982, No. 668, §1, eff. July 22, 1982; Acts 1986, No. 804, §1, eff. July 10, 1986; Acts 1997, No. 81, §1; Acts 1999, No. 710, §1, eff. July 1, 1999; Acts 1999, No. 1088, §1, eff. July 9, 1999; Acts 2001, No. 622, §1; Acts 2003, No. 162, §1; Acts 2003, No. 551, §2; Acts 2004, No. 35, §1, eff. May 21, 2004; Acts 2009, No. 342, §2; Acts 2011, No. 183, §1; Acts 2015, No. 457, §1.



RS 43:111.1 - Advertisements paid for with public funds, restrictions

§111.1. Advertisements paid for with public funds, restrictions

No public funds shall be used in whole or in part for the payment of the cost of any advertisement containing therein the name of any public official whether elected or appointed; provided, however, that the provisions of this section shall in no case be construed to apply to advertisements or notices required or authorized by law to be published or to any advertisements placed by any public agency or body authorized by law to advertise in the furtherance of its functions and duties.

Added by Acts 1968, No. 613, §1.



RS 43:112 - Penalties

§112. Penalties

Any officer of the state, or any member or officer of any state department, board, or commission, who violates R.S. 43:111, shall be fined not less than one hundred dollars, nor more than five hundred dollars or be imprisoned for not less than three months, nor more than six months, or both.



RS 43:140 - Definitions

CHAPTER 4. OFFICIAL JOURNALS OF

POLITICAL SUBDIVISIONS

PART I. OFFICIAL JOURNAL OF PARISHES,

MUNICIPALITIES, AND SCHOOL BOARDS

§140. Definitions

As used in this Chapter, the following terms shall have the meanings ascribed to them in this Section:

(1) "Bona fide paying subscribers" shall mean persons who have subscribed at a subscription rate which is not nominal, whether by mail subscriptions, purchases through dealers and carriers, street vendors and counter sellers, or any combination thereof, but shall not include free circulation, sales at token or nominal subscription price, and sales in bulk for purposes other than for resale for individual subscribers.

(2) "General paid circulation" shall not include publications when one-half or more of all copies circulated are provided free of charge to the ultimate recipients, or are paid for at nominal rates by the ultimate recipients.

(3) "Newspaper" shall mean a publication that during each year of the five-year period prior to the first publication of any legal or official notice therein:

(a) Has been published at regular intervals of not less than weekly.

(b) Has been originated and published for the dissemination of current news and intelligence of varied, broad, and general public interest, including regular news coverage of local public meetings and events, and is not devoted to the interests of, or published for the entertainment or instruction of, or has a circulation restricted to, any particular sect, denomination, labor or fraternal organization, or other special group or class of citizens.

(c) Has not been published primarily for advertising purposes and has not contained more than seventy-five percent advertising in more than one-half of its issues, excluding separate advertising supplements inserted into but separately identifiable from any regular issue or issues.

(d) Has maintained a general paid circulation to bona fide paying subscribers within the area the publication is required.

(4) "Nominal rate(s)" shall mean a price which is so small or slight that it is not considered real or substantial in comparison with what might reasonably be expected.

(5) "Office" shall mean the newspaper's principal public business office and need not be the place at which the newspaper's printing presses are physically located. A newspaper shall have only one principal public business office; however, any newspaper with a principal business office in a parish adjoining Jefferson Parish which within one year prior to June 1, 1986, has actually published official proceedings of any municipal corporation, parish council, police jury, or school board in Jefferson Parish shall be deemed to be published in an office physically located in both the parish where the newspaper maintains its principal business office and Jefferson Parish.

Acts 1986, No. 378, §1, eff. July 2, 1986; Acts 2011, 1st Ex. Sess., No. 36, §1.



RS 43:141 - Official journal to be selected by police juries, city and parish councils, municipal corporations, and school boards

§141. Official journal to be selected by police juries, city and parish councils, municipal corporations, and school boards

A. The police juries, city and parish councils, municipal corporations, and school boards in all the parishes, the parish of Orleans excepted, at their first meeting in June of each year, shall select a newspaper as official journal for their respective parishes, towns, or cities for a term of one year.

B. In any parish which is divided by the Mississippi River and has a population of not less than one hundred thousand the governing body shall have the authority to select two official journals for their respective parishes, one of which shall be located on one bank of the river and the other which shall be located on the opposite bank thereof and no act heretofore performed shall be considered invalid because of any such parish having heretofore designated two such official journals.

Amended by Acts 1958, No. 515, §1; Acts 1986, No. 378, §1, eff. July 2, 1986.



RS 43:142 - Qualifications of newspaper

§142. Qualifications of newspaper

A. The newspaper:

(1) Shall have been published in an office physically located in the parish in which the body is located for a period of five years preceding the selection.

(2) Shall not have missed during that period as many as three consecutive issues unless caused by fire, flood, strike, or natural disaster.

(3) Shall have maintained a general paid circulation in the parish in which the body is located for five consecutive years prior to the selection.

(4) Shall have been entered in a U.S. post office in that parish under a periodical permit in that parish for a period of five consecutive years prior to the selection.

B. The provisions of this Section relating to the five-year requirement shall not contravene any contract existing between any governing body and a newspaper on and prior to May 11, 1970; nor shall the five-year requirement herein be applied in assessing the qualifications of a newspaper which was in existence on May 11, 1970; nor shall any provision of this Chapter prohibit a publication from becoming an official journal in Jefferson Parish if the publication is qualified to publish judicial advertisements and legal notices in Jefferson or Orleans Parish or has actually published official proceedings within one year prior to June 1, 1986, of any municipal corporation, parish council, police jury, or school board within Jefferson Parish.

Amended by Acts 1950, No. 289, §1; Acts 1952, No. 276, §1; Acts 1970, No. 111, §1; Acts 1986, No. 378, §1, eff. July 2, 1986; Acts 1997, No. 422, §1; Acts 2011, 1st Ex. Sess., No. 36, §1; Acts 2014, No. 197, §1, eff. May 22, 2014.

NOTE: See also R.S. 43:140(3) regarding definition of newspaper.



RS 43:143 - Newspaper selected to be known as official journal; duties

§143. Newspaper selected to be known as official journal; duties

The newspaper selected shall be known as the official journal of the parish, town, city or school board, and it shall publish all minutes, ordinances, resolutions, budgets and other official proceedings of the police jury, town or city councils, or the school board.



RS 43:144 - Penalty for failure to have proceedings published

§144. Penalty for failure to have proceedings published

The official of any municipal corporation, police jury, or school board by law responsible for the preparing and recording of the official proceedings who, within twenty days from the date of any meeting at which the official proceedings were had, wilfully neglects or fails to furnish the official journal with a copy of the minutes, ordinances, resolutions, budgets, and proceedings for publication, shall be fined not less than twenty-five dollars nor more than five hundred dollars, or be imprisoned for not less than ten days nor more than six months, or both.

Acts 2010, No. 251, §1.



RS 43:145 - Municipalities to select newspaper located within their boundaries

§145. Municipalities to select newspaper located within their boundaries

Municipal corporations shall select an official journal published in an office physically located within their municipal boundaries if a newspaper as defined in R.S. 43:140(3) is published therein. If no qualified newspaper is published within the municipal boundaries, a newspaper published in the parish of the municipal corporation which meets the requirements of a newspaper as defined in R.S. 43:140(3) shall be selected.

Acts 1986, No. 378, §1, eff. July 2, 1986.



RS 43:146 - Designation of other newspaper when no newspaper published in the parish

§146. Designation of other newspaper when no newspaper published in the parish

Where there is no newspaper published in an office physically located within the parish which meets the requirements of R.S. 43:140(3), a newspaper in an adjoining parish may be designated as the official journal.

Acts 1986, No. 378, §1, eff. July 2, 1986.



RS 43:147 - Compensation for printing

§147. Compensation for printing

A. The police juries, municipal corporations, and school boards throughout the state, may, at their option, have their official proceedings published by contract, which contract may not provide for a cost in excess of the maximum amounts hereinafter provided for. Payment may be made monthly or quarterly at the option of the police jury, municipal corporation, or school board, unless otherwise provided in any contract entered into for the publication of official proceedings.

B. When the publication of proceedings is not done by contract providing for a lesser amount, the cost of advertisement in all parishes which do not contain a city of over one hundred thousand population shall not exceed the rate of six dollars per square of one hundred words or a fraction thereof. When the insertion contains material to be set in tabular form, the tabulated matter shall be computed on the basis of the number of words of straight matter which would occupy identical space.

C. The agate line shall be the unit of basis of measurement and charges for all official proceedings published in parishes containing a city of more than one hundred thousand, but less than three hundred thousand population. When the publication of the proceedings is not done by contract providing for a lesser amount, the printing shall be let at not over thirty-three cents per agate line of space occupied by each insertion.

D. The agate line shall be the unit or basis of measurement and charge for all official proceedings published in parishes containing a city of more than three hundred thousand population. When the publication of the proceedings is not done by contract providing for a lesser amount, the printing shall be let at not over thirty-seven cents per agate line of space occupied by each insertion.

Amended by Acts 1962, No. 138, §1; Acts 1972, No. 89, §1; Acts 1976, No. 485, §1; Acts 1980, No. 317, §1, eff. June 1, 1981; Acts 1999, No. 501, §2, eff. June 28, 1999.



RS 43:148 - Bids may be required

§148. Bids may be required

In printing what is generally designated as job work, or commercial printing, bids may be required for any work exceeding twenty-five dollars, and the contract shall then be awarded to the lowest bidder.



RS 43:149 - Vacancy; how filled

§149. Vacancy; how filled

In case of vacancy the governing body shall select an official journal for the unexpired term.



RS 43:150 - Official journal; notification of secretary of state

§150. Official journal; notification of secretary of state

Prior to January 1, 1985, and at least thirty days after effecting any change in its official journal, each parish, municipality, and school board shall file with the secretary of state the name and address of its official journal, the effective date of the selection, and the period for which the selection is effective. For purposes of meeting the requirements of Article III, Section 13 of the Constitution of Louisiana, the official journal on file with the secretary of state shall be the official journal of the parish, municipality, or school board.

Acts 1984, No. 427, §1.



RS 43:171 - Selection of newspaper

PART II. OFFICIAL JOURNAL OF OTHER

POLITICAL SUBDIVISIONS

§171. Selection of newspaper

A.(1) Levee, drainage, subdrainage, road, subroad, navigation, and sewerage districts, or other political subdivisions of the state and parishes, shall have the proceedings of their board and such financial statements required by and furnished to the legislative auditor published in a newspaper. The newspaper shall be selected at their first meeting in June of each year for a term of one year.

(2) The newspaper:

(a) Shall have been published in an office physically located in the political subdivision for at least five years prior to its selection.

(b) Shall not have missed during that period as many as three consecutive issues unless caused by fire, flood, strike, or natural disaster.

(c) Shall have maintained a general paid circulation in the district or political subdivision for five consecutive years prior to the selection.

(d) Shall have been entered in a U.S. post office in that district or political subdivision under a periodical permit in that district or political subdivision for a period of five consecutive years prior to selection.

(3) If there is no newspaper published in the district or political subdivision, a newspaper published in the parish in which the board is domiciled for five consecutive years prior to selection shall be selected provided that it meets the other qualifications contained in this Section.

B. The provisions of this Section relating to the five-year requirement shall not contravene any contract existing between any governing body and a newspaper on and prior to May 11, 1970; nor shall the five-year requirement herein be applied in assessing the qualifications of a newspaper which was in existence on May 11, 1970; nor shall any provision of this Chapter prohibit a publication from becoming an official journal in Jefferson or Orleans Parish if the publication is qualified to publish judicial advertisements and legal notices in Jefferson or Orleans Parish or has actually published official proceedings within one year prior to June 1, 1986, of any municipal corporation, parish council, police jury, or school board within Jefferson or Orleans Parish.

C. If no newspaper is published in an office physically located in the district, political subdivision, or the parish of the domicile of the board which meets the requirements of this Chapter, a newspaper published in an office physically located in an adjoining parish may be selected, which has a general paid circulation within the limits of the district or political subdivision and which meets the requirements of a newspaper as defined in R.S. 43:140(3).

Acts 1986, No. 378, §1, eff. July 2, 1986; Acts 1997, No. 422, §1; Acts 2011, 1st Ex. Sess., No. 36, §1; Acts 2014, No. 197, §1, eff. May 22, 2014.



RS 43:172 - Contracts

§172. Contracts

The governing authorities of the political subdivisions listed in R.S. 43:171 may make a contract with the official journal for its publishing, or if no contract is entered into, then the rate allowed by law shall govern as in the matter of all legal printing.



RS 43:173 - Repealed by Acts 1986, No. 378, 2, eff. July 2, 1986.

§173. Repealed by Acts 1986, No. 378, §2, eff. July 2, 1986.



RS 43:174 - Notification of secretary of state

§174. Notification of secretary of state

Prior to January 1, 1985, and at least thirty days after effecting any change in the official journal, the governing authority of each political subdivision subject to the provisions of this Part shall file with the secretary of state the name and address of its official journal, the effective date of the selection, and the period for which the selection is effective. For purposes of meeting the requirements of Article III, Section 13 of the Constitution of Louisiana, the official journal on file with the secretary of state shall be the official journal of the political subdivision. If any political subdivision subject to the provisions of this Part fails to file with the secretary of state the information required by this Section, the official journal of the parish or parishes in which the political subdivision is situated shall be the official journal for purposes of meeting the requirements of Article III, Section 13 of the Constitution of Louisiana.

Acts 1984, No. 427, §1.



RS 43:181 - Auxiliary official journals of political subdivisions

PART III. AUXILIARY OFFICIAL JOURNALS

§181. Auxiliary official journals of political subdivisions

A.(1) The governing authority of political subdivisions or the official charged with the selection may annually select an auxiliary official journal for a term not exceeding one year. An auxiliary official journal shall be a newspaper which has been published in an office physically located in the parish in which the body is located for a period of five years preceding the selection.

(2) The newspaper:

(a) Shall not have missed during that period as many as three consecutive issues unless caused by fire, flood, strike, or natural disaster;

(b) Shall have maintained a general paid circulation in the parish in which the body is located for five years prior to the selection; and

(c) Shall have been entered in a U.S. post office in that parish under a periodical permit in that parish for a period of five consecutive years prior to the selection.

(3) Selection of an auxiliary official journal shall be confined to those cities in excess of one hundred thousand population.

(4) The provisions of this Section relating to the five year requirement shall not contravene any contract existing between any governing body and a newspaper on and prior to May 11, 1970; nor shall the five year requirement herein be applied in assessing the qualifications of a newspaper which was in existence on May 11, 1970.

B. In each instance where the governing authority of a political subdivision is required by law to publish more than one notice, advertisement, legal notice, judicial advertisement, or other publication in an official journal or otherwise, the governing authority of the political subdivision or the official charged with the selection may elect to publish one of the required publications in an auxiliary official journal at a rate not exceeding the rate to publish the same in the official journal; and, the said publication shall constitute publication in an official journal for the purposes of any law.

C. In addition to publishing the publications required by law, the governing authority of a political subdivision or the official charged with the selection may elect to publish the required publication for any public purpose in an auxiliary official journal not in excess of the number of times required for the official publication and at a rate not exceeding the rate for publication of the same in the official journal, and said additional publications made pursuant to this Subsection shall not constitute official publications.

D. Political subdivisions may appropriate and spend funds pursuant to the authority granted in this Section.

Added by Acts 1977, No. 413, §1. Acts 1986, No. 378, §1, eff. July 2, 1986; Acts 1997, No. 422, §1.



RS 43:200 - Definitions

CHAPTER 5. JUDICIAL ADVERTISEMENTS AND

LEGAL NOTICES

§200. Definitions

As used in this Chapter, the following terms shall have the meanings ascribed to them in this Section:

(1) "Bona fide paying subscribers" means persons who have subscribed at a subscription rate which is not nominal, whether by mail subscriptions, purchases through dealers and carriers, street vendors and counter sellers, or any combination thereof, but shall not include free circulation, sales at token or nominal subscription price, and sales in bulk for purposes other than for resale for individual subscribers.

(2) "General paid circulation" shall not include publications when one-half or more of all copies circulated are provided free of charge to the ultimate recipients, or are paid for at nominal rates by the ultimate recipients.

(3)(a) "Newspaper" means a publication that during each year of the five-year period prior to the first publication of any legal or official notice therein:

(i) Has been published at regular intervals of not less than weekly.

(ii) Has been originated and published for the dissemination of current news and intelligence of varied, broad, and general public interest, including regular news coverage of local public meetings and events, and is not devoted to the interests of, or published for the entertainment or instruction of, or has a circulation restricted to, any particular sect, denomination, labor or fraternal organization, or other special group or class of citizens.

(iii) Has not been published primarily for advertising purposes and has not contained more than seventy-five percent advertising in more than one-half of its issues, excluding separate advertising supplements inserted into but separately identifiable from any regular issue or issues.

(iv) Has maintained a general paid circulation to bona fide paying subscribers within the area the publication is required.

(b) For purposes of qualifications for publishing official proceedings, legal notices, or advertisements in the parishes of Jefferson and Orleans, the provisions of this Paragraph relating to a five-year requirement shall not apply to a daily newspaper with a general paid circulation when such newspaper has maintained a public business office in Orleans Parish for eight consecutive months prior to January 1, 2014.

(4) "Nominal rate(s)" means a price which is so small or slight that it is not considered real or substantial in comparison with what might reasonably be expected.

(5) "Office" means the newspaper's principal public business office and need not be the place at which the newspaper's printing presses are physically located. A newspaper shall have only one principal public business office; however, any newspaper with a principal business office in a parish adjoining Jefferson Parish which, within one year prior to June 1, 1986, has actually published official proceedings of any municipal corporation, police jury, or school board in Jefferson Parish shall be deemed to be published in an office physically located in both the parish where the newspaper maintains its principal business office and Jefferson Parish.

Acts 1986, No. 378, §1, eff. July 2, 1986; Acts 2011, 1st Ex. Sess., No. 36, §1; Acts 2014, No. 197, §1, eff. May 22, 2014.



RS 43:201 - Judicial advertisements and legal notices; parishes outside parish of Orleans

§201. Judicial advertisements and legal notices; parishes outside parish of Orleans

A. All parishes of the state, outside of the parish of Orleans, when advertisements or publication of notices are required to be made in relation to judicial proceedings, or in the sale of property under judicial process, or in any other legal proceedings of any kind, shall publish them in an English language newspaper published in an office physically located in the parish in which the proceedings are carried on. The newspaper shall be selected by the sheriff, constable, clerk, or other officer, as the case may be, who is charged with the conduct of the sale or proceeding. The official whose responsibility it is to select a newspaper shall make his selection in June of each year for a term of one year. If there is no newspaper published in the parish, all advertisements or notices shall be made by posting them at or near the front door of the courthouse, or the place used as such, and at two other public places in different parts of the parish.

B. The newspaper:

(1) Shall have been published in an office physically located in the parish in which the body is located for a period of five years preceding the selection.

(2) Shall not have missed during that period as many as three consecutive issues unless caused by fire, flood, strike, or natural disaster.

(3) Shall have maintained a general paid circulation in the parish in which the body is located for five consecutive years prior to the selection.

(4) Shall have been entered in a U.S. post office in that parish under a periodical permit in that parish for a period of five consecutive years prior to the selection.

C. The provisions of this Section relating to the five-year requirement shall not contravene any contract existing between any governing body and a newspaper on and prior to May 11, 1970; nor shall the five-year requirement herein be applied in assessing the qualifications of a newspaper which was in existence on May 11, 1970; nor shall any provision of this Chapter prohibit a publication being selected to publish judicial advertisements and legal notices in Jefferson Parish when the publication has actually published official proceedings within one year prior to June 1, 1986 of any municipal corporation, parish council, police jury, or school board within Jefferson Parish.

D.(1) In Jefferson Parish, no provision of this Chapter shall prohibit a weekly publication being selected to publish judicial advertisements and legal notices if the publication has maintained a public business office for at least five consecutive months in the parish prior to June 1, 2006, and maintained a total circulation of at least twenty-five thousand for at least three consecutive years immediately prior to being selected.

(2) Notwithstanding any provision of this Section, in Jefferson Parish a daily newspaper with a general paid circulation may be selected to publish judicial advertisements and legal notices if such newspaper has maintained a public business office in Orleans Parish for eight consecutive months prior to January 1, 2014.

(3) In Jefferson Parish, the total circulation of every publication or newspaper shall be proved not less than annually by an experienced publication auditing firm prior to the selection of the publication or newspaper under this Section. The audit shall reflect the circulation of the publication or newspaper by parish, and shall be submitted as an attachment to any proposal by a publication or newspaper to publish judicial advertisements and legal notices in Jefferson Parish.

E. Repealed by Acts 2014, No. 197, §2, eff. May 22, 2014.

Amended by Acts 1950, No. 289, §2; Acts 1970, No. 111, §1; Acts 1986, No. 378, §1, eff. July 2, 1986; Acts 1997, No. 422, §1; Acts 2009, No. 312, §1; Acts 2011, 1st Ex. Sess., No. 36, §1; Acts 2014, No. 197, §§1, 2, eff. May 22, 2014.



RS 43:201.1 - Judicial advertisements and legal notices; alternative method of publication

§201.1. Judicial advertisements and legal notices; alternative method of publication

A. Notwithstanding any provision of law to the contrary, when advertisements are required to be made in relation to judicial proceedings, in the sale of property under judicial process, or in any other legal proceedings of whatever kind in a parish which contains a municipality with a population of three hundred thousand or more as determined by the latest federal decennial census, such advertisements and legal notices shall be published in a newspaper or other publication which (i) is domiciled in such parish, (ii) is published in the English language at least weekly, (iii) meets the requirements of R.S. 43:200(3)(a), (b), and (c), and (iv) has maintained a total circulation of at least thirty thousand for at least five consecutive years prior to it being selected. The newspaper or other publication shall be selected in June of each year, for a term of one year, by the sheriff, constable, clerk, or other officer, as the case may be, who is charged with the conduct of such sales requiring the advertisement.

B. The total circulation of a newspaper or other publication selected to publish judicial advertisements under this Section shall be proved not less than annually by an experienced publication auditing firm prior to the selection of the newspaper or other publication. The audit shall reflect the total circulation of the newspaper or other publication, and a copy of the most recent audit shall be submitted as an attachment to any proposal by a qualifying newspaper or other publication to publish judicial advertisements and legal notices.

C. Notwithstanding any provision of law to the contrary, when additional judicial advertisements are required to be inserted in an auxiliary journal in a parish with a population of three hundred thousand or more as determined by the latest federal decennial census, such auxiliary journal must have been published for at least seventy-five years prior to the insertion of the advertisement or publication, have been previously selected for no less than five years as an auxiliary journal for such parish, and not be eligible to be selected, pursuant to Subsection A of this Section, by the sheriff, constable, clerk, or other officer, as the case may be, of such parish to publish advertisements in relation to judicial proceedings, in the sale of property under judicial process, or in any other legal proceedings of whatever kind.

D. The provisions of this Section shall supersede and control to the extent of conflict with any other provisions of law.

Acts 2012, No. 825, §2, eff. June 14, 2012.



RS 43:202 - Judicial advertisements in parish of Orleans

§202. Judicial advertisements in parish of Orleans

A. In the parish of Orleans, when advertisements are required to be made in relation to judicial proceedings, or in the sale of property under judicial process, or in any other legal proceedings of whatever kind, the advertisement shall be inserted in a daily newspaper published in an office physically located in the parish of Orleans and published in the English language, and which has been published as a daily paper for at least five years prior to the insertion of the advertisement or publication. The newspaper shall be selected by the sheriff, constable, clerk, or other officer, as the case may be, who is charged with the conduct of the sale. The responsible official selecting the newspaper to publish judicial advertisements and legal notices shall make his selection in June of each year for a term of one year. The newspaper selected shall meet the requirements of a newspaper as defined in R.S. 43:200(3) and shall have been entered in a U.S. post office in Orleans Parish under a periodical permit for a period of five years preceding its selection to publish legal advertisements and legal notices.

B. In the parish of Orleans, when advertisements are required to be made in relation to judicial proceedings, or in the sale of immovable property under judicial process, or in any other legal proceedings of whatever kind, additional judicial advertisements shall also be inserted in an auxiliary journal which satisfies the requirements of law pertaining to official journals of political subdivisions. The requirements of this Subsection shall not apply to the advertisement of movable property in any proceeding.

C. Should either of the notices as provided in Subsection A or B of this Section, but not both, contain errors or omissions which make it legally deficient to accomplish the requirements of notice as provided by law then in such event the advertisement which is legally sufficient to accomplish notice as provided by law shall be sufficient to fulfill the notice requirements of law notwithstanding that only one such notice was in proper form and published correctly.

D. Notwithstanding any provision of this Section, in Orleans Parish a daily newspaper with a general paid circulation may be selected to publish judicial advertisements and legal notices if such newspaper has maintained a public business office in Orleans Parish for eight consecutive months prior to January 1, 2014.

Acts 1986, No. 378, §1, eff. July 2, 1986; Acts 1992, No. 936, §1; Acts 1997, No. 422, §1; Acts 1999, No. 630, §1, eff. June 30, 1999; Acts 2001, No. 791, §1; Acts 2014, No. 197, §1, eff. May 22, 2014.



RS 43:203 - Judicial advertisements, publication, exceptions

§203. Judicial advertisements, publication, exceptions

When publication is required by law of any notice of a judicial sale, or of the filing of a tableau of distribution, account, application for appointment or for authority, or of any other notice in a judicial proceeding:

(1) When only one publication is required by the applicable code or statutory provision, the newspaper advertisement of such notice shall be published at least ten days before the date of the judicial sale, or the expiration of the delay allowed in the notice for the filing of an opposition or answer, or for any other appearance or act;

(2) When two publications are required of notice of a judicial sale by public auction, the first newspaper advertisement of such notice shall be published at least thirty days before the date of the judicial sale, and the second advertisement shall be published not earlier than seven days before, and not later than the day before, the judicial sale;

(3) The first newspaper advertisement of the notice required by Article 3282 of the Louisiana Code of Civil Procedure, to authorize the private sale of immovable property of a succession, shall be published at least twenty days before, and the second newspaper advertisement shall be published the day before, the commencement of the delay allowed for the filing of an opposition to the proposed sale.

(4) When the court orders additional advertisements of notice of a judicial sale, Paragraphs (1), (2), or (3) of this Section, whichever is applicable, must be complied with. The additional advertisements shall be published prior to the judicial sale, or prior to the commencement of the delay allowed for the filing of an opposition or answer, as the case may be, on the dates designated in the court order; or, if not so designated, on the dates designated by the party requesting the publication.

In computing the required interval of time after the advertisement provided in Paragraph (1) of this Section, or after the first advertisement provided in Paragraph (2) of this Section, neither the date of such advertisement nor the date of the expiration of the delay, or the date of the judicial sale, as the case may be, is included. In computing the required interval of time after the first advertisement provided in Paragraph (3) of this Section, neither the date of such advertisement nor the date of the commencement of the delay for the filing of an opposition thereto is included.

When Paragraphs (1), (2), or (3) of this Section, whichever is applicable, is complied with, the publication of a larger number of newspaper advertisements than required by law or by court order does not affect the validity of the publication, but the expense of the unnecessary advertisements may not be taxed as costs.

The provisions of this Section do not apply to, or otherwise affect, the judicial advertisements required by Articles 803, 4432, and 4624 of the Louisiana Code of Civil Procedure, or by R.S. 9:1583.

Added by Acts 1960, No. 34, §2, eff. Jan. 1, 1961. Amended by Acts 1961, No. 26, §1; Acts 1972, No. 627, §1.



RS 43:204 - Advertisements to be in English; duplication in French permitted

§204. Advertisements to be in English; duplication in French permitted

A. When advertisements are required to be made in relation to judicial process, or in the sale of property for unpaid taxes, or under judicial process or any other legal process of whatever kind, they shall be made in the English language and may in addition be duplicated in the French language.

B. State and local officials and public institutions are reconfirmed in the traditional right to publish documents in the French language in addition to English.

Amended by Acts 1968, No. 256, §1.



RS 43:205 - Costs of legal advertisements; penalty for accepting rebate

§205. Costs of legal advertisements; penalty for accepting rebate

A. In all parishes, the cost of all advertisements in relation to judicial proceedings, or in the sale of property under judicial process, or in any other legal proceedings of any kind, shall be a maximum of ninety percent of the commercial display advertising rate charged by the newspaper for a similar volume of business. Notwithstanding any law to the contrary, the cost of advertisements charged to a state agency when said publication is required by law in all parishes which do not contain a city of over one hundred thousand population shall not exceed the rate of five dollars per square of one hundred words or a fraction thereof. When the insertion contains material to be set in tabular form, the tabulated matter shall be computed on the basis of the number of words of straight matter which would occupy identical space.

B. Notwithstanding any law to the contrary, the agate line shall be the unit or basis of measurement and charges for all advertisements placed by a state agency when said publication is required by law, including bidding advertisements in all parishes containing a city of more than one hundred thousand but less than three hundred thousand population. The printing shall not be let at over twenty-eight cents per agate line for each insertion.

C. Notwithstanding any law to the contrary, the agate line shall be the unit or basis of measurement and charges for all advertisements placed by a state agency when said publication is required by law, including bidding advertisements in all parishes containing a city of over three hundred thousand population. The printing shall not be let at a charge of over thirty-one cents per agate line for each insertion.

D. If the newspaper refuses to publish at the rate herein specified, the advertisements shall be published in the manner provided for in cases where there are no newspapers.

E. It is unlawful for any sheriff, tax collector, clerk of court, or any other public official, or any auctioneer, administrator, executor, tutor, trustee or other legal representative of any party in any judicial proceeding or other legal proceeding to demand or accept any part of the charge for the printing or publishing in the form of a rebate or otherwise from any newspaper or publisher of a newspaper.

F. Whoever is found guilty of accepting any rebate or any other form of payment shall be fined not less than two hundred and fifty dollars nor more than one thousand dollars or shall be imprisoned for not less than thirty days nor more than six months, or both.

Amended by Acts 1962, No. 138, §1; Acts 1972, No. 89, §1; Acts 1976, No. 485, §1; Acts 1980, No. 350, §1, eff. June 1, 1981; Acts 1991, No. 989, §1.



RS 43:206 - Repealed by Acts 1980, No. 350, 2, eff. June 1, 1981

§206. §§206, 207 Repealed by Acts 1980, No. 350, §2, eff. June 1, 1981



RS 43:208 - Advertisements of judicial sales may be advertised in morning or afternoon newspaper

§208. Advertisements of judicial sales may be advertised in morning or afternoon newspaper

All judicial sales by public auction or otherwise, required by law or by an order of court to be advertised in a newspaper, may be published either in a morning or afternoon newspaper, provided that when the advertisement is published in an afternoon newspaper, it shall be legal if the last advertisement is in an issue of the afternoon newspaper of the day last immediately preceding the day of sale.



RS 43:209 - Publication in supplement to newspaper valid

§209. Publication in supplement to newspaper valid

In all cases when it is required by law that orders, notices, or advertisements of any kind, by any public officer, shall be inserted in public newspapers, the publications and insertions shall be as valid when made in supplements to newspapers as if they had been made in the newspaper sheets.

Acts 1986, No. 378, §1, eff. July 2, 1986.



RS 43:210 - Sales, advertisement must contain title of suit

§210. Sales, advertisement must contain title of suit

In all advertisements of sales of property under execution, the sheriff shall be bound to insert the title of the suit in which the writ is issued.



RS 43:211 - Alienation, encumbrance, or lease of immovable property; description in advertisement or publication of notice

§211. Alienation, encumbrance, or lease of immovable property; description in advertisement or publication of notice

In all cases in which the law requires the advertisement or publication of notice of an alienation, encumbrance, or lease of immovable property, the description of the property in the advertisement or publication of notice by lot and subdivision or municipal number or by section, township, and range, including some identifying mark, if appropriate, and a reference to the conveyance or mortgage recordation shall be a legally sufficient description.

Acts 1986, No. 46, §1, eff. Jan. 1, 1987; Acts 1987, No. 273, §1.



RS 43:231 - Repealed

§231. Repealed by Acts 2016, No. 55, §1, eff. May 10, 2016.



RS 43:232 - Repealed

§232. Repealed by Acts 2016, No. 55, §1, eff. May 10, 2016.






TITLE 44 - Public Records and Recorders

RS 44:1 - General definitions

TITLE 44

PUBLIC RECORDS AND RECORDERS

CHAPTER 1. PUBLIC RECORDS

PART I. SCOPE

§1. General definitions

A.(1) As used in this Chapter, the phrase "public body" means any branch, department, office, agency, board, commission, district, governing authority, political subdivision, or any committee, subcommittee, advisory board, or task force thereof, any other instrumentality of state, parish, or municipal government, including a public or quasi-public nonprofit corporation designated as an entity to perform a governmental or proprietary function, or an affiliate of a housing authority.

(2)(a) All books, records, writings, accounts, letters and letter books, maps, drawings, photographs, cards, tapes, recordings, memoranda, and papers, and all copies, duplicates, photographs, including microfilm, or other reproductions thereof, or any other documentary materials, regardless of physical form or characteristics, including information contained in electronic data processing equipment, having been used, being in use, or prepared, possessed, or retained for use in the conduct, transaction, or performance of any business, transaction, work, duty, or function which was conducted, transacted, or performed by or under the authority of the constitution or laws of this state, or by or under the authority of any ordinance, regulation, mandate, or order of any public body or concerning the receipt or payment of any money received or paid by or under the authority of the constitution or the laws of this state, are "public records", except as otherwise provided in this Chapter or the Constitution of Louisiana.

(b) Notwithstanding Subparagraph (a), any documentary material of a security feature of a public body's electronic data processing system, information technology system, telecommunications network, or electronic security system, including hardware or software security, password, or security procedure, process, configuration, software, and code is not a "public record".

(3) As used in this Chapter, the word "custodian" means the public official or head of any public body having custody or control of a public record, or a representative specifically authorized by him to respond to requests to inspect any such public records.

B. Electrical well surveys produced from wells drilled in search of oil and gas located in established units and which are filed with the assistant secretary of the office of conservation shall be placed in the open files of the office of conservation. Any party or firm shall have the right to examine or reproduce, or both, at their own expense, copies of said survey, by photography or other means not injurious to said records. All other electric logs and other electronic surveys, other than seismic data, produced from wells drilled in search of oil and gas which are filed with the assistant secretary of the office of conservation shall remain confidential upon the request of the owner so filing for periods as follows:

For wells shallower than fifteen thousand feet a period of one year, plus one additional year when evidence is submitted to the assistant secretary of the office of conservation that the owner of the log has a leasehold interest in the general area in which the well was drilled and the log produced; for wells fifteen thousand feet deep or deeper, a period of two years, plus two additional years when evidence is submitted to the assistant secretary of the office of conservation that the owner of the log has such an interest in the general area in which the well was drilled and the log produced; and for wells drilled in the offshore area, subsequent to July 1, 1977, regardless of depth, a period of two years from the filing of the log with the office of conservation, plus two additional years where evidence is submitted to the assistant secretary of the office of conservation that the owner of the log has such an interest in the general area in which the well was drilled and the log produced and has immediate plans to develop the said general area, unless a shorter period of confidentiality is specifically provided in the existing lease.

At the expiration of time in which any log or electronic surveys, other than seismic data, shall be held as confidential by the assistant secretary of the office of conservation as provided for above, said log or logs shall be placed in the open files of the office of conservation and any party or firm shall have the right to examine or reproduce, or both, at their own expense, copies of said log or electronic survey, other than seismic data, by photography or other means not injurious to said records.

Amended by Acts 1973, No. 135, §1; Acts 1973, Ex.Sess., No. 4, §1; Acts 1978, No. 686, §1; Acts 1979, No. 691, §1; Acts 1980, No. 248, §1; Acts 2001, No. 707, §1, eff. June 25, 2001; Acts 2001, No. 882, §1; Acts 2011, No. 79, §2.

NOTE: See Acts 2011, No. 79, §3, re applicability of provisions concerning affiliates of housing authorities.



RS 44:1.1 - Short title

§1.1. Short title

This Chapter shall be known and may be cited as the "Public Records Law".

Acts 2010, No. 861, §19.



RS 44:2 - Records involved in legislative investigations

§2. Records involved in legislative investigations

A.(1) The provisions of this Chapter shall not apply to any records, writings, accounts, letters, letter books, photographs or copies thereof, in the custody or control of the legislature, or either house or any committee or officer thereof, and which concern or hold relation to any case, cause, charge or investigation being conducted by or through the legislature, or either house or any committee or officer thereof, until after the case, cause, charge or investigation has been finally disposed of.

(2) All records, files, documents, and communications, and information contained therein, obtained or developed pursuant to Paragraph (1) of this Subsection that pertain to or impart the identity of any confidential source of information shall be privileged, and no court shall order the disclosure of same except on grounds of due process or constitutional law. No member, officer, or employee of the legislature shall disclose or produce such privileged records, files, documents, communications, or information except on a court order.

(3) Except as otherwise provided in Paragraph (2) of this Subsection, after final disposition, the records, writings, accounts, letters, letter books, photographs or copies thereof, are public records and subject to the provisions of this Chapter.

B.(1) The provisions of this Chapter shall not apply to any privileged or confidential data or records in the custody of the legislature or either house thereof which are obtained or used for the purpose of considering the election, confirmation or approval of any nomination or appointment for which election, confirmation, or approval by the legislature or either house thereof is required.

(2) Nothing in this Subsection shall prohibit the disclosure of any information relevant to the education, employment history, or work experience of an appointee or nominee.

Acts 2012, No. 850, §1.



RS 44:3 - Records of prosecutive, investigative, and law enforcement agencies, and communications districts

§3. Records of prosecutive, investigative, and law enforcement agencies and communications districts

A. Nothing in this Chapter shall be construed to require disclosures of records, or the information contained therein, held by the offices of the attorney general, district attorneys, sheriffs, police departments, Department of Public Safety and Corrections, marshals, investigators, public health investigators, correctional agencies, communications districts, intelligence agencies, or publicly owned water districts of the state, which records are:

(1) Records pertaining to pending criminal litigation or any criminal litigation which can be reasonably anticipated, until such litigation has been finally adjudicated or otherwise settled, except as otherwise provided in Subsection F of this Section; or

(2) Records containing the identity of a confidential source of information or records which would tend to reveal the identity of a confidential source of information; or

(3) Records containing security procedures, investigative training information or aids, investigative techniques, investigative technical equipment or instructions on the use thereof, criminal intelligence information pertaining to terrorist-related activity, or threat or vulnerability assessments collected or obtained in the prevention of terrorist-related activity, including but not limited to physical security information, proprietary information, operational plans, and the analysis of such information, or internal security information; or

(4)(a) The records of the arrest of a person, other than the report of the officer or officers investigating a complaint, until a final judgment of conviction or the acceptance of a plea of guilty by a court of competent jurisdiction. However, the initial report of the officer or officers investigating a complaint, but not to apply to any followup or subsequent report or investigation, records of the booking of a person as provided in Louisiana Code of Criminal Procedure Article 228, records of the issuance of a summons or citation, and records of the filing of a bill of information shall be a public record.

(b) The initial report shall set forth:

(i) A narrative description of the alleged offense, including appropriate details thereof as determined by the law enforcement agency.

(ii) The name and identification of each person charged with or arrested for the alleged offense.

(iii) The time and date of the alleged offense.

(iv) The location of the alleged offense.

(v) The property involved.

(vi) The vehicles involved.

(vii) The names of investigating officers.

(c) Nothing herein shall be construed to require the disclosure of information which would reveal undercover or intelligence operations.

(d) Nothing herein shall be construed to require the disclosure of information which would reveal the identity of the victim of a sexual offense.

(5) Records containing the identity of an undercover police officer or records which would tend to reveal the identity of an undercover police officer; or

(6) Records concerning status offenders as defined in the Code of Juvenile Procedure.

(7) Collected and maintained by the Louisiana Bureau of Criminal Identification and Information, provided that this exception shall not apply to the central registry of sex offenders maintained by the bureau.

(8) Video or audio recordings generated by law enforcement officer body-worn cameras that are found by the custodian to violate an individual's reasonable expectation of privacy.

(a) A body-worn camera is a camera worn on an individual law enforcement officer's person that records and stores audio and video.

(b) Body-worn camera video or audio recordings that are determined by the custodian to violate an individual's reasonable expectation of privacy shall be disclosed upon a determination and order from a court of competent jurisdiction pursuant to R.S. 44:35.

(c) All costs of production associated with a court-ordered disclosure shall be set by the court.

(d) Notwithstanding any provision of this Chapter to the contrary, body-worn camera video or audio recordings generated while the law enforcement officer is not acting in the scope of his official duties shall not be subject to disclosure when the disclosure would violate a reasonable expectation of privacy.

B. All records, files, documents, and communications, and information contained therein, pertaining to or tending to impart the identity of any confidential source of information of any of the state officers, agencies, or departments mentioned in Paragraph A above, shall be privileged, and no court shall order the disclosure of same except on grounds of due process or constitutional law. No officer or employee of any of the officers, agencies, or departments mentioned in Paragraph A above shall disclose said privileged information or produce said privileged records, files, documents, or communications, except on a court order as provided above or with the written consent of the chief officer of the agency or department where he is employed or in which he holds office, and to this end said officer or employee shall be immune from contempt of court and from any and all other criminal penalties for compliance with this paragraph.

C. Whenever the same is necessary, judicial determination pertaining to compliance with this section or with constitutional law shall be made after a contradictory hearing as provided by law. An appeal by the state or an officer, agency, or department thereof shall be suspensive.

D. Nothing in this Section shall be construed to prevent any and all prosecutive, investigative, and law enforcement agencies and communications districts from having among themselves a free flow of information for the purpose of achieving coordinated and effective criminal justice.

E. Nothing in this Section shall be construed as forbidding the release of all or part of investigative files of fires classified as arson, incendiary, or suspicious unless, after consultation with the appropriate law enforcement agency, any sheriff, district attorney, or other law enforcement agency directs that the records not be disclosed because of pending or anticipated criminal adjudication.

F. Notwithstanding any other provision of law to the contrary, after a period of ten years has lapsed from the date of death of a person by other than natural causes, and upon approval by the district court having jurisdiction over any criminal prosecution which may result due to the death of such person, any prosecutive, investigative, and other law enforcement agency, or any other governmental agency in possession of investigative files or evidence or potential evidence, or any other record, document, or item relating to said death shall, upon request, provide copies of all such files, records, and documents to immediate family members of the victim and shall provide unlimited access for any and all purposes to all such evidence, potential evidence, and other items to any member of the immediate family and to any person or persons whom any member of the immediate family has designated for such purposes. The access granted shall include but not be limited to the examination, inspection, photographing, copying, testing, making impressions, and the use in any court proceeding of and conducting forensic studies on such evidence, potential evidence, and other items. For the purposes of this Subsection, the term "immediate family" shall mean the surviving spouse, children, grandchildren, and siblings of the victim.

G. Nothing in this Chapter shall be construed to require disclosures of certificates of official driving records in the custody and control of the Department of Public Safety and Corrections, office of motor vehicles, except as specifically provided for in R.S. 15:521.

H. Nothing in this Section shall be construed as prohibiting the release of any report resulting from a request for an investigation of an alleged violation of the crime of identity theft as defined under the provisions of R.S. 14:67.16 to the victim of such alleged crime. However, the information which shall be released to such victim shall be limited to that information required to be released under the provisions of R.S. 14:67.16(G)(2).

I. All requests for production of video or audio recordings generated by law enforcement officer body-worn cameras shall be incident specific and shall include reasonable specificity as to the date, time, location, or persons involved. A request for multiple incidents shall include reasonable specificity as to the date, time, location, or persons involved in each incident requested. The custodian may deny a request not containing reasonable specificity.

Amended by Acts 1972, No. 448, §1; Acts 1978, No. 313, §1; Acts 1978, No. 686, §1; Acts 1979, No. 336, §1; Acts 1983, No. 247, §1; Acts 1984, No. 945, §1; S.C.R. No. 139, 1985 R.S.; Acts 1986, No. 785, §1; Acts 1988, No. 438, §1; Acts 1990, No. 59, §§2 and 3, eff. June 26, 1990; Acts 1990, No. 218, §1, eff. July 2, 1990; Acts 1991, No. 86, §1; Acts 1995, No. 519, §1, eff. June 18, 1995; Acts 1999, No. 484, §1, eff. June 18, 1999; Acts 1999, No. 1189, §1; Acts 2002, 1st Ex. Sess., No. 128, §4; Acts 2003, No. 631, §2; Acts 2003, No. 844, §3; Acts 2003, No. 1197, §1; Acts 2016, No. 525, §1.



RS 44:3.1 - Certain records pertaining to terrorist-related activity

§3.1. Certain records pertaining to terrorist-related activity

Nothing in this Chapter shall be construed to require disclosure of records containing security procedures, criminal intelligence information pertaining to terrorist-related activity, or threat or vulnerability assessments created, collected, or obtained in the prevention of terrorist-related activity, including but not limited to physical security information, proprietary information, operational plans, and the analysis of such information, or internal security information.

Acts 2003, No. 413, §1, eff. June 18, 2003.



RS 44:3.2 - Proprietary and trade secret information

§3.2. Proprietary and trade secret information

A. Nothing in this Chapter shall be construed to require the disclosure of proprietary or trade secret information pertaining to any code, pattern, formula, design, device, method, or process which is proprietary or trade secret information which has been submitted to a public body by the developer, owner, or manufacturer of a code, pattern, formula, design, device, method, or process in order to obtain or retain approval of such code, pattern, formula, design, device, method, or process for sale or use in this state.

B. Nothing in this Chapter shall be construed to require the disclosure of proprietary or trade secret information pertaining to any code, pattern, formula, design, device, method, or process which has been submitted to a public body in order to facilitate the further research, development, or commercialization of such code, pattern, formula, design, device, method, or process.

C. Nothing in this Chapter shall be construed to require the disclosure of proprietary or trade secret information which has been submitted to the Department of Economic Development for economic development purposes.

D.(1) All records containing proprietary or trade secret information submitted by a developer, owner, or manufacturer to a public body pursuant to Subsection A, B, or C of this Section shall contain a cover sheet that provides in bold type "DOCUMENT CONTAINS CONFIDENTIAL PROPRIETARY OR TRADE SECRET INFORMATION". The developer, owner, or manufacturer shall clearly mark each instance of information which is, in his opinion, proprietary or trade secret information. However, the determination of whether such information is in fact proprietary or trade secret information shall be made by the custodian within thirty days of a submission; however, if a custodian receives a public records request during the period of thirty days, the determination shall be made within the time period provided in R.S. 44:32(D) and 33(B).

(2) A custodian who receives a request pursuant to this Chapter for any information which has been marked by the developer, owner, or manufacturer as proprietary or trade secret information shall, prior to the disclosure of the information, immediately notify such developer, owner, or manufacturer of the request and of the custodian's determination of whether or not the information so requested is subject to disclosure.

E. General information relating to the identity of the developer, owner, or manufacturer and any agreement or contract that such person or legal entity has entered into with the public body shall be subject to public review.

F. Nothing in this Section shall be construed in a manner as to prevent the public examination or reproduction of any record or part of a record which is not proprietary or trade secret information.

Acts 2004, No. 832, §1, eff. July 12, 2004; Acts 2012, No. 57, §1, eff. May 11, 2012.



RS 44:3.3 - Public power authority; commercially sensitive information

§3.3. Public power authority; commercially sensitive information

A. Nothing in this Chapter shall require the disclosure of commercially sensitive information in the custody or control of a public power authority.

B. For purposes of this Section, the following terms shall have the following meanings:

(1) "Commercially sensitive information" means information regarding a utility matter that is directly related to the public power authority's competitive activity which would, if disclosed, give an advantage to competitors or prospective competitors and includes the following:

(a) Portfolio and generation unit specific fixed, variable, and related costs.

(b) Fuel and purchased power costs and costs of related activities.

(c) Risk management information and strategies.

(d) Power pricing information, system load characteristics, marketing analyses and strategies, and customer billing, contract, and usage information.

(2) "Public power authority" means a political subdivision of the state created by the governing authority of a municipality pursuant to R.S. 33:4172 for the purpose of the construction, acquisition, improvement, operation, or management of a public power project or improvement.

C. The provisions of Subsection A of this Section shall not apply to general information relating to the identity of the parties to any agreement or contract with a public power authority, and such information shall be subject to inspection, examination, copying, and reproduction.

D. Nothing in this Section shall be construed in a manner as to prevent the inspection, examination, copying, or reproduction of any record or part of a record that does not contain commercially sensitive information.

Acts 2014, No. 269, §1, eff. May 28, 2014.



RS 44:3.4 - Records of the Board of Ethics

§3.4. Records of the Board of Ethics

Nothing in this Chapter shall be construed to require the disclosure of records, or the information contained therein, held by the Board of Ethics pertaining to enforcement proceedings. However, any such record shall be public record and subject to the provisions of this Chapter when introduced as evidence before the Ethics Adjudicatory Board or a court or when the enforcement proceedings are concluded, subject to the limitations in R.S. 42:1141.4.

Acts 2015, No. 316, §2, eff. August 1, 2015.



RS 44:4 - Applicability

§4. Applicability

This Chapter shall not apply:

(1) To any tax return or the information contained in any tax return. However, the name and address of any person who obtains an occupational license, the information on the face of the license, and information as to whether an occupational license has been issued to a particular person shall be public records.

(2) To the name of any person or any other information from the records, papers or files of the state or its political subdivisions or agencies, concerning persons applying for or receiving old age assistance, aid to the blind, or aid to dependent children.

(3) To any records, writings, accounts, letters, letter books, photographs or copies thereof, in the custody or control of any officer, employee, agent or agency of the state whose duties and functions are to investigate, examine, manage in whole or in part, or liquidate the business of any private person, firm or corporation in this state, when the records, writings, accounts, letters, letter books, photographs or copies thereof, pertain to the business of the private person, firm or corporation, and are in their nature confidential.

(4)(a) To any records, writings, accounts, letters, letter books, photographs, reports of examination, work papers of examiners, including loan write-ups, line sheets, handwritten notes, loan classification documentation, and any other documentation relating to the financial statements of a financial institution's borrowers, or other entity supervised by the Office of Financial Institutions, except as otherwise provided in R.S. 6:103, R.S. 9:3518.1, R.S. 37:1806, or R.S. 51:1934 or 2389. This exception shall apply to any financial institution governed by Title 6 of the Louisiana Revised Statutes of 1950, supervised entities licensed under Title 9 of the Louisiana Revised Statutes of 1950, and those entities licensed and supervised by the Office of Financial Institutions pursuant to Title 37 or 51 of the Louisiana Revised Statutes of 1950, including those which are exercising the privileges granted by their charters or licenses, as well as those which have been determined to be insolvent or operating in an unsafe and unsound condition and have lost their deposit insurance coverage, or, for other legal reasons have been closed and placed in conservatorship or receivership by the commissioner of financial institutions, or whose licenses issued under the provisions of Title 9, 37, or 51 of the Louisiana Revised Statutes of 1950 have been terminated for any lawful reason.

(b) To copies of items exempted under Subparagraph (a) of this Paragraph in the custody or control of the Office of Financial Institutions or any agent or employee of that agency, except as otherwise provided in R.S. 6:103, R.S. 9:3518.1, R.S. 37:1806, or R.S. 51:1934 or 2389.

(c) To investigative records of the Office of Financial Institutions which pertain to the application of any person for a charter or license for a new financial institution, and the confidential portion of any application by an entity chartered, licensed, and/or supervised by the Office of Financial Institutions pursuant to Title 6, 9, 37, or 51 of the Louisiana Revised Statutes of 1950, except as otherwise provided in R.S. 6:103, R.S. 9:3518.1, R.S. 37:1806, or R.S. 51:1934 or 2389.

(d) To records of the Office of Financial Institutions which pertain to the application for a merger approval or an additional branch office for any existing financial institution governed by Titles 6 and 9 of the Louisiana Revised Statutes of 1950, except as otherwise provided in R.S. 6:103.

(5)(a) To any daily reports or endorsements filed by insurance companies doing business in this state with the commissioner of insurance in accordance with the laws of this state.

(b) All risk-based capital reports filed with the Department of Insurance pursuant to R.S. 22:611 through 620.

(6) To any records, writings, accounts, letters, letter books, photographs, or copies or memoranda thereof in the custody or control of the legislative auditor, or to the actual working papers of the internal auditor of a municipality until the audit is complete, unless otherwise provided.

(7) To any records, writings, accounts, letters, letter books, photographs or copies or memoranda thereof, and any report or reports concerning the fitness of any person to receive, or continue to hold, a license to practice medicine or midwifery, in the custody or control of the Louisiana State Board of Medical Examiners.

(8) To any records, data, writings, accounts, reports, letters, exhibits, pictures, photographs, drawings, charts, maps or copies or memoranda thereof, whether written or oral, filed by or received from any person by the commissioner of conservation, or any official or employee in the Department of Conservation, or which in any manner is in the custody or control of the commissioner of conservation, or any official or employee in the Department of Conservation, which pertain to or in any way involve estimated or proven recoverable reserves of oil, gas or other minerals in place, and the same has been declared, presented or received as confidential at the request of the lawful owner thereof; provided, however, statistical reports which do not reveal the identity of any owner or operator, either directly or by inference, may be released to the public by the commissioner of conservation.

(9) To any records, writings, accounts, letters, letter books, photographs or copies or memoranda thereof, and any report or reports concerning the fitness of any person to receive, or continue to hold, a license to practice as a registered nurse in the custody or control of the Louisiana State Board of Nursing; however, any action taken by the board, and any legal grounds upon which such action is based, relative to the fitness of any person to receive, or continue to hold, a license to practice as a registered nurse shall be a public record.

(10) To any records, data, writings, accounts, reports, letters, exhibits, pictures, photographs, drawings, charts, maps, or copies or memoranda thereof, whether written or oral, filed by or received from the Energy Information Administration of the United States Department of Energy by the secretary of the Department of Natural Resources or any official or employee in the Department of Natural Resources if nondisclosure to any other person or public body was a requirement for obtaining same and the information could not otherwise be obtained by law from that agency; and to any records or information filed with or received by the secretary of the Department of Natural Resources or any official or employee in the Department of Natural Resources from any person who is required by federal law to supply same to the state which information is not available to the public under federal law. Statistical reports which do not reveal, directly or by inference, the identity of the individual sources of the information compiled by the Department of Energy may be released to the public by the secretary of the Department of Natural Resources.

(11) To any records, writings, accounts, letters, exhibits, data, pictures, drawings, charts, photographs, or copies or memoranda thereof, and any report or reports concerning the fitness of any person to receive or continue to hold a license to practice as a dentist or as a dental hygienist in the custody or control of the Louisiana State Board of Dentistry; however, any final determination made by the board, and any legal grounds upon which such action is based, relative to the fitness of any person to receive or continue to hold a license to practice as a dentist or as a dental hygienist shall be a public record.

(12) To any report, records, writings, accounts, letters, exhibits, data, pictures, drawings, charts, photographs, or copies or memoranda thereof, concerning the fitness of any person to receive or continue to hold a license to practice as a veterinarian in the custody or control of the Louisiana Board of Veterinary Medicine; however, any final determination made by the board, and any legal grounds upon which such action is based, relative to the fitness of any person to receive or continue to hold a license to practice as a veterinarian shall be a public record.

(13) To any of the following for use in the operation of or in connection with any automated broker interface system or any automated manifest system conducted by any deep water or shallow draft port commission of the state and licensed to, leased to, commissioned by, deposited with, or otherwise acquired by such port commission for such purpose:

(a) Any computer system or program including any computer software or related menus, flow charts, source materials, prompts, dialogues, data bases, manuals, and any other computer operating or support materials.

(b) Any financial or trade secrets or other third party proprietary information of any person, firm, corporation, agency, or other entity, whether governmental or private.

(14) To any records of the Louisiana Department of Health, office of public health, which contain any technical information pertaining to any formula, method, or process which is a trade secret which has been submitted by any manufacturer of a product or mechanical sewage treatment plant in order to obtain or retain approval of such product for sale or use in this state or in order to assist the office in carrying out and enforcing the sanitary laws and regulations of the state.

(15) To any pending claims or pending claim files in the custody or control of the office of risk management, division of administration, or similar records in the custody of any municipality or parish; to any information concerning pending legal claims in the files of any attorney representing the state or any municipality in connection with the office of risk management, division of administration, or any office with similar responsibilities of any municipality or parish; or to any pending claims relating to loss reserves maintained or established by the office of risk management, division of administration, or any office with similar responsibilities of any municipality or parish, for any claims or for losses incurred but not reported; however, this Chapter shall be applicable to reserves as reported in the financial statement of the office of risk management, division of administration, or any municipality or parish. Nothing in this Paragraph shall be construed or interpreted in a manner as to prevent or inhibit in any manner the chairman and vice chairman of the Joint Legislative Committee on the Budget and the litigation subcommittee of the Joint Legislative Committee on the Budget from obtaining dollar amounts billed by and paid to contract attorneys and experts in defense of claims against the state that the chairman or vice chairman, or the subcommittee determines is necessary to perform functions and duties relative to the evaluation of performance or the determination of budget policy; however, no legislator or any committee of the legislature shall disclose any confidential information so obtained that would jeopardize or have a detrimental effect on the litigating position of the state.

(16) To the following records of a board or institution of higher learning, in accordance with rules and regulations promulgated by the Board of Supervisors for the University of Louisiana System, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, and the Board of Supervisors of Southern University and Agricultural and Mechanical College, or their successors, in conjunction with the Board of Regents, for programs and institutions under their supervision and management, unless access to the records is specifically required by state or federal statute or is ordered by a court under rules of discovery:

(a) Trade secrets and commercial or financial information obtained from a person, firm, or corporation, pertaining to research or to the commercialization of technology, including any such information designated as confidential by such person, firm, or corporation, but not including any such information relating to the identity of principals, officers, or individuals and entities directly or indirectly owning or controlling an entity other than a publicly held entity, or the identity of principals, officers, or individuals and entities directly owning or controlling five percent or more of a publicly held entity.

(b) Data, records, or information produced or collected by or for faculty or staff of state institutions of higher learning in the conduct of or as a result of, study or research on commercial, scientific or technical subjects of a patentable or licensable nature, whether sponsored by the institution alone or in conjunction with a governmental body or private concern, until such data, records, or information have been publicly released, published, or patented.

(c) Those portions of research proposals, supporting documentation and information, submitted by an institution of higher learning to the Board of Regents' Louisiana Education Quality Support Fund Program, which have been certified by the institution as containing data, information, ideas, or plans of a potentially patentable or licensable nature, including any discussions or written comments concerning such information by reviewers of the proposals, but not including reviewer ratings, until such data, records, or information have been publicly released, published, or patented.

(d) Those portions of private document collections donated to state institutions of higher learning for historical research or preservation purposes, which are designated by the donor to have restricted access for a specific period of time.

(e) Test questions, scoring keys, and other examination data pertaining to the administration of an academic examination.

(f) Teaching materials used by faculty that are not provided to students, including unpublished lecture notes, outlines, slides, syllabi, or recordings.

(17) To any records or information required of hospitals by the Louisiana Department of Health as a condition of hospital licensure pursuant to R.S. 40:2104(B).

(18) To any records, writings, accounts, letters, letter books, photographs, or copies or memoranda thereof, and any report or reports concerning the fitness of any person to receive, or continue to hold, a license to practice chiropractic, in the custody or control of the Louisiana Board of Chiropractic Examiners. However, any final determination made by the board, and any legal grounds upon which such action is based, relative to the fitness of any person to receive or continue to hold a license to practice as a chiropractor shall be a public record.

(19) To any records or information defined as "confidential data" as provided in R.S. 40:3.1.

(20) To any records, notes, or maps within the Louisiana Department of Wildlife and Fisheries' Natural Heritage Program database on rare, threatened, or endangered species or unique natural communities.

(21) To any information received by the Department of Agriculture and Forestry as a result of questionnaires sent to private persons regarding the timber industry; however, the compiled results shall be public record. Notwithstanding the provisions of this Paragraph, the Department of Agriculture and Forestry shall provide any information which it receives as a result of such questionnaires to the Louisiana Tax Commission upon request of the commission.

(22) To any records or information defined as confidential under provisions of R.S. 40:2018(I).

(23) To the name and address of a law enforcement officer in the custody of the registrar of voters or the secretary of state, if certified by the law enforcement agency employing the officer that the officer is engaging in hazardous activities to the extent that it is necessary for his name and address to be kept confidential.

(24) To accident reports, and the information in accident reports, as provided in R.S. 32:398(K).

(25) To any information, documents, or records received by the Louisiana State Child Death Review Panel, or any local or regional panel established by the Louisiana State Child Death Review Panel defined as confidential under the provisions of R.S. 40:2019(F).

(26) To any records, writings, accounts, letters, exhibits, pictures, drawings, charts, photographs, or copies or memoranda thereof, in any reports of examinations or evaluations or any other information or data concerning the fitness of any person to receive, or continue to hold, a license or certificate to practice social work or clinical social work in the custody or control of the Louisiana State Board of Social Work Examiners. However, any final determination made by the board, and any legal grounds upon which such action is based, relative to the fitness of any person to receive or to continue to hold a license or certificate to practice social work shall be a public record.

(27)(a) To any testing instrument used or to be used by the state Department of Education or the State Board of Elementary and Secondary Education to assess the performance of individual students, nor to any answers for such tests or any individual student scores on such tests.

(b) Nothing in Subparagraph (a) of this Paragraph shall prohibit any person authorized by policies adopted by the state Department of Education or the State Board of Elementary and Secondary Education from having access to the test instrument, test answers, or any individual student scores on such tests as necessary for the performance of his duties and responsibilities, nor any parent or guardian of a child who has taken any such test from having access to or being provided the child's individual test scores.

(28) To the name of any person, contained within or referred to in the records, papers or files of the Crime Victims Reparations Board, applying for or receiving funds from the Crime Victims Reparations Fund. In lieu of the person's name, the person's file number shall be utilized.

(29) To any records, writings, accounts, recordings, letters, exhibits, data, pictures, drawings, charts, photographs, or copies or memoranda thereof, and any report or reports concerning the fitness of any person to receive or continue to hold a license to practice as a psychologist in the custody or control of the Louisiana State Board of Examiners of Psychologists or to receive or continue to hold a license to practice as a medical psychologist in the custody or control of or the Louisiana State Board of Medical Examiners; however, any action taken by the board and any legal grounds upon which such action is based, relative to the fitness of any person to receive or continue to hold a license to practice as a psychologist shall be a public record, and statistical reports which do not reveal the identity of any licensed psychologist may be released to the public.

(30) To personal information of toll patrons of the Crescent City Connection and the Greater New Orleans Expressway. For the purposes of this Paragraph "personal information" means the address, telephone number, social security number, or financial account numbers of a toll patron who pays toll charges when such information is supplied by a toll patron to the Crescent City Connection Division or the Greater New Orleans Expressway Commission, and the date or time a toll patron has traversed the Crescent City Connection or the Greater New Orleans Expressway.

(31) To proprietary information provided to a communications district by a service supplier, as defined in R.S. 33:9106(A)(4). "Proprietary information" as used in this Paragraph shall mean customer telephone numbers, information relating to the quantity, technical destination, location, and amount of use of a telecommunications service subscribed to by any customer of a telecommunications carrier, and information that is made available to the carrier by the customer solely by virtue of the carrier-customer relationship.

(32) To any records, writings, accounts, recordings, letters, exhibits, data, pictures, drawings, charts, photographs, or copies of memoranda thereof, and any report concerning the fitness of any person to receive or continue to hold a license to practice as a practical nurse in the custody or control of the Louisiana State Board of Practical Nurse Examiners; however, any final determination made by the board, and any legal grounds upon which such action is based, relative to the fitness of any person to receive or continue to hold a license to practice as a practical nurse shall be a public record.

(33)(a) To the name, address, and telephone number of any student enrolled in any public elementary or secondary school in the state in a record of a public elementary or secondary school or a city or parish school board.

(b) Nothing in Subparagraph (a) of this Paragraph shall prohibit any official or employee of any public elementary or secondary school, the state Department of Education, or the State Board of Elementary and Secondary Education from having access to a student's name, address, and telephone number but only as necessary for the performance of his duties and responsibilities.

(34)(a) To the social security number of any teacher or school employee employed by a city, parish, or other local public school board or any nonpublic school.

(b) Nothing in Subparagraph (a) of this Paragraph shall prohibit any official or employee of any elementary or secondary school at which the teacher or school employee works, of the school board employing the teacher, of the state Department of Education, or of the State Board of Elementary and Secondary Education from having access to the social security number of a teacher or school employee but only as necessary for the performance of the duties and responsibilities of such official or employee.

(c) For the purposes of this Paragraph, "school board" shall include any city, parish, or other local public school board and the governing authority of any nonpublic school.

(35) To any records, writings, accounts, letters, exhibits, pictures, drawings, charts, or photographs, or copies or memoranda thereof, in any reports of examinations or evaluations or in any other information or data in the custody of the Louisiana Board of Pharmacy concerning the fitness of any person to receive, or continue to hold, a license, permit, certificate, or registration to practice or assist in the practice of pharmacy. However, any final determination made by the board and any legal grounds upon which such action is based, relative to the fitness of any person to receive or continue to hold a license, permit, certificate, or registration to practice or assist in the practice of pharmacy shall be a public record.

(36) To terms and conditions of the rebate agreement, rebate amounts, percent of rebate, manufacturer's pricing, and supplemental rebates which are contained in records of the Louisiana Department of Health and its agents with respect to supplemental rebate negotiations for prescription drug coverage by the Medicaid Program and which are prepared pursuant to a supplemental rebate agreement, provided that the total amount of supplemental rebates recouped by the department shall be a public record. Such information shall be considered proprietary and confidential, provided that such information shall be subject to review by the legislative auditor and the legislative fiscal officer.

(37) To any protected health information as defined in R.S. 29:762 pursuant to the Louisiana Health Emergency Powers Act.

(38) To any records, data, writings, accounts, reports, letters, exhibits, pictures, photographs, drawings, charts, maps, e-mail, or copies or memoranda thereof, whether written or oral, in the custody of the office of conservation contained in pipeline security procedures developed to prevent potential terrorist-related threats or activities, including physical security information, proprietary information, vulnerability assessments, operational plans and analysis of such information, and internal security information. Nothing in this Paragraph shall prevent the office of conservation from transmitting information to the United States Department of Transportation as necessary for the performance of their duties and functions.

(39) To any records, writings, accounts, letters, letter books, photographs, or copies or memoranda thereof, and any report or reports concerning the fitness of any person to receive, or continue to hold, a license to practice optometry, in the custody or control of the Louisiana State Board of Optometry Examiners. However, any final determination made by the board after an adjudication hearing, other than by consent order, agreement, or other informal disposition shall be a public record.

(40) To any records, writings, plans, blueprints, or any information pertaining to security systems or features submitted to obtain an individual building permit on file in the office of a regulatory agency or official; any records, writings, plans, blueprints, or information submitted to obtain an individual building permit which details the interior layout of a residence to such an extent that access thereto would make such residence particularly vulnerable to burglary or other criminal activity; or any records, writings, plans, blueprints, or information containing any proprietary work product, design, or plan of any architect or engineer submitted to obtain an individual building permit; however, this Chapter shall be applicable to any survey or plot plan submitted solely for the purposes of displaying the outline of a building on a lot or lots of record in order to show compliance with yard or other setback requirements of a zoning ordinance or other such regulatory law.

(41) To the following information related to a credit card issued to a public body: the entire credit card number, the credit card expiration date, the passcode or access code, the credit card personal identification number or "PIN", or any other information which could be used to make a charge to the credit card account or otherwise access the credit card account information; however, this Chapter shall apply to all other information regarding the credit card and credit card account.

(42) To any portion of a notarial examination administered or to be administered by the secretary of state, nor to any answers for such a notarial examination.

(43) To the information contained in an application of an applicant under the age of eighteen who is applying for membership on the Louisiana Legislative Youth Advisory Council, except as otherwise provided in R.S. 24:973.1(G).

(44) To any records, writings, accounts, letters, letter books, photographs, actual working papers, or copies thereof, any of which is in the custody or control of any officer, employee, or agent of the Louisiana Cemetery Board and which pertains to an investigation of the business of a cemetery authority that is under investigation; however any such record shall be public record and subject to the provisions of this Chapter when introduced as evidence before an administrative or other judicial tribunal or when the investigation is complete.

(45) To records, data, writings, accounts, reports, letters, exhibits, pictures, photographs, drawings, charts, maps, or copies thereof, whether written or oral, received from any person by the Department of Wildlife and Fisheries, which pertain to or in any way involve information relative to shipment of alligators or alligator skins domestically, nationally, or internationally; however, aggregate, statistical reports that do not reveal, directly or by inference, the identity of the individual source of the information compiled by the Department of Wildlife and Fisheries may be released to the public by the secretary of the department.

(46) To any records, writings, accounts, recordings, letters, exhibits, pictures, drawings, charts, photographs, or copies thereof, and any report or examinations or evaluations or any other information or data concerning the fitness of any person to receive or continue to hold a license or certificate to practice counseling and therapy in the custody or control of the Louisiana Licensed Professional Counselors Board of Examiners; however, any final action taken by the board, and any legal grounds upon which such action is based, relative to the fitness of any person to receive or to continue to hold a license or certificate to practice counseling and therapy may be released to the public.

(47)(a) To the physical medium or contents of any electronic storage device including any compact disc, digital video disc, jump drive, audio or video cassette tape, or any other type of electronic storage device, or to any shorthand or longhand notes or writings or stenotype paper tapes in the custody or under the control of a judge, clerk of court, official court reporter, deputy official court reporter, or certified electronic reporter and which are produced, made, or used by an official court reporter, deputy official court reporter, free lance reporter, or certified electronic reporter in any court of record of the state during any proceedings before that court to report the proceedings or for the purpose of transcribing into typewriting those portions of the proceedings required by law or by the court to be transcribed.

(b) The provisions of Subparagraph (a) of this Paragraph shall not apply to the physical medium or contents of any electronic storage device if used or referred to in any hearing, administrative proceedings, or disciplinary proceeding, the record of which is public according to law, before the Judiciary Commission of Louisiana, the Office of Disciplinary Counsel, the Louisiana Attorney Disciplinary Board, the Board of Examiners of Certified Shorthand Reporters, or any board, hearing officer, or panel of such entities.

(c) As used in this Paragraph, the terms "official court reporter", "deputy official court reporter", "free lance reporter", and "certified electronic reporter" shall have the same meanings as provided in R.S. 13:961 and R.S. 37:2555.

(48) To any tax information in the possession of the Board of Tax Appeals that is required by law to be held confidential or privileged or to any internal correspondence among the members and staff of the Board of Tax Appeals pertaining to discussion of a case being adjudicated by the board.

(49) To questionnaires completed by members of a petit jury venire whether completed pursuant to the Code of Criminal Procedure Article 416.1 or upon response to a subpoena to jury service. This shall not prohibit the dissemination of such questionnaires to attorneys licensed in this state. This shall not prohibit the dissemination of venire lists as required by the Code of Criminal Procedure Article 417(B).

(50)(a) To security surveillance video of the capitol area and grounds or to any images on security surveillance video of the capitol area and grounds regardless of format.

(b) For purposes of this Paragraph, the phrase "capitol area and grounds" shall mean the state capitol and the parking areas and grounds immediately surrounding the state capitol, the capitol annex and the parking areas and grounds immediately surrounding the capitol annex, and the pentagon barracks buildings and the parking areas and grounds immediately surrounding the pentagon barracks buildings.

(51) To any records, writings, accounts, recordings, letters, exhibits, pictures, drawings, charts, photographs, memoranda, reports, examinations, or evaluations, or copies thereof, in the custody of the State Licensing Board for Contractors concerning the fitness of any person to receive or continue to hold a license issued by the board. However, any such record may be released to the public in an administrative proceeding before the board, and any final determination made by the board relative to the fitness of any person to receive or to continue to hold a license issued by the board and any legal grounds upon which such determination is based shall be a public record.

(52) To any portion of an examination administered or to be administered by the State Licensing Board for Contractors, or to any answers for such an examination administered or to be administered by the board. However, any person who has taken an examination administered by the board may inspect his examination.

(53) To any records, writings, accounts, recordings, letters, exhibits, pictures, drawings, charts, photographs, memoranda, reports, examinations, or evaluations, or copies thereof, concerning the fitness of any person to receive or continue to hold a certificate issued pursuant to Chapter 32 of Title 37 of the Louisiana Revised Statutes of 1950 in the custody or control of the Board of Examiners of Certified Shorthand Reporters. However, any such record may be released to the public in an administrative proceeding before the board, and any final determination made by the board relative to the fitness of any person to receive or to continue to hold a certificate issued pursuant to Chapter 32 of Title 37 of the Louisiana Revised Statutes of 1950 and any legal grounds upon which such determination is based shall be a public record.

Amended by Acts 1950, No. 155, §1; Acts 1976, No. 133, §1, eff. July 16, 1976; Acts 1979, No. 639, §1; Acts 1981, No. 898, §1, eff. Aug. 2, 1981; Acts 1982, No. 387, §1; Acts 1982, No. 867, §1, eff. Aug. 4, 1982; Acts 1983, No. 590, §2, eff. July 14, 1983; Acts 1984, No. 664, §1, eff. July 13, 1984; Acts 1985, No. 62, §1; Acts 1986, No. 215, §1; Acts 1986, No. 784, §1; Acts 1987, No. 732, §1; Acts 1988, No. 296, §1; Acts 1988, No. 102, §1, eff. June 29, 1988; Acts 1989, No. 229, §2; Acts 1989, No. 533, §1; Acts 1990, No. 59, §2, eff. June 26, 1990; Acts 1990, No. 67, §1; Acts 1990, No. 769, §1; Acts 1990, No. 831, §1, eff. July 24, 1990; Acts 1991, No. 167, §1; Acts 1991, No. 477, §1, eff. July 15, 1991; Acts 1991, No. 515, §2; Acts 1991, No. 810, §2; Acts 1992, No. 878, §2; Acts 1993, No. 837, §2, eff. July 1, 1993; Acts 1995, No. 1203, §2, eff. June 29, 1995; Acts 1997, No. 366, §4; Acts 1999, No. 736, §2; Acts 1999, No. 793, §2; Acts 2000, 1st Ex. Sess., No. 48, §1, eff. April 17, 2000; Acts 2000, 1st Ex. Sess., No. 58, §1; Acts 2001, No. 451, §4, eff. Jan. 12, 2004; Acts 2001, No. 481, §1; Acts 2001, No. 534, §1, eff. June 21, 2001; Acts 2001, No. 581, §1; Acts 2001, No. 748, §1; Acts 2001, No. 789, §1, eff. June 26, 2001; Acts 2001, No. 798, §2; Acts 2001, No. 1102, §9; Acts 2001, No. 1107, §1; Acts 2002, 1st Ex. Sess., No. 124, §1, eff. April 23, 2002; Acts 2003, No. 658, §1, eff. June 27, 2003; Acts 2003, No. 987, §2; Acts 2003, No. 1055, §1, eff. July 2, 2003; Acts 2003, No. 1206, §2; Acts 2004, No. 149, §1, eff. June 10, 2004; Acts 2006, No. 424, §1, eff. June 15, 2006; Acts 2007, No. 155, §1, eff. June 25, 2007; Acts 2007, No. 459, §2, eff. Jan. 1, 2008; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2008, No. 765, §2, eff. July 6, 2008; Acts 2009, No. 251, §10, eff. Jan. 1, 2010; Acts 2010, No. 769, §1; Acts 2012, No. 267, §1; Acts 2012, No. 460, §1; Acts 2012, No. 593, §1; Acts 2012, No. 801, §1, eff. June 13, 2012; Acts 2013, No. 220, §19, eff. June 11, 2013; Acts 2014, No. 161, §1; Acts 2014, No. 705, §1; Acts 2014, No. 710, §1, eff. June 18, 2014; Acts 2014, No. 791, §16; Acts 2016, No. 382, §1; Acts 2016, No. 436, §1.



RS 44:4.1 - Exceptions

§4.1. Exceptions

A. The legislature recognizes that it is essential to the operation of a democratic government that the people be made aware of all exceptions, exemptions, and limitations to the laws pertaining to public records. In order to foster the people's awareness, the legislature declares that all exceptions, exemptions, and limitations to the laws pertaining to public records shall be provided for in this Chapter or the Constitution of Louisiana. Any exception, exemption, and limitation to the laws pertaining to public records not provided for in this Chapter or in the Constitution of Louisiana shall have no effect.

B. The legislature further recognizes that there exist exceptions, exemptions, and limitations to the laws pertaining to public records throughout the revised statutes and codes of this state. Therefore, the following exceptions, exemptions, and limitations are hereby continued in effect by incorporation into this Chapter by citation:

(1) R.S. 3:556.10, 558.10, 559.9, 750, 1401, 1413, 1430.7, 3204, 3221, 3370, 3421, 3524, 3706, 4021, 4110, 4162

(2) R.S. 6:103, 122, 135, 1308

(3) R.S. 9:172, 224, 313, 331.1, 395, 461, 1033, 3518.1, 3556, 3574.6, 3576.21

(4) R.S. 11:174

(5) R.S. 12:1702

(6) R.S. 13:1905, 2593, 3715.3, 3715.4, 3734, 4687, 5108.1, 5304, 5366(L)

(7) R.S. 14:403, 403.1, 403.5

(8) R.S. 15:242, 440.6, 477.2, 549, 570(F), 574.12, 578.1, 616, 660, 840.1, 1176, 1204.1, 1507, 1614

(9) R.S. 17:7.2, 46, 47, 81.9, 334, 391.4, 500.2, 1175, 1202, 1237, 1252, 1952, 1989.7, 2047, 2048.31, 3099, 3136, 3390, 3773, 3884

(10) R.S. 18:43, 44, 114, 116, 154, 1308, 1491.5, 1495.3, 1511.8

(11) R.S. 22:2, 14, 31, 42.1, 88, 244, 263, 265, 461, 550.7, 571, 572, 572.1, 574, 618, 639, 691.4, 691.5, 691.6, 691.7, 691.8, 691.9, 691.9.1, 691.10, 691.38, 691.56, 732, 752, 753, 771, 834, 972(D), 1008, 1019.2, 1203, 1460, 1464, 1466, 1488, 1546, 1559, 1566(D), 1644, 1656, 1723, 1796, 1801, 1808.3, 1927, 1929, 1983, 1984, 2036, 2045, 2056, 2085, 2091, 2293, 2303

(12) R.S. 23:1177, 1197, 1200.7, 1291, 1292, 1293, 1306, 1660, 1671

(13) R.S. 24:513, 513.1, 513.3, 518

(14) R.S. 26:921

(15) R.S. 27:13, 21, 22, 25, 45, 61, 237

(16) R.S. 28:56, 215.4

(17) R.S. 29:765

(18) R.S. 30:10.1, 209.1, 213, 215, 907, 908, 916, 2030, 2074, 2351, 2351.54, 2564

(19) R.S. 32:398, 707.2, 1254

(20) R.S. 33:1334, 2182, 2428, 4720.151, 4720.161, 4720.171, 4891, 9109, 9128, 9614

(21) R.S. 34:340.21, 1005

(22) R.S. 36:108

(23) R.S. 37:74, 86, 90, 147, 691, 711.10, 763, 763.1, 781, 920.1, 969.1, 1123(E), 1277, 1278, 1285, 1326, 1518, 1745.15, 1747, 1806, 2156.1, 2406, 2505.1, 3481, 3507.1

(24) R.S. 38:2212.1, 2220.3, 3053, 3104

(25) R.S. 39:294, 1435

(26) R.S. 40:3.1, 31.14, 31.27, 39.1, 41, 73, 95, 96, 526, 528, 1007, 1061.21, 1079.18, 1081.10, 1105.6, 1105.8, 1133.8, 1171.4, 1203.4, 1231.4, 1379.1.1(D), 1379.3, 2009.8, 2009.14, 2010.5, 2017.9, 2018, 2019, 2020, 2106, 2138, 2532, 2845.1

(27) R.S. 41:1609

(28) R.S. 42:17, 57, 1111, 1141.4, 1158, 1161, 1193, 1194

(29) R.S. 44:19, 408, 425

(30) R.S. 45:1313(C)

(31) R.S. 46:56, 236.1.1 through 238, 284, 286.1, 439.1, 446.1, 1073, 1355, 1806, 1844, 1862, 1923, 2124.1, 2134, 2187, 2356, 2416, 2603, 2625

(32) R.S. 47:15, 349, 633.6, 1508, 1515.3, 1516, 1524(G), 1837, 2130, 2327, 2605, 6026, 9006

(33) R.S. 48:255.1

(34) R.S. 49:220.25, 956, 997, 1055

(35) R.S. 51:710.2(B), 705, 706, 936, 1404, 1926, 1934, 2182, 2262, 2318, 2389

(36) R.S. 56:301.4, 306.5, 433.1(A)(4), 637

(37) Code of Civil Procedure Articles 891, 1426

(38) Code of Criminal Procedure Articles 103, 877, 894, Title XXXIV of the Code of Criminal Procedure comprised of Articles 971 through 995.

(39) Children's Code Articles 328, 404, 412, 424.6, 424.9, 441, 543, 545, 615, 616, 616.1, 663, 888, 891, 893, 920, 1007, 1106, 1107, 1185, 1186, 1187, 1207, 1213, 1229, 1235, 1252, 1273, 1283.5, 1283.10, 1416, 1453, 1568

C. The provisions of this Chapter shall not apply to any writings, records, or other accounts that reflect the mental impressions, conclusions, opinions, or theories of an attorney or an expert, obtained or prepared in anticipation of litigation or in preparation for trial.

Acts 2001, No. 882, §1; Acts 2003, No. 221, §3, eff. June 5, 2003; Acts 2003, No. 283, §2; Acts 2003, No. 540, §2, eff. June 27, 2003; Acts 2003, No. 667, §2; Acts 2003, No. 1206, §2; Acts 2003, No. 1245, §2; Acts 2004, No. 699, §1; Acts 2004, No. 865, §3, eff. July 12, 2004; Acts 2005, No. 63, §2; Acts 2005, No. 119, §2, eff. Jan. 1, 2006; Acts 2005, No. 250, §2; Acts 2006, No. 227, §2; Acts 2006, No. 464, §2, eff. June 15, 2006; Acts 2006, No. 676, §2, eff. July 1, 2006; Acts 2006, No. 723, §2, eff. June 29, 2006; Acts 2007, No. 55, §2, eff. June 18, 2007; Acts 2007, No. 274, §2; Acts 2008, 1st Ex. Sess., No. 12, §2, eff. April 26, 2008; Acts 2008, No. 211, §2; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2008, No. 506, §1, eff. Jan. 1, 2009; Acts 2008, No. 532, §3; Acts 2008, No. 881, §2; Acts 2008, No. 891, §2, eff. July 9, 2008; Acts 2008, No. 901, §2, eff. July 1, 2008; Acts 2008, No. 912, §2, eff. July 14, 2008; Acts 2009, No. 45, §2; Acts 2009, No. 263, §3; Acts 2009, No. 345, §1, eff. July 6, 2009; Acts 2009, No. 367, §2, eff. July 6, 2009; Acts 2009, No. 434, §2, eff. July 7, 2009; Acts 2009, No. 474, §2; Acts 2009, No. 485, §2, eff. Jan. 1, 2010; Acts 2009, No. 535, §2, eff. Jan. 1, 2010; Acts 2010, No. 211, §2; Acts 2010, No. 579, §2; Acts 2010, No. 600, §1; Acts 2010, No. 610, §2, eff. June 25, 2010; Acts 2010, No. 688, §2, eff. Jan. 1, 2011; Acts 2010, No. 789, §1, eff. June 30, 2010; Acts 2010, No. 794, §3; Acts 2010, No. 861, §19; Acts 2010, No. 907, §2; Acts 2010, No. 934, §2; Acts 2010, No. 968, §2; Acts 2010, No. 974, §2, eff. Jan. 1, 2011; Acts 2011, No. 266, §1; Acts 2012, No. 586, §1, eff. June 7, 2012; Acts 2012, No. 835, §3, eff. Jan. 1, 2013; Acts 2013, No. 173, §2, eff. Jan. 1, 2014; Acts 2013, No. 205, §2, eff. June 10, 2013; Acts 2013, No. 209, §2; Acts 2013, No. 220, §19, eff. June 11, 2013; Acts 2013, No. 349, §2, eff. Jan. 1, 2014; Acts 2013, No. 402, §2; Acts 2013, No. 418, §2, eff. June 21, 2013; Acts 2014, No. 145, §2; Acts 2014, No. 328, §2, eff. Jan. 1, 2015; Acts 2014, No. 427, §2; Acts 2014, No. 635, §2, eff. June 12, 2014; Acts 2014, No. 695, §2, eff. June 18, 2014; Acts 2014, No. 716, §2; Acts 2014, No. 846, §1; Acts 2015, No. 196, §2, eff. Jan. 1, 2016; Acts 2015, No. 242, §4; Acts 2015, No. 304, §2, eff. Jan. 1, 2016; Acts 2015, No. 316, §2; Acts 2015, No. 327, §2; Acts 2016, No. 312, §2; Acts 2016, No. 345, §2; Acts 2016, No. 494, §5.



RS 44:5 - Records of the governor

§5. Records of the office of the governor

A. The legislature recognizes that it is essential to the maintenance of a democratic society that public business be performed in an open and public manner, and that the citizens be advised of and be aware of the performance of public officials and the deliberations and decisions that go into making public policy. Toward this end, the provisions of this Section, as well as the rest of this Chapter, shall be construed liberally so as to facilitate, rather than hinder, access to public records.

B.(1) Records of the office of the governor shall be public records and shall be subject to the provisions of this Chapter.

(2) Records of the office of the governor relative to fiscal or budgetary matters, including but not limited to records of communications between the legislative auditor's office and the office of the governor relative to fiscal or budgetary matters, shall be public records.

(3) Notwithstanding Paragraphs (1) and (2) of this Subsection, a record of the office of the governor relating to intraoffice communications of the governor and his internal staff may be privileged from disclosure.

(4) Notwithstanding Paragraphs (1) and (2) of this Subsection, any record of the office of the governor pertaining to the schedule of the governor, his spouse, or his child that contains security details that if made public may impair the safety of the governor, his spouse, or his child may be held confidential for a period not to exceed seven days following the scheduled event. However, nothing in this Paragraph shall be interpreted or construed in a manner to make confidential all records concerning a meeting or event that the governor attends and transportation related thereto. The governor may keep a record concerning a meeting or event that the governor attends and transportation thereto privileged for a period not to exceed seven days after the occurrence of the meeting or event.

(5) For purposes of this Section, "office of the governor" means the governor, his chief of staff, deputy chief of staff, and his executive counsel.

C. The provisions of Subsection B of this Section shall not prevent any person from inspecting, examining, copying, or obtaining an electronic or physical reproduction of any record pertaining to any money or monies, any assets or items of economic value to the state, or any financial transactions in the control of or handled by or through the governor or the office of the governor.

D. The governor and his internal staff shall preserve all records to which this Section is applicable and at the conclusion of his term of office, the governor shall transfer all such records to the custody of the archives division of the secretary of state. Any exemption granted by this Section for such records shall continue in accordance with Subsection E of this Section. For purposes of this Section, "internal staff" of the governor includes the governor's chief of staff, deputy chief of staff, executive counsel, and director of policy, but shall not include any employee of any other agency, department, or office.

E. Any exemption granted by this Section shall lapse eight years after the creation of the record to which the exemption is applicable. After the lapse of eight years, the records of the office of the governor, as maintained by the state archivist and deposited with the state archives program pursuant to R.S. 44:417, shall be public record.

Acts 2001, No. 8, §13, eff. July 1, 2001; Acts 2001, No. 9, §6, eff. July 1, 2001; Acts 2003, No. 850, §2; Acts 2008, No. 765, §3, eff. Jan. 1, 2009; Acts 2009, No. 495, §1; Acts 2015, No. 145, §1, eff. noon on Jan. 11, 2016.

NOTE: See Acts 2015, No. 145, §2, regarding prospective application of provisions.



RS 44:6 - Completed reports of the Legislative Auditor

§6. Completed reports of the Legislative Auditor

The completed reports of audits of the Legislative Auditor shall be public records and shall be available at the office of the Legislative Auditor three days after the completion of the reports.

Amended by Acts 1982, No. 117, §1.



RS 44:7 - Hospital records

§7. Hospital records

A. Except as provided in Subsections B, C, and E of this Section and R.S. 44:17, the charts, records, reports, documents, and other memoranda prepared by physicians, surgeons, psychiatrists, nurses, and employees in the public hospitals of Louisiana, adult or juvenile correctional institutions, public mental health centers, and public schools for the mentally deficient to record or indicate the past or present condition, sickness or disease, physical or mental, of the patients treated in the hospitals are exempt from the provisions of this Chapter, except the provisions of R.S. 44:36 and 39. Nothing herein shall prevent hospitals from providing necessary reports pursuant to R.S. 22:976, R.S. 29:765, R.S. 40:2019, and R.S. 44:17, nor shall any liability arise from the good faith compliance therewith.

B. The governing authority of each public hospital, adult or juvenile correctional institution, public mental health center or public state school for the mentally deficient, may make and enforce rules under which these charts, records, reports, documents or other memoranda may be exhibited, or copied by or for persons legitimately and properly interested in the disease, physical or mental, or in the condition of patients.

C. Whenever the past or present condition, sickness or disease, physical or mental, of any patient treated in any hospital, adult or juvenile correctional institution, center or school, set forth in Subsection A of this Section shall be at issue or relevant in any judicial proceeding, the charts, records, reports, documents and other memoranda referred to in said Subsection A shall be subject to discovery, subpoena and introduction into evidence in accordance with the general law of the state relating to discovery, subpoena and introduction into evidence of records and documents.

D. The records and proceedings (1) of any public hospital committee, medical organization committee, or extended care facility committee established under state or federal law or regulations or under the bylaws, rules, or regulations of such organization or institution or (2) of any hospital committee, medical organizational committee, or extended care facility committee established by a private hospital licensed under the provisions of R.S. 40:2100 et seq. shall be confidential and shall be used by such committee and the members thereof only in the exercise of the proper functions of the committee and shall not be public records and shall not be available for court subpoena. No physician; hospital, whether public or private; organization; or institution furnishing information, data, reports, or records to any such committee with respect to any patient examined or treated by such physician or confined in such hospital or institution shall, by reason of furnishing such information, be liable in damages to any person. No member of such a committee shall be liable in damages to any person for any action taken or recommendation made within the scope of the functions of such committee if such committee member acts without malice and in the reasonable belief that such action or recommendation is warranted by the facts known to him. However, medicaid or medicare benefits or insurance benefits provided by a private insurer shall not be denied to any person due to inability to secure records or proceedings referred to in this Section. Nothing contained herein shall be construed to prevent disclosure of such data to appropriate state or federal regulatory agencies which by statute or regulation are otherwise entitled to access to such data.

E. The governing authority of each public hospital, adult or juvenile correctional institution, public mental health center, or public state school for the mentally deficient, shall make available for inspection and copying and shall release upon request an abstract of the patient's record in which all identifying data has been properly encoded to assure confidentiality relating to patients treated in such institutions to the Louisiana cancer registry program established pursuant to R.S. 40:1229.70 et seq.

F. All records of interviews, health surveys, questionnaires, laboratory and clinical data, reports, statements, notes, and memoranda, which contain identifying characteristics of research subjects, hereinafter referred to as "confidential data", and which are procured and prepared by employees of public universities, medical schools, and colleges for the purpose of research, and acting in accordance with institutional Internal Review Board policy and procedures for research involving human subjects, shall be exempt from the provisions of this Chapter and shall be subject to the following provisions:

(1) No part of the confidential data shall be available for subpoena nor shall it be disclosed, discoverable, or be compelled to be produced in any civil, criminal, administrative, or other proceeding, nor shall such records be deemed admissible as evidence in any civil, criminal, or administrative proceeding, or other tribunal or court for any reason.

(2) Nothing in this Section shall prohibit the publishing of data that does not identify individuals or groups which have been assured confidentiality of identification.

(3) Nothing in this Section shall prohibit the publication of results of the research that maintains the confidentiality of the identification of the individual or group that is the subject of research pursuant to this Section.

(4) Nothing in this Section shall prohibit the voluntary disclosure of identifying characteristics of research subjects provided the researcher obtains the consent of the individuals so identified prior to the release of the information.

Amended by Acts 1962, No. 112, §1; Acts 1974, No. 315, §1; Acts 1975, No. 679, §1; Acts 1978, No. 660, §3; Acts 1979, No. 496, §1; Acts 1981, No. 417, §1; Acts 1991, No. 427, §2; Acts 1991, No. 659, §2; Acts 1995, No. 521, §2, eff. Jan. 1, 1996; Acts 1997, No. 890, §1, eff. July 10, 1997; Acts 1999, No. 736, §2; Acts 2003, No. 1206, §2; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.

NOTE: See Acts 1997, No. 890, §2, relative to retroactivity.



RS 44:8 - Louisiana office building corporation, special provisions

§8. Louisiana office building corporation, special provisions

A. The private, nonprofit corporation known as the Louisiana Office Building Corporation, incorporated in the parish of East Baton Rouge on June 30, 1965, is hereby declared to be a quasi-public corporation. All papers, documents, contracts, legal agreements, correspondence, minutes of meetings and any other record whatsoever of said corporation are hereby declared to be matters of public record, and shall be open to inspection by state officials and employees, members of the Legislature and legislative staff personnel and the general public. The officers, members of the board of directors, agents and employees of said corporation are hereby authorized and directed to grant access to any record of said corporation upon request. The procedure for access to records under the authority of this Section shall be in keeping with the general provisions for access to public records contained in Chapter I of this Title.

B. All officers, directors and employees of the Louisiana Office Building Corporation who are also elected officials of the State of Louisiana shall be subject to the provisions of the code of ethics for state elected officials contained in R.S. 42:1141-1148 with reference to actions taken in their capacities as such officers, directors or employees of the said corporation. All other officers, directors and employees of the corporation shall be subject to the provisions of the code of ethics for state employees contained in R.S. 42:1111-1123 to the same extent as any state employees.

C. All books and records of the Louisiana Office Building Corporation shall be subject to audit and review by the Legislative Auditor to the same extent as all other state departments or agencies.

Added by Acts 1966, No. 429, §§1 to 3.



RS 44:9 - Repealed by Acts 2014, No. 145, §3.

§9. Repealed by Acts 2014, No. 145, §3.



RS 44:10 - Confidential nature of documents and proceedings of judiciary commission

§10. Confidential nature of documents and proceedings of judiciary commission

All documents filed with, and evidence and proceedings before the judiciary commission are confidential. The record filed by the commission with the supreme court and proceedings before the supreme court are not confidential.

Added by Acts 1975, No. 55, §1.



RS 44:11 - Confidential nature of certain personnel records; exceptions

§11. Confidential nature of certain personnel records; exceptions

A. Notwithstanding anything contained in this Chapter or any other law to the contrary, the following items in the personnel records of a public employee of any public body shall be confidential:

(1) The home telephone number of the public employee where such employee has chosen to have a private or unlisted home telephone number because of the nature of his occupation with such body.

(2) The home telephone number of the public employee where such employee has requested that the number be confidential.

(3) The home address of the public employee where such employee has requested that the address be confidential.

(4) The name and account number of any financial institution to which the public employee's wages or salary are directly deposited by an electronic direct deposit payroll system or other direct deposit payroll system.

B. The provisions of R.S. 44:11(A)(3) shall not apply to the personnel records of a city or parish school board to the extent that the home address of any employee of a city or parish school board shall be made available to recognized educational groups.

C. Notwithstanding any other provision of this Chapter, the social security number and financial institution direct deposit information as contained in the personnel records of a public employee of any public body shall be confidential. However, when the employee's social security number or financial institution direct deposit information is required to be disclosed pursuant to any other provision of law, including such purposes as child support enforcement, health insurance, and retirement reporting, the social security number or financial institution direct deposit information of the employee shall be disclosed pursuant to such provision of law.

D. Notwithstanding anything contained in this Chapter or any other law to the contrary, all medical records, claim forms, insurance applications, requests for the payment of benefits, and all other health records of public employees, public officials, and their dependents in the personnel records of any public body shall be confidential. However, nothing in this Chapter shall be intended to limit access to employee records under the Code of Civil Procedure or Code of Evidence.

E. The provisions of Paragraph (A)(3) of this Section shall not apply to the home address of a member of the Firefighters' Retirement System if that information is requested by a member of the Louisiana Legislature, an agency or employer reporting information to the system, or a recognized association of system members.

Added by Acts 1982, No. 24, §1, eff. July 9, 1982; Acts 1987, No. 371, §1; Acts 1988, No. 591, §1; Acts 1999, No. 371, §1; Acts 2003, No. 326, §1, eff. June 13, 2003; Acts 2003, No. 342, §1; Acts 2013, No. 182, §1, eff. June 10, 2013.



RS 44:12 - Medical records of persons covered by the Office of Group Benefits programs

§12. Medical records of persons covered by the Office of Group Benefits programs

A. All medical records, claim forms, life insurance applications, requests for the payment of benefits, and all other health records of employees and dependents enrolled in the Office of Group Benefits programs pursuant to the provisions of R.S. 42:821 or R.S. 42:851, or an employee benefit plan or program of a political subdivision, which are in the custody or control of the Office of Group Benefits, the board of trustees of a program of a political subdivision, a plan administrator, or any duly appointed representative are exempt from the provisions of this Chapter.

B. All other records pertaining to such programs in the custody or control of the Office of Group Benefits, the board of trustees of a program of a political subdivision, a plan administrator, or a duly appointed representative of the Office of Group Benefits or a program of a political subdivision are subject to the provisions of this Chapter.

C. All books and records of the Office of Group Benefits shall be subject to audit and review by the legislative auditor to the same extent as all other state departments or agencies.

Added by Acts 1982, No. 102, §1. Acts 1986, No. 866, §1; Acts 2001, No. 1178, §6, eff. June 29, 2001.



RS 44:12.1 - Records of applicants for public positions; prohibitions

§12.1. Records of applicants for public positions; prohibitions

A. The name of each applicant for a public position of authority or a public position with policymaking duties, the qualifications of such an applicant related to such position, and any relevant employment history or experience of such an applicant shall be available for public inspection, examination, copying, or reproduction as provided in Part II of this Chapter.

B.(1) No public body or agent acting on behalf of such a public body shall utilize only oral contacts and interviews of applicants considered when filling vacancies in public positions of authority or public positions with policymaking duties or use any other means to circumvent the provisions of this Section.

(2)(a) Nothing in this Section shall prohibit oral contact prior to a person becoming an applicant or shall prohibit oral contact which may result in written documents.

(b) Nothing in this Paragraph shall require a particular method or procedure for filling vacancies as long as not exclusively by use of oral contact.

(3) Any person who violates the provisions of this Section shall be subject to all applicable penalties for violations of this Chapter.

Acts 2006, No. 746, §1.



RS 44:13 - Registration records and other records of use maintained by libraries

§13. Registration records and other records of use maintained by libraries

A. Notwithstanding any provisions of this Chapter or any other law to the contrary, records of any library which is in whole or in part supported by public funds, including the records of public, academic, school, and special libraries, and the State Library of Louisiana, indicating which of its documents or other materials, regardless of format, have been loaned to or used by an identifiable individual or group of individuals may not be disclosed except to a parent or custodian of a minor child seeking access to that child's records, to persons acting within the scope of their duties in the administration of the library, to persons authorized in writing by the individual or group of individuals to inspect such records, or by order of a court of law.

B. Notwithstanding any provisions of this Chapter or any other law to the contrary, records of any such library which are maintained for purposes of registration or for determining eligibility for the use of library services may not be disclosed except as provided in Subsection A of this Section.

C. No provision of this Section shall be so construed as to prohibit or hinder any library or any business office operating jointly with a library from collecting overdue books, documents, films, or other items and/or materials owned or otherwise belonging to such library, nor shall any provision of this Section be so construed as to prohibit or hinder any such library or business office from collecting fines on such overdue books, documents, films, or other items and/or materials.

D. No provision of this Section shall be so construed as to prohibit or hinder any library or librarian from providing information to appropriate law enforcement officers investigating criminal activity in the library witnessed by an employee or patron of the library and reported by the administrative librarian to the appropriate law enforcement officials.

(1) The term "criminal activity in the library", as used in this Subsection, shall mean an activity which constitutes a crime, or otherwise constitutes an offense or violation of any law or ordinance, occurring:

(a) Within any library building,

(b) Upon any library property, or

(c) Near a library and the proximity of such activity to a library or library property constitutes an element of the offense.

(2) The term "information", as used in this Subsection shall include but not be limited to electronic data files, security surveillance video tapes, or other records or materials which may constitute evidence which would assist law enforcement officers in identifying the individual or group of individuals who may have committed criminal activity in the library.

Added by Acts 1983, No. 523, §1; Acts 1991, No. 938, §4; Acts 2001, No. 528, §1.



RS 44:14 - Insurance, health and accident; list of insured to be provided to department

§14. Insurance, health and accident; list of insured to be provided to department

A. Every person authorized to issue a hospital or medical expense policy, a hospital or medical service contract, an employee welfare benefit plan, a health and accident insurance policy, or any other insurance contract of this type in this state, including a group insurance plan, a self insurance plan, and the Louisiana State Employees Uniform Group Benefits Program, shall provide to the Louisiana Department of Health information on their insureds, either in the form of a printed list, a computer printout, or electronic or data processing tapes, pursuant to rules and regulations established by the secretary, so that the department can determine if any of the insureds are persons who have received services from the department and on whose behalf the department may be entitled to receive insurance benefits. This information shall be provided monthly and once received by the department shall be confidential information in the same manner as other confidential information of the department.

B. The provisions of this Section shall not apply to any insured whose indemnity policy benefits pay less than twenty-five dollars a day in hospital or medical benefits.

Acts 1986, No. 866, §2; HCR No. 211, 1988 R.S., eff. July 8, 1988.



RS 44:15 - Medical records of persons applying for disability retirement through any state or statewide public retirement system or pension plan or fund

§15. Medical records of persons applying for disability retirement through any state or statewide public retirement system or pension plan or fund

A. All medical records, application forms, doctor's reports and evaluations, agency certifications, and all other health records of persons applying for disability retirement from any state or statewide public retirement system or pension plan or fund pursuant to the provisions of the applicable laws governing disability retirement for these systems, plans, or funds, and all regulations promulgated pursuant thereto, which are in the custody or control of the board of trustees of any state or statewide public retirement system or pension plan or fund or any duly appointed representative thereof, are exempt from the provisions of this Chapter.

B. All other records pertaining to membership in or retirement under any state or statewide public retirement system or pension plan or fund which are in the custody or control of the board of trustees of any state or statewide public retirement system or pension plan or fund or any duly appointed representative thereof, are subject to the provisions of this Chapter.

Added by Acts 1988, No. 295, §1, eff. July 7, 1988.



RS 44:16 - Personal data records for certain members of public retirement systems, plans, or funds

§16. Personal data records for certain members of public retirement systems, plans, or funds

A. All records of retired members of public retirement systems, plans, or funds or of members who are participating in or who have participated in the Deferred Retirement Option Plan are exempt from the provisions of this Chapter except for the amount of the retired member's retirement allowance, final average compensation, and years of creditable service, and the names of the agencies with which he was employed and the dates of such employment.

B. The exemption for records of retired members of the public retirement systems, plans, or funds or members who are participating in or who have participated in the Deferred Retirement Option Plan provided in Subsection A of this Section shall not apply to requests for such records by members of the Louisiana Legislature, by any state agency or employer reporting information to the public retirement systems, plans, or funds, or by any association of individuals receiving a retirement allowance or benefit from the public retirement systems, plans, or funds.

Acts 1991, No. 365, §1; Acts 1992, No. 945, §1; Acts 1995, No. 271, §1, eff. July 1, 1995.



RS 44:17 - Immunization records; definitions; disclosure; liability; procedures

§17. Immunization records; definitions; disclosure; liability; procedures

A. Definitions

As used in this Section:

(1) "Minor" means a person who is seventeen years old or younger or who is not legally emancipated.

(2) "Patient" means a natural person who receives health care from a licensed health care provider under a contract, expressed or implied.

(3) "Private health care provider" means:

(a) A physician, surgeon, licensed registered or licensed practical nurse, and any employee of a physician or surgeon acting within the course and scope of employment and who is not providing health care services by or on behalf of the state.

(b) A resident, intern, or student of, or any person who is otherwise qualified in a discipline listed in Subparagraph (a) of this Paragraph when the person is acting within the course and scope of the training or staff appointment in and under the supervision of the health care providers listed in Subparagraph (a) of this Paragraph.

(4) "Representative of a patient" means a person who is a parent, tutor, curator, spouse, trustee, attorney, or other legal agent of the patient and who is authorized, by and on behalf of the patient, to exercise any of the patient's rights or privileges.

(5) "State health care provider" means a state health care provider as defined in R.S. 40:1299.39.

B. Information and records pertaining to the immunization status of persons against childhood diseases as required by R.S. 17:170 and R.S. 40:4(A)(2), may be disclosed and exchanged with verbal consent of the patient or his representative and without a patient's, or his representative's, written release authorizing such disclosure, to any of the following:

(1) State health care provider.

(2) Private health care provider.

(3) Representative of a patient.

(4) A patient who is not a minor.

C. If any person authorized in Subsection B discloses such information for any purpose other than for administering or receiving vaccinations, such disclosure shall be considered as an unauthorized release of confidential information, and such person shall be liable for civil damages.

D. The Louisiana Department of Health shall promulgate rules and regulations, in accordance with the Administrative Procedure Act, to establish procedures whereby immunization information may be released from one health care provider to another.

Acts 1995, No. 521, §2, eff. Jan. 1, 1996.



RS 44:18 - Geophysical survey information

§18. Geophysical survey information

All information and records of geophysical or geological surveys furnished to the State Mineral and Energy Board or the office of mineral resources pursuant to R.S. 30:213 shall be confidential and exempt from the provisions of this Chapter.

Acts 2000, 2d Ex. Sess., No. 8, §2; Acts 2009, No. 196, §8, eff. July 1, 2009.



RS 44:19 - Records of a coroner; autopsy photographs, video, and other visual images

§19. Records of a coroner; autopsy photographs, video, and other visual images

A.(1) Notwithstanding any provision of this Chapter to the contrary, any medical record or personal medical history of a deceased person in the custody of a coroner shall be confidential and shall not be subject to examination, inspection, or copying pursuant to R.S. 44:31, 32, or 33.

(2) For purposes of this Subsection, the phrase "medical record or personal medical history of a deceased person" shall mean information regarding the physical, mental, or behavioral health or condition of a deceased person prior to death.

(3) The provisions of Paragraph (1) of this Subsection shall not apply to a death certificate, final report of a coroner, or autopsy report.

B. Notwithstanding any other provision of law to the contrary, photographs, video, or other visual images, in whatever form, of or relating to an autopsy conducted under the authority of the office of the coroner shall be confidential, are deemed not to be public records, and shall not be released by the office of the coroner or any officer, employee, or agent thereof except as otherwise provided in this Section.

C. Nothing in this Section shall prevent the release of information in the custody of a coroner, including autopsy photographs, video, or other visual images, in whatever form, of or relating to an autopsy conducted under the authority of the office of the coroner as follows:

(1) To a family member of the deceased or his designee.

(2) To the succession representative of the deceased's estate or his designee.

(3) To a law enforcement agency, for official use only.

(4) To a qualified dentist, forensic anthropologist, or forensic pathologist as necessary to establish the identity of the deceased.

(5) As directed by a court order or subpoena.

D. Nothing in this Section shall prevent the inspection of photographs, video, or other visual images, in whatever form, of or relating to an autopsy.

Acts 2001, No. 117, §1; Acts 2010, No. 849, §1, eff. June 30, 2010.



RS 44:20 - Records of discharge from armed forces

§20. Records of discharge from armed forces

A. Upon the presentation of the discharge certificate or other evidence, the clerks of court of the several parishes and the register of conveyances of the parish of Orleans shall record in their records without charge, each discharge certificate or other evidence of honorable separation from the armed forces of the United States of men and women who have served in the forces. It shall not be necessary to retain original discharge papers in the archives of the office.

B. Any discharge certificate or other evidence of honorable separation from the armed forces of the United States filed on or after July 1, 2000, shall be confidential, shall not be considered as public record under R.S. 44:1 et seq., and shall not be released or shown to any person except:

(1) To the veteran or his designee.

(2) If the veteran is deceased, to the executor of his estate or to the surviving spouse or any family member of the veteran, upon furnishing a death certificate, affidavit of death, or other satisfactory evidence of the death of the veteran.

C. Notwithstanding the provisions of R.S. 44:31 and R.S. 44:32, the clerks of court of the several parishes and the register of conveyances of the parish of Orleans shall make available to the public any discharge certificate or other evidence of honorable separation from the armed forces of the United States filed prior to July 1, 2000. The clerks of court and the register shall not make copies of such record for a person who requests such record, unless the person who requests such record appears in person in the office of the appropriate clerk of court or the register and provides his full name and address to the clerk or register. The clerks of court and the register shall not make such record available to the public on any website.

Acts 2003, No. 316, §1, eff. June 13, 2003; Acts 2004, No. 758, §1, eff. July 1, 2004.

NOTE: See Acts 2003, No. 316, §3, relative to remedial nature and applicability.



RS 44:21 - Municipal fire and police civil service; test materials confidential

§21. Municipal fire and police civil service; test materials confidential

Notwithstanding any other provision of law to the contrary, all tests and all records, the content of which includes or indicates actual content or answers for tests which are prepared, administered, or scored by the office of state examiner, municipal fire and police civil service, shall be confidential and shall not be released by any person except for:

(1) The production and exhibition by the state examiner of test questions, answers, and papers to a local civil service board as required by R.S. 33:2492 or 2552, provided that such production and exhibition and any discussion of such materials shall occur in executive session as authorized by R.S. 42:17.

(2) As necessary for the actual administration of the test.

Acts 2003, No. 336, §2, eff. June 13, 2003.



RS 44:21.1 - Jefferson Parish civil service; test materials confidential

§21.1. Jefferson Parish civil service; test materials confidential

Notwithstanding any other provision of law to the contrary, all tests and records, the content of which includes or indicates actual content or answers for tests that are prepared, administered, or scored by the Jefferson Parish Personnel Department shall be confidential and shall not be released by any person except for:

(1) The production and exhibition of test questions, answers, and papers to the Jefferson Parish Personnel Board, provided that such production and exhibition and any discussion of such materials shall occur in executive session as authorized by R.S. 42:17.

(2) As necessary for the actual administration of the test.

Acts 2011, No. 36, §1, eff. June 14, 2011.



RS 44:22 - Economic development negotiations

§22. Economic development negotiations

A. Notwithstanding any other provision of this Chapter to the contrary, records in the custody of the Department of Economic Development pertaining to an active negotiation with a person for the purpose of retaining, expanding, or attracting economic or business development in the state shall be confidential and shall not be subject to the provisions of R.S. 44:31, 32, or 33, if the person requests such confidentiality in writing detailing the reasons such person requests confidentiality and asserting that the negotiation is conditioned in whole or in part on the maintenance of such confidentiality, and the secretary of the Department of Economic Development determines that the disclosure of such records would have a detrimental effect on the negotiation. Each determination by the secretary shall include his reasons for such determination. The secretary shall publish in the official journal of the state a notice containing general information regarding each negotiation to which records are confidential pursuant to this Section, no later than ten days after the determination of confidentiality. Such notice shall include the date of the secretary's determination. Records of expenses of the department pertaining to the negotiation shall be public and subject to review, except that the secretary may redact information that he determines would identify or lead to the identification of the person with whom the department is negotiating and such information shall be confidential until the negotiations are concluded. However, immediately upon the conclusion of the negotiation, all such records shall be subject to the provisions of this Chapter.

B. No information made confidential pursuant to Subsection A of this Section shall remain confidential for more than twelve months from the date of the secretary's determination of confidentiality; however, if the negotiation remains active and the secretary makes a new determination that the disclosure of the information would be detrimental to the negotiations and gives notice as provided in Subsection A of this Section, such information shall remain confidential while the negotiation remains active, not to exceed an additional twelve months. Under no circumstances shall information made confidential pursuant to this Section remain confidential for more than twenty-four months from the date of the initial determination of the secretary.

C. For the purposes of this Section, "active negotiation" or "negotiation remains active" shall mean a negotiation which has commenced when the Department of Economic Development provides a response to a request for information or other similar document from a person who is requesting assistance in the retention, expansion, or location of a business in this state and which is not concluded. For the purposes of this Section, a negotiation is no longer active or is concluded when the Department of Economic Development decides to no longer actively pursue the retention, expansion, or location of such business in this state; when the person with whom the department was negotiating decides not to pursue the retention, expansion, or location of such business in this state; or when a proposal affecting the negotiation is submitted to a public body for consideration by the public body in a public meeting, whichever occurs earlier.

D. The provisions of Subsection A of this Section shall not apply to any application for a license or permit or to any record of negotiations concerning any hazardous waste or waste site, as "hazardous waste" and "waste" are defined in R.S. 30:2173.

E. The provisions of this Section shall have no effect unless the party whose information is being maintained confidential maintains as confidential any information provided to the party by the Department of Economic Development in response to a request for assistance in the retention, expansion, or location of a business in the state and which is a negotiation and which remains an active negotiation.

F. Repealed by Acts 2012, No. 180, §1, eff. May 22, 2012.

Acts 2004, No. 669, §1, eff. July 5, 2004; Acts 2008, No. 450, §1, eff. June 25, 2008; Acts 2012, No. 180, §1, eff. May 22, 2012.



RS 44:23 - Department of Transportation and Development; preconstruction estimates

§23. Department of Transportation and Development; preconstruction estimates

Notwithstanding the provisions of R.S. 44:31, 32, or 33, a preconstruction estimate for a project advertised and let or for a project to be advertised and let by the Department of Transportation and Development shall not be available for examination, inspection, copying, or reproduction until the date that the bids for such project are opened. If the custodian of such a record receives a request for a preconstruction estimate prior to the date the bids for such project are opened, the custodian shall notify the requestor that the record is not available and shall specify the date that the record will be available. Notwithstanding the provisions of this Section, the estimated cost range for a department project shall be available, upon request.

Acts 2006, No. 321, §1, eff. June 13, 2006.



RS 44:23.1 - Department of Transportation and Development; Sabine River Authority; exception for certain sensitive security information or critical infrastructure information

§23.1. Department of Transportation and Development; Sabine River Authority; exception for certain sensitive security information or critical infrastructure information

A. Except as otherwise provided in Subsection B of this Section, nothing in this Chapter shall be construed to require disclosure of records of the Department of Transportation and Development or the Sabine River Authority, state of Louisiana, containing sensitive security information or critical infrastructure information.

B. The provisions of Subsection A of this Section shall not be construed, interpreted, or enforced in any manner to prohibit a member of the legislature in the performance of his official duties from inspecting or examining any record in the custody of the Department of Transportation and Development.

C. For purposes of this Section, the following terms shall have the following meanings:

(1) "Critical infrastructure" shall mean a transportation facility or asset that is so vital to the state of Louisiana that the incapacity or destruction of the facility or asset would have a debilitating impact on the security, economy, public health, or public safety of the state.

(2) "Sensitive security information" shall mean security procedures, criminal intelligence information pertaining to terrorist-related activity, or threat or vulnerability assessments created, collected, or obtained in the prevention of terrorist-related activity, including but not limited to physical security information or critical infrastructure information, proprietary information, operational plans, and the analysis of such information, or internal security information.

Acts 2008, No. 693, §1, eff. July 1, 2008; Acts 2010, No. 762, §2, eff. June 30, 2010.



RS 44:31 - Right to examine records

PART II. GENERAL PROVISIONS

§31. Right to examine records

A. Providing access to public records is a responsibility and duty of the appointive or elective office of a custodian and his employees.

B.(1) Except as otherwise provided in this Chapter or as otherwise specifically provided by law, and in accordance with the provisions of this Chapter, any person of the age of majority may inspect, copy, or reproduce any public record.

(2) Except as otherwise provided in this Chapter or as otherwise specifically provided by law, and in accordance with the provisions of this Chapter, any person may obtain a copy or reproduction of any public record.

(3) The burden of proving that a public record is not subject to inspection, copying, or reproduction shall rest with the custodian.

Amended by Acts 1978, No. 686, §1; Acts 1999, No. 1154, §1; Acts 2004, No. 759, §1.



RS 44:31.1 - Exceptions; authority of the custodian

§31.1. Exceptions; authority of the custodian

For the purposes of this Chapter, person does not include an individual in custody after sentence following a felony conviction who has exhausted his appellate remedies when the request for public records is not limited to grounds upon which the individual could file for post-conviction relief under Code of Criminal Procedure Article 930.3. Notwithstanding the provisions contained in R.S. 44:32, the custodian may make an inquiry of any individual who applies for a public record to determine if such individual is in custody after sentence following a felony conviction who has exhausted his appellate remedies and the custodian may make any inquiry necessary to determine if the request of any such individual in custody for a felony conviction is limited to grounds upon which such individual may file for post-conviction relief under Code of Criminal Procedure Article 930.3.

Acts 1995, No. 653, §1.



RS 44:31.2 - Public records awareness program

§31.2. Public records awareness program

The attorney general shall establish a program for educating the general public, public bodies, and custodians regarding the provisions of this Chapter. Such program may include brochures, pamphlets, videos, seminars, and Internet access to information which provides training on the provisions of this Chapter, including the custodian's responsibilities in connection with a request for records and the right of a person to institute court proceedings if access to a record is denied by the custodian.

Acts 1999, No. 1154, §1.



RS 44:32 - Duty to permit examination; prevention of alteration; payment for overtime; copies provided; fees

§32. Duty to permit examination; prevention of alteration; payment for overtime; copies provided; fees

A. The custodian shall present any public record to any person of the age of majority who so requests. The custodian shall make no inquiry of any person who applies for a public record, except an inquiry as to the age and identification of the person and may require the person to sign a register and shall not review, examine or scrutinize any copy, photograph, or memoranda in the possession of any such person; and shall extend to the person all reasonable comfort and facility for the full exercise of the right granted by this Chapter; provided that nothing herein contained shall prevent the custodian from maintaining such vigilance as is required to prevent alteration of any record while it is being examined; and provided further, that examinations of records under the authority of this Section must be conducted during regular office or working hours, unless the custodian shall authorize examination of records in other than regular office or working hours. In this event the persons designated to represent the custodian during such examination shall be entitled to reasonable compensation to be paid to them by the public body having custody of such record, out of funds provided in advance by the person examining such record in other than regular office or working hours.

B. If any record contains material which is not a public record, the custodian may separate the nonpublic record and make the public record available for examination.

C.(1)(a) For all public records, except public records of state agencies, it shall be the duty of the custodian of such public records to provide copies to persons so requesting. The custodian may establish and collect reasonable fees for making copies of public records. The custodian may request payment of fees in advance of production. Copies of records may be furnished without charge or at a reduced charge to indigent citizens of this state.

(b) For all public records in the custody of a clerk of court, the clerk may also establish reasonable uniform written procedures for the reproduction of any such public record. Additionally, in the parish of Orleans, the recorder of mortgages, the register of conveyances, and the custodian of notarial records may each establish reasonable uniform procedures for the reproduction of public records.

(c) The use or placement of mechanical reproduction, microphotographic reproduction, or any other such imaging, reproduction, or photocopying equipment within the offices of the clerk of court by any person described in R.S. 44:31 is prohibited unless ordered by a court of competent jurisdiction.

(d) Any person, as provided for in R.S. 44:31, may request a copy or reproduction of any public record and it shall be the duty of the custodian to provide such copy or reproduction to the person so requesting.

(2) For all public records of state agencies, it shall be the duty of the custodian of such records to provide copies to persons so requesting. Fees for such copies shall be charged according to the uniform fee schedule adopted by the commissioner of administration, as provided by R.S. 39:241.

Copies shall be provided at fees according to the schedule, except for copies of public records the fees for the reproduction of which are otherwise fixed by law. Copies of records may be furnished without charge or at a reduced charge to indigent citizens of this state or the persons whose use of such copies, as determined by the custodian, will be limited to a public purpose, including but not limited to use in a hearing before any governmental regulatory commission.

(3) No fee shall be charged to any person to examine or review any public records, except as provided in this Section, and no fee shall be charged for examination or review to determine if a record is subject to disclosure, except as may be determined by a court of competent jurisdiction.

D. In any case in which a record is requested and a question is raised by the custodian of the record as to whether it is a public record, such custodian shall within three days, exclusive of Saturdays, Sundays, and legal public holidays, of the receipt of the request, in writing for such record, notify in writing the person making such request of his determination and the reasons therefor. Such written notification shall contain a reference to the basis under law which the custodian has determined exempts a record, or any part thereof, from inspection, copying, or reproduction.

Amended by Acts 1968, No. 473, §1; Acts 1978, No. 686, §1; Acts 1981, No. 933, §2; Acts 1989, No. 404, §1, eff. June 30, 1989; Acts 1995, No. 372, §2, eff. July 1, 1995; Acts 1999, No. 1154, §1; Acts 2004, No. 759, §1; Acts 2005, No. 193, §2; Acts 2016, No. 525, §1.

NOTE: See Acts 2005, No. 193, §3, requiring removal from clerks' offices of privately owned imaging equipment no later than 30 days after August 15, 2005.



RS 44:33 - Availability of records

§33. Availability of records

A.(1) When a request is made for a public record to which the public is entitled, the official, clerks of court and the custodian of notarial records in and for the parish of Orleans excepted, who has responsibility for the record shall have the record segregated from other records under his custody so that the public can reasonably view the record.

(2) If, however, segregating the record would be unreasonably burdensome or expensive, or if the record requested is maintained in a fashion that makes it readily identifiable and renders further segregation unnecessary, the official shall so state in writing and shall state the location of the requested record.

B.(1) If the public record applied for is immediately available, because of its not being in active use at the time of the application, the public record shall be immediately presented to the authorized person applying for it. If the public record applied for is not immediately available, because of its being in active use at the time of the application, the custodian shall promptly certify this in writing to the applicant, and in his certificate shall fix a day and hour within three days, exclusive of Saturdays, Sundays, and legal public holidays, for the exercise of the right granted by this Chapter.

(2) The fact that the public records are being audited shall in no case be construed as a reason or justification for a refusal to allow inspection of the records except when the public records are in active use by the auditor.

Amended by Acts 1978, No. 686, §1; Acts 1982, No. 567, §1.



RS 44:33.1 - Custodian; contact information

§33.1. Custodian; contact information

Each public body that has a custodian of public records shall make the contact information of the custodian available to the public in a manner that will allow a member of the public to quickly determine the appropriate person to whom a public records request should be submitted, including by placing such information on the internet.

Acts 2016, No. 654, §1.



RS 44:34 - Absence of records

§34. Absence of records

If any public record applied for by any authorized person is not in the custody or control of the person to whom the application is made, such person shall promptly certify this in writing to the applicant, and shall in the certificate state in detail to the best of his knowledge and belief, the reason for the absence of the record from his custody or control, its location, what person then has custody of the record and the manner and method in which, and the exact time at which it was taken from his custody or control. He shall include in the certificate ample and detailed answers to inquiries of the applicant which may facilitate the exercise of the right granted by this Chapter.

Amended by Acts 1978, No. 686, §1.



RS 44:35 - Enforcement

§35. Enforcement

A. Any person who has been denied the right to inspect, copy, reproduce, or obtain a copy or reproduction of a record under the provisions of this Chapter, either by a determination of the custodian or by the passage of five days, exclusive of Saturdays, Sundays, and legal public holidays, from the date of his in-person, written, or electronic request without receiving a determination in writing by the custodian or an estimate of the time reasonably necessary for collection, segregation, redaction, examination, or review of a records request, may institute proceedings for the issuance of a writ of mandamus, injunctive or declaratory relief, together with attorney fees, costs and damages as provided for by this Section, in the district court for the parish in which the office of the custodian is located.

B. In any suit filed under Subsection A above, the court has jurisdiction to enjoin the custodian from withholding records or to issue a writ of mandamus ordering the production of any records improperly withheld from the person seeking disclosure. The court shall determine the matter de novo and the burden is on the custodian to sustain his action. The court may view the documents in controversy in camera before reaching a decision. Any noncompliance with the order of the court may be punished as contempt of court.

C. Any suit brought in any court of original jurisdiction to enforce the provisions of this Chapter shall be tried by preference and in a summary manner. Any appellate courts to which the suit is brought shall place it on its preferential docket and shall hear it without delay, rendering a decision as soon as practicable.

D. If a person seeking the right to inspect, copy, or reproduce a record or to receive or obtain a copy or reproduction of a public record prevails in such suit, he shall be awarded reasonable attorney fees and other costs of litigation. If such person prevails in part, the court may in its discretion award him reasonable attorney fees or an appropriate portion thereof.

E.(1) If the court finds that the custodian arbitrarily or capriciously withheld the requested record or unreasonably or arbitrarily failed to respond to the request as required by R.S. 44:32, it may award the requester any actual damages proven by him to have resulted from the actions of the custodian except as hereinafter provided. In addition, if the court finds that the custodian unreasonably or arbitrarily failed to respond to the request as required by R.S. 44:32 it may award the requester civil penalties not to exceed one hundred dollars per day, exclusive of Saturdays, Sundays, and legal public holidays for each such day of such failure to give notification.

(2) The custodian shall be personally liable for the payment of any such damages, and shall be liable in solido with the public body for the payment of the requester's attorney fees and other costs of litigation, except where the custodian has withheld or denied production of the requested record or records on advice of the legal counsel representing the public body in which the office of such custodian is located, and in the event the custodian retains private legal counsel for his defense or for bringing suit against the requester in connection with the request for records, the court may award attorney fees to the custodian.

F. An award for attorney fees in any suit brought under the provisions of this Chapter shall not exceed the amounts approved by the attorney general for the employment of outside counsel.

Amended by Acts 1978, No. 686, §1; Acts 1988, No. 336, §1; Acts 1999, No. 1154, §1; Acts 2014, No. 629, §1.



RS 44:36 - Preservation of records

§36. Preservation of records

A. All persons and public bodies having custody or control of any public record, other than conveyance, probate, mortgage, or other permanent records required by existing law to be kept for all time, shall exercise diligence and care in preserving the public record for the period or periods of time specified for such public records in formal records retention schedules developed and approved by the state archivist and director of the division of archives, records management, and history of the Department of State. However, in all instances in which a formal retention schedule has not been executed, such public records shall be preserved and maintained for a period of at least three years from the date on which the public record was made. However, where copies of an original record exist, the original alone shall be kept; when only duplicate copies of a record exist, only one copy of the duplicate copies shall be required to be kept. Where an appropriate form of the microphotographic process has been utilized to record, file, and otherwise preserve such public records with microforms produced in compliance with the provisions of R.S. 44:415, the microforms shall be deemed originals in themselves, as provided by R.S. 44:39(B), and disposition of original documents which have been microphotographically preserved and of duplicates and other copies thereof shall proceed as provided in R.S. 44:411.

B. All existing records or records hereafter accumulated by the Department of Revenue may be destroyed after five years from the thirty-first day of December of the year in which the tax to which the records pertain became due; provided that these records shall not be destroyed in any case where there is a contest relative to the payment of taxes or where a claim has been made for a refund or where litigation with reference thereto is pending.

C. All existing records or records hereafter accumulated by the various services of the state or its subdivisions which participate in federal programs or receive federal grants may be destroyed after three years from the date on which the records were made in those cases where this provision is not superseded by guidelines for the operative federal program or grant requiring longer retention periods for the records in question; provided that these records shall not be destroyed in any case where litigation with reference thereto is pending, or until the appropriate state or federal audits have been conducted.

D. All existing records or records hereafter accumulated by the Department of Public Safety and Corrections, corrections services, pertaining to any adult offender shall be retained and may not be destroyed until after six years from the date the full term sentence imposed upon such offender expires, or six years from the date of death of the offender, whichever occurs first.

E.(1) The public records of a prosecuting agency, pertaining to a criminal prosecution that results in a conviction, in a manner other than a plea, shall be retained for a period of three years from the date on which a court of appeal affirms the conviction, the Louisiana Supreme Court denies writs, or the Louisiana Supreme Court makes its final ruling on the appeal, whichever occurs last.

(2) The provisions of this Subsection shall not apply to any records expunged as provided by law.

(3) Nothing in this Subsection shall be construed in any manner to affect or alter the provisions of R.S. 44:3 regarding the records of prosecuting agencies.

F. All existing records or records hereafter accumulated pursuant to R.S. 42:23 shall be preserved and maintained for a period of at least two years from the date on which the public record was made.

Amended by Acts 1950, No. 134, §1; Acts 1954, No. 473, §1; Acts 1978, No. 43, §1; Acts 1983, 1st Ex. Sess., No. 11, §1, eff. Jan. 19, 1983; Acts 1986, No. 1075, §1; Acts 1991, No. 310, §1; Acts 1997, No. 1269, §1, eff. July 15, 1997; Acts 2003, No. 322, §1; Acts 2010, No. 785, §1; Acts 2013, No. 363, §2, eff. June 17, 2013.



RS 44:37 - Penalties for violation by custodians of records

§37. Penalties for violation by custodians of records

Any person having custody or control of a public record, who violates any of the provisions of this Chapter, or any person not having such custody or control who by any conspiracy, understanding or cooperation with any other person hinders or attempts to hinder the inspection of any public records declared by this Chapter to be subject to inspection, shall upon first conviction be fined not less than one hundred dollars, and not more than one thousand dollars, or shall be imprisoned for not less than one month, nor more than six months. Upon any subsequent conviction he shall be fined not less than two hundred fifty dollars, and not more than two thousand dollars, or imprisoned for not less than two months, nor more than six months, or both.



RS 44:38 - Access to records involved in legislative studies

§38. Access to records involved in legislative studies

Notwithstanding any other law to the contrary, the custodian of records of the Department of Children and Family Services, of children and family services, and the custodian of records of each juvenile court or any court which hears and decides juvenile matters shall grant access to a percentage, as specified by the legislative committee, of the total records of defined classes of children in state custody or in foster care to any committee of the legislature acting pursuant to an appropriate legislative instrument directing the committee to study procedures or outcomes of cases involving children in state custody or in foster care. The size of the specific group to be studied shall be large enough to preserve the anonymity of individual children. Such access shall be limited to that purpose, and all information regarding names or other identifiers shall be removed. Information pertaining to children who have been adopted shall be strictly confidential and shall be released only in accordance with existing laws.

Acts 1999, No. 1267, §1.



RS 44:39 - Microfilm and electronic digitized records; use as evidence

§39. Microfilm and electronic digitized records; use as evidence

A.(1) All persons and public bodies having custody or control of any public records of the state of Louisiana or any of its subdivisions may utilize any appropriate form of the microphotographic process, or an electronic digitizing process capable of reproducing an unalterable image of the original source document, for the recordation, filing, and preservation of all existing public records, forms, and documents or records, forms, and documents hereafter accumulated which pertain to their functions and operations in order to maintain efficient and economical records management programs and to conserve storage space, provided that the use of such microphotographic or electronic digitizing processes are not otherwise prohibited by law and that all microforms produced comply with standards established by the division of archives, records management, and history of the Department of State in accordance with the provisions of R.S. 44:415.

(2)(a) However, when electronic digitizing is utilized, the original source document or microfilm of such source document shall be maintained until such time as electronic digitizing is recognized as an acceptable means of records preservation.

(b) Notwithstanding the provisions of this Subsection, the agencies and entities set forth in this Subparagraph shall not be required to maintain the original source document or microfilm thereof when such document has been preserved utilizing electronic digitizing pursuant to written operating standards providing for retention and back-up schedules in accordance with recognized computer operating practices which at a minimum provide the technical equivalent of back-up copies:

(i) Public safety services within the Department of Public Safety and Corrections.

(ii) All public retirement systems, plans, and funds.

(iii) Any further exceptions to the provision to maintain original source documents or microfilm thereof under this Subsection must be approved in writing by the state archivist.

B. Any microfilm or electronically digitized copy, when satisfactorily identified, shall be deemed to be an original itself, and shall be admissible in evidence in all courts or administrative proceedings in any agency, whether the original document is in existence or not, and an enlargement or facsimile of a reproduction is likewise admissible in evidence, if the original reproduction is in existence and available for inspection under direction of the court or the administrative agency. Original records shall remain subject to subpoena.

Amended by Acts 1950, No. 134, §1; Acts 1978, No. 364, §1; Acts 1986, No. 1075, §1; Acts 1987, No. 621, §1; Acts 1997, No. 373, §1; Acts 1998, 1st Ex. Sess., No. 73, §1, eff. May 1, 1998; Acts 1999, No. 301, §1, eff. July 1, 1999.



RS 44:40 - Additional copies of records by microphotographic process; purchase of equipment; funds available for payment; copies of suit records

§40. Additional copies of records by microphotographic process; purchase of equipment; funds available for payment; copies of suit records

A. The several clerks of court and ex officio recorders and registers of conveyances and recorders of mortgages, throughout the state, are hereby authorized at their option to make additional copies, by means of the microphotographic process, of all original acts and/or records thereof, including criminal records, of every nature and kind in their custody by virtue of their various official capacities as such clerks of court and ex officio recorders and registers of conveyances and recorders of mortgages, filed or recorded in their offices prior to July 29, 1964 and subsequent thereto.

B. Such clerks of court and ex officio recorders and registers are hereby authorized to purchase the necessary microphotographic equipment and equipment used to retrieve from storage microfilm copies, to lease such equipment or to contract with competent independent contractors, or both, according to the discretion of said clerks of court and ex officio recorders and registers, to cause the records described in this section to be copied and reproduced by means of the microphotographic process.

C. Each such clerk of court and ex officio recorder and register is hereby authorized to defray the cost of copying, reproducing and retrieving the records described in this section, including the cost of microphotographic and retrieval equipment and services, out of any funds available in the clerk's salary fund.

D. In the parish of Orleans the judges of the civil district court and the criminal district court, and in the remainder of the state the respective police juries or other governing authorities of the several parishes, are authorized to provide the necessary funds, when such funds are not already available, to enable said clerk of courts and ex officio recorders and registers to carry out the provisions of this section.

E. The several clerks of court, including the clerks of the Criminal or Civil District Courts for the parish of Orleans, shall make and retain in their custody, by means of the microphotographic process, a copy of all original criminal and civil records of every nature and kind, which are deemed permanent under a record retention and disposal schedule adopted by the secretary of state and the clerks of court in accordance with R.S. 44:410 and 411. The clerks of court may then destroy the original criminal records and any other records, the destruction of which is authorized by R.S. 13:917, which have been so copied and retained. However, all records in suits affecting records relating to immovable property, or adoption, interdiction, successions, trusts, or emancipation created prior to 1922 shall be retained in their original form.

F. Repealed by Acts 2012, No. 101, §3, eff. May 11, 2012.

Acts 1958, No. 350, §§1 to 4. Amended by Acts 1964, No. 415, §1; Acts 1972, No. 498, §§1, 2; Acts 1978, No. 365, §1; Acts 1978, No. 396, §1; Acts 2012, No. 101, §§2, 3, eff. May 11, 2012.



RS 44:41 - Receiving and filing map, plat, etc. for record

§41. Receiving and filing map, plat, etc. for record

A. After September 1, 1970, no clerk of court, recorder of mortgages or register of conveyances, or any other public authority shall receive and file for record any map, plat, or survey attached to and pertaining to the sale or mortgage of property, when such map, plat, or survey is required by either party, which does not have impressed thereon, and affixed thereto, the signature and seal or stamp of a professional land surveyor duly licensed in accordance with the provisions of Chapter 8 of Title 37 of the Louisiana Revised Statutes of 1950 by whom or under whose responsible charge said map, plat, survey, or other document was prepared.

B. Failure to comply with the provisions of this Section shall not invalidate any title to real property otherwise legally valid.

Acts 1970, No. 532, §1; Acts 2003, No. 279, §7.



RS 44:42 - Repealed by Acts 1986, No. 1075, 2.

§42. Repealed by Acts 1986, No. 1075, §2.



RS 44:51 - Definitions

PART III. ADDRESS CONFIDENTIALITY ACT

§51. Definitions

As used in this Part, the following terms shall have the meanings hereinafter ascribed to each, unless the context clearly indicates another meaning:

(1) "Abuse" means causing or attempting to cause physical harm, placing another person in fear of physical harm, or causing another person to engage involuntarily in sexual activity by force, threat of force, or duress, when committed by any of the following:

(a) A person against such person's spouse.

(b) A person against such person's former spouse.

(c) A person residing with the victim if such person and the victim are or were in a dating relationship.

(d) A person who formerly resided with the victim if such person and the victim are or were in a dating relationship.

(e) A person against a parent of such person's child, whether or not such person and the victim have been married or resided together at any time.

(f) A person against a person with whom such person is in a dating relationship.

(g) A person against a person with whom such person formerly was in a dating relationship.

(h) A person related to the victim by consanguinity or affinity.

(2) "Dating relationship" means an intimate or sexual relationship.

(3) "Physical address" means a residential street address, school address, or work address of a program participant.

(4) "Program participant" means a person currently certified as a program participant under R.S. 44:52.

(5) "Sexual assault" means any of the acts defined as crimes in R.S. 14:41, 42, 42.1, 43, 43.1, 43.2, 43.3, and 43.5.

(6) "Stalking" means the acts defined as crimes in R.S. 14:40.2.

(7) "Substitute address" means an address designated to a program participant by the secretary of state.

Acts 2006, No. 613, §1.



RS 44:52 - Address confidentiality program; application; certification; substitute address; renewal; prohibited acts; penalties

§52. Address confidentiality program; application; certification; substitute address; renewal; prohibited acts; penalties

A.(1) The Louisiana Department of State Address Confidentiality Program is hereby established to provide for the confidentiality of the physical addresses of program participants who are victims of abuse, sexual assault, or stalking.

(2) The secretary of state shall promulgate and adopt rules as necessary to effectuate the provisions and purposes of this Part. Any act or omission of the secretary of state in the implementation of the provisions of this Part shall be reviewable upon filing a petition for judicial review in the Nineteenth Judicial District Court. However, the secretary of state, his employees, application assistance agencies or organizations designated under R.S. 44:56, and the employees or volunteers of such agencies or organizations shall not be liable for any injury, loss, or damage resulting from any act or omission under this Part, except when such injury, loss, or damage is caused by an act or omission described in Paragraph (3) or (4) of Subsection B of this Section that is criminal, grossly negligent, intentional, or willful.

(3) The following persons may make application to the secretary of state to participate in the address confidentiality program:

(a) Any person who is a victim of abuse, sexual assault, or stalking and fears for his or her safety.

(b) A parent on behalf of his minor child, which child is the victim of abuse, sexual assault, or stalking, and for whom the parent fears for the safety.

(c) A guardian on behalf of a minor or incapacitated person in his care, which minor or incapacitated person is a victim of abuse, sexual assault, or stalking, and for whom the guardian fears for the safety.

(4) An application to the secretary of state for certification to participate in the address confidentiality program shall include the following:

(a) A sworn statement by the applicant attesting that the applicant has good reason to believe:

(i) That the applicant or the minor or incapacitated person on whose behalf the application is made is a victim of abuse, sexual assault, or stalking; and

(ii) That the applicant fears for his or her safety, or the safety of the minor or incapacitated person on whose behalf the application is made.

(b) A designation of the secretary of state as agent for purposes of service of process and receipt of mail.

(c) The mailing address and the telephone number or numbers where the applicant can be contacted by the secretary of state.

(d) The physical address or addresses that the applicant requests not be disclosed for the reason that disclosure will increase the risk of abuse, sexual assault, or stalking.

(e) A statement attesting that the applicant understands that as program participant, if he is a registered voter, he voluntarily waives his right to vote in person during early voting or at the polls on election day, but is eligible to vote absentee by mail.

(f) The signature of the applicant and the signature of any person who assisted the applicant in completing the application, as authorized in R.S. 44:56.

B.(1) Applications shall be filed in the office of the secretary of state.

(2) Upon the filing of a properly completed application, the secretary of state shall certify the applicant as a program participant. Such certification shall be valid for four years following the date of filing unless the certification is canceled. The secretary of state may establish a renewal procedure for program participants by administrative rule in accordance with the Administrative Procedure Act. The secretary of state shall designate a substitute address to each program participant. The secretary of state shall forward all first-class mail to each program participant's physical address.

(3) A person who falsely attests in an application that the applicant or the minor or incapacitated person on whose behalf the application is made is a victim of abuse, sexual assault, or stalking, or falsely attests that the applicant fears for his or her safety, or the safety of the minor or incapacitated person on whose behalf the application is made, or who knowingly provides false or incorrect information upon making an application, is guilty of a misdemeanor and shall be fined not more than one thousand dollars or be imprisoned for not more than one year, or both. On a second offense, or any succeeding offense, the penalty shall be a fine of not more than two thousand five hundred dollars or imprisonment for not more than five years, or both.

(4) No person shall intentionally, and knowing that he is not authorized to do so, obtain or cause the release of a program participant's physical address from the secretary of state, a state agency, a parish or local governmental agency, a law enforcement agency, or an application assistance agency or organization designated pursuant to R.S. 44:56. Whoever violates the provisions of this Paragraph is guilty of a misdemeanor and shall be fined not more than two thousand dollars or imprisoned for not more than one year, or both. On a second offense, or any succeeding offense, the penalty shall be a fine of not more than three thousand five hundred dollars or imprisonment for not more than five years, or both.

Acts 2006, No. 613, §1; Acts 2007, No. 199, §1.



RS 44:53 - Cancellation of certification

§53. Cancellation of certification

A.(1) If a program participant or the minor or incapacitated person on whose behalf the application is made legally changes his name, he shall notify the secretary of state's office within seven days of the approval of the name change and provide documentation of the legal name change. If the applicant fails to timely notify the secretary of state's office or cannot provide documentation of the legal name change, the secretary of state may cancel his certification as a program participant.

(2) If a program participant or the minor or incapacitated person on whose behalf the application is made changes any of his physical addresses, he shall notify the secretary of state's office within seven days of the change. If the applicant fails to timely notify the secretary of state's office of the address change, the secretary of state may cancel his certification as a program participant.

(3) The secretary of state may cancel certification of a program participant if mail forwarded to the program participant's physical address is returned as undeliverable.

(4) The secretary of state shall cancel the certification of a program participant who makes a false attestation or provides false information on his or her application.

(5) The secretary of state shall cancel the certification of a program participant if such participant qualifies as a candidate for an office pursuant to the provisions of R.S. 18:461.

B. Prior to cancelling the certification of a program participant, the secretary of state shall attempt to notify the program participant in writing of such action.

Acts 2006, No. 613, §1; Acts 2007, No. 199, §1.



RS 44:54 - Substitute address; use

§54. Substitute address; use

A.(1) A program participant may inform any state or local agency that he is a program participant and request that such agency use the substitute address designated by the secretary of state as the participant's address of record for such agency. If any agency refuses to accept the substitute address, such agency shall submit its refusal to the secretary of state's office.

(2) If the secretary of state's office determines that there is a bona fide statutory or administrative requirement which makes necessary the use of the program participant's physical address, and that such address will not become a public record in the custody of the agency, then the secretary of state may provide the physical address of the program participant to the agency, after notifying the program participant in writing that his or her physical address will be released to the agency.

(3) If the secretary of state's office determines that there is not a bona fide statutory or administrative requirement which makes necessary the use of the program participant's physical address, or that such address will become a public record in the custody of the agency, then the secretary of state shall not provide the physical address of the program participant to the agency.

B. The secretary of state's office shall notify the appropriate registrar of voters of the identity of any program participant within the parish and provide the program participant's substitute address. The Department of State and the registrars of voters shall use the substitute address for all purposes related to voter registration and voting for a period of four years from the date that the program participant's application was filed or until the program participant's certification is canceled, whichever occurs first. The program participant's name and physical address contained in the voter registration records of the secretary of state and registrars of voters are confidential and shall not be made available for public inspection or copying.

Acts 2006, No. 613, §1; Acts 2007, No. 199, §1.



RS 44:55 - Secretary of state; use of substitute address; exceptions

§55. Secretary of state; use of substitute address; exceptions

The secretary of state shall not make any records in a program participant's file available for inspection or copying, other than the substitute address designated by the secretary of state, except under any of the following circumstances:

(1) If requested of the secretary of state by the chief commanding officer of a law enforcement agency or the officer's designee in the manner provided for by rules adopted and promulgated by the secretary of state in accordance with the Administrative Procedure Act.

(2) To a person identified in a court order upon the receipt by the secretary of state of that court order which specifically orders the disclosure of a particular program participant's address and the reasons stated therefor.

(3) To verify the participation of a specific program participant, in which case the secretary of state may only confirm or deny information supplied by the requestor.

Acts 2006, No. 613, §1.



RS 44:56 - Program participants; application assistance

§56. Program participants; application assistance

The secretary of state shall designate state and local agencies and nonprofit organizations which may assist victims of abuse, sexual assault, or stalking in making application to the secretary of state's office for certification as program participants.

Acts 2006, No. 613, §1.



RS 44:57 - Service of process

§57. Service of process

A. Service of citation or other process on a program participant shall be made on the secretary of state. If a person makes service of citation or other process on a program participant at the program participant's physical address or personally on the program participant, knowing that he is a program participant, such service of citation or other process shall be invalid and shall have no effect.

B. All legal delays for service of citation or other process on a program participant shall be extended ten days.

Acts 2007, No. 199, §1.



RS 44:67.1 - Acceptance of collective bargaining agreement

PART IV. PUBLIC EMPLOYER-EMPLOYEE

COLLECTIVE BARGAINING

§67.1. Acceptance of collective bargaining agreement

A. No collective bargaining agreement to which a public employer is a party shall be accepted or ratified by the public employer or its representative until the collective bargaining agreement has been made available to the public via the Internet website of the public employer for at least five business days. The public employer shall issue a written public notice in the manner provided in R.S. 42:19(A)(2) informing the public of how such agreement may be accessed and the date, time, and place of the meeting at which the agreement will be considered by the public employer for acceptance or ratification.

B. For purposes of this Part, "public employer" means the state or a political subdivision thereof, or a department, agency, office, institution, or other organizational unit of state or local government that employs one or more individuals in any capacity.

Acts 2012, No. 168, §1.



RS 44:67.2 - Construction; enforcement

§67.2. Construction; enforcement

A. The provisions of this Part shall be liberally construed to accomplish its purposes.

B. The provisions of this Part shall not be construed to affect the rights of a public employer pursuant to Part V of Chapter 9 of Title 23 of the Louisiana Revised Statutes of 1950 or to require a particular form of employment agreement between a public employer and its employees.

C. The provisions of this Part may be enforced as provided in R.S. 44:35.

Acts 2012, No. 168, §1.



RS 44:71 - Offices for recording mortgages and conveyances

CHAPTER 2. RECORDERS AND RECORDATION

PART I. RECORDERS

§71. Offices for recording mortgages and conveyances

A. There is established in each parish an office for the recording of mortgages and privileges and one for the recordation of conveyances and transfer of immovables.

B. The clerks of the several district courts throughout the state are ex officio parish recorders of conveyances, mortgages, and other acts.

Acts 2005, No. 169, §6, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Acts 2006, No. 621, §5, eff. June 23, 2006.

NOTE: See Acts 2005, No. 169, §9, relative to instruments filed, registered, or recorded prior to effective date of Act and also relative to applicability of certain provisions to instruments made available for Internet viewing before such date.



RS 44:72 - Seal

§72. Seal

Each recorder shall have an official seal, which he shall attach to all acts, certificates, and other instruments, executed or granted by him. Failure to affix the seal does not affect the validity or effect of the instruments.

Acts 2005, No. 169, §6, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.



RS 44:73 - Location of office

§73. Location of office

The recorders shall maintain their offices at the parish seat where the permanent records of the office shall be maintained. The recorders may also establish branch or ancillary offices in the parish to accept documents and to provide those services that the recorders may from time to time find convenient or useful.

Acts 2005, No. 169, §6, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.



RS 44:74 - Repealed by Acts 1974, No. 540, 2

§74. Repealed by Acts 1974, No. 540, §2



RS 44:75 - Deputies

§75. Deputies

Except in the parish of Orleans, the recorder may appoint deputies whose duties shall be the same as those of the recorder. Before entering upon the duties of his office the deputy shall take the oath that the law prescribes for the recorder.

Acts 2005, No. 169, §6, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.



RS 44:76 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§76. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 44:77 - Recorder as proper party; payment of judgments and compromises; obligation to maintain insurance

§77. Recorder as proper party; payment of judgments and compromises; obligation to maintain insurance

A.(1) A judicial or administrative action or other proceeding shall be brought by or instituted against the recorder in his official capacity.

(2) A judgment or order shall be rendered in favor of or against the recorder in such capacity.

B. The recorder may pay a judgment or compromise out of the salary funds of the office.

C. Each recorder may keep in effect insurance insuring the recorder, his deputies, and employees against liability arising out of his failure to perform properly the duties and obligations of his office.

Acts 2005, No. 169, §6, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.



RS 44:78 - Limitation of liability

§78. Limitation of liability

A. The recorder is not liable personally or in his official capacity for:

(1) Complying with a judgment or court order.

(2) Recording a document that is not authorized by law to be recorded.

(3) Releasing or canceling an encumberance pursuant to a request filed in accordance with this Chapter.

B. The liability of the recorder, both personally and in his official capacity, as well as that of his deputies and employees is regulated by the provisions of R.S. 13:750 and 750.1, and other provisions of law.

Acts 2005, No. 169, §6, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.



RS 44:79 - Recorder not required to pay costs or give security in judicial proceedings

§79. Recorder not required to pay costs or give security in judicial proceedings

The recorder is not required to advance or pay the costs of the court, the fees of the sheriff or other officers, or any other charges in any suit or other judicial proceeding instituted either by or against him in his official capacity. Neither shall he be required to provide security, whether for appeal or otherwise as a consequence of the proceeding.

Acts 2005, No. 169, §6, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.



RS 44:80 - Fees

§80. Fees

The recorder may charge and collect such fees as are permitted or prescribed by law.

Acts 2005, No. 169, §6, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.



RS 44:101 - General powers

PART II. RECORDATION

§101. General powers

A. Within their respective parishes, recorders shall be recorder of mortgages, register of conveyances and marriage contracts, recorder of births and deaths and recorder of marks and brands.

B. All acts executed by recorders in conformity with the provisions of article two thousand two hundred and thirty four of the Revised Civil Code of 1870 shall be authentic acts.

C. Recorders may make inventories, appraisements, partitions, receive wills, make matrimonial contracts, conveyances, protests, and generally all contracts and instruments of writing; hold family meetings and meetings of creditors; receive acknowledgments of instruments under private signature; administer oaths in all cases connected with the discharge of their duties; affix the seal upon the effects of deceased persons and raise the seals.



RS 44:102 - Repair and rebinding of books and records; payment

§102. Repair and rebinding of books and records; payment

A. Recorders shall have repaired and rebound such books and records as have become, or may hereafter become, so materially or seriously damaged or worn as to render their repair or rebinding necessary in order to prevent their destruction, the loss of the sheets or their disfiguration.

B. The repairing and rebinding shall be paid for by the police jury of the parish in which the work is done, out of the general fund or any other fund available for that purpose.

Acts 2005, No. 169, §6, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.



RS 44:103 - Certified copies and their effect

§103. Certified copies and their effect

A. The recorder, upon proper request, shall issue to any person a copy of a recorded instrument and certify upon it, or in a separate certificate attached to it, that it is a true and correct copy of the instrument, the time and date the instrument was recorded, and its registration number or of the place in the records where it may be found.

B. A copy of a recorded instrument certified by the recorder is entitled to the same faith and credit as the recorded instrument. It may be recorded in the mortgage or conveyance records of other parishes with the same effect as if it were the recorded instrument.

C. Certification by a recorder of a copy of an instrument that is not in authentic form or duly authenticated does not dispense with the necessity of proving the signatures of the parties.

Acts 2005, No. 169, §6, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.



RS 44:104 - Redesignated as R.S. 9:2742 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.

§104. Redesignated as R.S. 9:2742 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.



RS 44:105 - Redesignated as R.S. 9:2743 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.

§105. Redesignated as R.S. 9:2743 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.



RS 44:106 - Redesignated as R.S. 9:5169 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.

§106. Redesignated as R.S. 9:5169 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.



RS 44:107 - Redesignated as R.S. 9:5170 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.

§107. Redesignated as R.S. 9:5170 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.



RS 44:108 - Redesignated as R.S. 9:5171 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.

§108. Redesignated as R.S. 9:5171 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.



RS 44:109 - Redesignated as R.S. 9:5172 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.

§109. Redesignated as R.S. 9:5172 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.



RS 44:109.1 - Redesignated as R.S. 9:5173 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.

§109.1. Redesignated as R.S. 9:5173 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.



RS 44:110 - Redesignated as R.S. 9:5174 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.

§110. Redesignated as R.S. 9:5174 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.



RS 44:111 - Redesignated as R.S. 9:5175 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.

§111. Redesignated as R.S. 9:5175 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.



RS 44:112 - Redesignated as R.S. 9:5176 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.

§112. Redesignated as R.S. 9:5176 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.



RS 44:113 - Redesignated as R.S. 9:2741 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.

§113. Redesignated as R.S. 9:2741 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.



RS 44:114 - Actions against the recorder

§114. Actions against the recorder

A. Any interested person may bring an action against the recorder in his official capacity to:

(1) Compel the recordation of any instrument or document authorized or permitted to be recorded.

(2) Compel the cancellation from the records of any instrument or document authorized or permitted to be cancelled.

(3) Cancel from the records any improperly recorded instrument or document.

(4) Declare, pursuant to R.S. 44:112, the extinction of rights.

(5) Correct any error or omission in the records.

(6) Issue any certificate or perform any other duty required of the recorder by this Chapter.

(7) Take any action that is otherwise expressly authorized by the provisions of this Chapter.

B. The action may be instituted by writ of mandamus directed to the recorder in his official capacity.

C. The action shall be filed in any parish where the records to be affected are located or the action of the recorder is to be taken.

D. All persons whose rights will be directly affected by the relief sought shall be joined in the action.

E. The recorder is not liable personally or in his official capacity for the costs of any action instituted pursuant to the provisions of this Section.

Acts 2005, No. 169, §6, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.



RS 44:115 - Photographic reproduction of acts

§115. Photographic reproduction of acts

The recorder, at his option and in his discretion, may record acts by means of photorecording, photocopying, microfilming, or other photographic methods of reproduction. The film stock used in making photographic or microphotographic copies and the processing of the copies shall comply with the standards of the American National Standard Institute for permanent record photographic microcopying film. The clerk of court in East Baton Rouge Parish will make available to the assessor a copy of the original document files under provision of the aforementioned sections, excluding holidays within forty-eight hours. The recorder shall preserve and maintain original maps, plats, property descriptions or photographs as related to the work of a professional surveyor engaged in the practice of land surveying as defined in R.S. 37:682(13).

Acts 2005, No. 169, §6, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.



RS 44:116 - Photostatic, photographic, microfilm, or other photographic or electronic copies of records; indexes of conveyance and mortgage records; disposition; evidentiary status; preservation

§116. Photostatic, photographic, microfilm, or other photographic or electronic copies of records; indexes of conveyance and mortgage records; disposition; evidentiary status; preservation

A. In all cases where the clerks of court and recorders of the various parishes throughout the state, Orleans Parish excepted, are required by law to make records of filings, documents, pleadings, and all other written instruments, except indexes, and registers of the same, such records may be made by any method of photorecording, photocopying, microfilming, or other photographic method of reproduction or electronically on non-rewritable magnetic, optical, or laser type storage media, including but not limited to CD-ROM. However, the film stock used in making photographic or microphotographic copies and the processing of the copies shall comply with the standards of the American National Standard Institute for permanent record photographic microcopying film and the electronic media used shall comply with the standards of the International Standards Organization for electronic storage of records.

B. Whenever recordation by means of photorecording, photocopying, microfilming, or other photographic method of reproduction is used or when electronic recordation on non-rewritable magnetic, optical, or laser type storage media is used, any requirement expressed or implied in law for the above-mentioned records, other than indexes and registers of the same, to be maintained in a book or bound volume shall be satisfied by the appropriate storage unit of microfilm or other photographic method employed, or tape or disk; however, the originals of conveyances, probate, mortgage, and other permanent records required by existing law to be kept for all time shall continue to be maintained in a book or bound volume and shall remain subject to examination and copying under the provisions of R.S. 44:31 et seq., and other applicable laws.

C. Notwithstanding the provisions of Subsections A and B of this Section or any other provision of law to the contrary, clerks of court and recorders may make indexes of conveyance and mortgage records by any method of photorecording, photocopying, microfilming, or other photographic method of reproduction or electronically on non-rewritable magnetic, optical, or laser type storage media, including but not limited to CD-ROM; however, the standards described in Subsection A of this Section shall apply.

D. Notwithstanding the provisions of Subsection B of this Section or any other provision of law to the contrary, for any record filed on or after January 1, 2005, with the exception of records of a graphic nature including but not limited to plats, maps and photographs as related to the work of a Professional Land Surveyor engaged in the "Practice of Land Surveying", as defined in R.S. 37:682, a clerk of court may reproduce the record as provided in this Section and may thereafter return the original record to the person presenting it.

E.(1) Notwithstanding the provisions of Subsection B of this Section or any other provision of law to the contrary, a clerk of court shall not be required to maintain an original record filed on or prior to December 31, 2004, provided that:

(a) The record has been preserved using one of the methods contained in this Section.

(b) The original of the record has been transferred to the state archivist pursuant to the provisions of R.S. 44:406 or R.S. 44:427.

(c) The original of the record is not of a graphic nature including but not limited to plats, maps and photographs as related to the work of a Professional Land Surveyor engaged in the "Practice of Land Surveying", as defined in R.S. 37:682.

(2) A clerk of court may destroy any record provided for in this Subsection or return it to the person who presented it for recordation after the clerk receives certification from the state archivist that the records are not subject to R.S. 44:406 or R.S. 44:427 and after the clerk has preserved the record as provided for in this Section. No cause of action for any claim shall exist against a clerk of court for any damage or loss resulting from the return or destruction of an original record after receipt of the certification and proper preservation of the record.

(3) The Department of State shall not make or authenticate a copy or reproduction of any original record it receives from a clerk of court pursuant to R.S. 44:406. Upon receipt of any request for service or any inquiry relating to such a record, it shall forward the request or inquiry to the appropriate clerk of court who shall render the necessary service and charge the appropriate fee, as provided for by R.S. 13:841 or R.S. 13:844.

F. When a clerk of court certifies that a copy of a record preserved by him using a method provided for in this Section is true and correct, the certified copy of the record shall be received in evidence, if relevant, by any court or administrative agency as prima facie proof of its contents.

G. All rules adopted by the Department of State relative to retention and storage of records of public bodies shall apply to all records provided for in Subsections D and E of this Section. In addition, each clerk of court shall maintain a locally available backup copy of any record destroyed pursuant to Subsection E of this Section.

H. For purposes of Subsections D, E, F, and G of this Section the term "clerk of court" shall mean any parish clerk of court, and the register of conveyances, recorder of mortgages, and custodian of notarial records in the parish of Orleans.

Acts 1983, No. 180, §1; Acts 1995, No. 1119, §2; Acts 2004, No. 679, §2, eff. Jan. 1, 2005.



RS 44:117 - Electronic copies of records; Lafayette Parish

§117. Electronic copies of records; Lafayette Parish

Subject to the provisions of R.S. 44:116, in addition to the methods authorized for recording filings, documents, pleadings, and all other written instruments and for indexing conveyance and mortgage records, the clerk of court of Lafayette Parish may electronically record filings, documents, pleadings, and all other written instruments and make indexes of conveyance and mortgage records on non-rewritable magnetic, optical, or laser type storage media, including but not limited to CD-ROM. However, the media shall comply with the standards of the American National Standard Institute or the International Standards Organization for electronic storage of records.

Acts 1995, No. 417, §2.



RS 44:132 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§132. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 44:133 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§133. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 44:134 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§134. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 44:135 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§135. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 44:136 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§136. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 44:138 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§138. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 44:161 - Double index; form and contents

PART III. INDEXES

§161. Double index; form and contents

Recorders shall keep indexes, both direct and inverse, to all acts filed for record in their respective offices which indexes shall contain, in alphabetical order, references to the names of the parties to the acts, to the file number assigned on recordation to the day, month and year in which they are recorded, and to the book and page in which they are recorded.



RS 44:162 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§162. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 44:163 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§163. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 44:171 - Recordation of discharge from armed forces

PART IV. OTHER DUTIES OF THE RECORDER

§171. Recordation of discharge from armed forces

Upon presentation of the discharge certificate or other evidence, the register of conveyances shall record in his records, without charge, each discharge certificate or other evidence of honorable separation from the armed forces of the United States of men and women who have served in the forces.

Acts 2005, No. 169, §6, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.



RS 44:181 - Clerk of court as recorder; duties

CHAPTER 2-A. RECORDER AND RECORDATION: CERTAIN PARISHES

PART I. RECORDER, DEPUTIES, AND ARCHIVIST

§181. Clerk of court as recorder; duties

A. The clerk of court shall be the parish recorder of conveyances, mortgages, and other acts, as provided by law, for and throughout the parish of Orleans.

B. For purposes of this Chapter, the term "clerk of court" shall mean the clerk of court of the Civil District Court for the Parish of Orleans.

Acts 2006, No. 621, §5, eff. June 23, 2006; Acts 2012, No. 474, §3.



RS 44:181.1 - Official seal

§181.1. Official seal

The parish recorder shall have an official seal, which shall be attached to all acts, certificates, and other instruments, executed or granted by the clerk of court.

Acts 2006, No. 621, §5, eff. June 23, 2006.



RS 44:181.2 - Deputy recorders

§181.2. Deputy recorders

The clerk of court may appoint three deputies whose duties shall be the same as that of the parish recorder. Each deputy shall take the oath of office which the law prescribes for the recorder. Each deputy shall devote full-time to the duties of his office and shall not engage in any other profession or hold any other office.

Acts 2006, No. 621, §5, eff. June 23, 2006.



RS 44:181.3 - Archivist

§181.3. Archivist

A. The clerk of court as the parish recorder shall employ a full-time professional archivist to assist the clerk of court with the responsibilities of the office and to ensure the adequate preservation of records and documents.

B. The archivist shall possess a baccalaureate degree in either history, political science, philosophy, anthropology, historical geography, archeology, French, Spanish, or fine arts, and have either:

(1) At least two years of professional level experience in historical research or college level teaching in the above academic fields; or

(2) At least two years of experience in archival operations, records management, records preservation, or other work involving locating, selecting, acquiring, and preserving documents or other valuable papers and materials.

Acts 2006, No. 621, §5, eff. June 23, 2006.



RS 44:181.4 - Fees

§181.4. Fees

The clerk of court as the parish recorder shall collect all charges and fees which are in effect for the recordation of records and documents in the parish of Orleans on January 1, 2009, and remitted in accordance with the existing provisions of law. Any increase or decrease in fees shall be as provided by the legislature.

Acts 2006, No. 621, §5, eff. June 23, 2006.



RS 44:181.5 - Repealed by Acts 2012, No. 474, §4.

§181.5. Repealed by Acts 2012, No. 474, §4.



RS 44:181.6 - Repealed by Acts 2012, No. 474, §4.

§181.6. Repealed by Acts 2012, No. 474, §4.



RS 44:181.7 - Notarial archives records; fees

§181.7. Notarial archives records; fees

A. The clerk of court, as ex officio recorder, shall charge the following for notarial archives records:

(1) The sum of twenty dollars for each act, contract, or other instrument filed.

(2) The sum of thirty dollars for each sketch, blueprint, or survey.

B. Five dollars from each fee collected is to be dedicated to microfilm or other imaging projects with the remainder to be deposited for the notarial archives division of the clerk's office to be used only for the expenses and maintenance of the office.

Acts 2009, No. 118, §1, eff. June 23, 2009.



RS 44:182 - General powers

PART II. POWERS AND DUTIES OF PARISH RECORDER

§182. General powers

The clerk of court as the parish recorder shall have the same general powers as provided in R.S. 44:101 for recorders throughout the state.

Acts 2006, No. 621, §5, eff. June 23, 2006.



RS 44:182.1 - Retention of powers

§182.1. Retention of powers

The clerk of court as the parish recorder shall be the successor to and shall exercise all powers, duties, functions, and responsibilities of the offices of the custodian of notarial records, the register of conveyances, and the recorder of mortgages, consistent with the provisions of this Chapter.

Acts 2006, No. 621, §5, eff. June 23, 2006.



RS 44:182.2 - Repealed by Acts 2007, No. 212, §1, eff. July 2, 2007.

§182.2. Repealed by Acts 2007, No. 212, §1, eff. July 2, 2007.



RS 44:182.3 - Repealed by Acts 2007, No. 212, §1, eff. July 2, 2007.

§182.3. Repealed by Acts 2007, No. 212, §1, eff. July 2, 2007.



RS 44:182.4 - Repealed by Acts 2007, No. 212, §1, eff. July 2, 2007.

§182.4. Repealed by Acts 2007, No. 212, §1, eff. July 2, 2007.



RS 44:182.5 - Repealed by Acts 2007, No. 212, §1, eff. July 2, 2007.

§182.5. Repealed by Acts 2007, No. 212, §1, eff. July 2, 2007.



RS 44:182.6 - Repealed by Acts 2007, No. 212, §1, eff. July 2, 2007.

§182.6. Repealed by Acts 2007, No. 212, §1, eff. July 2, 2007.



RS 44:182.7 - Repealed by Acts 2007, No. 212, §1, eff. July 2, 2007.

§182.7. Repealed by Acts 2007, No. 212, §1, eff. July 2, 2007.



RS 44:182.8 - Repealed by Acts 2007, No. 212, §1, eff. July 2, 2007.

§182.8. Repealed by Acts 2007, No. 212, §1, eff. July 2, 2007.



RS 44:182.9 - Repealed by Acts 2007, No. 212, §1, eff. July 2, 2007.

§182.9. Repealed by Acts 2007, No. 212, §1, eff. July 2, 2007.



RS 44:182.10 - Repealed by Acts 2007, No. 212, §1, eff. July 2, 2007.

§182.10. Repealed by Acts 2007, No. 212, §1, eff. July 2, 2007.



RS 44:182.11 - Annual budget; submission to enumerated entities

§182.11. Annual budget; submission to enumerated entities

A. The clerk of court as the parish recorder shall prepare a detailed annual budget of the office of the clerk of court at the end of its fiscal year and submit a copy of that budget to the legislative auditor pursuant to R.S. 24:513 et seq., and to the Joint Legislative Committee on the Budget and shall publish a copy, at his own expense, in the official journal of the parish of Orleans, commencing January 1, 2009.

B. The clerk of court shall include in the annual budget adequate provisions to ensure that there is systematic rebinding, page repair, and microfilming of those notarial records created before July 29, 1970, and that the office can provide professional supervision of the use of all volumes created before the year 1900. The clerk of court shall allocate sufficient funds for the stabilization, preservation, and repair of plat plans, surveys, architectural drawings, and other visual materials housed at the office, whether presently attached to notarial acts or housed separately from notarial volumes.

Acts 2006, No. 621, §5, eff. June 23, 2006.



RS 44:183 - Microfilm records; use; separate location; preservation of records

PART III. RECORDS AND PRESERVATION

§183. Microfilm records; use; separate location; preservation of records

A. The clerk of court as the parish recorder may record acts by methods of reproduction as provided in R.S. 44:115.

B. The original master negative of such microfilm or other photographic reproduction may be used for preparing digital images which can be utilized in lieu of the original document or record. Such microfilm or other photographic reproduction shall be kept in safe and secure storage at a separate location from the original records and documents filed with the clerk of court. The clerk of court as the parish recorder may have working copies made of any of the master negatives or other photographic reproductions and keep the working copies on the premises of his offices to be used at his discretion in connection with the preservation of fragile volumes. The clerk of court may substitute the working copies for daily use of original volumes, so long as the original volumes remain in the collection and are easily available for examination in cases where the working copies are difficult to decipher.

C. The clerk of court as the parish recorder may make all such reasonable rules and regulations relative to the use and preservation of documents and volumes in the office as he deems necessary, but nothing in this Section shall be construed to mean that the public will not have free access to either original records or facsimiles thereof during all regular office hours, not including extended office hours. The clerk of court, with the advice of the archivist, shall make provisions for the preservation, management, repair, and rehabilitation of any or all records in his custody, if he deems it necessary to protect old, fragile, or damaged records from further damage or loss.

D. Such microfilm copy or other photographic reproduction shall be deemed to be an original record for all purposes and shall be admissible in evidence in all courts or administrative agencies. A facsimile, exemplification, or certified copy thereof shall for all purposes be deemed to be a transcript, exemplification, or certified copy of the original.

E. Nothing in this Chapter shall in any manner be construed to permit the destruction of any records presently in the possession of, or which may hereafter come into the possession of the office of the clerk of court as the parish recorder.

F. The clerk of court shall dedicate a specific portion of fees assessed and collected by the parish recorder to microfilming, restoration, repair, and preservation of records and deposit those fees in the Consolidated Judicial Expense Fund or the Clerk's Salary Fund.

Acts 2006, No. 621, §5, eff. June 23, 2006; Acts 2008, No. 868, §3.



RS 44:184 - Applicability of other laws

PART IV. RECORDATION

§184. Applicability of other laws

All provisions of law providing for the registry and recordation of instruments affecting immovable property, the recordation of conventional mortgages, including a notice of security interest, and recordation of liens and privileges on movables and immovables, not in conflict herewith, shall be applicable to the clerk of court as parish recorder.

Acts 2006, No. 621, §5, eff. June 23, 2006.



RS 44:184.1 - Recordation of agreement

§184.1. Recordation of agreement

Any person, upon paying the fees otherwise fixed by law, may at any time request that the agreement be filed and copied in full into the records and the clerk of court as the parish recorder upon request also note in the margin of the recorded copy of the declaration a reference to the place where the agreement is recorded.

Acts 2006, No. 621, §5, eff. June 23, 2006.



RS 44:184.2 - Repealed by Acts 2008, No. 677, §2, eff. July 1, 2008 and Acts 2008, No. 856, §2.

§184.2. Repealed by Acts 2008, No. 677, §2, eff. July 1, 2008, and Acts 2008, No. 856, §2.



RS 44:185 - Recordation books; indexes

PART V. BOOKS AND INDEXES

§185. Recordation books; indexes

The clerk of court as the parish recorder shall keep a book of conveyances, a book of mortgages, and other recordation books as provided by law. He shall keep indexes as required by law.

Acts 2006, No. 621, §5, eff. June 23, 2006.



RS 44:201 - Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009.

CHAPTER 3. RECORDERS AND RECORDATION; PARISH

OF ORLEANS

PART I. REGISTER OF CONVEYANCES

§201. Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009.



RS 44:201.1 - Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009.

§201.1. Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009.



RS 44:202 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§202. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 44:203 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§203. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 44:204 - Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009.

§204. Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009.



RS 44:205 - Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009.

§205. Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009.



RS 44:205.1 - Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009.

§205.1. Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009.



RS 44:206 - Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009.

§206. Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009.



RS 44:207 - Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009.

§207. Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009.



RS 44:231 - Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009.

PART II. RECORDER OF MORTGAGES

§231. Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009.



RS 44:231.1 - Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009

§231.1. Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009.

NOTE: See Acts 2008, No. 618, providing that no special election be held to fill vacancy in office of recorder of mortgages and providing that any proclamation calling any such election shall be null, void, and of no effect.



RS 44:232 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§232. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 44:232.1 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§232.1. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 44:233 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§233. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 44:234 - Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009.

§234. Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009.



RS 44:234.1 - Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009.

§234.1. Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009.



RS 44:235 - Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009.

§235. Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009.



RS 44:261 - Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009.

PART III. BOOKS AND INDEXES

§261. Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009.



RS 44:262 - Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009.

§262. Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009.



RS 44:263 - Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009.

§263. Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009.



RS 44:264 - Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009.

§264. Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009.



RS 44:265 - Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009.

§265. Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009.



RS 44:266 - Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009.

§266. Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009.



RS 44:267 - Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009.

§267. Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009.



RS 44:268 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§268. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 44:301 - Pending proceedings

CHAPTER 4. REESTABLISHMENT OF RECORDS IN EVENT

OF DESTRUCTION OR LOSS

PART I. JUDICIAL PROCEEDINGS AND JUDGMENTS

§301. Pending proceedings

Where any original papers appertaining to a suit pending in any district court have been or may hereafter be destroyed by the burning of the courthouse of the parish, or destroyed in any other manner, the suits, together with all the papers, pleadings, bonds and other documents filed therein and making part thereof, may be revived and reinstated by either plaintiff or defendant as follows:

(1) By filing with the clerk of court a duly certified copy of the original petition, or by motion in open court, or in chambers, served on the opposite party, which motion shall contain the name and residence of the parties, the nature of the demand and cause of action, and the date of the filing of the original petition and service of citation, as near as can be ascertained, together with a statement of the pleading had in the suit, orders made and bonds filed, accompanied by affidavit of the parties, or their attorneys, as to the truth of facts allowed. Upon filing the motion a rule may be taken on the opposite party to show cause, within ten days from the service thereof, why the suit, pleadings, orders of court and bonds should not be reinstated.

(2) If answer is made to the rule it shall be accompanied by the affidavit of the party or his attorney, as to the truth of the facts stated by him, and it shall be sufficient for either party to swear to the best of his knowledge and belief.



RS 44:302 - Judgments; execution on certified copies

§302. Judgments; execution on certified copies

Upon the production of a certified copy of any original judgment of any court of record, or certified copies of the judgment from the record of judicial mortgages, the clerk of the court of the parish where the destruction has taken place may issue execution thereon. Where no copy exists, the owner of the judgment, or his attorney, may obtain execution thereon upon presenting to the clerk of the court a statement, under oath, of the amount of the judgment or the balance due thereon. This Section shall not be construed to prevent the judgment from being established as other records in the manner provided for in Part II, Sub-part A of this Chapter.



RS 44:321 - Petition and service

PART II. DEEDS, MORTGAGES AND OTHER INSTRUMENTS

SUBPART A. IN GENERAL

§321. Petition and service

Any person may re-establish and revive any deed, bond, mortgage, judgment, contract, or any other instrument or writing, of any kind or nature whatsoever, which was of record, or deposited in any public office, or held in any courthouse or in any other office or building, for the purpose of recordation in the proper office in the parish, and which was destroyed by fire or any other way, by following the procedure set forth as follows:

(1) He must apply to the district court of the parish by petition under oath, in which he shall describe the instrument or document sought to be revived with as much certainty as possible.

(2) If defendant is a resident, the petition, with a citation, shall be served on him as having an interest adverse to the plaintiff in the matter of the suit, or in the original document sought to be revived.

(3) If the defendant is an absentee, this fact shall be set forth in the petition, under oath, and the judge shall appoint a curator ad hoc to represent the absentee, upon whom service shall be made.

(4) In case of the death of the vendor, mortgagor, obligor, debtor, or other original party in interest in or connected with, the original document sought to be revived, service shall be made on his heirs and legal representatives.

In all cases in which service of petition and citation is required under this Section, it will be sufficient to cause service to be made on the defendant either in person or by publication of the notice in any newspaper published in the parish, at the option of the plaintiff, which notice shall be in the form of a citation to the defendant and shall contain a brief and clear statement of the object and intent of the demand, the name of the party having an adverse interest in the instrument of writing sought to be revived, or who held title to any realty claimed at any time anterior to the party applying, as far as known; and the delay in which the party made defendant shall be required to answer; provided that in case the service is made in person, the delay to answer shall be the same as now prescribed by law in ordinary civil action. If service is made by publication it shall be published in any newspaper of the parish at least once a week for two consecutive weeks and the last publication shall be at least six weeks before the case is heard. If there is no newspaper published in the parish in which the action is filed the publication of the notice as above required shall be made in any newspaper in any adjoining parish.



RS 44:322 - Oath

§322. Oath

The oath of the plaintiff to the allegations of his petition shall be prima facie evidence of the existence and contents of the deed, bond, mortgage, judgment or other instrument of writing, but may be rebutted by the denial, under oath, of the defendant.



RS 44:323 - Affidavits

§323. Affidavits

The affidavits required by this Chapter shall be to the best of the knowledge and belief of the party making them.



RS 44:324 - Answer; judgment

§324. Answer; judgment

The party defendant in any application for the re-establishment of any deed, mortgage or other instrument shall have the same delay as in other writs, and his answer, which shall be under oath, must either admit of the facts as stated in the petition, or deny the same wholly or partially; whereupon the judge shall proceed to trial, and after hearing evidence shall render judgment establishing or not establishing the deed, bond, mortgage, judgment, or other instrument of writing, as the evidence proves to have existed. No other issue is to be tried but the existence or non-existence of the document sought to be established; and when so established, it shall be executory and shall have the same force and effect as the original.



RS 44:325 - Parol evidence may be used

§325. Parol evidence may be used

The provisions of this Sub-part shall not prevent the establishment of any judgment or any other instrument of writing, by parol evidence, where the original record has been destroyed by the burning of the courthouse or any other place of deposit of public records, or destroyed in any other way in the parish.



RS 44:326 - Court costs

§326. Court costs

The costs incurred in suits to establish the instrument shall be paid by the plaintiff when there is no opposition, but if opposition be made it shall be paid by the party cast.



RS 44:327 - Effect of recording certified copies of reestablished records

§327. Effect of recording certified copies of reestablished records

The recordation of any certified copy of any deed, bond, mortgage, judgment or other instrument of writing, shall have the same force and effect as the recording of the original deed, bond, mortgage, judgment or other instrument of writing which was destroyed.



RS 44:328 - Costs due clerks or other officials

§328. Costs due clerks or other officials

In all cases in which there are costs due any clerk, sheriff, parish recorder or other officer, they shall be allowed as in other cases upon the officer making a specific bill of costs certified under oath.



RS 44:329 - Certified copies admissible in evidence

§329. Certified copies admissible in evidence

Certified copies from the record of any deed, bond, mortgage, or other instrument of writing shall be admissible as evidence, and shall have the same force and effect as certified copies of the original.



RS 44:361 - Use of abstractors' records authorized

SUBPART B. BY USE OF ABSTRACTOR'S RECORDS

§361. Use of abstractors' records authorized

Whenever the public records or any part of the archives of the office of the clerk of court and ex-officio recorder, of any parish in this state, have been destroyed by fire, or may hereafter be destroyed by fire, in addition to the means already provided by law for their restoration, they may be restored by using abstracts of the records made by competent abstractors of sound integrity, and also by using photographic and rectigraphic copies of the records, made by competent artisans and abstractors of integrity, provided the abstracts, photographs and rectigraphs were made in the ordinary course of business to be used in furnishing abstracts of title to property or to be used in furnishing copies, or abstracts of the contents of the records.



RS 44:362 - Parishes may purchase or expropriate abstractors' records

§362. Parishes may purchase or expropriate abstractors' records

A. In order to make the abstracts, photographs and rectigraphs available for the restoration of destroyed records, parish governing authorities may purchase the abstracts, photographs and rectigraphs; or may purchase the right to have true copies made of said abstracts, photographs and rectigraphs; or, in their discretion, may purchase true copies of them. The purchase may be upon such reasonable terms and conditions as may be agreed upon with the owner.

B. The parish governing authority may, in the event of a failure to agree upon a price, expropriate under existing laws the right to copy the abstracts, photographs and rectigraphs for the restoration of the public records.



RS 44:363 - Procedure for purchase or expropriation by parish

§363. Procedure for purchase or expropriation by parish

Before any contract of purchase or expropriation of abstractor's records becomes perfect the parish governing authority shall ascertain whether the abstracts, photographs and rectigraphs fulfil the requirements of this Chapter and if the parish governing authority so finds it must take the further steps outlined as follows:

(1) The parish governing authority shall pass a resolution declaring that the abstractor's records fulfil the requirements of this Chapter and a certified copy of this resolution shall be transmitted to the District Attorney.

(2) The district attorney, shall, without unreasonable delay, file in the district court, a petition, the purpose of which shall be to further ascertain whether the abstracts, photographs and rectigraphs fulfil the requirements of this Chapter, and there shall be named in the petition, in general terms as defendants, all parties claiming any right to or upon immovable property in the parish, or having an interest in the restoration of the public records and archives of the parish.

(3) The defendants shall be ruled to show cause, within a time to be fixed by the district court, why the abstracts, photographs and rectigraphs do not fulfil the requirements of this Chapter and should not be used in the restoration of the records and archives and the police jury not authorized to perfect its proposed contract by purchase or expropriation.

(4) The order or rule, together with a certified copy of the petition and a copy of the resolution shall be published in the official journal of the parish and also in one or more newspapers printed and published in the parish, for at least once in each calendar week for four weeks.

(5) Upon the day fixed for the hearing, or upon the day to which it may be continued, the court shall hear evidence in support of any objection to the granting of the prayer of the petition, and, at the conclusion of the evidence and the hearing, if the court should find that the abstracts, photographs and rectigraphs fulfil the requirements of this Chapter it shall so affirmatively declare, whereupon the police jury may proceed with the contract.

(6) A suspensive appeal shall, within thirty days from the date of the judgment, lie from the judgment if anyone at interest so moves, the appeal to be without bond and without a deposit for costs.



RS 44:364 - Recordation of evidence adduced at trial

§364. Recordation of evidence adduced at trial

The evidence adduced upon the trial referred to in R.S. 44:363 shall be reduced to writing and shall be recorded, together with the pleadings and judgment of the court, in the judicial records and in the conveyance records of the parish.



RS 44:365 - Binding and certification

§365. Binding and certification

Whether the original of the abstracts, photographs and rectigraphs be purchased, or the right to make or cause to be made a certified copy of them be acquired, true copies of the abstracts, photographs and rectigraphs, after the judgment of court, shall be made at the expense of the parish into well-bound books and the correctness of the copy shall be shown by certificate at the end of each book.

Recordation shall be as follows: those taken from the conveyance records shall be inscribed into books styled "Conveyance Books"; those from the mortgage records into books styled "Mortgage Books"; those from sheriff's deeds into books styled "Sheriff's Deeds"; those from tutorships and successions into books styled "Probate Records"; those from judicial records, into books bearing that name, and likewise throughout, provided that all plats may be recorded in books bearing that name, and the books shall serve as such, and the recordation of each abstract, photograph and rectigraph shall be as of date shown in the same as the date of the recordation of the original.



RS 44:366 - Compensation for district attorney

§366. Compensation for district attorney

The district attorney shall be paid for services rendered under the provisions of this Part. The compensation, or fee, shall be fixed by the court and payment shall be made by the parish governing authority.



RS 44:367 - Certified copies of re-established archives prima facie evidence

§367. Certified copies of re-established archives prima facie evidence

Certified copies from re-established archives shall be received as prima facie proof of all that they recite, that properly belongs to the originals of such instruments, and also of the date of filing and recordation of the original instruments, under the same rules as the recorded copies of the same would have been received had they not been destroyed.



RS 44:368 - Presumption of correctness; use of parol evidence

§368. Presumption of correctness; use of parol evidence

A. Whenever an instrument re-established under the provisions of this Sub-part is declared on in any real action and reliance is made thereon in the pleadings, its presumption of correctness shall not be overthrown by parol evidence nor shall parol evidence be received against the presumption unless:

(1) The defendant, intervenor, third opponent or other party interested attacks its correctness in his pleadings and with notice sufficient to put the opposite party reasonably on guard.

(2) Makes oath, in person or by his attorney or legal representative, that he believes that the re-established record is incorrect, in part or in whole, (indicating the part alleged to be incorrect) and that if permitted to offer parol testimony he verily believes and has reasonable cause to believe that he can establish it by a clear preponderance of evidence.

B. Notice of intention to deny the correctness of the re-established records, in order to be effective, must be given within a reasonable time before the date fixed for trial, and shall be given in writing and filed in open court, if court be in session, otherwise in the clerk's office.

C. It shall, however, always be competent to show by parol evidence in support of or against the re-established records and archives the physical facts as the real, open and actual and corporeal possession of the property as owner, or otherwise, by any person under any asserted claim from the time of the entry of the land from the United States or from the State, even though it is not of sufficient duration to establish a prescription, and in all attacks upon such re-established records, properly asserted, due weight shall be given to other copies, exemplifications and abstracts made prior to the destruction of such records by honest and competent abstractors in the ordinary course of business.



RS 44:369 - Judicial notice

§369. Judicial notice

Whenever records and archives have been re-established in the manner provided in this Sub-part, and the evidence adduced upon the trial of the proceedings had in the matter or reviving the records and archives has been reduced to writing and, together with the pleadings and judgment of the court, recorded in the judicial records and in the conveyance records, the evidence and judgment shall thereafter be judicially recognized by all courts in which a transcript thereof may be filed, and shall serve to establish, prima facie, the correctness of the abstracts, photographs and rectigraphs.



RS 44:370 - Restricted application

§370. Restricted application

Nothing in the provisions of this Sub-part shall be construed as giving or affording evidence superior to titles, instruments, or other documents restored or revived, after issue joined, under and by virtue of the provisions of Sub-part A of this Part.

The effect hereof shall be restricted to titles, instruments, or other documents re-established or restored under and pursuant to the provisions of R.S. 44:361 through R.S. 44:366.



RS 44:401 - STATE ARCHIVAL, HISTORICAL, AND

CHAPTER 5. STATE ARCHIVAL, HISTORICAL, AND

PUBLIC RECORDS SERVICES

§401. Division of archives, records management, and history

The division of archives, records management, and history is hereby created and established as a division of the Department of State, to perform all duties, functions, and responsibilities and to exercise all authority or authorities heretofore assigned to the State Archives and Records Service by providing for a statewide system of managing and preserving government records which will meet informational requirements and serve the rights and interests of government and its citizens, and specifically to:

(1) Provide that these records are created and managed efficiently, economically, and in a manner to insure their integrity and availability.

(2) Preserve for use, by the government and citizens, those records which, because of their intrinsic, historical, or evidentiary values become a part of the legacy government leaves for the state.

Acts 1985, No. 238, §1, eff. July 6, 1985.



RS 44:402 - Definitions

§402. Definitions

For the purpose of this Chapter:

(1) "Secretary" means secretary of state.

(2) "State archivist" means the state archivist and director of the division of archives, records management, and history, appointed by the secretary to serve as director of that division and as state archivist.

(3) "Division" means the division of archives, records management, and history.

(4) "Records" means all documents, papers, letters, books, drawings, maps, plats, photographs, magnetic or optical media, microfilm, microphotograph, motion picture film, or other document or any other material, regardless of physical form or characteristic, generated or received under law or in connection with the transaction of official business, or preserved by an agency or political subdivision because of other informational or legal value. This term shall not be construed to include library and museum material developed or acquired and preserved solely for reference or exhibition purposes, extra copies maintained for convenience in reference or stocks of standard publications, or processed documents.

(5) "Agency" means any state, parish and municipal office, department, division, board, bureau, commission, authority, or other separate unit of state, parish, or municipal government created or established by the constitution, law, resolution, proclamation, or ordinance.

(6) "State archives" means an establishment maintained by the division to administer a program to provide for the preservation of those records and other papers that have been determined by the state archivist to have sufficient historical, fiscal, or legal value to warrant their continued preservation by the state, whether they have been deposited with the state archives or are to be maintained in agency custody.

(7) "Records management" means the systematic application of management techniques to the creation, utilization, maintenance, retention, preservation, and disposal of records for the purpose of reducing costs and improving efficiency of records keeping. "Records management" includes management of filing and microfilming equipment and supplies; filing and information retrieval systems; files, correspondence, reports, and forms management; historical documentation; micrographics; retention programming; and vital records protection.

(8) "Records center" means an establishment maintained by the division primarily for the economical storage, processing, servicing, and security of inactive public records that must be retained for varying periods of time but which need not be held in agency offices for the entire periods.

(9) "Retention and disposal schedule" means a set of disposition instructions prescribing how long, in what location, under what conditions, and in what form records series shall be kept.

(10) "Vital records" means any record essential to either or both the resumption or continuation of operations, to verification or re-creation of the legal and financial status of government in the state, or to the protection and fulfillment of obligations to citizens of the state.

(11) "Destruction" means to destroy by shredding, burning, or other suitable means of obliteration.

(12) "Disposal" means destruction in any manner approved by the environmental authority; or, transferral into the custody of the repository designated by the state archivist as most appropriate for continued maintenance.

Acts 1985, No. 238, §1, eff. July 6, 1985.



RS 44:403 - Counsel

§403. Counsel

Legal services for the division shall be provided by the secretary or the attorney general and the various district attorneys in their various districts.

Acts 1985, No. 238, §1, eff. July 6, 1985.



RS 44:404 - State archivist

§404. State archivist

The secretary will appoint a professionally qualified state archivist and director of the division of archives, records management, and history who shall have administrative responsibility for the division and shall serve as the archivist of the state of Louisiana. All administrative duties and functions of this Chapter shall be exercised by the state archivist acting under the direction and supervision of the secretary.

Acts 1956, No. 337, §4; Acts 1985, No. 238, §1, eff. July 6, 1985.



RS 44:405 - Powers and duties

§405. Powers and duties

A. The secretary shall enforce the provisions of this Chapter and pursuant thereto may promulgate, or authorize the state archivist to promulgate, policies not inconsistent with law and in accordance with the Administrative Procedure Act, establishing:

(1) Procedures for the compiling and submitting to the division heretofore created, of lists and schedules of records proposed for disposal.

(2) Procedures for the disposal of records authorized for disposal, whether in agency custody or in the possession of the division.

(3) Procedures for the reproduction of public records by photographic, microphotographic, or other appropriate process when necessary to assure the preservation thereof.

(4) Procedures for preservation, repair, treatment, and restoration of old, discolored, worn, fragile, faded, or torn documents, or records which are declared by the state archivist to have historical or archival value, whether stored in the state archives, the records center, or held in the custody of the repository agency.

B. It is intended that such policies, rules, and regulations be formulated after surveying and evaluating the circumstances of and receiving advice from the various state agencies and the governing authorities of the various subdivisions of the state. Such policies, rules, and regulations thereafter shall be binding upon all the agencies of the state and its subdivisions. The secretary shall employ such personnel, purchase such equipment, and provide such facilities as may be required in the execution of the powers and duties imposed upon the secretary. The secretary shall perform any acts deemed necessary, legal and proper to carry out the duties and responsibilities imposed upon him pursuant to the authority granted herein.

Acts 1956, No. 337, §5; Acts 1985, No. 238, §1, eff. July 6, 1985.



RS 44:406 - Collection of records

§406. Collection of records

The state archivist shall collect court records, official documents, reports, newspapers, church records, private papers, and other historical materials and data pertaining to the colonial, territorial, and statehood periods from the earliest times to the present, to have said documents, records, and material properly repaired, filed, indexed, and preserved, whether physically or by micrographic or other appropriate process or both, and, when deemed desirable, edited and published to encourage historical investigation and research in the history of the state. When original documents or records are to be maintained in the possession of a custodial agency, the division may provide for the making of a microphotographic security copy or other appropriate facsimile for deposit with the state archives.

Acts 1956, No. 337, §6; Acts 1985, No. 238, §1, eff. July 6, 1985.



RS 44:407 - Records management; reports

§407. Records management; reports

The state archivist is authorized to make continuing surveys of government records and records management and disposal practices and obtain reports thereon from the state and local governmental agencies; to promulgate, on the basis of information obtained from those surveys and reports, such policies, rules, and regulations as are necessary to produce improved records management practices and controls in the various state and local agencies, including the central storage or disposition of records not needed by such agencies for their current use; and to report to the legislature and to the governor from time to time on such activities. Such reports shall be issued at the discretion of the state archivist or as prescribed by the governor or the legislature.

Acts 1956, No. 337, §7; Acts 1985, No. 238, §1, eff. July 6, 1985.



RS 44:408 - Archives and records center building; duty custody and control

§408. Archives and records center building; duty custody and control

A. The secretary shall have custody and control of the Louisiana State Archives and its contents to house and facilitate operations of the various archives and records management programs, including the records center establishment, and through the Louisiana State Building Authority or its successors shall have authority to design, build, purchase, lease, maintain, operate, protect, and improve buildings or facilities used for the storage of inactive records of state and local agencies of Louisiana.

B. The records center or centers shall accept all records transferred to it or them through the operation of retention schedules approved by the state archivist, provide secure storage and reference service for the same, and submit written notice to inform the applicable agency of intended destruction or disposal of records in accordance with approved retention schedules.

C. Confidential or restricted records shall remain confidential or restricted and, whenever usage of records in the custody of the division is restricted by or pursuant to law or for reasons of security and the public interest, such records shall be inspected, surveyed, or otherwise used only in accordance with law and the policies and regulations imposed by the secretary acting through the state archivist.

D. Records listed for disposal shall either be destroyed in any manner approved by the environmental authority or transferred in accordance with established policies to the most appropriate repository.

Acts 1956, No. 337, §8; Acts 1985, No. 238, §1, eff. July 6, 1985.



RS 44:409 - Appointment of advisory groups

§409. Appointment of advisory groups

The secretary may from time to time appoint advisory groups to more effectively obtain the best professional thinking of groups including but not limited to the bar, historians, political scientists, accountants, genealogists, patriotic groups, associations of public officials, et cetera, concerning the steps to be taken with regard to any particular group or type of records. Advisory group members shall receive no salary.

Acts 1956, No. 337, §9; Acts 1985, No. 238, §1, eff. July 6, 1985.



RS 44:410 - Records management programs; policies and principles

§410. Records management programs; policies and principles

A. The secretary, acting through the state archivist, shall, with due regard to the program activities of the state and local agencies concerned, prescribe policies and principles to be followed by state and local governmental agencies in the conduct of their records management programs and make provision for the economical and efficient management of records by state and local governmental agencies; by analyzing, developing, prescribing, and coordinating the implementation of standards, procedures, and techniques designed to improve the management of records, to insure the maintenance and security of records deemed appropriate for preservation, and to facilitate the segregation and disposal of records of temporary value; and by effecting the efficient and economical utilization of space, equipment, and supplies needed for the purpose of creating, maintaining, storing, and servicing records.

B. The division also shall formulate and execute a program to inventory, schedule, and microfilm official parish, municipal, and other local records which are determined by the state archivist to have permanent value, to provide safe storage for microfilm copies of such records, and to give advice and assistance to local officials in their programs for creating, preserving, filing, and making available public records in their custody. The division may assist any state, parish, municipal, or other local agency to implement a records program by providing records analysts and consultants in records management, conducting surveys in order to recommend more efficient records management practices, and providing training for records management personnel.

Acts 1956, No. 337, §10; Acts 1985, No. 238, §1, eff. July 6, 1985.



RS 44:411 - Selective retention of records; actions for recovery of records

§411. Selective retention of records; actions for recovery of records

A. The secretary, acting through the state archivist, shall establish standards for the selective retention of records of continuing value, and monitor state and local agencies in the application of such standards to all records in their custody. To facilitate this application:

(1) The head of each agency shall submit to the state archivist, in accordance with the policies, rules, and regulations prescribed by the secretary and the implementational standards and procedures established by the state archivist, schedules proposing the length of time each state record series warrants retention for administrative, legal, or fiscal purposes after it has been created or received by the agency.

(2) The head of each agency shall also submit to the state archivist lists of state records in the custody of that agency which are not required for the transaction of current business and which lack sufficient administrative, legal, or fiscal value to warrant further retention and request that the state archivist authorize appropriate disposal.

(3) Upon termination of employment with the state, unless otherwise directed by law, each agency head prior to transfer of his records to a successor, shall notify the state archivist to arrange for an appraisal to determine which record or records series should be retained in the agency office and which should be transferred to the custody of the division for permanent retention.

(4) The records of any state agency, upon termination of its existence or functions, shall automatically be transferred into the custody of the division, unless otherwise directed by law.

B. The secretary, acting through the state archivist, shall also notify the head of any such agency of any actual, impending, or threatening unlawful removal, defacing, alteration, or destruction of records in the custody of such agency that shall come to his attention, and initiate action through the attorney general for the recovery of such records as shall have been unlawfully removed and for such other redress as may be provided by law. In any case in which records or other materials of actual or potential archival significance are determined by the state archivist to be in jeopardy of destruction or deterioration, and such material is not essential to the conduct of daily business in the agency of origin, the secretary shall have authority to require and schedule transfer of said records to the physical and legal custody of the division and the state archivist.

C. To insure that the above enumerated reports and notifications are submitted and implemented, the chief executive officer of each state agency shall designate a records officer to act as liaison between the division and the agency on all matters relating to records management.

Acts 1956, No. 337, §11; Acts 1985, No. 238, §1, eff. July 6, 1985.



RS 44:412 - Agency head to maintain active records management programs; use of records center by state and subdivisions

§412. Agency head to maintain active records management programs; use of records center by state and subdivisions

A. The head of each agency of the state and its subdivisions shall establish and maintain an active, continuing program for the economical and efficient management of the records of the agency. Such program shall provide for: effective controls over the creation, maintenance, and use of records in the conduct of current business; cooperation with the division in applying standards, procedures, and techniques designed to improve the management of records, promote the maintenance and security of records deemed appropriate for preservation, and facilitate the segregation and disposal of records of temporary value; and compliance with the provisions of this Chapter and the rules, and regulations of the division.

B. Whenever the head of an agency of the state or its subdivisions is notified of the substantial economics or increased operating efficiency that can be effected thereby, he shall provide for the storage, processing, and servicing of records that are appropriate therefor in the records center maintained and operated by the division or, when approved by the director in such location maintained and operated by the head of such agency.

Acts 1956, No. 337, §12; Acts 1985, No. 238, §1, eff. July 6, 1985.



RS 44:413 - Surveys and inspections

§413. Surveys and inspections

The state archivist is authorized to inspect or survey the records of any state or local agency, as well as to make surveys of records management and records disposal practices in such agencies, and he shall be given full cooperation of officials and employees of agencies in such inspection and surveys; provided, that records, the use of which is restricted by or pursuant to law or for reasons of security or the public interest, shall be inspected or surveyed only in accordance with law, and the policies established by the secretary, acting through the state archivist and the division.

Acts 1956, No. 337, §13; Acts 1985, No. 238, §1, eff. July 6, 1985.



RS 44:414 - Interim records centers; photostating, and repair

§414. Interim records centers; photostating, and repair

The secretary is authorized to establish an interim records center or centers and, acting through the state archivist and the division, to promulgate policies, rules, and regulations and institute and implement programs for the storage, processing, and servicing of records of state and local governmental agencies pending their deposit in the state archives or the records center or their disposition in any other manner authorized by law; and to establish, maintain, and operate facilities for microfilming, photostating, indexing, deacidification, decontamination, archival lamination and encapsulation and any other records repair and rehabilitation services for state and local agencies.

Acts 1956, No. 337, §14; Acts 1985, No. 238, §1, eff. July 6, 1985



RS 44:415 - Centralized microfilm service

§415. Centralized microfilm service

The microfilm section of the records management program of the division shall be the centralized microfilm center for the state. All state agencies lacking existing internally established microfilming systems of their own, and those state agencies whose equipment or facilities are no longer adequate to meet the agency's need, shall contract with the division for microfilming services or shall obtain division approval for any such contract with any other vendor. All microfilming produced by state agency microfilming systems shall comply with standards established by the division in accordance with R.S. 44:405(A)(3). This provision shall not be applicable to any state agency where it can be demonstrated to be more economically feasible to continue the microfilming within the agency.

Acts 1956, No. 337, §15; Acts 1985, No. 238, §1, eff. July 6, 1985; Acts 1986, No. 913, §1.



RS 44:416 - Retention of records for longer periods than scheduled

§416. Retention of records for longer periods than scheduled

The director of the archives and records service state archivist may upon determining a need therefor authorize the retention of records in possession of the division or the custody of an agency for a longer period than that specified in any approved disposal schedule, or by law.

Acts 1956, No. 337, §16; Acts 1985, No. 238, §1, eff. July 6, 1985.



RS 44:417 - Deposit of records of historical value; transfer of deposited records to public or educational institutions

§417. Deposit of records of historical value; transfer of deposited records to public or educational institutions

A. The records and associated historical materials of any governor of the state of Louisiana, or any other official of the state, shall be transferred to the custody of the state archivist and deposited with the state archives program within the division when the governor, or other official of the state, leaves office. This Section shall not affect the confidentiality of such records as established by law, nor require the transfer of any document certified by the governor, governor elect, or other official of the state, to be essential for the continued efficient operation of the relevant governmental office; nor shall the provisions of this Section be construed to apply to demonstrably personal and private papers.

B. The state archivist is authorized:

(1) To accept for deposit in the state archives those records of any state or local agency or of the legislature that are determined by the director to have sufficient historical or other value to warrant their continued preservation by the state government of Louisiana.

(2) To direct and effect the transfer to the state archives of any records that have been in existence for more than fifty years and that are determined by the state archivist to have sufficient historical or other value to warrant their continued preservation by the state, unless the head of the state or local agency having custody of the records shall certify in writing to the state archivist that those records must be retained in agency custody because they are essential in the conducting of the regular current business of the said agency.

C. The state archivist is also authorized:

(1) To direct and effect, in accordance with law, with the policies of the division, and with any restrictions or stipulations agreed upon between the division and the head of the originating agency, or its successor, if any, the transfer of records deposited or approved for deposit in the state archives or the records center to public or educational institutions for special research or exhibit purposes. It is prescribed and provided that title to such records shall remain vested in the state of Louisiana unless otherwise authorized by law or, in the absence of legal provision, through policies established by the division. It is further provided that such records may be recalled after reasonable notice in writing.

(2) To direct and effect the transfer to the division from private sources of materials which the state archivist is authorized to receive, and to hold in the custody of the division under the provisions of R.S. 44:406 and R.S. 44:420.

Acts 1956, No. 337, §17; Acts 1985, No. 238, §1, eff. July 6, 1985.



RS 44:418 - Responsibility for custody, use, and withdrawal of records

§418. Responsibility for custody, use, and withdrawal of records

The state archivist shall be responsible for the custody, use, and withdrawal of records transferred to the division and shall, whenever the usage of any records is subject to statutory limitation and restrictions, then properly enforce such limitations and restrictions. Such limitations and restrictions shall not remain in force or effect after the records have been in existence for fifty years. Other limiting agreements, nonstatutory in nature, established between the division and the donor or donors, shall likewise remain in force for no more than fifty years.

Acts 1956, No. 337, §18; Acts 1985, No. 238, §1, eff. July 6, 1985.



RS 44:419 - Preservation, repair, exhibition of records; finding aids

§419. Preservation, repair, exhibition of records; finding aids

A. The state archivist shall make provisions for the preservation, management, repair, and rehabilitation, duplication and reproduction, description, and exhibition of records or related documentary material transferred to him as may be needful or appropriate, including the preparation and duplication of inventories, indexes, catalogs, and other finding aids or guides facilitating their use.

B. The state archivist shall make provisions for the display or exhibition of photographic copies of microphotographic copies of records in his or the agency's custody, in lieu of the original records, if he deems it necessary to protect old, fragile, or damaged records from further damage or loss.

Acts 1956, No. 337, §19; Acts 1985, No. 238, §1, eff. July 6, 1985.



RS 44:420 - Deposit of papers and other historical materials of officials and individuals

§420. Deposit of papers and other historical materials of officials and individuals

The state archivist is authorized to accept for deposit: the records, papers, and other historical materials of former governors of the state of Louisiana, or of any other official or former official of the state and its subdivisions, and other papers relating to and contemporary with any governor or former governor of Louisiana, subject to restrictions mutually acceptable to the division and the donor; and documentary materials, including motion picture films, still pictures, sound recordings, maps, and papers from private sources that are appropriate for preservation by the state government as evidence of its organization, functions, policies, and transactions, or those of its subdivisions.

Acts 1956, No. 337, §20; Acts 1985, No. 238, §1, eff. July 6, 1985.



RS 44:421 - Authorization to certify facts; evidentiary status of any reproductions

§421. Authorization to certify facts; evidentiary status of any reproductions

A. Any official who is authorized to certify to facts on the basis of records in his custody is authorized to certify to facts on the basis of records that have been transferred by him or his predecessors to the division; however, any fee due any official of the state or its subdivisions shall not be eliminated by this Chapter.

B. Whenever any officer of the state of Louisiana, any political subdivision, municipal corporation, or public corporation is required or authorized by law to record, copy, file, recopy, or replace any document, plat, paper, voucher, receipt, or book on file, or record in his office, he may do so by photostatic, microphotographic, microfilm, or other mechanical process which produces a clear, accurate, and permanent copy, reproduction, or facsimile of the original in accordance with standards not less than those established by the division for permanent records under the authority conveyed by R.S. 44:405(A)(3). Any document, when so reproduced and properly identified and certified, shall have full evidentiary value and force in law.

Acts 1956, No. 337, §21; Acts 1985, No. 238, §1, eff. July 6, 1985.



RS 44:422 - Safeguards against removal or loss of records

§422. Safeguards against removal or loss of records

The head of each agency of the state or its subdivisions shall establish such safeguards against removal or loss of records as he shall deem necessary and as may be required by rules and regulations issued under authority of this Chapter. Such safeguards shall include making it known to all officials and employees of the agency that no records are to be alienated or destroyed except in accordance with law and the policies, rules, and regulations developed therefrom by the state archivist and the division, and calling their attention to the penalties provided by law for the unlawful removal or destruction of records.

Acts 1956, No. 337, §22; Acts 1985, No. 238, §1, eff. July 6, 1985.



RS 44:423 - Notification of actual or threatened unlawful removal or destruction

§423. Notification of actual or threatened unlawful removal or destruction

The head of each agency of the state or any of its subdivisions shall notify the secretary through the state archivist of any actual, impending, or threatened unlawful removal, defacing, alteration, or destruction of records in the custody of the agency that shall come to his attention and shall assist the secretary in initiating action through the attorney general for recovery.

Acts 1956, No. 337, §23; Acts 1985, No. 238, §1, eff. July 6, 1985.



RS 44:424 - Authority of state financial officers and others not limited

§424. Authority of state financial officers and others not limited

Nothing in this Chapter shall be construed as limiting the authority of the commissioner of administration, or other officers charged with prescribing accounting systems, forms, or procedures or of lessening the responsibility of collection and disbursal officers for rendering of their accounts for settlement.

Acts 1956, No. 337, §24; Acts 1985, No. 238, §1, eff. July 6, 1985.



RS 44:425 - Department of Revenue; exemption

§425. Department of Revenue; exemption

The Department of Revenue and all of its records and files shall be exempt from the operation of this Chapter, except those records and files which the secretary of the department, in his discretion, deems to be nonconfidential and nonprivileged under the provisions of R.S. 47:1508 and 1508.1. Those records declared by the secretary of the department to be nonconfidential and nonprivileged shall be transferred to the state archivist for retention within the division or other disposition.

Acts 1956, No. 337, §25; Acts 1985, No. 238, §1, eff. July 6, 1985.



RS 44:426 - Transfer of inactive legislative records to archives

§426. Transfer of inactive legislative records to archives

A. The secretary of the Senate and the clerk of the House of Representatives shall, unless otherwise directed by the Senate or House of Representatives, obtain at the close of each session of the legislature all of the inactive records of the legislature and of each committee thereof and transfer them to the custody of the division for preservation or other appropriate disposition.

B. Upon request, the state archivist shall assist and advise in the establishment of records management programs in the legislative and judicial branches of state government and may, if those branches desire, provide program services similar to those available to the executive branch of state government.

Acts 1956, No. 337, §26; Acts 1985, No. 238, §1, eff. July 6, 1985.



RS 44:427 - Repealed by Acts 2012, No. 101, §3, eff. May 11, 2012.

§427. Repealed by Acts 2012, No. 101, §3, eff. May 11, 2012.



RS 44:428 - To 430 Repealed by Acts 1985, No. 238, 1, effective July 6, 1985.

§428. §§428 to 430 Repealed by Acts 1985, No. 238, §1, effective July 6, 1985.



RS 44:501 - To 504 REPEALED BY ACTS 1989, NO. 46, 1; ACTS 1989, NO. 662, 8, EFF. JULY 7, 1989.

§501. §§501 to 504 REPEALED BY ACTS 1989, NO. 46, §1; ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.






TITLE 45 - Public Utilities and Carriers

RS 45:1 - TITLE 45 PUBLIC UTILITIES AND CARRIERS

TITLE 45

PUBLIC UTILITIES AND CARRIERS

CHAPTER 1. AIRPLANES

§1. Persons affected

For the purposes of this Chapter any person, whether owner, lessee or otherwise, who at any time carries or transports passengers in an airplane for a price or consideration, whether the passengers are carried from one point to another or whether they are carried into the air and returned to the point from which they started, is engaged in the business of carrying persons for hire by airplane.



RS 45:2 - Bond required

§2. Bond required

Every person engaged in the business of operating airplanes for the purpose of carrying passengers for hire shall procure and execute an indemnity bond in the amount provided in R.S. 45:5 with a good and solvent surety company authorized to do business in this state, as surety, with the obligation running in favor of any person who may be injured in person or property, or otherwise suffer loss or damage, by the operation of any airplane so used by such person in said business.



RS 45:3 - Form of bond; beneficiaries

§3. Form of bond; beneficiaries

The bond shall be drawn in favor of the governor, but it shall inure to the benefit of anyone having an interest therein who has a right of action thereon in his own name for the recovery of any loss or damage to his person or property, or any other loss or damage which he may sustain, or for the recovery of such damages as he may be entitled to recover as the one to whom such right of action survives, in case of death.



RS 45:4 - Principal and surety bound in solido

§4. Principal and surety bound in solido

The bond required by R.S. 45:2 shall provide that the principal and the surety are bound in solido for the amount thereof.



RS 45:5 - Amount of bond

§5. Amount of bond

If the person engaged in the business of carrying persons for hire by airplane uses in the business only one airplane which is used or intended to be used for the purpose of carrying passengers for hire, then the amount of the bond shall be fifteen thousand dollars, and for every additional airplane that such person may so use, the amount of the bond shall be increased by one thousand dollars.



RS 45:6 - Recordation

§6. Recordation

It is the duty of every person engaged in the business of carrying persons for hire by airplane to cause the bond to be recorded in the office of the recorder of mortgages of the parish in which the person is domiciled, if domiciled in this state, or in the office of the recorder of mortgages of the parish of East Baton Rouge if the person is not domiciled in this state.



RS 45:7 - Construction of bond

§7. Construction of bond

Any bond given in attempted pursuance of this Chapter by any person, shall be a statutory bond, and all the provisions of this Chapter shall be conclusively presumed to be intended to be read into it and form a part of it, any stipulation in the bond to the contrary notwithstanding.



RS 45:8 - Carriage in violation of law

§8. Carriage in violation of law

No person shall engage in the business of carrying passengers for hire by airplane without having first complied with all the provisions of this Chapter.

Whoever violates this section shall be fined not more than one thousand dollars or imprisoned for not more than six months, or both.



RS 45:9 - Permitting or assisting violation

§9. Permitting or assisting violation

No member of a firm and no officer, director, agent or employee of a corporation shall knowingly permit or assist the firm or corporation to engage in the business of carrying passengers for hire by airplane without the firm or corporation having first complied with all the provisions of this Chapter.

Whoever violates this Section shall be fined not more than one thousand dollars, or imprisoned for not more than six months or both.



RS 45:10 - Unlawful piloting; penalty

§10. Unlawful piloting; penalty

No person shall operate or pilot any airplane in which passengers are carried for hire, unless the airplane is used in the business of carrying passengers for hire by a person who has complied with all the provisions of this Chapter.

Whoever violates this section shall be fined not more than one thousand dollars or imprisoned for not more than six months, or both.



RS 45:61 - CANALS

CHAPTER 2. CANALS

§61. Acquisition of land for gravity irrigation; expropriation

Corporations formed under the laws of this state for the purpose of constructing and operating canals for irrigation by gravity have power to acquire all land needed by them for rights of way over the routes selected by them and for reservoirs, and in the event of failure to agree with the owners of the land on the price to be paid for it, they have power to expropriate this land, such power to be exercised in the manner now provided for by the general expropriation laws of the state. This power of expropriation shall not be exercised within any township or section occupied by any canal in actual use, without the consent of the owners of such canal.



RS 45:62 - Navigable waters, right to utilize

§62. Navigable waters, right to utilize

Corporations, operating under R.S. 45:61, have the right to utilize waters of navigable streams and other waters of the state for irrigation purposes, under regulations which the Department of Public Works shall prescribe, for the purpose of preventing unnecessary injury to private and public property.



RS 45:63 - Public service corporations, status as

§63. Public service corporations, status as

Corporations availing themselves of the privileges conferred by R.S. 45:61 and 45:62 and by Art. 13, Section 6 of the Constitution are deemed public service corporations within the territory selected by them for the distribution of water. R.S. 45:61, however, does not confer the right of expropriation upon existing canal systems nor declares existing canal systems public service corporations.



RS 45:64 - Expropriation for other canals, power of

§64. Expropriation for other canals, power of

Domestic corporations, except those provided for in R.S. 45:61, organized with power of building, constructing and operating canals for irrigation, for the transportation of freight and passengers, and for the development of hydro-electric power for lawful uses and purposes, or either of them, have the right to expropriate rights of way for these canals, and for telegraph, telephone, and hydro-electric lines, incident to the conduction, operation and maintenance of these canals, and lands for reservoirs, dam sites, and dykes, forming a part of the irrigation canal and hydro-electric system.



RS 45:65 - Expropriation; proceedings

§65. Expropriation; proceedings

This right of expropriation shall be exercised in the same manner, by the same proceedings, and under the same limitations now imposed by law on railroads and other quasi-public corporations; except through those townships, sections, or properties that are now occupied by irrigation canals.



RS 45:66 - Public lands; right of way

§66. Public lands; right of way

Corporations, described in R.S. 45:64, shall have a right of way not exceeding six hundred feet wide for the building and construction, and laying out of canals, lateral ditches, and conduits, under, over, and across all public lands and not exceeding fifty feet for hydroelectric lines.



RS 45:67 - Streams and waters, crossing

§67. Streams and waters, crossing

Corporations, described in R.S. 45:64, have the right to cross all streams and waters but the construction of these works over, under, and across the same shall not impede or interfere with navigation, drainage, or the natural servitude of the lands on which the rights of way may be exercised.



RS 45:68 - Highways, crossing or utilizing

§68. Highways, crossing or utilizing

Corporations described in R.S. 45:64 have the right to build, construct, lay out, operate and maintain a line of canals, lateral ditches or conduits, and hydro-electric lines, over, under, and across all public rural highways and roads, with the consent of the local authorities having jurisdiction or control upon such terms the authorities may impose.



RS 45:69 - Telephone, telegraph and electric lines

§69. Telephone, telegraph and electric lines

Corporations, described in R.S. 45:64, have the right to construct and maintain along the route of such canal or canals telephone and telegraph lines, and to erect poles for the transmission of electric power for all uses incident to and connected with the operations and purposes of these canals, and hydro-electric line or system.



RS 45:70 - Consent to become a public utility

§70. Consent to become a public utility

No corporation, functioning under R.S. 45:64, shall exercise any right of expropriation or be considered as a public utility until it has filed with the Secretary of State a resolution of its board of directors, duly certified under its corporate seal, agreeing that the corporation shall be a public utility for the distribution of water for irrigation, for the transportation of freight and passengers, and for furnishing hydroelectric power and electricity, or either of them.



RS 45:71 - Corporations organized after passage of law

§71. Corporations organized after passage of law

These rights of expropriation conferred by R.S. 45:64 shall extend to corporations organized under the laws of this state after August 1, 1916, provided the estimates of cost of construction shall exceed three million dollars.



RS 45:121 - ELECTRICITY

CHAPTER 3. ELECTRICITY

§121. Electric public utility defined

The term "electric public utility" as used in this Chapter means any person furnishing electric service within this state, the parish of Orleans excepted, including any electric cooperative transacting business in this state, provided, however, that said term shall not be construed to apply to any person owning, leasing and/or operating an electric generation facility provided such person is not primarily engaged in the generation, transmission, distribution, and/or sale of electricity, and provided that such person: (a) consumes all of the electric power and energy generated by such facility for its own use at the site of generation or at some other location if mutually acceptable agreements to transport such electric power and energy can be reached with each electric public utility whose transmission facilities would be electrically utilized therefor, provided, however, notwithstanding any provision contained herein, there shall be no obligation or duty, expressed or implied, to purchase, to sell, to transport, or to engage in any other type of transaction with respect to the electric power and energy that may be generated by such person, imposed upon any public utility by this Section except as shall be provided in the cogeneration rules and regulations adopted by the Louisiana Public Service Commission pursuant to the Public Utility Regulatory Policies Act of 1978; or, (b) only consumes a portion thereof in such manner and sells the entire remaining portion of such electric power and energy generated to an electric public utility as herein defined; or, (c) sells the entire production of electric power and energy generated by such facility to an electric public utility as herein defined.

Amended by Acts 1970, No. 34, §1; Acts 1982, No. 562, §1.



RS 45:122 - Extensions of services and facilities, requirement of

§122. Extensions of services and facilities, requirement of

The Louisiana Public Service Commission has authority to require electric public utilities furnishing electricity to make extensions of their services and facilities whenever the revenues to be derived from the proposed extensions will be sufficient to provide a fair return upon the fair value of the facilities used and useful in rendering additional service.



RS 45:123 - Stabilizing service by electric public utilities; extension and construction of facilities, regulation thereof; limitations on municipally-owned or operated utilities

§123. Stabilizing service by electric public utilities; extension and construction of facilities, regulation thereof; limitations on municipally-owned or operated utilities

A.(1) No electric public utility shall construct or extend its facilities or furnish or offer to furnish electric service to any point of connection which at the time of the proposed construction, extension, or service is being served by, or which is not being served but is located within three hundred feet of an electric line of another electric public utility, except with the consent in writing of such other electric public utility. However, nothing contained herein shall preclude:

(a) Any electric public utility from extending service to an applicant for service at an unserved point of connection located within three hundred feet of an existing electric line of such electric public utility, unless:

(i) Such line was not in operation on April 1, 1970, and

(ii) The point of connection is located within three hundred feet of an existing electric line of another electric public utility, which line was in operation on said date, or

(b) Any electric public utility from extending service to its own property or to another electric public utility for resale.

(2) Further, any consumer receiving electric service from a public utility that is subject to the jurisdiction of the Louisiana Public Service Commission who feels aggrieved with the electric service being received by him may apply to the Louisiana Public Service Commission for an order directed to his present supplier to show cause why the consumer should not be released from said supplier, and if the commission shall find that the service rendered to such consumer is inadequate and will not be rendered adequate within a reasonable time the release shall be granted.

B. As used in this Section, "electric line" means a line constructed and operated for the transmission or distribution or transmission and distribution of electricity, and that was not originally constructed for the principal purpose of preempting territory.

C. Nothing in this Section shall either prohibit or mandate the performance by any parish, municipality, political subdivision, or combination thereof, of any agreement for the sale of electric power executed prior to January 1, 1984, or any renewal of such agreement. Nothing in this Section shall prohibit or mandate in the performance of such agreement the furnishing of service to persons and business organizations being served by another electric public utility.

D. Notwithstanding any other provision of this Section, any municipally-owned or operated utility may furnish or offer to furnish electric service to any point of connection for a retail consumer who is not being served by another utility without the necessity of obtaining the written consent of any other utility if such point of connection is within one mile of such municipality's corporate limits, as such corporate limits of a municipality with more than fifty megawatts of peak load exist on the effective date of this Section and on every third anniversary date of the effective date of this Section, and as such corporate limits of all other municipalities which have fifty megawatts or less of peak load now or in the future exist from time to time.

E. Nothing in R.S. 45:121, 45:123, 45:1161, 45:1175, or R.S. 12:426 shall alter the rights or authority of municipalities with respect to franchises within the corporate limits of a municipality as such limits exist from time to time.

Amended by Acts 1970, No. 34, §2. Acts 1984, No. 348, §1, eff. July 2, 1984.



RS 45:124 - Mortgages, power to make; property covered

§124. Mortgages, power to make; property covered

Corporations, domestic or foreign, organized for the purpose of developing and transmitting electric energy or power, lighting, heating and other such uses, may, to secure the payment of any obligation contracted by them, mortgage their transmission lines, in whole or in part, and such mortgage, if made of all the transmission lines of the corporation, shall bear upon the entire system of transmission lines and all extensions or additions made during the term of the mortgage, though not completed or contemplated at the time the mortgage is made, and such mortgage may also bind the appurtenances of transmission lines, its equipment, transformers, sub-stations, and all other parts thereof.



RS 45:125 - Mortgages; recordation; re-inscription

§125. Mortgages; recordation; re-inscription

A mortgage made according to R.S. 45:124 upon transmission lines and appurtenances shall bind the same in the several parishes where they may be, by the recordation of the mortgage in the parish where the transmission lines are situated, and such mortgage need not be re-inscribed to continue it in force.



RS 45:141 - Definitions

CHAPTER 3-A. OVERHEAD POWER LINE SAFETY ACT

§141. Definitions

As used in this Chapter, the following terms shall have the following meanings:

(1) "Authorized person" means:

(a) Employees or electrical or communication contractors or other contractors employed for the maintenance of electric lines of an electric public utility with respect to the electrical system owned or operated by such electric public utility; employees or electrical or communication contractors or other contractors employed for the maintenance of electric lines of an electric cooperative with respect to the electrical system owned or operated by such cooperative; employees or electrical or communication contractors or other contractors employed for the maintenance of electric lines of a municipality or other public entity with respect to the electrical system owned or operated by such municipality or other public entity; and the employees of a transportation system with respect to the electrical circuits of such system.

(b) Employees or electrical or communication contractors, including cable television, telephone, and other communication utilities having pole attachment agreements with an owner or operator of high voltage overhead lines with respect to the electrical system of an owner or operator of a high voltage overhead line.

(2) "High voltage" means a voltage in excess of six hundred volts between conductors, or between any conductor and the ground.

(3) "Overhead line" means all bare or insulated electrical conductors installed above ground, except those conductors that are de-energized and grounded or that are enclosed in rigid metallic conduits.

Acts 2001, No. 176, §1, eff. Jan. 1, 2002.



RS 45:142 - Ten-foot restriction; prohibited functions or activities

§142. Ten-foot restriction; prohibited functions or activities

No person shall, individually or through an agent or employee, perform any function or activity upon any land, building, highway, waterway, or other premises, if at any time during the performance of any function or activity it is possible that the person performing the function or activity shall move or be placed within ten feet of any high voltage overhead line, or if it is possible for any part of any tool, equipment, machinery, or material used, handled, or stored by such person to be brought within ten feet of any high voltage overhead line or conductor during the performance of such function or activity.

Acts 2001, No. 176, §1, eff. Jan. 1, 2002.



RS 45:143 - Required conditions for commencing work within ten feet of high voltage overhead lines

§143. Required conditions for commencing work within ten feet of high voltage overhead lines

A. When any person desires to temporarily carry on any function, activity, work, or operation in closer proximity to any high voltage overhead line than permitted by this Chapter, the person or persons responsible for the work to be done shall promptly notify the owner or operator of the high voltage overhead line prior to the scheduled commencement of the work. Such notice shall be reasonable, considering the work to be done; however, the notice shall not be less than forty-eight hours prior to the scheduled commencement of the work, exclusive of holidays and weekends, except in emergency situations that include police, fire, and rescue emergencies, in which case the notice shall be made as soon as possible.

B. The work shall be performed only after satisfactory mutual arrangements have been negotiated between the owner or operator of the high voltage overhead lines and the person or persons responsible for the work to be done. The owner or operator of the lines shall initiate the agreed upon safety arrangements within three working days and shall complete the work promptly, subject to emergency weather conditions. Arrangements may include placement of temporary mechanical barriers separating and preventing contact between material, equipment, or persons and high voltage overhead lines; temporary deenergization and grounding; temporary location or raising of the lines; or by other means deemed appropriate by the owner or operator of the lines.

C. The actual expense incurred by any operator or owner of high voltage overhead lines in providing clearances established in this Section shall be paid by the person or persons responsible for the work to be done in the vicinity thereof. The owner or operator of the lines may require an estimated payment of such actual expense in advance.

Acts 2001, No. 176, §1, eff. Jan. 1, 2002.



RS 45:144 - Liability for damages

§144. Liability for damages

A. If a violation of this Chapter results in physical or electrical contact with any high voltage overhead line, the person violating this Chapter shall be liable to the owner or operator of the high voltage overhead line for all damages, costs, or expenses incurred by the owner or operator as a result of the contact.

B. Nothing contained in this Chapter shall be construed to alter, amend, restrict, or limit the liability of an owner or operator of the high voltage line under current law.

C. Nothing contained in this Chapter shall be construed to alter, amend, restrict, or limit the exclusive remedy provisions of R.S. 23:1032, except for the rights provided to the owner or operator of the high voltage line provided in Subsection A of this Section.

Acts 2001, No. 176, §1, eff. Jan. 1, 2002.



RS 45:145 - Operations and activities exempt

§145. Operations and activities exempt

A. The provisions of this Chapter shall not apply to the construction, reconstruction, operation, and maintenance or removal of overhead electrical or communication circuits or conductors, and their supporting structures and associated equipment, of rail transportation systems, electrical generating systems, transmission or distribution systems, or communications systems by an authorized person.

B. The provisions of this Chapter shall not apply to persons engaged in the regular and ordinary activities of farming, ranching, logging, or reforestation who lawfully own, lease, or have the right to operate the land where a line is located.

C. The provisions of this Chapter shall not apply to the employees of the Department of Transportation and Development or to employees of parish or municipal governments performing duties relating to public projects in the course and scope of their employment.

D. The provisions of this Chapter shall not apply to the employees, contractors, or subcontractors of chemical, petrochemical, natural gas and liquid pipelines, gas processing, refining, pulp and paper, and wood products manufacturing facilities when such persons are engaged in activities relating to the operation, maintenance, or expansion of such manufacturing facilities.

Acts 2001, No. 176, §1, eff. Jan. 1, 2002.



RS 45:146 - Rules and regulations

§146. Rules and regulations

The Public Service Commission shall promulgate rules and regulations requiring owners or operators of overhead electric utility lines to promote public awareness of the requirements of this Chapter, including but not limited to annual inserts in all customers' billing statements.

Acts 2001, No. 176, §1, eff. Jan. 1, 2002.



RS 45:161 - Declaration of policy

CHAPTER 4. MOTOR CARRIERS

PART A. MOTOR CARRIERS§161. Declaration of policy

The business of operating motor vehicles intrastate for hire as common or contract carriers of persons or household goods, waste, or any other classification of carriers, other than a contract carrier by bus, created by law for compensation upon the public highways and bridges of this state is a business affected with a public interest.

Acts 1995, No. 301, §2, eff. June 15, 1995; Acts 1999, No. 631, §2; Acts 2008, No. 724, §2, eff. July 6, 2008.



RS 45:162 - Definitions

§162. Definitions

The following words and phrases when used in this Chapter shall have the meanings ascribed to them in this Section except where a different meaning is expressly stated or clearly indicated by the context.

(1) "Car pool" means a mode of transportation provided in any motor vehicle that is a private passenger automobile or station wagon, which has a seating capacity of not more than nine persons, including the driver, and in which the transportation is incidental to the purpose of the driver.

(2) "Certificate" means the permission issued, pursuant to the terms of R.S. 45:161 through 172 and 180.1, to common carriers by motor vehicles.

(3) "Commission" means the Louisiana Public Service Commission.

(4) "Commissioner" means one of the members of the Louisiana Public Service Commission.

(5)(a) "Common carrier by motor vehicle" means any person, other than a contract carrier by bus, the essential nature of whose business comprises engaging in, soliciting, or accepting household goods, passengers, or waste, for intrastate transportation for hire, charge, or compensation as an employment or holding himself out as so available to the public generally and indiscriminately for such business, whether or not the business is conducted over a regular route, between fixed termini, within a defined area, or upon a regular or irregular schedule.

(b) There shall be two main classes of common carriers: "common carriers of commodities over regular routes"; and "common carriers of special commodities over irregular routes".

(c) "Common carriers of special commodities over irregular routes" means any person, as a common carrier, transporting commodities intrastate which require special equipment, service, or handling over irregular routes and not between fixed termini.

(d) All certificates of public convenience and necessity now issued and validly outstanding for common carriers defined herein shall continue in full force and effect until the further orders of the commission. Those portions of certificates of public convenience and necessity issued and validly outstanding prior to January 1, 1995, which are subject to the preemption as provided by Section 601 of the Federal Aviation Administration Act of 1994 are null and void and shall have no continuing value.

(e) Any person, other than a contract carrier by bus, who, with or without specific contracts, furnishes such transportation to more than five separate shippers of property or more than five passengers shall be prima facie held to be a common carrier and the burden shall rest upon him to show by a clear preponderance and to the satisfaction of the commission that the character of his operations is not that of a common carrier.

(f) This Paragraph shall not apply to the business of any person conducted mainly within the corporate limits of one incorporated municipality but within a radius of seven miles of the limits of the incorporated municipality but this exemption shall not apply to motor carriers of passengers operating beyond the limits of the parish of their domicile unless the major portion of such carrier's operations are conducted within the corporate limits of one municipality.

(g) This definition shall not include a bus or passenger coach or passenger carrying trailer or semitrailer operated wholly within the corporate limits of an incorporated municipality or parish and also operated within seven miles of the corporate limits thereof, pursuant to a franchise granted by the municipality or parish.

(6) "Contract" as used in this Section means any arrangement, agreement, or understanding covering or contemplating the intrastate transportation of household goods, passengers, or waste for hire, charge, compensation, or for any benefit amounting to a consideration, and such arrangement, agreement, or understanding shall be considered a contract within the meaning of this Paragraph if it contemplates a reasonably large and regular or periodic movement for a particular party or parties, for a period of time exhibiting some permanence to the arrangement, agreement, or understanding.

(7) "Contract carrier by bus" means any person transporting persons intrastate for hire, charge, or compensation over any highway of this state using a bus as defined in R.S. 32:1(5), wherein such bus is designed to carry sixteen or more persons.

(8) "Contract carrier by motor vehicle" means any person not included under Paragraph (5) of this Section, who under special and individual contracts or agreements, and whether directly or by other arrangement, transports household goods, passengers, or waste by vehicle intrastate for compensation or hire, where in the course of the transportation a highway between two or more incorporated municipalities is traversed.

(9) "Department" means the Department of Highways.

(10) "Highway" includes every way or place of whatever kind open to the use of the public for the purpose of vehicular traffic.

(11) "Household goods" means:

(a) Personal effects and property used or to be used in a dwelling when the personal effects and property are a part of the equipment or supply of such dwelling.

(b) Furniture, fixtures, equipment, and the property of stores, offices, museums, institutions, hospitals, or other establishments when a part of the stock, equipment, or supply of such establishments.

(c) Articles, including objects of art, displays, and exhibits, which, because of their unusual nature or value, require specialized handling and equipment usually employed in moving household goods.

(12) "Motor carriers" include both a common carrier by motor vehicle and contract carrier by motor vehicle, which transport household goods, passengers, waste intrastate, or any other classification of carriers created by law which transports household goods, passengers, or waste intrastate for compensation or hire. "Motor carriers" shall include tow trucks. "Motor carriers" shall not include contract carriers by bus; however, for purposes of R.S. 45:173 and 1177 only, a contract carrier by bus shall be considered a "motor carrier" subject to the control and jurisdiction of the Louisiana Public Service Commission.

(13) "Passenger carrying vehicle" or "passenger service" means a nonscheduled charter passenger service using vehicles which meet manufacturer's specifications for no more than fifteen passengers.

(14) "Permit" means the permission issued under the terms of R.S. 45:161 through 172 and 180.1, to contract carriers by motor vehicle.

(15) "Person" includes a body of persons, whether incorporated or not.

(16) "Private carrier" when used in this Chapter means any person not included in the term "common carrier by motor vehicle" or "contract carrier by motor vehicle" transporting in intrastate commerce by motor vehicle property of which such person is the owner, lessee, or bailee when such transportation is for the purpose of sale, lease, rent, or bailment, or in furtherance of any commercial enterprise.

(17) "Suburban territory" means territory wholly within the state which extends not more than seven miles beyond the corporate limits of any municipality in this state.

(18) "Van pool" means a mode of transportation provided in any motor vehicle that is a passenger van, that has a seating capacity of not less than seven nor more than fifteen persons, including the driver, and in which the transportation is incidental to the purpose of the driver.

(19) "Vehicle" means every device by which any person or property is transported upon the highways of this state, except devices moved by animal power or exclusively upon stationary rails or tracks.

(20) "Waste" means:

(a) "Non-hazardous oilfield wastes" means waste defined as non-hazardous oilfield wastes by R.S. 30:1 et seq. and regulations adopted pursuant thereto disposed of at facilities not owned or operated by said transporters.

(b) "Non-hazardous industrial solid waste" means waste defined as non-hazardous industrial solid waste by the Louisiana Environmental Quality Act, R.S. 30:2001 et seq., and solid waste regulations adopted pursuant thereto (Louisiana Administrative Code 33.VII.101 et seq.), disposed of at facilities not owned or operated by said transporters.

(c) "Hazardous waste" means waste defined as hazardous by the Louisiana Environmental Quality Act, R.S. 30:2001 et seq., and the hazardous waste regulations adopted pursuant thereto (Environmental Regulator Code 33:V.101 et seq.), disposed of at facilities not owned or operated by said transporters.

Acts 1983, No. 118, §1. Acts 1984, No. 819, §1; Acts 1995, No. 301, §2, eff. June 15, 1995; Acts 1995, No. 736, §1; Acts 1997, No. 385, §1, eff. July 1, 1997; Acts 1999, No. 631, §2; Acts 1999, No. 1107, §1; Acts 2003, No. 1219, §2, eff. July 1, 2003; Acts 2007, No. 108, §1; Acts 2008, No. 724, §2, eff. July 6, 2008; Acts 2012, No. 804, §1.



RS 45:163 - Powers of commission; rates; insurance policies or bonds

§163. Powers of commission; rates; insurance policies or bonds

A. The commission has the power and authority necessary to supervise, govern, regulate, and control motor carriers, other than a contract carrier by bus, which transport household goods, passengers, or waste intrastate and to fix reasonable and just rates, fares, tolls, or charges for the commodities furnished or services rendered by such motor carriers. The commission shall prescribe rules and regulations governing the operation of contract carriers in competition with common carriers, and prescribe minimum rates, fares, and charges to be collected by such carriers.

B. The power, authority, and duties of the commission shall include all matters connected with the service to be given or rendered, the records to be kept by motor carriers, and except as otherwise provided, the power to adopt and enforce such reasonable rules, regulations, and modes of procedure as it may deem proper for the discharge of its duties, to summon and compel the attendance of witnesses, to swear witnesses, to compel the production of books and papers, to take testimony under commission and punish for contempt as fully as is provided for by law by the district courts, and to prescribe and require the furnishing and filing of tariffs and schedules.

C.(1) The commission shall be charged with the duty of policing and enforcing the provisions of R.S. 45:161 through R.S. 45:178. Its duly appointed officers shall have authority to make arrest for violations of any of the provisions of R.S. 45:161 through 45:178, orders, decisions, rules and regulations of the commission, or any part or portion thereof, and to serve any notice, order or subpoena issued by any court, the commission, its secretary or any employee authorized to issue same, and to this end shall have full authority throughout the state.

(2) Such officers upon reasonable belief that any motor vehicle is being operated in violation of any provisions of R.S. 45:161 through R.S. 45:178, shall be authorized to require the driver thereof to stop and exhibit the registration certificate issued for such vehicle, to submit to such officers for inspection any and all bills of lading, waybills, invoices or other evidences of the character of the lading being transported in such vehicle and to permit such officer to inspect the contents of such vehicle for the purpose of comparing same with bills of lading, waybills, invoices or other evidence of ownership or of transportation for compensation.

(3) It shall be the further duty of such enforcement officers to impound any books, papers, bills of lading, waybills, and invoices that would indicate the transportation service being performed is in violation of R.S. 45:161 through R.S. 45:178, subject to the further orders of the commission.

(4) These officers shall also have the above authority with respect to anyone who procures, aids, or abets any motor carrier in violation of R.S. 45:161 through R.S. 45:178 or in his failure to obey, observe or comply with R.S. 45:161 through R.S. 45:178, or any such order, decision, rule, regulation, direction or requirement of the commission or any part or portion thereof.

(5) For the purposes of this Section, the terms "officers", "duly appointed officers", and "enforcement officers" mean full-time employees of the commission who serve as enforcement officers for the commission.

(6)(a) Each enforcement officer shall comply with the requirements of R.S. 40:2405 which apply to full-time law enforcement officers prior to carrying weapons in the course and scope of their duties as Public Service Commission Enforcement Officers. Enforcement officers shall be qualified annually in the use of firearms by the Council on Peace Officer Standards and Training.

(b) Enforcement officers are specifically authorized to attend any school or training course which is operated by a commercial entity, or which is operated by a public agency and which is open to peace officers from more than one law enforcement agency. Each person or agency operating a school or a training course which is attended by enforcement officers shall award the appropriate document or documents to each enforcement officer who successfully completes the requirements for certification, or for qualification, or for both.

(c) The Louisiana Commission on Law Enforcement and the Council on Peace Officer Standards and Training shall make the provisions which are necessary to enable enforcement officers to attend the required schools and training courses and for those enforcement officers who successfully complete the requirements for certification, or for qualification, or for both, to receive the appropriate documents to demonstrate the certification, or the qualification, or both.

(d) The Public Service Commission shall pay the cost of providing to each enforcement agent the training necessary to meet the requirements of this Paragraph.

(7)(a) The commission shall issue a peace officer's commission to each enforcement officer who meets the requirements of this Subsection. The authority granted by a peace officer's commission which is issued under the provisions of this Subsection shall be limited to the powers, functions, duties, and responsibilities which are set forth for enforcement officers in this Subsection and which relate to the duty of the commission to police and enforce the provisions of R.S. 45:161 through R.S. 45:178.

(b) A peace officer's commission which is issued under the provisions of this Subsection shall not grant any authority other than the powers, functions, duties, and responsibilities which are set forth for enforcement officers in this Subsection and which relate to the duty of the commission to police and enforce the provisions of R.S. 45:161 through R.S. 45:178.

(c) For the purposes set forth in this Subsection, each enforcement officer who is commissioned under the provisions of this Paragraph shall have all of the powers, functions, duties, and responsibilities of a commissioned peace officer, including the power to carry weapons while acting in the course and scope of their duties as enforcement officers.

(d) Enforcement officers may carry concealed weapons while acting in the course and scope of their duties and the provisions of R.S. 14:95 shall not apply to enforcement officers who carry concealed weapons while acting in the course and scope of their duties.

(8)(a) Enforcement officers who are acting in the course and scope of their duties as enforcement officers shall wear uniforms which clearly and conspicuously identify the enforcement officers as Public Service Commission Enforcement Officers.

(b) Enforcement officers who are acting in the course and scope of their duties as enforcement officers and who are patrolling the public streets and highways in motor vehicles shall patrol only in motor vehicles which are clearly and conspicuously marked as motor vehicles in the service of the Public Service Commission.

D.(1) The commission shall require the following policies of insurance and indemnity bonds:

(a) Three thousand dollars C.O.D. bond from all common carriers of freight by motor vehicle.

(b) Public liability and property damage insurance on trucks and passenger carrying vehicles operated by both common and contract carriers providing coverage of two hundred fifty thousand dollars for injury or death to any one person not to exceed five hundred thousand dollars per occurrence, and ten thousand dollars property damage. Public liability and property damage insurance for tow trucks or wreckers providing coverage of not less than five hundred thousand dollars combined single limits coverage.

(c) Public liability insurance on passenger buses providing coverage of two hundred fifty thousand dollars for injury or death to any one person not to exceed five hundred thousand dollars per occurrence, and property damage insurance on passenger buses providing coverage of ten thousand dollars.

(2) These insurance policies and indemnity bonds shall be written by companies qualified to do business in this state.

(3) Repealed by Acts 2008, No. 724, §3, eff. July 6, 2008.

E. Repealed by Acts 2012, No. 804, §2.

Amended by Acts 1962, No. 216, §1; Acts 1984, No. 819, §1; Acts 1995, No. 301, §2, eff. June 15, 1995; Acts 1997, No. 273, §3; Acts 1999, No. 631, §2; Acts 2001, No. 935, §1; Acts 2003, No. 313, §1; Acts 2006, No. 837, §1, eff. July 5, 2006, and §2, eff. Dec. 31, 2007; Acts 2008, No. 724, §§2, 3, eff. July 6, 2008; Acts 2012, No. 804, §§1, 2.



RS 45:163.1 - Repealed by Acts 2008, No. 724, §3, eff. July 6, 2008.

§163.1. Repealed by Acts 2008, No. 724, §3, eff. July 6, 2008.



RS 45:164 - Common carrier's certificate; contract carrier's permit

§164. Common carrier's certificate; contract carrier's permit

A. Except as provided by Subsection C of this Section, no motor carrier, as defined in R.S. 45:162, shall operate as a common carrier without first having obtained from the commission a certificate of public convenience and necessity, which shall be issued only after a written application made and filed, a public hearing, due notice given to applicant and all competing common carriers, and a finding by the commission that public convenience and necessity require the issuance of a certificate. No new or additional certificate shall be granted over a route where there is an existing certificate, unless it be clearly shown that the public convenience and necessity would be materially promoted thereby. No such certificate to operate as a motor carrier of passengers shall be issued to an applicant which uses or will use any vehicle with a reconstructed title as provided in R.S. 32:707 or an equivalent title issued pursuant to the laws of another state in the operation of such business.

B. Except as provided by Subsection C of this Section, no motor carrier shall operate as a contract carrier without having had a public hearing and obtained from the commission a permit to do so, which permit shall not be issued unless in the public interest and until the applicant shall have complied with the requirements of R.S. 45:161 through 172.

C. Wrecker and towing services, passenger carrying vehicles, household goods movers, and motor carriers of salt water utilized in oil well exploration and production shall not be required to prove public convenience and necessity when applying for a common carrier certificate or contract carrier permit.

D. Nothing in this Section shall be construed to affect any ordinance, enacted by a local governing authority and in effect on August 15, 1999, which requires any passenger carrying vehicle to prove public convenience and necessity as a requirement to operate within such parish or municipality.

E.(1) All intrastate movers of household goods shall be required to apply for and secure a common carrier certificate from the Louisiana Public Service Commission, shall secure and maintain the insurance policies required by the Louisiana Public Service Commission for movers of household goods, shall comply with all other requirements of the Louisiana Public Service Commission, shall carry motor truck cargo carriers insurance of at least fifty thousand dollars per truck and one hundred thousand dollars per catastrophe, shall secure and maintain workers' compensation insurance, and shall file a surety bond by a qualified surety company with the Louisiana Public Service Commission in the amount of five thousand dollars, prior to engaging in any activities related to moving household goods.

(2)(a) Any carrier whether domiciled in or outside of Louisiana, who is providing the intrastate transportation of household goods in Louisiana shall maintain a permanent establishment in Louisiana. A permanent establishment shall mean a fixed place of business through which the business of the carrier is wholly or partly carried on. The place of business shall be a particular building or physical location used by the carrier for the conduct of its business, and it shall be foreseeable that the carrier's use of this building or other physical location shall be more than temporary. The permanent establishment may include a place of management, a branch, an office, or a terminal. The permanent establishment may be operated by an employee of the carrier or an agent of the carrier provided that the agent has and habitually exercises the authority to conclude transportation contracts in the name of the carrier.

(b) Any carrier domiciled outside of Louisiana and providing the intrastate transportation of household goods in Louisiana shall register the name, address, and telephone number of its Louisiana permanent establishment, with the secretary of state and the Louisiana Public Service Commission. Service of process with respect to all civil, criminal, or administrative proceedings brought before any court or administrative agency located in the state may be served on the carrier at its permanent establishment, by any means provided by the applicable rules or procedure for that court or agency providing service of process.

(c) Should the carrier cease to maintain a permanent establishment in the state, its right to conduct business in the state shall be immediately suspended.

(3) The Louisiana Public Service Commission shall adopt and promulgate rules and regulations necessary to the proper implementation and administration of this Subsection, subject to the oversight of the standing committees on transportation, highways and public works of the Senate and the House of Representatives pursuant to the Administrative Procedure Act. The provisions of this Subsection shall apply only when the contract for moving household goods exceeds two hundred fifty dollars.

Acts 1999, No. 1107, §1; Acts 2003, No. 1219, §2, eff. July 1, 2003; Acts 2003, No. 1262, §2, eff. July 7, 2003; Acts 2008, No. 724, §2, eff. July 6, 2008; Acts 2012, No. 566, §2, eff. Oct. 15, 2012; Acts 2012, No. 804, §1.



RS 45:164.1 - Attorney general; powers, duties; commercial and trade practices of motor carriers; investigations; legal proceedings

§164.1. Attorney general; powers, duties; commercial and trade practices of motor carriers; investigations; legal proceedings

A. The attorney general may receive information and documents and may receive and otherwise investigate complaints with respect to the commercial and trade practices of, or acts of, motor carriers transporting household goods for consumers in violation of R.S. 45:164, including any regulations of this state or its agencies adopted hereunder. The attorney general may institute legal proceedings seeking injunctive relief, fines, or other relief and take such other actions provided for herein or which are necessary or incidental to the exercise of his powers and functions. All costs incurred by the state in connection with such legal proceedings shall be borne by the carrier if found to be in violation of R.S. 45:164 or rules and regulations adopted pursuant thereto.

B. Nothing in this Section is intended to be nor shall be construed to constitute any limitation, derogation, or diminution of the jurisdiction or authority of the Louisiana Public Service Commission over motor carriers transporting household goods.

Acts 2008, No. 323, §1, eff. June 17, 2008.



RS 45:165 - Holding of both certificate and permit prohibited

§165. Holding of both certificate and permit prohibited

No person shall at the same time hold, or operate under, both a common carrier certificate and a contract carrier permit; however, this provision shall not prohibit a carrier from holding a common carrier certificate or contract carrier permit of waste and also holding a certificate for the transportation of salt water utilized in oil well exploration and production.

Acts 2012, No. 804, §1.



RS 45:166 - Amendment, suspension, revocation or transfer of certificate or permit

§166. Amendment, suspension, revocation or transfer of certificate or permit

A. Any certificate or permit may, in the discretion of the commission, be amended, suspended or revoked in whole or in part after notice and hearing for failure to comply with any provision of R.S. 45:161 through 45:172, or with any lawful order, rule or regulation of the commission promulgated pursuant thereto, or with any term, condition or limitation of the certificate or permit.

B. No certificate or permit shall be sold, leased or transferred, nor shall such certificate or permit be used by any other than the person, firm or corporation to whom it was originally granted, unless and until it be shown by a clear preponderance and to the satisfaction of the commission that the owner thereof shall have for a period of six consecutive months, immediately prior to the lease transfer or use thereof by one other than the owner, substantially operated all rights under said certificate or permit; or that the failure to so operate was due to bankruptcy, receivership, or other legal proceedings, or to other causes beyond his or its control.

C. Where the owner of a certificate as a common carrier of passengers or freight or of a permit as a contract carrier issued by the Louisiana public service commission has not for a period of six consecutive calendar months operated thereunder to a reasonable extent all rights under said certificate or permit shall cease and terminate and same shall be canceled either upon motion of commission or of any interested person after notice to the owner of said certificate or permit and hearing thereon by the commission.

Amended by Acts 1958, No. 131, §1.



RS 45:167 - Name and address of operator and certificate or permit number to be displayed

§167. Name and address of operator and certificate or permit number to be displayed

There shall be displayed upon every vehicle operated intrastate under the authority of R.S. 45:161 through 172 the name and address of the operator and his certificate or permit number in such a manner as to be plainly discernible.

Acts 2008, No. 724, §2, eff. July 6, 2008.



RS 45:168 - Consideration to shipper prohibited; rebates; deviation from rate prescribed by commission; penalties

§168. Consideration to shipper prohibited; rebates; deviation from rate prescribed by commission; penalties

A. No motor carrier, owner of a certificate or permit, his agent or employee, directly or indirectly, shall offer, permit, or give to any person, directly or indirectly, any commission or other consideration to induce such person to deliver property to be transported; nor shall any shipper, consignee, his agent, or employee receive from any motor carrier, directly or indirectly, any commission or consideration as an inducement to secure the transportation of any property.

B.(1)(a) It shall be unlawful for any motor carrier operating under the jurisdiction of the Louisiana Public Service Commission to charge, demand, collect, or receive a greater, lesser, or different compensation for transportation or for any service in connection therewith between the points enumerated in such tariffs or contracts than the rates, fares, and charges specified in the tariffs or contracts in effect; and

(b) No such carrier shall refund or remit in any manner or by any device, directly or indirectly, or through any agent or broker or otherwise, any portion of the rates, fares, or charges so specified, or extend to any person any privileges or facilities for transportation in intrastate commerce; and

(2) Likewise it shall be unlawful for any shipper or consignee or his agent, servant, representative, or employee to ask for or receive a greater, lesser, or different compensation for transportation or for any service in connection therewith between the points enumerated in such tariffs or contracts than the rates, fares, and charges specified in the tariffs or contracts in effect.

C. REPEALED BY ACTS 1990, NO. 165, §2.

D. Each transaction proscribed in this Section shall constitute a separate offense.

Acts 1960, No. 450, §1; Acts 1984, No. 819, §1; Acts 1990, No. 165, §2.



RS 45:169 - Fees; disposition; refunds; credits; prescription

§169. Fees; disposition; refunds; credits; prescription

A. Every motor carrier as defined in R.S. 45:162 regularly operating, or which shall regularly operate in the state, is hereby required to pay to the Louisiana Public Service Commission a special fee of ten dollars for each motor vehicle or combination of vehicles operated or to be operated by the motor carrier. This special fee shall be paid at the time of the issuance of a common carrier certificate or contract carrier permit and shall be due each year thereafter between January first and February first. In case of emergency or unusual temporary demands for transportation, the fee for additional motor vehicles for a shorter period shall be fixed by the commission in such reasonable amounts as may be prescribed by general rule or temporary order. Every application for a common carrier certificate or contract carrier permit shall be accompanied by a filing fee of fifty dollars and every application for a permit shall be accompanied by a filing fee of twenty-five dollars, which fees shall be in addition to other fees and taxes and shall be retained by the commission whether the common carrier certificate or contract carrier permit be granted or not.

B. If there has been an overpayment or a payment where no fee was due, the commission may credit the whole amount, or any portion of the payment to other liabilities of the carrier to the commission. If no fees or other charges are due, the commission shall make a refund of the payment out of current collections. The commission is not required to make a refund of less than one dollar. All rights to refunds or credits shall prescribe in three years from the thirty-first day of December in the year in which the fee was due.

Amended by Acts 1972, No. 303, §1; Acts 1974, No. 707, §1; Acts 1977, No. 184, §1; Acts 1982, No. 409, §1, eff. Oct. 1, 1982; Acts 1995, No. 301, §2, eff. June 15, 1995; Acts 2012, No. 804, §1.



RS 45:169.1 - Motor Carrier Regulation Fund

§169.1. Motor Carrier Regulation Fund

A.(1) All monies recovered by the transportation division of the Public Service Commission, by the collection of intrastate application, registration, and permit fees, and fines collected from penalties, shall be deposited into the state treasury and shall be credited to the Bond Security and Redemption Fund. After satisfaction of the requirements of the Bond Security and Redemption Fund, the treasurer shall deposit into the special fund, hereby created in the state treasury and designated as the "Motor Carrier Regulation Fund", an amount equal to one hundred percent of the total sums recovered as provided in R.S. 45:168 and 169.

(2) The Motor Carrier Regulation Fund, hereinafter referred to as the "carrier fund", shall additionally consist of all funds received by donation, grant, gift, or otherwise from any source and sums appropriated specifically to it by the legislature for increased regulatory enforcement of motor carriers.

B. The director of the transportation division of the Public Service Commission shall administer the carrier fund and shall make disbursements from the fund for all necessary and appropriate expenditures.

C.(1) The monies in the carrier fund shall be used to defray the cost of regulation of the intrastate motor carrier industry, specifically by the transportation division of the Public Service Commission.

(2) Monies in the carrier fund shall be available to increase manpower and physical support for regulation of the intrastate motor carrier industry.

(3) Monies in the carrier fund shall be invested by the state treasurer as are monies in the state general fund. All interest earned on money invested by the state treasurer since the creation of the fund will be deposited into the state general fund.

D. In any cases where monies from the carrier fund are expended in the prosecution of any violation of this Chapter, the attorney general shall institute a civil action to recover from the responsible person all such monies expended from the carrier fund. Any monies so recovered shall be paid into the carrier fund as provided by this Section.

Acts 1956, No. 120, §1. Acts 1984, No. 819, §1; Acts 1992, No. 871, §1, eff. July 1, 1993; Acts 2007, No. 108, §1; Acts 2008, No. 724, §2, eff. July 6, 2008.



RS 45:170 - Impoundment of vehicles

§170. Impoundment of vehicles

A. A vehicle may be impounded by an employee of the commission in the course of and as part of a highway inspection if:

(1) The vehicle is involved in a current infraction and the offending person cannot post the appropriate appearance bond before the close of the working day; or

(2) To enforce collection of a commission monetary sanction or penalty that has become final upon a person determined by the commission to have committed an act that is a violation of this Chapter or of regulations promulgated by the commission.

B. In the event of such impoundment, the commission shall make every reasonable effort to preserve the vehicle and its cargo; however, in no event shall the commission or the state be liable for the loss of said vehicle and cargo, except for intentional acts or acts of negligence during the period of the impoundment.

Acts 1989, No. 72, §1.



RS 45:171 - Violations; definitions; penalty; report

§171. Violations; definitions; penalty; report

A. No person shall violate or knowingly assist in the violation of any of the provisions of this Chapter or any of the rules, regulations, orders, or decrees of the commission promulgated under the terms of this Chapter, or operate as a common or contract carrier without having obtained a certificate or permit from the commission.

B.(1) The term "person" means but is not limited to any carrier, shipper, consignee, consignor, agent, servant, broker, employee, or other natural or legal entity violating any of the provisions of this Chapter.

(2) For purposes of the penalties provided herein, the term "shipper" means the owner of the goods or commodities transported who knowingly assists in a violation by any other person as defined in this Subsection.

C. Whoever violates this Chapter shall be fined by the commission at open hearing not less than one hundred dollars nor more than ten thousand dollars for each violation. The commission in its discretion may assess and impose as costs any actual expenses incurred in the investigation and disposition of an act found to be a violation. This assessment shall be limited to no more than the amount of any monetary fine levied by the commission. Such expenses may include transportation, lodging, or other costs necessary to conduct a hearing on the act or acts in question. As an additional sanction, the commission in its discretion may order the recovery and forfeiture to the state treasurer of all revenue derived by any person, as defined in this Section, from any violation of the provisions of this Chapter.

D. The commission shall report any revenues or compensation derived by a person, as defined in this Section, from any violation of the provisions of this Chapter to the Louisiana Department of Revenue.

Acts 1990, No. 165, §1; Acts 1997, No. 658, §2.



RS 45:172 - Exemptions

§172. Exemptions

Nothing in R.S. 45:161 through R.S. 45:171 shall apply to:

A. Persons engaged in operating:

(1) Hotel vehicles;

(2) Vehicles owned, leased or operated by the United States, this state or special district of the state or any political subdivision or any board, department or commission thereof;

(3) Funeral cars or ambulances, including vehicles operated by Medicaid or Medicare providers used exclusively for commercial nonemergency medical transportation.

(4) The following motor vehicles mainly located, operated and employed within the corporate limits of one incorporated municipality but not more than ten miles therefrom:

(a) Taxicabs not operated over regular routes or at regular or scheduled intervals or between fixed termini;

(b) Sightseeing passenger vehicles;

(c) Repealed by Acts 2012, No. 804, §2.

(d) Passenger carrying vehicles if operated within the limits of the parish of their domicile or if the major portion of their operations are conducted within the corporate limits of one municipality.

(5) Vehicles exclusively engaged in:

(a) the distribution of regularly published newspapers;

(b) The transportation of products of the forest, including logs, moss, ties, stave bolts, shingles, pulpwood, rough lumber, and wood chips, but not including products manufactured therefrom;

(c) the transportation of agricultural products but not including products manufactured therefrom;

(d) the transportation of fish (including shellfish) and shrimp;

(e) the transportation of livestock;

(f) the transportation of sand, gravel, shells, soil, clay, limestone aggregate or an aggregate of any one or more of such materials from pits, aggregate plant, or railroad cars to place of use or shipment.

(g) Repealed by Acts 1968, No. 219, §4.

(6) Repealed by Acts 1999, No. 1107, §2.

B. Motor vehicles operated:

(1) Solely in the transportation of school children and teachers to or from schools;

(2) In a car or van pool arrangement, whereby a prearranged membership group, not exceeding fifteen passengers, including the driver, commute between their residences, or other predetermined location, and their place of employment, and the members of a car or van pool may pay the driver an agreed upon amount as compensation for operating the pool.

(3) By bona fide farmers whose principal occupation is tilling the soil and whose transportation activities consist of transporting products of the forest, soil or waters of this state for hire, charge or compensation to market, for storage or to a place of shipment or manufacture and returning with goods and merchandise for use on their farms;

(4) Exclusively in transportation between a municipality and its airport if uninterrupted between such points and not in excess of nine miles.

(5) In the transportation of voting machines and election supplies from a parish warehouse to polling places and return.

C. Any other person engaged in bona fide transportation as a private carrier, or who being a bona fide agent, subsidiary or affiliate of the same and not otherwise engaged in for hire transportation service and when transporting or distributing its own property or products as an incident of its own business.

Added by Acts 1954, No. 95, §1. Amended by Acts 1960, No. 535, §1; Acts 1962, No. 73, §1; Acts 1965, No. 21, §1; Acts 1966, No. 125, §1; Acts 1974, No. 462, §1; Acts 1976, No. 184, §1; Acts 1976, No. 583, §1; Acts 1978, No. 546, §1, eff. July 12, 1978; Acts 1980, No. 133, §1; Acts 1983, No. 118, §1; Acts 1986, No. 511, §1; Acts 1987, No. 323, §1, eff. July 6, 1987; Acts 1987, No. 688, §1, eff. July 9, 1987; Acts 1988, No. 905, §1, eff. July 26, 1988; Acts 1999, No. 1107, §2; Acts 2012, No. 804, §§1, 2.

{{NOTE: SEE ACTS 1988, NO. 905, §2.}}



RS 45:173 - Contract carriers; liability policy or bond required

§173. Contract carriers; liability policy or bond required

Every motor carrier, as defined in R.S. 45:162(10), not exempted by R.S. 45:177, using the highways shall file with the Louisiana Public Service Commission, a liability insurance policy or bond satisfactory to the commission of a company authorized to do business in this state. For contract carriers of passengers, other than a contract carrier by bus, the policy or bond shall be not less than five thousand dollars for the death or injury to any one person and thirty thousand dollars total liability for any one accident, and for contract carriers of property the policy or bond shall be not less than five thousand dollars for the death or injury to any one person and ten thousand dollars total liability for any one accident.

Acts 1995, No. 301, §2, eff. June 15, 1995; Acts 1999, No. 631, §2.



RS 45:174 - Cancellation of bond or policy

§174. Cancellation of bond or policy

The policy or bond provided in R.S. 45:173 shall provide that ten days' notice in writing shall be given to the commission of intention to cancel the policy or bond. If the policy or bond is cancelled, or in the event it should lapse for any reason, the contract carrier by motor vehicle shall replace the policy or bond with another.



RS 45:175 - Certificate or receipt to be displayed

§175. Certificate or receipt to be displayed

Every contract carrier by motor vehicle shall display in each vehicle a certificate or receipt from the Louisiana Public Service Commission setting forth that the policy or bond required by R.S. 45:173 covering such vehicle has been furnished and filed.



RS 45:176 - Violation of bond requirements

§176. Violation of bond requirements

Whoever violates R.S. 45:173 through R.S. 45:177 shall be fined not more than five hundred dollars, or imprisoned not more than six months, or both, and each day of operation in violation of the above provisions shall be a separate offense.



RS 45:177 - Exemptions; policy or bond

§177. Exemptions; policy or bond

Nothing in R.S. 45:173 through 45:176 shall apply to motor vehicles operated:

(1) In transporting school children and teachers;

(2) In hauling farm products exclusively;

(3) Exclusively for transporting workers to and from any factory or mill located in this state;

(4) For hotel passengers or baggage when used exclusively for its patrons and employees;

(5) And owned by the United States, District of Columbia, any state or any political subdivision of this state;

(6) Or owned, leased, used, or controlled by any farmer, group of farmers or any legally incorporated farmer-owned and controlled cooperative association while engaged in the transportation of his or its agricultural commodities and products, or in the transportation of supplies to his farm, or the farms of the members of such association;

(7) By electric power derived from a fixed overhead wire, furnishing local passenger transportation similar to street railway service;

(8) Exclusively in carrying fruit, live stock poultry products, buttermilk, fresh milk and cream, meats, butter and cheese, produced on the farm, fish (including shell fish), cotton, cotton seed, cotton seed hulls and cotton seed meal, other horticultural or agricultural commodities (not including manufactured products thereof), naval stores and forest products, including lumber, raw materials used in the manufacture of naval stores (but not including manufactured products thereof) from the point of production to market and between any of the following points: farm, market, gin, warehouse, or mill, while the title is still in the producer, and where the net load does not exceed eighteen thousand pounds. "Other agricultural and horticultural commodities" shall include fertilizer, household goods and other supplies transported to farms and dairies for farm and dairy purposes;

(9) Exclusively in the distribution of newspapers;

(10) Exclusively in hauling for the state highway department, or for any parish, city or town in this state;

(11) Exclusively in hauling gravel or other unmanufactured road building material;

(12) In the transportation of persons or property operating under the authority of a municipal ordinance wholly within a municipality or between contiguous municipalities, or within a zone adjacent to and commercially a part of such municipality or municipalities but not exceeding seven miles from the corporate limits, except when such transportation is under a common control, management or arrangement for a continuous carriage or shipment to or from a point without such municipality, municipalities, or zone.



RS 45:178 - License for carrier's vehicle; certificate from public service commission required

§178. License for carrier's vehicle; certificate from public service commission required

A. Neither the vehicle commissioner nor any public official charged with the sale and issuance of license plates and registration certificates for motor vehicles shall sell or issue, or permit to be sold or issued, a certificate or license plate to be used on a motor vehicle of a common or contract carrier in the conduct of such business, unless there is presented a certificate from the Louisiana Public Service Commission certifying that the applicant for the license plate or registration certificate is entitled to use it.

B. Neither the vehicle commissioner nor any public official charged with the sale and issuance of license plates and registration certificates for motor vehicles shall sell or issue, or permit to be sold or issued, a certificate or license plate for a motor vehicle which will be used in the conduct of a business as a motor carrier of passengers pursuant to R.S. 45:164(A) or as a public carrier vehicle as defined in R.S. 45:200.2(2) if the motor vehicle has a reconstructed title as provided in R.S. 32:707 or an equivalent title issued pursuant to the laws of another state.

Acts 2012, No. 566, §2, eff. Oct. 15, 2012.



RS 45:179 - Unlawful purchase or use of registration certificate or license plate

§179. Unlawful purchase or use of registration certificate or license plate

Except as provided for in R.S. 45:172(A)(4), no person engaged in the business of a common carrier or contract carrier shall purchase or use a registration certificate or license plate on any motor vehicle operated by him in conducting such business without presenting to the vehicle commissioner or the public official charged with the selling and issuing of license plates and registration certificates, a certificate from the Louisiana Public Service Commission certifying that he is entitled to use the license plate or registration certificate.

Acts 2012, No. 804, §1.



RS 45:180 - Penalty for unlawful issuance or purchase of license

§180. Penalty for unlawful issuance or purchase of license

Whoever violates R.S. 45:178 or 45:179 shall be fined not more than one hundred dollars, or imprisoned for not more than thirty days, or both.



RS 45:180.1 - Wreckers and towing services

§180.1. Wreckers and towing services

A. Any arrangement, agreement or understanding covering or contemplating the operation or use of wreckers or towing services for hire, charge or compensation or for any benefit amounting to a consideration is a business affected with the public interest. As used in this section, "wreckers or towing services" means any motor vehicle capable of pulling or towing any wrecked, damaged or disabled motor vehicle or any motor vehicle otherwise incapable of self-propulsion. Except as otherwise provided in this section, the provisions of this Chapter shall be applicable to the regulation of this business.

B. The legislature, in the exercise of its police power, hereby finds and declares that the use and operation of wreckers and towing services should be the subject of regulation by the Louisiana Public Service Commission, that there has been within this state a marked increase in the number of such vehicles and the use thereof, that excessive charges have been levied at times by the persons engaging in this business, that the public is not adequately protected from the levy of such charges, that the irresponsible operation of this business is detrimental to the general welfare and that the health, safety and welfare of the public make it imperative that effective, uniform, reasonable and just supervision, regulation and control be exercised over the operation of the business of operating and using such vehicles to insure their responsibility in order that the paramount interest of the public be protected and conserved.

C.(1) The commission has power and authority necessary to supervise, govern, regulate, and control the business of the operation and use of wreckers and towing services, to designate classes and categories of said vehicles, to fix reasonable and just rates, fares, tolls, charges for storage services, or charges for the commodities furnished or services rendered by persons engaging in the operation and use of said vehicles.

(2) The power, authority, and duties of the commission shall include all matters connected with the service to be given or rendered, the records to be kept by persons engaged in said business. Except as otherwise provided, the commission shall have the power to adopt and enforce such reasonable rules, regulations, and modes or procedure as it may deem proper for the discharge of its duties, to summon and compel the attendance of witnesses, to swear witnesses, to compel the production of books and papers, to take testimony under commission and punish for contempt as fully as is provided for by law by the district courts, and to prescribe and require the furnishing and filing of tariffs and schedules.

(3) The commission shall be charged with the duty of policing and enforcing the provisions of this Section. Its duly appointed officers shall have authority to make arrests for violations of any of the provisions of this Section, orders, decisions, rules, and regulations of the commission, or any part or portion thereof, and to serve any notice, order, or subpoena issued by any court, the commission, its secretary, or any employee authorized to issue same, and to this end shall have full authority throughout the state. Such officers upon reasonable belief that any motor vehicle is being operated in violation of any provisions of this Section shall be authorized to require the driver thereof to stop and exhibit the registration certificate issued for such vehicle, to submit to such officers for inspection any and all bills of lading, waybills, invoices, or other evidences of the character of the lading being transported in such vehicle and to permit such officer to inspect the contents of such vehicle for the purpose of comparing same with bills of lading, waybills, invoices, or other evidences of ownership or of transportation for compensation.

(4) It shall be the further duty of such enforcement officers to impound any books, papers, bills of lading, waybills, and invoices which would indicate the transportation service being performed is in violation of this Section, subject to the further orders of the commission.

D. No person shall engage in the business of the operation and use of wreckers and towing services without first having obtained from the commission a wrecker license, the number of which shall be displayed on both sides of every wrecking vehicle he operates. The fee for such license shall not exceed ten dollars.

E. In addition to any other penalties imposed by this Chapter, no person shall violate any of the provisions of this Section or any of the rules, regulations, orders, or decrees of the commission promulgated pursuant to this Section, or engage in the business of the operation and use of wreckers and towing services without first having obtained a common carrier certificate or a contract carrier permit from the commission. Whoever violates the provisions of this Section shall be fined by the commission at open hearing not less than one hundred dollars nor more than one thousand dollars for each violation.

F. Municipalities and parishes may, by ordinance, regulate, control, supervise and govern the business of operation and use of wreckers and towing devices in the manner provided under this section until such time as the public service commission shall pass uniform regulations applicable throughout the state; provided that the authority herein granted to parishes shall not extend to such businesses within the corporate limits within any municipality lying within the parish. The penalty for violation of such ordinances shall be no more severe than those contained in Subsection (E) of this section.

Added by Acts 1968, No. 219, §1. Amended by Acts 1970, No. 56, §1; Acts 1999, No. 1107, §1; Acts 1999, No. 1108, §2.



RS 45:180.2 - Classification of wreckers; license exemptions

§180.2. Classification of wreckers; license exemptions

Wreckers shall be classified as emergency carriers and shall be exempted from the provisions of R.S. 45:178 and R.S. 45:179.

Added by Acts 1974, No. 462, §1.



RS 45:181 - Chauffeur's or driver's license, and "for hire" license plates required

§181. Chauffeur's or driver's license, and "for hire" license plates required

No person shall engage in the business of transporting persons for hire, charge, or compensation over the highways of this state, whether as a common carrier or contract carrier, or as a transportation agency, or to operate as a travel bureau, or to obtain a co-traveler or co-travelers to share the expense of the trip proportionately or otherwise, or to act as an intermediary in connection with the sharing of expense of a trip or trips with a co-traveler or co-travelers unless the person, operator, driver, or chauffeur in charge of the motor vehicle shall have obtained the appropriate driver's license, and unless the motor vehicle so used is equipped with "for hire" license plates to carry passengers for hire.

Acts 1995, No. 301, §2, eff. June 15, 1995.



RS 45:182 - Duty to determine whether license laws complied with

§182. Duty to determine whether license laws complied with

All persons before entering into a contract with the owner, driver or chauffeur of a motor vehicle, whereby the expenses of the trip or trips is to be shared by the co-traveler or co-travelers, shall make a thorough examination of the public records as to whether or not the owner, chauffeur or operator of the motor vehicle has complied with R.S. 45:181.



RS 45:183 - Penalties; license requirement

§183. Penalties; license requirement

Whoever violates R.S. 45:181 or 45:182 shall be fined not less than one hundred dollars nor more than five hundred dollars for each offense, or imprisoned for not less than thirty days nor more than ninety days, or both.



RS 45:184 - Service car defined

§184. Service car defined

A service car is a motor or power-driven vehicle or conveyance that is operated upon the public highways of the state, and which carries passengers or freight for hire or consideration outside of the municipalities of the state.



RS 45:185 - Operators' certificates

§185. Operators' certificates

Operators of service cars must procure from the police jury of the parish in which they reside, certificates as to their ability and skill to operate service cars, and also show their physical fitness and proper eyesight and hearing by a sworn certificate of a reputable physician, which certificates shall accompany the application for permit.



RS 45:186 - Issuance of permit or certificate

§186. Issuance of permit or certificate

When any applicant for a service car permit has complied with the provisions of R.S. 45:184 through 45:191, the clerk of the governing authority of the parish in which he resides, shall issue to him a permit or certificate which will be his authority to operate a service car.



RS 45:187 - Number of passengers

§187. Number of passengers

No owner or operator of any service car designed for five adult persons shall carry more than four adult passengers besides the operator. No owner or operator of any service car designed for seven adult persons shall carry more than six adult passengers besides the operator. In no case shall any service car carry more passengers than the car is designed to seat comfortably.



RS 45:188 - Indemnity bond; service cars

§188. Indemnity bond; service cars

No owner shall operate a service car without first having procured an indemnity bond with good and solvent surety residing in the parish where the service car owner resides, or with a surety company licensed to do business in this state, with the obligation running in favor of any person who may be injured in person or property by the negligence of the operator of the service car. The amount of such surety bond required of the owner of service cars shall not be less than two thousand dollars and an additional sum of five hundred dollars for each passenger over four in number, but in no case shall a bond of more than five thousand dollars be required. The calculation of the amount of the bond shall be based upon the carrying capacity of the service car as shown by the sworn application for license filed with the clerk of the police jury. The bond shall be drawn in favor of the clerk of the court but shall inure to the benefit of anyone in interest who shall have a right of action in his own name. The bond shall be recorded in the office of the recorder of mortgages.



RS 45:189 - Speedometer required; unlawful speed prima facie evidence of negligence

§189. Speedometer required; unlawful speed prima facie evidence of negligence

Every service car shall be supplied and equipped with a speedometer in open view and when any service car is being driven at an unlawful speed, and an accident or a mishap occurs which results in the death of, or injury to, any passenger, such unlawful speed shall be prima facie evidence that the accident or mishap was occasioned by, or resulted through, the negligence of the operator of the service car.



RS 45:190 - Service car" to be displayed on windshield

§190. "Service car" to be displayed on windshield

The words "service car" shall be displayed on the windshield in plain view on all motor-driven vehicles coming under the provisions of R.S. 45:184 through 45:191.



RS 45:191 - Penalty; unlawful operation of service car

§191. Penalty; unlawful operation of service car

Whoever violates R.S. 45:184 through 45:190 shall be fined not more than one hundred dollars or imprisoned not more than ninety days, or both.



RS 45:192 - Imitating another carrier's name, etc.; prima facie evidence of violation; penalty

§192. Imitating another carrier's name, etc.; prima facie evidence of violation; penalty

No person doing business in this state and engaged in the taxicab or livery business or in the operation of automobiles or motor buses for hire or the transportation of passengers for fee, shall represent himself as being an employee, agent, representative or member of another duly incorporated or recognized taxicab firm or corporation engaged in such business other than his own individual company or firm, by imitating the name, color, design or insignia of the taxicabs, buses or automobiles of another duly incorporated company either in general appearance or in any part thereof or in the dress, uniform and insignia of any of its employees, agents or representatives or in any part thereof. The soliciting, receiving or the accepting of passengers while so imitating such other company shall be prima facie evidence of violation.

Whoever violates the provision of this Section shall be fined not less than twenty-five dollars nor more than one hundred dollars or imprisoned for not less than thirty days nor more than six months, or both.



RS 45:193 - Revocation of permit or license

§193. Revocation of permit or license

The collector of revenue shall revoke immediately the permit or license to do business in this state of any person convicted under R.S. 45:192.



RS 45:194 - Repealed by Acts 2008, No. 724, §3, eff. July 6, 2008.

§194. Repealed by Acts 2008, No. 724, §3, eff. July 6, 2008.



RS 45:195 - Repealed by Acts 1958, No. 261, 1

§195. §§195, 196 Repealed by Acts 1958, No. 261, §1



RS 45:197 - Taxicab drivers to show charges on meter; penalty

§197. Taxicab drivers to show charges on meter; penalty

No driver or chauffeur of a taxicab or automobile or other motor propelled vehicle for hire, while in service, shall operate the vehicle, if provided with a meter, without properly pulling the flag attached to the meter or other necessary part of the meter in order to show constantly, to the passenger or his employers the exact charges on the meter as they increase.

Whoever violates this Section shall be fined not more than one hundred dollars, or imprisoned for not less than six months, or both.



RS 45:198 - Repealed by Acts 1972, No. 263, 1

§198. Repealed by Acts 1972, No. 263, §1



RS 45:200.1 - Findings and declaration of policy

PART B. PUBLIC PASSENGER MOTOR VEHICLE RESPONSIBILITY

§200.1. Findings and declaration of policy

The legislature of Louisiana, in the exercise of its police power, hereby finds and declares that the operation of public carrier vehicles (as herein defined) within this state is a business affected with the public interest; that there has been within this state a marked increase in the number of such vehicles, and use thereof, with a consequent increase in hazards to the general public; that such vehicles regularly operate across municipal and parish boundaries; that the public in general, and the users of such vehicles in particular, are not adequately protected against risks resulting from the operation of such vehicles; that uniform remedial legislation is required to correct and eliminate the conditions adversely affecting the public interest, to insure as far as practicable that the public will receive the benefits of more responsible operation of such vehicles; that the health, safety, morals and welfare of the public make it imperative that effective, uniform, reasonable and just supervision, regulation and control be exercised over the operation of such vehicles to ensure their responsibility in order that the paramount interest of the public be protected and conserved, that irresponsible operation of such vehicles detrimental to the public interest be prevented, and that this remedial legislation should be construed liberally and enforced strictly in favor of the public; and that penalties for violations should be prescribed.

Added by Acts 1962, No. 404, §1.



RS 45:200.2 - Definitions

§200.2. Definitions

The following words, when used in R.S. 45:200.1 through 45:200.15 have the meanings ascribed to them in this Section except when a different meaning is expressly stated or clearly indicated by the context.

(1) "Certificate" means a formal printed or written certificate of public necessity and convenience issued to an owner of a public carrier vehicle by municipal or parochial authority, evidencing consent of such authority to operation of such vehicle.

(2) "Public carrier vehicle" means and includes any motor vehicle, having a normal seating capacity of less than ten passengers, used for the transportation of passengers for hire over any streets by a route or to a destination controlled by the passenger. Nothing herein contained shall be construed to include carriers by motor vehicle subject to the jurisdiction of the Louisiana Public Service Commission under R.S. 45:161 et seq., or engaged solely in interstate commerce.

(3) "Person" means and includes any individual, corporation, association, and their lessees, assigns, trustees or receivers.

(4) "Street" means and includes any street, avenue, road, park, parkway, highway or other public place in the state of Louisiana, including all municipalities and parishes thereof.

Added by Acts 1962, No. 404, §1.



RS 45:200.3 - Necessity of municipal or parochial consent for operation of public carrier vehicles

§200.3. Necessity of municipal or parochial consent for operation of public carrier vehicles

No public carrier vehicle shall be operated upon any street in any municipality or parish until the owner thereof shall have applied for, and shall have received, from the municipality or parish, a certificate issued by the duly designated authority thereof. No such certificate as a public carrier vehicle shall be issued to an owner to operate any vehicle with a reconstructed title as provided in R.S. 32:707 or an equivalent title issued pursuant to the laws of another state.

Added by Acts 1962, No. 404, §1; Acts 2012, No. 566, §2, eff. Oct. 15, 2012.



RS 45:200.4 - Insurance of each public carrier vehicle

§200.4. Insurance of each public carrier vehicle

No such certificate shall be issued until the owner of the public carrier vehicle shall first have filed with the duly designated authority of the municipality or parish in which such operation is permitted, a policy of liability insurance issued by an insurance company authorized to do business in this state. The insurance policy shall provide for payment of a sum not less than twenty-five thousand dollars to satisfy all claims for damages by reason of bodily injury to, or death of, any one person resulting from any one accident, and, subject to the limit for one person, for payment of a sum not less than fifty thousand dollars to satisfy all claims for damages by reason of bodily injury to, or death of, two or more persons, resulting from any one accident, and for payment of a sum not less than twenty-five thousand dollars to satisfy all claims for damage to property resulting from any one accident, by reason of the ownership, operation, maintenance or use of such vehicle upon any street.

Added by Acts 1962, No. 404, §1; Acts 2010, No. 895, §1.



RS 45:200.5 - Blanket insurance policy

§200.5. Blanket insurance policy

If such owner operates more than one public carrier vehicle, he may file with the duly designated authority of the municipality or parish, in lieu of the policy required by R.S. 45:200.4, a policy or policies of liability insurance issued by a company or companies authorized to do business in this state, insuring payment of claims for each public carrier vehicle operated by such owner in the amounts provided in R.S. 45:200.4.

Added by Acts 1962, No. 404, §1.



RS 45:200.6 - Self-insurance

§200.6. Self-insurance

In lieu of the insurance coverage required under R.S. 45:200.4, or permitted under R.S. 45:200.5, the owner of one or more public carrier vehicles may act as self-insurer, provided that he shall have filed, and shall refile annually, with the duly designated authority of the municipality or parish, a financial statement certified by a certified public accountant showing an unencumbered net worth of such owner in excess of one hundred thousand dollars in current assets within the state of Louisiana; and shall also have filed with such authority a policy or policies of liability insurance issued by one or more underwriters or insurance companies amenable to suit in Louisiana, insuring payment of claims for each public carrier vehicle operated by such owner, in the amounts fixed in R.S. 45:200.4 in excess of a maximum of fifteen thousand dollars for personal injury to, or death of, any one person, resulting from any one accident, and, subject to such limit for one person, a maximum of thirty thousand dollars for personal injury to, or death of, two or more persons, resulting from any one accident. The certificate or certificates of such owner shall be effective, and operation thereunder shall be permitted, only so long as the insurance shall remain in force as herein provided.

Added by Acts 1962, No. 404, §1.



RS 45:200.7 - Effectiveness of certificate

§200.7. Effectiveness of certificate

The certificate for any public carrier vehicle or vehicles of an owner thereof shall be effective, and operation shall be permitted thereunder, only so long as the insurance required under R.S. 45:200.4, or permitted under R.S. 45:200.5, as to such vehicle or vehicles shall remain in force as therein provided, or the statement of financial responsibility required under R.S. 45:200.6 shall be filed currently each year and the insurance required under said Section shall remain in force with regard thereto.

Added by Acts 1962, No. 404, §1.



RS 45:200.8 - Appointment of secretary of state as agent to receive service of process

§200.8. Appointment of secretary of state as agent to receive service of process

A. The acceptance by an owner of a public carrier vehicle or vehicles, of a certificate issued by the duly designated authority of a municipality or parish, shall be deemed appointment, by such owner, of the secretary of state of Louisiana, to be his true and lawful attorney for service of process, upon whom may be served all lawful process, whether issued out of a court or by other lawful authority, in any action or proceeding involving such owner by reason of the ownership, operation, maintenance or use of such vehicle or vehicles upon any street; and acceptance of such certificate shall constitute agreement by such owner that any such process against him so served shall be of the same legal force and validity as if served on him personally.

B. When any process or pleadings are served upon the secretary of state, it shall be by duplicate copies, one of which shall be filed in the office of the secretary of state and the other immediately forwarded by the secretary of state by registered or certified mail or by commercial courier as defined in R.S. 13:3204(D), when the person to be served is located outside of this state to the address shown on such certificate of such owner against whom the process and pleadings are directed. The secretary of state shall note on the copy retained the date, the manner and other particulars of service, and disposition of the forwarded copy.

C. To facilitate service of process on such owners, the duly designated authority of each municipality and parish shall make and deliver in January of each year to the secretary of state, printed or typed certified lists giving in alphabetical order, the full names and addresses of all owners of public carrier vehicles holding valid certificates issued by said authority.

Added by Acts 1962, No. 404, §1; Acts 1999, No. 395, §5; Acts 2012, No. 544, §4.



RS 45:200.9 - Certificate of compliance; contents; filing and posting

§200.9. Certificate of compliance; contents; filing and posting

Upon filing, by the owner of a public carrier vehicle or vehicles, of the required financial statement or insurance policy, the duly designated authority of the municipality or parish shall issue a certificate for each such vehicle. This certificate shall show that the owner of such vehicle has complied with the requirements of this section, and shall recite the full name of the owner of the vehicle and of the insurer together with the number and date of expiration of the policy, a description of the vehicle insured thereunder, and the number thereof. The original certificate shall be posted conspicuously within the vehicle. The issuing officer shall retain and preserve a duplicate of the certificate.

Added by Acts 1962, No. 404, §1.



RS 45:200.10 - Operation in more than one municipality or parish, filing of insurance policy, statement and copies of certificate

§200.10. Operation in more than one municipality or parish, filing of insurance policy, statement and copies of certificate

When a public carrier vehicle operates in more than one municipality or parish, the insurance policy required by R.S. 45:200.4, or permitted under R.S. 45:200.5 and 45:200.6, together with the statement of financial responsibility required under R.S. 45:200.6, shall be filed with the duly designated authority of the municipality or parish in which the owner has his principal place of business, who shall issue copies of the certificate, which shall be filed by the owner with the duly designated authority of every other municipality or parish in which said vehicle is operated.

Added by Acts 1962, No. 404, §1.



RS 45:200.11 - Other automobile laws applicable

§200.11. Other automobile laws applicable

Nothing in R.S. 45:200.1-45:200.15 shall exempt any person owning or operating any public carrier vehicle from complying with all applicable laws and municipal and parochial ordinances relating to the ownership, registration and operation of automobiles in this state.

Added by Acts 1962, No. 404, §1.



RS 45:200.12 - Name of owner and number of certificate to be painted on vehicle

§200.12. Name of owner and number of certificate to be painted on vehicle

The full name of the owner of each public carrier vehicle operated as a taxicab, and the number of the vehicle's certificate, shall be painted conspicuously on each side of the vehicle in letters and figures at least two inches high.

Added by Acts 1962, No. 404, §1.



RS 45:200.13 - Effect on certificates previously issued; new certificates required

§200.13. Effect on certificates previously issued; new certificates required

Certificates of public necessity and convenience heretofore issued by municipalities or parishes and now validly outstanding are hereby recognized as valid hereunder for a period not to exceed sixty days from the effective date of R.S. 45:200.1-45:200.15, and each such certificate shall become null and void and deemed revoked at the end of said period.

Added by Acts 1962, No. 404, §1.



RS 45:200.14 - Enforcement

§200.14. Enforcement

The provisions of R.S. 45:200.1-45:200.15 may be enforced by appropriate civil remedy in any court of competent jurisdiction by governmental authority or by any person having an interest affected, directly or indirectly, by any violation thereof.

Added by Acts 1962, No. 404, §1.



RS 45:200.15 - Violations

§200.15. Violations

A. Any person who shall operate a public carrier vehicle upon any street without complying with, or in violation of, any provision of R.S. 45:200.1-45:200.14 shall be guilty of a misdemeanor, and shall be fined not less than one hundred dollars nor more than one thousand dollars, or imprisoned for not less than sixty days nor more than one year, or both.

B. Conviction hereunder shall, if so ordered, carry with it cancellation of the certificate or certificates involved, permanently or for a fixed period, as the court shall direct. No such certificate shall be re-issued in favor of the person in whose name it stood when cancelled permanently, as herein provided, except by authority of a judge of the court which ordered its cancellation.

C. Violation by a partnership, corporation or association shall be presumptive evidence of such violation by all partners, officers and directors thereof, and any such partner, officer or director who knowingly, or without exercise of due and reasonable care and inquiry, consented to, permitted or approved, directly or indirectly, such violation, in whole or in part, shall be subject to the penalties hereinabove provided.

Added by Acts 1962, No. 404, §1.



RS 45:200.16 - Construction

§200.16. Construction

The Legislature hereby declares that R.S. 45:200.1 through 45:200.15 is remedial in nature and shall be construed liberally in favor of the public in general, and the users of public carrier vehicles in particular, and to exact strict compliance by the owners and operators of public carrier vehicles with the requirements of R.S. 45:200.1-45:200.14.

Acts 1962, No. 404, §2.



RS 45:200.17 - Short title

§200.17. Short title

R.S. 45:200.1 through 45:200.16 shall be known and may be cited as "The Public Passenger Motor Vehicle Responsibility Law".

Acts 1962, No. 404, §4.



RS 45:201.1 - Short title

PART C. TRANSPORTATION NETWORK COMPANY

MOTOR VEHICLE RESPONSIBILITY

§201.1. Short title

The provisions of this Part shall be known and may be cited as "The Transportation Network Company Motor Vehicle Responsibility Law".

Acts 2015, No. 266, §1, eff. June 29, 2015.



RS 45:201.2 - Findings and declaration of policy

§201.2. Findings and declaration of policy

The Legislature of Louisiana, in the exercise of its police power, hereby finds and declares that the activities of transportation network companies and their participating drivers within this state is a business affected with the public interest; that there has been within this state a marked increase in transportation network company services with a consequent increase in hazards to the general public; that transportation network companies and their participating drivers regularly operate across municipal and parish boundaries; that the public in general, and the users of transportation network company services in particular, are not adequately protected against risks resulting from the provision of transportation network company services; that uniform remedial legislation is required to correct and eliminate the conditions adversely affecting the public interest, to insure as far as practicable that the public will receive the benefits of more responsible provision of transportation network company services; that the health, safety, morals, and welfare of the public make it imperative that effective, uniform, reasonable and just supervision, regulation and control be exercised over the operation of transportation network companies and their participating drivers to ensure their responsibility in order that the paramount interest of the public be protected and conserved, that irresponsible provision of transportation network company services detrimental to the public interest be prevented, and that this remedial legislation should be construed liberally and enforced strictly in favor of the public; and that penalties for violations should be prescribed.

Acts 2015, No. 266, §1, eff. June 29, 2015.



RS 45:201.3 - Applicability

§201.3. Applicability

A. Notwithstanding any other provision of this Title to the contrary, this Part shall apply to transportation network companies and their participating drivers as defined in R.S. 45:201.4.

B. The provisions of this Part shall not apply to any person or vehicle subject to the provisions of Part B of this Chapter.

C. Nothing herein shall be construed to include carriers by motor vehicle subject to the jurisdiction of the Public Service Commission under the provisions of Part A of this Chapter or engaged solely in interstate commerce.

D. Nothing in R.S. 45:201.3 through 201.9 shall exempt any transportation network company or participating driver from complying with all applicable laws and municipal and parochial ordinances relating to the ownership, registration, and operation of automobiles in this state.

Acts 2015, No. 266, §1, eff. June 29, 2015.



RS 45:201.4 - Definitions

§201.4. Definitions

The following terms, as used in this Part, have the meanings ascribed to them in this Section except when a different meaning is expressly stated or clearly indicated by the context:

(1) "Bodily injury" means claims for general and special damages for personal injury arising under Civil Code Article 2315.

(2) "Digital network" means any online-enabled application, software, website or system offered or utilized by a transportation network company that enables the prearrangement of rides with transportation network company drivers.

(3) "Personal vehicle" means a vehicle that is used by a transportation network company driver and is owned, leased, or otherwise authorized for use by the transportation network company driver. A personal vehicle is not a vehicle subject to Parts A and B of this Chapter or engaged solely in interstate commerce.

(4) "Prearranged ride" means the provision of transportation by a driver to a rider that commences when a driver accepts a ride requested by a person through a digital network controlled by a transportation network company, continues during the driver transporting a requesting rider, and ends when the last requesting rider departs from the personal vehicle. A prearranged ride does not include shared expense van pool services, as defined pursuant to R.S. 45:162(18), or shared expense car pool services, as defined pursuant to R.S. 45:162(1), transportation provided using a vehicle subject to Part A or B of this Chapter or engaged solely in interstate commerce.

(5) "Pre-trip acceptance period" means any period of time during which a driver is logged on to the transportation network company's digital network and is available to receive transportation requests but is not engaged in a prearranged ride as defined in Paragraph (4) of this Section.

(6) "Transportation network company" means a person, whether natural or juridical, that uses a digital network to connect transportation network company riders to transportation network company drivers who provide prearranged rides, or a person, whether natural or juridical, that provides a technology platform to a transportation network company rider that enables the transportation network company rider to schedule a prearranged ride.

(7) "Transportation network company driver" or "driver" means a person who receives connections to potential passengers and related services from a transportation network company in exchange for payment of a fee to the transportation network company, and who uses a personal vehicle to offer or provide a prearranged ride to persons upon connection through a digital network controlled by a transportation network company in return for compensation or payment of a fee.

(8) "Transportation network company rider" or "rider" means a person who uses a transportation network company’s digital network to connect with a transportation network driver who provides prearranged rides to the rider in the driver's personal vehicle between points chosen by the rider.

Acts 2015, No. 266, §1, eff. June 29, 2015.



RS 45:201.5 - Agreements; mandatory disclosures; prohibited provision; choice of law and forum

§201.5. Agreements; mandatory disclosures; prohibited provision; choice of law and forum

A. The transportation network company shall disclose the following in writing to each transportation network company driver before he is initially allowed to accept a request for a prearranged ride on the transportation network company's digital network:

(1) The insurance coverage, including the types of coverage and the limits for each coverage, which the transportation network company provides while the transportation network company driver uses a personal vehicle in connection with a transportation network company's digital network.

(2) That the transportation network company driver's own automobile insurance policy may or may not provide any coverage while the driver is logged on to the transportation network company's digital network during the pre-trip acceptance period or is engaged in a prearranged ride, depending on its terms.

B. To the extent that any agreement between a transportation network company and a driver or rider, or between a driver and a rider addresses liability, any provision that, in advance, excludes or limits the liability of one party for causing bodily injury to the other party is null.

C. Jurisdiction for any bodily injury or property damage claims resulting from the negligence or fault of a transportation network driver during a prearranged ride, or the offer or acceptance thereof, shall be exclusively conducted in a court of competent jurisdiction in the state of Louisiana, with all choice of law conflicts resolved in accordance with Louisiana law with respect to bodily injury or property damage claims. Nothing in this Section shall prohibit any transportation network company, transportation network company driver, and transportation network company rider from agreeing, by contract, to submit any contractual or other disputes to arbitration.

Acts 2015, No. 266, §1, eff. Jan. 1, 2016.



RS 45:201.6 - Requirements for insurance

§201.6. Requirements for insurance

A. A transportation network company driver or a transportation network company on the driver's behalf shall maintain primary automobile insurance that meets the requirements of this Section.

B. Automobile insurance during the pre-trip acceptance period shall:

(1) Be in the amount of not less than fifty thousand dollars for death and bodily injury per person, not less than one hundred thousand dollars for death and bodily injury per incident, and not less than twenty-five thousand dollars for property damage.

(2) Include uninsured and underinsured motorist coverage to the extent required by R.S. 22:1295.

C. Automobile insurance during a prearranged ride shall:

(1) Be in the amount of not less than one million dollars for death, bodily injury, and property damage.

(2) Include uninsured and underinsured motorist coverage to the extent required by R.S. 22:1295.

D.(1) The obligation to maintain the insurance coverage required by this Section may be satisfied by a policy of insurance procured by:

(a) A transportation network company driver.

(b) A transportation network company.

(c) A combination of Subparagraphs (a) and (b) of this Paragraph.

(2) A transportation network company may satisfy its obligations under this Section through a policy of insurance obtained by a participating driver pursuant to Subparagraph (1)(a) or (1)(c) of this Subsection only if the transportation network company verifies that the policy is maintained by the driver and is specifically written to cover the driver's use of a vehicle related to a transportation network company's digital network.

E. Coverage under an automobile insurance policy maintained by a transportation network company shall not be dependent on a personal automobile insurer first denying a claim nor shall a personal automobile insurer be required to first deny a claim.

F. If insurance maintained by a transportation network company driver to fulfill the insurance requirements of this Section has lapsed or does not provide the coverage required by this Section, the transportation network company shall provide the coverage required by this Section beginning with the first dollar of a claim and shall have the duty to defend such claim.

G. A policy of insurance procured pursuant to this Section:

(1) Shall recognize that the driver is a transportation network company driver or otherwise uses a personal vehicle to transport riders for compensation and covers the driver during the pre-trip acceptance period, a prearranged ride, or both.

(2) May be placed with an authorized insurer or with a surplus lines insurer pursuant to R.S. 22:432.

(3) Shall be deemed to satisfy the Motor Vehicle Safety Responsibility Law, R.S. 32:851 et seq.

H. The transportation network company shall file proof of its compliance with the insurance requirements of this Section with any parish or municipality that requires or requests such a filing.

Acts 2015, No. 266, §1, eff. Jan. 1, 2016.



RS 45:201.7 - Automobile insurance provisions

§201.7. Automobile insurance provisions

A.(1) Insurers that write automobile insurance in this state may exclude any or all coverage afforded under the policy issued to an owner or operator of a personal vehicle for any loss or injury that occurs while a driver is logged on to a transportation network company's digital network during the pre-trip acceptance period or while a driver is engaged in a prearranged ride. This right to exclude coverage shall apply to any or all coverage in an automobile insurance policy including but not limited to:

(a) Liability coverage for bodily injury.

(b) Liability coverage for property damage.

(c) Uninsured and underinsured motorist coverage.

(d) Medical payments coverage.

(e) Comprehensive physical damage coverage.

(f) Collision physical damage coverage.

(2) The exclusions permitted in this Subsection shall apply notwithstanding any requirement under the Motor Vehicle Safety Responsibility Law, R.S. 32:851 et seq. or other laws. Nothing in this Section implies or requires that a personal automobile insurance policy provide coverage while the driver is logged on to the transportation network company's digital network during the pre-trip acceptance period, while the driver is engaged in a prearranged ride, or while the driver otherwise uses a vehicle to transport passengers for compensation.

(3) Nothing in this Part shall be deemed to preclude an insurer from providing coverage for the transportation network company driver's vehicle, if it chooses to do so by contract or endorsement.

B.(1) Automobile insurers that exclude the coverage described in R.S. 45:201.6 shall have no duty to defend or indemnify any claim expressly excluded thereunder. Nothing in this Part shall be deemed to invalidate or limit an exclusion contained in a policy including any policy in use or approved for use in this state prior to the effective date of this Part that excludes coverage for vehicles used to carry persons or property for a charge or available for hire by the public.

(2) An automobile insurer that defends or indemnifies a claim against a driver that is excluded under the terms of its policy shall have a right of contribution against other insurers that provide automobile insurance to the same driver in satisfaction of the coverage requirements of R.S. 45:201.6 at the time of loss.

C. If a transportation network company's insurer makes a payment for a claim covered under comprehensive coverage or collision coverage, the transportation network company shall cause its insurer to issue the payment directly to the repair facility or jointly to the owner of the vehicle and the primary holder of any security interest, privilege, or lien on the covered vehicle. No fine shall result for a violation of this Subsection.

Acts 2015, No. 266, §1, eff. Jan. 1, 2016.



RS 45:201.8 - Cooperation with investigation

§201.8. Cooperation with investigation

In a claims coverage investigation, within ten business days of a request for information, a transportation network company and any insurer potentially providing coverage under R.S. 45:201.6 shall cooperate to facilitate the exchange of relevant information with directly involved parties and any insurer of the transportation network company driver if applicable, including the precise times that a transportation network company driver logged on and off the transportation network company's digital network in the twelve-hour period immediately preceding and in the twelve-hour period immediately following the accident and disclose to one another a clear description of the coverage, exclusions, and limits provided under any automobile insurance maintained under R.S. 45:201.6.

Acts 2015, No. 266, §1, eff. June 29, 2015.



RS 45:201.9 - Proof of insurance

§201.9. Proof of insurance

A transportation network company driver shall carry written or digital proof of coverage satisfying R.S. 45:201.6 with him at all times during his use of a vehicle in connection with a transportation network company's digital network. In the event of an accident, a transportation network company driver shall provide this insurance coverage information to the directly interested parties, automobile insurers, and investigating police officers, upon request pursuant to R.S. 32:863.1. Upon such request, a transportation network company driver shall also disclose to directly interested parties, automobile insurers, and investigating police officers, whether he was logged on to the transportation network company's digital network or on a prearranged ride at the time of an accident.

Acts 2015, No. 266, §1, eff. Jan. 1, 2016.



RS 45:201.10 - Enforcement

§201.10. Enforcement

The provisions of R.S. 45:201.5 through 201.9 may be enforced by appropriate civil remedy in any court of competent jurisdiction by any governmental authority.

Acts 2015, No. 266, §1, eff. June 29, 2015.



RS 45:201.11 - Violations

§201.11. Violations

Any person who shall operate a vehicle upon any street in violation of R.S. 45:201.6 shall be guilty of a misdemeanor, and shall be fined not less than one hundred dollars nor more than one thousand dollars, or imprisoned for not less than sixty days nor more than one year, or both.

Acts 2015, No. 266, §1, eff. June 29, 2015.



RS 45:201.12 - Construction

§201.12. Construction

The legislature hereby declares that R.S. 45:201.3 through 201.9 are remedial in nature and shall be construed liberally in favor of the public in general, and the users of transportation network company services in particular, and to exact strict compliance by transportation network companies and their participating drivers with the requirements of R.S. 45:201.5 through 201.9.

Acts 2015, No. 266, §1, eff. June 29, 2015.



RS 45:201.13 - Appointment of secretary of state as agent to receive service of process

§201.13. Appointment of secretary of state as agent to receive service of process

A. The acceptance by a transportation network company of participating drivers or customers in this state, shall be deemed an appointment, by the transportation network company, of the Louisiana Secretary of State, to be its true and lawful attorney for service of process, upon whom may be served all lawful process, whether issued out of a court or by other lawful authority, in any action or proceeding involving the transportation network company by reason of the transportation network company services it provides in this state; and acceptance of participating drivers or customers shall constitute agreement by the transportation network company that any service of process served against it shall be of the same legal force and validity as if served on it personally.

B. When any process or pleadings are served upon the secretary of state, it shall be by duplicate copies, one of which shall be filed in the office of the secretary of state and the other immediately forwarded by the secretary of state by registered or certified mail or by commercial courier as defined in R.S. 13:3204(D), when the person to be served is located outside of this state to the address shown on such process or pleadings of the person to whom the process and pleadings are directed. The secretary of state shall note on the copy retained by him the date, the manner and other particulars of service, and disposition of the forwarded copy.

Acts 2015, No. 266, §1, eff. June 29, 2015.



RS 45:251 - PIPE LINES

CHAPTER 5. PIPE LINES

PART I. PETROLEUM PIPE LINES

§251. Common carrier, petroleum, pipe line defined

As used in this Chapter, the following terms have the meaning ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Common carrier" includes all persons engaged in the transportation of petroleum as public utilities and common carriers for hire; or which on proper showing may be legally held a common carrier from the nature of the business conducted, or from the manner in which such business is carried on.

(2) "Petroleum" means crude petroleum, crude petroleum products, distillate, condensate, liquefied petroleum gas, any hydrocarbon in a liquid state, any product in a liquid state which is derived in whole or in part from any hydrocarbon, and any mixture or mixtures thereof; provided, however, that such term shall not include methanol synthetically produced from coal, lignite, or petroleum coke.

(3) "Pipe line" includes the real estate, rights of way, pipe in line, telephone and telegraph lines or other communication systems, tank facilities as herein designated, and necessary for the proper conduct of its business as a common carrier, all fixtures, equipment and personal property of every kind owned, controlled, operated, used or managed, in connection with, or to facilitate the transportation, distribution and delivery of petroleum through lines constructed of pipe.

Amended by Acts 1964, No. 28, §1; Acts 1968, Ex.Sess., No. 6, §1; Acts 1980, No. 109, §1.



RS 45:252 - Pipe lines declared common carriers; control by public service commission

§252. Pipe lines declared common carriers; control by public service commission

All pipe lines through which petroleum is conveyed from one point in this state to another point in the state are declared to be common carriers as defined in R.S. 45:251 and are placed under the control of and subject to regulation by the Louisiana Public Service Commission.



RS 45:253 - Power of commission

§253. Power of commission

The Louisiana Public Service Commission shall adopt, change, or make reasonable charges or regulations to regulate all common carrier pipe lines through which petroleum is conveyed from one point in the state to another point in the state.



RS 45:254 - Expropriation; telegraph and telephone lines; utilizing streams, highways, etc.

§254. Expropriation; telegraph and telephone lines; utilizing streams, highways, etc.

All persons included in the definition of common carrier pipe lines as set forth in R.S. 45:251 have the right of expropriation with authority to expropriate private property under the state expropriation laws for use in its common carrier pipe line business, and have the right to lay, maintain and operate pipe lines, together with telegraph and telephone lines necessary and incident to the operation of these pipe lines, over private property thus expropriated, and have the further right to lay, maintain and operate pipe lines along, across, over and under any navigable stream or public highway, street, bridge or other public place, and also have the authority, under the right of expropriation herein conferred, to cross railroads, street railways, and other common carrier pipe lines by expropriating property necessary for the crossing under the expropriation laws of this state. The right to run along, across, over or under any public road, bridge or highway, as before provided for, may be exercised only upon condition that the traffic thereon is not interfered with, and that such road or highway is promptly restored to its former condition of usefulness, at the expense of the pipe line owner, the restoration to be subject also to the supervision and approval of the proper local authorities, and, provided, that in the exercise of the privilege herein conferred, owners or operators of these pipe lines shall compensate the parish, municipality or road district, respectively, for any damage done to such public road, in the laying of pipe lines, telegraph or telephone lines, along, under, over or across the same. Nothing in this Section shall be construed to grant any pipe line company the right to use any public street or alley of any incorporated city, town or village, except by express permission from the city or other governing authority.



RS 45:255 - Regulations of commission; petition, notice and hearing; reparations

§255. Regulations of commission; petition, notice and hearing; reparations

The Louisiana Public Service Commission shall establish and enforce reasonable rates and regulations for gathering, transporting, loading and delivering petroleum, by any common carrier as defined in R.S. 45:251, and for the furnishing and use of reasonable tank facilities necessary and incident to such transportation and that may be necessary, in its capacity as a common carrier only, to take care, for a reasonable time, of all petroleum transported by it, and to prescribe and enforce regulations for control of these common carriers in respect to their pipe lines and receiving, tanking, delivering, transferring and loading facilities. It shall exercise this power upon petition by any person showing a substantial interest in the subject. No order requiring the furnishing of such facilities or establishing or prescribing rates, rules and regulations shall be made, except after hearing after at least ten days and not more than thirty days notice to the person owning, controlling, managing or operating the pipe lines affected. If any rate shall be filed by any pipe line and a complaint or petition to reduce the rate is filed by any shipper or owner of petroleum, and such complaint is sustained in whole or in part, all owners and shippers of petroleum, who shall have paid rates so filed by the pipe line have the right to reparation or reimbursement of all excess in transportation charges above the proper rate as finally determined, on all shipments made within six months prior to the date of the filing of the complaint.



RS 45:256 - Connections with other carriers; facilities for receipt and delivery of petroleum; duty to receive

§256. Connections with other carriers; facilities for receipt and delivery of petroleum; duty to receive

Every common carrier as defined in R.S. 45:251 shall exchange petroleum tonnage with each like common carrier and shall furnish reasonable connections and facilities for the interchange of this tonnage, subject to such reasonable rates and regulations as may be fixed by the commission. And any such common carrier under like rules and regulations shall be required to install and maintain reasonable facilities for the receipt and delivery of petroleum at such points along its lines as may be reasonably necessary for the proper conduct of its business as a common carrier.

No carrier shall be required to receive or transport any petroleum, except such as may be marketable as defined under reasonable rules and regulations to be established by the commission which is required to make reasonable rules for the ascertainment of the amount of water and other foreign matter in oils tendered for transportation and for deduction therefor and for the amount of deduction, if any, to be made for temperature, leakage, seepage, and evaporation; provided that the recital herein of particular powers on the part of the commission shall not be construed to limit the general powers conferred by this Chapter.



RS 45:257 - Finality of commission's decision; injunction

§257. Finality of commission's decision; injunction

Every order, decision, rule, rate and regulation of the commission adopted under this Chapter shall go into effect at such time as may be fixed by the commission and shall remain in effect and be complied with, unless and until set aside by the commission or by a final judgment of a court of competent jurisdiction in a suit to set aside and annul the same. But nothing contained in this Section shall deny to any court of competent jurisdiction the right to suspend such order, decision, rule, rate or regulation by injunction or otherwise, upon bond in amount and condition as may be fixed by the court; provided that in the event such order or injunction is set aside by final judgment, any parties showing interest and injury may sue and recover on the bond.



RS 45:258 - Tariffs; reports to commission; investigations; complaints; summoning witnesses; suits; process

§258. Tariffs; reports to commission; investigations; complaints; summoning witnesses; suits; process

All common carriers of petroleum shall make and publish their tariffs and charges according to such reasonable rules and regulations as may be prescribed by the commission, which may require them to make reports and may investigate all their books and records kept in connection with their business. Upon petition of any shipper alleging injury or showing substantial basis to fear injury by reason of inadequate facilities as defined in this Chapter, the commission may require from such common carrier pipe line, reports duly verified under oath, of the total quantities of petroleum, owned by such pipe line as held by them in its distribution system, provided no publicity shall be given by the commission to the reports as to stock of petroleum on hand of any particular pipe line, but the commission in its discretion, may make public the aggregate amounts held by all pipe lines making these reports, and of the aggregate unfilled storage capacity and where situated. The commission has authority to hear and determine complaints, to require attendance of witnesses, pay their expenses and to institute suits and sue out such writs and process as may be necessary for the enforcement of its orders.



RS 45:259 - Discrimination; limit of petroleum carrier required to receive in one day; expert to be employed to aid commission

§259. Discrimination; limit of petroleum carrier required to receive in one day; expert to be employed to aid commission

No common carrier in its operations as such shall discriminate against shippers or owners of petroleum, in regard to facilities furnished, or service rendered, or rates charged under same or similar circumstances in the transportation of petroleum, nor shall there be any discrimination in favor of the transportation of petroleum, produced or purchased by itself, directly or indirectly. In this connection, common carrier pipe lines shall be considered as shippers or receivers of petroleum, produced or purchased by themselves, directly or indirectly, and handled through their facilities. No such carrier in its operations shall, directly or indirectly, charge, demand, collect or receive from any one a greater or less compensation for any service rendered than from another for a like and contemporaneous service; but this shall not limit the right of the commission to prescribe different rules and regulations or different rates for transportation from or to other places, as it may determine. Nor shall any carrier be guilty of discrimination when obeying any order of the commission. When there shall be offered for transportation more petroleum than can be transported immediately, it shall be equitably and ratably apportioned. The commission shall make and enforce general or specific regulations in this regard. Subject to these provisions, pipe lines shall accept ratably and equitably for transportation all marketable petroleum tendered; but no common carrier pipe line shall at any time be required to receive for shipment from any person, in excess of three thousand barrels of petroleum in any one day.

The commission may employ a competent expert, or experts, possessing experience in the business of producing and transporting petroleum, to aid the commission in carrying out the provisions of this Chapter; the selection of such agent, or agents, shall be made from among those recommended by the oil producing interests of the state.



RS 45:260 - Rules and regulations, general or applicable to particular fields

§260. Rules and regulations, general or applicable to particular fields

The commission shall make and enforce all other needful rules and regulations, either general in their nature or applicable to particular oil fields, covering fully the duties of common carrier pipe lines as defined in R.S. 45:251.



RS 45:261 - Delivery of identical petroleum or delivery from common stock at destination

§261. Delivery of identical petroleum or delivery from common stock at destination

Pipe lines included in the provisions of this Chapter, at their election, may deliver to the consignee either the identical petroleum received for transportation, subject to such consequences of mixing with other petroleum, as are incident to pipe line transportation, or they may make delivery from their common stock at destination; but if the latter be done the delivery shall be of substantially like kind and equal market value.



RS 45:262 - Suits to set aside commission's orders

§262. Suits to set aside commission's orders

When any order of the Louisiana Public Service Commission made and entered upon its records, under the jurisdiction and powers vested in it under this Chapter, shall be objected to by any party in interest, that party may, within three months after the order is made and becomes effective, and not thereafter, file in a court of competent jurisdiction at the domicile of the commission a petition setting forth the particular cause of objection to the order or regulation complained of. All such cases shall be tried in the same manner as ordinary civil cases and shall be given precedence over all other civil cases in that court, and shall be heard and determined as speedily as possible to the end that the public interests may not suffer by reason of such proceeding. The court may affirm the order of the commission complained of or change, modify, alter, or set aside the order, as justice may require.



RS 45:263 - Procedure before commission and on review to be that used in similar cases

§263. Procedure before commission and on review to be that used in similar cases

Except as herein otherwise provided, the rules of practice and procedure prescribed and enforced with respect to proceedings before the commission in other matters over which it has jurisdiction, shall apply to and govern proceedings before the commission under this Chapter. The right of and delays for appeal from the judgment of any trial court rendered hereunder, and the delays therefor, shall be the same as now or may hereafter be fixed by the constitution and laws of Louisiana governing appeals in other cases affecting the rules, orders and regulations of the commission.



RS 45:264 - Violation of law by carrier; penalty recoverable by state or person discriminated against

§264. Violation of law by carrier; penalty recoverable by state or person discriminated against

No common carrier as defined in R.S. 45:251, shall wilfully violate any provision of this Chapter, or fail to perform any duty imposed by this Chapter or fail to obey any valid order of the commission when not stayed or suspended by order of court.

Whoever violates this Section shall be fined not less than one hundred dollars, nor more than five thousand dollars for each offense, such penalty to be recoverable at the suit of the Attorney General in the name of the state and for its own use. This penalty may also be recovered by and for the use of any person against whom there shall have been an unlawful discrimination as defined in this Chapter, the suit to be brought in the name and for the use of the party aggrieved.



RS 45:265 - Violation of law by carrier's owners, officers, etc.

§265. Violation of law by carrier's owners, officers, etc.

No owner, officer, agent or employee of a common carrier shall wilfully violate any of the provisions of this Chapter forbidding discrimination on the part of such carriers. Each violation of such provisions shall be deemed a separate offense.

Whoever violates this Section shall be fined not less than fifty dollars, nor more than one thousand dollars, or imprisoned for not less than ten days, nor more than six months.

The venue for all prosecutions for violation of this Chapter shall be in the district court of the parish in which the offense is committed.



RS 45:301 - Pipe lines; gas; affected with a public interest

PART II. NATURAL GAS PIPE LINES

§301. Pipe lines; gas; affected with a public interest

The transportation or sale of natural gas by pipe lines to local distributing systems for resale is affected with a public interest and such pipe lines, appurtenances and facilities to the extent of such transportation or sales are public utilities subject to the jurisdiction of the Louisiana Public Service Commission.



RS 45:302 - Powers of the commission; scope

§302. Powers of the commission; scope

A. The commission shall supervise, govern, regulate and control the transportation or sale of natural gas moving by pipeline to local distributing systems for resale for the purpose of fixing and regulating the rates charged and the service furnished by such public utilities in connection with such transportation or sale.

B. The power, authority and duties of the commission shall affect and include all matters and things directly connected with, concerning and growing out of the service given or rendered by such pipelines transporting or selling natural gas to local distributing systems for resale with respect to any such transportation or sales.

C. Notwithstanding any other provision of law to the contrary, the supply of natural gas by pipelines to a local distribution system shall not be disconnected or shut off unless the local distribution system is given at least ninety days written notice of such disconnect or shut off and at least one public hearing is held by the Louisiana Public Service Commission prior to such disconnect or shutoff; however, this ninety day notice may be extended by an order of the Louisiana Public Service Commission. The Louisiana Public Service Commission shall promulgate rules and regulations in order to implement the provisions of this Section. Such rules and regulations shall consider whether or not the local distribution system has agreed to shut off the pipeline for a specific period of time; the length of time required to obtain public financing; time constraints necessary to construct necessary facilities; time constraints and requirements of the State Bond Commission; time constraints and requirements of the Federal Energy Regulatory Commission; whether or not the local distribution system is captive to one pipeline; whether the local distribution system has access to other pipelines; operational issues regarding the local distribution system; and the local distribution system's pressure requirements.

Acts 2007, No. 272, §1, eff. July 6, 2007.



RS 45:302.1 - Powers of the commission; abandonment of certain pipelines

§302.1. Powers of the commission; abandonment of certain pipelines

A. As used in this Section, "interstate natural gas pipeline" means an interstate natural gas pipeline where any portion of such pipeline is geographically located within the state of Louisiana, and when such pipeline portion provides service within the state to one or more local distribution systems that in turn provide service to their customers.

B. On and after March 10, 2014, if the Federal Energy Regulatory Commission approves a proposal to abandon an interstate natural gas pipeline, then such pipeline portion within the state shall be considered an intrastate natural gas pipeline and a public utility as of the date of such approval. As an intrastate natural gas pipeline, the pipeline shall be subject to the jurisdiction of the Louisiana Public Service Commission.

C. An applicant filing a proposal with the Federal Energy Regulatory Commission seeking abandonment of an interstate natural gas pipeline that is subject to the provisions of this Section shall provide written notice and a copy of the application to the Louisiana Public Service Commission. Upon the approval and issuance of an abandonment order by the Federal Energy Regulatory Commission, the applicant shall provide written notice and a copy of such order to the Louisiana Public Service Commission.

D. Thereafter, any abandonment proceeding for such pipeline portion in Louisiana shall be governed pursuant to applicable rules, regulations, and orders of the Louisiana Public Service Commission. No such abandonment shall be deemed effective until the applicant has complied with the Louisiana Public Service Commission's rules, regulations, and orders, and all other applicable state and federal agency regulations.

E. The provisions of this Section shall be in addition to the requirements of R.S. 30:555.

F. The provisions of this Section shall not apply if the owner or operator of the interstate pipeline seeking abandonment has done all of the following:

(1) Reached a written agreement with the existing customers that provides for the continued availability and supply of natural gas from the interstate pipeline or for the supply and delivery of natural gas from alternative sources.

(2) Filed the agreement referenced in Paragraph (1) of this Subsection as an uncontested settlement with the Federal Energy Regulatory Commission and the Federal Energy Regulatory Commission has issued a final order approving such uncontested settlement without change and such settlement is no longer subject to appeal.

(3) Provided a copy of the uncontested settlement agreement and the final order of the Federal Energy Regulatory Commission, both referenced in Paragraph (2) of this Subsection, to the Louisiana Public Service Commission.

Acts 2014, No. 310, §1, eff. May 28, 2014.



RS 45:303 - Powers of the commission; limitations

§303. Powers of the commission; limitations

The provisions of this Part shall not apply to the production and gathering of natural gas or its conservation.

Nor shall those provisions apply to any public utilities, the title to which is in the state or any of its political subdivisions or municipalities; or any public utility already subject to regulations by any municipality under the laws of Louisiana, except as to operation by the utility beyond the corporate limits of such municipality.

Whenever the commission is required in administering the provisions of this Part to find the value of gas in the field where produced, that value shall be determined at the amount paid therefor by the pipe line company in the field pursuant to arm's-length contract; and in the absence of such arm's-length contracts, the fair market value of the gas as a commodity in the field.

The commission has no jurisdiction over direct industrial sales by such public utilities unless after investigation the commission shall find that any particular direct industrial sale is prima facie prejudicial to the rates charged for natural gas sold to local distributing systems for resale, in which event the commission has authority after a hearing on the matter to order such adjustment in the rates charged for gas sold to local distributing systems for resale, as may be necessary to remove the prejudicial effect of such rate of such direct industrial sale.

The power and authority conferred by this Section shall not apply to the transportation or sale of natural gas to direct industrial consumers by such utilities but shall, in respect of such transportation or sale, be restricted to the determination by the commission of the cost of service properly allocable to such transportation or sale and to the allocation of the cost to that service.



RS 45:307 - Definitions

PART III. GAS PIPELINES--SAFETY STANDARDS

§307. Definitions

The following words, when used in R.S. 45:307 through 45:315 have the meanings ascribed to them in this section except when a different meaning is expressly stated or clearly indicated by the context.

(1) "Public Utility" means any firm, corporation, person, or legal entity of any kind engaged in the transportation and sale of gas and which is subject to the regulatory authority of the Louisiana Public Service Commission.

(2) "Gas" means natural gas, flammable gas, or gas which is toxic or corrosive.

(3) "Transportation of Gas" means the gathering, transmission or distribution of gas by pipeline or its storage.

(4) "Pipeline Facilities" means any pipeline equipment, facility or building used in the transportation of gas.

(5) "Commission" means the Louisiana Public Service Commission.

Added by Acts 1968, No. 81, §1.



RS 45:308 - Safety standards and practices

§308. Safety standards and practices

A. Pipeline facilities used in the transportation of gas by public utilities shall be constructed, operated, and maintained in a safe manner.

B. Compliance with Section 8 of the U.S.A. Standard Code for Pressure Piping, Gas Transmission and Distribution Piping Systems, USAS B31.8-1968, constitutes compliance with this section, provided however, the commission shall have the authority to promulgate rules and regulations providing for additional safety standards and practices to conform to amendments to said Section 8 of the American Standard Code for Pressure Piping. Further, the commission shall have authority to adopt any uniform gas pipeline safety standards or practices which may hereinafter be promulgated by any regulatory agency of the United States having jurisdiction thereof.

Added by Acts 1968, No. 81, §1.



RS 45:309 - Inspections

§309. Inspections

In furtherance of the purpose set forth in R.S. 45:308(A), the commission shall have the authority to promulgate rules and regulations providing for (1) the inspection by the permanent staff of the commission of pipeline facilities and the practices of public utilities in the transportation of gas, and, (2) record maintenance, reporting and inspection of pipeline facilities by public utilities.

Added by Acts 1968, No. 81, §1.



RS 45:310 - Penalties

§310. Penalties

Whenever the commission finds, after notice and hearing, that a public utility is engaged in practices in the transportation of gas through pipeline facilities which violate the requirements of R.S. 45:308(B) or R.S. 45:313 and the public utility fails to achieve compliance after notice and reasonable opportunity to do so is given, the commission may impose a civil penalty not to exceed five hundred dollars for each day that such violation persists, except that the maximum civil penalty shall not exceed one hundred thousand dollars for any related series of violations. In determining the amount of such penalty, the appropriateness of such penalty to the size of the business of the person charged, the gravity of the violation, and the good faith of the person charged in attempting to achieve compliance, after notification of a violation, shall be considered.

Added by Acts 1968, No. 81, §1.



RS 45:311 - Enforcement

§311. Enforcement

Upon petition by the commission the Nineteenth Judicial District Court within and for the Parish of East Baton Rouge, State of Louisiana, shall have jurisdiction to restrain violations of this Part or to enforce compliance with standards established under R.S. 45:308(B) or orders issued under R.S. 45:313.

Any person of interest may appeal from orders and decrees of the Commission issued under this Part in accordance with the provisions of Article 6, Section 5 of the Constitution of the State of Louisiana.

Added by Acts 1968, No. 81, §1.



RS 45:312 - Compacts, agreements or contracts

§312. Compacts, agreements or contracts

A. The commission is authorized to enter into compacts, agreements or contracts with any agency of the United States providing for the adoption of uniform safety standards applicable to pipeline facilities and providing for the administration and enforcement by the commission of any uniform safety standards authorized under the provisions of this Part. The commission is authorized to apply for and receive grants of funds which may be available from any agency of the United States for its administration and enforcement of uniform safety standards for pipeline facilities used in the transportation of gas.

B. The commission is authorized to enter into agreements with any agency, political subdivision or instrumentality of the State of Louisiana which has authority by statute or municipal ordinance to promulgate and enforce gas pipeline safety standards, under which agreement the commission shall have the authority to administer and enforce the provisions of this Part on behalf of such agency, political subdivision or instrumentality over persons or firms other than public utilities as defined in R.S. 45:307(1).

Added by Acts 1968, No. 81, §1.



RS 45:313 - Uniform standards not applicable to existing facilities; exceptions

§313. Uniform standards not applicable to existing facilities; exceptions

The uniform standards provided for in this Part shall not be applicable to pipeline facilities in use on the date such standards are adopted, provided however, when, the commission, after notice and hearing, shall find a particular facility which is in use on the date of the adoption of such standards to be hazardous to life or property, the commission shall be empowered to require the public utility operating such facility to take such steps necessary to remove such hazard.

Added by Acts 1968, No. 81, §1.



RS 45:314 - Waiver of standards

§314. Waiver of standards

The commission shall have authority to waive the application of any uniform safety standard to any facility where the application of the standard would affect continuity of any gas services to the public.

Added by Acts 1968, No. 81, §1.



RS 45:315 - Construction

§315. Construction

The provisions of this Part shall not be construed as granting the Commission the authority to require the issuance of a certificate of convenience and necessity for the installation of pipeline facilities or the authority to determine the location, routes and rights of way of pipeline facilities nor shall any of the provisions hereunder be construed as granting unto the Commission authority to limit or restrict any franchise rights held by public utilities, nor shall any provision herein be construed as limiting any authority presently vested by law in any agency or political subdivision of the state.

Added by Acts 1968, No. 81, §1.



RS 45:321 - RAILROADS

CHAPTER 6. RAILROADS

PART I. IN GENERAL

§321. Stations; naming

The Louisiana Public Service Commission shall govern, regulate and control the naming of railroad stations in Louisiana, by adopting, establishing or changing the name of any railroad flag station or agency station now in existence, or which may hereafter be established by any person, operating a railroad in the state, or which may be established by an order of the commission.



RS 45:322 - Copies of railroad's books and records as evidence

§322. Copies of railroad's books and records as evidence

Copies of all books and records kept by the several railroad companies in Louisiana, including extracts from the stock books and minutes of the proceedings of the directors, certified by the secretaries of said companies, under the seal of the company, shall be received in all the courts of Louisiana as evidence in place of the originals.



RS 45:323 - Streets; pavement and repair of

§323. Streets; pavement and repair of

A. All railroads, except those owned and operated by a political corporation, railways and street railway companies in any subdivision of the state, whose tracks are laid on or across the public street of any municipality, shall keep in good condition and suitable for vehicular traffic that portion of the street lying between the rails of the tracks of such railroad and railways, and for a distance of two feet on the outside of each rail of the tracks used or operated by them, together with the necessary headers; and when the street is paved, whether before or after the tracks are laid, they shall pave, repave, repair, and keep in good condition and suitable for vehicular traffic that portion of the public street lying between the rails of the tracks used by such railroad or railways, and for a distance of two feet on the outside of each rail of the tracks used or operated by them, with such character or kind of paving, together with the necessary headers, as may, from time to time, be designated by the governing body of the municipality. If the ties of any track shall extend for a greater distance than two feet on the outside of the rails, the duty and obligation of the railroads or railways to pave, repave, repair, and keep in good condition said pavement, shall extend to the ends of the ties. In addition the railroad or railways shall in all cases install and maintain the necessary headers to separate that portion of the public street to be paved, repaved, repaired, and maintained by them from the other portions of the public street.

B. If any railroad, except those owned and operated by a political corporation or railway shall have two or more tracks laid on or across the streets of any municipality, and the distance between the centers of any two parallel and adjacent tracks shall exceed fourteen feet, the paving, repaving, repair, and maintenance of the street between any two parallel and adjacent tracks, lying between the two foot limit on the outside of the rails of the tracks shall be at the cost of the property owners along the street, and on the intersecting streets, or the municipality, as the case may be provided for by existing laws, and prorated as provided for in those laws.

C. If any railroads, except those owned and operated by a political corporation or railway shall have two or more tracks laid on or across the streets of any municipality, and the distance between the centers of any two parallel and adjacent tracks shall be fourteen feet or less, the paving, repaving, repair, and maintenance of the street between any two parallel and adjacent tracks lying between the two foot limit on the outside of the rails of said tracks shall be at the cost of railroads and railways.

D. All railroads, except those owned and operated by a political corporation, railways and street railway companies in any incorporated municipality within the state, shall comply with the provisions, rules and regulations of the governing body of such municipality concerning the cutting of grass and weeds on rights of way within the incorporated limits of a municipality and extending three miles outside the incorporated limits.

Amended by Acts 1981, No. 578, §1.



RS 45:324 - Railroads, tramroads, dirt or plank roads not to obstruct highways or impede drainage or navigation

§324. Railroads, tramroads, dirt or plank roads not to obstruct highways or impede drainage or navigation

Where railroads, tramroads, dirt or plank roads cross any highway, the corporation shall so construct the works as not to hinder, impede or obstruct its safe and convenient use. Wherever railroads, tramroads, dirt or plank roads shall be constructed or dug across any plantation or land in cultivation, or that may be cultivated the corporation shall so construct the work as not to hinder, impede or obstruct the drainage of the land. Should any railroad, tramroad, dirt or plank road cross any tide waters, lakes, inlets, rivers or streams, or other bodies of water, the company may erect for the sole and exclusive use of such railroad, tramroad, dirt or plank road, the bridges required for crossing, but such bridges shall be so constructed as not to obstruct or unnecessarily impede the navigation of said waters.



RS 45:351 - Right of way over state land

PART II. RIGHT OF OPERATION

§351. Right of way over state land

Any person, desiring to build or extend a railroad in Louisiana, shall have the right of way, not exceeding two hundred feet in width, over any land belonging to the state, through which such road, or any branch, tap or extension thereof may pass, for the purpose of constructing, maintaining and running any railroad or any tap, branch or extension.



RS 45:352 - Foreign corporations' power to operate in state

§352. Foreign corporations' power to operate in state

Any foreign railway corporation may extend, construct, and operate their lines of railroad into and through Louisiana.



RS 45:353 - Foreign corporations; expropriation

§353. Foreign corporations; expropriation

Foreign railway companies extending, constructing and operating their lines of railroad into and through Louisiana may expropriate land and other property for their railroad, right of way, switches, sidings, branches, spurs, depots, and depot grounds, yards, and any land and property for railroad purposes, in the manner provided by the expropriation laws of the state.



RS 45:354 - Foreign corporations operating in state to be subject to its jurisdiction

§354. Foreign corporations operating in state to be subject to its jurisdiction

Railroad companies or corporations availing themselves of the provisions of R.S. 45:352 and 45:353 shall maintain a domicile, and main and general offices in Louisiana, and are subject to the control and regulations of the laws of Louisiana and the Louisiana Public Service Commission.



RS 45:355 - Repair of cars in state; penalty

§355. Repair of cars in state; penalty

All railway or railroad corporations operating in Louisiana, and having their repair shops within the state, as a condition precedent to exercising the right of expropriation, shall repair, renovate or rebuild in Louisiana any and all defective or broken cars, coaches, locomotives or other equipment, owned or leased by the corporation when such rolling stock is within the state. Railroads shall maintain proper facilities in Louisiana to do such work.

Nothing in this Section shall be construed to require any railway company to violate the safety appliance acts of Congress, and no railway company shall be required to haul such disabled equipment a greater distance for repairs to a point in Louisiana than would be necessary to reach repair shops in another state.

The provisions of this Section also apply to lessees, receivers, superintendents or agents.

Whoever violates this Section shall be fined not less than fifty dollars nor more than two hundred dollars, or imprisoned for not more than three months, or both.



RS 45:356 - Crossing other railroads with industrial switch or spur track; expropriation

§356. Crossing other railroads with industrial switch or spur track; expropriation

Whenever any person owning or operating a railroad in Louisiana, desires to extend, construct, maintain and operate an industrial switch track or spur track across the side tracks, switch tracks, spur tracks or main line of any other railroad operated in Louisiana, it may intersect and cross, with such industrial switch track or spur track, the main line, side tracks, switch tracks or spur tracks of the railroad which it desires to cross, and may expropriate such land and other property, including the land and property of the railroad it desires to cross, as may be necessary for the purpose, in the manner provided by the general expropriation laws of this state.



RS 45:357 - Public service commission's power to order construction of industrial switch or spur tracks

§357. Public service commission's power to order construction of industrial switch or spur tracks

Whenever the owner of any manufacturing establishment, industrial plant, warehouse, or when the governing authority of any municipality desires to have constructed an industrial switch as provided for in R.S. 45:356, such owner or the governing authority of the municipality, upon the failure or refusal of the railroad company having the right to build such switch to build same when requested, has the right to apply to the Louisiana Public Service Commission and the commission has authority to hear and determine the matter and require the railroad company to construct such industrial switch or spur tracks.



RS 45:358 - Cities of over 100,000 population not affected

§358. Cities of over 100,000 population not affected

The provisions of R.S. 45:356 and 45:357 do not apply to cities of more than one hundred thousand population.



RS 45:381 - Mortgages; power of company generally; property covered

PART III. BONDS AND MORTGAGES

§381. Mortgages; power of company generally; property covered

Any railroad company established under the laws of Louisiana in order to secure the payment of any obligation contracted by it for the construction of the road, may mortgage their road, in whole or in part; and this mortgage, if given on the entire road, shall bear upon the entire road although it is not completed at the time the mortgage was executed; and this mortgage may also be executed to bind the appurtenances of the road, its warehouses, depots, water stations, locomotives, and the like.



RS 45:382 - Mortgages to secure own bonds

§382. Mortgages to secure own bonds

Any railroad corporation doing business, or owning property in Louisiana, may mortgage its property and franchises, whether then owned or to be acquired, in whole or in part, to secure bonds issued by it, to refund or pay its indebtedness, or to improve or develop its properties, or for any purpose authorized by its incorporation. The company issuing the bonds shall determine the amounts, the length of time to run, whether to be payable within or without this state, and the rate of interest, not to exceed the legal rate at the place of payment.



RS 45:383 - Mortgages to secure another railroad's bonds

§383. Mortgages to secure another railroad's bonds

Any railroad company doing business or owning property in Louisiana, may mortgage its property and franchises, whether then owned or to be acquired, in whole or in part, to secure bonds issued by any other railroad corporation of this or any other state. These bonds shall be issued to refund or secure the means to pay, or the proceeds of which shall be, or have been used to pay, the indebtedness of the mortgage corporations, or to improve or develop its property, or for any purpose authorized by its incorporation. The corporation issuing the bonds shall determine the amounts, the length of time, whether payable within or without Louisiana, and the rate of interest, not to exceed the legal rate at the place of payment.



RS 45:384 - Record of mortgages generally

§384. Record of mortgages generally

A mortgage made by any of the companies shall bind the road, its warehouses, depots, water stations, locomotives, and other appurtenances in the several parishes by the recordation of an abstract of the mortgage showing the book number, volume number, dates, amounts of mortgage, parties to the mortgage and all other necessary information relative to the mortgage, in each parish. This mortgage shall be recorded in the parish where the company has its domicile or principal office and said mortgage need not be reinscribed to continue it in force.

Amended by Acts 1977, No. 98, §1.



RS 45:385 - Conversion of principal due on bonds into stock

§385. Conversion of principal due on bonds into stock

The president and directors of any company may confer on the holder of any bonds issued for money for the use of the company the right to convert the principal due into the stock of the company at any time, not exceeding ten years from the date of the bonds, under such regulations as the president and directors may adopt, but nothing in this Section shall be construed to authorize an increase in the capital stock of any railroad company.



RS 45:386 - Foreclosure of mortgages; powers and rights of purchasers

§386. Foreclosure of mortgages; powers and rights of purchasers

Whenever any railroad company, incorporated under the laws of this state or any other state, mortgages its franchise, roadbed, superstructure, and other property, and the mortgage is foreclosed in a court of this state or in a federal court, the purchaser at the foreclosure sale has the same right to operate the railroads as the mortgagee company. The purchaser also has the same rights, franchises, privileges, and immunities pertaining to the property or franchises as the mortgagee company had by virtue of its articles of incorporation or any law of this state.

However, the purchaser shall not have such rights to operate nor any of the rights, franchises, privileges, and immunities pertaining to the property or franchises, unless the purchaser agrees to take and hold such property and franchises subject to the payment of all subsisting liabilities and claims for labor, supplies, and materials furnished in the construction, maintenance, and repair of the railroad and appurtenances covered by the mortgage, if such claims and liabilities accrued within two years prior to the beginning of the receivership resulting in the sale of the property and franchises, or within two years prior to the sale, if the property and franchises are not sold under receivership proceedings. But, if suit is pending on these claims and liabilities when the receiver was appointed or the sale made, the claims and liabilities upon which suits were pending are protected as though accruing within two years.

Such agreement by the purchaser shall be evidenced by an instrument in writing, signed and acknowledged by the purchaser and associates, if any, and the company organized by them, and filed in the office of the Secretary of State.



RS 45:387 - Foreclosure of mortgages; new corporation, power to organize

§387. Foreclosure of mortgages; new corporation, power to organize

The purchasers of the railroad, its property, or franchises, as set forth in R.S. 45:386, may fix the amount of capital stock representing the property bought, and divide the same into shares of one hundred dollars each, each share being entitled to one vote. The holders of the stock may meet, adopt a name for the company, and elect a board of directors of a number as they may see fit, but not less than six, one of whom resides in Louisiana. The board of directors may elect a president and other officers they deem expedient for the proper management of the property, fix their duties, terms of office and compensation, and adopt by-laws. However, such purchasers shall not have the rights conferred by this Section unless they and the company which they organize shall comply with the provisions of R.S. 45:386.



RS 45:388 - Foreclosure of mortgages; certificate of organization of new corporation; powers of new corporation

§388. Foreclosure of mortgages; certificate of organization of new corporation; powers of new corporation

Upon compliance with R.S. 45:386 and 45:387, and upon the board of directors filing with the Secretary of State a statement, signed by those directors, showing the name of the corporation, amount of capital stock, shares into which the same is divided, number and residence of board of directors, where the road is situated, and the name under which it was previously incorporated and known, the Secretary of State shall certify the fact of filing, and the company, upon filing such statement of the board, shall be a body corporate, under the name chosen with all the rights, powers, privileges, immunities, and franchises granted to the mortgagee company in as full a manner as if the new company were incorporated in the very words of R.S. 45:386 through 45:390, the new company may borrow money for the purpose of its incorporation, issue its bonds and execute a mortgage on all or any of its rights, franchises, privileges, immunities or property to secure the bonds. But such mortgage shall be subject to the liability of the property of the railroad for the claims for labor, supplies and material, as provided in R.S. 45:386.



RS 45:389 - Foreclosure of mortgages; principal office of new corporation

§389. Foreclosure of mortgages; principal office of new corporation

The principal office of the company, formed under R.S. 45:387 and 45:388, and branch offices, may be established at a place in or out of Louisiana as the board of directors may determine, for the convenient transaction of business, and meetings held there and resolutions adopted are lawful and binding. However, an office shall be maintained in Louisiana, where citation may be served, and the company shall always be represented at that office by an officer, agent or employee, upon whom service can be made.



RS 45:390 - Foreclosure of mortgages; prior liens; restrictions on purchasers

§390. Foreclosure of mortgages; prior liens; restrictions on purchasers

Nothing contained in R.S. 45:386 through 45:389 shall be construed so as to interfere in any manner with valid prior mortgages, if any, upon the property, rights, franchises, or privileges of the road sold. In no case shall the purchaser at any mortgage or foreclosure sale have any of the rights conferred by R.S. 45:386 through 45:389, regardless of the date of the mortgage under which the sale is made, unless the purchasers comply with R.S. 45:386.



RS 45:451 - Duty to relieve obstruction to natural drainage

PART IV. DRAINS

§451. Duty to relieve obstruction to natural drainage

All railway companies operating a line or system of railroads in Louisiana shall drain all railroad roadbeds which obstruct or in any manner retard or interfere with the natural drainage of any land, farm or plantation traversed by the line or system of railroads, by constructing and maintaining ditches, culverts, or drains under their roadbed or under the crossings over their roadbed on their right of way, either parallel to or at angles with their roadbeds or crossings, of sufficient width, depth and capacity to carry off water rapidly. These railway companies shall do all things necessary to relieve such obstructed natural drainage.



RS 45:452 - Failure to relieve obstruction; landowner's right to do necessary work; committee to determine what work necessary

§452. Failure to relieve obstruction; landowner's right to do necessary work; committee to determine what work necessary

If any railway company operating a line or system of railroads in this state shall fail to act promptly to construct, open or maintain ditches, drains, or culverts, or crossings, as mentioned in R.S. 45:451, the owner of the land, farm, plantation, or improvements constructed or to be constructed on his land, which may be injured by the failure or neglect of a railway company to relieve promptly the obstructed natural drainage under its roadbed, or on its right of way, may do the necessary work to protect from injury or destruction his land, improvements, or growing crops on the land, farm or plantation, and collect the cost of this work from the railway company along whose line, system, or right of way the work is done in the manner provided in this Part. In any case where the railway company refuses or neglects to do such work as may be necessary to relieve obstructed natural drainage on its roadbed or right of way, the owner of the land, such improvements, farm, or plantation which may be injured by such failure or neglect, shall first notify in writing the agent of the railway company of the work necessary to be done and the approximate cost. If the railway company fails, neglects, or refuses within thirty days after this notice, to do the work, the owner of the land, farm, or plantation, or his authorized agent, together with an authorized representative of the railway company and a third disinterested party, selected by these parties, shall form a committee who shall meet promptly and determine what work is necessary to relieve the obstructed natural drainage and maintain proper drainage. The owner of the land, farm or plantation, or his authorized agent, may then proceed to do the necessary work as approved by this committee of arbitration, keeping an accurate account of the costs. This Section shall not apply to any new culvert or drain to be constructed under or along the railroad roadbed.



RS 45:453 - Account of work done; payment

§453. Account of work done; payment

Where it is necessary for the owner of the land, farm or plantation to do the work necessary to relieve obstructed natural drainage and maintain proper natural drainage in accordance with the formalities set forth in R.S. 45:452, such owner or his duly authorized agent shall present to the railway company's duly authorized agent an itemized account of the expenses of the work, accompanied by an affidavit of its correctness, and the railway company, or its receiver, shall within thirty days from presentation of such account pay the same.



RS 45:454 - Action for cost of work; attorney's fee; damages

§454. Action for cost of work; attorney's fee; damages

If the railway company or its receiver fails to pay the account within thirty days after presentation, as provided in R.S. 45:453, the owner of the land, farm, or plantation at whose expense the work has been done, has a right of action to recover the amount he has expended for the actual cost of doing the work, and in addition to the amount recovered in a judgment, shall receive an attorney's fee not exceeding fifteen per cent, and damages suffered by the refusal or neglect of the railway company to do the work.



RS 45:455 - Railroad company's failure to furnish representative as member of committee

§455. Railroad company's failure to furnish representative as member of committee

If the railway company refuses to furnish a representative within ten days after written notice to meet with the representative of the owner of the land, farm, or plantation and select the third disinterested party as provided for in R.S. 45:452, to examine and decide upon the contemplated work, the owner of the land, farm, or plantation may proceed to do the work and render an itemized sworn statement of the actual cost to the railway company, and the railway company shall pay the account within thirty days.



RS 45:456 - Violation of law; exceptions

§456. Violation of law; exceptions

Any railway company violating R.S. 45:455 shall be fined not less than fifty dollars, nor more than five hundred dollars.

This Section shall not be effective in case of strikes, governmental regulation or causes beyond the reasonable control of the railroad company.



RS 45:457 - Railroad company required to provide drainage in municipalities and parishes

§457. Railroad company required to provide drainage in municipalities and parishes

Whenever any parish or municipal body or department having jurisdiction or control over drainage in any parish or municipality determines that any roadbed of any railway company, operating a line or system of railroads in this state, is obstructing, retarding, or interfering with the proper natural drainage of any area or land within its parish or municipality traversed by the line or system of railroads, the railway company shall drain such roadbed, by constructing and maintaining ditches, culverts, or drains under their roadbed or under the crossings over their roadbed on their right of way, either parallel to or at angles with their roadbeds or crossings, of sufficient width, depth, and capacity to carry off water rapidly, and in such a manner as the railway company may be notified to do by the parish or municipal body or department. The railway companies shall do all things necessary to relieve such obstructed natural drainage without delay whenever so notified. The provisions of this Part relating to the rights of the owner of the land, improvements constructed or to be constructed thereon, farm, or plantation shall apply to and in favor of any parish or municipal body or department covered by this Section.



RS 45:458 - Additional remedies

§458. Additional remedies

In addition to the rights and remedies granted by this Part, the owner of the land, farm or plantation, or the parish or municipal body or department, who may be injured by the failure or refusal of a railroad company to comply with the terms and provisions of this Part, has a right of action for specific performance, for mandatory injunction, or other appropriate legal writ or remedy, to compel the relief contemplated by this Part and the removal of any obstruction to or interference with the natural drainage.



RS 45:481 - Animals, water for in stock yards or pens; application of Section

PART V. LIVESTOCK

SUBPART A. CARRIAGE OF LIVESTOCK

§481. Animals, water for in stock yards or pens; application of Section

The carriers of cattle, horses, mules, sheep, swine and goats brought or transported between points within the state, and intended for breeding purposes or domestic or agricultural use in Louisiana, shall provide railroad stock yards or pens for loading and unloading stock, and have an adequate water-supply system, which shall be continually accessible to all stock unloaded or to be loaded on railroads or steamboats.

The provisions of this Section apply to all stock yards, receiving pens, and places where such animals are kept for sale.



RS 45:482 - Cleanliness of stock yards, pens, etc.

§482. Cleanliness of stock yards, pens, etc.

The owners or lessees of all stock yards, loading and unloading pens and places referred to in R.S. 45:481, shall maintain these places in a clean and sanitary condition.



RS 45:483 - Violations; penalty

§483. Violations; penalty

Whoever violates this Sub-part shall be fined not less than one hundred dollars nor more than five hundred dollars, or imprisoned not less than thirty days nor more than one year, or both.



RS 45:501 - Livestock, killing or injuring

SUBPART B. INJURING OR KILLING LIVESTOCK

§501. Livestock, killing or injuring

All railroad companies operating lines through this state, shall comply with the regulations provided in this Sub-part relative to the killing or injuring of livestock by their trains.



RS 45:502 - Notice of killing or injury of livestock; arbitration

§502. Notice of killing or injury of livestock; arbitration

When an animal has been killed or injured by the locomotive or cars of the railway company, the owner, his agent, or representative, shall notify in writing, within a reasonable time, the nearest station agent of the railway company, giving a description of the animal killed or injured, and stating the place where the killing or injury occurred and any other facts connected with the matter.

The agent so notified, without delay, shall notify in writing the superintendent, general agent or agent of the railway company at their domicile. The superintendent, general agent or agent shall instruct, without delay, an agent on behalf of the railway company, to confer with the owner or his representative of the stock killed or injured.

If they fail to agree upon the sum to be paid for the animal, each may select an arbitrator, from the parish in which the animal was killed or injured. The arbitrator shall not be the agent or servant of either party. The matter shall be referred to the arbitrators, and in case they fail to agree, they shall call in an umpire, whose decision shall be final. If the arbitrators do not agree on the selection of an umpire, the nearest magistrate shall appoint the umpire. The arbitrators and umpire shall be sworn to make a just award, and the arbitration shall be held at the railroad station nearest to the place where the stock was killed or injured.



RS 45:503 - Payment of arbitration award; failure of arbitration; remedy cumulative; proper fencing a defense

§503. Payment of arbitration award; failure of arbitration; remedy cumulative; proper fencing a defense

Within thirty days after the date of any award by the arbitrators, the railway company shall pay to the owner or his legal representative, the amount agreed upon by the arbitrators. Upon their failure to do so within the prescribed time, they shall pay to the owner of the stock five per cent a month, in addition to the amount of damages awarded by the arbitrators. In case arbitration fails, nothing in this Sub-part shall create any liability or responsibility on the part of the railway company for the killing or injury. Nothing in this Sub-part shall deny to any owner of stock the right to institute his action for damages, or to compel such owners to avail themselves of the benefit of this Sub-part.

Railroad companies shall not be responsible for the killing or injury of stock if their line of track is fenced in and kept in good order, and if they have erected and maintained, in good order, suitable cattle guards at crossings.



RS 45:504 - Burden of disproving negligence in killing or injuring livestock

§504. Burden of disproving negligence in killing or injuring livestock

In suits against railroad companies for the loss of stock killed or injured by them, it is sufficient, in order for the plaintiff and owner to recover, to prove the killing or injury, unless it is shown by the defendant company that the killing or injury was not the result of fault or carelessness on their part or the negligent or indifferent running or management of their locomotive or train.



RS 45:521 - TO 534 Repealed by Acts 1972, No. 262, 1

PART VI. RACE SEPARATION

§521. §§521 TO 534 Repealed by Acts 1972, No. 262, §1



RS 45:561 - Implementation of Federal Railroad Safety Act of 1970

PART VII. SAFETY REGULATIONS

§561. Implementation of Federal Railroad Safety Act of 1970

The Public Service Commission is hereby authorized to perform any act and issue any rules or orders as permitted by the Federal Railroad State Safety Participation regulations (49 CFR Part 212).

Acts 2008, No. 753, §1.



RS 45:562 - Authority to inspect railroad facility

§562. Authority to inspect railroad facility

A. In performing an inspection in accordance with this Section, the commission shall not require a railroad facility owner or operator to alter or cease rail operations.

B. Any inspection, investigation, or surveillance performed on the site of a manufacturing facility shall be performed in compliance with the safety rules or regulations of the facility, including security clearance at the front gate if appropriate.

Acts 2008, No. 753, §1.



RS 45:563 - §§563 to 565. Repealed by Acts 1982, No. 669, §3.

§563. §§563 to 565. Repealed by Acts 1982, No. 669, §3.



RS 45:566 - Bridges, ropes to warn employees of approach to

§566. Bridges, ropes to warn employees of approach to

All railroads operating in this state shall erect stands at a point not less than one hundred and fifty feet from either approach of their bridges. From these stands light ropes shall be hung across the entire width of their track and properly knotted and hanging so low as to touch the head or body of any train-hand in ample time to notify him of his near approach to the bridge, so as to enable him to take the necessary precautionary means to avoid the possibility of injury.



RS 45:567 - Time for compliance with law

§567. Time for compliance with law

Railroads shall comply with the provisions of R.S. 45:566 before they commence operation.



RS 45:568 - Violation of law; discontinuance of business

§568. Violation of law; discontinuance of business

If any railroad company fails or refuses to comply with the provisions of R.S. 45:566 through 45:567, the governor, through the Attorney General, shall enjoin that company from operating or running any trains in this state until those provisions are complied with.



RS 45:569 - Angles in frogs and crossings to be adjusted, filled or blocked; penalty

§569. Angles in frogs and crossings to be adjusted, filled or blocked; penalty

Every person operating a railroad or part of railroad, other than a logging or plantation road, within this state, shall adjust, fill or block all angles in frogs and crossings on its roads and in its yards, divisional and terminal stations where trains are made up. The material used shall be so placed and of such design as to prevent the wedging of the feet of employees and other persons in these angles.

Whoever violates this Section shall be fined not less than fifty dollars nor more than one hundred dollars.



RS 45:611 - Conditional sales of tank cars lawful

PART VIII. SALES AND LEASES

§611. Conditional sales of tank cars lawful

In any contract for the sale of a tank car the parties may agree that the title to the property sold or contracted to be sold, shall not vest in the purchaser until the purchase price is paid and until the terms of the contract have been fully performed, notwithstanding that the purchaser may have been given possession or control of the property.

And in any contract for the leasing and hiring of such property the parties may stipulate for a conditional sale, to take effect and to become an absolute and unconditional sale after the termination of the contract. And in these contracts the parties may also agree that the rentals or amounts received under the contract may be paid, applied and treated as purchase money, and that the title to the property shall not vest in the lessee or bailee until the purchase price is paid in full and until the terms of the contract have been fully performed, notwithstanding that the lessee or bailee may have been given possession or control of the property.



RS 45:612 - Retaking of conditionally sold tank cars

§612. Retaking of conditionally sold tank cars

If the vendee, lessee or bailee fails to make the payment or to perform the covenants in any contract authorized by R.S. 45:611, the vendor, lessor, or bailor, or any assignee may retake the property in accordance with the terms of the contract; and in case of retaking, the vendee, lessee, or bailee or any assignee has no right of redemption and all payments under the contract shall be forfeited to the vendor, lessor or bailor, or to the party to whom they may have been made.



RS 45:613 - Sale or lease of railroad to connecting railroad, power to make

§613. Sale or lease of railroad to connecting railroad, power to make

Any railroad company in Louisiana may sell or lease its railroad, property and franchises, to any other railroad company, whether the lines of the contracting companies form in their operation connecting or continuous lines of railroad by bridge, ferry, or otherwise. But the railroads of the contracting companies shall not be parallel and competing lines.



RS 45:614 - Sale, pledge or hypothecation of bonds, stock, earnings, etc., power to make

§614. Sale, pledge or hypothecation of bonds, stock, earnings, etc., power to make

Any railway corporation in Louisiana may sell, pledge or hypothecate, for railroad purposes, its bonds, stock, earnings, revenues, income rights, and credits, to any person or other railway corporation unless the railroad lines of the contracting railway corporations are parallel and competing lines.



RS 45:615 - Purchase or lease of railroad; connecting railroad's power

§615. Purchase or lease of railroad; connecting railroad's power

Any railway company may acquire by conventional or judicial sales, or by lease, from any other railway corporation, any railroad, the whole or any part of which is in Louisiana, with all the property, privileges, appurtenances, rights and franchises, stocks and bonds, of such railway company, whenever the railroad lines of the contracting companies form, in their operation, connecting or continuous lines of railroad, by bridge, ferry or otherwise. However, the lines of the contracting companies shall not be parallel and competing.



RS 45:616 - Stockholders' approval of sale

§616. Stockholders' approval of sale

In order for a conventional sale of any railroad, its property, rights, and franchises to take place and be valid, it shall be approved and ratified by two-thirds of the capital stock of each of the contracting companies respectively, at a stockholders' meeting called for that purpose. The purchase by a railway corporation at judicial sale, shall be authorized and approved by two-thirds of the capital stock of the purchasing company, at a stockholders' meeting convened for that purpose.

In either case, sixty days' public notice calling such meeting shall be given in a newspaper published at the domicile of each company.



RS 45:617 - Guaranty of bonds or contract of another railroad

§617. Guaranty of bonds or contract of another railroad

Any railway corporation may guarantee the bonds or contract of any other railway company unless the lines of the guarantor and guarantee companies are parallel and competing lines.



RS 45:618 - Expropriation incident to purchase, lease, etc., of another railroad

§618. Expropriation incident to purchase, lease, etc., of another railroad

Any railroad company which acquires the railroad, property, or franchises of any other railroad company, whether by purchase, lease, consolidation, or otherwise, has the right of expropriation of land and property for constructing or extending its line of railroad, for branch lines, spur tracks, switches, sidings, depot grounds, shops and yards, and for any other railroad purposes, in the manner and according to Louisiana law relative to expropriation by railways.



RS 45:619 - Binding date of purchase at judicial sale

§619. Binding date of purchase at judicial sale

Any purchase at judicial sale by any railway corporation approved by two-thirds of the capital stock of such purchasing company in a stockholders' meeting, duly convened and held, is valid and binding from the date of the purchase.



RS 45:620 - Laws and regulations applicable

§620. Laws and regulations applicable

Railroad companies availing themselves of the provisions of R.S. 45:613 through 45:619 shall maintain a domicile and main and general office in Louisiana and shall be subject to the control and regulation of the laws of Louisiana and the Louisiana Public Service Commission.



RS 45:621 - Street railroads, etc., not affected

§621. Street railroads, etc., not affected

Nothing in R.S. 45:613 through 45:619 shall apply to street railroads or tram roads carrying passengers under municipal franchises.



RS 45:671 - STREET RAILROADS

CHAPTER 7. STREET RAILROADS

PART I. RIGHT OF WAY AND ROADBED

§671. Acquisition of railroad property by street railway company

Any railroad company, domestic or foreign, may sell, lease, or grant the use of any portion of its railroad, property or franchise or both, as may be situated within the limits of any parish or municipality to any street railway company existing under the laws of this state and carrying passengers under municipal franchises.



RS 45:672 - Acquisition of railroad property; street railway company's authority

§672. Acquisition of railroad property; street railway company's authority

Any street railway company referred to in R.S. 45:671 may acquire by conventional or judicial sales, or may lease, or may acquire the use of, from any railroad company, domestic or foreign, any portion of its railroad as may be situated within the limits of any municipality, with all or any part of the property, privileges and appurtenances, rights and franchises attached or necessary for the full enjoyment by the property.



RS 45:673 - Acquisition of railroad property; stockholder's approval

§673. Acquisition of railroad property; stockholder's approval

In order for a conventional sale, lease or grant or use of any portion of any railroad, property, rights and franchises, to take place and be valid, it shall first be approved and ratified by two-thirds of the capital stock of each of the contracting companies at a stockholders meeting called for the purpose, after public notice of thirty clear days by advertisement in a newspaper published at the domiciles of the respective companies in the manner provided by law for judicial sales, calling the meeting of the stockholders of the contracting companies. The purchase at judicial sale shall be authorized and approved by two-thirds of the capital stock of the street railway company, at a stockholders meeting convened for that purpose, after thirty days public notice of the meeting has been given in a newspaper published at the domicile of the purchasing company, in the manner provided by law for judicial sales.



RS 45:674 - Acquisition of railroad property; assumption of bonds

§674. Acquisition of railroad property; assumption of bonds

Any street railway company purchasing, leasing or acquiring the use of such or any portion of any railroad company may assume or guarantee the part of the bonds of that railroad company as may be properly apportioned to the part purchased, or leased, or of which the use is acquired.



RS 45:675 - Streets, pavement and repair of

§675. Streets, pavement and repair of

The provisions contained in R.S. 45:323, relating to the paving and repairing of streets, shall be equally applicable to street railway companies.



RS 45:691 - Fenders, requirement

PART II. CARS AND EQUIPMENT

§691. Fenders, requirement

Any person operating any line of street or interurban railroad shall equip the front end of all motor cars with fenders for the protection of life and limb.



RS 45:692 - Fenders; violation of law

§692. Fenders; violation of law

Any street railroad corporation or interurban railroad corporation or the receiver or lessee, president or manager where the railway is domiciled and doing business in Louisiana, which violates the provisions of R.S. 45:691, shall be fined not less than fifty dollars nor more than two hundred dollars, or imprisoned for not less than thirty days nor more than one hundred days, or both. Each day's violation shall constitute a separate offense.

In the event of violation, suit may be brought against the offending firms or persons by the Attorney General or by the parish or district attorney in any parish, in or through which such line of street or interurban railroad may be operated.



RS 45:693 - Sandboxes; requirement

§693. Sandboxes; requirement

All street railway companies operating street railways in cities of population of one hundred thousand or more, shall equip all street railway cars running by motor and controlled by electric power with sandboxes in front of the wheels coupled to and controlled by motor. These boxes shall be provided with valves from which the sand therein may be poured upon the rails immediately in front of the wheels of the car as the brakes are put on by the motorman for the purpose of stopping as necessity may require.



RS 45:694 - Sandboxes; violation of law

§694. Sandboxes; violation of law

All officers and directors of railway companies, refusing or neglecting to comply with the provisions of R.S. 45:693 shall be fined not less than one hundred dollars nor more than five hundred dollars, or imprisoned for not less than thirty days nor more than ninety days.



RS 45:695 - Seats for motormen and conductors; penalty

§695. Seats for motormen and conductors; penalty

All persons engaged in the operation of street railroads shall provide the cars operated by them with good substantial seats on each platform of every car and shall maintain them in good order for the use of the operator and conductor on the car and shall permit the operator and conductor of the car to use the seats in order to rest themselves when in service on the cars on which they are employed while the cars are passing over portions of the road bed out of the business district of any city, town or village.

Whoever violates this section shall be fined not less than fifty dollars nor more than five hundred dollars or imprisoned for not less than three months nor more than one year.



RS 45:696 - Vestibule; requirement; penalty

§696. Vestibule; requirement; penalty

No person operating a line of electric street railways shall require or permit the operation upon the lines of any electric car during the period beginning September 1st, and ending May 1st, of each year, unless each end of such car is provided with a solid vestibule which shall fully protect the motorman, conductor and passengers compelled to stand on the platform.

Whoever violates this Section shall be fined not more than three hundred dollars or imprisoned not more than six months or both. Each day of violation shall constitute a separate offense.



RS 45:711 - Motormen and conductors; instruction; qualification in certain cities

PART III. PERSONNEL

§711. Motormen and conductors; instruction; qualification in certain cities

No person shall act as motorman or conductor on any electric railway unless he shall have first received at least ten days instruction under a competent instructor or instructors employed by the company in whose services he intends to enter.

In cities of less than twenty-five thousand, the experience and qualification of conductors and motormen shall not be less than five days.



RS 45:712 - Competent instructors defined

§712. Competent instructors defined

As used in R.S. 45:711 through 45:715 competent instructors mean motormen or conductors who have been in the service of the company to which the application is made for at least one year.



RS 45:713 - Certificate of fitness

§713. Certificate of fitness

If, after instruction required by R.S. 45:711, the applicant is found qualified, the last instructor shall issue him a certificate of fitness showing his competency either as motorman or conductor.



RS 45:714 - Certification by employers

§714. Certification by employers

The provisions of R.S. 45:711 through 45:715 shall not apply to motormen or conductors possessing written evidence of their qualifications and length of service from their last employers, which qualification must not be less than set out in R.S. 45:711.



RS 45:715 - Violation of law; law inapplicable during strikes

§715. Violation of law; law inapplicable during strikes

Whoever violates R.S. 45:711 through 45:714 shall be fined not less than ten dollars nor more than one hundred dollars or imprisoned not more than thirty days, or both.

The provisions of R.S. 45:711 through 45:714 shall not apply during strikes.



RS 45:716 - Maximum working hours during 24 hour period; exceptions; penalty

§716. Maximum working hours during 24 hour period; exceptions; penalty

No officer or agent of any street railroad company shall exact from any of its employees more than ten hours' labor in the twenty four, constituting a day and embraced within twelve consecutive hours, except that in cases of accident, unavoidable delay, or emergency extra labor may be permitted for extra compensation, with the consent of the employee.

Any officer or agent of any of the railroads violating this section shall be fined not more than fifty dollars, or imprisoned for not more than two months, or both.



RS 45:731 - TO 733 Repealed by Acts 1958, No. 262, 1

PART IV. PASSENGERS

§731. §§731 TO 733 Repealed by Acts 1958, No. 262, §1



RS 45:734 - School children; reduced fare provision in franchise

§734. School children; reduced fare provision in franchise

In all franchises which may be granted by any state, parish, or municipal corporation, the parish of Orleans excepted, for any street or interurban railway, there shall be a provision that all children, attending the schools in the city or parish in which the railway is situated, shall be afforded transportation over such railway at a price not exceeding three-fifths of the regular fare. Each child shall have the right to the reduced fare only when going to or returning from school, and only when in possession of a certificate from the principal of the school which the child attends, declaring that the child is a pupil of the school.



RS 45:735 - School children; amendment of franchise

§735. School children; amendment of franchise

No license, privilege, or franchise shall be granted to any existing city or interurban railway, the parish of Orleans excepted, amending, modifying or changing any of its rights, obligations or privileges under its franchise unless the corporation operating the railway agrees to the insertion in the statute or ordinance making the change, a provision that it will furnish to all school children in actual travel to and from school, and provided with a proper certificate from the principal of the school which the said child attends, transportation at a price of not more than three-fifths of the fare charged to adults. Whenever the rights, obligations and privileges of any existing city or interurban railway are amended, modified or changed by the city or interurban railway at the request of the governing authority of any city or parish the change, modification, or amendment shall not be construed as bringing such city or interurban railway within the provisions of R.S. 45:734 and 45:735.



RS 45:736 - School children; violation of law

§736. School children; violation of law

Whoever violates R.S. 45:734 through 45:735 shall be fined not more than one hundred dollars or imprisoned for not more than two months.



RS 45:781 - TELEGRAPHS AND TELEPHONES

CHAPTER 8. TELEGRAPHS AND TELEPHONES

§781. Lines; right to use public property; railroad property; waters; roads and streets; private property; expropriation; excluding lines of competitors; franchising of cable television by parishes

A. Corporations, domestic or foreign, formed for the purpose of transmitting intelligence by telegraph or telephone or other system of transmitting intelligence, may construct and maintain telegraph, telephone or other lines necessary to transmit intelligence along all public roads or public works, and along and parallel to any of the railroads in the state, and along and over the waters of the state, if the ordinary use of the roads, works, railroads, and waters are not obstructed, and along the streets of any city, with the consent of the city council or trustees. Such companies, shall be entitled to the right of way over all lands belonging to the state and over the lands, privileges and servitudes of other persons, and to the right to erect poles, piers, abutments, and other works necessary for constructing and maintaining lines and works, upon making just compensation therefor. If the company fails to secure such right by consent, contract or agreement upon just and reasonable terms, then the company has the right to proceed to expropriate as provided by law for railroads and other works of public utility, but shall not impede the full use of the highways, navigable waters, or the drainage or natural servitudes of the land over which the right of way may be exercised. No company, operating under the provisions of this Section, shall contract with the owners of land or with any other corporation for the right to erect and maintain any telephone, telegraph or other line for transmission of intelligence over its lands, privileges or servitudes, to the exclusion of the lines of other companies operating under the provisions of this Section.

B. Nothing provided in Section A herein shall affect the right granted to parish governing authorities to grant franchises for the regulation of cable television outside municipalities.

Amended by Acts 1976, No. 573, §2.



RS 45:781.1 - Removal of abandoned lines; liability

§781.1. Removal of abandoned lines; liability

A. The telephone or telegraph company, which constructed telephone or telegraph lines pursuant to the provisions of this Chapter, may allow another person or company to remove lines which have been abandoned.

B. The telephone or telegraph company, which constructed telephone or telegraph lines pursuant to the provisions of this Chapter, shall not be liable for damages or injuries sustained during the removal by another person or company of lines which have been abandoned provided that the abandoned cable lies within a right of way provided for the exclusive use of the telephone or telegraph company.

Acts 1990, No. 900, §1.



RS 45:782 - Duty to transmit messages

§782. Duty to transmit messages

Telegraph and telephone companies shall transmit all communications, not contrary to law or public policy, that are presented by persons offering to pay the usual rates therefor, and in the order in which the applications are made.



RS 45:783 - Unlawful to delay, refuse to receive, transmit or deliver message; penalty

§783. Unlawful to delay, refuse to receive, transmit or deliver message; penalty

No telegraph company, official or employee of a telegraph company shall wilfully delay, or shall refuse to receive, transmit, or deliver any written message addressed to any person within one mile of their office.

Whoever violates this Section shall be fined not more than two hundred dollars or imprisoned for not more than three months, or both.



RS 45:784 - Unlawful to reveal or make use of contents of message; penalty

§784. Unlawful to reveal or make use of contents of message; penalty

No official or employee of a telegraph company shall reveal, make use of, or make public any message.

Whoever violates this Section shall be fined not less than fifty nor more than one thousand dollars, and for any subsequent offense, may also be imprisoned for not more than three months.



RS 45:785 - Liability for error, delay or failure to deliver message; venue

§785. Liability for error, delay or failure to deliver message; venue

All persons operating telegraph or telephone lines or systems and doing business in this state, are hereby required to pay for all damages that may arise from the failure, refusal or neglect to transmit or to deliver, or from any delay in the transmission or the delivery, or from any error made in the transmission or the delivery of any message handled by them or offered them for transmission; and they may be sued either at the place where the message is to be delivered or at the place where the message is offered for transmission or at the domicile of such persons, at the option of the party bringing the suit.



RS 45:786 - Suit for error, delay or failure to deliver message; prescription; notice of claim

§786. Suit for error, delay or failure to deliver message; prescription; notice of claim

Suits for damages against telegraph companies arising from any error in the transmission of the message, delay in delivery or the failure to deliver the message, may be brought at any time within one year from the date of the act complained of, if notice to the company of the claim is presented in writing within four months after the telegram is filed for transmission.



RS 45:787 - Stipulations for shorter prescription or notice to be void

§787. Stipulations for shorter prescription or notice to be void

All printed or written stipulations contrary to R.S. 45:786 attempting to provide a shorter prescription period, or attempting to limit liability to cases in which written demand has been made within a shorter period than four months after the telegram is filed with the company for transmission are void.



RS 45:788 - Telegrams to show time of filing and of receipt; penalty

§788. Telegrams to show time of filing and of receipt; penalty

Every person engaged in the business of transmitting communications by telegraph and charging tolls therefor, shall, without extra charge, cause to appear plainly upon the addressee's copy of every telegram originating at and destined for a point within the state, the hour and minute of the day on which it was filed for transmission, and the hour and minute of the day of its receipt at its destination.

Whoever violates the provisions of this Section shall be fined not less than twenty-five dollars nor more than one hundred dollars for each violation.



RS 45:789 - Immediate dispatch of messages of public officers; penalty

§789. Immediate dispatch of messages of public officers; penalty

All telegraph and telephone companies shall be bound on application of any officer of this state, or of the United States, in the event of any war, insurrection or resistance of public authority, or whenever it may be necessary for the prevention of crime, or the arrest of persons accused of crime or fleeing from justice, to give their communications immediate dispatch.

Whoever refuses or intentionally omits to transmit such communications, or designedly alters or falsifies the same shall be fined not more than one thousand dollars and imprisoned not more than one year.



RS 45:790 - Messages preventing apprehension of fugitives or assisting escape; penalty

§790. Messages preventing apprehension of fugitives or assisting escape; penalty

No operator or agent of any telegraph or telephone company shall transmit any message which can in any way tend to defeat the ends of justice, by preventing the apprehension of fugitives from justice, or by communicating information which may enable persons charged with offense to escape.

Whoever violates this Section shall be imprisoned not less than one year nor more than two years, and fined not less than two hundred and fifty dollars nor more than five hundred dollars.



RS 45:791 - Statement of purpose

CHAPTER 8-A. LOCAL EMERGENCY TELEPHONE SYSTEMS

§791. Statement of purpose

The legislature hereby finds and declares that it is in the public interest to shorten the time required for a citizen to request and receive emergency aid. There exist thousands of different emergency phone numbers throughout the state, and telephone exchange boundaries and central office service areas do not necessarily correspond to public safety and political boundaries. Provision of a single, primary three digit emergency number through which emergency services can be quickly and efficiently obtained would provide a significant contribution to law enforcement and other public service efforts by making it less difficult to quickly notify public safety personnel. Such a simplified means of procuring emergency services will result in the saving of life, a reduction in the destruction of property, quicker apprehension of criminals, and ultimately the saving of money. The legislature further finds and declares that the establishment of a uniform, statewide emergency number is a matter of statewide concern and interest to all inhabitants and citizens of this state. It is the purpose of this chapter to establish the number 911 as the primary emergency telephone number for use in this state and to encourage units of local government and combinations of such units to develop and improve emergency communication procedures and facilities in such a manner as to be able to quickly respond to any person calling the telephone number 911 seeking police, fire, medical, rescue, and other emergency services.

Added by Acts 1974, No. 94, §1.



RS 45:792 - Definitions

§792. Definitions

When used in this Chapter, the following words and phrases shall have the meaning ascribed to them in this section, unless the context clearly indicates a different meaning:

(1) "Public agency" means any agency or political subdivision of the state which provides or has authority to provide firefighting, police, ambulance, medical, or other emergency services.

(2) "Public safety agency" means a functional division of a public agency which provides firefighting, police, medical, or other emergency services.

(3) "Direct dispatch method" means a telephone service to a centralized dispatch center providing for the dispatch of an appropriate emergency service unit upon receipt of a telephone request for such services and a decision as to the proper action to be taken.

(4) "Relay method" means a telephone service whereby pertinent information is noted by the recipient of a telephone request for emergency services, and is relayed to appropriate public safety agencies or other providers of emergency services for dispatch of an emergency service unit.

(5) "Transfer method" means a telephone service which receives telephone requests for emergency services and directly transfers such requests to an appropriate public safety agency or other provider of emergency services.

(6) "Referral method" means a telephone service which, upon the receipt of a telephone request for emergency services, provides the requesting party with the telephone number of the appropriate public safety agency or other provider of emergency services.

(7) "Basic system" means a telephone service which automatically connects a person dialing the digits 911 to an established public safety answering point through normal telephone service facilities.

(8) "Sophisticated system" means a basic system with the additional capability of automatic identification of the caller's number, holding the incoming call, reconnection on the same telephone line, clearing a telephone line or automatic call routing or combinations of such capabilities.

(9) "Methods" as used in Paragraphs (3), (4), (5) and (6) above shall refer to procedures to be followed by the public agency or public safety agency affected by those paragraphs.

Added by Acts 1974, No. 94, §1.



RS 45:793 - Establishment of systems

§793. Establishment of systems

Every public agency or public safety agency within its respective jurisdiction shall establish and have in operation by January 1, 1978, a basic or sophisticated system, if technologically compatible with the existing local telephone network.

The establishment of such systems shall be centralized to the extent feasible that is, multijurisdictional or regional systems shall be encouraged. Any system established pursuant to this Chapter may include the territory of more than one public agency or may include a segment of the territory of a public agency. However, all agencies must recognize the limitations of the local telephone network to segregate.

Added by Acts 1974, No. 94, §1.



RS 45:794 - Services of system

§794. Services of system

Every system shall include police, firefighting, and emergency medical and ambulance services, and may include other emergency services, in the discretion of the affected public agency, such as poison control services, suicide prevention services, and civil defense services. The system may incorporate private ambulance service. In those areas in which a public safety agency of the state provides such emergency services, the system shall include such public safety agencies.

Added by Acts 1974, No. 94, §1.



RS 45:795 - Primary emergency telephone number; 911

§795. Primary emergency telephone number; 911

The digits 911 shall be the primary emergency telephone number within the system, but a public agency or public safety agency may maintain a separate secondary backup number, and shall maintain a separate number for non-emergency telephone calls.

Added by Acts 1974, No. 94, §1.



RS 45:796 - Design of systems

§796. Design of systems

All systems shall be designed to meet the requirements of each community and public agency served by the system. Every system, whether basic or sophisticated, shall be designed to have the capability of utilizing at least three of the four methods specified in Paragraphs (3) through (6) of R.S. 45:792, in response to emergency calls.

Added by Acts 1974, No. 94, §1.



RS 45:797 - Planning and coordinating systems; department of public safety

§797. Planning and coordinating systems; department of public safety

In order to insure that proper preparation and implementation of such systems as provided in R.S. 45:793 is accomplished by all public agencies on or before January 1, 1978, the department of public safety shall develop an overall plan prior to development of any system and shall coordinate the implementation of systems to be established pursuant to the provisions of this Chapter. The department shall assist public agencies and public safety agencies in obtaining financial assistance to establish emergency telephone service and shall aid such agencies in the formulation of concepts, methods and procedures which will improve the operation of systems and which will increase cooperation between public safety agencies. The department shall consult at regular intervals with the Highway Safety Commission, the state fire marshal, the Louisiana Commission on Law Enforcement and the Administration of Criminal Justice and the public utilities in this state providing telephone service.

Added by Acts 1974, No. 94, §1.



RS 45:798 - Standards established by department of public safety

§798. Standards established by department of public safety

On or before January 1, 1975, the department of public safety shall establish technical and operational standards for the development of basic and sophisticated systems.

Added by Acts 1974, No. 94, §1.



RS 45:799 - Submission of plans

§799. Submission of plans

A. On or before January 1, 1976, all public agencies shall submit tentative plans for the establishment of a system required by this Chapter to the public utility or utilities providing public telephone service within the respective jurisdiction of each public agency. A copy of each such plan shall be filed with the department of public safety.

B. On or before January 1, 1977, all public agencies shall submit final plans for the establishment of the system to such utilities, and shall make arrangements with such utilities according to the provisions of their duly filed tariffs for the implementation of the planned emergency telephone system no later than January 1, 1978. A copy of the plan required by this subsection shall be filed with the department of public safety.

C. If any public agency has implemented or is a part of a system required by this Chapter on a deadline specified in Subsection A or B such public agency shall submit in lieu of the tentative or final plan a report describing the system and stating its operational date.

D. Plans filed pursuant to Subsections A and B shall conform to minimum standards established pursuant to R.S. 45:798.

Added by Acts 1974, No. 94, §1.



RS 45:800 - Enforcement

§800. Enforcement

The department of public safety through the State of Louisiana may commence judicial proceedings to enforce compliance by any public agency or public safety with the provisions of this Chapter. The department of public safety through the State of Louisiana may commence proceedings before the Louisiana Public Service Commission against any public utility providing telephone service to enforce compliance by such public utility with the provisions of its duly filed tariffs.

Added by Acts 1974, No. 94, §1.



RS 45:801 - Cooperative agreements; mandatory

§801. Cooperative agreements; mandatory

In implementing systems pursuant to this Chapter, all public agencies in a single system shall annually enter into a joint powers agreement or any other form of written cooperative agreement which is applicable when need arises on a day to day basis. In addition, such agreements shall be entered into between public agencies and public safety agencies which are part of different systems but whose jurisdictional boundaries are contiguous. The agreements shall provide that, once an emergency unit is dispatched in response to a request through the system, such unit shall render its services to the requesting party without regard to whether the unit is operating outside its normal jurisdictional boundaries. Copies of the annual agreement shall be filed with the department of public safety. Commencing with the year 1978, all such agreements shall be so filed prior to the 31st day of January. The department of public safety shall commence judicial proceedings to enforce compliance with the provisions of this section where a public agency or public safety agency has failed to timely enter into such agreement or file copies thereof.

Added by Acts 1974, No. 94, §1.



RS 45:802 - Report to legislature

§802. Report to legislature

At least thirty days prior to 1975, 1976 and 1977 regular sessions of the legislature, the department of public safety shall report to the appropriate standing committee or committees of each house of the legislature the progress in the implementation of the systems required by this Chapter. Such reports may contain recommendations for additional legislation.

Added by Acts 1974, No. 94, §1.



RS 45:803 - Repealed by Acts 1999, No. 1164, 6.

§803. Repealed by Acts 1999, No. 1164, §6.



RS 45:804 - Appropriation of funds by legislature; implementation of systems

§804. Appropriation of funds by legislature; implementation of systems

During the 1977 regular session or any session prior thereto, the legislature, after reviewing all reports required by this Chapter, shall enact legislation and appropriate such funds as are necessary to enable local public agencies to implement systems required by the provisions of this Chapter including tariff charges in connection therewith. If the legislature fails to enact such legislation and appropriate such funds during the 1977 regular session, then the provisions of this Chapter shall become and remain inoperative until such legislation is enacted and funds appropriated. The dates specified for the implementation of a system, or the performance of any other duty, required by the provisions of this Chapter to be performed after 1977 shall be respectively postponed by the number of years elapsing between 1975 and the year in which the legislature appropriates such funds. It is the intent of the legislature that, if legislation providing necessary funds to local public agencies to carry out the requirements of this Chapter is enacted after the 1977 regular session of the legislature, then the time schedules specified in this Chapter shall be advanced by the number of years required for the legislature to subsequently appropriate such funds.

Added by Acts 1974, No. 94, §1.



RS 45:810 - Definitions

CHAPTER 8-B. CONSUMER TELEMARKETING

PROTECTION ACT OF 1991

§810. Definitions

A. The provisions of the Chapter shall be known as the "Consumer Telemarketing Protection Act of 1991".

B. When used in this Chapter the following terms shall have the meaning ascribed to them in this Section, unless the context clearly indicates a different meaning:

(1) "ADAD equipment" means any device or system of devices which is used, whether alone or in conjunction with other equipment, for the purpose of automatically selecting or dialing telephone numbers and disseminating recorded messages to the numbers so selected or dialed.

(2) "Commission" means the Louisiana Public Service Commission.

(3) "Telephone access line" means any seven-digit telephone number for each call to which a fee is charged.

Acts 1991, No. 917, §1.



RS 45:811 - Prohibited practices

§811. Prohibited practices

It shall be unlawful for any person to use, to employ or direct another person to use, or to contract for the use of ADAD equipment or to use a live operator to make calls for the purpose of advertising or offering for sale, lease, rental, or as a gift any goods, services, or property, either real or personal, primarily for personal, family, or household use or for the purpose of conducting polls or soliciting information when:

(1) Consent is not received prior to the invitation of the calls as specified in the provisions of R.S. 45:812.

(2) Such use is other than between the hours of 8:00 a.m. and 8:00 p.m., Monday through Saturday.

(3) Such use is on days declared to be a state holiday, or Sundays.

(4) The ADAD equipment will operate unattended, or is not so designed and equipped with an automatic clock and calendar device that it will not operate unattended, even in the event of power failures.

(5) Such use involves the use of random or sequential dialing of telephone numbers.

(6) The automatic dialing and recorded message player does not automatically terminate its connection with any telephone call within ten seconds after the person called fails to give consent for the playing of a recorded message or hangs up.

(7) The recorded message fails to state clearly the name and telephone number of the person or organization initiating the call within the first twenty-five seconds of the call and at the conclusion of the call.

(8) Such use involves calls to:

(a) Telephone numbers which, at the request of the customer, have been omitted from the telephone directory published by the telephone company or cooperative serving the customer.

(b) Hospitals, nursing homes, fire protection agencies, or law enforcement agencies.

(9) The telephone number required to be stated in the provision of Paragraph (7) is not, during normal business hours, promptly, and personally answered by someone who is an agent of the person or organization in whose behalf the automatic calls are made and is able to provide information concerning the automatic calls.

Acts 1991, No. 917, §1.



RS 45:812 - Agreement of consent to receive calls

§812. Agreement of consent to receive calls

A person may give consent to a call made with ADAD equipment when a live operator introduces the call and states an intent to play a recorded message, or when the ADAD has a feature that allows the person to indicate consent. Any such consent shall apply only to a particular call and shall not constitute prior consent to receive further calls through the use of such ADAD equipment.

Acts 1991, No. 917, §1.



RS 45:813 - Registration with the commission; bond

§813. Registration with the commission; bond

A. Prior to the utilization of ADAD equipment to call telephone numbers located in this state, any company or individual utilizing this equipment shall register the following with the commission to receive a permit as provided in this Chapter:

(1) Name, address, and telephone number of the company or individual utilizing the equipment.

(2) Name and address of a designated agent for service of process located in this state for the ADAD operator.

(3) A surety bond executed by the ADAD operator from a surety company authorized to do business in this state for the sum of ten thousand dollars to be maintained continuously in full force and effect. The commission may waive the bond requirement for any operator demonstrating financial responsibility by the submission of a letter of credit from an accredited financial institution or by other means as the commission by rule may prescribe.

B. The commission shall promulgate rules and regulations to govern the issuance of and the revocation or suspension of permits for ADAD operators utilizing equipment to call telephone numbers located in Louisiana.

C. Failure to obtain a permit from the commission prior to utilization of ADAD equipment to call numbers located in this state, and failure to abide by commission rules governing ADAD operations shall be a violation of this Chapter.

D. It shall be unlawful for any person to connect any ADAD equipment to any telephone line in this state for the purpose of making telephone calls to persons in this state through the use of ADAD equipment unless a permit has been issued for such ADAD equipment by the commission.

E. Any person desiring to use ADAD equipment in this state shall make application for a permit to the commission on forms prescribed by the commission, and shall pay a fee as prescribed by the commission for such permit. Permits shall be renewed annually as prescribed by the commission and upon payment of a renewal fee. The fees charged shall cover the administrative cost for the issuance of such permits.

F. Permits shall be subject to suspension or revocation by the commission for any violation of this Chapter.

G. The provisions of this Section relative to registration with the commission, posting of a surety bond, and the promulgation of rules and regulations by the commission shall be applicable to those companies or individuals who utilize live operators to make calls pursuant to R.S. 45:811.

Acts 1991, No. 917, §1.



RS 45:814 - Use of access lines prohibited

§814. Use of access lines prohibited

It shall be unlawful for any person making use of a telephone access line to use, to employ or direct another person to use, or to contract for the use of ADAD equipment or the United States mail for the purpose of soliciting any person to call such telephone access line.

Acts 1991, No. 917, §1.



RS 45:815 - Regulation of access lines by the commission

§815. Regulation of access lines by the commission

No telephone company or cooperative shall provide access to a telephone access line to any person who solicits calls to such number through the use of ADAD equipment or through the use of the United States mail. A telephone company or cooperative shall, upon the order of the commission, withdraw access to a telephone access line from any person if calls to such number are solicited by ADAD equipment or through the use of the United States mail.

Acts 1991, No. 917, §1.



RS 45:816 - Exceptions to use

§816. Exceptions to use

Nothing in this Chapter shall be construed to prohibit or restrict by registration or other means calls made:

(1) At the request of the subscriber.

(2) For the collection of a lawful debt.

(3) For the payment for, service of, or warranty coverage for previously ordered or purchased goods or services or additional goods or services for existing customers or to remind the customer of a previously made appointment.

(4) When a live operator introduces the message, provided the call is immediately terminated if the called party says he is not interested.

(5) By or on behalf of a charitable or nonprofit organization to a subscriber who has donated, or who has expressed an interest in donating, realty, goods, services, or money.

(6) To any person with whom the caller had a pre-existing business relationship.

(7) This Chapter shall not apply to contractual sales regulated by any other provision of the Louisiana Revised Statutes of 1950 or to the sale of financial services, security sales, or sales transacted by companies, or their wholly owned subsidiaries or agents, which are regulated by the Louisiana Public Service Commission.

(8) Pursuant to a political campaign.

(9) To notify or inform the public of an emergency pursuant to Chapter 8-E of this Title.

Acts 1991, No. 917, §1; Acts 1997, No. 199, §1, eff. June 13, 1997.



RS 45:817 - Violations; penalties; civil remedies

§817. Violations; penalties; civil remedies

A. Any person who violates the provisions of this Chapter shall be fined not more than five hundred dollars or imprisoned for not more than thirty days or both.

B. The district attorney of the parish in which or from which automated calls in violation of this Chapter are made or received may seek injunctive relief and recover such statutory damages and attorney fees as provided by this Section. Any individual or group of individuals receiving such automated calls may also seek injunctive relief to enforce this Chapter on behalf of others similarly situated.

C. When an individual or corporation is found to be in violation of this Chapter in a civil action, a court shall assess a civil penalty against the offending party in the amount of one thousand dollars for each call made in violation of this Chapter. Any civil penalty collected pursuant to this Section shall be paid into the general fund of this state. The prevailing party in the cause shall be entitled to necessary expenses and reasonable attorney fees.

Acts 1991, No. 917, §1.



RS 45:821 - Legislative findings and intent

CHAPTER 8-C. TELEPHONIC SELLERS

§821. Legislative findings and intent

A. The legislature finds and declares that the widespread use of telephone solicitors to initiate sales of goods, real property, and investment opportunities has created numerous problems for purchasers and investors which are inimical to good business practices. Telephonic sales have a significant impact upon the economy and well-being of this state and its local communities. However, purchasers have suffered substantial losses because of misrepresentations, lack of full and complete information regarding both the telephonic seller and the goods and investments the telephonic seller is offering, and failure of delivery. The provisions of this Chapter relating to telephonic sellers are necessary for the public welfare.

B. It is the intent of the legislature to:

(1) Provide each prospective telephonic sales purchaser with information necessary to make an intelligent decision regarding the offer made.

(2) Safeguard the public against deceit and financial hardship.

(3) Insure, foster, and encourage competition and fair dealings among telephonic sellers by requiring adequate disclosure.

(4) Prohibit representations that may mislead.

Acts 1993, No. 1003, §1.



RS 45:822 - Definitions

§822. Definitions

A. As used in this Chapter, the following terms and phrases shall have the meanings hereinafter ascribed to them:

(1) "Department" means the Department of Justice.

(2) "Items" means any goods and services, and includes coupon books which are to be used with businesses other than the seller's business.

(3) "Owner" means a person who owns or controls ten percent or more of the equity of, or otherwise has claim to ten percent or more of the net income of a telephonic seller.

(4) "Person" includes an individual, firm, association, corporation, partnership, joint venture, or any other business entity.

(5) "Principal" means an owner, an executive officer of a corporation, a general partner of a partnership, a sole proprietor of a sole proprietorship, a trustee of a trust, or any other individual with similar supervisory functions with respect to any person.

(6) "Purchaser" or "prospective purchaser" means a person who is solicited to become or does become obligated to a telephonic seller.

(7) "Salesperson" means any individual employed, appointed, or authorized by a telephonic seller, whether referred to by the telephonic seller as an agent, representative, or independent contractor, who attempts to solicit or solicits a sale on behalf of the telephonic seller. The principals of a seller are themselves salespersons if they solicit sales on behalf of the telephonic seller.

(8) "Telephonic seller" or "seller" means a person who, on his or her own behalf or through salespersons, causes a telephone solicitation or attempted telephone solicitation to occur in which either the telephonic seller or the purchaser, or both, are located in Louisiana and which meets the following criteria:

(a) A telephone solicitation or attempted telephone solicitation wherein the telephonic seller initiates telephonic contact with a prospective purchaser and represents or implies one or more of the following:

(i) That a prospective purchaser who buys one or more items will also receive additional or other items, whether or not of the same type as purchased, without further cost. For purposes of this Chapter, "further cost" does not include actual postage or common carrier delivery charge, if any.

(ii) That a prospective purchaser will receive a prize or gift, if the person also encourages the prospective purchaser to do either of the following:

(aa) Purchase or rent any goods or services.

(bb) Pay any money, including but not limited to delivery or handling charge.

(iii) That a prospective purchaser is able to obtain any item or service at a price which the seller states or implies is below the regular price of the item or service offered. This Paragraph shall not apply to retailers who, within the previous twelve months, have sold a majority of their goods or services through in-person sales at retail stores.

(iv) That a prospective purchaser who buys office equipment or supplies will, because of some unusual event or imminent price increase, be able to buy these items at prices which are below those that are usually charged or will be charged for the items.

(v) That the seller is a person other than the person he or she is.

(vi) That the items for sale are manufactured or supplied by a person other than the actual manufacturer or supplier.

(vii) That the seller is offering to sell the prospective purchaser any gold, silver, or other metals, including coins, diamonds, rubies, sapphires, or other stones, coal or another mineral, or any interest in oil, gas, or mineral fields, wells, or exploration sites, or any other investment opportunity of any type whatsoever.

(b) A solicitation or attempted solicitation which is made by telephone in response to inquiries generated by unrequested notifications sent by the seller to persons who have not previously purchased goods or services from the seller or who have not previously requested credit from the seller, to a prospective purchaser wherein the seller represents or implies to the recipient of the notification that any of the following applies to the recipient:

(i) That the recipient has in any manner been specially selected to receive the notification or the offer contained in the notifications.

(ii) That the recipient will receive a prize or gift if the recipient calls the seller.

(iii) That if the recipient buys one or more items from the seller, the recipient will also receive additional or other items, whether or not of the same type as purchased, without further cost or at a cost which the seller states or implies is less than the regular price of such items.

(c) A solicitation or attempted solicitation which is made by telephone in response to inquiries generated by advertisements on behalf of the telephonic seller wherein it is represented or implied that the seller is offering to sell to the prospective purchaser any gold, silver, or other metals, including coins, diamonds, rubies, sapphires, or other stones, coal or another mineral, or any interest in oil, gas, or mineral fields, wells, or exploration sites, or any other investment opportunity of any type whatsoever.

B. For purposes of this Chapter, "telephonic seller" or "seller" does not include any of the following:

(1) A person offering or selling a security qualified under R.S. 51:701 et seq.

(2) A person licensed pursuant to R.S. 37:1430 et seq. when the solicited transaction is governed by that law.

(3) A person licensed pursuant to R.S. 37:2150 et seq. when the solicited transaction is governed by that law.

(4) A person licensed or certified pursuant to R.S. 22:65, including a person licensed pursuant to Subpart A of Part I of Chapter 5 of Title 22 of the Louisiana Revised Statutes of 1950, R.S. 22:1541 et seq. when the solicited transaction is governed by that law.

(5) A person offering or selling a business opportunity governed by R.S. 51:1821 et seq., when the solicited transaction is governed by that law.

(6) A person primarily soliciting the sale of a newspaper of general circulation.

(7) A person soliciting business from prospective purchasers who have previously purchased from the business enterprise for which the person is calling only if that enterprise is doing business under the same business name.

(8) A person soliciting without the intent to complete, and who does not complete the sales presentation during the telephone solicitation but completes the sales presentation at a later face-to-face meeting between the solicitor and the prospective purchaser. However, if a seller, directly following a telephone solicitation, causes an individual whose primary purpose is to go to the prospective purchaser to collect the payment or deliver any items purchased, this exemption does not apply.

(9) Any supervised financial institution or parent, subsidiary, or affiliate thereof. As used in this Paragraph, "supervised financial institution" means any commercial bank, trust company, savings and loan association, credit union, industrial loan company, personal property broker, consumer finance lender, commercial finance lender, or insurer, provided that the institution is subject to supervision by an official or agency of this state or of the United States.

(10) A person or an affiliate of a person whose business is regulated by the Louisiana Public Service Commission or by a local franchising authority or the Federal Communications Commission under the Cable Television Reregulation Act of 1992.

(11) A person soliciting the sale of a commodity pursuant to R.S. 3:552.1 et seq., if the solicitation is not intended to, nor actually results in, a sale which costs the purchaser in excess of one hundred dollars.

(12) An issuer or subsidiary of an issuer that has a class of securities which is subject to Section 12 of the Securities Exchange Act of 1934 (15 U.S.C. Sec. 781) and which is either registered or exempt from registration under Paragraph (A), (B), (C), (E), (F), (G), or (H) of Subsection (g)(2) of that Section.

(13) A person soliciting a transaction regulated by the Commodity Futures Trading Commission if the person is registered or temporarily licensed for this activity with the Commodity Futures Trading Commission under the Commodity Exchange Act, (7 U.S.C. 1 et seq.) and the registration or license has not expired or been suspended or revoked.

(14) A person who sells coins or bullion at a price which is not more than twenty-five percent more than the price at which the seller is concurrently buying the same coins or bullion, if:

(a) The seller has had a retail location in Louisiana from which he or she has been selling coins or bullion to the public in person for at least one year.

(b) The telephonic solicitations are not the person's primary business and sales made telephonically make up less than twenty percent of the person's total retail sales.

(c) The person claiming an exemption pursuant to this Paragraph complies with R.S. 45:823 as applicable, and R.S. 45:824(D).

(15) Repealed by Acts 1995, No. 659, §2.

(16) A person who has been operating, for at least two years, a retail business establishment in Louisiana under the same name as that used in connection with telemarketing, and both of the following occur on a continuing basis:

(a) Either products are displayed and offered for sale or services are offered for sale and provided at the business establishment.

(b) A majority of the seller's business involves the buyer obtaining such products or services at the seller's location.

(17) Any telephone marketing service company which provides telemarketing sales services under contract to sellers and has been operating continuously for at least five years under the same ownership and control and seventy-five percent of its contracts are performed on behalf of persons exempted from this Chapter by this Section.

(18) Any person engaged in the solicitation of accounts relative to commercial debt collections.

(19) A person soliciting sales of a magazine of general circulation by its publisher, or by the publisher's agent through a written agreement, only if both of the following conditions are met:

(a) The subscriber has the right to review the magazine and cancel the subscription for such magazine for a full refund within seven days.

(b) Such right of cancellation and refund is fully disclosed to the subscriber at the time of the sale of the subscription, the delivery of the initial magazine, or the initial request for payment.

(20) A book, video, or record club or contractual plan or arrangement under any of the following:

(a) Under which the seller provides the consumer with a form which the consumer may use to instruct the seller not to ship the offered merchandise.

(b) Which is regulated by the Federal Trade Commission trade regulation rule concerning "use of negative option plans by sellers in commerce".

(c) Which provides for the sale of books, recordings, or videos which are not covered under Subparagraph (a) or (b), including continuity plans, subscription arrangements, standing order arrangements, supplements, and series arrangements under which the seller periodically ships merchandise to a consumer who has consented in advance to receive such merchandise on a periodic basis.

C. This Chapter does not apply to the solicitation of sales by a catalog seller who periodically issues and delivers catalogs to potential purchasers by mail or by other means. This exception only applies if the catalog includes a written description or illustration and the sales price of each item of merchandise offered for sale, includes at least twenty-four full pages of written material or illustrations, is distributed in more than one state, and has an annual circulation of not less than two hundred fifty thousand customers.

Acts 1993, No. 1003, §1; Acts 1995, No. 659, §§1, 2; Acts 1997, No. 332, §1; H.C.R. No. 4, 2002 1st Ex. Sess.; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 45:823 - Registration procedures

§823. Registration procedures

A.(1) Not less than ten days prior to doing business in this state, a telephonic seller shall register with the department by filing with the consumer protection section of the department the information required by R.S. 45:824 and tendering a filing fee of one hundred fifty dollars. A seller shall be deemed to be doing business in this state if the seller solicits prospective purchasers from locations in this state or solicits prospective purchasers who are located in this state.

(2) A person claiming an exemption pursuant to R.S. 45:822(B)(14), shall file* with the consumer protection section of the department, in lieu of the information required by R.S. 45:824(A), (B), and (C) and a filing fee of one hundred fifty dollars.

(3)(a) The information required by R.S. 45:824 shall be submitted on a form provided by the attorney general and shall be verified by a declaration signed by each principal of the telephonic seller. The declaration shall specify the date and location of signing. Information submitted pursuant to R.S. 45:824(A)(10) and (11) shall be clearly identified and appended to the filing.

(b) The information submitted pursuant to R.S. 45:824 shall become part of the investigatory record and intelligence information compiled by the department for law enforcement purposes.

B. Registration of a telephonic seller shall be valid for one year from the effective date thereof and may be annually renewed by filing as required by R.S. 45:824 and paying a filing fee of one hundred fifty dollars.

C. Whenever, prior to expiration of a seller's annual registration, there is a material change in the information required by R.S. 45:824 the seller shall, within ten days, file an addendum updating the information with the consumer protection section of the department. However, changes in salespersons soliciting on behalf of a seller shall be updated by addendum filed, if necessary, in quarterly intervals computed from the effective date of registration. The addendum shall provide the required information for all salespersons who are currently soliciting or have solicited on behalf of the seller at any time during the period between the filing of the registration, or the last addendum, and the current addendum, and shall include salespersons no longer soliciting for the seller as of the date of the filing of the current addendum.

D. Upon receipt of a filing and filing fee pursuant to Subsections A and B of this Section, the department shall send the telephonic seller a written confirmation of receipt of the filing. If the seller has more than one business location, the written confirmation shall be sent to the principal business location identified in the seller's filing in sufficient number so that the seller has receipt of filing, within ten days of receipt thereof, in a conspicuous place at each of the seller's business locations and shall have available for inspection by any governmental agency at each location a copy of the entire registration statement which has been filed with the department. Until confirmation of receipt of filing is received and posted, the seller shall post in a conspicuous place at each of the seller's business locations within this state a copy of the first page of the registration form sent to the department. The seller shall also post in close proximity to either the confirmation of receipt of filing, or until the confirmation is received, the first page of the submitted registration form, the name of the individual or individuals in charge of each location from which the seller does business in this state, as defined in Subsection A of this Section.

Acts 1993, No. 1003, §1.

*As appears in enrolled bill.



RS 45:824 - Filing; information required to be filed

§824. Filing; information required to be filed

A. Each filing pursuant to R.S. 45:823 shall contain the following information:

(1) The name or names of the seller, including the name under which the seller is doing or intends to do business, if different from the name of the seller, and the name of any parent or affiliated organization that either:

(a) Will engage in business transactions with purchasers relating to sales solicited by the seller.

(b) Accepts responsibility for statements made by, or acts of, the seller relating to sales solicited by the seller.

(2) The seller's business form and place of organization and, if the seller is a corporation, a copy of its articles of incorporation and bylaws and amendments thereto, or, if a partnership, a copy of the partnership agreement, or if operating under a fictitious business name, the location where the fictitious name has been registered. All the same information shall be included for any parent or affiliated organization disclosed pursuant to Paragraph (1) of this Subsection.

(3) The complete street address or addresses of all locations designating the principal location from which the telephonic seller will be conducting business. If the principal business location of the seller is not in this state, then the seller shall also designate which of its locations within this state is its main location in the state.

(4) A listing of all telephone numbers to be used by the seller and the address where each telephone using each of these telephone numbers is located.

(5) The name of, and the office held by, the seller's officers, directors, trustees, general and limited partners, sole proprietor, and owners, as the responsible parties in connection with the seller's business activities.

(6) The complete address of the principal residence, the date of birth, and the driver's license number and state of issuance of each of the persons whose names are disclosed pursuant to Paragraph (5) of this Subsection.

(7) The name and principal residence address of each person the telephonic seller leaves in charge at each location from which the seller does business in this state, as defined in R.S. 45:823(A)(1) and the business location which each of these persons is or will be in charge of.

(8) A statement, meeting the requirements of this Paragraph, as to both the seller, whether a corporation, partnership, firm, association, joint venture, or any other type of business entity and whether identified pursuant to Paragraph (5) or (7) of this Subsection or not, and as to any person identified pursuant to Paragraph (5) or (7) who:

(a) Has been convicted of a felony or misdemeanor involving an alleged violation of this Chapter, or fraud, theft, embezzlement, fraudulent conversion, or misappropriation of property. For purposes of this Subparagraph, a plea of nolo contendere shall be treated as a conviction.

(b) Has had entered against him or her a final judgment or order in a civil or administrative action, including a stipulated judgment or order, if the complaint or petition in the civil or administrative action alleged acts constituting a violation of this Chapter, fraud, theft, embezzlement, fraudulent conversion, or misappropriation of property, the use of untrue or misleading representations in an attempt to sell or dispose of real or personal property, or the use of unfair, unlawful, or deceptive business practices.

(c) Is subject to any currently effective injunction or restrictive court order relating to business activity as the result of an action brought by a federal, state, or local public agency or unit thereof, including but not limited to an action affecting any vocational license.

(d) Has at any time during the previous seven tax years filed in bankruptcy, been adjudged a bankrupt, been reorganized due to insolvency, or been a principal, director, officer, trustee, general or limited partner, or had management responsibilities of any other corporation, partnership, joint venture, or business entity, that has so filed or was so adjudicated or reorganized, during or within one year after the period that the person held that position.

(e) For purposes of Subparagraphs (a), (b), and (c), the statement required by this Paragraph shall identify the seller or person, the court or administrative agency rendering the conviction, judgment, or order, the docket number of the matter, the date of the conviction, judgment, or order, and the name of the governmental agency, if any, that brought the action resulting in the conviction, judgment, or order. For purposes of Subparagraph (d) of this Paragraph, the statement required shall include the name and location of the seller or person filing in bankruptcy, adjudged a bankrupt, or reorganized due to insolvency, and shall include the date thereof, the court which exercised jurisdiction, and the docket number of the matter.

(9) A list of the names and principal residence addresses of salespersons who solicit on behalf of the telephonic seller and the names the salespersons use while so soliciting.

(10) A description of the items the seller is offering for sale and a copy of all sales scripts the telephonic seller requires salespersons to use when soliciting prospective purchasers, or if no sales script is required to be used, a statement to that effect.

(11) A copy of all sales information and literature, including but not limited to scripts, outlines, instructions, and information regarding how to conduct telephonic sales, sample introductions, sample closing, product information, and contest or premium-award information, provided by the telephonic seller to salespersons or of which the seller informs salespersons, and a copy of all written materials the seller sends to any prospective or actual purchaser.

(12) The name and address of the telephonic seller's agent in this state, other than the attorney general, authorized to receive service of process in this state.

B. If the telephonic seller represents or implies, or directs salespersons to represent or imply to purchasers that the purchaser will receive certain specific items, including a certificate of any type which the purchaser must redeem to obtain the item described in the certificate, or one or more items from among designated items, whether the items are denominated as gifts, premiums, bonuses, prizes, or otherwise, the filing shall include the following:

(1) A list of the items offered.

(2) The value or worth of each item described to prospective purchasers and the basis for the valuation.

(3) The price paid by the telephonic seller to its supplier for each of these items and the name, address, and telephone number of each item's supplier.

(4) If the purchaser is to receive fewer than all of the items described by the seller, the filing shall include the following:

(a) The manner in which the telephonic seller decides which item or items a particular prospective purchaser is to receive.

(b) The odds a single prospective purchaser has of receiving each described item.

(c) The name and address of each recipient who has, during the preceding months, or if the seller has not been in business that long, during the period the telephonic seller has been in business, received the item having the greatest value and the item with the smallest odds of being received.

(5) All rules, regulations, terms, and conditions a prospective purchaser must meet in order to receive the item.

C. If the telephonic seller is offering to sell any metal, stone, or mineral, the filing shall include the following:

(1) The name, address, and telephone number of each of the seller's suppliers and a description of each metal, stone, or mineral provided by the supplier.

(2) If possession of any metal, stone, or mineral is to be retained by the seller or will not be transferred to the purchaser until the purchaser has paid in full, the filing shall include the following:

(a) The address of each location where the metal, stone, or mineral will be kept.

(b) If not kept on premises owned by the seller or at an address or addresses set forth in compliance with Subparagraph (c), the name of the owner of the business at which the metal, stone, or mineral will be kept.

(c) A copy of any contract or other document which evidences the seller's right to store the metal, stone, or mineral at the address or addresses designated pursuant to Subsection A.

(3) If the seller is not selling the metal, stone, or mineral from its own inventory, but instead purchases the metal, stone, or mineral to fill orders taken from purchasers, the filing shall include copies of all contracts or other documents evidencing the seller's ability to call upon suppliers to fill the seller's orders.

(4) If the seller represents to purchasers that the seller has insurance or a surety bond of any type relating to a purchaser's purchase of any metal, stone, or mineral from the seller, the filing shall include a complete copy of all these insurance policies and bonds.

(5) If the seller makes any representation as to the earning or profit potential of purchases of any metal, stone, or mineral, the filing shall include data to substantiate the claims made. If the representation relates to previous sales made by the seller or a related entity, substantiating data shall be based on the experiences of at least fifty percent of the persons who have purchased the particular metal, stone, or mineral from the seller or related entity during the preceding six months, or if the seller or related entity has not been in business that long, during the period the seller or related entity has been in business, and shall include the raw data upon which the representation is based, including but not limited to all of the following:

(a) The length of time the seller or related entity has been selling the particular metal, stone, or mineral being offered.

(b) The number of purchasers thereof from the seller or related entity known to the seller or related entity to have made at least the same earnings or profit as those represented.

(c) The percentage that the number disclosed pursuant to Subparagraph (b) represents the total number of purchasers from the seller or related entity of the particular metal, stone, or mineral.

D. If the telephonic seller is offering to sell an interest in oil, gas, or mineral fields, wells, or exploration sites, the filing shall include disclosure of the following:

(1) The seller's ownership interest, if any, in each field, well, or site being offered for sale.

(2) The total number of interests to be sold in each field, well, or site being offered for sale.

(3) If, in selling an interest in any particular field, well, or site, reference is made to an investigation of these fields, wells, or sites by the seller or anyone else, the filing shall include the following:

(a) The name, business address, telephone number, and professional credentials of the person or persons who made the investigation.

(b) A copy of the report and other documents relating to the investigation prepared by the person or persons.

(4) If the seller makes any representation as to the earning or profit potential of purchases of any interest in these fields, wells, or sites, the filing shall include data to substantiate the claims made. If the representation relates to previous sales made by the seller or a related entity, the substantiating data shall be based on the experiences of at least fifty percent of the purchasers of the particular interests from the seller or the related entity during the preceding six months, or if the seller has been in business that long, during the period the seller or related entity has been in business, and shall include the raw data upon which the representation is based, including but not limited to all of the following:

(a) The length of time the seller or related entity has been selling the particular interests in the fields, wells, or sites being offered.

(b) The number of purchasers of the particular interest from the seller or related entity known to the seller to have made, at least the same earnings as those represented.

(c) The percentage that the number disclosed pursuant to Subsection B represents of the total number of purchasers of the particular interests from the seller or related entity.

E.(1) If a person, based on R.S. 45:822(B)(14) claims an exemption from having to file the information required by Subsections A, B, and C of this Section, the person shall file, on a form provided by the attorney general, the following information:

(a) The name or names of the person claiming the exemption, including the name under which the person is doing or intends to do business.

(b) The person's business form, and place of organization, whether corporate or otherwise, or if operating under a fictitious business name, the location where the fictitious name has been registered.

(c) The complete street address of the person's retail locations, and telephone numbers located therein and a statement as to how long the person has been selling at retail from each location.

(d) A copy of the person's currently valid business license.

(e) A statement reflecting the dollar amount of the person's total retail sales during the twelve months preceding the filing.

(f) A statement reflecting the dollar amount of the person's sales made telephonically during the twelve months preceding the filing.

(2) The filing shall be verified by a declaration signed under penalty of perjury by each principal of the person claiming the exemption. The declaration shall specify the date and location of signing.

F. If a person filing pursuant to Subsection E of this Section makes any representation to a prospective purchaser as to the historical movements or changes in the price or value of any coin or bullion, the person shall maintain in its records sufficient data to substantiate each representation. This data shall be retained in the person's records for a period of at least three years after the last date on which a representation is made and shall be made available for inspection upon request by any governmental agency at each of its business locations.

Acts 1993, No. 1003, §1.



RS 45:825 - Reference to compliance with this Chapter

§825. Reference to compliance with this Chapter

A. In addition to complying with the requirements of R.S. 45:824, as applicable, each telephonic seller, shall, at the time the solicitation is made and prior to consummation of any sales transaction, provide all of the following information to each prospective purchaser:

(1) If the telephonic seller represents or implies that a prospective purchaser will receive, without charge therefor, certain specific items or one item from among designated items, whether the items are denominated as gifts, premiums, bonuses, prizes, or otherwise, the seller shall provide the following:

(a) The complete street address of the location from which the salesperson is calling the prospective purchaser and, if different, the complete street address of the telephonic seller's principal location.

(b) The total number of individuals who have actually received from the telephonic seller, during the preceding twelve months, or if the seller has not been in business that long, during the period the telephonic seller has been in business, the item having the greatest value and the item with the smallest odds of being received.

(2) If the telephonic seller is offering to sell any metal, stone, or mineral, the seller shall provide the following information:

(a) The complete street address of the location from which the salesperson is calling the prospective purchaser and, if different, the complete street address of the telephonic seller's principal location.

(b) The information specified in R.S. 45:824(C)(2)(a) and (b) and (5).

(3) If the telephonic seller is offering to sell an interest in oil, gas, or mineral fields, wells, or exploration sites the seller shall provide the following information:

(a) The complete street address of the location from which the salesperson is calling the prospective purchaser and, if different, the complete street address of the telephonic seller's principal location.

(b) The information required to be filed by R.S. 45:824(D)(1), (2), (3)(a) and (4).

(4) If the telephonic seller represents that office equipment or supplies being offered are offered at prices which are below those usually charged for those items, the seller shall provide the following information:

(a) The complete street address of the location from which the salesperson is calling the prospective purchaser and, if different, the complete street address of the telephonic seller's principal location.

(b) The name of the manufacturer of each of the items the telephonic seller has represented for sale and in which the prospective purchaser expresses interest.

B. No seller shall make or authorize the making of any references to its compliance with this Chapter to any prospective or actual purchaser.

Acts 1993, No. 1003, §1.



RS 45:826 - Soliciting prospective purchasers on behalf of unregistered telephonic seller prohibited; violations

§826. Soliciting prospective purchasers on behalf of unregistered telephonic seller prohibited; violations

No salesperson shall solicit prospective purchasers on behalf of a telephonic seller who is not currently registered with the department pursuant to this Chapter. Any salesperson who violates this Section is guilty of a misdemeanor punishable by imprisonment in the parish jail for not more than six months, by a fine not exceeding two thousand five hundred dollars, or by both that fine and imprisonment.

Acts 1993, No. 1003, §1.



RS 45:827 - Penalties

§827. Penalties

Except as provided in R.S. 45:826, any person, including but not limited to the seller, a salesperson, agent, or representative of the seller, or an independent contractor, who willfully violates any provision of this Chapter or who directly or indirectly employs any device, scheme, or artifice to deceive in connection with the offer or sale by any telephonic seller, or who willfully, directly or indirectly, engages in any act, practice, or course of business which operates or would operate as a fraud or deceit upon any person in connection with a sale by any telephonic seller shall, upon conviction, be punishable as follows:

(1) By a fine not exceeding ten thousand dollars for each unlawful transaction.

(2) By imprisonment in the state prison, or by imprisonment in the parish jail for not more than one year.

(3) By both the fine and imprisonment specified in Paragraphs (1) and (2).

Acts 1993, No. 1003, §1.



RS 45:828 - Remedies; nonexclusive

§828. Remedies; nonexclusive

A. The provisions of this Chapter are not exclusive. The remedies specified in this Chapter for violation of any Section of this Chapter or for conduct prescribed by any Section of this Chapter shall be in addition to any other procedures or remedies for any violation or conduct provided for any other law.

B. Nothing in this Chapter shall limit any other statutory rights of the attorney general, any district attorney or parish attorney, or any other person. If any act or practice prescribed by this Chapter is also the basis for a cause of action or a violation of another statute, the purchaser may assert a statutory case of action under the procedures with the remedies applicable thereto.

Acts 1993, No. 1003, §1.



RS 45:829 - Bond requirement

§829. Bond requirement

A. Every telephonic seller shall maintain a bond issued by a surety company admitted to do business in this state. The bond shall be in the amount of fifty thousand dollars in favor of the state of Louisiana for the benefit of any person suffering injury or loss by reason of any violation of this Chapter to be paid under the terms of any order of a court of competent jurisdiction obtained by the attorney general, district attorney, or city attorney as a result of any violation of this Chapter. A copy of the bond shall be filed with the consumer protection section of the Department of Justice. This bond shall not be required of any franchised or licensed cable television operator.

B. At least ten days prior to the inception of a promotion offering a premium with an actual market value or advertised value of five hundred dollars or more, the telephonic seller shall notify the attorney general in writing of the details of the promotion, describing the premium, and its current market value, the value at which it is advertised or held out to the customer, the date the premiums shall be awarded, and the conditions under which the award shall be made. The telephonic seller shall maintain an additional bond for the total current market value or advertised value, whichever is greater, of the premiums held out or advertised to be available to a purchaser or recipient. A copy of the bond shall be filed with the consumer protection section of the Department of Justice. The bond, or portion thereof necessary to cover the cost of the award, shall be forfeited if the premium is not awarded to a bona fide customer within thirty days of the date disclosed as the time of award or the time otherwise required by law. The proceeds of the bond shall be paid to any person suffering injury or loss by reason of any violation of this Chapter, or shall be paid pursuant to the terms of any order of a court of competent jurisdiction obtained by the attorney general, district attorney, or city attorney as a result of any violation of this Chapter. The bond shall be maintained until the seller files with the attorney general proof that the premium was awarded.

Acts 1993, No. 1003, §1.



RS 45:830 - Monies collected; use

§830. Monies collected; use

All monies collected pursuant to this Chapter shall be used for the regulation and enforcement of the provisions of this Chapter.

Acts 1993, No. 1003, §1.



RS 45:831 - Written contract required; cancellation

§831. Written contract required; cancellation

A. The purchase of items pursuant to a solicitation made by a telephonic seller or salesperson shall be final only upon receipt by the seller of a written contract which is signed by the purchaser and which meets the requirements of this Section. Such contract shall contain the following:

(1) A description of any item purchased which matches the description of such item principally used in the telephone solicitation.

(2) The value or worth of any item purchased and the basis for such valuation.

(3) All terms and conditions which the purchaser must satisfy in order to receive any item purchased.

(4) The odds, if ascertainable, for a given purchaser to receive any gift, prize, or other item.

(5) If a purchaser is to receive fewer than all gifts, prizes, or items described by the seller, either of the following:

(a) The manner in which the telephonic seller decides which such items a given purchaser is to receive.

(b) The odds, if ascertainable, for a given purchaser to receive each such item.

(6) An explanation of the rights of the purchaser with respect to cancellation of the contract and a statement indicating when notice of cancellation is to be sent.

(7) The following statement, printed in at least twelve-point type, immediately preceding the signature line:

"YOU ARE NOT OBLIGATED TO PAY ANY MONEY UNLESS YOU SIGN THIS CONTRACT AND RETURN IT TO THE TELEPHONIC SELLER."

B. No contract made pursuant to this Section shall exclude from its terms any oral or written representation made by a telephonic seller or salesperson to the purchaser in connection with the purchase.

C. A telephonic seller who makes or engages a salesperson to make a telephone solicitation shall not seek or receive compensation of any nature from a purchaser, including submitting a charge to a credit card account of a purchaser, until the telephonic seller receives the signed contract required by this Section from the purchaser.

D. Upon receipt of the signed contract required by this Section, the telephonic seller shall send written confirmation of the sale to the purchaser.

E. The purchaser shall have the right to cancel any contract with a telephonic seller within three business days after the purchaser receives the confirmation required by this Section. Notice of such cancellation shall be written but need not take a particular form and shall be sufficient if it indicates, by any form of written expression, the name and address of the purchaser and the stated intention of the purchaser not to be bound by the contract. Such notice shall be sent to the telephonic seller by certified mail, return receipt requested, and shall be effective when mailed by the purchaser. If the telephonic seller has not provided an address for receipt of such notice, cancellation shall be effective upon mailing the notice to the consumer protection section of the Department of Justice.

F.(1) If a telephonic seller violates any provision of this Chapter in making a sale or fails to deliver any item purchased within thirty calendar days of receipt of the confirmation, the purchaser may cancel the contract. Any consideration paid to the telephonic seller shall be returned to the purchaser within fourteen days of giving notice of such cancellation to the seller. Notice of such cancellation, which may be written or oral, need not take a particular form but shall be sufficient if it indicates the stated intention of the purchaser not to be bound by the contract.

(2) Upon receipt by the purchaser of any consideration paid to the telephonic seller, the purchaser shall return any items received by him to the telephonic seller. The cost of returning such items shall be borne by the telephonic seller by providing or guaranteeing payment for return shipping. However, if such payment is not provided or guaranteed by the telephonic seller, the purchaser shall have the right to keep the items received without further obligation or payment.

G. The provisions of this Section shall not apply to either of the following:

(1) A sale in which a telephonic seller gives a full refund to the purchaser for the return of undamaged and unused items within seven days after receipt of the items by the purchaser if the telephonic seller processes the refund within thirty days after his receipt of the returned items.

(2) A sale in which a purchaser gives notice of cancellation of services to the telephonic seller within seven days after receipt of the items by the purchaser if the telephonic seller processes the refund within thirty days after his receipt of the returned items.

Acts 1995, No. 679, §1.



RS 45:832 - Refund, credit, or replacement

§832. Refund, credit, or replacement

A. A purchaser of any item pursuant to a solicitation made by a telephonic seller or salesperson shall be given a refund, a credit, or replacement of any item purchased, at his option, under either of the following conditions:

(1) An item is defective, not as represented by the solicitation or contract, or is not received as promised.

(2) The purchaser returns any item purchased or makes a written request for refund, credit, or replacement within seven days of receiving the item from the telephonic seller. Such a return shall be timely if shipment of the item is made within such seven days or if such request is postmarked, properly addressed, and mailed, postage prepaid, within such seven days.

B. If a purchaser returns only a portion of items received, the refund, credit, or replacement required by this Section may be prorated by the telephonic seller accordingly.

C. A telephonic seller who makes a sale shall guarantee refund, credit, or replacement to the purchaser as required by this Section.

Acts 1995, No. 679, §1.



RS 45:833 - Rights of purchasers

§833. Rights of purchasers

A. Any contract, agreement to purchase, or confirmation executed by a telephonic seller which purports to waive the rights of a purchaser under R.S. 45:831 or 832 shall be against public policy and unenforceable. However, an agreement between a purchaser and a telephonic seller to extend the delivery time of any item to more than thirty days shall be enforceable if such seller has a reasonable basis to expect that he will be unable to ship the item within thirty days and includes provisions for such extension in the confirmation or contract required by R.S. 45:831.

B. Any contract, agreement to purchase, or confirmation executed by a telephonic seller which confers greater rights upon a purchaser than the rights of the purchaser pursuant to R.S. 45:831 or 832 shall only be enforceable and not be in violation of such provisions if all such rights of the purchaser are specifically stated in the confirmation or contract required by R.S. 45:831.

C. The provisions of this Section and R.S. 45:831 and 832 shall not eliminate, reduce, or otherwise restrict any other right of or remedy available to a purchaser.

Acts 1995, No. 679, §1.



RS 45:835 - Repealed by Acts 2001, No. 1137, 1.

CHAPTER 8-D. TELEMEDICINE AND DISTANCE EDUCATION

§835. Repealed by Acts 2001, No. 1137, §1.



RS 45:836 - Repealed by Acts 2001, No. 1137, 1.

§836. Repealed by Acts 2001, No. 1137, §1.



RS 45:837 - Repealed by Acts 2001, No. 1137, 1.

§837. Repealed by Acts 2001, No. 1137, §1.



RS 45:838 - Repealed by Acts 2001, No. 1137, 1.

§838. Repealed by Acts 2001, No. 1137, §1.



RS 45:840 - Statement of purpose

CHAPTER 8-E. TELEPHONE EMERGENCY

NOTIFICATION OR INFORMATION

§840. Statement of purpose

A. The legislature hereby finds and declares that it is in the public interest to shorten the time required to notify and provide information to the citizens of this state in the event of an imminent or actual emergency which affects or threatens to affect public safety or health. With the development of technology which allows many telephone calls to be placed within a short period of time, public agencies with responsibility for emergency preparedness now have the means available to provide such emergency notification and information quickly and efficiently. However, a major impediment to providing this service is the high percentage of telephone numbers which are not listed in a telephone directory by companies providing telephone service to the public.

B. The legislature further finds and declares that the provision of all telephone numbers, including unlisted telephone numbers by such companies to public agencies providing emergency alert services or their designated providers of emergency alert services, is both a local and statewide concern. It is the purpose of this Chapter to require the provision of such listed and unlisted numbers by telephone companies to such agencies or their providers of emergency alert services, as further provided in this Chapter, so as to improve the provision of emergency notification and information to the residents of this state.

C. It is the further purpose of this Chapter to ensure that all telephone companies are immune from civil or criminal liability to any person as a result of the obligation created hereunder to provide listed and unlisted telephone numbers to public agencies with responsibility for emergency preparedness.

Acts 1997, No. 199, §2, eff. June 13, 1997.



RS 45:841 - Definitions

§841. Definitions

The following terms as used in this Chapter shall have the following meanings:

(1) "Emergency" means an actual or imminent threat to public health or safety which may result in loss of life, injury, or property damage.

(2) "Emergency alert provider" means a third party which is designated by a parish office of homeland security and emergency preparedness to provide emergency alert services for that parish and which is certified as such by the Governor's Office of Homeland Security and Emergency Preparedness1.

(3) "Emergency alert services" means the placement of telephone calls to notify the public of an emergency or to provide information relative to an emergency.

(4) "Listed number" means an active telephone number which is published in a telephone directory.

(5) "Parish office of homeland security and emergency preparedness" means an agency of local government established pursuant to R.S. 29:727.

(6) "Telephone company" means an entity which provides local telephone service to subscribers for a fee.

(7) "Unlisted number" means an active telephone number which is not published in a telephone directory.

Acts 1997, No. 199, §2, eff. June 13, 1997; Acts 2003, No. 40, §4, eff. May 23, 2003; Acts 2006, 1st Ex. Sess., No. 35, §8, eff. March 1, 2006.

1See Acts 2006, 1st Ex. Sess., No. 35, §8, which changes the term "state office of homeland security and emergency preparedness" to "Governor's Office of Homeland Security and Emergency Preparedness" and §10, which provides for the termination of the Act and the reversion to the law in effect prior to the Act on July 1, 2010.



RS 45:842 - Provision of emergency alert services

§842. Provision of emergency alert services

A. A parish office of homeland security and emergency preparedness may provide emergency alert services within such parish or may designate an emergency alert provider to provide such services. An emergency alert provider may be a private for-profit entity operating under contract with and at the direction of the parish office of homeland security and emergency preparedness.

B. The Governor's Office of Homeland Security and Emergency Preparedness1 shall certify and issue a certificate to each emergency alert provider.

Acts 1997, No. 199, §2, eff. June 13, 1997; Acts 2003, No. 40, §4, eff. May 23, 2003; Acts 2006, 1st Ex. Sess., No. 35, §8, eff. March 1, 2006.

1See Acts 2006, 1st Ex. Sess., No. 35, §8, which changes the term "state office of homeland security and emergency preparedness" to "Governor's Office of Homeland Security and Emergency Preparedness" and §10, which provides for the termination of the Act and the reversion to the law in effect prior to the Act on July 1, 2010.



RS 45:843 - Records required

§843. Records required

A.(1) Each telephone company doing business within this state shall, upon request, and subject to the rates, terms, and conditions approved by the Louisiana Public Service Commission, provide a record of all listed and unlisted telephone numbers within a parish where 911/E911 service exists to the parish office of emergency preparedness providing emergency alert services or, upon proof of certification by the Governor's Office of Homeland Security and Emergency Preparedness1, to its emergency alert provider. Such record shall be provided on computer disc or by other electronic means. Each telephone number shall be identified by address, including street name, street address, and city.

(2) Each telephone company shall provide its 911/E911 database snapshot record of telephone numbers provided pursuant to Paragraph (1) of this Subsection upon request of the parish office of homeland security and emergency preparedness or its certified emergency alert provider, and subject to the terms, rates, and conditions approved by the Louisiana Public Service Commission. Such requests shall not exceed four requests per year.

(3) A telephone company, including its officers and employees, shall be immune from all civil or criminal liability for any damage or injury due to its performance or nonperformance of any obligation imposed on the telephone company under this Section, except where the damage or injury is a result of the willful misconduct or gross negligence of the telephone company or its officers or employees acting within the course and scope of their employment.

B. The Louisiana Public Service Commission is authorized to promulgate rules and regulations further specifying the procedures for provision of the records required by this Section.

Acts 1997, No. 199, §2, eff. June 13, 1997; Acts 2003, No. 40, §4, eff. May 23, 2003; Acts 2006, 1st Ex. Sess., No. 35, §8, eff. March 1, 2006.

1See Acts 2006, 1st Ex. Sess., No. 35, §8, which changes the term "state office of homeland security and emergency preparedness" to "Governor's Office of Homeland Security and Emergency Preparedness" and §10, which provides for the termination of the Act and the reversion to the law in effect prior to the Act on July 1, 2010.



RS 45:844 - Confidentiality

§844. Confidentiality

A. Any listed or unlisted number provided by a telephone company pursuant to this Chapter shall be used only by a parish office of homeland security and emergency preparedness or its emergency alert provider, acting at the request of such an office, for the exclusive purpose of providing emergency alert services. Any use involving the reproduction, publishing, reselling, disclosing, tampering with, or providing access to information in the database for any purpose other than the provision of emergency alert service is strictly prohibited.

B. Any unlisted number provided to a parish office of homeland security and emergency preparedness or its emergency alert provider pursuant to this Chapter shall be held in strict confidence by that office, provider, and employees of such office or provider and shall not be disclosed to any other person or persons. Any deliberate violation of this Subsection shall be grounds for a civil suit by the aggrieved subscriber against the parish office of homeland security and emergency preparedness, the emergency alert provider, and any employee of the office or provider responsible for such violation.

C. In the event that a telephone company is named as a defendant in any action instituted by a subscriber concerning the unauthorized use of such subscriber's listed or unlisted number, the appropriate parish office of homeland security and emergency preparedness or its emergency alert provider shall indemnify and hold the telephone company harmless in such action, including the provision of a timely defense.

Acts 1997, No. 199, §2, eff. June 13, 1997; Acts 2003, No. 40, §4, eff. May 23, 2003.



RS 45:844.1 - Definitions

CHAPTER 8-F. TELEPHONE SOLICITORS'

IDENTIFICATION CODE

§844.1. Definitions

As used in this Chapter, the following terms and phrases shall have the meanings hereinafter ascribed to them:

(1) "Commission" means the Louisiana Public Service Commission.

(2) "Telephone solicitation" means a call made by a telephone solicitor to a consumer, for the purpose of soliciting a sale of any consumer goods or services, or for the purpose of soliciting an extension of credit for consumer goods or services, or for the purpose of obtaining information that will or may be used for the direct solicitation of a sale of consumer goods or services or an extension of credit for such purposes, or for the purpose of soliciting contributions for or on behalf of a charitable organization as defined in R.S. 51:1901(1).

(3) "Telephone solicitor" means any natural person, firm, organization, partnership, association, or corporation, or a subsidiary or affiliate thereof, doing business in this state, who makes or causes to be made a telephone solicitation, including but not limited to calls made by use of automated dialing or recorded message devices.

Acts 1999, No. 518, §1.



RS 45:844.2 - Identification codes; prohibited acts

§844.2. Identification codes; prohibited acts

A.(1) The commission shall promulgate rules and regulations to ensure that any telephone solicitor who contacts any residential or mobile telephone subscriber for the purpose of making a telephone solicitation shall possess an identification code that will appear on a caller identification unit. The identification code will correctly identify the name of the telephone solicitor and a phone number where the solicitor can be reached during normal business hours.

(2)(a) In the event the telephone solicitor originates calls from a private branch exchange (PBX), as defined by the commission, and such PBX does not pass the identifying telephone number to the telecommunications service provider, as defined by the commission, the telecommunications service provider delivering the call will be required to transmit a PBX trunk number which would identify the telephone solicitor. The telecommunications service provider will be exempt from this requirement only in the event such telephone trunk number delivery is not technically feasible via a signaling system seven (SS7), as defined by the commission, or other comparable network capable of transmitting calling party number information.

(b) Any telecommunications service provider that cannot currently deliver calling party number identification must file with the commission upon commission request a detailed explanation of why its network is not capable of providing such information.

B. The commission shall promulgate rules and regulations to ensure that no telephone solicitor may use any device which blocks a caller identification unit or otherwise conceals or misrepresents the identity of the telephone solicitor or the phone number where the solicitor can be reached during normal business hours.

C. A telephone solicitor who makes telephone calls on behalf of an organization which has nonprofit status under Section 501(c)(3) of the Internal Revenue Code, and who makes such calls from a location other than the principal place of business of such organization, shall comply with all the provisions of this Chapter, except that the identification code used by such solicitor need not correctly identify the name of the organization and a phone number where the organization can be reached during normal business hours.

Acts 1999, No. 518, §1.



RS 45:844.3 - Violations; penalties

§844.3. Violations; penalties

The commission shall investigate any complaints received concerning violations of this Chapter. If, after investigating any complaint, the commission finds that there has been a violation of this Chapter, the commission may impose a civil penalty not to exceed five hundred dollars for each violation against the telephone solicitor.

Acts 1999, No. 518, §1.



RS 45:844.5 - Required information

CHAPTER 8-G. WIRELESS TELEPHONE CONTRACTS

§844.5. Required information

Prior to the execution of a written contract for wireless telephone service, each company which provides such service within this state shall provide to a consumer the terms of the contract, in writing. Such information shall include but not be limited to the length of the contract. Each executed contract shall include a provision indicating that the consumer has received the information required by this Section.

Acts 1999, No. 1205, §1.



RS 45:844.6 - Renewal clause; continuation of services

§844.6. Renewal clause; continuation of services

Each company which provides wireless telephone service in this state shall be prohibited from automatically renewing a consumer's service contract. Upon expiration of a wireless telephone service contract, the consumer's service shall continue on a month-to-month basis under the same terms as the original contract. Either party may terminate such contract at any time. Nothing in this Section shall prohibit a party from entering into a new contract.

Acts 1999, No. 1205, §1.



RS 45:844.7 - Prohibited contracts void

§844.7. Prohibited contracts void

Any contract entered into or automatically renewed in violation of this Chapter shall be void.

Acts 1999, No. 1205, §1.



RS 45:844.8 - Wireless telephonic solicitation; rules and regulations

§844.8. Wireless telephonic solicitation; rules and regulations

The Louisiana Public Service Commission shall promulgate such rules and regulations which comply with federal regulations that prohibit a telemarketer from making wireless telephonic solicitations.

Acts 2003, No. 988, §1, eff. July 2, 2003; Acts 2003, No. 991, §1.



RS 45:844.9 - Commercial mobile service device location disclosure to law enforcement agencies; emergency situations

CHAPTER 8-G-1. KELSEY SMITH ACT

§844.9. Commercial mobile service device location disclosure to law enforcement agencies; emergency situations

A. This Chapter shall be known and may be cited as the "Kelsey Smith Act".

B.(1) When acting in the course and scope of his official duties, a law enforcement agency supervisor shall have the authority to submit an electronic or other written request to a provider of commercial mobile services, as defined by 47 U.S.C. 332(d), for device location information of a commercial mobile service device user if either of the following events has occurred:

(a) A call for emergency services initiated from the device of the user.

(b) An emergency situation that involves the risk of death or serious bodily harm to the device user.

(2) Upon receipt of the request, the provider of commercial mobile services shall disclose to the law enforcement agency the device location information.

(3) When making a request for device location information pursuant to the provisions of this Chapter, the law enforcement agency making the request shall search the National Crime Information Center system and similar databases to identify whether the device user or the person initiating the call, during an emergency situation involving the device user, either has a history of domestic violence or is subject to any court order restricting contact.

(4) The information obtained by a law enforcement agency pursuant to the provisions of this Subsection shall be used solely for the performance of official duties.

(5) No device location information shall be released by the law enforcement agency to a person who either has a history of domestic violence or stalking or who is subject to any court order restricting contact with the device user.

(6) For the purposes of this Chapter, "law enforcement agency" means any municipality, sheriff's office, or other public agency who employs full-time employees of the state whose permanent duties include but are not limited to:

(a) Making arrests.

(b) Performing searches and seizures.

(c) Executing criminal warrants.

(d) Preventing or detecting crime.

(e) Enforcing the penal, traffic, or highway laws of this state.

C.(1) All providers of commercial mobile services who are registered to do business in this state, or who submit to the jurisdiction thereof, shall submit emergency contact information to the Department of Public Safety and Corrections, office of state police, in order to facilitate requests from law enforcement agencies for location information in accordance with the provisions of this Chapter. The contact information shall be submitted by July first of each year and immediately upon any change in contact information.

(2)(a) The office of state police shall maintain a database containing emergency contact information for all providers of commercial mobile services and shall make such information immediately available to all law enforcement agencies in the state.

(b) The office of state police may adopt rules in accordance with the Administrative Procedure Act to implement the provisions of this Chapter.

D. Notwithstanding any other provision of law to the contrary, nothing in this Chapter shall prohibit a provider of commercial mobile services from establishing protocols by which the provider voluntarily discloses device location information.

E. No person shall file a report with knowledge of the falsity of the information contained therein to a law enforcement agency for the purpose of device location information being requested from a provider of commercial mobile services. Whoever violates the provisions of this Subsection shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Acts 2015, No. 165, §1, eff. June 23, 2015.



RS 45:844.10 - Immunity for providers of commercial mobile services

§844.10. Immunity for providers of commercial mobile services

No person shall have a cause of action against any provider of commercial mobile services, its officers, employees, agents, or other specified persons for providing device location information while acting in good faith and in accordance with the provisions of this Chapter. The provisions of this Section shall not apply to damage or injury caused by either gross negligence or willful and wanton misconduct.

Acts 2015, No. 165, §1, eff. June 23, 2015.



RS 45:844.11 - Legislative findings

CHAPTER 8-H. TELEPHONE SOLICITATION

RELIEF ACT OF 2001

§844.11. Legislative findings

Because the legislature recognizes that becoming a residential telephonic subscriber should not undermine or lessen a person's right of privacy, it finds that there is a compelling state interest to protect the privacy of such subscribers who wish to avoid unsolicited and unwanted telephonic solicitations by enacting the "Telephone Solicitation Relief Act of 2001". The legislature also recognizes that the federal government has created a National Do Not Call Registry and enacted rules and regulations pertaining to unwanted telephonic solicitations, which rules and regulations preempt any less restrictive state law. The legislature recognizes that it can be confusing and cumbersome for citizens intending to register for a state and national "do not call" list as well as businesses desiring to make telephonic solicitations in and to residents of the state of Louisiana for there to exist separate state and national lists. Therefore, the legislature finds that adoption of the National Do Not Call Registry combined with the state "do not call" listing will better protect residential telephonic subscribers from unsolicited and unwanted telephonic solicitations and make it easier and less complex for telephonic solicitors to comply with all applicable rules and regulations.

Acts 2001, No. 40, §1, eff. May 24, 2001; Acts 2004, No. 857, §1, eff. July 12, 2004.



RS 45:844.12 - Definitions

§844.12. Definitions

As used in this Chapter, the following terms and phrases shall have the meanings hereinafter ascribed to them:

(1) "Commission" means the Louisiana Public Service Commission.

(2) "Doing business in this state" means conducting a telephonic solicitation either from a location within this state or from a location outside of this state to residential telephonic subscribers residing in this state.

(3) "Federal Do Not Call Law" shall mean the Telemarketing and Consumer Fraud and Abuse Prevention Act as set forth in 15 U.S.C. 6101 to 6108 and the Telephone Consumer Protection Act of 1991 as set forth in 47 U.S.C. 227, as well as any amendment or reenactment of either of those acts and any rule adopted or issued pursuant to either of those Acts, or any amendment of any such rule.

(4) "National Do Not Call Registry" shall mean the list of consumers maintained by the Federal Trade Commission who have indicated that they do not wish to receive unsolicited or unwanted telephonic solicitations pursuant to the Federal Do Not Call Law.

(5) "Residential telephonic subscriber" means any natural person who has subscribed to residential telephonic service from a telecommunications service provider or any other natural person living or residing with such person.

(6) "Telephonic solicitation" means any voice or data communication made by a telephonic solicitor to a residential telephonic subscriber for the purpose of encouraging a sale or rental of or investment in property, consumer goods, or services; or for the purpose of encouraging an extension of credit for property, consumer goods, or services; or for the purpose of obtaining information that will or may be used for the direct solicitation of a sale or rental of or investment in property, consumer goods, or services or an extension of credit for such purposes; or for the solicitation of a contribution to a charitable organization, but does not include voice or data communications made for any of the following reasons:

(a) In response to an express request of the person called.

(b) Primarily in connection with an existing debt or contract, payment or performance of which has not been completed at the time of such call.

(c) To any person with whom the telephonic solicitor has an existing business relationship, or a prior business relationship that was terminated or lapsed within six months of such call, except as provided in Subparagraph (g) of this Paragraph.

(d) On behalf of an organization which has nonprofit status under Section 501(c)(3) or (6) of the Internal Revenue Code, unless such organization utilizes the services of a paid professional solicitor, as defined in R.S. 51:1901(6).

(e) For the purpose of conducting marketing research, public opinion polling, or similar activities that do not involve telephonic solicitation or selling.

(f) Constituting political activity. For the purposes of this Chapter, communications constituting political activity shall include the following:

(i) Communications made for the sole purpose of urging support for or opposition to a political candidate or ballot issue provided that the callers identify themselves.

(ii) Communications made for the sole purpose of conducting political polls or soliciting the expression of opinions, ideas, or votes.

(iii) Communications made by any newspaper or periodical in the state which is qualified to be the official journal of the state or any parish, municipality, school board, or other political subdivision, as provided by Chapters 2 and 4 of Title 43 of the Louisiana Revised Statutes of 1950.

(g) By a person or business that conducts automobile sales and does not complete the sales presentation during the telephone solicitation and is made in contemplation of the sales presentation being completed at a later face-to-face meeting between the telephonic solicitor and the person contacted and where the contacted person has previously made purchases from the automobile dealership.

(h) Without completing or attempting to complete a sale, said sale to be completed only after a face-to-face meeting between the telephonic solicitor and the person called at the telephonic solicitor's primary place of business or at another location selected by the purchaser. The call must be the result of a referral of the person called to the telephonic solicitor or be placed to an individual who is personally known to the telephonic solicitor. If placed as a result of a referral, the telephonic solicitor must provide to the person called the name of the person who made the referral. If the person called does not wish to be called after such initial call, then the telephonic solicitor shall not call that person and shall maintain a list of such persons. This exemption shall not apply if directly following the sale the telephonic solicitor attempts to deliver an item or collect payment from the person called or causes another to do so.

(i) For the purpose of follow-up or periodic wellness care when the call is made to the patient by the patient's optometrist, dentist, or chiropractic physician, or an agent thereof.

(j) For the purpose of follow-up or periodic wellness care when the call is made to the client by the client's veterinarian or an agent thereof.

(k) On behalf of an organization which has nonprofit status under Section 501(c)(5) of the Internal Revenue Code and is composed entirely of public safety personnel, the majority of whom are state residents calling from a location within the state.

(7) "Telephonic solicitor" means any natural person, firm, organization, partnership, association, or corporation, or a subsidiary or affiliate thereof, doing business in this state, who makes or causes to be made a telephonic solicitation, including but not limited to any communication made by use of automated dialing or recorded message devices.

Acts 2001, No. 40, §1, eff. May 24, 2001; Acts 2003, No. 353, §1, eff. June 17, 2003; Acts 2003, No. 912, §1; Acts 2003, No. 988, §1, eff. July 2, 2003; Acts 2004, No. 148, §1; Acts 2004, No. 857, §1, eff. July 12, 2004; Acts 2012, No. 82, §1.



RS 45:844.13 - Duties of the commission

§844.13. Duties of the commission

A.(1) The commission shall establish and provide for the operation of a database to compile a list of telephonic numbers of residential telephonic subscribers who object to receiving telephonic solicitations. It shall be the duty of the commission to have such database in operation no later than January 1, 2002.

(2) On or before January 1, 2006, the commission shall establish and maintain a single "do not call" list that shall also include Louisiana consumers on the National Do Not Call Registry as provided in Subsection D of this Section.

B. Such database may be operated by the commission or by another entity under contract with the commission.

C. No later than January 1, 2002, the commission shall promulgate rules that accomplish all of the following:

(1) Require each telecommunication service provider, as defined by the commission, to notify its residential telephonic subscribers of the opportunity to provide notification to the commission or its contractor that such subscriber objects to receiving telephonic solicitations. The forms of notification shall include but not be limited to quarterly inserts in or messages on the billing statements mailed to its residential telephonic subscribers and conspicuous publication of the notice in the consumer information pages of the local telephone directories.

(2) Specify the methods by which each residential telephonic subscriber may give notice to the commission or its contractor of his objection to receiving such telephonic solicitations or revocation of such notice.

(3) Specify the length of time for which a notice of objection shall be effective and the effect of a change of a telephonic number on such notice.

(4) Specify the methods by which such objections and revocations shall be collected and added to the database.

(5) Specify the methods by which any person or entity desiring to make telephonic solicitations shall obtain access to the database as required to avoid calling the telephonic numbers of residential telephonic subscribers included in the database.

(6) Specify such other matters relating to the administration of this Chapter that the commission deems necessary.

D. If, pursuant to 47 U.S.C. Section 227(c)(3), the Federal Communications Commission establishes a single national database of telephonic numbers of subscribers who object to receiving telephonic solicitations, the commission shall include the part of such single national database that relates to Louisiana in the database established under this Chapter.

Acts 2001, No. 40, §1, eff. May 24, 2001; Acts 2004, No. 857, §1, eff. July 12, 2004.



RS 45:844.14 - Listing procedures; prohibited acts

§844.14. Listing procedures; prohibited acts

A.(1) Any residential telephonic subscriber desiring to be placed on a "do not call" listing shall be placed on that listing upon the commission's receipt of a request form. This listing shall be effective for five years and renewed by the commission upon receipt of a renewal notice.

(2)(a) The commission or its contractor shall update its "do not call" listing no less than quarterly. The listing shall include the telephonic numbers, but not the names or addresses of residential telephonic subscribers, arranged by area code and numerical sequence, who do not want to receive telephonic solicitations, as defined in this Chapter.

(b) No later than January 1, 2006, the commission or its contractor shall update its "do not call" listing monthly.

(3)(a) Telephonic solicitors, as defined in this Chapter, doing business in this state shall obtain copies of the "do not call" listing by paying a fee to the commission in an amount not to exceed the costs incurred by the commission or its contractor in the presentation, production, and distribution of that listing. The commission shall offer a statewide listing and shall also offer listings of areas within the state. The determination of the number and definition of areas shall be within the discretion of the commission.

(b) In order to obtain copies of the "do not call" listing, a telephonic solicitor shall, in addition to paying the applicable fee, register with the commission, pay any registration fee as required by the commission, and provide all necessary documentation as required by the commission. Such telephonic solicitor, as defined in this Chapter, may maintain a bond in the amount of twenty thousand dollars in favor of the state of Louisiana to guarantee the payment of any administrative penalties assessed pursuant to this Chapter and file a copy of such bond with the commission.

(4)(a) All fees and penalties imposed pursuant to this Section shall be made payable to the Louisiana Public Service Commission for the administration of this Chapter and shall be dedicated to such purpose. The fees and penalties collected shall be remitted by the commission to the state treasury and credited to the Bond Security and Redemption Fund. After a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within the fiscal year, the treasurer, prior to placing such remaining funds in the state general fund, shall pay an amount equal to the total amount of funds paid into the state treasury by the commission into a special fund which is hereby created in the state treasury and designated as the "Telephonic Solicitation Relief Fund".

(b) The monies in the Telephonic Solicitation Relief Fund shall be used solely for the implementation, administration, and enforcement of this Chapter. Any surplus monies and interest remaining to the credit of the fund on June thirtieth of each year shall remain to the credit of the fund and no part thereof shall revert to the state general fund.

B. Repealed by Acts 2006, No. 418, §2.

C. Any telephonic solicitation made by a telephonic solicitor to a residential telephonic subscriber whose number appears on the commission's then current "do not call" listing, or the National Do Not Call Registry, if applicable, is prohibited, except as authorized by this Chapter or the Federal Do Not Call Law.

Acts 2001, No. 40, §1, eff. May 24, 2001; Acts 2003, No. 836, §1; Acts 2004, No. 857, §1, eff. July 12, 2004; Acts 2006, No. 418, §§1, 2.



RS 45:844.15 - Violations; penalties

§844.15. Violations; penalties

A. The commission shall investigate any complaints received concerning violations of this Chapter. If, after investigating such complaint, the commission finds that there has been a violation of this Chapter, the commission, after notice and hearing, shall impose an administrative penalty against the telephonic solicitor not to exceed one thousand five hundred dollars for each violation. If the violation is committed against a residential telephonic subscriber over the age of sixty-five, then the commission, after notice and hearing, shall impose a penalty not to exceed three thousand dollars for each violation.

B. Any telephonic solicitor found by the commission to be in violation of this Chapter, who refuses to pay the fine assessed, shall after notice and hearing, be assessed additional costs and reasonable attorney fees related to the collection of the fine.

Acts 2001, No. 40 , §1, eff. May 24, 2001.



RS 45:844.16 - Registration fees and "do not call" list fees

§844.16. Registration fees and "do not call" list fees

A. Each independent solicitor registration shall be an annual payment of four hundred dollars. The permit issued shall be good for a period of one calendar year beginning January first and ending December thirty-first unless otherwise revoked.

B. Each principal solicitor registration shall be an annual payment of eight hundred dollars. The permit issued shall be good for a period of one calendar year beginning January first and ending December thirty-first unless otherwise revoked.

C.(1) Each principal solicitor shall make an additional annual payment for the registration of dependent solicitors as follows:

(a) Five hundred dollars total for the registration of between one and ten additional dependent solicitors of a principal solicitor.

(b) One thousand dollars total for registration of between eleven and fifty additional dependent solicitors of a principal solicitor.

(c) One thousand five hundred dollars total for the registration of between fifty-one and one hundred additional dependent solicitors.

(d) Two thousand dollars total for registration of one hundred and one or more additional dependent solicitors of a principal solicitor.

(2) The permit issued shall be good for a period of one calendar year beginning January first and ending December thirty-first unless otherwise revoked.

D. The cost for the "do not call" list is four hundred dollars annually. All telephone solicitors, with the exception of dependent solicitors, are responsible for the cost associated with the purchase of the list.

E. For the purposes of this Section:

(1) "Dependent solicitor" means a telephone solicitor, other than an employee of an independent solicitor or principal solicitor who has entered into an agreement with one and only one principal solicitor as defined herein, to perform telephone solicitation under the supervision of the principal solicitor.

(2) "Independent solicitor" means a telephone solicitor who has submitted application and properly enrolled with the commission to be provided the "do not call" list. Independent solicitors are allowed to distribute the "do not call" list with employees of that same firm, organization, partnership, association, or corporation.

(3) "Principal solicitor" means a telephone solicitor who has submitted an application and properly enrolled with the commission as such, to be provided to the "do not call" list and the authority to enter into agreements to provide access to the "do not call" list to dependent solicitors as defined herein. Principal solicitors are allowed to distribute the "do not call" list with employees of that same firm, organization, partnership, association, or corporations.

Acts 2004, No. 857, §1, eff. July 12, 2004.



RS 45:844.17 - Safe harbor

§844.17. Safe harbor

Any telephonic solicitor registered in compliance with R.S. 45:844.16 shall not be liable for violating this Chapter if the telephonic solicitor can demonstrate that the violation is a result of unintended error and that as part of its routine business practice, it meets the following standards:

(1) The telephonic solicitor has established and implemented written procedures to comply with this Chapter.

(2) The telephonic solicitor has trained its personnel, and any entity assisting in its compliance, in procedures established pursuant to this Chapter.

(3) The telephonic solicitor has maintained a call log of numbers called for solicitation purposes in either chronological or numerical order, and records and maintains an internal "do not call" list for those numbers that may not be contacted.

(4) The telephonic solicitor is registered and uses both state and national registries to prevent telephonic solicitations to any telephone number on any list established or mandated to be used pursuant to this Chapter.

(5) The telephonic solicitor uses a process to ensure that it does not sell, rent, lease, purchase, or use any applicable "do not call" database, or any part thereof, for any purpose except in compliance with this Chapter and any state or federal law preventing telephonic solicitations to telephone numbers registered as pertaining to this Chapter.

Acts 2004, No. 857, §1, eff. July 12, 2004.



RS 45:844.21 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

§844.21. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 45:844.22 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

§844.22. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 45:844.23 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

§844.23. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 45:844.24 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

§844.24. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 45:844.25 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

§844.25. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 45:844.31 - Telemarketing activities; prohibited

CHAPTER 8-J. TELEPHONIC SOLICITATION PROHIBITED

DURING STATE OF EMERGENCY

§844.31. Telemarketing activities; prohibited

A. During a state of emergency as declared by the governor, no telephonic solicitor shall engage in telephonic solicitation except for the following reasons:

(1) The telephonic solicitation is in response to an express request of the person called. For purposes of this Section, in the case of property or services advertised and offered to sale directly by the owner or provider thereof, if such advertisement or offer contains the phone number of the owner or provider or its authorized representative, then such advertisement or offer shall be deemed to be an "express request" by the owner or provider for inquiries relating to the sale or purchase of such property or services. The authorization for telephonic solicitation provided for in this Paragraph shall expire six months after the "express request" is granted.

(2) The telephonic solicitation is primarily in connection with an existing debt or contract, payment or performance of which has not been completed at the time of such call.

(3) The telephonic solicitation is to any person with whom the telephonic solicitor has an existing business relationship, or a prior business relationship that was terminated or lapsed within six months of such call, except by a person or business that conducts automobile sales and does not complete the sales presentation during the telephone solicitation and is made in contemplation of the sales presentation being completed at a later face-to-face meeting between the telephonic solicitor and the person contacted and where the contacted person has previously made purchases from the automobile dealership.

(4) The telephonic solicitation is on behalf of an organization, which has nonprofit status under Section 501(c)(3) or (6) of the Internal Revenue Code, unless such organization utilizes the services of a paid professional solicitor, as defined in R.S. 51:1901(6).

(5) The telephonic solicitation is for the purpose of conducting marketing research, public opinion polling, or similar activities that do not involve telephonic solicitation or selling or obtaining information that will or may be used for telephonic solicitation or selling.

(6) The telephonic solicitation constitutes political activity. For the purposes of this Section, calls constituting political activity are defined as calls made for the sole purpose of urging support for or opposition to a political candidate or ballot issue provided that the callers identify themselves or calls made for the sole purpose of conducting political polls or soliciting the expression of opinions, ideas, or votes or calls made by any newspaper or periodical in the state, which is qualified to be the official journal of the state or any parish, municipality, school board, or other political subdivision, as provided by Chapters 2 and 4 of Title 43 of the Louisiana Revised Statutes of 1950.

(7) The telephonic solicitation is made without completing or attempting to complete a sale, such sale to be completed only after a face-to-face meeting between the telephonic solicitor and the person called at the telephonic solicitor's primary place of business or at another location selected by the purchaser. The call pursuant to this Paragraph must be the result of a referral of the person called to the telephonic solicitor or be placed to an individual who is personally known to the telephonic solicitor. If placed as a result of a referral, the telephonic solicitor must provide to the person called the name of the person who made the referral. If the person called does not wish to be called after such initial call, then the telephonic solicitor shall not call that person and shall maintain a list of such persons. This exemption provided for in this Paragraph shall not apply if directly following the sale, the telephonic solicitor attempts to deliver an item or collect payment from the person called or caused another to do so.

B. For purposes of this Chapter:

(1) "Commission" means the Louisiana Public Service Commission.

(2) "Telephonic solicitation" means any voice or data communication made by a telephonic solicitor to a residential telephonic subscriber for the purpose of encouraging a sale or rental of or investment in property, consumer goods, or services; or for the purpose of encouraging an extension of credit for property, consumer goods, or services; or for the purpose of obtaining information that will or may be used for the direct solicitation of a sale or rental of or investment in property, consumer goods, or services or an extension of credit for such purposes; or for the solicitation of a contribution to a charitable organization, except for the American Red Cross.

(3) "Telephonic solicitor" means any natural person, firm, organization, partnership, association, or corporation, or a subsidiary or affiliate thereof, doing business in this state, who makes or causes to be made a telephonic solicitation, including but not limited to any communication made by use of automated dialing or recorded message devices.

Acts 2003, No. 849, §1; Acts 2006, No. 418, §1.



RS 45:844.32 - Duties of the commission

§844.32. Duties of the commission

A. Upon declaration of a state of emergency by the governor, the commission shall immediately notify such telephonic solicitor that an emergency has been declared and that during such state of emergency telephonic solicitation is prohibited.

B. The commission shall adopt and formulate rules and regulations to implement the provisions of this Chapter.

Acts 2003, No. 849, §1.



RS 45:844.33 - Violations; penalties

§844.33. Violations; penalties

A. The commission shall investigate any complaint received concerning violations of this Chapter. If, after investigating such complaint, the commission finds there has been a violation of this Chapter, the commission, after notice and hearing, shall impose an administrative penalty against the telephonic solicitor not to exceed one thousand five hundred dollars for each violation.

B. Any telephonic solicitor found by the commission to be in violation of this Chapter who refuses to pay the fine assessed shall, after notice and hearing, be assessed additional cost and reasonable attorney fees related to the collection of the fine.

C. Each telephonic solicitation in violation of this Chapter constitutes a separate offense.

Acts 2003, No. 849, §1.



RS 45:844.41 - Short title

CHAPTER 8-K. LOCAL GOVERNMENT FAIR COMPETITION ACT

§844.41. Short title

This Chapter shall be known and may be cited as "The Local Government Fair Competition Act".

Acts 2004, No. 736, §1, eff. July 6, 2004.



RS 45:844.42 - Legislative findings and declarations of intent

§844.42. Legislative findings and declarations of intent

The legislature finds and declares that it is the policy of this state:

(1) To ensure that cable television services and telecommunications and advanced services are provided through fair competition consistent with the federal Telecommunications Act of 1996, Pub. L. 104-104, in order to provide the widest possible diversity of information and news sources to the general public.

(2) To advance the exercise of rights under the First Amendment of the Constitution of the United States.

(3) To enhance the development and widespread use of technological advances in providing cable television services and telecommunications and advanced services.

(4) To encourage improved customer service of cable television services and telecommunications and advanced services at competitive rates.

(5) To ensure that cable television services and telecommunications and advanced services are each provided within a consistent, comprehensive, and nondiscriminatory federal, state, and local government framework.

(6) To ensure that when a local government provides to its inhabitants cable television services, telecommunications services or advanced services, or any combination thereof, and competes with private providers whose activities are regulated by the local governmental entity, the local government does not discriminate against the competing providers of the same services.

(7) To ensure that when a local government provides to its inhabitants cable television services, telecommunications services or advanced services, or any combination thereof, it will not be precluded from engaging in "bundling" those services or engaging in any other lawful business practice that its private-sector competitors are legally permitted to engage in.

Acts 2004, No. 736, §1, eff. July 6, 2004.



RS 45:844.43 - Definitions

§844.43. Definitions

As used in this Chapter, the following terms and phrases shall have the meanings hereinafter ascribed to them:

(1) "Advanced service" means high-speed Internet access capability in excess of 144 kilobits per second both upstream and downstream.

(2) "Cable television service" means:

(a) The one-way transmission to subscribers of video programming or other programming service.

(b) Subscriber interaction, if any, that is required for the selection or use of the video programming or other programming service.

(3) "Capital costs" means all costs of providing a service that are capitalized in accordance with generally accepted accounting principles.

(4) "Commercially sensitive marketing information" means marketing plans or strategies, customer lists, and trade secrets pursuant to R.S. 51:1431.

(5) "Cost allocation plan" means a formally adopted procedure for allocating direct and indirect costs, which is developed in accordance with rules and regulations promulgated by the Louisiana Public Service Commission.

(6) "Covered services" means telecommunications services, advanced services and cable television services, individually and collectively, and regardless of the technology used to provide those services, unless otherwise specified in this Chapter.

(7) "Cross subsidize" means to pay a cost included in the direct costs or indirect costs of providing a covered service that is not accounted for in the full cost of accounting of providing the service, other than the payment of start-up costs.

(8) "Direct costs" means those expenses of a local government that:

(a) Are directly attributable to providing a covered service.

(b) Would be eliminated if the service described in Subparagraph (8)(a) was not provided by the local government.

(9) "Enterprise fund" means a separate fund to account for the local government's operations of covered services, established and maintained in accordance with generally accepted accounting principles as described by the Governmental Accounting Standards Board (GASB).

(10) "Examination" means an attestation performed for the purpose of expressing an opinion on an assertion that is the responsibility of another party in accordance with "Statements on Standards for Attestation Engagements" published by the American Institute of Certified Public Accountants.

(11) "Feasibility consultant" means an individual or entity with expertise in the processes and economics of providing covered services.

(12) "Full costs" means all capital costs, direct costs and indirect costs.

(13)(a) "Full-cost accounting" means the accounting of all costs incurred by a local government in providing a covered service.

(b) The costs included in a full-cost accounting include all capital costs, direct costs and indirect costs.

(14)(a) "Indirect costs" means any costs:

(i) Identified with two or more services or other functions.

(ii) That are not directly identified with a single service or function.

(b) "Indirect costs" may include cost factors for administration, accounting, personnel, purchasing, legal support, and other staff or departmental support.

(15) "Local governing authority" means the legislative body of a local government.

(16) "Local government" means any parish, municipality, or other political subdivision of the state and any utility authority, board, branch, department or other unit thereof.

(17) "Private provider" means a person that:

(a) Provides a covered service.

(b) Is a private entity.

(18) "Start-up costs" means those costs reasonably and prudently incurred by the local government (including legal and professional services) in obtaining the feasibility study required under this Chapter, in seeking to obtain assent of the financial market place for funding the proposed project, and other related costs through the closing of the sale of the bonds or other financing vehicles supporting the provisioning of covered services, and specifically excludes capital costs as defined herein.

(19) "Telecommunications service" means the two-way transmission of signs, signals, writing, images, sounds, messages, data, or other information of any nature by wire, radio, light waves, or other electromagnetic means offered to the public generally.

(20) "Subscribers" means a person that lawfully receives a covered service.

Acts 2004, No. 736, §1, eff. July 6, 2004.



RS 45:844.44 - Antitrust immunity

§844.44. Antitrust immunity

A. Subject to the provisions of Subsection B, when a local government is offering or providing a covered service, any immunity from antitrust law afforded to political subdivisions of the state does not apply to the local government's actions associated with the provision of those services.

B. A local government that provides a covered service is subject to applicable antitrust liabilities, if any, only to the extent permitted under the federal Local Government Antitrust Act of 1984, 15 USC 34-36.

Acts 2004, No. 736, §1, eff. July 6, 2004.



RS 45:844.45 - Scope of Chapter

§844.45. Scope of Chapter

A. Nothing in this Chapter shall authorize any local government to:

(1) Provide a covered service.

(2) Purchase, lease, construct, maintain, or operate a facility for the purpose of providing a covered service.

B. Nothing in this Chapter shall apply to a local government purchasing, leasing, constructing or equipping facilities:

(1) That are designed to provide services within the city or parish or both.

(2) That the local government:

(a) Uses for internal local governmental purposes.

(b) By written contract, leases, sells capacity in, or grants other similar rights to a private provider to use the facilities in connection with a private provider offering a covered service.

Acts 2004, No. 736, §1, eff. July 6, 2004.



RS 45:844.46 - Severability

§844.46. Severability

If any provision of this Chapter or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or the application of this Chapter that can be given effect without the invalid provision or application, and to this end the provisions of this Chapter are severable.

Acts 2004, No. 736, §1, eff. July 6, 2004.



RS 45:844.47 - Limitations on providing a cable television and telecommunications and advanced services A. Except as provided in this Chapter, a local government may not: (1) Provide to one or more subscribers a covered service. (2) For the purpose of providing a covered service to one or more subscribers, purchase, lease, construct, maintain, or operate any facility. B. For purposes of this Chapter, a local government provides a covered service if the local government provides the service: (1) Directly or indirectly, including through an authority or instrumentality acting on behalf of the local government; or for the benefit of the local government. (2) By itself. (3) Through a partnership or joint venture. (4) By contract, resale, or otherwise.Limitations on providing a cable television and telecommunications and advanced services

§844.47. Limitations on providing cable television and telecommunications and advanced services

A. Except as provided in this Chapter, a local government may not:

(1) Provide to one or more subscribers a covered service.

(2) For the purpose of providing a covered service to one or more subscribers, purchase, lease, construct, maintain, or operate any facility.

B. For purposes of this Chapter, a local government provides a covered service if the local government provides the service:

(1) Directly or indirectly, including through an authority or instrumentality acting on behalf of the local government or for the benefit of the local government.

(2) By itself.

(3) Through a partnership or joint venture.

(4) By contract, resale, or otherwise.

Acts 2004, No. 736, §1, eff. July 6, 2004.



RS 45:844.48 - Requirements prior to local governmental entity providing cable television or telecommunications or advanced services

§844.48. Requirements prior to local governmental entity providing cable television or telecommunications or advanced services

Prior to a local government engaging or offering to engage in an activity described in this Chapter, the local governing authority shall:

(1) Hold a preliminary public hearing.

(2) If the local governing authority elects to proceed after holding the preliminary public hearing required by this Section, approve the hiring of a feasibility consultant to conduct a feasibility study in accordance with R.S. 45:844.49.

(3) Determine when under the feasibility study conducted under R.S. 45:844.49, the annual revenues under R.S. 45:844.49(2)(d) exceed the annual costs under R.S. 45:844.49(2)(d) by at least the amount necessary to meet the bond obligations of any bonds issued to fund the proposed covered service.

(4) If the conditions of Paragraph (3) of this Section are met, hold the public hearings required by R.S. 45:844.49.

(5) After holding the public hearings required by R.S. 45:844.49, if the local governing authority elects to proceed, adopt by resolution the feasibility study.

Acts 2004, No. 736, §1, eff. July 6, 2004.



RS 45:844.49 - Feasibility study; public hearings

§844.49. Feasibility study; public hearings

(1) If a feasibility consultant is hired under R.S. 45:844.48, the local governing authority shall require the feasibility consultant to:

(a) Complete the feasibility study in accordance with this Section.

(b) Submit to the local governing authority by no later than one hundred eighty days from the date the feasibility consultant is hired to conduct the feasibility study:

(i) The full written results of the feasibility study.

(ii) A summary of the results that is no longer than one page in length.

(c) Attend the public hearings described in Paragraph (4) of this Section to:

(i) Present the feasibility study results.

(ii) Respond to questions from the public.

(2) The feasibility study described in Paragraph (1) of this Section shall at a minimum consider:

(a) If the local government is proposing to provide covered services to subscribers, whether the local government providing covered services in the manner proposed by the local government will hinder or advance competition for covered services in the city or parish.

(b) The fiscal impact on the local government of:

(i) The capital investment in facilities that will be used to provide the proposed covered services.

(ii) The expenditure of funds for labor, financing, and administering the proposed covered services.

(c) The projected growth in demand in the city or parish or both for the proposed covered services.

(d) The projections at the time of the feasibility study and for each year until the bonds necessary to finance the facilities used to provide covered services are retired, of the revenues and full costs for a local government to purchase, lease, construct, maintain, or operate the facilities necessary to provide the proposed covered services.

(3) For purposes of the financial projections required under Subparagraph (2)(d), the feasibility consultant shall assume that the local government will price the proposed covered services consistent with R.S. 45:844.53(4).

(4) If the results of the feasibility study satisfy the revenue requirement of R.S. 45:844.48(3), the local governing authority, at the next regular meeting after the local governing authority receives the results of the feasibility study, shall schedule at least two public hearings to be held:

(a) Within sixty days of the meeting at which the public hearings are scheduled.

(b) At least seven days apart.

(c) For the purpose of allowing the feasibility consultant to present the results of the feasibility study; and the public to become informed about the feasibility study results; and ask questions of the feasibility consultant about the results of the feasibility study.

(5)(a) Except as provided in Subparagraph(5)(c), the local government shall publish notice of the public hearings required under Paragraph(4) at least once a week for three consecutive weeks in a newspaper of general circulation in the city or parish or both.

(b) The last publication of notice required under Subparagraph(5)(a) shall be at least three days before the first public hearing required under Paragraph (4).

(c)(i) If there is no newspaper of general circulation in the city or parish, for each one thousand residents, the local government shall post at least one notice of the hearings in a conspicuous place within the city or parish or both that is likely to give notice of the hearings to the greatest number of residents of the city or parish.

(ii) The local government shall post the notices at least seven days before the first public hearing required under Paragraph (4) is held.

(6) A local government that has existing notice and hearing procedures under a home rule charter for considering and approving capital projects for local government to construct and operate facilities for the provision of covered services shall be permitted to use those notice and hearing procedures in lieu of the notice and hearing procedures set forth in this Section, provided that the notice and hearing procedures contain requirements that are substantially similar to those set forth herein.

(7) Nothing in this Section shall be construed to require inclusion in the feasibility study required herein, or disclosure of, commercially sensitive marketing information.

Acts 2004, No. 736, §1, eff. July 6, 2004.



RS 45:844.50 - Referendum

§844.50. Referendum

A. A local governing authority by a majority vote shall call an election on whether or not the local government shall provide the proposed covered services, before engaging or offering to engage in providing such services. An election held for authorization to issue bonds to finance the provision of covered services pursuant to any law of this state, and held before engaging or offering to engage in providing the proposed covered services, shall be sufficient to satisfy the requirements of this Section. One election called by the local governmental authority shall satisfy the requirements of this Section.

B. If the local governing authority calls an election, the election shall be held:

(1)(a) At the next local government general election; or

(b) As provided in Title 18 of the Louisiana Revised Statutes of 1950 at a local special election, the purpose of which is authorized by this Section.

(2) In accordance with Title 18 of the Louisiana Revised Statutes of 1950 except as provided in this Section.

C. The notice of the election shall include with any other information required by law:

(1) A summary of the covered services that the local governing authority proposes to provide to subscribers residing within the boundaries of the local government.

(2) The feasibility study summary under R.S. 45:844.49.

(3) A statement that a full copy of the feasibility study is available for inspection and copying.

(4) The location in the city or parish or both where the feasibility study may be inspected or copied.

D. The ballot at the election shall pose the question substantially as follows:

"Shall the [name of the local government] be authorized to provide [cable television service or telecommunications or advanced service]?"

E. The ballot proposition may not take effect until submitted to the electors and approved by the majority of those voting on the ballot.

F. A local governing authority that has existing procedures on whether, when, and how to conduct referenda shall utilize those procedures in lieu of the procedures set forth in this Section, provided that the procedures for conducting referenda contain notice and hearing requirements that are substantially similar to those set forth herein.

G. In the event the local governing authority does not have existing procedures on whether, when, and how to conduct referenda, it shall utilize the following procedures:

(1) Upon the valid petition of not less than fifteen percent of or ten thousand, whichever is lesser, of the qualified electors of a local government, submitted to the registrar of voters for verification within one hundred eighty days of submission of the feasibility study to the local governing authority, the local governing authority shall order a referendum election to be held to determine whether or not the local government may offer or provide covered services.

(2)(a) Any qualified elector desiring a referendum election shall sign a petition addressed to the local governing authority of the local government in which he resides, and in substantially the following form:

"PETITION

TO: [Name of local government]

The undersigned qualified electors respectfully request that you call an election to submit, in the manner provided by law, to the qualified electors of [name of local government] the following proposition:

Shall the [name of the local government] be authorized to offer or provide cable television, telecommunications, or advanced services?

Signature:

_______________________________

Address:

_______________________________

Date:

_______________________________"

(b) Where signatures are made on more than one sheet, each sheet of the petition shall reproduce above the signatures in the same manner as is on the first sheet. Each petitioner shall sign his name in his own handwriting and shall write his address and the date on which he signed, otherwise his signature shall be null and void. If an elector cannot sign his name because of age or physical condition, he may have his name and address and the date written by another and shall affix his ordinary "X" mark in the presence of two competent electors, who shall sign their names as witnesses to the mark.

(3) The petition shall be filed with the registrar of voters within ninety days after the date on which the first signature was affixed. The petition, when so filed, becomes a public record and cannot be returned to the proponents or signers thereof.

(4) The registrar of voters shall check the petition and attach thereto his sworn verification showing:

(a) The date the petition was filed.

(b) The date of the first signature of the petition.

(c) The number of qualified electors of the parish or municipality on the registration rolls as of the date of the first signature on the petition, which date shall be used by the registrar in ascertaining if the petition contains the required number of signatures.

(d) That he has checked each signature for its genuineness by comparing the signature on the petition with the signature of the same person on the registration rolls.

(e) The total number of genuine signatures of qualified electors on the petition.

(f) The number of signatures not genuine, or not signed and written in the manner required by Paragraph (2) of this Subsection.

(5) Within thirty days, excluding Saturdays, Sundays, and holidays, from the date the petition was filed with the registrar of voters, the registrar shall file a true copy of the sworn verification required in Paragraph (4) of this Subsection with the local governing authority charged with the duty of calling the election.

(6) Any person whose signature appears on a local option petition and who alleges that such signature is not genuine is hereby authorized to execute and file with the registrar of voters, a sworn affidavit, attesting that the affiant did not sign the petition. The registrar of voters, when checking the signatures for genuineness, shall take the affidavit into consideration, but in no instance shall he certify the signature not to be genuine, unless the comparison of the signatures indicates that the signature is indeed not genuine. Affidavits executed pursuant to this Subsection shall be subject to the perjury provisions of Title 14 of the Louisiana Revised Statutes.

(7)(a) The clerk of the local governing authority with whom the petition is filed by the registrar of voters shall attach to the petition its sworn verification showing the date, month, and year the petition was filed with it.

(b) If the petition conforms to all the provisions of this Subsection, the local governing authority shall order the election. The ordinance or resolution of the local governing authority ordering the election shall be adopted at a regular meeting held not less than thirty nor more than forty-five days after the date the petition was filed with the local governing authority by the registrar of voters.

(c) The local governing authority shall remove the name of any signer of the petition if requested to do so in writing within thirty days after the date the petition was filed with it. If the number of written requests for withdrawal from the petition reduces the number of qualified petitioners to less than the number required by Paragraph (1) of this Subsection, the election shall not be ordered and the petition shall be null and void and cannot be used again.

(d) The date fixed for the election shall be not less than forty-five nor more than sixty days after the date of the adoption of the ordinance or resolution ordering the election.

(8)(a) When such election has been ordered the following propositions requested to be submitted on the approved and verified petition required by this Chapter, and no others shall be plainly printed upon a special ballot to be used for the election, otherwise the election shall be null and void:

"Shall the [name of local government] be authorized to provide [cable television service or telecommunications or advanced service]?"

(b) In an election a majority vote cast on the proposition shall determine that issue for the local government that has called the election.

(9) The election called shall be governed by the Louisiana Election Code, R.S. 18:401 et seq.

(10) If the petition fails to substantially comply with the requirements provided for by law or if the other requirements specified by the law for the calling or conduct of the election are not substantially complied with, the election is illegal and ineffective and may be declared null and void by any court of competent jurisdiction at the suit of any elector who was qualified to vote in the election. This suit shall be brought within thirty days of the promulgation of the results of the election.

(11) The local governing authority calling the election shall promulgate the result by resolution or ordinance adopted at its first regular meeting after the election and shall publish it in the official journal of the parish.

Acts 2004, No. 736, §1, eff. July 6, 2004; Acts 2005, No. 406, §1, eff. July 11, 2005.



RS 45:844.51 - Enterprise funds for cable television or telecommunications or advanced services

§844.51. Enterprise funds for cable television or telecommunications or advanced services

A. A local government that provides one or more covered services under this Chapter:

(1) Shall establish a single enterprise fund entitled the "communications services enterprise fund" to account for the local government's operations of covered services.

(2) Shall adopt operating and capital budgets for the local government's covered services.

(3) Except as provided in R.S. 45:844.52(C)(2), or subject to rules established under R.S. 45:844.55(D), may not transfer any appropriation or other balance in any other enterprise fund established by the local government to any enterprise fund established by the local government under this Section.

B. The restrictions on transfers described in Paragraph (A)(3) do not apply to transfers made by a local government between other enterprise funds established by the local government.

Acts 2004, No. 736, §1, eff. July 6, 2004.



RS 45:844.52 - Bonding authority

§844.52. Bonding authority

A. The local governing authority may by resolution determine to issue one or more bonds to finance the capital costs for facilities necessary to provide to subscribers one or more covered services.

B. The resolution shall:

(1) Describe the purpose for which the indebtedness is to be created.

(2) Specify the dollar amount of the one or more bonds proposed to be issued.

C.(1) A bond issued under this Section shall be secured and paid for solely from the revenues generated by the local government from providing the covered services.

(2) A local government may not pay the origination, financing, or other carrying costs associated with the one or more bonds issued under this Section from the general funds or other enterprise funds of the local government. Nothing in this Section shall preclude a local government from using the general funds or other enterprise funds to advance funds for the feasibility study prescribed under R.S. 45:844.49 or for start-up costs for the proposed venture, provided that any such funds advanced are repaid by the enterprise fund established under R.S. 45:844.51 at interest rates and on terms and conditions available to private enterprises in the open market.

(3) Nothing in this Chapter shall preclude a local government that owns and operates electric, water, gas, sewer and other utilities from pledging the resources of such utilities to obtain the best available interest rates, terms and conditions for the bonds necessary to finance the facilities used to provide the proposed covered services.

(4) Nothing under this Section provides a local governing authority bonding authority in addition to that provided under existing state law.

Acts 2004, No. 736, §1, eff. July 6, 2004.



RS 45:844.53 - General operating limitations

§844.53. General operating limitations

(1) A local government that provides a covered service under this Chapter is subject to all applicable provisions of local, state and federal law, including applicable rules of the Louisiana Public Service Commission.

(2) A local government may not cross-subsidize its covered services with tax dollars, income from other local government or utility services, below-market rate loans from the local government or any other means.

(3)(a) A local government may not make or grant any undue or unreasonable preference or advantage to itself or to any private provider of covered services.

(b) A local government shall apply without discrimination as to itself and to any private provider the local government's ordinances, rules, and policies, including those relating to obligation to serve, access to public rights of way, permitting, performance bonding, reporting, and quality of service.

(4) In calculating the rates charged by a local government for a covered service, the local government:

(a) Shall include within its rates an amount equal to all taxes, fees, and other assessments that would be applicable to a similarly situated private provider of the same services, including:

(i) Federal, state, and local taxes; provided that, for income taxes, the imputed rate shall be the lowest rate that any private provider of covered service actually pays for the year prior to the year at issue, as the Louisiana Public Service Commission determines from data available to it, or zero percent, whichever is higher.

(ii) Franchise fees.

(iii) Permit fees.

(iv) Pole attachment fees.

(v) Fees similar to those described in this Subparagraph.

(b) Shall receive a credit for all payments in lieu of taxes that it pays to the local government on revenues from the provision of the covered services.

(c) May bundle one or more covered services and offer promotional discounts or engage in other business practices on the same terms and conditions as federal and state law, including applicable rules of the Louisiana Public Service Commission, permit similarly situated private providers to bundle covered services; provided, however, that the local government shall establish its prices for covered services at levels that will, in the aggregate, over the useful life of the facilities used to provide such services, recover the sum of:

(i) The actual direct costs of providing the service.

(ii) The actual indirect costs of providing the service.

(iii) The amount determined under this Subparagraph (4)(a); provided further that the local government's useful life of the facilities shall be substantially similar to the average life of the facilities used by private providers to provide covered services. Nothing in this Subparagraph shall authorize local governments to engage in cross-subsidizations prohibited by this Chapter or other pricing in violation of federal or state law, including rules of the Louisiana Public Service Commission.

(5) A local government that provides covered services shall keep separate and accurate books and records of the local government's covered services, and they shall be made available for audits of such books and records as set forth in R.S. 45:844.55(D).

Acts 2004, No. 736, §1, eff. July 6, 2004.



RS 45:844.54 - Eminent domain

§844.54. Eminent domain

A. Subject to the applicable provisions of the Louisiana Constitution, a local government may not exercise its power of eminent domain to condemn plant, equipment, or real property of a private provider for the purpose of providing to a subscriber a covered service.

B. Nothing contained in Subsection A of this Section shall be construed or applied in any manner to preclude a local government from exercising its power of eminent domain for any other lawful purpose other than for the purpose proscribed in Subsection A of this Section.

Acts 2004, No. 736, §1, eff. July 6, 2004.



RS 45:844.55 - Enforcement and appeal

§844.55. Enforcement and appeal

A. Before a person that is or is likely to have a substantial interest affected by a local government's violation of this Chapter may file an action in district court for violation of this Chapter, that person shall file a written complaint with the local government in accordance with this Section.

B.(1) A local government that provides a covered service shall enact an ordinance establishing a procedure for the filing and resolution of complaints relating to the local government providing a covered service.

(2) The procedure shall:

(a) Permit any person described in this Section to file a complaint including:

(i) An individual subscriber.

(ii) A private provider that competes with the local government in the geographic boundaries of the local government.

(b) Establish an expedited process that requires within forty-five days after the date the complaint is filed:

(i) That a hearing be held, unless the parties to the proceeding waive the requirement of a hearing.

(ii) The issuance of a final decision.

(c) Provide that failure to render a decision within the time allotted shall be treated as an adverse decision for purposes of appeal.

C. Appeal of an adverse decision from the local government may be taken to the district court for a de novo proceeding.

D.(1) The Louisiana Public Service Commission shall, in accordance with its normal rulemaking procedures, adopt rules to define and govern equitable cost allocation, as well as safeguards to govern affiliate or inter-company transactions for purposes of application of R.S. 45:844.53(2). Rules adopted by the Louisiana Public Service Commission under authority of this Subsection are hereinafter referred to as "cost allocation and affiliate transaction rules". Cost allocation and affiliate transaction rules shall not be adopted or enforced which are inconsistent with any provision of this Chapter, including but not limited to R.S. 45:844.43(7) and R.S. 45:844.52(C)(3). Cost allocation and affiliate transaction rules shall provide for the protection of commercially sensitive marketing information disclosed by local government for purposes of this Subsection, and such protection may include but need not be limited to the submission of commercially sensitive marketing information under seal with limitations upon access to such information. Commercially sensitive marketing information disclosed by local government for purposes of this Subsection shall not be a public record. Compliance with cost allocation and affiliate transaction rules shall constitute per se compliance with R.S. 45:844.53(2).

(2) For covered services within the jurisdiction of the Louisiana Public Service Commission, enforcement of cost allocation and affiliate transaction rules shall be by the Louisiana Public Service Commission. The Louisiana Public Service Commission shall also enforce the cost allocation and affiliate transaction rules for all other covered services; provided, however, that the Louisiana Public Service Commission may elect not to perform such enforcement by providing written notice to the legislative auditor within ninety days from the effective date of this Paragraph, in which case the legislative auditor shall enforce the cost allocation and affiliate transaction rules as provided in Paragraph 3 of this Subsection. With the exception of enforcement of the cost allocation and affiliate transaction rules as provided herein, the Louisiana Public Service Commission shall have no jurisdiction over advanced services and cable television services. When the Louisiana Public Service Commission performs the enforcement of other covered services as provided herein, the Louisiana Public Service Commission shall follow the procedures below:

(a) The Louisiana Public Service Commission staff shall conduct an initial audit of a local government's compliance with the cost allocation and affiliate transaction rules following the first year of operations, and thereafter shall have the authority to conduct a periodic compliance audit as deemed appropriate based on its review of a local government's annual surveillance report and attest engagement. In connection with this annual audit, the local government is required to provide the commission staff with any backup information required and to respond to data requests and other requests for information propounded by the commission staff, which may include special counsel and outside consultants. The local government is to make its books and records available to the commission staff to facilitate the completion of such audit.

(b) Notice of the issuance of the compliance audit report shall be published in the official commission bulletin. Any interested person, group of persons, or other entity shall have an opportunity to comment on the compliance audit report and a hearing, if deemed necessary, will be conducted prior to the commission staff's issuance of a final compliance audit report. The commission shall consider the compliance audit report and may accept the audit report as written, make modifications and order changes or other actions where it is deemed appropriate.

(c) Each compliance audit conducted by the commission staff shall result in a final compliance audit report containing the results of the investigation. That report must contain specific findings and recommendations concerning whether local government is providing covered services in compliance with the cost allocation and affiliate transaction rules.

(d) Any interested party may seek judicial review of a determination of compliance or noncompliance made by the Louisiana Public Service Commission under Subparagraph (c) of this Paragraph. Such judicial review shall be sought pursuant to the terms of R.S. 45:1192. The petition for judicial review shall be filed in the Nineteenth Judicial District Court, and the local government shall be made defendant. The challenged compliance audit report of the Louisiana Public Service Commission shall be presumed valid and correct, and the standard of review shall be confined to the record of the prior proceedings before the commission and the issue of whether the Louisiana Public Service Commission acted arbitrarily and capriciously in the issuance of the challenged compliance audit report. If the court sustains or upholds the challenged compliance audit report, the original petitioner for judicial review may seek a request for consideration of the district court determination directly to the Louisiana Supreme Court.

(3) For covered services which are not within the jurisdiction of the Louisiana Public Service Commission, enforcement of cost allocation and affiliate transaction rules shall be in accordance with the following procedure:

(a) A local government which provides covered services shall annually engage a certified public accountant selected from a list of auditors or accountants approved by the legislative auditor for an annual examination of compliance with the cost allocation and affiliate transaction rules as they pertain to covered services which are not within the jurisdiction of the Louisiana Public Service Commission. The certified public accountant engaged under authority of this Subparagraph is hereinafter referred to as the "auditor".

(b) The auditor shall render a preliminary report of examination findings ("preliminary report") within ninety days of engagement which shall be released to the local government at an open meeting of the local governing authority and made available for public inspection thereafter in accordance with the provisions of the Louisiana Public Records Law. The clerk of the local governing authority shall be the custodian of the auditor's preliminary report.

(c) For sixty days after release of the preliminary report, any interested person, group of persons, or other entity shall have the right to submit written comments upon the preliminary report ("public comments") to the clerk of the local governing authority, who shall become the custodian of such public comments.

(d) Upon the lapse of sixty days after release of the preliminary report, the clerk of the local governing authority shall submit the preliminary report and all public comments submitted within the sixty-day comment period to the auditor and to the legislative auditor.

(e) Not later than thirty days after receipt of the preliminary report and public comments, if any, from the clerk of the local governing authority, the legislative auditor, in consultation with the auditor, shall review the preliminary report and the public comments, if any, and make a final determination of compliance with the cost allocation and affiliate transaction rules as they pertain to covered services which are not within the jurisdiction of the Louisiana Public Service Commission. If the legislative auditor determines that the local government is in compliance with the cost allocation and affiliate transaction rules, such determination shall be in the form of a certificate of compliance signed by the legislative auditor and issued to the local government. If the legislative auditor determines that the local government is not in compliance with the cost allocation and affiliate transaction rules, such determination shall be in the form of a final report signed by the legislative auditor and issued to the local government, specifying the portions of the rules relied upon for the determination of noncompliance and the reasons for such determination.

(f) Any interested person may seek judicial review of a determination of compliance or noncompliance made by the legislative auditor under Subparagraph (e) of this Paragraph. Such judicial review shall be sought within sixty days of the date of issuance of a certificate of compliance or a final report by the legislative auditor. The local government shall be made defendant, and venue of a suit for judicial review shall lie exclusively in the parish of domicile of the local government. In any suit for judicial review, the review shall be conducted by the court without a jury and shall be confined to the record of the prior proceedings before the auditor and the legislative auditor, including the preliminary report and supporting documentation, if any, the certificate of compliance and supporting documentation, if any, the final report and supporting documentation, if any, and the public comments, if any. The challenged certificate of compliance or final report of the legislative auditor shall be presumed valid and correct, and the standard of review shall be confined to the issue of whether the legislative auditor acted arbitrarily and capriciously in the issuance of the challenged certificate of compliance or final report. The burden of proof shall be upon the challenger of the certificate of compliance or final report, and a reviewing court may not substitute its judgment for that of the legislative auditor. If the court sustains or upholds the challenged certificate of compliance or final report, the court may in its discretion assess costs and reasonable attorney fees of the prevailing party against the losing party.

(g) In conducting any part of the compliance audit authorized by this Paragraph, the auditor and/or the legislative auditor may seek, request, obtain, and/or utilize, and the Louisiana Public Service Commission may provide, such advisory or technical assistance as the auditor and/or the legislative auditor may deem necessary, convenient, or desirable. The absence of advisory or technical assistance from the Louisiana Public Service Commission, or the failure or refusal of the auditor and/or the legislative auditor to seek, request, obtain, or utilize such advisory or technical assistance, shall not invalidate a certificate of compliance or final report and shall not constitute arbitrary or capricious conduct on the part of the auditor or the legislative auditor.

Acts 2004, No. 736, §1, eff. July 6, 2004; Acts 2008, No. 779, §1, eff. July 7, 2008.

NOTE: Re Subsection D, see R.S. 44:4.1.



RS 45:844.56 - Impact of local government providing covered service, cable television or telecommunications or advanced services

§844.56. Impact of local government providing covered service, cable television or telecommunications or advanced services

A. When local government provides a covered service pursuant to the provisions of this Chapter, any obligation of any other person to provide such service pursuant to any ordinance, contract, franchise or other means to provide institutional networks; public, educational and governmental access requirements; system rebuild requirements; monetary contribution or any other similar obligation shall be suspended.

B. The suspension required under this Section shall commence on the date the local government announces that the particular covered service or services is operational and available to any citizen within its jurisdictional boundaries.

C. The suspension required under this Section shall remain in full force and effect until such time as the monetary amount of the like obligations provided by the local government equals the monetary amount provided by the private operators for the previous ten years.

D. The suspension of obligations of other persons established by Subsections A, B, and C of this Section shall not apply to any obligation of such other person with a local governing authority that has held an election pursuant to R.S. 45:844.50(A).

Acts 2005, No. 406, §1, eff. July 11, 2005.



RS 45:844.74 - Legislative findings

CHAPTER 8-L. PROHIBITED WI-FI HOTSPOT BLOCKING

§844.74. Legislative findings

A. The legislature finds that Wi-Fi is a technology that enables low-power electronic devices, such as laptop computers, tablets, video game consoles, and smartphones, to connect to the Internet and to each other through wireless network access points. Such "access points" include a Wi-Fi router and also mobile devices that can serve as a wireless access point, known as a "hotspot".

B. The legislature concurs with statements from the Federal Communications Commission (FCC) that the "Internet is a vital platform for economic growth, innovation, competition, and free expression. Wi-Fi is an essential access ramp to that platform. Wi-Fi networks have proliferated in places accessible to the public, such as restaurants, coffee shops, malls, train stations, hotels, airports, convention centers, and parks. Consumers also can establish their own Wi-Fi networks by using FCC-authorized mobile hotspots and their wireless data plans to connect Wi-Fi enabled devices to the Internet. The growing use of technologies that unlawfully block consumers from creating their own Wi-Fi networks via their personal hotspots unjustifiably prevents consumers from enjoying services they have paid for and stymies the convenience and innovation associated with Wi-Fi Internet access."

C. The legislature finds that consumers who purchase cellular data plans should be able to use them without fear that their personal Internet connection will be unlawfully blocked by others, including blocking at locations such as conference centers, hotels, and trade shows.

D. The legislature further finds that for these reasons it is an appropriate exercise of the police power of the state to take action to prevent such unlawful activity.

Acts 2016, No. 532, §1.



RS 45:844.75 - Prohibited "Hotspot" blocking

§844.75. Prohibited hotspot blocking

A. No person shall without legal authority knowingly interfere with, prevent, disable, or block the lawful creation of a Wi-Fi network via a personal hotspot.

B. Whoever violates the provisions of this Section shall be fined a civil penalty of not more than ten thousand dollars. Each day on which a violation occurs shall be considered a separate offense.

C. The penalties provided by this Section shall be in addition to any other civil or criminal penalty, action, or proceeding otherwise authorized by law.

Acts 2016, No. 532, §1.



RS 45:845 - Meters; furnishing

§845. Meters; furnishing

Every person engaged in the business of furnishing natural or artificial gas for heating, illuminating or other purposes, electricity for illuminating or for power or other purposes, water for domestic use or power or other purposes, and paid for by patrons by meter measure, shall furnish to every patron a meter properly tested and in good order, and shall arrange the meter so that the patron can, at any time, see the meter dial and ascertain how much gas, electricity or water is being consumed, and the amount for which he is liable.



RS 45:846 - Charges governed by meters; estimated bills

§846. Charges governed by meters; estimated bills

No person engaged in furnishing gas, water or electricity to consumers, to be paid for by meter measure, shall charge or receive, from any patron or consumer, payment for more gas, electricity or water than the meter indicates has been used by the consumer at the time for which payment is made and received; provided, however, that estimated bills may be rendered to and payment thereof collected from consumers for such periods and on such basis as may be approved or prescribed by the Louisiana Public Service Commission or other regulatory authority having jurisdiction over the person furnishing such service. The minimum charge contracted for with the municipalities shall not be affected.

Amended by Acts 1962, No. 29, §1.



RS 45:847 - Meters; false measurement

§847. Meters; false measurement

No person furnishing gas, electricity or water to consumers shall knowingly construct, use or furnish to the consumers any false meter or any false system for measuring and registering the quantity of gas, electricity, or water consumed by the patron.



RS 45:848 - Deposits by consumers; interest; return

§848. Deposits by consumers; interest; return

Whenever any person engaged in furnishing gas, electricity or water shall demand of its patrons a cash security to protect the furnisher of gas, electricity or water from loss by reason of extending to such patron's gas, electric or water service, the furnisher shall pay to that patron, interest at the rate of five per cent per annum upon the amount of the deposit so long as it continues to hold or exact the deposit. The balance of the deposit together with earned interest shall be returned to the depositor, on demand whenever the service is discontinued, and any refusal or neglect to return the balance shall subject the furnisher of gas, water or electricity to the penalty of paying the consumer ten per cent per annum interest upon the deposit so retained after demand.



RS 45:849 - Meters; inspection

§849. Meters; inspection

The several municipalities of this state may appoint inspectors to carry out the intent and purposes of R.S. 45:845 through 45:848 and pass ordinances providing for the inspection of gas, water, electric light and power meters, and fixing the expense of these inspections.



RS 45:850 - Meters and deposits; law inapplicable to public-owned utilities

§850. Meters and deposits; law inapplicable to public-owned utilities

Nothing in R.S. 45:845 through 45:849 applies to water, gas or electric power plants owned by any municipality or political subdivision of Louisiana.



RS 45:851 - Meters and deposits; penalty

§851. Meters and deposits; penalty

Whoever violates R.S. 45:845 through 45:850 shall be fined not less than twenty-five dollars and not more than two hundred dollars for each offense.



RS 45:852 - Bonds of employees; utility not to designate surety; penalty

§852. Bonds of employees; utility not to designate surety; penalty

No public utilities corporation, or its officers or managers requiring any employee to post bond for his fidelity and honesty, shall require the employee to make such bond by giving as surety any specific bonding company designated or named by such corporations, its officers or managers. Any bonding company authorized to do business under the laws of Louisiana that may be selected by the employee shall be accepted as surety on such bond when such bonding company is offered as surety.

When satisfactory to the employers, bond may be made in such cases by the employee giving private surety.

This Section shall not apply to bonds whereon the premium is paid by the employer and is not charged to the employee in any manner.

Whoever violates this Section shall be fined not more than five hundred dollars, or imprisoned for not more than six months.



RS 45:853 - Proper notice and explanation of franchise fees

§853. Proper notice and explanation of franchise fees

Notwithstanding any law, rule, regulation, or order to the contrary, on or after January 1, 2013, the Louisiana Public Service Commission may require that whenever a political subdivision imposes a franchise fee upon a public utility which the utility collects or recovers from the utility's consumers, the utility's monthly billing statement shall specifically and clearly include a separate line item for the applicable franchise fee, with the name of the political subdivision imposing the fee, the total amount or rate of the franchise fee, and the total amount of the billing attributable to the fee.

Acts 2012, No. 766, §2, eff. June 12, 2012.



RS 45:856 - Special counsel for state in rate and transportation cases

§856. Special counsel for state in rate and transportation cases

The attorney general may employ special counsel versed in handling traffic matters, and other experts as may be necessary, to prosecute and defend before the Interstate Commerce Commission and other federal commissions, and both state and federal courts, rate and transportation cases, and to defend before these courts other cases involving rates of various utilities subject to the jurisdiction of the Louisiana Public Service Commission in which the state and its people have an interest.



RS 45:857 - Bills of lading not to be issued unless goods or warehouse receipt therefor actually delivered

§857. Bills of lading not to be issued unless goods or warehouse receipt therefor actually delivered

No master, owner or agent of any boat or vessel of any description, forwarder, officer or agent of any railroad, transfer or transportation company or other carrier, shall sign or give any bill of lading, receipt or other voucher or document for any merchandise or property, by which it appears that the merchandise or property has been shipped on board of any boat, vessel, railroad car, or other vehicle, unless the merchandise or property is actually shipped and put on board or delivered to the boat, vessel, car or other vehicle, to be carried or conveyed as expressed in the bill of lading, receipt or voucher or document, or unless the merchandise or property is actually deposited in a warehouse operated under the direction and supervision of any agency or board of the state. In the latter case, a warehouse receipt issued in the form required by Title 54, Chapter 1 shall be issued by the board or agency under whose direction and supervision the warehouse is operated, and the receipt delivered to the master, owner or agent of the boat or vessel, or to the officer or agent of the railroad, transfer or transportation company, or other persons signing the bill of lading or other voucher before the bill of lading or voucher is issued or delivered.

The provisions and penalties of R.S. 45:923 and 45:944 shall not apply to bills of lading issued under the provisions of this Section.



RS 45:858 - Transportation of goods, products, and commodities

§858. Transportation of goods, products, and commodities

A. The owner of goods, products, or commodities being transported by carriers in Louisiana is not automatically an offeror of such goods, products, or commodities for transportation. An offeror is defined as any person who:

(1) Has physical possession of the goods, products, or commodities prior to shipment.

(2) Arranges for the transportation of the goods, products, or commodities by the carrier.

(3) Loads the goods, products, or commodities into the transportation vehicle.

(4) Prepares shipping papers and arranges for the carrier to pick up the shipment.

(5) Inspects the transportation vehicle and its contents prior to tendering the goods, products, or commodities to the carrier for transportation.

B. The provisions of Subsection A of this Section shall not apply to the transporting of goods, products, or commodities by any state or federal authority.

Acts 2003, No. 1262, §2.



RS 45:859 - Public purpose; restoration and rebuilding of certain utilities

§859. Public purpose; restoration and rebuilding of certain utilities

The provision of electricity and natural gas is a crucial element in the continued prosperity of Louisiana's citizens and businesses. The swift restoration of electric and gas utilities following natural disasters such as tropical storms, hurricanes, and floods can minimize the devastating effects of such disasters. Therefore, the restoration and rebuilding of electric and gas utilities as a result of a natural disaster is hereby recognized to be a valid public purpose in the best interests of the citizens and businesses of the state.

Acts 2005, 1st Ex. Sess., No. 1, §1, eff. Nov. 18, 2005.



RS 45:901 - To 955 Repealed by Acts 1978, No. 164, 5, eff. Jan. 1, 1979

PART II. BILLS OF LADING

§901. §§901 to 955 Repealed by Acts 1978, No. 164, §5, eff. Jan. 1, 1979



RS 45:1091 - Disclosure or solicitation of information as to shipments; penalty

PART III. CARRIAGE OF FREIGHT

§1091. Disclosure or solicitation of information as to shipments; penalty

No common carrier engaged in intrastate transportation of property, or any officer, agent, or employee of it or any other person or corporation lawfully authorized by such common carrier to receive information therefrom shall knowingly disclose to or permit to be acquired by any person other than the shipper or consignee without the consent of the shipper or consignee, any information concerning the nature, kind, quality, destination, consignee, or routing of any property tendered or delivered to the common carrier for intrastate transportation, which information may be used to the detriment or prejudice of the shipper or consignee, or which may improperly disclose his business transactions to a competitor; nor shall any person or corporation solicit or knowingly receive any information which may be so used.

Whoever violates this Section shall be fined not less than two hundred dollars nor more than one thousand dollars, or imprisoned for not more than one year, or both, for each offense.



RS 45:1092 - Disclosure or solicitation as to shipments; exceptions

§1092. Disclosure or solicitation as to shipments; exceptions

Nothing in R.S. 45:1091 shall prevent the giving of such information in response to any legal process issued under the authority of any court of this state, or to any officer or agent of the Government of the United States, or of the state, in the exercise of his powers, or to any officer or other duly authorized person seeking such information for the prosecution of persons charged with or suspected of crime; or for furnishing manifests to the duly organized exchanges or boards of trade of any city for posting in such exchanges or boards of trade.



RS 45:1093 - Joint rates; freight

§1093. Joint rates; freight

The Louisiana Public Service Commission shall require all railroads, and other common carriers doing business in Louisiana, upon the demand of any person to adopt, make, and change, reasonable and just joint through rates and charges for the transportation of freight between points within this state, whether those shipments are made entirely by railroads or by water transportation, or partly by railroads and partly by water, or whether, when made by railroads alone, such freight is forwarded in carload shipments or less.



RS 45:1094 - Joint rates; express matter and messages

§1094. Joint rates; express matter and messages

The Louisiana Public Service Commission shall require all express, telegraph and telephone companies or corporations doing business in Louisiana upon the demand of any person to adopt, make, and change, reasonable and just joint through rates and charges for the carriage of express matter, and the transmission of messages by telegraph and communications by telephone between points in this state.

Nothing in R.S. 45:1093 through 45:1096 shall mean that any telephone or telegraph company is required to connect its wires and apparatus, with the wires or apparatus of any other telephone or telegraph company.



RS 45:1095 - Joint rates; commission's duty

§1095. Joint rates; commission's duty

If the railroads, and other common carriers, express, telegraph and telephone companies referred to in R.S. 45:1093 through 45:1096 fail to establish reasonable joint through rates and charges for transportation of freight and express matter, and the transmission of communications by telegraph and telephone, the Louisiana Public Service Commission shall, upon the application of any person, adopt such reasonable and just rates and charges for the transportation of freight carried over the lines of two or more connecting railroads or other connecting common carriers, or for the transportation, over the lines of two or more connecting express companies, or the transmission of communications over two or more connecting telephone or telegraph lines in Louisiana; and all such rates and charges thus adopted by the commission shall go into effect within thirty days after publication in the official journal of the commission, and written or telegraph notice given to such companies.



RS 45:1096 - Joint rates; division of proceeds

§1096. Joint rates; division of proceeds

Before the promulgation of rates and charges thus adopted by the Louisiana Public Service Commission, the commission shall notify the railroads and other common carriers, express, telegraph and telephone companies interested, of the proposed schedule of joint through rates to be promulgated by the commission, and shall allow them thirty days thereafter to agree upon a division of the charges provided for in such schedule. If the companies fail to agree upon a division, and notify the commission thereof, it shall, after a hearing of the companies interested, decide the matter and determine how the division should be made.



RS 45:1097 - Freight loss or damage; time for adjustment; amount of liability

§1097. Freight loss or damage; time for adjustment; amount of liability

Every claim for loss of or damage to property or freight while in the possession of any common carrier doing business in Louisiana shall be adjusted and paid within thirty days in case of shipments wholly within Louisiana and within sixty days in case of shipments from without the state after the filing of such claim with the agent of the common carrier at the point of destination of the shipment. No such claim shall be filed until after the arrival of the shipment or some part of it at the point of destination or until after the lapse of a reasonable time for arrival. In every case the common carrier is liable for the amount of the loss or damage plus legal interest from the date of the filing of the claim and until the payment.



RS 45:1097.1 - Freight loss or damage; time for settlement

§1097.1. Freight loss or damage; time for settlement

Motor carriers shall settle, either by payment or by denial of liability, any written notice or claim for damages to goods resulting from transporting property for compensation or hire within sixty days after the filing of written notice or claim.

Acts 1972, No. 70, §2.



RS 45:1097.2 - Motor carriers defined; exceptions

§1097.2. Motor carriers defined; exceptions

The provisions of R.S. 45:1097.1-1097.5 shall be construed to apply to any common carrier by motor vehicle as defined in R.S. 45:162(5), any contract carrier by motor vehicle as defined in R.S. 45:162(6), and motor carriers as defined in R.S. 45:162(10), all of which terms are sometimes hereinafter referred to as motor carrier or motor carriers, except to the extent that any of said definitions apply to the transportation of persons or passengers for hire.

Acts 1972, No. 70, §1; Acts 1995, No. 301, §2, eff. June 15, 1995.



RS 45:1097.3 - Freight loss or damages; computing value; settlement

§1097.3. Freight loss or damages; computing value; settlement

A. Damages for violation of R.S. 45:1097.1 shall be assessed at a rate of ten dollars per day or one-fiftieth of the value declared in writing by the shipper of the property or agreed upon in writing as the released value of the property, where such value declared or agreed upon is more than five hundred dollars, for each day that the claim or notice remains unsettled after the sixtieth day. If there is no value declared in writing by the shipper of the property, damages shall be assessed at a rate of ten dollars per day.

B. No assessment of damages under this section may be made after settlement of a claim in good faith either by payment or by denial of liability.

C. The provisions of Subsection B of this section do not apply to a settlement of a claim either by payment or by denial of liability where the payment or denial of liability is made in bad faith and for the sole purpose of avoiding damages under R.S. 45:1097.1-45:1097.5.

Acts 1972, No. 70, §3.



RS 45:1097.4 - Freight loss or damage; attorneys' fees and court costs

§1097.4. Freight loss or damage; attorneys' fees and court costs

A party receiving a judgment for damages under R.S. 45:1097.1-45:1097.5 shall, in addition to damages assessed under R.S. 45:1097.3, receive a reasonable award for attorneys' fees and court costs.

Acts 1972, No. 70, §4.



RS 45:1097.5 - Freight loss or damage; awards cumulative

§1097.5. Freight loss or damage; awards cumulative

Awards under R.S. 45:1097.1-45:1097.5 shall be made to a claimant receiving a judgment against a motor carrier for damages to goods under a contract for transporting property for compensation or hire and shall be cumulative of all other claims for damages.

Acts 1972, No. 70, §5.



RS 45:1098 - Freight loss or damage; damages for failure to adjust and pay

§1098. Freight loss or damage; damages for failure to adjust and pay

If the common carrier fails to adjust and pay the claim within the periods respectively prescribed in R.S. 45:1097, such failure shall subject the common carrier to a penalty of fifty dollars for each failure to be recovered by any consignee aggrieved.

Unless the consignee recovers in his action the full amount claimed, no penalty shall be recovered, but only the actual amount of loss or damage with legal interest as set forth in R.S. 45:1097.

No common carrier shall be liable under this Section or under R.S. 45:1097 for freight or property which never came into its possession.



RS 45:1099 - Freight loss or damage; suits; venue

§1099. Freight loss or damage; suits; venue

Steamboats, railroads and other public carriers doing business in Louisiana shall pay at the point of delivery for all freight they may fail, refuse or neglect to deliver, and for all overcharges above the rate of freight contained in the bill of lading or contract, except for freight received in sealed cars from other roads outside of Louisiana.

They may be sued either in the courts at the point of delivery or in the courts at the point of shipment or in the courts of their domicile at the option of the party bringing suit for the recovery of all freight they may fail, refuse or neglect to deliver, or for all damages arising from such failure, refusal or neglect, or for all damages done to freight while in transit.



RS 45:1100 - Prescription on actions against carriers for freight overcharge and damage to shipments

§1100. Prescription on actions against carriers for freight overcharge and damage to shipments

All actions by or against common carriers for the collection or recovery of erroneous freight charges, and all actions for loss of or damage to shipments of freight, shall be prescribed by the lapse of two years, from the date of shipment.



RS 45:1101 - Unclaimed freight; sale

§1101. Unclaimed freight; sale

When any person exercising the right of transportation for hire in Louisiana, shall transport property to the place designated for its delivery, and the property cannot be delivered or has not been called for within sixty days after the arrival of the property at the place of delivery, the carrier may sell the property for cash, at public auction, at such town and street address as may be designated by the carrier, after having duly notified the consignee and consignor by registered mail, and advertised the time, place and terms of such sale for ten days, in the manner required for judicial advertisements for the sale of movables. A separate advertisement of each article to be sold is not required and one general advertisement is sufficient.



RS 45:1102 - Unclaimed freight; special procedure if perishable

§1102. Unclaimed freight; special procedure if perishable

If the freight is perishable, whenever it cannot be delivered according to the terms upon which the carrier has agreed to carry it, the carrier may sell it for cash at public auction by a duly licensed auctioneer, after such advertisement as circumstances permit, and after appraisal by two experts to be appointed and sworn by the auctioneer.



RS 45:1103 - Unclaimed freight; proceeds of sale

§1103. Unclaimed freight; proceeds of sale

The aggregate proceeds of the sale of unclaimed freight under such advertisement shall be applied first to the payment of charges and expenses and the residue, if any, shall be retained by the carrier for the period of six months from the date of sale, and if during this period, the consignees or owners of any of the property sold present themselves, they may receive the residue. If the residue remains unclaimed after the expiration of six months, it shall be paid into the treasury of the state to the credit of the general school fund and the carrier shall be released from all liability on account of the property sold.



RS 45:1131 - Subdivisions and districts authorized to own utilities and issue bonds

PART IV. PUBLIC OWNERSHIP

§1131. Subdivisions and districts authorized to own utilities and issue bonds

Any political subdivision or taxing district authorized to issue bonds by Article XIV, Section 14 of the Constitution excluding municipal corporations, may construct, acquire, extend or improve any revenue producing public utility, and obtain funds for such purposes and may issue negotiable revenue bonds secured exclusively as to the payment of principal and interest by conventional mortgage on the lands, buildings, machinery and equipment and by pledge of the income and revenue of said public utility sufficient in amount to pay the principal of and the interest on said bonds as they severally mature. Any project or undertaking owned and operated by such political subdivision, or taxing district, and from the conduct and operation of which revenue is or will be derived, shall be considered a revenue producing public utility within the meaning of this Part. The governing body of the political subdivision for the purposes of this Part shall be the body empowered to authorize and issue other bonds of the subdivision under the provisions of Article XIV, Section 14 of the Constitution and Title 39, Sub-title II, Chapter 4.

The term "political subdivision" as used in this Part shall include all such political subdivisions or taxing districts.



RS 45:1132 - Bonds; by whom authorized

§1132. Bonds; by whom authorized

Bonds issued under this Part shall be authorized by resolution of the governing body and shall be payable solely from the income and revenues to be derived from the operation of the utility as hereinafter provided. These bonds shall not constitute an indebtedness or pledge of the general credit of the political subdivision within the meaning of any constitutional or statutory limitation of indebtedness and shall contain a recital to that effect.



RS 45:1133 - Form of bond

§1133. Form of bond

The bonds issued pursuant to this Part shall be in coupon form but may be made registerable as to principal if so provided in the resolution authorizing the issuance thereof.



RS 45:1134 - Denomination, interest and maturity of bond

§1134. Denomination, interest and maturity of bond

The bonds shall be in the denomination of $100 or a multiple thereof, shall bear interest at a coupon rate not exceeding six per cent per annum; shall mature serially or otherwise in a manner as may be provided by the governing body, but not later than forty years from their date; shall be made payable at such place or places within or without Louisiana as may be provided by the governing body; and in the discretion of the governing body may be made redeemable at the option of the issuing political subdivision prior to maturity at such premium not greater than ten per cent of the principal amount thereof as the governing body may determine.



RS 45:1135 - Signature on bond

§1135. Signature on bond

The bonds shall be signed by the presiding officer and the secretary or clerk of the governing body under the official seal of the governing body, in such manner as may be provided in the resolution authorizing their issuance. Interest coupons to be attached thereto may be executed with the facsimile signatures of those officers, and in the event that any officer whose signature appears on the bonds or coupons shall cease to be such before the delivery of the bonds to the purchaser, those signatures shall nevertheless be valid and sufficient for all purposes.



RS 45:1136 - Sale of bond

§1136. Sale of bond

The bonds shall be sold in such manner and at such times as the governing body may determine, except that in no event shall the bonds be sold at a price less than par plus accrued interest to date of delivery at public or private sale.



RS 45:1137 - Bonds; mortgage and pledge

§1137. Bonds; mortgage and pledge

Any bonds issued under this Part shall be payable from and secured by pledge of the revenues derived from the operation of the utility constructed, acquired, extended or improved with the proceeds thereof, sufficient in amount at all times to meet the required debt service subject only to the prior payment of the reasonable and necessary expenses of operating and maintaining such utility.



RS 45:1138 - Foreclosure

§1138. Foreclosure

The utility shall remain subject to the mortgage and pledge provided by this Part until the payment in full of the principal of and the interest on the bonds secured thereby, and the mortgage and pledge may be foreclosed by seizure and sale of the encumbered property in the manner provided by law for the foreclosure of conventional mortgages, including the right to executory process.



RS 45:1139 - Rights of holder of bond

§1139. Rights of holder of bond

Any holder of the bonds or of any of the attached coupons may by suit, action, mandamus or other proceedings, protect and enforce the security provided for in this Part and may by suit, action, mandamus or other proceedings enforce and compel performance of all duties required to be performed by the governing body and officials of the political subdivision by the provisions of this Part and the proceedings authorizing the issuance of such bonds.



RS 45:1140 - Title of purchaser

§1140. Title of purchaser

When any sale of the mortgaged property shall be held under the provisions of R.S. 45:1137 through 45:1141, the purchaser at the sale, and his successor or assign, shall be vested with an exclusive permit and franchise to maintain and operate the property purchased, and to continue to supply to the public the commodities, products or services previously supplied by the utility, with the same powers and privileges previously enjoyed by the political subdivision in the operation of said utility. This franchise shall continue for such period not exceeding forty years from the date of sale as may be fixed by the governing body in the resolution authorizing the bonds, and shall be subject to all statutory limitations pertaining to the granting of municipal franchises.



RS 45:1141 - Priority among series

§1141. Priority among series

If more than one series of bonds are issued payable from the revenues of any utility, priority of the mortgage of such utility and pledge of the revenues thereof shall depend on the time of the delivery of the bonds, each series rights priming series of bonds subsequently delivered. However, as to any issue or series of bonds which may be authorized as a unit but delivered from time to time in blocks, the governing body may in the proceedings authorizing the issuance of the bonds provide that all of the bonds of such series or issue shall run concurrently regardless of the time of delivery.



RS 45:1142 - Bonds; negotiability

§1142. Bonds; negotiability

All bonds issued under the provisions of this Part shall be negotiable instruments.



RS 45:1143 - Bonds; sinking fund; covenants

§1143. Bonds; sinking fund; covenants

Any resolution authorizing the issuance of bonds under this Part shall provide for the creation of a sinking fund into which shall be paid from the pledged revenues of the utility, subject only to prior payment of the reasonable and necessary expenses of operating and maintaining the utility, sums sufficient to pay principal of and interest on such bonds, and to create such reserve for contingencies as may be provided in such resolution. The moneys in the sinking fund may be applied to the payment of interest on and principal of the bonds or to the purchase or retirement of the bonds prior to maturity in such manner as may be provided in the resolution.

The resolution authorizing the issuance of bonds may contain such covenants with the future holder of the bonds as to the management and operation of the utility, the imposition and collection of fees and charges for the products, commodities or services furnished thereby, the disposition of fees and revenues, the issuance of future bonds and the creation of future liens and encumbrances against the utility and the revenues thereof, the carrying of insurance on the properties constituting such utility, the disposition of the proceeds of the insurance, and other pertinent matters, as may be deemed necessary by the governing body to assure the marketability of the bonds, provided these covenants are not inconsistent with the provisions of this Part.



RS 45:1144 - Bonds; fees and charges, amounts and rates

§1144. Bonds; fees and charges, amounts and rates

When any such political subdivision has issued bonds and pledged the revenues of any utility in whole or in part for the payment thereof, it shall impose and collect fees and charges for the products, commodities and services furnished by such utility, including those furnished to the subdivision itself and its various agencies and departments, in amounts and at rates as shall be sufficient at all times to pay the expenses of operating and maintaining the utility; provide a sinking fund sufficient to assure the prompt payment of principal of and interest on the bonds as each falls due; provide such reasonable fund for contingencies as may be required by the resolution authorizing the bonds and provide an adequate depreciation fund for those repairs, extensions and improvements to the utility as may be necessary to assure adequate and efficient service to the public. No board or commission other than the governing body of the political subdivision shall have authority to fix or supervise the making of such fees and charges.



RS 45:1145 - Bonds payable from two or more utilities; power to issue

§1145. Bonds payable from two or more utilities; power to issue

The governing body of the political subdivision may in its discretion authorize bonds payable from the revenues to be derived from two or more utilities owned and operated by the subdivision, and bonds may be so issued for the purpose of constructing, acquiring, extending or improving any one or more of those utilities. Any bonds so issued shall be secured in the manner provided in this Part on the property of all of such utilities in the same manner as provided in those instances where bonds are issued payable from the revenues of one utility only.



RS 45:1146 - Bonds; submission to voters

§1146. Bonds; submission to voters

The resolution of the governing body, proposing the issuance of revenue bonds in pursuance to the provisions of this Part shall provide that the question of issuing the revenue bonds shall be submitted first to the voters of the subdivision in an election which shall be called and held for such purpose; and in all matters pertaining to the election, including the qualifications of the voters and the manner of calling and conducting such elections and canvassing and promulgating the results thereof, the provisions of Title 39, Sub-title II, Chapter 4 shall govern.



RS 45:1147 - Bonds; refunding

§1147. Bonds; refunding

The governing body of any political subdivision which has issued bonds under this Part may thereafter authorize the issuance of bonds for the purpose of refunding the outstanding bonds. The refunding bonds may either be sold and the proceeds applied to the retirement of the outstanding bonds, or may be delivered in exchange for the outstanding bonds. The refunding bonds shall be authorized in all respects in the same manner as original bonds, and although they may differ as to maturity, interest rate and other details, shall have the same security and enjoy the same sources of payment and rank of privilege as enjoyed by the bonds refunded.



RS 45:1148 - Bonds; notice; contest

§1148. Bonds; notice; contest

The resolution authorizing the issuance of bonds under this Part shall be published once in a newspaper published in the political subdivision, or if no newspaper is published therein, then in a newspaper published in the parish in which the political subdivision is located, or if no newspaper is published in such parish then in a newspaper published in an adjoining parish. For a period of thirty days from the date of each publication any person in interest shall have the right to contest the legality of the resolution and of the bonds to be issued pursuant thereto and of the security for such bonds and the franchise granted to the purchaser or purchasers at any sale held for the enforcement of such security. After the expiration of the thirty day period no one shall have any right of action to contest the validity of the bonds, pledge or franchise, and all such bonds, security and franchises shall be conclusively presumed to be legal, and no court shall thereafter have authority to inquire into such matters.



RS 45:1149 - Full authority given to own utilities and issue bonds; further proceedings unnecessary

§1149. Full authority given to own utilities and issue bonds; further proceedings unnecessary

The provisions of this Part shall constitute full authority for the construction, acquisition, extension or improvement of public utilities and the authorization and issuance of bonds and for the accomplishment of all things authorized to be done, and no proceedings relating thereto or to the authorization or issuance of such bonds or the security therefor or the granting of such franchise shall be necessary except as required by these provisions.



RS 45:1161 - Definitions

PART V. PUBLIC SERVICE COMMISSION

§1161. Definitions

As used in this Part "commission" means the Louisiana Public Service Commission.

As used in R.S. 45:1168 through 45:1175:

(1) "Public utility" means any person, public or private, subject to the general jurisdiction of the commission but not including carriers by rail, water, electric or motor vehicles or pipelines, or public utilities municipally owned, or operated, or regulated, unless the electors of such municipality, and electors residing outside the municipality, who are customers of the municipally owned utility, have manifested their approval of such jurisdiction as is required by Article IV, Section 21(C) of the Constitution of Louisiana in the manner provided by R.S. 45:1164.1 through 45:1164.13. However, "public utility" shall not include any person owning, leasing and/or operating an electric generation facility provided such person is not primarily engaged in the generation, transmission, distribution and/or sale of electricity, and provided that such person (a) consumes all of the electric power and energy generated by such facility for its own use at the site of generation or at some other location of mutually acceptable agreements to transport such electric power and energy can be reached with each electric public utility whose transmission facilities would be electrically utilized therefor; provided, however, notwithstanding any provision contained herein, there shall be no obligation or duty, expressed or implied, to purchase, to sell, to transport, or to engage in any other type of transaction with respect to the electric power and energy that may be generated by such person, imposed upon any public utility by this Section except as shall be provided in the cogeneration rules and regulations adopted by the Louisiana Public Service Commission pursuant to the Public Utility Regulatory Policies Act of 1978; or (b) only consumes a portion thereof in such manner and sells the entire remaining portion of such electric power and energy generated to an electric public utility as defined in R.S. 45:121; or (c) sells the entire production of electric power and energy generated by such facility to an electric public utility as defined in R.S. 45:121.

(2) "Security" means any note, stock, treasury stock, bond, debenture or other evidence of interest in or indebtedness of a public utility.

Amended by Acts 1970, No. 34, §4; Acts 1975, No. 328, §1; Acts 1982, No. 566, §1.



RS 45:1161.1 - Creation; composition; age; residence; domicile; qualifications; election; terms

§1161.1. Creation; composition; age; residence; domicile; qualifications; election; terms

A. There shall be a Public Service Commission, which shall consist of five members, who shall be qualified electors. The members shall be elected from single-member districts, established as provided by law.

B. An elector who at the time of qualification as a candidate has attained the age of eighteen years, resided in the state for the preceding two years, and been actually domiciled for the preceding year in the single-member district established by law from which he seeks election is eligible for election to the commission.

C. The members shall be elected at the congressional elections for overlapping terms of six years, and shall take office and begin their terms on the first day of January following election.

Added by Acts 1972, No. 14, §1; emerg. eff. June 12, 1972, at 2:30 P.M.; Acts 1972, No. 459, §1, emerg. eff. July 12, 1972 at 5:30 P.M.; Acts 1975, No. 4, §1, eff. June 13, 1975; Acts 1981, No. 122, §4; Acts 2001, 2nd Ex. Sess., No. 2, §1, eff. Jan. 1, 2003; Acts 2015, No. 345, §1.



RS 45:1161.2 - Domicile; quorum; officers

§1161.2. Domicile; quorum; officers

A. The commission shall be domiciled in Baton Rouge, but may meet, conduct investigations, and render orders elsewhere in the state.

B. Three commissioners shall constitute a quorum for the transaction of business at any regular or special meeting. All official action of the commission shall require the favorable vote of a majority of the elected membership.

C. At its first regular or special meeting of each calendar year the commission shall elect a chairman and a vice chairman from among its membership.

Added by Acts 1975, No. 4, §1, eff. June 13, 1975.



RS 45:1161.3 - District staffing

§1161.3. District staffing

There shall be thirty-seven full-time employee positions available for district staffing, the allocation of which per district shall be as determined by the commission.

Added by Acts 1975, No. 4, §1, eff. June 13, 1975. Amended by Acts 1981, Ex.Sess., No. 19, §1, eff. July 1, 1982; Acts 1992, No. 23, §1, eff. May 22, 1992; Acts 1992, No. 871, §1, eff. July 1, 1993; Acts 2001, 2nd Ex. Sess., No. 2, §§5, 6, eff. Jan. 1, 2003.

NOTE: See Acts 2001, 2nd Ex. Sess., No. 2, §§2-4 and 7, relative to effectiveness of this provisions.



RS 45:1161.4 - Public Service Commission districts

§1161.4. Public Service Commission districts

NOTE: Repealed by Acts 2011, 1st Ex. Sess., No. 23, §5, eff. Jan. 1, 2013.

A. The state shall be divided into the following five Public Service Commission districts and one commissioner shall be elected from each district:

(1) District No. 1 is composed of Precincts 4, 5, 12, 13, 14, 15, 18, 21, 22, 26, 27, 35, and 41 of Ascension Parish; Precincts 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 51, 52, 53, 54, 55, 56, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 105, 106, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 132, 134, 136, 170, 172, 175, 176, 177, 178, 179A, 182, 183, 184, 185, 189, 190, 191, 192, 193, 194, 198, 199, 202, 203, 204, 215, 216, 217, 225, 226, 227, 228, 229, 230, 231, 233, 234, 235, 236, 237, 238, 246, 247, 248, 249, 3-G, 5-G, 9-G, 10-G, 1-GI, 1-H, 2-H, 3-H, 4-H, 5-H, 6-H, 7-H, 8-H, 9-H, 1-K, 2-K, 3-K, 4-K, 5-K, 6-K, 7-K, 8-K, 9-K, 10-K, 11-K, 12-K, 13-KA, 13-KB, 14-K, 15-K, 16-K, 17-K, 18-K, 19-K, 20-K, 25-K, 27-K, 28-K, 29-K, 30-K, 34-K, 35-K, 1-L, 1-W, 2-W, 3-W, 4-W, 5-W, 6-W, and 7-W of Jefferson Parish; Precincts 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 30, 31, 32, 33, 34, 38, and 43 of Livingston Parish; Precincts 3-19, 3-20, 4-6, 4-7, 4-8, 4-9, 4-10, 4-10A, 4-11, 4-14, 4-14A, 4-15, 4-16, 4-16A, 4-17, 4-17A, 4-18, 4-18A, 4-19, 4-20, 4-20A, 4-21, 4-21A, 4-22, 4-23, 5-12, 5-13, 5-14, 5-15, 5-16, 5-17, 5-18, 7-32, 7-33A, 7-37, 7-37A, 7-38A, 7-39, 7-40, 7-41, 7-42, 9-45A, 14-1, 14-2, 14-3, 14-4, 14-5, 14-6, 14-7, 14-8, 14-9, 14-10, 14-11, 14-12, 14-13A, 14-14, 14-15, 14-16, 14-17, 14-18A, 14-19, 14-20, 14-21, 14-22, 16-1, 16-1A, 17-1, 17-17, 17-18, 17-18A, 17-18B, 17-19, 17-19A, 17-20, and 17-21 of Orleans Parish; Plaquemines Parish; St. Bernard Parish; Precincts 1-6, 2-7, 2-8, 3-1, 3-2, 3-3, 3-4, 5-2, 6-1, 6-3, 6-4, 6-5, and 6-7 of St. Charles Parish; St. Helena Parish; Precincts 9-F, 10-D, 10-E, 11-A, 11-B, 11-C, 12-A, 12-B, 12-C, 13-A, 13-B, 14-A, 14-C, and 15 of St. John the Baptist Parish; St. Tammany Parish; Tangipahoa Parish; and Washington Parish.

(2) District No. 2 is composed of Precincts 1-7, 1-8, 1-9, 1-12, 1-33, 1-34, 1-35, 1-39, 1-40, 1-41, 1-42, 1-43, 1-47, 1-48, 1-49, 1-52, 1-53, 1-54, 1-55, 1-56, 1-57, 1-60, 1-64, 1-65, 1-69, 1-70, 1-71, 1-72, 1-74, 1-75, 1-78, 1-80, 1-81, 1-82, 1-83, 1-87, 1-88, 1-89, 1-90, 1-97, 1-98, 1-99, 1-103, 1-105, 2-2, 2-3, 2-4, 2-5, 2-6, 2-7, 2-8, 2-10, 2-12, 2-14, 2-15, 2-17, 2-18, 2-21, 2-26, 2-28, 2-29, 3-1, 3-2, 3-3, 3-4, 3-6, 3-7, 3-8, 3-9, 3-10, 3-11, 3-12, 3-13, 3-14, 3-15, 3-16, 3-17, 3-18, 3-19, 3-21, 3-22, 3-24, 3-25, 3-26, 3-27, 3-28, 3-29, 3-30, 3-31, 3-32, 3-33, 3-34, 3-35, 3-36, 3-38, 3-40, 3-41, 3-42, 3-46, 3-48, 3-49, 3-51, and 3-52 of East Baton Rouge Parish; East Feliciana Parish; Iberia Parish; Precincts 4, 5, 25, 25A, 25B, 26, 26A, 27, 28, 29, 30, 31, and 32 of Iberville Parish; Lafayette Parish; Lafourche Parish; Precincts 1, 2, 3, 3-A, 4, 5, 5-A, 6, 7, 7-A, 8-A, 8-B, 23, 24, 24-A, 25, 26, 27, 28, 29, 35, 36, 39, 40, and 41 of Livingston Parish; Precincts 1-2 and 1-5 of St. Martin Parish; St. Mary Parish; Terrebonne Parish; Precincts 1-1, 2-1, 2-2, 2-3, 3-1, 3-2, 7-1, 7-2, 7-3, and 7-4 of West Baton Rouge Parish; and West Feliciana Parish.

(3) District No. 3 is composed of Precincts 1, 2, 3, 6, 7, 8, 9, 10, 11, 16, 17, 19, 20, 23, 24, 25, 28, 29, 30, 31, 32, 33, 34, 36, 37, 38, 39, 40, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, and 55 of Ascension Parish; Assumption Parish; Precincts 1-1, 1-2, 1-3, 1-4, 1-5, 1-6, 1-10, 1-13, 1-14, 1-15, 1-16, 1-17, 1-18, 1-19, 1-21, 1-22, 1-23, 1-24, 1-25, 1-26, 1-27, 1-28, 1-29, 1-30, 1-31, 1-32, 1-36, 1-37, 1-38, 1-44, 1-45, 1-46, 1-50, 1-51, 1-58, 1-59, 1-61, 1-62, 1-63, 1-66, 1-67, 1-68, 1-73, 1-77, 1-84, 1-85, 1-86, 1-91, 1-92, 1-93, 1-94, 1-95, 1-100, 1-101, 1-102, 1-104, 1-107, 2-1, 2-9, 2-11, 2-13, 2-16, 2-22, 2-23, 2-24, 2-25, 2-27, 2-30, 3-5, 3-20, 3-23, and 3-50 of East Baton Rouge Parish; Precincts 1, 2, 3, 6, 6A, 7, 8, 10, 10A, 11, 12, 13, 13A, 13B, 14, 14A, 14B, 15, 15A, 15B, 16, 17, 17A, 18, 19, 19A, 20, 21, 22, 23, and 24 of Iberville Parish; Precincts 57, 104, 107, 108, 115, 131, 133, 138, 150, 151, 152, 153, 154, 155, 156, 157, 171, 173, 174, 179B, 180, 181, 187, 188, 195, 196, 197, 200, 201, 205, 210, 211, 212, 213A, 213B, 213C, 214, 232, 1-G, 2-G, 4-G, 6-G, 7-G, 8-G, 11-G, 21-K, 22-K, 23-K, 24-K, 26-K, 31-K, and 33-K of Jefferson Parish; Precincts 1-1, 1-2, 1-5, 1-6, 1-7, 2-1, 2-2, 2-3, 2-4, 2-6, 2-6A, 2-7, 3-1, 3-3, 3-5, 3-8, 3-9, 3-10, 3-12, 3-14, 3-15, 3-16, 3-18, 4-2, 4-3, 4-4, 4-5, 5-1, 5-2, 5-3, 5-4, 5-5, 5-6, 5-7, 5-8, 5-9, 5-10, 5-11, 6-1, 6-2, 6-4, 6-5, 6-6, 6-7, 6-8, 6-9, 7-1, 7-2, 7-4, 7-4A, 7-5, 7-6, 7-7, 7-8, 7-9, 7-9A, 7-10, 7-11, 7-12, 7-13, 7-14, 7-15, 7-16, 7-17, 7-18, 7-19, 7-20, 7-20A, 7-21, 7-22, 7-23, 7-24, 7-25, 7-25A, 7-26, 7-26A, 7-27, 7-27A, 7-27B, 7-28, 7-28A, 7-29, 7-30, 7-31, 7-33, 7-34, 7-35, 7-36, 7-36A, 8-1, 8-2, 8-4, 8-6, 8-7, 8-8, 8-9, 8-10, 8-11, 8-12, 8-13, 8-14, 8-15, 8-16, 8-17, 8-18, 8-19, 8-20, 8-21, 8-22, 8-23, 8-24, 8-25, 8-25A, 8-26, 8-26A, 8-27, 8-27A, 8-28, 8-29, 8-30, 9-1, 9-2, 9-3A, 9-3B, 9-3, 9-4, 9-5, 9-5A, 9-6B, 9-6C, 9-6D, 9-6E, 9-6F, 9-7, 9-8, 9-8A, 9-8B, 9-9, 9-10, 9-11, 9-12, 9-13, 9-14, 9-15, 9-16, 9-17, 9-18, 9-19, 9-21, 9-22, 9-23, 9-24, 9-25, 9-25A, 9-26, 9-26A, 9-27, 9-28, 9-28A, 9-28C, 9-28D, 9-28E, 9-28F, 9-29, 9-29A, 9-30, 9-30A, 9-31, 9-31A, 9-31B, 9-31C, 9-31D, 9-31E, 9-32, 9-33, 9-33A, 9-34, 9-34A, 9-35, 9-35A, 9-36, 9-36A, 9-36B, 9-36C, 9-37, 9-37A, 9-38, 9-38A, 9-38B, 9-39, 9-39A, 9-39B, 9-40, 9-40A, 9-40B, 9-40C, 9-41, 9-41A, 9-41B, 9-41C, 9-41D, 9-42, 9-42A, 9-42B, 9-42C, 9-42D, 9-42E, 9-43A, 9-43B, 9-43C, 9-43D, 9-43E, 9-43F, 9-43G, 9-43H, 9-43I, 9-43J, 9-43K, 9-43L, 9-43M, 9-43N, 9-44, 9-44A, 9-44B, 9-44D, 9-44E, 9-44F, 9-44G, 9-44I, 9-44J, 9-44L, 9-44M, 9-44N, 9-44O, 9-44P, 9-44Q, 9-45, 10-3, 10-5, 10-6, 10-7, 10-8, 10-9, 10-11, 10-12, 10-13, 10-14, 11-2, 11-3, 11-4, 11-5, 11-8, 11-9, 11-10, 11-11, 11-12, 11-13, 11-14, 11-15, 11-16, 11-17, 11-18, 11-19, 12-1, 12-2, 12-3, 12-4, 12-5, 12-6, 12-7, 12-8, 12-9, 12-10, 12-11, 12-12, 12-13, 12-14, 12-16, 12-17, 12-18, 12-19, 12-20, 13-1, 13-2, 13-3, 13-4, 13-5, 13-6, 13-7, 13-8, 13-9, 13-10, 13-11, 13-12, 13-13, 13-14, 13-14A, 13-15, 13-16, 14-23, 14-24A, 14-25, 14-26, 15-1, 15-2, 15-3, 15-5, 15-6, 15-8, 15-9, 15-10, 15-11, 15-12, 15-12A, 15-13, 15-13A, 15-13B, 15-14, 15-14A, 15-14B, 15-14C, 15-14D, 15-14E, 15-14F, 15-14G, 15-15, 15-15A, 15-15B, 15-16, 15-17, 15-17A, 15-17B, 15-18, 15-18A, 15-18B, 15-18C, 15-18D, 15-18E, 15-18F, 15-19, 15-19A, 15-19B, 15-19C, 16-2, 16-3, 16-4, 16-5, 16-6, 16-7, 16-8, 16-9, 17-2, 17-3, 17-4, 17-5, 17-6, 17-7, 17-8, 17-9, 17-10, 17-11, 17-12, 17-13, 17-13A, 17-14, 17-15, and 17-16 of Orleans Parish; Precincts 1-1, 1-2, 1-3, 1-5, 2-1, 2-2, 2-3, 2-4, 2-5, 4-1, 4-2, 4-3, 4-4, 5-1, 5-3, 5-4, 5-5, 6-2, 6-6, 7-1, 7-2, 7-3, and 7-4 of St. Charles Parish; St. James Parish; Precincts 1, 2, 3, 4, 5, 6-A, 6-B, 6-C, 7, 8-A, 8-B, 9-A, 9-B, 9-C, 9-D, 9-E, 10-A, 10-B, 10-C, 14-B, 14-D, and 14-E of St. John the Baptist Parish; and Precincts 4-1, 4-2, 4-3, 4-4, 4-5, 5-1, 6-1, and 6-2 of West Baton Rouge Parish.

(4) District No. 4 is composed of Acadia Parish; Allen Parish; Avoyelles Parish; Beauregard Parish; Calcasieu Parish; Cameron Parish; Precincts 3-2, 4-4, 5-1, 6-1, 6-2, 6-3, 6-5, 7-1, 7-2, 7-3, 8-1, 8-2, 9-1, 9-2, 9-3, and 9-4 of Catahoula Parish; Evangeline Parish; Grant Parish; Jefferson Davis Parish; LaSalle Parish; Pointe Coupee Parish; Rapides Parish; St. Landry Parish; Precincts 1-1, 1-3, 1-4, 1-6, 1-7, 2-1 & 2-3, 2-2, 2-4, 3-1, 3-2, 3-3, 3-4, 3-5, 3-6, 3-7, 3-8, 3-9, 4-1, 4-2, 4-3, 4-4, 4-5, 4-6, 5-1, 5-2, 5-3 & 5-4, 6-1, 6-2, 6-3, 6-4, 7-1, 7-2, 7-3, 7-4, 8-1, 8-2, 8-3, 8-4, 9-1, 9-2, 9-3, 9-4, and 9-5 of St. Martin Parish; Vermilion Parish; and Vernon Parish.

(5) District No. 5 is composed of Bienville Parish; Bossier Parish; Caddo Parish; Caldwell Parish; Precincts 1-1, 1-2, 2-1, 2-2, 2-3, 3-1, 4-1, and 4-2 of Catahoula Parish; Claiborne Parish; Concordia Parish; DeSoto Parish; East Carroll Parish; Franklin Parish; Jackson Parish; Lincoln Parish; Madison Parish; Morehouse Parish; Natchitoches Parish; Ouachita Parish; Red River Parish; Richland Parish; Sabine Parish; Tensas Parish; Union Parish; Webster Parish; West Carroll Parish; and Winn Parish.

B. Each commissioner in office on the effective date of this Section* shall be the commissioner for the district having the same designation as the district from which the commissioner was elected and shall complete the term for which he was elected.

C. The successors of the commissioners in office on the effective date of this Section* shall be elected from the following districts at the congressional elections in the year designated and every six years thereafter:

(1) The first district in 2002.

(2) The second district in 2006.

(3) The third district in 2004.

(4) The fourth district in 2004.

(5) The fifth district in 2002.

Acts 2001, 2nd Ex. Sess., No. 2, §1, eff. Jan. 1, 2003 (eff. for election purposes for Districts 1 and 5 only for the regular elections in 2002); Acts 2011, 1st Ex. Sess., No. 23, §5, eff. Jan. 1, 2013.

*NOTE: See Acts 2001, 2nd Ex. Sess., No. 2, §§2-4 and 7, re implementation and effectiveness.



RS 45:1161.5 - Public Service Commission districts

§1161.5. Public Service Commission districts

A. The state shall be divided into the following five Public Service Commission districts, and one commissioner shall be elected from each district:

(1) District 1 is composed of Precincts 2, 3, 4, 5, 10, 12, 13, 14, 15, 18, 21, 22, 25, 26, 27, 33, 34, 35, 41 and 43 of Ascension Parish; Precincts 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 51, 52, 53, 54, 55, 56, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 105, 106, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 132, 134, 136, 170, 172, 175, 176, 177, 178, 179A, 182, 183, 184, 185A, 185B, 189, 190, 192, 193, 194A, 194B, 198, 199, 202, 203, 204, 215, 216B, 217, 226, 227, 228, 229, 230, 231, 234, 235, 236, 237, 238, 246, 247, 248, 3-G, 5-G, 9-G, 10-G, 12-G, 13-G, 1-GI, 1-H, 2-H, 3-H, 4-H, 5-H, 6-H, 7-H, 8-H, 9-H, 1-K, 2-K, 3-K, 4-K, 5-K, 6-K, 7-K, 8-K, 9-K, 10-K, 11-K, 12-K, 13-KA, 14-K, 15-K, 16-K, 17-K, 18-K, 19-K, 20-K, 25-K, 27-K, 28-K, 29-K, 34-K, 35-K, 1-L, 1-W, 3-W, 4-W, 5-W, 6-W and 7-W of Jefferson Parish; Precincts 9, 10, 11, 11A, 12, 13A, 13B, 14, 15, 16, 17, 18, 19, 20, 21, 22, 30, 31, 32, 33, 34, 38 and 43 of Livingston Parish; Precincts 3-20, 4-6, 4-7, 4-8, 4-9, 4-11, 4-14, 4-15, 4-17, 4-17A, 4-18, 4-20, 4-21, 4-22, 4-23, 5-17, 5-18, 7-41, 7-42, 9-45A, 14-1, 14-2, 14-3, 14-4, 14-5, 14-6, 14-7, 14-8, 14-9, 14-10, 14-11, 14-12, 14-13A, 14-14, 14-15, 14-16, 14-17, 14-18A, 14-19, 14-20, 14-21, 15-19A, 16-1, 16-1A, 17-1, 17-17, 17-18, 17-18A, 17-19 and 17-20 of Orleans Parish; Plaquemines Parish; St. Bernard Parish; Precincts 2-5, 4-1, 4-2, 4-3, 7-2 and 7-3 of St. Charles Parish; St. Helena Parish; St. Tammany Parish; Tangipahoa Parish; and Washington Parish.

(2) District 2 is composed of Precincts 1-7, 1-8, 1-9, 1-12, 1-33, 1-34, 1-35, 1-39, 1-40, 1-41, 1-42, 1-43, 1-44, 1-47, 1-48, 1-49, 1-52, 1-53, 1-55, 1-56, 1-57, 1-60, 1-64, 1-65, 1-69, 1-72, 1-74, 1-75, 1-80, 1-89, 1-90, 1-98, 1-99, 1-103, 1-105, 2-6, 2-7, 2-8, 2-18, 2-21, 2-26, 2-28, 2-29, 3-1, 3-2, 3-3, 3-4, 3-6, 3-7, 3-9, 3-10, 3-11, 3-12, 3-13, 3-14, 3-15, 3-16, 3-17, 3-18, 3-19, 3-21, 3-22, 3-25, 3-26, 3-27, 3-28, 3-29, 3-30, 3-31, 3-32, 3-33, 3-34, 3-35, 3-36, 3-37, 3-38, 3-39, 3-40, 3-41, 3-43, 3-45, 3-46, 3-47, 3-48, 3-49, 3-51, 3-52 and 3-53 of East Baton Rouge Parish; East Feliciana Parish; Precinct 11-3 of Iberia Parish; Precincts 4, 5, 25, 25A, 25B, 26, 26A, 27, 28, 29, 30, 31 and 32 of Iberville Parish; Lafayette Parish; Lafourche Parish; Precincts 1, 1A, 1B, 1C, 1D, 2, 2A, 3, 3A, 4, 4A, 5, 5A, 5B, 6, 6A, 6B, 7, 7A, 7B, 8A, 8B, 23, 23A, 23B, 24, 24A, 24B, 24C, 24D, 25, 26, 26A, 26B, 26C, 27, 28A, 28B, 29, 35, 35A, 36, 36A, 39, 39A, 40, 40A and 41 of Livingston Parish; Pointe Coupee Parish; St. Martin Parish; St. Mary Parish; Terrebonne Parish; Precincts 1-1, 2-1A, 2-1B, 2-2, 2-3, 3-1B, 7-1, 7-2, 7-3 and 7-4 of West Baton Rouge Parish; and West Feliciana Parish.

(3) District 3 is composed of Precincts 1, 6, 7, 8, 9, 11, 16, 17, 19, 20, 23, 24, 28, 30, 31, 32, 36, 37, 39, 40, 42, 44, 45, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 60 and 61 of Ascension Parish; Assumption Parish; Precincts 1-1, 1-2, 1-3, 1-4, 1-5, 1-6, 1-10, 1-13, 1-14, 1-15, 1-16, 1-17, 1-18, 1-19, 1-21, 1-22, 1-23, 1-24, 1-25, 1-26, 1-27, 1-28, 1-29, 1-30, 1-31, 1-32, 1-36, 1-37, 1-38, 1-45, 1-46, 1-50, 1-51, 1-54, 1-58, 1-59, 1-61, 1-62, 1-63, 1-66, 1-67, 1-68, 1-70, 1-71, 1-73, 1-77, 1-78, 1-81, 1-82, 1-83, 1-84, 1-85, 1-86, 1-87, 1-88, 1-91, 1-92, 1-93, 1-94, 1-95, 1-97, 1-100, 1-101, 1-102, 1-104, 1-107, 2-1, 2-2, 2-3, 2-4, 2-5, 2-9, 2-10, 2-11, 2-12, 2-13, 2-14, 2-15, 2-16, 2-17, 2-19, 2-20, 2-22, 2-23, 2-24, 2-25, 2-27, 2-30, 2-31, 2-32, 3-5, 3-8, 3-20, 3-23, 3-24, 3-42, 3-44, 3-50, 3-54 and 3-55 of East Baton Rouge Parish; Precincts 1, 2, 3, 6, 6A, 7, 8, 10, 11, 12, 13, 13A, 13B, 13C, 14, 14A, 14B, 15, 15A, 15B, 16, 17, 17A, 18, 19, 19A, 20, 21, 22, 23 and 24 of Iberville Parish; Precincts 57, 104, 107, 108, 115, 131, 133, 138, 150, 151, 152, 153, 154, 155, 156, 157A, 157B, 171, 173, 174, 179B, 180, 181, 187, 188, 191, 195, 196, 197A, 197B, 197C, 200, 201, 205, 210, 211, 212A, 212B, 213A, 213B, 213C, 214A, 214B, 216A, 225, 232A, 232B, 1-G, 2-G, 4-G, 6-G, 7-G, 8-G, 11-G, 13-KB, 21-K, 22-K, 23-K, 24-K, 26-K, 30-K, 31-K, 33-K and 2-W of Jefferson Parish; Precincts 1-1, 1-2, 1-5, 1-6, 2-1, 2-2, 2-3, 2-4, 2-6, 2-6A, 2-7, 3-1, 3-3, 3-5, 3-8, 3-9, 3-12, 3-14, 3-15, 3-18, 3-19, 4-2, 4-3, 4-4, 4-5, 5-1, 5-2, 5-3, 5-4, 5-5, 5-7, 5-8, 5-9, 5-10, 5-11, 5-12, 5-13, 5-15, 5-16, 6-1, 6-2, 6-4, 6-6, 6-7, 6-8, 6-9, 7-1, 7-2, 7-4, 7-5, 7-6, 7-7, 7-8, 7-9A, 7-10, 7-11, 7-12, 7-13, 7-14, 7-15, 7-16, 7-17, 7-18, 7-19, 7-20, 7-21, 7-23, 7-24, 7-25, 7-25A, 7-26, 7-27, 7-27B, 7-28, 7-28A, 7-29, 7-30, 7-32, 7-33, 7-34, 7-35, 7-37, 7-37A, 7-40, 8-1, 8-2, 8-4, 8-6, 8-7, 8-8, 8-9, 8-12, 8-13, 8-14, 8-15, 8-19, 8-20, 8-21, 8-22, 8-23, 8-24, 8-25, 8-26, 8-27, 8-28, 8-30, 9-1, 9-3, 9-3A, 9-4, 9-5, 9-5A, 9-6B, 9-6C, 9-6D, 9-6E, 9-6F, 9-7, 9-8, 9-8A, 9-9, 9-10, 9-11, 9-12, 9-13, 9-14, 9-15, 9-16, 9-17, 9-19, 9-21, 9-23, 9-25, 9-26, 9-28, 9-28C, 9-28E, 9-29, 9-30, 9-30A, 9-31, 9-31A, 9-31B, 9-31D, 9-32, 9-33, 9-34A, 9-35, 9-35A, 9-36, 9-36B, 9-37, 9-38, 9-38A, 9-39, 9-39B, 9-40, 9-40A, 9-40C, 9-41, 9-41A, 9-41B, 9-41C, 9-41D, 9-42, 9-42C, 9-43A, 9-43B, 9-43C, 9-43E, 9-43F, 9-43G, 9-43H, 9-43I, 9-43J, 9-43K, 9-43L, 9-43M, 9-43N, 9-44, 9-44A, 9-44B, 9-44D, 9-44E, 9-44F, 9-44G, 9-44I, 9-44J, 9-44L, 9-44M, 9-44N, 9-44O, 9-44P, 9-44Q, 9-45, 10-3, 10-6, 10-7, 10-8, 10-9, 10-11, 10-12, 10-13, 10-14, 11-2, 11-3, 11-4, 11-5, 11-8, 11-9, 11-10, 11-11, 11-12, 11-13, 11-14, 11-17, 12-1, 12-2, 12-3, 12-4, 12-5, 12-6, 12-7, 12-8, 12-9, 12-10, 12-11, 12-12, 12-13, 12-14, 12-16, 12-17, 12-19, 13-1, 13-2, 13-3, 13-4, 13-5, 13-6, 13-7, 13-8, 13-9, 13-10, 13-11, 13-12, 13-13, 13-14, 13-15, 13-16, 14-23, 14-24A, 14-25, 14-26, 15-1, 15-2, 15-3, 15-5, 15-6, 15-8, 15-9, 15-10, 15-11, 15-12, 15-12A, 15-13, 15-13A, 15-13B, 15-14, 15-14A, 15-14B, 15-14C, 15-14D, 15-14E, 15-14F, 15-14G, 15-15, 15-15A, 15-15B, 15-16, 15-17, 15-17A, 15-17B, 15-18, 15-18A, 15-18B, 15-18C, 15-18D, 15-18E, 15-18F, 15-19, 15-19B, 15-19C, 16-2, 16-3, 16-4, 16-5, 16-6, 16-7, 16-8, 16-9, 17-2, 17-3, 17-4, 17-5, 17-6, 17-7, 17-8, 17-9, 17-10, 17-11, 17-12, 17-13, 17-13A, 17-14, 17-15 and 17-16 of Orleans Parish; Precincts 1-1, 1-2, 1-3, 1-5, 1-6, 2-1, 2-2, 2-3, 2-4, 3-1, 3-2, 3-3, 3-4, 3-5, 3-6, 4-4, 5-1, 5-2, 5-3, 5-4, 5-5, 6-1, 6-2, 6-3, 6-4, 6-5, 6-6, 6-7, 6-8, 7-1 and 7-4 of St. Charles Parish; St. James Parish; St. John the Baptist Parish; and Precincts 3-1A, 3-2, 4-1, 4-2, 4-3A, 4-3B, 4-4, 4-5, 5-1, 6-1 and 6-2 of West Baton Rouge Parish.

(4) District 4 is composed of Acadia Parish; Allen Parish; Avoyelles Parish; Beauregard Parish; Calcasieu Parish; Cameron Parish; Precincts 1-4, 3-2, 4-4, 5-1, 5-2, 6-1, 6-2, 6-3, 6-5, 7-1, 7-3, 7-5, 8-1, 8-2, 9-1, 9-2, 9-3 and 9-4 of Catahoula Parish; Evangeline Parish; Grant Parish; Precincts 1-1, 1-2, 1-3, 2-1, 2-2, 2-3, 3-1, 3-2, 3-3, 3-4, 4-1, 4-2, 4-3, 4-4, 5-1, 5-2, 5-3, 5-4, 5-5, 6-1, 6-2, 6-3, 6-4, 7-1, 7-2, 7-3, 7-4, 7-5, 8-1, 8-2, 8-4, 8-5, 9-1, 9-2, 9-3, 9-4, 9-5, 10-2, 10-3, 10-4, 10-5, 10-6, 10-7, 11-1, 11-2, 11-4, 11-5, 12-1, 12-2, 12-3, 12-4, 13-1, 13-2, 13-3, 13-4, 14-1, 14-3 and 14-4 of Iberia Parish; Jefferson Davis Parish; La Salle Parish; Rapides Parish; Precincts 1-1, 1-2, 1-3, 2-1, 2-2, 2-2A, 2-3, 2-4, 2-4A, 2-5, 2-6, 2-6A, 3-2, 3-4, 3-6, 3-6A, 3-7, 4-1, 5-3, 5-5, 5-8, 5-8A, 6-2, 6-2A, 6-3 and 6-4 of Sabine Parish; St. Landry Parish; Vermilion Parish; and Vernon Parish.

(5) District 5 is composed of Bienville Parish; Bossier Parish; Caddo Parish; Caldwell Parish; Precincts 1-1, 1-2, 1-3, 2-1, 2-2, 2-5, 3-1, 3-3, 3-4, 4-1 and 4-2 of Catahoula Parish; Claiborne Parish; Concordia Parish; De Soto Parish; East Carroll Parish; Franklin Parish; Jackson Parish; Lincoln Parish; Madison Parish; Morehouse Parish; Natchitoches Parish; Ouachita Parish; Red River Parish; Richland Parish; Precincts 6-4A, 6-4B, 7-1, 7-2, 7-3, 7-4, 7-5, 8-1, 8-2, 9-1, 9-2 and 9-3 of Sabine Parish; Tensas Parish; Union Parish; Webster Parish; West Carroll Parish; and Winn Parish.

B. Each commissioner in office on the effective date of this Section* shall be the commissioner for the district having the same designation as the district from which the commissioner was elected and shall complete the term for which he was elected.

Acts 2011, 1st Ex. Sess., No. 23, §1, eff. Jan. 1, 2013, (eff. for election purposes for District 2 only for the regular elections in 2012).

*NOTE: For District 2, see Acts 2011, 1st Ex. Sess., No. 23, §6(A), re

implementation and effectiveness.



RS 45:1162 - Salaries of members

§1162. Salaries of members

The salary of each of the members of the Louisiana Public Service Commission shall be forty-five thousand dollars per annum, payable monthly on the warrant of each commissioner.

Amended by Acts 1950, No. 60, §1; Acts 1952, No. 171, §1; Acts 1959, No. 117, §1; Acts 1965, No. 14, §1; Acts 1970, No. 417, §1; Acts 1979, No. 236, §6, eff. Sept. 1, 1979; Acts 1980, No. 376, §6, eff. Sept. 1, 1980; Acts 1981, No. 636, §9, eff. Sept. 1, 1981; Acts 1997, No. 466, §1.



RS 45:1163 - Power to regulate rates and service; exceptions

§1163. Power to regulate rates and service; exceptions

A.(1) The commission shall exercise all necessary power and authority over any street railway, gas, electric light, heat, power, waterworks, or other local public utility for the purpose of fixing and regulating the rates charged or to be charged by and service furnished by such public utilities.

(2) However, no aspect of direct sales of natural gas by natural gas producers, natural gas pipeline companies, natural gas distribution companies, or any other person engaging in the direct sale of natural gas to industrial users for fuel or for utilization in any manufacturing process, or to any person for use in vehicles capable of using compressed natural gas which when combusted results in comparably lower emissions of oxides of nitrogen, volatile organic compounds, carbon monoxide, or particulates or any combination thereof, shall be subject to such regulation by the commission.

(3) In addition, a schedule of rates of an electric cooperative shall not require approval of the commission if the schedule previously was approved by the board of directors of the electric cooperative and by the federal government or any agency thereof, nor shall the authority of the commission extend to the service rendered by electric cooperatives except to the extent provided in R.S. 45:123 and in orders of the commission promulgated to effectuate the purposes of R.S. 45:123.

B. The commission shall exercise all necessary power and authority over any electric cooperative, that, by a vote of its membership, has elected to be regulated by the commission, as provided in R.S. 12:426, for the purpose of fixing and regulating the rates charged or to be charged and services furnished by the cooperative.

C. To ensure that costs passed through to consumers are just and reasonable, the commission shall, no less frequently than every other year, audit the adjustment clause filings submitted by a public electric utility in this state, exercise its authorized review and determination of such filings, and exercise its control and rate-fixing authority to modify fuel adjustment charges of an electric utility as assessed by an electric utility to rate-paying consumers through operation of the utility's fuel adjustment clause.

Acts 1964, No. 446, §1; Acts 1978, No. 77, §1; Acts 1983, No. 636, §3, eff. Jan. 1, 1984; Acts 1990, No. 306, §1; Acts 1990, No. 531, §1; Acts 2016, No. 135, §1.



RS 45:1163.1 - Common carrier or public utility rate increases under protective bond or security; definitions, procedure for filing bonds; refunds

§1163.1. Common carrier or public utility rate increases under protective bond or security; definitions, procedure for filing bonds; refunds

A. As used in this Section:

(1) "Effective filing date" means the date on which a common carrier or public utility first requests an increase by filing either an application, petition, or proposed rate schedule and its direct testimony by either affidavit or orally in support thereof with the Louisiana Public Service Commission. For purposes of this Section, subsequent substantial alteration of the application, petition, or proposed rate schedule shall constitute an interruption of the time period provided for herein.

(2) "Full decision" means the signing of an order by the Louisiana Public Service Commission on the merits of the proposed rate increase contained in any application, petition, or proposed rate schedule filed by a common carrier or public utility which order grants or denies, in whole or in part, the proposed rate increase.

(3) "Full refund" means the difference, if any, between the gross additional revenue collected during a period of temporary imposition of a rate increase pending final determination of validity of such increase and the gross additional revenue finally determined to be reasonable by the commission or, if appealed, by a court, together with legal interest thereon.

(4) "Proposed schedule" means any request by a common carrier or public utility contained in either an application, petition, or rate schedule which would result in an increase in rates of services that are deemed noncompetitive by the Public Service Commission, which may be filed with the commission after the effective date of this Section.

(5) "Protective bond" means any bond by the common carrier or public utility with a surety company authorized to do and doing business in the state of Louisiana in the amount of the additional revenue due to the temporary rate increase that the common carrier or public utility certifies to the commission it will receive within the twelve month period following the effective filing date of the protective bond.

(6) "Security" means any arrangement approved by the Louisiana Public Service Commission to assure full refund.

B. Whenever a common carrier or public utility files with the Louisiana Public Service Commission a proposed schedule and a full decision is not rendered within twelve months after the effective filing date, the proposed rate increase may be implemented by the common carrier or public utility, in whole or in part, by filing with the commission protective bond or security to assure full refund. The commission may challenge the bond in the district court of the domicile of the commission. If the judgment of the court holds the bond insufficient or invalid, the procedures and time limitations set forth in Code of Civil Procedure Articles 5124-5126 shall apply.

C. The rates which become effective on filing of the prescribed protective bond or security may be continued in effect by the common carrier or public utility under the terms of the protective bond or security until final determination of the validity of the proposed rate increase by the commission, or if appealed, by the court. If the increase is not allowed and a refund is ordered, the full refund shall be paid as soon as possible but in no event to exceed ninety days after the full decision by the commission, or if appealed, after final action by a court of last resort. Upon payment of the full refund or a final determination upholding the full amount of the rate increase, the protective bond or security shall be released and all obligations thereunder shall terminate.

D. The commission may permit a common carrier or public utility to put a rate increase into effect, in whole or in part, after the effective filing date and pending its full decision, by approving protective bond or security to assure full refund.

Added by Acts 1976, No. 151, §1; Acts 2003, No. 738, §1.



RS 45:1163.2 - Establishment of rates

§1163.2. Establishment of rates

A. The industrial base of the state of Louisiana, upon which the economy of the state is heavily dependent, is highly energy-intensive, and the rise in the cost of electric power and competition from industries located outside the state where electric service is offered at significantly lower rates threatens the continued viability of those depressed energy-intensive industries in Louisiana. The legislature finds and declares that it is essential to the continued growth and development of the state and to the continued employment, prosperity, and welfare of the people of the state that such depressed energy-intensive industries now located in the state be encouraged to remain in operation in Louisiana. It is the purpose of this Section to encourage the retention of such industries, and the substantial number of jobs that they provide, by requiring the establishment of a rate structure for the provision of electric service that, together with other cost factors, may permit such industries in Louisiana to remain competitive with comparable industries located outside of the state.

B.(1) The Public Service Commission shall require all electric public utilities which provide or have provided service to a certified depressed energy-intensive industry to prepare and file alternative rate tariffs for firm and off-peak electric service to the depressed energy-intensive industry within thirty days of that certification. Since the generating investment at the time these industries located in the state was in gas and oil-fired generating facilities, the rate to be charged to depressed energy-intensive industry shall be based solely upon oil and/or gas-fired generation, and the monthly firm rate shall not exceed three dollars and fifty cents per kilowatt, in addition to the fuel cost, and the monthly off-peak rate shall not exceed one dollar and fifty cents per kilowatt, in addition to the fuel cost and both rates shall be subject to approval of the commission.

(2) The fuel costs for firm service to depressed energy-intensive industries shall be determined in a manner similar to that used in determining the average fuel costs in the utility company's monthly fuel adjustment filings with the commission, but shall be the actual fuel costs of its oil and gas-fired generation for delivery within the state and any purchases of economy energy for its customers within the state. The fuel cost for off-peak service shall be the actual fuel costs of its oil and gas-fired generation for delivery within the state and any purchases of economy energy for its customers within the state during such off-peak hours.

C. Electric service may be provided at such rate for an initial term of no more than five years and may be renewed upon certification by the Board of Commerce and Industry and with the consent of the governor for an additional five years.

D. An industry may qualify as a "depressed energy-intensive industry" if the Board of Commerce and Industry, after hearing conducted pursuant to the Administrative Procedure Act, certifies that the industry applying therefor meets each of the following requirements:

(1) The applicant industry verifies that the expense of electricity and natural gas utilized for facility power requirements and not for feedstock purposes to its Louisiana facility exceeds thirty-three percent of the total cost of the product or products manufactured at such facility.

(2) The applicant industry verifies that the amount of electricity or natural gas consumed for facility power requirements and not for feedstock purposes at the facility is in excess of one billion BTUs in a peak hour per month and that the ratio of hourly peak demand is not in excess of three million BTUs per employee. For the purposes of this Paragraph, one kilowatt hour of electrical energy is deemed equivalent to ten thousand BTUs and one thousand cubic feet of gas is deemed equivalent to one million BTUs.

(3) The applicant industry verifies that its Louisiana facility has been substantially curtailed for a period of at least twelve months prior to June 1, 1984 resulting in the loss of direct employment at that single facility in excess of one thousand regular employees and that qualifying as a depressed energy-intensive industry for purchase of energy available to such qualifying industry would substantially aid in the reopening of or the preclusion of closure of such facility.

(4) The accounting procedure for allocation of costs to the Louisiana facility of the applicant is certified by the Board of Commerce and Industry, and the applicant agrees that based upon that method of allocation, twenty-five percent of any net profit after taxation realized by that Louisiana facility on an annual fiscal basis subsequent to the receipt of energy available to certified depressed energy-intensive industries will be utilized for and dedicated to capital improvements to the Louisiana facility in question.

E. The Department of Economic Development shall review the application of any industry wishing to qualify as a depressed energy-intensive industry to determine whether the requirements set forth above have been satisfied and shall make recommendations with respect thereto to the Board of Commerce and Industry. If the Board of Commerce and Industry concurs in the recommendation of the Department of Economic Development and has concluded pursuant to hearing that applicant has made the appropriate verifications required by Subsection D hereinabove, the board shall notify the mineral board and the Public Service Commission. Upon certification to the Public Service Commission, the depressed energy-intensive industry shall qualify for provision of electric service pursuant to the rate and conditions set forth above.

F. The cost of fuel or purchased power for sale to depressed energy-intensive industry not otherwise reimbursed or recouped pursuant to implementation of the rate tariff set forth above may not be recovered from any other class of customer or from any other rate payer of the electric public utility in question pursuant to its monthly fuel adjustment clause filings with the Public Service Commission.

Acts 1984, No. 202, §1.



RS 45:1163.3 - Economics and rate analysis division and hearing examiners division

§1163.3. Economics and rate analysis division and hearing examiners division

A. In order to assist the commission in making an examination of the affairs of any person doing a public service or public utilities business in Louisiana concerning matters affecting services and rates charged Louisiana consumers by such public service or public utility business, or for representing the Public Service Commission in matters affecting services and rates charged by public utilities to Louisiana consumers or the judicial review thereof, there are hereby established an economics and rate analysis division and a hearing examiners division of the Public Service Commission. Said divisions shall consist of, but shall not be limited to, persons with training in auditing, economics, finance, engineering, and accounting, as well as attorneys licensed to practice in the state of Louisiana, all of whom shall be full-time employees of the commission, and such other support staff and clerical assistants as may be necessary to make such examinations and to carry out such responsibilities.

B. If the staff of the economics and rate analysis division is unable or insufficient to assist the commission in evaluating, reviewing, and representing the commission in matters affecting services and rates charged by public utilities to Louisiana consumers or the judicial review thereof, the commission is empowered to retain other attorneys, engineers, consultants, accountants, or support staff and clerical assistants to assist the economics and rate analysis division.

C. Prior to the beginning of the 1994 Regular Session and the 1995 Regular Session, the commission shall advise the president of the Senate and the speaker of the House of Representatives as to the effectiveness of the economics and rate analysis division and the hearing examiners division.

Acts 1985, No. 561, §2, eff. July 12, 1985; Acts 1992, No. 871, §1, eff. July 1, 1993.

{{NOTE: SEE ACTS 1985, NO. 561, §3.}}



RS 45:1164 - Extent of power as to service; exception

§1164. Extent of power as to service; exception

A. The power, authority, and duties of the commission shall affect and include all matters and things connected with, concerning, and growing out of the service to be given or rendered by such public utility, except in the parish of Orleans.

B. The provisions of this Section and R.S. 45:1163 shall not apply to any public utility, the title to which is in the state or any of its political subdivisions or municipalities, unless the electors of such are customers of the public utility have manifested their approval of being under the jurisdiction of the public service commission as is required by Article IV, Section 21(C) of the Constitution of Louisiana in the manner provided by R.S. 45:1164.1 through R.S. 45:1164.13.

C. The provisions of this Section and of R.S. 45:1163, 1176, 1177, 1180, 1181, 1182, and 1183 shall not apply to any person owning, leasing, and/or operating an electric generation facility if such person is not primarily engaged in the generation, transmission, distribution, and/or sale of electricity, and if such person: (a) consumes all of the electric power and energy generated by such facility for its own use at the site of generation or at some other location if mutually acceptable agreements to transport such electric power and energy can be reached with each electric public utility whose transmission facilities would be electrically utilized therefor, provided, however, notwithstanding any provision contained herein, there shall be no obligation or duty, expressed or implied, to purchase, to sell, to transport, or to engage in any other type of transaction with respect to the electric power and energy that may be generated by such person, imposed upon any public utility by this Section except as shall be provided in the cogeneration rules and regulations adopted by the Louisiana Public Service Commission pursuant to the Public Utility Regulatory Policies Act of 1978; or (b) only consumes a portion thereof in such manner and sells the entire remaining portion of such electric power and energy generated to an electric public utility as defined in R.S. 45:121; or (c) sells the entire production of electric power and energy generated by such facility to an electric public utility as defined in R.S. 45:121.

Amended by Acts 1975, No. 328, §1; Acts 1982, No. 560, §1.



RS 45:1164.1 - Definitions

§1164.1. Definitions

As used in this Part the singular shall include the plural in those instances wherein a public utility is owned by more than one political subdivision and/or is located in or serves more than one parish.

Added by Acts 1975, No. 328, §2.



RS 45:1164.2 - Petition for election

§1164.2. Petition for election

Notwithstanding any other law to the contrary, upon the petition of not less than twenty-five percent of or seven thousand five hundred of the qualified electors residing within any municipality or other political subdivision, whichever is lesser, or upon the petition of not less than twenty-five percent of or ten thousand of the qualified electors residing within any municipality having a population of 400,000 or more, except in the Parish of Orleans, whichever is lesser, the governing authority shall order a referendum election to be held to determine whether or not any public utility owned by such political subdivision shall be under the jurisdiction and control of the commission. No referendum election called pursuant to this Section shall be held within two years of any other referendum election held pursuant to this Section.

Added by Acts 1975, No. 328, §2.



RS 45:1164.3 - Form of petition for election

§1164.3. Form of petition for election

Any qualified elector desiring a referendum election shall sign a petition addressed to the governing authority of the municipality or other political subdivision in which he resides, or of which he is a customer, and in substantially the following form:

PETITION

TO: [Name of governing authority and name of municipality or other political subdivision]

The undersigned qualified electors respectfully request that you call an election to submit, in the manner provided by law, to the qualified electors of [name of municipality or other political subdivision], . . . and other electors who are customers of the public utility, wherever they may reside, the following proposition:

Shall the Public Service Commission regulate [name of public utility] owned by [name of political subdivision]?

Signature                                       Address                                              Date

Where signatures are made on more than one sheet, each sheet of the petition shall reproduce above the signatures the same matter as is on the first sheet. Each petitioner shall sign his name in his own handwriting and shall write his address and the date on which he signed, otherwise his signature shall be null and void. If an elector cannot sign his name because of age or physical condition, he may have his name and address and the date written by another and shall affix his ordinary "X" mark in the presence of two competent electors, who shall sign their names as witnesses to the mark.

Added by Acts 1975, No. 328, §2.



RS 45:1164.4 - Filing of petition with registrar of voters; publication

§1164.4. Filing of petition with registrar of voters; publication

The petition shall be filed with the registrar of voters within ninety days after the date on which the first signature was affixed. The petition, when so filed, becomes a public record and cannot be returned to the proponents or signers thereof.

The registrar of voters shall have the petition, including the names and addresses of the petitioners and the dates of signing, published at the earliest possible time in the official journal of the municipality or other political subdivision, at the expense of the governing authority charged with the duty of calling the election. The formal portion of the petition need be reproduced only once in the publication.

Added by Acts 1975, No. 328, §2.



RS 45:1164.5 - Verification of petition by registrar; filing with governing authority

§1164.5. Verification of petition by registrar; filing with governing authority

The registrar of voters shall check the petition and attach thereto his sworn verification showing:

(1) The date the petition was filed;

(2) Copy of official journal showing publication of the petition;

(3) The date of the first signature of the petition;

(4) The number of qualified electors of the municipality or other political subdivision on the registration rolls as of the date of the filing of the petition, which date shall be used by him in ascertaining if the petition contains the required number of signatures;

(5) The total number of signatures of qualified electors on the petition which appear genuine; and

(6) The number of signatures which do not appear genuine or not signed and written in the manner required in R.S. 45:1164.3.

He shall file the petition, with his sworn verification, with the clerk of the governing authority charged with the duty of calling the election.

Added by Acts 1975, No. 328, §2.



RS 45:1164.6 - Ordering of election after thirty days; removal of names within that time; date of election

§1164.6. Ordering of election after thirty days; removal of names within that time; date of election

The clerk of the governing authority with whom the petition is filed by the registrar of voters shall attach to the petition its sworn verification showing the date, month, and year the petition was filed with it.

If the petition conforms to all the provisions of R.S. 45:1164.1-45:1164.6, the governing authority shall order the election. The ordinance or resolution of the governing authority ordering the election shall be adopted at a regular meeting held not less than thirty nor more than forty-five days after the date the petition was filed with the governing authority by the registrar of voters.

The governing authority shall remove the name of any signer of the petition if requested to do so in writing within thirty days after the date the petition was filed with it. If the number of written requests for withdrawal from the petition reduces the number of qualified petitioners to less than the number required by R.S. 45:1164.2 the election shall not be ordered and the petition shall be null and void and cannot be used again.

The date fixed for the election shall be not less than forty-five nor more than sixty days after the date of the adoption of the ordinance or resolution ordering the election.

Added by Acts 1975, No. 328, §2.



RS 45:1164.7 - Ballot; majority determination of issues

§1164.7. Ballot; majority determination of issues

When such election has been ordered the following proposition shall be plainly printed upon the ballot to be used for the election:

Shall the Public Service Commission regulate the _____ (public utility) owned by _____ (the political subdivision)?. . . Yes_____ No______

If the voter desires to vote yes on the proposition he shall make an X mark in the square opposite the word yes. To vote no he shall make an X mark in the square opposite the word no.

A majority vote cast on the proposition shall determine the issue for the municipality or political subdivision.

Added by Acts 1975, No. 328, §2.



RS 45:1164.8 - Conduct of election; voting machines or ballot boxes

§1164.8. Conduct of election; voting machines or ballot boxes

The election shall be by secret ballot and shall be conducted as nearly as possible in accordance with the general election laws of the state. Where not otherwise provided by this Chapter, or by any other law, the authority calling the election shall provide in the call for the manner in which the election shall be conducted and the result thereof promulgated.

Voting machines may be used. If machines are used, the proposition stipulated in R.S. 45:1164.7 to be printed on the ballot shall be shown on the ballot placed in the machine. Otherwise, ordinary ballot boxes shall be used and suitable ballots printed for use in the election.

Added by Acts 1975, No. 328, §2.



RS 45:1164.9 - Violation of standards for petition or election; nullity of election

§1164.9. Violation of standards for petition or election; nullity of election

If the provisions of R.S. 45:1164.1-45:1164.13 are not substantially complied with, the election shall be illegal and ineffective and enjoined or declared null and void by any court of competent jurisdiction at the suit of any elector who was qualified to vote in the election. Such a suit must be brought before thirty days after the promulgation of the results of the election.

Added by Acts 1975, No. 328, §2.



RS 45:1164.10 - Recount of ballots or contest of elections

§1164.10. Recount of ballots or contest of elections

Any elector who was qualified to vote in the election may demand a recount of the ballots or contest the election in the same manner and under the same conditions as is provided by law for the recount of ballots or contest of elections under the general elections laws of this state.

Added by Acts 1975, No. 328, §2.



RS 45:1164.11 - Parish board of supervisors to supervise elections; fees of board

§1164.11. Parish board of supervisors to supervise elections; fees of board

The elections provided for in this Chapter shall be supervised by the board of supervisors of elections for the parish or parishes in which the municipality or political subdivision calling the election is located. Each member of the board or boards, except the registrar of voters, shall receive twenty-five dollars from the governing authority calling the election for each election duly held under the law.

Added by Acts 1975, No. 328, §2.



RS 45:1164.12 - Commissioners and clerks for elections

§1164.12. Commissioners and clerks for elections

The board of supervisors of the parish or parishes wherein such political subdivision is located shall appoint three commissioners and one clerk to preside over the election at each polling precinct. Each commissioner and clerk shall be a qualified elector and resident of the precinct in which he serves. In making the appointments the board shall endeavor to give equal representation, as nearly as possible, to the proponents and opponents of the proposition to be voted upon.

Added by Acts 1975, No. 328, §2.



RS 45:1164.13 - Promulgation of elections results

§1164.13. Promulgation of elections results

The governing authority of the political subdivision calling the election shall promulgate the result by resolution or ordinance adopted at its first regular meeting after the election and shall publish it in the official journal of such political subdivision.

Added by Acts 1975, No. 328, §2.



RS 45:1165 - Railroads; powers of commission

§1165. Railroads; powers of commission

The commission shall require and compel railroad companies and corporations, operating and doing business in Louisiana, to establish stations for passengers and freight, wherever reasonably necessary and convenient; to construct and maintain suitable and safe cattle guards, wherever reasonably required. The commission shall require any person, operating a railroad in Louisiana, upon the application of any shipper tendering traffic for transportation, or any lateral, or branch line of railroad, or any intersecting railroad, or other interested party, to construct, maintain and operate, upon reasonable terms, a switch connection with any such lateral, branch line of railroad, intersecting railroad, or any private switch track or spur track which may be constructed to connect with its railroad, where such connection is reasonably practicable and can be put in with safety and will furnish sufficient business to justify the construction and maintenance of same. The commission shall also require any person operating a railroad in Louisiana, when such connections are made, to furnish cars for the movement of the traffic to the best of their ability and without discrimination, in accordance with the rules and regulations adopted and prescribed by the commission.



RS 45:1166 - Telegraphs and telephones; service; power of commission; indecent telephone calls; emergency cutting, rerouting or diverting of telephone lines; solicitation calls, request not to receive; long distance services

§1166. Telegraphs and telephones; service; power of commission; indecent telephone calls; emergency cutting, rerouting or diverting of telephone lines; solicitation calls, request not to receive; long distance services

A. The commission shall require and compel all persons engaged in doing a telegraph or telephone business to establish telegraph offices or public telephone stations along existing lines, wherever they may be reasonably necessary and convenient, for the purpose of receiving and delivering messages and conversation to be transmitted by telegraph or telephone. The commission shall require and compel all persons engaged in doing a telegraph or telephone business to deliver promptly all messages to be sent or transmitted by them. The commission also shall adopt all reasonable and just rules, regulations and orders affecting or connected with the service and operation of such business.

B. The commission may promulgate such rules as are necessary to authorize all persons engaged in doing a telephone business to cooperate with police in the interception of indecent telephone calls and the apprehension of those persons making them. The commission shall not make any rules or regulations under the provisions of this subsection which conflict with the federal wire tapping laws or with federal regulations made under such laws.

C. When any common carrier, subject to the jurisdiction of the Louisiana Public Service Commission, is notified in writing by a federal, state or local law enforcement agency, acting within its jurisdiction, that any facility furnished by it is being used or has been used for the purpose of transmitting or receiving gambling information in violation of federal, state, or local law, and an arrest has been made in connection therewith, it shall discontinue or refuse, the leasing, furnishing, or maintaining of such facility, after reasonable notice to the subscriber, but no damages, penalty or forfeiture, civil or criminal, shall be found against any common carrier for any act done in compliance with any notice received from a law enforcement agency. Nothing in this section shall be deemed to prejudice the right of any person affected thereby to secure an appropriate determination, as otherwise provided by law, in a federal court or in a state or local tribunal or agency, that such facility should not be discontinued or removed, or should be restored.

D. Any chief law enforcement officer having jurisdiction in the parish or municipality in which hostages are being held who has probable cause to believe that the holder of one or more hostages is committing a crime shall have the authority to order a previously designated telephone company security employee to arrange to cut, reroute, or divert telephone lines in any emergency in which hostages are being held, for the purpose of preventing telephone communication by the holder of such hostages with any person other than a law enforcement officer or a person authorized by the law enforcement officer.

Each telephone company shall designate a telephone company security employee and an alternate in each parish served by the company to provide all required assistance to law enforcement officers to carry out the purposes of this Subsection.

Good faith reliance on any order issued by a chief law enforcement officer shall constitute a complete defense to any action for damages including those brought against the telephone company, or any of its officers, directors, employees, or agents, as a result of the cutting, rerouting, or diverting of telephone lines.

E. Each local exchange telephone company shall provide to its subscribers at least once a year through an insert included in a billing statement or other means the name and address, which name and address shall be printed in boldface type, to which subscribers may write to request not to receive telephone solicitation calls.

F. Repealed by Acts 1999, No. 1242, §2.

Acts 1962, No. 314, §1; Acts 1970, No. 674, §1; Acts 1979, No. 346, §1; Acts 1990, No. 707, §1; Acts 1997, No. 1005, §1; Acts 1999, No. 1242, §2.



RS 45:1166.1 - Transfer of long distance services; suits for damages

§1166.1. Transfer of long distance services; suits for damages

A. No interexchange carrier, as that term is used in 47 CFR 64.1100, and no local exchange carrier, as that term is used in Section 3(26) of the Communications Act of 1934, as amended, shall transfer a long distance service customer to another long distance service provider until the order has first been confirmed in accordance with one of the following procedures:

(1) The interexchange carrier or local exchange carrier has obtained the customer's written authorization on forms prescribed by the Public Service Commission.

(2) The interexchange carrier or local exchange carrier has obtained the customer's electronic authorization, placed from the telephone number or numbers on which the primary interexchange carrier is to be changed, to submit the order that confirms the information to confirm the authorization.

(3) An appropriately qualified and independent third party operating in a location physically separate from the telemarketing representative has obtained the customer's oral authorization to submit the interexchange carrier's or local exchange carrier's change order that confirms and includes appropriate verification data, including but not limited to the customer's date of birth or social security number.

(4) Within three business days of the customer's request for an interexchange carrier or local exchange carrier change, the provider must send each new customer an information package by first class mail containing at least the following information concerning the requested change:

(a) The information is being sent to confirm a telemarketing order placed by the customer within the previous week.

(b) The name of the customer's current long distance provider.

(c) The name of the newly requested long distance provider.

(d) A description of any terms, conditions, or charges that will be incurred.

(e) The name of the person ordering the change.

(f) The name, address, and telephone number of both the customer and the soliciting long distance provider.

(g) A postpaid postcard which the customer can use to deny, cancel, or confirm a service order.

(h) A clear statement that the customer must return the postcard confirming the service order before the customer's long distance service can be switched.

(i) The name, address, and telephone number of a contact point at the Public Service Commission for consumer complaints.

(j) The interexchange carrier or local exchange carrier must wait fourteen days after the form is mailed to the customer before submitting his provider change order. If the customer has canceled his order or has not returned his postcard during the waiting period, the long distance provider shall not submit the customer's change order.

B.(1) Complainants whose long distance telephone services have been illegally transferred may file a petition for damages equal to three times the amount of damages incurred by the complainant when his long distance services were illegally transferred.

(2) The action may be brought in the district court having civil jurisdiction in any parish in which the complainant resides or is domiciled, or in which is located the principal operating office of the carrier, or in any parish in which the carrier did business, or, with consent of the parties, in the district court of the parish where the state capitol is located. In the event that the carrier was located outside of the state but was soliciting in the state by mail, telephone, or any electronic communication, the action may be brought in the district court having civil jurisdiction in the parish in which the contact was made.

(3) Any finding and order of the commission, as provided for in this Part, shall be prima facie evidence of the facts contained in its finding. The court may award reasonable attorney fees and costs.

(4) Interexchange carriers and local exchange carriers based in the state of Louisiana that own switching, transmission, and distribution facilities that are used to facilitate telecommunications shall not be subject to causes of action instituted pursuant to this Subsection.

Acts 1999, No. 1242, §1.



RS 45:1166.2 - Cramming

§1166.2. Cramming

A. For purposes of this Part, the term "cramming" shall be defined as the inclusion of any charges on a subscriber's telephone bill that the subscriber did not authorize.

B. The Louisiana Public Service Commission shall adopt rules and regulations including but not limited to the adoption of fines and sanctions prohibiting any telecommunications service provider or any person acting on behalf of any telecommunications service provider from engaging in the billing and collecting of cramming.

Acts 1999, No. 410, §1.



RS 45:1166.3 - Collect calls from penal institutions

§1166.3. Collect calls from penal institutions

No long-distance service provider shall charge a customer a rate for operator-assisted collect calls made from penal institutions in this state in excess of the rate charged for operator-assisted collect calls made from the municipality in which the penal institution is located or the nearest municipality to the penal institution or the parish seat of the parish in which the penal institution is located, whichever is closer. In no case shall the rate for an operator-assisted collect call made from a penal institution in this state exceed the rate caps established by the Louisiana Public Service Commission for such calls.

Acts 1999, No. 531, §1.



RS 45:1167 - Express; service, powers of commission

§1167. Express; service, powers of commission

The commission shall adopt reasonable and just rules, regulations and orders affecting and concerning the service furnished by all persons engaged in doing an express business in Louisiana, and their operation in this state.



RS 45:1168 - Security issues and assumptions of liability; commission's authorization necessary

§1168. Security issues and assumptions of liability; commission's authorization necessary

No public utility shall issue any security, or assume any obligation or liability as guarantor, endorser, surety, or otherwise in respect of any security of any other public utility, as defined in this Part or of any other person until it has been authorized to do so by order of the commission.



RS 45:1169 - Security issues; application to commission; preference on docket

§1169. Security issues; application to commission; preference on docket

Application for authority to issue or assume securities shall be made in such form as the commission prescribes. Every application shall be made under oath and shall be signed and filed on behalf of the public utility by its president or by a vice-president, treasurer or other executive officer having knowledge of the matters set forth. Every application shall be placed at the head of the docket of the commission and disposed of promptly within 120 days after it is filed with the commission, unless it is necessary for good cause to continue the application for a longer time in which event the order making the continuance shall state fully the facts that make it necessary.



RS 45:1170 - Security issues; supplemental orders of commission

§1170. Security issues; supplemental orders of commission

The commission may grant any application under R.S. 45:1169 in whole or in part, and with such modifications and upon such terms and conditions as and may from time to time, after opportunity for hearing and for good cause shown, make such supplemental orders in the premises as it finds necessary or appropriate, and may by any supplemental order modify the provisions of any previous order as to the particular purposes, uses, and extent to which, or the conditions under which any security has been authorized or the proceeds applied.



RS 45:1171 - Security issues; issue or assumption for necessary purpose

§1171. Security issues; issue or assumption for necessary purpose

The commission shall not approve any issue or assumption unless, after investigation of the purposes and uses of the proposed issue and the proceeds thereof, or of the proposed assumption of obligation or liability, the commission finds that the issue or assumption is for some lawful object within the corporate purposes of the public utility, and it is necessary or appropriate for or consistent with the performance by the public utility of its service to the public and will not impair its ability to perform that service.



RS 45:1172 - Security issues; commission's order to be followed

§1172. Security issues; commission's order to be followed

No public utility shall, without the consent of the commission, apply any security or any proceeds thereof to any purpose not specified in the commission's order, or supplemental order, or to any purpose in excess of the amount allowed for such purpose in the order, or supplemental order, or to any purpose in contravention of the order.



RS 45:1173 - Security issues; evidence of compliance

§1173. Security issues; evidence of compliance

A copy of any order made and entered by the commission under R.S. 45:1168 through 45:1175, duly certified by the secretary of the commission, shall be sufficient evidence for all purposes of full and complete compliance by the public utility with all procedural and other matters required precedent to the entry of the order.



RS 45:1174 - Security issues; no guarantee on part of state

§1174. Security issues; no guarantee on part of state

Nothing in R.S. 45:1168 through 45:1175 shall imply any guarantee or obligation on the part of the state in respect of any securities to which the provisions of these Sections relate.



RS 45:1175 - Security issues; exceptions

§1175. Security issues; exceptions

Nothing in R.S. 45:1168 through 45:1174 shall apply to:

(1) The issue or renewal of, or assumption of liability on, a note or draft maturing not more than one year after the date of the issue, renewal or assumption, and such securities may be issued or liability assumed without application to or order of the commission, but no security so issued shall, in whole or in part, be refunded by any security maturing more than one year after the date of the issue, renewal or assumption except on application to and approval of the commission;

(2) A public utility the security issues of which are subject to the jurisdiction of the Federal Power Commission under the Federal Power Act1 or to the jurisdiction of the Securities and Exchange Commission under the Public Utility Holding Company Act of 1935;2 or a public utility the security issues of which are subject to approval, control, regulation or supervision by the federal government or any agency thereof under any other federal statute; or any public utility whose business is subject to regulation by the Federal Communications Commission; or any public utility conducting or carrying on its business or operations in two or more states.

(3) The issue or renewal of, or assumption of liability on, a note, debenture or other evidence of indebtedness payable to United States of America on account of a loan or loans made by United States of America to an electric public utility, as defined in R.S. 45:121, as amended by Acts 1970.

However, paragraph (2) of this section shall not exempt any public utility the security issues of which would be subject to regulation by the federal government or any agency thereof only if such security issues were not regulated by the commission.

Amended by Acts 1970, No. 34, §5.

116 U.S.C.A. §791a et seq.

215 U.S.C.A. §79 et seq.



RS 45:1176 - Investigations as to reasonableness of rates; operating expenses

§1176. Investigations as to reasonableness of rates; operating expenses

The commission and any parochial or municipal body having similar powers in the fixing of just and reasonable rates charged or to be charged by public utilities, shall investigate the reasonableness and justness of all contracts, agreements and charges entered into or paid by such public utilities with or to other persons, whether affiliated with such public utilities or not, and shall have the power to disallow as an operating expense of any public utility such part of the amount so paid by it under any such contract or agreement as the commission or parochial or municipal body may find, after hearing, to be unjust or unreasonable and designed for the purpose of concealing, abstracting or dissipating the net earnings of the public utility.



RS 45:1177 - Inspection and supervision fees; Utility and Carrier Inspection and Supervision Fund

§1177. Inspection and supervision fees; Utility and Carrier Inspection and Supervision Fund

A.(1) Each motor carrier as defined in R.S. 45:162(12) and public utility doing business in Louisiana and subject to control and jurisdiction of the commission shall pay to the state a fee for the inspection, control, and supervision of the business service and rates of such common carrier and public utility, in addition to any and all property, franchise, license, and other taxes, and fees and charges now or hereafter fixed, assessed, or charged by law against such common carrier and public utility. The amount of the fees shall be measured by the gross receipts of each public utility from its Louisiana intrastate business. The amount of the fees for each motor carrier as defined in R.S. 45:162(12) shall be measured by the gross receipts of such carrier derived from those activities that are subject to the control and jurisdiction of the commission.

(2) The fees for the first quarter gross receipts of each calendar year shall be paid on or before June thirtieth; the fees for the second quarter gross receipts shall be paid on or before September thirtieth; the fees for the third quarter gross receipts shall be paid on or before December thirty-first; and the fees for the fourth quarter gross receipts shall be paid on or before March thirty-first of the following calendar year. The application of this schedule shall be based on and calculated according to the cumulative gross receipts beginning with the first quarter of each calendar year. In no event shall any utility or carrier pay less than twenty dollars each quarter. The fee to be paid by each common carrier, contract carrier, and public utility shall be paid quarterly as follows:

(a) $5.01 per $1000 for the first $100,000 or less of such gross receipts.

(b) $4.23 per $1000 of such gross receipts in excess of $100,000 and not more than $250,000.

(c) $3.45 per $1000 of such gross receipts in excess of $250,000 and not more than $500,000.

(d) $2.68 per $1000 of such gross receipts in excess of $500,000 and not more than $750,000.

(e) $2.29 per $1000 of such gross receipts in excess of $750,000 and not more than $1,000,000.

(f) $1.90 per $1000 of such gross receipts in excess of $1,000,000 and not more than $2,000,000.

(g) $1.51 per $1000 of such gross receipts in excess of $2,000,000 and not more than $5,000,000.

(h) $1.13 per $1000 of gross receipts in excess of $5,000,000 and not more than $10,000,000.

(i) $.97 per $1000 of such gross receipts in excess of $10,000,000 and not more than $25,000,000.

(j) $.82 per $1000 of such gross receipts in excess of $25,000,000 and not more than $100,000,000.

(k) $.71 per $1000 of such gross receipts in excess of $100,000,000.

(3) In no case shall the fee be less than eighty dollars annually.

(4) The fees owed pursuant to this Subsection shall not be applicable to any nonprofit water utility cooperative or corporation wholly owned by water user members.

(5) Notwithstanding any provision in this Section to the contrary, the fees to be paid under the provisions of this Section on the gross receipts of a common carrier operating sightseeing passenger vehicles within the limits, and not more than ten miles therefrom, of one incorporated municipality under a municipal certificate of public convenience and necessity shall be measured only by that part of the gross receipts derived from the Louisiana intrastate business conducted outside, but not including ten miles therefrom, such municipality.

(6) Notwithstanding any contrary provision in this Section, for an electric cooperative organized pursuant to R.S. 12:401 et seq., the gross receipts under this Section shall not include the purchased power cost paid for the purchase of wholesale power for resale, on which fees have been paid or will be paid under the provisions of this Section.

B. Funds received by the Department of Revenue in the form of inspection and supervision fees authorized in Subsection A shall be deposited immediately upon receipt into the state treasury. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited as required by this Subsection shall be credited to a special fund hereby created in the state treasury to be known as the "Utility and Carrier Inspection and Supervision Fund". The monies in this fund shall be used solely for the expenses of the operations of the commission, and only in the amounts appropriated by the legislature.

C. If the amounts contained in the fund provided for in this Section are in excess of that necessary to fund the operations of the commission, then that excess shall be retained in such funds subject to the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund and shall be subject to appropriations by the legislature in subsequent years. In the event the Utility and Carrier Inspection and Supervision Fund ceases to exist for the purpose of its creation, the assessments therefor likewise shall cease to exist.

D.-E. Repealed by Acts 2007, No. 234, §2.

Acts 1962, No. 171 §§1 to 3; Acts 1970, No. 417 §1; Acts 1972, No. 469, §1; Acts 1980, No. 626, §1; Acts 1985, No. 182, §1; Acts 1985, No. 561, §2, eff. July 12, 1985; Acts 1986, No. 700, §1, eff. July 8, 1986; Acts 1990, No. 39, §1; Acts 1992, No. 871, §1, eff. July 1, 1993; Acts 1993, No. 926, §1, eff. July 1, 1994; Acts 1997, No. 385, §1, eff. July 1, 1997; Acts 1997, No. 710, §1, eff. July 1, 1997; Acts 2007, No. 234, §§1, 2; Acts 2014, No. 848, §1, eff. Jan. 1, 2015; Acts 2016, No. 433, §1, eff. July 1, 2016.



RS 45:1177.1 - Repealed by Acts 2007, No. 234, §2.

§1177.1. Repealed by Acts 2007, No. 234, §2.



RS 45:1178 - Repealed by Acts 2007, No. 234, §2.

§1178. Repealed by Acts 2007, No. 234, §2.



RS 45:1179 - Inspection and supervision fee; collection; computation

§1179. Inspection and supervision fee; collection; computation

The collector of revenue shall supervise and enforce the collection of the inspection and supervision fee under the provisions of R.S. 45:1177 and 45:1178 and in assessing the annual fee, the sworn annual statements filed with the commission shall be used to ascertain the amount of the gross revenues upon which the fee is to be computed.



RS 45:1180 - Expenses incurred to assist in investigations to be paid by carrier or utility

§1180. Expenses incurred to assist in investigations to be paid by carrier or utility

A. Whenever the commission makes an examination of the affairs of any person doing a public service or public utilities business in Louisiana concerning matters affecting services or rates charged by such public service or public utilities businesses to Louisiana consumers, all expenses incurred by the commission for services necessary to assist the commission in conducting such examination, including the expenses and fees of engineers, consultants, accountants, or such other support staff and clerical assistants specially employed to make the examination, shall, at the discretion of the commission, be paid by the person so examined.

B. Attorneys or special counsel may be retained by the commission to assist the commission for the purpose of evaluating and reviewing matters affecting services and rates charged by public utilities to Louisiana consumers and for representing the Public Service Commission in such cases or the judicial review thereof.

C.(1)(a) On or before October 31, 1993, the commission, pursuant to Article IV, Section 21 of the Louisiana Constitution of 1974, shall adopt uniform rules and procedures to be utilized in the selection of such contract employees. Such procedures shall at the minimum set forth the conditions under which a request for proposals shall or shall not be utilized, the reasons therefor, the procedure to be utilized to request proposals, and what criteria and qualifications shall be required for the selection of such outside contract employees; shall specify uniform guidelines for billing for such services; and shall provide ready public access to the records of the commission showing the amounts and nature of charges paid to such contract employees.

(b) The commission shall draw up detailed specifications for needed legal or consulting services and shall issue requests for proposals to persons who meet such specifications.

(2) All such contracts shall be a matter of public record, and action on them shall only be undertaken at a duly announced meeting of the commission at which a quorum is present.

(3) A copy of the rules and procedures adopted pursuant to this Section shall be transmitted forthwith upon adoption or subsequent amendment to the president of the Senate, the speaker of the House of Representatives, and the chairmen of the House Commerce Committee and the Senate Commerce, Consumer Protection, and International Affairs Committee.

Amended by Acts 1954, No. 376, §1; Acts 1976, No. 468, §1; Acts 1985, No. 561, §1, eff. July 12, 1985; Acts 1992, No. 871, §1, eff. July 1, 1993; Acts 2003, No. 183, §5; Acts 2007, No. 234, §1.

{{NOTE: SEE ACTS 1985, NO. 561, §3.}}



RS 45:1181 - Expenses of investigation by attorneys and consultants employed to assist the commission; items; amount; certification; payment; contest

§1181. Expenses of investigation by attorneys and consultants employed to assist the commission; items; amount; certification; payment; contest

A. The commission shall employ only such engineers, consultants, attorneys or special counsel, accountants, or clerical assistants as are actually necessary to assist the commission in conducting the examination. The compensation for such services shall be fixed according to the time actually devoted to the work of conducting the examination and making reports thereon, whether as witnesses before the commission in open hearing, or by written report, under oath, as required by law, or as participants in any judicial review of the examination or reports. The compensation shall always be reasonable and commensurate with the value of the services performed.

B. Upon the completion of the examination, or while the same is in process, the commission shall certify to the person being examined, the amount of expenses incurred as provided in R.S. 45:1180 through 1183. Upon certification, the person examined shall pay the amount certified to the one thus employed. If the person being examined deems the amount of expenses so certified to be unreasonable or contrary to the provisions of R.S. 45:1180 through 1183, it may, within fifteen days after the receipt of the certificate, take a rule against the commission, to test the reasonableness and legality of the amount of expenses certified to by the commission. This rule shall be tried by preference, and upon appeal shall be given preference in the appellate court, as provided by law for other state cases.

Amended by Acts 1976, No. 468, §2; Acts 1985, No. 561, §1, eff. July 12, 1985; Acts 2007, No. 234, §1.

{{NOTE: SEE ACTS 1985, NO. 561, §3.}}



RS 45:1182 - Expenses of investigation; failure to pay; revocation of certificate of authority to do business

§1182. Expenses of investigation; failure to pay; revocation of certificate of authority to do business

If any person fails or refuses to pay the amount of expenses of examination certified to by the commission, after fifteen days from the receipt of such certificate, or after final judgment where a rule has been taken as provided in R.S. 45:1181, the commission may revoke the certificate of authority of the person to do business until the full amount is paid.

Amended by Acts 1952, No. 127, §17.



RS 45:1183 - Expenses of investigation; utilities affected

§1183. Expenses of investigation; utilities affected

The provisions of R.S. 45:1180 through 45:1182 shall apply to all persons doing business as a public service or public utility in Louisiana, or applying for admission to do business, whose rates or services are, in whole or in part, subject to the regulations of the commission.



RS 45:1184 - Witnesses before commission; summons

§1184. Witnesses before commission; summons

In all cases where witnesses are required to attend the sessions of the commission they shall be notified by a summons issued and signed by the secretary of the commission, and bearing the seal of same, and mailed to them, or which shall be served upon them when deemed necessary, by the sheriff of the parish where they reside or where they may be found, the same as in cases of service of a notice to a witness in a civil proceeding.



RS 45:1185 - Process of commission; form; execution

§1185. Process of commission; form; execution

Attachments for witness and all other process or orders issued by the commission shall be issued and signed by the secretary of the commission, and shall bear the seal of commission, and shall be executed and enforced by the sheriffs of Louisiana in the same manner as in civil proceedings before the courts of this state.



RS 45:1186 - Contempt of commission

§1186. Contempt of commission

The commission may fine and imprison in the parish where the commission may be in session at the time, any witness or other person adjudged to be in contempt of the authority of the commission, the same as in cases of contempt before the district courts of Louisiana.



RS 45:1187 - Process of commission; sheriff's refusal to serve or execute

§1187. Process of commission; sheriff's refusal to serve or execute

In all cases where any sheriff whose duty it is to serve or execute any notice, order, or process of any kind, issued by the commission, fails, neglects, or refuses to serve or execute the same, the commission may select another sheriff to serve and execute its notices, orders, and process.



RS 45:1188 - Process of commission; sheriff's liability for refusal to serve or execute

§1188. Process of commission; sheriff's liability for refusal to serve or execute

Any sheriff who fails or refuses to execute the notices, orders, or process of the commission, shall be subject to the same penalties, for such failure or refusal as are prescribed in the service and execution of similar process in civil cases.



RS 45:1189 - Process of commission; sheriff's compensation

§1189. Process of commission; sheriff's compensation

Sheriffs throughout Louisiana shall receive for their services the same compensation as in the service or execution of notices, orders, or process of a similar nature in civil cases, to be paid out of the amount appropriated for the expenses of the commission.



RS 45:1190 - Appearance before Interstate Commerce Commission

§1190. Appearance before Interstate Commerce Commission

The commission through any of its commissioners, or its secretary, or by a duly authorized attorney, shall appear before the Interstate Commerce Commission at Washington, D.C., or at any other place where the Interstate Commerce Commission might be holding a session, whenever, in the judgment of the Louisiana Public Service Commission the interests of shippers or consignees in Louisiana may require it.



RS 45:1191 - Commission's orders; effective date

§1191. Commission's orders; effective date

All orders of the commission, made and entered upon its records, respecting rates, charges, rules, regulations and classification, affecting any railroad, express, telephone, telegraph, steamboat, or other water craft, or sleeping car company, or other person, under its jurisdiction or control, or requiring the performance of any act by any such person, shall be operative and in full force and effect from the time fixed for them to become effective by the commission unless such orders are thereafter changed, altered, modified, or set aside by a court.



RS 45:1192 - Commission's orders; judicial review; limitation; proceedings

§1192. Commission's orders; judicial review; limitation; proceedings

If any of the persons, mentioned in R.S. 45:1191, or other party in interest, shall be dissatisfied with any order entered by the commission, adopting, fixing, changing, altering, or modifying, any rate, classification, rule, charge, or general regulation, and no application for rehearing is filed, the dissatisfied person may, within forty-five days after the order made by the commission becomes effective, file in a court at the domicile of the commission, a petition setting forth the particular cause of objection to the order or regulation of the commission complained of. When a timely application for a rehearing has been made at the commission, the time for appeal does not commence until the date of the commission order disposing of the rehearing application. All such cases shall be tried in the same manner as civil cases and shall be given precedence over all other civil cases in the court, and shall be heard and determined as speedily as possible. The court may affirm the order of the commission complained of, or it may change, modify, alter, or set it aside, as justice may require.

Acts 1989, No. 342, §1.



RS 45:1193 - Contest of acts of commission; filing of transcript

§1193. Contest of acts of commission; filing of transcript

Whenever any suit is filed to contest any decision, act, rule, rate, charge, classification, or order, of the commission, the secretary of the commission shall, within fifteen days after the petition is served upon the commission, cause a certified transcript of all proceedings had and testimony taken upon the investigation made by the commission, to be filed with the clerk of the court in which the suit is pending.



RS 45:1194 - Contest of acts of commission; evidence not offered before commission; remand to the commission

§1194. Contest of acts of commission; evidence not offered before commission; remand to the commission

Upon the trial of any suit brought to contest any decision, act, rule, rate, charge, classification, or order of the commission, no party shall be allowed to introduce evidence different from that which was offered in the proceeding before the commission, unless the reviewing court determines that the additional evidence is important to the cause and could not have been obtained with due diligence by the party before or during the proceeding before the commission. If the reviewing court determines that a party should be permitted to introduce additional evidence, the court shall remand the proceeding to the commission for the commission to consider the additional evidence. Upon remand, the commission may amend, rescind, or reinstate the action complained of in the suit.

Acts 2001, No. 498, §1, eff. June 21, 2001.



RS 45:1195 - Contest of acts of commission; effect of rescission or alteration of order

§1195. Contest of acts of commission; effect of rescission or alteration of order

If the commission rescinds the order complained of, the suit shall be dismissed; if it alters, amends or modifies the order, the altered, modified, or amended order shall take the place of the original order complained of and judgment shall be rendered thereon, as though made by the commission in the first instance. If the original order is not rescinded or changed by the commission, judgment shall be rendered by the court upon the original order.



RS 45:1196 - Violation of commission's order; petition; notice; investigation

§1196. Violation of commission's order; petition; notice; investigation

Any person or body, politic or municipal, complaining of anything done or omitted to be done by any railroad, steamboat or other watercraft, sleeping car, express, telephone or telegraph company, or other person subject to regulation and control by the commission, in contravention of any order, rule, regulation, rate, or classification adopted or approved by the commission may apply to the commission by petition, briefly stating the facts. A statement of the complaint shall be forwarded by the commission to the common carrier, who shall be called upon to satisfy the complaint, or to answer the same in writing within a reasonable time, to be specified by the commission. If such persons subject to the control of the commission shall make reparation for the injury alleged to have been done, the common carrier shall be relieved of liability to the complainant only for the particular violation complained of. If the complaint is not satisfied within the time specified, or there shall appear to be any reasonable ground for investigation of complaint, it shall be the duty of the commission to investigate the matters complained of as it deems proper.



RS 45:1197 - Violation of commission's order; award of damages

§1197. Violation of commission's order; award of damages

If after a hearing on the complaint provided for in R.S. 45:1196 the commission determines that any party complainant is entitled to an award of damages for violation of any of the orders, rules, regulations, rates, or classifications adopted or approved by it, the commission shall make an order directing the persons mentioned in R.S. 45:1196 as subject to the control of the commission, to pay to the complainant the sum to which he is entitled on or before a named day.



RS 45:1198 - Violation of commission's order; suits for damages

§1198. Violation of commission's order; suits for damages

If the persons mentioned in R.S. 45:1196 as subject to the control of the commission, do not comply with an order of the commission for the payment of money within the limit fixed in the order, the complainant, or any person for whose benefit the order was made, may file in a court, in the judicial district in which he resides, or in which is located the principal operating office of the carrier, or through which the road or line of the carrier runs, a petition setting forth briefly the causes for which he claims damages, and the order of the commission in the premises. The suit shall proceed in all respects as other civil suits for damages, except that on the trial the finding and order of the commission shall be prima facie evidence of the facts therein stated. If the petitioner prevails finally he shall be allowed a reasonable attorney's fee, to be taxed and collected as part of the costs of the suit. All complaints for the recovery of damages shall be filed with the commission within one year from the time the cause of action accrues, and a petition for the enforcement of an order for the payment of money shall be filed in the court within one year from the date of the order.



RS 45:1198.1 - Suits for enforcement of commission orders; venue; judicial recognition of commission orders; attorney fees; costs; interest

§1198.1. Suits for enforcement of commission orders; venue; judicial recognition of commission orders; attorney fees; costs; interest

A. Whenever the commission seeks the judicial enforcement of an order entered by it, the suit shall be brought in the parish of the domicile of the carrier or utility not in compliance with the order.

B. If a suit is brought to enforce a commission order imposing a fine, monetary penalty, or other sanction by the commission, after the delay for appeal of said action or order has expired, or the commission's order is finally affirmed on appeal, upon verified petition by the commission, said order or action shall be made executory and enforceable against any party affected thereby. The petition for recognition of the commission order or action shall include:

(1) A certified copy of the order or action sought to be enforced, and

(2) An affidavit signed by the secretary of the commission or his designate attesting to the fact of noncompliance by any party affected by the order or action.

C. Whenever an action described under this Section is instituted, the commission shall be entitled to reasonable attorney fees and costs, to be assessed against the party not in compliance with the order or action.

D. Whenever an action described under this Section is instituted, the commission shall be entitled to legal interest from the effective date of the order or action being enforced until paid.

E. Any judgment obtained by the commission pursuant to this Section may be made executory in any other jurisdiction as provided by law.

Acts 1989, No. 73, §1.



RS 45:1199 - Violation of commission's order; joinder of parties

§1199. Violation of commission's order; joinder of parties

In suits under R.S. 45:1198 all parties in whose favor the commission may have made an award for damages by a single order, may be joined as plaintiffs, and all of the carriers parties to such order awarding damages may be joined as defendants, and the suit may be maintained by the joint plaintiffs and against the joint defendants in any district where any one of the joint plaintiffs could maintain the suit against any one of the joint defendants, and service of process against any of the defendants may be had in the district where such defendant carrier has its principal operating office. In case of such joint suit the recovery, if any, may be by judgment in favor of any one of such plaintiffs against the defendant found to be liable to that plaintiff.



RS 45:1200 - Violation of commission's order; penalty

§1200. Violation of commission's order; penalty

No agent, operator, or other employee of a railroad company, steamboat or other water craft, express company, telegraph company, telephone company, or sleeping car company, or other person operating railroads, express lines, steamboats or other water craft, telephone or telegraph lines, or sleeping cars shall neglect or refuse to comply with the provisions and requirements of any order, rule, or regulation, relative to the posting of bulletin boards, exhibiting tariffs to the public, furnishing drinking water in stations, keeping fires in waiting rooms in inclement weather, or performing any other duty regarding the care and policing of freight and passenger depots, adopted or established by the commission.

Whoever violates this Section shall be fined not more than fifty dollars for each offense, or fined and imprisoned for not more than thirty days. In default of payment of the fine, he shall be imprisoned for not more than thirty days.



RS 45:1201 - Violation of commission's order; law to be posted

§1201. Violation of commission's order; law to be posted

All railroad companies, steamboats or other water craft, express companies, telegraph companies, or telephone companies, sleeping car companies, and others operating railroads, steamboats, express lines, telegraph and telephone lines, and sleeping cars in Louisiana, shall keep a copy of R.S. 45:1200 and 45:1202 posted in a conspicuous place in each of its depots, offices, public stations, or exchanges.



RS 45:1202 - Violation of commission's order; exception

§1202. Violation of commission's order; exception

The provisions of R.S. 45:1200 and 45:1201 shall not in any manner prevent the commission from proceeding against the railroad company, telephone company, sleeping car company or other person operating railroad, express lines, steamboats or other water craft, telephone or telegraph lines, or sleeping cars for such offense as now provided by law.



RS 45:1203 - Sewerage disposal companies; regulation

§1203. Sewerage disposal companies; regulation

The public service commission shall have and exercise all necessary power and authority to supervise, govern, regulate and control all privately owned and operated sewerage disposal companies and works not under the supervision and control of any city, town or parish as provided by Section 7 of Article VI of the Constitution, and to fix reasonable and just charges for the services furnished by such sewerage disposal companies and works.

The said commission shall have power to adopt and enforce such reasonable rules, regulations and modes of procedure as it may deem proper for the discharge of its duties in connection with such companies and works, and it may summon and compel the attendance of witnesses, swear witnesses, compel the production of books and papers, take testimony under commission and punish for contempt as fully as is provided by law for the district courts.

Acts 1960, No. 259, §1.



RS 45:1204 - East Baton Rouge Parish; water regulation

§1204. East Baton Rouge Parish; water regulation

Every water district consisting of all or any part of East Baton Rouge Parish and every water utility company serving any consumers in East Baton Rouge Parish shall be under the jurisdiction, supervision, regulation, control and rate fixing authority of the Louisiana Public Service Commission; but no rate or rates fixed by the commission shall become effective without the prior approval of the governing authority of East Baton Rouge Parish.

Acts 1962, No. 181, §1.



RS 45:1205 - Livingston Parish; water regulation

§1205. Livingston Parish; water regulation

Every public water utility district consisting of all or any part of Livingston Parish presently or hereafter created for any purpose by the governing authority of Livingston Parish shall be under the jurisdiction, supervision, regulation, control and rate fixing authority of the Louisiana Public Service Commission; but no rate or rates fixed by the commission shall become effective without the prior approval of the governing authority of the parish of Livingston.

Acts 1962, No. 243, §1.



RS 45:1206 - Repealed by Acts 2005, No. 131, §1.

§1206. Repealed by Acts 2005, No. 131, §1.



RS 45:1221 - Definitions

PART V-A. LOUISIANA ENERGY EMERGENCY RELIEF ACT

§1221. Definitions

As used in this Part, the following terms and phrases shall have the meanings hereinafter ascribed to them:

(1) "Commission" means the Louisiana Public Service Commission.

(2)(a) "Energy emergency" means a specified period of time, as declared by the commission, characterized by inordinately high utility bills, which are a product of one or all of the following:

(i) High gas or other fuel costs.

(ii) Unusually inclement weather which necessitates extensive use of utilities.

(iii) Any other circumstances as determined by the commission.

(b) The commission is authorized to determine what constitutes "inordinately high utility bills", "high gas or other fuel costs", and "unusually inclement weather".

(3) "Deferred billing program" means a program administered by a utility that allows utility customers to defer payment of a utility bill up to a twelve-month time period.

(4) "Eligible customers" include any one of the following:

(a) Those persons whose income does not exceed one hundred fifty percent of the poverty level as established by the federal government and who are sixty-five years of age or older.

(b) Those persons who receive any one of the following:

(i) Food stamps.

(ii) Temporary Assistance for Needy Families (TANF).

(c) Those persons whose sole income consists of Social Security payments.

(d) As determined by the commission, vital government entities who provide services the absence of which could result in imminent peril to the public health, safety, and welfare.

(e) Those persons who need life-sustaining, electrically operated equipment, or life-sustaining medical treatment that requires electricity in order to live.

(5) "Utility" means any person, public or private, subject to the general jurisdiction of the commission pursuant to Article IV, Section 21 of the Constitution of Louisiana who provides electric or gas services to consumers in this state.

Acts 2001, No. 629, §1.



RS 45:1222 - Rules and regulations; deferred billing program; discontinuance of service

§1222. Rules and regulations; deferred billing program; discontinuance of service

A.(1) The commission shall adopt rules and regulations to ensure that all utilities subject to its jurisdiction implement a deferred billing program or other similar program that allows eligible customers to pre-enroll with the utility to receive the benefits of such program during energy emergencies.

(2) The rules adopted pursuant to this Subsection shall, at a minimum, do the following:

(a) Require utilities to inform their customers about the deferred billing program to be used during energy emergencies by various means, including but not limited to biannual inserts in all customers' billing statements or by any other means as required by the commission's rules.

(b) Require utilities to adopt application and enrollment procedures, which shall be approved by the commission.

(c) Require utilities to provide customers with adequate means for contacting the utility to enroll in such program.

B. No customer enrolled in a deferred payment or similar program shall have his utility service discontinued as long as he continues to make the required payments pursuant to the applicable program in which he is enrolled.

Acts 2001, No. 629, §1.



RS 45:1223 - Violations; penalties

§1223. Violations; penalties

The commission shall, by rule or order, adopt penalties for any violations of this Part or any rules or orders adopted or issued pursuant to this Part.

Acts 2001, No. 629, §1.



RS 45:1226 - Short title; purpose

PART V-B. LOUISIANA ELECTRIC UTILITY STORM

RECOVERY SECURITIZATION ACT

§1226. Short title; purpose

A. This Part shall be known and may be cited as the "Louisiana Electric Utility Storm Recovery Securitization Act".

B. The purpose of this Part is to enable Louisiana electric utilities, if authorized by a financing order issued by the commission, to use securitization financing for storm recovery costs, because this type of debt may lower the financing costs or mitigate the impact on rates in comparison with conventional utility financing methods or alternative methods of recovery, thereby benefitting rate payers. The storm recovery bonds will not be public debt. The proceeds of the storm recovery bonds shall be used for the purposes of recovering storm recovery costs, solely as determined by the commission, to encourage and facilitate the rebuilding of utility infrastructure damaged by storms. Securitization financings for storm recovery costs are hereby recognized to be a valid public purpose. Federal tax laws and revenue procedures expressly require that special state legislation be enacted in order for such transactions to receive certain tax benefits. The legislature finds a need to promote such securitization financings, if authorized by the commission, by providing clear and exclusive methods to create, transfer, and encumber interests in storm recovery property as defined in this Part. This need can be met by providing in this Part for such methods and by establishing that any conflict between the rules governing sales, assignments, or transfers of, or security interests, privileges, or other encumbrances of any nature upon, incorporeal movable property under other Louisiana laws and the methods provided in this Part, including without limitation with regard to creation, perfection, priority, or enforcement, shall be resolved in favor of the rules and methods established in this Part with regard to storm recovery property.

C. The intent of this Part is to provide benefits to Louisiana rate payers by allowing a Louisiana electric utility, if authorized by a financing order, to achieve certain tax and credit benefits of financing storm recovery costs, on a similar basis with utilities in other states. This Part does not in any way limit, impair, or impact the commission's plenary jurisdiction over the rates charged and services rendered by the public utilities in this state. Instead, this Part addresses certain property, security interests, and other matters to ensure that the financial and federal income tax benefits of financing storm recovery costs through securitization are available in Louisiana. The beneficial income tax and credit characteristics that may be achieved include the following:

(1) Treating the storm recovery bonds as debt of the electric utility for income tax purposes.

(2) Treating the storm recovery charges as gross income to the electric utility recognized under the utility's usual method of accounting for federal and state income taxes, rather than recognizing gross income upon the receipt of the financing order or of cash in exchange for the sale of the storm recovery property or the issuance of the storm recovery bonds.

(3) Avoiding the recognition of debt on the electric utility's balance sheet for certain credit and regulatory purposes by reason of the storm recovery bonds.

(4) Treating the sale, assignment, or transfer of the storm recovery property by the electric utility as a true sale for state law and bankruptcy purposes.

(5) Avoiding any adverse impact of the financing on the electric utility's credit rating.

Acts 2006, No. 64, §2, eff. May 22, 2006.



RS 45:1227 - Definitions

§1227. Definitions

As used in this Part:

(1) "Ancillary agreement" means any bond, insurance policy, letter of credit, reserve account, surety bond, swap arrangement, hedging arrangement, liquidity or credit support arrangement, or other financial arrangement entered into in connection with the issuance of storm recovery bonds.

(2) "Assignee" means any legal or commercial entity, including but not limited to a corporation, limited liability company, partnership, limited partnership, or other legally recognized entity to which an electric utility sells, assigns, or transfers, other than as security, all or a portion of its interest in or right to storm recovery property. The term also includes any legal or commercial entity to which an assignee sells, assigns, or transfers, other than as security, all or a portion of its interest in or right to storm recovery property.

(3) "Commission" means the Public Service Commission or, solely with respect to an electric utility furnishing electric service within the city of New Orleans, the council of the city of New Orleans. Each such commission will issue orders under this Part pertaining to those electric utilities subject to that commission's powers of regulation and supervision.

(4) "Electric utility" or "utility" has the same meaning as that provided in R.S. 45:121 and in addition includes any person furnishing electric service within the city of New Orleans.

(5) "Financing costs" means:

(a) Interest and acquisition, defeasance, or redemption premiums that are payable on storm recovery bonds;

(b) Any payment required under an ancillary agreement and any amount required to fund or replenish reserve or other accounts established under the terms of any indenture, ancillary agreement, or other financing documents pertaining to storm recovery bonds;

(c) Any other cost related to issuing, supporting, repaying, and servicing storm recovery bonds, including but not limited to servicing fees, accounting and auditing fees, trustee fees, legal fees, consulting fees, administrative fees, placement and underwriting fees, capitalized interest, rating agency fees, stock exchange listing and compliance fees, and filing fees, including costs related to obtaining the financing order;

(d) Any income taxes and license fees imposed on the revenues generated from the collection of storm recovery charges or otherwise resulting from the collection of storm recovery charges, in any such case whether paid, payable, or accrued; or

(e) Any state and local taxes, franchise, gross receipts, and other taxes or similar charges including but not limited to regulatory assessment fees, in any such case whether paid, payable, or accrued.

(6) "Financing order" means an order of the commission, if granted by the commission in its sole discretion, which allows for:

(a) The issuance of storm recovery bonds.

(b) The imposition, collection, and periodic adjustments of storm recovery charges.

(c) The creation of storm recovery property.

(d) The sale, assignment, or transfer of storm recovery property to an assignee.

(7) "Financing party" means any holder of storm recovery bonds and any trustee, collateral agent, or other person acting for the benefit of holders of storm recovery bonds.

(8) "Financing statement" has the same meaning as that provided in the Uniform Commercial Code - Secured Transactions (Chapter 9 of Title 10 of the Louisiana Revised Statutes of 1950). All financing statements referenced in this Part shall be filed in accordance with Part 5 of Chapter 9 of Title 10 of the Louisiana Revised Statutes of 1950 and shall be filed in this state.

(9) "Lien creditor" has the same meaning as that provided in the Uniform Commercial Code - Secured Transactions (Chapter 9 of Title 10 of the Louisiana Revised Statutes of 1950).

(10) "Secured party" means a financing party in favor of which an electric utility or its successors or assignees creates a security interest in all or any portion of its interest in or right to storm recovery property. A secured party may be granted a security interest in storm recovery property under this Part and a security interest in other collateral subject to the Uniform Commercial Code - Secured Transactions in one security agreement.

(11) "Security interest" means a pledge, hypothecation, or other encumbrance of or other right over any portion of storm recovery property created by contract to secure the payment or performance of an obligation.

(12) "Storm" means a named tropical storm or hurricane, ice or snow storm, flood, or other significant weather or natural disaster that occurred during calendar year 2005 or that occurs thereafter.

(13) "Storm recovery activity" means any activity or activities by or on behalf of an electric utility in connection with the restoration of service associated with electric power outages affecting customers of an electric utility as the result of a storm or storms, including but not limited to mobilization, staging, and construction, reconstruction, replacement, or repair of electric generation, transmission, or distribution facilities.

(14) "Storm recovery bonds" means bonds, debentures, notes, certificates of participation, certificates of ownership, or other evidences of indebtedness or ownership that are issued pursuant to an indenture, contract, or other agreement of an electric utility or an assignee pursuant to a financing order, the proceeds of which are used directly or indirectly to provide, recover, finance, or refinance commission-approved storm recovery costs, financing costs, and costs to replenish or fund a storm recovery reserve to such level as the commission may authorize in a financing order, and which are secured by or payable from storm recovery property. If certificates of participation or ownership are issued, references in this Part to principal, interest, or premium shall be construed to refer to comparable amounts under those certificates. Storm recovery bonds shall be nonrecourse to the credit or any assets of the electric utility other than the storm recovery property as specified in the financing order and any rights under any ancillary agreement. Storm recovery bonds shall be legal investments for all governmental units, financial institutions, insurance companies, fiduciaries, and other persons that require statutory authority regarding legal investment.

(15) "Storm recovery charge" means the amounts authorized by the commission to recover, finance, or refinance storm recovery costs, financing costs, and costs to replenish or fund a storm recovery reserve to such level as the commission may authorize in a financing order. If determined appropriate by the commission and provided for in a financing order, such amounts are to be imposed on customer bills and collected by an electric utility or its successors or assignees, or a collection agent, in full through a charge, which may be collected as part of the electric utility's base rates or in any other manner deemed appropriate by the commission, for the time period specified in the financing order, paid by existing and future customers receiving transmission or distribution service, or both, from the electric utility or its successors or assignees under rate schedules or special contracts approved by the commission. The commission may provide for payment of such charges even if the customer elects to purchase electricity from an alternative electricity supplier including as the result of a fundamental change in the manner of regulation of public utilities in this state.

(16) "Storm recovery costs" means, if requested by the electric utility, and as may be approved by the commission, costs incurred or to be incurred by an electric utility in undertaking a storm recovery activity. Such costs, as may be approved by the commission, may be net of applicable insurance proceeds, tax benefits, and any other amounts intended to reimburse the electric utility for storm recovery activities such as governmental grants or aid of any kind and, where determined appropriate by the commission, may include adjustments for normal capital replacement and operating costs, or other potential offsetting adjustments. If the commission deems appropriate, storm recovery costs may include the costs to fund and finance any storm recovery reserves and costs of repurchasing equity or retiring any existing indebtedness relating to storm recovery activities.

(17) "Storm recovery property" means the contract right constituting incorporeal movable property newly created pursuant to this Part which may consist of any of the following:

(a) All rights and interests of an electric utility or successor or assignee of the electric utility under a financing order, including the right to impose, bill, charge, collect, and receive storm recovery charges authorized in the financing order and to obtain periodic adjustments to such charges as may be provided in the financing order.

(b) All revenues, collections, claims, rights to payments, payments, money, or proceeds arising from the rights and interests specified in Subparagraph (a) of this Paragraph, regardless of whether such revenues, collections, claims, rights to payment, payments, money, or proceeds are imposed, billed, received, collected, or maintained together with or commingled with other revenues, collections, rights to payment, payments, money, or proceeds.

(18) "Storm recovery reserve" means an electric utility's storm reserve or such other similar reserve established pursuant to order or rule of the commission.

(19) "Uniform Commercial Code - Secured Transactions" means Chapter 9 of Title 10 of the Louisiana Revised Statutes of 1950.

Acts 2006, No. 64, §2, eff. May 22, 2006.



RS 45:1228 - Financing orders

§1228. Financing orders

A. An electric utility may petition the commission for a financing order. Application by an electric utility for authority for the electric utility or its affiliate or other assignee to issue storm recovery bonds shall be made in such form as the commission prescribes. Every application shall be made under oath and shall be signed and filed on behalf of the electric utility by its president or by a vice president, treasurer, or other executive officer having knowledge of the matters set forth. No electric utility or affiliate or other assignee shall issue any storm recovery bonds until it has been specifically authorized to do so by order of the commission. No electric utility shall, without the consent of the commission granted in a commission order, apply any proceeds of storm recovery bonds to any purpose not specified in the commission's order or supplemental order, or to any purpose in excess of the amount allowed for such purpose in the order or supplemental order, or to any purpose in contravention of the order or supplemental order.

B. The commission may grant an application under Subsection A of this Section in whole or in part by a financing order, and with such modifications thereto and upon such terms and conditions as the commission prescribes, and may from time to time, after opportunity for hearing and for good cause shown, make such supplemental orders in the premises as it finds necessary or appropriate, subject, if the commission so provides, to Paragraph (C)(5) of this Section. If the commission issues a financing order approving any issue of storm recovery bonds under this Part, the commission may consider whether the proposed structuring, expected pricing, and financing costs of the storm recovery bonds are reasonably expected to result in lower overall costs or would avoid or mitigate rate impacts to customers as compared with traditional methods of financing or recovering storm recovery costs. The commission may determine what degree of flexibility to afford to the electric utility in establishing the terms and conditions of the storm recovery bonds, including but not limited to repayment schedules, interest rates, and other financing costs. A copy of any financing order made and entered by the commission under this Part duly certified by the secretary or clerk, as applicable, of the commission shall be sufficient evidence for all purposes of whole and complete compliance by the electric utility with all procedural and other matters required precedent to the entry of the order.

C. For a financing order issued to an electric utility by the commission to create storm recovery property, the financing order shall:

(1) Specify the amount of storm recovery costs and any level of storm recovery reserves, taking into consideration, to the extent the commission deems appropriate, any other methods used to recover these costs and any offsets or credits to those costs, and provide with respect to the amount of financing costs which may be recovered through storm recovery charges and specify the time period over which all such costs may be recovered.

(2) Specify and create the storm recovery property of an electric utility or its successors or assignees that shall be used to pay or secure storm recovery bonds and financing costs.

(3) Provide that such storm recovery property shall be sold, assigned, or transferred by the electric utility to a subsidiary which is wholly owned, directly or indirectly, by the electric utility and which will be the issuer of the storm recovery bonds.

(4) Provide that the storm recovery charges shall be sufficient at all times to pay the principal of and interest on the storm recovery bonds as the same shall become due and payable and all other financing costs and, if determined appropriate by the commission, establish a true-up mechanism requiring that the storm recovery charges be reviewed and adjusted at least annually to correct any overcollection or undercollection during the period since the issuance or preceding adjustment and to ensure the projected recovery of amounts sufficient to provide timely payment of all financing costs.

(5) Provide and pledge that after the earlier of the transfer of storm recovery property to an assignee or the issuance of storm recovery bonds authorized thereby, a financing order is irrevocable until the indefeasible payment in full of the storm recovery bonds and the financing costs and, provide that, except as provided in Subsection F of this Section or to implement any true-up mechanism adopted by the commission as described in Paragraph (C)(4) of this Section, the commission may not amend, modify, or terminate the financing order by any subsequent action or reduce, impair, postpone, terminate, or otherwise adjust storm recovery charges approved in the financing order, provided nothing shall preclude limitation or alteration if and when full compensation is made for the full protection of the storm recovery charges collected pursuant to a financing order and the full protection of the holders of storm recovery bonds and any assignee or financing party.

(6) Specify how amounts collected from a customer shall be allocated between storm recovery charges and other charges.

(7) Provide that a financing order remains in effect until the storm recovery bonds issued pursuant to the order have been indefeasibly paid in full and the financing costs of such bonds have been recovered in full.

(8) Provide that a financing order shall remain in effect and unabated notwithstanding the reorganization, bankruptcy, or other insolvency proceedings, or merger or sale, of the applicable electric utility or its successors or assignees.

(9) Authorize and require the electric utility, to the extent that any interest in storm recovery property is sold or assigned, to contract with the assignee or any financing party that it will continue to operate its system to provide service to its customers, will collect amounts in respect of the storm recovery charges for the benefit and account of such assignee or financing party, and will account for and remit such amounts to or for the account of such assignee or financing party, including pursuant to a sequestration order authorized by this Part.

D. In a financing order issued to an electric utility, the commission may:

(1) Prescribe any limitations on potential assignees of storm recovery property.

(2) Authorize an assignee organized under the laws of this state which is a subsidiary of an electric utility and which issues storm recovery bonds to provide and establish in its articles of incorporation, partnership agreement, or operating agreement, as applicable, that in order for a person to file a voluntary bankruptcy petition on behalf of that assignee, the prior unanimous consent of the directors, partners, or managers, as applicable, shall be required. If so authorized in a financing order:

(a) Any such provision set forth in the articles of incorporation, partnership agreement, or operating agreement of such an assignee shall constitute a legal, valid, and binding agreement of the shareholder(s), partners, or member(s), as applicable, of such assignee and is enforceable against such shareholder(s), partners, or member(s).

(b) A person shall have authority under the laws of this state to file a voluntary bankruptcy petition on behalf of such assignee only after compliance with any such provision and prerequisite.

(3) Provide that the creation of the electric utility's storm recovery property pursuant to Paragraph (C)(2) of this Section is conditioned upon, and shall be simultaneous with, the sale, assignment, or other transfer of the storm recovery property to an assignee and the security interest created in the storm recovery property to secure storm recovery bonds.

(4) Otherwise provide with respect to any matters pertaining to and within the Public Service Commission's constitutional jurisdiction over electric utilities and plenary power to regulate electric utilities or such other jurisdiction as may be conferred on the commission by law, or in the case of the council of the City of New Orleans otherwise provide with respect to any matters pertaining to and within its Home Rule Charter jurisdiction and authority over electric utilities providing service within the city of New Orleans.

E. After the issuance of a financing order, and within such time and subject to any other limitations set forth in the financing order, the electric utility retains discretion regarding whether to sell, assign, or otherwise transfer storm recovery property or to cause the storm recovery bonds to be issued, including the right to defer or postpone such sale, assignment, transfer, or issuance, provided that nothing herein shall limit in any manner the commission's authority to review any such decision for rate-making purposes.

F. At the request of an electric utility or on its own motion or the motion of any party affected by the financing order, the commission may commence a proceeding and issue a subsequent financing order that provides for the refinancing, retiring, or refunding of storm recovery bonds issued pursuant to the original financing order if the commission finds that the subsequent financing order satisfies all of the criteria specified in Subsection B of this Section or that provides for an accounting, refunding, or crediting to rate payers of the proceeds of any true-up mechanism adopted by the commission consistent with Paragraph (C)(4) of this Section. Effective on retirement of the refunded storm recovery bonds and the issuance of new storm recovery bonds, the commission may adjust the related storm recovery charges accordingly or establish substitute storm recovery charges.

G. All financing orders by the commission shall be operative and in full force and effect from the time fixed for them to become effective by the commission.

H. An aggrieved party or intervenor may as its sole remedy, within fifteen days after the financing order or a supplemental order made by the commission becomes effective, file in the district court of the domicile of the commission, a petition setting forth the particular cause of objection to the order complained of. When a timely application for a rehearing has been made at the commission, the fifteen-day time for such appeal does not commence until the effective date of the commission order disposing of the rehearing application. Inasmuch as delay in the determination of the appeal of a financing order may delay the issuance of storm recovery bonds, thereby diminishing savings to customers which might be achieved if such bonds were issued as contemplated by a financing order, all such cases shall be given precedence over all other civil cases in the court and shall be heard and determined as speedily as possible. No appeal to the supreme court shall be allowed unless the petition therefor is filed within fifteen days from the date on which the judgment of the district court is entered and only if the party taking the appeal has the record certified to the supreme court and his brief filed therein within twenty days from the date on which the judgment of the district court is entered. Review on appeal from the Public Service Commission otherwise shall be in accordance with R.S. 45:1193 through 1195. However, the immediately preceding two sentences of this Subsection shall have no application to appeals of any order of the council of the City of New Orleans, which shall proceed in the manner provided therefor by applicable law.

Acts 2006, No. 64, §2, eff. May 22, 2006.



RS 45:1229 - Storm recovery property

§1229. Storm recovery property

A. All storm recovery property that is specified in a financing order shall constitute an existing, present contract right constituting an individualized, separate incorporeal movable susceptible of ownership, sale, assignment, transfer, and security interest, including without limitation for purposes of contracts concerning the sale of property and security interests in property, notwithstanding that the value of the property and the imposition and collection of storm recovery charges depends on future acts such as the electric utility to which the order is issued performing its servicing functions relating to the collection of storm recovery charges and on future electricity consumption. Such property shall exist whether or not the revenues or proceeds arising from the property have been billed, have accrued, or have been collected and notwithstanding the fact that the value or amount of the property is or may be dependent on the future provision of service to customers by the electric utility or its successors or assignees and the future consumption by customers of electricity.

B. Storm recovery property specified in a financing order shall continue to exist until the storm recovery bonds issued pursuant to the financing order are paid in full and all financing costs of the bonds have been recovered in full.

C. All or any portion of storm recovery property specified in a financing order issued to an electric utility may be sold, assigned, or transferred to a successor or an assignee, including an affiliate or affiliates of the electric utility created for the limited purpose of acquiring, owning, or administering storm recovery property or issuing storm recovery bonds under the financing order. All or any portion of storm recovery property may be encumbered by a security interest to secure storm recovery bonds issued pursuant to the order and other financing costs. Each such sale, assignment, transfer, or security interest granted by an electric utility or affiliate of an electric utility or assignee is considered to be a transaction in the ordinary course of business.

D. The description of storm recovery property being sold, assigned, or transferred to an assignee in any sale agreement, purchase agreement, or other transfer agreement, being encumbered to a secured party in any security agreement, pledge agreement, or other security document, or indicated in any financing statement is only sufficient if such description or indication refers to the specific financing order that created the storm recovery property and states that such agreement or financing statement covers all or part of such storm recovery property described in such financing order. A description of storm recovery property in a financing statement shall be sufficient if it refers to the financing order creating the storm recovery property. This Subsection applies to all purported sales, assignments, or transfers of, and all purported liens or security interests in, storm recovery property, regardless of whether the related sale agreement, purchase agreement, other transfer agreement, security agreement, pledge agreement, or other security document was entered into, or any financing statement was filed, before or after the effective date of this Part.

E.(1) Storm recovery property shall be an individualized, separate incorporeal movable susceptible of ownership, sale, assignment, transfer, and security interest encumbrance notwithstanding that:

(a) The storm recovery charges may be authorized by the commission and included as part of the electric utility's base rate and are not shown as a separate line item on individual electric bills.

(b) Notice is not given to customers that the storm recovery property has been transferred to an assignee and that such assignee is the owner of the rights to the storm recovery charges.

(c) Notice is not given to customers that the electric utility or another entity, if applicable, is acting as a collection agent or servicer or in a similar capacity for an assignee.

(2) A description of storm recovery property, and a sale, assignment, or transfer thereof or grant of security interest therein, shall not be denied legal effect or enforceability because the foregoing factors apply in whole or in part to such storm recovery property.

F. If an electric utility defaults on any required payment of charges arising from storm recovery property specified in a financing order, the court specified in R.S. 45:1231(I), upon application by an interested party, and without limiting any other remedies available to the applying party, shall order the sequestration and payment of the revenues arising from the storm recovery property to the financing parties or their representatives. Any such order shall remain in full force and effect notwithstanding any reorganization, bankruptcy, or other insolvency proceedings with respect to the electric utility or its successors or assignees.

G. To the extent provided in a financing order, the interest of an assignee or secured party in storm recovery property specified in a financing order is not subject to setoff, counterclaim, surcharge, or defense by the electric utility or any other person or in connection with the reorganization, bankruptcy, or other insolvency of the electric utility or any other entity.

H. To the extent provided in a financing order, any successor to an electric utility, whether pursuant to any reorganization, bankruptcy, or other insolvency proceeding or whether pursuant to any merger or acquisition, sale, or other business combination, or transfer by operation of law, as a result of electric utility restructuring or otherwise, shall perform and satisfy all obligations of, and have the same rights under a financing order as the electric utility under the financing order in the same manner and to the same extent as the electric utility, including collecting and paying to the person entitled to receive them, the revenues, collections, payments, or proceeds of the storm recovery property. Nothing in this Section is intended to limit or impair any authority of the commission concerning the transfer or succession of interests of electric utilities.

Acts 2006, No. 64, §2, eff. May 22, 2006.



RS 45:1230 - Sale

§1230. Sale

The sale, assignment, or transfer of storm recovery property is governed by this Section. All of the following apply to a sale, assignment, or transfer under this Section:

(1) The sale, assignment, or other transfer of storm recovery property by an electric utility to an assignee that the parties have in the governing contract expressly stated to be a sale or other absolute transfer is an absolute transfer and true sale of, and not a security interest in, the transferor's right, title, and interest in, to, and under the storm recovery property, other than for federal and state income tax purposes. For all purposes other than federal and state income tax and state franchise tax purposes, the parties' characterization of a transaction as a sale of an interest in storm recovery property shall be conclusive that the transaction is a true sale and that ownership has passed to the party characterized as the purchaser, regardless of whether the purchaser has possession of any documents evidencing or pertaining to the interest. After such a transaction, the storm recovery property is not subject to any claims of the transferor or the transferor's creditors, other than creditors holding a prior security interest in the storm recovery property perfected under R.S. 45:1231.

(2) The characterization of the sale, assignment, or other transfer as a true sale or other absolute transfer under Paragraph (1) of this Section and the corresponding characterization of the assignee's property interest shall be determinative and conclusive irrespective of, and is not affected or impaired by, the existence of any or all of the following circumstances:

(a) Commingling of amounts arising with respect to the storm recovery property with other amounts.

(b) The retention by the transferor of a partial or residual interest, including an equity interest or entitlement to any surplus, in the storm recovery property, whether direct or indirect, or whether subordinate or otherwise.

(c) Any recourse that the assignee may have against the transferor, except that any such recourse shall not be created, contingent upon, or otherwise occurring or resulting from the inability or failure of one or more of the transferor's customers to timely pay all or a portion of the storm recovery charge.

(d) Any indemnifications, obligations, or repurchase rights made or provided by the transferor, except that such indemnity or repurchase rights shall not be based solely upon the inability or failure of a transferor's customers to timely pay all or a portion of the storm recovery charge.

(e) The transferor acting as the collector of the storm recovery charges or the existence of any contract described in R.S. 45:1228(C)(9).

(f) The contrary or other treatment of the sale, assignment, or other transfer for tax, financial reporting, or other purposes.

(g) The granting or providing to holders of the storm recovery bonds of a preferred right to the storm recovery property or credit enhancement by the electric utility or its affiliates with respect to the storm recovery bonds.

(h) The status of the assignee as a direct or indirect wholly owned subsidiary or other affiliate of the electric utility. The separate juridical personality of any assignee of storm recovery property which is a subsidiary or affiliate of the electric utility shall not be disregarded due to the fact that the assignee and the electric utility share any one or more incidents of control, including common managers, officers, directors, members, accounting or administrative systems, consolidated tax returns, or office space, that the assignee may be a disregarded entity for tax purposes, that the utility caused the formation of the assignee, that a contract by the utility and the assignee described in R.S. 45:1228(C)(9) exists, that the assignee has no other business other than pertaining to the storm recovery property, that the capitalization of the assignee is limited to amounts required for compliance with certain applicable federal income tax laws and revenue procedures, or that other factors used in applying a single business enterprise test to juridical persons are present.

(i) The matters described in R.S. 45:1229(E).

(j) Any other term of the contract under Paragraph (1) of this Section.

(3) Any right that an electric utility has in the storm recovery property prior to its sale, assignment, or transfer is incorporeal movable property in the form of a vested contract right notwithstanding any contrary treatment thereof for accounting or tax purposes. The ownership of an interest in storm recovery property is voluntarily transferred by a contract between the owner and the assignee that purports to transfer the ownership of that interest. Unless otherwise provided, the transfer of ownership takes place as between the parties as soon as there is written agreement on the interest, the purchase price is fixed, and the financing order has been issued. Such transfer shall be perfected and take effect against all third parties including without limitation subsequent lien creditors when the transfer has become effective between the parties and when a financing statement giving notice of the sale, assignment, or transfer is filed in accordance with Paragraph (4) of this Section. Delivery of such an interest in storm recovery property shall take place by operation of law upon the filing of the financing statement.

(4) Financing statements required to be filed under this Section shall be filed, indexed, maintained, and continued in the same manner and in the same system of records maintained for the filing of financing statements under the Uniform Commercial Code - Secured Transactions. The filing of such a financing statement shall be the only method of perfecting a sale, assignment, or transfer of storm recovery property. The sale, assignment, or transfer of an interest in storm recovery property perfected by filing a financing statement is effective against the customers owing payment of the storm recovery charges, creditors of the transferor, subsequent transferees, and all other third persons notwithstanding the absence of actual knowledge of or notice to the customers of the sale, assignment, or transfer.

(5) The priority of the conflicting ownership interests of assignees in the same interest or rights in any storm recovery property is determined as follows:

(a) Conflicting perfected interests or rights of assignees rank according to priority in time of perfection.

(b) A perfected interest or right of an assignee has priority over a conflicting unperfected interest or right of an assignee.

(c) A perfected interest or right of an assignee has priority over a person who becomes a lien creditor after the perfection of such assignee's interest or right.

(6) The priority of a sale, assignment, or transfer perfected under this Section is not impaired by any later modification of the financing order or storm recovery property or by the commingling of funds arising from storm recovery property with other funds. Any other security interest that may apply to those funds, other than a security interest perfected under R.S. 45:1232, shall be terminated when those funds are transferred to a segregated account for the assignee or a financing party. If storm recovery property has been transferred to an assignee or financing party, any proceeds of that property shall be held for and delivered to the assignee or financing party by any collector under any contract described in R.S. 45:1228(C)(9) as a mandatary and fiduciary.

Acts 2006, No. 64, §2, eff. May 22, 2006.



RS 45:1231 - Security interests

§1231. Security interests

A. The Uniform Commercial Code - Secured Transactions does not apply to storm recovery property or any right, title, or interest of a utility or assignee therein, whether before or after the issuance of the financing order, except to the extent specified in R.S. 45:1232(A). In addition, such right, title, or interest pertaining to a financing order including but not limited to the associated storm recovery property including any revenues, collections, claims, rights to payment, payments, money, or proceeds of or arising from storm recovery charges pursuant to such order, shall not be deemed proceeds of any right or interest other than of the financing order and the storm recovery property arising from the financing order. All revenues and collections resulting from storm recovery property shall constitute proceeds only of the storm recovery property arising from the financing order.

B. Except to the extent provided in this Part with respect to filings of financing statements or control of deposit accounts or investment property as original collateral, the creation, attachment, granting, perfection, and priority of security interests in storm recovery property to secure storm recovery bonds is governed solely by this Part and not by the Uniform Commercial Code - Secured Transactions.

C.(1) A security interest in storm recovery property is valid and enforceable against the electric utility and its successor or an assignee and third parties and attaches to storm recovery property only after all of the following conditions are met:

(a) The issuance of a financing order.

(b) The execution and delivery of a security agreement with a financing party in connection with the issuance of storm recovery bonds.

(c) The receipt of value for the storm recovery bonds.

(2) A security interest attaches to storm recovery property when all of the foregoing conditions have been met, unless the security agreement expressly postpones the time of attachment.

D. A security interest in storm recovery property is perfected only if it has attached and a financing statement indicating the storm recovery property collateral covered thereby has been filed. A financing statement must be filed to perfect all security interests and liens in storm recovery property. A security interest in storm recovery property is perfected when it has attached and when the applicable financing statement has been filed. The interest of a secured party is not perfected unless a financing statement sufficient under this Part and otherwise in accordance with the Uniform Commercial Code - Secured Transactions is filed, and after perfection the secured party's interest continues in the storm recovery property and all proceeds of such storm recovery property, whether or not billed, accrued, or collected, and whether or not deposited into a deposit account and however evidenced. A security interest in proceeds of storm recovery property is a perfected security interest if the security interest in the storm recovery property was perfected under this Part. Financing statements required to be filed pursuant to this Section shall be filed, indexed, maintained, and continued in the same manner and in the same system of records maintained for the filing of financing statements under the Uniform Commercial Code - Secured Transactions. The filing of such a financing statement shall be the only method of perfecting a lien or security interest on storm recovery property. The financing statement shall be filed as if the debtor named therein were located in this state.

E. The priority of the conflicting security interests of secured parties in the same interest or rights in any storm recovery property is determined as follows:

(1) Conflicting perfected security interests of secured parties rank according to priority in time of perfection.

(2) A perfected security interest of a secured party has priority over a conflicting unperfected security interest of a secured party.

(3) A perfected security interest of a secured party has priority over a person who becomes a lien creditor after the perfection of such secured party's security interest.

F. A perfected security interest in storm recovery property and all proceeds of such storm recovery property, whether or not billed, accrued, or collected, and whether or not deposited into a deposit account and however evidenced, shall have priority over a conflicting lien or privilege of any nature in the same collateral property, except a security interest is subordinate to the rights of a person that becomes a lien creditor before the perfection of such security interest. A security interest in storm recovery property which qualifies for priority over a conflicting security interest, lien, or privilege also has priority over the conflicting security interest, lien, or privilege in proceeds of the storm recovery property. The relative priority of a perfected security interest of a secured party is not adversely affected by any lien, privilege, or security interest in a deposit account of the electric utility that is a collector as described in R.S. 45:1228(C)(9) and into which the revenues are deposited. The priority of a security interest perfected under this Section is not defeated or impaired by any later modification of the financing order or storm recovery property or by the commingling of funds arising from storm recovery property with other funds. Any other security interest that may apply to those funds shall be terminated as to all funds transferred to a segregated account for the benefit of an assignee or a financing party or to an assignee or financing party directly. The perfection by control, the effect of perfection by control, and the priority of a security interest granted by the issuer of and securing storm recovery bonds held by a secured party having control of a segregated deposit account or securities account as original collateral into which revenues, collections, or proceeds of storm recovery property are deposited or credited shall be governed by the Uniform Commercial Code - Secured Transactions including the choice of law rules in Part 3 thereof.

G. If a default occurs under the terms of the storm recovery bonds, the secured party may foreclose on or otherwise enforce the security interest in any storm recovery property as if it was a secured party under the Uniform Commercial Code - Secured Transactions. A secured party holding a security interest in storm recovery property shall be entitled to exercise all of the same rights and remedies as are available to a secured party under the Uniform Commercial Code - Secured Transactions, to the same extent as if those rights and remedies were set forth in this Part. A court may order that amounts arising from storm recovery property be transferred to a separate account of the secured party for the financing parties' benefit, to which their security interest shall apply. On application by or on behalf of a secured party to the court of this state specified in Subsection I of this Section, such court shall order the sequestration and payment to the financing parties of revenues arising from the storm recovery property.

H. A security interest created under this Part may provide for a security interest in after-acquired collateral. A security interest granted under this Part is not invalid or fraudulent against creditors solely because the grantor or the electric utility as collector or servicer has the right or ability to commingle the collateral or proceeds, or collect, compromise, enforce, and otherwise deal with collateral.

I. Any action arising under the provisions of this Part to enforce a security interest in any storm recovery property, or which otherwise asserts an interest in, or a right in, to or against any storm recovery property, wherever located or deemed located, or any security interest governed by this Part, shall be brought in the district court of the domicile of the commission. Such suits shall be governed by the provisions of the Code of Civil Procedure and other law applicable to executory proceedings, including provisional remedies, but only to the extent such laws are consistent with the language and purposes of this Part. Nothing in this Subsection shall be construed to deny to the Public Service Commission any jurisdiction conferred upon it by law or the Constitution of Louisiana or to the council of the City of New Orleans any jurisdiction conferred upon it by its Home Rule Charter or the Constitution of Louisiana.

Acts 2006, No. 64, §2, eff. May 22, 2006.



RS 45:1232 - Choice of law; conflicts

§1232. Choice of law; conflicts

A. The law governing the validity, enforceability, attachment, perfection, priority, exercise of remedies, and venue with respect to the sale, assignment, or transfer of an interest or right or the creation of a security interest in any storm recovery property shall be exclusively the laws of this state, without applying this state's law on conflict of laws and notwithstanding any contrary contractual provision, except as provided in the last sentence of R.S. 45:1231(F). The validity, enforceability, attachment, perfection, priority, and exercise of remedies with respect to the sale, assignment, or transfer of an interest or right or the creation of a security interest in any storm recovery property shall be governed by this Part, and solely to the extent not addressed by this Part, by the Uniform Commercial Code - Secured Transactions and other laws of this state. Without limiting the preceding sentence, this Part provides that the Uniform Commercial Code - Secured Transactions applies to the filings of financing statements referenced in this Part, to perfection, the effect of perfection or nonperfection, and the priority of security interests held by a secured party having control of deposit accounts or securities accounts as original collateral securing storm recovery bonds, notwithstanding that proceeds of storm recovery charges are deposited therein, and to the enforcement of security interests in storm recovery property, in each case subject to Subsection B of this Section.

B. In the event of conflict between this Part and any other law regarding the attachment, creation, perfection, the effect of perfection, or priority of, and sale, assignment, or transfer of, or security interest in, storm recovery property, or the exercise of remedies with respect thereto, this Part shall govern to the extent of the conflict.

C. This Section shall not be interpreted to conflict with or modify R.S. 45:1231(B).

Acts 2006, No. 64, §2, eff. May 22, 2006.



RS 45:1233 - Storm recovery bonds not public debt

§1233. Storm recovery bonds not public debt

Storm recovery bonds are not a debt or a general obligation of the state or any of its political subdivisions, agencies, or instrumentalities and are not a charge on their full faith and credit. An issue of storm recovery bonds does not, directly or indirectly or contingently, obligate the state or any agency, political subdivision, or instrumentality of the state to levy any tax or make any appropriation for payment of the bonds, other than for paying storm recovery charges in their capacity as consumers of electricity. All storm recovery bonds authorized by a financing order by the Public Service Commission must contain on the face thereof a statement to the following effect: "Neither the full faith and credit nor the taxing power of the State of Louisiana is pledged to the payment of the principal of, or interest on, this bond." All storm recovery bonds authorized by a financing order by the council of the City of New Orleans must contain on the face thereof a statement to the following effect: "Neither the full faith and credit nor the taxing power of the State of Louisiana or the City of New Orleans is pledged to the payment of the principal of, or interest on, this bond."

Acts 2006, No. 64, §2, eff. May 22, 2006.



RS 45:1234 - State pledge

§1234. State pledge

A. For purposes of this Section, the term "bondholder" means a person who holds a storm recovery bond, including in book entry form.

B. The state pledges to and agrees with bondholders, the owners of the storm recovery property, and other financing parties that the state will not:

(1) Alter the provisions of this Part which authorize the commission to create a contract right by the issuance of a financing order, to create storm recovery property, and to make the storm recovery charges imposed by a financing order irrevocable, binding, and nonbypassable charges;

(2) Take or permit any action that impairs or would impair the value of storm recovery property; or

(3) Except as allowed under this Section and except for adjustments under any true-up mechanism established by the commission, reduce, alter, or impair storm recovery charges that are to be imposed, collected, and remitted for the benefit of the bondholders and other financing parties until any and all principal, interest, premium, financing costs and other fees, expenses, or charges incurred, and any contracts to be performed, in connection with the related storm recovery bonds have been paid and performed in full. Nothing in this Paragraph shall preclude limitation or alteration if and when full compensation is made by law for the full protection of the storm recovery charges collected pursuant to a financing order and full protection of the holders of storm recovery bonds and any assignee or financing party.

C. Any person or entity that issues storm recovery bonds may include the pledge specified in Subsection B of this Section and in R.S. 45:1228(C)(5) in the bonds and related documentation.

Acts 2006, No. 64, §2, eff. May 22, 2006.



RS 45:1235 - Not an electric utility

§1235. Not an electric utility

An assignee or financing party shall not be considered an electric utility or person providing electric service by virtue of engaging in the transactions described in this Part.

Acts 2006, No. 64, §2, eff. May 22, 2006.



RS 45:1236 - No impairment of commission jurisdiction

§1236. No impairment of commission jurisdiction

Nothing in this Part is intended to be nor shall be construed to constitute any limitation, derogation, or diminution of the jurisdiction or authority of the commission provided by law, including that provided in or exercised by the Public Service Commission pursuant to the Constitution of Louisiana or the council of the City of New Orleans pursuant to its Home Rule Charter.

Acts 2006, No. 64, §2, eff. May 22, 2006.



RS 45:1241 - Conditional sale of railroad or street railroad equipment or rolling stock

PART VI. SALES AND MORTGAGES

§1241. Conditional sale of railroad or street railroad equipment or rolling stock

In any contract for the sale of railroad or street railway equipment or rolling stock, the parties may agree that title to the property sold or contracted to be sold, shall not vest in the purchaser until the price is paid although possession may be delivered immediately or subsequently, or that the seller shall have against any person a privilege for the unpaid purchase money. And in any contract for the leasing or hiring of such property, the parties may stipulate for a conditional sale after termination of such contract. They may also agree that the rentals or amount to be received under the contract may be applied and treated as purchase money, and that title to the property shall not vest in the lessee or bailee until the purchase price is paid in full, and until the terms of the contract are performed, notwithstanding delivery to and possession by the vendee, lessee or bailee.



RS 45:1242 - Conditional sale; validity

§1242. Conditional sale; validity

No contract authorized by R.S. 45:1241 shall be valid against any subsequent judgment creditor or any subsequent bona fide purchaser for value and without notice unless:

(1) The contract is evidenced by an instrument executed by the parties and duly acknowledged by the vendee, lessee or bailee, or duly proved before some person authorized by law to take acknowledgments;

(2) The contract shall be filed for record in the office of the recorder of the parish of East Baton Rouge, in a book to be kept by him for the purpose, called Railroad Conditional Sales Book, if the vendee, lessee or bailee therein is a railroad or railway company whose line is situated in more than one parish; and if the vendee, lessee or bailee is a railroad or railway company whose line is situated in only one parish, then in the mortgage book of the office of the recorder of the parish where the railroad or railway is situated;

(3) Each locomotive engine or car sold, leased or hired, or contracted to be sold, leased or hired, shall have the name of the vendor, lessor, or bailor plainly marked on each side thereof, followed by the word "owner", "lessor", or "bailor".



RS 45:1243 - Conditional sale; retaking of property

§1243. Conditional sale; retaking of property

If the vendee, lessee, or bailee fails to make the payments or perform the covenants in any such contract, the lessor, vendor or bailor, or his assignee may retake the property in accordance with the contract; and in case of retaking the vendee, lessee, or bailee or his assignee has no right of redemption, and all payments made under the contract shall be forfeited to the vendor, lessor, or bailor, or to the party to whom they may have been made.



RS 45:1244 - Conditional sale; record of payment

§1244. Conditional sale; record of payment

On payment in full of the purchase money, and the performance of the terms and conditions stipulated in the contracts, a declaration in writing to that effect may be made by the vendor, lessor or bailor or his assignee, on the margin of the record of the contract, duly attested, or by a separate instrument, to be acknowledged by the vendor, lessor, or bailor, or his assignees, and recorded as provided in R.S. 45:1242.



RS 45:1251 - Short title; purpose

PART VII. LOUISIANA ELECTRIC INVESTMENT

RECOVERY SECURITIZATION ACT

§1251. Short title; purpose

A. This Part shall be known and may be cited as the "Louisiana Electric Utility Investment Recovery Securitization Act".

B. The purpose of this Part is to enable Louisiana electric utilities, if authorized by a financing order issued by the commission, to use securitization financing for certain investment recovery costs, because this type of debt may lower the financing costs or mitigate the impact on rates in comparison with conventional utility financing methods or alternative methods of recovery, thereby benefiting ratepayers. The investment recovery bonds will not be public debt. The proceeds of the investment recovery bonds shall be used for the purpose of recovering certain investment recovery costs, solely as allowed by the commission. Securitization financing for investment recovery costs is hereby recognized to be a valid public purpose. Federal tax laws and revenue procedures expressly require that special state legislation be enacted in order for such transactions to receive certain tax benefits. The legislature finds a need to promote such securitization financing, if authorized by the commission, by providing clear and exclusive methods to create, transfer, and encumber interests in investment recovery property as defined in this Part. This need can be met by providing in this Part for such methods and by establishing that any conflict between the rules governing sales, assignments, or transfers of, or security interests, privileges, or other encumbrances of any nature upon incorporeal movable property under other Louisiana laws and the methods provided in this Part, including without limitation with regard to creation, perfection, priority, or enforcement, shall be resolved in favor of the rules and methods established in this Part with regard to investment recovery property.

C. The intent of this Part is to provide benefits to Louisiana ratepayers by allowing a Louisiana electric utility, if authorized by a financing order, to achieve certain tax and credit benefits of financing investment recovery costs. This Part does not in any way limit, impair, or impact the commission's plenary jurisdiction over the rates charged and services rendered by public utilities in this state. Instead, this Part addresses certain property, security interest, and other matters to ensure that the financial and federal income tax benefits of financing investment recovery costs through securitization are available in Louisiana. The beneficial income tax and credit characteristics that may be achieved include the following:

(1) Treating the investment recovery bonds as debt of the electric utility for income tax purposes.

(2) Treating the investment recovery charges as gross income to the electric utility recognized under the utility's usual method of accounting for federal and state income tax purposes, rather than recognizing gross income upon the receipt of the financing order or of cash in exchange for the sale of the investment recovery property or the issuance of the investment recovery bonds.

(3) Avoiding the recognition of debt on the electric utility's balance sheet for certain credit and regulatory purposes by reason of the investment recovery bonds.

(4) Treating the sale, assignment, or transfer of the investment recovery property by the electric utility as a true sale for state law and bankruptcy purposes.

(5) Avoiding any adverse impact of the financing on the electric utility's credit rating.

Acts 2010, No. 988, §2, eff. July 6, 2010.



RS 45:1252 - Definitions

§1252. Definitions

As used in this Part:

(1) "Ancillary agreement" means any bond, insurance policy, letter of credit, reserve account, surety bond, swap arrangement, hedging arrangement, liquidity or credit support arrangement, or other financial arrangement entered into in connection with the issuance or payment of investment recovery bonds.

(2) "Assignee" means any legal or commercial entity, including but not limited to a corporation, limited liability company, partnership, limited partnership, or other legally recognized entity to which an electric utility sells, assigns, or transfers, other than as security, all or a portion of its interest in or right to investment recovery property. The term also includes any legal or commercial entity to which an assignee sells, assigns, or transfers, other than as security, all or a portion of its interest in or right to investment recovery property.

(3) "Commission" means the Louisiana Public Service Commission or, solely with respect to an electric utility furnishing electric service within the city of New Orleans, the council of the city of New Orleans. Each such commission will issue orders under this Part pertaining to those electric utilities subject to that commission's powers of regulation and supervision.

(4) "Electric utility" or "utility" means an "electric public utility" as defined in R.S. 45:121 and in addition includes any person furnishing electric service within the city of New Orleans.

(5) "Financing costs" means any of the following:

(a) Interest and acquisition, defeasance, or redemption premiums that are payable on investment recovery bonds.

(b) Any payment required under an ancillary agreement and any amount required to fund or replenish reserve or other accounts established under the terms of any indenture, ancillary agreement, or other financing documents pertaining to investment recovery bonds.

(c) Any other cost related to issuing, supporting, repaying, servicing, and refunding investment recovery bonds, including but not limited to servicing fees, accounting and auditing fees, trustee fees, legal fees, consulting fees, administrative fees, printing and edgarizing fees, financial advisor fees, placement and underwriting fees, capitalized interest, rating agency fees, government registration fees, stock exchange listing and compliance fees, and filing fees, including costs related to obtaining the financing order.

(d) Any income taxes and license fees imposed on the revenues generated from the collection of investment recovery charges or otherwise resulting from the collection of investment recovery charges, in any such case whether paid, payable, or accrued.

(e) Any state and local taxes, franchise, gross receipts, and other taxes or similar charges, including but not limited to regulatory assessment fees, in any such case whether paid, payable, or accrued.

(f) Any other costs and charges approved by the commission for inclusion in investment recovery charges.

(6) "Financing order" means an order of the commission, if granted by the commission in its sole discretion, which allows for all of the following:

(a) The issuance of investment recovery bonds.

(b) The imposition, collection, and periodic adjustments of investment recovery charges.

(c) The creation of investment recovery property.

(d) The sale, assignment, or transfer of investment recovery property to an assignee.

(7) "Financing party" means any holder of investment recovery bonds, any party to or beneficiary of an ancillary agreement, and any trustee, collateral agent, or other person acting for the benefit of any of the foregoing.

(8) "Financing statement" has the same meaning as that provided in the Uniform Commercial Code—Secured Transactions. All financing statements referenced in this Part shall be filed in accordance with Part 5 of Chapter 9 of Title 10 of the Louisiana Revised Statutes and shall be filed in this state.

(9) "Investment recovery bonds" means bonds, debentures, notes, certificates of participation, certificates of ownership, or other evidences of indebtedness or ownership that are issued pursuant to an indenture, contract, or other agreement of an electric utility or an assignee pursuant to a financing order, the proceeds of which are used directly or indirectly to provide, recover, finance, or refinance commission-approved investment recovery costs and financing costs, and which are secured by or payable from investment recovery property. If certificates of participation or ownership are issued, references in this Part to principal, interest, or premium shall be construed to refer to comparable amounts under those certificates. Investment recovery bonds shall be nonrecourse to the credit or any assets of the electric utility other than the investment recovery property as specified in the financing order and any rights under any ancillary agreement. Investment recovery bonds shall be legal investments for all governmental units, financial institutions, insurance companies, fiduciaries, and other persons that require statutory authority regarding legal investment.

(10) "Investment recovery charge" means the amounts authorized by the commission to recover, finance, or refinance investment recovery costs and financing costs. If determined appropriate by the commission and provided for in a financing order, such amounts are to be imposed on customer bills and collected by an electric utility or its successors or assignees, or a collection agent, in full through a charge which may be collected as part of the electric utility's base rates, fuel adjustment clauses, or in any other manner deemed appropriate by the commission, for the time period specified in the financing order, paid by existing and future customers receiving transmission or distribution service, or both, from the electric utility or its successors or assignees under rate schedules or special contracts approved by the commission. The commission may provide for payment of such charges even if the customer elects to purchase electricity from an alternative electricity supplier including as the result of a fundamental change in the manner of regulation of public utilities in this state.

(11) "Investment recovery costs" means, if requested by the electric utility, and as may be approved by the commission, costs incurred or to be incurred by an electric utility consisting of any of the following:

(a) Costs associated with the following:

(i) The cancelled construction of electric generating or transmission facilities.

(ii) Any other type of capital investment in excess of three hundred fifty million dollars determined by the commission to be suitable for securitization financing under this Part.

(b) Costs associated with purchasing or otherwise acquiring long-term supplies of fuel of any type or facilities of any type for the production, delivery, or storage of such supplies before or after use or of waste or other byproducts of such use, including without limitation acquisitions of rights in immovables or movables, whether corporeal or incorporeal, wherever situated, acquisitions of ownership interests in juridical persons that own mineral rights or other rights to fuel supplies, prepaid forward purchases of fuel, and storage of spent nuclear fuel or any waste from the generation of electricity.

(c) Costs of repurchasing equity or retiring any existing indebtedness relating to any costs as provided in Subparagraph (a) and (b) of this Paragraph.

(12) "Investment recovery property" means the contract right constituting incorporeal movable property newly created pursuant to this Part which consists of any of the following:

(a) The rights and interests of an electric utility or successor or assignee of the electric utility specified under a financing order, including the right to impose, bill, charge, collect, and receive investment recovery charges authorized in the financing order and to obtain periodic adjustments to such charges as may be provided in the financing order.

(b) All revenues, collections, claims, rights to payment, payments, money, or proceeds arising from the rights and interests specified in Subparagraph (a) of this Paragraph, regardless of whether such revenues, collections, claims, rights to payment, payments, money, or proceeds are imposed, billed, received, collected, or maintained together with or commingled with other revenues, collections, rights to payment, payments, money, or proceeds.

(13) "Lien creditor" means any of the following:

(a) A creditor that has acquired a lien on the property involved by attachment, sequestration, seizure, levy, or by similar means.

(b) An assignee for benefit of creditors from the time of assignment.

(c) A trustee in bankruptcy from the date of the filing of the petition.

(d) A receiver in equity from the time of appointment.

(14) "Secured party" means a financing party in favor of which an electric utility or its successors or assignees creates a security interest in any or all portions of its interest in or right to investment recovery property. A secured party may be granted a security interest in investment recovery property under this Part and a security interest in other collateral subject to the Uniform Commercial Code--Secured Transactions in one security agreement.

(15) "Security interest" means a pledge, hypothecation, or other encumbrance of or other right over any portion of investment recovery property created by contract to secure the payment or performance of an obligation.

(16) "Uniform Commercial Code--Secured Transactions" means Chapter 9 of Title 10 of the Louisiana Revised Statutes of 1950.

Acts 2010, No. 988, §2, eff. July 6, 2010.



RS 45:1253 - Financing orders

§1253. Financing orders

A. An electric utility may petition the commission for a financing order. Application by an electric utility for authority for the electric utility or its affiliate or other assignee to issue investment recovery bonds shall be made in such form as the commission prescribes. Every application shall be made under oath and shall be signed and filed on behalf of the electric utility by its president or by a vice president, treasurer, or other executive officer having knowledge of the matters set forth. No electric utility or affiliate or other assignee shall issue any investment recovery bonds until it has been specifically authorized to do so by order of the commission. No electric utility shall, without the consent of the commission granted in a commission order, apply any proceeds of investment recovery bonds to any purpose not specified in the commission's order or supplemental order, or to any purpose in excess of the amount allowed for such purpose in the order or supplemental order, or to any purpose in contravention of the order or supplemental order.

B. The commission may grant an application under Subsection A of this Section in whole or in part by a financing order, and with such modifications thereto and upon such terms and conditions as the commission prescribes, and may from time to time, after opportunity for hearing and for good cause shown, make such supplemental orders in the premises as it finds necessary or appropriate, subject, if the commission so provides, to Paragraph (C)(5) of this Section. If the commission issues a financing order approving any issue of investment recovery bonds under this Part, the commission may consider whether the proposed structuring, expected pricing, and financing costs of the investment recovery bonds are reasonably expected to result in lower overall costs or would avoid or mitigate rate impacts to customers as compared with traditional methods of financing or recovering investment recovery costs. The commission may determine what degree of flexibility to afford to the electric utility in establishing the terms and conditions of the investment recovery bonds, including but not limited to repayment schedules, interest rates, and other financing costs. A copy of any financing order made and entered by the commission under this Part duly certified by the secretary or clerk, as applicable, of the commission shall be sufficient evidence for all purposes of whole and complete compliance by the electric utility with all procedural and other matters required precedent to the entry of the order.

C. For a financing order issued to an electric utility by the commission to create investment recovery property, the financing order shall:

(1) Specify the amount of investment recovery costs, taking into consideration, to the extent the commission deems appropriate, any other methods used to recover these costs and any offsets or credits to those costs, and provide with respect to the amount of financing costs which may be recovered through investment recovery charges; and specify the time period over which all such costs may be recovered. This time period may be until the investment recovery bonds and financing costs are paid in full.

(2) Specify and create the investment recovery property of an electric utility or its successors or assignees that shall be used to pay or secure investment recovery bonds and financing costs.

(3) Provide that such investment recovery property shall be sold, assigned, or transferred by the electric utility to a subsidiary which is wholly owned, directly or indirectly, by the electric utility and which will be the issuer of the investment recovery bonds.

(4) Provide that the investment recovery charges shall be sufficient at all times to pay the scheduled principal of and interest on the investment recovery bonds as the same shall become due and payable and all other financing costs, and, if determined appropriate by the commission, establish a formulaic true-up mechanism requiring that the investment recovery charges be reviewed and adjusted at least annually, in order to correct any over-collection or under-collection during the period after the issuance or preceding adjustment and to ensure the projected recovery of amounts sufficient to provide timely payment of the scheduled principal of and interest on the pertinent investment recovery bonds and all other financing costs.

(5) Provide and pledge that after the earlier of the transfer of investment recovery property to an assignee or the issuance of authorized investment recovery bonds, a financing order shall be irrevocable until the indefeasible payment in full of the investment recovery bonds and the financing costs and, provide that, except as provided in Subsection F of this Section or to implement any true-up mechanism adopted by the commission as described in Paragraph (4) of this Subsection, the commission shall not amend, modify, or terminate the financing order by any subsequent action or reduce, impair, postpone, terminate, or otherwise adjust investment recovery charges approved in the financing order, provided nothing shall preclude limitation or alteration if and when full compensation is made for the full protection of the investment recovery charges imposed, charged, and collected pursuant to a financing order and the full protection of the holders of investment recovery bonds and any assignee or financing party.

(6) Specify how amounts collected from a customer shall be allocated between investment recovery charges and other charges.

(7) Provide that a financing order remains in effect until the investment recovery bonds issued pursuant to the order have been indefeasibly paid in full and the financing costs of such bonds have been recovered in full.

(8) Provide that a financing order shall remain in effect and unabated, notwithstanding the reorganization, bankruptcy, or other insolvency proceedings, or merger or sale, of the applicable electric utility or its successors or assignees.

(9) Authorize and require the electric utility, to the extent that any interest in investment recovery property is sold or assigned, to contract with the assignee or any financing party that it will continue to operate its system to provide service to its customers, will collect amounts in respect of the investment recovery charges for the benefit and account of such assignee or financing party, and will account for and remit such amounts to or for the account of such assignee or financing party, including pursuant to a sequestration order authorized by this Part.

D. In a financing order issued to an electric utility, the commission may:

(1) Prescribe any limitations on potential assignees of investment recovery property.

(2) Authorize an assignee organized pursuant to the laws of this state which is a subsidiary of an electric utility and which issues investment recovery bonds to provide and establish in its articles of incorporation, partnership agreement, or operating agreement, as applicable, that in order for a person to file a voluntary bankruptcy petition on behalf of that assignee, the prior unanimous consent of the directors, partners, or managers, as applicable, shall be required. If authorized in a financing order, the following apply:

(a) Any such provision set forth in the articles of incorporation, partnership agreement, or operating agreement of such an assignee shall constitute a legal, valid and binding agreement of the shareholders, partners, or members, as applicable, of such assignee and is enforceable against such shareholders, partners, or members.

(b) A person shall have authority under the laws of this state to file a voluntary bankruptcy petition on behalf of such assignee only after compliance with any such provision and prerequisite.

(3) Provide that the creation of the electric utility's investment recovery property pursuant to Paragraph (C)(2) of this Section is conditioned upon, and shall be simultaneous with, the sale, assignment, or other transfer of the investment recovery property to an assignee and the security interest created in the investment recovery property to secure investment recovery bonds.

(4) Otherwise provide with respect to any matters pertaining to and within the Public Service Commission's constitutional jurisdiction over electric utilities and plenary power to regulate electric utilities or such other jurisdiction as may be conferred on the commission by law, or in the case of the council of the city of New Orleans, otherwise provide with respect to any matters pertaining to and within its home rule charter jurisdiction and authority over electric utilities providing service within the city of New Orleans.

E. After the issuance of a financing order, and within such time and subject to any other limitations set forth in the financing order, the electric utility retains discretion regarding whether to sell, assign, or otherwise transfer investment recovery property or to cause the investment recovery bonds to be issued, including the right to defer or postpone such sale, assignment, transfer, or issuance, provided that nothing shall limit in any manner the commission's authority to review any such decision for rate-making purposes.

F. At the request of an electric utility or on its own motion or the motion of any party affected by the financing order, the commission may commence a proceeding and issue a subsequent financing order that provides for the refinancing, retiring, or refunding of investment recovery bonds issued pursuant to the original financing order if the commission finds that the subsequent financing order satisfies all of the criteria specified in Subsection B of this Section or provides for an accounting, refunding, or crediting to ratepayers of the proceeds of any true-up mechanism adopted by the commission consistent with Paragraph (C)(4) of this Section. Effective on retirement of the refunded investment recovery bonds and the issuance of new investment recovery bonds, the commission may adjust the related investment recovery charges accordingly or establish substitute investment recovery charges.

G. All financing orders by the commission shall be operative and in full force and effect from the time fixed for them to become effective by the commission.

H.(1) An aggrieved party or intervenor may as its sole remedy, within fifteen days after the financing order or a supplemental order made by the commission becomes effective, file in the district court of the domicile of the commission, a petition setting forth the particular cause of objection to the order. When a timely application for a rehearing has been made at the commission, the fifteen-day time period for such appeal shall not commence until the effective date of the commission order disposing of the rehearing application. Inasmuch as delay in the determination of the appeal of a financing order may delay the issuance of investment recovery bonds, thereby diminishing savings to customers which might be achieved if such bonds were issued as contemplated by a financing order, all such cases shall be given precedence over all other civil cases in the court and shall be heard and determined as speedily as possible.

(2) No appeal to the Louisiana Supreme Court shall be allowed unless the petition is filed within fifteen days from the date on which the judgment of the district court is entered and only if the party taking the appeal has the record certified to the Louisiana Supreme Court and his brief filed therein within twenty days from the date on which the judgment of the district court is entered. Review on appeal from the Public Service Commission shall be in accordance with R.S. 45:1193 through 1195. However, this Paragraph shall have no application to appeals of any order of the council of the city of New Orleans, which shall proceed in the manner provided by applicable law.

Acts 2010, No. 988, §2, eff. July 6, 2010.



RS 45:1254 - Investment recovery property

§1254. Investment recovery property

A. All investment recovery property that is specified in a financing order shall constitute an existing, present contract right constituting an individualized, separate incorporeal movable susceptible of ownership, sale, assignment, transfer, and security interest, including, without limitation, for purposes of contracts concerning the sale of property and security interests in property, notwithstanding that the value of the property and the imposition and collection of investment recovery charges depends on future acts such as the electric utility to which the order is issued performing its servicing functions relating to the collection of investment recovery charges and on future electricity consumption. Such property shall exist whether or not the revenues or proceeds arising from the property have been billed, have accrued, or have been collected, notwithstanding the fact that the value or amount of the property is or may be dependent on the future provision of service to customers by the electric utility or its successors or assignees and the future consumption by customers of electricity. Investment recovery property created by a financing order shall be a vested contract right, and such financing order shall create a contractual obligation of irrevocability by the commission in favor of the electric utility and its assignees and financing parties.

B. Investment recovery property specified in a financing order shall continue to exist until the investment recovery bonds issued pursuant to the financing order are paid in full and all financing costs of the bonds have been recovered in full.

C. All or any portion of investment recovery property specified in a financing order issued to an electric utility may be sold, assigned, or transferred to a successor or an assignee, including an affiliate or affiliates of the electric utility created for the limited purpose of acquiring, owning, or administering investment recovery property or issuing investment recovery bonds under the financing order. All or any portion of investment recovery property may be encumbered by a security interest to secure investment recovery bonds issued pursuant to the order and other financing costs. Each such sale, assignment, transfer, or security interest granted by an electric utility or affiliate of an electric utility or assignee shall be considered to be a transaction in the ordinary course of business.

D. The description of investment recovery property being sold, assigned, or transferred to an assignee in any sale agreement, purchase agreement, or other transfer agreement, being encumbered to a secured party in any security agreement, pledge agreement, or other security document, or indicated in any financing statement shall be sufficient only if such description or indication refers to the specific financing order that created the investment recovery property and states that such agreement or financing statement covers all or part of such investment recovery property described in such financing order. A description of investment recovery property in a financing statement shall be sufficient if it refers to the financing order creating the investment recovery property. This Subsection applies to all purported sales, assignments, or transfers of, and all purported liens or security interests in, investment recovery property, regardless of whether the related sale agreement, purchase agreement, other transfer agreement, security agreement, pledge agreement, or other security document was entered into, or any financing statement was filed, before or after the effective date of this Part.*

E.(1) Investment recovery property shall be an individualized, separate incorporeal movable susceptible of ownership, sale, assignment, transfer, and security interest encumbrance, notwithstanding any of the following:

(a) That the investment recovery charges may be authorized by the commission and included as part of the electric utility's base rate and are not shown as a separate line item on individual electric bills.

(b) That notice is not given to customers that the investment recovery property has been transferred to an assignee and that such assignee is the owner of the rights to the investment recovery charges.

(c) That notice is not given to customers that the electric utility or another entity, if applicable, is acting as a collection agent or servicer or in a similar capacity for an assignee.

(d) That funds arising from the collection of investment recovery property by the electric utility as collection agent are commingled with other monies of the electric utility prior to the electric utility's transfer as collection agent of such funds to the assignee or financing party.

(2) A description of investment recovery property, and a sale, assignment, or transfer or grant of security interest, shall not be denied legal effect or enforceability due to the factors provided for in Paragraph (1) of this Subsection applying in whole or in part to such investment recovery property.

F. If an electric utility defaults on any required payment of charges arising from investment recovery property specified in a financing order, the district court of the domicile of the commission, upon application by an interested party, and without limiting any other remedies available to the applying party, shall order the sequestration and payment of the revenues arising from the investment recovery property to the financing parties or their representatives. Any such order shall remain in full force and effect, notwithstanding any reorganization, bankruptcy, or other insolvency proceedings with respect to the electric utility or its successors or assignees.

G. To the extent provided in a financing order, the interest of an assignee or secured party in investment recovery property specified in a financing order shall not be subject to setoff, counterclaim, surcharge, or defense by the electric utility or by any customer of the electric utility or other person, or in connection with the reorganization, bankruptcy, or other insolvency of the electric utility or any other person.

H. To the extent provided in a financing order, any successor to an electric utility, whether pursuant to any reorganization, bankruptcy, or other insolvency proceeding or whether pursuant to any merger or acquisition, sale, or other business combination, or transfer by operation of law, as a result of electric utility restructuring or otherwise, shall perform and satisfy all obligations of, and have the same rights under a financing order as, the electric utility under the financing order in the same manner and to the same extent as the electric utility, including collecting and paying to the persons entitled to receive them, the revenues, collections, payments, or proceeds of the investment recovery property. Nothing in this Section shall be intended to limit or impair any authority of the commission concerning the transfer or succession of interests of electric utilities.

Acts 2010, No. 988, §2, eff. July 6, 2010.

*July 6, 2010



RS 45:1255 - Sale

§1255. Sale

The sale, assignment, or transfer of investment recovery property shall be governed by this Section. All of the following apply to a sale, assignment, or transfer under this Section:

(1) The sale, assignment, or other transfer of investment recovery property by an electric utility to an assignee that the parties have in the governing contract expressly stated to be a sale shall be an absolute transfer and true sale of, and not a security interest in, the transferor's right, title, and interest in, to, and under the investment recovery property, other than for federal and state income tax purposes. For all purposes other than federal and state income tax and state franchise tax purposes, the parties' characterization of a transaction as a sale of an interest in investment recovery property shall be conclusive that the transaction is a true sale and that ownership has passed to the party characterized as the purchaser, regardless of whether the purchaser has possession of any documents evidencing or pertaining to the interest. After such a transaction, the investment recovery property shall not be subject to any claims of the transferor or the transferor's creditors, other than creditors holding a prior security interest in the investment recovery property perfected under R.S. 45:1256.

(2) The characterization of the sale, assignment, or other transfer as a true sale or other absolute transfer pursuant to Paragraph (1) of this Section and the corresponding characterization of the assignee's property interest shall be determinative and conclusive irrespective of, and is not affected or impaired by, the existence of any of the following circumstances:

(a) Commingling of funds arising with respect to the investment recovery property with other monies of the electric utility prior to the electric utility's transfer as collection agent of such funds to the assignee or financing party.

(b) The retention by the transferor of a partial or residual interest, including an equity interest or entitlement to any surplus, in the investment recovery property, whether direct or indirect, or whether subordinate or otherwise.

(c) Any recourse that the assignee may have against the transferor, except that any such recourse shall not be created, contingent upon, or otherwise occurring or resulting from the inability or failure of one or more of the transferor's customers to timely pay all or a portion of the investment recovery charge.

(d) Any indemnifications, obligations, or repurchase rights made or provided by the transferor, except that such indemnity or repurchase rights shall not be based solely upon the inability or failure of a transferor's customers to timely pay all or a portion of the investment recovery charge.

(e) The transferor acting as the collector of the investment recovery charges or the existence of any contract described in R.S. 45:1253(C)(9).

(f) The contrary or other treatment of the sale, assignment, or other transfer for tax, financial reporting, or other purposes.

(g) The granting or providing to holders of the investment recovery bonds of a preferred right to the investment recovery property, or credit enhancement by the electric utility or its affiliates with respect to the investment recovery bonds.

(h) The status of the assignee as a direct or indirect wholly owned subsidiary or other affiliate of the electric utility. The separate juridical personality of any assignee of investment recovery property which is a subsidiary or affiliate of the electric utility shall not be disregarded due to the fact that the assignee and the electric utility share any one or more incidents of control, including common managers, officers, directors, members, accounting or administrative systems, consolidated tax returns, or office space, that the assignee may be a disregarded entity for tax purposes, that the utility caused the formation of the assignee, that a contract by the utility and the assignee described in R.S. 45:1253(C)(9) exists, that the assignee has no other business other than pertaining to the investment recovery property, that the capitalization of the assignee is limited to amounts required for compliance with certain applicable federal income tax laws and revenue procedures, or that other factors used in applying a single business enterprise test to juridical persons are present.

(i) The matters described in R.S. 45:1254(E).

(j) Any other term of the contract under Paragraph (1) of this Section.

(3) Any right that an electric utility has in the investment recovery property prior to its sale, assignment, or transfer shall be incorporeal movable property in the form of a vested contract right, notwithstanding any contrary treatment for accounting or tax purposes. The ownership of an interest in investment recovery property shall be voluntarily transferred by a contract between the owner and the assignee that purports to transfer the ownership of that interest. Unless otherwise provided, the transfer of ownership shall take place as between the parties as soon as there is written agreement on the interest, the purchase price is fixed, and the financing order has been issued. Such transfer shall be perfected and take effect against all third parties including without limitation subsequent lien creditors when the transfer has become effective between the parties and when a financing statement giving notice of the sale, assignment, or transfer is filed in accordance with Paragraph (4) of this Section. Delivery of such an interest in investment recovery property shall take place by operation of law upon the transfer becoming effective against third parties.

(4) Financing statements required to be filed pursuant to this Section shall be filed, indexed, maintained, and continued in the same manner and in the same system of records maintained for the filing of financing statements under the Uniform Commercial Code--Secured Transactions. The filing of such a financing statement shall be the only method of perfecting a sale, assignment, or transfer of investment recovery property. The sale, assignment, or transfer of an interest in investment recovery property perfected by filing a financing statement shall be effective against the customers owing payment of the investment recovery charges, creditors of the transferor, subsequent transferees, and all other third persons, notwithstanding the absence of actual knowledge of or notice to the customers of the sale, assignment, or transfer.

(5) The priority of the conflicting ownership interests of assignees in the same interest or rights in any investment recovery property is determined as follows:

(a) Conflicting perfected interests or rights of assignees rank according to priority in time of perfection.

(b) A perfected interest or right of an assignee has priority over a conflicting unperfected interest or right of an assignee.

(c) A perfected interest or right of an assignee shall have priority over a person who becomes a lien creditor after the perfection of such assignee's interest or right.

(6) The priority of a sale, assignment, or transfer perfected pursuant to this Section shall not be impaired by any later modification of the financing order or investment recovery property or by the commingling of funds arising from investment recovery property with other funds. Any other security interest that may apply to those funds, other than a security interest perfected under R.S. 45:1256, shall be terminated when those funds are transferred to a segregated account for the assignee or a financing party. If investment recovery property has been transferred to an assignee or financing party, any proceeds of that property shall be held for and delivered to the assignee or financing party by any collector under any contract described in R.S. 45:1253(C)(9) as a mandatary and fiduciary.

(7) No customer of an electric utility owing payment of an investment recovery charge may, by agreement with the electric utility or otherwise, prohibit, restrict, or require the consent of such customer to the assignment, pledge, or transfer of the investment recovery charge.

Acts 2010, No. 988, §2, eff. July 6, 2010.



RS 45:1256 - Security interests

§1256. Security interests

A. The Uniform Commercial Code--Secured Transactions shall not apply to investment recovery property or any right, title, or interest of a utility or assignee, whether before or after the issuance of the financing order, except to the extent specified in R.S. 45:1257(A). In addition, such right, title, or interest pertaining to a financing order, including, but not limited to the associated investment recovery property including any revenues, collections, claims, rights to payment, payments, money, or proceeds of or arising from investment recovery charges pursuant to such order, shall not be deemed proceeds of any right or interest other than of the financing order and the investment recovery property arising from the financing order. All revenues and collections resulting from investment recovery property shall constitute proceeds only of the investment recovery property arising from the financing order.

B. Except to the extent provided in this Part with respect to filings of financing statements or control of deposit accounts or investment property as original collateral, the creation, attachment, granting, perfection, and priority of security interests in investment recovery property to secure investment recovery bonds shall be governed solely by this Part and not by the Uniform Commercial Code--Secured Transactions.

C.(1) A security interest in investment recovery property shall be valid and enforceable against the electric utility and its successor or an assignee and third parties and attaches to investment recovery property only after all of the following conditions are met:

(a) The issuance of a financing order.

(b) The execution and delivery of a security agreement with a financing party in connection with the issuance of investment recovery bonds.

(c) The receipt of value for the investment recovery bonds.

(2) A security interest attaches to investment recovery property when all of the conditions of Paragraph (1) of this Subsection have been met, unless the security agreement expressly postpones the time of attachment.

D. A security interest in investment recovery property shall be perfected only if it has attached and a financing statement indicating the investment recovery property collateral covered has been filed. A financing statement shall be filed to perfect all security interests and liens in investment recovery property. A security interest in investment recovery property shall be perfected when it has attached and when the applicable financing statement has been filed. The interest of a secured party shall not be perfected unless a financing statement sufficient pursuant to this Part and otherwise in accordance with the Uniform Commercial Code--Secured Transactions is filed, and after perfection, the secured party's interest continues in the investment recovery property and all proceeds of such investment recovery property, whether or not billed, accrued, or collected, and whether or not deposited into a deposit account and however evidenced. A security interest in proceeds of investment recovery property shall be a perfected security interest if the security interest in the investment recovery property was perfected pursuant to this Part. Financing statements required to be filed pursuant to this Section shall be filed, indexed, maintained, and continued in the same manner and in the same system of records maintained for the filing of financing statements pursuant to the Uniform Commercial Code--Secured Transactions. The filing of such a financing statement shall be the only method of perfecting a lien or security interest on investment recovery property. The financing statement shall be filed as if the debtor named therein were located in this state.

E. The priority of the conflicting security interests of secured parties in the same interest or rights in any investment recovery property shall be determined as follows:

(1) Conflicting perfected security interests of secured parties rank according to priority in time of perfection.

(2) A perfected security interest of a secured party shall have priority over a conflicting unperfected security interest of a secured party.

(3) A perfected security interest of a secured party shall have priority over a person who becomes a lien creditor after the perfection of such secured party's security interest.

F. A perfected security interest in investment recovery property and all proceeds of such investment recovery property, whether or not billed, accrued, or collected, and whether or not deposited into a deposit account and however evidenced, shall have priority over a conflicting lien or privilege of any nature in the same collateral property, except a security interest shall be subordinate to the rights of a person that becomes a lien creditor before the perfection of such security interest. A security interest in investment recovery property which qualifies for priority over a conflicting security interest, lien, or privilege also has priority over the conflicting security interest, lien, or privilege in proceeds of the investment recovery property. The relative priority of a perfected security interest of a secured party shall not be adversely affected by any security interest, lien, or privilege in a deposit account of the electric utility that is a collector as described in R.S. 45:1253(C)(9) and into which the revenues are deposited. The priority of a security interest perfected pursuant to this Section shall not be defeated or impaired by any later modification of the financing order or investment recovery property or by the commingling of funds arising from investment recovery property with other funds. Any other security interest that may apply to those funds shall be terminated as to all funds transferred to a segregated account for the benefit of an assignee or a financing party or to an assignee or financing party directly. The perfection by control, the effect of perfection by control, and the priority of a security interest granted by the issuer of and securing investment recovery bonds held by a secured party having control of a segregated deposit account or securities account as original collateral into which revenues, collections, or proceeds of investment recovery property are deposited or credited shall be governed by the Uniform Commercial Code--Secured Transactions, including the choice of law rules in Part III thereof.

G. If a default occurs under the terms of the investment recovery bonds, the secured party may foreclose on or otherwise enforce the security interest in any investment recovery property as if it was a secured party under the Uniform Commercial Code--Secured Transactions. A secured party holding a security interest in investment recovery property shall be entitled to exercise all of the same rights and remedies as are available to a secured party pursuant to the Uniform Commercial Code--Secured Transactions, to the same extent as if those rights and remedies were set forth in this Part. A court of competent jurisdiction may order that amounts arising from investment recovery property be transferred to a separate account of the secured party for the financing parties' benefit, to which their security interest shall apply. On application by or on behalf of a secured party to the district court of the domicile of the commission, the court shall order the sequestration and payment to the financing parties of revenues arising from the investment recovery property.

H. A security interest created under this Part may provide for a security interest in after-acquired collateral. A security interest granted pursuant to this Part shall not be invalid or fraudulent against creditors solely because the grantor or the electric utility as collector or servicer has the right or ability to commingle the collateral or proceeds, or collect, compromise, enforce, and otherwise deal with collateral.

I. Any action arising under the provisions of this Part to enforce a security interest in any investment recovery property, or which otherwise asserts an interest in, or a right in, to, or against any investment recovery property, wherever located or deemed located, or any security interest governed by this Part, shall be brought in the district court of the domicile of the commission. The suits shall be governed by the provisions of the Code of Civil Procedure and other law applicable to executory proceedings, including provisional remedies, but only to the extent such laws are consistent with the language and purposes of this Part. Nothing in this Subsection shall be construed to deny to the Public Service Commission any jurisdiction conferred upon it by law or the Constitution of Louisiana or to the council of the city of New Orleans any jurisdiction conferred upon it by its home rule charter or the Constitution of Louisiana.

Acts 2010, No. 988, §2, eff. July 6, 2010.



RS 45:1257 - Choice of law; conflicts

§1257. Choice of law; conflicts

A. The law governing the validity, enforceability, attachment, perfection, priority, exercise of remedies, and venue with respect to the sale, assignment, or transfer of an interest or right or the creation of a security interest in any investment recovery property shall be exclusively the laws of this state, without applying this state's laws of conflicts of laws and notwithstanding any contrary contractual provision, except as provided in the last sentence of R.S. 45:1256(F). The validity, enforceability, attachment, perfection, priority, and exercise of remedies with respect to the sale, assignment, or transfer of an interest or right or the creation of a security interest in any investment recovery property shall be governed by this Part, and solely to the extent not addressed by this Part, by the Uniform Commercial Code--Secured Transactions and other laws of this state. Notwithstanding any other law to the contrary, this Part provides that the Uniform Commercial Code--Secured Transactions applies to the filings of financing statements referenced in this Part, to perfection, the effect of perfection or nonperfection, and the priority of security interests held by a secured party having control of deposit accounts or securities accounts as original collateral securing investment recovery bonds, notwithstanding that proceeds of investment recovery charges are deposited therein, and to the enforcement of security interests in investment recovery property, in each case subject to Subsection B of this Section.

B. In the event of conflict between this Part and any other law regarding the attachment, creation, perfection, the effect of perfection, or priority of, a sale, assignment, or transfer of, or security interest in, investment recovery property, or the exercise of remedies with respect thereto, this Part shall govern to the extent of the conflict.

C. This Section shall not be interpreted to conflict with or modify R.S. 45:1256(B).

Acts 2010, No. 988, §2, eff. July 6, 2010.



RS 45:1258 - Investment recovery bonds

§1258. Investment recovery bonds

Investment recovery bonds shall not be a debt or a general obligation of the state or any of its political subdivisions, agencies, or instrumentalities and shall not be a charge on their full faith and credit. An issue of investment recovery bonds shall not, directly, indirectly, or contingently, obligate the state or any agency, political subdivision, or instrumentality of the state to levy any tax or make any appropriation for payment of the bonds, other than for paying investment recovery charges in their capacity as consumers of electricity. All investment recovery bonds authorized by a financing order by the Public Service Commission shall contain on the face of a statement the following: "Neither the full faith and credit nor the taxing power of the state of Louisiana is pledged to the payment of the principal of, or interest on, this bond". All investment recovery bonds authorized by a financing order by the council of the city of New Orleans shall contain on the face of a statement the following: "Neither the full faith and credit nor the taxing power of the state of Louisiana or the city of New Orleans is pledged to the payment of the principal of, or interest on, this bond".

Acts 2010, No. 988, §2, eff. July 6, 2010.



RS 45:1259 - State pledge

§1259. State pledge

A. For purposes of this Section, the term "bondholder" means a person who holds a investment recovery bond, including in book entry form.

B.(1) The state and the Legislature of Louisiana each pledge to and agree with bondholders, the owners of the investment recovery property, and other financing parties that the state and the Legislature of Louisiana shall not do any of the following:

(a) Alter the provisions of this Part which authorize the commission to create an irrevocable contract right by the issuance of a financing order, to create investment recovery property, and to make the investment recovery charges imposed by a financing order irrevocable, binding, and non-bypassable charges.

(b) Take or permit any action that impairs or would impair the value of investment recovery property.

(c) Except as provided for in this Section and except for adjustments under any true-up mechanism established by the commission, reduce, alter, or impair investment recovery charges that are to be imposed, collected, and remitted for the benefit of the bondholders and other financing parties until any and all principal, interest, premium, financing costs, and other fees, expenses, or charges incurred, and any contracts to be performed, in connection with the related investment recovery bonds have been paid and performed in full.

(2) Nothing in this Subsection shall preclude limitation or alteration if and when full compensation is made by law for the full protection of the investment recovery charges imposed, charged, and collected pursuant to a financing order and full protection of the holders of investment recovery bonds and any assignee or financing party.

C. Any person or entity that issues investment recovery bonds may include the pledge specified in Subsection B of this Section and in R.S. 45:1253(C)(5) in the bonds and related documentation.

Acts 2010, No. 988, §2, eff. July 6, 2010.



RS 45:1260 - Electric utility applicability

§1260. Electric utility applicability

An assignee or financing party shall not be considered an electric utility or person providing electric service by virtue of engaging in the transactions described in this Part.

Acts 2010, No. 988, §2, eff. July 6, 2010.



RS 45:1261 - No impairment of commission jurisdiction

§1261. No impairment of commission jurisdiction

Nothing in this Part is intended to be nor shall be construed to constitute any limitation, derogation, or diminution of the jurisdiction or authority of the commission provided by law, including that provided in or exercised by the Public Service Commission pursuant to the Constitution of Louisiana or the council of the city of New Orleans pursuant to its home rule charter.

Acts 2010, No. 988, §2, eff. July 6, 2010.



RS 45:1301 - To 1305 Repealed by Acts 1972, No. 266, 1

PART VII. WAITING ROOM FACILITIES [REPEALED]

§1301. §§1301 to 1305 Repealed by Acts 1972, No. 266, §1



RS 45:1311 - Short title; purpose

PART VIII. LOUISIANA UTILITIES RESTORATION CORPORATION

§1311. Short title; purpose

A. This Part shall be known and may be cited as the "Louisiana Utilities Restoration Corporation Act".

B. It is hereby declared by the Louisiana Legislature that the restoration and rebuilding of utility systems after natural disasters using low-cost capital, thereby minimizing the cost to ratepayers, is a valid public purpose. Supporting the financial strength and stability of utility companies that already have restored and rebuilt, partially or completely, their utility systems after natural disasters is a valid public purpose in the best interests of the citizens of the state. The provision of utility services is necessary to the economic welfare of the state and a crucial element in the continued prosperity of Louisiana's citizens. The swift restoration of utility services by utility companies following disasters such as tropical storms, hurricanes, floods, or other natural disasters and terrorist attacks can minimize the devastating effects of such disasters. Financially sound and stable utility companies will be able to restore and rebuild their utility systems promptly without having to incur the expense of providing assurance to contractors, vendors, and creditors that their charges to the utility will be paid and without having to wait to obtain future loans or complete future rate-making proceedings. The legislature finds and declares it to be prudent and in the best interests of the state of Louisiana to consider and make available alternate financing techniques to support the financial strength and stability of utility companies that have undertaken past, and will undertake future, utility system restoration. Therefore, the Louisiana Utilities Restoration Corporation, a nonprofit corporation, may be created, for the purpose of providing an alternate financing mechanism available to the Public Service Commission and the council of the city of New Orleans, as applicable, to attract low-cost capital to finance utility system restoration and capital contributions to financially strengthen and stabilize utilities. The corporation's exercise of powers conferred by this Part is the performance of an essential governmental function, and the corporation shall be a special purpose public corporation and a political instrumentality of the state.

C. The purpose of this Part is to minimize costs charged to ratepayers for system restoration costs. The alternate financing structure contemplated by this Part will enable the corporation to finance, directly or indirectly, system restoration costs with low-cost capital. Financing of system restoration costs pursuant to this Part is hereby recognized to be a valid public purpose. The commission may authorize the issuance of system restoration bonds if the commission finds that the proposed structuring, expected pricing, and anticipated financing costs of the system restoration bonds are reasonably expected to result in lower overall costs to ratepayers as compared to conventional methods of financing or recovering utility system restoration costs. Securitization financings under this Part, if authorized by the commission in its sole discretion, will include a commitment by the utility receiving proceeds therefrom that such proceeds shall be in lieu of recovery of system restoration costs through the regular rate-making process to the extent those costs are financed by such securitization financing proceeds.

D.(1) The system restoration bonds will be solely the obligation of the issuer and will not be a debt of or a pledge of the faith and credit of the state or any political or governmental unit thereof.

(2) The system restoration bonds shall be nonrecourse to the credit or any assets of the state and the commission.

E. System restoration charges, if authorized by the commission in its sole discretion, will be charges imposed by the corporation, and not by a utility.

F. This Part does not in any way limit or impair the commission's plenary jurisdiction over the rates charged and services rendered by the public utilities in this state.

G. This Part does not impose fees or system restoration charges, but instead only authorizes the commission to approve system restoration charges in its discretion.

H. A utility receiving the proceeds of a securitization financing pursuant to this Part shall not be required to provide utility services to the corporation or the state as a result of receiving such proceeds.

Acts 2007, No. 55, §3, eff. June 18, 2007.



RS 45:1312 - Definitions

§1312. Definitions

As used in this Part:

(1) "Ancillary agreement" means any bond, insurance policy, letter of credit, reserve account, surety bond, swap arrangement, hedging arrangement, liquidity or credit support arrangement, or other financial arrangement entered into in connection with the issuance or payment of system restoration bonds.

(2) "Commission" means the Public Service Commission or, solely with respect to an electric or gas utility furnishing electric or natural gas service within the city of New Orleans, the council of the city of New Orleans, as applicable. Each such commission may issue financing orders under this Part pertaining to those utilities subject to that commission's powers of regulation and supervision. The corporation, however, is regulated as provided in R.S. 45:1317.

(3) "Corporation" means the Louisiana Utilities Restoration Corporation.

(4) "Electric utility" means an "electric public utility" as defined in R.S. 45:121 and in addition means any person furnishing electric service within the city of New Orleans.

(5) "Financing costs" means any of the following:

(a) Interest and acquisition, defeasance, or redemption premiums that are payable on system restoration bonds.

(b) Any payment required under an ancillary agreement and any amount required to fund or replenish reserve or other accounts established under the terms of any indenture, ancillary agreement, or other financing documents pertaining to system restoration bonds.

(c) Issuance costs, and any ongoing costs related to supporting, repaying, servicing, and refunding system restoration bonds, including but not limited to servicing fees, accounting and auditing fees, trustee fees, legal fees and expenses, consulting fees, administrative fees, printing and edgarizing fees, financial advisor fees and expenses, SEC registration fees, issuer fees, placement and underwriting fees, capitalized interest, overcollateralization funding requirements, rating agency fees, stock exchange listing and compliance fees, and filing fees.

(d) Costs of establishing, maintaining, and operating the corporation.

(6) "Financing order" means an order of the commission, if granted by the commission in its sole discretion, which allows for all of the following:

(a) The assessment, imposition, and periodic adjustment of system restoration charges by the corporation and the collection thereof by a utility as an agent on behalf of the corporation.

(b) The creation of system restoration property in favor of the corporation and the corporation's transfer thereof.

(c) The issuance of system restoration bonds and the transfer to the corporation of the net proceeds thereof.

(d) The disposition of the proceeds of system restoration bonds.

(7) "Financing party" means any holder of system restoration bonds, any party to or beneficiary of an ancillary agreement, and any trustee, collateral agent, or other person acting for the benefit of any of the foregoing.

(8) "Gas utility" means a local distributing system selling natural gas to retail customers.

(9) "Governing board" means that board of directors of the corporation which is established under R.S. 45:1314 and, where appropriate, any designee of the governing board.

(10) "Issuance costs" means any of the following:

(a) Any initial payment made on issuance of, and any amount required to fund any system restoration sinking fund, reserve or overcollateralization fund, or other fund or account required by the documents pertaining to, system restoration bonds authorized by a financing order.

(b) Any other costs related to issuance of system restoration bonds, including but not limited to trustees fees, legal fees, consulting fees, administrative fees, printing and edgarizing fees, financial advisor fees and expenses, SEC registration fees, issuer fees, placement and underwriter fees, capitalized interest, rating agency fees, stock exchange listing and compliance fees, and filing fees, including costs related to obtaining the financing order. Issuance costs may be, without limitation, costs of the corporation, the issuer, the utility, or the commission.

(11) "Issuer" means any Louisiana public corporation, public trust, or other entity that issues system restoration bonds approved by a financing order.

(12) "Lien creditor" means any of the following:

(a) A creditor that has acquired a lien on the property involved by attachment, sequestration, seizure, levy, or the like.

(b) An assignee for benefit of creditors from the time of assignment.

(c) A trustee in bankruptcy from the date of the filing of the petition.

(d) A receiver in equity from the time of appointment.

(13) "State" means the state of Louisiana.

(14) "Storm" means a named tropical storm or hurricane, ice or snow storm, flood, or other significant weather or natural disaster that occurred during calendar year 2005 or that occurs thereafter.

(15) "Storm damage reserve" means a utility's storm reserve or such other similar reserve established pursuant to order or rule of the commission.

(16) "System restoration activity" means any activity or activities by or on behalf of a utility in connection with the restoration of service associated with utility outages affecting customers of a utility as the result of a storm or storms, including but not limited to mobilization, staging, and construction, reconstruction, replacement, or repair of generation, transmission, distribution, or general plant facilities.

(17) "System restoration bonds" means bonds, notes, certificates of participation, or other evidences of indebtedness that are issued pursuant to this Part by an issuer at the request of the corporation and a utility, and authorized by a financing order, the net proceeds of which are transferred to the corporation and used as provided in this Part, and which are secured by and payable from system restoration property.

(18) "System restoration charge" means the nonbypassable charges, if determined appropriate by the commission and provided for in a financing order, to be assessed by the corporation on, and collected by the utility or other collection agent from, all existing and future customers of a utility, and periodically adjusted, in an amount sufficient at all times to pay the principal of and interest on particular system restoration bonds as the same shall become due and payable, all other financing costs, and any other costs as necessary to otherwise ensure the timely payment of such system restoration bonds, all as the commission may authorize in a financing order.

(19) "System restoration costs" means, if requested by the utility, and as may be approved by the commission, those prudent incremental costs incurred or to be incurred by a utility in undertaking a system restoration activity, including associated carrying costs. If the commission deems appropriate, system restoration costs may include the costs to fund and finance any storm damage reserves. Further, if the commission determines it to be appropriate, system restoration costs may include carrying costs from the date on which the system restoration activity costs were incurred until the date that system restoration bonds are issued.

(20) "System restoration property" means all of the following:

(a) All rights and interests of the corporation arising out of this Part, including the right to receive system restoration charges billed and collected by the utility on the behalf of the corporation as authorized in the financing order, the right to enforce the obligations of the utility to collect and service the system restoration charges, and the right to obtain periodic adjustments to such charges as provided in the financing order and this Part.

(b) All collections, claims, rights to payments, payments, money, or proceeds arising from the rights and interests specified in Subparagraph (a) of this Paragraph, regardless of whether such collections, claims, rights to payments, payments, money, or proceeds are imposed, billed, received, collected, or maintained together with or commingled with other collections, rights to payments, payments, money, or proceeds. System restoration property shall not be an asset of the utility.

(21) "Utility" means an electric utility or a gas utility.

Acts 2007, No. 55, §3, eff. June 18, 2007.



RS 45:1313 - Creation of the Louisiana Utilities Restoration Corporation

§1313. Creation of the Louisiana Utilities Restoration Corporation

A. There is hereby authorized the formation and incorporation of a nonprofit corporation to be known as the "Louisiana Utilities Restoration Corporation", which shall operate to perform the essential governmental function of financing utility system restoration costs in accordance with this Part. The corporation shall perform only those functions consistent with this Part and shall exercise its powers through its governing board established under R.S. 45:1314 and subject to regulation as provided in R.S. 45:1317. The corporation shall be a public corporation and instrumentality of the state as provided in R.S. 45:1325. The corporation, nevertheless, shall be subject to the Public Records Law, R.S. 44:1 et seq.; the Open Meetings Law, R.S. 42:11 et seq.; the Bond Validation Procedures Law, R.S. 13:5121 et seq.; and the Code of Governmental Ethics, R.S. 42:1101 et seq., except as otherwise provided for in this Section. The corporation shall have a legal existence as a public corporate body separate and distinct from the state of Louisiana.

B.(1) Assets of the corporation shall not be considered part of the general fund of the state or any other fund in the state treasury. The state shall not budget for or provide general fund appropriations to the corporation, and the debts, claims, obligations, and liabilities of the corporation shall not be considered to be a debt of the state or a pledge of its credit. The corporation shall be self-funded. Prior to the imposition of system restoration charges, the corporation may accept and expend for its operating expenses, in accordance with the provisions of this Part, such monies as may be received from any source, including financing agreements with the state, a commercial bank, or a utility to finance the corporation's operations until the corporation receives sufficient system restoration property to cover its operating expenses as financing costs, and to repay any short-term borrowing under any such financing agreement.

(2) The corporation shall be prohibited from making charitable contributions or contributions to any political party, political organization, public official, or candidate for public office, whether federal, state, or local in nature.

(3) All compensated employees of the corporation, if any, shall be subject to the provisions of Article X, Section 9 of the Constitution of Louisiana, as if they were employees of the state, except members of the governing board of the corporation.

C.(1) Except as provided in Paragraph (2) of this Subsection, the corporation shall be subject to R.S. 42:11 et seq. and to R.S. 44:1 through 41, and may be considered as if it were a public body for the purpose of those provisions.

(2) The corporation may hold an executive session pursuant to R.S. 42:6 for discussion of one or more of the following, and R.S. 44:1 through 41 shall not apply to any documentary materials as enumerated in R.S. 44:1(A)(2) which relate to any of the following:

(a) Records obtained or generated by an internal auditor pursuant to a routine audit, until the audit is completed or, if the audit is conducted as part of an investigation, until the investigation is closed or ceases to be active. An investigation is considered "active" while the investigation is being conducted with a reasonable, good faith belief that it could lead to the filing of administrative, civil, or criminal proceedings.

(b) Matters reasonably encompassed in privileged attorney-client communications.

(c) Information relating to negotiations for financing or contractual services or transactions, until the conclusion of the negotiations, including without limitation information concerning the potential pricing and marketing of system restoration bonds.

(d) Residential and other utility customer information. The corporation shall fully protect the confidentiality of any customer information provided to it by a utility.

D. The corporation shall be subject to examination by the legislative auditor.

E. The corporation shall be domiciled in the parish of East Baton Rouge.

F. The corporation, as an instrumentality of the state, shall be exempt from Louisiana corporate income taxes and corporation franchise taxes.

G. The corporation shall have the powers, rights, and privileges provided for a corporation organized under the Nonprofit Corporation Law, R.S. 12:201 et seq., subject to the express exceptions and limitations set forth in this Part.

H. An incorporator selected by the secretary of the Public Service Commission shall prepare the articles of incorporation of the corporation under the Nonprofit Corporation Law, R.S. 12:201 et seq., which articles shall be consistent with the provisions of this Part. Notwithstanding any provisions of the Nonprofit Corporation Law, R.S. 12:201 et seq., to the contrary, the articles shall not be required to set forth the names, addresses, and terms of office of the initial directors. The failure to include the initial directors shall not invalidate nor cause the secretary of state to reject the articles.

I. The staff of the Public Service Commission may serve as staff to the corporation under the supervision of the secretary of the Public Service Commission.

J. State officers, departments, and agencies are authorized to render support and services to the corporation within their respective functions, as may be requested by the corporation.

K. The corporation may retain such professionals, financial advisors, and accountants as it may deem necessary to carry out its duties under this Part and may determine their duties and compensation, subject to the approval of the Public Service Commission.

Acts 2007, No. 55, §3, eff. June 18, 2007.



RS 45:1314 - Board of directors of the corporation

§1314. Board of directors of the corporation

A. The governing body of the corporation shall be a board of directors that shall consist of the following seven members, who shall be representative of the state's diverse population as near as practicable:

(1) Two representatives, appointed by the governor, who shall have a background and significant experience in financial affairs.

(2) The state treasurer, or an employee of the Department of the Treasury as his designee.

(3) The chairperson of the House Committee on Commerce, or a member of that committee designated by the chairperson.

(4) The chairperson of the Senate Committee on Commerce, Consumer Protection and International Affairs, or a member of that committee designated by the chairperson.

(5) The secretary of the Public Service Commission, or an employee of the Public Service Commission as his designee.

(6) The president of the council of the city of New Orleans, a member of the council designated by the president, or a designee of the president who shall have a background and significant experience in financial affairs.

B. The members of the board appointed by the governor shall serve at the pleasure of the governor. If any person shall cease to serve in any one of the offices specified in Paragraph (2), (3), (4), (5), or (6) of Subsection A of this Section, that person shall thereby cease to be a member of the board of the corporation, and that person's successor in office shall automatically, and without the necessity of further action by anyone, become a member of the board of the corporation. Notwithstanding R.S. 12:224(B) to the contrary, no board member shall be limited as to the amount of years he may serve on the board.

C. The quorum necessary for transaction of business is hereby established as four members of the board in attendance. All official action of the governing body shall require the favorable vote of a majority of the board members present and voting at any meeting.

D. The members of the board, including those who are officers of the corporation, shall receive no salary, but each member shall be reimbursed for necessary travel and other expenses actually incurred while in attendance at the meetings of the board or on business for the board in accordance with state travel regulations.

E. Except for elected officials who serve on the board, the members of the board shall be confirmed by the Senate. Should any elected official designate a member who is not an elected official, that designee shall be confirmed by the Senate. Members appointed when the Senate is not in session shall serve only until the end of the next regular session, unless confirmed by the Senate. Should the Senate refuse to confirm a member appointed in the interim, then such person shall forfeit the office as of the date on which the Senate refuses to confirm that person.

F. The governing body shall elect from its members annually a chairman, who shall serve as president of the corporation, and a secretary-treasurer of the corporation and may elect one or more vice presidents from its members. The governing body may delegate its powers to the chairman, the secretary-treasurer, or committees of the board, with such standards for the exercise of delegated powers as the governing body may specify and may, to the extent consistent with the rights of financing parties, revoke any such delegation.

Acts 2007, No. 55, §3, eff. June 18, 2007.



RS 45:1315 - Law applicable to board

§1315. Law applicable to board

Members of the board and persons acting on the corporation's behalf, while acting within the scope of their duties or employment, shall not be subject to any personal liability resulting from carrying out the powers and duties conferred on them by this Part and shall have the indemnification rights and shall be deemed covered individuals, as provided in R.S. 13:5108.1, with respect to such actions.

Acts 2007, No. 55, §3, eff. June 18, 2007.



RS 45:1316 - Powers and duties of the corporation

§1316. Powers and duties of the corporation

A. The corporation shall, in each instance subject to the prior authorization of the commission, participate in the financial transactions contemplated by this Part. The corporation shall engage in no other business activities except those activities provided for in this Part and those ancillary and incidental thereto. The corporation shall not apply any proceeds of system restoration bonds or system restoration charges to any purpose not specified in a commission order, or to any purpose in excess of the amount allowed for such purpose in the order, or to any purpose in contravention of the order. The corporation shall be required by the terms of any financing order that provides for the assessment of system restoration charges to either (1) sell such specified system restoration property to an issuer in exchange for the net proceeds of the issuance of system restoration bonds or (2) borrow from an issuer the net proceeds from the issuance of system restoration bonds and pledge such specified system restoration property to the issuer and use the collected system restoration charges to pay the corporation's obligation to the issuer and financing costs. The corporation shall further be required by the terms of any financing order to provide such bond proceeds as a non-shareholder contribution to capital for the public good to the utility collecting such system restoration charges, subject to the conditions and requirements set forth in the financing order, including those described in R.S. 45:1318(C)(5).

B. The governing board of the corporation shall, pursuant to the provisions of this Part, have the power to employ or retain such persons as are necessary to perform the duties of the corporation.

C. The corporation may:

(1) Acquire, sell, pledge, and transfer system restoration property as necessary to effect the purposes of this Part. In connection therewith, the corporation may agree to such terms and conditions as it deems necessary and proper. The corporation may pledge to an issuer specified system restoration property of the corporation pursuant to a financing order to secure the corporation's repayment obligation to the issuer, and the issuer may in turn pledge the corporation's promissory note, and the system restoration property and any other collateral securing such note, together with any other collateral of the issuer provided in the bond documents to secure the payment of system restoration bonds and related financing costs. Alternatively, the corporation may sell to an issuer specified system restoration property of the corporation pursuant to a financing order, which the issuer may in turn pledge, together with other collateral provided in the bond documents, to secure payment of system restoration bonds and related financing costs.

(2) Borrow monies from an issuer of system restoration bonds to effect the purposes of this Part and use the monies from the collection of the pertinent system restoration charges to repay such loans and the related financing costs. In connection therewith, the corporation may agree to such terms and conditions as it deems necessary and proper. The corporation shall not itself have the authority to issue system restoration bonds. The corporation may issue promissory notes to issuers. The corporation further may borrow funds for initial operating expenses as specified in R.S. 45:1313(B).

(3) Sue or be sued in its corporate name. The power to sue includes the power and right to intervene as a party before the commission or any court in this state in any matter involving the corporation's powers and duties.

(4) Negotiate and become a party to such contracts as are necessary, convenient, or desirable to carry out the purposes of this Part.

(5) Engage in corporate actions or undertakings that are permitted for nonprofit corporations in this state and that are not prohibited by, or contrary to, the provisions of this Part.

(6) Perform such other acts as are necessary, convenient, or desirable to effectuate the purposes of this Part.

D. The corporation shall maintain separate accounts and records relating to each utility that is collecting system restoration charges for all charges, revenues, assets, liabilities, and expenses relating to that utility's financing transaction.

E. The governing board of the corporation shall be prohibited from authorizing any rehabilitation, liquidation, or dissolution of the corporation, and no such rehabilitation, liquidation, or dissolution of the corporation shall take effect as long as any system restoration bonds are outstanding unless adequate protection and provision has been made for the payment of the bonds pursuant to the documents authorizing the issuance of the bonds. In the event of any rehabilitation, liquidation, or dissolution, the assets of the corporation shall be applied first to pay all debts, liabilities, and obligations of the corporation, including the establishment of reasonable reserves for any contingent liabilities or obligations, and all remaining funds of the corporation shall be applied and distributed as provided by an order of the commission.

F. The corporation shall prepare an operating budget annually that shall be submitted for approval to the Public Service Commission. If requested by the Public Service Commission, the corporation shall prepare and submit an annual report containing, among other appropriate matters, the annual operating and financial statements of the corporation.

Acts 2007, No. 55, §3, eff. June 18, 2007.



RS 45:1317 - Regulation by the Public Service Commission

§1317. Regulation by the Public Service Commission

A. The Public Service Commission shall regulate the corporation as provided for in this Part with the same plenary regulatory authority as provided under the Constitution of Louisiana with respect to public utilities. Such regulation shall be concomitant with the Public Service Commission's regulation of public utilities. Notwithstanding such regulation, as provided in R.S. 45:1327, the corporation is not a public utility. Although the organization and operations of the corporation shall be regulated exclusively by the Public Service Commission, any financing order pertaining to a utility furnishing utility service within the city of New Orleans shall be issued by the council of the city of New Orleans and be binding on such utility and the corporation.

B. To the extent that R.S. 45:1180 through 1182 permit the commission to recover expenses of examination, such expenses of examination will be charged only to the utility or utilities acting as collection agent for the corporation and on whose bills the charges of the corporation appear. Such expenses of examination will be considered to be legitimate operating expenses of the utility and therefore recovered by the utility from its customers.

Acts 2007, No. 55, §3, eff. June 18, 2007.



RS 45:1318 - Financing orders

§1318. Financing orders

A. A utility may petition the commission for a financing order. The application of the utility shall specify the following:

(1) Set forth any known previously incurred system restoration costs and set forth any storm damage reserve that is proposed to be established or replenished.

(2) Indicate the amount of the costs set forth pursuant to Paragraph (1) of this Subsection that is proposed to be financed using system restoration bonds under this Part.

(3) Estimate to the extent practicable the financing costs related to such system restoration bonds.

(4) Describe and estimate the system restoration charges necessary to pay such system restoration bonds, including any financing costs, and the time period for recovery of such system restoration charges.

B. The commission may grant an application under Subsection A in whole or in part by a financing order, and with such modifications thereto and upon such terms and conditions as the commission prescribes. The corporation shall be a party to the commission's proceedings along with the pertinent utility. The utility shall participate, subject to the commission's procedures, in the design of the proposed system restoration charges.

C. If the commission in its discretion determines that the criteria specified in R.S. 45:1311(C) are met and elects to issue any financing order under this Part, then, in order for a financing order to create system restoration property under this Part, the commission in such financing order shall:

(1) Specify the amount of system restoration costs prudently incurred by a utility and any level of storm damage reserves appropriate for such utility, all whether approved by the commission therein or in a prior order, taking into consideration, to the extent the commission deems appropriate, any other methods used to recover these costs and any insurance proceeds or governmental grants received by the utility or other offsets or credits to those costs, and provide with respect to the estimated amount of financing costs that may be recovered through system restoration charges. The financing order shall require that the utility commit to reduce the system restoration costs eligible for securitization by the amount of any insurance proceeds, federal government grants, or similar source of permanent reimbursement received by the utility before the issuance of the financing order.

(2) Authorize the corporation to impose system restoration charges on the customers of a utility that has such system restoration costs, storm damage reserve, and financing costs approved by the commission in an order, and specify the time period over which such charges may be imposed. This time period may be until the system restoration bonds and financing costs are paid in full. System restoration charges paid under any financing order shall not be considered the revenue of the utility for any purpose, but instead shall be created, assessed, and collected as the property of the corporation pursuant to a state regulatory program, subject to subsequent transfer as authorized by this Part.

(3) Require the corporation to either (a) sell such specified system restoration property to an issuer in exchange for the net proceeds from the issuance of system restoration bonds or (b) pledge such specified system restoration property to the issuer of system restoration bonds as security for repayment of a loan to the corporation by the issuer of the net proceeds from the issuance of such bonds, and use the collections of that system restoration property to repay such loan.

(4) Authorize and require the utility identified in Paragraph (2) of this Subsection to serve as collection agent to collect the system restoration charges and transfer those collected charges to the corporation, the issuer, or a financing party, as appropriate.

(5)(a) Require the corporation to transfer the proceeds of the system restoration bonds received under Paragraph (3) of this Subsection to the utility that is collecting the applicable system restoration charges, for the public good as a non-shareholder contribution to capital, subject to the express conditions and requirements set forth in the financing order that, upon receipt of the contribution by the utility, such utility shall do all of the following:

(i) Set aside in a restricted escrow account, in an amount and manner required by the commission, any monies or investments used to fund the utility's storm damage reserve, and otherwise spend the contributed proceeds solely to purchase securities that shall become a permanent part of the utility's working capital, pending use for other authorized corporate purposes.

(ii) Not seek to recover the system restoration costs approved by that applicable financing order, to the extent of such contribution, from any of its commission-jurisdictional customers.

(iii) Flow through to the benefit of its customers in a manner determined by the commission the amount of any insurance proceeds, federal government grants, or similar source of permanent reimbursement received by the utility after the issuance of the financing order relating to that same system restoration activity and those same system restoration costs.

(b) The financing order shall require that, upon receipt of the contribution by the utility, such utility fully release any claim that the utility has to recover, in any manner, from its commission-jurisdictional customers any of the system restoration costs covered by the financing order to the extent of the amount of such contribution.

(6) Specify and create certain system restoration property of the corporation, which shall be used to pay and secure, either directly after a sale to the issuer or indirectly as security for the loan to the corporation, the system restoration bonds and any associated financing costs as they shall become due.

(7) Provide that the system restoration charges shall be sufficient at all times to pay the scheduled principal of and interest on the system restoration bonds as the same shall become due and payable and all other financing costs and, if determined appropriate by the commission, establish a formulaic true-up mechanism requiring that the system restoration charges be reviewed and adjusted at least annually, in order to correct any overcollection or undercollection during the period after the issuance or preceding adjustment and to ensure the projected recovery of amounts sufficient to provide timely payment of the scheduled principal of and interest on the pertinent system restoration bonds and all other financing costs.

(8) Provide and pledge that after the issuance of system restoration bonds authorized thereby, a financing order is irrevocable until the indefeasible payment in full of the system restoration bonds and the financing costs. The financing order shall provide that, except as provided in Subsection F of this Section or to implement any true-up mechanism adopted by the commission as described in Paragraph (7) of this Subsection, the commission may not amend, modify, or terminate the financing order by any subsequent action or reduce, impair, postpone, terminate, or otherwise adjust system restoration charges approved in the financing order.

(9) Provide that the financing order shall remain in effect and unabated, notwithstanding the reorganization, bankruptcy, or other insolvency proceedings, or merger or sale, of the applicable utility or its successors or assignees.

(10) Provide that any successor to a utility, whether pursuant to any reorganization, bankruptcy, or other insolvency proceeding, or whether pursuant to any merger or acquisition, sale or other business combination, or transfer by operation of law, as a result of utility restructuring or otherwise, shall perform and satisfy all obligations of the utility under any related commission order in the same manner and to the same extent as the utility, including collecting and paying to the person entitled to receive the revenues, collections, payments, or proceeds of the system restoration property. Nothing in this Section is intended to limit or impair any authority of the commission concerning the transfer or succession of interests of utilities.

(11) Include terms satisfactory to the commission in its discretion ensuring that the imposition and collection of system restoration charges authorized in the financing order shall be nonbypassable to the fullest extent consistent with the Constitution of Louisiana and the commission's jurisdiction. If determined appropriate by the commission and provided for in a financing order, such nonbypassable charges shall be imposed by the corporation on, and be a part of, all customer bills and be collected by a utility or its successors or assignees, or other collection agent, on behalf of the corporation through a charge which may be collected in the same manner as the utility's base rates or in any other manner deemed appropriate by the commission, for the time period specified in the financing order, paid by existing and future customers, including as to an electric utility all customers for and with regard to all electric load directly or indirectly connected to electric facilities of the electric utility or its successors or assignees under rate schedules or special contracts authorized or approved by the commission. The commission may provide for payment of such nonbypassable charges even if the customer elects to purchase electricity or gas from an alternative supplier, including as a result of a fundamental change in the manner of regulation of public utilities in this state.

D. The commission may include any other conditions and provisions in a financing order that the commission considers appropriate and that are not inconsistent with this Part, with respect to any matters pertaining to and within the Public Service Commission's constitutional jurisdiction over utilities and plenary power to regulate utilities or such other jurisdiction as may be conferred on the commission by law or, in the case of the council of the city of New Orleans, otherwise provide with respect to any matters pertaining to and within its home rule charter or other lawful regulatory jurisdiction and authority over utilities providing service within the city of New Orleans. Such conditions and provisions may include how amounts collected from a customer shall be allocated between the corporation's system restoration charges and other charges by the utility on the customer's bill, and whether the system restoration charges are to be shown as a separate line item on individual customer bills.

E. After the issuance of a financing order, the corporation shall arrange for the issuance of system restoration bonds as specified in the financing order by an issuer selected by the corporation and approved by the commission. The corporation shall enter into a sale or loan transaction with the issuer and then transfer the net proceeds of such system restoration bonds received by the corporation to the pertinent utility as a non-shareholder contribution to capital as provided in R.S. 45:1322.

F. The commission may commence a proceeding and issue a subsequent financing order that provides for the refinancing, retiring, or refunding of system restoration bonds issued pursuant to the original financing order, to the extent consistent with the original financing order and the terms of the authorized system restoration bonds issued thereunder, or that provides with respect to any excess collections, to the extent consistent with Paragraph (C)(7) of this Section. Effective on retirement of the refunded system restoration bonds and the issuance of new system restoration bonds, the commission may adjust the related system restoration charges of the corporation accordingly or establish substitute system restoration charges.

G. System restoration bonds issued pursuant to a financing order shall not be the debt of the utility. System restoration charges paid and collected under any financing order shall not be considered the revenue or property of the utility for any purpose. The utility shall not have any beneficial interest or claim of right in such system restoration charges or in any system restoration property.

H. A financing order may grant the corporation limited discretion, subject to a deadline and other limitations and conditions as determined by the commission, such as that no system restoration charges be collected from customers until system restoration bonds are issued, regarding when to request the issuer to cause the system restoration bonds to be issued. If changed circumstances warrant, the corporation also may request authority from the commission to be granted the right upon request of the utility to have the issuer postpone or cancel the proposed issuance of the system restoration bonds.

I. All financing orders by the commission shall be operative and in full force and effect from the time fixed for them to become effective by the commission.

J. An aggrieved party or intervenor may as its sole remedy, within fifteen days after the financing order or a supplemental order made by the commission becomes effective, file in the district court of the domicile of the commission, a petition setting forth the particular cause of objection to the order complained of. When a timely application for a rehearing has been made at the commission, the fifteen-day time period for such appeal does not commence until the effective date of the commission order disposing of the rehearing application. Inasmuch as delay in the determination of the appeal of a financing order may delay the issuance of system restoration bonds, thereby diminishing savings to customers which might be achieved if such bonds were issued as contemplated by a financing order, all such cases shall be given precedence over all other civil cases in the court and shall be heard and determined as speedily as possible. No appeal to the supreme court shall be allowed unless the petition therefor is filed within fifteen days from the date on which the judgment of the district court is entered and only if the party taking the appeal has the record certified to the supreme court and his brief filed therein within twenty days from the date on which the judgment of the district court is entered. Review on appeal from the Public Service Commission otherwise shall be in accordance with R.S. 45:1193 through 1195. However, the immediately preceding two sentences of this Subsection shall have no application to appeals of any order of the council of the city of New Orleans, which shall proceed in the manner provided therefor by applicable law.

Acts 2007, No. 55, §3, eff. June 18, 2007.



RS 45:1319 - System restoration property

§1319. System restoration property

A. All system restoration property that is specified in a financing order shall constitute an existing, present property right of the corporation, constituting an individualized, separate, incorporeal movable susceptible of ownership, sale, assignment, transfer, pledge, and security interest, including without limitation for purposes of contracts concerning sale of property and pledges of and security interests in property, notwithstanding that the value of such property and the imposition and collection of system restoration charges depend on future acts such as the utility performing its collection agent functions relating to the collection of system restoration charges and on future electricity or gas consumption. Such property shall exist whether or not the revenues or proceeds arising from the property have been billed, have accrued, or have been collected and notwithstanding the fact that the value or amount of such property is or may be dependent on the future provision of service to customers by the utility or its successors or assignees and the future consumption by customers of electricity or gas. System restoration property created by a financing order shall be a vested contract right, and such financing order shall create a contractual obligation of irrevocability by the commission in favor of the corporation and its transferees, including an issuer and financing parties.

B. System restoration property specified in a financing order shall continue to exist until the system restoration bonds issued pursuant to the financing order are paid in full and all financing costs of the bonds have been recovered in full.

C. The system restoration property specified in a financing order may be sold to an issuer by the corporation, or may be pledged to an issuer by the corporation to secure the corporation's payment to the issuer of monies sufficient to pay the system restoration bonds issued as contemplated by the financing order and financing costs. Each such sale or pledge by the corporation is considered to be a transaction in the ordinary course of business.

D. The utility shall have no ownership or beneficial interest in nor any claim of right in the system restoration property, other than the obligation to collect the system restoration charges as agent of the corporation, issuer, or financing party, as applicable, and transfer those charges to the corporation, issuer, or financing party entitled to receive those charges, all as directed in any financing order.

E. To the extent provided in a financing order, the interest of the corporation or a transferee in system restoration property specified in the financing order is not subject to setoff, counterclaim, surcharge, or defense by the utility or by any customer of the utility, or in connection with a bankruptcy of the utility or any other person.

F. The description of system restoration property being sold or assigned in any sale agreement, purchase agreement, or other transfer agreement, or being pledged or encumbered in any security agreement, pledge agreement, or other security document, is sufficient only if such description refers to the specific financing order that created the system restoration property and states that such agreement covers all or part of such system restoration property described in such financing order. This Subsection applies to all purported sales, assignments, or transfers of, and all purported liens or security interests in, system restoration property, regardless of whether the related sale agreement, purchase agreement, other transfer agreement, security agreement, pledge agreement, or other security document was entered into, or any financing statement was filed, before or after the effective date of this Part.

G. System restoration property shall be an individualized, separate, incorporeal movable susceptible of ownership, sale, assignment, transfer, pledge, and security interest encumbrance, notwithstanding any of the following:

(1) That notice is not given to utility customers that the system restoration property is owned by the corporation or a transferee and that the utility or another entity if applicable is acting as a collection agent for the corporation, issuer, or financing party.

(2) That the system restoration charges are not shown as a separate line item on individual utility bills.

(3) That funds arising from the collection of system restoration charges by the utility as collection agent are commingled with other monies of the utility prior to the utility's transfer as collection agent of such funds to the corporation, issuer, or financing party.

H. If there is a default on system restoration bonds, upon application by an interested party, and without limiting any other remedies available to the applying party, a court shall order the sequestration and payment of the monies arising from the system restoration property to the person entitled to receive such monies. Any such order shall remain in full force and effect notwithstanding any reorganization, bankruptcy, or other insolvency proceedings with respect to the utility or its successors or assignees.

Acts 2007, No. 55, §3, eff. June 18, 2007.



RS 45:1320 - Sale of property

§1320. Sale of property

The sale and assignment of system restoration property is governed by this Section. All of the following shall apply to a sale and assignment under this Section:

(1) The sale of system restoration property by the corporation to an issuer that the parties have in the governing contract expressly stated to be a sale is an absolute transfer and true sale of, and not a security interest in, the transferor's right, title, and interest in, to, and under the system restoration property. For all purposes, the parties' characterization of a transaction as a sale of an interest in system restoration property shall be conclusive that the transaction is a true sale and that ownership has passed to the issuer characterized as the purchaser, regardless of whether the issuer has possession of any documents evidencing or pertaining to the interest. After such a transaction, such system restoration property is not subject to any claims of the corporation or the corporation's creditors, other than creditors holding a prior security interest in that system restoration property perfected in accordance with this Part.

(2) The characterization of the sale and assignment as a true sale or other absolute transfer under Paragraph (1) of this Section and the corresponding characterization of the issuer's property interest shall be determinative and conclusive irrespective of, and is not affected or impaired by, the existence of any of the following circumstances:

(a) Commingling of amounts arising with respect to the system restoration property with other amounts.

(b) The retention by the corporation of an entitlement to any surplus in the system restoration property.

(c) The utility acting as the collector of the system restoration charges.

(d) The contrary or other treatment of the sale and assignment, for tax, financial reporting, or other purposes.

(e) The granting or providing to holders of the system restoration bonds of a preferred right to the system restoration property, or credit enhancement with respect to the system restoration bonds.

(3) The ownership of an interest in system restoration property is voluntarily transferred by a contract between the owner and the assignee that purports to transfer the ownership of that interest. Unless otherwise provided, the transfer of ownership takes place between the parties as soon as there is written agreement on the interest, the purchase price is fixed, and the financing order has been issued. Such transfer shall be perfected and take effect against all third parties, including without limitation subsequent lien creditors when the transfer has become effective between the parties and when the pertinent utility collecting the system restoration charge has been given notice of the sale or assignment. Delivery of such an interest in system restoration property shall take place by operation of law upon such notice.

(4) The giving of notice to the pertinent utility shall be the only method of perfecting a sale or assignment of system restoration property. The sale or assignment of an interest in system restoration property perfected by such notice is effective against the customers owing payment of the system restoration charges, creditors of the transferor, subsequent transferees, and all other third persons, notwithstanding the absence of actual knowledge of or notice to the customers of the utility of the sale or assignment.

(5) The priority of the conflicting ownership interests of assignees in the same interest or rights in any system restoration property is determined as follows:

(a) Conflicting perfected interests or rights of assignees rank according to priority in time of perfection by notice.

(b) A perfected interest or right of an assignee has priority over a conflicting unperfected interest or right of an assignee.

(c) A perfected interest or right of an assignee has priority over a person who becomes a lien creditor after the perfection of such assignee's interest or right.

(6) The priority of a sale or assignment perfected under this Section is not impaired by any later modification of the financing order or system restoration property or by the commingling of funds arising from system restoration property with other funds. Any other security interest that may apply to those commingled funds shall be terminated when those funds are transferred to a segregated account for the assignee or a financing party. If system restoration property has been transferred to an assignee or financing party, the utility or other person serving as collection agent shall hold any proceeds of that property as a mandatary and fiduciary and deliver such proceeds to the assignee or financing party.

(7) No customer of a utility owing payment of a system restoration charge may, by agreement with the utility or otherwise, prohibit, restrict, or require the consent of such customer to the assignment, pledge, or transfer of the system restoration charge.

Acts 2007, No. 55, §3, eff. June 18, 2007.



RS 45:1321 - Bonds

§1321. Bonds

A. A utility desiring the issuance of system restoration bonds pursuant to a financing order shall make an application therefor to the commission under R.S. 45:1318. The proceeds of such system restoration bonds shall be disbursed solely as provided in this Part. The proceeds of the system restoration bonds issued under this Part shall be used solely for the purposes provided for in this Part, including financing costs of such bonds.

B. System restoration bonds issued pursuant to a financing order under this Part shall not be the debt of the utility. System restoration charges paid and collected under any financing order shall not constitute the revenue or property of the utility. System restoration bonds shall be nonrecourse to the credit or any assets of the utility, other than the utility's obligation as collection agent to collect and remit the system restoration charges as specified in the pertinent financing order.

C. The corporation shall either sell the system restoration charges and other system restoration property available to the corporation to the issuer, for the issuer to use as the source of revenue for payment of the system restoration bonds, or pledge the system restoration property to the issuer as security for the corporation's loan payment obligation and use the collections on the system restoration charges as the source of revenue for such loan repayment.

D. The issuer shall pledge to the financing parties either the system restoration property purchased by the issuer, or the loan payment obligation owing by the corporation to the issuer together with all rights of the corporation pledged to the issuer in the system restoration charges and other system restoration property available to the corporation, as the source of revenue for payment of and to secure system restoration bonds and related financing costs. The issuer shall make such pledge pursuant to the procedures of Chapter 13 of Title 39 of the Louisiana Revised Statutes of 1950, and shall use such revenue to pay any current or other obligations on system restoration bonds issued by the issuer even if no event of default has occurred under the bonds.

E. For purposes of this Part, the corporation is deemed to be a public entity and subject to the provisions of R.S. 10:9-109(c)(2) and R.S. 39:1421(2) and 1430.1.

F. For purposes of R.S. 39:1430.1, system restoration property, including without limitation rights under a financing order and proceeds from collections of system restoration charges, shall be deemed to be revenues and contract rights under that statute and be subject to the provisions of that statute. The pledge and security interest granted by the issuer or the corporation in system restoration property pursuant to this Part shall be valid, perfected, and enforceable against the owner of the system restoration property and all third parties from the time when the pledge is made, without any notice or filing of any kind. This pledge and security interest shall secure all obligations, then existing or thereafter arising, provided in the pledge. A perfected pledge and security interest in system restoration property is a continuously perfected privilege and security interest in all revenues and proceeds arising with respect thereto, whether or not the revenues or proceeds have accrued. Conflicting pledges, if allowed, shall rank according to priority in time of perfection.

G. All bonds under this Section shall be approved by the State Bond Commission.

H. System restoration bonds may be issued in accordance with the statutes and constitutional provisions applicable to an issuer, but in no event shall any system restoration bonds constitute a debt or a general obligation of the state or any of its political subdivisions or agencies or a charge on their full faith and credit. An issue of system restoration bonds does not, directly or indirectly or contingently, obligate the state or any agency or political subdivision to levy any tax or make any appropriation for payment of the bonds, other than for paying system restoration charges in their capacity as consumers of electricity or gas. Under no circumstances shall it be construed that the full faith and credit of the state of Louisiana, or the city of New Orleans, as applicable, be used to secure the bonds issued under this Section. Any offering documents associated with any debts under this Section shall clearly state that the bonds are not secured by the full faith and credit nor the taxing power of the state or the city of New Orleans, as applicable.

I. System restoration bonds shall be legal investments for all governmental units, financial institutions, insurance companies, fiduciaries, and other persons that require statutory authority regarding legal investment.

J. System restoration bonds may be structured and issued using both an expected maturity and a legal, final maturity.

K. The public purpose of system restoration bonds is to finance, directly or indirectly, the acquisition or replacement of capital assets or permanent working capital of a utility in order to support its financial strength and stability as part of a regulatory program intended to minimize the rates charged by utilities.

Acts 2007, No. 55, §3, eff. June 18, 2007.



RS 45:1322 - Corporation funds

§1322. Corporation funds

A. The corporation's monies shall be maintained by the corporation as a separate and special fund, separate and apart from the general fund of the state. Unexpended amounts remaining in the corporation's fund at the end of a fiscal year shall not lapse into the state general fund, and any interest earned or investment earnings on amounts in the corporation's fund shall be deposited into such fund, to the credit of the appropriate account.

B. The expenditure of money by the corporation shall be under the direction of the governing board and the regulation of the commission, and such monies shall be paid by the corporation only in accordance with R.S. 45:1316(A) and as approved by the commission pursuant to procedures established by commission regulations or orders, as applicable.

C. There shall be created separate accounts by the corporation for each utility that is collecting system restoration charges on behalf of the corporation. The net proceeds of system restoration bonds issued pursuant to a financing order transferred to the corporation shall be allocated to the account of the utility collecting such system restoration charges pursuant to a financing order, as requested by the utility and approved by the commission.

D. Immediately upon the deposit to the corporation's fund of the proceeds of the system restoration bonds transferred to the corporation, a utility shall be entitled to request disbursements by the corporation from the appropriate account of the fund in the amount of system restoration costs that have been approved by the commission, and the corporation shall grant such request consistent with the terms of the commission's order and R.S. 45:1316(A).

E. The primary purpose of this Part being to serve the public good and to benefit the public as a whole as part of a regulatory program intended to minimize the rates charged by utilities and to strengthen the financial position of utilities that have restored and rebuilt their systems, any disbursements by the corporation pursuant to this Section to a utility are intended to be non-shareholder contributions to the capital of the utility that promote the general welfare of the citizens of the state. Such disbursements are not payments for any service provided by the utility to the corporation or the utility's customers. Further, such disbursements are not payments in the nature of insurance or otherwise as direct compensation for losses by the utility from storms. Instead, such disbursements shall be made only in exchange for the utility's commitment contained in the financing order as described in R.S. 45:1318(C)(5).

Acts 2007, No. 55, §3, eff. June 18, 2007.



RS 45:1323 - State pledge; corporation pledge

§1323. State pledge; corporation pledge

A. For purposes of this Section, the term "bondholder" means a person who holds a system restoration bond, including in book entry form.

B. The state and the Louisiana Legislature each pledge and agree with the corporation, the bondholders, and other financing parties that, until the system restoration bonds and any ancillary agreements have been paid and performed in full, the state and the Louisiana Legislature shall not do any of the following:

(1) Alter the provisions of this Part which authorize the commission to create an irrevocable contract right by the issuance of a financing order, to create system restoration property, and to make the system restoration charges imposed by a financing order irrevocable, binding, and nonbypassable charges.

(2) Take or permit any action that impairs or would impair the value of system restoration property.

(3) In any way impair the rights and remedies of the corporation, an issuer, such bondholders, or financing parties, or the security for such bonds or ancillary agreements.

(4) Except for adjustments under any true-up mechanism established by the commission, reduce, alter, or impair system restoration charges that are to be imposed, collected, and remitted for the benefit of the corporation, an issuer, the bondholders, and other financing parties, as applicable, until any and all principal, interest, premium, financing costs and other fees, expenses, or charges incurred, and any contracts to be performed, in connection with the related system restoration bonds have been fully paid and discharged.

C. The corporation shall pledge to and agree with the issuer, for the benefit of the issuer, the bondholders, and other financing parties, that until the system restoration bonds and any ancillary agreements have been paid and performed in full, the corporation shall not do any of the following:

(1) Take or permit any action that impairs or would impair the value of system restoration property.

(2) In any way impair the rights and remedies of the issuer, such bondholders, or financing parties, or the security for such bonds or ancillary agreements.

(3) Except for adjustments under any true-up mechanism established by the commission, reduce, alter, or impair system restoration charges that are to be imposed, collected, and remitted for the benefit of the issuer, the bondholders, and other financing parties, as applicable, until any and all principal, interest, premium, financing costs and other fees, expenses, or charges incurred, and any contracts to be performed, in connection with the related system restoration bonds have been fully paid and discharged.

D. The provisions of R.S. 12:202.1 shall not apply to the corporation.

E. Any issuer that issues system restoration bonds may include the pledge specified in Subsections B and C of this Section and in R.S. 45:1318(C)(8) in the bonds and related documentation.

Acts 2007, No. 55, §3, eff. June 18, 2007.



RS 45:1324 - Limitation on bankruptcy

§1324. Limitation on bankruptcy

A. Prior to the date that is two years and one day after which the corporation no longer has any payment obligation to any issuer of any system restoration bonds outstanding, the corporation is prohibited from filing and shall have no authority to file a voluntary petition under the Federal Bankruptcy Code, as it may, from time to time, be in effect, and neither any public official nor any organization, entity, or other person shall authorize the corporation to be or to become a debtor under the Federal Bankruptcy Code during such period. The provisions of this Section shall be part of any contractual obligation owed to the holders of system restoration bonds issued under this Part. Any such contractual obligation shall not subsequently be modified by state law during the period of the contractual obligation, and the state of Louisiana and the Louisiana Legislature hereby covenant with the holders that the state and any public instrumentality thereof and the Louisiana Legislature shall not limit or alter the denial of authority under this Section during the period referred to in this Subsection.

B. The corporation is a public corporation and an instrumentality of the state and is subject to the provisions of R.S. 13:4741 and R.S. 39:619 through 622.

Acts 2007, No. 55, §3, eff. June 18, 2007.



RS 45:1325 - Corporation status; tax exempt

§1325. Corporation status; tax exempt

A. The corporation shall be a public corporation and an instrumentality of the state. The corporation's purpose and function is an integral part of the state. The corporation shall be exempt from any state corporate income tax and corporate franchise tax. The system restoration charges, their collection, their sale and transfer, and the income therefrom shall at all times be free from taxation of every kind by the state and any political subdivision or other instrumentality thereof. However, the corporation is not and shall not be deemed a department, unit, agency, board, or commission of the state nor a political subdivision. All debts, claims, obligations, and liabilities of the corporation, whenever and however incurred, shall be the debts, claims, obligations, and liabilities of the corporation only, and not of the state, its agencies, officers, or employees. System restoration charges authorized by the commission shall be regulatory fees designed to implement a regulatory program for the public good and shall not be considered taxes intended to raise revenue for the maintenance of government or governmental services. Corporation funds shall not be considered part of the general fund of the state, and the state shall not budget for or provide general fund appropriations to the corporation.

B. Any system restoration bonds issued under the provisions of this Part by the issuer on behalf of the corporation, their transfer, and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation of every kind by the state and any political subdivision or other instrumentality thereof.

C. Because it is essential for the corporation to have the maximum financial resources to provide contributions as described in this Part following catastrophic natural disasters, it is the intent of the legislature that the corporation, as an instrumentality of the state, be exempt from federal income taxation.

Acts 2007, No. 55, §3, eff. June 18, 2007.



RS 45:1326 - Full authority

§1326. Full authority

A. The provisions of this Part shall be deemed to be complete, additional, and alternative authority and to provide the full method for the exercise of the powers herein granted and accomplishment of the things authorized hereby and shall be regarded as supplemental and additional to powers conferred by other laws. This Part and all powers granted hereby shall be liberally construed to effectuate its and their purposes. All rights and powers herein granted by this Part shall be cumulative with those derived from other sources and shall not, except as expressly stated herein, be construed in limitation thereof. In issuing system restoration bonds, an issuer may avail itself of the provisions of the statutes and the Constitution of Louisiana applicable to that issuer. This Part establishes a supplemental method of financing and does not limit the right of a utility to finance or otherwise recover system restoration costs by other methods as may be approved pursuant to the commission's legal authority instead of a financing order issued under this Part.

B. To the extent that the commission has made a determination of eligible system restoration costs of a utility before the effective date of this Part, that determination may provide the basis for the utility's application for a financing order pursuant to this Part. Further, to the extent that a utility has made application for a determination of eligible system restoration costs before the effective date of this Part, that application may provide the basis in part for the commission's financing order pursuant to this Part.

Acts 2007, No. 55, §3, eff. June 18, 2007.



RS 45:1327 - Status of corporation

§1327. Status of corporation

The corporation, any issuer, and any financing party shall not be considered a utility or person providing electric service or natural gas service by virtue of engaging in the transactions described in this Part. The corporation is not an agent of any utility.

Acts 2007, No. 55, §3, eff. June 18, 2007.



RS 45:1328 - Commission jurisdiction

§1328. Commission jurisdiction

Nothing in this Part is intended to be nor shall be construed to constitute any limitation, derogation, or diminution of the jurisdiction or authority of the commission provided by law, including that provided in or exercised by the Public Service Commission pursuant to the Constitution of Louisiana or the council of the city of New Orleans pursuant to its home rule charter.

Acts 2007, No. 55, §3, eff. June 18, 2007.



RS 45:1351 - RADIO AND TELEVISION

CHAPTER 10. RADIO AND TELEVISION

§1351. Civil liability of station owner, licensee or operator for defamation

The owner, licensee or operator of a visual or sound radio broadcasting station or network of stations, and the agents or employees of any such owner, licensee or operator, shall not be liable for damages for defamatory statement published or uttered in or as a part of a visual or sound radio broadcast, by one other than such owner, licensee or operator, or agent or employee thereof, unless it shall be alleged and proved by the complaining party, that such owner, licensee, operator or such agent or employee, has failed to exercise due care to prevent the publication or utterance of such statement in such broadcast.

Acts 1950, No. 468, §1.



RS 45:1352 - Defamatory statements by or on behalf of, or in opposition to, candidate for public office

§1352. Defamatory statements by or on behalf of, or in opposition to, candidate for public office

In no event, shall any owner, licensee or operator, or the agents or employees of any such owner, licensee or operator of such a station or network of stations be held liable for damages for any defamatory statement uttered over the facilities of such station or network by or on behalf of, or in opposition to, any candidate for public office.

Acts 1950, No. 468, §2.



RS 45:1353 - Damages recoverable for defamatory statements

§1353. Damages recoverable for defamatory statements

In any action against any owner, licensee or operator, or the agents or employees of any owner, licensee or operator, of a visual or sound radio broadcasting station or network of stations for damages for any defamatory statement published or uttered in or as a part of a visual or sound radio broadcast, the complaining party shall be allowed only such actual damages as he may prove.

Acts 1950, No. 468, §3.



RS 45:1354 - Responsibility of persons making defamatory statements

§1354. Responsibility of persons making defamatory statements

This Chapter is not intended to change the responsibility under the laws of this state, of any person or persons for any defamatory utterance made by such person or persons over a visual or sound radio broadcasting station or network of stations.

Acts 1950, No. 468, §4.



RS 45:1355 - Disasters; deaf and hearing-impaired persons informed

§1355. Disasters; deaf and hearing-impaired persons informed

A. During any time of a disaster, or threat of a disaster, television stations shall transmit information or instructions in connection with the disaster, or threat of disaster, to deaf and hearing-impaired persons by scrolling or other appropriate means of communication in order to provide such persons with the same information or instructions as is provided to hearing persons.

B. For purposes of this Section, "disaster" means occurrence or imminent threat of widespread or severe damage, injury, or loss of life or property resulting from any natural or man-made cause, including but not limited to hurricane, tornado, storm, flood, high water, wind driven water, tidal wave, earthquake, landslide, mudslide, fire, explosion, hostile military actions, or other disasters.

Acts 1993, No. 1007, §1.



RS 45:1361 - Short title

CHAPTER 10-A. CONSUMER CHOICE FOR TELEVISION ACT

§1361. Short title

This Chapter shall be known and may be cited as the "Consumer Choice for Television Act."

Acts 2008, No. 433, §1.



RS 45:1362 - Legislative findings

§1362. Legislative findings

A. The Legislature of Louisiana finds and declares that it is the policy of this state to increase competition for cable services and video services throughout the state in order to provide the widest possible diversity of information and new resources to the general public and to encourage economic development in this state. Increased competition in cable services and video services not only provides consumers with more choice, better prices, and better services, but also encourages and speeds the deployment of new communication technologies to the public. The technology used to deliver cable and video service is not constrained or limited by local governmental subdivision boundaries. Accordingly, it is appropriate for the legislature to review and update the policy of this state with regard to these services and to protect the health, safety, and welfare of Louisiana citizens.

B. The Legislature of Louisiana finds that reforming and streamlining the current system of regulating cable services and video services will relieve consumers of unnecessary costs and burdens, encourage investment in advanced networks, and promote deployment of advanced and innovative services that provide competitive choices for consumers. The Legislature of Louisiana further finds that a streamlined procedure for granting and renewing cable service and video service franchises will provide statewide uniformity to allow functionally equivalent services to compete fairly and to allow new consumer services to be deployed more quickly.

C. The Legislature of Louisiana further finds that it is in the best interests of consumers of video programming services that access to the public rights-of-way for the provision of cable and video services to be provided on a non-exclusive, nondiscriminatory basis, that such access not be unreasonably denied, and that the fees and charges applied to video programming providers be equitable regardless of the technology used.

D. The Legislature of Louisiana intends that this Chapter provide uniform regulation of cable and video service franchising. Therefore, the Legislature of Louisiana intends that the Chapter occupy the entire field of cable and video service franchising regulation in the state of Louisiana and, except as provided herein, shall preempt any ordinance, resolution, or similar matter adopted by a local governmental subdivision that purports to address cable or video service franchising or regulation. This Chapter is enacted pursuant to the police powers ultimately reserved to the state by Article VI, Section 9 of the Constitution of Louisiana.

E. The Legislature of Louisiana does not intend that the "opt-in" right afforded by R.S. 45:1365 shall release any indebtedness, liability or obligation that is owed to the state, a parish, or a municipality at the time that an incumbent service provider exercises those rights. If a court should determine that R.S. 45:1365 has the effect of releasing an indebtedness, liability or obligation in contravention of Article VII, Section 15 of the Constitution of Louisiana, then it is the intent of the legislature that R.S. 45:1365 be severed from this Chapter so that the remaining provisions can remain in full force and effect.

Acts 2008, No. 433, §1.



RS 45:1363 - Definitions

§1363. Definitions

When used in this Chapter:

(1) "Cable service" means the one-way transmission to subscribers of video programming or other programming service and any subscriber interaction required for the selection or use of such video programming or other programming service, but shall not include any video programming provided by a commercial mobile service provider.

(2) "Cable service provider" means any person or entity that provides cable service over a cable system and directly or through one or more affiliates owns a significant interest in such cable system, or who otherwise controls or is responsible for, through any arrangement, the management and operation of such system.

(3) "Cable system" means a facility consisting of a set of closed transmission paths and associated signal generation, reception, and control equipment that is designed to provide cable service which includes video programming and which is provided to multiple subscribers within a community but does not include the following facilities or systems:

(a) A facility that serves only to retransmit the television signals of one or more television broadcast stations.

(b) A facility that serves subscribers without using any public right of way.

(c) A facility of a common carrier which is subject, in whole or in part, to common carrier regulation, except that such facility shall be considered a cable system to the extent the facility is used in the transmission of video programming directly to subscribers, unless the extent of such use is solely to provide interactive on-demand services.

(d) An open video system to the extent the system is deemed under federal law not to be a cable system.

(e) Any facilities of an electric utility used solely for operating its electric system.

(4) "Certificate" means the certificate of franchise authority issued by the secretary of state to a person or entity to provide cable service or video service in this state.

(5) "Commercial mobile service provider" means an interconnected radio communication service carried on between mobile stations or receivers and land stations, and by mobile stations communicating among themselves, provided for profit and to the public or to a substantial portion of the public.

(6) "Franchise" means an initial authorization, or renewal of an authorization, issued by a franchising authority regardless of whether the authorization is designated as a franchise, permit, license, resolution, contract, certificate, agreement, or otherwise, that authorizes the construction and operation of a cable system, or other wireline facilities used to distribute video programming services, in the public rights of way.

(7) "Franchise authority" means any governmental entity empowered by federal, state, or local law to grant a franchise for cable service or video service.

(8) "Gross revenues" means all revenues received from subscribers for the provision of cable service or video service, including franchise fees and all revenues received from non-subscribers for advertising disseminated through cable service or video service and home shopping services. Gross revenues shall not include all of the following items:

(a) Amounts billed and collected from subscribers to recover any tax, surcharge, or governmental fee.

(b) Any revenue not actually received, even if billed, such as bad debt.

(c) Any revenue received by any affiliate or any other person in exchange for supplying goods or services to the cable service provider or video service provider.

(d) Any amounts attributable to refunds, rebates, or discounts.

(e) Any revenues from late fees, returned check fees, or interest.

(f) Any revenues from sales or rental of property, except such property the subscriber is required to buy or rent exclusively from the cable service provider or video service provider to receive cable service or video service.

(g) Any revenues from services provided over the cable system or other wireline facilities used to distribute video programming services that are not classified as cable services or video services including without limitation revenue received from telecommunications services, information services but not excluding cable services or video services, Internet access services, and directory or Internet advertising revenues, including but not limited to yellow pages, white pages, banner advertisements, and electronic publishing advertising. Where the sale of any non-cable service or non-video service is bundled with the sale of one or more cable services or video services and sold for a single non itemized price, the term "gross revenues" shall include only those revenues that are attributable to cable services or video services based on the provider's books and records.

(h) Any revenues from sales for resale with respect to which the purchaser is required to pay a franchise fee, provided the purchaser certifies in writing that it will resell the service and pay a franchise fee with respect thereto.

(i) Any amounts attributable to a reimbursement of costs, including but not limited to the reimbursements by programmers of marketing costs incurred for the promotion or introduction of video programming.

(j) Any revenues from providing or maintaining inside wiring.

(9) "Incumbent service provider" means any cable service provider or video service provider providing cable service or video service in a particular municipality or unincorporated area of a parish on August 15, 2008.

(10) "Local governmental subdivision" means any parish or municipality.

(11) "Predecessor" shall include but not be limited to any entity that directly or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with a person receiving, obtaining, or operating under a municipal or parish cable franchise through merger, sale, assignment, restructuring, or any other type of transaction.

(12) "Public right of way" means the area on, below, or above a public roadway, highway, street, public sidewalk, alley, or waterway.

(13) "Video programming" means programming provided by, or generally considered comparable to programming provided by, a television broadcast station.

(14) "Video service" means video programming services provided through wireline facilities located at least in part in the public rights of way without regard to delivery technology, including Internet protocol technology. "Video service" shall not include any video programming provided by a commercial mobile service provider as defined in this Section or video programming provided as part of a service that enables users to access content, information, e-mail, or other services offered over the public Internet.

(15) "Video service provider" means any entity providing video service. "Video service provider" shall not include a cable service provider or any affiliate, successor, or assign of a cable service provider operating under a franchise agreement with a local governmental subdivision in this state on August 15, 2008.

Acts 2008, No. 433, §1.



RS 45:1364 - Certificate issued by the state; eligibility

§1364. Certificate issued by the state; eligibility

A. Any person or entity seeking to provide cable service or video service in this state after August 15, 2008, shall file an application for a state franchise with the secretary of state as required by this Section and shall provide a copy of such application simultaneously to each local governmental subdivision listed in Paragraph (B)(2) of this Section.

B. The secretary of state shall issue a certificate authorizing the applicant to offer cable service or video service in this state within thirty days of receipt of an application, which shall consist of an affidavit submitted by the applicant and signed by an officer or general partner of the applicant affirming all of the following items:

(1) The applicant agrees to comply with all applicable federal and state laws and regulations.

(2) A list of municipalities and parishes to be served, in whole or part, by the applicant, which list shall be updated by the applicant prior to the provision of cable service or video service to an area within a previously undesignated local governmental subdivision.

(3) The location of the principal place of business and the names of the principal executive officers of the applicant.

(4) The applicant agrees to maintain insurance in an amount not less than one million dollars either through a policy of public liability insurance or through self-insurance.

C. The certificate issued by the secretary of state shall be effective thirty days after issuance and shall contain all of the following:

(1) A grant of authority to provide cable service or video service as requested in the application.

(2)(a) A grant of authority to construct facilities along and over the public roads or public works or public rights of way and along and parallel to any of the railroads and waters in the state whether owned, maintained, or provided by a local governmental subdivision or the state in the delivery of that service, subject to the laws of this state, including the lawful exercise of police powers of the local governmental subdivisions in which the service is delivered.

(b) With respect to any area that is privately owned, the grant in this Chapter provides the holder of a state-issued certificate of franchise authority with the same, but no greater, rights for the placement of facilities pursuant to this Chapter as those rights currently existing pursuant to Louisiana Revised Statutes for the placement of facilities for any company formed for the purpose of transmitting intelligence by telephone or telegraph or other system of transmitting intelligence.

(3) A statement that the franchise is for a term of fifteen years, is renewable, and is nonexclusive.

D. The certificate issued by the secretary of state is fully transferable to any successor in interest to the applicant to which it is initially granted. A notice of transfer shall be promptly filed with the secretary of state within ten days of the completion of the transfer.

E. The certificate issued pursuant to this Chapter may be terminated by the cable service provider or video service provider by submitting written notice of the termination to the secretary of state.

F. A holder of a certificate who seeks to amend its current certificate to include additional areas to be served shall file an amended application which reflects the new service area to be served and shall provide a copy of such amended application simultaneously to any affected local governmental subdivision within the new service area.

G. The failure of the secretary of state to notify the applicant of the incompleteness of the applicant's affidavit or issue a certificate before the thirtieth day after receipt of a completed affidavit shall constitute issuance of the certificate applied for without further action on behalf of the applicant.

H. A cable service provider is deemed to have or have had a franchise to provide cable service in a specific local governmental subdivision on August 15, 2008, if any predecessor of the cable service provider had a cable franchise agreement granted by that specific local governmental subdivision on that date.

I. Notwithstanding any other provision of law to the contrary, the secretary of state shall have no regulatory authority over any cable service provider or video service provider.

Acts 2008, No. 433, §1.



RS 45:1364.1 - Filing Methods

§1364.1. Filing Methods

A.(1) The secretary of state may accept any filing authorized in Chapter 10-A of this Title by electronic, online, or facsimile transmission. All online filings authorized pursuant to the provisions of this Section shall include an electronic signature.

(2) "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

(3) "Online" means through the secretary of state's commercial online computer system.

B. Filing by facsimile. Printed documents transmitted through the process of an electronic method to the secretary of state are deemed to be properly signed when the document received by a facsimile machine or document image attachment in email by the commercial division, office of the secretary of state, purports to be a copy of the original document and contains the signatures required in this Section.

C.(1) Online filing. The secretary of state is authorized to implement and establish procedures and systems for secure online form filing for the filing of any instrument required to be filed with the secretary of state pursuant to the provisions of this Chapter.

(2) Any provision that requires an instrument filed pursuant to the provisions of this Chapter to be subscribed or acknowledged before a notary public may be dispensed with if the instrument is filed and signed electronically as provided in Paragraph (A)(2) of this Section by a person authorized to sign the instrument.

(3) Notwithstanding the provisions of this Section, any filing filed by an individual from a parish with a population of one hundred thousand or less according to the latest federal decennial census may be filed by facsimile transmission or mail.

D. Notwithstanding the provisions of this Section, any filing authorized by Chapter 10-A of this Title that the secretary of state has the capability to accept online shall only be filed online.

Acts 2016, No. 554, §3, eff. Jan. 1, 2018.



RS 45:1365 - State franchise; effect on existing local franchise agreement

§1365. State franchise; effect on existing local franchise agreement

A. Any incumbent service provider providing cable service or video service in this state on August 15, 2008, under a franchise previously granted by a local governmental subdivision is not subject to nor may it avail itself of the state-issued certificate of franchise authority provisions of this Chapter with respect to that local governmental subdivision until such franchise expires or as provided in this Section. Notwithstanding any other provision of law to the contrary, any such cable service provider or video service provider may offer cable service or video service under a state-issued certificate of franchise authority in accordance with the provisions of this Chapter upon meeting one of the following circumstances:

(1) Offering service in local governmental subdivisions where it currently does not have an existing franchise.

(2) The filing of a statement of termination in the form of an affidavit with the secretary of state setting forth a mutually agreed upon date to terminate the existing franchise set by both the local governmental subdivision issuing the existing franchise and the incumbent service provider subject to the existing franchise.

(3) The expiration, prior to renewal or extension, of its existing franchise.

(4) Termination of its existing franchise, as provided in Subsection B of this Section.

B. Any incumbent service provider shall have the option to terminate an existing franchise previously issued by a local governmental subdivision and may instead offer cable service or video service in such local governmental subdivision under a certificate of state franchise issued by the secretary of state in accordance with the provisions of R.S. 45:1364, provided the following requirements are satisfied by any such incumbent service provider:

(1) An incumbent service provider exercising its termination option shall file a statement of termination with the secretary of state in the form of an affidavit containing the information required by R.S. 45:1364(B) and submit copies of such filing with any affected local governmental subdivision. Termination of existing franchises is effective immediately upon the effective date of the certificate of state franchise issued by the secretary of state.

(2) An incumbent service provider shall remain, under the terms and conditions of the terminated franchise, subject to and obligated for any indebtedness, liability, or obligation that is accrued, due, and owing to a local governmental subdivision at the time the incumbent service provider terminates the existing franchise previously issued by said local governmental subdivision. Nothing in this Chapter shall be construed to release an incumbent service provider exercising the option to terminate from any such accrued, due and owing indebtedness, liability, or obligation.

(3) An incumbent service provider that elects to terminate its existing franchise for a local governmental subdivision shall remain subject to the contractual rights, duties, and obligations incurred by the incumbent service provider under the terms and conditions of the terminated local franchise that are owed to any private person, including a subscriber.

Acts 2008, No. 433, §1.



RS 45:1366 - Franchise fee

§1366. Franchise fee

A. The holder of a certificate may be required, pursuant to an ordinance adopted by the local governmental subdivision, to pay a franchise fee equal to a specified percentage of such holder's gross revenues received from the provision of cable service or video service to subscribers located within the municipality or unincorporated areas of the parish and from advertising disseminated through cable service or video service and home shopping services as allocated under Subsection D of this Section. The fee shall not exceed five percent of the holder's gross revenues. The fee shall be uniformly applied to all holders of a state-issued certificate of franchise authority within the local governmental subdivision. The local governmental subdivision shall provide a copy of the enabling ordinance to the holder of a certificate as a condition to receiving any franchise fee payments. As a condition precedent to a certificate holder's obligation to pay a franchise fee established or changed pursuant to this Section, the local governmental subdivision shall provide each certificate holder with a copy of each rate change notification at least forty-five days in advance of the effective date of the rate change.

B. The holder of a certificate shall pay to the local governmental subdivision quarterly the aggregate amount of the franchise fees payable under this Section. Each payment shall be made within forty-five days after the end of the preceding quarter for which payment is being made and shall be accompanied by a statement showing the certificate holder's gross revenues attributable to the local governmental subdivision for that quarter.

C. Any supporting statements shall be confidential and exempt from disclosure as proprietary and trade secret information under any provision of state law.

D. The amount of a cable service provider's or video service provider's non-subscriber revenues from advertising disseminated through cable service or video service and home shopping services that is allocable to a local governmental subdivision is equal to the total amount of the cable service provider's or video service provider's revenue received from such advertising and home shopping services multiplied by the ratio of the number of subscribers in such municipality or in the unincorporated area of such parish on the preceding January first to the total number of subscribers receiving cable service or video service from the cable service provider or video service provider on that date.

E. The holder of a certificate may designate that portion of a subscriber's bill attributable to any franchise fee imposed pursuant to this Chapter and recover such amount from the subscriber as a separate line item on the bill.

F. No local governmental subdivision shall levy any tax, license, fee, or other assessment on a cable service provider or video service provider for or in connection with the use of public rights of way other than the franchise fee authorized by this Section or fee authorized by R.S. 45:1370 or a cable franchise fee or other fee imposed upon a cable service provider or video service provider in an existing franchise prior to August 15, 2008. No local governmental subdivision shall levy any other tax, license, fee, or other assessment on a cable service provider or video service provider or its subscribers, which is not generally imposed and applicable to a majority of all other businesses. Nothing in this Subsection shall restrict the right of any local governmental subdivision to impose ad valorem taxes, service fees, sales taxes, or other taxes and fees lawfully imposed on other businesses within such local governmental subdivision.

G. The certificate franchise fee authorized by this Section shall be in lieu of any permit fee, encroachment fee, degradation fee, inspection fee, or other fee assessed by a local governmental subdivision on a certificate holder for occupation of or work within its public rights of way.

Acts 2008, No. 433, §1.



RS 45:1367 - Franchise fee audits and dispute resolution

§1367. Franchise fee audits and dispute resolution

A. The local governmental subdivision, upon reasonable written request, may review the business records of a cable service provider or video service provider to the extent necessary to ensure payment of the franchise fee in accordance with R.S. 45:1366.

B. Any suit with respect to a dispute arising out of or relating to the amount of the franchise fee due to a local governmental subdivision under R.S. 45:1366 shall be filed either by the local governmental subdivision seeking to recover an additional amount alleged to be due, or by the certificate holder seeking a refund of an alleged overpayment, in a state or federal court of competent jurisdiction within three years following the end of the month to which the disputed amount relates; however, this time period may be extended by written agreement between the certificate holder and the local governmental subdivision.

C. Prior to filing suit, the local governmental subdivision or certificate holder shall give the other party written notice of any dispute not resolved in the normal course of business. Representatives of both parties, with authority to settle the dispute, shall meet within thirty calendar days after receipt of the notice, and thereafter as often as reasonably deemed necessary, to exchange relevant information and attempt to resolve the dispute. If the dispute is not resolved within sixty calendar days after receipt of the notice, either the local governmental subdivision or certificate holder may initiate nonbinding mediation. Good faith participation in and completion of the negotiation and mediation procedures set forth in this Subsection shall be a condition precedent to proceeding with the suit beyond its filing to interrupt the prescriptive period set forth in this Section.

D. A local governmental subdivision may contract with a third-party administrator for the collection of the franchise fees and enforcement of the provisions of this Chapter.

E. Each party shall bear its own costs and attorney fees incurred in connection with any and all of the activities and procedures set forth in this Section.

Acts 2008, No. 433, §1.



RS 45:1368 - Prohibition against build-out requirements

§1368. Prohibition against build-out requirements

No franchising authority, state agency, or political subdivision of the state shall impose any build-out requirements for construction of a cable system or wireline facilities used to distribute video programming services or for cable service or video service deployment on a holder of a certificate, subject to the provisions of Title 48 of the Louisiana Revised Statutes of 1950.

Acts 2008, No. 433, §1.



RS 45:1369 - . Public, educational, and governmental access programming streams or channels

§1369. Public, educational, and governmental access programming streams or channels

A. Not later than one hundred twenty days after a request by a local governmental subdivision, the holder of a certificate shall provide the local governmental subdivision in which it provides cable service or video service with capacity in its network to allow public, educational, and governmental (PEG) access programming streams or channels for noncommercial programming consistent with this Section.

B.(1) The holder of a certificate shall designate a sufficient amount of capability on its cable system or wireline facilities used to distribute video programming services to allow for the provision of a comparable number of PEG access programming streams or channels a local governmental subdivision has activated under the franchise agreement of the incumbent service provider with the most subscribers in such local governmental subdivision as of August 15, 2008.

(2) If a local governmental subdivision did not have PEG access programming streams or channels as of August 15, 2008, the cable service provider or video service provider shall furnish, upon written request, capability sufficient to support up to three PEG access programming streams or channels for a local governmental subdivision with a population of at least fifty thousand and up to two PEG access programming streams or channels for a local governmental subdivision with a population of less than fifty thousand. However, the holder may require all local governmental subdivisions served by a single headend or similar facility and requesting PEG access programming streams or channels under this Subsection to jointly use the PEG access programming streams or channels provided in this Subsection. For the purpose of applying the limits in this Subsection, the populations of all such local governmental subdivisions shall be aggregated.

(3) The holder of a certificate may be required by a local governmental subdivision to provide one PEG access programming stream or channel in the basic subscription service package or tier offered by the provider. All other PEG access programming streams or channels required by this Section may be located in any subscription package or tier subscribed to by fifty percent or more of customers of a cable service provider or video service provider. The holder may provide any PEG access programming stream required by this Section in either digital or analog format.

C. A local governmental subdivision may use one PEG access programming stream or channel without restrictions relating to repeat programming provided in this Section. To qualify for any additional PEG accessing programming stream or channel authorized by this Section, a local governmental subdivision shall certify that the additional PEG access programming stream or channel, upon activation, will be utilized for at least eight continuous hours of non-repeating content per day. If a local governmental subdivision fails to utilize any additional PEG access programming stream or channel for at least eight continuous hours of non-repeating content per day, such PEG access programming stream or channel shall no longer be made available to the local governmental subdivision and may be programmed at the discretion of the cable service provider or video service provider. At such time as the local governmental subdivision can certify to the cable service provider or video service provider a schedule for at least eight continuous hours of non-repeating daily programming, the cable service provider or video service provider shall restore the previously lost programming stream or channel on any tier of service at the certificate holder's sole discretion.

D. The operation of any PEG access programming stream or channel provided pursuant to this Section shall be the responsibility of the municipality or the parish receiving the benefit of such programming stream or channel and holder of a certificate bears only the responsibility for the transmission of such programming stream or channel.

E. The local governmental subdivision shall ensure that all transmissions of content and programming provided by or arranged by them to be transmitted over a PEG access programming stream or channel by a holder of a certificate are provided and submitted to the cable service provider or video service provider in a manner or form that is capable of being accepted and transmitted by the provider over its network without further alteration or change in the content or transmission signal and which is compatible with the technology or protocol utilized by the cable service provider or video service provider to deliver its cable service or video service.

F. Where technically feasible, the incumbent service provider shall, upon receipt of a written request of a holder of a certificate, negotiate in good faith to interconnect its cable system or wireline facilities used to distribute video programming services with the cable system or wireline facilities used to distribute video programming services of such certificate holder on mutually acceptable and reasonable terms in order to enable such certificate holder to gain access to PEG programming. Interconnection may be accomplished by direct cable microwave link, satellite, or other reasonable method of connection. No incumbent service provider shall withhold interconnection with another cable service provider or video service provider.

G. A holder of a certificate is not required to interconnect for, or otherwise to transmit, PEG content that is branded with the logo, name, or other identifying marks of another cable service provider or video service provider, and a municipality or parish may require a cable service provider or video service provider to remove its logo, name, or other identifying marks from PEG content that is to be made available to another provider.

Acts 2008, No. 433, §1.



RS 45:1370 - In-kind contributions; PEG access support

§1370. In-kind contributions; PEG access support

A. Local governmental subdivisions are prohibited from imposing in-kind compensations and grants.

B. Notwithstanding any other provision of law to the contrary, a local governmental subdivision may require all holders of a state-issued certificate of franchise authority, pursuant to an ordinance adopted by the local governmental subdivision, to pay PEG access support in an amount up to one-half percent of gross revenues. No payments shall be due pursuant to this Section until the local governmental subdivision notifies the holder of a state-issued certificate of franchise authority, in writing, of the amount owed. The fee shall be uniformly applied to all holders of a state-issued certificate of franchise authority within the local governmental subdivision.

C. Payments under this Section shall be made in the same manner as a part of the certificate holder's payment of franchise fees pursuant to R.S. 45:1366, and all definitions, exemptions, and administrative provisions applicable to franchise fees shall apply to such payments.

D. The holder of a state-issued certificate of franchise authority may designate that portion of a subscriber's bill attributable to any payments required by this Section and recover the amount from the subscriber as a separate line-item on the bill.

E. All payments made to a local governmental subdivision under this Section are paid in accordance with 47 U.S.C. 531, 541(a)(4)(B), and 542(g)(2)(C) and shall be used by the local governmental subdivision as allowed by federal law only to support the capital costs incurred for the construction and operation of PEG access programming stream or channel content and facilities.

F. No franchise fees as required in R.S. 45:1366 shall apply to payments made pursuant to this Section.

Acts 2008, No. 433, §1.



RS 45:1371 - Customer service standards

§1371. Customer service standards

Any holder of a state-issued certificate of franchise authority shall comply with 47 CFR 76.309(c). No franchising authority or local governmental subdivision shall have the power to require a holder of a state-issued certificate of franchise authority to comply with any customer service standards other than those set forth in this Section.

Acts 2008, No. 433, §1.



RS 45:1372 - Emergency alert services

§1372. Emergency alert services

A holder of a state-issued certificate of franchise authority shall comply with the federal Emergency Alert System regulations, as applied by the Federal Communications Commission.

Acts 2008, No. 433, §1.



RS 45:1373 - Indemnification

§1373. Indemnification

A holder of a certificate of statewide franchise authority shall indemnify, defend and hold harmless a local governmental subdivision, its officers, agents, and employees from and against any liability for damages and for any liability or claims resulting from tangible property damage or bodily injury, including accidental death, to the extent proximately caused by the holder's negligent construction, operation, or maintenance of its cable system or wireline facilities used to distribute video programming services, provided that the local governmental subdivision shall give the holder written notice of its obligation to indemnify the local governmental subdivision within one hundred eighty days of receipt of a claim or action pursuant to this Section and provided that the holder shall have the right to select counsel of the holder's choice to defend the claim. Notwithstanding the foregoing, the holder shall not indemnify the local governmental subdivision for any damages, liability, or claims resulting from the negligence or willful misconduct of the local governmental subdivision, its officers, agents, employees, attorneys, consultants, independent contractors or third parties or for any activity or function conducted by any person or entity other than the holder in connection with PEG programming.

Acts 2008, No. 433, §1.



RS 45:1374 - Local governmental authority

§1374. Local governmental authority

A. A local governmental subdivision's authority to regulate the holder of a certificate is limited to the following items:

(1) A requirement that the holder of a certificate which is providing cable service or video service within the local governmental subdivision register with the local governmental subdivision and maintain a current point of contact.

(2) The establishment of reasonable guidelines regarding the use of PEG access programming streams or channels.

B. A local governmental subdivision shall allow the holder of a certificate to install, construct, and maintain a network within public rights of way and shall provide the holder of a certificate with open, comparable, nondiscriminatory, and competitively neutral access to the public rights of way. If during the installation, construction, or maintenance of said network, the holder disturbs any public right of way, the holder shall replace and restore the public right of way to a condition reasonably comparable to the condition of the public right of way existing immediately prior to such disturbance. All use of public rights of way by the holder of a certificate is nonexclusive, and a local governmental subdivision may not discriminate against the holder of a certificate regarding any of the following items:

(1) The authorization or placement of a network in public rights of way.

(2) Access to a building or other property.

(3) Utility pole attachment terms.

C. Nothing contained in this Chapter shall impair the lawful exercise of existing police powers of the local governmental subdivisions in which cable service or video service is delivered, including but not limited to the right to require construction permits and utility pole attachment agreements.

Acts 2008, No. 433, §1.



RS 45:1375 - Discrimination prohibited

§1375. Discrimination prohibited

A. A cable service provider or video service provider that has been granted a certificate shall not deny access to service to any group of potential residential subscribers based on the race or income of the residents in the local area in which such group resides.

B. For purposes of determining whether a cable service provider or video service provider has violated the provisions of Subsection A of this Section, cost, density, distance, and technological or commercial limitations shall be taken into account. The inability to serve an end user because a holder is prohibited from placing its own facilities in a building or property shall not be found to be a violation of Subsection A of this Section. Use of an alternative technology that provides a comparable content, service, and functionality shall not be considered a violation of Subsection A of this Section. This Section may not be construed as authorizing any general construction or deployment requirements on a cable service provider or video service provider in contravention of R.S. 45:1368.

Acts 2008, No. 433, §1.



RS 45:1376 - Compliance

§1376. Compliance

If the holder of a certificate is found by a court of competent jurisdiction to be in noncompliance with the requirements of this Chapter, the court shall order the holder of the certificate, within a specified reasonable period of time, to cure the noncompliance. If the holder fails to cure in accordance with the court's order, the court may remedy such noncompliance.

Acts 2008, No. 433, §1.



RS 45:1377 - Applicability of other laws

§1377. Applicability of other laws

A. Nothing in this Chapter shall apply to a local governmental subdivision which has a home rule charter existing or adopted when the Constitution of Louisiana was adopted on April 20, 1974, and which is governed by Article VI, Section 4 of the Constitution of Louisiana. However, a local governmental subdivision operating pursuant to such a home rule charter provision may by ordinance elect to be governed by the provisions of this Chapter.

B. With respect to local governmental subdivisions which have home rule charters adopted after the Constitution of Louisiana was adopted on April 20, 1974, and which are governed by Article VI, Section 5 of the Constitution of Louisiana and with respect to other local governmental subdivisions without home rule charters, such local governmental subdivisions are denied the authority to adopt ordinances that are inconsistent with the provisions of this Chapter.

C. Nothing in this Chapter is intended to alter existing law regarding expropriation of property by a cable service provider or video service provider.

Acts 2008, No. 433, §1.



RS 45:1378 - Conforming amendments

§1378. Conforming amendments

Except as provided in Title 48 of the Louisiana Revised Statutes of 1950, the provisions of this Chapter supersede any inconsistent provisions of state law, including but not limited to the following:

(1) R.S. 9:1253.

(2) R.S. 33:4361, 4401, and 4405.

(3) R.S. 38:2869, 3087.37, 3087.57, 3087.97, 3087.117, 3087.227, and 3087.265.

(4) R.S. 45:781(B).

Acts 2008, No. 433, §1.



RS 45:1451 - NEWS MEDIA

CHAPTER 11. NEWS MEDIA

PART I. REPORTERS

§1451. Definitions

"Reporter" shall mean any person regularly engaged in the business of collecting, writing or editing news for publication through a news media. The term reporter shall include all persons who were previously connected with any news media as aforesaid as to the information obtained while so connected.

"News Media" shall include

(a) Any newspaper or other periodical issued at regular intervals and having a paid general circulation;

(b) Press associations;

(c) Wire service;

(d) Radio;

(e) Television; and

(f) Persons or corporations engaged in the making of news reels or other motion picture news for public showing.

Acts 1964, No. 211, §1.



RS 45:1452 - Conditional privilege from compulsory disclosure of informant or source

§1452. Conditional privilege from compulsory disclosure of informant or source

Except as hereinafter provided, no reporter shall be compelled to disclose in any administrative, judicial or legislative proceedings or anywhere else the identity of any informant or any source of information obtained by him from another person while acting as a reporter.

Acts 1964, No. 211, §2.



RS 45:1453 - Revocation of privilege; procedure

§1453. Revocation of privilege; procedure

In any case where the reporter claims the privilege conferred by this Part, the persons or parties seeking the information may apply to the district court of the parish in which the reporter resides for an order to revoke the privilege. In the event the reporter does not reside within the state, the application shall be made to the district court of the parish where the hearing, action or proceeding in which the information is sought is pending. The application for such an order shall set forth in writing the reason why the disclosure is essential to the protection of the public interest and service of such application shall be made upon the reporter. The order shall be granted only when the court, after hearing the parties, shall find that the disclosure is essential to the public interest. Any such order shall be appealable under Article 2083 of the Louisiana Code of Civil Procedure. In case of any such appeal, the privilege set forth in R.S. 45:1452 shall remain in full force and effect during pendency of such appeal.

Acts 1964, No. 211, §3.



RS 45:1454 - Defamation; burden of proof

§1454. Defamation; burden of proof

If the privilege granted herein is claimed and if, in a suit for damages for defamation, a legal defense of good faith has been asserted by a reporter or by a news media with respect to an issue upon which the reporter alleges to have obtained information from a confidential source, the burden of proof shall be on the reporter or news media to sustain this defense.

Acts 1964, No. 211, §4.



RS 45:1455 - Substitution of affidavit for appearance and return; effect

PART II. SUBPOENAS

§1455. Substitution of affidavit for appearance and return; effect

A. When a subpoena is served on a news media organization or reporter as those terms are defined in R.S. 45:1451 or on any custodian of records, photographer, or other representative of a news media organization, in any judicial or administrative proceeding to which neither the news media organization nor any reporter, custodian of records, photographer, or other representative is a party, or in any legislative proceeding, it shall not be necessary for the news media organization, the reporter, the custodian of records, the photographer, or the representative thus subpoenaed to appear or to testify in response to the subpoena: (1) to confirm the circulation or the broadcast audience of the news media organization, or (2) to confirm the publication or broadcast of specified materials, if the reporter, custodian of records, photographer, or other representative of the news media organization delivers by registered mail or by hand, before or at the time specified in the subpoena, an affidavit in conformity with Subsection B of this Section together with any documents or records described in the subpoena to the clerk of the court or other tribunal, or, if there is no clerk, then to the court or other tribunal, or, with respect to a deposition subpoena, to the party requesting the issuance of the subpoena.

B. An affidavit delivered pursuant to Subsection A of this Section shall state in substance each of the following:

(1) The name of the proceeding and any docket number assigned to such proceeding as shown on the subpoena itself.

(2) The name of the affiant and his business title or other description indicating his position or relationship to the party to whom the subpoena was issued if he is not the person to whom it was directed.

(3) The dates of publication or broadcast records searched and the dates of publication or broadcast of the documents or records actually produced.

(4) A statement that the documents or records produced were published or broadcast by the news media organization.

(5) If requested, a statement summarizing the circulation or broadcast audience of the news media organization.

(6) If requested, a statement describing the placement of an article within a publication.

(7) An itemization of the costs of complying with the subpoena.

C. An affidavit conforming to the requirements of Subsection B of this Section shall be received in evidence and shall be prima facie proof of its contents. A copy of any document, or the text thereof, or of any record, including, without limitation, any article, photograph, or sound or video recording, identified in the affidavit and stated in the affidavit to have been published or broadcast shall be received in evidence and shall be prima facie proof of publication or broadcast as stated in the affidavit.

D. This Section shall not affect the rights of parties to production of documents pursuant to the laws governing discovery or other laws pertaining thereto.

Acts 1987, No. 803, §1.



RS 45:1456 - Service of subpoenas; motion to quash or obtain additional time; award of costs

§1456. Service of subpoenas; motion to quash or obtain additional time; award of costs

A. Unless otherwise ordered by the court, upon a showing of good cause therefor, a subpoena issued to any news media organization, reporter, custodian of records, photographer, or other representative of any news media organization, which is governed by R.S. 45:1455 through 1458, shall be served at least ten days prior to the return date specified in the subpoena.

B. Nothing contained herein shall be construed to preclude or limit the right of the news media organization, reporter, photographer, custodian of records, or other representative of any news media organization to seek an order with respect to a subpoena pursuant to Article 1354 or Article 1426 of the Code of Civil Procedure, including, without limitation, an order continuing the return date specified in the subpoena or quashing the subpoena on the ground that additional time is reasonably necessary for compliance with the subpoena.

C. In a proceeding to quash any subpoena governed by R.S. 45:1455 through 1458, the court may, after contradictory hearing, grant reasonable attorney fees and expenses to the prevailing party in the contradictory hearing.

Acts 1987, No. 803, §1.



RS 45:1457 - Payment of cost of compliance; deposit into registry of court

§1457. Payment of cost of compliance; deposit into registry of court

A. Upon receipt of a subpoena governed by R.S. 45:1455 through 1458, the news media organization, reporter, custodian of records, photographer, or other representative of any news media organization shall notify the party requesting the issuance of the subpoena of the reasonable cost of compliance with the subpoena and the method of calculating the cost.

B. Upon receipt of notification of the cost of compliance as provided in Subsection A of this Section, the party requesting the issuance of the subpoena shall deposit into the registry of the court money or other security in the amount of such cost not less than two days prior to the return date specified in the subpoena. If this amount is not timely deposited, the subpoenaed party may file an affidavit with the court or tribunal setting forth that fact and no further compliance with the subpoena shall be necessary.

C. The cost of compliance calculated by the subpoenaed party shall be presumed to be reasonable unless the party requesting issuance of the subpoena requests a hearing, and the court finds, after such hearing, that the cost of compliance calculated by the subpoenaed party is not reasonable, in which case the court shall make an adjustment of the amount deposited into the registry of the court. The court may, after contradictory hearing, grant reasonable attorney fees and expenses to the prevailing party in that contradictory hearing.

D. Any amount deposited into the registry of the court pursuant to this Section shall be taxed as court costs pursuant to the rules governing the proceeding.

Acts 1987, No. 803, §1.



RS 45:1458 - Application to other proceedings and discovery

§1458. Application to other proceedings and discovery

The provisions of R.S. 45:1455 through 1458 shall apply to subpoenas issued in connection with all legislative hearings, administrative proceedings, grand jury hearings and proceedings conducted under Article 66 of the Code of Criminal Procedure. The provisions of this Chapter shall also govern all subpoenas issued in connection with depositions or other discovery authorized by law.

Acts 1987, No. 803, §1.



RS 45:1459 - Qualified protection for nonconfidential news

§1459. Qualified protection for nonconfidential news

A. "News" shall mean any written, oral, pictorial, photographic, electronic, or other information or communication, whether or not recorded, concerning local, national, or worldwide events or other matters of public concern or public interest or affecting the public welfare.

B.(1) Notwithstanding the provisions of any law to the contrary, no reporter or news media organization, as those terms are defined in R.S. 45:1451, nor any photographer, custodian of records, or other representative of any news media organization shall be adjudged in contempt by any court in connection with any civil or criminal proceeding, or by the legislature or other body having contempt powers, nor shall a grand jury seek to have such person held in contempt by any court, legislature, or other body having contempt powers for refusing or failing to disclose any news which was not published or broadcast but was obtained or prepared by such person in the course of gathering or obtaining news, or the source of any such news, even if such news was not obtained or received in confidence, unless a court has found that the party seeking such news has made a clear and specific showing that the news:

(a) Is highly material and relevant;

(b) Is critical or necessary to the maintenance of a party's claim, defense, or proof of an issue material thereto; and

(c) Is not obtainable from any alternative source.

(2) A court shall order disclosure only of such portion, or portions, of the news sought as to which the above-described showing has been made and shall support such order with clear and specific findings made after a contradictory hearing.

(3) In any proceeding brought pursuant to this Subsection, the court may, after a contradictory hearing, grant reasonable attorney fees and expenses to the prevailing party in such hearing.

C. Notwithstanding the provisions of any law to the contrary, a person entitled to claim the qualified protection provided under the provisions of Subsection B of this Section to whom a subpoena is directed may, within ten days after the service thereof, or, on or before the time specified in the subpoena for compliance, if such time is less than ten days after service, serve upon the attorney designated in the subpoena written objection specifying the grounds for his objection. Once objection is made, the party serving the subpoena shall not be entitled to compliance except pursuant to an order of the court from which the subpoena was issued. The party serving the subpoena may, if objection has been made, move upon notice to the person who served the objection for an order compelling compliance with such subpoena after a hearing in conformity with the provisions of Subsection B of this Section and based upon the findings required therein.

D.(1) In addition to the provisions of Subsections B and C of this Section, and notwithstanding the provisions of any law to the contrary, no grand jury, or official body, acting on behalf or under the authority of the attorney general or a district attorney, shall request, make arrangement for, or otherwise cause the service of a subpoena upon any person entitled to claim the exemption provided under Subsection B of this Section unless the attorney general or a district attorney, acting either alone or upon the direction of a grand jury, has certified in writing that the information sought by such subpoena:

(a) Is highly material and relevant;

(b) Bears directly on the guilt or innocence of the accused; and

(c) Is not obtainable from any alternative source.

(2) The written certification shall be made available to the subpoenaed person upon that person's request. If the certification required by this Subsection is made, the provisions of Subsection C of this Section shall not apply.

E. Any order ordering disclosure pursuant to Subsection C of this Section or compelling compliance with a subpoena pursuant to Subsection D of this Section shall be appealable under Code of Civil Procedure Article 2083. In case of any such appeal, the qualified protection set forth in Subsection B of this Section shall remain in full force and effect during the pendency of such appeal.

Acts 1989, No. 705, §1.



RS 45:1500 - RADIO COMMON CARRIERS

CHAPTER 12. RADIO COMMON CARRIERS

§1500. Regulation of radio common carriers

The Louisiana Public Service Commission shall exercise over and in relation to radio common carriers the powers conferred by this Chapter.

Added by Acts 1968, No. 634, §1.



RS 45:1501 - Definitions

§1501. Definitions

A. The word "commission" when used in this Chapter means the Louisiana Public Service Commission.

B. The word "commissioners" when used in this Chapter means the commissioners of the Louisiana Public Service Commission.

C. The term "radio common carriers" when used in this Chapter includes every corporation, company, association, partnership and persons and lessees, trustees, or receivers, appointed by any court whatsoever owning, operating or managing a radio common carrier or public "for hire" radio service engaged in the business of providing a service of radio communications between mobile and base stations, between mobile and land stations, including land line telephones, between mobile stations or between land stations, but not engaged in the business of providing a public land line message telephone service or a public message telegraph service.

D. Notwithstanding any provisions of R.S. 45:781 through 45:790 inclusive, or any provision of this Chapter, the term "radio common carrier" as used in this Chapter shall not be construed to mean a company operating under the provisions of Title 45, Chapter 8, of the Louisiana Revised Statutes, and no such radio common carrier shall have any of the powers, rights or duties provided for and prescribed by said Title 45, Chapter 8.

Added by Acts 1968, No. 634, §1.



RS 45:1502 - Rates; service; rules and regulations

§1502. Rates; service; rules and regulations

The rates of every radio common carrier shall be just, reasonable, and not unduly preferential; the service of every such carrier shall be adequate and not unduly preferential, and the rules and regulations of every such carrier shall be just, reasonable and not unduly preferential. It shall be the duty of the commissioners to prescribe appropriate rules and regulations, and to make such orders as may be necessary and proper, to insure that such radio common carrier rates, services, rules and regulations are reasonable, just, adequate and not unduly preferential.

Added by Acts 1968, No. 634, §1.



RS 45:1503 - Certificate of public convenience and necessity; exceptions

§1503. Certificate of public convenience and necessity; exceptions

A. No radio common carrier shall begin, or continue, the construction or operation of any mobile radio system, or any extension thereof, or acquire ownership or control thereof either directly or indirectly without first obtaining from the public utilities commission a certificate that the present or future public convenience and necessity requires or will require such construction, operation or acquisition; provided this Chapter shall not require, nor shall it be so construed as to require, any such carrier to secure a certificate for an extension within any municipality within which such person has heretofore lawfully commenced operations, or for any extension within or to territory already served by such carrier, necessary in the ordinary course of business, or for substitute facilities within or to any municipality or territory already served by such carrier, or for any extension into territory contiguous to that already served by such carrier and not receiving similar service from another such carrier when no certificate of convenience and necessity has been issued to or applied for by any other radio common carrier, or for the acquisition and operation of any plant or system heretofore constructed or hereafter constructed under authority of a certificate of convenience and necessity hereafter issued. The commissioners are hereby authorized to prescribe appropriate and reasonable rules and regulations governing the issuance of such certificates.

B. Any person engaged in the construction or operation of any radio common carrier on July 31, 1968 shall receive a certificate of convenience and necessity from the Louisiana Public Service Commission authorizing such person to continue the construction or operation of such radio common carrier in the territory professed to be served by such person on July 31, 1968 if, within sixty days after July 31, 1968, such person shall file with the commission an application for such certificate, including copies of any license or licenses issued by the Federal Communications Commission to such person, showing the area professed to be served by such person.

C. The commission shall not grant a certificate for a proposed radio common carrier operation or extension thereof which will be in competition with or duplication of any other radio common carrier unless it shall first determine that the existing service is inadequate to meet the reasonable needs of the public and that the person operating the same is unable to or refuses or neglects after hearing on reasonable notice to provide reasonable adequate service.

Added by Acts 1968, No. 634, §1.



RS 45:1504 - Interconnection with telephone facilities

§1504. Interconnection with telephone facilities

Each radio common carrier holding a certificate from the commission may interconnect its common carrier radio telephone facilities with the telephone facilities of the telephone company serving the area in which the base station of the radio common carrier is located, provided an agreement can be reached between the radio common carrier and the serving telephone company providing for such interconnection; provided further, that when an agreement cannot be reached between the radio common carrier and the serving telephone company, the radio common carrier may petition the commission for the right of interconnection and if the commission finds that a necessity exists therefor, such interconnection shall be ordered by the commission on such reasonable terms as shall be set by the commission.

Added by Acts 1968, No. 634, §1.



RS 45:1601 - Definitions

CHAPTER 13. WATER

§1601. Definitions

As used in this Chapter, the following terms and phrases have the meanings hereinafter ascribed to them:

(1) "Department" means the Louisiana Department of Health.

(2) "Lending entity" means the governmental or financial entity providing financing to a water cooperative.

(3) "U.S.D.A." means the United States Department of Agriculture.

(4) "Water cooperative" means any nonprofit water utility cooperative or corporation that is wholly owned by water user members and eligible to receive financing from a lending entity.

Acts 2016, No. 444, §1, eff. June 9, 2016.



RS 45:1602 - Water cooperative rate change; regulation

§1602. Water cooperative rate change; regulation

A. Any request for a change to the rate structure of a water cooperative that receives financing from the U.S.D.A. shall be granted when all of the following requirements are satisfied:

(1) A rate assessment or study has been conducted by a qualified third party.

(2) A majority vote of the board of directors of a water cooperative has been conducted in accordance with the bylaws of the water cooperative and approves the proposed rate structure.

(3) Final approval of the U.S.D.A. has been granted.

B. Any request for a change to the rate structure of a water cooperative that receives financing from the department shall be granted when all of the following requirements are satisfied:

(1) A rate assessment or study has been conducted by a qualified third party.

(2) A majority vote of the board of directors of a water cooperative has been conducted in accordance with the bylaws of the water cooperative and approves the proposed rate structure.

(3) Final approval of the department has been granted.

C. Any request for a change to the rate structure of a water cooperative that receives no financing from a lending entity or that receives financing and the lending entity is neither the U.S.D.A. nor the department shall be granted when all of the following requirements are satisfied:

(1) A rate assessment or study has been conducted by the Louisiana Rural Water Association.

(2) The rate assessment or study conducted by the Louisiana Rural Water Association has been approved by the legislative auditor.

(3) A majority vote of the board of directors of a water cooperative has been conducted in accordance with the bylaws of the water cooperative and approves the proposed rate structure.

D. Any request for a change to the rate structure of a water cooperative that receives financing from multiple lending entities shall be granted when the water cooperative obtains approval in accordance with one of the applicable Subsections of this Section.

Acts 2016, No. 444, §1, eff. June 9, 2016.



RS 45:1603 - Applicability

§1603. Applicability

The provisions of this Chapter apply only to water cooperatives that were eligible to receive financing from the U.S.D.A. prior to January 1, 2011.

Acts 2016, No. 444, §1, eff. June 9, 2016.






TITLE 46 - Public Welfare and Assistance

RS 46:1 - Definitions

TITLE 46

PUBLIC WELFARE AND ASSISTANCE

CHAPTER 1. GENERAL PROVISIONS

§1. Definitions

As used in this Title, the following definitions shall apply:

(1) "Department" means the Department of Children and Family Services or the Louisiana Department of Health.

(2) "Secretary" means the secretary of the Department of Children and Family Services or the Louisiana Department of Health.

(3) "Parish or district office" means parish or district office of the Department of Children and Family Services or the Louisiana Department of Health.

(4) "Parish director" means the director of the parish or district office.

(5) "Recipient" means the person who has received assistance under this Title.

(6) "Assistance" means money payments under this Title.

Amended by Acts 1978, No. 786, §6, eff. July 17, 1978; H.C.R. No. 59, 1999 R.S.



RS 46:2 - Administration of oaths

§2. Administration of oaths

A. Employees of the office of children and family services of the Department of Children and Family Services and employees of the parish or district offices of the department, including the New Orleans Department of Health, may administer oaths and pass authentic acts in connection with any documents relative to relief or assistance now or to be furnished by the state or any political subdivision under the provisions of this Title or the provisions of the Social Security Act, as either may be amended.

B. Employees of the office of children and family services of the Department of Children and Family Services and employees of the parish or district offices of the department may administer oaths and pass authentic acts, except acts of voluntary surrender under R.S. 9:402, in connection with any documents relative to services now or to be furnished by the state or any political subdivision, either directly or through contractual agreement, under the provisions of this Title or the provisions of the Social Security Act.

C. No charge shall be made for any oath taken or act passed by authority of this Section.

Amended by Acts 1978, No. 786, §6, eff. July 17, 1978; Acts 1980, No. 256, §1; Acts 2013, No. 220, §20, eff. June 11, 2013; Acts 2014, No. 791, §17.



RS 46:3 - Trustees or administrators shall not be interested in contracts with or sales to charitable institutions; penalties

§3. Trustees or administrators shall not be interested in contracts with or sales to charitable institutions; penalties

No member of the board of trustees, nor any administrator of any charitable institution of the state, shall receive any appointment in the institution, nor shall any member of the boards of trustees, or administrators, nor any officer appointed by either of them, be concerned directly or indirectly in any contract, or in the furnishing of supplies, or in the purchase or sale of any article of property or value for or on account of these institutions.

Whoever violates the provisions of this Section shall be fined or imprisoned, or both, at the discretion of the court.



RS 46:4 - Parish appropriations in aid of charity hospitals

§4. Parish appropriations in aid of charity hospitals

Police juries may, under such regulations as they may prescribe, appropriate annually and use from parish funds, sums of money not to exceed one thousand dollars in aid of charity hospitals or other similar institutions, when the charity hospitals or other institutions are freely used, without cost by the indigent sick or wounded citizens of the parishes.



RS 46:5 - Parish appropriations in aid of charity hospitals of adjoining states

§5. Parish appropriations in aid of charity hospitals of adjoining states

The police juries may, under such regulations as they may prescribe, appropriate annually and use from parish funds, sums of money not to exceed three hundred dollars in aid of charity hospitals or other similar institutions of adjoining states, when the charity hospitals or other institutions are freely used, without cost, by the indigent sick or wounded citizens of the parishes.



RS 46:6 - Admission criteria to state supported charity hospitals

§6. Admission criteria to state-supported charity hospitals

Any bona fide resident of the state of Louisiana who is in need of medical services, including but not limited to the uninsured, shall be eligible for treatment by any general hospital owned or operated by the board in accordance with policy adopted by the LSU Board of Supervisors. However, any person with an income greater than two hundred percent of the federal poverty level otherwise eligible for treatment may be denied access to non-emergency medical care if such person refuses to pay any appropriately adopted reasonable charges for treatment or service received, unless the patient's clinical condition requires immediate treatment as determined by the patient's treating physician, or if the person has been treated in the past, billed based upon his or her ability to pay, and has refused to pay for previous medical services without justifiable excuse or to make arrangements for periodic partial payments, unless the patient's clinical condition requires immediate treatment as determined by the patient's treating physician or medical director. In no event shall emergency treatment be denied to anyone; and in no event shall any person housed in any parish jail facility or state prison in the state of Louisiana, irrespective of his state of residency, be denied medically necessary medical treatment in the nearest general hospital owned or operated by the board. Further, any prisoner treated at a general hospital owned or operated by the board shall have those services paid through the facility receiving state funding for the incarceration of said prisoner.

Amended by Acts 1975, No. 534, §1; Acts 1977, No. 669, §1; Acts 1983, No. 671, §1; Acts 1991, No. 893, §1; Acts 2003, No. 906, §§2, 3, eff. July 1, 2003.



RS 46:7 - Questionnaire for applicant; fraud or misrepresentation; penalties

§7. Questionnaire for applicant; fraud or misrepresentation; penalties

A. Before any person is admitted to any hospital, except in cases of emergency, the superintendent or director of the hospital shall provide a questionnaire to be answered by all applicants for admission.

B. If any person is admitted through fraud or misrepresentation on the part of the applicant for admission, or anyone acting for him, the superintendent or director of the hospital may make appropriate charges for services rendered to the patient, in accordance with charges in other first class hospitals, including physicians' and surgeons' fees. The department may bring suit against the patient for recovery thereof.

C. Any person who shall obtain, attempt to obtain, or aid or abet anyone to obtain admission to a hospital supported by the state of Louisiana by means of any false statement, misrepresentation or other fraudulent device shall be guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars, or imprisoned for not more than one year, or both.

Amended by Acts 1960, No. 136, §1; Acts 1978, No. 786, §6, eff. July 17, 1978.



RS 46:8 - Subrogation to right of action for patient's injuries against employer or third person

§8. Subrogation to right of action for patient's injuries against employer or third person

Where a patient in any state supported or veterans administration hospital in the state has been injured by the negligence of another person other than his employer, or by an employer in employment falling outside of the provisions of the employer's liability laws, and has a right of action for the recovery of compensatory damages against that person, the department or the United States, in the case of veterans administration hospitals in the state, shall be subrogated to the right of action to the extent of reasonable charges for services rendered to the patient, in accordance with like charges in other first class hospitals, including physicians' and surgeons' fees.

Amended by Acts 1972, No. 20, §1; Acts 1978, No. 786, §6, eff. July 17, 1978.



RS 46:9 - Copy of petition to be served on hospital when patients sue for injuries

§9. Copy of petition to be served on hospital when patients sue for injuries

A. Any person who has received in any of the charity hospitals of the state or in a veterans administration hospital in the state treatment for injuries which might entitle him to damages or compensation, and who files suit for the recovery of the damages or compensation, shall cause a copy of the petition to be served on the hospital from which he received treatment, or on the attorney designated to represent the hospital, at least ten days before the trial of the suit.

B. No court of this state shall proceed with the trial of any suit involving any claim referred to in this Section, unless a copy of the petition has been served as required, or such service has been waived as provided in Subsection C.

C. Nothing in this Section shall prevent the plaintiff or his attorney and the attorney representing the charity hospital or veterans administration hospital from entering into a written agreement stipulating that in the event of a favorable judgment for the plaintiff, the bills for services due the hospital shall be paid before all other disbursements of the award. Such an agreement may be accompanied by a waiver of the service of the petition upon the hospital otherwise required in Subsection A.

Amended by Acts 1972, No. 20, §1; Acts 1976, No. 675, §1.



RS 46:10 - Compromise of claim not to affect rights of the hospital

§10. Compromise of claim not to affect rights of the hospital

No compromise of any claim referred to in R.S. 46:9, whether made before or after the filing of suit, shall affect the right of any of the charity hospitals of this state or of any veterans administration hospital in the state to recover the fees and charges, if any, that may be due the hospital for treatment, from any party or parties who may be liable for them under any law of this state.

Amended by Acts 1972, No. 20, §1.



RS 46:11 - Proceedings for recovery of charges due hospitals

§11. Proceedings for recovery of charges due hospitals

All proceedings for the recovery of any charges or fees due any charity hospital of this state or any veterans administration hospital in the state may be presented in any court of this state, in term time or in vacation, by rule, in a direct action or by intervention, or by third opposition, and all the proceedings shall be tried or heard summarily and by preference in all courts, after notice of not less than two days to adverse parties.

Amended by Acts 1972, No. 20, §1.



RS 46:11.1 - Intervention in personal injury and worker's compensation suits

§11.1. Intervention in personal injury and worker's compensation suits

A. The Louisiana Department of Health, on behalf of any of the general charity hospitals under the administration of said department, or the United States, on behalf of any veterans administration hospital in the state, or any military treatment facility, may intervene at any time prior to judgment in any personal injury suit or in any suit involving worker's compensation claims in which any of these hospitals has an interest, for the purpose of recovering the cost of drugs, X-rays, laboratory fees, surgical, medical, and other expenses of hospitalization and services rendered.

B. It is the intention of this Section that prescription shall not run against the intervention by the department or a veterans administration hospital, or any military treatment facility, in the state in any such suit in which any of them may have an interest until judgment has been rendered in the cause in the court of original jurisdiction or the prescriptive period provided by law for the cause of action has run, whichever is the later.

Acts 1958, No. 465, §§1, 2; Amended by Acts 1972, No. 20, §1; Acts 1978, No. 786, §6, eff. July 17, 1978; Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1991, No. 381, §1.



RS 46:12 - Prima facie truth of pleadings of hospitals

§12. Prima facie truth of pleadings of hospitals

Whenever the pleadings filed on behalf of any charity hospital of this state or any veterans administration hospital in the state are accompanied by an affidavit of the director or any officer of the hospital or of the attorney designated to represent the hospital, that the facts as alleged are true to the best of the affiant's knowledge or belief, all of the facts alleged in the pleadings shall be accepted as prima facie true and as constituting a prima facie case, and the burden of proof to establish anything to the contrary shall rest wholly on the opposing party.

Amended by Acts 1972, No. 20, §1.



RS 46:13 - Persons liable for charges when patient comes within employer's liability laws

§13. Persons liable for charges when patient comes within employer's liability laws

Where a patient in any of the state charity hospitals or in any veterans administration hospital in the state comes within the provisions of the employer's liability laws, the superintendent or the director may make appropriate charges for services rendered to the patient, in accordance with charges of other first class hospitals, including physicians' and surgeons' fees; and the patient, the employer of the patient, and the compensation insurer of the employer shall be liable therefor in solido. The superintendent or the director of the hospital shall give notice to the employer or the insurance company that the patient is being treated and that charges will be made therefor; provided that failure to give this notice shall not relieve the employer or the insurance company from liability when notice has been otherwise received.

Amended by Acts 1972, No. 20, §1; Acts 1978, No. 786, §6, eff. July 17, 1978.



RS 46:14 - Discouraging the abuse of state charity hospital aid

§14. Discouraging the abuse of state charity hospital aid

The department may study abuse of state charity hospital aid, and may take necessary measures to discourage the abuse.

Amended by Acts 1978, No. 786, §6, eff. July 17, 1978.



RS 46:15 - Counsel for hospitals

§15. Counsel for hospitals

The attorney general shall designate counsel to represent state hospitals in all claims and cases arising under this Chapter, and whenever so designated and a claim is placed in his hands the counsel shall be paid by the hospital a fee of twenty-five percent of the first five hundred dollars collected, twenty percent of the next five hundred dollars collected and fifteen percent of the excess of one thousand dollars collected, said fee to be paid out of any funds accruing to the hospital by reason of the claim or case.

Amended by Acts 1954, No. 720, §1; Acts 1962, No. 149, §1; Acts 1972, No. 20, §1; Acts 1976, No. 675, §1.



RS 46:16 - Sale or lease of state-owned facilities; procedure

§16. Sale or lease of state-owned facilities; procedure

In the event that any state facility owned or operated by the Department of Children and Family Services or the Louisiana Department of Health or by the Department of Public Safety and Corrections should permanently cease operations or should permanently vacate the premises of one facility and move to the premises of another facility, the secretary of the appropriate department is hereby authorized to sell or lease to the highest bidder the property, buildings, and all other appurtenances of said state-owned facility which has been permanently closed or vacated. The respective secretary shall, when such facilities are offered for sale or lease, follow those procedures set forth in R.S. 41:131, et seq., relative to the sale of public land or R.S. 41:1211, et seq., relative to the lease of public land; provided however, the Joint Natural Resources Oversight Committee approves the proposed sale or lease.

Acts 1986, No. 859, §1; H.C.R. No. 59, 1999 R.S.



RS 46:17 - Indigent defined; collection of charges by state-owned hospitals

§17. Indigent defined; collection of charges by state-owned hospitals

A. As used in this Title, the following definition shall apply.

"Indigent" means any person who meets the state definition of indigent who would have qualified for indigent care in any general hospital owned and operated by the state of Louisiana prior to arrest and who is housed in any parish or municipal jail or detention facility or state prison, shall be treated in the nearest general hospital owned and operated by the state of Louisiana.

B. Notwithstanding any provision of law to the contrary, neither the parish nor municipality shall be responsible for the cost of such services rendered in the state hospital. However, nothing contained herein shall preclude any such hospital from collecting or attempting to collect reasonable charges for treatment or services from those persons housed in any parish or municipal jail or detention facility or state prison considered to have the ability or resources to pay such costs.

C. No state agency or official, or other person acting on behalf of such agency or official, shall attempt to collect charges for treatment rendered in a state hospital to any parish or municipal jail inmate, from the parish or municipal governing authority for charges which accrue after July 17, 1991, when there are no third party payors responsible for the charges. However, the provisions of this Subsection shall not be construed so as to create or sustain a cause of action on behalf of any person or governmental subdivision to recover monies already paid for the treatment of such inmates.

Acts 1990, No. 315, §1, eff. July 9, 1990; Acts 1991, No. 618, §1, eff. July 17, 1991.



RS 46:18 - Health care records; copies

§18. Health care records; copies

A. The provider of health care shall furnish to the claimant, the person appointed to represent the claimant in his dealings with the Social Security Administration, or an agent with written authorization made pursuant to 45 CFR 164.508, upon request, a copy of any records that are necessary to support his filing for social security disability benefits or supplemental security income benefits under any provision of the Social Security Act. Cost of each photocopy shall not exceed fifty cents per page for the first five pages and twenty-five cents for each additional page except that the amount due shall not be less than the amount paid by the Department of Children and Family Services for such copies. Payment for any copies made in connection with disability determinations shall be made to the health care provider's agent instead of the health care provider when the agent makes the copies.

B. If a copy of the record is not provided within a reasonable period of time, not to exceed fifteen days following the receipt of the request and written authorization, and production of the record is obtained through a court order or subpoena duces tecum, the health care provider shall be liable for reasonable attorney fees and expenses incurred in obtaining the court order or subpoena duces tecum. Such sanctions shall not be imposed unless the person requesting the copy of the record has by certified mail notified the health care provider of his failure to comply with the original request, by referring to the sanctions available, and the health care provider fails to furnish the requested copies within five days from receipt of such notice. Except for their own gross negligence, such health care providers shall not otherwise be held liable in damages by reason of their compliance with such request or their inability to fulfill the request.

Acts 2003, No. 1241, §1; Acts 2007, No. 476, §1.



RS 46:51 - Duties of the department

CHAPTER 2. DEPARTMENT OF CHILDREN AND FAMILY SERVICES

PART I. ORGANIZATION

§51. Duties of the department

The Department of Children and Family Services, through its secretary, shall administer the public assistance and welfare laws of the state, as follows:

(1) Make and promulgate such rules and regulations as are necessary or desirable for carrying out the provisions of this Chapter, which rules and regulations are binding upon the parishes or other local units and their agents and upon such private agencies and their agents as are subject to the supervision of the department.

(2) Administer and supervise all forms of public assistance including general home relief, outdoor and indoor care of persons in need, old age assistance, financial assistance to needy individuals, aid to dependent children, except medical and health services the responsibility for which is or may be vested by state law in other departments of the state government, and such other welfare activities or services as may be vested in it.

(3) Provide services to parish governments including the organization and supervision of parish offices for the effective administration of welfare functions, and carry on such research and compile such information as it shall consider necessary, having in mind the purposes of this Chapter and its administration throughout the state.

(4) Establish adequate standards for personnel employed in the state, regional, or parish offices and make necessary rules and regulations to maintain such standards as follows:

(a) Fix minimum standards of service and personnel based upon education, training, previous experience, and general efficiency which must be attained by persons appointed to the position to be filled in the state, regional, and parish offices.

(b) Establish a merit system covering all state and parish personnel engaged in the administration of this Chapter; provided that: (i) the provisions of this Subsection shall have no force and effect so long as any general merit system of personnel administration in the civil service of this state continues in effective operation by law and so long as standards promulgated by federal agencies under the Social Security Act, as amended, are met; and (ii) any merit system status acquired by employees under a merit system established under the provisions of this Section and appointments made and registers established under such systems are recognized by the state agency administering the general merit system of personnel administration in the civil service of the state.

(5) Assist other departments, agencies, and institutions of the state and federal governments, when so requested, by performing services in conformity with the purposes of this Chapter.

(6) Act as the agent of the state to cooperate with the federal government in welfare matters of mutual concern and in the administration of any federal funds granted in the state to aid in the furtherance of any functions of the department, and be empowered to meet such federal standards as may be established for the administration of such federal funds.

(7) Designate parish offices under rules and regulations prescribed by the department to serve as its agent in performance of all welfare activities in the parish.

(8) Administer and supervise all public child welfare activities relating to children who are dependent, neglected, delinquent, or have physical, intellectual, or mental disabilities; establish, extend, and strengthen services for such children in parish or regional offices; license and supervise all parish, municipal, and private agencies, institutions, and individuals, caring for children, including visitorial powers, under the rules and regulations of the department; contract with private individuals to hold their homes open for and to care for children in need of temporary or long time foster care and provide such other services for children as may be authorized by law.

(9) Administer such federal, state, parish, municipal, or private funds as may be made available for welfare purposes.

(10) Administer all public assistance funds and child welfare funds, and estimate the moneys to be credited to the assistance fund from state and federal sources for the ensuing fiscal year and allocate the total amount estimated to be available.

(11) Whenever and wherever practicable to enter into reciprocal agreements with welfare agencies from other states relative to the provisions of public assistance to residents and nonresidents and cooperate with such states and with any authorized agencies of the federal government in providing such aid provided such agreements are approved by the attorney general.

(12) Administer such additional welfare functions as are hereby or may hereafter be vested in it by laws.

(13) Administer or supervise all state institutions and agencies providing services or care for persons who are dependent, delinquent, or have physical, intellectual, or mental disabilities, where the administrative or supervisory authority is specifically transferred to the department in accordance with law.

(14) Construct and operate state supported detention facilities, and reception, diagnostic, and treatment centers for children who are found by the courts to be in need of care or treatment in these types of facilities. Nothing contained in this Section shall be construed as preventing any parish or municipality from continuing to operate its own facilities, or from subsequently constructing and operating its own facilities for the care of children.

(15) Establish child protection centers wherever they are practical throughout the state; provide the necessary staff; coordinate the funding of said centers from federal, state, parish, municipal, or private funds as they become available; administer child protection centers for the care, treatment, and protection of abused children, and establish rules and regulations to further the said protection centers. When such centers are established, they shall provide protection and emergency care, investigation, treatment, and rehabilitation of children and parents, education programs, record keeping, research, and consultation and shall develop programs for volunteer participation and seek long-range solutions for child abuse.

Acts 1978, No. 786, §6, eff. July 17, 1978; Acts 2010, No. 877, §3, eff. July 1, 2010; Acts 2010, No. 939, §8, eff. July 1, 2010; Acts 2014, No. 811, §24, eff. June 23, 2014.



RS 46:51.1 - Contribution to cost of foster care by parent

§51.1. Contribution to cost of foster care by parent

A. When making a recommendation for parental contribution to the costs of care and treatment in accordance with Children's Code Article 685, the department shall calculate an amount in accordance with the provisions of the Louisiana Administrative Code, Title 67, Part V, Subpart 5, Chapter 35, §3501.

B. Assistance from the natural or adoptive parent or tutor will only be made to aid in defraying the cost of such contracts, plus amounts and benefits available to the foster child or through his natural or adoptive parent or tutor from other sources, including such sources as social security, veterans administration, private insurance, Department of Health and Human Resources, Department of Education, including special education and vocational rehabilitation.

Added by Acts 1978, No. 508, §1; Acts 2008, No. 392, §2.



RS 46:51.2 - Criminal history and central registry information

§51.2. Criminal history and central registry information

A.(1) No person shall be hired by the department whose duties include the investigation of child abuse or neglect, supervisory or disciplinary authority over children, direct care of a child, or performance of licensing surveys, until both the following conditions are met:

(a) The person has submitted his fingerprints to the Louisiana Bureau of Criminal Identification and Information and it has been determined that the person has not been convicted of or pled nolo contendere to a crime listed in R.S. 15:587.1(C).

(b) The department has conducted a search of the central registry of justified abuse or neglect, hereafter referred to as "central registry", reports and has determined that the individual's name is not recorded therein, or if an individual's name is recorded on the central registry, a risk evaluation panel has determined in writing that the individual does not pose a risk to children. The search shall be limited to those names recorded on the central registry subsequent to the effective date of the rules and regulations promulgated pursuant to Paragraph (3) of this Subsection.

(2) Any employee of the department whose duties include the investigation of child abuse or neglect, supervisory or disciplinary authority over children, direct care of a child, or performance of licensing surveys and whose name is recorded subsequent to the effective date of the rules and regulations promulgated on the central registry reports pursuant to Paragraph (3) of this Subsection shall be terminated by the department unless a risk evaluation panel has determined in writing that the individual does not pose a risk to children.

(3) The department shall promulgate rules and regulations to implement Paragraphs (1) and (2) of this Subsection. The rules and regulations shall include but not be limited to establishing eligibility and other criteria for risk evaluation requests and establishing criteria for risk evaluation determinations. Any such determination by the risk evaluation panel shall be kept on file at all times by the department.

(4) After the risk evaluation, the office of community services shall provide the individual who is the subject of the evaluation the decision of the panel in writing. If the panel determines that the individual poses a risk to children, he may file a request for an administrative appeal within thirty days of the mailing of the notice of the determination with the department's bureau of appeals. The bureau of appeals shall provide notice of the request for the appeal to the office of community services.

(5) The department, through its bureau of appeals, shall provide for a system of administrative hearings and is responsible for the fulfillment of all hearing provisions as described under this Subsection. All decisions rendered by an administrative law judge within the bureau of appeals are final and such decisions shall exhaust the individual's administrative remedy.

(6) The department, through its subordinate administrative law judge conducting the administrative proceeding authorized hereunder, shall conduct the proceeding and shall have authority to administer oaths and affirmations, issue subpoenas, and to otherwise regulate the conduct of the proceeding as provided by law, or in the absence of such a law, as specified and authorized by R.S. 49:955 et seq. The deposit or payment of witness fees ordinarily required of an individual who desires to subpoena a witness shall not be required if the individual desiring the issuance of the subpoena is an indigent person as determined by the presiding administrative law judge.

(7) Within thirty days after the mailing date listed on the notice of the final decision by the department's bureau of appeals, or if a rehearing is requested, within thirty days after the date of the decision thereon, an individual who is the subject of the determination may obtain judicial review thereof by filing a petition for review of the decision in the Nineteenth Judicial District Court or the district court of the domicile of the individual. When the petition is filed in an improper venue, the court of improper venue shall transfer the case to the district court of the domicile of the individual who is the subject of the determination or to the Nineteenth Judicial District Court.

(8) If after a contradictory administrative hearing with the office of community services or after the judicial review, the judge determines that the individual poses a risk to children and the decision has become final, the individual shall be terminated.

(9) Except as provided by Paragraphs (5) and (6) of this Subsection, all adjudicatory and review proceedings under this Subsection shall be governed by the Administrative Procedure Act.

(10) All information pertaining to the review or proceedings authorized by this Subsection is confidential. The administrative law judge or district court judge shall take all necessary actions, such as sealing the record from public disclosure and conducting confidential proceedings, to maintain the confidentiality of all records and proceedings.

(11) The department shall promulgate rules and regulations necessary to carry out its mandate under this Subsection.

(12) No person shall be hired by any organization listed in Subsection F of this Section until such person has submitted his fingerprints to the Louisiana Bureau of Criminal Identification and Information and it has been determined that such person has not been convicted of or pled nolo contendere to a crime listed in R.S. 15:587.1(C). The provisions of this Section shall also apply to volunteers of such organizations.

(13) The department shall conduct an assessment of the impact and cost of utilizing the information on the central registry to prohibit individuals from owning, operating, being employed by, or volunteering at a child care or child residential facility licensed by the department and shall develop a statewide implementation plan prior to requesting that funds be appropriated for utilizing such information. The assessment and implementation plan shall include a proposed appeals and review process. The department shall submit a report of the assessment results, anticipated costs, and implementation plan to the legislature for its consideration in appropriation decisions. Upon appropriation of the funds by the legislature and subject to its approval, the department shall implement the plan to utilize the information on the central registry to prohibit individuals from owning, operating, being employed by, or volunteering at a child care or child residential facility licensed by the department.

B. No operator, staff person, or employee of a juvenile detention, correction, or treatment facility shall be hired by the department until such person has submitted his fingerprints to the Louisiana Bureau of Criminal Identification and Information and it has been determined that such person has not been convicted of or pled nolo contendere to a crime listed in R.S. 15:587.1(C).

C.(1) No child shall be newly placed in a foster home for temporary care, except for emergency placement, or for adoption until it is determined that no adult living in such home has been convicted of or pled nolo contendere to a crime listed in R.S. 15:587.1(C).

(2) No child shall be newly placed in a foster home for temporary care, except for emergency placement, or for adoption until it is determined that the prospective foster or adoptive parent has not been convicted of or pled nolo contendere to a felony listed in R.S. 40:966(C) and (E), 967(C), 968(C), 969(C), or 970(C) unless five or more years have elapsed between the date of placement and the date of successful completion of any sentence, deferred adjudication, or period of probation or parole.

(3) No child shall be placed by the department into a home where the prospective foster or adoptive parent has been convicted of or pled nolo contendere to a felony listed in Paragraph (2) of this Subsection until the individual has submitted to and passed an initial drug test and has provided written consent to any plan of random drug testing required by the department for the duration of the placement. Any required drug tests shall be at the expense of the individual.

(4) Nothing in this Subsection shall be construed to prohibit or prevent the department or its employees from considering prior convictions in determining whether to place a child in a foster home for temporary care or for adoption.

D. The department shall establish by regulation requirements and procedures consistent with the provisions of R.S. 15:587.1 under which such determination shall be made. For those listed in Subsection A, B, or C of this Section, this regulation shall include the requirement and the procedure for the submission of fingerprints in a form acceptable to the Bureau of Criminal Identification and Information.

E.(1) The department shall establish by regulation requirements and procedures consistent with the provision of R.S. 15:587.1 under which the organizations listed in Subsection F may request information concerning whether or not a person in one of the following categories has been arrested for or convicted of or pled nolo contendere to any criminal offense:

(a) Employees.

(b) Candidates for employment.

(c) Volunteer workers.

(d) Persons living in a registered family child day care home.

(2) This information may be requested only about a person who has, or has applied or volunteered for, a position in the organization which includes supervisory or disciplinary authority over children or who lives in a registered family child day care home.

F. Any responsible officer or official, as the department may determine, of the following organizations or the department may request the specified criminal history information:

(1)(a) A child-caring institution, child-placing agency, maternity home, group home, or day care center all as defined in R.S. 46:1403; and

(b) A family child day care home registered under the Child Care Registration Law, R.S. 46:1441 et seq.

(2) Any other organization that the department determines, upon request of the organization, to have supervisory or disciplinary authority over children outside of the home to such extent that the department determines that the well-being and safety of children justifies giving the organization access to the specified criminal history information of those who work or have volunteered to work with the organization.

(3)(a) Any other child care provider organization with the prior written consent of the person whose criminal history information is being requested. As used in this Paragraph, the term "child care" means the provision of care, treatment, education, training, instruction, supervision, or recreation to children by persons having unsupervised access to a child. The check shall be conducted by the Department of Public Safety and Corrections, division of state police, for a reasonable fee established by the department. As used in this Paragraph, the term "provider" shall include a person who is employed by or volunteers with a child care provider organization. As used in this Paragraph, the term "child care provider organization" shall include but not be limited to "Big Brother/Sister" programs and scouting programs.

(b) The Department of Public Safety and Corrections, division of state police, shall not be liable in civil damages for failure to provide the criminal history checks requested nor shall the child care provider be liable in civil damages for failure to make such a request.

G. Notwithstanding any other provision of law, the department is prohibited from receiving or releasing the results of a national criminal history check unless the receipt or release is permitted by federal law or regulation.

H.(1) The department shall execute a survey to assess the impact and cost of conducting national criminal history records checks and all arrest records checks on potential owners, operators, employees, and volunteers of a child care or child residential facility licensed by the department and develop a statewide implementation plan prior to requesting that funds be appropriated for conducting the searches. The department shall submit a report of the survey results, anticipated costs, and implementation plan to the legislature for their consideration in appropriation decisions. The department shall implement the plan to conduct national criminal history records checks on potential owners, operators, employees, or volunteers of child care or child residential facilities licensed by the department only upon the appropriation of funds by the legislature for such purpose.

(2) Upon appropriation of funds by the legislature and implementation of the plan in accordance with Paragraph (1) of this Subsection, the Bureau of Criminal Identification and Information shall make available to the department, all criminal history record information as defined in R.S. 15:576 related to potential owners, operators, employees, or volunteers of child care or child residential facilities licensed by the department.

(3) Upon appropriation of funds by the legislature and implementation of the plan in accordance with Paragraph (1) of this Subsection, the Bureau of Criminal Identification and Information shall facilitate national criminal history record checks of potential owners, operators, or employees, or volunteers of child care or child residential facilities licensed by the department by receiving and forwarding fingerprint cards to the Federal Bureau of Investigation. The department is authorized to receive and screen the results of the state and national criminal history record checks in order to assess the criminal history of a potential owner, operator, employee, or volunteer of child care or child residential facilities licensed by the department. The department shall maintain the confidentiality of criminal history information received in accordance with applicable federal or state law.

Acts 1986, No. 760, §3, eff. Jan. 1, 1987; Acts 1989, No. 14, §3; Acts 1994, 3rd Ex. Sess., No. 55, §1, eff. July 7, 1994; Acts 1997, No. 1067, §1; Acts 1999, No. 1144, §2, eff. Jan. 1, 2000; Acts 2008, No. 649, §3; Acts 2009, No. 47, §1, eff. June 15, 2009; Acts 2009, No. 221, §2, eff. Jan. 1, 2010; Acts 2014, No. 406, §1.

*NOTE: See Acts 1985, No. 286.



RS 46:52 - Duties of the secretary

§52. Duties of the secretary

The secretary, as the executive and administrative officer of the department, shall faithfully conduct and discharge all administrative and executive functions in the carrying out of this Chapter.

The secretary shall submit to the legislature an annual financial statement accounting for all funds appropriated for the department, for the purposes of this Chapter and for public welfare purposes, for the specific purposes for which they are appropriated and also a financial statement accounting for all federal funds allotted to the state by the federal government for the purposes of the department. He shall publish annually a full report of the operations and administration of the department under the provisions of this Chapter and for other public welfare purposes together with recommendations and suggestions, and these reports shall be submitted to the governor.

Acts 1978, No. 786, §6, eff. July 17, 1978.



RS 46:52.1 - Integrated case management; "No Wrong Door"

§52.1. Integrated case management; "No Wrong Door"

A. The legislature recognizes that the department provides services to individuals with multiple needs; however, the conventional service delivery system of requiring individuals to access various offices within the department to address those multiple needs creates a barrier to the delivery of services. Additionally, these needs can be better met, more efficiently and less costly, through integrated case management at a "no wrong door" service location. It is the intent of the legislature to provide a social services department that is streamlined in the delivery of services and incorporates integrated case management models for clients and families served by multiple programs.

B. For purposes of this Section:

(1) "Integrated case management" means a team approach to accessing the needs of a client and, if applicable, the family, establishing a comprehensive plan for addressing all those needs, and utilizing service integration to deliver required services. An integrated case management model includes:

(a) A multidisciplinary team, natural supports to the client, and the client or advocate, in order to develop an integrated service plan.

(b) A client-centered integrated service plan, based on the client's strengths, risks, service desires, and service needs.

(c) A lead case manager to coordinate the joint planning and coordinated delivery of services for the client.

(d) Monitoring and evaluation of the service plan, services, and outcomes to allow the team to make model change as appropriate.

(2) "Multidisciplinary team" or "team" means a team comprised of appropriate department program staff members, regardless of their title or office assignment. It shall also include staff of the Louisiana Department of Health, Louisiana Workforce Commission, and Department of Public Safety and Corrections and local community organizations.

(3) "Service integration" means a process by which a range of social services are delivered in a coordinated and seamless manner to provide client-oriented services, increase early intervention and prevention opportunities, improve client outcomes, and establish provider accountability through performance measures. Service integration includes:

(a) A "No Wrong Door" site which requires co-location of a multidisciplinary team to make it easier for the client to obtain service and to allow the team to learn to work well together. In the event co-location is not physically possible, the team members shall provide a seamless link with the other team members and resources.

(b) Cross-training among the multidisciplinary team, to ensure a general understanding of each other's services and processes.

(c) Flexible use of funding among the offices and, if applicable, departments and community programs, comprising the multidisciplinary team to ensure that the client receives services for which he is eligible.

C.(1) The secretary shall begin the process of developing and implementing an integrated case management model by providing the leadership, planning, data, and ability to deliver social services and, if applicable, other services, to clients by:

(a) Encouraging within the department multidisciplinary team collaboration in the rendering of services and encouraging the participation of other departments and local community organizations.

(b) Co-locating programs from different offices within the department. Co-location of offices shall not be necessary in situations where the offices are located within two miles of each other.

(c) Improving access to services, including minimizing the number of contacts the client is required to make with the department.

(d) Sharing data and information across offices and, if applicable, across departments and with local community organizations.

(e) Identifying opportunities for leveraging and matching funds among offices, departments, and local community organizations.

(2) The secretary shall develop and implement a shared consent form and a common screening tool for multiple-need clients, provide cross-program training, improve communication through information technology, and devise a method for flexible funding across offices. The secretary is urged to include other departments and local community programs in performing the requirements of this Paragraph.

D. The secretary shall provide an implementation and strategy plan for a pilot program to the House Health and Welfare Committee before March 1, 2004.

E. To advance the purposes set forth in this Section and R.S. 46:52.2, the secretaries for the Louisiana Department of Health and the Department of Children and Family Services, the executive director of the Louisiana Workforce Commission, the deputy secretary for youth services of the Department of Public Safety and Corrections, and the state superintendent of education shall guide the implementation of service delivery integration designed to meet the needs of children and their families. All delivery of integrated services shall be in accordance with the statutory authority of each agency or department.

F. This state leadership group shall:

(1) Identify opportunities and implement recommendations regarding human services integration.

(2) Provide plans to execute the collective recommendations of these departments.

(3) Lead execution of service integration plans to include:

(a) Comprehensive screening for needs, coordinated assessment and referrals in multiple areas including, but not limited to the following:

(i) Academic challenges.

(ii) Behavioral problems.

(iii) Family stability.

(iv) Alcohol and drug abuse.

(v) Domestic violence.

(vi) Mental health concerns.

(vii) Employment and training.

(viii) Food and shelter.

(b) Screening, eligibility, and redeterminations for temporary assistance programs, Medicaid, and food stamps.

(c) Data sharing capabilities among participating agencies for the purposes of service delivery and statistical research.

(d) Child abuse intervention and prevention.

(e) Student attendance support.

(f) Other local human services.

(4) Identify targeted outcome results of service integration.

(5) Attain regular measures of performance relative to the targeted outcomes of service integration.

G. The guiding principles shall be to:

(1) Support community human service endeavors that transcend and strengthen any single agency's mission.

(2) Recognize that collaboration occurs among people, not among institutions.

(3) Encourage agencies to fully cooperate through productive dialogue and action that dissolves barriers and advances more effective service delivery.

(4) Promote a commitment to collaboration at every level of participating organizations.

(5) Recognize the diversity of both the community to be served and the providers.

(6) Recognize and address the obstacles local agencies, organizations, or institutions will face in this process.

(7) Instill mutual accountability among all participating organizations measured qualitatively and quantitatively.

(8) Promote maximization of state general fund investments and increase the state's return on investments.

(9) Prevent fraud and abuse to ensure funds are appropriately utilized.

Acts 2003, No. 726, §1; Acts 2005, No. 88, §1, eff. June 21, 2005; Acts 2007, No. 122, §1, eff. June 25, 2007; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2008, No. 775, §1, eff. July 6, 2008.



RS 46:52.2 - Service integration delivery model; pilot

§52.2. Service integration delivery model; pilot

A. In cooperation with local governmental and community organizations, the state leadership group as identified in R.S. 46:52.1(E) shall establish a Neighborhood Place implementing the service integration delivery model developed under R.S. 46:52.1 in one of the nine regional service areas defined in R.S. 46:2600 by the end of Fiscal Year 2008-2009. Local governmental and community organizations shall be engaged with the state to expand the Neighborhood Place model to additional sites in multiple regional service areas.

B.(1) Working with local governmental and community organizations, a management model for each Neighborhood Place shall be established by the state leadership group in accordance with R.S. 46:52.1(C).

(2) Each Neighborhood Place shall operate with shared accountability that citizens realize faster, lasting results of safety, educational security, independence, and self sufficiency.

(3) The goals of this human services integration model shall include the following:

(a) To provide economic self-sufficiency among families who receive services.

(b) To provide citizens with timely access to an array of health care, education, employment, and human services.

(c) To improve the level of student participation and achievement in the school among children who receive services.

(d) To prevent fraud and abuse to ensure funds are appropriately utilized.

(4) Each Neighborhood Place shall demonstrate better results for citizens through collaboration, coordination, and co-location of multiple human service systems. Services delivered shall, at a minimum, address the following:

(a) Student achievement.

(b) Truancy intervention and dropout prevention.

(c) Family safety and stability.

(d) Foster care and adoption.

(e) Prenatal and early childhood care.

(f) Preventative health care.

(g) Behavioral health.

(h) Adult education and job training.

(i) Vocational rehabilitation.

C. Targeted and measurable outcomes at the baseline of implementation shall be identified and tracked during quarterly periods throughout the life of integrated human service delivery operations.

Acts 2008, No. 775, §1, eff. July 6, 2008.



RS 46:53 - Transfer of appropriations to department by other state agencies, public or private entities, including any health care provider; procedure; purpose; expenditures

§53. Transfer of appropriations to department by other state agencies, public or private entities, including any health care provider; procedure; purpose; expenditures

A. Any state agency may, with the approval of the Division of Administration, transfer to the department any portion of its appropriation that may be available for federal matching funds in accordance with any program established by the department for public welfare purposes.

B.(1) The funds collected or collectible during each fiscal year by the department under the authority of this Section from a state agency and the United States of America shall be deposited in a special account in the state treasury to the credit of the state agency that transferred a portion of its appropriation to the department for the purpose of seeking matching funds from the United States of America. The funds thus credited shall be available for use by the state agency for the purposes of:

(a) Employing necessary personnel and for other expenses incurred in connection with the proper administration of the collection or acquisition of such funds by the state agency from the federal government or any agency thereof.

(b) Purchasing new equipment for use by the state agency.

(c) Making major repairs at any facility owned by the state agency.

(d) Operating expenses and maintenance of any facility owned by the state agency.

(e) Providing day care services for persons with intellectual disabilities.

(f) Any purpose authorized by law.

(2) Any funds remaining unexpended and unencumbered in any such special account at the end of each fiscal year shall be retained in such special account.

C. Expenditures to be made under the authority of this Section shall be made only upon approval of the secretary of the other state department, the secretary of the department, and the Division of Administration, and otherwise shall be subject to the laws and regulations relating to budgeting by state agencies and the budgetary controls provided for by Title 39 of the Louisiana Revised Statutes of 1950, as amended, insofar as said laws and regulations are not inconsistent with the purposes of this Section.

D-F. Repealed by Acts 2001, No. 491, §2, eff. June 21, 2001.

Acts 1978, No. 786, §6, eff. July 17, 1978; Acts 1991, No. 617, §1; Acts 1992, No. 793, §1; Acts 2001, No. 491, §2, eff. June 21, 2001; Acts 2014, No. 811, §24, eff. June 23, 2014.



RS 46:54 - Parish offices

§54. Parish offices

There shall be in each parish of the state a parish office of the office of family security; provided that the department may unite two or more parishes and form a district office. All duties and responsibilities set forth in this Chapter for parish offices shall also apply to the district offices.

Acts 1978, No. 786, §6, eff. July 17, 1978.



RS 46:55 - Duties of the parish office

§55. Duties of the parish office

Under rules and regulations of the department, the parish offices shall administer all forms of public assistance in the parish and such other welfare activities as are required by R.S. 36:258(C) and as may be delegated to it by the department.

Acts 1978, No. 786, §6, eff. July 17, 1978.



RS 46:56 - Applications and client case records; definitions; confidentiality; waiver; penalty

§56. Applications and client case records; definitions; confidentiality; waiver; penalty

A. Applications for assistance and information contained in case records of clients of the Louisiana Department of Health, the Department of Children and Family Services, or the Office of Elderly Affairs, for the purpose of adult protective services, shall be confidential and, except as otherwise provided, it shall be unlawful for any person to solicit, disclose, receive, make use of, or to authorize, knowingly permit, participate in, or acquiesce in the use of applications or client case records or the information contained therein for any purpose not directly connected with the administration of the programs of the department.

B.(1) For the purposes of this Section, "department" means the Louisiana Department of Health, the Department of Children and Family Services, and the adult protection agency as provided in R.S. 15:1503(4). It is the express intent of this Section that the Louisiana Department of Health, the Department of Children and Family Services, and, for the purpose of adult protective services, the Office of Elderly Affairs share access to each other's case records to the extent that such access is not prohibited by any contrary provision of federal law or regulation.

(2) For the purposes of this Section, "case records" are assistance records, social service records, records of the Supplemental Nutrition Assistance Program or any predecessor, medical services records, probation and parole records, records pertaining to the adoption of children, records of foster care services, records and investigative reports on abuse or neglect of children or adults, and records of other child welfare services administered by the department, including services for children with disabilities, nutrition, immunization, and other medical and public health services records pertaining to children or adults and where such records are in the custody of parish health units, and regional and central offices of the office of public health of the Louisiana Department of Health.

(3) Notwithstanding any provision of law to the contrary, including but not limited to the provisions of this Section, all offices, bureaus, and agencies within the Department of Children and Family Services are hereby expressly authorized to share access to each other's case records as necessary for the administration of their respective programs, except as prohibited by federal law or regulation.

C. Publication of lists or names of clients or applicants is prohibited, except as provided in this Section.

D. Subject to the exceptions enumerated in R.S. 44:17 and Subsections E, F, and M of this Section, confidential information may be released to an outside source not directly connected with the administration of the programs of the department only upon written request of the outside source and only after written waiver by the applicant, client, or his legal representative. Governmental authorities, the courts, and law enforcement agencies shall be considered the same as any other outside source, except as provided in R.S. 44:17 and Subsections E and F.

E.(1) Upon request of any authorized person, the most recent address and place of employment of any absent parent shall be provided if such information is available, notwithstanding any other provisions of this Section. For the purposes of this Subsection, the term "authorized person" shall mean:

(a) Any agent or attorney of any state agency which has the duty or authority to seek to recover any amounts owed as child support;

(b) Any court of competent jurisdiction which has authority to issue an order against an absent parent for the support and maintenance of a child, or any agency of such court; and

(c) Any resident parent, legal guardian, attorney, or agent of any child, except a child currently receiving aid to dependent children, without regard to the existence of any court order against an absent parent who has a duty to support and maintain any such child.

(2) Information of the department pertaining to financial assistance programs may be released in accordance with the federal laws and regulations governing the release of information of the financial assistance programs.

F. The following information shall not be subject to waiver and shall not be released to applicants, recipients, or outside sources, except those outside sources engaged in the administration of the programs of the department:

(1) Records pertaining to foster care of children, investigations of abuse and neglect of children, and other child welfare services. For the purposes of this Paragraph, case records of children in abuse and neglect and foster care cases may be reviewed by attorneys who are appointed by a court of juvenile jurisdiction to represent the sole interest of the children, and pursuant to court order, such case records may be reviewed by court-appointed special advocates appointed pursuant to Ch.C. Art. 424(D). Prior to a court hearing, the department may provide to such attorneys and court-appointed special advocates copies of the most recent case plan for the child and his family, the most recent court order and court report, and the child's most recent medical report. Additionally, pursuant to Article 616 of the Children's Code, a judge of a court exercising juvenile jurisdiction may request, in writing to the department, central registry record checks. However, in no instance shall the name or identifying information regarding a complainant in neglect and abuse cases or the case records of the foster parents be subject to such review. The department may, however, provide foster parents all information from the department's records and from other records to which the department has access concerning a child in the foster home, and concerning the child's family, where such information is necessary for the foster parents to properly care for the child. The department may also provide surrogate parents representing the special education interests of children in the department's custody with all information from the department's records and from other records to which the department has access where such information is necessary for the surrogate parents to properly advocate for the children. In any child custody proceeding, after the issue has been raised of the potential existence of a relevant departmental record concerning the abuse or neglect of a child who is the subject of that proceeding, the judge may contact the local child protection unit to determine if such a record exists. If a determination has been made that such report appears justified pursuant to Ch.C. Art. 615(B)(1) through (3), the local child protection unit shall verbally advise the judge that such report is in the possession of the unit. If the court finds that information which may be contained in the report is necessary for an issue before the court, the court may order the release of such information. If a determination was made that such report was unjustified or inherently improbable, such records shall be sealed and accessible only pursuant to Ch.C. Art. 616(A)(2).

(2) Information furnished to the department by persons, governmental agencies, or other legal entities when such furnisher of information is subject to a confidentiality statute or regulation which prohibits release of such information to an outside source, and

(3) Information contained in applications for assistance and case records that is furnished to law enforcement agencies or courts to aid in the prosecution of criminal offenses related to any program.

(4)(a) For the purpose of this Subsection, those outside sources engaged in the administration of the programs of the department pertaining to child welfare services shall be local child service agencies, including but not limited to hospitals, clinics, schools, and counterpart agencies in other states engaged in delivering family and children's services; local, state, and federal law enforcement agencies, including but not limited to military authorities, probation officers, district attorneys, and coroners; the Louisiana State Board of Dentistry; and the Louisiana State Board of Medical Examiners. The department may release information to a child abuse citizens' review panel or a state child fatality review panel only to the extent that the requested information is consistent with the purpose of the requesting panel as provided by state law or regulation. Information may be released by the department only to an agency engaged in rendering services or treatment to a recipient or former recipient of the department's services and only for the purpose of furthering the services or treatment; or to an agency engaged in enforcing or prosecuting violators of the child abuse and neglect law or perpetrators of acts against children in violation of the criminal statutes of this state or of another state or of federal criminal statutes. The requesting agency shall request the information in writing and state the purpose for which the information is being requested.

(b) In addition, the department may release information to other agencies of state government that are engaged in rendering services or treatment to a department recipient or former recipient. The agency receiving the information from the department under this Paragraph shall be bound by the same confidentiality standard as prescribed in this Section with regard to release of this information to the recipient, the client's legal representative, or an outside source. The Louisiana Department of Health, the Department of Children and Family Services, and, for the purpose of adult protective services, the Office of Elderly Affairs may release information to each other for the purpose of furthering services or treatment to clients or recipients of services of either department. Information subject to release under this Section that is covered by federal statutes or regulations restricting release of the information shall be released only in accordance with the federal statutes or regulations.

(c) Following any investigation by the department of a public or private day care center, registered family child day care home, or residential provider, the department may inform the parent or guardian of any child being cared for at the center, home, or residence or the parent or guardian of any child who has applied for placement in the center, home, or residence of a valid finding of child abuse, neglect, or exploitation occurring at the center, home, or residence upon the request of the parent or legal guardian. The department may also advise such parent or legal guardian of a valid finding when it becomes necessary for the department to take adverse action against a center, home, or facility in the interest of the safety and welfare of the children. The department may release to the Department of Education limited information concerning a valid finding of child abuse, neglect, or exploitation occurring at a family child day care home that is registered by that department. These circumstances shall constitute authorized disclosures under the provisions of R.S. 14:403(A)(2).

(5)(a) The department may release the information described in Paragraph (1), except names and any other identifying information, to a professional person or professor or graduate student of a college or university who is engaged in bona fide professional, academic, or scholarly research in the field of child welfare services or to a duly authorized person conducting an audit of the department.

(b) Upon written approval of the department and of the child through his representative, when required by federal law, the information described in Paragraph (1) may be released, including names and other identifying information, except identifying information regarding complainants in neglect and abuse cases, to researchers whose proposed research in the field of child welfare services has been reviewed and approved by an institutional review board confected in accordance with and operating under the standards provided for in the United States Department of Health and Human Services' Policy for the Protection of Human Subjects, provided that access to that information is essential to the research. The researcher shall furnish to the department a written certification from the institutional review board confirming the board's compliance with the applicable standards and its review and approval of the research consistent with those standards. The certification shall also describe the board's future oversight responsibilities and specific procedures for assuring that the confidentiality of identifying information is strictly preserved. The department is authorized to develop a standardized certification form and other procedures as needed to facilitate its review and authorization of research requests consistent with its child welfare administrative responsibilities under state and federal law.

(c) The person receiving the information from the department under this Paragraph shall be bound by the same confidentiality standard and subject to the same penalties for improper disclosure as prescribed in this Section with regard to release of this information to the recipient, the client's legal representative, or an outside source. Any paper, report, thesis, dissertation, or other document resulting in whole or in part from the research or audit shall not contain the name or any identifying information regarding an applicant, recipient, or client, or other person to whom the records pertain.

(6) Research proposals which request access to clients or former clients of the department may be approved, but only after a determination that the following criteria are met:

(a) Contact with the client and the nature of the research will not have a detrimental effect on the client;

(b) The client or his legal guardian has consented in writing to such research; and

(c) The research will be of value to the department.

(7)(a) The department may release, upon written request, the information described in Paragraph (1) of this Subsection to the former foster child or his legal tutor if in its discretion it believes the release of such information to be in the best interest of the former foster child. Such information shall not include any information regarding the identity of the birth parents or birth siblings of a former foster child who was subsequently adopted or any information regarding the identity of the reporter in a case of abuse or neglect.

(b) The department, upon written request, shall release to a former foster child or his legal tutor, non-identifying medical or genetic information that may be contained in any record maintained by the department without the necessity of filing a petition for disclosure from the department as required by the provisions of Chapter 5 of Title XII of the Children's Code.

(8)(a) Case records involving investigation of reports of child abuse and neglect shall be confidential in order to protect the rights of the child and his parents or guardians. Information contained in such records shall only be made available as provided in this Section or applicable state or federal laws or regulations.

(b) The department shall not disclose identifying information concerning an individual who initiated a report or complaint of alleged child abuse or neglect, except that the department shall disclose such information pursuant to a court order after such court has reviewed, in camera, the department's case record and finds reason to believe that the reporter knowingly made a false report.

(9) Notwithstanding any other provision of this Section, limited public disclosure of summary information contained in the child abuse or neglect records of the Department of Children and Family Services may be made as follows:

(a) When there has been a child fatality or near fatality in which abuse or neglect was medically determined by an examining physician to be a contributing factor in the cause of death or near fatality. For purposes of this Paragraph, "near fatality" means an act as certified by the physician who examined the child which placed the child in serious or critical condition.

(b) To confirm, clarify, or correct information concerning a case of child abuse or neglect not involving a child fatality, or near fatality that has been made public by sources outside the department. Any release of information shall be made in a manner respectful of the parties' right to privacy and be specifically limited to the information already made public.

(c) To the individual who initiated the report if that individual is a mandatory reporter as defined by Article 603(13) of the Children's Code. The person receiving the information under this Subparagraph shall be bound by the confidentiality standard and subject to the penalties for improper disclosure, as prescribed in this Section.

(d) This Paragraph shall not apply when the local district attorney requests that certain information not be released due to its potential to compromise a pending criminal investigation or prosecution or when, in the judgment of the department, disclosure may compromise the integrity of a child protection investigation. However, all information, including but not limited to the departmental case records, shall be available to the local district attorney for inspection.

(e) The department shall not publicly disclose any information concerning the individual initiating a report or complaint.

(f) Notwithstanding any other provision of this Paragraph, the confidentiality of the department's records shall be maintained by the department as required by federal law as a condition of the allocation of federal monies to the state.

(g) Nothing in this Paragraph shall limit the authority of the department to disclose requested information to the parent or guardian of an abused or neglected child as otherwise provided by law.

(h) Notwithstanding the provisions of Subsection B of this Section, references in this Paragraph to the term "department" shall only mean the Department of Children and Family Services.

(10)(a) Upon written request, the department shall disclose limited information contained in child abuse or neglect records or reports to the following:

(i) An examining physician of a child whom he reasonably believes has been abused or neglected.

(ii) A committee or subcommittee of the legislature which has subject matter jurisdiction over child protection legislation according to the rules of the respective house, provided that such information is reviewed in closed session and kept confidential.

(iii) The executive director of a day care center or residential provider, provided that the use of such information is limited to a confidential employee disciplinary investigation of alleged abuse or neglect of a child within that facility and the employee who is the subject of the disciplinary investigation is the subject of the requested information. However, the department shall have the authority to fine, revoke, or suspend the license of any day care center or residential provider, after due notice and a hearing, if the executive director releases the confidential information to an unauthorized person or persons. The proceedings shall be conducted in accordance with rules and regulations to be promulgated by the department.

(iv) The attorney who represents the child, the day care center, or an employee of the day care center.

(b) The information disclosed pursuant to this Paragraph shall be limited to the following:

(i) Whether or not the department has a report, which has been determined to be justified pursuant to Article 615 of the Children's Code, in its possession concerning the child or person who is the subject of the information request.

(ii) The status of the investigation, the determination made by the department, and any action taken by the department.

(c) Nothing in this Paragraph shall authorize release of any information concerning an individual initiating a report or complaint of abuse or neglect or authorize access to any information which is prohibited by federal law.

(11) Upon written request of a caregiver, the department shall disclose limited information contained in child abuse or neglect records or reports to an employer or prospective employer of a person who will be exercising supervisory authority over that employer's minor children or other dependent person as part of that person’s employment as a caregiver. The information disclosed pursuant to this Paragraph shall be limited to cases in which the department has determined that the allegations from which such information has been developed are justified pursuant to Article 615 of the Children's Code. The provisions of this Paragraph shall not be interpreted to authorize the release of or access to any information protected under federal law.

(12)(a) Notwithstanding any other provision of this Section, including without limitation Subsection K or of any other law to the contrary, the department shall disclose case records involving an investigation of a report of child abuse or neglect to an immediate family member who initiated the report or complaint of alleged child abuse or neglect when the child who was the subject of the report or complaint died and abuse or neglect was medically determined by an examining physician or a coroner to be a contributing factor in the cause of death. For the purposes of this Paragraph, "immediate family member" means the child's parent or grandparent; however, if any such person is the accused abuser of the child, such person shall not be considered to be an immediate family member for the purposes of this Paragraph.

(b) Any immediate family member who requests and receives the case record involving an investigation of a report of child abuse or neglect shall agree in writing to hold the department harmless for any damages, special or general, which may result from the information contained in the case record of the investigation.

G. Notwithstanding any other provision of this Section, information pertaining to adoption of children shall be strictly confidential and shall only be released to courts of competent jurisdiction in accordance with existing laws.

H.(1) Information pertaining to foster care of children, reports and investigations on abuse or neglect of children, and records of other child welfare services administered by the department, including but not limited to children's special health services, nutrition, immunization, and other medical and public health services records pertaining to children and where such records are in the custody of parish health units or regional and central offices of the office of public health of the Louisiana Department of Health, shall not be subject to discovery or subpoena in any civil suit in which the department is not a party.

(2) In the event of the issuance of a subpoena or subpoena duces tecum served upon the custodian of case records or other qualified witness or employee of the department in a civil action in which the department is not a party, or in any criminal proceeding, and such subpoena requires production for trial or discovery of any or all of the department's records, it shall be sufficient compliance if the custodian or other qualified employee delivers by registered mail or by hand a true and correct copy of all records described in such subpoena to the clerk of court or other tribunal, together with an affidavit of their authenticity, to be sealed by the court and made available only to the litigants, after an in camera inspection by the court for a determination of relevance and/or discoverability, who shall be bound by the limits of confidentiality. Under no circumstances shall said production include the name of any confidential informant, in accordance with R.S. 14:403(B). Production of said records as described in this Section shall be deemed timely if made any time prior to the requested date or date of trial, provided that the subpoena duces tecum is served at least five days prior to the requested date or date of trial.

(3) No subpoena for testimony shall issue to any employee or representative of the department in such a civil suit if the department's records are available for production pursuant to R.S. 46:56(H)(2). If the court, after the in camera inspection of the department's records as described in R.S. 46:56(H)(2), determines that good cause exists for testimony by a department employee or representative, said employee or representative may be permitted to testify in chambers.

I. Any person who violates any of the provisions of this Section shall be fined not more than two thousand five hundred dollars or imprisoned for not more than two years in the parish jail, or both, nor less than five hundred dollars or ninety days on each count.

J. Notwithstanding the foregoing provisions of this Section, the department shall maintain in each parish or district office a current monthly roster or listing by category of recipients of public assistance showing the names and amounts received by each. Said roster shall not contain information pertaining to food stamps or the Medicaid Program (Title XIX of the Social Security Act). This roster shall be kept available in the reception room or some conspicuous place during regular office hours of each parish office, to any person wishing to view the contents. The department shall supply the parish or district offices with forms, one of which shall be filled out, dated, and signed by each person wishing to avail himself of the provisions of this Subsection. However, it shall be unlawful to use its contents for political or commercial purposes.

K. Notwithstanding the foregoing provisions of this Section, this Section shall not be construed in any manner inconsistent with the provisions enumerated in Ch.C. Article 616.

L. Notwithstanding the foregoing provisions of this Section, in any hearing before the State Civil Service Commission, Equal Employment Opportunity Commission, and any office in the Louisiana Workforce Commission in its capacity of administering Louisiana Employment Security Law, or in any civil or criminal judicial proceeding, wherein the work performance or conduct of an employee of the department is at issue, client case records relevant to said work performance or conduct shall be admissible. However, prior to admission into evidence, the client case records shall have client names and identifying data obliterated. The department shall provide to the employee the relevant case records with names and other identifying data obliterated, except that where an employee is disciplined as a result of allegations made by the guardian, parents, family members, or tutor of the client, the names of the accuser shall not be withheld so as to deny the employee the right of confrontation granted to him by the constitution and laws of the United States of America and the state of Louisiana.

M.(1) Notwithstanding the foregoing provisions of this Section, payment histories on child or spousal support obligations maintained by the department in conformity with the provisions of Title IV-D of the Social Security Act or by the department's child support enforcement section may be released to a consumer reporting agency upon its application in writing and payment of a fee covering the department's actual costs for duplicating, copying, or transmitting the information. Payment histories shall not be released without the removal or obliteration of any confidential information contained therein, including but not restricted to the payee's address or receipt of Aid to Families with Dependent Children, or any successor to that program, or other state assistance.

(2) For purposes of this Subsection, "consumer reporting agency" means any person who, for monetary fees or dues or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers to furnish consumer reports to third parties and who uses any means or facility of interstate commerce to prepare or furnish consumer reports.

Acts 1992, No. 447, §4, eff. June 20, 1992; Acts 1993, No. 625, §1, eff. June 15, 1993; Acts 1993, No. 892, §1, eff. June 23, 1993; Acts 1995, No. 521, §3, eff. Jan. 1, 1996; Acts 1997, No. 79, §1; Acts 1997, No. 903, §1, eff. July 10, 1997; Acts 1997, No. 1129, §1, eff. July 14, 1997; Acts 1997, No. 1172, §7, eff. June 30, 1997; Acts 1997, No. 1463, §1; Acts 1999, No. 750, §1, eff. July 2, 1999; Acts 1999, No. 1217, §1, eff. July 9, 1999; Acts 1999, No. 1326, §1, eff. July 12, 1999; Acts 2001, No. 732, §1, eff. June 25, 2001; Acts 2003, No. 483, §1; Acts 2004, No. 260, §1, eff. June 15, 2004; Acts 2005, No. 333, §1, eff. June 30, 2005; Acts 2007, No. 119, §1, eff. June 25, 2007; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2010, No. 861, §20; Acts 2012, No. 255, §7; Acts 2014, No. 811, §24, eff. June 23, 2014.



RS 46:56.1 - Reporting of certain case records; confidentiality waiver

§56.1. Reporting of certain case records; confidentiality waiver

A.(1) Notwithstanding any other provision of law to the contrary, the Louisiana Department of Health or the office of elderly affairs, for the purpose of adult protective services, shall report upon request to the Louisiana Supreme Court for reporting to the National Instant Criminal Background Check System database the name and any other identifying information contained in case records of any adult that may be prohibited from possessing a firearm pursuant to the laws of this state or 18 U.S.C. 922(d)(4) and (g)(4).

(2)(a) The department shall provide the Louisiana Supreme Court with the name of the court which issued the commitment order and the docket number of the proceeding if that information is in the possession of the department.

(b) In addition, the department shall provide the following available information regarding the client:

(i) Name.

(ii) Date of birth.

(iii) Alias names, if any.

(iv) Social security number.

(v) Sex.

(vi) Race.

B. The department shall provide all documents in its possession as authorized by the provisions of this Section upon request of the court and within a reasonable time period regardless of when the court proceedings occurred.

C. The providing of the information as required by the provisions of this Section shall not be construed to violate the confidentiality provisions of R.S. 46:56 or any other law regarding client confidentiality.

D. For the purposes of this Section, "department" means the Louisiana Department of Health and the office of elderly affairs, for the purposes of adult protection services as provided in R.S. 15:1503.

Acts 2016, No. 426, §1.



RS 46:57 - Other records to be public records

§57. Other records to be public records

The financial and all other records of the state department and the parish and district offices, except those pertaining to individual recipients of assistance, as provided for in R.S. 46:56, are specifically made subject to the provisions of Title 44.

Acts 1978, No. 786, §6, eff. July 17, 1978. Amended by Acts 1979, No. 491, §1.



RS 46:58 - Preservation of records

§58. Preservation of records

A. Fiscal records of the department relating to public welfare shall not be destroyed until the proper state and federal agencies have completed their audits and have approved the destruction of the records.

B. The department shall preserve all such departmental records for three years or until all useful purposes have been served thereby, whichever is longer.

C. To reduce the space required for retaining obsolete files, the secretary may destroy or order destroyed all files of documents as provided for in R.S. 44:39, when, in his opinion, the requirements of the department will be served thereby.

D. Public assistance recipient cancelled checks may be destroyed upon complying with the following conditions:

(1) Completion of audit by the state and federal auditors;

(2) Microfilming of these cancelled checks and preservation of the microfilmed copy for a period of at least six years; and

(3) Approval by the secretary of the department.

Acts 1978, No. 786, §6, eff. July 17, 1978.



RS 46:59 - Welfare demonstration, experimental and other projects

§59. Welfare demonstration, experimental and other projects

The Department of Children and Family Services and the Louisiana Department of Health is authorized to make use of its staff and equipment to carry out experimental and demonstration projects whose costs are otherwise totally financed by the federal government under the provisions of the Social Security Act (42 U.S.C. 1315) or any other programs totally financed from federal funds.

Acts 1978, No. 786, §6, eff. July 17, 1978; H.C.R. No. 59, 1999 R.S.



RS 46:60 - Educational leaves with pay; federal funds

§60. Educational leaves with pay; federal funds

The secretary of the Department of Children and Family Services and the Louisiana Department of Health may grant educational leave with pay to an employee of the department in compliance with federal administrative rules and federal laws that allow federal matching funds to be used in further educating employees of the Department of Children and Family Services and the Louisiana Department of Health in the various states.

Acts 1978, No. 786, §6, eff. July 17, 1978; H.C.R. No. 59, 1999 R.S.



RS 46:61 - Elderly abuse; release of information

§61. Elderly abuse; release of information

A.(1) The Louisiana Department of Health shall, following an investigation by the department, the Office of Elderly Affairs, the office of the attorney general, or a local law enforcement agency, of any report of elderly abuse and the conviction of any person investigated for such abuse or the entering of a plea of guilty or nolo contendere by any person so investigated who is accused of such abuse, make available to any health care facility licensed by the department, upon request, the name and a photograph of any such person who has been convicted of or pled guilty or nolo contendere to a crime involving elderly abuse.

(2) The department shall maintain a record of the information required in this Section and shall periodically seek information from law enforcement officials and district attorneys from around the state to update such records, including the name and a photograph of any persons investigated as provided in this Section who has been convicted of or pled guilty or nolo contendere to a crime involving elderly abuse. Law enforcement officials and district attorneys shall cooperate with the department and shall provide the information requested in a timely manner.

(3) For purposes of this Section, "elderly abuse" shall mean abuse of any person sixty years of age or older and shall include the abuse of any person with an infirmity residing in a state licensed facility.

B. The information released by the department shall constitute an authorized disclosure under the provisions of R.S. 15:1507.

C. The department, in consultation with the Office of Elderly Affairs, shall adopt and promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Section, including provisions which establish procedures under which the department shall request information from law enforcement officials and district attorneys and which establish procedures under which health care facilities may request information concerning whether or not a person has been convicted of or pled guilty or nolo contendere to a crime listed in R.S. 14:403.2.

Acts 1997, No. 621, §1; Acts 2010, No. 861, §20; Acts 2014, No. 811, §24, eff. June 23, 2014.



RS 46:65 - Repealed by Acts 1979, No. 769, 15

§65. Repealed by Acts 1979, No. 769, §15



RS 46:66 - To 70 Repealed by Acts 1978, No. 786, 7, eff. July 17, 1978

§66. §§66 to 70 Repealed by Acts 1978, No. 786, §7, eff. July 17, 1978



RS 46:101 - State public assistance fund

PART II. RULES AND REGULATIONS

§101. State public assistance fund

There is established in the state treasury a state public assistance fund which shall consist of all funds made available for the purposes of this Chapter by the state or any of the parishes of this state or from any other source.



RS 46:102 - Powers of the Department of Children and Family Services

§102. Powers of the Department of Children and Family Services

The department shall:

(1) Have full and complete authority to make and promulgate all rules and regulations and take such action as may be necessary or desirable for carrying out the provisions of the public welfare laws; these rules and regulations shall be binding upon all parish offices and governing authorities of the various parishes, and shall be complied with so that the spirit and purposes of the public welfare laws may be achieved and the assistance provided for therein may be administered efficiently throughout the state.

(2) Establish adequate standards for personnel employed in the parish or regional offices in the administration of the public welfare laws and make the necessary rules and regulations to maintain such standards, and

(3) Prescribe the form of and print and supply to the parish offices blanks for applications, reports, affidavits, and such other forms as it may deem necessary and advisable.

(4) Employ such additional personnel as may be necessary to establish audit teams in sufficient numbers to make an intensive investigation of any public assistance applicant or recipient whose initial eligibility or whose continued eligibility is difficult to determine. These audit teams shall work the number of hours per week specified by the Department of State Civil Service, but their working days and hours shall be arranged to obtain the greatest efficiency in accomplishing the purpose described above.

Added by Acts 1960, No. 314, §1. Amended by Acts 1978, No. 786, §6, eff. July 17, 1978.



RS 46:102.1 - Maximum assistance grants; legislature to approve increases or decreases

§102.1. Maximum assistance grants; legislature to approve increases or decreases

The department shall not increase the regular maximum grant for any category of public assistance over and above that which was authorized by law or by rules and regulations of the former State Department of Public Welfare in effect on July 1, 1961, if any portion of the increase is payable out of state funds, without legislative approval therefor. Such legislative approval shall be obtained only in one of the following ways:

(1) By a vote of a majority of the elected members of each house obtained while the legislature is in session, or

(2) If the legislature is not in session, by a vote of a majority of the elected members of each house obtained by mail ballot duly certified and promulgated by the commissioner of administration. In such case the proposal to be submitted to the members of the legislature shall be prepared by the commissioner of administration from information furnished by the department and he shall immediately thereafter distribute the ballots to the members, together with instructions that all ballots must be returned to him within thirty days after the date on which mailed in order to be counted. The commissioner of administration shall tabulate all ballots received within said thirty day period and promulgate the results thereof, and he shall, immediately upon completion of his tabulation, notify the secretary of the results.

Added by Acts 1961, No. 10, §1. Amended by Acts 1978, No. 786, §6, eff. July 17, 1978.



RS 46:103 - Parish administration

§103. Parish administration

The parish offices of the department shall administer the provisions of the public welfare laws in the respective parishes subject to the rules and regulations prescribed by the department.

Amended by Acts 1978, No. 786, §6, eff. July 17, 1978.



RS 46:104 - Applications for assistance

§104. Applications for assistance

Applications for assistance shall be in writing in the manner and upon the form prescribed by the department.

Amended by Acts 1978, No. 786, §6, eff. July 17, 1978.



RS 46:105 - Investigation of application

§105. Investigation of application

Whenever a parish office receives an application for assistance, an investigation and record shall promptly be made of the circumstances of the applicant. The object of the investigation shall be to ascertain the facts supporting the application and such other information as may be required by the rules and regulations of the department.

Amended by Acts 1978, No. 786, §6, eff. July 17, 1978.



RS 46:106 - Grant of assistance

§106. Grant of assistance

A. Upon the completion of the investigation, the department shall decide whether the applicant is eligible for assistance and shall determine the amount and the date on which the assistance shall begin. It shall make an award which shall be binding until the award is modified or vacated. The department shall notify the applicant of its decision in writing.

B. All grants of assistance shall be mailed so as to reasonably assure that they will be received on the date due. If the due date falls on a weekend or a holiday, then the grant shall be mailed so as to reasonably assure its receipt on the last regular banking date immediately preceding the due date.

Amended by Acts 1978, No. 786, §6, eff. July 17, 1978; Acts 1981, No. 571, §1.



RS 46:107 - Appeal and review; venue for judicial review

§107. Appeal and review; venue for judicial review

A.(1) The Department of Children and Family Services, and the Louisiana Department of Health office of the secretary, through their respective appeal sections, shall provide for a system of hearings and is responsible for fulfillment of all hearing provisions as prescribed under Title I, IV-A, X, XIV, XVI, XIX, or XX of the Social Security Act and under Public Law 91-671 of the Food Stamp Act. Under these provisions, an opportunity for a hearing shall be granted at the state level to any applicant or recipient who makes a timely request for a hearing because his claim for assistance, services, or food stamps is denied or is not acted upon with reasonable promptness and to any recipient who is aggrieved by an agency action resulting in suspension, reduction, discontinuance, or termination of benefits.

(2) Under these provisions, an opportunity for a hearing shall also be granted at the state level by the Department of Children and Family Services to any child placing agency or day care center, who is aggrieved by any agency action resulting in the denial, suspension, or revocation of a license.

(3) Under these provisions, an opportunity for a hearing shall also be granted at the state level by the Louisiana Department of Health to any provider of services under the provisions of Titles XIX and XXI of the Social Security Act who is aggrieved by an agency action resulting in the denial, suspension, or revocation of a license or the refusal to enter into, suspension of, or termination of a service agreement.

(4) All final decisions in cases of appeal are rendered by the office of the secretary at the state level and such decisions exhaust the claimant's administrative remedy.

B. The agency or its subordinate presiding officer conducting a proceeding authorized hereunder shall conduct such a proceeding and shall have such authority to administer oaths and affirmations, issue subpoenas, and to otherwise regulate the conduct of the proceeding as provided by law, or in the absence of such a law, as specified and authorized by R.S. 49:955 et seq. The deposit or payment of witness fees ordinarily required of a party who desires to subpoena a witness shall not be required if the party desiring the issuance of the subpoena is an indigent person. A person shall be presumed to be indigent if the person is certified for or is a recipient of any entitlement program, the eligibility for which is based on need, income, and or resources.

C. Within thirty days after mailing of notice of the final decision by the agency, or, if a rehearing is requested, within thirty days after the decision thereon, an applicant or recipient may obtain judicial review thereof by filing a petition for review of the decision in the Nineteenth Judicial District Court or the district court of the domicile of the applicant or recipient. When the petition is filed in an improper venue, the court of improper venue shall transfer the case to the district court of the domicile of the applicant or recipient or to the Nineteenth Judicial District Court.

D. Except as provided by Subsections B and C, all adjudicatory and review proceedings under this Section shall be governed by the Administrative Procedure Act.

Amended by Acts 1974, No. 582, §1; Acts 1977, No. 657, §1; Acts 1978, No. 786, §6, eff. July 17, 1978; Acts 1979, No. 690, §1; Acts 1986, No. 78, §1; Acts 1993, No. 539, §1,eff. June 10, 1993; Acts 1999, No. 560, §1, eff. June 30, 1999.



RS 46:108 - Periodic reconsideration of assistance grants

§108. Periodic reconsideration of assistance grants

All assistance grants shall be reconsidered as frequently as may be required by the rules of the state department. After such further investigation as the parish may deem necessary, or the state department may require, the amount and manner of giving assistance may be changed or assistance may be entirely withdrawn if the state or parish departments find that recipient's circumstances have altered sufficiently to warrant the action. The parish department may at any time cancel and revoke assistance for cause and it may for cause suspend assistance for such period as it may deem proper. Whenever assistance is thus withdrawn, revoked, suspended or in any way changed the parish department shall at once report to the state department such decision together with the report of its investigation. All such decisions shall be subject to review by the state department.



RS 46:109 - Repealed by Acts 1985, No. 610, 1.

§109. Repealed by Acts 1985, No. 610, §1.



RS 46:110 - Repealed by Acts 1985, No. 610, 1.

§110. Repealed by Acts 1985, No. 610, §1.



RS 46:111 - Assistance not assignable

§111. Assistance not assignable

All assistance shall be inalienable by any assignment or transfer and shall be exempt from levy or execution under the laws of this state.



RS 46:112 - Payment for funeral of recipient

§112. Payment for funeral of recipient

On the death of the recipient or person for whom assistance is granted, reasonable funeral expenses may be paid, subject to the rules and regulations of the state department, if the estate of the deceased is insufficient to pay them and there are no responsible relatives able to pay them.



RS 46:113 - Reports

§113. Reports

Each parish department shall report to the state department at such times and in such manner as said state department may require or prescribe.

The state department shall make such reports, in such form and containing such information as the Social Security Board of the United States may from time to time require and comply with such provisions as the social security board may from time to time find necessary to assure the correctness and verification of the reports.

Amended by Acts 1979, No. 769, §3.



RS 46:114 - Fraud in obtaining assistance; withholding information concerning property, income or beneficiary, or personal circumstances

§114. Fraud in obtaining assistance; withholding information concerning property, income or beneficiary, or personal circumstances

A. No person shall obtain or attempt to obtain assistance from the Department of Children and Family Services or the Louisiana Department of Health by means of any false statement, misrepresentation, or other fraudulent device. If during the life, or upon the death, of any person who is receiving or has received assistance it is found that the recipient is receiving or has received assistance through misrepresentation, nondisclosure of material facts, or other fraudulent device, the amount of assistance, without interest, shall be recoverable from him or his estate as a debt due the state by court action.

B. If at any time during the continuance of public assistance to any person, the recipient thereof, or the husband or wife of the recipient with whom he or she is living, is possessed or becomes possessed of any property or income in excess of the amount declared at the time of application or reinvestigation of his case and in such amount as would affect his needs or right to receive assistance, it shall be the duty of the recipient, or the husband or wife of the recipient, to notify the Department of Children and Family Services or the Louisiana Department of Health of possession of such property or income, and the department shall, after investigation, either cancel the assistance or alter the amount thereof in accordance with the circumstances, provided, that such investigation shows that such property or income does affect the need of the recipient or his right to receive assistance. If during the life, or upon the death, of any person who is receiving or has received assistance it is found that the recipient or his spouse was possessed of any property or income in excess of the amount reported that would affect his need or right to receive assistance, any assistance paid when the recipient or his spouse was in possession of such undeclared property or income shall be recoverable, without interest, from him or his estate as a debt due the state by court action. The possession of undeclared property by a recipient or his spouse with whom he is living shall be prima facie evidence of its ownership during the time assistance was granted, and the burden to prove otherwise shall be upon the recipient or his legal representative.

C.(1) If the personal circumstances of the recipient change at any time during the continuance of assistance, he shall immediately notify the Department of Children and Family Services or the Louisiana Department of Health of the change. Personal circumstances shall include:

(a) The members of the household.

(b) The place of residence of the recipient.

(c) The establishment of a legal or nonlegal union by the recipient.

(d) The failure of a child between the ages of sixteen and eighteen years, who is receiving aid to dependent children, to attend school regularly.

(2) If during the life, or upon the death, of any person who is receiving assistance it is found that the recipient has received or is receiving assistance of a greater amount than he is entitled to receive as a result of his failure to notify the Department of Children and Family Services or the Louisiana Department of Health of a change of personal circumstances as set forth in this Subsection, any assistance paid during the time that the recipient was receiving assistance of a greater amount than he was entitled to receive as a result of his failure to notify the department shall be recoverable, with legal interest, from him or his estate as a debt due the state by court action.

D. The federal government shall be entitled to share in any amount recovered under the provisions of this Section; however, the amount recovered by the federal government shall not exceed the amount contributed by the federal government in each case. The amount due the United States shall be promptly paid or credited upon collection to the designated agency of the federal government by the Department of Children and Family Services or the Louisiana Department of Health.

E.(1) Persons receiving food stamps or Aid to Families with Dependent Children who have been determined by the Department of Children and Family Services in an administrative hearing, or a court of competent jurisdiction after final appeal, to have fraudulently obtained such food stamps or Aid to Families with Dependent Children shall be ineligible for further participation in the program:

(a) For a period of six months upon the first occasion of such determination.

(b) For a period of one year upon the second occasion of such determination.

(c) Permanently upon the third occasion of such determination.

(2) During the period of ineligibility no household shall receive increased benefits under those programs as a result of its having been disqualified under this Subsection.

(3) Persons receiving medical assistance under provisions of Title XIX of the Social Security Act who have been determined by the Department of Children and Family Services or the Louisiana Department of Health to have fraudulently obtained such medical assistance may be suspended from the medical assistance program for twelve months.

Amended by Acts 1952, No. 29, §1; Acts 1956, No. 184, §1; Acts 1960, No. 299, §1; Acts 1979, No. 769, §4; Acts 1980, No. 769, §1; Acts 1982, No. 494, §1; Acts 1988, No. 427, §1, eff. July 9, 1988.



RS 46:114.1 - Public Assistance Fraud Hot-Line

§114.1. Public Assistance Fraud Hot-Line

To encourage the reporting of incidents of public assistance fraud, the Department of Children and Family Services, office of children and family services, through its fraud detection section, shall provide a statewide, toll-free telephone service, known as the Public Assistance Fraud Hot-Line, when sufficient funds are made available by the legislature for such purpose, or when funds are available from any other source.

Added by Acts 1978, No. 376, §1. Amended by Acts 1979, No. 769, §5; Acts 1988, No. 427, §1, eff. July 9, 1988; Acts 1990, No. 744, §2, eff. July 24, 1990.



RS 46:114.2 - Attempting or aiding to obtain assistance fraudulently; penalties

§114.2. Attempting or aiding to obtain assistance fraudulently; penalties

Any person who obtains or attempts to obtain or aids and abets anyone to obtain assistance from the Department of Children and Family Services or the Louisiana Department of Health by means of any false statement, misrepresentation, or other fraudulent device or violates the provisions of R.S. 46:114 shall be guilty of theft as provided by R.S. 14:67.

Added by Acts 1960, No. 299, §2. Amended by Acts 1979, No. 769, §6; Acts 1988, No. 427, §1, eff. July 9, 1988.



RS 46:114.3 - Regional fraud detection units; investigative subpoenas and subpoenas duces tecum

§114.3. Regional fraud detection units; investigative subpoenas and subpoenas duces tecum

A. The Department of Children and Family Services shall establish, maintain, and provide for fraud detection functions in order to detect fraud in obtaining public assistance through staff in each region of the state. Each fraud detection unit shall report each incident of public assistance fraud to the fraud detection section of the office of children and family services on a monthly basis by the tenth day of each succeeding month. An annual report of the activities of all the fraud detection units within a state fiscal year shall be submitted by the fraud detection section to the Senate and House Committees on Health and Welfare by September first.

B. When the secretary of the Department of Children and Family Services or the secretary's designated representative has evidence that any person, business, or other legal entity attempted to obtain or obtained assistance or payment for services or goods from the department by means of any false statement, misrepresentation, or other fraudulent device, the secretary or the designated representative may issue an administrative investigation subpoena for deposition testimony or a subpoena duces tecum to be served upon any person, business, or other legal entity who is believed to have information, material, or physical evidence relative to the alleged or suspected violation, for the purpose of producing, revealing, identifying, or explaining documentary material or other physical evidence. Such deposition or return of subpoena shall take place in the parish in which the person, business, or other legal entity upon whom the subpoena has been served resides or conducts business. The subpoena shall be served by certified mail, return receipt requested, or by any other means authorized by the Code of Civil Procedure or the Code of Criminal Procedure for the service of process. The subpoena shall specify a return date indicating the date by which deposition testimony or information, material, or physical evidence must be received by the department.

C. At any time before the return date specified in the administrative investigation subpoena or subpoena duces tecum or within twenty days after the subpoena or subpoena duces tecum has been served, whichever is earlier, a petition stating good cause for a protective order to extend the return date, or to modify or set aside the subpoena, may be filed in the district court having civil jurisdiction in the parish where the person, business, or other legal entity served with the subpoena resides or has his principal place of business.

D. If no protective order from the court is secured and the investigative subpoena or subpoena duces tecum is not complied with by the return date thereof, an attorney for the department may apply to the district court having civil jurisdiction in the parish where the person, business, or other legal entity served resides or has his principal place of business for an order compelling compliance with the subpoena or subpoena duces tecum. Any disobedience of an order compelling compliance shall be punished as a contempt of court.

Acts 1990, No. 698, §1; Acts 1992, No. 773, §1, eff. July 7, 1992; Acts 1995, No. 698, §1; Acts 2004, No. 333, §1, eff. June 18, 2004.



RS 46:114.4 - Fraud Detection Fund

§114.4. Fraud Detection Fund

A. The Fraud Detection Fund, hereinafter referred to as the "fund", is hereby created in the state treasury as a special fund.

B. All money recovered through fraud detection shall be deposited into the state treasury after reimbursement of the federal funding agency's share.

C.(1) After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, the following amounts shall be credited to the fund:

(a) An amount equal to that deposited as required by Subsection B of this Section.

(b) An amount equal to that deposited in accordance with R.S. 46:231.14(G).

(2) The monies in this fund shall be used solely as provided by Subsection D of this Section and only in the amounts appropriated by the legislature. The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to this fund, again, following compliance with the requirement of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund.

D. The monies in the fund may be appropriated by the legislature to the office of children and family services of the Department of Children and Family Services for the enhancement of fraud detection and recovery activities in an amount not to exceed the balance on hand in the fund at the end of the previous calendar year. These funds shall not be used to replace, displace, or supplant state general funds appropriated for daily operation of any regional fraud detection activities of the office of children and family services.

E. All unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the fund to the credit of the office of children and family services.

Acts 1990, No. 698, §1; Acts 1992, No. 773, §1, eff. July 7, 1992; Acts 2001, No. 1182, §6, eff. July 1, 2001; Acts 2014, No. 842, §1, eff. June 23, 2014.

NOTE: See Acts 2003, No. 560, §10.



RS 46:115 - Application; terms mandatory

§115. Application; terms mandatory

The terms of this Chapter in relation to the parishes and the parish departments shall be mandatory.



RS 46:116 - Prima facie proof of pleadings

§116. Prima facie proof of pleadings

Pleadings filed on behalf of the Department of Children and Family Services in actions to recover the value of ineligible public financial assistance payments or benefits shall be accompanied by an itemized statement of the amount of overissuance or overpayment together with the amount to which the recipient was entitled, if any. When accompanied by an affidavit of the assistant secretary of the office administering such payments or benefits to the correctness thereof as to the truth of the facts alleged to the best of the affiant's knowledge and belief, such itemized statement shall be accepted as prima facie proof of the disbursement and receipt of said payments and the amount thereof.

Added by Acts 1981, No. 811, §1.



RS 46:121 - Definitions

PART III. LOUISIANA MILITARY FAMILY ASSISTANCE

§121. Definitions

For purposes of this Part, the following terms shall be defined as follows:

(1) "Activated military personnel" means a person domiciled in Louisiana for civilian purposes, names Louisiana as Home of Record (HOR) for military purposes, and who is any of the following:

(a) A member of a reserve component of the United States Army, Navy, Air Force, Marine Corps, or Coast Guard, including the Louisiana National Guard, and called to active federal service in excess of thirty days.

(b) A member of the Louisiana National Guard and called to active state service pursuant to R.S. 29:7.

(c) A veteran of the United States Army, Navy, Air Force, Marine Corps, or Coast Guard, as defined in Paragraph (5) of this Section.

(2) "Board" means the Louisiana Military Family Assistance Board.

(3) "Family member," in relation to the activated military person, means the primary next of kin or an immediate family member. Immediate family member shall include:

(a) The spouse of the person.

(b) A natural child, adopted child, stepchild, or child born outside of marriage (if acknowledged by the person or parenthood has been established by a court of competent jurisdiction) of the person, except that if such child has not attained the age of eighteen years, the term means a surviving parent or legal guardian of such child.

(c) Any other person claimed as a dependent on the federal income tax return of the activated service person.

(d) A biological or adoptive parent of the person, unless legal custody of the person by the parent has been previously terminated by reason of a court decree or otherwise under law and not restored.

(e) A brother or sister of the person, if such brother or sister has attained the age of eighteen years.

(f) Any other person, if such person was given sole legal custody of the person by a court decree or otherwise under law before the person attained the age of eighteen years and such custody was not subsequently terminated before that time.

(4) "Honorably discharged active-duty military personnel" means a person domiciled in Louisiana who was on full-time active duty in the military service of the United States and received an honorable discharge.

(5) "Veteran" means any servicemember of the United States Armed Forces who has met any of the following conditions:

(a) Completed either twenty-four months of continuous active duty or the full period of not less than ninety days for which he or she was ordered to active duty, other than active duty for training, and received either an honorable discharge or a general discharge under honorable conditions.

(b) Completed at least ninety days of active duty and has been discharged under the specific authority of 10 U.S.C. 1171 or 1173, or has been determined to have a compensable service-connected disability.

(c) Has received a discharge with less than ninety days of service for a service-connected disability.

Acts 2005, No. 151, §1, eff. June 28, 2005; Acts 2006, No. 344, §6, eff. June 13, 2006; Acts 2010, No. 256, §1; Acts 2016, No. 185, §1; Acts 2016, No. 402, §1.



RS 46:122 - Louisiana Military Family Assistance Fund

§122. Louisiana Military Family Assistance Fund

A.(1) Funds received by the state treasurer pursuant to the provisions of R.S. 47:120.31 and 306.3, or received by the treasurer or the Louisiana Military Family Assistance Board from other public or private donations, gifts, grants, appropriations or other revenue, shall be deposited and credited to a special fund hereby created in the state treasury to be known as the Louisiana Military Family Assistance Fund. The money in the fund shall be used solely as provided for in Subsection B of this Section. In addition to funds from any other source, public or private donations, gifts, or grants from individuals, corporations, nonprofit organizations, or other business entities may be made to the fund and accepted by the fund for military family relief and assistance as provided in this Part.

(2) All unexpended and unencumbered money in the fund at the end of the fiscal year shall remain in the fund. The money in the fund shall be invested by the treasurer in the same manner as money in the general fund and interest earned on the investment of the money shall be credited to the fund. The money in the fund shall not be commingled with other funds, but maintained in a separate account. Balances in the fund shall not lapse at any time, but shall be continuously available for expenditure as provided in this Part.

B. The money in the fund shall be used solely for the following purposes:

(1) To pay need-based claims of family members of activated military personnel or honorably discharged active-duty military personnel as authorized by the Louisiana Military Family Assistance Board in the manner provided for in R.S. 46:123.

(2) To provide for state administration of the program provided for in this Part as determined by the board, not to exceed five percent of the total amount deposited into the fund each fiscal year.

(3) To provide for the third party administrator's expenses in administration of the program provided for in this Part, which shall not exceed five percent of the total amount deposited into the fund each fiscal year.

(4) To pay transportation and other related costs of activated military personnel as authorized by the Louisiana Military Family Assistance Board.

(5) To conduct outreach activities for veterans of the United States Armed Forces.

Acts 2005, No. 151, §1, eff. June 28, 2005; Acts 2008, No. 676, §1; Acts 2010, No. 256, §1; Acts 2016, No. 402, §1.



RS 46:123 - Louisiana Military Family Assistance Board

§123. Louisiana Military Family Assistance Board

A.(1) The Louisiana Military Family Assistance Board is hereby created and established under the jurisdiction of the Department of Veterans Affairs. The board shall be domiciled in Baton Rouge and administrative support of such board shall be provided by such department.

(2)(a) The board shall be composed of the following:

(i) The governor, or designee.

(ii) The lieutenant governor, or designee.

(iii) The adjutant general, Louisiana National Guard, or designee.

(iv) The secretary, Louisiana Department of Veteran Affairs, or designee.

(v) The state treasurer, or designee.

(vi) The secretary of the Department of Children and Family Services, or designee.

(vii) The president of the Senate, or designee.

(viii) The speaker of the House of Representatives, or designee.

(ix) Three members appointed by the governor who shall be residents of the state and honorably discharged veterans of the Louisiana National Guard or the active or other reserve components of the armed forces of the United States. Such appointed members shall be subject to confirmation by the Senate.

(b) A majority of the members of the board shall constitute a quorum for the transaction of all business. The chairman shall be elected.

(3) Members shall serve without additional compensation or reimbursement for expenses. However, members or designees who are not public officials shall be entitled to compensation or reimbursement for attendance at meetings of the board and other expenses incurred on business of the board. Such compensation or reimbursement shall be for necessary and appropriate expenses equivalent to that allowed in state law for state classified employees.

B.(1) The board shall establish rules for the implementation of this Part and proper adjudication of need-based claims submitted by families of activated military personnel or honorably discharged active-duty military personnel. The rules shall provide the procedures for determination and consideration of claims and appeals, application forms and claims documentation, requirements, limitations, definitions, and such other matters as the board deems necessary and appropriate to carry out the provisions of this Part and ensure the availability of funds and appropriate disbursement to claimants.

(2) Such rules shall establish a maximum dollar amount that may be awarded on behalf of an activated military person or an honorably discharged active-duty military person for a need-based claim per twelve-month period. Such maximum shall apply per active duty order.

(3) Such rules shall require that applicants attach to their applications an appropriate authorization to access personnel information contained in the military database Defense Enrollment Eligibility Reporting System (DEERS) for verification purposes.

(4) The board may provide and distribute public information as necessary regarding the provisions of this Part, including information relative to procedures for public or private contributions to the fund and the tax-exempt status of such contributions.

(5) The board shall meet as necessary to oversee the implementation of this Part.

C. The board may enter into a cooperative agreement with a third party administrator to accomplish the necessary administration or required claims adjudication in accordance with rules promulgated by the board. However, such agreement shall not be valid until approved by the Joint Legislative Committee on the Budget.

D.(1) The board shall meet as necessary to review claims adjudicated by the third party administrator and make the following determinations:

(a) That all awards are on behalf of activated military personnel or honorably discharged active-duty military personnel as defined in this Part.

(b) That all awards are made pursuant to a claim by family members of activated military personnel or honorably discharged active-duty military personnel as defined in this Part or by the activated military person or honorably discharged active-duty military person himself.

(c) That all awards are need-based. Claims may be considered need-based if all of the following apply:

(i) Funds are requested for necessary expenses incurred, or to be incurred.

(ii) The necessary expenses created, or will create, an undue hardship on the family member.

(iii) The undue hardship can be directly or indirectly related to the activation of the military person or honorable discharge of the active-duty military person.

(iv) The family member does not have reasonable access to any other funding source.

(v) Payment of the claim by the fund does not supplant other available public or private funds.

(vi) The applicant or the family member has made reasonable attempts to secure alternative funding through another program.

(2)(a) The third party administrator shall make a written determination on a claim as soon as possible. In no event shall the time period between receipt of the completed application by the third party administrator and release by the administrator of the written determination exceed thirty days. Such determination shall be:

(i) To approve the claim.

(ii) To disapprove the claim.

(iii) To request additional information or documentation regarding the claim.

(iv) To schedule a meeting with the applicant to discuss the claim.

(b) If the third party administrator requests additional information, it shall make a written determination within fifteen days of receipt of such information. Such determination shall indicate that the administrator approved or disapproved the claim.

(c) If the third party administrator schedules a meeting, it shall make a written determination within fifteen days following such meeting. Such determination shall indicate that the administrator approved or disapproved the claim.

(d) If the third party administrator fails to make a written determination within the time periods specified in this Paragraph, the claim shall be considered disapproved.

(3) If the third party administrator approves a claim, it shall determine when the claim shall be paid, the amount of payment, to whom the payment shall be made and such other matters as it deems necessary and appropriate.

(4)(a) An applicant may appeal the denial of a claim by the third party administrator to the board within thirty days of the receipt of such decision.

(b) The decision of the board on a claim shall be final.

(5) No claim shall be approved by the board, or the third party administrator, or paid by either of them, that does not meet the requirements of the law or rules.

E. A claim of an activated military person or honorably discharged active-duty military personnel or their family member may be denied if the activated military person or honorably discharged active-duty military person is not in good standing with the appropriate military unit at the time the application is submitted or the claim payment is made.

F.(1) The third party administrator may consider and make awards for claims arising on and after September 11, 2001.

(2) The board shall establish by rule the appropriate level of funds available in the Louisiana Military Family Assistance Fund for the program created by this Part to initially become operational. No application shall be approved until such level of funding is achieved; and thereafter, no application shall be approved by either the board or the third party administrator unless the funding is available. At no time shall the outstanding liabilities exceed the available funding.

G.(1) In extenuating circumstances as defined by rule by the board, an activated military person or honorably discharged active-duty military person, or his family, may be awarded an additional one-time lump sum award for a service related death or injury with a greater than fifty percent residual disability. The board shall provide by rule for a uniform lump sum amount for such award, which shall not exceed two thousand five hundred dollars.

(2) Family members of activated military personnel or honorably discharged active-duty military personnel who are listed as missing in action or prisoner of war by the United States Department of Defense shall also be eligible for this lump sum award.

(3) Lump sum awards shall be limited to one per active duty order.

(4) The board shall provide by rule the maximum percentage, not to exceed twenty percent, per fiscal year of the Louisiana Military Family Assistance Fund that may be directed to lump sum payments.

H. Revenue and expenditures related to the Louisiana Military Family Assistance Fund shall be subject to audit by the legislative auditor.

I.(1) Any person who knowingly makes a false statement or representation in submitting a claim, or knowingly fails to disclose a material fact to obtain or increase a claim, shall be guilty of a misdemeanor and shall be subject to a fine of up to an amount equivalent to double the amount claimed. Each false statement or representation or failure to disclose a material fact shall constitute a separate offense.

(2) If the board suspects that an application is submitted in violation of this Subsection, it shall refer such application to the appropriate district attorney's office.

J. The board shall provide an annual report to the Joint Legislative Committee on the Budget on the overall activities of the program and any recommendations for consideration. The initial report shall be due January 1, 2007.

K.(1) Statistical reports and reports on the overall performance of the program and revenue and expenditures related to the Louisiana Military Family Assistance Fund shall be public record.

(2) The identity of applicants and their related activated military personnel or honorably discharged active-duty military personnel shall be confidential unless waived. The filing of an appeal before the board shall be considered a waiver.

(3) Although confidential, records relating to applications and the identity of applicants and their related activated military personnel or honorably discharged active-duty military personnel shall be available to necessary parties such as the legislative auditor, legislative oversight committees for rules and annual reports and such parties as necessary for prudent administration of the program and verification of elements of application.

(4) Once a claim is approved, the identity of the claimant and their related activated military personnel or honorably discharged active-duty military personnel and the amount approved shall be public record.

L. The board shall provide by rule the maximum percentage, not to exceed ten percent, per fiscal year that may be directed to outreach activities for veterans.

Acts 2005, No. 151, §1, eff. June 28, 2005; Acts 2008, No. 676, §1; Acts 2010, No. 256, §1; Acts 2010, No. 877, §3, eff. July 1, 2010; Acts 2012, No. 156, §1; Acts 2012, No. 281, §1; Acts 2016, No. 402, §1.



RS 46:151 - System of adult services

CHAPTER 3. PUBLIC ASSISTANCE

PART I. ADULT SERVICES

SUBPART A. PERSONS WHO ARE ELDERLY, BLIND,

OR HAVE DISABILITIES

§151. System of adult services

A. The Louisiana Department of Health shall provide a system of adult services for persons who are elderly, blind, or have disabilities pursuant to Title VI of the Social Security Act of 1935 as amended.

B. The provisions of this Section shall become effective when the necessary funds are made available to the department.

Amended by Acts 1958, No. 406, §1; Acts 1960, No. 487, §1, emerg. eff. July 9, 1960; Acts 1964, No. 337, §1; Acts 1966, No. 352, §1; Acts 1970, No. 496, §1; Acts 1974, No. 668, §1; Acts 1978, No. 786, §6, eff. July 17, 1978; Acts 2014, No. 811, §24, eff. June 23, 2014.



RS 46:152 - Repealed by Acts 1974, No. 668, 2

§152. Repealed by Acts 1974, No. 668, §2



RS 46:153 - Medical assistance; estate recovery program

§153. Medical assistance; estate recovery program

A. Medical assistance in the form of payment for medical care, including medical insurance in advance of the medical care, to the extent and under such conditions as federal matching funds can be obtained under the provisions of the federal Social Security Act, may be provided under rules and regulations of the Louisiana Department of Health to any person who:

(1) Meets the requirements for public assistance, or

(2) Does not meet the requirements for public assistance, but whose income and resources are not sufficient to meet his medical needs, and

(a) Is a resident of the state, or

(b) A resident of the state needing medical care as may be required or permitted under the provisions of the federal Social Security Act for federal matching purposes.

B. All certifications of eligibility for hospital care, either in a public or a private hospital or for any type of medical vendor payments by the department, shall be subject to the provisions in the first and fourth paragraphs of R.S. 46:56.

C. Except to the extent that the responsibility for payment for medical care of certain persons is transferred to the department in Subsection A above and the pertinent rules and regulations subsequently adopted, the care and treatment of medically indigent persons shall remain the responsibility of the various charity hospitals of this state as provided by existing law.

D. The responsibility for payment for medical and hospital care, as provided in this Section, shall remain in effect until such time as any or all of these responsibilities shall be vested by law in some other agency of the state or federal government.

E. By applying for, and subsequently becoming eligible to receive, or by accepting medical assistance under provisions of this Section, the applicant or recipient shall be deemed to have made an assignment to the department of his right to any hospitalization, accident, medical, or health benefits owed to applicant or recipient by any third party, as well as rights to such benefits or medical support payments owed by any third party to applicant's or recipient's children or any other person for whom applicant or recipient has legal authority to execute such an assignment.

F. The Louisiana Department of Health shall implement an expedited Medicaid eligibility review program for persons diagnosed as having acquired immune deficiency syndrome (AIDS). If a preliminary review indicates a preponderance of evidence for presumptive Medicaid eligibility, then full, temporary Medicaid coverage for the person with AIDS shall be extended immediately and shall continue until such time as the final Medicaid application either is denied or until permanent eligibility is established and full, permanent coverage commences. If a final determination of ineligibility is made, the person with AIDS shall reimburse the department for funds expended on his behalf by the department during the period of temporary Medicaid coverage. The department shall promulgate rules as necessary for the implementation of this Subsection.

G. Repealed by Acts 2003, No. 226, §2.

H. The Louisiana Department of Health shall not lose its rights to recover the assistance payments and medical expenses the department has paid or is obligated to pay on behalf of an injured, ill, or deceased person in connection with said injury, illness, or death if the department does not intervene or file its own cause of action or take any other action allowed pursuant to the assignment of rights provision of Subsection E of this Section, or R.S. 46:446.

Added by Acts 1961, No. 16, §1. Amended by Acts 1966, No. 9, §1; Acts 1978, No. 786, §6, eff. July 17, 1978; Acts 1980, No. 255, §1; Acts 1988, No. 674, §1; Acts 1995, No. 1190, §1; Acts 1999, No. 1118, §1; Acts 2003, No. 226, §2; Acts 2003, No. 1208, §1.



RS 46:153.1 - Appropriation to state agencies

§153.1. Appropriation to state agencies

Any state agency may, with the approval of the division of administration, transfer to the Louisiana Department of Health any portion of its appropriation that may be available for federal matching funds in accordance with the medical assistance program established by the department.

Added by Acts 1970, No. 248, §1, emerg. eff. July 7, 1970, at 1:00 P.M. Amended by Acts 1978, No. 786, §6, eff. July 17, 1978.



RS 46:153.2 - Retention of moneys by state agencies

§153.2. Retention of moneys by state agencies

A. Out of the funds received or receivable during each fiscal year by each state owned and operated hospital or other facility from the federal government or any federal agency for the care and treatment of or any other services rendered to or for the benefit of any patient eligible to receive such services under the medical assistance program provided for herein, the amount so collected or collectible during said period by each hospital or other facility shall be deposited in a special account in the state treasury to the credit of that hospital. The funds thus credited shall be available for use at the hospital or other facility making the collection for the following purposes, namely, (1) to employ necessary personnel and for other expenses incurred in connection with the proper administration of the collection of such monies by such hospital or other facility from the federal government or any agency thereof; (2) for the purchase of new equipment for use at such hospital or other facility; (3) for making major repairs at the hospital or other facility; (4) and for operating expenses and maintenance of the hospital or other facility. Any funds remaining unexpended and unencumbered in any such special account at the end of each fiscal year shall be retained in such special account.

B. Expenditures to be made under the authority of R.S. 46:153.1 and R.S. 46:153.2 shall be made only upon approval of the governing authority which administers the hospital or other facility or its designee, and the division of administration, and otherwise shall be subject to the laws and regulations relating to budgeting by state agencies and the budgetary controls provided for by Title 39 of the Louisiana Revised Statutes of 1950, as amended, insofar as said laws and regulations are not inconsistent with the purposes of R.S. 46:153.1 and R.S. 46:153.2.

Added by Acts 1970, No. 248, §1, emerg. eff. July 7, 1970, at 1:00 P.M. Amended by Acts 1978, No. 786, §6, eff. July 17, 1978.



RS 46:153.3 - Medical vendor reimbursements; allowable restrictions; peer-based prescribing and dispensing practice patterns; Medicaid Pharmaceutical and Therapeutics Committee

§153.3. Medical vendor reimbursements; allowable restrictions; peer-based prescribing and dispensing practice patterns; Medicaid Pharmaceutical and Therapeutics Committee

A. The Louisiana Legislature recognizes the need to ensure that the state delivers a medical assistance program which is cost effective and prudently administered. The legislature acknowledges that rising health care costs are creating an increased demand on the state's limited revenues. Further, the legislature finds that cost effective programs such as the medical assistance drug program optimize existing fiscal resources while improving the quality of patient care and reducing the need for more expensive health care services.

B.(1) The department may limit ingredient reimbursement for multi-source prescription drugs in accordance with state and federal law.

(2)(a) The department may establish a drug list that utilizes a prior approval process or any other process or combination of processes that prove to be cost-effective in the medical assistance program. At a minimum any prior approval process shall meet all of the following criteria:

(i) Provide for a response by telephone or other form of telecommunication device within a maximum of twenty-four hours of a request for prior authorization.

(ii) Provide for the dispensing of a minimum of a seventy-two hour supply of a covered outpatient prescription drug in an emergency situation as provided by federal rule or regulation.

(iii) Comply with federal laws, rules, and regulations.

(iv) Involve medical personnel, including but not limited to pharmacists and physicians.

(v) Assure that a qualified, licensed physician is available for consultation during the prior approval process.

(b) The department may enter into contractual arrangements to perform the prior approval function and the development of the preferred drug list with a Louisiana school of medicine, a Louisiana school of pharmacy, the fiscal intermediary for the Medicaid program, or such other qualified contractor that it deems appropriate. The department may, at the expiration of any current contractual obligation, enter into contractual arrangements through a public request for proposal process to perform the development of the preferred drug list.

(c) The department is authorized to promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Paragraph.

(d) Repealed by Acts 2016, No. 339, §2, eff. June 2, 2016.

(e) Each year the department shall provide a written and public report to the legislature and the governor thirty days prior to the regular legislative session. The report shall cover:

(i) The cost of administering the preferred drug list, including the cost of administering the prior authorization function, the costs of development and maintenance of the preferred drug list and aggregate funds, returned to the federal government related to pharmaceutical rebates.

(ii) An analysis of the utilization trends for medical services provided by the state and any correlation to the preferred drug list.

(3), (4) Repealed by Acts 2016, No. 339, §2, eff. June 2, 2016.

C.(1) The department shall not restrict by prior authorization any anti-retroviral prescription drug prescribed and determined by a prescribing practitioner licensed by the state to be medically necessary for the treatment and prevention of HIV/AIDS. Such anti-retroviral prescription drugs include but are not limited to protease inhibitors, non-nucleoside reverse transcriptase inhibitors, nucleoside reverse transcriptase inhibitors, anti-virals, and fusion inhibitors prescribed for the treatment of HIV/AIDS.

(2), (3) Repealed by Acts 2016, No. 339, §2, eff. June 2, 2016.

(4) The department shall include data from the atypical antipsychotic drug class and the immunomodulator and hepatitis C – specific antiviral drug class with the data collected on all drug classes reviewed on the Medicaid preferred drug list for the annual report to the legislature and governor as required by Subparagraph(B)(2)(e) of this Section.

D.(1) The Medicaid Pharmaceutical and Therapeutics Committee, hereinafter referred to as "the committee", is hereby created within the Louisiana Department of Health. The committee shall be composed of twenty-one members appointed by the governor and submitted to the Senate for confirmation. The committee shall be representative of the state's geographic and demographic composition, including women and minorities.

(2) Each nominating organization shall certify by affidavit that the practice of each nominee involves either the care of or the supervision of the care of no less than one hundred Medicaid recipients. The committee shall be comprised of the following persons:

(a) One physician with expertise in the area of pharmacology representing the Louisiana State University Health Sciences Center.

(b) One physician with expertise in the area of pharmacology representing Tulane University School of Medicine.

(c) One practicing physician who is participating in the Title XIX program as a family practitioner recommended by the Louisiana State Medical Society.

(d) One practicing physician who is participating in the Title XIX program as an internal medicine specialist recommended by the Louisiana State Medical Society.

(e) One practicing physician who is participating in the Title XIX program as a pediatrician recommended by the Louisiana State Medical Society.

(f) One practicing physician who is participating in the Title XIX program as a surgeon recommended by the Louisiana State Medical Society.

(g) One practicing physician who is participating in the Title XIX program as an obstetrics/gynecologist recommended by the Louisiana State Medical Society.

(h) Two practicing physicians who are participating in the Title XIX program recommended by the Louisiana Medical Association.

(i) One pharmacist representing University of Louisiana at Monroe School of Pharmacy.

(j) One pharmacist representing Xavier University of Louisiana School of Pharmacy.

(k) Two practicing pharmacists who are participating in the Title XIX drug program. One pharmacist shall be an independent pharmacist recommended by the Louisiana Independent Pharmacies Association and one pharmacist shall be a pharmacist representing a chain pharmacy recommended by the Louisiana Pharmacists Association.

(l) The secretary of the Louisiana Department of Health or his designee.

(m) The director of the Medicaid program in the Louisiana Department of Health or his designee.

(n) The president of the Senate or the president's designee.

(o) The speaker of the House of Representatives or the speaker's designee.

(p) One practicing physician who is participating in the Title XIX program as a psychiatrist recommended by the Louisiana Psychiatric Medical Association.

(q) A Medicaid recipient.

(r) One physician representing the Department of Neurology at Louisiana State University Health Sciences Center.

(s) One physician who is a pediatric oncologist representing the Louisiana State University Health Sciences Center.

(3) Other physicians who participate in various subspecialties may act as consultants to the committee as needed.

(4) Members of the committee shall be governed by either the Code of Governmental Ethics, R.S. 42:1101 et seq. or the code of ethics governing their respective profession.

(5)(a) The committee shall meet only in public and shall permit public comment prior to voting on any changes in the preferred drug list. Minutes of the meeting shall be made available to the public within five days after the minutes are approved. All documents that are distributed to the committee and not subject to state or federal confidentiality laws shall be made available to the public within five days after the committee meets.

(b) The committee shall be responsible for developing and maintaining a preferred drug list established in conjunction with a prior approval process as provided in Subparagraph (B)(2)(a) of this Section. The preferred drug list shall comply with all applicable state and federal laws, rules, and regulations. The committee may recommend additions and deletions to the preferred drug list and the preferred drug list may change in accordance with those recommendations. The committee shall also advise the secretary of the department on policy recommendations related to the prudent administration of the Medicaid drug program. The secretary shall assure that all actions of the committee comply with applicable state and federal laws, rules, and regulations prior to implementation or modification of the preferred drug list. The clinical decisions regarding the preferred drug list shall be made transparent through a written report that is publicly available. If the decision of the Medicaid Pharmaceutical and Therapeutics Committee is contrary to the clinical evidence found in labeling, drug compendia, or peer review literature, such decisions shall be justified in writing.

(c) Any new drug approved by the United States Food and Drug Administration may be added to the preferred drug list when it becomes commercially available and the manufacturer enters into a federal medicaid drug rebate program if the department determines it is in the best interest of the medical assistance program. The Medicaid Pharmaceutical and Therapeutics Committee shall conduct an evidence-based analysis of the drug to determine if the drug shall be maintained on the preferred drug list. The analysis shall include but not be limited to the medical evidence of the clinical effectiveness of the drug as well as evidence of the cost-effectiveness of the drug in treating illness and disease. When a new drug that is included in the Medicaid Pharmaceutical and Therapeutics Committee process is approved by the United States Food and Drug Administration, the drug shall be reviewed at the next Medicaid Pharmaceutical and Therapeutics Committee meeting.

(d), (e) Repealed by Acts 2016, No. 339, §2, eff. June 2, 2016.

Acts 1989, No. 403, §1, eff. June 30, 1989; Acts 1995, No. 991, §1; Acts 1999, No. 795, §1; Acts 1999, No. 802, §7, eff. July 2, 1999; Acts 1999, No. 1245, §1; Acts 2001, No. 395, §1, eff. June 13, 2001; Acts 2001, No. 1137, §1; Acts 2003, No. 1264, §1; Acts 2004, No. 653, §1; Acts 2004, No. 677, §1; Acts 2004, No. 705, §1; Acts 2005, No. 177, §1, eff. June 28, 2005, and §2, eff. June 30, 2007; Acts 2006, No. 801, §1, eff. Jan. 1, 2007; Acts 2016, No. 339, §§1, 2, eff. June 2, 2016.

*Acts 2006, No. 17.



RS 46:153.3.1 - Medicaid medication therapy management

§153.3.1. Medicaid medication therapy management

A. The Legislature of Louisiana finds that:

(1) Medication choices are many, and the use of the wrong medication can cause serious health complications and cost an estimated two hundred ninety billion dollars annually in hospital admissions, extra doctor visits, lab tests, and nursing home admissions.

(2) The 2010 federal health reform legislation will require Medicaid to cover many additional Louisiana citizens, greatly expanding the state Medicaid pharmacy program, the number of expensive medications issued, and the potential for medication error.

(3) The Medicare Part D program has been successfully using medication therapy management programs since the Medicare Modernization Act of 2003, and states such as Mississippi, North Carolina, and Florida have implemented similar programs in their respective Medicaid programs.

(4) Peer-reviewed studies have demonstrated that medication therapy management both improves patient health conditions and significantly reduces health costs.

B. For the purposes of this Section, the following terms shall have the following meanings:

(1) "Medicaid medication therapy management" may include the review or modification of medication therapy regimens of patients by a licensed pharmacist, in collaboration with a primary health care provider, and may include the provision of the following services to optimize the therapeutic outcomes of a patient's medication:

(a) Conducting a medication therapy review with the patient to identify, resolve, and prevent medication-related problems, including adverse drug events.

(b) Working with the patient to develop a personal medication record that contains all prescribed and nonprescription drugs, herbal products, and dietary supplements taken by the patients.

(c) Working with the patient to develop a medication-related action plan for the patient to use in collaborative medication self-management.

(d) Providing consultative services for the patient, intervening to address medication-related issues, and when the pharmacist believes it will be beneficial to the patient's health, referring the patient to his regular health care provider for evaluation and additional referrals.

(e) Performing all necessary follow-up medication therapy management services for the maintenance and support of the patient, as recommended by the primary health care provider or specialist.

(f) Maintaining all necessary documentation, including the following and any other records required for compliance with state and federal laws and regulations requiring maintenance of patient records:

(i) Patient demographics and basic identifying information.

(ii) Pertinent patient-reported subjective information.

(iii) Objective observations regarding known allergies, diseases, conditions, laboratory results, vital signs, diagnostic signs, physical examination results, and a review of internal systems.

(iv) An assessment of medication-related problems.

(v) A care plan.

(vi) Any collaborative communications with the primary health care provider and other health care professionals.

(vii) Patient-centric lists of actions to be followed to track progress is medication self-management.

(viii) Any relevant transition plan or scheduling of follow-up visits.

(ix) Billing information including level of patient care, level of complexity, and charges.

(2) "Medication therapy review" may include the following:

(a) Interviewing the patient to gather data, including demographic information, general health and activity status, medical history, medication history, immunization history and to collect the patient's personal assessment about his disease or condition and medication use.

(b) In collaboration with a health care provider, performing necessary clinical assessments of the patient's health status, including current or previous diseases or conditions.

(c) Assessing patient values, preferences, quality of life, goals of therapy, cultural issues, education level, language barriers, literacy level, and other characteristics affecting the patient's communication skills that could affect patient outcomes.

(d) Assessing, identifying, prioritizing, and developing a plan for resolving medication-related problems related to the clinical appropriateness of each medication, the appropriateness of the dosage of each medication, including considerations of indications, contraindications, and potential adverse effects, adherence to regimen, untreated diseases or conditions, medication costs, and provider access considerations.

(e) Providing education and training on the appropriate use of medications and monitoring devices.

(f) Coaching patients to manage their own medications.

(g) Evaluating the patient's ability to detect symptoms that could be attributed to adverse reactions or interactions from medications.

(h) Interpreting, monitoring, and assessing a patient's laboratory results as ordered by the health care provider.

(i) Monitoring and evaluating the patient's responses to his medication therapies, including the safety and effectiveness of those therapies.

(j) Communicating appropriate information to the primary health care provider or other health care professionals, including consultation on the selection of medications, suggestions to address identified medication problems, updates on the patient's progress, and recommended follow-up care.

C. The Louisiana Department of Health shall consider implementing a medication therapy management program which may provide certain medication therapy management services to qualified Medicaid recipients.

D. The department shall consider the following provisions when analyzing whether to implement a Medicaid medication therapy management program:

(1) Eligibility of patients to receive medication therapy management services under the program, using standards such as minimum number of medications, multiple chronic medical conditions, and likelihood of incurring high drug costs.

(2) Requirements for pharmacists to receive reimbursement for medication therapy management services, which may include at a minimum that:

(a) The pharmacist providing the services shall hold a valid and current license issued by the Louisiana Board of Pharmacy.

(b) The pharmacist shall currently practice in a community pharmacy, ambulatory, long-term, or home health care setting.

(c) The pharmacist shall develop a structured patient care process.

(d) The pharmacist shall maintain appropriate documentation that meets the department's requirements for outcomes analysis and patient care.

(3) Amount of reimbursement to pharmacists for the provision of medication therapy management services.

(4) Requirements for patient meeting criteria.

(5) Provisions for referrals and coordination with primary care providers.

(6) Limitations on the provision of medication therapy management services.

E. Nothing in this Section shall be construed to give pharmacists who are performing medication therapy management services the authority to write prescriptions or change, alter, or adjust prescription medication without the order of a physician, exercise independent medical judgment, diagnose, request laboratory tests, provide patient care independently, or otherwise engage in the practice of medicine.

F. The department may promulgate and publish rules and regulations pursuant to this Section in accordance with the Administrative Procedure Act if the department elects to implement a Medicaid medication therapy management program.

Acts 2010, No. 629, §1.



RS 46:153.4 - Medicaid Estate Recovery, legislative findings

§153.4. Medicaid Estate Recovery, legislative findings

A. The Legislature of Louisiana finds:

(1) Louisiana has a long tradition of constitutional provisions and legislation preserving the rights of descendants to inherit the immovable property of their ascendants in the first degree. For nearly two hundred years, state laws required a portion of the estate of residents to be inherited by the children of the deceased. In addition, Louisiana has sought to ensure the inviolability of the right of home ownership to citizens of the state through numerous state constitutions since 1864.

(2) Article XII, Section 9 of the Constitution of Louisiana, the substance of which dates back to the Louisiana Constitution of 1879, guarantees an exemption from seizure and sale of a homestead. The constitutionally recognized and statutorily implemented exemption, originally enacted in 1880, provides a fifteen thousand dollar homestead exemption from sale and seizure and provides a full exemption from sale and seizure for debts related to catastrophic illness or injury.

B. The state of Louisiana must establish an estate recovery program in compliance with Subchapter XIX of the Social Security Act, 42 U.S.C. 1396p, as amended.

C. Therefore, the legislature declares that a comprehensive plan should be developed to address the federal requirements for an estate recovery program while at the same time recognizing the state's long tradition of protecting the citizens' rights to home ownership and the state's interest in assuring the transfer of real property within family units.

D. The Louisiana Department of Health shall establish an estate recovery program for the purpose of recovering medical assistance payments made on behalf of individual recipients from the succession estates of those individuals. The department shall seek recovery of medical assistance payments for only those instances mandated by Subchapter XIX of the Social Security Act, 42 U.S.C. 1396p, as amended. For purposes of this Section, the claim of the department shall be considered a privilege on the succession estate, and shall have a priority equivalent to an expense of last illness as prescribed in Civil Code Article 3252 et seq.

E. The department shall not seek recovery against the estate of a deceased recipient of the amount of any benefits paid if the amount of the assistance to be recovered is economically inappropriate in relation to the expenses of the recovery. The department shall not institute estate recovery on the first fifteen thousand dollars or one-half the median value of the homestead in each parish whichever is higher.

F.(1) The estate recovery efforts of the department shall be in accordance with Subchapter XIX of the Social Security Act, 42 U.S.C. 1396p, as amended. The department shall not take any action to recover in the case of undue hardship.

(2) An undue hardship to any heir, as defined by rule, shall exist if an heir’s family income is three hundred percent or less of the U.S. Department of Health and Human Services Federal Poverty Level Guidelines as published annually in the Federal Register.

(3) The department shall promulgate rules and regulations to implement the provisions of this Section.

G. Such rules and regulations shall be in accordance with Subchapter XIX of the Social Security Act, 42 U.S.C. 1396p, as amended. The department is hereby authorized to compromise, settle or waive any recovery of medical assistance authorized by this Section upon good cause shown. The department's recovery from the succession estate may be reduced in consideration of reasonable and necessary expenses incurred by the recipient's heirs, subsequent to the recipient's admission to a long-term care facility, in order to maintain the homestead of the recipient, if the homestead is part of the succession estate.

H. To the extent that there is any conflict between the provision of this Section and the standards that are specified by the secretary of the United States Department of Health and Human Services, the federal standard shall prevail.

Acts 2003, No. 226, §1.



RS 46:153.5 - Mental health rehabilitation providers; accreditation

§153.5. Mental health rehabilitation providers; accreditation

The secretary is authorized to promulgate rules and regulations requiring any provider participating in the Mental Health Rehabilitation Program and providing mental health rehabilitation services to be accredited by an accreditation body. The rules shall be adopted in accordance with the Administrative Procedure Act.

Acts 2003, No. 246, §1.



RS 46:154 - Financial assistance to other persons

§154. Financial assistance to other persons

Assistance may be granted, under rules and regulations of the department, to other persons who have physically resided in this state for at least three years during the nine years immediately preceding application, the last year of which shall be continuous. In severe hardship cases of former longtime residents of the state, the Louisiana Department of Health may waive two of the required years of state residence.

Amended by Acts 1960, No. 487, §1; Acts 1966, No. 352, §2; Acts 1978, No. 786, §6, eff. July 17, 1978.



RS 46:155 - Incapacity required

§155. Incapacity required

The Louisiana Department of Health shall require proof of either physical or mental incapacity prior to certification of any applicant who applies for public assistance under the provisions of R.S. 46:153 or R.S. 46:154.

Amended by Acts 1978, No. 786, §6, eff. July 17, 1978.



RS 46:156 - Supplementary assistance to persons who are aged, blind, or have disabilities

§156. Supplementary assistance to persons who are aged, blind, or have disabilities

A. Any person who is aged, blind, or has a disability, within the meaning of Subchapter XVI of Chapter Seven of the Social Security Act, as amended, who, for the month of December, 1973, was a recipient of old age assistance, disability assistance, or aid to the needy blind, and is a recipient of supplemental security income under Subchapter XVI of Chapter Seven of the Social Security Act, as amended, shall be entitled to receive a monthly supplementary payment in the amount described in Subsection B below, such payment to terminate the month in which such individual dies or the first month such individual ceases to be eligible for supplemental security income under Subchapter XVI of Chapter Seven of the Social Security Act, as amended.

B. The supplementary payment referred to in Subsection A above shall be in an amount equal to the amount by which the individual's December, 1973 income exceeds the amount of such individual's Subchapter XVI of Chapter Seven benefit plus other income for such month. For purposes of this subsection, the terms "December, 1973 income" and "Subchapter XVI of Chapter Seven benefit plus other income" shall have the meaning given to said terms in Act of July 9, 1973, Public Law 93-66, Section 212(a)(3), 87 Stat. 152.

C. Any person who is aged, blind, or has a disability and who was receiving old age assistance, aid to the needy blind or disability assistance under the state plan in effect on December 31, 1973, who ceased to be eligible for such assistance on January 1, 1974, solely because of the enactment of Public Law 92-603, Public Law 93-66, or by other federal legislation pertaining to such public laws, shall be entitled to receive financial assistance under the conditions and in an amount no less than that set forth in the state plan in effect December 31, 1973.

D. The secretary of the Louisiana Department of Health shall have authority to promulgate rules and regulations and take such action as may be necessary to carry out the provisions of this Section, provided that such rules and regulations and action are consistent with and in conformity with the provisions of Public Law 93-66 entitled Mandatory Minimum State Supplementation of SSI Benefits Program.

Acts 1975, No. 739, §1. Amended by Acts 1978, No. 786, §6, eff. July 17, 1978; Acts 2014, No. 811, §24, eff. June 23, 2014.

142 U.S.C.A. §1381 et seq.



RS 46:157 - Prosthetic dentures; eligibility; rules and regulations

§157. Prosthetic dentures; eligibility; rules and regulations

The office of family security of the Louisiana Department of Health shall make available to persons of this state who are eligible for Medicaid benefits under Title XIX of the Social Security Act,1 prosthetic dentures, upon certification by a dentist licensed under Louisiana law that the person is in need of prosthetic dentures, and upon certification of such need by the Louisiana Department of Health.

The secretary of the Louisiana Department of Health shall promulgate the necessary rules and regulations to implement the provisions of this Section. Such rules and regulations shall insure that no charge for such prosthetic dentures shall be approved for payment in excess of that normally received in private commercial relationships for the manufacture and fitting of such dentures, based on the nature and quality of dentures provided, the extent of professional services rendered, and the fees normally and customarily received in the area where the fitting occurred.

Added by Acts 1978, No. 168, §1. Amended by Acts 1979, No. 769, §7.

1See 42 U.S.C.A. §1396 et seq.



RS 46:158 - Prohibition of discrimination against dental care services

§158. Prohibition of discrimination against dental care services

The office of family security, Louisiana Department of Health, shall make available to persons who are eligible for Medicaid benefits under Title XIX of the Social Security Act, 42 USCA Sec. 1396 et seq., inpatient hospital services, outpatient hospital services, prescribed drugs, and all other services incident to professional treatment provided by a licensed dentist when the treatment and service is otherwise authorized and included in the Louisiana state plan for medical and dental assistance when provided or prescribed by a physician or any other licensed practitioner of the healing arts, provided that the dental health care shall be within the scope of dental professional practice as defined by R.S. 37:751 et seq.

Acts 1984, No. 259, §1.



RS 46:159 - Prohibition of discrimination against podiatric services

§159. Prohibition of discrimination against podiatric services

The office of the secretary of the Louisiana Department of Health shall make available to persons who are eligible for Medicaid benefits under Title XIX of the Social Security Act, 42 USCA Sec. 1396 et seq., inpatient hospital services, outpatient hospital services, prescribed drugs, and all other services incident to professional treatment provided by a licensed podiatrist when the treatment and service is otherwise authorized and included in the Louisiana state plan for medical assistance when provided or prescribed by a physician or any other licensed practitioner of the healing arts, provided that the podiatric health care shall be within the scope of podiatric professional practice as defined by R.S. 37:611 et seq.

Acts 1988, No. 788, §1.



RS 46:159.1 - Hospice care pilot program; rules and regulations

§159.1. Hospice care pilot program; rules and regulations

A. The Louisiana Department of Health shall develop and implement a pilot project for hospice care under the Medicaid State Plan for persons who are eligible for Medicaid benefits under Title XIX of the Social Security Act. Such pilot project shall use Medicaid funds and to the extent possible reduce the Medicaid costs to the state. Implementation of the pilot project shall be subject to approval by the secretary of the United States Department of Health and Human Services, Centers for Medicare and Medicaid Services, for federal reimbursement and shall be subject to limitations of state appropriations and federal matching funds.

B. For the purposes of this Section, the definition of "hospice care" shall be the definition in 42 U.S.C. 1396d(o).

C. Coverage of hospice care under the pilot project shall be in accordance with 42 U.S.C. 1396d(o), the Medicare Hospice Program guidelines as set forth in 42 C.F.R. Part 418, and Sections 4305-4308.2 of the federal Centers for Medicare and Medicaid Services' State Medicaid Manual. In the case of an individual who is eligible for Medicaid benefits under Title XIX of the Social Security Act, occupies a Medicaid certified nursing facility bed, and elects to receive hospice care, an additional amount for room and board shall be paid to the hospice that shall not be less than one hundred percent of the per diem rate that would have been paid to the nursing facility under the Medicaid State Plan.

D. In order to participate in the pilot project, a hospice shall meet the Medicare conditions of participation for hospice as set forth in 42 C.F.R. Part 418 and shall have a valid Medicaid provider agreement.

E. The secretary of the Louisiana Department of Health shall promulgate the necessary rules and regulations to implement the provisions of this Section in accordance with the Administrative Procedure Act. Such rules and regulations shall include provisions for the certification of the reasonableness and medical necessity of the hospice care.

F. The Louisiana Department of Health is authorized to consult with other states that include hospice care under their Medicaid State Plan for assistance in implementing the provisions of this Section.

Acts 2001, No. 756, §1, eff. June 25, 2001.



RS 46:160 - ACCESS TO BETTER CARE MEDICAL

SUBPART A-1. ACCESS TO BETTER CARE MEDICAL

INSURANCE DEMONSTRATION PROJECT

§160. Purpose

The purpose of this Subpart is to provide for a demonstration project of the state's Medicaid program, the Louisiana Medical Assistance Program, through the use of publicly financed vouchers and medical savings accounts and thereby create a program that decreases state expenditures, streamlines the Medical Assistance Program, improves access to quality health care by preserving a Medicaid recipient's freedom of choice of health care provider, and provides such quality health care services to the greatest number of the state's citizens as fiscally possible.

Acts 1995, No. 1242, §1, eff. June 29, 1995.



RS 46:160.1 - Definitions

§160.1. Definitions

For the purposes of this Subpart, the following definitions shall apply:

(1) "Account" means a medical savings account into which the department credits a certain amount of money for the payment of health care services for a participant, participant family, other eligible individual, or eligible family. An account shall be composed of the reimbursable premium amount, residual amount, and any other credit amount and interest as may be determined by the department.

(2) "Benefit payment schedule plan" or "benefit payment schedule" shall mean a health insurance policy which provides coverage for all items and services included in the standard benefit package furnished by a certified health plan which makes payment for the services of each provider on a fee-for-service basis regardless of any contractual arrangement between the plan and the provider. A benefit payment schedule plan also identifies covered health care and treatment services and the payment for each service or treatment and prohibits copayments. A benefit payment schedule directly reimburses the participant or other eligible individual for the covered service or treatment unless direct payment to the provider is authorized.

(3) "Board" means the Louisiana Access to Better Care Medicaid Insurance Demonstration Project Oversight Board.

(4) "Certified health plan" or "certified plan" means an insurer or other business entity that has met all the requirements of this Subpart, specifically, R.S. 46:160.4, and is authorized by the department to market or offer health insurance, high deductible catastrophic health insurance, a managed care plan, or a benefit payment schedule to a participant or other eligible individual.

(5) "Debit instrument" or "debit card" means the electromagnetic telecommunication scanning device given to each participant or other eligible individual after selection of a specific health insurance, high deductible catastrophic health insurance, managed care plan, or benefit payment schedule which informs providers of a participant's or individual's status in the project, his certified health plan, and residual account amount, if any.

(6) "Demonstration project" or "project" means the Louisiana Access to Better Care Medicaid Insurance Demonstration Project.

(7) "Department" means the Louisiana Louisiana Department of Health.

(8) Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.

(9) "Health and accident insurance policy" or "health insurance" means that insurance defined and delineated in R.S. 22:46(1) and more specifically in R.S. 22:211 et seq.

(10) "Health care provider" or "provider" means a state licensed, certified, or state registered provider of health care services, treatment, or supplies, including but not limited to those entities defined in R.S. 40:1299.41(A).

(11) "Health care services" means any services rendered by a provider, including but not limited to medical and surgical care; psychological, optometric, optic, chiropractic, podiatric, nursing, and pharmaceutical services; health education, rehabilitative, and home health services; physical therapy; inpatient and outpatient hospital services; dietary and nutritional services; laboratory and ambulance services; and any other services for the purpose of preventing, alleviating, curing, or healing human illness, injury, or physical disability. Health care services shall also mean dental care, an annual PAP test for cervical cancer, and minimum mammography examination as defined in R.S. 22:1028.

(12) "Insurer" means any insurance company or other entity authorized to transact and transacting health and accident insurance business in this state.

(13) "Managed care plan" or "plan" means a plan that provides for the delivery of health care services to individuals enrolled in such plan through its own employed health care providers, or by contracting with selected or participating health care providers that conform to explicit selection standards, or both. A managed care plan customarily has a formal organizational structure for continual quality assurance, a certified utilization review program, dispute resolution, and financial incentives for individual enrollees to use the plan's participating providers and procedures. Managed care plans include but are not limited to preferred provider organizations, health maintenance organizations, independent practice associations, management services organizations, managed care services organizations, physician hospital organizations, and hospital physician organizations.

(14) "Other eligible individual" or "other eligible individuals" means a low-income individual, group of individuals, or family who is either uninsured, underinsured, or uninsurable.

(15) "Participant" or "participant family" means any individual or group of individuals eligible for medical assistance under Chapter 3 of Title 46 of the Louisiana Revised Statutes of 1950 and the rules and regulations promulgated pursuant thereto and designated to participate in the demonstration project.

(16) "Reimbursable premium amount" means that portion of the total amount of money credited pursuant to a voucher or in an account which the department designates that a participant is allowed to use for the payment of the annual premium for either health and accident insurance, high deductible catastrophic health insurance, or a benefit payment schedule, or to pay the annual enrollment fee for a managed care plan chosen by such participant.

(17) "Residual account amount" or "residual amount" means the amount of money remaining in an account after payment from the account of the reimbursable premium amount. Such residual account amount may be used by the participant or other eligible individual for the payment of any or all of the deductibles required by that participant's certified health care plan. A residual account amount may also be used to purchase health care services in whole or in part that are not covered by a certified health plan. A residual amount not utilized by the participant or other eligible individual may be carried forward to the subsequent year.

(18) "Secretary" means the secretary of the Louisiana Department of Health.

(19) "Voucher" means the document issued by the department to a participant or other eligible individual evidencing his participation in the project and the credited reimbursable premium amount and the number and age of potential covered insureds or enrollees in a participant family or other eligible family, if any. A voucher shall be used only to purchase health insurance, high deductible catastrophic health insurance, enrollment in a managed care plan, a benefit payment schedule plan, or other health care services.

Acts 1995, No. 1242, §1, eff. June 29, 1995; Acts 2001, No. 1185, §§6 and 8, eff. July 1, 2001; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 46:160.2 - Establishment of the Louisiana Access to Better Care Medicaid Insurance Demonstration Project

§160.2. Establishment of the Louisiana Access to Better Care Medicaid Insurance Demonstration Project

A. The secretary shall submit a waiver request to the United States Department of Health and Human Services to implement on a limited basis and serving a portion of the Medicaid eligibles, the Louisiana Access to Better Care Medicaid Insurance Demonstration Project.

B. The purpose of the demonstration project is to provide a more cost-effective means of providing health care coverage for certain medical assistance participants or eligible individuals by providing those participants or individuals with a choice of purchasing private health insurance, high deductible catastrophic health insurance, or a benefit payment schedule plan, or enrolling in a managed care plan. One of these health care service programs shall be purchased with state funds from an account in the name of the participant or other eligible individual.

Acts 1995, No. 1242, §1, eff. June 29, 1995; Acts 1997, No. 46, §1, eff. June 11, 1997.



RS 46:160.3 - Eligibility; applicability; exclusions

§160.3. Eligibility; applicability; exclusions

A. The Louisiana Access to Better Care Medicaid Insurance Demonstration Project shall apply to designated individuals who are eligible to receive medical assistance under Chapter 3 of Title 46 of the Louisiana Revised Statutes of 1950 and specifically R.S. 46:153 et seq., except as provided in Subsection B.

B. This project shall not apply to individuals receiving long-term care services under the medical assistance program.

C. The requirement that a participant or other eligible individual perform an act or make a choice within the project means that such act or choice shall be executed by the participant or other eligible individual. An individual, parent, tutor, or curator legally authorized to act on behalf of the participant or other eligible individual may perform such an act or make the choice within the project for the participant or other eligible individual.

Acts 1995, No. 1242, §1, eff. June 29, 1995.



RS 46:160.4 - Administration and implementation of the Louisiana Access to Better Care Medicaid Insurance Demonstration Project

§160.4. Administration and implementation of the Louisiana Access to Better Care Medicaid Insurance Demonstration Project

A. In order to implement the provisions of this Subpart, the department shall promulgate rules and regulations, including but not limited to coverage, benefits, information, and financial stability requirements for an insurer or plan which may desire to be certified to provide health care services to the demonstration project by marketing or offering a policy or plan to a participant or other eligible individual.

(1)(a) An insurer shall provide at least one policy or plan that provides coverage for an amount that does not exceed the reimbursable premium amount indicated on the voucher.

(b) An insurer shall offer at least one policy that is considered high deductible catastrophic health insurance, which shall be specifically designed to provide a participant or other eligible individual with the maximum residual account amount available.

(c) An insurer or managed care plan may market or offer an unlimited number of health insurance policies or managed care plans to a participant or other eligible individual.

(2) The health insurance policy or managed care plan contract to provide health care services to a participant or other eligible individual shall not be subject to any state mandatory benefits defined in Title 22 of the Louisiana Revised Statutes of 1950, as amended.

(3) Each certified plan, with the exception of the high deductible health insurance policy, shall include at a minimum the following:

(a) All federal Medicaid mandated benefits.

(b) Inpatient care coverage for mental health and substance abuse as delineated in the rules and regulations promulgated by the department.

(c) Prescription drug coverage.

(d) Prenatal coverage.

(e) Preventive medicine education programs and incentives for healthier lifestyles.

(f) Chiropractic services as delineated in the rules and regulations promulgated by the department.

(4) Each health and accident insurer or managed care plan shall provide prospective participants or other eligible individuals with information regarding the following:

(a) Coverage provisions and exclusions.

(b) Prior authorization or other utilization review requirements.

(c) Financial arrangements that would limit services, restrict referral options, and establish incentives not to deliver certain services.

(d) Plan limitations and the impact of any limitations upon a participant or other eligible individual.

(e) Insured and enrollee satisfaction statistics compiled on an annual basis from insurers and managed care plans offering products similar to their certified health plans for at least two prior years.

(5) An insurer or plan shall not impose any waiting period for its coverage or benefits, or otherwise reduce or restrict its coverage or benefits, to a participant or other eligible individual for any claim that is a result of a high risk condition.

B. In order to implement the provisions of this Subpart, the following shall apply:

(1) The department shall establish minimum standards for a health and accident insurance, high deductible catastrophic health insurance, managed care plan, or benefits payment schedule plan pursuant to this Subpart. The minimum standards to become a certified health plan shall be consistent with and no more stringent than the requirements of an insurer or managed care plan that offers a health care benefit package to the Federal Employee Health Benefit Program. The department shall determine by rule what constitutes high deductible catastrophic health insurance.

(2) Each insurer or plan which meets the minimum standards shall become a certified health plan and may enter into a contract with the department to issue health insurance, high deductible catastrophic health insurance, a benefit schedule, or a managed care plan to a participant or other eligible individual in exchange for payment by the department pursuant to a voucher or from an account.

(3) The department shall certify that an insurer or plan has met this Section's requirements and may market or offer its certified plan to a participant or other eligible individual.

(4) Each such certified health plan shall meet the capital and surplus requirements established by law, specifically Title 22 of the Louisiana Revised Statutes of 1950, as amended, and any other financial requirements that may be established by the department in its rules and regulations. Any such additional financial stability requirements shall be developed by the department with the assistance of the commissioner of insurance.

(5) A participant or other eligible individual shall be given a voucher and make the choice of health and accident insurance, high deductible catastrophic health insurance, a managed care plan, or a benefit payment schedule plan. If a participant or other eligible individual has not made his choice of health insurance, high deductible catastrophic health insurance, a managed care plan, or a benefit payment schedule within thirty days of his receipt of a voucher or if a certified health plan's request for premium or enrollment fee payment for a participant or other individual has not been communicated to the department within thirty days of the participant's or other eligible individual's receipt of a voucher, the participant or other eligible individual shall be assigned to one of the certified health plans through a fair and equitable assignment process devised by the department.

(6)(a) The department shall, within thirty days of such a request by a certified health plan, pay on behalf of each participant or other eligible individual either:

(i) The amount of premium for the health and accident insurance plan chosen by and issued for a participant or other eligible individual.

(ii) The amount of premiums for high deductible catastrophic health insurance chosen by and issued for a participant or other eligible individual.

(iii) The amount of enrollment fee for a managed care plan chosen by a participant or other eligible individual.

(iv) The amount of premium for a benefit payment schedule chosen by and issued for a participant or other eligible individual.

(b) Such payment shall not exceed the reimbursable premium amount in accordance with such insurer's or plan's contract with the department. Notwithstanding any other law to the contrary, a participant or other eligible individual shall be covered by the project and considered an insured or enrollee of his chosen certified health plan at 12:01 a.m. on the date of the department's receipt of such certified health plan's premium or enrollment fee request whether or not payment by the department has been made on behalf of the participant or other individual.

(7)(a) A participant or other eligible individual may choose to pay an insurer's or plan's deductibles or copayments, or both, if any, from his account or from his own resources.

(b) Within thirty days after the first anniversary date of the establishment of an account and at any time thereafter, upon the request of a participant or other eligible individual, the department shall give a voucher to such participant or other eligible individual in an amount equal to the balance remaining in the account after payment of all deductibles, copayments, and other payments authorized and required to be paid for health care services provided before the anniversary date of the establishment of the account. This balance shall represent the amount of money in an account prior to the department's subsequent annual credit deposit amount. A voucher issued pursuant to this Subparagraph may be used only for health care services which are not covered by the benefits package of a participant's health insurance, managed care plan, or benefit payment schedule, and other health care service expenses delineated in rules and regulations promulgated by the department.

(c) If a participant or other eligible individual discovers or otherwise identifies a billed item or health care service that was not received by or rendered to such participant or individual, the insurer, upon good cause shown, shall reimburse that cost amount to the project and the department shall credit to the participant's or individual's account a portion of the reimbursement. An insurer or plan may collect the full amount of any valid overpayment from the health care provider.

(8) The department shall internally develop a mechanism and procedure for administration of the project. The department shall establish and may contract with a person, corporation, or other legal entity to furnish an electronic or telecommunication debit system which shall include a debit instrument or debit card that shall be given to each participant or other individual after his specific selection of health insurance, high deductible catastrophic health insurance, a managed care plan, or a benefit payment schedule. Such debit instrument or debit card shall be presented to a health care provider to evidence that a participant or other individual is covered by the project, and it shall provide for immediate electronic confirmation of the status and residual account amount of a participant or other eligible individual, if applicable.

(9) If a participant or other individual chooses to discontinue his coverage by the demonstration project or the project is interrupted, payment of claims shall be made to the provider of health care services. Such discontinuation in the project does not relieve an insurer, managed care plan, or benefit payment schedule from any contractual obligation incurred under this Subpart.

(10) A contract executed pursuant to this Subpart between the department and a certified health plan shall provide coverage for all health care services offered to a participant or other eligible individual as required by this Subpart and the rules and regulations promulgated pursuant to it, with the exception of long-term care services, and subject to the requirement of the payment of deductibles, if any.

(11) Upon approval of the necessary waiver required under this Subpart, the department shall administer the project. The department shall promulgate rules and regulations to implement the provisions of this Subpart pursuant to the Administrative Procedure Act.

C. The department may establish the demonstration project on a statewide, regional, or health care planning district basis, or based on a specific segment of the Medicaid population.

Acts 1995, No. 1242, §1, eff. June 29, 1995; Acts 1997, No. 46, §1, eff. June 11, 1997.



RS 46:160.5 - Duties of the secretary

§160.5. Duties of the secretary

The duties of the secretary, with the advice of and acting in conjunction with the board, shall include but not be limited to:

(1) Administering and implementing the project.

(2) Monitoring the operation of the project.

(3) Disseminating information about the project to potential certified health plans and to the public, including but not limited to the individuals eligible to receive coverage or benefits under the project.

(4) Implementing an ongoing system to provide information and direction to all eligible individuals relative to the project procedures and the selection of the most appropriate certified health plan to meet such individuals' needs.

(5) Implementing a procedure whereby a participant or other individual who identifies a billed item or service which was not received by or rendered to that participant or individual shall have a portion of the reimbursement credited to his account.

(6) Studying and evaluating the project and annually submitting these findings and recommendations to the legislature.

(7) Annually determining the reimbursable premium amount to be credited to each account.

(8) Devising a schedule for the implementation of the project on an incremental or district basis, if deemed necessary.

Acts 1995, No. 1242, §1, eff. June 29, 1995.



RS 46:160.6 - Education and information for participants and other individuals

§160.6. Education and information for participants and other individuals

The department shall establish an ongoing education and information program to introduce general and specific health insurance and managed care principles and concepts to the project's potential and actual participants and other eligible individuals.

Acts 1995, No. 1242, §1, eff. June 29, 1995.



RS 46:160.7 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§160.7. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 46:160.8 - The Louisiana Access to Better Care Medicaid Insurance Demonstration Project Oversight Board

§160.8. The Louisiana Access to Better Care Medicaid Insurance Demonstration Project Oversight Board

A.(1) There is hereby created within the Louisiana Department of Health the Louisiana Access to Better Care Medicaid Insurance Demonstration Project Oversight Board, which shall consist of fourteen members.

(2) The three ex officio members shall include the following persons:

(a) The secretary of the Louisiana Department of Health or his designee.

(b) The commissioner of administration or his designee.

(c) The commissioner of insurance or his designee.

(3) The eleven remaining members of the board shall be appointed by the governor, to serve at his pleasure, upon the recommendation of each institution or organization represented:

(a) A representative from the health care services division of Louisiana State University Health Sciences Center.

(b) A representative from Tulane University School of Medicine.

(c) A representative from the Louisiana State University School of Medicine, New Orleans.

(d) A representative from the Louisiana State University School of Medicine, Shreveport.

(e) A representative from the Louisiana State Medical Society.

(f) A representative from the Louisiana Dental Association.

(g) A representative from the Louisiana Hospital Association.

(h) A representative from the Louisiana Pharmacists Association.

(i) A representative from the Louisiana Managed Healthcare Association.

(j) A representative from the Louisiana Health Care Commission.

(k) A representative from the Chiropractic Association of Louisiana.

(4) Each appointment by the governor shall be subject to Senate confirmation.

B.(1) The board shall act as an advisory body to the project and the department regarding the implementation of this Subpart. The board is authorized to make recommendations regarding the management, administration, and operation of the project.

(2) The board shall elect from among its members a chairman, a vice chairman, and a secretary. Any member may hold two of these positions. In the absence of the chairman, the vice chairman shall preside and in the absence of the chairman and vice chairman, the secretary shall preside.

(3) The members shall not receive compensation for their services but shall be entitled to reimbursement for expenses, including travel expenses, incurred in the discharge of their duties.

(4) Seven members shall constitute a quorum for the transaction of business.

(5) The secretary shall keep complete and accurate records of all meetings and actions taken by the board.

(6) The department shall provide administrative and technical assistance to the board.

(7) Meetings of the board shall be held at regular intervals as provided in bylaws adopted by the board. Emergency meetings may be held upon twenty-four hours notice, and business transacted at such meetings, provided that not less than a majority of all board members concur in the proposed action.

Acts 1995, No. 1242, §1, eff. June 29, 1995; Acts 1997, No. 3, §7, eff. July 1, 1997; Acts 1999, No. 802, §7, eff. July 2, 1999.



RS 46:160.9 - Low-income program

§160.9. Low-income program

The department shall establish a program within the project providing assistance to low-income individuals and families to purchase health insurance or high deductible catastrophic health insurance, enroll in a managed care plan, or purchase a benefit payment schedule plan utilizing vouchers and medical savings accounts. The eligibility requirements for such other eligible individuals shall be established by the department based on the availability of monies and other factors deemed relevant to the successful administration and implementation of such a program, including but not limited to a sliding-scale cost schedule based on the financial status and size of the low-income family.

Acts 1995, No. 1242, §1, eff. June 29, 1995; Acts 2001, No. 1185, §6, eff. July 1, 2001.



RS 46:160.10 - Employer assumption and prohibition

§160.10. Employer assumption and prohibition

A. An employer who hires a participant or other eligible individual who is currently insured through the project may assume or buy into the remaining term of the participant's or individual's certified health plan based on a monthly pro rata cost of the coverage year. Such an assumption or buy-in payment shall be paid to the department and used for the purposes of this Subpart. After expiration of the current coverage year or benefit period, full-time employment of a participant shall disqualify his participation in the project, unless he qualifies for the low-income program.

B. An employer who is currently providing health insurance coverage to an employee or an employee's dependent, or both, shall not discontinue, restrict, or otherwise fail to increase or extend health insurance coverage to the employee or the employee's dependent solely with the intent to render that employee eligible to receive benefits through the demonstration project. Such action by an employer shall be reported to the department, the commissioner of insurance, and the Louisiana Workforce Commission.

Acts 1995, No. 1242, §1, eff. June 29, 1995; Acts 2001, No. 1185, §6, eff. July 1, 2001; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 46:160.11 - Public purpose and tangible benefit

§160.11. Public purpose and tangible benefit

The department, by implementing the provisions of this Subpart, establishing an account, and contracting with an insurer or managed care plan to provide health care services and treatments to a participant or other eligible individual, shall be presumed to be engaged in a cooperative endeavor as provided by Article VII, Section 14(C) of the Constitution of Louisiana. The department shall be further presumed by the establishment of an account and the execution of such an insurance or managed care plan contract to have done so for the purpose of obtaining a tangible benefit and for a public purpose, and such a voucher, account, or a health insurance or managed care plan contract shall not be presumed to be a donation in contravention of Article VII, Section 14(A) of the Constitution of Louisiana.

Acts 1995, No. 1242, §1, eff. June 29, 1995.



RS 46:161 - Health screening and maintenance programs; creation; incorporation of services within existing programs

SUBPART B. HEALTH SCREENING AND

MAINTENANCE PROGRAMS FOR ELDERLY PERSONS

§161. Health screening and maintenance programs; creation; incorporation of services within existing programs

A. A health screening and maintenance program for elderly persons, sixty years of age or older, is hereby established and authorized as a pilot program to be administered by the Louisiana Department of Health, office of health services and environmental quality, hereinafter referred to as office. At the end of a three-year period, the office shall report to the health and welfare committees of the House of Representatives and Senate on the feasibility of the program and make recommendations as to whether the program should be continued, expanded, or discontinued.

B. The program shall be developed by the office as a basic health screening and maintenance program conducted for the elderly in accordance with the provisions of this Subpart. In addition, the office shall establish the criteria for the implementation of the programs and may make all necessary rules and regulations to effectuate the purposes of this Subpart, except that no rule will be made to limit the program to Medicaid eligibles and no program shall be established in a parish without a public health millage with the exception of the special program in Orleans Parish.

C. The services established by the office in accordance with the provisions of this Subpart shall be provided through screening and maintenance program centers which shall be established and located in each of the eight state planning districts to be determined by the Louisiana Department of Health and in two additional special districts, one to be in Orleans Parish and the other to cover the parishes of Grant, Red River, and Winn. The screening and health maintenance program centers shall be established in the existing parish health units. The office of health services and environmental quality shall be the central office for the program.

D. The office, where feasible, shall implement the health screening and maintenance program for each district by incorporating the services to be offered to the elderly within existing health unit programs. In no case shall the health screening and maintenance program duplicate services offered through existing health unit programs, parish councils on aging, and other cooperating agencies in the given district.

E. The office shall emphasize and encourage community involvement in health screening and maintenance programs.

F. The office shall direct, as a condition of designation and receiving funds, in each program district the development of a coordinated plan which shall include cooperative agreements with other local agencies who will provide services in the program.

G. In parishes where there are several neighborhood health centers under different jurisdictions than the office of health services and environmental quality, before state funds can be provided for a program or a program established, the office shall assure through cooperative agreements between these different jurisdictions that a coordinated and similar program will be offered to the elderly served by such neighborhood health centers, and that the coordinating agency be the parish office of the office of health services and environmental quality.

Added by Acts 1977, No. 654, §1. Amended by Acts 1978, No. 773, §1; Acts 1979, No. 769, §8.



RS 46:162 - Eligibility for the program

§162. Eligibility for the program

Any elderly person, sixty years of age or older, shall be eligible to participate in the health screening and maintenance program; provided that the individual would be eligible under Title XX of the Social Security Act or whose gross income is less than eighty percentum of the median per capita income in the state of Louisiana.

Added by Acts 1977, No. 654, §1.



RS 46:163 - Minimum staff for program center; duties and responsibilities of staff

§163. Minimum staff for program center; duties and responsibilities of staff

A. In accordance with the purposes and intents of R.S. 46:161(D), personnel employed at parish health units for the purpose of administering and staffing existing health programs shall undertake, where possible, to perform the duties and responsibilities required of the staff of health screening and maintenance program centers. Additional staff shall be hired only as needed. Each of the parish health units at which a program center is established shall be staffed at a minimum with a licensed registered nurse, a social worker, a health educator, and a clerical worker. In addition, the services of a licensed physician shall be provided. Outreach and transportation services should be coordinated by the parish councils on aging and provided by parish councils on aging with other service providers in the district.

B. The duties and responsibilities of the staff shall be as follows:

(1) The licensed physician shall serve as team leader, prepare medical histories, conduct physical examinations, supervise the registered nurse in performance of basic laboratory tests, and conduct case conferences.

(2) The licensed registered nurse shall conduct nursing evaluations, perform basic laboratory tests, perform basic personnel and supervisory functions, and participate in case conferences.

(3) The social worker shall interview the participant and accompanying family members, evaluate the patient's functional status in terms of activities of daily living and special needs, evaluate the attitude of the patient and his family toward further care.

(4) The health educator shall educate patient in importance of compliance with recommended medical care, and provide basic nutritional education to patients.

(5) The outreach worker shall perform routine outreach recruit, and train and supervise volunteer outreach workers.

(6) The clerical worker shall perform receptionist duties, schedule appointments, handle cancellations, schedule follow-up contracts, and perform routine clerical duties.

In addition, the members of the staff shall perform such other duties as are necessary to implement the purposes of this Subpart.

Added by Acts 1977, No. 654, §1. Amended by Acts 1978, No. 773, §1.



RS 46:164 - Services furnished by the program centers

§164. Services furnished by the program centers

A. The health screening and maintenance program centers shall furnish the following services for all eligible persons:

(1) Screening services to consist of participant interviews, complete physical examinations, nursing and social work evaluation, basic health education, case conferences, referrals, and follow-ups.

(2) Diagnosis and referral services to consist of a case conference with the staff and professionals who have worked with the patient after this initial physical examination to determine diagnosis and proper care of the patient and the conducting of follow-ups on each patient to determine if additional care is needed and to make the necessary referrals to the private sector or to a state charity hospital.

B. The health screening and program services furnished at the program centers shall be conducted in a manner similar to the screening and diagnostic phase of the early and periodic screening diagnostic and treatment program under the aid for families with dependent children program conducted by the office of family security of the Louisiana Department of Health.

C. The nature of the services furnished at the program centers shall be structured in such a manner that the relationship of an elderly person with his physician or other professional is not impaired or replaced.

Added by Acts 1977, No. 654, §1. Amended by Acts 1979, No. 769, §9.



RS 46:165 - Funding

§165. Funding

The programs established and provided by the office of health services and environmental quality shall be funded when funds are made available to the department from all sources, including any federal funds. However, no funds shall be provided until the various parish health units referred to in this Subpart have indicated a willingness to undertake such a program and provide the specific indications of community support, as provided for in R.S. 46:161, for assistance in the development of such a program in their parish.

Added by Acts 1977, No. 654, §1. Amended by Acts 1978, No. 773, §1; Acts 1979, No. 769, §10.



RS 46:181 - To 190 Repealed by Acts 1968, No. 533, 7

§181. §§181 to 190 Repealed by Acts 1968, No. 533, §7



RS 46:191 - Title

SUBPART C. UTILITY RELIEF FOR NEEDY

§191. Title

This Act shall be designated and known as the "Utility Relief Act for the Needy."

Acts 1980, No. 712, §1.



RS 46:192 - Definitions

§192. Definitions

As used in this Subpart, the following words and phrases shall have the meanings herein ascribed to each, unless the context clearly indicates otherwise:

(1) "Residential consumer" means an individual or family eligible for utility relief under the provisions of Title III of P.L. 96-223, the "Home Energy Assistance Act of 1980."1

(2) "Utility" means any publicly owned, investor-owned, cooperative or municipally controlled company, corporation, partnership, business, system, or person which supplies gas or electricity or both to residential consumers in Louisiana.

Acts 1980, No. 712, §1.

142 U.S.C.A. §8601 et seq.



RS 46:193 - Utility relief

§193. Utility relief

Each residential consumer shall receive utility relief in accordance with the provisions of Title III of P.L. 96-223, the "Home Energy Assistance Act of 1980."1 The secretary of the department responsible for implementation of Title III of P.L. 96-223, as designated by the governor, shall have authority to promulgate rules and regulations and take such actions as may be necessary to implement the provisions of this Section.

Acts 1980, No. 712, §1.

142 U.S.C.A. §8601 et seq.



RS 46:194 - Eligibility criteria

§194. Eligibility criteria

Each individual or family who is a residential consumer as herein defined shall be eligible to receive the utility relief.

Acts 1980, No. 712, §1.



RS 46:230.1 - Legislative intent

PART II. FAMILY ASSISTANCE

SUBPART A. AID TO NEEDY FAMILIES

§230.1. Legislative intent

A. It is the intent of the legislature that families in Louisiana be strong and economically self-reliant so as to minimize their dependence on government benefits for basic needs. To accomplish this goal, it is the intent of this Part that the Department of Children and Family Services ensures that all cash assistance recipients, with the exception of persons with disabilities or who are incapacitated, are actively and universally engaged in meaningful activities designed to enable their transition from cash assistance to self-reliance. It is the further intent that cash assistance participants demonstrate and are expected to exercise active and diligent personal responsibility in achieving self-reliance through employment and increased workplace literacy. All appropriate state agencies responsible for employment, training, and educating Louisiana's citizens are expected to cooperate in the pursuit of this goal.

B. The Department of Children and Family Services shall submit written reports on the status of implementation of these provisions to the Performance Review Subcommittee of the Joint Legislative Committee on the Budget in March, 2004 and September, 2004, and thereafter, annually at the same time as the mid-year performance progress report is submitted as provided in R.S. 39:87.3(A)(2). Such written reports shall include but not be limited to data providing performance measures assessing the success of performance-based agreements, job readiness, workplace literacy, job development services, and such additional data as may be determined by the committee.

C. The Louisiana Workforce Commission shall work with the department to enhance program effectiveness of ongoing services on a continual basis.

Acts 2003, No. 58, §1; Acts 2004, No. 110, §1; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2013, No. 285, §1, eff. June 14, 2013; Acts 2014, No. 811, §24, eff. June 23, 2014.



RS 46:231 - Aid to needy families; definitions

§231. Aid to needy families; definitions

As used in this Subpart, unless the context clearly requires otherwise:

(1) "Adult paraphernalia store" means an establishment that has as a substantial or significant portion of its stock clothing, objects, tools, toys, or any other items distinguished or characterized by their association with sexual activity, including sexual conduct or sexual excitement.

(2)(a) "Amusement attraction" means a movie theater, video arcade, or any other building, structure, or place principally devoted to activities providing amusement, pleasure, thrills, or excitement.

(b) "Amusement attraction" does not include any enterprise principally devoted to the exhibition of products of agriculture, industry, education, including zoos and aquariums, science, religion, sports, or the arts.

(3) "Amusement ride" means any mechanized device or combination of devices which carries passengers along, around, or over a fixed or restricted course for the purpose of giving its passengers amusement, pleasure, thrills, or excitement. "Amusement ride" includes inflatables.

(4) "Applicant" means a parent or relative of the parent who applies for FITAP on behalf of a child.

(5) "Automated teller machine" means an electronic hardware device that is capable of dispensing currency and responding to balance inquiries through the use of a magnetic stripe card issued by or on behalf of the state for distribution of assistance through an electronic benefits transfer system as described in this Subpart.

(6) "Bail" means security given by a person to assure his appearance, or the appearance of a third party, before the proper court whenever required.

(7) "Bar" means a business that holds a Class A-General retail permit and the primary purpose of such business is to serve alcoholic beverages for consumption by guests on the premises and in which the serving of food is only incidental to the consumption of those beverages. Bars include, without limitation, taverns, saloons, nightclubs, cocktail lounges, and cabarets.

(8) "Cash assistance" means funds that the department provides through the Family Independence Temporary Assistance Program and the Kinship Care Subsidy Program to eligible beneficiaries for the purpose of assisting those persons in meeting ongoing basic needs.

(9) "Commercial body art facility" means any location, place, area, or business, whether permanent or temporary, that provides consumers access to personal services workers who for remuneration perform any of the following procedures:

(a) Tattooing or inserting pigment under the surface of the skin of a human being, by pricking with a needle or otherwise, to produce an indelible mark or figure visible under the skin.

(b) Body piercing or the creation of an opening in the body of a human being for the purpose of inserting jewelry or other decoration. For purposes of this Subpart, "body piercing" does not include piercing an ear with a disposable, single-use stud or solid needle that is applied using a mechanical device to force the needle or stud through the ear.

(c) Application of permanent cosmetics or pigments under the skin of a human being for the purpose of permanently changing the color or other appearance of the skin, including but not limited to permanent eyeliner, eye shadow, or lip color.

(10) "Cruise ship" means any commercial ship used for the domestic or international carriage of passengers.

(11) "Department" means the Department of Children and Family Services.

(12) "Dependent child", in accordance with federal law and regulations relative to the TANF program, shall mean a needy child who meets all of the following criteria:

(a) A needy child under the age of eighteen or needy child under the age of nineteen who is a full-time student in a secondary school, or in the equivalent level of vocational or technical training, who may reasonably be expected to complete the program of such secondary school or training before attaining the age of nineteen.

(b) The child is living with his father, mother, stepfather, stepmother, or other relative, within the fifth degree, in a place of residence maintained by one or more of such relatives as his or their own home. For the purposes of this Subpart, all such persons shall be deemed as relatives, whether their relationship to the dependent child was acquired by adoption, marriage, or birth, and neither divorce nor death shall terminate such relationship.

(13) "Electronic benefits transfer transaction" and "EBT transaction" mean the use of a credit or debit card service, automated teller machine, point-of-sale terminal, or access to an online system for the withdrawal of funds.

(14) "Family Independence Temporary Assistance Program" or "FITAP" means the cash assistance program.

(15) "Family Success Agreement" means the mutually developed contract between a FITAP recipient, on behalf of their family, and the department that sets forth mutual and time-bound responsibilities, expectations, activities, and goals designed to transition a participant from welfare to self-sufficiency.

(16) "Federal Welfare Reform Act" means the federal Personal Responsibility and Work Opportunity Reconciliation Act (PRWORA) of 1996, Public Law 104-193, and applicable changes due to its reauthorization.

(17)(a) "Gaming establishment" means a gambling casino and any other establishment which provides gaming activities that are subject to regulation by the Louisiana Gaming Control Board.

(b) "Gaming establishment" does not include either of the following:

(i) A grocery store that sells groceries including staple foods and that also offers, or is located within the same building or complex as, casino activities, gambling, or gaming activities.

(ii) Any establishment that offers casino, gambling, or gaming activities that are incidental to the principal purpose of the business.

(18) "Jewelry" means an object or thing consisting of precious stones or precious metals worn as adornment or apparel, including costume jewelry.

(19)(a) "Liquor store" means any retail establishment that sells exclusively or primarily intoxicating liquor.

(b) "Liquor store" does not include a grocery store that sells both intoxicating liquor and groceries, including staple foods.

(20) "Nail salon" means a commercial establishment that provides nail services of any kind including but not limited to trimming, filing, decorating, shaping, sculpting, or in any way caring for the nails and skin of a person's hands or feet together with massaging the hands, arms, legs, and feet.

(21) "Point-of-sale terminal" means an electronic hardware device that meets all of the following criteria:

(a) May be utilized at a retailer's place of business where consumers pay for goods or services.

(b) Is capable of the following:

(i) Initiating a request for authorization of a purchase of tangible personal property.

(ii) Disbursing currency from an account.

(iii) Initiating a balance inquiry for an account.

(iv) Distributing assistance through an electronic benefits transfer system as described in this Subpart.

(22) "Psychic" means any person or establishment engaged in the occupation of occult science including a fortune teller, palmist, astrologist, numerologist, clairvoyant, craniologist, phrenologist, card reader, spiritual reader, tea leaf reader, prophet, or advisor who in any manner claims or pretends to tell fortunes or claims or pretends to disclose mental faculties of individuals for any form of compensation.

(23) "Recipient" or "FITAP recipient" means the parent or a relative of the parent who receives FITAP on behalf of a dependent child.

(24) "Secretary" means the secretary of the Department of Children and Family Services.

(25) "Sexually oriented business" means any commercial enterprise that has as its primary business the offering of a service or the sale, rent, or exhibit of devices or any other items intended to provide sexual stimulation or sexual gratification to the customer.

(26) "State plan" means the state TANF block grant plan.

(27) "Strategies to Empower People" or "STEP" means the education, employment, training and related services program for families receiving cash assistance payments.

(28) "Temporary Assistance to Needy Families" or "TANF" means the federal block grant program established under the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, Public Law 104-193, and applicable changes due to its reauthorization.

(29) "Work-eligible" refers to families containing an adult under sixty years of age, or teen head of household, that is not disabled, incapacitated, or caring for a family member who is disabled or incapacitated as documented by a medical expert to which the status of disability is clearly established and explained. "Work-eligible" also excludes cases in which only the child portion of need that is unrelated to a sanction or penalty, known as a child-only case, is considered in determining eligibility.

Amended by Acts 1958, No. 405, §1; Acts 1960, No. 251, §1; Acts 1965, No. 18, §1; Acts 1966, No. 132, §1; Acts 1973, No. 175, §1; Acts 1978, No. 786, §6, eff. July 17, 1978; Acts 1981, Ex.Sess., No. 30, §1, eff. Nov. 19, 1981; Acts 1997, No. 1155, §1, eff. July 1, 1997; Acts 2003, No. 58, §1; Acts 2004, No. 110, §1; Acts 2005, No. 428, §3, eff. July 1, 2005; Acts 2013, No. 285, §§1, 2, eff. June 14, 2013; Acts 2014, No. 842, §1, eff. June 23, 2014.



RS 46:231.1 - Family Assistance Programs; prohibitions; requirements

§231.1. Family Assistance Programs; prohibitions; requirements

A. The state public assistance program shall consist of a cash assistance program, the Family Independence Temporary Assistance Program and an education, employment, training and related services program for work-eligible families, STEP, and TANF-funded initiatives.

B. The state public assistance programs funded with federal TANF funds shall include all the requirements and prohibitions of PRWORA, and applicable changes due to its reauthorization.

Acts 1997, No. 1155, §1, eff. July 1, 1997; Acts 2003, No. 58, §1.



RS 46:231.2 - Family Independence Temporary Assistance Program; benefits; eligibility

§231.2. Family Independence Temporary Assistance Program; benefits; eligibility

A.(1) The department shall develop and administer a temporary assistance program, "Family Independence Temporary Assistance Program" which shall provide money payments to the following:

(a) On behalf of a dependent child.

(b) On behalf of a pregnant woman, if medically verified that the woman is in the sixth month of pregnancy and if the unborn child would be eligible for family independence temporary assistance, had the child been born and living with her during the month of payment.

(2) FITAP assistance shall include money payments to meet the needs of a dependent child, including payments to meet the needs of the father, mother, stepfather, stepmother, or other relative, the relative's spouse with whom such child is living, and the needs of any other individual living in the same home if such needs are taken into account in making the determination of eligibility.

B. Notwithstanding the provisions of Subsection A, FITAP assistance shall not mean:

(1) Any amount paid to meet the needs of an unborn child.

(2) Any amount paid to or an increase in payment on behalf of a woman who has not medically verified that she is in the sixth month of pregnancy.

C. The secretary shall promulgate rules and regulations defining countable and exempt income and resources and establishing additional eligibility criteria.

D. Nothing in this Subpart shall be construed as authorizing any state official, agent, or representative in carrying out any of the provisions of this Subpart to take charge of any child over the objection of either of the parents of the child, or over the objections of the tutor or other persons having the legal care, custody and control of the child.

Acts 1997, No. 1155, §1, eff. July 1, 1997; Acts 2013, No. 285, §1, eff. June 14, 2013.



RS 46:231.3 - FITAP benefits; prohibited uses

§231.3. FITAP benefits; prohibited uses

A. A person who receives FITAP benefits shall not use such benefits in an electronic benefits transfer transaction in any of the following places:

(1) A liquor store.

(2) A gaming establishment.

(3) A retail establishment that provides adult-oriented entertainment in which performers disrobe or perform in an unclothed state for entertainment purposes.

(4) An adult bookstore.

(5) An adult paraphernalia store.

(6) A sexually oriented business.

(7) A commercial body art facility.

(8) A nail salon.

(9) A jewelry store.

(10) An amusement ride.

(11) An amusement attraction.

(12) A bail bonds company.

(13) A bar.

(14) A cruise ship.

(15) A psychic business.

(16) An establishment where persons under eighteen years of age are not permitted to enter.

B. A person who receives FITAP benefits shall not use such benefits in any electronic benefits transfer transaction at a retailer for the purchase of any of the following:

(1) An alcoholic beverage as defined in R.S. 14:93.10.

(2) A tobacco product as defined in R.S. 14:91.6(B).

(3) A ticket for a lottery as defined in R.S. 47:9002.

(4) Jewelry as defined in R.S. 46:231.

C. The FITAP case of any recipient who violates the provisions of this Section shall be closed in accordance with the following schedule:

(1) Case closure for a period of twelve months for the first violation.

(2) Case closure for a period of twenty-four months for the second violation.

(3) Permanent case closure for the third violation.

D. A person whose FITAP case is closed pursuant to the provisions of this Section shall have the right to a hearing conducted in accordance with the Administrative Procedure Act.

Acts 2014, No. 842, §1, eff. June 23, 2014.



RS 46:231.4 - Immunization compliance; exceptions

§231.4. Immunization compliance; exceptions

A. The secretary of the Department of Children and Family Services and the secretary of the Louisiana Department of Health shall require each recipient of public assistance of the programs described herein or his parent or guardian to present to the appropriate local agency issuing the public assistance sufficient evidence of immunity or immunization against vaccine-preventable diseases according to a schedule promulgated by rule by the office of public health of the Louisiana Department of Health. Sufficient evidence that such an immunization program is in progress may be substituted for proof of immunity or immunization.

B. Except as provided herein, failure to comply with the provisions of Subsection A of this Section within a reasonable period of time, as defined by rule, after written notification of the requirements of this Section shall result in the suspension of public assistance until compliance is demonstrated.

C. No person shall be required to comply with the provisions of this Section if that person or his parent or guardian submits a written statement from a physician stating that the immunization procedure is contraindicated for medical reasons or if the person or his parent or guardian objects to the procedure on religious grounds.

D. The Department of Children and Family Services and the Louisiana Department of Health shall promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Section for programs under the particular department's jurisdiction. The office of public health shall develop and promulgate by rule the immunization schedule required herein.

E. The Louisiana Department of Health shall apply for any federal waiver necessary to ensure full federal participation in the implementation of this Section and shall submit a written report to the Senate and House Committees on Health and Welfare at the time the waiver is either approved or denied. Failure to receive waiver approval for any one or more of the public assistance programs shall not preclude the implementation of this Section for the remaining programs, upon waiver approval, if needed.

F.(1) The following public assistance programs shall be subject to the provisions of this Section:

(a) Family Independence Temporary Assistance Program (FITAP).

(b) Public assistance with the cost of medical care under the medical assistance program (Medicaid).

(2) For purposes of this Section, "recipient" means a recipient of public assistance who is under eighteen years of age and all of a recipient's dependents who are under eighteen years of age.

Acts 1997, No. 1155, §1, eff. July 1, 1997.



RS 46:231.5 - Public assistance recipients; parenting skills education; condition of eligibility

§231.5. Public assistance recipients; parenting skills education; condition of eligibility

A. The secretary shall establish a program to provide parenting skills education for public assistance recipients who are pregnant or have a child under age one and shall require participation as a primary work activity under a Family Success Agreement. Parents with children under age one are not considered exempt for participation in this work activity. Participants who fail to participate in these activities shall be subject to sanction for non-participation and shall be considered to be out of compliance with a Family Success Agreement. Applicable child care and transportation shall be provided to participants to enable their participation.

B. The secretary of the department shall adopt rules and regulations for the administration of the program established under this Section.

Acts 1997, No. 1155, §1, eff. July 1, 1997; Acts 2003, No. 58, §1.



RS 46:231.6 - Termination of eligibility; twenty-four-month limit; refusal of employment

§231.6. Termination of eligibility; twenty-four-month limit; refusal of employment

A. A family shall be ineligible for FITAP benefits, including automatic eligibility for medical assistance under Title XIX of the Social Security Act (Medicaid), if any one of the following applies:

(1) The parent has received FITAP for at least twenty-four months, whether consecutive or not, out of the previous sixty months after January 1, 1997.

(2) A work-eligible parent has declined or refused the opportunity for full-time employment as specified in the participant's Family Success Agreement or has not complied with required work activities as specified in the participant's Family Success Agreement.

B. The provisions of this Section shall not apply to an individual who is incapacitated or has a disability as documented or to such an individual in the recipient's household.

C. The secretary of the department may promulgate rules and regulations which establish exceptions to the time limitations provided in this Section to the extent that funds are available for this purpose; however, any such exception shall be contingent upon the recipient maintaining compliance with the STEP Family Success Agreement pursuant to R.S. 46:231.12.

D, E. Repealed by Acts 2013, No. 285, §2, eff. June 14, 2013.

Acts 1997, No. 1155, §1, eff. July 1, 1997; Acts 2003, No. 58, §1; Acts 2004, No. 110, §1; Acts 2004, No. 675, §1; Acts 2013, No. 285, §§1, 2, eff. June 14, 2013; Acts 2014, No. 811, §24, eff. June 23, 2014.



RS 46:231.7 - Repealed by Acts 2013, No. 285, §2, eff. June 14, 2013.

§231.7. Repealed by Acts 2013, No. 285, §2, eff. June 14, 2013.



RS 46:231.8 - Repealed by Acts 2013, No. 285, §2, eff. June 14, 2013.

§231.8. Repealed by Acts 2013, No. 285, §2, eff. June 14, 2013.



RS 46:231.9 - Repealed by Acts 2013, No. 285, §2, eff. June 14, 2013.

§231.9. Repealed by Acts 2013, No. 285, §2, eff. June 14, 2013.



RS 46:231.10 - Repealed by Acts 2013, No. 285, §2, eff. June 14, 2013.

§231.10. Repealed by Acts 2013, No. 285, §2, eff. June 14, 2013.



RS 46:231.11 - Repealed by Acts 2013, No. 285, §2, eff. June 14, 2013.

§231.11. Repealed by Acts 2013, No. 285, §2, eff. June 14, 2013.



RS 46:231.12 - Employment, education, and related services for FITAP participants; responsibilities of the secretary, agencies, and participants

§231.12. Employment, education, and related services for FITAP participants; responsibilities of the secretary, agencies, and participants

A.(1) The department shall develop and implement STEP as the employment program for work-eligible recipients of cash assistance in accordance with the provisions of the Federal Welfare Reform Act. The Louisiana Workforce Commission shall collaborate with the department to identify and coordinate employment services for the program. The Louisiana Workforce Commission and the department shall report to the House and Senate committees on health and welfare on the progress of the plan within one year of the implementation of the plan.

(2) The employment services provided for in this Subsection shall be delivered pursuant to performance-based contracts between the department and the Louisiana Workforce Commission, other government agencies, or any community partner. The services may include but shall not be limited to the following:

(a) Job readiness, job preparation, and job search.

(b) Workplace literacy and related assessments.

(c) Applicable skill-based training, employer-based training, and other employment activities designed to meet the needs of Louisiana employers with a preference towards demand occupations.

(d) Temporary and permanent job placements.

(e) Subsidized employment services.

(f) On-the-job training.

B. In order to receive cash assistance, an applicant who is work-eligible as defined in R.S. 46:231 shall fulfill each requirement set forth in his Family Success Agreement and shall participate in the employment program provided for in Subsection A of this Section.

C. Prior to receipt of cash assistance, a work-eligible participant shall be notified in writing of program expectations and participant responsibilities. When possible, notification may be delivered via e-mail or other electronic means, and notification delivered in this manner shall be deemed to satisfy the written notification requirement established in this Subsection.

D. Within the limits of appropriation therefor, the secretary shall establish and administer STEP, which shall include the allowable work activities as provided in the Federal Welfare Reform Act, for work-eligible recipients of FITAP.

E. The secretary shall provide workers' compensation and liability insurance coverage for participants engaged in work experience or community service activities.

F. Subject to appropriation, the department may provide support services and transitional services to facilitate progress by FITAP recipients toward self-sufficiency and sustainable employment.

G. The secretary shall promulgate in accordance with the Administrative Procedure Act any rules necessary to implement the provisions of this Section.

Acts 2013, No. 285, §1, eff. June 14, 2013.



RS 46:231.13 - Retailer fees for access to cash assistance benefits

§231.13. Retailer fees for access to cash assistance benefits

Retailers participating in the cash assistance electronic benefits transfer system are not prohibited from charging or assessing a fee against cash assistance recipients who are accessing benefits for the sole purpose of obtaining cash. Such fee shall not exceed the retailer's normal and customary check cashing fee assessed against the general public. Retailers shall not establish maximum limits for recipient access to cash assistance benefits.

Acts 1997, No. 1155, §1, eff. July 1, 1997.



RS 46:231.14 - Prohibited retailers, goods, and services; penalties; appeals

§231.14. Prohibited retailers, goods, and services; penalties; appeals

A. No retailer or other business establishment that participates in the cash assistance electronic benefits transfer system shall accept the electronic benefits transfer card in payment for any of the following:

(1) An alcoholic beverage as defined in R.S. 14:93.10.

(2) A tobacco product as defined in R.S. 14:91.6(B).

(3) A ticket for a lottery as defined in R.S. 47:9002.

(4) Jewelry as defined in R.S. 46:231.

B. The following retailers and business establishments are prohibited from conducting any electronic benefits transfer transaction:

(1) A liquor store.

(2) A gaming establishment.

(3) A retail establishment that provides adult-oriented entertainment in which performers disrobe or perform in an unclothed state for entertainment purposes.

(4) An adult bookstore.

(5) An adult paraphernalia store.

(6) A sexually oriented business.

(7) A commercial body art facility.

(8) A nail salon.

(9) A jewelry store.

(10) An amusement ride.

(11) An amusement attraction.

(12) A bail bonds company.

(13) A bar.

(14) A cruise ship.

(15) A psychic business.

(16) An establishment where persons under eighteen years of age are not permitted to enter.

C.(1) Except as provided in Paragraph (2) of this Subsection, on or before April 1, 2015, each business of any type described in Subsection B of this Section that has an automated teller machine or point-of-sale terminal on its premises shall disable access to electronic cash assistance benefits through such machine or terminal.

(2) The provisions of Paragraph (1) of this Subsection shall not apply to any business approved by the Food and Nutrition Service of the United States Department of Agriculture as a retailer in the Supplemental Nutrition Assistance Program of this state.

D. A retailer or other business establishment that violates any provision of Subsection A or B of this Section shall be subject to the following civil fines:

(1) Five hundred dollars for the first violation.

(2) One thousand dollars for the second violation.

(3) Two thousand five hundred dollars for the third violation and each violation thereafter.

E.(1) The department shall promulgate rules and regulations in accordance with the Administrative Procedure Act to effectuate the provisions of this Section. The rules and regulations shall provide, at minimum, for notice to a retailer or other business establishment of any violation, and for an appeal procedure including judicial review.

(2) The appeal provided for in this Subsection shall be suspensive. Each appeal initiated pursuant to this Subsection shall be heard by the division of administrative law in accordance with the applicable provisions of Chapter 13-B of Title 49 of the Louisiana Revised Statutes of 1950.

(3) The division of administrative law shall furnish to the department and retailer or other business establishment a copy of the decision rendered in the appeal and written notice of the manner for requesting judicial review.

(4) Authority to impose the fines provided for in Subsection D of this Section shall commence on April 1, 2015.

F. The department may institute any civil court action necessary to collect fines imposed pursuant to this Section and not timely appealed. Interest shall begin to accrue at the current judicial rate on the day following the date on which any fines become due and payable. All costs of any successful action to collect such fines, including travel expenses and reasonable attorney fees, shall be awarded to the department in addition to the fines.

G.(1) Civil fines collected pursuant to the provisions of this Section shall be deposited immediately into the state treasury.

(2) After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to the monies being placed in the state general fund, an amount equal to the amount deposited as provided in Paragraph (1) of this Subsection shall be credited to the Fraud Detection Fund created by R.S. 46:114.4.

(3) Monies in the Fraud Detection Fund may be appropriated by the legislature to the office of children and family services of the department in the manner prescribed by and for the purposes specified in R.S. 46:114.4(D).

Acts 2014, No. 842, §1, eff. June 23, 2014.



RS 46:232 - Investigations and reports

§232. Investigations and reports

If any person has knowledge that any dependent child is dependent upon the public for support, or that the interest of the public requires that the child be granted aid, the person may bring the fact to the notice of the parish office of the Department of Children and Family Services of the parish in which the child resides, which department shall make an investigation and examination of the circumstances of the child before the granting of aid.

A report of the investigation, examination, and visit shall be made in writing and become a part of the record in the case.

Amended by Acts 1978, No. 786, §6, eff. July 17, 1978.



RS 46:232.1 - Repealed by Acts 1974, No. 583, 2

§232.1. Repealed by Acts 1974, No. 583, §2



RS 46:233 - Eligibility for assistance; amount and conditions of aid

§233. Eligibility for assistance; amount and conditions of aid

Assistance shall be granted to or on behalf of any child found to be in necessitous circumstances as defined by regulations for eligibility of the state agency responsible for administering the assistance program.

Amended by Acts 1950, No. 165, §1; Acts 1952, No. 67, §1; Acts 1954, No. 474, 1; Acts 1959, No. 42, §1; Acts 1960, No. 251, §1; Acts 1960, No. 306, §1; Acts 1960, No. 487, §1; Acts 1962, No. 28, §1; Acts 1964, No. 367; Acts 1966, No. 531, §1; Acts 1967, No. 121, §2; Acts 1974, No. 583, §§1, 2.



RS 46:233.1 - Recovery of overpayments

§233.1. Recovery of overpayments

A. The department shall establish procedures to accomplish the requirements of this Section in accordance with the Louisiana Administrative Procedure Act.

B. The department will promptly take all necessary steps to correct any overpayment, including collection, or underpayment of assistance under the state public assistance program, and, in the case of:

(1) An overpayment to or on behalf of an individual who is a current recipient of such assistance, including a current recipient whose overpayment occurred during a prior period of eligibility, recovery shall be made by repayment by the individual or by reducing the amount of any future assistance payable to or on behalf of the family of which he is a member.

(2) An overpayment to or on behalf of any individual who is no longer receiving assistance, recovery may be made by appropriate action against the income or resources of the individual or the family.

C. The department shall promptly take all necessary steps to correct any overpayment, including collection, or underpayment of child support to individuals to whom the department is providing services pursuant to R.S. 46:236.1.1 et seq., and, in the case of:

(1) An overpayment to an individual who is currently receiving services, including any individual whose overpayment occurred during a prior period of services, recovery shall be made by repayment by the individual or by reducing the amount of any future child support payable to the family of which he is a member.

(2) An overpayment to any individual who is no longer receiving services, recovery may be made by appropriate action against the income or resources of the individual or the family.

D. The department will promptly take all necessary steps to correct any overpayment, including collection, or underpayment of child care assistance provided under the Child Care and Development Block Grant and in the case of:

(1) An overpayment to or on behalf of an individual who is a current recipient of child care assistance, including a current recipient whose overpayment occurred during a prior period of eligibility, recovery will be made by repayment by the individual or provider who is at fault or by reducing the amount of any future child care assistance payable to or on behalf of the family of which the recipient at fault is a member or on behalf of the provider at fault.

(2) An overpayment to or on behalf of any individual who is no longer receiving child care assistance, recovery may be made by appropriate action against the income or resources of the individual at fault or his or her family, or if the provider of services is at fault, against the provider of services.

Acts 1997, No. 1155, §1, eff. July 1, 1997.



RS 46:233.2 - Period of ineligibility for assistance for individuals convicted of certain felonies

§233.2. Period of ineligibility for assistance for individuals convicted of certain felonies

Except as prohibited by federal law, an individual convicted under federal or state law of any offense which is classified as a felony by the law of the jurisdiction involved and which has as an element the possession, use, or distribution of a controlled substance, as defined in the federal Controlled Substances Act, 21 U.S.C. 802(6), shall be ineligible from receiving cash benefits under a state program funded under Part A of Title IV of the Social Security Act or benefits under the food stamp program as defined in Section 3(h) of the Food Stamp Act of 1977 or any state program carried out under the Food Stamp Act of 1977 for a one-year period commencing on the date of conviction if an individual is not incarcerated, or from the date of release from incarceration if the individual is incarcerated.

Acts 1997, No. 1351, §1, eff. July 1, 1997.



RS 46:234 - Judicially appointed curator

§234. Judicially appointed curator

In lieu of selecting a payee to receive assistance, the Department of Children and Family Services, pursuant to federal regulations, may require the referral of the case to the district court for a judicially appointed curator. The court is authorized to appoint a capable, interested, and willing third person, irrespective of whether he is related to the child within any of the degrees of relationship set forth in Section 406(a) of Title IV of the Social Security Act,1 to receive the payments and use them in the best interest of the child. The curator shall be accountable at whatever intervals are specified by the court and the court shall require a bond or whatever other security is deemed necessary by the court to insure the faithful performance of the curator's duties. The curator, upon being appointed, shall take the oath and letters of authority may be issued to him. In those instances in which the department requires the case be referred to the court for the appointment of a curator, each local governing authority shall have the option in any case to provide compensation to the curator.

Acts 1962, No. 28, §2. Amended by Acts 1978, No. 786, §6, eff. July 17, 1978.

142 U.S.C.A. §606.



RS 46:234.1 - Disposition of undeliverable assistance checks

§234.1. Disposition of undeliverable assistance checks

Assistance checks representing bonus amounts paid pursuant to 42 USC 657 and such checks representing refunds paid pursuant to 42 USC 657 in those cases in which the payee of such checks cannot be found, shall revert to the state and federal treasuries in proportion to the rate of state-federal match applicable to the assistance program. Such amounts will revert to the government only after sixty days have elapsed since the date such checks became invalid and a diligent search by the agency administering the assistance program has failed to ascertain the whereabouts of the payee.

Added by Acts 1978, No. 553, §1, eff. July 12, 1978.



RS 46:234.2 - Receipt of assistance payments

§234.2. Receipt of assistance payments

All assistance payments for aid for dependent children shall be mailed so as to reasonably assure that they will be received on the date due. If the due date falls on a weekend or a holiday, then the assistance payment shall be mailed so as to reasonably assure its receipt on the last regular banking date immediately preceding the due date.

Added by Acts 1981, No. 571, §1.



RS 46:235 - Distribution of funds in violation of provisions

§235. Distribution of funds in violation of provisions

No state funds appropriated for public assistance shall be distributed or paid out in violation of the above provisions.

Acts 1962, No. 28, §3.



RS 46:236 - Administration of emergency assistance to needy families with children

§236. Administration of emergency assistance to needy families with children

In order to extend and improve services, aid, and care to needy children and needy families with children in this state, and in order to take full advantage of existing federally funded programs on a matched basis, the Department of Children and Family Services shall be the agency of the state of Louisiana to cooperate with the United States and to administer Title IV-A, Sections 403(A)(5) and 406(E) of the Social Security Act (Public Act No. 271-75th Congress, 42 U.S.C.A. §606) or any amendments thereto, relating to emergency assistance to needy families with children, and to receive and expend federal moneys for these services.

Added by Acts 1974, No. 655, §1. Amended by Acts 1978, No. 786, §6, eff. July 17, 1978.



RS 46:236.1 - Legislative findings; Supplemental Nutrition Assistance Program educational component; reporting requirements

§236.1. Redesignated as R.S. 46:301 by Acts 2014, No. 533, §2(B) and Acts 2014, No. 622, §2(B), eff. Aug. 1, 2014.



RS 46:236.1.1 - Family and child support programs; definitions

SUBPART B. CHILD SUPPORT ENFORCEMENT

§236.1.1. Family and child support programs; definitions

For the purposes of this Subpart, the following items shall mean:

(1) "Accessible", for the purposes of health insurance, means health insurance that provides primary care services within fifty miles of the residence of the child subject to the child support order.

(2) "Cash medical support" means an amount ordered to be paid toward the cost of health insurance provided by a public entity, another parent, or person with whom the child resides, through employment or otherwise, or for other medical costs not covered by insurance.

(3) "CSE administrator" means the program executive director of the child support enforcement section, division of family support, office of children and family services, Department of Children and Family Services.

(4) "Delinquent of an amount equal to one month's support" means that an obligor becomes delinquent of an amount equal to one month's support obligation on the day after a payment is due and the total amount owed equals or exceeds one month's support obligation. A delinquency includes any judgment awarding retroactive support in accordance with R.S. 9:315.21 and 399.

(5) "Department" means the Department of Children and Family Services.

(6) "Financial institutions" means the following:

(a) A depository institution, as defined in Section 3(c) of the Federal Deposit Insurance Act (12 U.S.C. 1813(c)).

(b) An institution-affiliated party, as defined in Section 3(u) of the Federal Deposit Insurance Act (12 U.S.C. 1813(u)).

(c) Any federal credit union or state credit union, as defined in Section 101 of the Federal Credit Union Act (12 U.S.C. 1752), including an institution-affiliated party of such a credit union, as defined in Section 206(r) of the Federal Credit Union Act (12 U.S.C. 1786(r)).

(d) Any benefit association, insurance company, safe deposit company, money-market mutual fund, or similar entity authorized to do business in this state.

(7) "Financial record", the meaning given such term in Section 1101 of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3401).

(8) "FITAP" means Family Independence Temporary Assistance Program.

(9) "Medical support" means health insurance, cash medical support, and the payment of the medical expenses of the child.

(10)(a) "Noncustodial parent" means an absent parent as defined in Subparagraph (b) of this Paragraph.

(b) "Absent parent" means any person who does not reside with his dependent child and who is responsible for providing financial support for that child and against whom the child support enforcement section of the department is enforcing or seeking to enforce or modify a support obligation pursuant to a plan described in Title IV-D of the Social Security Act and made applicable to the state under this Subpart. An "absent parent" may include but is not limited to the natural parent, adoptive parent, and the putative or alleged father. This definition shall apply retroactively to all cases that the child support enforcement section of the department is enforcing or seeking to enforce or modify.

(11) "Private health insurance" means coverage by a health plan provided through an employer or union or purchased by an individual from a private health insurance company.

(12) "Public health insurance" means health insurance provided by a public entity.

(13) "Reasonable cost", as it pertains to private health insurance, means that the health insurance premiums for the minor child or children do not exceed five percent of the gross income of the parent ordered to provide support pursuant to R.S. 9:315.4. There is a rebuttable presumption that public health insurance is always available at a reasonable cost.

(14) "Support services" and "support enforcement services" means any action taken by the Department of Children and Family Services, upon receipt of an application or referral for services or a request made under the Uniform Interstate Family Support Act, in accordance with the federal requirements of Title IV-D of the Social Security Act and corresponding state laws and regulations without regard to whether there is any existing court order, delinquency, or presumption of paternity.

Acts 2003, No. 1068, §2, eff. July 2, 2003; Acts 2004, No. 510, §1, eff. June 25, 2004; Acts 2008, No. 532, §5; Acts 2010, No. 299, §1; Acts 2010, No. 877, §3, eff. July 1, 2010; Acts 2012, No. 255, §7; Acts 2016, No. 90, §3, eff. July 1, 2016; Acts 2016, No. 253, §2.



RS 46:236.1.2 - Family and child support programs; responsibilities

§236.1.2. Family and child support programs; responsibilities

A. The department is hereby authorized to develop and implement a program of family support in FITAP cases, Title IV-E Foster Care cases, Medicaid only cases, and any other category of cases to which the state is required by federal law or regulation to provide services, designed to do the following:

(1) Enforce, collect, and distribute the support obligation owed by any person to his child or children and to his spouse or former spouse with whom the child is living if a support obligation has been established with respect to such spouse or former spouse.

(2) Locate absent parents.

(3) Establish paternity.

(4) Obtain and modify family and child support orders.

(5) Obtain and modify medical support orders.

B.(1) In addition, as required by federal law, the department shall provide the above services to any individual including absent or noncustodial parents not otherwise eligible for such services as provided for in Subsection A upon receiving an application from such individual and upon receiving any fee which may be assessed by the department for the services, regardless of whether the individual has ever received public assistance and regardless of whether there is a delinquency.

(2) The department is hereby authorized to develop and implement a program of access and visitation designed to support and facilitate noncustodial parent's access to and visitation of their children. The program may include mediation, counseling, education, development of parenting plans, visitation enforcement, and development of guidelines for visitation and alternative custody arrangements. The program should also encourage and enable both parents to stay emotionally involved with their child or children.

C. The department may enforce, collect, and distribute medical support orders notwithstanding the absence of a specific provision in the child support order as to the amount of medical support to be paid.

D.(1) The department, except when it is not in the best interest of the child, may without the necessity of written assignment, subrogation, tutorship proceedings, or divorce proceedings take direct civil action, including actions to establish filiation against an alleged biological parent notwithstanding the existence of a legal presumption that another person is the parent of the child solely for the purpose of fulfilling its responsibility under this Section, in any court of competent jurisdiction, to obtain an order, judgment, or agreement of support against the responsible person in any case in which the department is providing services under this Subpart. The amount of such support shall be set only by order of the court or by the consent of the parties, but in either case the department shall be designated as payee. Additionally, the department may take direct action to modify an order or judgment of support, including actions to increase or decrease support, in any case in which the department is providing services pursuant to this Subpart. A separate and distinct cause of action in favor of the department is hereby created, and suits brought under this provision need not be ancillary to or dependent upon any other legal proceeding.

(2) In cases where the department is providing support enforcement services, if the name of the father appears on the birth certificate of the child, the department may proceed to establish a court order for child support and medical support against the father whose name does appear on the birth certificate without the need to establish paternity in accordance with Civil Code Article 197.

E. The department shall enter into an agreement with a financial institution to develop and operate a data match system, using automated data exchange to the maximum extent feasible.

F. If the district attorney neglects or refuses to file a proceeding to establish filiation against an alleged biological parent, the department may file the ex parte motion.

G. In any case in which the department is providing services under this Subpart to obtain an order, judgment, or agreement of support or to recoup support payments against the responsible person, the court shall not cancel any accrued arrearages unless the department, through the CSE administrator, has determined that there is no reasonable possibility of collecting the arrearages.

H. In addition to any other legal remedies provided by the law, the department shall take all steps necessary to implement and utilize procedures for collection of past due support from federal tax refunds by sending notice to the federal secretary of the treasury that a person owes past due support which has been assigned to the department as a condition of eligibility or in a case where the department is providing services as provided in Subsection B of this Section. The department shall comply with all rules and regulations imposed by the secretary of the treasury and by the federal secretary of health and human services, including payment of any fee assessed by the secretary of the treasury for the cost of applying the offset procedure. As used in this Part, "past due support" means the amount of a delinquency, determined under a court order under state law for support and maintenance of a child, or of a child and the parent with whom the child is living. A court in a civil proceeding has jurisdiction to render a judgment for past due support which has accrued under a civil court order for support and also has limited jurisdiction to render a judgment for past due support which has accrued under any criminal or juvenile court order for support pursuant to an assignment of support rights during any period in which there was no outstanding civil court order for support and, effective August 13, 1981, such a support obligation is not released by a discharge in bankruptcy under Title 11, United States Code.

I. In providing support services required by Title IV-D of the Social Security Act in cases provided for in Subsection A, the department may provide for application and other fees to be charged each individual who is receiving services from the department or any individual who owes a duty of support. The fees shall comply with any applicable federal laws, rules, and regulations and may not exceed the maximum set by federal laws, rules, and regulations or the actual costs incurred by the department in providing the support services, whichever is less.

J. The department, in conjunction with the administrator of the Louisiana Workforce Commission, shall take all steps necessary to implement and utilize procedures for collection of child support payments from unemployment compensation benefits, pursuant to R.S. 23:1600(8) and 1693. The department shall determine on a periodic basis, from information supplied to it pursuant to the federal unemployment statute, 29 U.S.C. 49(b), whether any persons receiving compensation under the state's unemployment compensation law, including amounts payable pursuant to any agreement under any federal unemployment compensation law, owe child support obligations which are being enforced by the department. The department may enforce any such obligation which is not being met by the person through a written agreement with the person to have specified amounts withheld from compensation benefits otherwise payable to the person and by submitting a copy of the agreement to the administrator of the Louisiana Workforce Commission or, in the absence of such an agreement, by using legal means to require the withholding of specified amounts from the unemployment compensation benefits to apply toward satisfaction of the support obligation, provided that in either case the maximum amount of withholding shall not exceed the amount specified in the garnishment statute, R.S. 13:3881. However, if the amount deducted and withheld is less than the amount of the support obligation, the balance is not discharged and shall remain an outstanding debt of the person. The department shall comply with all rules and regulations imposed by the administrator of the Louisiana Workforce Commission, including payment of any fee assessed to reimburse that office for the administrative costs incurred in applying the withholding procedure.

K. The department shall require private collection agencies which handle any portion of a case authorized by Subsection A of this Section to comply with the Fair Debt Collection Practices Act, 15 U.S.C. 1692 et seq. and the Federal Trade Commission Act, 15 U.S.C. 42 et seq.

L.(1) The department, when providing support enforcement services, shall pursue an order to require one or both parties to provide medical support for the child pursuant to R.S. 9:315.4. If private health insurance is not available to either parent at a reasonable cost at the time the order is rendered, the court shall order the party responsible for providing medical support to provide private health insurance as soon as it becomes available at a reasonable cost.

(2) The court may order the noncustodial parent to provide cash medical support until such time as health insurance is provided by the noncustodial parent. Cash medical support shall be set at an amount not to exceed five percent of the noncustodial parent's gross income. An award for cash medical support shall be separate from the child support order and shall not be included in the child support calculations.

(3) Cash medical support payments shall be collected by the department and distributed in accordance with the Code of Federal Regulations and the Louisiana Administrative Code.

Acts 2003, No. 86, §1; Acts 2003, No. 632, §1; Acts 2003, No. 1068, §2, eff. July 2, 2003; Acts 2004, No. 380, §1, eff. June 23, 2004; Acts 2010, No. 238, §4; Acts 2010, No. 299, §1; Acts 2012, No. 255, §7; Acts 2016, No. 253, §2.



RS 46:236.1.3 - Family and child support programs; authority of the secretary

§236.1.3. Family and child support programs; authority of the secretary

A. The secretary of the department shall have the authority to promulgate rules and regulations and take such action as may be necessary to carry out the provisions of R.S. 46:236.1.2(A), provided that such rules and regulations and action are consistent with and in conformity with the provisions of Title IV-D and Title IV-A of the Social Security Act, as amended.

B. The secretary of the department may secure information from criminal records, including those of the Louisiana Bureau of Criminal Identification and Information, records of the Department of Public Safety and Corrections, records of the Department of Revenue, and records under the Louisiana Employment Security Law, which may be necessary to carry out the provisions of R.S. 46:236.1.2(A), and shall have access to any system used by the state for purposes relating to motor vehicles or law enforcement, to carry out the provisions of R.S. 46:236.1.2(A).

C. In addition, the secretary shall utilize other records, not otherwise confidential, and may secure information from other records or sources which may be specifically required to be utilized by the provisions of Title IV-D and Title IV-A of the Social Security Act, as amended, and the regulations promulgated thereunder.

D. Upon request of the secretary of the department or his designee, all departments, boards, bureaus, and agencies of the state shall provide to the department any information which may be necessary to carry out the provisions of R.S. 46:236.1.2(A), including but not limited to the address and social security number of the person designated by the department as an absent parent. In addition, upon the request of the secretary of the department or his designee, any private employer or payor of any income to a person designated by the department as an absent parent shall provide to the department verification of employment or payment and the address and social security number of the person so designated. All such records and information secured shall be confidential and shall not be used for any purposes other than those specified by this Subpart.

Acts 2003, No. 1068, §2, eff. July 2, 2003.



RS 46:236.1.4 - Family and child support programs; financial institution duties; responsibilities

§236.1.4. Family and child support programs; financial institution duties; responsibilities

A. A financial institution shall provide the name, record address, social security number or other taxpayer identification number, other identifying information and an average daily account balance for the most recent thirty-day period for each calendar quarter for each noncustodial parent who maintains an account at such institution and who owes past due support. A financial institution may provide the information described in this Subsection pertaining to any co-owner listed on the applicable account.

B.(1) For the purposes of this Subsection, the following definitions shall apply:

(a) "Financial institution" shall have the meaning ascribed in R.S. 46:236.1.1.

(b) "Title IV-D agency" shall mean an agency that administers child support programs pursuant to Title IV-D of the Social Security Act of 1975.

(2) In response to a notice of lien or levy, a financial institution shall encumber or surrender assets held by such institution on behalf of the noncustodial parent who is subject to a child support lien pursuant to 42 U.S.C. 666(a)(4). The state shall recognize the authority of Title IV-D agencies in other states to enforce all child support matters if the provisions of this Subsection are met.

(3) Any Title IV-D agency may enforce a lien in this state by attaching and seizing of assets of the delinquent obligor held in a financial institution operating in Louisiana without the necessity of obtaining an order from any other judicial or administrative tribunal if the financial institution is presented with a properly documented request. To be properly documented and valid, such request shall contain all of the following:

(a) A certified copy of the judgment or administrative order issued by the appropriate legal authority establishing the lien.

(b) A letter or notice of lien or levy which includes all of the following information:

(i) The name of the Title IV-D agency responsible for making the request for attachment and seizure of assets.

(ii) The name of the Title IV-D agency representative responsible for making the request for attachment and seizure of assets.

(iii) The name of the financial institution to whom the request for attachment and seizure is directed.

(iv) The name and social security number of the obligor against whom the lien is sought to be enforced.

(v) The name and address of the Title IV-D agency to whom the financial institution is to remit the seized assets or deposits.

(vi) A statement confirming that a copy of the request for attachment and seizure of assets or deposits was sent to the obligor by certified mail with return receipt requested.

(4) To transmit a request prepared in accordance with the provisions of this Subsection, a Title IV-D agency shall send the request by certified mail with return receipt requested to all of the following:

(a) A financial institution through its registered agent as defined in R.S. 6:285(C).

(b) The obligor against whom the lien is sought to be enforced.

(5) If, after fifteen days from the date that a financial institution receives a request which conforms with the provisions of this Subpart, the person against whom the lien is sought has not provided written notice stating that he has taken legal action to enjoin or otherwise restrain compliance with the request, then the financial institution may remit funds or other assets to the Title IV-D agency making the request.

(6) No financial institution, including its directors, officers, employees, attorneys, accountants, or other agents, shall incur liability to any person, including any depositor or other customer, as a result of remitting deposits or other assets to a Title IV-D agency in compliance with a request that conforms to the provisions of this Subsection.

C. The Department of Children and Family Services may pay a reasonable reimbursement fee to a financial institution for conducting the data match, not to exceed the actual costs incurred by such financial institution. The reimbursement fee may be paid quarterly or annually at the end of the state fiscal year upon request of any financial institution.

D. A financial institution, including any of its directors, officers, employees, attorneys, accountants, or other agents, shall not be civilly or criminally liable to any person, including any customer, for any disclosure of information made in accordance with this Subpart, including any disclosure of account balances provided in cooperation with this Subpart since July 1, 1997, or for encumbering or surrendering assets in response to a notice of lien or levy made in compliance with or authorized by the provisions of this Subpart. However, if the financial institution actually receives written notice that the customer has taken legal action to enjoin or otherwise restrain the encumbering or surrendering of assets and the financial institution receives such written notice sufficiently in advance of the encumbrance or surrender so as to allow the financial institution a reasonable time to act on said notice, then the financial institution shall postpone the encumbrance or surrender until such time as it is provided with satisfactory evidence that the encumbrance or surrender by it is permitted.

E. The office of children and family services, child support enforcement section, which obtains data match information on an individual from a financial institution pursuant to this Subpart may disclose such data match information only for the purpose of, and to the extent necessary in, establishing, modifying, or enforcing a child support obligation of such individual.

F. If any state employee or any person working under a contract with the state knowingly, or by reason of negligence, discloses data match information of an individual in violation of any provision of this Subpart, such individual may bring a civil action for damages against such person in any district court of this state.

G. No liability shall arise under this Subpart with respect to any disclosure which results from a good faith, but erroneous, interpretation of this Subpart except in cases of gross negligence; however, nothing in this Subsection shall be interpreted contrary to federal law.

H. In any action brought under this Subpart, upon a finding of liability on the part of the defendant, the defendant shall be liable to the plaintiff in an amount equal to the sum of the greater of one thousand dollars for each act of unauthorized disclosure of data match information with respect to which such defendant is found liable; or the sum of the actual damages sustained by the plaintiff as a result of such unauthorized disclosure. In the case of a willful disclosure or a disclosure which is the result of gross negligence, the defendant shall be liable for punitive damages and all costs and attorney fees.

I. The violation of the provisions of this Subpart shall be unlawful and any person convicted of violating the provisions of this Subpart shall be guilty of a misdemeanor and shall pay a fine of not more than five hundred dollars or be sentenced to not more than six months in prison, or both.

Acts 2003, No. 639, §2, eff. June 27, 2003; Acts 2003, No. 1068, §2, eff. July 2, 2003; Acts 2010, No. 272, §1; Acts 2010, No. 272, §1; Acts 2010, No. 877, §3, eff. July 1, 2010; Acts 2012, No. 255, §7; Acts 2015, No. 215, §2.



RS 46:236.1.5 - Family and child support programs; FITAP; other service recipients; rights; responsibilities

§236.1.5. Family and child support programs; FITAP; other service recipients; rights; responsibilities

A. By accepting FITAP for or on behalf of himself or another individual, the applicant or recipient shall be deemed, without the necessity of signing any document, to have made an assignment to the department of his entire right, title, and interest to any support obligation such applicant or recipient may have in his own behalf or on behalf of any family member for whom the applicant is applying for or receiving FITAP which has accrued at the time of the certification for FITAP and which accrues during the time FITAP is furnished. The assigned support rights shall constitute an obligation owed to the department by the person responsible for providing such support, and said obligation shall be established by an order of a court of competent jurisdiction, and the department may thereafter collect by appropriate process any outstanding debt thus created. Voluntary child support payments made to the applicant or recipient at the time of certification for FITAP or during the time FITAP is furnished shall be deemed to have been assigned to the department, unless such assignment is contrary to a valid court order. The department may thereafter collect such support payments by appropriate process.

B. The applicant or recipient shall also be deemed, without the necessity of signing any document, to have consented to the designation of the department as payee in an initial or amended order of support and to have appointed the SES program administrator as his or her true and lawful attorney-in-fact to act in his or her name, place, and stead to perform the specific act of endorsing any and all drafts, checks, money orders, or other negotiable instruments representing support payments which are received on behalf of such individual or his caretaker. The department shall be an indispensable party to any proceeding involving a support obligation or arrearages owed under this Subpart. The provisions of this Subpart shall apply retrospectively to all support rights assigned, whether by written assignment or by operation of law, prior and subsequent to October 1, 1981.

C. The applicant or recipient of services shall also be deemed without the necessity of signing any document to have appointed the CSE administrator as his or her true and lawful attorney-in-fact to act in his or her name, place, and stead to perform the specific act of endorsing any and all drafts, checks, money orders, or other negotiable instruments representing support payments which are received on behalf of such individual or caretaker.

D. No applicant or recipient who has accepted FITAP for or on behalf of himself or another individual shall be permitted to enter into a contract for the collection of support pursuant to R.S. 51:1441 et seq. Any such contract shall be considered a violation of public policy and shall be void.

Acts 2003, No. 1068, §2, eff. July 2, 2003; Acts 2010, No. 872, §1, eff. July 2, 2010; Acts 2012, No. 255, §7.



RS 46:236.1.6 - Family and child support programs; records

§236.1.6. Family and child support programs; records

All proceedings brought to establish filiation against an alleged biological parent pursuant to R.S. 9:396(B) shall not be open to inspection except on written authorization by the court, and there shall be no publication thereof. Such written authorization shall be granted only upon a showing of compelling reasons. In satisfying the requirement that information shall be revealed only to the extent necessary to satisfy such compelling reasons shown, the court is authorized to use the services of a curator ad hoc appointed pursuant to Code of Civil Procedure Article 5091.2. The court may punish for contempt anyone violating the provisions of this Subpart. All records obtained in connection herewith shall be retained in confidential files, and it shall be unlawful, except in purposes directly connected with the department's responsibilities established in this Subpart, to disclose any information concerning any individual case. Any person who violates the foregoing provision shall be fined not more than five hundred dollars or imprisoned for not more than ninety days, or both.

Acts 2003, No. 1068, §2, eff. July 2, 2003.



RS 46:236.1.7 - Family and child support programs; liability

§236.1.7. Family and child support programs; liability

A. The district attorney, department, and their respective staff acting pursuant to this Subpart and R.S. 9:396(B) shall be immune from civil liability that otherwise might be incurred or imposed. Such immunity shall extend to participation in any judicial proceeding resulting from any actions under this Subpart but shall not limit or otherwise affect the liability of any person for damages resulting from such person's gross negligence or from his reckless, wanton, or intentional misconduct.

B. Any attorney initiating legal proceedings pursuant to this Subpart and Titles IV-D and IV-A of the Social Security Act shall represent the state of Louisiana, Department of Children and Family Services exclusively. An attorney-client relationship shall not exist between the attorney and any applicant or recipient of child support enforcement services for and on behalf of a child or children, without regard to the name in which legal proceedings are initiated. In those cases in which the Department of Children and Family Services is providing child support services, the attorney representing the department shall not represent any party in matters involving custody or visitation. The provisions of this Subsection shall apply to a staff attorney in the child support enforcement section of the Department of Children and Family Services, district attorney, or contract attorney providing support services pursuant to Title IV-D.

C. In the course of carrying out the provisions of this Subpart, no employees of the state shall be exempt from civil liability.

Acts 2003, No. 1068, §2, eff. July 2, 2003; Acts 2012, No. 255, §7.



RS 46:236.1.8 - Family and child support programs; additional authorized employee actions

§236.1.8. Family and child support programs; additional authorized employee actions

A. In cases in which the person responsible for the support of an individual agrees to support such individual, the department through the SES administrator may enter into a written agreement with that person to secure support for the individual. Such agreement shall designate the department as payee, may be enforced as an ordinary contract, and may provide for the legal rate of interest on any amounts due and not paid.

B. For purposes of initiating prosecutions under R.S. 14:74 for criminal neglect of family, the support enforcement officer handling a given support case may execute an affidavit alleging that offense pursuant to Code of Criminal Procedure Article 385, provided that the individual or his caretaker refuses to initiate such prosecution.

C. No department employee shall supervise or provide services to an individual as provided in R.S. 46:236.1.2(B) until the department has received an application for support services in that case and has received any application fee assessed.

D. The support services authorized by this Subpart shall be provided by the office of children and family services, child support enforcement section. Field officers responsible for supplying these services shall be designated by the secretary. Such officers shall have the power and authority to make arrests, supervise the probation of offenders, serve notices, orders, subpoenas, summonses, citations, motions, and writs, and to execute all warrants and orders and to perform any other duties incident to their office. All such officers are hereby authorized to carry weapons and arms, concealed or openly, while in the actual performance of any duty or while under assignment to any duty, but under no circumstances shall officers be authorized to carry weapons unless they have been trained in the proper carrying and use of firearms by a recognized firearm training program.

E. In addition, department support personnel shall possess full notarial powers in connection with any document required in the course of providing services authorized by this Subpart, including but not limited to documents required under the Uniform Interstate Family Support Act (1996), Children's Code Articles 1301 et seq., and any documents necessary to secure warrants for criminal neglect of family (R.S. 14:74 et seq., and Children's Code Articles 1351 et seq.). Any documents passed, acknowledged, or sworn to and subscribed before department support personnel pursuant to this Subsection shall have the same force and effect as if taken before a duly commissioned notary public. Support enforcement personnel employed by a district attorney's office providing support services pursuant to Title IV-D shall possess these same powers except the supervision of probationers.

Acts 2003, No. 1068, §2, eff. July 2, 2003; Acts 2006, No. 516, §1, eff. June 22, 2006; Acts 2012, No. 66, §1; Acts 2012, No. 255, §7.



RS 46:236.1.9 - Family and child support programs; duties; courts; agencies; party status

§236.1.9. Family and child support programs; duties; courts; agencies; party status

A. The agencies, courts, and persons in Louisiana carrying out provisions of this Subpart and of Title IV-D of the Social Security Act and related portions of Title IV-A of such Act shall have the affirmative responsibility to act in the best interest of the individual on whose behalf action is taken.

B. Any court that collects child support pursuant to state laws and regulations shall forward that portion of the collections due to the Department of Children and Family Services within two days of receipt.

C. The department shall be an indispensable party to any proceeding involving a support obligation or arrearages owed under this Subpart.

Acts 2003, No. 1068, §2, eff. July 2, 2003; Acts 2008, No. 532, §4.



RS 46:236.1.10 - Family and child support programs; consumer reporting authority

§236.1.10. Family and child support programs; consumer reporting authority

A. Any consumer reporting agency, as defined in R.S. 46:56(M)(2), shall provide a consumer report to the secretary or his designee, provided the department pays a fee to the consumer reporting agency and certifies all of the following:

(1) The consumer report is needed for the purpose of establishing an individual's capacity to make child support payments or for the determination of the appropriate level of such payments.

(2) The paternity of the individual for the child to which the obligation relates has been established or acknowledged by the individual in accordance with state law.

B. The consumer report shall be confidential and shall be used solely for the purpose described in Subsection A and shall not be used in connection with any other civil, administrative, or criminal proceeding, or for any other purpose.

Acts 2003, No. 1068, §2, eff. July 2, 2003; Acts 2016, No. 29, §1.



RS 46:236.1.11 - Family and child support programs; insurance companies; data matching and cooperation; responsibilities

§236.1.11. Family and child support programs; insurance companies; data matching and cooperation; responsibilities

A.(1) The department shall be authorized to obtain health insurance enrollment data currently being provided in accordance with federal law and R.S. 44:14, through data sharing agreements between the department and health insurers, as defined in R.S. 46:446.6, or through an interagency agreement with the Louisiana Department of Health, at the discretion of the department.

(2) As a condition of conducting business in Louisiana, health insurers, defined as any insurance company or other entity who is authorized to transact and is currently transacting health insurance business in this state, including self-insured plans, group health plans as defined in Section 607(1) of the Employee Retirement Income Security Act of 1974, service benefit plans, managed care organizations, pharmacy benefit managers, third party administrators and any other parties that are, by statute, contract, or agreement, legally responsible for payment of a claim for a health care item or service, shall permit and participate in data matching with the department to assist in determining the availability of other sources of health care insurance or coverage for beneficiaries of the child support program. If not providing data through the Louisiana Department of Health, health insurers shall provide to the department or its designee, no less than quarterly, an electronic listing of all individuals who may be covered by a health insurer and the nature of coverage that is provided, their social security numbers, addresses, dates of birth, policy holder, policy identification number, group number and effective dates for purposes of identifying coverage and enforcing medical child support orders administered by the department.

(3) The provisions of Paragraphs (1) and (2) of this Subsection shall not apply to the following types of insurance: limited benefit health and accident; TRICARE; dental; disability income; fixed indemnity; long-term care; Medicare supplement; Medicare Advantage; specified disease; vision; basic hospital expense; and basic medical-surgical expense.

B.(1) If any state employee or any person working under a contract with the state knowingly, or by reason of gross negligence, discloses data match information of an individual in violation of any provision of this Section, the aggrieved individual may bring a civil action for damages against such person in any court of competent jurisdiction of this state in accordance with Subsection C of this Section.

(2) No liability shall arise under this Section with respect to any disclosure which results from a good faith, but erroneous, interpretation of this Section except in cases of gross negligence.

C. In any action brought under this Section for unauthorized disclosure, upon a finding of liability on the part of the defendant, the defendant shall be liable to the aggrieved individual in an amount equal to the greater of one thousand dollars for each act of unauthorized disclosure of data match information with respect to which such defendant is found liable or the actual damages sustained by the aggrieved individual as a result of such unauthorized disclosure. In the case of a willful disclosure or a disclosure which is the result of gross negligence, the defendant shall be liable for punitive damages and all costs and attorney fees.

Acts 2008, No. 578, §2; Acts 2009, No. 241, §1.



RS 46:236.1.12 - Transfer of child support obligation to third party

§236.1.12. Transfer of child support obligation to third party

A. Obligations ordered for support of a child are for the use and benefit of the child and shall follow the child.

B. If a child with an existing support order has a caretaker who is not the obligee listed in the current support order, the department shall obtain from the court that rendered the support order an amended order naming the current caretaker as the obligee in accordance with the provisions of this Section.

C. When the current caretaker applies for support enforcement services pursuant to R.S. 46:236.1.2, the caretaker shall execute an affidavit stating that the minor child resides with him. The affidavit shall contain the following information in substantially the following form:

AFFIDAVIT OF CHILD(REN)'S PHYSICAL

PRESENCE IN THE CARETAKER'S HOME

AFFIDAVIT

I, ____________________________________ , the undersigned affiant

Name of the Affiant

do hereby certify and affirm that I am the caretaker of the minor child(ren) named below;

That I am the applicant/recipient of support enforcement services on behalf of the minor child(ren) whose name(s) appear(s) below;

That I have requested that the Department of Children and Family Services, Child Support Enforcement (DCFS, CSE) secure a court order to authorize the child support payments that are due and payable by the obligor and/or the obligee on behalf of the minor child(ren) whose name(s) appear(s) below to be redirected to me, the affiant, on behalf of the minor child(ren);

That I do hereby further certify and affirm that the minor child(ren) whose name(s) appear(s) below have been physically residing with me in my residence since ___________________, __________, located in the parish/county of ____________________, state of _________________.

Name(s) of Children

Date of Birth

I solemnly swear or affirm that the foregoing statements are true and correct to the best of my knowledge and belief.

________________________

SIGNATURE OF AFFIANT

________________________

PRINT NAME OF AFFIANT

SUBSCRIBED AND SWORN TO BEFORE ME ON THIS _________ DAY OF __________________ AT __________________, LOUISIANA

______________________________________________

PRINT NAME OF ATTORNEY OR NOTARY PUBLIC

_____________________________________________

SIGNATURE OF ATTORNEY OR NOTARY PUBLIC

___________________________________________________

NOTARY NUMBER OF NOTARY PUBLIC OR BAR ROLL

NUMBER OF ATTORNEY

MY COMMISSION EXPIRES:__________________

D. Upon receiving the application and affidavit pursuant to Subsection C of this Section, the department shall send written notice to the obligor and obligee at their last known addresses through the United States Postal Service. The notice shall inform the obligor and obligee of the department's intent to redirect payments to the current caretaker. The notice shall include a copy of the caretaker's affidavit.

E. In addition to the notice sent pursuant to Subsection D of this Section, an attempt to contact the obligor and obligee at their last known telephone numbers or e-mail addresses shall be made when telephone numbers or e-mail addresses are available in the department's record.

F. At least fifteen days after mailing written notice to the obligor and obligee, the department shall file an ex parte motion and order to have the caretaker recognized as the new obligee and have the department redirect child support payments to the current caretaker.

(1) The ex parte motion shall include an affidavit executed by the current caretaker pursuant to the provisions of Subsection C of this Section.

(2) The ex parte motion shall also include an affidavit executed by an authorized representative of the department. The affidavit shall contain the following information in substantially the following form:

AFFIDAVIT OF RECEIPT OF SERVICE AND NOTICE

AFFIDAVIT

I, _____________________________________________, an authorized

Name of the Affiant

representative of the Department of Children and Family Services, Child Support Enforcement hereby certify and affirm:

That support enforcement services are being furnished to _____________.

Caretaker

The following efforts have been made to give the obligor reasonable notice of the department's intent to redirect child support payments to the current caretaker. The obligor has not notified the department that (s)he objects to the redirection of support payments.

Date of Action

Action Taken

The following efforts have been made to give the obligee reasonable notice of the department's intent to redirect child support payments to the current caretaker. The obligee has not notified the department that (s)he objects to the redirection of support payments.

Date of Action

Action Taken

I solemnly swear or affirm that the foregoing statements are true and correct to the best of my knowledge and belief.

________________________

SIGNATURE OF AFFIANT

________________________

PRINT NAME OF AFFIANT

SUBSCRIBED AND SWORN TO BEFORE ME ON THIS ________DAY OF _____________ AT __________________, LOUISIANA

_______________________________________________

PRINT NAME OF ATTORNEY OR NOTARY PUBLIC

______________________________________________

SIGNATURE OF ATTORNEY OR NOTARY PUBLIC

___________________________________________________

NOTARY NUMBER OF NOTARY PUBLIC OR BAR ROLL

NUMBER OF ATTORNEY

MY COMMISSION EXPIRES:______________________________

G. Upon submission of the ex parte motion, order, and affidavits, the court shall determine whether the department has made sufficient efforts to notify the obligor and obligee of the department's intent to redirect child support payments to the current caretaker. Upon finding that the department has made sufficient efforts, the court shall:

(1) Issue an interim order naming the current caretaker as the obligee and authorizing the department to redirect payments to the current caretaker, and

(2) Issue a rule to show cause ordering the obligor and obligee to appear and show cause why the interim order should not be made permanent.

H. The rule to show cause shall be set for a hearing not more than thirty days after the court signs the interim order.

I. The interim order shall remain in effect until the rule to show cause is heard and ruled upon by the court or until the court orders otherwise.

J. The provisions of this Section shall not change the legal custody of a child or affect the rights and obligations of a parent relating to a child.

Acts 2012, No. 444, §1.



RS 46:236.2 - Amendment of support orders

§236.2. Amendment of support orders

A.(1) The department or district attorney may, by a written motion together with a written certification from the department that support enforcement services are being furnished to the individual, to the current caretaker of any individual receiving support benefits, or to the payor of any support benefits for such individual, obtain an order to require any person under an order to support such individual or caretaker to make such support payments payable to the department.

(2) Notwithstanding the provisions of R.S. 13:1599(B), in cases receiving support enforcement services from the department, upon the motion of the district attorney or the department to transfer, a support order payable to the department shall be transferred for subsequent enforcement and modification to the appropriate juvenile court within the parish wherein the support order was rendered or last registered, except in East Baton Rouge Parish.

B.(1)(a) Any interested party may by a written motion, together with a written certification from the department that the department is not presently furnishing and does not contemplate furnishing FITAP for or on behalf of an individual and that no services are being rendered by the department on behalf of the individual, obtain from the court to which the order to support the individual had previously been transferred, an amended order to require that support payments be made payable to the individual or current caretaker instead of the department.

(b) If the support order was originally established in juvenile, family, or district court, any interested party may, by written motion, together with a written certification from the department that it is not presently furnishing and does not contemplate furnishing FITAP for or on behalf of an individual and that no support enforcement services are being rendered by the department, obtain from the court which rendered the order of support, an amended order requiring payments in accordance with the order to be made to the individual or current caretaker instead of the department. When the motion is granted, the individual or current caretaker to whom support is owed shall be the proper party to enforce the support obligation or any arrears owed.

(c) As used in this Section, "interested party" shall include only the department, district attorney, contract attorney providing support services pursuant to Title IV-D, the person owing the support obligation, or the individual or current caretaker to whom the support obligation is owed.

(2)(a) Notwithstanding the provisions of R.S. 13:1599(B), in cases receiving support enforcement services from the department, upon the motion of the district attorney or the department to transfer, a support order amended to change the payee to the individual or current caretaker instead of the department under this Subsection, shall be transferred for subsequent enforcement and modification to the appropriate court which was enforcing the support order prior to its transfer under Paragraph (A)(2) of this Section.

(b) Notwithstanding the provisions of R.S. 13:1599(B), in cases not receiving support enforcement services from the department, upon motion to transfer by the interested party, a support order amended to change the payee to the individual or current caretaker in accordance with Subparagraph (1)(b) of this Subsection shall be transferred for subsequent enforcement and modification to the district or family court in the same parish as the juvenile court transferring the order.

C. In either of the above cases, the court shall grant its order ex parte and without hearing any adverse party.

D. This Section applies regardless of whether the individual applying for or receiving support enforcement services has ever received any public assistance and regardless of whether there is a delinquency.

Added by Acts 1976, No. 313, §1. Amended by Acts 1978, No. 786, §6, eff. July 17, 1978; Acts 1981, No. 812, §2, eff. Aug. 2, 1981; Acts 1981, Ex.Sess., No. 36, §2, eff. Nov. 19, 1981; Acts 1984, No. 358, §1; Acts 1997, No. 603, §4; Acts 1999, No. 762, §1; Acts 1999, No. 1089, §1, eff. July 1, 1999; Acts 2004, No. 510, §1, eff. June 25, 2004; Acts 2009, No. 83, §1; Acts 2010, No. 754, §3, eff. Jan. 1, 2011; Acts 2010, No. 913, §2; Acts 2012, No. 444, §1.



RS 46:236.3 - Enforcement of support by income assignment

§236.3. Enforcement of support by income assignment

A. For purposes of this Section, the following words have the meaning ascribed to them by this Section unless the context clearly indicates a different meaning:

(1) "Delinquent of an amount equal to one month's support" means that an obligor becomes delinquent of an amount equal to one month's support obligation on the day after a payment is due, and the total amount owed equals or exceeds one month's support obligation. A delinquency includes any judgment awarding retroactive support in accordance with R.S. 9:315.21 and 399.

(2) "Department" means the Department of Children and Family Services, office of children and family services, child support enforcement section.

(3) "Income" means any form of singular or periodic payment to an individual, regardless of source, including but not limited to wages, salary, interest, commission, compensation as an independent contractor, disability income, unemployment compensation, workers' compensation, bonuses, judgments, settlements, annuity and retirement benefits, and any other payments made by any person, private entity, federal or state government, any unit of local government, school district, or any entity created by public act.

(4) "Obligee" means the person for whom support has been ordered, or the person whose support rights have been assigned to the department or for whom the department is providing support enforcement services, or the department.

(5) "Obligor" means the person ordered to pay support.

(6) "Payor" means the payor of any income to a person ordered to pay support, or any financial institution in which the obligor has assets.

(7) "Support" means child support, spousal support, and medical support established by a court order and any amounts ordered under R.S. 46:236.5.

B.(1) Upon entry of any court order for the establishment or modification of support, the court shall order an immediate income assignment, which shall be effectuated immediately by providing a written notice to the payor or payors of income, unless there is a written agreement between the parties or the court finds good cause not to require immediate income assignment. This income assignment may be effectuated by providing a written notice to any payor or payors of income, advising the payor to withhold an amount for current support, any judgments entered for the costs of genetic testing, plus an additional amount, to be determined by the obligee, toward any arrearage.

(2)(a) For purposes of this Subsection, a "written agreement" means a written alternative arrangement signed by both the custodial parent and the noncustodial parent, and signed by the state in cases in which there is an assignment of support rights to the state.

(b) For purposes of this Subsection, "good cause" exists if the court or the department finds that implementing an immediate income assignment would not be in the best interests of the child or finds proof of timely payment of previous support awards within the immediate past twelve consecutive months.

C.(1) In any case in which the department is not providing services and in which an immediate income assignment has not been issued, the case shall be subject to immediate income assignment upon a delinquency of an amount equal to one month's support. To effectuate an income assignment under this Subsection, the obligee shall provide the obligor written notice that there is a delinquency and that the obligee intends to seek the issuance of an income assignment order. The notice shall include a form petition to stay service. The notice shall be served by any method provided by law for service of process. The cost of such service shall be paid by the person for whom support has been ordered.

(2) The person ordered to pay support may prevent an income assignment order from being served by filing a petition to stay service with the clerk of court within fifteen days after the notice.

(3)(a) Upon receipt of a petition to stay service, the clerk of court shall certify the petition and forward it to the appropriate court, which shall set a hearing on the petition within forty-five days.

(b) The court shall notify the person ordered to pay support and the person for whom support has been ordered or the department or its representative of the time and place of the hearing on the petition to stay service.

(4) If the obligor does not file a petition to stay service, any payor or payors of income may be served with a notice to withhold an amount for current support, plus an additional amount toward any arrears, to be determined by the court.

D.(1) In any case in which the department is providing services and in which an income assignment has not been issued, the case shall be subject to an immediate income assignment upon a delinquency of an amount equal to one month's support. In such cases, the department may provide a written notice to the payor or payors of income to withhold an amount for the current support, plus an additional amount, determined by the department, toward any arrears. Subsequently, the department shall provide the obligor with a notice advising that an arrearage exists and that a notice of an immediate income assignment has been served on the payor of income. The notice may be by certified mail, regular mail, transmission by electronic means, or personal or domiciliary service upon the payor or payors of income. The notice to the obligor may be served at the obligor's last known address. The cost of service of the notice upon the payor and notice to the obligor shall be borne by the department.

(2) The obligor may contest the effectuation of the income assignment by filing a petition to stay service with the court within fifteen days after receipt of the notice. The petition to stay shall stop the income assignment. The grounds to stay service shall be limited to a dispute concerning the existence or amount of the delinquency. The hearing on the petition to stay shall be scheduled within thirty days of filing the petition. If the court rules against the obligor, he shall pay all court costs, including reimbursing the department the cost of service to the payor and notice to the obligor.

E.(1)(a) Upon receipt of a notice to withhold, the payor of income shall withhold from the income of the obligor the amount ordered for support, as it becomes due, together with an additional sum, determined by the obligee, subject to the limitations provided by R.S. 13:3881, to discharge the past due amount, and shall continue the withholding each pay period or each singular or periodic payment until further order of the court or until the requirements in Subparagraph (b) of this Paragraph have been met. The payor of income shall implement withholding no later than the first pay period or first singular or periodic payment that occurs following receipt of the notice of income assignment and shall remit amounts withheld within seven days.

(b) An income assignment may be terminated by the obligor by complying with all of the following:

(i) Provide the payor and the obligee with an affidavit for the termination of the income assignment order which states current support is no longer due and no arrears are present and due.

(ii) The affidavit or a true copy thereof must be sent within three days after the affidavit is executed, by certified mail to last known addresses of both the payor and the obligee. The affidavit or a true copy thereof must be filed with the court which issued the income assignment order. The obligee has thirty days from the date the affidavit was executed to notify both the payor and the obligor, by certified mail, of an objection to the termination.

(iii) If the payor does not timely receive an objection to the affidavit for the termination of the income assignment order from the obligee, the payor shall stop withholding from the obligor's income no later than the first pay period or first singular or periodic payment that occurs thirty days after the affidavit was executed.

(iv) If the payor timely receives notice of the obligee's objection to the affidavit for the termination of the income assignment order, the payor shall continue withholding income according to the assignment order until further order of the court.

(v) If the payor receives an objection to the obligor's affidavit for the termination of the assignment from the obligee after the income assignment has been terminated pursuant to this Subsection and within ninety days from the date the affidavit for the termination was executed by the obligor, the income assignment order shall be reinstated by the payor no later than the first pay period or first singular or periodic payment of income.

(vi) The nonprevailing party shall pay all court costs and attorney fees of the prevailing party if a court order to terminate the income assignment is requested because of an objection made by the obligee.

(2) If the income seized is from disposable earnings, the sum shall not exceed the percentage of disposable earnings subject to seizure as defined in R.S. 13:3881 for the payment of a support obligation.

(3) The total amount withheld, including the name and social security number of the obligor, shall be forwarded within seven days as provided in the income assignment order. If the payor is withholding more than one support payment for a person ordered to receive support or the department or its representative per pay period or per singular or periodic payment of income, the payor may combine the payments into one check each pay period or singular or periodic payment of income, but shall identify the amount withheld from each person ordered to pay support and the date on which the money was withheld. In all cases in which the department is providing services, the payor shall include the case number or numbers, as indicated on the notice to withhold, with each check submitted.

(4) The payor may deduct a five-dollar processing fee from the income of the person ordered to pay support per each pay period or per singular or periodic payment during which the income assignment order is in effect.

(5) When two or more orders to withhold income for support are received, the orders shall be prorated; however, the total amount withheld for all support orders shall not exceed the percentage of disposable earnings subject to seizure as defined in R.S. 13:3881 for the payment of a support obligation. If there are insufficient funds available to satisfy all orders, the orders for current support shall be given priority on a pro rata basis.

(6)(a) For the purpose of this Paragraph, "lump-sum payment" means a single payment made all at once from any source, in lieu of recurring payments that would be received by an obligor over a period of time.

(b)(i) When a payor intends to issue a lump-sum payment in the amount of three hundred dollars or more to an obligor, the payor shall notify the department at least fifteen days prior to its issuance of the lump-sum payment. Nothing in this Paragraph shall prevent a payor from reporting a lower lump-sum payment at the payor's discretion.

(ii) Notice of the lump-sum payment shall be provided in a method approved by the department. The department shall provide information regarding all approved methods on its website.

(c) If, after fifteen days from the date the payor notifies the department, the payor has not received any verification from the department as to any withholdings of the lump-sum payment, then the payor may dispense the lump-sum payment in full to the obligor.

(d) The provisions of this Paragraph apply only when the department is providing support enforcement services.

(e) A payor who complies with the requirements of this Paragraph shall not be subject to the penalties provided for in Subsection K of this Section.

F. When the court renders judgment in an action brought pursuant to this Section, attorney fees and court costs may be awarded to the prevailing party.

G. Any person whose income is assigned under the provisions of this Section shall advise the court of any change in his employment during the effective period of assignment and shall advise the court of the name and address of any new payor of any singular or periodic payment of income. The information required herein shall be filed with the clerk of court on a form which shall be developed and distributed by the Department of Children and Family Services. The payor of a person whose income is assigned under the provisions of this Section shall inform the assignee in writing within ten days when the obligor terminates employment or the payment of income terminates and provide the obligor's last known address and the name and address of the obligor's new employer, if known. Any person who violates the provisions of this Subsection may be found guilty of contempt of court.

H. A support order issued pursuant to this Section shall be given preference to any other garnishment proceeding.

I.(1) The notice to withhold shall operate as an assignment and shall be binding, fourteen days after mailing or other transmission, or from the department by administrative order of income assignment, upon any existing or future employers or payors of income of the person ordered to pay support.

(2) Notwithstanding any provision of this Section, a payor may choose to receive notices to withhold in an electronic format from the department in accordance with the provisions of 42 U.S.C. 654a(g)(1)(A).

J. No payor shall discharge, discipline, or otherwise penalize any person ordered to pay support because of the duty to withhold income.

K. When a payor willfully fails to withhold or pay over income pursuant to a valid income assignment order or willfully discharges, disciplines, or otherwise penalizes a person ordered to pay support, or otherwise fails to comply with any duties imposed by this Section, the court, upon due notice and hearing:

(1) Shall enter judgment against the payor and direct the issuance of an execution for the total amount that the payor failed to withhold or pay over.

(2) May impose a fine against the payor, up to fifty dollars per day, for the failure to withhold or pay over the support in accordance with the provisions of the income assignment notice.

(3) May order reinstatement of or restitution to the person ordered to pay support, or both, where the person has been discharged, disciplined, or otherwise penalized by the payor as prohibited in this Section.

L.(1) When a person failing to comply with an order of support derives income from self-employment, commission, or from any payor not subject to the jurisdiction of the court, or any other type of employment which makes the application of Subsection E of this Section impractical, the court may require the person to enter into bond to the court in the amount of the past due support plus a sum fixed by the court to insure the payment of support as it becomes due for a period of not less than three months, with sureties approved by the court, conditioned upon the person making payment as previously ordered.

(2) The court may order the cancellation of the bond upon proof of full payment of past due and current support pursuant to the support order as follows:

(a) The court may order cancellation of a bond issued pursuant to an initial order twelve months after proof of full payment of past due and current support payments.

(b) The court may order the cancellation of a bond issued pursuant to a second or subsequent order twenty-four months after proof of full payment of past due and current support payments.

M. Any person who willfully initiates a false proceeding under this Section or who willfully fails to comply with the requirements of this Section shall be punished as in cases of contempt of court.

N. The rights, remedies, duties, and penalties created by this Section are in addition to and not in substitution for any other rights, remedies, duties, and penalties created by any other law.

O. A payor who complies with a notice to withhold issued in accordance with this Section shall not be subject to civil liability to any person or agency with regard to the payor's withholding of support from the obligor's income.

Acts 1990, No. 743, §1, eff. July 24, 1990; Acts 1991, No. 503, §2; Acts 1993, No. 145, §2; Acts 1995, No. 426, §1; Acts 1995, No. 480, §1; Acts 1997, No. 1250, §1, eff. July 1, 1997; Acts 1998, 1st Ex. Sess., No. 7, §1, eff. April 24, 1998; Acts 1999, No. 563, §1; Acts 2001, No. 564, §1; Acts 2001, No. 859, §1, eff. June 26, 2001; Acts 2003, No. 1068, §2, eff. July 2, 2003; Acts 2004, No. 510, §1, eff. June 25, 2004; Acts 2008, No. 444, §3; Acts 2010, No. 358, §1; Acts 2010, No. 686, §1, eff. June 29, 2010; Acts 2010, No. 877, §3, eff. July 1, 2010; Acts 2012, No. 64, §1; Acts 2012, No. 255, §7; Acts 2015, No. 80, §2, eff. Oct. 1, 2015; Acts 2016, No. 102, §1.



RS 46:236.4 - Repealed by Acts 1999, No. 561, 1.

§236.4. Repealed by Acts 1999, No. 561, §1.



RS 46:236.5 - Expedited process for establishment of paternity and establishment or enforcement of support; hearing officers

§236.5. Expedited process for establishment of paternity and establishment or enforcement of support; hearing officers

A. All actions to establish paternity or to establish or enforce a support obligation which are brought by the Department of Children and Family Services, hereafter called "the department", on its own behalf or on behalf of any person for whom support has been ordered and whose support rights have been assigned to the department or for whom the department is providing support enforcement services, must be completed, from the time of service of process of the action to the time of disposition, within the following time frames:

(1) Seventy-five percent in six months.

(2) Ninety percent in twelve months.

B.(1) Any court with jurisdiction to establish paternity or to establish or enforce support obligations shall implement an expedited process for the establishment or enforcement thereof in accordance with existing judicial procedures or the provisions of Subsection C of this Section. "Expedited process" means administrative or expedited judicial processes or both which increase effectiveness and meet completion time frames specified in Paragraphs (1) and (2) of Subsection A of this Section. Such a court may collect and distribute support obligations and may, by court order or rule, assess and collect a sum payable by the obligor as a fee of not more than five percent of all existing and future support obligations to fund the administrative costs of a system for expedited process. The fee may be assessed and collected against existing and future arrearages as well as ongoing support payments, whether or not an arrearage exists. The fee shall be assessed only against the payor of support and such assessment shall not reduce the amount of child support owed the obligee.

(2) A court may assess a one-time fee in each case payable by the obligor not to exceed twenty-five dollars to fund the expenses incurred by the district public defender office in the representation of individuals ordered to pay support under Subsection A of this Section. The court may designate the district public defender office as agent for the collection of the assessed fee.

C. An expedited process for the establishment of paternity and the establishment and enforcement of support and other related family and domestic matters in district courts using hearing officers may be implemented as follows:

(1) The judge or judges of the appropriate court or courts for the establishment of paternity or the establishment and enforcement of support and other domestic and family matters may appoint one or more hearing officers to hear paternity, support, and other domestic and family related matters. Domestic and family matters shall include divorce and all issues ancillary to a divorce proceeding; all child-related issues such as paternity, filiation, custody, visitation, and support in non-marital cases; all protective orders filed in accordance with R.S. 46:2131 et seq., R.S. 46:2151 et seq., and the Children's Code and all injunctions filed in accordance with R.S. 9:361, 371, and 372 and Code of Civil Procedure Articles 3601 et seq., which involve personal abuse, terrorizing, stalking, or harassment; and enforcement of orders in any of these matters, including contempt of court.

(2) The hearing officer shall be a full-time or part-time employee of the court and shall be an attorney who has been in good standing with any state bar association for not less than five years and has prior experience in cases involving child support services.

(3) The hearing officer shall act as a finder of fact and shall make written recommendations to the court concerning any domestic and family matters as set forth by local court rule, including but not limited to the following matters:

(a) Hear and make recommendations on establishment and modification of child and spousal support, child custody and visitation.

(b) Hear and make recommendations on the method of collection of child and spousal support.

(c) Hear and make recommendations on enforcement of child and spousal support, including but not limited to proceedings under Children's Code Articles 1352 through 1355, and on enforcement of child custody and visitation.

(d) Hear and make recommendations on contested and uncontested paternity cases.

(e) Hear and make recommendations on default orders or rules to show cause, if the absent parent does not respond to notice.

(f) Hear and make recommendations on the punishment by the court for the constructive contempt of an order of the court or hearing officer.

(g) Hear and make recommendations regarding confirmation of domestic and family default judgments, provided that no judgment shall be effective until signed by a district judge.

(h) Hear and make recommendations regarding the granting of uncontested divorces and approve domestic and family consent judgments provided that no judgment shall be effective until signed by a district judge.

(i) Hear and make recommendations regarding the resolution of disputes concerning discovery or the issuance of subpoenas.

(j) Hear and make recommendations regarding the referral of parties to mediation, medical and psychological evaluation, and drug testing in accordance with R.S. 9:306 and 331 et seq., and to make recommendations regarding the referral of parties to counseling and substance abuse treatment.

(k) Hear and make recommendations on all protective orders filed in accordance with R.S. 46:2131 et seq., R.S. 46:2151 et seq., R.S. 46:2171 et seq., R.S. 46:2181 et seq., and the Children's Code and on all injunctions filed in accordance with R.S. 9:361 et. seq., 371, and 372 and Code of Civil Procedure Articles 3601 et seq., which involve personal abuse, terrorizing, stalking, or harassment; and hear and make recommendations on all motions for contempt of court and motions to extend, modify, or dissolve protective orders and injunctions.

(4) In furtherance of and in addition to making written recommendations as set forth in Paragraph (3), the hearing officer may do the following:

(a) Administer oaths.

(b) Compel the attendance of witnesses and issue subpoenas.

(c) Order blood and tissue tests for the determination of paternity in accordance with R.S. 9:396 et seq.

(d) Issue bench warrants for the failure to respond to summons or attend hearings or produce documents as ordered, or for the failure otherwise to appear in court or at hearings.

(e) Conduct hearings on bench warrants issued in accordance with this Section and recommend punishment to the court.

(f) Take testimony.

(g) Contemporaneously fine and punish direct contempt of court.

(h) Accept voluntary acknowledgments of support liabilities and stipulated agreements setting forth the amount of support to be paid.

(i) Make a record of the hearings authorized by this Section.

(j) Sign and issue all rules nisi, orders to appear and show cause, and other orders necessary to the performance of the duties of the office.

(5) The written recommendation of the hearing officer shall contain all of the following:

(a) A statement of the pleadings.

(b) A statement as to the findings of fact by the hearing officer.

(c) A statement as to the findings of law based on the pleadings and facts, including his opinion thereon.

(d) A proposed judgment.

(6) A copy of any written recommendations, orders, or uncontested judgments rendered by the hearing officer shall be provided to the parties and their counsel at the time of the hearing officer's ruling, if present. Any party who disagrees with a judgment or ruling of a hearing officer on a matter set forth in Paragraph (3) may file a written objection to the findings of fact or law of the hearing officer within the time and manner established by court rule. The objection shall be heard by the judge of the district court to whom the case is assigned. Upon filing of the objection, the court shall schedule a contradictory hearing where the judge shall accept, reject, or modify in whole or in part the findings of the hearing officer. If the judge in his discretion determines that additional information is needed, he may receive evidence at the hearing or remand the proceeding to the hearing officer.

(7) If no written objection is filed with the clerk of court within the time and manner established, the order shall become a final judgment of the court and shall be signed by a judge and appealable as a final judgment. The judgment after signature by a district judge shall be served upon the parties in accordance with law.

Acts 1986, No. 517, §1; Acts 1987, No. 511, §1; Acts 1988, No. 970, §1, eff. July 27, 1988; Acts 1990, No. 880, §1; Acts 1992, No. 799, §1; Acts 1992, No. 870, §1, eff. Aug. 1, 1992; Acts 1995, No. 252, §1; Acts 1998, 1st Ex. Sess., No. 104, §1; Acts 2003, No. 964, §1; Acts 2007, No. 307, §8; Acts 2015, No. 242, §3.



RS 46:236.6 - Failure to pay support; procedure, penalties and publication

§236.6. Failure to pay support; procedure, penalties and publication

A. If a defendant violates the terms of a court order, issued pursuant to the provisions of R.S. 46:236.1.1 et seq., and 236.2, Ch.C. Articles 1301 et seq., or R.S. 13:4241, requiring him to pay child support to the Department of Children and Family Services, a representative of the child support collection agency as set forth in R.S. 46:236.1.8 may issue and serve on the defendant a summons ordering him to appear and show cause before the proper court of competent jurisdiction, on a date which shall be specified by the court, why he should not be held in contempt of court. Prior to or at the hearing, the Department of Children and Family Services or the district attorney shall file with the court any summons served and a rule for contempt which shall be served in open court on the defendant, setting forth the terms of the original court order for child support and all modifications thereof, along with the allegations purporting to place the defendant in contempt. If the defendant denies the allegations or offers a defense to the rule, the court may, upon motion of either party or on its own motion, continue the hearing. In the alternative, a representative of the child support collection agency as set forth above may serve on the defendant a rule to show cause why he should not be held in contempt for failing to abide by the previous orders of the court, with the rule setting forth the same terms as in a rule for contempt, if the representative does not serve a summons on the offender. The rule shall contain a specific time, place, and date where the offender is to appear and show cause in answer to the rule. Hearings tried on rules for contempt or rules to show cause shall be tried in a summary manner.

B. If at the hearing of such rule the court finds the accused guilty of contempt for failure to comply with the previous judgment, the contempt shall be deemed constructive contempt under Article 224(2) of the Code of Civil Procedure and the defendant may be punished as follows:

(1) For a finding of contempt of court, the court shall impose a sentence of imprisonment for not more than ninety days or a fine of not more than five hundred dollars, or both. At the discretion of the court, the sentence may be suspended upon payment of all of the following:

(a) The amount of the order for unpaid support.

(b) The total amount of unpaid support accruing since the date of the order.

(c) The amount of all attendant court costs.

(2) Upon recommendation of the state attorney or the representative of the child support collection agency, or both, all or part of the sentence at or after imposition may be suspended upon payment of a lesser amount plus attendant court costs. Such payment shall apply toward but not extinguish the total amount due. If, upon any finding of contempt, the court imposes a period of incarceration without suspension and renders a money judgment against the defendant, the incarceration will not relieve the defendant from his obligation to pay the amount of arrears after release from incarceration.

(3) In any instance where the court imposes a period of incarceration, the defendant may purge himself of contempt and be released from jail upon paying the full amount of arrearages owed. Upon receipt of payment, the child support collection agency shall immediately notify the appropriate court that the full amount of arrearages have been paid, and the court shall direct an order to the proper authorities requiring the defendant's release forthwith.

C. In addition to the above, the court shall render judgment in favor of the applicable payee for the amount of unpaid support plus attendant court costs. The judgment shall have the same force and effect as a final judgment for money damages against the defendant. This judgment shall become executory upon its rendition, subject to the delays for filing a motion for new trial or appeal, and may be registered with any Louisiana court of competent jurisdiction on petition of the Department of Children and Family Services, the district attorney's office, or the applicable payee.

D. The court may order the defendant to post a bond to ensure his subsequent appearance or payment of future child support. Should he not pay the support which the court has ordered, the court may order the forfeiture of the bond and enforcement thereof by execution. The sum recovered shall be paid in whole or in part to the applicable payee. However, should the court order both the forfeiture of the bond and at the same time order the defendant to pay all unpaid support under the sentence for contempt, the amount of unpaid support plus attendant court costs and fines shall be the maximum payable.

E. The provisions and remedies provided by this Section shall be construed as an addition to, and not in substitution for, any other remedy otherwise available to obtain or enforce an order for support. Relief under this Section shall not be denied, delayed, or otherwise affected because of the availability of other remedies, nor shall relief under any other statute be delayed or denied because of the availability of the remedies provided by this Section.

F.(1) Upon request of any representative of a newspaper and to the extent permitted by federal law, the Department of Children and Family Services shall supply a list of names and addresses of all persons who have been found guilty of criminal neglect of family as provided in R.S. 14:74 et seq. or who have been found in contempt of court for failure to comply with a support order enforced by the Department of Children and Family Services. The newspaper may publish such a list or any part of this list it considers necessary.

(2) The Department of Children and Family Services may adopt rules governing the publication of the names of persons who are delinquent in the payment of child support obligations under orders which are enforced by the department and the publication of information which is related to those delinquent payments. The rules shall be adopted in accordance with the Administrative Procedure Act and shall establish the criteria for the selection of the individuals whose names may be published, the criteria for the determination of the types and amount of related information which may be published, and the criteria for the determination of the types of media and individual media outlets in which the names and related information may be published. The department may publish the names and related information at the expense of the department or may release the names and related information for publication on a public service basis.

Acts 1989, No. 741, §1; Acts 1999, No. 519, §1; Acts 2003, No. 1068, §9, eff. July 2, 2003; Acts 2010, No. 605, §1, eff. June 25, 2010; Acts 2010, No. 877, §3, eff. July 1, 2010.



RS 46:236.7 - Order of support; stipulation by district attorney and party

§236.7. Order of support; stipulation by district attorney and party

A.(1) In cases in which the responsible parent or other person owes a duty of support to a spouse or minor child, the responsible parent or other person owing such duty and the district attorney may stipulate to an order of support. The juvenile and family courts of this state shall have the power to issue an order of support under the provisions of this Section. This order shall be considered a civil order of support enforceable in the juvenile or family court of this state which rendered the order. This order may be registered in other family or juvenile courts of this state pursuant to the provisions of Children's Code Article 1301.3 et seq. This support shall be ordered payable to the spouse, to the tutor or custodian of the child, to the court-approved fiduciary of the spouse or child, or to the Department of Children and Family Services in a FITAP case or in a non-FITAP case in which the department is rendering services, whichever is applicable; hereinafter, said payee shall be referred to as the "applicable payee". The amount of support as set by the court may be increased or decreased as the circumstances may require.

(2) The court may also require the defendant to enter into a recognizance, with or without surety, in order to insure the payment of support. The condition of the recognizance shall be that the defendant shall make his or her personal appearance in court whenever required to do so, and shall further comply with the terms of the order or of any subsequent modification thereof.

B. If a defendant violates the terms of a court order issued pursuant to the provisions of this Section requiring him to pay child support to the Department of Children and Family Services, a representative of the child support collection agency as set forth in R.S. 46:236.1.1 et seq. may issue and serve on the defendant a summons ordering him to appear and show cause before the proper court of competent jurisdiction, on a date which shall be specified by the court, why he should not be held in constructive contempt of court. Prior to or at the hearing, the Department of Children and Family Services or the district attorney shall file with the court any summons served and a rule for contempt which shall be served in open court on the defendant, setting forth the terms of the original court order for child support and all modifications thereof, along with the grounds for contempt. If the defendant denies the allegations or offers a defense to the rule, the court may, upon motion of either party or on its own motion, continue the hearing. In the alternative, a representative of the department may serve on the defendant a rule to show cause why he should not be held in constructive contempt for violating the previous order of the court, with the rule setting forth the same terms as in a rule for contempt, if the representative does not serve a summons on the offender. The rule shall set forth a specific time, place, and date where the offender is to show cause in answer to the rule. Hearings held on rules for contempt or rules to show cause shall be tried in a summary manner.

C. If the defendant is held in contempt by the court, he may be punished as follows:

(1) By imprisonment for not more than ninety days or a fine of not more than five hundred dollars, or both. The court may suspend all or any part of the sentence upon payment by the offender of the amount of the order for unpaid support, the total amount of unpaid support accruing since the date of the order, and the amount of all attendant court costs.

(2) Upon recommendation of the district attorney or representative of the department, the court may suspend all or any part of the sentence upon payment by the offender of a portion of the amount of unpaid support due and all court costs. Payment by the offender of such portion and costs shall not relieve or extinguish his obligation to pay the remaining amount of support due.

(3) If the defendant is ordered imprisoned under this Subsection, the court shall amend the sentence after imprisonment has begun upon payment by the defendant of the full amount of arrearages owed. The department shall notify the court upon receipt of payment. The court shall order the release of the defendant from imprisonment.

D. In addition to any penalty set forth in Subsection C, the court shall render judgment in favor of the applicable payee for the amount of unpaid support due and court costs. Such judgment shall have the same force and effect as a judgment for money damages against the defendant. The judgment shall become executory upon its rendition, subject to the delays for filing a motion for new trial or appeal as provided by law, and may be registered with any state court of competent jurisdiction on petition of the district attorney or applicable payee.

E. If the defendant has entered into a recognizance in the amount fixed by the court to insure the payment of the support, the court may order the forfeiture of the recognizance and enforcement thereof by execution. The sum recovered shall be paid in whole or in part to the applicable payee. However, should the court order both the forfeiture of the recognizance and at the same time order the defendant to pay all unpaid support under the sentence for contempt, the amount of unpaid support plus attendant court costs and fines shall be the maximum payable.

F. The provisions and remedies provided by this Section shall be construed as an addition to, and not in substitution for, any other remedy otherwise available to obtain or enforce an order of support. Relief under this Section shall not be denied, delayed, or otherwise affected because of the availability of other remedies, nor shall relief under any other statute be delayed or denied because of the availability of the remedies provided by this Section.

Acts 1989, No. 741, §1; Acts 1997, No. 1155, §5; Acts 2010, No. 238, §4; Acts 2010, No. 605, §1, eff. June 25, 2010; Acts 2010, No. 877, §3, eff. July 1, 2010.



RS 46:236.8 - Medical support orders; health insurance enforcement

§236.8. Medical support orders; health insurance enforcement

A. When a court orders a parent to provide medical support for the child, specifically requiring the parent to enroll or maintain the child in a health insurance program, the Department of Children and Family Services, in any case in which the department is rendering services, shall enforce the court order through the use of the National Medical Support Notice, regarding group health plans that are covered under the provisions of 42 U.S.C. §666(a)(19), 29 U.S.C. §1169, and 45 CFR §303.32, and shall serve on the parent's employer the National Medical Support Notice to enroll the child and employee in the employee's health insurance program in accordance with the medical support order.

B.(1) Unless a court order provides for alternative coverage, in any case in which a parent is required to provide health care coverage and the employer of the parent is known, the following procedure shall be complied with:

(a) The department shall use the National Medical Support Notice to transfer notice of the provisions for the health care coverage of the child to the employer.

(b) Within twenty business days after the date of the National Medical Support Notice, the employer is required to transfer the plan administrator portion of the notice to the appropriate plan providing health care coverage for which the child is eligible.

(c) In any case in which the parent is a newly hired employee entered in the State Directory of New Hires pursuant to 42 U.S.C. §653a(e) and R.S. 46:236.14, the department shall provide the National Medical Support Notice and an income withholding notice issued pursuant to 42 U.S.C. §666(b) and R.S. 46:236.3, within two days after the date the employee is entered into the directory.

(d) Employers shall withhold any obligation of the employee necessary for coverage of the child or children and employee and forward the amount withheld directly to the plan.

(e) If the employment of the parent is terminated and the employer has received a National Medical Support Notice, the employer is required to notify the department of the termination pursuant to R.S. 46:236.3(G).

(f) When a plan administrator reports that more than one option is available under the plan, the department shall promptly select a plan from the available options.

(2) An employer shall not refuse to employ, take disciplinary action, or terminate an employee due to medical child support withholding or the failure to withhold or transmit income to the applicable plan as the National Medical Support Notice directs.

C. Any liability of the parent to the plan regarding required employee contributions for enrollment of the child is effectively subject to enforcement unless the parent contests the enforcement based on a mistake of fact.

D. Upon request by the department, the employer may, without liability to the parent, provide the department with the name of the insurer and the parent's insurance policy number. The employer shall notify the department of any changes or lapses in health insurance coverage after a National Medical Support Notice to enroll the child and employee has been served.

E. The signature of the parent who rendered payment for service for the child is a valid authorization to the insurer for purposes of processing an insurance reimbursement claim and for payment to the provider of services.

F. The department may serve on all present and future employers of the parent the National Medical Support Notice to enroll the child and employee without having to amend the medical support order.

G. When a court orders a parent who is a participant or is eligible to participate in a group health plan to enroll or maintain a minor child in a health insurance program, the insurance company or health maintenance organization shall:

(1) Allow that parent to enroll in family coverage and include the child in the enrollment during the enrollment season.

(2) Allow the child's other parent, the department, or the Louisiana Department of Health for the Medicaid program to enroll the child and the employee without regard to any enrollment season restrictions.

(3) Continue the enrollment and the coverage of the child and the employee until the employee or the child is no longer eligible under the policy, or, if earlier, unless the employee provides written proof that the court order is no longer in effect or that the child has been enrolled or will be enrolled in comparable health insurance coverage, with the new coverage to take effect no later than the effective date of disenrollment.

(4) Not deny enrollment of a child under a parent's health insurance coverage on the grounds the child was born out of wedlock, is not claimed as a dependent on the parent's federal income tax return, provided the parent provides other satisfactory proof of dependency, or does not reside with the parent or in the insurer's service area.

(5) Allow the provider, the Louisiana Department of Health for the Medicaid Plan, or the Department of Children and Family Services to submit claims for covered services without the approval of the custodial or the noncustodial parent.

(6) Reimburse the parent who rendered payment for services for the child, the provider, the Louisiana Department of Health for the Medicaid Plan, or the Department of Children and Family Services directly for claims submitted by them.

H. An employer who complies with the National Medical Support Notice in accordance with this Section is not subject to civil liability to any individual or entity regarding the withholding of necessary contributions from the employee's income for coverage of the child or children and employee under the plan.

Acts 1992, No. 869, §1; Acts 1995, No. 707, §1; Acts 1997, No. 1155, §5; Acts 2002, 1st Ex. Sess., No. 115, §2, eff. April 18, 2002; Acts 2003, No. 618, §1, eff. June 27, 2003; Acts 2006, No. 481, §2, eff. October 1, 2006.



RS 46:236.9 - Collection of child support; cooperative program

§236.9. Collection of child support; cooperative program

A. In addition to other remedies provided in this Subpart, if a defendant violates the terms of a court order, issued pursuant to the provisions of R.S. 46:236.1.1 et seq., 236.2, R.S. 13:4241 and Children's Code Article 1301 et seq. requiring him to pay child support, the delinquency may be reported to the Department of Revenue. Such a report shall be deemed a referral for collection of delinquent child support.

B. When a delinquency is referred to the Department of Revenue, hereinafter referred to in this Section as the "department", pursuant to the provisions of this Section, the amount of child support due, and any accrued interest and costs shall be collected from the obligated parent by the department in any manner authorized by law, and as specifically provided in Part III of Chapter 18 of Subtitle II of Title 47 of the Louisiana Revised Statutes. All funds generated from the collection efforts shall be remitted periodically to the Department of Children and Family Services for distribution as provided by law for collected child support payments. However, the department shall be entitled to any allowable federal reimbursement, and to fifty percent of any fees or payments that would ordinarily be due to the Department of Children and Family Services for the collection made, except for incentives.

C. The department shall treat the delinquency referral in the same manner as an assessment that has become final without restriction or delay. Thus, the department need only give the obligated parent notice that he has sixty days within which to pay the delinquent amount, and inform the parent of the department's intent to use the various collection means available under law in its collection efforts after the expiration of the sixty day period, including the filing of liens, and invoking of distraint proceedings.

D. If the official acting on behalf of the department finds that an obligated parent is undertaking acts that tend to prejudice or render wholly or partly ineffectual, any efforts to collect the payments due, the department shall act immediately to institute collection measures without necessity of the sixty-day delay.

E. The referred child support delinquency shall be final and due and payable, however, no expenses or fees incurred by the department in the collection shall be the obligation of the already obligated parent.

F. Notwithstanding any provision of law to the contrary, upon the request of the secretary of the department, any employer or payor of any income to the obligated parent shall provide to the department verification of employment or payment and the address and social security number of such parent. All such information shall remain confidential except as used for the purposes of this Section. Likewise, upon the request of the secretary, a financial institution shall disclose information concerning funds and other assets on deposit belonging to the obligated parent subject to notice required by law.

G. In the event the collection action would cause undue hardship to the obligated parent, would threaten the health or welfare of his family, or would cause irreparable loss, the obligated parent may so notify the secretary. In such case, the secretary may, in his discretion, refer the receipt of such information to the secretary of the Department of Children and Family Services, who shall determine whether to halt the department's collection procedures.

H. Should the use of collection procedures pursuant to the provisions of this Section result in the overpayment of a liability, the obligated parent shall be entitled to an offset as to additional child support responsibility, or to a refund. However, in no case shall the department be liable for damages due to an overpayment, or for any effort undertaken in the collection process that does not constitute a willful and wanton act.

I. A child support delinquency referred to under these provisions shall have the same priority against attachment, execution, assignment and other collection action as is provided for child support payments by law.

J. For the collection of any child support delinquency from an obligated parent who is out of state, the department is authorized to utilize the procedures and mechanisms currently available for collection of taxes owed from out-of-state taxpayers. To this end, the child support delinquency shall be considered a final assessment as to an out-of-state obligated parent, and the department may seek reciprocal agreements with other states, and may share information with the United States Internal Revenue Service in an effort to improve collections.

K. The Department of Revenue and the Department of Children and Family Services are hereby authorized to promulgate rules and regulations as may be necessary to effectuate the provisions of this Section, and to enter into interagency agreements as necessary.

Acts 1995, No. 894, §1; Acts 2003, No. 1068, §9, eff. July 2, 2003.



RS 46:236.10 - State case registry of child support orders

§236.10. State case registry of child support orders

A. The secretary of the Department of Children and Family Services shall create an automated state case registry of child support orders within the office of children and family services, child support enforcement section.

B. The automated state case registry of child support orders, hereinafter referred to as the "state case registry", shall contain records with respect to each case in which services are being provided by the child support enforcement section and each support order established or modified in the state on or after October 1, 1998.

C.(1) The state shall use the state case registry herein to extract information from, to share and compare information with, and to receive information from other databases and information comparison services. Such information comparison activities shall include the federal case registry of child support orders, federal parent locator services, temporary family assistance and Medicaid agencies, intrastate and interstate information comparisons, and any other entities required by federal law.

(2) The department shall implement procedures to safeguard any confidential information contained in the state case registry, including the following:

(a) Safeguards against the unauthorized use or disclosure of information relating to paternity, child support, or child custody proceedings.

(b) Prohibitions against disclosure of the whereabouts of a party or child to a party against whom a protective order was entered with respect to that party or child.

(c) Prohibitions against the release of information if the department has reason to believe that such disclosure of the whereabouts of a party or child may result in physical or emotional harm to that party or child.

(d)(i) If the department discloses information to a court, the department shall advise the court if there is reasonable evidence of domestic violence or child abuse perpetrated against a person or child who is the subject of the inquiry.

(ii) The court shall determine whether or not disclosure to the requesting party would likely result in physical or emotional harm to the person or child who is the subject of the inquiry. If the court determines that such disclosure would likely result in harm to that person or child, the court shall not disclose the information.

D. Clerks of court in the state's judicial districts shall provide the required information to the child support enforcement section for use in developing the state case registry. The court shall require the parties, or the attorneys representing the parties, to provide the required information to the clerks of court. The Department of Children and Family Services shall enter into cooperative agreements with clerks of court to provide for reimbursement of the actual costs of collecting and transmitting the information required by this Section.

E. The Department of Children and Family Services shall develop and distribute the forms which shall be used to obtain the information. Such forms shall contain, at a minimum, the data elements identified by the secretary of the United States Department of Health and Human Services.

F. Except as provided herein, information contained in the state case registry shall be made available as public records in accordance with law.

Acts 1997, No. 391, §1; Acts 1999, No. 213, §1; Acts 2012, No. 255, §7.



RS 46:236.11 - Louisiana disbursement unit for child support payments

§236.11. Louisiana disbursement unit for child support payments

A. The secretary of the Department of Children and Family Services shall create a state disbursement unit for collection and disbursement of child support.

B.(1) This unit shall collect and disburse child support payments in cases being enforced by the state pursuant to this Subpart and 42 U.S.C. 654(4), and all child support orders as provided in R.S. 9:303. All applicable payments shall be sent directly to such unit by employers and payers.

(2) The provisions of this Section shall apply to child support payments made through any court. Any such court may enter into a cooperative agreement with the secretary of the Department of Children and Family Services to authorize the department to collect those support payments and administrative costs collected and distributed by the court pursuant to R.S. 46:236.5(B). The department may retain an amount equal to the actual costs incurred in collecting and distributing the child support, including administrative costs. However, such amount shall not exceed one percent of the total amount collected for the court. The department shall distribute such amounts collected pursuant to this Subsection in accordance with federal regulations.

(3) The unit shall use automated procedures to the extent feasible to ensure efficient collection and disbursement of support payments.

(4) The unit shall distribute all collections within two business days after receipt from the employer or other source, if sufficient information identifying the payee is available except in cases where a timely appeal has been filed.

C. The Department of Children and Family Services support enforcement program, office of children and family services, shall administer the state disbursement unit. The support enforcement program may contract for the provision of these services in accordance with the applicable provisions of Chapter 17 of Subtitle III of Title 39 of the Louisiana Revised Statutes of 1950 and the Louisiana Procurement Code.

Acts 1997, No. 1121, §2, eff. Oct. 1, 1998; Acts 1999, No. 562, §1, eff. Oct. 1, 1999; Acts 2014, No. 864, §§4 and 5.



RS 46:236.11.1 - Notice of payment

§236.11.1. Notice of payment

A. When a court orders income to be withheld in accordance with R.S. 9:303 or R.S. 46:236.3, it shall order the income to be paid to the state disbursement unit within the department.

B. To redirect payments in accordance with R.S. 46:236.10, the department shall issue a notice to the obligor, obligee, and employer that income withheld for child support shall be paid to the state disbursement unit. A copy of the notice shall be filed with the court of continuing jurisdiction and the clerk of court shall file it in the appropriate case file.

C. The notice shall include all of the following:

(1) The name of the child and the name of the obligee.

(2) The caption and docket number of the case in which support is ordered.

(3) Instructions for the payment of support to the state disbursement unit.

D. The notice may be used by the department to redirect child support payments from the state disbursement unit of this state to the state disbursement unit of another state in accordance with 42 U.S.C.A. §654(B).

Acts 2009, No. 241, §1; Acts 2010, No. 238, §4.



RS 46:236.11.2 - Deposit, distribution, and issuance of payments

§236.11.2. Deposit, distribution, and issuance of payments

A. No later than the second business day after the date the state disbursement unit receives a child support payment, it shall distribute the payment to the department or the obligee.

B. The state disbursement unit shall deposit daily, in a trust fund with the state treasurer, all child support payments received. In agreement with the state treasurer, the unit may issue checks from the trust fund.

Acts 2009, No. 241, §1.



RS 46:236.11.3 - Official child support payment record

§236.11.3. Official child support payment record

A. The record of child support payments previously maintained by an obligee is the official record of a payment received directly by the obligee.

B. The record of child support payments maintained by the state disbursement unit is the official record of a payment received directly by the unit.

C. Upon the redirection of child support payments from an obligee to the state disbursement unit, an obligee may combine his records and a record of payments furnished by the unit to present a complete payment record to the court.

D. If the obligee does not add payments received by the state disbursement unit to the record maintained by the registry as provided by Subsection C of this Section, the official record of child support payments shall consist of the record previously maintained by the obligee for payments received directly by the obligee and the record maintained by the state disbursement unit for payments received directly by the unit.

E. A certified child support payment record produced by the state disbursement unit shall be admissible as self-authenticating and shall be prima facie proof of such payments.

Acts 2009, No. 241, §1.



RS 46:236.11.4 - Administrative review of child support payment record

§236.11.4. Administrative review of child support payment record

A. Upon request, the state disbursement unit shall provide to an obligor or obligee a copy of the record of child support payments maintained by the unit. The record shall include the amounts and dates of all payments received from or on behalf of the obligor and disbursed to the obligee.

B. An obligor or obligee may request that the department investigate any alleged discrepancy between the child support payment record provided by the unit and the payment records maintained by the requestor. The obligor or obligee shall provide documentation of any alleged discrepancy, including a canceled check or other evidence of a payment or disbursement.

C. The department shall respond to a request regarding a discrepancy no later than twenty days after receipt. If after an investigation the department determines that the child support payment record maintained by the unit is not accurate, the record shall immediately be amended and the requestor shall be notified.

Acts 2009, No. 241, §1.



RS 46:236.12 - Plan for parental participation of support; required work activities

§236.12. Plan for parental participation of support; required work activities

A.(1) In addition to any provision of this Subpart, and particularly the provisions of R.S. 46:236.6 and 236.7, when an obligor owes past-due support with respect to a child receiving state assistance, the department or the district attorney may request that a court issue an order requiring the obligor to pay support in accordance with an approved plan for parental participation of support.

(2) If the obligor is not incapacitated or disabled, the plan for parental participation of support shall include a requirement that the obligor engage in a work activity.

B. For purposes of this Section:

(1) "Department" means the child support enforcement section, office of children and family services, Department of Children and Family Services.

(2) "Past-due support" means the amount of court-ordered support for the support and maintenance of a child which has not been paid in accordance with the terms and conditions of the support order.

(3) "Plan for parental participation of support" means a plan approved by the court for the payment of support by the obligor.

(4) "State assistance" means assistance under a state program funded under Title IV-A of the Social Security Act.

(5) "Work activity" means such activities, as defined in 42 U.S.C. 607(d), as the court deems appropriate.

Acts 1997, No. 464, §1; Acts 2012, No. 255, §7.



RS 46:236.13 - Privilege on proceeds collected from third party in favor of the Department of Children and Family Services for executory child support arrears

§236.13. Privilege on proceeds collected from third party in favor of the Department of Children and Family Services for executory child support arrears

A. The Department of Children and Family Services or its designee, as defined in R.S. 46:236.1.1 et seq., shall have a privilege for executory child support arrears on an amount payable to an injured person, his heirs, or legal representatives, out of the total amount of any recovery or sum had, collected, or to be collected, whether by judgment or by settlement or compromise, from another person on account of such injuries, and on the amount payable by any insurance company under any contract providing for indemnity or compensation to the injured person.

B.(1) The privilege created herein shall become effective against the noticed person if and when, prior to the payment of insurance proceeds, or to the payment of any judgment, settlement, or compromise on account of injuries, a written notice containing the name and address of the injured person named in a pending legal proceeding wherein compensation for injuries is claimed by the injured person is served on or is sent by the department, certified mail, return receipt requested, to any of the following:

(a) The injured person.

(b) His attorney.

(c) Third person alleged to be liable to the injured person for the injuries sustained.

(d) To any insurance carrier which has insured such third person against liability.

(e) To any insurance company obligated by contract to pay indemnity or compensation to the injured person.

(2) The written notice shall be accompanied by a certified copy of the executory judgment of child support arrears.

C. Any person who, having received notice in accordance with the provisions hereof, pays over any monies subject to the privilege created herein, to any injured person, or to the attorney, heirs, or legal representatives of any injured person, shall be liable to the department for the amount of the executory judgment of child support arrears and any costs incurred to pursue this privilege. The liability created under this privilege shall not exceed the amount paid to the injured person, or to the attorney, heirs, or legal representatives of the injured person. The privileges created herein shall be paid in the order in which the third party receives notice of said privilege.

D. If the department fails to comply with the provisions of this Section, the privilege created shall be dissolved and ineffective.

E. The remedy herein provided is in addition to any other remedy otherwise available to enforce a support order. Relief under this Section shall not be denied, delayed, or otherwise affected because of the availability of other remedies, nor shall relief under any other provision of law be delayed or denied because of the availability of this remedy.

Acts 1997, No. 996, §1; Acts 2003, No. 1068, §9, eff. July 2, 2003.



RS 46:236.14 - Employer reporting program

§236.14. Employer reporting program

A. The legislature finds that the ultimate success of child support establishment and enforcement actions depends on the accuracy of information regarding the obligor's current employment and that a significant number of obligors who are delinquent in their child support obligations change jobs frequently or work in seasonal or cyclical industries. The legislature further finds that enforcing child support orders through wage withholdings or other means against these obligors is difficult, as employment often terminates before the notice to withhold income reaches the employer. In these cases, information presently obtained from quarterly cross-matches or other sources is outdated and puts the state's Title IV-D programs several paces behind the obligor. The legislature further finds that reducing the gap between hiring and withholding for support enforcement can improve the Title IV-D programs' effectiveness and responsiveness.

B. As used in this Section, the following terms shall have the following meanings:

(1) "Employee" means an individual who is an employee within the meaning of Chapter 24 of the Internal Revenue Code of 1986. "Employee" does not include an employee of a federal or state agency performing intelligence or counterintelligence functions, if the head of such agency has determined the reporting pursuant to this Section with respect to the employee could endanger the safety of the employee or compromise an ongoing investigation or intelligence mission.

(2) "Employer" has the meaning given such term in Section 3401(d) of the Internal Revenue Code of 1986 and any labor organization and any governmental entity except for any department, agency, or instrumentality of the United States.

(3) "Labor organization" has the meaning given such term in Section 2(5) of the National Labor Relations Act, and includes any entity which may be known as a "hiring hall" which is used by the organization and an employer to carry out requirements described in Section 8(f)(3) of that Act of an agreement between the organization and the employer.

(4) "Wage and claim information" has the meaning given such term under Section 303(h) of the Social Security Act.

C. The Department of Children and Family Services shall establish an automated directory known as the "state directory of new hires".

D.(1) An employer shall report to the Department of Children and Family Services, office of children and family services, child support enforcement section any of the following:

(a) The hiring of any person to whom the employer anticipates paying earnings.

(b) The rehiring or return to work of any employee who was laid off, furloughed, separated, granted a leave without pay, or terminated from employment.

(2) The Department of Children and Family Services shall secure either electronically or by hard copy wages and unemployment compensation information which is required to be submitted to the secretary of the United States Department of Labor for entry into the state directory of new hires.

E.(1) An employer shall submit the report required in Paragraph D(1) of this Section no later than twenty days after the hiring or rehiring of the employee.

(2)(a) If an employer transmits a report magnetically or electronically, two monthly transmissions shall be made not less than twelve days nor more than sixteen days apart.

(b) If an employer has employees who are employed in two or more states and transmits a report magnetically or electronically, the employer may comply with this Section by designating one of the states to which he shall report. The employer shall notify the Department of Children and Family Services in writing as to which state he will report.

(3) The report shall contain all of the following:

(a) The employee's name, address, social security number, and occupation, and the date services for remuneration were first performed by the employee.

(b) The employer's name, address, and employer identification number assigned under Section 6109 of the Internal Revenue Code of 1986.

(4) Each report required by this Section shall be made on a W-4 form, or, at the option of the employer, on an equivalent form. The report may be transmitted by first class mail, magnetically, or electronically.

F.(1) An employer who fails to report as required under this Section may be fined a civil penalty which shall not exceed twenty-five dollars.

(2) If the failure to report is the result of a conspiracy, as determined under state law, between the employer and the employee to withhold the required report or to supply a false or incomplete report the employer may be fined a civil penalty which shall not exceed five hundred dollars.

G.(1) The Department of Children and Family Services shall enter the information into the data base for the state directory of new hires no later than five days after receipt from an employer.

(2) The Department of Children and Family Services shall provide the data entered into the state directory of new hires to the national directory of new hires no later than three business days after the data entry.

(3) "Business day", for purposes of this Subsection, means a day on which state offices are open for regular business.

H.(1) The state directory of new hires shall conduct an automated comparison of the social security numbers reported by employers pursuant to this Section and the social security numbers appearing in the records of the state case registry.

(2) If a match is revealed with respect to the social security numbers in the state directory of new hires and is in the state case registry, the state directory of new hires shall provide the child support enforcement section with the employee's name, address, and social security number, and the employer's name, address, and employer's identification number.

I. The state directory of new hires shall furnish extracts of the reports concerning the wages and unemployment compensation paid to individuals to the national directory of new hires by such dates, in such format, and containing such information as the secretary of the United States Department of Health and Human Services shall specify in regulations.

J.(1) The Department of Children and Family Services shall use information received pursuant to this Section to locate individuals for purposes of establishing paternity and for establishing, modifying, and enforcing child support obligations. The Department of Children and Family Services may disclose the information received pursuant to this Section to any agent of the Department of Children and Family Services that is under contract to carry out such purposes.

(2) The Department of Children and Family Services shall provide access to information received pursuant to this Section for purposes of verifying eligibility for the program specified in Section 1137(b) of the Social Security Act.

(3) The Department of Children and Family Services shall provide access to the information received pursuant to this Section to the Louisiana Workforce Commission for the purposes of administering the employment security and workers' compensation programs.

Acts 1997, No. 97, §1, eff. Oct. 1, 1997; Acts 1999, No. 453, §1, eff. June 18, 1999; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2012, No. 255, §7; Acts 2012, No. 444, §1.



RS 46:236.15 - Limited administrative authority for certain paternity and child support actions

§236.15. Limited administrative authority for certain paternity and child support actions

A. Genetic testing.

(1) In cases in which the Department of Children and Family Services, office of children and family services, child support enforcement section, referred to in this Section as "agency", is providing services, the agency may, in cases in which paternity is at issue, order all parties to submit to genetic testing.

(2) To order an alleged father to submit to genetic testing, the agency shall provide the alleged father with a notice by certified mail, personal service, or domiciliary service. The notice shall advise the alleged father that he has been named as the father of one child or more and list each child, each child's date of birth, and the mother of each child. The notice shall advise the alleged father that he is being ordered to submit to genetic testing and shall give the time and place where the genetic sample is to be taken. The date the genetic test is scheduled for shall be at least twenty days from the date of notice on the alleged father.

(3) Genetic test results obtained under this Section shall be admissible in any subsequent paternity proceedings.

(4) The agency shall serve both parties with the results of the genetic tests. If either party requests an additional test and pays in advance for the test, the agency shall order all the parties to submit to another genetic test.

(5) If the genetic test excludes the alleged father, the agency shall be precluded from taking any further action against him.

(6) The department shall take no further administrative action against an alleged father who refuses or fails to submit to genetic testing pursuant to this Subsection. However, nothing in this Subsection shall preclude the department from taking action in the appropriate court to establish paternity and requesting the court to order such party to submit to genetic testing in accordance with state law.

B. Subpoena authority.

The agency shall have the administrative authority to subpoena information needed to establish, modify, or enforce a support order, or to establish paternity, or to locate a non-custodial parent, and to impose penalties not to exceed twenty-five dollars for failure to respond to such a subpoena. To order such subpoena, the agency shall provide a written notice to the appropriate entity which has the information. The notice shall provide the entity with the appropriate statutory authority that allows the agency to issue the subpoena, and shall list the penalties for failure to comply. The entity shall also be given thirty days to file an appeal with the agency.

C. Access to information.

Notwithstanding any other provision of law, subject to the safeguards on privacy and information security, and subject to the nonliability of entities that afford such access according to this Subparagraph, the agency shall have the right to access information contained in the following records, including information maintained in automated databases, to assist in actions relating to the establishment of paternity or to the establishment, modification, or enforcement of support orders, without obtaining an order from any other judicial or administrative tribunal:

(1) Vital records, including marriage, birth, and divorce records.

(2) State and local tax and revenue records, including information on residence address, employer, income, and assets.

(3) Records concerning real and titled property.

(4) Employment security records.

(5) Corrections records.

(6) Records of occupational and professional licenses and records concerning the ownership and control of corporations, partnerships, and other business entities.

(7) Records of agencies administering public assistance programs.

(8) Records of the office of motor vehicles.

(9) The names and addresses of individuals who owe or are owed support, or against or with respect to whom a support obligation is sought, and the names and addresses of employers of such individuals, as appearing in customer records of public utilities, cable television companies, and cellular telephone companies, pursuant to an administrative subpoena in accordance with Subsection B of this Section.

D. Authority to seize and intercept.

(1) In cases in which there is a child support arrearage or child support overpayment made to a custodial parent, and after notice of such arrearage or overpayment has been made by certified or regular mail, personal service, or domiciliary service, the agency shall have the administrative authority to:

(a) Intercept, encumber, freeze, or seize periodic or lump sum payments from a state or local agency or any entity licensed or permitted by any state agency or board under Chapters 1, 4, 5, or 7 of Title 27 of the Louisiana Revised Statutes of 1950, including but not limited to unemployment compensation benefits, workers' compensation, and other benefits, judgments, settlements, lottery winnings, progressive slot machine annuities beginning with the second annuity payment, cash gaming winnings, assets held in financial institutions, and public and private retirement funds. However, child support overpayments are excluded from recovery from unemployment compensation benefits. The provisions of R.S. 13:3881 providing general exemptions from seizure are applicable to the provisions of this Subparagraph. After the agency encumbers, intercepts, or freezes any assets set out in this Subsection, it shall notify the payor or custodial parent that he has thirty days to advise the agency that he wishes to appeal the seizing of the assets. Upon receipt of such notice, the agency shall either release the property or schedule a hearing in accordance with the Administrative Procedure Act. Such hearing may be conducted telephonically or by means of any other such electronic media. The sole issue at the administrative hearing shall be whether the payor is in compliance with an order of support or whether the custodial parent owes an overpayment of support. If the payor or custodial parent fails to file an appeal within thirty days, the agency may institute proceedings through administrative process to seize or sell the property in accordance with state law.

(b) Impose liens, force sale of property, and distribute proceeds in accordance with state law.

(2) Nothing in this Subsection shall grant administrative authority to the agency to place a lien, privilege, or legal mortgage on any licensed or titled motor vehicle.

E. Interstate cases.

The provisions of this Section shall also apply to the agency's handling of interstate cases when the agency has received, by electronic or other means, a request from another state to enforce a support order. Such transmittal shall constitute a certification by the requesting state of the amount of support under the order, the amount of arrears owed and that the requesting state has complied with all procedural due process requirements applicable to the case.

Acts 1997, No. 1248, §1, eff. July 1, 1997; Acts 2006, No. 121, §1, eff. June 2, 2006; Acts 2006, No. 375, §1, eff. June 15, 2006; Acts 2010, No. 425, §2, eff. June 22, 2010; Acts 2010, No. 877, §3, eff. July 1, 2010; Acts 2012, No. 87, §1; Acts 2012, No. 255, §7; Acts 2016, No. 359, §1.



RS 46:236.16 - Child support mortgage and privilege by affidavit; effect of filing

§236.16. Child support mortgage and privilege by affidavit; effect of filing

A. The director of the child support enforcement section, office of children and family services, Department of Children and Family Services may cause a "Child Support Mortgage and Privilege by Affidavit of DCFS", as provided in R.S. 13:4291(B), to be recorded in the mortgage records of any parish in which the support obligor owns movable or immovable property, and with the office of the secretary of state for inclusion in the master index authorized under R.S. 10:9-519. Such affidavit when filed shall operate as a first lien, privilege, and legal mortgage on all of the movable and immovable property of the support obligor only from the date of such filing, and shall not affect liens, privileges, chattel mortgages, or security interests as provided in R.S. 10:9-101 et seq. or mortgages already affecting or burdening such property at the date of such filing. Such filing shall apply to all unpaid support obligations that may accrue after such filing, and the property of the support obligor shall be subject to seizure and sale for the payment of such support obligation and arrearages according to the preference and rank of the lien, privilege, security interest, and mortgage securing their payment. Notwithstanding any provision of this Subsection, such affidavit shall not operate as a lien, privilege, or legal mortgage on any licensed or titled motor vehicle.

B. The director of the child support enforcement section, office of children and family services, Department of Children and Family Services, or his designee, may release all or any portion of the property subject to any lien or judgment obtained pursuant to this Section from such lien or judgment, or may subordinate such lien or judgment to other liens and encumbrances if he determines that the support obligation and arrearages are sufficiently secured by a lien or judgment on other property or through other security, or that the release, partial release, or subordination of such lien or judgment will not endanger or jeopardize the collection of support obligations or arrearages.

Acts 1997, No. 1118, §2; Acts 2001, No. 128, §16, eff. July 1, 2001; Acts 2012, No. 255, §7.



RS 46:237 - Kinship Care Subsidy Program

§237. Kinship Care Subsidy Program

A. Creation. There is hereby established a Kinship Care Subsidy Program in the office of children and family services of the Department of Children and Family Services, for the purpose of assisting eligible kinship caregivers, including grandparents, step-grandparents, or other adult relatives within the fifth degree who have legal custody or guardianship of their minor relatives.

B. Definitions. For purposes of this Section:

(1) "Adult paraphernalia store" means an establishment that has as a substantial or significant portion of its stock clothing, objects, tools, toys, or any other items distinguished or characterized by their association with sexual activity, including sexual conduct or sexual excitement.

(2)(a) "Amusement attraction" means a movie theater, video arcade, or any other building, structure, or place principally devoted to activities providing amusement, pleasure, thrills, or excitement.

(b) "Amusement attraction" does not include any enterprise principally devoted to the exhibition of products of agriculture, industry, education, including zoos and aquariums, science, religion, sports, or the arts.

(3) "Amusement ride" means any mechanized device or combination of devices which carries passengers along, around, or over a fixed or restricted course for the purpose of giving its passengers amusement, pleasure, thrills, or excitement. "Amusement ride" includes inflatables.

(4) "Automated teller machine" means an electronic hardware device that is capable of dispensing currency and responding to balance inquiries through the use of a magnetic stripe card issued by or on behalf of the state for distribution of assistance through an electronic benefits transfer system as described in Subpart A of this Part.

(5) "Bail" means security given by a person to assure his appearance, or the appearance of a third party, before the proper court whenever required.

(6) "Bar" means a business that holds a Class A-General retail permit and the primary purpose of such business is to serve alcoholic beverages for consumption by guests on the premises and in which the serving of food is only incidental to the consumption of those beverages. Bars include, without limitation, taverns, saloons, nightclubs, cocktail lounges, and cabarets.

(7) "Cash assistance" means funds that the department provides through the Family Independence Temporary Assistance Program and the Kinship Care Subsidy Program to eligible beneficiaries for the purpose of assisting those persons in meeting ongoing basic needs.

(8) "Commercial body art facility" means any location, place, area, or business, whether permanent or temporary, that provides consumers access to personal services workers who for remuneration perform any of the following procedures:

(a) Tattooing or inserting pigment under the surface of the skin of a human being, by pricking with a needle or otherwise, to produce an indelible mark or figure visible under the skin.

(b) Body piercing or the creation of an opening in the body of a human being for the purpose of inserting jewelry or other decoration. For purposes of this Section, "body piercing" does not include piercing an ear with a disposable, single-use stud or solid needle that is applied using a mechanical device to force the needle or stud through the ear.

(c) Application of permanent cosmetics or pigments under the skin of a human being for the purpose of permanently changing the color or other appearance of the skin, including but not limited to permanent eyeliner, eye shadow, or lip color.

(9) "Cruise ship" means any commercial ship used for the domestic or international carriage of passengers.

(10) "Electronic benefits transfer transaction" and "EBT transaction" mean the use of a credit or debit card service, automated teller machine, point-of-sale terminal, or access to an online system for the withdrawal of funds.

(11)(a) "Gaming establishment" means a gambling casino and any other establishment which provides gaming activities that are subject to regulation by the Louisiana Gaming Control Board.

(b) "Gaming establishment" does not include either of the following:

(i) A grocery store that sells groceries including staple foods and that also offers, or is located within the same building or complex as, casino activities, gambling, or gaming activities.

(ii) Any establishment that offers casino, gambling, or gaming activities that are incidental to the principal purpose of the business.

(12) "Jewelry" means an object or thing consisting of precious stones or precious metals worn as adornment or apparel, including costume jewelry.

(13) "Kinship caregiver" means the grandparent, step-grandparent, aunt, uncle, or other adult relative within the fifth degree of consanguinity.

(14)(a) "Liquor store" means any retail establishment that sells exclusively or primarily intoxicating liquor.

(b) "Liquor store" does not include a grocery store that sells both intoxicating liquor and groceries, including staple foods.

(15) "Minor relative" means a grandchild, step-grandchild, or other minor relative not the natural or adopted child of the kinship caregiver who is under eighteen years of age and who meets the definition of "dependent child" specified in R.S. 46:231(4)(a).

(16) "Nail salon" means a commercial establishment that provides nail services of any kind including but not limited to trimming, filing, decorating, shaping, sculpting, or in any way caring for the nails and skin of a person's hands or feet together with massaging the hands, arms, legs, and feet.

(17) "Point-of-sale terminal" means an electronic hardware device that meets all of the following criteria:

(a) May be utilized at a retailer's place of business where consumers pay for goods or services.

(b) Is capable of the following:

(i) Initiating a request for authorization of a purchase of tangible personal property.

(ii) Disbursing currency from an account.

(iii) Initiating a balance inquiry for an account.

(iv) Distributing assistance through an electronic benefits transfer system as described in Subpart A of this Part.

(18) "Psychic" means any person or establishment engaged in the occupation of occult science including a fortune teller, palmist, astrologist, numerologist, clairvoyant, craniologist, phrenologist, card reader, spiritual reader, tea leaf reader, prophet, or advisor who in any manner claims or pretends to tell fortunes or claims or pretends to disclose mental faculties of individuals for any form of compensation.

(19) "Sexually oriented business" means any commercial enterprise that has as its primary business the offering of a service or the sale, rent, or exhibit of devices or any other items intended to provide sexual stimulation or sexual gratification to the customer.

C. Eligibility. To be eligible to qualify for a subsidy under the program, a kinship caregiver of a minor relative shall meet the following requirements:

(1) Possess or obtain, within one year of enrolling in the program, legal custody or guardianship of a minor relative who is living in his home.

(2) Have an annual income of less than one hundred fifty percent of the federal poverty threshold, in accordance with the size of the family applying for the subsidy.

(3) Apply for benefits through the Family Independence Temporary Assistance Program (FITAP).

(4) Have neither of the minor relative's parents residing in applicant's household.

(5) Agree to pursue the enforcement of child support obligations against the parents of the minor relative with the assistance of the Department of Children and Family Services in accordance with applicable law.

D. Disqualification. Any kinship caregiver convicted of a felony of possession, use, or distribution of a controlled substance as defined in 21 U.S.C. 802(6) of the Controlled Substances Act shall be disqualified from applying for a subsidy under this Section for one year from the date of conviction, or if incarcerated, for one year from the date of release from incarceration.

E. Subsidy amounts. The office of children and family services shall promulgate rules and regulations to establish the amount of the subsidy to be awarded on behalf of each minor relative.

F. Rules, regulations, and procedures. The office of children and family services shall promulgate rules and regulations to provide for any other eligibility requirements which are reasonably necessary to administer the Kinship Care Subsidy Program in accordance with this Section and any federal requirements, to promote the safety and well-being of any minor relative for whom subsidies are issued, and to establish procedures for reconsideration of eligibility of applicants no less than annually.

G. Administration and funding. The subsidy provided for in this Section shall be administered by the office of children and family services and funded through the TANF block grant.

H. Prohibited uses of benefits. (1) A recipient of Kinship Care Subsidy Program benefits shall not use such benefits in an electronic benefits transfer transaction in any of the following places:

(a) A liquor store.

(b) A gaming establishment.

(c) A retail establishment that provides adult-oriented entertainment in which performers disrobe or perform in an unclothed state for entertainment purposes.

(d) An adult bookstore.

(e) An adult paraphernalia store.

(f) A sexually oriented business.

(g) A commercial body art facility.

(h) A nail salon.

(i) A jewelry store.

(j) An amusement ride.

(k) An amusement attraction.

(l) A bail bonds company.

(m) A bar.

(n) A cruise ship.

(o) A psychic business.

(p) An establishment where persons under eighteen years of age are not permitted to enter.

(2) A recipient of Kinship Care Subsidy Program benefits shall not use such benefits in any electronic benefits transfer transaction at a retailer for the purchase of any of the following:

(a) An alcoholic beverage as defined in R.S. 14:93.10.

(b) A tobacco product as defined in R.S. 14:91.6(B).

(c) A ticket for a lottery as defined in R.S. 47:9002.

(d) Jewelry as defined in R.S. 46:231.

(3) The Kinship Care Subsidy Program case of any recipient who violates the provisions of this Section shall be closed in accordance with the following schedule:

(a) Case closure for a period of twelve months for the first violation.

(b) Case closure for a period of twenty-four months for the second violation.

(c) Permanent case closure for the third violation.

(d) A recipient whose Kinship Care Subsidy Program case is closed pursuant to the provisions of this Subsection shall have the right to a hearing pursuant to the Administrative Procedure Act.

Acts 1999, No. 990, §1, eff. July 9, 1999; Acts 2001, No. 857, §1, eff. June 26, 2001; Acts 2014, No. 842, §1, eff. June 23, 2014.



RS 46:238 - Unpaid child support, release of information

§238. Unpaid child support, release of information

A. The legislature hereby finds and declares that the enforcement of child support orders and the collection of child support is in the best interest of its citizens by providing resources for the children who are the beneficiaries of those payments and by relieving burdens upon the public fisc. The legislature further declares that the cooperative endeavors authorized by this Section are for a public purpose as envisioned by Article VII, Section 14(C) of the Louisiana Constitution.

B. The Department of Children and Family Services, office of children and family services, may participate in cooperative endeavors with private attorneys to release information authorized by this Section for the purpose of collecting unpaid child support in accordance with the provisions of this Section.

C. When a private attorney retained by the obligee receives a certification from the office of children and family services that an obligor is in arrears in the payment of child support for more than six months or whose whereabouts have been unknown for more than six months, the private attorney retained by the obligee may apply to the district court for the parish where the order is being enforced for an ex parte order on a motion to determine that the obligor is in arrears or is an absentee.

D. If the court finds that the obligor is in arrears for more than six months or whose whereabouts have been unknown for more than six months, the court may authorize the office of children and family services to enter into cooperative endeavors with a private attorney who has been retained by the obligee for the purpose of collecting the unpaid child support in the obligee's case.

E. Pursuant to a cooperative endeavor authorized by the provisions of this Section and to the extent allowed by state and federal laws and regulations, the office of children and family services shall provide to a private attorney who has been retained by the obligee for the purpose of collecting unpaid child support all of the following information that it may have regarding the obligor:

(1) Social security number.

(2) Address.

(3) Driver's license number.

(4) Information from hunting licenses.

(5) Tax records.

(6) Information from professional licenses.

(7) Any other information which the office of children and family services reasonably believes will assist in the collection of child support.

(8) Information received from other states through interstate registration of support orders.

F. Nothing in this Section shall authorize the Department of Children and Family Services or the child support enforcement section to contract for hire with any private attorney or entity for the collection of child support or the provision of IV-D services.

G. Any district attorney under contract to the Department of Children and Family Services to provide child support services shall not be authorized to release information to a private attorney under the provisions of this Section.

H. Nothing in this Section shall limit the Department of Children and Family Service's contractual authority.

Acts 1999, No. 1003, §1; Acts 2012, No. 255, §7.



RS 46:239 - Repealed by Acts 1997, No. 1155, 3, eff. July 1, 1997.

§239. Repealed by Acts 1997, No. 1155, §3, eff. July 1, 1997.



RS 46:240 - Repealed by Acts 1997, No. 1155, 3, eff. July 1, 1997.

§240. Repealed by Acts 1997, No. 1155, §3, eff. July 1, 1997.



RS 46:261 - Fatherhood first initiative; establishment

SUBPART C. FATHERHOOD FIRST INITIATIVE

§261. Fatherhood first initiative; establishment

A. The secretary of the Department of Children and Family Services, to the extent that funds are available and appropriated by the legislature, shall establish a program to be known as the "Fatherhood First Initiative". This program shall promote the positive involvement and interaction of fathers with their children with an emphasis on children eligible or formerly eligible for services funded by the Temporary Assistance for Needy Families (TANF) block grant. This program shall identify those services that effectively encourage and enhance responsible and skillful parenting and those services that increase the ability of fathers to meet the financial and medical needs of their children through employment services and child support enforcement measures. The objectives of the program shall be to:

(1) Promote public education concerning the financial and emotional responsibilities of fatherhood.

(2) Assist men in preparation for the legal, financial, and emotional responsibilities of fatherhood.

(3) Promote the establishment of paternity at childbirth.

(4) Encourage fathers, regardless of marital status, to foster their emotional connections to and financial support of their children.

(5) Establish support mechanisms for fathers in their relationships with their children, regardless of their marital and financial status.

(6) Integrate state and local services available for families.

(7) Promote public education and increase public awareness of resources for the following areas:

(a) Substance abuse and addiction.

(b) Anger management and conflict resolution.

(c) Fiscal awareness and financial literacy.

(d) Parenting skills, child development, and family studies.

B. The secretary of the Department of Children and Family Services shall convene and chair a Fatherhood First Council. The secretary shall convene the council no later than October 1, 2013. The secretary shall seek the advice and participation of any person, organization, or state or federal agency deemed necessary to carry out the provisions of this Section. The secretary may designate a working group from among the members of the council to carry out specific duties required pursuant to this Section.

C. The Fatherhood First Council shall perform the following functions:

(1) Develop a comprehensive plan to promote the positive involvement and interaction of fathers with their children.

(2) Conduct an evaluation of state programs, government policies, and community initiatives relative to fatherhood.

(3) Advise the secretary of the Department of Children and Family Services on the development of a fatherhood research and demonstration program relative to design, implementation, and evaluation pursuant to this Section.

D. The membership of the council shall be appointed by the secretary and shall include but not be limited to:

(1) The secretary of the Department of Children and Family Services or his designee.

(2) The secretary of the Louisiana Workforce Commission or his designee.

(3) The superintendent of the Department of Education or his designee.

(4) The secretary of the Department of Public Safety and Corrections or his designee.

(5) Two representatives of the Children's Cabinet Advisory Board.

(6) One representative of the Louisiana District Attorneys Association.

(7) One representative of a local workforce development board.

(8) One representative of the clergy.

(9) One representative of the New Orleans Fatherhood Consortium of Loyola University of New Orleans.

(10) One member with expertise in male psychology and health.

(11) One representative of the Second Time Around Grandparents Support Group.

(12) The member of the Louisiana House of Representatives representing House District Number 99 or his designee.

(13) One member of the Louisiana Senate appointed by the president.

E. The Fatherhood First Council shall establish a comprehensive plan for the implementation of the Fatherhood First Initiative and the research and demonstration program. The plan may include but shall not be limited to the following:

(1) A planning process that gathers input from the public through public hearings or other means.

(2) The establishment of an inventory and evaluation of state and federal programs, community initiatives, government policies, and any other services identified that encourage and enhance responsible and skillful parenting through positive involvement and interaction with fathers and those services that increase the ability of fathers to meet the financial and medical needs of their children. In establishing the inventory and evaluation, the council may collect and assess data to determine the scope of concerns, review fatherhood programs in other jurisdictions, identify private, state, and federal funding opportunities, or collect any other information the council deems necessary.

(3) The identification of the services that can be provided to fathers including but not limited to employment services, parenting skills, teen pregnancy prevention services, educational services, child support enforcement services, paternity establishment services, custody and visitation services, conflict management services, family mediation, and any other community-based support programs providing assistance to fathers.

(4) The identification of the characteristics that will be used to target the population to be served in each demonstration program.

(5) A system that establishes mechanisms for voluntary and mandatory access to the services provided in the program for those individuals identified for participation including procedures for establishing and assessing the eligibility of an individual for the services provided in the program and procedures for providing guidance to courts ordering a noncustodial parent's participation in the program in addition to a child support or medical support obligation.

(6) The identification of a case management system for the full range of services offered in the program including mechanisms for referring program participants to community-based support programs.

F. The secretary of the Department of Children and Family Services, in consultation with the executive director of the Louisiana Workforce Commission, shall establish a research and demonstration program that specifically evaluates the effectiveness and outcomes of services provided to fathers. The research and demonstration program shall be administered in not more than three research and demonstration sites from specific geographic regions or judicial districts and no more than one hundred fathers may participate in each site. The research and demonstration sites shall have an ability to:

(1) Utilize existing local, state, and federal resources.

(2) Collaborate with broad-based constituencies representing schools, municipal entities, nonprofit organizations, and other neighborhood, religious, health, and community organizations.

(3) Provide a safe, caring environment for participants. The sites shall have experience serving the targeted population. Each site shall provide services that recognize the cultural diversity of the population served. The secretary of the Department of Children and Family Services shall seek assistance in evaluating the effectiveness and outcomes from an institution of higher education, a consortium of institutes of higher education, or another qualified entity. The evaluation shall measure the effectiveness and outcomes of services in the following areas:

(a) Child support and medical support.

(b) Job placement and retention.

(c) Increased earnings.

(d) Increased visitation.

(e) Family reunification.

(f) Paternity establishment or adjudication.

(g) The need of a custodial parent for public and medical assistance.

(h) Teen pregnancy prevention.

(i) Effect on fathers under the age of twenty-three years.

(j) Low-income or unemployed fathers.

(k) Educational levels.

(l) Measures of emotional involvement of fathers.

(m) The overall cost effectiveness, including a cost-benefit analysis of the services provided on an aggregate and case-by-case basis.

(n) Substance abuse and addiction treatment.

(o) Anger management and conflict resolution.

(p) Fiscal awareness and financial literacy.

(q) Parenting skills, child development, and family studies.

G.(1) No later than March 1, 2014, the Fatherhood First Council shall submit an interim report relative to the status of the comprehensive plan established pursuant to this Section to the secretary of the Department of Children and Family Services. The secretary shall add his assessments thereto and present the findings to the House and Senate committees on health and welfare, the House Committee on Appropriations, and the Senate Committee on Finance prior to the start of the 2014 Regular Session of the Legislature.

(2) No later than March 1, 2015, the council shall submit a final report to the secretary on the comprehensive plan which may include:

(a) Recommendations for the continued implementation of the Fatherhood First Initiative.

(b) Recommendations for the expansion or statewide implementation of fatherhood programs.

(3) The secretary shall add his assessments thereto and present the findings to the House and Senate committees on health and welfare, the House Committee on Appropriations, and the Senate Committee on Finance prior to the start of the 2015 Regular Session of the Legislature.

(4) After the presentation by the secretary to the legislative committees as provided in Paragraph (3) of this Subsection, the department may, to the extent that funds are available and appropriated by the legislature, continue to implement the Fatherhood First Initiative.

Acts 2001, No. 639, §1; Acts 2003, No. 1068, §7, eff. July 2, 2003; Acts 2005, No. 428, §3, eff. July 1, 2005; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2013, No. 322, §1; Acts 2015, No. 426, §3.



RS 46:262 - REPEALED BY ACTS 1993, NO. 468, 2, EFF. JUNE 9, 1993.

§262. REPEALED BY ACTS 1993, NO. 468, §2, EFF. JUNE 9, 1993.



RS 46:263 - REPEALED BY ACTS 1993, NO. 468, 2, EFF. JUNE 9, 1993.

§263. REPEALED BY ACTS 1993, NO. 468, §2, EFF. JUNE 9, 1993.



RS 46:271 - REPEALED BY ACTS 1993, NO. 864, 1.

SUBPART C. LOUISIANA YOUTH COMMISSION

§271. REPEALED BY ACTS 1993, NO. 864, §1.



RS 46:272 - REPEALED BY ACTS 1993, NO. 864, 1.

§272. REPEALED BY ACTS 1993, NO. 864, §1.



RS 46:273 - REPEALED BY ACTS 1993, NO. 864, 1.

§273. REPEALED BY ACTS 1993, NO. 864, §1.



RS 46:274 - REPEALED BY ACTS 1993, NO. 864, 1.

§274. REPEALED BY ACTS 1993, NO. 864, §1.



RS 46:275 - REPEALED BY ACTS 1993, NO. 864, 1.

§275. REPEALED BY ACTS 1993, NO. 864, §1.



RS 46:276 - REPEALED BY ACTS 1993, NO. 864, 1.

§276. REPEALED BY ACTS 1993, NO. 864, §1.



RS 46:277 - REPEALED BY ACTS 1993, NO. 864, 1.

§277. REPEALED BY ACTS 1993, NO. 864, §1.



RS 46:278 - REPEALED BY ACTS 1993, NO. 864, 1.

§278. REPEALED BY ACTS 1993, NO. 864, §1.



RS 46:279 - REPEALED BY ACTS 1993, NO. 864, 1.

§279. REPEALED BY ACTS 1993, NO. 864, §1.



RS 46:281 - Applicability

SUBPART D. CHILDREN IN FOSTER HOMES

§281. Applicability

The provisions of this Subpart shall apply to persons who contract with the office of children and family services of the Department of Children and Family Services to provide temporary or long-term foster care for not more than six children.

Added by Acts 1978, No. 741, §1; H.C.R. 115, 2001 R.S.



RS 46:282 - Investigation of foster and adoptive parent applicants

§282. Investigation of foster and adoptive parent applicants

A. The Department of Children and Family Services, office of children and family services, shall investigate the background of each person who applies to be a foster or adoptive parent of a child in foster care. The investigation required by this Section shall include but shall not be limited to a determination of whether the applicant or any adult member of the applicant's household has been charged with a crime and, if so, the disposition of those charges. The office shall require each applicant and adult family member to provide fingerprints and such authorization as is necessary to conduct state and national criminal history record checks and to obtain any other information required to complete the investigation. The department is authorized to promulgate regulations as may be necessary to conduct the criminal history record checks authorized in this Section.

B. The office of children and family services shall request such information and assistance from federal, state or local governmental agencies as is necessary to complete the investigation required by this Section. Only information which bears a reasonable relation to the performance of the duties of a foster parent shall be requested.

C. The office of children and family services shall not require an applicant to provide any physical identity materials other than photographs or fingerprints. Such materials shall be returned to the applicant upon completion of the investigation, and no copy of such materials may be retained by the office or by any agency to which such identity materials were transmitted.

D. All inquiries from persons wishing to contract to care for foster children shall be responded to within three working days of the inquiry. The response shall either be the mailing of application forms or the scheduling and notification of a foster parent orientation meeting to be held within twenty-one days of the inquiry. Upon receipt of a completed application form, the background and fitness investigation concerning the prospective foster parents shall be completed and a determination regarding fitness made within ninety days of the receipt of a properly completed application, provided that the department may extend the investigatory period for the purpose of allowing potential foster parents to come into compliance with program standards. The applicants shall be notified of the determination within ten days of its completion.

Added by Acts 1978, No. 741, §1. Acts 1983, No. 710, §1; Acts 1997, No. 1349, §2; H.C.R. 115, 2001 R.S.



RS 46:283 - Determination of fitness; award of contract

§283. Determination of fitness; award of contract

A. The office of children and family services shall determine the fitness and eligibility of each person who applies for a contract to provide foster care services to which the provisions of this Subpart apply.

B. The office of children and family services may award a contract for foster care services to any person who is determined to be eligible for such contracts, but no contract shall be awarded prior to such determination.

C.(1)(a) No new contract for foster care services shall be awarded to any person who has not completed a training program approved by the department, that includes but is not limited to the following areas:

(i) Obtaining needed services for foster children.

(ii) Discipline and foster children.

(iii) Legal aspects of foster care.

(iv) Working with parents and the agency.

(v) Knowledge and skills relating to the reasonable and prudent parent standard for participation by the child in age- or developmentally-appropriate activities as defined in Subsection D of this Section.

(b) The Department of Children and Family Services shall provide such training through its own personnel or by contracting with outside persons or agencies.

(2)(a) Notwithstanding the provisions of Paragraph (1) of this Subsection, in emergency situations, relatives and friends of the foster child who have applied to be foster parents and who appear to meet eligibility criteria for such foster homes may be certified by the department for one ninety-day period without such training.

(b) All other foster parent applicants may be certified in emergency situations by the department for one ninety-day period provided that such applicants have:

(i) Participated in a home visit by the department.

(ii) Met requirements for a criminal record clearance.

(iii) Completed at least one-half of the preservice training.

(c) One ninety-day extension may be granted by the department in emergency situations when it judges such extension to be in the best interests of the foster child. There shall be no more than one ninety-day extension granted under the provisions of this Section.

(d) The department may establish separate minimum training requirements for relatives of a foster child or foster parents certified to care only for a specific child or children in those homes not open to placement of other children. These minimum requirements shall include ten hours of preservice training as specified in Paragraph (C)(1), requirements for a criminal records clearance as specified in Item (C)(2)(b)(ii), participation with the department in periodic home visits and legally mandated status reviews, and annual training as prescribed in the child's service plan at the status review.

(3) The provisions of Paragraph (1) of this Subsection shall not apply to persons acting as foster parents prior to the effective date of this Subsection.

D.(1) For purposes of this Section, the following definitions shall apply:

(a) "Age- or developmentally-appropriate" means activities or items that are generally accepted as suitable for children of the same chronological age or level of maturity, or that are determined to be developmentally appropriate for a child, based on the development of cognitive, emotional, physical, and behavioral capacities that are typical for an age or age group; and in the case of a specific child, activities or items that are suitable for the child based on the developmental stages attained by the child with respect to the cognitive, emotional, physical, and behavioral capacities of the child.

(b) "Caregiver" means a person with whom the child is placed in foster care, or a designated official for a child residential facility licensed by the state.

(c) "Reasonable and prudent parent standard" means the standard characterized by careful and sensible parental decisions that maintain the health, safety, and best interests of a child while at the same time encouraging the emotional and developmental growth of the child, that a caregiver shall use when determining whether to allow a child in foster care under the responsibility of the state to participate in extracurricular, enrichment, cultural, social, and sporting activities.

(2) Nothing in this Section shall be construed to authorize any decision that conflicts with the residual parental rights, as defined in Children's Code Article 116, of a parent of a child.

E.(1) Each caregiver shall use the reasonable and prudent parent standard in determining whether to give permission for a child living in foster care under the responsibility of the state to participate in extracurricular, enrichment, cultural, social, or sporting activities.

(2) When using the reasonable and prudent parent standard, the caregiver shall consider all of the following:

(a) The child's age, maturity, and developmental level in order to maintain the overall health and safety of the child.

(b) The potential risk factors and the appropriateness of the extracurricular enrichment, cultural, social, or sporting activity.

(c) The best interest of the child, based on information known by the caregiver.

(d) The importance of encouraging the child's emotional and developmental growth.

(e) The importance of providing the child with the most family-like living experience possible.

(f) The behavioral history of the child and the child's ability to safely participate in the proposed activity.

F. Each child in foster care shall be allowed to travel out of state with his foster parent or another department-approved adult so long as the foster parent confirms with the department in advance of the departure date that no reason exists to prevent such travel and provides a travel itinerary to the department.

G.(1) A foster caregiver who approves a foster child's participation in an age- and developmentally-appropriate extracurricular, enrichment, cultural, social, or sporting activity is not liable for harm caused to the child at such activity, provided that the caregiver has acted in accordance with the reasonable and prudent parent standard.

(2) Nothing in this Section shall be construed to remove or limit any existing liability protection afforded by law.

Added by Acts 1978, No. 741, §1. Acts 1983, No. 710, §1; Acts 1987, No. 595, §1, eff. July 9, 1987; Acts 1995, No. 696, §1, eff. June 21, 1995; H.C.R. 115, 2001 R.S; Acts 2015, No. 124, §2, eff. June 19, 2015; Acts 2015, No. 278, §2, eff. June 29, 2015; Acts 2015, No. 310, §1.



RS 46:284 - Confidentiality of records of investigation; penalty

§284. Confidentiality of records of investigation; penalty

A. Any information derived from the investigation required by this Subpart, including the source of information, and any conclusions or recommendations based on the information shall be confidential, shall not be transmitted outside of the office of community services, and shall not be transmitted within that office except to the extent necessary for the purpose of evaluating the application. Such information shall be made available, upon request of the applicant, to the applicant or his designee, except as prohibited from disclosure by R.S. 46:56.

B. Whoever violates any provision of this Section shall be punished by imprisonment for not more than six months or a fine of not more than five hundred dollars, or both.

Added by Acts 1978, No. 741, §1. Acts 1995, No. 696, §1, eff. June 21, 1995.



RS 46:285 - Required training for child protection and foster care workers

§285. Required training for child protection and foster care workers

A. No employee of the Department of Children and Family Services, office of children and family services, with direct responsibility for cases dealing with families and children after January 1, 1984, shall exercise responsibility for any cases until that employee has completed a training program consisting of at least thirty-two hours of instruction, addressing such appropriate topics as:

(1) Causes and effects of child abuse and neglect.

(2) Legal aspects of child protection and foster care including the legal duties of the representatives, which may consist of various methods of informing such representatives of such duties, in order to protect the constitutional and statutory rights and safety of children and families from the initial time of contact during investigation through treatment.

(3) Treatment of abused and neglected children.

(4) Treatment of abusive and neglectful parents.

(5) Permanency planning for children.

(6) Training to ensure that workers are knowledgeable in best practices for promoting collaboration with families and that they are fully aware of the extent and the limits of their legal authority and the legal rights of parents in carrying out such investigations. Training shall include legal duties of workers to protect the constitutional and statutory rights of children and families from the initial time of contact during investigation through treatment.

B. All representatives or employees of the Department of Children and Family Services shall, at the initial time of contact with the individual subject to a child abuse and neglect investigation, advise the individual of the specific complaints or allegations made against the individual in a manner that is consistent with laws protecting the rights of the informant.

C. Any employee hired on or after July 1, 2010, who has graduated from a Council on Social Work Education accredited program of social work certifying that the employee has completed course work and demonstrated competency in the core areas of effective child welfare practice, including successful completion of a child welfare specific internship, shall be deemed to have met the thirty-two hour training requirement specified in Subsection A of this Section and may begin exercising responsibility for cases under agency supervision. The Department of Children and Family Services in partnership with the Louisiana University Child Welfare Workforce Alliance shall define the core competencies, which shall include but not be limited to the competencies set forth in Subsection A of this Section, of effective child welfare practice. The Department of Children and Family Services shall be specifically authorized to promulgate rules and regulations, pursuant to the Administrative Procedure Act, which may be necessary to effect the provisions of this Section.

D. Within six months following the commencement of responsibility for cases, each such employee designated in Subsection A of this Section shall complete a training program consisting of thirty-two hours of job related instruction in addition to the training required in Subsection A.

E. Notwithstanding the provisions of Subsections A and D of this Section, employees of the office of children and family services shall be permitted to exercise responsibility for cases on an emergency basis prior to the completion of required training if the unavailability of these employees pending such training would result in the agency's inability to meet the needs of abused or neglected children or to satisfy legal mandates, provided that appropriate training may not be delayed beyond sixty days.

F. Within the second and third full year of employment, each child protection caseworker and supervisor or foster care caseworker or supervisor as designated in Subsection A of this Section, shall receive thirty-two hours of in-service training annually, relevant to providing child welfare services.

G. Following completion of three full years of child welfare casework experience, each employee as designated in Subsection A of this Section, shall receive at least twenty hours of in-service training annually, relevant to providing child welfare services.

H. The Department of Children and Family Services shall provide such training through its own personnel, partnerships with universities, or by contracting with outside persons or agencies.

I. The Department of Children and Family Services may continue incentive pay schedules established by the Department of State Civil Service to compensate social work personnel with selected graduate degrees at a higher rate than other persons without such specialized advanced degrees as provided by the Department of State Civil Service and the State Civil Service Commission.

Added by Acts 1983, No. 710, §1; Acts 1990, No. 432, §1, eff. July 18, 1990; Acts 1995, No. 696, §1, eff. June 21, 1995; Acts 2004, No. 729, §1; Acts 2010, No. 76, §1, eff. June 1, 2010; Acts 2010, No. 877, §3, eff. July 1, 2010.



RS 46:286 - Foster home child care; reimbursement system;rules

§286. Foster home child care; reimbursement system;rules

The Department of Children and Family Services shall establish a system for reimbursement of foster home child care costs based on the level of care for all foster children placed in foster homes providing temporary or long-term foster care for not more than six children receiving the services of the department. The department shall promulgate rules for implementation of the reimbursement system by January 1, 1995, but only if funds are made available by appropriation by the legislature, and shall submit such rules to the Committees on Health and Welfare of the House of Representatives and the Senate in accordance with the Administrative Procedure Act. At a minimum, the department shall seek each year through the budgetary process funds sufficient to reimburse foster parents at a rate at least equal to the cost for child care as reported and published by the United States Department of Agriculture for the Southeastern United States.

Acts 1993, No. 848, §1.



RS 46:286.1 - Kinship Foster Care Program

§286.1. Kinship Foster Care Program

A. As used in this Section the following terms shall have the following meaning:

(1) "Department" means the Department of Children and Family Services.

(2) "Foster parent" means any person with whom a child in the care, custody, or guardianship of the office of children and family services is placed for temporary or long-term care of not more than three years, but shall not include any person with whom a child is placed for the purpose of adoption.

(3) "Office" means the office of children and family services of the Department of Children and Family Services.

B. There is hereby established a Kinship Foster Care Program in the office of children and family services of the Department of Children and Family Services.

C.(1) Except as provided by Paragraph (2) of this Subsection, when a child has been removed from his home and is in the care, custody, or guardianship of the office of children and family services, the office shall make reasonable attempts to place the child with a relative for kinship foster care. If the relative is approved by the office to provide foster care services, in accordance with rules and regulations adopted by the Department of Children and Family Services regarding foster care services and a placement with the relative is made, the relative shall be eligible to receive payment for the full foster care rate for the care of the child and any other benefits that might be available to foster parents, whether in money or in service. The reimbursement rate shall be in accordance with the system established by the department pursuant to R.S. 46:286.

(2) A relative who has been granted legal custody or guardianship over the child shall not be eligible to participate in kinship foster care.

(3) A relative may continue to be eligible for foster care reimbursement for caring for a child in the care, custody, or guardianship of the office of children and family services beyond three years when:

(a) The child cannot safely return home.

(b) Adoption has been determined not to be an appropriate or legally viable permanent plan for the child in accordance with the best interest of the child.

(c) Other higher priority permanency options for the child, including placement with a legal guardian or in the legal custody of a relative willing and able to offer a safe, wholesome, and stable home for the child, have also been determined not to be appropriate and in the best interest of the child.

(d) The department has documented a compelling reason for the child to remain in foster care on a long-term basis, the relative has committed to a permanent, lifetime relationship with the child and parenting the child through minority, and the juvenile court has determined in accordance with Louisiana Children's Code Article 702 that long-term foster care is the most appropriate permanent plan for the child.

D. The office of children and family services shall establish, in accordance with the provisions of this Section, eligibility standards for becoming a kinship foster parent including the following:

(1) Relatives within at least the second degree to the parent or step-parent of a child who may be related through blood or marriage may be eligible for approval as a kinship foster parent.

(2) The kinship foster parent shall be twenty-one years of age or older, except that if the spouse or partner of the relative is twenty-one years of age or older and living in the home, and the relative is between eighteen and twenty-one years of age, the office of children and family services shall waive the age requirement.

E.(1) A person shall be eligible to become a kinship foster parent only upon the completion of an investigation to ascertain if there is a state or federal record of criminal history for the prospective kinship foster parent or any other individual residing in the prospective parent's home.

(2) The office of children and family services shall conduct the investigation required by this Section and shall require each prospective kinship foster parent to provide such information as is necessary to obtain the information required to complete the investigation. The office of community services shall request such information and assistance from federal, state, and local governmental agencies as necessary to complete the investigation. Only information which bears a reasonable relation to the performance of the duties of a kinship foster parent shall be considered.

(3) Any confidential information obtained pursuant to this Subsection shall remain confidential.

F. The office of children and family services shall determine whether the person is able to care effectively for the child by completing all of the following:

(1) Reviewing personal and professional references.

(2) Observing the kinship foster parent with household members during a home visit.

(3) Interviewing the kinship foster parent.

G. The office of children and family services and the kinship foster parent shall develop a case plan for the foster care of the child, which shall be periodically reviewed and updated. If the plan includes the use of an approved day care center or family day care home, the office of children and family services shall pay for child care arrangements, according to the rates established by the department, but only if funds are made available by appropriation by the legislature. The kinship foster parent shall cooperate with any activities specified in the case plan for the foster child, such as counseling, therapy, court sessions, or visits with the foster child's parents or other family members. The kinship foster parent shall also cooperate and assist in efforts to achieve a safe, permanent home for the child.

H. The kinship foster parent shall have all the rights and privileges afforded a guardian or legal custodian for any child placed in his or her care, including access to the school and medical records of any such child.

I. The kinship foster parent shall seek enforcement of child support from the parents of a child in his or her care with the assistance of the department in accordance with applicable law.

J. The secretary of the Department of Children and Family Services shall adopt rules and regulations necessary to carry out the provisions of this Section in accordance with the Administrative Procedure Act.

Acts 1997, No. 1374, §1; Acts 2000, 1st Ex. Sess., No. 22, §1.



RS 46:286.11 - Short title

SUBPART D-1. FOSTER PARENTS' BILL OF RIGHTS

§286.11. Short title

This Subpart may be cited as the "Foster Parents' Bill of Rights".

Acts 2006, No. 439, §1.



RS 46:286.12 - Purpose

§286.12. Purpose

Foster parents are recognized as primary care givers to abused and neglected children who have been removed from their homes of origin. The Department of Children and Family Services shall implement and promote the support of these rights through the policy and practice of the Department of Children and Family Services.

Acts 2006, No. 439, §1.



RS 46:286.13 - Rights

§286.13. Rights

Foster parents shall be entitled to the following rights granted to them by the Department of Children and Family Services:

(1) The right to be treated with dignity, respect, trust, and consideration as a primary provider of foster care and a member to the professional team caring for foster children. This right includes the right to uniform treatment throughout the state by the department in the providing of information to foster parents and in ensuring the exercise of the rights granted to foster parents.

(2) The right to receive explanation and clarification as to the expectations and roles of all team members and to receive evaluation and feedback on their role as foster caregiver. Information provided to foster parents by the department shall include written information explaining the rights and duties of foster parents, and a record shall be kept by the department showing the signatures of the foster parents acknowledging receipt of this information.

(3) The right to receive all information on a child, at placement, and on an ongoing basis, that could impact the care provided the child, the health, and safety of the child and foster family members. Information shall include the case plan and the health, medical, educational, legal, and social history as known to the Department of Children and Family Services to better meet the needs of children in their care.

(4) The right to receive the necessary training and support to enable them to provide quality services in meeting the needs of children in their care, including reasonable relief and respite, as allowed by agency resources.

(5) The right to be informed of available support services, case planning meetings, court hearings, and other decisionmaking meetings in a timely manner in recognition of the importance of their role as foster caregivers. This includes information concerning participation as foster caregivers in legal and administrative actions as authorized by law.

(6) The right to actively participate in the development of the child's case plan, educational plan, and in other service planning decisionmaking processes.

(7) The right to access agency staff for assistance in dealing with emergencies on a twenty-four-hour basis, to assistance in dealing with family loss and separation when a child leaves their home, and access to available advocacy services to help support the foster parent in their role as caregiver.

(8) The right to receive information concerning agency policies and procedures related to their role as a foster parent or to the child in their care, and information contained in the foster parents' record, as allowed by law.

(9) The right for first consideration as a placement option for a child previously placed in their home and for a child placed in their home who becomes available for adoption, if relative placement is not available.

(10) The right to permit a member of the Louisiana Advocacy Support Team to accompany a foster parent into meetings with departmental staff during investigations or grievance procedures.

Acts 2006, No. 439, §1; Acts 2007, No. 122, §1, eff. June 25, 2007.



RS 46:286.21 - Short title

SUBPART D-2. QUALITY PARENTING FOR CHILDREN IN FOSTER CARE

§286.21. Short title

This Subpart may be cited as the "Quality Parenting for Children in Foster Care Act".

Acts 2015, No. 310, §1.



RS 46:286.22 - Findings and intent

§286.22. Findings and intent

A. The legislature hereby finds and declares the following:

(1) Parents make important decisions every day regarding participation by their children in activities, and caregivers of children in foster care are faced with making the same decisions for their foster children.

(2) When a foster caregiver makes decisions, he must consider applicable laws and rules to safeguard the health and safety of a child in his care; and those laws and rules are not intended to be applied in such a manner as to prohibit children in foster care from participating in age- or developmentally appropriate activities.

(3) Participation in age- and developmentally appropriate activities is important to a child's well-being, both emotionally and in terms of developing healthy coping mechanisms and valuable life skills.

B. It is the intent of the legislature to recognize the importance of normalizing the lives of children in foster care while ensuring their health and safety, and to empower caregivers and legal custodians to support and encourage a child's participation in activities.

Acts 2015, No. 310, §1.



RS 46:286.23 - Standard of care; application

§286.23. Standard of care; application

A. It is the policy of this state that each child who enters foster care should be encouraged and supported to participate in age- and developmentally appropriate extracurricular, enrichment, cultural, social, and sporting activities.

B.(1) Each caregiver shall use the reasonable and prudent parent standard as defined in R.S. 46:283(D) in determining whether to give permission for a child living in foster care under the responsibility of the state to participate in extracurricular, enrichment, cultural, social, or sporting activities.

(2) When using the reasonable and prudent parent standard, the caregiver shall consider all of the factors provided in R.S. 46:283(E).

Acts 2015, No. 310, §1.



RS 46:287.1 - Short title

SUBPART D-2. FAMILY PRESERVATION SERVICES

§287.1. Short title

This Subpart may be cited as the "Family Preservation Services Act".

Acts 1993, No. 857, §1, eff. June 23, 1993.



RS 46:287.2 - Legislative intent

§287.2. Legislative intent

A. It is the intent of the legislature to make available, subject to the availability of funds, intensive services to children and families that are designed to prevent the unnecessary imminent placement of children in foster care and designed to facilitate the reunification of the children with their families. These services are known as family preservation services and are characterized by the following values, beliefs, and goals:

(1) Safety of the child is always the first concern.

(2) Children need their families and should be raised by their own families whenever possible.

(3) Interventions should focus on family strengths and be responsive to individual family needs.

(4) Improvement of family functioning is essential in order to promote the child's health, safety, and welfare and thereby allows the family to remain intact and allows children to remain at home.

B. Subject to the availability of funds for such purposes, the legislature intends for family preservation services to be made available to all eligible families on a statewide basis through a phased-in process. Except as otherwise specified by statute, the Department of Children and Family Services shall have the authority and discretion to implement and expand family preservation services according to a plan and time frame determined by the department.

C. Nothing in this Subpart shall be construed to create an entitlement to services nor to create judicial authority to order the provision of family preservation services to any person or family where the department has determined that such services are unavailable or unsuitable, or that the child or family are not eligible for such services.

Acts 1993, No. 857, §1, eff. June 23, 1993.



RS 46:287.3 - Definitions

§287.3. Definitions

As used in this Subpart, the following terms shall have the following meanings:

(1) "Department" means the Department of Children and Family Services.

(2) "Family preservation services" means services that are delivered primarily in the home, that follow intensive service models with demonstrated effectiveness in reducing or avoiding the need for unnecessary imminent foster care placement, and that have all of the characteristics delineated in R.S. 46:287.4.

(3) "Foster care" shall have the meaning defined in Children's Code Article 603.

(4) "Imminent" means a decision has been made by the department that, without family preservation services, a petition requesting the removal of a child from the family home will be immediately filed under Children's Code Article 619, 620, or 631 or that a voluntary placement agreement will be immediately initiated.

Acts 1993, No. 857, §1, eff. June 23, 1993.



RS 46:287.4 - Characteristics of family preservation services

§287.4. Characteristics of family preservation services

Family preservation services shall have all of the following characteristics:

(1) Services are provided by specially trained caseworkers who have received at least forty hours of training from recognized family preservation services experts. Caseworkers provide the services in the family's home, and may provide some of the services in other natural environments of the family, such as their neighborhood or schools.

(2) Caseload size averages two families per caseworker.

(3) The services to the family are provided by a single caseworker, with backup caseworkers identified to provide assistance as necessary.

(4) Caseworkers have the authority and discretion to spend funds, up to a maximum amount specified by the department, to help families obtain necessary food, shelter, or clothing or to purchase other goods or services that will enhance the effectiveness of intervention.

(5) Services are available to the family within twenty-four hours following receipt of a referral to the program.

(6) Services are available to the family twenty-four hours a day and seven days a week.

(7) Duration of service is limited to a maximum of forty days, unless the department authorizes an additional provision of service through an exception to policy.

(8) Services assist the family to improve parental and household management competence and to solve practical problems that contribute to family stress so as to effect improved parental performance and enhanced functioning of the family unit.

(9) Services help families locate and utilize additional assistance, including but not limited to counseling and treatment services, housing, child care, education, job training, emergency cash grants, state and federally funded public assistance, and other basic support services.

Acts 1993, No. 857, §1, eff. June 23, 1993.



RS 46:287.5 - Department responsibilities

§287.5. Department responsibilities

A. The department shall be the lead administrative agency for family preservation services and may receive funding from any source for the implementation or expansion of such services. The department shall:

(1) Provide coordination and planning for the implementation and expansion of family preservation services.

(2) Monitor and evaluate such services to determine whether the programs meet measurable standards specified by this Subpart and the department.

B. In carrying out the requirements of Paragraph A(1) of this Section, the department shall consult and coordinate with at least one qualified private, nonprofit agency that has demonstrated expertise and experience in family preservation services.

C. The department may provide family preservation services directly and shall, within available funds, contract with private, nonprofit social service agencies to provide services, provided that such agencies meet measurable standards specified by this Subpart and by the department.

D. The department shall not continue direct provision of family preservation services unless it is demonstrated that provision of such services prevents foster care placement in at least seventy percent of the cases served for a period of at least six months following termination of service.

Acts 1993, No. 857, §1, eff. June 23, 1993.



RS 46:287.6 - Provision of services

§287.6. Provision of services

A. Family preservation services may be provided to children and their families only when the department has determined that:

(1) The child has been placed in foster care or is at actual, imminent risk of foster care placement due to:

(a) Child abuse or neglect.

(b) A serious threat of substantial harm to the child's health, safety, or welfare.

(c) Family conflict.

(2) There are no other available services that will prevent foster care placement of the child or make it possible to immediately return the child to his home.

B. The department shall refer eligible families to family preservation services on a twenty-four-hour intake basis. The department need not refer otherwise eligible families, and family preservation services need not be provided if:

(1) The services are not available in the community in which the family resides.

(2) The services cannot be provided because the program is filled to capacity and there are no current service openings.

(3) The family refuses the service.

(4) The department or the agency that is supervising the foster care placement has developed a case plan that does not include reunification of the child and family.

(5) The department or the contracted service provider determines that the safety of a child, a family member, or persons providing the service would be unduly threatened.

C. Nothing in this Subpart shall prevent provision of family preservation services to nonfamily members when the department or the service provider deems it necessary or appropriate to do so in order to assist the family or child.

Acts 1993, No. 857, §1, eff. June 23, 1993.



RS 46:287.7 - Study of family preservation services

§287.7. Study of family preservation services

A. The department shall, within available funds, conduct a family preservation services study in at least one region within the state. In developing and conducting the project, the department shall consult and coordinate with at least one qualified private, nonprofit agency that has demonstrated expertise and experience in family preservation services. The purpose of the study is to:

(1) Develop a valid and reliable process for accurately identifying clients who are eligible for family preservation services.

(2) Collect data on which to base projections of service needs, budget requests, and long-range planning.

(3) Develop regional and statewide projections of service needs.

(4) Develop a cost estimate for implementation and expansion of family preservation services on a statewide basis.

(5) Develop a long-range plan and time frame for expanding the availability of family preservation services and ultimately making such services available to all eligible families on a statewide basis.

(6) Collect data regarding the number of children in foster care, group care, and institutional placements due to medical needs, mental health needs, developmental disabilities, and juvenile offenses, and assess the feasibility of expanding family preservation service eligibility to include all of these children.

B. The department shall prepare a written report to the legislature that addresses the objectives set forth in Subsection A of this Section. The report shall address the feasibility of expanding and implementing family preservation services on a statewide basis. The report shall be submitted to the House Committee on Health and Welfare and the Senate Committee on Health and Welfare prior to the 1994 Regular Session of the Legislature.

Acts 1993, No. 857, §1, eff. June 23, 1993.



RS 46:287.8 - Authorized resources

§287.8. Authorized resources

A. For the purpose of providing family preservation services to children who would otherwise be removed from their homes, the department may:

(1) Solicit and use any available federal or private resources, which may include funds, in-kind resources, or volunteer services.

(2) Use any available state resources, which may include in-kind resources or volunteer services.

B. The provisions of this Subpart shall be applicable only to the extent that funds are made available for this purpose from public or private sources, or both.

Acts 1993, No. 857, §1, eff. June 23, 1993.



RS 46:287.9 - Existing contracts

§287.9. Existing contracts

The department's provision of family preservation services pursuant to R.S. 46:287.5(C) is not intended to replace existing contracts with private, nonprofit social service agencies that provide family preservation services.

Acts 1993, No. 857, §1, eff. June 23, 1993.



RS 46:290 - Repealed by Acts 1997, No. 1155, 3, eff. July 1, 1997.

§290. Repealed by Acts 1997, No. 1155, §3, eff. July 1, 1997.



RS 46:290.1 - SNAP Fraud and Abuse Detection and Prevention Fund

SUBPART E-1. SNAP FRAUD AND ABUSE DETECTION AND PREVENTION

§290.1. SNAP Fraud and Abuse Detection and Prevention Fund

A. The SNAP Fraud and Abuse Detection and Prevention Fund, hereafter referred to as the "fund", is hereby created in the state treasury as a special fund. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund and interest earned on the investment of monies in the fund shall be credited to the fund. All unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the fund.

B. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, all monies received pursuant to the provisions of R.S. 47:120.39 shall be deposited into the fund.

C. The monies in the fund shall not be used to replace, displace, or supplant state general funds appropriated for the daily operation of the Department of Children and Family Services and may be appropriated by the legislature only to enhance fraud and abuse detection and prevention activities related to the Supplemental Nutrition Assistance Program.

Acts 2012, No. 635, §1, eff. June 7, 2012.



RS 46:291 - To 296 Repealed by Acts 1974, No. 688, 2

PART III. BLIND PERSONS

SUBPART A. AID TO NEEDY BLIND

§291. §§291 to 296 Repealed by Acts 1974, No. 688, §2



RS 46:301 - Legislative findings; Supplemental Nutrition Assistance Program educational component; reporting requirements

SUBPART E-2. SNAP NUTRITION EDUCATION

§301. Legislative findings; Supplemental Nutrition Assistance Program educational component; reporting requirements

A. The legislature finds and declares the following:

(1) The program still commonly known as "food stamps" was renamed the Supplemental Nutrition Assistance Program (SNAP) in October 2008. SNAP is administered at the federal level by the United States Department of Agriculture Food and Nutrition Service (FNS) and at the state level by the Louisiana Department of Children and Family Services, hereafter referred to as "department".

(2) SNAP is the cornerstone of the federal food assistance programs and provides crucial support to needy households and to those making the transition from welfare to work.

(3) By federal policy, SNAP benefits may be used only for the purchase of nonalcoholic beverages and food which is not hot at the point of sale and may not be used to purchase any nonfood items.

(4) The population of Louisiana has historically encompassed one of the highest proportions of SNAP recipients in the nation.

(5) Federal regulations allow states to administer educational services within the SNAP program. Such services are known as SNAP Education, and are designed to teach food budgeting, proper nutrition, and healthy food choices to SNAP recipients.

(6) It is the public policy of this state to support basic health, human welfare, education, and self-sufficiency among its most vulnerable citizens. Effective educational efforts, including nutrition education, are necessary for this state to promote better health and break its historic cycle of generational poverty.

(7) A nurturing family affords a child his best opportunity to enjoy lifelong health and well-being. Therefore, any program which promotes better health for children must encourage family strengthening and greater parental involvement in the lives of their children if the program is to fulfill its purpose.

B. In addition to any SNAP Education services conducted by contractors of the department, the department shall provide printed nutrition education resource materials directly to the heads of all SNAP beneficiary households. The department may develop or utilize materials at its discretion in order to satisfy the provisions of this Subsection, provided that such materials include the Core Nutrition Messages, or any successor resources, developed by FNS. The department shall provide such materials to every head of a SNAP beneficiary household at the following intervals:

(1) At the first issuance of a SNAP electronic benefits transfer card subsequent to the initial determination of eligibility.

(2) In the first correspondence from the department subsequent to a redetermination of eligibility.

(3) Any interval which the department deems advantageous and feasible.

C. In administering the SNAP Education program of this state, the department and all subcontractors and affiliates of such program shall:

(1) Utilize the Core Nutrition Messages, or any successor resources, developed by FNS.

(2) Coordinate outreach and educational efforts to the greatest possible extent with those of the Women, Infants, and Children (WIC) Program of this state.

D. On or before March first annually, the department shall submit to the House Committee on Health and Welfare and the Senate Committee on Health and Welfare a comprehensive report on the SNAP Education Program. The report shall include but not be limited to the following items:

(1) Analysis and commentary on major health challenges faced by low-income Louisiana families.

(2) Data on SNAP Education participants, including a description of the ideal target population, actual number of participants served, geographic distribution of participants, and participant demographics.

(3) A description of program operations, including details on selection of participants, service delivery, and activities conducted by all SNAP Education program contractors and subcontractors.

(4) A description of any partnership with the WIC Program and efforts undertaken in collaboration with that program.

(5) Analysis of program outcomes and other significant impacts to SNAP Education service recipients.

(6) Public policy recommendations for enhancing the SNAP Education program and for supporting better health and nutrition generally among low-income families of this state.

Added by Acts 2011, No. 258, §1, eff. August 15, 2011; Acts 2012, No. 243, §1, eff. August 1, 2012.

NOTE: Redesignated from R.S. 46:236.1 by Acts 2014, No. 533, §2(B) and Acts 2014, No. 622, §2(B), eff. Aug. 1, 2014.



RS 46:311 - Legislative findings; purpose

SUBPART E-3. TASK FORCE ON SNAP ELECTRONIC

BENEFITS ISSUANCE (TERMINATED)

[Effective Date: Terminated on March 1, 2015.]

§311. Legislative findings; purpose

A. The legislature hereby finds the following:

(1) The Supplemental Nutrition Assistance Program, referred to in this Subpart as "SNAP", is the major food assistance program of this state.

(2) SNAP provides support to needy households and to persons making the transition from welfare to work.

(3) It is the policy of this state to operate SNAP in a manner that maximizes administrative efficiency in delivery of food assistance to eligible children and families.

B. The legislature hereby declares that the purpose of this Subpart is to further this state's policy of fiscal soundness and efficiency in administration of public benefits programs by establishing a task force to study and make recommendations concerning policies, procedures, and technical processes relative to electronic disbursement of SNAP benefits by the Department of Children and Family Services.

Acts 2014, No. 533, §1.



RS 46:312 - Task force on SNAP electronic benefits issuance; membership; purpose

§312. Task force on SNAP electronic benefits issuance; membership; purpose

[Effective Date: Terminated on March 1, 2015.]

A. There is hereby created within the Department of Children and Family Services a task force on SNAP electronic benefits issuance, referred to in this Section as the "task force".

B. The task force shall be composed of the following twelve members:

(1) Two members appointed by the commissioner of administration, at least one of whom shall be an employee in the office of information technology.

(2) Two members appointed by the secretary of the Department of Children and Family Services, at least one of whom shall be an employee in the division of programs of the department.

(3) The executive director of the Louisiana Retailers Association or his designee.

(4) The president of the Louisiana Association of Business and Industry or his designee.

(5) The vice president of public affairs of the National Grocers Association or his designee.

(6) One member of the House of Representatives appointed by the speaker of the House of Representatives.

(7) One member of the Senate appointed by the president of the Senate.

(8) One member representing the Louisiana State University Agricultural Center appointed by the vice president for agriculture.

(9) One member representing the Southern University Agricultural Center appointed by the chancellor of the center.

(10) The executive director of the Louisiana Food Bank Association or his designee.

C. At the first meeting, the members of the task force shall select one member to serve as chairman.

D. The purposes of the task force shall include the following:

(1) To study on an ongoing basis the policies, procedures, and technical processes by which the Department of Children and Family Services disburses SNAP benefits electronically.

(2) To consider the impacts on Louisiana families and businesses of prospective policy changes relative to the disbursement schedule for SNAP benefits.

(3) To keep abreast of changes in federal laws and regulations which relate in any manner to electronic issuance of public benefits.

(4) To make recommendations to the secretary of the Department of Children and Family Services, on a schedule determined by the chairman, concerning innovations in electronic benefits issuance policies and systems.

E. The task force shall convene on or before September 1, 2014. The secretary of the Department of Children and Family Services shall call the first meeting.

Acts 2014, No. 533, §1.



RS 46:313 - Termination

§313. Termination

[Effective Date: Terminated on March 1, 2015.]

The provisions of this Subpart shall terminate on March 1, 2015.

Acts 2014, No. 533, §1.



RS 46:321 - Findings

SUBPART E-4. SNAP WORKFORCE TRAINING AND EDUCATION

PILOT INITIATIVE

§321. Findings

The legislature hereby finds and declares the following:

(1) It is the policy of the state to encourage self-sufficiency so that Louisianians may reduce dependence on public benefits to meet basic needs and become economically self-reliant.

(2) The Supplemental Nutrition Assistance Program, formerly known as "food stamps" and referred to hereafter as "SNAP", provides crucial support to needy households and to persons making the transition from welfare to work.

(3) Pursuant to the federal Food Security Act of 1985, states are required to provide employment and job training services to SNAP recipients who are not exempt from the mandatory work registration requirements of the program.

(4) Federal regulations (7 CFR 273.24) limit the duration of receipt of SNAP benefits by nonworking, able-bodied adults without dependents who do not qualify for certain exemptions to a total of three months in any three-year period. However, states may submit to the federal government applications, commonly known as "waivers", to have this three-month limit waived. If approved, such waivers allow able-bodied, nonworking, nonexempt adults to receive SNAP benefits for an unlimited duration provided that those persons meet other eligibility standards of the program. Nationally, waivers of this type have become the standard in SNAP rather than the exception, as forty states and territories, including Louisiana, had a statewide or territory-wide waiver in effect and six other states and territories had a partial-state or partial-territory waiver in effect as of January 1, 2014.

(5) When coordinated and delivered in an effective manner, workforce training services for public assistance recipients can be of great value to persons who desire to become self-sufficient and to businesses that strive for greater competitiveness through employing an improved workforce.

Acts 2014, No. 622, §1.



RS 46:322 - Definitions

§322. Definitions

As used in this Subpart, the following terms have the meaning ascribed to them in this Section:

(1) "ABAWD" means an able-bodied adult without a dependent who receives SNAP benefits.

(2) "Department" means the Department of Children and Family Services.

(3) "FNS" means the Food and Nutrition Service of the United States Department of Agriculture, the office of the federal government that administers SNAP.

(4) "Participant" means a recipient of SNAP benefits who participates in the pilot initiative provided for in this Subpart.

(5) "Pilot initiative" means the workforce training and education pilot initiative provided for in this Subpart.

(6) "SNAP" means the Supplemental Nutrition Assistance Program administered at the federal level by the Food and Nutrition Service of the United States Department of Agriculture and at the state level by the Louisiana Department of Children and Family Services.

Acts 2014, No. 622, §1.



RS 46:323 - Goals

§323. Goals

The goals of the pilot initiative shall include, without limitation, the following:

(1) To provide incentives that are demonstrably effective in helping SNAP beneficiaries achieve financial self-sufficiency.

(2) To connect employers to job candidates who possess requisite skills such that workforce needs, especially in demand occupations, are readily met.

(3) To provide support to SNAP recipients who choose to further their education.

(4) To yield a model for incentivizing training and education for public assistance recipients that can be replicated throughout the state.

Acts 2014, No. 622, §1.



RS 46:324 - Workforce training and education pilot initiative; creation; functions

§324. Workforce training and education pilot initiative; creation; functions

A. A workforce training and education pilot initiative is hereby created within SNAP for the purpose of improving employment opportunities for nonworking SNAP recipients and enhancing workforce readiness. The department shall administer the pilot initiative in accordance with the provisions of this Subpart.

B. The department shall establish the pilot initiative in a parish with a population of more than one hundred thousand and less than one hundred fifty thousand according to the latest federal decennial census and in which is located the main campus of a public four-year college or university.

C. Participants to be served by the pilot initiative shall include, exclusively, all ABAWDs residing in the parish who are not exempted by any federal or state policy, other than through a waiver of such a policy, from the limitation on SNAP benefits established pursuant to 7 CFR 273.24.

D.(1) As a necessary precondition for implementing the pilot initiative, the department shall ensure that the limitation on duration of SNAP benefit recipience by nonexempt ABAWDs provided in 7 CFR 273.24 is effective in the parish in which the pilot initiative is established.

(2) If nonexempt ABAWDs in the parish in which the pilot initiative is established are not subject to any limitation on duration of eligibility for receipt of SNAP benefits as a result of a waiver granted to the state by FNS, then the department shall cause such waiver to be rescinded, cancelled, or otherwise rendered null and without effect for that parish.

(3) Nothing in this Subsection shall be construed to require or prohibit the continuation or cancellation of any waiver granted to the state by FNS in any parish other than the parish in which the pilot initiative is established.

E. As its essential function, the pilot initiative shall provide to each participant, at the time of benefits eligibility redetermination, a six-month extension of SNAP benefits conditioned upon submission of sufficient documentation, as determined by the department, of one or more of the following:

(1) The participant meets one or more of the following criteria relative to educational advancement:

(a) In the previous six months, the participant satisfied requirements established by the department in rule relative to enrollment in an accredited postsecondary educational institution that grants associate or baccalaureate degrees.

(b) In the previous six months, the participant satisfied requirements established by the department in rule relative to enrollment in a program designed to lead to a high school diploma.

(c) In the previous six months, the participant satisfied requirements established by the department in rules relative to enrollment in a general education development test preparation course.

(d) The participant earned a high school diploma or a general education development certificate.

(2) The participant meets criteria relative to workforce readiness as required by the department in rule. Such criteria may include but shall not be limited to the following:

(a) Participating for a specified minimum number of hours in an approved job-training program.

(b) Applying for a specified minimum number of jobs.

Acts 2014, No. 622, §1.



RS 46:325 - Duties of participants

§325. Duties of participants

Each participant in the pilot initiative shall do all of the following:

(1) At the time of redetermination of eligibility for SNAP benefits, provide to the department all requested documentation of participation in a workforce training or education program.

(2) Comply with all other requirements for receipt of SNAP benefits as set forth by the department.

Acts 2014, No. 622, §1.



RS 46:326 - Duties of the department

§326. Duties of the department

A. The department shall submit to FNS applications for any waiver, exemption, or other formal authorization and any state plan amendment as may be necessary to implement the pilot initiative provided for in this Subpart. Such submissions by the department to FNS shall provide for all of the following:

(1) Reinstatement in the parish in which the pilot initiative is established of the limit on receipt of SNAP benefits of three months in a three-year period for ABAWDs.

(2) Establishment of benefit extensions in six-month increments for participants who meet workforce training or education requirements of the pilot initiative.

(3) Any other functions as may be necessary for the department to establish and operate the pilot initiative in a manner which conforms with applicable federal and state laws and regulations.

B. The department shall enter into any cooperative endeavor agreements, contracts, and other arrangements with the Louisiana Workforce Commission, other government agency, and any community partner as may be necessary to ensure adequate availability of workforce training to participants in the parish in which the pilot initiative is established.

C. The department shall institute all departmental policies and procedures necessary to ensure that the process for SNAP benefits eligibility redetermination in the parish in which the pilot initiative is established meets all of the following requirements:

(1) Eligibility redetermination for each participant occurs no less frequently than once every six months.

(2) Eligibility redetermination for each participant includes a procedure for collecting and verifying documentation from the participant of his engagement in a workforce training or education activity as provided in R.S. 46:324.

D.(1)(a) Prior to commencement of the pilot initiative, the department shall transmit notice in writing to all ABAWDs in the parish in which the pilot initiative is established indicating that continuation of benefits beyond the three-month limit that is to be reinstated will be conditioned upon engagement by participants in acceptable workforce training or education activities.

(b) On separate days prior to commencement of the pilot initiative, the department may transmit to ABAWDs in the parish in which the pilot initiative is established duplicates of the notice provided for in Subparagraph (a) of this Paragraph, and may take any other actions it deems necessary to provide ABAWDs with adequate notification of the changes in SNAP benefits eligibility to be instituted through the pilot initiative.

(2) Within two weeks of commencement of the pilot initiative, the department shall transmit to each participant a form that provides a clear description of requirements for continuation of benefits eligibility to be instituted through the pilot initiative, and a space in which the participant may affirmatively acknowledge that he understands these requirements.

(3) During the operation of the pilot initiative, the department shall promptly notify each participant of any decision concerning his eligibility for SNAP benefits made pursuant to the redetermination process provided for in Subsection C of this Section.

E. The secretary of the department shall promulgate all rules and regulations in accordance with the Administrative Procedure Act as may be necessary to implement the provisions of this Subpart.

Acts 2014, No. 622, §1.



RS 46:327 - Notification to legislative committees; reporting

§327. Notification to legislative committees; reporting

A. After receiving federal approval as provided in R.S. 46:328 and before commencement of the pilot initiative, the department shall transmit to the members of the House Committee on Health and Welfare and to the members of the Senate Committee on Health and Welfare a written notice that addresses the purpose and function of the pilot initiative and indicates the commencement date of the initiative. The department may transmit the notice required by this Subsection via electronic mail.

B. No later than twelve months after commencement of the pilot initiative, and at least annually thereafter, the department shall submit a written report providing a summary and evaluation of outcomes of the pilot initiative to the House Committee on Health and Welfare and the Senate Committee on Health and Welfare. The department may include the report with its submission of any other report pertaining to SNAP, including without limitation any report required by Subpart E-2 of this Part.

Acts 2014, No. 622, §1.



RS 46:328 - Effectiveness contingent upon federal approval; termination

§328. Effectiveness contingent upon federal approval; termination

A. Implementation of the pilot initiative shall be contingent upon approval by FNS.

B.(1) Subject to legislative oversight as provided in the Administrative Procedure Act, R.S. 49:950 et seq., the department may terminate the pilot initiative by emergency rule if the secretary of the department determines that workforce participation outcomes or educational attainment have not improved to a satisfactory degree as a result of the initiative.

(2) The secretary of the department is hereby authorized and directed to collaborate with the executive director of the Louisiana Workforce Commission in workforce participation outcomes evaluation prior to issuing any emergency rule to terminate the pilot initiative.

Acts 2014, No. 622, §1.



RS 46:331 - Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.

SUBPART B. PREVENTION OF BLINDNESS AND

VOCATIONAL TRAINING

§331. Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.



RS 46:332 - Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.

§332. Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.



RS 46:333 - Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.

§333. Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.



RS 46:334 - Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.

§334. Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.



RS 46:335 - Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.

§335. Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.



RS 46:371 - Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.

SUBPART C. EXEMPTION FROM CERTAIN TAXES

§371. Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.



RS 46:372 - Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.

§372. Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.



RS 46:373 - Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.

§373. Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.



RS 46:401 - Reciprocal agreements regarding interstate transportation of poor and indigent

PART IV. TRANSFER OF DEPENDENTS

UNIFORM TRANSFER OF DEPENDENTS ACT

§401. Reciprocal agreements regarding interstate transportation of poor and indigent

The Department of Children and Family Services, subject to the approval of the attorney general, may enter into reciprocal agreements with corresponding state agencies of other states regarding the interstate transportation of poor and indigent persons, and may arrange with the proper officials in this state for the acceptance, transfer, and support of persons receiving public aid in other states in accordance with the terms of the reciprocal agreements; provided that this state shall not, nor shall any parish or other political subdivision of this state, be committed to the support of persons who are not, in the opinion of the department, entitled to public support by the laws of this state.

Amended by Acts 1978, No. 786, §6, eff. July 17, 1978.



RS 46:402 - Construction of Part

§402. Construction of Part

This Part shall be so interpreted and construed as to effectuate its general purpose to make uniform the laws of those states which enact it.



RS 46:421 - Repealed by Acts 1978, No. 786, 7, eff. July 17, 1978

PART V. APPORTIONMENT OF FUNDS

§421. §§421, 422 Repealed by Acts 1978, No. 786, §7, eff. July 17, 1978



RS 46:431 - Curator for receipt and administration of welfare benefits

PART VI. ADMINISTRATION OF WELFARE BENEFITS

PAYABLE TO INCOMPETENTS

§431. Curator for receipt and administration of welfare benefits

Any mentally incompetent person who is entitled to public assistance or who has the right to apply for public assistance but cannot make application because of his incompetency and who does not have a duly appointed and qualified legal representative, may have a curator appointed for him solely for the purpose of representing his interest in qualifying for, receiving and administering welfare benefits. The appointment shall be made by any court of competent jurisdiction, subject to the proceedings hereinafter outlined.

Added by Acts 1950, No. 166, §1. Amended by Acts 1956, No. 177, §1; Acts 1960, No. 60, §1; Acts 1961, No. 15, §1.



RS 46:432 - Necessity for appointment; procedure

§432. Necessity for appointment; procedure

The necessity for the appointment of a curator shall be initiated by any relative or other interested person by petition. Upon filing of such petition, the court shall order the incompetent person to show cause in not less than 10 days nor more than 15 days why the application should not be granted. The incompetent person shall be duly cited and be served with a copy of the petition and order. At the hearing the court shall require whatever proof it deems necessary or desirable; and the incompetent person shall have the right of counsel. If the incompetent person does not have sufficient resources to supply counsel, the court, if it deems it necessary or desirable, may appoint special counsel and the person so appointed shall be entitled to a fee of $10.00 in an uncontested case and $25.00 in a contested case, the fee to be taxed as costs against the person initiating the proceedings. All proceedings, at the discretion of the court, may be conducted in private chambers. The judgment or order naming a curator for an incompetent person hereunder shall not constitute an interdiction.

Added by Acts 1950, No. 166, §1. Amended by Acts 1956, No. 177, §1; Acts 1960, No. 61, §1; Acts 1961, No. 15, §1.



RS 46:433 - Bond; account; oath and letters

§433. Bond; account; oath and letters

The curator shall be accountable at whatever intervals are specified by the court and the court shall have the right to require a bond or whatever other security is deemed necessary by the court to insure the faithful performance of the curator's duties; the curator, upon being appointed, shall take an oath; and letters of authority may be issued to him.

Failure by the curator to render an account satisfactory to the court shall be sufficient cause for the curator's dismissal and the appointment of another curator.

Added by Acts 1950, No. 166, §1. Amended by Acts 1956, No. 177, §1; Acts 1960, No. 61, §1; Acts 1961, No. 15, §1.



RS 46:434 - Final discharge of curator

§434. Final discharge of curator

The curator shall be discharged from his duties upon (a) the interdiction of the incompetent person under existing law; (b) proper proof to the court that the incompetent person has become sufficiently competent to administer his welfare benefits; or (c) the signing of an order by the court that made the original appointment, upon its own motion, or otherwise, terminating the appointment of the curator for any other reason.

Upon being discharged, the curator shall render a full and final accounting to the court of his administration; and upon so doing, the curator shall be relieved from any further responsibility and his bond shall be cancelled and whatever other security may have been given shall be released.

Added by Acts 1950, No. 166, §1. Amended by Acts 1956, No. 177, §1; Acts 1960, No. 61, §1; Acts 1961, No. 15, §1.



RS 46:435 - Costs

§435. Costs

The entire cost of the proceedings herein authorized shall not exceed (a) in uncontested cases the sum of $10.00, exclusive of the fee of the special counsel who may be appointed and of the court reporter; (b) and in contested cases shall not exceed $10.00, exclusive of the fee of the special counsel who may be appointed and of the court reporter.

Added by Acts 1950, No. 166, §1. Amended by Acts 1956, No. 177, §1; Acts 1960, No. 61, §1; Acts 1961, No. 15 §1.



RS 46:437.1 - Short title

PART VI-A. MEDICAL ASSISTANCE

PROGRAMS INTEGRITY LAW

SUBPART A. GENERAL PROVISIONS

§437.1. Short title

This Part may be cited as the "Medical Assistance Programs Integrity Law".

Acts 1997, No. 1373, §1.



RS 46:437.2 - Legislative intent and purpose

§437.2. Legislative intent and purpose

A. This Part is enacted to combat and prevent fraud and abuse committed by some health care providers participating in the medical assistance programs and by other persons and to negate the adverse effects such activities have on fiscal and programmatic integrity.

B. The legislature intends the secretary of the Louisiana Department of Health, the attorney general, and private citizens of Louisiana to be agents of this state with the ability, authority, and resources to pursue civil monetary penalties, liquidated damages, or other remedies to protect the fiscal and programmatic integrity of the medical assistance programs from health care providers and other persons who engage in fraud, misrepresentation, abuse, or other ill practices, as set forth in this Part, to obtain payments to which these health care providers or persons are not entitled.

Acts 1997, No. 1373, §1.



RS 46:437.3 - Definitions

§437.3. Definitions

As used in this Part the following terms shall have the following meanings:

(1) "Administrative adjudication" means adjudication and the adjudication process contained in the Administrative Procedure Act.

(2) "Agent" means a person who is employed by or has a contractual relationship with a health care provider or who acts on behalf of the health care provider.

(3) "Billing agent" means an agent who performs any or all of the health care provider's billing functions.

(4) "Billing" or "bills" means submitting, or attempting to submit, a claim for goods, services, or supplies.

(5) "Claim" means any request or demand, whether under a contract or otherwise, for money or property, whether or not the state or department has title to the money or property, that is drawn in whole or in part on medical assistance programs funds that are either of the following:

(a) Presented to an officer, employee, or agent of the state or department.

(b) Made to a contractor, grantee, or other recipient, if the money or property is to be spent or used in any manner in any program administered by the department under the authority of federal or state law, rule, or regulation, and if the state or department does either of the following:

(i) Provides or has provided any portion of the money or property requested or demanded.

(ii) Reimburses the contractor, grantee, or other recipient for any portion of the money or property which is requested or demanded.

A claim may be based on costs or projected costs and includes any entry or omission in a cost report or similar document, book of account, or any other document which supports, or attempts to support, the claim. A claim may be made through electronic means if authorized by the department. Each claim may be treated as a separate claim or several claims may be combined to form one claim.

(6) "Department" means the Louisiana Department of Health.

(7) "False or fraudulent claim" means a claim which the health care provider or his billing agent submits knowing the claim to be false, fictitious, untrue, or misleading in regard to any material information. "False or fraudulent claim" shall include a claim which is part of a pattern of incorrect submissions in regard to material information or which is otherwise part of a pattern in violation of applicable federal or state law or rule.

(8) "Good, service, or supply" means any good, item, device, supply, or service for which a claim is made, or is attempted to be made, in whole or part.

(9) "Health care provider" means any person furnishing or claiming to furnish a good, service, or supply under the medical assistance programs, any other person defined as a health care provider by federal or state law or by rule, and a provider-in-fact.

(10) "Ineligible recipient" means an individual who is not eligible to receive health care through the medical assistance programs.

(11) "Knowing" or "knowingly" means that the person has actual knowledge of the information or acts in deliberate ignorance or reckless disregard of the truth or falsity of the information.

(12) "Managing employee" means a person who exercises operational or managerial control over, or who directly or indirectly conducts, the day-to-day operations of a health care provider. "Managing employee" shall include but is not limited to a chief executive officer, president, general manager, business manager, administrator, or director.

(13) "Material" means having a natural tendency to influence, or be capable of influencing, the payment or receipt of money or property.

(14) "Medical assistance programs" means the Medical Assistance Program (Title XIX of the Social Security Act), commonly referred to as "Medicaid", and other programs operated by and funded in the department which provide payment to health care providers.

(15) "Misrepresentation" means the knowing failure to truthfully or fully disclose any and all information required, or the concealment of any and all information required on a claim or a provider agreement or the making of a false or misleading statement to the department relative to the medical assistance programs.

(16) "Obligation" means an established duty, whether or not fixed, arising from an express or implied contractual, grantor, grantee, or licensor-licensee relationship, from a free-based or similar relationship, from statute or regulation, or from the retention of any overpayment.

(17) "Order" means a final order imposed pursuant to an administrative adjudication.

(18) "Ownership interest" means the possession, directly or indirectly, of equity in the capital or the stock, or the right to share in the profits, of a health care provider.

(19) "Payment" means the payment to a health care provider from medical assistance programs funds pursuant to a claim, or the attempt to seek payment for a claim.

(20) "Property" means any and all property, movable and immovable, corporeal and incorporeal.

(21) "Provider agreement" means a document which is required as a condition of enrollment or participation as a health care provider under the medical assistance programs.

(22) "Provider-in-fact" means an agent who directly or indirectly participates in management decisions, has an ownership interest in the health care provider, or other persons defined as a provider-in-fact by federal or state law or by rule.

(23) "Recipient" means an individual who is eligible to receive health care through the medical assistance programs.

(24) "Recoupment" means recovery through the reduction, in whole or in part, of payment to a health care provider.

(25) "Recovery" means the recovery of overpayments, damages, fines, penalties, costs, expenses, restitution, attorney fees, or interest or settlement amounts.

(26) "Rule" means any rule or regulation promulgated by the department in accordance with the Administrative Procedure Act and any federal rule or regulation promulgated by the federal government in accordance with federal law.

(27) "Sanction" shall include but is not limited to any or all of the following:

(a) Recoupment.

(b) Posting of bond, other security, or a combination thereof.

(c) Exclusion as a health care provider.

(d) A monetary penalty.

(28) "Secretary" means the secretary of the Louisiana Department of Health, or his authorized designee.

(29) "Secretary or attorney general" means that either party is authorized to institute a proceeding or take other authorized action as provided in this Part pursuant to a memorandum of understanding between the two so as to notify the public as to whether the secretary or the attorney general is the deciding or controlling party in the proceeding or other authorized matter.

(30) "Withhold payment" means to reduce or adjust the amount, in whole or in part, to be paid to a health care provider for a pending or future claim during the time of a criminal, civil, or departmental investigation or proceeding or claims review of the health care provider.

Acts 1997, No. 1373, §1; Acts 2011, No. 185, §§1, 3.



RS 46:437.4 - Claims review and administrative sanctions

§437.4. Claims review and administrative sanctions

A.(1) Pursuant to rules and regulations promulgated in accordance with the Administrative Procedure Act, the secretary shall establish a process to review a claim made by a health care provider to determine if the claim should be or should have been paid as required by federal or state law or by rule.

(2) Claims review may occur prior to or after payment is made to a health care provider.

(3) The secretary may withhold payment to a health care provider during claims review if necessary to protect the fiscal integrity of the medical assistance programs.

(4) The administrative rules promulgated by the department to implement the claim review process established pursuant to this Subsection shall provide for procedures to ensure that providers receive or retain the appropriate reimbursement amount for claims in which the department determines that services delivered have been improperly billed but were reasonable and necessary.

B. The secretary may establish various types of administrative sanctions pursuant to rules and regulations promulgated in accordance with the Administrative Procedure Act which may be imposed on a health care provider or other person who violates any provision of this Part or any other applicable federal or state law or rule related to the medical assistance programs.

C.(1) The department shall conduct a hearing in compliance with the Administrative Procedure Act at the request of a person who wishes to contest an administrative sanction imposed on him by the secretary.

(2) A party aggrieved of an order may seek judicial review only in the Nineteenth Judicial District Court for the parish of East Baton Rouge.

(3) Judicial review of the order shall be conducted in compliance with the Administrative Procedure Act.

D. All state rules and regulations issued on or before August 15, 1997, shall be deemed to have been issued in compliance with and under the authority of this Section.

Acts 1997, No. 1373, §1; Acts 2016, No. 467, §1.



RS 46:437.5 - Settlement

§437.5. Settlement

A. The secretary or the attorney general may agree to settle a matter for which recovery may be sought on behalf of the medical assistance programs or for a violation of this Part. The terms of the settlement shall be reduced to writing and signed by the parties to the agreement. The terms of the settlement shall be public record.

B. At a minimum, the settlement shall ensure that the recovery agreed to by the parties covers the estimated loss sustained by the medical assistance programs. The settlement shall include the method and means of payment for recovery, including but not limited to adequate security for the full amount of the settlement.

Acts 1997, No. 1373, §1.



RS 46:437.6 - Injunctive relief; lis pendens; disclosure of property and liabilities

§437.6. Injunctive relief; lis pendens; disclosure of property and liabilities

A.(1) Concurrently with a withholding of payment, a sanction being imposed, or the institution of a criminal, civil, or departmental proceeding against a health care provider or other person, the secretary or the attorney general may bring an action for a temporary restraining order or injunction under Code of Civil Procedure Articles 3601 through 3613 to prevent a health care provider or other person from whom recovery may be sought from transferring property or to protect the business.

(2) To obtain such relief, the secretary or the attorney general shall demonstrate all necessary requirements for the relief to be granted.

(3) If an injunction is granted, the court may appoint a receiver to protect the property and business of the health care provider or other person from whom recovery may be sought. The court shall assess the cost of the receiver to the nonprevailing party.

B. Pursuant to Code of Civil Procedure Articles 3751 through 3753, the secretary or the attorney general may place a notice of pendency of action, lis pendens, on the property of a health care provider or other person during the pendency of a criminal, civil, or departmental proceeding.

C. When requested by the court, the secretary, or the attorney general, a health care provider or other person from whom recovery may be sought shall have an affirmative duty to fully disclose all property and liabilities to the requester.

Acts 1997, No. 1373, §1.



RS 46:437.7 - Forfeiture of property for payment of recovery

§437.7. Forfeiture of property for payment of recovery

A. In accordance with the provisions of Subsection B of this Section, the court may order the forfeiture of property to satisfy recovery under the following circumstances:

(1) The court may order the health care provider or other person from whom recovery is due to forfeit property which constitutes or was derived directly or indirectly from gross proceeds traceable to the violation which forms the basis for the recovery.

(2) If the secretary or the attorney general shows that property was transferred to a third party to avoid paying of recovery, or in an attempt to protect the property from forfeiture, the court may order the third party to forfeit the transferred property.

B. Prior to the forfeiture of property, a contradictory hearing shall be held during which the secretary or the attorney general shall prove, by clear and convincing evidence, that the property in question is subject to forfeiture pursuant to Subsection A of this Section. No such contradictory hearing shall be required if the owner of the property in question agrees to the forfeiture.

C. If property is transferred to another person within six months prior to the occurrence or after the occurrence of the violation for which recovery is due or within six months prior to or after the institution of a criminal, civil, or departmental investigation or proceeding, it shall be prima facie evidence that the transfer was to avoid paying recovery or was an attempt to protect the property from forfeiture.

D. The health care provider or other person from whom recovery is due shall have an affirmative duty to fully disclose all property and liabilities, and all transfers of property which meet the criteria of Subsection C of this Section, to the court, the secretary and the attorney general.

Acts 1997, No. 1373, §1.



RS 46:437.8 - Venue

§437.8. Venue

An action instituted pursuant to R.S. 46:437.6 or 437.7 may be brought in any of the following courts:

(1) The Nineteenth Judicial District Court for the parish of East Baton Rouge.

(2) A district court in the parish in which a health care provider or other person from whom recovery may be sought has its principal place of business or is domiciled.

Acts 1997, No. 1373, §1.



RS 46:437.9 - Privilege; nondischargeability

§437.9. Privilege; nondischargeability

A. Recovery shall be granted a privilege under state law as to all property owned by the health care provider or other person from whom recovery is due and shall be effective as to third parties only if notice of pendency, lis pendens, is placed on the property , if recorded and reinscribed in accordance with Civil Code Articles 3320 through 3327, or if the conditions of Subsection C of this Section are applicable.

B. As to the property owned by the health provider, the privilege provided in Subsection A of this Section shall rank ahead of any other privilege, mortgage, or secured interest possessed by the health care provider, his agent, or his managing employee except the first mortgage executed upon the property.

C. If property is transferred to a third party to avoid paying of recovery, or in an attempt to protect the property from forfeiture, the privilege provided in Subsection A of this Section shall rank ahead of any other privilege, mortgage, or secured interest on the transferred property obtained or possessed by the person who obtains an ownership interest in the transferred property.

D. Recovery for a violation of R.S. 46:438.2 or R.S. 46:438.3 shall be considered a nondischargeable liability under the provisions of Title 11, U.S.C. Chapters 7, 11, and 13.

Acts 1997, No. 1373, §1.



RS 46:437.10 - Continuing liability; assumption of liability

§437.10. Continuing liability; assumption of liability

A. A health care provider or person from whom recovery is due shall remain liable for the recovery regardless of any sale, merger, consolidation, dissolution, or other disposition of the health care provider or person, provided the obligation is recorded and reinscribed in accordance with Civil Code Articles 3320 through 3337.

B. Any person who obtains an ownership interest, whether by sale, merger, consolidation, or other disposition, in a health care provider or other person from whom recovery is due shall assume the liability and be responsible for paying the amount of any outstanding recovery. Such person shall remain liable, provided the obligation is recorded and reinscribed in accordance with Civil Code Articles 3320 through 3337.

Acts 1997, No. 1373, §1.



RS 46:437.11 - Provider agreements

§437.11. Provider agreements

A. The department shall make payments from medical assistance programs funds for goods, services, or supplies rendered to recipients to any person who has a provider agreement in effect with the department, who is complying with all federal and state laws and rules pertaining to the medical assistance programs, and who agrees that no person shall be subjected to discrimination under the medical assistance programs because of race, creed, ethnic origin, sex, age, or physical condition.

B. Each provider agreement shall require the health care provider to comply fully with all federal and state laws and rules pertaining to the medical assistance programs, to licensure, if required, and the practice of medicine, osteopathy, surgery, and midwifery. The provider agreement shall require the health care provider to provide goods, services, or supplies only if medically necessary and that are within the scope and quality of standard care.

C. Each provider agreement shall be a voluntary contract between the department and the health care provider in which the health care provider agrees to comply with federal and state laws and rules pertaining to the medical assistance programs when furnishing goods, services, or supplies to a recipient and the department agrees to pay a sum, determined by fee schedule, payment methodology, or other method, for the goods, services, or supplies provided to the recipient. However, a provider agreement shall not be construed to be a contract for the purposes of R.S. 42:1113(D).

D.(1) Unless the provider agreement is terminated by the secretary for cause as provided in Paragraph (2) of this Subsection, a health care provider agreement shall be effective for a stipulated period of time, shall be terminable by either party thirty days after receipt of written notice, and shall be renewable by mutual agreement.

(2) The secretary may terminate a provider agreement immediately and without written notice if a health care provider is the subject of a sanction or of a criminal, civil, or departmental proceeding.

E. Each health care provider who has a provider agreement with the department shall receive at least one provider number but may receive more than one provider number.

Acts 1997, No. 1142, §2.



RS 46:437.12 - Provider agreement requirements

§437.12. Provider agreement requirements

A. In addition to the requirements specified in R.S. 46:437.11, the provider agreement developed by the department shall require the health care provider to comply with the following:

(1) At the time of signing the provider agreement, have in his possession a valid professional or facility license or certificate pertinent to the goods, services, or supplies being provided, as required by applicable federal and state laws and rules, and maintain such license or certificate in good standing with the department throughout the effective period of the provider agreement.

(2) Maintain medical assistance programs-related records in a systematic and orderly manner that the department requires and determines are relevant to the goods, services, or supplies being provided.

(3) Retain medical assistance programs-related records for a period of five years to satisfy all necessary inquiries by the department.

(4) Safeguard the use and disclosure of information pertaining to current or former recipients and comply with federal and state laws and rules pertaining to confidentiality of patient information.

(5) Permit the department, the attorney general, the federal government, and any authorized agent of each of these entities access to all medical assistance programs-related records pertaining to goods, services, or supplies billed to the medical assistance programs, including access to all patient records and other health care provider information if the health care provider cannot easily separate records for recipients from other records.

(6) Bill other insurers and third parties, including the Medicare program, before billing the medical assistance programs, if after reasonable inquiry it is known that the recipient is eligible for payment for health care or related services from another insurer or person, and comply with all applicable federal and state laws and rules in regard to this billing.

(7) Report and refund any monies received in error or in excess of the amount to which the health care provider is entitled from the medical assistance programs.

(8) Be liable for and indemnify, defend, and hold the department harmless from any cause of action or recovery arising out of the negligence or omission of the health care provider in the course of providing goods, services, or supplies to a recipient or a person believed to be a recipient.

(9) At the option of the department, provide proof of liability insurance and maintain such insurance in effect for any period of time during which goods, services, or supplies are furnished to recipients.

(10)(a) Accept payment from the medical assistance programs as payment in full, and prohibit the health care provider from billing or collecting any additional amount from the recipient or the recipient's responsible party except, and only to the extent the department permits or requires, a co-payment, coinsurance, or a deductible to be paid by the recipient for the goods, services, or supplies provided.

(b) The payment-in-full policy shall not apply to goods, services, or supplies provided to a recipient if the goods, services, or supplies are not covered by the medical assistance programs or the recipient is determined not to be covered by medical assistance programs.

(11) Agree to be subject to claims review.

B. A provider agreement shall provide that, if the health care provider sells or transfers a business interest or practice that substantially constitutes the entity named as the health care provider in the provider agreement, or sells or transfers a facility that is of substantial importance to the entity named as the health care provider in the provider agreement, the health care provider shall maintain and make available to the department medical assistance programs-related records that relate to the sale or transfer of the business interest, practice, or facility in the same manner as though the sale or transaction had not taken place, unless the health care provider enters into an agreement with the purchaser of the business interest, practice, or facility to fulfill this requirement and provides a copy of this agreement to the department.

C. A provider agreement shall provide that any sale, merger, consolidation, or other disposition of a health care provider shall be subject to any and all outstanding debts and liabilities owed or which may be owed to the medical assistance programs.

D. A provider agreement shall provide that, if the department withholds payment or is entitled to recovery, such withholding or assessment of recovery may be imposed on any and all provider numbers in which the health care provider has an interest or in which he may have an interest.

Acts 1997, No. 1142, §2.



RS 46:437.13 - Powers and duties of the department

§437.13. Powers and duties of the department

A. The department shall:

(1) Make payment timely at the established rate for goods, services, or supplies furnished to a recipient by the health care provider upon receipt of a properly completed and properly supported claim.

(2) Require certification on the claim form that the goods, services, or supplies have been completely furnished to a recipient eligible to receive the goods, services, or supplies and that, with the exception of those goods, services, or supplies specified by the department, the amount billed does not exceed the health care provider's usual and customary charge for the same goods, services, or supplies.

(3) Not demand repayment from the health care provider in any instance in which the medical assistance programs overpayment is attributable to error of the department in the determination of eligibility of a recipient.

B. The department may:

(1) Adopt, and include in the provider agreement, such other requirements and stipulations on either party as the department finds necessary to properly and efficiently administer the medical assistance programs.

(2)(a) Revoke any provider agreement as the result of a change of ownership in the named health care provider.

(b) Require a health care provider to give the department sixty days written notice before making any change in ownership of the person named in the provider agreement as the health care provider.

(3) Require, as a condition of participating in the medical assistance programs and before entering into the provider agreement, the following:

(a) An on-site inspection of the health care provider's service location by department representatives or other personnel designated by the secretary to assist in this function.

(b) A letter of credit, a surety bond, or a combination thereof, from the health care provider not to exceed fifty thousand dollars. The letter of credit, surety bond, or combination thereof may be required only if either of the following conditions is met:

(i) A letter of credit, surety bond, or any combination thereof is required for each health care provider in that category of health care provider.

(ii) The health care provider is the subject of a sanction or of a criminal, civil, or departmental proceeding.

(c) The submission of information concerning the professional, business, and personal background of the health care provider, any person having an ownership interest in the health care provider, and any agent of the health care provider. Such information shall include:

(i) Proof of holding a valid license or operating certificate, as applicable, if required by federal or state law or by rule or by a local jurisdiction in which the health care provider is located.

(ii) Any prior violation, fine, suspension, termination, or other administrative action taken under federal or state law or rule or the laws or rules of any other state relative to medical assistance programs, Medicare, or a regulatory body.

(iii) Any prior violation of the rules or regulations of any other public or private insurer.

(iv) Full and accurate disclosure of any financial or ownership interest that the health care provider, or a person with an ownership interest in that health care provider, may hold in any other health care provider or health care related entity or any other entity that is licensed by the state to provide health or residential care and treatment to persons.

(v) If a group health care provider, identification of all members of the group and attestation that all members of the group are enrolled in or have applied to enroll in the medical assistance programs.

C. Upon receipt of a completed, signed, and dated application, and after any necessary investigation by the department, which may include the Department of Public Safety and Corrections, office of state police background checks, the department shall either:

(1) Enroll the applicant as a Medicaid provider.

(2) Deny the application if, based on the grounds listed in R.S. 46:437.14, the secretary determines that it is in the best interest of the medical assistance programs to do so, specifying the reasons for denial.

D. In accordance with the provisions of 42 CFR 433.318(d)(2)(ii), the department is hereby granted the authority to certify that a provider enrolled in the Medical Assistance Program is out of business and that any overpayments made to the provider cannot be collected under state law.

Acts 1997, No. 1142, §2; Acts 2008, No. 139, §1.



RS 46:437.14 - Grounds for denial or revocation of enrollment

§437.14. Grounds for denial or revocation of enrollment

A. The department may deny or revoke enrollment in the medical assistance programs to a health care provider if any of the following are found to be applicable to the health care provider, his agent, a managing employee, or any person having an ownership interest equal to five percent or greater in the health care provider:

(1) Misrepresentation.

(2) Previous or current exclusion, suspension, termination from, or the involuntary withdrawing from participation in, the medical assistance programs, any other state's Medicaid program, Medicare, or any other public or private health or health insurance program.

(3) Conviction under federal or state law of a criminal offense relating to the delivery of any goods, services, or supplies, including the performance of management or administrative services relating to the delivery of the goods, services, or supplies, under the medical assistance programs, any other state's Medicaid program, Medicare, or any other public or private health or health insurance program.

(4) Conviction under federal or state law of a criminal offense relating to the neglect or abuse of a patient in connection with the delivery of any goods, services, or supplies.

(5) Conviction under federal or state law of a criminal offense relating to the unlawful manufacture, distribution, prescription, or dispensing of a controlled substance.

(6) Conviction under federal or state law of a criminal offense relating to fraud, theft, embezzlement, breach of fiduciary responsibility, or other financial misconduct.

(7) Conviction under federal or state law of a criminal offense punishable by imprisonment of a year or more which involves moral turpitude, or acts against persons who are elderly, children, or persons with infirmities.

(8) Conviction under federal or state law of a criminal offense in connection with the interference or obstruction of any investigation into any criminal offense listed in Paragraphs (3) through (9) of this Subsection.

(9) Sanction pursuant to a violation of federal or state laws or rules relative to the medical assistance programs, any other state's Medicaid program, Medicare, or any other public health care or health insurance program.

(10) Violation of licensing or certification conditions or professional standards relating to the licensure or certification of health care providers or the required quality of goods, services, or supplies provided.

(11) Failure to pay recovery properly assessed or pursuant to an approved repayment schedule under the medical assistance programs.

(12) Failure to meet any condition of enrollment.

B. Before signing a provider agreement and at the discretion of the department, a person may become eligible to receive payment from the medical assistance programs from the time the goods, services, or supplies were furnished, if:

(1) The goods, services, or supplies provided were otherwise compensable.

(2) The person met all other requirements of a health care provider at the time the goods, services, or supplies were provided.

(3) The person agrees to abide by the provisions of the provider agreement to be effective from the date the goods, services, or supplies were provided.

Acts 1997, No. 1142, §2; Acts 2014, No. 811, §24, eff. June 23, 2014.



RS 46:438.1 - Civil actions authorized

SUBPART B. CIVIL CAUSES OF ACTION

§438.1. Civil actions authorized

A. The secretary or the attorney general may institute a civil action in the courts of this state to seek recovery from persons who violate the provisions of this Part. The contract of employment of any private counsel, including fee amounts, and all final fees and costs, shall be a public record.

B. An action to recover costs, expenses, fees, and attorney fees shall be ancillary to, and shall be brought and heard in the same court as, the civil action brought under the provision of Subsection A of this Section.

C.(1) A prevailing defendant may seek recovery for costs, expenses, fees, and attorney fees only if the court finds, following a contradictory hearing, that either of the following apply:

(a) The action was instituted by the secretary or attorney general pursuant to Subsection A of this Section after it should have been determined by the secretary or attorney general to be frivolous, vexatious, or brought primarily for the purpose of harassment.

(b) The secretary or attorney general proceeded with the action instituted pursuant to Subsection A of this Section after it should have been determined by the secretary or attorney general that proceeding would be frivolous, vexatious, or for the purpose of harassment.

(2) Recovery awarded to a prevailing defendant shall be awarded only for those reasonable, necessary, and proper costs, expenses, fees, and attorney fees actually incurred by the prevailing defendant.

D. An action to recover costs, expenses, fees, and attorney fees may be brought no later than sixty days after the rendering of judgment by the district court, unless the district court decision is appealed. If the district court decision is appealed, such action may be brought no later than sixty days after the rendering of the final opinion on appeal by the court of appeal or, if applicable, by the supreme court.

Acts 1997, No. 1373, §1; Acts 2014, No. 711, §1.



RS 46:438.2 - Illegal remuneration

§438.2. Illegal remuneration

A. No person shall solicit, receive, offer, or pay any remuneration, including but not limited to kickbacks, bribes, rebates, or bed hold payments, directly or indirectly, overtly or covertly, in cash or in kind, for the following:

(1) In return for referring an individual to a health care provider, or for referring an individual to another person for the purpose of referring an individual to a health care provider, for the furnishing or arranging to furnish any good, supply, or service for which payment may be made, in whole or in part, under the medical assistance programs.

(2) In return for purchasing, leasing, or ordering, or for arranging for or recommending purchasing, leasing, or ordering, any good, supply, or service, or facility for which payment may be made, in whole or in part, under the medical assistance programs.

(3) To a recipient of goods, services, or supplies, or his representative, for which payment may be made, in whole or in part, under the medical assistance programs.

(4) To obtain a recipient list, number, name, or any other identifying information.

B. An action brought pursuant to the provisions of this Section shall be instituted within one year of when the department knew that the prohibited conduct occurred. Such prohibited conduct shall be referred to in this Part as "illegal remuneration".

C. By rules and regulations promulgated in accordance with the Administrative Procedure Act, the secretary may provide for additional "safe harbor" exceptions to which the provisions of this Section shall not apply.

D. The following are "safe harbor" exceptions to which the provisions of this Section shall not apply:

(1) A discount or other reduction in price obtained by a health care provider under the medical assistance programs if the reduction in price is properly disclosed to the department and is reflected in the claim made by the health care provider.

(2) Any amount paid by an employer to an employee, who has a bona fide employment relationship with such employer, for the provision of covered goods, services, or supplies.

(3) Any discount amount paid by a vendor of goods, services, or supplies to a person authorized to act as a purchasing agent for a group of health care providers who are furnishing goods, services, or supplies paid or reimbursed under the medical assistance programs provided the following criteria are met:

(a) The person acting as the purchasing agent has a written contract with each health care provider specifying the amount to be paid to the purchasing agent, which amount may be a fixed amount or a fixed percentage of the value of the purchases made by each such health care provider under the contract, or a combination of both.

(b) The health care provider discloses the information contained in the required written contract to the secretary in such form or manner as required under rules and regulations promulgated by the secretary in accordance with the Administrative Procedure Act.

(4) Any other "safe harbor" exception created by federal or state law or by rule.

Acts 1997, No. 1373, §1.



RS 46:438.3 - False or fraudulent claim; misrepresentation

§438.3. False or fraudulent claim; misrepresentation

A. No person shall knowingly present or cause to be presented a false or fraudulent claim.

B. No person shall knowingly engage in misrepresentation or make, use, or cause to be made or used, a false record or statement material to a false or fraudulent claim.

C. No person shall knowingly make, use, or cause to be made or used, a false record or statement material to an obligation to pay or transmit money or property to the medical assistance programs, or to knowingly conceal, avoid, or decrease an obligation to pay or transmit money or property to the medical assistance programs.

D. No person shall conspire to defraud, or attempt to defraud, the medical assistance programs through misrepresentation or by obtaining, or attempting to obtain, payment for a false or fraudulent claim.

E.(1) No person shall knowingly submit a claim for goods, services, or supplies which were medically unnecessary or which were of substandard quality or quantity.

(2) If a managed care health care provider or a health care provider operating under a voucher system under the medical assistance programs fails to provide medically necessary goods, services, or supplies or goods, services, or supplies which are of substandard quality or quantity to a recipient, and those goods, services, or supplies are covered under the managed care contract or voucher contract with the medical assistance programs, such failure shall constitute a violation of Paragraph (1) of this Subsection.

(3) "Substandard quality" in reference to services applicable to medical care as used in this Subsection shall mean substandard as to the appropriate standard of care as used to determine medical malpractice, including but not limited to the standard of care provided in R.S. 9:2794.

F. Each violation of this Section may be treated as a separate violation or may be combined into one violation at the option of the secretary or the attorney general.

G. No action shall be brought under this Section unless the amount of alleged actual damages is one thousand dollars or more.

H. No action brought pursuant to this Section shall be instituted later than ten years after the date upon which the alleged violation occurred.

Acts 1997, No. 1373, §1; Acts 2007, No. 14, §1, eff. June 18, 2007; Acts 2009, No. 426, §1; Acts 2011, No. 185, §1.



RS 46:438.4 - Illegal acts regarding eligibility and recipient lists

§438.4. Illegal acts regarding eligibility and recipient lists

A. No person shall knowingly make, use, or cause to be made or used a false, fictitious, or misleading statement on any form used for the purpose of certifying or qualifying any person for eligibility for the medical assistance programs or to receive any good, service, or supply under the medical assistance programs which that person is not eligible to receive.

B. No unauthorized person, or no authorized person for an unauthorized purpose, shall obtain a recipient list, number, name, or any other identifying information, nor shall that person use, possess, or distribute such information.

C. An action brought pursuant to the provisions of this Section shall be instituted within one year of when the department knew that the prohibited conduct occurred.

Acts 1997, No. 1373, §1.



RS 46:438.5 - Civil monetary penalty

§438.5. Civil monetary penalty

A. In a civil action instituted in the courts of this state pursuant to the provisions of this Part, the secretary or the attorney general may seek a civil monetary penalty provided in R.S. 46:438.6(C) from any of the following:

(1) A health care provider or other person sanctioned by order pursuant to an administrative adjudication.

(2) A health care provider or other person determined by a court to have violated any provision of this Part.

(3) A health care provider or other person who has violated a settlement agreement entered into pursuant to this Part.

(4) A health care provider or other person who has been charged with a violation of R.S. 14:70.1, R.S. 14:133, or R.S. 46:114.2.

(5) A health care provider or other person who has been found liable in a civil action filed in federal court pursuant to 18 U.S.C. 1347, et seq., 42 U.S.C. 1359nn(h)(6), or 42 U.S.C. 1320a-7(b).

(6) A health care provider or other person who has pled guilty to, pled nolo contendere to, or has been convicted in federal court of criminal conduct arising out of circumstances which would constitute a violation of this Part.

B.(1) If a health care provider is sanctioned by order pursuant to an administrative adjudication and if judicial review of the order is sought, a civil suit may be filed for imposition and recovery of the civil monetary penalty during the pendency of such judicial review. The reviewing court may consolidate both actions and hear them concurrently.

(2) If judicial review of an order is sought, the secretary or the attorney general shall file the action for recovery of the civil monetary penalty within one year of service on the secretary of the petition seeking judicial review of the order.

(3) If no judicial review of an order is sought, the secretary or the attorney general may file the action for recovery of the civil monetary penalty within one year of the date of the order.

(4) Any action brought under the provisions of this Subsection shall be filed in the Nineteenth Judicial District Court for the parish of East Baton Rouge.

C. In the instance of a state criminal action, the action for recovery of the civil monetary penalty may be brought as part of the criminal action or shall be brought within one year of the date of the criminal conviction or final plea.

D.(1) In the case of a civil judgment rendered in federal court, the action for recovery of the civil monetary penalty may be brought once the judgment becomes enforceable and no later than one year after written notification to the secretary of the enforceable judgment.

(2) In the case of a criminal conviction or plea in federal court, the action under this Section may be brought once the conviction or plea is final and no later than one year after written notification to the secretary of the rendering of the conviction or final plea.

(3) Any action brought under the provisions of this Subsection shall be filed in the Nineteenth Judicial District Court for the parish of East Baton Rouge.

E. If an action is brought pursuant to this Part, the request for the imposition of a civil monetary penalty shall only be considered if made part of the original or amended petition.

Acts 1997, No. 1373, §1.



RS 46:438.6 - Recovery

§438.6. Recovery

A. Actual damages. (1) Actual damages incurred as a result of a violation of the provisions of this Part shall be recovered only once by the medical assistance programs and shall not be waived by the court.

(2) Except as provided by Paragraph (3) of this Subsection, actual damages shall equal the difference between what the medical assistance programs paid, or would have paid, and the amount that should have been paid had not a violation of this Part occurred plus interest at the maximum rate of legal interest provided by R.S. 13:4202 from the date the damage occurred to the date of repayment.

(3) If the violator is a managed care health care provider or a health care provider under a voucher program, actual damages shall be determined in accordance with the violator's provider agreement.

B. Civil fine. (1) Any person who is found to have violated R.S. 46:438.2 shall be subject to a civil fine in an amount not to exceed ten thousand dollars per violation, or an amount equal to three times the value of the illegal remuneration, whichever is greater.

(2) Except as limited by this Section, any person who is found to have violated R.S. 46:438.3 shall be subject to a civil fine in an amount not to exceed three times the amount of actual damages sustained by the medical assistance programs as a result of the violation.

C. Civil monetary penalty. (1) In addition to the actual damages provided in Subsection A of this Section and the civil fine imposed pursuant to Subsection B of this Section, the following civil monetary penalties shall be imposed on the violator:

(a) Not less than five thousand five hundred dollars but not more than eleven thousand dollars for each false or fraudulent claim, misrepresentation, illegal remuneration, or other prohibited act as contained in R.S. 46:438.2, 438.3, or 438.4.

(b) Payment of interest on the amount of the civil fine imposed pursuant to Subsection B of this Section at the maximum rate of legal interest provided by R.S. 13:4202 from the date the damage occurred to the date of repayment.

(2) Prior to the imposition of a civil monetary penalty, the court shall consider if there are extenuating circumstances as provided in R.S. 46:438.7.

(3) The penalties provided in this Subsection shall be adjusted according to the Federal Civil Penalties Inflation Adjustment Act of 1990, 28 U.S.C. 2461.

D. Costs, expenses, fees, and attorney fees. (1) Any person who is found to have violated this Subpart shall be liable for all costs, expenses, and fees related to investigations and proceedings associated with the violation, including attorney fees.

(2) All awards of costs, expenses, fees, and attorney fees are subject to review by the court using a reasonable, necessary, and proper standard of review.

(3) The secretary or attorney general shall promptly remit awards for those costs, expenses, and fees incurred by the various clerks of court or sheriffs involved in the investigations or proceedings to the appropriate clerk or sheriff.

E. Damages. (1) If recovery is due from a health care provider under the provisions of Subsections A and B of this Section, such recovery shall constitute civil liquidated damages for breach of the conditions and requirements of participation in the medical assistance programs which are and shall be construed by the courts to be remedial, but not retroactive, in nature.

(2) Any award of civil liquidated damages, costs, expenses, and attorney fees shall be in addition to criminal penalties and to the civil monetary penalty provided in Subsection C of this Section.

Acts 1997, No. 1373, §1; Acts 2007, No. 14, §1, eff. June 18, 2007; Acts 2011, No. 185, §1.



RS 46:438.7 - Reduced damages

§438.7. Reduced damages

If requested by the secretary or the attorney general, the court may reduce to not less than twice the actual damages or any recovery required to be imposed under the provisions of this Subpart if all of the following extenuating circumstances are found to be applicable:

(1) The violator furnished all the information known to him about the specific allegation to the secretary or attorney general no later than thirty days after the violator first obtained the information.

(2) The violator cooperated fully with all federal or state investigations concerning the specific allegation.

(3) At the time the violator furnished the information concerning the specific allegation to the department or the attorney general, no criminal, civil, or departmental investigation or proceeding had been commenced as to the alleged violation.

Acts 1997, No. 1373, §1; Acts 2011, No. 185, §1.



RS 46:438.8 - Burden of proof; prima facie evidence; standard of review

§438.8. Burden of proof; prima facie evidence; standard of review

A. The burden of proof in an action instituted pursuant to this Part shall be on the medical assistance programs and by a preponderance of the evidence, except that the defendant shall carry the burden of proving that goods, services, or supplies were actually provided to an eligible recipient in the quantity and quality submitted on a claim. In all other aspects, the burden of proof shall be as set forth in the Code of Civil Procedure and other applicable laws.

B. Proof by a preponderance of the evidence of a false or fraudulent claim or illegal remuneration shall be deemed to exist under the following circumstances:

(1) If the defendant has pled guilty to, been convicted of, or entered a nolo contendere plea to a criminal charge in any federal or state court to charges arising out of the same circumstances as would be a violation of this Subpart.

(2) If an order has been rendered against a defendant finding the defendant to have violated this Subpart.

C.(1) The submission of a certified or true copy of an order, civil judgment, or criminal conviction or plea shall be prima facie evidence of the same.

(2) The submission of the bill of information or of the indictment and the minutes of the court shall be prima facie evidence as to the circumstances underlying a criminal conviction or plea.

D.(1) In determining whether a pattern of incorrect submissions exists in regard to an alleged false or fraudulent claim, the court shall give consideration as to whether the total amount of the incorrect submissions by a health care provider is material in relation to the total claims submitted by the health care provider.

(2) "Material" as used in this Subsection shall have the same meaning as defined by rules and regulation promulgated by the secretary in accordance with the Administrative Procedure Act which incorporate the same definition of "material" as recognized by the American Institute of Certified Public Accountants.

Acts 1997, No. 1373, §1.



RS 46:439.1 - Qui tam action, civil action filed by private person

SUBPART C. QUI TAM ACTION

§439.1. Qui tam action, civil action filed by private person

A. A private person may institute a civil action in the courts of this state on behalf of the medical assistance programs and himself to seek recovery for a violation of R.S. 46:438.2, 438.3, or 438.4 pursuant to the provisions of this Subpart. The institutor shall be known as a "qui tam plaintiff" and the civil action shall be known as a "qui tam action".

B. No qui tam action shall be instituted more than six years after the date on which the violation of the Louisiana Medical Assistance Programs Integrity Law is committed or more than three years after the date the facts material to the right of action are known or reasonably should have been known by the official of the state of Louisiana charged with the responsibility to act in the circumstances, but no more than ten years after the date on which the violation is committed, whichever occurs last.

C. The burden of proof in a qui tam action instituted pursuant to this Subpart shall be the same as that set forth in R.S. 46:438.8.

D.(1) The court shall dismiss an action or claim in accordance with this Section, unless opposed by the government, if substantially the same allegations or transactions as alleged in the action or claim were publicly disclosed in any of the following:

(a) A criminal, civil, or administrative hearing in which the government or its agent is a party.

(b) A congressional or government accountability office or other federal report, hearing, audit, or investigation.

(c) The news media, unless the action is brought by the attorney general or the person bringing the action is an original source of the information.

(2) For the purposes of this Subsection, "original source" means an individual who, prior to a public disclosure in accordance with this Subsection, has voluntarily disclosed to the government the information on which allegations or transactions in a claim are based or who has knowledge that is independent of and materially adds to the publicly disclosed allegations or transactions, and who has voluntarily provided the information to the government before filing an action in accordance with this Subpart.

E. Any employee, contractor, or agent shall be entitled to all relief necessary to make that employee, contractor, or agent whole, if the employee, contractor, or agent is discharged, demoted, suspended, threatened, harassed, or in any other manner discriminated against in the terms and conditions of employment because of lawful acts done by the employee, contractor, agent, or associated others in furtherance of an action in accordance with this Part or other efforts to stop one or more violations of this Part.

(1) Relief in accordance with this Subsection shall include reinstatement with the same seniority status the employee, contractor, or agent would have had but for the discrimination, two times the amount of back pay, interest on the back pay, and compensation for any special damages sustained as a result of the discrimination, including litigation costs and reasonable attorney fees. An action in accordance with this Section may be brought in the appropriate district court of competent jurisdiction for the relief provided in this Section.

(2) A civil action in accordance with this Section may not be brought more than three years after the date the retaliation occurred.

F. The court shall allow the secretary or the attorney general to intervene and proceed with the qui tam action in the district court at any time during the qui tam action proceedings.

G. Notwithstanding any other law to the contrary, a qui tam complaint and information filed with the secretary or attorney general shall not be subject to discovery or become public record until judicial service of the qui tam action is made on any of the defendants, except that the information contained therein may be given to other governmental entities or their authorized agents for review and investigation. The entities and their authorized agents shall maintain the confidentiality of the information provided to them under this Subsection.

H, I. Repealed by Acts 2011, No. 185, §2.

Acts 1997, No. 1373, §1; Acts 2009, No. 426, §1; Acts 2011, No. 185, §§1, 2.



RS 46:439.2 - Qui tam action procedures

§439.2. Qui tam action procedures

A. The following procedures shall be applicable to a qui tam action:

(1) The complaint shall be captioned: "Medical Assistance Programs Ex Rel.: [insert name of qui tam plaintiff(s)] v. [insert name of defendant(s)]". The qui tam complaint shall be filed with the appropriate state or federal district court.

(2) A copy of the qui tam complaint and written disclosure of substantially all material evidence and information each qui tam plaintiff possesses shall be served upon the secretary or the attorney general in accordance with the applicable rules of civil procedure.

(3) When a person brings an action in accordance with this Subpart, no person other than the secretary or attorney general may intervene or bring a related action based on the same facts underlying the pending action.

(4)(a) The complaint and information filed with the court shall be made under seal, shall remain under seal for at least ninety days from the date of filing, and shall be served on the defendant when the seal is removed.

(b) For good cause shown, the secretary or the attorney general may move the court for extensions of time during which the petition remains under seal. Any such motions may be supported by affidavits or other submissions in camera and under seal.

B.(1) If the secretary or the attorney general elects to intervene in the action, the secretary or the attorney general shall not be bound by any act of a qui tam plaintiff. The secretary or the attorney general shall control the qui tam action proceedings on behalf of the state and the qui tam plaintiff may continue as a party to the action. For prescription purposes, any government complaint in intervention, whether filed separately or as an amendment to the relator's complaint, shall relate back to the filing date of the complaint, to the extent that the claim of the government arises out of the conduct, transactions, or occurrences set forth, or attempted to be set forth, in the relator's complaint.

(2) The qui tam plaintiff and his counsel shall cooperate fully with the secretary or the attorney during the pendency of the qui tam action.

(3) If requested by the secretary or the attorney general and notwithstanding the objection of the qui tam plaintiff, the court may dismiss the qui tam action provided the qui tam plaintiff has been notified by the secretary or the attorney general of the filing of the motion to dismiss and the court has provided the qui tam plaintiff a contradictory hearing on the motion.

(4)(a) If the secretary or the attorney general does not intervene, the qui tam plaintiff may proceed with the qui tam action unless the secretary or the attorney general shows that proceeding would adversely affect the prosecution of any pending criminal actions or criminal investigations into the activities of the defendant. Such a showing shall be made to the court in camera and neither the qui tam plaintiff or the defendant shall be informed of the information revealed in camera. In which case, the qui tam action shall be stayed for no more than one year.

(b) When a qui tam plaintiff proceeds with the action, the court, without limiting the status and rights of the qui tam plaintiff, may nevertheless permit the secretary or the attorney general to intervene at a later date upon a showing of good cause.

(5) If the qui tam plaintiff objects to a settlement of the qui tam action proposed by the secretary or the attorney general, the court may authorize the settlement only after a hearing to determine whether the proposed settlement is fair, adequate, and reasonable under the circumstances.

C. Repealed by Acts 2011, No. 185, §2.

D. A defendant shall have thirty days from the time a qui tam complaint is served on him to file a responsive pleading.

E. The qui tam plaintiff and the defendant shall serve all pleadings and papers filed, as well as discovery, in the qui tam action on the secretary and the attorney general.

F.(1) Whether or not the secretary or the attorney general proceeds with the action, upon showing by the secretary or the attorney general that certain actions of discovery by the qui tam plaintiff or defendant would interfere with a criminal, civil, or departmental investigation or proceeding arising out of the same facts, the court shall stay the discovery for a period of not more than ninety days.

(2) Upon a further showing that federal or state authorities have pursued the criminal, civil, or departmental investigation or proceeding with reasonable diligence and any proposed discovery in the qui tam action would unduly interfere with the criminal, civil, or departmental investigation or proceeding, the court may stay the discovery for an additional period, not to exceed one year.

(3) Such showings shall be conducted in camera and neither the defendant nor the qui tam plaintiff shall be informed of the information presented to the court.

(4) If discovery is stayed pursuant to this Subsection, the trial and any motion for summary judgment in the qui tam action shall likewise be stayed.

Acts 1997, No. 1373, §1; Acts 2007, No. 14, §1, eff. June 18, 2007; Acts 2009, No. 426, §1; Acts 2011, No. 185, §§1, 2.



RS 46:439.3 - Qui tam action procedures; alternative remedies

§439.3. Qui tam action procedures; alternative remedies

Notwithstanding any other provision of this Subpart, the secretary or the attorney general may elect to pursue an administrative or civil action against a qui tam defendant through any alternative remedy available to the secretary or the attorney general. If an alternate remedy is pursued in another proceeding, the person initiating the action shall have the same rights he would have had if the action had continued in accordance with this Subpart. Any finding of fact or conclusion of law made in the other proceeding that has become final shall be conclusive on all parties to an action in accordance with this Subpart. A finding or conclusion is final if it has been finally determined on appeal, if all delays for the filing of an appeal regarding the finding or conclusion have expired, or if the finding or conclusion is not subject to judicial review.

Acts 1997, No. 1373, §1; Acts 2009, No. 426, §1.



RS 46:439.4 - Recovery awarded to a qui tam plaintiff

§439.4. Recovery awarded to a qui tam plaintiff

A.(1) Except as provided by Subsection D of this Section and Paragraph (3) of this Subsection, if the secretary or the attorney general intervenes in the action brought by a qui tam plaintiff, the qui tam plaintiff shall receive at least fifteen percent, but not more than twenty-five percent, of recovery.

(2) In making a determination of award to the qui tam plaintiff, the court shall consider the extent to which the qui tam plaintiff substantially contributed to the prosecution of the action.

(3) If the court finds the allegations in the qui tam action to be based primarily on disclosures of specific information, other than information provided by the qui tam plaintiff, relating to allegations or transactions in criminal, civil, or administrative hearings, or from the news media, the court may award such sum it considers appropriate, but in no case may the court award more than ten percent of the proceeds, considering the significance of the information and the role of the person bringing the action in advancing the case to litigation. Any payment to a person in accordance with this Subsection shall be made from the proceeds recovered.

B. Except as provided by Subsection D of this Section, if the secretary or the attorney general does not intervene in the qui tam action, the qui tam plaintiff shall receive an amount, not less than twenty-five but not more than thirty percent of recovery, which the court decides is reasonable for the qui tam plaintiff pursuing the action to judgment or settlement.

C.(1) In addition to all other recovery to which he is entitled and if he prevails in the qui tam action through litigation or settlement, the qui tam plaintiff shall be entitled to an award against the defendant for costs, expenses, fees, and attorney fees, subject to review by the court using a reasonable, necessary, and proper standard of review.

(2) If the secretary or the attorney general does not intervene and the qui tam plaintiff conducts the action, the court shall award costs, expenses, fees, and attorney fees to a prevailing defendant if the court finds that the allegations made by the qui tam plaintiff were meritless or brought primarily for the purposes of harassment. A finding by the court that qui tam allegations were meritless or brought primarily for the purposes of harassment may be used by the prevailing defendant in the qui tam action or any other civil proceeding to recover losses or damages sustained as a result of the qui tam plaintiff filing and pursuing such a qui tam action.

D. Whether or not the secretary or the attorney general intervenes, if the court finds that the action was brought by a person who planned and initiated the violation which is the subject of the action, then the court may, to the extent the court considers appropriate, reduce the share of the proceeds of the action which the qui tam plaintiff would otherwise receive under Subsection A or B of this Section, taking into account the role the qui tam plaintiff played in advancing the case to judgment or settlement and any relevant circumstances pertaining to the qui tam plaintiff's participation in the violation.

E. When more than one party serves as a qui tam plaintiff, the share of recovery each receives shall be determined by the court. In no case, however, shall the total award to multiple qui tam plaintiffs be greater than the total award allowed to a single qui tam plaintiff under Subsection A or B of this Section.

F. In no instance shall the secretary, the medical assistance programs, the attorney general, or the state be liable for any costs, expenses, fees, or attorney fees incurred by the qui tam plaintiff or for any award entered against the qui tam plaintiff.

G. The percentage of the share awarded to or settled for by the qui tam plaintiff shall be determined using the total amount of the award or settlement.

Acts 1997, No. 1373, §1; Acts 2007, No. 14, §1, eff. June 18, 2007; Acts 2009, No. 426, §1; Acts 2011, No. 185, §1.



RS 46:440.1 - Medical Assistance Programs Fraud Detection Fund

SUBPART D. FRAUD AND ABUSE DETECTION AND PREVENTION

§440.1. Medical Assistance Programs Fraud Detection Fund

A. The Medical Assistance Programs Fraud Detection Fund, hereafter referred to as the "fund", is created in the state treasury as a special fund. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund and interest earned on the investment of monies in the fund shall be credited to the fund. All unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the fund.

B. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, all monies received by the state pursuant to a civil award granted or settlement under the provisions of this Part, except for the amount to make the medical assistance programs whole, shall be deposited into the fund.

C. Fifty percent of the monies collected and deposited into the fund shall be allocated to the Medicaid Fraud Control Unit within the office of the attorney general.

D. Fifty percent of the monies collected and deposited into the fund shall be allocated to the Louisiana Department of Health to be used solely for Medicaid fraud detection and for the purposes specified in Subsection E of this Section.

E. The monies in the fund shall not be used to replace, displace, or supplant state general funds appropriated for the daily operation of the department or the medical assistance programs and may be appropriated by the legislature for the following purposes only:

(1) To pay costs or expenses incurred by the department or the attorney general relative to an action instituted pursuant to this Part.

(2) To enhance fraud and abuse detection and prevention activities related to the medical assistance programs.

(3) To pay rewards for information concerning fraud and abuse as provided in Subpart B of this Part.

(4) To provide a source of revenue for the Medical Assistance Program in the event of a change in federal policy which results in an increase in state participation or a shortfall in state general fund due to a decrease in the official forecast, as defined in R.S. 39:2(30), during a fiscal year.

Acts 1997, No. 1373, §1; Acts 2008, No. 712, §1, eff. July 1, 2009.



RS 46:440.2 - Rewards for fraud and abuse information

§440.2. Rewards for fraud and abuse information

A. The secretary may provide a reward of up to two thousand dollars to an individual who submits information to the secretary which results in recovery pursuant to the provisions of this Part, provided such individual is not himself subject to recovery under this Part.

B. The secretary shall grant rewards only to the extent monies are appropriated for this purpose from the Medical Assistance Programs Fraud Detection Fund. The secretary shall determine the amount of a reward, not to exceed two thousand dollars per individual per action, and establish a process to grant the reward in accordance with rules and regulations promulgated in accordance with the Administrative Procedure Act.

Acts 1997, No. 1373, §1.



RS 46:440.3 - Whistleblower protection and cause of action

§440.3. Whistleblower protection and cause of action

A. No employee shall be discharged, demoted, suspended, threatened, harassed, or discriminated against in any manner in the terms and conditions of his employment because of any lawful act engaged in by the employee or on behalf of the employee in furtherance of any action taken pursuant to this Part in regard to a health care provider or other person from whom recovery is or could be sought. Such an employee may seek any and all relief for his injury to which he is entitled under state or federal law.

B. No individual shall be threatened, harassed, or discriminated against in any manner by a health care provider or other person because of any lawful act engaged in by the individual or on behalf of the individual in furtherance of any action taken pursuant to this Part in regard to a health care provider or other person from whom recovery is or could be sought except that a health care provider may arrange for a recipient to receive goods, services, or supplies from another health care provider if the recipient agrees and the arrangement is approved by the secretary. Such an individual may seek any and all relief for his injury to which he is entitled under state or federal law.

C.(1) An employee of a private entity may bring his action for relief against his employer or the health care provider in the same court as the action or actions were brought pursuant to this Part or as part of an action brought pursuant to this Part.

(2) A person aggrieved of a violation of Subsection A or B of this Section shall be entitled to exemplary damages.

D. A qui tam plaintiff shall not be entitled to recovery pursuant to this Section if the court finds that the qui tam plaintiff instituted or proceeded with an action that was frivolous, vexatious, or harassing.

Acts 1997, No. 1373, §1.



RS 46:440.11 - Legislative findings; declaration; purpose

SUBPART E. RECOVERY AUDIT CONTRACTORS

§440.11. Legislative findings; declaration; purpose

A. The legislature hereby finds all of the following:

(1) States are required to implement provisions of the Patient Protection and Affordable Care Act, comprised of Public Laws 111-148 and 111-152, relative to Medicaid recovery audit contractors.

(2) The recovery audit function is a useful tool for improving Medicaid program integrity and ensuring that public monies are used for appropriate and necessary healthcare services.

(3) Healthcare providers are subject to numerous audits from the state and federal health agencies and reviews by Medicaid managed care companies which result in increased administrative costs that raise costs to all healthcare consumers.

B. The legislature hereby declares that simplifying and standardizing Medicaid recovery audit functions is necessary and in the best interest of this state. Therefore, the purpose of this Subpart is to provide for greater Medicaid program integrity by establishing a standardized recovery audit contractor program.

Acts 2014, No. 568, §1, eff. Aug. 15, 2014.



RS 46:440.12 - Definitions

§440.12. Definitions

As used in this Subpart, the following terms have the meaning ascribed in this Section:

(1) "Adverse determination" means any decision rendered by the recovery audit contractor that results in a payment to a provider for a claim or service being reduced either partially or completely.

(2) "Contractor" and "recovery audit contractor" mean a Medicaid recovery audit contractor selected by the department to perform audits for the purpose of ensuring Medicaid program integrity in accordance with the provisions of 42 CFR 455 et seq.

(3) "Department" means the Louisiana Department of Health.

(4) "Medicaid" and "medical assistance program" mean the medical assistance program provided for in Title XIX of the Social Security Act.

(5) "Provider" means any healthcare entity enrolled with the department as a provider in the Medicaid program.

Acts 2014, No. 568, §1, eff. Aug. 15, 2014.



RS 46:440.13 - Recovery audit contractor program established; rulemaking

§440.13. Recovery audit contractor program established; rulemaking

A. There is hereby established within the department a recovery audit contractor program. The program shall adhere to the requirements provided in this Subpart.

B. The department shall promulgate all rules in accordance with the Administrative Procedure Act and shall submit all Medicaid state plan amendments as are necessary to implement the provisions of this Subpart.

Acts 2014, No. 568, §1, eff. Aug. 15, 2014.



RS 46:440.14 - Recovery audit contractors; required functions and tasks

§440.14. Recovery audit contractors; required functions and tasks

A. Notwithstanding any other provision of law to the contrary, the department shall require that its recovery audit contractor perform all of the following functions and tasks:

(1) Review claims within three years of the date of their initial payment.

(2) Send a determination letter concluding an audit within sixty days of receipt of all requested materials from a provider.

(3) Furnish in any records request to a provider adequate information for the provider to identify the patient, including but not limited to claim number, medical record number, patient name, and service dates.

(4) Exclude all of the following from its scope of review:

(a) Claims processed or paid within ninety days of implementation of any Medicaid managed care program.

(b) Claims processed or paid through a capitated Medicaid managed care program.

(c) Medical necessity reviews in which the provider has obtained prior authorization for the service.

(5) Develop and implement a process to ensure that providers receive or retain the appropriate reimbursement amount for claims within the lookback period in which the contractor determines that services delivered have been improperly billed, but were reasonable and necessary.

(6)(a) Prohibit the recoupment of overpayments by the contractor until all informal and formal appeals processes have been completed.

(b) Nothing in this Paragraph shall apply to claims that the contractor suspects to be fraudulent.

(7) Refer claims it suspects to be fraudulent directly to the department for investigation.

(8) Provide a detailed explanation in writing to a provider for any adverse determination that would result in partial or full recoupment of a payment to the provider. The written notification provided for in this Paragraph shall include, at minimum, all of the following:

(a) The reason for the adverse determination.

(b) The specific medical criteria on which the adverse determination was based.

(c) An explanation of the provider's appeal rights.

(d) If applicable, an explanation of the appropriate reimbursement determined in accordance with the provisions of Paragraph (5) of this Subsection.

(9)(a) Limit records requests in a ninety-day period to not more than one percent of the number of claims filed by the provider for the specific service being reviewed in the previous state fiscal year, not to exceed two hundred records.

(b) The contractor shall allow a provider no less than forty-five days to comply with and respond to a record request.

(c) If the contractor can demonstrate a significant provider error rate relative to an audit of records, the contractor may make a request to the department to initiate an additional records request relative to the issue being reviewed for the purposes of further review and validation. The contractor shall not make the request to the department until the time period for the informal appeals process has expired, and the provider shall be given the opportunity to contest to the department the second records request.

(10) Utilize provider self-audits only if mutually agreed to by the contractor and provider.

(11) Schedule any onsite audits of a low-risk provider with advance notice of not less than ten business days and make a good-faith effort to establish a mutually agreed upon date and time.

(12) Publish on its Internet website department-approved issues for review. Information concerning such issues shall include, at minimum, the name and description of the issue, type of provider, review period, and applicable policy relative to the review.

(13) On a semiannual basis, develop, implement, and publish on its Internet website metrics related to its performance. Such metrics shall include but not be limited to the following:

(a) The number and type of issues reviewed.

(b) The number of medical records requested.

(c) The number of overpayments and underpayments identified by the contractor.

(d) The aggregate dollar amounts associated with identified overpayments and underpayments.

(e) The duration of audits from initiation to time of completion.

(f) The number of adverse determinations and the overturn rates of those determinations at each stage of the informal and formal appeal process.

(g) The number of informal and formal appeals filed by providers, categorized by disposition status.

(h) The contractor's compensation structure and dollar amount of compensation.

(14) Post on its Internet website its contract with the department for recovery audit services.

(15)(a) Perform a semiannual review of recovery audit issues and identify any potential opportunities for improvement and correction of medical assistance program policies, procedures, and infrastructure that would result in proactive and efficient minimization of improper payments.

(b) The contractor shall submit the reviews provided for in this Paragraph to the department and publish such reviews on its Internet website.

(16) At least semiannually, perform educational and training programs for providers that encompass all of the following:

(a) A recapitulation of audit results, common issues and problems, and mistakes identified through audits and reviews.

(b) A discussion of opportunities for improvement in provider performance with respect to claims billing and documentation.

(17)(a) Allow providers to submit in electronic format the records requested in association with an audit.

(b) If a provider must reproduce records manually because no electronic format is available, or because the contractor requests a nonelectronic format, the contractor shall make reasonable efforts to reimburse to the provider the cost of medical records reproduction consistent with the provisions of 42 CFR 476.78.

B. In any contract between the department and a recovery audit contractor, the payment or fee provided to the contractor for identification of Medicaid provider overpayments shall be equal to that provided for identification of Medicaid provider underpayments.

Acts 2014, No. 568, §1, eff. Aug. 15, 2014.



RS 46:440.15 - Healthcare provider appeals process

§440.15. Healthcare provider appeals process

A. A provider shall have a right to the informal and formal appeals processes for determinations made by the recovery audit contractor as provided in this Section.

B. The contractor shall establish an informal appeals process that conforms with all of the following guidelines:

(1) From the date of receipt of the initial findings letter by the contractor, there shall be an informal discussion and consultation period wherein the provider and contractor may communicate regarding any determinations for reasons including but not limited to policies, criteria, and program rules pertinent to the determination.

(2)(a) Within forty-five days of receipt of a notification of an adverse determination from the contractor, a provider shall have the right to request an informal hearing of such findings, or a portion thereof, with the contractor and the Medicaid program integrity division of the department by submitting a request in writing to the contractor.

(b) The informal hearing provided for in this Paragraph shall occur within thirty days of the provider's request.

(c) At the informal hearing, the provider shall have all of the following rights:

(i) The right to present information orally and in writing.

(ii) The right to present documents.

(iii) The right to have the department and the contractor address any inquiry the provider may make concerning the reason for the adverse determination.

(d) A provider may be represented by an attorney or authorized representative at the informal hearing if written notice of representation identifying the attorney or representative is submitted with the request for the informal hearing.

(3) The contractor and medical assistance program integrity division of the department shall issue a final decision related to the informal appeal to the provider within fifteen days of the closure of the appeal.

C. Within thirty days of the issuance of a final decision or determination pursuant to an informal appeal conducted in accordance with Subsection B of this Section, a provider may request an administrative appeal of the final decision by requesting a hearing before the health and hospitals section of the division of administrative law and providing a copy of the appeal to the Medicaid program integrity division of the department.

Acts 2014, No. 568, §1, eff. Aug. 15, 2014.



RS 46:440.16 - Contractor performance oversight; penalties; protections

§440.16. Contractor performance oversight; penalties; protections

A. If more than twenty-five percent of the contractor's adverse determinations are overturned on appeal in any six-month period, then the House Committee on Health and Welfare and the Senate Committee on Health and Welfare, jointly, shall hold an oversight hearing to evaluate the contractor's performance and provide the medical assistance program with direction related to corrective action plans and future reevaluation of performance.

B. The department shall, with input from healthcare providers and in accordance with the Administrative Procedure Act, promulgate rules relative to appropriate and inappropriate determinations by recovery audit contractors, and to establish penalties and sanctions to be associated with inappropriate determinations by those contractors.

C. If the department or the hearing officer in a formal appeal finds that the recovery audit contractor's determination was unreasonable, frivolous, or without merit, then the contractor shall reimburse to the provider the provider's costs associated with the appeals process.

Acts 2014, No. 568, §1, eff. Aug. 15, 2014.



RS 46:441 - Surviving spouse of public assistance recipients; retention of benefits received during month of death

PART VII. MISCELLANEOUS PROVISIONS

§441. Surviving spouse of public assistance recipients; retention of benefits received during month of death

A surviving spouse of a general assistance recipient is hereby authorized to receive and retain any financial assistance paid by the Department of Children and Family Services to or for the benefit of said recipient during the month of the death of said recipient, whether or not the check covering such assistance was actually received prior to the death of the recipient.

Acts 1962, No. 97, §1. Amended by Acts 1974, No. 670, §1; Acts 1978, No. 786, §6, eff. July 17, 1978.



RS 46:442 - Medicaid provider claims; period for filing

§442. Medicaid provider claims; period for filing

A. In administering the Medicaid program of this state, the Louisiana Department of Health shall not limit the period within which a healthcare provider may submit a claim for payment for a covered service rendered to a Medicaid program enrollee to less than three hundred sixty-five days from the date the service was provided.

B. In accordance with the applicable provisions of this Part and Part VI-A of this Chapter, if a payment for a claim is recouped by the department, a contractor of the department, or any other entity acting at the direction or under the authority of the department due to a determination by the department more than three hundred sixty-five days from the date the service was provided that the claim was improperly billed but the services were reasonable and necessary, the department shall ensure that the provider is afforded additional time to re-file a corrected claim for that portion of the amount recouped to the extent permitted by federal law.

Acts 2015, No. 21, §1; Acts 2016, No. 467, §1.



RS 46:443 - Exemption of income and resources

§443. Exemption of income and resources

The secretary of the Department of Children and Family Services and the secretary of the Louisiana Department of Health are hereby authorized to adopt income and resources exemption policies to the extent necessary to conform with the federal Economic Opportunity Act, any social security provision, and any other laws of congress to obtain federal block grant or matching funds for the state's public assistance program. Such income and resources exemption policies shall prevail in the event they conflict with R.S. 46:151, 153, 154, and 233.

Added by Acts 1965, No. 19, §1. Amended by Acts 1978, No. 786, §6, eff. July 17, 1978; Acts 1997, No. 1155, §1, eff. July 1, 1997.



RS 46:444 - Cooperation with administrative agencies relative to interchange of information

§444. Cooperation with administrative agencies relative to interchange of information

The Department of Children and Family Services is hereby authorized to provide for interchange of such information necessary in providing for work training experiences as required by Public Law 90-248, as the secretary of Health, Education and Welfare may require for federal matching purposes.

Added by Acts 1968, No. 167, §1. Amended by Acts 1978, No. 786, §6, eff. July 17, 1978.



RS 46:445 - Minor emancipated by marriage; nursing care benefits

§445. Minor emancipated by marriage; nursing care benefits

A minor emancipated by marriage shall not be ineligible, by reason of age alone, to apply for and receive nursing care benefits.

Added by Acts 1970, No. 347, §1.



RS 46:446 - Recovery of medical assistance payments; notice; pleadings; compromise; prescription; privilege for reimbursement of Medicaid payments

§446. Recovery of medical assistance payments; notice; pleadings; compromise; prescription; privilege for reimbursement of Medicaid payments

A. As used in this Section, the following terms have the meaning ascribed in this Subsection:

(1) "Department" means the Louisiana Department of Health.

(2) "Medicaid" means the medical assistance program provided for in Title XIX of the Social Security Act.

(3) "Medicaid managed care organization" means any private entity that contracts with the department to provide Medicaid benefits and services to enrollees of the Medicaid program.

B. When an injury has been sustained or an illness or death incurred by any person under circumstances creating in some third person or legal entity a legal liability or obligation to pay damages or compensation to that person or to his spouse, representative, or dependent, the department shall have a cause of action against such third party to recover the medical assistance payments the department has paid or is obligated to pay on behalf of the injured, ill, or deceased person in connection with the injury, illness, or death. The department, a Medicaid managed care organization, or both, may intervene in a suit filed by or on behalf of the injured, ill, or deceased person or his spouse, representative, or dependent against such third party to recover the medical assistance payments the department, Medicaid managed care organization, or each, has paid or is obligated to pay on behalf of the injured, ill, or deceased person in connection with said injury, illness, or death.

C. Any person or his spouse, representative, or dependent who files suit for the recovery of damages or compensation as the result of an injury, illness, or death for which medical assistance payments in whole or in part have been paid by the department, a Medicaid managed care organization, or both, for which the department, Medicaid managed care organization, or each, has an obligation to pay therefor, shall at the time suit is filed cause a copy of the petition to be served on the department, Medicaid managed care organization, or both, in the manner prescribed by Article 1313 of the Louisiana Code of Civil Procedure. Such person filing suit shall be responsible to the department, Medicaid managed care organization, or both, to the extent of the medical assistance payments received, interest, and attorney fees if he fails to have service made upon the department, Medicaid managed care organization, or both. Such person shall also be responsible to the department, Medicaid managed care organization, or both, if he compromises his claim without giving the department, Medicaid managed care organization, or both, written notice at least thirty days before the compromise is affected. This written notice shall include the name and date of birth of all injured or ill recipients and the name and address of the party or parties potentially liable for damages or compensation.

D. Pleadings filed on behalf of the department or Medicaid managed care organization shall be accompanied by an itemized statement of its monetary claim, and when accompanied by an affidavit to the correctness thereof to the best of the affiant's knowledge and belief, such itemized statement shall be accepted as prima facie proof of the amount, purpose, and necessity of such payments.

E. No compromise of any claim referred to in Subsections B and C of this Section shall be binding upon or affect the rights of the department or a Medicaid managed care organization against a third party if the department or Medicaid managed care organization has notified such third party in writing of the amount of its claim prior to the date the compromise settlement is made. The notice provided for herein may be directed to either the third party or his agent.

F. An intervention filed by the department or a Medicaid managed care organization as provided by Subsection B of this Section is not barred by prescription if it was not barred at the time the main demand was filed, provided such intervention is filed within ninety days of the date of service of the main demand upon the department.

G. The department and a Medicaid managed care organization shall have a privilege for the medical assistance payments made by the department or Medicaid managed care organization on behalf of an injured or ill Medicaid recipient on the amount payable to the injured recipient, his heirs, or legal representatives out of the total amount of any recovery or sum had, collected, or to be collected, whether by judgment, settlement, or compromise, from another person on account of such injuries, and on the amount payable by any insurance company under any contract providing for indemnity or compensation to the injured person. The privilege of an attorney shall have precedence over the privilege created under this Section.

H. The privilege created in Subsection G of this Section shall become effective if, prior to the payment of insurance proceeds, or to the payment of any judgment, settlement, or compromise on account of injuries, a written notice containing the name and address of the injured person, and if known, the name of the person alleged to be liable to the injured person on account of the injuries received, is mailed by the department, a Medicaid managed care organization, or an attorney or agent of either, by certified mail, return receipt requested, to the injured person, to his attorney, to the person alleged to be liable to the injured person on account of the injuries sustained, to any insurance carrier which has insured such person against liability, and to any insurance company obligated by contract to pay indemnity or compensation to the injured person. This privilege shall be effective against the persons given notice according to the provisions hereof, and shall not be defeated nor rendered ineffective as against the persons who have been given such notice, because of failure to give such notice to other persons named herein.

I. Any insurer, potentially liable third party, or other person who, having received notice in accordance with the provisions of this Section, pays over any monies subject to the privilege created herein to any injured person, or to the attorney, heirs, or legal representatives of any injured person, and any injured person, his legal representative, or attorney who receives monies subject to the privilege created in Subsection G of this Section shall be liable to the department, Medicaid managed care organization, or both, for the amount of the privilege not to exceed the amount paid by the insurer, potentially liable third party, or other person.

J. Nothing in this Section shall be construed to create any statutory lien or privilege on any life insurance proceeds or trust proceeds in favor of any third person.

Acts 1972, No. 411, §§1 to 5. Amended by Acts 1974, No. 362, §1; Acts 1978, No. 786, §6, eff. July 17, 1978; Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1997, No. 806, §1; Acts 1999, No. 1115, §1; Acts 2014, No. 824, §1.



RS 46:446.1 - Notice to department by insurance companies; payment of assigned claims; civil penalties

§446.1. Notice to department by insurance companies; payment of assigned claims; civil penalties

A.(1) Every person or entity authorized to issue a hospital or medical service contract or any insurance contract in the state of Louisiana, shall provide notice to the Louisiana Department of Health not later than thirty days prior to payment of any insurance claim, when such claim is clearly identified for services provided in a state facility or by a Medicaid provider pursuant to rules and regulations established by the secretary of the Louisiana Department of Health. Such notice is required so that the department may determine if any portion of such claims is duly payable to the state of Louisiana for services provided by the department to the insured and on whose behalf the state of Louisiana may be entitled to receive insurance benefits.

(2) Contracts subject to such notice provisions shall include but are not limited to employee welfare benefit plans, health and accident insurance policies, including liability and uninsured motorist provisions, group insurance plans, self insurance plans, and the Louisiana State Employees Uniform Group Benefits Program.

B. Information provided pursuant to Subsection A above shall be confidential, and subject to R.S. 46:56.

C. Upon notification by the department that all or any portion of such claims reported is duly payable to the state or a Medicaid provider, or subject to an assignment of benefits under R.S. 46:153(E), or subject to recovery under R.S. 46:446, payment shall be made to the department or Medicaid provider and the insured notified that payment of the claims has been assigned by the state of Louisiana for services rendered in a state facility or by a Medicaid provider.

D. Any person or entity who fails to provide required notification and assignment of benefits for any claim pursuant to this Section shall be liable for payment to the Louisiana Department of Health for any amounts which would otherwise have been paid under assignment. In addition, such person or entity shall be subject to civil penalties of ten percent of the amounts so payable, such penalties not to exceed five hundred dollars.

E. The penalties assessed by R.S. 22:1821 for failure to make timely payment of benefits shall not apply if the delay in such payment occurs as a result of compliance with the provisions of this Section.

Acts 1988, No. 697, §1, eff. July 15, 1988; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 46:446.2 - Third-party liability; acquisition of rights

§446.2. Third-party liability; acquisition of rights

A. For purposes of R.S. 46:446.2 through 446.5, "third party" shall mean health and accident insurers, group health plans as defined in §607(1) of the Employee Retirement Income Security Act of 1974, service benefit plans, hospital and medical service plans, health maintenance organizations, limited benefit health insurers, group blanket and franchise insurers, and state employee group benefits plan.

B. For purposes of R.S. 46:446.2 through 446.5, "department" shall mean the Louisiana Department of Health.

C. The state, through the department shall:

(1) Undertake all reasonable measures to ascertain the legal liability of third parties, including the collection of sufficient information to enable the department to pursue claims against such third parties. This information shall be collected at the time of any determination or redetermination of eligibility for Medicaid.

(2) Seek reimbursement for such assistance to the extent of such legal liability in any case where such a legal liability is found to exist after medical assistance has been made available on behalf of the individual and where the amount of reimbursement the department can reasonably expect to recover exceeds the cost of such recovery.

D. To the extent that payment for covered expenses has been made by Medicaid for health care items or services furnished to an individual, in any case where a third party has a legal liability to make payments, the state is deemed to have acquired the rights of the individual to payment by any other party for those health care items or services.

Acts 1995, No. 616, §1.



RS 46:446.3 - Prenatal or preventive pediatric care; payment and reimbursement

§446.3. Prenatal or preventive pediatric care; payment and reimbursement

In the case of prenatal or preventive pediatric care including early and periodic screening and diagnosis services paid by Medicaid, the department shall:

(1) Make payment for such service in accordance with the usual payment schedule for such services without regard to the liability of a third party for payment for such services.

(2) Seek reimbursement from such third party in accordance with R.S. 46:446.2(C)(2).

Acts 1995, No. 616, §1.



RS 46:446.4 - Payment for dependent children; reimbursement

§446.4. Payment for dependent children; reimbursement

In the case of any services covered by Medicaid which are provided to an individual on whose behalf child support enforcement is being carried out by the state, the department shall:

(1) Make payment for such service in accordance with the usual payment schedule under Medicaid for such services without regard to any third-party liability for payment for such services, if such third-party liability is derived through insurance or otherwise from the parent whose obligation to pay support is being enforced by such agency, if payment has not been made by such third party within thirty days after such services are furnished.

(2) Seek reimbursement from such third party in accordance with R.S. 46:446.2(C)(2).

Acts 1995, No. 616, §1.



RS 46:446.5 - Participating providers; furnishing of services; collection of fees

§446.5. Participating providers; furnishing of services; collection of fees

A. A person who furnishes services and is participating as a provider in the Medicaid program may not refuse to furnish services to an individual who is entitled to have payment made by Medicaid for the services the person furnishes because of a third party's potential liability for payment of the service.

B. In the case of an individual who is entitled to Medicaid with respect to a service for which a third party is liable for payment, the person furnishing the service may not seek to collect from the individual or any financially responsible relative or representative for that individual payment of an amount for that service if:

(1) The total of the amount of the liability of third parties for that service is at least equal to the amount payable for that service under Medicaid disregarding 42 U.S.C. 1396(o).

(2) The amount which exceeds the lesser of the amount which may be collected under Medicaid pursuant to 42 U.S.C. 1396(o) or the amount by which the amount payable for that service under Medicaid disregarding 42 U.S.C. 1396(o) exceeds the total of the amount of the liabilities of third parties for that service.

Acts 1995, No. 616, §1.



RS 46:446.6 - Definitions; requirements of health insurers for the Department of Health and Hospital's and health care provider's right to recover in Medicaid claims

§446.6. Definitions; requirements of health insurers for the right of the Louisiana Department of Health and of health care providers to recover in Medicaid claims

A. As used in this Section, the following words and phrases shall have the following meanings:

(1) "Department" means the Louisiana Department of Health.

(2) "Health insurer" means any insurance company or other entity who is authorized to transact and is currently transacting health insurance business in this state. Health insurers shall include self-insured plans, group health plans as defined in Section 607(1) of the Employee Retirement Income Security Act of 1974, service benefit plans, managed care organizations, pharmacy benefit managers, and any other parties that are, by statute, contract, or agreement, legally responsible for payment of a claim for a health care item or service.

B. As a condition of conducting business in Louisiana, health insurers shall:

(1) Provide, with respect to individuals who are eligible for, or are provided medical assistance under, the Louisiana Medical Assistance Program, Title XIX of the Social Security Act, upon the request of the department, information to determine during what period an individual, his spouse, or his dependents may be, or may have been, covered by a health insurer and the nature of coverage that is or was provided by the health insurer, including the name, address, and identifying number of the plan in a manner prescribed by the department.

(2) Accept the department's right of recovery and the Medicaid recipient's assignment to the department of any right to payment from the health insurer for an item or service for which payment has been made under the Louisiana Medical Assistance Program, Title XIX of the Social Security Act.

(3) Submit payment within ninety days to the department regarding a subrogation claim for payment for any health care item or service submitted no later than three years after the date of the provision of the health care item or service.

(4) Agree not to deny a claim submitted by the department or health care provider on the basis of the date of the submission of the claim, the type or format of the claim form, or the failure to present proper documentation at the point of sale which is the basis of the claim, if all of the following conditions apply:

(a) The health insurer receives all information needed to adjudicate the claim in a format, or on a form, which is standard to the health insurance industry, including but not limited to a UB 92 form, HCFA 1500 form, or a HIPAA complaint electronic transmission.

(b) The claim is for a service which meets the terms, conditions, limitations, and exclusions of the insurer's contract with the insured or with the insured's respective group.

(c) The claim is submitted by the department within a three-year period beginning on the date the item or service was furnished.

(d) Any action by the department to enforce its rights with respect to such claim is commenced within six years of the department's submission of such claim.

(5) Agree that the prevailing party in any legal action to enforce this Section is entitled to attorney fees as well as related collection fees and costs incurred in the enforcement of this Section.

(6) Notwithstanding the provisions of Subparagraph (4)(a) of this Subsection, agree not to deny claims submitted by the department due to a lack of preauthorization, unless review after the service has been rendered indicates that the service would have been deemed not to be medically necessary.

C. Health care providers shall have a right to recovery for the difference between the health insurer's original obligation for services provided to the insured and the amount the health care provider received from Medicaid, provided that the amount of the original obligation exceeds the amount paid by Medicaid.

D. The Louisiana Department of Health shall provide notice to each appropriate health care provider after payments are received from a health insurer. Notwithstanding any contractual prescriptive period for filing of claims by the health provider to the health insurer, reimbursement to the Louisiana Department of Health of monies paid erroneously under the Louisiana Medical Assistance Program under this Section shall constitute an admission of an obligation to the health care provider for the difference as described in Subsection C of this Section. An insurer shall only be liable for such payment if the provider files the claim with the insurer within sixty days of receipt of notice from the Louisiana Department of Health, and the claim meets the requirements of Paragraph (B)(4) of this Section. The health insurer shall pay any obligation on the claim within sixty days of the receipt of the claim.

E. No health insurer shall be liable for any payments under this Section that exceed the maximum benefits payable under the applicable insurance contract, regardless of whether such maximum was reached subsequent to the date that a claim described in Subsection D of this Section was originally submitted to Medicaid.

Acts 2007, No. 147, §1; Acts 2008, No. 517, §1; Acts 2014, No. 791, §17.



RS 46:447 - Revision of standard of need; aid to families with dependent children; general assistance

§447. Revision of standard of need; aid to families with dependent children; general assistance

A. The Louisiana Department of Health and the Department of Children and Family Services jointly shall revise the standard of need for the Aid to Families with Dependent Children program and the general assistance program each year, basing such standard on the Annual Update of the Poverty Income Guidelines published by the United States Department of Health and Human Services. The standard shall reflect the higher of the southern and national averages. The departments shall cause such revised standard to become effective on January first of each year.

B. Implementation of this provision shall be contingent on the Louisiana Department of Health and the Department of Children and Family Services certifying to the commissioner of the division of administration that the revision will not increase the total state dollar expenditure for the two departments.

Acts 1989, No. 722, §1.



RS 46:447.1 - Public assistance recipients; family planning education; contraceptives

§447.1. Public assistance recipients; family planning education; contraceptives

A.(1) Subject to the provisions of appropriation acts, the secretary of the Louisiana Department of Health shall establish a program to provide information to public assistance recipients regarding family planning, including information regarding abstinence, but excluding abortion. The secretary shall promulgate a list of contraceptive methods and devices that have been approved by the secretary based on their safety and effectiveness. Such list shall include long-term contraceptive methods, but shall not include abortifacients.

(2) Information regarding family planning, including the use of contraceptive methods and devices and abstinence, but excluding abortion, shall be disseminated in such a manner that is reasonably calculated to make the information easily accessible to such recipients and in accordance with the provisions of Subsection C herein. For those recipients who have contact with a case worker or other such person acting on behalf of the state, dissemination shall include but not be limited to a method whereby each such recipient is provided written information concerning the effective use of contraceptive methods and devices by the case worker or other appropriate person working with the recipient on behalf of the state.

(3) The secretary shall make the approved contraceptive methods and devices available to each public assistance recipient who is receiving aid to families with dependent children or who is receiving public assistance with the cost of medical care under the medical assistance program (Medicaid).

B. The program shall provide for examinations by health care providers for the health and safety of public assistance recipients who elect to avail themselves of or to practice forms of family planning approved and/or made available by the secretary. Any recipient of aid to families with dependent children or recipient of public assistance with the cost of medical care through the medical assistance program (Medicaid) who elects to avail himself or herself of the services or contraceptives offered under the program shall be provided with such an examination within fourteen days of his or her initial request. If his or her choice of family planning methods involves the use of contraceptives or requires the performance of medical procedures, excluding abortions, he or she shall be provided with his or her choice of approved contraceptive or given the opportunity to undergo the appropriate medical procedure within seven days of his or her request for the contraceptive or procedure.

C. The secretary of the Louisiana Department of Health shall provide specific written descriptions of the services available in the program established under this Section to all recipients of aid to families with dependent children and to all recipients of public assistance with the cost of medical care through the medical assistance program (Medicaid) at least semiannually through methods that may include direct mail to all such recipients.

D. The secretary of the Louisiana Department of Health shall adopt rules and regulations for the administration of the program established under this Section, including appropriate requirements and procedures for participants to receive prompt examinations by and consultations with health care providers in accordance with Subsection B herein.

E. The provisions of this Section shall be administered in accordance with R.S. 40:1299.34 and 1299.34.5.

Acts 1992, No. 932, §1.



RS 46:447.2 - Pregnant women and infants; access to health care; expansion of Medicaid eligibility

§447.2. Pregnant women and infants; access to health care; expansion of Medicaid eligibility

A. The legislature hereby finds and declares that:

(1) Early, high quality, comprehensive prenatal care is the most effective means for reducing the state's rate of infant mortality. Despite this finding, the legislature has determined that universal access to prenatal care has not been achieved in Louisiana.

(2) It is the intent of the legislature that certain pregnant women and infants, regardless of their economic status, geographic location, or ethnic background, have access to appropriate health care services.

B. The department shall amend the Medicaid state plan to provide for:

(1) Eligibility for Medicaid services for all pregnant women with an income of up to one hundred eighty-five percent of the federal poverty income guidelines.

(2) Eligibility criteria for Medicaid services for pregnant adolescents based on the income of the pregnant adolescent and not on the income of her parents.

(3) A program of care coordination for high risk pregnant women. The care coordination program shall include the following components:

(a) Manageable case loads, outcome evaluations, and home visitations.

(b) Risk assessments to identify priority needs and areas of the state.

(c) A full range of family services.

(d) Maximum utilization of federal matching funds through block grants and entitlement programs.

(e) The use of skilled professional and trained volunteers as part of community-based care coordination teams.

(f) Utilization of the private sector's resources or the establishment of public and private partnerships.

C. The department shall establish procedures to simplify the Medicaid eligibility process. At a minimum, these procedures shall include:

(1) A simplified application form on which applicants may provide all of the information necessary to determine eligibility for Medicaid.

(2) Provisions for receipt and initial processing of applications for medical assistance at locations which are frequented by persons likely to be eligible for services.

D. The department shall promulgate regulations requiring that all public health programs which render prenatal, postpartum, or infant health care services shall provide at a minimum for the following:

(1) Expanded or flex-time hours of operation so that health care services are available to pregnant women and children during evening and weekend hours.

(2) An initial appointment within two weeks of request and minimal waiting time to receive services after entering a health care facility.

(3) Procedures to assure that pregnant women are receiving and continue to receive prenatal services.

E. The department shall develop and implement:

(1) A program to enhance the courteous and professional delivery of health services through staff training and effective personnel recruitment and retention policies. This program shall include staff development programs to improve cultural sensitivity and interpersonal skills as well as training in providing specialized assistance to women who have low literacy skills or for whom English is a second language.

(2) A program to develop innovative recruitment techniques to enroll private providers in the Medicaid program.

F. The provisions of this Section shall not be implemented unless the department can finance the expansion through self-generated revenues.

Acts 1992, No. 790, §1.



RS 46:447.3 - In-hospital mental health care for adopted children; state's duty to furnish

§447.3. In-hospital mental health care for adopted children; state's duty to furnish

To the extent funds are appropriated by the legislature for such purpose, in all adoption subsidy agreements executed after September 1, 2001, involving a child in the custody of the Department of Children and Family Services, the state shall agree to provide acutely medically necessary in-hospital mental health treatment for that child until he reaches the age of majority, provided that the child is not eligible for, or has otherwise exhausted benefits under Medicaid, LaCHIP, or any contract of health and accident insurance or any health benefit plan. The burden of providing the appropriate documentation of the child's eligibility for medical benefits under this statute shall be upon the adoptive parents.

Acts 2001, No. 981, §1.



RS 46:448 - Emergency assistance information and referral

§448. Emergency assistance information and referral

A. As used in this Section:

(1) "Office of children and family services" shall mean the office of children and family services, Department of Children and Family Services, state of Louisiana.

(2) "Emergency assistance" shall mean any service, food, clothing, shelter, money grant, or any other assistance available to people who find their ability to obtain the necessities of life threatened by fire, flood, death, or other sudden and necessitous circumstances.

(3) "Governmental agency" shall mean any political subdivision department, office, agency, board, corporation, or other instrumentality funded in whole or in part by local, state, or federal funds that provides some form of emergency assistance in this state.

(4) "Private agency" shall mean any department, office, agency, board, corporation, or other instrumentality that provides some form of emergency assistance in this state, but shall not include any private agency that chooses not to take referrals or discriminates in their assistance on the grounds of race.

B. The office of children and family services shall gather through its local offices information on all governmental and private agencies in each parish as to the type of assistance each agency can and will provide and as to what eligibility requirements, if any, these agencies apply to their assistance.

C. The office of children and family services shall designate an office in each parish which will aid people seeking emergency assistance, either in person or by telephone, to identify what assistance, if any, the person can obtain. The office of children and family services shall publicize in each parish the availability of this information.

D. Each office will report at the end of each calendar year to the assistant secretary of the office of children and family services, the total number and type of emergency assistance requests it has received and the number and type of emergency assistance requests for which no agency provides assistance in that area. The reports shall be available to the public on request.

E. The services provided pursuant to this Section shall be funded from such monies as are already provided for the office of children and family services, and to this end, shall be deemed not to require additional personnel or appropriations.

Added by Acts 1979, No. 695, §1; Acts 2013, No. 220, §20, eff. June 11, 2013; Acts 2014, No. 791, §17.



RS 46:449 - Family responsibility program

§449. Family responsibility program

A. For purposes of this Section, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) "Department" shall mean the Louisiana Department of Health.

(2) "Recipient" shall mean any person receiving intermediate or skilled nursing care in the state of Louisiana and whose income and resources are insufficient to meet the costs of such care.

B. The department is hereby authorized to develop and implement a program of voluntary family responsibility which will recognize those alimentary obligations created by Civil Code Art. 229 et seq.

C. The department is authorized to enter into written agreements with the responsible relatives of recipients whereby such responsible relatives voluntarily agree to contribute to the cost of providing skilled or intermediate nursing care to any recipient who is a relative of such responsible party. Any funds paid pursuant to this provision shall be paid directly to the recipient or to the health care facility for the use and benefit of the designated recipient. Such funds shall first be applied to the personal needs and then to the medical needs of the recipient.

D. Any person making a contribution pursuant to this Section shall be entitled to a tax credit as provided in R.S. 47:297(F), provided that they have executed the necessary written agreement with the department.

E. The secretary of the department shall have the authority to promulgate rules and regulations necessary to administer the provisions of this Section. All such regulations shall be subject to the provisions of the Administrative Procedure Act.

Added by Acts 1983, No. 672, §1, eff. for taxable periods beginning after Dec. 31, 1982; Acts 2003, No. 420, §1, eff. June 18, 2003.



RS 46:450 - WIC Program; authorized vendor participation

§450. WIC Program; authorized vendor participation

A. Notwithstanding any other state laws or any rules or regulations promulgated by the Department of Children and Family Services, no applicant shall be prohibited from participating in the WIC Program as an authorized vendor based on:

(1) The location of the proposed retail food outlet unless the proposed retail food outlet is located less than one-fourth mile from another authorized vendor's retail food outlet.

(2) The price of the food package offered is below the median price charged by other vendors in that parish if the price of the food package offered by the authorized vendor is not more than ten percent above the authorized vendor's cost.

B. For purposes of this Section, the following terms shall have the following meanings:

(1) "WIC" means supplemental food and health program for pregnant, breastfeeding, or postpartum women, for up to six months; infants from birth to one year of age; and children, from one year of age to five years of age.

(2) "Vendor" means the owner and employees of any retail food outlet.

Acts 1987, No. 374, §1.



RS 46:450.1 - Electronic authorization and distribution of public assistance benefits and services

§450.1. Electronic authorization and distribution of public assistance benefits and services

A. The office of children and family services, Department of Children and Family Services, shall contract for the development and implementation of an electronic issuance system for the authorization and distribution of benefits and services provided by public assistance programs. Such programs shall include but not be limited to issuance of benefits and services of the food stamp program and the Family Independence Temporary Assistance Program (FITAP), and shall require that all recipients who participate in programs for which benefits and services are authorized and distributed through the system shall obtain benefits through such electronic issuance system, subject only to such exceptions as shall be necessary for the effective functioning of the program.

B. The contract program selected to provide the electronic issuance system shall include but not be limited to:

(1) An electronic reporting and inventory system that complies with federal and state reporting requirements.

(2) Plastic cards for program clients.

(3) Training of department personnel.

(4) Instruction of recipients in the use of the system.

(5) Instruction of retailers and other participants in the program in the use of the system.

(6) Provision, installation, and maintenance of automated teller machines, point of sale terminals, printers, and personal identification number "PIN" pads in the parish offices, in retail establishments which accept food stamps, and in other appropriate locations of participants in the program.

C. The contract program shall also:

(1) Provide merchants the option to utilize commercial point of sale terminals provided by a third-party processor to interface with the electronic benefits transfer provider selected by the department.

(2) Provide for reimbursement by the electronic benefits transfer provider selected by the department of any and all costs incurred by the merchant in the processing of benefits under the electronic issuance system for public assistance programs for telephone monthly service charges and supplies for retailers utilizing the state-provided EBT equipment.

(3) Provide that the cash back provisions of the electronic issuance system shall allow the merchant to charge the recipient reasonable and customary charges for the provision of cash back services.

D.(1) The program shall provide for and shall maximize participation of the federal government and of the private sector, particularly merchants and financial institutions who may provide access to the program, in the funding and implementation of the program.

(2) The program shall further provide for increased controls to reduce or prevent the fraudulent obtaining of public assistance benefits and services.

E. - H. Repealed by Acts 2000, 1st Ex. Sess., No. 120, §2, eff. April 19, 2000.

Acts 1990, No. 1050, §1, eff. July 27, 1990; Acts 1993, No. 900, §1, eff. June 23, 1993; Acts 1995, No. 685, §1, eff. June 21, 1995; Acts 1997, No. 860, §1; Acts 1997, No. 1483, §1; Acts 2000, 1st Ex. Sess., No. 120, §§1, 2, eff. April 19, 2000.

NOTE: Acts 1995, No. 685, §2 provides that the Act has retroactive application to December 1, 1994.



RS 46:450.2 - Vehicles engaged in providing nonemergency, nonambulance transportation; inspection

§450.2. Vehicles engaged in providing nonemergency, nonambulance transportation; inspection

A. The Louisiana Department of Health shall annually review vehicle inspection and insurance documents to ensure current compliance for all vehicles used by enrolled Medicaid transportation providers in providing nonemergency, nonambulance transportation services to Medicaid recipients. The department may inspect such vehicles at any time the department deems appropriate in accordance with rules developed pursuant to Subsection B of this Section.

B. The Louisiana Department of Health is authorized to adopt and promulgate rules, pursuant to the Administrative Procedure Act, regarding but not limited to inspection of vehicles, inspection decals issued by the department for display on vehicles, standardization of identification of such vehicles, uniformity of provider documents, mandatory liability insurance on vehicles, proof of ownership or lease of vehicles, signs on vehicles identifying the provider, and such other rules determined by the department to be necessary for the administration and enforcement of the utilization of only properly inspected and insured vehicles in the provision of nonemergency, nonambulance transportation services to Medicaid recipients.

C. Any provider described in Subsection A of this Section who violates any of the rules promulgated pursuant to Subsection B of this Section, or any requirement of any other applicable statute or rule while acting as a provider of nonemergency, nonambulance transportation services to Medicaid recipients shall be subject to civil fines to be assessed by the Louisiana Department of Health, in addition to any criminal penalties which may be applicable. The schedule of civil fines shall be as follows:

(1) Class A violations: Any provider found to have committed any of the following violations shall be subject to a civil fine of not more than two hundred fifty dollars for the first occurrence. For each subsequent offense, the fine shall be twice the amount of the original fine:

(a) Failure to maintain required insurance coverage.

(b) Use of an unauthorized vehicle to provide Medicaid transportation.

(c) Operation of a vehicle by an unauthorized driver in providing Medicaid transportation.

(d) Failure to report to law enforcement authorities a vehicular accident involving a vehicle used to provide Medicaid transportation.

(e) Failure to request or seek medical treatment for a client who is injured while being served by the provider.

(f) Physical, mental, verbal, or sexual abuse of a client.

(g) Operation of a vehicle in violation of any of the requirements of Title 32 of the Louisiana Revised Statutes of 1950, when such violation results in death or injury to a client.

(h) Operation of a vehicle in violation of any of the requirements of the rules promulgated pursuant to Subsection B of this Section when such violation results in death or injury to a client.

(i) Attempting to obtain a new client or maintain an existing client by offering illegal inducements to a prospective client, an existing client, or any other person.

(2) Class B violations: Any provider found to have committed any of the following violations shall be subject to a civil fine of not more than one hundred dollars for the first offense. For each subsequent offense, the fine shall be twice the amount of the original fine:

(a) Failure to report to the Louisiana Department of Health a vehicular accident involving a vehicle used to provide Medicaid transportation.

(b) Operation of a vehicle in a violation of any of the requirements of Title 32 of the Louisiana Revised Statutes of 1950, when such violation does not result in death or injury to a client.

(c) Operation of a vehicle used to provide Medicaid transportation in violation of any of the requirements of the rules promulgated pursuant to Subsection B of this Section when such violation does not result in death or injury to a client.

(d) Failure to provide the Louisiana Department of Health with documentation of required insurance coverage.

Acts 1993, No. 470, §1, eff. June 9, 1993; Acts 1997, No. 618, §1; Acts 1999, No. 1116, §1; Acts 2001, No. 614, §1.



RS 46:450.3 - WIC participants; homeless

§450.3. WIC participants; homeless

A. The office of public health within the Louisiana Department of Health shall adopt rules and regulations for the WIC program in accordance with the Administrative Procedure Act to provide nonperishable food items to women and children. Such rules shall provide for the distribution of WIC vouchers, in small quantities on a frequent basis, for food items that do not require refrigeration or storage to eligible WIC participants that have been identified by qualified organizations as being homeless. Such rules shall comply with requirements of federal laws and regulations in order to ensure receipt of federal funding for the program.

B. In accordance with the provisions of Subsection A, the following conditions shall apply:

(1) Participants shall receive vouchers weekly for quantities that may be consumed in such a time frame.

(2) Vouchers for such participants shall be redeemable for nonperishable food items, in accordance with state and federal law, if the participant does not have access to refrigeration or adequate storage.

(3) Only eligible WIC participants who have been identified by qualified organizations as homeless shall receive vouchers as provided in Paragraphs (1) and (2).

C. For purposes of this Section, the following terms shall have the following meanings:

(1) "Nonperishable food items" means food items that are not liable to spoil or decay, including but not limited to powdered food substances and freeze-dried food items.

(2) "Qualified organization" means any organization, association, corporation, coalition, confederation, company, business, alliance, establishment, enterprise, firm, club, league, lodge, order, fellowship, fraternity, brotherhood, union, society, group, governmental entity, or other similar body that has met the requirements set forth in rules of the Louisiana Department of Health for proper registration with the Vital Records Registry as an organization which may confirm the identity of displaced persons.

Acts 1993, No. 318, §1, eff. Jan. 1, 1994.

{{NOTE: SEE ACTS 1993, NO. 318, §2.}}



RS 46:450.4 - Community-based Family Center Program; pilot program; report; implementation

§450.4. Community-based Family Center Program; pilot program; report; implementation

A. The Louisiana Children's Trust Fund Board shall develop, implement, and administer a community-based family center which shall focus on a community-based, holistic approach to providing for the emotional, physical, and social needs of families to enable them to provide optimal learning environments for their children, particularly from birth to the age of four. Such learning environments shall focus on school readiness and early literacy. Such program shall include but not be limited to the following:

(1) Parenting classes.

(2) Developmentally appropriate programs to be held during parenting classes. Such programs shall focus on prekindergarten-age children, especially those who are four years of age or less.

(3) Support groups.

(4) Counseling.

(5) A resource library.

(6) Community resource and referral services.

(7) Home safety.

(8) Budgeting and family finances classes.

(9) Other services provided by public and private nonprofit agencies with the family center.

B.(1) The Louisiana Children's Trust Fund Board shall promulgate rules and regulations for the implementation of this Section.

(2) The Louisiana Children's Trust Fund Board shall establish criteria for persons to qualify for the services provided by a community-based family center. In developing the criteria, the board shall include the following socio-economic factors:

(a) Household income level or receipt of public assistance.

(b) Level of parental education.

(c) History of child neglect or child or spousal abuse within a family.

(d) Family history of alcohol or substance abuse.

(e) History of teenage pregnancy.

(f) Receipt of services from the Department of Children and Family Services as children in need of care or families in need of services.

(g) Eligibility to participate in the Louisiana Children's Health Insurance Program (LaCHIP).

C.(1) The Louisiana Children's Trust Fund Board shall develop a pilot program for a community-based family center in one or more parishes in the state if funds become available. The parish or parishes selected for the pilot program shall have high rates of teenage pregnancy, persons who receive public assistance, and juvenile delinquency and a demonstrated commitment to forming partnerships between local governments, nonprofit entities, and other organizations or individuals in the parish. The purpose of the pilot program is to determine the cost-effectiveness and the benefits and difficulties associated with implementing such a program on a statewide basis.

(2) The Louisiana Children's Trust Fund Board shall provide for the issuance of a request for proposals for a pilot program with an option for statewide implementation. Implementation of the pilot program shall begin by July 1, 2000. The pilot program shall be evaluated by the board after one year of operation.

D. The Louisiana Children's Trust Fund Board shall submit a written report on the pilot program including recommendations for statewide expansion and implementation of the program to the Children's Cabinet, the Senate Committee on Health and Welfare, and House Committee on Health and Welfare not later than January 15, 2001.

Acts 1999, No. 799, §1, eff. July 2, 1999.



RS 46:450.5 - Chronic kidney disease; evaluation; classification; criteria; healthcare coverage

§450.5. Chronic kidney disease; evaluation; classification; criteria; healthcare coverage

A. Any enrollee in Medicaid who is eligible for services and who has a diagnosis of diabetes or hypertension or who has a family history of kidney disease, shall be evaluated for kidney disease through routine clinical laboratory assessments of kidney function.

B. Any enrollee in Medicaid who is eligible for services and who has been diagnosed with diabetes or hypertension or who has a family history of kidney disease, and who has received a diagnosis of kidney disease shall be classified as a chronic kidney patient.

C. The diagnostic criteria which define chronic kidney disease (CKD) should be generally recognized clinical practice guidelines, which identify chronic kidney disease or its complications based on the presence of kidney damage and level of kidney function.

D. In keeping with the Louisiana Department of Health, Medicaid program's disease management program, patients receiving Medicaid benefits who are at risk for chronic kidney disease will be tracked regarding appropriate diagnostic testing. Medicaid providers will be educated and disease management strategies implemented in order to increase the rate of evaluation and treatment for chronic kidney disease according to accepted practice guidelines including:

(1) Managing risk factors, which prolong kidney function or delay progression to kidney replacement therapy.

(2) Managing risk factors for bone disease and cardiovascular disease associated with chronic kidney disease.

(3) Improving nutritional status of chronic kidney disease patients.

(4) Correcting anemia associated with chronic kidney disease.

Acts 2005, No. 124, §1.



RS 46:450.6 - Election of Chafee Option

§450.6. Election of Chafee Option

A. To the extent federal financial participation is available pursuant to an approved state Medicaid plan amendment, the Louisiana Department of Health shall exercise its option under 42 U.S.C. 1396a(10)(A)(ii)(XVII) to extend to independent foster care adolescents as defined by 42 U.S.C. 1396d(w)(1) who are not otherwise Medicaid eligible in accordance with such requirements as were in effect as of April 1, 2008, either: (1) an alternative benefits package authorized by 42 U.S.C. 1396u-7 as set forth in Subsection B of this Section; or (2) regular Medicaid benefits under the Medical Assistance Plan.

B. For purposes of Subsection A of this Section, the alternative benefits package may include:

(1) A high deductible private insurance policy.

(2) A health savings account.

(3) A program to educate recipients about health insurance.

C. The department shall have the authority to decide whether to provide either regular Medicaid benefits or the alternative benefits package as set forth in Subsection B of this Section to independent foster care adolescents.

D. The department shall promulgate rules and regulations to define the individual components of the alternative benefits package as set forth in Subsection B of this Section in accordance with the Administrative Procedure Act.

Acts 2008, No. 352, §1.



RS 46:451 - Repealed by Acts 1997, No. 1155, 3, eff. July 1, 1997.

§451. Repealed by Acts 1997, No. 1155, §3, eff. July 1, 1997.



RS 46:452 - Repealed by Acts 1997, No. 1155, 3, eff. July 1, 1997.

§452. Repealed by Acts 1997, No. 1155, §3, eff. July 1, 1997.



RS 46:453 - Repealed by Acts 1997, No. 1155, 3, eff. July 1, 1997.

§453. Repealed by Acts 1997, No. 1155, §3, eff. July 1, 1997.



RS 46:454 - Repealed by Acts 1997, No. 1155, 3, eff. July 1, 1997.

§454. Repealed by Acts 1997, No. 1155, §3, eff. July 1, 1997.



RS 46:455 - Repealed by Acts 1997, No. 1155, 3, eff. July 1, 1997.

§455. Repealed by Acts 1997, No. 1155, §3, eff. July 1, 1997.



RS 46:456 - Repealed by Acts 1997, No. 1155, 3, eff. July 1, 1997.

§456. Repealed by Acts 1997, No. 1155, §3, eff. July 1, 1997.



RS 46:457 - Repealed by Acts 1997, No. 1155, 3, eff. July 1, 1997.

§457. Repealed by Acts 1997, No. 1155, §3, eff. July 1, 1997.



RS 46:458 - Repealed by Acts 1997, No. 1155, 3, eff. July 1, 1997.

§458. Repealed by Acts 1997, No. 1155, §3, eff. July 1, 1997.



RS 46:459 - Repealed by Acts 1997, No. 1155, 3, eff. July 1, 1997.

§459. Repealed by Acts 1997, No. 1155, §3, eff. July 1, 1997.



RS 46:460 - Repealed by Acts 1997, No. 1155, §3, eff. July 1, 1997.

PART IX. WELFARE REFORM ACT OF 1995

§460. Repealed by Acts 1997, No. 1155, §3, eff. July 1, 1997.



RS 46:460.1 - Submission of quarterly reports to the legislature

§460.1. Submission of quarterly reports to the legislature

The Department of Children and Family Services shall submit copies of the federal quarterly ACF-196 and ACF-696 reports to the House and Senate Committees on Health and Welfare, the House Committee on Appropriations, and the Senate Committee on Finance at the time these reports are submitted to the federal government. Upon request, the department shall submit copies of any other report the legislature deems necessary.

Acts 2001, No. 918, §1.



RS 46:460.2 - Repealed by Acts 1997, No. 1155, 3, eff. July 1, 1997.

§460.2. Repealed by Acts 1997, No. 1155, §3, eff. July 1, 1997.



RS 46:460.3 - Adult basic education; literacy training; vocational educational training

§460.3. Adult basic education; literacy training; vocational educational training

To the extent allowed by federal law and notwithstanding any other state law, rule, or regulation to the contrary, adult basic education and literacy training shall be included in the definition of vocational educational training for purposes of calculating work participation rates under the Temporary Assistance for Needy Families programs. This law shall apply to any person receiving such education or training, regardless of the person's age. Any rule or regulation in conflict with this Section is hereby repealed.

Acts 2001, No. 926, §1.



RS 46:460.4 - Educational opportunities to promote self-sufficiency

§460.4. Educational opportunities to promote self-sufficiency

A. The legislature hereby finds that an employment-focused program has succeeded in reducing welfare rolls by focusing on the importance of work as a way of escaping poverty; education and employment can give welfare recipients the literacy, knowledge, and aptitudes to obtain and retain private career-path employment; that these programs retain their importance in reducing welfare dependency; that new federal legislation places an increased emphasis on employment and allows the combining of employment-related activities with educational activities; and that to the extent that they can be funded under the new federal welfare reform program without hindering the other federally recognized goals, they should be funded.

B. Repealed by Acts 2003, No. 58, §2.

C. Within this Section, "educational activities" refers to the following educational activities funded by the Department of Children and Family Services in the state 1995-96 Fiscal Year, but not countable towards the federal participation requirements of 42 U.S.C. 407 as amended in 1996:

(1) Courses for obtaining general equivalency degrees.

(2) Adult basic education and literacy training.

(3) Vocational-technical training.

D. The department shall report to the Senate and House Committees on Health and Welfare on or before August 15, 1997, and quarterly thereafter, regarding implementation of the provisions of this Section and to what extent the investment level shall be reached for the fiscal year.

E.(1) The provisions of this Section shall apply only to the extent permissible from federal TANF funds and uncommitted maintenance of effort funds the state is required to spend under TANF.

(2) The provisions of this Section shall also apply only to the extent that TANF and maintenance of effort funds are available and uncommitted for expenditure for other purposes by the department or by the legislature.

(3) Funds that have been received from the federal government shall be considered available and uncommitted provided the requisite approval for the expenditure of such funds under the provisions of R.S. 39:131 et seq. has not been obtained.

F. Nothing in this Section shall prohibit the legislature from appropriating state funds for the educational activities defined in this Section.

Acts 1997, No. 700, §1, eff. July 1, 1997; Acts 2003, No. 58, §§1 and 2.



RS 46:460.5 - Earned income disregards for certain TANF recipients

§460.5. Earned income disregards for certain TANF recipients

A. In order to promote self-sufficiency, the Department of Children and Family Services shall disregard a recipient's first six months of earnings up to nine hundred dollars of gross earnings per month in determining the amount of his household's benefit under Temporary Assistance for Needy Families, provided that such recipient is engaged in a work activity which has been approved by the department as part of his work participation requirement under TANF.

B. This provision shall apply to a household only one time.

C. Months in which a recipient receives the statutory earned income disregard pursuant to Subsection A of this Section shall not count toward the state twenty-four-month limit provided in R.S. 46:231.6(A)(1).

D. For purposes of this Section, "Temporary Assistance for Needy Families" or "TANF" means the federal block grant program established under the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, Public Law 104-193.

E. The department shall promulgate rules and regulations to implement the provisions of the earned income disregard program provided in Subsection A of this Section, in accordance with the Administrative Procedure Act.

Acts 1997, No. 733, §1, eff. July 1, 1997; Acts 1997, No. 859, §1, eff. July 10, 1997; Acts 1999, No. 572, §1, eff. July 1, 1999; Acts 2003, No. 58, §1; Acts 2004, No. 675, §1.



RS 46:460.6 - Individual development account

§460.6. Individual development account

A. For purposes of this Section, "individual development account" shall mean a financial account to be used for the purposes specified in this Section and established in the name of an individual account holder who is eligible for the individual development account program based on established income eligibility determination.

B. Notwithstanding any other provision of law to the contrary, a recipient may still receive TANF benefits while maintaining an individual development account which meets the following criteria:

(1)(a) Deposits shall only be made by the individual account holder, a nonprofit organization, an individual contributor, or the state on behalf of the individual.

(b) Total deposits into an individual development account over the life of the account shall not exceed six thousand dollars excluding interest.

(2) At any point in time, the balance of an individual development account shall not exceed six thousand dollars.

(3) The account holder may withdraw monies from an individual development account for the following purposes only:

(a) To pay his educational expenses incurred at an accredited institution of higher education.

(b) To pay his training costs incurred for a training program approved by the department.

(c) To pay for work-related clothing, tools, or equipment as approved by the department.

(d) For homeownership.

(e) For business capitalization.

(4) TANF monies may be deposited into this account, including but not limited to any matching funds that may be appropriated for that purpose.

C. The department shall ensure that there is a limitation of one individual development account per household.

D. An individual account holder who ceases to receive TANF program benefits may withdraw deposited monies from an individual development account for any purpose, except that the individual account holder shall comply with any restriction on the use of any monies deposited by a nonprofit organization or an individual contributor, or on the use of any state matching funds.

E. The department shall promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Section which shall include but not be limited to the following:

(1) The establishment and administration of the individual development account program.

(2) The criteria a nonprofit organization or an individual contributor shall satisfy before making a deposit to an individual development account.

(3) Penalties for fraud or abuse of any provision of this Section.

F. The department may administer an individual development account program as provided in this Section contingent upon the availability of funding to do so.

Acts 1997, No. 881, §1; Acts 2001, No. 1098, §1; Acts 2002, 1st Ex. Sess., No. 84, §1, eff. April 18, 2002; Acts 2013, No. 285, §1, eff. June 14, 2013.



RS 46:460.7 - Incentive Award Program; dropout reduction; teen pregnancy reduction

§460.7. Incentive Award Program; dropout reduction; teen pregnancy reduction

A. The Department of Children and Family Services in consultation with the Department of Education shall develop and implement a special program, the Incentive Award Program, whereby the governing authority of a parish and a parish school system may receive a financial award for reducing the teen pregnancy rate and dropout rate for the parish.

B. The department, in developing this program, shall:

(1) Develop and define the standards to be used to measure progress.

(2) Develop the procedure to be used to collect relevant data to be used to determine progress.

(3) Require that the data collected be compiled into an annual progress report which ranks each parish relative to the progress made by the parish in the relevant categories and provide for the delivery of said report to each school, parish governing authority, and parish school system in the state.

(4) Provide for the annual identification of at least ten parishes which have made the most significant progress in the past year and which will be eligible for the financial award.

C. Through the Incentive Award Program, the department shall provide a financial award to each of the ten parishes identified in the annual progress report which have demonstrated the most significant reduction in dropout rates, as defined by rule of the Department of Education, and in teen pregnancy rates as defined by rule of the Department of Children and Family Services. The financial award shall be distributed to such ten parish school systems. These awards may be expended by the parish school system to implement innovative community-based and school-based programs designed to further reduce the dropout rate and the teen pregnancy rate for the parish and for instructional enhancement programs.

D. No award shall be granted through the Incentive Award Program until such time as the state of Louisiana receives a financial bonus award from the federal government provided for in the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, which provides for awards to the five states that have demonstrated the largest net decrease in the rate of out-of-wedlock births.

Acts 1997, No. 510, §1.



RS 46:460.8 - TANF eligibility; teen parent living arrangements; work participation requirements; submission of waiver

§460.8. TANF eligibility; teen parent living arrangements; work participation requirements; submission of waiver

A.(1) Any recipient of Temporary Assistance for Needy Families Block Grant (TANF) benefits who is less than eighteen years of age, is not married, and is a custodial parent shall live in an approved adult-supervised living arrangement with his or her child, except when evidence is presented to a caseworker of the Department of Children and Family Services that the teen parent, or his or her child, has been subjected to emotional or physical abuse. If the caseworker determines that the teen parent, or his or her child, has been subjected to the abuse of an adult with whom they are living in a primary relationship and that under the circumstances the teen, and his or her child, would be safer living outside the present adult-supervised living arrangement, then the teen parent and child shall be allowed to live outside such living arrangement temporarily. If the teen parent leaves his or her such living arrangement, the caseworker shall monitor the teen's case no less frequently than once a month and shall assist the teen parent in locating another approved adult-supervised living arrangement, taking into consideration the needs and concerns of the teen parent and child. The teen parent shall be allowed to receive TANF benefits on behalf of himself or herself, and his or her child, while temporarily living outside an adult-supervised living arrangement as provided in this Subsection.

(2) Work-eligible, minor parents with children who have not yet received a high school diploma or equivalency shall attend school or related education classes designed to obtain a high school diploma or its equivalent. School attendance shall be the primary work activity for those minor parents who do not have a high school diploma or equivalency. These expectations shall become part of the recipient's Family Success Agreement. Minor parents who fail to participate in these activities are subject to sanction for non-participation and are considered to be out of compliance with a Family Success Agreement.

B. The secretary of the Department of Children and Family Services may temporarily exempt from the work participation requirements any female who is in a two-parent TANF family who presents sufficient evidence to support a claim that she has been incapable of maintaining a job or regularly reporting to her place of employment because she is a victim of domestic violence and has been forced to move into a shelter or another protective environment outside her home.

C. Repealed by Acts 2013, No. 285, §2, eff. June 14, 2013.

Acts 1997, No. 774, §1; Acts 2003, No. 58, §1; Acts 2013, No. 285, §2, eff. June 14, 2013.



RS 46:460.9 - Waivers for victims of domestic violence

§460.9. Waivers for victims of domestic violence

A. The secretary shall waive, for as long as necessary, pursuant to a determination of good cause, any public assistance program requirement that will create obstacles for a victim of domestic violence to escape a domestic violence situation, including but not limited to time limits on receipt of assistance, work, training or educational requirements, limitations of TANF requirements, residency requirements, and any other program requirements which will create obstacles for such victim to escape violence or penalize that victim for past, present, and potential for abuse. However, a victim of domestic violence shall develop a plan that specifies the necessary actions, goals, and services that may enable the victim to become free of a domestic violence situation. Such plan shall be made a component of the participant's Family Success Agreement.

B. Any information obtained pursuant to this Section regarding a victim of domestic violence shall be used solely for the purposes provided for in Subsection A of this Section or for referral to supportive services and shall not be released to any third party, including a governmental agency unless such agency is authorized to obtain such information by another provision of law.

Acts 1997, No. 1248, §2, eff. July 1, 1997; Acts 2003, No. 58, §1.



RS 46:460.10 - Drug testing for certain adult recipients of public assistance; legislative policy; procedures

§460.10. Drug testing for certain adult recipients of public assistance; legislative policy; procedures

A. The legislature hereby reaffirms the legitimate government function of promoting the safety and welfare of children and adults. The legislature declares that the best interests of a significant portion of the state's population are served by ensuring that they are free of the physical and mental impairments associated with drug dependence. The legislature further reaffirms its compelling interest in providing safeguards to eliminate the misappropriation of entitlement benefits. The legislature hereby directs the secretary of the Department of Children and Family Services in consultation with the secretary of the Louisiana Department of Health and the commissioner of administration to establish a mandatory drug testing program for certain adults in the Temporary Assistance for Needy Families Block Grant Program.

B. The secretary of the Department of Children and Family Services shall cause to be instituted a mandatory drug testing program for certain adult participants, to be determined by the secretary in consultation with the secretary of the Louisiana Department of Health and the commissioner of administration, in the Temporary Assistance for Needy Families Block Grant Program. No participant shall be tested if such testing is prohibited by federal law. No sanction shall be imposed on an adult participant if such sanction is prohibited by federal law. Such testing program shall provide procedural safeguards to ensure the protection of the constitutional rights of the program participants and provide that testing shall be done by state certified laboratories.

C. The required drug testing program shall require a participant to complete an education and rehabilitation program upon the initial identification of such participant as an illegal drug user verified by a positive test result as a prerequisite to continued receipt of benefits. Further, the drug testing program shall provide for the suspension of participation in such entitlement program for a participant subsequently identified by a verified positive test result as an illegal drug user; however, in no event shall participation in such entitlement program be suspended while the participant is taking part in the education and rehabilitation program or until an education and rehabilitation program is available to the participant. The secretary of the Department of Children and Family Services in conjunction with the secretary of the Louisiana Department of Health and the commissioner of administration shall provide a program of education and rehabilitation for participants so identified as illegal drug users. Such program shall include regulations governing the reentry of a suspended recipient into the entitlement program based on subsequent testing results and completion of education and rehabilitation programs. Such program shall also include the provision of inpatient services for any participant identified as an illegal drug user if it is determined that such inpatient services are necessary for successful rehabilitation.

D. The secretary of the Department of Children and Family Services in consultation with the secretary of the Louisiana Department of Health and the commissioner of administration shall promulgate rules and regulations to implement the provisions of this Section in accordance with the Administrative Procedure Act. Such rules and regulations shall provide that the cost of testing participants for the presence of illegal drugs and the treatment of such participants pursuant to the provisions of this Section shall be borne by the department or departments that grant the applicable public assistance.

E. The secretary shall prepare a written statistical report on the program and submit the report to the legislature on or before January 1, 1999 and annually thereafter.

Acts 1997, No. 1459, §1.

NOTE: ACTS 1997, NO. 1459, §4, PROVIDES FOR EFFECTIVENESS UPON ALLOCATION OF FUNDS.



RS 46:460.11 - REPEALED BY ACTS 1991, NO. 958, 3 AND ACTS 1991, NO. 1033, 3.

§460.11. REPEALED BY ACTS 1991, NO. 958, §3 AND ACTS 1991, NO. 1033, §3.



RS 46:460.21 - Fees in child protection cases

PART X. LEGAL FEES AND APPROVED EXPENSES

§460.21. Fees in child protection cases

A.(1) To the extent funds are appropriated by the legislature for such purpose, the state, through the Department of Children and Family Services, office of children and family services, shall pay legal fees and approved expenses arising out of the ad hoc representation of children or indigent parents, but not both, and curatorships in child protection proceedings. Such payments shall be made if legal services, corporations, and private attorneys are not otherwise paid for services in these child protection proceedings. If authorized pursuant to Subsection B of this Section, the department shall also pay mediator fees in child protection proceedings arising out of court referrals pursuant to Article 437 of the Children's Code. Payment for legal fees and approved expenses shall be made only for services, including appeals rendered pursuant to appointments under Children's Code Articles 607, 608, 643, 1016, 1023, 1042, 1136, and 1146 exclusively. Funds appropriated for this purpose shall not be used to supplant a court's prior levels of indigent defender representation.

(2) To facilitate more efficient and effective provision of counsel through salaried or contract attorney arrangements, the Department of Children and Family Services, office of children and family services is explicitly authorized to transfer funds appropriated pursuant to this Section for representation of children and for representation of indigent parents. This transfer of funds shall be guided by the goal of providing for a more efficient and effective statewide system of representation in child protection proceedings by July 1, 2012. The transfer of funds shall not be contingent upon designations for payment of ad hoc fees pursuant to Paragraphs (1) and (6) of this Subsection, or prior utilization patterns.

(3) For judicial districts not yet included or fully included in salaried or contract attorney arrangements as provided in Paragraph (2) of this Subsection, the Department of Children and Family Services, office of children and family services shall pay properly documented requests for legal fees and approved expenses and authorized mediator fees in date order of receipt pursuant to the provisions of Paragraph (1) of this Subsection, until appropriations for that fiscal year are exhausted. Subsequent fiscal year payments shall begin with any unpaid requests in date order of receipt including prior fiscal year requests. the Department of Children and Family Services, office of children and family services in collaboration with the Child Advocacy Program and the Louisiana Indigent Defense Assistance Board, or any successor to that board, shall advise courts concerning the establishment of salaried and contract attorney arrangements in their respective jurisdictions pursuant to Paragraph (2) of this Subsection.

(4) The department shall create a reserve at the beginning of each fiscal year from the funds appropriated pursuant to this Subsection for the payment of approved out-of-pocket expenses. Sixty days prior to the end of each fiscal year, any reserve over current and projected outstanding approved out-of-pocket expenses may be redirected for payment of fees as well as expenses. The amount of the reserve each year shall be based on an average of the last three fiscal year's percentage of approved expenses to total legal fees paid applied to the projected fiscal year obligation for fees and expenses.

(5) For the judicial districts not yet included or fully included in a salaried or contract attorney arrangement as provided in Paragraph (2) of this Subsection, the chief administrative judge of each district, juvenile, city, or parish court exercising juvenile jurisdiction in child protection proceedings pursuant to Children's Code Article 302 shall designate in writing whether counsel for the children or counsel for the indigent parents are to be paid pursuant to this Section. When necessary, due to special circumstances within a judicial district, the chief administrative judge may make separate designations for child in need of care and judicial certification for adoption proceedings. The designations made by the chief administrative judge of a court shall apply in all child protection proceedings before the court except:

(a) In all post-certification for adoption review hearings where parental rights to the child have been terminated and appeal rights have expired or been exhausted, counsel for the child not otherwise being paid for their services may be compensated pursuant to this Section.

(b) When in an individual case the district indigent defender office providing representation in child protection proceedings before the court has a conflict of interest in representing the party it generally represents in such proceedings (i.e., child or parent) and has committed to representing the opposite party in the case, the judge exercising juvenile jurisdiction in the case may invoke a special exception to the designation upon written notification to all counsel and the legal fee processing unit of the department of the conflict and the prospective effective date of the special exception.

(6) The department shall develop and disseminate to all courts exercising juvenile jurisdiction a form to be used to make the requisite designation for the payment of fees pursuant to Paragraph (1) of this Subsection. When a court fails or refuses to make a designation, the default designation shall be counsel for children for all child protection proceedings before the court. A court may change a designation only through a subsequent written designation by its chief administrative judge sent to the department which shall include the court's reasons for the change and a prospective effective date, which date shall be no less than fifteen days from the date mailed to the department. The subsequent designation shall apply to all counsel appointments made on or after its effective date.

(7) Should a court establish through a dependency mediation program involving a statistically significant percentage of its cases that the average length of children's foster care stays is shortened by at least twenty-five percent in mediated cases in contrast with non-mediated cases before the court, the court may apply to the Louisiana Supreme Court and the department for special authorization to approve mediator fees for payment pursuant to this Section. The Louisiana Supreme Court and the department shall develop standards for determining when a mediation program satisfies the threshold requirement. The Louisiana Supreme Court and the department shall grant the special authorization to the court if its mediation program meets the threshold requirement and otherwise enhances safety, permanency, and well-being outcomes for children. The department shall design forms to be used by mediators requesting payment of fees. Upon consultation with one another, the Louisiana Supreme Court or the department may also promulgate by court rule or regulation a uniform fee schedule for mediators requesting compensation pursuant to this Section.

B. As used in this Section, the following terms shall have the following meanings:

(1) "Ad hoc" means the case-by-case appointment of private or legal services corporation attorneys to represent children and indigent parents in child protection proceedings as contrasted with referrals for representation to the Indigent Defense Assistance Board, or any successor to that board, or the Child Advocacy Program of the Mental Health Advocacy Service.

(1.1) "Approved expenses" means the following expenses incurred pursuant to appointment under this Section: search costs in curatorship appointments, expert witness fees, mileage in excess of twenty miles per trip, routine law office expenses, such as long distance telephone or fax charges, photocopies, postage, and delivery charges, parking, and other expenses approved by the court and consistent with applicable state guidelines. The rate of reimbursement for mileage as well as expenses incurred by experts shall be in accordance with state travel regulations established by the division of administration.

(2) "Child protection proceedings" means child in need of care and judicial certification for adoption proceedings, including surrender proceedings, relating to children in the care of the office of children and family services.

(3) "Department" means the Department of Children and Family Services, office of children and services services.

(4) "Legal fees" includes fees for curatorship services as well as traditional legal services.

(5) "Legal services corporations" means those 501(c)(3) tax-exempt corporations, organized under the laws of the state, which are recipients of federal funding from the Legal Services Corporation (LSC).

(6) "Mediator" means an individual meeting the qualifications of Children's Code Article 439.

C. The department shall design forms to be used by attorneys requesting payment of legal fees and approved expenses and is specifically authorized to develop procedures and forms for facilitating electronic approval, submission, and payment of requests. The department shall not pay requests where none of the services invoiced have been rendered within the previous twelve months. The following conditions shall be satisfied and the following documents shall be received by the department before a request may be processed for payment:

(1) Completion by the attorney of a standardized attorney payment form approved by the court which shall include:

(a) The statutory authority for appointment and confirmation regarding the nature of the services provided, whether as counsel or as curator. Counsel services on behalf of absentee parents are not authorized for payment pursuant to this Section. When an attorney serves as curator and as counsel for a parent, the nature of the respective services must be clearly delineated in the attorney fee request form and detailed itemization of services. An attorney cannot be simultaneously serving as curator and as counsel for the same client.

(b) For curatorships, the court's finding that the parent is an absentee parent in accordance with Louisiana law.

(c) For counsel appointments on behalf of parents, the court's finding that the parent is indigent in accordance with Louisiana law.

(d) The presiding judge's approval of the attorney's request for payment shall be evidenced by the judge's signature on this form.

(e) A detailed itemization of the services provided shall accompany the form.

(f) Approved expenses shall be evidenced by an appropriate receipt or itemized log, including beginning and ending odometer readings showing total mileage when travel is required.

(g) The attorney shall certify that:

(i) He meets minimum qualifications for providing representation in child protection cases required by the state of Louisiana.

(ii) The statements contained in the form and required attachments are true and correct.

(iii) The services and expenses billed are reasonable and necessary and consistent with effective and efficient practice in child protection cases.

(iv) For representation of counsel on behalf of a parent, the parent is indigent in accordance with law.

(v) The attorney has received no compensation for the services or expenses described nor will he be receiving or eligible to receive such compensation from any other source.

(h) The judge shall determine based upon the attorney's certifications, upon the information contained within the form and supporting documentation, and upon his or her knowledge of the proceedings that the number of hours billed and expenses charged appear reasonable and necessary.

(2) For counsel appointments, completion of at least one discrete stage in the respective child protection proceedings unless the proceedings are dismissed at adjudication or earlier or the attorney was appointed to provide representation at the continued custody hearing only.

(a) If the proceedings are dismissed at adjudication or earlier, then the proceedings through such dismissal shall be deemed completion of a discrete stage.

(b) The discrete stages of child protection proceedings for purposes of this statute are as follows:

(i) All child in need of care proceedings through judgment of disposition.

(ii) Each six-month review period subsequent to judgment of disposition.

(iii) Judicial certification for adoption proceedings.

(iv) Each one-year period subsequent to a termination or surrender of parental rights until the children are permanently placed.

(3) In order to be reimbursed for legal fees and approved expenses, an attorney appointed to act as counsel during child in need of care proceedings shall provide representation during all subsequent stages of such proceedings except when an attorney has been appointed to provide representation at a continued custody hearing only, or when the court permits withdrawal upon a finding of specific extenuating circumstances justifying the withdrawal. Child in need of care proceedings include all child in need of care actions prior to adjudication, adjudication and disposition hearings, actions in support of such hearings, and all subsequent six-month review periods until the child is permanently placed, as defined in Children's Code Article 603(15), or judicial certification for adoption proceedings is instituted.

(4) The department is specifically authorized to suspend payment of requests which do not meet documentation requirements or which raise questions relative to the accuracy, validity, or compliance of requests with standards promulgated pursuant to recommendations of the multi-agency Task Force on Legal Representation in Child Protection Cases.

D. If an attorney requests payment of legal fees or approved expenses in excess of the standard rates set by Louisiana Supreme Court General Administrative Rule, Part G, Section 9, the presiding judge's approval of the attorney's request for payment shall be evidenced by a completed addendum to the standardized attorney payment form. The addendum shall be developed by the department and shall include at a minimum a satisfactory description and justification for the excess legal fees or approved expenses. The attorney shall submit the addendum to the department with the standardized attorney payment form to which it relates.

E. The department shall implement procedures for monitoring legal fees, mediation fees, and approved expenses charged against the state under this Section. A summary of the analysis shall be reported to the legislature on October first of each year with a summary of the legal fees, authorized mediation fees, and approved expenses for the immediately preceding fiscal year.

F. The department is authorized to promulgate and develop such rules and forms necessary to effect the provisions of this Section and as appropriate, to implement the recommendations of the multi-agency Task Force on Legal Representation in Child Protection Cases.

G. The provisions of this Section shall be repealed effective December 31, 2012, upon the payment of all outstanding requests for fees pursuant to Paragraph (A)(1) of this Section, made by attorneys for services through June 30, 2012. In the interim, the Department of Children and Family Services, office of children and family services, the Mental Health Advocacy Service, the Louisiana Indigent Defense Assistance Board, or any successor to that board, and the Louisiana Supreme Court working through the Task Force on Legal Representation in Child Protection Cases are charged with planning an orderly transition to a more efficient and effective statewide system of representation with necessary funding and appropriate programmatic and fiscal oversight vested in the Child Advocacy Program of the Mental Health Advocacy Service and the Indigent Defense Assistance Board, or any successor to that board.

Acts 1995, No. 807, §1, eff. June 27, 1995; Acts 1997, No. 389, §1, eff. July 1, 1997; Acts 2001, No. 997, §1, eff. Oct. 1, 2001; Acts 2004, No. 664, §1, eff. July 5, 2004; Acts 2006, No. 271, §4; Acts 2007, No. 95, §3; Acts 2011, No. 77, §1, eff. June 20, 2011.



RS 46:460.31 - Definitions

PART XI. MEDICAID MANAGED CARE PRESCRIPTION DRUG BENEFITS

§460.31. Definitions

As used in this Part, the following terms shall have the meaning ascribed to them in this Section unless the context clearly indicates otherwise:

(1) "Department" means the Louisiana Department of Health.

(2) "Managed care organization" shall have the same meaning as provided for that term in 42 CFR 438.2 and shall also mean any entity providing primary care case management services to Medicaid recipients pursuant to a contract with the department.

(3) "Medicaid" and "medical assistance program" mean the medical assistance program provided for in Title XIX of the Social Security Act.

(4) "Prepaid coordinated care network" means a private entity that contracts with the department to provide Medicaid benefits and services to enrollees of the Medicaid coordinated care program known as "Bayou Health" in exchange for a monthly prepaid capitated amount per member.

(5) "Primary care case management" means a system in which an entity contracts with the state to furnish case management services, which include but are not limited to the location, coordination, and monitoring of primary health care service to Medicaid beneficiaries.

(6) "Secretary" means the secretary of the Louisiana Department of Health.

Acts 2013, No. 312, §1, eff. Jan. 1, 2014.



RS 46:460.32 - Prepaid coordinated care networks; pharmaceutical and therapeutics committees

§460.32. Prepaid coordinated care networks; pharmaceutical and therapeutics committees

On or before January 1, 2014, each prepaid coordinated care network shall form a body to be designated as a "Pharmaceutical and Therapeutics Committee" which shall develop a drug formulary and preferred drug list for the prepaid coordinated care network. Each Pharmaceutical and Therapeutics Committee created pursuant to the provisions of this Section shall meet no less frequently than semiannually in Baton Rouge, Louisiana. Such meetings shall be open to the public and shall allow for public comment prior to voting by the committee on any change in the preferred drug list or formulary.

Acts 2013, No. 312, §1, eff. Jan. 1, 2014.



RS 46:460.33 - Prior authorization form; requirements

§460.33. Prior authorization form; requirements

A. All managed care organizations shall accept, in addition to any currently accepted facsimile and electronic prior authorization forms, a standard prior authorization form, not to exceed two pages, excluding guidelines or instructions, that has been duly promulgated by the department in accordance with the Administrative Procedure Act. A health care provider may submit the prior authorization form electronically if the managed care organization allows for submission of the form in this manner.

B. The department shall promulgate rules and regulations prior to January 1, 2014, that establish the form which shall be utilized by all managed care organizations. The department may consult with the managed care organizations as necessary in development of the prior authorization form.

Acts 2013, No. 312, §1, eff. Jan. 1, 2014.



RS 46:460.34 - Step therapy; fail first protocols; requirements

§460.34. Step therapy; fail first protocols; requirements

A. Each managed care organization that utilizes step therapy or fail first protocols shall comply with the provisions of this Section.

B. When medications for the treatment of any medical condition are restricted for use by a managed care organization by a step therapy or fail first protocol, the prescribing physician shall be provided with and have access to a clear and convenient process to expeditiously request an override of such restriction from the managed care organization. The managed care organization shall expeditiously grant an override of such restriction under any of the following circumstances:

(1) The prescribing physician can demonstrate to the managed care organization, based on sound clinical evidence, that the preferred treatment required under step therapy or fail first protocol has been ineffective in the treatment of the Medicaid enrollee's disease or medical condition.

(2) The prescribing physician can demonstrate to the managed care organization, based on sound clinical evidence, that the preferred treatment required under the step therapy or fail first protocol will be expected to be ineffective based on the known relevant physical or mental characteristics and medical history of the Medicaid enrollee and known characteristics of the drug regimen.

(3) The prescribing physician can demonstrate to the managed care organization, based on sound clinical evidence, that the preferred treatment required under the step therapy or fail first protocol will cause or will likely cause an adverse reaction or other physical harm to the Medicaid enrollee.

C. The duration of any step therapy or fail first protocol shall not be longer than the duration of action for the medication as described in the pharmacokinetics section of the package insert approved by the United States Food and Drug Administration when such treatment is demonstrated by the prescribing physician to be clinically ineffective.

Acts 2013, No. 312, §1, eff. Jan. 1, 2014.



RS 46:460.35 - Exemptions

§460.35. Exemptions

The provisions of this Part shall not apply to any entity that contracts with the department to provide fiscal intermediary services in processing claims of health care providers.

Acts 2013, No. 312, §1, eff. Jan. 1, 2014.



RS 46:460.36 - Pharmacy reimbursement by managed care organizations

§460.36. Pharmacy reimbursement by managed care organizations

A. Words and terms used in this Section shall have the following meanings:

(1) "Department" means the Louisiana Department of Health.

(2) "Legacy Medicaid rate" means the lesser of one of the following:

(a) The published Medicaid fee-for-service reimbursement rate for the combination of the ingredient cost and dispensing fee in use for the current approved Medicaid state plan in effect on the date of service.

(b) The usual and customary charge. This charge shall be the price the provider most frequently charges the general public for the same drug unless otherwise defined in the current approved Medicaid state plan in effect on the date of service.

(c) The pharmacy's submitted charge.

(3) "Local pharmacy" means any pharmacy, domiciled in at least one Louisiana parish that meets both of the following criteria:

(a) Contracts with the managed care organization or the managed care organization's contractor in its own name or through a pharmacy services administration organization and not under the authority of a group purchasing organization.

(b) Has fewer than ten retail outlets under its corporate umbrella.

B. A managed care organization may negotiate the ingredient cost reimbursement in its contracts with providers.

C. Any contract between the department and a managed care organization that includes provisions for pharmacy reimbursement shall provide for a reimbursement dispute process for local pharmacies.

(1) Such reimbursement dispute process shall, at a minimum, include the following elements:

(a) Final review authority shall be retained by the department or by a party agreed upon by the department, the Louisiana Association of Health Plans, and the Louisiana Independent Pharmacies Association.

(b) If the dispute results in a finding that reimbursement was unreasonable, the managed care organization shall be required to provide the pharmacy an increased reimbursement and shall update its maximum allowable cost list to reflect the increase.

(c) The department shall define reasonableness in relation to the contractual rate paid by the department to the managed care organization to manage pharmacy services in the medical assistance program.

(2) The department shall not amend any contract between itself and a managed care organization in order to comply with the requirements of this Subsection unless such amendment shall not increase the actuarially sound rate paid to the managed care organization as of March 1, 2015.

D. After June 15, 2016, no managed care organization shall pay a local pharmacy a per-prescription reimbursement at a rate less than the legacy Medicaid rate unless its contract with the department provides for a reimbursement dispute process as described in Subsection C of this Section.

E. The full cost of implementing and performing the provisions of this Section shall be the responsibility of the Louisiana Department of Health through a reallocation of existing budget resources of the department and not through additional appropriations.

Acts 2015, No. 399, §2.



RS 46:460.41 - Definitions

PART XII. CONTINUITY OF CARE FOR NEWBORNS ENROLLED IN

MEDICAID MANAGED CARE

§460.41. Definitions

As used in this Part, the following terms shall have the meaning ascribed to them in this Section unless the context clearly indicates otherwise:

(1) "Department" means the Louisiana Department of Health.

(2) "Health care provider" or "provider" means a physician licensed to practice medicine by the Louisiana State Board of Medical Examiners or other individual health care practitioner licensed, certified, or registered to perform specified health care services consistent with state law.

(3) "Managed care organization" shall have the same meaning as provided for that term in 42 CFR 438.2 and shall also mean any entity providing primary care case management services to Medicaid recipients pursuant to a contract with the department.

(4) "Medicaid" and "medical assistance program" mean the medical assistance program provided for in Title XIX of the Social Security Act.

Acts 2013, No. 311, §1.



RS 46:460.42 - Claims payment for care rendered to newborns; reporting

§460.42. Claims payment for care rendered to newborns; reporting

A. Each managed care organization shall compensate, at a minimum, ninety percent of the Medicaid fee-for-service rate in effect for each service coded as a primary care service rendered to a newborn Medicaid beneficiary within thirty days of the beneficiary's birth regardless of whether the Medicaid provider rendering the services is contracted with the managed care organization, but subject to the same requirements as a contracted provider.

B. On or before January 1, 2014, and annually thereafter, the department shall report to the House and Senate committees on health and welfare the incidence and causes of all re-hospitalizations of infants born premature at less than thirty-seven weeks gestational age and who are within the first six months of life.

Acts 2013, No. 311, §1.



RS 46:460.51 - Definitions

PART XIII. MEDICAID MANAGED CARE

SUBPART A. GENERAL PROVISIONS

§460.51. Definitions

As used in this Part, the following terms have the meaning ascribed in this Section unless the context clearly indicates otherwise:

(1) "Applicant" means a health care provider seeking to be approved or credentialed by a managed care organization to provide health care services to Medicaid enrollees.

(2) "Credentialing" or "recredentialing" means the process of assessing and validating the qualifications of health care providers applying to be approved by a managed care organization to provide health care services to Medicaid enrollees.

(3) "Department" means the Louisiana Department of Health.

(4) "Enrollee" means an individual who is enrolled in the Medicaid program.

(5) "Health care provider" or "provider" means a physician licensed to practice medicine by the Louisiana State Board of Medical Examiners or other individual health care practitioner licensed, certified, or registered to perform specified health care services consistent with state law.

(6) "Health care services" or "services" means the services, items, supplies, or drugs for the diagnosis, prevention, treatment, cure, or relief of a health condition, illness, injury, or disease.

(7) "Managed care organization" shall have the same definition as the term is defined by 42 CFR 438.2 and shall include any entity providing primary care case management services to Medicaid recipients pursuant to a contract with the department.

(8) "Prepaid Coordinated Care Network" means a private entity that contracts with the department to provide Medicaid benefits and services to Louisiana Medicaid Bayou Health Program enrollees in exchange for a monthly prepaid capitated amount per member.

(9) "Primary care case management" means a system under which an entity contracts with the state to furnish case management services that include but are not limited to the location, coordination, and monitoring of primary health care services to Medicaid beneficiaries.

(10) "Secretary" means the secretary of the Louisiana Department of Health.

(11) "Standardized information" means the customary universal data concerning an applicant's identity, education, and professional experience relative to a managed care organization's credentialing process including but not limited to name, address, telephone number, date of birth, social security number, educational background, state licensing board number, residency program, internship, specialty, subspecialty, fellowship, or certification by a regional or national health care or medical specialty college, association or society, prior and current place of employment, an adverse medical review panel opinion, a pending professional liability lawsuit, final disposition of a professional liability settlement or judgment, and information mandated by health insurance issuer accrediting organizations.

(12) "Verification" or "verification supporting statement" means the documentation confirming the information submitted by an applicant for a credentialing application from a specifically named entity or a regional, national, or general data depository providing primary source verification including but not limited to a college, university, medical school, teaching hospital, health care facility or institution, state licensing board, federal agency or department, professional liability insurer, or the National Practitioner Data Bank.

Acts 2013, No. 358, §1, eff. Jan. 1, 2014; Acts 2014, No. 791, §17; Acts 2015, No. 21, §1.



RS 46:460.52 - Exemptions

§460.52. Exemptions

The provisions of this Part shall not apply to any entity contracted with the Louisiana Department of Health to provide fiscal intermediary services in processing claims of the health care providers.

Acts 2013, No. 358, §1, eff. Jan. 1, 2014.



RS 46:460.61 - Provider credentialing

SUBPART B. PROVIDER CREDENTIALING

§460.61. Provider credentialing

A. Any managed care organization that requires a health care provider to be credentialed, recredentialed, or approved prior to rendering health care services to a Medicaid recipient shall complete a credentialing process within ninety days from the date on which the managed care organization has received all the information needed for credentialing, including the health care provider's correctly and fully completed application and attestations and all verifications or verification supporting statements required by the managed care organization to comply with accreditation requirements and generally accepted industry practices and provisions to obtain reasonable applicant-specific information relative to the particular or precise services proposed to be rendered by the applicant.

B.(1) Within thirty days of the date of receipt of an application, a managed care organization shall inform the applicant of all defects and reasons known at the time by the managed care organization in the event a submitted application is deemed to be not correctly and fully completed.

(2) A managed care organization shall inform the applicant in the event that any needed verification or a verification supporting statement has not been received within sixty days of the date of the managed care organization's request.

C. In order to establish uniformity in the submission of an applicant's standardized information to each managed care organization for which he may seek to provide health care services until submission of an applicant's standardized information in a paper format shall be superseded by a provider's required submission and a managed care organization's required acceptance by electronic submission, an applicant shall utilize and a managed care organization shall accept either of the following at the sole discretion of the managed care organization:

(1) The current version of the Louisiana Standardized Credentialing Application Form or its successor, as promulgated by the Department of Insurance.

(2) The current format used by the Council for Affordable Quality Healthcare (CAQH) or its successor.

Acts 2013, No. 358, §1, eff. Jan. 1, 2014.



RS 46:460.62 - Interim credentialing requirements

§460.62. Interim credentialing requirements

A. Under certain circumstances and when the provisions of this Subsection are met, a managed care organization contracting with a group of physicians that bills a managed care organization utilizing a group identification number, such as the group federal tax identification number or the group National Provider Identifier as set forth in 45 CFR 162.402 et seq., shall pay the contracted reimbursement rate of the physician group for covered health care services rendered by a new physician to the group without health care provider credentialing as described in this Subpart. This provision shall apply in either of the following circumstances:

(1) When the new physician has already been credentialed by the managed care organization, and the physician's credentialing is still active with the managed care organization.

(2) When the managed care organization has received the required credentialing application that is correctly and fully completed and information, including proof of active hospital privileges from the new physician, and the managed care organization has not notified the physician group that credentialing of the new physician has been denied.

B. A managed care organization shall comply with the provisions of Subsection A of this Section no later than thirty days after receipt of a written request from the physician group.

C. Compliance by a managed care organization with the provisions of Subsection A of this Section shall not be construed to mean that a physician has been credentialed by the managed care organization, or the managed care organization shall be required to list the physician in a directory of contracted physicians.

D. If, after compliance with Subsection A of this Section, a managed care organization completes the credentialing process on the new physician and determines the physician does not meet the managed care organization's credentialing requirements, the managed care organization may recover from the physician or the physician group an amount equal to the difference between appropriate payments for in-network benefits and out-of-network benefits, provided that the managed care organization has notified the applicant physician of the adverse determination and provided that the prepaid entity has initiated action regarding such recovery within thirty days of the adverse determination.

Acts 2013, No. 358, §1, eff. Jan. 1, 2014.



RS 46:460.63 - Physician participation; conditions for termination

§460.63. Physician participation; conditions for termination

A. With respect to credentialing of a physician whose license is in probationary status pursuant to action by the Louisiana State Board of Medical Examiners, no managed care organization shall terminate participation by that physician in the organization's provider network based solely upon the probationary status of his license or disqualify the physician from initial credentialing based solely upon the probationary status of his license.

B. No managed care organization shall terminate participation by a physician in the organization's provider network unless such action is taken pursuant to an established credentialing committee procedure.

Acts 2016, No. 250, §1.



RS 46:460.70 - Timely filing of claims

SUBPART C. CLAIM FILING AND PAYMENT

§460.70. Timely filing of claims

In accordance with the provisions of R.S. 46:442, the department shall not limit the period within which a provider may submit a claim for payment for a covered service rendered to an enrollee to less than three hundred sixty-five days from the date the service was provided. This prohibition on limiting the claim submission period to less than three hundred sixty-five days from the date of service shall apply relative to claims submitted directly to the department and to claims submitted to all of the following entities:

(1) A managed care organization.

(2) Any of the following entities as defined in 42 CFR 438.2:

(a) A prepaid ambulatory health plan.

(b) A prepaid inpatient health plan.

(c) A primary care case manager.

Acts 2015, No. 21, §1.



RS 46:460.71 - Claim payment information

§460.71. Claim payment information

A. Any claim payment to a provider by a managed care organization or by a fiscal agent or intermediary of the managed care organization shall be accompanied by an itemized accounting of the individual services represented on the claim that are included in the payment. This itemization shall include but shall not be limited to all of the following items:

(1) The patient or enrollee's name.

(2) The Medicaid health insurance claim number.

(3) The date of each service.

(4) The patient account number assigned by the provider.

(5) The Current Procedural Terminology code for each procedure, hereinafter referred to as "CPT code", including the amount allowed and any modifiers and units.

(6) The amount due from the patient that includes but is not limited to copayments and coinsurance or deductibles.

(7) The payment amount of reimbursement.

(8) Identification of the plan on whose behalf the payment is made.

B. If a managed care organization is a secondary payer, then the organization shall send, in addition to all information required by Subsection A of this Section, acknowledgment of payment as a secondary payer, the primary payer's coordination of benefits information, and the third-party liability carrier code.

C.(1) If the claim for payment is denied in whole or in part by the managed care organization or by a fiscal agent or intermediary of the organization, and the denial is remitted in the standard paper format, then the organization shall, in addition to providing all information required by Subsection A of this Section, include a claim denial reason code specific to each CPT code listed that matches or is equivalent to a code used by the state or its fiscal intermediary in the fee-for-service Medicaid program.

(2) If the claim for payment is denied in whole or in part by the managed care organization or by a fiscal agent or intermediary of the plan, and the denial is remitted electronically, then the organization shall, in addition to providing all information required by Subsection A of this Section, include an American National Standards Institute compliant reason and remark code and shall make available to the provider of the service a complimentary standard paper format remittance advice that contains a claim denial reason code specific to each CPT code listed that matches or is equivalent to a code used by the state or its fiscal intermediary in the fee-for-service Medicaid program.

D. Each CPT code listed on the approved Medicaid fee-for-service fee schedule shall be considered payable by each Medicaid managed care organization or a fiscal agent or intermediary of the organization.

Acts 2013, No. 358, §1, eff. Jan. 1, 2014.



RS 46:461 - POOR RELIEF

CHAPTER 4. POOR RELIEF

PART I. PARISH SUPPORT OF INFIRM PAUPERS

§461. Infirm, sick and disabled paupers

Parish governing authorities shall provide for the support of all infirm, sick and disabled paupers residing within the limits of their respective parishes except those who may reside in municipal corporations either exempt or partially exempt from parish taxation. Parish governing authorities shall adopt such measures as they deem just and necessary to ascertain the names, situation and condition of all infirm, sick and disabled paupers in order that they may provide for the entire support of the utterly destitute and helpless and for the partial support or assistance of others, according to their circumstances and condition.



RS 46:462 - Farm or home may be provided

§462. Farm or home may be provided

Parish governing authorities may buy or lease a farm or other home for the infirm, sick and disabled paupers residing within their respective parishes, and may make such arrangements and appoint such officials and agents, with such compensation as they may deem necessary for the proper management thereof and to make the farm or home wholly or in part self-sustaining.



RS 46:463 - Farms or manufactories recognized as public works

§463. Farms or manufactories recognized as public works

If parish governing authorities shall establish any farms or manufactories, or embark in any farming or manufacturing enterprises, to carry out the object of this Part, they shall be regarded and recognized as public works within the meaning of the law.



RS 46:464 - Persons eligible

§464. Persons eligible

No parish or parish official shall, at the public expense, support or aid any persons as paupers, except such as are infirm, sick or disabled.



RS 46:465 - Pauper fund appropriations

§465. Pauper fund appropriations

The amount to be appropriated as a pauper fund to carry out any and all purposes of this Part or under any and all other laws on the subject, shall be included in the estimate required to be made by parishes in estimating the taxes and expenditures for the purpose of fixing the amount of taxes to be assessed for the current year, as provided by law.

No debt shall be created against the parish beyond the amount appropriated and collected for the purpose with other current parish taxes.



RS 46:501 - Alms fund in certain parishes and cities

PART II. RELIEF OF DESTITUTE PERSONS IN

CERTAIN PARISHES AND CITIES

§501. Alms fund in certain parishes and cities

For the creation of an "alms fund" to care and provide for the poor, indigent and destitute persons of the parishes and cities, the governing authorities of those parishes of the state which contain a city of not less than twenty-five thousand nor more than one hundred thousand inhabitants, shall set aside ten percent of all fines and forfeitures of bonds in criminal cases collected by the district court for violations of the laws of the state and parish, while holding sessions in the parish. The cities having a population of not less than twenty-five thousand nor more than one hundred thousand inhabitants shall likewise set aside ten percent of all fines and forfeitures of bonds given in criminal cases, collected in and by the municipal court, which fines have been assessed for the infractions of municipal ordinances.



RS 46:502 - Parish governing authority to manage parish funds

§502. Parish governing authority to manage parish funds

The parish governing authority of the parish shall have the control and management of the funds set apart by the parish governing authorities in accordance with this Part.



RS 46:503 - City council to manage city funds

§503. City council to manage city funds

The city council of the cities shall have the control and management of the funds set apart as provided by this Part.



RS 46:504 - Investment of funds

§504. Investment of funds

The governing authority of the parish or city councils of the cities may draw from its treasury the sum to invest it for the account of the "alms fund", in interest bearing bonds of the United States, of the State of Louisiana, and of the bonds paving certificates or approved obligations of the parish or cities having control of the funds.



RS 46:505 - Fund not to exceed twenty five thousand dollars; yearly revenue to be expended

§505. Fund not to exceed twenty five thousand dollars; yearly revenue to be expended

After the fund set apart by the parish reaches twenty-five thousand dollars, and the fund set apart by the cities reaches twenty-five thousand dollars, the parish and cities shall thereafter no longer continue to set aside the pro rata part of the fines provided for in this Part, but the funds of twenty-five thousand dollars respectively shall be invested as set forth in this Part, and only the yearly interest or revenue shall be expended in carrying out the purpose of this Part.



RS 46:506 - Receipt of funds for benefit of alms fund; twenty five thousand dollars to be permanent fund

§506. Receipt of funds for benefit of alms fund; twenty five thousand dollars to be permanent fund

The governing authority or the city council of the respective parish or city may at any time receive funds or property of any character for the benefit of the alms fund; provided that the sum of twenty-five thousand dollars, which may be received and accumulated, from whatever sources, shall be retained as a permanent fund, the annual income alone being available for the use and purposes set forth in this Part.



RS 46:507 - Surplus revenue, transfers between parish and city

§507. Surplus revenue, transfers between parish and city

The governing authority of the parish, and the city council of the city, may first use or expend the income from the fund so provided for the poor, indigent and destitute of its particular jurisdiction, but in the event all of the annual revenue of the parish arising from the alms fund provided by this Part is not needed in the parish outside of the city, then, if the surplus is needed by the city for its poor, indigent and destitute, the parish shall pay over to the alms fund of the city that portion of its yearly revenue not needed by it during that year, and likewise if the city does not expend all of the revenues during any one year arising from its alms fund provided by this Part, it shall pay over the surplus left over from the year to the alms fund of the parish, if the poor, indigent and destitute of the parish stand in need thereof.



RS 46:508 - Parish and city may combine funds

§508. Parish and city may combine funds

The governing body of the parish and the city council of the city may combine their respective alms fund as a joint affair, and manage and control it in such manner and upon such conditions as the governing body of the parish, and the city council of the city, may agree upon.



RS 46:509 - Selection of charitable association for disbursement of funds

§509. Selection of charitable association for disbursement of funds

The governing body of the parish or the city council of the city, acting separately or together, may in their discretion, select one or more duly incorporated and well recognized charitable associations, which must be non-sectarian, to disburse the revenues arising from the respective alms funds of the parish and city.



RS 46:510 - Interest to be part of alms funds

§510. Interest to be part of alms funds

Any interest accruing from the funds of the alms funds while on deposit or otherwise, shall constitute a part of the fund.



RS 46:541 - Destitute persons over fifty with disabilities

PART III. DESTITUTE PERSONS OVER FIFTY WITH DISABILITIES

§541. Destitute persons over fifty with disabilities

Parish governing authorities may provide annually in their budget for residents of their respective parishes, who are over fifty years of age, who have had a physical disability from birth, who have never been convicted of any offense in the courts of this state, and who are in destitute and necessitous circumstances.

Acts 2014, No. 811, §24, eff. June 23, 2014.



RS 46:571 - Parish governing authority may pay funeral and burial expenses

PART IV. BURIAL EXPENSES

§571. Parish governing authority may pay funeral and burial expenses

The parish governing authorities may, when called upon by the proper authorities to do so, pay the actual burial expenses, not to exceed the cost of the service, of all paupers carried on the parochial list of paupers and whose deaths have been caused by natural causes. The state or any municipality or parish may establish a maximum amount which it shall pay for individual burial expenses.

Acts 1987, No. 55, §2, eff. June 8, 1987.



RS 46:572 - Repealed by Acts 1987, No. 55, 3, eff. June 8, 1987.

§572. Repealed by Acts 1987, No. 55, §3, eff. June 8, 1987.



RS 46:581 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

PART V. HOMELESS RELIEF PROJECT

§581. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 46:582 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§582. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 46:583 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§583. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 46:584 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§584. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 46:585 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§585. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 46:586 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§586. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 46:587 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§587. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 46:588 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§588. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 46:589 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§589. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 46:591 - Repealed by Acts 2001, No. 1185, 10, eff. July 1, 2002.

PART VI. HOMELESS TRUST FUND

§591. Repealed by Acts 2001, No. 1185, §10, eff. July 1, 2002.



RS 46:592 - Repealed by Acts 2001, No. 1185, 10, eff. July 1, 2002.

§592. Repealed by Acts 2001, No. 1185, §10, eff. July 1, 2002.



RS 46:593 - Repealed by Acts 2001, No. 1185, 10, eff. July 1, 2002.

§593. Repealed by Acts 2001, No. 1185, §10, eff. July 1, 2002.



RS 46:594 - Repealed by Acts 1997, No. 1116, 2.

§594. Repealed by Acts 1997, No. 1116, §2.



RS 46:595 - Repealed by Acts 1997, No. 1116, 2.

§595. Repealed by Acts 1997, No. 1116, §2.



RS 46:611 - STATE HOSPITAL BOARD

CHAPTER 5. STATE HOSPITAL BOARD

PART I. STATE HOSPITAL BOARD

§611. §§611 to 617 Repealed by Acts 1958, No. 38, §2



RS 46:651 - To 663 Repealed by Acts 1958, No. 32, 2; Acts 1958, No. 35, 2; Acts 1958, No. 38, 2

PART II. HOSPITAL AND HEALTH PLANNING DIVISION

§651. §§651 to 663 Repealed by Acts 1958, No. 32, §2; Acts 1958, No. 35, §2; Acts 1958, No. 38, §2



RS 46:663.1 - Repealed by Acts 1964, No. 170, 10

§663.1. §§663.1, 663.2 Repealed by Acts 1964, No. 170, §10



RS 46:664 - Repealed by Acts 1958, No. 38, 2

§664. Repealed by Acts 1958, No. 38, §2



RS 46:701 - Repealed by Acts 1997, No. 3, 8, eff. July 1, 1997.

§701. Repealed by Acts 1997, No. 3, §8, eff. July 1, 1997.



RS 46:702 - Repealed by Acts 1997, No. 3, 8, eff. July 1, 1997.

§702. Repealed by Acts 1997, No. 3, §8, eff. July 1, 1997.



RS 46:703 - Repealed by Acts 1997, No. 3, 8, eff. July 1, 1997.

§703. Repealed by Acts 1997, No. 3, §8, eff. July 1, 1997.



RS 46:704 - Repealed by Acts 1997, No. 3, 8, eff. July 1, 1997.

§704. Repealed by Acts 1997, No. 3, §8, eff. July 1, 1997.



RS 46:705 - Repealed by Acts 1997, No. 3, 8, eff. July 1, 1997.

§705. Repealed by Acts 1997, No. 3, §8, eff. July 1, 1997.



RS 46:706 - Repealed by Acts 1997, No. 3, 8, eff. July 1, 1997.

§706. Repealed by Acts 1997, No. 3, §8, eff. July 1, 1997.



RS 46:707 - Repealed by Acts 1997, No. 3, 8, eff. July 1, 1997.

§707. Repealed by Acts 1997, No. 3, §8, eff. July 1, 1997.



RS 46:708 - Repealed by Acts 1997, No. 3, 8, eff. July 1, 1997.

§708. Repealed by Acts 1997, No. 3, §8, eff. July 1, 1997.



RS 46:709 - Repealed by Acts 1997, No. 3, 8, eff. July 1, 1997.

§709. Repealed by Acts 1997, No. 3, §8, eff. July 1, 1997.



RS 46:710 - REPEALED BY ACTS 1992, NO. 807, 1.

§710. REPEALED BY ACTS 1992, NO. 807, §1.



RS 46:751 - Repealed by Acts 1997, No. 3, 8, eff. July 1, 1997.

§751. Repealed by Acts 1997, No. 3, §8, eff. July 1, 1997.



RS 46:752 - Repealed by Acts 1997, No. 3, 8, eff. July 1, 1997.

§752. Repealed by Acts 1997, No. 3, §8, eff. July 1, 1997.



RS 46:753 - Repealed by Acts 1997, No. 3, 8, eff. July 1, 1997.

§753. Repealed by Acts 1997, No. 3, §8, eff. July 1, 1997.



RS 46:754 - Repealed by Acts 1997, No. 3, 8, eff. July 1, 1997.

§754. Repealed by Acts 1997, No. 3, §8, eff. July 1, 1997.



RS 46:755 - Repealed by Acts 1997, No. 3, 8, eff. July 1, 1997.

§755. Repealed by Acts 1997, No. 3, §8, eff. July 1, 1997.



RS 46:756 - Repealed by Acts 1997, No. 3, 8, eff. July 1, 1997.

§756. Repealed by Acts 1997, No. 3, §8, eff. July 1, 1997.



RS 46:757 - Repealed by Acts 1997, No. 3, 8, eff. July 1, 1997.

§757. Repealed by Acts 1997, No. 3, §8, eff. July 1, 1997.



RS 46:758 - Repealed by Acts 1997, No. 3, 8, eff. July 1, 1997.

§758. Repealed by Acts 1997, No. 3, §8, eff. July 1, 1997.



RS 46:759 - Repealed by Acts 1997, No. 3, 8, eff. July 1, 1997.

§759. Repealed by Acts 1997, No. 3, §8, eff. July 1, 1997.



RS 46:760 - Repealed by Acts 1997, No. 3, 8, eff. July 1, 1997.

§760. Repealed by Acts 1997, No. 3, §8, eff. July 1, 1997.



RS 46:761 - Repealed by Acts 1997, No. 3, 8, eff. July 1, 1997.

§761. Repealed by Acts 1997, No. 3, §8, eff. July 1, 1997.



RS 46:762 - Repealed by Acts 1997, No. 3, 8, eff. July 1, 1997.

§762. Repealed by Acts 1997, No. 3, §8, eff. July 1, 1997.



RS 46:763 - Repealed by Acts 1997, No. 3, 8, eff. July 1, 1997.

§763. Repealed by Acts 1997, No. 3, §8, eff. July 1, 1997.



RS 46:764 - Repealed by Acts 1997, No. 3, 8, eff. July 1, 1997.

§764. Repealed by Acts 1997, No. 3, §8, eff. July 1, 1997.



RS 46:765 - Repealed by Acts 1997, No. 3, 8, eff. July 1, 1997.

§765. Repealed by Acts 1997, No. 3, §8, eff. July 1, 1997.



RS 46:766 - Repealed by Acts 1997, No. 3, 8, eff. July 1, 1997.

§766. Repealed by Acts 1997, No. 3, §8, eff. July 1, 1997.



RS 46:767 - Repealed by Acts 1997, No. 3, 8, eff. July 1, 1997.

§767. Repealed by Acts 1997, No. 3, §8, eff. July 1, 1997.



RS 46:768 - Repealed by Acts 1997, No. 3, 8, eff. July 1, 1997.

§768. Repealed by Acts 1997, No. 3, §8, eff. July 1, 1997.



RS 46:769 - Repealed by Acts 1997, No. 3, 8, eff. July 1, 1997.

§769. Repealed by Acts 1997, No. 3, §8, eff. July 1, 1997.



RS 46:770 - Repealed by Acts 1997, No. 3, 8, eff. July 1, 1997.

§770. Repealed by Acts 1997, No. 3, §8, eff. July 1, 1997.



RS 46:771 - Repealed by Acts 1997, No. 3, 8, eff. July 1, 1997.

§771. Repealed by Acts 1997, No. 3, §8, eff. July 1, 1997.



RS 46:772 - Repealed by Acts 1997, No. 3, 8, eff. July 1, 1997.

§772. Repealed by Acts 1997, No. 3, §8, eff. July 1, 1997.



RS 46:773 - Repealed by Acts 1997, No. 3, 8, eff. July 1, 1997.

§773. Repealed by Acts 1997, No. 3, §8, eff. July 1, 1997.



RS 46:774 - Repealed by Acts 1997, No. 3, 8, eff. July 1, 1997.

§774. Repealed by Acts 1997, No. 3, §8, eff. July 1, 1997.



RS 46:775 - Repealed by Acts 1997, No. 3, 8, eff. July 1, 1997.

§775. Repealed by Acts 1997, No. 3, §8, eff. July 1, 1997.



RS 46:776 - Repealed by Acts 1997, No. 3, 8, eff. July 1, 1997.

§776. Repealed by Acts 1997, No. 3, §8, eff. July 1, 1997.



RS 46:811 - Repealed by Acts 2005, No. 487, §2, eff. July 12, 2005.

PART III. BIOMEDICAL RESEARCH AND DEVELOPMENT PARK

§811. Repealed by Acts 2005, No. 487, §2, eff. July 12, 2005.



RS 46:812 - Repealed by Acts 2005, No. 487, §2, eff. July 12, 2005.

§812. Repealed by Acts 2005, No. 487, §2, eff. July 12, 2005.



RS 46:813 - Repealed by Acts 2005, No. 487, §2, eff. July 12, 2005.

§813. Repealed by Acts 2005, No. 487, §2, eff. July 12, 2005.



RS 46:813.1 - Repealed by Acts 2005, No. 487, §2, eff. July 12, 2005.

§813.1. Repealed by Acts 2005, No. 487, §2, eff. July 12, 2005.



RS 46:814 - Repealed by Acts 2001, No. 1183, 3.

§814. Repealed by Acts 2001, No. 1183, §3.



RS 46:815 - To 818 Repealed by Acts 1958, No. 36, 2

§815. §§815 to 818 Repealed by Acts 1958, No. 36, §2



RS 46:831 - Repealed by Acts 1958, No. 36, 2

PART IIIA. LAKE CHARLES CHARITY HOSPITAL

§831. Repealed by Acts 1958, No. 36, §2



RS 46:851 - To 856 Repealed by Acts 1958, No. 114, 2

PART IV. HOT WELLS HOSPITAL

§851. §§851 to 856 Repealed by Acts 1958, No. 114, §2



RS 46:891 - To 897 Repealed by Acts 1976, No. 470, 3

PART V. CONFEDERATE MEMORIAL MEDICAL

CENTER AT SHREVEPORT

§891. §§891 to 897 Repealed by Acts 1976, No. 470, §3



RS 46:921 - Report on patient by hospital to doctor

PART VI. GENERAL PROVISIONS

§921. Report on patient by hospital to doctor

The superintendents of all charity hospitals and other hospitals having contracts with the State of Louisiana for the care and treatment of indigents, are hereby authorized and directed to furnish to the doctor who refers the patient to such institution, a report on such patient, showing the diagnosis, laboratory and X-ray findings, and treatment prescribed, when such patient is discharged from such institution.



RS 46:922 - Stipends received by interns and residents

§922. Stipends received by interns and residents

Any funds paid to any graduate of a recognized medical school or college who is serving as an intern or resident at any charity hospital of this state shall be deemed to be stipends granted for the purpose of furthering the education and training of the recipient; provided, however, that no funds in excess of three hundred dollars per month multiplied by the number of months in a taxable year shall be deemed to be a stipend.

Added by Acts 1972, No. 581, §1.



RS 46:923 - Rape crisis treatment services

§923. Rape crisis treatment services

A. Each state owned and operated medical acute care hospital in the state shall establish, operate, and maintain a rape crisis treatment services program. The director of the bureau of women within the Louisiana Department of Health shall be responsible for the coordination of the rape crisis treatment services program in each hospital, including the training of personnel necessary to carry out the provisions of this Section.

B. Each state owned and operated medical acute care hospital shall have a rape counselor or a system of rape counseling designed to insure that the needs of rape victims are met.

C. There shall be assigned to each rape crisis treatment services program a sufficient number of registered staff nurses to assure that a nurse is designated to be on call at all times.

D. A physician on the staff of each hospital shall be designated to be on call to provide rape treatment services on a twenty-four hour basis.

E. The secretary of the Louisiana Department of Health shall promulgate rules and regulations for the provision of rape treatment services in accordance with generally accepted rape treatment practices and the Administrative Procedure Act.

F. Each rape services treatment program shall develop links with other providers of services to rape victims in the community.

Added by Acts 1979, No. 784, §1. Acts 1984, No. 217, §1.



RS 46:924 - AIDS treatment services

§924. AIDS treatment services

A. Each state-owned and operated medical acute care hospital in the state shall establish, operate, and maintain an AIDS testing and treatment services program to the extent and level provided by funds appropriated by the legislature.

B. Each state-owned and operated medical acute care hospital shall have an AIDS counselor or a system of AIDS counseling designed to insure that the needs of the patient are met.

C. The secretary of the Louisiana Department of Health shall promulgate rules and regulations for the provision of AIDS testing and treatment services in accordance with generally accepted AIDS testing and treatment practices and the Administrative Procedure Act.

D. Each AIDS testing and treatment services program shall develop links with other providers of services to AIDS patients in the community.

Acts 1991, No. 634, §1.



RS 46:925 - Scholarships to listed nursing schools

PART VII. NURSING SCHOLARSHIPS

§925. Scholarships to listed nursing schools

A. The office of Charity Hospital of Louisiana at New Orleans in the Louisiana Department of Health, hereinafter referred to as the office, shall establish and administer a nursing scholarship program for the purpose of increasing the educational opportunities available to nursing students who will practice nursing at Charity Hospital of Louisiana at New Orleans. The office shall award a scholarship to each nursing student studying nursing at the Charity Hospital School of Nursing or at the Louisiana State University School of Nursing, the Southeastern State University School of Nursing, Northwestern State University School of Nursing, Northeast Louisiana University School of Nursing, Louisiana State University at Alexandria School of Nursing, Louisiana State University at Eunice School of Nursing, University of Southwestern Louisiana School of Nursing, or McNeese State University School of Nursing, who contracts to practice nursing as provided in this Part. Each scholarship shall be awarded for the purpose of defraying the costs of tuition and other related expenses and costs for attendance at any of the nursing schools.

B. The program established under the provisions of this Part shall be funded with funds specifically appropriated therefor to the office.

Added by Acts 1981, No. 931, §1.



RS 46:926 - Scholarships; amount

§926. Scholarships; amount

The amount of each scholarship granted pursuant to this Part shall not exceed three hundred dollars per month for every month of attendance at Charity Hospital School of Nursing or the Louisiana State University School of Nursing, the Southeastern State University School of Nursing, Northwestern State University School of Nursing, Northeast Louisiana University School of Nursing, Louisiana State University at Alexandria School of Nursing, Louisiana State University at Eunice School of Nursing, University of Southwestern Louisiana School of Nursing, or McNeese State University School of Nursing commencing with the junior year of study for a period not to exceed twenty-four months.

Added by Acts 1981, No. 931, §1.



RS 46:927 - Eligibility; applications

§927. Eligibility; applications

A. Any person who is engaged in the study of nursing at Charity Hospital School of Nursing or the Louisiana State University School of Nursing, the Southeastern State University School of Nursing, Northwestern State University School of Nursing, Northeast Louisiana University School of Nursing, Louisiana State University at Alexandria School of Nursing, Louisiana State University at Eunice School of Nursing, University of Southwestern Louisiana School of Nursing, or McNeese State University School of Nursing and who intends to practice nursing at Charity Hospital of Louisiana at New Orleans shall be eligible to apply to the office for a scholarship in accordance with the provisions of this Part prior to the beginning of his junior year.

B. Each application shall be in writing and in such form as the office may require. It shall contain a written statement of the applicant that he intends to practice nursing at Charity Hospital of Louisiana at New Orleans if he receives a scholarship.

Added by Acts 1981, No. 931, §1.



RS 46:928 - Application consideration; notification; issuance of warrant

§928. Application consideration; notification; issuance of warrant

A. The office shall receive, consider, evaluate, and allow or disallow each application for a scholarship authorized by this Part. The office shall notify each applicant selected to receive a scholarship of his selection and shall also notify the dean of the Charity Hospital School of Nursing or the Louisiana State University School of Nursing, the Southeastern State University School of Nursing, Northwestern State University School of Nursing, Northeast Louisiana University School of Nursing, Louisiana State University at Alexandria School of Nursing, Louisiana State University at Eunice School of Nursing, University of Southwestern Louisiana School of Nursing, or McNeese State University School of Nursing.

B. Funds for the scholarships awarded as herein provided shall be issued by the office to the dean of the Charity Hospital School of Nursing upon the warrant of the assistant secretary of the office of Charity Hospital of Louisiana at New Orleans for the amount fixed in the warrant and shall be payable to the scholarship recipient designated thereon. Said warrant, upon presentation, shall be paid by the appropriate office out of funds appropriated for the purpose.

Added by Acts 1981, No. 931, §1.



RS 46:929 - Contract for scholarship; contingent

§929. Contract for scholarship; contingent

Any applicant selected by the office to receive a scholarship shall enter into a contract with the office, which shall be deemed a contract formed within the state of Louisiana, agreeing to the terms and conditions upon which the scholarship shall be granted to the applicant. The contract shall include such terms and provisions as will execute the full purpose and intent of this nursing scholarship program, including the purpose of providing nurses who will practice nursing at Charity Hospital of Louisiana at New Orleans. The form of the contract shall be prepared and approved by the attorney general of this state. The assistant secretary shall sign the contract, and the applicant shall likewise sign it. The office shall preserve and maintain the contract until such time as the terms thereof are met or satisfied; a duplicate copy shall be transmitted to the applicant and to the nursing school.

Added by Acts 1981, No. 931, §1.



RS 46:930 - Return to practice; failure to comply; remittance; death cancellation; disability; waivers

§930. Return to practice; failure to comply; remittance; death cancellation; disability; waivers

A. Within such time after the applicant has completed nursing school, as the office shall provide by regulation, the scholarship recipient shall return to Charity Hospital of Louisiana at New Orleans to practice nursing. The recipient shall remain for a period of two years as consideration for the nursing scholarship awarded.

B. If the recipient fails to comply fully with any condition as provided in this Part, the recipient shall remit to the office that amount which bears the same ratio to the aggregate of the amount of the scholarship awarded as the number of months that the recipient failed to comply with this condition bears to the number of months he was obligated to comply. Said amount shall be computed together with interest at ten percent per annum; such interest to be computed from the date on which the recipient completed nursing training and active military service, if any. Such repayment shall be completed within seven years from the date at which the scholarship began to draw interest. The Louisiana Department of Health shall be authorized to develop a mandatory periodic repayment schedule of not longer than seven years to begin on the date the scholarship was awarded for a recipient who fails to comply fully with any condition as provided in this Part.

C. The permanent withdrawal or dismissal of a recipient from nursing school shall forfeit immediately the right of the recipient to retain the scholarship, the scholarship shall begin to bear interest at that time, and repayment in full shall be made to the office within seven years.

D. Any recipient of a scholarship who fails to return to Charity Hospital of Louisiana at New Orleans upon completion of nursing training shall begin repayment of the scholarship, with interest, within one year after completion of nursing training. Repayment in full shall be made to the appropriate office within seven years.

E. Any obligation to comply with such contract shall be cancelled upon the death of the recipient, upon receipt of a certified copy of the death certificate by the office, or upon the permanent and total disability of the recipient.

F. The appropriate office shall provide by regulation for waiver or suspension of any financial obligation where compliance would involve extreme or unusual hardship.

G. No payment on the principal of the scholarship, or the interest thereon, shall be required while the recipient is enrolled in nursing school.

Added by Acts 1981, No. 931, §1.



RS 46:930.1 - Suit for default; audit by legislative auditor

§930.1. Suit for default; audit by legislative auditor

A. Upon default of payment of the scholarship as provided herein, the office shall turn the matter over to the attorney general or any parish or district attorney acting for the office for prosecution and suit for the amount due, in the parish of the domicile of the recipient, the parish in which the nursing school is located, or the parish of East Baton Rouge.

B. All transactions pursuant to this Part shall be subject to audit by the legislative auditor.

Added by Acts 1981, No. 931, §1.



RS 46:931 - Creation; personnel

CHAPTER 7. OFFICE OF ELDERLY AFFAIRS

NOTE: §931 eff. until one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier. See Acts 2013, No. 384, §§5 and 9.

§931. Creation; personnel

An agency of the state to be known as the office of elderly affairs is hereby created and established in the office of the governor. Said office shall exercise the powers and duties hereinafter set forth or otherwise provided by law. The office shall be administered by an executive director, who shall be recommended for appointment by the Louisiana Executive Board on Aging to the governor to serve at his pleasure, subject to confirmation by the Senate. The executive director shall employ necessary staff to carry out the duties and functions of the office as otherwise provided in this Chapter, or as otherwise provided by law.

NOTE: §931 as amended by Acts 2013, No. 384, §5, eff. when one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier.

CHAPTER 7. DEPARTMENT OF ELDERLY AFFAIRS

§931. Creation; personnel

The Department of Elderly Affairs is hereby created. The department shall exercise the powers and duties set forth in this Chapter or otherwise provided by law. The department shall be administered by a secretary, who shall be appointed by the governor, subject to Senate confirmation, from recommendations for appointment by the Louisiana Executive Board on Aging. The secretary shall serve at the pleasure of the governor. The secretary shall employ necessary staff to carry out the duties and functions of the department as otherwise provided in this Chapter, or as otherwise provided by law.

Acts 1979, No. 206, §1, eff. July 6, 1979; Acts 1992, No. 648, §2, eff. July 2, 1992; Acts 2013, No. 384, §5, eff. when one of the 20 executive branch depts. is abolished or a const. amend. authorizing creation of an additional dept. becomes effective, whichever is earlier.

NOTE: Acts 2013, No. 384, §8, eff. July 1, 2013, provides that funds allocated for any purpose under the authority of the Office of Elderly Affairs or its successor, the Dept. of Elderly Affairs, are allocated only to the Office of Elderly Affairs or its successor and are not to be appropriated, allocated, or transferred to any other state department, office, or programs.



RS 46:932 - Powers and duties

§932. Powers and duties

NOTE: Intro. para. of §932 eff. until one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier. See Acts 2013, No. 384, §§5 and 9.

The office shall have the following powers and duties:

NOTE: Intro. para. of §932 as amended by Acts 2013, No. 384, §5, eff. when one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier.

The department shall have the following powers and duties:

(1) To administer the Older Americans Act1 and related programs.

(2) To collect facts and statistics and make special studies of conditions pertaining to the employment, health, financial status, recreation, social adjustment, or other conditions affecting the welfare of the aged.

(3) To keep abreast of the latest developments in aging throughout the nation and to interpret such findings to the public.

(4) To provide for a mutual exchange of ideas and information on national, state, and local levels.

(5) To conduct hearings and subpoena witnesses.

(6) To make recommendations to the governor and to the legislature for needed improvements and additional resources to promote the welfare of the aging in the state.

(7) To coordinate the services of all state agencies serving the elderly and require reports from such state agencies and institutions, including carrying out the provisions of R.S. 46:935.

(8) To adopt and promulgate rules and regulations that are deemed necessary to implement the provisions of this Chapter in accordance with the provisions of the Administrative Procedure Act.

(9) To exercise the functions of the state relative to nutrition programs for the citizens of Louisiana who are elderly or have disabilities.

(10) To perform the functions of the state which are designed to meet the social and community needs of Louisiana residents sixty years of age or older, including but not limited to the provision of such comprehensive social programs as homemaker services, home repair and maintenance services, employment and training services, recreational and transportation services, counseling, information and referral services, protective services under R.S. 15:1501 et seq., and health-related outreach; but excluding the transportation program for persons who are elderly or have disabilities administered by the Department of Transportation and Development under Section 16(b)(2) of the Federal Urban Mass Transportation Act of 1964 as amended and other such programs and services assigned to departments of state government as provided in Title 36 of the Louisiana Revised Statutes of 1950.

(11) Repealed by Acts 2001, No. 1185, §10, eff. July 10, 2002.

(12) To administer all federal funds appropriated, allocated, or otherwise made available to the state for services to the elderly, whether by block grant or in any other form, with the exception of funds for programs administered by the Department of Children and Family Services or the Louisiana Department of Health, on August 15, 1995, and to distribute those funds in accordance with and consistent with R.S. 46:936.

(13)(a) To develop a plan on the best method to efficiently coordinate services to all elderly citizens in the state. The plan shall include but not be limited to the following:

(i) Recommendations to meet the long-term care needs of Louisiana residents, including home and community-based services as well as those services delivered in an institutional setting.

(ii) Recommendations on eliminating the duplication of services with other departments and agencies which provide services to the elderly.

(b) The plan shall be developed in consultation and cooperation with private organizations and with other public agencies providing services or funding services for the elderly.

(c) A report on the plan and any findings and recommendations thereof shall be submitted to the Senate and House Committees on Health and Welfare on or before March 1, 1998.

NOTE: Paragraph (14) eff. until one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier. See Acts 2013, No. 384, §§5 and 9.

(14) To approve recommendations from any parish voluntary council on aging prior to the creation of any new state-funded senior center in the state. Recommendations from a parish voluntary council on aging and approval by the Office of Elderly Affairs shall be based on need for a new facility and whether the proposed facility will meet the criteria for a senior center as defined in the policies and regulations established by the Office of Elderly Affairs.

NOTE: Paragraph (14) as amended by Acts 2013, No. 384, §5, eff. when one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier.

(14) To approve recommendations from any parish voluntary council on aging prior to the creation of any new state-funded senior center in the state. Recommendations from a parish voluntary council on aging and approval by the Department of Elderly Affairs shall be based on need for a new facility and whether the proposed facility will meet the criteria for a senior center as defined in the policies and regulations established by the Department of Elderly Affairs.

Acts 1979, No. 206, §1, eff. July 6, 1979. Amended by Acts 1981, Ex.Sess., No. 24, §1, eff. Nov. 19, 1981; 1982, No. 842, §2, eff. Aug. 4, 1982; Acts 1984, No. 520, §2, eff. July 1, 1984; Acts 1987, No. 536, §2; Acts 1992, No. 975, §3, eff. July 7, 1992; Acts 1992, No. 984, §18; Acts 1995, No. 1033, §2, eff. June 29, 1995; Acts 1995, No. 1134, §1, eff. June 29, 1995; Acts 1995, No. 1222, §1; Acts 1997, No. 1182, §1; Acts 2001, No. 1185, §10, eff. July 1, 2002; Acts 2010, No. 861, §20; Acts 2010, No. 877, §3, eff. July 1, 2010; Acts 2013, No. 384, §5, eff. when one of the 20 executive branch depts. is abolished or a const. amend. authorizing creation of an additional dept. becomes effective, whichever is earlier; Acts 2014, No. 811, §24, eff. June 23, 2014.

142 U.S.C.A. §3001 et seq.



RS 46:933 - Louisiana Executive Board on Aging established; membership; term of office; compensation of members

§933. Louisiana Executive Board on Aging established; membership; term of office; compensation of members

NOTE: Subsection A eff. until one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier. See Acts 2013, No. 384, §5.

A. There is hereby established the Louisiana Executive Board on Aging within the office of the governor.

NOTE: Subsection A as amended by Acts 2013, No. 384, §5, eff. when one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier.

A. The Louisiana Executive Board on Aging is established within the Department of Elderly Affairs.

B. The Louisiana Executive Board on Aging, hereafter referred to as "the board", shall consist of fifteen members appointed as follows:

(1) Five members shall be appointed by the president of the Senate, one from each of the five districts of the Public Service Commission.

(2) Five members shall be appointed by the speaker of the House of Representatives, one from each of the five districts of the Public Service Commission.

(3) Five members shall be appointed by the governor, one from each of the five districts of the Public Service Commission. Each appointment by the governor shall be submitted to the Senate for confirmation.

C. Nominations for the board shall be solicited from the Louisiana Association of Councils on Aging, the Louisiana State Medical Society, the Louisiana State Bar Association, the National Association of Social Workers - Louisiana Chapter, the National Association of Black Social Workers - Louisiana Chapter, the American Association of Retired Persons, the Louisiana Association of Business and Industry, the AFL-CIO, the Louisiana Geriatric Education Center, the Louisiana Interchurch Conference, and other entities as appropriate. Appointments shall be made from the lists of names submitted. The persons appointed shall have a recognized interest in and knowledge of the problems of aging and none of the members of the board shall be elected officials or paid employees of the state of Louisiana. Preference shall be given to persons sixty years of age and older.

NOTE: Subsection D eff. until one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier. See Acts 2013, No. 384, §§5 and 9.

D. A person is not eligible for appointment if the person or the person's spouse is either:

(1) Employed by a business entity or other organization regulated by or receiving funds from the governor's office of elderly affairs.

(2) Owns, controls, or has, directly or indirectly, more than a ten percent interest in a business entity or other organization regulated by or receiving funds from the governor's office of elderly affairs.

NOTE: Subsection D as amended by Acts 2013, No. 384, §5, eff. when one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier.

D. A person is not eligible for appointment if the person or the person's spouse either:

(1) Is employed by a business entity or other organization regulated by or receiving funds from the Department of Elderly Affairs.

(2) Owns, controls, or has, directly or indirectly, more than a ten percent interest in a business entity or other organization regulated by or receiving funds from the Department of Elderly Affairs.

E. The terms of office of members of the board shall be five years, except that the appointing authority shall appoint the original members as follows: three members for a term of one year, three members for a term of two years, three members for a term of three years, three members for a term of four years, and three members for a term of five years. Vacancies shall be filled by appointment by the governor only for the remainder of the unexpired terms.

F. The board shall meet and organize immediately after appointment of the members and shall elect from its membership a slate of officers other than chairman, who is to be appointed by the governor. The board shall elect any officers, other than the chairman, it deems necessary, and the duties of such officers shall be those customarily performed by such officers. The board shall meet at least once per quarter of the fiscal year, and as often thereafter as deemed necessary by the chairman. Members shall serve without salary but shall be reimbursed at the established per diem rate for attendance at board and board committee meetings. Members shall be reimbursed for actual travel and other expenses incurred while in the performance of their duties in accordance with the division of administration regulations.

NOTE: Subsection G eff. until one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier. See Acts 2013, No. 384, §§5 and 9.

G. The board may recommend discharge of the executive director. The board shall adopt rules for the transaction of its business and shall keep a record of its resolutions, transactions, findings, and determinations. A majority of members shall constitute a quorum. The office shall provide office and meeting space and staff support for the board.

NOTE: Subsection G as amended by Acts 2013, No. 384, §5, eff. when one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier.

G. The board may recommend to the governor that the secretary be replaced. The board shall adopt rules for the transaction of its business and shall keep a record of its resolutions, transactions, findings, and determinations. A majority of members shall constitute a quorum. The department shall provide office and meeting space and staff support for the board.

Acts 1979, No. 206, §1, eff. July 6, 1979; Acts 1992, No. 648, §2, eff. July 2, 1992; Acts 2013, No. 384, §5, eff. when one of the 20 executive branch depts. is abolished or a const. amend. authorizing creation of an additional dept. becomes effective, whichever is earlier.



RS 46:934 - Louisiana Executive Board On Aging; powers, duties, and functions

§934. Louisiana Executive Board On Aging; powers, duties, and functions

NOTE: §934 eff. until one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier. See Acts 2013, No. 384, §§5 and 9.

A. The board shall develop and implement policies and procedures pertaining to the office of elderly affairs and its functions, shall approve matters of policy and all rules and regulations promulgated by the board or the office which pertain to elderly affairs and voluntary parish councils on aging, shall review and make recommendations to the director on matters of general importance and relevance to the planning, monitoring, coordination, and delivery of services to the elderly of the state, and shall prepare and submit an annual report to the legislature and to the governor sixty days prior to the legislative session.

B. The board shall adopt rules governing the functions of the office, including rules that prescribe the policies and procedures followed by the board and the office in the administration of its programs, all in accordance with the Administrative Procedure Act.

C. The board by rule or its order may delegate any portion of its rights, powers, and duties to the executive director.

NOTE: §934 as amended by Acts 2013, No. 384, §5, eff. when one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier.

A. The board shall develop and implement policies and procedures pertaining to the Department of Elderly Affairs and its functions, shall approve matters of policy and all rules and regulations promulgated by the board or the department that pertain to elderly affairs and voluntary parish councils on aging, shall review and make recommendations to the secretary on matters of general importance and relevance to the planning, monitoring, coordination, and delivery of services to the elderly of the state, and shall prepare and submit an annual report to the legislature and to the governor sixty days prior to the legislative session.

B. The board shall adopt rules governing the functions of the department, including rules that prescribe the policies and procedures followed by the board and the department in the administration of its programs, all in accordance with the Administrative Procedure Act. The rules adopted by the board for the Office of Elderly Affairs in effect on the effective date of this Subsection shall remain in effect and shall be applicable to the board and the Department of Elderly Affairs and such rules shall remain in effect subject to their own provisions until changed as provided in this Subsection.

C. The board by rule or its order may delegate any portion of its rights, powers, and duties to the secretary of the department.

Acts 1979, No. 206, §1, eff. July 6, 1979. Amended by Acts 1981, No. 867, §1; Acts 1992, No. 648, §2, eff. July 2, 1992; Acts 2013, No. 384, §5, when one of the 20 executive branch depts. is abolished or a const. amend. authorizing creation of an additional dept. becomes effective, whichever is earlier.



RS 46:935 - Power of review of proposals of state agencies

§935. Power of review of proposals of state agencies

NOTE: Subsection A eff. until one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier. See Acts 2013, No. 384, §§5 and 9.

A. Any state agency or department proposing to establish, modify, or expand programs or services for the elderly of the state shall consult with the director of the office, who shall consult and coordinate a response with the parish voluntary councils on the aging as appropriate.

NOTE: Subsection A as amended by Acts 2013, No. 384, §5, eff. when one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier.

A. Any state agency or department proposing to establish, modify, or expand programs or services for the elderly of the state shall consult with the secretary of the department, who shall consult and coordinate a response with the parish voluntary councils on the aging as appropriate.

NOTE: Subsection B(intro. para.) eff. until one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier. See Acts 2013, No. 384, §§5 and 9.

B. The office shall review and report upon all such proposals submitted to it and shall comment as to the following:

NOTE: Subsection B(intro. para.) as amended by Acts 2013, No. 384, §5, eff. when one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier.

B. The department shall review and report upon all such proposals submitted to it and shall comment as to the following:

(1) The relationship and impact of the proposal on existing programs affecting the elderly.

(2) The impact of any proposed legislation, regulation, or order upon the elderly.

(3) Recommendations as to (a) the desirability of the proposal and (b) modifications that would enhance the positive impact of the proposal upon the elderly or aid in the implementation of the proposal.

NOTE: Subsection C eff. until one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier. See Acts 2013, No. 384, §§5 and 9.

C. All state agencies administering programs or implementing policies which affect the health or well-being of the elderly shall cooperate with the office in carrying out these responsibilities.

NOTE: Subsection C as amended by Acts 2013, No. 384, §5, eff. when one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier.

C. All state agencies administering programs or implementing policies which affect the health or well-being of the elderly shall cooperate with the department in carrying out these responsibilities.

Added by Acts 1982, No. 842, §2, eff. Aug. 4, 1982; Acts 2013, No. 384, §5, eff. when one of the 20 executive branch depts. is abolished or a const. amend. authorizing creation of an additional dept. becomes effective, whichever is earlier.



RS 46:936 - Statement of intent

§936. Statement of intent

NOTE: §936 eff. until one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier. See Acts 2013, No. 384, §§5 and 9.

A. It is the intention of the legislature that, insofar as is practical and consistent with the efficient administration of state government, programs and services for the elderly population of Louisiana, with the exception of any program administered by the Department of Children and Family Services or the Louisiana Department of Health on August 15, 1995, shall eventually be consolidated within the Office of Elderly Affairs, to be administered at the local level by the sixty-four parish voluntary councils on aging.

B. It is further the intention of the legislature that the Office of Elderly Affairs administer all federal funds appropriated, allocated, or otherwise made available to the state for services to the elderly, whether by block grant or in any other form, with the exception of funds for programs administered by the Department of Children and Family Services or the Louisiana Department of Health on August 15, 1995. The Office of Elderly Affairs shall distribute such funds in accordance with appropriate state and federal requirements and consistent with this Section.

NOTE: §936 as amended by Acts 2013, No. 384, §5, eff. when one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier.

A. It is the intention of the legislature that, insofar as is practical and consistent with the efficient administration of state government, programs and services for the elderly population of Louisiana, with the exception of any program administered by the Department of Children and Family Services or the Louisiana Department of Health on August 15, 1995, shall eventually be consolidated within the Department of Elderly Affairs, to be administered at the local level by the sixty-four parish voluntary councils on aging.

B. It is further the intention of the legislature that the Department of Elderly Affairs administer all federal funds appropriated, allocated, or otherwise made available to the state for services to the elderly, whether by block grant or in any other form, with the exception of funds for programs administered by the Department of Children and Family Services or the Louisiana Department of Health on August 15, 1995. The Department of Elderly Affairs shall distribute such funds in accordance with appropriate state and federal requirements and consistent with this Section.

Acts 1995, No. 1222, §1; Acts 2013, No. 384, §5, eff. when one of the 20 executive branch depts. is abolished or a const. amend. authorizing creation of an additional dept. becomes effective, whichever is earlier.



RS 46:937 - Frail elderly program; administration

§937. Frail elderly program; administration

NOTE: §937 eff. until one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier. See Acts 2013, No. 384, §§5 and 9.

A. The office of elderly affairs shall create the frail elderly program which shall provide home and community services to persons sixty years of age or older who have some degree of functional impairment in areas serviced by a participating voluntary council on aging. Such impairment shall be determined by the comprehensive assessment conducted in accordance with rules and regulations promulgated by the office.

B. In areas serviced by a voluntary council on aging which agrees to participate, the program shall be administered by the council, subject to the rules and regulations promulgated by the office.

NOTE: §937 as amended by Acts 2013, No. 384, §5, eff. when one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier.

A. The Department of Elderly Affairs shall create the frail elderly program which shall provide home and community services to persons sixty years of age or older who have some degree of functional impairment in areas serviced by a participating voluntary council on aging. Such impairment shall be determined by the comprehensive assessment conducted in accordance with rules and regulations promulgated by the department.

B. In areas serviced by a voluntary council on aging which agrees to participate, the program shall be administered by the council, subject to the rules and regulations promulgated by the department.

Acts 1992, No. 358, §1, eff. June 17, 1992; Acts 2013, No. 384, §5, eff. when one of the 20 executive branch depts. is abolished or a const. amend. authorizing creation of an additional dept. becomes effective, whichever is earlier.



RS 46:937.1 - Eligibility; services provided

§937.1. Eligibility; services provided

NOTE: Subsection A eff. until one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier. See Acts 2013, No. 384, §§5 and 9.

A. Eligibility for this program shall be initially determined on the basis of the comprehensive assessment required by R.S. 46:937. No person shall receive services under this program without such services being authorized on the basis of the comprehensive assessment results.

NOTE: Subsection A as amended by Acts 2013, No. 384, §5, eff. when one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier.

A. Eligibility for the frail elderly program shall be initially determined on the basis of the comprehensive assessment required by R.S. 46:937. No person shall receive services under this program without such services being authorized on the basis of the comprehensive assessment results.

NOTE: Paragraph (B)(1) eff. until one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier. See Acts 2013, No. 384, §§5 and 9.

B.(1) Services to be provided under this program shall be limited to those services provided in the person's home or those services intended to maintain the person's ability to live at home. These shall include but need not be limited to the social, nutrition, and support services currently provided by the councils on aging, such as home-delivered meals, respite care, homemaker services, and chore assistance.

NOTE: Paragraph (B)(1) as amended by Acts 2013, No. 384, §5, eff. when one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier.

B.(1) Services to be provided under the frail elderly program shall be limited to those services provided in the person's home or those services intended to maintain the person's ability to live at home. These shall include but need not be limited to the social, nutrition, and support services currently provided by the councils on aging, such as home-delivered meals, respite care, homemaker services, and chore assistance.

(2) The program shall also include minor home repairs and routine maintenance. Minor home repairs and routine maintenance shall be limited to those repairs and maintenance items performed at no charge that do not require a building permit and which are intended to maintain the person's ability to live at home as well as to provide for the person's comfort and safety. Any persons providing minor home repair or routine maintenance services through this program shall not be subject to any applicable state licensing laws unless such persons are performing plumbing repairs. Any person performing plumbing repairs shall either possess a valid license to perform such repairs or furnish proof that he previously possessed such license and the license was not revoked or suspended for cause. However, all repair work must be performed in accordance with applicable building codes.

NOTE: Paragraph (B)(3) eff. until one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier. See Acts 2013, No. 384, §§5 and 9.

(3) All other services provided through this program shall be subject to any applicable state licensing laws and to such service standards as may be promulgated by the office.

NOTE: Paragraph (B)(3) as amended by Acts 2013, No. 384, §5, eff. when one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier.

(3) All other services provided through the frail elderly program shall be subject to any applicable state licensing laws and to such service standards as may be promulgated by the department.

C.(1) Participating voluntary councils on aging may establish a referral service for home repair and maintenance work. Such referral service shall provide the names of reputable, licensed contractors and repairmen who are willing to provide repair services for a fee. The council and any director or employee shall be immune from any civil liability that might otherwise be incurred or imposed as a result of a referral of a particular contractor absent willful and wanton misconduct.

(2) Participating voluntary councils on aging may recruit and coordinate volunteers to provide minor home repair and maintenance services as described in Subsection B of this Section which do not require the use of a licensed technician or a building permit.

Acts 1992, No. 358, §1, eff. June 17, 1992; Acts 1995, No. 1134, §1, eff. June 29, 1995; Acts 2013, No. 384, §5, eff. when one of the 20 executive branch depts. is abolished or a const. amend. authorizing creation of an additional dept. becomes effective, whichever is earlier.



RS 46:937.2 - Funding

§937.2. Funding

NOTE: §937.2 eff. until one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier. See Acts 2013, No. 384, §§5 and 9.

Funding for this program shall be provided by:

(1) That portion of appropriations from the state general fund to the parish voluntary councils on aging not needed to match the federal Older Americans Act or other matching fund programs. In January of each year, the office shall certify to the legislature and to the councils on aging the amount of funds available under this program.

(2) Persons eligible for the program shall be assessed an appropriate fee on a sliding scale based upon the person's ability to pay. The fee scale shall be established by the office by regulation and shall provide a minimum income level below which no fee shall be assessed. Fees collected pursuant to this program shall be maintained separate from other funds and shall be used only for the purposes of increasing the provision of any of the services allowed under this program to eligible persons.

NOTE: §937.2 as amended by Acts 2013, No. 384, §5, eff. when one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier.

Funding for the frail elderly program shall be provided by:

(1) That portion of appropriations from the state general fund to the parish voluntary councils on aging not needed to match the federal Older Americans Act or other matching fund programs. In January of each year, the department shall certify to the legislature and to the councils on aging the amount of funds available under this program.

(2) Persons eligible for the program shall be assessed an appropriate fee on a sliding scale based upon the person's ability to pay. The fee scale shall be established by the department by regulation and shall provide a minimum income level below which no fee shall be assessed. Fees collected pursuant to this program shall be maintained separate from other funds and shall be used only for the purposes of increasing the provision of any of the services allowed under this program to eligible persons.

Acts 1992, No. 358, §1, eff. June 17, 1992; Acts 2013, No. 384, §5, eff. when one of the 20 executive branch depts. is abolished or a const. amend. authorizing creation of an additional dept. becomes effective, whichever is earlier.



RS 46:937.3 - Duties of the office; reimbursement

§937.3. Duties of the office; reimbursement

NOTE: §937.3 eff. until one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier. See Acts 2013, No. 384, §§5 and 9.

A. The office shall adopt rules and regulations necessary to administer this program in accordance with the Administrative Procedure Act. Such rules and regulations shall be promulgated in order to allow for the program to begin operation no later than July, 1993.

B. The office shall establish reimbursement rates for each service provided under this program.

C. The office shall report annually to the legislature on the implementation of the program. The first report shall be delivered to the legislature no later than thirty days prior to the 1994 Regular Session and shall include the office's assessment of the feasibility of the program and any recommendations as to whether the program should be continued, expanded, or discontinued.

NOTE: §937.3 as amended by Acts 2013, No. 384, §5, eff. when one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier.

§937.3. Duties of the department; reimbursement

A. The department shall adopt rules and regulations necessary to administer the frail elderly program in accordance with the Administrative Procedure Act. Such rules and regulations shall be promulgated in order to allow for the program to begin operation no later than July, 1993.

B. The department shall establish reimbursement rates for each service provided under this program.

C. The department shall report annually to the legislature on the implementation of the program. The first report shall be delivered to the legislature no later than thirty days prior to the 1994 Regular Session and shall include the office's assessment of the feasibility of the program and any recommendations as to whether the program should be continued, expanded, or discontinued.

Acts 1992, No. 358, §1, eff. June 17, 1992; Acts 2013, No. 384, §5, eff. when one of the 20 executive branch depts. is abolished or a const. amend. authorizing creation of an additional dept. becomes effective, whichever is earlier.



RS 46:938 - Volunteer service credit program; creation

§938. Volunteer service credit program; creation

NOTE: §938 eff. until one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier. See Acts 2013, No. 384, §§5 and 9.

A. The office of elderly affairs shall establish a computer-based volunteer service credit program under which persons may volunteer their services to provide respite care, homemaker care, home repair and maintenance services as provided by R.S. 46:937.1(B) and (C), or related services to persons sixty years of age or older who are determined by the office to need such care. Volunteer participants in this program shall receive credit for providing the volunteer services, which credit may then be drawn upon when volunteers or their spouses are determined by the office to need services included in the volunteer service credit program.

B. The office shall establish a computer-based volunteer skills bank which shall include a registry of names, skills, and interests of persons earning service credits, an accounting system necessary to track service credits earned by each volunteer, and the capacity to provide each volunteer with monthly balances of credits earned and credits expended.

C. To the extent possible, the office shall recruit and train a sufficient number of volunteers to assure the availability of volunteers to meet the needs of persons who have service credits and who need to draw on their accounts. The office shall also develop a contingency plan for using the staff and programs of the office to ensure that services are available in return for credit in the event no appropriate volunteer is available. The contingency plan shall be incorporated into rules adopted pursuant to the provisions of this Section.

D. The office shall adopt rules necessary to administer the program, which shall include standards to screen and train participants and to limit the number of hours of credit which may be accumulated by each volunteer.

E. The office shall coordinate this program with the parish councils on aging and other existing volunteer programs where feasible.

F. The office shall report annually to the legislature on the implementation of the program. The report shall include the number of volunteer participants, the number of credited hours of service, all costs associated with the program, any recommendations for program modifications, and any other information relevant to program effectiveness. The first annual report shall be delivered to the legislature no later than thirty days prior to the 1988 Regular Session and shall include the office's assessment of the feasibility of the program and any recommendations as to whether the program should be continued, expanded, or discontinued.

NOTE: §938 as amended by Acts 2013, No. 384, §5, eff. when one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier.

A. The Department of Elderly Affairs shall establish a computer-based volunteer service credit program under which persons may volunteer their services to provide respite care, homemaker care, home repair, and maintenance services as provided by R.S. 46:937.1(B) and (C), or related services to persons sixty years of age or older who are determined by the department to need such care. Volunteer participants in this program shall receive credit for providing the volunteer services, which credit may then be drawn upon when volunteers or their spouses are determined by the department to need services included in the volunteer service credit program.

B. The department shall establish a computer-based volunteer skills bank which shall include a registry of names, skills, and interests of persons earning service credits, an accounting system necessary to track service credits earned by each volunteer, and the capacity to provide each volunteer with monthly balances of credits earned and credits expended.

C. To the extent possible, the department shall recruit and train a sufficient number of volunteers to assure the availability of volunteers to meet the needs of persons who have service credits and who need to draw on their accounts. The department shall also develop a contingency plan for using the staff and programs of the department to ensure that services are available in return for credit in the event no appropriate volunteer is available. The contingency plan shall be incorporated into rules adopted pursuant to the provisions of this Section.

D. The department shall adopt rules necessary to administer the program, which shall include standards to screen and train participants and to limit the number of hours of credit which may be accumulated by each volunteer.

E. The department shall coordinate this program with the parish councils on aging and other existing volunteer programs where feasible.

F. The department shall report annually to the legislature on the implementation of the program. The report shall include the number of volunteer participants, the number of credited hours of service, all costs associated with the program, any recommendations for program modifications, and any other information relevant to program effectiveness. The first annual report shall be delivered to the legislature no later than thirty days prior to the 1988 Regular Session and shall include the office's assessment of the feasibility of the program and any recommendations as to whether the program should be continued, expanded, or discontinued.

Acts 1986, No. 623, §1; Acts 1995, No. 1134, §1, eff. June 29, 1995; Acts 2013, No. 384, §5, eff. when one of the 20 executive branch depts. is abolished or a const. amend. authorizing creation of an additional dept. becomes effective, whichever is earlier.



RS 46:971 - Administration of maternal and child health services

CHAPTER 8. MATERNAL AND CHILD HEALTH SERVICES

PART I. GENERAL PROVISIONS

§971. Administration of maternal and child health services

In order to extend and improve services for promoting the health of mothers and children in this state, the Louisiana Department of Health shall be the agency of the state of Louisiana to administer those parts of the federal Social Security Act or any amendments thereto, relating to maternal and child health services, and to receive and expend federal moneys for those services.

Amended by Acts 1978, No. 786, §6, eff. July 17, 1978; Acts 2007, No. 407, §2, eff. July 10, 2007.



RS 46:972 - State plan; rules and regulations

§972. State plan; rules and regulations

The Louisiana Department of Health may establish a state plan for maternal and child health services and enter any orders and make any rules and regulations which are necessary to carry the plan into effect.

The plan shall:

(1) Provide for financial participation by the state.

(2) Provide for the administration of the plan or the supervision of the administration of the plan by the department.

(3) Provide the methods of administration which are necessary for the efficient operation of the plan.

(4) Provide that the department will make such reports, in the form and containing the information which the secretary of labor of the United States requires and that the department will comply with the provisions which the secretary of labor finds necessary to assure the correctness and verification of the reports.

(5) Provide for the extension and improvement of local maternal and child health services administered by local health units.

(6) Provide for cooperation with medical, nursing, and welfare groups and organizations, and

(7) Provide for the development of demonstration services in needy areas and among groups in special need.

This plan may contain any other provisions necessary to carry out the purpose of this Chapter.

Amended by Acts 1978, No. 786, §6, eff. July 17, 1978.



RS 46:973 - Adolescent pregnancy and pregnancy prevention program

§973. Adolescent pregnancy and pregnancy prevention program

The office of public health, Louisiana Department of Health, shall provide a special program of preventive, health, and medical care and health education services for adolescents that concentrates on adolescent pregnancy and pregnancy prevention. The program required by this Section shall include services necessary to prevent or reduce the occurrence of maternal, fetal, and infant deaths, low birth-weight infants, handicapping conditions, unplanned adolescent pregnancies, and births without appropriate intrapartum care.

Acts 1990, No. 731, §1.



RS 46:974 - Louisiana Prenatal Counseling system

§974. Louisiana Prenatal Counseling system

A. The Louisiana Department of Health, office of public health, shall coordinate and utilize where practicable the educational, health, and supportive services adopted by the adolescent pregnancy and pregnancy prevention program, pursuant to R.S. 46:973.

B. The department shall maintain a toll free telephone number accessible throughout the state and publish information as to its availability, to advise pregnant women on the existence and availability of counseling services under this program.

C. The department is authorized to adopt all regulations deemed necessary in order to effectuate the provisions of this Chapter.

Acts 1990, No. 731, §1.



RS 46:975 - Women's cancer prevention program

§975. Women's cancer prevention program

A. The office of public health, Louisiana Department of Health, shall provide a special program of preventive, health, and medical care for women, who otherwise qualify by law, that concentrates on cancer prevention in women. The program required by this Section shall include services necessary to prevent or reduce the occurrence of female cancer by providing minimum mammogram examination and minimum pap smear examination under the following circumstances, subject to available funding derived from any available source.

B. In this Section, "minimum mammography examination" means mammographic examinations performed no less frequently than the following schedule provides:

(1) One baseline mammogram for any person who is thirty-five through thirty-nine years of age.

(2) One mammogram every twenty-four months for any person who is forty through forty-nine years of age, or more frequently if recommended by her physician.

(3) One mammogram every twelve months for any person who is fifty years of age or older.

C.(1) In this Section, "minimum mammography examination" means an examination performed routinely according to age requirements as set forth by department regulations, or performed no less frequently than required by the treating physician.

(2) A health care facility may advertise and be recognized as accredited if the facility has successfully completed the established dose and image criteria, has been accredited for a three-year period by the American College of Radiology, and maintains current accreditation. Upon receiving accreditation from the American College of Radiology, the identifying certificate issued shall be displayed in a prominent place at the facility.

D. The department shall adopt all regulations deemed necessary in order to effectuate the provisions of this Section.

Acts 1991, No. 969, §1; Acts 1992, No. 359, §1.



RS 46:976 - Children's Health Insurance Program; criteria for implementation

§976. Children's Health Insurance Program; criteria for implementation

A. In accordance with the authority granted the Louisiana Department of Health pursuant to R.S. 36:254(A)(6) and (D)(1)(a)(i) and pursuant to the restrictions contained in Subsection B of this Section, the department shall avail itself of federal funding under the Children's Health Insurance Program (Title XXI of the Social Security Act) only if the following criteria are met:

(1) If sufficient funds are appropriated, at a minimum, the department shall grant a reasonable fee increase of at least ten percent for physician's reimbursement codes 99212, 99213, and 99214. The department shall investigate the need for other adjustments to physician's reimbursement codes in order to increase the number of participating providers serving the Medicaid population.

(2) The department shall make recommendations to the legislature in regard to policy issues involved in reducing the number of primary care health professional shortage areas in the state.

(3) The department shall take the following steps to simplify the enrollment process for children:

(a) Significantly reduce the size of the application form for children who seek to qualify for Medicaid on the basis of family income level.

(b) Distribute the application form at various strategic locations, including but not limited to hospitals and other health facilities.

(c) Distribute information as to how to apply for Medicaid services and where to obtain an application form at various strategic locations, including but not limited to health care facilities, schools, community centers, churches, and grocery stores.

(d) Authorize an application to be mailed to the department.

(4) The department shall authorize one-year continuous eligibility for children, birth until age nineteen, in accordance with federal guidelines.

(5)(a) The department shall expand Medicaid eligibility for children, birth until age nineteen, in families whose income does not exceed one hundred thirty-three percent of the federal poverty level.

(b) After July 1, 1999, the department shall expand Medicaid eligibility for children, birth until age nineteen, in families whose income does not exceed one hundred fifty percent of the federal poverty level.

(c) After July 1, 2000, the department shall expand eligibility for children, birth until age nineteen, in families whose income does not exceed two hundred percent of the federal poverty level.

(d)(i) After July 1, 2001, the department shall apply to the Centers for Medicare and Medicaid Services, United States Department of Health and Human Services, for authority to implement appropriate waivers or demonstration projects to expand eligibility under the Children's Health Insurance Program for parents of children who are enrolled in the state's Children's Health Insurance Program or Medicaid whose family income does not exceed the federal poverty level, and for pregnant women whose family income is greater than one hundred eighty-five percent of the federal poverty level but does not exceed two hundred percent of the federal poverty level.

(ii) As used in this Subparagraph, the term "parent" shall mean the child's mother and legal father with whom the child resides and who exercise daily responsibility for care and control of the child, and shall include adoptive parents who have been legally granted a decree of adoption, but shall not include step-parents or parents who share custody but do not reside with the child the majority of the time.

(iii) However, the provisions of this Subparagraph shall not be implemented by the department until such time as funding and performance standards, including a specified target for enrollment, for the program are specifically provided for in the General Appropriation Act for any fiscal year. The date for such implementation shall be as provided by the General Appropriation Act, or if no date is specified, no later than the first day of January in the fiscal year for which the appropriation is made, contingent upon approval of the waivers or demonstration projects by the Centers for Medicare and Medicaid Services, United States Department of Health and Human Services. In addition, the initial implementation of this Subparagraph shall be contingent upon approval of an implementation plan containing cost projections for at least three years which shall be submitted by the department to the Senate Committee on Health and Welfare, the House Committee on Health and Welfare, and the Joint Legislative Committee on the Budget.

B.(1)(a) Subparagraph A(5)(a) of this Section shall not be implemented by the department unless funding and performance standards, including a specified target for enrollment, for the state's Children's Health Insurance Program, hereafter referred to as "LaCHIP", are specifically included in the General Appropriation Act enacted during the 1998 Regular Session of the Louisiana Legislature. The department shall implement LaCHIP on the date set forth in the General Appropriation Act or if no date is specified, no later than October 1, 1998.

(b) Subparagraph A(5)(b) of this Section shall not be implemented by the department unless funding and performance standards, including a specified target for enrollment, for the program are specifically included in the General Appropriation Act enacted during the 1999 Regular Session of the Louisiana Legislature. The department shall implement Subparagraph A(5)(b) of this Section on the date set forth in the General Appropriation Act enacted during the 1999 Regular Session of the Louisiana Legislature or, if no date is specified, not later than October 1, 1999.

(c) Subparagraph A(5)(c) of this Section shall not be implemented by the department unless funding and performance standards, including a specified target for enrollment, for the program are specifically included in the General Appropriation Act enacted during the 2000 Regular Session of the Louisiana Legislature. The department shall implement Subparagraph A(5)(c) of this Section on the date set forth in the General Appropriation Act enacted during the 2000 Regular Session of the Louisiana Legislature or, if no date is specified, not later than October 1, 2000. The Senate Committee on Health and Welfare, the Senate Committee on Finance, the House Committee on Health and Welfare, and the House Committee on Appropriations, in consultation with the department, the Department of Insurance, and the Louisiana Children's Health Insurance Program Task Force shall determine whether Subparagraph A(5)(c) of this Section shall be implemented through an expansion of Medicaid eligibility or through the use of a private health insurance model.

(2) No later than December 1, 1999, the department shall establish an interagency agreement with the Department of Insurance regarding the Department of Insurance's responsibilities should a private health insurance model be included under the Louisiana Children's Health Insurance Program. The interagency agreement shall include at a minimum, the following:

(a) A provision authorizing the Department of Insurance to administer all regulatory requirements related to insurance companies who participate in the private insurance model as it relates to LaCHIP.

(b) A provision authorizing the Department of Insurance to develop the necessary criteria for participation by insurance companies in the private insurance model in accordance with state and federal insurance laws and regulations.

(c) A provision authorizing the Department of Insurance to establish an insurance credentialing process for use in the private insurance model.

(d) A provision authorizing the Department of Insurance to create the necessary monitoring procedures for insurance companies and administer them.

(e) A provision authorizing the Department of Insurance to administer sanctions against insurance companies who are found to be in violation of any state and federal insurance laws and regulations.

(f) A provision authorizing the Department of Insurance to administer a statewide standardized grievance and appeals process for the private insurance model.

(g) A provision authorizing the Department of Insurance to review and provide oversight in any grievance procedure between the insurance company and the applicants and participants in the private insurance model.

(3) Any private health insurance model implemented pursuant to the State Children's Health Insurance Program (Title XXI of the Social Security Act) shall at a minimum include the following features:

(a) Organize school children's groups to formulate the provision of preventive health services and comprehensive health coverage to children under the private insurance model, and where practicable, establish cooperative agreements with the Department of Education to facilitate school based enrollment of eligible children into the private insurance model.

(b) Require all insurance providers participating in the private insurance model to collect payments or premiums from participants on a sliding scale basis and in accordance with any applicable state and federal regulations in order to provide for payment for health care services or premiums for comprehensive insurance coverage.

(c) Establish, with consultation from appropriate professional organizations, standards for preventive health services and providers, and comprehensive insurance benefits appropriate to children and their family members.

(d) Establish eligibility criteria which children and their family members must meet in order to participate in the private insurance model.

(e) Establish procedures under which applicants to and participants in the private insurance model may have grievances reviewed by the commissioner of insurance.

(f) Establish participation criteria and, if appropriate, contract with an authorized insurer, health maintenance organization, or insurance administrator to provide administrative services to the private insurance model.

(g) Develop and implement a plan to publicize the private insurance model, the eligibility requirements of the private insurance model, and to maintain public awareness of the private insurance model.

C. Beginning January 1, 1999, and semiannually thereafter, the department shall submit the following information to the Joint Legislative Committee on the Budget and to the Senate and House Health and Welfare Committees:

(1) A status on LaCHIP implementation, including the number of new enrollees, the estimated cost of the Medicaid expansion due to LaCHIP, the cost reduction to the state as a result of instituting LaCHIP as opposed to a Medicaid expansion under Title XIX, and any other information the department deems pertinent to LaCHIP.

(2) A report relative to the impact of the physician fee increase required by Paragraph A(1) of this Section, including both the fiscal impact to the state and the effect on the number of participating providers.

(3) Recommendations for expanding LaCHIP or any other recommendations relative to the requirements of this Section.

D. The provisions of this Section shall not prohibit the department from exercising any and all authorities and responsibilities granted to the department under the Medical Assistance Program (Title XIX of the Social Security Act) in the event such authorities and responsibilities are concurrent with the provisions of this Section.

E. Any rules or regulations adopted under the provisions of this Section shall be promulgated under the Administrative Procedure Act. Any rules or regulations adopted pursuant to the private health insurance model shall be subject to review by the House Committee on Health and Welfare and the Senate Committee on Health and Welfare and the House Committee on Insurance and the Senate Committee on Insurance.

F. Repealed by Acts 1999, No. 1197, §2, eff. July 9, 1999.

Acts 1998, 1st Ex. Sess., No. 128, §2, eff. May 5, 1998; Acts 1999, No. 1197, §§1, 2, eff. July 9, 1999; Acts 2001, No. 1027, §1, eff. June 27, 2001.



RS 46:977 - Vaccinations for certain juveniles in state custody

§977. Vaccinations for certain juveniles in state custody

The office of public health shall be responsible for providing and dispensing the Hepatitis B vaccine, through the Vaccines for Children Program, to children between the ages of twelve and nineteen who have been placed in the custody of the division of youth services of the Department of Public Safety and Corrections.

Acts 2004, No. 624, §1.



RS 46:977.1 - Short title

PART II. THE LOUISIANA CHILDREN AND YOUTH

HEALTH INSURANCE PROGRAM

§977.1. Short title

This Part may be cited as the "Louisiana Children and Youth Health Insurance Act" and may be referred to as the "Louisiana Children and Youth Health Insurance Program".

Acts 2007, No. 407, §1, eff. July 10, 2007.



RS 46:977.2 - Purpose

§977.2. Purpose

The legislature hereby declares that for the economic and social benefits of all residents of this state, it is important to ensure that children of the state have access to affordable health insurance that offers comprehensive coverage and emphasizes preventive health care. Many children in working families, including families whose family income is greater than two hundred percent of the federal poverty level, are uninsured. The lack of health insurance negatively affects the health status of children. The legislature further finds that access to health care is a key component for the healthy development of children and a successful education. It is, therefore, the intent of the legislature to provide access to affordable health insurance to children in Louisiana.

Acts 2007, No. 407, §1, eff. July 10, 2007.



RS 46:977.3 - Definitions

§977.3. Definitions

As used in this Part, the following definitions shall apply:

(1) "Child" means a person under the age of nineteen.

(2) "Department" means the Louisiana Department of Health.

(3) "Medical assistance" means health care benefits provided through the Louisiana Medicaid program or the Louisiana Children's Health Insurance Program, hereafter referred to as LaCHIP.

(4) "Premium assistance" means a component of the Louisiana Children and Youth Health Insurance Program under which the department pays on behalf of an enrollee either part of or the entire premium of employer-sponsored or individual health insurance coverage.

(5) "Program" means the Louisiana Children and Youth Health Insurance Program.

(6) "Responsible party" means a parent or person legally responsible for the welfare of a child.

(7) "Subsidized insurance" means a component of the program whereby the state provides health insurance coverage to a child at a reduced premium rate to the family.

Acts 2007, No. 407, §1, eff. July 10, 2007.



RS 46:977.4 - Louisiana Children and Youth Health Insurance Program; creation

§977.4. Louisiana Children and Youth Health Insurance Program; creation

The Louisiana Children and Youth Health Insurance Program is hereby created. The program shall be administered by the department. The department shall have the same powers and authority to administer the program as provided to it in connection with the administration of the Louisiana Medicaid program and LaCHIP. The department shall coordinate the program with the existing children's health programs it operates.

Acts 2007, No. 407, §1, eff. July 10, 2007.



RS 46:977.5 - Eligibility requirements

§977.5. Eligibility requirements

A. To be eligible for this program, a child shall:

(1) Be ineligible for medical assistance under the Louisiana Medicaid program or benefits under LaCHIP.

(2) Be in a family where the family income is between two hundred percent and three hundred percent of the federal poverty level.

(3) Meet at least one of the following requirements:

(a) Be without health insurance for a period of time set forth in rules promulgated by the department.

(b) Have a parent who has lost employment and health insurance, which leaves the child without available, affordable dependent health insurance coverage, until such time as affordable employer-sponsored dependent health insurance coverage is again available for the child as set forth in rules promulgated by the department. The department may take into account the affordability of dependent health insurance when determining whether employer-sponsored dependent health insurance coverage is available upon reemployment of a child's parent.

(c) Be a newborn whose responsible party does not have available, affordable private or employer-sponsored health insurance.

(d) Have lost medical benefits under the Louisiana Medicaid program or LaCHIP within one year of applying for coverage under this Part.

B. A child who is determined to be eligible for the program shall remain eligible for twelve months.

C. A child shall not be eligible for coverage under the program if:

(1) The premium required by R.S. 46:977.9(D) has not been timely paid. If the required premium is not paid, the liability of the program shall be limited to health care services provided under the program for the time period for which the premium has been paid. A child shall also be ineligible for reenrollment for a period of time set forth in rule by the department if the premium is not paid.

(2) The child is in the custody of a juvenile detention facility or adult correction facility.

Acts 2007, No. 407, §1, eff. July 10, 2007.



RS 46:977.6 - Promulgation of rules

§977.6. Promulgation of rules

The department shall promulgate rules in accordance with the Administrative Procedure Act, which shall include but not be limited to:

(1) Hardship provisions.

(2) Annual renewals of eligibility for the program.

(3) Reenrollment, grace period, notice requirements, and hearing procedures.

(4) Determining the availability and affordability of private or employer-sponsored health insurance, with consideration of such factors as the percentage of income needed to purchase individual or family health insurance, the availability of employer subsidies, and other relevant factors.

Acts 2007, No. 407, §1, eff. July 10, 2007.



RS 46:977.7 - Enrollment process

§977.7. Enrollment process

The department shall use the same simplified enrollment processes and application form that are used for the Louisiana Medicaid program and LaCHIP. In addition, the department may also:

(1) Provide a secure system and authorize an application to be submitted by electronic transmission via the Internet.

(2) Make presumptive eligibility determinations for children as provided by federal guidelines.

(3) Contract with local entities throughout the state to assist with outreach and enrollment activities.

Acts 2007, No. 407, §1, eff. July 10, 2007.



RS 46:977.8 - Eligibility; future federal legislation

§977.8. Eligibility; future federal legislation

The department, upon enactment by congress of legislation allowing the same, may utilize income determinations made by the Food Stamp Program, WIC, or the National School Lunch Program for determining income eligibility for the Louisiana Medicaid program or LaCHIP.

Acts 2007, No. 407, §1, eff. July 10, 2007.



RS 46:977.9 - Health care benefits; cost sharing requirements

§977.9. Health care benefits; cost sharing requirements

A. Subject to the General Appropriation Act of the legislature, the department shall purchase or provide health care benefits for eligible children which are equivalent to the benefits provided for children under the coverage requirements for the federal Children's Health Insurance Program, Title XXI of the Social Security Act.

B. Subject to the General Appropriation Act of the legislature, as an alternative to the health benefits outlined in Subsection A of this Section, and when cost-effective to the state, the department may provide premium assistance to families toward the cost of privately sponsored health insurance, including employer-sponsored and individually purchased health insurance.

C. The content and availability of benefits described in Subsection B of this Section and the terms of eligibility for those benefits shall be at the discretion of the department. The department shall determine the efficacy and cost-effectiveness as a means of promoting retention of private or employer-sponsored health insurance. If the department provides benefits described in Subsection B of this Section, the department shall not be required to provide services under any provision of Title XIX or Title XXI of the Social Security Act.

D. The responsible party for a child enrolled in the program shall be subject to the following cost-sharing requirements for subsidized insurance:

(1) The department shall by rule establish requirements concerning monthly premiums, co-payments, and coinsurance for health care services. This cost sharing shall be on a sliding scale based on family income up to three hundred percent of the federal poverty level. The department shall work in consultation with the Louisiana staff of the Children's Defense Fund, Agenda for Children, Louisiana Maternal and Child Health Coalition, Covering Kids and Families, Louisiana Partnership for Children and Families, Families Helping Families of Louisiana, Louisiana Chapter of the National Association of Social Workers, Louisiana Chapter of the American Academy of Pediatrics, Louisiana Chapter of the March of Dimes, and Louisiana Primary Care Association in the rulemaking process regarding the sliding scale, which is based on family income. Notwithstanding this Paragraph, there shall be no co-payment required for well-baby or well-child health care, including but not limited to age-appropriate immunization as required under state and federal law.

(2) The responsible party for a child enrolled in a privately sponsored health insurance plan under this Part shall be subject to the cost-sharing provisions stated in the privately sponsored health insurance plan.

Acts 2007, No. 407, §1, eff. July 10, 2007.



RS 46:977.10 - Authority of the department; premiums

§977.10. Authority of the department; premiums

The department shall have the authority to:

(1) Collect required premiums from the family or responsible party for a child receiving benefits.

(2) Notify the family or responsible party of a child who is paying a premium of any changes in such premium or co-payment requirements.

(3) Refuse payment of services for nonpayment of premium.

(4) Monitor the availability and retention of employer-sponsored dependent health insurance coverage to promote retention of private or employer-sponsored health insurance and timely access to health care services.

Acts 2007, No. 407, §1, eff. July 10, 2007.



RS 46:977.11 - Right of recovery; assistance payments; medical expenses

§977.11. Right of recovery; assistance payments; medical expenses

The provisions of R.S. 46:153 and 446 relative to the department's right to recover shall apply to assistance payments and medical expenses provided to children pursuant to this Part.

Acts 2007, No. 407, §1, eff. July 10, 2007.



RS 46:977.12 - Amendments or waivers of federal requirements

§977.12. Amendments or waivers of federal requirements

The department shall request any necessary state plan amendments or waivers of federal requirements in order to use federal funds for implementing any or all the provisions of the program.

Acts 2007, No. 407, §1, eff. July 10, 2007.



RS 46:977.13 - Louisiana Children and Youth Health Insurance Program premium monies; Health Care Redesign Fund

§977.13. Louisiana Children and Youth Health Insurance Program premium monies; Health Care Redesign Fund

Monies received by the state as a result of premiums paid for coverage through the program shall be credited to the Health Care Redesign Fund.

Acts 2007, No. 407, §1, eff. July 10, 2007.



RS 46:978 - Short title; legislative intent

CHAPTER 8-A. HEALTH CARE REFORM ACT OF 2007

§978. Short title; legislative intent

A. This Chapter shall be known and may be cited as the "Health Care Reform Act of 2007".

B. It is the intent of the legislature that the state shall lead the initiative to improve health care outcomes in Louisiana by developing and implementing a health care delivery system that provides a continuum of evidence-based, quality driven health care services. This health care delivery system shall be known as Louisiana Health First and shall consist of a medical home system of care. The medical home system of care shall incorporate the use of health information technology and quality measures to facilitate a safe, patient-centered, quality driven, evidence-based, accessible, and sustainable health care system to Medicaid recipients and low-income uninsured citizens.

Acts 2003, No. 813, §1; Acts 2005, No. 154, §2, eff. June 28, 2005; Acts 2007, No. 243, §1.



RS 46:978.1 - Definitions

§978.1. Definitions

As used in this Chapter, the following definitions shall apply:

(1) "Department" shall mean the Louisiana Department of Health.

(2) "Health information technology" shall mean information technology used in health care, including but not limited to electronic health records/electronic medical records, computerized physician order entry, health information exchange, telemedicine, and other relevant information technology deemed appropriate by the secretary of the department.

(3) "Medical home system of care" shall mean a health care delivery system that is patient and family centered and is guided by a personal primary care provider who coordinates and facilitates preventive and primary care that improves patient outcomes in the most cost-efficient manner possible. By providing a coordinated continuum of care, the cost of the current health care delivery system shall be reduced, health outcomes shall improve, and the disparities in access to health care among the state's populations shall be reduced. The medical home system of care shall consist of an integrated system of public, private, or public and private primary care providers, specialty care groups, and hospital providers that are willing to participate in the integrated system and meet participation criteria.

(4) "Secretary" shall mean the secretary of the Louisiana Department of Health.

Acts 2007, No. 243, §1.



RS 46:978.2 - Health care delivery system

§978.2. Health care delivery system

A. The department shall develop and implement a medical home system of care for Medicaid recipients and the low-income uninsured citizens of the state. The medical home system of care shall:

(1) Coordinate and provide access to evidence-based health care services, emphasizing convenient, comprehensive primary care.

(2) Provide access to appropriate specialty care and inpatient services.

(3) Provide quality driven and cost-effective health care.

(4) Promote strong and effective medical management.

(5) Emphasize patient and provider accountability.

(6) Prioritize local access to the continuum of health care services.

B. The department shall require providers who participate in the medical home system of care to adopt an interoperable electronic medical record.

C. In order to ease the cost of implementation of health information technology, the department shall avail itself of any public and private funding available.

D. The department may establish a mechanism to evaluate, promote, and improve the quality of health and health care delivered to the Medicaid and low-income uninsured populations through the use of quality performance measures, evidence-based standards of care, and other measurements that facilitate quality improvement.

E. Reimbursement for participation in Louisiana Health First shall be at a level to ensure provider participation and success. The department shall develop an enhanced Medicaid reimbursement methodology to compensate providers who participate in the medical home system of care. The department shall also apply to the Centers for Medicare and Medicaid Services for authority to develop a payment methodology to compensate providers who care for the low-income uninsured in the medical home system of care. To the extent permitted by the federal government, such reimbursement methodologies shall incorporate features of successful managed care programs, which promote the medical home system of care that is supported by the appropriate, enforceable, quality standards of evidence-based medical protocols and the necessary health information technologies.

F. Reimbursement for health care services for low-income uninsured individuals provided under the medical home system of care shall be allocated to the greatest extent possible based on the disbursement of the low-income uninsured population statewide.

Acts 2007, No. 243, §1.



RS 46:978.3 - Application for approval

§978.3. Application for approval

A. In accordance with the authority granted in R.S. 36:254(A)(6)(a), the department is hereby authorized to apply to the Centers for Medicare and Medicaid Services, Department of Health and Human Services, for any approval necessary to implement the provisions of this Chapter.

B. In the event approval from the Centers for Medicare and Medicaid Services is not attained to implement this Chapter, the department shall implement elements of this Chapter that are feasible and within the state's current authority.

C. Prior to submission of any waiver application or state plan amendment to the Centers for Medicare and Medicaid Services to effect the provisions of this Chapter, the department shall submit the waiver plan or the proposed state plan amendment to the Senate Committee on Health and Welfare and the House Committee on Health and Welfare, meeting jointly, for review and approval. If approved by the committees on health and welfare, the waiver plan or the proposed state plan amendment and cost estimates for a minimum of five years shall be submitted to the Joint Legislative Committee on the Budget for review and approval. If the waiver plan or the proposed state plan amendment is approved by the Joint Legislative Committee on the Budget, the department shall submit the waiver application or the state plan amendment to the Centers for Medicare and Medicaid Services for approval.

Acts 2007, No. 243, §1.



RS 46:978.4 - Funding

§978.4. Funding

The provisions of this Chapter shall be budget neutral or subject to an annual appropriation of the legislature.

Acts 2007, No. 243, §1.



RS 46:979 - Department responsibility

§979. Department responsibility

A. The department shall adopt and promulgate rules and regulations in accordance with the Administrative Procedure Act that provide for maximizing Medicaid funding and rates for those hospitals that provide either of the following:

(1) Inpatient services to fragile newborns or critically ill children in either a Level III Regional Neonatal Intensive Care Unit or a Level I Pediatric Intensive Care Unit, which units have been in operation on or before January 1, 2003.

(2) A Medicaid utilization rate of twenty-five percent of total inpatient days or greater.

B. The department shall minimize the impact of budget adjustments made pursuant to R.S. 39:75 or as authorized in the General Appropriation Act upon hospitals qualifying for Medicaid rate maximization under this Section.

Acts 2003, No. 813, §1; Acts 2005, No. 154, §2, eff. June 28, 2005; Acts 2007, No. 243, §1; Acts 2008, No. 566, §1, eff. June 30, 2008.



RS 46:979.1 - Title

CHAPTER 8-B. LOUISIANA FIRST AMERICA NEXT

FREEDOM AND EMPOWERMENT PLAN

§979.1. Title

This Chapter shall be known and may be cited as the "Louisiana First America Next Freedom and Empowerment Act".

Acts 2014, No. 783, §1, eff. June 19, 2014.



RS 46:979.2 - Definitions

§979.2. Definitions

As used in this Chapter, the following terms shall have the following definitions, unless the context clearly indicates otherwise:

(1) "Cost-sharing" means the portion of the cost of a covered medical service that must be paid by or on behalf of eligible individuals, consisting of copayments or coinsurance, but not deductibles.

(2) "Department" means the Louisiana Department of Health.

(3) "Medicaid" means the medical assistance program provided for in Title XIX of the Social Security Act.

(4) "Plan" means the Louisiana First America Next Freedom and Empowerment Plan established by this Chapter.

(5) "Secretary" means the secretary of the Louisiana Department of Health.

Acts 2014, No. 783, §1, eff. June 19, 2014.



RS 46:979.3 - Legislative findings; purpose

§979.3. Legislative findings; purpose

A. The Legislature of Louisiana does hereby find and declare that, due to compelling moral and economic reasons, Louisiana must enact positive reforms to move the state's health care system in the right direction.

B. The Legislature of Louisiana does hereby find and declare that Louisiana should expand access to affordable high quality health care. Our state must create a solid safety net for the poorest of the poor and the sickest of the sick. Louisiana must seek to offer to its citizens a health care system that allows the patient to be in control, working with his own doctor and other health care providers. Louisiana must work on reducing health care costs, since many of Louisiana's citizens struggle to afford health care. Louisiana must work to preserve and strengthen the safety net for the most vulnerable in our state, including those with pre-existing conditions. Louisiana must focus on enhancing patient choice, removing obstacles to portability, and promoting consumer selection.

C. The Legislature of Louisiana does hereby find and declare that true health reform puts doctors and patients, not government bureaucrats, at the heart of all health policy decisions.

D. The purposes of this state in implementing the Louisiana First America Next Freedom and Empowerment Plan are as follows:

(1) To lower health care costs by providing incentives for Louisiana consumers to serve as smart health care shoppers, to save money by engaging in healthy behaviors, and to take control of their health care choices.

(2) To protect the most vulnerable Louisiana citizens by targeting government resources to those most at risk in our state and by enacting reforms that would guarantee health care access to individuals with pre-existing conditions, senior citizens, individuals with disabilities, and the unborn.

(3) To provide portability and choice to Louisiana consumers by offering personalized choices so that consumers can buy the health care coverage plan they want, not the plan a government bureaucrat tells them to purchase.

Acts 2014, No. 783, §1, eff. June 19, 2014.



RS 46:979.4 - Administration of the Louisiana First America Next Freedom and Empowerment Plan

§979.4. Administration of the Louisiana First America Next Freedom and Empowerment Plan

A. The Louisiana Department of Health shall create and administer the plan within the department. The department shall promulgate rules to implement this Chapter in accordance with the Administrative Procedure Act.

B. In keeping with the plan's purposes set forth in R.S. 46:979.3, the department shall on or before September 1, 2014, submit to the House and Senate committees on health and welfare and to the governor an outline specifying how it will seek to implement the following health care access reforms in Louisiana beginning January 1, 2015:

(1) Lowering the cost of health care in Louisiana, including but not limited to actions furthering the following goals:

(a) Tax equity: Giving all Louisiana consumers the same standard deduction for health insurance, regardless of whether they obtain that health insurance from an employer or on their own, and without raising taxes.

(b) A Louisiana health insurance program: Seeking any available federal funds, including but not limited to the use of federal waivers or Medicaid state plan amendments, so as to create an innovative and cost-effective state health insurance program that would reduce health insurance premiums to make coverage more affordable, guarantee access for individuals with pre-existing conditions, and allow the state the option of using such funds to subsidize health insurance coverage for individuals with pre-existing conditions and low-income individuals who may not receive tax savings from a health insurance deduction.

(c) Health savings accounts: Further increasing participation in the plan's innovative insurance model and enhancing the ability to contain the growth of health costs by allowing individuals to create personal health savings accounts and use those funds to pay health insurance premiums, allowing for additional flexibility in benefit design.

(d) Greater incentives for wellness: Providing insurers and employers with additional flexibility to offer incentives for healthy behaviors, and the ability to provide those incentives on a tax-free basis, in order to accelerate efforts at changing behaviors in a way that can slow health cost growth.

(e) Focus on eliminating fraud: Moving away from the existing "pay and chase" model of eliminating fraud, and seeking to target those who profit from trafficking in personal health information.

(f) Price and quality transparency: Increasing online posting of health care services price and quality data in order to empower Louisiana patients with trusted information and provide Louisiana health care providers with a greater incentive to improve their quality practices.

(2) Protecting the most vulnerable Louisiana citizens, including but not limited to actions furthering the following goals:

(a) Guaranteed access for pre-existing conditions: Demonstrating in requests to federal funding sources that, as a condition of participation in the plan, Louisiana will guarantee access for individuals with pre-existing conditions through a high-risk pool, reinsurance, or some other method ensuring those with chronic conditions can obtain needed care.

(b) Premium support: Providing cost subsidies or premium assistance so that Louisiana's senior citizens are offered more health insurance choices, while seeking to make Medicare more financially solvent and sustainable for future generations.

(c) Medicaid reforms: Seeking to work with the federal government through existing or new grant programs to demonstrate that, in exchange for a fixed funding allotment from the federal government and accountability standards, Louisiana will demonstrate flexibility in designing solutions to meet the health care needs of Louisiana citizens.

(d) Life protections: Seeking to strengthen conscience protections for businesses and medical providers.

(3) Portability and choice, including but not limited to actions furthering the following goals:

(a) Louisiana-based reforms to expand access: Reforming laws that govern medical licensure and construction of new medical facilities, in order to increase the supply of medical providers, including new options that may lower health care costs.

(b) Better access for individuals changing employers: Ending the requirement that individuals leaving their employer must exhaust COBRA continuation coverage before gaining access to the individual health insurance market, in order to alleviate a costly mandate on businesses and ease the transition into individual health coverage for those changing jobs.

(c) Pooling mechanisms: Allowing small businesses, fraternal organizations, civic groups, alumni associations, and other similar organizations to band together and offer health insurance to their members in order to provide new options for individuals to purchase coverage that travels with them from job to job.

(d) Cross-state insurance purchasing: Seeking to work with the federal government and other state governments to allow purchasing of health insurance across state lines, so as to allow Louisianians to buy the customized health insurance plan that best meets their needs.

(e) Lawsuit reform: Enacting common sense reforms to crack down on frivolous lawsuits in seeking to expand patient access and lower costs.

(f) Freedom for senior citizens to choose: Enhancing choice and competition by eliminating the arbitrary restrictions on senior citizens' choice of medical providers imposed by bureaucratic mandates, and seeking to restore the doctor-patient relationship by working with the federal government to see those onerous requirements repealed.

C. The department may work with any other state department in order to seek to effect the plan's purposes, and shall do so with all deliberate speed so as to effect these health care reforms in a timely manner.

D.(1) The department may utilize any federal or state funding, or any other source of revenue, available to implement this plan.

(2) Prior to implementation, the department shall develop the plan, including a determination of the cost, and submit the plan with the cost estimate to the Joint Legislative Committee on the Budget for approval.

E. The plan may include premium support or insurance premium subsidies for eligible individuals to enable their enrollment in a health insurance plan.

F. The department shall be specifically authorized to pay supplemental cost-sharing subsidies directly to health insurance plans or health savings accounts for participants in the plan.

G. An eligible individual offered health insurance access, enrolled in health insurance coverage or allowed to create a health savings account, shall affirmatively acknowledge the existence of all of the following facts:

(1) The plan shall not be a perpetual federal or state right or guaranteed entitlement.

(2) The plan shall be subject to cancellation upon appropriate notice.

(3) The plan shall not be an entitlement program.

H. The state may implement cost-sharing and copays, as a condition of participation in the plan, for plan participants whose earning shall exceed fifty percent of the applicable federal poverty level.

I. The department shall recommend appropriate adjustments in funding to the legislature. Adjustments shall be made by the legislature as appropriate.

J. On a quarterly basis, the department shall report to the Joint Legislative Committee on the Budget, within two weeks of the end of each quarter, information regarding the following aspects of the plan:

(1) Plan enrollment.

(2) Patient experience.

(3) Economic impact.

(4) Carrier competition.

(5) Success in avoiding uncompensated care.

Acts 2014, No. 783, §1, eff. June 19, 2014.



RS 46:979.5 - Plan outcomes; reporting requirements

§979.5. Plan outcomes; reporting requirements

A. On or before July 1, 2015, and annually thereafter, the secretary of the department shall provide to the House and Senate committees on health and welfare and to the governor a written report covering the most recent one-year period which includes at a minimum all of the items required hereafter in this Section.

B. The secretary shall make the report provided for in this Section publicly available on its Internet website.

C. The report shall include but shall not be limited to the following items:

(1) Evaluation of major barriers to access to health care by participants in the Louisiana First America Next Freedom and Empowerment Plan, and recommendations for policy changes to eliminate such barriers.

(2) Summary of successful initiatives in this state for disease prevention and early diagnosis and management of chronic conditions among participants in the plan.

(3) Such other information as the secretary deems appropriate to convey a clear and sufficiently complete assessment of the impact of the plan.

Acts 2014, No. 783, §1, eff. June 19, 2014.



RS 46:979.6 - Termination

§979.6. Termination

Annually during each regular session of the legislature, the legislature shall have the authority to decide whether to continue the program.

Acts 2014, No. 783, §1, eff. June 19, 2014.



RS 46:981 - Repealed

CHAPTER 9. INMATES OF CERTAIN INSTITUTIONS;

SPECIAL TREATMENT AND CARE

§981. Repealed by Acts 2014, No. 811, §34, eff. June 23, 2014.



RS 46:982 - Repealed

§982. Repealed by Acts 2014, No. 811, §34, eff. June 23, 2014.



RS 46:1001 - Legislative findings

CHAPTER 9-A. VOCATIONAL COUNSELING FOR FOSTER CHILDREN

§1001. Legislative findings

The legislature finds that children who are emancipated from or aged out of long-term foster care in this state must be better equipped with the necessary skills to find employment and to become self-supporting and productive.

Acts 2005, No. 82, §1.



RS 46:1002 - Vocational testing and counseling; purpose; duties of the office of children and family services

§1002. Vocational testing and counseling; purpose; duties of the office of children and family services

A. The Department of Children and Family Services, office of community services, shall provide, in each of its regional offices, vocational testing and counseling on the subjects of higher education and employment for those individuals in long-term foster care at the youngest age deemed appropriate to process the information.

B. Through vocational testing, the office of children and family services shall seek to identify areas of potential interest and potential employment that are specific to an individual in foster care and, to this end, the office shall:

(1) Conduct a minimum of three, one-hour long counseling sessions annually with each individual, covering the subjects of potential employment both during and after high school, as well as possibilities for education beyond high school.

(2) Encourage and assist individuals in long-term foster care to find part-time work while they are still in high school as a means of discovering their interests and capabilities, as well as fostering a sense of independence.

C. The office of children and family services shall adopt all necessary rules and regulations to carry out the provisions of this Chapter.

Acts 2005, No. 82, §1.



RS 46:1051 - HOSPITAL SERVICE DISTRICTS

CHAPTER 10. HOSPITAL SERVICE DISTRICTS

PART I. GENERAL PROVISIONS

§1051. Authority to create and alter the boundaries of districts

A. The police juries of parishes are authorized and empowered, upon their own initiative, to form and create one or more hospital service districts within the respective parishes, or with agreement among police juries concerned, to combine two or more parishes into a single hospital service district with such names as the police juries may designate, and, in so doing, police juries may create hospital service districts whose boundaries overlap those of other hospital service districts.

B. The police juries are further authorized and empowered, upon their own initiative, to alter the boundaries of any hospital service district, provided that no such boundary change shall cause an impairment of the obligations of any contract of the hospital service district.

C. Such creation of overlapping hospital service districts or the alteration of the boundaries of any hospital service district prior to July 31, 1968, are hereby expressly validated, ratified and confirmed.

D. The governing authority of Pointe Coupee Parish may rename the Pointe Coupee Parish Hospital Service District Number One as the Pointe Coupee Parish Health Services District Number One; in such case, such district and its commission shall continue to have all powers, duties, functions, and responsibilities as provided in this Chapter for hospital service districts, and their commissions and the parish governing authority shall continue to have all powers, duties, functions, and responsibilities as provided in this Chapter with respect to such district.

E. Notwithstanding the provisions of Subsections A and B of this Section, the governing authority of Ouachita Parish shall not abolish or alter the boundaries of Hospital Service District No. 1 of the Parish of Ouachita unless the abolition or alteration is approved by two-thirds of the full membership of the board of commissioners of the district and approved by a majority of the voters of the district, as the district existed on January 1, 1997, voting at an election held for the purpose of authorizing such abolition or alteration in accordance with the Louisiana Election Code. The parish governing authority or the board of commissioners may call an election for such purpose after the board of commissioners has voted for such approval as provided in this Subsection.

Acts 1950, No. 420, §1. Amended by Acts 1968, No. 35, §1; Acts 1986, No. 326, §1; Acts 1997, No. 436, §2, eff. June 22, 1997.



RS 46:1052 - Objects of the districts

§1052. Objects of the districts

The objects and purposes of the hospital service districts and the governing bodies created under the provisions of this chapter shall be:

(1) To own and operate hospitals for the care of persons suffering from illnesses or disabilities which require that patients receive hospital care.

(2) To administer other activities related to rendering care to the sick and injured or in the promotion of health which may be justified by the facilities, personnel, funds and other requirements available.

(3) To promote and conduct scientific research and training related to the care of the sick and injured insofar as such research and training can be conducted in connection with the hospital.

(4) To participate so far as circumstances may warrant in any activity designed and conducted to promote the general health of the community.

(5) To cooperate with other public and private institutions and agencies engaged in providing hospital and other health services to residents of the district.

Acts 1950, No. 420, §2.



RS 46:1053 - Commission; qualification of members; appointment; vacancies; compensation; removal of commissioners; certain powers

§1053. Commission; qualification of members; appointment; vacancies; compensation; removal of commissioners; certain powers

A. Any hospital service district formed or created under the provisions of this Chapter shall be governed by a board of five commissioners, hereafter referred to as commission, who shall be qualified voters and residents of the district. The commission shall be appointed by the police jury of the parish. Two of the first commissioners so appointed shall serve for two years, two for four years and one for six years.

B.(1) In the parish of St. Mary for Hospital Service Districts Numbers 1 and 2, the governing authority thereof may increase the number of commissioners to not more than seven members; in the parish of St. Helena, the governing authority thereof may increase the number of commissioners to not more than six members.

(2) In any district in which there are six commissioners, three of the first commissioners so appointed shall serve two years, two four years, and one six years. In any district in which there are seven commissioners, three of the first commissioners so appointed shall serve two years, three shall serve four years, and one shall serve six years.

(3) Notwithstanding any provision of this Section to the contrary, at the expiration of the terms of office of the commissioners of Hospital Service District Number 2 of St. Mary Parish serving on July 1, 1991, the successors shall be appointed for a term of four years in the same manner as the predecessor appointees were selected, and no commissioner shall serve for more than two consecutive four year terms.

(4)(a) In the parish of Iberia, the Iberia Parish Hospital Service District No. 1 shall be governed by a commission composed of nine members. The two additional members provided for by this Paragraph shall be appointed by the governing authority of Iberia Parish from applications submitted by the medical staff of the Iberia General Hospital and Medical Center only. The two additional members shall each serve an initial term of four years and their successors shall be appointed for four-year terms. Upon the expiration of the terms of the current board of commissioners in office on August 15, 1995, or in the case of a vacancy on the board of commissioners on or after August 15, 1995, each successor shall be appointed for a four-year term.

(b)(i) The terms of the members of the board of commissioners in office on July 1, 2001, shall expire as provided by law. Notwithstanding the provisions of Subparagraph (a) of this Paragraph or any other provision of this Section, the successor of each such member shall be appointed for a term established by the Iberia Parish Council. However, no such term shall exceed four years and the terms of not more than three such successors shall expire in any one year.

(ii) Upon the expiration of the terms established by the Iberia Parish Council for the successors appointed as provided in Item (i) of this Subparagraph, each member of the board of commissioners shall serve a four-year term.

(c) A vacancy that occurs prior to the expiration of a term shall be filled for the remainder of the unexpired term.

C.(1)(a) At the expiration of their respective terms of office, the successors to such appointees shall be appointed within thirty days for six-year terms. The police juries shall fill vacancies in the same manner as the predecessor appointees were selected.

(b) Notwithstanding the provisions of this Paragraph, upon the expiration of a term of office of a commissioner of Hospital Service District No. 3 of Vermilion Parish, the term of office of his successors to the board of commissioners of said district shall be two years.

(2)(a) The parish governing authority of the parish in which the district is located may permit a per diem to each member of the commission in an amount of not less than twenty-five dollars nor more than forty dollars for each day of his attendance at meetings of the commission, not to exceed twelve meetings per year payable out of the funds of the hospital service district.

(b) Notwithstanding any other provision of law to the contrary, the parish governing authority of St. Mary Parish may permit a per diem to each member of the board of commissioners of Hospital Service District No. 2 of the parish of St. Mary in the amount provided in this Subsection for each day of attendance at meetings of the commission, not to exceed twenty-four meetings per year.

(c) The Caddo Parish governing authority may permit a per diem to each member of the commission of the North Caddo Hospital Service District in an amount of not less than twenty-five dollars nor more than one hundred dollars for each day of his attendance at meetings of the commission, not to exceed twelve meetings per year payable out of the funds of the hospital service district.

(d) The governing authorities of Calcasieu Parish and Cameron Parish may permit a per diem to each member of the commission of the Calcasieu Cameron Hospital Service District in an amount of not less than twenty-five dollars nor more than one hundred dollars for each day of his attendance at meetings of the commission, not to exceed twelve meetings per year payable out of the funds of the hospital service district.

(e) The governing authorities of Madison Parish may permit a per diem to each member of the commission of the Madison Parish Hospital Service District in an amount of not less than forty dollars nor more than seventy-five dollars for each day of attendance at meetings of the commission, not to exceed twenty-four meetings per year payable out of the funds of the hospital service district.

(f) Notwithstanding any other provision of law to the contrary, the governing authority of St. Charles Parish may permit a per diem to each member of the commission of a hospital service district in the parish in an amount of not less than forty dollars nor more than sixty dollars for each day of attendance at meetings of the commission, not to exceed twelve meetings per year.

(g) Notwithstanding any other provision of law to the contrary, the governing authority of Concordia Parish may permit a per diem to each member of the Concordia Parish Hospital Service District No. 1 in an amount of not less than twenty-five dollars nor more than one hundred dollars for each day of attendance at meetings of the commission, not to exceed twelve meetings per year.

(3) Any member of the commission may be removed from office for cause and his appointment rescinded by two-thirds vote of the elected membership of the parish governing authority which appointed him.

D.(1) The governing authority of the parish of Washington may increase to ten the number of commissioners for the Washington Parish Hospital Service District Number One. One commissioner shall be appointed from each of the eight wards in that district. One additional member shall be appointed from Ward Three. The other additional member shall be an active medical staff member of the Riverside Medical Center who is a resident of the district and who shall be recommended to the parish governing authority by the medical staff of the Riverside Medical Center for appointment. The term of the medical staff member shall be two years.

(2) Notwithstanding any other provision of this Section to the contrary, the governing authority of Washington Parish may permit a per diem to each member of the commission in an amount not to exceed seventy-five dollars for each day of his attendance at meetings of the commission not to exceed twelve regular meetings per year and twelve emergency meetings per year, payable out of funds of the hospital service district.

E. In the Parish of Ouachita, the Ouachita Parish Hospital Service District within which is situated the G. B. Cooley Hospital, shall be governed by a board composed of seven members. One of the first additional commissioners so appointed shall serve for two years, and one for four years; thereafter, their terms shall be as provided in Subsection C of this Section.

F. In the parish of Richland, the Richland Parish Hospital Service District, within which is situated the Richland Parish Hospital, shall be governed by a board of commissioners composed of seven members. These two additional members shall be medical doctors. One of the first additional commissioners so appointed shall serve for two years, and one for four years; thereafter, their terms shall be as provided in Subsection C of this Section. The Richland Parish Hospital Service District Number 1-B, within which is situated the Richardson Medical Center in Rayville, shall be governed by a board of commissioners consisting of six members. One of the members shall be a physician selected by the staff of the Richardson Medical Center. Notwithstanding any other provision to the contrary, the parish governing authority of Richland Parish may permit a per diem to each member of the board of commissioners of the Richland Parish Hospital Service District in an amount of not less than twenty-five dollars nor more than fifty dollars for each day of his attendance at meetings of the commission, not to exceed twenty-four meetings per year payable out of the funds of the hospital service district.

G. The Hospital Service District Number One of the parish of Avoyelles shall be governed by a board of commissioners composed of seven members. One of the first additional commissioners so appointed shall serve for two years, and one for four years; thereafter, their terms shall be as provided in Subsection C of this Section.

H. In the parish of Allen, the governing authority thereof may increase the number of commissioners to not more than seven members. One of the first additional commissioners so appointed shall serve for two years, and one for four years; thereafter, their terms shall be as provided in Subsection C of this Section.

I. In the parish of Bienville, the governing authority thereof may increase the number of commissioners for the hospital service district therein to not more than seven. Of the commissioners so appointed, three shall serve an initial term of three years, three others shall serve an initial term of four years, and the other member shall serve an initial term of six years.

J. In the parish of Union, the East Union Parish Hospital Service District shall be governed by a board composed of seven commissioners appointed in such a manner that there shall be a resident of each of Wards One, Two, Five, Six, Seven, and Eight of the parish and one at-large member. Such at-large member shall be appointed by the board and shall serve an initial term of two years. The member from Ward One shall serve an initial term of four years. Thereafter, their terms shall be as provided in Subsection C of this Section.

Board members serving on the effective date of this Subsection shall serve until the expiration of their terms, and their successors shall be appointed in such a manner that there shall be a resident of each of Wards Two, Five, Six, Seven, and Eight, all to serve terms as provided in Subsection C of this Section.

K.(1) In the parish of Vermilion, Hospital Service District No. 1 shall be governed by a commission composed of eight members. Each chief of the medical staff at the Abrom Kaplan Memorial Hospital shall be a member of the commission during his term in office. The other additional members provided for by this Paragraph shall be appointed for initial terms of six years each by the police jury of the parish of Vermilion and thereafter shall serve six-year terms.

(2) Notwithstanding any other provision of law to the contrary, the governing authority of Vermilion Parish may permit a per diem to each member of the commission in an amount not to exceed two hundred dollars for each day of his attendance at meetings of the commission not to exceed twenty-four regular meetings per year and twelve special meetings per year, payable out of funds of the hospital service district.

L.(1) The Vermilion Parish Hospital Service District No. 2 shall be governed by a board of commissioners composed of seven members. One member shall be appointed by the parish governing authority from among the physicians who are residents of the district. If no physician is willing to serve, then the parish governing authority may appoint any person who is otherwise eligible to fill the office. Members appointed from among the physicians of the district and members appointed in place of such member shall serve two-year terms. All other members shall serve six-year terms.

(2) Notwithstanding any other provision of this Section to the contrary, the governing authority of Vermilion Parish may permit a per diem to each member of the commission in an amount not to exceed fifty dollars for each day of his attendance at meetings of the commission not to exceed twenty-four regular meetings per year and twelve special meetings per year, payable out of funds of the hospital service district.

M.(1) Notwithstanding any other provisions of this Chapter, any hospital service district formed or created in the parish of Terrebonne under the provisions of this Chapter shall be governed by a board composed of not less than five nor more than eleven commissioners, hereafter referred to as the commission or the board of commissioners, and the parish governing authority shall establish the exact number of commissioners and appoint them.

(2)(a) Insofar as possible the initial commissioners shall be appointed with staggered terms so that a substantially equal number of commissioners are appointed for one-, two-, and three-year initial terms and if eleven commissioners are appointed, four commissioners shall serve for a term of one year, four commissioners shall serve for a term of two years, and three commissioners shall serve for a term of three years.

(b)(i) Notwithstanding any other provision of law to the contrary, the terms of the eleven members of the board of commissioners of Hospital Service District No. 1 of Terrebonne Parish serving on the effective date of this Subparagraph shall be as provided in Item (ii) of this Subparagraph.

(ii)(aa) Of the five commissioners whose terms are set to expire in 2012, the terms of two of such commissioners shall be extended by one year as determined by lot at the first meeting of the board after the effective date of this Subparagraph.

(bb) The terms of the remaining three commissioners whose terms are set to expire in 2012 shall expire in 2012.

(cc) The terms of the three commissioners whose terms are set to expire in 2013 shall be extended by one year.

(dd) The terms of the three commissioners whose terms are set to expire in 2011 shall expire in 2011.

(3)(a) Upon the expiration of the term of a commissioner as provided in Subparagraph (2)(b) of this Subsection, a successor shall be appointed by the parish governing authority for a term of four years.

(b) No person who has been appointed to serve as a commissioner for more than two and one-half terms in three consecutive terms, which period of service began on or after August 15, 1997, shall be appointed for a succeeding term.

(c) All commissioners shall be subject to removal only upon a showing of just cause by the parish governing authority.

(4) If a vacancy occurs for any other reason, a successor commissioner shall be appointed by the parish governing authority for the remainder of the unexpired term.

(5) A commissioner shall hold office until his successor has been appointed and may succeed himself when so appointed by the parish governing authority subject to the limitation provided in Subparagraph (3)(b) of this Subsection.

(6) Each commissioner shall be a registered voter with a minimum of two years prior residency within the parish.

(7) Any board of commissioners in the parish of Terrebonne may contract with the Terrebonne Parish governing authority under the provisions of the Local Services Law and other constitutional and statutory authority with respect to the planning, financing, construction, maintenance, and operation of Terrebonne General Hospital, including but without limitation the issuance of bonds by the hospital district as authorized by law for financing any portion of project cost and the expenditure of hospital bond funds of the parish of Terrebonne, on such terms and conditions as the board of commissioners and the governing authority shall determine to be in the public interest.

(8) The board of commissioners may appoint a hospital director and otherwise provide for the administration of any facilities under its control without the approval of the medical staff as elsewhere required in this Chapter but in so doing may consult with the medical staff or others as the commissioners deem appropriate.

(9) The terms and provisions of any agreement between the board of commissioners, as the governing authority of the hospital district, and the governing authority of the parish of Terrebonne, shall control over other provisions of this Chapter with respect to the planning, financing, construction, maintenance, and operation of Terrebonne General Hospital unless prohibited by law.

N.(1)(a) The governing authority of the parish of Caddo may increase the number of commissioners for the North Caddo Hospital Service District therein to nine. The three additional commissioners so appointed shall each serve an initial term of up to four years.

(b) The initial terms of the three additional commissioners so appointed pursuant to Subparagraph (1)(a) of this Subsection shall terminate as follows: one shall terminate on July 1, 2003, one on July 1, 2004, and one on July 1, 2005.

(c) The commissioners so appointed shall draw lots at the first meeting of the board to determine which commissioner shall serve for each of such initial terms.

(2)(a) The commissioners serving on June 18, 2003, shall continue to serve until the expiration of their current terms; thereafter, each successor of such members shall be appointed to a term of six years. However, if upon the effective date of this Subparagraph the successor to the member whose term expires on July 1, 2003, as provided in Subparagraph (1)(b) of this Subsection, has been appointed to fill such vacancy, such member shall serve a six-year term.

(b) In the event that a commissioner's position on the board should become vacant by reason of death, resignation, or otherwise, prior to the expiration of his term, such vacancy shall be filled for the remainder of the unexpired term.

(3) Repealed by Acts 2003, No. 400, §2, eff. June 18, 2003.

O. The Acadia-St. Landry Hospital Service District shall be governed by a board of commissioners composed of six members. The additional commissioner herein provided for shall be appointed from the active medical staff serving the district. Notwithstanding the provisions of Subsection C, the additional commissioner so appointed shall serve a term of two years and his successors shall serve terms of two years. The terms of all other commissioners shall be as otherwise provided in this Section.

P. Notwithstanding any other provision to the contrary, the parish governing authority of Iberia Parish may permit a per diem to each member of the commission in an amount of not less than twenty-five dollars nor more than forty dollars for each day of his attendance at meetings of the commission not to exceed thirty-six meetings per year, payable out of the funds of the hospital service district.

Q.(1) Concordia Parish Hospital Service District Number One shall be governed by a board of commissioners composed of seven members. The two additional commissioners provided for by this Subsection shall be appointed initially by the governor. Each such appointment by the governor shall be submitted to the Senate for confirmation. One of the additional commissioners shall be appointed to serve an initial term of two years and one to an initial term of four years. The initial additional members appointed pursuant to this Subsection may be removed from office for cause and the appointment rescinded by the governor.

(2) Upon expiration of the term of each of the initial two additional commissioners appointed pursuant to this Subsection, the successors of one of such additional commissioners shall be appointed by the police jury of the parish and shall serve six-year terms and be subject to removal as provided in Subsection C of this Section. Each of the successors of the remaining additional commissioner shall be designated as the physician member. The police jury shall appoint the immediate past chief of staff of the hospital medical staff as the physician member. The term of the physician member shall be two years and the outgoing chief of staff shall be his successor. The physician member shall not be subject to the requirements of Subsection A of this Section that commissioners be qualified voters and residents of the district.

R. The Catahoula Parish Hospital Service District Number One shall be governed by a board of commissioners composed of seven members. The two additional commissioners provided for by this Subsection shall be appointed by the governing authority of Catahoula Parish, shall serve initial terms of six years each, and thereafter shall serve six year terms as provided in Subsection C of this Section.

S. The Catahoula Parish Hospital Service District Number Two shall be governed by a board of commissioners composed of seven members. The two additional members provided for by this Subsection shall be appointed by the governing authority of Catahoula Parish and shall serve initial terms of two years each, and their successors thereafter shall serve six-year terms as provided in Subsection C of this Section.

T. The Lower South Cameron Memorial Hospital Service District shall be governed by a board of commissioners composed of seven members. The two additional members provided for by this Subsection shall be appointed by the governing authority of Cameron Parish and shall serve initial terms of two years each, and their successors thereafter shall serve six-year terms as provided in Subsection C of this Section.

U.(1) The Natchitoches Parish Police Jury may increase the membership of the board of commissioners of the Natchitoches Parish Hospital Service District to not more than seven members. The two additional members provided for by this Subsection shall be appointed by the police jury for initial terms of six years each and their successors shall serve six-year terms.

(2) Notwithstanding any other provision of law to the contrary, one of the members appointed to the Natchitoches Parish Hospital Service District shall be a member of the governing authority of Natchitoches Parish.

V.(1) The Pointe Coupee Parish Hospital Service District Number One, or the Pointe Coupee Parish Health Services District Number One if the hospital service district is so renamed as provided in R.S. 46:1051(D), shall be governed by a board of commissioners composed of nine members. The additional commissioners provided for by this Subsection shall be appointed by the governing authority of Pointe Coupee Parish. Two of the additional commissioners so appointed shall serve initial terms of two years each, and two shall serve initial terms of four years each; thereafter, their successors shall serve six-year terms as provided in Subsection C of this Section.

(2) Notwithstanding any other provision of law to the contrary, three of the members appointed to the board of commissioners of Pointe Coupee Parish Health Services District Number One may be members of the governing authority of Pointe Coupee Parish.

W. The Rayne Branch Hospital Service District of the parish of Acadia shall be governed by a board of commissioners composed of seven members. The two additional members provided for by this Subsection shall be appointed by the governing authority of Acadia Parish and shall serve initial terms of six years each, and their successors thereafter shall serve six-year terms as provided in Subsection C of this Section.

NOTE: SUBSECTION X AS PER ACTS 1988, NO. 396, §1 AND ACTS 1988, NO. 768, §1:

X. The Plaquemines Parish Hospital Service District Number One shall be governed by a board of commissioners composed of nine members, one from each councilmanic district of Plaquemines Parish. Each such member shall be a qualified voter and resident of the district and shall be appointed by the Plaquemines Parish Council from nominations by the president of Plaquemines Parish. Such members shall serve terms concurrent with the terms of the Plaquemines Parish Council.

NOTE: SUBSECTION X AS PER ACTS 1988, NO. 876, §1:

X. The board of commissioners of the Plaquemines Parish Hospital Service District Number One shall be composed of nine commissioners, one from each of the Plaquemines Parish council districts, who shall be qualified voters and residents of the district, nominated by the parish president or parish council, and appointed by the Plaquemines Parish Council.

Y.(1) The Hospital Service District Number One of East Baton Rouge Parish shall be governed by a board of commissioners composed of nine members.

(2) The two members added to the board by Act 149 of the 2002 First Extraordinary Session shall be appointed by the parish governing authority and shall serve initial terms of four years each, and their successors shall serve four-year terms.

(3) The terms of the members of the board of commissioners in office on the effective date of this Paragraph shall expire as provided by law. The successors of each such member shall be appointed for four-year terms.

(4) At least one member of the board of commissioners shall be a practicing physician who resides in the district.

Z. The Merryville Hospital Service District of Beauregard Parish shall be governed by a board of commissioners composed of seven members. The two additional members provided for by this Subsection shall be appointed by the mayor and board of aldermen of the town of Merryville and shall serve initial terms of two years each, and their successors shall serve six-year terms.

AA. Notwithstanding any provision of this Section to the contrary, the Hospital Service District Number One of St. Landry Parish shall be governed by a board of commissioners composed of seven members. One additional commissioner provided for by this Subsection shall be appointed by the St. Landry Parish Police Jury and shall serve six-year terms and the other additional commissioner shall be the chief of the medical staff of the hospital located within said service district and shall serve a term concurrent with his term as chief of staff.

BB. In the parish of Jackson, the Jackson Parish Hospital Service District shall be governed by a commission composed of seven members. The additional members provided for by this Subsection shall be appointed by the police jury for initial terms of six years each and their successors shall serve six-year terms.

CC. Hospital Service District No. 1 of Assumption Parish shall be governed by a board of commissioners composed of seven members. The two additional members provided for by this Subsection shall be appointed by the parish governing authority and shall serve initial terms of two years. Such initial terms shall not begin prior to January 1, 1996. Successors to the two additional members shall serve six-year terms.

DD.(1) The Claiborne Parish Hospital Service District Number Three shall be governed by a board of commissioners composed of nine members. The governing authority of Claiborne Parish shall appoint the commissioners as follows:

(a) One member appointed from police jury district numbers one and two.

(b) One member appointed from police jury district numbers three and four.

(c) One member appointed from police jury district numbers five and six.

(d) One member appointed from police jury district numbers seven and eight.

(e) One member appointed from police jury district numbers nine and ten.

(f) Two members appointed, at large, from Claiborne Parish.

(g) Two physicians practicing medicine within Claiborne Parish.

(2) The terms of the initial seven non-physician members shall be determined by lot at the first meeting with one commissioner serving for one year, two commissioners serving for two years, two commissioners serving for three years, and two commissioners serving for four years. Their successors shall each serve four-year terms.

(3) The terms of the initial two physicians shall be determined by the governing authority of Claiborne Parish, prior to the first meeting of the district, with one physician serving for one year and the other physician serving for two years, and their successors shall each serve two-year terms.

(4) All vacancies or replacements shall be filled by appointment by the governing authority of Claiborne Parish. Nothing in this Subsection shall impair or affect the operation of any hospital service district in Claiborne Parish.

EE. In the parish of Beauregard, the Hospital Service District Number Two shall be governed by a board of commissioners composed of ten members. The additional members provided for by this Subsection shall be appointed by the governing authority and shall serve staggered initial terms with two commissioners appointed for two years, two for three years, and one for four years. Thereafter, such additional commissioners shall serve six-year terms as provided in Subsection C of this Section.

Acts 1990, No. 358, §1; Acts 1991, No. 339, §1; Acts 1991, No. 407, §1; Acts 1992, No. 475, §1; Acts 1992, No. 917, §1; Acts 1993, No. 4, §1; Acts 1993, No. 9, §1, eff. May 18, 1993; Acts 1993, No. 494, §3, eff. June 10, 1993; Acts 1995, No. 6, §1, eff. May 25, 1995; Acts 1995, No. 12, §1, eff. May 25, 1995; Acts 1995, No. 582, §1; Acts 1995, No. 934, §1; Acts 1995, No. 1174, §1; Acts 1995, No. 1267, §1; Acts 1996, 1st Ex. Sess., No. 79, §1; Acts 1997, No. 1083, §2; Acts 2000, 1st Ex. Sess., No. 9, §1, eff. April 14, 2000; Acts 2001, No. 360, §1; Acts 2001, No. 687, §1, eff. July 1, 2001; Acts 2002, 1st Ex. Sess., No. 18, §1; Acts 2002, 1st Ex. Sess., No. 37, §1, eff. April 18, 2002; Acts 2002, 1st Ex. Sess., No. 149, §1, eff. April 24, 2002; Acts 2003, No. 400, §§1 and 2, eff. June 18, 2003; Acts 2004, No. 592, §1, eff. July 1, 2004; Acts 2005, No. 313, §1, eff. June 29, 2005; Acts 2008, No. 98, §1; Acts 2011, No. 47, §1; Acts 2011, No. 286, §1, eff. June 28, 2011; Acts 2013, No. 138, §1; Acts 2014, No. 811, §24, eff. June 23, 2014.

NOTE: See Acts 2003, No. 562.

NOTE: See Acts 2006, No. 536.



RS 46:1054 - Officers; meetings

§1054. Officers; meetings

A. The commission shall elect one of its members chairman and one vice chairman. The chairman of the Acadia-St. Landry Hospital Service District shall vote only in the event of a tie vote.

B. All meetings of the commission shall be held at the domicile of the district established by the police jury. At least three regular meetings shall be held annually. Special meetings may be held at such times and places as shall be specified, by call of the chairman or the police jury.

Acts 1950, No. 420, §4. Amended by Acts 1978, No. 451, §1; Acts 1979, No. 325, §1; Acts 1989, No. 344, §1, eff. June 28, 1989.



RS 46:1055 - Powers and duties of commission

§1055. Powers and duties of commission

A. In addition to the duties defined elsewhere in this Chapter, the commission shall have the duty and authority:

(1) To represent the public interest in providing hospital and medical care in the district.

(2) To advise the police jury and the hospital director on problems concerning the operation of the hospital and other facilities.

(3) To make, alter, amend, and promulgate rules and regulations governing the conduct of the hospital.

(4) To conduct hearings and pass upon complaints by or against any officer or employee of the district.

(5) To review and modify, or set aside any action of the officers or employees of the district which the commission may determine to be desirable or necessary in the public interest.

(6) To appoint, with the approval of the medical staff, a director of the hospital and to perform such other duties as may now or hereafter be required by law.

(7) To appoint the necessary standing and special committees which may be necessary to carry out the purposes of this Chapter.

(8) To establish rates of pay for the use of facilities provided by the district.

(9) To enter into lease agreements with recognized and duly constituted nonprofit associations which are primarily engaged in the operation of hospitals.

B. In addition to the powers and duties set forth in Subsection A of this Section, the commission may enter into a special services agreement with any person, including but not limited to a hospital management firm or hospitals, to manage, operate, and administer a hospital or hospitals, or any part thereof, under the control of the commission for the benefit of the hospital service district. Any special services agreement may include a negotiated lease of the district's facilities where the agreement provides for permanent improvements to be made, constructed, or placed upon the leased facilities in the amount of not less than one million dollars, providing that the term of the lease shall not exceed fifty years, and the lessor shall reserve all mineral rights to any land involved. The term of all such negotiated leases in force on July 1, 1987, may be extended by an additional term not to exceed twenty years, on such terms and conditions as may be negotiated between hospital service districts and their respective lessees. Any lease may be mortgaged, pledged, hypothecated, subleased, transferred, or assigned only for the purpose of financing the permanent improvements. The notice of intent to enter into a special services agreement shall be published in the official journal at least sixty days prior to the effective date of the contract. However, any such hospital service district, including any such district which has contracted with an association or entity primarily engaged in the operation of hospitals to manage, operate, and administer a hospital or hospitals within the hospital service district, shall be considered a public entity as defined under the provisions of R.S. 38:2211(A)(1) and all construction work undertaken shall be performed in accordance with the provisions of R.S. 38:2212. The provisions of this Subsection shall not apply to any facility of the charity hospital system of the state of Louisiana.

C. With approval of the police jury, a commission may without the necessity of competitive bidding or competitive negotiations also enter into special service agreements with any person who is a licensed contractor operating under any contract with the Louisiana Department of Health, whereby the licensed contractor will operate and manage all or any part of any facility owned by the hospital service district, in a manner and for a purpose consistent with the types of services being provided by the licensed contractor under any contract with the Louisiana Department of Health; provided that prior to entering into any such special service agreement, both the police jury and the commission must find that continued operation of all or any part of such facility for hospital purposes is no longer necessary or feasible to accomplish the objects and purposes set forth in R.S. 46:1052. The provisions of this Subsection shall not apply in the parishes of Lafourche and Terrebonne and in Ward 11 of Jefferson Parish.

Added by Acts 1950, No. 420, §5. Amended by Acts 1979, No. 726, §1; Acts 1982, No. 83, §1; Acts 1983, No. 210, §1; Acts 1985, No. 126, §1, eff. June 29, 1985; Acts 1987, No. 327, §1; Acts 1987, No. 837, §2, eff. July 20, 1987.



RS 46:1056 - Hospital director

§1056. Hospital director

A. The commission, with the approval of the medical staff, shall enter into a formal written employment agreement with a hospital director, hereafter referred to as "director" who has had experience in the field of hospital administration and is familiar with the principles and methods of hospital and institutional care. He shall be a full-time employee of the district or of the hospital management firm and shall receive a salary fixed by the commission.

B. If the director and commission enter into a formal written employment agreement, notwithstanding any law to the contrary, such agreement shall bind both parties to its terms. Such written agreement shall provide for a fixed term of employment, specify the director's duties, and be renewable for an additional term or terms at the pleasure of the commission. In the absence of a formal written employment agreement, the director shall serve at the pleasure of the commission.

C. If a director is found incompetent, inefficient, or unworthy during the term of a written employment agreement, he shall be removable for such cause by a majority vote of the commission at any regular meeting for which the removal appears on the agenda or any special meeting after due notice. The written employment agreement shall also specify that the commission shall give the director official warning and a reasonable opportunity to correct the indicated deficiencies prior to the commission's termination of the agreement.

Acts 1950, No. 420, §6. Amended by Acts 1979, No. 726, §1; Acts 1999, No. 1112, §1.



RS 46:1057 - Duties of director

§1057. Duties of director

In addition to the duties imposed upon him by other provisions of this chapter, it shall be the duty of the director:

(1) To attend all meetings of the commission and to act as secretary and keep the official minutes of the proceedings.

(2) With the consent of the commissioners, and subject to such budgetary limitations and any civil service laws in effect, the director shall have power to establish positions and to make appointments thereto; to establish rates of pay; to abolish positions; to transfer duties among positions; to assign duties to, direct and control the work of, and transfer, promote, demote, remove and otherwise change the status of employees of the district.

(3) To make and publish such reports regarding the work of the district as may be required by law, or which he may be directed to make by the commission.

(4) To see that the policies relating to the conduct of the affairs of the district which have been established by the commission are carried out.

(5) To cooperate with the medical staff in the performance of the policies which it may establish.

(6) To prepare an annual budget for approval by the commission and the police jury.

(7) To recommend to the commission the scale of rates to be charged for services rendered by the district.

(8) To provide for adequate medical records and reports.

(9) To control and direct all business affairs of the district. By way of extension and not of limitation, these duties shall include the keeping of the accounts of the district, making necessary purchase of equipment, supplies and materials, making major and minor repairs to physical facilities.

(10) To receive and receipt for and keep a correct accounting of all gifts, bequests, grants-in-aid, and other revenues received by the district and with the consent of the commission, to expend the proceeds of all such gifts, bequests, grants-in-aid and other revenues for the purpose designated in this chapter and subject to any conditions that may be imposed in any act of donation or any law providing grants-in-aid or other revenues for such purpose.

(11) To perform any other duties and functions which he or the commission consider necessary or desirable to carry out the purposes of this chapter.

Acts 1950, No. 420, §7.



RS 46:1058 - Medical staff

§1058. Medical staff

The commission shall appoint a medical staff. Such appointments shall be made upon the recommendations of the physicians who are authorized to practice within the hospital.

It shall be the duty of the medical staff:

(1) To provide professional care of the sick and injured in the hospitals;

(2) To give advice and assistance to the commission and director relating to standards of operation and professional problems;

(3) To participate in the educational activities of the district;

(4) To promulgate rules and regulations for the conduct of the medical staff for approval of the commission;

(5) To elect annually one of its members as chief of staff and to elect from its members the heads of any specialized services of the hospital; and

(6) To approve the appointment of the hospital director made by the commission.

Acts 1950, No. 420, §8. Amended by Acts 1952, No. 127, §18.



RS 46:1059 - Petition for organization of district

§1059. Petition for organization of district

Upon failure or refusal of the police jury of any parish to organize a hospital service district, they are hereby required to and shall form such district when petitioned to so do upon petition presented to the police jury, signed by not less than twenty-five persons owning or assessed for lands in said districts. In presenting such petition to the police jury, such petition shall set forth substantially the boundaries of the district which is proposed to be organized.

Acts 1950, No. 420, §9.



RS 46:1060 - District to constitute body corporate; powers

§1060. District to constitute body corporate; powers

Any hospital service district thus created and named by any police jury or any parish in the state shall constitute a body corporate in law with all the powers of a corporation, shall have perpetual existence, shall have the power and right to incur debts and contract obligations, to sue and be sued, and to do and perform any and all acts in its corporate capacity and its corporate name necessary and proper for the carrying out of the objects and purposes for which the hospital service district was created. Such hospital service district shall have the right and power of expropriating property for the purpose of acquiring land for any purpose that it may find necessary in the operation of a hospital service district and may require by donation or purchase, any existing hospital facility in the district. It shall also have the power and authority to acquire any and all necessary equipment and buildings for the purpose of performing the objects for which it is formed, and shall own all sites and physical facilities which are acquired either by donation, purchase, expropriation, exchange and otherwise in full ownership.

Acts 1950, No. 420, §10.



RS 46:1061 - Procedure in organizing district

§1061. Procedure in organizing district

In the creation of a hospital service district, the police jury shall at the same time designate a time and place for the first meeting of the said commission, the meeting to take place within sixty days from the date of their appointment. At the first meeting of the commission, they shall proceed to organize by electing a chairman and a vice chairman.

It shall be the duty of the chairman to preside over the meeting of the commission and to perform such other duties as are usually required of presidents or chairmen of the other corporate bodies. It shall be the duty of the vice chairman to act in the absence of the chairman and in case of the disability of the chairman to act.

The commission shall elect the director of the hospital who shall serve as secretary and treasurer for the commission. The director shall furnish a surety bond in a sum equal to the amount of taxes collected in said district during any one year. The premium on this bond shall be paid by the hospital district out of its funds. The commission shall have authority to fix his salary and define his authority and duties not otherwise provided in this chapter. The director shall devote his entire time to said office and shall hold his office at the pleasure of the commission.

Acts 1950, No. 420, §11.



RS 46:1062 - Rules and regulations; contracts

§1062. Rules and regulations; contracts

The hospital district or the commission of the hospital district shall have the power, and it shall be their duty to adopt rules and regulations for the proper conduct and operation of any hospital or medical facilities under its administration. They shall have the power and authority to enter into contracts for the construction of hospitals and medical facilities necessary for the administration of services for their district.

Acts 1950, No. 420, §12.



RS 46:1062.1 - Contracts; Tensas Parish

§1062.1. Contracts; Tensas Parish

Notwithstanding any other provision of law of this chapter or any other law to the contrary, the police jury of Tensas Parish shall have the power and authority to enter into contracts for the construction of hospitals and medical facilities necessary for the administration of services for their district, and such construction shall be under the authority and administration of said police jury.

Added by Acts 1973, No. 173, §1.



RS 46:1063 - Domicile; service of citation

§1063. Domicile; service of citation

The police jury creating a hospital service district, with corporate powers, shall designate the domicile of such corporation, at which domicile it shall be sued and service of citation made on the director, and in his absence, upon the chairman of the commission, and in his or their absences, then upon the vice chairman of the commission; provided that in fixing the domicile of the district the police jury shall at all times fix the same at some place within the district.

Acts 1950, No. 420, §13.



RS 46:1064 - Districts as political subdivisions; acquisition of land and physical facilities; special maintenance taxes; incurring debt; bonds; audits

§1064. Districts as political subdivisions; acquisition of land and physical facilities; special maintenance taxes; incurring debt; bonds; audits

A. The hospital service districts as defined in R.S. 46:1072 are hereby declared to be political subdivisions of the state, and for the purpose of purchasing and acquiring lands and purchasing, acquiring, constructing and maintaining hospitals, nursing homes, physicians and dentists offices, laboratories, and other physical facilities necessary to carry out the purposes of this Chapter. Title to such land and physical facilities shall be in the public. Such districts shall be subdivisions of the state of Louisiana within the meaning of the laws of Louisiana relating to the voting and levy of special maintenance taxes incurring debt and issuing bonds therefor, including particularly but without limitation R.S. 39:504.1, 515-518, 551-571, 575-577, 611-617, 701-706, and 911, and shall be authorized to issue hospital revenue bonds pursuant to R.S. 39:559.1 and 1011-1024, and as otherwise permitted by law. Hospital service districts are hereby further authorized to issue bonds pursuant to the foregoing to refund outstanding bonded indebtedness whether issued by such hospital service district or by another political subdivision of the state on behalf of such hospital service district or in respect of any hospital facilities owned or operated by any such hospital service district.

B. Each district shall cause to be conducted annually, by a duly qualified certified public accountant, an audit and examination of its books and accounts, said audit to be filed with the legislative auditor within six months after the close of the period audited. The legislative auditor shall have the authority to prescribe the terms and conditions of any such audit conducted by a certified public accountant and to require the district to present said terms and conditions to him for approval prior to the commencement of said audit. The legislative auditor shall have access to the working papers of the accountant during the examination and subsequent to its termination. The legislative auditor is authorized to conduct an independent audit and examination of the books and accounts of any hospital service district pursuant to R.S. 24:513.

Acts 1950, No. 420, §14. Acts 1983, No. 93, §1; Acts 1987, No. 481, §1.



RS 46:1064.1 - Hospital Service District No. 1 of Terrebonne Parish; sale or lease of hospital

§1064.1. Hospital Service District No. 1 of Terrebonne Parish; sale or lease of hospital

A.(1) Sale of hospital. Notwithstanding any provision of law to the contrary, the sale of Terrebonne General Medical Center, hereinafter the "hospital", by Hospital Service District No. 1 of Terrebonne Parish, hereinafter the "district", shall be in accordance with the provisions of this Subsection. The provisions of this Subsection shall apply to the sale of the hospital pursuant to authority granted by R.S. 33:4341 and R.S. 46:1053(M) and any other authority granted by law.

(2) In order to be eligible for consideration by the board of commissioners of the district, hereinafter the "district governing authority", an offer for the purchase of the hospital shall meet all of the following requirements:

(a) The offer shall be in writing and shall be signed by the person or entity making the offer.

(b) The offer shall contain a complete and detailed statement of all terms and provisions of the sale and shall identify the offeror by giving the full name, address, and type of business entity of the offeror.

(c) The offer shall be accompanied by a certified check for one hundred thousand dollars, as a guaranty of good faith, which check shall be forfeited to the district if the proposed sale is approved but the proponent does not consummate the sale.

(3) When an offer is submitted to the district governing authority in accordance with Paragraph (2) of this Subsection, the affirmative vote of not less than two-thirds of the full membership of the district governing authority shall be required for the district governing authority to accept the offer, which acceptance shall be conditioned upon the approval of the parish governing authority and the voters of the district as provided for in this Subsection. If the district governing authority so votes to accept the offer, it shall recommend the sale of the hospital to the governing authority of the parish for approval. The district governing authority may convene in executive session to consider an offer if the district governing authority determines that such consideration is part of its strategic marketing plan and therefore an executive session is authorized by R.S. 46:1073.

(4) When an offer is submitted to the parish governing authority in accordance with Paragraph (3) of this Subsection, the following shall apply:

(a) Notwithstanding the provisions of R.S. 42:11 et seq. or any other law to the contrary, the parish governing authority may convene in executive session for the sole purpose of considering the approval of the acceptance of the offer.

(b) The parish governing authority shall not vote to place a proposition on the ballot until the parish governing authority holds a public hearing on the question. If an executive session is held pursuant to Subparagraph (a) of this Paragraph, the public hearing shall be held no sooner than two weeks after the first such executive session on the question.

(c) The question of acceptance of the offer shall not be submitted to the district voters pursuant to Subparagraph (d) of this Paragraph unless submission is approved by vote of not less than two-thirds of the full membership of the parish governing authority.

(d) If the parish governing authority votes in the affirmative to approve the acceptance of the offer by not less than two-thirds of its full membership, the parish governing authority shall submit a proposition to approve the sale of the hospital to the voters of the district in an election held for that purpose.

(5) The district shall sell the hospital in accordance with the offer only if the proposed sale is approved by a majority of the qualified electors of the district voting on the proposition at an election held for that purpose and conducted in accordance with the Louisiana Election Code and at which election voter turnout in the district is not less than fifty percent of the registered voters.

B.(1) Lease of hospital. Notwithstanding any provision of law to the contrary, no lease of the controlling interest of the hospital by the district shall be authorized unless all of the provisions of this Subsection have been complied with.

(2) In order to be eligible for consideration by the district governing authority, an offer for the lease of the controlling interest of the hospital shall meet all of the following requirements:

(a) The offer shall be in writing and shall be signed by the person or entity making the offer.

(b) The offer shall contain a complete and detailed statement of all terms and provisions of the lease and shall identify the offeror by giving the full name, address, and type of business entity of the offeror.

(c) The offer shall be accompanied by a certified check for one hundred thousand dollars as a guaranty of good faith, which check shall be forfeited to the district if the proposed lease is approved but the proponent does not consummate the lease.

(3) When an offer is submitted to the district governing authority in accordance with Paragraph (2) of this Subsection, the affirmative vote of not less than two-thirds of the full membership of the district governing authority shall be required for the district governing authority to accept the offer, which acceptance shall be conditioned upon the approval of the governing authority of the parish as provided for in this Subsection. If the district governing authority so votes to recommend acceptance of the offer, it shall recommend the lease to the governing authority of the parish for approval. The district governing authority may convene in executive session to consider the offer if the district governing authority determines that such consideration is part of its strategic marketing plan and therefore an executive session is authorized by R.S. 46:1073.

(4) When an offer is submitted to the parish governing authority for approval in accordance with Paragraph (3) of this Subsection, the following procedures shall be followed:

(a) Notwithstanding the provisions of R.S. 42:11 et seq. or any other law to the contrary, the parish governing authority may convene in executive session for the sole purpose of considering the approval of the offer.

(b) The parish governing authority shall not vote to approve a proposition for the lease of the controlling interest of the hospital until it holds a public hearing on the question. If an executive session is held pursuant to Subparagraph (a) of this Paragraph, the public hearing shall be held no sooner than two weeks after the first such executive session on the matter.

(c) The acceptance by the district of the offer to lease the hospital shall not be approved by the parish governing authority unless the approval is concurred in by a majority of the full membership of the parish governing authority.

(5) The provisions of this Subsection shall not apply to the lease of property by the district which constitutes less than the controlling interest of the hospital, and shall not apply to the lease of incidental property for the provision of incidental, integral, or supplemental functions such as treatment modalities, food services, or concession areas, nor shall it preclude the lease of medical office buildings and facilities associated with such buildings pursuant to and in accordance with R.S. 46:1074.

C.(1) Proceeds. All proceeds from a sale or lease of Terrebonne General Medical Center shall be placed in a permanent endowment trust. The proceeds of the sale or lease shall constitute the principal of such trust and shall remain permanently endowed, in perpetuity, and shall not be removed from trust for any purpose except by a two-thirds vote of the district governing authority and a two-thirds vote of the parish governing authority to purchase Terrebonne General Medical Center or to build a hospital or medical center consistent with the objects and purposes of the hospital service district as set forth in R.S. 46:1051 et seq.

(2) The endowed sale or lease proceeds described in Paragraph (1) shall constitute the principal of the trust, and the sole principal beneficiary of such trust shall be Hospital Service District No. 1 of Terrebonne Parish. All income which accrues on such principal during the first four years following the sale or lease of Terrebonne General Medical Center shall be added to the principal, or corpus, of the trust and shall be endowed and disposed of only in accordance with the provisions of Paragraph (1).

(3) Beginning with the fifth year of the existence of the trust and every year thereafter twenty-five percent of all income earned by the endowed principal shall be added to the endowed principal of the trust.

(4)(a) Beginning with the fifth year of the existence of the trust, and every year thereafter, the district governing authority acting as a board of trustees for the endowment trust may expend available funds for projects and undertakings within the hospital service district which are consistent with the objects and purposes of the district as set forth in R.S. 46:1051 et seq.

(b) The district governing authority, with a two-thirds vote, may expend up to five percent of available revenues for emergencies affecting the parish governing authority, the parish school board, the Terrebonne Parish Levee and Conservation District, or any levee district with jurisdiction completely within the parish if such expenditure is pursuant to a cooperative endeavor between the district governing authority and the appropriate political subdivision.

(c) Any available funds not used for stated purposes within three years shall be returned to the endowment fund and added to the principal of the trust.

Acts 1997, No. 1083, §2.



RS 46:1064.2 - Hospital service districts in Jefferson Parish; sale or lease of hospitals

§1064.2. Hospital service districts in Jefferson Parish; sale or lease of hospitals

A.(1) Notwithstanding any provisions of law to the contrary, the sale of any hospital owned by a hospital service district in Jefferson Parish shall be in accordance with the provisions of this Subsection. The provisions of this Subsection shall apply to the sale of a hospital pursuant to authority granted by R.S. 33:4341 and any other authority granted by law.

(2) The governing authority of the hospital service district shall submit a proposition to approve the sale of the hospital to the voters of the hospital service district in an election held for that purpose.

(3) The hospital service district shall sell the hospital only if the proposed sale is approved by a majority of the qualified electors of the hospital service district voting on the proposition at an election held for that purpose and conducted in accordance with the Louisiana Election Code.

B. The provisions of R.S. 33:4341 shall not apply to the lease of a hospital by a hospital service district in Jefferson Parish; the governing authority of the district may, by its own action, approve the lease of a hospital.

Acts 2001, No. 379, §2; Acts 2013, No. 111, §1, eff. June 5, 2013.



RS 46:1065 - Election on question of incurring debt, issuing bonds, and levying special tax

§1065. Election on question of incurring debt, issuing bonds, and levying special tax

Whenever an election shall be called by the governing body of the district for the purpose of submitting to the qualified electors of any hospital service district the question of incurring debt and issuing bonds for the purpose of acquiring property to be used for hospital purposes, the governing body of the district may in the same election submit to the qualified electors of the district, in the manner provided by Part II of Chapter 4 of Title 39 of the Louisiana Revised Statutes, a proposition to levy a special tax not to exceed five mills on the dollar for a period not to exceed ten years for the purpose of constructing, maintaining and operating the district's hospital facilities.

Acts 1950, No. 420, §15.



RS 46:1066 - Federal and state aid

§1066. Federal and state aid

Hospital service districts created hereunder shall have full power to do such things and enter into such contracts and agreements with the United States of America or with any state or federal agency or instrumentality as may be necessary to procure aids and grants to assist such districts in carrying out the purposes for which they are created.

Acts 1950, No. 420, §16.



RS 46:1067 - Districts comprising all or portions of two or more parishes; cooperative agreements

§1067. Districts comprising all or portions of two or more parishes; cooperative agreements

If and when conditions warrant the creation of a hospital service district which comprises all or portions of two or more parishes, the police juries of the parishes to be included in the district shall have full authority to enter into the necessary agreements to establish the district on a cooperative basis, subject to the following conditions:

(1) Each police jury shall, subject to other laws which may be in effect, exercise full discretion on whether it shall enter into such cooperative agreement.

(2) Each police jury shall have authority to appoint commissioners for the district as nearly as possible in proportion to the assessed valuation of the property of the parish in the district.

(3) Each police jury shall receive such reports as are necessary on the entire operations of the district.

(4) Each police jury shall have the authority to review the work of the entire district to the same extent as is authorized herein when the entire district is within the parish.

(5) The police juries have authority to appoint committees composed of its members who reside within the hospital district to review the work of the district and make recommendations to the police juries involved.

Acts 1950, No. 420, §17.



RS 46:1068 - Retirement system

§1068. Retirement system

Hospital service districts created hereunder acting through the governing authority thereof, shall have full power to establish and maintain actuarially sound pension and retirement systems in the benefits of which shall be included all appointive officers and employees of such districts. All officers and employees of any such district who are already or who will be included by reason of their employment in the benefits of any other pension and retirement system heretofore established by laws other than the Federal Social Security Act, shall be excluded from the benefits of the pension and retirement system established as authorized herein, and nothing herein contained shall be held or construed as affecting the provisions of such other pension and retirement system laws. When any actuarially sound pension and retirement system is established by the adoption of an ordinance or ordinances by commission of any hospital service district, hereunder, such pension and retirement system shall in all respects have the force and effect of law. Hospital service districts hereunder may make contributions into the said pension and retirement systems out of available funds of the said districts, and may make contracts of insurance with any insurance company legally authorized to do business in this state, insuring its officers and employees under policies of group insurance covering hospitalization, pension, and retirement for such officers and employees, and may agree to match payments of officers and employees for the premiums and charges for any such contracts payable out of the funds of the said district. Districts may enter into such other contracts, including Trust Agreements with banks having trust powers, which contracts are necessary and incidental to creating and maintaining an actuarially sound pension and retirement system.

Added by Acts 1964, No. 486, §1.



RS 46:1068.1 - Employee insurance plans; payment by hospital service districts

§1068.1. Employee insurance plans; payment by hospital service districts

A. Notwithstanding the provisions of R.S. 33:5151 and R.S. 42:851, a hospital service district may pay, on behalf of its directors, officers, and employees, the full cost of coverage, whether through a self-funded plan, a contract with an insurer, or otherwise, for life, health, and accident insurance.

B. A hospital service district may pay, on behalf of its directors, officers, and employees, the full cost of coverage, except for any required copayment of health care benefits, provided by a health maintenance organization.

Acts 1987, No. 753, §1.



RS 46:1069 - Hospital service district hospitals; contracts for materials, services, or supplies

§1069. Hospital service district hospitals; contracts for materials, services, or supplies

Hospital service district hospitals may contract for materials, services, or supplies under a shared service or group purchasing arrangement with other hospitals, public and/or private, subject to the provisions of R.S. 38:2212.

Added by Acts 1978, No. 426, §1.



RS 46:1069.1 - Hospital service districts; leasing and operating a licensed nursing home

§1069.1. Hospital service districts; leasing and operating a licensed nursing home

A. Except as provided in Subsection C of this Section, nothing in this Chapter shall be construed to prevent or prohibit a hospital service district created pursuant to this Chapter from leasing and operating a licensed nursing home, as defined in R.S. 40:2009.2, that is located within the boundaries of that hospital service district or outside the boundaries of that hospital service district but within the state of Louisiana.

B.(1) If a hospital service district determines to lease and operate a licensed nursing home within thirty-five miles of a hospital service district hospital in an adjoining hospital service district, then the hospital service district shall provide sixty days written prior notice to the governing authority of the parish in which the licensed nursing home is located.

(2) If the governing authority of the parish does not provide written notice of objection to the hospital service district within the required sixty days, then the hospital service district may lease and operate the licensed nursing home.

(3) If the governing authority of the parish in which the licensed nursing home is located objects in writing within the required sixty days, and after a good-faith effort is made to reach an agreement between the governing authority of the parish and the licensed nursing home, and an agreement is not reached, then the hospital service district may lease and operate the licensed nursing home.

C.(1) A hospital service district shall not operate a licensed nursing home in any parish having a population of not less than four hundred thirty thousand and not more than four hundred thirty-five thousand according to the latest federal decennial census or in any parish having a population of not less than one hundred ten thousand and not more than one hundred fifteen thousand according to the latest federal decennial census without either being the service district hospital where the licensed nursing home is located or receiving the approval of the hospital service district where the licensed nursing home is located.

(2) If a hospital service district does not grant approval to another hospital service district for operation of a licensed nursing home as provided in Paragraph (1) of this Subsection, then the hospital service district refusing to grant approval shall be prohibited from operating a licensed nursing home outside of its district boundaries.

(3) If a hospital service district specified in Paragraph (1) of this Subsection is unable to lease or operate a licensed nursing home, then nothing in this Chapter shall limit a hospital service district within the state of Louisiana from operating a licensed nursing home in that parish in accordance with the provisions of Subsection A of this Section.

(4) If a hospital service district located in a parish identified in this Subsection has not operated a licensed nursing home by August 1, 2020, then the provisions of this Subsection shall not apply to that hospital service district and the provisions of Subsection A of this Section shall apply.

Acts 2015, No. 446, §1, eff. July 1, 2015.



RS 46:1071 - Legislative findings and purpose

PART II. COMPETITION

SUBPART A. ENHANCED ABILITY TO COMPETE

§1071. Legislative findings and purpose

The legislature hereby finds that the market for hospital and health care services is becoming increasingly competitive. The legislature finds that hospital and other health care providers are contracting to engage in economic joint ventures or form partnerships to offer integrated health care services to the public. The legislature finds that this increasing competition is forcing hospitals and other health care providers to develop market strategies and strategic plans to effectively compete. The legislature further finds that hospital service districts are presently at a competitive disadvantage. The legislature hereby declares that the purpose of R.S. 46:1071 through 1076 is to enhance the ability of a hospital service district to compete effectively and equally in the market for health care services. Towards this end, the provisions of R.S. 46:1071 through 1076 shall be construed liberally.

Acts 1984, No. 322, §1.



RS 46:1072 - Definitions

§1072. Definitions

As used in this Subpart, the following words and phrases shall have the following meanings ascribed for each unless the context clearly indicates otherwise:

(1) "Hospital health services" means but is not limited to any clinical, diagnostic, or rehabilitation service and any administrative, managerial, or operational service incident thereto.

(2) "Hospital service district" means:

(a) A political subdivision of the state of Louisiana organized pursuant to an Act of the Legislature of Louisiana or pursuant to R.S. 46:1051 et seq.

(b) A hospital owned by a city, parish, or other political subdivision of the state of Louisiana or a hospital owned or operated by the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College.

(3) "Market strategies" means any plan, strategy, or device developed or intended to promote, sell, or offer to sell any hospital health service.

(4) "Strategic plans" means any plan, strategy, or device developed or intended to construct, operate, maintain a health facility or engage in providing, promoting, or selling a hospital health service.

(5) "Tangible benefit" means but is not limited to:

(a) Any reasonable expectation of a demonstrable increase in or maintenance of usage of the provider's services,

(b) Any contractual provision requiring quality control of patient care and participation in a resource monitoring procedure, or

(c) Any reasonable expectation of prompt payment for any service rendered.

(6) "Hospital service district commission" means the governing authority or managing board of a hospital service district as defined herein.

Acts 1984, No. 322, §1; Acts 1987, No. 481, §1; Acts 1995, No. 1074, §1; Acts 1997, No. 3, §7, eff. July 1, 1997.



RS 46:1073 - Market strategies and strategic planning

§1073. Market strategies and strategic planning

A. In addition to powers and duties otherwise provided and notwithstanding any law to the contrary, a hospital service district may develop marketing strategies for its existing hospital health services or any hospital health service to be provided in the future and may develop strategic plans for the development of any future hospital health service or facility.

B. Notwithstanding the provisions of R.S. 42:11 et seq. or any other law to the contrary, a hospital service district commission may hold an executive session for the discussion and development of marketing strategies and strategic plans.

C. Notwithstanding the provisions of R.S. 44:1 et seq. or any other law to the contrary, any marketing strategy and strategic plan of a hospital service district commission and the facility owned or operated by the district shall not be public record and shall be confidential but shall be subject to court subpoena.

Acts 1984, No. 322, §1.



RS 46:1073.1 - Hospital service districts; investments

§1073.1. Hospital service districts; investments

A. Notwithstanding any provision of law to the contrary, a hospital service district may invest its funds as provided by law for investment of funds of the Louisiana State Employees Retirement System, including but not limited to R.S. 11:263; however, any such investment may be made only in compliance with rules and regulations established by the hospital service district commission and in compliance with the provisions of R.S. 11:263 and any other law which provides for investments in which funds of the Louisiana State Employees Retirement System may be invested.

B. This Section shall be applicable to a hospital service district as defined in R.S. 46:1072, other than a hospital owned by the state.

Acts 2012, No. 264, §2, eff. July 1, 2012.



RS 46:1074 - Medical office buildings and facilities leases; disposition of immovable property

§1074. Medical office buildings and facilities leases; disposition of immovable property

A. In addition to the powers and duties otherwise provided and notwithstanding the provisions of R.S. 41:1211 et seq. or any other law to the contrary, a hospital service district commission and any health facility it owns or operates may acquire, construct, and maintain medical office buildings and facilities and may negotiate the lease of such medical office buildings and facilities or portions thereof provided the lease rental shall be sufficient to recoup over a period of twenty years the capital investment of such hospital service district commission or that of any health facility it owns or operates. Such contract of lease may provide for uniform, staggered, or indexed rental payments, but no balloon rental payments shall be allowed.

B.(1) In addition to the powers otherwise provided and notwithstanding any other law to the contrary, a hospital service district commission, whether created under this Title or otherwise, and any health facility it owns or operates may sell and convey immovable property to any person or legal entity if the fair market value of the property, as determined by an appraisal, does not exceed:

(a) Two hundred fifty thousand dollars for a hospital service district commission owning or operating a hospital with a licensed bed capacity of one to fifty-nine beds.

(b) Five hundred thousand dollars for a hospital service district commission owning or operating a hospital with a licensed bed capacity of sixty to one hundred twenty beds.

(c) One million dollars for a hospital service district commission owning or operating a hospital with a licensed bed capacity of one hundred twenty-one beds to one hundred seventy-four beds.

(d) Thirty percent of the total appraised value of a hospital service district's immovable assets for a hospital service district commission owning or operating a hospital with a licensed bed capacity of one hundred seventy-five beds or more.

(2) Prior to the sale and conveyance authorized by Paragraph (1) of this Subsection, the hospital service district commission shall adopt a resolution declaring the immovable property sought to be sold and conveyed to be unnecessary for the operations of such hospital service district or any health facility it owns or operates.

(3) Within six months prior to the sale and conveyance authorized by Paragraph (1) of this Subsection, the hospital service district commission shall obtain an appraisal of the immovable property to be sold or conveyed. The immovable property of the hospital service district or any health facility it owns or operates shall not be sold and conveyed for less than ninety percent of the appraised value.

(4) Prior to the sale and conveyance authorized by Paragraph (1) of this Subsection, the hospital service district commission shall obtain the documented approval of the governmental authority charged with the appointment of the commissioners to the hospital service district if the appraised value of the immovable property to be sold and conveyed exceeds:

(a) One hundred thousand dollars for a hospital service district commission owning or operating a hospital with a licensed bed capacity of one to fifty-nine beds.

(b) Two hundred thousand dollars for a hospital service district commission owning or operating a hospital with a licensed bed capacity of sixty to one hundred twenty beds.

(c) Three hundred thousand dollars for a hospital service district commission owning or operating a hospital with a licensed bed capacity of one hundred twenty-one beds or more.

(5)(a) A sale and conveyance conducted under the provisions of this Subsection shall not require a public referendum or public advertisement.

(b) A sale and conveyance conducted under the provisions of this Subsection shall not be subject to any public bid law.

(c) Nothing in this Subsection shall prohibit or limit the sale and conveyance of immovable property owned by a hospital service district or any health facility it owns or operates pursuant to any other provision of law.

(d) The provisions of this Subsection shall not apply to a hospital owned or operated by the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College.

C. The term "licensed bed capacity" as used in this Section means the number of beds authorized for the hospital under licensing by the Louisiana Department of Health.

Acts 1984, No. 322, §1; Acts 1985, No. 564, §1, eff. July 12, 1985; Acts 1997, No. 683, §1; Acts 2001, No. 196, §1.



RS 46:1075 - Advertising

§1075. Advertising

In addition to the powers and duties otherwise provided and notwithstanding the provisions of R.S. 43:111 et seq. or any other law to the contrary, a hospital service district commission and any health facility owned or operated by such commission may advertise in any medium including but not limited to a newspaper, book, pamphlet, billboard, periodical, or radio and television station.

Acts 1984, No. 322, §1.



RS 46:1076 - Medical staff representation on commission

§1076. Medical staff representation on commission

Notwithstanding the provisions of R.S. 42:61 et seq. or any other law to the contrary, members of the medical staffs of hospital service district facilities may serve on the hospital service district commission.

Acts 1984, No. 322, §1.



RS 46:1076.1 - Mandatory ethics training

§1076.1. Mandatory ethics training

As provided in R.S. 42:1170, certain hospital employees shall be exempt from mandatory ethics education and training.

Acts 2013, No. 422, §2.



RS 46:1077 - Contracts or joint ventures for hospital health services

SUBPART B. CONTRACTS OR JOINT VENTURES

§1077. Contracts or joint ventures for hospital health services

In addition to the powers and duties otherwise provided and notwithstanding any other law to the contrary, the board of commissioners of a hospital service district and any corporation or health facility owned or operated by such district or commission may contract with or engage in a joint venture with any person, corporation, partnership, or group of persons to offer, provide, promote, establish, or sell any hospital health service. A hospital service district commission contracting with or engaging in a joint venture with any person, corporation, partnership, or group of persons to offer, provide, promote, establish, or sell a hospital health service shall be presumed to be engaged in a cooperative endeavor as provided by Article VII, Section 14(C) of the Constitution of Louisiana. The commission shall be further presumed to have entered into such contract for the purpose of obtaining a tangible benefit and for a public purpose, and such contract shall not be presumed to be a donation in contravention of Article VII, Section 14(A) of the Constitution of Louisiana.

Acts 1985, No. 125, §1, eff. June 29, 1985; Acts 1995, No. 1074, §1.



RS 46:1081 - Parish hospital service district; Rapides

PART III. PARISH HOSPITAL SERVICE DISTRICT FOR RAPIDES

§1081. Parish hospital service district; Rapides

A. A parish hospital service district is hereby created in Rapides Parish and shall be known as the "Parish Hospital Service District for the Parish of Rapides", hereinafter referred to in this Part as the "district", whose boundaries shall be coterminous with the parish.

B.(1) The district shall be governed by a board of nine commissioners, hereinafter referred to as the "commission", appointed by the governor from a list of qualified voters and residents of the parish recommended by the parish governing authority. If the governor does not choose to appoint a member from the list of recommendations submitted by the parish governing authority, he may request the governing authority to submit additional recommendations. Three of the commissioners shall be appointed for an initial term of two years, three shall be appointed for an initial term of four years, and three shall be appointed for an initial term of six years. Upon expiration of their respective terms of office, the successors to such appointees shall be appointed within thirty days for six-year terms. Each appointment by the governor shall be made subject to Senate confirmation. If the parish governing authority fails to submit recommendations for an initial or subsequent appointment to the commission or if the parish governing authority fails to submit additional recommendations when requested by the governor, then the governor shall appoint a person who is a qualified voter and resident of the parish to the commission without recommendation from the parish governing authority.

(2) The parish governing authority may permit a per diem to each member of the commission in an amount of not less than twenty-five dollars nor more than forty dollars for each day of his attendance at meetings of the commission, not to exceed twelve meetings per year payable out of the funds of the parish hospital service district.

(3) Any member of the commission may be removed from office for cause and his appointment rescinded by two-thirds vote of the elected membership of the parish governing authority.

C. In addition to the powers, duties, functions, and responsibilities provided in this Part, a parish hospital service district created pursuant to this Part shall have all the general powers, duties, functions, and responsibilities of a hospital service district created pursuant to the general provisions of Part I of this Chapter.

Acts 2001, No. 1227, §1, eff. July 5, 2001; Acts 2011, 1st Ex. Sess., No. 14, §1.



RS 46:1082 - Officers; meetings

§1082. Officers; meetings

A. The commission shall elect one of its members chairman and one vice chairman.

B. All meetings of the commission shall be held at the domicile of the district which shall be established by the parish governing authority. At least three regular meetings shall be held annually. Special meetings may be held at such times and places as shall be specified, by call of the chairman or the police jury.

Acts 2001, No. 1227, §1, eff. July 5, 2001.



RS 46:1083 - Commission; powers, duties, functions, and responsibilities

§1083. Commission; powers, duties, functions, and responsibilities

A. The commission shall have all the general powers, duties, functions, and responsibilities of a hospital service district created under the general provisions of Part I of this Chapter.

B. In addition to the powers, duties, functions, and responsibilities granted hospital service districts created pursuant to Part I of this Chapter, a parish hospital service district created under this Part may construct or acquire a new general hospital facility in the parish or renovate an existing general hospital facility in the parish and provide for the operation of such facility.

C. The district, acting through the board of commissioners, may construct a new general hospital facility and lease such facility to any state or local agency, department, or other entity, including the Louisiana State University Health Sciences Center, health care services division, which lease shall also provide for the general operation of such general hospital facility.

Acts 2001, No. 1227, §1, eff. July 5, 2001.



RS 46:1091 - Parish hospital service district; East Baton Rouge and West Feliciana

PART IV. PARISH HOSPITAL SERVICE DISTRICTS

FOR EAST BATON ROUGE AND WEST FELICIANA

§1091. Parish hospital service district; East Baton Rouge and West Feliciana

A.(1) A parish hospital service district is hereby created and shall be composed of all of the following areas, except as specifically excluded in this Part:

(a) East Baton Rouge Parish.

(b) Any parish whose boundary is contiguous to East Baton Rouge Parish.

(c) West Feliciana Parish.

(2) The hospital service district shall be known as the "Parish Hospital Service District for the Parish of (name of parish having the greatest population in the district)", hereinafter referred to in this Part as the "district". The boundaries of the district shall be coterminous with the boundaries of the parishes listed in Paragraph (1) of this Subsection.

(3) However, the district shall not include any parish with a population of less than fifteen thousand persons based on the latest federal decennial census.

B.(1)(a) The district shall be governed by a board of commissioners, hereinafter referred to as the "commission", appointed by the governor from a list of qualified voters and residents of the parish recommended by the parish governing authority as provided in Subparagraph (b) of this Paragraph. If the governor does not choose to appoint a member from the list of recommendations submitted by the parish governing authority, he may request the governing authority to submit additional recommendations. As far as practicable, one-third of the commissioners shall be appointed for an initial term of two years, one-third shall be appointed for an initial term of four years, and one-third shall be appointed for an initial term of six years. Upon expiration of their respective terms of office, the successors to such appointees shall be appointed within thirty days for six-year terms. Each appointment by the governor shall be made subject to Senate confirmation. If the parish governing authority fails to submit recommendations for an initial or subsequent appointment to the commission or if the parish governing authority fails to submit additional recommendations when requested by the governor, then the governor shall appoint a person who is a qualified voter and resident of the parish to the commission without recommendation from the parish governing authority.

(b) One member shall be appointed to serve on the board of commissioners from each parish included in the district; however, the board membership shall be increased and additional members appointed to serve on the board until a majority of the members of the board are qualified voters and residents of the parish of East Baton Rouge.

(2) The parish governing authority may permit a per diem to each member of the commission in an amount of not less than twenty-five dollars nor more than forty dollars for each day of his attendance at meetings of the commission, not to exceed twelve meetings per year payable out of the funds of the parish hospital service district.

(3) Any member of the commission may be removed from office for cause and his appointment rescinded by two-thirds vote of the elected membership of the parish governing authority.

C. In addition to the powers, duties, functions, and responsibilities provided in this Part, a parish hospital service district created pursuant to this Part shall have all the general powers, duties, functions, and responsibilities of a hospital service district created pursuant to the general provisions of Part I of this Chapter.

Acts 2003, No. 1214, §1, eff. July 3, 2003; Acts 2011, 1st Ex. Sess., No. 14, §1.



RS 46:1092 - Officers; meetings

§1092. Officers; meetings

A. The commission shall elect one of its members chairman and one vice chairman.

B. All meetings of the commission shall be held at the domicile of the district which shall be established by the parish governing authority. At least three regular meetings shall be held annually. Special meetings may be held at such times and places as shall be specified, by call of the chairman or the police jury.

Acts 2003, No. 1214, §1, eff. July 3, 2003.



RS 46:1093 - Commission; powers, duties, functions, and responsibilities

§1093. Commission; powers, duties, functions, and responsibilities

A. The commission shall have all the general powers, duties, functions, and responsibilities of a hospital service district created under the general provisions of Part I of this Chapter. Notwithstanding any other provision of law to the contrary, no tax or bonded indebtedness shall be imposed or incurred in favor of a parish hospital service district authorized in this Part unless the tax or bonded indebtedness is approved by a majority of the electors of each parish in the district voting in a special election called for that purpose.

B. In addition to the powers, duties, functions, and responsibilities granted hospital service districts created pursuant to Part I of this Chapter, the parish hospital service district created under this Part may construct or acquire a new general hospital facility in the parish or renovate an existing general hospital facility in the parish and provide for the operation of such facility.

C. The district, acting through the board of commissioners, may construct a new general hospital facility and lease such facility to any state or local agency, department, or other entity, including the Louisiana State University Health Sciences Center - health care services division, which lease shall also provide for the general operation of such general hospital facility.

Acts 2003, No. 1214, §1, eff. July 3, 2003.



RS 46:1094 - Parish Hospital Service District for the parish of Orleans; creation; domicile; powers; duties; functions; responsibilities

PART V. PARISH HOSPITAL SERVICE DISTRICT

FOR THE PARISH OF ORLEANS

§1094. Parish Hospital Service District for the parish of Orleans; creation; domicile; powers; duties; functions; responsibilities

A. A parish hospital service district is hereby created in the parish of Orleans.

B. The domicile of the hospital service district shall be Orleans Parish.

C.(1) The hospital service district shall be known as the "Parish Hospital Service District for the parish of Orleans", hereinafter referred to in this Part as the "district". The boundaries of the district shall be coterminous with the boundaries of Orleans Parish.

(2) The district shall be divided into two areas as follows: (a) Orleans Parish east of the Industrial Canal and (b) all of Orleans Parish except the geographical areas east of the Industrial Canal and the area of Orleans Parish bounded by Earhart Boulevard, Carrollton Avenue, Loyola Avenue, and Iberville Street.

D. The parish hospital service district created pursuant to this Part shall study the feasibility of building or acquiring and operating hospital facilities located within the district, and report its findings to the committees on health and welfare of the Senate and House of Representatives no later than March 1, 2007.

Acts 2006, No. 830, §1, eff. July 5, 2006.



RS 46:1095 - Board of commissioners; membership; appointment; terms; compensation; removal

§1095. Board of commissioners; membership; appointment; terms; compensation; removal

A. The two areas of the district shall be governed by separate governing boards. Each area of the district shall be governed by a board of thirteen commissioners, referred to in this Part as the "commission", who shall be qualified voters and residents of Orleans Parish and who shall reflect the ethnic, cultural, and gender diversity of the parish.

B. Each commission shall be composed as follows:

(1)(a) Seven members shall be appointed by the chief executive officer of the parish. Each member shall demonstrate expertise in one or more of the following areas: medical litigation, fundraising and philanthropy, accounting, business development, indigent care, community relations, government relations, women's health, minority health, geriatric medicine, nursing, any other medical field, or consumer advocacy.

(b) Four of the seven members shall be appointed at the discretion of the chief executive officer. Of the other three appointments, one member shall be appointed by the chief executive officer from each of the following lists of nominees:

(i) Three nominees shall be submitted by the member of the governing authority of the city of New Orleans whose district encompasses all or the greater portion of the area in which the district is located.

(ii) Three nominees shall be submitted by the member of the Louisiana House of Representatives whose district encompasses all or the greater portion of the area in which the district is located.

(iii) Three nominees shall be submitted by the member of the Louisiana Senate whose district encompasses all or the greater portion of the area in which the district is located.

(2) One consumer shall be appointed by the chief executive officer of the parish.

(3) The chancellor of the Louisiana State University-Health Sciences Center School of Medicine or his designee.

(4) The chancellor of the Tulane University School of Medicine or his designee.

(5) The president of the New Orleans Medical Association or his designee.

(6) The president of the Orleans Parish Medical Society or his designee.

(7) The director of the city of New Orleans Department of Health.

C.(1) Members initially appointed pursuant to Paragraph (B)(1) of this Section shall be appointed to staggered initial terms with two appointments for one year, two appointments for two years, two appointments for three years, and one appointment for four years. At the expiration of their respective terms of office, the successors to such appointees shall be appointed to four-year terms.

(2) The member serving pursuant to Paragraph (B)(2) of this Section shall serve at the pleasure of the chief executive officer of the parish.

(3) The members serving pursuant to Paragraphs (B)(3) through (7) of this Section shall serve during their terms of office.

(4) Any vacancy in the membership of the commission occurring by reason of the expiration of term of office, death, resignation, disqualification, or otherwise shall be filled in the same manner as the original appointment within thirty days of such vacancy. If the appointing authority fails to fill the vacancy within thirty days of such vacancy, the remaining members of the commission shall appoint an interim successor to serve on the commission until the position is filled by the appointing authority. In addition, an appointment to fill a vacancy that occurs prior to the expiration of a term shall be for the remainder of the unexpired term.

D. Any member of the commission may be removed from office for cause and his appointment rescinded by two-thirds vote of the elected membership of the parish governing authority.

Acts 2006, No. 830, §1, eff. July 5, 2006; Acts 2010, No. 702, §2; Acts 2010, No. 702, §2; Acts 2011, No. 278, §1, eff. June 28, 2011.



RS 46:1096 - Officers; meetings

§1096. Officers; meetings

A. The commission shall elect one of its members chairman and one vice chairman.

B. At least five regular meetings shall be held annually. Special meetings may be held at such times and places as shall be specified by call of the chairman.

C. Meetings shall be open to the public. The commission shall have the right to discuss items in a confidential executive session.

Acts 2006, No. 830, §1, eff. July 5, 2006.



RS 46:1097 - Commission; powers, duties, responsibilities, limitations

§1097. Commission; powers, duties, responsibilities, limitations

A. The commission and district shall have all the general powers, duties, functions, and responsibilities of a hospital service district created under Part I of this Chapter. Each commission created under this Part may construct or acquire a new general hospital facility in Orleans Parish or renovate an existing general hospital facility in Orleans Parish and provide for the operation of such facility.

B. Each commission is further authorized to lease any such facility to any state or local agency, department, or other entity.

C. No hospital shall be constructed or acquired pursuant to this Part until a professionally prepared financial feasibility study is completed, the findings of such study have been reported to the committees on health and welfare of the Senate and House of Representatives pursuant to R.S. 40:1094(D), and the report has been approved by the Louisiana Department of Health. Such study shall include an examination of the financial feasibility of staffing such an entity under the then current conditions, the funding of the construction or acquisition, and the costs of annual operation of the hospital. The study shall be conducted by a firm qualified for such purposes by the FHA 242 mortgage program.

D. Nothing in this Part shall be construed to adversely affect the authority of any constitutionally created higher education management board, nor shall any entity created pursuant to this Part regulate any medical facility or higher education facility under the control of a constitutionally created higher education management board.

Acts 2006, No. 830, §1, eff. July 5, 2006; Acts 2011, No. 278, §1, eff. June 28, 2011.



RS 46:1101 - Parish hospitals and hospital service districts; medical scholarship program; establishment, administration, funding

CHAPTER 10-A. MEDICAL SCHOLARSHIPS

§1101. Parish hospitals and hospital service districts; medical scholarship program; establishment, administration, funding

A. The board of commissioners of each parish hospital or hospital service district, hereinafter referred to as the board or the board of commissioners, or, in the absence of a hospital district, the parish governing authority is authorized to establish and administer a medical scholarship program for the purpose of increasing the educational opportunities available to medical students who will practice family medicine in areas where physician care is limited or unavailable. Each board or, in its absence, each parish governing authority, which establishes such a program, may award medical scholarships to residents or former residents of the hospital service district or parish, as the case may be, who otherwise qualify, who are admitted or engaged in the study of medicine at an accredited school of medicine located in the United States, or who are engaged in internship or residency programs within the United States, and who contract to practice family medicine in the district or parish, as provided in this Chapter. Each scholarship shall be awarded for the purpose of defraying the costs of tuition and other related expenses and costs for attendance at medical school, or for internship or residency. The board or, in its absence, the parish governing authority may, at any time and in its discretion, determine not to grant a scholarship under the program.

B. Any program established under the provisions of this Chapter shall be wholly funded by monies generated by the respective boards or, in their absence, the parish governing authority, through their facilities, and upon the initiation of such a program, the program shall become a part of the annual hospital or parish budget.

C. For the purpose of this Chapter, the term "family medicine" means primary care medicine, obstetrics, gynecology, general surgery, pediatrics, internal medicine, emergency medicine, or community and family medicine.

Added by Acts 1976, No. 130, §1. Amended by Acts 1977, No. 245, §1; Acts 1979, No. 113, §1; Acts 1988, No. 55, §1.



RS 46:1102 - Scholarships; amount, number

§1102. Scholarships; amount, number

Each board desiring to award scholarships shall establish a policy setting forth the maximum number and amount. Said policy may be amended by the board as necessary. The number and amount of each scholarship granted pursuant to this Chapter shall not exceed the number and amount set forth in the policy.

Added by Acts 1976, No. 130, §1. Amended by Acts 1977, No. 245, §1; Acts 1988, No. 55, §1.



RS 46:1103 - Eligibility for scholarship

§1103. Eligibility for scholarship

Any United States citizen and resident of the state of Louisiana, who is admitted to or is engaged in the study of medicine at an accredited school of medicine located in the United States, or who is engaged in an internship or residency program within the United States, and who intends to practice family medicine in an area of the parish hospital or hospital service district where there is a shortage of physicians practicing family medicine shall be eligible to apply, to the board of commissioners of the parish hospital or hospital service district in the parish or district in which the applicant resides or once resided for a scholarship in accordance with the provisions of this Chapter. Such application shall be in writing and in such form as the board may require. It shall contain the written statement of the applicant that he intends to practice family medicine in the parish or district, as the case may be, if he is selected to receive a scholarship.

Added by Acts 1976, No. 130, §1. Amended by Acts 1977, No. 245, §1; Acts 1988, No. 55, §1.



RS 46:1104 - Application consideration; evaluation

§1104. Application consideration; evaluation

It shall be the duty of the board of commissioners to receive, consider, evaluate, and allow or disallow all applications for scholarships made by eligible applicants. The board of commissioners shall make careful and full investigation of the ability and qualifications of each applicant. The board of commissioners shall provide that an affirmative action program for the selection of recipients be established which shall include that no discrimination occur on the basis of race, creed, sex, age, or ethnic origin. The board of commissioners shall establish and publish rules on the selection process of the recipient which shall preclude the appearance of and the possibility of nepotism. The board of commissioners shall notify each applicant selected to receive a scholarship of his selection and shall also notify the dean of the medical school to which the recipient has been admitted or in which he is engaged in study, or the chief administrator of any internship or residency program in which the applicant is engaged.

Added by Acts 1976, No. 130, §1.



RS 46:1105 - Warrant issued for scholarship

§1105. Warrant issued for scholarship

Funds for the scholarships awarded as herein provided shall be issued by the board of commissioners to the dean of the medical school to which the recipient has been admitted or in which he is engaged in study, or to the chief administrator of any internship or residency program in which he is engaged, upon the warrant of the dean or chief administrator for the amount fixed in the warrant and shall be payable to the scholarship recipient designated thereon. Said warrant upon presentation shall be paid by the board of commissioners out of funds budgeted by said board for the purpose.

Added by Acts 1976, No. 130, §1.



RS 46:1106 - Contract for scholarship; contingent

§1106. Contract for scholarship; contingent

Any applicant selected by the board of commissioners to receive a scholarship shall enter into a contract with the board, which shall be deemed a contract formed within the state of Louisiana, agreeing to the terms and conditions upon which the scholarship shall be granted to the applicant. The contract shall include such terms and provisions as will execute the full purpose and intent of this medical scholarship program, including the purpose of providing physicians who will practice family medicine to areas where a shortage of such physicians exists. The form of the contract shall be prepared and approved by the attorney general of this state. The chairman of the board of commissioners shall sign the contract, the vice-chairman of the board shall countersign it, and the applicant shall likewise sign it. The board shall preserve and maintain the contract until such time as the terms thereof are met or satisfied; a duplicate copy shall be transmitted to the applicant and to the respective medical school.

Added by Acts 1976, No. 130, §1.



RS 46:1107 - Return to practice; area designation; notification

§1107. Return to practice; area designation; notification

A. Within such time after the applicant has completed medical school, internship, and residency as the board of commissioners shall provide by regulation, the scholarship recipient shall return to the parish or hospital service district, as the case may be, to practice family medicine, in an area designated by the board of commissioners prior to the return. The recipient shall remain in the parish or district, as the case may be, for a period of three years as consideration for the medical scholarship awarded.

B. The board of commissioners shall insofar as is practicable designate an area of the parish or district to be served by the physician which has a shortage of physicians. The state health officer and the Louisiana State Medical Society shall assist the board in identifying, locating, and designating such areas when so requested.

C. The board of commissioners shall inform the recipient of the designated area to be served by him one hundred twenty days prior to the date on which the recipient is to commence practice in such area.

Added by Acts 1976, No. 130, §1. Acts 1988, No. 55, §1.



RS 46:1108 - Failure to comply; remittance; death cancellation; disability

§1108. Failure to comply; remittance; death cancellation; disability

A. If the recipient fails to comply fully with any condition as provided for by or provided pursuant to this Chapter, the recipient shall remit to the board of commissioners that amount which bears the same ratio to the aggregate of the amount of the scholarship awarded as the number of months that the recipient failed to comply with this condition bears to the number of months he was obligated to comply. Said amount shall be computed together with interest at the legal rate; such interest to be computed from the date on which the recipient completed professional training, and active military service, if any. Such repayment shall be completed within six years from the date at which the scholarship began to draw interest.

B. The permanent withdrawal or dismissal of a recipient from medical school, internship, or residency shall forfeit immediately the right of the recipient to retain the scholarship; the scholarship shall begin to bear interest at that time, and repayment shall be made to the board and completed within six years.

C. Any recipient of a scholarship who fails to return to the area designated by the board upon completion of medical training shall begin repayment of the scholarship, with interest, within one year after completion of medical training. Repayments shall be made to the board completed within six years.

D. Any obligation to comply with such contract shall be cancelled upon the death of the recipient, upon receipt of a certified copy of the death certificate by the board, of upon the permanent and total disability of the recipient.

Added by Acts 1976, No. 130, §1. Acts 1988, No. 55, §1.



RS 46:1109 - Waiver, suspension of obligation

§1109. Waiver, suspension of obligation

The board shall provide by regulation for waiver or suspension of any financial obligation where compliance would involve extreme or unusual hardship.

Added by Acts 1976, No. 130, §1.



RS 46:1110 - Repayment not required

§1110. Repayment not required

No payment on the principal of the scholarship, or the interest thereon shall be required while the recipient is enrolled in medical school, or engaged in internship or residency.

Added by Acts 1976, No. 130, §1.



RS 46:1111 - Suit for default

§1111. Suit for default

Upon default of payment of the scholarship as provided herein the board shall turn the matter over to the attorney general or any parish or district attorney acting for the board for prosecution and suit for the amount due, in the parish of the domicile of the recipient, the parish in which the medical school at which the recipient was last enrolled is located, or the parish of East Baton Rouge.

Added by Acts 1976, No. 130, §1.



RS 46:1112 - Audit by legislative auditor

§1112. Audit by legislative auditor

All transactions pursuant to this Chapter shall be subject to audit by the legislative auditor.

Added by Acts 1976, No. 130, §1.



RS 46:1131 - Parish hospitals and hospital service districts; nursing scholarship program; establishment, administration, funding

CHAPTER 10-B. NURSING SCHOLARSHIPS

§1131. Parish hospitals and hospital service districts; nursing scholarship program; establishment, administration, funding

A. The board of commissioners of each hospital or hospital service district, hereinafter referred to as the board or the board of commissioners, is authorized to establish and administer a nursing scholarship program for the purpose of increasing the educational opportunities available to nursing students who will practice nursing in an area of the hospital district approved by the board of commissioners. Each board which establishes such a program may award nursing scholarships to residents or former residents of the hospital service district who otherwise qualify, who are admitted or engaged in the study of nursing at an accredited school of nursing located in this state, and who contract to practice nursing in the district or parish, as provided in this Chapter. Each scholarship shall be awarded for the purpose of defraying the costs of tuition and other related expenses and cost for attendance at nursing school. The board may, at any time and in its discretion, determine not to grant a scholarship under the program.

B. Any program established under the provisions of this Chapter shall be wholly funded by monies generated by the respective boards through their facilities, and upon the initiation of such a program, the program shall become a part of the annual hospital budget.

C. For the purpose of this Chapter, the term "nursing" shall mean professional nursing as practiced by an individual who has graduated from an accredited school of nursing, passed the licensing examination, and been issued a license to practice as registered nurse in this state by the Louisiana State Board of Nursing.

Acts 1988, No. 54, §1.



RS 46:1132 - Scholarships; amount; number

§1132. Scholarships; amount; number

Each board desiring to award scholarships shall establish a policy setting out the maximum amount and number. This policy may be amended by the board as necessary. The number of scholarships granted and the amount of each scholarship granted pursuant to this Chapter shall not exceed the number and amount set forth in the policy.

Acts 1988, No. 54, §1.



RS 46:1133 - Eligibility for scholarships

§1133. Eligibility for scholarships

Any United States citizen and resident of the state of Louisiana, who is admitted to or is engaged in the study of nursing at an accredited school of nursing located in this state, and who intends to practice nursing in an area of the parish hospital or hospital service district where there is a shortage of nurses shall be eligible to apply to the board of commissioners of the parish hospital or hospital service district in the parish or district in which the applicant resides or once resided for a scholarship in accordance with the provisions of this Chapter. Such application shall be in writing and in such form as the board may require. It shall contain the written statement of the applicant that he intends to practice nursing in the parish or district, as the case may be, if he is selected to receive the scholarship.

Acts 1988, No. 54, §1.



RS 46:1134 - Application consideration; evaluation

§1134. Application consideration; evaluation

It shall be the duty of the board of commissioners to receive, consider, evaluate, and allow or disallow all applications for scholarships made by eligible applicants. The board of commissioners shall make careful and full investigation of the ability and qualifications of each applicant. The board of commissioners shall provide that an affirmative action program for the selection of recipients be established which shall include that no discrimination occur on the basis of race, creed, sex, age, or ethnic origin. The board of commissioners shall establish and publish rules on the selection process of the recipient which shall preclude the appearance of and the possibility of nepotism. The board of commissioners shall notify each applicant selected to receive a scholarship of his selection and shall also notify the dean of the nursing school or office of financial assistance at the school where the student is registered.

Acts 1988, No. 54, §1.



RS 46:1135 - Funds disbursement for scholarships

§1135. Funds disbursement for scholarships

Funds for the scholarship awarded as herein provided shall be forwarded by the board of commissioners to the dean of the school of nursing to which the recipient has been admitted or is engaged in the study of nursing, upon the warrant of the dean or chief fiscal administrator for the amount fixed in the warrant and shall be payable to the scholarship recipient designated thereon. Said warrant upon presentation shall be paid by the board of commissioners out of funds budgeted by said board for the purpose.

Acts 1988, No. 54, §1.



RS 46:1136 - Contract for scholarship; contingent

§1136. Contract for scholarship; contingent

Any applicant selected by the board of commissioners to receive a scholarship shall enter into a contract with the board, which shall be deemed a contract formed within the state of Louisiana, agreeing to the terms and conditions upon which the scholarship shall be granted to the applicant. The contract shall include such terms and provisions as will execute the full purpose and intent of this scholarship program, including the purpose of providing nurses who will practice nursing within an area of the hospital district. The form of the contract shall be prepared and approved by the attorney general of this state. The chairman of the board of commissioners shall sign the contract, the vice-chairman of the board shall countersign it, and the applicant shall likewise sign it. The board shall preserve and maintain the contract until such time as the terms thereof are met or satisfied. A duplicate copy shall be transmitted to the applicant.

Acts 1988, No. 54, §1.



RS 46:1137 - Return to practice; area designated; notification

§1137. Return to practice; area designated; notification

A. Within such time after the applicant has completed nursing school as the board of commissioners shall provide by regulation, the scholarship recipient shall return to the parish or hospital service district, as the case may be, to become a full time registered nurse on the staff of hospital service district or in an area designated by the board of commissioners prior to the return. For each one thousand dollars of scholarship monies received from the hospital district, the recipient shall be obligated to practice full time nursing for a period of six months up to a total not to exceed thirty-six months of full time work as consideration for the nursing scholarship awarded.

B. The board of commissioners shall inform the recipient of the designated area to be served by him one hundred twenty days prior to the date of which time the recipient is to commence practice in such area.

Acts 1988, No. 54, §1.



RS 46:1138 - Failure to comply; remittance; cancellation for death or permanent total disability

§1138. Failure to comply; remittance; cancellation for death or permanent total disability

A. If the recipient fails to comply fully with any condition as provided for by this contract, the recipient shall remit to the board of commissioners that amount which bears the same ratio to the aggregate of the amount of the scholarship awarded as the number of months that the recipient failed to comply with this condition bears to the number of months he was obligated to comply. Said amount shall be computed together with interest at the legal rate, such interest to be computed from the date on which the recipient completed professional training, and active military service, if any. Such repayment shall be completed within four years from the date at which the scholarship began to draw interest.

B. The permanent withdrawal or dismissal of a recipient from nursing school shall forfeit immediately the right of the recipient to retain the scholarship; the scholarship shall begin to bear interest at that time and repayment shall be made to the board and completed within four years.

C. Any recipient of a scholarship who fails to return to the area designated by the board upon completion of nursing training shall begin repayment of the scholarship, with interest, within six months after completion of nursing training. Repayments shall be made to the board and completed within four years.

D. Any obligation to comply with such contract shall be cancelled upon the death of the recipient, upon receipt of a certified copy of the death certificate by the board, or upon the permanent and total disability of the recipient.

Acts 1988, No. 54, §1.



RS 46:1139 - Waiver; suspension of obligation

§1139. Waiver; suspension of obligation

The board shall arrange for waiver or suspension of any financial obligation where compliance would involve extreme or unusual hardship.

Acts 1988, No. 54, §1.



RS 46:1140 - Repayment not required

§1140. Repayment not required

Should full time registered nurse positions not be available within the hospital service district and the hospital be unable to offer the scholarship recipient full time employment within twelve months of completion of his training, the scholarship shall be considered paid in full. No payment on the principal of the scholarship, or the interest, shall be required while the recipient is enrolled in nursing school.

Acts 1988, No. 54, §1.



RS 46:1141 - Suit for default

§1141. Suit for default

Upon default of payment of the scholarship as provided herein, the board shall turn the matter over to the attorney general or any parish or district attorney acting for the board for prosecution and suit for the amount due, in the parish of the domicile of the recipient, the parish in which the nursing school at which the recipient was last enrolled is located, or the parish of East Baton Rouge.

Acts 1988, No. 54, §1.



RS 46:1142 - Audit by legislative auditor

§1142. Audit by legislative auditor

All transactions shall be subject to audit by the legislative auditor.

Acts 1988, No. 54, §1.



RS 46:1151 - Hospitals of hospital service districts and other political subdivisions; allied health profession scholarship program; establishment, administration; funding

CHAPTER 10-C. ALLIED HEALTH

PROFESSIONALS SCHOLARSHIPS

§1151. Hospitals of hospital service districts and other political subdivisions; allied health profession scholarship program; establishment, administration; funding

A. The governing authority of each hospital owned by a hospital service district or other political subdivision of the state, hereinafter referred to as the "board" or the "board of commissioners", may establish and administer a scholarship program for the purpose of increasing the educational opportunities available to students who will work in allied health professions in areas where there is a shortage of such professionals. Each board which establishes such a program may award scholarships to residents or former residents of the area who otherwise qualify, who are admitted or enrolled in an accredited school for training in an allied health profession located in the United States, or who are engaged in internship, residency, or similar programs within the United States, and who contract to work in allied health professions in the area, as provided in this Chapter. Each scholarship shall be awarded for the purpose of defraying the costs of tuition and other related expenses and costs for attendance at school or for internship, residency, or similar program. The board may, at any time and in its discretion, determine not to grant a scholarship under the program.

B. Any program established under the provisions of this Chapter shall be wholly funded by monies generated by the respective boards through their facilities, and upon the initiation of such a program, the program shall become a part of the annual hospital budget.

C. For the purpose of this Chapter, the term " allied health profession" means any generally recognized medical profession or vocation including, but not limited to respiratory, vocational, physical and other therapies; medical, radiologic, and other technologists; pharmacists, social workers, and other similar professions and vocations.

Acts 1991, No. 318, §1.



RS 46:1152 - Scholarships; amount; number

§1152. Scholarships; amount; number

Each board desiring to award scholarships shall establish a policy setting forth the maximum number and amount. Such policy may be amended by the board as necessary. The number and amount of each scholarship granted pursuant to this Chapter shall not exceed the number and amount set forth in the policy.

Acts 1991, No. 318, §1.



RS 46:1153 - Eligibility for scholarship

§1153. Eligibility for scholarship

Any United States citizen and resident of the state, who is admitted to a school for training in, or is engaged in the study of an allied health profession at a school accredited for training in an allied health profession in the United States, or who is engaged in an internship or residency program within the United States, and who intends to work in an allied health profession in an area where there is a shortage of such allied health professionals shall be eligible to apply to the board in the area in which the applicant resides or once resided for a scholarship in accordance with the provisions of this Chapter. Such application shall be in writing and in such form as the board may require. It shall contain the written statement of the applicant that he intends to work in an allied health profession in the area if he is selected to receive a scholarship.

Acts 1991, No. 318, §1.



RS 46:1154 - Application consideration; evaluation

§1154. Application consideration; evaluation

The board shall receive, consider, evaluate, and allow or disallow all applications for scholarships made by eligible applicants. The board shall make careful and full investigation of the ability and qualifications of each applicant. The board shall ensure that no discrimination occurs on the basis of race, creed, sex, age, or ethnic origin. The board shall establish and publish rules on the selection process of the recipient which shall preclude the appearance of and the possibility of nepotism. The board shall notify each applicant selected to receive a scholarship of his selection and shall also notify the dean of the school or office of financial assistance at the school where the student is registered.

Acts 1991, No. 318, §1.



RS 46:1155 - Funds disbursement for scholarships

§1155. Funds disbursement for scholarships

Funds for the scholarship awarded as herein provided shall be forwarded by the board to the dean of the school to which the recipient has been admitted or is enrolled upon the warrant of the dean or chief fiscal administrator for the amount fixed in the warrant and shall be payable to the scholarship recipient designated thereon. Such warrant, upon presentation, shall be paid by the board out of funds budgeted by the board for the purpose.

Acts 1991, No. 318, §1.



RS 46:1156 - Contract for scholarship; contingent

§1156. Contract for scholarship; contingent

Any applicant selected by the board to receive a scholarship shall enter into a contract with the board, which shall be deemed a contract formed within the state, agreeing to the terms and conditions upon which the scholarship shall be granted to the applicant. The contract shall include such terms and provisions as will execute the full purpose and intent of this scholarship program, including the purpose of providing allied health professionals who will work within an area. The chairman of the board of commissioners shall sign the contract, the vice-chairman of the board shall countersign it, and the applicant shall likewise sign it. The board shall preserve and maintain the contract until such time as the terms thereof are met and satisfied. A duplicate copy shall be transmitted to the applicant.

Acts 1991, No. 318, §1.



RS 46:1157 - Return to practice; area designated; notification

§1157. Return to practice; area designated; notification

A. Within such time after the applicant has completed school as the board shall provide by regulation, the scholarship recipient shall return to the area to begin full-time employment at the hospital or in an area designated by the board prior to the return. For each one thousand dollars of scholarship monies received from the hospital, the recipient shall be obligated to work full time for a period of six months up to a total not to exceed thirty-six months of full time work as consideration for the scholarship awarded.

B. The board of commissioners shall inform the recipient of the designated area to be served by him one hundred twenty days prior to the time the recipient is to commence practice in such area.

Acts 1991, No. 318, §1.



RS 46:1158 - Failure to comply; remittance

§1158. Failure to comply; remittance

A. If the recipient fails to comply fully with any condition as provided for by or provided pursuant to this Chapter, the recipient shall remit to the board that amount which bears the same ratio to the aggregate of the amount of the scholarship awarded as the number of months that the recipient failed to comply with this condition bears to the number of months he was obligated to comply. The amount shall be computed together with interest at the legal rate, such interest to be computed from the date on which the recipient completed professional training, and active military service, if any. Such repayment shall be completed within six years from the date at which the scholarship began to draw interest.

B. The permanent withdrawal or dismissal of a recipient from school, internship, or residency shall forfeit immediately the right of the recipient to retain the scholarship; the scholarship shall begin to bear interest at that time, and repayment shall be made to the board and completed within six years.

C. Any recipient of a scholarship who fails to return to the area designated by the board upon completion of training shall begin repayment of the scholarship, with interest, within one year after completion of medical training. Repayments shall be made to the board and completed within six years.

Acts 1991, No. 318, §1.



RS 46:1159 - Waiver; suspension of obligation

§1159. Waiver; suspension of obligation

The board shall arrange for waiver or suspension of any financial obligation where compliance would involve extreme or unusual hardship.

Acts 1991, No. 318, §1.



RS 46:1160 - Repayment not required

§1160. Repayment not required

Should appropriate full time positions not be available within the area and the hospital be unable to offer the scholarship recipient full-time employment within twelve months of completion of his training, the scholarship shall be considered paid in full. No payment on the principal of the scholarship, or the interest, shall be required while the recipient is enrolled in school.

Acts 1991, No. 318, §1.



RS 46:1161 - Suit for default

§1161. Suit for default

Upon default of payment of the scholarship as provided herein, the board shall turn the matter over to the attorney general or any parish or district attorney acting for the board for prosecution and suit for the amount due, in the parish of the domicile of the recipient, the parish in which the school at which the recipient was last enrolled is located, or the parish of East Baton Rouge.

Acts 1991, No. 318, §1.



RS 46:1162 - Audit by legislative auditor

§1162. Audit by legislative auditor

All transactions shall be subject to audit by the legislative auditor.

Acts 1991, No. 318, §1.



RS 46:1191 - Legislative intent

CHAPTER 10-D. HEALTHCARE SERVICE DISTRICT - DEPARTMENT OF HEALTH AND HOSPITALS' REGION IV

§1191. Legislative intent

It is the intent of the legislature to allow the governing authority of the parish or the governing authorities of parishes that are located within the Department of Health and Hospitals' Region IV, upon their own initiative, to form and create a healthcare service district to support the provision of inpatient and outpatient healthcare services within the Department of Health and Hospitals' Region IV.

Acts 2012, No. 857, §1.



RS 46:1192 - Definitions

§1192. Definitions

As used in this Chapter and unless the context clearly requires otherwise:

(1) "Department" means the Louisiana Department of Health.

(2) "District" means the healthcare service district authorized in this Chapter.

(3) "Governing board" means the governing board of the healthcare service district.

(4) "Secretary" means the secretary of the Louisiana Department of Health.

Acts 2012, No. 857, §1.



RS 46:1193 - Authority

§1193. Authority

The governing authority of a parish or the governing authorities of the parishes that are located within the department's Region IV, upon their own initiative, are hereby authorized and empowered to form and create a healthcare service district.

Acts 2012, No. 857, §1.



RS 46:1194 - Purpose

§1194. Purpose

The purpose of the healthcare service district and the governing board created under the provisions of this Chapter shall be:

(1) To identify local public sources of revenue or expenditure that may be used by the department as state match to draw down federal matching funds for the provision of healthcare services for the low income and uninsured population of the district. Notwithstanding any other provision of law to the contrary, the district or governing board shall have no authority or governance of the hospital service districts and shall have no authority to collect or cause to be collected any hospital service district monies, funds, or assets.

(2) To participate, so far as circumstances may warrant, in any activity designed and conducted to promote the general health of the community.

(3) To promote and support graduate medical education activities in the respective communities.

(4) To cooperate with other institutions and agencies engaged in providing hospital and outpatient health services to residents of the district for the purpose of improving access to care for residents of the district.

Acts 2012, No. 857, §1.



RS 46:1195 - Powers and duties of governing board

§1195. Powers and duties of governing board

A. In addition to the duties defined elsewhere in this Chapter, the governing board shall have the duty and authority:

(1) To represent the public interest in supporting healthcare services in the district.

(2) To advise on issues concerning the provision of healthcare services for the low income and uninsured population of the district.

(3) To conduct public hearings and share public input on the community's priorities for the provision of healthcare services in the district.

(4) To appoint the necessary standing and special committees that may be necessary to carry out the purposes of this Chapter.

(5) To enter into contracts, agreements, or cooperative endeavors with the state and its political subdivisions and with any public or private association, corporation, business entity or person to promote the public purposes of the district.

B. The secretary of the department shall review each such agreement, including a plan for the use of state Medicaid and disproportionate share dollars. If the secretary finds that the agreement and plans are sufficient to support medical care for the low income and uninsured population of the district and the funds are eligible for federal matching funds to be reimbursed, he shall verify that finding to the governing board.

C. The governing board shall collect or cause to be collected all public monies identified by the district as available for the purpose of serving as state match for federal matching funds to ensure the provision of healthcare services delivered for the low income and uninsured population of the district.

D. The department shall make available for reimbursement these local and federally matched funds to the designated providers in the district to ensure the continued provision of healthcare services for the low income and uninsured population of the district.

E. Neither the division of administration nor the department shall displace, replace, or supplant state appropriations from the state general fund or other state funds designated for the district.

F. The governing board shall submit any reports or information related to the healthcare service district to the secretary of the department or the Senate and House committees on health and welfare upon request of the secretary or the chairman of either committee.

Acts 2012, No. 857, §1.



RS 46:1196 - Governing board; membership; appointment; terms; compensation

§1196. Governing board; membership; appointment; terms; compensation

A.(1) For a district created pursuant to this Chapter, the district shall be governed by a governing board.

(2) The governing board shall be comprised of the following members:

(a) The president of each parish governing authority within the department's Region IV, or his designee.

(b) The secretary of the Louisiana Department of Health, or his designee.

(c) The executive director of the Louisiana Hospital Association, or his designee.

(d) The executive director of the Greater Lafayette Chamber of Commerce, or his designee.

(e) The hospital administrator for University Medical Center, or his designee.

B. All appointees shall serve terms of three years. No board member shall serve more than two three-year consecutive terms.

C. A vacancy on a governing board shall be filled in the same manner as required for the original appointment.

D. Each governing board member shall serve without compensation but shall be reimbursed for expenses and mileage at the same rate set by the division of administration for state employees for each day in actual attendance at governing board meetings or for representing the governing board in an official governing board-approved activity.

E. The chairman shall be elected by a majority vote of the governing board. The term of the chairman shall be established under the governing board's bylaws.

F. The governing board shall adopt bylaws to provide for its governance within ninety days of being established. Such bylaws shall include but not be limited to:

(1) Procedures for the election of governing board officers, including terms of office and methods and grounds for removal. Governing board officers shall include, at a minimum, a chairman, treasurer, and secretary.

(2) Procedures and grounds for the removal of any governing board member. Grounds for removal shall include the conviction of a felony. Grounds for removal may include failure to meet board attendance requirements, as provided in the bylaws.

G. All governing board members of the district shall be subject to the Code of Governmental Ethics. No member of the governing board or of his immediate family shall own or have any interest in any public or private organization, business, company, or entity conducting business of any kind with the district. The prohibition provided for in this Subsection shall not prohibit members of the governing board from having contracts or employment agreements with healthcare institutions or organizations whose purpose is directly related to health care.

Acts 2012, No. 857, §1.



RS 46:1251 - JUVENILE PROBATION SERVICE

CHAPTER 11. JUVENILE PROBATION SERVICE

§1251. Juvenile probation; parole and intake services

A. The Department of Public Safety and Corrections shall provide a minimum basic juvenile probation and parole service to any court of the state with juvenile jurisdiction upon request of the court and may provide a minimum basic juvenile intake service to any district attorney of the state upon request of the district attorney.

B. The intake service provided hereunder shall be limited to examining and evaluating complaints that a child is a delinquent or is a child in need of supervision and advising the district attorney whether the best interests of the child would be served by the initiation of proceedings under the Code of Juvenile Procedure, the signing of an informal adjustment agreement, referral to the Department of Children and Family Services, referral to a public or private agency for assistance, or any other legally permissible course of action. The personnel assigned to perform these duties shall not assume any prosecutorial functions except for the filing of a petition as authorized by Code of Juvenile Procedure Art. 45.

Added by Acts 1952, No. 118, §1. Amended by Acts 1978, No. 786, §6, eff. July 17, 1978; Acts 1982, No. 541, §1; Acts 1984, No. 567, §2, eff. Jan. 1, 1985; Acts 1985, No. 965, §2; Acts 1986, No. 332, §1; Acts 1991, No. 467, §3.



RS 46:1252 - Repealed by Acts 1972, No. 682, 2

§1252. Repealed by Acts 1972, No. 682, §2



RS 46:1253 - Duties

§1253. Duties

It shall be the duty of the secretary of the Department of Public Safety and Corrections to:

(1) Define and set up a minimum basic juvenile probation and parole service to the courts and a minimum basic juvenile intake service to the district attorneys.

(2) Devise appropriate forms, develop policies and procedures, and to set up standards for the statewide services to be rendered to the courts and district attorneys upon request.

(3) Effect the purposes of this Chapter by long-range planning for the improvement of services rendered to the courts and district attorneys under the provisions thereof.

Added by Acts 1952, No. 118, §3. Amended by Acts 1972, No. 682, §1; Acts 1978, No. 786, §6, eff. July 17, 1978; Acts 1982, No. 541, §1; Acts 1984, No. 567, §2, eff. Jan. 1, 1985; Acts 1985, No. 965, §2; Acts 1986, No. 332, §1; Acts 1988, No. 607, §2, eff. July 14, 1988.



RS 46:1254 - Repealed by Acts 1982, No. 541, 3

§1254. Repealed by Acts 1982, No. 541, §3



RS 46:1255 - Funds

§1255. Funds

The Department of Public Safety and Corrections is hereby authorized to expend whatever funds that may be necessary to carry out the provisions of this Chapter.

Added by Acts 1952, No. 118, §5. Amended by Acts 1978, No. 786, §6, eff. July 17, 1978; Acts 1984, No. 567, §2, eff. Jan. 1, 1985; Acts 1985, No. 965, §2; Acts 1988, No. 607, §2, eff. July 14, 1988.



RS 46:1256 - Additional personnel

§1256. Additional personnel

Nothing in this Chapter shall be construed as preventing a court or district attorney from employing personnel in addition to that furnished by the Department of Public Safety and Corrections.

Added by Acts 1952, No. 118, §6. Amended by Acts 1978, No. 786, §6, eff. July 17, 1978; Acts 1982, No. 541, §1; Acts 1984, No. 567, §2, eff. Jan. 1, 1985; Acts 1985, No. 965, §2; Acts 1988, No. 607, §2, eff. July 14, 1988.



RS 46:1257 - Repealed by Acts 1987, No. 613, 1.

§1257. Repealed by Acts 1987, No. 613, §1.



RS 46:1258 - Referrals from federal government

§1258. Referrals from federal government

A.(1) The Department of Public Safety and Corrections shall serve as agent of the state in entering into agreements with the appropriate agency of the federal government to provide care and treatment for a child found by a federal court to be delinquent and committed to the custody of the attorney general of the United States pursuant to the provisions of 18 U.S.C. 5031 through 18 U.S.C. 5037.

(2) Any such agreement shall be upon such terms and conditions and shall provide for such compensation as may be mutually agreed upon between the department and the appropriate agency of the federal government.

B. Funds received as compensation under any such agreement shall be placed in the state treasury in a special fund to the credit of the department and shall be subject to withdrawal by the department for use by it in carrying out the purposes of this Chapter.

Acts 1984, No. 567, §7, eff. Jan. 1, 1985; Acts 1985, No. 965, §2; Acts 1988, No. 607, §2, eff. July 14, 1988.



RS 46:1259 - Restrictions on use of records

§1259. Restrictions on use of records

A. With respect to any child for whom care and treatment services are either directly or indirectly provided by the department pursuant to this Chapter to a child alleged or found to be delinquent or in need of supervision, it shall be unlawful, except for purposes directly connected with the administration of this Chapter or upon the consent of such child or the attorney for such child, or upon the specific order of the court pursuant to the provisions of Code of Criminal Procedure Arts. 317.1 and 875 and R.S. 13:1564 through R.S. 13:1724 for any individual agency, organization, or facility to knowingly solicit, disclose, receive, or make use of, or authorize, permit, participate in, or acquiesce in the use of any information in or derived from such child's legal, social, medical, or psychological records, or obtained, directly or indirectly, from the records, papers, files, or communication by or to the department or any individual, agency, organization, or facility utilized by the department for the provision of such care and treatment services for such child.

B. Nothing in this Section shall prohibit the interchange of records, reports, or any other information among the various offices of the Department of Children and Family Services and the Louisiana Department of Health and among the various personnel thereof. Additionally, nothing in this Section shall prohibit any judge serving as judge of a juvenile court from access to all of the records of any child before that court.

Acts 1984, No. 567, §7, eff. Jan. 1, 1985; Acts 1985, No. 965, §2; Acts 1988, No. 607, §2, eff. July 14, 1988; H.C.R. No. 59, 1999 R.S.



RS 46:1301 - Services to autistic persons; center of excellence for autism spectrum disorder; responsibility

CHAPTER 12. SERVICES TO AUTISTIC PERSONS

§1301. Services to autistic persons; center of excellence for autism spectrum disorder; responsibility

A. The Louisiana Department of Health shall be responsible for providing services to autistic persons, with the exception of those delineated by Part I of Chapter 8 of Title 17 of the Louisiana Revised Statutes of 1950 and provided for by the Department of Education or the local school board or otherwise mandated by law to be provided by the Department of Education or the local school board. The Louisiana Department of Health shall be responsible for:

(1) The establishment of a center of excellence for autism spectrum disorder within the office for citizens with developmental disabilities. This center may be operated by the office through formal agreements with the Department of Education and other appropriate public and private agencies including but not limited to Louisiana State University Health Sciences Center-New Orleans, Louisiana State University Health Sciences Center-Shreveport, and St. Mary's Residential Training School in Alexandria, or others. Upon the creation of a special fund by the legislature, the center is empowered to receive by gift, grant, donation, or otherwise any sum of money, property, aid, or assistance from any person, firm, or corporation. This center should be the core of activities providing services to autistic citizens including but not limited to early diagnosis and intervention and individualized programs involving school, home, and community throughout the life span of autistic citizens. The center shall give assistance to private and public agencies providing services to autistic citizens and their families. The center shall become a resource and training facility for educators and others charged with educating autistic citizens. The center, as well as any facilities constructed as a part of the center upon the appropriation of funds, shall be located in Caddo Parish.

(2) Providing and/or coordinating all services to autistic citizens, other than those delineated by Part I of Chapter 8 of Title 17 of the Louisiana Revised Statutes of 1950 or otherwise mandated by law to be provided by the Department of Education.

(3) Coordination through formal agency agreements between the Louisiana Department of Health, its agencies, and the Department of Education to plan, develop, and implement longitudinal services to the autistic citizen.

(4) Coordination through formal agency agreements with the Division of Vocational Rehabilitation for the development and operation of community based vocational programs, job placement, follow up, and additional support services.

(5) The provision of living options in the community to include programming to meet the needs of each individual such as supervised apartment living and small group homes in the community.

(6) Development of community based support programs including case management, parent training, home programming and medical services.

(7) Continued support through formal agency agreements for the Department of Education's programs to train personnel who are providing services to autistic persons. This includes, but is not limited to, in-service training consisting of workshops and institutes.

(8) Encouragement and cooperation in the development of university preservice training programs to prepare preservice personnel who may provide services to autistic persons. These courses should have authorized access to autistic programs for course work and practicum.

(9) Increased and continuing efforts to support the Department of Education through formal agency agreements in providing effective educational services for children of ages three through twenty-one and to provide such services after age twenty-one.

(10) Coordination with the Louisiana Society for Autistic Children as representative of the parents of autistic children in the implementation of the provisions of this Chapter.

B. The services provided or coordinated by the Louisiana Department of Health shall be evaluated by the House and Senate committees on health and welfare at the end of the first fiscal year of the program and at the end of each subsequent fiscal year during which the program is continued. Such evaluation shall be designed to determine the effectiveness of the program in achieving its objectives.

C. A report of the evaluation shall be made to the legislature upon which recommendations for continued funding or termination of the program shall be based.

Acts 1988, 1st Ex. Sess., No. 1, §3, eff. Mar. 28, 1988; Acts 1989, No. 159, §3; Acts 2008, No. 154, §1.



RS 46:1302 - To 1304 Repealed by Acts 1958, No. 35, 2

§1302. §§1302 to 1304 Repealed by Acts 1958, No. 35, §2



RS 46:1351 - RUNAWAY AND HOMELESS YOUTH LAW

CHAPTER 13. RUNAWAY AND HOMELESS YOUTH LAW

§1351. Short title

This Chapter may be cited as the "Runaway and Homeless Youth Law".

Acts 1989, No. 803, §1, eff. July 11, 1989.



RS 46:1352 - Definitions

§1352. Definitions

In this Chapter:

(1) "Approved runaway and homeless youth residential program or facility" means any residential program or facility licensed by the division of licensing and certification of the Department of Children and Family Services as a child residential care provider including a community home, a group home, a residential home, an adult residential facility possessing a waiver for the housing of juveniles, or an emergency shelter.

(2) "Department" means the Department of Children and Family Services.

(3) "Director" means the administrator of an approved runaway and homeless youth facility or program.

(4) "Homeless youth" means a person under the age of twenty-one who is without a place of shelter where supervision and care are available.

(5) "Runaway youth" means a person under the age of eighteen years who is absent from his legal residence without the consent of his parent, guardian, or legal custodian.

(6) "Youth" means "runaway youth" and "homeless youth".

Acts 1989, No. 803, §1, eff. July 11, 1989; Acts 1999, No. 1087, §1, eff. July 9, 1999.



RS 46:1353 - Notice to parent or guardian; reporting requirements to parent, legal custodian; seventy-two hours of safe harbor

§1353. Notice to parent or guardian; reporting requirements to parent, legal custodian; seventy-two hours of safe harbor

A. As soon as possible but not more than seventy-two hours following a runaway youth's admission into an approved runaway and homeless youth residence program or facility, the staff of the program or facility shall immediately notify the runaway youth's parent, guardian, or legal custodian of the runaway youth's admission, unless there are compelling circumstances why the parent, guardian, or legal custodian should not be notified. When such circumstances exist or in instances where abuse or neglect is suspected, the director or his designee shall immediately render a report in accordance with the procedures contained in R.S. 14:403.

B. Where the program or facility obtains oral consent from the parent, guardian, or legal custodian of the runaway youth, the youth may remain in the facility or program for a period of fifteen days thereafter pending the facility's or program's receipt of a signed written consent form from the parent, guardian, or legal custodian.

C. Except as provided in Subsection B of this Section, a runaway youth over the age of eleven may elect to remain in the facility for a period of seventy-two hours before being returned to the home environment provided that:

(1) The runaway youth is not known to have committed nor is under investigation for the commission of a delinquent or criminal act.

(2) A good faith attempt is made to notify the individuals specified in Subsection A of this Section in the manner provided in that Subsection.

D. A runaway youth over the age of eleven admitted to an approved runaway and homeless youth residential program or facility licensed by the Department of Children and Family Services shall be provided seventy-two hours of safe harbor unless otherwise designated by order of a court exercising juvenile jurisdiction regarding custody of the runaway youth, or unless the child is in the custody of a state agency which may elect to remove the child earlier without a court order.

E. Upon request by the youth, the youth will be allowed to return to the home environment at any time.

F. In instances where the parent, guardian, or legal custodian cannot be located within seventy-two hours following a runaway youth's admission into the facility or program, the staff shall continue to make reasonable efforts to contact the parent, guardian, or legal custodian. The facility or program is authorized to provide care for the youth, for a period not to exceed twenty-one days, until the parent, guardian, or legal custodian is contacted and gives oral or written consent in accordance with the provisions of Subsection B of this Section or accepts physical custody of the youth.

G. Whenever a report has been filed by the facility or program in accordance with the provisions in R.S. 14:403, the facility or program shall be legally authorized to provide care for the runaway youth pending a determination by the Department of Children and Family Services or a court exercising juvenile jurisdiction regarding custody of the runaway youth.

Acts 1989, No. 803, §1, eff. July 11, 1989; Acts 1990, No. 370, §1, eff. July 10, 1990; Acts 1999, No. 1087, §1, eff. July 9, 1999.



RS 46:1354 - Powers and duties of approved program or facility; alternative living arrangements

§1354. Powers and duties of approved program or facility; alternative living arrangements

A. Notwithstanding any other provision of law, an approved runaway program or facility is authorized to:

(1) Provide assistance to any runaway or homeless youth.

(2) Attempt to determine the cause for the youth's runaway or homeless status.

(3) Explain to the runaway or homeless youth the rights, options of services, or other assistance available to the youth.

(4) Work towards reuniting such runaway or homeless youth with his parent, guardian, or legal custodian as soon as practicable.

(5) Assist in arranging services for runaway or homeless youth, and where appropriate, their families, including but not limited to food, shelter, clothing, medical care, and individual and family counseling.

(6) Consent, through the director or his designee, for the delivery of medical, assessment, or social services to any runaway youth in the program or facility.

B. No state funds shall be expended on these programs or facilities.

Acts 1989, No. 803, §1, eff. July 11, 1989.



RS 46:1355 - Confidentiality of records

§1355. Confidentiality of records

Notwithstanding any other provision of law, no officer, employee, or agent of any facility or program shall be compelled to disclose or transfer any records or information in such records containing the identity of any youth receiving services pursuant to this Chapter, except:

(1) Upon written consent of the youth, his parents, or legal custodians;

(2) In proceedings pursuant to R.S. 14:403;

(3) In proceedings before a court exercising juvenile jurisdiction; or

(4) In circumstances posing serious danger to the life or health of any youth served by the facility or program.

Acts 1989, No. 803, §1, eff. July 11, 1989.



RS 46:1356 - Limitation of liability

§1356. Limitation of liability

No person shall have a cause of action against any director, employee, or agent, including any volunteer, of an approved runaway and homeless youth facility or program as a result of an act or failure to act while admitting, releasing, or caring for a youth, unless such act or failure to act was a result of gross negligence or intentional misconduct by the director, employee, agent, or any volunteer.

Acts 1989, No. 803, §1, eff. July 11, 1989.



RS 46:1357 - To 1361 Repealed by Acts 1968, No. 533, 8

§1357. §§1357 to 1361 Repealed by Acts 1968, No. 533, §8



RS 46:1401 - Short title

CHAPTER 14. LICENSING SPECIALIZED PROVIDERS

§1401. Short title

This Chapter may be cited as the "Specialized Provider Licensing Act."

Acts 1985, No. 286, §1; Acts 2014, No. 868, §5, eff. Oct. 1, 2014.



RS 46:1402 - Legislative intent; declaration of purpose and policy

§1402. Legislative intent; declaration of purpose and policy

It is the intent of the legislature to protect the health, safety, and well-being of the children and youth of the state who are in out-of-home care on a regular or consistent basis. Toward that end, it is the purpose of this Chapter to establish statewide minimum standards for the safety and well-being of children and youth, to insure maintenance of these standards, and to regulate conditions in these facilities through a program of licensing. It shall be the policy of the state to insure protection of all individuals under care by specialized providers and to encourage and assist in the improvement of programs. It is the further intent of the legislature that the freedom of religion of all citizens shall be inviolate. This Chapter shall not give the Louisiana Department of Health or the Department of Children and Family Services jurisdiction or authority to regulate, control, supervise, or in any way be involved in the form, manner, or content of any curriculum or instruction of a school or specialized provider sponsored by a church or religious organization so long as the civil and human rights of the clients and residents are not violated.

Acts 1985, No. 286, §1; Acts 1990, No. 351, §2, eff. July 10, 1990; Acts 2014, No. 868, §5, eff. Oct. 1, 2014; Acts 2016, No. 502, §1.



RS 46:1402.1 - Licensing; prohibition of conflict of interest

§1402.1. Licensing; prohibition of conflict of interest

All licenses issued to specialized providers pursuant to this Chapter shall specify that the facility shall not enter into any contract or engage in any activities in conflict with its duties to the mothers, fathers, and children that it is licensed to serve.

Acts 2001, No. 910, §2; Acts 2014, No. 868, §5, eff. Oct. 1, 2014.



RS 46:1403 - Definitions

§1403. Definitions

As used in this Chapter, the following definitions shall apply unless the context clearly states otherwise:

(1) "Child" means a person who has not reached age eighteen or otherwise been legally emancipated. The words "child" and "children" are used interchangeably in this Chapter.

(2) "Child-placing agency" means any institution, society, agency, corporation, facility, person or persons, or any other group engaged in placing children in foster care or with substitute parents for temporary care or for adoption, or engaged in assisting or facilitating the adoption of children, or engaged in placing youth in transitional placing programs, but shall not mean a person who may occasionally refer children for temporary care.

(3) "Department" means the Department of Children and Family Services.

(4) "License type" means the type of license applied for or held by a specialized provider, which shall include Type I and Type IV licenses.

(5) "Maternity home" means any place or facility in which any institution, society, agency, corporation, person or persons, or any other group regularly receives and provides necessary services for children before, during, and immediately following birth. This definition shall not include any place or facility which receives and provides services for women who receive maternity care in the home of a relative within the sixth degree of kindred, computed according to civil law, or general or special hospitals in which maternity treatment and care is part of the medical services performed and the care of children only brief and incidental.

(6) "Related" or "relative" means a natural or adopted child or grandchild of the caregiver or a child in the legal custody of the caregiver.

(7) "Residential home" means any place, facility, or home operated by any institution, society, agency, corporation, person or persons, or any other group to provide full-time care, twenty-four hours per day, for more than four children, who may remain at the facility in accordance with R.S. 46:1403.1, who are not related to the operators and, except as provided in this Paragraph, whose parents or guardians are not residents of the same facility, with or without transfer of custody. However, a child of a person who is a resident of a residential home may reside with that parent at the same facility.

(8) "Specialized provider" means a child-placing agency, maternity home, or residential home.

(9) "Type I license" means a license held by a residential home that is owned or operated by a church or religious organization that does not wish to be licensed as a Type IV center. Nothing herein shall be construed to require a children's religious ministry program operated by a church or other religious organization in accordance with R.S. 46:1429 to be licensed pursuant to this Chapter. "Type I license" also means a license held by a residential home holding a Class B license prior to the effective date of this Section.

(10) "Type IV license" means the license held by any publicly or privately owned specialized provider.

(11) "Youth" means a person not less than sixteen years of age nor older than twenty-one years of age.

Acts 1985, No. 286, §1; Acts 1987, No. 812, §1; Acts 1990, No. 351, §2, eff. July 10, 1990; Acts 1990 No. 901, §1, eff. Jan. 1, 1991; Acts 1999, No. 1237, §1, eff. Sept. 1, 1999; Acts 2004, No. 915, §1; Acts 2009, No. 194, §2, eff. June 30, 2009; Acts 2010, No. 64, §1, eff. Oct. 1, 2010; Acts 2013, No. 179, §1, eff. Jan. 1, 2014; Acts 2014, No. 868, §5, eff. Oct. 1, 2014; Acts 2016, No. 502, §1.



RS 46:1403.1 - Extended stay for completion of educational courses or other programs

§1403.1. Extended stay for completion of educational courses or other programs

A. Notwithstanding any other provision of law to the contrary, including but not limited to R.S. 46:1403(A)(1), a child housed at a residential home, may stay at such home for a period not to exceed six months beyond his eighteenth birthday to complete any educational course that he began at such facility, including but not limited to a General Education Development course, and any other program offered by the residential home.

B. Notwithstanding Subsection A of this Section and any other provision of law to the contrary, including but not limited to R.S. 46:1403(A)(1), a child housed at a residential home that does not receive Title IV-E funding pursuant to 42 U.S.C. 670 et seq., may remain at such home until his twenty-first birthday to complete any educational course that he began at such facility, including but not limited to a General Education Development course, and any other program offered by the residential home.

Acts 2001, No. 912, §1; Acts 2016, No. 502, §1.



RS 46:1404 - Requirement of licensure

§1404. Requirement of licensure

A. All specialized providers, including facilities owned or operated by any governmental, profit, nonprofit, private, or church agency, shall be licensed. Specialized provider licenses shall be of two types: Type I and Type IV.

B. Child-placing agencies within the Department of Children and Family Services shall be exempt from the provisions of this Chapter. The department is authorized and mandated to perform its child-placing functions in accordance with the standards promulgated by the department for licensed child-placing agencies.

Acts 1985, No. 286, §1; Acts 2004, No. 915, §1; Acts 2009, No. 400, §2, eff. July 7, 2009; Acts 2010, No. 64, §1, eff. Oct. 1, 2010; Acts 2010, No. 877, §3, eff. July 1, 2010; Acts 2013, No. 179, §1, eff. Jan. 1, 2014; Acts 2014, No. 868, §5, eff. Oct. 1, 2014.



RS 46:1405 - Transitional provisions

§1405. Transitional provisions

A. Until such time as rules are promulgated by the department to implement the types of licenses required by R.S. 46:1404, specialized providers shall follow the rules, regulations, and standards in effect for Class A and Class B licensure.

B. All existing residential homes possessing a Class B license shall be issued a Type I license as provided by rule.

C. All existing child placing agencies, maternity homes, and residential homes that meet the definition for a Type IV license pursuant to this Chapter shall be issued a Type IV license as provided by rule.

Acts 1985, No. 286, §1; Acts 2013, No. 179, §1, eff. Jan. 1, 2014; Acts 2014, No. 868, §5, eff. Oct. 1, 2014.



RS 46:1406 - Licenses; application; temporary or provisional; fees

§1406. Licenses; application; temporary or provisional; fees

A. Application for licensure of a new specialized provider shall be made by the specialized provider to the department upon forms furnished by the department. Upon receipt of the application for a license and verification that minimum requirements for such license as established by rule are satisfied, and that the specialized provider is in compliance with all other state and local laws and regulations, the department shall issue a Type I or Type IV license for such period as may be provided for by rule.

B. The department may provide through the promulgation of rules for the issuance of temporary, provisional, or extended licenses for each license type if a disapproval has not been received from any other state or local agency authorized by any other laws or rules to inspect such specialized providers.

C. A license of any type shall apply only to the location stated on the application, and such license, once issued, shall not be transferable from one person to another or from one location to another. If the location or ownership of the specialized provider is changed, then the license shall be automatically revoked. A new application form shall be completed prior to all license renewals.

D. Each licensed specialized provider shall display its license in a prominent place at the facility, except that a specialized provider operated by a church or religious organization may be exempt from such requirement, provided the license is available upon request.

E. There shall be an annual license fee for each specialized provider in an amount equal to the annual license fee in effect for all Class A and Class B specialized providers possessing such license on January 1, 2014, without an increase in the amount of such fees.

F. There shall be an annual license fee of fifty dollars for any license issued to a child-placing agency or maternity home.

G. The fees provided for in this Section shall not apply to any Type I specialized provider owned or operated by a church or religious organization.

H. Annual fees for any type of license shall not be increased unless expressly authorized by statute as provided in Article VII, Section 2.1 of the Constitution of Louisiana.

Acts 2013, No. 179, §1, eff. Jan. 1, 2014; Acts 2014, No. 868, §5, eff. Oct. 1, 2014.



RS 46:1407 - Rules, regulations and standards for licenses

§1407. Rules, regulations, and standards for licenses

A. The department shall promulgate regulations for each type of license to carry out the provisions of this Chapter in accordance with the provisions of the Administrative Procedure Act.

B.(1) The regulations developed by the department, at a minimum, shall accomplish all of the following:

(a) Promote the health, safety, and welfare of children and youth attending any specialized provider.

(b) Promote safe, comfortable, and proper physical facilities of specialized providers.

(c) Ensure adequate supervision of those attending specialized providers by capable, qualified, and healthy personnel.

(d) Ensure adequate and healthy food service in specialized providers where food is offered.

(e) Prohibit discrimination by specialized providers on the basis of race, color, creed, sex, national origin, disability, ancestry, or whether the child is being breastfed. However, nothing in this Subparagraph shall be construed to affect, limit, or otherwise restrict any of the following:

(i) The hiring or admission policies of a licensed specialized provider owned by a church or religious organization, which may give preference in hiring or admission to members of the church or denomination.

(ii) The rights of religious sectarian child-placing agencies to consider creed in any decision or action relating to foster care or adoption.

(f) Require residential home and maternity home providers to have a written description of admission policies and criteria which expresses the needs, problems, situations, or patterns best addressed by its program. These policies shall be available to the person legally responsible for any child or to any youth aged eighteen or above referred for placement.

(g) Include procedures by which parents and guardians are given an opportunity for consultation and information about the educational and therapeutic programs for the child or youth in attendance.

(h) Include regulations and standards for nighttime care.

(i) Include procedures for the receipt, recordation, and disposition of complaints.

(j) Include procedures for the return of a child to his parent. Arrangements for the child's return to his parent shall not include third parties or other child care agencies unless written agreement between the child care agency and the parent is on file with the child care agency.

(2) Any specialized provider approved by the department shall be required to have all of the following:

(a) Approval from the Department of Public Safety and Corrections, office of the state fire marshal, code enforcement and building safety.

(b) Approval from the Louisiana Department of Health, office of public health.

(3) No residential home provider holding a Type I license shall receive any state or federal funds, from any source, whether directly or indirectly. If a residential home provider holding a Type I license receives any state or federal funds, its license shall be automatically revoked.

C. The department shall prepare standard forms for applications and for inspection reports.

D. A comprehensive review of all standards, rules, and regulations for all licenses shall be made at least every three years by the department.

E. The secretary of the department, in specific instances, may waive compliance with a minimum standard upon determination that the economic impact is sufficiently great to make compliance impractical, as long as the health and well-being of the staff or children and youth is not imperiled. If it is determined that the specialized provider or agency is meeting or exceeding the intent of a standard or regulation, the standard or regulation may be deemed to be met.

F. Discrimination by specialized providers and child-placing agencies on the basis of race, color, creed, sex, national origin, disability as defined by R.S. 51:2232(11), ancestry, or whether the child is being breastfed is prohibited. However, this shall not restrict the hiring or admission policies of a church or religious organization, which may give preference in hiring or admission to members of the church or denomination.

G. The department shall not regulate or attempt to regulate or control the religious or spiritual content of the curriculum of a specialized provider sponsored by a church or religious organization.

H. Nothing in the rules, regulations, and standards adopted pursuant to this Section shall authorize or require medical examination, immunization, or treatment of any child whose parents, or of any youth aged eighteen or above who, object to such examination, immunization, or treatment on religious grounds.

I. Each residential home and maternity home facility shall have a written discipline policy, which shall be made available to parents, to youth aged eighteen or above, and to authorized inspection personnel upon request.

Acts 2013, No. 179, §1, eff. Jan. 1, 2014; Acts 2014, No. 811, §24, eff. June 23, 2014; Acts 2014, No. 868, §5, eff. Oct. 1, 2014; Acts 2016, No. 502, §1.



RS 46:1408 - Repealed by Acts 2013, No. 179, §2, eff. Jan. 1, 2014.

§1408. Repealed by Acts 2013, No. 179, §2, eff. Jan. 1, 2014.



RS 46:1409 - Repealed by Acts 2013, No. 179, §2, eff. Jan. 1, 2014.

§1409. Repealed by Acts 2013, No. 179, §2, eff. Jan. 1, 2014.



RS 46:1410 - Repealed by Acts 2009, No. 194, §3, eff. June 30, 2009.

§1410. Repealed by Acts 2009, No. 194, §3, eff. June 30, 2009.



RS 46:1411 - Repealed by Acts 2009, No. 194, §3, eff. June 30, 2009.

§1411. Repealed by Acts 2009, No. 194, §3, eff. June 30, 2009.



RS 46:1412 - Repealed by Acts 2013, No. 179, §2, eff. Jan. 1, 2014.

§1412. Repealed by Acts 2013, No. 179, §2, eff. Jan. 1, 2014.



RS 46:1413 - Repealed by Acts 2013, No. 179, §2, eff. Jan. 1, 2014.

§1413. Repealed by Acts 2013, No. 179, §2, eff. Jan. 1, 2014.



RS 46:1414 - Repealed by Acts 2014, No. 868, §6, eff. Oct. 1, 2014.

§1414. Repealed by Acts 2014, No. 868, §6, eff. Oct. 1, 2014.



RS 46:1414.1 - Disclosure requirements; penalties

§1414.1. Disclosure requirements; penalties

A. Any owner, operator, current or prospective employee, or volunteer of a specialized provider licensed by the Department of Children and Family Services shall report annually and at any time upon the request of the department on the state central registry disclosure form promulgated by the department whether or not his name is currently recorded on the state central registry for a justified finding of abuse or neglect and he is the named perpetrator.

B. Any such current or prospective employee or volunteer of a specialized provider licensed by the department shall submit the state central registry disclosure form to the owner or operator of the specialized provider, who shall maintain the documents in accordance with current department licensing requirements. Any state central registry disclosure form that is maintained by a specialized provider licensing file shall be confidential and subject to the confidentiality provisions of R.S. 46:56(F) pertaining to the investigations of abuse and neglect.

C. Any owner, operator, current or prospective employee, or volunteer of a specialized provider licensed by the department who knowingly falsifies the information on the state central registry disclosure form shall be guilty of a misdemeanor offense and shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

D. Any owner, operator, current or prospective employee, or volunteer of a specialized provider licensed by the department who discloses that he is currently recorded on the state central registry for a justified finding of abuse or neglect shall be entitled to a risk assessment evaluation provided by the department to determine that the individual does not pose a risk to children or youth. Any such individual who is determined to pose a risk to children or youth shall have the right to file an appeal in accordance with R.S. 49:992 of the Administrative Procedure Act. Any such determination by the risk evaluation panel shall be kept on file at all times by the department.

E. The department shall promulgate rules and regulations to implement this Section. The rules and regulations shall include but not be limited to establishing criteria for risk evaluation requests, the composition of the risk evaluation panel, and establishing criteria for risk evaluation determinations.

Acts 2009, No. 388, §1, eff. Jan. 1, 2010; Acts 2014, No. 868, §5, eff. Oct. 1, 2014; Acts 2016, No. 502, §1.



RS 46:1415 - Facilities and agencies subject to regulation; exemptions

§1415. Facilities and agencies subject to regulation; exemptions

A. All specialized providers shall be subject to the provisions of this Chapter. However, all care given without charge, shall be exempt from such provisions.

B. Nothing in this Chapter shall apply to facilities licensed by the Louisiana Department of Health or the Department of Education.

Acts 1985, No. 286, §1; Acts 1987, No. 189, §1; Acts 2013, No. 179, §1, eff. Jan. 1, 2014; Acts 2014, No. 868, §5, eff. Oct. 1, 2014.



RS 46:1416 - Special, temporary, or continued care for children

§1416. Special, temporary, or continued care for children

Any institution, society, agency, corporation, facility, person or persons, or any other group licensed in accordance with the provisions of this Chapter may receive children from their parents or legal guardians or from the courts for special, temporary, or continued care.

Acts 1985, No. 286, §1.



RS 46:1417 - Inspections

§1417. Inspections

It shall be the duty of the department, through its duly authorized agents, to inspect at regular intervals not to exceed one year, or as deemed necessary by the department, and without previous notice all specialized providers subject to the provisions of this Chapter. The department shall also develop and facilitate coordination with and among other authorized agencies making inspections at regular intervals. A specialized provider shall be open to inspection only during working hours by parents or legal guardians of children or youth in care and by authorized inspection personnel.

Acts 1985, No. 286, §1; Acts 2005, No. 332, §1, eff. June 30, 2005; Acts 2014, No. 868, §5, eff. Oct. 1, 2014; Acts 2016, No. 502, §1.



RS 46:1418 - Complaints

§1418. Complaints

A. It shall be the duty of the department, through its duly authorized agents, to investigate all complaints, except complaints concerning the prevention or spread of communicable diseases, including complaints alleging child abuse, against any specialized provider as defined in this Chapter. The department may take such action as is authorized by this Chapter. Any complaint received concerning the prevention or spread of communicable diseases shall be immediately referred to the state health officer through the nearest parish health unit for investigation and disposition.

B. The department shall receive, record, and dispose of complaints in accordance with rules and regulations promulgated under the provisions of this Chapter.

Acts 1985, No. 286, §1; Acts 1990, No. 242, §2; Acts 2014, No. 868, §5, eff. Oct. 1, 2014.



RS 46:1419 - Revocation or refusal to renew license; written notice

§1419. Revocation or refusal to renew license; written notice

The department shall have the power to deny, revoke, or refuse to renew a license for a specialized provider if an applicant has failed to comply with the provisions of this Chapter or any applicable, published rule or regulation of the department relating to specialized providers. If a license is denied, revoked, or withdrawn, the action shall be effective when made and the department shall notify the applicant, licensee, or specialized provider of such action in writing immediately and of the reason for the denial, revocation, or withdrawal of the license.

Acts 1985, No. 286, §1; Acts 2005, No. 332, §1, eff. June 30, 2005; Acts 2009, No. 194, §2, eff. June 30, 2009; Acts 2013, No. 179, §1, eff. Jan. 1, 2014; Acts 2014, No. 868, §5, eff. Oct. 1, 2014.



RS 46:1420 - Refusal or revocation of license; appeal procedure

§1420. Refusal or revocation of license; appeal procedure

A. Upon the refusal of the department to grant a license or upon the revocation of a license, the agency, institution, society, corporation, person or persons, or other group having been refused a license or having had a license revoked shall have the right to appeal such action by submitting a written request to the secretary of the department within thirty days after receipt of the notification in the case of the refusal of the license or, in the case of revocation, within fifteen calendar days after receipt of the notification of the revocation. The appeal hearings shall be held no later than thirty days after the request therefor, except as provided in the Administrative Procedure Act, and shall be conducted in accordance with applicable regulations of the department and the provisions of R.S. 46:107. This provision shall in no way preclude the right of the party to seek relief through mandamus suit against the department, as provided by law.

B. Notwithstanding any law, rule, regulation, or provision to the contrary, including but not limited to R.S. 49:964(A)(2), the department shall be entitled to seek judicial review from any final decision or order rendered by the division of administrative law in any appeal hearing arising under this Chapter. The venue of judicial review shall be the district court of the parish in which the licensee is located.

Acts 1985, No. 286, §1; Acts 2009, No. 194, §2, eff. June 30, 2009; Acts 2013, No. 179, §1, eff. Jan. 1, 2014; Acts 2014, No. 868, §5, eff. Oct. 1, 2014.



RS 46:1421 - Operating without or in violation of license; penalty

§1421. Operating without or in violation of license; penalty

Whoever operates as a specialized provider, as defined in R.S. 46:1403, without a valid license issued by the department shall be fined not less than one thousand dollars per day for each day of such offense.

Acts 1985, No. 286, §1; Acts 2012, No. 599, §1, eff. Jan. 1, 2013; Acts 2013, No. 179, §1, eff. Jan. 1, 2014; Acts 2014, No. 868, §5, eff. Oct. 1, 2014.



RS 46:1422 - Operating without or in violation of license; injunctive relief

§1422. Operating without or in violation of license; injunctive relief

If any specialized provider operates without a valid license issued by the department, the department may file suit in the district court in the parish in which the specialized provider is located for injunctive relief, including a temporary restraining order, to restrain the institution, society, agency, corporation, person or persons, or any other group operating the specialized provider or agency from continuing the violation. The state health officer shall have exclusive authority over all matters involving the prevention or spread of communicable diseases within a specialized provider.

Acts 1985, No. 286, §1; Acts 1990, No. 242, §2; Acts 2013, No. 179, §1, eff. Jan. 1, 2014; Acts 2014, No. 868, §5, eff. Oct. 1, 2014.



RS 46:1423 - Removal of individuals from facility

§1423. Removal of individuals from facility

The department shall remove any child, youth, or all children and youth from any specialized provider when it is determined that one or more violations exist within the specialized provider which places the health and well-being of the child, youth, or children and youth in imminent danger; provided, however, that a contradictory hearing shall be held within seven days thereafter by the district court of the district to determine whether the action was justified and whether and how long it shall continue.

Acts 1985, No. 286, §1; Acts 2014, No. 868, §5, eff. Oct. 1, 2014; Acts 2016, No. 502, §1.



RS 46:1424 - Repealed by Acts 2013, No. 179, §2, eff. Jan. 1, 2014.

§1424. Repealed by Acts 2013, No. 179, §2, eff. Jan. 1, 2014.



RS 46:1425 - Adoption services; requirements for advertising; injunctive relief; exceptions; penalties

§1425. Adoption services; requirements for advertising; injunctive relief; exceptions; penalties

A. It shall be unlawful for any person other than a licensed child-placing agency or a Louisiana-based crisis pregnancy center to advertise through print or electronic media that it will adopt children or assist in the adoption of children.

B. If any person advertises in violation of this Section, the attorney general, the Department of Children and Family Services, the appropriate district attorney, or any licensed child-placing agency or a Louisiana-based crisis pregnancy center may file suit in district court according to the general rules of venue to obtain injunctive relief to restrain the person from continuing the violation.

C. Nothing in this Section shall apply to any individual licensed to practice law in this state while such individual is engaged in the practice of law or to any individual licensed to provide mental health counseling as provided in Children's Code Article 1120 and preplacement and home studies as provided in Children's Code Article 1173.

D. Anyone who violates the provisions of this Section shall be liable for all costs of any proceeding brought to enjoin such violation, including reasonable attorney fees, which shall be set by the court.

Acts 1997, No. 1070, §1; Acts 2013, No. 179, §1, eff. Jan. 1, 2014.



RS 46:1426 - Repealed

§1426. Repealed by Acts 2014, No. 868, §6, eff. Oct. 1, 2014.



RS 46:1427 - Parent-child relationship

§1427. Parent-child relationship

The Department of Children and Family Services shall not interfere with the parent-child relationship regarding the religious training of a child, where all of the following conditions are met:

(1) The parent or legal guardian has enrolled their child in a specialized provider, including but not limited to a child residential facility, operated by a religious, nonprofit organization which is exempt from federal income taxes pursuant to 26 U.S.C. §501(c)(3).

(2) Where, as a condition of enrollment, the child is required to attend religious services or classes and the parent or guardian of the child agrees to such condition.

Acts 2010, No. 569, §1, eff. June 25, 2010; Acts 2010, No. 877, §3, eff. July 1, 2010; Acts 2014, No. 868, §5, eff. Oct. 1, 2014.



RS 46:1428 - Immunization information; influenza

§1428. Immunization information; influenza

A. Each licensed specialized provider or child-placing agency, before November first of each year, shall make available to each child's parent or legal guardian and to each youth aged eighteen or above information relative to the risks associated with influenza and the availability, effectiveness, known contraindications, and possible side effects of the influenza immunization. Such information shall include the causes and symptoms of influenza, the means by which influenza is spread, and the places where a parent or legal guardian may obtain additional information and where a child or youth may be immunized against influenza. Such information shall be updated annually if new information on such disease is available.

B.(1) The Louisiana Department of Health shall develop and provide information on influenza immunization to the Department of Children and Family Services. The Department of Children and Family Services shall provide such information to each licensed specialized provider or child-placing agency, which shall make the information available to each child's parent or legal guardian and to each youth aged eighteen or above pursuant to Subsection A of this Section.

(2) The Louisiana Department of Health and the Department of Children and Family Services shall determine respectively the most cost-effective and efficient means of distributing such information.

C. The Department of Children and Family Services, in consultation with the Louisiana Department of Health, shall establish by rules and regulations all guidelines and procedures for carrying out the provisions of this Section in accordance with the Administrative Procedure Act.

D. Nothing in this Section shall be construed to require any specialized provider or child-placing agency, the Department of Children and Family Services, or the Louisiana Department of Health to provide or pay for immunizations against influenza.

Acts 2009, No. 343, §1; Acts 2013, No. 179, §1, eff. Jan. 1, 2014; Acts 2014, No. 868, §5, eff. Oct. 1, 2014; Acts 2016, No. 502, §1.



RS 46:1429 - Repealed

§1429. Repealed by Acts 2014, No. 868, §6, eff. Oct. 1, 2014.



RS 46:1430 - Operating in violation of regulations; penalties and fines

§1430. Operating in violation of regulations; penalties and fines

A.(1) For violations related to supervision, criminal history record checks, the state central registry disclosure process, staff-to-child ratios, motor vehicle checks, or failure to report critical incidents, the Department of Children and Family Services may issue a written warning that includes a corrective action plan, in lieu of revocation, upon any person or specialized provider violating these requirements if such condition or occurrence does not pose an imminent threat to the health, safety, rights, or welfare of a child. Failure to implement a corrective action plan issued pursuant to this Section may result in either the assessment of a civil fine or license revocation or may result in both actions being taken by the department. Such civil fine shall not exceed two hundred fifty dollars per day for each assessment; however, the aggregate fines assessed for violations determined in any consecutive twelve-month period shall not exceed two thousand dollars.

(2) The department shall adopt rules in accordance with the Administrative Procedure Act which articulate factors in determining the type of sanction imposed including the severity of risk, the actual harm and mitigating circumstances, the failure to implement a written corrective action plan, the history of noncompliance, an explanation of the treatment of continuing and repeat deficiencies, evidence of a good faith effort to comply, and any other relevant factors. The authority to impose sanctions pursuant to this Section shall commence on the effective date of the rules promulgated pursuant to this Section.

B. The department shall adopt rules and regulations in accordance with the Administrative Procedure Act to provide for notice to the specialized provider or child-placing agency of any violation, for a departmental reconsideration process for sanctions issued, and for an appeal procedure including judicial review. Such appeal shall be suspensive. All appeals pursuant to this Subsection shall be heard by the division of administrative law pursuant to Chapter 13-B of Title 49 of the Louisiana Revised Statutes of 1950. The division shall furnish to the facility or agency a copy of the decision, together with notice of the manner for requesting judicial review. During the pendency of an appeal, a specialized provider or child-placing agency may continue to receive funding for services provided to those eligible children as determined by the department.

C. The department may institute any necessary civil court action to collect fines imposed and not timely appealed. No specialized provider or child-placing agency shall claim imposed fines as reimbursable. Interest shall begin to accrue at the current judicial rate on the day following the date on which any fines become due and payable. All costs of any successful action to collect such fines, including travel expenses and reasonable attorney fees, shall be awarded to the department in addition to the fines.

D.(1) Civil fines collected pursuant to the provisions of this Section shall be deposited immediately into the state treasury.

(2) After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to the monies being placed in the state general fund, an amount equal to the amount deposited as provided in Paragraph (1) of this Subsection shall be credited to a special fund hereby created in the state treasury to be known as the "Specialized Provider Licensing Trust Fund", hereinafter referred to as "the fund". The monies in the fund shall be subject to annual appropriation and shall be available exclusively for use by the Department of Children and Family Services for the education and training of employees, staff, or other personnel of specialized provider and child-placing agencies.

(3) The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned from the investment of monies in the fund shall be deposited in and remain to the credit of the fund. All unexpended and unencumbered monies remaining in the fund at the end of the fiscal year shall remain in the fund.

Acts 2012, No. 599, §1, eff. Jan. 1, 2013; Acts 2014, No. 868, §5, eff. Oct. 1, 2014.



RS 46:1431 - Missing and Exploited Children Information Clearinghouse; establishment; definitions

CHAPTER 14-A. MISSING AND EXPLOITED CHILDREN

§1431. Missing and Exploited Children Information Clearinghouse; establishment; definitions

A. There is hereby created a Missing and Exploited Children Information Clearinghouse within the Department of Public Safety and Corrections, office of state police. The deputy secretary for public safety services shall establish services deemed appropriate by the department to aid in the location of missing and/or exploited children. The department may promulgate rules and regulations in accordance with the Administrative Procedure Act to provide for the Missing and Exploited Children Information Clearinghouse.

B. The clearinghouse is established as a central repository of information regarding missing and/or exploited children. Such information shall be collected and disseminated to assist in the location of missing children and the reporting of exploited children to the proper agency.

C. As used in this Section:

(1) "Exploited child" means one whose health or welfare has been harmed by any person, responsible or not for the child's health or welfare, which harm occurs or is threatened through nonaccidental sexual contact which includes sexual abuse as defined in Ch.C. Article 603.

(2) "Missing child" means any individual under the age of eighteen years, whose temporary or permanent residence is in Louisiana, whose location has not been determined, and who has been reported missing to a federal or state law enforcement agency.

(3) "Missing child report" is a report prepared on a form designed by the Department of Public Safety and Corrections, office of state police, for use by private citizens and law enforcement agencies to report missing children information to the Missing and Exploited Children Information Clearinghouse.

Acts 1985, No. 899, §1; Acts 2011, No. 70, §3.



RS 46:1432 - Duties of the clearinghouse

§1432. Duties of the clearinghouse

A. The clearinghouse shall:

(1) Establish a system of intrastate communication of information relating to children determined, by the parent, guardian, or legal custodian of the child, or by a law enforcement agency, to be missing and/or exploited.

(2) Provide a centralized file for the exchange of information on missing children within the state.

(3) Interface with the National Crime Information Center for the exchange of information on children suspected of interstate travel.

B. Any parent, guardian, or legal custodian may submit to the clearinghouse a missing child report on any child whose whereabouts is unknown, regardless of the circumstances, subsequent to the reporting of such to the appropriate law enforcement agency and may also submit to the clearinghouse information on exploited children. Such reports and information shall be included in the clearinghouse data base.

C. The clearinghouse shall collect, process, maintain, and disseminate information on missing and/or exploited children and shall strive to maintain or disseminate only accurate and complete information.

Acts 1985, No. 899, §1.



RS 46:1433 - Notification of location of missing and/or exploited child

§1433. Notification of location of missing and/or exploited child

A. The parent, guardian, or legal custodian responsible for notifying the clearinghouse or a law enforcement agency of a missing or exploited child shall immediately notify such agency or the clearinghouse of any child whose location has been determined.

B. Any law enforcement agency shall transmit information of the recovery of a missing child to the clearinghouse, which shall maintain the information in the central repository pursuant to R.S. 46:1431 and 1432.

Acts 1985, No. 899, §1; Acts 2012, No. 446, §4.



RS 46:1434 - Fingerprints, missing children

§1434. Fingerprints, missing children

A. When fingerprints are taken for the purpose of identifying a child, should that child become missing, the state agency, public or private organization, or other person taking such fingerprints shall not reveal the fingerprints to any law enforcement agency or other person for any purpose other than the identification of a missing child.

B. Fingerprints of children taken and retained by any state agency, public or private organization, or other person, excluding the parent or legal custodian of the child, shall be destroyed upon the child's reaching eighteen years of age.

Acts 1985, No. 899, §1.



RS 46:1441 - Repealed

CHAPTER 14-B. CHILD CARE REGISTRATION

§1441. Repealed by Acts 868, §7, eff. Feb. 1, 2015.



RS 46:1441.1 - Repealed

§1441.1. Repealed by Acts 2014, No. 868, §7, eff. Feb. 1, 2015.



RS 46:1441.2 - Repealed

§1441.2. Repealed by Acts 2014, No. 868, §7, eff. Feb. 1, 2015.



RS 46:1441.3 - Repealed

§1441.3. Repealed by Acts 2014, No. 868, §7, eff. Feb. 1, 2015.



RS 46:1441.4 - Repealed

§1441.4. Repealed by Acts 2014, No. 868, §7, eff. Feb. 1, 2015.



RS 46:1441.5 - Repealed

§1441.5. Repealed by Acts 2014, No. 868, §7, eff. Feb. 1, 2015.



RS 46:1441.6 - Repealed

§1441.6. Repealed by Acts 2014, No. 868, §7, eff. Feb. 1, 2015.



RS 46:1441.7 - Repealed

§1441.7. Repealed by Acts 2014, No. 868, §7, eff. Feb. 1, 2015.



RS 46:1441.8 - Repealed

§1441.8. Repealed by Acts 2014, No. 868, §7, eff. Feb. 1, 2015.



RS 46:1441.9 - Repealed

§1441.9. Repealed by Acts 2014, No. 868, §7, eff. Feb. 1, 2015.



RS 46:1441.10 - Repealed

§1441.10. Repealed by Acts 2014, No. 868, §7, eff. Feb. 1, 2015.



RS 46:1441.11 - Repealed

§1441.11. Repealed by Acts 2014, No. 868, §7, eff. Feb. 1, 2015.



RS 46:1441.12 - Repealed

§1441.12. Repealed by Acts 2014, No. 868, §7, eff. Feb. 1, 2015.



RS 46:1441.13 - Repealed

§1441.13. Repealed by Acts 2014, No. 868, §7, eff. Feb. 1, 2015.



RS 46:1441.14 - Repealed

§1441.14. Repealed by Acts 2014, No. 868, §7, eff. Feb. 1, 2015.



RS 46:1442 - Legislative intent

CHAPTER 14-C. INTERGENERATIONAL CHILD CARE PROGRAM

§1442. Legislative intent

The legislature finds that the development of intergenerational child care programs is desirable and should be encouraged and fostered by the state. The number of elderly in the state has increased dramatically in the past decade. The elderly represent a largely untapped and growing community resource. Encouraging the elderly to work in child care provides an opportunity to address many difficult problems, including generational isolation, unemployment among the elderly, and a shortage of workers for child care positions. Therefore, it is the intent of the legislature to provide for the development of intergenerational child care programs.

Acts 1990, No. 1087, §1.



RS 46:1442.1 - Definitions

§1442.1. Definitions

As used in this Chapter, the following definitions shall apply unless the context clearly states otherwise:

(1) "Child care facilities" means those facilities regulated pursuant to the Child Care Facility and Child-Placing Agency Licensing Act (R.S. 46:1401-1424).

(2) "Department" means the Department of Children and Family Services.

(3) "Office" means the office of children and family services, Department of Children and Family Services.

(4) "Public assistance" means subsidized child care assistance.

(5) "Senior worker" means any person fifty-five years of age or older.

Acts 1990, No. 1087, §1.



RS 46:1442.2 - The office of children and family services; duties

§1442.2. The office of children and family services; duties

A. The office of children and family services, Department of Children and Family Services shall issue a request for proposals to establish intergenerational child care programs designed to employ or utilize senior workers as child care personnel. In developing the requirements for the request for proposals, the office shall consider a variety of program designs and funding arrangements which shall directly involve senior workers in daycare facilities and shall include but not be limited to programs providing salary stipends, transportation, or meals. Priority shall be given to proposals submitted from those areas of the state with significant numbers of elderly and with the greatest need for child care facilities.

B. To be eligible to receive funding, an applicant shall:

(1) Submit a proposal which meets the requirements of the request for proposals issued by the office.

(2) Provide documentation that the proposal will involve senior workers in child care facilities.

(3) Agree to involve local or area elderly or senior citizen organizations, agencies, and advocacy groups, including but not limited to councils on aging and the American Association of Retired Persons.

(4) Agree to enroll children of persons receiving public assistance in the child care facility.

(5) Complete licensure requirements of the Child Care Facility and Child-Placing Agency Licensing Act (R.S. 46:1401-1424).

C. The office, through the Department of Children and Family Services, shall promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the requirements of this Chapter.

Acts 1990, No. 1087, §1.



RS 46:1442.3 - Reports required

§1442.3. Reports required

The office shall submit a report to the Joint Committee on Health and Welfare of the Louisiana Legislature and to the governor not later than March 1, 1991, on the establishment of an intergenerational child care program. The report shall evaluate the program by assessing the number of senior workers employed, length of employment, quality of care provided by the senior workers, and the effect of the program on federal requirements to provide child care for certain persons receiving public assistance.

Acts 1990, No. 1087, §1.



RS 46:1443 - Short title

CHAPTER 14-D. ACCESS TO CHILD CARE FOR HOMELESS FAMILIES

§1443. Short title

This Chapter shall be known and may be cited as the "Improving Access to Child Care for Homeless Louisiana Families Act".

Acts 2014, No. 787, §2, eff. June 19, 2014.



RS 46:1443.1 - Definitions

§1443.1. Definitions

As used in this Chapter, the following terms have the meaning ascribed to them in this Section:

(1) "Administration for Children and Families" and "ACF" mean the division of the United States Department of Health and Human Services which administers the Child Care and Development Block Grant.

(2) "Child Care and Development Fund" and "CCDF" mean the fund and program authorized by the Child Care and Development Block Grant Act and Section 418 of the Social Security Act to assist low-income families in obtaining child care.

(3) "Department" means the Department of Children and Family Services or its successor as administrator of the Child Care and Development Fund program in this state.

(4)(a) "Homeless" means lacking a fixed, regular, and adequate nighttime residence.

(b) For purposes of this Chapter, the term "homeless" shall encompass children and youths experiencing the particular conditions and situations provided for in Subtitle B of Title VII of the McKinney-Vento Education for Homeless Children and Youth Act, 42 U.S.C. §11434a(2).

Acts 2014, No. 787, §2, eff. June 19, 2014.



RS 46:1443.2 - Legislative findings; purposes

§1443.2. Legislative findings; purposes

A. The Legislature of Louisiana hereby finds and declares the following:

(1) Families with minor children comprise a significant and growing segment of the homeless population of this state.

(2) As filed with the Administration for Children and Families, the Child Care and Development Fund plan of this state for the period October 1, 2013, through September 30, 2015, authorizes the same services for families experiencing homelessness as for other low-income families. However, the plan does not address other eligibility factors that may be a barrier for homeless families in seeking child care assistance.

(3) Louisiana requires parents who receive subsidized child care to work or attend school for a prescribed number of hours in a defined period as a condition of receiving child care assistance but, unlike many other states, does not waive work and education activity requirements for homeless parents.

(4) Compliance with work and education activity requirements, as is mandated currently for homeless parents to receive child care assistance, is disproportionately more burdensome for homeless parents than for parents with stable housing, and creates unique risks to the safety and health of homeless children.

B. The purposes of this Chapter include, without limitation, the following:

(1) To mitigate barriers that Louisiana families experiencing homelessness face in accessing child care.

(2) To reduce the incidence of developmental delays and physical and mental health problems among young children who experience homelessness by providing access to quality child care.

Acts 2014, No. 787, §2, eff. June 19, 2014.



RS 46:1443.3 - Child Care and Development Fund state plan; access by homeless families to child care assistance

§1443.3. Child Care and Development Fund state plan; access by homeless families to child care assistance

A. In order to fulfill the purposes of this Chapter, the secretary of the department shall take such actions as are necessary to accomplish all of the following:

(1) Ensure that services to families experiencing homelessness are included within the CCDF plan of this state if allowable as a use of Child Care and Development Block Grant funding pursuant to federal regulations.

(2) Establish a grace period of a defined duration in which a homeless family can be authorized to receive subsidized child care pending submission of birth certificates and immunization records, as long as all other eligibility factors are met.

(3) Waive requirements relative to hours of work and school engagement for homeless parents who apply for child care assistance and demonstrate that they are seeking employment or participating in a transitional living program for a period of not less than ninety days and not more than one hundred eighty days from the effective date of the certification for child care assistance.

(4) Collaborate and coordinate efforts with all of the following persons and entities to improve access by homeless families to information concerning child care and transportation to child care placements:

(a) Local child care programs.

(b) Local educational agency liaisons designated pursuant to the McKinney-Vento Education for Homeless Children and Youth Act.

(c) Any other persons and entities that provide services to homeless families.

(5) Collect data that indicates whether parents who receive child care subsidies are homeless.

B. The department shall promulgate rules in accordance with the Administrative Procedure Act, institute departmental policies, secure requisite federal approvals, and undertake any other actions as may be necessary to implement the provisions of this Section.

Acts 2014, No. 787, §2, eff. June 19, 2014.



RS 46:1445 - Repealed

CHAPTER 14-E. CHILD CARE WORKERS

§1445. Repealed by Acts 2014, No. 868, §7, eff. Feb. 1, 2015.



RS 46:1446 - Repealed

§1446. Repealed by Acts 2014, No. 868, §7, eff. Feb. 1, 2015.



RS 46:1447 - Repealed

§1447. Repealed by Acts 2014, No. 868, §7, eff. Feb. 1, 2015.



RS 46:1448 - Repealed

§1448. Repealed by Acts 2014, No. 868, §7, eff. Feb. 1, 2015.



RS 46:1451 - Repealed by Acts 2010, No. 64, §2, eff. Oct. 1, 2010.

CHAPTER 15. TRANSITIONAL YOUTH RESIDENCES

§1451. Repealed by Acts 2010, No. 64, §2, eff. Oct. 1, 2010.



RS 46:1452 - Repealed by Acts 2010, No. 64, §2, eff. Oct. 1, 2010.

§1452. Repealed by Acts 2010, No. 64, §2, eff. Oct. 1, 2010.



RS 46:1453 - Repealed by Acts 2010, No. 64, §2, eff. Oct. 1, 2010.

§1453. Repealed by Acts 2010, No. 64, §2, eff. Oct. 1, 2010.



RS 46:1454 - Repealed by Acts 2010, No. 64, §2, eff. Oct. 1, 2010.

§1454. Repealed by Acts 2010, No. 64, §2, eff. Oct. 1, 2010.



RS 46:1455 - Repealed by Acts 2010, No. 64, §2, eff. Oct. 1, 2010.

§1455. Repealed by Acts 2010, No. 64, §2, eff. Oct. 1, 2010.



RS 46:1456 - Repealed by Acts 2010, No. 64, §2, eff. Oct. 1, 2010.

§1456. Repealed by Acts 2010, No. 64, §2, eff. Oct. 1, 2010.



RS 46:1457 - Repealed by Acts 2010, No. 64, §2, eff. Oct. 1, 2010.

§1457. Repealed by Acts 2010, No. 64, §2, eff. Oct. 1, 2010.



RS 46:1458 - Repealed by Acts 2010, No. 64, §2, eff. Oct. 1, 2010.

§1458. Repealed by Acts 2010, No. 64, §2, eff. Oct. 1, 2010.



RS 46:1459 - Repealed by Acts 2010, No. 64, §2, eff. Oct. 1, 2010.

§1459. Repealed by Acts 2010, No. 64, §2, eff. Oct. 1, 2010.



RS 46:1601 - PARISH VOLUNTARY COUNCILS ON THE AGING

CHAPTER 16. PARISH VOLUNTARY COUNCILS ON THE AGING

§1601. Authorization

In each parish a voluntary council on the aging may be organized and chartered to function within the parish in accordance with the provisions of this Chapter. Each such council shall be known and designated as "The
(Name of Parish)
Voluntary Council on the Aging."

Added by Acts 1958, No. 342, §1. Amended Acts 1964, No. 456, §1.



RS 46:1602 - Issuance of charter by the secretary of state; organization and operations; authority to receive public funds; liability

§1602. Issuance of charter by the secretary of state; organization and operations; authority to receive public funds; liability

A. Any five or more citizens of a parish who possess the qualifications set forth in this Section may associate themselves together for the purpose of making application to the office of elderly affairs, hereinafter in this Chapter referred to as the office, for a charter for a parish voluntary council on the aging. The application shall set forth the names, addresses, and occupations of the persons who are to serve as members of the initial council and such other information as is required by this Chapter to be included in a parish charter.

Immediately upon the receipt of an application, the office shall make such examination and investigation as it deems advisable. After the application has been approved by the executive director of the office, it shall be transmitted to the secretary of state, who is hereby authorized to issue a charter which thereafter shall constitute authority of the voluntary council on the aging to function in the parish for which the charter was issued in accordance with the provisions of this Chapter.

Immediately upon issuance of the charter by the secretary of state, the parish voluntary council on the aging will be authorized to receive public funds from any governmental or political subdivision. Such funds shall be subject to audit by the legislative auditor or his duly authorized representative.

B. Each Council shall be composed of not less than five citizens of the state from among citizens within the parish who are interested in the welfare of the aging people. Not more than one-half of the membership of a council may be elected officials. Any vacancy in the membership of a council shall be filled by the remaining members of the council for the remainder of the unexpired term.

C. The number of members of each council and the terms of members shall be determined by the council under the general guidelines established by the office of elderly affairs upon review and recommendation by the Louisiana Executive Board on Aging.

D. Each parish voluntary council on the aging shall be voluntary as to its membership and as to all plans, programs and activities, and each shall be non-profit making and politically non-partisan and non-factional and shall be non-sectarian.

E. In any suit against a parish voluntary council on the aging for personal injury or wrongful death, the total amount recoverable, exclusive of medical care and related benefits and loss of earnings, or loss of support and loss of future support, shall not exceed five hundred thousand dollars.

F.(1) If the council is held liable for damages for personal injury or wrongful death, the court shall determine:

(a) The amount of general damages exclusive of:

(i) Medical care,

(ii) Related benefits,

(iii) Loss of earnings or support, or both, and

(iv) Loss of future earnings or support, or both.

(b) The amount of medical care, related benefits and loss of earnings or support, or both, to date of judgment.

(c) Whether the claimant is in need of future medical care and related benefits and the amount thereof.

(d) Whether there will be a loss of future earnings or support, and the amounts thereof.

(2)(a) "Medical care and related benefits" for the purpose of this Subsection means all reasonable medical, surgical, hospitalization, physical rehabilitation, and custodial services, and includes drugs, prosthetic devices, and other similar materials reasonably necessary in the provision of such services.

(b) "Loss of earnings" and "loss of support" for the purpose of this Subsection mean any form of economic loss already sustained by the claimant as a result of the injury or wrongful death which forms the basis of the claim. "Loss of future earnings" and "loss of future support" mean any form of economic loss which the claimant will sustain after the trial as a result of the injury or wrongful death which forms the basis of the claim.

G. A person who serves as an officer or board member of a parish voluntary council on aging, whether he serves with or without compensation for such services, shall not be individually liable for any act or omission resulting in damage or injury arising out of the exercise of his judgment in the formation and implementation of policy while acting as an officer or board member, provided he was acting in good faith and within the scope of his official functions and duties, unless such damage was caused by his willful or wanton misconduct.

H. Any director, employee, or agent, including any volunteer, of a home repair or maintenance program of a parish voluntary council on aging, and any director, employee, or agent of the council, including any volunteer, for actions related to such program, found to be acting in good faith and in compliance with the provisions of R.S. 46:937.1(B) or (C), and absent of any finding of willful and wanton misconduct or gross negligence, shall be immune from any civil liability that might otherwise be incurred or imposed by law.

Added by Acts 1958, No. 342, §2. Amended by Acts 1964, No. 456, §1; Acts 1971, No. 126, §1; Acts 1978, No. 708, §1; Acts 1978, No. 786, §6, eff. July 17, 1978; Acts 1981, No. 867, §1; Acts 1985, No. 629, §2, eff. July 16, 1985; Acts 1987, No. 597, §1; Acts 1992, No. 648, §2, eff. July 2, 1992; Acts 1995, No. 1134, §1, eff. June 29, 1995.



RS 46:1603 - Officers

§1603. Officers

Each parish voluntary council on the aging shall meet within thirty days after the effective date of its charter and shall elect from its membership a chairman and such other officers as it deems necessary. The terms for which officers shall serve shall be determined by the council.

Added by Acts 1958, No. 342, §3. Amended by Acts 1964, No. 456, §1; Acts 1978, No. 786, §6, eff. July 17, 1978; Acts 1981, No. 867, §1.



RS 46:1604 - Functions of councils; subcommittees

§1604. Functions of councils; subcommittees

It shall be the duty of each parish voluntary council on the aging to collect facts and statistics and make special studies of conditions pertaining to the employment, financial status, recreation, social adjustment, mental and physical health, or other conditions affecting the welfare of the aging people in the parish therein; to keep abreast of the latest developments in these fields of activity throughout the state and nation; to interpret its findings to the citizens of the parish; to provide for a mutual exchange of ideas and information on the parish and state level; to conduct public meetings to make recommendations for needed improvements and additional resources; to promote the welfare of aging people when requested to do so; to coordinate and monitor the services of other local agencies serving the aging people of the parish; to assist and cooperate with the office; and to make recommendations relevant to the planning and delivery of services to the elderly of the parish. Each parish council may appoint subcommittees to undertake such special studies as it authorizes and may appoint to such subcommittees persons qualified in any field of activity relating to the welfare of the aging people.

Added by Acts 1958, No. 342, §4. Amended by Acts 1964, No. 456, §1; Acts 1978, No. 786, §6, eff. July 17, 1978; Acts 1981, No. 867, §1.



RS 46:1605 - Local councils subject to policies and regulations of the office; revocation or surrender of charters

§1605. Local councils subject to policies and regulations of the office; revocation or surrender of charters

A. The functions of each parish voluntary council on the aging shall comply with the objectives of state laws and shall be governed by the policies and regulations established by the office and upon review and recommendation of the Louisiana Executive Board on Aging as provided in R.S. 46:934. Copies of such policies and regulations shall be furnished to each parish council by the office prior to their effective date.

B. The office, with approval of the governor, and upon review and recommendation of the Louisiana Executive Board on Aging, may revoke the charter of any parish voluntary council on the aging for noncompliance with the provisions of this Chapter or the policies, regulations, or amendments thereto established by the office. Any parish council may be dissolved and surrender its charter upon a decision to do so reached by a majority vote of the total membership of the council. Upon revocation or surrender of the charter, a parish council shall cease to function under the provisions of this Chapter.

Added by Acts 1958, No. 342, §5. Amended by Acts 1964, No. 456, §1; Acts 1978, No. 786, §6, eff. July 17, 1978; Acts 1981, No. 867, §1; Acts 1992, No. 648, eff. July 2, 1992.



RS 46:1606 - Annual appropriation

§1606. Annual appropriation

A. The legislature shall appropriate to the office of elderly affairs, for distribution by the executive director of the office to the various voluntary parish councils on aging, funds sufficient to allocate to each parish council two dollars and fifty cents for each person sixty years or older who is a resident of the parish as shown by the latest official census estimate or thirty-seven thousand five hundred dollars, whichever is greater, but not to exceed one hundred thousand dollars to any one parish council. The office of elderly affairs shall include funds in their annual budget request for increases in funding based on the number of elderly as estimated in the above census. Notwithstanding the foregoing, such total annual appropriation shall be for a minimum of two million seven hundred seventy-six thousand eight hundred dollars.

B.(1) Funds appropriated by the legislature pursuant to Subsection A of this Section shall be distributed by the executive director of the office of elderly affairs and shall be allocated to each parish council in an amount equal to two dollars and fifty cents for each resident of the parish age sixty years or older, as shown by the latest official estimate approved by the United States Bureau of the Census, or thirty-seven thousand five hundred dollars, whichever is greater, but not to exceed one hundred thousand dollars for any one parish council. The sums so allocated shall be distributed quarterly during the first thirty days of each quarter of the fiscal year. In appropriating funds pursuant to this Section, the legislature shall specifically provide for the allocation of funds to the respective parish councils in accordance with the provisions of this Section.

(2) In the event of the temporary or permanent relocation of state residents age sixty or over due to a disaster, the executive director of the Office of Elderly Affairs may modify the distribution of money, subject to the approval of the Joint Legislative Committee on the Budget.

C. The executive director of the office of elderly affairs shall distribute the funds appropriated pursuant to this Section and allocated to particular parish councils to each parish council which has filed its charter and its articles of incorporation with the bureau and with the secretary of state, provided such council is in compliance with all budgetary and fiscal requirements of law. Such funds shall be distributed in the amounts as provided by the legislature in accordance with this Section.

D.(1) Funds appropriated pursuant to this Section shall not be in lieu of and shall not in any way replace any other funds appropriated or to be appropriated to or for the voluntary parish councils on aging, including those appropriated pursuant to Title III of the Older Americans Act (42 U.S.C. 3021 et seq.) or other funds allocated pursuant to the Older Americans Act, and any other funds presently appropriated, allocated, or otherwise made available or funds hereafter appropriated, allocated, or otherwise made available for use by the voluntary parish councils on aging.

(2) Except as provided in Paragraph (3) of this Subsection, the balance of any funds appropriated pursuant to this Section which are not allocated to a particular parish council pursuant to the formula provided in this Section shall be allocated to the office of elderly affairs, to be distributed quarterly and to be used for administrative costs and continuing education and training for the parish voluntary councils on aging.

(3) The executive director may allocate funds not appropriated to a particular council on aging pursuant to the formula provided in this Section to one or more parish councils on aging if such parish receives an increase in Louisiana residents age sixty or over due to a disaster. Such allocation shall be subject to review and approval of the Joint Legislative Committee on the Budget.

E. Each voluntary parish council on aging annually shall file with the office of elderly affairs a financial statement for the previous fiscal year of all receipts and disbursements of funds allocated pursuant to this Section, such statement to be filed no later than thirty days after the close of each fiscal year.

F. For the purposes of this Section, "disaster" means a disaster declared by the governor by executive order or proclamation pursuant to the Louisiana Homeland Security and Emergency Assistance and Disaster Act (R.S. 29:721 et seq.).

Added by Acts 1979, No. 735, §1, eff. July 20, 1979. Amended by Acts 1981, No. 696, §1, eff. July 20, 1981; Acts 1983, No. 434, §1; Acts 2006, No. 693, §1, eff. June 29, 2006; Acts 2007, No. 344, §1..



RS 46:1607 - Silver-haired legislature

§1607. Silver-haired legislature

A. There shall be conducted annually the silver-haired legislature for the elderly. This shall include an educational program as to the democratic process.

B. Any person aged sixty or over and who is a registered voter in Louisiana shall be eligible to seek office.

C. A caucus will be held by all eligible persons as defined in Subsection B above to elect their delegates to the silver-haired legislature, according to areas defined and procedures established and disseminated in advance by the Louisiana Association of Councils on Aging, with approval of the secretary of state.

D. Persons elected to the silver-haired legislature shall develop legislation, revise that legislation in committee, and debate and pass bills on the floor of the silver-haired legislature.

E. The sessions of the silver-haired legislature shall not conflict with the regular or special sessions of the Louisiana Legislature and may be held in the chambers of the Senate and House of Representatives of the Louisiana Legislature in accordance with the rules of order of each house.

F. All elected officials of the state of Louisiana shall be excluded from seeking office for the silver-haired legislature.

G. The legislature shall annually appropriate to the Louisiana Association of Councils on Aging funds sufficient to provide for an annual silver-haired legislature.

H. Funds appropriated by the legislature shall be used to provide an educational program that demonstrates the democratic process by providing the older citizens of Louisiana an opportunity to make known to the public their areas of legislative interest.

Added by Acts 1979, No. 739, §1, eff. July 20, 1979; Acts 1985, No. 629, §1, eff. July 16, 1985; Acts 1991, No. 982, §1; Acts 1992, No. 482, §1.



RS 46:1608 - Senior centers; appropriation; allocation of funds; Rapides Parish area agency

§1608. Senior centers; appropriation; allocation of funds; Rapides Parish area agency

A. The legislature shall appropriate annually to the office of elderly affairs, hereinafter referred to as the "office", for distribution by the executive director of the office to the various voluntary parish councils on aging, except in Rapides Parish to a corporation or organization which has provided senior center services for a minimum of two years and which is hereinafter referred to as the Rapides Parish area agency, for the operation of senior centers throughout the state, funds sufficient to allocate to each parish council on aging, except in Rapides Parish to the Rapides Parish area agency a sum equal to twenty-five thousand dollars, plus five dollars and eighteen cents per person above a base population of three thousand persons age sixty years or older who are residents of the parish, as shown by the latest official census estimate, but in no case less than twenty-five thousand dollars. The office shall include funds in their annual budget request for increases in funding based on the number of elderly as estimated in the census estimate.

B. Funds appropriated by the legislature pursuant to Subsection A of this Section shall be distributed by the executive director of the office and shall be allocated to each parish council on aging, except in Rapides Parish to the Rapides Parish area agency, in the amount of a sum equal to twenty-five thousand dollars, plus five dollars and eighteen cents per person above a base population of three thousand persons age sixty years or older who are residents of the parish as shown by the latest official census estimate, but in no case less than twenty-five thousand dollars. The sums so allocated shall be distributed quarterly during the first thirty days of each quarter of the fiscal year. In appropriating funds pursuant to this Section, the legislature shall specifically provide for the allocation of funds to the respective parish councils, except in Rapides Parish to the Rapides Parish area agency, in accordance with the provisions of this Section.

C. The executive director of the office shall distribute the funds appropriated pursuant to this Section and allocated to particular parish councils, except in Rapides Parish to the Rapides Parish area agency, to each parish council, except in Rapides Parish to the Rapides Parish area agency, which has filed its charter and its articles of incorporation with the office and with the secretary of state, provided such council, except in Rapides Parish the Rapides Parish area agency, is in compliance with all budgetary and fiscal requirements of law. Such funds shall be distributed in the amounts as provided by the legislature in accordance with this Section.

D. Funds appropriated pursuant to this Section shall not be in lieu of and shall not in any way replace any other funds appropriated, or to be appropriated, to or for the voluntary parish councils on aging, except in Rapides Parish to the Rapides Parish area agency, including those appropriated pursuant to Title III of the Older Americans Act (42 USC 3021 et seq.) or other funds allocated pursuant to the Older Americans Act, and any other funds presently appropriated, allocated, or otherwise made available or any funds hereafter appropriated, allocated, or otherwise made available for use by the voluntary parish councils on aging, except in Rapides Parish to the Rapides Parish area agency. The balance of any funds appropriated pursuant to this Section which are not allocated to a particular parish council, except in Rapides Parish to the Rapides Parish area agency, pursuant to the formula provided in this Section shall be allocated to the parish councils of the parishes of Beauregard, Bienville, Cameron, Iberville, Natchitoches, Plaquemines, Pointe Coupee, St. John, Vernon, and Winn in an amount equal to the amount necessary to maintain program operations at the 1982-1983 funding level. The remaining portion thereof shall be divided in equal amounts between the parish councils of the parishes of Orleans and Ouachita.

E. The provisions of this Section shall be administered in accordance with policies and procedures established by the Office of Elderly Affairs in accordance with the Administrative Procedure Act.

F. The executive director may reallocate funds between parish councils on aging, or in Rapides Parish, to or from the Rapides Parish Area Agency, to provide for an increase or decrease in Louisiana residents age sixty or over in such parish due to a disaster. Such allocation shall be subject to review and approval of the Joint Legislative Committee on the Budget. For the purposes of this Subsection "disaster" means a disaster declared by the governor by executive order or proclamation pursuant to the Louisiana Homeland Security and Emergency Assistance and Disaster Act (R.S. 29:721 et seq.).

Added by Acts 1983, No. 690, §1. Acts 1988, No. 1007, §1, eff. July 1, 1988; Acts 1992, No. 574, §1; Acts 1997, No. 1182, §1; Acts 2006, No. 693, §1, eff. June 29, 2006.



RS 46:1651 - LOUISIANA BOARD OF INSTITUTIONS

CHAPTER 17. LOUISIANA BOARD OF INSTITUTIONS

§1651. Transfer of functions of Bureau of Probation and Parole and Board of Parole

The following board and bureau are hereby merged, consolidated, and placed under the jurisdiction of the Louisiana Board of Institutions, and all the functions of said board and bureau shall be transferred to the Louisiana Board of Institutions.

A. The Bureau of Probation and Parole of the Department of Public Welfare, except the Juvenile Probation and Parole Service, set up by R.S. 46:1251-46:1256, as amended, and except the probation services rendered by the Department of Public Welfare in connection with criminal neglect of family cases as provided in Title 15 of the Louisiana Revised Statutes of 1950, as amended, which shall remain with the Department of Public Welfare.

B. The Board of Parole (R.S. 15:574.2 through 574.13, as amended).

C. The administration of the policies and decisions made and the carrying out of rules and regulations adopted by the aforesaid Bureau of Probation and Parole and Board of Parole shall be the responsibility of the Louisiana Board of Institutions. That department shall provide personnel, office space, clerical assistance, and equipment to the aforesaid Bureau of Probation and Parole and Board of Parole to carry out their respective functions.

Nothing in this Section shall be construed as giving the Louisiana Board of Institutions any authority over the Board of Parole or the Bureau of Probation and Parole or their respective functions. These agencies shall have complete autonomy from the Louisiana Board of Institutions regarding their policies and decisions relative to the parole of prisoners of this State.

Added by Acts 1960, No. 374, §1.



RS 46:1652 - Additional duties

§1652. Additional duties

In addition to the duties imposed upon it otherwise in this Chapter, it shall be the duty of the Louisiana Board of Institutions to:

(1) Represent the public interest in the administration of this Section.

(2) To advise the Governor and the Board of Parole and Bureau of Probation and Parole on problems concerning the administration of their functions.

(3) To establish job placement and training committees and to appoint the members of the committees who shall advise and assist in finding gainful employment for parolees about to be released on parole from any penal or correctional institution, and in providing programs for the training of inmates of penal and correctional institutions. These committees shall be selected on the basis of knowledge, interest and experience in the various allied fields of interest of the particular committee on which they serve. It shall be the duty of the committee to study the need and problems of convicted persons upon their return to society, and to assist the Louisiana Board of Institutions in the placement of parolees. Recommendations of the committee shall not be binding on the Louisiana Board of Institutions, but should be persuasive and followed as far as is practicable. The Louisiana Board of Institutions shall prescribe the places and times of meeting of each of the committees.

(4) To make, either at the direction of the Governor or upon the petition of any citizen for just cause, any investigation concerning the administration of this Section and to review, modify or set aside any action by the employees which the Board may determine to be desirable or necessary in the public interest.

(5) To make and publish annual reports and such special reports as it considers desirable to the Governor regarding the administration of this Section.

(6) To conduct hearings and to pass upon complaints that may be made concerning the administration of this Section.

(7) To make, alter, amend and promulgate rules. For the purpose of providing uniformity in administration of the agencies herein transferred and merged, the Louisiana Board of Institutions may adopt special rules.

(8) To hear and pass upon such other matters which may from time to time be brought before the Board for determination (including the transfer of inmates between correctional and penal institutions).

Acts 1960, No. 374, §2.



RS 46:1653 - Investigations and reports

§1653. Investigations and reports

The Board of Parole, upon request of the Governor, may make investigations and reports to assist the Governor in making decisions relative to granting pardons and reprieves.

Added by Acts 1960, No. 374, §3.



RS 46:1654 - Effect of transfer

§1654. Effect of transfer

Upon the transfer of functions, any pending or unfinished business shall be taken over and completed by the Louisiana Board of Institutions or the Board of Parole and the Bureau of Probation and Parole with the same power and authority had by the agency from which the functions are transferred. The Louisiana Board of Institutions shall be the successor in every way to the agency from which such functions are transferred, subject to the specific provisions of this Chapter, and every act done in the exercise of such functions by the Board shall be deemed to have the same force and effect under any provisions of law in effect as if done by the agency from which such functions are transferred. Whenever any agency from which functions are transferred or designated by any law or contract or other document, such reference or designation shall be deemed to apply to the Louisiana Board of Institutions; provided that to the extent necessary to prevent the impairment of the contractual obligations of any agency heretofore existing, or of the State of Louisiana, the existence, organization and functions of any such agency shall be excluded from the provisions of this Section, and like exclusion shall be made whenever necessary to prevent any violation of the provisions, terms or conditions of any gift, donation, deed, will, trust or other instrument or disposition by which property of any nature or description has been vested in any agency affected by this Section, or the diversion from the purposes for which such property was donated, deeded, devised or bequeathed, or otherwise vested in any such agency; provided, further, that the provisions of this Section shall not be construed or applied in such a way as to prevent full compliance by the state or any agency thereof with the requirements of any Act of the Congress of the United States or any regulations made thereunder by any officer or agency of the Federal Government, by which Federal aid or other financial assistance from the United States has been made available to this state of any subdivision or agency thereof, anything contained in this Section to the contrary notwithstanding.



RS 46:1655 - Transfer of records, money and equipment

§1655. Transfer of records, money and equipment

All books, papers, records, money, choses in action and other property heretofore used or possessed by any agency in the exercise of functions hereby transferred shall be transferred to the Louisiana Board of Institutions.

Added by Acts 1960, No. 374, §5.



RS 46:1656 - Transfer of employees

§1656. Transfer of employees

All employees heretofore engaged in the performance of duties, in any agency, in the exercise of functions transferred by this Section to the Louisiana Board of Institutions shall be transferred with such functions to the Louisiana Board of Institutions and shall, so far as practicable, continue to perform the duties heretofore performed, subject to the State Civil Service law.

Added by Acts 1960, No. 374, §6.



RS 46:1700 - INTERSTATE COMPACT ON THE

CHAPTER 18. INTERSTATE COMPACT ON THE

PLACEMENT OF CHILDREN

§1700. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 46:1701 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1701. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 46:1702 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1702. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 46:1703 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1703. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 46:1704 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1704. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 46:1705 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1705. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 46:1706 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1706. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 46:1721 - Repealed

CHAPTER 19. ABLE ACCOUNT PROGRAM FOR

DISABILITY-RELATED EXPENSES

§1721. Repealed by Acts 2016, No. 604, §3.



RS 46:1722 - Repealed

§1722. Repealed by Acts 2016, No. 604, §3.



RS 46:1723 - Repealed

§1723. Repealed by Acts 2016, No. 604, §3.



RS 46:1724 - Repealed

§1724. Repealed by Acts 2015, No. 411, §4, eff. July 1, 2015.



RS 46:1725 - Repealed

§1725. Repealed by Acts 2016, No. 604, §3.



RS 46:1726 - Repealed

§1726. Repealed by Acts 2016, No. 604, §3.



RS 46:1727 - Repealed

§1727. Repealed by Acts 2016, No. 604, §3.



RS 46:1728 - Repealed

§1728. Repealed by Acts 2016, No. 604, §3.



RS 46:1729 - Repealed

§1729. Repealed by Acts 2016, No. 604, §3.



RS 46:1730 - Repealed

§1730. Repealed by Acts 2016, No. 604, §3.



RS 46:1731 - Reserved

§§1731-1740. Reserved by Acts 2014, No. 93, §2.



RS 46:1751 - HEALTH AND WELFARE

CHAPTER 20. HEALTH AND WELFARE

PART I. ENVIRONMENTAL HEALTH ADVISORY COUNCIL

§1751. §§1751 to 1767 Repealed by Acts 1989, No. 662, §8, eff. July 7, 1989.



RS 46:1771 - To 1775 Repealed by Acts 1989, No. 662, 8, eff. July 7, 1989.

PART II. LOUISIANA COUNCIL FOR STATEWIDE

PLANNING FOR PHYSICIAN MANPOWER

§1771. §§1771 to 1775 Repealed by Acts 1989, No. 662, §8, eff. July 7, 1989.



RS 46:1790 - Repealed by Acts 2013, No. 66, §2, eff. May 31, 2013.

PART III. SUBSIDY FOR ADOPTED CHILDREN

§1790. Repealed by Acts 2013, No. 66, §2, eff. May 31, 2013.



RS 46:1791 - Repealed by Acts 2013, No. 66, §2, eff. May 31, 2013.

§1791. Repealed by Acts 2013, No. 66, §2, eff. May 31, 2013.



RS 46:1792 - Repealed by Acts 2013, No. 66, §2, eff. May 31, 2013.

§1792. Repealed by Acts 2013, No. 66, §2, eff. May 31, 2013.



RS 46:1793 - Repealed by Acts 2013, No. 66, §2, eff. May 31, 2013.

§1793. Repealed by Acts 2013, No. 66, §2, eff. May 31, 2013.



RS 46:1794 - Repealed by Acts 2013, No. 66, §2, eff. May 31, 2013.

§1794. Repealed by Acts 2013, No. 66, §2, eff. May 31, 2013.



RS 46:1795 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1795. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 46:1801 - CRIME VICTIMS REPARATIONS

CHAPTER 21. CRIME VICTIMS REPARATIONS

§1801. Short title

This Chapter may be cited as the Crime Victims Reparations Act.

Added by Acts 1982, No. 250, §1, eff. July 17, 1982.



RS 46:1802 - Definitions

§1802. Definitions

As used in this Chapter:

(1) "Accessory" includes an accessory after the fact and also a principal, as those terms are defined by the Louisiana Criminal Code.

(2) "Board" means the Crime Victims Reparations Board.

(3) "Child" means an unmarried person under eighteen years of age, and includes a natural child, adopted child, stepchild, child born outside of marriage, any of the above who is a student not over twenty-three years of age, and a child conceived prior to but born after the personal injury or death of the victim.

(4) "Claimant" means a victim or a dependent of a deceased victim, or the legal representative of either, an intervenor, the healthcare provider who provides healthcare services associated with a forensic medical examination as defined in R.S. 15:622, or in the event of a death, a person who legally assumes the obligation or who voluntarily pays the medical or the funeral or burial expenses incurred as a direct result of the crime.

(5) "Collateral source" means a source of benefits for pecuniary loss awardable, other than under this Chapter, which the claimant has received or which is readily available to him or her from any or all of the following:

(a) The offender under an order of restitution to the claimant imposed by a court as a condition of probation or otherwise.

(b) The United States or a federal agency, a state or any of its political subdivisions, or an instrumentality of two or more states.

(c) Social Security, Medicare, and Medicaid.

(d) Workers' compensation.

(e) Wage continuation programs of an employer.

(f) Proceeds of a contract of insurance payable to the claimant for pecuniary loss sustained by the claimant by reason of the crime.

(g) A contract providing prepaid hospital and other health care services, or benefits for disability.

(6) "Dependent" means a spouse or any person who is a dependent of a victim within the meaning of Section 152 of the United States Internal Revenue Code (26 U.S.C. 152).

(7) "Healthcare provider" means either of the following:

(a) A physician or other healthcare practitioner licensed, certified, registered, or otherwise authorized to perform specified healthcare services consistent with state law.

(b) A facility or institution providing healthcare services, including but not limited to a hospital or other licensed inpatient center, ambulatory surgical or treatment center, skilled nursing facility, inpatient hospice facility, residential treatment center, diagnostic, laboratory, or imaging center, or rehabilitation or other therapeutic health setting.

(8) "Healthcare services" means services, items, supplies, or drugs for the diagnosis, prevention, treatment, cure, or relief of a health condition, illness, injury, or disease ancillary to a sexually-oriented offense.

(9) "Intervenor" means a person who goes to the aid of another and is killed or injured in the good faith effort to prevent a crime covered by this Chapter, to apprehend a person reasonably suspected of having engaged in such a crime, or to aid a peace officer. "Peace officer" shall include commissioned police officers, sheriffs, deputy sheriffs, marshals, deputy marshals, correctional officers, constables, wildlife enforcement agents, and probation and parole officers.

(10) "Pecuniary loss" means the amount of expense reasonably and necessarily incurred by reason of personal injury, as a consequence of death, or a catastrophic property loss, and includes:

(a) For personal injury:

(i) Medical, hospital, nursing, or psychiatric care or counseling, and physical therapy.

(ii) Actual loss of past earnings and anticipated loss of future earnings because of a disability resulting from the personal injury or the receipt of medically indicated services by a victim related to the personal injury.

(iii) Care of a child or dependent.

(iv) Counseling or therapy for the parents or siblings of a child who is the victim of a sexual crime.

(v) Loss of support for a child victim of a sexual crime not otherwise compensated for as a pecuniary loss for personal injury.

(b) As a consequence of death:

(i) Funeral, burial, or cremation expenses.

(ii) Loss of support to one or more dependents not otherwise compensated for as a pecuniary loss for personal injury.

(iii) Care of a child or children enabling the surviving spouse of a victim or the legal custodian or caretaker of the deceased victim's child or children to engage in lawful employment, where that expense is not otherwise compensated for as a pecuniary loss for personal injury.

(iv) Counseling or therapy for any surviving family member of the victim or any person in close relationship to such victim.

(v) Crime scene cleanup.

(c) As to catastrophic property loss, the loss must be so great as to cause overwhelming financial effect on the victim or other claimant and shall be restricted to loss of abode.

(d) Any other expense associated with the collection and securing of crime scene evidence.

(10.1) "Pecuniary loss" does not include loss attributable to pain and suffering.

(11) "Reparations" means payment of compensation in accordance with the provisions of this Chapter for pecuniary loss resulting from physical injury, death, or catastrophic property loss by reason of a crime enumerated in this Chapter.

(12) "Sexually-oriented criminal offense" shall have the same meaning as sex offense as defined in R.S. 15:541(24).

(13) "Victim" means:

(a) Any person who suffers personal injury, death, or catastrophic property loss as a result of a crime committed in this state and covered by this Chapter. This includes any person who is a victim of human trafficking as defined by R.S. 14:46.2, a victim of trafficking of children for sexual purposes as defined by R.S. 14:46.3, or a victim of any offense involving commercial sexual exploitation including but not limited to R.S. 14:81.1, 81.3, 82, 82.1, 82.2, 83, 83.1, 83.2, 83.3, 83.4, 84, 85, 86, 89.2, 104, 105, and 282.

(b) A Louisiana resident who is a victim of an act of terrorism, as defined in 18 U.S.C. 2331, occurring outside the United States.

(c) A Louisiana resident who suffers personal injury or death as a result of a crime described in R.S. 46:1805, except that the criminal act occurred outside of this state. The resident shall have the same rights under this Chapter as if the act had occurred in this state upon a showing that the state in which the act occurred does not have an eligible crime victims reparations program and the crime would have been compensable had it occurred in Louisiana. In this Subparagraph, "Louisiana resident" means a person who maintained a place of permanent abode in this state at the time the crime was committed for which reparations are sought.

Added by Acts 1982, No. 250, §1, eff. July 17, 1982; Acts 1984, No. 844, §2, eff. July 13, 1984; Acts 1985, No. 542, §1; Acts 1989, No. 258, §1; Acts 1991, No. 409, §1; Acts 1995, No. 421, §1; Acts 1997, No. 935, §1; Acts 2004, No. 26, §14; Acts 2010, No. 772, §1; Acts 2014, No. 564, §4; Acts 2015, No. 229, §4, eff. June 23, 2015.



RS 46:1803 - Crime Victims Reparations Board

§1803. Crime Victims Reparations Board

A. The Crime Victims Reparations Board is created and established under the jurisdiction of the Louisiana Commission on Law Enforcement and Administration of Criminal Justice in the office of the governor. The board shall be domiciled in Baton Rouge.

B. The board shall be composed of the executive director of the Louisiana Commission on Law Enforcement and Administration of Criminal Justice or his designee, one person, who shall be chosen and appointed by the governor, from a list of three recommendations submitted to the governor by any victim's rights advocacy organization which is recognized as a nonprofit with the Internal Revenue Service, incorporated or organized in the state of Louisiana and in good standing, and does not engage in political activity, with each organization submitting a list of three names, and nine members who shall be appointed by the governor for a term concurrent with that of the governor. However, no person nominated by any victim's rights advocacy organization shall be appointed to serve as a member of the board who has previously been confirmed by the Senate and has served as a member of the board. Each appointment shall be submitted to the Senate for confirmation. At least one member shall be appointed from each of the congressional districts in the state. Of the governor's nine appointees, at least one shall be a full voting member who shall be sixty years of age or over and shall serve as a representative of the elderly population of Louisiana.

C. A vacancy in the membership of the board shall be filled by appointment by the governor.

D. Members shall serve without compensation, but shall be paid a per diem not in excess of seventy-five dollars and shall be reimbursed for travel expenses incurred in attendance at meetings of the board and other expenses incurred on business of the board at its direction.

E. A majority of the members of the board shall constitute a quorum for the transaction of all business.

F. The members of the board shall annually elect from their membership a chairman and a vice chairman.

Added by Acts 1982, No. 250, §1, eff. July 17, 1982. Amended by Acts 1984, No. 844, §2, eff. July 13, 1984; Acts 1987, No. 332, §1; Acts 1988, No. 113, §1, eff. June 29, 1988; Acts 1995, No. 471, §1; Acts 1995, No. 1150, §1; Acts 2010, No. 961, §2.

NOTE: SEE ACTS 1984, NO. 544, §5.

NOTE: SEE ACTS 1988, NO. 113, §2 RELATIVE TO TERMS OF OFFICE.



RS 46:1804 - Eligibility to apply for reparations

§1804. Eligibility to apply for reparations

A. A person who believes he is a victim of a crime enumerated in R.S. 46:1805, or his legal representative, or in the case of death, a dependent or the legal representative of a dependent, or the rightful claimant as defined in R.S. 46:1802(4), shall be eligible to make application to the board for reparations and shall be eligible for an award of reparations in accordance with the provisions of this Chapter.

B. During the sentencing for a crime, the judge shall inform the victim of the crime, or his legal representative, or in the case of death, a dependent or the legal representative of a dependent or the rightful claimant, of the potential eligibility for an award of reparations. The judge shall also provide the contact information for the Crime Victims Reparations Board to such persons for submitting an application to the board for an award of reparations.

Added by Acts 1982, No. 250, §1, eff. July 17, 1982. Acts 1995, No. 421, §1; Acts 2012, No. 396, §1.



RS 46:1805 - Crimes to which Chapter applies

§1805. Crimes to which Chapter applies

A. The board may make an award and order the payment of reparations for pecuniary loss in accordance with the provisions of this Chapter for personal injury, death, or catastrophic property loss resulting from any act or omission to act that is defined as a misdemeanor under any local ordinance or as a crime under state or federal law and involves the use of force or the threat of the use of force or any human trafficking-related offense.

B.(1) For the purposes of this Chapter, the operation of a motor vehicle, boat, or aircraft that results in personal injury or death shall not constitute a crime unless the personal injury or death was intentionally inflicted through the use of such vehicle, boat, or aircraft, or was caused by an operator in violation of R.S. 14:98, 98.1, or 100.

(2) "Intentionally inflicted" includes, but is not limited to personal injury or death resulting due to operation of a motor vehicle, boat, or aircraft used to flee the scene of a crime in which the operator of the motor vehicle, boat, or aircraft knowingly participated.

(3) "Human trafficking-related offense" shall include the perpetration or attempted perpetration of R.S. 14:46.2 or 46.3 or any other crime involving commercial exploitation including R.S. 14:81.1, 81.3, 82, 82.1, 82.2, 83, 83.1, 83.2, 83.3, 83.4, 84, 85, 86, 89.2, 104, 105, and 282.

C. For the purposes of this Chapter, a person shall be deemed to have committed a criminal act or omission notwithstanding that by reason of age, insanity, drunkenness, or other reason he was legally incapable of committing a crime.

Added by Acts 1982, No. 250, §1, eff. July 17, 1982. Acts 1984, No. 844, §2, eff. July 13, 1984; Acts 1985, No. 542, §1; Acts 1987, No. 474, §1; Acts 1989, No. 255, §1; Acts 1989, No. 306, §1; Acts 1997, No. 1296, §6, eff. July 15, 1997; Acts 2014, No. 564, §4.



RS 46:1806 - Application; requirements; confidentiality

§1806. Application; requirements; confidentiality

A.(1) An application for reparations shall be filed in writing with the board within one year after the date of the personal injury, death, or catastrophic property loss or within such longer period as the board determines is justified by the circumstances. The application shall be valid only if the act resulting in the personal injury, death, or catastrophic property loss was reported to the appropriate law enforcement officers within seventy-two hours after the date of the personal injury, death, or catastrophic property loss, or within such longer period as the board determines is justified by the circumstances.

(2)(a) Notwithstanding the provisions of Paragraph (1) of this Subsection and except as provided in Subparagraph (b) of this Paragraph, an application filed by a dependent or legal representative of a deceased victim of a homicide offense, or filed by a claimant as defined in R.S. 46:1802(4), shall be filed within five years after the date on which the judgment of conviction becomes final or within five years after the date on which the supreme court denies the defendant's first application for appeal.

(b) Notwithstanding the provisions of Paragraph (1) of this Subsection, when the death of the offender occurs prior to a conviction for a homicide offense, an application filed by a dependent or legal representative of a deceased victim of a homicide offense, or filed by a claimant as defined in R.S. 46:1802(4), shall be filed within five years after the date of the death of the offender.

B.(1) An application for reparations related to a sexually-oriented criminal offense shall be filed in writing with the board within one year after the date on which the personal injury, death, or catastrophic property loss occurred or within such longer period as the board determines is justified by the circumstances.

(2) A victim of a sexually-oriented criminal offense shall not be required to report a sexually-oriented criminal offense to any law enforcement officer for purposes of a claimant filing a valid application for reparations pursuant to this Subsection.

(3) A claimant that files an application for reparations for personal injury or death resulting from a sexually-oriented criminal offense shall submit certification from a healthcare provider or coroner that a forensic medical examination of the victim was conducted and an itemized billing statement for all related services provided by the healthcare provider or coroner.

(4) The coroner shall provide certification to the healthcare provider that a forensic medical examination was conducted.

(5) The healthcare provider shall submit certification to the board that a forensic medical examination was conducted when requested by a claimant.

C. Application shall be made on a form prescribed and provided by the board, which shall contain at least the following:

(1) A description of the date, nature, and circumstances of the act or acts resulting in the physical injury, death, or catastrophic property loss, and of the crime, if known.

(2) A complete financial statement, including the cost of medical care or funeral, burial, or cremation expenses, the loss of wages or support, and the extent of the property loss, if any, which the claimant has incurred or will incur and the extent to which the claimant has been indemnified for these expenses from any collateral source.

(3) Where appropriate, a statement indicating the extent of any disability resulting from the injury incurred.

(4) An authorization permitting the board or its representatives to verify the contents of the application.

(5) Such other information as the board may require.

D. The following information, when submitted to the board as part of an application, shall be confidential:

(1) Documents submitted by a claimant which relate to medical treatment including any itemized billing statements.

(2) Law enforcement investigative reports.

(3) Forensic medical examination.

E. Records, documents, and information in the possession of the board received pursuant to a law enforcement investigation or a verification of application by a law enforcement agency shall be considered investigative records of a law enforcement agency as described in R.S. 44:3 and shall not be disseminated under any condition without the permission of the agency providing the record or information to the board.

Added by Acts 1982, No. 250, §1, eff. July 17, 1982. Acts 1986, No. 121, §1; Acts 1995, No. 421, §1; Acts 2010, No. 772, §1; Acts 2012, No. 396, §1; Acts 2015, No. 229, §4, eff. June 23, 2015.



RS 46:1807 - Powers and duties of board; staff

§1807. Powers and duties of board; staff

A. The board shall administer the provisions of this Chapter and shall be responsible, in accordance with this Chapter, for determining all matters pertaining to applications for reparations, investigations, and determinations based upon its findings, the granting or rejecting of claims, and fixing the amounts of such grants or payments and the methods of their payment.

B. In the performance of its powers and duties the board shall:

(1) Prescribe, distribute, and otherwise make available forms for use in making application for reparations.

(2) Prepare and distribute pamphlets, informational materials, and application forms, and otherwise assist in making the residents of the state aware of the provisions of this Chapter.

(3) Receive, verify, and process applications for reparations.

(4) Hold such hearings, take such testimony, and make such investigations as are necessary with respect to any application received by it.

(5) Make a written decision with respect to each application received by it and order payment of reparations to victims in accordance with this Chapter.

(6) Take such other actions and perform such other functions as are required by this Chapter or necessary to accomplish its purposes.

(7) Develop, adopt, and promulgate rules in the manner provided in the Administrative Procedure Act and in accordance with the provisions of R.S. 46:1806(B). The rules shall contain specific guidelines which shall establish the reasonable costs to be charged for all healthcare services or expenses ancillary to a forensic medical examination which shall not exceed one thousand dollars for each case.

C. The board also may:

(1) Promulgate rules and regulations necessary to carry out its business or the provisions of this Chapter.

(2) Through its chairman or acting chairman administer oaths or affirmations to persons appearing before it, send for papers, documents, and records, and subpoena witnesses.

(3) Appoint committees, including advisory committees.

(4) Use the services, personnel, facilities, and information, including recommendations, estimates, and statistics, of federal agencies and those of state and local public agencies and private institutions, with or without reimbursement therefor.

(5) Request such information, data, and reports from any federal agency as the board may require and as may be produced consistent with law.

D.(1) The Louisiana Commission on Law Enforcement and Administration of Criminal Justice shall provide the office space and personnel necessary to carry out the functions of the board and effectuate the purposes of this Chapter. In addition, to the extent that funds are appropriated or otherwise available therefor, the board may employ personnel including experts required in connection with particular applications before it.

(2) The sheriff of each parish and the criminal sheriff of the parish of Orleans shall carry out the policies, decisions, and orders of the board and shall provide the office space and personnel in their respective parishes necessary to effectuate the purposes of this Chapter.

E. Upon request of the board, each state agency or institution shall make available, to the greatest practical extent, its services, equipment, personnel, facilities, and information, including recommendations, estimates, and statistics.

F. The board shall maintain a current record of the laws relating to crime victims reparations in other states and territories of the United States. The board need not keep a current record of laws in other countries. Upon request, the board shall assist Louisiana residents to determine if they meet the criteria specified in R.S. 46:1802(10)(b).

Added by Acts 1982, No. 250, §1, eff. July 17, 1982. Acts 1984, No. 844, §2, eff. July 13, 1984; Acts 1989, No. 258, §1; Acts 2015, No. 229, §4, eff. June 23, 2015.



RS 46:1808 - Procedure by the board; public hearings; right to counsel

§1808. Procedure by the board; public hearings; right to counsel

A. Upon receipt of one or more applications for reparations resulting from the same crime, the board shall examine the application to determine that it is complete and shall schedule all of such claims for consideration at the same time. If the board determines that a hearing is necessary to a decision in the matter, it shall fix the day, time, and place thereof and shall notify the claimant or claimants and such other persons as have indicated a desire to be present or that the board desires to hear. The notice shall be in writing and shall be mailed by certified mail at least ten days prior to the day fixed for the hearing.

B. Hearings shall be open to the public unless in a particular case the board determines that all or part of the hearing should be closed, taking into consideration the fact that an accused has not been convicted or that a closed hearing is in the best interest of the victim. The applicant may appear and be heard and present evidence on his own behalf or through counsel or legal representative. Any person who has a substantial interest in the proceedings, as determined by the board, may appear before the board and shall have the right to introduce evidence and cross examine witnesses.

C. The members of the board and the attorney representing the board, if any, may question and cross examine witnesses. The board may bring before it physicians or other experts to examine any claimant. The board may receive in evidence any statement, document, information, or matter that it believes may contribute to the purposes of the hearing or to any of its deliberations, whether or not a hearing is held and whether or not any of them would be admissible in court.

Added by Acts 1982, No. 250, §1, eff. July 17, 1982.



RS 46:1809 - Criteria for making awards; prohibitions; authority to deny or reduce awards

§1809. Criteria for making awards; prohibitions; authority to deny or reduce awards

A. The board shall order the payment of reparations in an amount determined by it if, with or without hearings, it finds by a preponderance of the evidence that pecuniary loss was sustained by the victim or other claimant by reason of personal injury, death, or catastrophic property loss suffered by the victim and that such loss was proximately caused by a crime enumerated in R.S. 46:1805 and that such pecuniary loss has or will not be compensated from any collateral or other source.

B. In making its determination, the following provisions shall apply:

(1) A finding by the board, for purposes of considering an application for award under this Chapter, that the commission of a crime enumerated in R.S. 46:1805(A) resulted in a pecuniary loss covered by this Chapter shall be a sufficient finding with respect to the crimes giving rise to the application for a reparations award. However, the board may make a partial eligibility determination on an application prior to the incurring of a pecuniary loss by the victim or other claimant. An order for reparations may be made whether or not any person is arrested, prosecuted, or convicted of the crime giving rise to the application for reparations. The board may suspend proceedings in the interest of justice if a civil or criminal action arising from such act or omission constituting the crime is pending or imminent.

(2) Conviction of an offender of a crime giving rise to the application for reparations under this Chapter shall be conclusive evidence that the crime was committed.

(3)(a) No award of reparations shall be made if the board finds that:

(i) The crime was not reported within the time specified by R.S. 46:1806(A).

(ii) The claimant failed or refused to cooperate substantially with the reasonable requests of appropriate law enforcement officials.

(iii) Reparations may substantially enrich the offender.

(iv) The claimant was the offender or an accessory, or that an award to the claimant would unjustly benefit any of them. However, such ineligibility shall not apply if the claimant is a victim of human trafficking or trafficking of children for sexual purposes.

(v) The claim was not filed timely, as provided by R.S. 46:1806(A) and (B).

(vi) The crime was committed prior to the effective date of this Chapter.

(b) The ineligibility provisions provided for in Items (a)(i) and (ii) of this Paragraph shall not apply if the claim for reparations results from a sexually-oriented criminal offense.

(4) The board may deny or reduce an award:

(a) If it finds that the behavior of the victim at the time of the crime giving rise to the claim was such that the victim bears some measure of responsibility for the crime that caused the physical injury, death, or catastrophic property loss or for the physical injury, death, or catastrophic property loss. However, such ineligibility shall not apply if the claimant is a victim of a human trafficking-related offense as defined by R.S. 46:1805 or a sexually-oriented criminal offense as defined by R.S. 15:622.

(b) To the extent that the pecuniary loss is recouped from collateral or other sources.

(c) If it finds that the vehicle operated by the victim was without security as required by R.S. 32:861.

(d) If it finds that the victim was not wearing a safety belt in compliance with R.S. 32:295.1.

(e) If it finds that the victim was a willing passenger in a motor vehicle, boat, or aircraft that was operated by an individual who was in violation of R.S. 14:98 or 98.1.

(5) No reparations of any kind shall be awarded under this Chapter to a victim who is injured or killed while confined in any state, parish, or city jail, prison, or other correctional facility as a result of a conviction of any crime. However, if, prior to a conviction, the victim was injured or killed while incarcerated, the board may deny reparations if it is subsequently determined that the victim was guilty of the offense which resulted in his incarceration.

C. No victim or dependent shall be denied reparations solely because he or she is a relative of the offender or was living with the offender at the time of the injury or death. However, reparations may be awarded to a victim or dependent who is a relative, family or household member of the offender at the time of the award only if it can be reasonably determined that the offender will receive no substantial economic benefit or unjust enrichment from the award.

Added by Acts 1982, No. 250, §1, eff. July 17, 1982. Acts 1983, No. 162, §1; Acts 1985, No. 542, §1; Acts 1989, No. 255, §1; Acts 1990, No. 512, §1; Acts 1991, No. 409, §2; Acts 1995, No. 421, §1; Acts 1997, No. 1296, §6, eff. July 15, 1997; Acts 2012, No. 446, §4; Acts 2014, No. 564, §4; Acts 2015, No. 229, §4, eff. June 23, 2015.



RS 46:1810 - Amount of reparations award

§1810. Amount of reparations award

A. Awards payable under this Chapter shall not exceed ten thousand dollars in the aggregate for all claims arising out of the same crime except for those victims who are permanently, totally, or permanently and totally disabled as a result of the crime, the aggregate award shall not exceed twenty-five thousand dollars.

B. In no case shall the total aggregate of awards given during any fiscal year to claimants residing in the same parish exceed the total amount of costs levied, collected, and remitted by that parish to the Louisiana Commission on Law Enforcement and Administration of Criminal Justice as required by R.S. 46:1816(D) for the preceding two fiscal years prior to the date of the crime to which this Chapter applies, or ten thousand dollars, whichever is greater. This Subsection shall not apply if the board determines that a qualified claimant would suffer severe and undue hardship if economic relief is not provided.

Acts 1983, No. 161, §1; Acts 1985, No. 542, §1; Acts 1989, No. 199, §1; Acts 1989, No. 256, §1; Acts 1991, No. 409, §1.



RS 46:1811 - Reparation order; terms and conditions

§1811. Reparation order; terms and conditions

A. The board may order the payment of an award in a lump sum or in installments. That part of an award equal to the amount of the pecuniary loss accrued to the date of the award shall be paid in a lump sum. In all other respects the board shall determine all matters respecting the payment of awards, consistent with the provisions of this Chapter.

B.(1) The board shall deduct from any payments it orders any amounts received from any collateral source.

(2) If a claimant receives payment from a collateral source after receiving an award from the Crime Victims Reparations Fund, then to the extent the total amount received exceeds the actual loss experienced the claimant shall reimburse the Crime Victims Reparations Fund, through the board.

C. The state treasurer shall pay to the person named in the order of payment of reparations the amount named therein in accordance with the provisions of such order.

D. The board shall not be subject to garnishment, execution, or attachment on any award.

Added by Acts 1982, No. 250, §1, eff. July 17, 1982. Acts 1986, No. 123, §1; Acts 1989, No. 257, §1.



RS 46:1812 - Finality of decision

§1812. Finality of decision

A decision or order of the board with respect to any application or claim for reparations shall be subject to review in accordance with the provisions of Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950.

Added by Acts 1982, No. 250, §1, eff. July 17, 1982.



RS 46:1813 - Emergency awards

§1813. Emergency awards

A. If it appears to the board prior to its taking action on a claim that an award likely will be made and that undue hardship will result to the claimant if no immediate economic relief is provided, the board may make an emergency award to the claimant pending its final decision in the case. The amount of an emergency award shall not exceed five hundred dollars.

B. The amount of any emergency award shall be deducted from any final award made to the claimant receiving the emergency award. The claimant shall repay to the board the excess of the emergency award over the final award, or the full amount if no final award is made. However, the board may waive all or part of the repayment if in its judgment repayment would cause severe financial hardship.

Added by Acts 1982, No. 250, §1, eff. July 17, 1982.



RS 46:1814 - Effect of reparations award on right to recover damages in civil action; repayment of award

§1814. Effect of reparations award on right to recover damages in civil action; repayment of award

A. An order for reparations payments under this Chapter shall not affect the right of any person to institute a civil suit to recover damages for the personal injury, death, or catastrophic property loss from any other person. However, if damages in a civil action are recovered, from the offender or any other third party, the person shall reimburse the Crime Victims Reparations Fund, through the board, in an amount equal to the amount of the reparations award or such lesser amount as is recovered in damages in the civil action.

B. When any person who has received an award from the board files a civil action to recover damages, he shall, at the time of the filing of the suit, notify the board and the attorney general.

Added by Acts 1982, No. 250, §1, eff. July 17, 1982; Acts 1991, No. 409, §1.



RS 46:1815 - Recovery from the criminal

§1815. Recovery from the criminal

A. Whenever any person is convicted of a crime and an order for the payment of reparations is or has been made under this Chapter for a personal injury, death, or catastrophic property loss resulting from the act or omission constituting the crime for which conviction was had, the attorney general, within one year after the date on which the judgment of conviction becomes final, may institute a civil action against the convicted person for the recovery of all or any part of the reparations payment. The suit shall be instituted in the district court having jurisdiction in the parish in which such person resides or is found or, in Orleans Parish, in the civil district court for that parish. The court shall have jurisdiction to hear, determine, and render judgment in any such action. Any amount recovered under this Subsection shall be deposited in the state treasury and, after meeting the requirements of Article VII, Section 9 of the Constitution of Louisiana, credited to the Crime Victims Reparations Fund hereinafter created. If an amount greater than that paid pursuant to the order for payment of reparations is recovered and collected in any such action, the board shall pay the balance to the claimant.

B. The board shall provide the attorney general with such information, data, and reports as he may require to institute actions in accordance with this Section.

Added by Acts 1982, No. 250, §1, eff. July 17, 1982.



RS 46:1816 - Crime Victims Reparations Fund; creation; sources and use of funds

§1816. Crime Victims Reparations Fund; creation; sources and use of funds

A. The Crime Victims Reparations Fund, hereinafter referred to as "the fund," is hereby created in the state treasury.

B. The fund shall be composed of:

(1) Monies derived from appropriations by the legislature.

(2) All monies paid as a cost levied on criminal actions, as provided by R.S. 46:1816(D) and (E).

(3) Any federal monies made available to the state for victim compensation.

(4) All monies received from any action to recover damages for a crime which was the basis of a reparations award under this Chapter.

(5) Any restitution paid by an offender to a victim for damages for a crime which was the basis of a reparations award under this Chapter.

(6) Any monies paid into the fund from a defendant's escrow account, as provided by Chapter 21-C of this Title.

(7) Any gift, grant, devise or bequest of monies or properties of any nature or description.

(8) Monies deposited by the state treasurer from the collection of unclaimed prize money as provided for in R.S. 4:176 and R.S. 27:94, 252, and 394, which shall be used exclusively to pay the expenses associated with health care services of victims of sexually-oriented criminal offenses, including forensic medical examinations as defined in R.S. 15:622.

C.(1) Except as provided in Paragraph (2) of this Subsection, all monies deposited in the fund shall be used solely to pay reparation awards to victims pursuant to this Chapter and disbursements therefrom shall be made by the state treasurer upon written order of the board, signed by the chairman, or a court.

(2) Monies received from the collection of unclaimed prize money as provided for in R.S. 4:176 and R.S. 27:94, 252, and 294 shall be used exclusively to pay the expenses associated with health care services of victims of sexually-oriented criminal offenses, including forensic medical examinations as defined in R.S. 15:622.

D.(1)(a) In addition to any other costs otherwise imposed by law, a cost of not less than fifty dollars for felonies and seven dollars and fifty cents for misdemeanors and violations of municipal and parish ordinances is hereby levied in each criminal action, except traffic violations other than those driving offenses defined in Title 14 of the Louisiana Revised Statutes of 1950, which results in a conviction. These costs shall be paid by the defendant. No court may suspend or waive the imposition of the costs provided for in this Section unless the defendant is found to be indigent, all other court costs are suspended or waived and no other costs, fines or assessments are levied, whether provided by law or imposed by the court, or unless restitution is ordered.

(b) The recipient of the costs shall remit all costs so collected to the Louisiana Commission on Law Enforcement and Administration of Criminal Justice on or before the first day of each calendar month to be deposited in the state treasurer's account for credit to the Crime Victims Reparations Fund after meeting the requirements of Article VII, Section 9 of the Constitution of Louisiana. The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to the fund following compliance with the requirement of Article VII, Section 9(B) relative to the Bond Security and Redemption Fund.

(2) Notwithstanding the provisions of R.S. 46:1816(C), monies deposited in the Crime Victims Reparations Fund may be used to pay reasonable costs of administering this Chapter. Disbursement of funds to pay such costs shall be made only on written authorization of the chairman or vice chairman of the board.

E.(1) In addition to other costs provided for in this Section, a person convicted of a felony, a misdemeanor, or a violation of an ordinance of any local government shall be assessed an additional two dollars as special costs. Such special costs shall be imposed by all courts, including mayor's courts and magistrate courts, and shall be used for the purpose of training local law enforcement officers as directed by the Peace Officer Standards and Training Council. The proceeds of the special costs shall be paid to the Louisiana Commission on Law Enforcement and Administration of Criminal Justice to be used to train local law enforcement agencies. The court, public office, or local governing body collecting the special costs imposed herein shall retain two percent of such costs to defray the administrative expenses of collecting and remitting the special costs.

(2) The recipient of the costs shall remit all costs so collected pursuant to this Subsection and other provisions of this Section to the Louisiana Commission on Law Enforcement and Administration of Criminal Justice on or before the first day of each calendar month to be deposited in the state treasurer's account for credit to the Crime Victims Reparations Fund after meeting the requirements of Article VII, Section 9 of the Constitution of Louisiana. The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to the fund following compliance with the requirement of Article VII, Section 9(B) of the Constitution of Louisiana, relative to the Bond Security and Redemption Fund. The amount of money generated by the two dollar fee included in the Crime Victims Reparation Fund shall be used by the Louisiana Commission on Law Enforcement and Administration of Criminal Justice to train local law enforcement officers and to provide assistance to local law enforcement agencies.

Added by Acts 1982, No. 250, §1, eff. July 17, 1982. Amended by Acts 1983, 1st Ex. Sess., No. 42, §1, eff. Jan. 19, 1983; Acts 1983, No. 159, §1; Acts 1984, No. 844, §2, eff. July 13, 1984; Acts 1985, No. 542, §1; Acts 1987, No. 474, §1; Acts 1989, No. 286, §1; Acts 1991, No. 409, §1; Acts 1991, No. 730, §1; Acts 2009, No. 440, §1; Acts 2012, No. 799, §3, eff. June 13, 2012; Acts 2015, No. 186, §3.



RS 46:1817 - Notification to potential applicants

§1817. Notification to potential applicants

A.(1) Every hospital licensed under the laws of this state shall display prominently in its emergency room posters giving notification of the existence of the crime victims reparations program. The board shall set standards for the location of the display and shall provide posters and general information regarding this Chapter to each hospital.

(2) Every hospital and healthcare provider licensed under the laws of this state shall make available to hospitals and healthcare providers a pamphlet containing an explanation of the billing process for services rendered pursuant to the provisions of R.S. 40:1300.41.

B. Application forms provided by the board shall be made available to individuals upon request at the parish sheriff's office.

C. The failure of any hospital, law enforcement agency, or agent or employee thereof to comply with the requirements of this Section shall not give rise to a cause of action by any person against such hospital, law enforcement agency or agent or employee thereof; nor shall such failure in any way affect the time limitations provided for in this Chapter.

Acts 1983, No. 160, §1. Acts 1984, No. 844, §2, eff. July 13, 1984; Acts 1995, No. 421, §1; Acts 2015, No. 229, §4, eff. June 23, 2015.



RS 46:1818 - Report to legislature and governor

§1818. Report to legislature and governor

The board shall submit an annual report to the legislature and the governor detailing its activities during the preceding year. The report shall be made available electronically on the website of the Louisiana Commission on Law Enforcement. A sufficient number of copies shall be printed for distribution to the governor, the chairman of the House Committee on Judiciary, the chairman of the Senate Committee on Judiciary C, and to as many others as may be requested.

Added by Acts 1982, No. 250, §1, eff. July 17, 1982; Acts 2014, No. 319, §1, eff. May 30, 2014.



RS 46:1819 - Penalty for fraud

§1819. Penalty for fraud

No person shall procure or counsel another person to procure reparations under the provisions of this Chapter by any fraud. The penalty for the violation of the provisions of this Section shall be a fine of not more than five hundred dollars or imprisonment for not more than one year, or both.

Added by Acts 1982, No. 250, §1, eff. July 17, 1982.



RS 46:1820 - Attorney fees

§1820. Attorney fees

As part of an order resulting from a hearing, the board shall determine and award reasonable attorney's fees, commensurate with services rendered, to be paid from the fund in accordance with rules adopted by the board. Additional attorney's fees may be awarded by a court in the event of a review by the court in which the claimant prevails. Attorney's fees may be denied on a finding that the claim or appeal is frivolous. Awards of attorney's fees shall be in addition to awards of reparations and may be made whether or not compensation is awarded. In no event shall an award of attorney's fees be in excess of a rate of fifty dollars per hour.

Added by Acts 1982, No. 250, §1, eff. July 17, 1982.



RS 46:1821 - Limited liability of the state

§1821. Limited liability of the state

The state shall not be liable for the claim of any applicant in excess of the funds appropriated for the payment of claims under this Chapter.

Added by Acts 1982, No. 250, §1, eff. July 17, 1982.



RS 46:1822 - Repealed by Acts 1986, No. 122, 1.

§1822. Repealed by Acts 1986, No. 122, §1.



RS 46:1831 - Repealed by Acts 1997, No. 888, 1.

CHAPTER 21-A. CRIMINAL VICTIMS ESCROW ACCOUNT

§1831. Repealed by Acts 1997, No. 888, §1.



RS 46:1832 - Repealed by Acts 1997, No. 888, 1.

§1832. Repealed by Acts 1997, No. 888, §1.



RS 46:1833 - Repealed by Acts 1997, No. 888, 1.

§1833. Repealed by Acts 1997, No. 888, §1.



RS 46:1834 - Repealed by Acts 1997, No. 888, 1.

§1834. Repealed by Acts 1997, No. 888, §1.



RS 46:1835 - Repealed by Acts 1997, No. 888, 1.

§1835. Repealed by Acts 1997, No. 888, §1.



RS 46:1836 - Repealed by Acts 1997, No. 888, 1.

§1836. Repealed by Acts 1997, No. 888, §1.



RS 46:1837 - Repealed by Acts 1997, No. 888, 1.

§1837. Repealed by Acts 1997, No. 888, §1.



RS 46:1838 - Repealed by Acts 1997, No. 888, 1.

§1838. Repealed by Acts 1997, No. 888, §1.



RS 46:1839 - Repealed by Acts 1997, No. 888, 1.

§1839. Repealed by Acts 1997, No. 888, §1.



RS 46:1841 - Legislative intent

CHAPTER 21-B. RIGHTS OF CRIME VICTIMS

AND WITNESSES

§1841. Legislative intent

In recognition of the civic and moral duty of victims and witnesses of crime to cooperate fully and voluntarily with law enforcement and prosecutorial agencies, and in further recognition of the continuing importance of such citizen cooperation to state and local law enforcement efforts and the general effectiveness and well-being of the criminal justice system of this state, the legislature declares its intent, in this Chapter, to ensure that all victims and witnesses of crime are treated with dignity, respect, courtesy, and sensitivity, and that the rights extended in this Chapter to victims and witnesses of crime are honored and protected by the law enforcement agencies, prosecutors, and judges in a manner no less vigorous than the protection afforded the criminal defendants.

Acts 1985, No. 794, §1; Acts 1995, No. 532, §1.



RS 46:1842 - Definitions

§1842. Definitions

In this Chapter:

(1) "Crime" means an act defined as a felony, misdemeanor, or delinquency under state law.

(1.1) "Crime victim who is a minor" means a person under the age of eighteen against whom any of the following offenses have been committed:

(a) Any homicide or any felony offense defined or enumerated in R.S. 14:2(B).

(b) Any sexual offense.

(c) The offenses of vehicular negligent injuring and first degree vehicular negligent injuring.

(2) "Critical stage" means any judicial proceeding at which there is a disposition of the charged offense or a lesser offense, or a sentence imposed pursuant thereto.

(3) "Designated family member" means a family member or legal guardian of the victim who is a minor, a homicide victim, or a victim who is unable to exercise his rights hereunder due to a serious disability. The designated family member shall be selected by a majority of the victim's family members, and shall be afforded all of the rights accruing to victims under this Chapter. A substitution of the designated family member may be made upon agreement by the majority of the victim's family members. In specific cases, the court or the district attorney may allow more than one designated family member.

(4) "Inmate" means a person convicted of a felony.

(5) "Judicial agency" means the district court and officers thereof, including the judge, the prosecutor, and the clerk of court, the Crime Victims Reparations Board, the Department of Public Safety and Corrections, and the division of probation and parole.

(6) "Judicial proceeding" means any contradictory proceeding held in open court.

(7) "Law enforcement agency" means the sheriff, constable, or police force as defined by law, and the Department of Public Safety and Corrections.

(8) "Registration" means the completion of a form which is filed with the law enforcement agency investigating the offense of which the person is a victim, as specified in R.S. 46:1844(T), which shall include an address and telephone number at which the victim or designated family member may be notified. Such forms shall be promulgated by the Louisiana Commission on Law Enforcement and Administration of Criminal Justice in accordance with R.S. 46:1844(R).

(9) "Victim" means a person against whom any of the following offenses have been committed:

(a) Any homicide, or any felony offense defined or enumerated in R.S. 14:2(B).

(b) Any sexual offense.

(c) The offenses of vehicular negligent injuring and first degree vehicular negligent injuring.

(d) Any offense against the person as defined in the Criminal Code committed against a family or household member as defined in R.S. 46:2132(4) or dating partner as defined in R.S. 46:2151(B).

(10) "Victim notice and registration form" means a form promulgated by the Louisiana Commission on Law Enforcement and Administration of Criminal Justice in accordance with R.S. 46:1844(R) and distributed by a judicial or law enforcement agency on which a victim or witness or a family member of a victim or witness may indicate a request that he be afforded the rights prescribed in this Chapter or other criminal statutes relative to a crime of which he or a family member was a victim or witness.

(11) "Victim's family" includes a spouse, parent, child, stepchild, sibling, or legal representative of the victim, except when the person is in custody for an offense or is the defendant.

(12) "Witness" means any person who has been or is expected to testify for the prosecution, or who, by reason of having relevant information, is subject to call or likely to be called as a witness for the prosecution, whether or not any action or proceeding has yet been commenced.

Acts 1985, No. 794, §1; Acts 1992, No. 383, §1; Acts 1995, No. 532, §1; Acts 1997, No. 732, §1; Acts 1999, No. 783, §1, eff. Jan. 1, 2000; Acts 2003, No. 750, §6.



RS 46:1843 - Eligibility of victims

§1843. Eligibility of victims

A victim has the rights and is eligible for the services under this Chapter only if the victim reported the crime to law enforcement authorities within seventy-two hours of its occurrence or discovery, unless extenuating circumstances exist for later reporting.

Acts 1985, No. 794, §1.



RS 46:1844 - Basic rights for victim and witness

§1844. Basic rights for victim and witness

A. Services and information concerning services available to victims and witnesses of a crime.

(1) The appropriate law enforcement agency shall ensure that crime victims and witnesses receive emergency, social, and medical services as soon as possible. The appropriate law enforcement agency shall also distribute to the victim or to the family of a homicide victim a victim notice and registration form promulgated by the Louisiana Commission on Law Enforcement and Administration of Criminal Justice in conformity with Subsection R of this Section.

(2) The Department of Public Safety and Corrections shall maintain the Crime Victims Services Bureau presently in operation. The bureau shall publicize and provide a way for crime victims and their family members to be kept informed about the following:

(a) Successful court appeals.

(b) Parole board or pardon board hearings or other release hearings.

(c) Information regarding dates of possible release from physical custody, escape, apprehension, or otherwise.

(d) Inquiries concerning the department's policies and programs for inmates.

(3) All law enforcement agencies having custody of those accused or convicted of the offenses enumerated in R.S. 46:1842(9) shall, pursuant to Article I, Section 25 of the Constitution of Louisiana, notify crime victims or designated family members who have properly registered concerning an accused's or a defendant's arrest, release on recognizance, posting of bond, release pending charges being filed, release due to rejection of charges by the district attorney, escape, or re-apprehension.

B. Advance notification to victim, or designated family member concerning judicial proceedings; right to be present. If requested by registering with the appropriate law enforcement or judicial agency as outlined in Subsection T of this Section, the clerk of court shall provide reasonable notice to a victim, or a designated family member of judicial proceedings relating to their case. The notice required pursuant to this Subsection may be made by any method reasonably calculated to notify the victim or designated family member of the judicial proceeding in a timely manner.

C. Interviewing the victim and witness of a crime.

(1) The district attorney, prior to trial, shall make reasonable efforts to interview the victim or designated family member to determine the facts of the case and whether the victim or the family is requesting restitution.

(2) All law enforcement or judicial agencies shall provide a private setting for all interviewing of victims of crime. "Private setting" shall mean an enclosed room from which the occupants are not visible or otherwise identifiable and whose conversations cannot be heard from outside such room. Only those persons directly and immediately related to the interviewing of the victim, specifically the victim, a social worker, psychologist, or other professional, the victim advocate designated by the sheriff's office, or a representative from a not-for-profit victim service organization, including but not limited to rape crisis centers, domestic violence advocacy groups, and alcohol abuse or substance abuse groups providing emotional support to the victim, shall be present, unless the victim requests the exclusion of such person from the interview, and, when appropriate, the parent or parents of the victim.

(3) The victim and the victim's family may refuse any requests for interviews with the attorney for the defendant or any employee or agent working for the attorney for the defendant. If the victim is a minor, the parent or guardian of the victim may refuse to permit the minor to be interviewed by the attorney for the defendant or any employee or agent working for the attorney for the defendant. Before any victim may be subpoenaed to testify on behalf of a defendant at any pretrial hearing, the defendant shall show good cause at a contradictory hearing with the district attorney why the subpoena should be issued. Willful disregard of the rights of victims and witnesses as enumerated in this Paragraph may be punishable as contempt of court.

D. Consultation with the victim or the designated family member.

(1) The victim or the designated family member shall have the right to retain counsel to confer with law enforcement and judicial agencies regarding the disposition of the victim's case. The prosecutor may confer with the counsel retained by the victim or designated family member in the prosecution of the case. "Case" herein shall mean a criminal matter in which formal charges have been filed by the district attorney's office.

(2) Upon written notification to the district attorney's office received from the victim, or the designated family member, the district attorney's office shall, within a reasonable period of time following such notification, contact the victim and schedule a conference with the victim or a designated family member in order to obtain their view, either orally or in writing, regarding:

(a) The disposition of the criminal case by dismissal, plea, or trial.

(b) The use of available sentencing alternatives such as incarceration, probation, community service, and the payment of restitution to the victim.

E. Notification to employers. The victim or witness who so requests shall be assisted by judicial and law enforcement agencies in informing employers that the need for victim and witness cooperation in the prosecution of the case may necessitate absence of the victim or witness from work.

F. Notification of scheduling changes. Each victim or witness who has been scheduled to attend a criminal justice proceeding shall be notified as soon as possible by the agency scheduling his or her appearance of any change in scheduling which shall affect his or her appearance.

G. The victim and witness in the court setting. The court shall provide, whenever possible, a secure waiting area during court proceedings which does not require victims, witnesses, or victims' families to be in close proximity to the defendants, or their families or friends, and shall provide a secure waiting area in cases involving violent crimes. Upon request of a victim, victim's family, or witness, the court shall also provide, whenever possible, designated seating in a courtroom for victims, victims' families, and witnesses separate from defendants, defendants' families, or witnesses for defendants. The designated seating area should be positioned, whenever possible, in the courtroom in a way that does not require victims, victims' families, and witnesses to be in close proximity to defendants, defendants' families, or witnesses for defendants.

H. Presentence or postsentence reports. If properly registered with the clerk of court, the victim or designated family member shall have the right to review and comment on the presentence or postsentence reports relating to the crime against the victim. The trial court shall regulate when and how the presentence report is provided to the victim or designated family member. The Department of Public Safety and Corrections shall regulate how the postsentence report is provided to the victim or designated family member.

I. Rules governing evidence and criminal procedure. The victim shall be protected at all times by all rules and laws governing the criminal procedure and the admissibility of evidence applicable to criminal proceedings.

J. Speedy disposition. The victim shall have the right to a speedy disposition and prompt and final conclusion of the case after conviction and sentencing. When ruling on a defense motion for continuance, the court shall consider the impact on the victim.

K. Right of victim or designated family member to be present and heard at all critical stages of the proceedings.

(1)(a) At all critical stages of the prosecution, if the victim or designated family member has registered with the appropriate law enforcement or judicial agency and is present, the court shall determine if the victim or designated family member wishes to make a victim impact statement. If the victim is not present, the court shall ascertain whether the victim or designated family member has requested notification and, if so, whether proper notice has been issued to the victim or designated family member, in accordance with Subsection B of this Section, by the clerk of court or by the district attorney's office. If notice has been requested and proper notice has not been issued, the court shall continue the proceedings until proper notice is issued.

(b) The victim and victim's family members shall have the right to make a written and oral victim impact statement as follows:

(i) Any written statement shall be made available to the state and the defendant and shall be made part of the record. The statement may be submitted by the district attorney upon request of the victim or designated family member. Upon request of the victim or designated family member, any such written statement may be sealed by the court after review by the parties.

(ii) The hearing at which an oral statement is provided to the court shall be subject to the limitations of relevance. In any case where the number of victim's family members exceeds three, the court may limit the in-court statements it receives from them to a fewer number of statements. The court may otherwise reasonably restrict the oral statement in order to maintain courtroom decorum. The defendant must be present for the victim impact statement. Upon motion of the state, the court may hear any such statement in camera.

(2) The statement of the victim or the victim's family may:

(a) Identify the victim of the offense.

(b) Itemize any economic loss that has been or may be reasonably suffered by the victim as a result of the offense.

(c) Identify any physical injury suffered by the victim as a result of the offense, along with its seriousness and permanence.

(d) Describe any change in the victim's personal welfare or familial relationships as a result of the offense.

(e) Identify any request for medical or counseling services needed by the victim or the victim's family as a result of the offense.

(f) Contain any other information related to the impact of the offense upon the victim or the victim's family that the trial court requires.

(g) Contain any other information that the victim or victim's family wishes to share with the court regarding the overall effect of the crime upon the victim and the victim's family.

(3)(a) Prior to the sentencing hearing, the court shall provide the counsel for the defendant, the victim, and the attorney for the state with notice of the maximum and minimum sentence allowed by law. The court shall allow the victim, or designated family member, and the prosecutor the opportunity to review any presentence investigation reports that have been prepared relating to the victim's case. The review of the presentence report shall be conducted under the supervision of the court.

(b) At the sentencing hearing, the court shall afford the counsel for the defendant, the attorney for the state, and the victim or designated family member an opportunity to comment upon matters relating to the appropriate sentence. Before imposing sentence, the court shall verify that the victim or designated family member was notified of the sentencing hearing and address the victim or designated family member personally, if the victim or designated family member is present at the sentencing hearing, to determine if the victim or designated family member wishes to present a written and oral impact statement pursuant to this Chapter.

L. Return of property to victim or family of victim. All judicial and law enforcement agencies shall expeditiously return any stolen or other personal property to victims or victims' families when no longer needed as evidence.

M. Victims' right to seek restitution.

(1) If the defendant is found guilty, the court or parole board shall require the defendant to pay restitution to the appropriate party in an amount and manner determined by the court. In addition, the court or parole board may require the defendant to perform community service work in an amount and according to a schedule determined by the court.

(2) One of the conditions of work release shall be a requirement that an inmate pay from his earnings all restitution ordered by the court or the parole board. Even if no restitution has been ordered, the sheriff or director of the program shall have the right to require payment of restitution as a condition of work release.

(3) A victim shall not be required to pay recording fees for the filing of a restitution order with the clerk of court. The defendant shall be responsible for all costs associated with this action.

N. Duties of the Department of Public Safety and Corrections.

(1) In cases where the sentence is the death penalty, the victim's family shall have the right to be notified by the Department of Public Safety and Corrections of the time, date, and place of the execution, and a minimum of two representatives of the victim's family shall have the right to be present.

(2) Upon filing of a victim notice and registration form by a victim or a family member, or a witness, it shall be the duty of the Department of Public Safety and Corrections, corrections services, at the time of the appeal, discharge, or parole of an inmate including a juvenile inmate, to notify the victim, family member, or witness, by certified mail of such appeal or release. Such form shall be included in the prisoner's commitment documents to be delivered to the warden of any state correctional facility where such prisoner has been committed or transferred.

(3) In the event of an escape or absconding by an inmate including a juvenile inmate, from any facility under the jurisdiction of the Department of Public Safety and Corrections, corrections services, it shall be the duty of the department to immediately notify the victim, family member of the victim, or witness, at the most current address or phone number on file with the department, of the escape by the most reasonable and expedient means possible. If the inmate is recaptured, the department shall send notice within forty-eight hours of regaining custody of the inmate. In no case shall the state be held liable for damages for any failure to provide notice pursuant to this Section.

(4) When an inmate in physical custody is within three months of his earliest projected release date, a registered victim may contact the Crime Victims Services Bureau of the Department of Public Safety and Corrections, corrections services, to request a current photograph of the inmate. The department shall take all reasonable steps to provide a photograph to the registered victim at least ten days prior to the inmate's actual release.

O. Notification of pardon or parole. The Board of Pardons or the Board of Parole, respectively, shall notify the victim or the victim's family and the appropriate district attorney that a hearing has been set for the person convicted of the crime against the victim. The victim or victim's family shall have the right to make written and oral statements as to the impact of the crime at any hearing before either board and to rebut any statements or evidence introduced by the inmate or defendant. The victim or the victim's family, a victim advocacy group, and the district attorney or his representative may also appear before either board in person or by means of telephone communication from the office of the local district attorney.

P. Notification concerning missing children. All law enforcement agencies shall expeditiously investigate all reports of missing children and shall inform the family members of such children of the status of the investigation.

Q. Victim assistance education and training. Victim assistance education and training shall be offered to persons taking courses at law enforcement training facilities.

R. Preparation of victim notice and registration forms. The Louisiana Commission on Law Enforcement and Administration of Criminal Justice shall cause to be promulgated uniform victim notice and registration forms which outline and explain the rights and services established by this Chapter. This information shall be updated as necessary. The costs of developing the victim notice and registration form shall be funded by the Louisiana Commission on Law Enforcement and Administration of Criminal Justice.

S. Failure to comply. No sentence, plea, conviction, or other final disposition shall be invalidated because of failure to comply with the provisions of this Section.

T. Registration with the appropriate law enforcement or judicial agency.

(1) In order for a victim or designated family member to be eligible to receive notices hereunder and exercise the rights provided in this Chapter, the victim or designated family member must complete a form promulgated by the Louisiana Commission on Law Enforcement and Administration of Criminal Justice. The form shall be completed by the victim or designated family member and shall be filed with the law enforcement agency investigating the offense of which the person is a victim, as defined in this Chapter. The completed victim notice and registration form shall be included in the documents sent by the law enforcement agency to the district attorney for prosecution. The district attorney shall include the completed victim notice and registration form with any subsequent bill of information or indictment that is filed with the clerk of court. Upon conviction, the victim notice and registration form shall be included in the documents sent by the clerk of court to the Department of Public Safety and Corrections, the law enforcement agency having custody of the defendant, or the division of probation and parole.

(2) All victim notice and registration forms, and the information contained therein, shall be kept confidential by all law enforcement and judicial agencies having possession. The information shall be used only for the purposes required by this Chapter, and shall be released only upon court order after contradictory hearing.

(3) The victim and designated family member shall have the right to register with the appropriate agency at any time and exercise prospectively the rights guaranteed by this Chapter.

U. No cause of action. Nothing in this Section shall be construed as creating a cause of action by or on behalf of any person for an award of costs or attorney fees, for the appointment of counsel for a victim, or for any cause of action for compensation or damages against the state of Louisiana, a political subdivision, a public agency, or a court, or any officer, employee, or agent thereof. Nothing in this Chapter precludes filing for a writ of mandamus as provided in the Code of Civil Procedure to compel the performance of a ministerial duty required by law.

V. Crime victim's assistance hotline. In furtherance of the purposes of this Section, a statewide crime victim's assistance hotline may be established. The Crime Victims Reparations Board along with the Louisiana Commission on Law Enforcement and Administration of Criminal Justice shall jointly operate the hotline and periodically review the criteria and implementation procedures of said hotline.

W. Confidentiality of crime victims who are minors, victims of sex offenses, and victims of human trafficking-related offenses.

(1)(a) In order to protect the identity and provide for the safety and welfare of crime victims who are minors under the age of eighteen years and of victims of sex offenses or human trafficking-related offenses, notwithstanding any provision of law to the contrary, all public officials and officers and public agencies, including but not limited to all law enforcement agencies, sheriffs, district attorneys, judicial officers, clerks of court, the Crime Victims Reparations Board, and the Department of Children and Family Services or any division thereof, shall not publicly disclose the name, address, or identity of crime victims who at the time of the commission of the offense are minors under eighteen years of age or of victims of sex offenses or human trafficking-related offenses, regardless of the date of commission of the offense. The confidentiality of the identity of the victim who at the time of the commission of the offense is a minor under eighteen years of age or the victim of a sex offense or human trafficking-related offense may be waived by the victim. The public disclosure of the name of the juvenile crime victim by any public official or officer or public agency is not prohibited by this Subsection when the crime resulted in the death of the victim.

(b) In order to protect the identity and provide for the safety and welfare of crime victims who are minors under the age of eighteen years and of victims of sex offenses or human trafficking-related offenses, notwithstanding any provision of law to the contrary, an attorney for any party shall be prohibited from publicly disclosing, except during trial, the name, address, or identity of crime victims who at the time of the commission of the offense are under eighteen years of age or are victims of sex offenses or human trafficking-related offenses, regardless of the date of commission of the offense. An attorney may lawfully utilize initials, abbreviations, or other forms of indefinite descriptions on documents used in the performance of their duties to prevent the public disclosure of the name, address, or identity of such crime victims. If the name, address, or identity of such a crime victim must be disclosed in a motion or pleading, that motion or pleading shall be filed with the court requesting that it be kept under seal. Failure to comply with the provisions of this Subparagraph shall be punishable as contempt of court.

(c) Notwithstanding the provisions of Subparagraphs (a) and (b) of this Paragraph, all information regarding juvenile crime victims that is required by a child abduction alert system which assists law enforcement in the successful resolution of child abduction cases, such as the AMBER Alert network, shall be made available to such alert system as quickly as possible.

(2) For purposes of this Section:

(a) "Human trafficking-related offense" shall include the perpetration or attempted perpetration of R.S. 14:46.2 or 46.3 or any other crime involving commercial sexual exploitation including R.S. 14:81.1, 81.3, 82, 82.1, 82.2, 83, 83.1, 83.2, 83.3, 83.4, 84, 85, 86, 89.2, 104, 105, and 282.

(b) "Sex offense" shall include the perpetration or attempted perpetration of stalking (R.S. 14:40.2), misdemeanor carnal knowledge of a juvenile (R.S. 14:80.1), obscenity (R.S. 14:106), or any offense listed in R.S. 15:541(24).

(3) Notwithstanding any other provision of law to the contrary, all public officials, officers, and public agencies, including but not limited to all law enforcement agencies, sheriffs, district attorneys, judicial officers, clerks of court, the Crime Victims Reparations Board, and the Department of Children and Family Services or any division thereof, charged with the responsibility of knowing the name, address, and identity of crime victims who are minors or of crime victims of a sex offense or a human trafficking-related offense as a necessary part of their duties shall have full and complete access to this information regarding a crime victim who is a minor or a victim of a sex offense or a human trafficking-related offense. Either prior to or at the time of a request for information, the public official or officer or public agency shall take measures to prevent the public disclosure of the name, address, or identity of such a crime victim who is a minor or a victim of a sex offense or human trafficking-related offense, which may include the use of initials, abbreviations, or any other form of concealing the identity of the victim on all public documents.

(4) The provisions of this Subsection shall not apply to the requirement of promptly informing a defendant or his attorney of the name of the victim of a sexual crime during pretrial discovery.

Acts 1985, No. 794, §1; Acts 1986, No. 160, §2; Acts 1992, No. 383, §1; Acts 1994, 3rd Ex. Sess., No. 75, §1; Acts 1994, 3rd Ex. Sess., No. 139, §1; Acts 1995, No. 532, §1; Acts 1995, No. 541, §1; Acts 1995, No. 926, §1; Acts 1995, No. 1224, §1; Acts 1997, No. 732, §1; Acts 1997, No. 870, §2; Acts 1997, No. 1448, §1; Acts 1999, No. 783, §1, eff. Jan. 1, 2000; Acts 2000, 1st Ex. Sess., No. 3, §1; Acts 2003, No. 5, §1; Acts 2003, No. 641, §1; Acts 2004, No. 676, §2; Acts 2004, No. 771, §1; Acts 2005, No. 74, §2; Acts 2008, No. 70, §1; Acts 2009, No. 364, §1; Acts 2010, No. 176, §1; Acts 2010, No. 177, §1; Acts 2010, No. 835, §1; Acts 2010, No. 877, §3, eff. July 1, 2010; Acts 2012, No. 840, §1, eff. June 14, 2012; Acts 2014, No. 564, §4; Acts 2016, No. 387, §1.



RS 46:1845 - Repealed by Acts 2012, No. 404, §2, and Acts 2012, No. 558, §2, eff. June 5, 2012.

§1845. Repealed by Acts 2012, No. 404, §2, and Acts 2012, No. 558, §2, eff. June 5, 2012.



RS 46:1846 - Communication between offender and victim prohibited; exceptions

§1846. Communication between offender and victim prohibited; exceptions

A. A person who has been charged by bill of information or indictment with any crime of violence as defined in R.S. 14:2, or any immediate family member of such person, shall be prohibited from communicating, either by electronic communication, in writing, or orally, with a victim of the offense, or any of his immediate family members for which the person has been charged or for which disposition of the case is pending.

B. The provisions of Subsection A of this Section shall apply to communication between the offender or his immediate family member and the victim, or any of his immediate family members, unless the provisions of Paragraphs (1) and (2) of this Subsection are satisfied.

(1) The victim consents to the communication through the local prosecuting agency.

(2) The communication is made through the counsel of the offender, counsel's staff or representative, or the offender himself if he is representing himself at trial.

C. A person who has been sentenced for a crime of violence as defined in R.S. 14:2, or any immediate family member of such person, shall be prohibited from communicating, either by electronic communication, in writing, or orally, with a victim of the offense, or any of his immediate family members, for which the person has been sentenced unless the victim or his immediate family members initiate the communication through the Department of Public Safety and Corrections, and it is agreed that the victim and the offender participate in a formally defined restorative justice program administered through the department.

D. For purposes of this Section, "immediate family member" means the spouse, mother, father, aunt, uncle, sibling, or child of the offender, whether related by blood, marriage, or adoption.

E. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars, imprisoned for not more than six months, or both.

Acts 2008, No. 291, §1; Acts 2012, No. 245, §1.



RS 46:1851 - Definitions

CHAPTER 21-C. PROFITS FROM CRIME OR NOTORIETY

§1851. Definitions

As used in this Chapter:

(1) "Account" and "escrow account" mean an escrow account in the name of a defendant as provided for by this Chapter.

(2) "Board" means the Crime Victims Reparations Board provided for by Chapter 21 of this Title.

(3) "Catastrophic property damage" means catastrophic property damage as defined in Chapter 21 of this Title.

(4) "Defendant" means an offender who has been convicted of a capital offense and sentenced to death in accordance with the provisions of R.S. 15:567 through 571.

(5) "Minor" means a person under the age of eighteen years.

(6) "Victim" means any person who suffers death, injury, or catastrophic property damage as a result of the defendant's crime, or any person who is otherwise eligible to have a judgment or reparations award satisfied from a defendant's escrow account as provided for by this Chapter, or any legal representative thereof, but does not include any person denied eligibility for a reparations award by Chapter 21 of this Title.

Acts 2012, No. 799, §3, eff. June 13, 2012.



RS 46:1852 - Profits relative to criminal acts or notoriety

§1852. Profits relative to criminal acts or notoriety

A.(1) Any proceeds or profits from any source, received or to be received, directly or indirectly, by a defendant or by any agent, assignee, or representative of the defendant, as a direct or indirect result of the defendant's crime or sentence for such crime, or the notoriety that such crime or sentence has conferred upon him, shall be subject to a court order requiring that such proceeds or profits be paid over to the state treasurer for deposit in an escrow account as provided for in this Section, if not otherwise deposited with the treasurer as provided for in Paragraph (2) of this Subsection.

(2) Every person, firm, corporation, partnership, association, or other legal entity that contracts with a defendant for any purpose described in Paragraph (1) of this Subsection shall file a copy of the contract with the state treasurer, and shall pay over to the treasurer, commencing with the date of the first payment under the contract, any funds that otherwise, by terms of the contract, would be payable to the defendant or to the defendant's agent, assignee, or representative. If the contracting party fails to meet the obligation of payment as required by this Paragraph, then the treasurer, through the attorney general, shall bring a civil action in a court of competent jurisdiction to enforce payment.

B.(1) Any proceeds from a contract with the defendant relating to a depiction or discussion of the defendant's crime in a movie, book, newspaper, magazine, radio or television production, or live entertainment or publication of any kind shall not be subject to court order requiring payment of such proceeds to the treasurer unless an integral part of the work is a depiction or discussion of the defendant's crime or an impression of the defendant's thoughts, opinions, or emotions regarding such crime.

(2) Nothing in this Section shall be construed to prohibit or hinder the return of property belonging to victims of crime to its rightful owners.

C.(1) Upon petition of the attorney general filed at any time after the defendant is convicted and after notice to all interested parties and a hearing upon the petition and a finding for the state, the court shall order that such proceeds or profits as described in Subsection A of this Section be paid over to the state treasurer for deposit in an escrow account in the name of the defendant for the benefit of the victims of the defendant's crime.

(2) The petition shall be filed in the judicial district where the defendant was convicted or in the judicial district in which the defendant is incarcerated.

(3) Upon the filing of the petition, the clerk shall issue a writ of attachment or of sequestration, directing the sheriff of the parish where the petition was filed to take the defendant's property into his possession and hold such property subject to further proceedings in the cause. If for any reason the writ is not executed, other writs may be successively issued until one is executed. Concurrent writs may be directed to sheriffs of several parishes.

(4) Expenses and costs incurred in the proceedings shall be paid as the court, in its discretion, shall determine, except that no costs shall be assessed against the state.

D. A victim who meets the eligibility requirements and other provisions of this Chapter shall be entitled, subject to the limitations contained in this Chapter, to an amount from the defendant's escrow account equal to the unsatisfied portion of the civil judgment or reparations award obtained by the victim.

Acts 2012, No. 799, §3, eff. June 13, 2012.



RS 46:1853 - Distribution of escrow account funds

§1853. Distribution of escrow account funds

A. Proceeds paid into an escrow account provided for by this Chapter shall be retained for a period of ten years after the date of the court order or deposit by the contracting party, but during that period may be levied upon to satisfy a money judgment or reparations award rendered in favor of a victim or the legal representative of the victim of the defendant's crime.

B. If so ordered by a court, with notice to all interested parties and opportunity for hearing, the escrow account shall be used to satisfy, and disbursements made therefrom by the treasurer, in the following order:

(1) Court-ordered restitution in favor of a victim of the defendant's crime.

(2) A money judgment rendered by a court or an award of reparations by the Crime Victims Reparations Board in favor of a victim of the defendant's crime.

(3) Fees due for legal representation of the defendant in criminal proceedings, including the appeals process, to the extent that the defendant's representation was paid for by the state or an agency thereof, but such amounts paid shall not exceed twenty-five percent of the total amount in escrow.

(4) Any fines or costs assessed against the defendant by a court.

C. At the end of the ten-year period provided for in Subsection A of this Section, the remaining escrow account funds shall be paid into the Crime Victims Reparations Fund as provided for by R.S. 46:1816. However, if a civil action is pending against the defendant that would be eligible to be satisfied out of the escrow account, then the funds shall be held in escrow until completion of the action.

D. If the defendant has appealed his conviction and the appeal process is not finalized by the expiration of the ten-year period provided for in Subsection A of this Section, then the remaining escrow account funds shall be held until the appeal process is finalized, and if the conviction is reversed, the treasurer shall pay any money remaining in the escrow account to the defendant.

Acts 2012, No. 799, §3, eff. June 13, 2012.



RS 46:1854 - Persons eligible for awards

§1854. Persons eligible for awards

A. The following persons shall be eligible to have a judgment or reparations award satisfied from an escrow account provided for by this Chapter:

(1) A victim of the defendant's crime or the parent or legal guardian of a minor who is the victim of the defendant's crime.

(2) A surviving spouse, parent, grandparent, sibling, or child, including posthumous children, of a victim who died as a direct result of the defendant's crime.

(3) Any person, except a law-enforcement officer engaged in the performance of his duties, who is injured or killed while trying to prevent the defendant's crime from occurring in his presence, or trying to apprehend the defendant during the course of the crime.

(4) A surviving spouse, parent, grandparent, sibling, or child, including posthumous children, of any person, except a law-enforcement officer engaged in the performance of his duties, who dies as a direct result of trying to prevent the defendant's crime from occurring in his presence, or trying to apprehend the defendant during the course of the crime.

(5) Any other person legally dependent for his principal support from the victim who dies as a result of the defendant's crime, or legally dependent for his principal support from any person who dies as a direct result of trying to prevent the defendant's crime from occurring in his presence, or trying to apprehend the defendant during the course of the crime.

B. A person who is criminally responsible for the crime upon which a claim is based, or an accomplice or accessory of such person, shall not be eligible to receive an award under the provisions of this Chapter.

C. A resident of Louisiana who is the victim of a defendant's crime occurring outside of Louisiana and any other person as defined in Subsection A of this Section who is injured as a result of a defendant's crime occurring outside of Louisiana shall be eligible for an award pursuant to this Chapter if the following conditions are met:

(1) The person would be eligible for an award had the crime occurred in Louisiana.

(2) The state, country, or territory in which the crime occurred does not have a victims' compensation program deemed eligible pursuant to the provision of the federal Victims of Crime Act, Chapter 112 of Title 42 of the United States Code, and does not compensate nonresidents.

Acts 2012, No. 799, §3, eff. June 13, 2012.



RS 46:1855 - Victim's notice of intent to file a claim

§1855. Victim's notice of intent to file a claim

A. A victim of the defendant's crime shall register with the treasurer a notice of intent to file a claim against the defendant's escrow account pursuant to a judgment, a pending lawsuit, a prospective lawsuit, or a reparations award by the board, within one year after establishment of the escrow account.

B. A failure to comply with the requirement of this Section shall forfeit the rights of the victim to the escrow account as against other victims who have filed claims, but shall not bar a claim against the escrow account filed within two years of the establishment of such account.

C. No payments to victims shall be made until the time limit for filing a notice has expired or it is established that all victims have filed their notices, whichever is sooner.

Acts 2012, No. 799, §3, eff. June 13, 2012.



RS 46:1856 - Notice to victims

§1856. Notice to victims

The treasurer shall notify any person who has registered with the treasurer as a victim of the defendant's crime upon receipt of escrow funds for that defendant. Additionally, at least once every six months for two years after the date on which the treasurer receives such escrow funds, the treasurer shall cause a notice to be published in the official state journal informing victims that such escrow funds are available to satisfy judgments or reparations awards pursuant to this Chapter.

Acts 2012, No. 799, §3, eff. June 13, 2012.



RS 46:1857 - Actions to defeat purposes of Chapter prohibited

§1857. Actions to defeat purposes of Chapter prohibited

Any action taken by a defendant, whether by way of execution of a power of attorney, creation of corporate entities, or otherwise, to defeat the purposes of this Chapter shall be null and void.

Acts 2012, No. 799, §3, eff. June 13, 2012.



RS 46:1860 - Purpose

CHAPTER 21-D. FAMILY JUSTICE CENTERS

§1860. Purpose

The purpose of this Chapter is to provide multiagency and multidisciplinary support and services to victims of abuse, sexual assault, stalking, cyberbullying, and human trafficking, to ensure that victims are able to access all needed services, to enhance victim safety, to increase offender accountability, and to reduce to a minimum the number of times the victim is questioned and examined and the number of places a victim must go to receive assistance.

Acts 2015, No. 327, §1.



RS 46:1861 - Family justice centers

§1861. Family justice centers

A.(1) A family justice center may be established in any judicial district to provide support, services, and assistance to victims of the following types of offenses:

(a) Domestic abuse as defined by R.S. 46:2132(3) and dating violence as defined in R.S. 46:2151(C).

(b) Sexual assault which includes the commission of or the attempt to commit any offense listed in R.S. 15:541(24).

(c) Abuse of a person protected by the Adult Protective Services Act pursuant to R.S. 15:1501 et seq.

(d) Stalking including any action prohibited by R.S. 14:40.2 and 40.3.

(e) Cyberbullying as defined by R.S. 14:40.7.

(f) Human trafficking as defined by R.S. 14:46.2 and trafficking of children for sexual purposes as defined by R.S. 14:46.3.

(2) A family justice center may be established in one judicial district to serve those victims listed in Paragraph (1) of this Subsection from one or more geographically contiguous judicial districts.

B.(1) Each family justice center established pursuant to the provisions of this Chapter is authorized to consult with, contract with, work with, or be staffed, on a full- or part-time basis, by personnel from any of the following public, private, or nonprofit entities providing services within any of the judicial districts served by and participating in the family justice center:

(a) Federal or state law enforcement agencies.

(b) Health care provider as defined by R.S. 40:1237.1 or 1231.1.

(c) Office of a district attorney or city prosecutor.

(d) Any agency or entity providing victim advocacy services.

(e) Community shelter for crime victims.

(f) Social service agency.

(g) Child welfare agency.

(h) Civil legal service providers.

(2) The list of entities provided in Paragraph (1) of this Subsection is not exclusive and each family justice center is authorized to consult with, contract with, work with, or be staffed by personnel from any other public, private, or nonprofit entity not specifically provided for in this Chapter that is necessary for providing services and assistance consistent with the purposes of this Chapter.

(3) Any person described in the provisions of this Subsection who is providing services to a family justice center shall comply with all laws, rules, or regulations governing their respective professions.

C. Each family justice center shall:

(1) Establish procedures for the ongoing input, feedback, and evaluation of the operations of the family justice center by survivors of violence and abuse and community-based crime victims service providers and advocates.

(2) Develop policies and procedures to ensure coordinated services are provided to victims and to enhance the safety of victims and personnel at the family justice center.

(3) Maintain a formal process for receiving feedback, complaints, and input from those persons receiving services at the family justice center and for addressing any concerns about services provided or the operations of any family justice center.

D. No family justice center shall:

(1) Deny services to any victim on the grounds of the victim's criminal history.

(2) Request the criminal history of a victim without the victim's written consent unless pursuant to a criminal investigation.

(3) Require a victim to participate in the criminal justice system or cooperate with law enforcement in order to receive counseling, medical care, or any other services at a family justice center.

(4) Require a victim to sign a consent form to share information in order to access services at the family justice center.

Acts 2015, No. 327, §1.



RS 46:1862 - Confidentiality; information sharing

§1862. Confidentiality; information sharing

A. If a multi-disciplinary team (MDT) conference is formed under this statute and the district attorney and chief law enforcement agency in the parish participate, the MDT may obtain information from any public agency, department, or other organization, including material otherwise made confidential or privileged. Any confidential or privileged material or information obtained by an MDT member shall be disclosed only as necessary to other persons providing services to the same victim, and shall not be disclosed to an agency or individual outside of the family justice center unless otherwise required by law or court order.

B. The files, reports, records, communications, working papers, or any other material or information used or developed in providing services to a victim at the family justice center are confidential and not subject to the Public Records Law. Disclosure may be made only to another person providing services at the family justice center to the same victim and who needs access to the information or material in order to perform his duties and provide services to the victim consistent with the provisions of this Chapter.

C.(1) Each family justice center shall maintain a client consent policy and shall comply with all state and federal laws protecting the confidentiality rights and identity of the victim. Each family justice center shall have a designated privacy officer to develop and oversee privacy policies and procedures consistent with state and federal privacy laws.

(2) Each family justice center is required to obtain informed, written, and reasonably time-limited consent from the victim before sharing information obtained from the victim with any staff member, agency partner, or personnel providing services at the family justice center except as provided by the following:

(a) A family justice center is not required to obtain consent from the victim before sharing information obtained from the victim with any staff member, agency partner, or personnel who is also a mandatory reporter, a peace officer, or a member of the prosecuting team who is required by law to report or disclose specific information or incidents.

(b) Each family justice center is required to inform the victim that the information shared with staff members, partner agencies, or other personnel at the family justice center may be shared with law enforcement professionals without the victim's consent if there is a mandatory duty to report as required by law or the victim is a danger to himself or others. Each family justice center shall obtain written acknowledgment from the victim that the victim has been informed of this policy.

(3) Consent by the victim to share information within a family justice center pursuant to the provisions of this Section is not a universal waiver of any existing evidentiary privilege or confidentiality provision provided by law.

(4) Any oral or written communication or any document authorized by the victim to be shared for the purposes of enhancing safety and providing more effective and efficient services to the victim shall not be disclosed to any third party, unless that third-party disclosure is authorized by the victim, or required by other state or federal law or by court order.

D. Each family justice center shall maintain a formal training program with mandatory training of not less than eight hours per year for all persons providing services at the family justice center, including but not limited to training on evidentiary privileges, confidentiality provisions, information sharing, risk assessment, safety planning, victim advocacy, and high-risk case response.

Acts 2015, No. 327, §1.



RS 46:1863 - Immunity from liability

§1863. Immunity from liability

A. A person providing services to a victim at a family justice center pursuant to the provisions of this Chapter shall not be liable for civil damages while acting in the official scope of his duties if the person, in good faith, makes a recommendation, gives an opinion, or releases or uses information for the purposes of protecting or providing services to the victim.

B. This limitation of civil liability does not apply if the person acted with gross negligence or in bad faith.

Acts 2015, No. 327, §1.



RS 46:1901 - DIVISION OF YOUTH SERVICES

CHAPTER 22. DIVISION OF YOUTH SERVICES

PART I. IN GENERAL

§1901. Definitions

A. For purposes of this Chapter, "department" shall mean the Department of Public Safety and Corrections.

B. When used in this Chapter, unless the context otherwise requires, the terms used herein shall have the meaning ascribed to them by R.S. 13:1569 or Code of Juvenile Procedure Article 13.

Added by Acts 1974, No. 558, §1, emerg. eff. July 12, 1974. Acts 1984, No. 567, §2, eff. Jan. 1, 1985; Acts 1985, No. 965, §2; Acts 1988, No. 607, §2, eff. July 14, 1988.



RS 46:1902 - Repealed by Acts 1984, No. 567, 9, eff. Jan. 1, 1985.

§1902. Repealed by Acts 1984, No. 567, §9, eff. Jan. 1, 1985.



RS 46:1903 - Purpose

§1903. Purpose

It is the purpose of this Chapter to improve, intensify, and coordinate efforts by state and local public agencies, in cooperation with voluntary agencies and organizations, citizens groups, and concerned individuals, to:

(1) Preserve the unity of the family to the fullest extent possible.

(2) Prevent children from becoming delinquent.

(3) Prevent children and the public from suffering the consequences of criminal behavior by substituting therefor programs for their supervision, care and rehabilitation, consistent with public interest and safety.

(4) Provide for coordination, planning, technical expertise, resources and adequate financial assistance for services and facilities for the rehabilitation of delinquent children to the end that they may become and remain law-abiding, productive citizens.

(5) Repealed by Acts 1984, No. 567, §9, eff. Jan. 1, 1985.

Added by Acts 1974, No. 558, §1, emerg. eff. July 12, 1974. Amended by Acts 1976, No. 401, §1. Acts 1984, No. 567, §9, eff. Jan. 1, 1985.



RS 46:1904 - Repealed by Acts 1978, No. 786, 7, eff. July 17, 1978

§1904. Repealed by Acts 1978, No. 786, §7, eff. July 17, 1978



RS 46:1905 - Powers and duties of department

§1905. Powers and duties of department

With respect to programs for the prevention of juvenile delinquency and/or the care and treatment of delinquent children and children in need of supervision, the department, in addition to such other duties and functions as are vested in it by this Chapter, or any other law shall:

(1) Collect and evaluate data relating to the delinquency of children and the effectiveness of programs designed to prevent or reduce delinquency.

(2) To the extent that diversion from the juvenile justice system can be accomplished, with due regard to the safety of the community and the well-being of the children involved, encourage and assist in the development and conduct of innovative programs and provide needed care and services to such children outside such system to prevent children from becoming a part of or returning to such system by:

(a) Developing informational materials and standards relating to such programs, and

(b) Cooperating with and assisting other public and private agencies and organizations in the development and coordination of such programs, especially those which are community based.

(3) Conduct research, including studies and demonstration projects, into all aspects of the problems relating to the causes, prevention and treatment of juvenile delinquency either directly or by entering into contracts or making grants.

(4) Establish comprehensive training programs for present and prospective employees and for present and prospective employees of public and private agencies and organizations engaged in activities relating to the prevention of delinquency and the provision of care and treatment of delinquent children and children in need of supervision. The department may carry out such programs directly or through grants or contracts covering all or part of the cost, of stipends and tuition, and allowances for travel and subsistence, and, with respect to division employees who have been granted leave to participate in approved training, the department may continue the salaries and other benefits of such employees.

(5) Assist the Louisiana Commission on Law Enforcement and Administration of Criminal Justice by participating in the development and revision of those phases of the state's comprehensive law enforcement plan which relate to the prevention of juvenile delinquency and/or the care and treatment to delinquent children and children in need of supervision.

(6) Develop or assist in the development of a regional system of approved detention and shelter care facilities and a system of licensed community based, residential, child caring institution.

(7) Develop, assist in and encourage innovative programs and improvements in the existing system for the prevention and treatment of juvenile delinquency.

(8) Repealed by Acts 1984, No. 567, §9, eff. Jan. 1, 1985.

Added by Acts 1974, No. 558, §1, emerg. eff. July 12, 1974. Amended by Acts 1976, No. 401, §1; Acts 1978, No. 786, §6, eff. July 17, 1978; Acts 1984, No. 567, §9, eff. Jan. 1, 1985.



RS 46:1906 - Delinquents and children in need of services; custody, supervision, services

§1906. Delinquents and children in need of services; custody, supervision, services

A. With respect to children who have been adjudicated delinquent or in need of services in a Families in Need of Services case, by a court of competent jurisdiction and in addition to the provisions of R.S. 46:1905, the department shall:

(1) Accept legal custody on the day of disposition of all children placed in its custody by the court pursuant to the applicable provisions of the Louisiana Children's Code and Part I of Chapter 6 of Title 13; and

(2) Provide services pursuant to this Chapter over such children as are placed on probation or determined to be in need of services in a Families in Need of Services case by the court pursuant to the applicable provisions of the Louisiana Children's Code, Part I of Chapter 6 of Title 13, and Chapter 11 of this Title.

B.(1) Subject to appropriation, the department shall pay to any nonstate-owned facility for feeding and maintaining each child who is adjudicated delinquent or in need of services in a Families in Need of Services case and committed to the department by a court to be held in a nonsecure environment, and who is held in such nonsecure facility due to the inability of the department to place the child, the same daily amount as is paid by the department for keeping and feeding individuals committed to the department and confined in local or parish jails.

(2) Subject to appropriation, the department shall pay to any nonstate-owned facility for feeding and maintaining each child who is adjudicated delinquent and committed to the department by a court to be held in a secure environment, and who is held in such a secure facility for any reason, an amount equal to ninety percent of the current weighted average of the amount paid state detention facilities, determined to be $96.43 for the year 2001, to be adjusted yearly on July first, pursuant to the Consumer Price Index.

(3) Subject to appropriation, each nonstate-owned facility shall file a monthly report with the department and shall be paid for the charges set forth in the provisions of this Subsection on a monthly basis by the department.

(4) No local governing authority shall be required to pay any nonstate-owned facility for feeding and maintaining any child who has been adjudicated delinquent or in need of services in a Families in Need of Services case and placed in the department's custody.

(5) Nothing herein shall be construed as preventing the department from entering into agreements with nonstate-owned facilities or preventing local governing authorities from selecting payment amounts or procedures different from the provisions contained in this Section.

C. With respect to children between the ages of twelve and nineteen who have been placed in the custody of the local juvenile detention facility, each child shall be immunized with the Hepatitis B vaccine during the intake process at any state or nonstate owned facility. The Vaccines for Children Program through the office of public health shall be responsible for providing and dispensing the Hepatitis B vaccine to each facility as provided for in R.S. 46:977. The office of public health shall utilize the Louisiana Immunization Network for Kids (LINKS) to track the Hepatitis B vaccination, as well as all other vaccinations given to juveniles while in the custody of local juvenile detention facilities. Detainees released before completion of the series of three immunizations shall be referred to health units or other providers for completion of the series of doses.

Added by Acts 1974, No. 558, §1, emerg. eff. July 12, 1974. Amended by Acts 1978, No. 786, §6, eff. July 17, 1978; Acts 1984, No. 567, §9, eff. Jan. 1, 1985; Acts 1987, No. 171, §1; Acts 2001, No. 1018, §1, eff. June 27, 2001; Acts 2004, No. 624, §1.



RS 46:1906.1 - Services for children in need of supervision

§1906.1. Services for children in need of supervision

The department shall have the authority and responsibility to develop programs for children in need of supervision. These programs shall reflect state of the art knowledge of methods to encourage these children to follow their treatment programs and may include foster care, family counseling, small residential facilities, group counseling, and other programs designed to help children deemed ungovernable.

Acts 1984, No. 567, §7, eff. Jan. 1, 1985. Acts 1985, No. 965, §2; Acts 1991, No. 467, §3.



RS 46:1906.2 - Interdepartmental cooperation

§1906.2. Interdepartmental cooperation

The Departments of Public Safety and Corrections, Social Services, Health and Hospitals, and Education and the Juvenile and Family Court Judges Association shall consult and cooperate to develop a plan for treatment and a continuum of care for children alleged to be or adjudicated delinquent or in need of care or supervision. The purposes of such consultation shall include the goal of early intervention by the components of the juvenile justice system to assist children in receiving proper treatment so that they will be less likely to re-enter the system.

Acts 1984, No. 567, §7, eff. Jan. 1, 1985; Acts 1985, No. 965, §1 and §2; Acts 1991, No. 467, §3.



RS 46:1907 - Runaway children; services, care, investigation by division

§1907. Runaway children; services, care, investigation by division

A. The department, upon order of court, shall provide such services and pay for such costs with respect to runaway children from other states as may be required pursuant to the provisions of the Interstate Compact on Juveniles as provided in R.S. 46:1451 through R.S. 46:1458, both inclusive, or as may be authorized under this Section.

B. With respect to any child who has run away from home, the department shall provide for the establishment, directly or through grants to or contracts with public or private agencies and organizations, of a coordinated, inclusive system under which:

(1) Emergency temporary maintenance is provided for such child, and

(2) The department, upon order of a court, conducts a prompt investigation reporting its findings of the home situation of such child to the court of proper jurisdiction.

Added by Acts 1974, No. 558, §1, emerg. eff. July 12, 1974. Amended by Acts 1978, No. 786, §6, eff. July 17, 1978.



RS 46:1907.1 - Repealed by Acts 1984, No. 567, 9, eff. Jan. 1, 1985.

§1907.1. Repealed by Acts 1984, No. 567, §9, eff. Jan. 1, 1985.



RS 46:1908 - Repealed by Acts 1978, No. 786, 7, eff. July 17, 1978

§1908. Repealed by Acts 1978, No. 786, §7, eff. July 17, 1978



RS 46:1909 - Program planning, development, and evaluation

§1909. Program planning, development, and evaluation

A. The department may collect and analyze data, initiate research, or review research otherwise conducted, and develop comprehensive plans and specific programs for preventing and reducing juvenile delinquency in the state. In this regard, the department may conduct studies and surveys involving delinquency prevention and treatment and make recommendations thereon to the secretary. In addition, the department shall evaluate the effectiveness of existing and proposed programs.

B. The department shall assist in developing community services and programs concerned with delinquency prevention, community-based treatment, and constructive communications with law enforcement agencies.

Added by Acts 1974, No. 558, §1, emerg. eff. July 12, 1974. Amended by Acts 1978, No. 786, §6, eff. July 17, 1978. Acts 1984, No. 567, §2, eff. Jan. 1, 1985. Acts 1985, No. 965, §2; Acts 1991, No. 467, §3.



RS 46:1910 - Coordination of services

§1910. Coordination of services

The department shall coordinate all services relating to the provisions of this Chapter and provide:

(1) Institutional services consisting of the management and operation of state institutions providing treatment for delinquents and children in need of supervision.

(2) Field services which shall include but not be limited to providing probation and parole services, and the development of residential treatment plans.

(3) Community services which shall include but not be limited to developing programs concerned with delinquency prevention, community-based treatment, and constructive communications with law enforcement agencies.

Added by Acts 1974, No. 558, §1, emerg. eff. July 12, 1974. Amended by Acts 1978, No. 786, §6, eff. July 17, 1978. Acts 1986, No. 332, §1.



RS 46:1911 - Repealed by Acts 1978, No. 786, 7, eff. July 17, 1978

§1911. Repealed by Acts 1978, No. 786, §7, eff. July 17, 1978



RS 46:1912 - Repealed by Acts 1984, No. 567, 9, eff. Jan. 1, 1985.

§1912. Repealed by Acts 1984, No. 567, §9, eff. Jan. 1, 1985.



RS 46:1913 - To 1915 Repealed by Acts 1978, No. 786, 7, eff. July 17, 1978

§1913. §§1913 to 1915 Repealed by Acts 1978, No. 786, §7, eff. July 17, 1978



RS 46:1916 - Repealed by Acts 1984, No. 567, 9, eff. Jan. 1, 1985.

§1916. Repealed by Acts 1984, No. 567, §9, eff. Jan. 1, 1985.



RS 46:1917 - Cooperation by other state departments and agencies

§1917. Cooperation by other state departments and agencies

To effectuate the purposes of this Chapter, to achieve the most effective use and coordination of state programs relating to or affecting the prevention and treatment of juvenile delinquency, and to assure the maximum use of existing facilities, services, and personnel, it shall be the duty of all departments and agencies of the state government and of all officers and employees of the state, when and to the extent requested by the department, to cooperate with it in all its activities consistent with their proper functions.

Added by Acts 1974, No. 558, §1, emerg. eff. July 12, 1974. Amended by Acts 1978, No. 786, §6, eff. July 17, 1978.



RS 46:1918 - Information from other agencies

§1918. Information from other agencies

The police and school authorities and other public officials and agencies shall, upon the request of the department, promptly make available to such department all pertinent information in their possession with respect to a child whose legal custody is placed in or who is under the supervision of the department pursuant to this Chapter or the provisions of R.S. 13:1561 through R.S. 13:1809, both inclusive.

Added by Acts 1974, No. 558, §1, emerg. eff. July 12, 1974. Amended by Acts 1978, No. 786, §6, eff. July 17, 1978.



RS 46:1919 - Reports by the department

§1919. Reports by the department

The department shall:

(1) Make a full and complete report annually to the governor and the legislature with respect to its activities under this Chapter which shall include recommendation as to the necessary fiscal, administrative, or legislative measures needed for the prevention of juvenile delinquency and for the care and treatment of delinquent children.

(2) Take such action as is necessary and desirable to bring the contents of the report to the attention of the people of the state.

(3) Make such additional reports and recommendations to the governor and the legislature as they may from time to time request or as the department may deem warranted.

Added by Acts 1974, No. 558, §1, emerg. eff. July 12, 1974. Amended by Acts 1978, No. 786, §6, eff. July 17, 1978.



RS 46:1920 - Repealed by Acts 1984, No. 567, 9, eff. Jan. 1, 1985.

§1920. Repealed by Acts 1984, No. 567, §9, eff. Jan. 1, 1985.



RS 46:1921 - Receipt of federal funds

§1921. Receipt of federal funds

The secretary of the Department of Public Safety and Corrections shall, where consistent with the requirements of federal laws and regulations, enter into arrangements with the federal government for the receipt of federal funds to carry out the purposes of this Chapter. For the achievement of that objective, the department may enter into contracts and agreements with and submit such plans and reports to the federal government as may be required.

Added by Acts 1974, No. 558, §1, emerg. eff. July 12, 1974. Amended by Acts 1978, No. 786, §6, eff. July 17, 1978; Acts 1984, No. 567, §2, eff. Jan. 1, 1985; Acts 1985, No. 965, §2; Acts 1988, No. 607, §2, eff. July 14, 1988.



RS 46:1922 - Making and maintaining written records

§1922. Making and maintaining written records

The department shall cause to be made and maintained full and complete written records of all studies and examinations and of the conclusions and recommendations based thereon, and of all major decisions and orders concerning the disposition and treatment of every child with respect to whom the department provides, or arranges to have provided, care, treatment, and supervision pursuant to this Chapter.

Added by Acts 1974, No. 558, §1, emerg. eff. July 12, 1974. Amended by Acts 1978, No. 786, §6, eff. July 17, 1978.



RS 46:1923 - Restrictions on use of records

§1923. Restrictions on use of records

A. With respect to any child for whom care and treatment services are either directly or indirectly provided by the department pursuant to this Chapter to a child alleged or found to be delinquent or in need of supervision, it shall be unlawful, except for purposes directly connected with the administration of this Chapter or upon the consent of such child or the attorney for such child, or upon the specific order of the court pursuant to the provisions of Code of Criminal Procedure Art. 875 and R.S. 13:1564 through R.S. 13:1724, both inclusive, for any individual agency, organization, or facility to knowingly solicit, disclose, receive, or make use of, or authorize, permit, participate in, or acquiesce in the use of any information in or derived from such child's legal, social, medical, or psychological records, or obtained, directly or indirectly, from the records, papers, files, or communication by or to the department or any individual, agency, organization, or facility utilized by the department for the provision of such care and treatment services for such child.

B. Nothing in this Section shall prohibit the interchange of records, reports, or any other information among the various offices of the department and among the various personnel thereof. Additionally, nothing in this Section shall prohibit any judge serving on a court with juvenile jurisdiction from access to all of the records of any child before that court.

Added by Acts 1974, No. 558, §1, emerg. eff. July 12, 1974. Amended by Acts 1978, No. 786, §6, eff. July 17, 1978; Acts 1984, No. 567, §2, eff. Jan. 1, 1985; Acts 1985, No. 965, §2; Acts 1988, No. 607, §2, eff. July 14, 1988.



RS 46:1924 - Repealed by Acts 1978, No. 786, 7, eff. July 17, 1978

§1924. §§1924, 1925 Repealed by Acts 1978, No. 786, §7, eff. July 17, 1978



RS 46:1926 - Delegation of authority

§1926. Delegation of authority

All decisions authorized or required to be made by the department pursuant to the provisions of this Chapter, unless otherwise specifically limited in this Chapter, may be delegated by the secretary to any qualified employee of the department or, in appropriate cases, to the official in charge of a licensed residential child-caring facility or of a detention or shelter care facility.

Added by Acts 1974, No. 558, §1, emerg. eff. July 12, 1974. Amended by Acts 1978, No. 756, §6, eff. July 17, 1978.



RS 46:1931 - Creation of multiparish juvenile detention homes

PART II. MULTIPARISH JUVENILE DETENTION

HOME DISTRICTS

§1931. Creation of multiparish juvenile detention homes

The governing authority of one or more parishes may create a multiparish juvenile detention home district whenever, by joint resolution, they shall deem it in the best interest of the parish or parishes involved.

Added by Acts 1974, No. 700, §1. Amended by Acts 1975, No. 426, §1.



RS 46:1932 - Multiparish juvenile detention homes; designation

§1932. Multiparish juvenile detention homes; designation

Each multiparish juvenile detention home shall be known by the name of the parish in which the home is domiciled, for example Ouachita Area Juvenile Detention Home; however, any such home created for the parishes of West Carroll, Richland, Franklin, East Carroll, Madison, Tensas, Concordia, and Catahoula, or any two or more of them, may adopt the name Northeast Louisiana Juvenile Detention Home.

Added by Acts 1974, No. 700, §1. Amended by Acts 1975, No. 426, §1.



RS 46:1933 - Organization and powers

§1933. Organization and powers

A. Each juvenile detention home district shall be a political corporation, with power to sue and be sued and shall be governed by a board of governors. A multiparish juvenile detention home shall be domiciled at the parish seat in one of the parishes which it serves, as designated by the board of governors. It shall be sued at its domicile and service of all legal documents shall be made on the president or secretary of the board of governors.

B. Any multiparish juvenile detention home district may acquire title by purchase or donation to real and personal property for public purposes; may own, operate or maintain facilities for the housing, care, supervision, maintenance and education of juveniles under the age of seventeen years, and for juveniles seventeen years of age and over who were under seventeen years of age when they committed an alleged offense.

Added by Acts 1974, No. 700, §1. Amended by Acts 1975, No. 426, §1.



RS 46:1934 - Board of governors; membership; officers

§1934. Board of governors; membership; officers

A. The board of governors shall be composed of:

(1) One citizen from each participating parish, appointed by the governing authority of that parish;

(2) One juvenile probation officer from the multiparish district, appointed by the secretary of the Louisiana Department of Health.

(3) The district judges of the participating parishes, who shall be ex officio, nonvoting members of the board.

B. The board of governors shall elect a president, a vice president, a secretary and a treasurer; however, the district judges shall not be eligible for said offices. The members of the board of governors who are appointed by the parish governing bodies shall be appointed to serve for a period of three years, except that with respect to the first board of governors, if composed of three or more members, approximately one-third of the members shall serve for one year, approximately one-third thereof shall serve for two years and approximately one-third thereof shall serve for three years, so that the terms of the board members shall be overlapping. The governing authorities of the participating parishes shall determine which of the members shall serve initially for one, two, and three years. The probation officer shall be appointed for a term of three years, provided that he remains a juvenile probation officer in the employ of the Louisiana Department of Health. The district judges shall hold office during their respective terms of office.

C. The members of the board of governors shall be paid the same mileage and per diem in going to and returning from any regular or special meeting as is now paid to the members of the governing authorities of the parishes within the multiparish juvenile detention district.

Added by Acts 1974, No. 700, §1. Amended by Acts 1975, No. 426, §1; Acts 1978, No. 786, §6, eff. July 17, 1978; Acts 1979, No. 769, §13.



RS 46:1935 - Powers and duties of board of governors

§1935. Powers and duties of board of governors

The board of governors:

(1) May inaugurate, conduct, and carry on the operation of the juvenile detention facility on property owned or leased by the district for that purpose.

(2) May acquire land by donation, purchase or lease for the multiparish juvenile detention home. All purchases of real estate shall be ratified by a majority of the governing authorities of the parishes within the multiparish juvenile detention home district if there is more than one parish in the district or by a majority vote of the parish governing authority if only one parish constitutes the juvenile detention home district. The purchase price shall be paid by the parishes on the basis of assessed valuation and in proportion to the total assessed valuation of the participating parishes. If the purchase price is on terms of credit, the land shall be the only security and the parishes shall not be liable for any part of the unpaid purchase price. The board of governors may remove any buildings or improvements on land acquired by it.

(3) With the approval of the governing authorities of the parishes composing the multiparish juvenile detention home district, may build facilities for housing, recreation, and education of juveniles whenever they deem it advisable; provided however, that no building shall be constructed on any land not fully paid for. For this purpose any of the parish governing authorities may dedicate the proceeds of not in excess of one-half of one mill on the dollar of assessment per year for a period of not more than ten years out of the parish's general alimony tax. The board may issue certificates of indebtedness evidencing the district's obligations resulting from any such dedication. Any such certificates of indebtedness so issued shall be payable annually, with interest payable semiannually, not to exceed the market rate of percent per annum, redeemable on maturity out of any excess revenues that may develop. The governing authority of each participating parish may levy an annual tax not to exceed one-half of one mill for a period not to exceed ten years to assist in financing the construction, operation and maintenance of a juvenile detention home; provided such tax shall be authorized by a vote of a majority, in number, of the taxpayers of such parish who vote at an election held for that purpose.

(4) May incur debt for the purpose of acquiring lands for the multiparish juvenile detention home and for making improvements on the land, for purchasing machinery, tools, equipment or other property for the establishment, maintenance, operation and administration of the juvenile detention home or for the purpose of obtaining funds to pay and extinguish any debt or debts incurred in the acquisition of the lands or the improvement thereof. For such purpose, the board may grant mortgages upon the immovable property of the district, where title thereto is in the public, mortgages upon its movables, or crop pledges and pawns upon any crops of the juvenile detention home; provided however, that when land is purchased on credit terms, the land shall be the only security.

The acts of security shall stipulate that in case of default in payment of any debt secured thereby or any part of a debt, the property securing the debt shall be subject to seizure and sale, with benefit of appraisement, in the same manner as private property subject to encumbrance may be seized and sold, notwithstanding that title of the property securing the debt is vested in the public. No security shall be granted unless approved by the governing authorities of the parishes composing the multiparish juvenile detention district by ordinance or resolution fixing the maximum of the debt to be secured. Neither the board of governors, the governing authorities of the parishes within the multiparish juvenile detention district, nor the multiparish juvenile detention home shall ever be obligated beyond the value of the property offered as security.

(5) Shall fix the salary to be paid the secretary and treasurer of the board of governors and shall fix the amount of bond with legal surety which the treasurer shall give, conditioned on a faithful accounting for all money and property entrusted to his care.

(6) May sell, dispose of or lease any land owned by the multiparish juvenile detention district which for any reason can no longer be used or which is unused or is unnecessary or unsuitable in the operations of the said multiparish juvenile detention home.

(7) The board of governors of said multiparish juvenile detention district may lease its lands upon such terms and conditions as may be most advantageous to the home, but no such lease shall be for a period in excess of five years.

(8) May employ and discharge a superintendent, assistant superintendent, and such other employees and agents as are necessary to operate the juvenile detention facility and may fix their salaries or wages, hours, terms of employment and duties.

(9) May employ teachers and other instructors for the purpose of giving instruction to juveniles while being detained.

(10) May adopt rules and regulations for the operation and maintenance of the home and generally do all things lawfully to provide temporary custodial care, supervision and education of the juveniles.

Added by Acts 1974, No. 700, §1. Amended by Acts 1975, No. 426, §1.



RS 46:1936 - Use of multiparish juvenile detention home

§1936. Use of multiparish juvenile detention home

A juvenile detention home established pursuant to this Part shall be used for the temporary detention of juveniles within the jurisdiction of the city and/or district courts of the parishes composing said multiparish juvenile detention district while awaiting trial or other disposition of their cases, runaways within the jurisdiction of said courts, and juveniles awaiting transfer to the Louisiana Department of Corrections. Juveniles not within the jurisdiction of said courts may be accepted by the governing authorities of the home in accordance with rules and regulations adopted therefor by the board, but only upon payment or agreement of a responsible public body to pay the fees established by the board for care and maintenance.

Added by Acts 1974, No. 700, §1. Amended by Acts 1975, No. 426, §1.



RS 46:1937 - Authority to accept allocated funds

§1937. Authority to accept allocated funds

For the purpose of establishing, improving, operating or maintaining the home, the board of governors shall have authority to accept available, federal and/or state funds allocated for that purpose.

Added by Acts 1974, No. 700, §1. Amended by Acts 1975, No. 426, §1.



RS 46:1938 - Parish appropriations for multiparish juvenile detention homes; budgets

§1938. Parish appropriations for multiparish juvenile detention homes; budgets

A. The governing authorities of the parishes within the multiparish juvenile detention district shall annually appropriate, in proportion to the assessed valuation of the property of the parishes, an amount which, when added to the revenues of the multiparish juvenile detention home, will be sufficient to properly operate the multiparish juvenile detention home and provide the necessary operational equipment, services and custodial care. The first budget shall equal the amount expended for the keeping, feeding, clothing, care, supervision, schooling, and maintenance of juveniles detained pursuant to orders of city and/or district courts within the area, and thereafter the annual budget shall be estimated on the basis of the budget of the preceding year.

B. The revenues derived from any operations of the multiparish juvenile district or from any other source not needed for the succeeding calendar year may be paid into the general fund of the governing authorities of the parishes composing the multiparish juvenile detention district in proportion to the assessment of the parishes as shown by the last filed assessment roll of each.

Added by Acts 1974, No. 700, §1. Amended by Acts 1975, No. 426, §1.



RS 46:1941.1 - Short title

PART III. CHILDREN AND YOUTH PLANNING BOARDS

§1941.1. Short title

The provisions of this Part shall be known as the "Children and Youth Planning Boards Act".

Added by Acts 1978, No. 300, §1; Acts 1990, No. 696, §1; Acts 2004, No. 555, §1.



RS 46:1941.2 - Purpose; role of Children's Cabinet

§1941.2. Purpose; role of Children's Cabinet

A. The purpose of the children and youth planning boards is to assist in the assessment, alignment, coordination, prioritization, and measurement of all available services and programs that address the needs of children and youth. This includes children and youth at risk for, or identified with, social, emotional, or developmental problems, including but not limited to educational failure, abuse, neglect, exposure to violence, juvenile or parental mental illness, juvenile or parental substance abuse, poverty, developmental disabilities and delinquency. The boards are intended to encourage collaborative efforts among local stakeholders for assessing the physical, social, behavioral, and educational needs of children and youth in their respective communities and for assisting in the development of comprehensive plans to address such needs. The infrastructure for planning is intended to be data-driven in order to select appropriate evidence-based programs which will maximize available resources.

B. The legislature authorizes the establishment of children and youth planning boards to assist in the development, implementation, and operation of services which encourage positive development, diversion of children and youth from the criminal justice and the foster care system, reduction in the commitments of youth to state institutions, and providing community response to the growing rate of juvenile delinquency. The coordination and implementation of services shall include but are not limited to prevention, early intervention, diversion, alternatives to home displacement, alternatives to incarceration, and treatment services. Through such boards, the state intends to foster and promote a continuum of community-based services and systems reflecting service integration at the state and community or local levels.

C. The role of the Children's Cabinet shall be to facilitate the creation of children and youth planning boards by offering guidance and technical assistance to local communities and governing authorities including but not limited to resource identification, needs assessments, monitoring and performance evaluation, strategic planning and other forms of assistance and support.

Added by Acts 1978, No. 300, §1; Acts 1990, No. 696, §1; Acts 2004, No. 555, §1.



RS 46:1941.3 - Definitions

§1941.3. Definitions

Words and terms used in this Part shall mean the following:

(1) Repealed by Acts 2004, No. 555, §2.

(2) "Youth" means a person seventeen years of age or younger.

Added by Acts 1978, No. 300, §1; Acts 1990, No. 696, §1; Acts 2004, No. 555, §2.



RS 46:1941.4 - Repealed by Acts 2004, No. 555, §2.

§1941.4. Repealed by Acts 2004, No. 555, §2.



RS 46:1941.5 - Participation

§1941.5. Participation

A. There shall be a children and youth planning board created and established in each judicial district by enactment of appropriate resolutions by the governing authority of each parish in that district. The board shall provide for the preparation of a comprehensive plan for the development, implementation, and operation of services for children and youth.

B. Nothing herein shall mandate a parish governing authority to fund the operational expenses of the board.

C. Nothing herein shall prevent a single parish or group of parishes from establishing an advisory board which would report to a youth services planning board.

Added by Acts 1978, No. 300, §1; Acts 1990, No. 696, §1; Acts 2004, No. 555, §1.



RS 46:1941.6 - Repealed by Acts 2004, No. 555, §2.

§1941.6. Repealed by Acts 2004, No. 555, §2.



RS 46:1941.7 - Repealed by Acts 2004, No. 555, §2.

§1941.7. Repealed by Acts 2004, No. 555, §2.



RS 46:1941.8 - Children and youth services advisory boards; members; duties

§1941.8. Children and youth services advisory boards; members; duties

A. Each planning board shall consist of a minimum of eleven, but not more than twenty-five members. Special care should be given in the appointments to ensure that the board is representative of the community in terms of gender, age, ethnicity, and geography, as well as knowledge and expertise. Those appointed shall include the following, if available and willing to serve, but need not be limited to:

(1) Members of the education community that are representative of and knowledgeable about early childhood, elementary, secondary, and special education.

(2) Members of the criminal justice community that are representative of and knowledgeable about law enforcement, prosecution, public defense, and the judiciary. Wherever possible, a member of the judiciary elected to the juvenile court bench should be included.

(3) Members of the health care community that are:

(a) Representative of and knowledgeable about physical health, mental health, and early childhood substance abuse prevention and treatment services.

(b) Repealed by Acts 2011, No. 207, §9.

(4) Members of the social services community that are representative of and knowledgeable about child in need of care services, foster parenting, and child and family support programs.

(5) Members of the faith-based communities.

(6) Members of the business and labor communities.

(7) Members of parenting and youth organizations.

B. The parish governing authority shall make the appointments for a period of two years. In the case of a judicial district which encompasses more than one parish, cooperating parish governing authorities may formulate a plan of representation and may add representatives to the board from each participating parish.

C.(1) The children and youth planning boards shall actively participate in the formulation of a comprehensive plan for the development, implementation, and operation of services for children and youth and make formal recommendations to the parish governing authority or joint parish governing authorities at least annually concerning the comprehensive plan and its implementation during the ensuing year.

(2) In its formulation of the comprehensive plan, the children and youth planning boards shall do all of the following, but shall not be limited to the following:

(a) Identify all resources available to meet the needs of children and youth by comprehensively examining resources and services that target children and youth. These services may include but are not limited to prevention, early intervention, education, and treatment.

(b) Assess the needs of children and youth in the local community, incorporating reliable data sources.

(c) Develop and select the appropriate evidence-based strategies or programs to meet those needs identified by soliciting community input and developing a strategic plan to best address the needs of children and youth in the respective community. This strategic plan should have measurable goals and objectives and should be evaluated annually to ensure its effectiveness.

(d) Collaborate with schools, law enforcement, judicial system, health care providers, and others to ensure goals and treatment needs are being met.

(e) Ensure effective delivery of prevention programs in the community through training, technical assistance, monitoring, and evaluation to ensure effective outcomes are achieved.

(f) Report annually by October first to the office of youth services and the Children's Cabinet the results of such assessments. Performance indicators and benchmarks from the reports will be used for planning at both the state and community levels.

D. All proceedings of the children and youth planning boards and any committee or subgroup thereof, shall be subject to the provisions of R.S. 42:12 and 42:25, and all votes taken of members shall be recorded and shall become matters of public record.

E. The boards shall promulgate and implement rules concerning attendance of members at board meetings. The members may also elect their own officers.

Added by Acts 1978, No. 300, §1; Acts 1990, No. 696, §1; Acts 2004, No. 555, §1; Acts 2008, No. 568, §2, eff. June 30, 2008; Acts 2011, No. 207, §9.



RS 46:1941.9 - Repealed by Acts 2004, No. 555, §2.

§1941.9. Repealed by Acts 2004, No. 555, §2.



RS 46:1941.10 - Repealed by Acts 2004, No. 555, §2.

§1941.10. Repealed by Acts 2004, No. 555, §2.



RS 46:1941.11 - Repealed by Acts 2004, No. 555, §2.

§1941.11. Repealed by Acts 2004, No. 555, §2.



RS 46:1941.12 - Repealed by Acts 2004, No. 555, §2.

§1941.12. Repealed by Acts 2004, No. 555, §2.



RS 46:1941.13 - Repealed by Acts 2004, No. 555, §2.

§1941.13. Repealed by Acts 2004, No. 555, §2.



RS 46:1951 - Statement of policy

CHAPTER 23. RIGHTS OF PERSONS WITH DISABILITIES

§1951. Statement of policy

A. It is the policy of this state to encourage and enable a person with a disability to participate fully in the social and economic life of the state, to achieve maximum personal independence, to otherwise fully enjoy and use all public facilities available in the state, and to engage in remunerative employment.

B. No person with a disability may be denied admittance to any public facility because of the person's disability. No person with a disability shall be denied the use of a white cane, service dog, wheelchair, crutches, or other device of assistance.

C. In addition, it is the policy of this state that a person with a disability shall be employed by the state, political subdivisions of the state, public schools, and all other employment supported in whole or in part by public funds on the same terms and conditions as an able-bodied person, unless it is shown that the particular disability prevents the performance of the work involved.

Acts 1982, No. 518, §1; Acts 1993, No. 482, §1; Acts 2014, No. 492, §1; Acts 2014, No. 811, §24, eff. June 23, 2014.

NOTE: Acts 1993, No. 763, §1 amended prior R.S. 46:1952(A), (B), and (C), 1953(D), and 1954 and enacted R.S. 46:1953(E). Acts 1993, No. 482, §1 amended and reenacted the entire Chapter. The Chapter appears as in Act No. 482. The Louisiana State Law Institute printed the provisions of Act No. 763 as a note at the head of this Chapter.



RS 46:1952 - Definitions

§1952. Definitions

As used in this Chapter,

(1) " Service dog" means a dog who has been trained or is being trained to do work or perform a task for a person with a disability. "Service dog" refers to a dog trained as any of the following:

(a) A hearing dog.

(b) A guide dog.

(c) A seizure alert dog.

(d) A mobility dog.

(e) An autism service dog.

(f) A dog providing assistance during a medical crisis.

(g) A service dog providing assistance to persons, including veterans with traumatic brain injury or post traumatic stress disorder.

(2) "Housing accommodations" means any immovable property, or portion thereof, which is used or occupied or is intended, arranged, or designed to be used or occupied as the home, residence, or sleeping place of one or more human beings, but shall not include any single family residence the occupants of which rent, lease, or furnish for compensation not more than one room therein.

(3) "Person with a disability" means a person who has a physical or mental impairment that substantially limits one or more of such person's major life activities and who has a record of such impairment or who is regarded as having such an impairment, including military veterans with traumatic brain injury or post traumatic stress disorder.

Acts 1982, No. 518, §1; Acts 1993, No. 482, §1; Acts 1993, No. 763, §2; Acts 2014, No. 492, §1; Acts 2014, No. 811, §24, eff. June 23, 2014.

NOTE: Acts 1993, No. 763, §1 amended prior R.S. 46:1952(A), (B), and (C), 1953(D), and 1954 and enacted R.S. 46:1953(E). Acts 1993, No. 482, §1 amended and reenacted the entire Chapter. The Chapter appears as in Act No. 482. The Louisiana State Law Institute printed the provisions of Act No. 763 as a note at the head of this Chapter.



RS 46:1953 - Use of public facilities; equal accommodations; service dogs

§1953. Use of public facilities; equal accommodations; service dogs

A. Every person with a disability shall have the same right as a person who is able-bodied to the full and free use of the streets, highways, sidewalks, walkways, public buildings, public facilities, and other public places.

B. Every person with a disability shall be entitled to full and equal accommodations, advantages, facilities, and privileges in the following, subject only to the conditions and limitations established by law and applicable alike to all persons:

(1) Common carriers, including taxis, airplanes, motor vehicles, railroad trains, motor buses, streetcars, boats, or any other public conveyances or modes of transportation operated on land or water, in the air, or any stations and terminals thereof.

(2) Educational institutions, including but not limited to kindergartens, primary and secondary schools, trade or business schools, high schools, academies, colleges, and universities.

(3) Hotels, lodging places, restaurants, theaters, places of public accommodation, amusement, or resort.

(4) Other places to which the general public is invited.

C. Every person with a disability may be accompanied by a service dog, especially trained to aid such person, in any of the places provided in Subsection B of this Section without being required to pay an extra charge for such dog. However, he shall be liable for any damage done to the premises, facilities, operators, or occupants by such dog.

D.(1) A public entity may ask a person with a disability to remove his service dog from a premises if either of the following is present:

(a) The service dog is out of control, and the person with a disability accompanying the service dog does not take effective action to control it.

(b) The service dog is not housebroken.

(2) If the service dog is properly excluded, the public entity shall give the person with a disability the opportunity to enter without the service dog.

E.(1) A public entity shall not ask about the nature or extent of a person's disability, but may make the following two inquiries to determine whether such a dog qualifies as a service dog:

(a) A public entity may ask if the service dog is required because of a disability.

(b) A public entity may ask what work or task the service dog has been trained to perform.

(2) A public entity shall not require documentation for proof the service dog has been certified, trained, or licensed as a service dog.

F. Nothing in this Section shall require any person who owns, leases, or operates any public conveyance or modes of transportation, educational institutions, hotels, restaurants, theaters, lodging places, places of public accommodation, amusement, or resort, and other places to which the general public is invited, to modify his property or facility in any way or provide a higher degree of care for a person with a disability than for a person who is not disabled.

Acts 1982, No. 518, §1; Acts 1993, No. 482, §1; Acts 1993, No. 763, §2; Acts 2014, No. 492, §1; Acts 2014, No. 811, §24, eff. June 23, 2014.

NOTE: Acts 1993, No. 763, §1 amended prior R.S. 46:1952(A), (B), and (C), 1953(D), and 1954 and enacted R.S. 46:1953(E). Acts 1993, No. 482, §1 amended and reenacted the entire Chapter. The Chapter appears as in Act No. 482. The Louisiana State Law Institute printed the provisions of Act No. 763 as a note at the head of this Chapter.



RS 46:1954 - Housing accommodations; full and equal access; degree of care; service dogs

§1954. Housing accommodations; full and equal access; degree of care; service dogs

A. Every person with a disability shall be entitled to full and equal access, as other members of the general public, to all housing accommodations offered for rent, lease, or compensation in this state, subject to the conditions and limitations established by law and applicable alike to all persons.

B. Nothing in this Section shall require any person renting, leasing, or providing for compensation immovable property to modify his property in any way or to provide a higher degree of care for a person with a disability than for a person who is not disabled.

C. Each person with a disability who has a service dog, especially trained to aid such person or who obtains such a dog, shall be entitled to full and equal access to all housing accommodations as defined in R.S. 46:1952(2), and he shall not be required to pay extra compensation for such dog but shall be liable for any damage done to the premises or any person on the premises by such dog.

Acts 1982, No. 518, §1; Acts 1993, No. 482, §1; Acts 1993, No. 763, §2; Acts 2014, No. 492, §1; Acts 2014, No. 811, §24, eff. June 23, 2014.

NOTE: Acts 1993, No. 763, §1 amended prior R.S. 46:1952(A), (B), and (C), 1953(D), and 1954 and enacted R.S. 46:1953(E). Acts 1993, No. 482, §1 amended and reenacted the entire Chapter. The Chapter appears as in Act No. 482. The Louisiana State Law Institute printed the provisions of Act No. 763 as a note at the head of this Chapter.



RS 46:1955 - Service dog trainers and puppy raisers; rights; liability

§1955. Service dog trainers and puppy raisers; rights; liability

During the training of a service dog, any trainer or puppy raiser of such dog shall have the same rights and privileges as a person with a disability to be accompanied by a service dog in any place or facility provided in this Chapter without being required to pay an extra charge for such dog. However, during the training of a service dog, he shall be liable for any damages done to any person, premises, or facility by the service dog.

Acts 1993, No. 482, §1; Acts 2014, No. 492, §1; Acts 2014, No. 811, §24, eff. June 23, 2014.

NOTE: Acts 1993, No. 763, §1 amended prior R.S. 46:1952(A), (B), and (C), 1953(D), and 1954 and enacted R.S. 46:1953(E). Acts 1993, No. 482, §1 amended and reenacted the entire Chapter. The Chapter appears as in Act No. 482. The Louisiana State Law Institute printed the provisions of Act No. 763 as a note at the head of this Chapter.



RS 46:1956 - Violation of rights; injury or interference with a service dog; penalties; civil action; damages; cost and attorney fees

§1956. Violation of rights; injury or interference with a service dog; penalties; civil action; damages; cost and attorney fees

A. Any person, firm, or corporation, or the agent, representative, or employee of any person, firm, or corporation who withholds, denies, deprives, or attempts to withhold, deny, or deprive; intimidates, threatens, coerces, or attempts to threaten, intimidate, or coerce; punishes or attempts to punish a person with a disability or a trainer or puppy raiser of a service dog, during the training of such dog, or for exercising his right to be admitted to or enjoy the places and facilities provided in this Chapter; or otherwise interferes with the rights of a person with a disability under this Chapter shall be guilty of a misdemeanor and fined not less than one hundred dollars nor more than five hundred dollars or imprisoned for not more than six months, or both.

B. Any person who purposely or negligently injures a service dog or any owner of a dog who allows that dog to injure a service dog because he fails to control or leash the dog shall also be guilty of a misdemeanor and fined not less than one hundred dollars nor more than five hundred dollars or imprisoned for not more than six months, or both. Such person shall also be liable for any injuries to the service dog and, if necessary, the replacement and compensation for the loss of the service dog.

C. For every offense, such person shall pay for actual damages for any economic loss to any person aggrieved thereby, to be recovered in any court of competent jurisdiction in the parish where such offense was committed or where the aggrieved person resides.

D. In an action brought under this Section, the court may award costs and reasonable attorney's fee to the prevailing party.

Acts 1993, No. 482, §1; Acts 2014, No. 492, §1; Acts 2014, No. 811, §24, eff. June 23, 2014.

NOTE: Acts 1993, No. 763, §1 amended prior R.S. 46:1952(A), (B), and (C), 1953(D), and 1954 and enacted R.S. 46:1953(E). Acts 1993, No. 482, §1 amended and reenacted the entire Chapter. The Chapter appears as in Act No. 482. The Louisiana State Law Institute printed the provisions of Act No. 763 as a note at the head of this Chapter.



RS 46:1957 - Precautions for operators of motor vehicles approaching pedestrians with physical disabilities

§1957. Precautions for operators of motor vehicles approaching pedestrians with disabilities

A. Operators of motor vehicles approaching a pedestrian with a disability who is carrying a cane predominantly white in color, with or without a red tip, or a pedestrian with a disability using a service dog shall take all necessary precautions to avoid injury to such pedestrian.

B. Any such operator who fails to take all necessary precautions to avoid injury to a pedestrian with a disability shall be liable in damages for any injury caused to the pedestrian and any injury caused to the pedestrian's service dog.

C. No operator of a motor vehicle shall drive into or upon any crosswalk while a pedestrian with a disability is on the crosswalk or crossing or attempting to cross the crosswalk if such pedestrian indicates his intention to cross or to continue to cross the crosswalk. Failure by the pedestrian to signal his intention to cross the crossway shall not deprive him of the right-of-way given to him by other applicable law or regulation.

Acts 1993, No. 482, §1; Acts 2014, No. 492, §1; Acts 2014, No. 811, §24, eff. June 23, 2014.

NOTE: Acts 1993, No. 763, §1 amended prior R.S. 46:1952(A), (B), and (C), 1953(D), and 1954 and enacted R.S. 46:1953(E). Acts 1993, No. 482, §1 amended and reenacted the entire Chapter. The Chapter appears as in Act No. 482. The Louisiana State Law Institute printed the provisions of Act No. 763 as a note at the head of this Chapter.



RS 46:1958 - Exemption from license fee; service dog

§1958. Exemption from license fee; service dog

Service dogs, as defined in R.S. 46:1952, shall be exempt from any state or local license fee.

Acts 1993, No. 482, §1; Acts 2014, No. 492, §1.

NOTE: Acts 1993, No. 763, §1 amended prior R.S. 46:1952(A), (B), and (C), 1953(D), and 1954 and enacted R.S. 46:1953(E). Acts 1993, No. 482, §1 amended and reenacted the entire Chapter. The Chapter appears as in Act No. 482. The Louisiana State Law Institute printed the provisions of Act No. 763 as a note at the head of this Chapter.



RS 46:1959 - Scope of Chapter

§1959. Scope of Chapter

Nothing in this Chapter shall be construed to amend, repeal, conflict with, or supersede any federal or state law, rule, or regulation or local ordinance mandating full and equal access in the use of public facilities or places, common carriers, public conveyances, or other modes of transportation, or housing accommodations for a person with a disability.

Acts 1993, No. 482, §1; Acts 2014, No. 492, §1; Acts 2014, No. 811, §24, eff. June 23, 2014.

NOTE: Acts 1993, No. 763, §1 amended prior R.S. 46:1952(A), (B), and (C), 1953(D), and 1954 and enacted R.S. 46:1953(E). Acts 1993, No. 482, §1 amended and reenacted the entire Chapter. The Chapter appears as in Act No. 482. The Louisiana State Law Institute printed the provisions of Act No. 763 as a note at the head of this Chapter.



RS 46:1971 - Repealed by Acts 2005, No. 483, §2, eff. July 12, 2005.

CHAPTER 24. ADULT DAY CARE CENTERS

§1971. Repealed by Acts 2005, No. 483, §2, eff. July 12, 2005.



RS 46:1972 - Repealed by Acts 2005, No. 483, §2, eff. July 12, 2005.

§1972. Repealed by Acts 2005, No. 483, §2, eff. July 12, 2005.



RS 46:1973 - Repealed by Acts 2005, No. 483, §2, eff. July 12, 2005.

§1973. Repealed by Acts 2005, No. 483, §2, eff. July 12, 2005.



RS 46:1974 - Repealed by Acts 2005, No. 483, §2, eff. July 12, 2005.

§1974. Repealed by Acts 2005, No. 483, §2, eff. July 12, 2005.



RS 46:1975 - Repealed by Acts 2005, No. 483, §2, eff. July 12, 2005.

§1975. Repealed by Acts 2005, No. 483, §2, eff. July 12, 2005.



RS 46:1976 - Repealed by Acts 2005, No. 483, §2, eff. July 12, 2005.

§1976. Repealed by Acts 2005, No. 483, §2, eff. July 12, 2005.



RS 46:1977 - Repealed by Acts 2005, No. 483, §2, eff. July 12, 2005.

§1977. Repealed by Acts 2005, No. 483, §2, eff. July 12, 2005.



RS 46:1978 - Repealed by Acts 2005, No. 483, §2, eff. July 12, 2005.

§1978. Repealed by Acts 2005, No. 483, §2, eff. July 12, 2005.



RS 46:1979 - Repealed by Acts 2005, No. 483, §2, eff. July 12, 2005.

§1979. Repealed by Acts 2005, No. 483, §2, eff. July 12, 2005.



RS 46:1980 - Repealed by Acts 2005, No. 483, §2, eff. July 12, 2005.

§1980. Repealed by Acts 2005, No. 483, §2, eff. July 12, 2005.



RS 46:1991 - DISPLACED HOMEMAKERS ACT

CHAPTER 25. DISPLACED HOMEMAKERS ACT

§1991. Short title

This Chapter may be cited as the "Displaced Homemakers Act."

Added by Acts 1977, No. 664, §1.



RS 46:1992 - Purpose

§1992. Purpose

A. There is an increasing number of persons in the state who, in their middle years and having fulfilled the role of homemaker, find themselves displaced because of injury to spouse, dissolution of marriage, death of spouse, or other loss of family income. As a consequence, displaced homemakers have a greatly reduced income, high rate of unemployment due to age, education or lack of paid work experience, and therefore suffer from inadequate opportunities to collect funds of assistance from social security, unemployment compensation, medicaid and other health insurance benefit, or pension plans of the spouse.

B. The office may establish a multipurpose service program to coordinate and utilize existing services to the maximum extent, and to provide necessary referral for training, counseling, and other services for displaced homemakers, so that they may enjoy the economic security vital to a productive family life.

Added by Acts 1977, No. 664, §1. Amended by Acts 1978, No. 786, §6, eff. July 17, 1978; Acts 1985, No. 772, §2, eff. July 19, 1985.



RS 46:1993 - Definitions

§1993. Definitions

For the purposes of this Chapter the following shall apply:

(1) The term "displaced homemaker" means an individual who (a) has worked in the home for a substantial number of years providing unpaid household services for family members; (b) is not gainfully employed; (c) has difficulty in securing employment; and (d) was dependent on the income of another family member but is no longer supported by such income, or was dependent on federal assistance but is no longer eligible for such assistance and is presently not receiving such assistance or support.

(2) The term "office" means the office of women's services in the office of the governor.

Added by Acts 1977, No. 664, §1. Amended by Acts 1978, No. 786, §6, eff. July 17, 1978; Acts 1985, No. 772, §2, eff. July 19, 1985.



RS 46:1994 - Multipurpose service programs

§1994. Multipurpose service programs

A. The office may establish multipurpose service programs for displaced homemakers, designed to enable the displaced homemaker to contribute to society and maintain the economic security of the family.

B. The programs should be developed by working with federal, state, and local agencies, and with private employers to coordinate efforts directed toward displaced homemakers. The office may, in carrying out the provisions of this Chapter, accept, use, and dispose of federal funds granted for the purpose of implementing the objectives of this Chapter. The service shall be limited to:

(1) Referral to counseling of displaced homemakers with respect to appropriate job opportunities.

(2) Identifying community jobs for which displaced homemakers may be suited.

(3) Developing plans to include more displaced homemakers in existing training and displacement programs.

(4) Referring displaced homemakers to agencies which may provide information and assistance with respect to health care, financial matters, education, nutrition, and legal programs.

C. Supervisory and technical positions, relating to multipurpose service programs established under this Chapter shall, to the maximum extent feasible, be filled by displaced homemakers.

D. A report on the progress of the displaced homemaker programs shall be submitted annually to the Joint Legislative Committee on Health and Human Resources.

Added by Acts 1977, No. 664, §1. Amended by Acts 1978, No. 786, §6, eff. July 17, 1978; Acts 1985, No. 772, §2, eff. July 19, 1985.



RS 46:1995 - Nondiscrimination

§1995. Nondiscrimination

No citizen of this state shall on the ground of sex, age, race, color, religion, or national origin be excluded from participating in, be denied the benefits of, or be subjected to discrimination under, any program or activity funded in whole or in part with funds made available under this Chapter.

Added by Acts 1977, No. 664, §1.



RS 46:1996 - Use of funds

§1996. Use of funds

Funds available to the office may be used to implement this Chapter to the extent that such funds are available; however, further implementation shall be effective only when federal funds are available and shall terminate upon cessation of those federal funds.

Added by Acts 1977, No. 664, §1. Amended by Acts 1978, No. 786, §6, eff. July 17, 1978; Acts 1985, No. 772, §2, eff. July 19, 1985.



RS 46:2101 - Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.

CHAPTER 26. VOCATIONAL REHABILITATION

§2101. Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.



RS 46:2102 - Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.

§2102. Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.



RS 46:2103 - Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.

§2103. Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.



RS 46:2104 - Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.

§2104. Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.



RS 46:2105 - Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.

§2105. Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.



RS 46:2106 - Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.

§2106. Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.



RS 46:2111 - Repealed

CHAPTER 27. BUREAU FOR HANDICAPPED PERSONS

§2111. Repealed by Acts 2014, No. 811, §34, eff. June 23, 2014.



RS 46:2112 - Repealed

§2112. Repealed by Acts 2014, No. 811, §34, eff. June 23, 2014.



RS 46:2113 - Repealed

§2113. Repealed by Acts 2014, No. 811, §34, eff. June 23, 2014.



RS 46:2114 - Repealed

§2114. Repealed by Acts 2014, No. 811, §34, eff. June 23, 2014.



RS 46:2115 - Repealed by Acts 1989, No. 662, 8, eff. July 7, 1989.

§2115. Repealed by Acts 1989, No. 662, §8, eff. July 7, 1989.



RS 46:2116 - Purpose

CHAPTER 27-A. PERSONAL CARE ASSISTANCE SERVICES

§2116. Purpose

A. The Legislature of Louisiana recognizes the right of people with significant disabilities to lead independent and productive lives.

B. The legislature further recognizes that persons with significant disabilities require personal assistance to meet tasks of daily living and, in many cases, to avoid costly institutionalization.

C. The legislature further recognizes that many times the expected return on state dollars invested in vocational rehabilitation training for individuals who cannot afford to go to work, resulting in immeasurable losses in terms of lost wages, dependency, social isolation, and unfulfilled human potential.

D. It is the intention of the legislature to create a program of state personal assistance services for persons with significant disabilities in order to support and enhance their employability and/or to avoid inappropriate and unnecessary institutionalization of persons with significant disabilities.

Acts 1987, No. 781, §1; Acts 1990, No. 653, §1, eff. July 19, 1990; Acts 2006, No. 617, §1.



RS 46:2116.1 - Definitions

§2116.1. Definitions

As used in this Chapter, the following terms shall have the meaning ascribed to them in this Section, unless the context clearly requires otherwise:

(1) "Department" means the Louisiana Department of Health.

(2) "State personal assistance services" means goods and services which are required by a person with significant disabilities age eighteen or older to increase a person's independence or substitute for a person's dependence on human assistance.

(3) "Secretary" means the secretary of the Louisiana Department of Health.

(4) "Person with significant disabilities" means a person with loss of sensory or motor functions interfering with activities of daily living to the extent that the person requires assistance with nonmedical personal care needs, domestic or cleaning needs, dressing and undressing, moving into and out of bed, ambulation, related services including but not limited to meal preparation, laundry, and grocery shopping, and other similar activities of daily living.

Acts 1987, No. 781, §1; Acts 1990, No. 653, §1, eff. July 19, 1990; Acts 2006, No. 617, §1; Acts 2010, No. 939, §8, eff. July 1, 2010; Acts 2014, No. 493, §1, eff. June 5, 2014.



RS 46:2116.2 - State Personal Assistance Services Program; creation; eligibility requirements; evaluation

§2116.2. State Personal Assistance Services Program; creation; eligibility requirements; evaluation

A. State Personal Assistance Services Program is created in the Department of Health and Hospitals and shall be administered by the office of aging and adult services in the department.

B. The department shall provide a subsidy for personal assistance services to any person who:

(1) Is a person with significant disabilities.

(2) Is age eighteen or older at inception of services, provided that all other eligibility requirements are met.

(3) Needs personal assistance services to prevent or remove the adult from inappropriate placement in an institutional setting or enhance the adult's employability.

(4) Meets the eligibility criteria established in the state personal assistance policy submitted by the department as provided in R.S. 46:2116.5.

(5) Evidences eligibility by means of evaluations of eligibility as provided in Paragraphs (B)(3) and (4) of this Section.

C. The person with significant disabilities shall be responsible for:

(1) Hiring, firing, and supervising the persons who provide personal assistance services.

(2) Participating in an evaluation to determine eligibility for personal assistance services from a qualified agency or organization.

(3) Participating in an annual re-evaluation.

(4) Choosing a qualified provider in the state.

D. The evaluation team shall:

(1) Determine the eligibility of the person with significant disabilities for personal assistance services.

(2) Reevaluate the person with significant disabilities annually to determine the person's continuing need for services.

E. In determining eligibility for a subsidy, the department shall follow the recommendations of the evaluation team or shall give notice to the person within twenty days of receipt of the recommendations of the evaluation team of its reasons for not following the team's recommendations.

F. Repealed by Acts 1995, No. 1198, §2.

Acts 1987, No. 781, §1; Acts 1990, No. 653, §1, eff. July 19, 1990; Acts 1995, No. 1198, §§1, 2; Acts 2003, No. 544, §1; Acts 2006, No. 617, §1; Acts 2008, No. 308, §1; Acts 2010, No. 939, §8, eff. July 1, 2010; Acts 2014, No. 493, §1, eff. June 5, 2014.



RS 46:2116.3 - Subsidy; eligibility; status

§2116.3. Subsidy; eligibility; status

A. The department, by rule, shall establish an eligibility standard and an evaluation process which takes into consideration the unique economic and social needs of persons with significant disabilities.

B. The subsidy shall not be considered income for any purpose to the extent permitted by federal law and regulation.

C. This program shall be considered as a source of last resort for personal assistance services after private and governmental sources have been expended.

Acts 1987, No. 781, §1; Acts 1990, No. 653, §1, eff. July 19, 1990; Acts 2006, No. 617, §1; Acts 2014, No. 493, §1, eff. June 5, 2014.



RS 46:2116.4 - Appeal procedure; judicial review

§2116.4. Appeal procedure; judicial review

Any person who is aggrieved by a decision of the department with regard to a request for provision of personal assistance services may appeal said decision within thirty days in accordance with the provisions of R.S. 46:107. Such appeal shall be conducted in accordance with the Administrative Procedure Act and shall be subject to judicial review.

Acts 1987, No. 781, §1.



RS 46:2116.5 - Rules; program retroactive

§2116.5. Rules; program retroactive

A. The secretary of the department or his designee shall develop and maintain a state personal assistance policy plan which shall include but not be limited to the following:

(1) Criteria for eligibility of a person with significant disabilities for the services.

(2) Criteria for determining the goods and services to be provided to a person with significant disabilities.

(3) Determination of how program funds will be disbursed.

(4) Criteria for determining prioritization of the State Personal Assistance Services Program waiting list.

B. The secretary shall promulgate rules to implement this Chapter.

C. The department shall implement this Chapter to the extent funds are appropriated by the legislature.

D. Repealed by Acts 2014, No. 493, §2, eff. June 5, 2014.

Acts 1987, No. 781, §1; Acts 1990, No. 653, §1, eff. July 19, 1990; Acts 1995, No. 1198, §2; Acts 2006, No. 617, §1; Acts 2014, No. 493, §§1, 2, eff. June 5, 2014.



RS 46:2121 - PROTECTION FROM FAMILY VIOLENCE ACT

CHAPTER 28. PROTECTION FROM FAMILY VIOLENCE ACT

PART I. FAMILY VIOLENCE SHELTERS

§2121. Statement of purpose

A. The legislature hereby finds and declares that there is a present and growing need to develop innovative strategies and services which will reduce and treat the trauma of family violence. Available studies documenting police statistics indicate that thousands of persons in this state are regularly beaten, tortured, and, in many cases, killed by spouses or persons with whom they are living in a primary relationship. These studies further indicate that victims of family violence come from all socioeconomic classes and ethnic groups, though it is the poor who suffer most from family violence, since it is less likely that they have immediate access to private counseling and shelter for themselves and their children. Children, though often not physically assaulted, suffer deep and lasting emotional effects, and it is most often the children of those parents who commit family violence that perpetuate the cycle by abusing their spouses.

B. The legislature further finds and declares that there is a high incidence of deaths and injuries sustained by law enforcement officers in the handling of domestic disturbances. A definite correlation between family violence and marital homicide has been established, yet police arrests for family violence are low, and victims are reluctant to press charges. Furthermore, instances of family violence are considered to be the single most unreported crime in the state.

C. It is the intention of the legislature to achieve a reduction in serious and fatal injuries to the victims of family violence and to clarify the problems, causes, and remediation of family violence by providing the necessary services including shelter, counseling, and referrals to social services, medical care and legal assistance in the form of a family violence center.

Added by Acts 1979, No. 746, §1.



RS 46:2121.1 - Definitions

§2121.1. Definitions

As used in this Part:

(1) "Family or household members" means spouses, former spouses, parents, children, stepparents, stepchildren, foster parents, and foster children. "Family or household members" also means grandparents or their grandchildren.

(2) "Family violence" means any assault, battery, or other physical abuse which occurs between family or household members, who reside together or who formerly resided together.

(3) "Victim of family violence" means the family or household member abused and his or her children who might be in danger if left in the domicile.

Added by Acts 1983, 1st Ex. Sess., No. 60, §1, eff. March 1, 1983; Acts 1985, No. 772, §2, eff. July 19, 1985; Acts 1986, No. 1056, §1, eff. Sept. 1, 1986; Acts 1995, No. 765, §1; Acts 1997, No. 1156, §7.



RS 46:2122 - Program creation

§2122. Program creation

A. From federal funds, state funds, or funds made available from private or local sources for this purpose, the office of children and family services within the Department of Children and Family Services is hereby authorized to establish a family violence program, hereafter called the "Family Violence Prevention and Intervention Program", for the development of community-based shelters for victims of family violence. The Department of Children and Family Services shall establish such program within the office of children and family services which shall be the recipient of any funds made available for the program.

B. The office of children and family services shall establish standards for the expenditure of state funds made available from federal, private, or local sources and shall assure the availability of personnel, resources, and equipment necessary for the purpose of the Chapter.

Added by Acts 1979, No. 746, §1; Acts 1985, No. 772, §2, eff. July 19, 1985; Acts 2009, No. 409, §5, eff. July 1, 2009.



RS 46:2123 - Program functions; duties

§2123. Program functions; duties

The office of community services shall develop and administer the program to do the following:

(1) Establish full-time, community-based, family-oriented shelters for the victims of family violence and their children.

(2) Increase, improve, and coordinate the delivery of comprehensive services to the victims of domestic or family violence.

(3) Provide the types of innovative approaches and methods in services designed to reduce the problems of domestic and family violence.

Added by Acts 1979, No. 746, §1; Acts 1985, No. 772, §2, eff. July 19, 1985; Acts 1997, No. 1156, §7; Acts 2009, No. 409, §5, eff. July 1, 2009.



RS 46:2124 - Community shelters; funding; services

§2124. Community shelters; funding; services

A. The office of community services shall seek to establish a limited number of community-based shelters and family-oriented shelters for victims of family or domestic violence. Such shelters may be developed on a contract basis with public or private agencies.

B. When applicable, the office of community services shall contract with public or private agencies for the development of such shelters, and they shall choose such agencies from a list which shall be submitted as it provides.

C. Services of such community-based shelters shall include, but not be limited to the following:

(1) Around-the-clock day shelter which provides safe refuge and temporary lodging for victims of family violence and their children who are victims or potential victims. This shelter shall include a day program or drop-in center which can assist the victims of family violence who have not yet made the decision to leave their homes, or who have found other shelter but who have a need for the services provided at the centers.

(2) Emergency psychological support and counseling to the victims of marital violence and their children.

(3) Information and referral regarding reeducation, job counseling, training programs, employee and placement assistance, housing, emergency medical care, emergency legal assistance, and other available social services.

D. Any contract entered into under the provisions of this Chapter shall be in accordance with public contracts laws of this state.

Added by Acts 1979, No. 746, §1; Acts 1985, No. 772, §2, eff. July 19, 1985; Acts 1997, No. 1156, §7; Acts 2009, No. 409, §5, eff. July 1, 2009.



RS 46:2124.1 - Privileged communications and records

§2124.1. Privileged communications and records

A. As used in this Section, the following terms shall have the following meanings:

(1) "Community shelter" means a community shelter or other program established in accordance with R.S. 46:2124.

(2) "Privileged communication" means a communication made to a representative or employee of a community shelter by a victim. It also means a communication not otherwise privileged made by a representative or employee of a community shelter to a victim in the course of rendering services authorized by R.S. 46:2124.

(3) "Victim" means a victim or potential victim of an act of family or domestic violence and his or her children.

B. Except as provided in Subsection D, no person shall be required to disclose, by way of testimony or otherwise, a privileged communication or to produce, under subpoena, any records, documentary evidence, opinions, or decisions relating to such privileged communication:

(1) In connection with any civil or criminal case or proceeding.

(2) By way of any discovery procedure.

C. The records relating to a privileged communication kept by a community shelter or other agency or department shall not be public records. Such records may be used for the compilation of statistical data if the identity of the victim or the contents of any privileged communication are not disclosed.

D. The prosecuting attorney or any person who is a party in a civil proceeding or who has been arrested or charged with a criminal offense may petition the court for an in-camera inspection of the records of a privileged communication concerning such person. The petition shall allege facts showing that such records would provide admissible evidence favorable to the person and, in criminal proceedings, are relevant to the issue of guilt or punishment and shall be verified. If the court determines that the person is entitled to all or any part of such records, it may order production and disclosure as it deems appropriate.

Acts 1988, No. 204, §1; Acts 1997, No. 1156, §7.



RS 46:2125 - Evaluation; reports

§2125. Evaluation; reports

A. Both the program created hereunder and the shelters it prescribes shall be evaluated by the House and Senate Committees on Health and Welfare at the end of the first fiscal year of the program and at the end of each subsequent fiscal year during which the program is continued. Such evaluation shall be designed to determine the effectiveness of the program in achieving its objectives.

B. A report of the evaluation shall be made to the legislature upon which recommendations for continued funding or termination of the program shall be based.

Added by Acts 1979, No. 746, §1.



RS 46:2126 - Programs for victims of family violence; creation

§2126. Programs for victims of family violence; creation

A. In addition to the fees collected for issuance of marriage licenses under the provisions of R.S. 13:841 or R.S. 40:40, each clerk of court or other person or agency authorized to collect marriage license fees shall collect a fee of twelve dollars and fifty cents upon the issuance of each marriage license. Each such person may deduct no more than five percent of the additional fees collected for administrative costs and shall remit the remaining amount of such additional fees to the state treasurer on a monthly basis, in accordance with rules and regulations of the state treasurer.

B. Subject to the exceptions contained in Article VII, Section 9(A) of the Louisiana Constitution of 1974, all such additional fees collected upon issuance of marriage licenses, except as specifically provided in Subsection A of this Section, shall be paid into the state treasury and shall be credited to the Bond Security and Redemption Fund. In addition, the treasurer shall keep an account of the amount of such fees paid into the state treasury from each parish. A copy of this account shall be transmitted to the office on a monthly basis.

C. REPEALED BY ACTS 1992, NO. 984, §18.

D. Revenue from the additional marriage license fees shall be a supplemental source of funding for the state family violence program and shall not be used to replace or to diminish the appropriation of funds out of the state general fund to the office for local family violence programs. Furthermore, nothing contained in this Part is intended to prohibit the appropriation of other funds out of the state general fund to the office for programs to prevent family violence or to prohibit local programs for victims of family violence from receiving funds or any other type of assistance from public or private sources.

Added by Acts 1983, 1st Ex. Sess., No. 60, §1, eff. March 1, 1983; Acts 1985, No. 772, §2, eff. July 19, 1985; Acts 1986, No. 1056, §1, eff. Sept. 1, 1986; Acts 1992, No. 984, §§13 and 18.



RS 46:2127 - Programs for victims of family violence; administration

§2127. Programs for victims of family violence; administration

A.(1) The office of women's services is authorized to allocate monies to local family violence programs. Allocation of such monies shall be such that the maximum allowable amount of monies available for distribution during any fiscal year to local family violence programs serving any parish or parishes from the additional license fees shall be the amount of fees collected in that parish or parishes during that fiscal year.

(2) Monies generated by fees collected in a parish during any fiscal year which have not been distributed to local family violence programs for services to that parish during that fiscal year shall remain to the credit of that parish and shall be available for distribution to local family violence programs serving that parish.

B. The office of women's services shall:

(1) Establish minimum health, safety, and program standards for eligibility of local family violence programs to receive monies, in addition to those established in R.S. 46:2128.

(2) Receive applications from eligible local programs for such monies.

(3) Approve or reject each application within sixty days of receipt of the application.

(4) Distribute monies to the local programs within forty-five days after approval.

(5) Evaluate each local program annually for compliance with the minimum standards.

(6) Evaluate local programs on a competitive basis in order to distribute additional allocations authorized by R.S. 46:2127(A)(2).

(7) Adopt rules and regulations necessary for the implementation of this Section. These rules and regulations shall be approved by the oversight subcommittee of the House Committee on Health and Welfare and Senate Committee on Health and Welfare, acting jointly or separately, prior to their implementation.

(8) Report annually to the House Committee on Health and Welfare and Senate Committee on Health and Welfare on the administration of the programs.

C. Prior to any allocation or distribution of monies, as provided in Subsection A above, the office may deduct no more than five percent of the amount appropriated from the fund for administrative costs.

Added by Acts 1983, 1st Ex. Sess., No. 60, §1, eff. March 1, 1983; Acts 1985, No. 772, §2, eff. July 19, 1985; Acts 1986, No. 1056, §1, eff. Sept. 1, 1986; Acts 1992, No. 984, §13.



RS 46:2128 - Eligibility requirements for local family violence programs

§2128. Eligibility requirements for local family violence programs

A. In order to receive monies, a program shall have the primary purpose of providing assistance to victims of family violence, be locally administered by a public or private nonprofit organization, and provide or demonstrate to the office that it can provide services that include but are not limited to the following:

(1) Counseling for victims or their spouses.

(2) Around-the-clock shelter which provides safe refuge and temporary lodging for victims of family violence and their minor, unmarried children, or referral to such a shelter.

(3) Support programs that assist victims of family violence in obtaining needed medical, legal, or other services and information.

(4) Educational programs relating to family violence in order to increase community awareness.

B. In addition, in order to receive monies, a local family violence program shall demonstrate that it has received or can expect to receive, funding equal to twenty percent of its anticipated cost of operation from the area served by the program. In-kind contributions, whether materials, commodities, transportation, office space, other types of facilities, personal services, or otherwise, may be evaluated and included as part of the required local funding.

Added by Acts 1983, 1st Ex. Sess., No. 60, §1, eff. March 1, 1983. Acts 1986, No. 1056, §1, eff. Sept. 1, 1986; Acts 1992, No. 984, §13.



RS 46:2131 - Purposes

PART II. DOMESTIC ABUSE ASSISTANCE

§2131. Purposes

The purpose of this Part is to recognize and address the complex legal and social problems created by domestic violence. The legislature finds that existing laws which regulate the dissolution of marriage do not adequately address problems of protecting and assisting the victims of domestic abuse. The legislature further finds that previous societal attitudes have been reflected in the policies and practices of law enforcement agencies and prosecutors which have resulted in different treatment of crimes occurring between family members, household members, or dating partners and those occurring between strangers. It is the intent of the legislature to provide a civil remedy for domestic violence which will afford the victim immediate and easily accessible protection. Furthermore, it is the intent of the legislature that the official response of law enforcement agencies to cases of domestic violence shall stress the enforcement of laws to protect the victim and shall communicate the attitude that violent behavior is not excused or tolerated.

Added by Acts 1982, No. 782, §2; Acts 2015, No. 85, §1.



RS 46:2132 - Definitions

§2132. Definitions

As used in this Part:

(1) "Adult" means any person eighteen years of age or older, or any person under the age of eighteen who has been emancipated by marriage or otherwise.

(2) "Court" shall mean any court of competent jurisdiction in the state of Louisiana.

(3) "Domestic abuse" includes but is not limited to physical or sexual abuse and any offense against the person, physical or non-physical, as defined in the Criminal Code of Louisiana, except negligent injury and defamation, committed by one family member, household member, or dating partner against another. "Domestic abuse" also includes abuse of adults as defined in R.S. 15:1503 when committed by an adult child or adult grandchild.

(4) "Family members" means spouses, former spouses, parents and children, stepparents, stepchildren, foster parents, and foster children. "Household members" means any person of the opposite sex presently or formerly living in the same residence with the defendant as a spouse, whether married or not, who is seeking protection under this Part. "Dating partner" means any person protected from violence under R.S. 46:2151 who is seeking protection under this Part. If a parent or grandparent is being abused by an adult child, adult foster child, or adult grandchild, the provisions of this Part shall apply to any proceeding brought in district court.

Added by Acts 1982, No. 782, §2. Acts 1986, No. 154, §1; Acts 1986, No. 459, §1, eff. July 2, 1986; Acts 1993, No. 402, §2; Acts 1997, No. 1156, §7; Acts 1999, No. 1200, §2; Acts 2001, No. 619, §1; Acts 2010, No. 861, §20; Acts 2015, No. 85, §1.



RS 46:2133 - Jurisdiction; venue; standing

§2133. Jurisdiction; venue; standing

A. Any court in the state of Louisiana which is empowered to hear family or juvenile matters shall have jurisdiction over proceedings appropriate to it under this Part.

B. Venue lies:

(1) In the parish where the marital domicile is located or where the household is located.

(2) In the parish where the defendant resides.

(3) In the parish where the abuse is alleged to have been committed.

(4) In the parish where the petitioner resides.

(5) In the parish where an action for annulment of marriage or for a divorce could be brought pursuant to Code of Civil Procedure Article 3941(A).

C. Notwithstanding the venue provisions of Subsection B of this Section, in a judicial district comprised of multiple parishes, if a court determines that it is in the interest of justice to afford the parties a more expeditious hearing than current docketing scheduling would permit, or to comply with the time provisions provided for by this Part, a judge or hearing officer may conduct a hearing in any parish within the judicial district.

D. An adult may seek relief under this Part by filing a petition with the court alleging abuse by the defendant. Any parent, adult household member, or district attorney may seek relief on behalf of any minor child or any person alleged to be incompetent by filing a petition with the court alleging abuse by the defendant. A petitioner's right to relief under this Part shall not be affected by leaving the residence or household to avoid further abuse.

Added by Acts 1982, No. 782, §2. Acts 1984, No. 80, §1; Acts 1986, No. 459, §1, eff. July 2, 1986; Acts 1991, No. 361, §1; Acts 1997, No. 1156, §7; Acts 2016, No. 119, §1.



RS 46:2134 - Petition

§2134. Petition

A. A petition filed under the provisions of this Part shall contain the following:

(1) The name of each petitioner and each person on whose behalf the petition is filed, and the name, address, and parish of residence of each individual alleged to have committed abuse, if known; if the petition is being filed on behalf of a child or person alleged to be incompetent, the relationship between that person and the petitioner.

(2) The facts and circumstances concerning the alleged abuse.

(3) The relationship between each petitioner and each individual alleged to have committed abuse.

(4) A request for one or more protective orders.

B. The address and parish of each petitioner and each person on whose behalf the petition is filed may remain confidential with the court.

C. If the petition requests a protective order for a spouse and alleges that the other spouse has committed abuse, the petition shall state whether a suit for divorce is pending.

D. If the petition requests the issuance of an ex parte temporary restraining order, the petition shall contain an affidavit signed by each petitioner that the facts and circumstances contained in the petition are true and correct to the best knowledge, information, and belief of petitioner. Any false statement under oath contained in the affidavit shall constitute perjury and shall be punishable by a fine of not more than one thousand dollars, or by imprisonment, with or without hard labor, for not more than five years, or both.

E. If a suit for divorce is pending, any application for a protective order shall be filed in that proceeding and shall be heard within the delays provided by this Part. Any decree issued in a divorce proceeding filed subsequent to a petition filed or an order issued pursuant to this Part may, in the discretion of the court hearing the divorce proceeding, supersede in whole or in part the orders issued pursuant to this Part. Such subsequent decree shall be forwarded by the rendering court to the court having jurisdiction of the petition for a protective order and shall be made a part of the record thereof. The findings and rulings made in connection with such protective orders shall not be res judicata in any subsequent proceeding.

F. A petitioner shall not be required to prepay or be cast with court costs or costs of service or subpoena for the filing of the petition or the issuance of a temporary restraining order or protective order pursuant to this Part, and the clerk of court shall immediately file and process the petition and temporary restraining order issued pursuant to this Part, regardless of the ability of the petitioner to pay court costs.

G. If the court orders the issuance of a temporary restraining order, the defendent may be cast for all costs.

Added by Acts 1982, No. 782, §2; Acts 1990, No. 361, §2, eff. Jan. 1, 1991; Acts 1997, No. 1156, §7; Acts 2001, No. 430, §2; Acts 2005, No. 191, §1.

{{NOTE: SEE ACTS 1990, NO. 361, §5.}}



RS 46:2135 - Temporary restraining order

§2135. Temporary restraining order

A. Upon good cause shown in an ex parte proceeding, the court may enter a temporary restraining order, without bond, as it deems necessary to protect from abuse the petitioner, any minor children, or any person alleged to be an incompetent. Any person who shows immediate and present danger of abuse shall constitute good cause for purposes of this Subsection. The court shall consider any and all past history of abuse, or threats thereof, in determining the existence of an immediate and present danger of abuse. There is no requirement that the abuse itself be recent, immediate, or present. The order may include but is not limited to the following:

(1) Directing the defendant to refrain from abusing, harassing, or interfering with the person or employment or going near the residence or place of employment of the petitioner, the minor children, or any person alleged to be incompetent, on whose behalf a petition was filed under this Part.

(2) Awarding to a party use and possession of specified jointly owned or leased property, such as an automobile.

(3) Granting possession to the petitioner of the residence or household to the exclusion of the defendant, by evicting the defendant or restoring possession to the petitioner where:

(a) The residence is jointly owned in equal proportion or leased by the defendant and the petitioner or the person on whose behalf the petition is brought;

(b) The residence is solely owned by the petitioner or the person on whose behalf the petition is brought; or

(c) The residence is solely leased by defendant and defendant has a duty to support the petitioner or the person on whose behalf the petition is brought.

(4) Prohibiting either party from the transferring, encumbering, or otherwise disposing of property mutually owned or leased by the parties, except when in the ordinary course of business, or for the necessary support of the party or the minor children.

(5) Awarding temporary custody of minor children or persons alleged to be incompetent.

(6) Awarding or restoring possession to the petitioner of all separate property and all personal property, including but not limited to telephones or other communication equipment, computers, medications, clothing, toiletries, social security cards, birth certificates or other forms of identification, tools of the trade, checkbooks, keys, automobiles, photographs, jewelry, or any other items or personal effects of the petitioner and restraining the defendant from transferring, encumbering, concealing, or disposing of the personal or separate property of the petitioner.

(7) Granting to the petitioner the exclusive care, possession, or control of any pets belonging to or under the care of the petitioner or minor children residing in the residence or household of either party, and directing the defendant to refrain from harassing, interfering with, abusing or injuring any pet, without legal justification, known to be owned, possessed, leased, kept, or held by either party or a minor child residing in the residence or household of either party.

B. If a temporary restraining order is granted without notice, the matter shall be set within twenty-one days for a rule to show cause why the protective order should not be issued, at which time the petitioner must prove the allegations of abuse by a preponderance of the evidence. The defendant shall be given notice of the temporary restraining order and the hearing on the rule to show cause by service of process as required by law within twenty-four hours of the issuance of the order.

C. During the existence of the temporary restraining order, a party shall have the right to return to the family residence once to recover his or her personal clothing and necessities, provided that the party is accompanied by a law enforcement officer to insure the protection and safety of the parties.

D. If no temporary restraining order has been granted, the court shall issue a rule to show cause why the protective order should not be issued, and set the rule for hearing on the earliest day that the business of the court will permit, but in any case within ten days from the date of service of the petition, at which time the petitioner must prove the allegations of abuse by a preponderance of the evidence. The defendant shall be given notice by service of process as required by law.

E. If the hearing pursuant to Subsection B or D of this Section is continued, the court shall make or extend such temporary restraining orders as it deems necessary. Any continuance of a hearing ordered pursuant to Subsection B or D of this Section shall not exceed fifteen days, unless good cause is shown for further continuance.

F. The court may, in its discretion, grant an emergency temporary restraining order outside regular court hours.

G. Immediately upon entering a temporary restraining order, the judge shall cause to have prepared a Uniform Abuse Prevention Order, as provided in R.S. 46:2136.2(C), shall sign such order, and shall immediately forward it to the clerk of court for filing on the day that the order is issued.

H. The clerk of the issuing court shall transmit the Uniform Abuse Prevention Order to the Judicial Administrator's Office, Louisiana Supreme Court, for entry into the Louisiana Protective Order Registry, as provided in R.S. 46:2136.2(A), by facsimile transmission or direct electronic input as expeditiously as possible, but no later than the end of the next business day after the order is filed with the clerk of court. The clerk of the issuing court shall also send a copy of the Uniform Abuse Prevention Order, as provided in R.S. 46:2136.2(C), or any modification thereof, to the chief law enforcement officer of the parish where the person or persons protected by the order reside by facsimile transmission or direct electronic input as expeditiously as possible, but no later than the end of the next business day after the order is filed with the clerk of court. A copy of the Uniform Abuse Prevention Order shall be retained on file in the office of the chief law enforcement officer until otherwise directed by the court.

I. The initial rule to show cause hearing required pursuant to Subsection B or D may be conducted by a hearing officer who is qualified and selected in the same manner provided in R.S. 46:236.5(C). The hearing officer shall be subject to the applicable limitations and shall follow the applicable procedures provided in R.S. 46:236.5(C). The hearing officer shall make recommendations to the court as to the action that should be taken in the matter.

Added by Acts 1982, No. 782, §2; Acts 1983, No. 406, §1; Acts 1983, No. 407, §1; Acts 1984, No. 77, §1; Acts 1997, No. 1156, §7; Acts 1999, No. 1200, §2; Acts 1999, No. 1336, §1; Acts 2003, No. 750, §6; Acts 2006, No. 777, §2; Acts 2008, No. 411, §1, eff. June 21, 2008; Acts 2009, No. 427, §1; Acts 2014, No. 317, §3; Acts 2015, No. 85, §1.



RS 46:2136 - Protective orders; content; modification; service

§2136. Protective orders; content; modification; service

A. The court may grant any protective order or approve any consent agreement to bring about a cessation of domestic abuse as defined in R.S. 46:2132(3), or the threat or danger thereof, to a party, any minor children, or any person alleged to be incompetent, which relief may include but is not limited to:

(1) Granting the relief enumerated in R.S. 46:2135.

(2) Where there is a duty to support a party, any minor children, or any person alleged to be incompetent living in the residence or household, ordering payment of temporary support or provision of suitable housing for them, or granting possession to the petitioner of the residence or household to the exclusion of the defendant, by evicting the defendant or restoring possession to the petitioner where the residence is solely owned by the defendant and the petitioner has been awarded the temporary custody of the minor children born of the parties.

(3) Awarding temporary custody of or establishing temporary visitation rights and conditions with regard to any minor children or person alleged to be incompetent.

(4)(a) Ordering a medical evaluation of the defendant or the abused person, or both, to be conducted by an independent court-appointed evaluator who qualifies as an expert in the field of domestic abuse. The evaluation shall be conducted by a person who has no family, financial, or prior medical relationship with the defendant or abused person, or their attorneys of record.

(b) If the medical evaluation is ordered for both the defendant and abused person, two separate evaluators shall be appointed.

(c) After an independent medical evaluation has been completed and a report issued, the court may order counseling or other medical treatment as deemed appropriate.

B. A protective order may be rendered pursuant to this Part if the court has jurisdiction over the parties and subject matter and either of the following occurs:

(1) The parties enter into a consent agreement.

(2) Reasonable notice and opportunity to be heard is given to the person against whom the order is sought sufficient to protect that person's right to due process.

C. Any protective order issued within this state or outside this state that is consistent with Subsection B of this Section shall be accorded full faith and credit by the courts of this state and enforced as if it were the order of the enforcing court.

D.(1) On the motion of any party, the court, after notice to the other parties and a hearing, may modify a prior order to exclude any item included in the prior order, or to include any item that could have been included in the prior order.

(2) On the motion of any party, after a hearing, the court may modify the effective period of a protective order pursuant to Paragraph (F)(2) of this Section.

E. A protective order made under this Part shall be served on the person to whom the order applies in open court at the close of the hearing, or in the same manner as a writ of injunction.

F.(1) Except as provided in Paragraph (2) of this Subsection, any final protective order or approved consent agreement shall be for a fixed period of time, not to exceed eighteen months, and may be extended by the court, after a contradictory hearing, in its discretion. Such protective order or extension thereof shall be subject to a devolutive appeal only.

(2)(a) For any protective order granted by the court which directs the defendant to refrain from abusing, harassing, or interfering with the person as provided in R.S. 46:2135(A)(1), the court may grant the order to be effective for an indefinite period of time as provided by the provisions of this Paragraph on its own motion or by motion of the petitioner. The indefinite period shall be limited to the portion of the protective order which directs the defendant to refrain from abusing, harassing, or interfering with the person as provided in R.S. 46:2135(A)(1).

(b) The hearing for this motion shall be conducted concurrently with the hearing for the rule to show cause why the protective order should not be issued.

(c) Any motion to modify the indefinite effective period of the protective order as provided in Subparagraph (a) of this Paragraph may be granted only after a good faith effort has been made to provide reasonable notice of the hearing to the victim, the victim's designated agent, or the victim's counsel, and either of the following occur:

(i) The victim, the victim's designated agent, or the victim's counsel is present at the hearing or provides written waiver of such appearance.

(ii) After a good faith effort has been made to provide reasonable notice of the hearing, the victim could not be located.

G. Immediately upon granting a protective order or approving any consent agreement, the judge shall cause to have prepared a Uniform Abuse Prevention Order, as provided in R.S. 46:2136.2(C), shall sign such order, and shall immediately forward it to the clerk of court for filing on the day that the order is issued.

H. The clerk of the issuing court shall transmit the Uniform Abuse Prevention Order to the Judicial Administrator's Office, Louisiana Supreme Court, for entry into the Louisiana Protective Order Registry, as provided in R.S. 46:2136.2(A), by facsimile transmission or direct electronic input as expeditiously as possible, but no later than the end of the next business day after the order is filed with the clerk of court. The clerk of the issuing court shall also send a copy of the Uniform Abuse Prevention Order, as provided in R.S. 46:2136.2(C), or any modification thereof, to the chief law enforcement officer of the parish where the person or persons protected by the order reside by facsimile transmission or direct electronic input as expeditiously as possible, but no later than the end of the next business day after the order is filed with the clerk of court. A copy of the Uniform Abuse Prevention Order shall be retained on file in the office of the chief law enforcement officer until otherwise directed by the court.

Added by Acts 1982, No. 782, §2; Acts 1994, 3rd Ex. Sess., No. 22, §2; Acts 1997, No. 1156, §7; Acts 1999, No. 1200, §2; Acts 2003, No. 750, §6; Acts 2008, No. 411, §1, eff. June 21, 2008; Acts 2012, No. 197, §2; Acts 2014, No. 317, §3; Acts 2015, No. 85, §1.



RS 46:2136.1 - Costs paid by abuser

§2136.1. Costs paid by abuser

A. All court costs, attorney fees, costs of enforcement and modifications proceedings, costs of appeals, evaluation fees, and expert witness fees incurred in maintaining or defending any proceeding concerning domestic abuse assistance in accordance with the provisions of this Part shall be paid by the perpetrator of the domestic violence, including all costs of medical and psychological care for the abused adult, or for any of the children, necessitated by the domestic violence.

B. However, if the court determines the petition was frivolous, the court may order the nonprevailing party to pay all court costs and reasonable attorney fees of the other party.

Acts 1997, No. 1156, §7; Acts 2006, No. 777, §2; Acts 2008, No. 411, §1, eff. June 21, 2008.



RS 46:2136.2 - Louisiana Protective Order Registry

§2136.2. Louisiana Protective Order Registry

A. In order to provide a statewide registry for abuse prevention orders to prevent domestic abuse, dating violence, and sexual assault and to aid law enforcement, prosecutors, and the courts in handling such matters, there shall be created a Louisiana Protective Order Registry administered by the judicial administrator's office, Louisiana Supreme Court. The judicial administrator's office shall collect the data transmitted to it from the courts of the state and enter it into the Louisiana Protective Order Registry as expeditiously as possible.

B. The Louisiana Protective Order Registry encompasses temporary restraining orders, protective orders, preliminary injunctions, permanent injunctions, and court-approved consent agreements resulting from actions brought pursuant to R.S. 46:2131 et seq., R.S. 46:2151, R.S. 46:2171 et seq., R.S. 46:2181 et seq., R.S. 9:361 et seq., R.S. 9:372, Children's Code Article 1564 et seq., Code of Civil Procedure Article 3607.1, or peace bonds pursuant to Code of Criminal Procedure Article 30(B), or as part of the disposition, sentence, or bail condition of a criminal matter pursuant to Code of Criminal Procedure Articles 327.1, 335.1, 335.2, or 871.1 as long as such order is issued for the purpose of preventing violent or threatening acts or harassment against, contact or communication with, or physical proximity to, another person to prevent domestic abuse, stalking, dating violence, or sexual assault.

C. The courts of this state shall use a uniform form for the issuance of any protective or restraining order, which form shall be developed, approved, and distributed by the Judicial Administrator's Office, shall be titled the "Uniform Abuse Prevention Order".

D. The clerk of the issuing court shall immediately send a copy of the order or any modification thereof to the Louisiana Protective Order Registry and to the chief law enforcement officer of the parish in which the person or persons protected by the order reside as expeditiously as possible but no later than by the end of the next business day after the order is filed with the clerk of court. Transmittal of the Uniform Abuse Prevention Order shall be made by facsimile transmission or direct electronic input as expeditiously as possible, but no later than the end of the next business day after the order is filed with the clerk of court.

E. Upon formation, the registry shall immediately implement a daily process of expungement of records and names of the parties in all cases where either a temporary restraining order expires without conversion to an injunction or, after an evidentiary hearing, it is determined that a protective order is not warranted.

F. The judicial administrator's office shall make the Louisiana Protective Order Registry available to state and local law enforcement agencies, district attorney offices, the Department of Children and Family Services, office of children and family services, child support enforcement section, the Louisiana Department of Health, bureau of protective services, the Governor's Office of Elderly Affairs, elderly protective services, the office of the attorney general, and the courts.

Acts 1997, No. 1156, §7; Acts 1999, No. 213, §1; Acts 2003, No. 750, §6; Acts 2004, No. 674, §1; Acts 2012, No. 255, §7; Acts 2014, No. 317, §3; Acts 2014, No. 318, §3; Acts 2014, No. 355, §2; Acts 2015, No. 242, §3.



RS 46:2136.3 - Prohibition on the possession of firearms by a person against whom a protective order is issued

§2136.3. Prohibition on the possession of firearms by a person against whom a protective order is issued

A. Any person against whom the court has issued a permanent injunction or a protective order pursuant to a court-approved consent agreement or pursuant to the provisions of R.S. 9:361 et seq., R.S. 9:372, R.S. 46:2136, 2151, or 2173, Children's Code Article 1570, Code of Civil Procedure Article 3607.1, or Code of Criminal Procedure Articles 30, 327.1, 335.1, 335.2, or 871.1 shall be prohibited from possessing a firearm for the duration of the injunction or protective order if both of the following occur:

(1) The permanent injunction or protective order includes a finding that the person subject to the permanent injunction or protective order represents a credible threat to the physical safety of a family member or household member.

(2) The permanent injunction or protective order informs the person subject to the permanent injunction or protective order that the person is prohibited from possessing a firearm pursuant to the provisions of 18 U.S.C. 922(g)(8) and R.S. 46:2136.3.

B. For the provisions of this Section, "firearm" means any pistol, revolver, rifle, shotgun, machine gun, submachine gun, black powder weapon, or assault rifle which is designed to fire or is capable of firing fixed cartridge ammunition or from which a shot or projectile is discharged by an explosive.

Acts 2014, No. 195, §2; Acts 2015, No. 440, §3.



RS 46:2137 - Penalties; notice of penalty in order

§2137. Penalties; notice of penalty in order

A. Upon violation of a temporary restraining order, a protective order, or a court-approved consent agreement, the court may hold the defendant in contempt of court and punish the defendant by imprisonment in the parish jail for not more than six months or a fine of not more than five hundred dollars, or both, and may order that all or a part of any fine be forwarded for the support of petitioner and dependents, in the discretion of the court. Such sentence shall be imposed only after trial by the judge of a rule against the defendant to show cause why he should not be adjudged guilty of contempt and punished accordingly. The rule to show cause may issue on the court's own motion, or on motion of a party to the action or proceeding, and shall state the facts alleged to constitute the contempt. A certified copy of the motion, and of the rule to show cause, shall be served upon the person charged with contempt in the same manner as a subpoena, at least forty-eight hours before the time assigned for the trial of the rule, which shall be scheduled within twenty days of the filing of the motion for contempt.

B. Each protective order issued under this Part, including a temporary ex parte order, shall have the following statement printed in bold-faced type or in capital letters:

"A PERSON WHO VIOLATES THIS ORDER MAY BE PUNISHED FOR CONTEMPT OF COURT BY A FINE OF NOT MORE THAN $500 OR BY CONFINEMENT IN JAIL FOR AS LONG AS SIX MONTHS, OR BOTH, AND MAY BE FURTHER PUNISHED UNDER THE CRIMINAL LAWS OF THE STATE OF LOUISIANA. THIS ORDER SHALL BE ENFORCED BY ALL LAW ENFORCEMENT OFFICERS AND COURTS OF THE STATE OF LOUISIANA."

C. Nothing contained herein shall be construed as a limitation on any applicable provisions of the Louisiana Criminal Code.

Added by Acts 1982, No. 782, §2; Acts 1997, No. 1156, §7; Acts 1999, No. 1200, §2.



RS 46:2138 - Assistance; clerk of court; domestic abuse advocate

§2138. Assistance; clerk of court; domestic abuse advocate

A. The clerk of court shall make forms available for making application for protective orders under this Part, provide clerical assistance to the petitioner when necessary, advise indigent applicants of the availability of filing in forma pauperis, provide the necessary forms, as supplied by the judicial administrator's office, Louisiana Supreme Court, and provide the services of a notary, where available, for completion of the affidavit required in R.S. 46:2134(D).

B. Domestic abuse advocates may provide clerical assistance to petitioners in making an application for a protective order in accordance with this Part.

C. For purposes of this Section, "domestic abuse advocate" means an employee or representative of a community based shelter providing services to victims of family violence or domestic abuse.

Acts 1983, No. 195, §1; Acts 1997, No. 1156, §7; Acts 2011, No. 234, §1.



RS 46:2139 - Other relief not affected

§2139. Other relief not affected

The granting of any relief authorized under this Part shall not preclude any other relief authorized by law.

Added by Acts 1982, No. 782, §2.



RS 46:2140 - Law enforcement officers; duties

§2140. Law enforcement officers; duties

A. If a law enforcement officer has reason to believe that a family or household member or dating partner has been abused and the abusing party is in violation of a temporary restraining order, a preliminary or permanent injunction, or a protective order issued pursuant to R.S. 9:361 et seq., R.S. 9:372, R.S. 46:2131 et seq., R.S. 46:2151, R.S. 46:2171 et seq., Children's Code Article 1564 et seq., Code of Civil Procedure Articles 3604 and 3607.1, or Code of Criminal Procedure Articles 30, 327.1, 335.1, 335.2, and 871.1, the officer shall immediately arrest the abusing party.

B. If a law enforcement officer has reason to believe that a family or household member or dating partner has been abused, and the abusing party is not in violation of a restraining order, a preliminary or permanent injunction, or a protective order, the officer shall immediately use all reasonable means to prevent further abuse, including:

(1) Arresting the abusive party with a warrant or without a warrant pursuant to Code of Criminal Procedure Article 213, if probable cause exists to believe that a felony has been committed by that person, whether or not the offense occurred in the officer's presence.

(2) Arresting the abusive party in case of any misdemeanor crime which endangers the physical safety of the abused person whether or not the offense occurred in the presence of the officer. If there is no cause to believe there is impending danger, arresting the abusive party is at the officer's discretion.

(3) Assisting the abused person in obtaining medical treatment necessitated by the battery; arranging for, or providing, or assisting in the procurement of transportation for the abused person to a place of shelter or safety.

(4) Notifying the abused person of his right to initiate criminal or civil proceedings; the availability of the protective order, R.S. 46:2136; and the availability of community assistance for domestic violence victims.

C.(1) When a law enforcement officer receives conflicting accounts of domestic abuse or dating violence, the officer shall evaluate each account separately to determine if one party was the predominant aggressor.

(2) In determining if one party is the predominant aggressor, the law enforcement officer may consider any other relevant factors, but shall consider the following factors based upon his or her observation:

(a) Evidence from complainants and other witnesses.

(b) The extent of personal injuries received by each person.

(c) Whether a person acted in self-defense.

(d) An imminent threat of future injury to any of the parties.

(e) Prior complaints of domestic abuse or dating violence, if that history can be reasonably ascertained by the officer.

(f) The future welfare of any minors who are present at the scene.

(g) The existence of a temporary restraining order, a preliminary or permanent injunction, or a protective order issued pursuant to R.S. 9:361 et seq., R.S. 9:372, R.S. 46:2131 et seq., R.S. 46:2151, R.S. 46:2171 et seq., Children's Code Article 1564 et seq., Code of Civil Procedure Articles 3604 and 3607.1, or Code of Criminal Procedure Articles 30, 327.1, 335.1, 335.2, and 871.1. The officer shall presume that the predominant aggressor is the person against whom the order was issued.

(3)(a) If the officer determines that one person was the predominant aggressor in a felony offense, the officer shall arrest that person. The arrest shall be subject to the laws governing arrest, including the need for probable cause as otherwise provided by law.

(b) If the officer determines that one person was the predominant aggressor in a misdemeanor offense, the officer shall arrest the predominant aggressor if there is reason to believe that there is impending danger or if the predominant aggressor is in violation of a temporary restraining order, a preliminary or permanent injunction, or a protective order issued pursuant to R.S. 9:361 et seq., R.S. 9:372, R.S. 46:2131 et seq., R.S. 46:2151, R.S. 46:2171 et seq., Children's Code Article 1564 et seq., Code of Civil Procedure Articles 3604 and 3607.1, or Code of Criminal Procedure Articles 30, 327.1, 335.1, 335.2, and 871.1. If there is no threat of impending danger or no violation of a temporary restraining order, a preliminary or permanent injunction, or a protective order, the officer may arrest the predominant aggressor at the officer's discretion, whether or not the offense occurred in the presence of the officer. An arrest pursuant to the provisions of this Subparagraph shall be subject to the laws governing arrest, including the need for probable cause as otherwise provided by law. The exceptions provided for in this Section shall apply.

(4) As used in this Subsection:

(a) "Dating violence" has the meaning as defined in R.S. 46:2151(C).

(b) "Domestic abuse" has the meaning as defined in R.S. 46:2132(3).

Acts 1985, No. 442, §1, eff. July 12, 1985; Acts 2003, No. 750, §6; Acts 2004, No. 882, §1; Acts 2014, No. 317, §3; Acts 2015, No. 85, §1.



RS 46:2141 - Reporting

§2141. Reporting

Whenever a law enforcement officer investigates an allegation of domestic abuse, whether or not an arrest is made, the officer shall make a written report of the alleged incident, including a statement of the complainant, and the disposition of the case.

Acts 1985, No. 442, §1, eff. July 12, 1985.



RS 46:2142 - Immunity

§2142. Immunity

Any law enforcement officer reporting in good faith, exercising due care in the making of an arrest or providing assistance pursuant to the provisions of R.S. 46:2140 and 2141 shall have immunity from any civil liability that otherwise might be incurred or imposed because of the report, arrest, or assistance provided.

Acts 1985, No. 442, §1, eff. July 12, 1985.



RS 46:2143 - Use of electronic monitoring of offenders; pilot program

§2143. Use of electronic monitoring of offenders; pilot program

A. When a court issues any peace bond, temporary restraining order, protective order, preliminary injunction, permanent injunction or court-approved consent agreements pursuant to R.S. 46:2131 et seq., R.S. 9:361 et seq., R.S. 9:372 et seq., Children's Code Article 1564 et seq., Code of Civil Procedure Article 3604, or as part of the disposition, sentence, or bail condition of a criminal matter pursuant to Code of Criminal Procedure Articles 327.1 or 871.1 for the purpose of preventing acts of domestic violence, the court may also order the domestic violence offender to participate in an electronic monitoring program. However, the use of electronic monitoring equipment shall be used only if the domestic abuse victim has consented to its use.

B. The court shall specify the terms of the electronic monitoring program, which shall include but is not limited to the following requirements:

(1) The device shall alert the domestic violence victim and the appropriate law enforcement agency when the domestic violence offender is within a certain distance of the protected person or protected premises, as ordered by the court. The court issuing the order shall be notified of the violation of the order by the local law enforcement agency within twenty-four hours.

(2) The device shall be worn at all times by the domestic violence offender.

(3) Equipment shall be installed or placed in the home of the offender to monitor the compliance of the offender.

(4) The offender shall be placed under the supervision of the Department of Public Safety and Corrections, or the court in misdemeanor cases, for the purposes of monitoring.

C. The cost of electronic monitoring shall be paid by the domestic violence offender.

D.(1)(a) Any court in the parishes of East Baton Rouge and Lafourche which has jurisdiction over the matters provided for in Subsection A of this Section shall be authorized to implement the provisions of this Section. No other court may do so, except as provided in Paragraph (2) of this Subsection.

(b)(i) Any court which exercises this authority shall maintain a record of the use of electronic monitoring devices, their effectiveness, any added costs that result, and any other information relevant to providing a basis for a determination of the value of the use of such devices and whether the authority to use such devices should be expanded to all courts with jurisdiction over the matters provided for in Subsection A of this Section.

(ii) All records required in Item (i) of this Subparagraph shall be submitted to the Judicial Council in a manner and at a time required by the council. The Judicial Council shall review all such records and study any recommendation submitted by the courts with the records and determine whether the authority to use such devices should be expanded to all courts with relevant jurisdiction for use in appropriate matters.

(2) At the conclusion of such study and upon a determination that the authority should be expanded, the pilot continued, or the authority revoked and the use discontinued, the Judicial Council shall advise all relevant courts. This determination shall provide the authority for the use or discontinuation of the use of such devices until the Judicial Council determines otherwise.

Acts 2003, No. 1024, §2.



RS 46:2145 - Creation; purpose and duties of the commission

PART III. DOMESTIC VIOLENCE PREVENTION COMMISSION

§2145. Creation; purpose and duties of the commission

A. The Domestic Violence Prevention Commission is hereby created within the Department of Children and Family Services.

B. The commission shall:

(1) Assist local and state leaders in developing and coordinating domestic violence programs.

(2) Conduct a continuing comprehensive review of all existing public and private domestic violence programs to identify gaps in prevention and intervention services and to increase coordination among public and private programs to strengthen prevention and intervention services.

(3) Make recommendations with respect to domestic violence prevention and intervention.

(4) Develop a state needs assessment and a comprehensive and integrated service delivery approach that meets the needs of all domestic violence victims.

(5) Establish a method to transition domestic violence service providers toward evidence-based national best practices focusing on outreach and prevention.

(6) Develop a plan that ensures state laws on domestic violence are properly implemented and provides training to law enforcement and the judiciary.

(7) Develop a framework to collect and integrate data and measure program outcomes.

C. The commission shall annually issue a report of its findings and recommendations to the governor, the speaker of the House of Representatives, and the president of the Senate. The commission shall issue its initial report on or before February 1, 2015, and no later than the first day of February each year thereafter. The report may include any recommendations for legislation that it deems necessary and appropriate. Legislation may be recommended by the commission only upon approval by a two-thirds vote of the commission members present.

Acts 2014, No. 663, §2.



RS 46:2146 - Composition of the commission

§2146. Composition of the commission

A. The commission shall be composed of twenty members as follows:

(1) Eighteen of the commission members shall be the following:

(a) The executive director of the Louisiana Sheriffs' Association or his designee.

(b) The executive director of the Louisiana Coalition Against Domestic Violence or his designee.

(c) The executive director of the Louisiana District Attorneys Association or his designee.

(d) The executive director of the New Orleans Family Justice Center or his designee.

(e) The chair of the Louisiana Legislative Women's Caucus or her designee.

(f) The chairman of the House Committee on the Administration of Criminal Justice or his designee.

(g) The chairman of the Senate Committee on Judiciary B or his designee.

(h) One district court judge with experience in criminal law matters, selected by the president of the Louisiana District Court Judges Association.

(i) One district court judge with experience in family law matters, selected by the president of the Louisiana District Court Judges Association.

(j) The president of the Louisiana Clerks of Court Association or his designee.

(k) One representative of the Department of Justice, office of the attorney general or his designee.

(l) The executive director of the Louisiana Commission on Law Enforcement and Administration of Criminal Justice or his designee.

(m) The secretary of the Department of Children and Family Services or his designee.

(n) The secretary of the Louisiana Department of Health or his designee.

(o) One representative of the Louisiana Association of Criminal Defense Lawyers or his designee.

(p) One representative of the Bureau of Alcohol, Tobacco, Firearms and Explosives or his designee.

(q) The chief justice of the Louisiana Supreme Court or his designee.

(r) The president of the Louisiana Association of Chiefs of Police or his designee.

(2) The following two members of the commission shall be appointed by the governor:

(a) One attorney licensed to practice law in this state who has at least five years experience in representing victims of domestic violence who seek protective orders.

(b) The executive director of a shelter-based or direct service program provider for victims of domestic violence.

B. Of the commission members provided for in Subsection A of this Section, one shall be appointed by the commission members to serve as chairman and one shall be appointed by the commission members to serve as secretary.

C. Members of the commission shall serve for a term concurrent with that of the governor.

D.(1) Each voting member shall be entitled to appoint a single individual to serve as proxy for the duration of his term if the member is unable to attend a meeting of the commission. The term of the designated proxy shall be the same as the voting member. A member appointing an individual to serve as his designated proxy shall make his appointment known to the chairman and to the secretary of the commission.

(2) The proxy appointed by the voting member shall not be subject to the same nominating and appointment procedures as is required for the voting member for whom he is serving.

(3) An individual shall not serve as proxy pursuant to the provisions of this Subsection for more than one voting member of the commission.

E. Legislative members of the commission shall receive the same per diem and reimbursement of travel expenses as is provided for legislative committees under the rules of the respective house. Nonlegislative commission members shall serve without compensation or per diem.

Acts 2014, No. 663, §2.



RS 46:2147 - Meetings

§2147. Meetings

A. The commission shall hold public meetings quarterly except as otherwise provided by vote of the commission or by order of the chairman.

B. A simple majority of the commission membership shall constitute a quorum for the transaction of business.

C. The commission may establish subcommittees within the commission and appoint members to those subcommittees, including persons outside of the commission membership, as it deems necessary and appropriate to accomplish its goals.

D. The Department of Children and Family Services shall provide to the commission such clerical, administrative, and technical assistance and support as may be necessary to enable the commission to accomplish its goals.

Acts 2014, No. 663, §2.



RS 46:2148 - State domestic violence coalition; appeal hearing prior to disciplinary action; notification requirements; mandatory representation

PART IV. STATE DOMESTIC VIOLENCE COALITION

§2148. State domestic violence coalition; appeal hearing prior to disciplinary action; notification requirements; mandatory representation

A. The state domestic violence coalition of Louisiana shall not take any action against a member of the coalition or domestic violence services provider that would adversely affect the member's or provider's ability to furnish shelter or supportive services to the victims of domestic abuse and their families in Louisiana unless all of the following conditions are satisfied:

(1) No less than thirty days prior to the disciplinary action being imposed, the state domestic violence coalition provided to the member or domestic violence services provider written notice containing a description of the proposed disciplinary action, the facts setting forth the basis for the proposed disciplinary action, and a statement that the member or provider has the right to request an appeal hearing before the state domestic violence coalition.

(2) If the member or domestic violence services provider requested an appeal hearing, the state domestic violence coalition gave the member or provider written notice of the scheduled appeal hearing and the opportunity to present arguments or evidence in support of the member's or provider's position.

B.(1) No later than forty-eight hours after any disciplinary action is taken by the coalition against any member of the coalition or domestic violence services provider, the state domestic violence coalition of Louisiana shall give written notice to the Department of Children and Family Services, the House and Senate committees on health and welfare, and the representative and senator for any district for which the member or provider renders services.

(2) The written notification required by this Section shall contain, at a minimum, a description of the disciplinary action and the facts setting forth the basis for the disciplinary action. However, the written notification and any other disclosure shall not contain any privileged communications or records and shall be communicated to the parties listed in Paragraph (1) of this Subsection in strict compliance with the provisions of R.S. 46:2124.1.

C. For the purposes of this Section, "shelter", "state domestic violence coalition", and "supportive services" have the same meaning assigned in 42 U.S.C. 10402.

Acts 2015, No. 328, §1.



RS 46:2151 - Dating violence

CHAPTER 28-A. PROTECTION FROM DATING VIOLENCE ACT

§2151. Dating violence

A. A victim of a dating partner, as defined in Subsection B, shall be eligible to receive all services, benefits, and other forms of assistance provided by Chapter 28 of this Title.

B. For purposes of this Section, "dating partner" means any person who is or has been in a social relationship of a romantic or intimate nature with the victim and where the existence of such a relationship shall be determined based on a consideration of the following factors:

(1) The length of the relationship.

(2) The type of relationship.

(3) The frequency of interaction between the persons involved in the relationship.

C. For purposes of this Section, "dating violence" includes but is not limited to physical or sexual abuse and any offense against the person as defined in the Criminal Code of Louisiana, except negligent injury and defamation, committed by one dating partner against the other.

Acts 2001, No. 1180, §1; Acts 2003, No. 750, §6.



RS 46:2161 - Human trafficking victims services plan

CHAPTER 28-B. HUMAN TRAFFICKING VICTIMS

§2161. Human trafficking victims services plan

A. With respect to children found to be victims of human trafficking, the Department of Children and Family Services, in conjunction with the Louisiana Department of Health, shall develop a plan for the delivery of services to victims of human trafficking. Such plan shall include provisions for:

(1) Identifying victims of human trafficking in Louisiana.

(2) Assisting victims of human trafficking with applying for federal and state benefits and services to which they may be entitled.

(3) Coordinating the delivery of health, mental health, housing, education, job training, child care, victims' compensation, legal, and other services to victims of human trafficking.

(4) Preparing and disseminating educational and training programs and materials to increase awareness of human trafficking and services available to victims of human trafficking among local departments of social services, public and private agencies and service providers, and the public.

(5) Referring child victims to the appropriate community-based services for victims of human trafficking.

(6) Assisting victims of human trafficking with family reunification or return to their place of origin, if the victims so desire.

B. In developing the plan, the departments shall work together with such other state and federal agencies, public and private entities, and other stakeholders as they deem appropriate.

C. Each private entity that provides services to victims pursuant to the provisions of this Section shall submit to the Department of Children and Family Services an annual report on their operations including information on the services offered, geographic areas served, the number of persons served, and individual status updates on each person served. This information shall not include the name, address, or other identifying information of the person served. The Department of Children and Family Services shall compile the data from all the reports submitted pursuant to the provisions of this Subsection and shall provide this information to the legislature on or before the first day of February each year.

Acts 2013, No. 429, §2, eff. June 24, 2013; Acts 2014, No. 564, §4.



RS 46:2161.1 - Human trafficking victims services plan; adults

§2161.1. Human trafficking victims services plan; adults

A. With respect to persons referred to the Department of Children and Family Services who are eighteen years of age or older and who are found to be victims of human trafficking in which the services include commercial sexual activity or any sexual conduct constituting a crime under the laws of this state, the department shall refer the person to the appropriate department, agency, or entity to provide the person with the following:

(1) Assist the victim in applying for federal and state benefits and services to which the victim may be entitled.

(2) Coordinate the delivery of health, mental health, housing, education, job training, child care, victims' compensation, legal, and other services available to victims of human or sex trafficking.

(3) Refer the victim to the appropriate community-based services to the extent that such services are available.

(4) Assist the victim with family reunification or returning to the victim's place of origin, if the victim so desires.

B. In coordinating these services for the victim, the department shall work together with such other state and federal agencies, public and private entities, and other stakeholders as they deem appropriate.

C. Each private entity that provides services to victims pursuant to the provisions of this Section shall submit to the Department of Children and Family Services an annual report on their operations including information on the services offered, geographic areas served, the number of persons served, and individual status updates on each person served. This information shall not include the name, address, or other identifying information of the person served. The Department of Children and Family Services shall compile the data from all the reports submitted pursuant to the provisions of this Subsection and shall provide this information to the legislature on or before the first day of February each year.

Acts 2014, No. 564, §4.



RS 46:2162 - Assistance to victims of human trafficking

§2162. Assistance to victims of human trafficking

A. Classification of victims of human trafficking. As soon as practicable after the initial encounter with a person who reasonably appears to a law enforcement agency, a district attorney's office, or the office of the attorney general to be a victim of human trafficking, such agency or office shall:

(1) Notify the Crime Victims Services Bureau of the Department of Public Safety and Corrections that such person may be eligible for services under this Chapter.

(2) Make a preliminary assessment of whether such victim or possible victim of human trafficking appears to meet the criteria for certification as a victim of a severe form of trafficking as defined in the federal Trafficking Victims Protection Act (22 U.S.C. 7101 et seq.) or appears to be otherwise eligible for any federal, state, or local benefits and services.

(a) If it is determined that the victim or possible victim appears to meet such criteria, then the agency or office shall report the finding to the victim and shall refer the child victim to appropriate services available, including legal services providers.

(b) If the victim or possible victim is under the age of eighteen or is an adult in need of protective services pursuant to the provisions of the Adult Protective Services Act, the agency or office shall also notify the appropriate protective service agency.

B. Law enforcement assistance with respect to immigration.

(1) After the agency or office makes a preliminary assessment pursuant to Paragraph (A)(2) of this Section that a victim or possible victim of human trafficking appears to meet the criteria for certification as a victim of a severe form of trafficking as defined in the federal Trafficking Victims Protection Act, and upon the request of such victim, the agency or office shall provide the victim or possible victim of human trafficking with a completed and executed United States Citizenship and Immigration Services (USCIS) Form I-914, Supplement B, Declaration of Law Enforcement Officer for Victim of Human Trafficking in Persons, or a USCIS Form I-918, Supplement B, U Nonimmigrant Status Certification, or both. These forms shall be completed by the certifying officer in accordance with the forms' instructions and applicable rules and regulations.

(2) The victim or possible victim of human trafficking may choose which form to have the certifying officer complete.

Acts 2013, No. 429, §2, eff. June 24, 2013.



RS 46:2163 - Civil cause of action for victims of human trafficking

§2163. Civil cause of action for victims of human trafficking

An individual who is a victim of human trafficking shall have a civil cause of action in district court for injunctive relief and to recover actual damages, compensatory damages, punitive damages, and for any other appropriate relief. A prevailing plaintiff shall also be awarded court costs and attorney fees. Treble damages shall be awarded on proof of actual damages where the defendant's actions were willful and malicious.

Acts 2013, No. 429, §2, eff. June 24, 2013.



RS 46:2171 - Statement of purpose

CHAPTER 28-C. PROTECTION FROM STALKING ACT

§2171. Statement of purpose

The legislature hereby finds and declares that there is a present and growing need to develop innovative strategies and services which will reduce and treat the trauma of stranger and acquaintance stalking. The nature of stalking allegations are sometimes not easily substantiated to meet the prosecution's burden of proving the case beyond a reasonable doubt, and victims of stalking are left without protection. Orders of protection are a proven deterrent that can protect victims of stalking from further victimization; however, many victims are forced to pursue civil orders of protection through ordinary process, often unrepresented, rather than through a shortened, summary proceeding. Additionally, victims of stalking are not always aware of the vast resources available to assist them in recovering from the trauma associated with being a victim of stalking. It is the intent of the legislature to provide a civil remedy for victims of stalking that will afford the victim immediate and easily accessible protection.

Acts 2014, No. 355, §2.



RS 46:2171.1 - Jurisdiction

§2171.1. Jurisdiction

Any district court in the state of Louisiana which is empowered to hear civil matters shall have jurisdiction over proceedings appropriate to it under this Chapter.

Acts 2014, No. 355, §2.



RS 46:2172 - Definitions

§2172. Definitions

As used in this Chapter, "stalking" means any act that would constitute the crime of stalking under R.S. 14:40.2 or cyberstalking under R.S. 14:40.3.

Acts 2014, No. 355, §2.



RS 46:2173 - Protection from stalking

§2173. Protection from stalking

A victim of stalking by a perpetrator who is a stranger to or acquaintance of the victim shall be eligible to receive all services, benefits, and other forms of assistance provided by Chapter 28 of this Title, provided the services, benefits, and other forms of assistance are applicable based on the status of the relationship between the victim and perpetrator.

Acts 2014, No. 355, §2.



RS 46:2174 - Assistance to victims of stalking

§2174. Assistance to victims of stalking

A person who is engaged in any office, center, or institution referred to as a rape crisis center or battered women's shelter, who has undergone at least forty hours of training and who is engaged in rendering advice, counseling, or assistance to victims may provide the assistance provided for in R.S. 46:2138 to a victim of stalking.

Acts 2014, No. 355, §2.



RS 46:2181 - Legislative purpose

CHAPTER 28-D. PROTECTION FOR VICTIMS OF SEXUAL ASSAULT ACT

§2181. Legislative purpose

A. The legislature hereby finds and declares that sexual assault is a major public health problem and a violation of human rights that affects many women and men at some time in their lives. These effects range from threats of violence or actual violence to the daily limitations that the fear of violence places on victims' lives. The ripple effect of sexual assault threatens the peace, order, health, safety, and general welfare of the state and its residents.

B. According to the Centers for Disease Control and Prevention, approximately one in five women and one in seventy-one men have experienced rape in their lifetime. Rape is recognized as the most under-reported crime, and victims of rape and other forms of sexual assault who do not report the crime still desire safety and protection from future interactions with the offender. Additionally, in some cases the rape or other sexual assault is reported but not prosecuted, as the nature of such allegations are sometimes not easily substantiated to meet the prosecution's burden of proving guilt beyond a reasonable doubt. In such cases, the victims of sexual assault are left without protection.

C. Orders of protection are a proven deterrent that can protect victims of sexual assault from further victimization. However, many victims are forced to pursue civil orders of protection through ordinary process, often unrepresented, rather than through a shortened summary proceeding. Additionally, victims of sexual assault are not always aware of the vast resources available to assist them in recovering from the trauma associated with being a victim of sexual assault.

D. It is the intent of the legislature to provide a civil remedy for all victims of sexual assault that will afford the victim immediate and easily accessible protection.

Acts 2015, No. 242, §3.



RS 46:2182 - Short title

§2182. Short title

This Chapter shall be known and may be cited as the "Protection for Victims of Sexual Assault Act".

Acts 2015, No. 242, §3.



RS 46:2183 - Protection from sexual assault; temporary restraining order

§2183. Protection from sexual assault; temporary restraining order

A. A victim of sexual assault as defined by R.S. 46:2184, perpetrated by a person who is either unknown to the victim or who is an acquaintance of the victim, shall be eligible to receive all services, benefits, and other forms of assistance provided by Chapter 28 of this Title.

B. For persons who are eligible, under the provisions of this Chapter, to seek a temporary restraining order pursuant to the provisions of R.S. 46:2135, a showing that the person is or has been a victim of sexual assault shall constitute good cause for purposes of obtaining a temporary restraining order in an ex parte proceeding.

Acts 2015, No. 242, §3.



RS 46:2184 - Definitions

§2184. Definitions

For purposes of this Chapter, "sexual assault" means any nonconsensual sexual contact including but not limited to any act provided in R.S. 15:541(24) or obscenity (R.S. 14:106).

Acts 2015, No. 242, §3.



RS 46:2185 - Jurisdiction; venue

§2185. Jurisdiction; venue

A. Any district court in the state of Louisiana that is empowered to hear civil matters shall have jurisdiction over proceedings appropriate to it under this Chapter.

B. Venue under this Chapter lies:

(1) In the parish where the victim resides.

(2) In the parish where the defendant resides.

(3) In the parish where the sexual assault is alleged to have been committed.

Acts 2015, No. 242, §3.



RS 46:2186 - Assistance; clerk of court; sexual assault advocate

§2186. Assistance; clerk of court; sexual assault advocate

A. The clerk of court shall make forms available for making application for protective orders under this Chapter, provide clerical assistance to the petitioner when necessary, notify indigent applicants of the availability of filing in forma pauperis, provide the necessary forms, as supplied by the judicial administrator's office, Louisiana Supreme Court, and provide the services of a notary, where available, for completion of the affidavit required in R.S. 46:2134(D).

B. Sexual assault advocates may provide clerical assistance to petitioners in making an application for a protective order in accordance with this Chapter.

C. For purposes of this Section, "sexual assault advocate" means a person who is engaged by any office, center, or institution referred to as a sexual assault or rape crisis center or similar program, and who has undergone at least forty hours of training and who is engaged in rendering advice, counseling, advocacy, or assistance to victims.

Acts 2015, No. 242, §3.



RS 46:2187 - Privileged communications and records

§2187. Privileged communications and records

A. For purposes of this Section:

(1) "Privileged communication" means a communication made to a representative or employee of a sexual assault center by a victim. It also means a communication not otherwise privileged made by a representative or employee of a sexual assault center to a victim in the course of rendering services authorized by R.S. 46:2186.

(2) "Sexual assault center" means a program established and accredited in accordance with the standards set by the Louisiana Foundation Against Sexual Assault.

(3) "Victim" means a person against whom an act of attempted or perpetrated sexual assault was committed.

B. Notwithstanding any other provision of law, no person shall be required to disclose, by way of testimony or otherwise, a privileged communication, or to produce any records, documentary evidence, opinions, or decisions relating to such privileged communication, in connection with any civil or criminal proceeding.

C. Records relating to a privileged communication maintained by a sexual assault center shall not be public records, but such records may be used for the compilation of statistical data if the identity of the victim and the contents of any privileged communication are not disclosed.

Acts 2015, No. 242, §3.



RS 46:2188 - Other relief not affected

§2188. Other relief not affected

The granting of any relief authorized under this Chapter shall not preclude any other relief authorized by law.

Acts 2015, No. 242, §3.



RS 46:2200 - Transportation assistance for persons who are elderly and persons with disabilities

CHAPTER 29. TRANSPORTATION AID FOR PERSONS WHO ARE ELDERLY AND PERSONS WITH DISABILITIES

§2200. Transportation assistance for persons who are elderly and persons with disabilities

The Department of Transportation and Development may establish and administer a program to provide assistance to applicants eligible under the provisions of Section 16(b)(2) of the federal Urban Mass Transportation Act of 1964, as amended (49 USCA 1612(b)(2)).

Added by Acts 1979, No. 785, §1; Acts 2014, No. 811, §24, eff. June 23, 2014.



RS 46:2201 - Persons who are elderly and persons with disabilities; capital acquisitions; definitions

§2201. Persons who are elderly and persons with disabilities; capital acquisitions; definitions

As used in this Chapter, the terms "persons who are elderly", "persons with disabilities", and "capital acquisitions" shall be defined in accordance with the appropriate federal law and the regulations and definitions in effect thereunder.

Added by Acts 1979, No. 785, §1; Acts 2014, No. 811, §24, eff. June 23, 2014.



RS 46:2202 - Authorization for matching funds

§2202. Authorization for matching funds

The Department of Transportation and Development is authorized to grant matching funds in an amount not to exceed twenty percent for capital acquisitions authorized by the appropriate provisions of the federal Urban Mass Transportation Act,1 as amended, and the regulations adopted pursuant thereto, to eligible applicants. Such grants shall be awarded only to qualified and approved applicants who have met all approved criteria established by the federal Urban Mass Transit Administration and Department of Transportation and Development. The secretary of the Department of Transportation and Development is authorized to enter contractual grant agreements with the federal Urban Mass Transportation Administration and eligible private nonprofit organizations.

Added by Acts 1979, No. 785, §1.

149 U.S.C.A. §1601 et seq.



RS 46:2203 - Coordination of services

§2203. Coordination of services

Prior to awarding a grant to any agency, the Department of Transportation and Development shall require the applicant agency to assess and verify the local needs for the special transportation services. Each applicant agency shall also certify that local agencies are coordinating their service plans and that the awarding of the grant will not foster a duplication of services for persons who are elderly and persons with disabilities.

Added by Acts 1979, No. 785, §1; Acts 2014, No. 811, §24, eff. June 23, 2014.



RS 46:2204 - Eligible private nonprofit organizations

§2204. Eligible private nonprofit organizations

All interested organizations shall apply to the secretary of the Department of Transportation and Development for a determination of eligibility. Applicant organizations must certify and show that it is a financially responsible organization capable of meeting the terms of the grant agreement and that the organization is subject to proper management. Each organization receiving a grant shall insure, maintain, and operate the equipment acquired under the program, as required by the federal Urban Mass Transportation Act,1 as amended, and by the Department of Transportation and Development, and shall report to the department as prescribed by the appropriate rules and regulations.

Added by Acts 1979, No. 785, §1.

149 U.S.C.A. §1601 et seq.



RS 46:2205 - Nondiscrimination of policy

§2205. Nondiscrimination of policy

All organizations receiving grants under this Chapter shall provide the required transportation services without regard to the race, religion, sex, national ancestry, place of residence or income level of the persons needing the assistance.

Added by Acts 1979, No. 785, §1.



RS 46:2206 - Rules and regulations

§2206. Rules and regulations

The secretary of the Department of Transportation and Development is hereby authorized to adopt and promulgate rules and regulations, he deems necessary to implement the provisions of this Chapter, in accordance with the provisions of the Administrative Procedure Act (R.S. 49:951 et seq.).

Added by Acts 1979, No. 785, §1.



RS 46:2251 - Short title

CHAPTER 30. CIVIL RIGHTS FOR PERSONS WITH DISABILITIES

§2251. Short title

This Chapter may be cited as the "Civil Rights Act for Persons with Disabilities".

Added by Acts 1980, No. 665, §1; Acts 2014, No. 811, §24, eff. June 23, 2014.



RS 46:2252 - Purpose

§2252. Purpose

A. The legislature hereby finds and declares that the state has the responsibility to act to assure that every individual within the state is afforded an equal opportunity to enjoy a full and productive life and that the failure to provide such equal opportunity, whether because of discrimination, prejudice, or intolerance not only threatens the rights and proper privileges of its inhabitants but menaces the institutions, the foundation of a free democratic state, and threatens the peace, order, health, safety, and general welfare of the state and its inhabitants.

B. The opportunity to obtain education, housing, and other real estate and full and equal utilization of public services and programs without discrimination on the basis of a disability is a civil right.

Added by Acts 1980, No. 665, §1; Acts 1997, No. 1409, §2, eff. Aug. 1, 1997; Acts 2014, No. 811, §24, eff. June 23, 2014.



RS 46:2253 - Definitions

§2253. Definitions

For the purposes of this Chapter the following definitions shall apply:

(1) "Person with a disability" means any person who has an impairment which substantially limits one or more life activities or (a) has a record of such an impairment or (b) is regarded as having such an impairment.

(2) "Impairment" means an intellectual disability; any physical or physiological disorder or condition, or prior mental disorder or condition, but does not include chronic alcoholism or any other form of active drug addiction; any cosmetic disfigurement; or an anatomical loss of body systems.

(3) "Major life activities" mean functions such as caring for one's self, performing manual tasks, walking, seeing, hearing, speaking, breathing, learning, and working.

(4) "Otherwise qualified person with a disability" means:

(a) With respect to educational services, a person with a disability who meets the academic and technical standards requisite to admission or participation in educational and extracurricular activities and programs.

(b) With respect to other services, a person with a disability who meets the essential eligibility requirements for the receipt of such services.

(5) "Person" includes an individual, agent, association, corporation, joint stock company, labor union, legal representative, mutual company, partnership, receiver, trust, trustee in bankruptcy, unincorporated organization, the state, or any other legal or commercial entity or state, local or political governmental entity or agency; except that, the persons presently in compliance with federal statutes regarding discrimination of persons who are elderly and persons with disabilities are excluded.

(6) "Financial assistance" means any grant of funds, loans, services of public personnel, or interest in or use of real or personal property from the state or any political subdivision thereof.

(7) - (9) Repealed by Acts 1997, No. 1409, §4, eff. Aug. 1, 1997.

(10) "Educational institution" means a public or private institution and includes an academy, college, university, elementary or secondary school, extension course, kindergarten, day care center, school system, or school district, and a business, nursing, professional, secretarial, technical, trade or vocational school, and includes an agent of an educational institution; however, it does not include any such institution, school or facility which receives no state or federal funds.

(11) The term "discrimination" shall include unreasonable segregation or separation.

(12) "Housing accommodation" includes improved or unimproved real property, or a part thereof, which is used or occupied, or is intended, arranged, or designed to be used or occupied, as the home residence or sleeping place of one or more persons.

(13) "Immediate family" means a spouse, parent, child, or sibling.

(14) "Real estate broker or salesman" means a person, firm, or corporation, whether licensed or not, who, with the expectation of receiving a consideration, lists, sells, purchases, exchanges, rents, or leases, real property; or who negotiates or attempts to negotiate any of these activities; or who holds himself out as engaged in these activities; or who negotiates or attempts to negotiate a loan to be secured by a mortgage or other encumbrance upon real property; or who is engaged in the business of listing real property in a publication; or a person employed by or acting on behalf of any of these persons.

(15) "Real estate transaction" means the sale, exchange, rental, or lease of real property, or an interest therein.

(16) "Real property" includes a building, structure, mobile home, real estate, land, mobile home park, trailer park, tenement, leasehold, or an interest in a real estate cooperative or condominium whether of a residential, commercial, or industrial nature.

(17) "Adaptive devices" means any items utilized to compensate for a physical or mental impairment, including, but not limited to, braces or other supports, wheelchairs, talking boards, hearing aids, corrective devices, corrective lenses, or seeing eye dogs.

(18) "ANSI" means the American National Standards Institute specifications "Making Building & Facilities accessible to and usable by Physically Handicapped People, ANSI A 117.1 (1977)."

(19) Repealed by Acts 1997, No. 1409, §4, eff. Aug. 1, 1997.

Added by Acts 1980, No. 665, §1. Amended by Acts 1981, No. 623, §1; Acts 1985, No. 364, §1, eff. July 9, 1985; Acts 1997, No. 1409, §§2, 4, eff. Aug. 1, 1997; Acts 2014, No. 811, §24, eff. June 23, 2014.



RS 46:2254 - Nondiscrimination policy in educational facilities, real estate transactions, and state-funded programs

§2254. Nondiscrimination policy in educational facilities, real estate transactions, and state-funded programs

A. No otherwise qualified person shall, on the basis of a disability, be subjected to discrimination by any educational facility, in any real estate transaction, or be excluded from participating in, or denied the benefits of, any program or activity which receives financial assistance from the state or any of its political subdivisions.

B. In accordance with Subsection A of this Section an educational institution shall not:

(1) Discriminate in any manner in the full utilization of the institution, or the services provided and rendered thereby to an otherwise qualified individual because of a disability that is unrelated to the individual's ability to utilize and benefit from the institution or its services, or because of the use of adaptive devices or aids.

(2) Exclude, expel, limit, or otherwise discriminate against an otherwise qualified individual seeking admission as a student or an individual enrolled as a student at the institution on the basis of a disability that is unrelated to the individual's academic ability or ability to utilize and benefit from the institution, or because of the use of adaptive devices or aids.

(3) Make or use a written or oral inquiry or form of application for admission that elicits or attempts to elicit information, or make or keep a record, concerning the handicap of an otherwise qualified applicant for admission for discriminatory purposes contrary to the provisions or purposes of this Chapter.

(4) Print, publish, or cause to be printed or published a catalog or other notice or advertisement indicating a preference, limitation, specification, or discrimination based on the disability of an otherwise qualified applicant that is unrelated to the applicant's academic ability or ability to utilize and benefit from the institution or its services, or the use of adaptive devices or aids by an otherwise qualified applicant for admission.

(5) Announce or follow a policy of denial or limitation of educational opportunities to a group or its members because of a disability that is unrelated to the group or members' academic ability or ability to utilize and benefit from the institution or its services, or because of the use of adaptive devices or aids.

(6) Nothing in this Subsection shall be construed so as to limit, alter or modify in any way, the responsibilities of the State and local educational agencies to provide a free, appropriate public education to exceptional children under R.S. 17:1941 et seq.

C. An owner or any other person engaging in a real estate transaction, such as a real estate broker or salesman, shall not, in accordance with Subsection A of this Section on the basis of a disability that is unrelated to an otherwise qualified individual's ability to acquire, rent, or maintain property:

(1) Refuse to engage in a real estate transaction.

(2) Discriminate against a person in the terms, conditions, or privileges of a real estate transaction or in the furnishing of facilities or services in connection therewith.

(3) Refuse to receive or fail to transmit a bona fide offer to engage in a real estate transaction from a person.

(4) Refuse to negotiate for a real estate transaction with a person.

(5) Represent to a person that real property is not available for inspection, sale, rental, or lease when in fact it is available, or fail to bring a property listing to a person's attention, or refuse to permit a person to inspect real property.

(6) Print, circulate, post, or mail, or cause to be so published, a statement, advertisement, or sign, or use a form of application for a real estate transaction, or make a record of inquiry in connection with a prospective real estate transaction, which indicates, directly or indirectly, an intent to make a limitation, specification, or discrimination with respect thereto.

(7) Offer, solicit, accept, use, or retain a listing of real property with the understanding that a person may be discriminated against in a real estate transaction or in the furnishing of facilities or services in connection therewith.

D. Subsection C of this Section shall not apply to the rental of a housing accommodation in a building which contains housing accommodations for two or less units living independently of each other, if the owner resides in one of the housing units, or to the rental of a room or rooms in a single housing dwelling by a person if the lessor or a member of the lessor's immediate family resides therein.

E.(1) A person to whom application is made for financial assistance or financing in connection with a real estate transaction or for the construction, rehabilitation, repair, maintenance, or improvement of immovable property, or a representative of such a person shall not discriminate against the otherwise qualified applicant on the basis of a disability that is unrelated to the individual's ability to acquire, rent, or maintain property or use a form of application for financial assistance or financing or make or keep a record of inquiry for reasons contrary to the provisions or purposes of this Chapter in connection with applications for financial assistance or financing which indicates, directly or indirectly, a limitation, specification, or discrimination based on disability that is unrelated to the individual's ability to acquire, rent, or maintain property.

(2) Nothing in this Subsection shall be construed to prohibit an owner, lender, or his agency from requiring that an applicant who seeks to buy, rent, lease, or obtain financial assistance or housing accommodations supply information concerning the applicant's financial, business, or employment status or other information designed solely to determine the applicant's credit worthiness.

(3) Nothing in this Subsection shall require any person renting, leasing, or providing for compensation immovable property to modify his property in any way or provide a higher degree of care for a person with a disability than for a person who does not have a disability.

F.(1) In accordance with Subsection A of this Section, any program or activity which receives financial assistance from the state or any of its political subdivisions shall not directly or through contractual, licensing, or other arrangements:

(a) Deny an otherwise qualified person on the basis of disability the opportunity to participate in or benefit from the aid, benefit, or service.

(b) Provide an otherwise qualified person with an aid, benefit, or service that is not as effective as, or equal to, that provided to others because of their disability.

(c) Provide different or separate aid benefits, or services to otherwise qualified persons because of disability, unless such action is necessary to provide qualified persons with disabilities with aid, benefits, or services that are as effective as those provided to others.

(2) A recipient of state financial assistance shall operate a program or activity in a facility which is accessible to and usable by persons with disabilities and shall comply with ANSI specifications as defined in R.S. 46:2253(18) by January 1, 1982.

Added by Acts 1980, No. 665, §1; Acts 1997, No. 1409, §§2, 4, eff. Aug. 1, 1997; Acts 2014, No. 811, §24, eff. June 23, 2014.



RS 46:2255 - Construction

§2255. Construction

Nothing in this Act shall be construed to prohibit or alter any program, service, facility, school, or privilege which is afforded, oriented, or restricted to a person because of his disability, from continuing to habilitate, rehabilitate, or accommodate that person.

Added by Acts 1980, No. 665, §1; Acts 2014, No. 811, §24, eff. June 23, 2014.



RS 46:2256 - Complaints; filing procedure; compensation

§2256. Complaints; filing procedure; compensation

A. When any person with a disability believes that any person has engaged or is engaging in discriminatory practices, as defined in this Chapter, he shall have one year from the date of the alleged discriminatory act to file a complaint in the appropriate civil district court.

B. Persons with disabilities who have been subject to unlawful discrimination as defined in this Chapter shall have the right to any and all remedies available under the law if they prevail in a suit under this Chapter including but not limited to compensatory damages, attorney fees, costs, and any other relief deemed appropriate. Any person who believes he has been discriminated against and intends to pursue court action must give the person who has allegedly discriminated written notice of this fact at least thirty days before initiating court action, must detail the discrimination and both parties must make a good faith effort to resolve the dispute before court action.

C. Any party filing suit under this Chapter, who fails to prevail in his cause of action, shall be held responsible for reasonable attorneys' fees and all court costs at the discretion of the judge.

Added by Acts 1980, No. 665, §1; Acts 1991, No. 563, §1; Acts 2014, No. 811, §24, eff. June 23, 2014.



RS 46:2261 - Short title

CHAPTER 30-A. IDENTIFICATION OF HEARING

IMPAIRMENT IN INFANTS LAW

§2261. Short title

This Chapter may be cited as the "Identification of Hearing Impairment in Infants Law".

Acts 1992, No. 417, §1.



RS 46:2262 - Purpose

§2262. Purpose

A. The purpose of the program for early identification of hearing impairment is to identify hearing impaired infants at the earliest possible time so that medical treatment, early audiological evaluation, selection of amplification, and early educational intervention can be provided.

B. Early educational intervention and early audiological services are required under the Education of the Handicapped Act, Amendments of 1986, Public Law 99-457.

C. Early identification and management of the hearing impaired infant are essential if that infant is to acquire the vital language and speech skills needed to achieve maximum potential educationally, emotionally, and socially.

D. Appropriate screening and identification of newborns and infants with hearing loss will therefore serve the public purpose of promoting the healthy development of children and reducing public expenditures for health care, special education, and related services.

Acts 1992, No. 417, §1; Acts 1999, No. 653, §1.



RS 46:2262.1 - Bill of Rights

§2262.1. Bill of Rights

In order to insure that children who are deaf or hearing impaired have the same rights and potential to become independent and self-actualizing as children who are not hearing impaired, the Deaf Child's Bill of Rights is established so that children who are deaf or hearing impaired are entitled:

(1) To appropriate screening and assessment of hearing and vision capabilities and communication and language needs at the earliest possible age and to the continuation of screening services throughout the educational experience.

(2) To early intervention to provide for acquisition of the language base developed at the earliest possible age.

(3) To their parents' or guardians' full and informed participation in their educational planning.

(4) To adult role models who are deaf or hearing impaired.

(5) To meet and associate with their peers.

(6) To qualified teachers, interpreters, and resource personnel who communicate effectively with the child in the child's mode of communication.

(7) To placement best suited to the child's individual needs, including but not limited to social, emotional, cultural needs, age, hearing loss, academic level, modes of communication, styles of learning, motivational level, and family support.

(8) To individual considerations for free and appropriate education across a full spectrum of educational programs.

(9) To full support services provided by qualified professionals in their educational settings.

(10) To full access to all programs in their educational settings.

(11) To have the public fully informed concerning medical, cultural, and linguistic issues of deafness and hearing loss.

(12) Where appropriate, to have deaf and hearing impaired adults directly involved in determining the extent, content, and purpose of all programs that affect their education.

Acts 1993, No. 395, §1.



RS 46:2263 - Definitions

§2263. Definitions

Except where the context clearly indicates otherwise, in this Chapter:

(1) "Advisory council" means the advisory council created pursuant to R.S. 46:2265.

(2) "Department" means the Louisiana Department of Health.

(3) "Hearing impaired infant" means an infant who has a disorder of the auditory system of any type or degree, causing a hearing impairment sufficient to interfere with the development of language and speech skills. The term "hearing impaired infant" includes both deaf and hard-of-hearing infants.

(4) "Infants at risk" means those infants who are at risk for hearing impairment because they have one or more risk factors.

(5) "Office" means the office of public health within the department.

(6) "Program" means the program that the office of public health establishes to provide for the early identification and follow-up of infants at risk, of hearing impaired infants, and of infants who have a risk factor for developing a progressive hearing impairment.

(7) "Risk factors" means those criteria or factors, any one of which identifies an infant as being at risk for hearing impairment.

(a) The risk factors that identify those neonates, infants from birth through the first twenty-eight days, who are at risk for sensorineural hearing impairment include the following:

(i) Family history of congenital or delayed onset childhood sensorineural impairment.

(ii) Congenital infection known or suspected to be associated with sensorineural hearing impairment such as toxoplasmosis, syphilis, rubella, cytomegalovirus, and herpes.

(iii) Craniofacial anomalies including morphologic abnormalities of the pinna and ear canal, absent philtrum, low hairline, et cetera.

(iv) Birth weight less than one thousand five hundred grams or less than three and three tenths pounds.

(v) Hyperbilirubinemia at a level exceeding indication for exchange transfusion.

(vi) Ototoxic medications, including but not limited to the aminoglycosides used for more than five days, such as gentamicin, tobramycin, kanamycin, streptomycin, and loop diuretics used in combination with aminoglycosides.

(vii) Bacterial meningitis.

(viii) Severe depression at birth, which may include infants with Apgar scores of zero to three at five minutes or those who fail to initiate spontaneous respiration by ten minutes or those with hypotonia persisting to two hours of age.

(ix) Prolonged mechanical ventilation for a duration equal to or greater than ten days, such as persistent pulmonary hypertension.

(x) Stigmata or other findings associated with a syndrome known to include sensorineural hearing loss, such as Waardenburg or Usher's Syndrome.

(xi) Other risk factors added or deleted by the office of public health upon recommendation of the advisory council for early identification of hearing impaired children.

(b) The factors that identify those infants aged twenty-nine days to two years who are at risk for sensorineural hearing impairment include the following:

(i) Parent or caregiver concerns regarding hearing, speech, language and/or developmental delay.

(ii) Bacterial meningitis.

(iii) Neonatal risk factors that may be associated with progressive sensorineural hearing loss, such as cytomegalovirus, prolonged mechanical ventilation, and inherited disorders.

(iv) Head trauma, especially with either longitudinal or transverse fracture of the temporal bone.

(v) Stigmata or other findings associated with syndromes known to include sensorineural hearing loss, such as Waardenburg or Usher's Syndrome.

(vi) Ototoxic medications, including but not limited to the aminoglycosides used for more than five days, such as gentamicin, tobramycin, kanamycin, streptomycin, and loop diuretics used in combination with aminoglycosides.

(vii) Neurodegenerative disorders such as neurofibromatosis, myoclonic epilepsy, Werdnig-Hoffman disease, Tay-Sach's disease, infantile Gaucher's disease, Nieman-Pick disease, any metachromatic leukodystrophy, or any infantile demyelinating neuropathy.

(viii) Childhood infectious diseases known to be associated with sensorineural hearing loss, such as mumps or measles.

(ix) Other risk factors added or deleted by the office of public health upon recommendation of the advisory council for early identification of hearing impaired children.

(8) "Screening for hearing impairment" means employing a device for identifying whether an infant has a disorder of the auditory system, but may not necessarily provide a comprehensive determination of hearing thresholds in the speech range. Procedures may include auditory brainstem response (ABR) screening or evoked otoacoustic emissions (EOAE) screening, or other devices approved by the office upon recommendation of the advisory council.

Acts 1992, No. 417, §1; Acts 1999, No. 653, §1.



RS 46:2264 - Identification of hearing impairment in infants

§2264. Identification of hearing impairment in infants

A. The office of public health in the Louisiana Department of Health shall establish, in consultation with the advice of the Louisiana Commission for the Deaf and the advisory council created in R.S. 46:2265, a program for the early identification and follow-up of infants at risk, hearing impaired infants, and infants at risk of developing a progressive hearing impairment. That program shall, at a minimum:

(1) Develop criteria or factors to identify those infants at risk for hearing impairment and infants at risk of developing a progressive hearing impairment, including the risk factors set forth in this Chapter, and develop an at-risk questionnaire for infant hearing loss.

(2) Create an at-risk registry to include, but not be limited to, the identification of infants at risk for hearing impairment, hearing impaired infants, and infants at risk of developing a progressive hearing impairment.

(3) Provide to the hospitals and other birthing sites the at-risk questionnaire for infant hearing loss and require that the form be completed for any newborn prior to discharge from the hospital or other birthing site. As to infants at risk, copies of the completed at-risk questionnaire shall be distributed to the at-risk registry of the office, the parent or guardian, and, if known, the infant's primary care physician and the provider of audiological services.

(4) Require for all newborn infants that the hospital of birth or that hospital to which the newborn infant may be transferred provide screening for hearing impairment by auditory brainstem response (ABR) screening, or evoked otoacoustic emissions (EOAE) screening, or any other screening device approved by the office before discharge. The results of that screening for hearing impairment shall be provided to the at-risk registry of the office of public health, the parent or guardian, and if known, the primary care physician and the provider of audiological services.

(5) Develop and provide to the hospitals or other birthing sites appropriate written materials regarding hearing impairment, and require that the hospitals or other birthing sites provide this written material to all parents or guardians of newborn infants.

(6) Develop methods to contact parents or guardians of infants at risk, of hearing impaired infants, and of infants at risk of developing a progressive hearing impairment.

(7) Establish a telephone hotline to communicate information about hearing impairment, hearing screening, audiological evaluation, and other services for hearing impaired infants.

(8) Provide that when screening for hearing impairment indicates a hearing loss, audiological evaluation shall be done as soon as practical. The parents or guardians of the infant shall be provided with information on locations at which medical and audiological follow up can be obtained.

B. The office shall consult with the advisory council and implement the program.

C. The office shall develop a system for the collection of data, determine the cost-effectiveness of the program and disseminate statistical reports to the Louisiana Commission for the Deaf.

D. The office, in cooperation with the state Department of Education, shall develop a plan to coordinate early educational and audiological services for infants identified as hearing impaired.

E. The office shall follow current practices and applicable guidelines that are currently utilized in Louisiana and will consider practices and guidelines that may be established by the National Institute on Deafness and other Communication Disorders (NIDCD).

Acts 1992, No. 417, §1; Acts 1999, No. 653, §1.



RS 46:2265 - Advisory council creation; membership; terms; quorum; compensation

§2265. Advisory council creation; membership; terms; quorum; compensation

A. There is hereby created an advisory council for the program of early identification of hearing impaired infants. The council shall consist of fourteen members as follows:

(1) An otolaryngologist or otologist.

(2) An audiologist with extensive experience in evaluating infants.

(3) A neonatologist.

(4) A pediatrician.

(5) A deaf person.

(6) A hospital administrator.

(7) A speech and language pathologist.

(8) A school teacher or administrator certified in education of the deaf.

(9) A parent of an oral hearing impaired child.

(10) A parent of a hearing impaired child utilizing total communication.

(11) A representative of the state Department of Education designated by the superintendent of education.

(12) A representative of the office designated by the assistant secretary of the office.

(13) A representative from the Louisiana Commission for the Deaf.

(14) A representative from the Louisiana Association of the Deaf.

B. Members of the council in accordance with Paragraphs (A)(1) through (10), (13), and (14) shall be appointed by the governor, subject to Senate confirmation. Other members are not subject to Senate confirmation.

C. Members of the council representing offices and departments of state government shall serve four-year terms concurrent with that of the governor. Other members shall serve three-year terms, except that in making the initial appointments, four members shall be appointed for a one-year term, four shall be appointed for two-year terms, and four shall be appointed for three-year terms. No member may serve more than two consecutive terms.

D. Each member shall serve without compensation.

E. A majority of the members of the council shall constitute a quorum for the transaction of all business.

F. The members of the council shall elect from their membership a chairman and a vice chairman.

Acts 1992, No. 417, §1.



RS 46:2266 - Powers, duties, functions of the advisory council

§2266. Powers, duties, functions of the advisory council

The advisory council shall:

(1) Advise and recommend risk factors or criteria for infants who are at risk of hearing impairments and infants at risk of developing a progressive hearing impairment.

(2) Advise the office as to hearing screening, setting standards for the program, monitoring and reviewing the program, and providing quality assurance for the program.

(3) Advise the office as to integrating the program for early identification of hearing impaired infants with existing medical, audiological, and early infant education programs.

(4) Advise the office as to materials to be distributed to the public concerning hearing impaired infants.

(5) Advise the office on the implementation of the program for early identification and follow up of infants at risk, hearing impaired infants, and infants who are at risk of developing a progressive hearing impairment.

Acts 1992, No. 417, §1.



RS 46:2267 - Effective date; rules and regulations

§2267. Effective date; rules and regulations

The office of public health shall, by July 1, 2000, adopt rules and regulations necessary to implement the program in accordance with the Administrative Procedure Act.

Acts 1992, No. 417, §1; Acts 1999, No. 653, §1.



RS 46:2301 - GOVERNOR'S OFFICE OF INDIAN AFFAIRS

CHAPTER 31. GOVERNOR'S OFFICE OF INDIAN AFFAIRS

§2301. Creation; personnel

An agency of the state to be known as the "Governor's Office of Indian Affairs" is hereby created and established in the office of the governor. Said office shall exercise the powers and duties hereinafter set forth or otherwise provided by law. The office shall be administered by an executive director, who shall be appointed by the governor to serve at his pleasure. The executive director shall employ necessary staff to carry out the duties and functions of the office as otherwise provided in this Chapter, or as otherwise provided by law.

Added by Acts 1980, No. 702, §2, eff. July 24, 1980; Acts 1987, No. 213, §1; Acts 1993, No. 275, §2, eff. July 1, 1993.

{{NOTE: SEE ACTS 1987, NO. 213, §§3, 4, 5, 6, and 7.}}

{{NOTE: SEE ACTS 1993, NO. 275, §3.}}



RS 46:2302 - Powers, duties, functions

§2302. Powers, duties, functions

The office shall have the following powers and duties:

(1) To administer the programs relative to Louisiana Indians.

(2) To collect facts and statistics and conduct special studies of conditions pertaining to the employment, health, education, financial status, recreation, social adjustment, or other conditions affecting the welfare of the Indian people.

(3) To provide for a mutual exchange of ideas and information on national, state, and local levels.

(4) To make recommendations to the governor and to the legislature for needed improvements and additional resources to promote the welfare of the Indians in the state.

(5) To coordinate the services of all agencies in the state serving the Indians and to require reports from such state agencies and institutions.

(6) To serve as the official negotiating agent of the state upon which federally recognized tribes in the state of Louisiana may serve notice of any request to negotiate state tribal compacts.

(7) To make recommendations to the governor for the composition of the negotiating team for the state.

(8) To make recommendations regarding proposed compacts and submit them to the governor for his approval and signature.

(9) To prepare and submit an annual report to the legislature and to the governor.

(10) To adopt and promulgate rules and regulations that are deemed necessary to implement the provisions of this Chapter in accordance with the provisions of the Administrative Procedure Act.

Added by Acts 1980, No. 702, §2, eff. July 24, 1980; Acts 1987, No. 213, §1; Acts 1993, No. 275, §2, eff. July 1, 1993.

{{NOTE: SEE ACTS 1993, NO. 275, §3.}}



RS 46:2303 - State/tribal compacts; authority of governor

§2303. State/tribal compacts; authority of governor

The governor may enter into and sign state/tribal compacts with federally recognized tribes on behalf of the state.

Added by Acts 1980, No. 702, §2, eff. July 24, 1980. Amended by Acts 1982, No. 99, §1; Acts 1993, No. 275, §2, eff. July 1, 1993.

{{NOTE: SEE ACTS 1993, NO. 275, §3.}}



RS 46:2304 - Tribal-State Class III gaming compact; notice prior to signing

§2304. Tribal-State Class III gaming compact; notice prior to signing

A. Within fifteen days of the initiation or commencement of negotiations regarding a Tribal-State Class III gaming compact for an Indian casino at a specific location, the governor and the Indian tribe shall notify the parish governing authority and the legislative delegation where the proposed gaming facility is to be located and gaming is to be conducted and the parish governing authority and legislative delegation of each parish adjoining that parish. The notice required by this Section shall be made by certified mail.

B. For the purposes of this Section, the following terms shall have the following meanings:

(1) "Class III gaming" shall have the same meaning as set forth in 25 U.S.C 2703(8).

(2) "Indian tribe" shall have the same meaning as set forth in 25 U.S.C. 2703(5).

Acts 2004, No. 909, §1.



RS 46:2351 - Creation; membership; terms; compensation

CHAPTER 32. THE LOUISIANA COMMISSION FOR THE DEAF

§2351. Creation; membership; terms; compensation

A. The Louisiana Commission for the Deaf, hereinafter referred to as "the commission", is hereby created and established within the Louisiana Department of Health. The commission shall consist of seventeen members as follows:

(1) The coordinator of vocational rehabilitation services to the deaf or his designee.

(2) The president of the Louisiana Association of the Deaf or his designee.

(3) The president of the Louisiana Registry of Interpreters for the Deaf or his designee.

(4) The superintendent of the Louisiana School for the Deaf or his designee.

(5) The secretary of the Department of Children and Family Services or his designee.

(6) The superintendent of education or his designee.

(7) The executive director of the Louisiana Workforce Commission or his designee.

(8) The speaker of the House of Representatives or his designee.

(9) The president of the Senate or his designee.

(10) The secretary of the Louisiana Department of Health or his designee.

(11) In addition, the governor shall appoint seven lay members to the commission, two of whom shall be deaf persons, one of whom shall be hard of hearing, two of whom shall be parents of deaf persons, and two of whom shall be professionals who work with deaf persons. Each appointment by the governor shall be subject to Senate confirmation.

B. All appointments shall be made for four years, except that if a vacancy occurs, the appointment shall be made only for the length of the unexpired term.

C. The commission shall meet and organize immediately after members are appointed and shall elect from its membership a chairman, who shall serve for two years, and such other officers as it deems necessary. The commission may establish rules and regulations for its own procedure and for the administration of the affairs of the commission. The commission shall meet at least once in each quarter of the fiscal year and may meet more often as shall be deemed necessary by the chairman.

D. Members of the commission shall receive no salary for their services, but shall be reimbursed for actual travel and other expenses incurred in the performance of their duties in accordance with travel regulations of the division of administration. Officers of the commission shall be reimbursed for necessary and other expenses incurred in the performance of their duties.

NOTE: Subsection (E)(intro. para.) eff. until one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier. See Acts 2013, No. 384, §§5 and 9.

E. Upon request of the commission, the directors of the following agencies shall make themselves available for consultation and shall provide information regarding the services available to the deaf through their respective agencies:

NOTE: Subsection (E)(intro. para.) as amended by Acts 2013, No. 384, §5, eff. when one or more of the 20 depts. of the executive branch is abolished or a const. amend. authorizing the creation of an additional dept. becomes effective, whichever is earlier.

E. Upon request of the commission, the directors of the following agencies and the secretary in the case of the Department of Elderly Affairs shall make themselves available for consultation and shall provide information regarding the services available to the deaf through their respective agencies:

(1) The office of behavioral health and substance abuse.

(2) The office of family security.

(3) The office for citizens with developmental disabilities.

(4) The office of elderly affairs.

(5) The office of health services and environmental quality.

(6) The division of evaluation and services.

Additionally, the commission shall have authority to request consultation or information, or both, from any other state department or agency serving deaf persons.

Added by Acts 1980, No. 629, §2; Acts 1992, No. 447, §4, eff. June 20, 1992; Acts 1993, No. 542, §1; Acts 1993, No. 712, §4, eff. June 21, 1993; Acts 1995, No. 924, §1; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2009, No. 384, §5, eff. July 1, 2010; Acts 2010, No. 877, §3, eff. July 1, 2010; Acts 2010, No. 939, §8, eff. July 1, 2010; Acts 2013, No. 384, §5, eff. if one of the 20 depts. is abolished or an additional dept. is authorized by the electorate; Acts 2014, No. 791, §17.



RS 46:2352 - Duties

§2352. Duties

The commission shall:

(1) Promote, coordinate, and facilitate accessibility of all public and private services to deaf people.

(2) Serve as advocate for the needs and rights of deaf people.

(3) Collect information concerning deafness and provide for the dissemination of this information.

(4) Develop and implement a statewide program to insure continuity of services to deaf people.

(5) Inform deaf citizens, parents, and families of the availability of programs and services for deaf adults and children at all levels of state and local government.

(6) Promote the training of interpreters and assist in the establishment of interpreter training programs.

(7) Certify interpreters and maintain a registry of certified interpreters. The commission shall promulgate rules for the examination of applicants for certification and the issuance of certificates. Such rules shall be subject to legislative oversight review pursuant to the Administrative Procedure Act and shall be subject to the following limitations:

(a) The commission shall not promulgate any rule or regulation which denies a hearing-impaired person's right to choose his interpreter.

(b) The commission shall exempt from the requirement of certification, interpreters of religious services.

(c) Repealed by Acts 2010, No. 743, §8(B), eff. July 1, 2010.

(d) The commission shall charge reasonable fees to cover the administrative costs of applications, examinations, and renewal of certificates.

(e) The commission shall waive examination requirements for applicants with valid certification from another state, based on the board's recommendation for reciprocity.

(f) The commission shall adopt procedures under which certificates will expire.

(g) The commission shall specify procedures outlining grounds for denying, suspending, or revoking interpreters' certificates, and for disciplining interpreters.

(h) The certification of interpreters by the Louisiana Commission for the Deaf shall not be applicable to the Louisiana State Department of Education or to any of the local educational agencies and special board schools throughout the state under the supervision of the Board of Elementary and Secondary Education. Such certification shall incorporate an evaluation conducted by the Interpreter Certification Board of the Louisiana Commission for the Deaf.

(8) Provide all services of the commission to deaf people with visual impairments.

(9) Provide interpreter services to the deaf in accordance with rules and regulations adopted by the commission.

(10)(a) Establish, administer, and promote a statewide program to provide access to all public telecommunications services by persons who are deaf, deaf-blind, and others such as severely hearing impaired or severely speech impaired. This program shall include but is not limited to:

(i) The purchase and distribution of telecommunications devices and related devices for the purposes listed above.

(ii) The creation of a dual party relay system to function as a communications bridge between members of the deaf and hearing citizenry.

(iii) Recommendation for the selection of staff, rate/surcharge, operating budget, and other related matters, determination of functions of the staff, approval of the selection of appropriate equipment, development, evaluation, and modification of the distribution system for specialized equipment, approval of the development, implementation, evaluation, and modification of a year-round, twenty-four-hour dual party relay system, and the engagement in other related activities not inconsistent with legal mandates nor otherwise prohibited by law.

(b) The commission shall promulgate, pursuant to R.S. 49:950, et seq., such procedures, regulations, rules, and criteria and may also take other action necessary to implement and administer this program where not otherwise prohibited by law.

Added by Acts 1980, No. 629, §2; Acts 1985, No. 662, §1, eff. July 16, 1985; Acts 1988, No. 660, §1, eff. Sept. 1, 1988; Acts 1990, No. 529, §1; Acts 1991, No. 895, §1; Acts 1993, No. 1006, §1, eff. June 25, 1993; Acts 1995, No. 924, §1; Acts 1997, No. 213, §1, eff. June 16, 1997; Acts 2008, No. 815, §4; Acts 2010, No. 743, §8(B), eff. July 1, 2010.



RS 46:2353 - Employees

§2353. Employees

The secretary of the Louisiana Department of Health shall employ a director who shall be the executive officer of the commission. The director shall be a trained professional, having experience as such with the deaf, and skilled in the use of sign language. The director may be either a deaf person or a person with normal hearing, but preference shall be given to a deaf person. The secretary of the Louisiana Department of Health shall employ such other employees as are necessary to carry out the provisions of this Chapter.

Added by Acts 1980, No. 629, §2. Acts 1995, No. 924, §1; Acts 2010, No. 939, §8, eff. July 1, 2010.



RS 46:2354 - Funds

§2354. Funds

The commission may receive monies from any source, including federal funds, grants, and gifts, which shall be expended for the purposes designated in this Chapter.

Added by Acts 1980, No. 629, §2.



RS 46:2355 - Repealed by Acts 2008, No. 815, §5.

§2355. Repealed by Acts 2008, No. 815, §5.



RS 46:2356 - Denial, suspension, or revocation of a certificate

§2356. Denial, suspension, or revocation of a certificate

A. The commission may deny application by an applicant or may deny renewal of, suspend, or revoke an interpreter's certificate, and/or discipline a certified interpreter for any of the following causes:

(1) Conviction of a felony or any offense involving moral turpitude in any court if the acts for which the interpreter or applicant was convicted are found by the commission to have a direct bearing on whether the interpreter or applicant should be entrusted to serve the public in the capacity of an interpreter. Crimes having a direct bearing include but are not limited to criminal conduct such as crimes of violence, burglary, theft, forgery, bribery, perjury, and those related to controlled dangerous substances.

(2) Use of drugs or intoxicating liquors to an extent that it affects his professional competence which also may include the use of a drug or intoxicating liquor whether or not controlled, to an extent or in a manner that is dangerous to the interpreter or applicant, or any other person, or to any extent that such use impairs the interpreter's or applicant's ability to perform the work of interpreting in a safe and responsible manner to the public.

(3) Impersonating another person holding an interpreter certification.

(4) Allowing another person to use his certificate.

(5) Using fraud, deception, or misrepresentation in the application for certification, or in the completion of certification, to complete evaluation requirements for certification or in the application for reciprocity.

(6) Willingly violating or aiding in the violation of any of the standards of ethical behavior listed in the Registry of Interpreters for the Deaf Code of Ethics.

(7) Being grossly incompetent or grossly negligent in his duties as an interpreter, or having demonstrated repeated and/or continuous negligence or irresponsibility in the performance of his duties.

(8) Being adjudicated mentally incompetent by a court of competent jurisdiction.

(9) Intentionally harassing, abusing, or intimidating any member of the commission, any candidate for certification, or any supportive staff member, either physically or verbally.

(10) Intentionally divulging any aspect of confidential information relating to the evaluation process for certification, including content, format, topic, vocabulary, identity of individuals involved in the screening process, written examination, performance examinations, or any other testing materials.

(11) Failure to meet requirements for certification validation and/or maintenance.

B. If the commission decides to deny an applicant or to deny, suspend, or revoke the certificate of an applicant or certificate holder, or take other disciplinary action, the executive director of the commission shall notify the applicant or certificate holder in writing by registered mail and include the following:

(1) The reason for the proposed denial, suspension, revocation, probation, or disqualification.

(2) Notification that he may request a hearing or on submission of documentary evidence, appeal and request that the commission reconsider its decision without a hearing.

(3) Notification that the appeal regarding the commission's decision shall be received by the executive director of the commission not later than thirty days from the date of the notification of the commission's decision. If an appeal is not received, the applicant or certificate holder shall be deemed to have waived a hearing and is not contesting the proposed action.

C. The commission shall obtain from the Louisiana Department of Public Safety and Corrections or from any local law enforcement agency, the record of any felony or misdemeanor conviction of a certified interpreter or any person applying for or holding a certificate from the commission.

D. The commission may suspend or revoke a certificate, refuse to issue a certificate, or deny to an applicant the opportunity to take the screening process, written examinations, or performance examinations if an interpreter or an applicant has been convicted of a felony or misdemeanor which directly relates to the duties and responsibilities of interpreting.

(1) In determining whether criminal conviction directly relates to an interpreter's occupation, the commission shall consider:

(a) The nature and/or seriousness of the crime.

(b) The relationship of the crime to the practice of interpreting.

(c) The extent to which an interpreter's certificate might offer an opportunity to engage in further criminal activity of the same types as that for which the interpreter was convicted.

(d) The relationship of the crime to the ability, capability, or fitness required to perform the duties and responsibilities of interpreting.

(2) In addition to the factors that may be considered under the commission's authority in determining the fitness of an interpreter who has been convicted of a crime, the following evidence shall be considered:

(a) The extent and nature of the interpreter's or applicant's past criminal activity.

(b) The age of the interpreter or applicant at the time of commission of the crime.

(c) The amount of time that has elapsed since the interpreter's or applicant's last criminal activity.

(d) The conduct and work activity of the interpreter or applicant prior to and following the criminal activity, and evidence of the person's rehabilitation or rehabilitative effort while incarcerated or following release.

(3) Other evidence of the interpreter's or applicant's present fitness, including letters of recommendation from prosecution, law enforcement, and correctional officers who prosecuted, arrested, or had custodial responsibility for the interpreter or applicant, the sheriff or chief of police in the community where the interpreter or applicant resides, and any other persons in contact with the convicted interpreter or applicant.

Acts 1995, No. 924, §1; Acts 2010, No. 743, §8A, eff. July 1, 2010.



RS 46:2361 - Purpose

CHAPTER 32-A. LOUISIANA INTERPRETER'S LAW

§2361. Purpose

It is the policy of this state to secure the rights of persons with hearing impairments who cannot readily understand or communicate in spoken languages and who consequently cannot equally participate in or benefit from proceedings, programs, and activities of the courts, legislative bodies, administrative agencies, licensing commissions, departments, and boards of the state and its subdivisions unless qualified interpreters/transliterators are available to facilitate communication.

Added by Acts 1982, No. 135, §1.



RS 46:2362 - Definitions

§2362. Definitions

As used in this Chapter:

(1) "Appointing authority" means the presiding officer or similar official of any court, board, commission, authority, department, agency, legislative body or of any proceeding of any nature where a qualified interpreter/transliterator is required pursuant to this Chapter.

(2) A "hearing-impaired person" means a person who, because of a hearing impairment, has difficulty understanding the communication occurring.

(3) "Interpreter/transliterator" means a facilitator of communication among hearing and hearing-impaired persons as provided in R.S. 46:2365 and R.S. 46:2368.

(4) "Intermediary interpreter/transliterator" means any person, including any hearing-impaired person, who is able to assist in providing an accurate interpretation between spoken English and sign language or between variants of sign language by acting as an intermediary between a hearing-impaired person and a qualified interpreter/transliterator. The intermediary interpreter/transliterator may be needed for non-manual hearing-impaired persons and shall be provided.

(5) "Qualified interpreter/transliterator" means any person certified by the Registry of Interpreters for the Deaf, or in the event an interpreter/transliterator so certified is not available, one whose qualifications are such that he is able to accurately communicate with and convey information to and from the hearing-impaired person.

(6) "Quasi-judicial proceeding" means any proceeding of a public administrative office or body which is required to investigate facts, ascertain the existence of facts, hold hearings and draw conclusions from them as a basis for their official action, and to exercise discretion of a judicial nature.

Added by Acts 1982, No. 135, §1.



RS 46:2363 - Waiver

§2363. Waiver

The right of a hearing-impaired person to the services of an interpreter/transliterator may not be waived except by a hearing-impaired person who requests a waiver. The failure of the hearing-impaired person to request the services of an interpreter/transliterator is not deemed a waiver of that right.

Added by Acts 1982, No. 135, §1.



RS 46:2364 - Interpreter/transliterator required

§2364. Interpreter/transliterator required

A. Whenever a hearing-impaired person is a party or witness at any stage involving direct communication with hearing-impaired persons or his legal representative or custodian during any judicial or quasi-judicial proceeding in this state or in its political subdivisions, including but not limited to proceedings of civil and criminal court, grand jury, before a magistrate, juvenile, adoption, mental health commitment, and any proceeding in which a hearing-impaired person may be subjected to confinement or criminal sanction, the appointing authority shall appoint and pay for a qualified interpreter/transliterator to interpret or transliterate the proceedings to the hearing-impaired person and to interpret or transliterate the hearing-impaired person's testimony.

B. Whenever a juvenile whose parent is hearing-impaired is brought before a court for any reason, the court shall appoint and pay for a qualified interpreter/transliterator to interpret or transliterate the proceedings to the hearing-impaired parent and to interpret or transliterate the hearing-impaired parent's testimony.

C. If any hearing or proceeding of any department, board, licensing authority, commission, or administrative agency of the state or of its political subdivision is held, the appointing authority shall appoint and pay for a qualified interpreter/transliterator for hearing-impaired participants.

D. Whenever a hearing-impaired person is a witness before any legislative committee or subcommittee, or legislative research or study committee or subcommittee or commission authorized by the state legislature or by the legislative body of any political subdivision of the state, the appointing authority shall appoint and pay for a qualified interpreter/transliterator to interpret/transliterate the proceedings to the hearing-impaired person and to interpret/transliterate the hearing-impaired person's testimony.

E.(1) Whenever a hearing-impaired person is arrested for an alleged violation of a criminal law, including a local ordinance, the arresting officer shall procure and the court with jurisdiction over the alleged violation shall pay for a qualified interpreter/transliterator for any interrogation, warning, notification of rights, or taking of a statement.

(2) No hearing-impaired person who has been arrested and who is otherwise eligible for release shall be held in custody pending arrival of an interpreter/transliterator.

(3) No answer, statement, or admission, written or oral, made by a hearing-impaired person in reply to a question of a law enforcement officer or any other person having a prosecutorial function in any criminal proceeding may be used against that hearing-impaired person unless either the statement was made or elicited through a qualified interpreter/transliterator and was made knowingly, voluntarily, and intelligently or, in the case of waiver of interpreters/transliterators, unless the court makes a special finding that any statement made by the hearing-impaired person was made knowingly, voluntarily, and intelligently.

F. Where it is the policy and practice of a court of this state or of its political subdivisions to appoint counsel for indigent persons, the appointing authority shall appoint and pay for a qualified interpreter/transliterator for hearing-impaired indigent people to assist in communication with counsel in all phases of the preparation and presentation of the case.

Added by Acts 1982, No. 135, §1. Acts 1984, No. 425, §1.



RS 46:2365 - Determination of interpreter's/transliterator's qualifications

§2365. Determination of interpreter's/transliterator's qualifications

A. Before appointing an interpreter/transliterator, the appointing authority shall make a preliminary determination, based on the hearing-impaired person's needs, the certification of an interpreter/transliterator and upon the recommendation of the Louisiana Commission for the Deaf. If the interpreter/transliterator is not able to facilitate effective communication with the hearing-impaired person, the appointing authority shall provide another qualified interpreter/transliterator.

B. Upon request of the person for whom the interpreter/transliterator is appointed, or on the appointing authority's own motion, an interpreter/transliterator may be removed for the inability to communicate with the hearing impaired person, or if, for reasonable cause, another interpreter/transliterator is so desired by the hearing impaired person for whom the interpreter/transliterator is serving.

Added by Acts 1982, No. 135, §1.



RS 46:2366 - Intermediary interpreter/transliterator to be used

§2366. Intermediary interpreter/transliterator to be used

If a qualified interpreter/transliterator is unable to render a satisfactory interpretation/transliteration without the aid of an intermediary interpreter/transliterator, the appointing authority shall appoint and pay for an intermediary interpreter/transliterator to assist the qualified interpreter/transliterator, subject to the same provisions that govern a qualified interpreter/transliterator under this Chapter.

Added by Acts 1982, No. 135, §1.



RS 46:2367 - Interpreter/transliterator in full view

§2367. Interpreter/transliterator in full view

Whenever an interpreter/transliterator is required to be appointed under this Chapter, the appointing authority shall not commence proceedings until the appointed interpreter/transliterator is in full view of and spatially situated to assure effective communication with the hearing-impaired participant.

Added by Acts 1982, No. 135, §1



RS 46:2368 - Coordination of interpreter/transliterator requests

§2368. Coordination of interpreter/transliterator requests

A. The Louisiana Commission for the Deaf shall establish, maintain, update, and distribute a list of qualified interpreters/transliterators. The commission shall obtain the names of interpreters for this list from the Louisiana Registry of Interpreters for the Deaf and other appropriate sources, such as National Registry of Interpreters for the Deaf, Louisiana School for the Deaf, and Louisiana Association of the Deaf.

B. Whenever an interpreter/transliterator is required under this Chapter, the appointing authority shall use one of the interpreters/transliterators on the Louisiana Commission for the Deaf list. If none of the listed interpreters/transliterators is available or is able to provide effective communication with the particular hearing-impaired person, then the appointing authority shall appoint any other person who is able to accurately communicate with and convey information to and from the particular hearing-impaired person involved.

Added by Acts 1982, No. 135, §1.



RS 46:2369 - Oath of interpreter

§2369. Oath of interpreter

Before he begins to interpret or transliterate, every interpreter/transliterator appointed under this Chapter shall take an oath that he will make a true interpretation/transliteration in an understandable manner to the best of his skills and judgment.

Added by Acts 1982, No. 135, §1.



RS 46:2370 - Compensation

§2370. Compensation

An interpreter/transliterator appointed under this Chapter is entitled to a reasonable fee for his services, including waiting time and reimbursement for necessary travel and subsistence expenses. The Louisiana Commission for the Deaf may pay the fee for such services which shall be based on the fee schedule for interpreters/transliterators established by the commission, however, in any judicial proceeding the fee shall be fixed by the court. Reimbursement for necessary travel and subsistence expenses shall be at rates provided by law for state employees generally.

Added by Acts 1982, No. 135, §1; Acts 1985, No. 1021, §1.



RS 46:2371 - Privileged communications

§2371. Privileged communications

No interpreter/transliterator for the deaf is permitted, without consent of the person making the communication, to disclose any communication made in confidence by one seeking situation specific service, or any information that may have been obtained by reason of being such interpreter/transliterator.

Added by Acts 1982, No. 135, §1. Acts 1988, No. 922, §1.



RS 46:2372 - Visual recording

§2372. Visual recording

The appointing authority, on his own motion or on the motion of a party to the proceedings, may order that the testimony of the hearing-impaired person and the interpretation/transliteration thereof be electronically or visually recorded for use in verification of the official transcript of the proceedings.

Added by Acts 1982, No. 135, §1.



RS 46:2390 - COMMUNITY RESIDENTIAL

CHAPTER 33. COMMUNITY RESIDENTIAL

DEVELOPMENT FUND

§2390. REPEALED BY ACTS 1992, NO. 984, §18.



RS 46:2391 - Repealed

§2391. Repealed by Acts 2014, No. 811, §34, eff. June 23, 2014.



RS 46:2392 - REPEALED BY ACTS 1992, NO. 984, 18.

§2392. REPEALED BY ACTS 1992, NO. 984, §18.



RS 46:2393 - Repealed

§2393. Repealed by Acts 2014, No. 811, §34, eff. June 23, 2014.



RS 46:2394 - Repealed

§2394. Repealed by Acts 2014, No. 811, §34, eff. June 23, 2014.



RS 46:2395 - Repealed

§2395. Repealed by Acts 2014, No. 811, §34, eff. June 23, 2014.



RS 46:2396 - Repealed

§2396. Repealed by Acts 2014, No. 811, §34, eff. June 23, 2014.



RS 46:2397 - Repealed

§2397. Repealed by Acts 2014, No. 811, §34, eff. June 23, 2014.



RS 46:2401 - CHILDREN'S TRUST FUND ACT

CHAPTER 34. CHILDREN'S TRUST FUND ACT

§2401. Purpose; short title

A. The legislature hereby declares that the increasing incidence of child abuse and its attendant human and financial cost to the citizens of Louisiana require that the prevention of child abuse and neglect be identified as a priority within the juvenile service system of this state. It is the intent of the legislature that a comprehensive approach to the prevention of child abuse and neglect be developed for the state, and that this planned, comprehensive approach be used as a basis for funding of programs and services for the prevention of child abuse and neglect statewide.

B. This Chapter may be cited as the "Children's Trust Fund Act".

Acts 1987, No. 932, §1, eff. July 20, 1987.



RS 46:2402 - Definitions

§2402. Definitions

Except where the context clearly indicates otherwise, in this Chapter:

(1) "Board" means the Louisiana Children's Trust Fund Board.

(2) "Child abuse prevention" means services and programs funded through the Children's Trust Fund which are designed to prevent the occurrence or recurrence of child abuse and neglect as defined in R.S. 14:403. Except for those provided in this Chapter and except for the purpose of planning and coordination pursuant to the provisions of this Chapter, the services and programs of the Department of Children and Family Services which are mandated by state law or state appropriation, or which are required for receipt of federal funds shall not be subject to the provisions of this Chapter.

(3) "Department" means the Department of Children and Family Services.

(4) "Director" means the executive director of the Louisiana Children's Trust Fund Board.

(5) "Fund" means the "Louisiana Children's Trust Fund" established by R.S. 46:2403.

(6) "Office" means the office of children and family services.

(7) "Primary prevention" means programs and services designed to promote the general welfare of children and families.

(8) "Secondary prevention" means the identification of children who are in circumstances where there is a high risk that abuse will occur and assistance is necessary and appropriate to prevent abuse and neglect from occurring.

(9) "Tertiary prevention" means those services provided after abuse or neglect has occurred which are designed to prevent the recurrence of abuse or neglect.

Acts 1987, No. 932, §1, eff. July 20, 1987; Acts 2013, No. 220, §20, eff. June 11, 2013; Acts 2014, No. 791, §17.



RS 46:2403 - Creation of the Children's Trust Fund

§2403. Creation of the Children's Trust Fund

A. There is hereby established a special fund in the state treasury to be known as the "Children's Trust Fund", consisting of monies provided by the legislature and monies received from any other sources, including funds derived from donations of income tax refunds as provided in R.S. 47:120.33 and funds derived from fees as provided in Subsection B hereof. The legislature shall make yearly appropriations to the fund for the purposes set forth in this Chapter to the extent that state funds are available.

B. In addition to the fees collected for issuance of a short form birth certification card and for issuance of a certified copy of an original birth record or "long form" copy, the office of public health of the Louisiana Department of Health shall collect an additional fee of four dollars upon the filing of each request. The office of public health shall remit the total amount of such additional fees to the state treasurer on a monthly basis, in accordance with rules and regulations of the state treasurer.

C. Subject to the exceptions contained in Article VII, Section 9(A) of the Constitution of Louisiana, all such additional fees collected as provided in Subsection B of this Section shall be paid into the state treasury and shall be credited to the Bond Security and Redemption Fund. Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall, prior to placing such remaining funds in the state general fund, pay into the Children's Trust Fund an amount equal to the total amount of the additional birth certificate fees paid into the treasury pursuant to Subsection B of this Section.

D.(1) The monies in the fund shall be used solely for programs designed to prevent the physical and sexual abuse and gross neglect of children. Disbursement of the amount appropriated each year shall be made as determined by the Children's Trust Fund Board. All unexpended and unencumbered monies in this fund at the end of the fiscal year shall remain to the credit of the fund.

(2) Outreach, communications, and other efforts to raise public awareness concerning the Safe Haven Law relative to infant relinquishment, Children's Code Article 1149 et seq., are hereby declared to be consistent with the purposes of this Subsection, and are hereby deemed to qualify as programs eligible for funding pursuant to the provisions of this Chapter.

E. The board shall determine the eligibility of programs to receive funding, and the administration of the fund shall be exercised by the office of children and family services of the Department of Children and Family Services in accordance with the directives of the board and the provisions of R.S. 36:802.9 and R.S. 46:2407.

Acts 1987, No. 932, §1, eff. July 20, 1987; Acts 1992, No. 900, §1, eff. July 1, 1993; Acts 1996, No. 9, §1; Acts 2015, No. 223, §2.



RS 46:2404 - Louisiana Children's Trust Fund Board; created; membership

§2404. Louisiana Children's Trust Fund Board; created; membership

A. There is hereby established the Louisiana Children's Trust Fund Board within the office of children and family services of the Department Children and Family Services.

B. The Louisiana Children's Trust Fund Board shall be composed of fifteen members as follows:

(1) The secretary of the Department of Children and Family Services, or his designee.

(2) The assistant secretary of the office of children and family services of the Department of Children and Family Services.

(3) A representative of each of the following, appointed by the governor, subject to Senate confirmation:

(a) The Department of Education.

(b) The religious community.

(c) The office of juvenile justice of the Department of Public Safety and Corrections.

(d) The university community.

(4) One member appointed by the governor, subject to Senate confirmation, from each of ten lists of three names, one such list to be submitted by each of the following:

(a) The Louisiana State Medical Society.

(b) The Louisiana Council of Juvenile and Family Court Judges.

(c) The Louisiana State Bar Association.

(d) The Louisiana Chapter of the National Association of Social Workers.

(e) The Louisiana Association of Chamber of Commerce Executives.

(f) The Louisiana Association for Education of Young Children.

(g) The Louisiana Psychological Association.

(h) The Louisiana State Conference of the National Association for the Advancement of Colored People.

(i) The National Business League, New Orleans Chapter.

(5) In making his appointments, the governor shall provide for geographic representation of all areas of the state and for representation of minority groups.

C. The terms of office of appointed members of the board shall be four years, except that the governor shall appoint the original members as follows: seven members for a term of four years and six members for a term of two years. A vacancy shall be filled by appointment for the remainder of the unexpired term.

D.(1) The board shall meet and organize immediately after appointment of the members and shall elect from its membership a chairman and such other officers as it deems necessary whose duties shall be those customarily exercised by such officers. The director of the board shall serve as secretary of the board. The board shall adopt rules for the transaction of its business and shall keep a record of its resolutions, transactions, findings, and determinations. A majority of the individuals appointed to the board shall constitute a quorum. Members shall serve without compensation but shall be reimbursed for travel expenses incurred in attendance at meetings of the board.

(2) The treasurer shall keep full and accurate financial records, make periodic reports to the board, and shall submit a complete annual report, in writing, to the board. The board shall not authorize reports and recommendations which include the issue, publication, or distribution of general information documents or pamphlets, which are published on a regular basis and are generally known as newsletters.

E. The board shall meet at least once in each quarter of the fiscal year, and as often thereafter as shall be deemed necessary by the chairman.

F. The domicile of the board shall be East Baton Rouge Parish.

G. The board shall:

(1) Promulgate rules and regulations necessary to implement the provisions of this Chapter.

(2) Review, evaluate, adopt, coordinate, and revise the comprehensive state plan for child abuse prevention, as provided in R.S. 46:2406 and funded through the Children's Trust Fund.

(3) Have the authority to contract, in accordance with applicable provisions of state law, for the provision of services needed to coordinate, develop, and write a comprehensive state plan for child abuse prevention.

(4) Review, evaluate, and award grants from the fund for child abuse and neglect prevention programs as provided in R.S. 46:2407.

(5) Prepare and submit an annual report to the legislature and to the governor sixty days prior to each regular legislative session.

(6) Adopt the budget request for the board and present it to the office of children and family services, the executive budget office, and the Joint Legislative Committee on the Budget.

(7) Monitor, evaluate, and review the development and quality of services and child abuse prevention programs funded through the Children's Trust Fund.

(8) Develop, implement, and administer a community-based family center program in accordance with R.S. 46:450.4.

Acts 1987, No. 932, §1, eff. July 20, 1987; Acts 1988, No. 698, §1, eff July 15, 1988; Acts 1992, No. 297, §5; Acts 1999, No. 799, §1, eff. July 2, 1999; Acts 2008, No. 565, §7.

NOTE: See Acts 1988, No. 698, §2.



RS 46:2405 - Louisiana Children's Trust Fund Board; staff; duties

§2405. Louisiana Children's Trust Fund Board; staff; duties

A. The board, with the approval of the secretary of the department, shall appoint an executive director for the board who shall be in the unclassified service.

B. The commissioner of administration shall make available one additional position to the table of organization of the office of children and family services in order to provide for the position of executive director.

C. The director shall:

(1) Prepare the annual budget request for the board for adoption by the board.

(2) Act as agent for the board in the performance of its duties and subject to its direction and serve as secretary of the board.

Acts 1987, No. 932, §1, eff. July 20, 1987; Acts 2013, No. 220, §20, eff. June 11, 2013.



RS 46:2406 - Comprehensive state plan for child abuse prevention

§2406. Comprehensive state plan for child abuse prevention

A. The board shall review and adopt the comprehensive state plan and any revision thereof, prior to transmittal of the plan as provided in this Section.

B. On or before January 1, 1989, the board shall transmit the comprehensive state plan for child abuse prevention programs funded through the Children's Trust Fund to the governor, the president of the Senate, and the speaker of the House of Representatives.

C. The plan shall include but not be limited to the following:

(1) An analysis of service and program needs.

(2) Specific proposals for plan implementation, including efficient use of the Children's Trust Fund staff, funds, and resources on the state level and improvement in the coordination and integration of state goals, activities, and funds for programs for child abuse prevention.

D. The board shall by rule establish procedures for preparation and adoption of the plan.

E. Prior to adoption of the state plan, the board shall submit the plan it proposes to adopt to the Committees on Health and Welfare of the Senate and House of Representatives for their approval as provided in R.S. 49:968. The comprehensive state plan shall be subject to approval as provided in R.S. 49:968.

F. The board shall review the state plan at least biennially and the board shall adopt any needed revision.

G. The Department of Children and Family Services, the Department of Public Safety and Corrections, and the Department of Education shall participate and cooperate in the development of the state plan.

Acts 1987, No. 932, §1, eff. July 20, 1987.



RS 46:2407 - Funding of children's trust fund programs

§2407. Funding of children's trust fund programs

A. The board in its annual budget request, shall identify the amount of funds necessary for the implementation of this Chapter.

B. Monies appropriated or otherwise made available to the board to implement the provisions of this Chapter shall be disbursed as follows:

(1) The board shall adopt a formula for the distribution of funds from the Children's Trust Fund for programs and services for child abuse prevention which shall provide for the allocation of funds in each state planning district based upon the percentage of the total state reported cases of abuse and neglect reported in the state planning district and the percentage of the total state population under the age of eighteen years and upon the service and program needs of the district, and after January 1, 1989, the comprehensive state plan.

(2) Any funds which are not utilized within a state planning district shall be reallocated to the remaining districts in accordance with the formula required by Paragraph (1) of this Subsection.

(3) Ten percent of the amount appropriated to the board may be used for administrative costs. This ten percent limitation shall not apply to costs for plan development and shall include provisions for staff support.

C. Appropriations made for distribution by the board for programs and services shall be deposited in the fund and shall be disbursed by the office in accordance with directives of the board.

D. The board shall develop and publish solicitations for grant proposals for grants to be funded from the Louisiana Children's Trust Fund for child abuse prevention programs and services which are designed to meet identified priorities.

(1) After January 1, 1989, these priorities shall be based upon information contained in the comprehensive state plan.

(2) A priority ranking shall be made based upon the extent to which a proposal meets identified needs, criteria for cost effectiveness, an evaluation component providing outcome data, and a determination that the proposal provides a mechanism for coordinating and integrating preventive services with other services deemed necessary for working effectively with families who are at risk of child abuse or neglect. Priority shall be given to primary and secondary prevention programs and services.

E. The office board shall review and evaluate all proposals submitted for grants for children's trust fund programs and services.

F. On and after January 1, 1989, all budget requests submitted by any private nonprofit agency to the legislature for funding of programs related to child abuse prevention shall conform to the comprehensive state plan and any subsequent revision of the plan adopted pursuant to the provisions of this Chapter. The services and programs of the Department of Children and Family Services or any other public agency shall not be subject to the provisions of this Subsection.

Acts 1987, No. 932, §1, eff. July 20, 1987.



RS 46:2411 - FOSTER CARE REVIEW BOARDS

CHAPTER 35. FOSTER CARE REVIEW BOARDS

§2411. Definitions

Except where the context clearly indicates otherwise in this Chapter:

(1) "Case permanency plan" means the plan specified by R.S. 46:2418.

(2) "Case progress report" means the report specified by R.S. 46:2419.

(3) "Court" means any court which is exercising juvenile jurisdiction pursuant to the Louisiana constitution and Code of Juvenile Procedure. If any court is comprised of separate divisions or sections, each such division or section shall be deemed a court for the purposes of this Chapter. Where applicable, "court" shall refer to the particular court which exercises juvenile jurisdiction over the child whose case is to be reviewed.

(4) "Department" means the Department of Children and Family Services.

(5) "Foster care" means the provision of temporary twenty-four hour care for a child for a planned period of time, when the child is placed away from his parents or other person acting as his parent, and when the child is placed in a foster family home, group home, or other child caring facility, but remains under the supervision of the department.

(6) "Mature child" means a child who is able to understand the circumstances and implications of the situation in which he is involved and is able to participate in the decision-making process without excessive anxiety or fear. A child who is fourteen years or older is presumed to be a mature child.

(7) "Parent" means the biological or adoptive parent whose parental rights toward the child have not been terminated.

(8) "Records" means any information in written form, pictures, photographs, charts, graphs, recordings, or documents pertaining to the case being reviewed.

Added by Acts 1983, No. 610, §1; eff. July 1, 1984.



RS 46:2412 - Local foster care review boards; creation; appointment

§2412. Local foster care review boards; creation; appointment

In each judicial district there shall be created at least one local citizen review board for every one hundred children referred to in R.S. 46:2417. Each such local citizen review board shall be composed of five members appointed by the court. The court may authorize the creation of additional local citizen review boards as needed.

Added by Acts 1983, No. 610, §1; eff. July 1, 1984.



RS 46:2413 - Guidelines for appointment; terms; removal of members; chairman and vice-chairman; place and frequency of meetings

§2413. Guidelines for appointment; terms; removal of members; chairman and vice-chairman; place and frequency of meetings

A. Each local citizen review board shall be appointed according to the following guidelines:

(1) Members of each local citizen review board shall be recruited from the professions of law, medicine, psychology, social work, and education, from foster and adoptive parents, and from other groups with special knowledge and interest. All members of each local citizen review board shall have a demonstrated interest in foster care or child welfare.

(2) Members of each local citizen review board shall, as far as practicable, represent the various socioeconomic and ethnic groups of the area served.

(3) No person employed by the department, by any private agency regulated by the department, or by any juvenile court shall serve on any local citizen review board.

(4) Of the initial appointees to each local citizen review board, one member shall be appointed to serve a term of one year, two members shall be appointed to serve terms of two years, and two members shall be appointed to serve terms of three years. All subsequent local citizen review board members shall serve terms of three years, except that if a vacancy occurs, a successor shall be appointed to serve the unexpired term. The term of each member shall expire on August first of the appropriate year. Members may be reappointed and shall continue to serve until a successor is appointed.

B. Local citizen review board members may be removed by the state board or by a majority of local citizen review board members, pursuant to rules established by the state board, for nonparticipation or for other cause. The appointing court may remove local citizen review board members for cause.

C. Each local citizen review board shall annually elect from its membership a chairman and a vice-chairman to serve in the absence of the chairman.

D. Each local citizen review board shall meet at a place agreed to by a majority of the board as often as it deems necessary to carry out the duties of the board. A local citizen review board shall meet no less than six times annually.

E. Each local citizen review board shall be domiciled within the judicial district. The local citizen review board shall notify the judicial district court, the department, and the clerk or clerks of court for the judicial district of its mailing address and its officers.

Added by Acts 1983, No. 610, §1; eff. July 1, 1984.



RS 46:2414 - Compensation; support services

§2414. Compensation; support services

A. Members of local citizen review boards shall receive compensation only for mileage costs and to the extent that the legislature appropriates funds for such costs.

B. Secretarial and support services for each local citizen review board shall be provided by the staff of the state citizen review board.

Added by Acts 1983, No. 610, §1; eff. July 1, 1984.



RS 46:2415 - Training of local citizen review boards

§2415. Training of local citizen review boards

A. Prior to reviewing cases pursuant to R.S. 46:2420, all persons appointed to serve as local citizen review board members shall participate in a training program established and approved by the state citizen review board or its staff. Each local citizen review board member shall receive at least eight hours of initial training, to be followed by at least eight hours of training for each year thereafter.

B. Training shall be made available to each local citizen review board member within thirty days of the member's appointment.

Added by Acts 1983, No. 610, §1; eff. July 1, 1984.



RS 46:2416 - Confidentiality; penalties

§2416. Confidentiality; penalties

Before beginning to serve on a local citizen review board, each member shall promise by oath to the court to keep confidential the information reviewed by the board and its actions and recommendations in individual cases. Members of local citizen review boards shall be subject to the penalties set forth in R.S. 46:56.

Added by Acts 1983, No. 610, §1; eff. July 1, 1984.



RS 46:2417 - Notification to local citizen review board of new cases

§2417. Notification to local citizen review board of new cases

A. The clerk of the court shall forward to the local citizen review board, within ten days:

(1) A copy of each judgment of disposition for a child who has been adjudicated to be in need of care and whose custody is awarded to the department.

(2) A copy of the informal adjustment for each child placed in the custody of the department as the result of a child in need of care proceeding.

B. Whenever a child has been removed from his home and placed in foster care pursuant to a child in need of care proceeding and no judgment of disposition or informal adjustment has been entered within one hundred and twenty days of placement, the department shall notify the local citizen review board that the child is in foster care.

C. Whenever a child has been placed in the custody of the department, voluntarily and not through a court proceeding, for reasons other than delinquency or need of supervision, as defined in Article 13 of the Code of Juvenile Procedure, the department shall, within ten days, forward a copy of the placement agreement to the clerk of court in the judicial district where the child is located. The clerk of the court shall forward the placement agreement to a local citizen review board appointed by the court. If a judicial proceeding is subsequently commenced in another court, the citizen review board shall forward to the court where proceedings are pending all documents, records, and written information in its possession relative to the case. The receiving court shall make and retain additional copies of the case permanency plan, case progress reports, and observations and recommendations of the local citizen review board and shall assign the case and forward all documents, records, and written information to a new local board.

Added by Acts 1983, No. 610, §1; eff. July 1, 1984.



RS 46:2418 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§2418. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 46:2419 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§2419. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 46:2420 - Progress reports by foster parents, agencies and institutions; filing

§2420. Progress reports by foster parents, agencies and institutions; filing

The foster parents, agency, and institution, if any, who are directly responsible for the care or placement of the child shall prepare progress reports in accordance with the forms and instructions of the state citizen review board and shall file such reports within five days of a written request by the state citizen review board or local citizen review board. The state or local board shall request such progress reports no later than twenty days before the review conducted pursuant to R.S. 46:2422. The department shall within five business days of a request, provide the state or local board with the identity, telephone number, and address, of such foster parents, agency, and institution.

Added by Acts 1983, No. 610, §1; eff. July 1, 1984.



RS 46:2421 - Local citizen review board access to records; assistance of court

§2421. Local citizen review board access to records; assistance of court

A. Each local citizen review board shall have access to any records of the court, the department, and any agency or institution directly responsible for care or placement of the child, which pertain to the child assigned to the local board for review or to his parents, or contain information relevant to planning or providing assistance or services to the child or family.

B. All requested records not already before the local citizen review board, when requested, shall be submitted by the organization in possession of the records within five working days of receipt of the request. Copies may be sent in lieu of originals.

C. Should the local citizen review board be denied access to requested records, it may request the court to hold a hearing, at which time the court shall require the organization in possession of the records to show cause why the records should not be surrendered as provided by this Section.

Added by Acts 1983, No. 610, §1; eff. July 1, 1984.



RS 46:2422 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§2422. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 46:2423 - Recommendations by local citizen review boards concerning services, policies, procedures and laws

§2423. Recommendations by local citizen review boards concerning services, policies, procedures and laws

In addition to reviewing individual cases of children, local citizen review boards may make recommendations to the court and the department and shall, when requested, forward recommendations to the state citizen review board concerning foster care services, policies, procedures, and laws.

Added by Acts 1983, No. 610, §1; eff. July 1, 1984.



RS 46:2424 - State citizen review board; creation; appointment; terms; meetings

§2424. State citizen review board; creation; appointment; terms; meetings

A. There is hereby created a state citizen review board. The state citizen review board shall consist of seven persons to be appointed by the governor, at least four of whom shall be members of local citizen review boards. Employees of the department and agencies regulated by the department shall be prohibited from serving on the state citizen review board. The remaining members shall have a demonstrated interest in foster care or child welfare.

B. Of the initial appointees, one member shall be designated to serve a term of one year, three members to serve a term of two years, and three members to serve a term of three years. All subsequent board members shall serve a term of three years. In the event a vacancy occurs a successor shall be appointed to serve the unexpired term.

C. The term of each member shall expire on August first of the appropriate year. Members may be reappointed and shall continue to serve until a successor is appointed.

D. The state citizen review board shall annually elect a chairman and a vice-chairman. The vice-chairman shall serve in the absence of the chairman.

E. The state citizen review board shall meet at a place designated by the governor at least twice annually, and more frequently upon the call of the chairman, or as the board shall determine.

F. Members of the state citizen review board shall receive compensation only for travel mileage cost and overnight lodging at a rate consistent with that provided to state employees under state law, to the extent that the legislature appropriates funds for such costs.

Added by Acts 1983, No. 610, §1; eff. July 1, 1984.



RS 46:2425 - Duties and powers of state citizen review board

§2425. Duties and powers of state citizen review board

The duties and powers of the state citizen review board shall be to:

(1) Establish and approve procedures, operations, and training programs for local citizen review board members.

(2) Review and coordinate the activities of local citizen review boards.

(3) Establish reporting procedures to be followed by the local citizen review boards to provide data for the evaluation of this Chapter.

(4) Establish procedures and assist local boards in making requests for records and information pursuant to R.S. 46:2421, for requesting employees to be present at the review pursuant to R.S. 46:2422(C), and for notification of participants pursuant to R.S. 46:2422(D) and R.S. 46:2422(G).

(5) Employ staff and support services.

(6) Evaluate and make annual recommendations to the governor, the legislature, and the public regarding:

(a) State laws, policies, and practices affecting permanence and appropriate care for children in the custody of the department.

(b) The effectiveness or lack thereof of local citizen review boards in bringing about permanence and other improvements.

Added by Acts 1983, No. 610, §1; eff. July 1, 1984.



RS 46:2426 - Operational costs for citizen review boards

§2426. Operational costs for citizen review boards

A. Operational costs for the local and state citizen review board may be provided by the state legislature.

B. The state citizen review board may receive additional state or federal funds for the board's activities.

Added by Acts 1983, No. 610, §1; eff. July 1, 1984.



RS 46:2427 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§2427. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 46:2428 - Application; appropriations

§2428. Application; appropriations

The provisions of this Chapter relative to the establishment and operation of the local and state citizen review boards shall become effective at such time as funds are appropriated by the legislature and become available for the application of the provisions of this Chapter.

Acts 1986, No. 79, §1.



RS 46:2431 - Declaration; purpose

CHAPTER 35-A. FOSTER CARE AND PERMANENCE TASK FORCE

§2431. Declaration; purpose

A. The legislature hereby declares that the interests of the most vulnerable children of this state are best served through policies designed to create lasting connections for children who spend time in the state's foster care system.

B. The purpose of this Chapter is to create and provide for a task force to study and make recommendations concerning best practices for achieving permanency for foster children.

Acts 2016, No. 117, §1.



RS 46:2432 - Task Force; creation; composition; meetings

§2432. Task Force; creation; composition; meetings

A. There is hereby created the Foster Care and Permanence Task Force, referred to hereafter as the "task force", which shall be composed of the following members:

(1) Two members representing the Department of Children and Family Services appointed by the secretary of the department, one of whom shall be a representative of the foster care program of the office of children and family services.

(2) The dean of the Southern University Nelson Mandela School of Public Policy or his designee.

(3) The director of the Louisiana State University School of Social Work or his designee.

(4) The executive director of the National Association of Social Workers, Louisiana Chapter, or his designee.

(5) The president of LouisianaChildren.org or his designee.

(6) The executive director of the Louisiana Foster and Adoptive Parent Association or his designee.

(7) A person who has served as a relative caretaker for a child in foster care appointed by the secretary of the Department of Children and Family Services.

B. The secretary of the Department of Children and Family Services shall take such actions as are necessary to ensure that the initial convening of the task force occurs no later than October 1, 2016.

C. The task force members shall select a chairman annually, and he shall serve as chairman without salary.

D. Task force members shall serve without compensation, except per diem or expense reimbursement to which they may be individually entitled by their respective employer organizations.

E. The task force shall hold at least two public meetings each year at a place designated by the chairman.

Acts 2016, No. 117, §1.



RS 46:2433 - Functions and duties of the task force

§2433. Functions and duties of the task force

A. The functions of the task force shall include all of the following:

(1) Examination of means and best practices to ensure that foster children and adoptive children are placed in homes that can become permanent placements when reunification is not possible, thereby reducing the number of children who are moved repeatedly among different homes.

(2) Identification of means by which to assess persons applying to be foster parents, adoptive parents, and relative caretakers.

(3) Examination of means and best practices to encourage recruitment and retention of foster parents and relative caretakers.

(4) Examination of means to facilitate provision to foster parents and adoptive parents of all available information about a foster child's behavior before the child is placed with the foster or adoptive parents.

(5) Recommendation of means by which to ensure that adoption subsidies remain sufficient to meet the needs of an adoptive child and his adoptive parents as the child grows older.

(6) Recommendation of means by which to improve the rate of permanency among young people who are fourteen years of age or older and are in the state foster care system or in residential placement.

(7) Recommendations for a process to mediate conflicts between foster or adoptive parents and child placement agencies or biological parents.

(8) Identification of laws and agency policies that unduly serve as barriers to permanency.

(9) Identification of barriers with respect to recruitment of a competent workforce and substitute caretaker network.

(10) Examination of barriers with respect to placement resources.

B. On or before December 31, 2017, and semiannually thereafter, the task force shall prepare and submit to the governor and the legislature a report on the status and well-being of children in foster care, with a particular focus on any policies and practices which are facilitating or could likely facilitate a greater degree of permanency for foster children. The report shall include any findings and recommendations derived from the functions specified in Subsection A of this Section.

Acts 2016, No. 117, §1.



RS 46:2434 - Termination

§2434. Termination

The provisions of this Chapter shall terminate on January 1, 2018, and thereafter shall be null, void, and without effect.

Acts 2016, No. 117, §1.



RS 46:2451 - LOUISIANA SENIOR CITIZENS TRUST FUND

CHAPTER 36. LOUISIANA SENIOR CITIZENS TRUST FUND

§2451. Repealed by Acts 2001, No. 1185, §10, eff. July 1, 2002.



RS 46:2452 - Repealed by Acts 2001, No. 1185, 10, eff. July 1, 2002.

§2452. Repealed by Acts 2001, No. 1185, §10, eff. July 1, 2002.



RS 46:2453 - Repealed by Acts 2001, No. 1185, 10, eff. July 1, 2002.

§2453. Repealed by Acts 2001, No. 1185, §10, eff. July 1, 2002.



RS 46:2500 - Repealed

§2500. Repealed by Acts 2015, No. 401, §6(B).



RS 46:2501 - Repealed

§2501. Repealed by Acts 2015, No. 401, §6(B).



RS 46:2502 - Repealed

§2502. Repealed by Acts 2015, No. 401, §6(B).



RS 46:2503 - Repealed

§2503. Repealed by Acts 2015, No. 401, §6(B).



RS 46:2504 - Repealed

§2504. Repealed by Acts 2015, No. 401, §6(B).



RS 46:2505 - Repealed

§2505. Repealed by Acts 2015, No. 401, §6(B).



RS 46:2511 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

CHAPTER 38. THE COUNCIL TO PREVENT

CHEMICALLY EXPOSED INFANTS

§2511. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 46:2512 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§2512. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 46:2513 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§2513. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 46:2514 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§2514. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 46:2521 - Governor's office on women's policy

CHAPTER 39. WOMEN'S POLICY

§2521. Governor's office on women's policy

There is hereby created the office on women's policy within the office of the governor. The office shall exercise the powers and duties hereinafter set forth or otherwise provided by law. The office shall be administered by an executive director who shall be appointed by the governor, subject to confirmation by the Senate, to serve at his pleasure. The executive director shall employ necessary staff to carry out the duties and functions of the office as provided in this Chapter or as otherwise provided by law.

Acts 1985, No. 772, §1, eff. July 19, 1985; Acts 2003, No. 668, §2, eff. June 27, 2003; Acts 2010, No. 774, §1, eff. June 30, 2010.



RS 46:2522 - Powers and duties

§2522. Powers and duties

The office shall have the following powers and duties:

(1) To collect facts and statistics and make special studies of conditions pertaining to the employment, health, safety, and financial status of women, and which otherwise affect the welfare of women.

(2) To develop and implement a comprehensive strategic plan to address the employment, health, safety, and financial status of women, and which otherwise affect the welfare of women.

(3) To evaluate the effectiveness and efficiency of programs that provide services to women.

(4) To keep abreast of the latest developments concerning women in Louisiana and throughout the nation for public information and to advise state agencies.

(5) To keep abreast of federal funds and other funding sources available for services and programs to women and to assist state departments and agencies in drafting plans to maximize use of such funds.

(6) To provide technical assistance to the Women's Policy and Research Commission.

(7) To maintain a current listing of public and private women's organizations and agencies throughout the state.

(8) To maintain a current listing for the governor, other elected officials and nominating entities or officials, of women qualified to serve in administrative positions or on boards and commissions, which shall be circulated monthly to such elected and nominating officials.

(9) To request data and assistance from state departments or agencies of the state related to the welfare of women. When the office on women's policy requests a state department or agency to provide needed data or assistance, the department shall give priority to such request and shall provide such data or assistance as requested. The office on women's policy shall maintain the confidentiality of any information or records provided to it, as required by laws relative to such records and information.

(10) To perform the functions reasonably necessary to accomplish the purposes for which the office is created.

(11) Repealed by Acts 2009, No. 409, §7, effective July 1, 2009.

Acts 1985, No. 772, §1, eff. July 19, 1985; Acts 2003, No. 668, §2, eff. June 27, 2003; Acts 2009, No. 409, §7, eff. July 1, 2009.



RS 46:2523 - Repealed by Acts 2003, No. 668, §4, eff. June 27, 2003.

§2523. Repealed by Acts 2003, No. 668, §4, eff. June 27, 2003.



RS 46:2524 - Budget review

§2524. Budget review

The budget of the governor's office on women's policy shall be submitted to the governor by the director for approval by the division of administration and the Joint Legislative Committee on the Budget.

Acts 1985, No. 772, §1, eff. July 19, 1985; Acts 2003, No. 668, §2, eff. June 27, 2003.



RS 46:2525 - Louisiana Women's Policy and Research Commission

§2525. Louisiana Women's Policy and Research Commission

A. The Louisiana Women's Policy and Research Commission (hereafter "commission") is established in the executive department, governor's Office on Women's Policy.

B. The duties of the commission shall include but are not limited to the following:

(1) Advising the governor, through the executive director of women's policy, on the particular hardships, concerns, and needs that challenge women in Louisiana and their possible solutions.

(2) Identifying and analyzing trends that negatively impact the health and prosperity of women in Louisiana.

(3) Monitoring the status of women in Louisiana for the purpose of evaluating their economic, educational, health concerns, needs, and hardships.

C. The commission shall submit detailed annual reports to the governor, through the executive director of women's policy, which address the issues set forth in Subsection B of this Section.

D. The commission shall consist of a maximum of twenty-five members. The thirteen members serving pursuant to Paragraph (12) of this Subsection shall be appointed by the governor, subject to Senate confirmation, and serve terms concurrent with the appointing governor. The commission shall be reflective of all geographic regions of the state and, as much as possible, shall consist of the following members:

(1) The commissioner of administration or the commissioner's designee.

(2) The secretary of the Department of Children and Family Services or the secretary's designee.

(3) The secretary of the Louisiana Department of Health or the secretary's designee.

(4) The superintendent of the Department of Education or the superintendent's designee.

(5) The executive director of the Louisiana Workforce Commission or the executive director's designee.

(6) The executive director of the Office on Women's Policy or the executive director's designee.

(7) The executive director of the Children's Cabinet or the executive director's designee.

(8) Two members of the Women's Legislative Caucus.

(9) The commissioner of higher education or the commissioner's designee.

(10) The chairperson of the Women's Legislative Caucus or her designee.

(11) The secretary of the Department of Economic Development or the secretary's designee.

(12) Thirteen Louisiana women who have significant academic or professional expertise in one or more of the following areas:

(a) Business or industry.

(b) Economics.

(c) Education.

(d) Demographics.

(e) Public health.

(f) Law.

(g) Social science and/or social work.

(h) Violence against women.

(i) Gender studies.

(j) Youth organization focused solely on girls.

(k) Women’s organization.

E. The governor shall appoint the chairperson of the commission from its membership. All other officers shall be elected by the membership of the commission.

F. The commission shall meet at regularly scheduled intervals and at the call of the chairperson.

G. Support staff for the commission and facilities for its meetings shall be provided by the governor's Office on Women's Policy.

H. Commission members shall not receive additional compensation, a per diem, or travel expenses from the Office on Women's Policy.

Acts 2003, No. 668, §2, eff. June 27, 2003; Acts 2004, No. 518, §1; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2010, No. 774, §1, eff. June 30, 2010; Acts 2010, No. 774, §1, eff. June 30, 2010; Acts 2010, No. 877, §3, eff. July 1, 2010.



RS 46:2525.1 - Repealed by Acts 2008, No. 815, §5.

§2525.1. Repealed by Acts 2008, No. 815, §5.



RS 46:2531 - LOUISIANA AIDS TRUST FUND

CHAPTER 40. LOUISIANA AIDS TRUST FUND

§2531. REPEALED BY ACTS 1992, NO. 984, §18.



RS 46:2532 - REPEALED BY ACTS 1992, NO. 984, 18.

§2532. REPEALED BY ACTS 1992, NO. 984, §18.



RS 46:2533 - Repealed by Acts 1989, No. 662, 12, eff. Aug. 15, 1989.

§2533. Repealed by Acts 1989, No. 662, §12, eff. Aug. 15, 1989.



RS 46:2534 - REPEALED BY ACTS 1992, NO. 984, 18.

§2534. REPEALED BY ACTS 1992, NO. 984, §18.



RS 46:2541 - Repealed by Acts 1997, No. 1116, 2.

CHAPTER 41. EVALUATION OF CHILD SEXUAL ABUSE

§2541. Repealed by Acts 1997, No. 1116, §2.



RS 46:2542 - Repealed by Acts 1997, No. 1116, 2.

§2542. Repealed by Acts 1997, No. 1116, §2.



RS 46:2543 - Repealed by Acts 1997, No. 1116, 2.

§2543. Repealed by Acts 1997, No. 1116, §2.



RS 46:2544 - Repealed by Acts 1997, No. 1116, 2.

§2544. Repealed by Acts 1997, No. 1116, §2.



RS 46:2545 - Repealed by Acts 1997, No. 1116, 2.

§2545. Repealed by Acts 1997, No. 1116, §2.



RS 46:2551 - Declaration of purpose

CHAPTER 42. AGENCY COOPERATION IN PREVENTION OF TEEN

PREGNANCY AND SEXUALLY TRANSMITTED DISEASES

§2551. Declaration of purpose

A. The legislature hereby recognizes all of the following:

(1) It is imperative to protect and assist the youth of Louisiana if this state is to move forward and realize its potential in the future.

(2) It is imperative to reduce the rate of teen pregnancies and prevent the spread of HIV and other sexually transmitted diseases among the youth of Louisiana in order to build stronger families and a healthier future for Louisiana.

(3) In order to improve the lives of Louisiana families and ensure a better future for youth of Louisiana, it is imperative for state agencies to collaborate to create a comprehensive strategy to reduce the rate of teen pregnancies and prevent the spread of HIV and other sexually transmitted diseases among the youth of Louisiana.

Acts 2014, No. 534, §1.



RS 46:2552 - Prevention of teen pregnancy and sexually transmitted diseases; agency cooperation

§2552. Prevention of teen pregnancy and sexually transmitted diseases; agency cooperation

A. The state superintendent of education, the secretary of the Department of Children and Family Services, and the secretary of the Louisiana Department of Health shall meet together not less than twice annually to review and evaluate the effectiveness of current state programs, including but not limited to sex education provided by public schools, aimed at reducing the rate of teen pregnancy and preventing the spread of HIV and other sexually transmitted diseases among the youth of Louisiana.

B. The state superintendent of education, the secretary of the Department of Children and Family Services, and the secretary of the Louisiana Department of Health shall review and evaluate any programs that are available for implementation in Louisiana to educate the youth of Louisiana about the importance of preventing teen pregnancy and the spread of HIV and other sexually transmitted diseases by providing culturally competent education and outreach.

Acts 2014, No. 534, §1.



RS 46:2553 - Report

§2553. Report

The state superintendent of education, the secretary of the Department of Children and Family Services, and the secretary of the Louisiana Department of Health, jointly, shall submit a written report of their findings and recommendations, including proposed legislation if necessary, for a comprehensive strategy to reduce the rate of teen pregnancy and prevent the spread of HIV and other sexually transmitted diseases among the youth of Louisiana on an annual basis to the legislature not later than sixty days prior to the commencement of the regular legislative session. Any recommendations made by the state superintendent of education, the secretary of the Department of Children and Family Services, and the secretary of the Louisiana Department of Health shall be in accordance with the provisions of R.S. 17:281.

Acts 2014, No. 534, §1.



RS 46:2554 - Repealed by Acts 1997, No. 1116, 2.

§2554. Repealed by Acts 1997, No. 1116, §2.



RS 46:2555 - Repealed by Acts 1997, No. 1116, 2.

§2555. Repealed by Acts 1997, No. 1116, §2.



RS 46:2556 - Repealed by Acts 1997, No. 1116, 2.

§2556. Repealed by Acts 1997, No. 1116, §2.



RS 46:2557 - Repealed by Acts 1997, No. 1116, 2.

§2557. Repealed by Acts 1997, No. 1116, §2.



RS 46:2558 - Repealed by Acts 1997, No. 1116, 2.

§2558. Repealed by Acts 1997, No. 1116, §2.



RS 46:2559 - Repealed by Acts 1997, No. 1116, 2.

§2559. Repealed by Acts 1997, No. 1116, §2.



RS 46:2560 - Repealed by Acts 1997, No. 1116, 2.

§2560. Repealed by Acts 1997, No. 1116, §2.



RS 46:2561 - Repealed by Acts 1997, No. 1116, 2.

§2561. Repealed by Acts 1997, No. 1116, §2.



RS 46:2562 - Repealed by Acts 1997, No. 1116, 2.

§2562. Repealed by Acts 1997, No. 1116, §2.



RS 46:2563 - Repealed by Acts 1997, No. 1116, 2.

§2563. Repealed by Acts 1997, No. 1116, §2.



RS 46:2571 - TASK FORCE FOR MAXIMUM UTILIZATION

CHAPTER 43. TASK FORCE FOR MAXIMUM UTILIZATION

OF EMERGENCY ROOM FACILITY AT CHARITY HOSPITAL

OF LOUISIANA AT NEW ORLEANS(TERMINATED)

[Effective Date: Chapter terminated June 30, 1991, see §2576]

§2571. Declaration of purpose

A.(1) The legislature hereby recognizes that the emergency room at Charity Hospital of Louisiana at New Orleans cannot accommodate the number of patients attempting to seek medical assistance at that facility.

(2) The legislature further recognizes that society must bear the cost of those patients who are turned away when seeking medical attention due to shortages of medical personnel, often returning with more severe symptoms that ultimately cost more to be treated.

(3) The legislature further recognizes that many of the minor symptoms that patients leave without resolving could be handled with an adequate triage team.

(4) The legislature further recognizes that, with objective planning from a medically oriented task force whose sole purpose is to resolve the problems faced by the staff at Charity Hospital of Louisiana at New Orleans on a twenty-four hour basis, major accomplishments may be realized.

B. The legislature declares, therefore, that it is the purpose of this Chapter to create the Task Force for Maximum Utilization of the Emergency Room Facility at Charity Hospital at New Orleans, to develop a comprehensive, coordinated plan to significantly improve emergency health care delivery to reduce deaths and major illnesses seen by the medical staff, and to provide needed guidance to carry out the goals the task force shall recommend.

Acts 1989, No. 294, §1, eff. June 27, 1989.

{{NOTE: R.S. 46:2576 (ACTS 1989, NO. 294) PROVIDED TERMINATION DATE FOR TASK FORCE AS 6/30/90. ACTS 1990, NO. 417, EFF. 7/18/90 PROVIDED TERMINATION DATE OF 6/30/91.}}



RS 46:2572 - Task Force for Maximum Utilization of the Emergency Room Facility at Charity Hospital at New Orleans; creation; appointments of members; terms; officers; compensation; meetings; domicile

§2572. Task Force for Maximum Utilization of the Emergency Room Facility at Charity Hospital at New Orleans; creation; appointments of members; terms; officers; compensation; meetings; domicile

[Effective Date: Section terminated June 30, 1991.]

A. The Task Force for Maximum Utilization of the Emergency Room Facility at Charity Hospital at New Orleans, hereafter referred to as the "task force", is hereby created within the Department of Health and Hospitals.

B. The task force shall consist of fifteen members, as follows:

(1) The director of Charity Hospital of Louisiana at New Orleans or his designated staff person.

(2) Five directors or designated staff persons from the greater New Orleans area hospitals, to be appointed by the governor.

(3) The secretary of the Department of Health and Hospitals, or his designated staff person.

(4) A representative of the nursing school at Charity Hospital of Louisiana at New Orleans, to be appointed by the governor.

(5) A representative from the LSU School of Medicine, to be appointed by the governor.

(6) A representative from the Tulane School of Medicine, to be appointed by the governor.

(7) The director of Charity Hospital of Louisiana at New Orleans medical staff, or his representative.

(8) Two elected members of the Louisiana Legislature from the New Orleans area, to be appointed by the governor.

(9) Two appointees at large, to be appointed by the governor.

C. Except as provided in R.S. 46:2572(B)(8), each appointment by the governor is subject to Senate confirmation.

D. Vacancies shall be filled in the manner of the original appointment.            E. The task force shall convene for its first meeting no later than October 1, 1990. At the first meeting of the task force, the members shall elect a chairman, vice chairman, and other officers as they may deem appropriate.            F. All legislative members of the commission shall receive the same per diem and travel allowance for attending meetings of the task force or any meeting thereof as is normally provided for members of the legislature.

G. Members of the task force shall receive no compensation for their services and shall serve at no expense to the state.

H. The task force shall be domiciled in New Orleans but may hold public meetings elsewhere in the state.

I. The task force shall meet at such times and at places as it may designate. Meetings shall be held at the call of the chairman or at the call of a quorum of members upon not less than seven days written notice. The business of the task force may be transacted at any meeting duly called in accordance with this Subsection. A majority of a quorum shall be necessary to transact any business.

Acts 1989, No. 294, §1, eff. June 27, 1989; Acts 1990, No. 417, §1, eff. July 18, 1990.

{{NOTE: R.S. 46:2576 (ACTS 1989, NO. 294) PROVIDED TERMINATION DATE FOR TASK FORCE AS 6/30/90. ACTS 1990, NO. 417, EFF. 7/18/90 PROVIDED TERMINATION DATE OF 6/30/91.}}



RS 46:2573 - Powers and duties

§2573. Powers and duties

[Effective Date: Section terminated June 30, 1991.]

A. The task force shall make a thorough study of the emergency room at Charity Hospital of Louisiana at New Orleans under various circumstances of patient load, acuteness of delivery care, and times of day and week, and shall compile and analyze information derived from the study. It may render objective, fiscally feasible recommendations to the legislature and the governor, for the implementation of policies that could be adopted by Charity Hospital of Louisiana at New Orleans.

B. The task force may perform any of the following duties and functions:

(1) Hold public hearings, conduct investigations, and require the assistance of the staff at Charity Hospital of Louisiana at New Orleans.

(2) Subpoena witnesses, papers, records, documents, and all other data sources relevant to the delivery of health care at the emergency room at Charity Hospital of Louisiana at New Orleans.

(3) Administer oaths or affirmations in its hearings or investigations.

(4) Create committees and subcommittees from its membership as it may deem necessary to accomplish its study.

Acts 1989, No. 294, §1, eff. June 27, 1989.

{{NOTE: R.S. 46:2576 (ACTS 1989, NO. 294) PROVIDED TERMINATION DATE FOR TASK FORCE AS 6/30/90. ACTS 1990, NO. 417, EFF. 7/18/90 PROVIDED TERMINATION DATE OF 6/30/91.}}



RS 46:2574 - Report

§2574. Report

[Effective Date: Section terminated June 30, 1991.]

The task force shall submit a report of its findings, and recommendations, including proposed legislation if necessary, to the governor, the president of the Senate, and the speaker of the House of Representatives no later than March 30, 1991.

Acts 1989, No. 294, §1, eff. June 27, 1989; Acts 1990, No. 417, §1, eff. July 18, 1990.

{{NOTE: R.S. 46:2576 (ACTS 1989, NO. 294) PROVIDED TERMINATION DATE FOR TASK FORCE AS 6/30/90. ACTS 1990, NO. 417, EFF. 7/18/90 PROVIDED TERMINATION DATE OF 6/30/91.}}



RS 46:2575 - Cooperation by other state entities

§2575. Cooperation by other state entities

[Effective Date: Section terminated June 30, 1991.]

All departments, commissions, boards, agencies, officers, and institutions of the state and all subdivisions thereof shall cooperate with the task force in carrying out the powers and purposes of this Chapter.

Acts 1989, No. 294, §1, eff. June 27, 1989.

{{NOTE: R.S. 46:2576 (ACTS 1989, NO. 294) PROVIDED TERMINATION DATE FOR TASK FORCE AS 6/30/90. ACTS 1990, NO. 417, EFF. 7/18/90 PROVIDED TERMINATION DATE OF 6/30/91.}}



RS 46:2576 - Termination date

§2576. Termination date

[Effective Date: Section terminated June 30, 1991.]

The task force shall terminate on June 30, 1991.

Acts 1989, No. 294, §1, eff. June 27, 1989; Acts 1990, No. 417, §1, eff. July 18, 1990.

{{NOTE: R.S. 46:2576 (ACTS 1989, NO. 294) PROVIDED TERMINATION DATE FOR TASK FORCE AS 6/30/90. ACTS 1990, NO. 417, EFF. 7/18/90 PROVIDED TERMINATION DATE OF 6/30/91.}}



RS 46:2581 - OFFICE OF DISABILITY AFFAIRS

CHAPTER 44. OFFICE OF DISABILITY AFFAIRS

§2581. Creation; personnel

The office of disability affairs is hereby created as a state agency in the office of the governor. The office shall exercise the powers and duties hereinafter set forth or otherwise provided by law. The office shall be administered by an executive director, who shall be appointed by the governor to serve at his pleasure. The executive director shall employ a staff necessary to carry out the duties of the office.

Acts 1991, No. 1042, §1.



RS 46:2582 - Powers and duties

§2582. Powers and duties

The office of disability affairs shall have the following powers and duties:

(1) To collect facts and statistics and make special studies of conditions pertaining to the employment, health, financial status, recreation, social adjustment of persons with disabilities, or which otherwise affect the welfare of those persons.

(2) To keep abreast of the latest developments concerning disabilities and persons with disabilities throughout the nation and to interpret its findings to the public.

(3) To provide for a mutual exchange of ideas and information on national, state, and local levels.

(4) To make recommendations to the governor and to the legislature for needed improvements and additional resources to promote the welfare of persons with disabilities in the state.

(5) To provide information and advice to state agencies concerning compliance with Section 504 of the Rehabilitation Act of 1973, the Americans with Disabilities Act, and all other state and federal laws.

(6) To coordinate the services of all state agencies serving persons with disabilities and require reports from such state agencies and institutions.

(7) To adopt and promulgate rules and regulations that are deemed necessary to implement the provisions of this Chapter in accordance with the provisions of the Administrative Procedure Act.

(8) To network and promote local committees and organizations for persons with disabilities, to provide information and updates of changes in law, and centrally coordinate the preparation for the Governor's Conference for Persons with Disabilities.

(9) To encourage, strengthen, and promote coordination of goals and program services among various public and private delivery systems to persons with disabilities of all ages throughout the state.

(10) To seek to facilitate and encourage the integration of job-ready persons with disabilities into such programs as are available to their nondisabled peers.

Acts 1991, No. 1042, §1; Acts 2014, No. 811, §24, eff. June 23, 2014.



RS 46:2583 - Disability Affairs Trust Fund

§2583. Disability Affairs Trust Fund

A.(1) Subject to the provisions of R.S. 15:571.11, two-thirds of all fines collected for violations of parking restrictions established by R.S. 40:1742(B), two-thirds of all fines collected for false certification of mobility impairment by a physician as provided by R.S. 47:463.4(G)(4), and two-thirds of all fines collected for manufacture, sale, possession, or use of a counterfeit mobility-impaired placard as provided for in R.S. 47:463.4.3(B) shall be forwarded by the officer of the court who collects the same to the state treasurer within thirty days after the penalty or forfeiture is collected.

(2) In addition to all fines, fees, costs, and punishment prescribed by law for violations of mobility-impaired parking restrictions established by local ordinance or R.S. 40:1742, the court shall impose an additional fee of twenty-five dollars for each such violation. All monies collected from such additional fees shall be forwarded by the officer of the court who collects the same to the state treasurer within thirty days after the penalty or forfeiture is collected.

B. All funds received by the state treasurer as provided in Subsection A of this Section shall be deposited upon receipt in the state treasury. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited as required by this Subsection shall be credited to a special fund hereby created in the state treasury to be known as the "Disability Affairs Trust Fund". The monies in the fund shall be used solely as provided in this Section and only in the amounts appropriated by the legislature.

C. Subject to applicable limitations of Article VII, Section 9(B), the fund shall additionally consist of all funds designated to the fund and received by donation, grant, gift, or otherwise from any source including sums appropriated specifically to it by the legislature and any other allocations made directly to it.

D. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to this fund, again, following compliance with applicable requirements of Article VII, Section 9(B) relative to the Bond Security and Redemption Fund.

E. The legislature shall make an annual appropriation of the monies in the fund to the office of disability affairs in accordance with the recommendations of the Governor's Advisory Council on Disability Affairs. The monies in the fund shall be used solely for the operation of the Governor's Office of Disability Affairs and any program designed to provide services to Louisiana citizens with disabilities. Funds not appropriated shall remain to the credit of the fund and not revert to the state general fund nor be diverted to other purposes.

F. The Governor's Advisory Council on Disability Affairs shall determine the eligibility of programs to receive funding after operating expenses of the office have been met.

Acts 1995, No. 573, §2; Acts 1999, No. 1307, §3, eff. July 12, 1999; Acts 2001, No. 508, §2, eff. June 21, 2001; Acts 2004, No. 574, §1.

NOTE: See Acts 1995, No. 573, §5 relative to effectiveness and effective date.



RS 46:2584 - Accessible parking privileges investigation committee

§2584. Accessible parking privileges investigation committee

The office of disability affairs is hereby authorized to establish a committee comprised of membership as it deems appropriate for the purpose of consideration of matters relative to accessible parking privileges. Such committee may:

(1) Monitor issuance and usage of license plates and parking cards intended for use by persons with disabilities.

(2) Review complaints regarding unauthorized use of license plates and parking cards.

(3) Consider and evaluate evidence of abuse or unauthorized use of such plates or cards, as such evidence may be submitted to the committee by individuals, and submit such evidence or materials to the appropriate authorities and advocate for investigation of abuse.

(4) Submit evidence or materials to the Louisiana Medical Advisory Board within the Department of Public Safety and Corrections if such evidence or materials indicate possible inappropriate or illegal certification of a person as having a mobility impairment. If, in the board's discretion, the review of such material does indicate possible inappropriate or illegal certification by a physician, the board shall submit such material along with a recommendation for appropriate disciplinary action to the Louisiana State Board of Medical Examiners.

(5) Monitor, evaluate, and propose and advocate changes to laws, rules, and regulations relative to accessible parking privileges to the extent allowable by law.

(6) Perform any service pursuant to its purpose authorized by the office of disability affairs.

Acts 1995, No. 724, §1; Acts 2014, No. 811, §24, eff. June 23, 2014.



RS 46:2600 - Definitions

CHAPTER 45. CHILDREN'S CABINET

PART I. GENERALLY

§2600. Definitions

As used in this Chapter:

(1) "Community-based program" means programs that are accessible, culturally and linguistically, in locations that people use in the community, such as community centers, schools, shopping areas, and governmental buildings and which are operated by either:

(a) A local public agency.

(b) An independent, private for-profit or not-for-profit organization when the communities service needs are defined by the local community and planned and monitored by a broad-based group of community representatives invested by a local government with the authority and responsibility to plan such services.

(2) "Exemplary and promising program" means programs that meet high scientific standards, as evidenced in published evaluations, and that have been shown to work effectively and can be expected to have a positive result in a wide range of community settings.

(3) "Exemplary sanctions" may include but are not limited to electronic monitoring, diversion, community service, victim restitution, house arrest, intensive juvenile supervision, tracker programs, substance abuse assessment and testing, first-time offender programs, intensive individual and family treatment, structured day treatment and structured residential programs, aftercare or parole community supervision, balanced and restorative justice programs, and residential and nonresidential services for juvenile offenders.

(4) "Juvenile justice" means the system of public and private services in Louisiana that includes prevention, early identification, early intervention, child protection, law enforcement, prosecution, defense, adjudication, diversion and informal processing, probation, corrections, aftercare, transitional living, and other services provided to children and families who either are or are likely to be brought into a court with juvenile jurisdiction because of problems such as abuse, neglect or abandonment, mental illness, substance abuse, aspects of a divorce and breakup of families, pre-delinquency, social irresponsibility or delinquent behavior, or spousal abuse involving children.

(5) "Regionally based programs" means those programs that are delivered in one of the nine regional service areas.

(6) "Regional service area" means the following nine regions:

(a) Region 1 includes the parishes of Jefferson, Orleans, Plaquemines, and St. Bernard.

(b) Region 2 includes the parishes of East Baton Rouge, East Feliciana, Iberville, Pointe Coupee, West Baton Rouge, and West Feliciana.

(c) Region 3 includes the parishes of Livingston, St. Helena, St. Tammany, Tangipahoa, and Washington.

(d) Region 4 includes the parishes of Ascension, Assumption, Lafourche, St. Charles, St. James, St. John the Baptist, and Terrebonne.

(e) Region 5 includes the parishes of Acadia, Evangeline, Iberia, Lafayette, St. Landry, St. Martin, St. Mary, and Vermilion.

(f) Region 6 includes the parishes of Allen, Beauregard, Calcasieu, Cameron, and Jefferson Davis.

(g) Region 7 includes the parishes of Avoyelles, Catahoula, Concordia, Grant, LaSalle, Rapides, Vernon, and Winn.

(h) Region 8 includes the parishes of Bienville, Bossier, Caddo, Claiborne, Desoto, Jackson, Natchitoches, Red River, Sabine, and Webster.

(i) Region 9 includes the parishes of Caldwell, East Carroll, Franklin, Lincoln, Madison, Morehouse, Ouachita, Richland, Tensas, Union, and West Carroll.

(7) "School-based programs" means those programs operated at the school and developed in coordination with juvenile justice agencies, parents, and community agencies to address student behavioral and discipline issues.

Acts 2003, No. 1225, §6.



RS 46:2601 - Legislative findings and intent

PART II. CHILDREN'S CABINET, CHILDREN'S

BUDGET, AND AFFILIATED BOARDS

§2601. Legislative findings and intent

A.(1) The legislature finds that programs and services to children and their families are provided by a myriad of state departments, offices, and agencies, as well as many entities at the local level. Funding for such programs is provided from numerous sources, federal, state, and local. There is a serious need to coordinate and focus programs and funding to achieve the most effective and efficient use of monetary, human, and organizational resources.

(2) The legislature further finds that the policies of many funding programs have directed funding for needs of children and their families toward meeting crises, toward out-of-home placement, and toward services related to this focus.

(3) The legislature recognizes a need to identify all potential sources of funding for services for children and their families and to develop strategies to assure the coordinated use of such funding toward the development of a family and community-based service delivery system.

B. In order to meet these needs the legislature creates the Children's Cabinet.

Acts 1992, No. 971, §2; Acts 1998, 1st Ex. Sess., No. 5, §§2, 3, eff. April 24, 1998; Acts 2003, No. 245, §1, eff. June 5, 2003; Acts 2003, No. 1225, §6; Acts 2008, No. 780, §1.



RS 46:2602 - Children's Cabinet; creation; purpose

§2602. Children's Cabinet; creation; purpose

A. The Children's Cabinet, hereafter referred to as the "cabinet", is hereby created as a state agency within the office of the governor. The governor shall select an executive director and the cabinet shall be funded through equal interagency transfers from the entities represented in Paragraphs (B)(1) through (5) of this Section at a level to be determined annually by the commissioner of administration. In addition, the cabinet may accept and expend grants and private donations to assist the cabinet to carry out its functions. The purpose of the cabinet shall be to facilitate and require coordination of policy, planning, and budgeting affecting programs and services for children and their families; to coordinate delivery of services to children and their families; and to eliminate duplication of services where appropriate. The cabinet shall carry out its functions in order to assure the most efficient and effective use of resources, particularly through programs for intervention and prevention and through services that assist and support children to remain in their homes and communities.

B. The cabinet shall be composed of the following members:

(1) The secretary of the Department of Children and Family Services.

(2) The secretary of the Louisiana Department of Health.

(3) The deputy secretary for youth services of the Department of Public Safety and Corrections.

(4) The executive director of the Louisiana Workforce Commission.

(5) The state superintendent of education.

(6) The commissioner of administration.

(7) The executive director of the cabinet, to be determined by the governor, who shall serve as chairperson.

(8) A member of the House of Representatives appointed by the speaker of the House of Representatives.

(9) A member of the Senate appointed by the president of the Senate.

(10) A representative of the Children's Cabinet Advisory Board as selected by its members.

(11) A member of the Louisiana Council of Juvenile and Family Court Judges appointed by the chief justice of the Louisiana Supreme Court.

(12) A member of the State Board of Elementary and Secondary Education appointed by its president.

(13) The secretary of the Department of Economic Development.

C. Members shall serve during their tenure in the offices listed in Subsection B. All members shall serve without additional compensation.

D-F. Repealed by Acts 2008, No. 780, §2.

Acts 1992, No. 971, §2; Acts 1995, No. 1232, §1; Acts 1997, No. 883, §1, eff. July 10, 1997; Acts 1997, No. 1172, §7, eff. June 30, 1997; Acts 1998, 1st Ex. Sess., No. 5, §§2, 3, eff. April 24, 1998; Acts 2003, No. 245, §1, eff. July 5, 2003; Acts 2004, No. 7, §4, eff. May 5, 2004; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2008, No. 780, §§1, 2.



RS 46:2603 - Children's Cabinet; powers and duties

§2603. Children's Cabinet; powers and duties

A. In order to carry out the purposes of this Chapter and the purposes for which it is created, the Children's Cabinet shall:

(1) Develop and implement a framework for decisionmaking to assure that all services for children meet the goals and objectives of the cabinet.

(2) Monitor indicators of child well-being, as determined by the cabinet, and utilize these data for evaluation and planning.

(3) Adopt and implement provisions for a children's budget, as more specifically provided in R.S. 46:2604.

(4) Submit an annual report to the governor, Senate Committee on Health and Welfare, the House Committee on Health and Welfare, and any other legislative committee that requests a copy of the annual report, by January thirty-first summarizing the accomplishments of the past year, providing an evaluation of individual programs and the delivery of services, and indicating specific goals and budget priorities for the next fiscal year.

(5) Adopt and promulgate rules and regulations and formulate all necessary policies, procedures, and rules of administration and operation necessary to carry out the purposes of this Chapter, all subject to the Administrative Procedure Act. Legislative oversight of the cabinet, pursuant to the Administrative Procedure Act, shall be the responsibility of the Senate Committee on Health and Welfare and the House Committee on Health and Welfare.

(6) Do all the things reasonably necessary to accomplish the purposes for which the cabinet is created.

(7) - (13) Repealed by Acts 2008, No. 780, §2.

B. In addition to the above duties and responsibilities, in order to carry out its purposes and functions, the cabinet may:

(1) Request data and assistance from state departments or agencies of the state. When the cabinet requests a state department or agency to provide needed data or assistance, the department or agency shall give priority to such request and shall provide such data or assistance as requested. The cabinet shall maintain the confidentiality of any information or records provided to it, as required by laws relative to such records and information.

(2) Create and appoint such advisory committees or task forces to act in an advisory capacity to the cabinet to assist in its studies, composed of such representatives of the public and private sectors, as it shall deem appropriate.

(3) Enter into such contracts in accordance with applicable law that may be necessary and proper to carry out the provisions of this Chapter relating to the coordination of the delivery of services to children and families.

Acts 1992, No. 971, §2; Acts 1993, No. 424, §1, eff. June 9, 1993; Acts 1995, No. 945, §1; Acts 1998, 1st Ex. Sess., No. 5, §§2, 3, eff. April 24, 1998; Acts 2003, No. 245, §1, eff. June 5, 2003; Acts 2003, No. 1225, §6; Acts 2008, No. 780, §§1, 2.



RS 46:2604 - Children's budget; preparation and submission

§2604. Children's budget; preparation and submission

A. In adopting the children's budget annually, the cabinet shall hold such hearings and solicit and review such information and recommendations from affected agencies, including those represented on the Children's Cabinet, and programs and other sources as it shall find necessary. To the extent possible, the cabinet shall seek to establish agreement among and support by the affected agencies and programs with respect to the children's budget.

B. In reviewing the annual children's budget recommendations, the executive departments, agencies, and cabinet shall adhere, to the extent possible and reasonable, to the policy priorities as recommended to the Children's Cabinet by the Children's Cabinet Advisory Board that are considered, amended or adopted by the Cabinet.

C.(1) The division of administration shall create and update the Early Childhood System Integration Budget herein referred to as ECSIB. This ECSIB shall support and inform the work of the BrightStart initiative, Louisiana's commitment to young children ages zero to five with the goal to develop service systems integration and partnerships to enhance children's ability to enter school healthy and ready to learn.

(2) The ECSIB shall provide information needed to make informed decisions about Louisiana's early childhood systems. Specifically, the ECSIB shall assist policymakers to:

(a) Understand the amount and purpose of current spending on young children and trends over time, including how dollars are allocated to services and programs for young children and their families and the source of these funds.

(b) Identify gaps and unnecessary or duplicative spending.

(c) Nurture collaboration and partnerships among state entities pursuing similar goals or program objectives.

(d) Identify opportunities to increase investments in prevention and early intervention, as well as to blend and braid funds.

(e) Guide private sector spending for child and family services and supports.

(f) Determine the trend in spending for early childhood efforts.

(g) Determine how money is being allocated and spent in a manner consistent with stated early childhood goals.

(h) Design results-based accountability projects that align strategic plans, fiscal analyses, and desired early childhood outcomes.

(i) Identify opportunities to secure unmatched federal funding.

(3) The ECSIB shall not be organized by department but rather by one of the four early childhood system components:

(a) Access to health care.

(b) Social-emotional development and mental health.

(c) Early care and education.

(d) Family support and parenting education.

(4) Program and activity data from the children's budget shall be entered into one of the early childhood system component areas. Each budget item shall include the department and agency responsible for the program. The cabinet shall coordinate with the office of planning and budget in the division of administration to track changes in the children's budget throughout the fiscal year.

D. The governor's executive budget shall include the governor's recommended children's budget which shall be a compilation and listing of the recommended budgets contained in the various schedules of the executive budget for all departments, agencies, programs, and activities for children and their families.

E. The General Appropriation Act enacted by the legislature shall include the children's budget. This shall be a separate section of the Act which shall include a compilation and listing of all appropriations contained in the various schedules and appropriations in the Act which are for services and programs for children and their families as well as the cost estimates of all nonappropriated elements of the budget.

F. The cabinet will coordinate with the office of planning and budget in the division of administration to track changes in the children's budget throughout the fiscal year. The office of planning and budget in the division of administration shall designate an analyst with the responsibility to the children's budget.

G. The executive director of the Children's Cabinet will present the children's budget to the House Appropriations Committee and the Senate Finance Committee during their review of the General Appropriation Bill.

Acts 1992, No. 971, §2; Acts 1998, 1st Ex. Sess., No. 5, §§2, 3, eff. April 24, 1998; Acts 2003, No. 245, §1, eff. June 5, 2003; Acts 2003, No. 1225, §6; Acts 2008, No. 774, §1.



RS 46:2605 - Children's Cabinet Advisory Board

§2605. Children's Cabinet Advisory Board

A. The Children's Cabinet Advisory Board, hereinafter referred to as the "advisory board", is hereby created. The purpose of the advisory board shall be to provide information and recommendations from the perspective of advocacy groups, service providers, and parents. Primary responsibilities of the Children's Cabinet Advisory Board are:

(1) To ensure information sharing between governmental and non-governmental entities serving Louisiana's children.

(2) To make recommendations to the Children's Cabinet, through the executive director, as requested by the Cabinet.

(3) To make recommendations to the Children's Cabinet, through the executive director, as necessary as determined by the advisory board.

(4) To make recommendations to the Children's Cabinet, through the executive director, as to the budget priorities for the coming year by August thirty-first.

(5) To make recommendations to the Children's Cabinet, through the executive director, as to specific budget items to be supported in the Children's Budget by November thirtieth.

(6) To make an annual report to the legislature, Senate Committee on Health and Welfare, the House Committee on Health and Welfare, Select Committee on Women and Children and any other legislative committee requesting a copy of the annual report, by January thirty-first summarizing the well-being of Louisiana's children, the accomplishments of the past year, and specific goals and priorities for the next fiscal year.

B. The advisory board shall be composed of the following members:

(1) A representative from Agenda for Children.

(2) A representative from the Louisiana Children's Trust Fund.

(3) A representative from Prevent Child Abuse Louisiana.

(4) A representative from the Louisiana Maternal and Child Health Coalition.

(5) A representative from Louisiana Early Steps.

(6) A representative from the Louisiana Council of Juvenile and Family Court Judges.

(7) The director of the State Head Start Collaboration Project.

(8) A representative from the Juvenile Justice and Delinquency Prevention Advisory Board.

(9) A representative from Louisiana State University, Louisiana Cooperative Extension Service.

(10) No fewer than three and no more than five parents nominated by agencies represented herein and approved by the cabinet.

(11) The deputy secretary of the office of children and family services of the Department of Children and Family Services.

(12) The deputy secretary of the office of children and family services of the Department of Children and Family Services.

(13) The assistant secretary of the office for citizens with developmental disabilities of the Louisiana Department of Health.

(14) The assistant secretary of the office of public health of the Louisiana Department of Health.

(15) The assistant secretary of the office of behavioral health of the Louisiana Department of Health.*

(16) The director of the bureau of health services financing of the Louisiana Department of Health.

(17) Repealed by Acts 2006, No. 599, §2.

(18) A representative of the Louisiana Workforce Commission, to be designated by the executive director.

(19) The assistant secretary of the office of juvenile justice of the Department of Public Safety and Corrections.

(20) Three representatives of the Department of Education, to be designated by the superintendent as follows:

(a) One member representing academic programs, including early childhood.

(b) One member representing special education.

(c) One member representing educational support programs including secondary vocational education.

(21) A representative of the division of administration, as designated by the commissioner.

(22) Repealed by Acts 2008, No. 780, §2.

(23) A member of the Louisiana Families In Need Of Services Association.

(24) A member of the Louisiana Court-Appointed Special Advocate Association.

(25) A member of the Louisiana Catholic Conference.

(26) The president of the Louisiana Community and Technical College System or his designee.

(27) The chief executive officer of the Louisiana State University Health Sciences Center, health care services division, or his designee.

(28) A representative of the National Association of Social Workers.

(29) A representative of the Louisiana Association of Nonprofit Organizations.

(30) A representative from the Louisiana Chapter, American Academy of Pediatrics.

(31) The assistant secretary of the office of behavioral health of the Louisiana Department of Health.*

(32) The president of the Louisiana Council of Child and Adolescent Psychiatry or his designee.

(33) A member of the Louisiana Assembly on School-Based Health Care.

(34) A member of the Louisiana Chapter of the March of Dimes.

(35) Repealed by Acts 2006, No. 599, §2.

(36) A representative of Families Helping Families.

(37) A representative of the Louisiana Association of Childcare Agencies.

(38) A representative of Louisiana Children's Advocacy Centers.

(39) A representative of the Institute of Infant and Early Childhood Mental Health at Tulane University.

(40) A representative of the Louisiana Primary Care Association.

(41) A representative of the Louisiana Partnership for Children and Families.

C. Members shall be appointed by the governor and shall serve at the pleasure of the governor. All members shall serve without compensation.

D. The advisory board shall be invited to all cabinet meetings and may participate in its discussions but shall have no vote.

E. The advisory board shall elect as officers a chair, vice chair, and secretary from the membership and shall meet as needed. The advisory board shall create its own bylaws that shall define quorum as at least one-third of those who have been appointed to the advisory board.

F. The governor may appoint from time to time and to serve at his pleasure additional members to the advisory board to serve on matters about which such additional members shall possess or have expertise or experience. In consideration of those matters for which an additional member is appointed, each additional member appointed pursuant to this Subsection shall have the same powers and duties during the period of his service as enjoyed by the membership provided by Subsection B of this Section.

Acts 1995, No. 1232, §1; Acts 1997, No. 883, §1, eff. July 10, 1997; Acts 1998, 1st Ex. Sess., No. 5, §§2, 3, eff. April 24, 1998; Acts 1999, No. 635, §1, eff. July 1, 1999; Acts 1999, No. 802, §7, eff. July 2, 1999; Acts 2001, No. 510, §1; Acts 2003, No. 245, §1, eff. June 5, 2003; Acts 2006, No. 599, §§1, 2; Acts 2008, No. 565, §7; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2008, No. 780, §§1, 2; Acts 2009, No. 384, §5, eff. July 1, 2010; Acts 2010, No. 877, §3, eff. July 1, 2010.

*NOTE: The office for addictive services and the office of mental health were changed to the office of behaviorial health by Acts 2009, No. 384.



RS 46:2605.1 - Council on the Status of Grandparents Raising Grandchildren

§2605.1. Council on the Status of Grandparents Raising Grandchildren

A. There is hereby established the Council on the Status of Grandparents Raising Grandchildren, hereinafter referred to as the "council", as a subcommittee of the Children's Cabinet Advisory Board. The domicile of the council shall be in the parish of East Baton Rouge.

B. The council shall be composed of the following members:

(1) The executive director of the Children's Cabinet Advisory Board, or his designee.

(2) Three members representing the Department of Children and Family Services appointed by the secretary of the department, one of whom shall be a representative of the kinship care subsidy program, one of whom shall be a representative of the Supplemental Nutrition Assistance Program, and one of whom shall be a representative of the foster care program.

(3) Two members representing the Louisiana Department of Health appointed by the secretary of the department, one of whom shall be a representative of the behavioral health program, and one of whom shall be a representative of the Medicaid eligibility program.

(4) A member representing the Department of Education appointed by the superintendent, who shall be a representative of the child care assistance program.

(5) The executive director of the Louisiana Workforce Commission, or his designee.

(6) The deputy secretary of the Department of Public Safety and Corrections, Youth Services, office of juvenile justice, or his designee.

(7) A member of the Senate to be appointed by the president of the Senate.

(8) A member of the House of Representatives to be appointed by the speaker of the House of Representatives.

(9) The executive director of the Governor's Office of Elderly Affairs, or his designee.

(10) The president of the Louisiana Association of School Superintendents, or his designee.

(11) One member representing and appointed by Agenda for Children.

(12) One member representing and appointed by Prevent Child Abuse Louisiana.

(13) One member representing and appointed by the Louisiana Children's Trust Fund.

(14) At least five citizens who have demonstrated a commitment to the rearing of grandchildren by grandparents, to be nominated by the executive director of the Children's Cabinet Advisory Board and approved by the council.

(15) One member representing and appointed by the National Association of Social Workers - Louisiana.

(16) One member representing and appointed by LouisianaChildren.org.

(17) One member representing and appointed by the Louisiana Council of Juvenile and Family Court Judges.

(18) One member representing and appointed by the Louisiana State Bar Association.

(19) One representative of the Grandparents Raising Grandchildren Information Center of Louisiana.

(20) One member representing and appointed by the Access to Justice Committee of the Louisiana State Bar Association.

(21) The president of the Louisiana Head Start Association, or his designee.

C. Members of the council shall serve four-year terms and shall not receive any compensation or reimbursement of expenses. Each member of the council shall hold office until the appointment and qualification of his successor. Whenever a vacancy occurs in an appointed position, the vacancy shall be filled in the same manner and under the same terms and conditions as required for the original appointment.

D. Meetings of the council shall be held in the city of Baton Rouge. At the first meeting each year the chair and vice chair of the council shall be appointed by the executive director of the Children's Cabinet Advisory Board with the consultation and approval of the council. The council may adopt such rules of procedure as are necessary to facilitate orderly conduct of its business.

E. The council shall meet at least quarterly. Meetings shall be held on the call of the chair or at the request of at least three members of the council. A majority of the council shall constitute a quorum for the transaction of business. All official actions of the council shall require the affirmative vote of a majority of the quorum.

F. All departments, boards, agencies, officers, and institutions of the state and all subdivisions thereof shall cooperate with the council in carrying out its purposes pursuant to R.S. 46:2605.1 through 2605.3.

G. The council shall make, or cause to be made, all such studies, reviews, or analyses which it finds necessary to effect its purpose.

H. The council may receive and expend funds appropriated or otherwise made available by the legislature or from any other source, including donations or gifts of money or services from public or private organizations or from any other sources, to be utilized for the purposes of the council and as further provided in R.S. 46:2605.3.

Acts 2016, No. 301, §2, eff. June 2, 2016.



RS 46:2605.2 - Council; responsibilities and duties

§2605.2. Council; responsibilities and duties

A. The council shall be a resource to the state on issues affecting grandparents raising grandchildren in the state. In furtherance of that responsibility, the council shall undertake efforts to provide for the following:

(1) Foster unity among grandparents raising grandchildren, communities, and organizations in the state by promoting cooperation and sharing of information and encouraging collaboration and joint activities.

(2) Serve as a liaison between government and private interest groups with regard to matters of unique interest and concern to grandparents raising grandchildren in the state.

(3) Assess programs and practices in all state agencies as they affect grandparents raising grandchildren, as the council deems necessary and appropriate.

(4) Identify and discuss best practices as they affect grandparents raising grandchildren and explore how these practices can be adapted to programs and services being provided within the state.

(5) Advise executive and legislative bodies of the potential effect of proposed legislation on grandparents raising grandchildren, as the council deems necessary and appropriate.

(6) Investigate the merits of the establishment of a state agency or program within a department dedicated to grandparents' issues and determine how such agency or program would be organized and implemented.

(7) Identify a system for educating grandparents who lack the appropriate information and resources regarding the care and custody of their grandchildren.

(8) Identify issues that are faced by nonparent relatives providing primary care for children.

B. The council shall issue its annual report by January thirty-first each year, stating the findings, conclusions, and recommendations of the council. The council shall submit the report to the governor, the president of the Senate, the speaker of the House of Representatives, and the chairmen of the committees with appropriate jurisdiction in the House of Representatives and in the Senate.

Acts 2016, No. 301, §2, eff. June 2, 2016.



RS 46:2605.3 - Status of Grandparents Raising Grandchildren Fund

§2605.3. Status of Grandparents Raising Grandchildren Fund

A. There is hereby created in the state treasury, as a special fund, the Status of Grandparents Raising Grandchildren Fund, hereinafter referred to as the "fund".

B.(1) The source of monies deposited into the fund shall be any monies appropriated annually by the legislature, including federal funds, any public or private donations, gifts, or grants from individuals, corporations, nonprofit organizations, or other business entities which may be made to the fund, and any other monies which may be obtained or provided by law.

(2) Monies in the fund shall be invested in the same manner as monies in the state general fund and interest earned on investment of monies in the fund shall be credited to the state general fund. Unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.

C. Subject to an annual appropriation by the legislature, monies in the fund shall be used as directed by the council solely for the purposes set forth in R.S. 46:2605.1 and 2605.2.

Acts 2016, No. 301, §2, eff. June 2, 2016.



RS 46:2606 - Construction; local governing authorities

§2606. Construction; local governing authorities

Nothing in this Chapter shall be construed to limit the authority of a local governing authority to create a children's cabinet or an advisory board to coordinate programs and services for children and families within the authority's jurisdiction and to provide for the powers, duties, and functions of such cabinet or advisory board.

Acts 1997, No. 883, §1, eff. July 10, 1997; Acts 1998, 1st Ex. Sess., No. 5, §§2, 3, eff. April 24, 1998.



RS 46:2607 - Termination

§2607. Termination

The existence of the Children's Cabinet shall terminate, all legal authority therefor shall cease, and this Chapter shall be repealed on August 15, 2018.

Acts 1998, 1st Ex. Sess., No. 5, §2, eff. April 24, 1998; Acts 2003, No. 245, §1, eff. June 5, 2003; Acts 2003, No. 1225, §6; Acts 2008, No. 780, §1; Acts 2014, No. 496, §1, eff. June 5, 2014.



RS 46:2608 - Purposes and intent

PART III. LOUISIANA CHILDREN, YOUTH, AND

FAMILIES INVESTMENT FUND

§2608. Purposes and intent

A. The legislature hereby finds and declares that the children and families of Louisiana are the state's most precious resource.

B. The legislature further finds that the state should make further strategic investments in this resource in order to:

(1) Prevent child abuse and neglect, substance abuse, mental illness, and predelinquent and delinquent behavior.

(2) Make early interventions that will effectively address family problems.

(3) Provide comprehensive strategies for effectively rehabilitating children and families at whatever stage these problems are manifested.

C. The legislature affirms its belief that such strategic investments will not only preserve and develop the state's human resources but also save the state large amounts of money currently being invested in law enforcement, child protection, adjudication, and corrections.

Acts 2003, No. 1225, §6.



RS 46:2609 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§2609. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 46:2610 - Community-based, school-based, and regionally based sanctions and services grant program

§2610. Community-based, school-based, and regionally based sanctions and services grant program

A. The legislature hereby finds that the state's over-reliance on juvenile incarceration, especially in large correctional institutions, is contrary to the best interests and well-being of juveniles and frequently inconsistent with the state and federal law requiring intervention by the least restrictive method. The legislature further finds that the lack of available alternatives within local communities is a significant factor in the over-incarceration of juveniles in such large correctional facilities.

B. To address such lack of available alternatives to the incarceration of juveniles, the legislature declares it to be the policy of the state of Louisiana to assist in the development and establishment of a community-based, school-based, and regionally based system of progressive intensive sanctions and treatment programs and services for juveniles who have committed or are at risk of committing delinquent acts.

C. The purposes of this Section shall be to assist in the provision of appropriate preventive, diversionary, and dispositional alternatives for juveniles, encourage coordination of the elements of the juvenile services system, and provide an opportunity for local involvement in developing community-based, school-based, and regionally based programs for juveniles so that the following objectives may be obtained:

(1) Improved deterrence of juvenile crime by providing immediate, effective, and more cost-effective sanctions that emphasize accountability for the juvenile offender for his actions and reduce the pattern of repeat offending.

(2) Preservation of the family unit whenever the best interests of the juvenile are served and such preservation does not place the juvenile at imminent risk.

(3) Limitation on intervention to those actions which are necessary and the utilization of the least restrictive yet most effective and appropriate resources.

(4) Encouragement of active family participation, except when the best interests of the juvenile indicates otherwise.

(5) Treatment in the community rather than commitment to a distant correctional facility, except when the best interests of the juvenile indicates otherwise.

(6) Assistance in the development of alternatives to secure temporary custody for juveniles who do not require secure detention.

(7) Encouragement of a public and private partnership in the design and delivery of services for juveniles.

(8) Encouragement of parental responsibility and the provision of community-based sanctions and services for juveniles and their families, holding child and family accountable for their behavior.

(9) Encouragement of the principles and practices of balanced and restorative justice.

D.(1) To be eligible for participation in this services grant program, a parish or municipal governing authority, a court or other governmental entity, or a school system shall adopt a plan for their jurisdiction based on the principles of the comprehensive strategy and balanced and restorative justice and as required by the guidelines to be prepared and promulgated by the cabinet and approved by the legislature. The applicant entity shall submit its plan to the cabinet at such times and in advance of such deadlines as defined by the cabinet. In the event a single state entity is created pursuant to R.S. 46:2757, oversight and administration of this program shall be transferred to said entity.

(2) Plans may also be submitted jointly by two or more parishes, municipal governments, courts, or school boards within any regional service area.

E. After approval of an applicant's plan, an applicant may submit, at times specified by the cabinet, a proposal for funding one or more community-based, school-based, or regionally based sanctions or pre-dispositional and post-dispositional services that are consistent with the applicant's plan and that are nationally validated exemplary or promising programs as indicated in the guidelines promulgated by the cabinet or, after its creation, the department.

F. A parish or municipal governing authority, court or other governmental entity, or a school system may contract with an independent, private for-profit or not-for-profit organization to provide the community-based, school-based, or regionally based services contained in the applicant's plan; however, the request for funding of one or more of the approved services or programs shall contain a statement regarding the existence of such contract and its terms.

G.(1) To receive funding for a grant, applicants must provide a cash match based on a percentage of total cost not to exceed twenty percent as indicated in the schedule of match percentages to be provided by the cabinet in its programmatic guidelines.

(2) Funding requests for approved plans submitted jointly by two or more parishes, municipal governments, courts, or school boards within a regional service area shall be given preference for funding should funds be limited.

H. Each recipient shall report quarterly to the director of the cabinet such data as may be required by the cabinet or the department to measure progress on stated objectives and to evaluate programs and services provided by each recipient.

Acts 2003, No. 1225, §6.



RS 46:2611 - Repealed by Acts 2013, No. 184, §7(B).

CHAPTER 46. LOUISIANA COUNCIL ON OBESITY

PREVENTION AND MANAGEMENT

§2611. Repealed by Acts 2013, No. 184, §7(B).



RS 46:2612 - Repealed by Acts 2013, No. 184, §7(B).

§2612. Repealed by Acts 2013, No. 184, §7(B).



RS 46:2613 - Repealed by Acts 2013, No. 184, §7(B).

§2613. Repealed by Acts 2013, No. 184, §7(B).



RS 46:2614 - Repealed by Acts 1997, No. 1116, 2.

§2614. Repealed by Acts 1997, No. 1116, §2.



RS 46:2615 - Repealed by Acts 1997, No. 1116, 2.

§2615. Repealed by Acts 1997, No. 1116, §2.



RS 46:2616 - Diabetes annual action plan; submission; content

CHAPTER 46. HEALTH ACTION PLANS

§2616. Diabetes annual action plan; submission; content

A. The Louisiana Department of Health shall submit an action plan, after consulting with and receiving comments from the medical director of each of its contracted Medicaid partners, to the Senate Committee on Health and Welfare and the House Committee on Health and Welfare no later than February first of each year on the following:

(1) The financial impact and reach diabetes of all types is having on the state of Louisiana and its residents. Items in this assessment shall include the number of lives with diabetes covered by Medicaid through the Louisiana Department of Health and its contracted partners, the number of lives with diabetes impacted by the prevention and diabetes control programs implemented by the department and its contracted partners, the financial cost diabetes and its complications places on the department and its contracted partners, and the financial cost diabetes and its complications places on the department and its contracted partners in comparison to other chronic diseases and conditions.

(2) An assessment of the benefits of implemented programs and activities aimed at controlling diabetes and preventing the disease.

(3) A description of the level of coordination existing between the Louisiana Department of Health, its contracted partners, and other stakeholders on activities, programmatic activities, and the level of communication on managing, treating, or preventing all forms of diabetes and its complications.

(4) The development of a detailed action plan for battling diabetes with a range of actionable items. The plan shall identify proposed action steps to reduce the impact of diabetes, prediabetes, and related diabetes complications. The plan shall identify expected outcomes of the action steps proposed while establishing benchmarks for controlling and preventing diabetes.

(5) The development of a detailed budget blueprint identifying needs, costs, and resources to implement the plan identified in Paragraph (4) of this Subsection.

B. The Louisiana Department of Health shall include within the annual diabetes action plan the most current editions of the standards of medical care in diabetes by the American Diabetes Association and the American Association of Clinical Endocrinologists.

Acts 2013, No. 210, §1, eff. June 10, 2013; Acts 2014, No. 713, §1.



RS 46:2617 - Obesity annual action plan; submission; content

§2617. Obesity annual action plan; submission; content

The Louisiana Department of Health shall submit an action plan, after consulting with and receiving comments from the medical director of each of its contracted Medicaid partners, to the Senate Committee on Health and Welfare and the House Committee on Health and Welfare no later than February first of each year on the following:

(1) The financial impact and reach obesity is having on the state of Louisiana and its residents. Items included in this assessment shall include the number of lives with obesity covered by Medicaid through the Louisiana Department of Health and its contracted partners, the number of lives with obesity impacted by the prevention and control programs implemented by the Louisiana Department of Health and its contracted partners, the financial cost obesity and its complications place on the Louisiana Department of Health and its contracted partners, and the financial cost obesity and its complications places on the Louisiana Department of Health and its contracted partners in comparison to other chronic diseases and conditions.

(2) An assessment of the benefits of implemented programs and activities aimed at controlling obesity and preventing the disease.

(3) A description of the level of coordination existing between the Louisiana Department of Health, its contracted partners, and other stakeholders on activities, programmatic activities, and the level of communication on managing, treating, or preventing obesity and its complications.

(4) The development of a detailed action plan for battling obesity with a range of actionable items. The plan shall identify proposed action steps to reduce the impact of obesity and related obesity complications. The plan shall identify expected outcomes of the action steps proposed while establishing benchmarks for controlling and preventing obesity.

(5) The development of a detailed budget blueprint identifying needs, costs, and resources to implement the plan identified in Paragraph (4) of this Section.

Acts 2013, No. 210, §1, eff. June 10, 2013.



RS 46:2618 - Repealed by Acts 2008, No. 815, §5.

§2618. Repealed by Acts 2008, No. 815, §5.



RS 46:2621 - Purpose

CHAPTER 47. LOUISIANA MEDICAL ASSISTANCE TRUST FUND

§2621. Purpose

The purpose of this Chapter is to further provide for the operation of the Medicaid program in the state and for the maintenance of health care services available under that program.

Acts 1992, No. 260, §1, eff. June 10, 1992.



RS 46:2622 - Definitions

§2622. Definitions

As used in this Chapter, the following terms shall have the following meanings:

(1) "Bona fide medication sample" means a drug, chemical, or medication packaged by the original manufacturer thereof in such quantity as does not exceed a reasonable therapeutic dosage for a period in excess of one week and provided at no cost to a physician for administration or dispensation to a patient at no cost to the patient.

(2) Repealed by Acts 2009, No. 438, §9(B).

(3) "Department" means the Louisiana Department of Health.

(4) "Dispensing physician" means any physician in the state of Louisiana who has registered as a dispensing physician with the Louisiana State Board of Medical Examiners and who dispenses to his patients any drug, chemical, or medication, except a bona fide medication sample.

(5) "Fund" means the Louisiana Medical Assistance Trust Fund.

(6) "Intermediate care facility for people with developmental disabilities" means a facility which is licensed as an intermediate care facility for people with developmental disabilities in accordance with R.S. 28:421 et seq. by the Louisiana Department of Health.

(7) "Medicaid program" means the medical assistance program as established in Title XIX of the Social Security Act and as administered in the state of Louisiana by the Louisiana Department of Health.

(8) "Medical transportation provider" means any natural person, firm, corporation, partnership, or other juridical person who is engaged in delivering transportation to or from a medical service and who is paid for such delivery.

(9) "Nursing facility" means a facility which is licensed as a nursing home in accordance with R.S. 40:2009.3 et seq. by the Louisiana Department of Health.

(10) "Out-of-state pharmacist" means any natural person who is licensed or registered as a pharmacist by a state other than Louisiana, who is a resident of and domiciled in a state other than Louisiana, and who fills, compounds, or dispenses out-of-state prescriptions.

(11) "Out-of-state pharmacy" means any natural person, firm, corporation, partnership, or other juridical person, that is permitted as a pharmacy by a state other than Louisiana, and that, through or by out-of-state pharmacists, sells at retail, fills, dispenses, or furnishes out-of-state prescriptions.

(12) "Out-of-state prescription" means a physician's order, written or oral, for a drug, chemical, medicine, device, or a combination thereof, that is filled, compounded or dispensed by an out-of-state pharmacist at a location outside the state of Louisiana, provided that the person for whom the physician issued the order is a resident of and domiciled in the state of Louisiana.

(13) "Out-patient prescription" means a prescription dispensed to an individual who is not an in-patient of a facility licensed by the Louisiana Department of Health as a hospital.

(14) "Pharmacist" means any natural person who is licensed or registered as a pharmacist by the state of Louisiana, who is a resident of and domiciled in the state of Louisiana, and who fills, compounds, or dispenses prescriptions.

(15) "Pharmacy" means any natural person, firm, corporation, partnership, or other juridical person that is permitted as a pharmacy by the state of Louisiana, that is located within the state of Louisiana, and that through or by pharmacists, sells at retail, fills, dispenses, or furnishes prescriptions.

(16) "Physician" means any licensed medical doctor, dentist, or other licensed practitioner authorized to prescribe or order any drug, chemical, medicine, device, or a combination thereof, to be filled, compounded, or dispensed by a pharmacist.

(17) "Prescription" means a physician's order, written, oral, or electronically transmitted for a drug, chemical, medicine, device, or a combination thereof, that is filled, compounded, or dispensed by a licensed or registered pharmacist or dispensing physician.

(18) "Secretary" means the secretary of the Louisiana Department of Health.

Acts 1992, No. 260, §1, eff. June 10, 1992; Acts 2006, No. 163, §3; Acts 2009, No. 438, §9(B); Acts 2011, No. 155, §2.



RS 46:2623 - Louisiana Medical Assistance Trust Fund

§2623. Louisiana Medical Assistance Trust Fund

A. There is hereby established as a special fund in the state treasury the Louisiana Medical Assistance Trust Fund, hereinafter referred to as the "fund", which shall consist of monies generated by the provider fees on healthcare services collected and authorized for deposit into the fund as provided by law and any other monies which may be provided by law. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund. All interest earned from the investment of monies in the fund shall be deposited in and remain to the credit of the fund and allocated to each separate account on a pro-rata basis. All unexpended and unencumbered monies remaining in the separate accounts of the fund at the close of each fiscal year shall remain in the separate accounts of the fund.

B.(1) The state treasurer shall establish a separate account within the fund for each healthcare provider group in which provider fees are collected and deposited into the fund in accordance with law. Any monies deposited into the fund from other sources, and the interest earned on those monies, shall be deposited into a separate account within the fund, hereafter referred to as the "general account".

(2) The state treasurer shall deposit monies collected from each provider group's provider fees into the account created for that provider group based upon actual collections of the provider fees.

(3) The monies, including interest earnings, in each separate account shall be appropriated by the legislature to the Medicaid program solely as provided in Subsection C of this Section.

C.(1) The legislature is authorized to appropriate monies from the separate accounts only if the appropriation is eligible for federal financial participation under Title XIX of the Social Security Act, or its successor, except monies deposited into the general account may be appropriated for any Medicaid program expenditure.

(2) The Department of Health and Hospitals, or its successor, shall expend monies deposited into each account only for the reimbursement of services to the provider group that paid the fee into the account in any fiscal year, except the general account may be expended for any Medicaid program expenditure. Any expenditure from the separate accounts for any purpose other than medical assistance payments for the providers paying the fee shall be void.

D. The monies in the fund shall not be used to displace, replace, or supplant appropriations from the state general fund for the Medicaid program below the amount of state general fund appropriations to the agency for the 2012-2013 Fiscal Year.

E.(1) The state treasurer shall report the status and utilization of the fund and the separate accounts quarterly to the secretary of the Department of Health and Hospitals, or its successor, and the Joint Legislative Committee on the Budget.

(2) The Department of Health and Hospitals, or its successor, shall report on the expenditure of funds out of each separate account that comprises the fund quarterly to the Joint Legislative Committee on the Budget.

Acts 1992, No. 260, §1, eff. June 10, 1992; Acts 2009, No. 438, §9(A); Acts 2013, No. 409, §1, eff. June 20, 2013; Acts 2016, No. 675, §1.



RS 46:2624 - Repealed by Acts 2009, No. 438, §9(B).

§2624. Repealed by Acts 2009, No. 438, §9(B).



RS 46:2625 - Fees on healthcare providers; disposition of fees

§2625. Fees on healthcare providers; disposition of fees

A.(1) The Louisiana Department of Health is hereby authorized to adopt and impose fees for healthcare services provided by the Medicaid program on every nursing facility, every intermediate care facility for people with developmental disabilities, every pharmacy in the state of Louisiana and certain out-of-state pharmacies, dispensing physicians, and medical transportation providers. The amount of any fee shall not exceed the total cost to the state of providing the healthcare service subject to such fee. In addition, the amount of the fees imposed under the rules and regulations adopted shall not exceed the following:

(a) For nursing facilities, the percentage of net patient service revenues permitted by federal regulation pursuant to 42 CFR 433.68 as determined by the department on a per occupied bed per day basis.

(b) Thirty dollars per occupied bed per day for intermediate care facilities for people with developmental disabilities.

(c) Ten cents per out-patient prescription.

(d) Ten cents per out-patient out-of-state prescription.

(e) Ten cents per out-patient prescription dispensed by dispensing physicians.

(f) Seven dollars and fifty cents per medical service trip for medical transportation providers.

(2)(a) Any fee authorized by and imposed pursuant to this Section shall be considered an allowable cost for purposes of insurance or other third party reimbursements and shall be included in the establishment of reimbursement rates.

(b) Every contract between a pharmacy or pharmacist or his agent and a health insurance issuer or its agent shall include provisions requiring the health insurance issuer or its agent to reimburse the pharmacy or pharmacist or his agent for payment of the fee authorized by Subparagraph (A)(1)(c) of this Section, provided that the pharmacy or pharmacist or his agent makes a claim for reimbursement of the fee. Reimbursement, in accordance with R.S. 22:1854, shall be made not later than the fifteenth day after the date on which the claim was electronically adjudicated in the manner by which the pharmacy or pharmacist or his agent routinely receives reimbursement and accompanied by a remittance advice generated by a health insurance issuer or its agent which shall clearly identify the fee for each claim. Any contract that does not include such provisions shall nonetheless be interpreted and enforced to comply with this Section.

(c) In the event any provision of Subparagraph (b) of this Paragraph prevents any sums otherwise certifiable by the state as a component of its share of expenditures in the medical assistance program from being used in such manner, the provision shall be ineffective to the extent it prevents the certification.

(3) Subject to the exceptions contained in Article VII, Section 9(A) of the Constitution of Louisiana, all fees collected pursuant to the authority granted in this Section shall be paid into the state treasury and shall be credited to the Bond Security and Redemption Fund. Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall, prior to placing such remaining funds in the state general fund, pay into the Louisiana Medical Assistance Trust Fund an amount equal to the total amount of such fees collected.

B. Repealed by Acts 2016, No. 675, §2.

C.(1) The department is hereby authorized and directed to adopt and promulgate, pursuant to the Administrative Procedure Act, such rules and regulations as are necessary to administer the fees imposed herein, including but not limited to rules and regulations regarding the collection and payment of the fees and the records necessary to be maintained and made available by the providers on whom the fees are imposed. Any such information, other than the amount of fees collected from each provider and the total amount of revenues generated by the fees authorized herein, which is received by any department or agency of the state pursuant to this Chapter shall be held confidential.

(2) The department is authorized and directed to adopt and promulgate, pursuant to the Administrative Procedure Act, rules and regulations governing the rights and obligations of those on whom said fees will be imposed. Such rules and regulations shall include the administrative appeal rights and procedures governing disputes arising out of the collection or administration of the fees authorized herein, subject to the provisions of Subsection E of this Section.

D. The governor, by executive order, may designate any agency, department, or division of state government to collect the fees authorized herein.

E.(1) All disputes arising from submission of reports and fees due from a pharmacy which are deemed untimely as described herein or disputes regarding the amount of fees due from a pharmacy pursuant to Paragraph (A)(1) of this Section shall be handled as provided in this Subsection. All other disputes regarding pharmacy fees pursuant to this Section which are not related to timeliness and accuracy of reports or fees due the department, or which involve fees due from a dispensing physician under this Section, shall be handled as provided for in rules promulgated pursuant to Paragraph (C)(2) of this Section.

(2) Beginning January 1, 2000, the Louisiana Board of Pharmacy, hereinafter "the board", shall take necessary action to suspend the registration and permit of any registered in-state or out-of-state pharmacy which fails to timely submit a quarterly statement with the Louisiana Department of Health containing the number of prescriptions filled, compounded, or dispensed, and delivered in or into the state of Louisiana during the previous three-month period, or for failure to timely submit the appropriate prescription fees due pursuant to this Section. A report or fee shall be considered untimely if it is received by the department thirty days after the close of the most recent quarter. Each report of the quarterly statement shall be signed and verified as to accuracy of information contained therein by the preparer of the statement on a form provided by the department.

(3) The board in consultation with the department shall promulgate rules, in accordance with the Administrative Procedure Act, as necessary to comply with the requirements of the board herein, including rules to strictly define criteria for exceptions to the suspension requirements herein, and to provide rules for reinstatement procedures. Any revocation action taken pursuant to this Subsection shall proceed in accordance with laws and rules applicable to suspension of pharmacy permits in general, including the hearing and appeal rights provided pursuant to R.S. 37:1200 and 1201.

(4) The department shall promptly notify the board by certified mail of any reports or fees as described herein which are untimely as described herein, or fees in which the department considers the amount due from the pharmacy to be in dispute thirty calendar days after the date such fees are due to be received by the department. A copy of such notification shall also be sent by certified mail to the pharmacy which is the subject of the untimely reports or fees. The department shall promulgate rules, in accordance with the Administrative Procedure Act, as necessary to comply with the requirements of this Subsection, including rules to continuously apprise the board of fees and reports received by the department from any pharmacy which has been referred to the board for suspension proceedings.

(5) Nothing in this Subsection shall be construed to prevent the department from enforcing existing rules which assess monetary penalties against a pharmacy for late filing of reports or fees, which are not otherwise in conflict with the provisions herein.

Acts 1992, No. 260, §1, eff. June 10, 1992 (R.S. 46:2625(B) eff. April 1, 1992); Acts 1999, No. 1192, §1; Acts 2006, No. 163, §3; Acts 2015, No. 399, §2; Acts 2016, No. 675, §§1, 2.



RS 46:2626 - Fees on emergency ground ambulance service providers; disposition of fees

§2626. Fees on emergency ground ambulance service providers; disposition of fees

A. The Louisiana Department of Health may adopt and impose fees for healthcare services provided by the Medicaid program on emergency ground ambulance service providers. The amount of any fee shall not exceed the total cost to the state of providing the healthcare service subject to the fee.

B. The amount of the fees imposed in the first year under the rules and regulations adopted pursuant to this Section shall not exceed one and one-half percent of the net operating revenue of emergency ground ambulance service providers as defined in Subsection I of this Section.

C. Any fee authorized by and imposed pursuant to this Section shall be considered an allowable cost for the purposes of insurance or other third party reimbursements and shall be included in the establishment of reimbursement rates.

D. Subject to the exceptions contained in Article VII, Section 9(A) and Article VII, Section 10.14 of the Constitution of Louisiana, all fees collected by the department pursuant to the authority granted in this Section shall be paid into the state treasury and shall be credited to the Bond Security and Redemption Fund. Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall, prior to placing the remaining funds in the state general fund, pay into the Emergency Ground Ambulance Service Provider Trust Fund Account, established by the treasurer, within the Louisiana Medical Assistance Trust Fund an amount equal to the total amount of the fees collected. Thereafter the secretary shall use the fees within the fund to carry out the provisions of Subsection G of this Section.

E.(1) Notwithstanding any other provision of law to the contrary, except for the first year maximum fee of one and one-half percent of the net operating revenue, the department shall not impose any new fee or increase any fee on any emergency ground ambulance service provider on or after July 1, 2016, without first obtaining either of the following:

(a) Prior approval of the specific fee amount by record vote of two-thirds of the elected members of each house of the legislature while in regular session.

(b) Written agreement of those providers subject to the fee which provide a minimum of sixty-five percent of the emergency ground ambulance transports.

(2) Any fee otherwise imposed or increased by the department on or after July 1, 2016, shall be null and of no effect.

F. Notwithstanding any provision of this Section to the contrary, the department shall adopt and promulgate, pursuant to the Administrative Procedure Act and in compliance with Article VII, Section 10.14 of the Constitution of Louisiana, a fee to be imposed pursuant to Subsection A of this Section in accordance with all of the following:

(1) The department shall calculate, levy, and collect a fee from every emergency ground ambulance service provider on each emergency ground ambulance transport upon the occurrence of all of the following:

(a) Implementation of the reimbursement enhancements as provided for in Subsection G of this Section.

(b)(i) Approval from the Centers for Medicare and Medicaid Services.

(ii) The department shall submit all required documentation necessary for approval and implementation of the reimbursement enhancements set forth in Subsection G of this Section on or before August 31, 2016.

(2) The total assessment for the initial state fiscal year in which the assessment is charged shall not exceed the lesser of the following:

(a) The state portion of the cost, excluding any federal financial participation, of the reimbursement enhancements provided for in this Section that are directly attributable to payments to emergency ground ambulance service providers.

(b) One and one-half percent of the net operating revenue of all emergency ground ambulance service providers assessed relating to the provision of emergency ground ambulance transportation.

(3) The department shall uniformly impose and shall allocate the assessment to each emergency ground ambulance service provider on a consistent basis and the assessment formula shall be the same for every emergency ground ambulance service provider.

(4) For the initial year of the assessment, the department shall assess each emergency ground transport provider in accordance with Paragraph (2) of this Subsection. The total amount of the assessment shall be paid by the emergency ground ambulance service provider in installments as prescribed by the secretary in conjunction with the written consent of emergency ground ambulance service providers, and shall be due from the provider within thirty days of the notification of assessment owed.

(5) Thereafter, the department shall assess each emergency ground ambulance service provider a percentage fee, determined at the discretion of the secretary subject to the provisions of Paragraph (3) of this Subsection in collaboration and with the express and written mutual agreement of the emergency ground ambulance service providers subject to the assessment and which make up a minimum of sixty-five percent of all emergency ground ambulance transports in the state of Louisiana. The maximum fee allowable pursuant to this Section in any year shall not exceed three and one-half percent of the annual net operating revenue of the emergency ground ambulance service provider as reported by the provider and subject to audit for the previous fiscal year of the provider. The total amount of the assessment shall be paid by the emergency ground ambulance service provider in installments as prescribed by the secretary in conjunction with the agreement of emergency ground ambulance service providers, and shall be due from the provider within thirty days of the notification of the fee amount owed.

(6) Prior to levying or collecting the assessment for the applicable assessment period, the department shall publish in the official state journal the total amount of the assessment and the corresponding applicable percentage of net operating revenue that will be applied to the assessed providers.

G. For each year in which the assessment is in effect, the department shall provide for reimbursement enhancements in accordance with all of the following:

(1) Reimbursement or payment to emergency ground ambulance service providers by any state or state-sponsored program, including but not limited to the Bayou Health Plans or their successors, at or above rates at the level which were in effect on July 1, 2015, for emergency transport and related services provided pursuant to the Louisiana medical assistance program provided that funds are appropriated in the budget.

(2) The legislature shall annually appropriate from the state general fund and not from the Emergency Ground Ambulance Service Provider Trust Fund Account an amount necessary to fund the state share of the reimbursement to emergency ground ambulance service providers pursuant to Paragraph (1) of this Subsection.

(3) Monies collected from the fees shall be appropriated by the state in accordance with Article VII, Section 10.14 of the Constitution of Louisiana as necessary for the state to maximize federal matching funds and all proceeds, including interest from the fees collected, shall be deposited in the Emergency Ground Ambulance Service Provider Trust Fund Account for application in accordance with this Subsection and State Plan Amendment LA-11-23 and any amendments thereto.

(4) The enhancement payment level shall be determined in a manner to bring the payments for these services up to the average commercial rate level as described in Section C(8) of State Plan Amendment LA-11-23 and any amendments thereto to the extent of the availability of funds in the Emergency Ground Ambulance Service Trust Fund. The enhancement payment level shall be the difference between the reimbursement levels provided for in Paragraph (1) of this Subsection and the average commercial rate.

(5) Funds from the Emergency Ground Ambulance Service Provider Trust Fund Account shall be used to achieve the maximum reimbursement under federal law and appropriated solely to fund the reimbursement enhancements provided for in Paragraph (4) of this Subsection as provided in the most recent formula adopted by the legislature or the secretary as applicable and distributed exclusively among emergency ground ambulance service providers for emergency services provided.

H.(1) No additional assessment shall be collected and any assessment shall be terminated for the remainder of the fiscal year from the date on which any of the following occur:

(a) The secretary and the emergency ground ambulance service provider representing a minimum of sixty-five percent of all emergency ground transports fail to reach an agreement on any proposed changes to the formula for the next fiscal year.

(b) The department, or its successor or contractors, reduces or does not pay reimbursement enhancements established in the current formula as adopted by the legislature.

(c) The appropriations provided for in Subsection D of this Section are reduced.

(d) The amount of the reimbursement for emergency ground ambulance services payable by any participant in the Bayou Health Plan or Medicaid managed care organization falls below one hundred percent of the Medicaid rate in effect at the time the service is rendered.

(2) The treasurer shall return any monies collected after the date of termination of an assessment to the emergency ground ambulance service provider from which it was collected, including any interest collected thereon.

I. For purposes of this Section, the following definitions apply:

(1) "Ambulance service" has the same meaning as provided in R.S. 40:1131.

(2) "Average commercial rate" means the average amount payable by commercial payors for the same services and as further defined in State Plan Amendment LA-11-23 and any amendments thereto in effect on the effective date of this Section.

(3) "Centers for Medicare and Medicaid Services" or "CMS" means the division of the United States Department of Health and Human Services which regulates the medical assistance program provided for in Title XIX of the Social Security Act.

(4) "Department" means the Louisiana Department of Health.

(5) "Emergency ground ambulance service provider" means a private, for profit, nonpublic, nonfederal provider of emergency ground ambulance service that is contracted with a unit of local or parish government of Louisiana for the provision of 911 emergency ground ambulance transportation on a regular twenty-four hours per day and seven days per week basis.

(6) "Emergency Ground Ambulance Service Provider Trust Fund Account" or "the fund" means the fund provided for in Article VII, Section 10.14 of the Constitution of Louisiana upon the payment of fees by emergency ground ambulance service providers pursuant to this Section and to which all fees shall be paid into and utilized solely for the reimbursement enhancements to be provided to emergency ground ambulance service providers.

(7) "Net operating revenue" means the gross revenues of the emergency ground ambulance service provider for the provision of emergency ground ambulance transportation services, excluding any Medicaid reimbursements, less any deducted amounts for bad debts, charity care, and payer discounts.

(8) "Secretary" means the secretary of the Louisiana Department of Health.

(9) "State" means the state of Louisiana.

Acts 2016, No. 305, §1, eff. June 2, 2016.



RS 46:2631 - LOUISIANA TRAUMATIC HEAD AND

CHAPTER 48. LOUISIANA TRAUMATIC HEAD AND

SPINAL CORD INJURY TRUST FUND

§2631. Purpose

The purpose of this Chapter is to provide for the development of a rehabilitation program for persons disabled by traumatic head and spinal cord injuries through the establishment of a trust fund in the state treasury to be funded by additional fees imposed on motor vehicle violations in this state for the offenses of driving under the influence, reckless operation, and speeding. The purpose of the Traumatic Head and Spinal Cord Injury Trust Fund is to provide Louisiana citizens who survive traumatic head or spinal cord injuries a source of funds for services enabling them to return to a reasonable level of functioning and independent living in their communities.

Acts 1993, No. 654, §1, eff. June 16, 1993.



RS 46:2632 - Definitions

§2632. Definitions

As used in this Chapter, the following terms shall have the following meanings:

(1) "Board" means the Traumatic Head and Spinal Cord Injury Trust Fund Advisory Board.

(2) "Department" means the Louisiana Department of Health.

(3) "Fund" means the Traumatic Head and Spinal Cord Injury Trust Fund.

(4) "Spinal cord injury" means an insult to the spinal cord, not of a degenerative or congenital nature, but caused by an external physical force resulting in paraplegia or quadriplegia.

(5) "Traumatic head injury" means an insult to the head, affecting the brain, not of a degenerative or congenital nature, but caused by an external physical force that may produce a diminished or altered state of consciousness which results in an impairment of cognitive abilities or physical functioning. These impairments may be either temporary or permanent and cause partial or total functional disability or psychological maladjustment.

Acts 1993, No. 654, §1, eff. June 16, 1993; Acts 2010, No. 939, §8, eff. July 1, 2010.



RS 46:2633 - Traumatic Head and Spinal Cord Injury Trust Fund

§2633. Traumatic Head and Spinal Cord Injury Trust Fund

A. There is hereby established a special fund in the state treasury to be known as the Traumatic Head and Spinal Cord Injury Trust Fund which shall consist of monies collected from an additional fee imposed on all motor vehicle violations for driving under the influence, reckless operation, and speeding in this state. In addition, the legislature may make annual appropriations to the trust fund for the purpose set forth in this Chapter to the extent that state general funds are available.

B.(1)(a) Beginning January 1, 1994, in addition to all fines, fees, costs, and punishment prescribed by law, there shall be imposed an additional fee of twenty-five dollars on driving under the influence offenses, five dollars on reckless driving operation offenses, and five dollars on speeding offenses.

(b) Beginning July 1, 2000, the additional fees imposed pursuant to Subparagraph (a) of this Paragraph shall be as follows:

(i) A fee of five dollars on reckless driving offenses.

(ii) A fee of five dollars on speeding offenses.

(iii) A fee of twenty-five dollars on first convictions of operating a vehicle while intoxicated offenses.

(iv) A fee of fifty dollars on second convictions of operating a vehicle while intoxicated offenses.

(v) A fee of one hundred dollars on third convictions of operating a vehicle while intoxicated offenses.

(vi) A fee of two hundred fifty dollars on fourth or subsequent convictions of operating a vehicle while intoxicated offenses.

(2) In the event that payment arrangements for other fines, fees, costs, and punishments are made to provide an offender the opportunity to make restitution over an extended period of time, the fee imposed under Paragraph (1) shall be collected in priority after costs of court.

C. All monies collected under this Chapter shall be forwarded by the officer of the court who collects the same to the state treasurer within thirty days after the penalty or forfeiture is collected. After deposit in the Bond Security and Redemption Fund as required by Article VII, Section 9(B) of the Constitution of Louisiana, an amount equal to that deposited as required by Subsection A of this Section shall be credited to the Traumatic Head and Spinal Cord Injury Trust Fund account under the Louisiana Department of Health, office of aging and adult services. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to the fund, following compliance with the requirement of Article VII, Section 9(B) relative to the Bond Security and Redemption Fund.

D.(1) The monies in the fund shall be used solely for programs designed to provide services to Louisiana citizens disabled by traumatic head and spinal cord injuries, for the administrative costs of the programs, reimbursement of travel expenses of members of the Traumatic Head and Spinal Cord Injury Trust Fund Advisory Board which are incurred in the discharge of their duties, and as provided in Paragraph (2) of this Subsection. Disbursement of the amount appropriated to the department each year shall be made as determined by the department. In determining disbursement of monies in the fund, the department shall take into account any recommendations of the board.

(2) The department may authorize disbursement of an amount not to exceed fifty thousand dollars per year for the establishment and operation of an information resource center.

(3) Money in the fund may be used to match available federal funding in order to provide enhanced or expanded services to persons eligible for benefits pursuant to the provisions of this Chapter. However, sufficient money shall be retained in the fund to provide payment for services for persons who are not eligible for services through federally funded sources.

E. The department shall:

(1) Determine the eligibility of programs to receive funding.

(2) Promulgate the rules and regulations necessary to implement the provisions of this Chapter.

(3) Establish priorities and criteria for disbursement of the fund and act to obtain maximum benefits available.

(4) Investigate the needs of the head-injured and spinal cord-injured, identify any gaps in services, and prepare and submit an annual report with recommendations to the legislature and the governor sixty days prior to each regular session of the legislature.

(5) Monitor, evaluate, and review the development and quality of services and programs funded through the fund.

(6) Arrange for full and accurate financial records to be maintained in compliance with law and shall make a full and complete report to the board quarterly. The department is specifically prohibited from publishing newsletters or other publications typically used in mass mailings.

F. Administration of the fund shall be exercised by the Louisiana Department of Health, office of aging and adult services, in accordance with the provisions of this Chapter.

Acts 1993, No. 654, §1, eff. June 16, 1993; Acts 1999, No. 526, §1, eff. June 29, 1999; Acts 2000, 1st Ex. Sess., No. 119, §1, eff. April 19, 2000; Acts 2003, No. 1153, §1; Acts 2010, No. 939, §8, eff. July 1, 2010; Acts 2012, No. 269, §2, eff. May 25, 2012.



RS 46:2634 - Traumatic Head and Spinal Cord Injury Trust Fund Advisory Board; creation; membership

§2634. Traumatic Head and Spinal Cord Injury Trust Fund Advisory Board; creation; membership

A. There is hereby created the Traumatic Head and Spinal Cord Injury Trust Fund Advisory Board within the Louisiana Department of Health, office of aging and adult services.

B. The Traumatic Head and Spinal Cord Injury Trust Fund Advisory Board shall be composed of thirteen members as follows:

(1) The assistant secretary of the office of aging and adult services of the Louisiana Department of Health or his designee.

(2) A representative of an organization recognized for its work in advocacy programs for persons with traumatic head injury, appointed by the governor from a list of names submitted by such organization.

(3) A representative of an organization recognized for its work in advocacy programs for persons with spinal cord injury, appointed by the governor from a list of names submitted by such organization.

(4) A psychologist nominated by the Louisiana Psychologists Association.

(5) A survivor of a traumatic head injury appointed by the governor.

(6) A survivor of a spinal cord injury appointed by the governor.

(7) A family member of a survivor of a traumatic head injury appointed by the governor.

(8) A family member of a survivor of a spinal cord injury appointed by the governor.

(9) The president of the Louisiana State Medical Society or his designee.

(10) The president of the Louisiana Hospital Association or his designee.

(11) The speaker of the Louisiana House of Representatives or his designee.

(12) The president of the Louisiana Senate or his designee.

(13) The director of Louisiana Rehabilitation Services within the Louisiana Workforce Commission.

C. The terms of office of the appointed board members shall be four years. However, the governor shall appoint the original members as follows: three members for a term of three years and three members for a term of two years. A vacancy shall be filled by appointment for the remainder of the unexpired term.

D. The board shall meet and organize immediately after appointment of its members and shall elect a chairman from its membership and other officers it might deem appropriate. The board shall adopt rules for the orderly transaction of business and shall keep a record of its resolutions, transactions, findings, and determinations. Members shall serve without compensation but shall be reimbursed for travel expenses necessarily incurred in the discharge of their duties at the rate provided state employees.

E. The board shall meet at least once in each quarter of the fiscal year and as often as necessary thereafter as deemed by the chairman.

F. Failure of appointed members to attend three consecutive meetings shall be cause for termination from the board and the position shall be deemed vacant by notifying the appropriate appointing party.

G. The board shall be domiciled in East Baton Rouge Parish.

H. The board shall serve in an advisory capacity to the office of aging and adult services of the department in all phases of administration by the department of the Traumatic Head and Spinal Cord Injury Trust Fund.

Acts 1993, No. 654, §1, eff. June 16, 1993; Acts 2003, No. 1153, §1; Acts 2010, No. 939, §8, eff. July 1, 2010; Acts 2012, No. 269, §2, eff. May 25, 2012.



RS 46:2635 - Expenditures

§2635. Expenditures

A. Except as provided in R.S. 46:2633(D)(2), money in the trust fund shall be distributed for the sole purpose of funding the cost of care or supportive services for traumatic head and spinal cord injury, including the administrative costs attributable to services provided by the trust fund program. The fund shall be considered as a source of last resort after private and governmental sources have been expended for Louisiana citizens.

B. Authorization of expenditures for spinal cord injury care and head injury care shall be made by the office of aging and adult services, within the Louisiana Department of Health, according to criteria established by the department through administrative rule.

C. Expenditures may include but are not limited to post-acute medical care rehabilitation, therapies, medication, attendant care, home or vehicle accessibility modifications, and equipment necessary for activities of daily living, provided that such expenses are related to the spinal cord injury or traumatic head injury.

D.(1) Except as provided in Paragraph (2) of this Subsection, expenditures on behalf of any one traumatic head or spinal cord injury survivor shall not exceed fifteen thousand dollars for any twelve-month period nor fifty thousand dollars in total expenditures.

(2) If the total expenditures on behalf of any one traumatic head or spinal cord injury survivor exceed fifty thousand dollars, the survivor may be eligible for additional expenditures on behalf of the survivor if funds are appropriated specifically for that purpose in addition to the funds collected pursuant to R.S. 46:2633(B), provided that the total amount of expenditures on behalf of any one traumatic head or spinal cord injury survivor shall not exceed fifteen thousand dollars per year nor one hundred thousand dollars in total expenditures.

E. The administrative costs of the program shall be funded and paid for exclusively from the fund.

Acts 1993, No. 654, §1, eff. June 16, 1993; Acts 1999, No. 526, §1, eff. June 29, 1999; Acts 1999, No. 826, §1; Acts 2000, 1st Ex. Sess., No. 119, §1, eff. April 19, 2000; Acts 2010, No. 939, §8, eff. July 1, 2010; Acts 2012, No. 269, §2, eff. May 25, 2012.



RS 46:2640 - LOUISIANA INMATE ARTS TRUST FUND

CHAPTER 49. LOUISIANA INMATE ARTS TRUST FUND

§2640. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 46:2641 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§2641. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 46:2642 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§2642. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 46:2643 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§2643. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 46:2651 - Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.

CHAPTER 50. LOUISIANA BLIND VENDORS

TRUST FUND

§2651. Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.



RS 46:2652 - Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.

§2652. Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.



RS 46:2653 - Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.

§2653. Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.



RS 46:2654 - Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.

§2654. Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.



RS 46:2655 - Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.

§2655. Repealed by Acts 2010, No. 939, §11, eff. July 1, 2010.



RS 46:2661 - Repealed by Acts 2008, No. 373, §4, eff. June 21, 2008.

CHAPTER 51. CAPITAL AREA HUMAN SERVICES DISTRICT

§2661. Repealed by Acts 2008, No. 373, §4, eff. June 21, 2008.



RS 46:2662 - Repealed by Acts 2008, No. 373, §4, eff. June 21, 2008.

§2662. Repealed by Acts 2008, No. 373, §4, eff. June 21, 2008.



RS 46:2663 - Repealed by Acts 2008, No. 373, §4, eff. June 21, 2008.

§2663. Repealed by Acts 2008, No. 373, §4, eff. June 21, 2008.



RS 46:2664 - Repealed by Acts 2008, No. 373, §4, eff. June 21, 2008.

§2664. Repealed by Acts 2008, No. 373, §4, eff. June 21, 2008.



RS 46:2665 - Repealed by Acts 2008, No. 373, §4, eff. June 21, 2008.

§2665. Repealed by Acts 2008, No. 373, §4, eff. June 21, 2008.



RS 46:2666 - Repealed by Acts 2008, No. 373, §4, eff. June 21, 2008.

§2666. Repealed by Acts 2008, No. 373, §4, eff. June 21, 2008.



RS 46:2671 - LOUISIANA MEDICAID FUNDED ADULT

CHAPTER 52. LOUISIANA MEDICAID FUNDED ADULT

RESIDENTIAL ASSISTED LIVING PILOT PROJECT

§2671. Legislative findings; declaration

A. The legislature finds that the traditional institutional medical model of long-term care cannot adequately serve the needs of the increasing number of the elderly population who can no longer stay at home due to cognitive or physical impairments yet whose medical conditions and safety do not require the constant presence of a nurse or other medical personnel. This population may nonetheless require housing, access to medical and social services, and available assistance on a twenty-four hour basis to meet certain needs. Elderly citizens who are dependent upon Medicaid and who can no longer live at home because they need additional care with activities of daily living but do not require continuous nursing care, have no alternative under the traditional model except institutional care.

B. Therefore, the legislature declares that a pilot project consisting of two assisted living facilities shall be developed and implemented as an alternative assisted living service of the state's long-term care continuum of services using a residential/social model of long-term care. The legislature further declares that such project shall use limited Medicaid funds and to the extent possible reduce the Medicaid costs to the state. The legislature further declares that such alternative assisted living project shall maximize the independence of the elderly while providing the assistance that the special needs of this population require.

Acts 1997, No. 1185, §2.



RS 46:2672 - Definitions

§2672. Definitions

For the purposes of this Chapter, the following terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) "Adult residential care facility" means a publicly or privately operated residence or facility that provides personal assistance, lodging, and meals for compensation to two or more adults who are unrelated to the residence licensee, operator, or administrator.

(2) "Assisted living" means a residential congregate housing environment combined with the capacity by in-house staff or others to provide supportive personal services, twenty-four-hour supervision and assistance, whether or not such assistance is scheduled, social, and health-related services to maximize residents' dignity, autonomy, privacy, and independence, and to encourage facility and community involvement.

(3) "Department" means the Louisiana Department of Health.

Acts 1997, No. 1185, §2.



RS 46:2673 - Adult residential assisted living pilot project; creation

§2673. Adult residential assisted living pilot project; creation

A.(1) In cooperation with the Office of Elderly Affairs and the Department of Children and Family Services, the department shall develop, implement, and administer a pilot project for a period of up to eight years for the Medicaid-funded, adult residential assisted living program.

(2) The adult residential assisted living pilot project shall be conducted in a region which serves an urban area and in a region which serves a rural population.

B. In accordance with the Louisiana Procurement Code, the department shall issue a request for proposals for the pilot project and contract with an experienced health and social services consultant organization or individual, who has knowledge of successful implementation of an assisted living program.

C. The criteria for the pilot project shall include but are not limited to the following:

(1) Contain not more than thirty Medicaid living units for each of the two facilities.

(2) Be licensed as an adult residential facility pursuant to R.S. 40:2151 et seq.

(3) Provide each resident with the option to live in private quarters with lockable doors containing a bedroom, kitchenette, and bathroom.

(4) Provide common areas suitable for recreational, social, educational and entertainment, or other group activities.

(5) Have one hundred percent accessible physical building features.

(6) Provide an initial resident intake assessment care plan and quarterly updates with resident participation.

(7) Comply with operational standards as required by state and federal regulations.

(8) Work with all agencies concerned in the development of plans, procedures, and regulations according to the intent of this Chapter.

D. If needed, an adult residential care facility which is part of the pilot project is authorized to apply for tax-free bonds for construction and funding for services and administration.

Acts 1997, No. 1185, §2; Acts 2000, 1st Ex. Sess., No. 42, §1, eff. April 17, 2000; Acts 2014, No. 811, §24, eff. June 23, 2014.



RS 46:2674 - Duties of the department; waivers

§2674. Duties of the department; waivers

A. The department shall submit to the Senate Committee on Health and Welfare and the House Committee on Health and Welfare the following reports on the pilot program:

(1) An initial written report on the pilot project which shall be submitted no later than October 1, 1998. Thereafter, a written status report shall be submitted annually or as directed by the chairman of the respective committees for the duration of the pilot project.

(2)(a) A final written report on the pilot project shall be submitted no later than January 15, 2005, containing project accomplishments, project problems, a consumer satisfaction survey citing quality of life of residents in the pilot project, a five-year projection of the economic and social impact of the inclusion of the services provided in the pilot project in the continuum of the assisted living service and the effect of such inclusion on state and federal funds and recommendations. The project consultant, the Department of Children and Family Services, and the Office of Elderly Affairs shall assist in the preparation of the final report.

(b) If a state agency or the consultant does not agree with any part of the report, that agency or consultant may submit a minority report on that issue.

B. The department shall seek approval of a demonstration project under Medicaid waiver provisions by April 1, 1998, for the pilot project in order that it may efficiently administer the pilot project.

Acts 1997, No. 1185, §2; Acts 2000, 1st Ex. Sess., No. 42, §1, eff. April 17, 2000; Acts 2006, No. 713, §3, eff. July 1, 2006.



RS 46:2675 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

§2675. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 46:2681 - Repealed

§2681. Repealed by Acts 2014, No. 811, §34, eff. June 23, 2014.



RS 46:2682 - Repealed by Acts 2005, No. 483, §2, eff. July 12, 2005.

§2682. Repealed by Acts 2005, No. 483, §2, eff. July 12, 2005.



RS 46:2683 - Repealed by Acts 2005, No. 483, §2, eff. July 12, 2005.

§2683. Repealed by Acts 2005, No. 483, §2, eff. July 12, 2005.



RS 46:2684 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§2684. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 46:2685 - Repealed by Acts 2005, No. 483, §2, eff. July 12, 2005.

§2685. Repealed by Acts 2005, No. 483, §2, eff. July 12, 2005.



RS 46:2691 - Medicaid Trust Fund for the Elderly

CHAPTER 54. MEDICAID TRUST FUND FOR THE ELDERLY

§2691. Medicaid Trust Fund for the Elderly

A.(1) There is hereby established as a permanent trust fund in the state treasury designated the "Medicaid Trust Fund for the Elderly", hereinafter referred to as the "fund". After allocation of money to the Bond Security and Redemption Fund as provided in Article VII, Section 9(B) of the Constitution of Louisiana, the treasurer shall deposit in and credit to the fund the following sources:

(a) All money that is received from any source, including but not limited to an intergovernmental transfer program provided for in this Chapter and all income on investment of monies in the fund.

(b) As provided in R.S. 39:91, a portion of the proceeds of the settlement, judgment, or final disposition of the state's economic damages claims asserted in State of Louisiana v. BP Exploration & Production, et al., MDL NO. 2179 (E.D.LA. pending) to recover economic damages sustained by the state from the Deepwater Horizon explosion and oil spill that occurred on or about April 20, 2010, at the MC 252 site in the Gulf of Mexico, not to exceed seven hundred million dollars, except when the terms and conditions stipulated in the settlement or judgment require otherwise. Deposits into the fund from such proceeds received by the state associated with the Deepwater Horizon oil spill shall cease when either of the following occurs:

(i) An amount not to exceed seven hundred million dollars has been deposited into the fund.

(ii) The full amount of the monies available as provided for in this Subparagraph has been deposited into the fund.

(2) Monies in the fund shall be invested by the treasurer in the manner hereinafter provided. All unencumbered and unexpended monies in the fund at the end of the fiscal year shall remain in the fund.

(3) Monies in the fund may be used as the source of state matching funds for Medicaid funds to make enhanced payments to local government-owned health care facilities.

B.(1) After July 1, 2014, the principal in the fund from proceeds received by the state associated with the Deepwater Horizon oil spill or any other source shall not be subject to appropriation unless authorized by a joint resolution approved by two-thirds of the elected members of each house of the legislature and except to provide for:

(a) The re-basing of nursing homes in accordance with the approved state Medicaid plan.

(b) The development and funding of a case mix reimbursement system for the Medicaid nursing home program.

(c) The payment of all costs of local governments for their participation in the intergovernmental transfer program.

(d) The enhanced payment to any local government-owned health care facilities or health care programs in amounts as required by written agreements between the secretary and the local governments which are recommended by the Intergovernmental Transfer Subcommittee created and established in R.S. 46:2692 and approved by the governor and the Joint Legislative Committee on the Budget.

(e) The reimbursement of the Louisiana Department of Health for costs incurred in preparing the application for and implementing the intergovernmental transfer program established in this Chapter.

(f) The reimbursement of any monies deposited into the fund as a result of over payments of federal funds.

(2) Upon completion of the initial intergovernmental transfer, nursing homes will be re-based in accordance with the approved state Medicaid plan. In ensuing years, re-basing in accordance with the approved state Medicaid plan may come from the principal in the trust, but shall be limited to earnings on investment from the fund.

(3) Only earnings on investment from the fund may be appropriated each fiscal year for services of the state Medicaid program in the following order of priority:

(a) For providing for a wage enhancement for direct care personnel working in Medicaid certified nursing homes in accordance with a plan established by the Louisiana Department of Health and representatives of the nursing facility industry. The plan shall provide for a direct pass-through of the costs of such wage enhancement in a manner to ensure that the nursing home rate is adjusted to reflect the full costs of such wage enhancement.

(b) For appropriations solely and exclusively for services of the state Medicaid program that are subject to federal financial participation in matching funds.

(4) Monies in the fund shall not be used to displace, replace, or supplant appropriations from the state general fund for the Medicaid program below the amount of state general fund appropriations for the Medicaid program for the 1999-2000 Fiscal Year unless the official forecast of recurring monies available for appropriation which is utilized by the legislature in its adoption of the state budget for the ensuring fiscal year as provided in R.S. 39:26 indicates that revenues for such year will be insufficient to fund the state budget at the same level as the previous year.

(5) The state treasurer shall report the status of the fund at least quarterly to the secretary of the Louisiana Department of Health and the Intergovernmental Transfer Subcommittee.

C.(1) The monies deposited in and credited to the fund pursuant to Subsection A of this Section shall be invested by the state treasurer.

(2) The state treasurer is hereby authorized and directed to invest the monies deposited in and credited to the fund that are available for investment in the investments permitted for the Louisiana Education Quality Trust Fund, also known as the Kevin P. Reilly, Sr. Louisiana Education Quality Trust Fund, as set forth in R.S. 17:3803(B), (D), and (E). In establishing investment goals and policies for monies in the Medicaid Trust Fund for the Elderly, the state treasurer shall consult no less frequently than semiannually with the secretary of the Louisiana Department of Health as to the anticipated cash withdrawals from the fund during the next twelve months.

(3) The earnings on investment from the fund shall be available to pay expenses incurred for outside investment managers for the investment and management of the fund and for other custody, investment, and disbursement costs directly attributable to the fund, and as otherwise provided for in this Section.

(4) Expenses attributable to the state treasurer exercising responsibility for the custody, investment, and disbursement of the monies in the fund are administrative costs properly paid out of the earnings on investment from the fund and shall be paid by appropriation from such earnings. Such costs include those costs attributable to fees charged by any financial institution for providing custodial services, which shall not exceed two percent of the amount managed, costs incurred for outside investment managers for the investment and management of the fund, which shall not exceed two percent of the amount managed and other direct costs incurred by the treasurer. Other costs related to the fund shall be paid by appropriation from the state general fund. All appropriations made to, or upon the request of, the state treasurer, related to the management of the fund shall be subject to review of the Intergovernmental Transfer Subcommittee.

(5) The provisions of this Subsection shall be subject to review and approval of the Centers for Medicare and Medicaid Services.

(6) On or before November first of each year, the state treasurer shall prepare and submit to the secretary of the Louisiana Department of Health a report on the performance of the fund during the prior fiscal year. The state treasurer shall also submit a copy of the report to the Joint Legislative Committee on the Budget and to the House Committee on Health and Welfare and the Senate Committee on Health and Welfare.

Acts 2000, 1st Ex. Sess., No. 143, §1, eff. April 19, 2000; Acts 2001, No. 700, §1; Acts 2005, No. 179, §11, eff. June 28, 2005; Acts 2013, No. 56, §3, eff. May 29, 2013; Acts 2013, No. 224, §1, eff. June 12, 2013; Acts 2014, No. 646, §12, eff. July 1, 2014.



RS 46:2692 - Intergovernmental transfer program

§2692. Intergovernmental transfer program

A.(1) The Louisiana Department of Health shall, as soon as practicable, but in no event later than September 30, 2000, have prepared for submission an application to the United States Department of Health and Human Services for the implementation of an intergovernmental transfer program. The application shall be submitted to the Health Care Financing Administration, United States Department of Health and Human Services by the department on a date to be determined by the Joint Legislative Committee on the Budget based on the recommendation of the Intergovernmental Transfer Subcommittee created and established in this Section.

(2) The Intergovernmental Transfer Subcommittee, hereinafter referred to as the "subcommittee", is hereby created and established as a subcommittee of the Joint Legislative Committee on the Budget created by R.S. 24:651. The Joint Legislative Committee on the Budget shall provide for the size, membership, appointment, and the delegated powers and duties of the subcommittee which shall include the authority and duties necessary to comply with this Chapter. No action shall be taken by the subcommittee except by the favorable vote of a majority of the members. A quorum of the subcommittee shall consist of a majority of the total membership thereof. The members of the subcommittee shall receive the same per diem and travel allowance in the performance of their duties as is provided for standing committees of the legislature.

B.(1) Subject to such recommendations and approval, the department shall make application to the United States Department of Health and Human Services for the implementation of an intergovernmental transfer program. The application shall include a detailed explanation of the department's plan to utilize plan funds for the following, all as provided for in this Section:

(a) Providing reimbursements and enhancements to participating local governments.

(b) Re-basing Medicaid nursing home rates in accordance with the state Medicaid plan.

(c) Implementing a case mix reimbursement system for nursing homes.

(d) Providing for services of the state Medicaid program that are subject to federal financial participation matching funds.

(2) The department's application shall seek intergovernmental transfer program funds to the full extent allowed by law for this purpose and recommended and approved.

C. No program shall be implemented under the provisions of this Section unless and until the application submitted to the United States Department of Health and Human Services is given final, written approval by the Health Care Financing Administration, United States Department of Health and Human Services.

D. Notwithstanding any provision of law to the contrary, the provisions of this Section shall be deemed, construed, and interpreted to provide to any local government that qualifies to participate in an intergovernmental transfer program all powers and authority necessary to implement and participate in such plan, including any power to enter into short-term indebtedness for purposes of the plan.

E. The Louisiana Department of Health is hereby authorized to adopt such rules as are necessary to implement the wage enhancement plan as established in this Chapter after approval by the Joint Legislative Committee on the Budget and the House and Senate committees on health and welfare and to conduct the intergovernmental transfer program.

Acts 2000, 1st Ex. Sess., No. 143, §1, eff. April 19, 2000.



RS 46:2701 - CHILDREN'S PRODUCT SAFETY ACT

CHAPTER 55. CHILDREN'S PRODUCT SAFETY ACT

§2701. Short title

This Chapter shall be known and may be cited as the "Children's Product Safety Act".

Acts 2001, No. 1164, §1.



RS 46:2702 - Definitions

§2702. Definitions

For the purposes of this Chapter, the following words and phrases shall have the meanings ascribed to them in this Section:

(1) "Child" means an individual who has not reached the age of eighteen years or otherwise been legally emancipated.

(2) "Child care facility" means a facility as defined in R.S. 46:1403(B) or a family child day care home or a group child day care home as defined in R.S. 46:1441.1.

(3) "Children's product" means a product, including but not limited to a full-size crib, non-full-size crib, toddler bed, bed, car seat, chair, high chair, booster chair, hook-on chair, bath seat, gate or other enclosure for confining a child, play yard, stationary activity center, carrier, stroller, walker, or infant swing that is designed or intended to come into contact with the child while the product is used. Notwithstanding any other provision of this Section, a product is not a "children's product" for purposes of this Chapter if either of the following applies:

(a) It may be used by or for the care of a child under six years old, but it is designed or intended for use by the general population or segments of the general population and not solely or primarily for use by a child or for the care of a child.

(b) It is a medication, drug, or food or is intended to be ingested.

(4) "Commercial user" means a person who deals in children's products or who holds himself out as having knowledge or skill relating to children's products, or a person who is in the business of remanufacturing, retrofitting, selling, leasing, subletting, or otherwise placing in the stream of commerce children's products.

(5) "Consumer protection section" means the office of the attorney general, public protection division, consumer protection section.

(6) "Crib" means a bed or containment designed to accommodate an infant.

(7) "Department" means the department responsible for issuing licenses or certificates of registration for child care facilities, as defined in this Section.

(8) "Full-size crib" means a full-size crib as defined in 16 C.F.R. 1508.3, regarding the requirements for full-size cribs.

(9) "Non-full-size crib" means a non-full-size crib as defined in 16 C.F.R. 1509.2, regarding the requirements for non-full-size cribs.

(10) "Person" means an individual, partnership, corporation, association, governmental entity, or other legal entity.

Acts 2001, No. 1164, §1.



RS 46:2703 - Sale of unsafe children's products prohibited

§2703. Sale of unsafe children's products prohibited

A commercial user shall not remanufacture, retrofit, sell, contract to sell or resell, lease, sublet, or otherwise place in the stream of commerce, on or after January 1, 2002, an unsafe children's product.

Acts 2001, No. 1164, §1.



RS 46:2704 - Unsafe children's product defined

§2704. Unsafe children's product defined

A. A children's product is unsafe for purposes of this Chapter if it meets one or more of the following criteria:

(1) The children's product does not conform to all federal laws and regulations setting forth standards for the children's product.

(2) The children's product has been recalled for any reason by a federal agency, the product's manufacturer, distributor, or importer; the recall has not been rescinded; and the children's product has been listed by the consumer protection section as a recalled product.

(3) A federal agency has issued a warning that a specific children's product's intended use constitutes a safety hazard and the warning has not been rescinded.

B. For the purposes of this Chapter, a crib is unsafe if it does not conform to the standards endorsed or established by the Consumer Product Safety Commission, pursuant to 16 C.F.R. 1500.1, et seq.

C.(1) An unsafe children's product, which meets the criteria established pursuant to this Section, may be retrofitted, if the retrofit has been approved by the federal agency issuing the recall or warning or the federal agency responsible for approving the retrofit, if such agency is different from the federal agency issuing the recall or warning. A retrofitted children's product may be sold if it is accompanied at the time of sale by a notice declaring that it is safe to use. The notice shall include all of the following:

(a) A description of the original problem that made the recalled children's product unsafe.

(b) A description of the retrofit that explains how the original problem was eliminated and declaring that it is now safe to use.

(c) The name and address of the commercial user who accomplished the retrofit certifying that the work was done, along with the name and model number of the product retrofitted. The commercial user is responsible for ensuring that the notice is present with the retrofitted product at the time of sale.

(2) A retrofit does not need to comply with this Chapter if either of the following applies:

(a) The retrofit is for a children's product that requires assembly by the consumer; the approved retrofit is provided with the product by the commercial user; and the retrofit is accompanied at the time of sale by instructions explaining how to apply the retrofit.

(b) The seller of a previously unsold children's product accomplishes the repair prior to sale and the repair is approved or recommended by a federal agency.

Acts 2001, No. 1164, §1.



RS 46:2705 - Listing of unsafe children's products

§2705. Listing of unsafe children's products

A. The consumer protection section shall maintain a comprehensive listing of children's products that have been identified as meeting any of the criteria set forth in R.S. 46:2704. The consumer protection section shall make the comprehensive listing available to the public at no cost and shall post it on the Internet and encourage links.

B. The consumer protection section shall provide a copy of the listing of unsafe children's products to the departments, who shall ensure that any individual required by the department to inspect a child care facility for the purpose of issuing or renewing a license or certificate of registration shall also receive a copy.

C. The consumer protection section may work with any state agency providing child care assistance to provide a copy of the listing of unsafe children's products to each person providing child care.

Acts 2001, No. 1164, §1.



RS 46:2706 - Prohibited activity; notifications; posting of listing

§2706. Prohibited activity; notifications; posting of listing

A. A child care facility may not use or have on the premises, on or after July 1, 2002, an unsafe children's product. This Section does not apply to an antique or collectible children's product if it is not used by or accessible to a child in the child care facility.

B. The consumer protection section shall notify child care facilities, on a quarterly basis, of the provisions of this Chapter and of unsafe children's products in plain, nontechnical language that enables each child care facility to effectively inspect children's products and identify unsafe children's products.

C. The operator of a child care facility shall conspicuously post on the premises an updated copy of the listing of recalled children's products provided by the consumer protection section.

D. The operator of a child care facility may use information provided by the consumer protection section to determine if a children's product is a recalled product for the purposes of this Chapter.

Acts 2001, No. 1164, §1.



RS 46:2707 - Revocation or refusal to renew a license or certificate of registration

§2707. Revocation or refusal to renew a license or certificate of registration

The department may revoke or refuse to renew the license or certificate of registration of a child care facility or refuse to issue a license or certificate of registration if the licensee, registrant, or applicant does not comply with the provisions of this Chapter.

Acts 2001, No. 1164, §1.



RS 46:2708 - Penalties

§2708. Penalties

A. A commercial user who willfully and knowingly violates the provisions of R.S. 46:2703 shall be subject to a fine of not more than one hundred dollars or imprisonment for not more than ninety days, or both.

B. A commercial user is not in violation of this Chapter if the specific recalled product sold was not on the consumer protection section's list thirty days before the sale.

Acts 2001, No. 1164, §1.



RS 46:2709 - Enforcement actions

§2709. Enforcement actions

The attorney general or the district attorney in whose district a violation of this Chapter occurred may bring an action in a court of competent jurisdiction to enforce the provisions of this Chapter.

Acts 2001, No. 1164, §1.



RS 46:2710 - Other remedies

§2710. Other remedies

Remedies available under this Chapter are in addition to any other remedies or procedures under any other provision of law that may be available to an aggrieved party.

Acts 2001, No. 1164, §1.



RS 46:2711 - Rules and regulations

§2711. Rules and regulations

A. The consumer protection section may adopt rules and regulations in accordance with the Administrative Procedure Act to establish appropriate safety standards for cribs.

B. The consumer protection section shall adopt rules and regulations in accordance with the Administrative Procedure Act to provide for the compilation, maintenance, and distribution of a comprehensive listing of children's products that have been identified as meeting any of the criteria set forth in R.S. 46:2704.

C. The department may adopt rules and regulations in accordance with the Administrative Procedure Act to administer the provisions of this Chapter relative to child care licensing and registration standards.

Acts 2001, No. 1164, §1.



RS 46:2721 - Intergovernmental transfers to school boards for administrative claims

CHAPTER 56. REIMBURSEMENT OF MEDICAID

SCHOOL-BASED ADMINISTRATIVE CLAIMING

§2721. Intergovernmental transfers to school boards for administrative claims

A.(1) All money which is received as a result of the intergovernmental transfer program provided in this Chapter shall be appropriated solely and exclusively for administrative claiming which is reimbursable under the federal Medicaid program.

(2) The Louisiana Department of Health shall retain, for reasonable costs incurred in preparing the application and for implementing and monitoring the intergovernmental transfer program established in this Chapter and to provide additional support to the Medicaid program, an amount equal to fifteen percent of the gross federal financial participation generated from the certification of funds by participating public entities.

(3) The remaining funds shall be transferred directly to reimburse public schools for certain costs which shall be based upon the actual costs of administrative outreach provided by the school districts on a pro rata basis.

B. The department shall be indemnified by either the subject school board, or by a single provider organization acting as agent for the school board, for any disallowances which are imposed by the Centers for Medicare and Medicaid Services related to school-based administrative claims of the school board. Each school board, and each single provider organization which acts on behalf of a school board as approved by the Centers for Medicare and Medicaid Services, shall enter into a hold harmless agreement with the department. If the Centers for Medicare and Medicaid Services should impose a disallowance upon the department, the school board or its single provider organization shall indemnify the department through future payment recoupments or in a lump sum repayment, whichever is deemed appropriate by the department. This indemnification is limited to the amount of funds transferred to each entity pursuant to this Chapter.

Acts 2001, No. 776, §1, eff. June 26, 2001; Acts 2004, No. 660, §1, eff. July 1, 2004.



RS 46:2722 - Intergovernmental transfer program

§2722. Intergovernmental transfer program

A. The Department of Health and Hospitals shall, as soon as practicable, have prepared for submission an application to the United States Department of Health and Human Services for the implementation of an intergovernmental transfer program. The application shall be submitted to the Centers for Medicare and Medicaid Services, United States Department of Health and Human Services by the department on a date to be determined by the Joint Legislative Committee on the Budget based on the recommendations of the Intergovernmental Transfer Subcommittee established pursuant to R.S. 46:2692(A)(2). The application shall facilitate a single provider organization as may be requested by the local school boards only if such facilitation is allowed by the Centers for Medicare and Medicaid Services. The Centers for Medicare and Medicaid Services must approve the cost allocation plan and methodology, time study frequency, and state match certification concepts prior to the drawing of any federal funds.

B. Subject to such recommendations and approval, the department shall make application to the United States Department of Health and Hospitals for the implementation of an intergovernmental transfer program. The application shall include a detailed explanation of the department's plan to utilize the plan funds for the reimbursement of Medicaid school-based services and administrative claiming as allowed by law.

C. The Department of Health and Hospitals is hereby authorized to adopt such rules as are necessary to conduct the intergovernmental transfer program in accordance with the provisions of this Chapter.

Acts 2001, No. 776, §1, eff. June 26, 2001.



RS 46:2731 - Health Trust Fund

CHAPTER 57. HEALTH TRUST FUND

§2731. Health Trust Fund

A. The "Health Trust Fund" is hereby established in the state treasury as a special fund, hereinafter referred to as the "fund".

B.(1) After allocation of monies to the Bond Security and Redemption Fund as provided in Article VII, Section 9(B) of the Constitution of Louisiana, the treasurer in each fiscal year shall pay into the fund an amount equal to that which is appropriated by the legislature from the sources specified in Subsection C of this Section and all interest income on investment of monies in the fund. Monies in the fund shall be invested by the treasurer in the same manner as monies in the state general fund. All unencumbered and unexpended monies in the fund at the end of the fiscal year shall remain in the fund.

(2) Any money transferred or deposited to the Health Trust Fund from the receipt of economic damages proceeds of the Deepwater Horizon Economic Damages Collection Fund provided for in R.S. 39:91 shall be further deposited by the treasurer into a trust account hereby established in the Health Trust Fund and named the Medicaid Disabilities Account. Notwithstanding any other provision of this Section, the money in the Medicaid Disabilities Account shall be used solely to be appropriated for services provided by home and community based healthcare providers utilized by the developmentally disabled.

C. The legislature may appropriate monies to the fund from sources including but not limited to the following:

(1) Up to, but not to exceed, one-third of earnings from the Medicaid Trust Fund for the Elderly, as authorized by R.S. 46:2691(B)(3)(b).

(2) Monies generated from intergovernmental transfers or other permissible sources of public funds eligible as state match for federal financial participation as specified in 42 CFR 433.51.

(3) Uncompensated care payments to state and other public providers and facilities that are designated for the purposes of intergovernmental transfer payments, except uncompensated care payments up to one hundred percent of uncompensated care costs of hospitals defined in R.S. 40:1300.143(a).

(4) Monies contributed by local governmental units, including without limitation parishes, cities, towns, villages, and hospital service districts, and other state agencies that may be used to obtain federal matching funds under Title XIX and Title XXI of the Social Security Act and other federal programs.

D. Appropriations from the fund shall be used and expended under the supervision of the secretary of the Louisiana Department of Health, hereinafter referred to as the "department", and shall be restricted to the purposes of enhancing the provision of appropriate health care to Louisiana's Medicaid and LaCHIP beneficiaries and the medically indigent by:

(1) Directing reimbursement to local providers of primary and preventive health care for the medically indigent in their communities.

(2) Expanding eligibility for uninsured children, parents of children who are recipients of Medicaid and LaCHIP, and pregnant women, and expanding the availability of services provided to them.

(3) Workforce development initiatives to increase access to primary and preventive health care services by supporting education and placement of physicians and other medical professionals in medically underserved areas, including but not limited to the State Loan Repayment Program, physician salary subsidies, and health education scholarships.

(4) Initiatives to provide primary and preventive health services, including but not limited to immunizations; maternal and child health; nutritional counseling; family planning; diagnosis, management, and treatment of HIV/AIDS; diagnosis, management, and treatment of sexually transmitted diseases; women, infants, and children (WIC) nutritional services; genetic disease services; and other services as may be identified by the secretary through rules. Notwithstanding any other provision of this Chapter to the contrary, primary and preventive health care services shall not include any functions of the department relating to environmental health such as sanitarian services, drinking water, commercial body art regulations, sanitary code mandates, disease surveillance activities, and vital records and statistics.

(5) Funding for initiatives which increase the availability of primary care services, especially to the uninsured citizens of the state, including but not limited to providing funding to match federal grants for community health centers, funding for primary care clinics in rural hospitals, for operation of hospital service district facilities, or in medically underserved areas which treat the uninsured, and funding to integrate new and existing systems such as telemedicine and development of referral systems.

(6) Reimbursement, to the extent allowable under state and federal law, to providers participating in the Health Trust Fund, in a manner proportionate to expenditures incurred for services provided to the indigent uninsured and taking into account for public providers, amounts transferred from the provider or their governmental authority, parish, hospital service district, or municipality, to the department.

E.(1) Monies in the fund shall not be used to displace, replace, or supplant appropriations from the state general fund for the Medicaid program, the Children's Health Insurance Program (LaCHIP), or amounts appropriated for services provided by home and community based healthcare providers utilized by the developmentally disabled below the amounts of state general fund appropriations for those programs for the 2001-2002 Fiscal Year.

(2) Further, nothing contained herein shall be construed to diminish or modify the legislative commitment to rural hospitals contained in R.S. 40:1300.141 et seq., or to permit the department to reduce current Medicaid and uncompensated care payments to rural hospitals, except where such reductions are associated with decreased utilization or as otherwise required by law, by federal disallowance, or by decreased federal participation in uncompensated care payments. Further, the department shall continue its efforts to develop new financing and reimbursement mechanisms relative to the use of Medicaid and uncompensated care payments to such rural hospitals for increased access to health care for Medicaid and LaCHIP beneficiaries and uninsured indigent individuals.

F. Upon adoption of this Act and approval of an implementation plan in accordance with Subsection H, the secretary of the department is authorized to take any and all actions necessary to assure the continued availability of primary and preventive health care services, especially for indigent uninsured individuals, including but not limited to funding for qualifying applicants or cooperative endeavors with local government units for provision of such services. The secretary shall require as a condition of payment of uncompensated care costs and reimbursements provided under Paragraph (D)(6) of this Section that hospitals and other health care facilities shall provide to the department patient-specific data on the amount and type of uncompensated care provided. In addition, if a hospital or other health care facility does not provide the required patient-specific data, the secretary of the department may withhold an amount equal to five percent of Medicaid payments due that provider. Such withholding shall increase by five percent for each successive month that the required data is not received, but the total amount withheld shall not exceed twenty-five percent of the total monthly amount due the facility. Upon receipt of the required data, the department shall pay the facility all amounts previously withheld as a result of the failure to submit the required data. A hospital or other health care facility subject to withholding under this provision may request an administrative review as provided by R.S. 46:437.4. The format of the data submission shall be defined by the secretary of the department in consultation with representatives of health care facilities providing care to the indigent and uninsured.

G. The state treasurer shall report the status of the fund at least quarterly to the secretary of the department.

H. The provisions of this Chapter shall not be initially implemented by the department unless the following criteria have been met:

(1) Approval of any Medicaid State Plan amendment required to implement the provisions of this Chapter by the Centers for Medicare and Medicaid Services, United States Department of Health and Human Services.

(2) Funding is appropriated by the legislature.

(3) Approval of an implementation plan containing cost projections for a minimum of three years that is submitted by the department to the Senate Committee on Health and Welfare, the House Committee on Health and Welfare, and the Joint Legislative Committee on the Budget.

Acts 2001, No. 491, §1, eff. June 21, 2001; Acts 2014, No. 646, §12, eff. July 1, 2014.



RS 46:2741 - REIMBURSEMENT METHODOLOGY FOR

CHAPTER 58. REIMBURSEMENT METHODOLOGY FOR

NURSING HOMES

§2741. Legislative findings and purpose

A.(1)(a) The current methodology for reimbursement of services to Medicaid recipients provided by nursing homes was implemented in 1984 prior to major changes in federal laws relative to nursing home staffing, provision of patient care, enforcement, and regulatory requirements.

(b) The current methodology did not anticipate changes in Medicare and other health insurance programs that have resulted in patients with more complex medical problems being discharged to nursing homes.

(c) The current methodology provides a disincentive for capital formation to maintain and update physical plants of nursing homes and provides a disincentive to admit patients with high care needs.

(d) The legislature finds that a number of state Medicaid programs have adopted case mix reimbursement systems which factor into nursing homes' rates the care level and resource needs of the patients receiving services.

(e) The legislature further finds that a rental system for reimbursing capital costs would encourage investment in the renovation and replacement of nursing homes creating a more homelike environment and better quality of life for the patients.

B. The purpose of this Chapter is to change the reimbursement methodology for nursing homes' services reimbursed through the Medicaid program to ensure that nursing homes are paid a rate that is reasonable and adequate.

Acts 2001, No. 694, §1, eff. July 1, 2001.



RS 46:2742 - Case mix reimbursement

§2742. Case mix reimbursement

A. The Louisiana Department of Health shall establish a case mix reimbursement methodology for nursing homes.

B. No later than October 1, 2010, the department shall promulgate rules and regulations in accordance with the Administrative Procedure Act to provide for a case mix reimbursement system. The rules and regulations shall include, at a minimum, the following:

(1) A payment commensurate with the resource requirements of patients through the use of an acuity-based system such as Resource Utilization Groups III (RUGs III) or an acuity-based system with nursing resource predictability comparable to RUGs. The payment and resource requirements shall be adjusted quarterly based on the case mix score for all patients of the nursing facility. Individual nursing facility rates shall be adjusted quarterly based on the overall case mix. The direct care costs, as determined in this Section, shall be re-established when the rates are re-based in accordance with the provisions of this Section.

(2) A payment for direct care costs at a level to achieve quality outcomes for patients and which is no less than one hundred twelve and four-tenths percent of the median of direct care costs for all facilities. The system establishes a spending floor of no more than ninety-four percent of the median direct care costs. If the department implements, through properly promulgated rules, reductions decreasing the average rate established under this system before any inflationary adjustments, the direct care spending floor shall be decreased in accordance with Subsection C of this Section.

(3) Incentives to encourage the admission and care of heavy-care patients.

(4) A rate for administrative and operating costs that is no less than one hundred and seven and one-half percent of the median administrative and operating costs of all facilities that provides facilities the resources to:

(a) Recruit qualified employees.

(b) Expand training and education.

(c) Implement competency standards.

(d) Develop the organizational capacity to implement quality management systems and practice guidelines.

(5) A rental system for payment of property costs that:

(a) Differentiates payment based upon the size, age, and condition of the facility. The system establishes a minimum of three hundred square feet per licensed bed and a maximum of four hundred and fifty square feet per licensed bed provided that the maximum square feet per licensed bed may be waived for consideration of private rooms.

(b) Provides the capital for renovation, improvement, and replacement of facilities by establishing a minimum rate of return of nine and one-quarter percent, a maximum annual depreciation rate of one and one-quarter percent and a maximum depreciable life of thirty years. The system will utilize current construction costs, indexed for inflation, adjusted by the facility's age and renovations and improvements to determine the facility's value.

(c) Encourages investment in physical plant upgrades and renovations by reducing the effective age, on a quarterly basis, of the facility for physical plant upgrades and renovations placed in service during the quarter. The reduction in the effective age will result in the facility value increasing by the cost of the renovation.

(d) Encourages long-term ownership by limiting the minimum occupancy penalty to no more than eighty-five percent of the licensed bed capacity and by reimbursing on the basis of the facility value as opposed to reimbursing on accounting cost.

(6) A rate pass-through for property taxes, property insurance, and provider fees.

(7) Utilization of the most current cost reports which shall be either audited or given an estimated audit adjustment factor based on historical audits for rate rebasing, at a minimum, biennially.

(8) Utilization of inflation factors that are predictive of actual nursing home cost increases during the rate year. At a minimum, the inflation factor to be applied shall be the Skilled Nursing Home without Capital Market Basket Index, published by Data Resources Incorporated, or a comparable index, if this index ceases to be published. The inflation factors shall be applied to the costs from the mid-point of the cost report year and projected to the mid-point of the rate year.

(9) A method for providing interim adjustments to the rates for unanticipated changes in costs.

(10) A provision for cost reports that shall be prepared in accordance with the cost reporting instructions adopted by the Medicare program using the definition of allowable and non-allowable costs contained in the Medicare/Medicaid provider reimbursement manual, with the exception that the department shall determine due dates and extensions.

(11) Rebasing of rates shall occur, at a minimum, biennially.

C. In the event the Louisiana Department of Health is required to implement reductions in the nursing home program as a result of a budget shortfall, a budget reduction category shall be created. This category shall reduce the statewide average Medicaid rate, without changing the parameters established in this Section, by reducing the reimbursement rate paid to each nursing home using an equal amount per patient per day. The direct care spending floor shall be decreased one percentage point for each thirty cent reduction in the average Medicaid rate computed under this system not to be reduced to below ninety percent of the median.

D. The state portion of the amounts collected by the Louisiana Department of Health pertaining to the difference between the direct care spending floor, as defined in Paragraph (B)(2) of this Section, and the actual amounts expended by the nursing homes on direct care and care related costs, as determined by the Louisiana Department of Health, shall be deposited into the Medicaid Trust Fund for the Elderly.

Acts 2001, No. 694, §1, eff. July 1, 2001; Acts 2006, No. 848, §1; Acts 2009, No. 244, §1, eff. July 1, 2009; Acts 2010, No. 150, §1, eff. July 1, 2011; Acts 2010, No. 891, §1.



RS 46:2743 - Specialty services; exempted

§2743. Specialty services; exempted

The various specialty services in the state which provide skilled programs for infectious diseases, neuro-rehabilitation treatment, and technology-dependent care shall be excluded from the provisions of this Chapter.

Acts 2001, No. 694, §1, eff. July 1, 2001.



RS 46:2744 - Development of the plan; rules and regulations

§2744. Development of the plan; rules and regulations

A. The secretary of the department shall establish a committee of fifteen persons composed of seven representatives from the department, the chairman of the Senate Committee on Health and Welfare, the chairman of the House Committee on Health and Welfare, five representatives of the Louisiana Nursing Home Association, and one representative of the Louisiana Association of Homes and Services for the Aging, to develop a plan to implement the provisions of this Chapter. The representatives of the Louisiana Nursing Home Association and the Louisiana Association of Homes and Services for the Aging shall be selected by the president of each organization respectively.

B. The committee shall recommend to the secretary:

(1) Rules and regulations to implement the new reimbursement system.

(2) A reimbursement mechanism for Medicaid therapy costs.

(3) A cost reporting document and an allowable cost manual.

(4) Hold harmless and phase-in provisions for the new reimbursement system.

(5) A medical review process including policies, procedures, and supporting documentation requirements.

Acts 2001, No. 694, §1, eff. July 1, 2001.



RS 46:2751 - Juvenile Justice Reform Act Implementation Commission; creation; composition; duties

CHAPTER 59. JUVENILE JUSTICE REFORM ACT

IMPLEMENTATION COMMISSION

§2751. Juvenile Justice Reform Act Implementation Commission; creation; composition; duties

A. The Juvenile Justice Reform Act Implementation Commission, referred to in this Chapter as the "commission", is hereby created in the executive branch.

B.(1) The commission shall be composed as follows:

(a) The chief justice of the supreme court or an associate justice of the supreme court appointed by the chief justice of the state supreme court.

(b) One senator appointed by the president of the Senate.

(c) The commissioner of administration.

(d) The vice president for Administration and Management, Southern University and A&M College or his designee.

(e) One representative appointed by the speaker of the House.

(f) One representative appointed by the Louisiana District Attorneys Association.

(g) One representative appointed by the state public defender.

(2) Members shall be appointed, if required, and shall take office not later than July 15, 2003. Vacancies shall be filled in the manner of the original selection or as otherwise provided in this Section.

(3) Beginning on August 15, 2010, the representative appointed by the speaker of the House of Representatives shall serve as the chairperson of the commission for a period of one year. Beginning on August 15, 2011, the senator appointed by the president of the Senate shall serve as the chairperson of the commission for a period of one year. Each year thereafter, the House and Senate member shall rotate serving as chairperson for a one-year term each.

C. The commission shall have as its purpose the implementation of the recommendations contained in the Juvenile Justice Reform Act of 2003 and HCR 56 or SCR 31, or both, of the 2003 Regular Session, and the continued reform of the state's juvenile justice system.

Acts 2003, No. 1225, §5; Acts 2008, No. 279, §1; Acts 2010, No. 571, §1.



RS 46:2752 - Rules; meetings; officers

§2752. Rules; meetings; officers

A. The commission shall adopt such rules and procedures as it shall find necessary for the conduct of the activities and meetings of the commission.

B. No action shall be taken by the commission except by a favorable vote of a majority of the members. A quorum of the commission shall consist of a majority of the total membership thereof, and in the case of a vacancy, a quorum will consist of the majority of the remaining members.

C. The commission shall meet for the first time no later than August 1, 2003, and shall meet at such other times as shall be necessary to accomplish its purposes.

D. The commission shall elect such officers as it finds necessary.

Acts 2003, No. 1225, §5.



RS 46:2753 - Compensation; receipt and expenditure of funds

§2753. Compensation; receipt and expenditure of funds

A. The members of the commission shall serve without additional compensation. Travel, per diem, and other expenses may be paid by the member's respective employer or affiliated agency.

B. The commission may receive and expend funds appropriated or otherwise made available by the legislature or from any other source, including donations or gifts of money or services from public or private organizations or from any other sources, to be utilized for the purposes of the commission.

Acts 2003, No. 1225, §5.



RS 46:2754 - Commission authority generally; staff services; state agency assistance

§2754. Commission authority generally; staff services; state agency assistance

A. The commission is authorized to utilize the personnel, facilities, and services of the legislature, executive departments and agencies, and the courts and judicial administrator. The commission may request of and utilize such counsel, research, assistance, personnel, facilities, and advice as may be obtained from any and all public sources and from any and all private sources, including but not restricted to private research agencies, consulting groups, individuals, and organizations.

B. The commission is authorized to make, or cause to be made, any study, review, or analysis that it may find useful to the purposes of this Chapter through personnel as provided in Subsection A of this Section or in cooperation with any public or private agency including universities, colleges, foundations, charitable corporations, research organizations, and consulting groups, and the commission may call upon the members or staffs of any and all existing departments or agencies of the state for data or assistance, or both, and all such agencies and departments shall cooperate with the commission.

C. The chairman of the commission may enter into any contract for the purpose of facilitating any provision of Subsection A or B of this Section.

D.(1) The commission shall have the power and authority to hold hearings, subpoena witnesses, administer oaths, require the production of books and records, and do all other things necessary to discharge its duties and responsibilities under this Chapter. However, a subpoena or a subpoena duces tecum shall be issued only upon the approval of a majority of the members of the commission. Subpoenas shall be served by the sheriff or by any other officer authorized by law to serve process in this state.

(2) In the case of failure or refusal of a person to comply with a subpoena issued by the commission, or in the case of the refusal of a witness to testify or answer as to a matter regarding that which he may be lawfully interrogated, any district court on the application of the commission may issue an attachment for the person to compel him to comply with the subpoena and to appear before the commission with the desired documents and to give testimony upon whatever matters are lawfully required. The court may punish for contempt those disobeying its orders as in the case of disobedience of a subpoena issued by the court or refusal to testify therein.

Acts 2003, No. 1225, §5.



RS 46:2755 - Powers and duties

§2755. Powers and duties

A. The commission shall make, or cause to be made, all such studies, reviews, or analysis which it finds necessary to effect its purpose.

B. The commission in its consideration of the recommendations of the Juvenile Justice Reform Act of 2003 and HCR 56 or SCR 31, or both, of the 2003 Regular Session, and in the consideration of recommendation of other juvenile justice reform measures shall address such issues as:

(1) The creation of a single state entity for providing services to children and their families, as more fully set forth in R.S. 46:2757.

(2) The closure of Swanson Correctional Center for Youth-Madison Parish Unit as a facility for juveniles, as more fully set forth in R.S. 15:902.2, and the development of a comprehensive plan to reduce the over reliance on secure incarceration and provide community-based services including a time schedule for statewide implementation for the plan.

(3) The closure of Jetson Center for Youth-East Baton Rouge Parish Unit as a facility for juveniles, as set forth in R.S. 15:902.4, and the development of a comprehensive plan to reduce the over-reliance on secure incarceration and provide community-based services including a time schedule for statewide implementation for the plan.

(4) The priorities of state entities funding children and family services by:

(a) Receiving reports of the allocations and expenditures of all federal and state juvenile grant funds earmarked for law enforcement, treatment, rehabilitation, and education.

(b) Evaluating how juvenile monies, both state and federal, are utilized in implementing juvenile delinquency prevention programs by state and local agencies.

(c) Identifying and evaluating the effectiveness of state and local public awareness and delinquency prevention programs in both the public and private sectors to develop a series of recommendations for improving the effectiveness of such programs.

(d) Evaluating specific problem areas relating to the enforcement of laws concerning juvenile delinquency and making recommendations to improve the impact of those laws through legislative refinement or executive order.

(e) Assessing the roles and interaction of federal, state, and local law enforcement agencies and entities in combating juvenile delinquency to make recommendations for improving their effectiveness.

C. The commission may also:

(1) Review and comment on the progress reports submitted to it by the Children's Cabinet and its affiliated boards.

(2) Review and comment on various proposals for the annual children's budget before completion and submission of the budget to the appropriate standing committees of the legislature by the Children's Cabinet.

(3) Make recommendations for improving juvenile justice through proposed legislation, resolutions, or other expressions of legislative intent.

(4) Monitor and advocate for juvenile justice legislation and other actions relating to the reform of juvenile justice and the restructuring of the delivery of services to children and their families.

(5) Take any other action it deems appropriate relating to the restructuring or rendering, or both, of juvenile services.

(6) Hire staff and other necessary personnel as may be necessary to carry out the functions of the commission.

Acts 2003, No. 1225, §5; Acts 2008, No. 565, §7.



RS 46:2756 - Reports; recommendations

§2756. Reports; recommendations

The commission shall report to the legislature and the governor with respect to the findings of such studies, reviews, and analysis as it may undertake. The commission shall submit its initial report prior to the 2004 Regular Session of the Legislature and at such other times as it shall deem appropriate.

Acts 2003, No. 1225, §5.



RS 46:2757 - Single state entity for children; additional duties and functions

§2757. Single state entity for children; additional duties and functions

A. The legislature hereby finds and declares that the creation of a single state entity for the delivery of services to children and their families would offer the state many benefits, including:

(1) The facilitation of more effective communication, coordination, and collaboration of agencies and personnel within the new state entity.

(2) The facilitation of the development of a new system of service delivery providing a single pool of financing, single points of entry, a comprehensive system of case management, and wraparound services for children and families.

(3) The generation of savings from the elimination of redundant administrative, management, and programmatic functions and from the realignment of state and local functions, particularly the new programmatic emphasis on community-based services, and the reinvestment of those savings into new services for children and families.

(4) The creation of new leadership, infused with a sense of urgency and a more appropriate sense of mission, to aggressively create a better culture and structure for administering juvenile justice.

B. The legislature hereby further finds and declares that the creation of a single state entity for the delivery of services to children and their families should incorporate, to the extent deemed appropriate by the commission, services rendered by the office of children and family services, Department of Children and Family Services, the office of public health and office of behavioral health, Louisiana Department of Health, the office of juvenile justice, Department of Public Safety and Corrections, and the Department of Education.

C.(1) Based on the findings and intent of the legislature as declared in Subsections A and B of this Section, the commission shall develop no later than March 1, 2004, a plan for the creation of a single state entity to provide services to children and their families, which plan shall:

(a) Clearly state the purpose and objectives of the single state entity.

(b) Designate and describe the nature of the single state entity, including the appropriate level of the organizational unit and its placement in the organizational structure of state government.

(c) Provide for the internal organization and structure of the single state entity, including its officers and component units and the structure, powers, duties, functions, and responsibilities of each.

(d) Provide for the transfer of organizational entities of state government and their powers, duties, functions, and responsibilities to the single state entity and for any organizational changes made necessary by such transfers in other affected units of government.

(e) Identify and provide specifics concerning requirements for implementing the single state agency, including but not limited to necessary personnel, funds, office space, facilities, and equipment. Such specifics shall include such information as: total dollars requested by appropriate budget categories and, to the extent appropriate by program and by organizational unit; the number and classification of necessary personnel, by program and organizational unit; explanation of how the requirements will be provided, including the transfer and utilization of the personnel, funds, facilities, and equipment of transferred entities; how functions, including management and finance related functions and data processing, will be consolidated and how services may be provided more effectively.

(f) Provide additional funding requests for technology capable of allowing the electronic sharing and integration of data and information relating to child protection, delinquency, families in need of services, and other children, youth and family information.

(2) The commission shall submit the proposed plan to the governor and the legislature for adoption of the plan and enactment of implementing legislation during the 2004 Regular Session of the Legislature.

D. Repealed by Acts 2008, No. 780, §2.

Acts 2003, No. 1225, §5; Acts 2008, No. 565, §7 Acts 2008, No. 780, §2; Acts 2009, No. 384, §5, eff. July 1, 2010; Acts 2010, No. 877, §3, eff. July 1, 2010.



RS 46:2758 - Short title

CHAPTER 59-A. IMPROVED OUTCOMES FOR AT-RISK YOUTHS ACT

§2758. Short title

This Chapter shall be known and may be cited as the "Improved Outcomes for At-Risk Youths Act".

Acts 2013, No. 214, §1.



RS 46:2758.1 - Legislative findings

§2758.1. Legislative findings

A. The legislature finds that:

(1) A significant number of youths involved in the juvenile justice system are in need of mental health services or have experienced involvement in the child welfare system. These youths are often referred to as "crossover youths" as they receive services from multiple agencies.

(2) Research has shown that a single, targeted case management system can better track "crossover youths" from system to system, target services to those youths, and assist in lowering recidivism, out-of-home placements, and potential adult incarceration.

(3) In 2011, Louisiana created the Coordinated System of Care to better leverage the monies flowing into juvenile mental health services for youths with severe disturbances. Opportunities exist and should be pursued for greater collaboration and sharing of information across all systems to benefit such youths.

(4) A complete continuum of care for at-risk youths will reduce the number of youths who enter into the juvenile and criminal justice systems, improve access to treatment and rehabilitative services for youths currently involved in the system, and reduce recidivism by:

(a) Improving coordination and access to programs focusing on prevention and early intervention.

(b) Improving access to treatment, rehabilitation, and educational services to youths currently involved in multiple systems in Louisiana.

(c) Developing a mechanism for youths exiting the juvenile justice and child welfare systems to obtain the educational and workforce training necessary to ensure that such youths exit as self-sufficient, productive young adults who are less likely to be reliant on social services or enter the adult correctional system.

B. A comprehensive and integrated delivery system of case management for at-risk youths should be developed to ensure that every at-risk youth has access to the appropriate resources to become a self-sufficient and productive adult.

Acts 2013, No. 214, §1.



RS 46:2758.2 - Integrated case management planning system; creation; membership; duties and responsibilities

§2758.2. Integrated case management planning system; creation; membership; duties and responsibilities

A. The deputy secretary of the Department of Public Safety and Corrections, youth services, office of juvenile justice, and the secretary of the Department of Children and Family Services shall evaluate programs to be included in the Integrated Case Management System.

B. The programs and services to be evaluated for inclusion in the system shall include but are not limited to:

(1) Truancy Assessment and Service Centers.

(2) Families in Need of Services.

(3) The Louisiana Behavioral Health Partnership, including the Coordinated System of Care.

(4) Child welfare programs.

(5) Education and workforce training programs.

(6) Juvenile probation and parole services.

(7) Non-secure and secure out-of-home placements.

(8) Any other program or service identified for inclusion.

C. In order to facilitate the development of a complete continuum of care for at-risk youths the departments shall:

(1) Develop an outline for the creation of and transition to an integrated case management system focusing on the behavioral health, rehabilitative, and educational needs of youths who are at risk for involvement, currently involved in, or exiting the juvenile justice and child welfare system.

(2) Identify the prevalence of youths served by multiple systems.

(3) Identify opportunities to more efficiently and effectively deliver programs and services to at-risk youths across all systems of care focusing on:

(a) Prevention.

(b) Early intervention.

(c) Treatment and rehabilitation.

(d) Continuity of education and workforce training.

(e) Re-introduction into the community.

(4) Develop mechanisms to leverage available state and federal funds for the purposes of this Chapter.

(5) Establish a timeline for the creation and implementation of the integrated case management system providing for such system to be fully operational no later than July 1, 2015.

D. The departments shall submit their recommendations formulated by the impacted agencies to the Juvenile Justice Reform Act Implementation Commission for review and comment by the commission.

E. Not later than thirty calendar days prior to the convening of the 2014 Regular Session of the Legislature, the departments shall jointly submit a summary report to the legislature discussing actions taken pursuant to this Chapter. Such report shall include but not be limited to any recommendations for changes in laws or administrative regulations or policies necessary for proper implementation of the integrated case management system.

F. Not later than July 1, 2014, the departments shall jointly submit a written report to the legislature outlining the timelines and process by which implementation of an integrated case management system for at-risk youths shall be completed and the system fully operational no later than July 1, 2015.

Acts 2013, No. 214, §1.



RS 46:2761 - Uncompensated Care Hospital Payments

CHAPTER 60. UNCOMPENSATED CARE HOSPITAL PAYMENTS

§2761. Uncompensated Care Hospital Payments

A. The Louisiana Department of Health shall specify in the Medicaid State Plan how uncompensated care is defined and calculated and shall determine what facilities qualify for uncompensated care payments and the amount of the payments. In determining payments as provided in this Subsection, the department shall prioritize local access to care, and shall distribute uncompensated care payments in proportion to the amount and type of uncompensated care reported by all qualified facilities as required by rule and as allocated in appropriations to the Medical Vendor Payments Program. The secretary shall require as a condition of payment of uncompensated care costs provided under this Subsection, that all state and non-state hospitals, excluding rural hospitals included in the Rural Hospital Preservation Act and their provider based rural health clinics, and other health care facilities report to the department patient specific Louisiana Medicaid universal billing revenue code format data on the amount and type of uncompensated care provided and all requested data on the amount and type of other services and activities financed by uncompensated care payments. This data shall be reported electronically by each hospital or other facility on a quarterly schedule as required by the department. The secretary shall provide after the close of each quarter a detailed summary of reported information to the governor and the legislature. Hospitals defined under the Rural Hospital Preservation Act shall continue to report the data collected on the Louisiana Department of Health' form "Schedule of Uncompensated Care Cost" in accordance with the state plan as approved by the Centers for Medicare and Medicaid Services. The secretary of the Louisiana Department of Health shall provide an annual report of the submitted information and related payments to the governor and the legislature and shall make such data available to the public on the Louisiana Department of Health' website. In addition, if a hospital or other health care facility does not provide the required patient specific data, the secretary of the department may withhold an amount equal to five percent of Medicaid payments due that provider. Such withholding shall increase by five percent for each successive month that the required data is not received, but the total amount withheld shall not exceed twenty-five percent of the total monthly amount due the facility. Upon receipt of the required data, the department shall pay the facility all amounts previously withheld as a result of the failure to submit the required data. A hospital or other health care facility subject to withholding under this provision may request an administrative review as provided by R.S. 46:437.4. The format of the data submission shall be defined as the current mandated Louisiana Medicaid Program format by the secretary of the department. Nothing in this Subsection shall be construed to impede or preclude the Louisiana Department of Health from implementing the provisions of the Rural Hospital Preservation Act.

B. The secretary of the Louisiana Department of Health shall, subject to approval from the Centers for Medicare and Medicaid Services, amend the State Medicaid Plan to provide for Medicaid disproportionate share payments to hospitals operated by the LSU Health Sciences Center-New Orleans under the provision of federal law that permits the reimbursement of uncompensated cost up to one hundred and seventy-five percent of allowable cost. In state fiscal years 2003-2004 and 2004-2005, Medicaid disproportionate share payments retained by the hospitals shall not exceed a cap as agreed upon by the division and the Louisiana Department of Health and as reflected in appropriations to the Medical Vendor Payments Program for each year.

Acts 2003, No. 906, §4, eff. July 1, 2003; Acts 2008, No. 540, §1.



RS 46:2771 - Care for Evacuated Patients Program

CHAPTER 61. CARE FOR EVACUATED PATIENTS PROGRAM

§2771. Care for Evacuated Patients Program

A. There is hereby established the Care for Evacuated Patients Program, to be administered by the secretary of the Louisiana Department of Health, hereinafter referred to as the "secretary". In the event that a state of emergency is declared by the governing authority of the political subdivision in which a public hospital is located, and such emergency necessitates the evacuation of patients from the state hospital, the provision of medical care by a nonstate hospital to patients of the state hospital who are admitted to the nonstate hospital as a direct result of the evacuation shall be eligible for reimbursement by the state as provided in this Section with the payment of such reimbursements being contingent upon the appropriation of funds therefor.

B.(1) Medically necessary services rendered to medically indigent patients, or those insured by Medicaid, from the date of the admission necessitated by evacuation of the patient from a state hospital through the sixtieth day of such admission shall be eligible for payment by the state. For patients who are medically indigent, the state shall pay on a per service basis an amount not to exceed the Medicare DRG rate for each such service. For patients who are insured by Medicaid, the state shall pay on a per service basis the difference between the Medicaid rate and the Medicare DRG rate for each such service.

(2) Within one hundred twenty days of the declaration of the emergency, each hospital seeking reimbursement for services to be paid pursuant to this Section shall submit to the secretary a detailed statement of the costs of services rendered for which they seek reimbursement. The secretary shall, within one hundred eighty days of the declaration of the emergency, submit to the Interim Emergency Board a request for funding the payment of the total amounts owed to hospitals which have submitted statements for reimbursement. Monies appropriated through the Interim Emergency Board shall be distributed to the recipient hospitals within fifteen days after promulgation of the ballot authorizing the payments to the hospitals. In the event that monies appropriated are not sufficient to fully fund the total amounts owed, the secretary of the Louisiana Department of Health is authorized to apply a pro rata reduction to the amount paid to each hospital.

(3) The secretary is authorized to provide through rulemaking any additional requirements he deems appropriate and necessary to carry out the provisions of this Section.

Acts 2006, No. 410, §2, eff. June 15, 2006.



RS 46:2801 - Child Poverty Prevention Council for Louisiana

CHAPTER 62. CHILD POVERTY PREVENTION COUNCIL FOR LOUISIANA

§2801. Child Poverty Prevention Council for Louisiana

A. There is hereby established the Child Poverty Prevention Council for Louisiana within the Department of Children and Family Services which shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:801.

B. The council shall be composed of the following members:

(1) The secretary of the Department of Children and Family Services, or his designee.

(2) The secretary of the Department of Economic Development, or his designee.

(3) The secretary of the Department of Revenue, or his designee.

(4) The superintendent of the Department of Education, or his designee.

(5) The executive director of the Louisiana Workforce Commission, or his designee.

(6) The chairman of the Louisiana Workforce Investment Council, or his designee.

(7) The secretary of the Louisiana Department of Health, or his designee.

(8) The chairman of the Senate Committee on Health and Welfare, or his designee.

(9) The chairman of the House of Representatives Committee on Health and Welfare, or his designee.

(10) One member representing and appointed by the Louisiana Association of Nonprofit Organizations.

(11) One member representing and appointed by the Louisiana Association of United Ways.

(12) One member representing and appointed by the Louisiana Association of Business and Industry.

(13) One member representing and appointed by the Louisiana AFL-CIO.

(14) One member of the Louisiana State University and Agricultural and Mechanical College faculty with expertise in the area of poverty to be appointed by the chancellor of the Louisiana State University and Agricultural and Mechanical College.

(15) One member of the faculty of the Southern University System with expertise in the area of poverty to be appointed by the president of the Southern University System.

(16) One member representing and appointed by Agenda for Children.

(17) The executive director of the Children's Cabinet or his designee.

(18) The chairman of the Children's Cabinet Advisory Board or his designee.

(19) The director of the Louisiana office of the Children's Defense Fund.

C.(1) The council shall have as its purpose the goal of pursuing programs which reduce child poverty in the state by fifty percent over the next ten years. The council shall work to establish public-private partnerships and seek private sector funding to be used with public funds to support solutions to poverty initiatives with the greatest potential for reducing child poverty.

(2) The council shall seek funding for grant programs targeted at local government entities, nonprofit organizations, faith-based organizations, and other qualified community-based organizations directly serving people in Louisiana.

D.(1) The council shall adopt such rules and procedures as it shall find necessary for the conduct of the activities and meetings of the council.

(2) No action shall be taken by the council except by a favorable vote of a majority of the members.

(3) The council shall elect such officers as it finds necessary.

E. The members of the council shall serve without additional compensation.

F. The council shall make, or cause to be made, all such studies, reviews, or analysis which it finds necessary to effect its purpose.

G. The council may receive and expend funds appropriated or otherwise made available by the legislature or from any other source, including donations or gifts of money or services from public or private organizations or from any other sources, to be utilized for the purposes of the council and as further provided in R.S. 46:2802.

H. By December 31, 2008, the council shall present a status report on the development of the implementation plan to the Senate Committee on Health and Welfare and the House Committee on Health and Welfare, meeting jointly. Prior to March 1, 2009, the council shall submit the final plan for approval by the Senate Committee on Health and Welfare and the House Committee on Health and Welfare, meeting jointly.

Acts 2008, No. 559, §2, eff. July 1, 2008; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 46:2802 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§2802. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 46:2881 - Short title

CHAPTER 63. UMBILICAL CORD BLOOD BANKING

§2881. Short title

This Chapter shall be known and may be cited as "The Umbilical Cord Blood Banking Program Act".

Acts 2008, No. 163, §1.



RS 46:2882 - Umbilical Cord Blood Banking Program; establishment; duties of the Department of Health and Hospitals; funding

§2882. Umbilical Cord Blood Banking Program; establishment; duties of the Louisiana Department of Health; funding

A. The Umbilical Cord Blood Banking Program is hereby established within the Louisiana Department of Health to promote public awareness of the potential benefits of cord blood banking, to promote research into the uses of cord blood, and to facilitate predelivery arrangements for banking of cord blood donations.

B. The department shall:

(1) Develop a public education and outreach campaign via written materials, brochures, the Internet, and public service announcements to promote cord blood banking awareness and the benefits of cord blood banking.

(2) Develop educational materials and brochures which shall be made available to the general public and potential cord blood donors through parish health units, health care practitioners, including obstetricians, gynecologists, and pediatricians, health maintenance organizations, hospitals, walk-in medical centers, mobile care units, surgical centers, urgent care centers, and clinics and organizations serving pregnant women.

(3) Coordinate and promote professional education programs for health care providers on the benefits of cord blood banking.

(4) Establish a statewide toll-free telephone number to receive requests for information and to direct potential cord blood donors to available cord blood banks serving the area in which a potential donor resides.

(5) Promulgate rules and regulations necessary to implement the provisions of this Chapter in accordance with the Administrative Procedure Act.

C. The department shall accept and expend any grants, awards, or other funds as may be made available for the purposes of this Section. Subject to an appropriation from the legislature, the department shall implement the provisions of this Section.

Acts 2008, No. 163, §1.



RS 46:2891 - Physician upper payment limit methodology

CHAPTER 64. PHYSICIAN UPPER PAYMENT LIMIT METHODOLOGY

§2891. Physician upper payment limit methodology

The Louisiana Department of Health is hereby authorized to develop mechanisms to support the continued operation of state-funded health care programs, specifically Medicaid, through the utilization of physician upper payment limit reimbursement methodologies. The methodology utilized shall be designed to continue access and delivery of healthcare services to the poor. The implementation of this methodology is subject to federal law and approval of the Centers for Medicare and Medicaid Services. Participation in the utilization of physician upper payment limit reimbursement methodologies shall be limited to only those hospitals which certify public expenditures to the state of Louisiana.

Acts 2010, No. 434, §1, eff. June 22, 2010.



RS 46:2901 - Community Hospital Stabilization Fund

CHAPTER 65. COMMUNITY HOSPITAL STABILIZATION FUND

§2901. Community Hospital Stabilization Fund

A. There is hereby established in the state treasury, as a special fund, the Community Hospital Stabilization Fund, hereinafter referred to as the "fund".

B. The source of monies deposited into the fund shall be any monies appropriated annually by the legislature or any other monies which may be provided by law. In addition, the fund may receive state general fund monies which become available in the event Congress acts to extend the American Recovery and Reinvestment Act of 2009 enhancement to the federal medical assistance percentage. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of such monies shall be credited to the fund. The state treasurer shall report the status of the fund at least quarterly to the secretary of the Louisiana Department of Health.

C. Each year, the secretary of the Louisiana Department of Health shall transmit to the treasurer a report which details the amount of certified public expenditures which have been generated in excess of the amount appropriated for certified public expenditures in the General Appropriation Act for Fiscal Year 2010-2011. Upon receipt of such report the treasurer is hereby authorized and directed to deposit such amount stated in the report into the Community Hospital Stabilization Fund.

D. The monies in the fund shall be appropriated annually and used solely for purposes as specified, as follows:

(1) Supplemental payments for inpatient and outpatient Medicaid hospital services, Medicaid outlier payments, and Medicaid Disproportionate Share Hospital (DSH) payments to nonstate, nonrural community hospitals.

(2) Enhanced Medicaid payments to nonstate, nonrural community hospitals.

(3) Enhanced DSH payments and uncompensated care payments to nonstate, nonrural community hospitals.

(4) Payments for services of the state Medicaid program for nonstate, nonrural community hospitals that are subject to federal financial participation in matching funds.

(5) Reimbursement of monies as necessitated by any federal disallowance relating to payments made for any purpose provided for in this Subsection.

Acts 2010, No. 803, §1, eff. June 30, 2010.



RS 46:2911 - Repealed

CHAPTER 66. COUNCIL ON THE STATUS OF GRANDPARENTS

RAISING GRANDCHILDREN

§2911. Repealed by Acts 2016, No. 301, §3, eff. June 2, 2016.



RS 46:2912 - Repealed

§2912. Repealed by Acts 2016, No. 301, §3, eff. June 2, 2016.



RS 46:2913 - Repealed

§2913. Repealed by Acts 2016, No. 301, §3, eff. June 2, 2016.



RS 46:2921 - Requirement for access to coverage for individuals diagnosed with a terminal condition

CHAPTER 67. INDIVIDUALS WITH A TERMINAL CONDITION

§2921. Requirement for access to coverage for individuals diagnosed with a terminal condition

A. Notwithstanding any other provision of the law to the contrary, no health benefit paid directly or indirectly with state funds including but not limited to Medicaid shall deny coverage for medically necessary treatment prescribed by a physician and agreed to by a fully informed individual or, if the individual lacks legal capacity to consent, by a person who has legal authority to consent on the individual's behalf, based solely on an individual's life expectancy or the fact that the individual has been diagnosed with a terminal condition.

B. Refusing coverage for medically necessary treatment to be rendered to an individual based solely on the individual's life expectancy or the fact that the individual has been diagnosed with a terminal condition shall be a violation of this Section.

C. As used in this Section, "terminal condition" means any malignancy or chronic end-stage cardiovascular or cerebral vascular disease that is likely to result in the individual's death.

Acts 2014, No. 541, §2, eff. June 5, 2014.






TITLE 47 - Revenue and Taxation

RS 47:1 - Delegation of power and duties to deputies

TITLE 47

REVENUE AND TAXATION

SUBTITLE I. PRELIMINARY AND GENERAL PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

§1. Delegation of power and duties to deputies

Whenever a power is granted to, or a duty imposed on, any person, board, or commission by any provision of this Title, such power may be exercised or such duty may be performed by any deputy or person authorized by the person, board, or commission to whom the power is granted or on whom the duty is imposed, unless it is expressly provided that the power or duty shall be exercised or performed only by the person, board, or commission to whom the power is granted or on whom the duty is imposed.

Acts 1997, No. 660, §1.



RS 47:2 - General definitions

§2. General definitions

For the purposes of this Title, unless the context clearly otherwise requires or unless otherwise defined in specific portions of this Title, the following words and phrases shall have the respective meanings ascribed to them in this Section:

(1) "Oath" includes affirmation.

(2) "Person" includes any natural person, firm, partnership, association, corporation, company, syndicate, estate, trust, business trust, or organization of any kind.

(3) "Signature" or "subscription" includes a mark in the case of a person who cannot sign his name, provided the mark is made in the presence of two subscribing witnesses.

(4) "Taxpayer" means any person liable to pay a tax or file a return under any provision in which the word "taxpayer" appears, regardless of whether such person has paid any tax or filed the required return.

(5) "Finally resolved and settled in accordance with law" as this phrase was used in Article XIX, Section 19, of the Louisiana Constitution of 1921 and as this phrase is used in Article XIV, Section 11 of the Louisiana Constitution of 1974, entitled "Prescription; Tidelands Taxes", means the day on which all litigation between the United States and the state of Louisiana described by the United States Supreme Court as, "United States versus Louisiana, Number 9 Original," concerning all areas in dispute has been finally resolved and settled in accordance with law, and does not refer to any partial or piecemeal resolution or settlement between the United States and the state of Louisiana.

When used in Chapter 17 or 18 of Sub-title II of this Title, "taxpayer" means any person liable to pay a tax or file a return under any provisions of Sub-title II of this Title, regardless of whether such person has paid any tax or filed the required return.

Amended by Acts 1975, No. 383, §1.



RS 47:3 - Suits for taxes by other states; jurisdiction of courts

§3. Suits for taxes by other states; jurisdiction of courts

The district courts of the State of Louisiana, including the civil district court for the parish of Orleans, and the appellate courts of this state are hereby authorized and empowered to entertain suits brought by any state of the United States or the political subdivisions thereof, and in such suits to recognize, apply and enforce the tax laws of such states and subdivisions, provided the courts of such other state are empowered to entertain and adjudicate in like manner any suits brought by the State of Louisiana or its political subdivisions for taxes.

Acts 1950, No. 19, §1.



RS 47:4 - Same; authority of foreign officials to sue

§4. Same; authority of foreign officials to sue

A certificate of the Secretary of State of the other state that a certain official has the authority to collect the taxes in issue shall be conclusive proof of that authority and of his authority to bring a suit for such taxes in his official capacity.

Acts 1950, No. 19, §2.



RS 47:5 - Authority of domestic officials to sue

§5. Authority of domestic officials to sue

Each official of the State of Louisiana and of each political subdivision of this state, who is charged by law with the duty of collecting a tax, shall be the proper party to bring suits in his official capacity for the collection of such taxes.

Acts 1950, No. 19, §3.



RS 47:6 - Definitions

§6. Definitions

The term "tax" or "taxes" as used in R.S. 47:3 through 47:5 shall include (1) any and all penalties lawfully imposed pursuant to a taxing statute, and (2) interest charges lawfully added to the tax liability.

Acts 1950, No. 19, §4.



RS 47:7 - Repealed by Acts 1998, No. 4, 1, eff. June 4, 1998.

§7. Repealed by Acts 1998, No. 4, §1, eff. June 4, 1998.



RS 47:8 - Taxation of state banking corporations and shareholders

§8. Taxation of state banking corporations and shareholders

Banking corporations organized under the laws of Louisiana and other corporations whose income is derived solely from banking corporations and from securities exempt from taxation by the State of Louisiana and shareholders of such banking corporations shall be subject to the payment of all taxes of the State of Louisiana and any subdivision thereof in the same manner as national banking corporations doing business in Louisiana and their shareholders are taxed by the State of Louisiana and any subdivision thereof under the laws and regulations of the United States of America and the State of Louisiana, and in no other manner.

Acts 1966, No. 445, §1.



RS 47:9 - Collection of taxes from nonresident contractors and subcontractors; registration; bond

§9. Collection of taxes from nonresident contractors and subcontractors; registration; bond

A.(1) To the end that the state of Louisiana and the political subdivisions thereof may receive all taxes due in every instance, including contributions due under the Employment Security Law, contractors and subcontractors who are nonresidents of this state, desiring to engage in, prosecute, follow or carry on the business of contracting as defined in this Section shall register with the secretary of the Department of Revenue for each contract where the total contract price or compensation to be received amounts to more than three thousand dollars. The secretary of the Department of Revenue shall charge a fee for such registration in an amount of ten dollars for each such contract. All such fees received by the secretary of the Department of Revenue shall be deposited with the state treasurer. The state treasurer shall thereupon credit the amount of said fees to the State General Fund.

(2) For the purpose of determining whether a contractor is resident or nonresident under this Section, individuals who have maintained their permanent domiciles in Louisiana for at least one year prior to bidding on work; corporations who have operated permanent business facilities in Louisiana for at least one year prior to bidding on work; and corporations, at least fifty percent of whose outstanding and issued common shares are owned by individuals who have maintained their domiciles in Louisiana for at least one year prior to bidding on work, shall be considered residents and will not be subject to the contract registration and bond requirements of this Section. Partnerships, associations, and other legal entities in which resident corporations or individuals, as defined in this Paragraph, have at least a fifty percent ownership interest shall also be considered residents. All other persons, including individuals, partnerships, corporations, associations, and other legal entities shall be considered nonresidents and shall be subject to the contract registration and bond requirements.

B.(1) Every contractor required to register any contract or contracts, as defined in this Section, shall, before entering into the performance of such contract or contracts, execute and file with the secretary of the Department of Revenue a good and valid bond in a surety company authorized to do business in this state, or with sufficient sureties to be approved by the secretary, conditioned that all taxes, including contributions due under the employment security law and including personal income taxes due from employees which the contractor is required to withhold and remit, which may accrue to the state of Louisiana and all taxes which may accrue to the political subdivisions thereof on account of the execution and performance of such contract or contracts, will be paid when due, and the execution and filing of said bond shall be a condition precedent to commencing work on any contract in this state. Such bond shall be conditioned as hereinabove provided with respect to all contracts to be performed during the current calendar year and shall be in a sum of not less than one thousand dollars. If at any time during the current calendar year the secretary determines that the amount of the above bond is not sufficient to cover the tax liabilities accruing to the state of Louisiana or the political subdivisions thereof for the current calendar year or, upon written request of the employment security division, the secretary shall require such bond to be increased in such sum as the secretary may determine to be proper. When any contractor has fully performed all contracts registered during the current calendar year, the hereinabove required bond may be released by the secretary.

(2) Any contractor who is or becomes subject to the provisions of this Section and every contractor required to register any contract or contracts, as defined in this Section, who contracts with any subcontractor, who also is or becomes subject to the provisions of this Section or is required to register any contract or contracts as defined in this Section, shall withhold sufficient moneys on said contract to guarantee that all taxes, including contributions due under the employment security law and including personal income taxes due from employees which the contractor is required to withhold and remit, which may accrue to the state of Louisiana and all taxes which may accrue to the political subdivisions thereof on account of the execution and performance of such contract or contracts, will be paid when due.

(3) Failure to comply with the provisions of this Section shall render said contractor directly liable for such taxes, contribution, penalties, and interest due from said subcontractor and the secretary shall have all of the remedies of collection against said contractor under the provisions of this Section as though the services in question were performed directly for said contractor.

(4) No state entity, including but not limited to the office of state fire marshal, code enforcement and building safety or local governing authority charged with the responsibility of issuing any permit, license, or certificate necessary for the lawful commencement of any construction contract shall issue such permit, license, or certificate to a nonresident contractor until sufficient evidence is presented by the applicant that he has posted the bond required by this Subsection.

(5) Every person failing to register as required by this Section or to execute the bond herein provided before beginning the performance of any contract shall be denied the right to perform such contract until he complies with such requirements, and the district attorney for any parish in which the contract is to be performed, the employment security division, or the secretary, or the attorney general is hereby authorized to proceed by injunction to prevent any activity in the performance of such contract until such registration is made and such bond is executed and filed, and any temporary injunction enjoining the execution of such contract shall be granted without notice by any judge authorized by law to grant injunctions.

Acts 1968, No. 476, §§1, 2; Acts 1984, No. 479, §1, eff. July 6, 1984; Acts 1985, No. 618, §1; Acts 1986, No. 917, §1, eff. Jan. 1, 1987; Acts 1997, No. 658, §2; Acts 1997, No. 1187, §2.



RS 47:10 - Chain store tax; imposition; authority of parishes and municipalities to collect

§10. Chain store tax; imposition; authority of parishes and municipalities to collect

A. Because of the advantages accruing from the operation of multiple stores wherever situated and because of the basic difference inherent in such character of operations, all parishes and incorporated municipalities are hereby authorized by ordinance to levy an annual license tax for the year 1976 and for each subsequent year upon each person engaged in the business of operating or maintaining, as part of a group or chain, any store or stores within their respective boundaries, where goods, wares, merchandise or commodities of every description whatsoever are sold or offered for sale at retail under the same general management, supervision, ownership and control, and who are commonly recognized as a member of a chain and as a branch store.

The license herein authorized shall be in addition to ad valorem taxes and any other licenses prescribed or authorized under laws of this state, provided however that no parish shall impose or collect a chain store tax within any municipality.

B. The license tax for the business described in this Section levied upon the store or stores operated within any parish or municipality shall be based on the number of stores or merchandise establishments included under the same general management, supervision, ownership and control, whether within the levying parish or municipality or not and whether within this state or not; the maximum license for each store or establishment shall be as follows:

No. of Stores in Group

at least

but not more than

License

2

10

$ 10

11

35

15

36

50

20

51

75

25

76

100

30

101

125

50

126

150

100

151

175

150

176

200

200

201

225

250

226

250

300

251

275

350

276

300

400

301

400

450

401

500

500

501 and over

550

The tax for any store opened after June 30 of any year shall not exceed one-half of the annual amount.

C. A parish or municipality levying a chain store tax authorized herein may provide exemption from the tax provided all stores within the parish or municipality dealing in the same commodity or merchandise are exempted from the tax.

D. Every person engaged in business in a parish or municipality levying a chain store tax authorized by this Section shall, on or before the first day of February of each year render to the authorized parish or municipal authority a report containing a true and complete statement showing the number of stores or establishments operated or maintained in the parish or municipality, and the name, location and street address of each store, the total number of such stores whether in this state or not, as of the report date, and such other information as may be required by the taxing authority. Whenever a new store is opened which was not included in the above mentioned report, a supplemental report setting forth the required information shall be filed prior to the expiration of thirty days after the date of opening.

E. Payment of licenses authorized and levied under this Section shall accompany the report required by the above paragraph and shall become delinquent if not paid when due. Interest and penalties shall be assessed and collected together with all taxes due in the same manner as other taxes due the parish or municipality.

A separate license shall be issued by the taxing authority for each store for which the tax has been paid as above provided, and it shall be the duty of the licensee to post the license in a conspicuous place in each store.

Added by Acts 1974, No. 706, §2. Amended by Acts 1975, No. 487, §§1 to 6, eff. Jan. 1, 1976.



RS 47:11 - Tax credit for electric and natural gas service

§11. Tax credit for electric and natural gas service

A. Recognizing that the state of Louisiana must depend upon natural gas produced in the federal domain of the outer continental shelf as a supplement to its declining domestic supply, and recognizing that this natural gas is regulated exclusively by agencies of the federal government and is therefore outside of the regulatory jurisdiction of the state of Louisiana, and that the necessarily higher transportation and marketing costs for such natural gas results in higher fuel costs for utilities and industries within the state dependent thereon, the following tax credits, being deemed fair and in the best interest of the state, are hereby authorized.

B. Every electric generating plant and natural gas distribution service municipally owned or regulated, or regulated by the Louisiana Public Service Commission and every direct purchaser of natural gas from the owner of the natural gas, other than an owner of natural gas regulated by a municipality or the state, for consumption only by such purchaser, shall be allowed a direct tax credit against any tax or combination of taxes, other than severance taxes, owed to the state, upon showing that fuel costs for electricity generation or natural gas distribution or consumption have increased as a direct result of increases in transportation and marketing costs of natural gas delivered from the federal domain of the outer continental shelf and upon which such entities are dependent for a portion of their supply. Increased transportation and marketing costs shall not include increases in wellhead prices or increases attributable to inflation factors. In the event that the increase in fuel costs exceeds the tax or combination of taxes owed to the state, every such electric generating plant, natural gas distribution service or other affected purchaser shall be issued tax warrants in amounts not to exceed in the aggregate the difference between the increase in the fuel costs and the tax or taxes owed to the state, which tax warrants may be used in the payment of any tax or combination of taxes owed to any parish, municipality, political subdivision or other taxing authority of the state. Tax credits and warrants shall be issued annually hereunder and shall not exceed two million dollars in the aggregate. No electric generating plant, natural gas distribution service, or other affected purchaser shall be issued tax credits or warrants totaling less than two hundred fifty dollars annually, except that increased costs totaling less than the minimum credit established herein may be carried forward and accumulated for three years from the year in which the increased costs occur in order that the applicant may utilize the tax credit authorized herein prior to the end of the prescriptive period otherwise set forth in this Title. In the event that total increased fuel costs exceed two million dollars in the aggregate, the Secretary of the Department of Revenue shall issue tax credits and warrants based on a formula to be fixed by regulation which shall insure each qualifying applicant a proportionate share of the maximum tax credits established herein.

C. The secretary of the Department of Revenue shall promulgate rules providing for the determination of the amount of any tax credit or tax warrant provided for herein and for administration of the provisions of this Section.

D. The state shall have a right of recovery of tax credits granted pursuant to this Section in the event that increased transportation and marketing costs for which credits are granted hereunder are reimbursed or refunded for any reason to any entity receiving the credit.

Added by Acts 1978, No. 599, §1, eff. July 1, 1979. Acts 1997, No. 658, §2.



RS 47:12 - State low-income housing credit

§12. State low-income housing credit

A. There shall be allowed as a credit against the amount of individual income tax, corporate income tax, or corporate franchise tax owed by a taxpayer a state low-income housing credit in an amount equal to the amount determined pursuant to Subsection C of this Section, which shall be computed in accordance with the provisions of Section 42 of the 1986 Code, except as the calculations and definitions in that Section are modified in this Section.

B.(1) The amount of the credit allocated to any project shall be authorized by the credit agency based on a project's need for the credit for economic feasibility.

(a) The low-income housing project shall meet all of the following requirements:

(i) It shall be located in a state enterprise zone.

(ii) It shall involve the material participation (within the meaning of Section 469(h) of the 1986 Code) of a qualified non-profit organization in the development and operation of the project throughout the compliance period and extended use period.

(iii) It shall involve the education and training of the residents of the low-income units for job opportunities identified by local workforce development boards.

(iv) It shall involve tenants in the management and operation of the project through a limited equity housing cooperative which is contractually entitled to acquire the project at the end of the compliance period at the minimum purchase price as defined in Section 42 of the 1986 Code.

(v) It shall meet either of the following requirements:

(aa) It shall have been allocated by the credit agency a credit for federal income tax purposes under Section 42 of the 1986 Code.

(bb) It shall qualify for a credit under Section 42(h)(4)(B) of the 1986 Code.

(b) The credit agency may impose fees for the credit under this Section not in excess of twenty-five percent of the fees required for applications for the tax credit pursuant to Section 42 of the 1986 Code.

(2)(a) The credit agency shall certify to the taxpayer the amount of tax credit under this Section to which the taxpayer is entitled for each year in the credit period.

(b) The taxpayer shall provide proof of the certification to any return upon which a tax credit is claimed under this Section.

(c) In the case of a failure to provide proof of the certification for the year to the return in which a tax credit is claimed under this Section, no credit under the Section shall be allowed for that year until a copy of the certification is provided.

C. Section 42(b) of the 1986 Code shall be deemed modified as follows:

(1) In the case of any qualified low-income building placed in service by the taxpayer during 1990, the term "applicable percentage" means nine percent for each of the first three years and three percent for the fourth year for new buildings (whether or not the building is federally subsidized) and for existing buildings.

(2) In the case of any qualified low-income building placed in service by the taxpayer after 1990 (for new buildings whether or not the building is federally subsidized and for existing buildings), the term "applicable percentage" means either of the following:

(a) For each of the first three years, the highest percentage prescribed under Section 42(b)(2) of the 1986 Code, for the month in which the building is placed in service, in lieu of the percentage prescribed in Section 42(b)(1)(A) of the 1986 Code.

(b) For the fourth year, the difference between thirty percent and the sum of the applicable percentages for the first three years.

D. The term "qualified low-income housing project" as defined in Section 42(c)(2) of the 1986 Code shall be deemed modified by adding the following requirements:

(1) The taxpayer shall be entitled to receive a cumulative cash distribution on the taxpayer's cash invested in the qualified low-income housing project in an amount not to exceed eight percent per annum. For purposes of this Paragraph, if the taxpayer is a partnership or an S corporation, the limitation on return shall apply to each of the partners or the shareholders, respectively.

(2) The taxpayer shall apply any cash available for distribution in excess of the amount eligible to be distributed under Paragraph (1) to reduce any mortgage loan on the project or to fund operating and maintenance reserves as approved by the credit agency.

E. The provisions of Section 42(f) of the 1986 Code shall be deemed modified as follows:

(1) The term "credit period" as defined in Section 42(f)(1) of the 1986 Code is modified by substituting "four taxable years" for "10 taxable years".

(2) The special rule for the first taxable year of credit period under Section 42(f)(2) of the 1986 Code shall not apply to the tax credit under this Section.

F. The provisions of Section 42(h) of the 1986 Code shall be deemed modified as follows:

Section 42(h)(2) of the 1986 Code shall not be applicable and instead the following provisions shall be applicable:

(1) The total amount for the four-year period of the housing credit dollars allocated in a calendar year to any building shall reduce the aggregate housing credit dollar amount of the credit agency for the calendar year in which the allocation is made.

(2) The total amount for the four-year credit period of the housing credit dollars allocated in a calendar year to any building shall reduce the aggregate housing credit dollar amount of the credit agency for the calendar year in which the allocation is made.

G.(1) Except as provided in Paragraph (2), the aggregate housing credit dollar amount which may be allocated annually by the credit agency for the 1990, 1991, and 1992 calendar years pursuant to this Section shall be an amount equal to twenty-five cents multiplied by the state population in that year.

(2) The portion of the aggregate housing credit dollar amount of the credit agency which is not allocated for each of the calendar years may be carried over to any subsequent calendar years through 1993.

H.(1) The term "compliance period" as defined in Section 42(i)(1) of the 1986 Code is modified to mean, with respect to any building, the period of thirty consecutive taxable years beginning with the first taxable year of the credit period with respect thereto, subject to the limitation in Paragraph (2).

(2) If, after the first fifteen years of the compliance period, title to the qualified low-income housing project is not transferred to the limited equity housing cooperative, the taxpayer shall continue to maintain the units as low-income units subject to the set-aside and rent requirements for an additional thirty years.

I. Section 42(j) of the 1986 Code shall not be applicable and the following shall be substituted in its place:

(1) The requirements of this Section shall be set forth in a regulatory agreement between the credit agency and the taxpayer.

(2) The regulatory agreement shall include, but not be limited to, the following:

(a) A term equal to the compliance period.

(b) A requirement that the agreement be filed in the official records of the parish in which the qualified low-income housing project is located.

(c) A provision stating which state and local agencies can enforce the regulatory agreement in the event the taxpayer fails to satisfy any of the requirements of this Section.

(d) A provision that the regulatory agreement shall be deemed a contract enforceable by tenants and third-party beneficiaries thereto.

(e) A provision incorporating the requirements of Section 42 of the 1986 Code as modified by this Section.

(f) A requirement that the taxpayer provide the credit agency, or its designee, and the local agency that can enforce the regulatory agreement with advance notice if the taxpayer intends to reduce the number of low-income units.

(g) A requirement that the taxpayer notify the credit agency, or its designee, and the local agency that can enforce the regulatory agreement if there is a determination by the Internal Revenue Service that the project is not in compliance with Section 42(g) of the 1986 Code.

(h) A requirement that the taxpayer, as security for the performance of taxpayer's obligations under the regulatory agreement, assign the taxpayer's interest in rents which it receives from the project, provided that until there is a default under the regulatory agreement the taxpayer is entitled to collect and retain the rents.

(3) The remedies available in the event of a default under the regulatory agreement that is not cured within a reasonable cure period, include, but are not limited to:

(a) Allowing any of the parties designated to enforce the regulatory agreement to collect all rents with respect to the project;

(b) Taking possession of the project and operating the project in accordance with the regulatory agreement until the enforcer determines the taxpayer is in a position to operate the project in accordance with the regulatory agreement;

(c) Applying to any court for specific performance;

(d) Securing the appointment of a receiver to operate the project; or

(e) Any other relief as may be appropriate.

J. In allocating the housing credit, the credit agency shall give priority to qualified low-income housing projects that satisfy the following criteria, which are weighted according to the numerical order of the Paragraphs listed below:

(1) Projects that have received government financing or mortgage assistance.

(2) Projects that commit to providing low-income units for a significantly longer period than the compliance period under this Section.

(3) Projects that commit to charging rent for low-income units that is less than the rent requirements under Section 42(g)(2) of the 1986 Code.

(4)(a) Projects for which the rate of return on cash investment is less than the rate allowed under this Section.

(b) Projects targeted to those groups identified in the state's qualified allocation plan as having special needs, including projects that ensure that rural areas receive a proportionate share of the housing credits.

K. Section 42(l) of the 1986 Code shall be modified as follows: the term "secretary" shall be replaced by the term "credit agency".

L. In the case where the credit allowed under this Section exceeds the net tax for the taxable year, that portion of the credit which exceeds the net tax may be carried over to the net tax in succeeding taxable years with respect to which this Section shall remain in effect for purposes of carrying over excess credit, until this credit is used. The credit shall be applied first to the earliest years possible.

M. The aggregate amount of tax credits granted pursuant to this Section shall not exceed one million dollars per year. The credit agency shall not authorize any credit if the total amount of credit authorized in any year exceeds one million dollars.

N. This Section shall remain in effect only until January 1, 1994, and as of that date is repealed, unless a later enacted statute, which is enacted before January 1, 1994, deletes or extends the date. However, any unused credit may be used beyond that date on the same basis and to the same extent as permitted under the law immediately prior to January 1, 1994.

O. As used in this Section:

(1) "1986 Code" means the Internal Revenue Code of 1986, as amended.

(2) "Credit agency" means the Louisiana Housing Corporation or any successor thereof.

Acts 1990, No. 1033, §1, eff. July 1, 1990, and applicable to tax years beginning on or after July 1, 1990; Acts 1999, No. 386, §1; Acts 2001, No. 1032, §15; Acts 2011, No. 408, §5(B), eff. July 5, 2011; Acts 2015, No. 426, §4.



RS 47:13 - Renewal of tax exemption certificates

§13. Renewal of tax exemption certificates

A. Direct payment numbers. Notwithstanding any other law in this Title to the contrary, a sales tax exemption certificate granted to a taxpayer under the provisions of R.S. 47:303.1 shall be renewed as provided in this Section without his having to reapply for the certificate unless the Department of Revenue determines that the taxpayer is no longer qualified for the exemption. However, the Department of Revenue may suspend a taxpayer's direct payment number certificate if the taxpayer has not met the requirements of R.S. 47:303.1(B) or has become delinquent in the taxpayer's sales tax payment or filing responsibilities pursuant to R.S. 47:306.

B. Sale for resale. Notwithstanding any other law in this Title to the contrary, a sales tax exemption certificate granted to a taxpayer defined as a dealer under the provisions of R.S. 47:301(4) and who makes purchases of tangible personal property for resale as provided for in R.S. 47:301(10)(a)(i) or sales of services for resale as provided for in R.S. 47:301(10)(a)(ii) shall be renewed as provided for in this Section without his having to reapply for the exemption certificate unless the Department of Revenue determines the taxpayer is no longer qualified for the exemption. However, the Department of Revenue may suspend a taxpayer's resale certificate if the taxpayer no longer qualifies as a dealer under R.S. 47:301(4) or has become delinquent in the taxpayer's sales tax payment or filing responsibilities pursuant to R.S. 47:306.

C. Purchases of manufacturing, machinery, and equipment. Notwithstanding any other law in this Title to the contrary, a sales tax exemption certificate granted to a taxpayer pursuant to R.S. 47:301(3)(i)(i), (13)(k)(i), and (28)(a) shall be renewed as provided in this Section without his having to reapply for the exemption certificate unless the Department of Revenue determines that the taxpayer is no longer qualified for the exemption. However, the Department of Revenue may suspend a taxpayer's exemption certificate if the taxpayer no longer qualifies as a manufacturer under R.S. 47:301(3)(i)(i), (13)(k)(i), or (28)(a), or if the taxpayer has become delinquent in the taxpayer's sales tax payment or filing responsibilities pursuant to R.S. 47:306.

D. Renewals. Automatic renewals of the sales tax exemption certificates in Subsections A, B, and C of this Section may be for a period of up to three years. The Department of Revenue shall notify a qualifying taxpayer of its determination as to whether the certificate will be automatically renewed pursuant to this Section or whether the taxpayer is denied renewal and must reapply. A taxpayer who is denied renewal of a sales tax exemption certificate may reapply for the certificate to the Department of Revenue. The Department of Revenue shall promulgate rules and regulations regarding its criteria for determining a taxpayer's ability to renew a sales tax exemption certificate without the necessity of reapplying as it relates to the exemption certificates in Subsections A, B, and C of this Section.

Acts 2013, No. 93, §1, eff. Jan. 1, 2014.



RS 47:15 - Taxpayer's Bill of Rights

CHAPTER 2. TAXPAYER'S BILL OF RIGHTS;

TAXES COLLECTED AND ADMINISTERED BY

THE DEPARTMENT OF REVENUE

§15. Taxpayer's Bill of Rights

There is hereby established a Taxpayer's Bill of Rights to guarantee that the rights, privacy, and property of Louisiana taxpayers are safeguarded and protected during tax assessment, collection, and enforcement processes administered under the tax laws of this state. This Taxpayer's Bill of Rights consists of a statement, in nontechnical terms, of the rights and obligations of the Department of Revenue and taxpayers. The rights afforded taxpayers to assure that their privacy and property are safeguarded and protected during tax assessment and collection are available only insofar as they are implemented in accordance with the Constitution of Louisiana and Louisiana Revised Statutes of 1950 or the administrative rules of the Department of Revenue. The rights assured Louisiana taxpayers are:

(1) The right to be treated fairly, courteously, and with respect.

(2) The right to have all tax forms, instructions, and information written in plain English.

(3) The right to prompt and accurate answers to their questions in accordance with Department of Revenue Policy and Procedure Memorandum Administrative No. 10.14.

(4) The right to ask for and receive assistance in complying with the tax laws, rules, and regulations of Louisiana.

(5) The right to strict confidentiality of their tax records in accordance with R.S. 47:1508.

(6) The right to review and receive a copy of their tax records in accordance with R.S. 47:1508(B)(1) and R.S. 44:31 et seq.

(7) The right to be free from harassment in audits and collection activities.

(8) The right to be served by employees who are not paid or promoted based on the amount of tax dollars billed or collected.

(9) The right to receive a refund, in some cases with interest, for any taxes overpaid so long as the refund claim is timely filed in accordance with Article VII, Section 16 of the Constitution of Louisiana and the laws of the state, including R.S. 47:1580, 1621(A), 1623, and 2451.

(10) The right to be notified before their records are audited and to receive information about the estimated time, scope, and extent of the audit, unless the Department of Revenue determines that the taxpayer is likely to remove the assets from the jurisdiction of the state.

(11) The right to request a meeting with the auditor to discuss the auditor's proposed assessment of tax due if they do not agree with the auditor's findings in accordance with R.S. 47:1563.

(12) The right to request that any assessment of taxes due, including penalty and interest, be reviewed at the management level of the Department of Revenue in accordance with R.S. 47:1563.

(13) The right to represent themselves or to authorize another person to represent or accompany them when dealing with the Department of Revenue.

(14) The right to a hearing in order to dispute an assessment of taxes, interest, and penalties by timely filing an appeal with the Board of Tax Appeals as provided by law. A taxpayer shall not be required to pay the disputed tax, interest, and penalties in order to exercise this right.

(15) The right to a formal hearing in order to contest the assessment of taxes, interest, and penalties by timely filing suit with the appropriate state district court. The assessment must be paid in full under protest in order to exercise this right in accordance with R.S. 47:1576.

(16) The right to ask the Department of Revenue to consider an installment payment agreement plan in accordance with the provisions of R.S. 47:1576.2 and rules and regulations promulgated in accordance with the Administrative Procedure Act, for taxes, interest, and penalties due. If a taxpayer qualifies for an installment payment agreement, no further collection action will be taken as long as the taxpayer complies with the installment payment agreement.

(17) The right to a prompt release of a lien upon payment of all taxes, penalty, interest, and filing fees due in accordance with R.S. 47:1578.

(18) The right to have all other collection methods exhausted before the taxpayer's assets are seized, unless the Department of Revenue determines that the taxpayer is likely to remove the assets from the jurisdiction of the state.

(19) The right to have a public hearing on all proposed Department of Revenue administrative regulations adopted under the Louisiana Administrative Procedure Act, R.S. 49:950 et seq.

(20) The right to complain and to be heard.

Acts 1998, 1st Ex. Sess., No. 136, §1, eff. May 5, 1998; Acts 2014, No. 198, §1, eff. July 1, 2014; Acts 2015, No. 130, §1, eff. July 1, 2015.



RS 47:21 - INCOME TAX

SUB-TITLE II. PROVISIONS RELATING TO TAXES

COLLECTED AND ADMINISTERED BY THE

COLLECTOR OF REVENUE

CHAPTER 1. INCOME TAX

PART I. GENERAL PROVISIONS

SUBPART A. INTRODUCTORY PROVISIONS

§21. Application of Chapter

The provisions of this Chapter shall apply only to taxable years beginning after December 31, 1949. Income taxes for taxable years beginning prior to January 1, 1950, shall not be affected by the provisions of this Chapter, but shall remain subject to the applicable provisions of Act 21 of 1934, as amended.



RS 47:22 - Special classes of taxpayers

§22. Special classes of taxpayers

The application of the general provisions of Part I, and Sub-parts A and B of Part II of this Sub-title to each of the following special classes of taxpayers, shall be subject to the exceptions and additional provisions found in Part II of this Sub-title applicable to such class, as follows:

(1) Estates and trusts and the beneficiaries thereof, Sub-part C of Part II.

(2) Members of partnerships, Sub-part D of Part II.

(3) Insurance companies, Sub-part E of Part II.

(4) Foreign corporations, Sub-part G of Part II.



RS 47:31 - Individuals, corporations and trusts subject to tax

SUBPART B. TAX LEVY; RATES OF TAX

§31. Individuals, corporations and trusts subject to tax

There shall be levied, collected, and paid for each taxable year a tax upon the net income of residents and nonresidents, estates, trusts and corporations, as hereinafter provided.

(1) Resident individuals. Every person residing within the state, or the personal representative in the event of death, shall pay a tax on net income from whatever source derived, except as hereinafter exempted.

Every natural person domiciled in the state, and every other natural person who maintains a permanent place of abode within the state or who spends in the aggregate more than six months of the taxable year within the state, shall be deemed to be a resident of this state for the purpose of determining liability for income taxes under this Chapter.

(2) Nonresident individuals. Every nonresident shall pay a tax upon such net income as is derived from property located, or from services rendered, or from business transacted within the state, or from sources within the state, except as hereinafter exempted.

(3) Corporations. Corporations shall be taxed on net income from sources within the state, as hereinafter set out.

(4) Domestic real estate investment trusts. Trusts shall be taxed on net income from whatever source derived, except as otherwise exempted.

(5) Foreign real estate investment trusts. Foreign real estate investment trusts shall be taxed on net income from sources within the state, as hereinafter set out.

Amended by Acts 1962, No. 315, §1; Acts 1968, No. 106, §1.



RS 47:32 - Rates of tax

§32. Rates of tax

A. On individuals. The tax to be assessed, levied, collected and paid upon the taxable income of an individual shall be computed at the following rates:

(1) Two percent on that portion of the first twelve thousand five hundred dollars of net income which is in excess of the credits against net income provided for in R.S. 47:79;

(2) Four percent on the next thirty-seven thousand five hundred dollars of net income;

(3) Six percent on any amount of net income in excess of fifty thousand dollars of net income.

B. Joint returns of individuals. In the case of a joint return of husband and wife under R.S. 47:101B, the combined tax under Sub-section A of this Section shall be twice the combined tax that would be determined if the net income and the applicable credits against net income provided by R.S. 47:79 were reduced by one-half.

C. On corporations. The tax to be assessed, levied, collected, and paid upon the net income of every corporation shall be computed at the rate of:

(1) Four percentum upon the first twenty-five thousand dollars of net income.

(2) Five percentum upon the amount of net income above twenty-five thousand dollars but not in excess of fifty thousand dollars.

(3) Six percentum on the amount of net income above fifty thousand dollars but not in excess of one hundred thousand dollars.

(4) Seven percentum on the amount of net income above one hundred thousand dollars but not in excess of two hundred thousand dollars.

(5) Eight percentum on all net income in excess of two hundred thousand dollars.

Amended by Acts 1950, No. 445, §1; Acts 1968, No. 106, §2; Acts 1969, No. 124, §1; Acts 1977, 1st Ex.Sess. No. 2, §1; Acts 2002, No. 51, §1, eff. Jan. 1, 2003; Acts 2008, No. 396, §1, eff. June 22, 2008.



RS 47:33 - Credit for taxes paid in other states

§33. Credit for taxes paid in other states

A. Subject to the following conditions, resident individuals shall be allowed a credit against the taxes imposed by this Chapter for net income taxes imposed by and paid to another state on income taxable under this Chapter, provided that:

(1) The credit shall be allowed only for taxes paid to the other state on income which is taxable under its law irrespective of the residence or domicile of the recipient.

(2) If accrued taxes when paid differ from the amounts claimed as credits by the taxpayer, or if any tax paid is refunded in whole or in part, the taxpayer shall notify the secretary who shall redetermine the amount of the tax for the year or years affected, and the amount of tax due upon such redetermination, if any, shall be paid by the taxpayer upon notice and demand by the secretary, or the amount of tax overpaid, if any, shall be credited or refunded to the taxpayer in accordance with the provisions of R.S. 47:261 et seq. In the case of such tax accrued but not paid, the secretary as a condition precedent to the allowance of this credit may require the taxpayer to give a bond with sureties approved by the secretary in such sum as the secretary may require, conditioned upon the payment by the taxpayer of any amount of tax found due upon any such redetermination, and the bonds herein prescribed shall contain such further conditions as the secretary may require.

(3) The credits provided for in this Section shall be allowed only for the same taxable period as that for which the tax liability to the other state arose, irrespective of the method of accounting employed by the taxpayer. No deduction shall be allowed under R.S. 47:55 for any net income taxes paid to another state if any portion of such tax has been claimed as a credit under this Section.

(4) The credit shall be allowed only if the other state provides a similar credit for Louisiana income taxes paid on income derived from property located in, or from services rendered in, or from business transacted in Louisiana.

(5) The credit shall be limited to the amount of Louisiana income tax that would have been imposed if the income earned in the other state had been earned in Louisiana.

(6) The credit shall not be allowed for income taxes paid to a state that allows a nonresident a credit against the income taxes imposed by that state for taxes paid or payable to the state of residence.

NOTE: Paragraphs (4), (5), and (6) as repealed by Acts 2015, No. 109, §2, eff. July 1, 2018.

(4)-(6) Repealed by Acts 2015, No. 109, §2, eff. July 1, 2018.

B. Terminated July 1, 2000. See Acts 1998, No. 53.

Amended by Acts 1950, No. 445, §1; Acts 1958, No. 169, §2; Acts 1968, No. 106, §3; Acts 1998, No. 53, §, eff. Aug. 15, 1998; Acts 2015, No. 109, §1, eff. July 1, 2015; §2, eff. July 1, 2018.

NOTE: THE PROVISIONS OF ACT NO. 53 OF THE 1998 R.S., WHICH PROVIDE THAT A CREDIT FOR INCOME TAXES, IMPOSED BY AND PAID TO ANOTHER STATE ON INCOME DERIVED FROM PROPERTY IS AVAILABLE IN THE TAXABLE YEAR IN WHICH THE TAXES ARE ACTUALLY PAID, SHALL BE EFFECTIVE UNTIL JULY 1, 2000.

NOTE: See Acts 2015, No. 109, §4, re: applicability.



RS 47:34 - Corporation tax credit

§34. Corporation tax credit

A. The intent of this Section is solely to reward the generation of new full-time and part-time jobs in the state of Louisiana. Any taxpayer who shall establish or expand a business enterprise in the state of Louisiana shall be allowed a credit against the tax liability due under the corporate income tax as determined pursuant to Subsection B of this Section.

NOTE: Paragraph (B)(1) eff. until June 30, 2018. See Acts 2015, No. 125, §8.

B.(1) The credit shall be a portion of the state corporate income tax, but not in excess of thirty-six percent of such tax. Such portion shall be an amount determined by multiplying the number of new employees, as defined in Subsection C of this Section, by the following amounts:

(a) seventy-two dollars per eligible new employee per taxable year.

(b) one hundred forty-four dollars per eligible new economically disadvantaged employee per taxable year.

(c) one hundred sixty-two dollars per new employee who is a resident of a neighborhood with an unemployment rate of ten percent or more per taxable year.

NOTE: Paragraph (B)(1) as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

B.(1) The credit shall be a portion of the state corporate income tax, but not in excess of fifty percent of such tax. Such portion shall be an amount determined by multiplying the number of new employees, as defined in Subsection C of this Section, by the following amounts:

(a) one hundred dollars per eligible new employee per taxable year.

(b) two hundred dollars per eligible new economically disadvantaged employee per taxable year.

(c) two hundred twenty-five dollars per new employee who is a resident of a neighborhood with an unemployment rate of ten percent or more per taxable year.

(2) Only one of the above credits shall be permitted for any one individual employee.

(3)(a) The amount of the credit allowed under Paragraph (B)(1) of this Section for the taxable year shall be an amount equal to the sum of

(i) a carry-over of prior unused credits arising from taxable years beginning on or after January 1, 1980, carried to such taxable year, plus

(ii) the amount of the credit determined under Subsection A of this Section for the taxable year.

(b) If the sum of the amount of credits as determined under the provisions of Items (B)(3)(a)(i) and (ii) of this Section for the current taxable year exceed the limitation imposed by Paragraph (B)(1) of this Section, the excess shall be treated as a carry-over credit and may be carried over for a maximum of five consecutive years following the taxable year in which the credit originated. Such carry-over credits are to be applied in reduction of the tax in the order of the taxable years in which the credits originated, beginning with the credit for the earliest taxable year.

C. Eligible employees are defined as follows:

(1) A "new employee" shall be a person residing and domiciled in this state, hired by the taxpayer to fill a position for a job in this state which previously did not exist in the business enterprise during the taxable year for which the credit allowed by this Section is claimed. In no case shall the new employees allowed for purpose of the credit exceed the total increase in employment. A person shall be deemed to be so engaged if such person performs duties in connection with the operation of the business enterprise on:

(a) a regular, full-time basis;

(b) a part-time basis, provided such person is customarily performing such duties at least twenty hours per week for at least six months during the taxable year.

(2) A "new economically disadvantaged employee" is a new employee who is any of the following:

(a) a member of a family which receives public assistance; or

(b) a member of a family whose income during the previous six months on an annualized basis was such that:

(i) the family would have qualified for public assistance, if it had applied for such assistance; or

(ii) it does not exceed the poverty level; or

(iii) it does not exceed seventy percent of the lower living standard income level.

(c) a foster child on whose behalf state or local government payments are made; or

(d) where such status presents significant barriers to employment:

(i) a client of a sheltered workshop;

(ii) a person with a disability;

(iii) a person residing in an institution or facility providing twenty-four hour support such as a prison, a hospital or community care facility; or

(iv) a regular outpatient of a mental hospital rehabilitation facility or similar institution.

(3) A "new employee who is a resident of a neighborhood with an unemployment rate of ten percent or more" is a new employee whose neighborhood status shall be determined by rules and regulations promulgated by the Louisiana Workforce Commission. Any new employee, who is a resident of an enterprise zone established pursuant to the provisions of the Louisiana Enterprise Zone Act, shall be deemed to be a new employee who is a resident of a neighborhood with an unemployment rate of ten percent or more for purposes of this Section.

D. The tax credit allowed by this Section shall be in lieu of an alternative to the tax exemption allowed pursuant to Article VII, Section 21(F) of the Constitution of Louisiana, or any ad valorem property tax exemption available to business or industry and any tax exemption granted pursuant to the provisions of the Louisiana Enterprise Zone Act.

E. The secretary of the Department of Revenue shall promulgate such rules and regulations as may be deemed necessary to carry out the purposes of this law.

Added by Acts 1978, No. 596, §1. Amended by Acts 1979, No. 183, §1; Acts 1980, No. 283, §1; Acts 1981, No. 698, §1; Acts 1982, No. 43, §1; Acts 1984, No. 909, §1; Acts 1992, No. 447, §4, eff. June 20, 1992; Acts 1997, No. 658, §2; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2014, No. 811, §25, eff. June 23, 2014; Acts 2015, No. 125, §2, eff. July 1, 2015; §5, eff. July 1, 2018.

NOTE: See Acts 2015, No. 125, §7, regarding applicability.

NOTE: See Acts 2016, 1st Ex. Sess., No. 29, §2, regarding effectiveness.



RS 47:35 - Neighborhood assistance tax credit

§35. Neighborhood assistance tax credit

A. The following words and phrases used in this Section, unless a different meaning is plainly required by the context, shall have the following meanings:

(1) "Business firm" means any business entity authorized to do business in the state of Louisiana and subject to the state corporate income tax imposed by the provisions of Title 47.

(2) "Community services" means any type of counseling and advice, emergency assistance, or medical care furnished to individuals or groups in the state of Louisiana.

(3) "Crime prevention" means any activity which aids in the reduction of crime in the state of Louisiana.

(4) "Education" means any type of scholastic instruction or scholarship assistance to an individual who resides in the state of Louisiana that enables him to prepare himself for better opportunities.

(5) "Job training" means any type of instruction to an individual who resides in the state of Louisiana that enables him to acquire vocational skills so that he can become employable or be able to seek a higher grade of employment.

(6) "Neighborhood assistance" means furnishing financial assistance, labor, material, or technical advice to aid in the physical improvement or rehabilitation of any part or all of a neighborhood area.

(7) "Neighborhood organization" means any organization performing community services in the state of Louisiana and which is

(a) Determined by the Internal Revenue Service to be exempt from income taxation under the provisions of the Internal Revenue Code, or

(b) Incorporated in the state of Louisiana as a nonprofit corporation under the provisions of R.S. 12:201 et seq., or

(c) Designated as a community development corporation by the United States government under the provisions of Title VII of the Economic Opportunity Act of 1964.

(8) "Neighborhood" means a specific geographic area, urban, inter-urban, suburban, or rural as certified by the Division of Community Development of the Department of Consumer Affairs regulation and licensing, which is experiencing problems endangering its existence as a viable and stable neighborhood.

B. Any business firm engaged in the activities of providing neighborhood assistance, job training, education for individuals, community services, or crime prevention in the state of Louisiana shall receive a tax credit as provided in Subsection C if the commissioner of administration annually approves the proposal of the business firm; except that, no proposal shall be approved which does not have the endorsement of the agency of local government within the area in which the business firm is engaging in such activities, which has adopted an overall community or neighborhood development plan, that the proposal is consistent with such plan. The proposal shall set forth the program to be conducted, the neighborhood area to be served, why the program is needed, the estimated amount to be invested in the program and the plans for implementing the program. If, in the opinion of the commissioner of administration, a business firm's investment can more consistently be made through contributions to a neighborhood organization as defined in Subdivision (7) of Subsection A, tax credits may be allowed as provided in Subsection C. The commissioner of administration is hereby authorized to promulgate rules and regulations for establishing criteria for evaluating such proposals by business firms for approval or disapproval and for establishing priorities for approval or disapproval of such proposals by business firms with the assistance and approval of the secretary of the Department of Revenue. The total amount of tax credit granted for programs approved by the commissioner of administration for each fiscal year shall not exceed one percent of the total amount of state corporate income tax as collected in the prior fiscal year.

NOTE: Subsection C eff. until June 30, 2018. See Acts 2015, No. 125, §8.

C. The division of administration shall grant a tax credit against the state corporate income tax liability. A tax credit of up to fifty percent of the actual amount contributed may be allowed for investment in programs approved by the commissioner of administration. Such credit for any corporation shall not exceed one hundred eighty thousand dollars annually. No tax credit shall be granted to any bank, bank and trust company, insurance company, trust company, national bank, savings association, or building and loan association for activities that are a part of its normal course of business. Any tax credit not used in the period the investment was made may be carried over for the next five succeeding taxable periods until the full credit has been allowed.

NOTE: Subsection C as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

C. The division of administration shall grant a tax credit against the state corporate income tax liability. A tax credit of up to seventy percent of the actual amount contributed may be allowed for investment in programs approved by the commissioner of administration. Such credit for any corporation shall not exceed two hundred fifty thousand dollars annually. No tax credit shall be granted to any bank, bank and trust company, insurance company, trust company, national bank, savings association, or building and loan association for activities that are a part of its normal course of business. Any tax credit not used in the period the investment was made may be carried over for the next five succeeding taxable periods until the full credit has been allowed.

D. The decision of the commissioner of administration to approve or disapprove a proposal pursuant to this Section shall be in writing, and if he approves the proposal, he shall state the maximum credit allowable to the business firm. A copy of the decision of the commissioner of administration shall be transmitted to the governor and to the secretary of the Department of Revenue.

Added by Acts 1982, No. 653, §1, eff. July 22, 1982; Acts 1988, No. 625, §4; Acts 1997, No. 658, §2; Acts 2015, No. 125, §2, eff. July 1, 2015; §5, eff. July 1, 2018.

NOTE: See Acts 2015, No. 125, §7, regarding applicability.

NOTE: See Acts 2016, 1st Ex. Sess., No. 29, §2, regarding effectiveness.



RS 47:36 - Terminated by terms of Acts 1982, No. 781, 2.

§36. Terminated by terms of Acts 1982, No. 781, §2.



RS 47:37 - Tax credit for contributions to educational institutions

§37. Tax credit for contributions to educational institutions

A. The intent of this Section is to provide an incentive to corporations, persons, estates, and trusts to contribute or donate, or sell below cost tangible movable property to public educational institutions for purposes of research, research training, or direct education of students in the state. Any corporation, person, estate, and trust contributing, donating, or selling below cost tangible movable property to educational institutions as specified herein shall be allowed a credit against the tax liability due under the income tax as determined pursuant to Subsection C of this Section.

B. For purposes of this Section the following words and phrases shall have the following meanings:

(1) "Corporation" means any business entity authorized to do business in the state of Louisiana and subject to the state corporate income tax.

(2) "Cost". In the case of a donation or sale below cost by a wholesale or retail business, cost shall mean the amount actually paid by the wholesaler or retailer to the supplier for the machinery or equipment. In the case of a donation or sale below cost by a manufacturer of machinery or equipment, cost shall mean the enhanced value of the materials used to produce the machinery or equipment, which shall be deemed to be the lowest price at which the manufacturer sells the machinery or equipment.

(3) "Educational institution" shall include any public elementary and secondary, vocational-technical, or higher education facility, private, or parochial institutions, community colleges, special schools, museums, or any public library in the state of Louisiana.

(4) "New" means the machinery and equipment is state of the art machinery and equipment which:

(a) Has never been used except for normal testing by the manufacturer to insure that the machinery or equipment is of a proper quality and in good working order, or

(b) Has been used by the retailer or wholesaler solely for the purpose of demonstrating the product to customers for sale.

(5) "Persons, estates, and trusts" shall be as defined by R.S. 47:31.

(6) "State of the art machinery and equipment" means machinery and equipment which is of the same type, design, and capability as like machinery and equipment which is currently sold or manufactured by the donor for sale to customers.

(7) "Tangible movable property" shall mean property of a sophisticated and technological nature including any computer or data processing equipment, either hardware, software, or both, which is capable of being used for purposes of research, research training, or direct education of students.

NOTE: Subsection C eff. until June 30, 2018. See Acts 2015, No. 125, §8.

C. There shall be allowed a credit against the tax liability due under the income tax for donations, contributions, or sales below cost of tangible movable property made to educational institutions in the state of Louisiana. The credit allowed by this Section shall be computed at the rate of twenty-nine percent of such property's value, as defined herein, or, in the case of a sale below cost, twenty-nine percent of the difference between the price received for the tangible movable property by the taxpayer and the value of the property as defined herein. The credit shall be limited to the total of the tax liability for the taxable year for which it is being claimed and shall be in lieu of the deductions from gross income provided for in R.S. 47:57. The credit shall not be allowed if the taxpayer arbitrarily, capriciously, or unreasonably discriminates against any person because of race, religion, ideas, beliefs, or affiliations.

NOTE: Subsection C as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

C. There shall be allowed a credit against the tax liability due under the income tax for donations, contributions, or sales below cost of tangible movable property made to educational institutions in the state of Louisiana. The credit allowed by this Section shall be computed at the rate of forty percent of such property's value, as defined herein, or, in the case of a sale below cost, forty percent of the difference between the price received for the tangible movable property by the taxpayer and the value of the property as defined herein. The credit shall be limited to the total of the tax liability for the taxable year for which it is being claimed and shall be in lieu of the deductions from gross income provided for in R.S. 47:57. The credit shall not be allowed if the taxpayer arbitrarily, capriciously, or unreasonably discriminates against any person because of race, religion, ideas, beliefs, or affiliations.

D.(1) Any donations, contributions, or sales below cost of tangible movable property, to an educational institution will not qualify for this credit unless approved and accepted by the immediate board of jurisdiction charged with supervision and management of the educational institution. Prior to any donation, contribution, or purchase below cost, of such property the board of jurisdiction over the educational institution shall certify in writing that property to be donated, contributed, or purchased shall be used only in research, research training, or direct education of students.

(2) The value of the credit against any income tax due shall be based upon the donor's or seller's actual cost of new items of such property and not on retail value and upon appraised value of used items of such property. When new property is donated, contributed, or sold as provided herein, the donor or seller shall furnish to the board of jurisdiction an invoice showing the donor's or seller's actual purchase price. When used property is donated, contributed, or sold below cost, an appraisal shall be obtained by the institution accepting the donation or contribution or purchasing the used property, which shall furnish to the donor or seller a certification of such donation, contribution, or sale below cost which shall include the date and the value of the donation or contribution or property sold. Used property sold below cost shall mean a sale below the appraised value. The donor shall attach the certification to the income tax return filed with the Department of Revenue.

E.(1) Any corporation, person, estate, or trust contributing, donating, or selling for less than cost any tangible movable property to an educational institution shall enter into an orientation agreement with the educational institution receiving said contribution, donation, or purchase. Such orientation must be provided at no cost to said institution and shall be provided at a location as determined pursuant to said agreement. Orientation shall occur within two weeks after installation of such property.

(2) If requested by the donee or purchaser, any corporation, person, estate, or trust contributing, donating, or selling any tangible movable property to an educational institution shall enter into a minimum three months maintenance/service agreement with the educational institution receiving said contribution or said donation in order to receive tax credit provided herein.

(3) Any software/courseware donated under the provisions of this Section shall be compatible with the existing hardware of the educational institution.

F. The secretary of the Department of Revenue shall promulgate such rules and regulations as may be deemed necessary to carry out the purposes of this Section.

G. Any state educational institution receiving any donation or contribution or purchasing any property below cost under this Section shall report to the Joint Legislative Committee on the Budget with respect to any tangible movable property donated, contributed, or property purchased below cost, information concerning the type and condition of property; the value of the property; the amount of the tax credit; and any other information which may be requested by the committee.

H. The provisions of this Section shall be effective for taxable periods beginning after December 31, 1985.

Added by Acts 1983, No. 667, §1, eff. Jan. 1, 1984. Acts 1985, No. 702, §1; Acts 1997, No. 658, §2; Acts 2015, No. 125, §2, eff. July 1, 2015; Acts 2015, No. 125, §5, eff. July 1, 2018.

NOTE: See Acts 2015, No. 125, §7, regarding applicability.

NOTE: See Acts 2016, 1st Ex. Sess., No. 29, §2, regarding effectiveness.



RS 47:38 - Repealed by Acts 2009, No. 469, §2, effective July 9, 2009.

§38. Repealed by Acts 2009, No. 469, §2, effective July 9, 2009.



RS 47:41 - Net income

SUBPART C. COMPUTATION OF NET INCOME

§41. Net income

"Net income" means the gross income computed under R.S. 47:42 through 47:53, less the deductions allowed by R.S. 47:54 through 47:77.



RS 47:42 - Gross income defined

§42. Gross income defined

A. General definition. "Gross income" includes gains, profits, and income derived from salaries, wages, or compensation for personal service, of whatever kind and in whatever form paid, or from professions, vocations, trades, businesses, commerce, or sales, or dealing in property, whether real or personal, growing out of the ownership or use of or interest in such property; also from interest, rent, dividends, securities, or the transaction of any business carried on for gain or profit, or gains or profits and income derived from any source whatever.

B. Salaries of United States employees and agents. The salaries, fees, commissions, or other income of officers or agents of the United States or its agencies and instrumentalities or its contractees, received from the United States or from its agencies and instrumentalities, shall be included in gross income.

C. Alimony. Amounts received as alimony (including alimony pendente lite) by husband or wife under order of a court of competent jurisdiction shall be included in the gross income of the person receiving the alimony. This Sub-section shall not apply to that part of any payments which the terms of the decree fix, in terms of an amount of money or a portion of the payments, as a sum which is payable for the support of minor children of the person making the payments.

D. Distributions by corporations. Distributions by corporations shall be taxable as provided in R.S. 47:159.

E. Inventories. Whenever, in the opinion of the collector of revenue, the use of inventories is necessary in order to determine clearly the income of any taxpayer, inventories shall be taken by the taxpayer upon such basis as the collector may prescribe as conforming as nearly as may be to the best accounting practice in the trade or business and as most clearly reflecting the income.

F. Determination of gain or loss. In the case of a sale or other disposition of property, the gain or loss shall be computed as provided in R.S. 47:131.

G. Gross income from sources within and without the State of Louisiana. For computation of gross income from sources within and without the State of Louisiana, see R.S. 47:161.

H. Retirement income. "Gross income" shall not include income exempt from taxation under the provisions of R.S. 47:44.2 or other retirement income exempt from taxation as provided by state law.

Acts 1993, No. 745, §1; Acts 1997, No. 658, §2.

{{NOTE: ACTS 1993, NO. 745, §2 PROVIDES THAT THE ACT "SHALL BECOME EFFECTIVE WHEN THE SECRETARY OF THE DEPARTMENT OF REVENUE AND TAXATION PROVIDES WRITTEN CERTIFICATION TO THE SENATE COMMITTEE ON REVENUE AND FISCAL AFFAIRS AND THE HOUSE COMMITTEE ON WAYS AND MEANS THAT THE DEPARTMENT'S STATE-FEDERAL TAX REPORTING MATCH PROGRAM CAN BE MODIFIED TO IMPLEMENT THE PROVISIONS OF THIS ACT AT NO ADDITIONAL COST TO THE STATE."}}



RS 47:43 - Exclusion from gross income; certain death benefits

§43. Exclusion from gross income; certain death benefits

A. Proceeds of life insurance contracts payable by reason of death.

(1) General rule. Except as otherwise provided in Sub-section A(2) of this Section and in Sub-section D of this Section, gross income does not include amounts received under a life insurance contract whether in a single sum or otherwise, if such amounts are paid by reason of the death of the insured.

(2) Transfer for valuable consideration. In the case of a transfer for a valuable consideration, by assignment or otherwise, of a life insurance contract or any interest therein, the amount excluded from gross income by Sub-section A(1) of this Section shall not exceed an amount equal to the sum of the actual value of such consideration and the premiums and other amounts subsequently paid by the transferee. The preceding sentence shall not apply in the case of such a transfer:

(a) if such contract or interest therein has a basis for determining gain or loss in the hands of a transferee determined in whole or in part by reference to such basis of such contract or interest therein in the hands of the transferor, or

(b) if such transfer is to the insured, to a partner of the insured, to a partnership in which the insured is a partner or to a corporation in which the insured is a shareholder or officer.

B. Employees' death benefits.

(1) General rule. Gross income does not include amounts received by the Beneficiaries or the estate of an employee, whether in a single sum or otherwise, if such amounts are paid by or on behalf of an employer and are paid by reason of the death of the employee.

(2) Special rules. The following rules and limitations apply to Sub-section B(1) of this Section.

(a) $5,000 limitation. The aggregate amounts excludable with respect to the death of any employee shall not exceed $5,000.

(b) Nonforfeitable rights. Amounts with respect to which the employee possessed, immediately before his death, a nonforfeitable right to receive the amounts while living are not excludable, other than total distributions payable, as defined in R.S. 47:185, which are paid to a distributee, by a stock bonus, pension, or profit-sharing trust described in R.S. 47:185 which is exempt from tax under R.S. 47:121, or under an annuity contract under a plan which meets the requirements of R.S. 47:185 within one taxable year of the distributee by reason of the employee's death.

(c) Joint and survivor annuities. Amounts received by a surviving annuitant under a joint and survivor's annuity contract after the first day of the first period for which an amount was received as an annuity by the employee (or would have been received if the employee had lived), are not excludable.

(d) Other annuities. In the case of any amount to which R.S. 47:44 (relating to annuities, etc.) applies, the amount which is excludable, determined in accordance with the preceding rules, shall be determined by reference to the value of such amounts as of the day on which the employee died. Any amounts so excludable shall, for purposes of R.S. 47:44, be treated as additional consideration paid by the employee.

C. Interest. If any amount excluded from gross income by Sub-section A or B of this Section is held under an agreement to pay interest thereon, the interest payments shall be included in gross income.

D. Payment of life insurance proceeds at a date later than death.

(1) General rule. The amounts held by an insurer with respect to any beneficiary shall be prorated, in accordance with such regulations as may be prescribed by the collector, over the period or periods with respect to which such payments are to be made. There shall be excluded from the gross income of such beneficiary in the taxable year received:

(a) any amount determined by such proration, and

(b) in the case of the surviving spouse of the insured, that portion of the excess of the amounts received under one or more agreements specified in Sub-section D(2)(a) of this Section, (whether or not payment of any part of such amounts is guaranteed by the insurer) over the amount determined in Sub-section D(1)(a) of this Section which is not greater than $1,000 with respect to any insured.

Gross income includes, to the extent not excluded by the preceding sentence, amounts received under agreements to which this Sub-section applies.

(2) Amount held by an insurer. An amount held by an insurer with respect to any beneficiary shall mean an amount to which Sub-section A of this Section applies which is:

(a) held by an insurer under an agreement provided for in the life insurance contract, whether as an option or otherwise, to pay such amount on a date or dates later than the death of the insured, and

(b) is equal to the value of such agreement to such beneficiary:

(i) as of the date of death of the insured (as if any option exercised under the life insurance contract were exercised at such time), and

(ii) as discounted on the basis of the interest rate and mortality tables used by the insurer in calculating payments under the agreement.

(3) Surviving spouse. For purposes of this Sub-section, the term "surviving spouse" means the spouse of the insured as of the date of death, including a spouse legally separated but not under a decree of absolute divorce.

(4) Application of Sub-section. This Sub-section shall not apply to any amount to which Sub-section C is applicable.

E. Alimony, and similar payments.

In general. This Section shall not apply to so much of any payment as is includible in the gross income of the wife under R.S. 47:42(C) (relating to alimony).

F. Effective date of Section. This Section shall apply only to amounts received by reason of the death of an insured or any employee occurring after the date of enactment of this Section. R.S. 47:43 as it existed prior to this amendment shall apply to amounts received by reason of the death of an insured or an employee occurring on or before such date.

Amended by Acts 1958, No. 242, §1.



RS 47:44 - Exclusion from gross income; portion of amounts received as annuities

§44. Exclusion from gross income; portion of amounts received as annuities

A. General rule for annuities. Except as otherwise provided in this Chapter, gross income includes any amount received as an annuity (whether for a period certain or during one or more lives) under an annuity, endowment, or life insurance contract. For purposes of this Section, the term "endowment contract" includes a face amount certificate.

B. Exclusion ratio. Gross income does not include that part of any amount received as an annuity under an annuity, endowment, or life insurance contract which bears the same ratio to such amount as the investment in the contract (as of the annuity starting date) bears to the expected return under the contract (as of such date). This Sub-section shall not apply to any amount to which Sub-section D(1) (relating to certain employee annuities) applies.

C. Definitions.

(1) Investment in the contract. For the purposes of Subsection (B) the investment in the contract as of the annuity starting date is:

(a) the aggregate amount of premiums or other consideration paid for the contract except amounts excluded from income under the provisions of R.S. 47:53.4, minus

(b) the aggregate amount received under the contract before such date, to the extent that such amount was excludable from gross income under this Chapter or prior income tax laws.

(2) Adjustment in investment where there is refund feature. If,

(a) the expected return under the contract depends in whole or in part on the life expectancy of one or more individuals; and

(b) the contract provides for payments to be made to a beneficiary or to the estate of an annuitant on or after the death of the annuitant or annuitants; and

(c) such payments are in the nature of a refund of the consideration paid, then the value (computed without discount for interest) of such payments on the annuity starting date shall be subtracted from the amount determined under Sub-section C(1) of this Section. Such value shall be computed in accordance with actuarial tables prescribed by the collector. For purposes of this paragraph and of Sub-section E(2)(a), the term "refund of the consideration paid" includes amounts payable after the death of an annuitant by reason of a provision in the contract for a life annuity with minimum period of payments certain, but if part of the consideration was contributed by an employer, the term does not include that part of any payment to a beneficiary (or to the estate of the annuitant) which is not attributable to the consideration paid by the employee for the contract as determined under Sub-section C(1)(a).

(3) Expected return. For purposes of Sub-section B of this Section, the expected return under the contract shall be determined as follows:

(a) if the expected return under the contract, for a period on and after the annuity starting date, depends in whole or in part on the life expectancy of one or more individuals, the expected return shall be computed with reference to actuarial tables prescribed by the collector;

(b) if the preceding subdivision does not apply, the expected return is the aggregate of the amounts receivable under the contract as an annuity.

(4) Annuity starting date. For the purposes of this Section, the annuity starting date in the case of any contract is the first day of the first period for which an amount is received as an annuity under the contract; except that if such date was before January 1, 1958, then the annuity starting date is January 1, 1958.

D. Employees' annuities.

(1) Employee's contributions recoverable in 3 years. Where:

(a) part of the consideration for an annuity, endowment, or life insurance contract is contributed by the employer, and

(b) during the 3-year period beginning on the date (whether or not before January 1, 1958) on which an amount is first received under the contract as an annuity, the aggregate amount receivable by the employee under the terms of the contract is equal to or greater than the consideration for the contract contributed by the employee, then all amounts received as an annuity under the contract shall be excluded from gross income until there has been so excluded under this paragraph and prior income tax laws an amount equal to the consideration for the contract contributed by the employee. Thereafter all amounts so received under the contract shall be included in gross income.

(2) Special rules for application of paragraph D(1). For purposes of paragraph D(1), if the employee died before any amount was received as an annuity under the contract, the words "receivable by the employee" shall read as "receivable by a beneficiary of the employee".

E. Amounts not received as annuities.

(1) General rule. If any amount is received under an annuity, endowment, or life insurance contract, if such amount is not received as an annuity, and if no other provision of this Chapter applies, then such amount:

(a) if received on or after the annuity starting date, shall be included in gross income; or

(b) the preceding subdivision does not apply, shall be included in gross income, but only to the extent that it exceeds the aggregate premiums or other consideration paid when added to amounts previously received under the contract which were excludable from gross income under this Chapter or prior income tax laws.

For purposes of this Section, any amount received which is in the nature of a dividend or similar distribution shall be treated as an amount not received as an annuity.

(2) Special rules for application of paragraph E(1). For purposes of paragraph E(1), the following shall be treated as amounts not received as an annuity:

(a) any amount received, whether in a single sum or otherwise, under a contract in full discharge of the obligation under the contract which is in the nature of a refund of the consideration paid for the contract; and

(b) any amount received under a contract on its surrender, redemption, or maturity.

In the case of any amount to which the preceding sentence applies, the rule of Sub-section E(1)(b) of this Section shall apply (and the rule of Sub-section E(1)(a) of this Sub-section shall not apply).

F. Special rules for computing employees' contributions. In computing, for purposes of Sub-section C(1)(a), the aggregate amount of premiums or other consideration paid for the contract, for purposes of Sub-section D(1), the consideration for the contract contributed by the employee, and for purposes of Sub-section E(1)(b), the aggregate premiums or other consideration paid, amounts contributed by the employer shall be included, but only to the extent that:

(1) such amounts were includible in the gross income of the employee under this chapter or prior income tax laws; or

(2) if such amounts had been paid directly to the employee at the time they were contributed, they would not have been includible in the gross income of the employee under the law applicable at the time of such contribution.

G. Rules for transferee where transfer was for value. Where any contract or any interest therein is transferred by assignment or otherwise for a valuable consideration, to the extent that the contract or interest therein does not, in the hands of the transferee, have a basis which is determined by reference to the basis in the hands of the transferor:

(1) for purposes of this section, only the actual value of such consideration, plus the amount of the premiums and other consideration paid by the transferee after the transfer, shall be taken into account in computing the aggregate amount of the premiums or other consideration paid for the contract;

(2) for purposes of Sub-section C(1)(b), there shall be taken into account only the aggregate amount received under the contract by the transferee before the annuity starting date, to the extent that such amount was excludable from gross income under this Chapter or prior income tax laws; and

(3) the annuity starting date is January 1, 1958, or the first day of the first period for which the transferee received an amount under the contract as an annuity, whichever is the later.

For purposes of this Sub-section, the term "transferee" includes a beneficiary of, or the estate of, the transferee.

H. Option to receive annuity in lieu of lump sum. If:

(1) a contract provides for payment of a lump sum in full discharge of an obligation under the contract, subject to an option to receive an annuity in lieu of such lump sum;

(2) the option is exercised within 60 days after the day on which such lump sum first became payable; and

(3) part or all of such lump sum would (but for this Sub-section) be includible in gross income by reason of Sub-section E(1), then, for the purposes of this chapter, no part of such lump sum shall be considered as includible in gross income at the time such lump sum first became payable.

I. Joint and survivor annuities. Where the first annuitant died before January 1, 1958, the basis of a surviving annuitant's interest in a joint and survivor annuity contract is determined under R.S. 47:145. Where the first annuitant died after December 31, 1957, the basis of the surviving annuitant's interest in the joint and survivor annuity contract is determined under Sub-section C of this Section and R.S. 47:145 shall not apply in the determination of the basis of such annuity contract.

J. Interest. Notwithstanding any other provision of this Section, if any amount is held under an agreement to pay interest thereon, the interest payments shall be included in gross income.

Amended by Acts 1958, No. 242, §2; Acts 1970, No. 197, §1.



RS 47:44.1 - Annual retirement or disability income; exemption from taxation

§44.1. Annual retirement or disability income; exemption from taxation

A. Six thousand dollars of annual retirement income which is received by an individual sixty-five years of age or older shall be exempt from state income taxation. "Annual retirement income" is defined as pension and annuity income which is included in "tax table income" as defined in R.S. 47:293. This Section shall not affect the status of any income which is exempt from state income taxation by law.

B. Six thousand dollars of annual disability income received by an individual shall be exempt from state income taxation. For purposes of this Subsection, "disability income" means payment for permanent total disability as provided for in R.S. 23:1221(2). However, any individual claiming an exemption for the blind, for having sustained the loss of one or more limbs, for intellectual disability, or for deafness as provided for in R.S. 47:79(A)(2) shall not be eligible for this exemption.

Added by Acts 1981, No. 880, §1. Amended by Acts 1982, No. 96, §1; Acts 2000, No. 34, §1, eff. January 1, 2001; Acts 2014, No. 811, §25, eff. June 23, 2014.



RS 47:44.2 - Federal social security benefits; federal and railroad retirement income exempt from taxation

§44.2. Federal social security benefits; federal and railroad retirement income exempt from taxation

Any benefit received by an individual pursuant to the provisions of Chapter 7 of Title 42 of the United States Code (42 U.S.C. 301 et seq.), and any income received by an individual pursuant to a retirement system for retirees of the United States Government or pursuant to the Railroad Retirement Act of 1974 (45 U.S.C. 231 et seq.) shall be exempt from the state income tax.

Acts 1989, No. 812, §1.



RS 47:45 - Exclusion from gross income; gifts and inheritances

§45. Exclusion from gross income; gifts and inheritances

The value of property acquired by gift, bequest, devise or inheritance shall not be included in gross income and shall be exempt from taxation under this Chapter; but the income from such property shall be included in gross income.



RS 47:46 - Exclusion from gross income; compensation for injuries or sickness

§46. Exclusion from gross income; compensation for injuries or sickness

Gross income does not include:

(1) amounts received under worker's compensation acts as compensation for personal injuries or sickness;

(2) the amounts of any damages received (whether by suit or agreement) on account of personal injuries or sickness;

(3) amounts received through accident or health insurance for personal injuries or sickness (other than amounts received by an employee, to the extent such amounts (a) are attributable to contributions by the employer which were not includible in the gross income of the employee, or (b) are paid by the employer); and

(4) amounts received as a pension, annuity, or similar allowance for personal injuries or sickness resulting from active service in the armed forces of any country or in the coast and geodetic survey or the public health service.

Amended by Acts 1958, No. 242, §3.



RS 47:46.1 - Amounts received under accident and health plans

§46.1. Amounts received under accident and health plans

A. Amounts attributable to employer contributions. Except as otherwise provided in this Section, amounts received by an employee through accident or health insurance for personal injuries or sickness shall be included in gross income to the extent such amounts (1) are attributable to contributions by the employer which were not includible in the gross income of the employee, or (2) are paid by the employer.

B. Amounts expended for medical care. Gross income does not include amounts referred to in Sub-section A if such amounts are paid, directly or indirectly, to the taxpayer to reimburse the taxpayer for expenses incurred by him for the medical care of the taxpayer, his spouse, and his dependents (as defined in R.S. 47:79(3)).

C. Payments unrelated to absence from work. Gross income does not include amounts referred to in Sub-section A to the extent such amounts:

(1) constitute payment for the permanent loss or loss of use of a member or function of the body, or the permanent disfigurement, of the taxpayer, his spouse, or a dependent (as defined in R.S. 47:79(3)), and

(2) are computed with reference to the nature of the injury without regard to the period the employee is absent from work.

D. Wage continuation plans. Gross income does not include amounts referred to in Sub-section A if such amounts constitute wages or payments in lieu of wages for a period during which the employee is absent from work on account of personal injuries or sickness; but this Sub-section shall not apply to the extent that such amounts exceed a weekly rate of $100.00. In the case of a period during which the employee is absent from work on account of sickness, the preceding sentence shall not apply to amounts attributable to the first 7 calendar days in such period unless the employee is hospitalized on account of sickness for at least one day during such period. If such amounts are not paid on the basis of a weekly pay period, the collector shall by regulations prescribe the method of determining the weekly rate at which such amounts are paid.

E. Accident and health plans. For purposes of this Section and R.S. 47:46:

(1) amounts received under an accident or health plan for employees, and

(2) amounts received from a sickness and disability fund for employees maintained under the law of a state, a territory, or the District of Columbia, shall be treated as amounts received through accident or health insurance.

Added by Acts 1958, No. 242, §10.



RS 47:46.2 - Contributions by employer to accident and health plans

§46.2. Contributions by employer to accident and health plans

Gross income does not include contributions by the employer to accident or health plans for compensation, through insurance or otherwise, to his employees for personal injuries or sickness.

Added by Acts 1958, No. 242, §10.



RS 47:47 - Exclusion from gross income; rental value of minister's dwelling

§47. Exclusion from gross income; rental value of minister's dwelling

The rental value of a dwelling house and appurtenances thereof furnished to a minister of the gospel as a part of his compensation shall not be included in gross income and shall be exempt from taxation under this Chapter.



RS 47:48 - Exclusion from gross income; interest on Louisiana state or local government obligations

§48. Exclusion from gross income; interest on Louisiana state or local government obligations

The amount of interest received upon obligations of the State of Louisiana, or any political or municipal subdivision thereof, to such extent as is now exempt by law shall not be included in gross income.



RS 47:49 - Exclusion from gross income; scholarships and fellowship grants

§49. Exclusion from gross income; scholarships and fellowship grants

A. General rule. In the case of an individual, gross income does not include

(1) any amount received

(a) as a scholarship at an educational institution (as defined in R.S. 47:79(B)(4)) or

(b) as a fellowship grant,

including the value of contributed services and accommodations; and

(2) any amount received to cover expenses for

(a) travel,

(b) research,

(c) clerical help, or

(d) equipment,

which are incident to such a scholarship or to a fellowship grant, but only to the extent that the amount is so expended by the recipient.

B. Limitations.

(1) Individuals who are candidates for degrees. In the case of an individual who is a candidate for a degree at an educational institution (as defined in R.S. 47:79(B)(4)), Subsection (A) hereof, shall not apply to that portion of any amount received which represents payment for teaching, research, or other services in the nature of part-time employment required as a condition to receiving the scholarship or the fellowship grant. If teaching, research, or other services are required of all candidates (whether or not recipients of scholarships or fellowship grants) for a particular degree as a condition to receiving such degree, such teaching, research, or other services shall not be regarded as part-time employment within the meaning of this paragraph.

(2) Individuals who are not candidates for degrees. In the case of an individual who is not a candidate for a degree at an educational institution (as defined in R.S. 47:79(B)(4)), Subsection (A) hereof shall apply only if the condition in Subparagraph (a) is satisfied and then only within the limitations provided in Subparagraph (b).

(a) Conditions for exclusion. The grantor of the scholarship or fellowship grant is

(i) an organization which is exempt from tax under R.S. 47:121,

(ii) a foreign government,

(iii) an international organization, or a binational or multinational educational and cultural foundation or commission created or continued pursuant to the federal Mutual Educational and Cultural Exchange Act of 1961, or

(iv) the United States, or an instrumentality or agency thereof, or a State, a territory, or a possession of the United States, or any political subdivision thereof, or the District of Columbia.

(b) Extent of exclusion. The amount of the scholarship or fellowship grant excluded under Subsection (A)(1) in any taxable year shall be limited to an amount equal to $300 times the number of months for which the recipient received amounts under the scholarship or fellowship grant during such taxable year, except that no exclusion shall be allowed under Subsection (a) after the recipient has been entitled to exclude under this Section for a period of 36 months (whether or not consecutive) amounts received as a scholarship or fellowship grant while not a candidate for a degree at an educational institution (as defined in R.S. 47:79(B)(4)).

Added by Acts 1966, No. 383, §1.



RS 47:50 - Exclusion from gross income; war contract renegotiation payments

§50. Exclusion from gross income; war contract renegotiation payments

The amount representing profit, gain or income derived from a contract, or contracts, with the United States or any department, agency or instrumentality thereof, or from any subcontractor, or subcontracts thereunder subsequently repaid to the United States or any department, agency or instrumentality thereof, pursuant to renegotiation or repricing under the laws of the United States shall not be included in gross income and shall be exempt from taxation under this Chapter.



RS 47:51 - Exclusions from gross income; governmental subsidies

NOTE: §51 eff. until June 30, 2018. See Acts 2015, No. 123, §6.

§51. Exclusions from gross income; governmental subsidies

Seventy-two percent of funds accrued by a corporation engaged in operating a public transportation system from any federal, state or municipal governmental entity to subsidize the operation and maintenance of such a transportation system shall not be included in gross income and shall be exempt from taxation under this Chapter. All expenses of operating the transit system incurred by the corporation shall be deductible in arriving at net income.

NOTE: This Section as enacted by Acts 2015, No. 123, §§3, 6, eff. July 1, 2018.

§51. Exclusions from gross income; governmental subsidies

Funds accrued by a corporation engaged in operating a public transportation system from any federal, state or municipal governmental entity to subsidize the operation and maintenance of such a transportation system shall not be included in gross income and shall be exempt from taxation under this Chapter. All expenses of operating the transit system incurred by the corporation shall be deductible in arriving at net income.

Added by Acts 1979, No. 300, §1; Acts 2015, No. 123, §1, eff. July 1, 2015; Acts 2015, No. 123, §3, eff. July 1, 2018.

NOTE: See Acts 2015, No. 123, §5, re: applicability.



RS 47:52 - Exclusion from gross income; compensation or retired pay received by war veterans from United States

§52. Exclusion from gross income; compensation or retired pay received by war veterans from United States

Compensation or retired pay received from the United States by any veteran of the military or naval forces of the United States of World War II, who is a citizen or resident of Louisiana and who has been honorably discharged from the military or naval forces as a result of a physical disability, shall not be included in gross income and shall be exempt from taxation under this Chapter.



RS 47:53 - Exclusion from gross income; income from carriage on high seas

§53. Exclusion from gross income; income from carriage on high seas

Income received by a corporation, company, firm, domestic or foreign, or by an individual, resident or non-resident, actively and primarily engaged in the business of operating steamships, from the carrying of goods or passengers, or both, in interstate or foreign commerce on the high seas, or from the rental of boats and ships used in the carrying of goods or passengers, or both, in interstate or foreign commerce on the high seas, shall not be included in gross income and shall be exempt from taxation under this Chapter.



RS 47:53.1 - Recovery of bad debts, prior taxes, and delinquency amounts

§53.1. Recovery of bad debts, prior taxes, and delinquency amounts

Income attributable to the recovery during the taxable year of a bad debt, prior tax, or delinquency amount, to the extent of the amount of the recovery exclusion with respect to such debt, tax, or amount, shall not be included in gross income and shall be exempt from taxation under this Chapter. For the purposes of this Section:

(1) The term "Bad debt" means a debt on account of worthlessness or partial worthlessness of which a deduction was allowed for a prior taxable year.

(2) "Prior tax" means a tax on account of which a deduction or credit was allowed for a prior taxable year.

(3) "Delinquency amount" means an amount paid or accrued on account of which a deduction or credit was allowed for a prior taxable year and which is attributable to failure to file return with respect to a tax, or pay a tax, within the time required by the law under which the tax is imposed, or to failure to file return with respect to a tax or pay a tax.

(4) "Recovery exclusion", with respect to a bad debt, prior tax, or delinquency amount, means the amount, determined in accordance with regulations prescribed by the collector, of the deductions or credits allowed, on account of such bad debt, prior tax, or delinquency amount, which did not result in a reduction of the taxpayer's tax under this Chapter or corresponding provisions of prior statutes reduced by the amount excludible in previous taxable years with respect to such debt, tax, or amount under this paragraph.

Added by Acts 1950, No. 445, §2.



RS 47:53.2 - Exclusion from gross income; income from discharge of indebtedness

§53.2. Exclusion from gross income; income from discharge of indebtedness

Special Rule of Exclusion.--No amount shall be included in gross income by reason of the discharge, in whole or in part, within the taxable year, of any indebtedness for which the taxpayer is liable, or subject to which the taxpayer holds property, if--

(1) the indebtedness was incurred or assumed--

(a) by a corporation, or

(b) by an individual in connection with property used in his trade or business, and

(2) such taxpayer makes and files a consent to the regulations prescribed under R.S. 47:156C (relating to adjustment of basis) then in effect at such time and in such manner as the collector of revenue by regulations prescribes.

In such case, the amount of any income of such taxpayer attributable to any unamortized premium (computed as of the first day of the taxable year in which such discharge occurred) with respect to such indebtedness shall not be included in gross income, and the amount of the deduction attributable to any unamortized discount (computed as of the first day of the taxable year in which such discharge occurred) with respect to such indebtedness shall not be allowed as a deduction.

Added by Acts 1956, No. 433, §1.



RS 47:53.3 - Repealed by Acts 1972, No. 729, 1

§53.3. Repealed by Acts 1972, No. 729, §1.



RS 47:53.4 - Exclusions from gross income; amounts of purchase of annuities for certain employees

§53.4. Exclusions from gross income; amounts of purchase of annuities for certain employees

A. There shall be excluded from the gross income of an employee of an employer which is exempt from tax under R.S. 47:121(5) and from the gross income of an employee of an educational institution, as that term is hereafter defined, amounts which by agreement with the employee are set aside from the employee's compensation and used by the employer for the purchase of annuities for the employee.

As used herein, "educational institution" means only an educational institution which normally maintains a regular faculty and curriculum and normally has a regular organized body of students in attendance at the place where its educational activities are carried on.

B. There shall be excluded from the gross income of teachers and other employees of parish and city school boards amounts set aside under R.S. 17:1315 from the teachers' and other employees' salaries and used by the school boards for the purchase of annuities for the teachers and other employees.

Added by Acts 1970, No. 197, §1.



RS 47:54 - Deductions from gross income; interest

§54. Deductions from gross income; interest

A. In computing net income, there shall be allowed as deductions all interest paid or accrued within the taxable year on indebtedness except:

(1) On indebtedness incurred or continued to purchase or carry obligations or securities the income from which is wholly exempt by law from the taxes imposed by this Chapter, or

(2) On indebtedness incurred or continued, or the proceeds of which were used, in connection with the purchasing or carrying of an annuity.

B. As used in this section the word "interest" shall mean and include any deferred payment costs or charges, whether designated as interest, service or carrying charges or other charges by whatsoever term designated paid on credit, installment or other types of delayed or deferred payment purchases and other indebtedness.

Amended by Acts 1967, No. 3, §1.



RS 47:55 - Deductions from gross income; taxes generally

§55. Deductions from gross income; taxes generally

In computing net income, there shall be allowed as deductions all taxes paid or accrued within the taxable year except:

(1) Taxes imposed by this chapter;

(2) Estate and gift taxes;

(3) Taxes assessed against local benefits of a kind tending to increase the value of the property assessed; but this paragraph shall not exclude the allowance as a deduction of so much of such taxes as is properly allocable to maintenance or interest charges;

(4) Any income taxes paid on net income on which no Louisiana income tax has been paid, and, on which, for any reason whatsoever, no Louisiana income tax will be paid, except income taxes attributable to a difference between credits against net income allowed by R.S. 47:79 and like credits against net income allowed in the law under which such income taxes are paid; and

(5) Federal taxes except social security taxes based on income, including but not limited to, net income, war profits, excess profits, accumulated earnings and personal holding company taxes paid or accrued for any taxable period beginning in 1970, 1971 or 1972.

Amended by Acts 1970, No. 258, §1; Acts 1974 No. 188, §1; Acts 2010, No. 175, §5; Acts 2016, 1st Ex. Sess., No. 30, §1.



RS 47:56 - Deductions from gross income; taxes on shareholders paid by corporation

§56. Deductions from gross income; taxes on shareholders paid by corporation

A deduction for taxes allowed by R.S. 47:55 shall be allowed to a corporation in the case of taxes imposed upon a shareholder of the corporation upon his interest as shareholder which are paid by the corporation without reimbursement from the shareholder, but in such cases no deduction shall be allowed the shareholder for the amount of such taxes.



RS 47:57 - Deductions from gross income; charitable and other contributions

§57. Deductions from gross income; charitable and other contributions

In computing the net income of an individual, or a corporation, deductions shall be allowed for contributions or gifts made within the taxable year to or for the use of:

(1) The State of Louisiana, or any political subdivision thereof, for exclusively public purposes;

(2) A corporation, or trust, or community chest fund or foundation, organized and operated exclusively for religious, charitable, scientific, literary, or educational purposes, or for the prevention of cruelty to children or animals, no part of the net earnings of which inures to the benefit of any private shareholder or individual;

(3) The special funds for vocational rehabilitation authorized by Section 11 of the World War Veterans' Act, 1924;

(4) Posts or organizations of war veterans, or auxiliary units or societies of any such posts or organizations, if such posts, organizations, units, or societies are organized in the United States or any of its possessions, and if no part of their net earnings inures to the benefit of any private shareholder or individual; or

(5) A fraternal society, order, or association, operating under the lodge system, but only if such contributions or gifts are to be used exclusively for religious, charitable, scientific, literary, or educational purposes, or for the prevention of cruelty to children or animals.

Such contributions or gifts shall be allowable as deductions only if verified under rules and regulations prescribed by the collector, and shall be allowed to an amount which in all of the above cases combined does not exceed fifteen per cent of an individual's adjusted gross income as defined in R.S. 47:68, and shall be allowed in the case of a corporation to an amount which in all of the above cases combined does not exceed five per centum of the corporation's net income as computed without the benefit of this Section, except that in the case of an individual if in the taxable year and in each of the eight preceding taxable years the amount of the contributions or gifts described in paragraphs (1) through (5) of this Section, plus the amount of income taxes paid under this Chapter, exceed ninety per centum of the taxpayer's net income for each taxable year, as computed without the benefit of this Section as applicable to each year, then the fifteen per centum limit imposed herein shall not be applicable.

Amended by Acts 1950, No. 445, §1.



RS 47:58 - Deductions from gross income; bad debts

§58. Deductions from gross income; bad debts

In computing net income, deductions shall be allowed for debts which become worthless within the taxable year, or, in the discretion of the collector, for a reasonable addition to a reserve for bad debts; and when satisfied that a debt is recoverable only in part, the collector may allow such debt as a deduction in an amount not in excess of the amount charged off within the taxable year.



RS 47:59 - Deductions from gross income; alimony payments

§59. Deductions from gross income; alimony payments

In computing net income, deductions shall be allowed for amounts paid as alimony, including alimony pendente lite, by husband or wife under order of court of competent jurisdiction. This Section shall not apply to that part of any payments which the terms of the judgment fix, in terms of an amount of money or a portion of the payments, as a sum which is payable for the support of minor children of the person making the payments.



RS 47:59.1 - Deduction from gross income; adaptive home improvements

§59.1. Deduction from gross income; adaptive home improvements

A. Any person with a disability, as described by R.S. 51:2232(11), which is permanent in nature, whose gross family income is fifty thousand dollars or less, may deduct from the individual's gross income any expense incurred for adaptations made necessary by the disability to the individual's primary residence. The deduction shall be limited to five thousand dollars.

B. Any person claiming an exemption under Subsection A of this Section shall provide to the Department of Revenue:

(1) A certificate of a qualified physician verifying the existence of a disability as described by R.S. 51:2232(11), which is permanent in nature.

(2) A notarized statement by the individual claimant demonstrating that each adaptation for which the individual claims a deduction is necessary due to the presence of the disability in order for the individual to engage in normal household activity.

Acts 1994, No. 11, §1, eff. June 7, 1994; Acts 1997, No. 658, §2; Acts 2001, No. 1032, §15.



RS 47:60 - Deductions from gross income; losses by individuals

§60. Deductions from gross income; losses by individuals

In computing the net income of an individual, deductions shall be allowed for losses sustained during the taxable year and not compensated for by insurance or otherwise:

(1) If incurred in trade or business; or

(2) If incurred in any transaction entered into for profit, though not connected with the trade or business; or

(3) Of property not connected with the trade or business, if the loss arises from fires, storms, shipwrecks, or other casualty or from theft. No loss shall be allowed as a deduction under this subsection if at the time of filing of the return such loss had been claimed as a deduction for estate tax purposes in the estate tax return.

The basis for determining the amount of deduction for such losses shall be the adjusted basis provided in R.S. 47:139 for determining the loss from the sale or other disposition of property.



RS 47:60.1 - Deductions from gross income; casualty losses by individuals

§60.1. Deductions from gross income; casualty losses by individuals

Any resident of the area declared to be a disaster area by the President of the United States because of Hurricane Camille, which occurred on August 19, 1969, may deduct from his Louisiana net income for the year 1970 the amount of casualty loss, not otherwise covered by and satisfied by insurance payments, caused by Hurricane Camille and determined under R.S. 47:60 which exceeded the individual taxpayer's net income for 1969. If the amount of such loss as determined under R.S. 47:60 exceeded net income of the individual for 1969 and 1970 combined, the excess of such loss may be deducted in computing taxable net income for 1971.

The provisions of this section shall only apply to said casualty losses as prescribed above sustained by individual taxpayers, and shall in no case be applicable to such losses sustained by taxpayers of other classes.

The collector of revenue is authorized to prescribe rules, regulations and forms, if same are necessary, in order to facilitate the deductions herein authorized.

Added by Acts 1970, No. 593, §1.



RS 47:61 - Deductions from gross income; losses by corporations

§61. Deductions from gross income; losses by corporations

In computing the net income of corporations, deductions shall be allowed for losses sustained during the taxable year and not compensated for by insurance or otherwise. The basis for determining the amount of deduction for such losses shall be the adjusted basis provided in R.S. 47:139 for determining the loss from the sale or other disposition of property.



RS 47:62 - Deductions from gross income; business expenses

§62. Deductions from gross income; business expenses

In computing net income, deductions shall be allowed for all ordinary and necessary expenses paid or incurred during the taxable year in carrying on any trade or business, including a reasonable allowance for salaries or other compensation for personal services actually rendered; travelling expenses, including the entire amount expended for meals and lodging, while away from home in the pursuit of trade or business; and rentals or other payments required to be made as a condition to the continued use or possession, for purposes of the trade or business, of property to which the taxpayer has not taken or is not taking title or in which he has no equity.



RS 47:63 - Deductions from gross income; dividends received by corporations

§63. Deductions from gross income; dividends received by corporations

In computing the net income of a corporation, deductions shall be allowed for the amount received as dividends from another corporation to the extent that such dividends have been earned within the State of Louisiana and the income from which paid has been taxed under this Chapter or under Act 21 of 1934, as amended.



RS 47:64 - Deductions from gross income; pension trusts

§64. Deductions from gross income; pension trusts

An employer establishing or maintaining a pension trust to provide for the payment of reasonable pensions to his employees, if such trust is exempt from tax under R.S. 47:185, relating to trusts created for the exclusive benefit of employees, shall be allowed as a deduction in addition to the contributions to such trust during the taxable year to cover the pension liability accruing during the year, allowed as a deduction under R.S. 47:62, a reasonable amount transferred or paid into such trust during the taxable year in excess of such contributions, but only if such amount (1) has not theretofore been allowed as a deduction, and (2) is not in excess of ten per centum of the cost which would be required to completely fund the service credits of all employees under the plan, computed in accordance with the rules and regulations of the collector; provided that amortization may be continued as to any payments previously made and remaining unamortized as of January 1, 1950. Whenever the limitation of clause (2) above applies, the excess of the amount paid over the ten per cent limitation shall be carried forward to subsequent years and treated as a payment during each succeeding year until it shall have been fully deducted under the ten per cent limitation hereinabove prescribed.

Amended by Acts 1950, No. 445, §1.



RS 47:65 - Deductions from gross income; depreciation

§65. Deductions from gross income; depreciation

A. In computing net income, a reasonable allowance for the exhaustion, wear and tear of property used in the trade or business or of property held for the production of income, including a reasonable allowance for obsolescence, shall be allowed as a deduction.

B. Use of certain methods and rates: For taxable years beginning after December 31, 1955, the term "reasonable allowance" as used in Subsection A shall include (but shall not be limited to) an allowance computed in accordance with regulations prescribed by the collector under any of the following methods:

(1) the straight line method;

(2) The declining balance method, using a rate not exceeding twice the rate which would have been used had the annual allowance been computed under the method described in paragraph (1);

(3) the sum of the years-digits method, and

(4) any other consistent method productive of an annual allowance, which, when added to all allowances for the period commencing with the taxpayer's use of the property and including the taxable year, does not, during the first two-thirds of the useful life of the property, exceed the total of such allowances which would have been used had such allowances been computed under the method described in paragraph (2).

Nothing in this Subsection shall be construed to limit or reduce an allowance otherwise allowable under Subsection A.

C. Limitations on use of certain methods and rates--

Paragraphs (2), (3) and (4) of Subsection B shall apply only in the case of property (other than intangible property) described in Subsection A with a useful life of 3 years or more--

(1) the construction, reconstruction, or erection of which is completed after December 31, 1953, and then only to that portion of the basis which is properly attributable to such construction, reconstruction, or erection after December 31, 1953, or

(2) acquired after December 31, 1953, if the original use of such property commences with the taxpayer and commences after such date.

D. Agreement as to useful life on which depreciation rate is based--

Where, under regulations prescribed by the collector, the taxpayer and the collector have, after the date of enactment of this title, entered into an agreement in writing specifically dealing with the useful life and rate of depreciation of any property, the rate so agreed upon shall be binding on both the taxpayer and the collector in the absence of facts or circumstances not taken into consideration in the adoption of such agreement. The responsibility of establishing the existence of such facts and circumstances shall rest with the party initiating the modification. Any change in the agreed rate and useful life specified in the agreement shall not be effective for taxable years before the taxable year in which notice in writing by registered mail is served by the party to the agreement initiating such change.

E. Change in method--

(1) A taxpayer may elect for the first taxable year beginning after December 31, 1955, to change to any of the methods described in paragraphs (2), (3) or (4) of Subsection B in respect of any property for which such methods would have been available if Subsection B had been effective for taxable years ending after December 31, 1953.

(2) In the absence of an agreement under Subsection D containing a provision to the contrary, a taxpayer may at any time elect in accordance with regulations prescribed by the collector to change from the method of depreciation described in Subsection B(2) to the method described in Subsection B(1).

F. Basis for depreciation--

(1) Except as otherwise provided in paragraph (2) of this Subsection, the basis on which exhaustion, wear and tear and obsolescence are to be allowed in respect of any property shall be as provided in R.S. 47:157.

(2) The basis on which exhaustion, wear and tear and obsolescence are to be allowed in respect of any property for which such allowance is computed in accordance with any of the methods described in paragraphs (2), (3) or (4) of Subsection B shall be the basis for such property that would have resulted from the use of such method for such allowance for all taxable years ending after December 31, 1953.

G. Carry forward of basis adjustment--

An amount equal to one-fifth of the amount by which the basis of any property is reduced under the provision of paragraph (2) of Subsection F shall be allowed as a deduction for exhaustion, wear and tear and obsolescence for the year for which the basis adjustment is first made and for each of the subsequent four taxable years; provided that in the case of property subject to the carry forward allowance which is retired or otherwise disposed of before the recovery of the amount authorized to be recovered over a five-year period, no amount shall be allowed as a carry forward adjustment period, no amount shall be allowed as a carry forward adjustment with respect to such property for the years after the year in which the retirement or other disposition of such property occurs.

H. Life tenants and beneficiaries of trusts and estates--

In case of property held by one person for life with remainder to another person, the deduction shall be computed as if the life tenant were the absolute owner of the property and shall be allowed to the life tenant. In the case of property held in trust, the allowable deduction shall be apportioned between the income beneficiaries and the trustee in accordance with the pertinent provisions of the instrument creating the trust, or, in the absence of such provisions, on the basis of the trust income allocable to each.

I. Option with respect to defense facilities--

Where, under the income tax laws of the United States, amortization of a war, defense or other emergency facility is allowed or allowable in lieu of depreciation, such amortization deduction for such facilities that are completed in taxable years beginning after December 31, 1955, shall, at the taxpayer's election, be deemed a reasonable allowance for exhaustion, wear and tear as used in Subsection A; provided that in no event shall the amortization period be less than sixty months.

Amended by Acts 1950, No. 445, §1; Acts 1956, No. 242, §1.



RS 47:66 - Deductions from gross income; depletion

§66. Deductions from gross income; depletion

In computing net income in the case of mines, oil and gas wells, other natural deposits, and timber a reasonable allowance for depletion and for depreciation of improvements, according to the peculiar conditions in each case, shall be allowed as a deduction; such reasonable allowances in all cases to be made under rules and regulations to be prescribed by the collector. In any case in which it is ascertained, as a result of operations or of development work, that the recoverable units are greater or less than the prior estimate thereof, then such prior estimate, but not the basis for depletion, shall be revised and the allowance under this Section for subsequent taxable years shall be based upon such revised estimate. In the case of leases the deductions shall be equitably apportioned between the lessor and lessee. In the case of property held by one person for life, with remainder to another person, the deduction shall be computed as if the life tenant were the absolute owner of the property and shall be allowed to the life tenant. In the case of property held in trust, the allowable deduction shall be apportioned between the income beneficiaries and the trustee in accordance with the pertinent provisions of the instrument creating the trust, or, in the absence of such provisions, on the basis of the trust income allocable to each.

The basis upon which depletion is to be allowed in respect of any property shall be as provided in R.S. 47:158.



RS 47:67 - Deductions from gross income; charges in case of oil and gas wells

§67. Deductions from gross income; charges in case of oil and gas wells

A.(1) Option with respect to intangible drilling and development costs incurred by an operator (one who holds a working or operating interest in any tract or parcel of land either as a fee owner or under a lease or any other form of contract granting working or operating rights) in the development of oil and gas properties: All expenditures made by an operator for wages, fuel, repairs, hauling, supplies, etc., incident to and necessary for the drilling of wells and the preparation of wells for the production of oil or gas, may, at the option of the operator, be deducted from gross income as an expense or charged to capital account. Such expenditures have for convenience been termed intangible drilling and development costs. They include the cost to operators of any drilling or development work (excluding amounts payable only out of production or the gross proceeds from production, and amounts properly allocable to cost of depreciable property) done for them by contractors under any form of contract, including turnkey contracts. Examples of items to which this option applies are, all amounts paid for labor, fuel, repairs, hauling, and supplies, or any of them, which are used (i) in the drilling, shooting, and cleaning of wells; (ii) in such clearing of ground, draining, road making, surveying, and geological works as are necessary in preparation for the drilling of wells; and (iii) in the construction of such derricks, tanks, pipelines, and other physical structures as are necessary for the drilling of wells and the preparation of wells for the production of oil or gas. In general, this option applies only to expenditures for those drilling and developing items which in themselves do not have a salvage value. For the purpose of this option, labor, fuel, repairs, hauling, supplies, etc., are not considered as having a salvage value, even though used in connection with the installation of physical property which has a salvage value. Included in this option are all costs of drilling and development undertaken (directly or through a contract) by an operator of an oil and gas property whether incurred by him prior or subsequent to the formal grant or assignment to him of operating rights (a leasehold interest, or other form of operating rights, or working interest); except that in any case where any drilling or development project is undertaken for the grant or assignment of a fraction of the operating rights, only that part of the costs thereof which is attributable to such fractional interest is within this option. In the excepted cases, costs of the project undertaken, including depreciable equipment furnished, to the extent allocable to fractions of the operating rights held by others, must be capitalized as the depletable capital cost of the fractional interest thus acquired.

(2) If deductions for depreciation or depletion have either on the books of the taxpayer or in his returns of net income been included in the past in expense or other accounts, rather than specifically as depreciation or depletion, or if capital expenditures have been charged to expense in lieu of depreciation or depletion, a statement indicating the extent to which this practice has been carried should accompany the return.

B.(1) Items returnable through depletion: If the taxpayer charges such expenditures as fall within the option to capital account, the amounts so capitalized and not deducted as a loss are returnable through depletion insofar as they are not represented by physical property. For the purposes of this section the expenditures for clearing ground, draining, road making, surveying, geological work, excavation, grading, and the drilling, shooting, and cleaning of wells, are considered not to be represented by physical property, and when charged to capital account are returnable through depletion.

(2) Items returnable through depreciation: If the taxpayer charges such expenditures as fall within the option to capital account, the amounts so capitalized and not deducted as a loss are returnable through depreciation insofar as they are represented by physical property. Such expenditures are amounts paid for wages, fuel, repairs, hauling, supplies, etc., used in the installation of casing and equipment and in the construction on the property of derricks and other physical structures.

(3) In the case of capitalized intangible drilling and development costs incurred under a contract, such costs shall be allocated between the foregoing classes of items for the purpose of determining the depletion and depreciation allowances.

(4) Option with respect to cost of nonproductive wells: If the operator has elected to capitalize intangible drilling and development costs, then an additional option is accorded with respect to intangible drilling and development costs incurred in drilling a nonproductive well. Such costs incurred in drilling a nonproductive well may be deducted by the taxpayer as an ordinary loss provided a proper election is made. Any such election made for taxable years beginning after December 31, 1943, or any such election hereafter made under this section shall be binding for all subsequent years. Any taxpayer who incurs optional drilling and development costs in drilling a nonproductive well must make a clear statement of election under this option in the return for the first taxable year beginning after December 31, 1953, in which such nonproductive well is completed. The absence of a clear indication in such return of an election to deduct as ordinary losses intangible drilling and development costs of nonproductive wells shall be deemed to be an election to recover such costs through depletion to the extent that they are not represented by physical property, and through depreciation to the extent that they are represented by physical property.

C.(1) Capital items: The option with respect to intangible drilling and development costs does not apply to expenditures by which the taxpayer acquires tangible property ordinarily considered as having a salvage value. Examples of such items are the costs of the actual materials in those structures which are constructed in the wells and on the property, and the cost of drilling tools, pipe, casing, tubing, tanks, engines, boilers, machines, etc. The option does not apply to any expenditure for wages, fuel, repairs, hauling, supplies, etc., in connection with equipment facilities, or structures, not incident to or necessary for the drilling of wells, such as structures for storing or treating oil or gas. These are capital items and are returnable through depreciation.

(2) Expense items: Expenditures which must be charged off as expense, regardless of the option provided by this section, are those for labor, fuel, repairs, hauling, supplies, etc., in connection with the operation of the wells and of other facilities on the property for the production of oil or gas.

D. This section does not grant a new option or election. Any taxpayer who made an election under R.S. 47:67 or under Section 9-n-1 of Act 21 of 1934, as amended, is, by such election, bound with respect to all optional expenditures in connection with oil and gas properties. Any taxpayer who has never made expenditures for the development of oil and gas properties prior to his first taxable year beginning after December 31, 1953, must make an election with respect to intangible drilling and development costs in general in the return for the first taxable year in which the taxpayer makes such expenditures.

Amended by Acts 1954, No. 162, §1.



RS 47:68 - Deductions from gross income; optional standard deduction

§68. Deductions from gross income; optional standard deduction

A. Allowance. In computing net income of an individual, there shall be allowed as a deduction from gross income, at the election of the individual, a standard deduction equal to 10% of the adjusted gross income, as defined herein, or $1,000.00, whichever is the lesser, except that in the case of a separate return by a married individual, the standard deduction shall not exceed $500.00.

B. In lieu of certain deductions. The standard deduction shall be in lieu of all deductions except those which under Subsection C of this section are to be subtracted from gross income in computing adjusted gross income, and federal income taxes paid or accrued.

C. Adjusted gross income defined. As used in this Section, the term "adjusted gross income", when applied to income of an individual, means gross income minus the following deductions:

(1) the deductions allowed by this Chapter which are attributable to a trade or business carried on by the taxpayer, if such trade or business does not consist of the performance of services by the taxpayer as an employee;

(2) the deductions allowed by R.S. 47:62 which consist of expenses paid or incurred by the taxpayer, in connection with the performance by him of services as an employee, under a reimbursement or other expense allowance arrangement with his employer;

(3) the deductions allowed by R.S. 47:62 which consist of expenses of travel, meals, and lodging while away from home, paid or incurred by the taxpayer in connection with the performance by him of services as an employee;

(4) the deductions allowed by R.S. 47:62 which consist of expenses of transportation paid or incurred by the taxpayer in connection with the performance by him of services as an employee;

(5) the deductions allowed by R.S. 47:62 which are attributable to a trade or business carried on by the taxpayer, if such trade or business consists of the performance of services by the taxpayer as an employee and if such trade or business is to solicit, away from the employer's place of business, business for the employer;

(6) the deductions allowed in this Sub-part which consist of losses incurred in any transaction entered into for profit, though not connected with the trade or business;

(7) the deductions other than those provided in Sub-sections C(1), C(6), C(8), and C(9) of this Section, allowed in this Sub-part which are attributable to property held for the production of rents and royalties;

(8) the deductions, other than those provided in Sub-section C(1) of this Section for depreciation and depletion, allowed in this Sub-part to a life tenant of property or to an income beneficiary of property held in trust; and

(9) the deductions, other than those provided in Sub-section C(1) of this Section, allowed in this Sub-part as losses from the sale or exchange of property.

D. Election of standard deduction.

(1) Method and effect of election. The standard deduction shall be allowed if the taxpayer so elects in his return, and the collector shall by regulations prescribe the manner of signifying such election in the return. If the taxpayer on making his return fails to signify his election to take the standard deduction, such failure shall be considered his election not to take the standard deduction.

(2) Change of election. Under regulations prescribed by the collector, a change of an election for any taxable year to take, or not to take, the standard deduction, may be made after the filing of the return for such year. If the spouse of the taxpayer has filed a separate return for any taxable year corresponding, for purposes of R.S. 47:101-B, to the taxable year of the taxpayer, the change shall not be allowed unless, in accordance with such regulations:

(a) the spouse makes a change of election with respect to the standard deduction for the taxable year covered in such separate return, consistent with the change of election sought by the taxpayer, and

(b) the taxpayer and his spouse consent in writing to the assessment, within such period as may be agreed on with the collector, of any deficiency, to the extent attributable to such change of election, even though at the time of the filing of such consent the assessment of such deficiency would otherwise be prevented by the operation of any law or regulation.

E. Individuals not eligible for standard deduction.

(1) Husband and wife. The standard deduction shall not be allowed to a husband or wife if the tax of the other spouse is determined on the basis of the taxable income computed without regard to the standard deduction. For purposes of this Part, the determination of whether an individual is married shall be made as of the close of his taxable year, except in cases in which a taxpayer's spouse dies during the taxpayer's taxable year such determination shall be made as of the time of such death; an individual legally separated from his spouse under a decree of divorce or of separate maintenance shall not be considered as married.

(2) Certain other taxpayers ineligible. The standard deduction shall not be allowed in computing the taxable income of:

(a) an individual making a return for a period of less than 12 months on account of a change in his annual accounting period; or

(b) an estate or trust, common trust fund, or partnership.

Amended by Acts 1950, No. 445, §1, Acts 1958, No. 242, §4; Acts 1970, No. 258, §2; Acts 1973, Ex.Sess., No. 8, §1.



RS 47:69 - Repealed by Acts 1979, No. 586, 1

§69. Repealed by Acts 1979, No. 586, §1.



RS 47:70 - Blank

§70. Blank



RS 47:71 - Limitations on deductions for losses from wagering and from wash sales

§71. Limitations on deductions for losses from wagering and from wash sales

A. Wagering losses. Losses from wagering transactions shall be allowed as deductions only to the extent of gains from such transactions.

B. Loss on wash sales of stock or securities. For disallowance of loss deductions in the case of sales of stock or securities where within thirty days before or after the date of the sale the taxpayer has acquired substantially identical property, see R.S. 47:160.



RS 47:72 - Limitations on deductions for capital losses

§72. Limitations on deductions for capital losses

Losses from sales or exchanges of capital assets shall be allowed as deductions only to the extent of the gain from such sales or exchanges.

The term "capital assets" means all property of the taxpayer, whether or not connected with his trade or business, except stock in trade of the taxpayer or other property of a kind which would properly be included in the inventory of the taxpayer if on hand at the close of the taxable year, or property held by the taxpayer primarily for sale to customers in the ordinary course of his trade or business, or property, used in a trade or business, of a character which is subject to the allowance for depreciation provided in R.S. 47:65; and land used in a trade or business of the taxpayer.



RS 47:73 - Items not deductible; family transactions

§73. Items not deductible; family transactions

In computing net income, no deduction shall in any case be allowed in respect of losses from sales or exchanges of property, directly or indirectly, between members of a family or, except in the case of distributions in liquidation, between an individual and a corporation in which such individual owns, directly or indirectly, more than fifty per centum (50%) of the voting stock.

For the purpose of this Section an individual shall be considered as owning the stock owned, directly or indirectly, by his family; and the family of an individual shall include only his brothers and sisters, whether by whole or half blood, spouse, ancestors, and lineal descendants.



RS 47:74 - Items not deductible; shrinkage in value of life or terminable interests

§74. Items not deductible; shrinkage in value of life or terminable interests

Amounts paid under the laws of any state, territory, District of Columbia, possession of the United States, or a foreign country, as income to the holder of a life or terminable interest acquired by a gift, bequest, or inheritance shall not be reduced or diminished by any deduction for shrinkage, by whatever name called, in the value of such interest due to the lapse of time, nor by any deduction allowed by this Chapter, except the deductions provided for in R.S. 47:65 and 47:66, for the purpose of computing the net income of an estate or trust but not allowed under the laws of such state, territory, District of Columbia, possession of the United States, or foreign country, for the purpose of computing the income to which such holder is entitled.



RS 47:75 - Items not deductible; unpaid expenses and interest

§75. Items not deductible; unpaid expenses and interest

In computing net income, no deduction shall be allowed under R.S. 47:62, relating to expenses incurred, or under R.S. 47:54, relating to interest accrued:

(1) If such expenses or interest are not paid within the taxable year or within two and one-half months after the close thereof; and

(2) If, by reason of the method of accounting of the person to whom the payment is to be made, the amount thereof is not, unless paid, includable in the gross income of such person for the taxable year in which or with which the taxable year of the taxpayer ends; and

(3) If, at the close of the taxable year of the taxpayer or at any time within two and one-half months thereafter, the relationship between the taxpayer and the person to whom the payment is to be made is one of the following:

(a) between members of a family;

(b) between an individual and a corporation more than fifty per centum (50%) in value of the outstanding stock of which is owned directly or indirectly by or for such individual;

(c) between two corporations more than fifty per centum (50%) in value of the outstanding stock of each of which is owned directly or indirectly by or for the same individual;

(d) between a grantor and a fiduciary of any trust;

(e) between the fiduciary of a trust and the fiduciary of other trusts, if the same person is a grantor with respect to each trust;

(f) between a fiduciary of a trust and beneficiary of such trust.



RS 47:76 - Items not deductible; amounts allocable to income not taxed

§76. Items not deductible; amounts allocable to income not taxed

In computing net income no deduction shall in any case be allowed in respect of any amount otherwise allowable as a deduction which is allocable to income not subject to the tax imposed by this Chapter, and any amount otherwise allowable as a deduction which is allocable to income which, for any reason whatsoever, will not bear the tax imposed by this Chapter.



RS 47:77 - Items not deductible; miscellaneous

§77. Items not deductible; miscellaneous

Except as provided by R.S. 47:59.1, in computing net income, no deduction shall in any case be allowed in respect of:

(1) Personal, living, or family expenses;

(2) Any amount paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate, except as provided in R.S. 47:67;

(3) Any amount expended in restoring property or in making good the exhaustion thereof for which an allowance is or has been made;

(4) Premiums paid on any life insurance policy covering the life of any officer or employee, or of any person financially interested in any trade or business, carried on by the taxpayer, when the taxpayer is directly or indirectly a beneficiary under such policy.

Amended by Acts 1954, No. 162, §2; Acts 1958, No. 169, §1; Acts 1994, No. 11, §1, eff. June 7, 1994.



RS 47:78 - Items not deductible; construction and application of provisions

§78. Items not deductible; construction and application of provisions

The provisions of the preceding Sections dealing with "items not deductible" shall be construed and applied as qualifications, restrictions, and limitations upon any and all provisions elsewhere in this Chapter allowing deductions.



RS 47:79 - Credits of individuals against net income

§79. Credits of individuals against net income

A. Personal exemption.

(1) An exemption of twenty-five hundred dollars is allowed for the taxpayer; and an additional exemption of twenty-five hundred dollars is allowed for the spouse of the taxpayer if a separate return is made by the taxpayer, and if the spouse has no gross income and is not the dependent of another taxpayer for the calendar year in which the taxable year of the taxpayer begins. A person who occupied status as head of family during the entire taxable year is allowed an exemption of five thousand dollars.

(2) In addition to the exemptions above provided for, an exemption of one thousand dollars is allowed for the taxpayer who is blind or who has sustained the loss of one or more limbs or who has an intellectual disability or who is deaf. As used herein the word "blind" shall mean and refer to persons who have been determined by a qualified ophthalmologist or optometrist to have no vision or to have vision which is insufficient for use in an occupation or activity for which sight is essential. For purposes herein, the word "deaf" shall be defined as in Paragraph (B)(5) of this Section. Each person claiming an exemption under the provisions of this Paragraph shall be able to prove such claim by certificate of a qualified physician or optometrist.

B. Credit for dependents.

(1) In general. A credit of four hundred dollars is allowed for each dependent (as defined in Subsection C of this Section),

(a) whose gross income for the calendar year in which the taxable year of the taxpayer begins is less than $600 or

(b) who is a child of the taxpayer and who (i) has not attained the age of nineteen at the close of the calendar year in which the taxable year of the taxpayer begins, or (ii) is a student.

(2) Credit denied in case of certain married dependents. No credit is allowed under this Subsection for any dependent who has made a joint return with his spouse under R.S. 47:101(B), for the taxable year beginning in the calendar year in which the taxable year of the taxpayer begins.

(3) Child defined. For purposes of this Subparagraph (B)(1)(b) of this Subsection, the term "child" means an individual who (within the meaning of Subsection C of this Section) is a son, stepson, daughter, or stepdaughter of the taxpayer.

(4) Student and educational institution defined. For purposes of Item (B)(1)(b)(ii) of this Subsection, the term "student" means an individual who during each of five calendar months during the calendar year in which the taxable year of the taxpayer begins,

(a) is a full-time student at an educational institution; or

(b) is pursuing a full-time course of institutional on-farm training under the supervision of an accredited agent of an educational institution or of a state or political subdivision of a state. For purposes of this Subsection, the term "educational institution" means only an educational institution which normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on.

(5) Credit for certain dependents. A credit of one thousand dollars is allowed for each dependent as defined in Subsection C of this Section who is blind or deaf or who has sustained the loss of one or more limbs or who has an intellectual disability. As herein used the word "blind" shall be defined as in Paragraph (A)(2) of this Section. For purposes herein, the word "deaf" shall mean and refer to persons whose hearing is so impaired that it is insufficient for use in an occupation or activity for which hearing is essential. The taxpayer claiming credit as herein provided shall be able to prove such claim by certificate of a qualified physician or optometrist issued for each such dependent for which a credit is claimed.

C. Dependent defined.

(1) General definition. For purposes of this Chapter, the term "dependent" means any of the following individuals over half of whose support, for the calendar year in which the taxable year of the taxpayer begins, was received from the taxpayer (or is treated under Paragraph (C)(3) of this Subsection as received from the taxpayer):

(a) a son or daughter of the taxpayer, or a descendant of either,

(b) a stepson or stepdaughter of the taxpayer,

(c) a brother, sister, stepbrother, or stepsister of the taxpayer,

(d) the father or mother of the taxpayer, or an ancestor of either,

(e) a stepfather or stepmother of the taxpayer,

(f) a son or daughter of a brother or sister of the taxpayer,

(g) a brother or sister of the father or mother of the taxpayer,

(h) a son-in-law, daughter-in-law, father-in-law, mother-in-law, brother-in-law, or sister-in-law of the taxpayer,

(i) an individual who, for the taxable year of the taxpayer, has as his principal place of abode the home of the taxpayer and is a member of the taxpayer's household, or

(j) an individual who,

(i) is a descendant of a brother or sister of the father or mother of the taxpayer,

(ii) for the taxable year of the taxpayer received institutional care required by reason of a physical or mental disability, and

(iii) before receiving such institutional care, was a member of the same household as the taxpayer.

(2) Rules relating to general definition. For purposes of this Section the rules set forth below will apply.

(a) The terms "brother" and "sister" include a brother or sister by the halfblood.

(b) In determining whether any of the relationships specified in this Section exists, a child legally adopted by an individual shall be treated as if he were the child of such individual by blood.

(c) The term "dependent" does not include any individual who is not a citizen of the United States unless such individual is a resident of the United States, of a country contiguous to the United States, of the Canal Zone, or of the Republic of Panama. The preceding sentence shall not exclude from the definition of "dependent" any child of the taxpayer born to him, or legally adopted by him, in the Philippine Islands before January 1, 1956, if the child is a resident of the Republic of the Philippines, and if the taxpayer was a member of the Armed Forces of the United States at the time the child was born to him or legally adopted by him.

(d) A payment to a wife which is includible in the gross income of the wife under R.S. 47:42(C) shall not be treated as a payment by her husband for the support of any dependent.

(3) Multiple support agreements. For purposes of Paragraph (C)(1) of this Subsection, over half of the support of an individual for a calendar year shall be treated as received from the taxpayer if:

(a) no one person contributed over half of such support;

(b) over half of such support was received from persons each of whom, but for the fact that he did not contribute over half of such support, would have been entitled to claim such individual as a dependent for a taxable year beginning in such calendar year;

(c) the taxpayer contributed over ten per cent of such support; and

(d) each person described in Subparagraph (C)(3)(b) of this Section (other than the taxpayer) who contributed over ten per cent of such support files a written declaration (in such manner and form as the collector may by regulations prescribe) that he will not claim such individual as a dependent for any taxable year beginning in such calendar year.

(4) Special support test in case of students. Amounts received as scholarships for study at an educational institution by an individual who is:

(a) a son, stepson, daughter, or stepdaughter of the taxpayer (within the meaning of this Section), and

(b) a student, shall not be taken into account in determining whether such individual received more than half of his support from the taxpayer.

D. Exception for certain heads of families. If the taxpayer would not occupy the status of head of family except by reason of there being one or more dependents for whom he would be entitled to credit under Subsection C above the credit under such paragraph shall be disallowed with respect to one of such dependents.

E. Limitation on portion of credit allowable. There shall be allowed only that portion of the credits set forth in the preceding Subsections of this Section which the net income of the individual taxable under this Chapter bears to the total net income of such individual.

Amended by Acts 1952, No. 3, §1; Acts 1956, No. 473, §1; Acts 1957, No. 35, §1; Acts 1958, No. 242, §5; Acts 1962, No. 376, §§1, 2; Acts 1964, No. 236, §1; Acts 1970, No. 201, §1; Acts 1972, No. 577, §1; Acts 1974, No. 182, §1; Acts 2014, No. 811, §25, eff. June 23, 2014.



RS 47:85 - Repealed by Acts 1998, No. 4, 1, eff. June 4, 1998.

§85. Repealed by Acts 1998, No. 4, §1, eff. June 4, 1998.



RS 47:86 - Repealed by Acts 1998, No. 4, 1, eff. June 4, 1998.

§86. Repealed by Acts 1998, No. 4, §1, eff. June 4, 1998.



RS 47:87 - Repealed by Acts 1998, No. 4, 1, eff. June 4, 1998.

§87. Repealed by Acts 1998, No. 4, §1, eff. June 4, 1998.



RS 47:88 - Repealed by Acts 1998, No. 4, 1, eff. June 4, 1998.

§88. Repealed by Acts 1998, No. 4, §1, eff. June 4, 1998.



RS 47:89 - Repealed by Acts 1998, No. 4, 1, eff. June 4, 1998.

§89. Repealed by Acts 1998, No. 4, §1, eff. June 4, 1998.



RS 47:91 - Period for computation of taxable income

SUBPART D. ACCOUNTING PERIODS AND

METHODS OF ACCOUNTING

§91. Period for computation of taxable income

A. Computation of taxable income. Taxable income shall be computed on the basis of the taxpayer's taxable year.

B. Taxable year. For purposes of this chapter, the term "taxable year" means:

(1) the taxpayer's annual accounting period, if it is a calendar year or a fiscal year;

(2) the calendar year, if sub-section G applies; or

(3) the period for which the return is made, if a return is made for a period of less then 12 months.

C. Annual accounting period. For purposes of this chapter, the term "annual accounting period" means the annual period on the basis of which the taxpayer regularly computes his income in keeping his books.

D. Calendar year. For purposes of this chapter, the term "calendar year" means a period of 12 months ending on December 31.

E. Fiscal year. For purposes of this chapter, the term "fiscal year" means a period of 12 months ending on the last day of any month other than December. In the case of any taxpayer who has made the election provided by sub-section F, the term means the annual period (varying from 52 to 53 weeks so elected).

F. Election of year consisting of 52-53 weeks.

(1) General rule. A taxpayer who, in keeping his books, regularly computes his income on the basis of an annual period which varies from 52 to 53 weeks and ends always on the same day of the week and ends always:

(a) on whatever date such same day of the week last occurs in a calendar month, or

(b) on whatever date such same day of the week falls which is nearest to the last day of a calendar month, may, in accordance with the regulations prescribed under sub-section F(3) of this section elect to compute his taxable income for purposes of this chapter on the basis of such annual period. This paragraph shall apply to taxable years ending after the date of the enactment of this chapter.

(2) Special rules for 52-53 week year.

(a) Effective dates. In any case in which the effective date or the applicability of any provision of this chapter is expressed in terms of taxable years beginning or ending with reference to a specified date which is the first or last day of a month, a taxable year described in sub-section F(1) of this section shall be treated:

(i) as beginning with the first day of the calendar month beginning nearest to the first day of such taxable year, or

(ii) as ending with the last day of the calendar month ending nearest to the last day of such taxable year, as the case may be.

(b) Change in accounting period. In the case of a change from or to a taxable year described in sub-section F(1) of this section:

(i) if such change results in a short period of less than 7 days, such short period shall, for purposes of this chapter, be added to and deemed a part of the following taxable year; and

(ii) if such change results in a short period to which sub-section B of R.S. 47:97 applies, the taxable income for such short period shall be placed on an annual basis for purposes of such sub-section by multiplying such income by 365 and dividing the result by the number of days in the short period. A tax shall then be determined on the annual basis, and the tax for the short period shall be that portion of the tax computed on the annual basis which bears a ratio to the tax computed on the annual basis as the number of days in the short period is to 365 days.

(3) Regulations. The collector shall prescribe such regulations as he deems necessary for the application of this sub-section.

G. No books kept; no accounting period. Except as provided in R.S. 47:97 (relating to returns for periods of less than 12 months), the taxpayer's taxable year shall be the calendar year if:

(1) the taxpayer keeps no books;

(2) the taxpayer does not have an annual accounting period; or

(3) the taxpayer has an annual accounting period, but such period does not qualify as a fiscal year.

Amended by Acts 1958, No. 242, §6.



RS 47:92 - Period in which items of gross income are included

§92. Period in which items of gross income are included

A. The amount of all items of gross income shall be included in the gross income for the taxable year in which received by the taxpayer unless, under methods of accounting permitted under R.S. 47:91, such amounts are to be properly accounted for as of a different period; provided that any refund of federal income and excess profits taxes shall be reported as income in the state return for the year for which such refund is made unless that year is prescribed, in which case such refund shall be reported as income in the state return for the year in which it is received, except that when the refund results from transactions or conditions which arose after the close of the year for which the refund is made, such refund shall be reported as income in the state return for the year in which arose the transactions or conditions causing the refund; and provided, further, that if any item of income has been reported in a return and has borne tax in full for a period in which it was not properly reportable, the taxpayer shall not be required to report the same item of income in a subsequent period in which it would otherwise be properly reportable, unless the collector shall have, prior to the running of prescription with respect to the first period, redetermined the tax liability for that period so as to eliminate the item of gross income improperly reported and shall have refunded or credited any resulting over-payment for that period.

B. The reporting of all refunds of federal income taxes received after December 31, 1949, shall be governed by the provisions of this Section as herein amended.

C. In the event of the death of a taxpayer, there shall be included in computing net income for the taxable period in which falls the date of his death, amounts accrued up to the date of his death, if not otherwise properly includable in respect of such period or a prior period.

Amended by Acts 1950, No. 445, §1; Acts 1970, No. 258, §3; Acts 1973, Ex.Sess., No. 8, §1.



RS 47:93 - Period for which deductions and credits shall be taken

§93. Period for which deductions and credits shall be taken

A. Except as hereinafter provided in this Section, the deductions and credits provided for in this Chapter shall be taken for the taxable year in which "paid or accrued" or "paid or incurred," dependent upon the method of accounting upon the basis of which the net income is computed, unless in order to clearly reflect the income the deductions or credits should be taken as of a different period.

B. The proper year in which to claim deductions for federal income and excess profits taxes allowable under the provisions of R.S. 47:55 shall be determined as follows, regardless of the method of accounting regularly employed by the taxpayer:

(1) The amount of tax shown to be due upon the federal income tax return of the taxpayer, as filed, shall be allowed as a deduction in the state return for the same period as that for which such federal return is filed.

(2) Federal income and excess profits taxes paid after the filing of the federal return in addition to the amount disclosed to be due by the return as filed shall be allowed as a deduction in the state return for that period if it is not prescribed. If it is prescribed, the deduction for such additional taxes shall be allowed as a deduction in the state return for the period in which such additional tax is paid. This Subsection shall apply to all such payments after December 31, 1973.

C. If a deduction is claimed and allowed in any period, the same deduction cannot again be claimed in a subsequent period in which it otherwise would be properly deductible, unless the taxpayer, prior to the running of prescription with respect to the first period, shall have amended his return for that period so as to eliminate the deduction and shall have paid any additional tax which may be due as a result thereof, together with any interest and penalties that may be applicable thereto.

Amended by Acts 1970, No. 258, §4; Acts 1973, Ex.Sess., No. 8, §1; Acts 2016, 1st Ex. Sess., No. 30, §1.



RS 47:94 - Installment basis

§94. Installment basis

A. Regular sales of personalty. Under regulations prescribed by the collector, a person who regularly sells or otherwise disposes of personal property on the installment plan may return as income therefrom in any taxable year that proportion of the installment payments actually received in that year which the gross profit realized or to be realized when payment is completed, bears to the total contract price.

B. Sales of realty and casual sales of personalty. In the case of a casual sale or other casual disposition of personal property, other than property of a kind which would probably be included in the inventory of the taxpayer if on hand at the close of the taxable year, for a price exceeding one thousand dollars ($1,000.00), or of a sale or other disposition of real property, if in either case the initial payments do not exceed thirty per centum (30%) of the selling price, the income may, under regulations prescribed by the collector, be returned on the basis and in the manner above prescribed in this Section. As used in this Section, the term "initial payment" means the payments received in cash or property other than evidences of indebtedness of the purchaser during the taxable period in which the sale or other disposition is made.

C. Change from accrual to installment basis. If a taxpayer entitled to the benefits of Sub-section A of this Section elects for any taxable year to report his net income on the installment basis, then in computing his income for the year of change or any subsequent year, amounts actually received during any such year on account of sales or other dispositions of property made in any prior year shall not be excluded.

D. Gain or loss upon disposition of installment obligations. If an installment obligation is satisfied at other than its face value or distributed, transmitted, sold, or otherwise disposed of, gain or loss shall result to the extent of the difference between the basis of the obligation and

(1) In the case of satisfaction at other than face value or a sale or exchange, the amount realized, or

(2) In case of a distribution, transmission, or disposition otherwise than by sale or exchange, the fair market value of the obligation at the time of such distribution, transmission, or disposition. The basis of the obligation shall be the excess of the face value of the obligation over an amount equal to the income which would be returnable were the obligations satisfied in full. This Sub-section shall not apply to the transmission at death of installment obligations if there is filed with the collector, at such time as he may by regulations prescribe, a bond in such amount and with such securities as he may deem necessary, conditioned upon the return as income, by the person receiving any payment of such obligations, of the same proportion of such payment as would be returnable as income by the decedent if he had lived and had received such payment.



RS 47:95 - Allocation of income and deductions and prevention of tax evasion

§95. Allocation of income and deductions and prevention of tax evasion

A. If in any case of two or more organizations, trades, or businesses (whether or not incorporated, whether or not organized in the State of Louisiana, and whether or not affiliated) owned or controlled directly or indirectly by the same interests, the collector is authorized to distribute, apportion or allocate gross income or deductions between or among such organizations, trades, or businesses, if he determines that such distribution, apportionment, or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any such organizations, trades or businesses.

B. When any corporation liable to taxation under this Chapter conducts its business in such a manner as either directly or indirectly to benefit the members or stockholders thereof or any person interested in such business, by selling its products or the goods or commodities in which it deals at less than the fair price which might be obtained therefor, or where a corporation, a substantial portion of whose capital stock is owned either directly or indirectly by another corporation, acquires and disposes of the products of the corporation so owning a substantial portion of its stock in such a manner as to create a loss or improper net income, the collector may determine the amount of taxable income of such corporation for the calendar year or the fiscal year, having due regard to the reasonable profits which, but for such arrangement or understanding, might or could have been obtained from dealing in such products, goods, or commodities.

C. For the purpose of this Section, whenever a corporation, which is required to file an income tax return, is affiliated with or related to any other corporation through stock ownership by the same interests or as parent or subsidiary corporations, or whose income is regulated through contract or other arrangement, the collector may require such consolidated statements as in his opinion are necessary in order to determine the taxable income received by any one of the affiliated or related corporations.



RS 47:96 - Change of accounting period

§96. Change of accounting period

If a taxpayer changes his accounting period from fiscal year to calendar year, from calendar year to fiscal year, or from one fiscal year to another, the net income shall, with the approval of the collector, be computed on the basis of such new accounting period, subject to the provision of R.S. 47:97.



RS 47:97 - Returns for a period of less than twelve months

§97. Returns for a period of less than twelve months

A. Change of accounting period. If a taxpayer, with the approval of the collector, changes the basis of computing net income from fiscal year to calendar year, a separate return shall be made for the period between the close of the last fiscal year for which return was made and the following December 31. If the change is from calendar year to fiscal year, a separate return shall be made for the period between the close of the last calendar year for which return was made and the date designated as the close of the fiscal year. If the change is from one fiscal year to another fiscal year, a separate return shall be made for the period between the close of the former fiscal year and the date designated as the close of the new fiscal year.

B. Income computed on basis of short period. Where a separate return is made under Sub-section A of this Section on account of a change in the accounting period, and in all other cases where a separate return is required or permitted, by regulations prescribed by the collector, to be made for a fractional part of a year, then the income shall be computed on the basis of the period for which separate return is made.

C. Income placed on annual basis. If a separate return is made under Sub-section A of this Section on account of a change in the accounting period, the net income, computed on the basis of the period for which separate return is made, shall be placed on an annual basis by multiplying the amount thereof by twelve and dividing by the number of months included in the period for which the separate return is made. The tax shall be such part of the tax computed on such annual basis as the number of months in such period is of twelve months.

D. Reduction of credits against net income. In the case of a return made for a fractional part of a year, except a return made under Sub-section A of this Section on account of a change in the accounting period, the personal exemption and credit for dependents shall be reduced respectively to amounts which bear the same ratio to the full credits provided as the number of months in the period for which return is made bears to twelve months.



RS 47:98 - Definitions

§98. Definitions

When used in this Chapter:

(1) "Taxable year" means the calendar year, or the fiscal year ending during such calendar year, upon the basis of which the net income is computed under this Chapter. "Taxable year" includes, in the case of a return made for a fractional part of a year under the provisions of this Chapter or under regulations prescribed by the collector, the period for which return is made. The first tax as levied in this Chapter shall be for taxable years beginning after December 31, 1949, and shall be due in each case on the day next following the last day of each taxable year; and such tax shall be due annually thereafter, computed in each instance upon the net income of the calendar or fiscal year ended last preceding the date when the tax is due according to this Section. Due return and payment thereof shall be made as is elsewhere provided in this Chapter.

(2) "Fiscal year" means an accounting period of twelve months ending on the last day of any month other than December. However, no fiscal year will be recognized unless, before its close, it was definitely established as an accounting period by the taxpayer, and the books of such taxpayer were kept in accordance therewith; and no accounting period shall be changed without the approval of the collector.

(3) "Paid or incurred" and "paid or accrued" shall be construed according to the method of accounting upon the basis of which the net income is computed under this Chapter.



RS 47:101 - Individual returns

SUBPART E. RETURNS AND PAYMENT OF TAX

§101. Individual returns

A.(1) All individuals required to file a federal individual tax return shall be required to file an individual income tax return. No tax shall be due for any taxable period for which an individual income tax return is not required to be filed pursuant to this Section.

(2) Each return shall specifically state the individual's gross income, the deductions and credits allowed under this Chapter, and written declarations signed by the taxpayer and preparer (if any) stating: I declare that I have examined this return and to the best of my knowledge it is true and complete. Declaration of preparer is based on all available information.

(3) The returns are to be prepared in accordance with the rules and regulations prescribed by the secretary of the Department of Revenue.

(4) For the purposes of this Section, "gross income" shall mean that amount as defined by R.S. 47:42 and "tax table income" shall mean that amount as defined by R.S. 47:293.

B. Husband and wife.

(1) In general. A husband and wife may make a single return jointly. Such a return may be made even though one of the spouses has neither gross income nor deductions. If a joint return is made the tax shall be computed on the aggregate income and the liability for the tax shall be joint and in solido.

(2) Different taxable years. No joint return shall be made, if the husband and wife have different taxable years.

(3) Joint return after death. In the case of the death of one spouse or both spouses the joint return with respect to the decedent may be made only by his executor or administrator; except that in the case of the death of one spouse the joint return may be made by the surviving spouse with respect to both himself and the decedent, if (a) no return for the taxable year has been made by the decedent, (b) no executor or administrator has been appointed and (c) no executor or administrator is appointed before the last day prescribed by law for filing the return of the surviving spouse. If an executor or administrator of the decedent is appointed after the making of the joint return by the surviving spouse, the executor or administrator may disaffirm such joint return by making, within one year after the last day prescribed by law for filing the return of the surviving spouse, a separate return for the taxable year of the decedent with respect to which the joint return was made, in which case the return made by the survivor shall constitute his separate return.

(4) Joint return after filing separate return.

(a) In general. If an individual has filed a separate return for a taxable year for which a joint return could have been made by him and his spouse under Sub-section B, and the time prescribed by law for filing the return for such taxable year has expired, such individual and his spouse may nevertheless make a joint return for such taxable year. A joint return filed by the husband and wife under this paragraph shall constitute the return of the husband and wife for such taxable year, and all payments, credits, refunds, or other repayments made or allowed with respect to the separate return of either spouse for such taxable year shall be taken into account in determining the extent to which the tax based upon the joint return has been paid. If a joint return is made under this paragraph, any election (other than the election to file a separate return) made by either spouse in his separate return for such taxable year with respect to the treatment of any income, deduction, or credit of such spouse shall not be changed in the making of the joint return where such election would have been irrevocable if the joint return had not been made. If a joint return is made after the death of either spouse, such return can be made only with the concurrence of the executor or administrator of the deceased spouse and the surviving spouse.

(b) When a return is deemed filed. For purposes of R.S. 47:1602 (relating to delinquent returns), a joint return made under this paragraph shall be deemed to have been filed:

(i) where both spouses filed separate returns prior to making the joint return--on the date the last separate return was filed, but not earlier than the last date prescribed by law for filing the return of either spouse;

(ii) where only one spouse filed a separate return prior to the making of the joint return, and the other spouse had less than $6000.00 of gross income or $2500.00 of the net income for such taxable year--on the date of the filing of such separate return, but not earlier than the last date prescribed by law for the filing of such separate return; or

(iii) where only one spouse filed a separate return prior to the making of the joint return, and the other spouse had gross income of $6000.00 or more or $2500.00 of net income or more for such taxable year--on the date of the filing of such joint return.

(5) Determination of status. For the purposes of this paragraph:

(a) the status as husband and wife of two individuals having taxable years beginning on the same day shall be determined:

(i) if both have the same taxable year--as of the close of such year; and

(ii) if one dies before the close of the taxable year of the other--as of the time of such death;

(b) an individual who is legally separated from his spouse under a decree of divorce or of separate maintenance shall not be considered as married.

(6) Tax in case of joint return. For determination of the tax in case of a joint return under this Sub-section see R.S. 47:32.

(7) Innocent spouse rule

(a) A person shall be relieved from liability for any tax, penalties, interest, or other amounts for the applicable tax year to the extent that such liability is attributable to an omission from gross income or any claim of a deduction, credit, or basis for which there is no basis in fact or law in that taxable year, and occurs under the following conditions:

(i) The taxpayer filed a joint return with a spouse in such taxable year.

(ii) On such return there is an understatement of tax attributable to erroneous items of the other spouse.

(iii) The taxpayer establishes that in signing the tax return, the taxpayer did not know of, and had no reason to know of such understatement.

(iv) Taking into account all of the facts and circumstances, it is inequitable to hold the taxpayer liable for the deficiency in tax for such taxable year attributable to such understatement of the other spouse.

(v) The taxpayer elects the benefits of this Paragraph not later than two years after the date the secretary has begun collection activities with respect to the taxpayer making the election.

(b) If a taxpayer who otherwise qualifies for relief under Subparagraph (a) can only establish that in signing the return he did not know, and had no reason to know, the extent of the understatement, then such taxpayer shall be relieved of liability for tax, interest, penalties, and other amounts for such taxable years to the extent that such liability is attributable to the portion of such understatement of which such taxpayer did not know and had no reason to know.

(c) For purposes of this Subsection, "understatement" means the difference between the amount of the tax required to be shown on the return for the taxable year and the amount of the tax which is shown on the return.

(d) The relief from liability provided by this Section shall also apply to a person who is married, but files a separate return and that return or the return of the spouse of the taxpayer includes such an understatement of tax attributable to the erroneous items of the other spouse.

(e) If a taxpayer filed a joint return with a spouse for a taxable year, but the secretary finds either that an understatement was attributable to the erroneous items of such innocent spouse, or that an election was made later than two years after the secretary began collection activities, the secretary may nevertheless relieve such taxpayer of such liability as provided for in this Section, if he further finds that:

(i) Either the taxpayer had little or no involvement with preparation of the returns other than signing them, and that the taxpayer did not know of, and had no reason to know of, the understatement, or that the taxpayer was mentally or physically coerced to sign the returns.

(ii) Taking into account all the facts and circumstances, it is inequitable to hold the taxpayer liable for any unpaid tax or any deficiency, or any portion of either.

Amended by Acts 1950, No. 445, §1; Acts 1952, No. 3, §1; Acts 1958, No. 242, §7; Acts 1982, No. 47, §1; Acts 1985, No. 630, §1; Acts 1995, No. 515, §1; Acts 1997, No. 658, §2; Acts 1997, No. 1136, §1, eff. Jan. 1, 1999; Acts 1999, No. 203, §1, applicable to all tax periods beginning after Dec. 31, 1998.



RS 47:102 - Corporation returns

§102. Corporation returns

Every corporation subject to taxation under this Chapter shall make a return, stating, specifically, the items of its gross income and the deductions and credits allowed under this Chapter. The return shall contain or be verified by a written declaration by the president, vice president, treasurer, assistant treasurer, chief accounting officer, or any other officer duly authorized so to act, that it is made under the penalties imposed for filing false reports. The return shall state specifically the items of the corporation's gross income and the deductions and credits allowed under this Chapter, and the return is to be prepared in accordance with regulations as prescribed by the collector. In cases where receivers, trustees in bankruptcy, or assignees are operating the property or business of corporations, such receivers, trustees, or assignees shall make returns for such corporations in the same manner and form as corporations are required to make returns. Any tax due on the basis of such returns made by receivers, trustees, or assignees shall be collected in the same manner as if collected from the corporations of whose business or property they have custody and control.

Amended by Acts 1950, No. 445, §1; Acts 1977, No. 329, §1.



RS 47:103 - Time and place for filing returns; information concerning federal return

§103. Time and place for filing returns; information concerning federal return

A. Time and place for filing returns. (1) Corporation income tax returns. Returns for corporations on the basis of the calendar year shall be made and filed with the secretary at Baton Rouge, Louisiana, on or before the fifteenth day of May, following the close of the calendar year. Returns for corporations made on the basis of a fiscal year shall be made and filed with the secretary at Baton Rouge, Louisiana, on or before the fifteenth day of the fifth month following the close of the fiscal year.

(2)(a) Partnership tax returns. Except as provided for in Subparagraph (b) of this Paragraph, returns made by a partnership required to file a partnership return of income made on the basis of the calendar year shall be made and filed with the secretary at Baton Rouge, Louisiana, on or before the fifteenth day of April, following the close of the calendar year. Returns made by a partnership required to file a partnership return of income made on the basis of a fiscal year shall be made and filed with the secretary at Baton Rouge, Louisiana, on or before the fifteenth day of the fourth month following the close of the fiscal year.

(b) Partnership composite returns. Composite returns required to be made for an entity treated as a partnership for state income tax purposes and which is made on the basis of the calendar year shall be made and filed with the secretary at Baton Rouge, Louisiana, on or before the fifteenth day of May, following the close of the calendar year. Composite returns required to be made for an entity treated as a partnership for state income tax purposes and which is made on the basis of a fiscal year shall be made and filed with the secretary at Baton Rouge, Louisiana, on or before the fifteenth day of the fifth month following the close of the fiscal year.

(3) Other income tax returns. Returns other than corporation and partnership returns made on the basis of the calendar year shall be made and filed with the secretary at Baton Rouge, Louisiana, on or before the fifteenth day of May, following the close of the calendar year. Returns other than corporation and partnership returns made on the basis of a fiscal year shall be made and filed with the secretary at Baton Rouge, Louisiana, on or before the fifteenth day of the fifth month following the close of the fiscal year.

(4) In the event that the date on which returns shall be filed falls on Saturday, Sunday, or a legal holiday, the return shall be made and filed on the next business day.

B. Where a taxpayer files a federal income tax return, he shall disclose in his state return the amount of federal net income reported in his federal return for the same period.

C. Any taxpayer, taxable under this Chapter whose federal income tax return is adjusted must furnish a statement to the collector, disclosing the nature and amounts of such adjustments within sixty days after the federal adjustments have been made and accepted by the taxpayer, provided that if the taxpayer does not receive a statement of the federal adjustments until after he accepts the adjustments, he shall have sixty days from the receipt of such statement within which to furnish the required statement to the collector. Paying the federal tax shown due or signing a consent to immediate assessment shall constitute an acceptance of the federal adjustments.

D. The secretary may grant a reasonable extension of time for filing returns, not to exceed six months from the date the Louisiana income tax return is due or the extended due date of the federal income tax return, whichever is later. The secretary may accept a physical copy of a taxpayer's Internal Revenue Service form requesting an extension of time to file a federal income tax return for the same taxable period as an extension of time to file a Louisiana income tax return or provide for the automatic extension of the Louisiana income tax return without the necessity of an additional state form concerning the request for an extension of time.

Amended by Acts 1950, No. 445, §1; Acts 1952, No. 4, §1; Acts 1985, No. 100, §1, eff. June 29, 1985; Acts 1985, No. 104, §1; Acts 1986, No. 60, §1, eff. Jan. 1, 1986; Acts 2016, No. 461, §1; Acts 2016, No. 661, §1, eff. June 17, 2016.

{{NOTE: SEE ACTS 1985, NO. 104, §2.}}

{{NOTE: SEE ACTS 1986, NO. 60, §§2, 3.}}

NOTE: See Acts 2016, No. 661, §3, regarding applicability.



RS 47:104 - Taxpayer to keep records, etc.

§104. Taxpayer to keep records, etc.

Every person liable to any tax imposed by this chapter or for collection thereof, shall keep such records, render under oath such statements, make such returns, and comply with such rules and regulations, as the collector may from time to time prescribe.

Whenever, in the judgment of the collector necessary, he may require any person, by notice served upon him to make a return, render under oath such statements, or keep such records, as the collector deems sufficient to show whether or not such person is liable to a tax under this Chapter.



RS 47:105 - Payment of tax

§105. Payment of tax

A. Time of payment. The total amount of tax due on a calendar or fiscal year income tax return shall be paid on the date the return is required by law to be filed determined without regard to any extension of time for filing the return. The full amount of tax disclosed by the return as filed shall constitute an assessment at that time, and shall be recorded as an assessment in the records of the secretary.

B. Installment Payments. If the taxpayer qualifies for an installment agreement plan, the taxpayer may elect to pay the tax in installments. Each installment payment shall be paid in accordance with the installment agreement plan established in accordance with the provisions of R.S. 47:1576.2 and rules and regulations promulgated by the department in accordance with the Administrative Procedure Act. If any installment payment is not paid on or before the date fixed for its payment, the whole amount of tax unpaid shall be paid upon notice and demand from the secretary. However, upon request of the taxpayer and approval of the secretary, the secretary may reinstate the installment payment agreement plan after payment of the fee required in R.S. 47:1576.2.

C. Extension of time for payment. At the request of the taxpayer, the collector may extend the time for payment of the amount determined as the tax by the taxpayer, or an installment thereof for a period not to exceed six months from the date prescribed for the payment of the tax or an installment thereof. In such case the amount in respect of which the extension is granted shall be paid, on or before the date of the expiration of the period of the extension.

D. Voluntary advance payment. A tax imposed by this Chapter or any installment thereof, may be paid at the election of the taxpayer, prior to the date prescribed for its payment.

E. Fractional parts of cent. In the payment of any tax under this Chapter, a fractional part of a cent shall be disregarded unless it amounts to one-half cent or more, in which case it shall be increased to one cent.

F. Receipts. The collector upon any payment of any tax imposed by this Chapter shall upon request give to the person making such payment a full written or printed receipt therefor.

G. Form of payment. All payments of taxes under this Chapter shall be made payable to the collector of revenue; and the amount may be paid by check, bank draft, post office money order, express money order, electronic funds transfer, or credit or debit cards.

H. Bad checks. If any check or money order in payment of any amount receivable under this Chapter is not duly paid, in addition to any other penalties provided by law, there shall be paid in the same manner as tax by the person who tendered such check, upon demand by the collector, a penalty equal to 1 percent of the amount of such check, except that if the amount of such check is less than $500, the penalty under this Section shall be $5 or the amount of such check, whichever is the lesser. This Section shall not apply where it is established to the satisfaction of the collector that the person tendering such check was in good faith and did so with reasonable cause to believe that it would be duly paid.

Added by Acts 1960, No. 342, §1; Amended by Acts 1960, No. 342, §1; Acts 1986, No. 60, §1, eff. Jan. 1, 1986; Acts 2001, No. 1032, §15; Acts 2004, No. 900, §1, eff. Jan. 1, 2005; Acts 2015, No. 130, §1, eff. July 1, 2015.

NOTE: See Acts 1986, No. 60, §§2, 3.



RS 47:106 - REPEALED BY ACTS 1958, NO. 442, 1.

§106. REPEALED BY ACTS 1958, NO. 442, §1.



RS 47:107 - Failure to file; penalty

§107. Failure to file; penalty

The intentional failure to file a return with the secretary of the Department of Revenue in accordance with the requirements of this Subpart and within the time periods specified in R.S. 47:103 shall be punished by a fine of not more than five hundred dollars or by imprisonment for not more than six months, unless approval for a delay in filing is authorized by the secretary of the Department of Revenue in writing and in addition, the penalties set forth in R.S. 47:1602 shall be invoked. The penalties outlined in this Subpart shall not be applicable if said return is filed within ninety days of the final date for filing as provided in R.S. 47:103.

Added by Acts 1970, No. 454, §1. Amended by Acts 1977, No. 527, §1; Acts 1997, No. 658, §2.



RS 47:111 - Definitions

SUBPART F. WITHHOLDING INCOME TAX ON WAGES, AND

DECLARATION OF TAX BY INDIVIDUALS

§111. Definitions

A. Wages. For purposes of this Subpart the term "wages" means all remuneration (other than fees paid to a public official) for services performed by an employee for his employer, including the cash value of all remuneration paid in any medium other than cash; except that such term shall not include remuneration paid:

(1) for agricultural labor;

(2) for domestic service in a private home, local college club, or local chapter of a college fraternity or sorority;

(3) for service not in the course of the employer's trade or business performed in any calendar quarter by an employee, unless the cash remuneration paid for such service is $50 or more, and such service is performed by an individual who is regularly employed by such employer to perform such service. For purposes of this paragraph, an individual shall be deemed to be regularly employed by an employer during a calendar quarter only if--

(a) on each of some 24 days during such quarter such individual performs for such employer for some portion of the day service not in the course of the employer's trade or business; or

(b) such individual was regularly employed (as determined under subparagraph (a) by such employer) in the performance of such service during the preceding calendar quarter;

(4) for services by a citizen or resident of the United States for a foreign government;

(5) for services performed by a duly ordained, commissioned, or licensed minister of a church in the exercise of his ministry or by a member of a religious order in the exercise of duties required by such order;

(6) for services performed by an individual under the age of 18 in the delivery or distribution of newspapers or shopping news, not including delivery or distribution to any point for subsequent delivery or distribution;

(7) for services performed by an individual in the sale of newspapers or magazines to ultimate consumers under an arrangement under which the newspapers or magazines are to be sold by him at a fixed price, his compensation being based on the retention of the excess of such price over the amount at which the newspapers or magazines are charged to him, whether or not he is guaranteed a minimum amount of compensation for such services, or is entitled to be credited with the unsold newspapers or magazines turned back;

(8) for services not in the course of the employer's trade or business, to the extent paid in any medium other than cash; or

(9) to, or on behalf of, an employee or his beneficiary

(a) from or to a trust described in R.S. 47:185 which is exempt from tax under R.S. 47:185 at the time of such payment unless such payment is made to an employee of the trust as remuneration for services rendered as such employee and not as a beneficiary of the trust; or

(b) under or to an annuity plan which, at the time of such payment, meets the requirements of R.S. 47:185.

(10) which is not considered taxable by the Internal Revenue Code of 1954.

B. Payroll Period. For purposes of this Sub-part the term "payroll period" means a period for which a payment of wages is ordinarily made to the employee by his employer, and the term "miscellaneous payroll period" means a payroll period other than a daily, weekly, biweekly, semi-monthly, monthly, quarterly, semi-annual, or annual payroll period.

C. Employee. For purposes of this Sub-part the term "employee" means an individual, whether resident or nonresident of this State, who performs or performed any service in this state for wages or any resident of this state who performs or performed any service outside this state for wages. The word "employee", as used in this Sub-part, is intended to include officers of corporations and elected officials.

D. Employer. For purposes of this Sub-part the term "employer" means a person, state, or any political subdivision thereof, the United States, or any agency or instrumentality of any one or more of the foregoing, for whom an individual performs or performed any service of whatever nature as an employee, except that:

(1) If the person for whom the individual performs or performed the services does not have control of the payment of the wages for such services, the term "employer" (except for purposes of Subsection A) means the person having control of the payment of such wages, and

(2) In the case of a person paying wages on behalf of a nonresident individual, foreign partnership, or foreign corporation, not engaged in trade or business within Louisiana, the term "employer" (except for purposes of Subsection A) means such person.

E. Number of withholding exemptions and withholding credits for dependents claimed. For purposes of this Sub-part, the term "number of withholding exemptions and withholding credits for dependents claimed" means the number of withholding exemptions and withholding credits for dependents claimed in a withholding exemption certificate in effect under R.S. 47:112 F, except that if no such certificate is in effect, the number of withholding exemptions and withholding credits for dependents claimed shall be considered to be zero.

Added by Acts 1960, No. 342, §1; Amended by Acts 1984, No. 935, §1, eff. July 1, 1984.



RS 47:112 - Income tax withheld at source

§112. Income tax withheld at source

A. Requirement of withholding. Every employer making payment of wages shall deduct and withhold from such wages a tax in amounts to be provided in withholding tables promulgated by the secretary.

B, C. Repealed by Acts 2002, No. 51, eff. Jan. 1, 2003.

D. Tax paid by recipient. If the employer in violation of the provisions of this Sub-part, fails to deduct and withhold the tax under this Chapter, and thereafter the tax against which such tax may be credited is paid, the tax so required to be deducted and withheld shall not be collected from the employer, but this Sub-section shall in no case relieve the employer from liability for any penalties or additions to the tax otherwise applicable because of such failure to deduct and withhold.

E. Included and excluded wages. If the remuneration paid by an employer to an employee for services performed during one-half or more of any payroll period of not more than 31 consecutive days constitutes wages, all the remuneration paid by such employer to such employee for such period shall be deemed to be wages; but if the remuneration paid by an employer to an employee for services performed during more than one-half of any such payroll period does not constitute wages, then none of the remuneration paid by such employer to such employee for such period shall be deemed to be wages.

F. Withholding exemptions and withholding credits for dependents.

(1) An employee receiving wages shall on any day be entitled to the following withholding exemptions:

(a) an exemption for himself;

(b) if the employee is married, any exemption to which his spouse is entitled, but only if such spouse does not have in effect a withholding exemption certificate claiming such exemption;

(2) An employee receiving wages shall on any day be entitled to a withholding credit for each dependent claimed by the employee as being a dependent for whom the employee is entitled to a credit under the provisions of R.S. 47:79(3).

G. Exemption certificates.

(1) On January 1, 1961, or on the date of the commencement of employment with an employer, whichever is later, the employee shall furnish the employer with a signed withholding exemption certificate claiming the number of withholding exemptions and withholding credits for dependents which he claims, which shall in no event exceed the number to which he is entitled.

(2) If on any day during the calendar year the number of withholding exemptions or credits for dependents to which the employee is entitled is less than the number of withholding exemptions or credits for dependents claimed by the employee on the withholding exemption certificate then in effect with respect to him, the employee shall within 10 days thereafter furnish the employer with a new withholding exemption certificate relating to the number of withholding exemptions and credits for dependents which the employee then claims, which shall in no event exceed the number to which he is entitled on such day. If on any day during the calendar year the number of withholding exemptions or credits for dependents to which the employee is entitled is greater than the number of withholding exemptions or credits for dependents claimed, the employee may furnish the employer with a new withholding exemption certificate relating to the number of withholding exemptions or credits for dependents which the employee then claims, which shall in no event exceed the number to which he is entitled on such day.

(3) If on any day during the calendar year the number of withholding exemptions or credits for dependents to which the employee will be, or may reasonably be expected to be, entitled at the beginning of his next taxable year is different from the number to which the employee is entitled on such day, the employee shall, in such cases and at such times as the collector may by regulations prescribe, furnish the employer with a withholding exemption certificate relating to the number of withholding exemptions or credits for dependents which he claims with respect to such next taxable year, which shall in no event exceed the number to which he will be, or may reasonably be expected to be, entitled.

(4) A withholding certificate furnished to the employer in cases in which no previous certificate is in effect shall take effect as of the beginning of the first payroll period ending, or the first payment of wages made without regard to a payroll period, on or after the date on which such certificate is furnished. A withholding certificate furnished to the employer in cases in which a previous certificate is in effect shall take effect for the first payment of wages made on or after the first status determination date which occurs at least 30 days from the date on which such certificate is furnished, except that at the election of the employer such certificate may be made effective with respect to any payment of wages made on or after the date on which such certificate is furnished; but a certificate furnished pursuant to Subsection G3 shall not take effect, and may not be made effective, for any payment of wages made in the calendar year in which the certificate is furnished. For purposes of this paragraph the term "status determination date" means January 1 and July 1 of each year.

(5) A withholding certificate which takes effect under this Subsection shall continue in effect until another certificate takes effect under this Subsection, except as provided in Paragraph 7 of this Subsection.

(6) Withholding certificates shall be in such form and contain such information as the collector may prescribe by regulation.

(7)(a) There is hereby imposed a civil penalty in the amount of five hundred dollars for the submission of a false or fraudulent withholding exemption certificate by a taxpayer/employee. False or fraudulent withholding exemption certificates shall not include certificates filed whereby an employee/taxpayer claims less withholding exemptions and withholding credits for dependents than the employee/taxpayer is entitled to claim under the provisions of this Subpart.

(b) If the secretary of the Department of Revenue believes or has reason to believe that a taxpayer/employee has submitted a false or fraudulent withholding exemption certificate, the Department of Revenue shall send to the taxpayer/employee a certified letter, return receipt requested, requesting that within thirty days from the receipt of the letter he contact the department and furnish such documentary evidence that may be needed to prove the exemptions or exemption credits claimed within the certificate submitted by him to his employer.

(c)(i) If the taxpayer/employee fails to comply with the department's request within thirty days or if from the information submitted by the taxpayer/employee the department determines that the taxpayer/employee has submitted a false or fraudulent withholding exemption certificate, there shall be assessed a civil penalty in the amount of five hundred dollars.

(ii) The taxpayer/employee shall have a period of thirty days from the date of assessment to appeal the assessment made by the department to the Nineteenth Judicial District Court in and for the parish of East Baton Rouge, state of Louisiana. The use of a summary proceeding in the nature of a rule to show cause as authorized by Article 2592 of the Louisiana Code of Civil Procedure is hereby established as the method by which the taxpayer/employee may have the assessment made by the Department of Revenue reviewed judicially.

(iii) After the delays provided herein above have run, the five hundred dollars civil penalty assessment shall become executory and the Department of Revenue shall have the right to proceed with collection of that penalty as provided by law.

(d) If a taxpayer/employee fails to furnish to the Department of Revenue the information requested under this Paragraph, the department shall require the employer of the taxpayer/employee to withhold tax from that taxpayer/employee at a rate as if the taxpayer/employee claims no withholding exemptions or dependency credits and is not exempt from withholding. In addition, the department shall notify the taxpayer/employee of such action. Withholding pursuant to this provision shall continue until the taxpayer/employee has filed a corrected withholding exemption certificate and information supporting the corrected withholding exemption certificate with the Department of Revenue and the certificate has been accepted as correct by the department. The department shall notify the taxpayer/employee of its acceptance or rejection of the corrected withholding exemption certificate within thirty days of submission of the certificate. Upon acceptance of the withholding exemption certificate as correct, the department shall notify the employer of the taxpayer/employee to withhold from that taxpayer/employee in accordance with the corrected withholding exemption certificate.

(e) The civil penalty provided herein is in addition to any other penalty that may exist under the laws of this state and the penalty provided for shall be an obligation against and accounted for by the taxpayer/employee in the same manner as if it were a part of the withholding tax due and can be assessed and collected in a separate action or in the same action for the total tax liability due by the taxpayer/employee; except that the penalties provided for herein shall not apply to "seasonal" workers having a work history which indicates that the tax liability for the current year will not equate to the withholding tax rate applicable to the months employed as a wage earner if the worker indicates on his exemption certificate that the number of exemptions claimed is to compensate for the months in which the worker will not be a wage earner, it being the intent of this provision that the total taxes withheld from a worker's wages shall not be greater than his tax liability for the full year.

(f) The secretary shall promulgate rules and regulations for the coordination of the provisions of this Subsection with the provisions of this Section.

H. Overlapping pay periods and payment by agent or fiduciary.

In order to allow to the employee exemptions and credits which approximate the exemptions and credits allowable for an annual payroll period, the collector shall promulgate regulations describing the manner of withholding and the amount to be withheld under this Chapter in the following special circumstances where the payment of wages is made to an employee by an employer:

(1) for a payroll period or other period, any part of which is included in a payroll period or other period with respect to which wages are also paid to such employee by such employer, or

(2) without regard to any payroll period or other period, but on or prior to the expiration of a payroll period or other period for which wages are also paid to such employee by such employer, or

(3) for a period beginning in one and ending in another calendar year, or

(4) through an agent, fiduciary, or other person who also has the control, receipt, custody, or disposal of, or pays, the wages payable by another employer to such employee.

I. Withholding on basis of average wages. The collector may, under regulations prescribed by him, authorize employers to:

(1) estimate the wages which will be paid to any employee in any quarter of the calendar year,

(2) determine the amount to be deducted and withheld upon each payment of wages to such employee during such quarter as if the appropriate average of the wages so estimated constituted the actual wages paid, and

(3) deduct and withhold upon any payment of wages to such employee during such quarter the amount necessary to adjust the amount actually deducted and withheld upon the wages of such employee during such quarter to the amount required to be deducted and withheld during such quarter without regard to this Subsection.

J. Additional withholding. The collector is authorized by regulations to provide for withholding in addition to that otherwise required under this Section in cases in which the employer and the employee agree to such additional withholding. Such additional withholding shall for all purposes be considered tax required to be deducted and withheld under this Chapter.

K. Non-cash remuneration to retail commission salesman. In the case of remuneration paid in any medium other than cash for services performed by an individual as a retail salesman for a person, where the service performed by such individual for such person is ordinarily performed for remuneration solely by way of cash commission, an employer shall not be required to deduct or withhold any tax under this Sub-part for such remuneration, provided that the employer files with the collector information describing the remuneration under regulations prescribed by the collector.

L. Receipts for employees. Every person required to deduct and withhold from an employee a tax under this Sub-part, or who would have required to deduct and withhold a tax under this Sub-part if the employee had claimed no more than a single exemption status, shall furnish, in duplicate, to each such employee in respect of the remuneration paid by such person to such employee during the calendar year, on or before January 31 of the succeeding year, or, if his employment is terminated before the close of such calendar year, on or before the thirtieth day after the day on which the last payment of remuneration is made, a written receipt, in the form prescribed by the collector, showing the name and address of such person, the name and address of the employee, the total amount of wages paid such employee during said period, and total amount deducted and withheld as tax under this Sub-part. Such a receipt shall be furnished at such other times, shall contain such other information, and shall be in such form as the collector by regulation may prescribe. The collector may grant a reasonable extension of time, not exceeding thirty days, for furnishing the aforesaid receipts.

M. Fraudulent statement or failure to furnish statement to employee. In addition to the criminal penalty provided by R.S. 47:119, any person, required under the provisions of Subsection L to furnish a statement to an employee, who willfully furnishes a false or fraudulent statement, or who willfully fails to furnish a statement in the manner, or at the time, or showing the information required under Subsection L, or regulations prescribed thereunder, shall for each such failure be subject to a penalty of $50, which shall be collected in the same manner as the tax on employers imposed by R.S. 47:111.

N. Employees incurring no income tax liability

(1) Notwithstanding any other provision of this Section, an employer shall not be required to deduct and withhold any tax under this Chapter upon a payment of wages to an employee if there is in effect with respect to such payment a withholding exemption certificate (in such form and containing such other information as the secretary may prescribe) furnished to the employer by the employee certifying that the employee:

(a) Incurred no liability for income tax imposed under Subtitle A for his preceding taxable year, and

(b) Anticipates that he will incur no liability for income tax imposed under Subsection A for his current taxable year.

(2) However, if the secretary of the Department of Revenue believes or has reason to believe that a taxpayer/employee has submitted a false or fraudulent withholding exemption certificate, the Department of Revenue shall send to the taxpayer/employee a certified letter, return receipt requested, requesting that within thirty days from the receipt of the letter that he contact the department and furnish such documentary evidence that may be needed to prove the exemptions or exemption credits claimed within the certificate submitted by him to his employer.

(3)(a) If the taxpayer/employee fails to comply with the department's request within thirty days or if from the information submitted by the taxpayer/employee the department determines that the taxpayer/employee has submitted a false or fraudulent withholding exemption certificate, there shall be assessed a civil penalty in the amount of five hundred dollars.

(b) The taxpayer/employee shall have a period of thirty days from the date of assessment to appeal the assessment made by the department to the Nineteenth Judicial District Court in and for the parish of East Baton Rouge, state of Louisiana. The use of a summary proceeding in the nature of a rule to show cause as authorized by Article 2592 of the Louisiana Code of Civil Procedure is hereby established as the method by which the taxpayer/employee may have the assessment made by the Department of Revenue reviewed judicially.

(c) After the delays provided herein above have run, the five hundred dollars civil penalty assessment shall become executory and the Department of Revenue shall have the right to proceed with collection of that penalty as provided by law.

(4) If a taxpayer/employee fails to furnish to the Department of Revenue the information requested under this Paragraph, the department shall require the employer of the taxpayer/employee to withhold tax from that taxpayer/employee at a rate as if the taxpayer/employee claims no withholding exemptions or dependency credits and is not exempt from withholding. In addition, the department shall notify the taxpayer/employee of such action. Withholding pursuant to this provision shall continue until the taxpayer/employee has filed a corrected withholding exemption certificate and information supporting the corrected withholding exemption certificate with the Department of Revenue and the certificate has been accepted as correct by the department. The department shall notify the taxpayer/employee of its acceptance or rejection of the corrected withholding exemption certificate within thirty days of submission of the certificate. Upon acceptance of the withholding exemption certificate as correct, the department shall notify the employer of that taxpayer/employee to withhold from the taxpayer/employee in accordance with the corrected withholding exemption certificate.

(5) The civil penalty provided herein is in addition to any other penalty that may exist under the laws of this state, and the penalty provided for shall be an obligation against and accounted for by the taxpayer/employee in the same manner as if it were a part of the withholding tax due and can be assessed and collected in a separate action or in the same action for the total tax liability due by the taxpayer/employee; except that the penalties provided for herein shall not apply to "seasonal" workers having a work history which indicates that the tax liability for the current year will not equate to the withholding tax rate applicable to the months employed as a wage earner if the worker indicates on his exemption certificate that the number of exemptions claimed is to compensate for the months in which the worker will not be a wage earner, it being the intent of this provision that the total taxes withheld from a worker's wages shall not be greater than his tax liability for the full year.

(6) The secretary shall promulgate rules and regulations for the coordination of the provisions of this Subsection with the provisions of this Section.

Added by Acts 1960, No. 342, §1. Amended by Acts 1970, No. 258, §5; Acts 1973, Ex.Sess., No. 8, §1; Acts 1974, No. 454, §1, eff. Dec. 31, 1974; Acts 1984, No. 935, §1, eff. July 1, 1984; Acts 1984, No. 531, §1, eff. July 6, 1984; Acts 1997, No. 658, §2; Acts 2002, No. 51, §§1 and 2, eff. Jan. 1, 2003.



RS 47:112.1 - Agreements for withholding with United States government

§112.1. Agreements for withholding with United States government

The secretary of the Department of Revenue is hereby authorized to enter into an agreement on behalf of the state of Louisiana pursuant to Title 10 United States Code, Section 1045, providing for the withholding of estimated state income tax from monthly retired or retainer pay of any member or former member of the United States Armed Forces.

Acts 1986, No. 793, §1; Acts 1997, No. 658, §2.



RS 47:113 - Liability of employer

§113. Liability of employer

An employer shall be liable for the payment to the collector of the amounts required to be withheld under R.S. 47:112, and an employer who has withheld and paid such amounts to the collector shall not otherwise be liable to any person for the amounts of any such payments. Any sums withheld in accordance with the provisions of this Sub-part shall be deemed to be held in trust for the collector.

Upon failure of an employer to pay as provided in R.S. 47:114 any amounts withheld or required to be withheld under this Chapter, he shall become personally liable for any such tax. The tax, interest, penalties, and attorney fees shall be payable as provided generally in the Subtitle, and the amount thereof may be determined, computed and collected by any method generally provided for in this Subtitle.

Added by Acts 1960, No. 342, §1.



RS 47:114 - Returns and payment of tax

§114. Returns and payment of tax

A. Quarterly returns. Every employer required to deduct and withhold any tax under this Subpart and every person who deducts and withholds any amount from any wage payments under the authority of this Subpart shall make a calendar quarterly return to the secretary on a form prescribed by him.

B. Date for filing quarterly returns. The due date for filing the quarterly returns required under this Subpart shall be the last day of the month following the close of the calendar quarterly reporting period.

C. Payment. Every employer required to deduct and withhold any tax under this Subpart and every person who deducts and withholds any amount from any wage under the authority of this Subpart shall pay the tax shown due on the return as prescribed by the secretary. The tax paid shall in no event be less than the amount actually withheld.

D. Annual returns. (1) Every employer shall also be required to file an annual return on a form prescribed by the secretary. The annual return shall consist of a reconciliation of all previously filed quarterly returns for the calendar year and copies of the receipts required to be furnished under R.S. 47:112(L) for that reporting period.

(2) The secretary may grant a reasonable extension of time, not exceeding thirty days, for filing the annual return.

(3) The reporting requirements may be waived by the secretary for an employer if hardship is shown by the employer in a request for waiver.

E. Date for filing annual returns. An employer shall file an annual return with the secretary on or before January thirty-first of each year for the preceding calendar year.

F. Penalty provision. (1) A late penalty shall be imposed for delinquent submission of, or failure to submit quarterly returns, annual returns, and receipts required to be furnished by R.S. 47:112(L) in a form prescribed by the secretary.

(2) The penalty described in this Subsection shall be five dollars for each quarterly return, annual return, or receipt required to be furnished under R.S. 47:112(L). The total penalty imposed pursuant to this Subsection shall not exceed seven thousand five hundred dollars for each annual period. This penalty shall be an obligation to be collected and accounted for in the same manner as if it were part of the tax due and can be enforced either in a separate action or in the same action for the collection of the tax.

(3) If the failure to timely submit the annual return is attributable, not to the negligence of the taxpayer, but to other causes set forth in written form and considered reasonable by the secretary, the secretary may remit or waive payments of the whole or any part of the specific penalty provided for such failure. Until December 31, 2015, in any case where the penalty exceeds twenty-five thousand dollars, it can be waived by the secretary only after approval by the Board of Tax Appeals. Notwithstanding the provisions of R.S. 47:1508, beginning January 1, 2016, waivers of all penalties exceeding twenty-five thousand dollars shall be subject to oversight by the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs. This provision shall not apply to any penalty the secretary remits or waives in accordance with rules and regulations promulgated pursuant to the Administrative Procedure Act regarding the remittance or waiver of penalties under the department's voluntary disclosure program.

G. Jeopardy returns. If the collector in any case believes that the collection of the tax required to be withheld under this Subpart is in jeopardy for any reason, he may require the employer to make a return and pay the required tax at any time.

H. Use of prescribed forms. The secretary shall prescribe the forms to be used in compliance with the provisions of this Subpart. The secretary shall also promulgate rules and regulations to prescribe the forms and any alternative technological, mathematical, or date-driven methods for filing, signing, and submitting any return, report, statement, or other document required under this Section. The secretary may also prescribe the types of media and record layout to be used in the submission of the returns and receipts consistent with the Internal Revenue Code requirements.

I. Governmental employers. If the employer is the United States, a state, territory, or political subdivision thereof, or any agency or instrumentality of any one or more of the foregoing, the return of the amount deducted and withheld upon any wages may be made by any officer or employee of the United States, or of such state, territory, or political subdivision, or of such agency or instrumentality, as the case may be, having control of the payment of such wages or appropriately designated for that purpose.

J. Withholding from federal employees. The collector is hereby designated as the proper official to make requests for and enter into agreements with the Secretary of the Treasury of the United States to provide for the compliance with this Sub-part by the head of the department or agency of the United States in withholding of state income taxes from wages of federal employees and paying the same to this State. The collector is hereby authorized, empowered and directed to make requests for and to enter into such agreements.

K. Certain information returns not required. On and after January 1, 1962, the annual returns or reports required by the collector under the provisions of this Sub-part shall be in lieu of such returns required under R.S. 47:164(A) as would furnish identical information.

Added by Acts 1960, No. 342, §1. Amended by Acts 1964, No. 174, §1; Acts 1971, No. 9, §1, eff. Jan. 1, 1972; Acts 1971, No. 10, §1, eff. Jan. 1, 1972; Acts 1972, No. 522, §1, eff. Aug. 1, 1972; Acts 1981, No. 744, §1; Acts 1982, No. 853, §1, eff. Oct. 1, 1982; Acts 1983, No. 558, §1, eff. April 1, 1984; Acts 1983, 2nd Ex. Sess., No. 5, §1, eff. Jan. 2, 1984; Acts 1984, No. 11, §1, eff. June 1, 1984; Acts 1988, No. 48, §1, eff. Oct. 1, 1988; Acts 1997, No. 658, §2; Acts 2001, No. 788, §1, eff. Jan. 1, 2006; Acts 2001, No. 1032, §15; Acts 2006, No. 452, §1, eff. June 15, 2006; Acts 2012, No. 107, §1, eff. July 1, 2012; Acts 2014, No. 198, §1, eff. July 1, 2014; Acts 2015, No. 128, §1, eff. July 1, 2015; Acts 2016, No. 662, §1, eff. June 17, 2016.

NOTE: See Acts 2016, No. 662, §3, regarding applicability.



RS 47:115 - Refunds and credits

§115. Refunds and credits

A. Employee refunds and credits.

(1) Income on which any tax is required to be withheld by an employer under this Sub-part shall be included in the income tax return of the employee, but the amount of tax deducted or withheld during any calendar year shall be allowed as a credit to such employee against his income tax liability for the taxable year beginning in such calendar year.

(2) To the extent that the aforesaid credit, together with other credits allowed by law, is less than the amount of the employee's income tax liability for said taxable year, the amount of such underpayment shall be paid on or before the date prescribed by law for filing individual income tax returns for said taxable year and shall be delinquent and past due after said date.

(3) To the extent that the credit provided for in Paragraph (1) of this Subsection, together with other credits allowed by law, is in excess of the employee's income tax liability for the taxable year, as shown on an income tax return filed by such employee for that year, such overpayment shall be considered as taxes erroneously paid to be credited or refunded as herein provided. Such overpayment shall be credited to such person's estimated or income tax liability for the succeeding taxable year unless such person shall claim a refund therefor except that overpayment of one dollar or less shall be refunded or credited only upon the receipt by the secretary of a written demand for such refund from the taxpayer; however, the collector is authorized to consider any final return showing an overpayment as a claim for refund.

(4) No refund or credit shall be allowed unless the employee provides with his final income tax return a copy of the employer's receipt for the amount of tax deducted and withheld from his wages for that taxable year as provided for in R.S. 47:112(L), except that if such employee submits satisfactory proof that his employer deducted and withheld taxes from his wages and that his employer failed or refused to furnish him with the prescribed receipt, such proof may be taken to establish a credit or refund under this Section.

(5) The income tax liability of an employee shall not be affected by the failure of his employer to withhold the tax required under this Sub-part.

B. Employer refunds and credits.

(1) If more than the correct amount of tax, penalty or interest is paid to the collector by an employer he may file a claim for refund of such overpayment or the collector may allow him to take credit for the overpayment against the tax reported on any return which he subsequently files. However, refund or credit of the overpayment shall be made only to the extent that the amount of the overpayment exceeds the tax actually withheld and penalty and interest thereon.

(2) Claims for refund or credit under this Section shall be governed by the general law relating to the refunding or crediting of overpayments by the collector.

C. Other refunds and credits. To the extent a taxpayer's payments, together with other credits allowed by law, is in excess of his income tax liability shown on a return filed for the taxable year, such overpayment shall be considered as taxes erroneously paid to be credited or refunded as herein provided. Such overpayment shall be credited to the taxpayer's estimated or income tax liability for the succeeding taxable year unless a claim for refund is made. Notwithstanding any provision of this Subsection to the contrary, an overpayment of one dollar or less shall be refunded or credited only upon the receipt by the secretary of a written demand for such refund from the taxpayer. The secretary is authorized to consider any final return showing an overpayment as a claim for refund.

Added by Acts 1960, No. 342, §1. Amended by Acts 1964, No. 107, §1; Acts 1976, No. 93, §1, eff. Jan. 1, 1977; Acts 1982, No. 853, §1, eff. Oct. 1, 1982; Acts 1988, 1st Ex. Sess., No. 4, §1, eff. Mar. 28, 1988; Acts 2001, No. 1032, §15; Acts 2004, No. 900, §1, eff. Jan. 1, 2005; Acts 2016, 2nd Ex. Sess., No. 10, §1, eff. July 1, 2016.

NOTE: See Acts 2016, 2nd Ex.Sess., No. 10, §3, regarding applicability.



RS 47:116 - Declarations of estimated income tax by individuals

§116. Declarations of estimated income tax by individuals

A. Requirement of declaration. Every individual whose Louisiana income tax liability can reasonably be expected to exceed two hundred dollars for declarations of estimated tax for income tax years starting prior to January 1, 2001, and one thousand dollars for declarations of estimated tax for income tax years starting on and after January 1, 2001, after deducting all allowable credits shall be liable for filing of a declaration of estimated tax.

B. Joint declaration by husband and wife. In the case of a husband and wife, a single declaration under this Section may be made by them jointly, in which case the liability with respect to the estimated tax shall be joint and several. No joint declaration may be made if the husband or the wife is separated under a decree of divorce or of separate maintenance, or if they have different taxable years. If a joint declaration is made but a joint return is not filed for the taxable year, the estimated tax for such year may be treated as the estimated tax of either the husband or the wife, or may be divided between them.

C. Estimated tax. For purposes of this Chapter the term "estimated tax" means the amount which the individual estimates as the amount of the income tax imposed by this Chapter for the taxable year, minus the amount which the individual estimates as the sum of any credits allowable against1 tax.

D. Contents of declaration. The declaration shall contain such pertinent information as the collector may require.

E. Amendment of declaration. An individual may make amendments of a declaration filed during the taxable year under regulations prescribed by the collector.

F. Return as declaration or amendment. If on or before January thirty-first, or March first, in the case of an individual referred to in R.S. 47:117(B), relating to income from farming, of the succeeding taxable year the taxpayer files a return for the taxable year for which the declaration is required and pays in full the amount computed on the return as payable, then, under regulations prescribed by the secretary such return shall be considered as the amendment of the declaration permitted by Subsection E to be filed on or before January fifteenth only if the declaration is not required to be filed during the taxable year, but is required to be filed on or before January fifteenth, such return shall be considered as such declaration; and if the tax shown on the return, reduced by the sum of any credits allowable against1 tax is greater than the estimated tax shown in a declaration previously made, or in the last amendment thereof.

G. Short taxable years. An individual with a taxable year of less than 12 months shall make a declaration in accordance with regulations prescribed by the collector.

H. Estates and trusts. The provisions of this Section shall not apply to an estate or trust.

Added by Acts 1960, No. 342, §1. Amended by Acts 1974, No. 189, §1; Acts 1975, No. 502, §1; Acts 2001, No. 203, §1, eff. May 31, 2001; Acts 2004, No. 900, §1, eff. Jan. 1, 2005.

1As appears in enrolled bill. Should be "against the tax".



RS 47:117 - Time for filing declarations of estimated income tax by individuals

§117. Time for filing declarations of estimated income tax by individuals

A. Individuals other than farmers. Declarations of estimated tax required by R.S. 47:116 from individuals not regarded as farmers for the purpose of that section shall be filed on or before April 15 of the taxable year, except that if the requirements of R.S. 47:116 are first met

(1) After April 1 and before June 2 of the taxable year, the declaration shall be filed on or before June 15 of the taxable year, or

(2) After June 1 and before September 2 of the taxable year, the declaration shall be filed on or before September 15 of the taxable year, or

(3) After September 1 of the taxable year, the declaration shall be filed on or before January 15 of the succeeding taxable year.

B. Farmers. Declarations of estimated tax required by R.S. 47:116 from individuals whose estimated gross income from farming (including oyster farming) for the taxable year is at least two-thirds of the total estimated gross income from all sources for the taxable year may be filed in lieu of the time prescribed in Subsection A at any time on or before January 15 of the succeeding taxable year.

C. Amendment. An amendment of a declaration may be filed in any interval between installment dates prescribed for that taxable year, but only one amendment may be filed in each such interval.

D. Short taxable years. The application of this Sub-part to taxable years of less than 12 months shall be in accordance with regulations prescribed by the collector.

E. Fiscal years. In the application of this Sub-part to the case of a taxable year beginning on any date other than January 1, there shall be substituted for the months specified in this Sub-part the months which correspond thereto.

Added by Acts 1960, No. 342, §1. Amended by Acts 1964, No. 106, §1; Acts 1971, No. 11, §1.



RS 47:117.1 - Payment of installments of estimated income tax by individuals

§117.1. Payment of installments of estimated income tax by individuals

A. General rule. The amount of estimated income tax (as defined in R.S. 47:116(C)) with respect to which a declaration is required under R.S. 47:116 shall be paid as follows:

(1) If the declaration is filed on or before April 15 of the taxable year, the estimated tax shall be paid in four equal installments. The first installment shall be paid at the time of the filing of the declaration, the second and third on or before June 15 and September 15, respectively, of the taxable year, and the fourth on January 15 of the succeeding taxable year.

(2) If the declaration is filed after April 15 and not after June 15 of the taxable year, the estimated tax shall be paid in three equal installments. The first installment shall be paid at the time of the filing of the declaration, the second on September 15 of the taxable year, and the third on January 15 of the succeeding taxable year.

(3) If the declaration is filed after June 15 and not after September 15 of the taxable year, the estimated tax shall be paid in two equal installments. The first installment shall be paid at the time of the filing of the declaration, and the second on January 15 of the succeeding taxable year.

(4) If the declaration is filed after September 15 of the taxable year, the estimated tax shall be paid in full at the time of the filing of the declaration.

(5) If the declaration is filed after the time prescribed in R.S. 47:117 all installments of estimated tax which would have been payable under Subparagraphs (1), (2), (3) and (4) had the declaration been timely filed shall be paid at the time of filing.

B. Farmers or fishermen. If an individual referred to in R.S. 47:117(B) (relating to income from farming) makes a declaration of estimated tax after September 15 of the taxable year and on or before January 15 of the succeeding taxable year, the estimated tax shall be paid in full at the time of the filing of the declaration.

C. Amendments of declaration. If any amendment of a declaration is filed, the remaining estimated tax, if any, shall be paid in equal amounts on the remaining installment due dates, provided that, if any amendment is made after September 15 of the taxable year, any increase in the estimated tax by reason thereof shall be paid at the time of making such amendment.

D. Application of short taxable years. The application of this section to taxable years of less than 12 months shall be in accordance with regulations prescribed by the collector.

E. Fiscal years. An individual on the fiscal year basis must pay estimated tax on the 15th day of the 4th month, the 15th day of the 6th month, the 15th day of the 9th month of the taxable year and the 15th day of the first month of the succeeding taxable year.

F. Installments paid in advance. At the election of the individual, any installment of the estimated tax may be paid prior to the date prescribed for its payment.

Added by Acts 1964, No. 235, §1. Amended by Acts 1971, No. 11, §1.



RS 47:118 - Failure by individual to pay estimated income tax; penalty

§118. Failure by individual to pay estimated income tax; penalty

A. Addition to the tax. In the case of any underpayment of estimated tax by an individual, except as provided in Subsection D, there shall be added to the tax due under this Chapter for the taxable year a penalty of twelve percent per annum upon the amount of the underpayment determined under Subsection B, for the period of the underpayment determined under Subsection C.

B. Amount of underpayment. (1) For purposes of Subsection A, the amount of the underpayment shall be the excess of:

(a) The amount of the installment which would be required to be paid if the estimated tax were equal to ninety percent (sixty-six and two-thirds percent in the case of individuals referred to in R.S. 47:117(B), relating to income from farming) of the tax shown on the return for the taxable year or, if no return was filed, ninety percent (sixty-six and two-thirds percent in the case of individuals referred to in R.S. 47:117(B), relating to income from farming) of the tax for such year, over

(b) The amount, if any, of the installment paid on or before the last date prescribed for such payment.

(2) For the purposes of determining the amount of underpayment, the amount of the required installment shall be:

(a) Except as provided in Subparagraph (b), the amount of any required installment shall be twenty-five percent of the required annual payment.

(b) For purposes of Subparagraph (a), the term "required annual payment" means the lesser of:

(i) Ninety percent of the tax shown on the return for the taxable year (or, if no return is filed, ninety percent of the tax for such year), or

(ii) One hundred percent of the tax shown on the return of the individual for the preceding taxable year.

C. Period of underpayment. The period of the underpayment shall run from the date the installment was required to be paid to whichever of the following dates is earlier:

(1) The 15th day of the fourth month following the close of the taxable year;

(2) The date on which any portion of the underpayment is paid but limited to the amount of such payment. For purposes of this paragraph a payment of estimated tax on any installment date shall be considered a payment of any previous underpayment only to the extent such payment exceeds the amount of the installment determined under Subsection B(1) for such installment date.

D. Exception. Notwithstanding the provisions of the preceding Subsections, the penalty imposed with respect to any underpayment of any installment shall not be imposed if no declaration of estimated tax is required to be filed under the provisions of R.S. 47:116(A), or if the total amount of all payments of estimated tax made on or before the last date prescribed for the payment of such installment equals or exceeds whichever of the following is the lesser:

(1) The amount which would have been required to be paid on or before such date if the estimated tax were whichever of the following is the least.

(a) The tax shown on the return of the individual for the preceding taxable year, if a return showing a liability for tax was filed by the individual for the preceding taxable year and such preceding year was a taxable year of twelve months, or

(b) An amount equal to the tax computed at the rates applicable to the taxable year on the basis of the taxpayer's status with respect to personal exemptions and credits for dependents under R.S. 47:79 for the taxable year, but otherwise on the basis of the facts shown on his return for, and the law applicable to, the preceding taxable year, or

(c) An amount equal to ninety percent (sixty-six and two- thirds percent in the case of individuals referred to in R.S. 47:117(B), relating to income from farming) of the tax for the taxable year computed by placing on an annualized basis the taxable income for the period from January first through the end of the first, second, or third quarter as the case may be. For purposes of this Subparagraph the taxable income for the period from January first through the end of the first, second, or third quarter as the case may be shall be placed on an annualized basis by:

(i) multiplying by twelve (or, in the case of a taxable year of less than twelve months, the number of months in the taxable year) the taxable income (computed without deduction of personal exemptions)

(ii) dividing the resulting amount by the number of months from January 1 to the end of the first, second, or third quarter as the case may be

(iii) deducting from such amount the deductions for personal exemptions allowable for the taxable year (such personal exemptions being determined as of the last date prescribed for payment of the installment); or

(2) An amount equal to ninety percent of the tax computed, at the rates applicable to the taxable year, on the basis of the actual taxable income for the months in the taxable year ending before the month in which the installment is required to be paid.

E. Application of Section in case of tax withheld on wages. For purposes of applying this Section

(1) The estimated tax shall be computed without any reduction for the amount which the individual estimates as his credit under R.S. 47:115(A) (relating to tax withheld at source on wages), and

(2) The amount of the credit allowed under R.S. 47:115(A) for the taxable year shall be deemed a payment of estimated tax, and an equal part of such amount shall be deemed paid on each installment date (determined under R.S. 47:117) for such taxable year, unless the taxpayer establishes the dates on which all amounts were actually withheld, in which case the amounts so withheld shall be deemed payments of estimated tax on the dates on which such amounts were actually withheld.

F. Tax computed after application of credits against tax. For purposes of Subsections B and D, the term "tax" means the tax imposed by this Chapter reduced by the credit against tax allowed by R.S. 47:33.

G. Short taxable year. The application of this Section to taxable years of less than 12 months shall be in accordance with regulations prescribed by the collector.

H. Notice to taxpayer. At such time as the secretary receives an original individual income tax return with which payment is made in excess of one thousand dollars per individual, the secretary shall notify the taxpayer of the requirement for filing a declaration of estimated tax. The notification may be in the form of a mailing to the taxpayer of a declaration of estimated tax forms and instructions.

I. Penalty waiver. The secretary may waive, in whole or in part, payment of the penalty provided for in Subsection A of this Section if the individual submits an application for waiver of the penalty on or before one year from the statutory due date of the tax return associated with the underpayment not including any applicable extensions, showing the individual acted in good faith in failing to make the estimated payments. With the exception of those situations when, in the opinion of the secretary, the individual has acted with intentional disregard for the laws of the state, the secretary may presume the individual acted in good faith under the following circumstances:

(1) The failure to make the estimated payments was attributable to extraordinary circumstances beyond the individual's control.

(2) The individual made a declaration and paid estimated tax in accordance with R.S. 47:116, 117, and 117.1 before the due date of the return without regard to any extension of time.

Added by Acts 1960, No. 342, §1. Amended by Acts 1971, No. 11, §1; Acts 1976, No. 95, §1, eff. Jan. 1, 1977; Acts 1995, No. 515, §1; Acts 2001, No. 203, §1, eff. May 31, 2001; Acts 2003, No. 1138, §1, eff. July 2, 2003; Acts 2004, No. 53, §1, eff. May 21, 2004; Acts 2006, No. 33, §1.



RS 47:119 - Criminal penalties

§119. Criminal penalties

A. Fraudulent statement or failure to make statement to employees. Any person required under the provisions of Section 112(L) to furnish a statement who willfully furnishes a false or fraudulent statement or who willfully fails to furnish a statement in the manner, at the time, and showing the information required under Section 112(L), or regulations prescribed thereunder, shall, for each such offense, upon conviction thereof, be fined not more than $1,000, or imprisoned not more than 1 year, or both.

B. Fraudulent withholding exemption certificate or failure to supply information. Any individual required to supply information to his employer under Section 112G, who willfully supplies false or fraudulent information, or who willfully fails to supply information thereunder which would require an increase in the tax to be withheld under Section 112(G), shall, upon conviction thereof, be fined not more than $500, or imprisoned not more than one year, or both.

Added by Acts 1960, No. 342, §1.



RS 47:120 - Repealed by Acts 2006, No. 320, §2, eff. June 13, 2006.

§120. Repealed by Acts 2006, No. 320, §2, eff. June 13, 2006.



RS 47:120.1 - Repealed by Acts 2006, No. 320, §2, eff. June 13, 2006.

§120.1. Repealed by Acts 2006, No. 320, §2, eff. June 13, 2006.



RS 47:120.2 - Repealed by Acts 2006, No. 320, §2, eff. June 13, 2006.

§120.2. Repealed by Acts 2006, No. 320, §2, eff. June 13, 2006.



RS 47:120.3 - Refunds and credits

§120.3. Refunds and credits

A. An overpayment shall bear no interest if credit is given therefor. Amounts actually refunded as overpayments shall bear interest at the rate established pursuant to R.S. 13:4202 per year computed from ninety days after the filing date of the return showing the overpayment or from the due date of such return, whichever is later.

B. The secretary may net any overpayments against the corporation franchise taxes for the purpose of determining the interest due under the provisions of R.S. 47:1601.

Added by Acts 1976, No. 94, §1, eff. Jan. 1, 1977. Amended by Acts 1982, No. 853, §1, eff. Oct. 1, 1982; Acts 1985, No. 106, §1, eff. June 29, 1985; Acts 1988, 1st Ex. Sess., No. 4, §1, eff. Mar. 28, 1988.



RS 47:120.21 - Income tax checkoff; donation for Wildlife Habitat and Natural Heritage Trust

SUBPART G. WILDLIFE HABITAT AND NATURAL

HERITAGE TRUST DONATION

§120.21. Income tax checkoff; donation for Wildlife Habitat and Natural Heritage Trust

A. Every individual who files an individual income tax return for the current tax year and who is entitled to a refund may designate on his current year return that all or any portion of the total amount of the refund to which he is entitled shall be donated to the Wildlife Habitat and Natural Heritage Trust, as provided for by R.S. 56:1921 through 1925, in lieu of that amount being paid to him as a refund, in which case the refund shall be reduced by the amount so designated. The designation shall be made at the time of the filing of the current year tax return and shall be made on the income tax return form as prescribed by the secretary of the Department of Revenue. No donation made under the provisions of this Subsection shall be invalid for lack of an authentic act.

B. Upon receipt of any taxpayer's current year income tax return upon which the designation of a donation has been made, the secretary shall enter in a central record the amount of the donation and the name of the donor. The secretary shall forward such amounts directly to the Department of Wildlife and Fisheries for deposit in the Wildlife Habitat and Natural Heritage Trust. Donations so received shall be used solely for the purpose provided for in R.S. 56:1921 through 1925.

Acts 1989, No. 645, §1, eff. July 6, 1989; Acts 1997, No. 658, §2.



RS 47:120.25 - Legislative purpose

SUBPART H. LOUISIANA ASSOCIATION OF COUNCILS

ON AGING DONATION

§120.25. Legislative purpose

The legislature hereby finds and declares that the senior citizens of the state of Louisiana have made and continue to make a lasting contribution to the personal and material resources of the state through sharing their wisdom, energy, and talent and that it is in the public interest for the state to assist in supporting programs for senior citizens that aid in improving their quality of life.

Acts 1990, No. 108, §1.



RS 47:120.26 - Income tax checkoff; donation for Louisiana Association of Councils on Aging

§120.26. Income tax checkoff; donation for Louisiana Association of Councils on Aging

A. As used in this Subpart the following terms have the meanings ascribed to them:

(1) "OEA" means the office of elderly affairs that is an organizational part of the governor's office, and exercises overall supervision of parish councils on aging.

(2) "Parish councils on aging" means the sixty-four nonprofit domestic corporations domiciled one per parish and dedicated to delivering state-approved services directly to senior citizens.

(3) "Secretary" means the secretary of the Department of Revenue.

(4) "Senior citizens" means residents of Louisiana who have attained the age of sixty years or more.

B. Every resident, nonresident, domestic, and foreign corporation who files a state income tax return and who is entitled to a refund may designate on such return that all or any portion of the total amount of the refund to which he is entitled shall be donated to the parish councils on aging in lieu of that amount being paid as a refund, in which case the refund shall be reduced by the amount so designated. The designation shall be made at the time of filing the tax return as prescribed by the secretary. No donation made under the provisions of this Section shall be invalid for want of an authentic act.

C. At the time the secretary confirms that a refund is due on the taxpayer's income tax return upon which a designation to the parish councils on aging has been made, the secretary shall enter into a central record the amount of the donation and the name of the donor. The secretary shall remit the total of such amounts at least every three months to OEA.

D. OEA shall deposit all donation funds from the secretary in a separate bank account and maintain a record of receipts and expenditures. Disbursement of donation funds from the special bank account shall be made by OEA to parish councils on aging and such distribution shall be based on the per capita senior citizen population in each parish as reflected in the latest federal census.

E. All funds received by parish councils on aging, having as their origin the donation of income tax refunds, shall be expended on state-approved programs administered by OEA.

Acts 1990, No. 108, §1; Acts 1997, No. 658, §2.



RS 47:120.31 - Individual and corporate tax checkoffs for donations to the Louisiana Military Family Assistance Fund

SUBPART I. LOUISIANA MILITARY FAMILY

ASSISTANCE FUND CHECKOFF DONATIONS

§120.31. Individual and corporate tax checkoffs for donations to the Louisiana Military Family Assistance Fund

A.(1) For tax years beginning on and after January 1, 2005, every individual and corporation that files an individual income tax return or a corporate income or franchise tax return is authorized to do any of the following:

(a) Designate on the return for such tax all or a portion of the total amount of the refund to which such taxpayer is entitled for that tax year as a donation to the Louisiana Military Family Assistance Fund provided for in R.S. 46:122 in lieu of that amount being paid to the taxpayer as a refund, in which case the refund shall be reduced by the amount so designated.

(b) Whether or not the taxpayer is entitled to a refund, a taxpayer may make an additional donation to the Louisiana Military Family Assistance Fund provided for in R.S. 46:122 by paying the amount of such donation in addition to any tax or refund due for the year and designating the donation on the return for such tax.

(2)(a) The designation and a payment for an additional amount shall be made at the time of the filing of the return and upon the return form in the manner provided by the secretary of the Department of Revenue.

(b) No donation made under the provisions of this Subtitle shall be invalid for lack of an authentic act.

B. Upon receipt of any taxpayer's return upon which the designation of a refund donation or the payment of an additional donation has been made, the secretary shall, after having deducted the refund donation from the amount of any refund due, remit any such donations to the state treasurer for deposit directly into the Louisiana Military Family Assistance Fund provided for in R.S. 46:122 no more than one hundred twenty days from the last statutorily authorized extension for filing the return.

C. Donations made under the provisions of this Section shall not be considered part of the taxes collected and administered under Chapter 1 or Chapter 5 of this Title, as amended, and are not subject to enforcement or collection under the administrative provisions of Chapter 18 of this Title, as amended.

Acts 2005, No. 151, §2, eff. June 28, 2005.



RS 47:120.32 - Donation of individual income tax refunds ad other contributions to the Coastal Protection and Restoration Fund

SUBPART J. COASTAL PROTECTION AND

RESTORATION FUND CHECKOFF DONATIONS

§120.32. Donation of individual income tax refunds and other contributions to the Coastal Protection and Restoration Fund

A.(1) For tax years beginning on and after January 1, 2009, every individual that files an individual income tax return is authorized to do any of the following:

(a) Designate on the return for such tax all or a portion of the total amount of the refund to which such taxpayer is entitled for that tax year as a donation to the Coastal Protection and Restoration Fund provided for in R.S. 49:213.2 in lieu of that amount being paid to the taxpayer as a refund, in which case the refund shall be reduced by the amount so designated.

(b) Whether or not the taxpayer is entitled to a refund, a taxpayer may make an additional donation to the Coastal Protection and Restoration Fund provided for in R.S. 49:213.2 by paying the amount of such donation in addition to any tax or refund due for the year and designating the donation on the return for such tax.

(2)(a) The designation and a payment for an additional amount shall be made at the time of the filing of the return and upon the return form in the manner provided by the secretary of the Department of Revenue.

(b) No donation made under the provisions of this Subtitle shall be invalid for lack of an authentic act.

B. Upon receipt of any taxpayer's return upon which the designation of a refund donation or the payment of an additional donation has been made, the secretary shall, after having deducted the refund donation from the amount of any refund due, remit any such donation to the state treasurer for deposit directly into the Coastal Protection and Restoration Fund provided for in R.S. 49:213.2 no more than one hundred twenty days from the last statutorily authorized extension for filing the return.

C. Donations made under the provisions of this Section shall not be considered part of the taxes collected and administered under Chapter 1 or Chapter 5 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, as amended, and are not subject to enforcement or collection under the administrative provisions of Chapter 18 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950 as amended.

Acts 2008, No. 123, §1, eff. June 6, 2008.



RS 47:120.33 - Income tax checkoff; donation for National Lung Cancer Partnership

SUBPART K. LOUISIANA LUNG CANCER CHECKOFF DONATION

§120.33. Income tax checkoff; donation for National Lung Cancer Partnership

A. Every individual who files an individual state income tax return for the current tax year and who is entitled to a refund may designate on his current year return that all or any portion of the total amount of the refund to which he is entitled shall be donated to the National Lung Cancer Partnership in lieu of that amount being paid to him as a refund, in which case the refund shall be reduced by the amount so designated. The designation shall be made at the time of filing the current year tax return and shall be made upon the income tax return form as prescribed by the secretary of the Department of Revenue. No donation made under the provisions of this Section shall be invalid for lack of an authentic act.

B. At the time the secretary determines that a refund is due on the taxpayer's income tax return upon which a designation is made for a donation to the National Lung Cancer Partnership, the secretary shall enter into a central registry the amount of the donation and the name of the donor. The secretary shall remit the total amount of such donations to the National Lung Cancer Partnership at least every three months.

Acts 2009, No. 406, §1.



RS 47:120.34 - Legislative intent; declaration of purpose and policy

SUBPART L. CHILDREN'S TRUST FUND DONATION

§120.34. Legislative intent; declaration of purpose and policy

It is the intent of the legislature to protect the health, safety, and well-being of the children of the state. The legislature declares that the children of the state are its single greatest resource and that these children require the utmost protection to guard their future and the future of the state. It is in the public interest to protect our children from child abuse and neglect.

Acts 1992, No. 900, §2, eff. July 1, 1993.



RS 47:120.35 - Income tax checkoff; donation for Children's Trust Fund

§120.35. Income tax checkoff; donation for Children's Trust Fund

A. Every individual who files an individual state income tax return and who is entitled to a refund may designate that all or any portion of the total amount of the refund shall be donated to the Children's Trust Fund in lieu of that amount being returned to him. The designation shall be made at the time of the filing of the tax return and shall be made upon the income tax return form as prescribed by the secretary of the Department of Revenue. No donation made under the provisions of this Section shall be invalid for want of authentic act.

B. Upon receipt of any taxpayer's income tax return upon which a designation to the fund has been made, the secretary of the Department of Revenue shall enter in a central record the amount of the donation and the name of the donor. The secretary shall forward such amounts directly to the state treasurer for deposit in the Children's Trust Fund. The donation will be effective for all taxable periods beginning after December 31, 1998.

Acts 1992, No. 900, §2, eff. July 1, 1993; Acts 1997, No. 658, §2; Acts 1999, No. 129, §1.



RS 47:120.36 - Income tax checkoff; donation for political party

SUBPART M. POLITICAL PARTY DONATION

§120.36. Income tax checkoff; donation for political party

A. Every individual who is not a member of the classified civil service who files an individual income tax return for the current tax year and who is entitled to a refund may designate on his current year return that all or any portion of the total amount of the refund to which he is entitled shall be donated to the political party of his choice in lieu of that amount being paid to him as a refund, in which case the refund shall be reduced by the amount so designated.

B. As used in this Section, the term "political party" shall have the same meaning as that ascribed to it in R.S. 18:441.

C. No donation made under the provisions hereof shall be invalid for want of an authentic act.

D. Upon receipt of any taxpayer's current year income tax return upon which the designation has been made, the secretary shall enter in a central record the amount of the donation and the name of the donor. The secretary shall forward such amount, after deducting twenty percent therefrom to defray the expenses of the Department of Revenue, to the state central committee of the political party designated, annually, on or before March first of the year following the year in which the tax return was filed.

Acts 1992, No. 1026, §1, eff. for taxable periods beginning after Dec. 31, 1991; Acts 1997, No. 658, §2.



RS 47:120.37 - Refund designation on tax form

SUBPART N. SPECIAL PROVISIONS, DONATION

OF TAX REFUNDS

§120.37. Refund designation on tax form

A. Notwithstanding any provision set forth in R.S. 47:120.3 through 120.101 or in any other provision of law to the contrary, the designation to donate all or any portion of the total amount of tax refund shall be made at the time of the filing of the current year tax return and shall be made on the income tax return form as prescribed by the secretary of the Department of Revenue.

B. Except as provided in R.S. 47:120.131, when the total amount of tax refunds donated to any donee is less than ten thousand dollars per year for two consecutive years, designation of such donee shall be removed from the income tax form.

C. Notwithstanding any provision set forth in R.S. 47:120.3 through 120.101 or in any other provision of law to the contrary, upon receipt of any taxpayer's current year income tax return upon which the designation of a donation has been made, the secretary shall enter in a central record the amount of the donation and the name of the donor. Notwithstanding any provision set forth in R.S. 47:120.3 through 120.101 or in any other provision of law to the contrary, the amount of the donations received by the secretary, less twenty percent credited to the department's expenses to defray administrative and printing expenses, shall be disbursed to the designated donee before March first of the year following the year in which the tax return was filed. Following the initial disbursement of monies, the secretary shall quarterly disburse monies to the designated donees. The provisions of this Subsection shall supercede any other provision of law in this Title 47 to the contrary.

D. The provisions of this Section shall be applicable to all existing and future refund donations as provided for in Chapter 1 of Subtitle II of this Title and shall supercede any provision of law to the contrary in this Title.

Acts 1992, No. 1026, §1, eff. for taxable periods beginning after Dec. 31, 1991; Acts 1997, No. 658, §2; Acts 2012, No. 7, §1, eff. June 30, 2012; Acts 2016, No. 187, §1, eff. May 26, 2016.



RS 47:120.38 - Repealed

SUBPART O. LOUISIANA BICENTENNIAL COMMISSION AND

BATTLE OF NEW ORLEANS BICENTENNIAL COMMISSION DONATION

§120.38. Repealed by Acts 2016, No. 614, §10(C).



RS 47:120.39 - Donation of individual income tax refunds and other contributions to the SNAP Fraud and Abuse Detection and Prevention Fund

SUBPART P. SNAP FRAUD AND ABUSE DETECTION AND PREVENTION

FUND CHECKOFF DONATIONS

§120.39. Donation of individual income tax refunds and other contributions to the SNAP Fraud and Abuse Detection and Prevention Fund

A.(1) For tax years beginning on and after January 1, 2013, every individual that files an individual income tax return is authorized to do any of the following:

(a) Designate on the return for such tax all or a portion of the total amount of the refund to which such taxpayer is entitled for that tax year as a donation to the SNAP Fraud and Abuse Detection and Prevention Fund provided for in R.S. 46:290.1 in lieu of that amount being paid to the taxpayer as a refund, in which case the refund shall be reduced by the amount so designated.

(b) Whether or not the taxpayer is entitled to a refund, a taxpayer may make an additional donation to the SNAP Fraud and Abuse Detection and Prevention Fund provided for in R.S. 46:290.1 by paying the amount of such donation in addition to any tax or refund due for the year and designating the donation on the return for such tax.

(2)(a) The designation and a payment for an additional amount shall be made at the time of the filing of the return and upon the return form in the manner provided by the secretary of the Department of Revenue.

(b) No donation made under the provisions of this Section shall be invalid for lack of an authentic act.

B. Upon receipt of any taxpayer's return upon which the designation of a refund donation or the payment of an additional donation has been made, the secretary shall, after having deducted the refund donation from the amount of any refund due, remit any such donation to the state treasurer for deposit directly into the SNAP Fraud and Abuse Detection and Prevention Fund provided for in R.S. 46:290.1. Donated monies shall be administered by the secretary of the Department of Revenue and distributed to the SNAP Fraud and Abuse Detection and Prevention Fund in accordance with the provisions of R.S. 47:120.37.

C. Donations made under the provisions of this Section shall not be considered part of the taxes collected and administered under Chapter 1 of Subtitle II of this Title and are not subject to enforcement or collection under the administrative provisions of Chapter 18 of Subtitle II of this Title.

Acts 2012, No. 635, §2, eff. June 7, 2012.



RS 47:120.40 - Income tax checkoff; donation for Louisiana Operation Game Thief, Incorporated

SUBPART Q. LOUISIANA OPERATION GAME THIEF

CHECKOFF FUND

§120.40. Income tax checkoff; donation for Louisiana Operation Game Thief, Incorporated

A. Every individual who files an individual income tax return for the current tax year and who is entitled to a refund may designate on his current year return that all or any portion of the total amount of the refund to which he is entitled shall be donated to Louisiana Operation Game Thief, Incorporated, in lieu of that amount being paid to him as a refund, in which case the refund shall be reduced by the amount so designated. The designation shall be made at the time of the filing of the current year tax return and shall be made upon the income tax return form as provided by the secretary of the Department of Revenue. No donation made under the provisions of this Subsection shall be invalid for lack of an authentic act.

B. At the time the secretary determines that a refund is due on the taxpayer's income tax return upon which a designation is made for a donation to the Louisiana Operation Game Thief, Incorporated, the secretary shall enter into a central registry the amount of the donation and the name of the donor. The secretary shall remit the total amount of such donations to Louisiana Operation Game Thief, Incorporated, at least every three months.

Acts 1995, No. 357, §1; Acts 1997, No. 652, §1; Acts 1997, No. 658, §2.



RS 47:120.41 - Repealed by Acts 2001, No. 1185, 10, eff. July 1, 2002.

SUBPART R. LOUISIANA SENIOR CITIZENS

TRUST FUND DONATION

§120.41. Repealed by Acts 2001, No. 1185, §10, eff. July 1, 2002.



RS 47:120.42 - Repealed by Acts 2001, No. 1185, 10, eff. July 1, 2002.

§120.42. Repealed by Acts 2001, No. 1185, §10, eff. July 1, 2002.



RS 47:120.51 - Repealed by Acts 2001, No. 1185, 10, eff. July 1, 2002.

SUBPART S. UNITED STATES OLYMPIC COMMITTEE

DONATION

§120.51. Repealed by Acts 2001, No. 1185, §10, eff. July 1, 2002.



RS 47:120.52 - Repealed by Acts 2001, No. 1185, 10, eff. July 1, 2002.

§120.52. Repealed by Acts 2001, No. 1185, §10, eff. July 1, 2002.



RS 47:120.53 - Repealed by Acts 2001, No. 1185, 10, eff. July 1, 2002.

§120.53. Repealed by Acts 2001, No. 1185, §10, eff. July 1, 2002.



RS 47:120.54 - Repealed by Acts 2001, No. 1185, 10, eff. July 1, 2002.

§120.54. Repealed by Acts 2001, No. 1185, §10, eff. July 1, 2002.



RS 47:120.55 - Repealed by Acts 2001, No. 1185, 10, eff. July 1, 2002.

§120.55. Repealed by Acts 2001, No. 1185, §10, eff. July 1, 2002.



RS 47:120.57 - Income tax checkoff; donation for Ducks Unlimited

SUBPART T. DUCKS UNLIMITED DONATION

§120.57. Income tax checkoff; donation for Ducks Unlimited

A. Every individual who files an individual income tax return for the current tax year and who is entitled to a refund may designate on his current year return that all or any portion of the total amount of the refund to which he is entitled shall be donated to the Louisiana Chapter of Ducks Unlimited in lieu of that amount being paid to him as a refund, in which case the refund shall be reduced by the amount so designated. The designation shall be made at the time of filing the current year tax return and shall be made upon the income tax return form as prescribed by the secretary of the Department of Revenue. No donation made under the provisions of this Part shall be invalid for want of an authentic act.

B. At the time the secretary determines that a refund is due on the taxpayer's income tax return upon which a designation is made for a donation to the Louisiana Chapter of Ducks Unlimited, the secretary shall enter into a central registry the amount of the donation and the name of the donor. The secretary shall remit the total amount of such donations to the Louisiana Chapter of Ducks Unlimited at least every three months.

Acts 1997, No. 639, §1.



RS 47:120.61 - Income tax checkoff; donation for Louisiana Breast Cancer Task Force; creation; use of monies

SUBPART U. LOUISIANA BREAST CANCER

TASK FORCE CHECKOFF DONATION

§120.61. Income tax checkoff; donation for Louisiana Breast Cancer Task Force; creation; use of monies

A. Every individual who files an individual income tax return for the current tax year and who is entitled to a refund may designate on his current year return that all or any portion of the total amount of the refund to which he is entitled shall be donated to the Louisiana Breast Cancer Task Force in lieu of that amount being paid to him as a refund, in which case the refund shall be reduced by the amount so designated. The designation shall be made at the time of the filing of the current year tax return and shall be made upon the income tax return form as provided by the secretary of the Department of Revenue. No donation made under the provisions of this Subsection shall be invalid for lack of an authentic act.

B. Upon receipt of any taxpayer's current year income tax return upon which the designation of a donation has been made, the secretary shall enter in a central record the amount of the donation and the name of the donor. The secretary shall forward such amount to the Louisiana Breast Cancer Task Force annually, on or before March first of the year following the year in which the tax return was filed.

Acts 1999, No. 195, §1, eff. for taxable years beginning after Dec. 31, 1998.



RS 47:120.62 - Income tax checkoff; Student Tuition Assistance and Revenue Trust Program deposits

SUBPART V. STUDENT TUITION ASSISTANCE

AND REVENUE TRUST PROGRAM DEPOSITS

§120.62. Income tax checkoff; Student Tuition Assistance and Revenue Trust Program deposits

A. Subject to the establishment of a procedure as provided in Subsection B of this Section, every individual who files an individual income tax return for any tax year beginning on and after January 1, 2001, and who is entitled to a refund may designate on his return that all or any portion of the total amount of the refund to which he is entitled shall be deposited into a Student Tuition Assistance and Revenue Trust Program account of which he is the owner, as provided for by R.S. 17:3091 et seq., in lieu of that amount being paid to him as a refund, in which case the refund shall be reduced by the amount so designated. The designation shall be made at the time of the filing of the tax return and shall be made on the income tax return form as prescribed by the secretary of the Department of Revenue.

B. The secretary of the Department of Revenue and the Louisiana Tuition Trust Authority shall jointly establish a procedure and a process for the efficient deposit and crediting of such refunds. Such procedure and process shall be adopted as rules of the Louisiana Tuition Trust Authority pursuant to the Administrative Procedure Act.

Acts 2000, No. 45, §2, eff. July 1, 2000.



RS 47:120.63 - Income tax checkoff; donation for Louisiana cancer; creation; use of monies

SUBPART W. LOUISIANA CANCER

CHECKOFF DONATION

§120.63. Income tax checkoff; donation for Louisiana cancer; creation; use of monies

A. Every individual who files an individual income tax return for the current tax year and who is entitled to a refund may designate on his current year return that all or any portion of the total amount of the refund to which he is entitled shall be donated to the Louisiana Cancer and Lung Trust Fund Board, created pursuant to R.S. 40:1299.88, for the purpose of combating cancer and research into a cure for the disease. The designation shall be made at the time of the filing of the current year tax return and shall be made upon the income tax return form as provided by the secretary of the Department of Revenue. No donation made under the provisions of this Subsection shall be invalid for lack of an authentic act.

B. Upon receipt of any taxpayer's current year income tax return upon which the designation of a donation has been made pursuant to Subsection A of this Section, the secretary shall enter in a central record the donation and the name of the donor. The secretary shall forward all such donations to the Louisiana Cancer and Lung Trust Fund Board annually, on or before March first of the year following the year in which the tax return was filed. The board shall use the monies derived from all such donations for the purpose of combating and researching cancer.

Acts 2001, No. 1033, §1, applicable to tax years beginning after Dec. 31, 2000; Acts 2013, No. 89, §1.



RS 47:120.71 - Income tax checkoff; donation for Louisiana Animal Welfare Commission; creation; use of monies

SUBPART X. LOUISIANA ANIMAL WELFARE

COMMISSION CHECKOFF DONATION

§120.71. Income tax checkoff; donation for Louisiana Animal Welfare Commission; creation; use of monies

A. Every individual who files an individual income tax return for the current tax year and who is entitled to a refund may designate on his current-year return that all or any portion of the total amount of the refund to which he is entitled shall be donated to the Louisiana Animal Welfare Commission in lieu of that amount being paid to him as a refund, in which case the refund shall be reduced by the amount so designated. The designation shall be made at the time of the filing of the current-year tax return and shall be made upon the income tax return form as provided by the secretary of the Department of Revenue. No donation made under the provisions of this Subsection shall be invalid for lack of an authentic act.

B. Upon receipt of any taxpayer's current-year income tax return upon which the designation of a donation has been made, the secretary shall, after having deducted the donation from the amount to be refunded, remit the donation for deposit, as provided in R.S. 3:2364(E), directly into the Louisiana Animal Welfare Fund within the state treasury no more than one hundred twenty days from the due date of the return.

Acts 2003, No. 111, §1, eff. for taxable years on or after Jan. 1, 2004; Acts 2004, No. 74, §2.



RS 47:120.76 - Income tax checkoff; donation for the Louisiana Housing Trust Fund; creation; use of monies

SUBPART Y. LOUISIANA HOUSING TRUST FUND

CHECKOFF DONATION

§120.76. Income tax checkoff; donation for the Louisiana Housing Trust Fund; creation; use of monies

A. Every individual who files an individual income tax return for the current tax year and who is entitled to a refund may designate on his current year return that all or any portion of the total amount of the refund to which he is entitled shall be donated to the Louisiana Housing Trust Fund, created pursuant to R.S. 40:600.26, for the purpose of assisting low-income individuals and families to access affordable housing, in lieu of that amount being paid to him as a refund, in which case the refund shall be reduced by the amount so designated. The designation shall be made at the time of the filing of the current year tax return and shall be made upon the income tax return form as provided by the secretary of the Department of Revenue. No donation made under the provisions of this Subsection shall be invalid for lack of an authentic act.

B. Upon receipt of any taxpayer's current year income tax return upon which the designation of a donation has been made pursuant to Subsection A of this Section, the secretary shall enter in a central record the amount of the donation and the name of the donor. The secretary shall forward such amount to the Louisiana Housing Trust Fund annually, on or before March first of the year following the year in which the tax return was filed.

Acts 2003, No. 734, §2, eff. June 27, 2003.



RS 47:120.81 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

SUBPART Z. COMMUNITY-BASED PRIMARY

HEALTH CARE INITIATIVE FUND CHECKOFF DONATION

§120.81. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 47:120.91 - Income tax checkoff; donation for the National Multiple Sclerosis Society

SUBPART AA. THE NATIONAL MULTIPLE SCLEROSIS SOCIETY DONATION

§120.91. Income tax checkoff; donation for the National Multiple Sclerosis Society

A.(1) Donation of Refund. Every individual who files an individual income tax return for the current tax year and who is entitled to a refund may designate on his current year return that all or any portion of the total amount of the refund to which he is entitled shall be donated to the National Multiple Sclerosis Society in lieu of that amount being paid to him as a refund, in which case the refund shall be reduced by the amount so designated. The designation shall be made at the time of filing the current year tax return and shall be made upon the income tax return form as prescribed by the secretary of the Department of Revenue, hereinafter referred to as the "secretary". No donation made under the provisions of this Subpart shall be invalid for want of an authentic act.

(2) Other Donations. Every individual who files an individual income tax return for the current tax year and who owes additional income tax may, in addition to payment of that tax liability, make and pay an additional donation of money to the National Multiple Sclerosis Society. The donation shall be made at the time of filing the current year tax return and shall be made upon the income tax return form as prescribed by the secretary. No donation made under the provisions of this Subpart shall be invalid for want of an authentic act.

B. There is hereby established in the state treasury a special escrow fund to be known as the National Multiple Sclerosis Society Fund, hereinafter referred to as the "fund". The fund is established to receive deposits of donations made on individual income tax returns for the benefit of the National Multiple Sclerosis Society. The fund shall be administered by the secretary, who is authorized to retain from monies deposited into the fund amounts necessary to provide for expenses associated with its administration. The secretary shall, every sixty days, remit the remaining balance of monies in the fund to the National Multiple Sclerosis Society.

C.(1) Disposition of Donated Refunds. At the time the secretary determines that a refund is due on a taxpayer's income tax return upon which a designation is made for a donation to the National Multiple Sclerosis Society, the secretary shall transfer from general collections an amount equal to the amount of the donation to be deposited in and credited to the fund. This transfer shall occur within one hundred twenty days of the date upon which the return was received, or the due date of the return, whichever is later. The secretary shall also maintain a register of the amount of each donation and the name of the donor.

(2) Disposition of Other Donations. At the time the secretary determines that a tax return for a taxpayer who owes additional taxes contains a payment of money in excess of the taxes due and a designation by the taxpayer that the additional monies represent a donation to the National Multiple Sclerosis Society, the secretary shall transfer from general collections an amount equal to the amount of the donation for deposit in and credit to the fund.

D. The Senate Committee on Revenue and Fiscal Affairs or the House Committee on Ways and Means, may, at its discretion, request a report from the National Multiple Sclerosis Society relative to its operations in Louisiana. The form and content of the report shall be prescribed by the chairman of the committee, but the report shall at a minimum contain a detailed explanation of the revenues and expenditures, as well as a description of the organization's activities. The committee may summon any person employed by or associated with the National Multiple Sclerosis Society to provide testimony with respect to the report.

Acts 2010, No. 217, §1; Acts 2014, No. 107, §1.



RS 47:120.95 - Income tax checkoff; donation for Louisiana Food Bank Association

SUBPART BB. LOUISIANA FOOD BANK ASSOCIATION DONATION

§120.95. Income tax checkoff; donation for Louisiana Food Bank Association

A.(1) Donation of Refund. Every individual who files an individual income tax return for the current tax year and who is entitled to a refund may designate on his current year return that all or any portion of the total amount of the refund to which he is entitled shall be donated to the Louisiana Food Bank Association, in lieu of that amount being paid to him as a refund, in which case the refund shall be reduced by the amount so designated. The designation shall be made at the time of filing the current year tax return and shall be made upon the income tax return form as prescribed by the secretary of the Department of Revenue, hereinafter referred to as the "secretary". No donation made under the provisions of this Subpart shall be invalid for want of an authentic act.

(2) Other donations. Every individual who files an individual income tax return for the current tax year and who owes additional income tax may, in addition to payment of that tax liability, make and pay an additional donation of money to the Louisiana Food Bank Association. The donation shall be made at the time of filing the current year tax return and shall be made upon the income tax return form as prescribed by the secretary. No donation made under the provisions of this Subpart shall be invalid for want of an authentic act.

B. There is hereby established in the state treasury a special escrow fund to be known as the Louisiana Food Bank Association Fund, hereinafter referred to as the "fund". The fund is established to receive deposits of donations made on individual income tax returns for the benefit of the Louisiana Food Bank Association. The fund shall be administered by the state treasurer, who shall every sixty days, remit the remaining balance of monies in the fund to the Louisiana Food Bank Association.

C. The House Committee on Ways and Means, may, at its discretion, request a report from the association relative to its operations. The form and content of the report shall be prescribed by the chairman of the committee, but shall at a minimum contain a detailed explanation of the revenues and expenditures, as well as a description of the organization's activities. The committee may summon any person employed by or associated with the foundation to provide testimony with respect to the report.

Acts 2011, No. 108, §1, eff. for taxable years beginning on and after Jan. 1, 2011.



RS 47:120.101 - Income tax checkoff; Louisiana Make-A-Wish Act

SUBPART CC. LOUISIANA MAKE-A-WISH ACT

§120.101. Income tax checkoff; Louisiana Make-A-Wish Act

A. Every individual who files an individual income tax return for the current tax year and who is entitled to a refund may designate on his current year return that all or any portion of the total amount of the refund to which he is entitled shall be donated to the Make-A-Wish Foundation of the Texas Gulf Coast and Louisiana, hereinafter referred to as the "foundation", in lieu of that amount being paid to him as a refund. In this case the refund shall be reduced by the amount so designated. The designation shall be made at the time of filing the current year tax return and shall be made upon the income tax return form as prescribed by the secretary of the Department of Revenue, hereinafter referred to as the "secretary". No donation made under the provisions of this Subpart shall be invalid for want of an authentic act.

B. There is hereby established in the state treasury a special escrow fund to be known as the Make-A-Wish Foundation of the Texas Gulf Coast and Louisiana Fund, hereinafter referred to as the "fund". The fund is established to receive deposits of donations made on individual income tax returns for the benefit of the foundation. The fund shall be administered by the state treasurer, who shall every three months, remit the remaining balance of monies in the fund to the foundation. The foundation shall use the monies derived from such donations for the purpose of granting wishes to children within Louisiana who have life-threatening medical conditions.

C. The House Committee on Ways and Means, may, at its discretion, request a report from the foundation relative to its operations. The form and content of the report shall be prescribed by the chairman of the committee, but shall at a minimum contain a detailed explanation of the revenues and expenditures, as well as a description of the organization's activities. The committee may summon any person employed by or associated with the foundation to provide testimony with respect to the report.

Acts 2011, No. 198, §1, eff. for taxable years beginning on or after Jan. 1, 2011.



RS 47:120.111 - Income tax checkoff; donation for Louisiana Association of United Ways/LA 2-1-1

SUBPART DD. LOUISIANA ASSOCIATION OF UNITED WAYS/LA 2-1-1

DONATION

§120.111. Income tax checkoff; donation for Louisiana Association of United Ways/LA 2-1-1

A. Every individual who files an individual income tax return for the current year and who is entitled to a refund may designate on his current year return that all or any portion of the total amount of the refund to which he is entitled shall be donated to the Louisiana Association of United Ways/LA 2-1-1, hereinafter referred to as "United Ways/LA 2-1-1", in lieu of that amount being paid to him as a refund, in which case the refund shall be reduced by the amount so designated. The designation shall be made at the time of the filing of the current year tax return and shall be made on the income tax return form as prescribed by the secretary of the Department of Revenue. No donation made under the provisions of this Subsection shall be invalid for lack of an authentic act.

B. Donated monies shall be administered by the secretary and disbursed to United Ways/LA 2-1-1 in accordance with the provisions of R.S. 47:120.37. The United Ways/LA 2-1-1 shall use the monies derived from such donations for the 2-1-1 helpline for the purpose of alerting and educating the public on important services, opportunities, crises, and facts, and for necessary staff and administrative costs associated with the United Ways/LA 2-1-1 program.

C. The Senate Committee on Revenue and Fiscal Affairs or the House Committee on Ways and Means, may, at its discretion, request a report from the United Ways/LA 2-1-1 relative to its operations. The form and content of the report shall be prescribed by the chairman of the committee, but the report shall at a minimum contain a detailed explanation of the revenues and expenditures, as well as a description of the organization's activities. The committee may summon any person employed by or associated with the United Ways/LA 2-1-1 to provide testimony with respect to the report.

Acts 2012, No. 5, §1, eff. Apr. 25, 2012.



RS 47:120.121 - Income tax checkoff; donation for Alliance for the Advancement of End of Life Care

SUBPART EE. ALLIANCE FOR THE ADVANCEMENT OF

END OF LIFE CARE DONATION

§120.121. Income tax checkoff; donation for Alliance for the Advancement of End of Life Care

A. Every individual who files an individual income tax return for the current tax year and who is entitled to a refund may designate on his current year return that all or any portion of the total amount of the refund to which he is entitled shall be donated to the Alliance for the Advancement of End of Life Care, hereinafter referred to as the "alliance", in lieu of that amount being paid to him as a refund, in which case the refund shall be reduced by the amount so designated. The designation shall be made at the time of the filing of the current year tax return and shall be made on the income tax return form as prescribed by the secretary of the Department of Revenue. Donated monies shall be administered by the secretary and distributed to the Alliance for the Advancement of End of Life Care in accordance with the provisions of R.S. 47:120.37. No donation made under the provisions of this Subsection shall be invalid for lack of an authentic act.

B. The Senate Committee on Revenue and Fiscal Affairs or the House Committee on Ways and Means, may, at their discretion, request a report from the alliance relative to its operations. The form and content of the report shall be prescribed by the chairman of the committee, but shall at a minimum contain a detailed explanation of the revenues and expenditures, as well as a description of the organization's activities. The committee may summon any person employed by or associated with the alliance to provide testimony with respect to the report.

Acts 2012, No. 155, §1, eff. May 14, 2012.



RS 47:120.131 - Income tax checkoff; donation for Friends of Palmetto Island State Park, Inc.

SUBPART FF. FRIENDS OF PALMETTO ISLAND STATE

PARK, INC. DONATION

§120.131. Income tax checkoff; donation for Friends of Palmetto Island State Park, Inc.

A. Every individual who files an individual income tax return for the current tax year and who is entitled to a refund may designate on his current year return that all or any portion of the total amount of the refund to which he is entitled shall be donated to the Friends of Palmetto Island State Park, Inc. in lieu of that amount being paid to him as a refund, in which case the refund shall be reduced by the amount so designated. The designation shall be made at the time of the filing of the current year tax return and shall be made on the income tax return form as prescribed by the secretary of the Department of Revenue. Donated monies shall be administered by the secretary and distributed to the Friends of Palmetto Islands State Park, Inc. in accordance with the provisions of R.S. 47:120.37. No donation made under the provisions of this Subsection shall be invalid for lack of an authentic act.

B. The Friends of Palmetto Island State Park, Inc. shall use the monies derived from such donations for the purpose of supporting and enhancing the Palmetto Island State Park.

C. The Senate Committee on Revenue and Fiscal Affairs or the House Committee on Ways and Means, may, at its discretion, request a report from the Friends of Palmetto Island State Park, Inc. relative to its operations. The form and content of the report shall be prescribed by the chairman of the committee, but the report shall at a minimum contain a detailed explanation of the revenues and expenditures, as well as a description of the organization's activities. The committee may summon any person employed by or associated with the Friends of Palmetto Island State Park, Inc. to provide testimony with respect to the report.

D. Notwithstanding the provisions of R.S. 47:120.37(B), the donation provided for in this Section shall not be removed from the individual income tax return; however, the exemption from the provisions of R.S. 47:120.37(B) shall be inapplicable, inoperable, and of no effect beginning January 1, 2020.

Acts 2012, No. 321, §1, eff. May 25, 2012; Acts 2016, No. 187, §1, eff. May 26, 2016.

NOTE: See Acts 2016, No. 187, §2, regarding applicability.



RS 47:120.141 - Income tax checkoff; donation for Dreams Come True, Inc.

SUBPART GG. DREAMS COME TRUE, INC., DONATION

§120.141. Income tax checkoff; donation for Dreams Come True, Inc.

A. Every individual who files an individual income tax return for the current tax year and who is entitled to a refund may designate on his current year return that all or any portion of the total amount of the refund to which he is entitled shall be donated to Dreams Come True, Inc., hereinafter referred to as "DCT", in lieu of that amount being paid to him as a refund, in which case the refund shall be reduced by the amount so designated. The designation shall be made at the time of the filing of the current year tax return and shall be made on the income tax return form as prescribed by the secretary of the Department of Revenue. Donated monies shall be administered by the secretary and distributed to Dreams Come True, Inc., in accordance with the provisions of R.S. 47:120.37. No donation made under the provisions of this Subsection shall be invalid for lack of an authentic act.

B. DCT shall use the monies derived from such donations for the purpose of fulfilling dreams of children with life-threatening illnesses.

C. The Senate Committee on Revenue and Fiscal Affairs or the House Committee on Ways and Means, may, at their discretion, request a report from DCT relative to its operations. The form and content of the report shall be prescribed by the chairman of the committee, but the report shall at a minimum contain a detailed explanation of the revenues and expenditures, as well as a description of the organization's activities. The committee may summon any person employed by or associated with DCT to provide testimony with respect to the report.

Acts 2012, No. 363, §1, eff. May 31, 2012.



RS 47:120.151 - Income tax checkoff; Center of Excellence for Autism Spectrum Disorder

SUBPART HH. CENTER OF EXCELLENCE FOR AUTISM SPECTRUM

DISORDER DONATION

§120.151. Income tax checkoff; Center of Excellence for Autism Spectrum Disorder

Every individual who files an individual income tax return for the current tax year and who is entitled to a refund may designate on his current year return that all or any portion of the total amount of the refund to which he is entitled shall be donated to Odyssey Foundation for the Arts, LLC for the Center of Excellence for Autism Spectrum Disorder, in lieu of that amount being paid to him as a refund. In this case the refund shall be reduced by the amount so designated. For purposes of listing this donation option on the tax return, the donation authorized by this Section shall be referred to as the "Center of Excellence for Autism Spectrum Disorder". The designation shall be made at the time of filing the current year tax return and shall be made upon the income tax return form as prescribed by the secretary of the Department of Revenue. Donated monies shall be administered by the secretary and disbursed to the Odyssey Foundation for the Arts, LLC for purposes of the Center of Excellence for Autism Spectrum Disorder in accordance with the provisions of R.S. 47:120.37. No donation made under the provisions of this Subpart shall be invalid for want of an authentic act.

Acts 2012, No. 132, §1.



RS 47:120.161 - Income tax checkoff; donation for American Red Cross

SUBPART II. RED CROSS CHECKOFF DONATION

§120.161. Income tax checkoff; donation for American Red Cross

A. Every individual who files an individual income tax return for the current tax year and who is entitled to a refund may designate on his current year return that all or any portion of the total amount of the refund to which he is entitled shall be donated to the American Red Cross in lieu of that amount being paid to him as a refund. In this case the refund shall be reduced by the amount so designated. The designation shall be made at the time of filing the current year tax return and shall be made upon the income tax return form as prescribed by the secretary of the Department of Revenue. Donated monies shall be administered by the secretary and distributed to the American Red Cross in accordance with the provisions of R.S. 47:120.37. No donation made under the provisions of this Subpart shall be invalid for want of an authentic act.

B. The House Committee on Ways and Means, may, at its discretion, request a report from the American Red Cross relative to its operations. The form and content of the report shall be prescribed by the chairman of the committee, but shall at a minimum contain a detailed explanation of the revenues and expenditures, as well as a description of the organization's activities. The committee may summon any person employed by or associated with the American Red Cross to provide testimony with respect to the report.

Acts 2012, No. 186, §1.



RS 47:120.171 - Income tax checkoff; donation for New Opportunities Waiver Fund

SUBPART JJ. NEW OPPORTUNITIES WAIVER FUND CHECKOFF DONATION

§120.171. Income tax checkoff; donation for New Opportunities Waiver Fund

A. Every individual who files an individual income tax return for the current tax year and who is entitled to a refund may designate on his current year return that all or any portion of the total amount of the refund to which he is entitled shall be donated to the New Opportunities Waiver Fund, created pursuant to R.S. 39:100.61, in lieu of that amount being paid to him as a refund. In this case the refund shall be reduced by the amount so designated. The designation shall be made at the time of filing the current year tax return and shall be made upon the income tax return form as prescribed by the secretary of the Department of Revenue. Donated monies shall be administered by the secretary and distributed to the New Opportunities Waiver Fund in accordance with the provisions of R.S. 47:120.37. No donation made under the provisions of this Subpart shall be invalid for want of an authentic act.

B. The House Committee on Ways and Means, may, at its discretion, request a report from the Louisiana Department of Health relative to the New Opportunities Waivers or the New Opportunities Waiver Fund. The form and content of the report shall be prescribed by the chairman of the committee, but shall at a minimum contain a detailed explanation of the revenues and expenditures, as well as a description of the department's activities. The committee may summon any person employed by or associated with the Louisiana Department of Health to provide testimony with respect to the report.

Acts 2012, No. 186, §1.



RS 47:120.181 - Income tax checkoff; donation for Louisiana Coalition Against Domestic Violence, Inc.

SUBPART KK. LOUISIANA COALITION AGAINST

DOMESTIC VIOLENCE, INC., DONATION

§120.181. Income tax checkoff; donation for Louisiana Coalition Against Domestic Violence, Inc.

A. Every individual who files an individual income tax return for the current tax year and who is entitled to a refund may designate on his current year return that all or any portion of the total amount of the refund to which he is entitled shall be donated to Louisiana Coalition Against Domestic Violence, Inc., hereinafter referred to as "LCADV", in lieu of that amount being paid to him as a refund, in which case the refund shall be reduced by the amount so designated. The designation shall be made at the time of the filing of the current year tax return and shall be made on the income tax return form as prescribed by the secretary of the Department of Revenue. Donated monies shall be administered by the secretary and distributed to LCADV in accordance with the provisions of R.S. 47:120.37. No donation made under the provisions of this Subpart shall be invalid for lack of an authentic act.

B. LCADV shall use the monies derived from such donations for the purpose of eliminating domestic violence through public education, systems change, social change, and public policy.

C. The Senate Committee on Revenue and Fiscal Affairs or the House Committee on Ways and Means may, at their discretion, request a report from LCADV relative to its operations. The form and content of the report shall be prescribed by the chairman of the committee, but the report shall at a minimum contain a detailed explanation of the revenues and expenditures, as well as a description of the organization's activities. The committee may summon any person employed by or associated with LCADV to provide testimony with respect to the report.

Acts 2013, No. 57, §1, applicable to taxable years on or after Jan. 1, 2013.



RS 47:120.191 - Income tax checkoff; donation for decorative lighting on the Crescent City Connection

SUBPART LL. CRESCENT CITY CONNECTION LIGHTING DONATION

§120.191. Income tax checkoff; donation for decorative lighting on the Crescent City Connection

Every individual who files an individual income tax return for the current tax year and who is entitled to a refund may designate on his current year return that all or any portion of the total amount of the refund to which he is entitled shall be donated to the Department of Transportation and Development, to be used exclusively for the cost of maintaining decorative lighting on the Crescent City Connection, in lieu of that amount being paid to him as a refund. The refund shall be reduced by the amount so designated. The designation shall be made at the time of filing the current year tax return and shall be made upon the income tax return form as prescribed by the secretary of the Department of Revenue. Donated monies shall be administered by the secretary and distributed to the Department of Transportation and Development in accordance with the provisions of R.S. 47:120.37. No donation made under the provisions of this Subpart shall be invalid for want of an authentic act.

Acts 2013, No. 194, §1, applicable to taxable years on or after Jan. 1, 2013.



RS 47:120.201 - Income tax checkoff; donation for New Orleans ferries

SUBPART MM. NEW ORLEANS FERRIES DONATION

§120.201. Income tax checkoff; donation for New Orleans ferries

Every individual who files an individual income tax return for the current tax year and who is entitled to a refund may designate on his current year return that all or any portion of the total amount of the refund to which he is entitled shall be donated to the Department of Transportation and Development, to be used exclusively for the cost of operating and maintaining the New Orleans ferries, formerly operated by its Crescent City Connection Division, in lieu of that amount being paid to him as a refund. The refund shall be reduced by the amount so designated. The designation shall be made at the time of filing the current year tax return and shall be made upon the income tax return form as prescribed by the secretary of the Department of Revenue. Donated monies shall be administered by the secretary and distributed to the Department of Transportation and Development in accordance with the provisions of R.S. 47:120.37. No donation made under the provisions of this Subpart shall be invalid for want of an authentic act.

Acts 2013, No. 194, §1, applicable to taxable years on or after Jan. 1, 2013.



RS 47:120.211 - Income tax checkoff; Louisiana National Guard Honor Guard for Military Funerals

SUBPART NN. LOUISIANA NATIONAL GUARD HONOR GUARD

FOR MILITARY FUNERALS DONATION

§120.211. Income tax checkoff; Louisiana National Guard Honor Guard for Military Funerals

A. Every individual who files an individual income tax return for the current tax year and who is entitled to a refund may designate on his current year return that all or any portion of the total amount of the refund to which he is entitled shall be donated to the Louisiana National Guard Honor Guard for Military Funerals, hereinafter referred to as the "Honor Guard", in lieu of that amount being paid to him as a refund. In this case the refund shall be reduced by the amount so designated. The designation shall be made at the time of filing the current year tax return and shall be made upon the income tax return form as prescribed by the secretary of the Department of Revenue, hereinafter referred to as the "secretary". No donation made under the provisions of this Subpart shall be invalid for want of an authentic act.

B. There is hereby established in the state treasury a special escrow fund to be known as the Honor Guard for Military Funerals Fund, hereinafter referred to as the "fund". The fund is established to receive deposits of donations made on individual income tax returns for the benefit of the Honor Guard. The fund shall be administered by the state treasurer who shall, every three months, remit the remaining balance of monies in the fund to the Department of Military Affairs to be used for purposes of the Honor Guard. The department shall use the monies derived from such donations for the purpose of providing military funeral honors for members of Louisiana's military forces.

C. The House Committee on Ways and Means may, at its discretion, request a report from the department relative to the operation of the Honor Guard. The form and content of the report shall be prescribed by the chairman of the committee, but shall at a minimum contain a detailed explanation of the revenues and expenditures, as well as a description of the Honor Guard's activities. The committee may summon any person employed by or associated with the Honor Guard to provide testimony with respect to the report.

Acts 2013, No. 392, §1, applicable to taxable years on or after Jan. 1, 2013.



RS 47:120.221 - Income tax checkoff; Bastion Community of Resilience

SUBPART OO. BASTION COMMUNITY OF RESILIENCE DONATION

§120.221. Income tax checkoff; Bastion Community of Resilience

A. Every individual who files an individual income tax return for the current tax year and who is entitled to a refund may designate on his current year return that all or any portion of the total amount of the refund to which he is entitled shall be donated to Bastion Community of Resilience in lieu of that amount being paid to him as a refund. In this case the refund shall be reduced by the amount so designated. The designation shall be made at the time of filing the current year tax return and shall be made upon the income tax return form as prescribed by the secretary of the Department of Revenue, hereinafter referred to as the "secretary". No donation made under the provisions of this Part shall be invalid for want of an authentic act.

B. There is hereby established in the state treasury a special escrow fund to be known as the Bastion Community of Resilience Fund, hereinafter referred to as the "fund". The fund is established to receive deposits of donations made on individual income tax returns for the benefit of Bastion Community of Resilience. The fund shall be administered by the state treasurer, who shall every three months, remit the remaining balance of monies in the fund to Bastion Community of Resilience. Monies remitted to Bastion Community of Resilience from such donations shall be used for the development of innovative housing for recent war veterans suffering from traumatic brain injury or polytrauma, along with their families.

C. The House Committee on Ways and Means, may, at its discretion, request a report from Bastion Community of Resilience relative to its operations. The form and content of the report shall be prescribed by the chairman of the committee, but shall at a minimum contain a detailed explanation of the revenues and expenditures, as well as a description of Bastion Community of Resilience activities. The committee may summon any person employed by or associated with Bastion Community of Resilience to provide testimony with respect to the report.

Acts 2013, No. 392, §1, applicable to taxable years on or after Jan. 1, 2013.



RS 47:120.231 - Income tax checkoff; donation for The Louisiana Youth Leadership Seminar Corporation, also known as Hugh O'Brian Youth Leadership

SUBPART PP. THE LOUISIANA YOUTH LEADERSHIP SEMINAR

CORPORATION DONATION

§120.231. Income tax checkoff; donation for The Louisiana Youth Leadership Seminar Corporation, also known as Hugh O'Brian Youth Leadership

A. Every individual who files an individual income tax return for the current tax year and who is entitled to a refund may designate on his current year return that all or any portion of the total amount of the refund to which he is entitled shall be donated to The Louisiana Youth Leadership Seminar Corporation, also known as Hugh O'Brian Youth Leadership, in lieu of that amount being paid to him as a refund. In this case, the refund shall be reduced by the amount so designated. The designation shall be made at the time of filing the current year tax return and shall be made upon the income tax return form as prescribed by the secretary of the Department of Revenue. Donated monies shall be administered by the secretary and distributed to The Louisiana Youth Leadership Seminar Corporation, in accordance with the provisions of R.S. 47:120.37. No donation made under the provisions of this Subpart shall be invalid for want of an authentic act.

B. The House Committee on Ways and Means, may, at its discretion, request a report from The Louisiana Youth Leadership Seminar Corporation relative to its operations. The form and content of the report shall be prescribed by the chairman of the committee, but shall at a minimum contain a detailed explanation of the revenues and expenditures, as well as a description of the organization's activities. The committee may summon any person employed by or associated with The Louisiana Youth Leadership Seminar Corporation to provide testimony with respect to the report.

Acts 2014, No. 31, §1, eff. Jan. 1, 2015.



RS 47:120.241 - Income tax checkoff; donation for The Lighthouse for the Blind in New Orleans, Inc.

SUBPART QQ. THE LIGHTHOUSE FOR THE BLIND IN

NEW ORLEANS, INC. DONATION

§120.241. Income tax checkoff; donation for The Lighthouse for the Blind in New Orleans, Inc.

A. Every individual who files an individual income tax return for the current tax year and who is entitled to a refund may designate on his current year return that all or any portion of the total amount of the refund to which he is entitled shall be donated to The Lighthouse for the Blind in New Orleans, Inc., in lieu of that amount being paid to him as a refund. The refund shall be reduced by the amount so designated. The designation shall be made at the time of filing the current year tax return and shall be made upon the income tax return form as prescribed by the secretary of the Department of Revenue. Donated monies shall be administered by the secretary and distributed to The Lighthouse for the Blind in New Orleans, Inc., in accordance with the provisions of R.S. 47:120.37. No donation made under the provisions of this Subpart shall be invalid for want of an authentic act.

B. The House Committee on Ways and Means may, at its discretion, request a report from The Lighthouse for the Blind in New Orleans, Inc., relative to its operations. The form and content of the report shall be prescribed by the chairman of the committee but shall at a minimum contain a detailed explanation of the revenues and expenditures, as well as a description of the organization's activities. The committee may summon any person employed by or associated with The Lighthouse for the Blind in New Orleans, Inc., to provide testimony with respect to the report.

Acts 2014, No. 249, §1, eff. Jan. 1, 2015.



RS 47:120.251 - Income tax checkoff; donation for The Louisiana Association for the Blind

SUBPART RR. THE LOUISIANA ASSOCIATION FOR THE BLIND DONATION

§120.251. Income tax checkoff; donation for The Louisiana Association for the Blind

A. Every individual who files an individual income tax return for the current tax year and who is entitled to a refund may designate on his current year return that all or any portion of the total amount of the refund to which he is entitled shall be donated to The Louisiana Association for the Blind in lieu of that amount being paid to him as a refund. In this case, the refund shall be reduced by the amount so designated. The designation shall be made at the time of filing the current year tax return and shall be made upon the income tax return form as prescribed by the secretary of the Department of Revenue. Donated monies shall be administered by the secretary and distributed to The Louisiana Association for the Blind in accordance with the provisions of R.S. 47:120.37. No donation made under the provisions of this Subpart shall be invalid for want of an authentic act.

B. The House Committee on Ways and Means may, at its discretion, request a report from The Louisiana Association for the Blind relative to its operations. The form and content of the report shall be prescribed by the chairman of the committee, but shall at a minimum contain a detailed explanation of the revenues and expenditures, as well as a description of the organization's activities. The committee may summon any person employed by or associated with The Louisiana Association for the Blind to provide testimony with respect to the report.

Acts 2014, No. 270, §1, eff. Jan. 1, 2015.



RS 47:120.261 - Income tax checkoff; donation for the Louisiana Center for the Blind

SUBPART SS. LOUISIANA CENTER FOR THE BLIND

§120.261. Income tax checkoff; donation for the Louisiana Center for the Blind

A. Every individual who files an individual income tax return for the current tax year and who is entitled to a refund may designate on his current year return that all or any portion of the total amount of the refund to which he is entitled shall be donated to the Louisiana Center for the Blind in lieu of that amount being paid to him as a refund. In this case, the refund shall be reduced by the amount so designated. The designation shall be made at the time of filing the current year tax return and shall be made upon the income tax return form as prescribed by the secretary of the Department of Revenue. Donated monies shall be administered by the secretary and distributed to the Louisiana Center for the Blind in accordance with the provisions of R.S. 47:120.37. No donation made under the provisions of this Subpart shall be invalid for want of an authentic act.

B. The House Committee on Ways and Means may, at its discretion, request a report from the Louisiana Center for the Blind relative to its operations. The form and content of the report shall be prescribed by the chairman of the committee, but shall at a minimum contain a detailed explanation of the revenues and expenditures, as well as a description of the organization's activities. The committee may summon any person employed by or associated with the Louisiana Center for the Blind to provide testimony with respect to the report.

Acts 2014, No. 270, §1, eff. Jan. 1, 2015.



RS 47:120.271 - Income tax checkoff; donation for Affiliated Blind of Louisiana, Inc.

SUBPART TT. AFFILIATED BLIND OF LOUISIANA, INC.

§120.271. Income tax checkoff; donation for Affiliated Blind of Louisiana, Inc.

A. Every individual who files an individual income tax return for the current tax year and who is entitled to a refund may designate on his current year return that all or any portion of the total amount of the refund to which he is entitled shall be donated to Affiliated Blind of Louisiana, Inc., in lieu of that amount being paid to him as a refund. In this case, the refund shall be reduced by the amount so designated. The designation shall be made at the time of filing the current year tax return and shall be made upon the income tax return form as prescribed by the secretary of the Department of Revenue. Donated monies shall be administered by the secretary and distributed to Affiliated Blind of Louisiana, Inc., in accordance with the provisions of R.S. 47:120.37. No donation made under the provisions of this Subpart shall be invalid for want of an authentic act.

B. The House Committee on Ways and Means may, at its discretion, request a report from Affiliated Blind of Louisiana, Inc., relative to its operations. The form and content of the report shall be prescribed by the chairman of the committee, but shall at a minimum contain a detailed explanation of the revenues and expenditures, as well as a description of the organization's activities. The committee may summon any person employed by or associated with Affiliated Blind of Louisiana, Inc., to provide testimony with respect to the report.

Acts 2014, No. 270, §1, eff. Jan. 1, 2015.



RS 47:120.281 - Income tax checkoff; donation for Louisiana State Troopers Charities, Inc.

SUBPART UU. LOUISIANA STATE TROOPERS CHARITIES, INC., DONATION

§120.281. Income tax checkoff; donation for Louisiana State Troopers Charities, Inc.

A. Every individual who files an individual income tax return for the current tax year and who is entitled to a refund may designate on his current year return that all or any portion of the total amount of the refund to which he is entitled shall be donated to Louisiana State Troopers Charities, Inc., in lieu of that amount being paid to him as a refund. In this case, the refund shall be reduced by the amount so designated. The designation shall be made at the time of filing the current year tax return and shall be made upon the income tax return form as prescribed by the secretary of the Department of Revenue. Donated monies shall be administered by the secretary and distributed to Louisiana State Troopers Charities, Inc., in accordance with the provisions of R.S. 47:120.37. No donation made under the provisions of this Subpart shall be invalid for want of an authentic act.

B. The House Committee on Ways and Means may, at its discretion, request a report from Louisiana State Troopers Charities, Inc., relative to its operations. The form and content of the report shall be prescribed by the chairman of the committee, but shall at a minimum contain a detailed explanation of the revenues and expenditures, as well as a description of the organization's activities. The committee may summon any person employed by or associated with Louisiana State Troopers Charities, Inc., to provide testimony with respect to the report.

Acts 2014, No. 508, §1, eff. Jan. 1, 2015.



RS 47:120.291 - Income tax checkoff; donation to the American Rose Society

SUBPART VV. THE AMERICAN ROSE SOCIETY DONATION

§120.291. Income tax checkoff; donation to the American Rose Society

A. Every individual who files an individual income tax return for the current tax year and who is entitled to a refund may designate on his current year return that all or any portion of the total amount of the refund to which he is entitled shall be donated to the American Rose Society, in lieu of that amount being paid to him as a refund. In this case, the refund shall be reduced by the amount so designated. The designation shall be made at the time of filing the current year return and shall be made upon the income tax return form as prescribed by the secretary of the Department of Revenue. Donated monies shall be administered by the secretary and distributed to the American Rose Society in accordance with the provisions of R.S. 47:120.37. No donation made under the provisions of this Subpart shall be invalid for want of an authentic act.

B. The House Committee on Ways and Means may, at its discretion, request a report from the American Rose Society, relative to its operations. The form and content of the report shall be prescribed by the chairman of the committee but shall at a minimum contain a detailed explanation of the revenues and expenditures, as well as a description of the organization's activities. The committee may summon any person employed by or associated with the American Rose Society to provide testimony with respect to the report.

Acts 2015, No. 290, §1.

NOTE: See Acts 2015, No. 290, §2, re: applicability.



RS 47:120.301 - Income tax checkoff; donation to The Extra Mile

SUBPART WW. THE EXTRA MILE DONATION

§120.301. Income tax checkoff; donation to The Extra Mile

A. Every individual who files an individual income tax return for the current tax year and who is entitled to a refund may designate on his current year return that all or any portion of the total amount of the refund to which he is entitled shall be donated to The Extra Mile, Southeast Louisiana, Incorporated, hereinafter referred to as "Southeast", for the benefit of Southeast; The Extra Mile, Region IV, Inc., hereinafter referred to as "Region IV"; The Extra Mile, Region VI, Inc., hereinafter referred to as "Region VI"; and The Extra Mile, Region VIII, Inc., hereinafter referred to as "Region VIII", in lieu of that amount being paid to him as a refund. In this case, the refund shall be reduced by the amount so designated. The designation shall be made at the time of filing the current year return and shall be made upon the income tax return form as prescribed by the secretary of the Department of Revenue. Donated monies shall be administered by the secretary and distributed to Southeast, in accordance with the provisions of R.S. 47:120.37. Southeast shall distribute the donated monies equally to Southeast, Region IV, Region VI, and Region VIII. No donation made under the provisions of this Subpart shall be invalid for want of an authentic act.

B. The House Committee on Ways and Means may, at its discretion, request reports from Southeast, Region IV, Region VI, and Region VIII relative to their operations. The form and content of the reports shall be prescribed by the chairman of the committee, but shall at a minimum contain a detailed explanation of the revenues and expenditures, as well as a description of the organizations' activities. The committee may summon any person employed by or associated with Southeast, Region IV, Region VI, and Region VIII to provide testimony with respect to the report.

Acts 2015, No. 349, §1, eff. Jan. 1, 2016.

NOTE: See Acts 2015, No. 349, §2, re: applicability.



RS 47:120.311 - Income tax checkoff; donation for Louisiana Naval War Memorial Commission; U.S.S. KIDD

SUBPART XX. LOUISIANA NAVAL WAR MEMORIAL
COMMISSION DONATION

§120.311. Income tax checkoff; donation for Louisiana Naval War Memorial Commission; U.S.S. KIDD

A. Every individual who files an individual income tax return for the current tax year and who is entitled to a refund may designate on his current year return that all or any portion of the total amount of the refund to which he is entitled shall be donated to the Louisiana Naval War Memorial Commission created by the legislature to exercise authority and control over the U.S.S. KIDD, in lieu of that amount being paid to him as a refund. In this case, the refund shall be reduced by the amount so designated. The designation shall be made at the time of filing the current year tax return and shall be made upon the income tax return form as prescribed by the secretary of the Department of Revenue. Donated monies shall be administered by the secretary and distributed to the Louisiana Naval War Memorial Commission in accordance with the provisions of R.S. 47:120.37. No donation made under the provisions of this Subpart shall be invalid for want of an authentic act.

B. The House Committee on Ways and Means may, at its discretion, request a report from the Louisiana Naval War Memorial Commission relative to its operations. The form and content of the report shall be prescribed by the chairman of the committee, but shall at a minimum contain a detailed explanation of the revenues and expenditures, as well as a description of the organization's activities. The committee may summon any person employed by or associated with the Louisiana Naval War Memorial Commission to provide testimony with respect to the report.

Acts 2015, No. 388, §1.

NOTE: See Acts 2015, No. 388, §2, re: applicability.



RS 47:120.321 - Income tax checkoff; Emerge Center for Communication, Behavior, and Development

SUBPART YY. EMERGE CENTER FOR COMMUNICATION,

BEHAVIOR, AND DEVELOPMENT

§120.321. Income tax checkoff; Emerge Center for Communication, Behavior, and Development

A. Every individual who files an individual income tax return for the current tax year and who is entitled to a refund may designate on his current year return that all or any portion of the total amount of the refund to which he is entitled shall be donated to The Emerge Center, Inc., in lieu of that amount being paid to him as a refund. In this case, the refund shall be reduced by the amount so designated. For purposes of listing this donation option on the tax return, the donation authorized by this Section shall be referred to as the "Children's Therapeutic Services at the Emerge Center". The designation shall be made at the time of filing the current year tax return and shall be made upon the income tax return form as prescribed by the secretary of the Department of Revenue. Donated monies shall be administered by the secretary and distributed to The Emerge Center, Inc., in accordance with the provisions of R.S. 47:120.37. No donation made under the provisions of this Subpart shall be invalid for want of an authentic act.

B. The House Committee on Ways and Means may, at its discretion, request a report from The Emerge Center, Inc., relative to its operations. The form and content of the report shall be prescribed by the chairman of the committee, but shall at a minimum contain a detailed explanation of the revenues and expenditures, as well as a description of the organization's activities. The committee may summon any person employed by or associated with The Emerge Center, Inc., to provide testimony with respect to the report.

Acts 2015, No. 388, §1.

NOTE: See Acts 2015, No. 388, §2, re: applicability.



RS 47:121 - Exemptions from tax on corporations

PART II. SUPPLEMENTAL PROVISIONS

SUBPART A. EXEMPTION OF CERTAIN CORPORATIONS

§121. Exemptions from tax on corporations

The following organizations shall be exempt from taxation under this Chapter:

(1) Labor, agricultural, or horticultural organizations;

(2) Mutual savings banks, national banking corporations and banking corporations organized under the laws of the State of Louisiana who pay a tax for their shareholders or whose shareholders pay a tax on their shares of stock under other laws of this state, and building and loan associations;

(3) Fraternal beneficiary societies, orders, or associations operating under the lodge system or for the exclusive benefit of the members of a fraternity itself operating under the lodge system, and providing for the payment of life, sick, accident, or other benefits to members of such society, order or association or their dependents;

(4) Cemetery companies owned and operated exclusively for the benefit of their members or which are not operated for profit; and any corporation chartered solely for burial purposes as a cemetery corporation and not permitted by its charter to engage in any business not necessarily incident to that purpose, no part of the net earnings of which inures to the benefit of any private shareholder or individual;

(5) Corporations and any community chest, fund, or foundation, organized and operated exclusively for religious, charitable, scientific, literary, or educational purposes or for the prevention of cruelty to children or animals, no part of the net earnings of which inures to the benefit of any private shareholder or individual, and no substantial part of the activities of which is carrying on propaganda, or otherwise attempting to influence legislation. Any corporation, community chest, fund or foundation which annually or more frequently contributes all of its current net earnings, less a reasonable reserve not to exceed $1,000 for anticipated expenses and future contributions, to organizations which are organized and operated exclusively for religious, charitable, scientific, literary or educational purposes, or for the prevention of cruelty to children or animals, shall itself be deemed organized and operated exclusively for religious, charitable, scientific, literary or educational purposes, or for the prevention of cruelty to children or animals, provided that said corporation, community chest, fund or foundation is not engaged in the active conduct of a trade or business, no part of its net earnings inures to the benefit of any private shareholder or individual and no substantial part of its activities is carrying on propaganda or otherwise attempting to influence legislation;

(6) Business leagues, chambers of commerce, real estate boards, or boards of trade, not organized for profit and no part of the net earnings of which inures to the benefit of any private shareholder or individual;

(7) Civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare, or local associations of employees, the membership of which is limited to the employees of a designated person or persons in a particular municipality, and the net earnings of which are devoted exclusively to charitable, educational, or recreational purposes, and no substantial part of the activities of which is carrying on propaganda, or otherwise attempting to influence legislation;

(8) Clubs organized and operated exclusively for pleasure, recreation, and other nonprofitable purposes, no part of the net earnings of which inures to the benefit of any private shareholder;

(9) Benevolent life insurance associations of a purely local character, mutual ditch or irrigation companies, mutual or cooperative telephone companies, or like organizations, but only if eighty-five per centum (85%) or more of the income consists of amounts collected from members for the sole purpose of meeting losses and expenses;

(10) Farmers' or other mutual hail, cyclone, casualty, or fire insurance companies or associations (including interinsurers and reciprocal underwriters) the income of which is used or held for the purpose of paying losses or expenses;

(11) Farmers', fruitgrowers', or like associations organized and operated on a cooperative basis for the purpose of marketing the products of members or other producers, and turning back to them the proceeds of sales, less the necessary marketing expenses, on the basis of either the quantity or the value of the product furnished by them, or for the purpose of purchasing supplies and equipment for the use of members or other persons, and turning over such supplies and equipment to them at actual cost, plus necessary expenses. Exemption shall not be denied any such association because it has capital stock, if the dividend rate of such stock is fixed at not to exceed the legal interest rate per annum on the value of the consideration for which the stock was issued, and if substantially all of such stock (other than nonvoting preferred stock, the owners of which are not entitled or permitted to participate, directly or indirectly, in the profits of the association, upon dissolution or otherwise, beyond the fixed dividends) is owned by producers who market their products or purchase their supplies and equipment through the association; nor shall exemption be denied any such association because there is accumulated and maintained by it a reserve required by state law or a reasonable reserve for any necessary purpose. Such an association may market the products of nonmembers in an amount the value of which does not exceed the value of the products marketed for members, and may purchase supplies and equipment for nonmembers in an amount the value of which does not exceed the value of the supplies and equipment purchased for members, provided the value of the purchases made for persons who are neither members nor producers does not exceed fifteen per cent of the value of all its purchases;

(12) Corporations organized by an association exempt under the provisions of Paragraph (11) of this Section or members thereof, for the purpose of financing the ordinary crop operations of such members or other producers, and operated in conjunction with such association. Exemption shall not be denied any such corporation because it has capital stock, if the dividend rate of such stock is fixed at not to exceed the legal interest rate per annum on the value of the consideration for which the stock was issued, and if substantially all such stock (other than nonvoting preferred stock, the owners of which are not entitled or permitted to participate, directly or indirectly, in the profits of the corporation, upon dissolution, or otherwise, beyond the fixed dividends) is owned by such association, or members thereof; nor shall exemption be denied any such corporation because there is accumulated and maintained by it a reserve required by state law or a reasonable reserve for any necessary purpose;

(13) Corporations organized for the exclusive purpose of holding title to property, collecting income therefrom, and turning over the entire amount thereof, less expenses, to organizations which are organized and operated exclusively for religious, charitable, scientific, literary, and educational purposes, no part of the net earnings of which inures to the benefit of any private stockholder;

(14) Voluntary employees' beneficiary association providing for the payment of life, sick, accident, or other benefits to the members of such association or their dependents, if no part of their net earnings inures (other than through such payments) to the benefit of any private shareholder or individual, and if eighty-five per centum (85%) or more of the income consists of amounts collected from members for the sole purpose of making such payments and meeting expenses;

(15) Teachers' retirement fund associations of a purely local character, if no part of their net earnings inures (other than through payment of retirement benefits) to the benefit of any private shareholder or individual, and if the income consists solely of amounts received from public taxation, amounts received from assessments upon the teaching salaries of members, and income in respect of investments.

Amended by Acts 1964, No. 461, §1; Acts 1981, No. 121, §2.



RS 47:131 - Determination of amount of, and recognition of, gain or loss

SUBPART B. COMPUTATION OF NET INCOME

§131. Determination of amount of, and recognition of, gain or loss

A. Computation of gain or loss. The gain from the sale or other disposition of property shall be the excess of the amount realized therefrom over the adjusted basis provided in R.S. 47:139 for determining gain, and the loss shall be the excess of the adjusted basis provided in such section for determining loss over the amount realized.

B. Amount realized. The amount realized from the sale or other disposition of property shall be the sum of any money received plus the fair market value of property (other than money) received.

C. Recognition of gain or loss. In the case of a sale or exchange, the extent to which the gain or loss determined under this Section shall be recognized for the purpose of this Chapter, shall be determined under the provisions of R.S. 47:132 through 47:138.

D. Installment sales. Nothing in this Section shall be construed to prevent (in the case of property sold under contract providing for payments in installments) the taxation of that portion of any installment payment representing gain or profit in the year in which such payment is received.



RS 47:132 - Recognition of gain or loss; general rule

§132. Recognition of gain or loss; general rule

Upon the sale or exchange of property, the entire amount of the gain or loss determined under R.S. 47:131 shall be recognized, except as provided in R.S. 47:133 through 47:138.



RS 47:133 - Recognition of gain or loss; exchanges solely in kind

§133. Recognition of gain or loss; exchanges solely in kind

A. Property held for productive use or investment. No gain or loss shall be recognized if property held for productive use in trade or business or for investment (not including stock in trade or other property held primarily for sale, nor stocks, bonds, notes, choses in action, certificates of trust or beneficial interest, or other securities or evidences of indebtedness or interest) is exchanged solely for property of a like kind to be held either for productive use in trade or business or for investment.

B. Stock for stock of same corporation. No gain or loss shall be recognized if common stock in a corporation is exchanged solely for common stock in the same corporation, or if preferred stock in a corporation is exchanged solely for preferred stock in the same corporation.

C. Exchanges of stock or securities in certain reorganizations.

(1) General rule

(a) In general. No gain or loss shall be recognized if stock or securities in a corporation a party to a reorganization are, in pursuance of the plan of reorganization, exchanged solely for stock or securities in such corporation or in another corporation a party to the reorganization.

(b) Limitation. Subsection C(1)(a) of this Section shall not apply if:

(i) the principal amount of any such securities received exceeds the principal amount of any such securities surrendered, or

(ii) any such securities are received and no such securities are surrendered.

(2) Exception.

(a) In general. Subsection C(1) of this Section shall not apply to an exchange in pursuance of a plan or reorganization within the meaning of R.S. 47:138-A(1)(d), unless:

(i) the corporation to which the assets are transferred acquires substantially all of the assets of the transferor of such assets; and

(ii) the stock, securities, and other properties received by such transferor, as well as the other properties of such transferor, are distributed in pursuance of the plan of reorganization.

D. Nonrecognition of gain or loss to corporations. No gain or loss shall be recognized if a corporation a party to a reorganization exchanges property, in pursuance of the plan of reorganization, solely for stock or securities in another corporation a party to the reorganization.

E. Transfer to corporation controlled by transferor.

(1) General rule. No gain or loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock or securities in such corporation and immediately after the exchange such person or persons are in control of the corporation. For purposes of this Subsection, stock or securities issued for services shall not be considered as issued in return for property.

(2) Receipt of property. If Subsection E(1) of this Section would apply to an exchange but for the fact that there is received, in addition to the stock or securities permitted to be received under Subsection E(1) of this Section, other property or money, then:

(a) gain (if any) to such recipient shall be recognized, but not in excess of:

(i) the amount of money received, plus

(ii) the fair market value of such other property received:

(b) no loss to such recipient shall be recognized.

(3) Special rule. In determining whether control exists, for purposes of this Subsection, the fact that any corporate transferor distributes part or all of the stock which it receives in the exchange to its shareholders shall not be taken into account.

(4) Control. For purposes of Subsection E(1) of this Section, the term "control" means the ownership of at least 80 per cent of the total voting power of all voting stock and the ownership of at least 80 per cent of the total number of shares of all of the stock of the corporation.

F. Complete liquidations of subsidiaries.

(1) General rule. No gain or loss shall be recognized on the receipt by a corporation of property distributed in complete liquidation of another corporation.

(2) Liquidations to which this Subsection applies. For purposes of Subsection F(1) of this Section, a distribution shall be considered to be in complete liquidation only if:

(a) the corporation receiving such property was, on the date of the adoption of the plan of liquidation, and has continued to be at all times until the receipt of the property, the owner of stock (in such other corporation) possessing at least 80 per cent of the total combined voting power of all classes of stock entitled to vote and the owner of at least 80 per cent of the total number of shares of all other classes of stock (except nonvoting stock which is limited and preferred as to dividends) of such other corporation; and either

(b) the distribution is by such other corporation in complete cancellation or redemption of all its stock, and the transfer of all the property occurs within the taxable year; in which case the adoption by the shareholders of the resolution under which is authorized the distribution of all the assets of such corporation in complete cancellation or redemption of all its stock shall be considered an adoption of a plan of liquidation, even though no time for the completion of the transfer of the property is specified in such resolution; or

(c) such distribution is one of a series of distributions by such other corporation in complete cancellation or redemption of all its stock in accordance with a plan of liquidation under which the transfer of all the property under the liquidation is to be completed within 3 years from the close of the taxable year during which is made the first of the series of distributions under the plan, except that if such transfer is not completed within such period, or if the taxpayer does not continue qualified under Subsection F(2)(a) of this Section until the completion of such transfer, no distribution under the plan shall be considered a distribution in complete liquidation.

If such transfer of all the property does not occur within the taxable year, the collector may require of the taxpayer such bond, or waiver of the statute of limitations on assessment and collection, or both, as he may deem necessary to insure the assessment and collection of all income taxes then imposed by law for such taxable year or subsequent taxable years, to the extent attributable to property so received. A distribution otherwise constituting a distribution in complete liquidation within the meaning of this paragraph shall not be considered as not constituting such a distribution merely because it does not constitute a distribution or liquidation within the meaning of the corporate law under which the distribution is made; and for purposes of this paragraph a transfer of property of such other corporation to the taxpayer shall not be considered as not constituting a distribution (or one of a series of distributions) in complete cancellation or redemption of all the stock of such other corporation, merely because the carrying out of the plan involves (i) the transfer under the plan to the taxpayer by such other corporation of property, not attributable to shares owned by the taxpayer, on an exchange described in R.S. 47:133 D, and (ii) the complete cancellation or redemption under the plan, as a result of exchanges described in R.S. 47:133 C, of the shares not owned by the taxpayer.

(3) Special rule for indebtedness of subsidiary to parent. If:

(a) a corporation is liquidated and Subsection F(1) of this Section applies to such liquidation, and

(b) on the date of the adoption of the plan of liquidation, such corporation was indebted to the corporation which meets the 80 per cent stock ownership requirements specified in Subsection F(2) of this Section, then no gain or loss shall be recognized to the corporation so indebted because of the transfer of property in satisfaction of such indebtedness.

G. Election as to recognition of gain in certain liquidations.

(1) General rule. In the case of property distributed in complete liquidation of a corporation, if:

(a) the liquidation is made in pursuance of a plan of liquidation adopted on or after January 1, 1958, and

(b) the distribution is in complete cancellation or redemption of all the stock, and the transfer of all the property under the liquidation occurs within some one calendar month,

then in the case of each qualified electing shareholder, as defined in Subsection G(3) of this Section, gain on the shares owned by him at the time of the adoption of the plan of liquidation shall be recognized only to the extent provided in Subsections G(5) and G(6) of this Section.

(2) Excluded corporation. For purposes of this Subsection, the term "excluded corporation" means a corporation which at any time between January 1, 1954, and the date of the adoption of the plan of liquidation, both dates inclusive, was the owner of stock possessing 50 per cent or more of the total combined voting power of all classes of stock entitled to vote on the adoption of such plan.

(3) Qualified electing shareholders. For purposes of this Subsection, the term "qualified electing shareholder" means a shareholder (other than an excluded corporation) of any class of stock (whether or not entitled to vote on the adoption of the plan of liquidation) who is a shareholder at the time of the adoption of such plan, and whose written election to have the benefits of Subsection G(1) of this Section has been made and filed in accordance with Subsection G(4) of this Section, but,

(a) in the case of a shareholder other than a corporation, only if written elections have been so filed by shareholders (other than corporations) who at the time of the adoption of the plan of liquidation are owners of stock possessing at least 80 per cent of the total voting power (exclusive of voting power possessed by stock owned by corporations) of all classes of stock entitled to vote on the adoption of such plan of liquidation; or

(b) in the case of a shareholder which is a corporation, only if written elections have been so filed by corporate shareholders (other than an excluded corporation) which at the time of the adoption of such plan of liquidation are owners of stock possessing at least 80 per cent of the total combined voting power (exclusive of voting power possessed by stock owned by an excluded corporation and by shareholders who are not corporations) of all classes of stock entitled to vote on the adoption of such plan of liquidation.

(4) Making and filing of elections. The written elections referred to in Subsection G(3) of this Section must be made and filed in such manner as to be not in contravention of regulations prescribed by the collector. The filing must be within 30 days after the date of the adoption of the plan of liquidation.

(5) Noncorporate shareholders. In the case of a qualified electing shareholder other than a corporation:

(a) there shall be recognized, and treated as a dividend, so much of the gain as is not in excess of his ratable share of the earnings and profits of the corporation accumulated after December 31, 1933, such earnings and profits to be determined as of the close of the month in which the transfer in liquidation occurred under Subsection G(1)(b) of this Section, but without diminution by reason of distributions made during such month; but by including in the computation thereof all amounts accrued up to the date on which the transfer of all the property under the liquidation is completed; and

(b) there shall be recognized and treated as capital gain, so much of the remainder of the gain as is not in excess of the amount by which the value of that portion of the assets received by him which consists of money, or of stock or securities acquired by the corporation after December 31, 1953, exceeds his ratable share of such earnings and profits.

(6) Corporate shareholders. In the case of a qualified electing shareholder which is a corporation, the gain shall be recognized only to the extent of the greater of the two following:

(a) the portion of the assets received by it which consists of money, or of stock or securities acquired by the liquidating corporation after December 31, 1953; or

(b) its ratable share of the earnings and profits of the liquidating corporation accumulated after December 31, 1933, such earnings and profits to be determined as of the close of the month in which the transfer in liquidation occurred under Subsection G(1)(b) of this Section, but without diminution by reason of distributions made during such month; but by including in the computation thereof all amounts accrued up to the date on which the transfer of all the property under the liquidation is completed.

H. Distribution of stock and securities of a controlled corporation.

(1) Effect on distributees.

(a) General rule. If:

(i) a corporation (referred to in this Subsection as the "distributing corporation")

(A) distributes to a shareholder, with respect to its stock, or

(B) distributes to a security holder, in exchange for its securities, solely stock or securities of a corporation (referred to in this Subsection as "controlled corporation") which it controls immediately before the distribution,

(ii) the transaction was not used principally as a device for the distribution of the earnings and profits of the distributing corporation or the controlled corporation or both (but the mere fact that subsequent to the distribution, stock or securities in one or more of such corporations are sold or exchanged by all or some of the distributees (other than pursuant to an arrangement negotiated or agreed upon prior to such distribution) shall not be construed to mean that the transaction was used principally as such a device),

(iii) the requirements of Subsection H(2) of this Section (relating to active businesses) are satisfied, and

(iv) as part of the distribution, the distributing corporation distributes

(A) all of the stock and securities in the controlled corporation held by it immediately before the distribution, or

(B) an amount of stock in the controlled corporation constituting control within the meaning of R.S. 47:138 C, and it is established to the satisfaction of the collector that the retention by the distributing corporation of stock (or stock and securities) in the controlled corporation was not in pursuance of a plan having as one of its principal purposes the avoidance of Louisiana income tax,

then no gain or loss shall be recognized to (and no amount shall be includible in the income of) such shareholder or security holder on the receipt of such stock or securities.

(b) Non pro rata distributions. Subsection H(1)(a) of this Section shall be applied without regard to the following:

(i) whether or not the distribution is pro rata with respect to all of the shareholders of the distributing corporation,

(ii) whether or not the shareholder surrenders stock in the distributing corporation, and

(iii) whether or not the distribution is in pursuance of plan of reorganization within the meaning of R.S. 47:138 A(1)(d).

(c) Limitation. Subsection H(1)(a) of this Section shall not apply if:

(i) the principal amount of the securities of the controlled corporation which are received exceeds the principal amount of the securities which are surrendered in connection with such distribution, or

(ii) securities in the controlled corporation are received and no securities are surrendered in connection with such distribution. For purposes of this Subsection (other than Subsection H(1)(a)(iv) of this Section) and so much of R.S. 47:134 as relates to this Subsection, stock of a controlled corporation acquired by the distributing corporation by reason of any transaction which occurs within 5 years of the distribution of such stock and in which gain or loss was recognized in whole or in part, shall not be treated as stock of such controlled corporation, but as other property.

(2) Requirements as to active business.

(a) In general. Subsection H(1) of this Section shall apply only if either:

(i) the distributing corporation, and the controlled corporation (or, if stock of more than one controlled corporation is distributed, each of such corporations), is engaged immediately after the distribution in the active conduct of a trade or business, or

(ii) immediately before the distribution, the distributing corporation had no assets other than stock or securities in the controlled corporations and each of the controlled corporations is engaged immediately after the distribution in the active conduct of a trade or business.

(b) Definition. For purposes of Subsection H(2)(a) of this Section, a corporation shall be treated as engaged in the active conduct of a trade or business if and only if:

(i) it is engaged in the active conduct of a trade or business, or substantially all of its assets consist of stock and securities of a corporation controlled by it (immediately after the distribution) which is so engaged,

(ii) such trade or business has been actively conducted throughout the five-year period ending on the date of the distribution,

(iii) such trade or business was not acquired within such five-year period in a transaction in which gain or loss was recognized in whole or in part, and

(iv) control of a corporation which (at the time of acquisition of control) was conducting such trade or business--

(A) was not acquired directly (or through one or more corporations) by another corporation within the period described in Subsection H(2)(b)(ii) of this Section, or

(B) was so acquired by another corporation within such period, but such control was so acquired only by reason of transactions in which gain or loss was not recognized in whole or in part, or only by reason of such transactions combined with acquisitions before the beginning of such period.

I. Carryovers.

(1) General rule. In the case of the acquisition of assets of a corporation by another corporation--

(a) in a distribution to such other corporation to which R.S. 47:133F (relating to liquidations of subsidiaries) applies, except in a case in which the basis of the assets distributed is determined under R.S. 47:152 B(2); or

(b) in a transfer to which R.S. 47:133 D or R.S. 47:134 F(1) (relating to nonrecognition of gain or loss to corporations) applies, but only if the transfer is in connection with a reorganization described in R.S. 47:138 A(1)(a), (c), (d) (but only if the requirements of R.S. 47:133 C(2)(a)(i) and (ii) are met), or R.S. 47:138 A(1)(f), the acquiring corporation shall succeed to and take into account as of the close of the day of distribution or transfer, the items described in R.S. 47:133 I(2) of the distributor or transferor corporation, subject to the conditions and limitations specified in R.S. 47:133 I(2).

(2) Items of the distributor or transferor corporation. The items referred to in R.S. 47:133 I(1) are:

(a) Method of computing depreciation allowance. The acquiring corporation shall be treated as the distributor or transferor corporation for purposes of computing the depreciation allowance under R.S. 47:65 B(2), (3), and (4), on property acquired in a distribution or transfer with respect to that part or all of the basis in the hands of the acquiring corporation as does not exceed the basis in the hands of the distributor or transferor corporation.

(b) Contributions to pension plans, employees' annuity plans, and stock bonus and profit-sharing plans. The acquiring corporation shall be considered to be the distributor or transferor corporation after the date of distribution or transfer for the purpose of determining the amounts deductible under R.S. 47:62 and 64 with respect to pension plans, employees' annuity plans, and stock bonus and profit-sharing plans.

Amended by Acts 1956, No. 434, §1; Acts 1957, No. 6, §1; Acts 1958, No. 443, §2.



RS 47:134 - Receipt of additional consideration

§134. Receipt of additional consideration

A. Recognition of gain on exchanges. If R.S. 47:133 A, B, C, or H would apply to an exchange but for the fact that the property received in the exchange consists not only of property permitted by R.S. 47:133 A, B, C, or H to be received without the recognition of gain but also of other property or money, then the gain, if any, to the recipient shall be recognized, but in an amount not in excess of the sum of such money and the fair market value of such other property.

B. Additional consideration received in certain distributions. If R.S. 47:133 H would apply to a distribution but for the fact that the property received in the distribution consists not only of property permitted by R.S. 47:133 H to be received without the recognition of gain, but also of other property or money, then an amount equal to the sum of such money and the fair market value of such other property shall be treated as a distribution of property.

C. Loss. If R.S. 47:133 A, B, or C would apply to an exchange, or R.S. 47:133 H would apply to an exchange or distribution, but for the fact that the property received in the exchange or distribution consists not only of property permitted by R.S. 47:133 A, B, C, or H to be received without the recognition of gain or loss, but also of other property or money, then no loss from the exchange or distribution shall be recognized.

D. Securities as other property. The following rules shall apply for purposes of this Section.

(1) In general. Except as provided in Subsection D(2) of this Section, the term "other property" includes securities.

(2) Exceptions.

(a) Securities with respect to which nonrecognition of gain would be permitted. The term "other property" does not include securities to the extent that, under R.S. 47:133 C or H, such securities would be permitted to be received without the recognition of gain.

(b) Greater principal amount in R.S. 47:133 C exchange. If:

(i) in an exchange described in R.S. 47:133 C, securities of a corporation a party to the reorganization are surrendered and securities of any corporation a party to the reorganization are received, and

(ii) the principal amount of such securities received exceeds the principal amount of such securities surrendered, then, with respect to such securities received, the term "other property" means only the fair market value of such excess. For purposes of Subsections D(2)(b) and D(2)(c) of this Section, if no securities are surrendered, the excess shall be the entire principal amount of the securities received.

(c) Greater principal amount in R.S. 47:133H transaction. If, in an exchange or distribution described in R.S. 47:133H, the principal amount of the securities in the controlled corporation which are received exceeds the principal amount of the securities in the distributing corporation which are surrendered, then, with respect to such securities received, the term "other property" means only the fair market value of such excess.

E. Assumption of liability.

(1) R.S. 47:133A or B exchanges. For purposes of R.S. 47:133A or B, where as part of the consideration to the taxpayer another party to the exchange has assumed a liability of the taxpayer or acquired from the taxpayer property subject to a liability, such assumption or acquisition (in the amount of the liability) shall be considered as money received by the taxpayer on the exchange.

(2) R.S. 47:133D or E exchanges. Except as provided in Subsections E(3) and E(4) of this Section, if:

(a) the taxpayer received property which would be permitted to be received under R.S. 47:133D or E without the recognition of gain if it were the sole consideration, and

(b) as part of the consideration, another party to the exchange assumes a liability of the taxpayer, or acquires from the taxpayer property subject to a liability, then such assumption or acquisition shall not be treated as money or other property, and shall not prevent the exchange from being within the provisions of R.S. 47:133D or E, as the case may be.

(3) Purpose.

(a) In general. If, taking into consideration the nature of the liability and the circumstances in the light of which the arrangement for the assumption or acquisition was made, it appears that the principal purpose of the taxpayer with respect to the assumption or acquisition described in Subsection E(1) of this Section,

(i) was a purpose to avoid Louisiana income tax on the exchange, or

(ii) if not such purpose, was not a bona fide business purpose, then such assumption or acquisition (in the total amount of the liability assumed or acquired pursuant to such exchange) shall, for purposes of R.S. 47:133D or E, be considered as money received by the taxpayer on the exchange.

(b) Burden of proof. In any suit or proceeding where the burden is on the taxpayer to prove such assumption or acquisition is not to be treated as money received by the taxpayer, such burden shall not be considered as sustained unless the taxpayer sustains such burden by the clear preponderance of the evidence.

(4) Liabilities in excess of basis.

(a) In general. In the case of an exchange,

(i) to which R.S. 47:133E applies, or

(ii) to which R.S. 47:133D applies by reason of a plan of reorganization within the meaning of R.S. 47:138 A(1)(d),

if the sum of the amount of the liabilities assumed, plus the amount of the liabilities to which the property is subject, exceeds the total of the adjusted basis of the property transferred pursuant to such exchange, then such excess shall be considered as a gain from the sale or exchange of a capital asset or of property which is not a capital asset, as the case may be.

(b) Exception. Subsection E(4)(a) of this Section shall not apply to any exchange to which Subsection E(3)(a) of this Section applies.

F. Exchanges not solely in kind.

(1) Gain of corporation in reorganization. If R.S. 47:133 D would apply to an exchange but for the fact that the property received in exchange consists not only of stock or securities permitted by R.S. 47:133 D to be received without the recognition of gain, but also of other property or money, then,

(a) if the corporation receiving such other property or money distributes it pursuant to the plan of reorganization, no gain to the corporation shall be recognized from the exchange, but

(b) if the corporation receiving such other property or money does not distribute it pursuant to the plan of reorganization, the gain, if any, to the corporation shall be recognized, but in an amount not in excess of the sum of such money and the fair market value of such other property so received, which is not so distributed.

(2) Loss. If R.S. 47:133 D would apply to an exchange but for the fact that the property received in exchange consists not only of property permitted by R.S. 47:133 D to be received without the recognition of gain or loss, but also of other property or money, then no loss from the exchange shall be recognized.

Amended by Acts 1958, No. 443, §3.



RS 47:135 - Exclusion from income; property received in certain corporate liquidations

§135. Exclusion from income; property received in certain corporate liquidations

A. If:

(1) A corporation adopts a plan of complete liquidation on or after January 1, 1960; and

(2) Within the twelve (12) month period beginning on the date of the adoption of such plan, all of the assets of the corporation are distributed in complete liquidation (less assets retained to meet claims) the following provisions of this Section shall be applicable.

B. There shall be excluded from the gross income of any shareholder receiving all or a part of the assets of the corporation in exchange for the cancellation or surrender of stock of the corporation, so much of the gain, if any, as is recognized with respect to such exchange as does not exceed an amount equal to that portion of the net gain of the corporation which the value of all the assets of the corporation received in liquidation by such shareholder bears to the total value of all of the assets of the corporation received in liquidation by all the shareholders thereof.

C. As used in this Section:

(1) The term "net gain of the corporation" shall mean that portion as is allocated to Louisiana pursuant to R.S. 47:243 or apportioned to Louisiana pursuant to R.S. 47:244 of such gain as is recognized to the corporation from the sale or exchange by it of property within the twelve-month period beginning on the date of adoption of a plan of liquidation less the amount of loss realized by the corporation during such period from the sale or exchange of property; provided that in no case shall the net gain of the corporation exceed the taxable net income of the corporation for the year in which the gain is realized.

(2) The term "property" as used herein does not include

(a) stock in trade of the corporation, or other property of a kind which would properly be included in the inventory of the corporation if on hand at the close of the taxable year, and property held by the corporation primarily for sale to customers in the ordinary course of its trade or business,

(b) installment obligations acquired in respect of the sale or exchange (without regard to whether such sale or exchange occurred before, on, or after the date of the adoption of the plan referred to in Subsection A) of stock in trade or other property described in Subsection C(2)(a) of this section, and

(c) installment obligations acquired in respect of property (other than property described in Subsection C(2)(a)) sold or exchanged before the date of the adoption of such plan of liquidation.

D. Notwithstanding Subsection C(2) of this Section, if substantially all of the property described in Subsection C(2)(a) which is attributable to a trade or business of the corporation is, in accordance with this Section, sold or exchanged to one person in one transaction, then for purposes of Subsection "A" the term "property" includes

(1) such property so sold or exchanged, and

(2) installment obligations acquired in respect of such sale or exchange.

E. The gain excluded solely by reason of this section shall not be considered gain not taxable in whole or in part under the law under the provisions of Section 152 of this Title.

Added by Acts 1960, No. 178, §1. Amended by Acts 1968, No. 106, §4; Acts 1972, No. 604, §1.



RS 47:136 - Recognition of gain or loss; involuntary conversions

§136. Recognition of gain or loss; involuntary conversions

A. General rule. The rules set forth in this Section apply only to instances in which property is compulsorily or involuntarily converted, as a result of its destruction in whole or in part, theft, seizure, or requisition or condemnation or threat or imminence thereof.

(1) Conversion into similar property. If property is converted into property similar or related in service or use to the property so converted, no gain shall be recognized.

(2) Conversion into money where disposition occurred prior to January 1, 1958. If property is converted into money, and the disposition of the converted property occurred before January 1, 1958, no gain shall be recognized if such money is forthwith in good faith, under regulations prescribed by the collector, expended in the acquisition of other property similar or related in service or use to the property so converted, or in the acquisition of control of a corporation owning such other property, or in the establishment of a replacement fund. If any part of the money is not so expended, the gain shall be recognized to the extent of the money which is not so expended (regardless of whether such money is received in one or more taxable years and regardless of whether the money which is not so expended constitutes gain). For purposes of this paragraph and paragraph (3), the term "disposition of the converted property" means the destruction, theft, seizure, requisition, or condemnation of the converted property, or the sale or exchange of such property under threat or imminence of requisition or condemnation.

(3) Conversion into money where disposition occurred after December 31, 1957. If property is so converted into money or into property not similar or related in service or use to the converted property, and the disposition of the converted property (as defined in paragraph (2)) occurred after December 31, 1957, the gain, if any, shall be recognized except to the extent hereinafter provided in this paragraph.

(a) Nonrecognition of gain. If the taxpayer during the period specified in Sub-section A(3)(b) of this Section, for the purpose of replacing the property so converted, purchases other property similar or related in service or use to the property so converted, or purchases stock in the acquisition of control of a corporation owning such other property, at the election of the taxpayer the gain shall be recognized only to the extent that the amount realized upon such conversion (regardless of whether such amount is received in one or more taxable years) exceeds the cost of such other property or such stock. Such election shall be made at such time and in such manner as the collector may by regulations prescribe. For purposes of this paragraph:

(i) no property or stock acquired before the conversion of the property shall be considered to have been acquired for the purpose of replacing such converted property unless held by the taxpayer on the date of such conversion; and

(ii) the taxpayer shall be considered to have purchased property or stock only if, but for the provisions of Sub-section A(3)(a) of this Section, the unadjusted basis of such property or stock would be its cost within the meaning of R.S. 47:140.

(b) Period within which property must be replaced. The period referred to in Sub-section A(3)(a) of this Section shall be the period beginning with the date of the disposition of the converted property, or the earliest date of the threat or imminence of requisition or condemnation of the converted property, whichever is the earlier, and ending--

(i) one year after the close of the first taxable year in which any part of the gain upon the conversion is realized, or

(ii) subject to such terms and conditions as may be specified by the collector, at the close of such later date as the collector may designate on application by the taxpayer. Such application shall be made at such time in such manner as the collector may by regulations prescribe.

B. Property sold pursuant to reclamation laws. For purposes of this Chapter, if property lying within an irrigation project is sold or otherwise disposed of in order to conform to the acreage limitation provisions of federal reclamation laws, such sale or disposition shall be treated as an involuntary conversion to which this Section applies.

C. Livestock destroyed by disease. For purposes of this Chapter, if livestock is destroyed by or on account of disease, or is sold or exchanged because of disease, such destruction or such sale or exchange shall be treated as an involuntary conversion to which this Section applies.

D. Livestock sold on account of drought. For purposes of this Chapter, the sale or exchange of livestock (other than poultry) held by a taxpayer for draft, breeding, or dairy purposes in excess of the number the taxpayer would sell if he followed his usual business practices shall be treated as an involuntary conversion to which this Section applies if such livestock are sold or exchanged by the taxpayer solely on account of drought.

Amended by Acts 1958, No. 242, §8.



RS 47:137 - Recognition of gain or loss; certain liquidations; sales or exchanges of qualified conservation property

§137. Recognition of gain or loss; certain liquidations; sales or exchanges of qualified conservation property

A. General rule. If, within the twelve-month period beginning on the date on which a corporation adopts a plan of complete liquidation, all of the assets of the corporation are distributed in complete liquidation, less assets retained to meet claims, then no gain or loss shall be recognized to such corporation from the sale or exchange by it of qualified conservation property within such twelve-month period.

B. Qualified conservation property defined. For the purposes of this Section, the term "qualified conservation property" shall mean and include immovable or real property, or any interest therein, of a corporation that is sold or transferred in an exchange to the state of Louisiana for wildlife, scenic, recreation, or conservation purposes.

C. Effect on shareholders.

(1) Situs of stock cancelled or redeemed in liquidation. A pro rata portion of each shareholder's stock cancelled or redeemed in a liquidation described in Subsection A shall, for purposes of determining taxable gain under this Chapter, be deemed to have its taxable situs in this state based on the ratio of the total net proceeds of all sales or exchanges of qualified conservation property in which no gain or loss is recognized to the liquidating corporation by reason of Subsection A to the total amount of corporate liquidating distributions of such corporation.

(2) Withholding of tax. The liquidating corporation shall pay unto the secretary of the Department of Revenue prior to its final liquidation an amount equal to two and four tenths (2.4%) percent of the net proceeds of all sales or exchanges of qualified conservation property in which no gain or loss is recognized to the liquidating corporation by reason of Subsection A. Said amount paid unto the secretary shall be considered a withholding of tax due by shareholders and attributable to their receipt of liquidation distributions and shall be allowed as a credit to the corporation's shareholders on a pro rata stock ownership basis against Louisiana income taxes due by each shareholder in the taxable year in which the shareholder reports the final corporate liquidation distribution.

Added by Acts 1983, No. 422, §1, eff. July 2, 1983. Acts 1997, No. 658, §2.

{{NOTE: SEE SCR NO. 178, 1987 R.S. FOR LEGISLATIVE INTENT.}}



RS 47:138 - Definitions relating to corporate reorganizations

§138. Definitions relating to corporate reorganizations

A. Reorganization.

(1) In general. For purposes of this Chapter, the term "reorganization" means:

(a) a statutory merger or consolidation;

(b) the acquisition by one corporation, in exchange solely for all or a part of its voting stock, of stock of another corporation if, immediately after the acquisition, the acquiring corporation has control of such other corporation, whether or not such acquiring corporation had control immediately before the acquisition;

(c) the acquisition by one corporation, in exchange solely for all or a part of its voting stock (or in exchange solely for all of* a part of the voting stock of a corporation which is in control of the acquiring corporation), of substantially all of the properties of another corporation, but in determining whether the exchange is solely for stock the assumption by the acquiring corporation of a liability of the other, or the fact that property acquired is subject to a liability, shall be disregarded;

(d) a transfer by a corporation of all or a part of its assets to another corporation if immediately after the transfer the transferor, or one or more of its shareholders (including persons who were shareholders immediately before the transfer), or any combination thereof, is in control of the corporation to which the assets are transferred; but only if, in pursuance of the plan, stock or securities of the corporation to which the assets are transferred are distributed in a transaction which qualifies under R.S. 47:133 C or H or R.S. 47:134;

(e) a recapitalization; or

(f) a mere change in identity, form, or place of organization, however effected.

(2) Special rules.

(a) If a transaction is described both in Subsection A(1)(c) and A(1)(d) of this Section, then, for purposes of this Chapter, such transaction shall be treated as if it were described only in Subsection A(1)(d).

(b) Additional consideration in certain cases. If:

(i) one corporation acquires substantially all of the properties of another corporation,

(ii) the acquisition would qualify under Subsection A(1)(c) of this Section, but for the fact that the acquiring corporation exchanges money or other property in addition to voting stock, and

(iii) the acquiring corporation acquires, solely for voting stock described in Subsection A(1)(c) of this Section, property of the other corporation having a fair market value which is at least 80 per cent of the fair market value of all of the property of the other corporation, then such acquisition shall (subject to Subsection A(2)(a) of this Section) be treated as qualifying under Subsection A(1)(c) of this Section. Solely for the purpose of determining whether clause (iii) of the preceding sentence applies, the amount of any liability assumed by the acquiring corporation, and the amount of any liability to which any property acquired by the acquiring corporation is subject, shall be treated as money paid for the property.

(c) Transfers of assets to subsidiaries in certain cases. A transaction otherwise qualifying under Subsection A(1)(a) or A(1)(c) of this Section shall not be disqualified by reason of the fact that part or all of the assets which were acquired in the transaction are transferred to a corporation controlled by the corporation acquiring such assets.

B. Party to a reorganization. For purposes of this Chapter, the term "a party to a reorganization" includes:

(1) a corporation resulting from a reorganization, and

(2) both corporations, in the case of a reorganization resulting from the acquisition by one corporation of stock or properties of another.

In the case of a reorganization qualifying under Subsection A(1)(c) of this Section, if the stock exchanged for the properties is stock of a corporation which is in control of the acquiring corporation, the term "a party to a reorganization" includes the corporation so controlling the acquiring corporation. In the case of a reorganization qualifying under Subsection A(1)(a) or A(1)(c) of this Section by reason of Subsection A(2)(c) of this Section, the term "a party to a reorganization" includes the corporation controlling the corporation to which the acquired assets are transferred.

C. Control. For purposes of this Chapter the term "control" means the ownership of 80 per cent of the total combined voting power of all classes of stock entitled to vote and at least 80 per cent of the total number of shares of all classes of stock of the corporation.

Amended by Acts 1958, No. 443, §5.

*In (A)(1)(c), "all of a part" is as it appears in enrolled bill.



RS 47:139 - Adjusted basis for determining gain or loss

§139. Adjusted basis for determining gain or loss

The adjusted basis for determining the gain or loss from the sale or other disposition of property, whenever acquired, shall be the basis determined under R.S. 47:140 through 47:155, adjusted as provided in R.S. 47:156.



RS 47:140 - Unadjusted basis; in general

§140. Unadjusted basis; in general

The basis of property shall be the cost of such property, except as provided otherwise in R.S. 47:141 through 47:155.



RS 47:141 - Unadjusted basis; inventories

§141. Unadjusted basis; inventories

If the property should have been included in the last inventory, the basis shall be the last inventory value thereof.



RS 47:142 - Unadjusted basis; gifts after December 31, 1933

§142. Unadjusted basis; gifts after December 31, 1933

If the property was acquired by gift after December 31, 1933, the basis shall be the same as it would be in the hands of the donor or the last preceding owner by whom it was not acquired by gift, except that for the purpose of determining loss the basis shall be the basis so determined or the fair market value of the property, at the time of the gift, whichever is lower. If the facts necessary to determine the basis in the hands of the donor or the last preceding owner are unknown to the donee, the collector shall, if possible, obtain such facts from such donor or last preceding owner, or any other person cognizant thereof. If the collector finds it impossible to obtain such facts, the basis in the hands of such donor or last preceding owner shall be the fair market value of such property as found by the collector as of the date or approximate date at which, according to the best information that the collector is able to obtain, such property was acquired by such donor or last preceding owner.



RS 47:143 - Unadjusted basis; transfer in trust after December 31, 1933

§143. Unadjusted basis; transfer in trust after December 31, 1933

If the property be acquired after December 31, 1933, by a transfer in trust (other than by a transfer in trust by a bequest or devise) the basis shall be the same as it would be in the hands of the grantor, increased in the amount of gain or decreased in the amount of loss recognized to the grantor upon such transfer under the law applicable to the year in which the transfer was made.



RS 47:144 - Unadjusted basis; gift or transfer in trust before January 1, 1934

§144. Unadjusted basis; gift or transfer in trust before January 1, 1934

If the property was acquired by gift or transfer in trust on or before January 1, 1934, the basis shall be the fair market value of such property at the time of such acquisition.



RS 47:145 - Unadjusted basis; property transmitted at death

§145. Unadjusted basis; property transmitted at death

If the property was acquired by bequest, devise, or inheritance, the basis shall be fair market value of such property at the time of such acquisition. In the case of property transferred in trust to pay the income for life to or upon the order or direction of the grantor, with right reserved to the grantor at all times prior to his death to revoke the trust, the basis of such property in the hands of the persons entitled under the terms of the trust instrument to the property after the grantor's death shall, after such death, be the same as if the instrument had been a will executed on the day of the grantor's death. For the purpose of this Section property passing without full and adequate consideration under a general power of appointment exercised by will shall be deemed to be property passing from the individual exercising such power by bequest or devise.



RS 47:146 - Unadjusted basis; tax free exchanges generally

§146. Unadjusted basis; tax free exchanges generally

A. General rule. The following rules apply to exchanges governed by R.S. 47:133 or 47:134.

(1) Nonrecognition property. The basis of the property permitted to be received under such Section without the recognition of gain or loss shall be the same as that of the property exchanged,

(a) decreased by,

(i) the fair market value of any other property (except money) received by the taxpayer, and

(ii) the amount of any money received by the taxpayer, and

(b) increased by,

(i) the amount which was treated as a dividend, and

(ii) the amount of gain to the taxpayer which was recognized on such exchange (not including any portion of such gain which was treated as a dividend).

(2) Other property. The basis of any other property (except money) received by the taxpayer shall be its fair market value.

B. Allocation of basis.

(1) In general. Under regulations prescribed by the collector, the basis determined under Subsection A(1) of this Section shall be allocated among the properties permitted to be received without the recognition of gain or loss.

(2) Special rule for R.S. 47:133 H. In the case of an exchange to which R.S. 47:133 H (or so much of R.S. 47:134 as relates to R.S. 47:133 H) applies, then in making the allocation under Subsection A(1) of this Section, there shall be taken into account not only the property so permitted to be received without the recognition of gain or loss, but also the stock or securities (if any) of the distributing corporation which are retained, and the allocation of basis shall be made among all such properties.

C. R.S. 47:133 H transactions which are not exchanges. For purposes of this section, a distribution to which R.S. 47:133 H (or so much of R.S. 47:134 as relates to R.S. 47:133 H) applies shall be treated as an exchange, and for such purposes the stock and securities of the distributing corporation which are retained shall be treated as surrendered, and received back, in the exchange.

D. Assumption of liability. Where, as part of the consideration to the taxpayer, another party to the exchange assumed a liability of the taxpayer or acquired from the taxpayer property subject to a liability, such assumption or acquisition (in the amount of the liability) shall, for purposes of this Section, be treated as money received by the taxpayer on the exchange.

E. Exception. This Section shall not apply to property acquired by a corporation by the issuance of its stock or securities as consideration in whole or in part for the transfer of the property to it.

Amended by Acts 1958, No. 443, §6.



RS 47:147 - Repealed by Acts 1958, No. 443, 1

§147. Repealed by Acts 1958, No. 443, §1.



RS 47:148 - Basis to corporations

§148. Basis to corporations

A. Property acquired by issuance of stock or as paid-in surplus. If property was acquired on or after January 1, 1956, by a corporation,

(1) in connection with a transaction to which R.S. 47:133 E (relating to transfer of property to corporation controlled by transferor) applies, or

(2) is paid-in surplus or as a contribution to capital, then the basis shall be the same as it would be in the hands of the transferor, increased in the amount of gain recognized to the transferor on such transfer.

B. Transfers to corporations. If property was acquired by a corporation in connection with a reorganization to which this Chapter applies, then the basis shall be the same as it would be in the hands of the transferor, increased in the amount of gain recognized to the transferor on such transfer. This Subsection shall not apply if the property acquired consists of stock or securities in a corporation a party to the reorganization, unless acquired by the issuance of stock or securities of the transferee as the consideration in whole or in part for the transfer.

C. Special rule for certain contributions to capital.

(1) Property other than money. Notwithstanding Subsection A(2) of this Section, if property other than money,

(a) is acquired by a corporation, on or after January 1, 1956, as a contribution to capital, and

(b) is not contributed by a shareholder as such, then the basis of such property shall be zero.

(2) Money. Notwithstanding Subsection A(2) of this Section, if money,

(a) is received by a corporation, on or after January 1, 1956, as a contribution to capital, and

(b) is not contributed by a shareholder as such, then the basis of any property acquired with such money during the 12-month period beginning on the day the contribution is received shall be reduced by the amount of such contribution. The excess (if any) of the amount of such contribution over the amount of the reduction under the preceding sentence shall be applied to the reduction (as of the last day of the period specified in the preceding sentence) of the basis of any other property held by the taxpayer. The particular properties to which the reductions required by this paragraph shall be allocated shall be determined under regulations prescribed by the collector.

Amended by Acts 1958, No. 443, §7.



RS 47:149 - Unadjusted basis; involuntary conversions

§149. Unadjusted basis; involuntary conversions

If the property was acquired, after December 31, 1933, as the result of a compulsory or involuntary conversion described in R.S. 47:136 the basis shall be the same as in the case of the property so converted, decreased in the amount of any money received by the taxpayer which was not expended in accordance with the provisions of law, applicable to the year in which such conversion was made, determining the taxable status of the gain or loss upon such conversion, and increased in the amount of gain or decreased in the amount of loss to the taxpayer recognized upon such conversion under the law applicable to the year in which such conversion was made.



RS 47:150 - Unadjusted basis; wash sales of stock

§150. Unadjusted basis; wash sales of stock

If the property consists of stock or securities the acquisition of which, or the contract or option to acquire which resulted in the nondeductibility (under R.S. 47:160 relating to wash sales) of the loss from the sale or other disposition of substantially identical stock or securities, then the basis shall be the basis of stock or securities so sold or disposed of, increased or decreased, as the case may be, by the difference, if any, between the prices at which the property was acquired and the price at which such substantially identical stock or securities were sold or otherwise disposed of.



RS 47:151 - Unadjusted basis; property acquired during affiliation

§151. Unadjusted basis; property acquired during affiliation

In the case of property acquired by a corporation, during a period of affiliation, from a corporation with which it was affiliated, the basis of such property after such period of affiliation, shall be determined in accordance with regulations prescribed by the collector, without regard to inter-company transactions in respect to which gain or loss was not recognized.

For the purpose of this Section, the term "period of affiliation" means the period during which such corporations were affiliated, determined in accordance with the law applicable thereto, but does not include any taxable year beginning on or after January 1, 1934.



RS 47:152 - Basis of property received in liquidations

§152. Basis of property received in liquidations

A. General rule. If property is received in a distribution in partial or complete liquidation and if gain or loss is recognized on receipt of such property, then the basis of the property in the hands of the distributee shall be the fair market value of such property at the time of the distribution, except as provided in Subsections B and C of this Section.

B. Liquidation of subsidiary.

(1) In general. If property is received by a corporation in a distribution in complete liquidation of another corporation (within the meaning of R.S. 47:133 F(2)), then, except as provided in Subsection B(2) of this Section, the basis of the property in the hands of the distributee shall be the same as it would be in the hands of the transferor. If property is received by a corporation in a transfer to which R.S. 47:133 F(3) applies, and if Subsection B(2) of this Section does not apply, then the basis of the property in the hands of the transferee shall be the same as it would be in the hands of the transferor.

(2) Exception. If property is received by a corporation in a distribution in complete liquidation of another corporation (within the meaning of R.S. 47:133 F(2), and if,

(a) the distribution is pursuant to a plan of liquidation adopted,

(i) on or after January 1, 1958, and

(ii) not more than 2 years after the date of the transaction described in Subsection B(2)(b) of this Section, (or, in the case of a series of transactions, the date of the last such transaction); and

(b) stock of the distributing corporation possessing at least 80% of the total combined voting power of all classes of stock entitled to vote, and at least 80% of the total number of shares of all other classes of stock (except nonvoting stock which is limited and preferred as to dividends), was acquired by the distributee by purchase (as defined in Subsection B(3) of this Section) during a period of not more than 12 months, then the basis of the property in the hands of the distributee shall be the adjusted basis of the stock with respect to which the distribution was made. For purposes of the preceding sentence, under regulations prescribed by the collector, proper adjustment in the adjusted basis of any stock shall be made for any distribution made to the distributee with respect to such stock before the adoption of the plan of liquidation, for any money received, for any liabilities assumed or subject to which the property was received, and for other items.

(3) Purchase defined. For purposes of Subsection B(2)(b) of this Section, the term "purchase" means any acquisition of stock, but only if,

(a) the basis of the stock in the hands of the distributee is not determined (i) in whole or in part by reference to the adjusted basis of such stock in the hands of the person from whom acquired, or (ii) under R.S. 47:145 (relating to property acquired from a decedent), and

(b) the stock is not acquired in an exchange to which R.S. 47:133 E applies.

(4) Distributee defined. For purposes of this Subsection, the term "distributee" means only the corporation which meets the 80% stock ownership requirements specified in R.S. 47:133 F(2).

C. Exceptions.

If the property was acquired by a shareholder in the liquidation of a corporation in cancellation or redemption of stock with respect to which gain was realized but with respect to which the gain was not taxable in whole or in part under the law as applicable to the year in which the property was received in liquidation (including gains a portion of which are not recognized as a result of elections under R.S. 47:133 G), then the basis shall be the same as the basis of such stock cancelled or redeemed in the liquidation, decreased in the amount of any money received by him, and increased in the amount of any gain taxable to him under the law applicable to the year in which the property was received in liquidation. For purposes of the preceding sentence the basis of property received in such liquidation shall be allocated among the various classes of property under regulations prescribed by the collector.

Amended by Acts 1958, No. 443, §8.



RS 47:153 - Unadjusted basis; property converted from personal use

§153. Unadjusted basis; property converted from personal use

In the case of property converted from personal use to business use or to use for profit, the basis shall be the lower of:

(1) the fair market value of such property at the time of the conversion; or

(2) the basis as otherwise determined under R.S. 47:140.

Amended by Acts 1958, No. 242, §9.



RS 47:154 - Repealed by Acts 1958, No. 169, 1

§154. Repealed by Acts 1958, No. 169, §1.



RS 47:155 - Unadjusted basis; property acquired before January 1, 1934

§155. Unadjusted basis; property acquired before January 1, 1934

In the case of property acquired before January 1, 1934, if the basis otherwise determined under R.S. 47:140 through 47:154, adjusted as provided in R.S. 47:156, is less than the fair market value of the property as of January 1, 1934, then the basis for determining gain shall be such fair market value. In determining the fair market value of stock in a corporation, as of January 1, 1934, due regard shall be given to the fair market value of the assets of the corporation as of that date.



RS 47:156 - Adjustments in basis for determining gain or loss

§156. Adjustments in basis for determining gain or loss

A. General rule. In computing the adjusted basis for determining gain or loss from the sale or other disposition of property, proper adjustment in respect of the property shall in all cases be made:

(1) For expenditures, receipts, losses, or other items, properly chargeable to capital account, including taxes and other carrying charges on unimproved and unproductive real property, but no such adjustment shall be made for taxes or other carrying charges for which deductions have been taken by the taxpayer in determining net income for the taxable year or prior taxable years;

(2) In respect of any period after December 31, 1933, for exhaustion, wear and tear, obsolescence, amortization, and depletion, to the extent allowed (but not less than the amount allowable) under this Chapter or under Act 21 of 1934. Where for any taxable year prior to the taxable year 1934, the depletion allowance was based on discovery value or a percentage of income, then the adjustment for depletion for such year shall be based on the depletion which would have been allowed for such year if computed without reference to discovery value or a percentage of income;

(3) In respect of any period prior to January 1, 1934, for exhaustion, wear and tear, obsolescence, amortization, and depletion, to the extent sustained;

(4) In the case of stock (to the extent not provided for in the foregoing paragraphs) for the amount of distributions previously made, which, under the law applicable to the year in which the distribution was made, were applicable in reduction of basis.

B. Substituted basis. Whenever it appears that a basis of property in the hands of the taxpayer is a substituted basis, then the adjustments provided in Sub-section A of this Section shall be made after first making in respect to such substituted basis proper adjustment of a similar nature in respect of the period during which the property was held by the transferor, donor, or grantor, or during which the other property was held by the person for whom the basis is to be determined. A similar rule shall be applied in the case of a series of substituted bases.

The term "substituted basis," as used in this Sub-section means a basis determined under any provision of R.S. 47:140 through 47:155, provided that the basis shall be determined:

(1) By reference to the basis in the hands of the transferor, donor, or grantor, or

(2) By reference to other property held at any time by the person for whom the basis is to be determined.

C. Discharge of indebtedness. Where any amount is excluded from gross income under R.S. 47:53.2 (relating to income from discharge of indebtedness) on account of the discharge of indebtedness the whole or a part of the amount so excluded from gross income shall be applied in reduction of the basis of any property held (whether before or after the time of the discharge) by the taxpayer during any portion of the taxable year in which such discharge occurred. The amount to be so applied (not in excess of the amount so excluded from gross income, reduced by the amount of any deduction disallowed under R.S. 47:53.2) and the particular properties to which the reduction shall be allocated shall be determined under regulations (prescribed by the Collector of Revenue) in effect at the time of the filing of the consent by the taxpayer referred to in R.S. 47:53.2. The reduction shall be made as of the first day of the taxable year in which the discharge occurred, except in the case of property not held by the taxpayer on such first day, in which case it shall take effect as of the time the holding of the taxpayer began.

Amended by Acts 1956, No. 435, §1.



RS 47:157 - Basis for depreciation

§157. Basis for depreciation

The basis upon which exhaustion, wear and tear, and obsolescence are to be allowed in respect of any property shall be the adjusted basis provided in R.S. 47:139 for the purpose of determining the gain upon the sale or other disposition of such property.



RS 47:158 - Basis for depletion

§158. Basis for depletion

A. General rule. The basis upon which depletion is to be allowed in respect of any property shall be the adjusted basis provided in R.S. 47:139 for the purpose of determining the gain upon the sale or other disposition of such property, except as provided in Sub-sections B, C, and D, of this Section.

B. Discovery value in case of mines, other than metal, coal, or sulphur mines discovered by the taxpayer after December 31, 1933. The basis for depletion shall be the fair market value of the property at the date of discovery or within thirty days thereafter, if such mines were not acquired as the result of purchase of a proven tract or lease, and if the fair market value of the property is materially disproportionate to the cost. The depletion allowance under R.S. 47:66 based on discovery value provided in this Sub-section shall not exceed fifty per centum (50%) of the net income of the taxpayer (computed without allowance for depletion) from the property upon which the discovery was made, except that in no case shall the depletion allowance under R.S. 47:66 be less than it would be if computed without reference to discovery value. Discoveries shall include minerals in commercial quantities contained within a vein or deposit discovered in an existing mine or mining tract by the taxpayer after December 31, 1933, if the vein or deposit thus discovered was not merely the uninterrupted extension of a continuing commercial vein or deposit already known to exist, and if the discovered minerals are of sufficient value and quantity that they could be separately mined and marketed at a profit.

NOTE: Subsections C and D eff. until June 30, 2018. See Acts 2015, No. 123, §6.

C. Percentage depletion for oil and gas wells. In the case of oil and gas wells the allowance for depletion under R.S. 47:66 shall be fifteen and eight-tenths of one percent of the gross income from the property during the taxable year, excluding from such gross income an amount equal to eighty percent of any rents or royalties paid or incurred by the taxpayer in respect of the property. Such allowance shall not exceed thirty-six percent of the net income of the taxpayer, computed without allowance for depletion, from the property except that in no case shall the depletion allowance under R.S. 47:66 be less than it would be if computed without reference to this Subsection.

D. Percentage depletion for coal and metal mines and sulphur. The allowance for depletion under R.S. 47:66 shall be, in the case of coal mines, three and six-tenths of one percent, in the case of metal mines, ten and eight-tenths of one percent, and in the case of sulphur mines or deposits, fifteen and eight-tenths of one percent, of the gross income from the property during the taxable year, excluding from such gross income an amount equal to seventy-two percent of any rents or royalties paid or incurred by the taxpayer in respect of the property. Such allowance shall not exceed thirty-six percent of the net income of the taxpayer , computed without allowance for depletion from the property. A taxpayer making his first return under this Chapter or under Act 21 of 1934 in respect of a property, shall state whether he elects to have the depletion allowance for such property for the taxable year for which the return is made computed with or without regard to percentage depletion, and the depletion allowance in respect of such property for such year and all succeeding taxable years shall be computed according to the election thus made. If the taxpayer fails to make such statement in the return, the depletion allowance for such property for all taxable years shall be computed without reference to percentage depletion. This Subsection shall not be construed as granting a new election to any taxpayer relative to any property with respect to which he has filed a return under Act 21 of 1934.

NOTE: Subsections C and D as enacted by Acts 2015, No. 123, §§3, 6, eff. July 1, 2018.

C. Percentage depletion for oil and gas wells. In the case of oil and gas wells the allowance for depletion under R.S. 47:66 shall be twenty-two percent of the gross income from the property during the taxable year, excluding from such gross income an amount equal to any rents or royalties paid or incurred by the taxpayer in respect of the property. Such allowance shall not exceed fifty percent of the net income of the taxpayer, computed without allowance for depletion, from the property except that in no case shall the depletion allowance under R.S. 47:66 be less than it would be if computed without reference to this Subsection.

D. Percentage depletion for coal and metal mines and sulphur. The allowance for depletion under R.S. 47:66 shall be, in the case of coal mines, five percent, in the case of metal mines, fifteen percent, and in the case of sulphur mines or deposits, twenty-three percent, of the gross income from the property during the taxable year, excluding from such gross income an amount equal to any rents or royalties paid or incurred by the taxpayer in respect of the property. Such allowance shall not exceed fifty percent of the net income of the taxpayer, computed without allowance for depletion, from the property. A taxpayer making his first return under this Chapter or under Act 21 of 1934 in respect of a property, shall state whether he elects to have the depletion allowance for such property for the taxable year for which the return is made computed with or without regard to percentage depletion, and the depletion allowance in respect of such property for such year and all succeeding taxable years shall be computed according to the election thus made. If the taxpayer fails to make such statement in the return, the depletion allowance for such property for all taxable years shall be computed without reference to percentage depletion. This Subsection shall not be construed as granting a new election to any taxpayer relative to any property with respect to which he has filed a return under Act 21 of 1934.

E. Definition of property.

(1) General rule. For the purpose of computing the depletion allowance under Sub-sections C and D of this Section, the term "property" means each separate interest owned by the taxpayer in each mineral deposit in each separate tract or parcel of land.

(2) Special rules as to operating mineral interests in oil and gas wells.

(a) In general. Except as otherwise provided in this Sub-section,

(i) all of the taxpayer's operating mineral interests in a separate tract or parcel of land shall be combined and treated as one property, and

(ii) the taxpayer may not combine an operating mineral interest in one tract or parcel of land with an operating mineral interest in another tract or parcel of land.

(b) Election to treat operating mineral interests as separate properties. If the taxpayer has more than one operating mineral interest in a single tract or parcel of land, he may elect to treat one or more of such operating mineral interests as separate properties. The taxpayer may not have more than one combination of operating mineral interests in a single tract or parcel of land. If the taxpayer makes the election provided in this Paragraph with respect to any interest in a tract or parcel of land, each operating mineral interest which is discovered or acquired by the taxpayer in such tract or parcel of land after the taxable year for which the election is made shall be treated,

(i) if there is no combination of interests in such tract or parcel, as a separate property unless the taxpayer elects to combine it with another interest, or

(ii) if there is a combination of interests in such tract or parcel, as part of such combination unless the taxpayer elects to treat it as a separate property.

(3) Certain unitization or pooling arrangements.

(a) In general. Under regulations prescribed by the collector, if one or more of the taxpayer's operating mineral interests participate, under a voluntary or compulsory unitization or pooling agreement, in a single cooperative or unit plan of operation, then for the period of such participation,

(i) they shall be treated for all purposes of this Chapter as one property, and

(ii) the application of Paragraphs (1), (2) and (4) in respect to such interests shall be suspended.

(b) Limitation. Subparagraph (a) shall apply to a voluntary agreement only if all the operating mineral interests covered by such agreement,

(i) are in the same deposit, or are in two or more deposits the joint development or production of which is logical from the standpoint of geology, convenience, economy, or conservation, and

(ii) are in tracts or parcels of land which are contiguous or in close proximity.

(c) Special rule in the case of arrangements entered into in taxable years beginning before January 1, 1964, if

(i) two or more of the taxpayer's operating mineral interests participate under a voluntary or compulsory unitization or pooling agreement entered into in any taxable year beginning before January 1, 1964, in a single cooperative or unit plan of operation,

(ii) the taxpayer, for the last taxable year beginning before January 1, 1964, treated such interests as two or more separate properties, and

(iii) it is determined that such treatment was proper under the law applicable to such taxable year, such taxpayer may continue to treat such interests in a consistent manner for the period of such participation.

(4) Manner, time, and scope of election.

(a) Manner and time. Any election provided in Paragraph (2) shall be made for each operating mineral interest, in the manner prescribed by the collector by regulations, not later than the time prescribed by law for filing the return (including extensions thereof) for whichever of the following taxable years is the later: The first taxable year beginning after December 31, 1963, or the first taxable year in which any expenditure for development or operation in respect of such operating mineral interest is made by the taxpayer after the acquisition of such interest.

(b) Scope. Any election under Paragraph (2) shall be for all purposes of this Chapter and shall be binding on the taxpayer for all subsequent taxable years.

(5) Treatment of certain properties. If, on the day preceding the first day of the first taxable year beginning after December 31, 1963, the taxpayer has any operating mineral interests which he treats under paragraph (4) of this section (as in effect before the amendments made by Act 175 of the 1964 Regular Session), such treatment shall be continued and shall be deemed to have been adopted pursuant to paragraphs (1) and (2) of this subsection (as amended by such Act).

(6) Allocation of basis in case of termination of election under Sub-section E(2)(b).

(a) Fair market value rule. Except as provided in Paragraph (2), if a taxpayer has a Section 158(E) aggregation, then the adjusted basis (as of the first day of the first taxable year beginning after December 31, 1963) of each property included in such aggregation shall be determined by multiplying the adjusted basis of the aggregation by a fraction,

(i) the numerator of which is the fair market value of such property, and

(ii) the denominator of which is the fair market value of such aggregation.

For purposes of this Paragraph, the adjusted basis and the fair market value of the aggregation, and the fair market value of each property included therein, shall be determined as of the day preceding the first day of the first taxable year which begins after December 31, 1963.

(b) Allocation of adjustments. If the taxpayer makes an election under this Paragraph with respect to any Section 158(E) aggregation, then the adjusted basis (as of the first day of the first taxable year beginning after December 31, 1963) of each property included in such aggregation shall be the adjusted basis of such property at the time it was first included in the aggregation by the taxpayer, adjusted for that portion of those adjustments to the basis of the aggregation which are reasonably attributable to such property. If, under the preceding sentence, the total of the adjusted bases of the interests included in the aggregation exceeds the adjusted basis of the aggregation (as of the day preceding the first day of the first taxable year which begins after December 31, 1963), the adjusted bases of the properties which include such interests shall be adjusted, under regulations prescribed by the Collector of Revenue, so that the total of the adjusted bases of such interests equals the adjusted basis of the aggregation. An election under this Paragraph shall be made at such time and in such manner as the collector shall by regulations prescribe.

F. Special rules as to operating interests in coal and metal mines and sulphur.

(1) Election to aggregate separate interests. If a taxpayer owns two or more separate operating interests which constitute part or all of an operating unit, he may elect (for all purposes of this Chapter),

(a) to form an aggregation of, and to treat as one property, all such interests owned by him which comprise any one mine or any two or more mines; and

(b) to treat as a separate property each such interest which is not included within an aggregation referred to in Subparagraph (a).

For purposes of this Paragraph, separate operating interests which constitute part or all of an operating unit may be aggregated whether or not they are included in a single tract or parcel of land and whether or not they are included in contiguous tracts or parcels. For purposes of this Paragraph, a taxpayer may elect to form more than one aggregation of operating interests with any one operating unit; but no aggregation may include any operating interest which is a part of a mine without including all of the operating interests which are a part of such mine in the first taxable year for which the election to aggregate is effective, and any operating interest which thereafter becomes a part of such mine shall be included in such aggregation.

(2) Election to treat a single interest as more than one property. If a single tract or parcel of land contains a deposit which is being extracted, or will be extracted, by means of two or more mines for which expenditures for development or operation have been made by the taxpayer, then the taxpayer may elect to allocate to such mines, under regulations prescribed by the collector all of the tract or parcel of land and of the deposit contained therein, and to treat as a separate property that portion of the tract or parcel of land and of the deposit so allocated to each mine. A separate property formed pursuant to an election under this Paragraph shall be treated as a separate property for all purposes of this Chapter (including this Paragraph). A separate property so formed may, under regulations prescribed by the collector be included as a part of an aggregation in accordance with Paragraphs (1) and (3). The election provided by this Paragraph may not be made with respect to any property which is a part of an aggregation formed by the taxpayer under Paragraph (1) except with the consent of the collector.

(3) Manner and scope of election. The election provided by Subsection F(1) or Subsection F(2) of this Section shall be made, for each operating interest in accordance with regulations prescribed by the collector, not later than the time prescribed by law for filing the return (including extensions thereof) for the first taxable year beginning after December 31, 1963, or the first taxable year in which any expenditure for development or operation in respect of the separate operating interest is made by the taxpayer after the acquisition of such interest. Such an election shall be binding upon the taxpayer for all subsequent taxable years, except that the collector may consent to a different treatment of the interest with respect to which the election has been made.

G. Operating mineral interest and operating interest defined. For purposes of this Section, the terms "operating mineral interest" and "operating interest" include only an interest in respect of which the costs of production of the mineral are required to be taken into account by the taxpayer for purposes of computing the 50 percent limitation provided for in Subsection D of this Section or would be so required if the mine or well were in the production stage.

H. Special rule as to nonoperating interest. Aggregation of separate interests. If a taxpayer owns two or more separate nonoperating interests in a single tract or parcel of land or in two or more adjacent tracts or parcels of land, the collector shall, on showing by the taxpayer that a principal purpose is not the avoidance of tax, permit the taxpayer to treat (for all purposes of this Chapter) all such interests in each separate kind of deposit as one property. If such permission is granted for any taxable year, the taxpayer shall treat such interests as one property for all subsequent taxable years unless the collector consents to a different treatment.

Acts 1958, No. 242, §11; Acts 1964, No. 175, §1; Acts 1964, No. 234, §1. Amended by Acts 1974, No. 187, §1, eff. Dec. 31, 1974; Acts 1974, Ex.Sess., No. 13, §1; Acts 1984, 1st Ex. Sess. No. 9, §1, eff. Jan. 1, 1984; Acts 2015, No. 123, §1, eff. July 1, 2015; Acts 2015, No. 123, §3, eff. July 1, 2018.

{{NOTE: SEE ACTS 1984, 1ST EX. SESS. NO. 9, §3, EFF. MARCH 27, 1984.}}

NOTE: See Acts 2015, No. 123, §5, re: applicability.



RS 47:159 - Distributions by corporations

§159. Distributions by corporations

A. Definition of dividend. The term "dividend" when used in this Chapter (except in R.S. 47:223 and 47:226, relating to insurance companies) means any distribution made by a corporation to its shareholders, whether in money or in other property, out of its earnings or profits accrued since December 31, 1933.

B. Source of distribution. For the purpose of this Chapter every distribution is made out of earnings or profits to the extent thereof, and from the most recent accumulated earnings or profits.

C. Distribution in liquidation. Amounts distributed in complete liquidation of a corporation shall be treated as in full payment in exchange for the stock, and amounts distributed in partial liquidation of a corporation shall be treated as in part of full payment in exchange for stock. The gain or loss to the distributee resulting from such exchange shall be determined under R.S. 47:131 but shall be recognized only to the extent provided in R.S. 47:132 through 47:138. In the case of amounts distributed in partial liquidation, the part of such distribution which is properly chargeable to the capital account shall not be considered a distribution of earnings or profits within the meaning of Subsection B of this Section for the purpose of determining the taxability of subsequent distributions by the corporation.

D. Other distributions from capital. If any distribution (not in partial or complete liquidation) made by a corporation to its shareholders is not out of earnings or profits, then the amount of such distribution shall be applied against and reduce the adjusted basis of the stock provided in R.S. 47:139, and if in excess of such basis, such excess shall be taxable in the same manner as a gain from the sale or exchange of property.

E. Distributions of stock and stock rights.

(1) General rule. Except as provided in Subsection E(2) of this Section, gross income does not include the amount of any distribution made by a corporation to its shareholders, with respect to the stock of such corporation, in its stock or in rights to acquire its stock.

(2) Distributions in lieu of money. Subsection E(1) of this Section shall not apply to a distribution by a corporation of its stock (or rights to acquire its stock), and the distribution shall be treated as a distribution of property,

(a) to the extent that the distribution is made in discharge of preference dividends for the taxable year of the corporation in which the distribution is made or for the preceding taxable year; or

(b) if the distribution is, at the election of any of the shareholders (whether exercised before or after the declaration thereof), payable either,

(i) in its stock (or in rights to acquire its stock), or

(ii) in property.

(3) Basis of stock and stock rights acquired in distributions.

(a) General rule. If a shareholder in a corporation received its stock or rights to acquire its stock (referred to in this subparagraph as "new stock") in a distribution to which Subsection E(1) applies, then the basis of such new stock and of the stock with respect to which it is distributed (referred to in this paragraph as "old stock"), respectively, shall, in the shareholder's hands, be determined by allocating between the old stock and the new stock the adjusted basis of the old stock. Such allocation shall be made under the regulations prescribed by the collector.

(b) Exceptions for certain stock rights.

(i) In general. If,

(A) a corporation distributes rights to acquire its stock to a shareholder in a distribution to which Subsection E(1) of this Section applies, and

(B) the fair market value of such rights at the time of the distribution is less than 15% of the fair market value of the old stock at such time, then Subsection E(3)(a) of this Section shall not apply and the basis of such rights shall be zero, unless the taxpayer elects under Subsection E(3)(b)(ii) of this Section to determine the basis of the old stock and of the stock rights under the method of allocation provided in Subsection E(3)(a) of this Section.

(ii) Election. The election referred to in Subsection E(3)(b)(i) shall be made in the return filed within the time prescribed by law (including extensions thereof) for the taxable year in which such rights were received. Such election shall be made in such manner as the collector may by regulations prescribe, and shall be irrevocable when made.

F. Redemption of stock. If a corporation cancels or redeems its stock (whether or not such stock was issued as a stock dividend) at such time and in such manner as to make the distribution and cancellation or redemption in whole or in part essentially equivalent to the distribution of a taxable dividend, the amount so distributed in redemption or cancellation of the stock, to the extent that it represents a distribution of earnings or profits, shall be treated as a taxable dividend.

G. Definition of partial liquidation. As used in this Section, the term "amounts distributed in partial liquidation" means a distribution by a corporation in complete cancellation or redemption of a part of its stock, or one of a series of distributions in complete cancellation or redemption of all or a portion of its stock.

H. Situs of stock cancelled or redeemed in liquidation. In cases where property located in Louisiana is received by a shareholder in the liquidation of a corporation, the stock cancelled or redeemed in the liquidation shall, for purposes of determining taxable gain under this Chapter, be deemed to have its taxable situs in this state to the extent that the property of the corporation distributed in liquidation is located in Louisiana. If only a portion of the property distributed in liquidation is located in Louisiana, only a corresponding portion of the gain realized by a shareholder shall be considered to be derived from Louisiana sources. Nothing in this Subsection shall be construed to mean that gain or loss shall be recognized upon the transfer of property in a merger of corporations where the basis of the property in the hands of the merging corporation is carried forward as the basis in the hands of the continuing corporation.

Amended by Acts 1950, No. 445, §1; Acts 1958, No. 443, §9.



RS 47:160 - Loss from wash sales of stock or securities

§160. Loss from wash sales of stock or securities

A. In the case of any loss claimed to have been sustained from any sale or other disposition of shares of stock or securities where it appears that, within a period beginning thirty days before the date of such sale or disposition and ending thirty days after such date, the taxpayer has acquired (by purchase or by an exchange upon which the entire amount of gain or loss was recognized by law), or has entered into a contract or option so to acquire, substantially identical stock or securities, then no deduction for the loss shall be allowed under R.S. 47:60(2); nor shall such deduction be allowed under R.S. 47:61, unless the claim is made by a corporation, a dealer in stocks or securities, and with respect to transactions made in the ordinary course of its business.

B. If the amount of stock or securities acquired (or covered by the contract or option to acquire) is less than the amount of stock or securities sold or otherwise disposed of, then the particular shares of stock or securities the loss from the sale or other disposition of which is not deductible shall be determined under rules and regulations prescribed by the collector.

C. If the amount of stock or securities acquired (or covered by the contract or option to acquire) is not less than the amount of stock or securities sold or otherwise disposed of, then the particular shares of stock or securities the acquisition of which (or the contract or option to acquire which) resulted in the nondeductibility of the loss, shall be determined under the rules and regulations prescribed by the collector.



RS 47:161 - Income from sources partly within and partly without the State of Louisiana

§161. Income from sources partly within and partly without the State of Louisiana

A. Resident individuals. In the case of a resident individual, items of gross income, expenses, losses, and deductions, from whatever source received or incurred, not otherwise exempted by this Chapter, shall be included in the taxpayer's return and the amount of the tax shall be computed upon the entire income from whatever source derived; provided, that in the case of a taxpayer who, while a resident of another state, sells non-Louisiana property for a payment to be made over a period of years, the portion of such payment received after the taxpayer becomes a resident of this state shall not be included in taxable income.

B. Nonresident individuals, and corporations. In the case of a nonresident individual, or a corporation, items of gross income, expenses, losses and deductions, from whatever source received or incurred, not otherwise exempted by this chapter, shall be included in the taxpayer's return; but, for the purpose of this Chapter, the amount of tax shall be computed only upon the net income earned or derived from sources within the state, such net income to be computed as provided in Sub-part F of Part II of this Chapter.

C. Railroads incorporated in more than one state. Any railroad corporation incorporated under and by virtue of the laws of more than one state shall be taxed under this Chapter in the same manner as a foreign corporation.

Amended by Acts 1960, No. 435, §1; Acts 1968, No. 106, §5.



RS 47:162 - Fiduciary returns

§162. Fiduciary returns

A. Every fiduciary (except a receiver appointed by authority of law in possession of part only of the property of an individual) shall make a return for any of the following individuals, estates, or trusts for which he acts, stating specifically the items of gross income thereof and the deductions and credits allowed under this Chapter.

(1) Every individual having a net income for the taxable year of two thousand, five hundred dollars ($2,500.00) or over.

(2) Every individual having a gross income for the taxable year of six thousand dollars ($6,000.00) or over, regardless of the amount of his net income;

(3) Every estate or trust the net income of which for the taxable year is two thousand, five hundred dollars ($2,500.00) or over;

(4) Every estate or trust the gross income of which for the taxable year is six thousand dollars ($6,000.00) or over, regardless of the amount of the net income; and

(5) Every estate or trust of which any beneficiary is a nonresident of the state.

B. Under such regulations as the collector may prescribe a return made by one of two or more fiduciaries may be filed with the collector at Baton Rouge, Louisiana, and shall be sufficient compliance with the above requirement. Such fiduciary shall declare that he has sufficient knowledge of the affairs of the individual, estate, or trust for which the return is made, to enable him to make the return, and that the return is to the best of his knowledge and belief, true and correct.

C. Any fiduciary required to make a return under this Chapter shall be subject to all the provisions of law which apply to individuals.

Amended by Acts 1952, No. 120, §1; Acts 1958, No. 442, §2.



RS 47:163 - Closing by collector of taxable year

§163. Closing by collector of taxable year

A. Tax in jeopardy. If the collector finds that a taxpayer designs quickly to depart from the State of Louisiana, or to remove his property therefrom, or to conceal himself or his property therein, or to do any other act tending to prejudice or to render wholly or partly ineffectual proceedings to collect the tax for the taxable year then last past or the taxable year then current unless such proceedings be brought without delay, the collector shall declare the taxable period for such taxpayer immediately terminated and shall proceed to assess and collect any tax due in accordance with the provisions of R.S. 47:1566.

B. Security for payment. A taxpayer who is not in default in making a return or paying any tax under this Chapter, may furnish to the State of Louisiana, under regulations to be prescribed by the collector, security approved by the collector that he will duly make the return next thereafter required to be filed and pay the tax next thereafter required to be paid. The collector may approve and accept in like manner security for return and payment of taxes made due and payable by virtue of the provisions of this Section, provided the taxpayer has paid in full all other income taxes.

C. Exemption from section. If security is approved and accepted pursuant to the provisions of this Section and such further or other security with respect to the tax or taxes covered thereby is given as the Collector shall from time to time find necessary and require, payment of such taxes shall not be enforced by any proceedings under the provisions of this Section or R.S. 47:1566 prior to the expiration of the time otherwise allowed for paying such respective taxes.

D. Citizens. In the case of a citizen of the State of Louisiana about to depart from the State of Louisiana, the collector may at his discretion, waive any or all of the requirements placed on the taxpayer by this Section.

E. Departure of nonresident. No nonresident who is liable for any tax under this Chapter shall leave the state for a period of more than ninety days unless he first procures from the collector a certificate that he has complied with all the obligations imposed upon him by this Chapter.

F. Addition to tax. If a taxpayer violates or attempts to violate this Section, there shall, in addition to all other penalties, be added as a part of the tax, twenty-five per centum (25%) of the total amount of the tax or deficiency in the tax, together with interest at the rate of one per centum (1%) per month from the time the tax became due.



RS 47:164 - Information at source

§164. Information at source

A. Payments of $1,000 or more. All persons in whatever capacity acting, including lessees or mortgagors of real or personal property, fiduciaries, and employers, making payment to another person of interest, rent, salaries, wages, premiums, annuities, compensation, remunerations, emoluments, or other fixed or determinable gains, profits, and income, other than payments described in R.S. 47:165A or in R.S. 47:166, of one thousand dollars ($1,000.00) or more in any taxable year, or, in the case of such payments made by the United States, the state of Louisiana or any other state, or any political subdivision, agency or instrumentality of the foregoing, the officers or employees of the United States, the state of Louisiana, or any other state or of any political subdivision, agency or instrumentality thereof having information as to such payments and required to make returns in regard thereto under the regulations hereinafter provided for, shall render a true and accurate report to the collector, under such regulations and in such form and manner and to such extent as may be prescribed by him, setting forth the amount of such gains, profits, and income, the name and address of the recipient of such payment and such other information as the collector may require.

B. Returns, regardless of amount of payment. Such returns may be required by the collector regardless of amount, in case of payments of interest upon bonds, mortgages, deeds of trust, or other similar obligations of corporations, and in the case of collections of items (not payable in Louisiana) of interest upon the bonds of a foreign state or country and interest upon the bonds of and dividends from foreign corporations by persons undertaking the collection of such foreign payments of interest or dividends by means of coupons, checks, or bills of exchange.

C. Recipient to furnish name and address. When necessary to make effective the provisions of this Section, the recipient of income shall, upon demand of the person paying income, furnish his full and correct name and address.

D. Withholding of tax at source. (1) The secretary, whenever it is deemed necessary to ensure compliance with the provisions of this Chapter, may require the United States, the state of Louisiana or any other state or any political subdivision, agency or instrumentality of the foregoing, or any person having control, receipt, custody, disposal or payment of interest, other than interest coupon payable to the bearer, rent, salaries, wages, premiums, annuities, compensation, remunerations, emoluments, or other fixed or determinable annual or periodical gains, profits, and income, paid or payable to any person, to deduct and withhold as tax an amount determined by the secretary, to be payable from such person and make return thereof and pay the tax to the secretary.

(2)(a) The motion picture investor tax credit pursuant to R.S. 47:6007 awards a tax credit for investments made and used for production expenditures in this state for state-certified productions. Therefore, any individual receiving any payments for the performance of services used directly in a production activity, which payments shall be claimed as a production expenditure for purposes of certification of tax credits, is deemed to be receiving Louisiana taxable income whether directly or indirectly through an agent or agency, loan-out company, a personal service company, an employee leasing company, or other entity and therefore these payments are subject to the withholding requirements of state and federal law and regulations.

(b) Any motion picture production company, motion picture payroll services company, or other entity making or causing to be made payments as provided in Subparagraph (a) of this Paragraph, to an individual, or to an agent or agency, loan-out company, personal service company, employee leasing company, or other entity is considered to be paying compensation taxable by the state of Louisiana. For purposes of eligibility as a production expenditure, the company or other entity shall withhold taxes from those payments at the highest individual rate of six percent, or the highest individual rate in effect at the time and remit these payments to the department quarterly, excluding any amount that would otherwise not be subject to the withholding requirements imposed pursuant to state and federal law and regulations.

(c) The motion picture production company, motion picture payroll services company, or other entity required to withhold income taxes as required by this Paragraph shall electronically report the information required by Items (i) through (iv) of this Subparagraph and remit the withholdings on all payments provided for in Subparagraphs (a) and (b) of this Paragraph to the Department of Revenue quarterly. The information reported as required by this Subparagraph may be provided to the Department of Economic Development and if provided, shall be subject to the confidentiality provisions of R.S. 47:1508(B)(20). The reports shall contain the following information:

(i) Name, address, and taxpayer identification number of the loan-out company or other entity.

(ii) Identification of entity type: C Corporation, S Corporation, or Limited Liability Company with tax type specified.

(iii) Name, address, and social security number of the payee.

(iv) An affirmative statement of whether or not the production company is a related party to the loan-out company or other entity, and if so, provision of an affidavit stating under penalty of perjury that the transaction is valued at the same value that an unrelated party would value the same transaction. If the production company is a related party to the loan-out company, the report shall also include all of the following information:

(aa) The ownership structure of the loan-out company or other entity.

(bb) An estimate amount of what the loan-out company or other entity will pay the payee.

Amended by Acts 1960, No. 342, §2; Acts 2015, No. 425, §1; Acts 2015, No. 425, §2; Acts 2016, No. 662, §§1, 2, eff. June 17, 2016.

NOTE: See Acts 2015, No. 425, §2, regarding applicability.

NOTE: See Acts 2016, No. 662, §2, regarding applicability.



RS 47:165 - Information by corporations

§165. Information by corporations

A. Dividend payments. Every corporation subject to the tax imposed by this Chapter shall, when required by the collector, render a correct return, duly verified under oath, of its payments of dividends, stating the name and address of each shareholder, the number of shares owned by him, and the amount of dividends paid him.

B. Profits declared as dividends. Every corporation shall, when required by the collector, furnish him a statement of such facts as will enable him to determine the portion of the earnings or profits of the corporation (including gains, profits, and income not taxed) accumulated during such periods as the collector may specify, which have been distributed or ordered to be distributed, respectively, to its shareholders during such taxable year as the collector may specify.

C. Accumulated gains and profits. When requested by the collector every corporation shall forward to him a correct statement of accumulated gains and profits and the names and addresses of the individuals, or shareholders who would be entitled to the same if divided or distributed, and of the amounts that would be payable to each.



RS 47:166 - Returns of brokers

§166. Returns of brokers

Every person doing business as a broker shall, when required by the collector, send a return under such rules and regulations as the collector may prescribe, showing the names of customers for whom such person has transacted any business, with such details as to the profits, losses, or other information which the collector may require, as to each of such customers, as will enable the collector to determine whether all income tax due on profits or gains of such customers has been paid.

Acts 2001, No. 1032, §15.



RS 47:167 - Collection of foreign items

§167. Collection of foreign items

All persons undertaking as a matter of business or for profit the collection of foreign payments of interest or dividends by means of coupons, checks or bills of exchange, shall obtain a license from the collector and shall be subject to such regulations enabling the state to obtain the information required under this Chapter as the collector shall prescribe; and whoever knowingly undertakes to collect such payments without having obtained a license therefor, or without complying with such regulations, shall be fined not more than one thousand dollars ($1,000.00) or imprisoned for not more than one year or both.



RS 47:181 - Imposition of tax on estates and trusts

SUBPART C. ESTATES AND TRUSTS

§181. Imposition of tax on estates and trusts

A. Application of tax. The taxes imposed by this Chapter upon individuals shall apply to the income of estates or of any kind of property held in trust including:

(1) Income accumulated in trust for the benefit of unborn or unascertained person or persons with contingent interests, and incomes accumulated or held for future distribution under the terms of will or trust;

(2) Income which is to be distributed currently by the fiduciary to the beneficiaries, and income collected by a tutor of a minor which is to be held or distributed as the court may direct;

(3) Income received by estates of deceased persons during the period of administration or settlement of the estate; and

(4) Income which, in the discretion of the fiduciary, may be either distributed to the beneficiaries or accumulated.

B. Computation and payment.

(1) The tax shall be computed upon the net income of the estate or trust, and shall be paid by the fiduciary, except as provided in R.S. 47:186, relating to revocable trusts, and R.S. 47:187 relating to income for benefit of the grantor. For return made by the beneficiary see R.S. 47:162.

(2) The amount of a net operating loss for any tax year beginning on or after January 1, 1992, may be deducted from net income in any of the fifteen years immediately following the year in which the loss occurred.

(3) The amount of a net operating loss for any tax year beginning on or after January 1, 2000, may be deducted from net income in any of the twenty years immediately following the year in which the loss occurred.

C. Exceptions. If a trust is a simple trust as defined under Internal Revenue Code Section 651 or a grantor trust as defined under R.S. 47:187, it shall not have to file a Louisiana income tax return if the following conditions are met:

(1) Such trust does not have any net taxable income for the taxable period.

(2) Such trust does not have any nonresident beneficiaries.

Acts 1985, No. 647, §1; Acts 1992, No. 1083, §1, eff. for all open taxable periods; Acts 2015, No. 103, §1, eff. July 1, 2015.

NOTE: See Acts 2015, No. 103, §2, re: applicability.



RS 47:182 - Net income of estate or trust

§182. Net income of estate or trust

The net income of the estate or trust shall be computed in the same manner and on the same basis as in the case of an individual except that:

(1) There shall be allowed as a deduction in lieu of the deduction for charitable and other contributions authorized by R.S. 47:57, any part of the gross income, without limitation, which, pursuant to the terms of the will or deed creating the trust, is during the taxable year paid or permanently set aside for the purposes and in the manner specified in R.S. 47:57, or is to be used exclusively for religious, charitable, scientific, literary, or educational purposes, or for the prevention of cruelty to children or animals, or for the establishment, acquisition, maintenance or operation of a public cemetery not operated for profit;

(2) There shall be allowed as an additional deduction in computing the net income of the estate or trust the amount of the income of the estate or trust for its taxable year which is to be distributed currently by the fiduciary to the beneficiaries, and the amount of the income collected by a guardian of an infant which is to be held or distributed as the court may direct, but the amount so allowed as a deduction shall be included in computing the net income of the beneficiaries whether distributed to them or not. Any amount allowed as a deduction under this paragraph shall not be allowed as a deduction under paragraph (3) of this Section in the same or any succeeding taxable year;

(3) In the case of income received by estates of deceased persons during the period of administration or settlement of the estate, and in the case of income which, in the discretion of the fiduciary, may be either distributed to the beneficiary or accumulated, there shall be allowed as an additional deduction in computing the net income of the estate or trust the amount of the income of the estate or trust for its taxable year, which is properly paid or credited during such year to any legatee, heir, or beneficiary, but the amount so allowed as a deduction shall be included in computing the net income of the legatee, heir or beneficiary.

(4) The optional standard deduction provided in R.S. 47:68 shall not be allowed to estates or trusts.

Amended by Acts 1950, No. 445, §1.



RS 47:183 - Credits of estate or trust against net income

§183. Credits of estate or trust against net income

For the purpose of the tax, the estate or trust shall be allowed the same personal exemption as is allowed to a single person under R.S. 47:79A(1).



RS 47:184 - Different taxable years

§184. Different taxable years

If the taxable year of a beneficiary is different from that of the estate or trust, the amount which he is required under R.S. 47:182B to include in computing his net income, shall be based upon the income of the estate or trust for any taxable year of the estate or trust, whether beginning on, before, or after January 1, 1948, ending within his taxable year.



RS 47:185 - Employees trusts

§185. Employees trusts

A trust created by an employer as a part of a stock bonus, pension, or profit-sharing plan for the exclusive benefit of some or all of his employees, to which contributions are made by the employer, or employees, or both, for the purpose of distributing to the employees the earnings and principal of the fund accumulated by the trust in accordance with such plan, shall not be taxable under R.S. 47:181, but the amount actually distributed or made available to any distributee shall be taxable to him the year in which so distributed or made available to the extent that it exceeds the amounts paid in by him.



RS 47:186 - Revocable trusts

§186. Revocable trusts

Where at any time during the taxable year the power to revest in the grantor title to any part of the corpus of the trust is vested either:

(1) In the grantor, either alone or in conjunction with any person not having a substantial adverse interest in the disposition of such part of the corpus or the income therefrom, or

(2) In any person not having a substantial adverse interest in the disposition of such part of the corpus or the income therefrom, then the income of such part of the trust for such taxable year shall be included in computing the net income of the grantor.



RS 47:187 - Income for benefit of grantor

§187. Income for benefit of grantor

Where any part of the income of a trust:

(1) Is, or in the discretion of the grantor or of any person not having a substantial adverse interest in the disposition of such part of the income, may be held or accumulated for future distribution to the grantor; or

(2) May in the discretion of the grantor or of any person not having a substantial adverse interest in the disposition of such part of the income, be distributed to the grantor; or

(3) Is, or in the discretion of the grantor or of any person not having a substantial adverse interest in the disposition of such part of the income, may be applied to the payment of premiums upon policies of insurance on the life of the grantor (except policies of insurance irrevocably payable for the purposes and in the manner specified in R.S. 47:57, relating to the so-called "charitable contribution" deduction); then such part of the income of the trust shall be included in computing the net income of the grantor.

As used in this Section, the term "in the discretion of the grantor" means "in the discretion of the grantor, either alone or in conjunction with any person not having a substantial adverse interest in the disposition of the part of the income in question."



RS 47:188 - Imposition of tax on real estate investment trusts; computation

§188. Imposition of tax on real estate investment trusts; computation

The tax imposed by this chapter upon corporations shall be imposed upon real estate investment trusts as defined in R.S. 12:491, and shall be computed only upon that part of the net income of the trust which is subject to federal income tax as provided in sections 857 and 858 of the Federal Internal Revenue Code of 1954, as amended.

Added by Acts 1962, No. 315, §2. Amended by Acts 1972, No. 729, §2.



RS 47:201 - Partners, not partnership, subject to tax; partnership return of income required

SUBPART D. PARTNERSHIPS

§201. Partners, not partnership, subject to tax; partnership return of income required

A partnership, as such, shall not be subject to the income tax imposed by this Chapter, but those partnerships having any member who is not an individual or who is not a resident of Louisiana shall be required to file a partnership return of income. Persons carrying on business as partners shall be liable for income tax only in their separate or individual capacities.

Amended by Acts 1958, No. 441, §1; Acts 1975, No. 459, §1.



RS 47:201.1 - Composite returns for nonresident partners or members

§201.1. Composite returns for nonresident partners or members

A.(1) Beginning January 1, 2001, each entity treated as a partnership for state income tax purposes which engages in activities in this state shall file composite returns and make composite payment of tax on behalf of any or all of its nonresident partners or members who do not agree to file an individual return as provided for in Subsection C of this Section.

(2) For purposes of this Section:

(a) The term "partnership" shall include general partnerships, partnerships in commendam, registered limited liability partnerships, and limited liability companies taxed as partnerships for state income tax purposes.

(b) The term "composite return" shall mean a return filed by an entity treated as a partnership on behalf of all of its nonresident partners or members which reports and remits the Louisiana income tax of the nonresident partner or member.

(c) The term "composite payment" shall mean a payment filed with a composite return which remits the Louisiana income tax of a partnership's nonresident partner or member.

B. With respect to each of its nonresident partners or members, a partnership shall for each taxable period do either of the following:

(1) Timely file with the Department of Revenue an agreement as provided in Subsection C of this Section.

(2) Make payment to this state as provided in Subsection D of this Section.

C.(1) The agreement referred to in Paragraph (B)(1) of this Section is a written, binding agreement by a nonresident partner or member of a partnership which shall be filed by the partnership with the department in which the nonresident partner or member agrees to all of the following:

(a) File an individual return in accordance with the provisions of Louisiana income tax law.

(b) Make timely payment of the taxes imposed on the partner or member by this state with respect to the partner's or member's share of the income of the partnership.

(2)(a) A partnership that timely files the agreement to file as provided in Paragraph (C)(1) with respect to a nonresident partner or member for a taxable period shall be considered to have timely filed such agreement for each subsequent taxable period of the partnership. The agreement will be considered timely filed for a taxable period and for all subsequent taxable periods if it is filed on or before the date the annual return of the partnership for such taxable period is required to be filed.

(b) A partnership that does not timely file such agreement for a taxable period shall be liable for the composite tax due for the period, plus interest and any appropriate delinquency penalty, which is required by this Section to be paid in the taxable period as provided for in Subsection D.

(c) The partnership shall not be precluded from timely filing such agreement for subsequent taxable periods.

D.(1) The payment referred to in Paragraph (B)(2) of this Section shall be in an amount equal to the maximum tax rate provided for individuals, multiplied by the nonresident partner's or member's share of the partnership income attributable to this state, as reflected on the partnership's return for the taxable period.

(2) A partnership shall be entitled to recover its payment pursuant to this Section, including any interest or penalty due, from the nonresident partner or member on whose behalf the payment was made. Any such payment for a taxable period must be made on or before the time the annual return of the partnership for such taxable period is required to be filed.

(3) Any amount paid by the partnership to the state pursuant to this Section shall be considered to be a payment by the nonresident partner or member on account of the income tax imposed on the nonresident partner or member for the taxable period. To the extent that the payment made on behalf of the nonresident partner or member exceeds the income tax liability of the nonresident partner or member, that nonresident partner or member shall be entitled to a refund, or may elect to utilize such excess as a credit against amounts that may be paid by the partnership on his behalf with respect to subsequent taxable periods.

E. Exemption for publicly traded partnerships.

(1) A publicly traded partnership may request an exemption from the composite payment requirements provided for in this Section from the secretary of the Department of Revenue. The request for the exemption must be in writing and contain the partnership name, address, and account number. The secretary may request additional documentation before granting an exemption.

(2) If granted, the exemption shall be effective for three years from the date the exemption is granted. At the end of the three-year period the publicly traded partnership must submit a new exemption request to continue the exemption. The secretary may revoke the exemption if the secretary determines that the nonresident partners are not filing and paying individual income taxes on their own behalf.

(3) Publicly traded partnerships shall file a composite return that includes all nonresident partners who were partners on December thirty-first of the year prior to the due date of the return.

(4) For purposes of this Section, a "publicly traded partnership" is any partnership whose interests are regularly traded on an established securities market, regardless of the number of partners, except for partnerships treated as corporations under Internal Revenue Code Section 7704(a).

F. Credits and overpayments claimed on composite returns.

(1) Notwithstanding the provisions of R.S. 47:1675(F) or any other provision of law to the contrary, when a composite return is filed, the nonresident members or nonresident partners of the partnership shall claim their respective share of any credit earned by the partnership for the applicable tax period in which the credit was earned.

(2) Credits claimed on a composite return shall not be allowed or claimed on any other return submitted on behalf of or by a member or partner for the same tax period.

(3) When a composite return reflects an overpayment that is determined to be correct by the secretary, the overpayment shall be paid to the partnership that filed the composite return.

(4) Composite returns shall be filed electronically. The secretary shall promulgate rules and regulations in accordance with the Administrative Procedure Act necessary for implementation of this Paragraph and shall further define and require the necessary methods for filing, signing, subscribing or verifying a return, statement, or other documents required for such implementation.

(5) The provisions of this Subsection shall be effective for taxable periods beginning on or after January 1, 2013.

Acts 2000, No. 34, §1, eff. Jan. 1, 2001; Acts 2000, 2d Ex.Sess., No. 21, §1, eff. for taxable years beginning after Dec. 31, 2000; Acts 2002, No. 68, §1, eff. for all taxable years beginning after Dec. 31, 2002; Acts 2012, No. 580, §1, eff. June 30, 2012.



RS 47:202 - Income of partner

§202. Income of partner

A. General rule. In determining his income tax, each partner shall take into account separately his distributive share, whether or not distributed, of the partnership's:

(1) gains and losses from sales or exchanges of capital assets,

(2) charitable contributions (as defined in R.S. 47:57),

(3) other items of income, gain, loss, deduction, or credit, to the extent provided by regulations prescribed by the collector, and

(4) taxable income or loss, exclusive of items requiring separate computation under other provisions of this Subsection.

B. Character of items constituting distributive share. The character of any item of income, gain, loss, deduction, or credit included in a partner's distributive share under Subsection A(1) through A(3) of this Section shall be determined as if such item were realized directly from the source from which realized by the partnership, or incurred in the same manner as incurred by the partnership.

C. Gross income of a partner. In any case where it is necessary to determine the gross income of a partner for purposes of this Chapter, such amount shall include his distributive share of the gross income of the partnership, whether or not such share has been actually distributed.

Amended by Acts 1958, No. 441, §1.



RS 47:203 - Partnership computations

§203. Partnership computations

A. Income and deductions. The taxable income of a partnership shall be computed in the same manner as in the case of an individual except that:

(1) the items described in R.S. 47:202 A shall be separately stated, and

(2) the following deductions shall not be allowed to the partnership:

(a) the standard deduction provided in R.S. 47:68,

(b) the deduction for charitable contributions provided in R.S. 47:57,

(c) deductions allowed individuals if they itemize which would not be allowable if they claim the optional standard deduction.

B. Elections of the partnership. Any election affecting the computation of taxable income derived from a partnership shall be made by the partnership.

Amended by Acts 1958, No. 441, §1.



RS 47:204 - Partner's distributive share

§204. Partner's distributive share

A. Effect of partnership agreement. A partner's distributive share of income, gain, loss, deduction, or credit shall, except as otherwise provided in this Section, be determined by the partnership agreement.

B. Distributive share determined by income or loss ratio. A partner's distributive share of any item of income, gain, loss, or deduction shall be determined in accordance with his distributive share of taxable income or loss of the partnership, as described in R.S. 47:202 A(4), for the taxable year, if:

(1) the partnership agreement does not provide as to the partner's distributive share of such item, or

(2) the principal purpose of any provision in the partnership agreement with respect to the partner's distributive share of such item is the avoidance or evasion of any tax imposed by this Chapter.

C. Contributed property.

(1) General rule. In determining a partner's distributive share of items described in R.S. 47:202 A, depreciation, depletion, or gain or loss with respect to property contributed to the partnership by a partner shall, except to the extent otherwise provided in Subsection C (2) or C (3) of this Section be allocated among the partners in the same manner as if such property had been purchased by the partnership.

(2) Effect of partnership agreement. If the partnership agreement so provides, depreciation, depletion, or gain or loss with respect to property contributed to the partnership by a partner shall, under regulations prescribed by the collector, be shared among the partners so as to take account of the variation between the basis of the property to the partnership and its fair market value at the time of contribution.

(3) Undivided interests. If the partnership agreement does not provide otherwise, depreciation, depletion, or gain or loss with respect to undivided interests in property contributed to a partnership shall be determined as though such undivided interests had not been contributed to the partnership. This paragraph shall apply only if all of the partners had undivided interests in such property prior to making the contribution and their interests in the capital and profits of the partnership correspond with such undivided interests.

D. Limitation on allowance of losses. A partner's distributive share of partnership loss (including capital loss) shall be allowed only to the extent of the adjusted basis of such partner's interest in the partnership at the end of the partnership year in which such loss occurred. Any excess of such loss over such basis shall be allowed as a deduction at the end of the partnership year in which such excess is repaid to the partnership.

E. Family partnerships.

(1) Recognition of interest created by purchases or gift. A person shall be recognized as a partner for purposes of this Subtitle if he owns a capital interest in a partnership in which capital is a material income-producing factor, whether or not such interest was derived by purchases or gift from any other person.

(2) Distributive share of donee includible in gross income. In the case of any partnership interest created by gift, the distributive share of the donee under the partnership agreement shall be includible in his gross income, except to the extent that such share is determined without allowance of reasonable compensation for services rendered to the partnership by the donor, and except to the extent that the portion of such share attributable to donated capital is proportionately greater than the share of the donor attributable to the donor's capital. The distributive share of a partner in the earnings of the partnership shall not be diminished because of absence due to military service.

(3) Purchase of interest by member of family. For purpose of this Section, an interest purchased by one member of a family from another shall be considered to be created by gift from the seller, and the fair market value of the purchased interest shall be considered to be donated capital. The "family" of any individual shall include only his spouse, ancestors, and lineal descendants, and any trusts for the primary benefit of such persons.

Amended by Acts 1958, No. 441, §1.



RS 47:205 - Determination of basis of partner's interest

§205. Determination of basis of partner's interest

A. General rule. The adjusted basis of a partner's interest in a partnership shall, except as provided in Subsection B of this Section, be the basis of such interest determined under R.S. 47:210 (relating to contributions to a partnership) or R.S. 47:216 (relating to transfers of partnership interests).

(1) increased by the sum of his distributive share for the taxable year and prior taxable years of:

(a) taxable income of the partnership as determined under R.S. 47:203A,

(b) income of the partnership exempt from tax under this Chapter, and

(c) the excess of the deductions for depletion over the basis of the property subject to depletion; and

(2) decreased (but not below zero) by distributions by the partnership as provided in R.S. 47:214 and by the sum of his distributive share for the taxable year and prior taxable years of:

(a) losses of the partnership, and

(b) expenditures of the partnership not deductible in computing its taxable income and not properly chargeable to capital account.

B. Alternative rule. The collector shall prescribe by regulations the circumstances under which the adjusted basis of a partner's interest in a partnership may be determined by reference to his proportionate share of the adjusted basis of partnership property upon a termination of the partnership.

Amended by Acts 1950, No. 445, §1; Acts 1958, No. 441, §1.



RS 47:206 - Taxable years of partner and partnership

§206. Taxable years of partner and partnership

A. Year in which partnership income is includible. In computing the taxable income of a partner for a taxable year, the inclusions required by R.S. 47:202 and R.S. 47:207C with respect to a partnership shall be based on the income, gain, loss, or deduction of the partnership for any taxable year of the partnership ending within or with the taxable year of the partner.

B. Adoption of taxable year.

(1) Partnership's taxable year. The taxable year of a partnership shall be determined as though the partnership were a taxpayer. A partnership may not change to, or adopt, a taxable year other than that of all its principal partners unless it establishes, to the satisfaction of the collector, a business purpose therefor.

(2) Partner's taxable year. A partner may not change to a taxable year other than that of a partnership of which he is a principal partner unless he establishes, to the satisfaction of the collector, a business purpose therefor.

(3) Principal partner. For the purpose of this Subsection, a principal partner is a partner having an interest of 5 per cent or more in partnership profits or capital.

C. Closing of partnership year.

(1) General rule. Except in the case of a termination of a partnership and except as provided in Subsection C(2) of this Section the taxable year of a partnership shall not close as the result of the death of a partner, the entry of a new partner, the liquidation of a partner's interest in the partnership, or the sale or exchange of a partner's interest in the partnership.

(2) Partner who retires or sells interest in partnership.

(a) Disposition of entire interest. The taxable year of a partnership shall close only:

(i) with respect to a partner who sells or exchanges his entire interest in a partnership, and

(ii) with respect to a partner whose interest is liquidated, except that the taxable year of a partnership with respect to a partner who dies shall not close prior to the end of the partnership's taxable year.

Such partner's distributive share of items described in R.S. 47:202 A for such year shall be determined, under regulations prescribed by the collector, for the period ending with such sale, exchange, or liquidation.

(b) Disposition of less than entire interest. The taxable year of a partnership shall not close (other than at the end of a partnership's taxable year as determined under Subsection B(1) of this Section with respect to a partner who sells or exchanges less than his entire interest in the partnership or with respect to a partner whose interest is reduced, but such partner's distributive share of items described in R.S. 47:202 A shall be determined by taking into account his varying interest in the partnership during the taxable year.

Amended by Acts 1958, No. 441, §1.



RS 47:207 - Transactions between partner and partnership

§207. Transactions between partner and partnership

A. Partner not acting in capacity as partner. If a partner engages in a transaction with a partnership other than in his capacity as member of such partnership, the transaction shall, except as otherwise provided in this Section, be considered as occurring between the partnership and one who is not a partner.

B. Certain sales or exchanges of property with respect to controlled partnerships.

(1) Losses disallowed. No deduction shall be allowed in respect of losses from sales or exchanges of property (other than an interest in the partnership), directly or indirectly, between:

(a) a partnership and a partner owning, directly or indirectly, more than 50 per cent of the capital interest, or the profits interest, in such partnership, or

(b) two partnerships in which the same persons own, directly, or indirectly, more than 50 per cent of the capital interests or profits interests.

C. Guaranteed payments. To the extent determined without regard to the income of the partnership, payments to a partner for services or the use of capital shall be considered as made to one who is not a member of the partnership, but only for the purposes of R.S. 47:42 (relating to gross income) and R.S. 47:62 (relating to trade or business expenses).

Added by Acts 1958, No. 441, §2.



RS 47:208 - Continuation of partnership

§208. Continuation of partnership

A. General rule. For purposes of this Chapter, an existing partnership shall be considered as continuing if it is not terminated.

B. Termination.

(1) General rule. For purposes of Subsection A of this Section, a partnership shall be considered as terminated only if:

(a) no part of any business, financial operation, or venture of the partnership continues to be carried on by any of its partners in a partnership, or

(b) within a 12-month period there is a sale or exchange of 50 per cent or more of the total interest in partnership capital and profits.

(2) Special rules.

(a) Merger or consolidations. In the case of the merger or consolidation of two or more partnerships the resulting partnership shall, for purposes of this Section, be considered the continuation of any merging or consolidating partnership whose members own an interest of more than 50 per cent in the capital and profits of the resulting partnership.

(b) Division of a partnership. In the case of a division of a partnership into two or more partnerships, the resulting partnerships (other than any resulting partnership the members of which had an interest of 50 per cent or less in the capital and profits of the prior partnership) shall, for purposes of this Section, be considered a continuation of the prior partnership.

Added by Acts 1958, No. 441, §2.



RS 47:209 - Nonrecognition of gain or loss on contribution

§209. Nonrecognition of gain or loss on contribution

No gain or loss shall be recognized to a partnership or to any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership.

Added by Acts 1958, No. 441, §2.



RS 47:210 - Basis of contributing partner's interest

§210. Basis of contributing partner's interest

The basis of an interest in a partnership acquired by a contribution of property, including money, to the partnership shall be the amount of such money and the adjusted basis of such property to the contributing partner at the time of the contribution.

Added by Acts 1958, No. 441, §2.



RS 47:211 - Basis of property contributed to partnership

§211. Basis of property contributed to partnership

The basis of property contributed to a partnership by a partner shall be the adjusted basis of such property to the contributing partner at the time of the contribution.

Added by Acts 1958, No. 441, §2.



RS 47:212 - Extent of recognition of gain or loss on distribution

§212. Extent of recognition of gain or loss on distribution

A. Partners. In the case of a distribution by a partnership to a partner,

(1) gain shall not be recognized to such partner, except to the extent that any money distributed exceeds the adjusted basis of such partner's interest in the partnership immediately before the distribution, and

(2) loss shall not be recognized to such partner, except that upon a distribution in liquidation of a partner's interest in a partnership where no property other than that described in Subsection A(2)(a) or A(2)(b) of this Section is distributed to such partner, loss shall be recognized to the extent of the excess of the adjusted basis of such partner's interest in the partnership over the sum of:

(a) any money distributed, and

(b) the basis in the hands of the distributee, as determined under R.S. 47:213, of any unrealized receivables (as defined in R.S. 47:213 E) and inventory (as defined in R.S. 47:213 F).

Any loss or gain recognized under the Subsection shall be considered a gain or loss from the sale or exchange of the partnership interest of the distributee partner.

B. Partnerships. No gain or loss shall be recognized to a partnership on a distribution to a partner of property, including money.

C. Exceptions. This Section shall not apply to the extent otherwise provided by R.S. 47:216 (relating to payments to a retiring partner or a deceased partner's successor in interest).

Added by Acts 1958, No. 441, §2.



RS 47:213 - Basis of distributed property other than money

§213. Basis of distributed property other than money

A. Distributions other than in liquidation of a partner's interest.

(1) General rule. The basis of property (other than money) distributed by a partnership to a partner other than in liquidation of the partner's interest shall, except as provided in Subsection A(2) of this Section be its adjusted basis to the partnership immediately before such distribution.

(2) Limitation. The basis to the distributee partner of property to which Subsection A(1) of this Section is applicable shall not exceed the adjusted basis of such partner's interest in the partnership reduced by any money distributed in the same transaction.

B. Distributions in liquidation. The basis of property (other than money) distributed by a partnership to a partner in liquidation of the partner's interest shall be an amount equal to the adjusted basis of such partner's interest in the partnership reduced by any money distributed in the same transaction.

C. Allocation of basis. The basis of distributed properties to which Subsection A(2) or Subsection B of this Section is applicable shall be allocated:

(1) first to any unrealized receivables (as defined in Subsection E of this Section) and inventory items (as defined in Subsection F of this Section) in an amount equal to the adjusted basis of each such property to the partnership (or if the basis to be allocated is less than the sum of the adjusted bases of such properties to the partnership, in proportion to such bases), and

(2) to the extent of any remaining basis to any other distributed properties in proportion to their adjusted basis to the partnership.

D. Special partnership basis to transferee. For purposes of Subsections A, B, and C of this Section, a partner who acquired all or a part of his interest by a transfer with respect to which the election provided in R.S. 47:220.1 is not in effect, and to whom a distribution of property (other than money) is made with respect to the transferred interest within 2 years after such transfer, may elect, under regulations prescribed by the collector, to treat as the adjusted partnership basis of such property the adjusted basis such property would have if the adjustment provided in R.S. 47:219 B were in effect with respect to the partnership property. The collector may by regulations require the application of this subsection in the case of a distribution to a transferee partner, whether or not made within 2 years after the transfer, if at the time of the transfer the fair market value of the partnership property (other than money) exceeded 110 per cent of its adjusted basis to the partnership.

E. Unrealized receivables. For purposes of this Sub-Part, the term "unrealized receivables" includes, to the extent not previously includible in income under the method of accounting used by the partnership, any rights (contractual or otherwise) to payment for:

(1) goods delivered, or to be delivered, to the extent the proceeds therefrom would be treated as amounts received from the sale or exchange of property other than a capital asset, or

(2) services rendered, or to be rendered.

F. Inventory items. For purposes of this Sub-Part, the term "inventory items" means:

(1) stock in trade of the partnership or other property of a kind which would properly be included in the inventory of the partnership if on hand at the close of the taxable year, and

(2) property held by the partnership primarily for sale to customers in the ordinary course of business.

Added by Acts 1958, No. 441, §2.



RS 47:214 - Basis of distributee partner's interest

§214. Basis of distributee partner's interest

In the case of a distribution by a partnership to a partner other than in liquidation of a partner's interest, the adjusted basis to such partner of his interest in the partnership shall be reduced (but not below zero) by:

(1) the amount of any money distributed to such partner, and

(2) the amount of the basis to such partner of distributed property other than money, as determined under R.S. 47:213.

Added by Acts 1958, No. 441, §2.



RS 47:215 - Optional adjustment to basis of undistributed partnership property

§215. Optional adjustment to basis of undistributed partnership property

A. General rule. The basis of partnership property shall not be adjusted as the result of a distribution of property to a partner unless the election, provided in R.S. 47:220.1 (relating to optional adjustment to basis of partnership property), is in effect with respect to such partnership.

B. Method of adjustment. In the case of a distribution of property to a partner, a partnership, with respect to which the election provided in R.S. 47:220.1 is in effect, shall:

(1) Increase the adjusted basis of partnership property by:

(a) the amount of any gain recognized to the distributee partner with respect to such distribution under R.S. 47:212 A(1), and

(b) in the case of distributed property to which R.S. 47:213 A(2) or B applies, the excess of the adjusted basis of the distributed property to the partnership immediately before the distribution as adjusted by R.S. 47:213 D over the basis of the distributed property to the distributee, as determined under R.S. 47:213, or

(2) Decrease the adjusted basis of partnership property by:

(a) the amount of any loss recognized to the distributee partner with respect to such distribution under R.S. 47:212 A(2), and

(b) in the case of distributed property to which R.S. 47:213 B applied, the excess of the basis of the distributed property to the distributee, as determined under R.S. 47:213, over the adjusted basis of the distributed property to the partnership immediately before such distribution (as adjusted in accordance with R.S. 47:213 D).

C. Allocation of basis. The allocation of basis among partnership properties where Subsection B is applicable shall be made in accordance with the rules provided in R.S. 47:220.2.

Added by Acts 1958, No. 441, §2.



RS 47:216 - Payments to a retiring partner or a deceased partner's successor in interest

§216. Payments to a retiring partner or a deceased partner's successor in interest

A. Payments considered as distributive share or guaranteed payment. Payments made in liquidation of the interest of a retiring partner or a deceased partner shall, except as provided in Subsection B of this Section, be considered:

(1) as a distributive share to the recipient of partnership income if the amount thereof is determined with regard to the income of the partnership, or

(2) as a guaranteed payment described in R.S. 47:207 C if the amount thereof is determined without regard to the income of the partnership.

B. Payments for interest in partnership.

(1) General rule. Payments made in liquidation of the interest of a retiring partner or a deceased partner shall, to the extent such payments (other than payments described in Subsection B(2) of this Section) are determined, under the regulations prescribed by the collector, to be made in exchange for the interest of such partner in partnership property, be considered as a distribution by the partnership and not as a distributive share or guaranteed payment under Subsection A of this Section.

(2) Special rules. For purposes of this Subsection, payments in exchange for an interest in partnership property shall not include amounts paid for good will of the partnership, except to the extent that the partnership agreement provides for a payment with respect to good will.

Added by Acts 1958, No. 441, §2.



RS 47:217 - Recognition and character of gain or loss on sale or exchange

§217. Recognition and character of gain or loss on sale or exchange

In the case of a sale or exchange of an interest in a partnership, gain or loss shall be recognized to the transferor partner. Such gain or loss shall be considered as gain or loss from the sale or exchange of a capital asset.

Added by Acts 1958, No. 441, §2.



RS 47:218 - Basis of transferee partner's interest

§218. Basis of transferee partner's interest

The basis of an interest in a partnership acquired other than by contribution shall be determined under R.S. 47:139.

Added by Acts 1958, No. 441, §2.



RS 47:219 - Optional adjustment to basis of partnership property

§219. Optional adjustment to basis of partnership property

A. General rule. The basis of partnership property shall not be adjusted as the result of a transfer of an interest in a partnership by sale or exchange or on the death of a partner unless the election provided by R.S. 47:220.1 (relating to optional adjustment to basis of partnership property) is in effect with respect to such partnership.

B. Adjustment to basis of partnership property. In the case of a transfer of an interest in a partnership by sale or exchange or upon the death of a partner, a partnership with respect to which the election provided in R.S. 47:220.1 is in effect shall:

(1) increase the adjusted basis of the partnership property by the excess of the basis to the transferee partner of his interest in the partnership over his proportionate share of the adjusted basis of the partnership property, or

(2) decrease the adjusted basis of the partnership property by the excess of the transferee partner's proportionate share of the adjusted basis of the partnership property over the basis of his interest in the partnership. Under regulations prescribed by the collector, such increase or decrease shall constitute an adjustment to the basis of partnership property with respect to the transferee partner only. A partner's proportionate share of the adjusted basis of partnership property shall be determined in accordance with his interest in partnership capital and, in the case of an agreement described in R.S. 47:204 C(2) (relating to effect of partnership agreement on contributed property), such share shall be determined by taking such agreement into account. In the case of an adjustment under this subsection to the basis of partnership property subject to depletion, any depletion allowable shall be determined separately for the transferee partner with respect to his interest in such property.

C. Allocation of basis. The allocation of basis among partnership properties where Subsection B of this Section is applicable shall be made in accordance with the rules provided in R.S. 47:220.2.

Added by Acts 1958, No. 441, §2.



RS 47:220 - Treatment of certain liabilities

§220. Treatment of certain liabilities

A. Increase in partner's liabilities. Any increase in a partner's share of the liabilities of a partnership, or any increase in a partner's individual liabilities by reason of the assumption by such partner of partnership liabilities, shall be considered as a contribution of money by such partner to the partnership.

B. Decrease in partner's liabilities. Any decrease in a partner's share of the liabilities of a partnership, or any decrease in a partner's individual liabilities by reason of the assumption by the partnership of such individual liabilities, shall be considered as a distribution of money to the partner by the partnership.

C. Liability to which property is subject. For purposes of this Section, liability to which property is subject shall, to the extent of the fair market value of such property, be considered as a liability of the owner of the property.

D. Sale or exchange of an interest. In the case of a sale or exchange of an interest in a partnership, liabilities shall be treated in the same manner as liabilities in connection with the sale or exchange of property not associated with partnerships.

Added by Acts 1958, No. 441, §2.



RS 47:220.1 - Manner of electing optional adjustment to basis of partnership property

§220.1. Manner of electing optional adjustment to basis of partnership property

If a partnership files an election, in accordance with regulations prescribed by the collector, the basis of partnership property shall be adjusted, in the case of a distribution of property, in the manner provided in R.S. 47:215 and, in the case of a transfer of a partnership interest, in the manner provided in R.S. 47:219. Such an election shall apply with respect to all distributions of property by the partnership and to all transfers of interest in the partnership during the taxable year with respect to which such election was filed and all subsequent taxable years. Such election may be revoked by the partnership, subject to such limitations as may be provided by regulations prescribed by the collector.

Added by Acts 1958, No. 441, §2.



RS 47:220.2 - Rules for allocation of basis

§220.2. Rules for allocation of basis

A. General rule. Any increase or decrease in the adjusted basis of partnership property under R.S. 47:215 B (relating to the optional adjustment to the basis of undistributed partnership property) or R.S. 47:219 B (relating to the optional adjustment to the basis of partnership property in the case of a transfer of an interest in a partnership) shall, except as provided in Subsection B, be allocated:

(1) in a manner which has the effect of reducing the difference between the fair market value and the adjusted basis of partnership properties, or

(2) in any other manner permitted by regulations prescribed by the collector.

B. Special rule. In applying the allocation rules provided in Subsection A of this Section, increases or decreases in the adjusted basis of partnership property arising from a distribution of, or a transfer of an interest attributable to, property consisting of:

(1) capital assets, or

(2) any other property of the partnership, shall be allocated to partnership property of a like character except that the basis of any such partnership property shall not be reduced below zero. If, in the case of a distribution, the adjustment to basis of property described in Subsection B(1) or B(2) of this Section is prevented by the absence of such property or by insufficient adjusted basis for such property, such adjustment shall be applied to subsequently acquired property of a like character in accordance with regulations prescribed by the collector.

Added by Acts 1958, No. 441, §2.



RS 47:220.3 - Terms defined

§220.3. Terms defined

A. Partnership. For purposes of this Chapter, the term "partnership" includes a syndicate, group, pool, joint venture, or other unincorporated organization through or by means of which any business, financial operation, or venture is carried on, and which is not, within the meaning of this Chapter, a corporation or a trust or estate. Under regulations the collector may, at the election of all members of an unincorporated organization, exclude such organization from the application of all or part of this subchapter, if it is availed of,

(1) for investment purposes only and not for the active conduct of a business, or,

(2) for the joint production, extraction, or use of property, but not for the purpose of selling services or property produced or extracted, if the income of the members of the organization may be adequately determined without the computation of partnership taxable income.

B. Partner. For purposes of this Chapter, the term "partner" means a member of a partnership.

C. Partnership agreement. For purposes of this Sub-part, a partnership agreement includes any modifications of the partnership agreement made prior to, or at the time prescribed by law for the filing of the partnership return for the taxable year (not including extensions) which are agreed to by all the partners, or which are adopted in such other manner as may be provided by the partnership agreement.

D. Liquidation of partner's interest. For the purpose of this Sub-part, the term "liquidation of a partner's interest" means the termination of a partner's entire interest in a partnership by means of a distribution, or a series of distributions, to the partner by the partnership.

Added by Acts 1958, No. 441, §2.



RS 47:221 - Tax on life insurance companies

SUBPART E. INSURANCE COMPANIES

§221. Tax on life insurance companies

A. Definition. When used in this Chapter, the term "Life Insurance Company" means an insurance company engaged in the business of issuing life insurance and annuity contracts (including contracts of combined life, health, and accident insurance), the reserve funds of which held for the fulfillment of such contracts comprise more than fifty per centum (50%) of its total reserve funds.

B. Computation of tax. The tax shall be computed upon the net income of a life insurance company from sources within the State of Louisiana, which shall be the same proportion of its net income for the taxable year from sources within and without the State of Louisiana, which the reserve funds, required by law and held by it at the end of the taxable year upon business transacted within the State of Louisiana, is of the reserve funds held by it at the end of the taxable year upon all business transacted.

Amended by Acts 1968, No. 106, §6.



RS 47:222 - Gross income of life insurance companies

§222. Gross income of life insurance companies

In the case of a life insurance company, the term "gross income" means the gross amount of income received during the taxable year from interest, dividends, and rents.

The term "reserve funds required by law" includes, in the case of assessment insurance, sums actually deposited by any company or association with state or territorial officers pursuant to law as guaranty or reserve funds, and any funds maintained under the charter or articles of incorporation of the company or association exclusively for the payment of claims arising under certificates of membership or policies issued upon the assessment plan and not subject to any other use.



RS 47:223 - Net income of life insurance companies

§223. Net income of life insurance companies

A. Deductions allowed. In the case of a life insurance company, the term "net income" means the gross income less:

(1) The amount of interest received during the taxable year upon the obligations of a state, territory, or any political subdivision thereof, or the District of Columbia, or the federal government, or any of its possessions, or obligations of a corporation organized under an act of the Congress of the United States, if such corporation is an instrumentality of the United States;

(2) An amount equal to four per centum (4%) of the mean of the reserve funds required by law and held at the beginning and end of the taxable year, except in the case of any such reserve fund which is computed at a lower interest assumption rate, the rate of three and three-fourths per centum (3 3/4%) shall be substituted for four per centum (4%). Life insurance companies issuing policies covering life, health, and accident insurance combined in one policy issued on the weekly premium payment plan, continuing for life and not subject to cancellation, shall be allowed, in addition to the above, a deduction of three and three-fourths per centum (3 3/4%) of the mean of such reserve funds (not required by law) held at the beginning and end of the taxable year, as the collector finds to be necessary for the protection of the holders of such policies only;

(3) The amount of dividends from a domestic or foreign corporation which is subject to taxation under this Chapter;

(4) An amount equal to two per centum (2%) of any sums held at the end of the taxable year as a reserve for dividends (other than dividends payable during the year following the taxable year), the payment of which is deferred for a period of not less than five (5) years from the date of the policy contract;

(5) Investment expenses paid during the taxable year; provided, that if any general expenses are in part assigned to or included in the investment expenses, the total deduction under this paragraph shall not exceed one-fourth of one per centum (1/4%) of the book value of the mean of the invested assets held at the beginning and end of the taxable year;

(6) Taxes and other expenses paid during the taxable year exclusively upon or with respect to the real estate owned by the company, not including taxes assessed against local benefits of a kind tending to increase the value of the property assessed, and not including any amount paid out for new buildings, or for permanent improvements or betterments made to increase the value of any property. The deduction allowed by this paragraph shall be allowed in the case of taxes imposed upon a shareholder of a company upon his interest as a shareholder, which are paid by the company without reimbursement from the shareholder, but in such cases no deduction shall be allowed the shareholder for the amount of such taxes;

(7) A reasonable allowance as provided in R.S. 47:65 for the exhaustion, wear and tear of property, including a reasonable allowance for obsolescence;

(8) All interest paid within the taxable year on its indebtedness, except on indebtedness incurred or continued to purchase or carry, or the proceeds of which were used to purchase or carry obligations, the interest upon which is wholly exempt from taxation under this Chapter; and

(9) Net additions made within the taxable year to reserve funds, and sums paid within the taxable year on policy and annuity contracts.

B. Rental value of real estate. The deduction under Sub-section A(6) or (7) of this Section on account of any real estate owned and occupied in whole or in part by a life insurance company, shall be limited to an amount which bears the same ratio to such deduction, computed without regard to this subsection, as the rental value of the space not so occupied bears to the rental value of the entire property.

C. Repealed by Acts 1968, No. 106, §10.



RS 47:224 - Insurance companies other than life or mutual

§224. Insurance companies other than life or mutual

A. Computation of tax. The tax on insurance companies other than life or mutual, shall be computed upon the net income from sources within the State of Louisiana.

B. Definition of income, etc. In the case of an insurance company subject to the tax imposed by this Section:

(1) "Gross income" means the sum of

(a) the combined gross amount earned during the taxable year, from investment income and from underwriting income as provided in this subsection, computed on the basis of the underwriting and investment exhibit of the annual statement approved by the National Convention of Insurance Commissioners, and

(b) gain during the taxable year from the sale or other disposition of property, and

(c) all other items constituting gross income under R.S. 47:42 through 47:53;

(2) "Net income" means the gross income as defined in paragraph (1) of this Subsection, less the deductions allowed by Subsection C of this Section;

(3) "Investment income" means the gross amount of income earned during the taxable year from interest, dividends, and rents, computed as follows: To all interest, dividends, and rents received during the taxable year, add interest, dividends, and rents due and accrued at the end of the taxable year, and deduct all interest, dividends, and rents due and accrued at the end of the preceding taxable year;

(4) "Underwriting income" means the premiums earned on insurance contracts during the taxable year less losses incurred and expenses incurred;

(5) "Premiums earned on insurance contracts during the taxable year" means an amount computed as follows: From the amount of gross premiums written on insurance contracts during the taxable year, deduct return premiums and premiums paid for reinsurance. To the result so obtained add unearned premiums on outstanding business at the end of the preceding taxable year and deduct unearned premiums on outstanding business at the end of the taxable year;

(6) "Losses incurred" means losses incurred during the taxable year on insurance contracts, computed as follows: To the losses paid during the taxable year, add salvage and reinsurance recoverable outstanding at the end of the preceding taxable year, and deduct salvage and reinsurance recoverable outstanding at the end of the taxable year. To the result so obtained, add all unpaid losses outstanding at the end of the taxable year, and deduct unpaid losses outstanding at the end of the preceding taxable year;

(7) "Expenses incurred" means all expenses shown on the annual statement approved by the National Convention of Insurance Commissioners, and shall be computed as follows: To all expenses paid during the taxable year, add expenses unpaid at the end of the taxable year, and deduct expenses unpaid at the end of the preceding taxable year. For the purpose of computing the net income subject to the tax imposed by this Section, there shall be deducted from expenses incurred as defined in this paragraph all expenses incurred which are not allowed as deductions by Subsection C of this Section.

C. Deductions allowed. In computing the net income of an insurance company subject to the tax imposed by this Section, there shall be allowed as deductions:

(1) All ordinary and necessary expenses incurred, as provided in R.S. 47:62;

(2) All interest as provided in R.S. 47:54;

(3) Taxes as provided in R.S. 47:55;

(4) Losses incurred as defined in Subsection B(6) of this Section;

(5) Losses sustained during the taxable year from the sale or other disposition of property;

(6) Bad debts in the nature of agency balances and bills receivable ascertained to be worthless and charged off within the taxable year;

(7) The amount received as dividends from corporations as provided in R.S. 47:63;

(8) The amount of interest earned during the taxable year upon obligations of a state, territory, or any political subdivision thereof, or the District of Columbia, or the federal government, or any of its possessions, or obligations of a corporation organized under an act of the Congress of the United States, if such corporation is an instrumentality of the United States;

(9) A reasonable allowance for the exhaustion, wear and tear of property, as provided in R.S. 47:65.

D. Repealed by Acts 1968, No. 106, §10.

E. Double deductions. Nothing in this Section shall be construed to permit the same item to be deducted twice.

Amended by Acts 1968, No. 106, §7.



RS 47:225 - Computation of gross income

§225. Computation of gross income

The gross income of insurance companies subject to the tax imposed by R.S. 47:221 or 47:224 shall not be determined in the manner provided in R.S. 47:161.



RS 47:226 - Mutual insurance companies other than life

§226. Mutual insurance companies other than life

A. Basis of tax. Mutual insurance companies, other than life insurance companies, shall be taxable in the same manner as other corporations, except as hereinafter provided in this Section.

B. Gross income. Mutual marine insurance companies shall include in gross income the gross premiums collected and received by them less amounts paid for reinsurance.

C. Deductions. In addition to the deductions allowed to corporations by R.S. 47:54 through 47:72, the following deductions to insurance companies shall also be allowed, unless otherwise allowed:

(1) In the case of mutual insurance companies other than life insurance companies:

(a) the net additions required by law to be made within the taxable year to reserve funds (including in the case of assessment insurance companies the actual deposit of sums with state or territorial officers pursuant to law as additions to guarantee or reserve funds); and

(b) the sums other than dividends paid within the taxable year on policy and annuity contracts;

(2) In the case of mutual marine insurance companies in addition to the deductions allowed in paragraph (1) of this Sub-section, unless otherwise allowed, amounts repaid to policyholders on account of premiums previously paid by them, and interest paid upon such amounts between the ascertainment and the payment thereof;

(3) In the case of mutual insurance companies (including interinsurers and reciprocal underwriters, but not including mutual life or mutual marine insurance companies) requiring their members to make premium deposits to provide for losses and expenses, the amount of premium deposits returned to their policyholders and the amount of premium deposits retained for the payment of losses, expenses, and reinsurance reserves.



RS 47:227 - Offset against tax

NOTE: §227 eff. until June 30, 2018. See Acts 2015, No. 125, §8, Acts 2016, 1st Ex.Sess., Nos. 26 and 29, §2.

§227. Offset against tax

Every insurance company shall be entitled to an offset against any tax incurred under this Chapter, in the amount of any taxes, based on premiums, paid by it during the preceding twelve months, by virtue of any law of this state. Beginning on and after July 1, 2015, the offset shall be equal to seventy-two percent of the amount of any taxes, based on premiums.

NOTE: This Section as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018. See Also Acts 2016, 1st Ex.Sess., Nos. 26 and 29, §2.

§227. Offset against tax

Every insurance company shall be entitled to an offset against any tax incurred under this Chapter, in the amount of any taxes, based on premiums, paid by it during the preceding twelve months, by virtue of any law of this state.

Acts 2015, No. 125, §2 eff. July 1, 2015; Acts 2015, No. 125, §5, eff. July 1, 2018; Acts 2016, 1st Ex. Sess. No. 29, §§1, 2, eff. June 17, 2016.

NOTE: See Acts 2015, No. 125, §7, regarding applicability.

NOTE: See Acts 2016, 1st Ex.Sess., Nos. 26 and 29, §2, regarding effectiveness.



RS 47:241 - Net income subject to tax

SUBPART F. NONRESIDENT INDIVIDUALS

AND CORPORATIONS

§241. Net income subject to tax

The net income of a nonresident individual or a corporation subject to the tax imposed by this Chapter shall be the sum of the net allocable income earned within or derived from sources within this state, as defined in R.S. 47:243, and the net apportionable income derived from sources in this state, as defined in R.S. 47:244, less the amount of federal income taxes attributable to the net allocable income and net apportionable income derived from sources in this state. The amount of federal income taxes to be so deducted shall be that portion of the total federal income tax which is levied with respect to the particular income derived from sources in this state to be computed in accordance with rules and regulations of the collector of revenue. Proper adjustment shall be made for the actual tax rates applying to different classes of income and for all differences in the computation of net income for purposes of federal income taxation as compared to the computation of net income under this Chapter. Where the allocation of the tax is to be based on a ratio of the amount of net income of a particular class, both the numerator and the denominator of the fraction used in determining the ratio shall be computed on the basis that such net income is determined for federal income tax purposes.

Amended by Acts 1950, No. 445, §1; Acts 1968, No. 106, §8; Acts 1970, No. 258, §6; Acts 1973, Ex.Sess., No. 8, §1; Acts 2016, 1st Ex. Sess., No. 30, §1.



RS 47:242 - Segregation of items of gross income

§242. Segregation of items of gross income

All items of gross income, not otherwise exempted in this Chapter, shall be segregated into two general classes.

(1) The class of gross income to be designated as "allocable income" shall include only the following:

(a) rents and royalties from immovable or corporeal movable property;

(b) profits from sales or exchanges of property (including such items as stocks, bonds, notes, land, machinery, mineral rights) not made in the regular course of business;

(c) interest income;

(d) dividends from corporate stock;

(e) royalties or similar revenue from the use of patents, trade marks, copyrights, secret processes, and other similar intangible rights;

(f) income from estates, trusts and partnerships;

(g) salaries, wages or other compensation received by a nonresident individual for personal services;

(h) income from construction, repair, or other similar services.

(2) The class of income to be designated as "apportionable income" shall include all items of gross income which are not properly includible in allocable income as defined in this Section.

Amended by Acts 1958, No. 170, §1.



RS 47:243 - Computation of net allocable income from Louisiana sources

§243. Computation of net allocable income from Louisiana sources

A. Items of gross allocable income shall be allocated directly to the states from which such items of income are derived, as follows:

(1) Rents and royalties from immovable or corporeal movable property, and profits from sales and exchanges of capital assets consisting of immovable or corporeal movable property, shall be allocated to the state where such property is located at the time the income is derived.

(2) Interest on customers' notes and accounts shall be allocated to the state in which such customers are located.

(3) Profits from sales or exchanges not made in the regular course of business, of property, other than capital assets consisting of incorporeal property or rights, shall be allocated to the state where such property is located at the time of the sale. A mineral lease, royalty interest, oil payment or other mineral interest shall be located in the state in which the property subject to such mineral interest is situated.

(4) Other interest, dividends and profits from sales and exchanges of capital assets consisting of incorporeal property or rights shall be allocated to the state in which the securities or credits producing such income have their situs, which shall be at the business situs of such securities or credits if they have been so used in connection with the taxpayer's business as to acquire a business situs, or, in the absence of such a business situs, shall be at the legal domicile of the taxpayer in the case of an individual or at the commercial domicile of the taxpayer in the case of a corporation; provided that dividends upon stock having a situs in Louisiana received by a corporation from another corporation which is controlled by the former, through ownership of fifty percent or more of the voting stock of the latter, shall be allocated to the state or states in which is earned the income from which the dividends are paid, such allocation to be made in proportion to the respective amounts of such income earned in each state; and provided, further, that interest on securities and credits having a situs in Louisiana received by a corporation from another corporation which is controlled by the former through ownership of fifty percent or more of the voting stock of the latter, shall be allocated to the state or states in which the real and tangible personal property of the controlled corporation is located, on the basis of the ratio of the value of such property located in Louisiana to the total value of such property within and without the state.

(5) Royalties or similar revenue from the use of patents, trademarks, copyrights, secret processes and other similar intangible rights shall be allocated to the state or states in which such rights are used.

(6) Estates, trusts and partnerships having a non-resident individual or a corporation as a member or beneficiary shall allocate and apportion their income within and without this state in accordance with the processes and formulas prescribed in this Part, and the share of any such non-resident or corporation member or beneficiary in the net income from sources in this state as so computed, shall be allocated to this state in the return of such member or beneficiary.

(7) Salaries, wages and other compensation received by a non-resident individual for personal services shall be allocated to the state or states in which the services were rendered, and in the case of services rendered partly within and partly without this state, the allocation shall be made on the basis of the amount of time the taxpayer was employed within and without this state.

(8) Income from construction, repair, or other similar services shall be allocated to the state in which the work is done.

B. From the gross allocable income allocated to this state there shall be deducted all expenses, losses and other deductions except federal income taxes allowable under this Chapter which are directly attributable to such income allocated to this state, and there shall also be deducted a ratable portion of allowable deductions, except federal income taxes, which are not directly attributable to any item or class of gross income.

C. The difference between the gross income allocated to this state and the deductions allocated and prorated thereto in accordance with the provisions of this Section shall be the net allocable income (or loss) earned within or derived from sources within this state.

Amended by Acts 1950, No. 445, §1; Acts 1958, No. 170, §2; Acts 1970, No. 258, §7; Acts 1973, Ex.Sess., No. 8, §1.



RS 47:244 - Computation of net apportionable income from Louisiana sources

§244. Computation of net apportionable income from Louisiana sources

A. From the total gross apportionable income, as provided in R.S. 47:242(2), there shall be deducted all expenses, losses and other deductions except federal income taxes, allowable under this Chapter, which are directly attributable to such income, and there also shall be deducted a ratable portion of allowable deductions, except federal income taxes, which are not directly attributable to any item or class of gross income. The remainder shall be the total net apportionable income (or loss).

B. The net apportionable income derived from sources in this state shall be computed by multiplying the total net apportionable income by the Louisiana apportionment percent determined in accordance with the provisions of R.S. 47:245.

C. In lieu of the apportionment as provided in this Section, a taxpayer may apply to the collector for permission to compute the net apportionable income derived from sources in this state by means of the separate accounting method. The collector shall grant such permission if the taxpayer shows that the apportionment method produces a manifestly unfair result, and that the unit of the taxpayer's business operating in this state could be successfully operated independently of the units in other states, and makes all of its sales in this state or derives all of its gross revenues from sources in this state, and any merchandise or products sold by the unit in this state are either:

(1) Produced by the taxpayer in Louisiana,

(2) Purchased by the taxpayer from non-affiliated sources within or without this state,

(3) Purchased from an affiliated source at not more than the price at which similar merchandise or products in similar quantities could be purchased from non-affiliated sources, or,

(4) Transferred from another department of the taxpayer's business at not more than the actual cost to the taxpayer; or where it is otherwise shown to the satisfaction of the collector that the apportionment method produces a manifestly unfair result and that the separate accounting method produces a fair and equitable determination of the amount of net income taxable in this state.

D. If such permission is granted by the collector, the taxpayer shall compute the net apportionable income derived from sources in this state by means of a separate accounting method which shall comply with the regulations to be prescribed by the collector. When a taxpayer has secured permission to employ the separate accounting method, a change to the method of apportionment shall not be made for any subsequent year without securing the permission of the collector.

E. When the collector finds that the use of the apportionment method by a taxpayer produces a manifestly unfair result and that the separate accounting method would more equitably determine the amount of net income derived from sources in Louisiana, he may require that the separate accounting method be used in such case.

F. Whenever there is a contest between the taxpayer and the collector as to whether the separate accounting method or the apportionment method should be used, the burden shall be upon him who urges the use of the separate accounting method to show that the apportionment method produces a manifestly unfair result.

G. In any case where the secretary requires that a taxpayer change to the separate method of accounting, the secretary may, absent the negligence of the taxpayer and upon a showing of reasonable cause by the taxpayer, remit or waive payment of the whole or any part of any accrued interest which would be due from such taxpayer with respect to any additional taxes due as a result of the required change to the separate method of accounting. The secretary shall not waive any interest accruing thirty days after the first issuance to the taxpayer of a proposed assessment in connection with the change to the separate method of accounting.

Amended by Acts 1950, No. 445, §1; Acts 1970, No. 258, §8; Acts 1973, Ex.Sess., No. 8, §1; Acts 1986, No. 688, §1, eff. July 8, 1986.



RS 47:245 - Determination of Louisiana apportionment percent

§245. Determination of Louisiana apportionment percent

A. Air transportation. The Louisiana apportionment per cent of any taxpayer whose net apportionable income is derived primarily from the business of transportation by aircraft shall be the arithmetical average of two ratios, as follows:

(1) The ratio of the value of immovable and corporeal movable property, other than aircraft, owned by the taxpayer, and located in Louisiana, to the value of all immovable and corporeal movable property, other than aircraft, owned by the taxpayer and used in the production of apportionable income; and

(2) The ratio of the amount of gross apportionable income derived from Louisiana sources to the total gross apportionable income of the taxpayer.

For the purposes of this Subsection, gross apportionable income from Louisiana sources shall include all gross receipts derived from passenger journeys and cargo shipments originating in Louisiana, and any other items of gross apportionable income or receipts derived entirely from sources in this state.

B. Pipeline transportation. The Louisiana apportionment per cent of any taxpayer whose net apportionable income is derived primarily from the business of transportation by pipeline shall be computed by means of the ratios provided in Subsection F of this Section.

C. Other transportation. The Louisiana apportionment per cent of any taxpayer whose net apportionable income is derived primarily from the business of transportation, other than by aircraft or pipeline, shall be the arithmetical average of two ratios, as follows:

(1) The ratio of the value of immovable and corporeal movable property, owned by the taxpayer and located in Louisiana, to the value of all immovable and corporeal movable property owned by the taxpayer and used in the production of apportionable income; and

(2) The ratio of the amount of gross apportionable income from Louisiana sources to the total amount of gross apportionable income of the taxpayer.

For the purposes of this Subsection, the gross apportionable income from Louisiana sources shall include all such income that is derived entirely from sources within this state, and a portion of revenue from transportation partly without and partly within this state, to be prorated subject to rules and regulations of the Collector, which shall give due consideration to the proportion of service performed in Louisiana.

For the purposes of this Subsection, the value of immovable and corporeal movable property owned by the taxpayer and used in Louisiana shall include the value of all such property regularly situated in this state, plus a pro rata of the value of all rolling stock and other mobile equipment owned by the taxpayer and used in the production of apportionable income, whether within or without this state, said proration to be made subject to rules and regulations of the Collector, which shall give due consideration to the mileage operated and traffic density within and without this state.

D. Service enterprises. The Louisiana apportionment per cent of any taxpayer whose net apportionable income is derived primarily from a service business in which the use of property is not a substantial income-producing factor, shall be the arithmetical average of two ratios, as follows:

(1) The ratio of the amount paid by the taxpayer for salaries, wages, and other compensation for personal services rendered in Louisiana, to the total amount paid by the taxpayer for salaries, wages, and other compensation for personal services in connection with the production of the net apportionable income; and

(2) The ratio of the gross apportionable income of the taxpayer from Louisiana sources to the total gross apportionable income of the taxpayer.

For the purposes of this Subsection, the gross apportionable income from Louisiana sources shall include the revenue from services performed in this state, and any other gross income derived entirely from sources within this state.

E. Loan business. The Louisiana apportionment per cent of any taxpayer whose net apportionable income is derived primarily from the business of making loans shall be the arithmetical average of two ratios, as follows:

(1) The ratio of the amount paid by the taxpayer for salaries, wages, and other compensations for personal services rendered in Louisiana, to the total salaries and wages paid by the taxpayer in connection with the production of the net apportionable income; and

(2) The ratio of the amount of loans made by the taxpayer in this state to the total amount of loans made by the taxpayer.

F.(1) Manufacturing, merchandising, and other business. Except as provided in this Subsection, the Louisiana apportionment percent of any taxpayer whose net apportionable income is derived primarily from the business of transportation by pipeline or from any business not included in Subsections A through E of this Section shall be the arithmetical average of three ratios, as follows:

(a) The ratio of the value of the immovable and corporeal movable property owned by the taxpayer and located in Louisiana, to the value of all immovable and corporeal movable property owned by the taxpayer and used in the production of the net apportionable income.

(b) The ratio of the amount paid by the taxpayer for salaries, wages, and other compensation for personal services rendered in this state, to the total amount paid by the taxpayer for salaries, wages, and other compensation for personal services in connection with the production of net apportionable income.

(c) The ratio of net sales made in the regular course of business and other gross apportionable income attributable to this state to the total net sales made in the regular course of business and other gross apportionable income of the taxpayer.

(2) For the purpose of this Subsection, the Louisiana apportionment percent of any taxpayer whose net apportionable income is derived primarily from the business of manufacturing or merchandising shall be computed by means of the ratios provided in Subparagraphs (1)(a) through (c) of this Subsection, except that the ratio of net sales as provided in Subparagraph (c) shall be double-weighted or counted twice, and the Louisiana apportionment percent shall be the arithmetical average of the four ratios. The term "business of manufacturing or merchandising" shall only include a taxpayer whose net apportionable income is derived primarily from the manufacture, production, or sale of tangible personal property. The term "business of manufacturing or merchandising" shall not include:

(a) A taxpayer subject to the tax imposed pursuant to Chapter 8 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

(b) Any taxpayer whose income is primarily derived from the production or sale of unrefined oil and gas.

(3) For the purpose of this Subsection sales attributable to this state shall be all sales where the goods, merchandise, or property is received in this state by the purchaser. In the case of delivery of goods by common carrier or by other means of transportation, including transportation by the purchaser, the place at which the goods are ultimately received after all transportation has been completed shall be considered as the place at which the goods are received by the purchaser. However, direct delivery into this state by the taxpayer to a person or firm designated by a purchaser from within or without the state shall constitute delivery to the purchaser in this state.

(4) For the purpose of this Subsection, salaries, wages, and other compensation for personal services paid by a taxpayer whose principal office is located in Louisiana, to officers and employees responsible for the direction and supervision of operations of the taxpayer partly within and partly without Louisiana, and salaries, wages, and other compensation for personal services paid to general office employees whose duties pertain to the operations of the taxpayer partly within and partly without Louisiana, shall be allocated in part to this state on the basis of the ratio of the amount of direct operating salaries, wages, and other compensation for services rendered in Louisiana to the total of such direct operating salaries, wages, and other compensation paid in connection with the production of net apportionable income.

(5) For the purpose of this Subsection gross apportionable income attributable to this state derived from the transportation of crude petroleum, natural gas, petroleum products, or other commodities for others through pipelines shall include all gross revenue derived from operations entirely within this state plus a portion of any revenue from operations partly within and partly without this state, based upon the ratio of the number of units of transportation service performed in Louisiana in connection with such revenue to the total of such units. A unit of transportation service shall be the transporting of any designated quantity of crude petroleum, natural gas, petroleum products, or other commodities for any designated distance. All other classes of gross apportionable income shall be prorated within or without this state on the basis of such ratio or ratios, prescribed by the collector, as may be reasonably applicable to the type of business involved.

G. Value. For the purposes of this Section the value at which immovable and corporeal movable property should be included in the apportionment factor is the average of the beginning and close of year values on a comparable basis within and without the state. If the average at the beginning and end of the year does not fairly represent the average of the property owned during the year, the average may be obtained by dividing the sum of the monthly balances by twelve. For purposes of this Section the value of property is deemed to be cost to the taxpayer less a reasonable reserve for depreciation, depletion and obsolescence. Such reserves, reflected on the books of the taxpayer, shall be used in determining value, subject to the right of the collector to adjust the reserves when in his opinion such action is necessary to reflect the fair value of the property.

H. Location. For purposes of this Section, corporeal movable property located in Louisiana in United States customs-bonded warehouses or foreign trade zones established under the Foreign Trade Zones Act shall be considered located outside Louisiana.

Amended by Acts 1954, No. 494, §1; Acts 1958, No. 170, §3; Acts 1960, No. 566, §1; Acts 1988, No. 841, §1, eff. July 18, 1988; Acts 1996, No. 19, §1, eff. for taxable years beginning on or after Jan. 1, 1997.



RS 47:246 - Corporations; deduction from net income from Louisiana sources

§246. Corporations; deduction from net income from Louisiana sources

NOTE: Subsection A eff. until June 30, 2018. See Acts 2015, No. 123, §6.

A. Subject to the limitations provided herein, there shall be deducted from any net income from Louisiana sources determined under the provisions of R.S. 47:241 of a corporation for any year following the close of the first taxable year which commenced on or after January 1, 1979 and prior to January 1, 2015, the amount of net Louisiana loss incurred in a preceding year determined as provided in Subsection B of this Section. For taxable years beginning on or after January 1, 2015, the amount of the deduction allowed shall be seventy-two percent of the amount of net Louisiana loss incurred in a preceding year determined as provided in Subsection B of this Section.

NOTE: Subsection A as enacted by Acts 2015, No. 123, §§3, 6, eff. July 1, 2018.

A. Subject to the limitations provided herein, there shall be deducted from any net income from Louisiana sources determined under the provisions of R.S. 47:241 of a corporation for any year following the close of the first taxable year which commenced on or after January 1, 1979, the amount of net Louisiana loss incurred in a preceding year determined as provided in Subsection B of this Section.

B.(1) The amount of net Louisiana loss incurred in any year commencing on or after January 1, 1979, shall be the amount determined by combining the total of net allocable gain or loss within or attributable to sources in this state as determined under the provisions of R.S. 47:243 and the net apportionable gain or loss within or attributable to sources in this state as determined under the provisions of R.S. 47:244, reduced by the amount of any federal income tax credit or refund from a prior year attributable to the carry-back of a loss for federal income tax purposes which is applicable to federal income tax deducted from Louisiana net income in such prior year.

(2) The net Louisiana loss as thus computed for any tax year may be deducted from net income calculated under the provisions of R.S. 47:241 in any of the five years immediately following the year in which the loss occurred.

C. The amount of net Louisiana loss to be deducted in the first taxable year following the taxable year in which the net loss was incurred shall not exceed the amount of net income from Louisiana sources calculated under the provisions of R.S. 47:241; the amount of net Louisiana loss available as a deduction for each of the following four years shall be the excess, if any, of the net Louisiana loss over the sum of the deductions claimed against net income from Louisiana sources for each of the years following the year of the net Louisiana loss.

D. The deduction from net income from Louisiana sources for any year shall not exceed net income from Louisiana sources for that year and no deduction for a net Louisiana loss for any years shall be allowed in the year following the year in which the total of net income from Louisiana sources determined under the provisions of R.S. 47:241 for all years following the year of the net Louisiana loss equals or exceeds the amount of the net Louisiana loss.

E. For all claims for this deduction on any return filed on or after July 1, 2015, regardless of the taxable year to which the return relates, no carry-back election shall be allowed.

F. A taxpayer may request a tentative refund resulting from the election provided in R.S. 47:246(E) using the forms and in the manner prescribed by the secretary. If the tentative refund is paid, the secretary may recover any amount, to the extent of the tentative refund, determined not to be an overpayment through any procedure provided in R.S. 47:1561 within two years from December 31st of the year in which the refund was paid. Any amount determined not to have been overpaid shall bear interest at the rate provided in R.S. 47:1601 computed from the date the tentative refund was issued until payment is made by the taxpayer.

G. For all claims for this deduction on any return filed on or after July 1, 2015, regardless of the taxable year to which the return relates, no refund shall be allowed.

Added by Acts 1979, No. 586, §2. Amended by Acts 1980, No. 632, §1; Acts 1985, No. 129, §1, eff. Aug. 1, 1985; Acts 2013, No. 341, §1, effective when the 113th Congress of the U.S. grants a similar benefit to taxpayers under federal income tax law and applicable to taxable years beginning August 1, 2011, and thereafter; Acts 2015, No. 103, §1, eff. July 1, 2015; Acts 2015, No. 123, §1, eff. July 1, 2015; Acts 2015, No. 123, §3, eff. July 1, 2018.

NOTE: See Acts 2015, No. 123, §5, re: applicability.

NOTE: See Acts 2015, No. 103, §2, re: applicability.



RS 47:247 - Allowance of deductions and credits

§247. Allowance of deductions and credits

A corporation shall receive the benefit of the deductions and credits allowed to it in this Chapter only by filing or causing to be filed with the collector a true and accurate return of its total income received from all sources in the United States, in the manner prescribed in this Chapter, including therein all the information which the collector may deem necessary for the calculation of such deductions and credits.

Amended by Acts 1968, No. 106, §9.



RS 47:248 - Repealed by Acts 1958, No. 442, 1

§248. Repealed by Acts 1958, No. 442, §1



RS 47:249 - Repealed by Acts 1968, No. 106, 10

§249. Repealed by Acts 1968, No. 106, §10



RS 47:261 - Refunds and credits; general rules

SUBPART G. OVERPAYMENTS

§261. Refunds and credits; general rules

Except as otherwise provided in this Sub-part, all matters relating to the refunding or crediting of income taxes shall be governed by the provisions of Chapter 18, Part V of this Sub-title.* *R.S. 47:1621 to 47:1627.



RS 47:262 - Overpayment of installment

§262. Overpayment of installment

If the taxpayer has paid as an installment of tax more than the amount determined to be the correct amount of such installment, the overpayment shall be credited against the unpaid installments, if any, and any excess shall be credited or refunded as provided in Chapter 18, Part V of this Sub-title.*

*R.S. 47:1621 to 47:1627.



RS 47:263 - Overpayment arising from renegotiation of war contract

§263. Overpayment arising from renegotiation of war contract

Whenever the computation for any taxable year ending on or after September 1, 1940, of any tax imposed by this Chapter, includes profits, gains or income from a contract or contracts with the United States or any department, agency or instrumentality thereof or from any subcontract or subcontracts thereunder, and after the filing of the return or payment of the tax such profit, gain or income should be redetermined by renegotiation or repricing pursuant to the laws of the United States, upon the showing thereof by the taxpayer by the filing of a claim, the tax for said taxable year shall be recomputed on the basis of such redetermined profit, gain or income, and a credit or refund shall be allowed for any overpayment thereby appearing without regard to whether the settlement in the renegotiation or repricing proceedings was voluntary or involuntary. The period of limitation for claims for refund or credit under this Section shall be the period of limitation provided in R.S. 47:1623 or one year from the date of the final determination in the renegotiation or repricing proceedings, whichever of such periods expires the later; provided that the applicable period may be extended by an agreement in writing between the taxpayer and the collector.



RS 47:264 - Overpayments arising from allowance of deductions for bad debts or worthless stock

§264. Overpayments arising from allowance of deductions for bad debts or worthless stock

In the case of an overassessment which arises from the allowance of a deduction for a bad debt or worthless stock which has not been claimed and allowed on a return of the taxpayer for another year, the period of limitation prescribed in R.S. 47:1623 shall be extended for an additional period of two years, and the limitation on the amount of credit or refund provided in R.S. 47:1623 shall be suspended.

Added by Acts 1950, No. 445, §2.



RS 47:265 - Credits arising from refunds by utilities

NOTE: §265 eff. until June 30, 2018. See Acts 2015, No. 125, §8.

§265. Credits arising from refunds by utilities

Whenever a utility refunds to its customers, pursuant to an order of a court or regulatory agency as a result of the denial of a proposed rate increase, an amount or amounts which, if taken as a deduction from gross income in the year paid or accrued, would result in a net loss, then in lieu of such deduction the utility may elect to take a credit against its Louisiana income tax in the amount of seventy-two percent of the income tax increase which was the sole result of the inclusion of the amount or amounts refunded in gross income in the year or years received irrespective of whether or not the period of limitation provided in R.S. 47:1623 has expired for the year in which the amount refunded was included in gross income. If this credit exceeds the income tax that would be due the State of Louisiana in the year of the refund, computed without the credit, then the excess of this credit may be carried over the following two taxable years.

NOTE: This Section as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

§265. Credits arising from refunds by utilities

Whenever a utility refunds to its customers, pursuant to an order of a court or regulatory agency as a result of the denial of a proposed rate increase, an amount or amounts which, if taken as a deduction from gross income in the year paid or accrued, would result in a net loss, then in lieu of such deduction the utility may elect to take a credit against its Louisiana income tax in the amount of the income tax increase which was the sole result of the inclusion of the amount or amounts refunded in gross income in the year or years received irrespective of whether or not the period of limitation provided in R.S. 47:1623 has expired for the year in which the amount refunded was included in gross income. If this credit exceeds the income tax that would be due the State of Louisiana in the year of the refund, computed without the credit, then the excess of this credit may be carried over the following two taxable years.

Added by Acts 1960, No. 210, §1; Acts 2015, No. 125, §2, eff. July 1, 2015; Acts 2015, No. 125, §5, July 1, 2018.

NOTE: See Acts 2015, No. 125, §7, regarding applicability.

NOTE: See Acts 2016, 1st Ex. Sess., No. 29, §2, regarding effectiveness.



RS 47:281 - Administration; general

SUBPART H. ADMINISTRATIVE PROVISIONS

§281. Administration; general

Except as specifically provided to the contrary in this Chapter, all matters pertaining to the administration of this Chapter shall be governed by the provisions of Chapter 18 of this Sub-title.*

*R.S. 47:1501 et seq.



RS 47:282 - Collection from transferee or fiduciary; procedure

§282. Collection from transferee or fiduciary; procedure

The liability, at law or in equity, of a transferee of property of a taxpayer, in respect of the tax (including interest, additional amounts, and additions to the tax provided by law) imposed upon the taxpayer by this Chapter, or the liability, at law or in equity, of a fiduciary in respect of a payment of any such tax from the estate of the taxpayer, shall be assessed, collected, and paid in the same manner and subject to the same provisions and limitations as in the case of the collection directly from the taxpayer.

In the absence of notice to the collector under R.S. 47:283B of the existence of a fiduciary relationship, notice of liability enforceable under this Section in respect of a tax imposed by this Chapter, if mailed to the person subject to the liability at his last known address, shall be sufficient for the purpose of this Chapter, even if such person is deceased, or is under legal disability, or in the case of a corporation, has terminated its existence.

As used in this Section, the term "transferee" includes heir, legatee, devisee, and distributee.



RS 47:283 - Notice of fiduciary relationship

§283. Notice of fiduciary relationship

A. Fiduciary of taxpayer. Upon notice to the collector that any person is acting in a fiduciary capacity, such fiduciary shall assume powers, rights, duties, and privileges of the taxpayer in respect of a tax imposed by this Chapter (except as otherwise specifically provided and except that the tax shall be collected from the estate of the taxpayer), until notice is given that the fiduciary capacity has terminated.

B. Fiduciary of transferee. Upon notice to the collector that any person is acting in a fiduciary capacity for a person subject to the liability specified in R.S. 47:282, the fiduciary shall assume, on behalf of such person, the powers, rights, duties, and privileges of such person under such Section, (except that the liability shall be collected from the estate of such person) until notice is given that the fiduciary capacity has terminated.

C. Manner of notice. Notice under Sub-sections A or B of this Section shall be given in accordance with regulations prescribed by the collector.



RS 47:284 - Repealed by Acts 1998, No. 4, 1, eff. June 4, 1998.

§284. Repealed by Acts 1998, No. 4, §1, eff. June 4, 1998.



RS 47:285 - Disposition of collections

§285. Disposition of collections

Except as otherwise provided in R.S. 47:284, all monies collected by the secretary under this Chapter, and all interest and penalties thereon, shall be paid to the state treasurer immediately upon receipt and shall be credited to the state general fund; however, the sum of one million dollars annually shall be credited to the Bond Security and Redemption Fund to be used to retire the bonds authorized by Acts 1969, No. 15.

Amended by Acts 1969, No. 124, §2; Acts 1972, Ex.Sess., No. 11, §2; Acts 1997, No. 1126, §1, eff. July 1, 1997.



RS 47:285.1 - Repealed by Acts 1973, Ex.Sess., No. 8, 2

§285.1. Repealed by Acts 1973, Ex.Sess., No. 8, §2.



RS 47:287.2 - Short title

PART II-A. LOUISIANA CORPORATION INCOME TAX

SUBPART A - INTRODUCTORY PROVISIONS,

TAX LEVY, RATES OF TAX; CREDITS

§287.2. Short title

This Act shall be known as and may be cited as the "Louisiana Corporation Income Tax Act".

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.3 - Blank)

§287.3. §§287.3 - 287.10. (Blank)



RS 47:287.11 - Tax imposed

§287.11. Tax imposed

A. There shall be levied, collected, and paid for each taxable year a tax upon the Louisiana taxable income of corporations and other entities taxed as corporations for federal income tax purposes, which entities shall be considered to be corporations for the purposes of this Chapter only, other than insurance companies as hereinafter provided.

B. Corporations shall be taxed on their Louisiana taxable income, except as otherwise exempted.

C. Taxable years affected.

(1) The provisions of this Part shall apply to taxable years beginning after December 31, 1986, including taxable years deemed to have commenced on January 1, 1987, by the provisions of R.S. 47:287.443.

(2) Taxable years beginning prior to January 1, 1987, shall not be affected by the provisions of this Part, but shall remain subject to the applicable provisions of R.S. 47:21 et seq.

D. Insurance companies shall not be subject to this Part but shall continue to be taxed pursuant to the provisions of R.S. 47:21 and R.S. 47:221 et seq., and as otherwise provided by law.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986; Acts 1998, No. 42, §1, applicable to taxable periods beginning after December 31,1997.



RS 47:287.12 - Rates of tax

§287.12. Rates of tax

The tax to be assessed, levied, collected, and paid upon the Louisiana taxable income of every corporation shall be computed at the rate of:

(1) Four percent upon the first twenty-five thousand dollars of Louisiana taxable income.

(2) Five percent upon the amount of Louisiana taxable income above twenty-five thousand dollars but not in excess of fifty thousand dollars.

(3) Six percent on the amount of Louisiana taxable income above fifty thousand dollars but not in excess of one hundred thousand dollars.

(4) Seven percent on the amount of Louisiana taxable income above one hundred thousand dollars but not in excess of two hundred thousand dollars.

(5) Eight percent on all Louisiana taxable income in excess of two hundred thousand dollars.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986; Acts 2016, 1st Ex. Sess., No. 8, §1.



RS 47:287.34 - Repealed by Acts 2005, No. 268, §2, eff. for credits earned or claimed for income tax years beginning after Dec. 31, 2004, and franchise tax years beginning after Dec. 31, 2005.

§287.34. Repealed by Acts 2005, No. 268, §2, eff. for credits earned or claimed for income tax years beginning after Dec. 31, 2004, and franchise tax years beginning after Dec. 31, 2005.



RS 47:287.61 - Gross income defined

SUBPART B - COMPUTATION OF LOUISIANA TAXABLE INCOME

§287.61. Gross income defined

"Gross income" of a corporation means the same items and the same dollar amount required by federal law to be reported as gross income on the corporation's federal income tax return for the same taxable year, subject to the modifications specified in this Part, whether or not a federal income tax return is actually filed.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.63 - Allowable deductions defined

§287.63. Allowable deductions defined

"Allowable deductions" for a taxable year means the deductions from federal gross income allowed by federal law in the computation of taxable income of a corporation for the same taxable year, subject to the modifications specified in this Part.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.65 - Net income defined

§287.65. Net income defined

"Net income" of a corporation for a taxable year means the taxable income of the corporation computed in accordance with federal law for the same accounting period and under the same method of accounting, including statutorily required accounting adjustments, subject to the modifications specified in this Part.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.67 - Louisiana net income defined

§287.67. Louisiana net income defined

"Louisiana net income" means net income which is earned within or derived from sources within the state of Louisiana.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.69 - Louisiana taxable income defined

§287.69. Louisiana taxable income defined

"Louisiana taxable income" means Louisiana net income, after adjustments, less the federal income tax deduction allowed by R.S. 47:287.85. "After adjustments" means after the application of the net operating loss adjustment allowed by R.S. 47:287.86.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986; Acts 2016, 1st Ex. Sess., No. 30, §1.



RS 47:287.71 - Modifications to federal gross income

§287.71. Modifications to federal gross income

A. There shall be added to gross income determined under federal law, unless already included therein, the following items:

(1), (2) Repealed by Acts 2005, No. 401, §2.

(3) Any gain on the sale of assets not recognized due to the provisions of Section 633(d) of the Tax Reform Act of 1986 which provides a transitional rule for certain small corporations.

(4) Any gain not recognized under I.R.C. Section 1033 resulting from the involuntary conversion of property located in Louisiana not replaced with property located in Louisiana.

(5) Inclusions from Subpart F of this Part, where applicable.

NOTE: Paragraphs (B)(2) and (3) eff. July 1, 2015. See Acts 2015, No. 123, §§1, 6.

B. There shall be subtracted from gross income determined under federal law, unless already excluded therefrom, the following items:

(1) Income which Louisiana is prohibited from taxing by the constitution or laws of the United States.

(2) Seventy-two percent of the funds accrued by a corporation engaged in operating a public transportation system from any federal, state, or municipal governmental entity to subsidize the operation and maintenance of such a transportation system.

(3) Seventy-two percent of the refunds of Louisiana corporation income tax received during the taxable year.

NOTE: Paragraphs (B)(2) and (3) as enacted by Acts 2015, No. 123, §§3, 6, eff. July 1, 2018.

(2) Funds accrued by a corporation engaged in operating a public transportation system from any federal, state, or municipal governmental entity to subsidize the operation and maintenance of such a transportation system.

(3) Refunds of Louisiana corporation income tax received during the taxable year.

(4) Interest on obligations or securities issued by the state of Louisiana or its political or municipal subdivisions.

(5) Foreign dividend "gross-up". Any amounts required by I.R.C. Section 78 to be included in gross income.

(6) Amounts received as dividend income from banking corporations organized under the laws of Louisiana, from national banking corporations doing business in Louisiana, and from capital stock associations whose stock is subject to ad valorem taxation.

(7) Exclusions from Subpart F of this Part, where applicable.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986; Acts 1987, No. 5, §1, eff. May 20, 1987; Acts 2005, No. 401, §2, eff. for all taxable periods beginning after Dec. 31, 2005; Acts 2015, No. 123, §1, eff. July 1, 2015; Acts 2015, No. 123, §3, eff. July 1, 2018; Acts 2016, 1st Ex. Session, No. 1, §1, eff. March 3, 2016.

NOTE: SEE ACTS 1987, NO. 5, §2.

NOTE: See Acts 2015, No. 123, §5, regarding applicability.

NOTE: See Acts 2016, 1st Ex.Sess., No. 1, §2, regarding applicability.



RS 47:287.73 - Modifications to deductions from gross income allowed by federal law

§287.73. Modifications to deductions from gross income allowed by federal law

A. The deductions from federal gross income allowed by federal law shall be modified by the deletions and additions specified herein.

B. Deletions. The following deductions allowed by federal law are declared inoperative and shall not form a part of allowable deductions in the computation of net income:

(1) The net operating loss deduction allowed by I.R.C. Section 172.

(2) Income taxes imposed by this Part.

(3) The dividends received deductions allowed by I.R.C. Sections 243, 244, and 245.

(4) Depletion for oil and gas wells.

(5) Deletions required by the provisions of Subpart F of this Part, where applicable.

C. Additions. The following items are declared allowable as deductions in the computation of net income and shall be added to the deductions allowed under federal law to the extent not already included therein:

(1) Repealed by Acts 2005, No. 401, §2.

(2) Depletion for oil and gas wells is allowed as a deduction as provided by R.S. 47:287.745.

(3) Intangible drilling and development costs. Intangible drilling and development costs are allowed as a deduction as provided by R.S. 47:287.743.

NOTE: Paragraph (C)(4) eff. until June 30, 2018. See Acts 2015, No. 123, §6.

(4) Expenses disallowed by I.R.C. Section 280(C). Seventy-two percent of expenses which would otherwise be deductible under federal law, but for the disallowance provisions of I.R.C. Section 280(C), relative to certain expenses for which credits are allowable.

NOTE: Paragraph (C)(4) as enacted by Acts 2015, No. 123, §§3, 6, eff. July 1, 2018.

(4) Expenses disallowed by I.R.C. Section 280(C). Expenses which would otherwise be deductible under federal law, but for the disallowance provisions of I.R.C. Section 280(C), relative to certain expenses for which credits are allowable.

(5) Additions required by the provisions of Subpart F of this Part, where applicable.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986; Acts 2005, No. 401, §2, eff. for all taxable periods beginning after Dec. 31, 2005; Acts 2015, No. 123, §1, eff. July 1, 2015; §3, eff. July 1, 2018.

NOTE: See Acts 2015, No. 123, §5, re: applicability.



RS 47:287.75 - Computation of net income

§287.75. Computation of net income

The net income of a corporation is computed by subtracting allowable deductions from gross income for a taxable year.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.77 - Computation of Louisiana net income or loss

§287.77. Computation of Louisiana net income or loss

Louisiana net income or loss of a corporation is determined by applying the allocation and apportionment provisions of this Part to the corporation's gross income, allowable deductions, and net income for a taxable year as determined and computed pursuant to this Part.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.79 - Computation of Louisiana taxable income

§287.79. Computation of Louisiana taxable income

Louisiana taxable income is computed by subtracting the federal income tax deduction allowed by R.S. 47:287.85 from Louisiana net income, after adjustments.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986; Acts 2016, 1st Ex.Sess., No. 30, §1.



RS 47:287.81 - Items not deductible; amounts attributable to income not taxed

§287.81. Items not deductible; amounts attributable to income not taxed

In computing Louisiana net income or Louisiana taxable income no deduction shall in any case be allowed in respect of any amount otherwise allowable as a deduction which is attributable to income which, for any reason whatsoever, will not bear the tax imposed by this Part.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.82 - Corporate deductions; add-back of certain intangible expenses; interest and management fees

§287.82. Corporate deductions; add-back of certain intangible expenses; interest and management fees

A.(1) For purposes of computing a corporation's Louisiana net income, a corporation shall add-back otherwise deductible interest expenses and costs, intangible expenses and costs, and management fees directly or indirectly paid, accrued, or incurred to, or in connection directly or indirectly with one or more direct or indirect transactions, with one or more related members, except to the extent the corporation shows, upon request of the secretary of the Department of Revenue that the corresponding item of income was in the same taxable year either subject to a tax based on or measured by the related member's net income in Louisiana or any other state, or was subject to a tax based on or measured by the related member's net income by a foreign nation which has an enforceable income tax treaty with the United States, if the recipient was a "resident" as defined in the income tax treaty with the foreign nation. For purposes of this Subsection, the term "subject to a tax based on or measured by the related member's net income" shall mean that receipt of the payment by the recipient-related member is reported and included in income for purposes of a tax on net income, and not offset or eliminated in a combined or consolidated return which includes the payor. Any portion of an item of income that is not attributed to the taxing jurisdiction, as determined by that jurisdiction's allocation and apportionment methodology or other sourcing methodology, is not included in income for purposes of a tax on net income and, therefore, shall not be considered subject to a tax. That portion of an item of income which is attributed to a taxing jurisdiction having a tax on net income shall be considered subject to a tax even if no actual taxes are paid on the item of income in the taxing jurisdiction by reason of deductions or otherwise.

(2) The adjustments required in Paragraph (1) of this Subsection shall not apply to that portion of interest expenses and costs, intangible expenses and costs, and management fees if the corporation establishes that the transaction giving rise to the interest expenses and costs, the intangible expenses and costs, or the management fees between the corporation and the related member did not have as a principal purpose the avoidance of any Louisiana tax. If the transaction giving rise to the interest expenses and costs, intangible expenses and costs, or the management fees has a substantial business purpose and economic substance and contains terms and conditions comparable to a similar arm's length transaction between unrelated parties, the transaction shall be presumed to not have as its principal purpose tax avoidance, subject to rebuttal by the secretary of the Department of Revenue.

(3) The adjustments required in this Subsection shall not apply to that portion of interest expenses and costs, intangible expenses and costs, and the management fees that the corporation establishes was paid, accrued, or incurred, directly or indirectly, by the related member during the same taxable year to a person that is not a related member. A corporation shall not be required to add to its taxable income more than once any amount of interest expenses and costs, intangible expenses and costs, or management fees that the corporation pays, accrues, or incurs to a related member described in Paragraph (1) of this Subsection.

B. Nothing in this Section shall be construed to allow any item to be deducted more than once, or to allow a deduction for any item that is excluded from income, or to allow any item to be included in the Louisiana taxable income of more than one taxpayer.

Acts 2016, 1st Ex. Sess., No. 16, §1, eff. March 10, 2016.

NOTE: See Acts 2016, 1st Ex.Sess., No. 16, §2, regarding applicability.



RS 47:287.83 - Taxes not deductible

§287.83. Taxes not deductible

A. In computing Louisiana taxable income, no federal income tax deduction shall be allowed on net income upon which no Louisiana income tax has been incurred, or upon which, for any reason whatsoever, no Louisiana income tax will be paid. For purposes of this Section, the federal income tax deduction may be recomputed and reduced to reflect the application of a net operating loss adjustment. Any such reduction shall be taken into account as prescribed by the secretary.

B. The alternative minimum tax is a federal income tax deductible to the extent that it is applicable to regular federal taxable income. Any alternative minimum tax paid on tax preference items is not deductible. The deductible portion of the alternative minimum tax shall be determined as prescribed by the secretary.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.85 - Federal income tax deduction

§287.85. Federal income tax deduction

A. In computing Louisiana taxable income under R.S. 47:287.79, there shall be allowed as a deduction federal income taxes paid.

B. For purposes of this Section, federal income taxes shall include taxes based on net income, accumulated earnings, war profits, excess profits, personal holding company income, and tax from recomputation of investment credit. The alternative minimum tax is a federal income tax allowable to the extent provided in R.S. 47:287.83(B).

C.(1) The amount of federal income tax to be deducted shall be that portion of the total federal income tax, after all credits, which is levied with respect to the particular income derived from sources in this state to be computed in accordance with rules and regulations prescribed by the secretary. Proper adjustment shall be made for the actual tax rates applying to different classes of income and for all differences in the computation of net income for purposes of federal income taxation as compared to the computation of net income under this Part.

(2) "Credits" as used in this Subsection does not include overpayments of prior year taxes allowed as a credit, estimated tax payments or similar prepayments, credit for prior year alternative minimum tax which is allowed as a credit against the current regular federal income tax, or federal income tax credits determined by the secretary to be presidential disaster area disaster relief credits.

D. A corporation that files or is included with affiliates in a consolidated federal income tax return shall compute its federal income tax deduction in accordance with rules and regulations prescribed by the secretary.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986; Acts 1987, No. 53, §1; Acts 1997, No. 165, §1, eff. June 13, 1997, for taxable periods that have not prescribed on June 13, 1997; Acts 2005, 1st Ex. Sess., No. 23, §1, eff. Jan. 21, 2006.

NOTE: SEE ACTS 1987, NO. 53, §2.



RS 47:287.86 - Net operating loss deduction

§287.86. Net operating loss deduction

A. Deduction from Louisiana net income. Except as otherwise provided, for all claims for this deduction on any return filed on or after July 1, 2015, regardless of the taxable year to which the return relates, there shall be allowed for the taxable year a deduction reducing Louisiana net income in an amount equal to seventy-two percent of the net operating loss carryovers to such year, but the deduction shall never exceed seventy-two percent of Louisiana net income.

B. Net operating loss carrybacks and carryovers. For all claims for this deduction on any return filed on or after July 1, 2015, regardless of the taxable year to which the return relates, the taxable years to which a Louisiana net loss may be carried shall be a net operating loss carryover to each of the twenty taxable years following the taxable year of such loss.

C. Manner and amount of carryovers. For all claims for this deduction on any return filed on or after July 1, 2015, regardless of the taxable year to which the return relates, the entire amount of Louisiana net loss for any taxable year, hereinafter the "loss year", shall be carried over to the earliest of the taxable years allowed. The portion of such loss which shall be carried to each of the other taxable years allowed by Subsection B shall be the excess, if any, of the amount of such loss over the aggregate of the Louisiana taxable income for each of the taxable years to which such loss may be carried. For the purposes of this Subsection:

(1) Louisiana taxable income shall not be adjusted to less than zero.

(2) In calculating the aggregate Louisiana taxable incomes in cases where more than one loss year must be taken into account, the various net operating loss carryovers to such taxable year are considered to be applied in reduction of Louisiana net income in the order of the taxable years from which such losses are carried over, beginning with the loss for the most recent taxable year.

D. Statement with tax return. Every corporation claiming a net operating loss deduction for any taxable year shall file with its return for such year a concise statement setting forth the amount of the net operating loss claimed and all material and pertinent facts relative thereto, including a detailed schedule showing the computation of the net operating loss deduction.

E. Net operating loss carryovers. Notwithstanding any other provisions of this Chapter to the contrary, for all claims for this deduction on any return filed on or after July 1, 2015, regardless of the taxable year to which the return relates, the acquiring corporation shall succeed to and take into account, as of the close of the day of distribution or transfer, the aggregate net operating loss carryovers of the distributors or transferor corporation as determined under this Section, subject to federal law and the limitations provided thereunder.

Acts 1989, No. 770, §1, eff. Jan. 1, 1989; Acts 1990, No. 849, §2, eff. for taxable years beginning after Dec. 31, 1989; Acts 1992, No. 1083, §1, eff. for all open taxable periods; Acts 2002, No. 10, §1, eff. June 7, 2002; Acts 2013, No. 341, §1, applicable to taxable years on or after Jan. 1, 2013; Acts 2015, No. 103, §1, eff. July 1, 2015; Acts 2015, No. 123, §1, eff. July 1, 2015; Acts 2015, No. 123, §3, eff. July 1, 2018; Acts 2016, 1st Ex. Sess., No. 6, §§1, 3, eff. Jan. 1, 2016; Acts 2016, No. 24, 1st Ex. Sess., §1, eff. Jan. 1, 2017; Acts 2016, 2nd Ex. Sess., No. 2, §§1, 2, eff. June 22, 2016.

NOTE: See Acts 2015, No. 123, §5, regarding applicability.

NOTE: See Acts 2015, No. 103, §2, regarding applicability.

NOTE: See Acts 2016, 1st Ex.Sess., No. 6 and Acts 2016, 2nd Ex. Sess., No. 2, regarding applicability.



RS 47:287.91 - Determination of Louisiana net income or loss

§287.91. Determination of Louisiana net income or loss

A. The Louisiana net income of a corporation is the sum produced by combining the net allocable income or loss as provided in R.S. 47:287.93 and the net apportionable income or loss as provided in R.S. 47:287.94 when the result is more than zero.

B. The Louisiana net loss of a corporation is the sum produced by combining the net allocable income or loss as provided in R.S. 47:287.93 and the net apportionable income or loss as provided in R.S. 47:287.94 when the result is less than zero.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.92 - Segregation of items of gross income

§287.92. Segregation of items of gross income

A. All items of gross income, not otherwise exempt, shall be segregated into two general classes designated as allocable income and apportionable income.

B. Allocable income. The class of gross income to be designated as "allocable income" shall include only the following:

(1) Rents and royalties from immovable or corporeal movable property.

(2) Royalties or similar revenue from the use of patents, trademarks, copyrights, secret processes, and other similar intangible rights.

(3) Income from estates, trusts, and partnerships.

(4) Income from construction, repair, or other similar services.

C. Apportionable income. The class of income to be designated as "apportionable income" shall include all items of gross income which are not properly includable in allocable income as defined in this Section.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986; Acts 1992, No. 1029, §1, eff. for taxable periods beginning on or after Jan. 1, 1992; Acts 1993, No. 690, §1, eff. June 21, 1993, for all taxable periods beginning after Dec. 31, 1992; Acts 2002, No. 16, §1, eff. June 7, 2002; Acts 2005, No. 401, §1, eff. for all taxable periods beginning after Dec. 31, 2005.



RS 47:287.93 - Computation of net allocable income from Louisiana sources

§287.93. Computation of net allocable income from Louisiana sources

A. Allocation of items of gross allocable income. Items of gross allocable income or loss shall be allocated directly to the states within which such items of income are earned or derived, as follows:

(1) Rents and royalties from immovable or corporeal movable property shall be allocated to the state where such property is located at the time the income is derived.

(2) If the corporation elects to pay tax on interest income as provided in R.S. 47:287.738(F)(2), interest received by the corporation, shall be allocated to the state in which the securities or credits producing such income have their situs, which shall be at the business situs of such securities or credits if they have been so used in connection with the taxpayer's business as to acquire a business situs, or in the absence of such a business situs, shall be at the commercial domicile of the taxpayer, provided that interest on securities and credits having a situs in Louisiana received by a corporation from another corporation which is controlled by the former through ownership of fifty percent or more of the voting stock of the latter, shall be allocated to the state or states in which the real and tangible personal property of the controlled corporation is located, on the basis of the ratio of the value of such property located in Louisiana to the total value of such property within and without the state.

(3) Royalties or similar revenue from the use of patents, trademarks, copyrights, secret processes, and other similar intangible rights shall be allocated to the state or states in which such rights are used. A mineral lease, royalty interest, oil payment, or other mineral interest shall be allocated to the state in which the property subject to such mineral interest is situated.

(4) Income from construction, repair, or other similar services shall be allocated to the state in which the work is done.

(5) For purposes of this Part only, estates, trusts, and partnerships having a corporation as a member or beneficiary shall compute, allocate, and apportion their income or loss within and without this state in accordance with the processes and formulas prescribed by this Part, and the share of any corporation member or beneficiary in the net income or loss from sources in this state so computed shall be allocated to this state in the return of such corporation.

B. Net allocable income. Net allocable income or loss is computed by subtracting the following from Louisiana gross allocable income:

(1) All expenses, losses, and other deductions defined in R.S. 47:287.63 as allowable deductions which are directly attributable to Louisiana gross allocable income.

(2) A ratable portion of such allowable deductions which are not directly attributable to any item or class of gross income.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986; Acts 1987, No. 53, §1; Acts 1993, No. 690, §1, eff. June 21, 1993, for all taxable periods beginning after Dec. 31, 1992; Acts 2002, No. 16, §1, eff. June 7, 2002; Acts 2005, No. 401, §1, eff. for all taxable periods beginning after Dec. 31, 2005.

NOTE: SEE ACTS 1987, NO. 53, §2.



RS 47:287.94 - Computation of net apportionable income from Louisiana sources

§287.94. Computation of net apportionable income from Louisiana sources

A. Total net apportionable income. Total net apportionable income or loss is computed by subtracting the following from gross apportionable income:

(1) All expenses, losses, and other deductions defined in R.S. 47:287.63 as allowable deductions which are directly attributable to gross apportionable income.

(2) A ratable portion of such allowable deductions which are not directly attributable to any item or class of gross income.

B. Apportionment to Louisiana. Net apportionable income or loss is computed by multiplying the total net apportionable income or loss by the Louisiana apportionment percent determined in accordance with the provisions of R.S. 47:287.95.

C. Separate accounting of apportionable income. In lieu of the apportionment as provided in this Section, a taxpayer may apply to the secretary for permission to compute the net apportionable income derived from sources in this state by means of the separate accounting method. The secretary shall grant such permission if the taxpayer shows that the apportionment method produces a manifestly unfair result, and that the unit of the taxpayer's business operating in this state could be successfully operated independently of the units in other states, and makes all of its sales in this state or derives all of its gross revenues from sources in this state, and any merchandise or products sold by the unit in this state are either:

(1) Produced by the taxpayer in Louisiana;

(2) Purchased by the taxpayer from nonaffiliated sources within or without this state;

(3) Purchased from an affiliated source at not more than the price at which similar merchandise or products in similar quantities could be purchased from nonaffiliated sources; or

(4) Transferred from another department of the taxpayer's business at not more than the actual cost to the taxpayer; or where it is otherwise shown to the satisfaction of the secretary that the apportionment method produces a manifestly unfair result and that the separate accounting method produces a fair and equitable determination of the amount of net income taxable in this state.

D. If such permission is granted by the secretary, the taxpayer shall compute the net apportionable income derived from sources in this state by means of a separate accounting method which shall comply with the regulations to be prescribed by the secretary. When a taxpayer has secured permission to employ the separate accounting method, a change to the method of apportionment shall not be made for any subsequent year without securing the permission of the secretary.

E. When the secretary finds that the use of the apportionment method by a taxpayer produces a manifestly unfair result and that the separate accounting method would more equitably determine the amount of net income derived from sources in Louisiana, the secretary may require that the separate accounting method be used in such case.

F. Whenever there is a dispute between the taxpayer and the secretary as to whether the separate accounting method or the apportionment method should be used, the burden shall be upon the party urging the use of the separate accounting method to show that the apportionment method produces a manifestly unfair result.

G. In any case where the secretary requires that a taxpayer change to the separate method of accounting, the secretary may, absent the negligence of the taxpayer and upon a showing of reasonable cause by the taxpayer, remit or waive payment of the whole or any part of any accrued interest which would be due from such taxpayer with respect to any additional taxes due as a result of the required change to the separate method of accounting. The secretary shall not waive any interest accruing thirty days after the first issuance to the taxpayer of a proposed assessment in connection with the change to the separate method of accounting.

H. When net apportionable income is computed by means of the separate accounting method, or at any time the Louisiana apportionment percent is zero, profits or losses from sales or exchanges of property not made in the regular course of business shall be apportioned to Louisiana on the ratio of gross income from Louisiana sources, other than such profits or losses, to gross income of the corporation, other than such profits or losses. When all of the gross income of the corporation is from such profits or losses, the portion of the profits or losses from sales or exchanges of property not made in the regular course of business attributable to Louisiana shall be determined as follows:

(1) Profits or losses on sales or exchanges of tangible property shall be attributed to Louisiana if the property was located in Louisiana at the time of sale or exchange.

(2) Profits or losses on sales or exchanges of an ownership interest in a corporation, partnership, limited liability company, or other business organization shall be attributed to Louisiana to the extent the assets of the organization, of which an ownership interest was sold, are located in Louisiana at the time of the sale or exchange.

(3) Profits or losses on sales or exchanges of a patent, trademark, copyright, secret process, or other similar intangible right shall be attributed to Louisiana to the extent of use of the right in Louisiana compared to use everywhere.

(4) Profits or losses on sales or exchanges of other intangible assets, including debt instruments, shall be attributed to the state in which the assets have their situs if they have been so used in connection with the taxpayer's business as to acquire a business situs, or in the absence of such a business situs, to the commercial domicile of the taxpayer.

I. Repealed by Acts 2002, No. 16, §2, eff. June 7, 2002.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986; Acts 1993, No. 690, §1, eff. June 21, 1993, for all taxable periods beginning after Dec. 31, 1992; Acts 2002, No. 16, §2, eff. June 7, 2002; Acts 2005, No. 401, §1, eff. for all taxable periods beginning after Dec. 31, 2005.



RS 47:287.95 - Determination of Louisiana apportionment percent

§287.95. Determination of Louisiana apportionment percent

A. Air transportation. (1) Except as provided for in Paragraph (2) of this Subsection, the Louisiana apportionment percent of any taxpayer whose net apportionable income is derived primarily from the business of transportation by aircraft shall be the arithmetical average of two ratios, as follows:

(a) The ratio of the value of immovable and corporeal movable property, other than aircraft, owned by the taxpayer and located in Louisiana to the value of all immovable and corporeal movable property, other than aircraft, owned by the taxpayer and used in the production of apportionable income.

(b) The ratio of the amount of gross apportionable income derived from Louisiana sources to the total gross apportionable income of the taxpayer.

(2) For taxable periods beginning on or after January 1, 2016, and for the purpose of this Subsection, the Louisiana apportionment percent of any taxpayer whose net apportionable income is derived primarily from the business of transportation by aircraft shall be computed by means of a single ratio consisting of the ratio provided for in Subparagraph (1)(b) of this Subsection.

(3) For the purposes of this Subsection, gross apportionable income from Louisiana sources shall include all gross receipts derived from passenger journeys and cargo shipments originating in Louisiana and any other items of gross apportionable income or receipts derived entirely from sources in this state.

B. Pipeline transportation. The Louisiana apportionment percent of any taxpayer whose net apportionable income is derived primarily from the business of transportation by pipeline shall be computed by means of the ratios provided in Subsection F of this Section.

C. Other transportation. (1)(a) Except as provided in Subparagraph (b) of this Paragraph, the Louisiana apportionment percent of any taxpayer whose net apportionable income is derived primarily from the business of transportation, other than by aircraft or pipeline, shall be the arithmetical average of two ratios, as follows:

(i) The ratio of the value of immovable and corporeal movable property owned by the taxpayer and located in Louisiana to the value of all immovable and corporeal movable property owned by the taxpayer and used in the production of apportionable income.

(ii) The ratio of the amount of gross apportionable income from Louisiana sources to the total amount of gross apportionable income of the taxpayer.

(b) For taxable periods beginning on or after January 1, 2016, and for the purpose of this Subsection, the Louisiana apportionment percent of any taxpayer whose net apportionable income is derived primarily from the business of transportation, other than by aircraft or pipeline, shall be computed by means of a single ratio consisting of the ratio provided for in Item (a)(ii) of this Paragraph.

(c) For the purposes of this Subsection, the gross apportionable income from Louisiana sources shall include all such income that is derived entirely from sources within the state and a portion of revenue from transportation partly without and partly within this state, to be prorated subject to rules and regulations of the secretary, who shall give due consideration to the proportion of service performed in Louisiana.

(d) For the purposes of this Subsection, the value of immovable and corporeal movable property owned by the taxpayer and used in Louisiana shall include the value of all such property regularly situated in this state, plus a pro rata of the value of all rolling stock and other mobile equipment owned by the taxpayer and used in the production of apportionable income, whether within or without this state, said proration to be made subject to rules and regulations of the secretary, who shall give due consideration to the mileage operated and traffic density within and without this state.

(2)(a) Notwithstanding any other provisions of this Part to the contrary, this Subsection shall not require the apportionment of income to this state of any trucking company whose Louisiana net income is derived solely from the business of transportation by truck if during the course of the income tax year:

(i) It does not own or rent any real or personal property in this state, except mobile property.

(ii) It makes no pickups or deliveries within this state.

(iii) It makes no more than twelve trips into this state.

(b) As used in this Paragraph, the term "trucking company" means a motor carrier as defined by the provisions of R.S. 32:1(37) or R.S. 45:162(10), or an express carrier which primarily transports the tangible personal property of others by motor vehicle for compensation.

D. Service enterprises. (1) Except as provided in Paragraph (2) of this Subsection, the Louisiana apportionment percent of any taxpayer whose net apportionable income is derived primarily from a service business in which the use of property is not a substantial income-producing factor shall be the arithmetical average of two ratios, as follows:

(a) The ratio of the amount paid by the taxpayer for salaries, wages, and other compensation for personal services rendered in Louisiana to the total amount paid by the taxpayer for salaries, wages, and other compensation for personal services in connection with the production of the net apportionable income.

(b) The ratio of the gross apportionable income of the taxpayer from Louisiana sources to the total gross apportionable income of the taxpayer.

(2) For taxable periods beginning on or after January 1, 2016, and for the purpose of this Subsection, the Louisiana apportionment percent of any taxpayer whose net apportionable income is derived primarily from a service business in which the use of property is not a substantial income-producing factor shall be computed by means of a single ratio consisting of the ratio provided for in Subparagraph (1)(b) of this Subsection.

(3) For the purposes of this Subsection, the gross apportionable income from Louisiana sources shall include the revenue from services sourced to this state, and any other gross income derived entirely from sources within this state.

E. Oil and gas.

(1) For taxable periods beginning on or after January 1, 2016, for the purpose of this Subsection, the Louisiana apportionment percent of any taxpayer whose net apportionable income is derived primarily from the exploration, production, refining, or marketing of oil and gas shall be the arithmetical average of four ratios, as follows:

(a) The ratio of the value of the immovable and corporeal movable property owned by the taxpayer and located in Louisiana to the value of all immovable and corporeal movable property owned by the taxpayer and used in the production of the net apportionable income.

(b) The ratio of the amount paid by the taxpayer for salaries, wages, and other compensation for personal services rendered in this state to the total amount paid by the taxpayer for salaries, wages, and other compensation for personal services in connection with the production of net apportionable income.

(c) The ratio of net sales made in the regular course of business and other gross apportionable income attributable to this state to the total net sales made in the regular course of business and other gross apportionable income of the taxpayer. The ratio of net sales as provided in this Subparagraph shall be double-weighted or counted twice.

(2) For purposes of this Subsection, "exploration, production, refining, or marketing of oil and gas" shall mean:

(a) Any taxpayer whose income is primarily derived from the production or sale of unrefined oil and gas.

(b) Any taxpayer defined as an integrated oil company per the United States Internal Revenue Code - 26 U.S.C. 291(b)(4), or integrated oil companies that refine, produce, and have marketing operations, whose income in Louisiana is principally derived from production and sale of unrefined oil and gas, and who also engage in significant marketing of refined petroleum products in Louisiana. Provided, any taxpayer, whose activities during the taxable year do not include any "gross receipts from retail sales of oil and/or natural gas", or any "refinery activities of oil and/or natural gas", will not be considered as an integrated oil company for Louisiana tax purposes, notwithstanding such taxpayer may be a "related party" or a "member of the federal consolidated group" under the United States Internal Revenue Code.

F. Manufacturing, merchandising, and other business. (1) Except as provided in this Subsection, the Louisiana apportionment percent of any taxpayer whose net apportionable income is derived primarily from the business of transportation by pipeline or from any business not included in Subsections A through E of this Section shall be the arithmetical average of three ratios, as follows:

(a) The ratio of the value of the immovable and corporeal movable property owned by the taxpayer and located in Louisiana to the value of all immovable and corporeal movable property owned by the taxpayer and used in the production of the net apportionable income.

(b) The ratio of the amount paid by the taxpayer for salaries, wages, and other compensation for personal services rendered in this state to the total amount paid by the taxpayer for salaries, wages, and other compensation for personal services in connection with the production of net apportionable income.

(c) The ratio of net sales made in the regular course of business and other gross apportionable income attributable to this state to the total net sales made in the regular course of business and other gross apportionable income of the taxpayer.

(2)(a) For taxable periods beginning on or after January 1, 1997, and ending on or before December 31, 2005, and for the purpose of this Subsection, the Louisiana apportionment percent of any taxpayer whose net apportionable income is derived primarily from the business of manufacturing or merchandising shall be computed by means of the ratios provided in Subparagraphs (1)(a) through (c) of this Subsection, except that the ratio of net sales as provided in Subparagraph (c) shall be double-weighted or counted twice, and the Louisiana apportionment percent shall be the arithmetical average of the four ratios.

(b)(i) For taxable periods beginning on or after January 1, 2006, and for the purpose of this Subsection, the Louisiana apportionment percent of any taxpayer whose net apportionable income is derived primarily from the business of manufacturing or merchandising shall be computed by means of a single ratio consisting of the ratio provided for in Subparagraph (1)(c) of this Subsection.

(ii) For taxable periods beginning on or after January 1, 2016, and for the purpose of this Subsection, the Louisiana apportionment percent of any taxpayer whose net apportionable income is derived primarily from transportation by pipeline or from any business not included in Subsections A through E of this Section shall be computed by means of a single ratio consisting of the ratio provided for in Subparagraph (1)(c) of this Subsection.

(c) The term "business of manufacturing or merchandising" shall only include a taxpayer whose net apportionable income is derived primarily from the manufacture, production, or sale of tangible personal property. The term "business of manufacturing or merchandising" shall not include:

(i) A taxpayer subject to the tax imposed pursuant to Chapter 8 of Subtitle II of this Title.

(ii) Any taxpayer whose income is primarily derived from the production or sale of unrefined oil and gas.

(iii) Any taxpayer defined as an integrated oil company per the United States Internal Revenue Code - 26 U.S.C. 291(b)(4), or integrated oil companies that refine, produce, and have marketing operations, whose income in Louisiana is principally derived from production and sale of unrefined oil and gas, and who also engage in significant marketing of refined petroleum products in Louisiana. Provided, any taxpayer, whose activities during the taxable year do not include any "gross receipts from retail sales of oil and/or natural gas", or any "refinery activities of oil and/or natural gas", will not be considered as an integrated oil company for Louisiana tax purposes, not withstanding such taxpayer may be a "related party" or a "member of the federal consolidated group" under the United States Internal Revenue Code.

(3) For the purpose of this Subsection, sales attributable to this state shall be all sales where the goods, merchandise, or property is received in this state by the purchaser. In the case of delivery of goods by common carrier or by other means of transportation, including transportation by the purchaser, the place at which the goods are ultimately received after all transportation has been completed shall be considered as the place at which the goods are received by the purchaser. However, direct delivery into this state by the taxpayer to a person or firm designated by a purchaser from within or without the state shall constitute delivery to the purchaser in this state. For purposes of sales of aircraft manufactured or assembled in this state, the place at which the aircraft is ultimately received shall be the place the aircraft is to be primarily stored when not in use.

(4) For the purpose of this Subsection, salaries, wages, and other compensation for personal services paid by a taxpayer whose principal office is located in Louisiana to officers and employees responsible for the direction and supervision of operations of the taxpayer partly within and partly without Louisiana and salaries, wages, and other compensation for personal services paid to general office employees whose duties pertain to the operations of the taxpayer partly within and partly without Louisiana shall be allocated in part to this state on the basis of the ratio of the amount of direct operating salaries, wages, and other compensation for services rendered in Louisiana to the total of such direct operating salaries, wages, and other compensation paid in connection with the production of net apportionable income.

(5) For the purpose of this Subsection, gross apportionable income attributable to this state derived from the transportation of crude petroleum, natural gas, petroleum products, or other commodities for others through pipelines shall include all gross revenue derived from operations entirely within this state plus a portion of any revenue from operations partly within and partly without this state, based upon the ratio of the number of units of transportation service performed in Louisiana in connection with such revenue to the total of such units. A unit of transportation service shall be the transporting of any designated quantity of crude petroleum, natural gas, petroleum products, or other commodities for any designated distance. All other classes of gross apportionable income shall be prorated within or without this state on the basis of such ratio or ratios, prescribed by the secretary, as may be reasonably applicable to the type of business involved.

G. Value. For the purposes of this Section, the value at which immovable and corporeal movable property should be included in the apportionment factor is the average of the beginning and close of year values on a comparable basis within and without the state. If the average at the beginning and end of the year does not fairly represent the average of the property owned during the year, the average may be obtained by dividing the sum of the monthly balances by twelve. For the purposes of this Section, the value of property is deemed to be cost to the taxpayer less a reasonable reserve for depreciation, depletion, and obsolescence. Such reserves, reflected on the books of the taxpayer, shall be used in determining value, subject to the right of the secretary to adjust the reserves when in his opinion such action is necessary to reflect the fair value of the property.

H. Location. For purposes of this Section, corporeal movable property located in Louisiana in United States customs-bonded warehouses or foreign trade zones established under the Foreign Trade Zones Act shall be considered as located outside of Louisiana.

I. Repealed by Acts 2002, No. 16, §2, eff. June 7, 2002.

J. Corporations utilizing common paymaster. (1) For purposes of this Section, a parent corporation or any other member of the same affiliated group of corporations serving as common paymaster for payroll purposes shall eliminate all payrolls from the numerator and denominator of its salary, wages, and other compensation factor computation that represent the amounts paid on behalf of affiliated corporations for which it has charged such affiliate the cost and that does not meet the definition of salary, wages, and other compensation insofar as the common paymaster is concerned. A subsidiary or other member of an affiliated group that is a member of or participant in a common paymaster plan for payroll purposes shall include in its numerator and denominator of the salary, wages, and other compensation factor computation amounts paid to a common paymaster as reimbursement in whatever form and by whatever label for salary, wages, and other compensation as defined.

(2) For purposes of this Section, "salary, wages, and other compensation" means remuneration paid or caused to be paid to employees for personal services. Payments made to an independent contractor or any other person not properly classifiable as an employee are excluded.

(3) For purposes of this Section, "employee" means any officer of a corporation, or any individual who has the status of an employee in an employer-employee relationship. Generally, a person will be considered to be an employee if he is included by the taxpayer as an employee for purposes of the payroll taxes imposed by the Federal Insurance Contributions Act.

K. Attribution of revenue from television, radio, and other broadcasting.

(1) Definitions. For the purposes of this Subsection, the following terms have the following meanings unless the context clearly indicates otherwise:

(a) "Broadcast" means transmission by an electronic or other signal conducted by radio waves or microwaves or by wires, lines, coaxial cables, wave guides, fiber optics, satellite transmissions directly or indirectly to viewers and listeners, or by any other means of communications.

(b) "Commercial domicile" shall mean the state where management decisions are implemented, which is presumed to be the state where the taxpayer conducts its principal business and thereby benefits from public facilities provided by that state. The location of board of directors' meetings is not presumed to create a commercial domicile at that location.

(c) "Customer" shall mean a business or party, such as an advertiser or licensee, that has a contract or agreement directly with the taxpayer under which revenue is derived by such taxpayer.

(d) "Film" or "film programming" means all performances, events, or productions intended to be broadcast for visual perception, including but not limited to news, sporting events, plays, stories, or other literary, commercial, educational, or artistic works. Each episode of a series of films shall constitute a separate "film" even if the series relates to the same principal subject.

(e) "Radio" or "radio programming" means all performances, events, or productions intended to be broadcast for auditory perception, including but not limited to news, sporting events, plays, stories, or other literary, commercial, educational, or artistic works. Each episode of a series of radio programming shall constitute a separate "radio programming" even if the series relates to the same principal subject.

(f) "Subscriber" means the individual residence or other outlet that is the ultimate recipient of the transmission.

(2) Gross apportionable income, including license fees, from broadcasting film or radio programming, whether through the public airwaves, by cable, direct or indirect satellite transmission, or any other means of communication, either through a network, including owned and affiliated stations, or through an affiliated, unaffiliated, or independent television or radio broadcasting station, shall be attributed to this state as follows:

(a) Except as otherwise provided by this Subsection, for purposes of computing the apportionment percents provided by Subsections A through F of this Section, the amount of gross apportionable income, including advertising income, attributed to this state from broadcasting film or radio programming shall be determined by multiplying the total gross apportionable income from broadcasting film or radio programming, including advertising revenue, by the audience factor.

(b) For purposes of attributing the gross apportionable income earned by a local television or radio station, the audience factor shall be determined by the ratio of the taxpayer's Louisiana viewing or listening audience to their total viewing or listening audience. The audience factor shall be determined based on the books and records of the taxpayer or on published rating statistics. However, the method used to determine the audience factor must be used consistently from year to year and must fairly represent the taxpayer's activity in Louisiana.

(c)(i) For purposes of attributing the gross apportionable income earned by a cable television system, satellite television system, or other system, hereinafter referred to collectively in this Paragraph as "cable or satellite system", under which ultimate viewers or listeners must pay the cable or satellite system for the right to receive the broadcast, the audience factor shall be the ratio that the subscribers for that cable or satellite system located in Louisiana bears to the total subscribers of that cable or satellite system if the payment entitles the ultimate viewers or listeners to continuous reception of programming during a subscription period.

(ii) If the number of subscribers cannot be accurately determined from the taxpayer's books and records, the audience factor shall be determined based on the applicable year's subscription statistics located in published surveys. However, the source selected to determine the audience factor must be consistently used from year to year and must fairly represent the taxpayer's activity in Louisiana.

(iii) If the payment entitles the ultimate viewers or listeners to only discrete episodes or instances of film or radio programming, the audience factor shall be the ratio of the subscribers for such discrete programming located in Louisiana to the total subscribers for such discrete programming. If the number of subscribers for such discrete episodes or instances cannot be accurately determined from the taxpayer's books and records, the audience factor shall be determined based on statistics located in published surveys. However, the source selected to determine the audience factor must be consistently used from year to year and must fairly represent the taxpayer's activity in Louisiana.

(d)(i) For purposes of computing the apportionment percent provided in Subsections A through F of this Section, the amount of gross apportionable income attributed to this state from all other film and radio broadcasting shall be determined by multiplying the total gross apportionable income from such film and radio broadcasting by the ratio of income received from Louisiana customers to income received from customers everywhere; however, the gross apportionable income attributable to the state using this ratio shall not be less than twenty-five percent of the amount which would be attributable if calculated using an audience factor as defined in Subparagraph (b) of this Paragraph.

(ii) For purposes of this Subparagraph, gross apportionable income includes advertising income and income from cable or satellite systems and local television and radio stations. "Louisiana customers" includes cable or satellite systems, local television and radio stations, and advertisers with a commercial domicile in the state and a contract or agreement directly with the taxpayer under which revenue is derived by such taxpayer. Notwithstanding the provisions of Subparagraph (1)(b) of this Subsection, if the taxpayer's customer is a television or radio station operating in Louisiana, then the commercial domicile of the customer is deemed to be Louisiana. This provision shall have no impact on the tax filing position of the customer.

L. Sourcing of certain sales.

(1) Sales other than sales of tangible personal property are to be sourced to this state if the taxpayer's market for the sale is in this state. The taxpayer's market for a sale is in this state and the sale is assigned to the state for the purpose of this Section as follows:

(a) In the case of sale, rental, lease, or license of immovable property, if and to the extent the property is located in the state.

(b) In the case of rental, lease, or license of tangible personal property, if and to the extent the property is located in the state.

(c) In the case of sale of a service, if and to the extent the service is delivered to a location in the state. The delivery of a tangible medium representing the output of a service does not control the sourcing of receipts from the underlying service.

(d) In the case of lease or license of intangible property, including a sale or exchange of such property where the receipts from the sale or exchange derive from payments that are contingent on the productivity, use, or disposition of the property, if and to the extent the intangible property is used in the state.

(e) In the case of the sale of intangible property, other than as provided in Subparagraph (d) of this Paragraph, where the property sold is a contract right, government license, or similar intangible property that authorizes the holder to conduct a business activity in a specific geographic area, if and to the extent that the intangible property is used in or otherwise associated with the state; provided, however, that any sale of intangible property, not otherwise described in this Subparagraph and Subparagraph (d) of this Paragraph, shall be excluded from the numerator and the denominator of the sales factor.

(2) In the case where the taxpayer's customer is an individual, the taxpayer shall source receipts from the sale of a service as follows:

(a) In the case where a taxpayer's customer is a natural person and the service provided is a direct personal service, the sale shall be sourced to the state where the customer received the direct personal service.

(b) Services that are not direct personal services that are delivered to customers who are natural persons with a Louisiana billing address shall be sourced to this state.

(c) In the case where the sourcing methodology specified by Subparagraph (a) or (b) of this Paragraph fails to clearly reflect the taxpayer's market in this state, the taxpayer may utilize, or the department may require, the use of other criteria and methodologies that will reasonably approximate the taxpayer's market in this state. If an alternate approach is utilized, the taxpayer shall attach to the tax return a detailed explanation of why it was unreasonable to utilize the methodology specified by Subparagraph (a) or (b) of this Paragraph and an explanation of the methodology used. If the taxpayer fails to make such a disclosure on the return, the taxpayer shall be presumed to consent to the sourcing as detailed in Subparagraph (a) or (b) of this Paragraph as applicable.

(3) In the case where the taxpayer's customer is an entity that is unrelated to the taxpayer, the taxpayer shall source receipts from the sale of a service as follows:

(a) To the extent a service is provided to an unrelated entity and the service being provided has a substantial connection to a specific geographic location, the income shall be sourced to Louisiana if the geographic location is in this state. If the service receipts have a substantial connection to geographic locations in more than one state, the sales shall be reasonably sourced between those states.

(b) To the extent a service is provided to an unrelated entity and the service being provided does not have a substantial connection to a specific geographic location, sales from services delivered to unrelated entities shall be sourced to the commercial domicile of the taxpayer.

(c) In the case where the sourcing methodology specified by Subparagraph (a) or (b) of this Paragraph fails to clearly reflect the taxpayer's market in this state, the taxpayer may utilize, or the department may require, the use of other criteria and methodologies that will reasonably approximate the taxpayer's market in this state. If an alternate approach is utilized, the taxpayer shall attach to the tax return a detailed explanation of why it was unreasonable to utilize the methodology specified by Subparagraph (a) or (b) of this Paragraph and an explanation of the methodology used. If the taxpayer fails to make such a disclosure on the return, the taxpayer shall be presumed to consent to the sourcing as detailed in Subparagraph (a) or (b) of this Paragraph as applicable.

(d) The secretary shall promulgate rules pursuant to the Administrative Procedure Act concerning the sourcing of the sales of services between related entities.

(e) As used in this Subsection, a related entity shall include:

(i) A stockholder, or a stockholder's partnership, or juridical person, if the stockholder and the stockholder's partnerships, or juridical persons, own directly, indirectly, beneficially, or constructively, including as provided for under 26 U.S.C. 318, in the aggregate, at least fifty percent of the value of the taxpayer's outstanding stock.

(ii) A corporation, or a party related to the corporation in a manner that would require an attribution of stock from the corporation to the party or from the party to the corporation under the attribution rules of 26 U.S.C. 318, if the taxpayer owns, directly, indirectly, beneficially, or constructively, at least fifty percent of the value of the corporation's outstanding stock.

(iii) "Related party" means any member of a controlled group of corporations as defined in 26 U.S.C. 1563, or any other person that would be a member of a controlled group if rules similar to those in 26 U.S.C. 1563, were applied to that person.

(5) Whenever a taxpayer is subjected to different sourcing methodologies regarding intangibles or services by the department and one or more other state taxing authorities, the taxpayer may petition for, and the department shall participate in, and encourage the other state taxing authorities to participate in, non-binding mediation in accordance with rules promulgated in accordance with the Administrative Procedure Act.

M. If the taxpayer is not taxable in a state to which a sale is assigned or if the state of assignment cannot be determined or reasonably approximated pursuant to this Section and the regulations thereunder, the sale shall be excluded from the numerator and the denominator of the sales factor.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986; Acts 1988, No. 841, §1, eff. July 18, 1988; Acts 1993, No. 690, §1, eff. June 21, 1993; Acts 1996, No. 19, §1, eff. for taxable years beginning on or after Jan. 1, 1997; Acts 1998, No. 2, §1, eff. for taxable periods beginning after Dec. 31, 1998; Acts 1998, No. 26, §1, eff. June 24, 1998, applicable to taxable periods beginning on or after Jan. 1, 1998; Acts 2002, No. 16, §2, eff. June 7, 2002; Acts 2002, No. 65, §1, eff. for taxable periods beginning after Dec. 31, 2001; Acts 2005, No. 401, §§1, 2, eff. for all taxable periods beginning after Dec. 31, 2005; Acts 2011, No. 381, §1; Acts 2015, No. 112, §1, eff. June 19, 2015; Acts 2016, 2nd Ex. Sess., No. 8, §1, eff. June 28, 2016.

NOTE: Acts 2011, No. 381, §3 provides that the Act is applicable for all corporate income tax periods beginning on or after Jan 1, 2012, and for all corporation franchise tax periods beginning on or after Jan. 1, 2013.

NOTE: See Acts 2016, 2nd Ex.Sess., No. 8, §2 regarding applicability.



RS 47:287.441 - Accounting periods, methods of accounting, and adjustments

SUBPART C - ACCOUNTING PERIODS AND

METHODS OF ACCOUNTING

§287.441. Accounting periods, methods of accounting, and adjustments

For purposes of determining the period in which to include items of gross income, determining the period in which deductions should be taken, and computing net income under this Part, a corporation shall use the same taxable year and the same method of accounting it is required to use for federal income tax purposes, including its inventory method and statutorily required accounting adjustments, unless otherwise provided in this Part.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.442 - Exceptions to taxable year of inclusion; taxable year deductions taken

§287.442. Exceptions to taxable year of inclusion; taxable year deductions taken

A. Notwithstanding the provisions of R.S. 47:287.441, if any item of income has been reported in a return and has borne tax in full for a period in which it was not properly reportable, the taxpayer shall not be required to report the same item of income in a subsequent period in which it would otherwise be properly reportable, unless the secretary shall have, prior to the running of prescription with respect to the first period, redetermined the tax liability for that period so as to eliminate the item of gross income improperly reported and shall have refunded or credited any resulting overpayment for that period.

B. Period for which deductions and credits shall be taken.

(1) The taxable year in which to claim the federal income tax deduction allowed by R.S. 47:287.85 shall be determined as follows, regardless of the method of accounting regularly employed by the taxpayer:

(a) The federal income tax deduction may be claimed for the same taxable year in which the federal income tax sought to be deducted is incurred, provided the taxpayer files a federal income tax return for such taxable year or is included with affiliates in a consolidated federal income tax return for such taxable year.

(b)(i) Taxable year for adjustments to taxpayer's federal income tax return. Except as otherwise provided in this Subparagraph, adjustments affecting federal taxable income which are made to the taxpayer's income tax return subsequent to filing, whether made because of a deficiency proposed by the government, a court order, an amended return, or other appropriate instrument or act, showing an overpayment or a deficiency shall be taken into account for purposes of this Part in the period for which the return was filed, unless the prescriptive period for the collection of tax or the refund or credit of overpayments, as the case may be, has expired. If the applicable prescriptive period has expired, the additional tax paid by the taxpayer in the case of an underpayment or the refund or credit received by the taxpayer in the case of an overpayment shall be for the taxable year such tax was paid, such refund was received, or such credit was allowed, as the case may be.

(ii) When a federal refund results from transactions or conditions which arise after the close of the taxable year for which the refund is made, such federal refund shall be taken into account, for purposes of this Part, for the taxable year in which arose the transactions or conditions causing the refund.

(c) Taking federal adjustments into account. A payment of additional federal tax upon income which has borne Louisiana tax shall be taken into account by decreasing taxable income. That portion, if any, of such additional federal tax payment which would be disallowed as a deduction under either R.S. 47:287.81 or R.S. 47:287.83 shall be excluded from such adjustment. Refunds or credits of federal overpayments, including refunds or credits created by the carryback of a federal net operating loss, shall be taken into account by increasing Louisiana net income or decreasing the Louisiana net loss, as the case may be. That portion, if any, of the federal refund or credit of an overpayment which has not previously been charged against or deducted from Louisiana net income shall be excluded from such adjustment.

(d) Adjustments made to the Louisiana return. Adjustments to a return filed pursuant to this Part, whether initiated by the secretary or the taxpayer, shall be taken into account in the taxable year for which the return was filed in accordance with rules, regulations, or forms prescribed by the secretary.

(2) If a deduction is claimed and allowed in any period, the same deduction cannot again be claimed in a subsequent period in which it otherwise would be properly deductible, unless the taxpayer, prior to the running of prescription with respect to the first period, shall have amended his return for that period so as to eliminate the deduction and shall have paid any additional tax which may be due as a result thereof, together with any interest and penalties that may be applicable thereto.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986; Acts 2016, 1st Ex. Sess., No. 30, §1.



RS 47:287.443 - Effective dates, taxable year, 52-53 week year

§287.443. Effective dates, taxable year, 52-53 week year

In any case in which the effective date or the applicability of any provision of this Part is expressed in terms of taxable years beginning or ending with reference to a specified date which is the first or last day of a month, a taxable year consisting of 52-53 weeks which is properly elected under law shall be treated as:

(1) Beginning with the first day of the calendar month beginning nearest to the first day of such taxable year, or

(2) Ending with the last day of the calendar month ending nearest to the last day of such taxable year, as the case may be.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.444 - Returns for a period of less than twelve months, special tax computation

§287.444. Returns for a period of less than twelve months, special tax computation

A. When a separate return for a period of less than twelve months is required by law, or permitted by the secretary pursuant to this Part, Louisiana taxable income of a corporation shall be computed on the basis of such period.

B. When Louisiana taxable income is computed on the basis of a period of less than twelve months, it shall be placed on an annual basis by multiplying the amount thereof by twelve and dividing by the number of months included in the period for which the separate return is required or permitted to be made. The tax shall be such part of the tax computed on such annual basis as the number of months in such period is of twelve months.

Acts 1992, No. 170, §1, eff. for taxable periods beginning on or after Jan. 1, 1992.



RS 47:287.445 - Special adjustment for long-term contracts

§287.445. Special adjustment for long-term contracts

A. General. Notwithstanding any provision to the contrary in this Chapter, any corporation that uses the percentage of completion method prescribed in 26 U.S.C.A. §460 shall upon completion of the contract, or, with respect to any amount properly taken into account after completion of the contract, when such amount is so properly taken into account, pay or shall be entitled to receive interest computed under the look-back method of Subsection B.

B. Look-back method. The interest computed under the look-back method of this Subsection shall be determined as follows:

(1) First, allocating income under the contract among taxable years in accordance with the provisions of 26 U.S.C.A. §460(b)(2)(A).

(2) Second, determine solely for purposes of computing such interest, the overpayment or underpayment of Louisiana corporate income tax for each taxable year referred to in Paragraph (1), which would result solely from the application of Paragraph (1), and

(3) Then, applying the rate of interest established by R.S. 47:1624 to the overpayment or underpayment determined under Paragraph (2).

C. S corporations. With respect to a corporation which for a taxable year is classified as an S corporation, the principles of I.R.C. Section 460(b)(4)(A) shall apply with respect to its excludible percentage of Louisiana net income attributable to any long-term contract, there shall be no exceptions for S corporations which are closely held pass-through entities and "highest rate" shall mean the highest rate of tax specified in R.S. 47:32.

Acts 1992, No. 588, §1; Acts 2002, No. 51, §1, eff. Jan. 1, 2003.



RS 47:287.480 - Special adjustments by the secretary

§287.480. Special adjustments by the secretary

Notwithstanding any other provisions of this Part to the contrary, the secretary is authorized to require the use of inventories and to allocate income and deductions among taxpayers and require such returns as follows:

(1) Inventories. Whenever in the opinion of the secretary the use of inventories is necessary in order clearly to determine the income of any taxpayer, inventories shall be taken by such taxpayer on such basis as the secretary may prescribe as conforming as nearly as may be to the best accounting practice in the trade or business and as most clearly reflecting the income.

(2) Allocation between related businesses. In any case of two or more organizations, trades, or businesses, whether or not incorporated, whether or not organized in the United States, and whether or not affiliated, owned or controlled directly or indirectly by the same interests, the secretary may distribute, apportion, or allocate gross income, deductions, credits, or allowances between or among such organizations, trades, or businesses, if he determines that such distribution, apportionment, or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of such organizations, trades, or businesses.

(3) Consolidated returns.

(a) Consolidated or combined returns are not allowed under this Part except as required by the secretary pursuant to this Paragraph.

(b) For purposes of this Section, whenever a corporation which is required to file an income tax return, is affiliated with or related to any other corporation through stock ownership by the same interests or as parent or subsidiary corporations, or whose income is regulated through contract or other arrangement, the secretary may require such consolidated statements as in his opinion are necessary, if any, in order to determine the taxable income received by any one of the affiliated or related corporations.

(c)(i) Whenever two corporations which are each required to file an income tax return are affiliated corporations as defined in Section 1504 of the Internal Revenue Code, as amended, and

(aa) If one corporation transfers all or substantially all of its Louisiana assets to the other corporation, and

(bb) If the corporations involved in the transfer file their income tax returns in accordance with the separate accounting method as set forth in R.S. 47:287.94,

then notwithstanding any other provision of law to the contrary, such transaction may, at the election of the secretary or the taxpayers, be treated as if the transaction was a reorganization as described in Section 368(a)(1)(F) of the Internal Revenue Code, as amended.

(ii) If a transaction qualifies under Subparagraph (3)(c)(i) and if an election is made to treat the transaction as a Section 368(a)(1)(F) reorganization, then in determining the tax attributes to be carried over to the transferee, the transferee shall succeed only to those items associated with the transferred assets.

(4) The foregoing Paragraphs are operative whether or not a federal income tax return for the taxable year is actually filed by the taxpayer and whether or not such adjustments have been made at federal law.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986; Acts 1987, No. 137, §1.

{{NOTE: SEE ACTS 1987, NO. 137, §2.}}



RS 47:287.501 - Exemption from tax on corporations

SUBPART D - EXEMPT ORGANIZATIONS

§287.501. Exemption from tax on corporations

A. General rule. An organization described in I.R.C. Sections 401(a) or 501 shall be exempt from income taxation under this Part to the extent such organization is exempt from income taxation at federal law, unless the contrary is expressly provided.

B. Additional exemptions.

(1) Mutual savings banks, national banking corporations and banking corporations organized under the laws of the state of Louisiana who pay a tax for their shareholders or whose shareholders pay a tax on their shares of stock under other laws of this state and building and loan associations shall be exempt from taxation under this Part.

(2) Any corporation, community chest, fund, or foundation which annually or more frequently contributes all of its current net earnings, less a reasonable reserve not to exceed one thousand dollars for anticipated expenses and future contributions, to organizations which are organized and operated exclusively for religious, charitable, scientific, literary, or educational purposes, or for the prevention of cruelty to children or animals, shall itself be deemed organized and operated exclusively for religious, charitable, scientific, literary, or educational purposes, or for the prevention of cruelty to children or animals and shall be exempt from taxation under this Part; provided that said corporation, community chest, fund, or foundation is not engaged in the active conduct of trade or business, no part of its net earnings inures to the benefit of any private shareholder or individual and no substantial part of its activities is carrying on propaganda or otherwise attempting to influence legislation.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.521 - Farmers' cooperatives; all cooperatives

§287.521. Farmers' cooperatives; all cooperatives

A. Farmers' cooperatives.

An organization described under federal law as a farmer's cooperative shall be exempt from income taxation under this Part to the extent such organization is exempt from income tax at federal law.

B. All cooperatives.

(1) Any cooperative taxable under federal law shall be taxed under this Part on its Louisiana taxable income.

(2) For purposes of this Subsection:

(a) "Net income" means the taxable income of a cooperative determined in accordance with federal law applicable to cooperatives and their patrons.

(b) "Gross income" and "deductions from gross income" have the same meanings herein as in federal law pertaining to cooperatives and their patrons.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.526 - Shipowners' protection and indemnity associations

§287.526. Shipowners' protection and indemnity associations

There shall not be included in gross income the receipts of shipowners' mutual protection and indemnity associations which are not organized for profit and no part of the net earnings of which inures to the benefit of any private shareholder; but such corporations shall be subject to the tax imposed by this Part on their Louisiana taxable income from interest, dividends, and rents earned within or derived from sources within this state, for a taxable year, the same as any nonexempt corporation.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.527 - Political organizations

§287.527. Political organizations

A. A political organization as defined under federal law shall be subject to taxation under this Part as provided in this Section.

B. A political organization shall be taxed under this Part on its Louisiana taxable income.

C. For purposes of this Section:

(1) "Net income" means political organization taxable income determined in accordance with federal law applicable to political organizations.

(2) "Gross income" and "deductions from gross income" have the same meaning herein as in federal law pertaining to political organizations.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.528 - Homeowners' associations

§287.528. Homeowners' associations

A. A homeowner's association as defined under federal law shall be subject to taxation under this Part as provided in this Section.

B. A homeowner's association shall be taxed under this Part on its Louisiana taxable income.

C. For purposes of this Section:

(1) "Net income" means a homeowner's association taxable income determined in accordance with federal law applicable to homeowners' associations.

(2) "Gross income" and "deductions from gross income" have the same meaning herein as in federal law pertaining to homeowners' associations.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.601 - Notice or regulations requiring records, statements, and special returns

SUBPART E - ADMINISTRATIVE PROVISIONS:

RECORDS, RETURNS, DUE DATES, PAYMENT OF TAXES

§287.601. Notice or regulations requiring records, statements, and special returns

Every person liable for any tax imposed by this Part, or for the collection thereof, shall keep such records, render such statements, make such returns, and comply with such rules and regulations as the secretary may from time to time prescribe. Whenever in the judgment of the secretary it is necessary, he may require any person, by notice served upon such person or by regulations, to make such returns, render such statements, or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this Part.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.611 - General requirement of return, statement, or list

§287.611. General requirement of return, statement, or list

Any person made liable for the tax imposed by this Part shall make a return or statement according to the forms and regulations prescribed by the secretary. Every person required to make a return or statement shall include therein the information required by such forms or regulations.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.612 - Corporation returns

§287.612. Corporation returns

Every corporation subject to taxation under this Part shall make a return stating specifically the items of its gross income and the deductions and credits allowed under this Part. The return shall be verified or shall contain a written declaration by the president, vice president, treasurer, assistant treasurer, chief accounting officer, or any other officer duly authorized so to act that it is made under the penalties imposed for false swearing. In cases where receivers, trustees in bankruptcy, or assignees are operating the property or business of corporations, such receivers, trustees, or assignees shall make returns for such corporations in the same manner and form as corporations are required to make returns. Any tax due on the basis of such returns made by receivers, trustees, or assignees shall be collected in the same manner as if collected from the corporations of whose business or property they have custody and control.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.613 - Alternative forms and instructions

§287.613. Alternative forms and instructions

In addition to the returns authorized and required in this Part the secretary is authorized to prescribe such alternative forms and instructions as he deems practicable for the purpose of simplifying compliance. Such forms and instructions may contain arithmetical short-cuts and abbreviated formulae which do not precisely track the computational scheme of this Part, provided that the use of such forms remains optional.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.614 - Time and place for filing returns; information concerning federal return; extension of time to file

§287.614. Time and place for filing returns; information concerning federal return; extension of time to file

A.(1) Returns made on the basis of the calendar year shall be made and filed with the secretary at Baton Rouge, Louisiana, on or before the fifteenth day of May following the close of the calendar year. Returns made on the basis of a fiscal year shall be made and filed on or before the fifteenth day of the fifth month following the close of the fiscal year with the secretary at Baton Rouge, Louisiana.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, returns of organizations described in I.R.C. Section 501 made on the basis of the calendar year shall be made and filed with the secretary at Baton Rouge, Louisiana, on or before the fifteenth day of June following the close of the calendar year. Returns made on the basis of a fiscal year shall be made and filed on or before the fifteenth day of the sixth month following the close of the fiscal year with the secretary at Baton Rouge, Louisiana.

B. A taxpayer shall disclose on its Louisiana income tax return the amount of taxable income reported on its federal income tax return for the same taxable year and, when requested by the secretary, shall furnish a true and correct duplicate of its federal income tax return, statement, or report for the same taxable year.

C. Any corporation whose federal income tax return is adjusted by the Internal Revenue Service shall file an amended return within one hundred eighty days of the final determination of such adjustments from the Internal Revenue Service.

D.(1) The secretary may grant a reasonable extension of time for filing returns, not to exceed seven months from the date the Louisiana income tax return is due or the extended due date of the federal income tax return, whichever is later.

(2) The secretary may accept a photocopy or duplicate original of the taxpayer's:

(a) Federal application for an extension of time to file, or

(b) Application for an automatic extension of time to file a federal return.

(3) The secretary may grant an extension of time to file a Louisiana income tax return for a specific taxable period if the taxpayer has received an automatic extension of time to file a federal income tax return for that taxable period. The method for taxpayer notification of the secretary that an automatic federal extension was obtained shall be established by rule. The secretary may otherwise provide for the automatic extension of time to file a corporation return not to exceed seven months, or the extended due date of the federal income tax return, whichever is later.

E. Should the day required for filing returns fall on Saturday, Sunday, or a legal holiday, the return shall be made and filed on the next business day. This Subsection is applicable to the filing dates required by Subsection A and filing dates extended pursuant to Subsection D.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986; Acts 1987, No. 136, §1, eff. June 18, 1987; Acts 2001, No. 1032, §15; Acts 2010, No. 214, §1; Acts 2014, No. 198, §1, eff. July 1, 2014; Acts 2016, No. 661, §1, eff. June 17, 2016.

{{NOTE: See Acts 1987, No. 136, §2.}}

NOTE: See Acts 2016, No. 661, §3, regarding applicability.



RS 47:287.621 - Failure to file; penalty

§287.621. Failure to file; penalty

The intentional failure to file a return with the secretary in accordance with the requirements of this Part and within the time periods specified in R.S. 47:287.614 shall be punished by a fine of not more than five hundred dollars or by imprisonment for not more than six months, unless approval for a delay in filing is authorized by the secretary of the Department of Revenue in writing and in addition the penalties set forth in R.S. 47:1602 shall be invoked. The penalties provided for in this Section shall not be applicable if said return is filed within ninety days of the final date for filing as provided in R.S. 47:287.614.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986; Acts 1997, No. 658, §2.



RS 47:287.623 - Period covered by returns or other documents

§287.623. Period covered by returns or other documents

When not otherwise provided for by this Part, the secretary may prescribe the period for which, or the date as of which, any return, statement, or other document required by this Part shall be made.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.625 - Computations on returns or other documents

§287.625. Computations on returns or other documents

A. Amounts shown on Department of Revenue forms. The secretary is authorized to provide, with respect to any amount required to be shown on a form prescribed for any return, statement, or other document, that if such amount of such item is other than a whole-dollar amount, either:

(1) The fractional part of a dollar shall be disregarded; or

(2) The fractional part of a dollar shall be disregarded unless it amounts to one-half dollar or more, in which case the amount, determined without regard to the fractional part of a dollar, shall be increased by one dollar.

B. Election not to use whole dollar amounts. Any person making a return, statement, or other document shall be allowed to make such return, statement, or other document without regard to Subsection A.

C. Inapplicability to computation of amount. The provisions of Subsections A and B shall not be applicable to items which must be taken into account in making the computations necessary to determine the amount required to be shown on a form, but shall be applicable only to such final amount.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986; Acts 1997, No. 658, §2.



RS 47:287.627 - Identifying number; information

§287.627. Identifying number; information

A. Inclusion of identifying numbers in returns. Any corporation required under the authority of this Part to make a return, statement, or other document shall include in such return, statement, or other document such identifying number as may be prescribed for securing proper identification of such corporation.

B. Requirement of information. For purposes of this Section, the secretary is authorized to require such information as may be necessary to assign an identifying number to any corporation.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.641 - Due date of tax

§287.641. Due date of tax

The tax imposed by this Part shall be due in each case on the day next following the last day of each taxable year. The filing of returns and payment of taxes shall be as provided in this Part.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.651 - Payment of tax

§287.651. Payment of tax

A. Time of payment.

(1) The total amount of tax on a calendar year return imposed by this Part shall be paid on the fifteenth day of May following the close of the calendar year, or, if a calendar year return is filed before said due date, then the tax shall be paid when the return is filed; and, if the return is on the basis of a fiscal year, then the total amount of tax shall be paid on the fifteenth day of the fifth month following the close of the fiscal year, or, if a fiscal year return is filed before said due date, then the tax shall be paid when the return is filed.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, the total amount of tax imposed by this Part on organizations described in I.R.C. Section 501 on a calendar year return shall be paid on the fifteenth day of June following the close of the calendar year, or, if a calendar year return is filed before said due date, then the tax shall be paid when the return is filed; and, if the return is on the basis of a fiscal year, then the total amount of tax shall be paid on the fifteenth day of the sixth month following the close of the fiscal year, or, if a fiscal year return is filed before said due date, then the tax shall be paid when the return is filed.

(3) The full amount of tax disclosed by the return as filed shall constitute an assessment at that time and shall be recorded as an assessment in the records of the secretary.

B. Voluntary advance payment. A tax imposed by this Part or any installment thereof may be paid at the election of the taxpayer prior to the date prescribed for its payment.

C. Receipts. The secretary, upon any payment of any tax imposed by this Part, shall upon request give to the person making such payment a full written or printed receipt therefor.

D. Form of payment. All payments of taxes under this Part shall be made payable to the secretary of revenue; and the amount may be paid by check, bank draft, post office money order, express money order, electronic funds transfer, or credit or debit cards.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986; Acts 2001, No. 1032, §15; Acts 2010, No. 214, §1; Acts 2016, No. 661, §1, eff. June 17, 2016.

NOTE: See Acts 2016, No. 661, §3, regarding applicability.



RS 47:287.654 - Installment payments of estimated income tax by corporations

§287.654. Installment payments of estimated income tax by corporations

A. Corporations required to pay estimated income tax. Every corporation subject to taxation under this Part shall make payments of estimated tax, as defined in Subsection C, during its taxable year, as provided in Subsection B, if its estimated tax for such taxable year can reasonably be expected to be one thousand dollars or more.

B. Payments in installments. Any corporation required under Subsection A to make payments of estimated tax, as defined in Subsection C, shall make such payments in installments as follows:

If the requirements of

The following percentages of the estimated

Subsection A are first met:

tax shall be paid on the 15th day of the--

4th

6th

9th

12th

month

month

month

month

(1)

Before the 1st day of the 4th

month of the taxable year

25

25

25

25

(2)

After the last day of the 3rd

month and before the 1st day

of the 6th month of the taxable

year

33 1/3

33 1/3

33 1/3

(3)

After the last day of the 5th

month and before the 1st day

of the 9th month of the taxable

year

50

50

(4)

After the last day of the 8th

month and before the 1st day

of the 12th month of the taxable

year

100

C. Estimated tax defined. The term "estimated tax" means the amount which a taxpayer estimates to be the tax imposed by this Part for the current period, less the amount which it estimates to be the sum of any credits allowable against the tax.

D. Recomputation of estimated tax. If, after paying any installment of estimated tax, the taxpayer makes a new estimate, the amount of each remaining installment, if any, shall be the amount which would have been payable if the new estimate had been made when the first estimate for the taxable year was made, increased or decreased, as the case may be, by the amount computed by dividing:

(1) The difference between: (a) the amount of estimated tax required to be paid before the date on which the new estimate is made, and (b) the amount of estimated tax which would have been required to be paid before such date if the new estimate had been made when the first estimate was made, by

(2) The number of installments remaining to be paid on or after the date on which the new estimate is made.

E. Application to short taxable year. The application of this Section to taxable years of less than twelve months shall be as prescribed by the secretary.

F. Installments paid in advance. At the election of the corporation, any installment of the estimated tax may be paid before the date prescribed for its payment.

G. Payments of estimated income tax. Payment of the estimated income tax, or any installment thereof, shall be considered payment on account of the income taxes imposed by this Part for the taxable year.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.655 - Failure by corporation to pay estimated income tax

§287.655. Failure by corporation to pay estimated income tax

A. Addition to the tax. In case of any underpayment of estimated tax by a corporation, except as provided in Subsection D, there shall be added to the tax under this Part for the taxable year a penalty of twelve percent per annum upon the amount of the underpayment, determined under Subsection B, for the period of the underpayment as determined under Subsection C.

B. Amount of underpayment. For purposes of Subsection A, the amount of the underpayment shall be the excess of:

(1) The amount of the installment which would be required to be paid if the estimated tax were equal to eighty percent of the tax shown on the return for the taxable year, or if no return was filed, eighty percent of the tax for such year, over

(2) The amount, if any, of the installment paid on or before the last date prescribed for payment.

C. Period of underpayment. The period of the underpayment shall run from the date the installment was required to be paid to whichever of the following dates is the earlier:

(1) The 15th day of the fourth month following the close of the taxable year.

(2) With respect to any portion of the underpayment, the date on which such portion is paid. For purposes of this Paragraph, a payment of estimated tax on any installment date shall be considered a payment of any previous underpayment only to the extent such payment exceeds the amount of the installment determined under Subsection B(1) for such installment date.

D. Exception. Notwithstanding the provisions of the preceding Subsections, the penalty imposed with respect to any underpayment of any installment shall not be imposed if the total amount of all payments of estimated tax made on or before the last date prescribed for payment of such installment equals or exceeds the amount which would have been required to be paid on or before such date, if the estimated tax were whichever of the following is the lesser:

(1) The tax shown on the return of the corporation for the preceding year was for a taxable year of twelve months.

(2) An amount equal to the tax computed at the rates applicable to the taxable year but otherwise on the basis of the acts shown on the return of the corporation for, and the law applicable to, the preceding taxable year.

(3)(a) An amount equal to eighty percent of the tax for the taxable year computed by placing on an annualized basis the taxable income:

(i) for the first three months of the taxable year, in the case of the installment required to be paid in the fourth month,

(ii) for the first three months or for the first six months of the taxable year, in the case of the installment required to be paid in the sixth month of the taxable year,

(iii) for the first six months or the first eight months of the taxable year in the case of the installment required to be paid in the ninth month, and

(iv) for the first nine months or for the first eleven months of the taxable year, in the case of the installment to be paid in the twelfth month of the taxable year.

(b) For purposes of this Paragraph, the taxable income shall be placed on an annualized basis by

(i) multiplying by twelve the taxable income referred to in Subparagraph (a), and

(ii) dividing the resulting amount by the number of months in the taxable year (3, 5, 6, 8, 9, or 11, as the case may be) referred to in Subparagraph (a).

E. Definition of tax. In general. For purposes of Subsections B and D, the term "tax" means the tax imposed by this Part less the sum of any credits allowable against the tax.

F. Short taxable year. The application of this Section to taxable years of less than twelve months shall be as prescribed by the secretary.

G. Excessive adjustment under R.S. 47:287.656.

(1) Addition to tax. If the amount of an adjustment under R.S. 47:287.656 made before the fifteenth day of the fourth month following the close of the taxable year is excessive there shall be added to the tax under this Part for the taxable year a penalty of twelve percent per annum upon the excessive amount from the date on which the credit is allowed or the refund is paid to such fifteenth day.

(2) Excessive amount. For purposes of Paragraph (1), the excessive amount shall be equal to the lesser of the amount of the adjustment or the amount by which:

(a) The income tax liability, as defined in R.S. 47:287.656(C), for the taxable year as shown on the return for the taxable year, exceeds

(b) The estimated income tax paid during the taxable year, reduced by the amount of the adjustment.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986; Acts 2006, No. 320, §1, eff. June 13, 2006.



RS 47:287.656 - Adjustment of overpayment of estimated income tax by corporation

§287.656. Adjustment of overpayment of estimated income tax by corporation

A. Application of adjustment.

(1) Time for filing. A corporation may, after the close of the taxable year and on or before the fifteenth day of the fourth month thereafter, and before the day on which it files a return for such taxable year, file an application for an adjustment of an overpayment by it of estimated income tax for such taxable year. An application under this Subsection shall not constitute a claim for credit or refund.

(2) Form of application. An application under this Subsection shall be verified in the manner prescribed in the case of a return of the taxpayer and shall be filed in the manner and form prescribed by the secretary of Revenue and Taxation. The application shall set forth:

(a) The estimated income tax paid by the corporation during the taxable year.

(b) The amount which, at the time of filing the application, the corporation estimates as its income tax liability for the taxable year.

(c) The amount of the adjustment.

(d) Such other information for purposes of carrying out the provisions of this Section as may be required by such regulations.

B. Allowance of adjustment.

(1) Limited examination of application. Within a period of forty-five days from the date on which an application for an adjustment is filed under Subsection A, the secretary shall make, to the extent he deems practicable in such period, a limited examination of the application to discover omissions and errors therein and shall determine the amount of the adjustment upon the basis of the application and the examination, except that the secretary may disallow, without further action, any application which he finds contains material omissions or errors which he deems cannot be corrected within such forty-five days.

(2) Adjustment credited or refunded. The secretary, within the forty-five day period referred to in Paragraph (1), may credit the amount of the adjustment against any liability in respect of any tax administered by the secretary on the part of the corporation and shall refund the remainder to the corporation.

(3) Limitation. No application under this Section shall be allowed unless the amount of the adjustment equals or exceeds (a) ten percent of the amount estimated by the corporation on its application as its income tax liability for the taxable year, and (b) five hundred dollars.

(4) Effect of adjustment. For purposes of this Part, other than R.S. 47:287.655, any adjustment under this Section shall be treated as a reduction in the estimated income tax paid made on the day the credit is allowed or the refund is paid.

C. Definitions. For purposes of this Section and R.S. 47:287.655, relating to excessive adjustment:

(1) The term "income tax liability" means the tax imposed by this Part less the sum of any credits allowable against the tax.

(2) The amount of an adjustment under this Section is equal to the excess of:

(a) The estimated income tax paid by the corporation during the taxable year, over

(b) The amount which, at the time of filing the application, the corporation estimates as its income tax liability for the taxable year.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.657 - Repealed

§287.657. Repealed by Acts 2016, 2nd Ex. Sess., No. 10, §2, eff. July 1, 2016.

NOTE: See Acts 2016, 2nd Ex. Sess., No. 10, §3, regarding applicability.



RS 47:287.659 - Refunds and credits; general rules

§287.659. Refunds and credits; general rules

Except as otherwise provided in this Part, all matters relating to the refunding or crediting of income taxes shall be governed by the provisions of Part V of Chapter 18 of this Subtitle.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.660 - Overpayment of installment

§287.660. Overpayment of installment

If the taxpayer has paid as an installment of tax more than the amount determined to be the correct amount of such installment, the overpayment shall be credited against the unpaid installments, if any, and any excess shall be credited or refunded as provided in Part V of Chapter 18 of this Subtitle.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.662 - Overpayment of income taxes applied to corporation franchise taxes for interest computation purposes

§287.662. Overpayment of income taxes applied to corporation franchise taxes for interest computation purposes

The secretary may net any overpayment of income tax by a corporation against the corporation's franchise taxes for the purpose of determining the interest due under R.S. 47:1601.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.663 - Overpayments arising from allowance of deductions for bad debts or worthless stock

§287.663. Overpayments arising from allowance of deductions for bad debts or worthless stock

In the case of an overassessment which arises from the allowance of a deduction for a bad debt or worthless stock which has not been claimed and allowed on a return of the taxpayer for another year, the period of limitation prescribed in R.S. 47:1623 shall be extended for an additional period of two years, and the limitation on the amount of credit or refund provided in R.S. 47:1623 shall be suspended.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.664 - Credits arising from refunds by utilities

NOTE: §287.664 eff. until June 30, 2018. See Acts 2015, No. 125, §8.

§287.664. Credits arising from refunds by utilities

Whenever a utility refunds to its customers, pursuant to an order of a court or regulatory agency as a result of the denial of a proposed rate increase, an amount or amounts which, if taken as a deduction from gross income in the year paid or accrued, would result in a net loss, then in lieu of such deduction the utility may elect to take a credit against its Louisiana income tax in the amount of seventy-two percent of the income tax increase which was the sole result of the inclusion of the amount or amounts refunded in gross income in the year or years received irrespective of whether or not the period of limitation provided in R.S. 47:1623 has expired for the year in which the amount refunded was included in gross income. If this credit exceeds the income tax that would be due the state of Louisiana in the year of the refund, computed without the credit, then the excess of this credit may be carried over the following two taxable years.

NOTE: This Section as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

§287.664. Credits arising from refunds by utilities

Whenever a utility refunds to its customers, pursuant to an order of a court or regulatory agency as a result of the denial of a proposed rate increase, an amount or amounts which, if taken as a deduction from gross income in the year paid or accrued, would result in a net loss, then in lieu of such deduction the utility may elect to take a credit against its Louisiana income tax in the amount of the income tax increase which was the sole result of the inclusion of the amount or amounts refunded in gross income in the year or years received irrespective of whether or not the period of limitation provided in R.S. 47:1623 has expired for the year in which the amount refunded was included in gross income. If this credit exceeds the income tax that would be due the state of Louisiana in the year of the refund, computed without the credit, then the excess of this credit may be carried over the following two taxable years.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986; Acts 2015, No. 125, §2, eff. July 1, 2015; Acts 2015, No. 125, §5, eff. July 1, 2018.

NOTE: See Acts 2015, No. 125, §7, regarding applicability.

NOTE: See Acts 2016, 1st Ex. Sess., No. 29, §2, regarding effectiveness.



RS 47:287.681 - Administration

§287.681. Administration

Except as specifically provided to the contrary in this Part, all matters pertaining to the administration of this Part shall be governed by the provisions of Chapter 18 of this Subtitle.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.682 - Collection from transferee or fiduciary; procedure

§287.682. Collection from transferee or fiduciary; procedure

A. The liability, at law or in equity, of a transferee of property of a taxpayer, in respect of the tax, including interest, additional amounts, and additions to the tax provided by law, imposed upon the taxpayer by this Part, shall be assessed, collected, and paid in the same manner and subject to the same provisions and limitations as in the case of the collection directly from the taxpayer.

B. In the absence of notice to the secretary under R.S. 47:287.683(B), the existence of a fiduciary relationship, notice of liability enforceable under this Section in respect of a tax imposed by this Part, if mailed to the person subject to the liability at his last known address, shall be sufficient for the purpose of this Part, even if such person is deceased or is under legal disability, or in the case of a corporation, has terminated its existence.

C. As used in this Section, the term "transferee" includes donee, heir, legatee, devisee, distributee, shareholder, or former shareholder of a dissolved corporation, successor of a corporation, a party to a reorganization defined in I.R.C. Section 368, and all other classes of distributees, including the transferee of a transferee.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.683 - Notice of fiduciary relationship

§287.683. Notice of fiduciary relationship

A. Fiduciary of taxpayer. Upon notice to the secretary that any person is acting in a fiduciary capacity, such fiduciary shall assume powers, rights, duties, and privileges of the taxpayer in respect of a tax imposed by this Part until notice is given that the fiduciary capacity has terminated.

B. Fiduciary of transferee. Upon notice to the secretary that any person is acting in a fiduciary capacity for a person subject to the liability specified in R.S. 47:287.682, the fiduciary shall assume, on behalf of such person, the powers, rights, duties, and privileges of such person under such Section, until notice is given that the fiduciary capacity has terminated.

C. Manner of notice. Notice under R.S. 47:287.683(A) or (B) shall be given in accordance with regulations prescribed by the secretary.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.701 - Definitions, use of terms and purpose

SUBPART F. DEFINITIONS AND SPECIAL PROVISIONS

§287.701. Definitions, use of terms and purpose

A. "Federal law" means the Internal Revenue Code of 1986, as amended, (Title 26 United States Code) and applicable U.S. Treasury Regulations.

B. Federal law terms. Except as otherwise provided or clearly appearing from the context, any term used in this Part shall have the same meaning as when used in a comparable context at federal law.

C. "Allocable income or loss" or "gross allocable income or loss" means the general class of gross income designated as allocable income by R.S. 47:287.92.

D. "Apportionable income or loss" or "gross apportionable income or loss" means the general class of gross income designated as apportionable income by R.S. 47:287.92.

E. "Louisiana gross allocable income or loss" means those items of, or that portion of, allocable income or loss allocated to Louisiana pursuant to the provisions of R.S. 47:287.93(A).

F. "Net allocable income or loss" means net allocable income or loss earned within or derived from sources within Louisiana and is the mathematical remainder when subtracting from Louisiana gross allocable income or loss:

(1) Allowable deductions within the meaning of R.S. 47:287.63 which are directly attributable to Louisiana gross allocable income or loss, and

(2) A ratable portion of such allowable deductions which are not directly attributable to any item or class of gross income.

G. "Total net apportionable income or loss" means the remainder when subtracting from gross apportionable income or loss:

(1) Allowable deductions within the meaning of R.S. 47:287.63 which are directly attributable to gross apportionable income or loss, and

(2) A ratable portion of such allowable deductions which are not directly attributable to any item or class of gross income.

H. "Net apportionable income or loss" means net apportionable income or loss earned within or derived from sources within Louisiana as computed pursuant to R.S. 47:287.94(B) or (D), as the case may be.

I. Renumbered Internal Revenue Code provisions. If a provision of the Internal Revenue Code of 1986, ("I.R.C.") is specifically mentioned by number in this Part, and if after the effective date of the legislation that established such reference the Internal Revenue Code provision is by law renumbered without any other change whatever being made to it, then the provisions of this Part containing such reference shall be construed as though the renumbering of the Internal Revenue Code had not occurred.

J. "Subpart", "Section", "Subsection", "Paragraph", and "Subparagraph". When used in this Part the word "Subpart" or "Section" means a Subpart or Section of this Part unless some other statute is specifically mentioned; "Subsection" means a Subsection of the Section in which the term occurs unless some other Section is expressly mentioned; "Paragraph" means a Paragraph of the Subsection in which the term occurs unless another Subsection is expressly mentioned; and "Subparagraph" means a Subparagraph of the Paragraph in which the term occurs unless another Paragraph is expressly mentioned.

K. "Other similar services" includes but is not limited to the drilling of oil and gas wells.

L. Legislative findings.

(1) The legislature hereby finds and declares that the adoption by this state, for its corporation net income tax purposes, of certain provisions of the laws of the United States relating to definitions, the allowance of deductions, and the determination of taxable income for federal tax purposes will:

(a) Simplify preparation of Louisiana Corporation Income Tax returns by taxpayers.

(b) Improve enforcement of the Louisiana Corporation Income Tax through better use of federal information.

(c) Aid interpretation of the corporation income tax law through increased use of federal judicial and administrative determinations and precedents, where applicable.

(2) The legislature does therefore declare that this Part be construed so as to accomplish the foregoing purposes.

(3) For convenience, the sections in this Part are arranged, insofar as practicable, in the same general sequence and pattern as similar sections of the Internal Revenue Code of 1986. No special inference, implication, or presumption of legislative construction shall be drawn or made by reason of the location or grouping of any particular Section or provision or portion of this Part, nor shall the descriptive matter or headings relating to any Part, Section, Subsection, or Paragraph be given any legal effect.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.702 - Effect of Election Out of Federal Partnership Provisions

§287.702. Effect of Election Out of Federal Partnership Provisions

A. An election made pursuant to I.R.C. (26 USC) Section 761 to exclude an unincorporated organization from the application of all or part of Subchapter K of the Internal Revenue Code shall be binding upon the members of the unincorporated organization for purposes of computing the tax imposed by this Part. Whenever such an election is made, the unincorporated organization making the election shall not be treated as a partnership for purposes of this Part.

B. Under no circumstances shall income from an unincorporated organization that has made the I.R.C. Section 761 election be treated as "income from partnerships" for purposes of this Part; rather, it shall be treated by a member of the unincorporated organization as income from the underlying property as co-owner of the property. The share of each item of income, gain, loss, deduction, or credit, realized or incurred by a member of such unincorporated organization that has made the I.R.C. Section 761 election shall be treated as follows:

(1) The member shall be treated as directly realizing the member's share of items of gross income attributable to the unincorporated organization.

(2) The member shall be treated as directly incurring the member's share of items of expense attributable to the unincorporated organization.

(3) The member shall be treated as directly accruing items of credit attributable to the unincorporated organization.

(4) The member shall treat the member's interest in each asset of the unincorporated organization as owned directly by the member.

(5) The member shall treat the member's share of each liability as incurred directly by the member.

Acts 2005, No. 351, §1, eff. for all taxable periods beginning after Dec. 31. 2004.



RS 47:287.732 - S Corporations

§287.732. S Corporations

A. Taxation of S corporation. A corporation classified under Subchapter S of the Internal Revenue Code as an S corporation shall be taxed and required to comply with this Part the same as any other corporation. Except as provided in Subsection C of this Section, the provisions of this Part shall apply as if the S corporation had been required to file an income tax return with the Internal Revenue Service as a C corporation for the current and all prior taxable years, in accordance with federal law.

B. S corporation exclusion. This Subsection provides an exclusion to corporations classified as S corporations under federal law for the taxable year, as follows:

(1) In computing Louisiana taxable income pursuant to this Part, an S corporation may exclude such percentage of its Louisiana net income for the taxable year as is provided in R.S. 47:287.732(B)(2).

(2) The excludable percentage of Louisiana net income is determined by multiplying Louisiana net income for a taxable year by a ratio, the numerator of which is the number of issued and outstanding shares of capital stock of the S corporation which are owned by Louisiana resident individuals on the last day of the corporation's taxable year, and the denominator of which is the total number of issued and outstanding shares of capital stock of the corporation on the last day of the corporation's taxable year, provided that no share shall be allowed to be counted in the numerator unless its owner has for the taxable year of inclusion filed a correct and complete Louisiana individual income tax return as a resident.

(3) For purposes of Paragraph (2) of this Subsection:

(a) "Taxable year of inclusion" means the taxable year of the S corporation shareholder which includes the last day of the S corporation's taxable year for which the exclusion is claimed.

(b) The term "resident individual" includes resident estates and trusts to the extent that such are allowed to be S corporation shareholders pursuant to federal law.

(4) In the application of Paragraph (2), the term "Louisiana resident individual" shall be construed to include a nonresident individual share holder who has for the taxable year filed a correct and complete Louisiana individual income tax return, which includes his share of the S corporation's income, and has paid the tax shown to be due thereon.

(5) Should an S corporation incur a Louisiana net loss, as described in R.S. 47:287.91, a percentage of such loss shall be excluded from carry-back or carry-over treatment notwithstanding the provisions of R.S. 47:287.86. The applicable percentage of the Louisiana net loss to be excluded shall be computed using the same ratio provided in R.S. 47:287.732(B)(2).

C. Qualified Subchapter S subsidiary income. The income of a corporation for which an S corporation has made a valid election under the Internal Revenue Code to treat the corporation as a qualified Subchapter S subsidiary shall be included in the income of the S corporation unless the qualified Subchapter S subsidiary is treated as a separate corporation under the provisions of R.S. 47:287.732.1.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986; Acts 1989, No. 622, §1, eff. Jan 1, 1991; Acts 2002, No. 17, §1, eff. for taxable periods beginning after Dec. 31, 2002.



RS 47:287.732.1 - Qualified Subchapter S subsidiaries

§287.732.1. Qualified Subchapter S subsidiaries

A. Taxation of a qualified Subchapter S subsidiary. Except as provided in Subsection C of this Section, a corporation treated as a qualified Subchapter S subsidiary for purposes of the Internal Revenue Code shall be required to comply with this Part the same as any other corporation. The provisions of this Part shall apply as if the qualified Subchapter S subsidiary and its parent had been required to file income tax returns with the Internal Revenue Service as C corporations for the current and all prior taxable years in accordance with federal law.

B. Special adjustments by the secretary. In addition to the authority granted by R.S. 47:287.480, whenever a qualified Subchapter S subsidiary does not qualify for the exclusion provided by Subsection C of this Section, the secretary may require combined or consolidated reports or returns as may be necessary to properly reflect the taxable income earned in Louisiana. This authority shall not limit the secretary's authority to require use of the separate accounting method as provided by R.S. 47:287.94 when the apportionment method produces a manifestly unfair result.

C. Qualified Subchapter S subsidiary exclusion. An exclusion is allowed for corporations classified as qualified Subchapter S subsidiaries under federal law for the taxable year as follows:

(1) In computing Louisiana taxable income pursuant to this Part, a qualified Subchapter S subsidiary may exclude all of its Louisiana net income for the taxable year, provided that the S corporation that owns the stock of the qualified Subchapter S subsidiary files a Louisiana income tax return that includes all of the income of the qualified Subchapter S subsidiary in computing its net income for the taxable year.

(2) If the Louisiana taxable income of a qualified Subchapter S subsidiary qualifies for the exclusion provided in Paragraph (1) of this Subsection, the qualified Subchapter S subsidiary shall not be treated as a separate corporation, and all assets, liabilities, and items of income, deduction, credit, and any other items of the qualified Subchapter S subsidiary shall be treated as assets, liabilities, and items of income, deduction, credit, and other items of the corporation owning the stock of the qualified Subchapter S subsidiary.

(3) If the Louisiana taxable income of a qualified Subchapter S subsidiary is excluded for the taxable year under Paragraph (1) of this Subsection, the S corporation that owns the stock of the qualified Subchapter S subsidiary may exclude the percentage of the qualified Subchapter S subsidiary's Louisiana net income for the taxable year as provided in R.S. 47:287.732(B).

Acts 2002, No. 17, §1, eff. for taxable periods beginning after Dec. 31, 2002.



RS 47:287.733 - Corporations filing consolidated federal returns

§287.733. Corporations filing consolidated federal returns

A. Except as otherwise provided in Subsection B of this Section, when a corporation is included with affiliates in a consolidated federal income tax return in accordance with federal law, the terms and provisions of this Part shall apply as if the corporation had been required to file an income tax return with the Internal Revenue Service on a separate corporation basis for the current and all prior taxable years, in accordance with federal law. Nothing in this Section shall be construed to allow a deduction for federal income tax on a separate corporation basis.

B.(1) Notwithstanding the provisions of Subsection A, any gain recognized by the distributing corporation pursuant to Section 311(b) of the Internal Revenue Code, but deferred for federal income tax purposes pursuant to the regulations under Section 1502 of the Internal Revenue Code, relating to deferred intercompany transactions, shall also be deferred for purposes of this Part and shall be restored to income of the distributing corporation in the year it would be restored to a member of the affiliated group pursuant to the regulations under Section 1502 of the Internal Revenue Code. Except, such deferred income shall be restored to income of the distributing corporation and taxed if the distributing corporation is merged with another corporation, reorganized, or ceases to be liable for corporation income tax for any reason whatsoever.

(2) In such case, for the purpose of determining gain or loss but for no other purposes, the adjusted basis of the distributee corporation in the property distributed to it by the distributing corporation shall be the distributing corporation's basis increased by the gain which would have been recognized but which is deferred pursuant to Paragraph B(1).

(3) Notwithstanding any other provision of this Section for purposes of determining a deduction for depreciation or amortization, the basis of any property distributed pursuant to Paragraph B(2) shall be the same to the distributee corporation as it was to the distributing corporation.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986; Acts 1996, No. 42, §1, eff. for taxable periods beginning after Dec. 31, 1996.



RS 47:287.734 - Domestic International Sales Corporations (DISC's) and Foreign Sales Corporations (FSC's)

§287.734. Domestic International Sales Corporations (DISC's) and Foreign Sales Corporations (FSC's)

A. The federal law classification Domestic International Sales Corporation (DISC) is not cognizable at law in this state. For the purposes of this Part, a DISC under federal law shall be taxed and required to comply with the law the same as any other corporation. A corporation which owns stock in, makes sales to, or otherwise uses the services of a corporation classified as a DISC under federal law may be required by the secretary to include a proportionate share of DISC income and deductions on its own return to clearly reflect its income for the taxable year.

B. The federal law classification Foreign Sales Corporation (FSC) is not cognizable at law in this state. For the purposes of this Part an FSC under federal law shall be taxed and required to comply with the law the same as any other corporation. A corporation which owns stock in, makes sales to, or otherwise uses the services of a corporation classified as an FSC under federal law may be required by the secretary to include a proportionate share of the FSC's income and deductions on its own return to clearly reflect its income for the taxable year.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.736 - Real Estate Investment Trusts (REITs)

§287.736. Real Estate Investment Trusts (REITs)

A. The tax imposed by this Part upon corporations shall be imposed upon real estate investment trusts and shall be computed only upon that part of the net income of the real estate investment trust which is subject to federal income tax as provided in Sections 857 and 858 of the Internal Revenue Code of 1986, as amended, except as otherwise provided in this Section.

B. The term "real estate investment trust" shall have the meaning ascribed to such term in Section 856 of the Internal Revenue Code of 1986, as amended.

C. The dividend paid deduction otherwise allowed by federal law in computing net income of a real estate investment trust that is subject to federal income tax shall not be allowed as a deduction in computing the tax imposed by this Part unless the real estate investment trust is either (1) a publicly traded real estate investment trust or (2) a qualified real estate investment trust as defined in this Section.

D. For purposes of this Section, the term "qualified real estate investment trust" shall mean any real estate investment trust other than a real estate investment trust more than fifty percent of the voting power or value of the beneficial interests or shares of which are owned or controlled, directly or indirectly, by a single entity that is:

(1) Subject to the provisions of Subchapter C of Chapter 1 of Subtitle A of Title 26 of the United States Code, as amended, and not exempt from federal income tax pursuant to the provisions of Section 501 of the Internal Revenue Code of 1986, as amended.

(2) Not a real estate investment trust as defined in this Section or a qualified real estate investment trust subsidiary under Section 856(i) of the Internal Revenue Code of 1986, as amended.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986; Acts 2005, No. 396, §1, eff. for all taxable periods beginning after Dec. 31, 2005.



RS 47:287.738 - Other inclusions and exclusions from gross income

§287.738. Other inclusions and exclusions from gross income

A. Inclusion of payments to non-United States companies.

Notwithstanding any federal law to the contrary, gross income as defined in R.S. 47:287.61 of this Part shall include rents, salaries, wages, premiums, annuities, compensations, remuneration, emoluments, and other fixed or determinable annual or periodical gains, profits, and income taxed pursuant to United States Internal Revenue Code Section 881 relative to amounts received from sources within the United States by corporations not created or organized in the United States or under the laws of the United States or any state.

B. Inclusion of target company gains.

(1) For the purposes of this Part, if a purchasing corporation makes an election under I.R.C. Section 338, or is treated under Subsection (e) of I.R.C. Section 338 as having made such an election, then, in the case of any qualified stock purchase, the target corporation:

(a) Shall be treated as having sold all of its assets at the close of the acquisition date at fair market value in a single transaction and

(b) Shall be treated as a new corporation which purchased all of the assets referred to in Subparagraph (a) as of the beginning of the day after the acquisition date.

(2) Any gain or loss recognized under Paragraph (B)(1) shall be taken into account in determining gross income under R.S. 47:287.71.

(3) The secretary may prescribe reasonable and needful methods of accounting, computation, and basis determination for the administration of this Subsection, including the allocation and apportionment of any gain within and without Louisiana.

(4) The secretary may provide that the gain determined under this Section may be reduced by the gain on the sale of target corporation stock determined to have borne Louisiana income tax.

C. Interest on obligations or securities issued by the state of Louisiana or its political or municipal subdivisions is exempt and therefore excluded from gross income.

D. 1934 Basis Adjustment.

(1) The adjusted basis for computing gain on the sale of property acquired before January 1, 1934 shall be its adjusted basis under federal law or its fair market value on January 1, 1934, whichever is higher.

(2) If the basis determined in Paragraph (D)(1) exceeds the property's adjusted basis under federal law, the difference between the two bases may be excluded from gross income to the extent of the gain included in gross income.

E. Gain or loss upon disposition of installment obligations.

(1) If an installment obligation is satisfied at other than its face value or distributed, transmitted, sold, or otherwise disposed of, gain or loss shall result to the extent of the difference between the basis of the obligation and

(a) In the case of satisfaction at other than face value or a sale or exchange, the amount realized, or

(b) In case of a distribution, transmission, or disposition otherwise than by sale or exchange, the fair market value of the obligation at the time of such distribution, transmission, or disposition. The basis of the obligation shall be the excess of the face value of the obligation over an amount equal to the income which would be returnable were the obligation satisfied in full.

(2) In the case of a distribution in liquidation, the secretary may permit the distributee to report the gain in the year received.

NOTE: Paragraph (F)(1) eff. until July 1, 2018. See Acts 2015, No. 123, §6.

F. Deduction for interest and dividends.

(1) There shall be allowed for each taxable year a deduction equal to seventy-two percent of the amount of dividends that would otherwise be included in gross income.

NOTE: Paragraph (F)(1) as enacted by Acts 2015, No. 123, §§3, 6, eff. July 1, 2018.

(1) Effective for taxable years beginning after December 31, 2005, there shall be allowed for each taxable year a deduction equal to the amount of dividends that would otherwise be included in gross income.

(2) Effective for taxable years beginning after December 31, 2005, there shall be allowed for each taxable year a deduction equal to the amount of interest that would otherwise be included in gross income; however, a corporation may elect to pay tax on interest income from a corporation which is controlled by the former through ownership of fifty percent or more of the voting stock of the latter and to use the provisions of R.S. 47:287.93(A)(2).

NOTE: Subsection G eff. until June 30, 2018. See Acts 2015, No. 123, §6.

G. Deduction for hurricane recovery benefits. Seventy-two percent of any gratuitous grant, loan, or other benefit directly or indirectly provided to a taxpayer by a hurricane recovery entity as defined in R.S. 47:293 shall be allowed as a deduction if such benefit was included in federal adjusted gross income.

NOTE: Subsection G as enacted by Acts 2015, No. 123, §§3, 6, eff. July 1, 2018.

G. Deduction for hurricane recovery benefits. Any gratuitous grant, loan, or other benefit directly or indirectly provided to a taxpayer by a hurricane recovery entity as defined in R.S. 47:293 shall be allowed as a deduction if such benefit was included in federal adjusted gross income.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986; Acts 2005, No. 401, §1, eff. for all taxable periods beginning after Dec. 31, 2005; Acts 2007, No. 247, §1, eff. July 6, 2007; Acts 2015, No. 123, §1, eff. July 1, 2015; Acts 2015, No. 123, §3, eff. July 1, 2018.

NOTE: See Acts 2015, No. 123, §5, re: applicability.



RS 47:287.741 - Special rule for leases

§287.741. Special rule for leases

Special federal rules for leases or finance leases shall be ignored in the determination of gross income, allowable deductions, net income, and Louisiana net income under this Part. For purposes of this Section, "special federal rules for leases or finance leases" means Section 168(f)(8) of the Internal Revenue Code of 1954, as amended by the Tax Equity and Fiscal Responsibility Act of 1982 and the Tax Reform Act of 1984, and such provisions, portions, or principles thereof as are retained in federal law by the transitional rules of the Tax Reform Act of 1986.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.743 - Deductions from gross income; charges in case of oil and gas wells

§287.743. Deductions from gross income; charges in case of oil and gas wells

A.(1) Option with respect to intangible drilling and development costs incurred by an operator (one who holds a working or operating interest in any tract or parcel of land either as a fee owner or under a lease or any other form of contract granting working or operating rights) in the development of oil and gas properties: All expenditures made by an operator for wages, fuel, repairs, hauling, supplies, etc., incident to and necessary for the drilling of wells and the preparation of wells for the production of oil or gas, may, at the option of the operator, be deducted from gross income as an expense or charged to capital account. Such expenditures have for convenience been termed intangible drilling and development costs. They include the cost to operators of any drilling or development work, excluding amounts payable only out of production or the gross proceeds from production and amounts properly allocable to cost of depreciable property, done for them by contractors under any form of contract, including turnkey contracts. Examples of items to which this option applies are all amounts paid for labor, fuel, repairs, hauling, and supplies, or any of them, which are used:

(a) In the drilling, shooting, and cleaning of wells.

(b) In such clearing of ground, draining, road making, surveying, and geological works as are necessary in preparation for the drilling of wells.

(c) In the construction of such derricks, tanks, pipelines, and other physical structures as are necessary for the drilling of wells and the preparation of wells for the production of oil or gas.

(2) In general, this option applies only to expenditures for those drilling and development items which in themselves do not have a salvage value. For the purpose of this option, labor, fuel, repairs, hauling, supplies, etc., are not considered as having a salvage value, even though used in connection with the installation of physical property which has a salvage value. Included in this option are all costs of drilling and development undertaken, directly or through a contract, by an operator of an oil and gas property whether incurred by him prior or subsequent to the formal grant or assignment to him of operating rights (a leasehold interest, or other form of operating rights, or working interest); except that in any case where any drilling or development project is undertaken for the grant or assignment of a fraction of the operating rights, only that part of the costs thereof which is attributable to such fractional interest is within this option. In the excepted cases, costs of the project undertaken, including depreciable equipment furnished, to the extent allocable to fractions of the operating rights held by others, must be capitalized as the depletable capital cost of the fractional interest thus acquired.

B.(1) Capital items. The option with respect to intangible drilling and development costs does not apply to expenditures by which the taxpayer acquires tangible property ordinarily considered as having a salvage value. Examples of such items are the costs of the actual materials in those structures which are constructed in the wells and on the property, and the cost of drilling tools, pipe, casing, tubing, tanks, engines, boilers, machines, etc. The option does not apply to any expenditure for wages, fuel, repairs, hauling, supplies, etc., in connection with equipment, facilities, or structures not incident to or necessary for the drilling of wells, such as structures for storing or treating oil or gas. These are capital items and are returnable through depreciation.

(2) Expense items. Expenditures which must be charged off as expense, regardless of the option provided by this Section, are those for labor, fuel, repairs, hauling, supplies, etc., in connection with the operation of the wells and of other facilities on the property for the production of oil or gas.

C. If an election to expense intangible drilling and development costs is not made, the cost may be recovered in the same manner as provided under federal law.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.745 - Deductions from gross income; depletion

§287.745. Deductions from gross income; depletion

A. In computing net income in the case of oil and gas wells there shall be allowed as a deduction cost depletion as defined under federal law or percentage depletion as provided for in Subsection B, whichever is greater.

NOTE: Subsection B eff. until June 30, 2018. See Acts 2015, No. 123, §6.

B. In the case of oil and gas wells, the percentage depletion provided for in Subsection A shall be fifteen and eight-tenths of one percent of gross income from the property during the taxable year, excluding from such gross income an amount equal to seventy-two percent of any rents or royalties paid or incurred by the taxpayer in respect of the property. Such allowance shall not exceed thirty-six percent of the net income of the taxpayer, computed without allowance for depletion, from the property. In determining net income from the property, federal income taxes shall be considered an expense.

NOTE: Subsection B as enacted by Acts 2015, No. 123, §§3, 6, eff. July 1, 2018.

B. In the case of oil and gas wells, the percentage depletion provided for in Subsection A shall be twenty-two percent of gross income from the property during the taxable year, excluding from such gross income an amount equal to any rents or royalties paid or incurred by the taxpayer in respect of the property. Such allowance shall not exceed fifty percent of the net income of the taxpayer, computed without allowance for depletion, from the property. In determining net income from the property, federal income taxes shall be considered an expense.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986; Acts 2015, No. 123, §1, eff. July 1, 2015; §3, eff. July 1, 2018.

NOTE: See Acts 2015, No. 123, §5, re: applicability.



RS 47:287.746 - Adjustments to income and deductions

§287.746. Adjustments to income and deductions

Income and deductions reported under federal law may be increased or decreased to take into account the differences in reporting under prior Louisiana law or due to modifications, such as depletion and intangible drilling and development costs, under this Part. Such increase or decrease shall be as prescribed by the secretary.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.747 - Situs of stock cancelled or redeemed in liquidation

§287.747. Situs of stock cancelled or redeemed in liquidation

In cases where property located in Louisiana is received by a shareholder in the liquidation of a corporation, the stock cancelled or redeemed in the liquidation shall, for purposes of determining taxable gain under this Part, be deemed to have its taxable situs in this state to the extent that the property of the corporation distributed in liquidation is located in Louisiana. If only a portion of the property distributed in liquidation is located in Louisiana, only a corresponding portion of the gain realized by a shareholder shall be considered to be derived from Louisiana sources. Nothing in this Section shall be construed to mean that gain or loss shall be recognized upon the transfer of property in a merger of corporations where the basis of the property in the hands of the merging corporation is carried forward as the basis in the hands of the continuing corporation.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.748 - Corporation tax credit; re-entrant jobs credit

§287.748. Corporation tax credit; re-entrant jobs credit

A. The intent of this Section is solely to encourage the employment in full-time jobs in the state of Louisiana of re-entrants who have been convicted of a felony and who have successfully completed the Intensive Incarceration Program as provided for in R.S. 15:574.4. Any taxpayer who employs an eligible re-entrant during the taxable year in the state of Louisiana shall be allowed a credit against the tax liability due under the corporate income tax as determined pursuant to Subsection B of this Section.

NOTE: Paragraph (B)(1) eff. until June 30, 2018. See Acts 2015, No. 125, §8.

B.(1) The credit shall be one hundred eight dollars per eligible re-entrant employed, as defined in Subsection C hereof, but shall not exceed thirty-six percent of corporate income tax.

NOTE: Paragraph (B)(1) as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

B.(1) The credit shall be one hundred fifty dollars per eligible re-entrant employed, as defined in Subsection C hereof, but shall not exceed fifty percent of corporate income tax.

(2) Only one credit shall be permitted for any one individual employee during his employment by the taxpayer and shall be in lieu of any credit available under R.S. 47:287.749.

(3)(a) The amount of the credit allowed under Subsection B(1) for the taxable year shall be an amount equal to the sum of:

(i) A carry-over of prior unused credits arising from taxable years beginning on or after January 1, 1987, carried to such taxable year, plus

(ii) The amount of the credit determined under Subsection A for the taxable year.

(b) If the sum of the amount of credits as determined under the provisions of Subsection B(3)(a)(i) and (ii) of this Section for the current taxable year exceeds the limitation imposed by Subsection B(1), the excess shall be treated as a carry-over credit and may be carried over for a maximum of five consecutive years following the taxable year in which the credit originated. Such carry-over credits are to be applied in reduction of the tax in the order of the taxable years in which the credits originated, beginning with the credit for the earliest taxable year.

C. "Eligible re-entrant" is defined as a person:

(1) Residing and domiciled in this state; who has been convicted of a felony and who has successfully completed the Intensive Incarceration Program as provided for in R.S. 15:574.4.

(2) Who has been employed by the taxpayer in a full-time position in this state, performing such duties at least thirty hours per week for at least six consecutive calendar months.

(3) Who, since his release from custody and prior to this current employment by the taxpayer, has not been employed in a full-time position for six months or more.

Acts 1987, No. 758, §1; Acts 2015, No. 125, §2, eff. July 1, 2015; §5, eff. July 1, 2018.

{{NOTE: SEE ACTS 1987, NO. 758, §2.}}

NOTE: See Acts 2015, No. 125, §7, regarding applicability.

NOTE: See Acts 2016, 1st Ex. Sess., No. 29, §2, regarding effectiveness.



RS 47:287.749 - Jobs credit

§287.749. Jobs credit

A. The intent of this Section is solely to reward the generation of new full-time and part-time jobs in the state of Louisiana. Any taxpayer who establishes or expands a business enterprise in the state of Louisiana shall be allowed a credit against the tax liability due under the corporate income tax as determined pursuant to Subsection B of this Section.

NOTE: Paragraph (B)(1) eff. until June 30, 2018. See Acts 2015, No. 125, §8.

B.(1) The credit shall be a portion of the state corporate income tax, but shall not exceed thirty-six percent of such tax. Such portion shall be an amount determined as follows:

(a) seventy-two dollars per eligible new employee per taxable year.

(b) One hundred forty-four dollars per eligible new economically disadvantaged employee per taxable year.

(c) One hundred sixty-two dollars per new employee who is a resident of a neighborhood with an unemployment rate of ten percent or more per taxable year.

NOTE: Paragraph (B)(1) as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

B.(1) The credit shall be a portion of the state corporate income tax, but shall not exceed fifty percent of such tax. Such portion shall be an amount determined as follows:

(a) One hundred dollars per eligible new employee per taxable year.

(b) Two hundred dollars per eligible new economically disadvantaged employee per taxable year.

(c) Two hundred twenty-five dollars per new employee who is a resident of a neighborhood with an unemployment rate of ten percent or more per taxable year.

(2) Only one of the above credits shall be permitted for any one individual employee.

(3)(a) The amount of the credit allowed under Subsection B(1) for the taxable year shall be an amount equal to the sum of:

(i) a carry-over of prior unused credits arising from taxable years beginning on or after January 1, 1980, carried to such taxable year, plus

(ii) the amount of the credit determined under Subsection A for the taxable year.

(b) If the sum of the amount of credits as determined under the provisions of Subsection B(3)(a)(i) and (ii) of this Section for the current taxable year exceeds the limitation imposed by Subsection B(1), the excess shall be treated as a carry-over credit and may be carried over for a maximum of five consecutive years following the taxable year in which the credit originated. Such carry-over credits are to be applied in reduction of the tax in the order of the taxable years in which the credits originated, beginning with the credit for the earliest taxable year.

C. Eligible employees are defined as follows:

(1) A "new employee" means a person residing and domiciled in this state, hired by the taxpayer to fill a position for a job in this state which previously did not exist in the business enterprise during the taxable year for which the credit allowed by this Section is claimed. In no case shall the new employees allowed for purpose of the credit exceed the total increase in employment. A person shall be deemed to be employed if such person performs duties in connection with the operation of the business enterprise on:

(a) a regular, full-time basis;

(b) a part-time basis, provided such person is customarily performing such duties at least twenty hours per week for at least six months during the taxable year.

(2) A "new economically disadvantaged employee" means a new employee who is any of the following:

(a) a member of a family which receives public assistance; or

(b) a member of a family whose income during the previous six months, on an annualized basis, was such that:

(i) the family would have qualified for public assistance, if it has applied for such assistance; or

(ii) it does not exceed the poverty level; or

(iii) it does not exceed seventy percent of the lower living standard income level.

(c) a foster child on whose behalf state or local government payments are made; or

(d) where such status presents significant barriers to employment:

(i) a client of a sheltered workshop;

(ii) a person with a disability;

(iii) a person residing in an institution or facility providing twenty-four hour support, such as a prison, a hospital, or community care facility; or

(iv) a regular outpatient of a mental hospital rehabilitation facility or similar institution.

(3) A "new employee who is a resident of a neighborhood with an unemployment rate of ten percent or more" means a new employee whose neighborhood status shall be determined by rules and regulations promulgated by the Louisiana Workforce Commission. Any new employee, who is a resident of an enterprise zone established pursuant to the provisions of the Louisiana Enterprise Zone Act, shall be deemed to be a new employee who is a resident of a neighborhood with an unemployment rate of ten percent or more for purposes of this Section.

D. The tax credit allowed by this Section shall be in lieu of or an alternative to the tax exemption allowed pursuant to Article VII, Section 21(F) of the Constitution of Louisiana, or any ad valorem property tax exemption available to business or industry and any tax exemption granted pursuant to the provisions of the Louisiana Enterprise Zone Act.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986; Acts 1992, No. 447, §4, eff. June 20, 1992; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2014, No. 811, §25, eff. June 23, 2014; Acts 2015, No. 125, §2, eff. July 1, 2015; Acts 2015, No. 125, §5, eff. July 1, 2018.

NOTE: See Acts 2015, No. 125, §7, regarding applicability.

NOTE: See Acts 2016, 1st Ex. Sess., No. 29, §2, regarding effectiveness.



RS 47:287.750 - Repealed by Acts 2005, No. 401, §2, eff. for all taxable periods beginning after Dec. 31, 2005.

§287.750. Repealed by Acts 2005, No. 401, §2, eff. for all taxable periods beginning after Dec. 31, 2005.



RS 47:287.751 - Reconciliation of transitional differences

§287.751. Reconciliation of transitional differences

A. The secretary is authorized to provide methods for transition and allocation between the requirements of prior law and the requirements of this Part in order that timing differences and other differences in tax accounting such as the adjusted basis of property may be reconciled.

B. Differences between prior law and this Part respecting basis or other provisions such as those which require or allow a taxpayer to do the following:

(1) To report gross income under this Part in a period later than under prior law or earlier than under prior law.

(2) To deduct expenses under this Part one or more periods after such expenses are allowable under prior law or one or more periods before such expenses are allowable under prior law.

(3) To report an item of income more than once.

(4) To deduct an item of cost more than once, may be allocated by the secretary between taxable years, or disallowed, or required to be reported, as the case may be, when the secretary determines such allocations or methods are necessary to clearly reflect income.

C. For purposes of this Section, the term "require" includes lawful elections made by the taxpayer.

D. The secretary is authorized to promulgate rules and regulations to carryout and enforce the purposes of this Section.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.



RS 47:287.752 - Tax credit for employment of first-time nonviolent offenders

§287.752. Tax credit for employment of first-time nonviolent offenders

A. There shall be a credit against the tax liability due under this Chapter, as provided in this Section, for each taxpayer who provides full-time employment to an individual who has been convicted of a first-time nonviolent offense.

NOTE: Paragraph (B)(1)(intro. para.) eff. until June 30, 2018. See Acts 2015, No. 125, §8.

B.(1) The credit shall be one hundred forty-four dollars per taxable year per eligible employee.

NOTE: Paragraph(B)(1)(intro. para.) as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

B.(1) The credit shall be two hundred dollars per taxable year per eligible employee.

(a) Only one credit is allowed per taxable year per employee.

(b) The credit may be received for a maximum of two years per employee.

(2) The credit shall be available upon certification by the employee's probation officer that the employee has successfully completed a court-ordered drug treatment/rehabilitation program or any other court-ordered program and has worked one hundred eighty days full-time for the employer seeking the credit.

(3)(a) The form for applying for the credit shall be determined by the Department of Revenue and such form shall contain a signed statement executed by both employer and employee certifying the employee’s active full-time work status at the time the credit is taken.

(b) The secretary of the Department of Revenue shall promulgate such rules and regulations as may be deemed necessary to carry out the purposes of this Section.

C. As used in this Section, the following terms shall have the following meanings:

(1) "Eligible employee" and "employee" mean an individual convicted of a first-time nonviolent offense.

(2) "Full-time employment" means working a minimum of thirty hours per week.

(3) "Nonviolent offense" means an offense that is not defined as a "crime of violence" pursuant to R.S. 14:2(B).

Acts 1994, 3rd Ex. Sess., No. 104, §1; Acts 1997, No. 658, §2; Acts 2001, No. 1032, §15; Acts 2005, No. 285, §1, eff. June 29, 2005, for tax years beginning on and after Jan. 1, 2005; Acts 2015, No. 125, §2, eff. July 1, 2015; §5, eff. July 1, 2018.

NOTE: See Acts 2015, No. 125, §7, regarding applicability.

NOTE: See Acts 2016, 1st Ex. Sess., No. 29, §2, regarding effectiveness.



RS 47:287.753 - Neighborhood assistance tax credit

§287.753. Neighborhood assistance tax credit

A. The following words and phrases used in this Section, unless a different meaning is plainly required by the context, shall have the following meanings:

(1) "Business firm" means any business entity authorized to do business in the state of Louisiana and subject to the state corporation income tax imposed by the provisions of Title 47 of the Louisiana Revised Statutes of 1950.

(2) "Community services" means any type of counseling and advice, emergency assistance, or medical care furnished to individuals or groups in the state of Louisiana.

(3) "Crime prevention" means any activity which aids in the reduction of crime in the state of Louisiana.

(4) "Education" means any type of scholastic instruction or scholarship assistance to an individual who resides in the state of Louisiana that enables him to prepare himself for better opportunities.

(5) "Job training" means any type of instruction to an individual who resides in the state of Louisiana that enables him to acquire vocational skills so that he can become employable or be able to seek a higher grade of employment.

(6) "Neighborhood assistance" means furnishing financial assistance, labor, material, or technical advice to aid in the physical improvement or rehabilitation of any part or all of a neighborhood area.

(7) "Neighborhood organization" means any organization which performs community services in the state of Louisiana and which is:

(a) Determined by the Internal Revenue Service to be exempt from income taxation under the provisions of the Internal Revenue Code.

(b) Incorporated in the state of Louisiana as a nonprofit corporation under the provisions of R.S. 12:201 et seq.

(c) Designated as a community development corporation by the United States government under the provisions of Title VII of the Economic Opportunity Act of 1964.

(8) "Neighborhood" means a specific geographic area, urban, inter-urban, suburban, or rural as certified by the Division of Community Development of the Department of Consumer Affairs regulation and licensing, which is experiencing problems endangering its existence as a viable and stable neighborhood.

B. Any business firm engaged in the activities of providing neighborhood assistance, job training, education for individuals, community services, or crime prevention in the state of Louisiana shall receive a tax credit as provided in Subsection C, if the commissioner of administration or his successor annually approves the proposal of the business firm. No proposal shall be approved unless endorsed by the agency of local government within the area in which the business firm is engaging in such activities, which has adopted an overall community or neighborhood development plan, as being consistent with such plan. The proposal shall set forth the program to be conducted, the neighborhood area to be served, why the program is needed, the estimated amount to be invested in the program, and the plans for implementing the program. If, in the opinion of the commissioner of administration or his successor, a business firm's investment can more consistently be made through contributions to a neighborhood organization as defined in Subsection A(7), tax credits may be allowed as provided in Subsection C. The commissioner of administration or his successor is hereby authorized to promulgate rules and regulations for establishing criteria for evaluating such proposals by business firms for approval or disapproval and for establishing priorities for approval or disapproval of such proposals by business firms with the assistance and approval of the secretary of the Department of Revenue. The total amount of tax credit granted for programs approved by the commissioner of administration or his successor for each fiscal year shall not exceed one percent of the total amount of state corporation income tax as collected in the prior fiscal year.

NOTE: Subsection C eff. until June 30, 2018. See Acts 2015, No. 125, §8.

C. The division of administration or its successor shall grant a tax credit against the state corporation income tax as provided in this Section. A tax credit of up to fifty percent of the actual amount contributed may be allowed for investment in programs approved by the commissioner of administration or his successor. Such credit for any corporation shall not exceed one hundred eighty thousand dollars annually. No tax credit shall be granted to any bank, bank and trust company, insurance company, trust company, national bank, savings association, or building and loan association for activities that are a part of its normal course of business. Any tax credit not used in the period the investment was made may be carried over for the next five succeeding taxable periods until the full credit has been allowed.

NOTE: Subsection C as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

C. The division of administration or its successor shall grant a tax credit against the state corporation income tax as provided in this Section. A tax credit of up to seventy percent of the actual amount contributed may be allowed for investment in programs approved by the commissioner of administration or his successor. Such credit for any corporation shall not exceed two hundred fifty thousand dollars annually. No tax credit shall be granted to any bank, bank and trust company, insurance company, trust company, national bank, savings association, or building and loan association for activities that are a part of its normal course of business. Any tax credit not used in the period the investment was made may be carried over for the next five succeeding taxable periods until the full credit has been allowed.

D. The decision of the commissioner of administration or his successor to approve or disapprove a proposal pursuant to this Section shall be in writing, and if he approves the proposal, he shall state the maximum credit allowable to the business firm. A copy of the decision of the commissioner of administration or his successor shall be transmitted to the governor and to the secretary of the Department of Revenue.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986; Acts 1988, No. 625, §4; Acts 1997, No. 658, §2; Acts 2015, No. 125, §2, eff. July 1, 2015; §5, eff. July 1, 2018.

NOTE: See Acts 2015, No. 125, §7, regarding applicability.

NOTE: See Acts 2016, 1st Ex. Sess., No. 29, §2, regarding effectiveness.



RS 47:287.755 - Tax credit for contributions to educational institutions

§287.755. Tax credit for contributions to educational institutions

A. The intent of this Section is to provide an incentive to corporations, persons, estates, and trusts to contribute, donate, or sell below cost tangible movable property to public educational institutions for purposes of research, research training, or direct education of students in the state. Any corporation, person, estate, or trust contributing, donating, or selling below cost tangible movable property to educational institutions as specified herein shall be allowed a credit against the tax liability due under the income tax as determined pursuant to Subsection C of this Section.

B. For purposes of this Section the following words and phrases shall have the following meanings:

(1) "Corporation" means any business entity authorized to do business in the state of Louisiana and subject to the state corporate income tax.

(2) "Cost". In the case of a donation or sale below cost by a wholesale or retail business, "cost" means the amount actually paid by the wholesaler or retailer to the supplier for the machinery or equipment. In the case of a donation or sale below cost by a manufacturer of machinery or equipment, "cost" means the enhanced value of the materials used to produce the machinery or equipment, which shall be deemed to be the lowest price at which the manufacturer sells the machinery or equipment.

(3) "Educational institution" means any public elementary and secondary, vocational-technical, or higher education facility, private, or parochial institution, community college, special school, museum, or any public library in the state of Louisiana.

(4) "New" means the machinery and equipment is state of the art machinery and equipment which:

(a) Has never been used except for normal testing by the manufacturer to insure that the machinery or equipment is of a proper quality and in good working order.

(b) Has been used by the retailer or wholesaler solely for the purpose of demonstrating the product to customers for sale.

(5) "Persons, estates, and trusts" shall be as defined by R.S. 47:31.

(6) "State of the art machinery and equipment" means machinery and equipment which is of the same type, design, and capability as like machinery and equipment which is currently sold or manufactured by the donor for sale to customers.

(7) "Tangible movable property" means property of a sophisticated and technological nature, including any computer or data processing equipment, either hardware, software, or both, which is capable of being used for purposes of research, research training, or direct education of students.

NOTE: Subsection C eff. until June 30, 2018. See Acts 2015, No. 125, 8.

C. There shall be allowed a credit against the tax liability due under the income tax for donations, contributions, or sales below cost of tangible movable property made to educational institutions in the state of Louisiana. The credit allowed by this Section shall be computed at the rate of twenty-nine percent of such property's value, as defined herein, or, in the case of a sale below cost, twenty-nine percent of the difference between the price received for the tangible movable property by the taxpayer and the value of the property as defined herein. The credit shall be limited to the total of the tax liability for the taxable year for which it is being claimed and shall be in lieu of the deductions from gross income provided for in R.S. 47:57. The credit shall not be allowed if the taxpayer arbitrarily, capriciously, or unreasonably discriminates against any person because of race, religion, ideas, beliefs, or affiliations.

NOTE: Subsection C as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

C. There shall be allowed a credit against the tax liability due under the income tax for donations, contributions, or sales below cost of tangible movable property made to educational institutions in the state of Louisiana. The credit allowed by this Section shall be computed at the rate of forty percent of such property's value, as defined herein, or, in the case of a sale below cost, forty percent of the difference between the price received for the tangible movable property by the taxpayer and the value of the property as defined herein. The credit shall be limited to the total of the tax liability for the taxable year for which it is being claimed and shall be in lieu of the deductions from gross income provided for in R.S. 47:57. The credit shall not be allowed if the taxpayer arbitrarily, capriciously, or unreasonably discriminates against any person because of race, religion, ideas, beliefs, or affiliations.

D.(1) Any donations, contributions, or sales below cost of tangible movable property, to an educational institution shall not qualify for this credit unless approved and accepted by the immediate board of jurisdiction charged with supervision and management of the educational institution. Prior to any donation, contribution, or purchase below cost of such property, the board of jurisdiction over the educational institution shall certify in writing that property to be donated, contributed, or purchased shall be used only in research, research training, or direct education of students.

(2) The value of the credit against any income tax due shall be based upon the donor's or seller's actual cost of new items of such property and not on retail value and upon appraised value of used items of such property. When new property is donated, contributed, or sold as provided herein, the donor or seller shall furnish to the board of jurisdiction an invoice showing the donor's or seller's actual purchase price. When used property is donated, contributed, or sold below cost, an appraisal shall be obtained by the institution accepting the donation or contribution or purchasing the used property. The institution shall furnish to the donor or seller a certification of such donation, contribution, or sale below cost, which shall include the date and the value of the property donated, contributed, or sold. The sale of used property below cost means the sale of such property below its appraised value. The donor shall attach the certification to the income tax return filed with the Department of Revenue.

E.(1) Any corporation, person, estate, or trust contributing, donating, or selling for less than cost any tangible movable property to an educational institution shall enter into an orientation agreement with the educational institution receiving said contribution, donation, or purchase. Such orientation must be provided at no cost to said institution and shall be provided at a location as determined pursuant to said agreement. Orientation shall occur within two weeks after installation of such property.

(2) If requested by the donee or purchaser, any corporation, person, estate, or trust contributing, donating, or selling any tangible movable property to an educational institution shall enter into a minimum three months maintenance or service agreement with the educational institution in order to receive tax credit provided herein.

(3) Any software or courseware donated under the provisions of this Section shall be compatible with the existing hardware of the educational institution.

F. The secretary of the Department of Revenue shall promulgate such rules and regulations as may be deemed necessary to carry out the purposes of this Section.

G. Any state educational institution receiving any donation or contribution or purchasing any property below cost under this Section shall report to the Joint Legislative Committee on the Budget, with respect to any tangible movable property donated, contributed, or property purchased below cost, information concerning the type and condition of property, the value of the property, the amount of the tax credit, and any other information which may be requested by the committee.

H. The provisions of this Section shall be effective for taxable periods beginning after December 31, 1985.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986; Acts 1997, No. 658, §2; Acts 2015, No. 125, §2, eff. July 1, 2015; §5, eff. July 1, 2018.

NOTE: See Acts 2015, No. 125, §7, regarding applicability.

NOTE: See Acts 2016, 1st Ex. Sess., No. 29, §2, regarding effectiveness.



RS 47:287.756 - Tax credit for environmental equipment purchases

§287.756. Tax credit for environmental equipment purchases

A. Any business entity authorized to do business in the state of Louisiana and subject to the state corporation income tax imposed by this Part, except a corporation classified under the Internal Revenue Code as a Subchapter S Corporation, shall be allowed a tax credit for the purchase of environmental equipment designed to recover or recycle chlorofluorocarbons used as refrigerants in commercial, home, and automobile air-conditioning systems, refrigeration units, and industrial cooling applications.

B. The tax credit shall be twenty percent of the purchase price of the equipment if paid for in a single taxable year. If the equipment purchased is financed over two or more taxable years, the tax credit in a taxable year shall be twenty percent of that portion of the original purchase price paid in that taxable year.

C. All environmental equipment for which a tax credit is sought shall conform with technical standards set by the secretary of the Department of Environmental Quality. The secretary of the Department of Revenue shall utilize those standards in the promulgation of such rules and regulations as may be deemed necessary to carry out the purposes of this Section.

D. The tax credit allowed by this Section shall apply only to equipment purchased between July 1, 1989 and December 31, 1991. The credit for equipment purchased prior to January 1, 1991 shall be claimed on either an amended return for the applicable tax year or in the first taxable year filing following January 1, 1991.

E. The tax credit allowed by this Section shall not exceed the total income tax liability of the corporation.

Acts 1991, No. 312, §1, eff. Jan. 1, 1991; Acts 1997, No. 658, §2.

{{NOTE: SEE ALSO R.S. 47:297(G).}}



RS 47:287.757 - Repealed by Acts 2009, No. 469, §2, eff. July 9, 2009.

§287.757. Repealed by Acts 2009, No. 469, §2, eff. July 9, 2009.



RS 47:287.758 - Tax credit for bone marrow donor expense

§287.758. Tax credit for bone marrow donor expense

A. As used in this Section, the following definitions shall apply:

(1) "Bone marrow donor expense" means the sum of amounts paid or incurred during the tax year by an employer for the following:

(a) Development of an employee bone marrow donation program.

(b) Employee education related to bone marrow donation, including but not limited to the need for donors and an explanation of the procedures used to determine tissue type and donate bone marrow.

(c) Payments to a health care provider for determining the tissue type of an employee who agrees to register or registers as a bone marrow donor.

(d) Wages paid to an employee for time reasonably related to tissue typing and bone marrow donation. However, any wages that are used to obtain any tax credit provided in this Section shall not be deductible as an expense for income tax purposes.

(e) Transportation of an employee to the site of a donation or any other service which is determined by the Louisiana Department of Health by rule as essential for a successful bone marrow donation.

(2) "Employee" means an individual:

(a) Who is regularly employed by the taxpayer for more than twenty hours per week.

(b) Who is not a temporary or seasonal employee.

(c) Whose wages are subject to withholding under R.S. 47:111 through 120.3.

(3) "Wages" has the meaning given the term for purposes of R.S. 47:111 through 120.3.

NOTE: Subsection B eff. until June 30, 2018. See Acts 2015, No. 125, §8.

B. A credit against the taxes otherwise due under this Part for the tax year is allowed to an employer. The amount of the credit is equal to eighteen percent of the bone marrow donor expense paid or incurred during the tax year by an employer to provide a program for employees who are potential or who actually become bone marrow donors.

NOTE: Subsection B as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

B. A credit against the taxes otherwise due under this Part for the tax year is allowed to an employer. The amount of the credit is equal to twenty-five percent of the bone marrow donor expense paid or incurred during the tax year by an employer to provide a program for employees who are potential or who actually become bone marrow donors.

C.(1) Except as provided in Paragraph (2) of this Subsection, the allowance of a credit under this Section shall not affect the computation of taxable income for purposes of this Part.

(2) If in determining the amount of the credit for any tax year an amount allowed as a deduction under Section 170 of the Internal Revenue Code is included in bone marrow donor expense, the amount allowed as a deduction shall be added to federal taxable income.

Acts 1992, No. 206, §2; Acts 2015, No. 125, §2, eff. July 1, 2015; Acts 2015, No. 125, §5, eff. July 1, 2018.

NOTE: See Acts 2015, No. 125, §7, regarding applicability.

NOTE: See Acts 2016, 1st Ex. Sess., No. 29, §2, regarding effectiveness.



RS 47:287.759 - Tax credit for employee and dependent health insurance coverage

§287.759. Tax credit for employee and dependent health insurance coverage

NOTE: Subsection A eff. until June 30, 2018. See Acts 2015, No. 125, §8.

A. When any contractor or subcontractor in the letting of any contract for the construction of a public work offers health insurance coverage as provided for in this Section, they shall be eligible for a three and six tenths percent income tax credit on forty percent of the amount of the contract received in a tax year if eighty-five percent of the full-time employees of each contractor are offered health insurance coverage and each such general contractor or subcontractor pays seventy-five percent of the total premium for such health insurance coverage for each full-time employee who chooses to participate and pays not less than fifty percent of the total premium for health insurance coverage for each dependent of the full-time employee who elects to participate in dependent coverage.

NOTE: Subsection A as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

A. When any contractor or subcontractor in the letting of any contract for the construction of a public work offers health insurance coverage as provided for in this Section, they shall be eligible for a five percent income tax credit on forty percent of the amount of the contract received in a tax year if eighty-five percent of the full-time employees of each contractor are offered health insurance coverage and each such general contractor or subcontractor pays seventy-five percent of the total premium for such health insurance coverage for each full-time employee who chooses to participate and pays not less than fifty percent of the total premium for health insurance coverage for each dependent of the full-time employee who elects to participate in dependent coverage.

B. For the purposes of this Section, a full-time employee shall be one that is scheduled to work a minimum of thirty-five hours per week and who earns from the general contractor or subcontractor less than forty thousand dollars annually.

C.(1) The credit shall be allowed against the income tax for the period in which the credit is earned.

(2) A credit shall not be allowed to a general contractor for any contract amounts received that are paid to a subcontractor eligible for a credit on such amount.

NOTE: Paragraph (C)(3) eff. until June 30, 2018. See Acts 2015, No. 125, §8.

(3) The credit shall not exceed two million one hundred sixty thousand dollars per year.

NOTE: Paragraph (C)(3) as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

(3) The credit shall not exceed three million dollars per year.

Acts 2005, No. 504, §1, eff. July 12, 2005, applicable to tax years beginning on and after Jan. 1, 2005, but before Jan. 1, 2008; Acts 2015, No. 125, §2, eff. July 1, 2015; Acts 2015, No. 125, §5, eff. July 1, 2018.

NOTE: See Acts 2015, No. 125, §7, regarding applicability.

NOTE: See Acts 2016, 1st Ex. Sess., No. 29, §2, regarding effectiveness.



RS 47:287.785 - Rules and regulations

§287.785. Rules and regulations

A. The secretary is authorized to promulgate, make, and publish reasonable rules and regulations for the purpose of the proper administration and enforcement of this Part and the collection of revenues hereunder. Such rules and regulations shall not be inconsistent with the provisions of Title 47 or other laws or the Constitution of this state. Rules and regulations adopted and promulgated by the secretary in accordance with law shall have the full force and effect of law.

B. To the extent not otherwise provided in this Part, any election under this Part shall be made at such time and in such manner as the secretary may prescribe by instructions, regulations, directions, or forms.

C. Regulations in force on effective date of Part.

(1) Existing regulations, duly adopted for the administration and interpretation of Chapter 1 of Title 47, relative to the income taxation of corporations, which are in existence and operative on the effective date of this Part shall remain fully effective for taxable years beginning before January 1, 1987.

(2) Carryover regulations. Existing regulations relative to the income taxation of corporations other than insurance companies, which are not inconsistent with this Part and which the secretary deems necessary and useful for the administration of this Part, shall continue to have the full force and effect of law without formal promulgation pursuant to the provisions of the Administrative Procedure Act, R.S. 49:950 et seq. In connection with the carryover of the regulations, the secretary shall not alter the sense, meaning, or effect of any existing rule or regulation intended carryover effect,* but may:

(i) Renumber and rearrange Sections or parts of Sections.

(ii) Transfer Sections or divide Sections so as to give to distinct subject matters a separate Section number, but without changing the meaning.

(iii) Insert or change the wording of headnotes.

(iv) Change reference numbers to agree with renumbered Chapters, Parts, or Sections.

(v) Substitute the proper Section number for the term "the preceding Section" and the like.

(vi) Strike out figures where they are merely a repetition of written words and vice-versa.

(vii) Change capitalization, spacing, and margins for purposes of uniformity.

(viii) Correct manifest typographical and grammatical errors.

(ix) Make any other purely formal or clerical changes in keeping with the purpose of revising or updating the carryover of the regulations.

Acts 1986, 1st Ex. Sess., No. 16, §1, eff. Dec. 24, 1986.

*AS APPEARS IN ENROLLED BILL.



RS 47:290 - Purpose

PART III. PROVISIONS FOR INDIVIDUALS

§290. Purpose

A. This Part is intended to conform the Louisiana individual income tax law with the United States Internal Revenue Code, except as otherwise expressly provided, in order to simplify the taxpayer's filing of returns, reduce the taxpayer's accounting burden, and facilitate the collection and administration of these taxes.

B. It is intended that for any taxable year individuals domiciled, residing, or having a permanent place of abode in Louisiana shall be taxed upon income from whatever sources derived and that all other individuals having income earned within or derived from sources in this state shall be taxed upon their Louisiana income for that year.

Acts 1980, No. 316, §1.



RS 47:291 - Application of Part

§291. Application of Part

The provisions of this Part shall apply only to individual taxpayers. This Part is not applicable to estates or trusts.

Acts 1980, No. 316, §1.



RS 47:292 - Inconsistent provisions

§292. Inconsistent provisions

The provisions of this Part shall supersede the provisions of Part I and Part II of this Chapter to the extent that they are inconsistent or in conflict herewith. The provisions of Part I and Part II of this Chapter shall remain in effect to the extent that they are not inconsistent or in conflict with this Part.

Acts 1980, No. 316, §1.



RS 47:292.1 - Special authority for the secretary with respect to military service in the Persian Gulf area

§292.1. Special authority for the secretary with respect to military service in the Persian Gulf area

Notwithstanding any provisions of law to the contrary, the secretary shall grant certain relief to military personnel for service in the Persian Gulf area or associated with Operation Desert Shield to the full extent of such relief granted by federal law.

Acts 1991, No. 889, §1, eff. for taxable years beginning on or after Jan. 1, 1990.



RS 47:292.2 - Special grant of authority for the secretary with respect to military service in Bosnia

§292.2. Special grant of authority for the secretary with respect to military service in Bosnia

Notwithstanding any provision of law to the contrary, the secretary shall grant relief to military personnel for service in Bosnia to the full extent of such relief granted by federal law.

Acts 1996, No. 30, §1, eff. for taxable years beginning after Dec. 31, 1994.



RS 47:292.3 - Special authority for the secretary with respect to certain military service in the uniformed services

§292.3. Special authority for the secretary with respect to certain military service in the uniformed services

Notwithstanding any other provision of law to the contrary, the secretary may grant certain relief to persons in the uniformed services for service in the uniformed services as defined in R.S. 29:403(9) to the full extent of such relief granted by federal law.

Acts 2001, 2nd Ex. Sess., No. 6, §1, eff. Oct. 16, 2001.



RS 47:293 - Definitions

§293. Definitions

The following definitions shall apply throughout this Part, unless the context requires otherwise:

(1) "Adjusted gross income" means, for any taxable year and for any individual, the adjusted gross income of the individual for the taxable year that is reportable on the individual's federal income tax return.

(2)(a)(i) "Construction code retrofitting deduction" for the purposes of this Part, means an amount equal to fifty percent of the cost paid or incurred on or after January 1, 2007, by a taxpayer to voluntarily retrofit an existing residential structure, for which the taxpayer claims the homestead exemption for ad valorem tax purposes, excluding rental property, as provided for in Subparagraph (e) of this Paragraph to bring it into compliance with the State Uniform Construction Code, less the value of any other state-, municipal-, or federal-sponsored financial incentives for such cost paid.

(ii) "Voluntarily retrofit an existing residential structure" means that the retrofitting is not a construction, reconstruction, alteration, or repair of such structure required by the State Uniform Construction Code because the structure is a new residential structure or because of damage or destruction of an existing residential structure.

(b) The total amount of deduction granted to a taxpayer under this Paragraph shall not exceed five thousand dollars per retrofitted residential structure. The deduction earned under this Paragraph shall be claimed on the return for the taxable year in which the work is completed.

(c) In order to qualify for the deduction, the taxpayer shall submit with his return proof that the work completed complies with the State Uniform Construction Code and any information verifying the total cost of the project and that the project was a voluntary project as provided for in this Paragraph as may be required by the Department of Revenue by rule or regulation.

(d) The secretary of the Department of Revenue shall promulgate such rules and regulations in accordance with the Administrative Procedure Act as may be necessary to carry out the provisions of this Paragraph.

(e) As used in this Paragraph, "retrofit" means improvements to a previously constructed structure regarding any of the following:

(i) Roof deck attachment.

(ii) Secondary water barrier.

(iii) Roof covering.

(iv) Gable ends bracing.

(v) Roof-to-wall connections.

(vi) Opening protection.

(vii) Exterior doors, including garage doors.

(f) A taxpayer shall not receive any other state tax credit, exemption, exclusion, deduction, or any other tax benefit for items of tangible personal property for which the taxpayer has received a tax credit under this Paragraph.

(3) "Excess federal itemized personal deductions" for the purposes of this Part, means the following percentages of the amount by which the federal itemized personal deductions exceed the amount of federal standard deductions which is designated for the filing status used for the taxable period on the individual income tax return required to be filed:

(a) For tax years beginning during calendar year 2007, fifty-seven and one half percent of such excess federal itemized personal deductions.

(b) For tax years beginning during calendar year 2008, sixty-five percent of such excess federal itemized personal deductions.

(c) For all tax years beginning on and after January 1, 2009, one hundred percent of such excess federal itemized personal deductions.

(4) "Federal income tax liability", for the purpose of this Part, means the total amount of tax due to the United States for the taxable period on the individual income tax return required to be filed by any taxpayer, except that:

(a) Social security taxes and self-employment taxes shall not be included.

(b)(i) Beginning for taxable years beginning in 2004, the federal income tax liability shall be increased by any federal income tax credits determined by the secretary to be disaster relief credits.

(ii) Any determination to be made by the secretary as provided for in this Subparagraph and in R.S. 47:287.85(C)(2) shall be made in accordance with rules and regulations promulgated by the secretary and approved by the Senate Revenue and Fiscal Affairs Committee and the House Committee on Ways and Means meeting jointly.

(c) Federal income tax rebates and credits received by a taxpayer for the 2008 tax year under the provisions of Section 6428 of the Internal Revenue Code as enacted in the federal Economic Stimulus Act of 2008 shall not reduce the federal income tax liability.

(5) "Hurricane recovery entity" means the Road Home Corporation as provided for in Chapter 3-E of Title 40 of the Louisiana Revised Statutes of 1950, the Louisiana Recovery Authority as provided for in Part V of Chapter 2 of Title 49 of the Louisiana Revised Statutes of 1950, the disaster recovery unit within the office of community development, division of administration, or the Louisiana Family Recovery Corps.

(6) "Individual" means a natural person. However, for any taxable year, a husband and wife may file a joint income tax return and a surviving spouse may file a joint income tax return on behalf of the survivor and the deceased for the year in which the death occurred, if the survivor has not remarried during the year of death.

(7)(a) "The recreation volunteer and volunteer firefighter deduction" for the purposes of this Part, means a deduction in the amount of five hundred dollars per tax year for individuals who volunteer for recreation departments and volunteer fire departments.

(b) In order to qualify for the deduction for volunteers for recreation departments, the taxpayer must comply with the following requirements:

(i) The taxpayer must serve as a volunteer for thirty or more hours during the taxable year.

(ii) The taxpayer must be registered by the recreation department as a volunteer.

(iii) The recreation department must be operated by the state of Louisiana or a political subdivision of the state.

(c) The recreation department shall certify in writing that the taxpayer served as a volunteer for thirty or more hours during the year and that the taxpayer was not compensated for these services. The certification shall include the taxpayer's name, address, and social security number and the name and address of the recreation department.

(d) In order to qualify for the deduction as a volunteer firefighter, the individual shall complete twenty-four hours of continuing education annually, and shall be an active member of the Louisiana State Fireman's Association, or on the departmental personnel roster for the State Fire Marshal's Volunteer Fireman's Insurance Program.

(8) "Tax" or "tax liability" means the liability for all amounts owing by an individual to the state of Louisiana under this Part.

(9)(a) "Tax table income", for resident individuals, means adjusted gross income plus interest on obligations of a state or political subdivision thereof, other than Louisiana and its municipalities, title to which obligations vested with the resident individual on or subsequent to January 1, 1980, and less:

(i) Any gratuitous grant, loan, or other benefit directly or indirectly provided to a taxpayer by a hurricane recovery entity if such benefit was included in federal adjusted gross income.

(ii) Federal income tax liability.

(iii) Income exempt from taxation under the laws of Louisiana or which Louisiana is prohibited from taxing by the constitution or laws of the United States.

(iv) The excess, if any, of the personal exemptions and deductions provided for in R.S. 47:294 over the amount of the personal exemptions and deductions already included in the tax tables promulgated by the secretary under authority of R.S. 47:295.

(v) The amount deposited in a medical savings account as defined in R.S. 47:297.1(B), and any interest accrued thereon; however, any amount withdrawn from a medical savings account for purposes other than paying eligible medical expenses or to procure health insurance shall be included in tax table income.

(vi) For tax years beginning on and after January 1, 2001, the amount deposited in an education savings account as provided in R.S. 17:3095(A)(1)(b), and any interest accrued thereon; however, any such deposit plus interest withdrawn from an education savings account for purposes other than paying qualified higher education expenses, as defined in R.S. 17:3092(10) shall be included in tax table income.

(vii) The amount of the exclusion provided for in R.S. 47:297.3 for S Bank shareholders.

(viii) For tax years beginning on and after January 1, 2005, the amount deposited in an education savings account as provided in R.S. 17:3095(A)(1)(c), and any interest accrued thereon; however, any such deposit plus interest withdrawn from an education savings account for purposes other than paying qualified higher education expenses, as defined in R.S. 17:3092 shall be included in tax table income.

(ix) A deduction for expenses disallowed by I.R.C. Section 280C. In computing net income, a deduction shall be allowed for expenses which would otherwise be deductible under federal law, but for the disallowance provisions of I.R.C. Section 280C, relative to certain expenses for which federal credits are allowable.

(x) The temporary teacher deduction.

(xi) Excess federal itemized personal deductions.

(xii) The recreation volunteer and volunteer firefighter deduction.

(xiii) The construction code retrofitting deduction.

(xiv) The elementary and secondary school tuition deduction as provided for in R.S. 47:297.10.

(xv) The educational expenses deduction for home-schooled children as provided for in R.S. 47:297.11.

(xvi) The deduction for fees and other educational expenses for a quality public education as provided for in R.S. 47:297.12.

(xvii) Income from net capital gains, which shall be limited to gains recognized and treated for federal income tax purposes as arising from the sale or exchange of an equity interest in or substantially all of the assets of a nonpublicly traded corporation, partnership, limited liability company, or other business organization commercially domiciled in this state. The provisions of this Item shall apply only to the sale or exchange of an equity interest in or the assets of a nonpublicly traded business that the taxpayer has held for a minimum of five years immediately prior to the sale or exchange. The amount of the deduction shall be limited as follows:

(I) For the sale or exchange of an equity interest or substantially all of the assets of an entity domiciled in the state for five years or greater, but less than ten years, prior to the sale or exchange, the capital gains deduction shall be fifty percent.

(II) For the sale or exchange of an equity interest or substantially all of the assets of an entity domiciled in the state for ten years or greater, but less than fifteen years, prior to the sale or exchange, the capital gains deduction shall be sixty percent.

(III) For the sale or exchange of an equity interest or substantially all of the assets of an entity domiciled in the state for fifteen years or greater, but less than twenty years, prior to the sale or exchange, the capital gains deduction shall be seventy percent.

(IV) For the sale or exchange of an equity interest or substantially all of the assets of an entity domiciled in the state for twenty years or greater, but less than twenty-five years, prior to the sale or exchange, the capital gains deduction shall be eighty percent.

(V) For the sale or exchange of an equity interest or substantially all of the assets of an entity domiciled in the state for twenty-five years or greater, but less than thirty years, prior to the sale or exchange, the capital gains deduction shall be ninety percent.

(VI) For the sale or exchange of an equity interest or substantially all of the assets of an entity domiciled in the state for thirty years or greater, the capital gains deduction shall be one hundred percent.

(b) Interest on obligations of the state of Louisiana, its political subdivisions, public corporations created by them and constituted authorities thereof authorized to issue obligations on their behalf, title to which obligations vested with a resident individual shall be excluded from "tax table income" and is hereby declared exempt from state income taxation.

(c) Interest on obligations of other states and their subdivisions, public corporations created by them and constituted authorities thereof authorized to issue obligations on their behalf, title to which obligations vested with a resident individual prior to January 1, 1980, shall be excluded from "tax table income" and if title to such obligations vests with a resident individual after January 1, 1980, interest thereon shall be included in "tax table income".

(d) For the purposes of this Paragraph, income distributed by a trust, partnership, or mutual fund to an individual taxpayer shall retain the same character in his hands as it had in the hands of such distributor to the extent such income similarly retains its character for federal income tax purposes.

(e) For tax years beginning after December 31, 2002, in the case of an individual who is on active duty as a member of the armed forces of the United States, which full-time duty is or will be continuous and uninterrupted for one hundred twenty consecutive days or more, total compensation paid for services performed outside this state by the armed forces of the United States of up to thirty thousand dollars shall be excluded from "tax table income" and is hereby declared exempt from state income taxation.

(f) Repealed by Acts 2007, No. 160, §2.

(10) "Tax table income", for nonresident individuals, means the amount of Louisiana income, as provided in this Part, allocated and apportioned under the provisions of R.S. 47:241 through 247, plus the total amount of the personal exemptions and deductions already included in the tax tables promulgated by the secretary under authority of R.S. 47:295, less the proportionate amount of the federal income tax liability, excess federal itemized personal deductions, the temporary teacher deduction, the recreation volunteer and volunteer firefighter deduction, the construction code retrofitting deduction, any gratuitous grant, loan, or other benefit directly or indirectly provided to a taxpayer by a hurricane recovery entity if such benefit was included in federal adjusted gross income, the exclusion provided for in R.S. 47:297.3 for S Bank shareholders, the deduction for expenses disallowed by I.R.C. Section 280C, the deduction for net capital gains, and personal exemptions and deductions provided for in R.S. 47:294. The proportionate amount is to be determined by the ratio of Louisiana income to federal adjusted gross income. When federal adjusted gross income is less than Louisiana income, the ratio shall be one hundred percent.

(11)(a) "Temporary teacher deduction" for the purposes of this Part, means a deduction for each tax year beginning in 2007 and 2008 only, in an amount of one thousand dollars for an individual who was previously employed as a public school classroom teacher by a school board in one of the following parishes impacted by Hurricane Katrina: Jefferson, Orleans, Plaquemines, St. Bernard, and St. Tammany.

(b) In order to qualify for the deduction, the public school classroom teacher shall agree in writing to be employed as a public school classroom teacher for at least three years. The individual shall submit the agreement between the school board and the teacher to the Department of Revenue in order to obtain the deduction.

Acts 1980, No. 316, §1; Acts 1988, No. 44, §1, eff. for taxable periods beginning on or after Jan. 1, 1988; Acts 1991, No. 242, §1, eff. for taxable periods beginning on or after Jan. 1, 1991; Acts 1996, No. 11, §1, eff. for taxable periods beginning after Dec. 31, 1995 and ending on Jan. 1, 1997; Acts 1996, No. 41, §2, eff. for taxable periods beginning after Dec. 31, 1996; Acts 1998, No. 61, §1, eff. for taxable periods beginning after Dec. 31, 1997; Acts 2000, No. 34, §1, eff. Jan. 1, 2001; Acts 2001, No. 332, §2, eff. June 6, 2001; Acts 2002, No. 24, §1, eff. for all taxable years after Dec. 31, 2001; Acts 2002, No. 30, §1, eff. for taxable periods beginning on or after Jan. 1, 2003; Acts 2002, No. 51, §§1 and 2, eff. Jan. 1, 2003; Acts 2005, No. 292, §2; Acts 2005, 1st Ex. Sess., No. 23, §1, eff. Jan. 21, 2006; Acts 2006, 1st Ex. Sess., No. 25, §§1, 2, eff. Feb. 23, 2006; Acts 2007, No. 160, §§1, 2; Acts 2007, No. 247, §1, eff. July 6, 2007; Acts 2007, No. 351, §1; Acts 2007, No. 399, §1; Acts 2007, No. 458, §1; Acts 2007, No. 467, §1, eff. July 11, 2007; Acts 2008, 2nd Ex. Sess., No. 5, §1, eff. May 13, 2008, for taxable years beginning in calendar year 2008; Acts 2008, 2nd Ex. Sess., No. 8, §1, eff. March 24, 2008, applicable to amounts paid on and after Jan. 1, 2009; Acts 2009, No. 457, §1, eff. for taxable periods after Jan. 1, 2010; Acts 2009, No. 460, §1, eff. July 8, 2009; Acts 2011, No. 401, §1; Acts 2016, 2nd Ex. Sess., No. 11, §1, eff. June 28, 2016.

NOTE: See Acts 2006, 1st Ex. Sess., No. 25, §3. Item (9)(a)(ix) and Paragraph (8) retroactive to Dec. 31, 2004.

NOTE: See Acts 2016, 2nd Ex. Sess., No. 11, §2, regarding applicability.



RS 47:294 - Personal exemptions and credit for dependents

§294. Personal exemptions and credit for dependents

All personal exemptions and deductions for dependents allowed in determining federal income tax liability, including the extra exemption for the blind and aged, will be allowed in determining the tax liability in this Part. Taxpayers are required to use the same filing status and claim the same exemptions on their return required to be filed under this Part as they used on their federal income tax return. The amounts to be taken into consideration shall be as follows:

A. A combined personal exemption and standard deduction in the following amounts:

a. Single Individual

$ 4500.00

b. Married-Joint Return and a Qualified Surviving Spouse

$ 9000.00

c. Married-Separate

$ 4500.00

d. Head of Household

$ 9000.00

B. An additional deduction of one thousand dollars shall be allowed for each allowable exemption in excess of those required to qualify for the exemption allowable under R.S. 47:294(A).

Acts 1980, No. 316, §1. Acts 1983, 2nd Ex. Sess., No. 1, §1, eff. Dec. 19, 1983.

{{NOTE: SECTION 4 OF ACTS 1983, 2ND EX. SESS., NO. 1, PROVIDES AS FOLLOWS: "THE PROVISIONS OF THIS ACT SHALL BE APPLICABLE TO TAXABLE YEARS BEGINNING AFTER DECEMBER 31, 1982. FOR TAXABLE YEARS BEGINNING PRIOR TO JANUARY 1, 1983, THE TAX SHALL BE AS REQUIRED BY LAW PRIOR TO THE EFFECTIVE DATE OF THIS ACT."}}



RS 47:295 - Tax imposed on individuals; administration

§295. Tax imposed on individuals; administration

A. There is imposed an income tax for each taxable year upon the Louisiana income of every individual, whether resident or nonresident. The amount of the tax shall be determined from tax tables imposing the maximum tax allowed under the rates of tax and brackets set forth in R.S. 47:32 promulgated by the secretary under authority of this Section in accordance with the Administrative Procedure Act. However, the tax imposed by this Part shall never exceed the rates of tax and brackets set forth in R.S. 47:32.

B. The secretary shall establish tax tables that calculate the tax owed by taxpayers based upon where their taxable income falls within a range that shall not exceed two hundred fifty dollars. The secretary shall provide in the tax tables that the combined personal exemption, standard deduction, and other exemption deductions in R.S. 47:294 shall be deducted from the two percent bracket. If such combined exemptions and deductions exceed the two percent bracket, the excess shall be deducted from the four percent bracket. If such combined exemptions and deductions exceed the two and four percent brackets, the excess shall be deducted from the six percent bracket.

C. The secretary of the Department of Revenue shall administer and enforce this Part. He may adopt, prescribe, and from time to time alter and enforce reasonable rules, orders, and regulations for the purpose of implementing this Part. He may, upon making a record of his reasons therefor, waive, reduce, or compromise any of the taxes, penalties, or interest or other amounts provided by this Part. Until December 31, 2015, in any case when the penalty exceeds twenty-five thousand dollars, it can be waived by the secretary only after approval by the Board of Tax Appeals. Notwithstanding the provisions of R.S. 47:1508, beginning January 1, 2016, waivers of all penalties exceeding twenty-five thousand dollars shall be subject to oversight by the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs. This provision shall not apply to any penalty the secretary remits or waives in accordance with rules and regulations promulgated pursuant to the Administrative Procedure Act regarding the remittance or waiver of penalties under the department's voluntary disclosure program.

D. The secretary may require that a complete copy of the taxpayer's federal income tax return, or any part thereof, be filed. When so filed, the federal income tax return, or part thereof, shall constitute and become part of the return required to be filed under this Part.

Acts 1980, No. 316, §1; Acts 1997, No. 658, §2; Acts 2002, No. 51, §1, eff. Jan. 1, 2003; Acts 2014, No. 198, §1, eff. July 1, 2014; Acts 2015, No. 128, §1, eff. July 1, 2015.



RS 47:296 - Repealed by Acts 2002, No. 51, 2, eff. Jan. 1, 2003.

§296. Repealed by Acts 2002, No. 51, §2, eff. Jan. 1, 2003.



RS 47:296.1 - No-return option

§296.1. No-return option

A. Notwithstanding any other provisions of the law to the contrary, the secretary of the Department of Revenue is authorized to simplify the income tax filing requirements for certain resident individual taxpayers by providing a no-return option. This option will allow qualified individuals to elect to pay their income tax liability by means of their employer's withholding the proper amount of tax from taxable wages. Taxpayers who are qualified and elect the no-return option will not be required to file an annual income tax return. Taxpayers electing a no-return option may, within the prescriptive period for the tax, later choose to file a return.

B. The secretary is authorized pursuant to the Administrative Procedure Act to promulgate rules and regulations that:

(1) Provide for definitions of terms.

(2) Provide for the qualifications and procedures to elect the no- return option.

(3) Establish special withholding tax tables that take into account:

(a) The combined personal exemption and standard deduction.

(b) The dependent deduction.

(c) The federal income tax deduction.

(d) Those tax credits that the secretary deems compatible with the efficient implementation and administration of the no-return option program.

(e) The tax rates set forth in R.S. 47:32.

(4) Provide for effective dates.

(5) Provide and require all things reasonable and necessary to simplify the taxpayer's payment of individual income tax, reduce the taxpayer's accounting burden, and facilitate the collection and administration of the income tax imposed on resident individuals.

Acts 1997, No. 34, §1, eff. May 29, 1997.



RS 47:296.2 - Suspension and denial of renewal of drivers' licenses

§296.2. Suspension and denial of renewal of drivers' licenses

A. A suspension and renewal of a driver's license shall be denied if the Department of Revenue has an assessment or judgment against an individual that has become final and nonappealable if the amount of the final assessment or final judgment is in excess of one thousand dollars of individual income tax, exclusive of penalty, interest, costs, and other charges.

B. The suspension and denial shall be effective until such time as the individual has paid or made arrangements to pay the delinquent tax, interest, penalty, and all costs and the Department of Revenue notifies the Department of Public Safety and Corrections, office of motor vehicles, of the payment or arrangement to pay.

C. In the case of a spouse who qualifies for liability relief under the innocent spouse provisions in R.S. 47:101(B)(7) and 1584, the provisions of this Section shall not apply.

D. The secretary of the Department of Revenue, in cooperation with the secretary of the Department of Public Safety and Corrections, shall adopt and promulgate rules and regulations in accordance with the provisions of the Administrative Procedure Act to effectuate the orderly and expeditious suspension and denial of renewal and reissuance of drivers' licenses in accordance with the provisions of this Section.

Acts 2003, No. 453, §2, eff. Jan. 1, 2004; Acts 2005, No. 295, §1, eff. June 29, 2005.



RS 47:296.3 - Suspension, revocation, or denial of hunting and fishing licenses

§296.3. Suspension, revocation, or denial of hunting and fishing licenses

A. Hunting or fishing licenses shall be suspended, revoked, or denied at such time as the Department of Revenue has an assessment or judgment against an individual that has become final and nonappealable, if the amount of the final assessment or final judgment is in excess of five hundred dollars of individual income tax, exclusive of penalty, interest, costs, and other charges.

B. The suspension, revocation, or denial shall be effective until such time as the individual has paid or made arrangements to pay the delinquent tax, interest, penalty, and all costs and the Department of Revenue notifies the Department of Wildlife and Fisheries of the payment.

C. In the case of a spouse who qualifies for liability relief under the innocent spouse provisions in R.S. 47:101(B)(7) and 1584, the provisions of this Section shall not apply.

D. The secretary of the Department of Revenue, in cooperation with the secretary of the Department of Wildlife and Fisheries, shall adopt and promulgate rules and regulations in accordance with the provisions of the Administrative Procedure Act to effectuate the orderly and expeditious suspension, revocation, or denial, and reissuance of hunting and fishing licenses in accordance with the provisions of this Section.

Acts 2003, No. 380, §1, eff. Jan. 1, 2004; Acts 2005, No. 295, §1, eff. June 29, 2005.



RS 47:297 - Reduction to tax due

§297. Reduction to tax due

NOTE: Subsections A and B eff. until June 30, 2018. See Acts 2015, No. 125, §8

A. The tax determined as provided in this Part shall be reduced by seventy-two dollars for any taxpayer, taxpayer's spouse, or dependent who is deaf, blind, mentally incapacitated, or has lost the use of one or more limbs. Only one credit is allowed for any one person.

B. The tax determined as provided in this Part shall be reduced by the following: a credit for the elderly, a credit for contributions to candidates for public office, an investment credit, a credit for foreign tax, a work incentive credit, jobs credit, and residential energy credits. The amount of these credits shall be the lesser of eighteen dollars or seven and two tenths of one percent of the same credits allowed on the federal income tax return for the same taxable period.

NOTE: Subsections A and B as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

A. The tax determined as provided in this Part shall be reduced by one hundred dollars for any taxpayer, taxpayer's spouse, or dependent who is deaf, blind, mentally incapacitated, or has lost the use of one or more limbs. Only one credit is allowed for any one person.

B. The tax determined as provided in this Part shall be reduced by the following: a credit for the elderly, a credit for contributions to candidates for public office, an investment credit, a credit for foreign tax, a work incentive credit, jobs credit, and residential energy credits. The amount of these credits shall be the lesser of twenty-five dollars or ten percent of the same credits allowed on the federal income tax return for the same taxable period.

NOTE: Paragraph (C)(1) eff. until June 30, 2018. See Acts 2015, No. 125, §8.

C.(1) There shall be allowed to an individual, as a credit against the tax imposed by this Chapter for the taxable year, an amount equal to seventy-two percent of the state gasoline and motor fuels taxes and special fuels taxes paid to operate or propel a commercial fishing boat. The credit shall not be allowed for any such taxes for which a refund has been claimed pursuant to the provisions of Part VIII of Chapter 18 of this Subtitle.

NOTE: Paragraph (C)(1) as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

C.(1) There shall be allowed to an individual, as a credit against the tax imposed by this Chapter for the taxable year, an amount equal to the state gasoline and motor fuels taxes and special fuels taxes paid to operate or propel a commercial fishing boat. The credit shall not be allowed for any such taxes for which a refund has been claimed pursuant to the provisions of Part VIII of Chapter 18 of this Subtitle.

(2) For purposes of this credit, "commercial fishing boat" shall mean any watercraft used in the occupation of fishing for profit.

(3) The secretary of the Department of Revenue shall promulgate such rules and regulations as may be deemed necessary to carry out the purposes of this Subsection.

D. In addition to any other credits against the tax payable on net income which the law allows to an individual taxpayer, the taxpayer shall be entitled to the tax credit against the tax payable on net income provided for as follows:

(1) A taxpayer required to file a resident Louisiana tax return may claim a tax credit for educational expenses incurred after January 1, 1988, for each child attending kindergarten, elementary, or secondary school kindergarten through twelfth grade located in Louisiana, if the child qualifies as a dependency exemption on the taxpayer's Louisiana income tax return unless the deduction for the payment of tuition and fees for nonpublic elementary and secondary school tuition is taken for the child as provided for in R.S. 47:297.10.

NOTE: Paragraph (D)(2) eff. until June 30, 2018. See Acts 2015, No. 125, §8.

(2) Any taxpayer who so qualifies shall be entitled to a maximum tax credit of eighteen dollars per child for educational expenses.

NOTE: Paragraph (D)(2) as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

(2) Any taxpayer who so qualifies shall be entitled to a maximum tax credit of twenty-five dollars per child for educational expenses.

(3) Notwithstanding any other provision of law to the contrary, including but not limited to any contrary provisions of this Section, for the tax years beginning on or after January 1, 2000 and prior to January 1, 2006, the tax credit provided pursuant to the provisions of this Subsection shall be inapplicable, inoperable, and of no effect.

E. The amount of the credit allowed in this Section shall not exceed the total income tax liability of the taxpayer.

NOTE: Subsection F eff. until June 30, 2018. See Acts 2015, No. 125, §8.

F. There shall be allowed to an individual, as a credit against the tax imposed by this Chapter for the taxable year, an amount equal to twenty-four percent of the amount contributed in a family responsibility program under the provisions of R.S. 46:449. The amount of this credit shall not exceed one hundred forty-four dollars per year.

NOTE: Subsection F as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

F. There shall be allowed to an individual, as a credit against the tax imposed by this Chapter for the taxable year, an amount equal to thirty-three and one-third percent of the amount contributed in a family responsibility program under the provisions of R.S. 46:449. The amount of this credit shall not exceed two hundred dollars per year.

G. There shall be an environmental equipment purchase tax credit to be determined as follows:

(1) Any individual taxpayer required to file a Louisiana tax return, acting as a business entity authorized to do business in the state, operating as either a sole proprietorship, a partner in a partnership, or as a Subchapter S Corporation, and subject to the personal income tax imposed by this Part, shall be allowed a tax credit for the purchase of environmental equipment designed to recover or recycle chlorofluorocarbons used as refrigerants in commercial, home, and automobile air-conditioning systems, refrigeration units, and industrial cooling applications.

NOTE: Paragraph (G)(2) eff. until June 30, 2018. See Acts 2015, No. 125, §8.

(2) The tax credit shall be fourteen and four tenths percent of the purchase price of the equipment if paid for in a single taxable year. If the equipment purchase is financed over two or more taxable years, the tax credit in a taxable year shall be fourteen and four tenths percent of that portion of the original purchase price paid in that taxable year. For partnerships and Subchapter S Corporations, the tax credit shall proportionately pass through to each partner or shareholder in the same percentage in which other shares of income, gain, loss, deduction or credit are distributed in accordance with the partnership or shareholder agreement.

NOTE: Paragraph (G)(2) as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

(2) The tax credit shall be twenty percent of the purchase price of the equipment if paid for in a single taxable year. If the equipment purchase is financed over two or more taxable years, the tax credit in a taxable year shall be twenty percent of that portion of the original purchase price paid in that taxable year. For partnerships and Subchapter S Corporations, the tax credit shall proportionately pass through to each partner or shareholder in the same percentage in which other shares of income, gain, loss, deduction or credit are distributed in accordance with the partnership or shareholder agreement.

(3) All environmental equipment for which a tax credit is sought shall conform with technical standards set by the secretary of the Department of Environmental Quality. The secretary of the Department of Revenue shall utilize those standards in the promulgation of such rules and regulations as may be deemed necessary to carry out the purposes of this Subsection.

(4) The tax credit allowed by this Subsection shall apply only to equipment purchased between July 1, 1989 and December 31, 1991. The credit for equipment purchased prior to January 1, 1991 shall be claimed on either an amended return for the applicable tax year or in the first taxable year filing following January 1, 1991.

NOTE: Paragraph (H)(1) eff. until June 30, 2018. See Acts 2015, No. 123, §8.

H.(1) The tax determined as provided in this Part shall be reduced by the lesser of the tax due or three thousand six hundred dollars per taxable year up to a maximum of five years for each taxpayer meeting all of the following criteria.

NOTE: Paragraph (H)(1) as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

H.(1) The tax determined as provided in this Part shall be reduced by the lesser of the tax due or five thousand dollars per taxable year up to a maximum of five years for each taxpayer meeting all of the following criteria.

(2) The taxpayer shall:

(a) Be a certified medical doctor (M.D.) possessing an unrestricted license from this state to practice medicine, or be a dentist licensed by this state to practice dentistry.

(b) If a certified medical doctor, establish and maintain, after July 1, 1991, the primary office of his practice within twenty miles of a community hospital not owned predominantly by other physicians, and both the office and the hospital shall be located more than twenty miles from the nearest incorporated city with a population in excess of thirty thousand persons, provided that the medical doctor shall have relocated from outside of the service area of the community hospital.

(c) If a dentist, establish and maintain, after July 1, 2002, the primary office of his practice within a parish or other geographic area in the state designated as a Dental Health Professional Shortage Area (HPSA) by the U.S. Department of Health and Human Services' Bureau of Primary Health Care, Division of Shortage Designation (DSD) as per Section 332 of the Public Health Service Act. Subject to the limits of Paragraph (3) of this Subsection, the provisions of this Subsection will continue to be available to the dentist if the Dental HPSA designation is withdrawn after the practice is established at that location.

(d) Agree to practice under the conditions set forth herein for a period of not less than three years. The tax reduction provided herein shall continue to be available for two additional years if the remaining conditions of this Subsection continue to be met.

(e) Accept Medicaid and Medicare payments for services rendered.

(3) The provisions of this Subsection shall be available to a physician or dentist for only one relocation and only for a maximum of five years. In the event that the physician or dentist ceases to comply with these provisions within the three-year period, all taxes reduced hereunder shall be subject to recapture pursuant to rules promulgated by the department.

I. There shall be a bone marrow donor expense tax credit for any individual taxpayer required to file a Louisiana tax return, acting as a business entity authorized to do business in the state, operating as either a sole proprietorship, a partner in a partnership, or as a Subchapter S Corporation, for bone marrow donor expense to be determined as follows:

(1) As used in this Subsection, the following definitions shall apply:

(a) "Bone marrow donor expense" means the sum of amounts paid or incurred during the tax year by an employer for the following:

(i) Development of an employee bone marrow donation program.

(ii) Employee education related to bone marrow donation, including but not limited to the need for donors and an explanation of the procedures used to determine tissue type and donate bone marrow.

(iii) Payments to a health care provider for determining the tissue type of an employee who agrees to register or registers as a bone marrow donor.

(iv) Wages paid to an employee for time reasonably related to tissue typing and bone marrow donation. However, any wages that are used to obtain any tax credit provided in this Section shall not be deductible as an expense for income tax purposes.

(v) Transportation of an employee to the site of a donation or any other service which is determined by the Louisiana Department of Health by rule as essential for a successful bone marrow donation.

(b) "Employee" means an individual:

(i) Who is regularly employed by the taxpayer for more than twenty hours per week.

(ii) Who is not a temporary or seasonal employee.

(iii) Whose wages are subject to withholding under R.S. 47:111 through 120.3.

(c) "Wages" has the meaning given the term for purposes of R.S 47:111 through 120.3.

NOTE: Paragraph (I)(2) eff. until June 30, 2018. See Acts 2015, No. 125, §8.

(2) A credit against the taxes otherwise due under this Part for the tax year is allowed to an employer. The amount of the credit is equal to eighteen percent of the bone marrow donor expense paid or incurred during the tax year by an employer to provide a program for employees who are potential bone marrow donors or who actually become bone marrow donors.

NOTE: Paragraph (I)(2) as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

(2) A credit against the taxes otherwise due under this Part for the tax year is allowed to an employer. The amount of the credit is equal to twenty-five percent of the bone marrow donor expense paid or incurred during the tax year by an employer to provide a program for employees who are potential bone marrow donors or who actually become bone marrow donors.

(3)(a) Except as provided in Subparagraph (3)(b) of this Subsection, the allowance of a credit under this Subsection shall not affect the computation of taxable income for purposes of this Part.

(b) If in determining the amount of the credit for any tax year an amount allowed as a deduction under Section 170 of the Internal Revenue Code is included in bone marrow donor expense, the amount allowed as a deduction shall be added to federal taxable income.

J.(1) There shall be a tax credit for any individual taxpayer required to file a Louisiana tax return, for educational expenses associated with attending college, to be determined as follows.

(2) As used in this Subsection, the following definitions shall apply:

(a) "Qualifying taxpayer" means any of the following:

(i) A full-time employee of the office of state police as defined in R.S. 40:1372(5) and 1379.

(ii) A deputy sheriff eligible for state supplemental pay under R.S. 40:1667 et seq.

(iii) A municipal police officer eligible for state supplemental pay under R.S. 40:1667 et seq.

(iv) A full-time commissioned probation and parole agent of the division of probation and parole-adult, Department of Public Safety and Corrections.

(b) "Educational expenses" means the sum of amounts paid or incurred during the taxable year by a qualifying taxpayer for tuition, fees, and textbooks associated with that taxpayer's attendance at a Louisiana public college or university or an independent college or university which is an accredited member institution of the Louisiana Association of Independent Colleges and Universities.

(3) A credit against the taxes otherwise due under this Chapter for the taxable year is allowed to a qualifying taxpayer meeting all of the following criteria. The qualifying taxpayer shall:

(a) Attend a Louisiana public college or university or an independent college or university which is an accredited member institution of the Louisiana Association of Independent Colleges and Universities.

(b) Personally incur educational expenses as defined.

(c) Maintain evidence of payment of such educational expenses.

(d) Be in the pursuit of an undergraduate degree related to law enforcement and maintain at least a 2.5 grade point average while taking a minimum of six credit hours per semester.

NOTE: Paragraph (J)(4) eff. until June 30, 2018. See Acts 2015, No. 125, §8.

(4) The amount of the credit per tax year is equal to the least of the tax due, or seventy-two percent of the educational expenses, or five hundred forty dollars.

NOTE: Paragraph (J)(4) as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

(4) The amount of the credit per tax year is equal to the least of the tax due, or one hundred percent of the educational expenses, or seven hundred fifty dollars.

K.(1) There shall be a credit against the tax liability due under this Chapter, as provided in this Subsection, for each taxpayer who provides full-time employment to an individual who has been convicted of a first time drug offense and who is less than twenty-five years of age at the time of initial employment.

NOTE: Subparagraph(K)(2)(a)(intro. para.) eff. until June 30, 2018. See Acts 2015, No. 125, §5.

(2)(a) The credit shall be one hundred forty-four dollars per taxable year per eligible employee.

NOTE: Subparagraph(K)(2)(a)(intro. para.) as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

(2)(a) The credit shall be two hundred dollars per taxable year per eligible employee.

(i) Only one credit is allowed per taxable year per employee.

(ii) The credit may be received for a maximum of two years per employee.

(b) The credit shall be available upon certification by the employee's probation officer that the employee has successfully completed a court-ordered drug treatment/rehabilitation program, and has worked one hundred eighty days full time for the employer seeking the credit.

(c) The form for applying for the credit shall be determined by the Department of Revenue and such form shall contain a sworn statement executed by both employer and employee certifying the employee's active full-time work status at the time the credit is taken.

(d) The secretary of the Department of Revenue shall promulgate such rules and regulations as may be deemed necessary to carry out the purposes of this Subsection.

(3) As used in this Subsection, the following terms shall have the following meanings:

(a) "Drug offense" means a violation under R.S. 40:961 et seq., the Uniform Controlled Dangerous Substances Law.

(b) "Full-time employment" means working a minimum of thirty hours per week.

(c) "Eligible employee" and "employee" mean an individual convicted of a first time drug offense who is less than twenty-five years of age at the time of initial employment.

L.(1) There shall be a credit against the tax liability due under this Chapter for each qualified taxpayer for the purchase of a bulletproof vest. Only one such credit shall be allowed to a qualified taxpayer for the five-year period beginning with the purchase of a bulletproof vest as provided for in this Subsection.

(2) A "qualified taxpayer" as used in this Subsection means any of the following:

(a) A full-time employee of the office of state police as defined in R.S. 40:1372(5) and 1379.

(b) A deputy sheriff eligible for state supplemental pay under R.S. 40:1667 et seq.

(c) A municipal police officer eligible for state supplemental pay under R.S. 40:1667 et seq.

(d) A full-time commissioned probation and parole agent of the division of probation and parole, Department of Public Safety and Corrections.

(e) A commissioned investigator in the Department of Justice.

NOTE: Paragraph (L)(3)(intro. para.)eff. until June 30, 2018. See Acts 2015, No. 125, §5.

(3) The total amount of the credit shall be the lesser of seventy-two percent of the purchase price including applicable taxes paid by the taxpayer or seventy-two dollars. In order to claim the tax credit provided in this Subsection, the qualified taxpayer must submit a certification from his employer that:

NOTE: Paragraph (L)(3)(intro. para.) as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

(3) The total amount of the credit shall be the lesser of the full purchase price including applicable taxes paid by the taxpayer or one hundred dollars. In order to claim the tax credit provided in this Subsection, the qualified taxpayer must submit a certification from his employer that:

(a) Certifies that the qualified taxpayer meets the qualifications of this Subsection.

(b) Certifies that the bulletproof vest is used in the performance of the qualified taxpayer's job.

(c) Certifies that the purchase price is reasonable and was not paid by the employer.

(d) Certifies that the employer does not provide access to bulletproof vests to the qualified taxpayer for the performance of his duties.

NOTE: Subsection M as enacted by Acts 2002, No. 54, §1, eff. if and when a special fund is enacted to finance the credit provided for in the Act.

NOTE: Paragraph (M)(1) eff. until June 30, 2018. See Acts 2015, No. 125, §8.

M.(1) There shall be allowed a credit against the individual income tax for amounts paid as premiums for eligible long-term care insurance. The amount of the credit shall be equal to seven percent of the total amount of premiums paid annually by each individual claiming the credit.

NOTE: Paragraph (M)(1) as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

M.(1) There shall be allowed a credit against the individual income tax for amounts paid as premiums for eligible long-term care insurance. The amount of the credit shall be equal to ten percent of the total amount of premiums paid annually by each individual claiming the credit.

(2) The credit authorized by this Subsection shall not exceed the total tax liability in any taxable year.

(3) Each taxpayer applying for the credit shall complete a form to be determined by the Department of Revenue stating the amount of premiums paid and the name of the insurer providing the coverage.

(4) The secretary of the Department of Revenue shall promulgate such rules and regulations as may be deemed necessary for the implementation of this Section.

(5) For purposes of this Section, the term "long-term care insurance" shall mean, at a minimum, any insurance or rider advertised, marketed, offered, or designed to provide coverage for not less than three consecutive years for each covered person on an expense incurred, indemnity, prepaid, or other basis for one or more necessary or medically necessary diagnostic, preventive, therapeutic, rehabilitative, maintenance, or personal care services provided in a nursing home. The insurance may, additionally, provide coverage for said person in alternative settings, such as adult residential care homes, home health care, and adult day care.

(6) In order for premiums to qualify for credit under this Section, the long-term care insurance policy shall:

(a) Have been approved by the commissioner of insurance for sale in this state.

(b) Have complied with the requirements of R.S. 22:972, 973, 975 through 983, 985 through 990, 992, 993, 999 through 1008, 1010 through 1014, 1021, 1042, 1044 through 1048, 1091 through 1096, 1111, and 1156 of Title 22 of the Louisiana Revised Statutes of 1950.

(c) Have qualified as a long-term care insurance contract as defined in Section 7702B(b) of the Internal Revenue Code of 1986 for a federal tax credit.

NOTE: Paragraph (N)(1)(intro. para.) eff. until June 30, 2018. See Acts 2015, No. 125, §8, eff. July 1, 2018.

N.(1) There shall be allowed a credit against individual income tax due in a taxable year equal to seventy-two percent of the following amounts incurred by a taxpayer during his tax year if related to the taxpayer's travel or absence from work because of a living organ donation by the taxpayer or the taxpayer's spouse:

NOTE: Paragraph (N)(1)(intro. para.) as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

N.(1) There shall be allowed a credit against individual income tax due in a taxable year equal to the following amounts incurred by a taxpayer during his tax year if related to the taxpayer's travel or absence from work because of a living organ donation by the taxpayer or the taxpayer's spouse:

(a) The unreimbursed cost of travel paid by the taxpayer to and from the place where the donation operation occurred.

(b) Unreimbursed lodging expenses paid by the taxpayer.

(c) Wages or other compensation lost because of the taxpayer's absence during the donation procedure and convalescence.

NOTE: Paragraph (N)(2) eff. until June 30, 2018. See Acts 2015, No. 125, §8.

(2) The credit provided for by this Section shall not exceed seven thousand two hundred dollars per organ donation. It shall be allowed against the income tax for the taxable period in which the credit is earned. If the tax credit exceeds the amount of such taxes due, then any unused credit may be carried forward as a credit against subsequent tax liability for a period not to exceed ten years.

NOTE: Paragraph (N)(2) as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

(2) The credit provided for by this Section shall not exceed ten thousand dollars per organ donation. It shall be allowed against the income tax for the taxable period in which the credit is earned. If the tax credit exceeds the amount of such taxes due, then any unused credit may be carried forward as a credit against subsequent tax liability for a period not to exceed ten years.

O. There shall be allowed to an individual who is an employer a credit against the tax imposed by this Chapter for the taxable year the same credits provided for in R.S. 47:287.752 for the full-time employment of individuals who have been convicted of first time nonviolent offenses. The credit shall be the same amount and shall be subject to the same terms and conditions as provided for in that Section.

P.(1) There shall be allowed a credit against the individual income tax liability of a taxpayer for the inclusion of accessible and barrier-free design elements in the construction of a new one- or two-family dwelling. For purposes of this Subsection, "taxpayer" shall mean an individual who owns a newly constructed one- or two-family dwelling and who qualifies for and claims a homestead exemption on a dwelling which meets all of the design elements necessary for claiming the tax credit authorized by the provisions of this Subsection.

NOTE: Paragraph (P)(2) eff. until June 30, 2018. See Acts 2015, No. 125, §8.

(2) The amount of the credit shall be seven hundred twenty dollars, or seventy-two percent of the total tax liability of the taxpayer, whichever is less. The credit shall be taken in the taxable year in which the construction of the dwelling is completed. Only one tax credit may be granted per dwelling.

NOTE: Paragraph (P)(2) as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

(2) The amount of the credit shall be one thousand dollars, or the total tax liability of the taxpayer, whichever is less. The credit shall be taken in the taxable year in which the construction of the dwelling is completed. Only one tax credit may be granted per dwelling.

(3) A dwelling which meets all of the following requirements shall be deemed to include accessible and barrier-free design elements for purposes of the tax credit:

(a) It has one zero-step entrance at the front, back, or side of the residence.

(b) All main floor doors have a clear passage space of at least thirty-two inches between doorjambs and strikes with the door at a ninety degree angle.

(c) All hallways and passages on the main floor have at least thirty-six inches of clear width to the accessible bathroom and eating area.

(d) The main floor has, at a minimum, a half bath with a minimum five-foot diameter of free and clear floor space.

(4) The secretary of the Department of Revenue is authorized to promulgate rules and regulations in accordance with the Administrative Procedure Act, which rules and regulations may include a requirement that taxpayers submit such documentation with their returns, or to specifically retain such records that will enable the department to determine the taxpayer's eligibility for and amount of the tax credit claimed under this Section.

(5) The provisions of this Subsection shall be effective for all tax years beginning on or after January 1, 2012.

Acts 1980, No. 316, §1; Acts 1983, No. 672, §2, eff. Jan. 1, 1983. Acts 1984, 1st Ex. Sess., No. 9, §2, eff. Jan. 1, 1984; Acts 1986, No. 990, §1, eff. Jan. 1, 1986; Acts 1986, No. 986, §1, eff. Jan. 1, 1986; HCR No. 52, 1988 R.S.; HCR No. 78, 1989 R.S., eff. June 27, 1989; Acts 1990, No. 360, §1, eff. July 1, 1990; Acts 1991, No. 312, §1, eff. Jan. 1, 1991; Acts 1991, No. 1059, §1, eff. for taxable years beginning after Dec. 31, 1990; Acts 1992, No. 206, §2; Acts 1992, No. 1030, §1, eff. July 13, 1992; Acts 1993, No. 164, §1, eff. for all taxable years beginning after Dec. 31, 1992; Acts 1994, No. 21, §1, eff. July 1, 1994; Acts 1994, No. 23, §1, eff. for taxable periods beginning on or after Jan. 1, 1995; Acts 1994, 3rd Ex. Sess., No. 104, §1, eff. for all taxable years beginning or or after Jan. 1, 1994; Acts 1998, No. 20, §1, eff. for all taxable periods beginning after Dec. 31, 1997; Acts 2002, No. 25, §1 (Sub. B) eff. for all taxable periods beginning on or after Jan. 1, 2003 and §2 (Para. (D)(3)), eff. for all taxable periods beginning after Dec. 31, 2001; Acts 2002, No. 54, §1; Acts 2002, No. 72, §1, eff. June 25, 2002; Acts 2005, No. 277, §1, eff. July 1, 2005, for organ donations occurring during tax years beginning on and after Jan. 1, 2005; Acts 2005, No. 285, §1, eff. June 29, 2005, applicable to tax years beginning on and after Jan. 1, 2005; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2011, No. 392, §1; Acts 2014, No. 158, §§3 and 7; Acts 2015, No. 125, §2, eff. July 1, 2015;§5, eff. July 1, 2018; Acts 2015, No. 140, §1, eff. June 19, 2015.

NOTE: For (G) see also R.S. 47:287.756.

NOTE: See Acts 2015, No. 125, §7, regarding applicability.

NOTE: See Acts 2016, 1st Ex. Sess., No. 29, §2, regarding effectiveness.



RS 47:297.1 - Tax deduction; medical savings accounts

§297.1. Tax deduction; medical savings accounts

A. There shall be allowed a deduction from tax table income for contributions to a medical savings account as provided in this Section. Contributions to a medical savings account for a taxable year shall not exceed the allowable deduction for a qualified higher deductible health plan.

B. For purposes of this Section, the following words and phrases shall have the respective meanings ascribed to them in this Subsection:

(1) "Account administrator" shall mean a state or national bank, savings and loan association, credit union as those terms are defined in R.S. 6:2, or a savings bank chartered pursuant to the Louisiana Savings Bank Act of 1990.1 Account administrator shall also mean an insurer as that term is defined in R.S. 22:5, a health maintenance organization as defined in R.S. 22:2002(7), a group purchaser as defined in R.S. 40:2202(3), a third party administrator licensed pursuant to R.S. 22:3031 et seq., and an employer, if the employer has a self-insured health plan meeting federal ERISA requirements.

(2) "Account holder" means a resident individual or an employee for whose benefit a medical savings account is established.

(3) "Dependent" means the spouse of an account holder or minor child of an account holder or any other person required to be covered as a dependent on an accident and health insurance policy or a health maintenance organization contract or certificate under the Louisiana Insurance Code.2

(4) "Eligible medical expense" means an expense payable by a taxpayer for medical care as provided in Section 213(d) of the Internal Revenue Code.3

(5) "Higher deductible" means an annual deductible of not less than one thousand five hundred dollars, but not more than two thousand two hundred fifty dollars for individual health coverage, and not less than three thousand dollars, but not more than four thousand five hundred dollars for health coverage provided to an individual and his or her dependents. Such deductible limits thereafter shall be adjusted annually for increases in the cost of living, as measured by the medical costs component of the Consumer Price Index.

(6) "Medical savings account" means an account established to procure health coverage for or to pay eligible medical expenses of the account holder and his or her dependents.

(7) "Medical savings account program" means a program that includes all of the following:

(a) The purchase by an employer of a qualified higher deductible health plan for the benefit of an employee and his or her dependents or the purchase by a resident individual of a qualified higher deductible health plan for his or her benefit or for the benefit of his or her dependents, or both.

(b) The payment on behalf of an employee into a medical savings account by his or her employer or payment into a medical savings account by a resident individual on his or her behalf.

(c) An account administrator to administer the medical savings account and the reimbursement of eligible medical expenses or premiums for health coverage therefrom.

(8) "Qualified higher deductible health plan" means any hospital, health, or medical expense insurance policy, hospital or medical service contract, health and accident insurance policy, or any other contract of this type, including a group insurance plan, or any policy of family group, blanket, or franchise health and accident insurance, a self-insurance plan, an employee welfare plan, and a health maintenance organization subscriber agreement, all as defined in Title 22 of the Louisiana Revised Statutes of 1950 that provides for payment of covered expenses that exceed the higher deductible and that is purchased by:

(a) An employer for the benefit of an employee.

(b) A resident individual for his or her benefit.

(9) "Resident individual" means an individual who has a domicile in this state.

C.(1) Each employer shall be permitted to offer voluntarily the following programs:

(a) Continued coverage under the employer's existing health coverage policy, certificate, or contract.

(b) Participation in a medical savings account program.

(2) An employer that previously did not grant an accident and health insurance policy, certificate, or contract or coverage under any other health plan, including a plan of a health maintenance organization for his or her employees may establish a medical savings account program.

(3) A resident individual may establish a medical savings account for the benefit of himself or herself and his or her dependents.

D.(1) Except as otherwise provided in Subsection E of this Section, an account administrator shall use the funds held in a medical savings account solely for the purpose of paying eligible medical expenses of the account holder, or his or her dependent, or to pay for an accident and health insurance policy, certificate, or contract, or coverage under any other health plan, including a plan of a health maintenance organization if the account holder would not otherwise have such coverage.

(2) The account holder may submit documentation for premiums for any health plan or eligible medical expenses, or both, paid by the account holder during a tax year to the account administrator, and the account administrator shall reimburse the account holder for the eligible medical expense or premiums for any health plan, or both, out of the medical savings account.

(3) Upon the death of the account holder, the account administrator shall distribute the principal and accumulated interest of the medical savings account to the estate of the account holder, unless the account holder has designated a beneficiary in writing to the account administrator, in which case the account administrator shall make such distribution to the designated beneficiary.

E. Unencumbered funds that have accumulated in a medical savings account that are in excess of the higher deductible may be withdrawn by the account holder for purposes other than paying eligible medical expenses or procuring health coverage. Money withdrawn pursuant to this Section shall be included in tax table income.

Acts 1996, No. 11, §1, eff. for taxable periods beginning after Dec. 31, 1995 and ending on Jan. 1, 1997; Acts 1997, No. 308, §2, eff. June 17, 1997.

1R.S. 6:1131 et seq.

2R.S. 22:1 et seq.

3R.S. 26 U.S.C.A. §213(d)



RS 47:297.2 - Reduction to tax due

§297.2. Reduction to tax due

A person who maintains a household which includes one or more dependents who are physically or mentally incapable of caring for themselves may take as a credit against the state income tax imposed by this Part the full amount of a tax credit equal to the applicable percentage of employment-related expenses allowable pursuant to Section 21 of the Internal Revenue Code. Any tax credit otherwise allowed under this Section which is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayer's tax liability for the next succeeding tax year.

Acts 1996, 1st Ex. Sess., No. 27, §1, eff. for taxable years beginning after Dec. 31, 1996.



RS 47:297.3 - Exclusion from income; S Bank shareholder non-taxable income

§297.3. Exclusion from income; S Bank shareholder non-taxable income

A. For taxable periods beginning after December 31, 2002, an S Bank shareholder may exclude from Louisiana tax table income an amount equal to the S Bank shareholder's non-taxable income as defined in Subsection B of this Section.

B. For purposes of this Section, the following terms shall have the meanings ascribed to them in this Subsection, unless the context clearly indicates a different meaning:

(1) "Bank" means a financial institution identified in R.S. 47:287.501(B)(1) or an entity that owns one hundred percent of a financial institution identified in R.S. 47:287.501(B)(1).

(2) "S Bank" means a bank, as defined in this Subsection, that is classified as an S corporation under Subchapter S of the Internal Revenue Code.

(3) "S Bank shares tax" means the ad valorem tax imposed on shares of stock of S Banks in accordance with Part III of Chapter 3 of Subtitle III of this Title.

(4) "S Bank shareholder" means a person who is an eligible shareholder of an S Bank under the provisions of §1361 of the Internal Revenue Code.

(5) "S Bank non-taxable income" means the portion of the income reported by an S Bank on Form 1120S Schedule K-1, or equivalent document, and which is attributable to the net earnings used to compute the S Bank's shares tax as provided in R.S. 47:1967.

C. Notwithstanding any law to the contrary, the amount of the exclusion shall be subject to adjustments to the Federal Form 1120S Schedule K-1, or equivalent document, as a result of amendments or federal audit.

Acts 2002, No. 30, §1, eff. for taxable periods beginning on or after Jan. 1, 2002.



RS 47:297.4 - Reduction to tax due; certain child care expenses

§297.4. Reduction to tax due; certain child care expenses

A. There shall be a credit from the tax imposed by this Part for child care expenses for which a resident individual is eligible pursuant to the federal income tax credit provided by Internal Revenue Code Section 21 for the same taxable year. The credit shall be calculated using the following percentages :

(1)(a) If the resident individual's federal adjusted gross income is equal to or less than twenty-five thousand dollars, the credit shall be calculated based on the federal tax credit before it is reduced by the amount of the individual's federal income tax and be equal to the following amounts for the following tax years:

(i) For tax years beginning after December 31, 2005 and ending before January 1, 2007, twenty-five percent of the unreduced federal credit.

(ii) For tax years beginning after December 31, 2006 fifty percent of the unreduced federal credit.

(b) For the individuals provided for by this Paragraph, the Louisiana credit shall be allowed without regard to whether they claimed such federal credit.

(2) If the resident individual's federal adjusted gross income is greater than twenty-five thousand dollars and less than or equal to thirty-five thousand dollars, the credit shall be equal to thirty percent of the federal credit for child care expenses claimed on the resident individual's federal tax return.

(3) If the resident individual's federal adjusted gross income is greater than thirty-five thousand and less than or equal to sixty thousand dollars, the credit shall be equal to ten percent of the federal credit for child care expenses claimed on the resident individual's federal tax return.

(4) If the resident individual's federal adjusted gross income is greater than sixty thousand dollars, the credit shall be equal to the lesser of twenty-five dollars or ten percent of the federal credit for child care expenses claimed on the resident individual's federal tax return.

B.(1) If the credit against Louisiana income tax for resident individuals whose federal adjusted gross income is equal to or less than twenty-five thousand dollars exceeds the amount of such individual's tax liability for the taxable year, then such excess tax credit shall constitute an overpayment, as defined in R.S. 47:1621(A), and the secretary shall make a refund of such overpayment from the current collections of the taxes imposed under this Part. The right to a refund of any such overpayment shall not be subject to the requirements of R.S. 47:1621(B).

(2) If the credit against Louisiana income tax for resident individuals whose federal adjusted gross income is greater than twenty-five thousand dollars exceeds the amount of such individual's tax liability for the taxable period, then such excess tax credit may be carried forward as a credit against any subsequent tax liability of such individual imposed by this Part for a period not exceeding five years.

Acts 2002, No. 25, §1, eff. for all taxable periods beginning on or after Jan. 1, 2003; Acts 2005, No. 495, §1, eff. July 12, 2005, applicable to all tax years beginning on and after Jan. 1, 2006.



RS 47:297.5 - Exemption from income; payments received from the Louisiana Military Family Assistance Fund

§297.5. Exemption from income; payments received from the Louisiana Military Family Assistance Fund

Payments or awards made to activated military personnel or family members of activated military personnel under Part III of Chapter 2 of Title 46 of the Louisiana Revised Statutes of 1950, the Louisiana Military Family Assistance Fund, are exempt from the tax imposed by this Part.

Acts 2005, No. 151, §3, eff. June 28, 2005.



RS 47:297.6 - Reduction to tax due; rehabilitation of residential structures

§297.6. Reduction to tax due; rehabilitation of residential structures

NOTE: Paragraph (A)(1) eff. until June 30, 2018. See Acts 2015, No. 125, §8.

A.(1) There shall be a credit against individual income tax liability due under this Title for the amount of eligible costs and expenses incurred during the rehabilitation of an owner-occupied residential or owner-occupied mixed use structure located in a National Register Historic District, a local historic district, a Main Street District, a cultural products district, or a downtown development district, or such owner-occupied residential structure that has been listed or is eligible for listing on the National Register, or such structure that has been certified by the State Historic Preservation Office as contributing to the historical significance of the district, or a vacant and blighted owner-occupied residential structure located anywhere in the state that is at least fifty years old. The tax credit authorized pursuant to this Section shall be limited to one credit per structure rehabilitated. The total credit shall not exceed eighteen thousand five hundred dollars per structure. In order to qualify for that credit, the rehabilitation costs for the structure must exceed ten thousand dollars.

(a) If the credit is for the rehabilitation of an owner-occupied residential structure, the credit shall be eighteen and one-half of one percent of the eligible costs and expenses of a rehabilitation for which an application for credit has been filed for the first time after July 1, 2011. If the residential structure is owned and occupied by two or more individuals, the applicable percentage shall be based on the sum of all owner-occupants who contribute to the rehabilitation, and the credit will be divided between the owner-occupants in proportion to their contribution to the eligible costs and expenses.

(b) If the credit is for the rehabilitation of a vacant and blighted owner-occupied residential structure that is at least fifty years old, the credit shall be thirty-six percent of the eligible costs and expenses of a rehabilitation for which an application for credit has been filed for the first time after July 1, 2011.

NOTE: Paragraph (A)(1) as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

A.(1) There shall be a credit against individual income tax liability due under this Title for the amount of eligible costs and expenses incurred during the rehabilitation of an owner-occupied residential or owner-occupied mixed use structure located in a National Register Historic District, a local historic district, a Main Street District, a cultural products district, or a downtown development district, or such owner-occupied residential structure that has been listed or is eligible for listing on the National Register, or such structure that has been certified by the State Historic Preservation Office as contributing to the historical significance of the district, or a vacant and blighted owner-occupied residential structure located anywhere in the state that is at least fifty years old. The tax credit authorized pursuant to this Section shall be limited to one credit per structure rehabilitated. The total credit shall not exceed twenty-five thousand dollars per structure. In order to qualify for that credit, the rehabilitation costs for the structure must exceed ten thousand dollars.

(a) If the credit is for the rehabilitation of an owner-occupied residential structure, the credit shall be twenty-five percent of the eligible costs and expenses of a rehabilitation for which an application for credit has been filed for the first time after July 1, 2011. If the residential structure is owned and occupied by two or more individuals, the applicable percentage shall be based on the sum of all owner-occupants who contribute to the rehabilitation, and the credit will be divided between the owner-occupants in proportion to their contribution to the eligible costs and expenses.

(b) If the credit is for the rehabilitation of a vacant and blighted owner-occupied residential structure that is at least fifty years old, the credit shall be fifty percent of the eligible costs and expenses of a rehabilitation for which an application for credit has been filed for the first time after July 1, 2011.

(2) The tax credit for qualified rehabilitation expenditures shall be divided in five equal portions to be applied against the tax for the five-year period beginning in the taxable period in which the rehabilitated residential structure is first placed in service. To be eligible to use a tax credit portion, the taxpayer who initially earned the credit must continue to own and occupy the residential structure as the taxpayer's primary residence. If the residential structure is sold during the five-year period beginning in the taxable period in which the rehabilitated residential structure is first placed in service, all unused credit portions granted under this Section shall immediately become void and of no effect.

(3)(a) Eligible structures must be owner-occupied residential property.

(b) A fee shall be charged by the office of cultural development within the Department of Culture, Recreation and Tourism to review applications based on the amount of material rehabilitation costs not to exceed two hundred fifty dollars per application.

(4) Any excess of the credit portion allowed in a taxable period over the individual income tax liability for that taxable period against which the credit can be applied shall constitute an overpayment, as defined in R.S. 47:1621(A), and the secretary shall make a refund of such overpayment from the current collections of the taxes imposed by Chapter 1 of Subtitle II of this Title, as amended. The right to a refund of any such overpayment shall not be subject to the requirements of R.S. 47:1621(B).

NOTE: Paragraph (A)(5) eff. until June 30, 2018. See Acts 2015, No. 125, §8.

(5) The maximum amount of tax credits allowed by the State Historic Preservation Office to be granted in any calendar year shall not exceed seven million two hundred thousand dollars. The granting of credits under this Section shall be on a first-come, first-served basis. If the total amount of credits applied for in any particular year exceeds the aggregate amount of tax credits allowed for that year, the excess will be treated as having been applied for on the first day of the subsequent year.

NOTE: Paragraph (A)(5) as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

(5) The maximum amount of tax credits allowed by the State Historic Preservation Office to be granted in any calendar year shall not exceed ten million dollars. The granting of credits under this Section shall be on a first-come, first-served basis. If the total amount of credits applied for in any particular year exceeds the aggregate amount of tax credits allowed for that year, the excess will be treated as having been applied for on the first day of the subsequent year.

B. For purposes of this Section, the following words and phrases shall have the following meanings:

(1) "Eligible costs and expenses" shall mean qualified rehabilitation expenditures as promulgated in regulations by the Department of Culture, Recreation and Tourism in consultation with the Department of Revenue and shall take into consideration qualified rehabilitation expenditures as defined in Section 47(c)(2)(A) of the Internal Revenue Code and applicable regulations.

(2) "Rehabilitation" shall mean the process of returning a structure to a state of unity, through repair or alteration, which makes possible an efficient use while preserving those portions and features of the structure and its site and environment which makes the structure and its site and environment historically, architecturally, or culturally significant. "Rehabilitation" does not include an alteration which is primarily remodeling.

C. The provisions of this Section shall be effective for the taxable years ending prior to January 1, 2018.

Acts 2005, No. 479, §1, eff. for all taxable years beginning after Dec. 31, 2005, until and including the tax years beginning on or before Dec. 31, 2009; Acts 2007, No. 298, §1; Acts 2011, No. 412, §2, eff. July 7, 2011; Acts 2013, No. 272, §1, eff. June 13, 2013; Acts 2015, No. 125, §2, eff. July 1, 2015; §5, eff. July 1, 2018.

NOTE: Acts 2011, No. 412, §1, amended Acts 2005, No. 479, as amended by Acts 2007, No. 298, to provide that the credit may be given for all taxable years beginning after Dec. 31, 2005, until and including the tax years beginning before Jan. 1, 2016.

NOTE: See Acts 2015, No. 125, §7, regarding applicability.

NOTE: See Acts 2016, 1st Ex. Sess., No. 29, §2, regarding effectiveness.



RS 47:297.7 - Property insurance tax credit

§297.7. Property insurance tax credit

NOTE: §297.7 as enacted by Acts 2007, No. 447, §2, and as amended by Acts 2007, No. 371, §4, eff. July 1, 2008.

A. For tax years beginning during 2008 only, there shall be allowed as a credit against the individual income tax determined as provided in this Part each tax year seven percent of the premiums for a homeowner's insurance policy, condominium owners' insurance policy, or a tenant homeowners' insurance policy paid by the individual during the tax year for the primary residence of the individual, less the amount for which a credit is granted pursuant to R.S. 47:6025.

B. Notwithstanding any other provision of law to the contrary, any excess of allowable credit established by this Section over the tax liabilities against which such credit can be applied, as provided in this Section, shall constitute an overpayment, as defined in R.S. 47:1621(A), and the secretary shall make a refund of such overpayment from the current collections of the taxes imposed by Chapter 1 of Subtitle II of this Title, together with interest as provided in R.S. 47:1624. The right to a credit or refund of any such overpayment shall not be subject to the requirements of R.S. 47:1621(B). All credits and refunds, together with interest thereof, must be paid or disallowed within one year of receipt by the secretary of any such claim for refund or credit. Failure of the secretary to pay or disallow, in whole or in part, any claim for a credit or a refund shall entitle the aggrieved taxpayer to proceed with the remedies provided in R.S. 47:1625.

Acts 2007, No. 371, §4, eff. July 10, 2007; Acts 2007, No. 447, §2, eff. July 1, 2008.



RS 47:297.8 - Earned income tax credit

§297.8. Earned income tax credit

A. There shall be a credit against the tax imposed by this Chapter for individuals in an amount equal to three and one-half percent of the federal earned income tax credit for which the individual is eligible for the taxable year under Section 32 of the Internal Revenue Code.

B. If the credit against Louisiana income tax for resident individuals exceeds the amount of such individual's tax liability for the taxable year, then such excess tax credit shall constitute an overpayment from the current collections of the taxes imposed under this Part. The right to a refund of any such overpayment shall not be subject to the requirements of R.S. 47:1621(B).

Acts 2007, No. 278, §1, eff. Jan. 1, 2008.



RS 47:297.9 - Reduction to tax due; amounts paid by certain military servicemembers and dependents for certain hunting and fishing licenses

§297.9. Reduction to tax due; amounts paid by certain military servicemembers and dependents for certain hunting and fishing licenses

NOTE: Subsection A eff. until June 30, 2018. See Acts 2015, No. 125, §8.

A. There shall be a credit against individual income tax liability due under this Part for seventy-two percent of the amounts paid by an active or reserve military servicemember, or the spouse or dependent of such servicemember, for obtaining a Louisiana noncommercial hunting or fishing license for themselves or their spouses and dependents.

NOTE: Subsection A as enacted by Acts 2015, No. 125, §5, eff. July 1, 2018.

A. There shall be a credit against individual income tax liability due under this Part for amounts paid by an active or reserve military servicemember, or the spouse or dependent of such servicemember, for obtaining a Louisiana noncommercial hunting or fishing license for themselves or their spouses and dependents.

B.(1) In order to claim the credit, the servicemember shall submit to the Department of Revenue an original letter from their commanding officer which shall include the following information regarding the servicemember:

(a) Full name and address of the servicemember.

(b) Full name and address of spouse and dependents, if applicable.

(c) Social security number.

(d) Date of birth.

(e) Driver's license number and state of issue.

(f) Current telephone number.

(g) Beginning and ending date of active or reserve military status.

(h) Signature of commanding officer.

(i) Commanding officer's contact telephone number.

(2) The servicemember shall also submit a copy of the noncommercial hunting and fishing license to the department in order to claim the credit.

C. Notwithstanding any other provision of law to the contrary, any excess of allowable credit established by this Section over the tax liabilities against which such credit can be applied, as provided in this Section, shall constitute an overpayment, as defined in R.S. 47:1621(A), and the secretary shall make a refund of such overpayment from the current collections of the taxes imposed by Chapter 1 of Subtitle II of this Title, together with interest as provided in R.S. 47:1624. The right to a credit or refund of any such overpayment shall not be subject to the requirements of R.S. 47:1621(B). All credits and refunds, together with interest thereof, must be paid or disallowed within one year of receipt by the secretary of any such claim for refund or credit. Failure of the secretary to pay or disallow, in whole or in part, any claim for a credit or a refund shall entitle the aggrieved taxpayer to proceed with the remedies provided in R.S. 47:1625.

Acts 2007, No. 306, §1, eff. July 1, 2007; Acts 2015, No. 125, §2, eff. July 1, 2015; §5, eff. July 1, 2018.

NOTE: See Acts 2015, No. 125, §7, regarding applicability.

NOTE: See Acts 2016, 1st Ex. Sess., No. 29, §2, regarding effectiveness.



RS 47:297.10 - Tax deduction; elementary and secondary school tuition

§297.10. Tax deduction; elementary and secondary school tuition

A. There shall be allowed a deduction from tax table income for the sum of amounts paid during the taxable year by a taxpayer for tuition and fees required for a student's enrollment in a nonpublic elementary or secondary school which complies with the criteria set forth in Brumfield, et al. v. Dodd, et al. 425 F. Supp. 528 and Section 501(c)(3) of the Internal Revenue Code, or to any public elementary or secondary laboratory school which is operated by a public college or university, if the student qualifies as a dependency exemption on the taxpayer's Louisiana income tax return. The deduction authorized by this Section shall be equal to the actual amount of tuition and fees paid by the taxpayer per child, but no more than five thousand dollars of deduction per child may be allowed to one or more taxpayers if the child qualifies as a dependency exemption on the taxpayer's Louisiana income tax return for either the taxable year or the prior taxable year. The amount of the deduction authorized in this Section shall not exceed the total taxable income of the individual.

B. For purposes of this Section, tuition shall include the following:

(1) The purchase of school uniforms required by schools for general day-to-day use.

(2) The purchase of textbooks, curricula, or other instructional materials required by schools.

(3) The purchase of school supplies required by schools.

Acts 2008, 2nd Ex. Sess., No. 8, §1, eff. March 24, 2008, applicable to amounts paid on and after Jan. 1, 2009; Acts 2009, No. 451, §1, eff. July 8, 2009; Acts 2009, No. 460, §1, eff. July 8, 2009; Acts 2011, No. 121, §1, eff. June 24, 2011, applicable to tax years beginning on and after Jan. 1, 2011.



RS 47:297.11 - Tax deduction; educational expenses for home-schooled children

§297.11. Tax deduction; educational expenses for home-schooled children

There shall be allowed a deduction from tax table income for educational expenses paid during the taxable year by a taxpayer for the home-schooling of a child, if the child qualifies as a dependency exemption on the taxpayer's Louisiana income tax return. The deduction authorized by this Section shall be equal to fifty percent of the actual amount of qualified educational expenses paid by the taxpayer for the home-schooling of each child, but no more than five thousand dollars of deduction per child may be allowed to one or more taxpayers if the child qualifies as a dependency exemption on the taxpayer's Louisiana income tax return for either the taxable year or the prior taxable year. For purposes of this Section, qualified educational expenses shall include amounts expended for the purchase of textbooks and curricula necessary for home-schooling of each child. The amount of the deduction authorized by this Section shall not exceed the total taxable income of the individual.

Acts 2008, 2nd Ex. Sess., No. 8, §1, eff. March 24, 2008, applicable to amounts paid on and after Jan. 1, 2009; Acts 2009, No. 451, §1, eff. July 8, 2009; Acts 2009, No. 460, §1, eff. July 8, 2009.



RS 47:297.12 - Tax deduction; fees and other educational expenses for a quality public education

§297.12. Tax deduction; fees and other educational expenses for a quality public education

A. There shall be allowed a deduction from tax table income for amounts paid during a tax year by a taxpayer which are associated with a student's enrollment in a public elementary or secondary school in order to ensure a quality education, if the student qualifies as a dependency exemption on the taxpayer's Louisiana income tax return. For purposes of this Section, "amounts" shall include all of the following:

(1) The purchase of school uniforms required by such schools for general day-to-day use.

(2) The purchase of textbooks, curricula, or other instructional materials required by such schools.

(3) The purchase of school supplies required by such schools.

B.(1) The deduction authorized by this Section shall be equal to fifty percent of the actual amount paid by the taxpayer per student, but no more than five thousand dollars of deduction per student may be allowed to one or more taxpayers if the child qualifies as a dependency exemption on the taxpayer's Louisiana income tax return for either the taxable year or the prior taxable year.

(2) In addition, the amount of the deduction shall not exceed the total taxable income of the individual.

Acts 2008, 2nd Ex. Sess., No. 8, §1, eff. March 24, 2008, applicable to amounts paid on and after Jan. 1, 2009; Acts 2009, No. 451, §1, eff. July 8, 2009; Acts 2009, No. 460, §1, eff. July 8, 2009.



RS 47:297.13 - Tax deduction; employment of certain qualified disabled individuals; requirements; limitations

§297.13. Tax deduction; employment of certain qualified disabled individuals; requirements; limitations

A.(1) There shall be allowed a deduction from income taxes imposed by this Chapter for each taxpayer who provides continuous employment to a qualified disabled individual within Louisiana. A taxpayer shall be eligible to claim the deduction provided for in this Section after employing a qualified individual with a disability for four continuous months for no less than an average of twenty hours a week at a rate comparable to and in the same setting as other employees of the taxpayer performing the same or similar task.

(2) For purposes of this Section, the term "qualified individual with a disability" shall mean the following:

(a) A person with a severe, chronic disability that is attributable to an intellectual or physical impairment or combination of intellectual and physical impairments that is manifested before the person reaches the age of twenty-two and is likely to continue indefinitely which results in substantial functional limitations in three or more major areas of life activity, including but not limited to self-care, receptive and expressive language, learning, mobility, self-direction, capacity for independent living, and economic self-sufficiency. A qualified individual with a disability, as defined in this Subparagraph, shall include an individual who has been determined to be eligible for and is receiving services through the office for citizens with developmental disabilities. A qualified individual with a disability shall also include an individual who receives facility-based vocational or pre-vocational services through the Home and Community Based Waiver programs, including the New Opportunities Waiver, Supports Waiver, and Residential Options Waiver.

(b) An individual with a service-connected disability rating of fifty percent or more as designated by the United States Department of Veterans Affairs. A qualified individual with a service-connected disability, as defined in this Subparagraph, shall include an individual who receives facility-based vocational or pre-vocational services through the Home and Community Based Waiver programs, including the New Opportunities Waiver, Supports Waiver, and Residential Supports Waiver.

B. The amount of the income tax deduction shall be equal to fifty percent of the gross wages paid to a qualified disabled individual during the individual's first four continuous months of employment and thirty percent of the gross wages paid to the qualified individual with a disability during each subsequent continuous month of employment. The taxpayer shall be entitled to the deduction for each qualified individual with a disability the taxpayer employs each taxable year; however, there shall be no more than one hundred employees for which the deduction is allowed program wide. The Department of Revenue and the Louisiana Department of Health shall approve applications claiming the deduction and may promulgate rules and regulations pursuant to the Administrative Procedure Act in consultation with the Department of Veterans Affairs for the purpose of implementing the provisions of this Section. The Louisiana Department of Health shall maintain records indicating the limit of one hundred employees eligible for this deduction. The rules and regulations may include provisions requiring taxpayers to submit documentation with their returns or to specifically retain records that will enable the department to determine the taxpayer's eligibility for and amount of the tax deduction claimed under this Section. To the extent practicable, the deductions shall be apportioned equitably to employers who are geographically representative of all portions of the state.

C. The taxpayer claiming this deduction shall maintain all records necessary to verify that the employer and the qualified individual with a disability for which the taxpayer is claiming the deduction meets all of the requirements as provided for in this Section.

D. The Louisiana Department of Health shall monitor the implementation and operation of the provisions of this Section. The Louisiana Department of Health shall also provide a written evaluation of the program and its effectiveness in generating employment opportunities for individuals with intellectual or developmental disabilities or individuals with service-connected disabilities, as well as whether there was any savings in Medicaid waiver expenditures.

Acts 2015, No. 117, §1, eff. June 19, 2015.



RS 47:298 - Federal taxes on exempt income and limitations on the tax under this Chapter

§298. Federal taxes on exempt income and limitations on the tax under this Chapter

A. Individuals who exclude from their return exempt income must reduce the amount of the federal income tax deduction by the amount of federal income tax applicable to the exempt income. The amount of federal taxes applicable to exempt income shall be determined, at the option of the taxpayer, by either of the following alternate means:

(1) By dividing the amount of the exempt income by the adjusted gross income, and multiplying that amount by the amount of the federal tax liability.

(2) By use of the following table:

Amount of

Federal Income Tax Deemed

Exempt Income

Applicable to Exempt Income

Below $15,000

None

$15,000-$50,000

25% of the amount in excess of $15,000

over $50,000

$8,750 plus 40% of the excess of $50,000

B, C. Repealed by Acts 1983, 2nd Ex.Sess., No. 1, §3, eff. Dec. 19, 1983.

Acts 1980, No. 316, §1. Amended by Acts 1982, No. 788, §1. Acts 1983, 2nd Ex.Sess., No. 1, §3, eff. Dec. 19, 1983.



RS 47:299 - Nonseparability

§299. Nonseparability

It is the intention of the legislature in enacting this Part to recognize the most universally accepted method of determining taxable income and to provide a simple method by which an individual subject to the income tax laws of the state of Louisiana may determine the amount of tax due with minimum effort and expense. If any provision of this Part, or the application thereof to any person or circumstance is held invalid under the constitution of the state of Louisiana or of the United States, the remainder of the Part shall cease to be effective for any taxable year ending after judgment of the court of last resort becomes final, and the provision of Part I and Part II of this Chapter relating to individual taxpayers shall become fully effective with respect to any such year.

Acts 1980, No. 316, §1.



RS 47:299.1 - Purpose

PART IV. OFFSET OF INDIVIDUAL INCOME TAX REFUNDS

AGAINST DEBTS OWED CERTAIN STATE AGENCIES

§299.1. Purpose

The purpose of this Part is to establish a system to permit agencies of the state of Louisiana to make a claim of offset to the secretary of revenue against any amounts refundable to an individual because of overpayments of Louisiana individual income taxes for debts owed by the individual to such agencies. It is the intention of the legislature that this offset remedy be in addition to and not in substitution of any other remedy or action provided for by law in favor of such agency for the collection of debts.

Acts 1983, No. 288, §1; Acts 2001, No. 269, §1, eff. June 1, 2001.



RS 47:299.2 - Definitions

§299.2. Definitions

For purposes of this Part, the following words, terms, and phrases have the meaning ascribed to them by this Section unless the context clearly indicates a different meaning:

(1)(a) "Agency" means any agency of the state.

(b) "Agency" shall also mean district, parish, and city courts and all officers thereof, including the judge and clerk.

(c) "Agency" includes those district courts and courts of limited jurisdiction having criminal jurisdiction which have provided by court rule for the collection of bond forfeitures and unpaid fines and costs by the filing of offset claims in accordance with this Part.

(d) "Agency" shall also mean a municipality, parish, or any entity which submits claims on behalf of the municipality or parish.

(2) "Claimant" means any agency making an offset claim pursuant to this Part.

(3) "Debt" means any legally collectible, liquidated sum due and owing an agency, or due and owing a person and collectible by any agency, or a judgment, order of the court, or bond forfeiture which is properly certified by the clerk and which orders the payment of a fine or other court ordered penalty, if the amount of the debt is twenty-five dollars or more.

(4) "Offset claim" means a request made to the secretary of revenue for payment of a debt from any refund due an individual resulting from overpayment of state income taxes.

(5) "Refund" means an amount due to be paid to an individual because of an overpayment to the state of individual state income taxes.

(6) "Remittance" means the actual transfer or delivery of funds from the secretary to the claimant.

(7) "Responsible official" means the person within the agency responsible for making the offset claims for that agency or his designated assistant.

(8) "Rule or regulation" means any official procedure or requirement which individuals or claimants must follow in order to exercise their rights or privileges under this Part and which have been promulgated by the secretary or a claimant.

(9) "Secretary" means the secretary of the Department of Revenue and includes any of his duly authorized assistants.

(10) "Written notice" means a certified letter sent to the individual at the address shown on the individual's state income tax return or such other mailing address listed by an individual in a written contest to an offset.

Acts 1983, No. 288, §1, eff. Jan. 1, 1985; Acts 1984, No. 515, §1, eff. Jan. 1, 1985; Acts 1986, No. 597, §2, eff. July 6, 1986; Acts 1987, No. 217, §1; Acts 1989, No. 191, §3; Acts 1989, No. 523, §1; Acts 1990, No. 323, §1; Acts 1990, No. 515, §1; Acts 1990, No. 744, §3, eff. July 24, 1990; Acts 1992, No. 447, §4, eff. June 20, 1992; Acts 1997, No. 658, §2; Acts 1997, No. 1172, §8, eff. June 30, 1997; Acts 1999, No. 711, §1; Acts 2001, No. 268, §1, eff. June 1, 2001; Acts 2001, No. 269, §1, eff. June 1, 2001; Acts 2013, No. 167, §1.



RS 47:299.3 - Offset request

§299.3. Offset request

In accordance with the provisions of this Part any agency that has a debt owed to it by an individual or any agency that may collect a debt on behalf of another person may make an offset claim to the secretary against any refund or overpayment of Louisiana individual income tax in which the individual owing the debt has an interest.

Acts 1983, No. 288, §1, eff. Jan. 1, 1985.



RS 47:299.4 - Authority of the secretary; provision for rules and regulations

§299.4. Authority of the secretary; provision for rules and regulations

A. The secretary is expressly authorized to promulgate rules and regulations to establish a reasonable and efficient system for permitting a claim of offset by an agency under this Part.

B. The rules and regulations promulgated by the secretary may impose any reasonable procedure or requirement on an agency making an offset claim including but not limited to requirements concerning the information necessary to process claims properly, the form and organization of the information, the time limits for submitting such claims, and the method of making remittances to the agency.

C. Any rules and regulations promulgated by the secretary shall be favorably construed in favor of the secretary.

Acts 1983, No. 288, §1, eff. Jan. 1, 1985.



RS 47:299.5 - Procedure for making offset claims

§299.5. Procedure for making offset claims

A. Any agency making an offset claim to the secretary shall make the claim in writing to the office of the secretary and shall include with regard to each claim information required by promulgated rule and regulation of the secretary as provided for in this Part. Such writing shall also include a certification by the agency that the debts for which claims of offset are made are legally collectible, liquidated sums due and owing the agency or due and owing a person and collectible by the agency.

B.(1) Except as provided in Paragraphs (2) and (3) of this Subsection, the agency shall pay to the secretary a fee of twenty-five dollars for each offset claim.

(2) The Department of Children and Family Services shall pay to the secretary a fee of four dollars for each offset claim.

(3) District public defenders' offices shall pay to the secretary a fee of four dollars for each offset claim.

Acts 1983, No. 288, §1, eff. Jan. 1, 1985; Acts 1989, No. 191, §3; Acts 1989, No. 523, §1; Acts 2001, No. 71, §1, eff. May 24, 2001; Acts 2015, No. 130, §1, eff. July 1, 2015; Acts 2016, No. 11, §1.



RS 47:299.6 - Disallowance of claims by secretary

§299.6. Disallowance of claims by secretary

A. The secretary in his discretion may disallow all claims of an agency if the secretary determines that:

(1) An agency has been submitting substantially incorrect information; however, there shall be no duty on the part of the secretary to determine the legal validity or existence of any debt or debts that are the basis for any claim or claims of offset by an agency; or

(2) The agency has not complied with any rules or regulations promulgated by the secretary pursuant to this Part.

B. In the event that the secretary disallows the offset claims of an agency, the secretary shall inform the agency in writing of the disallowance and the reasons therefor.

C. The offset claims of any agency that have been disallowed by the secretary shall not be processed or accepted by the secretary until such time as the secretary makes a determination that the reason or reasons for the disallowance no longer exists.

Acts 1983, No. 288, §1, eff. Jan. 1, 1985.



RS 47:299.7 - Offset and remittance to the claimant; escrow account; removal from escrow account

§299.7. Offset and remittance to the claimant; escrow account; removal from escrow account

A. Upon acceptance of an offset claim or claims that have not been disallowed the secretary shall remit to the claiming agencies the amount of claim or claims that can be paid out of the amount of the individual's refund; provided that any liability owed to the secretary under individual income tax law has been satisfied.

B. Any amount offset by the secretary and remitted to the claiming agency shall be placed in an escrow account and held by the agency for a period of forty-five days from the date of mailing of the notice of offset to the individual.

C. If a written contest to the offset is made within the forty-five day period, the amount of offset in the escrow account shall be further held pending the final disposition of the matter by the agency or by a court.

D. If no written contest to the offset is made within the forty-five day period, such failure by the individual shall be deemed a waiver of the individual's right to contest the offset and the amount of offset shall be removed from the escrow account and credited against the individual's debt to the person on whose behalf the agency is claiming.

Acts 1983, No. 288, §1, eff. Jan. 1, 1985.



RS 47:299.8 - Notice of offset

§299.8. Notice of offset

Upon remittance of any refund or part thereof to any agency, the secretary shall cause a written notice to be sent to the individual whose refund was offset. Such written notice shall contain but not necessarily be limited to the following information:

(1) The name of the individual.

(2) The amount of offset claimed.

(3) The amount of the individual's refund which has been offset.

(4) A statement that the offset of the individual's refund has been made pursuant to this Part.

(5) A statement that a specific amount of the individual's refund has been delivered to the agency making the claim.

(6) The manner in which the offset claim arose.

(7) The name and address of the claiming agency.

(8) A statement of the individual's right to contest the offset and remittance of his refund or any part thereof to the claiming agency.

(9) A statement that any contest of the offset must be made in writing to the claiming agency within forty-five days of the date of mailing of the notice of offset by the secretary.

(10) A statement that a failure to contest the offset within the forty-five day period will constitute a waiver of the right to contest the offset.

Acts 1983, No. 288, §1, eff. Jan. 1, 1985.



RS 47:299.9 - Remittance; equivalent of refund

§299.9. Remittance; equivalent of refund

The remittance by the secretary to the claiming agency and the sending of the notice of offset by mail to the address shown on the individual's return shall be deemed to be, to the extent of the remittance, a refund to the individual and to any other person who has a claim to such refund. The secretary shall refund to the individual any amount not remitted to a claimant pursuant to an offset request.

Acts 1983, No. 288, §1, eff. Jan. 1, 1985; Acts 2014, No. 198, §1, eff. July 1, 2014.



RS 47:299.10 - Liability of secretary

§299.10. Liability of secretary

The secretary or any of his representatives shall not be liable to any person because of a refund that has been remitted to a claiming agency in accordance with the provisions of this Part.

Acts 1983, No. 288, §1, eff. Jan. 1, 1985.



RS 47:299.11 - Ranking and priority of claims

§299.11. Ranking and priority of claims

If two or more agencies file offset claims with the secretary against an individual's refund, the secretary shall remit the refund to the claimants if sufficient funds exist in the following order with the first offset claim to be paid being completely satisfied before a second or subsequent offset claim is paid:

(1) Claims of the division of support enforcement of the office of children and family services of the Department of Children and Family Services.

(2)(a) Claims by the Department of Justice for repayment of student loans.

(b) Claims by the Department of Justice for repayment of tuition payments under the Teacher Continuing Education Program.

(3) Claims by the Louisiana Student Financial Assistance Commission for repayment of student loans.

(4) Claims reduced to judgment by any other office or facility within the Department of Children and Family Services in priority order designated by the secretary of that department, and then claims reduced to judgment by any office or facility of the Louisiana Department of Health in priority order designated by the secretary of that department.

(5) Claims by the administrator of the Louisiana Employment Security Law under R.S. 23:1733 and 1749.

(6)(a) Claims by a court for payment of fines or other court ordered penalty due.

(b) Claims from courts having criminal jurisdiction for collection of bond forfeitures or unpaid fines and costs. Multiple claims against the same person shall be paid in the order received by the secretary.

(7) Claims by the Department of Public Safety and Corrections in priority order designated by the secretary of that department.

(8) Claims by any other agency of the state in order of receipt of claim.

(9) Claims made by municipality or a parish.

(10) Claims made by the Louisiana Board of Ethics.

Acts 1983, No. 288, §1, eff. Jan. 1, 1985; Acts 1984, No. 515, §1, eff. Jan. 1, 1985; Acts 1986, No. 597, §2, eff. July 6, 1986; Acts 1987, No. 217, §1; Acts 1989, No. 191, §3; Acts 1989, No. 523, §1; Acts 1990, No. 323, §1; Acts 1990, No. 515, §1; Acts 1990, No. 744, §3, eff. July 24, 1990; Acts 1992, No. 447, §4, eff. June 20, 1992; Acts 1995, No. 492, §2, eff. June 17, 1995; Acts 1997, No. 1172, §8, eff. June 30, 1997; Acts 1999, No. 711, §1; Acts 2001, No. 268, §1, eff. June 1, 2001; Acts 2001, No. 269, §1, eff. June 1, 2001.



RS 47:299.12 - Contest of offset

§299.12. Contest of offset

An individual whose refund has been offset shall have forty-five days from the date of mailing of the notice sent by the secretary to make a written contest to the claiming agency.

Acts 1983, No. 288, §1, eff. Jan. 1, 1985.



RS 47:299.13 - Waiver of right to contest offset

§299.13. Waiver of right to contest offset

The failure of an individual to file a contest of the offset with the claiming agency within forty-five days of the date of mailing of notice of offset shall be deemed a waiver of the right to contest the offset.

Acts 1983, No. 288, §1, eff. Jan. 1, 1985.



RS 47:299.14 - Form of contest

§299.14. Form of contest

An individual whose individual income tax refund, or part thereof, has been offset and remitted to an agency may contest the offset by notifying the claiming agency in writing of his intention to contest the offset and his reasons therefor.

Acts 1983, No. 288, §1, eff. Jan. 1, 1985.



RS 47:299.15 - Disposition and appeal of contests

§299.15. Disposition and appeal of contests

A. Upon receipt by a claimant of a written contest to an offset by an individual, the responsible official of that agency shall examine the reason for the contest listed by the individual and if the amount claimed as owed to the agency is found to be incorrect, the amount claimed as owed shall be adjusted accordingly. If the amount of the offset exceeds the correct amount found to be owed by the individual then the agency shall refund the excess of the offset.

B. If the responsible official of the claiming agency determines that the individual does owe the agency any amount, he shall either return the whole amount offset or the appropriate part thereof to the individual with interest as provided for in Subsection C or he shall give the individual written notice of his decision to reject the contest of the offset and the fact that his decision may be appealed in accordance with the provisions of the Administrative Procedure Act within sixty days of the date of the mailing of the notice. Any decision by the responsible official under the Louisiana Employment Security Law to reject any contest of an offset may be appealed in accordance with the procedure and delays under R.S. 23:1629 et seq., and only to the extent that the grounds of appeal shall be confined to the amount and right of offset by such office.

C. Any remittance to an individual of an amount offset by a claiming agency under this Part shall bear interest at the rate specified in R.S. 47:1624 beginning ninety days from the date the offset is made.

Acts 1983, No. 288, §1, eff. Jan. 1, 1985; Acts 1995, No. 492, §2, eff. June 17, 1995; Acts 1997, No. 1172, §8, eff. June 30, 1997.



RS 47:299.16 - Delay for appeal

§299.16. Delay for appeal

A. An individual shall have sixty days from the date of mailing of the notice required by R.S. 47:299.15(B) to appeal a decision by the responsible official of an agency that an offset amount shall be retained because a debt is owed by the individual to the claiming agency.

B. If an appeal is not made within sixty days from the date of mailing of the official's decision, the amount of offset shall be removed from the escrow account, released to the claiming agency, and credited against the individual's debt to the claiming agency or against the individual's debt to the person on whose behalf the agency is claiming.

C. The provisions of this Section shall not apply to an appeal from a decision under the Louisiana Employment Security Law, which instead shall be in accordance with the procedure and delays as provided in R.S. 23:1629 et seq.

Acts 1983, No. 288, §1, eff. Jan. 1, 1985; Acts 1995, No. 492, §2, eff. June 17, 1995; Acts 1997, No. 1172, §8, eff. June 30, 1997.



RS 47:299.17 - Notice of completion of offset

§299.17. Notice of completion of offset

Upon removal of the offset funds from the escrow account and crediting against the individual's debt, the agency shall give written notice to the individual of the completion of the offset. The written notice of completion of the offset shall include:

(1) The amount of the offset.

(2) The amount of the debt owed.

(3) The final accounting of the offset.

(4) Any remaining amount due the agency after the offset.

(5) Any refund due the individual from the funds offset after payment of the debt.

Acts 1983, No. 288, §1, eff. Jan. 1, 1985.



RS 47:299.18 - Refund of excess of offset over debt

§299.18. Refund of excess of offset over debt

After payment of the debt due the agency, any funds offset from an individual's refund which remain in the escrow account shall be refunded to the individual by the agency with interest as provided for in R.S. 47:299.15(C).

Acts 1983, No. 288, §1, eff. Jan. 1, 1985.



RS 47:299.19 - Rules and regulations of claiming agency

§299.19. Rules and regulations of claiming agency

Any agency requesting an offset may promulgate reasonable rules and regulations pertaining to the contest of offset by individuals. Any rules, regulations, or procedure promulgated or established by any agency shall meet the requirements of due process of the constitutions of the United States and the state of Louisiana and further shall not be contrary to any laws or statutes of the United States or the state of Louisiana.

Acts 1983, No. 288, §1, eff. Jan. 1, 1985.



RS 47:299.20 - Fees from offset claims

§299.20. Fees from offset claims

Money received by the secretary from the fees imposed pursuant to R.S. 47:299.5 shall be deposited immediately upon receipt into the state treasury and, after compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, shall be designated as self-generated revenues of the agency.

Acts 1989, No. 191, §3; Acts 1989, No. 523, §1; Acts 2001, No. 1182, §7, eff. July 1, 2001.



RS 47:299.21 - Collection of past due probation or parole fees; Department of Public Safety and Corrections; Board of Parole

§299.21. Collection of past due probation or parole fees; Department of Public Safety and Corrections; Board of Parole

In addition to any other legal remedies provided by law, the Department of Public Safety and Corrections, division of probation and parole, hereinafter "department", and the Board of Parole, hereinafter "board", shall seek the collection of past due probation or parole fees imposed by the department or board against a person convicted of a criminal offense and committed to the department for a term of imprisonment from state tax refunds. The department and the board shall be required to participate in the program established within the Department of Revenue to offset individual income tax refunds against debts owed to state agencies. The department and the board shall comply with all of the requirements and rules of such program as provided for in R.S. 47:299.1 et seq.

Acts 2010, No. 381, §1, eff. June 21, 2010.



RS 47:299.31 - Purpose

PART V. OFFSET OF INDIVIDUAL INCOME TAX REFUNDS

AGAINST DEBTS OWED CERTAIN PERSONS

§299.31. Purpose

The purpose of this Part is to establish a system to permit certain persons of the state of Louisiana to make a claim of offset to the secretary of the Department of Revenue against any amounts refundable to an individual who has failed to provide child support or spousal support pursuant to an order and against whom a judgment has been rendered making such arrearages executory. It is the intention of the legislature that this offset remedy be in addition to and not in substitution of any other remedy or action provided by law in favor of such person for the collection of the debt.

Acts 1992, No. 735, §1; Acts 1997, No. 658, §2; Acts 2006, No. 478, §2, eff. June 22, 2006.



RS 47:299.32 - Definitions

§299.32. Definitions

For purposes of this Part, the following words, terms, and phrases have the meaning ascribed to them by this Section unless the context clearly indicates a different meaning:

(1) "Claimant" means a custodial parent of a child or a spouse to whom an obligation of support is owed pursuant to an order or judgment.

(2) "Debt" means a judgment which makes executory past due payments under a child support or spousal support award.

(3) "Offset claim" means a request made to the secretary of revenue for payment of a debt from any refund due an individual resulting from overpayment of state income taxes.

(4) "Refund" means an amount due to be paid to an individual because of an overpayment to the state of individual state income taxes.

(5) "Remittance" means the actual transfer or delivery of funds from the secretary to the claimant.

(6) "Rule or regulation" means any official procedure or requirement which claimants must follow in order to exercise their rights or privileges under this Part and which have been promulgated by the secretary.

(7) "Secretary" means the secretary of the Department of Revenue and includes any of his duly authorized assistants.

Acts 1992, No. 735, §1; Acts 1997, No. 658, §2; Acts 2006, No. 478, §2, eff. June 22, 2006.



RS 47:299.33 - Offset request

§299.33. Offset request

In accordance with the provisions of this Part, any claimant who has a debt owed to them by an individual may make an offset claim to the secretary against any refund or overpayment of Louisiana individual income tax in which the individual owing the debt has an interest.

Acts 1992, No. 735, §1.



RS 47:299.34 - Authority of the secretary; provision for rules and regulations

§299.34. Authority of the secretary; provision for rules and regulations

A. The secretary is expressly authorized to promulgate rules and regulations to establish a reasonable and efficient system for permitting a claim of offset by a claimant under this Part.

B. The rules and regulations promulgated by the secretary may impose any reasonable procedure or requirement on a claimant making an offset claim including but not limited to requirements concerning the information necessary to process claims properly, the form and organization of the information, the time limits for submitting such claims, and the method of making remittances to the claimant.

C. Any rules and regulations promulgated by the secretary shall be favorably construed in favor of the secretary.

Acts 1992, No. 735, §1.



RS 47:299.35 - Procedure for making offset claims

§299.35. Procedure for making offset claims

Any claimant communicating an offset claim to the secretary shall make said claim in writing to the office of the secretary and shall include with regard to each claim information required by promulgated rule and regulation of the secretary as provided for in this Part in addition to a certified copy of the judgment. The claimant shall pay to the secretary a fee of four dollars for each offset claim.

Acts 1992, No. 735, §1; Acts 2001, No. 71, §1, eff. May 24, 2001; Acts 2001, No. 1032, §15.



RS 47:299.36 - Disallowance of claims by secretary

§299.36. Disallowance of claims by secretary

A. The secretary in his discretion may disallow all claims of a claimant if the secretary determines that:

(1) A claimant has been submitting substantially incorrect information; however, there shall be no duty on the part of the secretary to determine the legal validity or existence of any debt or debts that are the basis for any claim or claims of offset by a claimant.

(2) The claimant has not complied with any rules or regulations promulgated by the secretary pursuant to this Part.

B. In the event that the secretary disallows the offset claims of any claimant, the secretary shall inform the claimant in writing of the disallowance and the reasons therefor.

C. The offset claim of any claimant that has been disallowed by the secretary shall not be processed or accepted by the secretary until such time as the secretary makes a determination that the reason or reasons for the disallowance no longer exist.

Acts 1992, No. 735, §1.



RS 47:299.37 - Offset and remittance to the claimant

§299.37. Offset and remittance to the claimant

A. Upon acceptance of an offset claim or claims that have not been disallowed the secretary shall remit to the claimant the amount of claim or claims that can be paid out of the amount of the individual's refund, provided that any liability owed to the secretary under individual income tax law has been satisfied.

B. Any amount offset by the secretary shall be held by the Department of Revenue for a period of forty-five days from the date of mailing of the notice of offset to the individual.

C. If a written contest to the offset is made within the forty-five day period, the amount of offset shall be further held pending the final disposition of the matter by the claimant or by a court.

D. If no written contest to the offset is made within the forty-five day period, such failure by the individual shall be deemed a waiver of the individual's right to contest the offset and the amount of offset shall be credited against the individual's debt to the claimant.

Acts 1992, No. 735, §1; Acts 1997, No. 658, §2.



RS 47:299.38 - Notice of offset

§299.38. Notice of offset

Upon remittance of any refund or part thereof to any claimant, the secretary shall cause a written notice to be sent to the individual whose refund was offset. Such written notice shall contain but not necessarily be limited to the following information:

(1) The name of the individual.

(2) The amount of offset claimed.

(3) The amount of the individual's refund which has been offset.

(4) A statement that the offset of the individual's refund has been made pursuant to this Part.

(5) A statement that a specified amount of the individual's refund has been delivered to the claimant making the claim.

(6) The manner in which the offset claim arose.

(7) The name and address of the claimant.

(8) A statement of the individual's right to contest the offset and remittance of his refund or any part thereof to the claimant.

(9) A statement that any contest of the offset must be made in writing to the claimant within forty-five days of the date of mailing of the notice of offset by the secretary.

(10) A statement that a failure to contest the offset within the forty-five day period will constitute a waiver of the right to contest the offset.

Acts 1992, No. 735, §1.



RS 47:299.39 - Remittance; equivalent of refund

§299.39. Remittance; equivalent of refund

The remittance by the secretary to the claimant and the sending of the notice of offset by mail to the address shown on the individual's return shall be deemed to be, to the extent of the remittance, a refund to the individual and to any other person who has a claim to such refund. The secretary shall refund to the individual any amount not remitted to a claimant pursuant to an offset request.

Acts 1992, No. 735, §1; Acts 2014, No. 198, §1, eff. July 1, 2014.



RS 47:299.40 - Liability of secretary

§299.40. Liability of secretary

The secretary or any of his representatives shall not be liable to any person because of a refund that has been remitted to a claimant in accordance with the provisions of this Part.

Acts 1992, No. 735, §1.



RS 47:299.41 - Ranking and priority of claims

§299.41. Ranking and priority of claims

A. If two or more claimants file offset claims for child support arrearages with the secretary against an individual's refund, the secretary shall remit the refund to the claimants in the same order in which the claims were filed.

B. If additional offset claims are filed with the secretary against an individual's refund, the secretary shall rank the claims for child support in the same priority as claims filed by the division of support enforcement of the office of children and family services of the Department of Children and Family Services pursuant to R.S. 47:299.11(1).

C. If claims for child support and spousal support are filed against an individual's refund, the claims for child support shall be given priority as provided in Subsection A of this Section, and then the spousal support claims shall be paid in the order in which they were filed.

Acts 1992, No. 735, §1; Acts 2006, No. 478, §2, eff. June 22, 2006.



RS 47:300.1 - Tax imposed

PART VI. INCOME TAX ON ESTATES AND TRUSTS

§300.1. Tax imposed

There is imposed an income tax for each taxable year upon the Louisiana taxable income of every estate or trust, whether resident or nonresident. The tax to be assessed, levied, collected, and paid upon the Louisiana taxable income of an estate or trust shall be computed at the following rates:

(1) Two percent on the first ten thousand dollars of Louisiana taxable income.

(2) Four percent on the next forty thousand dollars of Louisiana taxable income.

(3) Six percent on Louisiana taxable income in excess of fifty thousand dollars.

Acts 1996, No. 41, §1, eff. for taxable periods beginning after Dec. 31, 1996.



RS 47:300.2 - Application of Part

§300.2. Application of Part

The income tax imposed by this Part shall apply to the Louisiana taxable income of estates or of any kind of property held in trust, including:

(1) Income accumulated in trust for the benefit of unborn or unascertained persons or persons with contingent interests and income accumulated or held for future distribution under the terms of the will or trust.

(2) Income that is to be distributed currently by the fiduciary to the beneficiaries and income collected by a guardian of an infant that is to be held or distributed as the court may direct.

(3) Income received by the estates of deceased persons during the period of administration or settlement of the estate.

(4) Income that, in the discretion of the fiduciary, may be either distributed to the beneficiaries or accumulated.

Acts 1996, No. 41, §1, eff. for taxable periods beginning after Dec. 31, 1996; Acts 1998, No. 61, §1, eff. for taxable periods beginning after Dec. 31, 1997.

NOTE: FOR TAXABLE PERIODS BEGINNING PRIOR TO JAN. 1, 1998, THE TAX SHALL BE AS REQUIRED BY LAW PRIOR TO JAN. 1, 1997.



RS 47:300.3 - Residents and nonresidents

§300.3. Residents and nonresidents

The tax imposed by R.S. 47:300.1 upon the income of estates or trusts shall apply to residents and nonresidents as follows:

(1) Resident estates or trusts are subject to the tax upon income from whatever source derived.

(2) Nonresident estates or trusts are subject to the tax upon the income earned within or derived from sources within this state. Income earned within or derived from sources within this state means income allocated and apportioned to Louisiana pursuant to R.S. 47:241 through 247.

(3) Estates or trusts located outside the United States that derive income from Louisiana sources but are not required to file United States fiduciary income tax returns shall be taxed and required to comply with this Part. Such estate or trust shall be taxed in the same manner as other nonresident estates or trusts, and the provisions of this Part shall apply as if the estate or trust had been required to file an income tax return with the Internal Revenue Service for the current and all prior years. In the alternative, such estate or trust may elect to be taxed at the rate of five percent on total gross income from Louisiana sources.

Acts 1996, No. 41, §1, eff. for taxable periods beginning after Dec. 31, 1996.



RS 47:300.4 - Intent, purpose

§300.4. Intent, purpose

This Part is intended to conform to the Louisiana income tax on estates and trusts law to the Internal Revenue Code of 1986, as amended (26 United States Code) except as otherwise provided, for the purpose of:

(1) Simplifying preparation of Louisiana income tax returns by taxpayers.

(2) Improving enforcement through better use of federal information.

(3) Aiding interpretation of the income tax law through increased use of federal ruling, regulations, and jurisprudence, where applicable.

Acts 1996, No. 41, §1, eff. for taxable periods beginning after Dec. 31, 1996.



RS 47:300.5 - Fiduciary responsibility

§300.5. Fiduciary responsibility

The fiduciary of an estate or trust shall be personally liable for the payment of all taxes, penalties, or interest due under this Part by the estate or trust. This Section shall not subject the fiduciary to liability for any tax imposed upon any beneficiary of the estate or trust.

Acts 1996, No. 41, §1, eff. for taxable periods beginning after Dec. 31, 1996; Acts 1998, No. 61, §1, eff. for taxable periods beginning after Dec. 31, 1997.

NOTE: FOR TAXABLE PERIODS BEGINNING PRIOR TO JAN. 1, 1998, THE TAX SHALL BE AS REQUIRED BY LAW PRIOR TO JAN. 1, 1997.



RS 47:300.6 - Louisiana taxable income of resident estate or trust

§300.6. Louisiana taxable income of resident estate or trust

A. Definition. "Louisiana taxable income" of a resident estate or trust means the taxable income of the estate or trust determined in accordance with federal law for the same taxable year, as specifically modified by the provisions contained in Subsection B of this Section, less a federal income tax deduction to be computed following the provisions of R.S. 47:287.83 and 287.85.

B. Modification. For purposes of this Section, federal taxable income shall be modified by adding or subtracting the items set forth below:

(1) There shall be added to federal taxable income, unless already included therein:

(a) Interest on obligations of a state or political or municipal subdivision thereof, other than Louisiana and its municipalities, title to which obligations vested with the resident estate, trust, or fiduciary on or subsequent to January 1, 1980.

(b) Net income taxes paid to any state or political or municipal subdivision thereof within the taxable year.

(c) Repealed by Acts 1998, No. 61, §2.

(2) There shall be subtracted from federal taxable income, unless already excluded therefrom:

(a) Any income that is exempt from taxation under the laws of Louisiana or that Louisiana is prohibited from taxing by the constitution or laws of the United States.

(b) Deductions from gross income or depletion.

(i) In computing net income in the case of oil and gas wells, there shall be allowed as a deduction cost depletion as defined under federal law or percentage depletion as provided for in Item (ii) whichever is greater.

(ii) In the case of oil and gas wells, the percentage depletion provided for in Item (i) shall be twenty-two percent of gross income from the property during the taxable year, excluding from such gross income an amount equal to any rents or royalties paid or incurred by the taxpayer in respect of the property. Such allowance shall not exceed fifty percent of the net income of the taxpayer, computed without allowance for depletion from the property. In determining net income from the property, federal income taxes shall be considered an expense.

(c) An exemption amount, that when combined with the federal exemption amounts allowed under 26 U.S.C. 642(b) used to calculate federal taxable income, would total two thousand five hundred dollars.

(d) The amount of the exclusion provided for in R.S. 47:297.3 for S Bank shareholders.

Acts 1996, No. 41, §1, eff. for taxable periods beginning after Dec. 31, 1996; Acts 1998, No. 61, §§1, 2, eff. for taxable periods beginning after Dec. 31, 1997; Acts 2000, No. 40, §1, eff. for taxable periods beginning after Dec. 31, 2000; Acts 2002, No. 30, §1, eff. for taxable periods beginning on or after Jan. 1, 2003; Acts 2016, 1st Ex. Sess., No. 30, §1.

NOTE: FOR TAXABLE PERIODS BEGINNING PRIOR TO JAN. 1, 1998, THE TAX SHALL BE AS REQUIRED BY LAW PRIOR TO JAN. 1, 1997.



RS 47:300.7 - Louisiana taxable income of nonresident estate or trust

§300.7. Louisiana taxable income of nonresident estate or trust

A. Definition. "Louisiana taxable income" of a nonresident estate or trust means such portion of the taxable income of the nonresident estate or trust determined in accordance with federal law for the same taxable year, as specifically modified by the provisions contained in Subsection C of this Section, that was earned within or derived from sources within this state, less a federal income tax deduction to be computed following the provisions of R.S. 47:287.83 and 287.85.

B. Computation. Louisiana taxable income of a nonresident estate or trust for a taxable year is computed by applying the allocation and apportionment provisions of R.S. 47:241 through 247 to the estate's or trust's federal taxable income for the same taxable year as specifically modified by Subsection C of this Section. In the application of the provisions of R.S. 47:241 through 247, the taxpayer may be required to allocate or apportion between states its federal taxable income, items of modification, and deductions allowed by this Part. The secretary may promulgate regulations for the fair and equitable administration of this Section.

C. Modification. For purposes of this Section, federal taxable income shall be modified by adding or subtracting the items set forth below:

(1) There shall be added to federal taxable income, unless already included therein, net income taxes paid to any state or political or municipal subdivision thereof within the taxable year.

(2) There shall be subtracted from federal taxable income, unless already excluded therefrom:

(a) Any income that is exempt from taxation under the laws of Louisiana, or that Louisiana is prohibited from taxing by the constitution or laws of the United States.

(b) Deductions from gross income or depletion.

(i) In computing net income in the case of oil and gas wells, there shall be allowed as a deduction cost depletion as defined under federal law or percentage depletion as provided for in Item (ii) of this Subparagraph, whichever is greater.

(ii) In the case of oil and gas wells, the percentage depletion provided for in Item (i) of this Subparagraph shall be twenty-two percent of gross income from the property during the taxable year, excluding from such gross income an amount equal to any rents or royalties paid or incurred by the taxpayer in respect of the property. Such allowance shall not exceed fifty percent of the net income of the taxpayer, computed without allowance for depletion from the property. In determining net income from the property, federal income taxes shall be considered an expense.

(c) The amount of the exclusion provided for in R.S. 47:297.3 for S Bank shareholders.

Acts 1996, No. 41, §1, eff. for taxable periods beginning after Dec. 31, 1996; Acts 1998, No. 61, §1, eff. for taxable years beginning after Dec. 31, 1997; Acts 2002, No. 30, §1, eff. for taxable periods beginning on or after Jan. 1, 2003; Acts 2016,1st Ex. Sess., No. 30, §1.

NOTE: FOR TAXABLE PERIODS BEGINNING PRIOR TO JAN. 1, 1998, THE TAX SHALL BE AS REQUIRED BY LAW PRIOR TO JAN. 1, 1997.



RS 47:300.8 - Repealed by Acts 1998, No. 61, 2.

§300.8. Repealed by Acts 1998, No. 61, §2.



RS 47:300.9 - Tax credit

§300.9. Tax credit

Resident estates or trusts are allowed the credit provided resident individuals for net income taxes paid to other states upon the same requirements, conditions, and limitations as provided therein.

Acts 1996, No. 41, §1, eff. for taxable periods beginning after Dec. 31, 1996.



RS 47:300.10 - Definitions

§300.10. Definitions

When used in this Part:

(1) "Trust" or "estate" means a trust or estate, or fiduciary thereof.

(2) "Resident estate" means the estate of a decedent who at his death was domiciled in this state.

(3)(a) "Resident trust" means a trust or a portion of a trust created by last will and testament of a decedent who at his death was domiciled in this state.

(b) A trust other than a trust described in Subparagraph (3)(a) shall be considered a resident trust if the trust instrument provides that the trust shall be governed by the laws of the state of Louisiana. If the trust instrument provides that the trust is governed by the laws of any state other than the state of Louisiana, then the trust shall not be considered a resident trust. If the trust instrument is silent with regard to the designation of the governing law, then the trust shall be considered a resident trust only if the trust is administered in this state.

(4) "Nonresident estate" and "nonresident trust" means any estate or trust that is not considered a resident estate or a resident trust as defined in this Section.

Acts 1996, No. 41, §1, eff. for taxable periods beginning after Dec. 31, 1996; Acts 1998, No. 61, §1, eff. for taxable periods beginning after Dec. 31, 1997.

NOTE: FOR TAXABLE PERIODS BEGINNING PRIOR TO JAN. 1, 1998, THE TAX SHALL BE AS REQUIRED BY LAW PRIOR TO JAN. 1, 1997.



RS 47:300.11 - Inconsistent provisions

§300.11. Inconsistent provisions

The provisions of this Part shall supersede the provisions of Part I and Part II of this Chapter to the extent that they are inconsistent or in conflict herewith. The provisions of Part I and Part II of this Chapter shall remain in effect to the extent that they are not inconsistent or in conflict with this Part.

Acts 1996, No. 41, §1, eff. for taxable periods beginning after Dec. 31, 1996.



RS 47:301 - Definitions

CHAPTER 2. SALES TAX

§301. Definitions

As used in this Chapter the following words, terms, and phrases have the meanings ascribed to them in this Section, unless the context clearly indicates a different meaning:

(1) "Business" includes any activity engaged in by any person or caused to be engaged in by him with the object of gain, benefit, or advantage, either direct or indirect. The term "business" shall not be construed to include the occasional and isolated sales by a person who does not hold himself out as engaged in business.

(2) "Collector" shall mean and include (a) the secretary of the Department of Revenue for the state of Louisiana and includes his duly authorized assistants, when used in reference to a sales and use tax levied by the state, or (b) the individual or entity designated as collector of the appropriate single sales and use tax collection office, and his duly authorized assistants, of any political subdivision authorized under the constitution and laws of the state of Louisiana to levy and collect a sales and use tax, except a statewide political subdivision, when used in reference to a sales and use tax levied by such political subdivision.

(3)(a) "Cost price" means the actual cost of the articles of tangible personal property without any deductions therefrom on account of the cost of materials used, labor, or service cost, except those service costs for installing the articles of tangible personal property if such cost is separately billed to the customer at the time of installation, transportation charges, or any other expenses whatsoever, or the reasonable market value of the tangible personal property at the time it becomes susceptible to the use tax, whichever is less.

(b) In the case of tangible personal property which has acquired a tax situs in a taxing jurisdiction and is thereafter transported outside the taxing jurisdiction for repairs performed outside the taxing jurisdiction and is thereafter returned to the taxing jurisdiction, the cost price shall be deemed to be the actual cost of any parts and/or materials used in performing such repairs, if applicable labor charges are separately stated on the invoice. If the applicable labor charges are not separately stated on the invoice, it shall be presumed that the cost price is the total charge reflected on the invoice.

(c) "Cost price" shall not include the supplying and installation of board roads to oil field operators if the installation charges are separately billed to the customer at the time of installation.

(d)(i) In the case of interchangeable components located in Louisiana, a taxpayer may elect to determine the cost price of such components as follows:

(aa) The taxpayer shall send to the secretary written notice of the calendar month selected by the taxpayer as the first month for the determination of cost price under this Paragraph (the "First Month"). The taxpayer may select any month. The taxpayer shall send to the secretary notice of an election to designate a First Month on the first day of the designated First Month, or ninety days from July 1, 1990, whichever is later.

(bb) For the First Month and each month thereafter, cost price shall be based and use tax shall be paid only on one-sixtieth of the aggregate cost price of the interchangeable components deployed and earning revenue within Louisiana during the month, without regard to any credit or other consideration for Louisiana state, political subdivision, or school board use tax previously paid on such interchangeable components.

(cc) Any election made under this Paragraph shall be irrevocable for a period of sixty consecutive months inclusive of the First Month. If at any time after the sixty-month period the taxpayer revokes its election, no credit or other consideration for use taxes paid pursuant thereto shall be applied to any use tax liability arising after such revocation.

(ii)(aa) For purposes of this Paragraph, "interchangeable component" means a component that is used or stored for use in measurement-while-drilling instruments or systems manufactured or assembled by the taxpayer, which measurement-while-drilling instruments or systems collectively generate eighty percent or more of their annual revenue from their use outside of the state.

(bb) "Measurement-while-drilling instruments or systems" means instruments or systems which measure information from a downhole location in a borehole, transmit the information to the surface during the process of drilling the borehole using a wireless technique, and receive and decode the information on the surface.

(iii) The method for determining cost price of interchangeable components provided for in this Paragraph shall apply to any use taxes imposed by a local political subdivision or school board. For purposes of that application, the words "political subdivision" or "school board" as the case may be, shall be substituted for the words "Louisiana" or "State" in each instance where those words appear in this Paragraph and an appropriate official of the local political subdivision or school board shall be designated to receive the notices required by this Paragraph.

(e) "Cost price" shall not include any amount designated as a cash discount or a rebate by a vendor or manufacturer of any new vehicle subject to the motor vehicle license tax. For purposes of this Paragraph "rebate" means any amount offered by the vendor or manufacturer as a deduction from the listed retail price of the vehicle.

(f) The "cost price" of refinery gas shall be fifty-two cents per thousand cubic feet multiplied by a fraction the numerator of which shall be the posted price for a barrel of West Texas Intermediate Crude Oil on December first of the preceding calendar year and the denominator of which shall be twenty-nine dollars, and provided further that such cost price shall be the maximum value placed upon refinery gas by the state and by any political subdivision under any authority or grant of power to levy and collect use taxes.

(g) "Cost price", for purposes of the use tax imposed by the state and its political subdivisions, shall exclude any amount that a manufacturer pays directly to a dealer of the manufacturer's product for the purpose of reducing and that actually results in an equivalent reduction in the retail "cost price" of that product. This exclusion shall not apply to the value of the coupons that dealers accept from purchasers as part payment of the "sales price" and that are redeemable by the dealers through manufacturers or their agents. The value of such coupons is deemed to be part of the "cost price" of the product purchased through the use of the coupons.

(h)(i) For purposes of a publishing business which distributes its news publications at no cost to readers and pays unrelated third parties to print such news publications, the term "cost price" shall mean only the lesser of the following costs:

(aa) The printing cost paid to unrelated third parties to print such news publications, less any itemized freight charges for shipping the news publications from the printer to the publishing business and any itemized charges for paper and ink.

(bb) Payments to a dealer or distributor as consideration for distribution of the news publications.

(ii) The definition of "cost price" provided for in this Subparagraph shall be applicable to taxes levied by all tax authorities in the state.

(i)(i) For purposes of the imposition of the use tax levied by the state under R.S. 47:302, 321, and 331, the cost price of machinery and equipment used by a manufacturer in a plant facility predominately and directly in the actual manufacturing for agricultural purposes or the actual manufacturing process of an item of tangible personal property, which is for ultimate sale to another and not for internal use, at one or more fixed locations within Louisiana, shall be reduced as follows:

(aa) For the period ending on June 30, 2005, the cost price shall be reduced by five percent.

(bb) For the period beginning July 1, 2005, and ending on June 30, 2006, the cost price shall be reduced by nineteen percent.

(cc) For the period beginning July 1, 2006, and ending on June 30, 2007, the cost price shall be reduced by thirty-five percent.

(dd) For the period beginning July 1, 2007, and ending on June 30, 2008, the cost price shall be reduced by fifty-four percent.

(ee) For the period beginning July 1, 2008, and ending on June 30, 2009, the cost price shall be reduced by sixty-eight percent.

(ff) For all periods beginning on or after July 1, 2009, the cost price shall be reduced by one hundred percent.

(ii) For purposes of this Subparagraph, the following definitions shall apply:

(aa) "Machinery and equipment" means tangible personal property or other property that is eligible for depreciation for federal income tax purposes and that is used as an integral part in the manufacturing of tangible personal property for sale. "Machinery and equipment" shall also mean tangible personal property or other property that is eligible for depreciation for federal income tax purposes and that is used as an integral part of the production, processing, and storing of food and fiber or of timber.

(I) Machinery and equipment, for purposes of this Subparagraph, also includes but is not limited to the following:

(aaa) Computers and software that are an integral part of the machinery and equipment used directly in the manufacturing process.

(bbb) Machinery and equipment necessary to control pollution at a plant facility where pollution is produced by the manufacturing operation.

(ccc) Machinery and equipment used to test or measure raw materials, the property undergoing manufacturing or the finished product, when such test or measurement is a necessary part of the manufacturing process.

(ddd) Machinery and equipment used by an industrial manufacturing plant to generate electric power for self consumption or cogeneration.

(eee) Machinery and equipment used primarily to produce a news publication whether it is ultimately sold at retail or for resale or at no cost. Such machinery and equipment shall include but not be limited to all machinery and equipment used primarily in composing, creating, and other prepress operations, electronic transmission of pages from prepress to press, pressroom operations, and mailroom operations and assembly activities. The term "news publication" shall mean any publication issued daily or regularly at average intervals not exceeding three months, which contains reports of varied character, such as political, social, cultural, sports, moral, religious, or subjects of general public interest, and advertising supplements and any other printed matter ultimately distributed with or a part of such publications.

(II) Machinery and equipment, for purposes of this Subparagraph, does not include any of the following:

(aaa) A building and its structural components, unless the building or structural component is so closely related to the machinery and equipment that it houses or supports that the building or structural component can be expected to be replaced when the machinery and equipment are replaced.

(bbb) Heating, ventilation, and air-conditioning systems, unless their installation is necessary to meet the requirements of the manufacturing process, even though the system may provide incidental comfort to employees or serve, to an insubstantial degree, nonproduction activities.

(ccc) Tangible personal property used to transport raw materials or manufactured goods prior to the beginning of the manufacturing process or after the manufacturing process is complete.

(ddd) Tangible personal property used to store raw materials or manufactured goods prior to the beginning of the manufacturing process or after the manufacturing process is complete.

(bb) "Manufacturer" means:

(I) A person whose principal activity is manufacturing, as defined in this Subparagraph, and who is assigned by the Louisiana Workforce Commission a North American Industrial Classification System code within the agricultural, forestry, fishing, and hunting Sector 11, the manufacturing Sectors 31-33, the information Sector 511110 as they existed in 2002, or industry code 423930 as a recyclable material merchant wholesaler engaged in manufacturing activities, which must include shredding facilities, as determined by the secretary of the Department of Revenue.

(II) A person whose principal activity is manufacturing and who is not required to register with the Louisiana Workforce Commission for purposes of unemployment insurance, but who would be assigned a North American Industrial Classification System code within the agricultural, forestry, fishing, and hunting Sector 11, the manufacturing Sectors 31-33, the information Sector 511110 as they existed in 2002, as determined by the Louisiana Department of Revenue from federal income tax data, if he were required to register with the Louisiana Workforce Commission for purposes of unemployment insurance.

(cc) "Manufacturing" means putting raw materials through a series of steps that brings about a change in their composition or physical nature in order to make a new and different item of tangible personal property that will be sold to another. Manufacturing begins at the point at which raw materials reach the first machine or piece of equipment involved in changing the form of the material and ends at the point at which manufacturing has altered the material to its completed form. Placing materials into containers, packages, or wrapping in which they are sold to the ultimate consumer is part of this manufacturing process. Manufacturing, for purposes of this Subparagraph, does not include any of the following:

(I) Repackaging or redistributing.

(II) The cooking or preparing of food products by a retailer in the regular course of retail trade.

(III) The storage of tangible personal property.

(IV) The delivery of tangible personal property to or from the plant.

(V) The delivery of tangible personal property to or from storage within the plant.

(VI) Actions such as sorting, packaging, or shrink wrapping the final material for ease of transporting and shipping.

(dd) "Manufacturing for agricultural purposes" means the production, processing, and storing of food and fiber and the production, processing, and storing of timber.

(ee) "Plant facility" means a facility, at one or more locations, in which manufacturing, referred to in Sectors 11 and 31-33 of the North American Industrial Classification system as of 2002, of a product of tangible personal property takes place.

(ff) "Used directly" means used in the actual process of manufacturing or manufacturing for agricultural purposes.

(iii) No person shall be entitled to purchase, use, lease, or rent machinery or equipment as defined herein without payment of the tax imposed by R.S. 47:302, 321, and 331 before receiving a certificate of exclusion from the secretary of the Department of Revenue certifying that he is a manufacturer as defined herein.

(iv) The secretary of the Department of Revenue is hereby authorized to adopt rules and regulations in order to administer the exclusion provided for in this Subparagraph.

(j) For the purpose of the sales and use taxes imposed by the state under R.S. 47:302, 321, and 331, the "cost price" of electric power or energy, or natural gas for the period beginning July 1, 2007 and thereafter, purchased or used by paper or wood products manufacturing facilities shall not include any of such cost.

(k)(i) For purposes of the imposition of the sales and use tax levied by the state under R.S. 47:302, 321, and 331, the tax on the cost price of tangible property consumed in the manufacturing process, such as fuses, belts, felts, wires, conveyor belts, lubricants, and motor oils and the tax on the cost price of repairs and maintenance of manufacturing machinery and equipment shall be reduced as follows:

(aa) For the period beginning July 1, 2010, and ending on June 30, 2011, the state sales and use tax on the cost price shall be reduced by twenty-five percent.

(bb) For the period beginning July 1, 2011, and ending June 30, 2012, the state sales and use tax on the cost price shall be reduced by fifty percent.

(cc) For the period beginning July 1, 2012, and ending June 30, 2013, the state sales and use tax on the cost price shall be reduced by seventy-five percent.

(dd) For all periods beginning on and after July 1, 2013, the state sales and use tax on the cost price shall be reduced by one hundred percent.

(ii) For purposes of this Subparagraph, "manufacturer" means a person whose principal activity is manufacturing and who is assigned an industry group designation by the United States Census of 3211 through 3222 or 113310 pursuant to the North American Industry Classification System of 2007.

(4) "Dealer" includes every person who manufactures or produces tangible personal property for sale at retail, for use, or consumption, or distribution, or for storage to be used or consumed in a taxing jurisdiction. "Dealer" is further defined to mean:

(a) Every person who imports, or causes to be imported, tangible personal property from any other state, foreign country, or other taxing jurisdiction for sale at retail, for use, or consumption, or distribution, or for storage to be used or consumed in a taxing jurisdiction.

(b) Every person who sells at retail, or who offers for sale at retail, or who has in his possession for sale at retail, or for use, or consumption, or distribution, or storage to be used or consumed in the taxing jurisdiction, tangible personal property as defined herein.

(c) Any person who has sold at retail, or used, or consumed, or distributed, or stored for use or consumption in the taxing jurisdiction, tangible personal property and who cannot prove that the tax levied by this Chapter has been paid on the sale at retail, the use, the consumption, the distribution, or the storage of said tangible personal property.

(d)(i) Any person who leases or rents tangible personal property for a consideration, permitting the use or possession of the said property without transferring title thereto.

(ii) However, a person who leases or rents tangible personal property to customers who provide information to such person that they will use the property only offshore beyond the territorial limits of the state shall not be included in the term "dealer" for purposes of the collection of the rental or lease tax of the state, statewide political subdivisions, and other political subdivisions on such lease or rental contracts. For purposes of this Item, "use" means the operational or functional use of the property and not other uses related to its possession such as transportation, maintenance, and repair. It is the intention of this Item that the customers of such persons shall remit any tax due on the lease or rental of such property directly to the state and local taxing bodies to whom they are due.

(e) Any person who is the lessee or rentee of tangible personal property and who pays to the owner of such property a consideration for the use or possession of such property without acquiring title thereto.

(f)(i) Any person, who sells or furnishes any of the services subject to tax under this Chapter.

(ii) Under guidelines enacted by the Legislature of Louisiana during the 2016 Regular Session, any person engaged in collecting the amount required to be paid by a transient guest as a condition of occupancy at a residential location as provided for in R.S. 47:301(6)(a)(ii).

(iii) For purposes of this Chapter, dealer shall not include persons leasing apartments or single family dwellings on a month-to-month basis.

(g) Any person, as used in this act, who purchases or receives any of the services subject to tax under this Chapter.

(h) Any person engaging in business in the taxing jurisdiction. "Engaging in business in the taxing jurisdiction" means and includes any of the following methods of transacting business: maintaining directly, indirectly, or through a subsidiary, an office, distribution house, sales house, warehouse, or other place of business or by having an agent, salesman, or solicitor operating within the taxing jurisdiction under the authority of the seller or its subsidiary irrespective of whether such place of business, agent, salesman, or solicitor is located in such taxing jurisdiction permanently or temporarily or whether such seller or subsidiary is qualified to do business in such taxing jurisdiction, or any person who makes deliveries of tangible personal property into the taxing jurisdiction other than by a common or contract carrier.

(i) Any person who sells at retail any tangible personal property to a vending machine operator for resale through coin-operated vending machines.

(j) Any person who makes deliveries of tangible personal property into the taxing jurisdiction in a vehicle owned or operated by said person.

(k) The term "dealer" shall not include lessors of railroad rolling stock used either for freight or passenger purposes. However, the term "dealer" shall include lessees, other than a railway company or railroad corporation, of such property and such lessees shall be responsible for the collection and payment of all state and local sales and use taxes.

(l) Every person who engages in regular or systematic solicitation of a consumer market in the taxing jurisdiction by the distribution of catalogs, periodicals, advertising fliers, or other advertising, or by means of print, radio or television media, by mail, telegraphy, telephone, computer data base, cable, optic, microwave, or other communication system.

(5) "Gross sales" means the sum total of all retail sales of tangible personal property, without any deduction whatsoever of any kind or character except as provided in this Chapter.

(6)(a) "Hotel" means and includes any establishment or person engaged in the business of furnishing sleeping rooms, cottages, or cabins to transient guests, where such establishment consists of sleeping rooms, cottages, or cabins at any of the following:

(i) A single business location.

(ii) A residential location, including but not limited to a house, apartment, condominium, camp, cabin, or other building structure used as a residence.

(iii) For purposes of this Chapter, hotel shall not mean or include any establishment or person leasing apartments or single family dwelling on a month-to-month basis.

(b) For purposes of the sales and use taxes of all tax authorities in this state, the term "hotel" as defined herein shall not include camp and retreat facilities owned and operated by nonprofit organizations exempt from federal income tax under Section 501(a) of the Internal Revenue Code as an organization described in Section 501(c)(3) of the Internal Revenue Code provided that the net revenue derived from the organizations's property is devoted wholly to the nonprofit organization's purposes. However, for purposes of this Paragraph, the term "hotel" shall include camp and retreat facilities which shall sell rooms or other accommodations to transient guests who are not attending a function of such nonprofit organization that owns and operates the camp and retreat facilities or a function of another nonprofit organization exempt from federal income tax under Section 501(a) of the Internal Revenue Code as an organization described in Section 501(c)(3) of the Internal Revenue Code. It is the intention of the legislature to tax the furnishing of rooms to those who merely purchase lodging at such facilities.

(c) For purposes of the sales and use taxes of all tax authorities in this state, the term "hotel", as defined herein, shall not include a temporary lodging facility which is operated by a nonprofit organization described in Section 501(c)(3) of the Internal Revenue Code, provided that the facility is devoted exclusively to the temporary housing, for periods no longer than thirty days' duration, of homeless transient persons whom the organization determines to be financially incapable of engaging lodging at a facility defined by Subparagraph (a) of this Paragraph, and further provided that the lodging charge to such persons is no greater than twenty dollars per day.

(7)(a) "Lease or rental" means the leasing or renting of tangible personal property and the possession or use thereof by the lessee or renter, for a consideration, without transfer of the title of such property. For the purpose of the leasing or renting of automobiles, "lease" means the leasing of automobiles and the possession or use thereof by the lessee, for a consideration, without the transfer of the title of such property for a one hundred eighty-day period or more. "Rental" means the renting of automobiles and the possession or use thereof by the renter, for a consideration, without the transfer of the title of such property for a period less than one hundred eighty days.

(b) Solely for purposes of the state sales and use taxes imposed under R.S. 47:302, 321, and 331, the term "lease or rental", as herein defined, shall not mean or include the lease or rental made for the purposes of re-lease or re-rental of casing tools and pipe, drill pipe, tubing, compressors, tanks, pumps, power units, other drilling or related equipment used in connection with the operating, drilling, completion, or reworking of oil, gas, sulphur, or other mineral wells.

(c) The term "lease or rental", as herein defined shall not mean or include a lease or rental of property to be used in performance of a contract with the United States Department of the Navy for construction or overhaul of U.S. Naval vessels.

(d) Solely for purposes of the state sales and use taxes imposed under R.S. 47:302, 321, and 331, the term "lease or rental", as herein defined, shall not mean the lease or rental of airplanes or airplane equipment by a commuter airline domiciled in Louisiana.

(e) For purposes of state and political subdivision sales and use tax, the term "lease or rental", as herein defined, shall not mean the lease or rental of items, including but not limited to supplies and equipment, which are reasonably necessary for the operation of free hospitals.

(f) For purposes of state and political subdivision sales and use tax, "lease or rental" shall not mean the lease or rental of educational materials or equipment used for classroom instruction by approved parochial and private elementary and secondary schools which comply with the court order from the Dodd Brumfield decision and Section 501(c)(3) of the Internal Revenue Code, limited to books, workbooks, computers, computer software, films, videos, and audio tapes.

(g) For purposes of state and political subdivision sales and use tax, "lease or rental" shall not mean the lease or rental of tangible personal property to Boys State of Louisiana, Inc. and Girls State of Louisiana, Inc. which is used by such organizations for their educational and public service programs for youth.

(h) For purposes of state and political subdivision sales and use tax, the term "lease or rental" shall not mean or include the lease or rental of motor vehicles by licensed motor vehicle dealers, as defined in R.S. 32:1252(35), or vehicle manufacturers, as defined in R.S. 32:1252(24), for their use in furnishing such leased or rented motor vehicles to their customers in performance of their obligations under warranty agreements associated with the purchase of a motor vehicle or when the applicable warranty has lapsed and the leased or rented motor vehicle is provided to the customer at no charge.

(i) For purposes of sales and use taxes levied and imposed by local governmental subdivisions, school boards, and other political subdivisions whose boundaries are not coterminous with those of the state, "lease or rental" by a person shall not mean or include the lease or rental of tangible personal property if such lease or rental is made under the provisions of Medicare.

(j) Solely for purposes of the sales and use tax levied by the state under R.S. 47:302, 321, and 331, the term "lease or rental" shall not include the lease or rental in this state of manufacturing machinery and equipment used or consumed in this state to manufacture, produce, or extract unblended biodiesel.

(k)(i) For purposes of any sales, use, or lease tax levied by the state, or any political subdivision of the state, the term "lease or rental" shall not include the lease or rental of a crane and related equipment with an operator.

(ii) Notwithstanding the provisions of Item (i) of this Subparagraph, cranes leased or rented with an operator are subject to the provisions of the sales and use tax law upon first use in Louisiana.

(l)(i) For purposes of the sales and use tax levied by the state under R.S. 47:302, 321, and 331, and by any political subdivision, the term "lease or rental" shall not apply to leases or rentals of pallets which are used in packaging products produced by a manufacturer.

(ii) For purposes of this Subparagraph, the term "manufacturer" shall mean a person whose primary activity is manufacturing and who is assigned by the Louisiana Workforce Commission a North American Industrial Classification System code within the manufacturing sectors 31-33 as they existed in 2002.

(8)(a) "Person", except as provided in Subparagraph (c), includes any individual, firm, copartnership, joint adventure, association, corporation, estate, trust, business trust, receiver, syndicate, this state, any parish, city and parish, municipality, district or other political subdivision thereof or any board, agency, instrumentality, or other group or combination acting as a unit, and the plural as well as the singular number.

(b) Solely for purposes of the payment of state sales or use tax on the lease or rental or the purchase of tangible personal property or services, "person" shall not include a regionally accredited independent institution of higher education which is a member of the Louisiana Association of Independent Colleges and Universities, if such lease or rental or purchase is directly related to the educational mission of such institution. However, the term "person" shall include such institution for purposes of the payment of tax on sales by such institution if the sales are not otherwise exempt.

(c)(i) For purposes of the payment of the state sales and use tax and the sales and use tax levied by any political subdivision, "person" shall not include this state, any parish, city and parish, municipality, district, or other political subdivision thereof, or any agency, board, commission, or instrumentality of this state or its political subdivisions.

(ii) Upon request by any political subdivision for an exemption identification number, the Department of Revenue shall issue such number. The secretary may promulgate rules and regulations in accordance with the Administrative Procedure Act to carry out the provisions of this Item.

(d)(i) For purposes of the payment of the state sales and use tax and the sales and use tax levied by any political subdivision, the term "person" shall not include a church or synagogue that is recognized by the United States Internal Revenue Service as entitled to exemption under Section 501(c)(3) of the United States Internal Revenue Code.

(ii) The secretary of the Department of Revenue shall promulgate rules and regulations defining the terms "church" and "synagogue" for purposes of this exclusion. The definitions shall be consistent with the criteria established by the U.S. Internal Revenue Service in identifying organizations that qualify for church status for federal income tax purposes.

(iii) No church or synagogue shall claim exemption or exclusion from the state sales and use tax or the sales and use tax levied by any political subdivision before having obtained a certificate of authorization from the secretary of the Department of Revenue. The secretary shall develop applications for such certificates. The certificates shall be issued without charge to the institutions that qualify.

(iv) The exclusion from the sales and use tax authorized by this Subparagraph shall apply only to purchases of bibles, song books, or literature used for religious instruction classes.

(e)(i) For purposes of the payment of the state sales and use tax and the sales and use tax levied by any political subdivision, the term "person" shall not include the Society of the Little Sisters of the Poor.

(ii) The secretary of the Department of Revenue shall promulgate rules and regulations for purposes of this exclusion. The definitions shall be consistent with the criteria established by the U.S. Internal Revenue Service in identifying tax-exempt status for federal income tax purposes.

(iii) No member of the Society of the Little Sisters of the Poor shall claim exemption or exclusion from the state sales and use tax or the sales and use tax levied by any political subdivision before having obtained a certificate of authorization from the secretary of the Department of Revenue. The secretary shall develop applications for such certificates. The certificates shall be issued without charge to the entities which qualify.

(f)(i) For purposes of the payment of sales and use tax levied by this state and any political subdivision whose boundaries are coterminous with those of the state, the term "person" shall not include a nonprofit entity which sells donated goods and spends seventy-five percent or more of its revenues on directly employing or training for employment persons with disabilities or workplace disadvantages.

(ii) The secretary shall promulgate rules and regulations for the use of exclusion certificates for purposes of implementation of this Subparagraph. Each nonprofit entity electing to utilize the exclusion provided for in this Subparagraph shall apply for an exclusion certificate annually. Any exclusion certificate granted by the Department of Revenue shall be effective for a one-year period.

(iii) The secretary shall provide forms for nonprofit entities to request an exclusion certificate.

(9) "Purchaser" means and includes any person who acquires or receives any tangible personal property, or the privilege of using any tangible personal property, or receives any services pursuant to a transaction subject to tax under this Chapter.

(10)(a)(i) Solely for the purposes of the imposition of the state sales and use tax, "retail sale" or "sale at retail" means a sale to a consumer or to any other person for any purpose other than for resale as tangible personal property, or for the lease of automobiles in an arm's length transaction, and shall mean and include all such transactions as the secretary, upon investigation, finds to be in lieu of sales; provided that sales for resale or for lease of automobiles in an arm's length transaction must be made in strict compliance with the rules and regulations. Any dealer making a sale for resale or for the lease of automobiles, which is not in strict compliance with the rules and regulations, shall himself be liable for and pay the tax.

(ii) Solely for purposes of the imposition of the sales and use tax levied by a political subdivision or school board, "retail sale" or "sale at retail" shall mean a sale to a consumer or to any other person for any purpose other than for resale in the form of tangible personal property, or resale of those services defined in Paragraph (14) of this Section provided the retail sale of the service is subject to sales tax in this state, and shall mean and include all such transactions as the collector, upon investigation, finds to be in lieu of sales; provided that sales for resale be made in strict compliance with the rules and regulations. Any dealer making a sale for resale, which is not in strict compliance with the rules and regulations shall himself be liable for and pay the tax. A local collector shall accept a resale certificate issued by the Department of Revenue, provided the taxpayer includes the parish of its principal place of business and local sales tax account number on the state certificate. However, in the case of an intra-parish transaction from dealer to dealer, the collector may require that the local exemption certificate be used in lieu of the state certificate. The department shall accommodate the inclusion of such information on its resale certificate for such purposes.

(iii) "Retail sale" or "sale at retail" for purposes of sales and use taxes imposed by the state on transactions involving the sale for rental of automobiles which take place on or after January 1, 1991, and by political subdivisions on such transactions on or after July 1, 1996, and state sales and use taxes imposed on transactions involving the lease or rental of tangible personal property other than automobiles which take place on or after July 1, 1991, means a sale to a consumer or to any other person for any purpose other than for resale as tangible personal property, or for lease or rental in an arm's length transaction in the form of tangible personal property, and shall mean and include all such transactions as the secretary, upon investigation, finds to be in lieu of sales; provided that sales for resale or for lease or rental in an arm's length transaction must be made in strict compliance with the rules and regulations. Any dealer making a sale for resale or for lease or rental, which is not in strict compliance with the rules and regulations, shall himself be liable for and pay the tax. For purposes of the imposition of the tax imposed by any political subdivision of the state, for the period beginning on July 1, 1999, and ending on June 30, 2000, the term "retail sale" or "sale at retail" shall not include one-fourth of the sales price of any tangible personal property which is sold in order to be leased or rented in an arm's length transaction in the form of tangible personal property. For purposes of the imposition of the tax imposed by any political subdivision of the state, for the period beginning on July 1, 2000, and ending on June 30, 2001, the term "retail sale" or "sale at retail" shall not include one-half of the sales price of any tangible personal property which is sold in order to be leased or rented in an arm's length transaction in the form of tangible personal property. For purposes of the imposition of the tax imposed by any political subdivision of the state, for the period beginning on July 1, 2001, and ending on June 30, 2002, the term "retail sale" or "sale at retail" shall not include three-fourths of the sales price of any tangible personal property which is sold in order to be leased or rented in an arm's length transaction in the form of tangible personal property. Beginning July 1, 2002, for the purposes of imposition of the tax levied by any political subdivision of the state, the term "retail sale" or "sale at retail" shall not include the sale of any tangible personal property which is sold in order to be leased or rented in an arm's length transaction in the form of tangible personal property.

(iv) "Retail sale" or "sale at retail", for purposes of sales and use taxes imposed by the state on transactions involving the sale for rental of automobiles which take place prior to January 1, 1991, and by political subdivisions on such transactions prior to July 1, 1996, and imposed on transactions involving the lease or rental of tangible personal property other than autos which take place prior to July 1, 1991, and for purposes of local sales and use taxes levied by political subdivisions except for transactions involving the sale for rental of automobiles on or after July 1, 1996, means a sale to a consumer or to any other person for any purpose other than for resale in the form of tangible personal property, and shall mean and include all such transactions as the secretary, upon investigation, finds to be in lieu of sales; provided that sales for resale must be made in strict compliance with the rules and regulations. Any dealer making a sale for resale, which is not in strict compliance with the rules and regulations, shall himself be liable for and pay the tax. However, contrary provisions of law notwithstanding, any political subdivision may, by ordinance, adopt the definition of "retail sale" or "sale at retail" provided in Item (iii) of this Subparagraph for purposes of the imposition of its sales and use tax.

(v) Became null and void on June 30, 2006. See Acts 2002, 1st Ex. Sess., No. 3.

(vi) Solely for purposes of the payment of state sales and use tax, until January 1, 2007, the term "sale at retail" shall not include purchases made in connection with the filming or production of a motion picture by a motion picture production company which has been relieved from the payment of state sales and use tax under the provisions of Chapter 12 of Subtitle II of this Title, also known as the "Louisiana Motion Picture Incentive Act". This exclusion shall be retroactively revoked if it is determined that a motion picture production company that has been relieved from payment of state sales and use tax under Chapter 12 failed to meet the conditions of such relief.

(b)(i) Solely for purposes of the sales and use tax levied by the state, the sale of tangible personal property to a dealer who purchases said property for resale through coin-operated vending machines shall be considered a "sale at retail", subject to such tax. The subsequent resale of the property by the dealer through coin-operated vending machines shall not be considered a "sale at retail".

(ii) Solely for purposes of the sales and use tax levied by political subdivisions, the term "sale at retail" shall include the sale of tangible personal property by a dealer through coin-operated vending machines.

(c)(i)(aa) The term "sale at retail" does not include sale of materials for further processing into articles of tangible personal property for sale at retail when all of the criteria in Subsubitem (I) of this Subitem are met.

(I)(aaa) The raw materials become a recognizable and identifiable component of the end product.

(bbb) The raw materials are beneficial to the end product.

(ccc) The raw materials are material for further processing, and as such, are purchased for the purpose of inclusion into the end product.

(II) For purposes of this Subitem, the term "sale at retail" shall not include the purchase of raw materials for the production of raw or processed agricultural, silvicultural, or aquacultural products.

(III)(aaa) If the materials are further processed into a byproduct for sale, such purchases of materials shall not be deemed to be sales for further processing and shall be taxable. For purposes of this Subitem, the term "byproduct" shall mean any incidental product that is sold for a sales price less than the cost of the materials.

(bbb) In the event a byproduct is sold at retail in this state for which a sales and use tax has been paid by the seller on the cost of the materials, which materials are used partially or fully in the manufacturing of the byproduct, a credit against the tax paid by the seller shall be allowed in an amount equal to the sales tax collected and remitted by the seller on the taxable retail sale of the byproduct.

(bb) Solely for purposes of the sales and use tax levied by the state, natural gas when used in the production of iron in the process known as the "direct reduced iron process" is not a catalyst and is recognized by the legislature to be a material for further processing into an article of tangible personal property for sale at retail.

(ii)(aa) Solely for purposes of the sales and use tax levied by the state, the term "sale at retail" does not include sales of electricity for chlor-alkali manufacturing processes.

(bb) The term "sale at retail" does not include an isolated or occasional sale of tangible personal property by a person not engaged in such business.

(d) The term "sale at retail" does not include the sale of any human tissue transplants, which shall be defined to include all human organs, bone, skin, cornea, blood, or blood products transplanted from one individual into another recipient individual.

(e) The term "sale at retail" does not include the sale of raw agricultural commodities, including but not limited to feed, seed, and fertilizer, to be utilized in preparing, finishing, manufacturing, or producing crops or animals for market. The Department of Agriculture and Forestry may develop and promulgate guidelines to determine who meets this definition. Any person meeting such guidelines shall receive a certificate from the Department of Agriculture and Forestry indicating that such person is eligible to purchase such items without paying tax thereon.

(f) Notwithstanding any other law to the contrary, for purposes of the imposition of the sales and use tax of any political subdivision, the sale of a vehicle subject to the Vehicle Registration License Tax Law (R.S. 47:451 et seq.) shall be deemed to be a "retail sale" or a "sale at retail":

(i) In the political subdivision of the principal residence of the purchaser if the vehicle is purchased for private use, or

(ii) In the political subdivision of the principal location of the business if the vehicle is purchased for commercial use, unless the vehicle purchased for commercial use is assigned, garaged, and used outside of such political subdivision, in which case the sale shall be deemed a "retail sale" or a "sale at retail" in the political subdivision where the vehicle is assigned, garaged, and used.

(g) The term "retail sale" does not include a sale of corporeal movable property which is intended for future sale to the United States government or its agencies, when title to such property is transferred to the United States government or its agencies prior to the incorporation of that property into a final product.

(h) The term "sale at retail" does not include the sale of food items by youth serving organizations chartered by congress.

(i) The term "sale at retail" does not include the purchase of a new school bus or a used school bus which is less than five years old by an independent operator, when such bus is to be used exclusively in a public school system. This exclusion shall apply to all sales and use taxes levied by any local political subdivision.

(j) The term "sale at retail" does not include the sale of tangible personal property to food banks, as defined in R.S. 9:2799.

(k) The term "sale at retail" shall not include the sale of airplanes or airplane equipment or parts to a commuter airline domiciled in Louisiana.

(l) Solely for purposes of the state sales and use tax imposed under R.S. 47:302, 321, and 331, the term "sale at retail" shall not include the sale of a pollution control device or system. Pollution control device or system shall mean any tangible personal property approved by the Department of Revenue and the Department of Environmental Quality and sold or leased and used or intended for the purpose of eliminating, preventing, treating, or reducing the volume or toxicity or potential hazards of industrial pollution of air, water, groundwater, noise, solid waste, or hazardous waste in the state of Louisiana. For the purposes of any sales and use tax levied by a political subdivision, the term "sale at retail" shall include the sale of a pollution control device or system. In order to qualify, the pollution control device or system must demonstrate either: a net decrease in the volume or toxicity or potential hazards of pollution as a result of the installation of the device or system; or that installation is necessary to comply with federal or state environmental laws or regulations.

(m) For purposes of sales and use taxes imposed or levied by the state or any political subdivision, the term "sale at retail" shall not include the sales of Louisiana-manufactured or Louisiana-assembled passenger aircraft with a maximum capacity of eight persons, if, after all transportation, including transportation by the purchaser, has been completed, the aircraft is ultimately received by the purchaser outside of Louisiana. The place at which the aircraft is ultimately received shall be considered as the place at which the aircraft is stored after all transportation has been completed.

(n) For purposes of the sales and use taxes imposed by the state under R.S. 47:302, 321, and 331, and the sales and use taxes imposed by any political subdivision, the term "sale at retail" shall not include the sales of pelletized paper waste when purchased for use as combustible fuel by an electric utility or in an industrial manufacturing, processing, compounding, reuse, or production process, including the generation of electricity or process steam, at a fixed location in this state. However, such sale shall not be excluded unless the purchaser has signed a certificate stating that the fuel purchased is for the exclusive use designated herein. For purposes of this Subparagraph, "pelletized paper waste" means pellets produced from discarded waste paper that has been diverted or removed from solid waste which is not marketable for recycling and which is wetted, extruded, shredded, or formulated into compact pellets of various sizes for use as a supplemental fuel in a permitted boiler.

(o) For the purposes of sales and use taxes imposed or levied by the state or any local government subdivision or school board, the term "sale at retail" shall not include the sale or purchase of equipment used in fire fighting by bona fide volunteer and public fire departments.

(p) For purposes of state and political subdivision sales and use tax, the term "sale at retail" shall not include the sale of items, including but not limited to supplies and equipment, or the sale of services as provided in this Section, which are reasonably necessary for the operation of free hospitals.

(q) For purposes of state and political subdivision sales and use tax, the term "sale at retail" shall not include:

(i) The sale of tangible personal property by approved parochial and private elementary and secondary schools which comply with the court order from the Dodd Brumfield decision and Section 501(c)(3) of the Internal Revenue Code, or students, administrators, or teachers, or other employees of the school, if the money from such sales, less reasonable and necessary expenses associated with the sale, is used solely and exclusively to support the school or its program or curricula. This exclusion shall not be construed to allow tax-free sales to students or their families by promoters or regular commercial dealers through the use of schools, school faculty, or school facilities.

(ii) The sale to approved parochial and private elementary and secondary schools which comply with the court order from the Dodd Brumfield decision and Section 501(c)(3) of the Internal Revenue Code of educational materials or equipment used for classroom instruction limited to books, workbooks, computers, computer software, films, videos, and audio tapes.

(r) For purposes of state and political subdivision sales and use tax, the term "sale at retail" shall not include the sale of tangible personal property to Boys State of Louisiana, Inc. and Girls State of Louisiana, Inc. which is used by such organizations for their educational and public service programs for youth.

(s) The term "sale at retail" or "retail sale", for purposes of sales and use taxes imposed by the state or any political subdivision or other taxing entity, shall not include any charge, fee, money, or other consideration received, given, or paid for the performance of funeral directing services. For purposes of this Subparagraph, "funeral directing services" means the operation of a funeral home, or by way of illustration and not limitation, any service whatsoever connected with the management of funerals, or the supervision of hearses or funeral cars, the cleaning or dressing of dead human bodies for burial, and the performance or supervision of any service or act connected with the management of funerals from time of death until the body or bodies are delivered to the cemetery, crematorium, or other agent for the purpose of disposition. However, such services shall not mean or include the sale, lease, rental, or use of any tangible personal property as those terms are defined in this Section.

(t) For purposes of the sales and use taxes imposed by the state under R.S. 47:302, 321, and 331, and the sales and use taxes imposed by any political subdivision, the term "sale at retail" shall not include the transfer of title to or possession of telephone directories by an advertising company that is not affiliated with a provider of telephone services if the telephone directories will be distributed free of charge to the recipients of the telephone directories.

(u) For purposes of sales and use taxes levied and imposed by local governmental subdivisions, school boards, and other political subdivisions whose boundaries are not coterminous with those of the state, "sale at retail" by a person shall not mean or include the sale of tangible personal property if such sale is made under the provisions of Medicare.

(v) For purposes of the sales and use taxes imposed by the state under R.S. 47:302, 321, and 331, and the sales and use taxes imposed by any political subdivision, in the case of the sale or other disposition by a dealer of any cellular, PCS, or wireless telephone, or any electronic accessories that are physically connected with such telephones and personal communication devices used in connection with the sale or use of mobile telecommunications services, the term "retail sale" or "sale at retail" shall mean and include the sale or any other disposition of such cellular, PCS, or wireless telephone, any electronic accessories that are physically connected with such telephones and personal communication devices by the dealer to the purchaser, but shall not mean or include the withdrawal, use, distribution, consumption, storage, donation, or any other disposition of any such cellular, PCS, or wireless telephone, any electronic accessories that are physically connected with such telephones, and personal communication devices by the dealer.

(w) For purposes of the imposition of sales and use taxes imposed or levied by any political subdivision of the state, in the case of the sale or other disposition by a dealer of any cellular telephone, PCS telephone, wireless telephone, or other wireless personal communication device that is used in connection with the sale or use of mobile telecommunications services, or any electronic accessory that is physically connected with any such telephone or personal communication device, the term "retail sale" or "sale at retail" shall mean and include the sale or any other disposition of any such telephone, other personal communication device, or electronic accessory.

(x) For purposes of the sales and use tax imposed by the state or any political subdivision whose boundaries are coterminous with those of the state, the terms "retail sale" or "sale at retail" shall not include the following:

(i) The sale or purchase by a person of any fuel or gas, including but not limited to butane and propane.

(ii) Beginning July 1, 2008, the sale or purchase by any person of butane and propane.

(y)(i) Solely for the purposes of sales and use taxes levied by the state under R.S. 47:302, 321, and 331, the term "sale at retail" shall not include the sale of manufacturing machinery and equipment used or consumed in this state to manufacture, produce, or extract unblended biodiesel.

(ii) As used in this Subparagraph, the following words and phrases have the meaning ascribed to them:

(z) Repealed by Acts 2016, 1st Ex. Sess., No. 26, §1.

(aa) "Manufacturing machinery and equipment" means tangible property used or consumed, or held for use or consumption, as an integral part of a biodiesel manufacturing, production, or extraction facility, process, or item of equipment. Property shall be considered to be an integral part of such biodiesel manufacturing, production, or extraction facility, process, or item of equipment only if such property is used or consumed directly in the manufacturing, production, or extraction process or is part of, physically attached to, or otherwise directly associated with such property. Property, the installation of which is reasonably necessary for the proper installation, operation, maintenance of property which directly results in such manufacturing, production, or extraction shall be considered as directly associated with such property.

(bb) "Unblended biodiesel" means a fuel comprised of mono-alkyl esters of long chain fatty acids derived from vegetable oils or animal fats, designated B100, and meeting the requirements of the definition provided for in D 6751 of the American Society of Testing and Materials (ATDM D 6751), before such fuel is blended with a petroleum-based diesel fuel.

(aa)(i) For purposes of sales and use taxes imposed or levied by the state or any political subdivision of the state, the term "sale at retail" shall not include the sale of toys to a non-profit organization exempt from federal taxation pursuant to Section 501(c)(3) of the Internal Revenue Code if the sole purpose of the purchasing organization is to donate toys to minors and the toys are, in fact, donated.

(ii) The exclusion provided in this Subparagraph shall not apply if the donation is intended to ultimately yield a profit to a promoter of the organization or to any individual contracted to provide services or equipment, or both, to the organization.

(iii) A certificate of exclusion shall be obtained from the secretary or the tax collector of the political subdivision, under such regulations as he shall prescribe, in order for nonprofit organizations to qualify for the exclusion provided for in this Subparagraph.

(bb) For purposes of sales and use taxes imposed or levied by the state under R.S. 47:302, 321, and 331, the terms "retail sale" and "sale at retail" shall not include sales of natural gas to be held, used, or consumed in providing natural gas storage services or operating natural gas storage facilities.

(cc) For purposes of the sales and use tax imposed by the state or any political subdivision of the state, the terms "retail sale" or "sale at retail" shall not mean or include the purchase of textbooks and course-related software by a private postsecondary academic degree-granting institution, accredited by a national or regional commission that is recognized by the United States Department of Education and is licensed by the Board of Regents, which institution has its main location within this state and offers only online instruction, when all of the following apply:

(i) The textbooks and course-related software are physically outside of this state when purchased from a vendor outside of this state and then imported into this state.

(ii) The first student use of the textbooks and course-related software occurs outside of this state.

(iii) The textbooks and course-related software are provided to the student free of charge.

(dd) For purposes of sales and use taxes imposed or levied by the state, the terms "retail sale" or "sale at retail" shall not include the purchase of food items for school lunch or breakfast programs by nonpublic elementary or secondary schools which participate in the National School Lunch and School Breakfast programs or the purchase of food items by nonprofit corporations which serve students in nonpublic elementary or secondary schools and which participate in the National School Lunch and School Breakfast programs.

(ee)(i) Solely for the purposes of the imposition of the state sales and use tax imposed under R.S. 47:302, 321, and 331, the term "retail sale" and "sale at retail" shall not include the sale of any storm shutter device.

(ii) As used in this Subparagraph, "storm shutter device" means materials and products manufactured, rated, and marketed specifically for the purpose of preventing window damage from storms.

(iii) The secretary of the Department of Revenue, in consultation with the Department of Insurance, shall promulgate such rules and regulations in accordance with the Administrative Procedure Act as may be necessary to carry out the provisions of this Subparagraph.

(ff) For purposes of sales taxes imposed by the state or any political subdivision of the state, the term "retail sale" or "sale at retail" shall not include sales of tangible personal property by the Military Department, state of Louisiana, which occur on an installation or other property owned or operated by the Military Department.

(gg) For purposes of sales and use tax imposed by the state under R.S. 47:302, 321, and 331 or any political subdivision of the state, the term "sale at retail" shall not include the sale of anthropogenic carbon dioxide for use in a qualified tertiary recovery project approved by the assistant secretary of the office of conservation of the Department of Natural Resources pursuant to R.S. 47:633.4.

(hh) For purposes of sales and use tax imposed by the state under R.S. 47:302, 321, and 331, or any other political subdivision, the term "sale at retail" shall not include the sale of tangible personal property at an event providing Louisiana heritage, culture, crafts, art, food, and music which is sponsored by a domestic nonprofit organization that is exempt from tax under Section 501(c)(3) of the Internal Revenue Code. The provisions of this Subparagraph shall apply only to an event which transpires over a minimum of seven but not more than twelve days and has a five-year annual average attendance of at least three hundred thousand over the duration of the event. For purposes of determining the five-year annual average attendance, the calculation shall include the total annual attendance for each of the five most recent years. The provisions of this Subparagraph shall apply only to sales by the sponsor of the event.

(11) "Retailer" means and includes every person engaged in the business of making sales at retail or for distribution, or use or consumption, or storage to be used or consumed in this state.

(12) "Sale" means any transfer of title or possession, or both, exchange, barter, conditional or otherwise, in any manner or by any means whatsoever, of tangible personal property, for a consideration, and includes the fabrication of tangible personal property for consumers who furnish, either directly or indirectly, the materials used in fabrication work, and the furnishing, preparing or serving, for a consideration, of any tangible personal property, consumed on the premises of the person furnishing, preparing or serving such tangible personal property. A transaction whereby the possession of property is transferred but the seller retains title as security for the payment of the price shall be deemed a sale.

(13)(a) "Sales price" means the total amount for which tangible personal property is sold, less the market value of any article traded in including any services, except services for financing, that are a part of the sale valued in money, whether paid in money or otherwise, and includes the cost of materials used, labor or service costs, except costs for financing which shall not exceed the legal interest rate and a service charge not to exceed six percent of the amount financed, and losses; provided that cash discounts allowed and taken on sales shall not be included, nor shall the sales price include the amount charged for labor or services rendered in installing, applying, remodeling, or repairing property sold.

(b) The term "sales price" shall not include any amount designated as a cash discount or a rebate by the vendor or manufacturer of any new vehicle subject to the motor vehicle license tax. For purposes of this Paragraph "rebate" means any amount offered by a vendor or manufacturer as a deduction from the listed retail price of the vehicle.

(c) "Sales price" shall not include the first fifty thousand dollars of the sale price of new farm equipment used in poultry production.

(d) Notwithstanding any other provision of law to the contrary, for purposes of state and political subdivision sales and use tax, the "sales price" of refinery gas, except for feedstock, not ultimately consumed as an energy source by the person who owns the facility in which the refinery gas is created as provided for in Subparagraph (18)(d) of this Section, but sold to another person, whether at retail or wholesale, shall be fifty-two cents per thousand cubic feet multiplied by a fraction the numerator of which shall be the posted price for a barrel of West Texas Intermediate Crude Oil on December first of the preceding calendar year and the denominator of which shall be twenty-nine dollars, and provided further that such sales price shall be the maximum value placed upon refinery gas by the state and by any political subdivision under any authority or grant of power to levy and collect sales or use taxes, and such sale shall be taxable.

(e) The term "sales price", solely for purposes of the state sales and use taxes imposed under R.S. 47:302, 321, and 331 and those of its political subdivisions, shall exclude any amount that a manufacturer pays directly to a dealer of the manufacturer's product for the purpose of reducing and that actually results in an equivalent reduction in the retail "sales price" of that product. This exclusion shall not apply to the value of the manufacturer's coupons that dealers accept from purchasers as part payment of the "sales price" and that are redeemable by the dealers through manufacturers or their agents. The value of such coupons is deemed to be part of the "sales price" of the product purchased through the use of the coupons.

(f) The term "sales price" shall exclude any charge, fee, money, or other consideration received, given, or paid for the performance of funeral directing services as defined in Subparagraph (10)(s) of this Section.

(g) Solely for purposes of the imposition of state sales and use taxes imposed under R.S. 47:302, 321, and 331 and those of all other taxing authorities in the state, in the case of the retail sale by a dealer of any cellular, PCS, or wireless telephone, any electronic accessories that are physically connected with such telephones and personal communications devices used in connection with the sale or use of mobile telecommunications services, as defined in R.S. 47:301(10)(v), the term "sales price" shall mean and include only the amount of money, if any, actually received by the dealer from the purchaser for each such cellular, PCS, or wireless telephone and any electronic accessories that are physically connected with such telephones and personal communication devices, but shall not include (i) any amount received by the dealer from the purchaser for providing mobile telecommunications services, or (ii) any commissions, fees, rebates, or other amounts received by the dealer from any source other than the purchaser as a result of or in connection with the sale of the cellular, PCS, or wireless telephone, any electronic accessories that are physically connected with such telephones and personal communication devices.

(h) Solely for the purpose of state sales and use taxes imposed by the state under R.S. 47:302, 321, and 331 and those of all other taxing authorities in the state of any cellular, PCS, or wireless telephone used in connection with the sale or use of mobile telecommunications services, as defined in R.S. 47:301(10)(v), after January 1, 2002, the term "sales price" shall mean and include the greater of (i) the amount of money actually received by the dealer from the purchaser for each such telephone, or (ii) twenty-five percent of the cost of such telephone to the dealer, but shall not include any amount received by the dealer from the purchaser for providing mobile telecommunications services or any commissions, fees, rebates, or other amounts received by the dealer from any source other than the purchaser as a result of or in connection with the sale of the telephone.

(i)(i) For purposes of a publishing business which distributes its news publications at no cost to readers and pays unrelated third parties to print such news publications, the term "sales price" shall mean only the lesser of the following costs:

(aa) The printing cost paid to unrelated third parties to print such news publications, less any itemized freight charges for shipping the news publications from the printer to the publishing business and any itemized charges for paper and ink.

(bb) Payments to a dealer or distributor as consideration for distribution of the news publications.

(ii) The definition of "sales price" provided for in this Subparagraph shall be applicable to taxes levied by all tax authorities in the state.

(j) For the purpose of the imposition of sales and use tax imposed or levied by any political subdivision of the state, in the case of any retail sale or sale at retail, of any cellular telephone, PCS telephone, or wireless telephone used in connection with the sale or use of mobile telecommunications services, as defined in R.S. 47:301(10)(w), or any electronic accessory that is physically connected with any such telephone or personal communication device, the term "sales price" shall mean and include the greater of (i) the amount of money, if any, actually received by the dealer from the purchaser at the time of the retail sale or sale at retail by the dealer to the purchaser for each such telephone, personal communication device, or electronic accessory, or (ii) twenty-five percent of the cost of such telephone to the dealer, but shall not include any amount received by the dealer from the purchaser for providing mobile telecommunications services or any commissions, fees, rebates, activation charges, or other amounts received by the dealer from any source other than the purchaser as a result of or in connection with the sale of the telephone.

(k)(i) For purposes of the imposition of the sales tax levied by the state under R.S. 47:302, 321, and 331, the sales price of machinery and equipment purchased by a manufacturer for use in a plant facility predominately and directly in the actual manufacturing for agricultural purposes or the actual manufacturing process of an item of tangible personal property, which is for ultimate sale to another and not for internal use, at one or more fixed locations within Louisiana shall be reduced as follows:

(aa) For the period ending on June 30, 2005, the sales price shall be reduced by five percent.

(bb) For the period beginning July 1, 2005, and ending on June 30, 2006, the sales price shall be reduced by nineteen percent.

(cc) For the period beginning July 1, 2006, and ending on June 30, 2007, the sales price shall be reduced by thirty-five percent.

(dd) For the period beginning July 1, 2007, and ending on June 30, 2008, the sales price shall be reduced by fifty-four percent.

(ee) For the period beginning July 1, 2008, and ending on June 30, 2009, the sales price shall be reduced by sixty-eight percent.

(ff) For all periods beginning on or after July 1, 2009, the sales price shall be reduced by one hundred percent.

(ii) For purposes of this Subparagraph, "machinery and equipment", "manufacturer", "manufacturing", "manufacturing for agricultural purposes","plant facility", and "used directly" shall have the same meaning as defined in R.S. 47:301(3)(i)(ii).

(iii) No person shall be entitled to purchase, use, lease, or rent machinery or equipment as defined herein without payment of the tax imposed by R.S. 47:302, 321, and 331 before receiving a certificate of exclusion from the secretary of the Department of Revenue certifying that he is a manufacturer as defined herein.

(iv) The secretary of the Department of Revenue is hereby authorized to adopt rules and regulations in order to administer the exclusion provided for in this Subparagraph.

(l)(i) Solely for purposes of the payment of the state sales and use tax imposed under R.S. 47:302, 321, and 331 and the sales and use tax levied by any political subdivision, the term "sales price" shall not include the price of specialty items sold to members for fund-raising purposes by nonprofit carnival organizations domiciled within Louisiana and participating in a parade sponsored by a carnival organization.

(ii) The secretary of the Department of Revenue shall promulgate rules and regulations for purposes of this exclusion.

(iii) No nonprofit carnival organization domiciled within Louisiana and participating in a parade sponsored by a carnival organization shall claim exemption or exclusion from the state sales and use tax or the sales and use tax levied by any political subdivision before having obtained a certificate of authorization from the secretary of the Department of Revenue. The secretary shall develop applications for such certificates. The certificates shall be issued without charge to the entities which qualify.

(m) Solely for purposes of the sales and use tax imposed by the state under R.S. 47:302, 321, and 331, the "sales price" of electric power or energy, or natural gas for the period beginning July 1, 2007, and thereafter, sold for use by paper or wood products manufacturing facilities shall not include any of such price.

(14) "Sales of services" means and includes the following:

(a) The furnishing of sleeping rooms, cottages or cabins by hotels.

(b)(i) (aa) The sale of admissions to places of amusement, to athletic entertainment other than that of schools, colleges, and universities, and recreational events, and the furnishing, for dues, fees, or other consideration of the privilege of access to clubs or the privilege of having access to or the use of amusement, entertainment, athletic, or recreational facilities.

(bb) The term "sales of services" shall not include membership fees or dues of nonprofit, civic organizations, including by way of illustration and not of limitation the Young Men's Christian Association, the Catholic Youth Organization, and the Young Women's Christian Association.

(ii) Places of amusement shall not include "museums", which are hereby defined as public or private nonprofit institutions which are organized on a permanent basis for essentially educational or aesthetic purposes and which use professional staff to do all of the following:

(aa) Own or use tangible objects, whether animate or inanimate.

(bb) Care for those objects.

(cc) Exhibit them to the public on a regular basis.

(iii) Museums include but are not limited to the following institutions:

(aa) Museums relating to art, history, including historic buildings, natural history, science, and technology.

(bb) Aquariums and zoological parks.

(cc) Botanical gardens and arboretums.

(dd) Nature centers.

(ee) Planetariums.

(iv) For purposes of the sales and use taxes of all tax authorities in the state, the term "places of amusement" as used herein shall not include camp and retreat facilities owned and operated by nonprofit organizations exempt from federal income tax under Section 501(a) of the Internal Revenue Code as an organization described in Section 501(c)(3) of the Internal Revenue Code provided that the net revenue derived from the organization's property is devoted wholly to the nonprofit organization's purposes.

(c) The furnishing of storage or parking privileges by auto hotels and parking lots.

(d) The furnishing of printing or overprinting, lithographic, multilith, blue printing, photostating or other similar services of reproducing written or graphic matter.

(e) The furnishing of laundry, cleaning, pressing and dyeing services, including by way of extension and not of limitation, the cleaning and renovation of clothing, furs, furniture, carpets and rugs, and the furnishing of storage space for clothing, furs, and rugs. The service shall be taxable at the location where the laundered, cleaned, pressed, or dyed article is returned to the customer.

(f) The furnishing of cold storage space, except that space which is furnished pursuant to a bailment arrangement, and the furnishing of the service of preparing tangible personal property for cold storage where such service is incidental to the operation of storage facilities.

(g)(i)(aa) The furnishing of repairs to tangible personal property, including but not restricted to the repair and servicing of automobiles and other vehicles, electrical and mechanical appliances and equipment, watches, jewelry, refrigerators, radios, shoes, and office appliances and equipment.

(bb)(I) For purposes of the sales and use tax levied by the state and by tax authorities in East Feliciana Parish, charges for the furnishing of repairs to tangible personal property shall be excluded from sales of services, as defined in this Subparagraph, when the repaired property is (1) delivered to a common carrier or to the United States Postal Service for transportation outside the state, or (2) delivered outside the state by use of the repair dealer's own vehicle or by use of an independent trucker. However, as to aircraft, delivery may be by the best available means. This exclusion shall not apply to sales and use taxes levied by any other parish, municipality or school board. However, any other parish, municipality or school board may apply the exclusion as defined in this Subparagraph to sales or use taxes levied by any such parish, municipality, or school board. Offshore areas shall not be considered another state for the purpose of this Subparagraph.

(II) For purposes of the sales and use tax levied by the tax authorities in Calcasieu Parish, charges for the furnishing of repairs to aircraft shall be excluded from sales of services, as defined in this Subparagraph, provided that the repairs are performed at an airport with a runway that is at least ten thousand feet long, one hundred sixty feet wide, and fourteen inches thick.

(ii) For the purposes of this Subparagraph, tangible personal property shall include machinery, appliances, and equipment which have been declared immovable by declaration under the provisions of Article 467 of the Louisiana Civil Code, and things which have been separated from land, buildings, or other constructions permanently attached to the ground or their component parts as defined in Article 466 of the Civil Code.

(iii)(aa) For purposes of the sales and use taxes imposed by the state or any of its political subdivisions, sale of services shall not include the labor, or sale of materials, services, and supplies, used for the repairing, renovating, or converting of any drilling rig, or machinery and equipment which are component parts thereof, which is used exclusively for the exploration or development of minerals outside the territorial limits of the state in Outer Continental Shelf waters.

(bb) For the purposes of this Subitem, "drilling rig" means any unit or structure, along with its component parts, which is used primarily for drilling, workover, intervention or remediation of wells used for exploration or development of minerals and "component parts" means any machinery or equipment necessary for a drilling rig to perform its exclusive function of exploration or development of minerals.

(h) The term "sale of service" shall not include an action performed pursuant to a contract with the United States Department of the Navy for construction or overhaul of U.S. Naval vessels.

(i) Solely for purposes of the sales and use tax levied by the state, the furnishing of telecommunications services for compensation, in accordance with the provisions of R.S. 47:301.1. Local political subdivisions are prohibited from levying a sales and use tax on telecommunications services not in effect on July 1, 1990, provided, however, that the provisions of this Subparagraph shall not be construed to prohibit the levy or collection of any franchise, excise, gross receipts, or similar tax or assessment by any political subdivision of the state as defined in Article VI, Section 44(2) of the Constitution of Louisiana.

(j) Notwithstanding any provision of law to the contrary, for purposes of sales or use taxation by the state or any local political subdivision, the term "sales of services" shall not mean or include any funeral directing services as defined in Subparagraph (10)(s) of this Section. Subject to approval by the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs, the state Department of Revenue shall devise a formula for the calculation of the tax.

(k) Solely for purposes of sales and use tax imposed by the state under R.S. 47:302, 321, and 331, any political subdivision whose boundaries are coterminous with those of the state, or any other political subdivision, the term "sales of services" shall not mean or include admission charges for, outside gate admissions to, or parking fees associated with an event providing Louisiana heritage, culture, crafts, art, food, and music which is sponsored by a domestic nonprofit organization that is exempt from tax under Section 501(c)(3) of the Internal Revenue Code. The provisions of this Subparagraph shall apply only to an event which transpires over a minimum of seven but not more than twelve days and has a five-year annual average attendance of at least three hundred thousand over the duration of the event. For purposes of determining the five-year annual average attendance, the calculation shall include the total annual attendance for each of the five most recent years. The provisions of this Subparagraph shall apply only to admission charges for, outside gate admissions to, or parking fees associated with an event when the charges and fees are payable to or for the benefit of the sponsor of the event.

(15) "Storage" means and includes any keeping or retention in the taxing jurisdiction of tangible personal property for use or consumption within the taxing jurisdiction or for any purpose other than for sale at retail in the regular course of business.

(16)(a) "Tangible personal property" means and includes personal property which may be seen, weighed, measured, felt or touched, or is in any other manner perceptible to the senses.

(b) The term "tangible personal property" shall not include:

(i) Stocks, bonds, notes, or other obligations or securities.

(ii) Solely for purposes of sales and use taxes imposed by the state under R.S. 47:302, 321, and 331, gold, silver, or numismatic coins, or platinum, gold, or silver bullion.

(iii) Proprietary geophysical survey information or geophysical data analysis furnished under a restricted use agreement even though transferred in the form of tangible personal property.

(c) The term "tangible personal property" shall not include the repair of a vehicle by a licensed motor vehicle dealer which is performed subsequent to the lapse of the applicable warranty on that vehicle and at no charge to the owner of the vehicle. For the purpose of assessing a sales and use tax on this transaction, no valuation shall be assigned to the services performed or the parts used in the repair.

(d)(i) Notwithstanding any provision of law to the contrary and solely for purposes of state sales and use tax, any sale of a prepaid calling service or prepaid wireless calling service, or both, shall be deemed to be the sale of tangible personal property.

(ii) Prepaid calling services and prepaid wireless calling services shall be subject to the tax imposed by this Chapter if the sale takes place in this state. If the customer physically purchases a prepaid calling service or prepaid wireless calling service at the vendor's place of business, the sale is deemed to take place at the vendor's place of business. If the customer does not physically purchase the service at the vendor's place of business, the sale of a prepaid calling service or prepaid wireless calling service is deemed to take place at the first of the following locations that applies to the sale:

(aa) The customer's shipping address, if the sale involves a shipment.

(bb) The customer's billing address.

(cc) Any other address of the customer that is known by the vendor.

(dd) The address of the vendor or, alternatively in the case of a prepaid wireless calling service, the location associated with the mobile telephone number.

(e) The term "tangible personal property" shall not include work products which are written on paper, stored on magnetic or optical media, or transmitted by electronic device, when such work products are created in the normal course of business by any person licensed or regulated by the provisions of Title 37 of the Louisiana Revised Statutes of 1950, unless such work products are duplicated without modification for sale to multiple purchasers. This exclusion shall not apply to work products which consist of the creation, modification, updating, or licensing of computer software.

(f) The term "tangible personal property" shall not include pharmaceuticals administered to livestock used for agricultural purposes, except as otherwise provided in this Subparagraph. Only pharmaceuticals not included in the term "tangible personal property" shall be registered with the Louisiana Department of Agriculture and Forestry. Legend drugs administered to livestock used for agricultural purposes are not required to be registered, but such legend drugs that are not registered shall be "tangible personal property".

(g)(i) Notwithstanding the provisions of R.S. 9:1149.1 et seq., except as otherwise provided in this Subparagraph, the term "tangible personal property" shall not include factory built homes.

(ii) For purposes of this Subparagraph, "factory built home" means a residential structure which is built in a factory in one or more sections and has a chassis or integrated wheel delivery system, which is either:

(aa) A structure built to federal construction standards as defined in Section 5402 of Title 42 of the United States Code.

(bb) A residential structure built to the Louisiana State Uniform Construction Code.

(cc) A manufactured home, modular home, mobile home, or residential mobile home with or without a permanent foundation, which includes plumbing, heating, and electrical systems.

(iii) "Factory built home" shall not include any self-propelled recreational vehicle or travel trailer.

(iv) The term "tangible personal property" as applied to sales and use taxes levied by the state or any other taxing authority in the state shall include a new factory built home, for the initial sale from a dealer to a consumer, but only to the extent that forty-six percent of the retail sales price shall be so considered as "tangible personal property". Thereafter, each subsequent resale of a factory built home shall not be considered as "tangible personal property".

(v) The sales and use taxes due on these transactions shall be paid to the Louisiana Department of Public Safety and Corrections, office of motor vehicles, by the twentieth day of the month following the month of delivery of the factory built home to the consumer, along with any other information requested by the office of motor vehicles.

(h)(i) Solely for purposes of the imposition of the sales and use tax levied by the state or any political subdivision whose boundaries are coterminous with those of the state, for the period beginning July 1, 2002, and ending on June 30, 2003, the term "tangible personal property" shall not include one-quarter of the cost price of custom computer software.

(ii) Solely for purposes of the imposition of the sales and use tax levied by the state or any political subdivision whose boundaries are coterminous with those of the state, for the period beginning July 1, 2003, and ending on June 30, 2004, the term "tangible personal property" shall not include one-half of the cost price of custom computer software.

(iii) Solely for purposes of the imposition of the sales and use tax levied by the state or any political subdivision whose boundaries are coterminous with those of the state, for the period beginning July 1, 2004, and ending on June 30, 2005, the term "tangible personal property" shall not include three-quarters of the cost price of custom computer software.

(iv) Solely for purposes of the imposition of the sales and use tax levied by the state under R.S. 47:302, 321, and 331 or any political subdivision whose boundaries are coterminous with those of the state, for all taxable periods beginning on or after July 1, 2005, the term "tangible personal property" shall not include custom computer software.

(i) Solely for purposes of the imposition of the state sales and use tax imposed under R.S. 47:302, 321, and 331, the term "tangible personal property" shall not include digital television conversion equipment and digital radio conversion equipment as defined in this Section.

(i) "Digital television conversion equipment" shall include the following:

(aa) DTV transmitter and RF system.

(bb) Transmission line.

(cc) DTV antenna.

(dd) Tower.

(ee) Existing tower structural upgrade.

(ff) Advanced TV receiver (STL receiver).

(gg) Decoder (digital to analog converter for NTSC).

(hh) DTV transmission system test and monitoring.

(ii) Digital video/audio master control switcher.

(jj) Analog to digital conversion.

(kk) High definition up-converters.

(ll) High definition bypass switcher.

(mm) Down converters for standard definition.

(nn) Advanced TV transmitter (STL transmitter).

(oo) Advanced TV signal encoder.

(pp) DTV transmission monitoring.

(qq) High definition digital video switcher and DVE.

(rr) High definition studio cameras.

(ss) High definition graphics/graphic generator.

(tt) High definition video monitoring.

(uu) Conversion gear.

(vv) High definition recorder/players, including tape, disk, etc.

(ww) High definition video/audio signal router.

(xx) High definition video/audio media server.

(yy) MPEG or HDTV digital receivers for program content.

(zz) High definition recorder/players, including tape, disk, etc.

(aaa) High definition video/audio media server and workstations.

(bbb) Digital EAS encoder/decoder.

(ccc) High definition camcorder, including tape, disk, etc.

(ddd) Advanced TV transmitters, including microwave.

(ii) "Digital radio conversion equipment" shall include the following:

(aa) IBOC transmitter.

(bb) IBOC main channel and IBOC combiner.

(cc) IBOC compatible antenna.

(dd) Tower.

(ee) IBOC coaxial bypass switcher.

(ff) Digital STL.

(gg) STL heliax transmission line.

(hh) STL antenna.

(ii) Digital console.

(jj) EAS insertion.

(kk) AES EBU conversion equipment.

(ll) IBOL transmission testing and monitoring equipment.

(mm) Digital processor.

(iii) The exclusion from state sales and use tax authorized by this Subparagraph shall apply only to the first purchase of each enumerated item by an individual taxpayer who holds a Federal Communications Commission license issued pursuant to 47 CFR Part 73. Individual taxpayers operating under several broadcaster licenses shall be allowed one purchase of each enumerated item per license. Each subsequent purchase of any of the enumerated items by the same taxpayer or license holder shall be subject to sales and use tax.

(iv) Repealed by Acts 2005, No. 243, §1, eff. June 29, 2005.

(v) Any eligible taxpayer who has purchased any item enumerated in Item (i) or (ii) of this Subparagraph subsequent to January 1, 1999, but prior to the effective date of this Act, shall be entitled to a credit against the state sales and use tax due in any year for an amount equal to state sales and use tax paid on the purchase of the item.

(vi) Local taxing authorities are hereby authorized to provide an exemption from any local sales and use tax liability to any taxpayers holding a Federal Communications Commission license issued pursuant to 47 CFR Part 73 which has purchased any of the equipment listed in Item (i) or (ii) of this Subparagraph. Local taxing authorities are further authorized to provide a credit against any tax liability for the amount of local sales tax paid by taxpayers holding Federal Communications Commission licenses issued pursuant to 47 CFR Part 73 on any equipment listed in Item (i) or (ii) of the Subparagraph purchased subsequent to January 1, 1999, but prior to June 25, 2002.

(vii) No exclusion from state sales and use tax as authorized in this Subsection shall be allowed after the Federal Communications Commission has issued an order mandating license holders, issued pursuant to 47 CFR Part 73, to discontinue broadcasting their analog signal.

(viii) The Department of Revenue shall adopt rules and regulations necessary for the implementation of this Act no later than August 1, 2002.

(j) The term "tangible personal property", for purposes of the payment of sales and use taxes levied by all tax authorities in the state, shall not include materials used directly in the collection, separation, treatment, testing, and storage of blood by nonprofit blood banks and nonprofit blood collection centers.

(k) The term "tangible personal property" for purposes of the sales and use taxes imposed by all tax authorities in this state shall not include apheresis kits and leuko reduction filters used by nonprofit blood banks and nonprofit blood collection centers.

(l) For purposes of the sales and use tax imposed by the state of Louisiana, by a political subdivision whose boundaries are coterminous with those of the state, or by all political subdivisions of the state and without regard to the nature of the ownership of the ground, tangible personal property shall not include other constructions permanently attached to the ground which shall be treated as immovable property.

(m)(i) Notwithstanding any other provision of law to the contrary, solely for purposes of the sales and use tax levied by the state under R.S. 47:302, 321, and 331, the term "tangible personal property" shall not include machinery and equipment used by a motor vehicle manufacturer with a North American Industry Classification System (NAICS) Code beginning with 3361, or by a glass container manufacturer with a NAICS Code of 327213. This exclusion shall be subject to the definitions and requirements of Item (3)(i)(ii) of this Section.

(ii) A political subdivision may provide for a sales and use tax exemption for the sales, cost, or lease or rental price of manufacturing machinery and equipment as provided for in this Section, either effective upon adoption or enactment or phased in over a period of time, or effective for a certain period of time or duration, all as set forth in the instrument, resolution, vote, or other affirmative action providing the exemption.

(iii) Notwithstanding any other provision of this Section, tooling in a compression mold process shall be considered manufacturing machinery and equipment for purposes of this Section.

(n)(i) For purposes of the imposition of the sales and use tax levied by the state, the term "tangible personal property" shall not include machinery and equipment purchased by the owner of a radio station located within the state that is licensed by the Federal Communications Commission for radio broadcasting, if the owner is either of the following:

(aa) An individual domiciled in the state who owns a business with substantially all of its assets located in the state and substantially all of its payroll paid in the state.

(bb) A business entity with substantially all of its assets located in the state and substantially all of its payroll paid in the state; provided that the business entity is not owned or controlled or is otherwise an affiliate of a multi-state business entity and is not owned or controlled by an individual who is not domiciled in the state.

(ii) "Radio broadcasting" means the sound transmission made via electromagnetic waves for direct sound reception by the general public.

(o)(i) Solely for purposes of the imposition of the sales and use tax levied by the state under R.S. 47:302, 321, and 331, the term "tangible personal property" shall not include machinery and equipment as defined in and subject to the requirements of R.S. 47:301(3)(i)(ii) which is purchased by a utility regulated by the Public Service Commission or the council of the City of New Orleans. For the purposes of this Paragraph, the term "utility" shall mean a person regulated by the Public Service Commission or the council of the City of New Orleans who is assigned a North American Industrial Classification System Code 22111, Electric Power Generation, as it existed in 2002. Such utility shall also be considered a "manufacturer" for purposes of R.S. 47:301(3)(i)(ii).

(ii) For purposes of this Subparagraph, a political subdivision whose boundaries are not coterminous with those of the state may provide for a sales and use tax exclusion for machinery and equipment as defined in and subject to the requirements of R.S. 47:301(3)(i)(ii) which is purchased by a utility regulated by the Public Service Commission or the council of the city of New Orleans.

(p) Solely for purposes of sales and use taxes imposed by the state under R.S. 47:302, 321, and 331 or any of its political subdivisions, the term "tangible personal property" shall not include newspapers.

(q) For purposes of sales and use taxes imposed by the state, any statewide taxing authority, or any political subdivision, the term "tangible personal property" shall not include any property that would have been considered immovable property prior to the enactment on July 1, 2008, of Act No. 632 of the 2008 Regular Session of the Legislature.

(17) "Off-road vehicle" is any vehicle manufactured for off-road use which is issued a manufacturer's statement of origin that cannot be issued a registration certificate and license to operate on the public roads of this state because at the time of manufacture the vehicle does not meet the safety requirements prescribed by R.S. 32:1301 through 1310. This includes vehicles that are issued a title only by the Department of Public Safety and Corrections, public safety services, such as all terrain vehicles and recreational and sport vehicles, but it shall not include off-road vehicles used for farm purposes, farm equipment, or heavy construction equipment.

(18)(a)(i) Solely for purposes of the imposition of the state sales and use tax, "use" means and includes the exercise of any right or power over tangible personal property incident to the ownership thereof, except that it shall not include the sale at retail of that property in the regular course of business or the donation to a school in the state which meets the definition provided in R.S. 17:236 or to a public or recognized independent institution of higher education in the state of property previously purchased for resale in the regular course of a business. The term "use" shall not include the purchase, the importation, the consumption, the distribution, or the storage of automobiles to be leased in an arm's length transaction, nor shall the term "use" include the donation of food items to a food bank as defined in R.S. 9:2799(B).

(ii) For purposes of the imposition of the sales and use tax levied by a political subdivision or school board, "use" shall mean and include the exercise of any right or power over tangible personal property incident to the ownership thereof, except that it shall not include the sale at retail of that property in the regular course of business or the donation to a school in the state which meets the definition provided in R.S. 17:236 or to a public or recognized independent institution of higher education in the state of property previously purchased for resale in the regular course of a business. The term "use" shall not include the donation of food items to a food bank as defined in R.S. 9:2799(B).

(iii) The term "use", for purposes of sales and use taxes imposed by the state on the use for rental of automobiles which take place on or after January 1, 1991, and by political subdivisions on such use on or after July 1, 1996, and state sales and use taxes imposed on the use for lease or rental of tangible personal property other than automobiles which take place on or after July 1, 1991, shall not include the purchase, the importation, the consumption, the distribution, or the storage of tangible personal property to be leased or rented in an arm's length transaction as tangible personal property. For purposes of the imposition of the tax levied by any political subdivision of the state, for the period beginning July 1, 1999, and ending on June 30, 2000, the term "use" shall not include one-fourth of the cost price of any tangible personal property which is purchased, imported, consumed, distributed, or stored and which is to be leased or rented in an arm's length transaction in the form of tangible personal property. For purposes of the imposition of the tax levied by any political subdivision of the state, for the period beginning July 1, 2000, and ending on June 30, 2001, the term "use" shall not include one-half of the cost price of any tangible personal property which is purchased, imported, consumed, distributed, or stored and which is to be leased or rented in an arm's length transaction in the form of tangible personal property. For purposes of the imposition of the tax levied by any political subdivision of the state, for the period beginning July 1, 2001, and ending on June 30, 2002, the term "use" shall not include three-fourths of the cost price of any tangible personal property which is purchased, imported, consumed, distributed, or stored and which is to be leased or rented in an arm's length transaction in the form of tangible personal property. Beginning July 1, 2002, for purposes of the imposition of the tax levied by any political subdivision of the state, the term "use" shall not include the purchase, the importation, the consumption, the distribution, or the storage of any tangible personal property which is to be leased or rented in an arm's length transaction in the form of tangible personal property.

(iv) The term "use", for purposes of sales and use taxes imposed by the state on the use for rental automobiles which take place prior to January 1, 1991, and by political subdivisions on such use prior to July 1, 1996, and imposed on the use for lease or rental of tangible personal property other than automobiles which take place prior to July 1, 1991, and for purposes of local sales and use taxes levied by political subdivisions, except for any use for rental automobiles on or after July 1, 1996, shall include the purchase, the importation, the consumption, the distribution, or the storage of tangible personal property to be leased or rented in an arm's length transaction as tangible personal property.

(b) Notwithstanding any other law to the contrary, for purposes of the imposition of the sales and use tax of any political subdivision, the use of a vehicle subject to the Vehicle Registration License Tax Law (R.S. 47:451 et seq.) shall be deemed to be a "use":

(i) In the political subdivision of the principal residence of the purchaser if the vehicle is purchased for private use, or

(ii) In the political subdivision of the principal location of the business if the vehicle is purchased for commercial use, unless the vehicle purchased for commercial use is assigned, garaged, and used outside of such political subdivision, in which case the use shall be deemed a use in the political subdivision where the vehicle is assigned, garaged, and used.

(c) For purposes of state and political subdivision sales and use tax, "use" shall not include the exercise of any right or power by a free hospital over items, including but not limited to supplies and equipment, which are reasonably necessary for the operation of the free hospital.

(d)(i) Notwithstanding any other provision of law to the contrary, and except as provided in Item (iii) of this Subparagraph, for purposes of state and political subdivision sales and use tax, "use" means and includes the exercise of any right or power over tangible personal property incident to the ownership thereof, except that it shall not include the further processing of tangible personal property into articles of tangible personal property for sale.

(ii) Except as provided in Item (iii) of this Subparagraph for refinery gas, solely for purposes of state sales and use taxes imposed under R.S. 47:302, 321, and 331 and political subdivision use tax, "use" shall not include the storage, consumption, or the exercise of any other right of ownership over tangible personal property which is created or derived as a residue or byproduct of such processing. Such residue or byproduct shall include but shall not be limited to catalyst cracker coke derived from crude oil, wood chips, bark, and liquor derived from the processing of sawlogs or pulpwood timber, or bagasse derived from sugarcane.

(iii) Notwithstanding any other provision of law to the contrary, and notwithstanding the provisions of this Subparagraph, "use" shall include the exercise of any right of ownership over the consumption, the distribution, and the storage for use or consumption in this state of refinery gas, except the sale to another person, whether at retail or wholesale, only if the refinery gas is ultimately consumed as an energy source by the person who owns the facility in which it is created and is not sold. Notwithstanding any other law to the contrary, the use of refinery gas shall be taxed at the cost price value provided in Subparagraph (3)(f) of this Section. If refinery gas, except for feedstock, is sold to another person, whether at retail, or wholesale, such sale shall be taxable and the sales price value shall be as provided for in Subparagraph (13)(d) of this Section. The provisions of this Item shall not apply to feedstocks.

(e) For purposes of state and political subdivision sales and use tax, "use" shall not include the purchase of or the exercise of any right or power over:

(i) Tangible personal property sold by approved parochial and private elementary and secondary schools which comply with the court order from the Dodd Brumfield decision and Section 501(c)(3) of the Internal Revenue Code, or students, administrators, or teachers, or other employees of the school, if the money from such sales, less reasonable and necessary expenses associated with the sale, is used solely and exclusively to support the school or its program or curricula.

(ii) Educational materials or equipment used for classroom instruction by approved parochial and private elementary and secondary schools which comply with the court order from the Dodd Brumfield decision and Section 501(c)(3) of the Internal Revenue Code, limited to books, workbooks, computers, computer software, films, videos, and audio tapes.

(f) For purposes of state and political subdivision sales and use tax, "use" shall not include the purchase of or the exercise of any right or power over tangible personal property used by Boys State of Louisiana, Inc. and Girls State of Louisiana, Inc. for their educational and public service programs for youth.

(g) Notwithstanding any provision of law to the contrary, for purposes of sales or use taxation by the state or any local political subdivision, the term "use" shall not mean or include any funeral directing services as defined in Subparagraph (10)(s) of this Section.

(h) Solely for purposes of sales and use taxes levied by the state under R.S. 47:302, 321, and 331 or any political subdivision of the state, the term "use" shall not include the exercise of any right of ownership in or the distribution of telephone directories acquired by an advertising company that is not affiliated with a provider of telephone services if the telephone directories will be distributed free of charge to the recipients of the telephone directories.

(i) Solely for purposes of the imposition of sales and use taxes imposed by the state under R.S. 47:302, 321, and 331 or by any other taxing authorities in the state, in the case of the sale or any other disposition by a dealer of any cellular, PCS, or wireless telephone, any electronic accessories that are physically connected with such telephones and personal communications devices used in connection with the sale or use of mobile telecommunications services, as defined in R.S. 47:301(10)(v), the term "use" shall not include the withdrawal, use, distribution, consumption, storage, donation, or any other disposition of any such cellular, PCS, or wireless telephone, any electronic accessories that are physically connected with such telephones and personal communications devices by the dealer.

(j) For purposes of the imposition of sales and use taxes imposed or levied by any political subdivision of the state, in the case of the sale or any other disposition by a dealer of any cellular telephone, PCS telephone, wireless telephone, or other wireless personal communication device that is used in connection with the sale or use of mobile telecommunications services, as defined in R.S. 47:301(10)(w), or any electronic accessory that is physically connected with any such telephone or personal communications device, the term "use" shall not include the withdrawal, use, distribution, consumption, storage, donation, or any other disposition of any such telephone or electronic accessory by the dealer.

(k) Solely for purposes of the sales and use tax levied by the state under R.S. 47:302, 321, and 331, the term "use" shall not include the purchase, the use, the consumption, the distribution, the storage for use or consumption, or the exercise of any right or power over manufacturing machinery and equipment used or consumed in this state to manufacture, produce or extract unblended biodiesel.

(l) Repealed by Acts 2016, 1st Ex. Sess., No. 26, §1.

(m)(i) For the purposes of sales and use taxes imposed or levied by the state or any political subdivision of the state, the term "use" shall not include the purchase of or the exercise of any right or power over toys by a non-profit organization exempt from federal taxation pursuant to Section 501(c)(3) of the Internal Revenue Code if the sole purpose of the purchasing organization is to donate toys to minors and the toys are, in fact, donated.

(ii) The exclusion provided for in this Subparagraph shall be subject to the same conditions as are provided for in Items (10)(aa)(ii) and (iii) of this Section.

(n) For purposes of sales and use tax imposed by the state or any political subdivision of the state, the term "use" shall not mean or include the purchase, importation, storage, distribution, or exportation of, or exercise of any right or power over, textbooks and course-related software by a private postsecondary academic degree-granting institution, accredited by a national or regional commission that is recognized by the United States Department of Education and is licensed by the Board of Regents, which institution has its main location within this state and offers only online instruction, when all of the following apply:

(i) The textbooks and course-related software are physically outside of this state when purchased from a vendor outside of this state and then imported into this state.

(ii) The first student use of the textbooks and course-related software occurs outside of this state.

(iii) The textbooks and course-related software are provided to the student free of charge.

(o) Solely for purposes of the imposition of the state sales and use tax under R.S. 47:302, 321, and 331, the term "use" shall not include the purchase or use of any storm shutter device as defined and provided for in Subparagraph (10)(ee) of this Section.

(p) Solely for purposes of sales and use tax imposed by the state under R.S. 47:302, 321, and 331 or any political subdivision of the state, the term "use" shall not mean or include the purchase, importation, storage, distribution or exercise of any right or power over anthropogenic carbon dioxide used in a qualified tertiary recovery project approved by the assistant secretary of the office of conservation of the Department of Natural Resources pursuant to R.S. 47:633.4.

(19) "Use tax" includes the use, the consumption, the distribution, and the storage as herein defined. No use tax shall be due to or collected by:

(a) The state on tangible personal property used, consumed, distributed, or stored for use or consumption in the state if the sale of such property would have been exempted or excluded from sales tax at the time such property became subject to the taxing jurisdiction of the state.

(b) Any political subdivision on tangible personal property used, consumed, distributed, or stored for use or consumption in such political subdivision if the sale of such property would have been exempted or excluded from sales tax at the time such property became subject to the taxing jurisdiction of the political subdivision.

(20) "Drugs" includes all pharmaceuticals and medical devices which are prescribed for use in the treatment of any medical disease.

(21) "Free hospital" means a hospital that does not charge any patients for health care provided by the hospital.

(22) The term "computer software" means a set of statements, data, or instructions to be used directly or indirectly in a computer in order to bring about a certain result in any form in which those statements, data, or instructions may be embodied, transmitted, or fixed, by any method now known or hereafter developed, regardless of whether the statements, data, or instructions are capable of being perceived by or communicated to humans. Computer software includes all types of software including operational, applicational, utilities, compilers, and all other forms.

(23)(a) The term "custom computer software" means computer software prepared, created, adapted, or modified to the special order of a particular purchaser, licensee, or user; or to meet the specific needs or requirements of a particular purchaser, licensee, or user, regardless of the means by or through which such computer software is furnished, delivered, or transmitted, and regardless of whether such software incorporates or consists of preexisting routines, utilities, or other computer software components.

(b) In order to be considered "custom computer software", the computer software must require preparation, creation, adaption, or modification by the vendor in order to be used in a specific work environment or to perform a specific function for the user.

(c) Updates, upgrades, and new versions of custom computer software shall be considered custom computer software, provided such upgrades, updates, and new versions meet the definition of custom computer software contained in this Chapter.

(24) The term "news publication" shall mean any printed periodical that:

(a) Appears at regular intervals.

(b) Contains reports of a varied character, such as political, social, cultural, sports, moral, religious, or other subjects of general public interest.

(c) Contains not more than seventy-five percent advertising.

(d) Is not owned or published as an auxiliary to another nonpublishing business, organization, or entity.

(25) "Taxing authority" shall mean and include both the state and a statewide political subdivision and any political subdivision of the state authorized under the Constitution or laws of the state of Louisiana to levy and collect a sales and use tax, unless the context indicates otherwise. For purposes of the Uniform Local Sales Tax Code provided for in Chapter 2D of this Subtitle, "taxing authority" shall mean any political subdivision of the state authorized under the Constitution or laws of the state of Louisiana to levy and collect a sales and use tax, except a statewide political subdivision.

(26) "Taxing jurisdiction" shall mean the area within the physical boundaries of the taxing authority.

(27) "Tax", "sales and use tax", and "sales tax" shall mean the sales and use tax imposed by the state pursuant to the provisions of this Chapter and Chapter 2-A and 2-B of this Subtitle and the tax imposed by political subdivisions under the constitution or laws of this state authorizing the imposition of a sales and use tax.

(28)(a) For purposes of the imposition of the lease or rental tax levied by the state under R.S. 47:302, 321, and 331, the "gross proceeds", "monthly lease or rental price paid", and "monthly lease or rental price contracted or agreed to be paid" for machinery and equipment used by a manufacturer in a plant facility predominately and directly in the actual manufacturing for agricultural purposes or the actual manufacturing process of an item of tangible personal property, including, but not limited to rubber tired farm tractors, cane harvesters, cane loaders, cotton pickers, combines, haybalers, attachments and sprayers, clippers, cultivators, discs, plows, and spreaders, which is for ultimate sale to another and not for internal use, at one or more fixed locations within Louisiana shall be reduced as follows:

(i) For the period ending on June 30, 2005, by five percent.

(ii) For the period beginning July 1, 2005, and ending on June 30, 2006, by nineteen percent.

(iii) For the period beginning July 1, 2006, and ending on June 30, 2007, by thirty-five percent.

(iv) For the period beginning July 1, 2007, and ending on June 30, 2008, by fifty-four percent.

(v) For the period beginning July 1, 2008, and ending on June 30, 2009, by sixty-eight percent.

(vi) For all periods beginning on or after July 1, 2009, the sales price shall be reduced by one hundred percent.

(b) For purposes of this Paragraph, "machinery and equipment", "manufacturer", "manufacturing", "manufacturing for agricultural purposes","plant facility", and "used directly" shall have the same meaning as defined in R.S. 47:301(3)(i)(ii).

(c) No person shall be entitled to purchase, use, lease, or rent machinery or equipment as defined herein without payment of the tax imposed by R.S. 47:302, 321, and 331 before receiving a certificate of exclusion from the secretary of the Department of Revenue certifying that he is a manufacturer as defined herein.

(d) The secretary of the Department of Revenue is hereby authorized to adopt rules and regulations in order to administer the exclusion provided for in this Subparagraph.

(e) The manufacturer's exemption certificate granted by the Department of Revenue shall serve as a substitute for the sales tax exemption for certain farm equipment.

(29) With respect to the furnishing of telecommunications and ancillary services, as used in this Chapter the following words, terms, and phrases have the meaning ascribed to them in this Paragraph, unless the context clearly indicates a different meaning:

(a) "Air-to-Ground Radiotelephone service" means a radio service, as that term is defined in 47 C.F.R. 22.99, in which common carriers are authorized to offer and provide radio telecommunications service for hire to subscribers in aircraft.

(b) "Ancillary service" means a service that is associated with or incidental to the provision of one or more telecommunications services, including but not limited to conference bridging services, detailed telecommunications billing services, directory assistance services, vertical services, and voice mail services.

(c) "Call-by-call basis" means any method of charging for telecommunications services where the price is measured by individual calls.

(d) "Call center" means one or more locations that utilize telecommunications services in one or more of the following activities: customer services, soliciting sales, reactivating dormant accounts, conducting surveys or research, fundraising, collection of receivables, receiving reservations, receiving orders, or taking orders.

(e) "Communications channel" means a physical or virtual path of communications over which signals are transmitted between or among customer channel termination points.

(f) "Conference bridging service" means a service that links two or more participants of an audio or video conference call and may include the provision of a telephone number. "Conference bridging service" does not include any telecommunications services used to reach the conference bridge.

(g) "Customer" means the person or entity that contracts with the seller of telecommunications services. If the end user of the telecommunications service is not the contracting party, the end user of the telecommunications service is the customer of the telecommunications service, but only for the purpose of sourcing sales of telecommunications services under R.S. 47:301.1(A). "Customer" does not include a reseller of telecommunications service or for mobile telecommunications service of a serving carrier under an agreement to serve the customer outside the home service provider's licensed service area.

(h) "Customer channel termination point" means, in the context of a private communications service, the location where the customer either inputs or receives communications.

(i) "Detailed telecommunications billing service" means a service of separately stating information pertaining to individual calls on a customer's billing statement.

(j) "Directory assistance" means a service of providing telephone number or address information, or both.

(k) "End user" means the person who utilizes the telecommunications service. In the case of an entity, "end user" means the individual who utilizes the service on behalf of the entity.

(l) "Home service provider" has the same meaning given to such term in Section 124(5) of the Mobile Telecommunications Sourcing Act, P.L. 106-252, 4 U.S.C. 124(5).

(m) "International telecommunications service" means a telecommunications service that originates or terminates in the United States and terminates or originates outside the United States, respectively. The United States includes each of the fifty United States, the District of Columbia, and each United States territory, or possession.

(n) "Interstate telecommunications service" means a telecommunications service that originates in one U.S. state, territory, or possession, and terminates in a different U.S. state, territory, or possession.

(o) "Intrastate telecommunications service" means a telecommunications service that originates in one U.S. state, territory or possession, and terminates in the same U.S. state, territory, or possession.

(p) "Mobile telecommunications service" has the same meaning given to such term in Section 124(7) of the Mobile Telecommunications Sourcing Act, P.L. 106-252, 4 U.S.C. 124(7).

(q) "Mobile wireless service" means a telecommunications service, regardless of the technology used, whereby the origination or termination points, or both, of the transmission, conveyance or routing are not fixed, including but not limited to telecommunications services that are provided by a commercial mobile radio service provider.

(r) "Place of primary use" means the street address representative of where the customer's use of the telecommunications service primarily occurs, which must be the residential street address or the primary business street address of the customer. In the case of mobile telecommunications services, the place of primary use must be within the licensed service area of the home service provider.

(s) "Postpaid calling service" means a telecommunications service obtained by making a payment on a call-by-call basis either through the use of a credit card or payment mechanism such as a bank card, travel card, credit card, or debit card, or by charge made to a telephone number which is not associated with the origination or termination of the telecommunications service. A postpaid calling service includes a telecommunications service, except a prepaid wireless calling service, that would be a prepaid calling service, except that the right provided is not exclusively to access telecommunications services.

(t) "Prepaid calling service" means the right to access exclusively telecommunications services, which must be paid for in advance and which enables the origination of calls using an access number or authorization code, whether manually or electronically dialed, and that is sold in predetermined units or dollars of which the number declines with use in a known amount.

(u) "Prepaid wireless calling service" means a telecommunications service that provides the right to utilize mobile wireless service as well as non-telecommunications services, including the download of digital products delivered electronically, content, and ancillary services, which must be paid for in advance and which is sold in predetermined units or dollars of which the number declines with use in a known amount.

(v) "Private communication service" means a telecommunications service that entitles the customer to exclusive or priority use of a communications channel or group of channels between or among termination points, regardless of the manner in which such channel or channels are connected, and includes switching capacity, extension lines, stations, and any other associated services that are provided in connection with the use of such channel or channels.

(w) "Service address" means:

(i) The location of the telecommunications equipment to which a customer's call is charged and from which the call originates or terminates, regardless of where the call is billed or paid.

(ii) If the location in Item (i) of this Subparagraph is not known, "service address" means the origination point of the signal of the telecommunications service first identified by either the seller's telecommunications system or, in information received by the seller from its service provider, where the system used to transport such signals is not that of the seller.

(iii) If the location in both Items (i) and (ii) of this Subparagraph are not known, "service address" means the location of the customer's place of primary use.

(x) "Telecommunications service" means the electronic transmission, conveyance, or routing of voice, data, audio, video, or any other information or signals to a point, or between or among points. "Telecommunications service" includes such transmission, conveyance, or routing in which computer processing applications are used to act on the form, code, or protocol of the content for purposes of transmission, conveyance, or routing without regard to whether such service is referred to as voice over Internet protocol service or is classified by the Federal Communications Commission as an enhanced or value-added service. "Telecommunications service" does not include any of the following:

(i) Data processing or information services which allow data to be generated, acquired, stored, processed, or retrieved and delivered by an electronic transmission to a purchaser where such purchaser's primary purpose for the underlying transaction is the processed data or information.

(ii) Installation or maintenance of wiring or equipment on a customer's premises.

(iii) Tangible personal property.

(iv) Advertising, including but not limited to directory advertising.

(v) Billing and collection services provided to third parties.

(vi) Internet access service.

(vii) Radio and television audio and video programming services, regardless of the medium, including the furnishing of transmission, conveyance, and routing of such services by the programming service provider. Radio and television audio and video programming services shall include but not be limited to cable service as defined in 47 U.S.C. 522(6) and audio and video programming services delivered by commercial mobile radio service providers, as defined in 47 C.F.R. 20.3.

(viii) Ancillary services.

(ix) Digital products delivered electronically, including but not limited to software, music, video, reading materials, or ring tones.

(x) Prepaid calling service and prepaid wireless calling service.

(y) "Vertical service" means a service that is offered in connection with one or more telecommunications services which offers advanced calling features that allow customers to identify callers and to manage multiple calls and call connections.

(z) "Voice mail service" means a service that enables the customer to store, send, or receive recorded messages services. The term "voice mail service" does not include any telecommunications or vertical services that the customer may be required to have in order to utilize the voice mail service.

Acts 1954, No. 143, §1; Acts 1954, No. 290, §1; Acts 1966, No. 124, §1; Acts 1966, No. 187, §1; Acts 1976, No. 90, §1, eff. Jan. 1, 1977; Acts 1976, No. 92, §1, eff. Jan. 1, 1977; Acts 1976, No. 481, §1, eff. Jan. 1, 1977; Acts 1977, 1st Ex.Sess., No. 17, §1, eff. July 1, 1978; Acts 1978, No. 756, §1; Acts 1980, No. 137, §2; Acts 1983, No. 446, §1, eff. July 3, 1983; Acts 1984, No. 697, §1, eff. Sept. 1, 1984; Acts 1984, No. 359, §1, eff. Sept 1, 1984; Acts 1985, No. 488, §1, eff. Sept. 1, 1985; Acts 1985, No. 901, §1, eff. Sept. 1, 1985; Acts 1987, No. 199, §1, eff. July 1, 1987; Acts 1987, No. 326, §1, eff. July 1, 1987; Acts 1987, No. 435, §1, eff. July 9, 1987; Acts 1988, No. 307, §1, eff. July 7, 1988; Acts 1988, No. 355, §1, eff. July 7, 1988; Acts 1989, No. 264, §1, eff., Aug. 1, 1989; Acts 1989, No. 331, §1; Acts 1989, No. 796, §1; Acts 1989, No. 833, §1; Acts 1989, 2nd Ex. Sess., No. 10, §1; Acts 1989, 2nd Ex. Sess., No. 14, §1, eff. Aug. 1, 1989; Acts 1990, No. 140, §1, eff. July 1, 1990; Acts 1990, No. 388, §1, eff. Aug. 1, 1990; Acts 1990, No. 403, §1; Acts 1990, No. 409, §1; Acts 1990, No. 444, §1; Acts 1990, No. 478, §1; Acts 1990, No. 719, §1, eff. July 1, 1990; Acts 1990, No. 724, §1, eff. July 1, 1990; Acts 1990, No. 817, §1; Acts 1990, No. 1030, §1, eff. Jan. 1, 1991; Acts 1990, No. 1064, §1, eff. July 1, 1990; Acts 1991, No. 292, §1, eff. July 1, 1991; Acts 1991, No. 350, §1; Acts 1991, No. 388, §1, eff. July 8, 1991; Acts 1991, No. 772, §1, eff. July 1, 1991; Acts 1991, No. 1019, §1; Acts 1991, No. 1029, §1, eff. Sept. 1, 1991; Acts 1992, No. 226, §1; Acts 1992, No. 514, §1; Acts 1992, No. 884, §1; Acts 1992, No. 926, §1, eff. July 1, 1992 (§301(10)(o)) and July 1, 1993 (§301(10)(n)); Acts 1994, No. 6, §1, eff. July 1, 1994; Acts 1994, No. 8, §1, eff. June 7, 1994; Acts 1994, No. 29, §1; Acts 1995, No. 284, §1, eff. July 1, 1995; Acts 1996, No. 7, §1, eff. July 1, 1996; Acts 1996, No. 12, §1, eff. July 1, 1996; Acts 1996, No. 15, §1, eff. July 1, 1997; Acts 1996, No. 20, §1, eff. July 1, 1996; Acts 1996, No. 28, §1, eff. July 1, 1996; Acts 1996, No. 29, §1, eff. July 2, 1996; Acts 1996, No. 33, §1, eff. July 2, 1996; Acts 1996, No. 43, §1, eff. July 2, 1996; Acts 1998, No. 10, §1, eff. June 30, 1998; Acts 1998, No. 21, §1, eff. June 29, 1998; Acts 1998, No. 22, §1, eff. July 1, 1998; Acts 1998, No. 37, §1, eff. June 24, 1998; Acts 1998, No. 40, §1; Acts 1998, No. 46, §1, eff. June 24, 1998; Acts 1998, No. 47, §1, eff. July 1, 1998; Acts 1998, No. 49, §1, eff. Aug. 1, 1998; Acts 1998, No. 58, §1, eff. July 1, 1998; Acts 1999, No. 1266, §1, eff. July 12, 1999; Acts 2000, No. 22, §§2 and 9, eff. June 15, 2000, §§8 and 10*; Acts 2000, No. 30, §1; Acts 2000, No. 33, §2, eff. July 1, 2000; Acts 2000, No. 47, §1, eff. July 1, 2000; Acts 2001, No. 60, §1, eff. July 1, 2001; Acts 2001, No. 874, §1, eff. June 26, 2001; Acts 2001, No. 1175, §§1 and 3 (conditional eff. dates – see notes below); Acts 2002, 1st Ex. Sess., No. 3, §1, eff. July 1, 2002; Acts 2002, 1st Ex. Sess., No. 5, §1, eff. July 1, 2002; Acts 2002, 1st Ex. Sess., No. 7, §1, eff. July 1, 2002; Acts 2002, No. 56, §1, eff. July 1, 2002; Acts 2002, No. 58, §1, eff. June 25, 2002; Acts 2002, No. 61, §1, eff. June 25, 2002; Acts 2002, No. 64, §1, eff. June 30, 2002; Acts 2002, No. 67, §1, eff. July 1, 2002; Acts 2002, No. 70, §1, eff. July 1, 2002; Acts 2002, No. 71, §1, eff. June 25, 2002; Acts 2002, No. 85, §§1 and 2, eff. June 27, 2002; Acts 2003, No. 46, §1, eff. May 23, 2003; Acts 2003, No. 61, §1, eff. May 23, 2003; Acts 2003, No. 73, §1, eff. July 1, 2003; Acts 2003, No. 131, §2, eff. July 1, 2003; Acts 2004, 1st Ex. Sess., No. 1, §1, eff. Mar. 23, 2004, and §3, eff. July 1, 2004; Acts 2004, 1st Ex. Sess., No. 6, §1, eff. Mar. 25, 2004; Acts 2004, 1st Ex. Sess., No. 8, §1, eff. July 1, 2004; Acts 2004, No. 49, §1, eff. May 21, 2004; Acts 2005, No. 243, §1, eff. June 29, 2005; Acts 2005, No. 293, §1, eff. July 1, 2005; Acts 2005, No. 345, §1, eff. July 1, 2005 (Subparagraphs (10)(x) and (18)(l) eff. July 1, 2006 until June 30, 2012); Acts 2005, No. 362, §1, eff. July 1, 2005; Acts 2005, No. 364, §1, eff. June 30, 2005; Acts 2005, No. 357, §1, eff. June 30, 2005; Acts 2005, No. 377, §2, eff. June 30, 2005; Acts 2005, No. 393, §1, eff. July 1, 2005; Acts 2005, No. 410, §1; Acts 2005, No. 457, §1, eff. July 11, 2005; Acts 2005, No. 458, §1, eff. July 11, 2005; Acts 2005, No. 471, §1, eff. July 12, 2005; Acts 2005, 1st Ex. Sess., No. 48, §1, eff. Jan. 1, 2006; Acts 2006, No. 41, §1; Acts 2007, No. 1, §1, eff. May 31, 2007; Acts 2007, No. 162, §1; Acts 2007, No. 173, §1, eff. June 27, 2007; Acts 2007, No. 339, §1, eff. July 1, 2007; Acts 2007, No. 358, §§1, 2, eff. Aug. 1, 2007; Acts 2007, No. 419, §1; Acts 2007, No. 427, §1, eff. July 1, 2008; Acts 2007, No. 429, §1, eff. June 30, 2007; Acts 2007, No. 430, §1, eff. Oct. 1, 2007; Acts 2007, No. 462, §1, eff. July 1, 2007; Acts 2007, No. 471, §1, eff. July 1, 2007; Acts 2007, No. 480, §1; Acts 2008, 2nd Ex. Sess., No. 1, §1, eff. July 1, 2008; Acts 2008, 2nd Ex. Sess., No. 9, §1, eff. March 24, 2008; Acts 2008, 2nd Ex. Sess., No. 12, §1, eff. July 1, 2008; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2009, No. 206, §1, eff. June 30, 2009; Acts 2009, No. 442, §2, eff. July 1, 2009; Acts 2009, No. 443, §1, eff. July 1, 2009; Acts 2009, No. 450, §1, eff. July 1, 2009; Acts 2009, No. 456, §1, eff. July 1, 2009; Acts 2009, No. 459, §1, eff. July 1, 2009; Acts 2009, No. 466, §1; Acts 2009, No. 500, §1, eff. July 1, 2009, and §2, eff. Jan. 1, 2010; Acts 2011, 1st Ex. Sess., No. 42, §1; Acts 2011, No. 372, §1, eff. Oct. 1, 2011; Acts 2011, No. 374, §1; Acts 2012, No. 438, §1; Acts 2013, No. 158, §2, eff. June 7, 2013; Acts 2013, No. 172, §1, eff. July 1, 2013; Acts 2013, No. 305, §1; Acts 2013, No. 396, §1; Acts 2015, No. 1, §1, eff. May 22, 2015; Acts 2015, No. 90, §1; Acts 2015, No. 116, §1, eff. June 19, 2015; Acts 2016, 1st Ex. Sess., No. 17, §1, eff. July 1, 2016; Acts 2016, 1st Ex. Sess., No. 25, §1, eff. April 1, 2016; Acts 2016, 1st Ex. Sess., No. 26, §1, eff. April 1, 2016; Acts 2016, 2nd Ex. Sess., No. 3, §1, eff. June 23, 2016.

*NOTE: Section 14 of Acts 2000, No. 22, provides that Sections 8 and 10 of the Act (affecting R.S. 47:301(14)(i)(iii)(cc) and (gg) and (i)(v)) will become effective "If it is determined by the legislature or by a court of competent jurisdiction that a regulatory authority has failed to assure that one hundred percent of the tax savings experienced by a telecommunication service provider, whose rates are regulated by such authority, inures proportionately to the benefit of all classes of customers of such provider as required by Section 7 of this Act, then Sections 8 and 10 of this Act shall become effective on the first day of the second month following the month in which such determination is made."

NOTE: Re Paragraph (18)(a)(i) and (ii), see Acts 2000, No. 44, §§1 and 2.

NOTE: Section 5 of Acts 2001, No. 1175, provides that "The intent of this Act is to amend Louisiana law so that it conforms to the federal Mobile Telecommunications Sourcing Act, P.L. 106-252, codified at 4 U.S.C., Sections 116 through 126. If it is determined by the legislative oversight committees of the Department of Revenue, which are set forth in R.S. 49:968, that a court of competent jurisdiction has entered a final judgment on the merits that (1) is based on federal or state law; (2) is no longer subject to appeal; and (3) substantially limits or impairs the essential elements of Section 1 or 2 of this Act, then the provisions enacted by such Sections shall be repealed, and Sections 3 and 4 of this Act shall be effective, all as of the date of entry of such judgment."

NOTE: Re Subparagraphs (10)(v), (13)(g), and (18)(i), see Acts 2002, No. 85, §3.

NOTE: See Acts 2004, 1st Ex. Sess., No. 1, §4(C).

NOTE: See Acts 2009, No. 442, §§3 and 4.

NOTE: See Acts 2009, No. 456, §2.

NOTE: See Acts 2009, No. 459, §2.

NOTE: See Acts 2016, 1st Ex.Sess., No. 26, §2, regarding applicability.

NOTE: See Acts 2016, 2nd Ex.Sess., No. 3, §2, regarding retroactivity.



RS 47:301.1 - Telecommunications and ancillary services

§301.1. Telecommunications and ancillary services

A. The sales and use tax levied by this Chapter shall apply to the sales price of telecommunications services in accordance with the following sourcing rules:

(1) Except as otherwise provided in Paragraph (4) of this Subsection, telecommunications services sold on a call-by-call basis shall be subject to the tax imposed by this Chapter if either of the following occur:

(a) The call both originates and terminates in this state.

(b) The call either originates in this state or terminates in this state, and the service address associated with the call is located in this state.

(2) Except as otherwise provided in Paragraph (4) of this Subsection, telecommunications services sold on a basis other than a call-by-call basis shall be subject to the tax imposed by this Chapter if the telecommunications service is charged to a customer whose place of primary use is in this state.

(3) Except as otherwise provided in Paragraph (4) of this Subsection, mobile telecommunications services provided by a customer's home service provider shall be subject to the tax imposed by this Chapter if the customer's place of primary use is in this state.

(4) Notwithstanding the provisions of Paragraphs (1), (2), and (3) of this Subsection, the following rules apply:

(a) Air-to-ground radio telephone services shall be subject to the tax imposed by this Chapter if the customer's place of primary use is located in this state.

(b) Postpaid calling services shall be subject to the tax imposed by this Chapter if the origination point of the telecommunications signal is located in this state, as first identified by either of the following:

(i) The seller's telecommunications system.

(ii) Information received by the seller from its service provider, where the system used to transport such signals is not that of the seller.

(c) With respect to private communication services, the tax imposed by this Chapter shall apply to:

(i) Any separate charge for a specific channel termination point located in this state.

(ii) Any separate charge for the use of a channel that is exclusively between two channel termination points located in this state.

(iii) Where channel termination points of a channel are located both within and outside this state:

(aa) Fifty percent of any separate charge for a segment of a channel between two such channel termination points.

(bb) To the extent that the charge for any segment or segments of a channel is not separately billed, an amount equal to the total charge for such channel segment or segments multiplied by a fraction, the numerator of which is the number of channel termination points located in this state and the denominator of which is the total number of channel termination points.

B.(1) The sales price of telecommunications services shall include, whether or not separately stated, charges for any of the following:

(a) The connection, movement, change, or termination of telecommunications services.

(b) Conference bridging services and vertical services if the customer's place of primary use is located in this state.

(2) The sales price of telecommunications services shall not include charges for any of the following:

(a) The furnishing of any telecommunications service for resale, including access and other interconnection charges paid by providers of telecommunications services and charges for the use of intercompany facilities pursuant to shared network facility arrangements, provided that any dealer making a sale of telecommunications services for resale shall obtain a certificate from the purchaser of such services certifying that such services are purchased for the purpose of resale, the form of the certification to be determined by rules and regulations to be promulgated by the secretary.

(b) Ancillary services, except those specified in Paragraph (1) of this Subsection, if the nontaxable ancillary service charges are stated separately from the charges for telecommunications services.

(c) Any excise, franchise, or similar tax or like fee or assessment levied by the United States, by the state of Louisiana, or by any political subdivision as defined in Article VI, Section 44(2) of the Constitution of Louisiana, upon the purchase, sale, use, or consumption of any telecommunications service, which tax, fee, or assessment is collected by the seller from the purchaser.

(d) Telecommunications services paid for by inserting coins in coin-operated telephones available to the public.

(e) Telecommunications services or transactions defined in this Paragraph among entities classified as members of an affiliated group as provided by 26 U.S.C. 1504, provided, however, that these provisions shall not apply to any sale of tangible personal property.

(f) Any other property or services that are not telecommunications services if stated separately from the charges for telecommunications services.

C. The following provisions apply to the furnishing of mobile telecommunications services:

(1) The home service provider shall be responsible for obtaining and maintaining the customer's place of primary use.

(a) If the home service provider's reliance on information provided by its customer is in good faith, it shall be entitled to rely on the applicable residential or business street address supplied by the customer as the place of primary use unless a taxing jurisdiction or the state has given the home service provider a notice of determination as set forth in Subparagraph (c) or (d) of this Paragraph.

(b) If the home service provider's reliance on information provided by its customer regarding the customer's place of primary use is in good faith, it shall not be liable for any additional taxes, charges, or fees based on a different determination of the place of primary use for taxes, charges, or fees that are customarily passed on to the customer as a separate, itemized charge unless a taxing jurisdiction or the state has given the home service provider a notice of determination as set forth in Subparagraphs (c) or (d) of this Paragraph.

(c) A taxing jurisdiction, or the state on behalf of any taxing jurisdiction or taxing jurisdictions within the state, may determine that the address used for purposes of determining the taxing jurisdictions to which taxes, charges, or fees for mobile telecommunications services are remitted does not meet the definition of place of primary use and give binding notice to the home service provider to change the place of primary use on a prospective basis from the date of notice of determination. However, if the taxing jurisdiction making such determination is not the state, such taxing jurisdiction shall obtain the consent of all affected taxing jurisdictions within the state and shall give the customer an opportunity to demonstrate in accordance with applicable state or local tax, charge, or fee administrative procedures that the address is the customer's place of primary use before giving such notice of determination.

(d) A taxing jurisdiction, or the state on behalf of any taxing jurisdiction or taxing jurisdictions within the state, may determine that the assignment of a taxing jurisdiction by a home service provider under Subparagraph (a) of this Paragraph does not reflect the correct taxing jurisdiction and give binding notice to the home service provider to change the assignment on a prospective basis from the date of notice of determination. However, if the taxing jurisdiction making the determination is not the state, it must obtain the consent of all affected taxing jurisdictions within the state and give the home service provider an opportunity to demonstrate in accordance with applicable state or local tax, charge, or fee administrative procedures that the assignment reflects the correct taxing jurisdiction before giving such notice of determination.

(e) If a customer believes that an amount of tax or assignment of place of primary use or taxing jurisdiction included on a billing is erroneous, before seeking any other remedy the customer shall notify the home service provider in writing. The customer shall include in this written notification the street address for his place of primary use, the account name and number for which the customer seeks a correction of the tax assignment, a description of the error asserted by the customer, and any other information that the home service provider reasonably requires to process the request. Within sixty days of receiving a notice under this Section, the home service provider shall review its records and the electronic database or enhanced zip code used to determine the customer's taxing jurisdiction. If this review shows that the amount of tax, assignment of place of primary use, or taxing jurisdiction is in error, the home service provider shall correct the error and refund or credit the amount of tax erroneously collected from the customer for a period of up to two years. If this review shows that the amount of tax, assignment of place of primary use, or taxing jurisdiction is correct, the home service provider shall provide a written explanation to the customer.

(f) If the customer is dissatisfied with the response of the home service provider required under this Section, the customer may seek a correction or refund from the taxing jurisdiction affected.

(2)(a) Notwithstanding any provision of law to the contrary, if a mobile telecommunications service is not subject to the tax imposed by this Chapter or taxes levied by other taxing jurisdictions, and if the amount paid or charged for such mobile telecommunications service is aggregated with and not separately stated from the amount paid or charged for any service that is subject to such taxes, then the nontaxable mobile telecommunications service shall be treated as being subject to such taxes unless the home service provider can reasonably identify the amount paid or charged for the mobile telecommunications service not subject to such taxes from its books and records kept in the regular course of business.

(b) Notwithstanding any provision of law to the contrary, if a mobile telecommunications service is not subject to the taxes levied by the state pursuant to R.S. 47:302(C) and 331(C) or by other taxing jurisdictions, a customer may not rely upon the nontaxability of such mobile telecommunications service unless the customer's home service provider separately states the amount charged for such nontaxable mobile telecommunications service or the home service provider elects, after receiving a written request from the customer in the form required by the provider, to provide verifiable data based upon the home service provider's books and records that are kept in the regular course of business that reasonably identifies the amount charged or paid for such nontaxable mobile telecommunications service.

D.(1) Notwithstanding any provision of law to the contrary, with respect to sales of interstate telecommunications services to any person for use in the operation of one or more call centers, the tax imposed by this Chapter shall not exceed twenty-five thousand dollars per calendar year.

(2) The limitation set forth in this Subsection shall apply only to holders of a direct payment number issued by the department pursuant to R.S. 47:303.1. In order to obtain such direct payment number, the applicant must establish that he satisfies the criteria set forth in this Subsection. The provisions of R.S. 47:303.1(B) shall not apply to any application for a direct payment number under this Subsection.

(3) The department shall not issue any refunds of taxes paid prior to receiving a direct payment number.

(4) All entities wholly owned by the same person or entity shall be considered a single person.

E. To prevent actual multistate taxation of an interstate telecommunications service subject to the tax imposed by this Chapter, any taxpayer, upon proof that such taxpayer has paid a tax in another state on such service, shall be allowed a credit against the tax imposed by this Chapter to the extent of the amount of such tax paid in such other state.

F. Notwithstanding any provision of law to the contrary, after allocation of monies to the Bond Security and Redemption Fund as required by Article VII, Section 9(B) of the Constitution of Louisiana, from the avails of the sales tax on telecommunication services there shall be an annual dedication of one million dollars to be deposited into the Telecommunications for the Deaf Fund for use as provided in R.S. 47:1061(B).

Acts 2007, No. 358, §1, eff. Aug. 1, 2007; Acts 2013, No. 300, §1, eff. July 1, 2013.



RS 47:301.2 - Sales Tax Streamlining and Modernization Commission

§301.2. Sales Tax Streamlining and Modernization Commission

A. Purpose. The legislature hereby recognizes that:

(1) The sales and use taxes on tangible personal property, services, rentals, and leases hereinafter referred to as "sales tax", represent one of Louisiana's two major revenue sources, representing an average of forty percent of state general fund receipts.

(2) The sales tax is the main source of revenue for most of Louisiana's local governments.

(3) There exist significant structural issues impacting the state and local sales taxes, which include legislative actions that adversely impact the tax base, a distinct shift away from a goods-based to a services-based economy, and an increasing shift from "brick and mortar" retail transactions to e-commerce purchases.

(4) The combined average sales tax rate of 8.9% for Louisiana was the third highest in the nation as reported by the Tax Foundation in 2014.

(5) The legislature further recognizes that it is good public policy to contemplate modernization of the sales tax structure to reflect the twenty-first century economy as a way to aid in stabilizing the sales tax as a revenue source for the state and its local governments.

B. Sales Tax Streamlining and Modernization Commission. For these reasons, the Sales Tax Streamlining and Modernization Commission, hereinafter referred to as "commission", is hereby established to perform a comprehensive study of Louisiana's state and local sales tax systems, and to make recommendations to the legislature regarding revision of practices, administrative procedure, statutory law, and Louisiana Constitution, all for the purpose of streamlining and modernizing this vital revenue source for the state and its local governments. The recommendations shall encompass an overall goal of ensuring both revenue stability and taxpayer equity through the adoption of proven contemporary tax policies. The policies shall be based on the concept of a low tax rate with a broad base to be administered fairly and efficiently.

C. Members. The commission shall consist of the following twenty members, who shall serve without compensation except for their reasonable and necessary expenses related to the performance of their duties as members of the commission, and then only in such amounts as is provided by law for state employees and officials, or per diem or expense reimbursement to which they may be individually entitled as members of their constituent organizations:

(1) The speaker of the House of Representatives or his designee.

(2) The president of the Senate or his designee.

(3) The chairman of the House Committee on Ways and Means or his designee.

(4) The chairman of the Senate Committee on Revenue and Fiscal Affairs or his designee.

(5) A member appointed by the Police Jury Association of Louisiana.

(6) A member appointed by the Louisiana Municipal Association.

(7) A member appointed by the Louisiana School Boards Association.

(8) A member appointed by the Louisiana Association of Tax Administrators.

(9) A member appointed by the Louisiana Sheriffs Association.

(10) A member appointed by the Louisiana Multiparish Tax Commission.

(11) A member appointed by the Louisiana Association of Business and Industry.

(12) A member appointed by the Louisiana Retailers Association.

(13) A member appointed by the Louisiana Automobile Dealers Association.

(14) A member appointed by the National Federation of Independent Business.

(15) A member appointed by Louisiana Industrial Development Executives Association.

(16) A member appointed by Society of Louisiana Certified Public Accountants.

(17) A member appointed by the Public Affairs Research Council of Louisiana.

(18) A member appointed by The Tax Foundation.

(19) The secretary of the Department of Revenue or his designee.

(20) The Legislative Auditor, or his designee.

D. Meetings. (1) The commission shall conduct monthly meetings and may consider testimony from witnesses and documents produced for purposes of the commission. The first meeting shall be held no later than July 31, 2015. A majority of the commission members shall constitute a quorum. Meetings of the commission shall be held at the state capitol and be open to the public, pursuant to the provisions of R.S. 42:12 et seq.

(2) The commission shall elect a chairman at its first meeting by a majority vote of a quorum of the members present and voting. The chairman shall prepare the schedules and agendas for meetings, and shall coordinate the staff support deemed necessary for the function of the commission. The following organizations shall assist the commission with staff support as may be required:

(a) Louisiana Department of Revenue.

(b) Staff of the House of Representatives, Senate, Legislative Fiscal Office, and Legislative Auditor's Office.

(3) The commission, by majority vote of members present and voting, may establish subcommittees and provide for guidelines and timetables for their reports to the commission.

E. Studies. The duty of the commission shall be to perform a comprehensive study of the following issues relating to Louisiana's state and local sales tax systems and to develop specific recommendations for legislative consideration relative thereto:

(1) A study of how Louisiana state and local sales tax policy affects the economy of our state, and how changes in such policy may better position Louisiana for the future in terms of equity and economic competitiveness.

(2) A study of the state and local government sales tax bases and rates and, to the degree practicable, how those compare with that of other states with similar demographics and economies. This shall include examination of the concept of broadening the tax base to allow for lower rates and a more equitable system. Given the global shift of economic activity from goods-based to services-based consumption, such study shall specifically include consideration of the taxation of services as a way to strengthen the base and also to help offset the otherwise regressive nature of a sales tax structure where few services are taxed. Further, this study shall include consideration of the impact of tax rates on the deleterious effects of the migration of economic consumption from land-based to the Internet, not only on state and local revenue stability, but also on the economic competitiveness and survival of Louisiana's retail businesses, which local businesses are critical to the vitality of the cultural and community life in this state.

(3) A study of all special tax treatment against sales tax, inclusive of credits, deductions, discounts, exclusions, exemptions, and rebates. This shall include, to the degree practicable, a comparison to that of other states with similar populations and economies.

(4) A study of state and local government sales tax collection and audit procedures and, to the degree practicable, a comparison to that of other states which are considered at a national level to have an efficient, contemporary administrative and procedural scheme.

F. There shall be a subcommittee established for the development of recommendations to be presented to the commission concerning potential policy changes regarding coordinated multi-parish sales and use tax audits. The subcommittee shall be composed of the commission members representing the Police Jury Association of Louisiana, the Louisiana Municipal Association, the Louisiana School Boards Association, the Louisiana Association of Tax Administrators, the Louisiana Sheriffs Association, the Louisiana Multi-parish Tax Commission, the Department of Revenue, and the Louisiana Legislative Auditor. The members of the subcommittee shall elect a chairman as approved by a majority of the members of the subcommittee. The subcommittee's report shall be presented to the commission by January 15, 2017.

G. Reports and Recommendations. The commission shall review any reports of the research groups and subcommittees, and after having conducted its comprehensive review, shall prepare a report of its recommendations for any revision of current practices, administrative procedure, statutory law, and Louisiana constitution. A recommendation concerning the collection or administration of local sales and use taxes shall require approval of three-quarters of the members of the commission. The commission's interim report shall be submitted to the governor, the president of the Senate, and the speaker of the House of Representatives no later than January 15, 2016. The final report shall be prepared as determined by the commission.

H. Sunset. The commission shall terminate on June 30, 2017, but if approved by a two-thirds vote of the membership prior to June 30, 2017, the commission may continue its work through June 30, 2018.

Acts 2015, No. 405, §1, eff. July 1, 2015; Acts 2016, No. 564, §1.



RS 47:302 - Imposition of tax

§302. Imposition of tax

A. There is hereby levied a tax upon the sale at retail, the use, the consumption, the distribution, and the storage for use or consumption in this state, of each item or article of tangible personal property, as defined herein, the levy of said tax to be as follows:

(1) At the rate of two per centum (2%) of the sales price of each item or article of tangible personal property when sold at retail in this state; the tax to be computed on gross sales for the purpose of remitting the amount of tax due the state, and to include each and every retail sale.

(2) At the rate of two per centum (2%) of the cost price of each item or article of tangible personal property when the same is not sold but is used, consumed, distributed, or stored for use or consumption in this state; provided there shall be no duplication of the tax.

B. There is hereby levied a tax upon the lease or rental within this state of each item or article of tangible personal property, as defined herein; the levy of said tax to be as follows:

(1) At the rate of two per centum (2%) of the gross proceeds derived from the lease or rental of tangible personal property, as defined herein, where the lease or rental of such property is an established business, or part of an established business, or the same is incidental or germane to the said business.

(2) At the rate of two per centum (2%) of the monthly lease or rental price paid by lessee or rentee, or contracted or agreed to be paid by lessee or rentee to the owner of the tangible personal property.

C.(1) There is hereby levied a tax upon all sales of services, as herein defined, in this state, at the rate of two percent of the amounts paid or charged for such services.

(2) The tax levied in this Section shall be collected from the dealer, as defined herein, shall be paid at the time and in the manner hereinafter provided, and shall be in addition to all other taxes, whether levied in the form of excise, license, or privilege taxes, and shall be in addition to taxes levied under the provisions of Chapter 3 of Subtitle II of this Title.

D. Notwithstanding any other provision of law to the contrary, no sales or use tax of any taxing authority shall be levied on any advertising service rendered by an advertising business, including but not limited to advertising agencies, design firms, and print and broadcast media, or any member, agent, or employee thereof, to any client whether or not such service also involves a transfer to the client of tangible personal property. However, a transfer of mass-produced advertising items by an advertising business which manufactures the items itself to a client for the client's use, which transfer involves the furnishing of minimal services other than manufacturing services by the advertising business shall be a taxable sale or use of tangible personal property; provided that in no event shall tax be levied on charges for creative services which are separately invoiced.

E. No exemption from the state sales and use tax granted after the effective date of this Act and granted pursuant to the provisions of this Chapter or Chapter 2-A of Title 47 of the Louisiana Revised Statutes of 1950 shall be applicable to any sales and use tax levied by any local governmental subdivision or school board unless the state exemption specifically provides that it applies to such sales and use tax levies. In the absence of any such specific application of the state exemption to sales and use tax levies of any local governmental subdivision or school board, any state exemption granted pursuant to the provisions of this Chapter or Chapter 2-A of Title 47 of the Louisiana Revised Statutes of 1950 shall be applicable only to the levy and collection of the state sales and use tax.

F. Notwithstanding any other provision of law to the contrary, including but not limited to any contrary provisions of this Chapter, for the period August 1, 1988 through June 30, 1989, the exemptions to the tax levied pursuant to the provisions of this Section, except for those exemptions provided by R.S. 39:467 and 468, R.S. 47:305(A)(1), (B), (D)(1)(f), (j), (k), (l), (m), (s), (G), 305.1, 305.2, 305.3, 305.8, 305.15, 305.20, 305.37, 305.38, and 305.46, and R.S. 51:1787, shall be inapplicable, inoperable and of no effect.

G. Notwithstanding any other provision of law to the contrary, including but not limited to any contrary provisions of this Chapter, for the period July 1, 1990 through June 30, 1991, the exemptions to the two percent tax levied pursuant to the provisions of this Section, except for those exemptions provided by R.S. 39:467 and 468, R.S. 47:305(A)(1), (B), (D)(1)(f), (j), (k), (l), (m), (s), (G), 305.1, 305.2, 305.3, 305.8, 305.10, 305.14, 305.15, 305.20, 305.37, 305.38, and 305.46, and R.S. 51:1787, shall be inapplicable, inoperable, and of no effect.

H. Notwithstanding any other provisions to the contrary, including but not limited to any contrary provisions of this Chapter, for the period July 1, 1991 through June 30, 1992, the exemptions to the tax levied pursuant to the provisions of this Section, except for those exemptions provided by R.S. 39:467 and 468, R.S. 47:305(A)(1), (B), (D)(1)(f), (j), (k), (l), (m), (s), (G), 305.1, 305.2, 305.3, 305.8, 305.10, 305.14, 305.15, 305.20, 305.25(A)(1) and (2), 305.37, 305.38, and 305.46, and R.S. 51:1787, shall be inapplicable, inoperable, and of no effect.

I. Notwithstanding any other provision of law to the contrary, including but not limited to any contrary provisions of this Chapter, for the period July 1, 1992 through June 30, 1994, the exemptions to the tax levied pursuant to the provisions of this Section, except for those exemptions provided by R.S. 39:467 and 468, R.S. 47:305(A)(1), (B), (D)(1)(f), (j), (k), (l), (m), (s), (G), 305.1, 305.2, 305.3, 305.8, 305.10, 305.14, 305.15, 305.20, 305.25(A)(1) and (2), 305.37, 305.38, and 305.46, and R.S. 51:1787, shall be inapplicable, inoperable, and of no effect.

J. Notwithstanding any other provisions of law to the contrary, including the provisions of Subsection I of this Section, as proposed by House Bill 568 of the 1992 Regular Session, the provisions of R.S. 47:305(D)(1)(t) shall remain in effect for the period beginning on July 1, 1992 and ending on June 30, 1994.

K. An additional tax shall be levied as follows:

(1) At the rate of four percent of the sales price of each item or article of tangible personal property when sold at retail in this state; the tax to be computed on gross sales for the purpose of remitting the amount of tax due the state, and to include each and every retail sale.

(2) At the rate of four percent of the cost price of each item or article of tangible personal property when the same is not sold but is used, consumed, distributed, or stored for use or consumption in this state; provided there shall be no duplication of the tax.

(3) The tax levied under this Subsection shall be in addition to the tax levied upon such sales under Subsection A of this Section and any other tax levied under other Sections of this Chapter, and shall be subject to the same definitions, exemptions, tax credits, penalties, and limitations now or hereafter prescribed in this Chapter.

(4) The tax levied under this Subsection shall be paid in lieu of any sales or use tax which would otherwise be levied and collected by a local political jurisdiction of this state.

(5) The tax levied under this Subsection shall be levied and collected only from vendors who qualify as a "dealer" in this state solely by virtue of engaging in regular or systematic solicitation of a consumer market in this state by the distribution of catalogs, periodicals, advertising fliers, or other advertising, or by means of print, radio, or television media, including but not limited to television shopping channels, by mail, telegraphy, telephone, computer database, cable, optic, microwave, or other communication system. A vendor who qualifies as a dealer in this state as provided in R.S. 47:301(4) is prohibited from collecting the tax imposed under this Subsection in lieu of collecting the sales and use tax imposed by a political subdivision of this state which tax is remitted directly to the political subdivision.

(6) The taxes levied under this Subsection shall be collected by the Department of Revenue, advised by a sales and use tax commission consisting of nine members appointed as follows: two members appointed by the Louisiana Municipal Association; two members appointed by the Louisiana School Boards Association; two members appointed by the Police Jury Association of Louisiana; two members appointed by the Louisiana Sheriffs' Association; and one member appointed by the Louisiana Association of Tax Administrators. The secretary shall assess a collection fee, not to exceed one percent of the proceeds of the tax, as reimbursement for the actual cost of collection of the tax. The department shall keep the commission informed on a regular basis of the collection and distribution of the taxes collected, and the commission shall receive a copy of the executive budget submission of the Local Tax Division of the Board of Tax Appeals.

(7)(a) From the current collections of the tax collected under this Subsection, the secretary shall make the following distributions:

(i) The secretary shall annually provide for an interagency transfer in the amount of one hundred and thirty-two thousand dollars to the Department of State Civil Service, Board of Tax Appeals, to be expended exclusively for the purposes of its Local Tax Division.

(ii) All monies remaining after satisfaction of the requirements of Item (i) of this Subparagraph shall be distributed quarterly to the central local sales and use tax collector or, if none, the parish governing authority according to population. The central local sales and use tax collector or the parish governing authority shall at no charge distribute the tax proceeds received from the secretary to each political subdivision within the parish which levies a sales and use tax or receives a portion of the proceeds of a parishwide sales and use tax levy, in accordance with each such political subdivision's pro rata share of local sales and use tax receipts collected on all other transactions subject to local sales and use taxes during the most recent state fiscal year for which data is available within thirty days of receipt of the proceeds.

(b) The amount specified in Item (a)(i) of this Paragraph as transferred to the Department of State Civil Service, Board of Tax Appeals, shall be increased by fifty-five thousand dollars on July 1, 2015, by thirty-two thousand dollars on July 1, 2016, and by five thousand dollars on the first day of each of the two subsequent fiscal years. The amounts specified in Subparagraphs (a) and (b) of this Paragraph shall be transferred by the secretary within the first thirty days of each fiscal year and the Department of State Civil Service, Board of Tax Appeals, may retain all funds which are transferred as directed in Subparagraphs (a) and (b) of this Paragraph.

L. Notwithstanding any other provision of law to the contrary, including but not limited to any contrary provisions of this Chapter, for the period July 1, 1994 through June 30, 1996, the exemptions to the tax levied pursuant to the provisions of this Section, except for those exemptions provided by R.S. 39:467 and 468, R.S. 47:305(A)(1), (B), (D)(1)(f), (j), (k), (l), (m), (s), and (t), and (G), 305.1, 305.2, 305.3, 305.8, 305.10, 305.14, 305.15, 305.20, 305.25(A)(1) and (2), 305.37, 305.38, and 305.46, and R.S. 51:1787, shall be inapplicable, inoperable, and of no effect.

M. Notwithstanding any other provision of law to the contrary, including but not limited to any contrary provisions of this Chapter, for the period July 1, 1996 through June 30, 1998, the exemptions to the tax levied pursuant to the provisions of this Section, except for those exemptions provided by R.S. 39:467 and 468, R.S. 47:305(A)(1), (B), (D)(1)(f), (j), (k), (l), (m), (s), and (t), and (G), 305.1, 305.2, 305.3, 305.8, 305.10, 305.14, 305.15, 305.20, 305.25(A)(1) and (2), 305.37, 305.38, 305.46, and 305.50, and R.S. 51:1787, shall be inapplicable, inoperable, and of no effect.

N. Notwithstanding any other provision of law to the contrary, including but not limited to any contrary provisions of this Chapter, for the period July 1, 1998 through June 30, 2000, the exemptions to the tax levied pursuant to the provisions of this Section, except for those exemptions provided by R.S. 39:467 and 468, R.S. 47:305(A)(1), (B), (D)(1)(f), (j), (k), (l), (m), (s), and (t), and (G), 305.1, 305.2, 305.3, 305.8, 305.10, 305.14, 305.15, 305.20, 305.25(A)(1) and (2), 305.37, 305.38, 305.46, and 305.50, and R.S. 51:1787, shall be inapplicable, inoperable, and of no effect.

O. Notwithstanding any other provision of law to the contrary, including but not limited to any contrary provisions of this Chapter, for the period July 1, 2000 through June 30, 2002, the exemptions to the tax levied pursuant to the provisions of this Section, except for those exemptions provided by R.S. 39:467 and 468, R.S. 47:305(A)(1), (B), (D)(1)(f), (j), (k), (l), (m), (s), and (t), and (G), 305.1, 305.2, 305.3, 305.8, 305.10, 305.14, 305.15, 305.20, 305.25(A)(1) and (2), 305.37, 305.38, 305.46, and 305.50, and R.S. 51:1787, shall be inapplicable, inoperable, and of no effect.

P. Notwithstanding any other provision of law to the contrary and specifically notwithstanding any provision enacted during the 2002 Regular Session which makes any sales and use tax exemption inapplicable, inoperable, and of no effect, the exemption provided in R.S. 47:305.51 shall be applicable, operable, and effective for the period April 1, 2001 through June 30, 2004.

Q. Notwithstanding any other provision of law to the contrary, including but not limited to any contrary provisions of this Chapter, for the period July 1, 2002 through June 30, 2004, the exemptions to the tax levied pursuant to the provisions of this Section, except for those exemptions provided by R.S. 39:467 and 468, R.S. 47:305(A)(1), (B), (D)(1)(f), (j), (k), (l), (m), (s), and (t), and (G), 305.1, 305.2, 305.3, 305.8, 305.10, 305.14, 305.15, 305.20, 305.25(A)(1) and (2), 305.37, 305.38, 305.46, and 305.50, and R.S. 51:1787, shall be inapplicable, inoperable, and of no effect.

R.(1) Notwithstanding any other provision of law to the contrary, including but not limited to any contrary provisions of this Chapter, for the period July 1, 2004, through June 30, 2009, the exemptions to the tax levied pursuant to the provisions of this Section, except for those exemptions provided by R.S. 39:467 and 468, R.S. 47:305(A)(1), (B), (D)(1)(f), (j), (k), (l), (m), (s), and (t), and (G), 305.1, 305.2, 305.3, 305.8, 305.10, 305.14, 305.15, 305.20, 305.25(A)(1) and (2), 305.37, 305.38, 305.46, 305.50, and 305.51, and R.S. 51:1787, shall be inapplicable, inoperable, and of no effect.

(2) Notwithstanding any other provision of law to the contrary, including but not limited to any contrary provisions of this Chapter, the exemption provided for in R.S. 47:305(A)(2) and 305.25(A)(3) shall be applicable, operable, and effective from July 1, 2007.

(3) Notwithstanding any other provision of law to the contrary which makes any sales and use tax exemption inapplicable, inoperable, and of no effect, the exemption provided in R.S. 47:305(D)(2) shall be applicable, operable, and effective from January 1, 1998.

S. Notwithstanding any other provision of law to the contrary and specifically notwithstanding any provision enacted during the 2004 First Extraordinary Session which makes any sales and use tax exemption inapplicable, inoperable, and of no effect, the exemption provided in R.S. 47:305.51 shall be applicable, operable, and effective for all taxable periods beginning on or after July 1, 2007.

T. Notwithstanding any other provision of law to the contrary and specifically notwithstanding any provision enacted to make any sales and use tax exemption inapplicable, inoperable, and of no effect, the exemption provided in R.S. 47:305(A)(5)(b) shall be applicable, operable, and effective from July 1, 2009.

NOTE: Subsection U as amended by Acts 2016, 1st Ex. Sess., No. 22, §1, eff. March 14, 2016.

U. Collection of consumer use tax. It is the duty of the secretary of the Department of Revenue to collect all taxes imposed pursuant to this Chapter and Chapters 2-A and 2-B of this Subtitle which may be due upon the sale by a remote dealer of tangible personal property or services in Louisiana. The secretary is authorized and directed to employ all means available to ensure the collection of the tax in an equitable, efficient, and effective manner.

NOTE: Subsection U as amended by Acts 2016, No. 569, §1, eff. July 1, 2017.

U. Collection of consumer use tax. It is the duty of the secretary of the Department of Revenue to collect all taxes imposed pursuant to this Chapter and Chapters 2-A and 2-B of this Subtitle which may be due upon the sale by a remote retailer of tangible personal property or services in Louisiana. The secretary is authorized and directed to employ all means available to ensure the collection of the tax in an equitable, efficient, and effective manner.

V.(1) In addition to the definition of "dealer" as provided in R.S. 47:301(4) for purposes of the consumer use tax, the term "dealer" includes every person who manufactures or produces tangible personal property for sale at retail, for use or consumption, or distribution, or for storage to be used or consumed in a taxing jurisdiction. "Dealer" is further defined to mean:

(a) Any person engaging in business in the taxing jurisdiction which shall mean the solicitation of business through an independent contractor or any other representative pursuant to an agreement with a Louisiana resident or business under which the resident or business, for a commission, referral fee, or other consideration of any kind, directly or indirectly, refers potential customers, whether by link on an internet website, an in-person oral presentation, telemarketing, or otherwise to the seller. If the cumulative gross receipts from sales of tangible personal property to customers in this state who are referred to the person through such an agreement exceeds fifty thousand dollars during the preceding twelve months, the presumption regarding the status of that person as a dealer may be rebutted if the person can demonstrate, to the satisfaction of the secretary, that he cannot reasonably be expected to have gross receipts in excess of fifty thousand dollars for the succeeding twelve months.

(b) Any person selling tangible personal property or services, the use of which is taxed pursuant to this Chapter, who:

(i) Sells the same or a substantially similar line of products as a Louisiana retailer under the same or substantially similar business name, using the same trademarks, service marks, or trade names that are the same or substantially similar to those used by the Louisiana retailer.

(ii) Solicits business and develops and maintains a market in Louisiana through an agent, salesman, independent contractor, solicitor, or other representative pursuant to an agreement with a Louisiana resident or business, hereinafter referred to collectively as an "affiliated agent", under which the affiliated agent, for a commission, referral fee, or other consideration of any kind engages in activities in this state that inure to the benefit of the person in the person's development or maintenance of a market for its goods or services in the state, to the extent that those activities of the affiliated agent are sufficient to satisfy the nexus requirement of the United States Constitution. For purposes of this Subparagraph, such activities of the affiliated agent shall include referral of potential customers to the person, either directly or indirectly, whether by link on an internet website or otherwise.

(c) In addition to those persons established as dealers according to Subparagraph (b) of this Paragraph, the provisions of this Subsection shall be presumed by a taxing authority to apply to any person who holds a substantial ownership interest, directly or through a subsidiary, in a retailer maintaining sales locations in Louisiana, or to any person who is owned in whole or in substantial part by a retailer maintaining sales locations in Louisiana, or by a parent or subsidiary thereof. For purposes of this Paragraph, "substantial ownership interest" means affiliated persons with respect to each other where one of such persons has an ownership interest of more than five percent, whether direct or indirect, in the other, or where an ownership interest of more than five percent, whether direct or indirect, is held in each of such persons by another person or by a group of other persons which are affiliated persons with respect to each other.

(2) A dealer, as defined in and for the purposes of this Subsection, shall file all applicable sales and use tax returns and remittances through the electronic filing options available for such purposes. Further, such dealer shall specifically collect the tax authorized by Paragraph (K)(5) of this Section.

(3) The provisions of this Subsection holding that certain business activities conducted by certain persons establishes the person as a dealer for the purposes of sales and use tax levied by the state shall not be used in the determination of whether such persons are liable for the payment of income and franchise taxes levied by the state.

W.(1) Nothing in Subsection K of this Section shall prohibit a taxpayer from electing to separately file with the applicable parish sales and use tax collector or central collection commission a use tax return and to remit the correct and full amount of use tax due pursuant to the provisions of all applicable local ordinances, hereinafter referred to as "paid local use tax return".

(2) If a dealer has withheld and remitted tax for a specific purchase pursuant to the provisions of Subsection K of this Section from a taxpayer who subsequently files a paid use local tax return, the taxpayer may file an annual use tax refund request with the secretary, hereinafter referred to as "refund request".

(3) A refund request shall be filed in a manner to be determined by the secretary, which may include electronic filing. The refund request may be made once per calendar year, and shall be accompanied by a copy of both of the following:

(a) All relevant paid local use tax returns.

(b) An affidavit affirming that the delivery and use of the taxable property will occur in a parish in which there is no use tax imposed by any local taxing authority, which affidavit has been filed with the local sales and use tax commission established under Paragraph (K)(6) of this Section.

(4) The secretary shall pay any refund due pursuant to this Subsection from current collections of any tax levied pursuant to Subsection K of this Section.

(5) The denial of any refund, or the failure to act within one year of the filing of the refund request, shall be appealable in the same manner as is provided for in R.S. 47:1625.

X. Notwithstanding any other provision of law to the contrary, including but not limited to any contrary provisions of this Chapter, for the period April 1, 2016 through July 1, 2018, there shall be no exclusions and exemptions to the tax levied pursuant to the provisions of this Section except for exemptions and exclusions for sales or purchases of the following items and for those items enumerated in Subsection AA of this Section:

(1) Food for home consumption, as defined in R.S. 47:305(D)(1)(n) through (r) on January 1, 2003, as provided in Article VII, Section 2.2 of the Constitution of Louisiana.

(2) Natural gas, as provided in Article VII, Section 2.2 of the Constitution of Louisiana.

(3) Electricity, as provided in Article VII, Section 2.2 of the Constitution of Louisiana.

(4) Water, as provided in Article VII, Section 2.2 of the Constitution of Louisiana.

(5) Prescription drugs, as provided in Article VII, Section 2.2 of the Constitution of Louisiana.

(6) Gasoline and other motor fuels subject to the state excise tax on fuel.

(7) Sales to the United States government and its agencies, as provided in R.S. 47:301(10)(g).

(8) Sales of raw agricultural products, as provided in R.S. 47:301(10)(e) and 305(A)(3).

(9) Lease or rentals of railroad rolling stock as provided in R.S. 47:301(4)(k), piggyback trailers as provided in R.S. 47:305.45, and certain trucks and trailers in interstate commerce as provided in R.S. 47:305.50(A) and (B).

(10) Tangible personal property for resale as provided in R.S. 47:301(10)(a)(i).

(11) Feed and feed additives for animals held for business purposes as provided in R.S. 47:305(A)(4).

(12) Farm products produced and used by farmers as provided in R.S. 47:305(B).

(13) Sales of fertilizers and containers to farmers as provided in R.S. 47:305(D)(1)(f).

(14) Sales of seeds for planting crops as provided in R.S. 47:305.3.

(15) Sales of pesticides for agricultural purposes as provided in R.S. 47:305.8.

(16) Purchases, use, and lease of manufacturing machinery and equipment as provided in R.S. 47:301(3)(i)(i), (13)(k) and (28)(a).

(17) Sales of materials for further processing as provided in R.S. 47:301(10)(c)(i)(aa).

(18) Sale of 50-ton vessels and new component parts and sales of certain materials and services to vessels operating in interstate commerce as provided in R.S. 47:305.1 (A) and (B).

(19) Louisiana Tax Free Shopping Program for international visitors as provided in R.S. 51:1301.

(20) Sales of farm equipment used in poultry production as provided in R.S. 47:301(13)(c).

(21) Sales of pharmaceuticals administered to livestock for agricultural purposes as provided in R.S. 47:301(16)(f).

(22) Sales of livestock, poultry and other farm products and sales at public livestock auctions as provided in R.S. 47:305(A)(1) and (2).

(23) Materials used in the production of crawfish and catfish as provided in R.S. 47:305(A)(5) and (6).

(24) First fifty thousand dollars of farm equipment purchases as provided in R.S. 47:305.25.

(25) Fuel used on the farm as provided in R.S. 47:305.37.

(26) Taxation of electrical cooperatives as provided in R.S. 12:425.

(27) Overhaul of naval vessels as provided in R.S. 47:301(7)(c) and (14)(h).

(28) Purchases by state and local governments as provided in R.S. 47:301(8)(c).

(29) Transactions in interstate commerce and tangible personal property imported into this state, or produced or manufactured in this state, for export as provided in R.S. 47:305(E).

(30) Parish councils on aging in R.S. 47:305.66.

(31) Articles traded in on purchases of tangible personal property as provided in R.S. 47:301(13)(a).

(32) A factory built home as provided in R.S. 47:301(16)(g).

Y. The provisions of Subsection X of this Section shall supercede and control to the extent of conflict with any other provision of law.

Z. Notwithstanding the provisions of Subsection X of this Section, no amount of additional revenue shall be remitted to any tax increment financing district.

AA. Notwithstanding any other provision of this Section to the contrary, beginning July 1, 2016, the following specific exclusions and exemptions shall be applicable to the tax levied pursuant to the provisions of this Section:

(1) Sales of room rentals by a camp or retreat facility owned by a nonprofit organization as provided in R.S. 47:301(6)(b).

(2) Sales of room rentals by a homeless shelter as provided in R.S. 47:301(6)(c).

(3) Sales, leases, and rentals of tangible personal property and sales of services necessary to operate free hospitals as provided in R.S. 47:301(7)(e), (10)(p), and (18)(c).

(4) Sales, leases, or rentals of tangible personal property to Boys State of Louisiana, Inc. and Girls State of Louisiana, Inc. as provided in R.S. 47:301(7)(g) and (10)(r).

(5) Sales by nonprofit entities that sell donated goods as provided in R.S. 47:301(8)(f).

(6) Isolated or occasional sales of tangible personal property by a person not engaged in such business as provided in R.S. 47:301(10)(c)(ii)(bb).

(7) Sales of human tissue transplants as provided in R.S. 47:301(10)(d).

(8) Sales of food items by a youth-serving organization chartered by the United States Congress as provided in R.S. 47:301(10)(h).

(9) Sales and donations of tangible personal property by food banks as provided in R.S. 47:301(10)(j) and (18)(a)(i).

(10) Sales or purchases of fire-fighting equipment by volunteer fire departments as provided in R.S. 47:301(10)(o).

(11) Sales to, and leases, rentals, and use of educational materials and equipment used for classroom instruction by parochial and private elementary and secondary schools that comply with the court order from the Dodd Brumfield decision and Section 501(c)(3) of the Internal Revenue Code as provided in R.S. 47:301(7)(f), (10)(q)(ii), and (18)(e)(ii).

(12) Sales by parochial and private elementary and secondary schools that comply with the court order from the Dodd Brumfield decision and Section 501(c)(3) of the Internal Revenue Code as provided in R.S. 47:301(10)(q)(i) and (18)(e)(i).

(13) Sales, as provided in R.S. 47:301(14)(b)(i), but only of admissions to athletic and entertainment events held for or by an elementary or secondary school and membership fees or dues of nonprofit, civic associations.

(14) Sales or use of materials used directly in the collection of blood as provided in R.S. 47:301(16)(j).

(15) Sales or use of apheresis kits and leukoreduction filters as provided in R.S. 47:301(16)(k).

(16) Sales or use of orthotic devices, prosthetic devices, hearing aids, eyeglasses, contact lenses, and wheelchairs prescribed by physicians, optometrists, or licensed chiropractors used exclusively by the patient for personal use as provided in R.S. 47:305(D)(1)(k).

(17) Sales or use of ostomy, colostomy, and ileostomy devices and equipment as provided in R.S. 47:305(D)(1)(l).

(18) Sales or use of adaptive driving equipment and motor vehicle modifications prescribed for personal use as provided in R.S. 47:305(D)(1)(u).

(19) Sales of meals by educational institutions, medical facilities, mental institutions, and occasional meals furnished by educational, religious, or medical organizations as provided in R.S. 47:305(D)(2).

(20) Purchase or rental of kidney dialysis machines, parts, materials, and supplies for home use under a physician's prescription as provided in R.S. 47:305(G).

(21) Sales of admissions to entertainment events by Little Theater organizations as provided in R.S. 47:305.6.

(22) Sales of admissions to musical performances sponsored by nonprofit organizations as provided in R.S. 47:305.7.

(23) Sales of admissions to entertainment events sponsored by domestic nonprofit charitable, religious, and educational organizations as provided in R.S. 47:305.13.

(24) Sales of admissions, parking fees, and sales of tangible personal property at events sponsored by domestic, civic, educational, historical, charitable, fraternal, or religious nonprofit organizations as provided in R.S. 47:305.14(A)(1).

(25) Sales of admissions and parking fees at fairs and festivals sponsored by nonprofit organizations as provided in R.S. 47:305.18.

(26) Purchases of fishing vessels, supplies, fuels, lubricants, and repairs for the vessels of licensed commercial fishermen as provided in R.S. 47:305.20.

(27) Sales of butane, propane, or other liquified petroleum gases for private, residential consumption as provided in R.S. 47:305.39.

(28) Sales and purchases by certain organizations that provide training for blind persons as provided in R.S. 47:305.15.

Acts 1962, No. 172, §1; Acts 1968, Ex.Sess., No. 5, §1; Acts 1978, No. 205, §2, eff. June 29, 1978; Acts 1987, No. 869, §1; Acts 1988, No. 842, §1, eff. Aug. 1, 1988; Acts 1988, 2nd Ex. Sess., No. 11, §1, eff. Oct. 27, 1988; HCR 160, 1989 R.S., eff. July 1, 1989; HCR 1, 1989 2d E.S., eff. July 1, 1989; Acts 1990, No. 155, §1, eff. July 1, 1990; Acts 1990, No. 386, §1, eff. July 10, 1990; Acts 1991, 1st E.S., No. 4, §1, eff. July 1, 1991; Acts 1992, No. 563, §1, eff. July 1, 1992; Acts 1992, No. 926, §1, eff. July 1, 1992; Acts 1994, No. 18, §1; Acts 1994, No. 20, §1, eff. July 1, 1994; Acts 1996, No. 5, §1, eff. July 1, 1996; Acts 1998, No. 1, §1, eff. July 1, 1998; Acts 2000, 1st Ex. Sess., No. 18, §1, eff. July 2, 2000; Acts 2000, No. 22, §5, eff. April 1, 2016; Acts 2001, 1st Ex. Sess., No. 5, §1, eff. March 27, 2001; Acts 2001, No. 1175, §§1 and 3 (conditional eff. dates – see notes below); Acts 2002, No. 22, §1, eff. July 1, 2002; Acts 2002, No. 49, §1, eff. July 1, 2002; Acts 2003, No. 73, §1, eff. July 1, 2003; Acts 2004, 1st Ex. Sess., No. 4, §1, eff. July 1, 2004; Acts 2004, 1st Ex. Sess., No. 5, §1, eff. July 1, 2004; Acts 2005, 1st Ex. Sess., No. 48, §1, eff. Jan. 1, 2006; Acts 2007, No. 358, §3, eff. Aug. 1, 2007; Acts 2007, No. 424, §1, eff. July 1, 2007; Acts 2007, No. 439, §1, eff. July 1, 2007; Acts 2007, No. 471, §2, eff. July 1, 2007; Acts 2007, No. 480, §1; Acts 2009, No. 455, §1, eff. July 1, 2009; Acts 2009, No. 473, §1, eff. July 9, 2009; Acts 2013, No. 425, §1, eff. July 1, 2013; Acts 2014, No. 640, §2, eff. June 12, 2014; Acts 2015, No. 210, §1, eff. June 23, 2015; Acts 2016, 1st Ex. Sess., No. 9, §1, eff. April 1, 2016; Acts 2016, 1st Ex. Sess., No. 22, §1, eff. March 14, 2016; Acts 2016, 1st Ex. Sess., No. 25, §§1, 3, eff. April 1, 2016; Acts 2016, No. 335, §1, eff. June 5, 2016; Acts 2016, No. 569, §1, eff. July 1, 2017; Acts 2016, 2nd Ex. Sess., No. 12, §1, eff. June 28, 2016.

NOTE: Section 5 of Acts 2001, No. 1175, provides that "The intent of this Act is to amend Louisiana law so that it conforms to the federal Mobile Telecommunications Sourcing Act, P.L. 106-252, codified at 4 U.S.C. Sections 116 through 126. If it is determined by the legislative oversight committees of the Department of Revenue, which are set forth in R.S. 49:968, that a court of competent jurisdiction has entered a final judgment on the merits that (1) is based on federal or state law; (2) is no longer subject to appeal; and (3) substantially limits or impairs the essential elements of Section 1 or 2 of this Act, then the provisions enacted by such Sections shall be repealed, and Sections 3 and 4 of this Act shall be effective, all as of the date of entry of such judgment."



RS 47:302.1 - Exemptions from lease or rental tax, helicopters

§302.1. Exemptions from lease or rental tax, helicopters

A. Whenever a helicopter used in the exploration for or the extraction or production of oil, gas, and other minerals or for providing services to those engaged in such extraction, production, or exploration is acquired or used through a transaction entitled lease, rental, lease-purchase, or any similar name which for purposes other than sales taxation might be considered a conditional sale contract or a transaction in lieu of sale, such acquisition or use shall be deemed to be a sale for state and local sales tax purposes.

B. The tax due on such transactions shall be payable in equal monthly installments over the term of the lease, rental, or lease-purchase contract.

Acts 1984, No. 353, §1, eff. July 2, 1984.



RS 47:302.2 - Disposition of certain collections in the city of Shreveport

§302.2. Disposition of certain collections in the city of Shreveport

A. The avails of the tax imposed by this Chapter from the sale of services as defined in R.S. 47:301(14)(a) in the city of Shreveport under the provisions of this Chapter shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Shreveport Riverfront and Convention Center and Independence Stadium Fund".

B. The monies in the Shreveport Riverfront and Convention Center and Independence Stadium Fund shall be subject to annual appropriation by the legislature. Except as provided in Subsections D and E of this Section, the monies in the fund shall be available exclusively for the purposes provided in Subsection C of this Section. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund.

C. Subject to an annual appropriation by the legislature, monies in the fund shall be used as follows:

(1) For allocation from all monies in the fund in the following amounts:

(a) Three percent to the Theater of the Performing Arts of Shreveport.

(b) One and one-half percent to be divided equally with fifty percent to Pamoja Art Society and fifty percent to Rho Omega and Friends, Inc., and one and one-half percent for the Shreveport Bossier African American Chamber of Commerce.

(c) Two and two-thirds percent for Sci-Port Discovery Center.

(d) One and one-third percent deposited into a special account in the fund for the expenditure and exclusive use of the Louisiana State Exhibit Museum in Shreveport. All unexpended and unencumbered monies in this special account at the close of the fiscal year shall remain in the account.

(e) Three percent for the following:

(i) One percent for the New Arts Cultural Society, Inc.

(ii) One percent for Pamoja Art Society.

(iii) One percent for the Sci-Port Discovery Center for outreach activities to underserved populations.

(f) The monies allocated to the entities in Subparagraph (c) of this Paragraph shall be used to pay for admission costs for Caddo Parish school system students who meet the definition of "At-Risk Children" as defined by the State Board of Elementary and Secondary Education. The monies allocated to the Louisiana State Exhibit Museum in Shreveport shall be deposited in the general operating budget of that entity.

(g)(i) The Redbud Festival in Vivian, five thousand dollars.

(ii) The Sunflower Festival in Gilliam, five thousand dollars.

(iii) The Poke Salad Festival in Shreveport, five thousand dollars.

(iv) The Oil City Gusher Days in Oil City, five thousand dollars.

(2) All other monies remaining in the fund shall be used for riverfront and convention center development in the city of Shreveport and for renovation, expansion, or maintenance of Independence Stadium and related facilities in Shreveport, including but not limited to capital improvements with respect thereto. Bonds may be issued for purposes authorized in this Section payable from a pledge and dedication of monies to be used for such purposes as provided in this Section. For the purposes of this Section, "capital improvements" shall mean expenditures for acquiring lands, buildings, equipment or other permanent properties, or for their construction, preservation, development, or permanent improvement, or for payment of principal, interest, or premium, if any, and other obligations incident to the issuance, security, and payment of bonds or other evidences of indebtedness associated therewith.

D. Notwithstanding any other provision of this Section to the contrary, for the 2012-2013 Fiscal Year monies in the fund may be made available for the LSU Health Sciences Center Shreveport provided, however, that any distributions of monies to the LSU Health Sciences Center Shreveport shall occur in equal quarterly amounts after the distributions to entities which have pledged or dedicated such monies into bonds have been made each quarter.

E. Notwithstanding any other provision of this Section to the contrary, for the 2013-2014 Fiscal Year, the amount of seventy-five thousand dollars shall be allocated to the Secretary of State for the restoration of the Shreveport Water Works Museum.

Acts 1992, No. 957, §1, eff. July 1, 1992; Acts 1999, No. 1071, §1, eff. July 1, 1999; Acts 2001, No. 458, §1, eff. June 21, 2001; Acts 2005, No. 476, §1, eff. July 1, 2005; Acts 2011, No. 378, §1, eff. July 1, 2011; Acts 2012, No. 597, §3, eff. July 1, 2012; Acts 2013, No. 420, §6, eff. July 1, 2013; Acts 2014, No. 646, §4, eff. July 1, 2014; Acts 2016, No. 601, §3, eff. June 17, 2016.

NOTE: See Acts 1992, No. 957, §2 as amended by Acts 1999, No. 1071, §§2 and 3 and R.S. 47:332.6.



RS 47:302.3 - Disposition of certain collections in the city of Bossier City

§302.3. Disposition of certain collections in the city of Bossier City

A. The avails of the tax imposed by this Chapter from the sale of services as defined in R.S. 47:301(14)(a) in the city of Bossier City under the provisions of this Chapter shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Bossier City Riverfront and Civic Center Fund".

B. The monies in the Bossier City Riverfront and Civic Center Fund shall be subject to annual appropriation by the legislature. The monies in the fund shall be available exclusively for riverfront and downtown development and for the operation and maintenance of the civic center and a multipurpose arena in the city of Bossier City. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund.

Acts 1992, No. 957, §1, eff. July 1, 1992; Acts 2001, No. 115, §2, eff. July 1, 2001.

{{NOTE: SEE ACTS 1992, NO. 957, §2 AND R.S. 47:332.7.}}



RS 47:302.4 - Disposition of certain collections in Madison and Richland Parishes

§302.4. Disposition of certain collections in Madison and Richland Parishes

A.(1) The avails of the tax imposed by this Chapter from the sale of services as defined in R.S. 47:301(14)(a) in Madison Parish under the provisions of this Chapter shall be credited to the Bond Security and Redemption Fund and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Madison Parish Visitor Enterprise Fund".

(2) The avails of the tax imposed by this Chapter from the sale of services as defined in R.S. 47:301(14)(a) in Richland Parish under the provisions of this Chapter shall be credited to the Bond Security and Redemption Fund and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Richland Parish Visitor Enterprise Fund".

B.(1) The monies in Madison Parish Visitor Enterprise Fund shall be subject to annual appropriations by the legislature. All unexpended and unencumbered monies remaining in the fund at the end of any fiscal year shall remain to the credit of the fund. All monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund.

(2) The monies in Richland Parish Visitor Enterprise Fund shall be subject to an annual appropriation by the legislature. All unexpended and unencumbered monies remaining in the fund at the end of any fiscal year shall remain to the credit of the fund. All monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund.

Acts 1992, No. 983, §1, eff. for taxable periods on or after July 1, 1993; Acts 1998, 1st Ex. Sess., No. 61, §1, eff. May 1, 1998.



RS 47:302.5 - Disposition of certain collections in Vernon Parish

§302.5. Disposition of certain collections in Vernon Parish

A. The avails of the tax imposed by this Chapter from the sale of services as defined in R.S. 47:301(14)(a) in Vernon Parish under the provisions of this Chapter shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Vernon Parish Legislative Community Improvement Fund".

B. The monies in the Vernon Parish Legislative Community Improvement Fund shall be subject to annual appropriations by the legislature. The monies in the fund shall be available exclusively for the purposes provided for in Subsections C and E of this Section. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund.

C. For purposes of this Section, "improvements" shall include acquisition of land and acquisition and construction of buildings for use by the Vernon Convention Facility; other capital improvements in Vernon Parish; and any other costs of improvements, operation, or maintenance in Vernon Parish for recreational facilities, museums, fishing ramps, and parks.

D. The Vernon Parish Legislative Community Improvement Board shall consist of those state senators and representatives representing all or a part of Vernon Parish.

E. Beginning July 1, 2004, money paid into the Vernon Parish Legislative Community Improvement Fund shall be appropriated, distributed, and used as follows:

(1) Twenty percent of the money shall be appropriated to the Vernon Parish Tourist and Recreation Commission to be administered and distributed by the commission to be used for improvements in Vernon Parish as that term is defined in Subsection C of this Section. Administrative costs or debt service associated with this Subsection shall be no more than five percent of the amount appropriated.

(2) Ten percent of the money shall be appropriated to the Vernon Parish Council on Aging, to be distributed equally to each of the senior citizen centers in the parish. Administrative costs or debt service associated with this Subsection shall be no more than five percent of the amount appropriated. The use of any funds distributed under this Paragraph of this Subsection are subject to the approval of a majority of the legislators who represent Vernon Parish.

(3) Twelve percent for the operation and maintenance of the arena facility in Vernon Parish.

(4) And the following appropriations shall be made to the following towns and villages in Vernon Parish in the following manner to be used solely for salary and benefits of law enforcement officers and tourism-related activity:

(a) Fifteen percent to the Town of New Llano.

(b) Seven percent to the Village of Simpson.

(c) Seven percent to the Town of Rosepine.

(d) Seven percent to the Town of Hornbeck.

(e) Seven percent to the Village of Anacoco.

(5) The remaining fifteen percent of the money shall be transferred to the Vernon Parish Legislative Improvement Fund No. 2 as provided by R.S. 47:302.54.

Acts 1992, No. 957, §1, eff. July 1, 1992; Acts 1992, No. 983, §1, eff. for the taxable periods on or after July 1, 1993; Acts 1995, No. 854, §1, eff. July 1, 1995; Acts 2003, No. 799, §1, eff. July 1, 2003; Acts 2004, No. 715, §1, eff. July 1, 2004; Acts 2008, No. 864, §1, eff. July 9, 2008.

NOTE: See R.S. 47:332.3.



RS 47:302.6 - Disposition of certain collections in Avoyelles Parish

§302.6. Disposition of certain collections in Avoyelles Parish

A. The avails of the tax imposed by this Chapter from the sale of services as defined in R.S. 47:301(14)(a) in Avoyelles Parish under the provisions of this Chapter shall be credited to the Bond Security and Redemption Fund and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Avoyelles Parish Visitor Enterprise Fund".

B. The monies in the Avoyelles Parish Visitor Enterprise Fund shall be subject to annual appropriations by the legislature. The monies in the fund shall be available exclusively for tourism purposes, economic development purposes, and for capital improvements and purchases in Avoyelles Parish. All unexpended and unencumbered monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund.

Acts 1992, No. 983, §1, eff. for taxable periods on or after July 1, 1993; Acts 1995, No. 24, §1, eff. May 25, 1995.



RS 47:302.7 - Disposition of certain collections in Ouachita Parish

§302.7. Disposition of certain collections in Ouachita Parish

A. The avails of the tax imposed by this Chapter from the sale of services as defined in R.S. 47:301(14)(a) in Ouachita Parish under the provisions of this Chapter shall be credited to the Bond Security and Redemption Fund and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Ouachita Parish Visitor Enterprise Fund".

B. The monies in the Ouachita Parish Visitor Enterprise Fund shall be subject to annual appropriations by the legislature. All unexpended and unencumbered monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund. The money in the fund received from Ouachita Parish shall be allocated to the Monroe-West Monroe Convention and Visitors Bureau to be used for tourism purposes, including the promotion of fairs and festivals, the construction of museums, equestrian and livestock centers, and sports facilities, and additions to civic and convention centers in Ouachita Parish, and for economic development purposes in Ouachita Parish.

Acts 1992, No. 983, §1, eff. for taxable periods on or after July 1, 1993; Acts 1997, No. 1347, §2.



RS 47:302.8 - Disposition of certain collections in Lincoln Parish

§302.8. Disposition of certain collections in Lincoln Parish

A. The avails of the tax imposed by this Chapter from the sale of services as defined in R.S. 47:301(14)(a) in Lincoln Parish under the provisions of this Chapter shall be credited to the Bond Security and Redemption Fund and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Lincoln Parish Visitor Enterprise Fund".

B. The monies in the Lincoln Parish Visitor Enterprise Fund shall be subject to annual appropriations by the legislature. All unexpended and unencumbered monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund. The money in the fund received from Lincoln Parish shall be allocated to the Ruston-Lincoln Convention and Visitors Bureau to be used for tourism purposes, including the promotion of fairs and festivals in Lincoln Parish, and for economic development purposes in Lincoln Parish.

Acts 1992, No. 983, §1, eff. for taxable periods on or after July 1, 1993.



RS 47:302.9 - Disposition of certain collections in Morehouse Parish

§302.9. Disposition of certain collections in Morehouse Parish

A. The avails of the tax imposed by this Chapter from the sale of services as defined in R.S. 47:301(14)(a) in Morehouse Parish under the provisions of this Chapter shall be credited to the Bond Security and Redemption Fund and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Morehouse Parish Visitor Enterprise Fund".

B. The monies in the Morehouse Parish Visitor Enterprise Fund shall be subject to annual appropriations by the legislature. All unexpended and unencumbered monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund. The money in the fund received from Morehouse Parish shall be allocated to the Morehouse Economic Development Corporation to be used for tourism purposes, including the promotion of fairs and festivals in Morehouse Parish, and for economic development purposes in Morehouse Parish.

Acts 1992, No. 983, §1, eff. for taxable periods on or after July 1, 1993.



RS 47:302.10 - Disposition of certain collections in Natchitoches Parish

§302.10. Disposition of certain collections in Natchitoches Parish

A. The avails of the tax imposed by this Chapter from the sale of services as defined in R.S. 47:301(14)(a) in Natchitoches Parish under the provisions of this Chapter shall be credited to the Bond Security and Redemption Fund and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall deposit the remainder of such funds as provided in Subsections B and C of this Section.

B. Fifty percent of the avails of the tax as provided in Subsection A shall be deposited into a special fund which is hereby created in the state treasury and designated as the "Natchitoches Parish Visitor Enterprise Fund". The monies in the "Natchitoches Parish Visitor Enterprise Fund" shall be subject to annual appropriation by the legislature. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund. Monies in the fund shall be available for use by the Natchitoches Parish Tourism Commission to be used for tourism development purposes.

C. Fifty percent of the avails of the tax as provided for in Subsection A of this Section shall be deposited into a special fund which is hereby created in the state treasury and designated as the "Natchitoches Historic District Development Fund". The monies in the Natchitoches Historic District Development Fund shall be subject to annual appropriation by the legislature. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund. Monies in the fund shall be available exclusively for use by the Natchitoches Historic District Development Commission, hereinafter "commission", which is created by R.S. 25:791. Such monies shall be used solely by the commission for the planning and development of the Natchitoches Historic District in the downtown area of the city of Natchitoches, as provided in R.S. 25:791, and for the administration and operation of the commission.

Acts 1993, No. 407, §1, eff. for taxable periods beginning on or after July 1, 1993; Acts 1998, 1st Ex. Sess., No. 154, §2, eff. July 1, 1998.



RS 47:302.11 - Disposition of certain collections in St. Charles Parish

§302.11. Disposition of certain collections in St. Charles Parish

A. The avails of the tax imposed by R.S. 47:302 from the sale of services as defined in R.S. 47:301(14)(a) in St. Charles Parish under the provisions of R.S. 47:302(C) shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "St. Charles Parish Enterprise Fund".

B. The monies in the St. Charles Parish Enterprise Fund shall be subject to an annual appropriation by the legislature. The monies in the fund shall be available to the St. Charles Parish Council to fund the development of tourism and other economic growth projects within the parish of St. Charles. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund.

Acts 1993, No. 413, §1, eff. July 1, 1993.



RS 47:302.12 - Disposition of certain collections in Calcasieu Parish

§302.12. Disposition of certain collections in Calcasieu Parish

A. The avails of the tax imposed by this Chapter from the sale of services as defined in R.S. 47:301(14)(a) in Wards 4, 5, 6, and 7 of Calcasieu Parish under the provisions of R.S. 47:302(C) shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "West Calcasieu Community Center Fund".

B. The monies in the West Calcasieu Community Center Fund shall be subject to an annual appropriation by the legislature. The monies in the fund shall be available exclusively for operating expenses, capital improvements, and maintenance for the West Calcasieu Community Center in Calcasieu Parish. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund.

C.(1) The West Calcasieu Parish Community Center Authority may issue bonds payable from a pledge and dedication of the amounts of proceeds of the tax in the West Calcasieu Community Center Fund. However, prior to the issuance of such bonds, the West Calcasieu Parish Center Authority shall obtain the approval of a majority of the members of the governing authority of Calcasieu Parish who represent all or a portion of Wards 4, 5, 6, and 7 of the parish, and the approval, given by majority vote, of each other governing authority which appoints members to the West Calcasieu Parish Center Authority.

(2) Whenever such bonds are issued, the legislature shall annually appropriate, to the extent of deposits in the fund, monies sufficient to pay the principal, interest, and premium, if any, due on the bonds each year. If the legislature, after a diligent and good faith effort, fails to appropriate sufficient monies to pay the principal, interest, and premium, if any, due on the bonds each year, or if such appropriation can not be effected, the state shall in no way be a party to any contractual rights arising from the bonds issued, nor shall the state be in any way obligated for any payments due to holders of the bonds issued under the provisions of this Section.

Acts 1993, No. 472, §1, eff. July 1, 1993; Acts 1995, No. 69, §1, eff. June 12, 1995; Acts 2008, No. 620, §1, eff. July 1, 2008.



RS 47:302.13 - Disposition of certain collections in Iberia Parish

§302.13. Disposition of certain collections in Iberia Parish

A. The avails of the tax imposed by this Chapter and by Chapters 2-A and 2-B of this Subtitle from the sale of services as defined in R.S. 47:301(14)(a) in Iberia Parish shall be credited to the Bond Security and Redemption Fund and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Iberia Parish Tourist Commission Fund".

B. The monies in the Iberia Parish Tourist Commission Fund shall be subject to annual appropriation by the legislature. All unexpended and unencumbered monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund. The monies in the Iberia Parish Tourist Commission Fund shall be allocated to the Iberia Parish Tourist Commission to be used for tourism development purposes.

Acts 1993, No. 472, §1, eff. July 1, 1993; Acts 2000, 2d Ex. Sess., No. 10, §1.



RS 47:302.14 - Disposition of certain collections in Calcasieu Parish

§302.14. Disposition of certain collections in Calcasieu Parish

A. The avails of the tax imposed by this Chapter from the sale of services as defined in R.S. 47:301(14)(a) in Wards 1, 2, 3, and 8 of Calcasieu Parish under the provisions of R.S. 47:302(C) in each fiscal year shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Calcasieu Parish Higher Education Improvement Fund".

B.(1) The monies in the Calcasieu Parish Higher Education Improvement Fund shall be appropriated each fiscal year by the legislature solely for the purposes provided for in this Section. Seventy-five percent of the monies in the fund shall be appropriated to McNeese State University and twenty-five percent of the monies in the fund shall be appropriated to SOWELA Technical Community College to be used for planning, development, or capital improvements for each school. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the fund.

(2) Beginning July 1, 2008, monies in the fund appropriated to McNeese State University and SOWELA Technical Community College shall not replace, displace, or supplant any other funds received from the state or from any other source. Monies appropriated from the fund shall not be considered or used by the Board of Regents in determining or funding the higher education formula.

C.(1) McNeese State University and SOWELA Technical Community College may issue bonds for capital improvements payable from a pledge and dedication of the amounts of proceeds of the tax in the Calcasieu Parish School Improvement Fund.

(2) Whenever such bonds are issued, the legislature shall annually appropriate, to the extent of deposits in the fund, monies sufficient to pay the principal, interest, and premiums, if any, due on the bonds each year. If the legislature, after a diligent and good faith effort, fails to appropriate sufficient monies to pay the principal, interest, and premium, if any, due on the bonds each year, or if such appropriation cannot be effected, the full faith and credit of the state shall not be pledged to repay any bonds issued as provided in this Section and the state shall in no way be a party to any contractual rights arising from the bonds issued, nor shall the state be in any way obligated for any payments due to holders of the bonds issued under the provisions of this Subsection.

D. For the purposes of this Section, "capital improvements" shall mean expenditures for acquiring lands, buildings, equipment, or other permanent properties, or for their construction, preservation, development, or permanent improvement, or for payment of principal, interest, or premium, if any, and other obligations incident to the issuance, security, and payment of bonds or other evidences of indebtedness associated therewith.

Acts 1995, No. 193, §1, eff. June 14, 1995; Acts 2005, No. 176, §1, eff. July 1, 2005; Acts 2007, No. 208, §2, eff. June 29, 2007.



RS 47:302.15 - Disposition of certain collections in Webster Parish

§302.15. Disposition of certain collections in Webster Parish

A. The avails of the tax imposed by this Chapter for the sale of services as defined in R.S. 47:301(14)(a) in Webster Parish under the provisions of R.S. 47:302(C) in each fiscal year shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Webster Parish Convention and Visitors Commission Fund".

B. The monies in the Webster Parish Convention and Visitors Commission Fund shall be appropriated each fiscal year by the legislature. The monies in the fund shall be available to the Webster Parish Convention and Visitors Commission to fund the development of tourism and other economic growth projects within the parish of Webster. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the fund.

Acts 1995, No. 193, §2, eff. July 1, 1995; Acts 2009, No. 505, §1, eff. June 30, 2009.



RS 47:302.16 - Disposition of certain collections in Winn Parish

§302.16. Disposition of certain collections in Winn Parish

A. The avails of the tax imposed by this Chapter from the sale of services as defined in R.S. 47:301(14)(a) in Winn Parish, under the provisions of R.S. 47:302(C) in each fiscal year shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Winn Parish Tourism Fund".

B. Eighty percent of the monies in the Winn Parish Tourism Fund shall be appropriated by the legislature to the Greater Winn Parish Development Corporation for the Louisiana Political Museum and Hall of Fame and twenty percent shall be appropriated to the Winn Chamber of Commerce and Tourism to support tourism and economic development in Winn Parish. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the fund.

Acts 1995, No. 193, §3, eff. June 14, 1995; Acts 2011, 1st Ex. Sess., No. 42, §1; Acts 2015, No. 293, §1, eff. July 1, 2015.



RS 47:302.17 - Disposition of certain collections in Tangipahoa Parish

§302.17. Disposition of certain collections in Tangipahoa Parish

A. The avails of the tax imposed by this Chapter from the sales of services as defined in R.S. 47:301(14)(a) in Tangipahoa Parish under the provisions of R.S. 47:302(C) shall be credited to the Bond Security and Redemption Fund and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Tangipahoa Parish Tourist Commission Fund".

B. The monies in the Tangipahoa Parish Tourist Commission Fund shall be subject to annual appropriations by the legislature. The monies in the fund shall be available exclusively for use by the Tangipahoa Parish Tourist Commission. All unexpended and unencumbered monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund.

Acts 1995, No. 664, §1, eff. July 1, 1995.



RS 47:302.18 - Disposition of certain collections in Lafayette Parish

§302.18. Disposition of certain collections in Lafayette Parish

A. The avails of the tax imposed by this Chapter for the sale of services as defined by R.S. 47:301(14)(a) in Lafayette Parish under the provisions of R.S. 47:302(C) shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the "Lafayette Parish Visitor Enterprise Fund".

B. The monies in that fund deposited pursuant to this Section shall be subject to annual appropriation by the legislature and shall be used for planning, development, and capital improvements at or adjacent to the Cajundome site. For the purposes of this Section, "capital improvements" shall mean expenditures for acquiring lands, buildings, equipment, or other permanent properties, or for their construction, preservation, development, or permanent improvement, or for payment of principal, interest, or premium, if any, and other obligations incident to the issuance, security, and payment of bonds or other evidences of indebtedness associated therewith.

Acts 1995, No. 757, §1, eff. July 1, 1995.



RS 47:302.19 - Disposition of certain collections in Lafourche Parish

§302.19. Disposition of certain collections in Lafourche Parish

A. The avails of the tax imposed by this Chapter from the sales of services as defined in R.S. 47:301(14)(a) in Lafourche Parish under the provisions of R.S. 47:302(C) shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Lafourche Parish Enterprise Fund".

B. The monies in the Lafourche Parish Enterprise Fund shall be subject to an annual appropriation by the legislature. The monies in the fund shall be available to the Lafourche Parish Tourist Commission to fund the development of tourism and other economic growth projects within the parish of Lafourche. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund.

Acts 1995, No. 761, §1, eff. July 1, 1995.



RS 47:302.20 - Disposition of certain collections in Terrebonne Parish

§302.20. Disposition of certain collections in Terrebonne Parish

A. The avails of the tax imposed by this Chapter from the sale of services as defined in R.S. 47:301(14)(a) in Terrebonne Parish under the provisions of R.S. 47:302(C) shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Houma/Terrebonne Tourist Fund".

B. The monies in the Houma/Terrebonne Tourist Fund shall be subject to an annual appropriation by the legislature. In Fiscal Years 1995-1996, 1996-1997, and 1997-1998, the monies in the fund shall be available to the Houma Area Convention and Visitors Bureau to fund the development of tourism and other economic growth projects within the parish of Terrebonne. Thereafter, fifty percent of the monies in the fund shall be available to the Houma Area Convention and Visitors Bureau and fifty percent of the monies in the fund shall be available to the Houma Downtown Development Corporation to fund the development of tourism and other economic growth projects within the parish of Terrebonne. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund.

Acts 1995, No. 763, §1; Acts 1999, No. 225, §2, eff. June 11, 1999.



RS 47:302.21 - Disposition of certain collections in Ascension Parish

§302.21. Disposition of certain collections in Ascension Parish

A. The avails of the tax imposed from the sales of services as defined in R.S. 47:301(14)(a) in Ascension Parish under the provisions of R.S. 47:302(C), 321(C), and 331(C) shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Ascension Parish Visitor Enterprise Fund".

B. The monies in the Ascension Parish Visitor Enterprise Fund shall be used solely for promoting tourism and related purposes in Ascension Parish. The monies in the fund shall be subject to an annual appropriation by the legislature. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund. Monies appropriated out of the fund shall be distributed to and used by the parish governing authority of Ascension Parish and the governing authorities of each of the incorporated municipalities within Ascension Parish as follows:

(1) For Fiscal Year 2013-2014, of the monies deposited into the fund:

(a) Seventy-five thousand dollars shall be allocated to the city of Donaldsonville.

(b) Seventy-five thousand dollars shall be allocated to the city of Gonzales.

(c) Five thousand dollars shall be allocated to the town of Sorrento.

(d) The remainder of the monies deposited into the fund shall be allocated to the parish governing authority of Ascension Parish.

(2) For Fiscal Year 2014-2015 and each fiscal year thereafter, monies deposited into the fund shall be allocated as follows:

(a) Twelve percent to the city of Donaldsonville.

(b) Twelve percent to the city of Gonzales.

(c) One percent to the town of Sorrento.

(d) Seventy-five percent to the parish governing authority of Ascension Parish.

Acts 1995, No. 776, §1, eff. July 1, 1995; Acts 1997, No. 1338, §1, eff. July 1, 1997; Acts 2013, No. 131, §1, eff. July 1, 2013.



RS 47:302.22 - Acadia Parish Visitor Enterprise Fund

§302.22. Acadia Parish Visitor Enterprise Fund

A. The avails of the tax imposed for the sale of services as defined by R.S. 47:301(14)(a) in Acadia Parish under the provisions of R.S. 47:302(C), 321(C), and 331(C) shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Acadia Parish Visitor Enterprise Fund".

B. The monies in the Acadia Parish Visitor Enterprise Fund shall be subject to an annual appropriation by the legislature and shall be available to the Acadia Parish Convention and Visitors Commission to be used to promote tourism and economic development in Acadia Parish. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund.

Acts 1995, No. 784, §1; Acts 1997, No. 1338, §1, eff. July 1, 1997; Acts 2008, No. 322, §1, eff. July 1, 2008.



RS 47:302.23 - Disposition of certain collections in Vermilion Parish

§302.23. Disposition of certain collections in Vermilion Parish

A. The avails of the tax imposed by this Chapter for the sale of services as defined by R.S. 47:301(14)(a) in Vermilion Parish under the provisions of R.S. 47:302(C) shall be credited to the Bond Security and Redemption Fund as provided in Article VII, Section 9(B) of the Constitution of Louisiana, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Vermilion Parish Visitor Enterprise Fund".

B.(1) The monies in the Vermilion Parish Visitor Enterprise Fund shall be subject to annual appropriation by the legislature and shall be allocated to the Acadian Heritage and Cultural Foundation, Inc., city of Kaplan for the Kaplan Museum, the Gueydan Museum, Le Bayou Legendire Cultural Center, Les Chrétien's, Inc., Acadian Centre Acadien, Inc., the Abbeville Cultural and Historical Alliance, the city of Abbeville for the Sam Guarino & Son Blacksmith Shop Museum, and the Louisiana Military Hall of Fame and Museum, and to the village of Maurice for the Maurice Historical Preservation Society such that each entity receives an equal share of the monies. Monies shall be allocated only to a public or quasi-public entity of the state of Louisiana. For the purposes of this Section, "quasi-public entity" shall mean an entity that is recognized as a tax-exempt organization under the provisions of the Internal Revenue Code. In addition, quasi-public entities shall demonstrate that the entity is in good standing with the Louisiana secretary of state; public entities shall demonstrate compliance with audit requirements provided by law. In the event that any entity above ceases to exist, any unexpended and unencumbered monies allocated to that entity shall be distributed equally among the remaining entities.

(2) All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited in the state general fund.

C. Repealed by Acts 2007, No. 397, §2, eff. July 1, 2007.

Acts 1995, No. 817, §1, eff. July 1, 1995; Acts 1998, 1st Ex. Sess., No. 166, §1, eff. July 1, 1998; Acts 2003, No. 19, §1, eff. July 1, 2003; Acts 2006, No. 658, §2; Acts 2007, No. 174, §1, eff. July 1, 2007; Acts 2007, No. 397, §1, eff. July 1, 2007; Acts 2008, No. 428, §1, eff. June 21, 2008; Acts 2009, No. 226, §2, eff. July 1, 2009.



RS 47:302.24 - Disposition of certain collections in Beauregard Parish

§302.24. Disposition of certain collections in Beauregard Parish

A. The avails of the tax imposed by this Chapter from the sale of services as defined in R.S. 47:301(14)(a) in Beauregard Parish under the provisions of this Chapter shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Beauregard Parish Community Improvement Fund".

B. The monies in the Beauregard Parish Community Improvement Fund shall be subject to annual appropriations by the legislature. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund.

C. The monies paid into the Beauregard Parish Community Improvement Fund shall be allocated as follows:

(1) One-half to the Beauregard Parish Covered Arena Authority created by R.S. 33:4577, to be used solely to maintain, repair, operate, and promote the Beauregard Parish Covered Arena.

(2) One-half to the Beauregard Tourist Commission created by R.S. 33:4574, to be used to plan, acquire, construct, maintain, repair, and operate welcome centers. Any monies from an allocation not needed for such purpose may be used for any other authorized purpose.

D. Repealed by Acts 2002, 1st Ex. Sess., No. 11, §2.

Acts 1995, No. 836, §1, eff. July 1, 1995; Acts 1997, No. 800, §1, eff. July 1, 1997; Acts 2002, 1st Ex. Sess., No. 11, §§1 and 2.



RS 47:302.25 - Disposition of certain collections in Cameron Parish

§302.25. Disposition of certain collections in Cameron Parish

A. The avails of the tax imposed by this Chapter from the sale of services as defined in R.S. 47:301(14)(a) in Cameron Parish under the provisions of R.S. 47:302(C) shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Cameron Parish Tourism Development Fund".

B. The monies in the Cameron Parish Tourism Development Fund shall be subject to an annual appropriation of the legislature. The monies in the fund shall be appropriated to the Cameron Parish Police Jury and used exclusively for tourism development in Cameron Parish. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as monies in the state general fund, and all interest earned shall be deposited into the state general fund. The Cameron Parish Tourism Development Fund shall be subject to audit by the legislative auditor for determination that these monies have been used as provided herein.

C. For purposes of this Section, "tourism development" shall mean the construction, maintenance, or improvement of facilities on or immediately adjacent to the Creole Nature Trail, marinas, visitor centers, parking areas, parks, overnight camping facilities, wharves, and fishing piers, the improvement and maintenance of public beaches by the police jury or a beach development district, and advertising designed to promote all or any of these facilities.

Acts 1995, No. 840, §1, eff. July 1, 1995.



RS 47:302.26 - Disposition of certain collections in St. Tammany Parish

§302.26. Disposition of certain collections in St. Tammany Parish

A. The avails of the tax imposed by this Chapter from the sale of services as defined in R.S. 47:301(14)(a) in St. Tammany Parish under this Chapter shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "St. Tammany Parish Fund".

B. The monies in the St. Tammany Parish Fund shall be subject to annual appropriations by the legislature. The monies in the fund shall be available exclusively for use as provided in this Section. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund.

C. Beginning Fiscal Year 2012-2013, monies in the fund shall be subject to annual appropriation by the legislature and shall be allocated as follows:

(1) St. Tammany Parish Tourist and Convention Commission, twenty-five percent.

(2) St. Tammany Parish Development District, forty-five percent.

(3) Northshore Harbor Center District, nine percent.

(4)(a) Recreation District No. 1 of St. Tammany Parish, nine percent.

(b) However, in any fiscal year in which bonds are issued for purposes of the St. Tammany Events Center District, and for each fiscal year thereafter, the nine percent allocation as provided for in Subparagraph (a) of this Paragraph shall be divided equally between Recreation District No. 1 and the St. Tammany Events Center District.

(5)(a) St. Tammany Parish Government, twelve percent.

(b) The twelve percent allocation as provided for in Subparagraph (a) of this Paragraph shall be dedicated solely and exclusively for improvements, operations, and maintenance of Camp Salmen Nature Park, the East St. Tammany Fishing Pier and Tammany Trace, distributed each year in amounts within the sole discretion of the St. Tammany Parish Government.

Acts 1995, No. 939, §1, eff. July 1, 1995; Acts 1999, No. 1380, §1, eff. July 1, 1999; Acts 2006, No. 658, §1, eff. July 1, 2006; Acts 2012, No. 465, §1, eff. July 1, 2012.



RS 47:302.27 - Disposition of certain collections in St. Martin Parish

§302.27. Disposition of certain collections in St. Martin Parish

A. The avails of the tax imposed by R.S. 47:302, 321, and 331 from the sales of services as defined in R.S. 47:301(14)(a) in St. Martin Parish under the provisions of R.S. 47:302(C), 321(C), 322, 331(C), and 332, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "St. Martin Parish Enterprise Fund".

B. The monies in the St. Martin Parish Enterprise Fund shall be subject to an annual appropriation by the legislature. The monies in the fund shall be used by the St. Martin Parish government for tourism and economic development purposes. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund.

Acts 1995, No. 1240, §1, eff. July 1, 1995; Acts 2001, No. 653, §1, eff. July 1, 2001; Acts 2012, No. 367, §1, eff. May 31, 2012.



RS 47:302.28 - Disposition of certain collections in Pointe Coupee Parish

§302.28. Disposition of certain collections in Pointe Coupee Parish

A. The avails of the tax imposed from the sales of services as defined by R.S. 47:301(14)(a) in Pointe Coupee Parish under the provisions of R.S. 47:302(C) and 321(C) shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Pointe Coupee Parish Visitor Enterprise Fund".

B. The monies in the Pointe Coupee Parish Visitor Enterprise Fund shall be subject to annual appropriation by the legislature to the governing authority of Pointe Coupee Parish. The monies in the fund shall be used exclusively for tourism-related purposes in Pointe Coupee Parish. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited in the state general fund.

C. Repealed by Acts 2006, No. 166, §2, eff. June 2, 2006.

Acts 1995, No. 1309, §1, eff. July 1, 1995; Acts 1997, No. 1338, §1, eff. July 1, 1997; Acts 2006, No. 166, §§1, 2, eff. June 2, 2006.



RS 47:302.29 - Disposition of certain collections in East Baton Rouge Parish

§302.29. Disposition of certain collections in East Baton Rouge Parish

A. Except as provided in R.S. 47:302.50, the avails of the tax imposed by this Chapter for the sale of services as defined in R.S. 47:301(14)(a) in East Baton Rouge Parish under the provisions of R.S. 47:302(C) shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "East Baton Rouge Parish Community Improvement Fund".

B. The monies in the East Baton Rouge Parish Community Improvement Fund shall be subject to an annual appropriation of the legislature. Fifty percent of the monies in the fund shall be used for urban mass transit in East Baton Rouge Parish and fifty percent of the monies in the fund shall be used for the Research Park Corporation domiciled in East Baton Rouge Parish. The funds allocated herein for urban mass transit shall not be used to displace, replace, or supplant funds previously appropriated or otherwise used for this purpose. All unexpended and unencumbered monies remaining in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited in the state general fund.

Acts 1996, 1st Ex. Sess., No. 85, §1, eff. July 1, 1996; Acts 1997, No. 808, §1, eff. July 1, 1997; Acts 1999, No. 1324, §1, eff. July 1, 1999.



RS 47:302.30 - Disposition of certain collections in Rapides Parish

§302.30. Disposition of certain collections in Rapides Parish

A. The avails of the tax imposed by this Chapter for the sale of services as defined in R.S. 47:301(14)(a) in Rapides Parish under the provisions of R.S. 47:302(C) shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay fifty percent of the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Rapides Parish Economic Development Fund", twenty-five percent into a special fund which is hereby created in the state treasury and designated as the "Alexandria/Pineville Area Tourism Fund" and twenty-five percent into a special fund which is hereby created in the state treasury and designated as the "Pineville Economic Development Fund".

B.(1) The monies in the Rapides Parish Economic Development Fund shall be subject to an annual appropriation of the legislature. The monies in the fund shall be used for economic development purposes in Rapides Parish by the city of Alexandria. All unexpended and unencumbered monies remaining in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited in the state general fund.

(2) The monies in the Alexandria/Pineville Area Tourism Fund shall be subject to an annual appropriation of the legislature. The monies in the fund shall be used for tourism promotion in Rapides Parish by the Alexandria/Pineville Area Convention and Visitors Bureau. All unexpended and unencumbered monies remaining in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited in the state general fund.

(3) The monies in the Pineville Economic Development Fund shall be subject to annual appropriation of the legislature. The monies in the fund shall be used for economic development in the city of Pineville. All unexpended and unencumbered monies remaining in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited in the state general fund.

Acts 1996, 1st Ex. Sess., No. 85, §1, eff. July 1, 1996; Acts 1997, No. 1289, §2, eff. July 1, 1997.



RS 47:302.31 - Disposition of certain collections in West Carroll Parish

§302.31. Disposition of certain collections in West Carroll Parish

A. The avails of the tax imposed by this Chapter from the sales of services as defined by R.S. 47:301(14)(a) in West Carroll Parish under the provisions of R.S. 47:302(C) shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "West Carroll Parish Visitor Enterprise Fund".

B. The monies in the West Carroll Parish Visitor Enterprise Fund shall be subject to annual appropriation by the legislature. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited in the state general fund.

Acts 1997, No. 1338, §1, eff. July 1, 1997.



RS 47:302.32 - Disposition of certain collections in East Carroll Parish

§302.32. Disposition of certain collections in East Carroll Parish

A. The avails of the tax imposed by this Chapter from the sales of services as defined by R.S. 47:301(14)(a) in East Carroll Parish under the provisions of R.S. 47:302(C) shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "East Carroll Parish Visitor Enterprise Fund".

B. The monies in the East Carroll Parish Visitor Enterprise Fund shall be subject to annual appropriation by the legislature. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited in the state general fund.

Acts 1997, No. 1338, §1, eff. July 1, 1997.



RS 47:302.33 - Disposition of certain collections in Tensas Parish

§302.33. Disposition of certain collections in Tensas Parish

A. The avails of the tax imposed by this Chapter from the sales of services as defined by R.S. 47:301(14)(a) in Tensas Parish under the provisions of R.S. 47:302(C) shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Tensas Parish Visitor Enterprise Fund".

B. The monies in the Tensas Parish Visitor Enterprise Fund shall be subject to annual appropriation by the legislature. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited in the state general fund.

Acts 1997, No. 1338, §1, eff. July 1, 1997.



RS 47:302.34 - Disposition of certain collections in Franklin Parish

§302.34. Disposition of certain collections in Franklin Parish

A. The avails of the tax imposed on the sales of services as defined by R.S. 47:301(14)(a) in Franklin Parish under the provisions of R.S. 47:302(C), 321(C), and 331(C) shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Franklin Parish Visitor Enterprise Fund".

B. The monies in the Franklin Parish Visitor Enterprise Fund shall be subject to annual appropriation by the legislature to the governing authority of Franklin Parish. The monies in the fund shall be used by the Franklin Parish Tourism Commission for tourism purposes. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited in the state general fund.

Acts 1997, No. 823, §3, eff. July 1, 1997; Acts 1997, No. 1338, §1, eff. July 1, 1997.



RS 47:302.35 - Disposition of certain collections in Jackson Parish

§302.35. Disposition of certain collections in Jackson Parish

A. The avails of the tax imposed on the sales of services as defined by R.S. 47:301(14)(a) in Jackson Parish under the provisions of R.S. 47:302(C), 321(C), and 331(C) shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Jackson Parish Economic Development and Tourism Fund".

B. The monies in the Jackson Parish Economic Development and Tourism Fund shall be subject to annual appropriation by the legislature to the governing authority of Jackson Parish. The monies in the fund shall be used by the Jackson Parish Tourism Commission for economic development and tourism related purposes. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited in the state general fund.

Acts 1997, No. 1338, §1, eff. July 1, 1997.



RS 47:302.36 - Disposition of certain collections in Allen Parish

§302.36. Disposition of certain collections in Allen Parish

A. The avails of the tax imposed by this Chapter from the sale of services as defined in R.S. 47:301(14)(a) in Allen Parish under the provisions of R.S. 47:302(C) shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Allen Parish Capital Improvements Fund".

B.(1) The monies in the Allen Parish Capital Improvements Fund shall be subject to annual appropriation by the legislature.

(2) The monies in the fund shall be used solely and exclusively in Allen Parish:

(a) First for capital improvements to the parish courthouse.

(b) Then for capital improvements to public property in Allen Parish.

(c) Next for operating expenses, including but not limited to furniture, fixtures, and other movable equipment, on property described in (a) or (b).

(3) All unexpended and unencumbered monies in the fund at the end of any fiscal year shall remain in the fund.

(4) Monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited in the state general fund.

C. For the purposes of this Section, "capital improvements" shall mean expenditures for the renovation of the Allen Parish courthouse and for acquiring lands, buildings, equipment, or other permanent properties, or for their construction, renovation, preservation, maintenance, or improvement, or for payment of principal, interest, or premium, if any, and other obligations incident to the issuance, security, and payment of bonds or other evidences of indebtedness associated therewith.

D. The monies paid into the Allen Parish Capital Improvements Fund shall be administered and distributed by the Allen Parish Capital Improvement Board which is hereby created. The monies shall be distributed as provided by the board for furtherance of the purposes of this Section. The Allen Parish Capital Improvement Board shall consist of the state senators and representatives who represent all or a portion of Allen Parish, the president of the Allen Parish Police Jury, director of the Allen Parish Tourist Commission, and the Allen Parish sheriff.

Acts 1997, No. 800, §1, eff. July 1, 1997; Acts 2002, 1st Ex. Sess., No. 15, §1, eff. April 18, 2002.



RS 47:302.37 - Disposition of certain collections in Sabine Parish

§302.37. Disposition of certain collections in Sabine Parish

A. The avails of the tax imposed by this Chapter from the sale of services as defined in R.S. 47:301(14)(a) in Sabine Parish under the provisions of R.S. 47:302(C) shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Sabine Parish Tourism Improvement Fund".

B. The monies in the Sabine Parish Tourism Improvement Fund shall be subject to annual appropriation by the legislature. The monies in the fund shall be available exclusively for use by the Sabine Parish Tourist and Recreation Commission for the purpose of promoting and enhancing tourism activities, and for supporting all other activities consistent with the authorized mission of such commission. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund.

Acts 1997, No. 1289, §1, eff. July 1, 1997; Acts 2009, No. 331, §1, eff. July 1, 2009.



RS 47:302.38 - Disposition of certain collections in Jefferson Davis Parish

§302.38. Disposition of certain collections in Jefferson Davis Parish

A. The avails of the tax imposed by this Chapter from the sales of services as defined in R.S. 47:301(14)(a) in Jefferson Davis Parish under the provisions of R.S. 47:302(C) shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Jefferson Davis Parish Visitor Enterprise Fund".

B. The monies in the Jefferson Davis Parish Visitor Enterprise Fund shall be subject to an annual appropriation by the legislature and shall be available for use by the Jefferson Davis Parish Tourist Commission for the purpose of promoting and enhancing tourism activities, and for all other activities consistent with the authorized mission of such commission. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund.

Acts 1997, No. 1289, §1, eff. July 1, 1997.



RS 47:302.39 - Disposition of certain collections in DeSoto Parish

§302.39. Disposition of certain collections in DeSoto Parish

A. The avails of the tax imposed by this Chapter and by R.S. 47:321 and 331, from the sale of services as defined in R.S. 47:301(14)(a) in DeSoto Parish under the provisions of this Chapter shall be credited to the Bond Security and Redemption Fund and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "DeSoto Parish Visitor Enterprise Fund".

B. The monies in the DeSoto Parish Visitor Enterprise Fund shall be subject to annual appropriation by the legislature, and then only to the DeSoto Parish Tourism Commission, the DeSoto Parish Chamber of Commerce, and the Logansport Chamber of Commerce. All unexpended and unencumbered monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund. Of the total monies appropriated from the fund in any fiscal year, fifty percent shall be allocated to the DeSoto Parish Tourism Commission, thirty-five percent shall be allocated to the DeSoto Parish Chamber of Commerce, and fifteen percent shall be allocated to the Logansport Chamber of Commerce. Such monies shall be used solely and exclusively for tourism purposes, including the promotion of fairs and festivals in DeSoto Parish, and for economic development purposes in DeSoto Parish.

Acts 1997, No. 1289, §1, eff. July 1, 1997; Acts 2006, No. 161, §1, eff. July 1, 2006.



RS 47:302.40 - Disposition of certain collections in Plaquemines Parish

§302.40. Disposition of certain collections in Plaquemines Parish

A. The avails of the tax imposed by this Chapter from the sale of services as defined in R.S. 47:301(14)(a) in Plaquemines Parish under the provisions of R.S. 47:302(C) shall be credited to the Bond Security and Redemption Fund and, after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such monies into a special fund which is hereby created in the state treasury and designated as the "Plaquemines Parish Visitor Enterprise Fund".

B. The monies in the Plaquemines Parish Visitor Enterprise Fund shall be appropriated each fiscal year by the legislature solely for the purposes provided for in this Section. The monies in the fund shall be available to the Plaquemines Parish government exclusively to fund the development of tourism and other economic growth projects within the parish of Plaquemines, including but not limited to planning, development, and capital improvements. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund.

C. For purposes of this Section, "capital improvements" shall mean expenditures for acquiring lands, buildings, equipment, or other permanent properties, or for their construction, preservation, development, or permanent improvement, or for payment of principal, interest, or premium, if any, and other obligations incident to the issuance, security, and payment of bonds or other evidences of indebtedness associated therewith.

Acts 1997, No. 321, §1, eff. July 1, 1997.



RS 47:302.41 - Disposition of certain collections in Livingston Parish

§302.41. Disposition of certain collections in Livingston Parish

A. The avails of the tax imposed by this Chapter from the sale of services as defined in R.S. 47:301(14)(a) in Livingston Parish under the provisions of R.S. 47:302(C) shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Livingston Parish Tourism Improvement Fund".

B. The monies in the Livingston Parish Tourism and Economic Development Fund shall be subject to annual appropriation by the legislature. Fifty percent of the monies in the fund shall be available exclusively for use by the Livingston Parish Tourist Commission for the purpose of promoting and enhancing tourism activities, and for supporting all other activities consistent with the authorized mission of such commission. The remaining fifty percent shall be available exclusively for use by the Livingston Economic Development Council for the purpose of acquisition, development, and promotion of industrial parks within Livingston Parish. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund.

Acts 1997, No. 337, §1, eff. July 1, 1997; Acts 1999, No. 137, §1, eff. July 1, 1999.



RS 47:302.42 - Disposition of certain collections in the town of Homer in Claiborne Parish

§302.42. Disposition of certain collections in the town of Homer in Claiborne Parish

A. The avails of the tax imposed by this Chapter from the sales of services as defined by R.S. 47:301(14)(a) in the town of Homer in Claiborne Parish under the provisions of R.S. 47:302(C) shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Town of Homer Economic Development Fund".

B. The monies in the Town of Homer Economic Development Fund shall be subject to an annual appropriation by the legislature. The monies in the fund shall be utilized exclusively for economic development in the town of Homer. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited in the state general fund.

Acts 1997, No. 350, §1, eff. July 1, 1997.



RS 47:302.43 - Disposition of certain collections in Union Parish

§302.43. Disposition of certain collections in Union Parish

A. The avails of the tax imposed by this Chapter from the sale of services as defined in R.S. 47:301(14)(a) in Union Parish under the provisions of R.S. 47:302(C) shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Union Parish Visitor Enterprise Fund".

B. The monies in the Union Parish Visitor Enterprise Fund shall be subject to annual appropriation by the legislature. The monies in the fund shall be available exclusively for use by the Union Parish Tourist Commission for the purpose of promoting and enhancing tourism activities, and for supporting all other activities consistent with the authorized mission of such commission. All unexpended and unencumbered monies remaining in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund.

Acts 1997, No. 368, §1, eff. July 1, 1997.



RS 47:302.44 - Disposition of certain collections in St. Mary Parish

§302.44. Disposition of certain collections in St. Mary Parish

A. The avails of the tax imposed by this Chapter from the sales of services as defined in R.S. 47:301(14)(a) in St. Mary Parish under the provisions of R.S. 47:302(C) shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the St. Mary Parish Visitor Enterprise Fund.

B. The monies in the St. Mary Parish Visitor Enterprise Fund shall be subject to an annual appropriation by the legislature and shall be available exclusively for use by the St. Mary Parish Tourist Commission to fund the development of tourism and other economic growth projects within the parish of St. Mary. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund.

Acts 1997, No. 823, §2, eff. July 1, 1997.



RS 47:302.45 - Disposition of certain collections in Red River Parish

§302.45. Disposition of certain collections in Red River Parish

A. The avails of the tax imposed by this Chapter from the sales of services as defined by R.S. 47:301(14)(a) in Red River Parish under the provisions of R.S. 47:302(C) shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Red River Visitor Enterprise Fund".

B. The monies in the Red River Visitor Enterprise Fund shall be subject to an annual appropriation by the legislature. All unexpended and unencumbered monies remaining in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited in the state general fund.

C.(1) Except as provided in Paragraph (2) of this Subsection and subject to an annual appropriation by the legislature, the monies in the fund shall be utilized for tourism development and any other purpose as may be provided by law.

(2) All monies deposited into the fund in accordance with the provisions of R.S. 47:322.40 shall be used by the Coushatta/Red River Chamber of Commerce exclusively for tourism development.

Acts 1999, No. 121, §1, eff. July 1, 1999.



RS 47:302.46 - Disposition of certain collections in West Feliciana Parish

§302.46. Disposition of certain collections in West Feliciana Parish

A. The avails of the tax imposed by this Chapter from the sales of services as defined by R.S. 47:301(14)(a) in West Feliciana Parish under the provisions of R.S. 47:302(C) shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "St. Francisville Economic Development Fund".

B. The monies in the St. Francisville Economic Development Fund shall be subject to an annual appropriation by the legislature. The monies in the fund shall be utilized by the town of St. Francisville exclusively for economic development and tourism-related expenses in West Feliciana Parish, fifty-two percent of which shall be used for that area outside the town of St. Francisville and forty-eight percent of which shall be used for that area within the town of St. Francisville. All unexpended and unencumbered monies remaining in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited in the state general fund.

Acts 1997, No. 1319, §1, eff. July 1, 1997.



RS 47:302.47 - Disposition of certain collections in East Feliciana Parish

§302.47. Disposition of certain collections in East Feliciana Parish

A. The avails of the tax imposed by this Chapter from the sales of services as defined by R.S. 47:301(14)(a) in East Feliciana Parish under the provisions of R.S. 47:302(C) shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "East Feliciana Tourist Commission Fund".

B. The monies in the East Feliciana Tourist Commission Fund shall be subject to an annual appropriation by the legislature. The monies in the fund shall be utilized exclusively for economic development and tourism-related expenses in the parish of East Feliciana. All unexpended and unencumbered monies remaining in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited in the state general fund.

Acts 1997, No. 1319, §1, eff. July 1, 1997.



RS 47:302.48 - Disposition of certain collections in LaSalle Parish

§302.48. Disposition of certain collections in LaSalle Parish

The avails of the tax imposed by this Chapter from the sales of services as defined in R.S. 47:301(14)(a) in LaSalle Parish under the provisions of R.S. 47:302(C) shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the LaSalle Economic Development District Fund as provided in and subject to the provisions of R.S. 47:322.35.

Acts 1999, No. 381, §1, eff. July 1, 1999.



RS 47:302.49 - Disposition of certain collections in Evangeline Parish

§302.49. Disposition of certain collections in Evangeline Parish

A. The avails of the tax imposed by this Chapter from the sales of services as defined by R.S. 47:301(14)(a) in Evangeline Parish under the provisions of R.S. 47:302(C) shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Evangeline Visitor Enterprise Fund".

B. The monies in the Evangeline Visitor Enterprise Fund shall be subject to an annual appropriation by the legislature. All unexpended and unencumbered monies remaining in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited in the state general fund.

C. The monies in the Evangeline Visitor Enterprise Fund shall be subject to an annual appropriation by the legislature and shall be available for use by the Evangeline Parish Tourist Commission for the purpose of promoting and enhancing tourism activities.

Acts 1999, No. 1025, §1, eff. July 1, 1999.



RS 47:302.50 - Disposition of certain collections in the city of Baker

§302.50. Disposition of certain collections in the city of Baker

A. The avails of the tax imposed by this Chapter from the sales of services as defined by R.S. 47:301(14)(a) in the city of Baker under the provisions of R.S. 47:302(C) shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Baker Economic Development Fund".

B. The monies in the Baker Economic Development Fund shall be subject to an annual appropriation by the legislature. All unexpended and unencumbered monies remaining in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited in the state general fund.

C. Subject to an annual appropriation by the legislature, the monies in the fund shall be utilized for such economic development purposes as may be authorized by the governing authority of the city of Baker.

Acts 1999, No. 1324, §1, eff. July 1, 1999.



RS 47:302.51 - Disposition of certain collections in Bienville Parish

§302.51. Disposition of certain collections in Bienville Parish

A. The avails of the tax imposed by this Chapter from the sale of services as defined in R.S. 47:301(14)(a) in Bienville Parish under the provisions of R.S. 47:302(C) shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Bienville Parish Tourism and Economic Development Fund".

B. The monies in the Bienville Parish Tourism and Economic Development Fund shall be subject to annual appropriation by the legislature. All unexpended and unencumbered monies remaining in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund.

C. Monies appropriated from the fund shall be allocated by the Bienville Parish Police Jury exclusively for funding of tourism promotion activities or economic development projects which are proposed by a chamber of commerce in the parish and approved by the police jury.

Acts 2001, No. 224, §1, eff. July 1, 2001.



RS 47:302.52 - Disposition of certain collections in Claiborne Parish

§302.52. Disposition of certain collections in Claiborne Parish

A. The avails of the tax imposed by this Chapter from the sale of services as defined in R.S. 47:301(14)(a) in those areas of Claiborne Parish which are outside of the corporate boundaries of the town of Homer under the provisions of R.S. 47:302(C) shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Claiborne Parish Tourism and Economic Development Fund".

B. The monies in the Claiborne Parish Tourism and Economic Development Fund shall be subject to annual appropriation by the legislature. All unexpended and unencumbered monies remaining in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund.

C. Monies appropriated from the fund shall be allocated by the Claiborne Parish Police Jury exclusively for funding of tourism promotion activities or economic development projects which are proposed by a chamber of commerce in the parish and approved by the police jury. However, monies shall only be allocated to projects proposed by a chamber of commerce which is outside of the corporate boundaries of the town of Homer for projects outside of the town of Homer.

Acts 2001, No. 816, §1, eff. July 1, 2001.



RS 47:302.53 - Disposition of certain collections in Concordia Parish

§302.53. Disposition of certain collections in Concordia Parish

A. The avails of the tax imposed by this Chapter from the sale of services as defined in R.S. 47:301(14)(a) in Concordia Parish under the provisions of R.S. 47:302(C) shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Concordia Parish Economic Development Fund".

B. The monies in the Concordia Parish Economic Development Fund shall be subject to an annual appropriation by the legislature. All unexpended and unencumbered monies remaining in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund.

C. Monies appropriated from the fund shall be available for use by the Concordia Economic and Industrial Development District exclusively for economic development in Concordia Parish.

Acts 2002, 1st Ex. Sess., No. 2, §1, eff. July 1, 2002.



RS 47:302.54 - Allocation of certain collections in Vernon Parish

§302.54. Allocation of certain collections in Vernon Parish

A. There is hereby created in the state treasury, as a special fund, the Vernon Parish Legislative Improvement Fund No. 2, hereinafter referred to as the "fund".

B. In accordance with the provisions of R.S. 47:302.5(E)(5), the treasurer shall deposit monies into the fund to be used solely as provided in Subsection C of this Section. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the state treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund.

C. The monies in the Vernon Parish Legislative Improvement Fund No. 2 shall be subject to annual appropriations by the legislature and the monies in the fund shall be available exclusively to the Vernon Parish Police Jury for projects in Vernon Parish as determined by the Vernon Parish Legislative Community Improvement Board as created by R.S. 47:302.5(D).

Acts 2008, No. 864, §1, eff. July 9, 2008.



RS 47:302.55 - Disposition of certain collections in Grant Parish

§302.55. Disposition of certain collections in Grant Parish

A. The avails of the tax imposed by this Chapter from the sale of services as defined in R.S. 47:301(14)(a) in Grant Parish under the provisions of R.S. 47:302(C) shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Grant Parish Economic Development Fund".

B. The monies in the Grant Parish Economic Development Fund shall be subject to an annual appropriation by the legislature. All unexpended and unencumbered monies remaining in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund.

C. Monies appropriated from the fund shall be available for use by the Grant Parish Police Jury for promoting tourism in Grant Parish.

Acts 2015, No. 39, §1, eff. July 1, 2015.



RS 47:303 - Collection

§303. Collection

A. Collection from dealer. (1) The tax imposed under R.S. 47:302 shall be collectible from all persons, as hereinafter defined, engaged as dealers, as hereinafter defined.

(2) On all tangible personal property imported, or caused to be imported, from other states or foreign countries, and used by him, the "dealer", as hereinafter defined, shall pay the tax imposed by this Chapter on all articles of tangible personal property so imported and used, the same as if the said articles had been sold at retail for use or consumption in this state. For the purposes of this Chapter, the use, or consumption, or distribution, or storage to be used or consumed in this state of tangible personal property, shall each be equivalent to a sale at retail, and the tax shall thereupon immediately levy and be collected in the manner provided herein, provided there shall be no duplication of the tax in any event.

(3)(a) A credit against the use tax imposed by this Chapter shall be granted to taxpayers who have paid a similar tax upon the sale or use of the same tangible personal property in another state. The credit provided herein shall be granted only in the case where the state to which a similar tax has been paid grants a similar credit as provided herein, provided that members of the armed forces who are citizens of this state and whose orders or enlistment contracts stipulate a period of active duty of two years or more and who purchase automobiles outside of the state of Louisiana while on such tour of active duty shall be granted such credit in connection with the purchase of such automobiles whether or not the state to which such tax thereon has been paid grants a similar credit as herein provided. The amount of the credit shall be calculated by multiplying the rate of the similar tax paid in the other state by the cost price which is subject to Louisiana use tax at the time of the importation of the tangible personal property. The proof of payment of a similar tax to another state shall be made according to rules and regulations promulgated by the secretary. In no event shall the credit be greater than the tax imposed by Louisiana upon the particular tangible personal property which is the subject of the Louisiana use tax.

(b) The credits provided by this Section and R.S. 47:337.86 shall be applied together against the state and local taxes due on the use of a motor vehicle, automobile, motorcycle, truck, truck-tractor, trailer, semitrailer, motor bus, house trailer, or any other vehicle subject to the vehicle registration license tax, so that the applicant for title or registration in Louisiana of a vehicle that the applicant previously purchased and titled in another state is allowed credit against the state and local use taxes imposed in Louisiana for the full rate of sales or use tax paid in the other state.

B. Collection of tax on vehicles. The tax imposed by R.S. 47:302(A) on the sale or use of any motor vehicle, automobile, motorcycle, truck, truck-tractor, trailer, semi-trailer, motor bus, house trailer, or any other vehicle subject to the vehicle registration license tax shall be collected as provided in this Subsection.

(1) The tax levied by R.S. 47:302(A) on any such vehicle shall be paid to the vehicle commissioner as the agent of the collector of revenue at the time of application for a certificate of title or vehicle registration license and such tax shall be administered and collected by the vehicle commissioner in compliance with rules and regulations issued by the collector of revenue and in compliance with the law as construed by the collector of revenue. No certificate of title or vehicle registration license shall be issued until this tax has been paid. The collector of revenue shall be the only proper party to defend or to institute any legal action involving the tax imposed by R.S. 47:302(A) on the sale or use of any motor vehicle, automobile, motorcycle, truck, truck-tractor, trailer, semi-trailer, motor bus, house trailer or any other vehicle subject to the vehicle registration license tax. (R.S. 47:451 et seq.).

(a) The tax levied by R.S. 47:302(A)(1) on the sale of any such vehicle shall be due at the time of registration or any transfer of registration as required by the Vehicle Registration License Tax Law (R.S. 47:451 et seq.). However, the vehicle commissioner shall waive penalties or interest on sales tax on timely filed applications for registration rejected due to office of motor vehicles error.

(b) The tax levied by R.S. 47:302(A)(2) on the use of any such vehicle in this state shall be due at the time first registration in this state is required by the Vehicle Registration License Tax Law (R.S. 47:451 et seq.) subject to the following:

(i) The vehicle commissioner shall waive penalties or interest on use tax on timely filed applications for registration rejected due to office of motor vehicles error.

(ii) A person or their spouse shall have ninety days following either's separation from active duty from any branch of the armed forces of the United States to remit the tax levied by R.S. 47:302(A)(2) on any vehicle registered in a foreign jurisdiction and required to be registered in this state. Penalties and interest shall not accrue during this ninety-day time period. However, a person or their spouse shall remit sales or use taxes imposed pursuant to R.S. 47:302(A)(2) on a vehicle required to be registered in this state should the vehicle registration and license plates issued by a foreign jurisdiction expire prior to or during the ninety days following either's separation from active duty of any branch of the armed forces of the United States.

(2) Every vendor of such a vehicle shall furnish to the purchaser at the time of sale a notarized statement showing the serial number, motor number, type, year, and model of the vehicle sold, the total sales price, any allowance for and a description of any vehicle taken in trade, and the total cash difference paid or to be paid by the purchaser between the vehicles purchased and traded in and the sales or use tax to be paid, along with such other information as the collector of revenue may by regulation require. All labor parts, accessories, and other equipment which are attached to the vehicle at the time of sale and which are included in the sale price are to be considered a part of the vehicle.

(3)(a) It is not the intention of this Subsection to grant an exemption from the sales and use tax levied in this Title to any sale, use, items, or transaction which has heretofore been taxable, and this Subsection is not to be construed as so doing. It is the intent of this Subsection to transfer the collection of state and political subdivision sales and use taxes on vehicles from the vendor to the vehicle commissioner as agent for the secretary of the Department of Revenue and for the collectors of such political subdivision taxes and to provide a method of collection of the tax directly from the vendee or user by the vehicle commissioner as agent of the secretary and such collectors.

(b)(i) The vehicle commissioner and the governing body of any political subdivision as defined in Article VI, Section 44(2) of the Constitution of Louisiana, in which a sales or use tax has been imposed by such political subdivision on the sale or use of motor vehicles, shall enter into an agreement by which the vehicle commissioner shall collect such tax on behalf of the political subdivision. Except as provided in Paragraph (5) of this Subsection, no certificate of title or vehicle registration license shall be issued until such local tax is paid.

(ii) The tax imposed by the political subdivisions on the sale or use of vehicles subject to the Vehicle Registration License Tax Law (R.S. 47:451 et seq.) shall be collected by the vehicle commissioner and distributed to the political subdivisions as provided for in R.S. 47:301(10)(f) and (18)(b). The vehicle commissioner shall withhold from any such taxes collected for the political subdivisions one percent of the proceeds of the tax so collected, which shall be used by the commissioner to pay the cost of collecting and remitting the tax to the political subdivisions.

(iii) The vehicle commissioner shall cause to be conducted annually, by the legislative auditor, an audit or examination of the books and accounts of sales and use taxes collected by the vehicle commissioner for each political subdivision. The scope of the audit shall be sufficient to determine whether or not sales and use taxes collected for each political subdivision have been properly and correctly distributed in accordance with law during the period under audit. The cost of such audit shall be prorated to all local political subdivisions for whom the vehicle commissioner collects sales and use taxes on the basis of total tax dollars distributed to each local political subdivision, and the vehicle commissioner shall withhold the cost of such audit from taxes collected. In the event the audit determines that adjustments to tax distributions are required, the vehicle commissioner shall adjust future tax distributions to applicable tax recipient bodies. The prescriptive period for adjustments under this Section shall be three years from the thirty-first day of December of the year in which such taxes became due.

(iv) All such agreements now existing between any political subdivision and the secretary are hereby declared valid and the functions of the secretary thereunder are hereby transferred to the director of public safety as vehicle commissioner.

(v)(aa) Political subdivisions which enter into a sales and use tax collection agreement with the vehicle commissioner as provided for in this Subparagraph shall provide the vehicle commissioner with geographic boundaries such as roads, streams, Global Positioning System coordinates, or survey coordinates that can be converted to polygons on a representation of a physical map of the state to be used in connection with the collection of that political subdivision's sales and use taxes. A map outlining the boundaries of the political subdivision shall also be provided to the commissioner.

(bb) In the event a boundary dispute occurs between two or more political subdivisions regarding a taxpayer's domicile, the department shall collect the tax in the amount of the highest rate among the competing rates. The amount collected shall be deposited into a non-interest bearing escrow account. The department may proceed to title and register the motor vehicle and issue appropriate credentials. The political subdivisions shall then seek to resolve the dispute either by mutual agreement or judicially, and the funds will be distributed to the appropriate taxing body. Funds remaining after the payment of the taxes together with any penalty and interest that may be due shall be returned to the taxpayer.

(cc) If an incorrect tax has been assessed by the department based upon information provided to the department by the local taxing authority which results in the taxpayer owing additional taxes, the taxpayer shall be given thirty days from date of notice of the deficiency before the taxpayer is assessed any penalties or interest.

(vi) A person or their spouse shall have ninety days following either's separation from active duty from any branch of the armed forces of the United States to remit the sales and use tax imposed by a political subdivision on any vehicle registered in a foreign jurisdiction and required to be registered in this state. Penalties and interest shall not accrue during this ninety-day time period. However, a person or their spouse shall remit sales or use taxes imposed by a political subdivision on a vehicle required to be registered in this state should the vehicle registration and license plates issued by a foreign jurisdiction expire prior to or during the ninety days following either's separation from active duty of any branch of the armed forces of the United States.

(4) The provision contained in R.S. 47:301(10) in the second unnumbered paragraph which excludes isolated or occasional sales from the definition of a sale at retail is not to apply to the sale of vehicles which are the subject of this subsection. Isolated or occasional sales of vehicles are hereby defined to be sales at retail and as such are subject to the tax.

(5) Notwithstanding the provisions of this Section, a certificate of title or vehicle registration license may be issued to a purchaser by the secretary of the Department of Public Safety if he is so authorized in writing by the secretary of the Department of Revenue. The secretary of the Department of Revenue shall grant such authorization upon written application by the purchaser to said secretary showing that:

(a) all state and local taxes and fees due by the purchaser were paid in good faith at the time of purchase to a motor vehicle dealer,

(b) the motor vehicle dealer has not remitted the taxes and fees to the secretary of the Department of Public Safety,

(c) the motor vehicle dealer has refused or is unable to answer a written demand by the purchaser that the taxes and fees be paid to the secretary of the Department of Public Safety, and

(d) the certificate of title or vehicle registration license has not been issued within six months after the date of sale. A refusal by the secretary of the Department of Revenue to authorize the issuance of a certificate of title or a vehicle registration license may be appealed to the Board of Tax Appeals within sixty days from the date the application for a certificate of title is denied by the secretary of the Department of Revenue.

(6) Repealed by Acts 2005, No. 384, §1, eff. June 30, 2005.

(7) Whenever a licensed dealer in motor vehicles sells, assigns, or otherwise transfers an agreement for the lease of a motor vehicle to a licensed lessor of motor vehicles for whom the licensed dealer has prepared the agreement, the transfer shall include all unremitted taxes collected by the licensed dealer, and the licensed lessor shall have the sole responsibility for remitting such taxes to the proper taxing authorities.

(8) When a foreign corporation, foreign limited liability company, foreign limited partnership, or foreign partnership acquires a vehicle on which the tax imposed by R.S. 47:302(A) would have been due had the vehicle been acquired by a business entity organized under the laws of this state, the department may collect the tax from the foreign business entity if the department determines that the purpose of the foreign business entity was tax avoidance after considering all of the following:

(a) Whether there is a specific business purpose for the foreign business entity to acquire the vehicle other than the avoidance of the tax imposed by R.S. 47:302(A).

(b) Whether the users of the vehicle compensate the foreign business entity reasonably for the use of the vehicle.

(c) Whether the foreign business entity fails to maintain a physical location in the foreign state.

(d) Whether the foreign business entity fails to employ individual persons and provide those persons with Internal Revenue Service Form W-2 wage and tax statements.

(e) Whether the foreign business entity fails to file federal tax returns or fails to file a required state tax return in the foreign state.

(f) The location of where the vehicle is stored.

(g) The jurisdiction where the vehicle is typically used.

(h) The domicile of the most frequent drivers and passengers of the vehicle.

(i) The duration of the trips for which the vehicle is used.

C. Auctioneers. All auctioneers shall register as dealers and shall display their registration to the public as a condition of doing business in this state. Such auctioneers or the company which they represent shall be responsible for the collection of all local and state taxes on articles sold by them and shall report and remit to the collector as provided in this Chapter.

D. Collection of tax on motorboats and vessels. (1) Except as provided for in R.S. 47:305(D)(1)(i), the secretary of the Louisiana Department of Wildlife and Fisheries shall not register or issue a certificate of registration on any new boat or vessel purchased in this state until satisfactory proof has been presented to him that all sales taxes provided by this Part, and all municipal, school board and parish sales taxes, have been paid, nor shall he register or issue a certificate of registration on any boat or vessel brought into this state until satisfactory proof has been presented to him that all use taxes required by this Part, and all municipal, school board and parish use taxes, have been paid.

(2) Any sales or use tax levied by the state or a statewide political subdivision due under the provisions of this Chapter may be collected by special certificate agents of the Department of Wildlife and Fisheries as provided for in R.S. 34:851.37. Upon receipt by such department such taxes shall be remitted as soon as possible to the Department of Revenue.

E. Collection of tax on off-road vehicles. (1) The vehicle commissioner shall not issue a title or a certificate of registration on any off-road vehicle purchased in this state or brought into this state from another state until satisfactory proof has been presented to him that all sales taxes required by law have been paid. However, as provided for in R.S. 47:305.56, an out-of-state purchaser of an off-road vehicle shall be exempt from the payment of state sales and use taxes. The purchaser of an off-road vehicle from a seller who is not registered with the Department of Public Safety and Corrections shall pay the sales tax at the time the vehicle is titled the same as is required for the registration and licensing of other vehicles under the provisions of Subsection B of this Section.

(2) After payment of the taxes due, the commissioner shall issue a decal, in a form prescribed, said decal to be affixed to the vehicle, as directed, by the commissioner, which shall be conclusive proof of registration and payment of the required taxes. All 1987 and later model off-road vehicles sold as new and subsequently sold as used shall be required to display this decal, commencing September 1, 1986. The decal shall be a two-year renewal type and the fees for issuance of new, renewal, transfer, lost, or illegible decals shall be the same amount as those fees charged for the registration stickers of other motor vehicles. Failure to have this decal affixed to the off-road vehicle within thirty days of purchase will result in a fine, not to exceed fifty dollars, or the impounding of the vehicle, or both, and the payment of all taxes due, if any. All peace officers, including the Department of Wildlife and Fisheries, may require proof of registration and shall have concurrent jurisdiction to enforce the provisions of this Section.

F. Collection of tax on membership in health and physical fitness clubs. The sales tax due under the provisions of this Chapter on contracts for membership in a health and physical fitness club shall be assessed and shall be due and payable on a monthly basis computed on the amount paid each month less any actual or imputed interest or collection fees or unpaid reserve amounts not received by the health and fitness club, provided that no sales or use tax of the state or any of its political subdivisions not collected by such clubs shall be due or payable on amounts collected on such contracts prior to the effective date of the Act originally enacting this Subsection.

G. Direct Payment Numbers. Notwithstanding any provision of law to the contrary, a Louisiana taxpayer who obtains a DP Number as provided in R.S. 47:303.1 shall remit sales and use taxes due on purchases and rentals of tangible personal property and taxable services directly to the state and local taxing bodies to whom the sales and use taxes are due, and shall not be liable to remit the tax to the vendor or lessor of the tangible personal property and taxable services, as provided in R.S. 47:303.1.

H. Collection of tax on tooling in a compression molding process. Notwithstanding any other law to the contrary, any tax due on customer-owned tooling imported into this state and used in a compression molding process shall only be collected from the person actually using the tooling in his process. Such person shall be considered a dealer using property in this state for purposes of this Chapter.

Acts 1962, No. 182; Acts 1964, No. 171, §1; Acts 1964, No. 519, §1; Acts 1964, Ex.Sess., No. 7, §1; Acts 1965, No. 122, §1; Acts 1966, No. 271, §1; Acts 1970, No. 656, §1; Acts 1972, No. 96, §3, eff. Jan. 1, 1973; Acts 1975, No. 197, §1; Acts 1978, No. 377, §1; Acts 1978, No. 584, §1, eff. July 12, 1978, Acts 1980, No. 137, §2; Acts 1982, No. 699, §2, eff. Aug. 2, 1982; Acts 1985, No. 661, §1; Acts 1986, No. 1067, §1; Acts 1987, No. 379, §1, eff. July 7, 1987; Acts 1987, No. 682, §1, eff. Sept. 1, 1987; Acts 1989, No. 264, §1, eff. Aug. 1, 1989; Acts 1990, No. 427, §1; Acts 1991, No. 198, §1, eff. July 2, 1991; Acts 1992, No. 796, §1; Acts 1993, No. 569, §2, eff. July 1, 1993; Acts 1993, No. 688, §1; Acts 1995, No. 476, §1, eff. June 17, 1995; Acts 1999, No. 553, §1; Acts 2001, No. 13, §1; Acts 2001, No. 1032, §15; Acts 2003, No. 1186, §1; Acts 2003, No. 1240, §3, eff. July 1, 2003; Acts 2005, No. 133, §2, eff. June 22, 2005; Acts 2005, No. 384, §1, eff. June 30, 2005; Acts 2005, No. 394, §1, eff. July 1, 2005; Acts 2006, No. 291, §1; Acts 2007, No. 291, §1, eff. Oct. 1, 2007; Acts 2009, No. 442, §1, eff. July 1, 2009; Acts 2015, No. 107, §1, eff. June 19, 2015; Acts 2016, No. 25, §1, eff. May 9, 2016.



RS 47:303.1 - Direct Payment Numbers

§303.1. Direct Payment Numbers

A. Notwithstanding any other law to the contrary except for the provisions of R.S. 47:303(B) and (E), the state and local sales and use tax due on the purchase, importation, or lease of tangible personal property or taxable services by taxpayers who have obtained a Direct Payment Number, hereinafter referred to as a "DP Number," shall be remitted directly to the state and appropriate political subdivision by such taxpayer, as provided in this Section. The vendor or lessor of tangible personal property or taxable services shall not be responsible for collecting sales and use tax on such sales or leases, and shall not be liable for such tax as provided in R.S. 47:304(C), upon presentation to him of a valid DP Number by such purchaser or lessee, provided that the vendor or lessor notes the DP Number on the untaxed contract or invoice submitted to such purchaser and lessee.

B.(1) A DP Number shall be issued to and shall be continued to be held by a taxpayer who obtains the required approvals and who meets all of the qualifications provided for in this Section and the following qualifications:

(a) The taxpayer's primary business in the state is that of a manufacturer of tangible personal property for resale where such manufacturing occurs at a manufacturing establishment or facility within the state.

(b) The taxpayer has reported and paid timely substantially all of the taxes which the taxpayer believes are legally due to the state and its political subdivisions.

(c) The taxpayer has an annual average of five million dollars of taxable purchases or leases of tangible personal property and taxable services for three calendar years prior to the year of application by the taxpayer, and has such an average for each subsequent three-year period.

(d) The taxpayer maintains adequate procedures and practices, records and reports for accrual and timely reporting and paying the state and political subdivision sales and use taxes due.

(2) A DP Number shall be issued to and shall be continued to be held by a taxpayer which is a private, nonprofit, tax-exempt organization as defined under Section 501(3)(c) of the Internal Revenue Code, which obtains the required approvals, and which meets all of the qualifications provided for in this Section except Subparagraph (1)(a) of this Subsection.

(3)(a) A DP Number shall be issued to a taxpayer who has entered into a tax exemption contract with the Department of Economic Development as provided by R.S. 47:4302 or a similar successor program and who obtains the required approvals and meets all of the qualifications provided for in this Section except Subparagraph (1)(a) of this Subsection. The DP Number shall be continued to be held by the taxpayer for the term of the tax exemption contract.

(b) Notwithstanding the provisions of Subsection A of this Section, a taxpayer issued a DP Number pursuant to Subparagraph (3)(a) of this Subsection shall not be responsible for the remittance of use taxes on purchases when filing monthly state sales and use tax returns when such purchases are exempt pursuant to the annual tax exemption contract cap.

(4) A DP Number shall be issued to a taxpayer who has entered into a cooperative endeavor agreement with the state as provided by R.S. 33:9029.2 and who obtains the required approvals and meets all of the qualifications provided for in this Section except Subparagraph (1)(c) of this Subsection. The DP Number shall be continued to be held by the taxpayer for the term of the cooperative endeavor agreement or until the taxpayer otherwise qualifies for a DP Number.

C. Upon application by a taxpayer to the department for a DP Number pursuant to Paragraph (B)(1) or (2) of this Section, the department shall notify by certified mail the local agency or agencies charged with collection of the sales and use tax imposed by the political subdivisions in the parish or parishes in which the taxpayer has a manufacturing establishment or facility or is a private, nonprofit, tax-exempt organization. The department and the local collection agency or agencies shall review the application and shall audit the taxpayer to determine that the taxpayer meets the qualifications provided in Subsection B of this Section, if the department or local collection agency or agencies consider such audit necessary.

D. If the taxpayer applying for a DP Number pursuant to Paragraph (B)(1) or (2) of this Section meets the qualifications of Subsection B and obtains written approval from the local agency or agencies charged with the collection of sales and use tax imposed by the political subdivisions in the parish or parishes in which the taxpayer has a manufacturing establishment or facility or is a private, nonprofit, tax-exempt organization, the department shall issue the DP Number to the taxpayer. If the taxpayer meets the qualifications of Subsection B but written approval is denied or withheld by the local agency or agencies charged with the collection of sales and use tax imposed by the political subdivisions in the parish or parishes in which the taxpayer has a manufacturing establishment or facility or is a private, nonprofit, tax-exempt organization, the department shall issue a DP Number to the taxpayer which shall be applicable only for the purposes of state sales and use tax.

E. The department shall review the procedures and practices, records and reports of the taxpayer at least once in every three calendar years after the year in which the application for the DP Number is granted, and the department shall audit the books and records of such taxpayer unless the department decides, in its discretion, that such an audit is not necessary.

F. The DP Number issued by the department under this Section may be revoked by the secretary at any time if the taxpayer fails to meet the qualifications provided in this Section, or if the department receives written notice of the revocation of approval for issuance of the DP Number from all of the local tax collection agencies which had previously given their approval pursuant to Subsection D of this Section.

G. The taxpayer may appeal the secretary's denial or revocation of a DP Number to the Board of Tax Appeals.

H. The department shall promulgate rules and regulations necessary for the implementation of this Section.

Acts 1987, No. 682, §1, eff. Sept. 1, 1987; Acts 1988, No. 512, §1; Acts 1993, No. 895, §1; Acts 2003, No. 141, §1, eff. July 1, 2003; Acts 2008, No. 456, §1; Acts 2010, No. 960, §1, eff. July 6, 2010.



RS 47:304 - Treatment of tax by dealer

§304. Treatment of tax by dealer

A. The tax levied in this Chapter shall be collected by the dealer from the purchaser or consumer, except as provided for the collection of tax on motor vehicles in R.S. 47:303 and the collection of tax on property leased or rented for use offshore in R.S. 47:301(4)(d)(ii). The dealer shall collect the sales tax on off-road vehicles and remit them directly to the Department of Public Safety and Corrections upon application for certificate of title and registration as required for the registration and licensing of other vehicles under the provisions of Subsection B of this Section. The dealer shall collect the sales taxes on off-road vehicles from out-of-state residents who purchase off-road vehicles in this state and remit the sales taxes due directly to the Department of Revenue, unless the requirements of the sales and use tax exemption provided for in R.S. 47:305.56 are met.

B. Every dealer located outside the state making sales of tangible personal property for distribution, storage, use, or other consumption, in this state, shall at the time of making sales collect the tax imposed by this Chapter from the purchaser.

C. Dealers shall, as far as practicable, add the amount of the tax imposed under this chapter in conformity with the schedule or schedules to be prescribed by the collector pursuant to authority conferred herein, to the sale price or charge, which shall be a debt from the purchaser or consumer to the dealer, until paid, and shall be recoverable at law in the same manner as other debts. Any dealer who neglects, fails or refuses to collect the tax herein provided, shall be liable for and pay the tax himself.

D. Where the tax collected for any period is in excess of the tax rate provided by this Title, the total tax collected must be paid over to the secretary, less the compensation to be allowed the dealer as hereinafter set forth. This provision shall be construed with other provisions of this Chapter and given effect so as to result in the payment to the secretary of the total tax collected if in excess of the tax rate provided.

E. Any dealer who fails, neglects, or refuses to collect the tax herein provided, either by himself or through his agents or employees, shall, in addition to the penalty of being liable for and paying the tax himself, be fined not more than one hundred dollars, or imprisoned for not more than three months, or both.

F.(1) No dealer shall advertise or hold out to the public, in any manner, directly or indirectly, that he will absorb all or part of the tax or that he will relieve the purchaser from the payment of all or any part of the tax unless:

(a) The dealer includes in the advertisement that any portion of the tax not paid by the purchaser will be remitted on his behalf by the dealer.

(b) The dealer furnishes the purchaser with written evidence that the dealer will be liable for and pay any tax the purchaser was relieved from paying under this Paragraph himself.

(2) If a dealer advertises that any portion of the tax not paid by the purchaser will be remitted on his behalf by the dealer, the purchaser shall not be liable for the payment of that portion of the tax.

(3) Whoever violates this provision with respect to advertising shall be fined not less than twenty-five dollars nor more than two hundred fifty dollars, or imprisoned for not more than three months, or both. For a second or subsequent offense, the penalty shall be double.

G. The dealer or seller is permitted and required to state and collect the tax separately from the price paid by the purchaser.

H. The use of tokens is forbidden. The collector shall by regulations prescribe the method and the schedule of the amounts to be collected from the purchasers, lessees or consumers in respect to any receipt upon which a tax is imposed by this chapter or by any political subdivision of the state of Louisiana. The amount of tax to be collected by the dealer and paid by the purchaser shall in each transaction comply with the schedule so provided.

I. The sums of money collected by the dealer for payment of sales and use taxes imposed by the state of Louisiana, or any such taxes imposed by any parish, municipality, or political subdivision within the state, shall be and remain the property of the taxing authority and deemed held in trust for the taxing authority.

Amended by Acts 1962, No. 182, §2; Acts 1974, No. 184, §1; Acts 1980, No. 137, §1; Acts 1988, No. 2, §1, eff. July 1, 1988; Acts 1991, No. 613, §1, eff. July 17, 1991; Acts 1993, No. 688, §1; Acts 1993, No. 894, §1, eff. June 23, 1993; Acts 1994, No. 8, §1, eff. June 7, 1994; Acts 1997, No. 658, §2; Acts 2001, No. 245, §1, eff. July 1, 2001; Acts 2007, No. 291, §1, eff. Oct. 1, 2007.



RS 47:305 - Exclusions and exemptions from the tax

§305. Exclusions and exemptions from the tax

A.(1) The gross proceeds derived from the sale in this state of livestock, poultry, and other farm products direct from the farm are exempted from the tax levied by taxing authorities, provided that such sales are made directly by the producers. When sales of livestock, poultry, and other farm products are made to consumers by any person other than the producer, they are not exempted from the tax imposed by taxing authorities.

(2) The gross proceeds derived from the sale in this state of livestock at public sales sponsored by breeders' or registry associations or livestock auction markets are exempted from the sales and use tax levied by the state only. When public sales of livestock are made to consumers by any person other than through a public sale sponsored by a breeders' or registry association or a livestock auction market, they are not exempted from the sales and use tax imposed by the state. This Section shall be construed as exempting race horses entered in races and claimed at any racing meet held in Louisiana, whether the horse claimed was owned by the original breeder or not.

(3) Every agricultural commodity sold by any person, other than a producer, to any other person who purchases not for direct consumption but for the purpose of acquiring raw product for use or for sale in the process of preparing, finishing, or manufacturing such agricultural commodity for the ultimate retail consumer trade, shall be exempted from any and all provisions of the sales and use tax imposed by a taxing authority, including payment of the tax applicable to the sale, storage, use, transfer, or any other utilization of or handling thereof, except when such agricultural commodity is actually sold as a marketable or finished product to the ultimate consumer, and in no case shall more than one tax be exacted. For the purposes of this Section, "agricultural commodity" means horticultural, viticultural, poultry, farm and range products, and livestock and livestock products.

(4)(a) The purchase of feed and feed additives for the purpose of sustaining animals which are held primarily for commercial, business, or agricultural use shall be exempted from the taxes levied by taxing authorities.

(b) For purposes of this Subsection:

(i) "Commercial use" means the purchasing, producing, or maintaining of animals, including breeding stock, for resale;

(ii) "Business use" means the keeping and maintaining of animals which are used in performing services in conjunction with a business enterprise, such as sentry dogs and rental horses;

(iii) "Agricultural use" means the maintaining of work animals and beasts of burden which are utilized in the activity of producing crops or animals for market, in the production of food for human consumption, in the production of animal hides or other animal products for market, or in the maintaining of breeding stock for the propagation of such agricultural use animals.

(c) This exemption shall not apply to the purchase of feed or feed additives for animals kept primarily for personal, sporting, or other purposes, including but not limited to purchases for pets of any kind or hunting dogs.

(5)(a) Solely for purposes of the sales and use tax levied by the state, such tax shall not apply to the sale or use of materials, supplies, equipment, fuel, and related items other than vessels used in the production or harvesting of crawfish. The person who purchases the exempt items shall claim the exemption by executing a certificate at the time of purchase. The Department of Revenue shall provide the certificates to retail merchants. Any merchant who in good faith, and after examination of the applicability of the certificate to that purchase with due care, neglects or fails to collect the tax herein provided, due to the presentation by the purchaser of a tax exemption certificate issued by the Department of Revenue, including those issued pursuant to R.S. 47:305.10, shall not be liable for the payment of the tax.

(b) Solely for purposes of the sales and use tax levied by the state, such tax shall not apply to the sale or use of bait and feed used in the production or harvesting of crawfish. The person who purchases the exempt items shall claim the exemption by executing a certificate at the time of purchase. The Department of Revenue shall provide the certificates to retail merchants. Any merchant who in good faith, and after examination of the applicability of the certificate to that purchase with due care, neglects or fails to collect the tax herein provided, due to the presentation by the purchaser of a tax exemption certificate issued by the Department of Revenue, including those issued pursuant to R.S. 47:305.10, shall not be liable for the payment of the tax.

(6) Solely for purposes of the sales and use tax levied by the state, such tax shall not apply to the sale or use of materials, supplies, equipment, fuel, bait, and related items other than vessels used in the production or harvesting of catfish. The person who purchases the exempt items shall claim the exemption by executing a certificate at the time of purchase. The Department of Revenue shall provide the certificates to retail merchants. Any merchant who in good faith, and after examination of the applicability of the certificate to that purchase with due care, neglects or fails to collect the tax herein provided, due to the presentation by the purchaser of a tax exemption certificate issued by the Department of Revenue, shall not be liable for the payment of the tax.

B. For purposes of the sales and use tax of all taxing authorities, the "use tax," as defined herein, shall not apply to livestock and livestock products, to poultry and poultry products, to farm, range and agricultural products when produced by the farmer and used by him and members of his family.

C. For purposes of the sales and use tax of all taxing authorities, where a part of the cost price of a motor vehicle is represented by a motor vehicle returned to the dealer's inventory, the use tax is payable on the total cost price less the wholesale value of the article returned.

NOTE: See H.C.R. No. 8, re: suspension of exemptions in (D)(1)(b), (c), (d), and (g).

D.(1) The sale at retail, the use, the consumption, the distribution, and the storage to be used or consumed in the taxing jurisdiction of the following tangible personal property is hereby specifically exempted from the tax imposed by taxing authorities, except as otherwise provided in this Paragraph:

(a) Gasoline.

(b) Steam.

(c) Water (not including mineral water or carbonated water or any water put in bottles, jugs, or containers, all of which are not exempted).

(d) Electric power or energy and any materials or energy sources used to fuel the generation of electric power for resale or used by an industrial manufacturing plant for self-consumption or cogeneration.

(e) Repealed by Acts 2007, No. 480, §2.

(f) Fertilizer and containers used for farm products when sold directly to the farmer.

(g) Natural gas.

(h) All energy sources when used for boiler fuel except refinery gas.

(i) New trucks, new automobiles, new aircraft, and new boats, vessels, or other water craft withdrawn from stock by factory authorized new truck, new automobile, new aircraft dealers, and factory-authorized dealers of new boats, vessels, or other water craft, and used trucks and used automobiles withdrawn from stock by new or used motor vehicle dealers, which are withdrawn for use as demonstrators.

(j) Solely for purposes of the state sales and use tax, drugs prescribed by a physician or dentist.

(k)(i) Solely for purposes of the state sales and use tax, orthotic, including prescription eyeglasses and contact lenses, and prosthetic devices and wheelchairs and wheelchair lifts prescribed by physicians, optometrists or licensed chiropractors for personal consumption or use.

(ii) Solely for purposes of the sales and use tax of political subdivisions, the sale to, or the purchase by, an individual or by a medical service provider such as a physician, clinic, surgical center, or other healthcare facility of a prosthetic device which is sold or purchased with the intention of being personally used or consumed by individuals pursuant to a prescription by a physician when the individual is covered by the state of Louisiana Medicaid insurance program or a Medicaid insurance program administered by a third party on behalf of the state of Louisiana.

(l) Solely for purposes of the state sales and use tax, the sale or purchase of any ostomy, ileostomy or colostomy device or any other appliance including catheters or any related item which is required as the result of any surgical procedure by which an artificial opening is created in the human body for the elimination of natural waste.

(m) Solely for purposes of the state sales and use tax, patient aids prescribed by a physician or a licensed chiropractor for home use.

(n) Solely for purposes of the state sales and use tax, food sold for preparation and consumption in the home including by way of extension and not of limitation bakery products.

(o) Solely for purposes of the state sales and use tax, dairy products.

(p) Solely for purposes of the state sales and use tax, soft drinks.

(q) Solely for purposes of the state sales and use tax, fresh fruits and vegetables.

(r) Solely for purposes of the state sales and use tax, package foods requiring further preparation by the purchaser.

(s) Solely for purposes of the state sales and use tax, any and all medical devices used exclusively by the patient in the medical treatment of various diseases or administered exclusively to the patient by a physician, nurse, or other health care professional or health care facility in the medical treatment of various diseases under the supervision of and prescribed by a licensed physician.

(t) Orthotic devices, prosthetic devices, prostheses and restorative materials utilized by or prescribed by dentists in connection with health care treatment or for personal consumption or use and any and all dental devices used exclusively by the patient or administered exclusively to the patient by a dentist or dental hygienist in connection with dental or health care treatment. Notwithstanding any other provision of law to the contrary, the exemptions from the state sales and use tax provided in this Subparagraph shall be applicable to any sales and use tax levied by any local governmental subdivision or school board.

(u) Solely for purposes of the state sales and use tax, adaptive driving equipment and motor vehicle modifications prescribed for personal use by a physician, a licensed chiropractor, or a driver rehabilitation specialist licensed by the state.

(2)(a) Sales of meals furnished as follows shall be exempt:

(i) To the staff and students of educational institutions, including but not limited to kindergartens, if the meals are consumed on the premises where purchased, or if they are purchased in advance by students, faculty, or staff pursuant to a meal plan sponsored by the institution or organization or purchased in advance pursuant to any other payment arrangement sanctioned by the institution or organization and generally available to students, faculty, and staff of the institution or organization, regardless of where such meals are consumed.

(ii) To the staff and patients of hospitals and to the staff and residents of nursing homes, adult residential care providers, and continuing care retirement communities.

(iii) To the staff, inmates, and patients of mental institutions.

(iv) To the boarders of rooming houses.

(v) Occasional meals furnished to the public in educational, religious, or medical organization facilities.

(b) Except as provided for in Item (a)(i) of this Paragraph, the furnishing of such meals shall be exempt from the taxes imposed by this Chapter if the meals are consumed on the premises where purchased.

(3)(a) Except as provided in Subparagraph (b) of this Paragraph, food sales by restaurants, drive-ins, snack bars, candy and nut counters, private clubs, and sales made by an establishment not specifically exempted elsewhere who furnish facilities for the consumption of the food on the premises are not exempt from the taxes imposed by taxing authorities.

(b) Bakery products sold for consumption in the home when purchased at grocery stores, bakeries, and donut shops, regardless of whether such businesses furnish facilities for the consumption of food on the premises, shall be exempt from state sales and use taxes.

(4)(a) The exemption for food, drugs, orthotic devices, prosthetic devices except for those provided for in Item (1)(k)(ii) of this Subsection, and wheelchairs and wheelchair lifts prescribed by physicians or licensed chiropractors for personal consumption or use; for patient aids prescribed by a physician or licensed chiropractor for home use; and ostomy, ileostomy or colostomy devices, or other appliances including catheters or related items required as the result of any surgical procedure by which an artificial opening is created in the human body for the elimination of natural waste applies only to sales taxes imposed by the state of Louisiana and does not apply to such taxes authorized and imposed by any school board, municipality, or other local taxing authority notwithstanding any other provisions of law to the contrary, and specifically, but not exclusively, R.S. 47:337.8.

(b) However, sales taxes authorized and imposed by any taxing authority shall not apply to the procurement and administration of cancer and related chemotherapy prescription drugs used exclusively by the patient in his medical treatment when administered exclusively to the patient by a physician, nurse, or other health care professional in a physician's office where patients are not regularly kept as bed patients for twenty-four hours or more.

(5)(a) However sales taxes authorized and imposed by any school board, municipality, or other local taxing authority shall not apply to the sale of prescription drugs under the pharmaceutical vendor program for Title XIX of the Social Security Act as administered by the Louisiana Department of Health of the state of Louisiana. Beginning January 1, 1999, such taxes shall not apply to the sale of such drugs under Title XXI of the Social Security Act as administered by such department.

(b) The administration of prescription drugs used exclusively by the patient in the medical treatment of various diseases or injuries when administered exclusively to the patient by a physician, nurse, or other health care professional in a physician's office where patients are not regularly kept as bed patients for twenty-four hours or more shall be a professional service.

(c) For the time after July 1, 1999, school boards, municipalities, and other local taxing authorities may by ordinance or resolution provide for the following:

(i) An exemption for the sale of prescription drugs administered as provided for in Subparagraph (b) of this Paragraph, or an exemption for the procurement and administration of chemotherapy drugs used exclusively by the patient in his medical treatment if administered exclusively to the patient by a physician, nurse, or other health care professional in a physician's office where patients are not regularly kept as bed patients for twenty-four hours or more.

(ii) An amnesty for any person who may have been responsible to impose, collect, and/or remit the tax previously imposed on the transactions provided for in Subparagraph (b) and (c) of this Paragraph prior to the time such exemption and/or amnesty is granted according to such reasonable terms and conditions as the respective school boards, municipalities and other local taxing authorities may adopt.

(6) The exemptions from the state sales and use tax provided in this Subsection in existence as of the effective date of Act 205 of 1978* shall be applicable to any sales and use tax levied by any local governmental subdivision or school board except as otherwise specifically provided in this Subsection. Without determining the validity of any exemptions placed in this Subsection subsequent to the effective date of Act 205 of 1978, all Acts after the 1991 Regular Session placing an exemption in this Subsection which is applicable to a political subdivision must, to be effective, specifically provide in the title and body of the bill that it is applicable to a political subdivision. The exemptions provided in R.S. 47:305(D)(1)(t) are hereby deemed to specifically comply with Act 205 of 1978.

E. It is not the intention of any taxing authority to levy a tax upon articles of tangible personal property imported into this state, or produced or manufactured in this state, for export; nor is it the intention of any taxing authority to levy a tax on bona fide interstate commerce; however, nothing herein shall prevent the collection of the taxes due on sales of tangible personal property into this state which are promoted through the use of catalogs and other means of sales promotion and for which federal legislation or federal jurisprudence enables the enforcement of the sales tax of a taxing authority upon the conduct of such business. It is, however, the intention of the taxing authorities to levy a tax on the sale at retail, the use, the consumption, the distribution, and the storage to be used or consumed in this state, of tangible personal property after it has come to rest in this state and has become a part of the mass of property in this state. At such time as federal legislation or federal jurisprudence as to sales in interstate commerce promoted through the use of catalogs and other means of sales promotions enables the enforcement of this Chapter or any other law or local ordinance imposing a sales tax against vendors that have no other nexus with the taxing jurisdiction, the following provisions shall apply to such sales on which sales and use tax would not otherwise be collected.

F. The sales, use and lease taxes imposed by taxing authorities shall not apply to the amounts paid by radio and television broadcasters for the right to exhibit or broadcast copyrighted material and the use of film, video or audio tapes, records or any other means supplied by licensors thereof in connection with such exhibition or broadcast and the sales and use tax shall not apply to licensors or distributors thereof.

G. The sales, use, and lease taxes imposed by taxing authorities shall not apply to the purchase or rental by private individuals of machines, parts therefor, and materials and supplies which a physician has prescribed for home renal dialysis.

H. "Demonstrators" as used in Subsection D of this Section for purposes of the sales and use tax levied by all taxing authorities shall mean all of the following:

(1) New and used trucks and automobiles for which dealer inventory plates may be obtained pursuant to R.S. 47:473, and new aircraft titled in the dealer's name for use as demonstrators which are kept primarily on the dealer's premises during normal business hours and which are available for demonstration purposes. However, the occasional use of a demonstrator by authorized personnel of the dealer shall not disqualify such demonstrator from the exemption herein designated.

(2) New boats, vessels, or other water craft, hereafter, "boats," which comply with all the following:

(a) They are registered in a boat, vessel, or water craft dealer's name with the appropriate agency.

(b) They are reported by the dealer to the department as demonstrators and are clearly identified as demonstrators in the manner required by the department.

(c) They are used by those designated by such dealer for any activity which results in the advertisement, promotion of sales, or demonstration of the qualities of the boat for the purpose of increasing sales of such boats; provided that such use does not occur on more than six consecutive days and does not occur on more than twelve days in any calendar month. The dealer shall keep such logs or other records of such use as shall be required by the department.

(d) They are ultimately sold at retail.

I. The sales and use taxes imposed by the state of Louisiana or any of its political subdivisions shall not apply to the labor, or sale of materials, services, and supplies, used for repairing, renovating or converting of any drilling rig, or machinery and equipment which are component parts thereof, which is used exclusively for the exploration or development of minerals outside the territorial limits of the state in Outer Continental Shelf waters. For the purposes of this Subsection, "drilling rig" means any unit or structure, along with its component parts, which is used primarily for drilling, workover, intervention or remediation of wells used for exploration or development of minerals. For purposes of this Subsection, "component parts" means any machinery or equipment necessary for a drilling rig to perform its exclusive function of exploration or development of minerals.

Acts 1962, No. 182, §3; Acts 1972, No. 234, §1; Acts 1973, Ex.Sess., No. 13, §1, eff. Jan. 1, 1974; Acts 1974, No. 186, §1; Acts 1974, No. 627, §1; Acts 1975, No. 200, §1; Acts 1975, No. 372, §1; Acts 1976, No. 662, §1; Acts 1977, No. 516, §1; Acts 1978, No. 652, §1; eff. Jan. 1, 1979; Acts 1979, No. 145, §1; Acts 1979, No. 796, §1; Acts 1980, No. 159, §1; Acts 1980, No. 710, §1, eff. July 24, 1980; Acts 1983, No. 673, §1, eff. July 1, 1984; Acts 1984, No. 183, §1, eff. July 1, 1984; Acts 1985, No. 258, §1, eff. June 6, 1985; Acts 1985, No. 530, §1; Acts 1985, No. 901, §1, eff. Sept. 1, 1985; Acts 1986, No. 677, §1; H.C.R. No. 55, 1986 R.S.; Acts 1987, No. 156, §1, eff. Sept. 1, 1987; Acts 1987, No. 364, §1, eff. Sept. 1, 1987; Acts 1987, No. 847, §1, eff. July 20, 1987; Acts 1988, No. 948, §1, eff. Sept. 1, 1988; Acts 1990, No. 155, §1, eff. July 1, 1990; Acts 1990, No. 476, §1, eff. July 18, 1990; Acts 1991, No. 495, §1, eff. July 15, 1991; Acts 1991, No. 1065, §1, eff. Aug. 1, 1991; Acts 1994, No. 18, §2; Acts 1996, No. 29, §1, eff. July 2, 1996; Acts 1998, No. 4, §1, eff. June 4, 1998; Acts 1998, No. 37, §1, eff. June 24, 1998; Acts 1998, No. 38, §1, eff. June 24, 1998; Acts 2002, No. 4, §1, eff. June 30, 2002; Acts 2002, No. 31, §1, eff. July 1, 2002; Acts 2002, No. 37, §1, eff. June 25, 2002; Acts 2002, No. 42, §1, eff. July 1, 2002; Acts 2002, No. 62, §1, eff. June 25, 2002; Acts 2002, No. 72, §1, eff. June 25, 2002; Acts 2003, No. 73, §1, eff. July 1, 2003; Acts 2007, No. 463, §1, eff. July 1, 2007; Acts 2007, No. 480, §2; Acts 2009, No. 442, §1, eff. July 1, 2009; Acts 2009, No. 455, §1, eff. July 1, 2009; Acts 2009, No. 473, §1, eff. July 9, 2009; Acts 2013, No. 271, §1, eff. June 13, 2013; Acts 2015, No. 102, §1, eff. July 1, 2015; Acts 2015, No. 468, §1, eff. July 1, 2015; H.C.R. No. 8, 2015 R.S.

*June 29, 1978.

NOTE: See R.S. 47:302(j) and 331(i) for §305(D)(1)(t).

NOTE: See Acts 2002, No. 4, re (D)(1)(h).

NOTE: See H.C.R. No. 8, 2015 R.S., re: suspension of exemptions in (D)(1)(b), (c),(d), and (g).



RS 47:305.1 - Exclusions and exemptions; ships and ships' supplies

§305.1. Exclusions and exemptions; ships and ships' supplies

A. The tax imposed by taxing authorities shall not apply to sales of materials, equipment, and machinery which enter into and become component parts of ships, vessels, or barges, including commercial fishing vessels, drilling ships, or drilling barges, of fifty tons load displacement and over, built in Louisiana nor to the gross proceeds from the sale of such ships, vessels, or barges when sold by the builder thereof.

B. The taxes imposed by taxing authorities shall not apply to materials and supplies purchased by the owners or operators of ships, barges, or vessels, including drilling ships, operating exclusively in foreign or interstate coastwise commerce, where such materials and supplies are loaded upon any such ship, barge, or vessel for use or consumption in the maintenance and operation thereof; nor to repair services performed upon such ships, barges, or vessels operating exclusively in foreign or interstate coastwise commerce; nor to the materials and supplies used in such repairs where such materials and supplies enter into and become a component part of such ships, barges, or vessels; nor to laundry services performed for the owners or operators of such ships, barges, or vessels operating exclusively in foreign or interstate coastwise commerce, where the laundered articles are to be used in the course of the operation of such ships, barges, or vessels.

C.(1) For purposes of this Section, the term "foreign or interstate coastwise commerce" shall mean and include trade, traffic, transportation, or movement of passengers or property by, in, or on a ship, barge, or vessel, including a drilling ship:

(a) Between a point in one state and a point outside the territorial boundaries of such state;

(b) Between points in the same state where the trade, traffic, transportation, or movement of passengers or property traverses through a point outside of the territorial boundaries of such state;

(c) At a point in or between points in the same state as part of or in connection with the business of providing or delivering materials, equipment, fuel, supplies, crew, repair services, laundry services, dredging waterways services, stevedoring services, other loading or unloading services, or ship, barge, or vessel movement services to or for ships, barges, or vessels, including drilling ships, that are operating in foreign or interstate coastwise commerce as defined in this Subsection; or

(d) At a point in or between points in the same state when such trade, traffic, transportation, or movement of passengers or property is part of or consists of one or more segments of trade, traffic, transportation, or movement of passengers or property that either (i) follows movement of passengers or property into or within the state from a point beyond the territorial boundaries of such state, (ii) precedes movement of the passengers or property from within the state to a point outside the territorial boundaries of such state, or (iii) is part of a stream of trade, traffic, transportation, or movement of passengers or property originating or terminating outside the territorial boundaries of such state or otherwise in foreign or interstate coastwise commerce, as defined in this Subsection.

(2) The term "foreign or interstate coastwise commerce" shall not include intrastate commerce, which, for purposes of this Section, shall mean any trade, traffic, transportation, or movement of passengers or property in any state that is not described in the term "foreign or interstate coastwise commerce" as defined in this Section.

(3) For purposes of this Section, the term "component part" or "component parts" shall mean and include any item or article of tangible personal property that is:

(a) Incorporated into, attached to, or placed upon a ship, vessel, barge, commercial fishing vessel, drilling ship, or drilling barge (collectively referred to in this Section as "vessel" or "vessels") during either (i) the construction of such vessel in the case of the exemption provided in Subsection A of this Section, or (ii) the repair of such vessel in the case of the exemption provided for in Subsection B of this Section;

(b) Required for the navigation or intended commercial operation of a vessel; or

(c) Required to obtain certification or approvals from the United States Coast Guard or any regulatory agency or classification society with respect to a vessel.

(4) For purposes of this Section and except with respect to any gaming equipment, as defined in R.S. 27:44(12), the determination of whether any item or article of tangible personal property is a component part shall be made without regard to any provision of the Louisiana Civil Code.

(5) The provisions of Paragraph (3) of this Subsection shall not apply to any gaming equipment as defined in R.S. 27:44(12).

D. The exemption from the state sales tax provided in this Section shall be applicable to any sales tax levied by a local governmental subdivision or school board.

Amended by Acts 1976, No. 554, §1, eff. Jan. 1, 1977; Acts 1982, No. 56, §1, eff. July 10, 1982; Acts 1985, No. 762, §1, eff. Sept. 1, 1985; H.C.R. No. 55, 1986 R.S; Acts 2002, No. 40, §1, eff. June 25, 2002; Acts 2002, No. 41, §1, eff. June 25, 2002; Acts 2003, No. 73, §1, eff. July 1, 2003; Acts 2006, 1st Ex. Sess., No. 34, §1, eff. Feb. 23, 2006.



RS 47:305.2 - Exclusions and exemptions; insulin, prescription and nonprescription

§305.2. Exclusions and exemptions; insulin, prescription and nonprescription

The tax imposed by R.S. 47:302(A) and R.S. 47:321 shall not apply to the sale at retail, the use, the consumption, the distribution, and the storage of insulin, both prescription and nonprescription to be used or consumed in this state, for personal use or consumption; provided, however, that this exemption shall apply only to sales taxes imposed by the State of Louisiana and shall not apply to such taxes authorized and imposed by any school board, municipality, or other local taxing authority notwithstanding any other provision of law to the contrary, specifically but not exclusively R.S. 33:2716.1.1.

Added by Acts 1974, No. 183, §1. H.C.R. No. 55, 1986 R.S.



RS 47:305.3 - Exclusions and exemptions; seeds used in planting of crops

§305.3. Exclusions and exemptions; seeds used in planting of crops

The tax imposed by taxing authorities shall not apply to the sale at retail of seeds for use in the planting of any kind of crops. The secretary shall promulgate rules and regulations designed to carry out the provisions of this Section, and any transaction not strictly in compliance with such rules and regulations shall lose the exemption herein provided.

Added by Acts 1960, No. 427, §1. H.C.R. No. 55, 1986 R.S.; Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:305.4 - Repealed by Acts 1985, No. 631, 2, eff. July 16, 1985.

§305.4. Repealed by Acts 1985, No. 631, §2, eff. July 16, 1985.

{{NOTE: SEE ACTS 1985, NO. 631, §§4 AND 5, EFF. JULY 16, 1985.}}



RS 47:305.5 - Repealed by Acts 2005, No. 352, §1, eff. June 30, 2005.

§305.5. Repealed by Acts 2005, No. 352, §1, eff. June 30, 2005.



RS 47:305.6 - Exclusions and exemptions; Little Theater tickets

§305.6. Exclusions and exemptions; Little Theater tickets

The sales tax imposed by taxing authorities shall not apply to the sale of admission tickets by Little Theater organizations.

Added by Acts 1962, No. 226, §1. H.C.R. No. 55, 1986 R.S.; Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:305.7 - Exclusions and exemptions; tickets to musical performances of nonprofit musical organizations

§305.7. Exclusions and exemptions; tickets to musical performances of nonprofit musical organizations

The sales tax imposed by taxing authorities shall not apply to the sale of admission tickets by domestic nonprofit corporations or by any other domestic nonprofit organization known as a symphony organization or as a society or organization engaged in the presentation of musical performances; provided that this Section shall not apply to performances given by out-of-state or nonresident symphony companies, nor shall this Section apply to any performance intended to yield a profit to the promoters thereof.

Added by Acts 1963, No. 124, §1. Amended by Acts 1964, No. 198, §1; H.C.R. No. 55, 1986 R.S.; Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:305.8 - Exclusions and exemptions; pesticides used for agricultural purposes

§305.8. Exclusions and exemptions; pesticides used for agricultural purposes

The tax imposed by taxing authorities shall not apply to sale at retail of pesticides used for agricultural purposes, including particularly but not by way of limitation, insecticides, herbicides and fungicides.

Added by Acts 1964, No. 79, §1; H.C.R. No. 55, 1986 R.S.; Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:305.9 - Exclusions and exemptions; motion picture film rental

§305.9. Exclusions and exemptions; motion picture film rental

The sales and use taxes imposed by the State of Louisiana or any such taxes imposed by any parish or municipality within the state shall not apply to the amount paid by the operator of a motion picture theatre to a distributing agency for use of films of photoplay.

Added by Acts 1964, No. 27, §1. H.C.R. No. 55, 1986 R.S.



RS 47:305.10 - Exclusions and exemptions; property purchase for first use outside the state

§305.10. Exclusions and exemptions; property purchase for first use outside the state

A. There shall be no sales or use tax due upon the sale at retail or use of tangible personal property, including diesel fuel, purchased within or imported into Louisiana for first use exclusively beyond the territorial limits of Louisiana as specifically provided hereinafter in this Section.

B. If the first use of tangible personal property purchased within or imported into Louisiana for first use beyond the territorial limits of the state occurs in a state which imposes a sales or use tax, the exemption provided herein shall apply only if:

(1) The purchaser is properly registered for sales and use tax purposes in the state of use and regularly reports and pays sales and use tax in such other state; and

(2) The state in which the first use occurs grants on a reciprocal basis a similar exemption on purchases within that state for use in Louisiana; and

(3) The purchaser obtains from the secretary of the Department of Revenue a certificate authorizing him to make the nontaxable purchases authorized under this Subsection; or

(4) The property is subject to registration as a motor boat subject to registration by the state of Louisiana and such property is not registered for use in this state.

C. If the first use of tangible personal property purchased within or imported into Louisiana occurs offshore beyond the territorial limits of any state, the exemption provided herein shall apply only if:

(1) The purchaser or importer has determined the location of the first use of the tangible personal property at the time of its purchase and has notified the vendor of that location; or

(2) The purchaser or importer has not determined the intended offshore location of first use at the time of purchase or importation, but has obtained from the secretary of the Department of Revenue an "offshore registration number" authorizing him to claim the exemption under the conditions provided in this Paragraph:

(a) Said offshore registration number shall be issued only if the purchaser or importer has shown, to the satisfaction of the secretary, that records, reports, and business practices are sufficient to permit verification that tangible personal property purchased or imported tax-free under this Subsection is, in fact, being purchased or imported for use offshore beyond the territorial limits of any state. In cases of purchases of fungible goods, including vessel fuel and lubricants, the required records shall include purchase invoices, vessel logs, fuel usage records, fuel transfer records and other reports and records that will enable the secretary to determine the amount of fungible goods consumed within Louisiana so as to be subject to the sales and use tax, and the amount of fungible goods delivered to or consumed at offshore locations beyond the territorial limits of the state, so as not to be subject to the sales and use tax. For the purpose of the Section, the term "fungible goods" means goods of which any unit is unidentifiable and is, from its nature or by mercantile custom, treated as the equivalent of any other unit and shall include crude petroleum and its refined products.

(b) The offshore registration number issued by the secretary under this Subsection may be revoked by the secretary at any time if the purchaser or importer fails to meet the conditions set herein, or if the secretary finds that the purchaser or importer is consistently using the certificate to purchase or import tax-free tangible personal property for first use in state.

(c) If the offshore registration number is revoked, all tangible personal property purchased or imported tax-free under this Paragraph and in the possession of the purchaser or importer within this state shall be deemed taxable unless otherwise exempt under the provisions of Paragraph (1) of this Subsection. If the provisions of Paragraph (1) of this Subsection are not complied with, any subsequent purchase or import of tangible personal property will be taxable, whether for instate or offshore use, until the certificate and offshore number are reissued.

(d) Whenever there is a conflict between a purchaser or importer and the secretary as to whether an offshore registration number shall be issued, reissued, or revoked, it shall be the responsibility of the purchaser or importer to show that he meets the conditions and requirements set herein for having and retaining said certificate and offshore registration number.

(3) Except for purchases or importation of tangible personal property in accordance with Paragraphs (1) and (2) of this Subsection, any purchase or importation of property is taxable at the time of purchase or import unless otherwise exempt.

D. If tangible personal property purchased or imported tax-free under the provisions of this Section is subsequently used for any taxable purpose within the state, use tax shall be paid by the purchaser or importer as of the time of its use in this state. Storage of property purchased or imported tax-free under this Section which is ultimately used in another state will be considered a "subsequent use for a taxable purpose".

E. If tangible personal property purchased within or imported into the state tax-free under the provisions of this Section is later returned to Louisiana for use for a taxable purpose, the property shall be subject to the Louisiana use tax as of the time it is brought into the state, subject to the credit provided in R.S. 47:303(A).

F. "Use for a taxable purpose" shall not include, for purposes of this Section, transportation beyond the territorial limits of the state; transportation back into the state; and repairing, modifying, further fabrication, and storing for first use offshore beyond the territorial limits of any state. Storage and withdrawal from storage for first use offshore beyond the territorial limits of any state is not a taxable use for purposes of this Section. Charges for repairs in Louisiana to tangible personal property for use in offshore areas are taxable, except those described in R.S. 47:305(I).

G. If fungible goods are purchased or imported tax-free for use or consumption at locations both within Louisiana and offshore beyond the territorial limits of any state, under the exemption certificate and offshore registration number provided for in this Section, only that portion of the fungible goods delivered to a location offshore beyond the territorial limits of any state and used or consumed at that location shall be exempt. For the purpose of this Section, the term "fungible goods" means goods of which any unit is unidentifiable and is, from its nature or by mercantile custom, treated as the equivalent of any other unit and shall include crude petroleum and its refined products.

H. The secretary of the Department of Revenue shall promulgate rules and regulations necessary for the implementation of this Section.

I. The exemptions from the state sales and use tax provided in this Section shall be applicable to any sales and use tax levied by a local political subdivision or school board.

Added by Acts 1964, No. 172, §1. Acts 1985, No. 631, §1, eff. July 16, 1985; H.C.R. No. 55, 1986 R.S.; Acts 1997, No. 658, §2; Acts 2005, No. 457, §1, eff. July 11, 2005.



RS 47:305.11 - Exclusions and exemptions; contracts prior to and within ninety days of tax levy

§305.11. Exclusions and exemptions; contracts prior to and within ninety days of tax levy

A. No new or additional sales or use tax shall be applicable to sales of materials or services involved in lump sum or unit price construction contracts entered into and reduced to writing prior to the effective date of the statute or ordinance levying same or to sales or services involved in such contracts entered into and reduced to writing within ninety days thereafter, if such contracts involve contractual obligations undertaken prior to such effective date and were computed and bid on the basis of sales taxes at the rates effective and existing prior to such effective date.

B. This section shall apply to sales and use taxes now or hereafter levied by the State of Louisiana or by any parish, municipality or other political subdivision thereof, whether such levy is under authority of general or special laws of the state or under powers granted in local charters or under any other authority or grant of the power to levy and collect sales or use taxes.

Added by Acts 1970, No. 7, §1. H.C.R. No. 55, 1986 R.S.



RS 47:305.12 - Repealed by Acts 1998, No. 4, 1, eff. June 4, 1998.

§305.12. Repealed by Acts 1998, No. 4, §1, eff. June 4, 1998.



RS 47:305.13 - Exclusions and exemptions; admissions to entertainments furnished by certain domestic nonprofit corporations

§305.13. Exclusions and exemptions; admissions to entertainments furnished by certain domestic nonprofit corporations

The sales tax imposed by taxing authorities shall not apply to the sale of admissions to entertainment events furnished by recognized domestic nonprofit charitable, educational and religious organizations when the entire proceeds from such sales, except for necessary expenses connected with the entertainment events, are used for the purposes for which the organizations furnishing the events were organized.

Added by Acts 1971, No. 125, §1.; H.C.R. No. 55, 1986 R.S.; Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:305.14 - Exclusions and exemptions; nonprofit organizations; nature of exemption; limitations; qualifications; newspapers; determination of tax exempt status

§305.14. Exclusions and exemptions; nonprofit organizations; nature of exemption; limitations; qualifications; newspapers; determination of tax exempt status

A.(1)(a) The sales and use taxes imposed by taxing authorities shall not apply to sales of tangible personal property at, or admission charges for, outside gate admissions to, or parking fees associated with, events sponsored by domestic, civic, educational, historical, charitable, fraternal, or religious organizations, which are nonprofit, when the entire proceeds, except for necessary expenses such as fees paid for guest speakers, chair and table rentals, and food and beverage utility related items connected therewith, are used for educational, charitable, religious, or historical restoration purposes, including the furtherance of the civic, educational, historical, charitable, fraternal, or religious purpose of the organization. In addition, newspapers published in this state by religious organizations shall also be exempt from such taxes, provided that the price paid for the newspaper or a subscription to the newspaper does not exceed the cost to publish such newspaper.

(b) Notwithstanding any other provision of this Section, the sales and use tax imposed by taxing authorities shall not apply to an event sponsored by a domestic nonprofit organization that is exempt from tax under Section 501(c)(3) of the Internal Revenue Code when the event provides Louisiana heritage, culture, crafts, art, food, and music, and the sponsor has contracted for production management and financing services for the event. Such services shall constitute necessary expenses of the sponsor for purposes of the event. The provisions of this Subparagraph shall apply only to the sales of tangible personal property and admission charges for, outside gate admissions to, or parking fees associated with an event when the sales, charges, and fees are payable to or for the benefit of the sponsor of the event. The provisions of this Subparagraph shall apply only to an event which transpires over a minimum of seven but not more than twelve days and has a five-year annual average attendance of at least three hundred thousand over the duration of the event. For purposes of determining the five-year annual average attendance, the calculation shall include the total annual attendance for each of the five most recent years.

(2) The exemption provided herein shall not apply to any event intended to yield a profit to the promoter or to any individual contracted to provide services or equipment, or both, for the event.

(3) This Section shall not be construed to exempt any organization or activity from the payment of sales or use taxes otherwise required by law to be made on purchases made by these organizations.

(4) This Section shall not be construed to exempt regular commercial ventures of any type such as bookstores, restaurants, gift shops, commercial flea markets, and similar activities that are sponsored by organizations qualifying hereunder which are in competition with retail merchants. However, the exemption provided in this Section shall apply to thrift shops located on military installations, the operation of which is deemed to be an "event" for purposes of this exemption.

(5) Notwithstanding any other provision of law to the contrary, for purposes of state and political subdivision sales and use tax, "sales and use" shall not mean the purchase of tangible personal property or taxable services, by nonprofit literacy organizations in compliance with the court order from the Dodd Brumfield decision and Section 501(c)(3) of the Internal Revenue Code, limited to books, workbooks, computers, computer software, films, videos, and audio tapes.

B. This sponsorship of any event by any organization applying for an exemption hereunder must be genuine. Sponsorship will not be genuine in any case in which exemption from taxation is a major consideration leading to such sponsorship.

C.(1) An annual exemption certificate shall be obtained from the collector of revenue, under such regulations as he shall prescribe, in order for nonprofit organizations to qualify for the exemption provided in this Section. Any event held pursuant to such annual exemption certificate shall be subject to review for compliance with the provisions of law and regulations governing this exemption.

(2) In the event the collector of revenue denies tax exempt status under this Section, the organization may appeal such ruling to the Board of Tax Appeals, which may overrule the collector of revenue and grant tax exempt status if the Board of Tax Appeals determines that the denial of tax exempt status by the collector of revenue was arbitrary, capricious, or unreasonable.

(3) However, any organization that endorses any candidate for political office or otherwise is involved in political activities shall not be eligible for the exemption herein provided.

D. Notwithstanding any other provision of law to the contrary, the proper venue in any proceeding to determine the tax exempt status under the provisions of this Section shall be the parish in which the activity for which the tax exempt status is claimed took place, or any parish in which the taxpayer has a corporate presence, to be determined at the discretion of the taxpayer.

Added by Acts 1973, No. 89, §1. Amended by Acts 1974, No. 710, §1; H.C.R. No. 55, 1986 R.S.; Acts 1991, No. 533, §1, eff. July 15, 1991; Acts 1991, No. 930, §1, eff. July 1, 1991; Acts 1994, No. 22, §1, eff. June 7, 1994; Acts 1994, No. 39, §1; Acts 1997, No. 627, §1, eff. July 3, 1997; Acts 2002, No. 27, §1, eff. July 1, 2002; Acts 2003, No. 73, §1, eff. July 1, 2003; Acts 2009, No. 464, §2, eff. July 1, 2009; Acts 2011, No. 372, §1, eff. Oct. 1, 2011; Acts 2013, No. 157, §1.



RS 47:305.15 - Exclusions and exemptions; sales or purchases by individuals who are blind

§305.15. Exclusions and exemptions; sales or purchases by individuals who are blind

A. The sales and use taxes levied and the collection, reporting, and remittance thereof required by this Chapter shall not apply to sales or purchases made by blind persons in the conduct of a business which is exempt from license taxes by R.S. 23:3031 through 3033.

B. In addition, the sales and use taxes imposed by the state or by any political subdivision thereof shall not apply to any nonprofit organization which utilizes public funds for not less than seventy-five percent of its operational funding and which primarily operates to provide funding for and training to blind persons.

Added by Acts 1973, No. 61, §1. H.C.R. No. 55, 1986 R.S.; Acts 1994, No. 26, §1; Acts 2010, No. 939, §9, eff. July 1, 2010.



RS 47:305.16 - Exclusions and exemptions; cable television installation and repair

§305.16. Exclusions and exemptions; cable television installation and repair

The sales and use taxes imposed by the state or by any political subdivision thereof shall not apply to necessary fees incurred in connection with the installation and service of cable television. Such exemption shall not apply to purchases made by any cable television system, but shall only apply to funds collected from the subscriber for regular service, installation and repairs.

Added by Acts 1974, No. 593, §1. H.C.R. No. 55, 1986 R.S.



RS 47:305.17 - Exclusions and exemptions; income from coin-operated washing and drying machines in a commercial laundromat

§305.17. Exclusions and exemptions; income from coin-operated washing and drying machines in a commercial laundromat

State sales taxes imposed by R.S. 47:302 and R.S. 47:321, as well as any sales taxes imposed by any parish, municipality, school board, or other political subdivision, within the state, shall not apply to or be imposed upon the income on receipts from any coin-operated washing or drying machine in a commercial laundromat. A commercial laundromat, for purposes of this Section, is defined to be any establishment engaged solely in the business of furnishing washing or drying laundry services by means of coin-operated machines.

Added by Acts 1975, No. 423, §1. H.C.R. No. 55, 1986 R.S.



RS 47:305.18 - Exclusions and exemptions; fairs, festivals, and expositions sponsored by nonprofit organizations; nature of exemption; limitations; qualifications

§305.18. Exclusions and exemptions; fairs, festivals, and expositions sponsored by nonprofit organizations; nature of exemption; limitations; qualifications

A. The sales and use tax imposed by the state of Louisiana under R.S. 47:302(C) and R.S. 47:321 shall not apply to all outside gate admissions to grounds and parking fees at fairs and festivals sponsored by recognized nonprofit organizations chartered under the state of Louisiana.

The exemption provided herein shall not apply to any event intended to yield a profit to the promoter or to any individual contracted to provide services or equipment, or both, for the event.

This Section shall not be construed to exempt any organization or activity from the payment of sales or use taxes otherwise required by law to be made on purchases made by these organizations.

This Section shall not be construed to exempt regular commercial ventures of any type such as bookstores, restaurants, gift shops, commercial flea markets and similar activities that are sponsored by organizations qualifying hereunder which are in competition with retail merchants.

B. This sponsorship of any event by any organization applying for an exemption hereunder must be genuine. Sponsorship will not be genuine in any case in which exemption from taxation is a major consideration leading to such sponsorship.

C. An exemption certificate must be obtained from the collector of revenue, under such regulations as he shall prescribe, in order for nonprofit organizations to qualify for the exemption provided in this section.

In the event the collector of revenue denies tax exempt status under this Section, the organization may appeal such ruling to the Board of Tax Appeals, which may overrule the collector of revenue and grant tax exempt status if the Board of Tax Appeals determines that the denial of tax exempt status by the collector of revenue was arbitrary, capricious or unreasonable. Provided however, that any organization which endorses any candidate for political office or otherwise is involved in political activities shall not be eligible for the exemption herein provided.

D. This exemption applies only to sales and use tax imposed by the state of Louisiana and does not apply to such taxes authorized and levied by any school board, municipality, or other local taxing authority notwithstanding any other provision of law to the contrary, specifically but not exclusively R.S. 27:2716.1.

Added by Acts 1975, No. 824, §1. H.C.R. No. 55, 1986 R.S.



RS 47:305.19 - Exclusions and exemptions; leased vessels used in the production of minerals

§305.19. Exclusions and exemptions; leased vessels used in the production of minerals

The taxes imposed by taxing authorities shall not apply to those vessels which are leased for use offshore beyond the territorial limits of this state for the production of oil, gas, sulphur, and other minerals or for the providing of services to those engaged in such production.

Added by Acts 1975, No. 818, §1. Amended by Acts 1976, No. 553, §1, eff. Jan. 1, 1977; H.C.R. No. 55, 1986 R.S.; Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:305.20 - Exclusions and exemptions; Louisiana commercial fishermen

§305.20. Exclusions and exemptions; Louisiana commercial fishermen

A. A Louisiana resident, domiciled in Louisiana, who possesses such valid Louisiana commercial fishing license(s) as may be necessary for commercial fishing ventures, including but not limited to a vessel license issued pursuant to R.S. 56:304, and who is an owner of a vessel operated primarily for the conduct of commercial fishing as a trade or business and which the Louisiana Department of Wildlife and Fisheries determines will be predominantly and principally used for commercial fishing ventures and whose catch is for human consumption shall be exempt from state sales, use, lease, and services taxes as set forth in Subsection C of this Section. Possession of a commercial fishing license issued by the Department of Wildlife and Fisheries shall not be used as the sole determination that a vessel will be used predominantly and principally for commercial fishing ventures. This exemption shall also apply to facilities which process the catch from owners of commercial fishing vessels for which this exemption is granted when such vessels are owned by, or leased or contracted exclusively to, the seafood processing facility.

B.(1) The Department of Revenue, after consulting with the Department of Wildlife and Fisheries, shall immediately issue rules and regulations for the enforcement of these provisions. Through its agents, it shall issue a certificate of exemption to those who have demonstrated their qualification under the provisions of this Section. Except as provided in Paragraph (2) of this Subsection, no such certificate shall be issued to any person who does not present to the department a notarized statement that he derives or intends to derive his primary source of income, which means not less than fifty percent, from commercial fishing.

(2) In lieu of a notarized statement, a person acting on his own behalf, with sufficient personal identification and documentation, may execute a signed statement before an authorized employee of the Department of Revenue.

(3) A separate certificate of exemption shall be issued for each vessel which the applicant has demonstrated, to the satisfaction of the department, will be used principally and predominantly for commercial fishing ventures. The certificate shall identify the vessel to which the exemption shall be applicable. This certificate shall be made available without charge to qualified applicants. Such certificates are not transferable and shall be presented in order to obtain the exemption.

C. An owner who has obtained a certificate of exemption shall, with respect to the vessel identified in the certificate for the harvesting or production of fish and other aquatic life, including shrimp, oysters, and clams, and certain seafood processing facilities described in Subsection A, be exempt from the taxes described in Subsection A, as follows:

(1) Taxes applied to the materials and supplies necessary for repairs to the vessel or facility if they are purchased by the owner and later become a component part of the vessel or facility.

(2) Taxes applied to materials and supplies purchased by the owner of the vessel or facility where such materials and supplies are loaded upon the vessel or delivered to the facility for use or consumption in the maintenance and operation thereof for commercial fishing and processing ventures. For purposes of this Paragraph, it shall make no difference whether the vessel is engaged in interstate, foreign, or intrastate commerce.

(3) Taxes applied to repair services performed upon the vessel or facility. For the purposes of this Paragraph, it shall make no difference whether the vessel is engaged in intrastate, interstate, or foreign commerce.

(4) Taxes applied to the purchase of gasoline, diesel fuel, and lubricants for the vessel and to sources of energy and fuels for the facility.

D. Any person who would otherwise be entitled to a certificate of exemption, shall be exempt from all taxes applied to the purchase of any vessel which the Department of Revenue determines, under its rules and regulations, will be used principally and predominantly for commercial fishing ventures. This determination may be made prior to the sale by the department at which time it shall issue to the applicant a certificate of exemption. Where application is made prior to the purchase, the burden shall be on the applicant to demonstrate that the vessel will be used principally and predominantly for commercial fishing ventures. If application for a certificate of exemption is made after purchase, a certificate of exemption shall issue and the Department of Revenue shall give a rebate, out of funds made available therefor, for all taxes paid; but this shall take place only where the applicant has demonstrated his and the vessel's qualifications under this Section. This Subsection shall be made applicable only to purchases made subsequent to September 12, 1975.

E. When a commercial fisherman objects to a refusal of the Department of Revenue to issue a certificate under this Section, he may appeal such ruling to the Board of Tax Appeals, which may overrule the secretary and grant tax exempt status if there is a determination that the denial was arbitrary, capricious, or unreasonable.

F. Any person who knowingly uses his certificate for a purpose other than that authorized in this Section, and any person who knowingly participates in the obtaining of or the misusing of the certificate, whether present or absent and whether they directly commit the act constituting this offense, aid and abet in its commission, or directly or indirectly counsel or procure another to commit the crime, shall be subject to a fine of not less than one hundred dollars per offense nor more than one thousand dollars per offense, and imprisonment without hard labor for not less than one day nor more than three months.

G.(1) Except as provided for in Paragraph (2) of this Subsection, this exemption applies only to sales and use tax imposed by the state of Louisiana and does not apply to such taxes authorized and levied by any school board, municipality, or other local taxing authority notwithstanding any other provision of law to the contrary, specifically but not exclusively R.S. 47:337.8(B).

(2) However, the governing authority of any parish, school board, municipality, or other local taxing authority may by ordinance or resolution grant the exemption provided for in this Section. In addition, such taxing authority may authorize refunds of any tax paid prior to the effective date of such ordinance or resolution on transactions exempted by this Section.

Acts 1975, No. 811, §1; Acts 1982, No. 820, §1, eff. Jan. 1, 1983; Acts 1982, No. 873, §1, eff. Jan. 1, 1983; Acts 1984, No. 866, §1; Acts 1984, No. 687, §1; H.C.R. 55, 1986 R.S.; Acts 1988, No. 239, §2; Acts 1990, No. 162, §1; Acts 1991, No. 896, §1; Acts 1996, No. 24, §1, eff. June 27, 1996; Acts 1997, No. 658, §2; Acts 2009, No. 446, §1, eff. July 1, 2009; Acts 2010, No. 1003, §1, eff. July 8, 2010.



RS 47:305.21 - Repealed by Acts 1998, No. 4, 1, eff. June 4, 1998.

§305.21. Repealed by Acts 1998, No. 4, §1, eff. June 4, 1998.



RS 47:305.22 - Repealed by Acts 2005, No. 413, §1, eff. July 11, 2005.

§305.22. Repealed by Acts 2005, No. 413, §1, eff. July 11, 2005.



RS 47:305.23 - Repealed by Acts 1982, No. 415, 3

§305.23. Repealed by Acts 1982, No. 415, §3



RS 47:305.24 - Repealed by Acts 1998, No. 4, 1, eff. June 4, 1998.

§305.24. Repealed by Acts 1998, No. 4, §1, eff. June 4, 1998.



RS 47:305.25 - Exclusions and exemptions; farm equipment

§305.25. Exclusions and exemptions; farm equipment

A. The tax imposed by R.S. 47:302(A), 321(A), and 331(A) with respect to the sale and use of farm equipment shall apply only to that portion of the sale price in excess of fifty thousand dollars for each item of farm equipment. The purchaser or his representative shall provide on any exemption certificate required for this exemption a certification that the purchaser is a farmer or is purchasing for an agricultural facility. The department shall hold the purchaser responsible for any taxes due. For the purpose of this Section, "farm equipment" includes the following:

(1) Rubber tired farm tractors, cane harvesters, cane loaders, cotton pickers, combines, haybalers, and attachments and sprayers.

(2) Clippers, cultivators, discs, plows, and spreaders.

(3) Irrigation wells, drives, motors, and equipment.

(4) Other farm implements and equipment used for agricultural purposes in the production of food and fiber.

(5) On the farm facilities used to dry or store grain or any materials used to construct such on the farm facilities.

B. This exemption applies only to sales and use taxes imposed by the state of Louisiana and does not apply to such taxes authorized and levied by any school board, municipality, or other local taxing authority, except that in the parish of West Carroll, the parish school board may exempt the equipment as provided in this Section from additional sales and use taxes after approval by a majority of the qualified electors of the parish and the police jury may exempt the equipment as provided in this Section from all sales and use taxes which it is presently levying and collecting and shall exempt such equipment from any additional sales and use tax or taxes which it may hereafter levy and collect.

C. Except as provided in Subsection B of this Section:

(1) A city or parish school board may by resolution adopted by the board provide an exemption for farm equipment as defined in Subsection A of this Section from all of its sales and use taxes.

(2) The governing authority of a municipality may by resolution or ordinance provide an exemption for farm equipment as defined in Subsection A of this Section from all of its sales and use taxes.

(3) The governing authority of a parish may by resolution or ordinance provide an exemption for farm equipment as defined in Subsection A of this Section from all of its sales and use taxes and all sales and use taxes of political subdivisions levied solely within the territory of the parish, except municipal and school board taxes.

Added by Acts 1978, No. 638, §1. Amended by Acts 1979, No. 787, §1; Acts 1982, No. 167, §1, eff. July 14, 1982; Acts 1985, No. 836, §1, eff. Oct. 1, 1985; H.C.R. No. 55, 1986 R.S.; Acts 1996, 1st Ex. Sess., No. 38, §1; Acts 1996, No. 14, §2, eff. June 26, 1996; Acts 2002, No. 6, §1, eff. June 7, 2002; Acts 2009, No. 464, §2, eff. July 1, 2009.



RS 47:305.26 - Exclusions and exemptions; new vehicles furnished by dealers for driver education purposes

§305.26. Exclusions and exemptions; new vehicles furnished by dealers for driver education purposes

Solely for purposes of the sales or use tax levied by the state, such tax shall not be due on vehicles furnished by a dealer in new vehicles when withdrawn from inventory and furnished to a secondary school, college, or public school board on a free loan basis for exclusive use in a driver education program licensed by the Department of Public Safety and Corrections, public safety services.

Added by Acts 1978, No. 507, §1, eff. Jan. 1, 1979. H.C.R. No. 55, 1986 R.S.; Acts 2003, No. 73, §1, eff. July 1, 2003; Acts 2011, No. 294, §4.



RS 47:305.27 - Repealed by Acts 1998, No. 4, 1, eff. June 4, 1998.

§305.27. Repealed by Acts 1998, No. 4, §1, eff. June 4, 1998.



RS 47:305.28 - Exclusions and exemptions; gasohol

§305.28. Exclusions and exemptions; gasohol

A. The sales or use taxes imposed by the state of Louisiana or any such taxes imposed by any parish or municipality or other local entity within the state shall not apply to the sale at retail, the use, the consumption, the distribution, and the storage, to be used or consumed in this state, of any motor fuel known as gasohol, containing a blend of at least ten percent alcohol, if the alcohol therein has been produced, fermented, and distilled in Louisiana from agricultural commodities. Alcohol to be used in gasohol must have been rendered unsuitable for human consumption at the time of its manufacture or immediately thereafter.

B. Gasohol, in order to qualify for this exemption must have been dyed a color which shall be different and distinct from other gasolines. The secretary of the Department of Revenue shall designate the color used and supplied by the dealer in the manufacture of gasohol.

Added by Acts 1979, No. 793, §2. Acts 1985, No. 443, §1; H.C.R. No. 55, 1986 R.S.; Acts 1997, No. 658, §2.



RS 47:305.29 - Repealed by Acts 1998, No. 4, 1, eff. June 4, 1998.

§305.29. Repealed by Acts 1998, No. 4, §1, eff. June 4, 1998.



RS 47:305.30 - Exclusions and exemptions; Plaquemines Parish

§305.30. Exclusions and exemptions; Plaquemines Parish

A. Notwithstanding the provisions of any other law to the contrary, the governing authority of any political subdivision in the parish of Plaquemines may exclude and exempt from any sales and use tax levied by such governing authority any item excluded and exempted from the sales and use taxes imposed by the state of Louisiana under Chapter 2 and Chapter 2-A of Title 47 of the Louisiana Revised Statutes of 1950.

B. It is expressly provided that the provisions of this Section shall also be applicable to any sales and use taxes being imposed by such governing authority as of the date this Section becomes law; provided, that no bonds or other obligations payable from the proceeds of such taxes have been issued and are outstanding.

Added by Acts 1981, No. 127, §1, eff. July 6, 1981. H.C.R. No. 55, 1986 R.S.



RS 47:305.31 - Repealed by Acts 2005, No. 345, §2, eff. July 1, 2005.

§305.31. Repealed by Acts 2005, No. 345, §2, eff. July 1, 2005.



RS 47:305.32 - Repealed by Acts 1982, No. 44, 1

§305.32. Repealed by Acts 1982, No. 44, §1.



RS 47:305.33 - Exclusions and exemptions; nonprofit retirement centers

§305.33. Exclusions and exemptions; nonprofit retirement centers

The sales and use taxes imposed by the state of Louisiana shall not apply to purchases of materials for the construction of and supplies for the operation of any not-for-profit retirement center owned or operated by any public trust authority or duly incorporated not-for-profit corporation. A retirement center for purposes of this Section is defined as any multipurpose facility which houses as a permanent residence senior citizens who are sixty-two years of age or older, which provides housing for the elderly, and which provides intermediate health care.

Added by Acts 1981, No. 876, §1. H.C.R. No. 55, 1986 R.S.



RS 47:305.34 - Repealed by Acts 1998, No. 4, 1, eff. June 4, 1998.

§305.34. Repealed by Acts 1998, No. 4, §1, eff. June 4, 1998.



RS 47:305.35 - Repealed by Acts 1998, No. 4, 1, eff. June 4, 1998.

§305.35. Repealed by Acts 1998, No. 4, §1, eff. June 4, 1998.



RS 47:305.36 - Exclusions and exemptions; motor vehicles

§305.36. Exclusions and exemptions; motor vehicles

A. Solely for purposes of the sales and use tax levied by the state, such tax imposed by R.S. 47:302(A), R.S. 47:321(A), and R.S. 47:331(A) shall not apply to the sale at retail, the purchase, lease, or the importation of motor vehicles, trailers, or semitrailers as defined by R.S. 47:451 that will be stored, used, or consumed in this state exclusively for lease or rental, provided that the gross proceeds derived from the lease or rental of the property not previously taxed shall be at reasonable market rates. If the secretary of the Department of Revenue finds that any person who has purchased, used, or imported motor vehicles, trailers, or semitrailers tax free under this Subsection has subsequently leased or rented motor vehicles, trailers, or semitrailers in transactions not at arms length at below market rates, the secretary shall presume that the person was not entitled to claim the exemption provided herein, and the burden shall be on that person to prove otherwise.

B. A person who has acquired or used property under this Section without payment of the tax imposed by R.S. 47:302(A), R.S. 47:321(A), and R.S. 47:331(A) shall be construed to be in the business of leasing, renting, or selling such property, whether or not the lessees have the right or obligation to purchase the tangible personal property or will otherwise acquire title to the property at termination of the lease. Therefore, a transaction entered into that is entitled lease, rental, lease-purchase, or similar name which for purposes other than state sales taxation might be considered a conditional sales contract or transaction in lieu of sale, shall be deemed for state sales tax purposes to be a taxable lease. The monthly or other periodic payments made under the agreement shall be subject to the tax imposed by R.S. 47:302(B), R.S. 47:321(B), and R.S. 47:331(B). These persons shall not be allowed to make an isolated or occasional non-retail sale of the property under R.S. 47:301(1) or R.S. 47:301(10).

C.(1) No person shall be entitled to purchase, use, or import motor vehicles, trailers, or semitrailers, under this Section without payment of the tax imposed by R.S. 47:302(A), R.S. 47:321(A), and R.S. 47:331(A) before having received an exemption number or certificate from the secretary of the Department of Revenue authorizing him to engage in the business of purchasing, using, or importing motor vehicles.

(2) The exemption provided by this Section shall be available only to dealers who have qualified with the Louisiana Motor Vehicle Commission and the Louisiana Used Motor Vehicle and Parts Commission.

D. The secretary of the Department of Revenue shall promulgate rules and regulations for carrying out the exemption provided by this Section. Any person not in compliance with those rules and regulations shall not be entitled to the exemption.

E.(1) A lessor who, before the effective date of this Section, entered into agreements for the lease or rental of new motor trucks and new motor tractors licensed and registered for twelve thousand pounds or more, or new trailers and semi-trailers licensed and registered for sixteen thousand pounds or more, and who, at the time the lease or rental agreements were entered into, notified the secretary that the sales tax on the lease or rental of the individual pieces of property would be reported as provided by R.S. 47:302(D) prior to its repeal in the 1982 Regular Session, may continue to retain the lease taxes collected on the leases and rentals of said property until the taxes paid at the time of registration of the individual items are recovered.

(2) The tax imposed by R.S. 47:302(B), R.S. 47:321(B), and R.S. 47:331(B) shall not be due as provided by R.S. 47:305.23 prior to its repeal in the 1982 Regular Session, on the lease or rental of automobiles and trucks for a period of six months or longer duration, but only if the Louisiana sales or use tax imposed on the sale price or cost price of the automobiles and trucks was paid at the time the vehicles were titled in and/or transferred into the state and the vehicles were placed in lease or rental service prior to the effective date of this Section.

Added by Acts 1982, No. 415, §1. Acts 1984, No. 539, §1, eff. Sept. 1, 1984; Acts 1985, No. 847, §1, eff. July 23, 1985; H.C.R. No. 55, 1986 R.S.; Acts 1991, No. 495, §1, eff. July 15, 1991; Acts 1997, No. 658, §2; Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:305.37 - Exclusions and exemptions; diesel fuel, butane, propane, or other liquefied petroleum gases used for farm purposes

§305.37. Exclusions and exemptions; diesel fuel, butane, propane, or other liquefied petroleum gases used for farm purposes

A. The state taxes imposed by R.S. 47:302(A), R.S. 47:321(A), and R.S. 47:331(A) shall not apply to diesel fuel, butane, propane, or other liquefied petroleum gases used or consumed for farm purposes. The secretary of the Department of Revenue shall adopt and promulgate rules and regulations necessary to effectuate the exemptions granted by this Section.

B. In Rapides Parish:

(1) The parish school board may by resolution adopted by the board provide an exemption from its sales and use tax as is provided for state sales tax in Subsection A of this Section.

(2) The governing authority of a municipality may by resolution or ordinance provide an exemption as is provided for state sales tax in Subsection A of this Section from its sales and use tax and all sales and use taxes of political subdivisions levied solely within the territory of the municipality, except school board taxes.

(3) The governing authority of the parish may by resolution or ordinance provide an exemption as is provided for state sales tax in Subsection A of this Section from its sales and use tax and all sales and use taxes of political subdivisions levied within the territory of the parish and all sales taxes levied both within and without the municipality, except school board taxes.

Added by Acts 1982, No. 820, §1, eff. Jan. 1, 1983; Acts 1982, No. 873, §1, eff. Jan. 1, 1983; Acts 1985, No. 511, §1; Acts 1985, No. 621, §1, eff. July 1, 1986; H.C.R. No. 55, 1986 R.S.; Acts 1998, No. 35, §1, eff. July 1, 1998; Acts 2011, 1st Ex. Sess., No. 42, §1.



RS 47:305.38 - Exclusions and exemptions; sheltered workshop for persons with intellectual disabilities

§305.38. Exclusions and exemptions; sheltered workshop for persons with intellectual disabilities

The sale at retail, the use, the consumption, the distribution, and the storage for use or consumption in this state of each item or article of tangible personal property by a sheltered workshop for persons with intellectual disabilities licensed by the Department of Children and Family Services as a day developmental training center for persons with intellectual disabilities shall not be subject to the sales and use taxes levied by the state or by any political subdivision thereof.

Added by Acts 1982, No. 242, §1. H.C.R. No. 55, 1986 R.S.; Acts 2014, No. 811, §25, eff. June 23, 2014.



RS 47:305.39 - Exclusions and exemptions; butane, propane, or other liquefied petroleum gases purchased for private residential consumption

§305.39. Exclusions and exemptions; butane, propane, or other liquefied petroleum gases purchased for private residential consumption

Solely for purposes of the sales and use taxes levied by the state, such taxes imposed by R.S. 47:302(A), R.S. 47:321(A), and R.S. 47:331(A) shall not apply to direct consumer purchases of butane, propane, or other liquefied petroleum gases for the private residential purposes of cooking and heating.

Added by Acts 1983, No. 654, §1, eff. July 1, 1984. Amended by Acts 1985, No. 622, §1, eff. July 1, 1986; H.C.R. No. 55, 1986 R.S.; Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:305.40 - Exclusions and exemptions; purchases of Mardi Gras specialty items

§305.40. Exclusions and exemptions; purchases of Mardi Gras specialty items

A. Solely for purposes of the sales and use taxes levied by the state, such sales and use taxes imposed by R.S. 47:302, 321, and 331 shall not apply to the purchases or sales of specialty items for use in connection with Mardi Gras activities by the following organizations:

(1) Carnival organizations.

(2) Nonprofit organizations domiciled within Louisiana and participating in a parade sponsored by a carnival organization.

B.(1) "Specialty items" for the purposes of this Section are defined as those items which are specially designed for the carnival or nonprofit organization and bear the carnival or nonprofit organization's name or insignia, including but not limited to doubloons, necklaces, cups, and coasters.

(2) "Carnival organization" for the purposes of this Section is defined as an organization domiciled within Louisiana that plans to sponsor either a Mardi Gras ball or parade during the next* Mardi Gras season.

Acts 1985, No. 439, §1. H.C.R. No. 55, 1986 R.S.; Acts 2003, No. 73, §1, eff. July 1, 2003; Acts 2005, No. 410, §1.

*As appears in enrolled bill.



RS 47:305.41 - Exclusions and exemptions; Ducks Unlimited; Bass Life

§305.41. Exclusions and exemptions; Ducks Unlimited; Bass Life

The sales and use tax imposed by the state of Louisiana or any of its local governmental subdivisions or school boards shall not apply to either the sales of Ducks Unlimited or Bass Life or any of their chapters or any rental or purchase of property or services by Ducks Unlimited or Bass Life or any of their chapters.

Acts 1985, No. 512, §1, eff. July 12, 1985. H.C.R. No. 55, 1986 R.S.; Acts 1998, No. 28, §1, eff. July 1, 1998.



RS 47:305.42 - Exclusions and exemptions; tickets to ballet performances of nonprofit ballet organizations

§305.42. Exclusions and exemptions; tickets to ballet performances of nonprofit ballet organizations

Solely for purposes of the sales and use taxes levied by the state, such sales and use tax imposed by R.S. 47:302(A) and R.S. 47:321(A) shall not apply to the sale of admission tickets by any domestic nonprofit organization engaged in the preparation and presentation of any dance, drama, or any of the performing arts.

Acts 1985, No. 513, §1, eff. July 12, 1985. H.C.R. No. 55, 1986 R.S.; Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:305.43 - Exclusions and exemptions; nonprofit organizations dedicated to the conservation of fish or migratory waterfowl; nature of exemption; limitations; qualifications

§305.43. Exclusions and exemptions; nonprofit organizations dedicated to the conservation of fish or migratory waterfowl; nature of exemption; limitations; qualifications

A. The sales and use taxes imposed by R.S. 47:302, R.S. 47:321, and R.S. 47:331 shall not apply to any sales made by a nonprofit organization dedicated exclusively to the conservation of fish or the migratory waterfowl of the North American Continent and to the preservation and conservation of wetland habitat of such waterfowl, when the entire proceeds, except for the necessary expenses connected therewith, are used in furtherance of the organization's exempt purpose. The exemption provided herein shall not apply to any event intended to yield a profit to the promoter or to any individual contracted to provide services or equipment, or both, for the event.

B. Purchases by any organization qualifying hereunder shall be exempt from the payment of any sales or use taxes imposed by the state and its political subdivisions.

C. This Section shall not be construed to exempt sales or purchases made in connection with regular commercial ventures of any type such as bookstores, restaurants, gift shops, commercial flea markets, or similar activities that are sponsored by organizations qualifying hereunder which are in competition with retail merchants.

D. Sponsorship of any event by any organization applying for an exemption hereunder must be genuine. Sponsorship shall not be genuine in any case in which exemption from taxation is a major consideration leading to such sponsorship.

E. An exemption certificate must be obtained from the secretary of the Department of Revenue, under such regulations as he shall prescribe, in order for a nonprofit organization to qualify for the exemption provided in this Section.

Acts 1985, No. 835, §1. H.C.R. No. 55, 1986 R.S.; Acts 1998, No. 28, §1, eff. July 1, 1998.



RS 47:305.44 - Exclusions and exemptions; raw materials used in printing process

§305.44. Exclusions and exemptions; raw materials used in printing process

A. The sales and use taxes imposed by the state under R.S. 47:302, R.S. 47:321, and R.S. 47:331 and by any political subdivision shall not apply to purchases and sales of the following, including all chemical supplies necessary to produce such items whether manufactured by a printer or purchased from a subcontractor:

(1) Artwork.

(2) Blankets and bars.

(3) Chemicals.

(4) Color separations.

(5) Dies.

(6) Film, including negatives.

(7) Offset plates.

(8) Press proofs and photomechanical proofs.

(9) Layouts.

(10) Typesetting.

(11) Rubber plates.

(12) Paper.

(13) Ink.

B. The exemption provided in Subsection A shall apply on and after the effective date of this Act.

Acts 1985, No. 847, §2, eff. July 23, 1985. H.C.R. No. 55, 1986 R.S.



RS 47:305.45 - Exclusions and exemptions; per diem or car hire on freight cars, piggy-back cars, and rolling stock

§305.45. Exclusions and exemptions; per diem or car hire on freight cars, piggy-back cars, and rolling stock

A. The sales, use, and lease tax imposed by the state of Louisiana under the provisions of R.S. 47:302(A) and (B), R.S. 47:321(A) and (B) and R.S. 47:331 shall not apply to:

(1) Hourly, daily, or periodic mileage or other charges referred to as "per diem or car hire" on freight cars and other rolling stock when such charges are paid by reason of the presence of freight cars and other rolling stock owned by another on the tracks of the taxpayer;

(2) Piggy-back trailers or containers when brought into or operated as piggy-back trailers or containers in this state; and

(3) Rolling stock, such as engines, switch engines, freight cars, and machinery owned, operated, or leased by a railroad or any other person, firm, or corporation.

B. The exemptions from the state sales, use, and lease tax provided in this Section shall be applicable to any sales, use, and lease tax levied by any local government subdivision or school board.

Acts 1986, No. 476, §1, eff. July 1, 1986. H.C.R. No. 55, 1986 R.S.



RS 47:305.46 - Exclusions and exemptions; purchases with United States Department of Agriculture Food Stamp Coupons and purchases made under the Women, Infants, and Children's Program

§305.46. Exclusions and exemptions; purchases with United States Department of Agriculture Food Stamp Coupons and purchases made under the Women, Infants, and Children's Program

A. The sales and use taxes imposed by the state of Louisiana or any political subdivision shall not apply to the purchase of the following items:

(1) Eligible food items, as defined by the United States Department of Agriculture regulations for the Food Stamp Program, when such food items are purchased with United States Food Stamp Coupons.

(2) Eligible food items authorized for purchase under the Women, Infants, and Children's (WIC) Program as administered by the Louisiana Department of Children and Family Services, when such items are purchased with WIC Program Vouchers.

B. The exemptions granted pursuant to this Section shall remain in effect as to each program only until applicable federal law, rules, or regulations permit the levy and collection of sales and use taxes on those exempted items without jeopardizing the contribution of funds by the federal government to such program.

Acts 1986, No. 1028, §1, eff. Oct. 1, 1987; Acts 1987, No. 4, §1, eff. Oct. 1, 1987.

{{NOTE: SEE ACTS 1986, NO. 1028, §2; U.S. DEPT. OF AGRICULTURE GRANTED THE EXTENSION PROVIDED FOR IN §2.}}

{{NOTE: SEE ACTS 1987, NO. 4, §2.}}



RS 47:305.47 - Exclusions and exemptions; pharmaceutical samples distributed without charge

§305.47. Exclusions and exemptions; pharmaceutical samples distributed without charge

The sales and use tax imposed by the state of Louisiana or any of its political subdivisions shall not apply to pharmaceutical samples approved by the United States Food and Drug Administration which are manufactured in the state or imported into the state for distribution without charge to physicians, dentists, clinics, or hospitals.

Acts 1989, No. 383, §1, eff. June 30, 1989.



RS 47:305.48 - Exemption; automobiles owned by military personnel

§305.48. Exemption; automobiles owned by military personnel

Solely for purposes of the sales and use taxes levied by the state, motor vehicles subject to the vehicle registration tax previously purchased in another state by active duty military personnel stationed in Louisiana, shall, at the time of transfer of registration, be exempt from such use tax imposed by this Chapter if a sales tax was imposed and collected upon the purchase of the motor vehicle by the state in which the vehicle was purchased and the purchaser was a resident or stationed in the state where the taxes were paid. The motor vehicle shall continue to be exempt from such use tax as long as the registered owner remains on active duty in any branch of the armed forces of the United States and is stationed in Louisiana.

Acts 1989, No. 435, §1; Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:305.49 - Catalog distribution; exemption

§305.49. Catalog distribution; exemption

Notwithstanding any provision of law to the contrary, no sales or use tax shall be imposed by the state or any political subdivision on the value of catalogs distributed, or intended for distribution in the state, without charge to the recipient.

Acts 1989, No. 796, §1.



RS 47:305.50 - Exemption; vehicles used in interstate commerce; rail rolling stock; railroad ties

§305.50. Exemption; vehicles used in interstate commerce; rail rolling stock; railroad ties

A.(1) The sales and use tax imposed by the state of Louisiana or any of its local political subdivisions shall not apply to trucks with a gross weight of twenty-six thousand pounds or more and to trailers if such trucks and trailers are used at least eighty percent of the time in interstate commerce and whose activities are subject to the jurisdiction of the United States Department of Transportation. The determination of whether a truck is used at least eighty percent of the time in interstate commerce shall be based solely on the actual mileage of such truck; however, no truck shall have more than twenty percent Louisiana intrastate miles.

(2)(a) The sales and use tax imposed by the state or any of its political subdivisions shall not apply to the purchase, use, or lease of a qualifying truck or to the purchase, use, or lease of a qualifying trailer purchased, imported, or leased, with or without a qualifying truck, for use with a qualifying truck.

(b) For purposes of this Paragraph, a qualifying truck shall meet the following requirements:

(i) Be registered as a Class 1 vehicle as defined in R.S. 47:462 and shall have a registered gross weight as defined in R.S. 47:451 of at least eighty thousand pounds.

(ii) Be subject to the jurisdiction of the United States Department of Transportation.

(iii) Will be registered or is registered with apportioned plates through the International Registration Plan or will be issued or is issued a special permit according to the provisions of R.S. 32:387(J) from the Louisiana Department of Transportation and Development. In cases of issuance of a special permit pursuant to the provisions of R.S. 32:387(J), the qualifying truck shall engage in no less than two hundred intermodal container moves per year regardless of whether such moves require a special permit. In the year of acquisition, sale, disposal, or destruction of the qualifying truck, the intermodal container moves per year requirement shall be prorated for the portion of the year the qualifying truck was owned, operated, or owned and operated by the taxpayer.

(c) For purposes of this Paragraph, a qualifying trailer shall be a trailer which is subject to the jurisdiction of the United States Department of Transportation.

(3) The secretary shall promulgate rules and regulations in accordance with the Administrative Procedure Act, subject to oversight by the House Ways and Means Committee and the Senate Revenue and Fiscal Affairs Committee, to implement the provisions of this Subsection, including rules and regulations providing for the administration of audits, audit procedures, and the documents a taxpayer must retain in order to document the tax exemption authorized by this Subsection.

(4) Notwithstanding the provisions of any other law to the contrary, prior to the commencement of an audit or investigation for purposes of determining the correct amount of the tax exemption, and prior to an examination or investigation of the place of business and the books, records, papers, vouchers, accounts, and documents of any taxpayer, the auditor shall submit written justification of such audit or investigation to the secretary of the Department of Revenue. The secretary shall approve the scope of action of the department. No audit or investigation shall proceed without approval by the secretary. However, there shall be no approval from the secretary necessary for a political subdivision to audit, examine, or investigate for the purpose of determining the correct amount of the tax exemption.

(5) During a gubernatorially declared state of emergency, if the declared emergency or related relief efforts of a taxpayer who is eligible for an exemption according to the provisions of this Subsection undermines the ability of such taxpayer to comply with the provisions of this Subsection, the secretary shall waive the requirements of this Subsection.

(6) For purposes of this Subsection, the terms "trucks" and "trailers" shall have the meanings ascribed to the terms truck, trailer, road tractor, semitrailer, tandem truck, tractor, and truck-tractor in R.S. 47:451.

B. The sales and use tax imposed by the state of Louisiana or any of its local political subdivisions shall not apply to contract carrier buses if such buses are used at least eighty percent of the time in interstate commerce.

C.(1) For purposes of this Section, the term "bus" shall mean a commercial vehicle with a minimum passenger capacity of thirty-five persons and a minimum gross vehicle weight of twenty-six thousand pounds.

(2) For purposes of this Section, the term "contract carrier" shall mean any person transporting, other than as a common carrier, persons for hire, charge, or compensation, over any highway of this state, or however utilizing said public facilities for private gain to be realized chiefly out of such transportation service.

D. The deputy secretary of public safety services of the Department of Public Safety and Corrections is hereby authorized to promulgate such forms and rules as may be necessary to implement the provisions of this Section.

E.(1) The sales and use tax imposed by the state of Louisiana or any of its local political subdivisions or statewide taxing authorities shall not apply to rail rolling stock sold or leased in this state.

(2) The sales and use tax imposed by the state of Louisiana or statewide taxing authorities shall not apply to parts or services used in the fabrication, modification, or repair of rail rolling stock. A political subdivision may, by ordinance, provide that sales and use tax imposed by the political subdivision shall not apply to parts or service used in the fabrication, modification, or repair of rail rolling stock.

F. The sales and use tax imposed by the state, its statewide taxing authorities, or any of its political subdivisions shall not apply to the "sales price" or "cost price" of railroad ties that a railroad purchases prior to long-term preservative treatment and installs into the railroad's track system outside the taxing jurisdiction of the respective taxing authority, whether it be the state, a statewide taxing authority, or a political subdivision.

Acts 1996, No. 8, §1, eff. July 1, 1996; Acts 1996, No. 36, §1, eff. July 1, 1996; Acts 1998, No. 41, §1, eff. June 30, 1998; Acts 2000, No. 27, §1, eff. June 30, 2000; Acts 2002, No. 2, §1, eff. June 30, 2002; Acts 2004, 1st Ex. Sess., No. 10, §1, eff. June 30, 2004; Acts 2005, No. 397, §1, eff. July 1, 2005; Acts 2007, No. 209, §1, eff. June 29, 2007; Acts 2009, No. 442, §1, eff. July 1, 2009.



RS 47:305.51 - Exemption; utilities used by steelworks and blast furnaces

§305.51. Exemption; utilities used by steelworks and blast furnaces

A. The sales and use tax imposed by the state of Louisiana or any of its political subdivisions shall not apply to sales or purchases of utilities used by steelworks, blast furnaces, coke ovens, or rolling mills with more than one hundred twenty-five full-time employees, which are classified by the Louisiana Workforce Commission within Sector 331111 of the North American Industry Classification System as it existed in 2002. However, this exemption shall not apply to utilities used in and around the production of coke in oil refineries and the use of coke in oil refineries and other chemical processes.

B. For purposes of this exemption, the term "utilities" shall mean sales of steam, water, electric power or energy, and natural gas.

Acts 1998, No. 28, §2; Acts 2001, 1st Ex. Sess., No. 5, §1, eff. March 27, 2001; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2009, No. 443, §1, eff. July 1, 2009.



RS 47:305.52 - Exemption; custom computer software

§305.52. Exemption; custom computer software

A political subdivision may, by ordinance, provide for a sales and use tax exemption within the entire area of the political subdivision for sales of custom computer software.

Acts 2002, 1st Ex. Sess., No. 7, §1, eff. July 1, 2002.



RS 47:305.53 - Exclusions and exemptions; sickle cell disease organizations

§305.53. Exclusions and exemptions; sickle cell disease organizations

A. The sale at retail, the rental or lease, the use, the consumption, the distribution, and the storage for use or consumption in this state of each item or article of tangible personal property, or any taxable service, by a nonprofit organization established prior to 1975 which conducts a comprehensive program on sickle cell disease which includes but is not limited to free education, free testing, free counseling, and free prescriptions, transportation, and food packages for sickle cell patients shall not be subject to the sales and use taxes levied by the state or by any other tax authority.

B.(1) An exemption certificate shall be obtained from the secretary, under such regulations as she shall prescribe, in order for a nonprofit organization to qualify for the exemption provided in this Section.

(2) In the event the secretary denies tax exempt status under this Section, the organization may appeal such ruling to the Louisiana Board of Tax Appeals, which may overrule the secretary and grant tax exempt status to the organization.

Acts 2005, No. 278, §1, eff. July 1, 2005.



RS 47:305.54 - Exemption; Annual Louisiana Sales Tax Holidays Act

§305.54. Exemption; Annual Louisiana Sales Tax Holidays Act

A. This Section shall be known as the Annual Louisiana Sales Tax Holidays Act.

B.(1) Notwithstanding any other provisions of law to the contrary, the sales tax levied by the state of Louisiana and its political subdivisions whose boundaries are coterminous with those of the state shall not apply to the first two thousand five hundred dollars of the sales price or cost price of any consumer purchases of tangible personal property that occur on the first consecutive Friday and Saturday of August each year.

(2) For purposes of this Section,"consumer purchases" shall mean purchases of items of tangible personal property other than vehicles subject to license and title. Consumer purchases shall not include the purchase of meals furnished for consumption on the premises where purchased, including to-go orders.

C. This provision will apply if and only if during the time period provided for in Paragraph (B)(1) of this Section, one of the following occurs:

(1) Title to or possession of an item of tangible personal property is transferred from a selling dealer to a purchaser.

(2) A customer selects an eligible item from the selling dealer's inventory for layaway that is physically set aside in the selling dealer's inventory for future delivery to that customer.

(3) The customer makes final payment and withdraws an item from layaway that might have been placed before the time period provided for in Paragraph (B)(1) of this Section.

(4) The customer orders and pays for an eligible item and the selling dealer accepts the order for immediate shipment, even if delivery is made after the time period provided for in Paragraph (B)(1) of this Section, provided that the customer has not requested delayed shipment.

D. Eligible items that customers purchase during the time period provided for in Paragraph (B)(1) of this Section with "rain checks" will qualify for exemption, regardless of when the "rain checks" were issued. However, issuance of "rain checks" during the exemption period will not qualify items for exemption if the otherwise eligible items are actually purchased after the time period provided for in Paragraph (B)(1) of this Section.

E.(1) When a customer purchases an eligible item during the time period provided for in Paragraph (B)(1) of this Section and exchanges the item without additional cash consideration after such time period for an essentially identical item of different size, color, or other feature, no additional tax is due.

(2) When a customer after the time period provided for in Paragraph (B)(1) of this Section, returns an eligible item that was purchased during such time period and receives credit on the purchase of a different item, the appropriate sales tax is due on the purchase of the new item.

F. Articles that are normally sold as a unit must continue to be sold in that manner and cannot be priced separately in order to bring the individual items below the two thousand five hundred dollar eligibility threshold. Items that are advertised as "buy one, get one free" or "buy one, get one at a reduced price" cannot be averaged in order for both items to fall under the two thousand five hundred dollar eligibility threshold.

G. For a sixty-day period after the time period provided for in Paragraph (B)(1) of this Section, when a customer returns an item that would qualify for an exemption, no credit or refunds of sales tax shall be given unless the customer provides a receipt or invoice that shows that the state sales tax was paid, or the retailer has sufficient documentation that shows that the tax was paid on the specific item. This sixty-day period is not intended to change a dealer's policy concerning the time period during which returns will be accepted.

Acts 2005, 1st Ex. Sess., No. 9, §1, eff. Nov. 28, 2005; Acts 2007, No. 244, §1, eff. July 6, 2007.



RS 47:305.55 - Terminated on June 30, 2007, by Acts 2005, 1st Ex. Sess., No. 47, §2.

§305.55. Terminated on June 30, 2007, by Acts 2005, 1st Ex. Sess., No. 47, §2.



RS 47:305.56 - Exemption; off-road vehicles; out-of-state buyers

§305.56. Exemption; off-road vehicles; out-of-state buyers

The sales and use tax imposed by the state of Louisiana shall not apply to the sale of off-road vehicles when purchased by a buyer who, at the time of purchase, presents proof to the seller that he is domiciled in another state and signs an affidavit that he has paid or will pay the sales and use tax on the off-road vehicle in the state in which he is domiciled within sixty days after the date of purchase or delivery, whichever is later; provided that the state in which the buyer is domiciled provides a similar exemption. A valid out-of-state driver's license or state-issued picture identification card shall constitute sufficient proof that the buyer is domiciled in another state.

Acts 2007, No. 291, §1, eff. Oct. 1, 2007.



RS 47:305.57 - Exemptions; sale of art work

§305.57. Exemptions; sale of art work

A. The sales and use taxes imposed by the state of Louisiana or any of its political subdivisions shall not apply to the sale of original, one-of-a-kind works of art from an established location within the boundaries of a cultural product district.

B. For purposes of this Section, the following phrases shall have the following meanings:

(1) "Cultural product district" shall mean a district designated by a local governing authority in accordance with law for the purpose of revitalizing a community by creating a hub of cultural activity, including affordable artist housing and work space. The Department of Culture, Recreation and Tourism shall develop standard criteria for cultural product districts. Such criteria shall include that the district shall be geographically contiguous and distinguished by cultural resources that play a vital role in the life and cultural development of a community. The district shall focus on a cultural compound, a major art institution, art and entertainment businesses, an area with arts and cultural activities or cultural or artisan production and be engaged in the promotion, preservation, and educational aspects of the arts and culture of the locale, and contribute to the public through interpretive and educational uses. The Department of Culture, Recreation and Tourism may determine whether or not a district complies with this definition.

(2) "Works of art" shall mean visual arts and crafts including but not limited to paintings, photographs, sculpture, pottery, and traditional or fine crafts. The Department of Culture, Recreation and Tourism may determine whether or not an item meets this definition as well as whether the item is "original, one-of-a-kind" work.

C.(1) The local governing authority shall prepare a written report to be submitted to the Department of Culture, Recreation and Tourism by January 1, 2011, and every second year thereafter, outlining the overall impact of the tax exemptions on their community, the amount of tax-exempt art sales, and any other factors that describe the impact of the program.

(2) The Department of Culture, Recreation and Tourism shall collate the reports received pursuant to Paragraph (C)(1) of this Subsection and submit a report to the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs no less than sixty days prior to the start of the Regular Session of the Legislature in 2011, and every second year thereafter. The report shall include the overall impact of the tax exemption, the amount of art sales, and any other factors that describe the impact of the program.

Acts 2007, No. 298, §1.



RS 47:305.58 - Exemption; annual sales tax holiday; hurricane-preparedness items or supplies; dates; restrictions

§305.58. Exemption; annual sales tax holiday; hurricane-preparedness items or supplies; dates; restrictions

A.(1) Notwithstanding any other provision of law to the contrary, the sales and use tax levied by the state of Louisiana shall not apply to the first one thousand five hundred dollars of the sales price of purchases of hurricane-preparedness items or supplies as defined in this Subsection that occur during an eligible tax exemption period.

(2)(a) For purposes of this Section, "hurricane-preparedness items or supplies" shall include any of the following:

(i) Any portable self-powered light source.

(ii) Any portable self-powered radio, two-way radio, or weatherband radio.

(iii) Any tarpaulin or other flexible waterproof sheeting.

(iv) Any ground anchor system or tie-down kit.

(v) Any gas or diesel fuel tank.

(vi) Any package of AAA-cell, AA-cell, C-cell, D-cell, 6-volt, or 9-volt batteries, excluding automobile and boat batteries.

(vii) Any cell phone battery and any cell phone charger.

(viii) Any nonelectric food storage cooler.

(ix) Any portable generator used to provide light or communications or preserve food in the event of a power outage.

(x) Any "storm shutter device". The term "storm shutter device" shall include materials and products manufactured, rated, and marketed specifically for the purposes of preventing window damage from storms.

(xi) Any carbon monoxide detector.

(xii) Any blue ice product.

(b) For purposes of this Section, "eligible tax exemption period" shall mean purchases of hurricane-preparedness items or supplies during the last weekend in May of each year beginning at 12:01 a.m. on Saturday and ending at 11:59 p.m. on Sunday.

B. This Section shall apply if and only if during an eligible tax exemption period one of the following occurs:

(1) Title to or possession of an eligible hurricane-preparedness item or supply is transferred from a selling dealer to a purchaser.

(2) A customer selects an eligible item from the selling dealer's inventory for layaway that is physically set aside in the selling dealer's inventory for future delivery to that customer.

(3) The customer makes final payment and withdraws an item from layaway that might have been placed in layaway before the eligible tax exemption period.

(4) The customer orders and pays for an eligible item and the selling dealer accepts the order for immediate shipment, even if delivery is made after the eligible tax exemption period, provided that the customer has not requested delayed shipment.

C. Eligible items that customers purchase during the eligible tax exemption period with "rain checks" shall qualify for exemption, regardless of when the "rain checks" are issued. However, issuance of "rain checks" during the exemption period shall not qualify items for exemption if the otherwise eligible items are actually purchased after conclusion of the eligible tax exemption period.

D.(1) When a customer purchases an eligible item during the eligible tax exemption period and exchanges the item without additional cash consideration after conclusion of the eligible tax exemption period for an essentially identical item of different size, color, or other failure, no additional tax is due.

(2) When a customer, after conclusion of the eligible tax exemption period returns an eligible item that was purchased during the eligible tax exemption period and receives credit on the purchase of a different item, the appropriate sales tax is due on the purchase of the new item.

E. For a sixty-day period after conclusion of the eligible tax exemption period, when a customer returns an item that would qualify for an exemption, no credit or refunds of sales tax shall be given unless the customer provides a receipt or invoice that shows that the state sales tax was paid or the retailer has sufficient documentation that shows that the tax was paid on the specific item. This sixty-day period is not intended to change a dealer's policy concerning the time period during which returns will be accepted.

F. The provisions of this Section shall not apply to hurricane-preparedness items or supplies sold at any airport, public lodging establishment or hotel, convenience store, or entertainment complex.

Acts 2007, No. 429, §1, eff. June 30, 2007.



RS 47:305.59 - Exemption; charitable residential construction

§305.59. Exemption; charitable residential construction

The sales and use tax imposed by the state of Louisiana and all of its tax authorities shall not apply to the sale of construction materials to Habitat for Humanity affiliates, Fuller Center for Housing covenant partners located in this state, or the Make it Right Foundation when such materials are intended for use in constructing new residential dwellings in this state.

Acts 2007, No. 430, §1, eff. Oct. 1, 2007; Acts 2009, No. 464, §2, eff. July 1, 2009; Acts 2011, No. 385, §1, eff. July 1, 2012.



RS 47:305.60 - Exemption; certain water conservation equipment; Sparta Groundwater Conservation District

§305.60. Exemption; certain water conservation equipment; Sparta Groundwater Conservation District

A.(1) Within the limits provided for in Paragraph (2) of this Subsection, the sales and use tax imposed by all tax authorities in the state shall not apply to sales of water conservation equipment for use within the Sparta Groundwater Conservation District from July 1, 2007, through June 30, 2010. Only persons defined as "users" under R.S. 38:3087.133(7) shall be eligible for this exemption.

(2)(a) The secretary of the Department of Revenue shall issue exemption certificates for the purchase of a certain dollar amount of water conservation equipment as requested by the person and shall keep a record of the exemption certificates issued. However, the secretary shall not issue exemption certificates which will grant users aggregate total exemptions in excess of one million dollars of state sales tax. Once such limit is reached, no exemptions shall be granted against the sales tax of political subdivisions of the state.

(b) The secretary of the Department of Revenue shall promulgate rules and regulations for the implementation of this Section in accordance with the Administrative Procedure Act.

B. Any person seeking to qualify for this exemption must apply for an exemption certificate with the secretary of the Department of Revenue which shall be granted on a first-come, first-served basis. Prior to application for an exemption certificate, the applicant must receive certification from the commissioner of conservation that the equipment qualifies as water conservation equipment. The certification by the commissioner of conservation shall be attached by the board to the application for the exemption certificate. In accordance with the powers defined in R.S. 38:3087.136, the board shall determine the types of equipment which qualify as water conservation equipment, provided that the board is able to determine through adequate documentation which shall be retained by the board that such equipment must reduce water consumption by at least twenty-five percent.

Acts 2007, No. 457, §1, eff. July 1, 2007.



RS 47:305.61 - Exemption; certain water conservation equipment; Sparta Groundwater Conservation District

§305.61. Exemption; certain water conservation equipment; Sparta Groundwater Conservation District

A. The sales and use tax imposed by all tax authorities in the state shall not apply to sales of water conservation equipment for use within the Sparta Groundwater Conservation District. Only persons defined as "users" under R.S. 38:3087.133(7) shall be eligible for this exemption.

B. Any person seeking to qualify for this exemption must apply for an exemption certificate with the secretary of the Department of Revenue. Prior to application for an exemption certificate, the applicant must receive certification from the commissioner of conservation that the equipment qualifies as water conservation equipment. The certification by the commissioner of conservation shall be attached by the board to the application for the exemption certificate. In accordance with the powers defined in R.S. 38:3087.136, the board shall determine the types of equipment which qualify as water conservation equipment, provided that such equipment must reduce water consumption by at least twenty-five percent.

Acts 2007, No. 471, §1, eff. July 1, 2007.



RS 47:305.62 - Exemption; Annual Louisiana Second Amendment Weekend Holiday

§305.62. Exemption; Annual Louisiana Second Amendment Weekend Holiday

A. This Act shall be known as the Annual Louisiana Second Amendment Weekend Holiday Act.

B.(1) Notwithstanding any other provisions of law to the contrary, the sales and use tax levied by the state of Louisiana and its political subdivisions shall not apply to the sales price or cost price of any consumer purchases of firearms, ammunition, and hunting supplies that occur each calendar year on the first consecutive Friday through Sunday of September.

(2) For purposes of this Section,"consumer purchases" shall mean purchases by individuals of firearms, ammunition, and hunting supplies not for business purposes. Consumer purchases shall not include the purchase of animals for the use of hunting.

(3) For the purposes of this Section, "hunting supplies" shall mean purchases of any tangible personal property for the use of hunting, including but not limited to archery, off-road vehicles, and vessels such as ATVs, airboats, and pirogues, accessories, animal feed, apparel, shoes, bags, float tubes, binoculars, tools, firearm and archery cases, firearm and archery accessories, range finders, knives, decoys, treestands, blinds, chairs, optics, hearing protection and enhancements, holsters, belts, slings and miscellaneous gear.

(4) For purposes of this Section, "firearms" shall mean a shotgun, rifle, pistol, revolver, or other handgun.

C. This provision will apply if and only if during the time period provided for in Paragraph (B)(1) of this Section, one of the following occurs:

(1) Title to or possession of firearms, ammunition and hunting supplies are transferred from a selling dealer to a purchaser.

(2) A customer selects an eligible item from the selling dealer's inventory for layaway that is physically set aside in the selling dealer's inventory for future delivery to that customer.

(3) The customer makes final payment and withdraws an item from layaway that might have been placed before the time period provided for in Paragraph (B)(1) of this Section.

(4) The customer orders and pays for an eligible item and the selling dealer accepts the order for immediate shipment, even if delivery is made after the time period provided for in Paragraph (B)(1) of this Section, provided that the customer has not requested delayed shipment.

D. Eligible items that customers purchase during the time period provided for in Paragraph (B)(1) of this Section with "rain checks" will qualify for exemption, regardless of when the "rain checks" were issued. However, issuance of "rain checks" during the exemption period will not qualify items for exemption if the otherwise eligible items are actually purchased after the time period provided for in Paragraph (B)(1) of this Section.

E.(1) When a customer purchases an eligible item during the time period provided for in Paragraph (B)(1) of this Section and exchanges the item without additional cash consideration after such time period for an essentially identical item of different size, caliber, color, or other feature, no additional tax is due.

(2) When a customer after the time period provided for in Paragraph (B)(1) of this Section, returns an eligible item that was purchased during such time period and receives credit on the purchase of a different item, the appropriate sales tax is due on the purchase of the new item.

F. For a sixty-day period after the time period provided for in Paragraph (B)(1) of this Section, when a customer returns an item that would qualify for an exemption, no credit or refunds of sales tax shall be given unless the customer provides a receipt or invoice that shows that the sales tax was paid, or the retailer has sufficient documentation that shows that the tax was paid on the specific item. This sixty-day period is not intended to change a dealer's policy concerning the time period during which returns will be accepted.

Acts 2009, No. 453, §1, eff. July 9, 2009.



RS 47:305.63 - Exemption; commercial farm irrigation equipment

§305.63. Exemption; commercial farm irrigation equipment

The sales and use tax imposed by the state of Louisiana and its political subdivisions whose boundaries are coterminous with those of the state shall not apply to the sale of polyroll tubing sold or used for commercial farm irrigation.

Acts 2009, No. 461, §1, eff. July 8, 2009.



RS 47:305.64 - Exemption; qualifying radiation therapy treatment centers

§305.64. Exemption; qualifying radiation therapy treatment centers

A.(1) The sales and use tax imposed by the state of Louisiana shall not apply to the amount paid by qualifying radiation therapy treatment centers for the purchase, lease, or repair of capital equipment and the purchase, lease, or repair of software used to operate capital equipment. Any political subdivision of this state, including parishes and municipalities, may elect to grant a sales and use tax exemption for the amount paid by qualifying radiation therapy treatment centers for the purchase, lease, or repair of capital equipment and the purchase, lease, or repair of software used to operate capital equipment.

(2) For purposes of this Section, the following words shall have the following meanings unless the context clearly indicates otherwise:

(a) "Capital equipment" shall mean tangible personal property eligible for depreciation for federal income tax purposes that is used in the diagnosis or treatment of cancer patients. Capital equipment shall include, but shall not be limited to, linear accelerators, PET/CT scanners, imaging devices, and software necessary to operate capital equipment. In the case of the Biomedical Research Foundation in Shreveport, "capital equipment" shall mean a PET/CT scanner and related equipment for medical diagnosis and installation of the same.

(b) "Qualifying radiation therapy center" shall mean all of the following:

(i) A radiation therapy center which is also a nonprofit organization which maintains a joint accreditation with a state university by the Commission on Accreditation of Medical Physics Educational Programs, Inc. (CAMPEP) for a graduate medical physics program and which provides facilities and personnel for use for a joint CAMPEP-accredited graduate medical physics program for research, teaching, and clinical training for graduate students.

(ii) The Biomedical Research Foundation in Shreveport, Louisiana.

(iii) A radiation therapy facility which, no later than August 1, 2011, employs six or more medical physicists to provide radiation therapy treatment services.

B. An exemption certificate shall be obtained from the secretary of the Department of Revenue in order for a radiation therapy center to qualify for the exemption provided for in this Section.

C. The Department of Revenue shall promulgate rules and regulations in accordance with the Administrative Procedure Act as are necessary to implement the provisions of this Section.

Acts 2009, No. 462, §1, eff. July 1, 2009; Acts 2011, No. 296, §1, eff. Aug. 1, 2011.



RS 47:305.65 - Exemption; charitable residential construction, rehabilitation, and renovation; limitation

§305.65. Exemption; charitable residential construction, rehabilitation, and renovation; limitation

A. The sales and use tax imposed by the state of Louisiana and all of its tax authorities shall not apply to the sale of construction materials to Hands on New Orleans and Rebuilding Together New Orleans covenant partners located in this state when such materials are intended for use in either constructing, rehabilitating, or renovating residential dwellings in this state which were destroyed or damaged by Hurricane Katrina or Hurricane Rita.

B. No more than five hundred thousand dollars of state and local exemptions authorized pursuant to this Section shall be granted in any calendar year.

C. The secretary of the Department of Revenue shall promulgate rules and regulations necessary to implement the provisions of this Section.

Acts 2009, No. 464, §2, eff. July 1, 2009.



RS 47:305.66 - Exemption; parish councils on aging

§305.66. Exemption; parish councils on aging

A. The sales and use tax imposed by the state of Louisiana shall not apply to parish councils on aging located in this state.

B. "Parish councils on aging" means the sixty-four nonprofit domestic corporations domiciled one per parish and dedicated to delivering state-approved services directly to senior citizens, administered and supervised by the office of elderly affairs of the governor's office.

C. The secretary of the Department of Revenue shall promulgate rules and regulations necessary to implement the provisions of this Section.

Acts 2011, No. 53, §1, eff. Oct. 1, 2011.



RS 47:305.67 - Exemption; breastfeeding items

§305.67. Exemption; breastfeeding items

The sales and use tax imposed by the state of Louisiana shall not apply to the purchase of breastfeeding items. For purposes of this Section, breastfeeding items shall include breastpumps and accessories, replacement parts, storage bags and accessories, and nursing bras.

Acts 2011, No. 331, §1, eff. Oct. 1, 2011.



RS 47:305.68 - Exemption; Fore!Kids Foundation

§305.68. Exemption; Fore!Kids Foundation

The sales and use tax imposed by the state of Louisiana or any political subdivisions shall not apply to the purchase, use, or rental of materials, services, property, and supplies, by the Fore!Kids Foundation, whose primary purpose is to fund children's service organizations from monies raised from golfing events.

Acts 2011, No. 374, §1, eff. June 30, 2011.



RS 47:305.69 - Exemption; motor vehicles for use by persons with orthopedic disabilities

§305.69. Exemption; motor vehicles for use by persons with orthopedic disabilities

A. Effective from January 1, 2010, through June 30, 2013, the sales and use tax imposed by the state of Louisiana and its political subdivisions whose boundaries are coterminous with the state shall not apply to the purchase of a motor vehicle by an individual that has been or will be modified for operation by, or for the transportation of, a person who is permanently orthopedically disabled at the time of purchase, and which is primarily driven by or used for the transportation of such person. The modifications shall be made in accordance with a prescription issued for the person by a physician, a licensed chiropractor, or a driver rehabilitation specialist licensed by the state. For purposes of this Section, the term "motor vehicle" shall not include vehicles purchased for resale or lease, or vehicles used for non-personal, business, or commercial purposes, including ambulances, or travel trailers or other vehicles not designed to transport people.

B.(1) As used in this Section, "orthopedically disabled" means a person who has permanent, limited movement of body extremities and loss of physical functions. The physical impairment shall be such that the person is either unable to operate or be transported in a reasonable manner in a motor vehicle that has not been specially modified.

(2) Modifications of a vehicle for the purpose of transporting a person with an orthopedic disability shall include installation of such items as a wheelchair lift, hoist, attached ramp, wheelchair hold-down clamps, or special seat restraints other than conventional seat belts to allow for the transportation of a person with an orthopedic disability in a reasonable manner.

(3) Modifications of a vehicle for operation by a person with an orthopedic disability shall include altering such items as the conventional brake, acceleration, or steering systems to facilitate the operation of the vehicle by a person with an orthopedic disability, and the installation of such items as a wheelchair lift, hoist, or attached ramp to allow a person with an orthopedic disability to enter the motor vehicle.

C. The exemption authorized by this Section shall entitle the purchaser to a rebate of the state sales and use tax paid on the vehicle which may be claimed only after the vehicle modifications have been completed. To claim the exemption, the purchaser shall request a rebate in the form and manner prescribed by rule promulgated by the secretary of the Department of Revenue in accordance with the Administrative Procedure Act. A purchaser who requests a rebate shall provide to the secretary the prescription requiring the vehicle modifications for which a rebate is requested, and a letter from the physician, chiropractor, or driver rehabilitation specialist describing the orthopedic disability which requires such modifications, and at the discretion of the secretary, provide documentation evidencing the purchase and modification of the vehicle. In order to ensure the rebate provided for in this Section is not misused, the secretary, in his regulations adopted in conjunction with the Louisiana Department of Health, shall provide for a method for the review by appropriate personnel of the department of the prescriptions, letters, and other documentation that the secretary deems necessary which are submitted with the requests for rebate. The Louisiana Department of Health is hereby directed to review such documents as provided for in such regulations. The secretary shall pay a rebate to a purchaser who submits a rebate request which complies with the provisions of law and rule, which payment shall be made from general collections.

Acts 2011, No. 379, §1, eff. Oct. 1, 2011, applicable to purchases made on and after Jan. 1, 2010; Acts 2014, No. 811, §25, eff. June 23, 2014.



RS 47:305.70 - Exemption; "Make It Right Foundation

§305.70. Exemption; "Make It Right Foundation"

The sales and use tax imposed by the state of Louisiana or any political subdivision shall not apply to the sale of construction materials to the "Make It Right Foundation" when such materials are intended for use in constructing new residential dwellings in this state.

Acts 2011, No. 387, §1, eff. July 1, 2012.



RS 47:305.71 - Exemption; St. Bernard Project, Inc.

§305.71. Exemption; St. Bernard Project, Inc.

The sales and use tax imposed by the state of Louisiana or any political subdivision as defined in R.S. 47:337.6 shall not apply to the sale of construction materials to the St. Bernard Project, Inc. when such materials are intended for use in rehabilitating existing residential dwellings or constructing new residential dwellings in this state.

Acts 2012, No. 266, §1, eff. July 1, 2012; Acts 2013, No. 300, §1, eff. July 1, 2013.



RS 47:306 - Returns and payment of tax; penalty for absorption

§306. Returns and payment of tax; penalty for absorption

A. General provisions. (1)(a) Except as hereafter provided, the taxes levied hereunder shall be due and shall be payable monthly. For the purpose of ascertaining the amount of tax payable, all dealers shall transmit, on or before the twentieth day of the month following the month in which this tax becomes effective, to the secretary of revenue, upon forms prescribed, prepared, and furnished by him, returns showing the gross sales, purchases, gross proceeds from lease or rental, gross payments for lease or rental, gross proceeds derived from sales of services, or gross payments for services, as the case may be, arising from all taxable transactions during the preceding calendar month. Thereafter, like returns shall be prepared and transmitted to the secretary by all dealers on or before the twentieth day of each month for the preceding calendar month. These returns shall show any further information the secretary may require to enable him to correctly compute and collect the tax levied. Every dealer, at the time of making the return required hereunder, shall compute and remit to the secretary the required tax due for the preceding calendar month, and failure to so remit such tax shall cause said tax to become delinquent.

(b) However, whenever the taxes due hereunder from a dealer average less than five hundred dollars per month, the taxes hereunder shall be due and payable quarterly by the dealer, and the return required from the dealer for the quarter shall be filed on or before the twentieth day of the first month of the next succeeding quarter. The secretary shall provide by regulation for the period and method of determining, under this proviso, the average taxes due from a dealer. Any dealer who is required to file his sales tax return on a quarterly basis, as provided above, may file his returns and pay the tax on a monthly basis after first having received written approval from the secretary to do so. Application to file monthly must be furnished to the secretary in writing and will set forth complete justification for the shorter reporting period.

(c) Whenever the taxes due to the state or any single tax collector are from the state acting as a dealer through any department, agency, board, commission, or other state entity, the taxes shall be due and payable annually, and the return shall be filed and tax paid on or before the twentieth day of the month following the end of the state's fiscal year. However, if the accumulated sales taxes due hereunder to the state or any single tax collector equal or exceed five hundred dollars by the last day of any calendar month prior to the close of the state's fiscal year, the taxes shall be due and payable and the return shall be filed and the tax paid on or before the twentieth day of the calendar month following the calendar month during which the five hundred dollar threshold is exceeded.

(d) In addition to the provisions of this Section requiring monthly or quarterly filing of returns, dealers liable for the sales and use taxes of political subdivisions may file letter returns and remit such political subdivision taxes pursuant to R.S. 33:2720.1.

(2)(a) Gross proceeds from rentals or leases shall be reported and the tax shall be paid with respect thereto, in accordance with rules and regulations for reporting as established by the collector following the month in which the payment for the lease or rental is actually collected by lessor.

(b) Notwithstanding any other provisions of law to the contrary, lessors of property to be used offshore as provided for in R.S. 47:301(4)(d)(ii) shall not be required to collect or otherwise pay rental taxes on the gross proceeds from such leases and rentals.

(3)(a) For the purpose of compensating the dealer in accounting for and remitting the tax levied by this Chapter, each dealer shall be allowed .935 percent of the amount of tax due and accounted for and remitted to the secretary in the form of a deduction in submitting his report and paying the amount due by him, provided the amount of any credit claimed for taxes already paid to a wholesaler shall not be deducted in computing the commission allowed the dealer hereunder. The aggregate state compensation for a dealer who operates one or more business locations within Louisiana shall not exceed one thousand five hundred dollars per calendar month. This compensation shall be allowed only if the payment of the dealer is timely paid and the return is timely filed. Notwithstanding any other provision of law, the calculation of this deduction shall be based only on the taxes levied pursuant to R.S. 47:302, 321, 331, and R.S. 51:1286. There shall be no compensation for the taxes accounted for and remitted pursuant to R.S. 47:321.1 or any other sales tax levied by the state.

(b) Municipalities are hereby authorized to pay compensation to their sales tax dealers in any amounts designated by the governing body of the municipality.

(4) The collector, for good cause, may extend, for not to exceed thirty days, the time for making any returns required under the provisions of this Chapter.

(5) For the purpose of collecting and remitting to the state the tax imposed by this Chapter, the dealer is hereby declared to be the agent of the state.

(6) In making their returns to the secretary, dealers who have paid advance sales tax on purchases of tangible personal property for resale during periods when R.S. 47:306(B) was effective shall deduct from the total tax collected by them upon the retail sale of the commodity the amount of tax paid by them to manufacturers, wholesalers, jobbers and suppliers during the period reported, provided tax paid invoices evidencing the payment are retained by the dealer claiming the refund or credit. If the amount so paid during any reporting period amounts to more than the tax collected by him for the period reported, the excess so paid shall be allowed as refund or credit against the tax collected by the dealer during the succeeding period or periods.

(7) The state, and any parish, municipality, school board, and any other tax authority which levies a sales and use tax is hereby prohibited from requiring manufacturers, wholesalers, jobbers, suppliers, or any other taxpayer to collect such sales tax in advance from dealers to whom they sell for the purpose of resale.

B, C. Repealed by Acts 2007, No. 393, §3, eff. Jan. 1, 2009.

D. Registration by nonresident prime contractor. (1) Prior to commencing work on any construction contract which in the aggregate exceeds three thousand dollars, any nonresident prime contractor, as defined in R.S. 47:9(A)(2), shall:

(a) Register the contract with the Department of Revenue in accordance with the provisions of R.S. 47:9(A)(1) and obtain a certificate in a form to be determined by the secretary, which certificate shall identify the construction project registered and recite the total amount of the contract.

(b) File with the department a surety bond or a blanket surety bond for all contracts, sufficient to cover all taxes due on the contract or contracts, in accordance with the provisions of R.S. 47:9(B)(1).

(c) Register the contract with the central collection agency for local sales and use taxes of the parish in which the contract is to be performed. The central collection agency shall issue a certificate in a form determined by the secretary, following the requirements in Subparagraph (a) of this Paragraph, certifying that all requirements for surety bonds established by local ordinances applicable to the location of the project have been met.

(2)(a) No state entity, including but not limited to the office of state fire marshal, code enforcement and building safety or local governing authority charged with the responsibility of issuing any permit, license, or certificate necessary for the lawful commencement of any construction contract subject to the provisions of this Subsection, shall issue such permit, license, or certificate until sufficient proof of possession of the certificates obtained as provided in this Subsection for that project is shown by the applicant.

(b) Any person failing to execute any bond herein provided before beginning the performance of any contract shall be denied the right to perform such contract until he complies with such requirements. The secretary of the Department of Revenue shall have the right to enjoin the performance of the contract until a satisfactory bond is executed and filed, and the secretary may also impose a penalty for commencing of two hundred dollars or two percent of the construction contract, whichever is greater.

(3) Within thirty days of the completion and acceptance of the contract project, the prime contractor shall submit to the department, on a form provided or approved by the department, a complete and accurate accounting of all state sales and use taxes which became due as a result of the contract. In the event that there are additional taxes due, they shall be submitted with the accounting.

(4) The secretary of the Department of Revenue shall promulgate such rules and regulations and may have printed such forms as are necessary to effectuate the provisions of this Subsection.

(5) Nothing herein shall be construed so as to affect the licensing requirements of R.S. 47:341 et seq.

E. Payment of tax by a licensed vehicle dealer. Notwithstanding any other provision of law to the contrary, including the provisions of Subsection A of this Section, every vehicle dealer licensed pursuant to Title 32 of the Louisiana Revised Statutes of 1950 who sells a vehicle at retail shall remit all taxes collected pursuant to R.S. 47:303(B) no later than forty days from the date of sale or ten days from receipt by the licensed vehicle dealer of the title to any vehicle accepted in trade, if the title is received by the dealer in excess of thirty days from the date of sale provided that the deadline for the submission of taxes cannot be extended under this provision beyond the ninetieth day from the date of the sale. Any licensed vehicle dealer claiming under this provision an extension for the remittance of taxes beyond the fortieth day from the date of vehicle sale shall document, through a means satisfactory to the vehicle commissioner, the actual date that the dealer received title to the vehicle accepted in trade. The vehicle commissioner, for good cause shown, may extend the time for remitting the taxes for these licensed vehicle dealers for a period not to exceed ninety days and may waive penalties on payment of taxes by a licensed vehicle dealer who remits the taxes later than forty days.

Acts 1990, No. 388, §1, eff. Aug. 1, 1990; Acts 1991, No. 173, §1, eff. July 2, 1991; Acts 1991, No. 709, §1, eff. July 1, 1991; Acts 1993, No. 893, §1, eff. July 1, 1993; Acts 1994, No. 8, §1, eff. June 7, 1994; Acts 1995, No. 284, §1, eff. July 1, 1995; Acts 1995, No. 1186, §1; Acts 1996, 1st Ex. Sess., No. 32, §1; Acts 1997, No. 787, §1; Acts 1997, No. 1187, §2; Acts 1998, No. 24, §1, eff. June 24, 1998; Acts 1998, No. 50, §1, eff. July 1, 1998; Acts 1998, No. 62, §1, eff. Jan. 1, 1999; Acts 2001, No. 7, §1, eff. July 1, 2001; Acts 2001, No. 68, §1, eff. Jan. 1, 2001; Acts 2001, No. 215, §1, eff. July 1, 2001; Acts 2002, 1st Ex. Sess., No. 98, §1, eff. April 18, 2002; Acts 2002, 1st Ex. Sess., No. 99, §1, eff. April 18, 2002; Acts 2003, No. 43, §1, eff. July 1, 2003; Acts 2006, No. 457, §1, eff. June 15, 2006; Acts 2007, No. 393, §1, eff. Jan. 1, 2008; Acts 2007, No. 393, §§2, 3, eff. Jan. 1, 2009; Acts 2008, No. 707, §1; Acts 2013, No. 425, §1, eff. July 1, 2013; Acts 2014, No. 415, §1; Acts 2016, 1st Ex. Sess., No. 15, §1, eff. April 1, 2016.



RS 47:306.1 - Collection from interstate and foreign transportation dealers

§306.1. Collection from interstate and foreign transportation dealers

Persons, as defined in this Chapter, engaged in the business of transporting passengers or property for hire in interstate or foreign commerce, whether by railroad, railway, automobile, motor truck, boat, ship, aircraft or other means, may, at their option under rules and regulations prescribed by the collector, register as dealers and pay the taxes imposed by R.S. 47:302 A on the basis of the formula hereinafter provided.

Such persons, when properly registered as dealers, may make purchases in this state or import property into this state without payment of the sales or use taxes imposed by R.S. 47:302 A at the time of purchase or importation, provided such purchases or importations are made in strict compliance with the rules and regulations of the collector. Thereafter, on or before the 20th day of the month following the purchase or importation, the dealer shall transmit to the collector, on forms secured by him, returns showing gross purchases and importations of tangible personal property, the cost price of which has not previously been included in a return to the state. The amount of such purchases and importations shall be multiplied by a fraction, the numerator of which is Louisiana mileage operated by the taxpayer and the denominator of which is the total mileage, to obtain the taxable amount of tax basis. This amount shall be multiplied by the tax rate to disclose the tax due.

Each such dealer, at the time of making the return required hereunder, shall remit to the collector the tax due for the preceding calendar month as shown on the return.

Added by Acts 1956, No. 438, §1. Amended by Acts 1958, No. 440, §1.



RS 47:306.2 - Collection from certain interstate and foreign transportation dealers

§306.2. Collection from certain interstate and foreign transportation dealers

A.(1) Persons, as defined in this Chapter, engaged in the business of transporting passengers or property for hire in interstate or foreign commerce, whether by railroad, railway, automobile, motor truck, boat, ship, aircraft or other means, and who, as part of such business, transport passengers or property between points in Louisiana and points offshore outside the territorial limits of any state, may, at their option under rules and regulations prescribed by the secretary, register as dealers and pay the taxes imposed by R.S. 47:302(A), 321(A), and 331(A) on the basis of the formula hereinafter provided.

(2) Such persons, when properly registered as dealers, may make purchases in this state or import property into this state without payment of the sales or use taxes imposed by R.S. 47:302(A), 321(A), and 331(A) at the time of purchase or importation, provided such purchases or importations are made in strict compliance with the rules and regulations of the secretary. Thereafter, on or before the twentieth day of the month following the purchase or importation, the dealer shall transmit to the secretary, on forms secured by him, returns showing gross taxable purchases and importations of tangible personal property, the cost price of which has not previously been included in a return to the state. The amount of such purchases and importations shall be multiplied by a fraction, the numerator of which is Louisiana mileage operated by the taxpayer and the denominator of which is the total mileage operated by the taxpayer, to obtain the taxable amount of tax basis. This taxable amount of tax basis shall be multiplied by the tax rate to disclose the tax due.

(3) Each such dealer, at the time of making the return required hereunder, shall remit to the secretary the tax due for the preceding calendar month as shown on the return.

B. For the purpose of calculating the fraction set forth in Subsection A of this Section:

(1) A unit of transportation measurement other than mileage may be used if appropriate based on industry custom and type of transportation.

(2) Notwithstanding anything to the contrary, "Louisiana mileage" shall not include mileage in this state that is a segment or a part of a stream of trade, traffic, transportation, or movement of passengers or property between a point in this state and a point located offshore beyond the territorial limits of any state.

Acts 2005, No. 126, §1, eff. June 22, 2005.



RS 47:306.3 - Donations to the Louisiana Military Family Assistance Fund

§306.3. Donations to the Louisiana Military Family Assistance Fund

A. For taxable filing periods beginning on and after January 1, 2006, every person who files a return for a sales or use tax imposed by the state of Louisiana or a political subdivision of the state whose boundaries are coterminous with those of the state is authorized to do any of the following:

(1) Designate on the return for such tax all or a portion of the total amount of any refund to which such person is entitled for that period as a donation to the Louisiana Military Family Assistance Fund provided for in R.S. 46:122 in lieu of that amount being paid to the person as a refund, in which case the refund shall be reduced by the amount so designated.

(2) Designate on the return for such tax a portion or the total amount of any vendor's compensation legally due to such person for that period as a donation to the Louisiana Military Family Assistance Fund provided for in R.S. 46:122 in lieu of that amount being used to reduce the person's liability or to increase any refund due, in which case any such additional amounts due shall be paid with the return and any such refund shall be reduced by the amount so designated.

(3) Whether or not the person is entitled to a refund, a person may make an additional donation to the Louisiana Military Family Assistance Fund provided for in R.S. 46:122 by paying the amount of such donation in addition to any tax or refund due for the period and designating the donation on the sales tax return.

B. In the event that a person makes a donation under the provisions of Paragraphs (A)(1) or (2) above, any amounts designated for donation shall be subject to any lawful offsets, garnishments, liens, or seizures.

C.(1) The designation and a payment for an additional amount shall be made at the time of the filing of the return and upon the return form in the manner provided by the secretary of the Department of Revenue.

(2) No donation made under the provisions of this Section shall be invalid for lack of an authentic act.

D. Upon receipt of any person's return upon which the designation of a donation of a refund or vendor's compensation or the payment of an additional donation has been made, the secretary shall, after having deducted the refund donation from the amount of any refund due, remit any such donations to the state treasurer for deposit directly into the Louisiana Military Family Assistance Fund provided for in R.S. 46:122 no more than one hundred twenty days from the due date of the return.

E.(1) Any political subdivision of the state of Louisiana, whose boundaries are not coterminous with those of the state, may elect to adopt any or all of the provisions of this Section by ordinance allowing a person to donate any local tax refund to the Louisiana Military Family Assistance Fund through collections by the political subdivision. Any political subdivision that adopts any of these provisions must remit all donations collected from filers to the state treasurer for deposit directly into the Louisiana Military Family Assistance Fund provided for in R.S. 46:122 no more than one hundred twenty days from the date such amounts are collected.

(2) Such donations shall not be permitted to the extent of any lawfully existing garnishments, tax liens, or seizures by the political subdivision.

F. Except as provided for in Subsection B and Paragraph (E)(2) of this Section, donations made under the provisions of this Section shall not be considered part of the taxes collected and administered under Chapter 2 of Subtitle II of this Title, as amended, and are not subject to enforcement or collection under the administrative provisions of Chapter 18 of Subtitle II of this Title, as amended.

Acts 2005, No. 151, §3, eff. June 28, 2005.



RS 47:306.4 - Registration of dealers; sale, lease, or rental through online forums

§306.4. Registration of dealers; sale, lease, or rental through online forums

A. The secretary of the Department of Revenue shall promulgate rules and regulations in accordance with the Administrative Procedure Act to provide for registration with the department by dealers, as defined in R.S. 47:301(4)(f)(ii), when the transactions giving rise to the dealer's obligation to collect the state sales and use tax for occupancy at a residential location is facilitated through an online forum.

B. The secretary shall allocate existing resources for the implementation of this Section.

Acts 2016, No. 443, §1, eff. July 1, 2016.



RS 47:306.5 - Annual reporting requirement

§306.5. Annual reporting requirement

A.(1) Notwithstanding any provision of law to the contrary, transactions listed in Subsection B of this Section involving sales of tangible personal property or services that are not subject to state sales and use tax pursuant to the exclusions and exemptions provided by law shall be subject to an annual reporting requirement based on transactions occurring during the previous fiscal year, beginning on July first of the preceding year and ending on June thirtieth of the current year.

(2) The annual report shall include all of the following information:

(a) The name of the organization.

(b) The federal and state tax identification numbers of the organization.

(c) Annual gross sales of tangible personal property or services that are not subject to state sales and use tax pursuant to the exclusions and exemptions provided for in Subsection B of this Section.

(d) Any additional information required by the secretary that is necessary to determine the annual sales tax revenue loss to the state related to the exclusion or exemption as required by R.S. 47:1517.

(3) The annual report is due on the thirtieth day of September of each year.

(4) The annual report shall be submitted electronically to the secretary on a form provided by the secretary.

B. The transactions listed in this Subsection shall be subject to the annual reporting requirement.

(1) Sales of room rentals by a camp or retreat facility owned by a nonprofit organization as provided in R.S. 47:301(6)(b).

(2) Sales of room rentals by a homeless shelter as provided in R.S. 47:301(6)(c).

(3) Sales by a nonprofit entity which sells donated goods as provided in R.S. 47:301(8)(f).

(4) Sales of food items by a youth-serving organization chartered by the United States Congress as provided in R.S. 47:301(10)(h).

(5) Sales by a parochial or private elementary or secondary school that complies with the court order from the Dodd Brumfield decision and Section 501(c)(3) of the Internal Revenue Code as provided in R.S. 47:301(18)(e).

(6) Sales of admissions to athletic and entertainment events as provided in R.S. 47:301(14)(b)(i), but only for events held for or by an elementary or secondary school.

(7) Sales of memberships by and dues paid to a nonprofit civic organization as provided in R.S. 47:301(14)(b)(i).

(8) Sales of meals by an educational institution, medical facility, or mental institution, or occasional meals furnished by an educational or medical organization as provided in R.S. 47:305(D)(2).

(9) Sales of admissions to entertainment events by a little theater organization as provided in R.S. 47:305.6.

(10) Sales of admissions to musical performances by a nonprofit organization as provided in R.S. 47:305.7.

(11) Sales of admissions to entertainment events sponsored by a domestic nonprofit charitable or educational organization as provided in R.S. 47:305.13.

(12) Sales of admissions to, parking fees charged at, and tangible personal property sold at events sponsored by a nonprofit organization as provided in R.S. 47:305.14(A)(1).

(13) Sales of admissions to and parking fees charged at fairs and festivals sponsored by a nonprofit organization as provided in R.S. 47:305.18.

C. Notwithstanding any contrary provision of this Section, the annual reporting requirement shall not apply to nonprofit entities and their affiliates that have been granted an exemption from federal income tax pursuant to Section 501(c)(3) of the Internal Revenue Code.

Acts 2016, 2nd Ex. Sess., No. 6, §1, eff. July 1, 2016.



RS 47:307 - Collector's authority to determine the tax in certain cases

§307. Collector's authority to determine the tax in certain cases

A. In the event any dealer fails to make a report and pay the tax as provided in this Chapter or in case the dealer makes a grossly incorrect report or a report that is false or fraudulent, the collector shall make an estimate of the retail sales of such dealer for the taxable period, of the gross proceeds from rentals or leases of tangible personal property by the dealer, or the cost price of all articles of tangible personal property imported by the dealer for use or consumption or distribution or storage to be used or consumed in this state, and of the gross amounts paid or charged for services taxable; and it shall be the duty of the collector to assess and collect the tax together with any interest and penalty that may have accrued thereon, which assessment shall be considered prima facie correct and the burden to show the contrary shall rest upon the dealer.

B. In the event the dealer has imported tangible personal property and he fails to produce an invoice showing the cost price of the articles which are subject to tax, or the invoice does not reflect the true or actual cost, then the collector shall ascertain in any manner feasible the true cost price and shall assess and collect the tax, together with any interest and penalties that may have accrued, on the basis of the true cost as assessed by him. The assessment so made shall be considered prima facie correct, and the burden shall be on the dealer to show the contrary.

C. In the case of the lease or rental of tangible personal property, if the consideration given or reported by the dealer does not, in the judgment of the collector, represent the true or actual consideration, then the collector is authorized to ascertain in any manner feasible the true or actual consideration and assess and collect the tax thereon together with any interest and penalties that may have accrued. The assessment so made shall be considered prima facie correct and the burden shall be on the dealer to show the contrary.

D. In the event such estimate and assessment requires an examination of books, records, or documents, or an audit thereof, then the collector shall add to the assessment the cost of such examination, together with any penalties accruing thereon. Such costs and penalties when collected shall be remitted to the State Treasurer in the same manner as the taxes are remitted to him by the collector.



RS 47:308 - Termination or transfer of business

§308. Termination or transfer of business

A. If any dealer liable for any tax, interest, or penalty levied hereunder sells his business or stock of goods or quits the business, he shall make a final return and payment within fifteen days after the date of selling or quitting the business. His successor, successors, or assigns, if any, shall withhold sufficient of the purchase money to cover the amount of such taxes, interest, and penalties due and unpaid until such time as the former owner shall produce a receipt from the secretary showing that they have been paid, or a certificate stating that no taxes, interest, or penalties are due. If the purchaser of a business or stock of goods fails to withhold purchase money as above provided, he shall be personally liable for the payment of the taxes, interest, and penalties accrued and unpaid on account of the operation of the business by any former owner, owners, or assigns.

B. In the case of a dealer who has quit a business, and who subsequently opens another similar business under the same ownership, whether that ownership is individual, partnership, corporation, or other, that dealer shall be liable for any tax, interest, or penalty owed by the original business.

Acts 1991, No. 691, §1, eff. July 18, 1991.



RS 47:309 - Dealers required to keep records

§309. Dealers required to keep records

A.(1) Every dealer required to make a report and pay any tax under this Chapter shall keep and preserve suitable records of the sales, purchases, or leases taxable under this Chapter, and such other books of accounts as may be necessary to determine the amount of tax due hereunder, and other information as may be required by the secretary; and each dealer shall secure, maintain and keep until the taxes to which they relate have prescribed, a complete record of tangible personal property received, used, sold at retail, distributed, or stored, leased or rented, within this state by the said dealer, together with invoices, bills of lading, and other pertinent records and papers as may be required by the secretary for the reasonable administration of this Chapter, and a complete record of all sales or purchases of services taxable under this Chapter until the taxes to which they relate have prescribed.

(2) These records shall be open for inspection to the secretary at all reasonable hours.

(3) The secretary is authorized to require all dealers who take deductions on their sales tax returns for total sales under the minimum taxable bracket prescribed by him pursuant to R.S. 47:304 to support their deductions by keeping written or printed detailed records of said sales in addition to their usual books and accounts.

B. Any dealer subject to the provisions of this Chapter who violates the provisions of this Section may be fined not more than five thousand dollars or imprisoned for not more than sixty days, or both, for any such offense.

Acts 1983, No. 164, §2, eff. June 24, 1983; Acts 1988, No. 45, §1; Acts 2015, No. 128, §1, eff. July 1, 2015.



RS 47:309.1 - Dealers required to furnish list of purchasers

NOTE: §309.1 eff. until July 1, 2017. See Acts 2016, No. 569, §1.

§309.1. Dealers required to furnish list of purchasers

A. Any dealer selling property or services, the aggregate value per sale of which exceeds two hundred fifty dollars, to residents of this state, where the property is delivered into this state or the beneficial use of the service occurs in this state, shall, upon request of the secretary, provide a list of such sales to the secretary of the Department of Revenue. The list shall include the names and addresses of the purchasers and the amount of the sale. The secretary shall pay to any dealer furnishing a list under this Section, an amount equal to the reasonable cost of reproducing the list.

B. Any dealer selling property or services to residents of this state, where the property is delivered into this state or the beneficial use of the service occurs in this state, is considered to have consented to the jurisdiction of the courts of this state for the exclusive purpose of enforcing this Section. Notwithstanding any other provision of law to the contrary, service of process upon dealers subject to this Section may be made by service outside this state in the same manner provided for service within this state with the same force and effect as though service had been made within this state.

NOTE: §309.1 as amended by Acts 2016, No. 569, §1, eff. July 1, 2017.

§309.1. Sales in Louisiana of tangible personal property and taxable services by a dealer or remote retailer; the provision of lists, notices, and statements by a dealer or remote retailer

A. Listing of sales. Any dealer selling property or services, the aggregate value per sale of which exceeds two hundred fifty dollars, to residents of this state, where the property is delivered into this state or the beneficial use of the service occurs in this state, shall, upon request of the secretary, provide a list of such sales to the secretary of the Department of Revenue. The list shall include the names and addresses of the purchasers and the amount of the sale. The secretary shall pay to any dealer furnishing a list under this Section, an amount equal to the reasonable cost of reproducing the list.

B. Definitions. As used in this Section, the following words and phrases have the following meanings unless the context clearly indicates otherwise:

(1) "Louisiana purchaser" or "purchaser" means a person who purchases tangible personal property or taxable services in a transaction with a remote retailer for property or a service that is delivered for use or benefit in Louisiana, and no Louisiana sales and use tax was collected or paid on the transaction.

(2) "Remote retailer" or "retailer" means a retailer that purposefully avails itself in any way of the benefits of an economic market in Louisiana or who has any other minimum contacts with the state and who meets all of the following criteria:

(a) Is not required by applicable law, ordinance, or regulation to register as a dealer in Louisiana, and thus is not otherwise required to collect Louisiana sales and use taxes.

(b) Makes retail sales of tangible personal property or taxable services where the property is delivered into Louisiana or the beneficial use of the service occurs in Louisiana, and the cumulative annual gross receipts for the retailer and its affiliates from those sales exceeds fifty thousand dollars per calendar year.

(c) Does not collect and remit Louisiana sales and use tax with respect to their retail sales in this state, including the tax imposed under R.S. 47:302(K).

(3) "Secretary" means the secretary of the Department of Revenue.

C. Notification of purchaser. (1) At the time of sale, the remote retailer shall notify the Louisiana purchaser that the purchase is subject to Louisiana use tax unless it is specifically exempt, and that there is no exemption specifically based on the fact that a purchase is made over the internet, by catalog, or by other remote means. Further, the sale notice shall include a statement that Louisiana law requires that use tax liability be paid annually on the individual income tax return, or through other means as may be required by administrative rule by the secretary in accordance with the Administrative Procedure Act, hereinafter referred to as "administrative rule".

(2) By January thirty-first of each year, a remote retailer shall send to each Louisiana purchaser who has purchased property or services from the retailer in the immediately preceding calendar year an annual notice containing the total amount paid by the purchaser for purchases in that preceding calendar year, and other information required by the secretary as established through administrative rule. If available, the annual notice shall include a listing of the dates and amounts of purchasers, and if known by the retailer, whether the property or service is exempt from sales and use taxes. The annual notice shall clearly disclose the name of the retailer and shall state that Louisiana use tax may be due on the purchases made from the retailer and that Louisiana law requires the payment of an individual's use tax liability on the individual income tax return or through other means as may be required by administrative rule. The notification shall be sent by first class mail, certified mail, or electronically at the purchaser's choice and shall not be included with any other shipment or mailing from the retailer. Further, the exterior of the envelope in which the notice is sent shall include the words "IMPORTANT TAX DOCUMENT ENCLOSED".

D. Annual statement submitted by remote retailer. By March first of each year a remote retailer who made retail sales of tangible personal property or taxable services to Louisiana purchasers in the immediately preceding calendar year shall file with the secretary an annual statement for each purchaser which includes the total amount paid by the purchaser to that retailer in the immediately preceding calendar year. Under no circumstances shall the statement contain detail as to specific property or services purchased, but it shall include the total amount paid. The statement shall be submitted on forms to be developed and provided by the secretary. The secretary is authorized to require the electronic filing of statements by a remote retailer who had sales in Louisiana in excess of one hundred thousand dollars in the immediately preceding calendar year.

E. Powers and Duties of the secretary. In addition to the powers and duties of the secretary established under Chapter 18 of Subtitle II of this Title, the secretary may, by subpoena, compel witnesses and the production of documents for purposes of enforcement of the requirements of this Section relative to the required notices and annual statements concerning taxable transactions occurring in Louisiana which involve a remote retailer. The secretary may also seek letters rogatory when appropriate for the enforcement of this Section. If the retailer fails to respond to the subpoena, the secretary may request that the subpoena be enforced on the order of a court.

F. Jurisdiction. Any dealer or remote retailer selling property or services to residents of this state, where the property is delivered into this state or the beneficial use of the service occurs in this state, is considered to have consented to the jurisdiction of the courts of Louisiana and the Board of Tax Appeals for the exclusive purpose of enforcing this Section. Notwithstanding any other provision of law to the contrary, service of process upon dealers subject to this Section may be made by service outside this state in the same manner provided for service within this state with the same force and effect as though service had been made within this state.

G. Rules. The secretary may establish specific procedures and requirements concerning purchaser notifications and the filing of annual statements through rules promulgated in accordance with the Administrative Procedure Act.

Acts 1986, No. 734, §1, eff. July 8, 1986; Acts 1997, No. 658, §2; Acts 2016, No. 569, §1, eff. July 1, 2017.



RS 47:310 - Wholesalers and jobbers required to keep records

§310. Wholesalers and jobbers required to keep records

A. All wholesale dealers and jobbers in this state shall keep a record of all sales of tangible personal property made in this state whether such sales be for cash or on terms of credit. These records shall contain and include the name and address of the purchaser, the date of the purchase, the article purchased and the price at which the article is sold to the purchaser. These records shall be kept until the taxes to which they relate have prescribed and shall be open to the inspection of the secretary at all reasonable hours.

B. Whoever violates the provisions of this Section shall be fined not less than fifty dollars nor more than two hundred dollars, or imprisoned for not less than ten days nor more than thirty days, or both, for the first offense. For the second or each subsequent offense, the penalty shall be double.

Acts 1983, No. 164, §2, eff. June 24, 1983.



RS 47:311 - Collector's authority to examine records of transportation companies

§311. Collector's authority to examine records of transportation companies

The collector is specifically authorized to examine at all reasonable hours, the books, records and other documents of all transportation companies, agencies, or firms operating in this state, whether they conduct their business by truck, rail, water, airplane, or otherwise, in order to determine what dealers are importing or are otherwise shipping articles of tangible personal property subject to the tax levied by this Chapter. When any such transportation company refuses to permit the examination of its records, as provided in this Section, the collector may proceed by rule against it, in term time or in vacation, in any court of competent jurisdiction in the parish where such refusals occurred, to show cause why the collector should not be permitted to examine its books, records or other documents. This rule may be tried in open court or in chambers, and in case the rule is made absolute, the same shall be considered a judgment of the court, and every violation thereof shall be considered as a contempt of court and punished according to law.

Acts 2001, No. 1032, §15.



RS 47:312 - Failure to pay tax on imported tangible personal property; grounds for attachment

§312. Failure to pay tax on imported tangible personal property; grounds for attachment

The failure of any dealer to pay the tax and any interest, penalties, or costs due under the provisions of this Chapter on any tangible personal property imported from outside the state for use, consumption, distribution or storage to be used in this state, or imported for the purpose of leasing or renting the same, shall make the tax, interest, penalties, or costs ipso facto delinquent. This failure shall moreover be a sufficient ground for the attachment of the personal property imported wherever it may be found, whether the delinquent taxpayer is a resident or nonresident, and whether the property is in the possession of the delinquent taxpayer or in the possession of other persons.

It is the intention of this law to prevent the disposition of the said tangible personal property in order to insure payment of the tax imposed by this Chapter, together with interest, penalties and costs, and authority to attach is hereby specifically granted to the collector. The procedure prescribed by law in attachment proceedings shall be followed except that no bond shall be required of the State.



RS 47:313 - System of import permits; seizure and forfeiture of vehicles used in importing without permit

§313. System of import permits; seizure and forfeiture of vehicles used in importing without permit

A. In order to prevent the illegal importation of tangible personal property which is subject to tax, and to strengthen and make more effective the manner and method of enforcing payment of the tax imposed by this Chapter, the collector is hereby authorized to put into operation a system of permits whereby any person or dealer may import tangible personal property by truck, automobile, or other means of transportation other than a common carrier, without having the truck, automobile or other means of transportation seized and subjected to legal proceeding for its forfeiture. Such system of permits shall require the person or dealer who desires to import tangible personal property subject to tax imposed by this Chapter, to apply to the collector for a permit, stating the kind of vehicle to be used, the name of the driver, the license number of the vehicle, the kind or character of tangible personal property to be imported, the date, the name and address of the consignee, and such other information as the collector may deem proper or necessary. These permits shall be free of cost to the applicant and may be obtained at any of the branch offices of the department of revenue, including the branch offices located at Shreveport and Lake Charles.

B. The importation into this state of tangible personal property which is subject to tax, by truck, automobile, or other means of transportation other than a common carrier, without having first obtained a permit described above, (if the tax imposed by this Chapter has not been paid), is prohibited and shall be construed as an attempt to evade payment of the tax; and the truck, automobile, or means of transportation other than a common carrier, as well as the taxable property may be seized by the collector in order to secure the same as evidence in a trial, and it shall be subject to forfeiture and sale in the manner provided for in this Chapter.

C. The collector is authorized in a summary proceeding, or by an action against the owner or operator of any truck, automobile or means of transportation other than a common carrier, used in the illegal importation and transportation of any article or articles of tangible personal property on which a tax is levied by this Chapter, and on which the tax has not been paid, to demand the forfeiture and sale of the truck, automobile or other means of transportation, together with the said taxable property, used in the illegal importation and in violation of this Chapter.

D. In all cases where it is made to appear by affidavit that the residence of the owner of the automobile, truck or other means of transportation is out of the state, or is unknown to the collector, the court having jurisdiction of the proceeding shall appoint an attorney at law to represent the absent owner against whom the proceeding shall be tried contradictorily within ten days after the filing of the same. The affidavit may be made by the collector or one of his assistants, or by the attorney representing the collector, if it is not convenient to obtain the affidavit of the collector or one of his assistants. The attorney appointed to represent the absent owner may waive service and citation of the petition or rule, but he shall not waive any legal defense. If, upon the trial of the proceeding, it is established that the automobile, truck, or other means of transportation, has been used to transport any article of tangible personal property upon which a tax is levied by this Chapter, and upon which the tax has not been paid, without first having obtained a permit from the collector as provided herein, then the court shall render judgment accordingly, declaring the forfeiture of the taxable property and of the automobile, truck, or other means of transportation and ordering the sale thereof after ten days' notice by advertisement in the official parish paper where the seizure is made, by the civil sheriff of the parish of Orleans, or by the sheriff of the parish in which the seizure is made; this sale shall be made at public auction at the court house, to the highest bidder, for cash, and without appraisement. It is the intent and purpose of these proceedings to afford the owner of the automobile, truck or other means of transportation a fair opportunity for hearing in a court of competent jurisdiction. It is further the intent and purpose of these proceedings that the forfeiture and sale of the automobile, truck or other means of transportation, and of the taxable property being transported therein, shall be and operate as a penalty for the violation of this Chapter by the illegal transportation and importation of tangible personal property subject to the tax; and the payment of the tax due on the article upon which a tax is levied by this Chapter, at the moment of seizure or thereafter, shall not operate to prevent, abate, discontinue or defeat the forfeiture and sale of the property. All funds collected from the seized and forfeited property shall be paid into the state treasury and credited in the same manner as provided for the tax herein levied. The court shall fix the fee of the attorney representing the owner when appointed by the court, at a nominal sum not to exceed ten per centum (10%) to be taxed as costs and to be paid out of the proceeds of the sale of the property.



RS 47:314 - Failure to pay tax; rule to cease business

§314. Failure to pay tax; rule to cease business

Failure to pay any tax due as provided in this Chapter shall ipso facto, without demand or putting in default, cause the tax, interest, penalties, and costs to become immediately delinquent, and the collector has the authority, on motion in a court of competent jurisdiction, to take a rule on the dealer, to show cause in not less than two or more than ten days, exclusive of holidays, why the dealer should not be ordered to cease from further pursuit of business as a dealer. This rule may be tried out of term and in chambers, and shall always be tried by preference. If the rule is made absolute, the order rendered thereon shall be considered a judgment in favor of the state, prohibiting the dealer from the further pursuit of said business until such time as he has paid the delinquent tax, interest, penalties and costs, and every violation of the injunction shall be considered as a contempt of court, and punished according to law. For the purpose of the enforcement of this Chapter and the collection of the tax levied hereunder, it is presumed that all tangible personal property imported or held in this state by any dealer is to be sold at retail, used or consumed, or stored for use or consumption in this state, or leased or rented within this state, and is subject to the tax herein levied; this presumption shall be prima facie only, and subject to proof furnished to the collector.



RS 47:315 - Sales returned to dealer; credit or refund of tax

§315. Sales returned to dealer; credit or refund of tax

A. Whenever tangible personal property sold is returned to the dealer by the purchaser or consumer or in the event the amount paid or charged for services is refunded or credited to the purchaser or consumer after the tax imposed by this Chapter has been collected, or charged to the account of the purchaser, consumer, or user, the dealer shall be entitled to reimbursement of the amount of tax so collected or charged by him, in the manner prescribed by the collector; and in case the tax has not been remitted by the dealer to the collector, the dealer may deduct the same in submitting his return. Upon receipt of a signed statement of the dealer as to the gross amount of such refunds during the period covered by the signed statement, which period shall not be longer than ninety days, the collector shall issue to the dealer an official credit memorandum equal to the net amount remitted by the dealer for the tax collected. This memorandum shall be accepted by the collector at full face value from the dealer to whom it is issued, in the remittance for subsequent taxes accrued under the provisions of this Chapter. In cases where a dealer has retired from business and has filed a final return, a refund of tax may be made if it can be established to the satisfaction of the collector that the tax paid was not due.

B.(1) Whenever the unpaid balance of an account due to the dealer for the purchase of tangible personal property or the sale of services subject to sales taxation has been found to be bad in accordance with Section 166 of the United States Internal Revenue Code and has actually been charged off for federal income tax purposes, the dealer shall be entitled to reimbursement of the amount of tax previously paid by the dealer on such amounts.

(2) The prescription on such refund or credit shall begin to run from the date of signature on the federal income tax return charging off such debt.

(3) Whenever the balance of an account that had been determined to be worthless and sales tax refunded is recovered at a later date, the payment shall be reported as a new sale in the month recovered for sales tax purposes.

(4) This refund applies both to sales and use taxes imposed by the state of Louisiana and to such taxes authorized and levied by any school board, municipality, or other local taxing authority. All local taxing authorities shall grant such credit or refund as provided by Paragraph (B)(1) of this Section. The taxing authority shall provide for the granting of such refund either by ordinance or by local rule or regulation. Such credit or refund shall be granted whenever the Louisiana Department of Revenue has found the dealer to be entitled to reimbursement in accordance with the provisions of Paragraph (B) (1) of this Section.

C. The provisions of Subsection B of this Section shall apply to debts that are incurred on or after January 1, 1976.

Amended by Acts 1976, No. 153, §1, eff. July 20, 1976; Acts 1983, No. 165, §1; Acts 1985, No. 516, §1, eff. July 1, 1985; Acts 1987, No. 770, §1, eff. Oct. 1, 1987; Acts 1989, No. 379, §1; Acts 1997, No. 658, §2; Acts 2001, No. 1032, §15.



RS 47:315.1 - Sales tax refund

§315.1. Sales tax refund

A. In the event tangible personal property, a part of and used in or about a person's home, apartment or homestead, in this state on which Louisiana sales tax has been paid by the owner of the property is destroyed by a natural disaster occurring in an area in Louisiana subsequently determined by the president of the United States to warrant assistance by the federal government, the owner thereof who was the purchaser who paid the Louisiana sales tax shall be entitled to reimbursement of the amount of the tax paid on such tangible personal property destroyed for which no reimbursement was received by insurance or otherwise. Upon receipt of a notarized statement of the owner as to the amount of the taxes paid under the provisions of this Chapter on tangible personal property destroyed as aforesaid, the collector shall make refund to said owner in the amount to which he is entitled.

B. No refund shall be made under the provisions of this section unless a claim for refund covering the amount to which an owner is entitled is filed on or before the end of the third calendar year following the calendar year in which the property was destroyed.

C. The collector is authorized to prescribe the forms and regulations for use in carrying out the provisions of this Section.

Added by Acts 1970, No. 592, §1. Amended by Acts 1972, No. 592, §1; Acts 1973, No. 60, §1; Acts 2001, No. 1032, §15.



RS 47:315.2 - Sales tax refund; new housing construction

§315.2. Sales tax refund; new housing construction

A. Any person who restores, renovates, or rehabilitates an existing structure or builds or causes the building of a new house and associated improvements in an approved housing development area pursuant to the provisions of R.S. 40:582.1 through 582.7 shall be entitled to a refund of the amount of tax paid under the provisions of this Chapter and under the provisions of Chapter 2-A and Chapter 2-B of Sub-Title II of Title 47 of the Louisiana Revised Statutes of 1950 as a consequence of the purchase of materials used in the construction of such new house upon showing that he has complied with the provisions of R.S. 40:582.7.

B. The secretary of the Department of Revenue is authorized to prescribe the forms and regulations for use in carrying out the provisions of this Section.

Acts 1984, No. 292, §2; Acts 1997, No. 658, §2.



RS 47:315.3 - Sales tax refund; sales and rentals covered by Medicare

§315.3. Sales tax refund; sales and rentals covered by Medicare

A. Any person who has paid sales and use taxes, levied by the state and any other taxing authorities in the state, upon the sale, lease, or rental of tangible personal property when such sale, lease, or rental is paid by or under the provisions of Medicare, shall be entitled to reimbursement of the amount of tax paid on such property. Upon receipt of a signed statement of such person as to the amount of taxes paid under the provisions of this Chapter on such tangible personal property and upon proof of payment by or under the provisions of Medicare, the secretary and the appropriate taxing authorities shall make a refund to such person in the amount to which he is entitled.

B. No refund shall be made under the provisions of this Section unless a claim for refund covering the amount to which a person is entitled is filed on or before the end of the third calendar year from the date of the sale, lease, or rental of the property.

C. The secretary is authorized to prescribe forms and regulations for use in carrying out the provisions of this Section.

Acts 1994, No. 25, §1; Acts 2000, 2d Ex. Sess., No. 22, §1, eff. July 5, 2000; Acts 2001, No. 1032, §15.

NOTE: SEE ACTS 2000, NO. 22, §2: "Nothing in this Act shall be construed to impair the bonded indebtedness of the state of Louisiana or any other taxing authority of the state."



RS 47:315.4 - Sales and use tax credit; waiver of homestead exemption

§315.4. Sales and use tax credit; waiver of homestead exemption

A taxpayer shall be entitled to a credit for the amount of ad valorem taxes paid on property to which the taxpayer is entitled to a homestead exemption but elects to waive that exemption as provided in R.S. 47:1711. This credit shall be applicable to local sales and use taxes collected by the single tax collector for the parish in which the taxpayer filed the waiver required by R.S. 47:1711(B). The amount of the credit shall be equal to the lesser of the total amount of local sales and use taxes paid by the taxpayer or the total amount of ad valorem taxes that are paid as a result of the waiver of the taxpayer's homestead exemption. The single tax collector shall allocate the credit to each taxing authority in the parish in a proportion equal to the percentage of the total sales tax collections for each taxing authority for the previous calendar year compared to the total sales tax collections for the parish as a whole for the previous calendar year. However, no credit shall be allocated to any taxing authority which does not levy ad valorem taxes subject to the homestead exemption.

Acts 1999, No. 1266, §1, eff. July 12, 1999.



RS 47:315.5 - Sales tax refund; nonprofits employing or training persons with workplace disabilities or disadvantages

§315.5. Sales tax refund; nonprofits employing or training persons with workplace disabilities or disadvantages

A. A qualified charitable institution which submits an application to the secretary of the Department of Revenue shall receive an exemption in the form of a restricted refund of the sales and use tax of the state which the institution has collected on the sale of donated tangible personal property or items made from such donated property; provided that, the refund is used exclusively in this state for land acquisition, capital construction, or equipment, or debt service related thereto, and/or job training, job placement, employment, or other related community services and support program costs.

B. As used in this Section, "qualified charitable institution" means an organization which meets the following criteria:

(1) It has qualified for exemption from federal income taxation under Section 501(c)(3) of the Internal Revenue Code.

(2) Its principal place of business is within the state.

(3) It routinely sells donated tangible personal property or items made from such donated property.

(4) It spends at least seventy-five percent of its annual revenue on job training, job placement, the direct employment of, or other related community services or support programs for, people with workplace disabilities or disadvantages.

C.(1)(a) The qualified charitable institution shall provide to the secretary any records of capital construction, equipment, program costs, or any other information she deems necessary in order to process or verify the use of the refund.

(b) Qualified charitable institutions must be approved for the exemption prior to being eligible to retain sales tax collected as a restricted refund.

(c) Once approved, the charitable institution shall file sales tax returns as required reporting the total state sales tax it has collected and take a deduction therefrom for the amount of state sales tax collected on qualifying exempt sales of donated tangible personal property or items made from donated tangible personal property.

(2) Notwithstanding any other provision of law to the contrary, any refund shall constitute an overpayment, as defined in R.S. 47:1621(A), and the secretary shall make a refund of such overpayment, without interest, directly to the charitable institution from the current collections of the sales and use taxes imposed by the state, and such refund shall not otherwise be subject to the requirements of R.S. 47:1621(B). All refunds must be paid or disallowed within one year of receipt by the secretary of any such claim for refund. Failure of the secretary to pay or disallow, in whole or in part, any claim for a refund shall entitle the charitable institution to proceed with the remedies provided in R.S. 47:1625.

(3) The secretary may audit for and examine any refund within four years from the date the application is received and collect any refund that the secretary finds was not issued or used as provided for in this Section.

Acts 2007, No. 464, §1, eff. Jan. 1, 2008.



RS 47:316 - Collector to provide forms

§316. Collector to provide forms

The collector shall design, prepare, print and furnish to all dealers, or make available to them, all necessary forms for filing returns, and instructions to insure a full collection from dealers and an accounting for the taxes due; but failure of any dealer to secure these forms shall not relieve the dealer from the payment of the tax at the time in the manner herein provided.



RS 47:317 - Repealed by Acts 1998, No. 4, 1, eff. June 4, 1998.

§317. Repealed by Acts 1998, No. 4, §1, eff. June 4, 1998.



RS 47:318 - Disposition of collections

§318. Disposition of collections

A. All monies collected under this Chapter shall be immediately paid into the state treasury, upon receipt, and first credited to the Bond Security and Redemption Fund as provided in Article VII, Section 9(B) of the Constitution of Louisiana; then an amount equal to four-tenths of one percent of all monies collected under this Chapter, and Chapters 2-A and 2-B of this Subtitle, and R.S. 51:1286 shall be used as provided in this Section. The dedication of revenues provided for in this Subsection shall in no way be interpreted to include any monies collected pursuant to the taxes imposed under R.S. 47:321.1.

B.(1) There is hereby established in the state treasury a special fund which shall be designated the "Marketing Fund". Of the amount determined pursuant to Subsection A of this Section, two million dollars annually shall be deposited in and credited to the Marketing Fund. Monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned on the investment of such monies shall be deposited in the state general fund. All unencumbered and unexpended monies in the fund at the end of each fiscal year shall remain in the fund.

(2) Monies in the fund shall be subject to annual appropriation to the Department of Economic Development for the following purposes:

(a) A minimum of one million dollars annually to be used for marketing education, of which one million dollars shall be used as follows:

(i) Six hundred seventy-five thousand five hundred sixty-three dollars to Marketing Education Retail Alliance, Inc.

(ii) Two hundred fifty thousand dollars to the District 2 Enhancement Corporation.

(iii) Seventy-four thousand four hundred thirty-seven dollars to the Louisiana Council for Economic Education.

(b) A minimum of one million dollars annually for advertising, marketing, and promotional activities.

C. Repealed by Acts 2001, No. 7, §2, eff. July 1, 2001.

D. After satisfying the requirements of Subsection B of this Section, the remaining portion of the amount determined pursuant to Subsection A of this Section shall be deposited in the Louisiana Economic Development Fund created by R.S. 51:2315.

Acts 1991, No. 709, §1, eff. July 1, 1991; Acts 1993, No. 881, §1, eff. July 1, 1993; Acts 1995, No. 1186, §1; Acts 1996, 1st Ex. Sess., No. 32, §1; Acts 1997, No. 1126, §1, eff. July 1, 1997; Acts 1998, 1st Ex. Sess., No. 50, §1, eff. July 1, 1998; Acts 2001, No. 7, §§1 and 2, eff. July 1, 2001; Acts 2005, No. 153, §1; Acts 2006, No. 608, §2, eff. July 1, 2006; Acts 2013, No. 425, §1, eff. July 1, 2013; Acts 2016, 1st Ex. Sess., No. 26, §1, eff. April 1, 2016.

NOTE: See Acts 2016, 1st Ex. Sess., No. 26, §2, regarding applicability.



RS 47:321 - Imposition of tax

CHAPTER 2-A. ADDITIONAL SALES AND USE TAX

§321. Imposition of tax

A. In addition to the tax levied by R.S. 47:302(A) and 331(A) and collected under the provisions of Chapter 2 of Subtitle II of this Title, there is hereby levied an additional tax upon the sale at retail, the use, the consumption, the distribution, and the storage for use or consumption in this state of each item or article of tangible personal property, as defined in Chapter 2 of Subtitle II of this Title. The levy of said tax shall be as follows:

(1) At the rate of one percent of the sales price of each item or article of tangible personal property when sold at retail in this state except for prepaid calling service and prepaid wireless calling service, the tax to be computed on gross sales for the purpose of remitting the amount of tax to the state, and to include each and every retail sale.

(2) At the rate of one percent of the cost price of each item or article of tangible personal property except for prepaid calling service and prepaid wireless calling service when the same is not sold but is used, consumed, distributed, or stored for use or consumption in this state, provided that there shall be no duplication of the tax.

B. In addition to the tax levied by R.S. 47:302(B) and 331(B) and collected under the provisions of Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, there is hereby levied a tax upon the lease or rental within this state of each item or article of tangible personal property, as defined by said Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950; the levy of said tax to be as follows:

(1) At the rate of one percent of the gross proceeds derived from the lease or rental of tangible personal property, as defined in Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, where the lease or rental of such property is in an established business, or part of an established business, or the same is incidental or germane to the business.

(2) At the rate of one percent of the monthly lease or rental price paid by a lessee or rentee, or contracted or agreed to be paid by a lessee or rentee to the owner of the tangible personal property.

C. In addition to the tax levied on sales of services by R.S. 47:302(C) and 331(C) and collected under the provisions of Chapter 2 of Subtitle II of this Title, there is hereby levied a tax upon all sales of services, as defined by said Chapter 2 of Subtitle II of this Title, in this state, at the rate of one percent of the amounts paid or charged for such services; however, the tax levied by this Section shall not apply to the furnishing of telecommunications services for compensation as provided in R.S. 47:301(14)(i).

D. The tax levied herein shall be collected from the dealer and/or wholesaler as provided for and as defined by Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950; shall be paid at the time and in the manner provided by said Chapter; shall be in addition to all other taxes, whether levied in the form of sales, excise, license, or privilege taxes; and shall be in addition to taxes levied under the provisions of Chapter 3 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

E. Notwithstanding any other provision of law to the contrary, including but not limited to any contrary provisions of this Chapter, for the period July 1, 1996 through June 30, 1997, the exemptions to the tax levied pursuant to the provisions of this Section, except for those exemptions provided by R.S. 39:467 and 468, R.S. 47:305(A)(1), (B), (D)(1)(f), (j), (k), (l), (m), (s), and (t), and (G), 305.1, 305.2, 305.3, 305.8, 305.10, 305.14, 305.15, 305.20, 305.25(A)(1) and (2), 305.37, 305.38, 305.46, and 305.50, and R.S. 51:1787, shall be inapplicable, inoperable, and of no effect.

F. Notwithstanding any other provision of law to the contrary, including but not limited to any contrary provisions of this Chapter, for the period of July 1, 2000 through June 30, 2002, the exemptions to the tax levied pursuant to the provisions of this Section, except for those exemptions provided by R.S. 39:467 and 468, R.S. 47:305(A)(1), (B), (D)(1)(f), (j), (k), (l), (m), (s), and (t), and (G), 305.1, 305.2, 305.3, 305.8, 305.10, 305.14, 305.15, 305.20, 305.25(A)(1) and (2), 305.37, 305.38, 305.46, and 305.50, and R.S. 51:1787, shall be inapplicable, inoperable, and of no effect.

G. Notwithstanding any other provision of law to the contrary and specifically notwithstanding any provision enacted during the 2002 Regular Session which makes any sales and use tax exemption inapplicable, inoperable, and of no effect, the exemption provided in R.S. 47:305.51 shall be applicable, operable, and effective for the period April 1, 2001 through June 30, 2004.

H.(1) Notwithstanding any other provision of law to the contrary, including but not limited to any contrary provisions of this Chapter, the exemptions to the tax levied pursuant to the provisions of this Section, except for those exemptions provided by R.S. 39:467 and 468, R.S. 47:305(A)(1), (B), (D)(1)(f), (j), (k), (l), (m), (s), and (t), and (G), 305.1, 305.2, 305.3, 305.8, 305.10, 305.14, 305.15, 305.20, 305.25(A)(1) and (2), 305.37, 305.38, 305.46, and 305.50, and R.S. 51:1787, shall be inapplicable, inoperable, and of no effect from July 1, 2002.

(2) Notwithstanding any other provision of law to the contrary, including but not limited to any contrary provisions of this Chapter, the exemption provided for in R.S. 47:305(A)(2) and 305.25(A)(3) shall be applicable, operable, and effective from July 1, 2007.

(3) Notwithstanding any other provision of the law or any other provision of this Chapter to the contrary, the exemption provided in R.S. 47:305(D)(1)(i) for new boats, vessels, or other water craft used as demonstrators shall be applicable, operable, and effective for all taxable periods beginning on or after July 1, 2009.

(4) Notwithstanding any other provision of law to the contrary, including but not limited to any contrary provisions of this Chapter, the exemption provided for in R.S. 47:305.63 shall be applicable, operable, and effective from July 1, 2009.

(5) Notwithstanding any other provision of law to the contrary, including but not limited to any contrary provisions of this Chapter, the exemption provided for in R.S. 47:305.64 shall be applicable, operable, and effective from July 1, 2009.

(6) Notwithstanding any other provision of law to the contrary which makes any sales and use tax exemption inapplicable, inoperable, and of no effect, the exemption provided in R.S. 47:305(D)(2) shall be applicable, operable, and effective from January 1, 1998.

I. Notwithstanding any other provision of law to the contrary and specifically notwithstanding any provision enacted during the 2004 First Extraordinary Session which makes any sales and use tax exemption inapplicable, inoperable, and of no effect, the exemption provided in R.S. 47:305.51 shall be applicable, operable, and effective for all taxable periods beginning on or after July 1, 2007.

J. Notwithstanding any other provision of law to the contrary and specifically notwithstanding any provision enacted to make any sales and use tax exemption inapplicable, inoperable, and of no effect, the exemption provided in R.S. 47:305(A)(5)(b) shall be applicable, operable, and effective from July 1, 2009.

K. Notwithstanding the provisions of Subsection H of this Section or any other provision of this Chapter to the contrary, for taxable periods beginning on or after July 1, 2008, the exemptions to the tax levied by this Section for electric power or energy, natural gas, steam, and water shall be applicable, operative, and effective.

L. Notwithstanding any other provision of law to the contrary, including but not limited to any contrary provisions of this Chapter, for the period April 1, 2016 through July 1, 2016, the following exclusions and exemptions to the tax levied pursuant to the provisions of this Section shall be the exclusive list of allowable exemptions and exclusions.

(1) Food for home consumption, as defined in R.S. 47:305(D)(1)(n) through (r) on January 1, 2003, as provided in Article VII, Section 2.2 of the Constitution of Louisiana.

(2) Natural gas, as provided in Article VII, Section 2.2 of the Constitution of Louisiana.

(3) Electricity, as provided in Article VII, Section 2.2 of the Constitution of Louisiana.

(4) Water, as provided in Article VII, Section 2.2 of the Constitution of Louisiana.

(5) Prescription drugs, as provided in Article VII, Section 2.2 of the Constitution of Louisiana.

(6) Fuel that is subject to the road-use excise tax, as provided in Article VII, Section 27 of the Constitution of Louisiana.

(7) Sales to the United States government and its agencies, as provided in R.S. 47:301(10)(g).

(8) Sales of raw agricultural products, as provided in R.S. 47:301(10)(e) and 305(A)(3).

(9) Lease or rentals of railroad rolling stock as provided in R.S. 47:301(4)(k), piggyback trailers as provided in R.S. 47:305.45, and certain trucks and trailers in interstate commerce as provided in R.S. 47:305.50(A) and (B).

(10) Tangible personal property for resale as provided in R.S. 47:301(10)(a)(i).

(11) Feed and feed additives for animals held for business purposes as provided in R.S. 47:305(A)(4).

(12) Farm products produced and used by farmers as provided in R.S. 47:305(B).

(13) Sales of fertilizers and containers to farmers as provided in R.S. 47:305(D)(1)(f).

(14) Sales of seeds for planting crops as provided in R.S. 47:305.3.

(15) Sales of pesticides for agricultural purposes as provided in R.S. 47:305.8.

(16) Sales of materials for further processing as provided in R.S. 47:301(10)(c)(i)(aa).

(17) Sale of 50-ton vessels and new component parts and sales of certain materials and services to vessels operating in interstate commerce as provided in R.S. 47:305.1 (A) and (B).

(18) Louisiana Tax Free Shopping Program for international visitors as provided in R.S. 51:1301.

(19) Sales of farm equipment used in poultry production as provided in R.S. 47:301(13)(c).

(20) Sales of pharmaceuticals administered to livestock for agricultural purposes as provided in R.S. 47:301(16)(f).

(21) Sales of livestock, poultry and other farm products and sales at public livestock auctions as provided in R.S. 47:305(A)(1) and (2).

(22) Materials used in the production of crawfish and catfish as provided in R.S. 47:305(A)(5) and (6).

(23) First fifty thousand dollars of farm equipment purchases as provided in R.S. 47:305.25.

(24) Fuel used on the farm as provided in R.S. 47:305.37.

(25) Taxation of electrical cooperatives as provided in R.S. 12:425.

(26) Overhaul of naval vessels as provided in R.S. 47:301(7)(c) and (14)(h).

(27) Purchases by state and local governments as provided in R.S. 47:301(8)(c).

(28) Transactions in interstate commerce and tangible personal property imported into this state, or produced or manufactured in this state, for export as provided in R.S. 47:305(E).

(29) Parish councils on aging in R.S. 47:305.66.

(30) Articles traded in on purchases of tangible personal property as provided in R.S. 47:301(13)(a).

(31) A factory built home as provided in R.S. 47:301(16)(g).

M. The provisions of Subsection L of this Section shall supercede and control to the extent of conflict with any other provision of law.

N. Notwithstanding the provisions of Subsection L of this Section, no amount of additional revenue shall be remitted to any tax increment financing district.

O. Notwithstanding Subsections L and M of this Section, purchases, use, and lease of manufacturing machinery and equipment as provided in R.S. 47:301(3)(i)(i), (13)(k), and (28)(a) shall be subject to the tax levied in this Section beginning April 1, 2016, through June 30, 2018.

Acts 1996, No. 5, §2, eff. Oct. 1, 1996; Acts 1998, No. 18, §1, eff. June 22, 1998; Acts 1998, No. 58, §1, eff. July 1, 1998; Acts 2000, No. 33, §3, eff. July 1, 2000; Acts 2000, 2d Ex. Sess., No. 7, §1; Acts 2001, 1st Ex. Sess., No. 5, §1, eff. March 27, 2001; Acts 2002, No. 22, §1, eff. July 1, 2002; Acts 2002, No. 49, §1, eff. July 1, 2002; Acts 2004, 1st Ex. Sess., No. 5, §1, eff. July 1, 2004; Acts 2005, 1st Ex. Sess., No. 48, §1, eff. Jan. 1, 2006; Acts 2007, No. 358, §1, eff. Aug. 1, 2007; Acts 2007, No. 424, §1, eff. July 1, 2007; Acts 2007, No. 439, §1, eff. July 1, 2007; Acts 2007, No. 471, §2, eff. July 1, 2007; Acts 2007, No. 480, §1; Acts 2008, 2nd Ex. Sess., No. 1, §1, eff. July 1, 2008; Acts 2008, 2nd Ex. Sess., No. 9, §1, eff. March 24, 2008; Acts 2009, No. 442, §1, eff. July 1, 2009; Acts 2009, No. 455, §1, eff. July 1, 2009; Acts 2009, No. 461, §1, eff. July 8, 2009; Acts 2009, No. 462, §1, eff. July 1, 2009; Acts 2009, No. 473, §1, eff. July 9, 2009; Acts 2016, 1st Ex. Sess., No. 25, §1, eff. April 1, 2016.

NOTE: Section 7 of Acts 1996, No. 5, provides: "The provisions of Section 2 of this Act which authorize the levy and collection of an additional one percent sales and use tax shall become effective on the day after the day the Louisiana Recovery District ceases to exist as provided in Article VI, Section 30.1(A) of the constitution and R.S. 39:2009." The La. Recovery District ceased to exist on Sept. 30, 1996.



RS 47:321.1 - Imposition of Tax

§321.1. Imposition of Tax

A. In addition to the tax levied by R.S. 47:302(A), 321(A), and 331(A) and collected under the provisions of Chapter 2 of this Subtitle, there is hereby levied an additional tax upon the sale at retail, the use, the consumption, the distribution, and the storage for use or consumption in this state of each item or article of tangible personal property as defined in Chapter 2 of this Subtitle. The levy of said tax shall be as follows:

(1) At the rate of one percent of the sales price of each item or article of tangible personal property when sold at retail in this state, the tax to be computed on gross sales for the purpose of remitting the amount of tax to the state, and to include each and every retail sale.

(2) At the rate of one percent of the cost price of each item or article of tangible personal property when the same is not sold but is used, consumed, distributed, or stored for use or consumption in this state, provided that there shall be no duplication of the tax.

B. In addition to the tax levied by R.S. 47:302(B), 321(B), and 331(B) and collected under the provisions of Chapter 2 of this Subtitle, there is hereby levied a tax upon the lease or rental within this state of each item or article of tangible personal property, as defined by Chapter 2 of this Subtitle; the levy of the tax to be as follows:

(1) At the rate of one percent of the gross proceeds derived from the lease or rental of tangible personal property, as defined in Chapter 2 of this Subtitle, where the lease or rental of such property is in an established business, or part of an established business, or the same is incidental or germane to the business.

(2) At the rate of one percent of the monthly lease or rental price paid by a lessee or rentee, or contracted or agreed to be paid by a lessee or rentee to the owner of the tangible personal property.

C. In addition to the tax levied on sales of services by R.S. 47:302(C), 321(C), and 331(C) and collected under the provisions of Chapter 2 of this Subtitle, there is hereby levied a tax upon all sales of services in this state, as those services are defined by Chapter 2 of this Subtitle, at the rate of one percent of the amounts paid or charged for the services.

D. The tax levied herein shall be collected from the dealer or wholesaler as provided for and as defined by Chapter 2 of this Subtitle; shall be paid at the time and in the manner provided therein; shall be in addition to all other taxes, whether levied in the form of sales, excise, license, or privilege taxes; and shall be in addition to taxes levied under the provisions of Chapter 2 of this Subtitle.

E. The provisions of this Section shall be inapplicable, inoperative, and of no effect after June 30, 2018.

F. Notwithstanding any other provision of law to the contrary, including but not limited to any contrary provision of this Chapter, there shall be no exemptions or exclusions as defined in R.S. 47:301 to the tax levied pursuant to the provisions of this Section, except for the sales or purchases of the following items:

(1) Food for home consumption, as defined in R.S. 47:305(D)(1)(n) through (r) on January 1, 2003, as provided in Article VII, Section 2.2 of the Constitution of Louisiana.

(2) Natural gas, as provided in Article VII, Section 2.2 of the Constitution of Louisiana.

(3) Electricity, as provided in Article VII, Section 2.2 of the Constitution of Louisiana.

(4) Water, as provided in Article VII, Section 2.2 of the Constitution of Louisiana.

(5) Prescription drugs, as provided in Article VII, Section 2.2 of the Constitution of Louisiana.

(6) Gasoline and other motor fuels subject to the state excise tax on fuel.

(7) Sales to the United States government and its agencies, as provided in R.S. 301(10)(g).

(8) Other constructions permanently attached to the ground, as provided in R.S. 47:301(16)(l).

(9) Installation charges on tangible personal property, as provided in R.S. 47:301(3)(a).

(10) Installation of oil field board roads, as provided in R.S. 47:301(13)(c).

(11) Transactions involving the construction or overhaul of United States Navy vessels, as provided in R.S. 47:301(7)(c) and (14)(h).

(12) Property purchased for exclusive use outside the state, as provided in R.S. 47:305.10.

(13) Sale, lease or rental of tangible personal property paid by or under the provisions of Medicare, as provided in R.S. 47:315.3.

(14) Sales of human tissue transplants, as provided in R.S. 47:301(10)(d).

(15) Sales of raw agricultural products, as provided in R.S. 47:301(10)(e) and 305(A)(3).

(16) Sales of food by youth serving organizations chartered by congress, as provided in R.S. 47:301(10)(h).

(17) Tangible personal property sold to food banks as provided in R.S. 47:301(10)(j).

(18) Materials used in the collection of blood as provided in R.S. 47:301(16)(j).

(19) Aphaeresis kits and leuko reduction filters as provided in R.S. 47:301(16)(k).

(20) Donation to schools and food banks from resale inventory as provided in R.S. 47:301(18)(a).

(21) Manufacturers rebates on new motor vehicles as provided in R.S. 47:301(3)(e) and (13)(b).

(22) Lease or rentals of railroad rolling stock as provided in R.S. 47:301(4)(k).

(23) Purchases and leases by free hospitals as provided in R.S. 47:301(7)(e), (10)(p) and (18)(c).

(24) Purchases by nonprofit entities that sell donated goods as provided in R.S. 47:301(8)(f).

(25) Tangible personal property for resale as provided in R.S. 47:301(10)(a)(i).

(26) Purchases of property for lease or rental as provided in La. R.S. 47:301(10)(a)(iii) and (18)(a)(iii).

(27) Isolated or occasional sales of tangible personal property as provided in R.S. 47:301(1) and (10)(c)(ii)(bb).

(28) Use of motor vehicles in Louisiana by active duty military as provided in La. R.S. 47:303(A) and 305.48.

(29) Purchases made with food stamps and WIC as provided in R.S. 47:305.46.

(30) Articles traded in on purchases of tangible personal property as provided in R.S. 47:301(13)(a).

(31) Donations of toys as provided in R.S. 47:301(10)(z)(aa)(i) and (18)(m).

(32) Stocks, bonds, notes or other obligations or securities as provided in R.S. 47:301(16)(b)(i).

(33) Credit for sales and use taxes paid to other states on tangible personal property imported in Louisiana as provided in R.S. 47:303(A)(3)(a).

(34) Work product of certain professionals as provided in R.S. 47:301(16)(e).

(35) Purchases by regionally accredited independent educational institutions as provided in R.S. 47:301(8)(b).

(36) Sales through coin-operated vending machines as provided in R.S. 47:301(10)(b)(i).

(37) Purchases by a private postsecondary academic degree-granting institution as provided in R.S. 47:301(10)(cc) and as provided in R.S. 47:301(18)(n).

(38) Purchases of food items for school lunch or breakfast programs by nonpublic elementary or secondary schools as provided in R.S. 47:301(10)(dd).

(39) Repair services performed in Louisiana when the repaired property is exported as provided in R.S. 47:301(14)(g)(i)(bb).

(40) Funeral directing services as provided in R.S. 47:301(14)(j).

(41) Feed and feed additives for animals held for business purposes as provided in R.S. 47:305(A)(4).

(42) Farm products produced and used by farmers as provided in R.S. 47:305(B).

(43) Sales of fertilizers and containers to farmers as provided in R.S. 47:305(D)(1)(f).

(44) Sales of seeds for planting crops as provided in R.S. 47:305.3.

(45) Sales of pesticides for agricultural purposes as provided in R.S. 47:305.8.

(46) The cost price for the printing of a news publication as provided in R.S. 47:301(3)(h).

(47) Vehicle rentals to warranty customers as provided in R.S. 47:301(7)(h).

(48) Lease or rental of a crane and related equipment with an operator as provided in R.S. 47:301(7)(k).

(49) Sales by and to the state and its political subdivisions as provided in R.S. 47:301(8)(c).

(50) Sales of materials for further processing as provided in R.S. 47:301(10)(c)(i)(aa).

(51) The sales price for new farm equipment used in poultry production as provided in R.S. 47:301(13)(c).

(52) A factory built home as provided in R.S. 47:301(16)(g).

(53) Any advertising service rendered by an advertising business as provided in R.S. 47:302(D).

(54) The sale of livestock, poultry, and other farm products direct from a farm as provided in R.S. 47:305(A)(1).

(55) The sale of livestock at public sales sponsored by breeders' or registry associations or livestock auction markets as provided in R.S. 47:305(A)(2).

(56) The sale of agricultural products by a person other than the producer, for use in further processing as provided in R.S. 47:305(A)(3).

(57) Transactions in interstate commerce and tangible personal property imported into this state, or produced or manufactured in this state, for export as provided in R.S. 47:305(E).

(58) Ships, vessels, barges, and related supplies as provided in R.S. 47:305.1.

(59) The sales price for new farm equipment as provided in R.S. 47:305.25.

(60) Trucks and trailers if used at least eighty percent of the time in interstate commerce as provided in R.S. 47:305.50(A).

(61) Freight cars, piggy-back cars and rolling stock, and railroad ties as provided in R.S. 47:305.45 and 305.50(F).

(62) Councils on Aging as provided in R.S. 47:305.66.

(63) Sales of pharmaceuticals administered to livestock for agricultural purposes as provided in R.S. 47:301(16)(f).

(64) Materials used in the production of crawfish and catfish as provided in R.S. 47:305(A)(5) and (6).

(65) Manufacturing machinery and equipment as provided in R.S. 47:301(3)(i), (13)(k), and (28)(a). The provisions of this Paragraph shall be operative and in effect beginning July 1, 2016.

(66) Beginning July 1, 2016, in addition to those exclusions and exemptions provided for in Paragraphs (1) through (65) of this Subsection, the following exclusions and exemptions shall be allowable for purposes of the tax levied pursuant to the provisions of this Section:

(a) Sales of room rentals by a camp or retreat facility owned by a nonprofit organization as provided in R.S. 47:301(6)(b).

(b) Sales of room rentals by homeless shelter as provided in R.S. 47:301(6)(c).

(c) Sales, leases, or rentals of tangible personal property to Boys State of Louisiana, Inc. and Girls State of Louisiana, Inc. as provided in R.S. 47:301(7)(g) and (10)(r).

(d) Sales or purchases of fire-fighting equipment by volunteer fire departments as provided in R.S. 47:301(10)(o).

(e) Sales to, and leases, rentals, and use of educational materials and equipment used for classroom instruction by parochial and private elementary and secondary schools that comply with the court order from the Dodd Brumfield decision and Section 501(c)(3) of the Internal Revenue Code as provided in R.S. 47:301(7)(f), (10)(q)(ii), and (18)(e)(ii).

(f) Sales by parochial and private elementary and secondary schools that comply with the court order from the Dodd Brumfield decision and Section 501(c)(3) of the Internal Revenue Code as provided in R.S. 47:301(10)(q)(i) and (18)(e)(i).

(g) Sales, as provided in R.S. 47:301(14)(b)(i), but only of admissions to athletic and entertainment events held for or by an elementary or secondary school and membership fees or dues of nonprofit, civic associations.

(h) Sales or use of orthotic devices, prosthetic devices, hearing aids, eyeglasses, contact lenses, and wheelchairs prescribed by physicians, optometrists, or licensed chiropractors used exclusively by the patient for personal use as provided in R.S. 47:305(D)(1)(k).

(i) Sales or use of ostomy, colostomy, and ileostomy devices and equipment as provided in R.S. 47:305(D)(1)(l).

(j) Sales or use of adaptive driving equipment and motor vehicle modifications prescribed for personal use as provided in R.S. 47:305(D)(1)(u).

(k) Sales or use of meals by education institutions, medical facilities, mental institutions, and occasional meals furnished by educational, religious, or medical organizations as provided in R.S. 47:305(D)(2).

(l) Purchases or rentals of kidney dialysis machines, parts, materials, and supplies for home use under a physician's prescription as provided in R.S. 47:305(G).

(m) Sales of admissions to entertainment events by Little Theater organizations as provided in R.S. 47:305.6.

(n) Sales of admissions to musical performances sponsored by nonprofit organizations as provided in R.S. 47:305.7.

(o) Sales of admissions to entertainment events sponsored by domestic nonprofit charitable, religious, and educational organizations as provided in R.S. 47:305.13.

(p) Sales of admissions, parking fees, and sales of tangible personal property at events sponsored by domestic, civic, educational, historical, charitable, fraternal, or religious nonprofit organizations as provided in R.S. 47:305.14(A)(1).

(q) Sales of admissions and parking fees at fairs and festivals sponsored by nonprofit organizations as provided in R.S. 47:305.18.

(r) Purchases of fishing vessels, supplies, fuels, lubricants, and repairs for the vessels of licensed commercial fishermen as provided in R.S. 47:305.20.

(s) Sales of butane, propane, or other liquified petroleum gases for private, residential consumption as provided in R.S. 47:305.39.

(t) Sales and purchases by certain organizations that provide training for blind persons as provided in R.S. 47:305.15.

G. The avails of the tax collected under this Section shall be deposited immediately into the state treasury, and, after compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, the state treasurer shall pay the remainder of the monies into the state general fund.

H. No amount of additional revenue collected as a result of this Section shall be remitted to any tax increment financing district or economic development project.

Acts 2016, 1st Ex. Sess., No. 26, §1, eff. April 1, 2016; Acts 2016, 2nd Ex. Sess., No. 12, §1, eff. June 28, 2016.

NOTE: See Acts 2016, 1st Ex. Sess., No. 26, §2, regarding applicability.



RS 47:322 - Collection of the tax

§322. Collection of the tax

The provisions of Chapter 2 of Subtitle II of this Title shall be applicable to the additional one percent tax herein levied and shall be collected, under such rules and regulations as the secretary of the Department of Revenue shall promulgate and adopt, in the manner now or hereafter prescribed for collection of the sales tax levied and collected pursuant to the provisions of said Chapter 2 and shall be subject to the same definitions, exemptions, tax credits, penalties, and limitations now or hereafter prescribed in said Chapter 2; however, the tax levied by R.S. 47:321 shall not apply to the furnishing of telecommunications services for compensation as provided in R.S. 47:301(14)(i).

Acts 1996, No. 5, §2, eff. Oct. 1, 1996; Acts 1998, No. 18, §1, eff. June 22, 1998.

NOTE: Section 7 of Acts 1996, No. 5, provides: "The provisions of Section 2 of this Act which authorize the levy and collection of an additional one percent sales and use tax shall become effective on the day after the day the Louisiana Recovery District ceases to exist as provided in Article VI, Section 30.1(A) of the constitution and R.S. 39:2009." The La. Recovery District ceased to exist on Sept. 30, 1996.



RS 47:322.1 - Disposition of certain collections in Ouachita Parish

§322.1. Disposition of certain collections in Ouachita Parish

The avails of the tax imposed by this Chapter from the sales of services as defined in R.S. 47:301(14)(a) in Ouachita Parish under the provisions of R.S. 47:321(C) and 322 shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Ouachita Parish Visitor Enterprise Fund as provided in and subject to the provisions of R.S. 47:302.7.

Acts 1997, No. 1338, §1, eff. July 1, 1997.



RS 47:322.2 - Disposition of certain collections in West Carroll Parish

§322.2. Disposition of certain collections in West Carroll Parish

The avails of the tax imposed by R.S. 47:321 from the sales of services as defined in R.S. 47:301(14)(a) in West Carroll Parish under the provisions of R.S. 47:321(C) and 322, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the West Carroll Parish Visitor Enterprise Fund as provided in and subject to the provisions of R.S. 47:302.31.

Acts 1997, No. 1338, §1, eff. July 1, 1997.



RS 47:322.3 - Disposition of certain collections in East Carroll Parish

§322.3. Disposition of certain collections in East Carroll Parish

The avails of the tax imposed by R.S. 47:321 from the sales of services as defined in R.S. 47:301(14)(a) in East Carroll Parish under the provisions of R.S. 47:321(C) and 322, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the East Carroll Parish Visitor Enterprise Fund as provided in and subject to the provisions of R.S. 47:302.32.

Acts 1997, No. 1338, §1, eff. July 1, 1997.



RS 47:322.4 - Disposition of certain collections in Tensas Parish

§322.4. Disposition of certain collections in Tensas Parish

The avails of the tax imposed by R.S. 47:321 from the sales of services as defined in R.S. 47:301(14)(a) in Tensas Parish under the provisions of R.S. 47:321(C) and 322, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Tensas Parish Visitor Enterprise Fund as provided in and subject to the provisions of R.S. 47:302.33.

Acts 1997, No. 1338, §1, eff. July 1, 1997.



RS 47:322.5 - Disposition of certain collections in Tangipahoa Parish

§322.5. Disposition of certain collections in Tangipahoa Parish

A. The avails of the tax imposed from the sales of services as defined by R.S. 47:301(14)(a) in Tangipahoa Parish under the provisions of R.S. 47:321(C) shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Tangipahoa Parish Economic Development Fund".

B. The monies in the Tangipahoa Economic Parish Development Fund shall be subject to an annual appropriation by the legislature. The monies in the fund shall be utilized exclusively for economic development in Tangipahoa Parish. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited in the state general fund.

Acts 1997, No. 1338, §1, eff. July 1, 1997.



RS 47:322.6 - Disposition of certain collections in Washington Parish

§322.6. Disposition of certain collections in Washington Parish

A. The avails of the tax imposed from the sales of services as defined by R.S. 47:301(14)(a) in Washington Parish under the provisions of R.S. 47:321(C) shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Washington Parish Economic Development and Tourism Fund".

B. The monies in the Washington Parish Economic Development and Tourism Fund shall be subject to an annual appropriation by the legislature. The monies in the fund shall be utilized exclusively for economic development and tourism in Washington Parish. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited in the state general fund.

Acts 1997, No. 1338, §1, eff. July 1, 1997; Acts 2001, No. 986, §1, eff. July 1, 2001.



RS 47:322.7 - Disposition of certain collections in Allen Parish

§322.7. Disposition of certain collections in Allen Parish

The avails of the tax imposed by R.S. 47:321 from the sale of services as defined in R.S. 47:301(14)(a) in Allen Parish under the provisions of R.S. 47:321(C) and 322 shall be credited to the Bond Security and Redemption Fund and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such monies into the Allen Parish Capital Improvements Fund created pursuant to R.S. 47:302.36. The monies in the fund shall be used in accordance with the provisions of R.S. 47:302.36.

Acts 1997, No. 800, §1, eff. July 1, 1997.



RS 47:322.8 - Disposition of certain funds in Beauregard Parish

§322.8. Disposition of certain funds in Beauregard Parish

The avails of the tax imposed by R.S. 47:321 from the sale of services as defined in R.S. 47:301(14)(a) in Beauregard Parish under the provisions of R.S. 47:321(C) and 322 shall be credited to the Bond Security and Redemption Fund and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such monies into the Beauregard Parish Community Improvement Fund created in the state treasury pursuant to R.S. 47:302.24. Monies in the fund shall be allocated and used as provided in R.S. 47:302.24.

Acts 1997, No. 800, §1, eff. July 1, 1997; Acts 2002, 1st Ex. Sess., No. 11, §1.



RS 47:322.9 - Disposition of certain collections in East Baton Rouge Parish

§322.9. Disposition of certain collections in East Baton Rouge Parish

A. Except as provided in R.S. 47:322.42, the avails of the tax imposed by this Chapter from the sales of services as defined by R.S. 47:301(14)(a) in the parish of East Baton Rouge under the provisions of R.S. 47:321(C) and 322 shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "East Baton Rouge Parish Enhancement Fund".

B. The monies in the "East Baton Rouge Parish Enhancement Fund" shall be subject to an annual appropriation by the legislature. One hundred thousand dollars of the monies in the fund shall be available annually for use exclusively for urban mass transit purposes in East Baton Rouge Parish. The funds allocated herein for urban mass transit shall not be used to displace, replace, or supplant funds previously appropriated or otherwise used for this purpose. One hundred thousand dollars of the monies in the fund shall annually be available for use by the Baton Rouge Sports Foundation; however, no funds so allocated shall be used to pay the salary or related benefits of the executive director. The remainder of the monies in the fund shall be available annually for use by the Riverside Centroplex Arena and Exhibition Center. All unexpended and unencumbered monies remaining in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited in the state general fund.

C. For purposes of this Section, "urban mass transit purposes" shall include operation and maintenance expenses related to urban mass transit. "Urban mass transit purposes" shall also include capital expenditures related to urban mass transit. For purposes of this Section, "capital expenditures" shall mean expenditures for acquiring lands, buildings, equipment, and vehicles or for payment of principal, interest, or premium, if any, and other obligations incident to the issuance, security, and payment of bonds or other evidences of indebtedness associated therewith.

Acts 1997, No. 808, §1, eff. July 1, 1997; Acts 1999, No. 1324, §1, eff. July 1, 1999.



RS 47:322.10 - Disposition of certain collections in Sabine Parish

§322.10. Disposition of certain collections in Sabine Parish

The avails of the tax imposed by R.S. 47:321 from the sales of services as defined in R.S. 47:301(14)(a) in Sabine Parish under the provisions of R.S. 47:321(C) and 322, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Sabine Parish Tourism Improvement Fund as provided in and subject to the provisions of R.S. 47:302.37.

Acts 1997, No. 1289, §1, eff. July 1, 1997.



RS 47:322.11 - Disposition of certain collections in Calcasieu Parish

§322.11. Disposition of certain collections in Calcasieu Parish

A. The avails of the tax imposed by R.S. 47:321 from the sales of services as defined in R.S. 47:301(14)(a) in Calcasieu Parish under the provisions of R.S. 47:321(C) and 322, as applicable, shall be credited to the Bond Security and Redemption Fund, and after sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into certain special funds in the state treasury.

B.(1) The avails from the sales of services in Ward 3 of Calcasieu Parish shall be deposited in and credited to a special fund which is hereby created in the state treasury and designated as the "Lake Charles Civic Center Fund". The monies in the Lake Charles Civic Center Fund shall be subject to annual appropriation by the legislature. The monies in the fund shall be available exclusively for use by the city of Lake Charles for operation, maintenance, and capital improvements for the Lake Charles Civic Center in Calcasieu Parish. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the general fund, and all interest earned shall be deposited into the state general fund.

(2) The Lake Charles Civic Center Authority may issue bonds payable from a pledge and dedication of the amounts of proceeds of the tax in the Lake Charles Civic Center Fund. However, prior to the issuance of such bonds, the Lake Charles Civic Center Authority shall obtain the approval of a majority of the members of the governing authority of Calcasieu Parish, and the approval, given by majority vote, of each other governing authority which appoints members to the Lake Charles Civic Center Authority.

(3) Whenever such bonds are issued, the legislature shall annually appropriate, to the extent of deposits in the fund, monies sufficient to pay the principal, interest, and premium, if any, due on the bonds each year. If the legislature, after a diligent and good faith effort, fails to appropriate sufficient monies to pay the principal, interest, and premium, if any, due on the bonds each year, or if such appropriation cannot be effected, the state shall in no way be a party to any contractual rights arising from the bonds issued, nor shall the state be in any way obligated for any payments due to holders of the bonds issued under the provisions of this Section.

C. The avails from the sales of services in Wards 4, 5, 6, and 7 of Calcasieu Parish, shall be deposited in and credited to the West Calcasieu Community Center Fund as provided in R.S. 47:302.12 and shall be subject to the provisions of R.S. 47:302.12.

D. The avails from the sales of services in Wards 1, 2, and 8 of Calcasieu Parish shall be deposited in and credited to the Calcasieu Visitor Enterprise Fund as provided in R.S. 47:302.14 and shall be subject to the provisions of R.S. 47:302.14.

Acts 1997, No. 1289, §1, eff. July 1, 1997; Acts 1998, 1st Ex. Sess., No. 33, §1, eff. April 24, 1998.



RS 47:322.12 - Disposition of certain collections in Cameron Parish

§322.12. Disposition of certain collections in Cameron Parish

The avails of the tax imposed by R.S. 47:321 from the sales of services as defined in R.S. 47:301(14)(a) in Cameron Parish under the provisions of R.S. 47:321(C) and 322, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Cameron Parish Tourism Development Fund as provided in and subject to the provisions of R.S. 47:302.25.

Acts 1997, No. 1289, §1, eff. July 1, 1997.



RS 47:322.13 - Disposition of certain collections in Natchitoches Parish

§322.13. Disposition of certain collections in Natchitoches Parish

The avails of the tax imposed by R.S. 47:321 from the sales of services as defined in R.S. 47:301(14)(a) in Natchitoches Parish under the provisions of R.S. 47:321(C) and 322, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Natchitoches Historic District Development Fund as provided in and subject to the provisions of R.S. 47:302.10(C).

Acts 1997, No. 1289, §1, eff. July 1, 1997; Acts 1998, 1st Ex. Sess., No. 154, §2, eff. July 1, 1998.



RS 47:322.14 - Disposition of certain collections in Jefferson Davis Parish

§322.14. Disposition of certain collections in Jefferson Davis Parish

The avails of the tax imposed by R.S. 47:321 from the sales of services as defined in R.S. 47:301(14)(a) in Jefferson Davis Parish under the provisions of R.S. 47:321(C) and 322, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Jefferson Davis Parish Visitor Enterprise Fund as provided in and subject to the provisions of R.S. 47:302.38.

Acts 1997, No. 1289, §1, eff. July 1, 1997.



RS 47:322.15 - Disposition of certain collections in St. Charles, St. John the Baptist, and St. James Parishes

§322.15. Disposition of certain collections in St. Charles, St. John the Baptist, and St. James Parishes

A. The avails of the tax imposed by R.S. 47:321 from the sales of services as defined in R.S. 47:301(14)(a) in St. Charles, St. John the Baptist, and St. James Parishes under the provisions of R.S. 47:321(C) and 322, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "River Parishes Convention, Tourist, and Visitors Commission Fund".

B. The monies in the River Parishes Convention, Tourist, and Visitors Commission Fund shall be subject to annual appropriation by the legislature. The monies in the fund shall be available exclusively for use by the River Parishes Convention, Tourist, and Visitors Commission. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited in the state general fund.

Acts 1997, No. 1289, §1, eff. July 1, 1997.



RS 47:322.16 - Disposition of certain collections in Winn Parish

§322.16. Disposition of certain collections in Winn Parish

The avails of the tax imposed by R.S. 47:321 from the sales of services as defined in R.S. 47:301(14)(a) in Winn Parish under the provisions of R.S. 47:321(C) and 322, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Winn Parish Tourism Fund as provided in and subject to the provisions of R.S. 47:302.16.

Acts 1997, No. 1289, §1, eff. July 1, 1997.



RS 47:322.17 - Disposition of certain collections in Morehouse Parish

§322.17. Disposition of certain collections in Morehouse Parish

A. The avails of the tax imposed by R.S. 47:321 from the sales of services as defined in R.S. 47:301(14)(a) in Morehouse Parish under the provisions of R.S. 47:321(C) and 322, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby designated as the "Bastrop Municipal Center Fund".

B. The monies in the Bastrop Municipal Center Fund shall be subject to annual appropriation by the legislature. The monies in the fund shall be available exclusively for use by the city of Bastrop for operations, maintenance, renovations, and repairs to the Municipal Center. All unexpended and unencumbered monies in the fund at the end of any fiscal year shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited in the state general fund.

Acts 1997, No. 1289, §1, eff. July 1, 1997.



RS 47:322.18 - Disposition of certain collections in Madison and Richland Parishes

§322.18. Disposition of certain collections in Madison and Richland Parishes

A. The avails of the tax imposed by R.S. 47:321 from the sales of services as defined in R.S. 47:301(14)(a) in Madison Parish under the provisions of R.S. 47:321(C) and 322, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Madison Parish Visitor Enterprise Fund as provided in and subject to the provisions of R.S. 47:302.4.

B. The avails of the tax imposed by R.S. 47:321 from the sales of services as defined in R.S. 47:301(14)(a) in Richland Parish under the provisions of R.S. 47:321(C) and 322, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Richland Parish Visitor Enterprise Fund as provided in and subject to the provisions of R.S. 47:302.4.

Acts 1997, No. 1289, §1, eff. July 1, 1997; Acts 1998, 1st Ex. Sess., No. 61, §1, eff. May 1, 1998.



RS 47:322.19 - Disposition of certain collections in Vernon Parish

§322.19. Disposition of certain collections in Vernon Parish

The avails of the tax imposed by R.S. 47:321 from the sales of services as defined in R.S. 47:301(14)(a) in Vernon Parish under the provisions of R.S. 47:321(C) and 322, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Vernon Parish Legislative Community Improvement Fund as provided in R.S. 47:302.5 and the distribution and use of such money shall be subject to the provisions of R.S. 47:302.5.

Acts 1997, No. 1289, §1, eff. July 1, 1997; Acts 2003, No. 799, §1, eff. July 1, 2003.



RS 47:322.20 - Disposition of certain collections in Plaquemines Parish

§322.20. Disposition of certain collections in Plaquemines Parish

The avails of the tax imposed by R.S. 47:321 from the sale of services as defined in R.S. 47:301(14)(a) in Plaquemines Parish under the provisions of R.S. 47:321(C) and 322 shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such monies into the Plaquemines Parish Visitor Enterprise Fund. The monies shall be appropriated and used in accordance with the provisions of R.S. 47:302.40.

Acts 1997, No. 321, §1, eff. July 1, 1997.



RS 47:322.21 - Disposition of certain collections in Livingston Parish

§322.21. Disposition of certain collections in Livingston Parish

The avails of the tax imposed by R.S. 47:321 from the sales of services as defined in R.S. 47:301(14)(a) in Livingston Parish under the provisions of R.S. 47:321(C) and 322 shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Livingston Parish Tourism and Economic Development Fund as provided in and subject to the provisions of R.S. 47:302.41.

Acts 1997, No. 337, §1, eff. July 1, 1997; Acts 1999, No. 137, §1, eff. July 1, 1999.



RS 47:322.22 - Disposition of certain collections in the town of Homer in Claiborne Parish

§322.22. Disposition of certain collections in the town of Homer in Claiborne Parish

The avails of the tax imposed by this Chapter from the sales of services as defined by R.S. 47:301(14)(a) in the town of Homer in Claiborne Parish under the provisions of R.S. 47:321(C) and 322 shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Town of Homer Economic Development Fund as provided in and subject to R.S. 47:302.42.

Acts 1997, No. 350, §1, eff. July 1, 1997.



RS 47:322.23 - Disposition of certain collections in Union Parish

§322.23. Disposition of certain collections in Union Parish

The avails of the tax imposed by this Chapter from the sales of services as defined in R.S. 47:301(14)(a) in Union Parish under the provisions of R.S. 47:321(C) and 322 shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Union Parish Visitor Enterprise Fund as provided in and subject to the provisions of R.S. 47:302.43.

Acts 1997, No. 368, §1, eff. July 1, 1997.



RS 47:322.24 - Disposition of certain collections in Terrebonne Parish

§322.24. Disposition of certain collections in Terrebonne Parish

A. The avails of the tax imposed by this Chapter from the sales of services as defined in R.S. 47:301(14)(a) in Terrebonne Parish under the provisions of R.S. 47:321(C) and 322 shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Terrebonne Parish Visitor Enterprise Fund".

B. The monies in the Terrebonne Parish Visitor Enterprise Fund shall be subject to annual appropriation by the legislature. The monies in the fund shall be available exclusively for use by the Houma Area Convention and Visitors Bureau to fund the development of tourism and other economic growth projects within the parish of Terrebonne. All unexpended and unencumbered monies remaining in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund.

Acts 1997, No. 823, §1, eff. July 1, 1997; Acts 1999, No. 225, §2, eff. June 11, 1999.



RS 47:322.25 - Disposition of certain collections in St. Mary Parish

§322.25. Disposition of certain collections in St. Mary Parish

The avails of the tax imposed by R.S. 47:321 from the sales of services as defined in R.S. 47:301(14)(a) in St. Mary Parish under the provisions of R.S. 47:321(C) and 322, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the St. Mary Parish Visitor Enterprise Fund as provided in and subject to the provisions of R.S. 47:302.44.

Acts 1997, No. 823, §2, eff. July 1, 1997.



RS 47:322.26 - Disposition of certain collections in West Feliciana Parish

§322.26. Disposition of certain collections in West Feliciana Parish

The avails of the tax imposed by this Chapter from the sales of services as defined by R.S. 47:301(14)(a) in West Feliciana Parish under the provisions of R.S. 47:321(C) and 322 shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the St. Francisville Economic Development Fund as provided in and subject to R.S. 47:302.46.

Acts 1997, No. 1319, §1, eff. July 1, 1997.



RS 47:322.27 - Disposition of certain collections in East Feliciana Parish

§322.27. Disposition of certain collections in East Feliciana Parish

The avails of the tax imposed by this Chapter from the sales of services as defined by R.S. 47:301(14)(a) in East Feliciana Parish under the provisions of R.S. 47:321(C) and 322 shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the East Feliciana Tourist Commission Fund as provided in and subject to R.S. 47:302.47.

Acts 1997, No. 1319, §1, eff. July 1, 1997.



RS 47:322.28 - Disposition of certain collections in Lafayette Parish

§322.28. Disposition of certain collections in Lafayette Parish

A. The avails of the tax imposed by this Chapter from the sales of services as defined by R.S. 47:301(14)(a) in Lafayette Parish under the provisions of R.S. 47:321(C) and 322 shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Lafayette Parish Visitor Enterprise Fund".

B. The monies deposited pursuant to this Section in the Lafayette Parish Visitor Enterprise Fund for Fiscal Year 2000-2001 and thereafter shall be subject to an annual appropriation by the legislature and shall be allocated and used for the following purposes in the following priority:

(1) For the payment of lease payments and principal, interest, or premiums, and other obligations associated with the issuance and security of bonds or other evidences of indebtedness issued under the provisions of this Section for improvements at or adjacent to the Cajundome site.

(2) After providing each fiscal year for the full payment of any obligations set forth in Paragraph (1) of this Subsection, two hundred thousand dollars to the Lafayette Parish Visitors Bureau for museum purposes and for acquisitions related to tourism.

(3) The remainder of such money in the fund for additional planning, development, and capital improvements at or adjacent to the Cajundome site.

C. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund. All interest earned on investment of monies in the fund shall be deposited in the general fund.

D. For the purposes of this Section, "capital improvements" shall mean expenditures for acquiring lands, buildings, equipment, or other permanent properties, or for their construction, preservation, development, or permanent improvement, or for payment of principal, interest, or premium, if any, and other obligations incident to the issuance, security, and payment of bonds or other evidences of indebtedness associated therewith.

Acts 1997, No. 339, §1, eff. July 1, 1997; Acts 1999, No. 172, §1, eff. July 1, 1999; Acts 2001, No. 222, §1, eff. June 1, 2001.



RS 47:322.29 - Disposition of certain collections in Avoyelles Parish

§322.29. Disposition of certain collections in Avoyelles Parish

The avails of the tax imposed by R.S. 47:321 from the sales of services as defined in R.S. 47:301(14)(a) in Avoyelles Parish under the provisions of R.S. 47:321(C) and 322 shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from the fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Avoyelles Parish Visitor Enterprise Fund as provided in and subject to the provisions of R.S. 47:302.6.

Acts 1997, No. 357, §1, eff. July 1, 1997.



RS 47:322.30 - Disposition of certain collections in the cities of Shreveport and Bossier City

§322.30. Disposition of certain collections in the cities of Shreveport and Bossier City

A. Notwithstanding any provision of law to the contrary, the avails of the tax imposed by this Chapter from the sales of services as defined by R.S. 47:301(14)(a) in the cities of Shreveport and Bossier City under the provisions of R.S. 47:321(C) and 322 shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay one-half of the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Shreveport-Bossier City Visitor Enterprise Fund".

B. The monies deposited pursuant to this Section in the Shreveport-Bossier City Visitor Enterprise Fund shall be subject to an annual appropriation by the legislature. The monies in the fund shall be available exclusively for use by the Shreveport-Bossier Convention and Tourist Bureau for the purpose of promoting and enhancing tourism activities, and for supporting all other activities consistent with the authorized mission of such commission.

C. All unexpended and unencumbered monies remaining in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited in the state general fund.

Acts 1997, No. 367, §1, eff. July 1, 1997; Acts 2011, No. 378, §1, eff. July 1, 2011.



RS 47:322.31 - Disposition of certain collections in Vermilion Parish

§322.31. Disposition of certain collections in Vermilion Parish

The avails of the tax imposed by R.S. 47:321 from the sales of services as defined in R.S. 47:301(14)(a) in Vermilion Parish under the provisions of R.S. 47:321(C) and 322, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Vermilion Parish Visitor Enterprise Fund as provided in and subject to the provisions of R.S. 47:302.23.

Acts 1997, No. 367, §1, eff. July 1, 1997.



RS 47:322.32 - Disposition of certain collections in Rapides Parish

§322.32. Disposition of certain collections in Rapides Parish

A. The avails of the tax imposed by this Chapter from the sale of services as defined in R.S. 47:301(14)(a) in Rapides Parish under the provisions of R.S. 47:321(C) and 322 shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which became due and payable within any fiscal year, the treasurer shall pay twenty-five percent of the remainder of such funds into a special fund in the state treasury designated as the "Rapides Parish Economic Development Fund", twenty-five percent into a special fund in the state treasury designated as the "Alexandria/Pineville Area Tourism Fund", twenty-five percent to the Pineville Economic Development Fund created pursuant to R.S. 47:302.30 to be subject to the provisions of and used as provided in R.S. 47:302.30, and twenty-five percent into a special fund in the state treasury designated as the "Rapides Parish Coliseum Fund".

B.(1) The monies in the Rapides Parish Economic Development Fund shall be subject to an annual appropriation of the legislature. The monies in the fund shall be used for economic development purposes in Rapides Parish by the city of Alexandria. All unexpended and unencumbered monies remaining in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited in the state general fund.

(2) The monies in the Alexandria/Pineville Area Tourism Fund shall be subject to an annual appropriation of the legislature. The monies in the fund shall be used for tourism promotion in Rapides Parish by the Alexandria/Pineville Area Convention and Visitors Bureau. All unexpended and unencumbered monies remaining in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited in the state general fund.

(3) The monies in the Rapides Parish Coliseum Fund shall be subject to an annual appropriation by the legislature. The monies in the fund shall be used by the governing authority of Rapides Parish solely and exclusively for expenses for and associated with the Rapides Parish Coliseum. All unexpended and unencumbered monies remaining in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited in the state general fund.

Acts 1997, No. 370, §1, eff. July 1, 1997; Acts 1997, No. 1289, §8, eff. July 1, 1998.



RS 47:322.33 - Disposition of certain collections in Lincoln Parish

§322.33. Disposition of certain collections in Lincoln Parish

A. The avails of the tax imposed by R.S. 47:321 from the sales of services as defined in R.S. 47:301(14)(a) in Lincoln Parish under the provisions of R.S. 47:321(C) and 322 shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such monies into a special fund which is hereby created in the state treasury and designated as the "Lincoln Parish Municipalities Fund".

B. The monies in the Lincoln Parish Municipalities Fund shall be subject to annual appropriation by the legislature. All unexpended and unencumbered monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited in the state general fund. The monies in the fund shall be allocated to the municipalities of Choudrant, Dubach, Simsboro, Grambling, Ruston, and Vienna, which allocation shall be proportionate and shall be based on the population of each municipality to the total population for all such municipalities. Monies allocated under this Section shall be used solely for infrastructure enhancements which support economic development or tourism. Municipalities allocated monies from this fund may combine their monies to achieve local, parish, or regional infrastructure enhancements which support economic development or tourism.

Acts 1997, No. 651, §1, eff. July 1, 1997; Acts 2008, No. 267, §1.



RS 47:322.34 - Disposition of certain collections in the parish of Jefferson

§322.34. Disposition of certain collections in the parish of Jefferson

A. The avails of the tax imposed by R.S. 47:321 from the sale of services as defined in R.S. 47:301(14)(a) in the parish of Jefferson under the provisions of R.S. 47:321(C) and 322 shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Jefferson Parish Convention Center Fund as provided in R.S. 47:332.1(A).

B.(1) The amount of proceeds of the tax levied by R.S. 47:321 in the fund which are collected in the city of Kenner shall be available as provided in this Subsection. The monies shall be used fifty percent for the Rivertown Museum Theater Complex and fifty percent for the Pontchartrain Center/Laketown Development.

(2)(a) Sixty percent of the amount of proceeds of the tax levied by R.S. 47:321 in the fund which are collected in all areas of the parish of Jefferson exclusive of the cities of Gretna and Kenner and the town of Grand Isle shall be placed in escrow and shall be available exclusively for improvements at Lafreniere Park and the LaSalle tract on the east side of the Mississippi River in the parish of Jefferson, of which one-half shall be for improvements at Lafreniere Park and one-half shall be for the LaSalle tract on the east side of the Mississippi River in the parish of Jefferson.

(b) Ten percent of the amount of the proceeds of the tax levied by R.S. 47:321 in the fund which are collected in all areas of the parish of Jefferson, exclusive of the cities of Gretna and Kenner and the town of Grand Isle, shall be placed in escrow and shall be available exclusively for the Sala Avenue Restoration Project.

(c) The remaining thirty percent collected in all areas of the parish exclusive of the cities of Gretna and Kenner and the town of Grand Isle shall be placed in escrow and shall be available exclusively for use at the West Bank Civic Center at Bayou Segnette.

(3)(a) The avails of the tax imposed by this Chapter from the sales of services as defined by R.S. 47:301(14)(a) in the city of Gretna in Jefferson Parish under the provisions of R.S. 47:321(C) and 322 shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special account in the Jefferson Parish Convention Center Fund which is hereby created in the fund and designated as the "Gretna Tourist Commission Enterprise Account".

(b) The monies in the Gretna Tourist Commission Enterprise Account shall be subject to an annual appropriation by the legislature. The monies in the account shall be utilized exclusively for tourism development purposes and for planning, development, or capital improvements of tourism sites in the city of Gretna. All unexpended and unencumbered monies remaining in the account at the end of the fiscal year shall remain in the account.

(c) For purposes of this Paragraph, "capital improvements" shall mean expenditures for acquiring lands, buildings, equipment, or other permanent properties, or for their construction, preservation, development, or permanent improvement, or for payment of principal, interest, or premium, if any, and other obligations incident to the issuance, security, and payment of bonds or other evidences of indebtedness associated therewith.

(4)(a) Notwithstanding any provision of law to the contrary, the avails of the tax imposed by this Chapter from the sales of services as defined by R.S. 47:301(14)(a) in Ward 11 of Jefferson Parish under the provisions of R.S. 47:321(C) and 322 shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special account which is hereby created in the Jefferson Parish Convention Center Fund and designated as the "Town of Grand Isle Tourist Commission Enterprise Account".

(b) The monies in the Town of Grand Isle Tourist Commission Enterprise Account shall be subject to an annual appropriation by the legislature. The monies in the account shall be utilized exclusively for tourism development purposes and for planning, development, or capital improvements of tourism sites in the town of Grand Isle.

(c) For purposes of this Paragraph, "capital improvements" shall mean expenditures for acquiring lands, buildings, equipment, or other permanent properties, or for their construction, preservation, development, or permanent improvement, or for payment of principal, interest, or premium, if any, and other obligations incident to the issuance, security, and payment of bonds or other evidences of indebtedness associated therewith.

C. The monies in the fund shall be subject to an annual appropriation by the legislature. The monies shall be appropriated as determined under the provisions of Subsection B of this Section. All unexpended and unencumbered monies in the Jefferson Parish Convention Center Fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as monies in the state general fund and all interest earned shall be deposited into the state general fund.

D. The parish of Jefferson may issue bonds payable from a pledge and dedication of the amounts of proceeds of the tax in the Jefferson Parish Convention Center Fund allocated pursuant to and for the purposes set forth in Subsection B of this Section. Whenever such bonds are issued, the legislature shall annually appropriate, to the extent of deposits in the fund allocated pursuant to Subsection B of this Section, monies sufficient to pay the principal, interest, and premium, if any, due on the bonds each year. If the legislature, after a diligent and good faith effort, fails to appropriate sufficient monies to pay the principal, interest, and premium, if any, due on the bonds each year, or if such appropriation cannot be effected, the state shall in no way be a party to any contractual rights arising from the bonds issued, nor shall the state be in any way obligated for any payments due to holders of the bonds issued under the provisions of this Subsection.

Acts 1997, No. 799, §1, eff. July 1, 1997.



RS 47:322.35 - Disposition of certain collections in LaSalle Parish

§322.35. Disposition of certain collections in LaSalle Parish

A. The avails of the tax imposed by this Chapter from the sales of services as defined by R.S. 47:301(14)(a) in LaSalle Parish under the provisions of R.S. 47:321(C) and 322 shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "LaSalle Economic Development District Fund".

B. The monies in the LaSalle Economic Development District Fund shall be subject to an annual appropriation by the legislature. Sixty-seven and one-half percent of the monies in the fund shall be utilized exclusively for purposes of the LaSalle Economic Development District. Twenty-two and one-half percent of the monies in the fund shall be utilized exclusively for the LaSalle Parish Museum. Ten percent of the monies in the fund shall be utilized exclusively for purposes of the Centennial Cultural Center. All unexpended and unencumbered monies remaining in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited in the state general fund.

Acts 1997, No. 799, §1, eff. July 1, 1997; Acts 1999, No. 381, §1, eff. July 1, 1999; Acts 2001, No. 986, §1, eff. July 1, 2001.



RS 47:322.36 - Disposition of certain collections in Caldwell Parish

§322.36. Disposition of certain collections in Caldwell Parish

A. The avails of the tax imposed by this Chapter from the sales of services as defined by R.S. 47:301(14)(a) in Caldwell Parish under the provisions of R.S. 47:321(C) and 322 shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Caldwell Parish Economic Development Fund".

B. The monies in the Caldwell Parish Economic Development Fund shall be subject to an annual appropriation by the legislature. The monies in the fund shall be utilized exclusively for purposes of the Caldwell Parish Industrial Development Board. All unexpended and unencumbered monies remaining in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited in the state general fund.

Acts 1997, No. 799, §1, eff. July 1, 1997.



RS 47:322.37 - Disposition of certain collections in St. Tammany Parish

§322.37. Disposition of certain collections in St. Tammany Parish

The avails of the tax imposed by R.S. 47:321 from the sales of services as defined in R.S. 47:301(14)(a) in St. Tammany Parish under the provisions of R.S. 47:321(C) and 322, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the St. Tammany Parish Fund as provided for in R.S. 47:302.26.

Acts 1997, No. 799, §1, eff. July 1, 1997; Acts 1998, 1st Ex. Sess., No. 133, §1, eff. May 5, 1998; Acts 1999, No. 1380, §1, eff. July 1, 1999; Acts 2004, No. 630, §1, eff. July 5, 2004; Acts 2006, No. 537, §2; Acts 2006, No. 658, §1, eff. July 1, 2006.



RS 47:322.38 - Disposition of certain collections in Orleans Parish

§322.38. Disposition of certain collections in Orleans Parish

A.(1) The avails of the tax imposed by R.S. 47:321 from the sale of services as defined in R.S. 47:301(14)(a) in Orleans Parish under the provisions of R.S. 47:321(C) and 322 in each fiscal year shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay two million dollars of the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Ernest N. Morial Convention Center Phase IV Expansion Project Fund".

(2) The monies in the fund shall be appropriated and used to provide funds for the project and shall be administered by the Ernest N. Morial - New Orleans Exhibition Hall Authority.

B.(1) The remainder of the avails shall be deposited into a special fund hereby created in the state treasury and designated the "New Orleans Sports Franchise Fund".

(2) The monies in the fund shall be appropriated and distributed each fiscal year to the Louisiana Stadium and Exposition District for use only to fund contractual obligations of the state to any National Football League or National Basketball Association franchise located in Orleans Parish. Such obligations shall be "expenses of the operations and maintenance of both the district and the properties" for the purpose of the use of all revenues, from whatever source, derived by the district. However, the team practice facility or corporate headquarters for a National Football League franchise may be located elsewhere in the state of Louisiana.

(3) The board of commissioners of the Louisiana Stadium and Exposition District shall have administrative responsibility and authority for the funds allocated pursuant to this Subsection.

C.(1) All unexpended and unencumbered monies in the New Orleans Sports Franchise Fund at the end of the fiscal year shall be transferred or deposited as hereinafter provided.

(a) The state treasurer shall first transfer to the state general fund an amount of such unexpended and unencumbered monies equal to the amounts actually expended by the state for reimbursement to the Charlotte NBA Hornets Limited Partnership of the NBA application fee and for transitional and relocation expenses incurred in relocating to New Orleans. Such transfers shall not exceed one million seven hundred fifty thousand dollars in the aggregate.

(b) After satisfying the requirement of Subparagraph (a) of this Paragraph, the remainder of such unexpended and unencumbered monies shall be deposited into a special fund hereby created in the state treasury and designated as the "New Orleans Area Economic Development Fund". The monies in the fund shall be allocated to each state senator and state representative whose district includes all or any portion of Orleans Parish, to be administered through the Louisiana Stadium and Exposition District, hereinafter "the district", to be used within Orleans Parish for the provision of grants for tourism, economic development, racetrack planning and development, and other activities, all as provided in Paragraph (2) of this Subsection.

(2)(a) Of the total appropriation from the fund which has been allocated pursuant to Subparagraph (1)(b) of this Subsection for the provision of grants, and which consists of monies placed into the fund on and after July 1, 1999, fifty percent shall be designated for grants to be selected by each state senator whose district includes all or any portion of Orleans Parish, and fifty percent shall be designated for grants to be selected by each state representative whose district includes all or any portion of Orleans Parish, in consultation with the board of commissioners of the district. The amount available for allocation by each senator shall be determined by dividing the population within Orleans Parish for the respective district by the total parish population and then multiplying such ratio by fifty percent of the total appropriation. The amount available for allocation by each representative shall be determined by dividing the population within Orleans Parish for the respective district by the total parish population and then multiplying such ratio by fifty percent of the total appropriation. Population data from the latest federal census shall be used in establishing allocation ratios.

(b) The board of commissioners of the district shall have administrative responsibility and authority for funds allocated pursuant to Subparagraph (1)(b) of this Subsection and shall consult with the appropriate representative or senator having authority to determine the grants to be distributed each year from the funds so allocated, but shall not have the authority to expend, obligate, allocate, or otherwise control any of such funds except as specifically provided in this Subsection.

(c) Grants shall be available for activities, projects, or programs undertaken for a public purpose, including but not limited to tourism, recreation, economic development, capital outlay, education, and services for youth and the elderly.

(d) Grants shall be exclusively available to public and private nonprofit entities, and such funds shall be expended only for a public purpose. No grantee which is a private, nonprofit corporation shall be involved in any political activity. "Political activity" shall mean an effort to support or oppose a proposition or the election of a candidate for political office or to support or oppose a particular political party in an election.

(3) The board of commissioners of the district shall develop a grant application process which shall be used by entities seeking grants. Grant applications shall include at a minimum:

(a) A detailed narrative describing the grant applicant, the proposed activity or project and its value, and the objectives to be accomplished through the use of grant funds.

(b) A detailed budget for the activity or project, including measurable indicators of achievement of performance expectations.

(c) If the grant applicant is a private, nonprofit entity, information on the entity's purpose, its size, the names and addresses of the members of its governing body, and its taxpayer identification number.

(4) The board of commissioners of the district shall monitor and evaluate the use of grant funds. The grantee shall cooperate in providing any information requested by the district relative to the funded activity. Each grantee shall be subject to audit by the legislative auditor in accordance with R.S. 24:513.

(5) Following a hearing and upon a finding that any grant provided pursuant to this Subsection is not in compliance with the requirements of this Subsection, the board of commissioners of the district, with the concurrence of the representative or senator whose funds were provided, may revoke further funding of such grant.

(6) All unexpended and unencumbered monies in the fund at the end of any fiscal year shall remain in the fund. All monies remaining in the fund which are to be used in Orleans Parish for provision of grants as provided in Subparagraph (1)(b) of this Subsection, which are unexpended and unencumbered at the end of the fiscal year, shall remain in the fund solely for use for such grants, and shall be incorporated into the amounts available for appropriation for such grants in the next fiscal year. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the fund.

D. No monies shall be appropriated from the State General Fund for the provisions of this Section.

Acts 1997, No. 1423, §1, eff. July 1, 1997; Acts 1999, No. 1380, §1, eff. July 1, 1999; Acts 2001, No. 1193, §1, eff. June 29, 2001; Acts 2002, 1st Ex. Sess., No. 73, §1, eff. July 1, 2002.



RS 47:322.39 - Disposition of certain collections in St. Bernard Parish

§322.39. Disposition of certain collections in St. Bernard Parish

The avails of the tax imposed by R.S. 47:321 from the sales of services as defined in R.S. 47:301(14)(a) in St. Bernard Parish under the provisions of R.S. 47:321(C) and 322, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from the fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the St. Bernard Parish Enterprise Fund as provided in and subject to the provisions of R.S. 47:332.22.

Acts 1999, No. 93, §1, eff. July 1, 1999.



RS 47:322.40 - Disposition of certain collections in Red River Parish

§322.40. Disposition of certain collections in Red River Parish

The avails of the tax imposed by R.S. 47:321 from the sales of services as defined in R.S. 47:301(14)(a) in Red River Parish under the provisions of R.S. 47:321(C) and 322, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Red River Visitor Enterprise Fund as provided in and subject to the provisions of R.S. 47:302.45.

Acts 1999, No. 121, §1, eff. July 1, 1999.



RS 47:322.41 - Disposition of certain collections in Evangeline Parish

§322.41. Disposition of certain collections in Evangeline Parish

The avails of the tax imposed by R.S. 47:321 from the sales of services as defined in R.S. 47:301(14)(a) in Evangeline Parish under the provisions of R.S. 47:321(C) and 322, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Evangeline Visitor Enterprise Fund as provided in and subject to the provisions of R.S. 47:302.49.

Acts 1999, No. 1025, §1, eff. July 1, 1999.



RS 47:322.42 - Disposition of certain collections in the city of Baker

§322.42. Disposition of certain collections in the city of Baker

The avails of the tax imposed by R.S. 47:321 from the sales of services as defined in R.S. 47:301(14)(a) in the city of Baker under the provisions of R.S. 47:321(C) and 322, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Baker Economic Development Fund as provided in and subject to the provisions of R.S. 47:302.50.

Acts 1999, No. 1324, §1, eff. July 1, 1999.



RS 47:322.43 - Disposition of certain collections in Bienville Parish

§322.43. Disposition of certain collections in Bienville Parish

The avails of the tax imposed by R.S. 47:321 from the sales of services as defined in R.S. 47:301(14)(a) in Bienville Parish under the provisions of R.S. 47:321(C) and 322, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Bienville Parish Tourism and Economic Development Fund as provided in and subject to the provisions of R.S. 47:302.51.

Acts 2001, No. 224, §1, eff. July 1, 2001.



RS 47:322.44 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§322.44. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 47:322.45 - Disposition of certain collections in Concordia Parish

§322.45. Disposition of certain collections in Concordia Parish

The avails of the tax imposed by R.S. 47:321 from the sales of services as defined in R.S. 47:301(14)(a) in Concordia Parish under the provisions of R.S. 47:321(C) and 322, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Concordia Parish Economic Development Fund as provided in and subject to the provisions of R.S. 47:302.53.

Acts 2002, 1st Ex. Sess., No. 2, §1, eff. July 1, 2002.



RS 47:322.46 - Disposition of certain collections in Lafourche Parish

§322.46. Disposition of certain collections in Lafourche Parish

A. The avails of the tax imposed by R.S. 47:321 from the sales of services as defined in R.S. 47:301(14)(a) in Lafourche Parish under provisions of R.S. 47:321(C) and 322 shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Lafourche Parish Association for Retarded Citizens (ARC) Training and Development Fund".

B. The monies in the Lafourche Parish Association for Retarded Citizens (ARC) Training and Development Fund shall be subject to an annual appropriation by the legislature. All unexpended and unencumbered monies remaining in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund.

C. Monies appropriated from the fund shall be available for use by the Lafourche Parish Association for Retarded Citizens (ARC) for services including but not limited to professional services and adult habilitation.

Acts 2002, 1st Ex. Sess., No. 71, §1, eff. July 1, 2002.



RS 47:322.47 - Disposition of certain collections in Webster Parish

§322.47. Disposition of certain collections in Webster Parish

The avails of the tax imposed by R.S. 47:321 from the sales of services as defined in R.S. 47:301(14)(a) in Webster Parish under the provisions of R.S. 47:321(C) and 322, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Webster Parish Convention and Visitors Commission Fund as provided in and subject to the provisions of R.S. 47:302.15.

Acts 2008, No. 250, §1, eff. July 1, 2008; Acts 2009, No. 505, §1, eff. June 30, 2009.



RS 47:322.48 - Disposition of certain collections in Grant Parish

§322.48. Disposition of certain collections in Grant Parish

The avails of the tax imposed by R.S. 47:321 from the sales of services as defined in R.S. 47:301(14)(a) in Grant Parish under the provisions of R.S. 47:321(C) and 322, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Grant Parish Economic Development Fund as provided in and subject to the provisions of R.S. 47:302.55.

Acts 2015, No. 39, §1, eff. July 1, 2015.



RS 47:323 - Repealed by Acts 1986, No. 389, §2.

§323. Repealed by Acts 1986, No. 389, §2.



RS 47:324 - Disposition of certain collections; Louisiana Wildlife and Fisheries Conservation Fund

§324. Disposition of certain collections; Louisiana Wildlife and Fisheries Conservation Fund

Notwithstanding any other provision of law to the contrary, all revenue derived from mineral leases or exploration in any way of the mineral resources, including mineral revenues, from the Attakapas Wildlife Management Area, or the area known as the Attakapas Wildlife Management Area in the absence of the governor's proclamation, shall be dedicated to the Louisiana Wildlife and Fisheries Conservation Fund.

Acts 2007, No. 455, §1, eff. July 1, 2008.



RS 47:325 - Repealed by Acts 1988, No. 2, §2.

§325. Repealed by Acts 1988, No. 2, §2.



RS 47:331 - Imposition of tax

CHAPTER 2-B. ADDITIONAL SALES AND USE TAX;

USE TAX ON LIMESTONE AGGREGATE

NOTE: See H.C.R. No. 8, 2015 R.S., re: suspension of exemptions.

§331. Imposition of tax

A. In addition to the tax levied by R.S. 47:302(A) and collected under the provisions of Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, there is hereby levied an additional tax upon the sale at retail, the use, the consumption, the distribution, and the storage for use or consumption in this state of each item or article of tangible personal property, as defined in Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950; the levy of said tax to be as follows:

(1) At the rate of ninety-seven one hundredths of one percentum of the sales price of each item or article of tangible personal property when sold at retail in this state, the tax to be computed on gross sales for the purpose of remitting the amount of tax to the state, and to include each and every retail sale.

(2) At the rate of ninety-seven one hundredths of one percentum of the cost price of each item or article of tangible personal property when the same is not sold but is used, consumed, distributed, or stored for use or consumption in this state, provided that there shall be no duplication of the tax.

B. In addition to the tax levied by R.S. 47:302(B) and collected under the provisions of Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, there is hereby levied a tax upon the lease or rental within this state of each item or article of tangible personal property, as defined by said Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950; the levy of said tax to be as follows:

(1) At the rate of ninety-seven one hundredths of one percentum of the gross proceeds derived from the lease or rental of tangible personal property, as defined in Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, where the lease or rental of such property is in an established business, or part of an established business, or the same is incidental or germane to the business.

(2) At the rate of ninety-seven one hundredths of one percentum of the monthly lease or rental price paid by a lessee or rentee, or contracted or agreed to be paid by a lessee or rentee to the owner of the tangible personal property.

C. In addition to the tax levied on sales of services by R.S. 47:302(C) and collected under the provisions of Chapter 2 of Subtitle II of this Title, there is hereby levied a tax upon all sales of services in this state, as defined by Chapter 2 of Subtitle II of this Title, at the rate of ninety-seven one hundredths of one percent of the amounts paid or charged for such services. The tax levied by this Section shall not apply to the furnishing of interstate telecommunications services or international telecommunications services, as both of those terms are defined in Chapter 2 of Subtitle II of this Title.

D. The tax levied herein shall be collected from the dealer, and/or wholesaler as provided for and as defined by Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950; shall be paid at the time and in the manner provided by said Chapter; shall be in addition to all other taxes, whether levied in the form of sales, excise, license, or privilege taxes; and shall be in addition to taxes levied under the provisions of Chapter 3 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

E. Repealed by Acts 1994, No. 17, §2, eff. July 1, 1995. Acts 1994, 3d Ex. Sess., No. 4, §2, eff. Sept. 1, 1994, repealed §2 of Act No. 17, making the repeal of §331(E) effective Sept. 1, 1994.

F. Notwithstanding any other provision of law to the contrary, for the period July 10, 1990 through June 30, 1991, the exemptions to the tax levied by this Section, except for the exemptions provided in R.S. 39:467 and 468, R.S. 47:305(A)(1), (B), (D)(1)(f), (j), (k), (l), (m), (s), (G), 305.1, 305.2, 305.3, 305.8, 305.10, 305.14, 305.15, 305.20, 305.37, 305.38, 305.46, and R.S. 51:1787, shall be inapplicable, inoperative, and of no effect.

G. Notwithstanding any other provision of law to the contrary, for the period July 1, 1991 through June 30, 1992, the exemptions to the tax levied by this Section, except for the exemptions provided in R.S. 39:467 and 468, R.S. 47:305(A)(1), (B), (D)(1)(f), (j), (k), (l), (m), (s), (G), 305.1, 305.2, 305.3, 305.8, 305.10, 305.14, 305.15, 305.20, 305.25(A)(1) and (2), 305.37, 305.38, 305.46, and R.S. 51:1787, shall be inapplicable, inoperable, and of no effect.

H. Notwithstanding any other provision of law to the contrary, for the period July 1, 1992 through June 30, 1994, the exemptions to the tax levied by this Section, except for the exemptions provided in R.S. 39:467 and 468, R.S. 47:305(A)(1), (B), (D)(1)(f), (j), (k), (l), (m), (s), (G), 305.1, 305.2, 305.3, 305.8, 305.10, 305.14, 305.15, 305.20, 305.25(A)(1) and (2), 305.37, 305.38, 305.46, and R.S. 51:1787, shall be inapplicable, inoperable, and of no effect.

I. Notwithstanding any other provisions of law to the contrary, including the provisions of Subsection H of this Section, as proposed by House Bill 568 of the 1992 Regular Session, the provisions of R.S. 47:305(D)(1)(t) shall remain in effect for the period beginning on July 1, 1992 and ending on June 30, 1994.

J. Notwithstanding any other provision of law to the contrary, for the period July 1, 1994 through June 30, 1996, the exemptions to the tax levied by this Section, except for the exemptions provided in R.S. 39:467 and 468, R.S. 47:305(A)(1), (B), (D)(1)(f), (j), (k), (l), (m), (s), and (t), and (G), 305.1, 305.2, 305.3, 305.8, 305.10, 305.14, 305.15, 305.20, 305.25(A)(1) and (2), 305.37, 305.38, and 305.46, and R.S. 51:1787, shall be inapplicable, inoperable, and of no effect.

K. Notwithstanding any other provision of law to the contrary, for the period July 1, 1996 through June 30, 1998, the exemptions to the tax levied by this Section, except for the exemptions provided in R.S. 39:467 and 468, R.S. 47:305(A)(1), (B), (D)(1)(f), (j), (k), (l), (m), (s), and (t), and (G), 305.1, 305.2, 305.3, 305.8, 305.10, 305.14, 305.15, 305.20, 305.25(A)(1) and (2), 305.37, 305.38, 305.46, and 305.50, and R.S. 51:1787, shall be inapplicable, inoperable, and of no effect.

L. Notwithstanding any other provision of law to the contrary, for the period July 1, 1998 through June 30, 2000, the exemptions to the tax levied by this Section, except for the exemptions provided in R.S. 39:467 and 468, R.S. 47:305(A)(1), (B), (D)(1)(f), (j), (k), (l), (m), (s), and (t), and (G), 305.1, 305.2, 305.3, 305.8, 305.10, 305.14, 305.15, 305.20, 305.25(A)(1) and (2), 305.37, 305.38, 305.46, and 305.50, and R.S. 51:1787, shall be inapplicable, inoperable, and of no effect.

M. Notwithstanding any other provision of law to the contrary, for the period July 1, 2000 through June 30, 2002, the exemptions to the tax levied by this Section, except for the exemptions provided in R.S. 39:467 and 468, R.S. 47:305(A)(1), (B), (D)(1)(f), (j), (k), (l), (m), (s), and (t), and (G), 305.1, 305.2, 305.3, 305.8, 305.10, 305.14, 305.15, 305.20, 305.25(A)(1) and (2), 305.37, 305.38, 305.46, and 305.50, and R.S. 51:1787, shall be inapplicable, inoperable, and of no effect.

N. Notwithstanding any other provision of law to the contrary and specifically notwithstanding any provision enacted during the 2002 Regular Session which makes any sales and use tax exemption inapplicable, inoperable, and of no effect, the exemption provided in R.S. 47:305.51 shall be applicable, operable, and effective for the period April 1, 2001 through June 30, 2004.

O.(1) Notwithstanding any other provision of law to the contrary, for the period July 1, 2002 through June 30, 2004, the exemptions to the tax levied by this Section, except for the exemptions provided in R.S. 39:467 and 468, R.S. 47:305(A)(1), (B), (D)(1)(f), (j), (k), (l), (m), (s), and (t), and (G), 305.1, 305.2, 305.3, 305.8, 305.10, 305.14, 305.15, 305.20, 305.25(A)(1) and (2), 305.37, 305.38, 305.46, and 305.50, and R.S. 51:1787, shall be inapplicable, inoperable, and of no effect.

(2)(a) For the period July 1, 2002 through June 30, 2003, the sales and use tax levied by this Section on food for home consumption and on utilities shall be reduced by ten percent of the sales and use tax rate in effect in this Section on June 30, 2002.

(b) For the period July 1, 2003 through June 30, 2004, the sales and use tax levied by this Section on food for home consumption and on utilities shall be reduced by twenty percent of the sales and use tax rate in effect in this Section on June 30, 2002.

(c) For purposes of this Paragraph, the term "food for home consumption" shall mean that term as defined in R.S. 47:305(D)(1)(n) through (r) and the term "utilities" shall mean sales of steam, water, electric power, or energy and natural gas.

P.(1) For the period July 1, 2004, through April 1, 2019, the exemptions to the tax levied by this Section for sales of steam, water, electric power, or energy, and natural gas shall be inapplicable, inoperable, and of no effect as to the tax levied by this Section.

(2) Notwithstanding any other provision of law to the contrary, including but not limited to any contrary provisions of this Chapter, the exemption provided for in R.S. 47:305(A)(2) and 305.25(A)(3) shall be applicable, operable, and effective from July 1, 2007.

(3) Notwithstanding any other provision of law to the contrary which makes any sales and use tax exemption inapplicable, inoperable, and of no effect, the exemption provided in R.S. 47:305(D)(2) shall be applicable, operable, and effective from January 1, 1998.

Q. Notwithstanding any other provision of the law to the contrary and specifically notwithstanding any provision enacted during the 2004 First Extraordinary Session which makes any sales and use tax exemption inapplicable, inoperable, and of no effect, the exemption provided in R.S. 47:305.51 shall be applicable, operable, and effective for all taxable periods beginning on or after July 1, 2007 through March 31, 2016, and for all taxable periods on and after April 1, 2019.

R. Notwithstanding any other provision of law to the contrary and specifically notwithstanding any provision which is enacted to make any sales and use tax exemption inapplicable, inoperable, and of no effect, the exemption provided in R.S. 47:305(A)(5)(b) shall be applicable, operable, and effective from July 1, 2009.

S. Notwithstanding any other provision of law to the contrary, including but not limited to any contrary provisions of this Chapter, for the period April 1, 2016 through July 1, 2016, the following exclusions and exemptions to the tax levied pursuant to the provisions of this Section shall be the exclusive list of allowable exemptions and exclusions.

(1) Food for home consumption, as defined in R.S. 47:305(D)(1)(n) through (r) on January 1, 2003, as provided in Article VII, Section 2.2 of the Constitution of Louisiana.

(2) Natural gas, as provided in Article VII, Section 2.2 of the Constitution of Louisiana.

(3) Electricity, as provided in Article VII, Section 2.2 of the Constitution of Louisiana.

(4) Water, as provided in Article VII, Section 2.2 of the Constitution of Louisiana.

(5) Prescription drugs, as provided in Article VII, Section 2.2 of the Constitution of Louisiana.

(6) Fuel that is subject to the road-use excise tax, as provided in Article VII, Section 27 of the Constitution of Louisiana.

(7) Sales to the United States government and its agencies, as provided in R.S. 47:301(10)(g).

(8) Sales of raw agricultural products, as provided in R.S. 47:301(10)(e) and 305(A)(3).

(9) Lease or rentals of railroad rolling stock as provided in R.S. 47:301(4)(k), piggyback trailers as provided in R.S. 47:305.45, and certain trucks and trailers in interstate commerce as provided in R.S. 47:305.50(A) and (B).

(10) Tangible personal property for resale as provided in R.S. 47:301(10)(a)(i).

(11) Feed and feed additives for animals held for business purposes as provided in R.S. 47:305(A)(4).

(12) Farm products produced and used by farmers as provided in R.S. 47:305(B).

(13) Sales of fertilizers and containers to farmers as provided in R.S. 47:305(D)(1)(f).

(14) Sales of seeds for planting crops as provided in R.S. 47:305.3.

(15) Sales of pesticides for agricultural purposes as provided in R.S. 47:305.8.

(16) Purchases, use, and lease of manufacturing machinery and equipment as provided in R.S. 47:301(3)(i)(i), (13)(k) and (28)(a).

(17) Sales of materials for further processing as provided in R.S. 47:301(10)(c)(i)(aa).

(18) Sale of 50-ton vessels and new component parts and sales of certain materials and services to vessels operating in interstate commerce as provided in R.S. 47:305.1 (A) and (B).

(19) Louisiana Tax Free Shopping Program for international visitors as provided in R.S. 51:1301.

(20) Sales of farm equipment used in poultry production as provided in R.S. 47:301(13)(c).

(21) Sales of pharmaceuticals administered to livestock for agricultural purposes as provided in R.S. 47:301(16)(f).

(22) Sales of livestock, poultry and other farm products and sales at public livestock auctions as provided in R.S. 47:305(A)(1) and (2).

(23) Materials used in the production of crawfish and catfish as provided in R.S. 47:305(A)(5) and (6).

(24) First fifty thousand dollars of farm equipment purchases as provided in R.S. 47:305.25.

(25) Fuel used on the farm as provided in R.S. 47:305.37.

(26) Taxation of electrical cooperatives as provided in R.S. 12:425.

(27) Overhaul of naval vessels as provided in R.S. 47:301(7)(c) and (14)(h).

(28) Purchases by state and local governments as provided in R.S. 47:301(8)(c).

(29) Transactions in interstate commerce and tangible personal property imported into this state, or produced or manufactured in this state, for export as provided in R.S. 47:305(E).

(30) Parish councils on aging in R.S. 47:305.66.

(31) Articles traded in on purchases of tangible personal property as provided in R.S. 47:301(13)(a).

(32) A factory built home as provided in R.S. 47:301(16)(g).

T. The provisions of Subsection S of this Section shall supercede and control to the extent of conflict with any other provision of law.

U. Notwithstanding the provisions of Subsection S of this Section, no amount of additional revenue shall be remitted to any tax increment financing district.

Acts 1984, 1st Ex. Sess., No. 13, §1, eff. March 27, 1984, S.C.R. No. 148, 1984 R.S; H.C.R. No. 68, 1985 R.S.; S.C.R. No. 76, 1986 R.S.; H.C.R. 163, 1988 R.S.; Acts 1988 No. 988, §1, eff. July 27, 1988; HCR No. 160 of 1989 R.S., eff. July 1, 1989; HCR No. 1 of 1989 2d E.S., eff. July 1, 1989; Acts 1990, No. 386, §1, eff. July 10, 1990; Acts 1990, No. 1038, §2; Acts 1991, 1st E.S., No. 4, §1, eff. July 1, 1991; Acts 1992, No. 563, §1, eff. July 1, 1992; Acts 1992, No. 926, §1, eff. July 1, 1992; Acts 1994, No. 17, §2, eff. Sept. 1, 1994; Acts 1994, No. 20, §1, eff. July 1, 1994; Acts 1996, No. 5, §3, eff. July 1, 1996; Acts 1998, No. 1, §1, eff. July 1, 1998; Acts 2000, 1st Ex. Sess., No. 18, §1, eff. July 2, 2000; Acts 2000, No. 22, §3, eff. April 1, 2004; Acts 2000, No. 22, §4, eff. April 1, 2016; Acts 2001, 1st Ex. Sess., No. 5, §1, eff. March 27, 2001; Acts 2001, No. 1175, §§1 and 3 (conditional eff. dates – see notes below); Acts 2002, No. 22, §1, eff. July 1, 2002 ; Acts 2002, No. 49, §1, eff. July 1, 2002; Acts 2004, No. 4, §1, eff. July 1, 2004; Acts 2004, 1st Ex. Sess., No. 5, §1, eff. July 1, 2004; Acts 2005, 1st Ex. Sess., No. 48, §1, eff. Jan. 1, 2006; Acts 2007, No. 358, §4, eff. Aug. 1, 2007; Acts 2007, No. 424, §1, eff. July 1, 2007; Acts 2007, No. 439, §1, eff. July 1, 2007; Acts 2007, No. 471, §2, eff. July 1, 2007; Acts 2007, No. 480, §1; Acts 2009, No. 455, §1, eff. July 1, 2009; Acts 2009, No. 473, §1, eff. July 9, 2009; H.C.R. No. 8, 2015 R.S.; Acts 2016, 1st Ex. Sess., No. 9, §1, eff. April 1, 2016; Acts 2016, 1st Ex. Sess., No. 25, §1, eff. April 1, 2016.

NOTE: Section 5 of Acts 2001, No. 1175, provides that "The intent of this Act is to amend Louisiana law so that it conforms to the federal Mobile Telecommunications Sourcing Act, P.L. 106-252, codified at 4 U.S.C. Sections 116 through 126. If it is determined by the legislative oversight committees of the Department of Revenue, which are set forth in R.S. 49:968, that a court of competent jurisdiction has entered a final judgment on the merits that (1) is based on federal or state law; (2) is no longer subject to appeal; and (3) substantially limits or impairs the essential elements of Section 1 or 2 of this Act, then the provisions enacted by such Sections shall be repealed, and Sections 3 and 4 of this Act shall be effective, all as of the date of entry of such judgment."

NOTE: See H.C.R. No. 8, 2015 R.S., re: suspension of exemptions.



RS 47:332 - Collection of the tax

§332. Collection of the tax

A. The provisions of Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950 shall be applicable to the additional one percentum tax herein levied and shall be collected, under such rules and regulations as the secretary of the Department of Revenue shall promulgate and adopt, in the manner now or hereafter prescribed for collection of the sales tax levied and collected pursuant to the provisions of said Chapter 2 and shall be subject to the same definitions, exemptions, tax credits, penalties, and limitations now or hereafter prescribed in said Chapter 2.

B. Notwithstanding any other provision of law to the contrary, including but not limited to any contrary provisions of this Section, for the period January 1, 1987 through June 30, 1988, the tax exemptions provided in Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950 shall be inapplicable, inoperable and of no effect on the tax imposed and levied pursuant to the provisions of R.S. 47:331.

C, D. Repealed by Acts 1986, 1st Ex. Sess., No. 20, §2, eff. Jan. 1, 1987.

Acts 1984, 1st Ex. Sess., No. 13, §1, eff. March 27, 1984; Acts 1986, 1st Ex. Sess., No. 20, §§1, 2, eff. Jan. 1, 1987; Acts 1997, No. 658, §2.

{{NOTE: SEE ACTS 1984, 1ST EX. SESS., NO. 13, §2.}}



RS 47:332.1 - Disposition of certain collections in the parish of Jefferson

§332.1. Disposition of certain collections in the parish of Jefferson

A.(1) The avails of the tax imposed by R.S. 47:331 from the sale of services as defined in R.S. 47:301(14)(a) in the parish of Jefferson, exclusive of Ward 11, under the provisions of R.S. 47:331(C) and R.S. 47:332 shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of the avails into a special fund which is hereby created in the state treasury and designated as the Jefferson Parish Convention Center Fund.

(2) The avails of the tax imposed by R.S. 47:331 from the sale of services as defined in R.S. 47:301(14)(a) in Ward 11 in the parish of Jefferson under the provisions of R.S. 47:331(C) and R.S. 47:332 shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of the avails into a special fund which is hereby created in the state treasury and designated as the Town of Grand Isle Tourist Commission Enterprise Fund.

B.(1) The amount of proceeds in the Jefferson Parish Convention Center Fund collected in the city of Kenner shall be available exclusively for operating and maintaining the convention center in the city of Kenner.

(2) The amount of proceeds in the Jefferson Parish Convention Center Fund collected in all areas on the east side of the Mississippi River in the parish of Jefferson exclusive of the city of Kenner shall be placed in escrow and shall be available exclusively for planning, designing, purchasing or preparing for the purchase of land, and otherwise preparing for the construction, and for the construction, operation, and maintenance of a convention, assembly, or municipal center on the east side of the Mississippi River in the parish of Jefferson.

(3) The amount of proceeds in the Jefferson Parish Convention Center Fund collected in all areas on the west side of the Mississippi River in the parish of Jefferson shall be available exclusively for planning, designing, purchasing or preparing for the purchase of land, and otherwise preparing for the construction, and for the construction, operation, and maintenance of the John Alario, Sr. Multi-purpose Center on the west side of the Mississippi River in the parish of Jefferson.

(4) The amount of proceeds in the Town of Grand Isle Tourist Commission Enterprise Fund shall be available exclusively for tourism development purposes and for planning, development, or capital improvements of tourism sites in the town of Grand Isle. "Capital improvements" means any expenditures for acquiring lands, buildings, equipment, or other permanent properties, or for their construction, preservation, development, or permanent improvement.

C. The monies in the funds shall be subject to an annual appropriation by the legislature. The monies shall be appropriated as determined under the provisions of Subsection B of this Section. All unexpended and unencumbered monies in the funds shall remain in the funds. The monies in the funds shall be invested by the treasurer in the same manner as monies in the state general fund and all interest earned shall be deposited into the state general fund.

D.(1) The parish of Jefferson may issue bonds payable from a pledge and dedication of the amounts of proceeds of the tax in the Jefferson Parish Convention Center Fund allocated pursuant to, and for the purposes set forth in, R.S. 47:332.1(B)(2) and (3). Whenever such bonds are issued, the legislature shall annually appropriate, to the extent of deposits in the Jefferson Parish Convention Center Fund allocated pursuant to R.S. 47:332.1(B)(2) and (3) monies sufficient to pay the principal, interest, and premium, if any, due on the bonds each year. If the legislature, after a diligent and good faith effort, fails to appropriate sufficient monies to pay the principal, interest, and premium, if any, due on the bonds each year, or if such appropriation cannot be effected, the state shall in no way be a party to any contractual rights arising from the bonds issued, nor shall the state be in any way obligated for any payments due to holders of the bonds issued under the provisions of this Paragraph.

(2) The town of Grand Isle may issue bonds payable from a pledge and dedication of the amounts of proceeds of the tax in the Town of Grand Isle Tourist Commission Enterprise Fund allocated pursuant to, and for the purposes set forth in, R.S. 47:332.1(B)(4). Whenever such bonds are issued, the legislature shall annually appropriate, to the extent of deposits in the Town of Grand Isle Tourist Commission Enterprise Fund allocated pursuant to R.S. 47:332.1(B)(4) monies sufficient to pay the principal, interest, and premium, if any, due on the bonds each year. If the legislature, after a diligent and good faith effort, fails to appropriate sufficient monies to pay the principal, interest, and premium, if any, due on the bonds each year, or if such appropriation cannot be effected, the state shall in no way be a party to any contractual rights arising from the bonds issued, nor shall the state be in any way obligated for any payments due to holders of the bonds issued under the provisions of this Paragraph.

Acts 1986, 1st Ex. Sess., No. 9, §1, eff. Dec. 24, 1986; Acts 1989, No. 823, §1, eff. July 1, 1989; Acts 1990, No. 317, §1, eff. July 9, 1990; Acts 1995, No. 193, §5, eff. June 14, 1995; Acts 1999, No. 840, §1, eff. July 1, 1999.



RS 47:332.2 - Disposition of certain collections in East Baton Rouge Parish

§332.2. Disposition of certain collections in East Baton Rouge Parish

A. Except as provided in R.S. 47:332.48, the avails of the tax imposed by R.S. 47:331 from the sale of services as defined in R.S. 47:301(14)(a) in the parish of East Baton Rouge under the provisions of R.S. 47:331(C) and 332 shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the East Baton Rouge Parish Riverside Centroplex Fund.

B. The monies in the East Baton Rouge Parish Riverside Centroplex Fund shall be subject to an annual appropriation by the legislature. The monies in the fund shall be available for capital improvements at the Riverside Centroplex, the Louisiana Arts and Science Center, Riverfront Promenade, and related projects in the Riverfront Development Plan, all such projects to be in the city of Baton Rouge. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund.

Acts 1991, No. 1027, §1, eff. July 1, 1991; Acts 1997, No. 1072, §2, eff. July 14, 1997; Acts 1999, No. 1324, §1, eff. July 1, 1999.



RS 47:332.3 - Disposition of certain collections in Vernon Parish

§332.3. Disposition of certain collections in Vernon Parish

The avails of the tax imposed by R.S. 47:331 from the sales of services as defined in R.S. 47:301(14)(a) in the parish of Vernon under the provisions of R.S. 47:331(C) and 332, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the "Vernon Parish Legislative Community Improvement Fund" as provided in R.S. 47:302.5 and the distribution and use of such money shall be subject to the provisions of that Section.

Acts 1992, No. 977, §1, eff. July 1, 1992; Acts 1995, No. 854, §1, eff. July 1, 1995; Acts 2003, No. 799, §1, eff. July 1, 2003.



RS 47:332.4 - Disposition of certain collections in St. John the Baptist Parish

§332.4. Disposition of certain collections in St. John the Baptist Parish

A. The avails of the tax imposed by R.S. 47:302 and the avails of the tax imposed by R.S. 47:331 from the sales of services as defined in R.S. 47:301(14)(a) in the parish of St. John the Baptist under the provisions of R.S. 47:302(C), 331(C), and 332, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "St. John the Baptist Convention Facility Fund".

B. The monies in the St. John the Baptist Convention Facility Fund shall be subject to an annual appropriation by the legislature. The monies in the fund shall be available exclusively for economic development and tourism purposes, for acquisition of land, and for acquisition and/or construction of buildings for use as the St. John the Baptist Convention Facility. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited in the state general fund.

C.(1) The governing authority of St. John the Baptist Parish may issue bonds payable from a pledge and dedication of the amounts of proceeds of the tax in the St. John the Baptist Convention Facility Fund. The authority shall obtain the approval of at least a majority of the members of the authority prior to the issuance of such bonds.

(2) Whenever such bonds are issued, the legislature shall annually appropriate, to the extent of deposits in the fund, monies sufficient to pay the principal, interest, and premium, if any, due on the bonds each year. If the legislature, after a diligent and good faith effort, fails to appropriate sufficient monies to pay the principal, interest, and premium, if any, due on the bonds each year, or if such appropriation cannot be effected, the state shall in no way be a party to any contractual rights arising from the bonds issued, nor shall the state be in any way obligated for any payments due to holders of the bonds issued under the provisions of this Subsection.

Acts 1992, No. 977, §1, eff. July 1, 1992; Acts 1996, 1st Ex. Sess., No. 85, §1, eff. July 1, 1996; Acts 1996, No. 13, §1, eff. June 26, 1996; Acts 2012, No. 597, §3, eff. July 1, 2012.



RS 47:332.5 - Disposition of certain collections in Natchitoches Parish

§332.5. Disposition of certain collections in Natchitoches Parish

The avails of the tax imposed by R.S. 47:331 from the sales of services as defined in R.S. 47:301(14)(a) in the parish of Natchitoches under the provisions of R.S. 47:331(C) and 332, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Natchitoches Historic District Development Fund as provided in and subject to R.S. 47:302.10(C).

Acts 1992, No. 977, §1, eff. July 1, 1992; Acts 1998, 1st Ex. Sess., No. 154, §2, eff. July 1, 1998.



RS 47:332.6 - Disposition of certain collections in the city of Shreveport

§332.6. Disposition of certain collections in the city of Shreveport

A. The avails of the tax imposed by R.S. 47:302, one-half of the avails of the tax imposed by R.S. 47:321, and the avails of the tax imposed by R.S. 47:331 from the sales of services as defined in R.S. 47:301(14)(a) in the city of Shreveport under the provisions of R.S. 47:302(C), 321(C), 322, 331(C), and 332, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Shreveport Riverfront and Convention Center and Independence Stadium Fund".

B. The monies in the Shreveport Riverfront and Convention Center and Independence Stadium Fund shall be subject to an annual appropriation by the legislature. The monies in the fund shall be available exclusively for the purposes provided in R.S. 47:302.2(C) and (D). However, forty-seven thousand dollars of the monies deposited in the fund shall be allocated annually to Pamoja Art Society for African-American cultural activities in Shreveport, fifty thousand dollars of the monies deposited into the fund shall be allocated annually to The Shreveport Multicultural Center, Inc., and fifteen thousand dollars of the monies deposited in the fund shall be allocated annually to the Rho Omega and Friends, Inc., for the Let the Good Times Roll Festival. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited in the state general fund.

Acts 1992, No. 977, §1, eff. July 1, 1992; Acts 1996, 1st Ex. Sess., No. 85, §1, eff. July 1, 1996; Acts 1997, No. 367, §1, eff. July 1, 1997; Acts 1999, No. 1071, §1, eff. July 1, 1999; Acts 2005, No. 476, §1, eff. July 1, 2005; Acts 2011, No. 378, §1, eff. July 1, 2011; Acts 2012, No. 597, §3, eff. July 1, 2012; Acts 2013, No. 420, §6, eff. July 1, 2013; Acts 2014, No. 646, §4, eff. July 1, 2014.

NOTE: See R.S. 47:302.2.



RS 47:332.7 - Disposition of certain collections in the city of Bossier City

§332.7. Disposition of certain collections in the city of Bossier City

A. The avails of the tax imposed by R.S. 47:302, one-half of the avails of the tax imposed by R.S. 47:321, and the avails of the tax imposed by R.S. 47:331 from the sales of services as defined in R.S. 47:301(14)(a) in the city of Bossier City under the provisions of R.S. 47:302(C), 321(C), 322, 331(C), and 332, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Bossier City Riverfront and Civic Center Fund".

B. The monies in the Bossier City Riverfront and Civic Center Fund shall be subject to an annual appropriation by the legislature. The monies in the fund shall be available exclusively for riverfront and downtown development and for the operation and maintenance of the civic center and a multipurpose arena in the city of Bossier City. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited in the state general fund.

Acts 1992, No. 977, §1, eff. July 1, 1992; Acts 1996, 1st Ex. Sess., No. 85, §1, eff. July 1, 1996; Acts 1997, No. 367, §1, eff. July 1, 1997; Acts 1999, No. 1248, §1, eff. July 1, 1999.

{{NOTE: SEE R.S. 47:302.3.}}



RS 47:332.8 - Disposition of certain collections in Washington Parish

§332.8. Disposition of certain collections in Washington Parish

A. The avails of the tax imposed by R.S. 47:302 and the avails of the tax imposed by R.S. 47:331 from the sales of services as defined in R.S. 47:301(14)(a) in the parish of Washington under the provisions of R.S. 47:302(C), 331(C), and 332, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Washington Parish Tourist Commission Fund".

B. The monies in the Washington Parish Tourist Commission Fund shall be subject to an annual appropriation by the legislature. The monies in the fund shall be available exclusively for use by the Washington Parish Tourist Commission. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund and all interest earned shall be deposited in the state general fund.

C. Notwithstanding any provision of law to the contrary, the Washington Convention Facility Fund established in the state treasury by Act 977 of 1992 is hereby renamed the "Washington Parish Infrastructure and Park Fund". Any money previously paid to the credit of the Washington Convention Facility Fund and any monies which are required to be deposited in the Washington Convention Facility Fund shall be deposited in and credited to the Washington Parish Infrastructure and Park Fund. Monies in the fund shall be subject to annual appropriation by the legislature and shall be used exclusively for infrastructure and park projects in Washington Parish. All unexpended and unencumbered monies in the fund shall remain in the fund. Monies in the fund shall be invested by the treasurer in the same manner as monies in the state general fund and all interest earned shall be deposited in the state general fund.

Acts 1992, No. 977, §1, eff. July 1, 1992; Acts 1995, No. 939, §1, eff. July 1, 1995; Acts 1997, No. 1289, §1, eff. July 1, 1997.



RS 47:332.9 - Disposition of certain collections in parish of Lafayette

§332.9. Disposition of certain collections in parish of Lafayette

A. The avails of the tax imposed by R.S. 47:331 from the sale of services as defined in R.S. 47:301(14)(a) in the parish of Lafayette under the provisions of R.S. 47:331(C) and 332 shall be credited to the Bond Security and Redemption Fund and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Lafayette Parish Visitor Enterprise Fund".

B.(1) The monies deposited pursuant to this Section in the Lafayette Parish Visitor Enterprise Fund shall be subject to an annual appropriation by the legislature and for Fiscal Years 1993-1994 and 1994-1995 shall be allocated one-third to the Acadian Village and two-thirds to Vermilionville. For Fiscal Year 1995-1996, the money deposited in the fund pursuant to this Section shall be allocated and used for the following purposes in the following priority:

(a) Fifty thousand dollars for capital improvements to the Lafayette Children's Museum.

(b) Fifty thousand dollars to Creole, Inc. for the Creole Museum.

(c) Thirty thousand six hundred dollars as Lafayette Parish's pro rata contribution for the Jean Lafitte Scenic Byway District.

(d) An amount to Lafayette Parish sufficient to construct the Milton Visitors Improvement Project up to ten thousand dollars.

(e) The remainder of such money in the fund for Fiscal Year 1995-1996, and the money deposited in the fund pursuant to this Section for all fiscal years thereafter, shall be allocated and used exclusively for planning, development, or capital improvements at the Cajundome site in the city of Lafayette.

(2) All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund.

(3) For the purposes of this Section, "capital improvements" shall mean expenditures for acquiring lands, buildings, equipment, or other permanent properties, or for their construction, preservation, development, or permanent improvement, or for payment of principal, interest, or premium, if any, and other obligations incident to the issuance, security, and payment of bonds or other evidences of indebtedness associated therewith.

Acts 1992, No. 983, §1, eff. for taxable periods on or after July 1, 1993; Acts 1995, No. 757, §1, eff. July 1, 1995; Acts 2013, No. 220, §21, eff. June 11, 2013.



RS 47:332.10 - Disposition of certain collections in Orleans Parish

§332.10. Disposition of certain collections in Orleans Parish

A. The avails of the tax imposed by R.S. 47:331 from the sale of services as defined in R.S. 47:301(14)(a) in Orleans Parish, under the provisions of R.S. 47:331(C) and 332 in each fiscal year shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "New Orleans Metropolitan Convention and Visitors Bureau Fund".

B. The monies in the New Orleans Metropolitan Convention and Visitors Bureau Fund shall be appropriated each fiscal year by the legislature. The monies in the fund shall be appropriated to the New Orleans Metropolitan Convention and Visitors Bureau. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the fund.

Acts 1995, No. 193, §4, eff. July 1, 1995; Acts 2011, 1st Ex. Sess., No. 42, §1.



RS 47:332.11 - Disposition of certain collections in Vermilion Parish

§332.11. Disposition of certain collections in Vermilion Parish

The avails of the tax imposed by R.S. 47:331 from the sale of services as defined in R.S. 47:301(14)(a) in the parish of Vermilion under the provisions of R.S. 47:331(C) and 332 shall be credited to the Bond Security and Redemption Fund and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which becomes due and payable within any fiscal year, the treasurer shall pay the remainder of such monies into the Vermilion Parish Visitor Enterprise Fund. The monies in the Vermilion Parish Visitor Enterprise Fund shall be used in accordance with the provisions of R.S. 47:302.23.

Acts 1995, No. 817, §1, eff. July 1, 1995.



RS 47:332.12 - Disposition of certain collections in Beauregard Parish

§332.12. Disposition of certain collections in Beauregard Parish

The avails of the tax imposed by R.S. 47:331 from the sales of services as defined in R.S. 47:301(14)(a) in the parish of Beauregard under the provisions of R.S. 47:331(C) and 332, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Beauregard Parish Community Improvement Fund as provided in and subject to the provisions of R.S. 47:302.24.

Acts 1995, No. 836, §1, eff. July 1, 1995.



RS 47:332.13 - Disposition of certain collections in St. Tammany Parish

§332.13. Disposition of certain collections in St. Tammany Parish

The avails of the tax imposed by R.S. 47:331 from the sales of services as defined in R.S. 47:301(14)(a) in St. Tammany Parish under R.S. 47:331(C) and 332, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the St. Tammany Parish Fund as provided in and subject to R.S. 47:302.26.

Acts 1995, No. 939, §1, eff. July 1, 1995; Acts 1999, No. 1380, §1, eff. July 1, 1999.



RS 47:332.14 - Disposition of certain collections in Tangipahoa Parish

§332.14. Disposition of certain collections in Tangipahoa Parish

The avails of the tax imposed by R.S. 47:331 from the sales of services as defined in R.S. 47:301(14)(a) in Tangipahoa Parish under R.S. 47:331(C) and 332, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Tangipahoa Parish Tourist Commission Fund as provided in and subject to R.S. 47:302.17.

Acts 1995, No. 939, §1, eff. July 1, 1995.



RS 47:332.15 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§332.15. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 47:332.16 - Disposition of certain collections in Ouachita Parish

§332.16. Disposition of certain collections in Ouachita Parish

The avails of the tax imposed by R.S. 47:331 from the sales of services as defined in R.S. 47:301(14)(a) in Ouachita Parish under R.S. 47:331(C) and 332, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Ouachita Parish Visitor Enterprise Fund as provided in and subject to R.S. 47:302.7.

Acts 1995, No. 939, §1, eff. July 1, 1995.



RS 47:332.17 - Disposition of certain collections in Pointe Coupee Parish

§332.17. Disposition of certain collections in Pointe Coupee Parish

The avails of the tax imposed by R.S. 47:331 from the sales of services as defined in R.S. 47:301(14)(a) in Pointe Coupee Parish under the provisions of R.S. 47:331(C) and 332 shall be credited to the Bond Security and Redemption Fund and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such monies into the Pointe Coupee Parish Visitor Enterprise Fund. The monies in the Pointe Coupee Parish Visitor Enterprise Fund shall be used in accordance with the provisions of R.S. 47:302.28.

Acts 1995, No. 1309, §1, eff. July 1, 1995.



RS 47:332.18 - Disposition of certain collections in Iberville Parish

§332.18. Disposition of certain collections in Iberville Parish

A. The avails of the tax imposed by R.S. 47:302, the avails of the tax imposed by R.S. 47:321, and the avails of the tax imposed by R.S. 47:331 from the sales of services as defined in R.S. 47:301(14)(a) in the parish of Iberville under the provisions of R.S. 47:302(C), 321(C), 322, 331(C), and 332, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Iberville Parish Visitor Enterprise Fund".

B. The monies in the Iberville Parish Visitor Enterprise Fund shall be subject to an annual appropriation by the legislature to the parish governing authority of Iberville Parish. The monies in the fund shall be made available exclusively for economic development and tourism purposes, planning, development, or capital improvements of tourism sites in the parish of Iberville. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited in the state general fund.

C. For purposes of this Section, "capital improvements" shall mean expenditures for acquiring lands, buildings, equipment, or other permanent properties, or for their construction, preservation, development, or permanent improvement, or for payment of principal, interest, or premium, if any, and other obligations incident to the issuance, security, and payment of bonds or other evidences of indebtedness associated therewith.

Acts 1995, No. 1309, §1, eff. July 1, 1995; Acts 1997, No. 340, §1, eff. July 1, 1997; Acts 2012, No. 597, §3, eff. July 1, 2012.



RS 47:332.19 - Disposition of certain collections in West Baton Rouge Parish

§332.19. Disposition of certain collections in West Baton Rouge Parish

A. The avails of the tax imposed by R.S. 47:302, the avails of the tax imposed by R.S. 47:321, and the avails of the tax imposed by R.S. 47:331 from the sales of services as defined in R.S. 47:301(14)(a) in the parish of West Baton Rouge under the provisions of R.S. 47:302(C), 321(C), 331(C), and 332, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "West Baton Rouge Parish Visitor Enterprise Fund".

B. The monies in the West Baton Rouge Parish Visitor Enterprise Fund shall be subject to an annual appropriation by the legislature to the parish governing authority of West Baton Rouge Parish. The monies in the fund shall be made available exclusively for economic development and tourism purposes, planning, development, or capital improvements of tourism sites in the parish of West Baton Rouge. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited in the state general fund.

C. For purposes of this Section, "capital improvements" shall mean expenditures for acquiring lands, buildings, equipment, or other permanent properties, or for their construction, preservation, development, or permanent improvement, or for payment of principal, interest, or premium, if any, and other obligations incident to the issuance, security, and payment of bonds or other evidences of indebtedness associated therewith.

Acts 1995, No. 1309, §1, eff. July 1, 1995; Acts 1997, No. 1338, §1, eff. July 1, 1997; Acts 2012, No. 597, §3, eff. July 1, 2012.



RS 47:332.20 - Disposition of certain collections in St. Landry Parish

§332.20. Disposition of certain collections in St. Landry Parish

A. The avails of the tax imposed by R.S. 47:302, the avails of the tax imposed by R.S. 47:321, and the avails of the tax imposed by R.S. 47:331 from the sales of services as defined in R.S. 47:301(14)(a) in the parish of St. Landry under the provisions of R.S. 47:302(C), 321(C), 322, 331(C), and 332, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "St. Landry Parish Historical Development Fund No. 1". All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited in the state general fund. The monies in the fund shall be used solely as provided by Subsection B of this Section and only in the amounts appropriated by the legislature.

B. The monies in the St. Landry Parish Historical Development Fund No. 1 shall be subject to an annual appropriation by the legislature. An amount equal to the avails of the tax imposed by R.S. 47:302 shall be allocated exclusively for renovation, repair, reconstruction, maintenance, or for payment of principal, interest, or premium, if any, and other obligations incident to the issuance, security, and payment of bonds or other evidences of indebtedness, all related to the improvement and/or preservation of the Old City Hall - City Market in Opelousas operations of the Delta Grand and any other related tourism activities in St. Landry Parish. An amount equal to the avails of the tax imposed by R.S. 47:321 and 331 shall be allocated to the St. Landry Parish Tourist Commission for use exclusively in planning, development, or capital improvements of tourism sites in the parish of St. Landry.

Acts 1995, No. 1309, §1, eff. July 1, 1995; Acts 2001, No. 221, §1, eff. July 1, 2001; Acts 2007, No. 189, §1, eff. June 27, 2007; Acts 2012, No. 576, §2, eff. July 1, 2012.



RS 47:332.21 - Disposition of certain collections in Avoyelles Parish

§332.21. Disposition of certain collections in Avoyelles Parish

The avails of the tax imposed by R.S. 47:331 from the sales of services as defined in R.S. 47:301(14)(a) in Avoyelles Parish under the provisions of R.S. 47:331(C) and 332 shall be credited to the Bond Security and Redemption Fund and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Avoyelles Parish Visitor Enterprise Fund. The monies in the Avoyelles Parish Visitor Enterprise Fund shall be used in accordance with the provisions of R.S. 47:302.6.

Acts 1996, 1st Ex. Sess., No. 85, §1, eff. July 1, 1996.



RS 47:332.22 - Disposition of certain collections in St. Bernard Parish

§332.22. Disposition of certain collections in St. Bernard Parish

A. The avails of the tax imposed by R.S. 47:302 and the avails of the tax imposed by R.S. 47:331 from the sales of services as defined in R.S. 47:301(14)(a) in the parish of St. Bernard under the provisions of R.S. 47:302(C), 331(C), and 332, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "St. Bernard Parish Enterprise Fund".

B. The monies in the St. Bernard Parish Enterprise Fund shall be subject to an annual appropriation by the legislature. The monies in the fund shall be available exclusively for tourism purposes and economic development purposes in St. Bernard Parish.

C. The parish of St. Bernard may issue bonds payable from a pledge and dedication of the amounts of proceeds of the tax in the St. Bernard Parish Enterprise Fund. Whenever such bonds are issued, the legislature shall annually appropriate, to the extent of deposits in the fund, monies sufficient to pay the principal, interest, and premium, if any, due on the bonds each year. If the legislature, after a diligent and good faith effort, fails to appropriate sufficient monies to pay the principal, interest, and premium, if any, due on the bonds each year, or if such appropriation cannot be effected, the state shall in no way be a party to any contractual rights arising from the bonds issued, nor shall the state be in any way obligated for any payments due to holders of the bonds issued under the provisions of this Section.

Acts 1996, 1st Ex. Sess., No. 85, §1, eff. July 1, 1996.



RS 47:332.23 - Disposition of certain collections in St. James Parish

§332.23. Disposition of certain collections in St. James Parish

A. The avails of the tax imposed by R.S. 47:302 and the avails of the tax imposed by R.S. 47:331 from the sales of services as defined in R.S. 47:301(14)(a) in the parish of St. James under the provisions of R.S. 47:302(C), 331(C), and 332, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "St. James Parish Enterprise Fund".

B. The monies in the St. James Parish Enterprise Fund shall be subject to an annual appropriation by the legislature. The monies in the fund shall be available for use by the governing authority of St. James Parish to promote tourism and economic development-related activities and for acquisition of land and acquisition, construction, maintenance, and repair of buildings and parking areas for use for the St. James Convention Facility or the St. James Parish Tourist Information Welcome Center, and other multipurpose buildings, including an agricultural arena and farmer's market.

C. The parish of St. James may issue bonds payable from a pledge and dedication of the amounts of proceeds of the tax in the St. James Parish Enterprise Fund. Whenever such bonds are issued, the legislature shall annually appropriate, to the extent of deposits in the fund, monies sufficient to pay the principal, interest, and premium, if any, due on the bonds each year. If the legislature, after a diligent and good faith effort, fails to appropriate sufficient monies to pay the principal, interest, and premium, if any, due on the bonds each year, or if such appropriation cannot be effected, the state shall in no way be a party to any contractual rights arising from the bonds issued, nor shall the state be in any way obligated for any payments due to holders of the bonds issued under the provisions of this Section.

Acts 1996, 1st Ex. Sess., No. 85, §1, eff. July 1, 1996; Acts 2015, No. 182, §1, eff. July 1, 2015.



RS 47:332.24 - Disposition of certain collections in St. Charles Parish

§332.24. Disposition of certain collections in St. Charles Parish

The avails of the tax imposed by R.S. 47:331 from the sale of services as defined in R.S. 47:301(14)(a) in the parish of St. Charles under the provisions of R.S. 47:331(C) and 332 shall be credited to the Bond Security and Redemption Fund and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which becomes due and payable within any fiscal year, the treasurer shall pay the remainder of such monies into the St. Charles Parish Enterprise Fund. The monies in the St. Charles Parish Enterprise Fund shall be used in accordance with the provisions of R.S. 47:302.11(B).

Acts 1996, 1st Ex. Sess., No. 85, §1, eff. July 1, 1996.



RS 47:332.25 - Disposition of certain collections in West Carroll Parish

§332.25. Disposition of certain collections in West Carroll Parish

The avails of the tax imposed by R.S. 47:331 from the sales of services as defined in R.S. 47:301(14)(a) in West Carroll Parish under the provisions of R.S. 47:331(C) and 332, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the West Carroll Parish Visitor Enterprise Fund as provided in and subject to the provisions of R.S. 47:302.31.

Acts 1997, No. 1338, §1, eff. July 1, 1997.



RS 47:332.26 - Disposition of certain collections in East Carroll Parish

§332.26. Disposition of certain collections in East Carroll Parish

The avails of the tax imposed by R.S. 47:331 from the sales of services as defined in R.S. 47:301(14)(a) in East Carroll Parish under the provisions of R.S. 47:331(C) and 332, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the East Carroll Parish Visitor Enterprise Fund as provided in and subject to the provisions of R.S. 47:302.32.

Acts 1997, No. 1338, §1, eff. July 1, 1997.



RS 47:332.27 - Disposition of certain collections in Tensas Parish

§332.27. Disposition of certain collections in Tensas Parish

The avails of the tax imposed by R.S. 47:331 from the sales of services as defined in R.S. 47:301(14)(a) in Tensas Parish under the provisions of R.S. 47:331(C) and 332, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Tensas Parish Visitor Enterprise Fund as provided in and subject to the provisions of R.S. 47:302.33.

Acts 1997, No. 1338, §1, eff. July 1, 1997.



RS 47:332.28 - Disposition of certain collections in Allen Parish

§332.28. Disposition of certain collections in Allen Parish

The avails of the tax imposed by R.S. 47:331 from the sale of services as defined in R.S. 47:301(14)(a) in Allen Parish under the provisions of R.S. 47:331(C) and 332 shall be credited to the Bond Security and Redemption Fund and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such monies into the Allen Parish Capital Improvements Fund created pursuant to R.S. 47:302.36. The monies in the fund shall be used in accordance with the provisions of R.S. 47:302.36.

Acts 1997, No. 800, §1, eff. July 1, 1997.



RS 47:332.29 - Disposition of certain collections in Sabine Parish

§332.29. Disposition of certain collections in Sabine Parish

The avails of the tax imposed by R.S. 47:331 from the sales of services as defined in R.S. 47:301(14)(a) in Sabine Parish under the provisions of R.S. 47:331(C) and 332, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Sabine Parish Tourism Improvement Fund as provided in and subject to the provisions of R.S. 47:302.37.

Acts 1997, No. 1289, §1, eff. July 1, 1997.



RS 47:332.30 - Disposition of certain collections in Calcasieu Parish

§332.30. Disposition of certain collections in Calcasieu Parish

The avails of the tax imposed by R.S. 47:331 from the sales of services as defined in R.S. 47:301(14)(a) in Calcasieu Parish under the provisions of R.S. 47:331(C) and 332, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the avails from the sales of such services in Ward 3 of Calcasieu Parish into the Lake Charles Civic Center Fund as provided in and subject to the provisions of R.S. 47:322.11, the avails from the sales of such services in Wards 4, 5, 6, and 7 of Calcasieu Parish into the West Calcasieu Community Center Fund as provided in and subject to the provisions of R.S. 47:302.12, and the avails from the sales of such services in Wards 1, 2, and 8 of Calcasieu Parish into the Calcasieu Visitor Enterprise Fund as provided in and subject to the provisions of R.S. 47:302.14.

Acts 1997, No. 1289, §1, eff. July 1, 1997; Acts 1998, 1st Ex. Sess., No. 33, §1, eff. April 24, 1998.



RS 47:332.31 - Disposition of certain collections in Cameron Parish

§332.31. Disposition of certain collections in Cameron Parish

The avails of the tax imposed by R.S. 47:331 from the sales of services as defined in R.S. 47:301(14)(a) in Cameron Parish under the provisions of R.S. 47:331(C) and 332, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Cameron Parish Tourism Development Fund as provided in and subject to the provisions of R.S. 47:302.25.

Acts 1997, No. 1289, §1, eff. July 1, 1997.



RS 47:332.32 - Disposition of certain collections in Jefferson Davis Parish

§332.32. Disposition of certain collections in Jefferson Davis Parish

The avails of the tax imposed by R.S. 47:331 from the sales of services as defined in R.S. 47:301(14)(a) in Jefferson Davis Parish under the provisions of R.S. 47:331(C) and 332, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Jefferson Davis Parish Visitor Enterprise Fund as provided in and subject to the provisions of R.S. 47:302.38.

Acts 1997, No. 1289, §1, eff. July 1, 1997.



RS 47:332.33 - Disposition of certain collections in Winn Parish

§332.33. Disposition of certain collections in Winn Parish

The avails of the tax imposed by R.S. 47:331 from the sales of services as defined in R.S. 47:301(14)(a) in Winn Parish under the provisions of R.S. 47:331(C) and 332, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Winn Parish Tourism Fund as provided in and subject to the provisions of R.S. 47:302.16.

Acts 1997, No. 1289, §1, eff. July 1, 1997.



RS 47:332.34 - Disposition of certain collections in Morehouse Parish

§332.34. Disposition of certain collections in Morehouse Parish

The avails of the tax imposed by R.S. 47:331 from the sales of services as defined in R.S. 47:301(14)(a) in Morehouse Parish under the provisions of R.S. 47:331(C) and 332, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Bastrop Municipal Center Fund as provided in and subject to the provisions of R.S. 47:322.17.

Acts 1997, No. 1289, §1, eff. July 1, 1997.



RS 47:332.35 - Disposition of certain collections in Plaquemines Parish

§332.35. Disposition of certain collections in Plaquemines Parish

The avails of the tax imposed by R.S. 47:331 from the sale of services as defined in R.S. 47:301(14)(a) in Plaquemines Parish under the provisions of R.S. 47:331(C) and 332 shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such monies into the Plaquemines Parish Visitor Enterprise Fund. The monies shall be appropriated and used in accordance with the provisions of R.S. 47:302.40.

Acts 1997, No. 321, §1, eff. July 1, 1997.



RS 47:332.36 - Disposition of certain collections in Livingston Parish

§332.36. Disposition of certain collections in Livingston Parish

The avails of the tax imposed by R.S. 47:331 from the sales of services as defined in R.S. 47:301(14)(a) in Livingston Parish under the provisions of R.S. 47:331(C) and 332 shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Livingston Parish Tourism and Economic Development Fund as provided in and subject to the provisions of R.S. 47:302.41.

Acts 1997, No. 337, §1, eff. July 1, 1997; Acts 1999, No. 137, §1, eff. July 1, 1999.



RS 47:332.37 - Disposition of certain collections in the town of Homer in Claiborne Parish

§332.37. Disposition of certain collections in the town of Homer in Claiborne Parish

The avails of the tax imposed by this Chapter from the sales of services as defined by R.S. 47:301(14)(a) in the town of Homer in Claiborne Parish under the provisions of R.S. 47:331(C) and 332 shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Town of Homer Economic Development Fund as provided in and subject to R.S. 47:302.42.

Acts 1997, No. 350, §1, eff. July 1, 1997.



RS 47:332.38 - Disposition of certain collections in Union Parish

§332.38. Disposition of certain collections in Union Parish

The avails of the tax imposed by this Chapter from the sales of services as defined in R.S. 47:301(14)(a) in Union Parish under the provisions of R.S. 47:331(C) and 332 shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Union Parish Visitor Enterprise Fund as provided in and subject to the provisions of R.S. 47:302.43.

Acts 1997, No. 368, §1, eff. July 1, 1997.



RS 47:332.39 - Disposition of certain collections in Terrebonne Parish

§332.39. Disposition of certain collections in Terrebonne Parish

A. The avails of the tax imposed by this Chapter from the sales of services as defined in R.S. 47:301(14)(a) in Terrebonne Parish under the provisions of R.S. 47:331(C) and 332 shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Terrebonne Parish Visitor Enterprise Fund".

B. The monies in the Terrebonne Parish Visitor Enterprise Fund shall be subject to annual appropriation by the legislature. The monies in the fund shall be available exclusively for use by the Houma Area Convention and Visitors Bureau to fund the development of tourism and other economic growth projects within the parish of Terrebonne. All unexpended and unencumbered monies remaining in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund.

Acts 1997, No. 823, §1, eff. July 1, 1997; Acts 1999, No. 225, §2, eff. June 11, 1999.



RS 47:332.40 - Disposition of certain collections in St. Mary Parish

§332.40. Disposition of certain collections in St. Mary Parish

The avails of the tax imposed by R.S. 47:331 from the sales of services as defined in R.S. 47:301(14)(a) in St. Mary Parish under the provisions of R.S. 47:331(C) and 332, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the St. Mary Parish Visitor Enterprise Fund as provided in and subject to the provisions of R.S. 47:302.44.

Acts 1997, No. 823, §2, eff. July 1, 1997.



RS 47:332.41 - Disposition of certain collections in West Feliciana Parish

§332.41. Disposition of certain collections in West Feliciana Parish

The avails of the tax imposed by this Chapter from the sales of services as defined by R.S. 47:301(14)(a) in West Feliciana Parish under the provisions of R.S. 47:331(C) and 332 shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the St. Francisville Economic Development Fund as provided in and subject to R.S. 47:302.46.

Acts 1997, No. 1319, §1, eff. July 1, 1997.



RS 47:332.42 - Disposition of certain collections in East Feliciana Parish

§332.42. Disposition of certain collections in East Feliciana Parish

The avails of the tax imposed by this Chapter from the sales of services as defined by R.S. 47:301(14)(a) in East Feliciana Parish under the provisions of R.S. 47:331(C) and 332 shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the East Feliciana Tourist Commission Fund as provided in and subject to R.S. 47:302.47.

Acts 1997, No. 1319, §1, eff. July 1, 1997.



RS 47:332.43 - Disposition of certain collections in Lincoln Parish

§332.43. Disposition of certain collections in Lincoln Parish

The avails of the tax imposed by R.S. 47:331 from the sales of services as defined in R.S. 47:301(14)(a) in Lincoln Parish under the provisions of R.S. 47:331(C) and 332 shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Lincoln Parish Municipalities Fund as provided in and subject to the provisions of R.S. 47:322.33.

Acts 1997, No. 651, §1, eff. July 1, 1997.



RS 47:332.44 - Disposition of certain collections in Madison and Richland Parishes

§332.44. Disposition of certain collections in Madison and Richland Parishes

A.(1) The avails of the tax imposed by R.S. 47:331 from the sales of services as defined in R.S. 47:301(14)(a) in Madison Parish under the provisions of R.S. 47:331(C) and 332, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Madison Parish Visitor Enterprise Fund".

(2) The monies in the Madison Parish Visitor Enterprise Fund shall be subject to an annual appropriation by the legislature. All unexpended and unencumbered monies remaining in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund.

B.(1) The avails of the tax imposed by R.S. 47:331 from the sales of services as defined in R.S. 47:301(14)(a) in Richland Parish under the provisions of R.S. 47:331(C) and 332, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created in the state treasury and designated as the "Richland Parish Visitor Enterprise Fund".

(2) The monies in the Richland Parish Visitor Enterprise Fund shall be subject to an annual appropriation by the legislature. All unexpended and unencumbered monies remaining in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited into the state general fund.

Acts 1998, 1st Ex. Sess., No. 62, §1, eff. July 1, 1998.



RS 47:332.45 - Disposition of certain collections in Red River Parish

§332.45. Disposition of certain collections in Red River Parish

The avails of the tax imposed by R.S. 47:331 from the sales of services as defined in R.S. 47:301(14)(a) in Red River Parish under the provisions of R.S. 47:331(C) and 332 shall be credited to the Bond Security and Redemption Fund and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Red River Visitor Enterprise Fund as provided in and subject to the provisions of R.S. 47:302.45.

Acts 1999, No. 121, §1, eff. July 1, 1999.



RS 47:332.46 - Disposition of certain collections in LaSalle Parish

§332.46. Disposition of certain collections in LaSalle Parish

The avails of the tax imposed by R.S. 47:331 from the sale of services as defined in R.S. 47:301(14)(a) in LaSalle Parish under the provisions of R.S. 47:331(C) and 332 shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such monies into the LaSalle Economic Development District Fund. The monies shall be appropriated and used in accordance with the provisions of R.S. 47:322.35.

Acts 1999, No. 381, §1, eff. July 1, 1999.



RS 47:332.47 - Disposition of certain collections in Evangeline Parish

§332.47. Disposition of certain collections in Evangeline Parish

The avails of the tax imposed by R.S. 47:331 from the sales of services as defined in R.S. 47:301(14)(a) in Evangeline Parish under the provisions of R.S. 47:331(C) and 332 shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Evangeline Visitor Enterprise Fund as provided in and subject to the provisions of R.S. 47:302.49.

Acts 1999, No. 1025, §1, eff. July 1, 1999.



RS 47:332.48 - Disposition of certain collections in the city of Baker

§332.48. Disposition of certain collections in the city of Baker

The avails of the tax imposed by R.S. 47:331 from the sales of services as defined in R.S. 47:301(14)(a) in the city of Baker under the provisions of R.S. 47:331(C) and 332 shall be credited to the Bond Security and Redemption Fund and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Baker Economic Development Fund as provided in and subject to the provisions of R.S. 47:302.50.

Acts 1999, No. 1324, §1, eff. July 1, 1999.



RS 47:332.49 - Disposition of certain collections in Bienville Parish

§332.49. Disposition of certain collections in Bienville Parish

The avails of the tax imposed by this Chapter from the sales of services as defined in R.S. 47:301(14)(a) in Bienville Parish under the provisions of R.S. 47:331(C) and 332 shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Bienville Parish Tourism and Economic Development Fund as provided in and subject to the provisions of R.S. 47:302.51.

Acts 2001, No. 224, §1, eff. July 1, 2001.



RS 47:332.50 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§332.50. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 47:332.51 - Disposition of certain collections in Concordia Parish

§332.51. Disposition of certain collections in Concordia Parish

The avails of the tax imposed by this Chapter from the sales of services as defined in R.S. 47:301(14)(a) in Concordia Parish under the provisions of R.S. 47:331(C) and 332 shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Concordia Parish Economic Development Fund as provided in and subject to the provisions of R.S. 47:302.53.

Acts 2002, 1st Ex. Sess., No. 2, §1, eff. July 1, 2002.



RS 47:332.52 - Disposition of certain collections in Lafourche Parish

§332.52. Disposition of certain collections in Lafourche Parish

The avails of the tax imposed by R.S. 47:331 from the sales of services as defined in R.S. 47:301(14)(a) in Lafourche Parish under the provisions of R.S. 47:331(C) and 332 shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Lafourche Parish Association for Retarded Citizens (ARC) Training and Development Fund as provided in and subject to the provisions of R.S. 47:322.46.

Acts 2002, 1st Ex. Sess., No. 71, §1, eff. July 1, 2002.



RS 47:332.53 - Disposition of certain collections in Webster Parish

§332.53. Disposition of certain collections in Webster Parish

The avails of the tax imposed by R.S. 47:331 from the sales of services as defined in R.S. 47:301(14)(a) in Webster Parish under the provisions of R.S. 47:331(C) and 332, as applicable, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Webster Parish Convention and Visitors Commission Fund as provided in and subject to the provisions of R.S. 47:302.15.

Acts 2008, No. 250, §1, eff. July 1, 2008; Acts 2009, No. 505, §1, eff. June 30, 2009.



RS 47:332.54 - Disposition of certain collections in Grant Parish

§332.54. Disposition of certain collections in Grant Parish

The avails of the tax imposed by R.S. 47:331 from the sales of services as defined in R.S. 47:301(14)(a) in Grant Parish under the provisions of R.S. 47:331(C) and 332 shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into the Grant Parish Economic Development Fund as provided in and subject to the provisions of R.S. 47:302.55.

Acts 2015, No. 39, §1, eff. July 1, 2015.



RS 47:333 - Use tax on limestone aggregate

§333. Use tax on limestone aggregate

A. Effective July 1, 1984, a use tax is hereby levied upon the first use, in a commercial enterprise in this state, of limestone aggregate for which no Louisiana sales tax is paid. Any person or entity who engages in such first use shall pay to the Department of Revenue such tax of twenty-five cents per ton of limestone aggregate so used. Such use tax is levied in lieu of any other use tax levied in connection with state sales taxes.

B. Such tax shall be paid in accordance with the administrative and enforcement powers conferred upon the Department of Revenue by Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes insofar as the application of such provisions is practicable, or in accordance with applicable enforcement provisions of general laws, and in accordance with procedures required by the department.

Acts 1984, 1st Ex. Sess., No. 13, §1, eff. March 27, 1984; Acts 1997, No. 658, §2.

{{NOTE: SEE ACTS 1984, 1ST EX. SESS, NO. 13, §2.}}



RS 47:335.1 - Short title

CHAPTER 2-C. UNIFORM SALES AND

USE TAX ADMINISTRATION ACT

§335.1. Short title

This Chapter shall be known as and referred to as the "Uniform Sales and Use Tax Administration Act".

Acts 2001, No. 72, §1, eff. May 24, 2001.



RS 47:335.2 - Definitions

§335.2. Definitions

As used in this Chapter:

(1) "Agreement" means the Streamlined Sales and Use Tax Agreement.

(2) "Certified automated system" means software certified jointly by the states that are signatories to the agreement to calculate the tax imposed by each jurisdiction on a transaction, determine the amount of tax to remit to the appropriate state, and maintain a record of the transaction.

(3) "Certified service provider" means an agent certified jointly by the states that are signatories to the agreement to perform all of the seller's sales tax functions.

(4) "Person" means an individual, trust, estate, fiduciary, partnership, limited liability company, limited liability partnership, corporation, or any other legal entity.

(5) "Sales and use tax" means the taxes levied under R.S. 47:301 through 332 and the taxes that are levied by local governmental subdivisions and school boards under authority of Article VI, Section 29 of the Constitution of Louisiana.

(6) "Seller" means any person making sales, leases, or rentals of personal property or services.

(7) "State" means any state of the United States and the District of Columbia.

Acts 2001, No. 72, §1, eff. May 24, 2001.



RS 47:335.3 - Policy

§335.3. Policy

The Legislature of Louisiana finds that this state should enter into an agreement with one or more states to simplify and modernize sales and use tax administration in order to substantially reduce the burden of tax compliance for all sellers and for all types of commerce.

Acts 2001, No. 72, §1, eff. May 24, 2001.



RS 47:335.4 - Multistate discussions; streamlined sales and use tax agreement

§335.4. Multistate discussions; Streamlined Sales and Use Tax Agreement

A. For the purpose of reviewing, amending, and finalizing the agreement authorized by this Chapter, the state of Louisiana shall enter into multistate discussions. For purposes of such discussions, the state shall be represented by four delegates, one member to be appointed by the president of the Senate, one member to be appointed by the speaker of the House of Representatives, and two members to be appointed by the governor.

B. The Louisiana Department of Revenue is authorized and directed upon the consent of the legislature to enter into the Streamlined Sales and Use Tax Agreement with one or more states to simplify and modernize sales and use tax administration in order to substantially reduce the burden of tax compliance for all sellers and for all types of commerce. In furtherance of the agreement, the Louisiana Department of Revenue is authorized to act jointly with other states that are members of the agreement to establish standards for certification of a certified service provider and certified automated system and establish performance standards for multistate sellers.

C. The Louisiana Department of Revenue is further authorized to take other actions reasonably required to implement the provisions set forth in this Chapter. Other actions authorized by this Section include but are not limited to the adoption of rules and regulations and the joint procurement, with other member states, of goods and services in furtherance of the cooperative agreement.

D. The secretary of the Louisiana Department of Revenue or the secretary's designee is authorized to represent this state before the other states that are signatories to the agreement.

Acts 2001, No. 72, §1, eff. May 24, 2001.



RS 47:335.5 - Louisiana law unmodified

§335.5. Louisiana law unmodified

No provision of the agreement authorized by this Chapter in whole or part invalidates or amends any provision of the law of Louisiana. Adoption of the agreement by Louisiana does not amend or modify any law of Louisiana. Implementation of any condition of the agreement in this state, whether adopted before, at, or after membership of this state in the agreement, must be by the action of the Legislature of Louisiana.

Acts 2001, No. 72, §1, eff. May 24, 2001.



RS 47:335.6 - Agreement prerequisites

§335.6. Agreement prerequisites

The Louisiana Department of Revenue shall not enter into the Streamlined Sales and Use Tax Agreement unless the agreement requires each state to abide by the following requirements:

A. Uniform State Rate. The agreement must set restrictions to achieve over time more uniform state rates through the following:

(1) Limiting the number of state rates.

(2) Limiting the application of maximums on the amount of state tax that is due on a transaction.

(3) Limiting the application of thresholds on the application of state tax.

B. Uniform Standards. The agreement must establish uniform standards for the following:

(1) The sourcing of transactions to taxing jurisdictions.

(2) The administration of exempt sales.

(3) The allowances a seller can take for bad debts.

(4) Sales and use tax returns and remittances.

C. Uniform Definitions. The agreement must require states to develop and adopt uniform definitions of sales and use tax terms. The definitions must enable a state to preserve its ability to make policy choices not inconsistent with the uniform definitions.

D. Central Registration. The agreement must provide a central, electronic registration system that allows a seller to register to collect and remit sales and use taxes for all signatory states.

E. No Nexus Attribution. The agreement must provide that registration with the central registration system and the collection of sales and use taxes in the signatory states will not be used as a factor in determining whether the seller has nexus with a state for any tax.

F. Local Sales and Use Taxes. The agreement must provide for reduction of the burdens of complying with local sales and use taxes through the following:

(1) Restricting variances between the state and local tax bases.

(2) Requiring states to administer any sales and use taxes levied by local jurisdictions within the state so that sellers collecting and remitting these taxes will not have to register or file returns with, remit funds to, or be subject to independent audits from local taxing jurisdictions.

(3) Restricting the frequency of changes in the local sales and use tax rates and setting effective dates for the application of local jurisdictional boundary changes to local sales and use taxes.

(4) Providing notice of changes in local sales and use tax rates and of changes in the boundaries of local taxing jurisdictions.

G. Monetary Allowances. The agreement must outline any monetary allowances that are to be provided by the states to sellers or certified service providers.

H. State Compliance. The agreement must require each state to certify compliance with the terms of the agreement prior to joining and to maintain compliance, under the laws of the member state, with all provisions of the agreement while a member.

I. Consumer Privacy. The agreement must require each state to adopt a uniform policy for certified service providers that protects the privacy of consumers and maintains the confidentiality of tax information.

J. Advisory Councils. The agreement must provide for the appointment of an advisory council of private sector representatives and an advisory council of nonmember state representatives to consult with in the administration of the agreement.

Acts 2001, No. 72, §1, eff. May 24, 2001.



RS 47:335.7 - Cooperating sovereigns

§335.7. Cooperating sovereigns

The agreement authorized by this Chapter is an accord among individual cooperating sovereigns in furtherance of their governmental functions. The agreement provides a mechanism among the member states to establish and maintain a cooperative, simplified system for the application and administration of sales and use taxes under the duly adopted law of each member state.

Acts 2001, No. 72, §1, eff. May 24, 2001.



RS 47:335.8 - Agreement beneficiaries; standing

§335.8. Agreement beneficiaries; standing

A. The agreement authorized by this Chapter binds and inures only to the benefit of the state of Louisiana and the other member states. No person, other than a member state, is an intended beneficiary of the agreement. Any benefit to a person other than a state is established by the law of Louisiana and the other member states and not by the terms of the agreement.

B. Consistent with Subsection A, no person shall have any cause of action or defense under the agreement or by virtue of this state's approval of the agreement. No person may challenge, in any action brought under any provision of law, any action or inaction by any department, agency, or other instrumentality of Louisiana, or any political subdivision of Louisiana on the ground that the action or inaction is inconsistent with the agreement.

C. No law of Louisiana, or the application thereof, may be declared invalid as to any person or circumstance on the ground that the provision or application is inconsistent with the agreement.

Acts 2001, No. 72, §1, eff. May 24, 2001.



RS 47:335.9 - Certified service provider; certified automated system; proprietary system

§335.9. Certified service provider; certified automated system; proprietary system

A.(1) A certified service provider is the agent of a seller, with whom the certified service provider has contracted, for the collection and remittance of sales and use taxes. As the seller's agent, the certified service provider is liable for sales and use tax due each member state on all sales transactions it processes for the seller except as set out in this Section.

(2) A seller that contracts with a certified service provider is not liable to the state for sales or use tax due on transactions processed by the certified service provider unless the seller misrepresented the type of items it sells or committed fraud. In the absence of probable cause to believe that the seller has committed fraud or made a material misrepresentation, the seller is not subject to audit on the transactions processed by the certified service provider. A seller is subject to audit for transactions not processed by the certified service provider. The member states acting jointly may perform a system check of the seller and review the seller's procedures to determine if the certified service provider's system is functioning properly and the extent to which the seller's transactions are being processed by the certified service provider.

B. A person that provides a certified automated system is responsible for the proper functioning of that system and is liable to the state for underpayments of tax attributable to errors in the functioning of the certified automated system. A seller that uses a certified automated system remains responsible and is liable to the state for reporting and remitting tax.

C. A seller that has a proprietary system for determining the amount of tax due on transactions and has signed an agreement establishing a performance standard for that system is liable for the failure of the system to meet the performance standard.

Acts 2001, No. 72, §1, eff. May 24, 2001.



RS 47:337.1 - Short title

CHAPTER 2-D. UNIFORM LOCAL SALES TAX CODE

PART A. GENERAL PROVISIONS

§337.1. Short title

This Chapter shall be known as and may be cited as the "Uniform Local Sales Tax Code".

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.2 - Intent; application and interpretation of Chapter

§337.2. Intent; application and interpretation of Chapter

A.(1) The intention of the legislature in enacting the provisions of this Chapter is as follows:

(a) To exercise the authority provided to it in Article VI, Section 29 of the Constitution of Louisiana and recognized by a long line of jurisprudence to define and limit the scope of all state and local sales and use taxes, including all of the definitions and limitations in the statutes generally applicable to such taxes.

(b) To benefit both taxpayers and local tax collectors by promoting uniformity to the extent possible in the assessment, collection, administration, and enforcement of the sales and use taxes imposed by taxing authorities and, by compiling them, making them readily available in one place in the revised statutes.

(c) To provide, in addition to existing judicial remedies, for an impartial, economical, and expeditious forum where a taxpayer may choose to resolve disputes arising under sales and use taxes imposed by local taxing authorities before the Board of Tax Appeals, an independent quasi judicial agency within the Department of State Civil Service; and to provide a uniform remedy for taxpayers appealing assessments or denials or inaction on a refund claim, all for the purpose of promoting uniformity and consistency in the interpretation and application of law governing such taxes.

(2) Nothing in this Chapter is intended to increase or decrease the amount or type of taxes imposed by local taxing authorities, nor is it intended to repeal any taxes, exemptions, exclusions, credits, rebates, or refunds existing on July 1, 2003, including those taxes ratified by Article VI, Section 31 of the Constitution of Louisiana.

B.(1) Notwithstanding any other provision of law or local ordinance to the contrary, and except as provided for in Paragraph (3) of this Subsection, the provisions of this Chapter shall apply in the assessment, collection, administration, and enforcement of the sales and use tax of any political subdivision.

(2) In particular, the provisions of this Chapter shall apply notwithstanding any contrary provisions in Title 33 of the Louisiana Revised Statutes of 1950 providing with respect to the sales and use tax of a particular political subdivision.

(3) Other provisions of law or local ordinance shall control and be applicable only with respect to the following:

(a) The rate of the sales and use tax.

(b) The effective date of such tax.

(c) The term of the tax.

(d) The purpose for which the proceeds of the tax shall be used.

(e) Vendor's compensation.

(f) Optional exclusions or exemptions allowed by state sales and use tax law, adopted by the local ordinance pursuant to such state law.

(g) Exclusions and exemptions in the local ordinance which were adopted prior to July 1, 2003, pursuant to state law authorizing such adoption, but not allowed as an exclusion or exemption from state sales and use tax.

(h) Exclusions and exemptions in the local ordinance adopted pursuant to legislation enacted under Article VI, Section 29(D)(1) of the Constitution of Louisiana, but not allowed as an exclusion or exemption from state sales and use tax.

C. Notwithstanding any other law to the contrary, in order to insure taxpayers of uniformity of tax collection, the regulations applicable to the sales and use tax of the tax authorities provided for in this Chapter shall be the following:

(1) For purposes of this Section, the following terms shall have the following definitions:

(a) "Board" means the board of directors of the Louisiana Association of Tax Administrators.

(b) "Common sales tax law" means a provision of law relative to the sales and use tax law of the state which is applicable to the state and to local taxing authorities and which is intended to have the same meaning and application as provided for in R.S. 47:337.2(D). The term "common sales tax law" shall mean and include the provisions of Part F of this Chapter.

(c) "Regulation" means a rule or regulation as those terms are defined in the Administrative Procedure Act.

(d) "Regulatory action" means the adoption, amendment, or repeal of a regulation.

(2) Until January 1, 2004, any collector may file a written request with the secretary for amendment in the manner provided for in Paragraph (4) of this Subsection of any regulation of the Department of Revenue in effect on July 1, 2003, concerning a common sales tax law. If no request for an amendment of a particular regulation has been received by the secretary by January 1, 2004, then that regulation shall be applicable to all local tax authorities. If the regulation is amended, then that regulation as amended shall be applicable to both the state and to local taxing authorities notwithstanding any prior construction of such law.

(3) If no regulation concerning a common sales tax law has been adopted by the secretary, any collector may file a written request with the secretary for the adoption of such regulation in the manner provided for in Paragraph (4) of this Subsection.

(4)(a) No regulatory action of the Department of Revenue concerning a common sales tax law shall be applicable to local tax authorities unless such regulatory action is proposed and adopted in accordance with the provisions of this Paragraph. The procedure provided for in this Paragraph shall be specifically applicable to the following regulatory actions:

(i) Regulations in effect on July 1, 2003, for which a written request for an amendment has been received as provided for in Paragraph (2) of this Subsection.

(ii) Written requests by a collector for the adoption of a regulation as provided for in Paragraph (3) of this Subsection.

(iii) Adoption, amendment, or repeal of regulations proposed after July 1, 2003, by the secretary.

(b)(i) Any regulatory action concerning the regulations provided for in this Section shall be the same as is provided for in the Administrative Procedure Act, except as follows:

(aa)(I) Before the secretary gives any notice of an intended regulatory action or submits a proposal to public review as required by R.S. 49:953(A) or (B), the secretary shall make a written request to the board for their input.

(II) The secretary shall also make the same request of the board when a request has been received for an amendment of a regulation as provided for in Paragraph (2) of this Subsection or for the adoption of a regulation as provided for in Paragraph (3) of this Subsection.

(bb)(I) Upon receipt of the secretary's request, the board may make a written request that the secretary convene a meeting at which she will receive the board's input and, if the board has requested such a meeting, it may appoint two representatives to attend the meeting. The meeting shall be held within fifteen days of such request, unless another time is agreed to by the board, at a time and location chosen by the secretary.

(II) In the same manner, the secretary shall provide for the receipt of input from a representative of any collector who has made a written request for the amendment of a regulation as provided for in Paragraph (2) of this Subsection or for the adoption of a regulation as provided for in Paragraph (3) of this Subsection. In that case, if the collector also requests a meeting, the secretary shall convene such a meeting to receive such input from the collector within fifteen days of the request, unless another time is agreed to by the collector, at a time and place of the secretary's choosing; however, if more than two collectors have made a request for such a meeting, they shall select not more than two representatives to participate in such meeting on their behalf.

(ii) Only after the procedure provided for in this Subparagraph has been followed may the secretary proceed to adopt, amend, or repeal the regulation in accordance with the Administrative Procedure Act. Oversight of such regulatory action shall be with the Senate Committee on Revenue and Fiscal Affairs and the House Committee on Ways and Means.

(iii) After the regulation is finally adopted, amended, or repealed pursuant to the Administrative Procedure Act, any taxpayer or collector may file an action in any court of competent jurisdiction seeking a declaratory judgment to declare such regulatory action contrary to or inconsistent with the statute.

(iv) The regulatory action shall be effective for local taxing authorities in the same manner and at the same time it becomes effective for the state.

(5) The provisions of Part H of this Chapter shall be the applicable procedure for the adoption of uniform regulations for provisions of law relative to sales and use tax law or its administration that is applicable only to local taxing authorities.

D. However, in the interest of making the assessment, collection, administration, and enforcement of state and local sales tax uniform, it is the intention of the legislature that both the provisions of this Chapter and the provisions of local ordinances which are similar to provisions in Chapters 2, 2-A, 2-B, and 18 of this Subtitle shall be interpreted by the Board of Tax Appeals and the courts of this state to have the same meaning and application as the provisions in those Chapters.

Acts 2003, No. 73, §1, eff. July 1, 2003; Acts 2004, No. 469, §1, eff. July 1, 2004; Acts 2014, No. 640, §2, eff. June 12, 2014.



RS 47:337.3 - Imposition of political subdivision tax

PART B. LEVY OF TAXES

§337.3. Imposition of political subdivision tax

A. A taxing authority may continue to levy sales and use taxes under authority provided for such political subdivisions by the statutes or Constitution of Louisiana.

B.(1) Notwithstanding any other provision of law to the contrary, and in addition to any other authority to levy a sales and use tax, any political subdivision levying or authorized to levy any sales and use tax pursuant to voter approval is hereby authorized to renew or continue such sales and use tax, provided that the question of the renewal or continuation of such tax has been submitted to the qualified electors of the political subdivision at an election to be conducted in accordance with the election laws of the state of Louisiana and a majority of those voting in the election have voted in favor of the renewal or continuation of the tax.

(2)(a) In accordance with the provisions of Article VI, Section 29(B) of the Constitution of Louisiana, any such renewal or continuation of a sales and use tax as provided for in this Subsection is hereby authorized to exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana and shall be in addition to any limit set forth in any other statute.

(b) The authority granted in this Subsection shall not limit in any respect any taxing authority granted by any other provisions of law.

(3) The proceeds derived from any such renewal or continuation of a sales and use tax shall be used solely for the purpose or purposes set forth in the renewal or continuation proposition approved by the voters of the political subdivision.

Acts 2003, No. 73, §1, eff. July 1, 2003; Acts 2004, No. 683, §2, eff. July 5, 2004.



RS 47:337.4 - Levy of sales and use taxes

§337.4. Levy of sales and use taxes

A. Any political subdivision which is authorized by the constitution and laws of the state of Louisiana to levy and impose a sales and use tax which proposition is approved by a majority of those voting at an election called for the purpose after July 1, 2003, shall impose, levy, administer, and collect such tax by local ordinance in the manner required by this Chapter.

B. The local ordinance shall contain the following:

(1) The rate of such sales and use tax.

(2) The effective date of such tax.

(3) The term of the tax.

(4) The purpose for which the proceeds of the tax shall be used.

(5) Vendor's compensation.

(6) Optional exclusions or exemptions allowed by state sales and use tax law, adopted by the local ordinance pursuant to state law.

(7) Exclusions and exemptions adopted pursuant to legislation enacted under Article VI, Section 29(D)(1) of the Constitution of Louisiana, but not allowed as an exclusion or exemption from state sales and use tax.

(8) Penalty, interest, or attorney fees due on the sales and use tax. The amount of such penalty, interest, and attorney fees shall be limited as provided by law, including relevant jurisprudence, until such statute or jurisprudence is changed.

C. Any local ordinance adopted by a political subdivision levying the tax after July 1, 2003, shall incorporate by reference thereto the provisions of the Uniform Local Sales Tax Code. The incorporation of the provisions of the Uniform Local Sales Tax Code or other laws shall apply to such provisions as existed at the time of the adoption of the local ordinance and to such provisions as they may be thereafter amended.

D. Any political subdivision which has levied a local sales and use tax prior to July 1, 2003, shall collect and administer the tax in accordance with the provisions of this Chapter on that date without effect on the proposition imposing the tax and without the necessity of imposing, levying, or enacting the local ordinance again. However, the political subdivisions levying the tax before such date also may incorporate the code into such ordinances by reference.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.5 - Local sales and use taxes effective date

§337.5. Local sales and use taxes effective date

No political subdivision shall impose or increase a sale and use tax unless that tax or increase has an effective date of the first of January, the first of April, the first of July, or the first of October, and the secretary and the Uniform Electronic Local Return and Remittance Advisory Committee have been notified in advance as provided for in R.S. 47:337.23. Except for the notice to the secretary and the advisory committee, the provisions of this Section shall not apply to the renewal of an existing sales tax.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.5.1 - Levy of parish tax; sales tax in parish of state capitol

PART II. LEVY AND COLLECTION OF TAXES

SUBPART A. GENERAL PROVISIONS

§337.5.1. Levy of parish tax; sales tax in parish of state capitol

A. A vote of a majority of all the members of police juries shall be required to levy any parish tax, or to make any appropriation. In levying parish taxes, the police juries shall levy a uniform per centum on every species of property, trade, or profession, on which the state assesses a tax.

B. The governing body of the parish in which the State Capitol is situated shall be and is hereby empowered and authorized to levy and collect a tax of two percent on gross sales within said parish, but outside of any incorporated municipality therein. Said tax shall be imposed by ordinance of the governing authority, adopted after a public hearing thereon, and shall be levied upon the sale at retail, the use, the lease, or rental, the consumption, the distribution and storage for use or consumption of tangible personal property, upon the leasing or renting of tangible personal property upon sales of services in the parish, and upon the furnishing, repairing or serving articles of tangible personal property, all as presently or hereafter defined in R.S. 47:301 through 317. Said tax shall be in addition to all other taxes, and shall be collected by said parish in accordance with the provisions contained in the ordinance imposing the tax, and said parish is further authorized and empowered to provide for the collection thereof and to employ such means as may be necessary in connection therewith. In order to provide uniformity in the sales and use tax in said parish, the governing authority of the city of Baker is authorized to levy and collect as in the case of the governing body of the parish a similar tax pursuant to and in accordance with the provisions of this section.

C. Nothing in this section shall be construed so as to prevent police juries in the river parishes from levying a special tax on land for construction and support of levees.

Amended by Acts 1956, No. 401, §1; Acts 1966, No. 398, §1; Acts 1970, No. 559, §1; Redesignated from R.S. 33:2741 pursuant to Acts 2011, No. 248, §4.

{{NOTE: SEE ACTS 1990, NO. 66.}}



RS 47:337.6 - Definitions

PART C. DEFINITIONS, EXCLUSIONS, EXEMPTIONS,

AND OTHER PROHIBITIONS

§337.6. Definitions

A. The following words, terms, and phrases used in this Chapter shall have the meaning ascribed to them in this Subsection, unless the context clearly indicates a different meaning:

(1) "Local ordinance", for purposes of this Chapter, shall include both ordinances and resolutions pursuant to which a political subdivision levies a sales and use tax and otherwise provides with respect thereto.

(2) "Political subdivision" means a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to levy and collect a sales and use tax.

(3) "Secretary" or "secretary of revenue" means the secretary of the Department of Revenue for the state of Louisiana.

B. The words, terms, and phrases used in this Chapter shall have the same meaning ascribed to them as provided for in R.S. 47:301, unless the context clearly indicates a different meaning, except to the extent expressly limited in that Section.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.7 - Exemptions generally

§337.7. Exemptions generally

No exemption from sales and use tax enacted or granted after July 1, 2003, shall be applicable to any sales and use tax levied by any political subdivision unless such exemption is enacted as an amendment to this Chapter, except as provided by R.S. 47:337.8(B).

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.8 - Prohibited exemptions; specific application required

§337.8. Prohibited exemptions; specific application required

A. After any sales tax revenue bonds of any local governmental subdivision, as defined in Article VI, Section 44(1) of the Louisiana Constitution, or any school board have been authorized, no sales tax exemptions created after the authorization of those bonds shall apply to the sales and use tax dedicated as security for said bonds.

B.(1) No exemption from state sales and use tax enacted or granted after July 1, 2003, shall be applicable to the sales and use tax imposed by local taxing authorities unless the exemption expressly states within its statutory language that it applies to sales and use taxes imposed by local taxing authorities.

(2) Any exemption enacted after July 1, 2003, that expressly states within its statutory language that it applies to sales and use taxes imposed by local taxing authorities shall be effective as provided in the Act, and shall be added to this Chapter by the Law Institute pursuant to R.S. 47:337.87.

C. No suspension of the sales and use taxes of the state or a political subdivision whose boundaries are coterminous with those of the state, or a suspension of an exemption, exclusion, or other provision related to such taxes, shall be effective against the sales and use tax of political subdivisions unless the suspension instrument expressly applies to such taxes.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.9 - Exemptions applicable to local tax in Chapters 2, 2-A, and 2-B; other exemptions applicable

§337.9. Exemptions applicable to local tax in Chapters 2, 2-A, and 2-B; other exemptions applicable

A. Except as provided for in this Chapter, the Uniform Local Sales Tax Code, the sales and use tax exemptions in Chapters 2, 2-A, and 2-B of this Title as set forth in the provisions of law cited in the following Subsections of this Section, and no other, shall apply to the sales and use taxes of political subdivisions. The use of the "key words" following the statutory citations in this Section are illustrative only, and they are intended to aid in clarity and ease of finding the law, and they are not intended to expand, contract, or otherwise modify or change the intent of the cited provisions of law.

B. R.S. 47:302(D), "key words": advertising services rendered by an advertising business.

C.(1) R.S. 47:305(A)(1), "key words": direct sales of livestock, poultry, and other farm products.

(2) R.S. 47:305(A)(3), "key words": the sale of agricultural commodities as a raw product.

(3) R.S. 47:305(A)(4), "key words": the purchase of feed and feed additives.

(4) R.S. 47:305(B), "key words": farm products used by farmers.

(5) R.S. 47:305(C), "key words": returned motor vehicles.

(6) R.S. 47:305(D)(1)(a), "key words": gasoline.

(7) R.S. 47:305(D)(1)(b), "key words": steam.

(8) R.S. 47:305(D)(1)(c), "key words": water.

(9) R.S. 47:305(D)(1)(d), "key words": electric power or energy and fuel.

(10) Repealed by Acts 2007, No. 480, §2.

(11) R.S. 47:305(D)(1)(f), "key words": farm fertilizer and containers.

(12) R.S. 47:305(D)(1)(g), "key words": natural gas.

(13) R.S. 47:305(D)(1)(h), "key words": boiler fuel except refinery gas.

(14) R.S. 47:305(D)(1)(i), "key words": demonstrators.

(14.1) R.S. 47:305(D)(1)(k), "key words": prosthetic devices.

(15) R.S. 47:305(D)(1)(t), "key words": devices utilized or prescribed by dentists.

(16) R.S. 47:305(D)(2), "key words": sales of meals.

(17) R.S. 47:305(D)(4)(b), "key words": the procurement and administration of cancer and related chemotherapy prescription drugs used exclusively by the patient in his medical treatment.

(18) R.S. 47:305(D)(5)(a), "key words": the sale of prescription drugs under the pharmaceutical vendor program for Title XIX of the Social Security Act as administered by the Department of Health and Human Resources of the state of Louisiana.

(19) R.S. 47:305(D)(5)(a), "key words": Beginning January 1, 1999, for the sale of prescription drugs under Title XXI of the Social Security Act as administered by such department; retroactivity.

(20) R.S. 47:305(D)(5)(b), "key words": the administration of prescription drugs used exclusively by the patient in the medical treatment of various diseases or injuries.

(21) R.S. 47:305(D)(6), "key words": exemptions from the state sales and use tax provided in R.S. 47:305 in existence as of the effective date of Act 205 of 1978, except as otherwise specifically provided in R.S. 47:305(D); the requirement concerning specifically providing in the title and body of any Act subsequent to the effective date of that Act that it is applicable to a political subdivision in order for such Act to be effective.

(22) R.S. 47:305(E), "key words": articles of tangible personal property imported into a taxing jurisdiction, or produced or manufactured in a taxing jurisdiction, for export, and for bona fide interstate commerce; the intention of any local ordinance and this Chapter that a tax be levied on the sale at retail, the use, the consumption, the distribution, and the storage to be used or consumed in the taxing jurisdiction, of tangible personal property after it has come to rest in the taxing jurisdiction and has become a part of the mass of property in the taxing jurisdiction.

(23) R.S. 47:305(F), "key words": broadcasters or exhibit rights.

(24) R.S. 47:305(G), "key words": home renal dialysis machines.

(25) R.S. 47:305(H), "key words": demonstrators.

(26) R.S. 47:305(I), "key words": drilling rigs and component parts.

D.(1) R.S. 47:305.1, "key words": property which becomes component parts of ships, vessels, or barges and for materials and supplies purchased for vessels operating exclusively in foreign or interstate coastwise commerce.

(2) R.S. 47:305.3, "key words": seeds used in planting crops.

(3) R.S. 47:305.6, "key words:" Little Theater tickets.

(4) R.S. 47:305.7, "key words": tickets to musical performances of nonprofit musical organizations.

(5) R.S. 47:305.8, "key words": pesticides used for agricultural purposes.

(6) R.S. 47:305.9, "key words": motion picture film rental.

(7) R.S. 47:305.10, "key words": property purchased for first use outside the state.

(8) R.S. 47:305.11, "key words": contracts prior to and within ninety days of tax levy.

(9) R.S. 47:305.13, "key words": admissions to entertainments furnished by certain domestic nonprofit corporations.

(10) R.S. 47:305.14, "key words": nonprofit organizations and certain newspapers.

(11) R.S. 47:305.15, "key words:" sales or purchases by blind persons.

(12) R.S. 47:305.16, "key words": cable television installation and repair.

(13) R.S. 47:305.17, "key words": income from coin-operated washing and drying machines in a commercial laundromat.

(14) R.S. 47:305.19, "key words": leased vessels used in the production of minerals.

(15) Repealed by Acts 2005, No. 413, §1, eff. July 11, 2005.

(16) R.S. 47:305.28, "key words": gasohol.

(17) R.S. 47:305.38, "key words": sheltered workshops for persons with intellectual disabilities.

(18) R.S. 47:305.41, "key words": Ducks Unlimited and Bass Life.

(19) R.S. 47:305.43, "key words": nonprofit organizations dedicated to the conservation of fish or migratory waterfowl.

(20) R.S. 47:305.44, "key words": raw materials used in the printing process.

(21) R.S. 47:305.45, "key words": per diem or car hire on freight cars, piggy-back cars, and rolling stock.

(22) R.S. 47:305.46, "key words": purchases with United States Department of Agriculture Food Stamp Coupons; purchases made under the Women, Infants, and Children's Program.

(23) R.S. 47:305.47, "key words": pharmaceutical samples distributed without charge.

(24) R.S. 47:305.49, "key words": catalog distribution.

(25) R.S. 47:305.50, "key words": vehicles used in interstate commerce; rail rolling stock sold or leased in this state; railroad ties.

(26) R.S. 47:305.51, "key words": utilities used by steelworks and blast furnaces.

(27)(a) R.S. 47:305.53, "key words": sickle cell disease organizations.

(b) R.S. 47:305.59, "key words": charitable residential construction.

(28) R.S. 47:305.60, "keywords": certain water conservation equipment; Sparta Groundwater Conservation District.

(29) R.S. 47:305.61, "keywords": certain water conservation equipment; Sparta Groundwater Conservation District.

(30) Repealed by Acts 2010, No. 1015, §2.

(31) R.S. 47:305.68, "keywords": Fore!Kids Foundation.

(32) R.S. 47:305.70, "keywords": certain construction materials sold to the "Make It Right Foundation".

(33) R.S. 47:305.71, "keywords": certain construction materials sold to the "St. Bernard Project, Inc."

E.(1) Except as provided in Paragraph (2) of this Subsection, political subdivisions are prohibited from levying a sales or use tax or any other tax on diesel fuel.

(2) Political subdivisions which have continuously, uniformly, and without interruption, legally levied and collected a sales or use tax or any other excise tax on diesel fuel since January 1, 1975, are authorized to continue the levy and collection of such tax provided the conditions of Paragraph (3) are satisfied.

(3) No political subdivision may enforce the levy or collection of a sales or use tax or any other excise tax on diesel fuel unless and until such political subdivision obtains a final and non-appealable declaratory judgement from a court of competent jurisdiction declaring that the provisions of Paragraph (2) have been satisfied.

(4) No political subdivision or its agents shall have the authority to audit the records of a business located outside the boundaries of that parish in order to levy or collect a sales or use tax or any other tax on diesel fuel.

F. Notwithstanding any provision of law to the contrary, prescription drugs purchased through or pursuant to a Medicare Part B and D plan shall be exempt from the sales and use taxes imposed by any local governmental subdivision, school board, or other political subdivision whose boundaries are not coterminous with the state.

Acts 2003, No. 73, §1, eff. July 1, 2003; Acts 2004, No. 691, §1, eff. July 6, 2004; Acts 2005, No. 278, §2, eff. July 1, 2005; Acts 2005, No. 397, §1, eff. July 1, 2005; Acts 2005, No. 413, §1, eff. July 11, 2005; Acts 2006, No. 411, §1, eff. July 1, 2006; Acts 2006, No. 608, §1, eff. July 1, 2006; Acts 2007, No. 457, §1, eff. July 1, 2007; Acts 2007, No. 471, §1, eff. July 1, 2007; Acts 2007, No. 480, §2; Acts 2009, No. 442, §1, eff. July 1, 2009; Acts 2009, No. 462, §1, eff. July 1, 2009; Acts 2010, No. 1015, §; Acts 2011, No. 374, §2, eff. June 30, 2011; Acts 2011, No. 385, §1, eff. July 1, 2012; Acts 2011, No. 387, §1, eff. July 1, 2012; Acts 2012, No. 266, §1, eff. July 1, 2012; Acts 2014, No. 811, §25, eff. June 23, 2014; Acts 2015, No. 468, §1, eff. July 1, 2015.



RS 47:337.10 - Optional exclusions and exemptions

§337.10. Optional exclusions and exemptions

A. As provided for in R.S. 47:305(D)(5)(c), for the time after July 1, 1999, a taxing authority may by ordinance or resolution provide for the following:

(1) An exemption for the sale of prescription drugs used in the treatment of various diseases or injuries, or an exemption for the procurement and administration of chemotherapy drugs, if such drugs are used exclusively by the patient in his medical treatment if administered exclusively to the patient by a physician, nurse, or other health care professional in a physician's office where patients are not regularly kept as bed patients for twenty-four hours or more.

(2) An amnesty for any person who may have been responsible to impose, collect, and/or remit the tax previously imposed on the transactions provided for in Paragraph (1) this Subsection prior to the time such exemption and/or amnesty is granted according to such reasonable terms and conditions as the respective taxing authorities may adopt.

B. As provided for in R.S. 47:305.25(B) and (C):

(1) In the parish of West Carroll, the parish school board may exempt the farm equipment as provided in R.S. 47:305.25(A) from additional sales and use taxes after approval by a majority of the qualified electors of the parish and the police jury may exempt the equipment as provided in that Section from all sales and use taxes which it is presently levying and collecting and shall exempt such equipment from any additional sales and use tax or taxes which it may hereafter levy and collect.

(2) Except as provided in Paragraph (1) of this Subsection:

(a) A city or parish school board may by resolution adopted by the board provide an exemption for farm equipment as defined in R.S. 47:305.25(A).

(b) The governing authority of a municipality may by resolution or ordinance provide an exemption for farm equipment as defined in R.S. 47:305.25(A) from all of its sales and use taxes.

(c) The governing authority of a parish may by resolution or ordinance provide an exemption for farm equipment as defined in R.S. 47:305.25(A) from all of its sales and use taxes and all sales and use taxes of political subdivisions levied solely within the territory of the parish, except municipal and school board taxes.

C. As provided for in R.S. 47:305.30, notwithstanding the provisions of any other law to the contrary, the governing authority of any political subdivision in the parish of Plaquemines may exclude and exempt from any sales and use tax levied by such governing authority any item excluded and exempted from the sales and use taxes imposed by the state of Louisiana under Chapter 2 and Chapter 2-A of Subtitle II of this Title. It is expressly provided that the provisions of this Subsection shall also be applicable to any sales and use taxes being imposed by such governing authority as of July 6, 1981; provided, that no bonds or other obligations payable from the proceeds of such taxes have been issued and are outstanding.

D. As provided for in R.S. 47:305.37(B) with regard to diesel fuel, propane, or other liquefied petroleum gases used or consumed for farm purposes, in Rapides Parish:

(1) The parish school board may by resolution adopted by the board provide an exemption from its sales and use tax as is provided for state sales tax in R.S. 47:305.37(A).

(2) The governing authority of a municipality may by resolution or ordinance provide an exemption as is provided for state sales tax in R.S. 47:305.37(A) from its sales and use tax and all sales and use taxes of political subdivisions levied solely within the territory of the municipality, except school board taxes.

(3) The governing authority of a parish may by resolution or ordinance provide an exemption as is provided for state sales tax in R.S. 47:305.37(A) from its sales and use tax and all sales and use taxes of political subdivisions levied within the territory of the parish and all sales taxes levied both within and without the municipality, except school board taxes.

E. As provided for in R.S. 47:305.52, a political subdivision may, by ordinance, provide for a sales and use tax exemption within the entire area of the political subdivision for sales of custom computer software.

F. As provided for in R.S. 47:301(14)(g)(i)(bb), any political subdivision, other than a tax authority in East Feliciana Parish to which the exclusion already applies, may apply the exclusion as defined in R.S. 47:301(14)(g)(i)(bb) to sales or use taxes levied by any such political subdivision, so that a charge for the furnishing of repairs to tangible personal property shall be excluded from sales of services, as defined in R.S. 47:301(14)(g)(i), when the repaired property is (1) delivered to a common carrier or to the United States Post Office for transportation outside the state, or (2) delivered outside the state by use of the repair dealer's own vehicle or by use of an independent trucker. However, as to aircraft, delivery may be by the best available means. Offshore areas shall not be considered another state for the purpose of this Subsection and R.S. 47:301(14)(g)(i).

G. As provided for in R.S. 47:301(16)(i)(vi), taxing authorities are hereby authorized to provide an exemption from any local sales and use tax liability to any taxpayers holding a Federal Communications Commission license issued pursuant to 47 CFR Part 73 which have purchased any of the digital television conversion equipment and/or digital radio conversion equipment listed in R.S. 47:301(16)(i)(i) and (i)(ii). Local taxing authorities are further authorized to provide a credit against any tax liability for the amount of local sales tax paid by taxpayers holding Federal Communications Commission licenses issued pursuant to 47 CFR Part 73 on any equipment listed in Item (i) or (ii) of 47:301(16)(i) purchased subsequent to January 1, 1999, but prior to June 25, 2002.

H.(1) Political subdivisions are prohibited from levying a sales and use tax on telecommunication services as defined in Chapter 2 of Subtitle II of this Title not in effect on July 1, 1990.

(2) The provisions of this Paragraph shall not be construed to prohibit the levy or collection of any franchise, excise, gross receipts, or similar tax or assessment by any political subdivision of the state as defined in Article VI, Section 44(2) of the Constitution of Louisiana.

I.(1) A political subdivision may provide for a sales and use tax exclusion as provided for in R.S. 47:301(3)(i), (13)(k), or (28), or any combination of these or all of them, for the sales, cost, or lease and rental price of manufacturing machinery and equipment, either effective upon adoption or enactment or phased in over a period of time, or effective for a certain period of time or duration, all as set forth in the instrument, resolution, vote, or other affirmative action providing the exclusion.

(2) Pursuant to the authority provided for in Paragraph (1) of this Subsection, a political subdivision may provide an exclusion from its tax for any class or classes of manufacturers, including a glass container manufacturer with a NAICS Code of 327213.

(3)(a) Pursuant to the authority provided for in Paragraph (1) of this Subsection, a political subdivision may provide an exclusion from its tax for any other machinery, equipment, supplies, materials, or services used or consumed in the business of farming.

(b) The authority provided to political subdivisions in this Paragraph shall be in addition to the authority provided to political subdivisions in Paragraph (1) of this Subsection to exclude from their tax machinery and equipment that is eligible for depreciation for federal income tax purposes and that is used as an integral part of the production, processing, and storing of food and fiber or of timber by an individual or entity which is assigned by the Louisiana Workforce Commission a North American Industrial Classification System code within the agricultural, forestry, fishing, and hunting Sector 11, all as defined in and provided for in R.S. 47:301(3)(i)(ii), and the authorization in Subsections B, C, and D of this Section for certain political subdivisions to exempt that portion of the sales price of farm machinery and equipment provided for in R.S. 47:305.25(A) in excess of fifty thousand dollars, or any other exclusion or exemption that may be provided by law.

J. A political subdivision may by ordinance or resolution provide that sales and use tax imposed by the political subdivision shall not apply to parts or services used in the fabrication, modification, or repair of rail rolling stock.

K.(1) Except as provided in Paragraph (2) of this Subsection, the following medications shall be exempt from the sales and use tax of any political subdivision in Caddo Parish:

(a) Vaso-endothelial growth factor, known as VEGF inhibitors, including but not limited to Visudyne and Macugen.

(b) Complex biologics such as monoclonal antibodies, including but not limited to Infliximab.

(2) The provisions of Paragraph (1) of this Subsection shall not apply to sales and use taxes levied by the parish governing authority, the school board, or the sheriff of any such parish until after July 1, 2006.

L. A political subdivision located in St. Charles Parish may by ordinance or resolution provide that sales and use tax imposed by the political subdivision shall not apply to the same purchases, at the same time, according to the same definitions and procedures, under the same conditions, and exempting the same amount of sales price or cost price of tangible personal property as provided for in Act No. 244 of the 2007 Regular Session of the Legislature or in any other act enacted in that session or in any other session which provides for annual sales tax holidays.

M. A political subdivision may by ordinance or resolution provide that sales and use tax imposed by the political subdivision shall not apply to storm shutter devices as defined in R.S. 47:301(10)(ee).

N. As provided for in R.S. 47:305.20(G)(2), the governing authority of any parish, school board, municipality, or other local taxing authority may, by ordinance or resolution grant the exemption provided for in R.S. 47:305.20. In addition, such taxing authority may authorize refunds of any tax paid prior to the effective date of such ordinance or resolution on transactions exempted by that Section.

O. As provided for in R.S. 47:305.64, political subdivisions, including municipalities and parishes, may elect to provide for a sales and use tax exemption for the amount paid by qualifying radiation therapy treatment centers for the purchase, lease, or repair of capital equipment and the purchase, lease, or repair of software used to operate capital equipment.

Acts 2003, No. 73, §1, eff. July 1, 2003; Acts 2004, No. 1, 1st Ex. Sess., §1, eff. Mar. 23, 2004; Acts 2005, No. 344, §1, eff. July 1, 2005; Acts 2005, No. 397, §1, eff. July 1, 2005; Acts 2007, No. 173, §1, eff. June 27, 2007; Acts 2007, No. 245, §1, eff. July 1, 2007; Acts 2007, No. 358, §1, eff. Aug. 1, 2007; Acts 2007, No. 462, §1, eff. July 1, 2007; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2009, No. 459, §2, eff. July 1, 2009; Acts 2010, No. 1003, §1, eff. July 8, 2010; Acts 2010, No. 1015, §1; Acts 2011, 1st Ex. Sess., No. 42, §1; Acts 2013, No. 172, §1, eff. July 1, 2013.



RS 47:337.10.1 - Sales tax holidays; local sales tax exemptions; St. John the Baptist Parish

§337.10.1. Sales tax holidays; local sales tax exemptions; St. John the Baptist Parish

A.(1) Notwithstanding any other provision of law to the contrary, the governing authority of St. John the Baptist Parish and of any political subdivision within the parish may establish, by ordinance or resolution, annual sales tax holidays, during which time the political subdivision may exempt, from the sales and use tax levied by any such political subdivision, purchases of tangible personal property within the political subdivision.

(2) Any annual sales tax holiday established pursuant to the provisions of this Section shall be held only at the same time and for the same duration as an annual state sales tax holiday established by the state of Louisiana pursuant to Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950 or any other applicable provision of law providing for an annual state sales tax holiday.

B. The governing authority of a political subdivision shall exempt, during an annual sales tax holiday established pursuant to the provisions of this Section, only the same purchases of tangible personal property that are eligible for an exemption from the sales and use tax levied by the state of Louisiana during an annual state sales tax holiday, and any such exemption provided by a political subdivision shall be in the same amount of the sales price or cost price as an exemption provided for during an annual state sales tax holiday.

Acts 2014, No. 563, §1, eff. June 9, 2014.



RS 47:337.11 - Other provisions applicable to local sales and use tax

§337.11. Other provisions applicable to local sales and use tax

In addition to the provisions of law applicable to the sales and use taxes of local taxing authorities as provided for in this Chapter, the following provisions outside this Chapter, and no others, shall be applicable to the sales and use taxes of local taxing authorities. The use of the "key words" following the statutory citations in this Subsection are illustrative only, and they are intended to aid in clarity and ease of finding the law, and they are not intended to expand, contract, or otherwise modify or change the intent of the cited provisions of law.

(1) R.S. 4:168, "key words": horse racing.

(2) R.S. 4:227, "key words": offtrack wagering facilities.

(3) R.S. 17:3389, "key words": tax rebates for university research and development parks.

(4) R.S. 33:4169, "key words": the construction and operation by private companies with contracts for the construction of sewerage or wastewater treatment facilities.

(5) R.S. 38:2212.4, "key words": the acquisition of materials, supplies, vehicles, or equipment made by certain public trusts.

(6) R.S. 39:467 and 468, "key words": certain publicly owned facilities.

(7) [Blank]*

(8) R.S. 47:6001, "key words": antique airplanes and certain other aircraft.

(9) R.S. 47:9052, "key words": lottery tickets.

(10) R.S. 51:1301 et. seq., "key words": tax refunds under the Louisiana Tax Free Shopping Program.

(11) R.S. 51:1787, "key words": tax rebates provided for in the Enterprise Zone program.

(12) R.S. 33:2718.3 and R.S. 40:582 through 582.7, "key words": tax refund for restoration, renovation, or rehabilitation of existing structure or for building or causing to be built new houses and associated improvements in an approved housing development.

(13) R.S. 47:315.3, "key words": tax refund for tax paid by or under the provisions of Medicare.

(14) R.S. 47:315.4, "key words": tax credit for the amount of ad valorem taxes paid on property upon which the taxpayer is entitled to a homestead exemption.

Acts 2003, No. 73, §1, eff. July 1, 2003; Acts 2006, No. 713.

*See Acts 2005, No. 487, §2 relative to repeal of Louisiana Biomedical Research and Development Park Commission.



RS 47:337.11.1 - Local sales and use tax; prescription drugs and pharmacist services; requirements

§337.11.1. Local sales and use tax; prescription drugs and pharmacist services; requirements

A. Upon the sale of prescription drugs and pharmacist services, a pharmacy or pharmacist shall be responsible for collecting any sales and use tax levied by a local political subdivision of this state and for remitting the amount of such tax to the levying authority. It shall be the responsibility of the health insurance issuer to reimburse the pharmacy or pharmacist the amount of such tax in certain cases in which health insurance coverage for prescription drugs and pharmacist services exists, depending on the terms and conditions of the insured's agreement with its member or insured. All contracts executed by a health insurance issuer after January 1, 2009, which includes health insurance coverage for prescription drugs and pharmacist services shall clearly define the responsibility of the health insurance issuer or the health insurance issuer's member or insured for the payment of local taxes on the sale of prescription drugs and pharmacist services. Upon receipt of an electronic transaction from a pharmacy indicating the sale of a prescription drug or the rendering of the pharmacist services and specifying the amount of any sales and use tax, a health insurance issuer or its agent shall advise the pharmacy electronically of the applicable sales and use tax to be reimbursed to the pharmacy.

B. For purposes of this Section, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) "Health insurance coverage" means benefits consisting of prescription drugs, other products and supplies, and pharmacist services provided directly, through insurance or reimbursement, or otherwise and including items and services paid for as prescription drugs, other products and supplies, and pharmacist services under any hospital or medical service policy or certificate, hospital or medical service plan contract, preferred provider organization agreement, or health maintenance organization contract offered by a health insurance issuer.

(2) "Health insurance issuer" means any entity that offers health insurance coverage through a policy, contract, or certificate of insurance subject to state law that regulates the business of insurance. A health insurance issuer shall include but not be limited to a health maintenance organization as defined and licensed pursuant to Part XII of Chapter 2 of Title 22 of the Louisiana Revised Statutes of 1950, unless preempted as an employee benefit plan by the Employee Retirement Income Security Act of 1974.

(3) "Pharmacist services" means the filling and dispensing of prescription drugs or providing products and supplies, drug therapy, and other patient care services provided by a licensed pharmacist with the intent of achieving outcomes related to the cure, prevention, or management of a disease, elimination or reduction of a patient's symptoms, or arresting or slowing of a disease process.

Acts 2008, No. 582, §1, eff. June 30, 2008.



RS 47:337.11.2 - Acadiana Cultural and Entertainment Special District; optional exemption

§337.11.2. Acadiana Cultural and Entertainment Special District; optional exemption

A. The Legislature of the State of Louisiana hereby finds that motion picture production generated by Louisiana Motion Picture Investor Tax Credits has been a benefit for the state. The 2011 Louisiana Entertainment Economic Impact Analysis estimates that over the course of the three years covered in the study motion picture productions will have spent approximately one billion five hundred ten million dollars in Louisiana. To date, the typical production is spending eighty percent of its budget in the state - and even blockbuster size films with budgets in excess of twenty million dollars spend fifty percent, and these percentages have steadily increased. From 2008 to 2010, productions averaged ninety-two per year. However, the legislature also finds that, unfortunately, the productions, and therefore their spin-off economic benefits, have tended to be focused in certain regions of the state. Many areas have received far less movie-making activity than others. Therefore, it is the determination and intention of the legislature in enacting this Section to provide another tax incentive tool to induce the location of movie picture production in some of those heretofore neglected areas.

B. There is hereby created the Acadiana Cultural and Entertainment Special District composed of all the parishes with the following populations according to the latest federal decennial census:

(1) Any parish with a population between 50,000 and 52,250.

(2) Any parish with a population between 56,000 and 90,000.

(3) Any parish with a population between 200,000 and 230,000.

C. Any taxing authority within any parish in the ACES District may provide for an exemption from their sales and use tax for the sales, purchases, or leases and rentals by a motion picture production company for a specific state-certified production by that company, all as set forth in the instrument, resolution, vote, or other affirmative action providing the exemption. A separate action providing an exemption shall be necessary for each state-certified production granted the exemption.

D. For purposes of this Section, the following words and terms shall have the following meanings:

(1) "ACES District" means the Acadiana Cultural and Entertainment Special District.

(2) "Motion picture production company" shall have the same meaning as provided for in R.S. 47:6007(B)(6).

(3) "State-certified production" means a production approved for Louisiana motion picture investor tax credits by the office of entertainment industry development in the Department of Economic Development.

E. The exemption provided for in this Section shall not be granted on any tax in effect on the date of the grant which secures bonds if the grant will affect or impair the security of such bonds.

Acts 2011, No. 154, §1, eff. June 24, 2011.



RS 47:337.11.3 - Imposition of tax; prohibition

§337.11.3. Imposition of tax; prohibition

No municipal governing or parish governing authority shall impose, levy or collect any income tax upon any nonresidents of the municipality or parish levying such tax.

Added by Acts 1966, Ex.Sess., No. 19, §1. Amended by Acts 1967, No. 114, §1; Redesignated from R.S. 33:2753 pursuant to Acts 2011, No. 248, §4.



RS 47:337.12 - Prohibition on levy or collection of tax on property or services performed outside territorial limits; prohibition regarding property stored for use outside the political subdivision

PART D. COLLECTIONS

§337.12. Prohibition on levy or collection of tax on property or services performed outside territorial limits; prohibition regarding property stored for use outside the political subdivision

A. No taxing authority shall levy or collect any sales tax on the sale of any goods or personal tangible property delivered or services performed outside the taxing jurisdiction.

B. This Section shall apply to every political subdivision in the state of Louisiana, whether levying and collecting such tax under authority of general or special laws of the state or under powers granted in their charters or under any other authority or grant of the power to levy and collect sales or other taxes. No provision in this Section shall be construed as infringing upon or limiting in any manner the right of political subdivisions to levy and collect in conformity with this Section any use tax heretofore or hereafter authorized.

C.(1) No taxing authority shall levy or collect any use tax on the storage of property which has been documented for use outside the taxing jurisdiction of the taxing authority although the property may be stored within its taxing jurisdiction if the owners of such property which is to be stored for exclusive use outside the taxing jurisdiction have acquired a tax exemption certificate from the taxing authority's collector.

(2) When a vendor is presented with a copy of a tax exemption certification from a vendee, the vendor shall be relieved from liability for the collection of use tax on such property.

(3) If the property is removed from storage and is used within the taxing jurisdiction where it has been stored, the property shall be subject to taxation.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.13 - Collection of sales and use taxes by political subdivisions

§337.13. Collection of sales and use taxes by political subdivisions

A. Any sales and use tax levied by taxing authorities located within a single parish may be collected by a single tax collector for that parish.

B. In each parish, every taxing authority that levies a sales and use tax in that parish may contract and make such agreement between and among themselves with respect to the joint collection, enforcement, and administration of the sales and use taxes as may be deemed proper by their respective governing authorities. Such agreement, when concluded, shall be in writing and shall include a statement of the financial obligations of each of the parties to the agreement and may provide for the joint use of funds, facilities, personnel, or any combination thereof deemed necessary to accomplish the purposes of the agreement. No provision of such agreement shall have the effect of providing for a donation, in whole or in part, of the public funds or services of one of the parties for the benefit of the other. Such agreement may also provide for the collection, enforcement, and administration of taxes other than sales and use taxes which are levied by taxing authorities.

C.(1) Taxing authorities which levy sales and use taxes in a parish are hereby authorized to create a joint sales and use tax commission as an independent agency and instrumentality to collect, enforce, and administer the sales and use tax levied by all of the taxing authorities in that parish. The commission shall include two members appointed by each governing authority of each taxing authority which has collections equal to or greater than twenty percent of the total sales and use tax collections in the parish; however, at no time shall there be fewer than three members serving on the commission. If any parish has only one taxing authority which has collections equal to or greater than twenty percent of the total collections in the parish, one representative shall be appointed from the next largest authority to serve on the commission in addition to the two members appointed from the one authority with twenty percent of the collections or more. The expenses of the commission shall be paid by the taxing authorities appointing members to the commission on a proportional basis computed from the annual tax collections.

(2) If any employee of a taxing authority that levies a sales and use tax becomes an employee of the commission, that employee may remain a member of the retirement system of which he had been a member prior to the enactment of this Section and shall retain his rights to the same employee benefits that he had been entitled to and participating in prior to the enactment of this Section.

(3) The commission shall be a body corporate under such corporate name and style as shall be provided for in such agreement. It shall have the power to sue and be sued and shall continue in existence for so long as the parties to the agreement may specify and shall have such powers and duties with respect to the operation and management of the commission as may be provided for in the agreement creating the commission.

D. The commission and any taxing authority not represented on the commission may enter into an agreement providing for the collection, enforcement, and administration of any sales and use taxes authorized by said taxing authority. The commission may charge other taxing authorities a collection fee based on a percentage of collections.

E. The commission may, at its option, contract and make agreements with other local political subdivisions to collect taxes other than sales and use taxes.

F. The commission may establish a sales tax advisory committee, consisting of members representing each taxing jurisdiction for which the commission collects taxes. The advisory committee may make such investigations and recommendations as it deems appropriate to promote the proper administration of the commission.

G. This Section shall not be construed to prohibit the contracting between and among parishes for the collection, enforcement, and administration of sales and use taxes; nor shall it be construed to prohibit the state from collecting sales and use taxes or to prohibit the state from collecting sales and use taxes levied by a taxing authority at the request of the political subdivision as provided in R.S. 47:337.26.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.13.1 - Power to employ counsel; attorney fees

§337.13.1. Power to employ counsel; attorney fees

A.(1) The local collector is authorized to employ private counsel to assist in the collection of any taxes, penalties, or interest due under this Subtitle, or to represent him in any dispute, contest, or other controversy involving the determination of sales and use tax due, or in any other proceeding under this Subtitle. The attorney fees and legal expenses incurred by the local collector for the employment of private counsel shall be reimbursed to him by the local taxing authorities and recoverable as a deduction from current collections, unless such attorney fees and legal expenses are recoverable as a reimbursement from the taxpayer.

(2) If any taxes, penalties, or interest due and final under this Subtitle are referred to an attorney at law for a collection action, an additional charge for attorney fees, in the amount of ten percent of the taxes, penalties, and interest due, except with respect to amounts timely paid under protest with a return that is not delinquent, or paid under protest to a vendor in accordance with law, shall be paid by the taxpayer to the local collector; provided, however, that the amount paid for attorney fees shall be subject to the discretion of the court or Board of Tax Appeals as to reasonableness.

(3) A taxpayer shall not be subject to the payment of attorney fees unless the local collector is the prevailing party entitled to reimbursement of attorney fees and costs as provided for in Subsection B of this Section.

B.(1) Except as otherwise provided for in Paragraph (A)(3) of this Section, the prevailing party in a dispute, contest, or other controversy involving the determination of sales and use tax due shall be entitled to reimbursement of attorney fees and costs, not to exceed ten percent of the taxes, penalties, and interest at issue, unless the position of the non-prevailing party is substantially justified. The prevailing party is defined as the party which has substantially prevailed with respect to the amount in controversy or substantially prevailed with respect to the most significant issue or set of issues presented. A position is substantially justified if it has a reasonable basis in law and fact. The reimbursement amount for attorney fees and costs shall be subject to the discretion of the court or Board of Tax Appeals as to reasonableness.

(2) The provisions of this Subsection shall not apply to amounts timely paid under protest by the taxpayer with a return that is not delinquent, or paid under protest to a vendor in accordance with law, as provided for in Subsection A of this Section.

(3) A local collector, which is a non-prevailing party in a dispute, contest, or other controversy involving the determination of sales and use tax due shall be reimbursed by the local taxing authorities for attorney fees and costs incurred by the tax collector and recoverable as a deduction from current collections.

(4) The provisions of this Subsection shall apply only to matters referred to private counsel by the local collector.

C. A local collector may waive the attorney fee award as provided for in this Section. A waiver of attorney fees by a local collector shall be considered timely if the notice of the waiver is mailed to a taxpayer by certified mail, return receipt requested, within thirty days of the service of process, or if it is waived in the collector's initial answer to a petition filed with the Board of Tax Appeals. If a local collector timely waives its attorney fee award, a taxpayer may not recover attorney fees as provided for in Subsection B of this Section.

Acts 2009, No. 493, §1, eff. July 10, 2009; Acts 2010, No. 929, §1, eff. July 2, 2010; Acts 2015, No. 210, §1, eff. June 23, 2015.

NOTE: See Acts 2015, No. 210, §4, re: retroactivity of certain provisions.



RS 47:337.14 - Central collection commission

§337.14. Central collection commission

A. In accordance with the provisions of Article VII, Section 3 of the Constitution of Louisiana, the sales and use taxes levied by taxing authorities within a parish shall be collected by a central collection commission in those parishes where a single collector of sales and use taxes has not been established by July 1, 1992.

B.(1) The parish central collection commission shall consist of one representative from each political subdivision within the parish which levies a sales and use tax.

(2) Except when authorized by the unanimous agreement of all taxing authorities within the parish levying a sales and use tax, only those taxing authorities levying a sales and use tax shall be authorized to participate on any commission established for the collection of such taxes.

(3) The expenses of the central collection commission shall be paid monthly by the taxing authorities levying a sales and use tax on a proportional basis; however, the cost of collection shall in no case exceed one and one-half percent of the tax collected for each political subdivision, unless otherwise authorized by the unanimous agreement of all taxing authorities within the parish levying a sales and use tax.

(4) The sales and use taxes collected by the central collection commission shall be remitted to the taxing authorities levying a sales and use tax no later than ten days after receipt of the taxes by the central collection commission.

(5) The central collection commission shall be a body corporate and have the power to sue and be sued. Any decision of the commission shall be made by a majority vote of the members of the commission.

(6) The provisions of this Section shall not apply in those parishes which have a single collector or a centralized collection arrangement for the collection of sales and use taxes levied by all taxing authorities within the parish as of July 1, 1992.

C.(1) Notwithstanding any other provision of this Section to the contrary, the central collection commission of the parish of Sabine shall be composed of nine members selected as follows:

(a) Each municipality in the parish which levies a sales tax shall select a representative.

(b) The parish school board shall select two representatives.

(c) The parish police jury shall select two representatives.

(d) One at-large member shall be selected to the commission jointly by the police jury and the school board.

(2) The expenses of the central collection commission of the parish of Sabine shall be paid monthly by the taxing authorities levying a sales and use tax on a proportional basis. The cost of collection shall be determined and authorized by an agreement approved by a majority vote of the central collection commission.

D. Notwithstanding any other provision of this Section to the contrary, the decisions of the central collection commission of the parish of Washington shall be determined by majority vote of the commission; however, each taxing authority levying a sales and use tax within the parish shall have a vote weighted by the proportion that its sales and use tax collections bear to the total sales and use tax collections by all taxing authorities in the entire parish for the year preceding July 1, 1992.

E. Notwithstanding any other provision of this Section to the contrary, the central collection commission of the parish of St. Landry shall be composed of nine members selected as follows:

(1) The parish school board shall select two representatives.

(2) The solid waste commission shall select two representatives.

(3) The city of Opelousas shall select two representatives.

(4) The city of Eunice shall select one representative.

(5) Two at-large members shall be selected to the commission by the St. Landry Parish Municipal Association.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.15 - Collection

§337.15. Collection

A. Collection from dealer. (1) The tax imposed under the local ordinance shall be collectible from all persons, as herein defined, engaged as dealers, as herein defined.

(2) On all tangible personal property imported, or caused to be imported, from other taxing jurisdictions, states or foreign countries, and used by him, the "dealer", as herein defined, shall pay the tax imposed by the local ordinance on all articles of tangible personal property so imported and used, the same as if the said articles had been sold at retail for use or consumption in the taxing jurisdiction. For the purposes of the local ordinance, the use, or consumption, or distribution, or storage to be used or consumed in the taxing jurisdiction of tangible personal property shall each be equivalent to a sale at retail, and the tax shall thereupon immediately levy and be collected in the manner provided herein, provided there shall be no duplication of the tax in any event.

(3)(a) A credit against the use tax imposed by the local ordinance shall be granted to taxpayers who have paid a similar tax upon the sale or use of the same tangible personal property in another taxing jurisdiction, whether in this state or in another state. The credit provided herein shall be granted only in the case where the taxing authority to which a similar tax has been paid grants a similar credit as provided herein, provided that members of the armed forces who are citizens of this state and whose orders or enlistment contracts stipulate a period of active duty of two years or more and who purchase automobiles outside of the state of Louisiana while on such tour of active duty shall be granted such credit in connection with the purchase of such automobiles whether or not the state to which such tax thereon has been paid grants a similar credit as herein provided.

(b) The amount of the credit shall be calculated as provided in R.S. 47:337.86. In no event shall the credit be greater than the tax imposed in the other taxing jurisdiction upon the particular tangible personal property which is subject to the tax imposed by local ordinances.

B. Collection of tax on vehicles.

(1) The tax imposed by the local ordinance on the sale or use of any motor vehicle, automobile, motorcycle, truck, truck-tractor, trailer, semitrailer, motor bus, house trailer, or any other vehicle subject to the vehicle registration license tax may be collected as provided in R.S. 47:303(B).

(2) However, the provision contained in R.S. 47:301(10)(c)(ii)(bb) which excludes isolated or occasional sales from the definition of a sale at retail shall not apply to the sale of vehicles which are the subject of this Subsection. Isolated or occasional sales of vehicles are hereby defined to be sales at retail and as such are subject to tax by local ordinance.

C. Auctioneers. All auctioneers shall register as dealers and shall display their registration to the public as a condition of doing business in the taxing jurisdiction. Such auctioneers, or the company which they represent, shall be responsible for the collection of all local taxes on articles sold by them and shall report and remit to the collector as provided in the local ordinance.

D. Collection of tax on motorboats and vessels. The secretary of the Louisiana Department of Wildlife and Fisheries shall not register or issue a certificate of registration on any new boat or vessel purchased in this state until satisfactory proof has been presented to him that all sales taxes provided by the local ordinance have been paid; nor shall he register or issue a certificate of registration on any boat or vessel brought into this state until satisfactory proof has been presented to him that all use taxes required by the local ordinance have been paid.

E. Collection of tax on off-road vehicles. The vehicle commissioner shall not issue a title or a certificate of registration on any off-road vehicle purchased in this state or brought into this state from another state until satisfactory proof has been presented to him that all sales taxes required by the local ordinance have been paid. The purchaser of an off-road vehicle from a seller who is not registered with the Department of Public Safety and Corrections shall pay the sales tax at the time the vehicle is titled the same as is required for the registration and licensing of other vehicles under the provisions of R.S. 47:303(B). However, for purposes of issuance of an off-road decal for any off-road or all-terrain vehicle purchased on or before December 31, 2013, the vehicle commissioner shall provide a decal to a taxpayer who provides proof of payment of sales and use tax and a certificate of origin.

F. Collection of tax on membership in health and physical fitness clubs. The sales tax due under the provisions of the local ordinance on contracts for membership in a health and physical fitness club shall be assessed and shall be due and payable on a monthly basis computed on the amount paid each month less any actual or imputed interest or collection fees or unpaid reserve amounts not received by the health and fitness club.

G. Direct Payment Numbers. Notwithstanding any provision of law to the contrary, a Louisiana taxpayer who obtains a DP Number as provided in R.S. 47:303.1 shall remit sales and use taxes due on purchases and rentals of tangible personal property and taxable services directly to the state and local taxing authorities to whom the sales and use taxes are due, and shall not be liable to remit the tax to the vendor or lessor of the tangible personal property and taxable services, as provided in R.S. 47:303.1.

H. In the event a taxpayer has average taxable purchases, leases, or services less than the amount prescribed by R.S. 47:303.1(B)(1)(c), and both the taxpayer and the collector for the taxing authorities desire to establish a direct pay authorization, the taxing authorities by local ordinance or the collector by rule, may establish such policies and procedures necessary to implement the authorization. Said local ordinance or rule shall in no way interfere or otherwise render ineffective all other provisions of R.S. 47:303.1 as they relate to the state sales and use tax.

I. For the time period July 1, 1998 to July 1, 2000, the contractor's direct pay number provision as found in R.S. 47:338.29(B) shall be applicable.

Acts 2003, No. 73, §1, eff. July 1, 2003; Acts 2013, No. 158, §2, eff. June 7, 2013.



RS 47:337.16 - Authority to collect local sales and use taxes

§337.16. Authority to collect local sales and use taxes

A. The secretary of the Department of Revenue is hereby authorized to contract with all the governing authorities of any taxing authority, at the request of the subdivisions, to collect and enforce the collection of any sales and use tax, and related penalty, interest, or other charge, levied by the taxing authorities. In order to collect and enforce any such tax, the secretary is vested with all the power and authority conferred by this Title.

B. The contract between the Department of Revenue and such taxing authorities shall be executed by the secretary of the Department of Revenue and the proper official or officials of the governing authorities of the taxing authorities. The contract shall provide the manner, the charges and costs of collection, if any, to be paid by the taxing authorities, and such other terms and conditions necessary to effectuate the contract.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.16.1 - Agreements for collection by collector of revenue of taxes due the city of New Orleans

§337.16.1. Agreements for collection by collector of revenue of taxes due the city of New Orleans

The collector of revenue of the state of Louisiana and the commission council of the city of New Orleans are authorized and empowered at their discretion to enter into an agreement whereby the collector of revenue shall collect any or all taxes and additions thereto due to the city of New Orleans whether current or delinquent under any ordinances now existing or hereafter adopted which impose: (1) taxes on sales and leases of tangible personal property and sales of services similar to the state taxes imposed in Chapter 2 of this Subtitle1; (2) occupational license taxes similar to the state taxes imposed in Chapter 3 of this Subtitle2; and (3) taxes on the sale or consumption of beverages which are taxed under R.S. 26:342.

Acts 1950, 2nd Ex.Sess., No. 11, §1; Redesignated from R.S. 33:2747 pursuant to Acts 2011, No. 248, §4.

1R.S. 47:301 et seq.

2R.S. 47:341 et seq.



RS 47:337.16.2 - Contents of agreement for collection of taxes; termination date

§337.16.2. Contents of agreement for collection of taxes; termination date

The agreement entered into pursuant to R.S. 47:337.16.1 shall provide an effective date and may contain a termination date and any other provisions that the parties deem necessary to carry out the purposes of R.S. 47:337.16 through 337.16.6. If the agreement does not contain a termination date either party may terminate it by giving six months' notice in writing to the other party, or it may be terminated at any time by the mutual consent of both parties. Nothing in this Section shall be construed so as to prohibit the parties from extending the agreement from time to time if they so desire.

Acts 1950, 2nd Ex.Sess., No. 11, §2; Redesignated from R.S. 33:2748 pursuant to Acts 2011, No. 248, §4.



RS 47:337.16.3 - Enforcement of payment of taxes

§337.16.3. Enforcement of payment of taxes

In the event such agreement is entered into, pursuant to R.S. 47:337.16.1, the collector of revenue is authorized to enforce payment of such taxes in the same manner that he is authorized to enforce the payment of state taxes under the provisions of Chapter 18 of this Subtitle1.

Acts 1950, 2nd Ex.Sess., No. 11, §3; Redesignated from R.S. 33:2749 pursuant to Acts 2011, No. 248, §4.

1R.S. 47:1501 et seq.



RS 47:337.16.4 - Charge for collection; remitting amounts collected

§337.16.4. Charge for collection; remitting amounts collected

In the event such agreement is entered into, pursuant to R.S. 47:337.16.1, the collector of revenue shall make no charge for the collection of such taxes. He shall remit monthly to the treasurer of the city of New Orleans all amounts collected by him under authority of R.S. 47:337.16 through 337.16.6 not later than the tenth day of the month following their collection.

Acts 1950, 2nd Ex.Sess., No. 11, §4; Redesignated from R.S. 33:2750 pursuant to Acts 2011, No. 248, §4.

{{NOTE: Acts 1964, No. 519, §1 amends R.S. 47:303(B)(3) to set a fee to be charged by the collector of revenue for the collection of local sales and use taxes on the sale and use of vehicles. Section 2 of Act 519 repeals all laws in conflict with the Act, "particularly" R.S. 33:2750. It appears that the intent is to repeal R.S. 33:2750 only to the extent of conflict, in view of the fact that R.S. 33:2750 pertains to other taxes in addition to sales and use taxes on vehicles. The title of Act 519 does not mention the repeal of R.S. 33:2750.}}



RS 47:337.16.5 - Collector to be furnished copies of ordinances and regulations

§337.16.5. Collector to be furnished copies of ordinances and regulations

In the event such agreement is reached, pursuant to R.S. 47:337.16.1, it shall provide that the mayor of the city of New Orleans shall furnish to the collector of revenue at a time specified in the agreement a certified copy of each of the ordinances to be enforced by the collector together with certified copies of all rules and regulations promulgated thereunder. Copies of all subsequent ordinances and regulations, or amendments, shall be furnished to the collector by the mayor within five days after adoption.

Acts 1950, 2nd Ex.Sess., No. 11, §5; Redesignated from R.S. 33:2751 pursuant to Acts 2011, No. 248, §4.



RS 47:337.16.6 - Collector to be furnished list of taxpayers; records made available

§337.16.6. Collector to be furnished list of taxpayers; records made available

In the event such agreement is reached, pursuant to R.S. 47:337.16.1, it shall provide that the commissioner of finance of the city of New Orleans shall transmit to the collector of revenue at a time specified in the agreement a current list of taxpayers under each ordinance to be enforced by the collector. All records of the city relating to taxes due under the ordinances to be enforced by the collector of revenue shall be preserved and made available to the collector upon his request.

Acts 1950, 2nd Ex.Sess., No. 11, §6; Redesignated from R.S. 33:2752 pursuant to Acts 2011, No. 248, §4.



RS 47:337.17 - Treatment of tax by dealer

§337.17. Treatment of tax by dealer

A.(1) The tax levied by local ordinance shall be collected by the dealer from the purchaser or consumer, except as provided for the collection of tax on motor vehicles in R.S. 47:337.15(B) and the collection of tax on property leased or rented for use offshore in R.S. 47:301(4)(d)(ii). The dealer shall collect the sales tax on off-road vehicles and remit them directly to the Department of Public Safety and Corrections upon application for certificate of title and registration as required for the registration and licensing of other vehicles under the provisions of Subsection B of this Section. The dealer shall collect the sales taxes on off-road vehicles from out-of-state residents who purchase off-road vehicles in this state and remit the sales taxes due directly to the collector.

(2) The dealer shall have the same right in respect to collecting the tax from the purchaser, or in respect to nonpayment of the tax by the purchaser, as if the tax were a part of the purchase price of the property, or charges for services, and payable at the time of sale.

(3) The taxing authority may be joined as a party in any action or proceeding brought by the dealer to collect the tax.

(4) Where the purchaser has failed to pay and a dealer has failed to collect a tax upon a sale, as imposed by the local ordinance, then in addition to all other rights, obligations, and remedies provided, such tax shall be payable by the purchaser directly to the taxing authority, and it shall be the duty of this purchaser to file a return thereof with the collector and pay the tax imposed thereon to the collector on the first day of the month after such sale was made or rendered, to be transmitted on or before the twentieth day of such month.

B. Every dealer located outside the taxing jurisdiction making sales of tangible personal property for distribution, storage, use, or other consumption, in the taxing jurisdiction, shall at the time of making sales collect the tax imposed by the local ordinance from the purchaser.

C. Dealers shall, as far as practicable, add the amount of the tax imposed under the local ordinance in conformity with the schedule or schedules to be prescribed by the secretary of the Department of Revenue pursuant to authority conferred herein, to the sale price or charge, which shall be a debt from the purchaser or consumer to the dealer, until paid, and shall be recoverable at law in the same manner as other debts. Any dealer who neglects, fails, or refuses to collect the tax herein provided shall be liable for and pay the tax himself.

D. Where the tax collected for any period is in excess of the tax rate provided by the local ordinance, the total local tax collected must be paid over to the collector less the compensation to be allowed the dealer as provided by the local ordinance. This provision shall be construed with other provisions of the local ordinance and given effect so as to result in the payment to the collector of the total local tax collected if in excess of the tax rate provided.

E. Any dealer who fails, neglects, or refuses to collect the tax herein provided, either by himself or through his agents or employees, shall, in addition to the penalty of being liable for and paying the tax himself, be fined not more than one hundred dollars, or imprisoned for not more than three months, or both.

F.(1) No dealer shall advertise or hold out to the public, in any manner, directly or indirectly, that he will absorb all or part of the tax or that he will relieve the purchaser from the payment of all or any part of the tax unless:

(a) The dealer includes in the advertisement that any portion of the tax not paid by the purchaser will be remitted on his behalf by the dealer.

(b) The dealer furnishes the purchaser with written evidence that the dealer will be liable for and pay any tax the purchaser was relieved from paying under this Paragraph himself.

(2) If a dealer advertises that any portion of the tax not paid by the purchaser will be remitted on his behalf by the dealer, the purchaser shall not be liable for the payment of that portion of the tax.

(3) Whoever violates this provision with respect to advertising shall be fined not less than twenty-five dollars or more than two hundred fifty dollars, or imprisoned for not more than three months, or both. For a second or subsequent offense, the penalty shall be double.

G. The dealer or seller is permitted and required to state and collect the tax separately from the price paid by the purchaser.

H. The use of tokens is forbidden. The collector shall rely upon regulations promulgated by the secretary of the Department of Revenue that prescribe the method and the schedule of the amounts to be collected from the purchasers, lessees, or consumers in respect to any receipt upon which a tax is imposed. The amount of tax to be collected by the dealer and paid by the purchaser shall in each transaction comply with the schedule so provided.

I. The sums of money collected by the dealer for payment of sales and use taxes imposed by the taxing authority shall be and remain the property of the taxing authority and deemed held in trust for the taxing authority.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.18 - Returns and payment of tax; penalty for absorption

PART E. RETURNS

§337.18. Returns and payment of tax; penalty for absorption

A. General provisions. (1)(a) Except as hereafter provided, the taxes levied by the local ordinance shall be due and shall be payable monthly on the first day of the month. For the purpose of ascertaining the amount of tax payable, all dealers shall transmit, on or before the twentieth day of the month following the month in which this tax becomes effective, to the collector, upon forms prescribed, prepared, and furnished by him, except as provided in R.S. 47:337.22 and 337.23, returns showing the gross sales, purchases, gross proceeds from lease or rental, gross payments for lease or rental, gross proceeds derived from sales of services, or gross payments for services, as the case may be, arising from all taxable transactions during the preceding calendar month. Thereafter, like returns shall be prepared and transmitted to the collector by all dealers on or before the twentieth day of each month for the preceding calendar month. These returns shall show any further information the collector may require to enable him to correctly compute and collect the tax levied. Every dealer, at the time of making the return required hereunder, shall compute and remit to the collector the required tax due for the preceding calendar month, and failure to so remit such tax shall cause said tax to become delinquent.

(b)(i) However, whenever the taxes due hereunder from a dealer average less than thirty dollars per month, the taxes hereunder shall be due and payable quarterly on the first day of the month, and the return required from the dealer for the quarter shall be filed on or before the twentieth day of the first month of the next succeeding quarter. The collector shall provide by regulation for the period and method of determining, under this proviso, the average taxes due from a dealer. Any dealer who is required to file his sales tax return on a quarterly basis, as provided above, may file his returns and pay the tax on a monthly basis after first having received written approval from the collector to do so. Application to file monthly must be furnished to the collector in writing and will set forth complete justification for the shorter reporting period.

(ii) When any person or other entity with annual taxable gross receipts from sales of property or services of one hundred fifty thousand dollars or less makes no taxable sales of tangible personal property or services for three calendar months in a parish in which he does not have a business location, such taxpayer shall not be required to file thereafter either monthly or quarterly returns with any political subdivision in the parish until he has more than one such sale in the parish during a three-month period. In lieu of such returns, the taxpayer may send a letter to the collector for the parish on or before the twentieth of the month following the sale, describing the sale, the buyer, and the price, and remitting the tax due.

(c) Whenever the taxes due to a collector are from the state acting as a dealer through any department, agency, board, commission, or other state entity, the taxes shall be due and payable annually, and the return shall be filed and tax paid on or before the twentieth day of the month following the end of the state's fiscal year. However, if the accumulated sales taxes due hereunder to the state or any single tax collector equal or exceed five hundred dollars by the last day of any calendar month prior to the close of the state's fiscal year, the taxes shall be due and payable and the return shall be filed and the tax paid on or before the twentieth day of the calendar month following the calendar month during which the five hundred dollar threshold is exceeded.

(2)(a) Gross proceeds from rentals or leases shall be reported and the tax shall be paid with respect thereto, in accordance with rules and regulations for reporting as established by the collector following the month in which the payment for the lease or rental is actually collected by lessor.

(b) Notwithstanding any other provisions of law to the contrary, lessors of property to be used offshore as provided for in R.S. 47:301(4)(d)(ii) shall not be required to collect or otherwise pay rental taxes on the gross proceeds from such leases and rentals.

(3) For the purpose of compensating the dealer in accounting for and remitting the tax levied by the local ordinance, each dealer shall be allowed compensation at the rate specified in the local ordinance in the form of a deduction in submitting his report and paying the amount due by him, provided the amount due was not delinquent at the time of payment. The amount of any credit claimed for taxes already paid to a wholesaler, as authorized by Subsection B of this Section, shall not be deducted in computing the compensation allowed the dealer.

(4) The collector, for good cause, may extend, for not to exceed thirty days, the time for making any returns required under the provisions of this Chapter.

(5) For the purpose of collecting and remitting to the taxing authority the tax imposed by the local ordinance, the dealer is hereby declared to be the agent of the taxing authority.

(6) In making their returns to the collector, dealers who have paid advance sales tax on purchases of tangible personal property for resale during periods when the collection of such tax was required by law shall deduct from the total tax collected by them upon the retail sale of the commodity the amount of tax paid by them to manufacturers, wholesalers, jobbers and suppliers during the period reported, provided tax paid invoices evidencing the payment are retained by the dealer claiming the refund or credit. If the amount so paid during any reporting period amounts to more than the tax collected by him for the period reported, the excess so paid shall be allowed as refund or credit against the tax collected by the dealer during the succeeding period or periods.

B. Collection by wholesalers. (1) Parishes, municipalities, school boards and other tax authorities which levy a sales tax are hereby prohibited from requiring manufacturers, wholesalers, jobbers, suppliers, or any other taxpayer to collect such sales taxes in advance from dealers to whom they sell for the purposes of resale.

(2), (3) Repealed by Acts 2007, No. 393, §3, eff. Jan. 1, 2009.

(4) Absorption of said tax as defined in this Section by any retailer, wholesaler, manufacturer or other supplier shall constitute a misdemeanor and upon conviction shall be punished by a fine of not more than two thousand dollars or by imprisonment in the parish jail for not more than two years.

C. Registration by nonresident prime contractor. (1) Prior to commencing work on any construction contract which in the aggregate exceeds three thousand dollars, any nonresident prime contractor, as defined in R.S. 47:9(A)(2), shall:

(a) Register the contract with the Department of Revenue in accordance with the provisions of R.S. 47:9(A)(1) and obtain a certificate in a form to be determined by the secretary, which certificate shall identify the construction project registered and recite the total amount of the contract.

(b) File with the department a surety bond or a blanket surety bond for all contracts, sufficient to cover all taxes due on the contract or contracts, in accordance with the provisions of R.S. 47:9(B)(1).

(c) Register the contract with the collector of sales and use taxes of the parish in which the contract is to be performed. The collector shall issue a certificate in a form determined by the secretary, following the requirements in Subparagraph (a) of this Paragraph, certifying that all requirements for surety bonds established by R.S. 47:306(D) applicable to the location of the project have been met.

(2)(a) No state entity, including but not limited to the office of the state fire marshal, or local governing authority charged with the responsibility of issuing any permit, license, or certificate necessary for the lawful commencement of any construction contract subject to the provisions of this Subsection, shall issue such permit, license, or certificate until sufficient proof of possession of the certificates obtained as provided in this Subsection for that project is shown by the applicant.

(b) Any person failing to execute any bond herein provided before beginning the performance of any contract shall be denied the right to perform such contract until he complies with such requirements. The secretary of the Department of Revenue shall have the right to enjoin the performance of the contract until a satisfactory bond is executed and filed, and the secretary may also impose a penalty for commencing of two hundred dollars or two percent of the construction contract, whichever is greater.

(3) Within thirty days of the completion and acceptance of the contract project, the prime contractor shall submit to the Department of Revenue, on a form provided or approved by the department, a complete and accurate accounting of all state sales and use taxes which became due as a result of the contract. In the event that there are additional local taxes due, the contractor shall submit a copy of the accounting and the additional tax due to the taxing authority.

(4) The secretary of the Department of Revenue shall promulgate such rules and regulations and may have printed such forms as are necessary to effectuate the provisions of this Subsection.

(5) Nothing herein shall be construed so as to affect the licensing requirements of R.S. 47:341 et seq.

D. Payment of tax by a licensed vehicle dealer. Notwithstanding any other provision of law to the contrary, including the provisions of Subsection A of this Section, every vehicle dealer licensed pursuant to Title 32 of the Louisiana Revised Statutes of 1950 who sells a vehicle at retail shall remit all taxes collected pursuant to R.S. 47:303(B) no later than forty days from the date of sale. The secretary, for good cause shown, may extend the time for remitting the taxes for these licensed vehicle dealers for a period not to exceed ninety days.

Acts 2003, No. 73, §1, eff. July 1, 2003; Acts 2006, No. 457, §1, eff. June 15, 2006; Acts 2007, No. 393, §§2, 3, eff. Jan. 1, 2009.



RS 47:337.19 - Withholding of state funds; assessment and collection standards

§337.19. Withholding of state funds; assessment and collection standards

A. The secretary of the Department of Revenue, after consultation with representatives of the Louisiana Municipal Association, the Louisiana Police Jury Association, the Louisiana School Boards Association, and the Louisiana Association of Tax Administrators, is hereby authorized and directed to promulgate rules, pursuant to the enforcement of R.S. 47:306(D). Such rules shall also apply to R.S. 47:337.18(C). The municipal and parish permitting agencies of each parish as specified in R.S. 47:306(D)(2)(a) and R.S. 47:337.18(C)(2)(a) shall comply with rules authorized by this Subsection within six months of the effective date of such rules.

B. The secretary of the Department of Revenue shall evaluate and monitor parish and municipal permitting agencies to determine that each such agency is in compliance with the rules so promulgated. Upon a determination that a parish or municipal permitting agency has failed to comply with the rules provided for in this Section, the secretary shall notify the state treasurer of such determination.

C. Notwithstanding any other provision of law, the rules authorized by Subsection A of this Section may provide that the state treasurer may be directed to withhold any state funds administered by the treasurer's office and due to any local government whose permitting agencies have failed to comply with the rules authorized by this Section as determined by the secretary of the Department of Revenue. Prior to issuing such an order, the local governing body shall be given the opportunity for a hearing before the appropriate legislative committee that exercises legislative oversight over the department.

D. All rules promulgated by the secretary under this Section shall comply with all the provisions of the Administrative Procedure Act.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.20 - Collection from interstate and foreign transportation dealers

§337.20. Collection from interstate and foreign transportation dealers

A. Persons, as defined in this Chapter, engaged in the business of transporting passengers or property for hire in interstate or foreign commerce, whether by railroad, railway, automobile, motor truck, boat, ship, aircraft, or other means, may, at their option under rules and regulations prescribed by the secretary of revenue, register as dealers and pay the taxes on the sale or use of tangible personal property imposed by the local ordinances on the basis of the formula hereinafter provided.

B.(1) Such persons, when properly registered as dealers, may make purchases in this state or import property into this state without payment of the sales or use taxes imposed at the time of purchase or importation, provided such purchases or importations are made in strict compliance with the rules and regulations of the secretary of revenue. Thereafter, on or before the twentieth day of the month following the purchase or importation, the dealer shall transmit to the collector, on forms secured by him, returns showing gross purchases and importations of tangible personal property, the cost price of which has not previously been included in a return to the taxing authority. The amount of such purchases and importations shall be multiplied by a fraction, the numerator of which is the taxing jurisdictions' mileage operated by the taxpayer and the denominator of which is the total mileage, to obtain the taxable amount of tax basis. This amount shall be multiplied by the tax rate to disclose the tax due. Each such dealer, at the time of making the return required hereunder, shall remit to the collector the tax due for the preceding calendar month as shown on the return.

(2) The provisions of this Subsection shall be given the same interpretation as similar provisions of law in Chapter 2 of this Subtitle on July 1, 2003, until such laws are amended or provisions of this Chapter are amended to provide with respect thereto.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.20.1 - Collection from certain interstate and foreign transportation dealers

§337.20.1. Collection from certain interstate and foreign transportation dealers

A.(1) Persons, as defined in this Chapter, engaged in the business of transporting passengers or property for hire in interstate or foreign commerce, whether by railroad, railway, automobile, motor truck, boat, ship, aircraft, or other means, and who, as a part of such business, transport passengers or property between points in Louisiana and points offshore outside the territorial limits of any state, may, at their option under rules and regulations prescribed by the secretary of revenue, register as dealers and pay the taxes on the sale or use of tangible personal property imposed by the local ordinances on the basis of the formula hereinafter provided.

(2) Such persons, when properly registered as dealers, may make purchases in this state or import property into this state without payment of the sales or use taxes imposed at the time of purchase or importation, provided such purchases or importations are made in strict compliance with the rules and regulations of the secretary of revenue. Thereafter, on or before the twentieth day of the month following the purchase or importation, the dealer shall transmit to the collector, on forms secured by him, returns showing gross taxable purchases and importations of tangible personal property, the cost price of which has not previously been included in a return to the taxing authority. The amount of such purchases and importations shall be multiplied by a fraction the numerator of which is the taxing jurisdiction's mileage operated by the taxpayer and the denominator of which is the total mileage operated by the taxpayer, to obtain the taxable amount of tax basis. This taxable amount of tax basis shall be multiplied by the tax rate to disclose the tax due.

(3) Each such dealer, at the time of making the return required hereunder, shall remit to the collector the tax due for the preceding calendar month as shown on the return.

B. For the purpose of calculating the fraction set forth in Subsection A of this Section:

(1) A unit of transportation measurement other than mileage may be used if appropriate based on industry custom and type of transportation.

(2) Notwithstanding anything to the contrary, "taxing jurisdiction's mileage" shall not include mileage in the taxing jurisdiction that is a segment of or a part of a stream of trade, traffic, transportation, or movement of passengers or property between a point in the state of Louisiana and a point offshore beyond the territorial limits of any state.

C. The provisions of this Section shall be interpreted consistently with similar provisions of law in Chapter 2 of this Subtitle, until provisions of this Chapter are amended to provide with respect thereto.

Acts 2005, No. 126, §1, eff. June 22, 2005.



RS 47:337.21 - Termination or transfer of business

§337.21. Termination or transfer of business

A. If any dealer liable for any tax, interest, or penalty levied hereunder sells his business or stock of goods or quits the business, he shall make a final return and payment within fifteen days after the date of selling or quitting the business. His successor, successors, or assigns, if any, shall withhold sufficient of the purchase money to cover the amount of such taxes, interest, and penalties due and unpaid until such time as the former owner shall produce a receipt from the collector showing that they have been paid, or a certificate stating that no taxes, interest, or penalties are due. If the purchaser of a business or stock of goods fails to withhold purchase money as above provided, he shall be personally liable for the payment of the taxes, interest, and penalties accrued and unpaid on account of the operation of the business by any former owner, owners, or assigns.

B. In the case of a dealer who has quit a business, and who subsequently opens another similar business under the same ownership, whether that ownership is individual, partnership, corporation, or other, that dealer shall be liable for any tax, interest, or penalty owed by the original business.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.22 - Sales and use tax returns

§337.22. Sales and use tax returns

A. The local collector shall furnish to all dealers, or make available to them, all necessary forms for filing returns, and instructions to insure full tax collection from dealers and an accounting for the taxes due; but failure of any dealer to secure these forms shall not relieve the dealer from the payment of the tax at the time in the manner provided by law.

B. Until the time provided for in Subsection C of this Section, the local collector shall be responsible for the design, preparation, and printing of the return.

C.(1) In addition to the authority granted to the Uniform Electronic Local Return and Remittance Advisory Committee as provided for in R.S. 47:337.23, the committee shall also design a standard, uniform, paper return to be used by the collectors of the sales and use tax of political subdivisions. It shall also include a space requiring that the state tax identification number be provided by the taxpayer.

(2)(a) Except as provided for in Subparagraph (b) of this Paragraph, such return shall be utilized by all collectors beginning January first of the year following the year in which the uniform electronic local return and remittance system provided for in R.S. 47:337.23 becomes operative.

(b) Notwithstanding Subparagraph (a) of this Paragraph, a collector may deplete the inventory of the returns which is on hand before the date provided in that Subparagraph before he shall be required to use the returns provided for in this Paragraph.

D. Notwithstanding the provisions of this Section, the electronic return to be used with the uniform electronic local return and remittance system provided for in R.S. 47:337.23 shall be prepared in the manner provided for in that Section.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.23 - Uniform electronic local return and remittance system; official record of tax rates, and exemptions; filing and remittance of local sales and use taxes; penalties for violations

§337.23. Uniform electronic local return and remittance system; official record of tax rates, and exemptions; filing and remittance of local sales and use taxes; penalties for violations

A.(1) The legislature recognizes both the need to make Louisiana a better environment in which to do business and the complexities of the existing sales and use tax system. It is the intention of this Section to provide taxpayers with a simple, efficient, and cost-effective means of transmitting accurate sales and use tax returns and remittances to political subdivisions of the state from a central site in the quickest manner possible.

(2) Notwithstanding any other law to the contrary, beginning on the date provided for in Subsection H of this Section, but no later than January 1, 2005, a taxpayer may file a sales and use tax return of a taxing authority and remit any tax, interest, penalty, or other charge due by means of the uniform electronic local return and remittance system provided for in this Section unless insufficient funds are appropriated to fund the system as provided for in Subsection J of this Section.

B.(1) The system by which such taxpayers file electronically and pay their taxes and by which the information provided for in Subsection I is to be posted on the internet shall be established, managed, and supervised by the secretary of the Department of Revenue. The Uniform Electronic Local Return and Remittance Advisory Committee shall provide advice and may make enforceable recommendations to the secretary for his consideration with regard to the design, implementation, and operation of the system in the manner provided for by this Section. The advisory committee is hereby created within the Department of Revenue and shall be composed of the following members:

(a) The secretary of the Department of Revenue or his designee.

(b) A representative of a local governmental subdivision who shall be appointed by the governor from a list of three names, one provided to him by the Louisiana Municipal Association, one by the Police Jury Association of Louisiana, and one by the Louisiana School Board Association. The member shall serve at the pleasure of the governor. He shall serve as chair of the advisory committee.

(c) A member appointed by the governor from a list of three names provided to him by the Louisiana Society of Certified Public Accountants, to serve at the pleasure of the governor.

(d) The head of a collector's office, appointed by the governor from a list of three names provided to him by the board of directors of the Louisiana Association of Tax Administrators, to serve at the pleasure of the governor.

(e) A representative of a business which is required to file sales and use tax returns for multiple collectors in the state, who shall be appointed by the governor from a list of three names provided to him jointly by the Louisiana Retail Dealers Association and the Louisiana Association of Business and Industry. The member shall serve at the pleasure of the governor.

(2) Each appointment by the governor shall be submitted to the Senate for confirmation. All vacancies shall be filled in the same manner that is provided for the original member.

(3) The members of the advisory committee shall serve without additional compensation except for their reasonable and necessary expenses related to the performance of their duties as members of the committee, and then only in such amounts as is provided by law for state employees.

(4) Meetings shall be called by the chair at a time and place to be selected by the chair, or at a time and place provided for upon the written request of three members. Four members of the advisory committee shall be considered a quorum and the committee may make official recommendations and take other official action upon the affirmative vote of four members.

(5)(a) If at any time the advisory committee believes the secretary has taken action contrary to the advice or recommendation of the committee, it may make a written request to the secretary specifying the advice or recommendation, the action which the committee believes the secretary has taken, and asking him to provide written reasons for such action. The secretary shall provide a written answer to the chairman of the committee within fifteen days or such longer time as the committee shall allow.

(b) If, after receiving and considering the written answer of the secretary, the committee believes it unsatisfactory, the committee may make a written request to the Senate Committee on Revenue and Fiscal Affairs and the House Committee on Ways and Means specifying the recommendation and asking the committees to make it an enforceable recommendation.

(c)(i) The request of the advisory committee shall be considered as a proposed rule or regulation of the Department of Revenue and shall be subjected to the same oversight procedure as is set forth in the Administrative Procedure Act for such rules and regulations, except for the need for publication.

(ii) Notwithstanding any other law to the contrary, if the oversight procedure under the Administrative Procedure Act results in approval of the advisory committee's request to make its recommendation an enforceable recommendation, then the advisory committee's recommendation shall be followed by the secretary.

C. The uniform electronic local return and remittance system and the posting of the information required by Subsection I of this Section shall be established, managed, and supervised by the secretary with the advice of the advisory committee and the system shall include the following:

(1)(a) The system shall allow the taxpayer to file a sales and use tax return that is uniform for each taxing authority except for the following:

(i) The rate of the taxing authority's tax.

(ii) The vendor's compensation allowed.

(iii) Optional exclusions or exemptions allowed by state sales and use tax law, adopted by the local ordinance pursuant to such state law.

(iv) Exclusions and exemptions in the local ordinance which were adopted prior to July 1, 2003, pursuant to state law authorizing such adoption, but not allowed as an exclusion or exemption from state sales and use tax.

(v) Exclusions and exemptions adopted by local ordinance pursuant to legislation enacted under Article VI, Section 29(D)(1) of the Constitution of Louisiana, but not allowed as an exclusion or exemption from state sales and use tax.

(vi) Penalty, interest, or attorney fees due on the sales and use tax. The amount of such penalty, interest, and attorney fees, shall be limited as provided by law, including relevant jurisprudence, until such statute or jurisprudence is changed.

(b) The filing and remittance shall be done at no charge to the taxpayer by the state, the collector, or any taxing authority levying a tax.

(2) A web page through which a secured electronic local sales and use tax return may be filed, which return shall be established by the Department of Revenue.

(3) A system to allow for the remittance of any tax, penalty, interest, or other amounts due.

(4) A system for the transmission and retrieval of the appropriate collector's data and funds to him.

D.(1) Each collector shall provide to the secretary and the advisory committee within ninety days of its written request, or such other time as may be allowed by the advisory committee, the information necessary to design and implement the system provided for in this Section. Each collector shall follow the data validation procedures established by the advisory committee. If the collector fails or refuses to timely provide such information, the secretary and the advisory committee shall design and implement the system from the best information available to them.

(2) Each collector shall provide written notification to the secretary and the advisory committee by certified mail, return receipt requested, of any change in the information provided to it pursuant to Subparagraph (C)(1)(a) thirty days prior to such changes becoming effective, or such other shorter time as may be allowed by the advisory committee. Each collector shall follow the data validation procedures established by the advisory committee.

E. A taxpayer may rely on the information on the uniform electronic local return and remittance system and such reliance shall be an absolute defense against any claim for a taxing authority's sales and use tax.

F.(1) It shall be the duty of the state through the Department of Revenue, with the advice of the advisory committee, to design, implement, and operate the system required by this Section and to provide the staff and equipment necessary to receive and transmit to the collectors the electronic returns and funds.

(2)(a) It shall be the duty of the collector of each parish to provide and make available the appropriate staff, equipment, and information necessary for the receipt and transmission of electronic returns and funds. The Department of Revenue shall not be responsible for any loss of revenue attributable to the failure of a collector to comply with the provisions of this Paragraph.

(b) The advisory committee may determine alternate distribution methods and the appropriate fees to be charged for such methods when a collector fails to comply with the provisions of this Paragraph. The amount of the fee shall not exceed the cost of the alternate distribution method.

G.(1) It is the intention of this Section only to provide to taxpayers a simple, efficient, and cost-effective means of transmitting accurate tax returns and taxes to taxing authorities of the state from a central site in the quickest manner possible. This Section shall not be construed to grant to the advisory committee or the Department of Revenue any authority to collect or administer such taxes. In addition, any funds transmitted through the system as provided for in this Section shall be considered the funds of the taxing authorities to be distributed by the collector in the manner provided by local ordinances and shall not in any way be considered state funds.

(2) The advisory committee shall provide a method for all questions related to the application and interpretation of the sales and use tax law of a particular taxing authority received by the committee or the Department of Revenue to be forwarded to the appropriate collector for response.

H.(1) The uniform electronic local return and remittance system provided in this Section shall become operative on a date that the advisory committee determines such system is ready, but no later than January 1, 2005.

(2) However, the system shall not become operative until all of the following occurs:

(a) Notice is provided to each collector of the date upon which the system is to be operative and the date of the public meeting provided for in Subparagraph (2)(b).

(b) After the notice is provided as required by Subparagraph (2)(a), but in no case less than thirty days before the date the system becomes operative, the advisory committee shall hold a public hearing to receive comments on the system.

I.(1)(a) In addition to the uniform electronic local return and remittance system provided for in this Section, a link shall be created on the Department of Revenue's web site to a web page where the following information provided by the collectors shall be posted:

(i) A list of tax rates.

(ii) A list of the optional exemptions enacted by a tax authority as provided for in R.S. 47:337.10.

(b) The secretary and the advisory committee shall be notified of any changes in such information as provided for in Subsection D of this Section. Each collector shall follow the data validation procedures established by the advisory committee.

(2) The tax rates and optional exemptions posted on the web page as provided for in this Section shall be considered an official record of such tax rates and optional exemptions and any court, whether requested to do so or not, shall take judicial notice thereof. A taxpayer may rely on the optional exemptions and tax rates posted on the web page and such reliance shall be an absolute defense against any claim for a taxing authority's sales and use tax.

J. If the secretary of the Department of Revenue and the commissioner of administration certify to the advisory committee that there was not a separate line item in the general appropriations bill appropriating funds to the Department of Revenue for the design, implementation, and operation of the system provided for in this Section for the fiscal year, or that insufficient funds were appropriated in such line item, then such electronic filing and remittance shall not be available to taxpayers from the first of the month following such certification and the secretary may take such steps as he deems necessary to prevent access to the system until the secretary and the commissioner certify that such funds have been appropriated in a separate line item.

K.(1) Beginning January 1, 2015, the collector for each taxing authority may require the electronic filing and remittance of local sales and use tax by any taxpayer required to electronically file or electronically remit state sales and use tax by the Department of Revenue. If the local collector for a taxing authority chooses the option of requiring the electronic filing and remittance of local sales and use tax returns in accordance with the provisions of this Subsection, then all taxpayers required to collect and remit sales or use tax on taxable events occurring within the jurisdiction of the taxing authority who are required by the Department of Revenue to electronically file and remit such taxes shall file all applicable sales and use tax returns and remittances through the electronic filing options available for such purposes; however, in cases where the taxpayer can show cause that the electronic filing of a return and remittance would create an undue hardship on the taxpayer, the collector for the taxing authority may exempt the taxpayer from the requirements of this Subsection.

(2) Failure of a taxpayer to comply with the electronic filing requirements set forth in this Subsection shall result in the collector for the taxing authority assessing a penalty of one hundred dollars or five percent of the tax owed on the return, whichever is greater; however, the total penalty per return shall not exceed five thousand dollars. The local collector for the taxing authority may waive remittance and payment of the penalty in whole or in part if the local collector determines that the failure to comply by the taxpayer was reasonable and was attributable, not to any negligence on the part of the taxpayer, but for a cause which is submitted to the local collector in writing.

Acts 2003, No. 73, §1, eff. July 1, 2003; Acts 2014, No. 536, §1.



RS 47:337.24 - Miscellaneous administrative provisions

PART F. GENERAL ADMINISTRATIVE ENFORCEMENT

§337.24. Miscellaneous administrative provisions

The following shall continue to be applicable to local sales tax collection and administration:

(1) Authority provided to the secretary and the city of New Orleans pursuant to R.S. 47:337.16.1 et seq.

(2) The provisions concerning obtaining a judgment requiring the tax collector of the parish or incorporated town or city to proceed forthwith to collect taxes as provided for in R.S. 33:2842.

(3) The provisions of R.S. 47:1508 and 1508.1 as they may apply to collectors and taxing authorities.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.25 - Authority of collectors to sue

§337.25. Authority of collectors to sue

Each collector of each taxing authority of this state, who is charged by law with the duty of collecting a tax, shall be the proper party to bring suits in his official capacity for the collection of such taxes.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.26 - Contracts for purpose relating to collection of sales and use taxes

§337.26. Contracts for purposes relating to collection of sales and use taxes

A. Within the limits provided for in Article VII, Section 3(B) of the Constitution of Louisiana, the governing authority of any taxing authority may contract with the sheriff, the Louisiana Department of Revenue, any political subdivision of this state, or any other agency, whether public or private, for the examination or investigation of the place of business, if any; the tangible personal property; and the books, records, papers, vouchers, accounts, and documents of any taxpayer for the purposes of enforcement and collection of any tax imposed by that taxing authority.

B. Within the limits provided for in Article VII, Section 3(B) of the Constitution of Louisiana, for the purpose of auditing for compliance with local sales and use tax ordinances, any taxing authority or other entity which collects local sales and use taxes may enter into a contract with a private auditing firm and, when so authorized by such contract, such firm may examine or investigate the place of business, if any; the tangible personal property; and the books, records, papers, vouchers, accounts, and documents of any taxpayer. The rate of compensation shall be on an hourly basis, plus reasonable expenses. In addition, all such contracts shall be approved by the majority of the affected taxing authorities.

C.(1) Any private agency or auditing firm hired for the purposes of this Section and any employee, contractor, or other agent of such private agency or auditing firm shall be governed by the provisions of R.S. 47:1508 et seq.

(2)(a) Audit leads provided by the private agency or auditing firm shall be subject to the taxpayer confidentiality requirements of R.S. 47:1508 et seq. Once confidential information has been disclosed by the taxpayer to the private agency or auditing firm, audit leads by such private agency or auditing firm to other local collectors are strictly prohibited under the taxpayer confidentiality requirements of R.S. 47:1508 et seq; however, the taxpayer may voluntarily waive confidentiality requirements in writing, authorizing the examination or audit to be expanded to include additional tax collectors.

(b) Information provided by the private agency or auditing firm to the local collector may be shared by the local collector with other collectors which maintain written reciprocal exchange agreements in accordance with R.S. 47:1508(B)(5).

(3) Notwithstanding any provision of this Section to the contrary, a private agency or auditing firm shall limit its activities to auditing the books and records of the taxpayer and shall not perform any assessment or collection functions, except as otherwise expressly permitted by law.

(4) A lead auditor of a private agency or auditing firm performing an examination or audit function shall possess or have attained any of the following:

(a) An active certified public accountant license.

(b) A bachelor's degree with a minimum of eighteen hours of accounting.

(c) An active certified tax examiner's certificate issued by the Louisiana Association of Tax Administrators.

(d) A minimum of six years' experience in the field of state or local sales and use tax.

D.(1) Prior to initiating an examination or audit of a taxpayer, the local collector shall provide notice of the intent to audit which shall be sent by certified mail to the taxpayer at the taxpayer's last known address. Such notice shall:

(a) Reasonably describe the nature of the audit.

(b) Identify the name, office, address, and office telephone number of the firm or individual who will initiate the audit.

(c)(i) Advise the taxpayer of the right to review and copy the audit contract if the audit will be conducted by a private auditing firm.

(ii) If the audit is conducted by a private auditing firm, the notice shall also advise the taxpayer whether the payment of compensation to the private auditing firm is contingent upon the actual collection of tax or in any other way dependent on the outcome of the audit.

(d) Summarize the remedies available to the taxpayer if the taxpayer should choose to contest the audit findings.

(e) Describe the interest, penalties, and costs, including audit costs, for which the taxpayer may be liable if taxes are determined to be due.

(2) During the course of the audit, the taxpayer shall be notified of the name, office address, and office telephone number of each auditor assigned to the audit. Private auditing firms shall provide any taxpayer subject to an audit with access to an original or a copy of the audit contract specifying the terms under which the audit firm was engaged, which may be reviewed and copied by the taxpayer.

(3)(a) Upon completion of the audit or examination, all original information obtained by the private agency or auditing firm from the taxpayer in connection with the audit or examination, whether written or in electronic form, shall be returned to the taxpayer, and the private agency or auditing firm shall not retain any copies of such information. All taxpayer related information derived, compiled, or generated by the private agency or auditing firm in any form whatsoever, including audit schedules, working papers, and copies of information received from the taxpayer, shall be delivered to the tax collector, except to the extent such information may be retained by certified public accountants in accordance with the Louisiana Accountancy Act.

(b) No provision of this Section shall prohibit a private agency or auditing firm from retaining books and records of a taxpayer until the termination of any legal proceedings related to the audit or examination.

(c) The tax collector and the private agency or auditing firm may enter into a written agreement in accordance with this Subparagraph, authorizing such private agency or auditing firm to act as agent for the storage and safekeeping of documents otherwise required to be maintained by the tax collector. Such documents shall be maintained in accordance with R.S. 47:1508 et seq.

E. If the cost of a sales tax compliance audit is to be borne by the taxpayer, pursuant to R.S. 47:337.75, the cost to the taxpayer shall not exceed thirty percent of the amount of the additional taxes determined to be due as the result of the audit.

F. Each contract entered into pursuant to this Section may be subject to review and oversight by the legislative auditor pursuant to R.S. 13:5529. Contracts entered into after July 1, 2010 shall contain a statement by the local collector and private agency or auditing firm certifying that the terms and conditions of the contract are in compliance with the requirements of the provisions of this Section. Any contract that does not satisfy the requirements of this Section may be declared null and void by a court of competent jurisdiction.

G. The private agency or auditing firm hired for the purposes of this Section, including any employee, contractor, or other agent of such private agency or auditing firm conducting such examination or audit, shall be subject to the Code of Governmental Ethics as set forth in R.S. 42:1101 et seq.

Acts 2003, No. 73, §1, eff. July 1, 2003; Acts 2010, No. 1029, §1, eff. July 8, 2010.



RS 47:337.27 - Venue

§337.27. Venue

An action to enforce the collection of a sales or use tax, including any applicable interest, penalties, or other charges, levied by a taxing authority may be brought in the parish in which the taxing authority is situated, or in the Board of Tax Appeals as provided by law.

Acts 2003, No. 73, §1, eff. July 1, 2003; Acts 2015, No. 210, §1, eff. June 23, 2015.



RS 47:337.28 - Collector's authority to determine the tax in certain cases

§337.28. Collector's authority to determine the tax in certain cases

A. In the event any dealer fails to make a report and pay the tax as provided in this Chapter or in case the dealer makes a grossly incorrect report or a report that is false or fraudulent, the collector shall make an estimate of the retail sales of such dealer for the taxable period, of the gross proceeds from rentals or leases of tangible personal property by the dealer, or the cost price of all articles of tangible personal property imported by the dealer for use or consumption or distribution or storage to be used or consumed in the taxing jurisdiction, and of the gross amounts paid or charged for services taxable; and it shall be the duty of the collector to assess and collect the tax together with any interest and penalty that may have accrued thereon, which assessment shall be considered prima facie correct and the burden to show the contrary shall rest upon the dealer.

B. In the event the dealer has imported tangible personal property and he fails to produce an invoice showing the cost price of the articles which are subject to tax, or the invoice does not reflect the true or actual cost, then the collector shall ascertain in any manner feasible the true cost price and shall assess and collect the tax, together with any interest and penalties that may have accrued, on the basis of the true cost as assessed by him. The assessment so made shall be considered prima facie correct and the burden shall be on the dealer to show the contrary.

C. In the case of the lease or rental of tangible personal property, if the consideration given or reported by the dealer does not, in the judgment of the collector, represent the true or actual consideration, then the collector is authorized to ascertain in any manner feasible the true or actual consideration and assess and collect the tax thereon together with any interest and penalties that may have accrued. The assessment so made shall be considered prima facie correct and the burden shall be on the dealer to show the contrary.

D. In the event such estimate and assessment requires an examination of books, records, or documents, or an audit thereof, then the collector may add to the assessment the cost of such examination, together with any penalties accruing thereon.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.28.1 - Arbitrary assessments prohibited

§337.28.1. Arbitrary assessments prohibited

A. Notwithstanding any provision of this Chapter to the contrary, the collector shall be prohibited from issuing an arbitrary assessment. For purposes of this Chapter, the term "arbitrary assessment" shall mean an estimated assessment issued by the local collector which does not comply with R.S. 47:337.28, 337.48(A), or 337.53. However, no provision of this Chapter shall prevent the collector from determining correct tax as provided for in R.S. 47:337.35. An assessment shall not be considered an "arbitrary assessment" if the taxpayer does not provide records as required by R.S. 47:337.29 and/or R.S. 47:337.36. The taxpayer shall bear the burden of proving that the assessment was not in compliance with the law.

B. If the assessment by the collector is determined by a court of competent jurisdiction or the Board of Tax Appeals to be an arbitrary assessment, the assessment shall neither interrupt nor suspend prescription, and the dealer shall be reimbursed by the collector for reasonable costs of litigation. The amount of costs recoverable under this Section shall not exceed ten percent of the taxes, interest, and penalty that were arbitrarily assessed, which amount shall be subject to the discretion of the court, or the Board of Tax Appeals, as to reasonableness.

C. No assessment shall be made under this Chapter for the purpose of depriving a taxpayer of his constitutional right to a three-year prescriptive period for the assessment of tax in accordance with Article VII, Section 16 of the Constitution of Louisiana.

Acts 2010, No. 1019, §1, eff. July 8, 2010; Acts 2015, No. 210, §1, eff. June 23, 2015.

NOTE: See Acts 2015, No. 210, §4, re: retroactivity of certain provisions.



RS 47:337.29 - Dealers required to keep records

§337.29. Dealers required to keep records

A.(1) Every dealer required to make a report and pay any tax under this Chapter shall keep and preserve suitable records of the sales, purchases, or leases taxable pursuant to this Chapter, and such other books of accounts as may be necessary to determine the amount of tax due hereunder, and other information as may be required by the collector; and each dealer shall secure, maintain and keep until the taxes to which they relate have prescribed, a complete record of tangible personal property received, used, sold at retail, distributed, or stored, leased or rented, within the taxing jurisdiction by the said dealer, together with invoices, bills of lading, and other pertinent records and papers as may be required by the collector for the reasonable administration of the tax, and a complete record of all sales or purchases of services taxable as provided in this Chapter until the taxes to which they relate have prescribed.

(2) These records shall be open for inspection to the collector at all reasonable hours.

(3) The collector is authorized to require all dealers who take deductions on their sales tax returns for total sales under the minimum taxable bracket prescribed pursuant to R.S. 47:304 to support their deductions by keeping written or printed detailed records of said sales in addition to their usual books and accounts.

B. Any dealer subject to the provisions of this Chapter who violates the provisions of this Section shall be fined not more than five hundred dollars or imprisoned for not more than sixty days, or both, for any such offense.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.30 - Wholesalers and jobbers required to keep records

§337.30. Wholesalers and jobbers required to keep records

A. All wholesale dealers and jobbers in the taxing jurisdiction shall keep a record of all sales of tangible personal property made in the taxing jurisdiction whether such sales be for cash or on terms of credit. These records shall contain and include the name and address of the purchaser, the date of the purchase, the article purchased and the price at which the article is sold to the purchaser. These records shall be kept until the taxes to which they relate have prescribed and shall be open to the inspection of the collector at all reasonable hours.

B. Whoever violates the provisions of this Section shall be fined not less than fifty dollars nor more than two hundred dollars, or imprisoned for not less than ten days nor more than thirty days, or both, for the first offense. For the second or each subsequent offense, the penalty shall be double.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.31 - Collector's authority to examine records of transportation companies

§337.31. Collector's authority to examine records of transportation companies

The collector is specifically authorized to examine at all reasonable hours, the books, records and other documents of all transportation companies, agencies, or firms operating in the taxing jurisdiction, whether they conduct their business by truck, rail, water, airplane, or otherwise, in order to determine what dealers are importing or are otherwise shipping articles of tangible personal property subject to the tax levied by the local ordinance. When any such transportation company refuses to permit the examination of its records, as provided in this Section, the collector may proceed by rule against it, in term time or in vacation, in any court of competent jurisdiction in the parish where such refusals occurred, to show cause why the collector should not be permitted to examine its books, records or other documents. This rule may be tried in open court or in chambers, and in case the rule is made absolute, the same shall be considered a judgment of the court, and every violation thereof shall be considered as a contempt of court and punished according to law.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.32 - Failure to pay tax on imported tangible personal property; grounds for attachment

§337.32. Failure to pay tax on imported tangible personal property; grounds for attachment

A. The failure of any dealer to pay the tax and any interest, penalties, or costs due on any tangible personal property imported from outside the taxing jurisdiction for use, consumption, distribution or storage to be used in the taxing jurisdiction, or imported for the purpose of leasing or renting the same, shall make the tax, interest, penalties, or costs ipso facto delinquent. This failure shall moreover be a sufficient ground for the attachment of the personal property imported wherever it may be found, whether the delinquent taxpayer is a resident or nonresident, and whether the property is in the possession of the delinquent taxpayer or in the possession of other persons.

B. It is the intention of this law to prevent the disposition of the said tangible personal property in order to insure payment of the tax imposed by the local ordinance, together with interest, penalties and costs, and authority to attach is hereby specifically granted to the collector. The procedure prescribed by law in attachment proceedings shall be followed except that no bond shall be required of the taxing authority.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.33 - Failure to pay tax; rule to cease business

§337.33. Failure to pay tax; rule to cease business

A.(1) On motion in a court of competent jurisdiction, the collector may take a rule on a taxpayer, to show cause in not less than two or more than ten days, exclusive of holidays, why the taxpayer should not be ordered to cease from further pursuit of his business for failure to pay to the taxing authority amounts collected from others by his business as sales and use tax, along with any interest, penalty, and costs related to such tax. Such rule may be taken only for amounts due as a result of assessments or judgments which have become final and nonappealable.

(2) This rule may be tried out of term and in chambers, and shall always be tried by preference.

(3)(a) If the rule is made absolute, the order rendered thereon shall be considered a judgment in favor of the taxing authority, and the court shall enjoin and prohibit the taxpayer from the further pursuit of his business until such time as he has paid the delinquent tax, interest, penalties, and all costs or has entered into an agreement with the collector to do so.

(b) If the collector files a subsequent motion with the court alleging a violation of the injunction, the court shall hold a hearing in not less than two days or more than ten days, exclusive of holidays, to determine whether such violation has occurred. Upon a showing by the collector that there has been a violation of the injunction, the court shall consider the violation to be a contempt of the court and shall punish the violator in accordance with law, and every violation of the injunction shall be considered as a contempt of court.

(4) Whenever the pleadings filed on behalf of the collector shall be accompanied by an affidavit of the collector or of one of his assistants or representatives or of the attorney filing the same, that the facts as alleged are true to the best of the affiant's knowledge or belief, all of the facts alleged in the pleadings shall be accepted as prima facie true and as constituting a prima facie case, and the burden of proof to establish anything to the contrary shall rest wholly on the taxpayer.

(5) The collection procedure provided for in this Subsection shall be in addition to any other collection procedure provided by law. When issuing an order pursuant to this Subsection, the Board of Tax Appeals or any court of competent jurisdiction, upon proper showing, may also render a money judgment against the taxpayer and in favor of the collector in the amount of any final and non-appealable assessment, together with all penalties, interest, attorney fees and costs due.

B. Failure to pay any tax due as provided in the local ordinance shall, without demand or putting in default, cause the tax, interest, penalties, and costs to become immediately delinquent and the collector has the authority, on motion in a court of competent jurisdiction, to take a rule on such person, to show cause in not less than two or more than ten days, exclusive of holidays, why such person should not be ordered to cease from further pursuit of business. This rule may be tried out of term and in chambers and shall always be tried by preference. If the rule is made absolute, the order rendered thereon shall be considered a judgment in favor of the taxing authority, prohibiting the person from the further pursuit of said business until he has paid the delinquent tax, interest, penalties, and costs, and every violation of the injunction shall be considered as a contempt of court and punished according to law.

C. For the purpose of the enforcement of the local ordinance and the collection of the tax levied therein, it is presumed that all tangible personal property imported or held in the taxing jurisdiction by any dealer is to be sold at retail, used or consumed, or stored for use or consumption in the taxing jurisdiction, or leased or rented within the taxing jurisdiction, and is subject to the tax herein levied. This presumption shall be prima facie only, and subject to proof furnished to the collector.

D. The provisions of this Section shall not apply if the person has entered into an installment agreement for the payment of delinquent taxes with the collector and is in compliance with the terms of the agreement.

Acts 2003, No. 73, §1, eff. July 1, 2003; Acts 2015, No. 210, §1, eff. June 23, 2015.



RS 47:337.34 - Sales returned to dealer; credit or refund of tax

§337.34. Sales returned to dealer; credit or refund of tax

A. Whenever tangible personal property sold is returned to the dealer by the purchaser or consumer or in the event the amount paid or charged for services is refunded or credited to the purchaser or consumer after the tax imposed by the local ordinance has been collected, or charged to the account of the purchaser, consumer, or user, the dealer shall be entitled to reimbursement of the amount of tax so collected or charged by him, in the manner prescribed by the collector; and in case the tax has not been remitted by the dealer to the collector, the dealer may deduct the same in submitting his return. Upon receipt of a signed statement of the dealer as to the gross amount of such refunds during the period covered by the signed statement, which period shall not be longer than ninety days, the collector shall issue to the dealer an official credit memorandum equal to the net amount remitted by the dealer for the tax collected. This memorandum shall be accepted by the collector at full face value from the dealer to whom it is issued, in the remittance for subsequent taxes accrued under the provisions of the local ordinance. In cases where a dealer has retired from business and has filed a final return, a refund of tax may be made if it can be established to the satisfaction of the collector that the tax paid was not due.

B.(1) Whenever the unpaid balance of an account due to the dealer for the purchase of tangible personal property or the sale of services subject to sales taxation has been found to be bad in accordance with Section 166 of the United States Internal Revenue Code and has actually been charged off for federal income tax purposes, the dealer shall be entitled to reimbursement of the amount of tax previously paid by the dealer on such amounts.

(2) The prescription on such refund or credit shall begin to run from the date of signature on the federal income tax return charging off such debt.

(3) Whenever the balance of an account that had been determined to be worthless and sales tax refunded is recovered at a later date, the payment shall be reported as a new sale in the month recovered for sales tax purposes. The credit or refund shall be granted whenever the Louisiana Department of Revenue has found the dealer to be entitled to reimbursement in accordance with the provisions of Paragraph (B)(1) of this Section.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.35 - Collector's duty to determine correct tax

§337.35. Collector's duty to determine correct tax

A. As soon as practicable after each return or report is filed under any of the provisions of this Chapter, the collector shall cause it to be examined and may make such further audit or investigation as he may deem necessary for the purpose of determining the correct amount of tax.

B. The taxpayer and the collector or his designee may enter into a binding agreement to use a sampling procedure as a basis for projecting audit findings, which may result in either an underpayment or overpayment of tax.

C.(1) Before using a sampling procedure to project the findings of an audit and establish a tax liability, the collector or his designee shall notify the taxpayer in writing of the sampling procedure he intends to use, including but not limited to how the tax will be computed, the population to be sampled, and the type of tax for which the tax liability will be established.

(2) The sampling procedure used shall produce a sample which shall reflect as nearly as possible the normal conditions under which the business was operated during the period to which the audit applies. If either the taxpayer or the collector can demonstrate that a transaction in a sample for a particular time period is not representative of the taxpayer's business operations during that time period, the transaction shall be eliminated from the sample and shall be separately determined in the audit.

(3) If the taxpayer demonstrates that any sampling procedure used by the collector was not developed or applied in accordance with generally recognized sampling techniques, that portion of the audit established by a projection based upon the development or application of the disputed sampling procedure shall be replaced by a projection based upon a new sample that conforms to generally recognized sampling techniques.

(4) Generally recognized sampling techniques and standards set forth by the American Institute of Certified Public Accountants shall be used as guidance in developing audit sampling techniques for purposes of this Section.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.36 - Power to examine records and premises of taxpayer

§337.36. Power to examine records and premises of taxpayer

For the purpose of administering the provisions of the local ordinance and this Chapter, the collector, whenever he deems it expedient, may make or cause to be made by any of his authorized assistants, an examination or investigation of the place of business, if any, the tangible personal property, and the books, records, papers, vouchers, accounts, and documents of any taxpayer. Every taxpayer and every director, officer, agent, or employee of every taxpayer, shall exhibit to the collector or to any of his authorized assistants, the place of business, the tangible personal property and all of the books, records, papers, vouchers, accounts, and documents of the taxpayer and to facilitate any such examination or investigation so far as it may be in his or their power so to do.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.37 - Retention of records by taxpayers

§337.37. Retention of records by taxpayers

Notwithstanding any other provision of this Chapter, any document or record which a taxpayer is required to maintain in regard to a tax levied pursuant to the local ordinance, shall be retained by the taxpayer until the tax to which they relate have prescribed.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.38 - Power to request records in machine-sensible format

§337.38. Power to request records in machine-sensible format

If a taxpayer retains records required to be maintained in regard to a tax levied pursuant to this Chapter in machine-sensible and hard-copy formats, the taxpayer shall make the records available to the collector or his designee in the machine-sensible format used by the taxpayer upon request of the collector or his designee.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.39 - Power to examine the records of third parties

§337.39. Power to examine the records of third parties

For the purpose of administering the provisions of this Chapter, the collector whenever he deems it expedient may make or cause to be made by any of his authorized assistants, an examination of the books, records, papers, vouchers, accounts and documents of any individual, firm, co-partnership, joint venture, association, corporation, estate, trust, business trust, receiver, bank, syndicate, or other group or combination, in so far as said books, records, papers, vouchers, accounts, and documents relate to, bear on, associate with, identify, clarify, or disclose, the liability of any person or group made liable for the tax, penalty, and interest imposed by the local ordinance or assist in the enforcement or collection of any such liability. Every individual, director, officer, agent, or employee of such individual, firm, co-partnership, joint venture, association, corporation, estate, trust, business trust, receiver, bank, syndicate or other group or combination shall exhibit to the collector or to any of his authorized assistants, the pertinent books, records, papers, vouchers, accounts, and documents and to facilitate any such examination and investigation so far as it may be in his or their power so to do.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.40 - Power to conduct hearings

§337.40. Power to conduct hearings

The collector or any of his authorized assistants may conduct hearings, administer oaths to, and examine under oath, any taxpayer, and the directors, officers, agents, and employees of any taxpayer, and any other witnesses, relative to the business of such taxpayer in respect to any matter incident to the administration of the local ordinance and this Part.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.41 - Power to subpoena witnesses; fees

§337.41. Power to subpoena witnesses; fees

The collector or any of his authorized assistants may by subpoena compel the attendance of witnesses and production of any books, records, papers, vouchers, or accounts of any taxpayer or any person who the collector has reason to believe has information pertinent to any matter under investigation by the collector at any hearing held pursuant to the provisions of this Part. The fees of witnesses required to attend any such hearing shall be the same as those allowed to witnesses appearing in the district courts. These fees shall be paid in the manner provided for the payment of other expenses incident to the administration of the local ordinance and this Chapter.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.42 - Notice to attend hearings; how given

§337.42. Notice to attend hearings; how given

The notice or subpoena requiring a person to attend a hearing authorized by this Chapter, to be examined, or to answer any questions or to produce any books, records, papers, vouchers, accounts, or documents shall be given by the collector or any of his authorized assistants, either through personal service on the person and endorsement of such service on the reverse of a copy of such notice, or by sending a notice by registered or certified mail to the last known address of such person. The mailing of the notice shall be presumptive evidence of its receipt by the person to whom it was addressed.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.43 - Procedure to compel witnesses to attend and to testify at hearing

§337.43. Procedure to compel witnesses to attend and to testify at hearing

If a person subpoenaed to attend any hearing under this Part refuses to appear, be examined, or answer any questions, or produce any books, records, papers, vouchers, accounts, or documents, pertinent to the matter of inquiry, when subpoenaed so to do by the collector, or any of his authorized assistants, the collector or such assistant, in term time or vacation, may apply to any district court, upon proof by affidavit of such refusal, to make an order returnable in not less than two nor more than ten days, directing such person to show cause before the court why he should not obey the demand of the subpoena. Upon the return of such order, the court before whom the matter comes shall examine the person under oath, and the person shall be given an opportunity to be heard, and if the court determines that he has refused, without legal excuse, to obey the command of the subpoena, or to be examined, or to answer any question, or to produce any books, papers, vouchers, records, accounts, or documents, pertinent to the matter of inquiry, which he was by subpoena commanded to answer or produce, the court may order such person to comply forthwith with such subpoena or order, or to submit to such examination or to answer any such question, and any failure to obey such order of the court may be punished by the court as a contempt of the court.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.44 - Rule to show cause and examination of judgment debtor

§337.44. Rule to show cause and examination of judgment debtor

A. Whenever the collector finds that any person has failed to file or refuses to file any return required by any provision of this Chapter, the collector may institute against that person:

(1) A rule to show cause why the return should not be filed, and

(2) A rule to examine a judgment debtor, as provided for in Articles 2452 through 2456, Louisiana Code of Civil Procedure where the tax due has been duly and finally assessed as otherwise provided.

B. The proceedings outlined herein shall be consistent with Article 2592 of Louisiana Code of Civil Procedure.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.45 - Alternative remedies for the collection of taxes

§337.45. Alternative remedies for the collection of taxes

A. In addition to following any of the special remedies provided in this Chapter, the collector may, in his discretion, proceed to enforce the collection of any taxes due under the local ordinance by means of any of the following alternative remedies or procedures:

(1) Assessment and distraint, as provided in R.S. 47:337.48 through 337.60.

(2) Summary court proceeding, as provided in R.S. 47:337.61.

(3) Ordinary suit under the provisions of the general laws regulating actions for the enforcement of obligations.

(4) Demand in reconvention, or third-party demand, in any court of competent jurisdiction or before the Board of Tax Appeals concerning collection of local taxes due, including any related interest, penalties, costs, and attorney fees due under applicable law.            B.(1) The collector may choose which of these procedures he will pursue in each case, and the counter-remedies and delays to which the taxpayer will be entitled will be only those which are not inconsistent with the proceeding initiated by the collector, provided that in every case the taxpayer shall be entitled to proceed under R.S. 47:337.63, except in the following circumstances:

(a) After he has filed a petition with the Board of Tax Appeals for a redetermination of the assessment.

(b) When an assessment for the tax in question has become final.

(c) After the deadline to file an answer or defenses, after he has appeared or he has filed any responsive pleading or defenses in any proceeding or suit involving the same tax obligation pending against him.

(d) When an incidental demand for the same tax obligation is pending against him in a suit by the collector concerning collection of the same tax obligation.

(2) The fact that the collector has initiated proceedings under the assessment and distraint procedure will not preclude him from thereafter proceeding by summary or ordinary court proceedings for the enforcement of the same tax obligation.

Acts 2003, No. 73, §1, eff. July 1, 2003; Acts 2010, No. 1003, §2, eff. Jan. 1, 2011; Acts 2014, No. 640, §2, eff. June 12, 2014; Acts 2015, No. 210, §1, eff. June 23, 2015.



RS 47:337.46 - Special authority to enforce collection of taxes collected or withheld; personal liability of certain officers and directors

§337.46. Special authority to enforce collection of taxes collected or withheld; personal liability of certain officers and directors

A. Notwithstanding any other provision of law to the contrary, if any corporation, limited liability company, or limited partnership fails to file returns or to remit the sales and use taxes collected from purchasers or consumers under the local ordinance and this Chapter, the collector is authorized, as an alternative means of enforcing collection, to hold those officers or directors, or those managers or members as defined in R.S. 12:1301(A)(12) and (13), having direct control or supervision of such taxes or charged with the responsibility of filing such returns and remitting such taxes and who willfully fail to remit or account for such taxes collected, personally liable for the total amount of such taxes collected, and not accounted for or not remitted, together with any interest, penalties, and fees accruing thereon. Collection of the total amount due may be made from any one or any combination of such officers or directors, or managers or members as defined in R.S. 12:1301(A)(12) and (13), who willfully fail to remit or account for such taxes collected, by use of any of the alternative remedies for the collection of taxes as provided in R.S. 47:337.45.

B. A corporation, limited liability company, or limited partnership by resolution of the board of directors or members may designate an officer or director, or a manager or member as defined in R.S. 12:1301(A)(12) and (13) having direct control or supervision of such taxes or charged with the responsibility of filing such returns and remitting such taxes, and such resolution shall be filed with the secretary of state.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.47 - Special authority to recover rebates

§337.47. Special authority to recover rebates

A. Rebates previously granted to a taxpayer, but later disallowed, may be recovered by the collector through any collection remedy authorized by R.S. 47:337.45 and initiated within the latter of any of the following:

(1) Two years from December thirty-first of the year in which the rebate or refundable tax credit was paid.

(2) Three years from December thirty-first of the year in which the taxes for the filing period were due.

(3) The time period for which prescription has been extended, as provided by R.S. 47:337.67.

B. The only interest which may be assessed and collected on recovered rebates is interest at a rate three percentage points above the rate provided in Civil Code Article 2924(B)(1), which shall be computed beginning on the date one year after the date of issuance of the rebate to the date payment is received by the collector.

C. The provisions of this Section are in addition to and shall not limit the authority of the collector to assess or to collect under any other provision of law.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.48 - Determination and notice of tax due

§337.48. Determination and notice of tax due

A.(1) If a taxpayer fails to make and file any return or report required by the provisions of the local ordinance and this Chapter, the collector shall determine the tax, penalty, and interest due by estimate or otherwise. Having determined the amount of tax, penalty, and interest due, the collector shall send by mail a notice to the taxpayer at the address given in the last report filed by him pursuant to the provisions of this Chapter, or to any address that may be obtainable from any private entity which will provide such address free of charge or from any federal, state, or local government entity, including but not limited to the U.S. Postal Service or from U.S. Postal Service certified software, setting out his determination and informing the person of his purpose to assess the amount so determined against him after fifteen calendar days from the date of the notice.

(2) Notwithstanding any other provision of law to the contrary, a notice issued pursuant to Paragraph (1) of this Subsection to a taxpayer or dealer who fails to make and file any required report or return shall not be appealable to the Board of Tax Appeals for redetermination of the notice of tax due issued pursuant to this Section when the notice is solely for the periods and is in the amount stated on the notice transmitted to such taxpayer or dealer pursuant to Paragraph (1) of this Subsection. Nothing in this Paragraph shall prohibit any taxpayer or dealer from proceeding to file suit pursuant to R.S. 47:337.63 or 337.64, or any other applicable law.

B. If a return or report made and filed does not correctly compute the liability of the taxpayer, the collector shall cause an audit, investigation, or examination, as provided for by R.S. 47:337.35, to be made to determine the tax, penalty, and interest due. Having determined the amount of tax, penalty, and interest due, the collector shall send by mail a notice to the taxpayer at the address given in the last report filed by him pursuant to the provisions of this Chapter, or to any address that may be obtainable from the U.S. Postal Service or from U.S. Postal Service certified software, setting out his determination and informing the person of his purpose to assess the amount so determined against him after thirty calendar days from the date of the notice.

Acts 2003, No. 73, §1, eff. July 1, 2003; Acts 2014, No. 640, §2, eff. June 12, 2014.



RS 47:337.49 - Protest to collector's determination of tax due

§337.49. Protest to collector's determination of tax due

The taxpayer, within fifteen calendar days from the date of the notice provided in R.S. 47:337.48(A) or within thirty calendar days from the date of the notice provided in R.S. 47:337.48(B), may protest thereto. This protest must be in writing and should fully disclose the reasons, together with facts and figures in substantiation thereof, for objecting to the collector's determination. The collector shall consider the protest, and shall grant a hearing thereon, before making a final determination of tax, penalty, and interest due.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.50 - Assessment of tax, interest, and penalties

§337.50. Assessment of tax, interest, and penalties

A. At the expiration of fifteen calendar days from the date of the collector's notice provided in R.S. 47:337.48(A), or at the expiration of such time as may be necessary for the collector to consider any protest filed to such notice, the collector shall proceed to assess the tax, penalty, and interest that he determines to be due under the provisions of the local ordinance and this Chapter. The assessment shall be evidenced by a writing in any form suitable to the collector, which sets forth the name of the taxpayer, the amount determined to be due, the kind of tax, and the taxable period for which it is due. This writing shall be retained as a part of the collector's official records. The assessment may confirm or modify the collector's originally proposed assessment.

B. At the expiration of thirty calendar days from the date of the collector's notice provided in R.S. 47:337.48(B), or at the expiration of such time as may be necessary for the collector to consider any protest filed to such notice, the collector shall proceed to assess the tax, penalty, and interest that he determines to be due under the provisions of the local ordinance and this Chapter. The assessment shall be evidenced by a writing in any form suitable to the collector, which sets forth the name of the taxpayer, the amount determined to be due, the kind of tax, and the taxable period for which it is due. This writing shall be retained as a part of the collector's official records. The assessment may confirm or modify the collector's originally proposed assessment.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.51 - Notice of assessment and right to appeal

§337.51. Notice of assessment and right to appeal

A.(1) Having assessed the amount determined to be due, the collector shall send a notice by certified mail to the taxpayer against whom the assessment is imposed at the address given in the last report filed by the taxpayer, or to any address obtainable from any private entity which will provide such address free of charge or from any federal, state, or local government entity, including but not limited to the United States Postal Service or from the United States Postal Service certified software. This notice shall inform the taxpayer of the assessment and that he has thirty calendar days from the date of the notice to do any of the following:

(a) Pay the amount of the assessment.

(b) Appeal to the Board of Tax Appeals for redetermination of the assessment.

(c) Pay under protest in accordance with R.S. 47:337.63, and then either file suit or file a petition with the Board of Tax Appeals, all as provided for in that Section.

(2) If no report has been timely filed, the collector shall send a notice by certified mail to the taxpayer against whom the assessment is imposed at any address obtainable from any private entity which will provide such address free of charge or from any federal, state, or local government entity, including but not limited to the United States Postal Service or from the United States Postal Service certified software. This notice shall inform the taxpayer of the assessment and that he has thirty calendar days from the date of the notice to do either of the following:

(a) Pay the amount of the assessment.

(b) Pay under protest in accordance with R.S. 47:337.63 and then either file suit or file a petition with the Board of Tax Appeals, all as provided for in that Section.

(3) If the taxpayer has not paid under protest in accordance with the provisions of R.S. 47:337.63, or pursued an alternative remedy in accordance with R.S. 47:337.64, or filed an appeal with the Board of Tax Appeals within the thirty-day period provided for in Paragraph (1) of this Subsection, the assessment shall be final and shall be collectible by distraint and sale as provided in this Part. If an appeal for a redetermination of the assessment has been timely and properly filed, the assessment shall not be collectible by distraint and sale until such time as the assessment has been redetermined or affirmed by the Board of Tax Appeals or the court which last reviews the matter.

B. If any dealer disputes any findings or assessment of the collector, he may, within thirty days of the receipt of notice of the assessment or finding, do any of the following:

(1)(a) File an appeal from the decision of the collector directed to the Board of Tax Appeals.

(b) Pay under protest in accordance with R.S. 47:337.63, and either file suit as provided for in that Section, or file a petition with the Board of Tax Appeals, as provided in that Section.

(2) This Section shall afford a legal remedy and right of action in the Board of Tax Appeals, or in any state, city, or federal court having jurisdiction of the parties and subject matter for a full and complete adjudication of any and all questions arising in the enforcement of the local ordinance and this Chapter as to the legality of any tax accrued or accruing or the method of enforcement thereof. If an appeal for a redetermination of the assessment has been timely and properly filed with the Board of Tax Appeals pursuant to Subparagraph (1)(a) of this Subsection, the assessment shall not be collectible by distraint and sale until the assessment has been redetermined or affirmed by the Board of Tax Appeals or the court which last reviews the matter.

(3) A notice of tax due issued pursuant to the provisions of R.S. 47:337.48 shall not constitute a finding for purposes of this Subsection.

(4) A collector may send to a dealer by regular mail a letter addressed in the same manner as provided in Subsection A of this Section to advise the dealer that the failure to collect certified or registered mail sent by the collector may result in the loss of appeal rights concerning the uncollected notice of assessment. If the collector mails this letter on the same date as the collector mails a notice of assessment, any notice of assessment returned to the collector because a dealer failed to collect it following attempted delivery by the United States Postal Service shall be deemed to have been received by the dealer for the purposes of this Subsection on the date that the United States Postal Service record indicates that the United States Postal Service first attempted to deliver the notice of assessment to the dealer. A certificate of mailing or other proof of mailing from the United States Postal Service shall establish that this letter was transmitted by regular mail.

C.(1) No assessment made by the collector shall be final if it is determined that the assessment was based on an error of fact or of law. An "error of fact" for this purpose means facts material to the assessment assumed by the collector at the time of the assessment to be true but which subsequently are determined by the collector to be false. "Error of law" for this purpose means that in making the assessment the collector applied the law contrary to the construction followed by the collector in making other assessments.

(2) The determination of an error of fact or of law under this Subsection shall be solely that of the collector, and no action against the collector with respect to the determination shall be brought in any court, including the Board of Tax Appeals, and no court shall have jurisdiction of any such action, it being the intent of this Subsection only to permit the collector to correct manifest errors of fact or in the application of the law made by the collector in making the assessment; however, all reductions of assessments based on such errors, except estimated assessments made due to the failure of the taxpayer to file a proper tax return, must be approved and signed by the collector. Estimated assessments made due to the failure of the taxpayer to file a proper tax return may be corrected by the acceptance of the proper tax return and must be approved by the collector or his designee.

Acts 2003, No. 73, §1, eff. July 1, 2003; Acts 2010, No. 1003, §2, eff. Jan. 1, 2011; Acts 2014, No. 640, §2, eff. June 12, 2014; Acts 2015, No. 210, §1, eff. June 23, 2015.



RS 47:337.51.1 - Repealed

§337.51.1. Repealed by Acts 2014, No. 640, §4, eff. June 12, 2014.



RS 47:337.52 - Waiver of restrictions and delays

§337.52. Waiver of restrictions and delays

The taxpayer shall at any time have the right, by a signed notice in writing filed with the collector, to waive the restrictions and delays prescribed in R.S. 47:337.48 through 337.51 which must ordinarily be observed before an assessment may become final. When such a waiver is executed, the assessment is final when made and is immediately collectible by distraint and sale.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.53 - Assessment and notice when tax is in jeopardy

§337.53. Assessment and notice when tax is in jeopardy

A. If the collector finds that a taxpayer designs quickly to depart from the taxing jurisdiction, or to remove therefrom any property subject to any tax or to any lien for a tax, or to discontinue business, or to do any other act tending to prejudice or render wholly or partly ineffectual any proceedings that might be instituted to collect such tax, whereby it shall have become important that such proceedings be instituted without delay, he may immediately make a determination, from any available information or by estimate or otherwise, of the amount of tax, penalty, and interest such taxpayer is liable to pay. Having made such determination, the collector shall immediately assess said amount, and by a writing to be retained as part of his official records, indicate such assessment has been made, and without any notice, proceed to distrain, in the manner as hereinafter provided, any property belonging to the taxpayer. This type of assessment may be made whenever a tax becomes due under the provisions of this Chapter, regardless of whether it is then payable or not.

B. As soon as is feasible after such assessment, and not later than two calendar days thereafter, the collector shall send by certified mail a notice to the taxpayer against whom the assessment lies, at the address given in the last report filed by said taxpayer, or to any such address as may be obtainable from any private entity which will provide such address free of charge or from any federal, state, or local government entity, including but not limited to the United States Postal Service or from the United States Postal Service certified software. Such notice shall inform the taxpayer of the assessment, its basis, and jeopardous nature; make demand for immediate payment thereof; and give notice that any property distrained or to be distrained will be subject to sale as provided in this Chapter to satisfy the assessment.

C. The taxpayer against whom the assessment lies can stay distraint of his property, or sale of his property already distrained, as the case may be, only by the immediate payment of the assessment or by posting with the collector a surety bond for twice the amount of such assessment, or of a lower amount acceptable to the collector, with such sureties as the collector deems necessary. The taxpayer shall have sixty calendar days from the date of payment, or the date of posting bond, to appeal to the Board of Tax Appeals for a redetermination of the assessment. During this period, the collector shall hold any payment made in an escrow account. If the taxpayer does not appeal, the collector shall immediately credit such payment to tax collections or proceed to collect from sureties, if any were given. In the event of an appeal, such payment or demand for payment from sureties given shall be held in abeyance pending the redetermination or affirmation of the assessment by the Board of Tax Appeals or the court which last reviews the matter. Final payment, or collection from sureties, will be for the amount of the affirmed or redetermined assessment.

Acts 2003, No. 73, §1, eff. July 1, 2003; Acts 2014, No. 640, §2, eff. June 12, 2014.



RS 47:337.54 - Assessment and claims in bankruptcy and receivership

§337.54. Assessment and claims in bankruptcy and receivership

Upon the adjudication of bankruptcy of any taxpayer in any bankruptcy proceeding, or the appointment of a receiver for any taxpayer in a receivership proceeding, before any court of this state or of the United States, the collector may immediately make a determination from any available information or by estimate or otherwise, of the amount of tax, penalty and interest the taxpayer is liable to pay and immediately assess this amount, and by a writing to be retained as a part of his official records indicate that such assessment has been made. Such assessment may be made whenever a tax becomes due under the provisions of this Chapter, regardless of whether it is then payable or not. Claims for such assessments, and additional interest and attorney fees thereon, shall be presented for adjudication in accordance with law to the court before which the bankruptcy or receivership proceeding is pending despite the pendency of delays before assessment provided in R.S. 47:337.48 through 337.51, or the pendency of an appeal to the collector, the Board of Tax Appeals, or the courts for a redetermination. However, no petition for the redetermination of an assessment shall be filed with the collector, the Board of Tax Appeals, or the courts after an adjudication of bankruptcy or the appointment of a receiver, unless the petition is accompanied by a certified copy of an order of the court before which the bankruptcy or receivership proceedings is pending, authorizing the trustee or receiver to prosecute such appeal.

Acts 2003, No. 73, §1, eff. July 1, 2003; Acts 2014, No. 640, §2, eff. June 12, 2014.



RS 47:337.55 - Assessment of tax shown on face of taxpayer's returns

§337.55. Assessment of tax shown on face of taxpayer's returns

A. Whenever a taxpayer files returns and computes the amount of any tax due, such tax together with any penalty and interest due or accruing thereon, whether computed or not, shall be considered assessed and shall be entered by the collector as an assessment in his official records without the necessity of observing the delays or giving the notice ordinarily required prior to assessment.

B. If the taxpayer fails to accompany his return filed with a proper payment, as required by this Chapter, the collector shall immediately send a notice by mail to such person, addressed to the address appearing on the return or to any available address, informing him of the amount due, or the balance of the amount due if a partial payment has been made, and demanding payment of such amount within ten calendar days from the date of the notice. If payment has not been received at the expiration of such time, the assessment shall be collectible by distraint and sale as is hereinafter provided.

C. Nothing in this Section shall be construed as denying the right of the taxpayer to pay the assessment under protest or to claim a refund of the assessment after payment, all in a manner as is hereinafter set out in this Chapter.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.56 - Collection by distraint and sale authorized

§337.56. Collection by distraint and sale authorized

When any taxpayer fails to pay any tax, penalty, and interest assessed, the collector may proceed to enforce the collection thereof by distraint and sale.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.57 - Distraint defined

§337.57. Distraint defined

A. The words "distraint" or "distrain" as used in this Chapter shall be construed to mean the right to levy upon and seize and sell, or the levying upon or seizing and selling, of any property or rights to property of the taxpayer including goods, chattels, effects, stocks, securities, bank accounts, evidences of debt, wages, real estate and other forms of property, by the collector or his authorized assistants, for the purpose of satisfying any assessment of tax, penalty or interest due.

B. Property exempt from seizure as provided by law is exempt from distraint and sale herein.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.58 - Distraint procedure

§337.58. Distraint procedure

Whenever the collector or his authorized assistants shall distrain any property of a taxpayer, he shall cause to be made a list of the property or effects distrained, a copy of which signed by the collector or his authorized assistants shall be sent by certified mail or registered mail to the taxpayer at his last known residence or business address, or served on the taxpayer in person. This list shall be accompanied with a note of the sum demanded and a notice of the time and place where the property will be sold. Thereafter, the collector shall cause a notice to be published in the official journal of the parish wherein the distraint is made, specifying the property distrained, and the time and place of sale. The sale shall be held not less than fifteen calendar days from the date of the notice mailed or served on the taxpayer or the date of publication in the official journal, whichever is later. The collector may postpone such sale from time to time, if he deems it advisable, but not for a time to exceed thirty calendar days in all. If the sale is continued to a new date, it shall be readvertised.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.59 - Surrender of property subject to distraint

§337.59. Surrender of property subject to distraint

Any person subject to distraint, or upon whom a levy has been served, shall, upon demand by the collector or his authorized assistants making such levy, surrender such property, or rights to property of which he is in possession, or which he subsequently comes into possession, until such time as the levy is recalled, subject to distraint, to the collector or his authorized assistant, unless such property or right is, at the time of demand, subject to an attachment or execution under any judicial process. Any such person failing or refusing to surrender any such property or rights shall be liable to the taxing authority in a sum equal to the value of the property or rights not so surrendered, but not exceeding the amount of the taxes, penalties, and interest and other costs and charges which are due.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.60 - Sale of distrained property

§337.60. Sale of distrained property

A. After notifying all reasonably ascertainable interested third parties, the collector or his authorized assistants shall sell at public auction for cash to the highest bidder so much of the property distrained by him as may be sufficient to satisfy the tax, penalties, interest, and costs due. The property shall not be sold if the price to the highest bidder is less than two-thirds of the appraised value. In that case, the collector shall readvertise the sale of the property in the same manner as the original sale, and the same delays must elapse. At the second offering, the property shall be sold for cash at whatever price it will bring. He shall give to the purchaser a certificate of sale which will be prima facie evidence of the right of the collector to make the sale, and conclusive evidence of the regularity of his proceedings in making the sale, and which will transfer to the purchaser merchantable title in and to the property sold.

B. The purchaser shall be liable for nothing beyond the purchase price. He shall pay the full purchase price to the collector despite the existence of any mortgage, lien, or privilege on the property inferior in rank to that of the taxing authorities.

C. The collector shall give the purchaser a release from the security interest, mortgage, lien, or privilege of the taxing authorities and from all inferior security interests, mortgages, liens, and privileges, and shall direct the recorder of mortgages or proper filing officer to cancel their inscriptions insofar as they affect the property sold, and no further. All writings affecting the property which were recorded prior to distraint of the property shall not be affected by the sale of the property by the collector pursuant to this Chapter.

D. The collector shall pay or cause to be paid the inferior security interests, mortgages, liens, and privileges, after payment of the costs and the amount due the taxing authorities. When the sum remaining after payment of the cost and the amount due the taxing authorities is insufficient to pay such inferior claims in full, the collector shall deposit the remainder with the court and proceed by contradictory motion against the inferior creditors to have their claims referred to in the proceeds of the sale.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.61 - Collection by summary court proceeding authorized

§337.61. Collection by summary court proceeding authorized

In addition to any other procedure provided in this Chapter or elsewhere in the laws of this state, and for the purpose of facilitating and expediting the determination and trial of all claims for taxes, penalties, interest, attorney fees, or other costs and charges arising, there is hereby provided a summary proceeding for the hearing and determination of all claims by or on behalf of the taxing authority, or by or on behalf of the collector, for taxes and for the penalties, interest, attorney fees, costs or other charges due thereon, by preference in all courts, all as follows:

(1) All such proceedings, whether original or by intervention or third opposition or otherwise, brought by or on behalf of the taxing authority, or by or on behalf of the collector, for the determination or collection of any tax, interest, penalty, attorney fees, costs or other charge claimed to be due shall be summary and shall always be tried or heard by preference, in all courts, original and appellate, whether in or out of term time, and either in open court or chambers, at such time as may be fixed by the court, which shall be not less than two nor more than ten days after notice to the defendant or opposing party.

(2) All defenses, whether by exception or to the merits, made or intended to be made to any such claim, must be presented at one time and filed in the court of original jurisdiction prior to the time fixed for the hearing, and no court shall consider any defense unless so presented and filed. This provision shall be construed to deny to any court the right to extend the time for pleading defenses, and no continuance shall be granted by any court to any defendant except for legal grounds set forth in the Louisiana Code of Civil Procedure.

(3) That all matters involving any such claim shall be decided within forty-eight hours after submission, whether in term time or in vacation, and whether in the court of first instance or in an appellate court, and all judgments sustaining any such claim shall be rendered and signed the same day, and shall become final and executory on the fifth calendar day after rendition. No new trial, rehearing or devolutive appeal shall be allowed. Suspensive appeals may be granted, but must be perfected within five calendar days from the rendition of the judgment by giving of bond, with good and solvent security, in a sum double that of the total amount of the judgment, including costs. Such appeals, whether to a court of appeal or to the supreme court, shall be made returnable in not more than fifteen calendar days from the rendition of the judgment.

(4) Whenever the pleadings filed on behalf of the taxing authority, or on behalf of the collector, shall be accompanied by an affidavit of the collector or of one of his assistants or representatives or of the counsel or attorney filing the same, that the facts as alleged are true to the best of the affiant's knowledge or belief, all of the facts alleged in said pleadings shall be accepted as prima facie true and as constituting a prima facie case, and the burden of proof to establish anything to the contrary shall rest wholly on the defendant or opposing party.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.62 - Injunctions prohibited

§337.62. Injunctions prohibited

No court of this state shall issue any process whatsoever to restrain the collection of any tax, penalty, interest, or other charge imposed.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.63 - Remittance of tax under protest; suits to recover

§337.63. Remittance of tax under protest; suits to recover

A.(1)(a) Any taxpayer protesting the payment of any amount found due by the collector or the enforcement of any provision of law in relation thereto shall remit to the collector the amount due and at that time shall give notice of intention to file suit for the recovery of such tax or shall remit to the collector the amount due, and at that time give notice of intention to file a petition with the Board of Tax Appeals, as provided in this Section.

(b) In the case of sales or use taxes that are required to be collected and remitted by a selling dealer as provided for in R.S. 47:337.17, the purchaser, in order to avail himself of the alternative remedy provided by this Section, shall remit protested sales or use tax to the selling dealer, and shall retain copies of documentation evidencing the amount of the sales or use tax paid to the dealer on the transactions. On or before the twentieth day of the month following the month of the transactions on which the selling dealer charged the tax, the purchaser shall inform the collector by certified mail or other reasonable means of the dates and amounts of the protested taxes that were charged by the selling dealer, and shall give notice of the purchaser's intention to file suit for recovery of the tax or to file a petition for recovery of the tax with the Board of Tax Appeals, as provided by law.

(2) Upon receipt of this notice, the amount remitted to the collector or the amount of protested taxes that have been paid to the selling dealer shall be placed in an escrow account and held by the collector or his duly authorized representative for a period of thirty days. If suit is filed for recovery of the tax or a petition is filed with the Board of Tax Appeals for recovery of the tax, within the thirty-day period, the funds in the escrow account shall be further held pending the outcome of the suit or petition with the Board of Tax Appeals or appeal therefrom.

(3) To the extent the taxpayer prevails, the collector shall refund the amount to the claimant, with interest at the rate established pursuant to R.S. 47:337.80, except as provided in Subsection E of this Section.

B.(1) This Section shall afford a legal remedy and right of action in the Board of Tax Appeals as provided in this Section, or in any state court having jurisdiction of the parties and subject matter, for a full and complete adjudication of any and all questions arising in the enforcement of the sales and use tax of a taxing authority as to the legality of any tax accrued or accruing or the method of enforcement thereof. In such action, service of process upon the collector shall be sufficient service, and he shall be the sole necessary and proper party defendant in any such suit.

(2) If the collector files suit against a taxpayer in district court pursuant to R.S. 47:337.45(A)(3), and the taxpayer timely pays under protest, the district court shall retain exclusive jurisdiction to adjudicate the matter to final judgment.

C. This Section shall be construed to provide a legal remedy in the state courts in case such taxes are claimed to be an unlawful burden upon interstate commerce, or the collection thereof, in violation of any Act of Congress or the United States Constitution, or the Constitution of Louisiana.

D. Upon request of a taxpayer and upon proper showing by such taxpayer that the principle of law involved in an additional assessment is already pending before the courts for judicial determination or before the Board of Tax Appeals, the taxpayer, upon agreement to abide by the decision of the courts, the Board of Tax Appeals, or by a final judgment of a court upon a timely appeal of a decision of the Board of Tax Appeals, may remit the additional assessment under protest, but need not file an additional suit or petition. In such cases, the tax so paid under protest shall be placed in an escrow account and held by the collector until the question of law involved has been determined by the courts, the Board of Tax Appeals, or by a final judgment of a court upon a timely appeal of a decision of the Board of Tax Appeals, and shall then be disposed of as therein provided.

E. When the collector has pursued collection of taxes pursuant to any remedy provided for in R.S. 47:337.45(A)(2) or (3) and the taxpayer has made a timely payment under protest concerning the same tax obligation, and if the collector has deposited the monies into an interest-bearing account in accordance with this Section, the interest to be paid on the tax obligation to the party or parties adjudged to be entitled to the interest shall be that interest actually earned and received by the collector on the payment.

Acts 2003, No. 73, §1, eff. July 1, 2003; Acts 2010, No. 1003, §2, eff. Jan. 1, 2011; Acts 2014, No. 640, §2, eff. June 12, 2014; Acts 2015, No. 210, §1, eff. June 23, 2015.



RS 47:337.64 - Alternative remedy for dealers

§337.64. Alternative remedy for dealers

A. Any taxpayer who has received a notice of assessment for sales and use taxes from any collector or taxing authority and whose remedy is to make a payment under protest may in lieu thereof comply with the alternative provisions of this Section, rather than making a payment under protest.

B. (1) If the taxpayer files suit in any state court of competent jurisdiction, or a petition with the Board of Tax Appeals, contesting the assessment within the time provided by law and satisfies the alternative remedies provided for in Subsection C of this Section, no collection action shall be taken in connection with the assessment of taxes, interest, and penalties, which are the subject of the taxpayer's suit; however, the collector shall be permitted to file a reconventional demand against the taxpayer in such suit.

(2) If a valid petition contesting an assessment is timely filed with the Board of Tax Appeals pursuant to Paragraph (1) of this Subsection, the Board of Tax Appeals shall exercise the authority provided for in Subsection C of this Section in the same manner as a district court.

C.(1)(a) The taxpayer may file with the court a rule to set bond or other security, which shall be set for hearing within thirty days of the filing of the rule to set bond or other security and shall attach to the petition evidence of the taxpayer's ability to post bond or other security.

(b) The term "other security" as set forth in this Section shall include but not be limited to a pledge, collateral assignment, lien, mortgage, factoring of accounts receivable, or other encumbrance of assets.

(2) The court may either order the posting of commercial bond or other security in an amount determined by the court not to be less than the amount of unpaid taxes, interest, and penalties demanded in the assessment or may order the taxpayer to make a payment under protest pursuant to the provisions of state law and this Chapter in the amount of such unpaid taxes, interest, and penalties. The court may order that a portion of the unpaid taxes, interest, and penalties be paid under protest and the balance secured by the posting of a bond or other security as provided herein.

(3) The posting of such bond or other security or the payment under protest shall be made no later than thirty days after the mailing of the notice of the decision of the court authorizing the posting of bond or other security or requiring that a payment under protest be made.

(4) If the taxpayer timely files the suit referred to herein, no collection action shall be taken in connection with the assessment of taxes, interest, and penalties, which are the subject of the taxpayer's suit, unless the taxpayer fails to post bond or other security or make the payment under protest required by the court; however, the collector shall be permitted to file a reconventional demand against the taxpayer in such suit.

(5) To the extent not inconsistent with this Section, the nature and amount of the bond or security and the procedures for posting bond or providing other security shall be consistent with the provisions for providing security in connection with a suspensive appeal under the Code of Civil Procedure.

Acts 2003, No. 73, §1, eff. July 1, 2003; Acts 2009, No. 493, §1, eff. July 10, 2009; Acts 2015, No. 210, §1, eff. June 23, 2015.



RS 47:337.65 - Tax obligation to constitute a lien, privilege and mortgage

§337.65. Tax obligation to constitute a lien, privilege and mortgage

Except as is specifically provided in the laws regulating building and loan associations, any tax, penalty, interest, attorney fees, or other costs due shall operate as a lien, privilege and mortgage on all of the property of the tax debtor, both movable and immovable, which said lien, privilege and mortgage shall be enforceable in any court of competent jurisdiction in an action, at law, or may be enforced as otherwise provided by this Chapter. The collector may cause notice of such lien, privilege and mortgage to be recorded at any time after the tax becomes due, whether assessed or not, and regardless of whether or not then payable, in the mortgage records of any parish wherein the collector has reason to believe the tax debtor owns property. The lien, privilege and mortgage created by this Section shall affect third parties only from the date of recordation and shall take their respective ranks by virtue of recordation.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.66 - Cancellation of lien, privilege, and mortgage

§337.66. Cancellation of lien, privilege, and mortgage

A. In any case where the tax, penalty, or interest secured by a recorded lien, privilege, and mortgage have been paid, the collector or his authorized assistants or attorneys may authorize the cancellation thereof.

B. In other cases, the collector may authorize the cancellation or release of a lien, privilege, or mortgage subject to the following terms and conditions:

(1) The collector, upon application of a taxpayer, may authorize the cancellation of any lien, privilege, or mortgage or other encumbrance recorded by virtue of this Chapter, provided the taxpayer furnishes a surety bond in favor of the collector executed by a surety company duly qualified to do business in this state in an amount of not less than one and one-half times the amount of the obligation due, including penalties, interest, and other costs incurred.

(2) The collector may authorize the release of any real property from the effect and operation of any lien, privilege, mortgage, or other encumbrance, recorded by virtue of this Chapter, provided that the collector is satisfied that the remaining real property belonging to the tax debtor and upon which said lien, privilege, and mortgage bears, is valued at not less than the amount of the remaining tax obligation, including all penalties, interest and other costs incurred, and the amount of all prior liens upon such property. In determining the value of the remaining property, due consideration shall be given to prior ranking encumbrances, if any exist on said property.

(3) The collector may issue a certificate of release of any part of the property subject to any lien, privilege, mortgage, or other encumbrance recorded by virtue of this Chapter, if there is paid over to the collector in part satisfaction of liability an amount determined by the collector, which shall not be less than the value of the interest of the taxing authorities in the part to be so released.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.67 - Suspension and interruption of prescription

§337.67. Suspension and interruption of prescription

A. Sales and use taxes levied by any political subdivision shall prescribe as of three years from the thirty-first day of December of the year in which such taxes became due.

B. The prescriptive period running against any such sales and use tax shall be interrupted by any of the following:

(1) The action of the collector in assessing the amounts of such taxes in the manner provided by law.

(2) The filing of a summary proceeding in court.

(3) The filing of any pleading, either by the collector or the taxpayer, with the Board of Tax Appeals or with any state or federal court.

(4) The filing of a false or fraudulent return.

(5) The failure to file a return, with the intent to defraud.

C. The running of such prescriptive period may also be suspended as follows:

(1) By means of a written agreement between the taxpayer and the collector made prior to the lapse of such period.

(2) With respect to bankruptcy, for any period from the time the taxpayer files for bankruptcy until six months after the bankruptcy case is closed.

(3) By the filing of a claim for refund as to the period for which a refund is requested, which shall suspend prescription for the same period for the collector to determine whether the taxpayer owes any other liability for the same type of tax under the provisions of R.S. 47:337.78.

D.(1) The failure to file any return required to be filed by this Chapter shall interrupt the running of prescription, and prescription shall not commence to run again until the subsequent filing of such return. Once prescription commences to run, the tax, interest, and penalty, or other charge which is reported on such return shall prescribe in three years after the thirty-first day of December of the year of the filing of the return.

(2) However, if a taxpayer who does not file a tax return required to be filed by this Chapter later becomes responsible for the filing of such return due to a decision of the Board of Tax Appeals which has become final, or due to a final court decision which renders a transaction or other activity as taxable, and the laws, regulations, or jurisprudence of this state previously classified that transaction or other activity as nontaxable, this provision shall not apply and prescription shall run as if the taxpayer had timely filed the return.

(3) The interruption of the running of prescription due to the failure to file a return reporting a tax shall not apply to any tax periods for which the collector and the taxpayer have entered into a valid and enforceable voluntary disclosure agreement.

(4) The provisions of the Subsection shall apply only to use tax returns when the amount due exceeds five hundred dollars for the tax levied.

Acts 2003, No. 73, §1, eff. July 1, 2003; Acts 2010, No. 1003, §2, eff. Jan. 1, 2011; Acts 2014, No. 640, §2, eff. June 12, 2014.



RS 47:337.68 - Prescription of assessments as judgments

§337.68. Prescription of assessments as judgments

Any tax, penalty, interest, or other charges duly assessed under this Chapter, being the equivalent of a judgment, shall not be subject to the running of any prescription other than such prescription as would run against a judgment in favor of the state of Louisiana in accordance with the constitution and laws of this state; and the recordation of such assessment shall have the same effect as the recordation of a judgment.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.69 - Interest on unpaid taxes

§337.69. Interest on unpaid taxes

A. When any taxpayer fails to pay a tax, or any portion thereof, on or before the day where it is required to be paid under the provisions of this Chapter, interest shall be added to the amount of tax due. Such interest shall be computed from the due date until the tax is paid. The interest shall be an obligation to be collected and accounted for in the same manner as if it were a part of the tax due and can be enforced in a separate action or in the same action for collection of the tax and shall not be waived or remitted.

B. Notwithstanding any provision of this Section or of this Chapter, the interest on any amount of tax outstanding on a specific date shall be computed at the rate applicable on such date.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.70 - Penalty for failure to make timely return

§337.70. Penalty for failure to make timely return

A.(1) When any taxpayer fails to make and file any return required to be made under the provisions of this Chapter before the time that the return becomes delinquent or when any taxpayer fails to timely remit to the collector the total amount of tax that is due on a return which he has filed, there shall be imposed, in addition to any other penalties provided, a specific penalty to be added to the tax.

(2) In the case of the filing of a return without remittance of the full amount due, the specific penalty imposed by this Paragraph for each thirty-day period shall be calculated only on the additional amount due from the taxpayer after the deduction of payments timely submitted, or submitted during any preceding thirty-day period. The penalty provided by this Paragraph shall not be imposed for any thirty-day period for which a penalty for failure to file a tax return or for filing after the return becomes delinquent is assessed.

(3) The penalties provided for in this Subsection shall not be imposed for more than five thirty-day periods in total for each tax return required to be filed.

B. The penalties provided for by this Section shall be an obligation to be collected and accounted for in the same manner as if it were part of the tax due, and can be enforced either in a separate action or in the same action for the collection of the tax.

C.(1) Notwithstanding any other provision of the law to the contrary, any exemption granted to a taxpayer under a tax incentive contract except a contract granted pursuant to Article VII, Section 21(F) of the Constitution of Louisiana shall be suspended if at any time during the contract there is a final, nonappealable judgment against the taxpayer for nonpayment of taxes.

(2) The collector shall send a notice by certified mail to the taxpayer at the address given in the last report filed by the taxpayer, or to any address obtainable from any private entity which will provide such address free of charge or from any federal, state, or local government entity, including but not limited to the United States Postal Service or from the United States Postal Service certified software informing him of the following:

(a) That there is a final, nonappealable judgment against him for nonpayment of taxes.

(b) That he has thirty days from the date of the notice to pay the tax, penalty, and interest due or the exemptions granted under the tax incentive contract will be suspended.

(c) That the suspension will continue until the tax, penalty, and interest due under the final, nonappealable judgment are paid in full.

(3) The provisions of this Section shall not apply if the taxpayer has paid the amount due under protest in accordance with R.S. 47:337.63 or has entered into an installment agreement with the department for the payment of the amount due and is in compliance with the terms of the agreement.

(4) For the purposes of this Subsection, during the period of suspension, the exemptions granted under the tax incentive contract are inoperable and of no effect.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.71 - Waiver of penalty for delinquent filing or delinquent payment

§337.71. Waiver of penalty for delinquent filing or delinquent payment

If the failure to make any return at the time such return becomes due or the filing of a return without remittance of the full amount due is attributable not to the negligence of the taxpayer, but to other cause set forth in written form and considered reasonable by the collector, the collector may remit or waive payment of the whole or any part of the specific penalty provided for such failure.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.72 - Penalty for false or fraudulent return

§337.72. Penalty for false or fraudulent return

When the taxpayer files a return that is false or fraudulent or grossly incorrect and the circumstances indicate that the taxpayer had intent to defraud the taxing authority of any tax due under the local ordinance and this Chapter, there shall be imposed, in addition to any other penalties provided, a specific penalty on the tax found to be due. This specific penalty shall be an obligation to be collected and accounted for in the same manner as if it were a part of the tax due, and can be enforced either in a separate action or in the same action for the collection of the tax.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.73 - Negligence penalty

§337.73. Negligence penalty

If any taxpayer fails to make any return required by this Chapter or makes an incorrect return, and the circumstances indicate willful negligence or intentional disregard of rules and regulations, but no intent to defraud, there shall be imposed, in addition to any other penalties provided, a specific penalty. This specific penalty shall be an obligation to be collected and accounted for in the same manner as if it were a part of the tax due, and can be enforced either in a separate action or in the same action for the collection of the tax.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.74 - Insufficient funds check in payment of taxes; penalty

§337.74. Insufficient funds check in payment of taxes; penalty

In the event a check used to make payment of a tax, interest, penalty, or other charges due is returned unpaid by the bank on which it is drawn for any reason related to the account on which the check is written, such shall constitute a failure to pay the tax, interest, penalty, or other charges due and a specific penalty shall be imposed on the taxpayer in addition to all other penalties provided by law; however, upon sufficient proof being furnished to the collector by the bank that the bank was at fault for the nonpayment of the check, the collector shall waive the penalty provided for in this Section. This specific penalty shall be an obligation to be collected and accounted for in the same manner as if it were part of the tax, interest, penalty, or other charges that is due in payment of which the check was given and may be enforced in a separate action or in any action instituted for the collection of the tax, interest, penalty, or other charges. After receipt of three insufficient fund checks during any two-year period, the collector may require payment of the taxes, interest, penalties, or other charges due by the taxpayer to be paid by certified check, money order, or cash.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.75 - Examination and hearing costs

§337.75. Examination and hearing costs

A. If any taxpayer fails to make any return required by this Chapter, or makes a grossly incorrect report, or a false or fraudulent report, and the collector, in performance of his duty to ascertain the amount of tax due, makes an examination of books, records, or documents, or an audit thereof, or conducts a hearing, or subpoenas witnesses, then there may be added to the amount of tax found to be due, a specific penalty, in addition to any other penalty provided, in an amount as itemized by the collector to compensate for all costs incurred in making such examination or audit, or in holding such hearing, or in subpoenaing and compensating witnesses. This specific penalty shall be an obligation to be collected and accounted for in the same manner as if it were part of the tax due, and can be enforced either in a separate action or in the same action for the collection of the tax.

B. For the purposes of this Section, the following terms shall have the following meanings:

(1) "Grossly incorrect report" means any report filed where there is a substantial understatement of tax for any taxable period. The understatement is substantial if it exceeds the greater of:

(a) Ten percent of the tax required to be shown on the return for the taxable period, or

(b) Ten thousand dollars.

(2) "False or fraudulent report" means any report filed with the intent to evade taxes, or a willful attempt to defraud or evade taxes that are due.

C. Notwithstanding any other provision of law to the contrary, no penalty shall be imposed under this Section with respect to any portion of an underpayment when a taxpayer has made a grossly incorrect report if the taxpayer shows that there was a reasonable cause for the underpayment of such portion and that the taxpayer acted in good faith with respect to such portion.

D. Notwithstanding the provisions of this Section, in the event the examination or audit was conducted by a private auditing firm the limitations provided in R.S. 47:337.26 shall apply.

E. The amount of specific penalty due pursuant to this Section shall be the same as is provided by law on July 1, 2003, until such laws are amended or provisions of this Chapter are amended to provide with respect thereto.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.76 - Distraint cost penalty

§337.76. Distraint cost penalty

Whenever the collector uses the distraint procedure to enforce the collection of any tax, there shall be imposed with respect to the tax for the collection of which the distraint procedure is used, a specific penalty of ten dollars to compensate for the costs of the distraint procedure. This specific penalty shall be in addition to any penalty assessed as provided by law and shall be an obligation to be collected and accounted for in the same manner as if it were part of the tax due, and may be enforced either in a separate action or in the same action for the collection of the tax.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.77 - Refunds of overpayments authorized

§337.77. Refunds of overpayments authorized

A. For the purpose of this Section, "overpayment" means a payment of tax, penalty or interest when none was due; the excess of the amount of tax, penalty or interest paid over the amount due; or the payment of a penalty that is later waived or remitted by the collector, provided that the power of the collector to refund overpayments shall be as prescribed and limited in this Section.

B. The collector shall make a refund of each overpayment where it is determined that:

(1) The tax was overpaid because of an error on the part of the taxpayer in mathematical computation on the face of the return or on any of the supporting documents.

(2) The tax was overpaid because of a construction of the law on the part of the taxpayer contrary to the collector's construction of the law at the time of payment.

(3) The overpayment was the result of an error, omission, or a mistake of fact of consequence to the determination of the tax liability, whether on the part of the taxpayer or the collector.

(4) The overpayment resulted from a change made by the collector in an assessment, notice, or billing issued under the provisions of this Chapter.

(5) The overpayment resulted from a subsequent determination that the taxpayer was entitled to pay a tax at a reduced tax rate.

(6) The overpayment was the result of a payment that exceeded either the amount shown on the face of the return or voucher, or which would have been shown on the face of the return or voucher if a return or voucher were required.

C. Notwithstanding the provisions of Subsection B of this Section, where it is determined that there is clear and convincing evidence that an overpayment has been made, the collector shall make a refund, subject to conditions or limitations provided by this Chapter.

D.(1) Such refunds shall be made out of any current collections of the particular tax which was overpaid.

(2) If a taxpayer has overpaid a particular tax for more than one taxable year and seeks a refund of the total amount, the collector may issue the refund incrementally. The number of increments shall not exceed the total number of years the tax was overpaid.

E. The collector may recover any refunded amount determined not to be an overpayment through any collection remedy authorized by R.S. 47: 337.45 within two years from December thirty-first of the year in which the refund was paid. Any refunded amount determined not to be an overpayment shall bear interest at the rate provided for in this Chapter, which shall be computed from the date the refund was issued to the date payment is received by the collector.

F. This Section shall not be construed to authorize any refund of tax overpaid through a mistake of law arising from the misinterpretation by the collector of the provisions of any law or of any rules and regulations. In the event a taxpayer believes that the collector has misinterpreted the law or rules and regulations contrary therewith, his remedy is by payment under protest and suit to recover or petition to the Board of Tax Appeals, as provided by law.

G. A claim for a refund or credit in a properly addressed envelope with sufficient postage delivered by the United States Postal Service is deemed filed by the taxpayer and received by the collector on the date postmarked by the United States Postal Service. Additionally, a claim for refund or credit is deemed filed by the taxpayer and received by the collector through any means provided for by any regulation promulgated pursuant to R.S. 47:337.97 through 337.100.

Acts 2003, No. 73, §1, eff. July 1, 2003; Acts 2014, No. 640, §2, eff. June 12, 2014.



RS 47:337.78 - Crediting or offset of overpayments against other obligations

§337.78. Crediting or offset of overpayments against other obligations

Before refunding any overpayment, the collector may first determine whether the taxpayer who made the overpayment owes any other liability under any ordinance administered by him. If such be the case, the collector may credit the overpayment against such liability and notify the taxpayer of the action taken.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.79 - Prescription of refunds or credits

§337.79. Prescription of refunds or credits

A. After three years from the thirty-first day of December of the year in which the tax became due or after one year from the date the tax was paid, whichever is the later, no refund or credit for an overpayment shall be made unless a claim for credit or refund has been received by the collector from the taxpayer claiming such credit or refund before the expiration of said three-year or one-year period. The maximum amount, which shall be refunded or credited, shall be the amount paid within said three-year or one-year period. The collector shall prescribe the manner of filing claims for refund or credit.

B. Provided that in any case where a taxpayer and the collector have consented in writing to an extension of the period during which an assessment of tax may be made, the period of prescription for refunding or crediting overpayments as provided in this Section shall be extended in accordance with the terms of the agreement between the taxpayer and the collector.

C.(1) In any case where the collector pursues any remedy for collection of tax pursuant to R.S. 47:337.45, including the issuance of an assessment, the period of prescription for a refund or credit for the same tax periods and types of tax shall be suspended. However, the suspension of prescription provided for in this Subsection applies only in the following circumstances:

(a) When an assessment has been issued and the taxpayer has submitted a refund claim that is received by the collector prior to the assessment becoming final.

(b) When a summary proceeding has been filed and the taxpayer has timely pleaded the claim for refund as an offset or credit in the summary proceeding.

(c) When an ordinary suit has been filed and the taxpayer has filed a timely reconventional demand for the refund or credit in the suit.

(2) If the refund claim would have been prescribed but for this Subsection, the amount of the claim found to be due shall be credited or offset against the underpaid tax found to be due.

(3) Prescription shall not be suspended by the provisions of Paragraph (1) of this Subsection if any of the following occur:

(a) An assessment has become final and nonappealable.

(b) A judgment of the Board of Tax Appeals concerning the collection remedy referenced in Paragraph (1) of this Subsection has become final.

(c) A final judgment has been rendered by a district court in a related summary or ordinary proceeding.

Acts 2003, No. 73, §1, eff. July 1, 2003; Acts 2015, No. 210, §1, eff. June 23, 2015.



RS 47:337.80 - Interest on refunds or credits

§337.80. Interest on refunds or credits

A. Each collector shall compute on all refunds or credits and allow interest as part of the refund or credit as follows:

(1) From date of payment of the taxes, but prior to submission by the taxpayer of a claim for refund, interest shall be computed at a rate of not less than two percent per annum.

(2) From date of submission by the taxpayer of a claim for refund, or from payment under protest, or from the date that the taxpayer gave the political subdivision notice of the taxpayer's intention to file suit for the recovery of any taxes paid, interest shall be at the average prime or reference rate as computed by the commissioner of financial institutions pursuant to R.S. 13:4202(B), per year, but without the addition of one percentage point to the average prime or reference rate and without regard to the limitations contained in R.S. 13:4202(B).

(3) The interest rate provided for in Paragraph (2) of this Subsection shall not be applicable for a sixty-day period from the date the taxpayer makes a claim for refund, if a refund is the result of the taxpayer's administrative error; however, the interest for this sixty-day period shall be computed under the provisions of Paragraph (1) of this Section.

B. No interest on refunds or credits shall be allowed if it is determined that a person has deliberately overpaid a tax in order to derive the benefit of the interest allowed by this Section. Payments of interest authorized by this Section shall be made from funds derived from current collections of the tax to be refunded or credited.

C. As of the date a person files a petition for relief under the uniform bankruptcy laws of the United States as provided in Title 11 USC 101 et seq., no interest shall be allowed to accrue as a part of any refund or credit which relates to a pre-petition tax period.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.81 - Appeals from the collector's disallowance of refund claim

§337.81. Appeals from the collector's disallowance of refund claim

A.(1) If the collector fails to act on a properly filed claim for refund or credit within one year from the date received by him or if the collector denies the claim in whole or in part, the taxpayer claiming such refund or credit may within thirty days of the notice of disallowance of the claim request a hearing with the collector for redetermination. The collector shall render a decision within thirty days of the request by the taxpayer.

(2) The taxpayer may appeal a denial of a claim for refund to the Board of Tax Appeals, as provided by law. No appeal may be filed before the expiration of one year from the date of filing such claim unless the collector renders a decision thereon within that time, nor after the expiration of ninety days from the date of mailing by certified or registered mail by the collector to the taxpayer of a notice of the disallowance of the part of the claim to which the appeal relates, nor after the expiration of one hundred eighty days from the end of the expiration of the one year in which the collector failed to act.

(3) A taxpayer's proper appeal to the Board of Tax Appeals filed within ninety days from the date on any notice of disallowance issued shall also establish that the appeal was filed within ninety days from the date of the certified or registered mailing of the notice.

B. (1) A notice of disallowance, if issued, shall inform the taxpayer that he has ninety days from the date of the certified or registered mailing of that notice to appeal to the Board of Tax Appeals and that any consideration, reconsideration, or action by the collector with respect to the claim following the mailing of a notice by certified or registered mail of disallowance shall not operate to extend the period within which an appeal may be taken.

(2) The failure to transmit this notice does not extend the separate and distinct prescriptive period that runs following one year of inaction by the collector.

C. In answering any such appeal, the collector is authorized to assert a demand for any tax and additions thereto that he may deem is due for the period involved in the claim for refund or credit, and the Board of Tax Appeals shall have jurisdiction to determine the correct amount of tax for the period in controversy, and to render judgment ordering the refund or crediting of any overpayment or ordering the payment of any additional tax, interest, penalty, attorney fees, and other amounts found to be due.

Acts 2003, No. 73, §1, eff. July 1, 2003; Acts 2010, No. 1003, §2, eff. Jan. 1, 2011; Acts 2014, No. 640, §2, eff. June 12, 2014; Acts 2015, No. 210, §1, eff. June 23, 2015.

NOTE: See Acts 2015, No. 210, §4, re: retroactivity of certain provisions.



RS 47:337.81.1 - Board of Tax Appeals' finding of overpayment upon appeal from assessment

§337.81.1. Board of Tax Appeals; finding of overpayment upon appeal from assessment

If the Board of Tax Appeals, pursuant to a hearing of an appeal from an assessment of the collector in accordance with the provisions of R.S. 47:337.51, 337.53, or 337.54, finds that there is no tax due and further finds that the taxpayer has made a refundable overpayment of the tax for the period for which the collector asserted the claim for additional tax, the Board of Tax Appeals shall have jurisdiction to determine the amount of the overpayment, and to order that the amount of overpayment be refunded or credited to the taxpayer; however, the Board of Tax Appeals shall not order a refund or credit unless, as part of its decision, it determines that either the petition of appeal in which the refund or credit was requested was filed within the period set out in R.S. 47:337.79, or that a claim for the refund or credit had been filed with the collector within that period.

Acts 2014, No. 640, §2, eff. June 12, 2014.



RS 47:337.82 - Criminal penalty for failing to account for local tax monies

§337.82. Criminal penalty for failing to account for local tax monies

Any person required under the local ordinance and this Chapter to collect, account for, or pay over any tax, penalty, or interest who willfully fails to collect or truthfully account for or pay over such tax, penalty, or interest shall in addition to other penalties provided by law, be fined not more than ten thousand dollars or imprisoned, with or without hard labor, for not more than five years, or both.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.83 - Criminal penalty for evasion of tax

§337.83. Criminal penalty for evasion of tax

Any person who willfully fails to file any return or report required to be filed by the provisions of this Chapter, or who willfully files or causes to be filed, with the collector, any false or fraudulent return, report or statement, or who willfully aids or abets another in the filing with the collector of any false or fraudulent return, report or statement, with the intent to defraud the taxing authority or evade the payment of any tax, fee, penalty or interest, or any part thereof, shall be fined not more than one thousand dollars or imprisoned for not more than one year, or both.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.84 - Running of time limitations for criminal offenses

§337.84. Running of time limitations for criminal offenses

No person shall be prosecuted, tried or punished for a criminal offense under this Chapter unless the prosecution is instituted within a period of four years after the offense has been committed.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.85 - Payment of taxes by receivers, referees, trustees or liquidators

§337.85. Payment of taxes by receivers, referees, trustees or liquidators

A. All receivers, referees, trustees, or other officers appointed by any court, both state and federal, to administer or conduct any business in this state, or liquidators, whether judicial or extrajudicial, shall be subject to all local taxes applicable to such business the same as if such business were conducted by an individual or corporation, and before deducting or paying any salaries, fees or compensation to themselves or to any employees or agents, they shall pay all taxes owed by the said individual, partnership, association or corporation for whom they act to the taxing authority.

B. Such receivers, referees, trustees, or liquidators, upon assuming their official duties, shall immediately ascertain from the proper authority the amount of taxes owed by said individual, partnership, association or corporation, whose estate they are administering, and in the event of their failure to so ascertain or pay all such taxes, shall be personally responsible for the unpaid taxes.

C. If the assets of any partnership, association, or corporation are disposed of through liquidation by the officers or directors thereof without clearance from the collector of all unpaid taxes first being obtained, such officers or directors who disposed of such assets shall be personally liable, in solido, for the full amount of such taxes and any penalty and interest due thereon.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.86 - Credit for taxes paid

§337.86. Credit for taxes paid

A.(1) A credit against the sales and use tax imposed by any taxing authority of the state shall be granted to a taxpayer who paid monies, whether or not paid in error, absent bad faith, based upon a similar tax, levy, or assessment upon the same tangible personal property in a taxing jurisdiction of this state or another state. The credit granted herein shall be applicable only when a similar taxing authority is seeking to impose and collect a similar tax, levy, or assessment from a taxpayer upon the same tangible personal property for which the taxpayer has paid a similar tax, levy, or assessment to a similar taxing authority.

(2) A taxing authority shall give credit against the use taxes due on the importation of a vehicle for taxes paid in another state where the vehicle was previously purchased and titled, regardless of the authority's similarity to jurisdictions in the other state to which the sales or use taxes were paid. With respect to vehicles, the credit shall be calculated by multiplying the rate of the sales or use tax paid in the other state by the cost price that is subject to the authority's use tax at the time of the importation of the vehicle. The credits provided by this Section and R.S. 47:303 shall be applied together against the state and local taxes due on the use of a motor vehicle, automobile, motorcycle, truck, truck-tractor, trailer, semitrailer, motor bus, house trailer, or any other vehicle subject to the vehicle registration license tax, so that the applicant for title or registration in Louisiana of a vehicle that the applicant previously purchased and titled in another state is allowed credit against the state and local use taxes imposed in Louisiana for the full rate of sales or use tax paid in the other state.

B.(1) The credit provided herein for monies paid to a taxing authority of another state shall be granted only in the case where such authority of another state to which monies have been paid grants a similar credit.

(2) The credits granted by this provision shall not exceed the amount of money paid to the taxing authority of this state or another state.

C.(1) The proof of payment to a taxing authority shall be made in accordance with the rules adopted by the secretary of the Department of Revenue under R.S. 47:303(A). Except as provided in Paragraph (2) of this Subsection, in no event shall the credit be greater than the tax imposed by the taxing authority upon the particular tangible personal property that is subject of the sales and use tax.

(2) The credit granted for taxes in any taxing jurisdiction of a parish in which no local sales and use tax is levied and imposed shall be the amount of taxes that would have been collected by the taxing authority at the tax rate imputed to that taxing authority. The imputed tax rate shall be the lowest tax levied and imposed by a similar taxing authority in this state as determined by the Department of Revenue.

D. For purposes of this Section, "taxpayer" shall mean the final consumer who has paid the applicable local tax directly to the collector or the vendor or seller who has collected the tax from the final consumer and remitted the tax to the taxing authority. In no instance shall a vendor or seller be denied a credit for taxes paid in error to a political subdivision.

E.(1) Notwithstanding any other law to the contrary, no person shall be taxed with respect to a particular event more than once, provided that the person collecting and remitting taxes can produce to the collector documentary evidence to show a good faith effort to recover taxes paid to the incorrect taxing authority. Such documentary evidence shall consist of the following:

(a) A formal request for refund by certified mail which includes all evidence supporting such claim to the taxing authority paid in error.

(b) A second request for refund by certified mail if no response was received within sixty days of the first refund request.

(c) Either the response approving or denying the first or second refund request, whichever may be applicable, or an affidavit from the person stating that no response was received within sixty days of the second refund request.

(d) Notwithstanding any provision of law to the contrary, any taxpayer who receives an assessment and who has complied with any applicable provisions of Subparagraphs (a) through (c) of this Paragraph, may within thirty calendar days of the date of notice, take any action specified in R.S. 47:337.51(A)(1).

(2)(a) The collector shall not impose penalties or interest on taxes erroneously paid or remitted to another taxing authority unless the erroneous payment or remittance was the result of gross negligence or due to intentional conduct of bad faith on the part of the dealer that collected and remitted the taxes or on the part of the taxpayer that paid the taxes. In instances where a legitimate disagreement exists as to which taxing authority is owed, the involved taxing authorities shall resolve the dispute among themselves through any legal means provided by law, including the filing of a rule or petition against the other taxing authority in the manner provided for in R.S. 47:337.101.

(b) For the purposes of this Section, a "similar taxing authority" means a political subdivision having and performing the same governmental functions as the political subdivision seeking to impose the sales or use tax.

Acts 2003, No. 73, §1, eff. July 1, 2003; Acts 2005, No. 394, §1, eff. July 1, 2005; Acts 2014, No. 640, §2, eff. June 12, 2014; Acts 2015, No. 210, §1, eff. June 23, 2015.

NOTE: See Acts 2015, No. 210, §4, re: retroactivity of certain provisions.



RS 47:337.87 - Post-session update procedure

PART G. POST-SESSION UPDATE PROCEDURE

§337.87. Post-session update procedure

A. The purpose of this code is to benefit both taxpayers and local tax collectors by promoting uniformity in the assessment, collection, administration, and enforcement of state and local sales and use tax and by compiling them, and making them readily available in one place in the revised statutes.

B.(1) Therefore, beginning with the 2003 Regular Session of the Legislature, it is the intention of the legislature that all or a portion of any Act enacted in any regular or in any extraordinary session which has the effect of amending or enacting any provision of Title 33, Title 47, or other title of the Louisiana Revised Statutes of 1950, which Act is relative to, or which Act affects, the assessment, collection, administration, and enforcement of the sales tax of any taxing authority which is not a state-wide political subdivision, and any penalties, interest, and other charges due which are related to such tax, shall be included within the Uniform Local Sales Tax Code provided for in this Chapter.

(2) To that end, after considering any opinions as provided for in Subsection C of this Section, the Louisiana State Law Institute shall place into such code all or a portion of any such Acts enacted in such sessions which have the effect of amending or enacting any provision of Title 33, this Title, or other title of the Louisiana Revised Statutes of 1950 relative to, or which affect, those matters. In particular, it is the intention of the legislature that any Act extending the time period for which a sales and/or use tax exemption, exclusion, or other tax benefit is applicable shall be placed into such code.

C.(1) Prior to the placement of all or a portion of an Act into this code, the institute shall provide to the following organizations for their review the Acts or portions of Acts which it intends to place within the code:

(a) The Louisiana Society of Certified Public Accountants.

(b) The Tax Section of the Louisiana Bar Association.

(c) The Louisiana Association of Tax Administrators.

(2) Such organizations may reply, in writing, to the institute with any opinion concerning such placement that they believe is warranted within the time specified by the institute.

Acts 2003, No. 73, §1, eff. July 1, 2003.



RS 47:337.91 - Purpose; form of citation

PART H. UNIFORM LOCAL SALES TAX

ADMINISTRATIVE PROCEDURE ACT

§337.91. Purpose; form of citation

A. The provisions of this Part shall be the applicable procedure for the adoption of uniform regulations for provisions of law relative to sales and use tax law or its administration that is applicable only to local taxing authorities and which is not a "common sales tax law" as defined in R.S. 47:337.2.

B. This Part shall be known as the Uniform Local Sales Tax Administrative Procedure Act and may be cited as such.

Acts 2004, No. 469, §1, eff. July 1, 2004.



RS 47:337.92 - Definitions

§337.92. Definitions

As used in this Part:

(1) "Board" means the board of directors of the Louisiana Association of Tax Administrators as defined in R.S. 47:337.2 which is required to develop rules and regulations pursuant to Chapter 2-D of the Uniform Local Sales Tax Code.

(2) "Party" means each person named or admitted as a party, or properly seeking and entitled as of right to be admitted as a party.

(3) "Person" means any individual, partnership, corporation, association, governmental subdivision, or public or private organization of any character other than the board.

(4) "Rule" or "regulation" means each statement, guide, or requirement for conduct or action of local taxing authorities concerning provisions of sales and use tax law or its administration that is applicable only to such authorities and which is not a "common sales tax law" as defined in R.S. 47:337.2, exclusive of those regulating only the internal management of such authorities, which has general applicability and the effect of implementing or interpreting such substantive law or policy, or which prescribes the procedure or practice requirements of such authorities. A rule may be of general applicability provided its form is general and it is capable of being applied to every member of an identifiable class. The term includes the amendment or repeal of an existing rule but does not include declaratory rulings or orders.

(5) "Rulemaking" means the process employed by the board for the adoption, amendment, or repeal of a rule or regulation. The fact that a statement of policy or an interpretation of a statute is made in the decision of a case or in a collector's decision upon or disposition of a particular matter as applied to a specific set of facts involved does not render the same rule within this definition or constitute specific adoption thereof by the board so as to be required to be adopted in accordance with this Part.

Acts 2004, No. 469, §1, eff. July 1, 2004.



RS 47:337.93 - Public information; adoption of rules; availability of rules and orders

§337.93. Public information; adoption of rules; availability of rules and orders

The board shall make available for public inspection all rules, preambles, responses to comments, and submissions and all other written statements of policy or interpretations formulated, adopted, or used by the board in the discharge of its functions and publish an index of such rules, preambles, responses to comments, submissions, statements, and interpretations on a regular basis.

Acts 2004, No. 469, §1, eff. July 1, 2004.



RS 47:337.94 - Procedure for adoption of rules

§337.94. Procedure for adoption of rules

A. Prior to the adoption, amendment, or repeal of any rule, the board shall:

(1)(a) Give notice of its intended action and a copy of the proposed rules at least ninety days prior to taking action on the rule. The notice shall include all of the following:

(i) The name of the person within the board who has the responsibility for responding to inquiries about the intended action.

(ii) The time when, the place where, and the manner in which interested persons may present their views thereon.

(iii) A statement that the intended action complies with the statutory law administered by the board, including a citation of the enabling legislation.

(b)(i) The notice shall be published at least once in the Louisiana Register and shall be submitted with a full text of the proposed rule to the Louisiana Register at least one hundred days prior to the date the board will take action on the rule.

(ii) Upon publication of the notice, copies of the full text of the proposed rule shall be available from the board upon written request.

(c) Notice of the intent to adopt, amend, or repeal any rule shall be mailed to all persons who have made timely request of the board for such notice, which notice and statements shall be mailed at the earliest possible date, and in no case later than ten days after the date when the proposed rule change is submitted to the Louisiana Register.

(d) For the purpose of timely notice as required by this Paragraph, the date of notice shall be deemed to be the date of publication of the issue of the Louisiana Register in which the notice appears, such publication date to be the publication date as stated on the outside cover or the first page of such issue.

(2) Afford all interested persons at least thirty days from the date of the publication of the notice of intent to submit data, views, comments, or arguments. In the case of substantive rules, opportunity for oral presentation or argument shall be granted if requested within twenty days after publication of the rule as provided in this Subsection, by twenty-five persons or by an association having not less than twenty-five members, or by a committee of either house of the legislature to which the proposed rule change has been referred under the provisions of R.S. 47:337.99.

(3)(a) Make available to all interested persons copies of any rule intended for adoption, amendment, or repeal from the time the notice of its intended action is published in the Louisiana Register. Any hearing pursuant to the provisions of Paragraph (2) shall be held no earlier than thirty-five days and no later than forty days after the publication of the Louisiana Register in which the notice of the intended action appears. The board shall fully consider all comments and submissions respecting the proposed rule.

(b) The board shall issue a response to comments and submissions describing the principal reasons for and against adoption of any amendments or changes suggested in the comments and submissions to the respective oversight committees. In addition to the response to comments, the board may prepare a preamble explaining the basis and rationale for the rule, identifying the data and evidence upon which the rule is based, and responding to comments and submissions. Such preamble and response to comments and submissions shall be furnished to the respective legislative oversight subcommittees at least five days prior to the day the legislative oversight subcommittee hearing is to be held on the proposed rule, and shall be made available to interested persons no later than one day following their submission to the appropriate legislative oversight subcommittee. If no legislative oversight hearing is to be held, the board shall issue a response to comments and submissions and preamble, if any, to any person who presented comments or submissions on the rule and to any requesting person not later than fifteen days prior to the time of publication of the final rule.

(c) The board shall, upon request, make available to interested persons the report submitted pursuant to R.S. 47:337.99(C) and (D) no later than one working day following the submittal of such report to the legislative oversight subcommittees.

B. Only the board may initiate or rescind the adoption, amendment or repeal of a rule. Any interested person may petition the board requesting the adoption, amendment or repeal of a rule. Within one hundred twenty days after submission of a petition, a written response shall be sent to such petitioner.

Acts 2004, No. 469, §1, eff. July 1, 2004.



RS 47:337.95 - Filing; taking effect of rules

§337.95. Filing; taking effect of rules

A. No rule shall be valid unless adopted in substantial compliance with these provisions.

B.(1)(a) The board shall file a certified copy of its rules with the Office of the State Register. No rule shall be effective, nor may it be enforced, unless it has been properly filed with the Office of the State Register.

(b) No rule shall be effective, nor may it be enforced, unless prior to its adoption a report relative to the proposed rule change is submitted to the oversight committees and to the presiding officers of the respective houses as provided in R.S. 47:337.99. The inadvertent failure to mail notice and statements to persons making request for such mail notice, as provided in R.S. 47:337.94, shall not invalidate any rule adopted hereunder.

(2) A proceeding in a court of competent jurisdiction to contest any rule on the grounds of noncompliance with the procedures for adoption must be commenced within two years from the date upon which the rule became effective.

C. Each rule hereafter adopted shall be effective upon its publication in the Louisiana Register, said publication to be subsequent to the act of adoption, unless a later date is required by statute or specified in the rule.

Acts 2004, No. 469, §1, eff. July 1, 2004; Acts 2013, No. 220, §21, eff. June 11, 2013.



RS 47:337.96 - Uniform Local Sales Tax Administrative Code and Louisiana Register; publication; index

§337.96. Uniform Local Sales Tax Administrative Code and Louisiana Register; publication; index

A. The Office of the State Register shall compile, index, and publish all effective rules adopted by the board in the publication to be known as the Uniform Local Sales Tax Administrative Code. The Uniform Local Sales Tax Administrative Code shall be supplemented or revised as often as necessary and at least once every two years. These incorporations or revisions shall be in accordance with the provisions of Chapter 13-A of Title 49 of the Louisiana Revised Statutes of 1950, R.S. 49:981 et seq.

B. The Office of the State Register shall prescribe a uniform system of indexing, numbering, arrangement of text and citation of authority and history notes for the Uniform Local Sales Tax Administrative Code.

Acts 2004, No. 469, §1, eff. July 1, 2004; Acts 2013, No. 220, §21, eff. June 11, 2013.



RS 47:337.97 - Judicial review of validity or applicability of rules

§337.97. Judicial review of validity or applicability of rules

The validity or applicability of a rule may be determined in an action for declaratory judgment in a court of competent jurisdiction. The board shall be made a party to the action. The court shall declare the rule invalid or inapplicable if it finds that it violates constitutional provisions or exceeds the statutory authority of the board or was adopted without substantial compliance with required rulemaking procedures.

Acts 2004, No. 469, §1, eff. July 1, 2004.



RS 47:337.98 - Appeals

§337.98. Appeals

An aggrieved party may obtain a review of any final judgment of the district court by appeal to the appropriate circuit court of appeal. The appeal shall be taken as in other civil cases.

Acts 2004, No. 469, §1, eff. July 1, 2004.



RS 47:337.99 - Review of board rules

§337.99. Review of board rules

A. It is the declared purpose of this Section to provide a procedure whereby the legislature may review the exercise of rule-making authority delegated to the board.

B. Prior to the adoption, amendment, or repeal of any rule the board shall submit a report relative to such proposed rule change to the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs and to the presiding officers of the House of Representatives and the Senate as provided in this Section. The report shall be submitted on the same day the notice of the intended action is submitted to the Louisiana Register for publication. The report shall be submitted to the committees at the committees' offices in the state capitol by certified mail with return receipt requested. The return receipt shall be proof of receipt of the report by the committees.

C. The report, as provided for in Subsection B of this Section, shall contain:

(1) A copy of the rule as it is proposed for adoption, amendment, or repeal.

(2) A statement of the proposed action, that is, whether the rule is proposed for adoption, amendment, or repeal; a brief summary of the content of the rule if proposed for adoption or repeal; and a brief summary of the change in the rule if proposed for amendment.

(3) The specific citation of the enabling legislation purporting to authorize the adoption, amendment, or repeal of the rule.

(4) A statement of the circumstances which require adoption, amendment, or repeal of the rule.

D.(1)(a) The chair of the appropriate committees to which reports are submitted shall appoint an oversight subcommittee, which may conduct hearings on all rules that are proposed for adoption, amendment, or repeal. Any such hearing shall be conducted after any hearing is conducted by the board pursuant to R.S. 47:337.94.

(b) The board shall submit a report to the subcommittee, in the same manner as the submittal of the report provided for in Subsection B of this Section, which shall include:

(i) A summary of all testimony at any hearing conducted pursuant to R.S. 47:337.94.

(ii) A summary of all comments received by the board, a copy of the board's response to the summarized comments, and a statement of any tentative or proposed action of the board resulting from oral or written comments received.

(iii) A revision of the proposed rule if any changes to the rule have been made since the report provided for in Subsection B of this Section was submitted, or a statement that no changes have been made.

(iv) A concise statement of the principal reasons for and against adoption of any amendments or changes suggested.

(2)(a) Except as provided in Paragraph (H)(2) of this Section, any subcommittee hearing on a proposed rule shall be held no earlier than five days and no later than thirty days following the day the report required by Subparagraph (1)(b) of this Subsection is received by the subcommittee.

(b) The oversight subcommittee may consist of the entire membership of the appropriate committees and shall consist of at least a majority of the membership of the appropriate committees, at the discretion of the chair of the appropriate committee, with the concurrence of the speaker of the House of Representatives or the president of the Senate. House and Senate oversight subcommittees may meet jointly or separately to conduct hearings for purposes of rules review.

(3) At such hearings, the oversight subcommittees shall:

(a) Determine whether the rule change is in conformity with the intent and scope of the enabling legislation purporting to authorize the adoption thereof, including a determination that the rule change is applicable only to local taxing authorities and is not a "common sales tax law" as defined in R.S. 47:337.2(C)(1)(b).

(b) Determine whether the rule change is in conformity and not contrary to all applicable provisions of law and of the Constitution of Louisiana.

(c) Determine the advisability or relative merit of the rule change.

(d) Determine whether the rule change is acceptable or unacceptable to the oversight subcommittee.

E.(1)(a) Each such determination shall be made by the respective subcommittees of each house acting separately. Action by a subcommittee shall require the favorable vote of a majority of the members of the subcommittee who are present and voting, provided a quorum is present.

(b) No later than three weeks before the deadline for legislative oversight action, the chair of the subcommittee may request, by letter, the consent of the subcommittee members to have a mail ballot instead of a meeting to consider a proposed rule. If no objection is received within ten days of the chair's request, the chair shall cause a mail ballot to be sent to the members of the subcommittee. In order for the subcommittee to reject a proposed rule, a majority of ballots returned to the chair at least twenty-four hours prior to the deadline for legislative oversight action must disapprove the change. Any determination by the subcommittee shall be made within the period provided for oversight hearings in Paragraph (D)(2) of this Section.

(2) Failure of a subcommittee to conduct a hearing or to make a determination regarding any rule proposed for adoption, amendment, or repeal shall not affect the validity of a rule otherwise adopted in compliance with these provisions.

F.(1) If either the House or Senate oversight subcommittee determines that a proposed rule change is unacceptable, the respective subcommittee shall provide a written report which contains the following:

(a) A copy of the proposed rule.

(b) A summary of the determinations made by the subcommittee in accordance with Subsections D and E of this Section.

(2) The written report shall be delivered to the board and the Louisiana Register no later than four days after the committee makes its determination.

G. If a proposed rule change is determined to be unacceptable by an oversight committee, the board shall not propose a rule change that is the same or substantially similar to such disapproved proposed rule change within four months after issuance of a written report by the subcommittee as provided in Subsection F of this Section nor more than once during the interim between regular sessions of the legislature.

H.(1) If both the House and Senate oversight subcommittees fail to find a proposed rule change unacceptable as provided herein, the proposed rule change may be adopted by the board in the identical form proposed by the board or with technical changes or with changes suggested by the subcommittee, provided at least ninety days and no more than twelve months have elapsed since notice of intent was published in the Louisiana Register.

(2)(a) Substantive changes to a rule proposed for adoption, amendment, or repeal occur if the nature of the proposed rule is altered or if such changes affect additional or different substantive matters or issues not included in the notice required by R.S. 47:337.94. Whenever the board seeks to substantively change a proposed rule after notice of intent has been published in the Louisiana Register pursuant to R.S. 47:337.94, the board shall hold a public hearing on the substantive changes preceded by an announcement of the hearing in the Louisiana Register. A notice of the hearing shall be mailed within ten days after the date the announcement is submitted to the Louisiana Register to all persons who have made request of the board for such notice.

(b) Any hearing by the board pursuant to this Paragraph shall be held no earlier than thirty days after the publication of the announcement in the Louisiana Register. The board hearing shall conform to R.S. 47:337.94, and a report on the hearing shall be made to the oversight committees in accordance with Subparagraph (D)(1)(b) of this Section. The board shall make available to interested persons a copy of such report no later than one working day following the submittal of such report to the oversight committees. Any determination as to the rule by the oversight committee shall be made no earlier than five days and no later than thirty days following the day the report required by this Paragraph is received from the board.

(3) If a rule or part of a rule that is severable from a larger rule or body of rules proposed as a unit is found unacceptable, the rules or parts thereof found acceptable may be adopted by the board in accordance with Paragraph (1) of this Subsection.

I. The Louisiana Register shall publish a copy of the written report of an oversight subcommittee or if unduly cumbersome, expensive, or otherwise inexpedient, a notice stating the general subject matter of the omitted report and stating how a copy thereof may be obtained.

J. Each year, thirty days prior to the beginning of the regular session of the legislature, the board shall submit a report to the appropriate committees as provided for in Subsection B of this Section. This report shall contain a statement of the action taken by the board with respect to adoption, amendment, or repeal of each rule proposed for adoption, amendment, or repeal.

K. After submission of the report to the standing committee, a public hearing may be held by the committee for the purpose of reviewing the report with representatives of the board.

L. No later than the second legislative day of the regular session of the legislature, a committee to which proposed rule changes are submitted may submit a report to the legislature. This report shall contain a summary of all action taken by the committee or the oversight subcommittee with respect to board rules during the preceding twelve months. The report shall also contain any recommendations of the committee for statutory changes concerning the Uniform Local Sales Tax Administrative Code.

M. The appropriate committee may, at any time, exercise the powers granted to an oversight subcommittee under the provisions of this Section.

Acts 2004, No. 469, §1, eff. July 1, 2004; Acts 2013, No. 220, §21, eff. June 11, 2013.



RS 47:337.100 - Legislative veto, amendment, or suspension of rules and regulations

§337.100. Legislative veto, amendment, or suspension of rules and regulations

In addition to the procedures provided in R.S. 47:337.99 for review of the exercise of the rulemaking authority the legislature, by concurrent resolution, may suspend, amend, or repeal any rule or regulation or body of rules or regulations, adopted by the board. The Louisiana Register shall publish a brief summary of any concurrent resolution adopted by the legislature pursuant to this Section. Such summary shall be published not later than forty-five days after signing of such resolution by the presiding officers of the legislature.

Acts 2004, No. 469, §1, eff. July 1, 2004.



RS 47:337.101 - Procedures to seek uniformity of interpretation of common or local sales tax law

§337.101. Procedures to seek uniformity of interpretation of common or local sales tax law

A.(1) Any taxpayer who has reason to believe that a collector is attempting or will attempt to collect a sales or use tax, or any penalty or interest, or any collector who has reason to believe that a taxpayer is attempting or will attempt to resist such collection, under a rule, regulation, policy, or interpretation of sales and use tax law, ordinance, rules, or regulations, the interpretation of which violates the requirement of uniformity of interpretation provided for in R.S. 47:337.2(A) and (D), 337.4(C), 337.87(A), and 337.91, may proceed as provided for in this Section. "Rule, regulation, policy, or interpretation of sales and use tax law, ordinance, rules, or regulations" means any provision of "common sales tax law" as defined in R.S. 47:337.2(C)(1)(b) or a provision of law that is applicable to only local taxing authorities, any ordinance pertaining to sales and use tax, or any rule or regulation issued pursuant to R.S. 47:337.2(C) or Part H of this Chapter.

(2) Such taxpayer or collector may proceed to seek uniformity of interpretation of a rule, regulation, policy or interpretation of sales and use tax laws, ordinances, rules, or regulations in accordance with any remedy available under applicable law, including the following procedures:

(a) A rule to seek uniformity of interpretation of common sales tax law or local sales tax law in any court of competent jurisdiction, or in the Board of Tax Appeals.

(b) A declaratory judgment to seek uniformity of interpretation of common sales tax law or local sales tax law in any court of competent jurisdiction.

(c) Repealed by Acts 2014, No. 640, §4, eff. June 12, 2014.

B, C. Repealed by Acts 2014, No. 640, §4, eff. June 12, 2014.

Acts 2008, No. 762, §1, eff. July 6, 2008; Acts 2014, No. 640, §§2, 4, eff. June 12, 2014.



RS 47:338.1 - Tax authorized; rate; sales tax districts; certain municipalities

PART I. LOCAL SALES TAXES

§338.1. Tax authorized; rate; sales tax districts; certain municipalities

A.(1) Any incorporated municipality of the state is hereby authorized to levy and collect a sales and use tax not in excess of two and one-half percent as hereinafter set forth:

(a) One and one-half percent as authorized by Act No. 722 of the 1974 Regular Session of the Louisiana Legislature; and

(b) Except in those municipalities in the parishes of Catahoula, LaSalle, Caldwell, Franklin, and Tensas, an additional one percent sales and use tax, authorized by Article VI, Section 29(B) of the Constitution of Louisiana, which one percent sales and use tax shall be in addition to all other sales and use taxes which any incorporated municipality is authorized to levy as of September 11, 1981.

(2) However, the ordinance imposing the tax shall be adopted by the governing authority of the incorporated municipality only after the question of the imposition of the tax has been submitted to the qualified electors of the incorporated municipality at an election conducted in accordance with the general election laws of the state of Louisiana, and a majority of those voting in the election shall have voted in favor of the proposition to impose such additional sales and use tax.

B. In addition to the exemptions from the state sales and use tax as set forth in R.S. 47:305 et seq., the municipalities of Lake Charles and Monroe shall have the authority to exempt drugs prescribed by physicians for personal consumption and use, and wheelchairs and prosthetic devices, and food purchased for personal consumption off the premises where purchased, for the sales and use tax so levied.

C. Notwithstanding any other statutory provisions to the contrary, including but not limited to provisions providing for equal collection and levy of sales taxes and in order to prevent the duplicate collection of sales taxes in areas annexed into a municipality, school boards, parishes, municipalities, and special taxing districts may enter into intergovernmental agreements providing for the collection, sharing, and levy of, and exemptions from, any taxes authorized by this Section.

D.(1) Notwithstanding any other provision of law to the contrary and in addition to any other authority granted by law, the governing authorities of the municipalities of Breaux Bridge, St. Martinville, Youngsville, and the governing authorities of municipalities having a population in excess of thirty thousand five hundred but not more than thirty thousand seven hundred persons, based on the latest federal decennial census may create sales tax districts consisting of a portion of their respective municipalities. Each sales tax district, as a political subdivision of the state, is authorized to levy and collect an additional one percent sales and use tax upon the sale at retail, the use, the lease or rental, the consumption, and the storage for use or consumption of tangible personal property and on sales of services, as defined by law, if approved by a majority of the electors of the district voting thereon in an election held for that purpose. The governing authority of a sales tax district shall be the governing authority of the municipality, the domicile of the sales tax district shall be the regular meeting place of the municipality, and the officers of the sales tax district shall be officers of the municipality.

(2)(a) Except for the sales tax district in the municipality of Breaux Bridge, the proceeds of the additional sales tax levied pursuant to the provisions of this Subsection shall be used by the governing authority of the municipality, under the terms and provisions of an intergovernmental agreement between the municipality and the sales tax district, for paying the costs and expenses of constructing, improving, and maintaining the municipality's infrastructure which serves properties located in the municipality or shall be used to promote the economic development of the sales tax district and the municipality, and may be funded into bonds for such purposes in the manner provided by state law.

(b) In the municipality of Breaux Bridge, the proceeds of the additional sales tax levied pursuant to the provisions of this Subsection shall be used by the governing authority of the municipality under the terms and provisions of an intergovernmental agreement between the municipality and the sales tax district as follows:

(i) Twenty percent of the proceeds shall be used annually for the repair and maintenance of the municipality's infrastructure which serves property located within the municipality provided that an Annual Plan for Repair and Maintenance of Municipality Infrastructure is approved by the adoption of an ordinance of the governing authority of the municipality, by a two-thirds vote.

(ii)(aa) Eighty percent of the proceeds shall be expended on new construction of infrastructure within the municipality or substantial improvements of existing infrastructure within the municipality according to a Master Plan for the Construction of Municipal Infrastructure, which shall list the specific infrastructure construction or improvement projects to be funded through the tax proceeds, including funding into bonds for such purposes in the manner provided by state law, and which shall be adopted by the governing authority of Breaux Bridge in the manner provided for in this Item.

(bb) The Master Plan for the Construction of Municipal Infrastructure shall not be finally adopted until the governing authority of the municipality has a public meeting at which the Master Plan may be reviewed by the public, the Master Plan shall be explained to the public, and the public shall be allowed to comment on the Master Plan. The governing authority shall give notice of its intention to adopt such Master Plan before each meeting, and notice of this intention shall be published in the official journal of the municipal governing authority, the publication to appear at least fourteen days before the public meeting. The notice of intent so published shall state the date, time, and place of the public hearing. The Master Plan for the Construction of Municipal Infrastructure shall be approved by the adoption of an ordinance, of the governing authority of the municipality, by a two-thirds vote.

(cc) It is the specific intent of the legislature in enacting this provision that the Master Plan shall not include funding for repair and maintenance of municipal infrastructure, and any such funding in the Master Plan shall be null and void.

(dd) As used in this Section, "infrastructure" means transportation and communication systems, gas systems, roads, bridges, drainage, parks, sidewalks and similar public utilities.

(3) The tax authorized pursuant to the provisions of this Subsection shall be collected as provided in the Uniform Local Sales Tax Code and other applicable provisions of law. The boundaries of any sales tax district as specified by the governing authority shall be wholly within the corporate limits of the municipality and shall not overlap any other municipal sales tax district.

(4) The additional tax authorized by this Subsection shall not apply to the rental and leasing of motor vehicles.

(5) The additional tax authorized by this Subsection shall not limit in any respect any prior taxing authority granted by any other provision of law and shall be in addition to any other such taxing authority.

E.(1) Notwithstanding any other provision of law to the contrary and in addition to any other authority granted by law, the governing authority of a municipality having a population in excess of eight thousand one hundred thirty but not more than eight thousand one hundred forty-five persons, based on the latest federal decennial census may use the proceeds of the additional sales tax levied pursuant to the provisions of Paragraph (D)(1) of this Section under the terms and provisions of an intergovernmental agreement between the municipality and the sales tax district as follows:

(a) Fifty percent of the proceeds shall be used annually for the municipality's operating budget as approved by the adoption of an ordinance of the governing authority of the municipality, by a two-thirds vote.

(b) Fifty percent of the proceeds shall be expended on new construction of infrastructure within the municipality or substantial improvements of existing infrastructure within the municipality according to a Master Plan for the Construction of Municipal Infrastructure, which shall list the specific infrastructure construction or improvement projects to be funded through the tax proceeds, including funding into bonds for such purposes in the manner provided by state law, and which shall be adopted by the governing authority of the municipality in the manner provided for in this Subparagraph.

(2) The provisions of this Subsection shall become effective on July 1, 2016, and shall remain effective through June 30, 2019.

Acts 1950, No. 285, §1. Amended by Acts 1968, No. 214, §1; Acts 1974, No. 722, §1; Acts 1981, No. 527, §1; Acts 1988, No. 743, §1; Acts 1992, No. 668, §1, eff. July 6, 1992; Acts 2000, No. 26, §1, eff. June 16, 2000; Acts 2008, No. 923, §1, eff. July 15, 2008; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Redesignated from R.S. 33:2711 pursuant to Acts 2011, No. 248, §4; Acts 2012, No. 568, §1, eff. June 5, 2012; Acts 2016, No. 490, §1, eff. June 13, 2016.

NOTE: SEE ACTS 1992, NO. 930, §3, FOR EFF. DATE OF ACTS 1992, NO. 668.

NOTE: See Acts 2000, No. 26, §3, relative to intent of Act (affects Concordia Parish).



RS 47:338.2 - Tax authorized; rate; town of St. Francisville

§338.2. Tax authorized; rate; town of St. Francisville

Notwithstanding any other provision of law, the governing body of the town of St. Francisville is hereby authorized to levy and collect within the corporate limits of the town a tax of two per cent upon the sale at retail, the use, the lease or rental, the consumption and the storage for use or consumption of tangible personal property and upon the sale of services, as presently defined in R.S. 47:301 through 317, inclusive. Such tax shall be levied only after the question of its imposition has been submitted to and been approved by the majority vote of the qualified electors of the town at an election to be called therefor in accordance with the provisions of this Part. The taxes so imposed shall be levied and collected and otherwise shall be governed by the provisions of R.S. 47:338.25 through 338.46; provided, however, that the proceeds of the tax herein authorized shall be used by the governing authority to construct, operate and maintain a municipal sewerage system within the town of St. Francisville.

Added by Acts 1968, No. 659, §1; Redesignated from R.S. 33:2711.1 pursuant to Acts 2011, No. 248, §4.



RS 47:338.3 - Sales tax authorized; rate; town of Zachary

§338.3. Sales tax authorized; rate; town of Zachary

Notwithstanding any other provision of law, and in addition to any other sales tax now or hereafter levied and collected, the governing authority of the town of Zachary is hereby authorized to levy and collect within the corporate limits of the town a tax not to exceed three-fourths of one percent upon the sale at retail, the use, the lease or rental, the consumption and the storage for use or consumption of tangible personal property and upon the sale of services, as now or hereafter defined in R.S. 47:301 through 317, inclusive. Such tax shall be levied only after the question of its imposition has been submitted to and been approved by the majority of the qualified electors of the town at an election to be called for the purpose in accordance with the provisions of this Part. The taxes so imposed shall be levied and collected and otherwise shall be governed by the provisions of R.S. 47:338.25 through 338.46.

Added by Acts 1970, No. 559, §2; Redesignated from R.S. 33:2711.2 pursuant to Acts 2011, No. 248, §4.



RS 47:338.4 - Tax authorized; city of New Orleans

§338.4. Tax authorized; city of New Orleans

Notwithstanding any other provision of law, the governing body of the city of New Orleans is hereby authorized to levy and collect within the corporate limits of the city a tax of one-half percent upon the occupancy of hotel rooms located within said city. The word "hotel" in this Section shall mean and include any establishment engaged in the business of furnishing or providing rooms intended or designed for dwelling, lodging, or sleeping purposes to transient guests where such establishment consists of ten or more guest rooms. "Hotel" does not include any hospital, convalescent or nursing home or sanatarium, or any hotel-like facility operated by or in connection with a hospital or medical clinic providing rooms exclusively for patients and their families. The tax shall be paid by the person who exercises or is entitled to occupancy of the hotel room and shall be paid at the time the rent or fee for occupancy is paid. "Person" shall have the same definition as that contained in R.S. 47:301(8). The tax shall not apply to hotel rooms rented for less than three dollars a day. The taxes so imposed shall be levied and collected and otherwise shall be governed by the provisions of R.S. 47:338.26 through 338.46; however, the proceeds of the tax herein authorized shall be used by the governing authority to promote tourism.

Added by Acts 1970, No. 680, §1; Acts 2005, No. 366, §1, eff. June 30, 2005; Redesignated from R.S. 33:2711.3 pursuant to Acts 2011, No. 248, §4.



RS 47:338.5 - Tax authorized; rate; city of New Iberia

§338.5. Tax authorized; rate; city of New Iberia

Notwithstanding any other provision of law, the governing body of the city of New Iberia is hereby authorized to levy and collect within the corporate limits of the city a tax of not in excess of two percent in the aggregate upon the sale at retail, the use, the lease or rental, the consumption and the storage for use or consumption of tangible personal property and upon the sale of services, as presently defined in R.S. 47:301 through 317, inclusive. Such tax shall be levied only after the question of its imposition has been submitted to and been approved by the majority vote of the qualified electors of the city at an election called therefor in accordance with the provisions of this Subpart. The taxes so imposed shall be levied and collected and otherwise shall be governed by the provisions of R.S. 47:338.25 through 338.46; provided, however, that the proceeds of the tax herein authorized shall be used by the governing authority for any lawful corporate purpose for which any funds of the city may be expended.

Added by Acts 1970, No. 181, §1; Redesignated from R.S. 33:2711.4 pursuant to Acts 2011, No. 248, §4.



RS 47:338.6 - Tax authorized; rate; city of Jeanerette

§338.6. Tax authorized; rate; city of Jeanerette

Notwithstanding any other provision of law, the governing body of the city of Jeanerette is hereby authorized to levy and collect within the corporate limits of the city a tax of not in excess of two percent in the aggregate upon the sale at retail, the use, the lease or rental, the consumption and the storage for use or consumption of tangible personal property and upon the sale of services, as presently defined in R.S. 47:301 through 317, inclusive. Such tax shall be levied only after the question of its imposition has been submitted to and been approved by the majority vote of the qualified electors of the city at an election called therefor in accordance with the provisions of this Subpart. The taxes so imposed shall be levied and collected and otherwise shall be governed by the provisions of R.S. 47:338.25 through 338.46; provided, however, that the proceeds of the tax herein authorized shall be used by the governing authority for any lawful corporate purpose for which any funds of the city may be expended.

Added by Acts 1972, No. 18, §1; Redesignated from R.S. 33:2711.5 pursuant to Acts 2011, No. 248, §4.



RS 47:338.7 - Tax authorized; rate; city of Monroe

§338.7. Tax authorized; rate; city of Monroe

Notwithstanding any other provision of law, the governing body of the city of Monroe is hereby authorized to levy and collect within the corporate limits of the city a tax of not in excess of two percent in the aggregate upon the sale at retail, the use, the lease or rental, the consumption and the storage for use or consumption of tangible personal property and upon the sale of services, as presently defined in R.S. 47:301 through 317, inclusive. Such tax shall be levied only after the question of its imposition has submitted to and been approved by a majority vote of the qualified electors of the city at an election called therefor in accordance with the provisions of this Subpart. The taxes so imposed shall be levied and collected and otherwise shall be governed by the provisions of R.S. 47:338.25 through 338.46; provided, however, that the proceeds of the tax herein authorized shall be used by the governing authority for any lawful corporate purpose for which any funds of the city may be expended.

Added by Acts 1974, No. 589, §1; Redesignated from R.S. 33:2711.6 pursuant to Acts 2011, No. 248, §4.



RS 47:338.8 - Tax authorized; parishes of East Baton Rouge, Jefferson, and Orleans

§338.8. Tax authorized; parishes of East Baton Rouge, Jefferson, and Orleans

A. Notwithstanding any other provision of law, the governing authorities of the parishes of East Baton Rouge, Jefferson, and Orleans are hereby authorized subject to voter approval to levy and collect within the limits of their respective parishes a tax not to exceed one percent upon the occupancy of hotel rooms located within their respective parishes.

B. The word "hotel" in this Section shall mean and include any establishment engaged in the business of furnishing or providing rooms intended or designed for dwelling, lodging, or sleeping purposes to transient guests where such establishment consists of ten or more guest rooms. "Hotel" does not include any hospital, convalescent or nursing home or sanitarium, or any hotel-like facility operated by or in connection with a hospital or medical clinic providing rooms exclusively for patients and their families. "Person" shall have the same definition as that contained in R.S. 47:301(8).

C. The tax shall be paid by the person who exercises or is entitled to occupancy of the hotel room and shall be paid at the time the rent or fee for occupancy is paid. The tax shall not apply to hotel rooms rented for less than three dollars a day. The taxes so imposed shall be levied and collected and otherwise shall be governed by the provisions of R.S. 47:338.26 through 338.46; however, the proceeds of the tax herein authorized shall be used by the governing authority only for the promotion of tourism and the study and development of public assembly and convention facilities.

Added by Acts 1981, No. 759, §1; Acts 2005, No. 366, §1, eff. June 30, 2005; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Redesignated from R.S. 33:2711.7 pursuant to Acts 2011, No. 248, §4.



RS 47:338.9 - Tax authorized; rate; St. Landry Parish municipalities

§338.9. Tax authorized; rate; St. Landry Parish municipalities

Notwithstanding any other provision of law to the contrary, the governing body of any municipality within the parish of St. Landry is hereby authorized to levy and collect within the corporate limits of the municipality a tax not in excess of two-tenths of one percent in the aggregate upon the sale at retail, the use, the lease or rental, the consumption, and the storage for use or consumption of tangible personal property and upon the sale of services, as presently defined in R.S. 47:301 through 317, inclusive. Such tax shall be levied only after the question of its imposition has been submitted to and approved by a majority vote of the qualified electors of the municipality at an election called therefor in accordance with the provisions of the election laws of this state. The taxes so imposed shall be levied and collected and otherwise shall be governed by the provisions of this Subpart. The proceeds of the tax herein authorized shall be used by the governing authority for any lawful corporate purpose for which any funds of the municipality may be expended.

Acts 1986, No. 111, §1; Redesignated from R.S. 33:2711.8 pursuant to Acts 2011, No. 248, §4.



RS 47:338.10 - Tax authorized; Iberia Parish

§338.10. Tax authorized; Iberia Parish

A. The governing authority of Iberia Parish is hereby authorized and empowered to levy and collect a tax upon the occupancy of hotel rooms and overnight camping facilities located within the parish of Iberia. Said tax shall be two per centum of the rent or fee charged for such occupancy.

B.(1) The word "hotel" as used in this Section shall mean and include any establishment engaged in the business of furnishing or providing rooms or overnight camping facilities intended or designed for dwelling, lodging, or sleeping purposes to transient guests and shall not encompass any hospital, convalescent or nursing home, sanitarium, or any hotel-like facility operated by or in connection with a hospital or medical clinic providing rooms exclusively for patients and their families.

(2) The word "person" as used in this Section shall have the same definition as that contained in R.S. 47:301(8).

(3) The tax shall be paid by the person who exercises or is entitled to occupancy of the hotel room or camping facility and shall be paid at the time the rent or fee for occupancy is paid. The tax shall not apply to the rent for hotel rooms rented for less than three dollars a day.

(4) The governing authority of Iberia Parish shall impose the tax by ordinance, and said governing authority shall have the right to provide in such ordinance necessary and appropriate rules and regulations for the imposition, collection, and enforcement of the tax.

C. The proceeds of any tax authorized and levied in accordance with the provisions of this Section, less a sum not to exceed two percent of such proceeds to be retained by the governing authority for a collection fee, shall be used exclusively for the purposes of industrial inducement and economic development in Iberia Parish, including the cost of advertising, promotion, and publication of information.

D. The governing authority of Iberia Parish is further authorized to enter into a cooperative endeavor, pursuant to Article VII, Section 14(C) of the Constitution of Louisiana, with the Iberia Industrial Development Foundation, a nonprofit corporation, in order to carry out the purposes of this Section. Any agreement concluded pursuant to said endeavor shall be reduced to writing, and the governing authority shall accept such agreement by adoption of an ordinance setting forth its terms.

Acts 1987, No. 521, §1, eff. July 9, 1987; Acts 2005, 1st Ex. Sess., No. 60, §1, eff. Dec. 6, 2005; Redesignated from R.S. 33:2711.9 pursuant to Acts 2011, No. 248, §4.



RS 47:338.11 - Village of Maurice; additional sales and use tax authorized

§338.11. Village of Maurice; additional sales and use tax authorized

A. Notwithstanding any other provision of law to the contrary, the governing authority of the village of Maurice is hereby authorized to levy and collect an additional sales and use tax not in excess of one-half of one percent within the corporate limits of the village of Maurice.

B. In accordance with the provisions of Section 29(B) of Article VI of the Constitution of Louisiana, the additional sales and use tax shall be authorized to exceed the limitation in Section 29(A) of Article VI of the Constitution of Louisiana and shall be in addition to the additional tax authorized by R.S. 47:338.1.

C. The sales and use tax so authorized shall be levied upon the sale at retail, the use, the lease or rental, the consumption, and the storage for use or consumption of corporeal movable property and upon the sale of services, all as defined in R.S. 47:301 through 317. However, the ordinance imposing said tax shall be adopted by the governing authority of the village of Maurice only after the question of its imposition has been submitted to and been approved by a majority of the qualified electors of the village voting at an election called for that purpose in accordance with the provisions of this Subpart.

D. Taxes so imposed shall be levied, collected, and otherwise governed by the provisions of this Part.

E. The proceeds of the tax herein authorized, less reasonable and necessary costs of collection and administration, shall be used by the governing authority of the village of Maurice for the purpose of funding law enforcement, including salaries, equipment, and other necessary operating expenses.

Acts 1989, No. 168, §1, eff. June 22, 1989; Redesignated from R.S. 33:2711.10 pursuant to Acts 2011, No. 248, §4.



RS 47:338.12 - City of Monroe; authority to levy additional sales and use taxes

§338.12. City of Monroe; authority to levy additional sales and use taxes

A.(1) The governing authority of the city of Monroe is hereby authorized to levy and collect an additional sales and use tax not in excess of one percent within the corporate limits of the city of Monroe.

(2) In accordance with the provisions of Section 29(B) of Article VI of the Constitution of Louisiana, the additional sales and use tax shall be authorized to exceed the limitation found in Section 29(A) of Article VI of the Constitution of Louisiana, and shall be in addition to the additional tax authorized by R.S. 47:338.1 and any other sales taxes authorized in the city of Monroe.

(3) The sales and use tax so levied shall be imposed by ordinance of the governing authority of the city of Monroe and shall be levied upon the sale at retail, the use, lease, or rental, the consumption, and the storage for consumption of corporeal movable property, and on sales of services in the city, all as defined in R.S. 47:301 through 317. However, the ordinance imposing said tax shall be adopted by the governing authority of the city of Monroe only after the question of the imposition of the tax shall have been submitted to the qualified electors of the city at an election to be conducted in accordance with the election laws of the state of Louisiana, and the majority of those voting in said election shall have voted in favor of the adoption of the ordinance.

(4) This tax shall be in addition to all other taxes and shall be levied, collected, and otherwise governed by the provisions of this Subpart.

(5) The proceeds of the tax shall be deposited in the general fund of the city of Monroe.

B.(1) The governing authority of the city of Monroe may levy and collect an additional one percent sales and use tax within the corporate limits of the city.

(2) The tax authorized by this Subsection shall be in addition to all other taxes which the city is authorized to levy and, pursuant to Section 29(B) of Article VI of the Constitution of Louisiana, shall not be subject to the combined rate limitation established in Section 29(A) of such Article nor to the rate limitations established by R.S. 47:338.1 and 338.54. The authority granted in this Subsection shall not limit any prior taxing authority granted to the city or any other political subdivision by any other provision of law including any authority granted to any other political subdivision to exceed the cited rate limitations.

(3) Such sales and use tax shall be imposed by ordinance of the governing authority of the city and shall be levied upon the sale at retail, the use, lease, or rental, the consumption, and the storage for use or consumption of tangible personal property and on sales of services, all as defined in Chapter 2 of this Subtitle, within the corporate limits of the city of Monroe. However, the ordinance imposing the tax shall be adopted only after the proposed tax is approved by a majority of the qualified electors voting on the proposition at an election held for that purpose and conducted in accordance with the Louisiana Election Code.

(4) The sales and use tax herein authorized shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

(5) The purpose of such tax shall be for improvements to the water system and sewer system of the city of Monroe, including but not limited to operations, maintenance, additional construction, and related functions. The proposition or propositions shall state how revenues are to be allocated between the water system and sewer system and the purposes for which they are to be dedicated, and the proceeds from said tax shall be expended only in accordance with the proposition or propositions approved by the electors at the election authorizing such tax. The proposition or propositions may authorize the funding of a portion of the avails of the tax into bonds in the manner provided by law.

Acts 1992, No. 195, §1; Acts 1999, No. 879, §1, eff. July 2, 1999; Redesignated from R.S. 33:2711.11 pursuant to Acts 2011, No. 248, §4.



RS 47:338.13 - Additional sales and use tax in certain home rule municipalities

§338.13. Additional sales and use tax in certain home rule municipalities

A. The governing authority of any municipality which operates under a home rule charter and which contracts for law enforcement services with the sheriff of the parish where the municipality is located is hereby authorized to levy an additional sales and use tax not in excess of one percent within the municipality.

B. In accordance with the provisions of Paragraph 29(B) of Article VI of the Constitution of Louisiana, the additional sales and use tax shall be authorized to exceed the limitation found in Paragraph 29(A) of Article VI of the Constitution of Louisiana and shall be in addition to the additional tax authorized by R.S. 47:338.1.

C. The sales and use tax so levied shall be imposed by ordinance of the governing authority of the municipality and shall be levied upon the sale at retail, the use, lease, or rental, the consumption and the storage for consumption of corporeal movable property, and on sales of services in the municipality, all as defined in R.S. 47:301 through 317. However, the ordinance imposing said tax shall be adopted by the governing authority of the municipality only after the question of the imposition of the tax shall have been submitted to the qualified electors of the municipality at an election to be conducted in accordance with the election laws of the state of Louisiana, and the majority of those voting in said election shall have voted in favor of the adoption of the ordinance.

D. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner as set forth in R.S. 47:301 through 317.

E. The proceeds of the tax, less reasonable and necessary costs of administration, shall be used for the purpose of funding costs associated with the provision of law enforcement services in the municipality.

Acts 1993, No. 799, §1; Redesignated from R.S. 33:2711.12 pursuant to Acts 2011, No. 248, §4.



RS 47:338.14 - City of Minden; authority to levy additional sales and use tax

§338.14. City of Minden; authority to levy additional sales and use tax

A. The governing authority of the city of Minden may levy and collect an additional one-half of one percent sales and use tax within the corporate limits of the city. Pursuant to the provisions of Article VI, Section 29(B) of the Constitution of Louisiana, the additional sales and use tax shall be authorized to exceed the limitation in Article VI, Section 29(A) of the Constitution of Louisiana and shall be in addition to all other sales and use taxes which the governing authority is authorized to levy and collect, including without limitation the taxes authorized by R.S. 47:338.1.

B. The proceeds of the sales and use tax herein authorized shall be used for such purposes as are determined by the governing authority, including the funding of a portion of the avails of the tax into bonds in the manner provided by law.

C. The sales and use tax so levied shall be imposed by ordinance of the governing authority and shall be levied upon the sale at retail, the use, lease, or rental, the consumption, and the storage for use or consumption of tangible personal property and on sales of services, all as defined in Chapter 2 of this Subtitle, within the corporate limits of Minden. However, the ordinance imposing the tax shall be adopted only after the proposed tax is approved by a majority of the qualified electors voting on the proposition at an election held for that purpose and conducted in accordance with the Louisiana Election Code.

D. The sales and use tax herein authorized shall be in addition to all other sales and use taxes being collected by the governing authority and shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

Acts 1996, No. 22, §1, eff. June 27, 1996; Redesignated from R.S. 33:2711.13 pursuant to Acts 2011, No. 248, §4.



RS 47:338.15 - Tax authorized; rate; town of Merryville

§338.15. Tax authorized; rate; town of Merryville

Notwithstanding any other provision of law, the governing authority of the town of Merryville is hereby authorized to levy and collect within the corporate limits of the town an additional tax of one-half of one percent upon the sale at retail, the use, the lease or rental, the consumption, and the storage for use or consumption of tangible personal property and upon the sale of services, all as defined in Chapter 2 of this Subtitle. In accordance with the provisions of Section 29(B) of Article VI of the Constitution of Louisiana, the additional sales and use tax shall be authorized to exceed the limitation in Section 29(A) of Article VI of the Constitution of Louisiana and such tax shall be in addition to the additional sales and use taxes authorized to be levied and collected by the town under the provisions of R.S. 47:338.1. Such tax shall be levied only after the question of its imposition has been submitted to and has been approved by a majority of the qualified electors of the town voting on the proposition at an election called for the purpose in accordance with the provisions of this Subpart. The taxes so imposed shall be levied and collected and otherwise shall be governed by the provisions of R.S. 47:338.25 through 338.46; however, the proceeds of the tax herein authorized shall be used by the governing authority for any lawful corporate purpose for which any funds of the town may be expended.

Acts 1997, No. 650, §1, eff. July 3, 1997; Redesignated from R.S. 33:2711.14 pursuant to Acts 2011, No. 248, §4.



RS 47:338.16 - City of Shreveport; authority to levy additional sales and use tax

§338.16. City of Shreveport; authority to levy additional sales and use tax

A. The governing authority of the city of Shreveport may levy and collect an additional sales and use tax not in excess of one-quarter of one percent within the corporate limits of the city.

B. The tax authorized by this Section shall be in addition to all other taxes which the city is authorized to levy and, pursuant to Article VI, Section 29(B) of the Constitution of Louisiana, shall not be subject to the combined rate limitation established in Article VI, Section 29(A) of the Constitution of Louisiana, nor to the rate limitations established by R.S. 47:338.1 or 338.54, nor to any rate limitation established in any other authority. The authority granted in this Section shall not limit any prior taxing authority granted to the city or any other political subdivision by any other provision of law, including any authority granted to any other political subdivision to exceed the rate limitations cited in this Subsection.

C.(1) Such sales and use tax shall be imposed by ordinance of the governing authority of the city and shall be levied upon the sale at retail, the use, lease, or rental, the consumption, and the storage for use or consumption of tangible personal property and on sales of services, all as defined in Chapter 2 of this Subtitle, within the corporate limits of the city of Shreveport.

(2) The ordinance imposing the tax shall be adopted only if the question of the imposition of the tax is approved by a majority of the qualified electors voting on the proposition at the election scheduled to be held in the city of Shreveport on November 8, 2016.

D. The sales and use tax authorized in this Section shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

E.(1) The proceeds of the tax shall be used for salaries, benefits, equipment and personnel for the fire and police departments of the city of Shreveport.

(2) The proposition shall state the purposes for which the tax is to be dedicated and the proceeds from the tax shall be expended only in accordance with the proposition approved by the electors at the election authorizing such tax.

Acts 2002, No. 44, §1, eff. June 25, 2002; Acts 2004, No. 362, §1; Redesignated from R.S. 33:2711.15 pursuant to Acts 2011, No. 248, §4; Acts 2014, No. 668, §1.

NOTE: See Acts 2004, No. 362, §3, relative to repeal of Acts 1975, No. 573, Acts 1978, No. 554, Acts 1980, No. 411, Acts 1984, No. 163, and Acts 2003, No. 265.



RS 47:338.17 - Municipalities in Tensas Parish; authority to levy additional sales and use tax

§338.17. Municipalities in Tensas Parish; authority to levy additional sales and use tax

A. Notwithstanding any provision of law to the contrary, the governing authority of any municipality in the parish of Tensas may levy and collect an additional one percent sales and use tax within the corporate limits of the municipality.

B. The tax authorized by this Section shall be in addition to all other taxes which the respective municipality is authorized to levy and, pursuant to Section 29(B) of Article VI of the Constitution of Louisiana, shall not be subject to the combined rate limitation established in Section 29(A) of such Article nor to the rate limitations established by R.S. 47:338.1 and 338.54. The authority granted in this Section shall not limit any prior taxing authority granted to the municipality or any other political subdivision by any other provision of law including any authority granted to any other political subdivision to exceed the cited rate limitations.

C. Such sales and use tax shall be imposed by ordinance of the governing authority of the respective municipality and shall be levied upon the sale at retail, the use, lease, or rental, the consumption, and the storage for use or consumption of tangible personal property and on sales of services, all as defined in Chapter 2 of this Subtitle, within the corporate limits of the municipality. However, the ordinance imposing the tax shall be adopted only after the proposed tax is approved by a majority of the qualified electors voting on the proposition at an election held for that purpose and conducted in accordance with the Louisiana Election Code.

D. The sales and use tax herein authorized shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

E. The proceeds of the tax herein authorized may be used for such lawful purposes as are determined by the governing authority of the respective municipality, including the funding of a portion of the avails of the tax into bonds in the manner provided by law.

Acts 1999, No. 159, §1, eff. June 9, 1999; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Redesignated from R.S. 33:2711.16 pursuant to Acts 2011, No. 248, §4.



RS 47:338.18 - City of Bogalusa; authority to levy additional sales and use tax

§338.18. City of Bogalusa; authority to levy additional sales and use tax

A. The governing authority of the city of Bogalusa may levy and collect an additional sales and use tax not in excess of one-third of one percent within the corporate limits of the city.

B. The tax authorized by this Section shall be in addition to all other taxes which the city is authorized to levy and, pursuant to Section 29(B) of Article VI of the Constitution of Louisiana, shall not be subject to the combined rate limitation established in Section 29(A) of such Article nor to the rate limitations established by R.S. 47:338.1 and 338.54. The authority granted in this Section shall not limit any prior taxing authority granted to the city or any other political subdivision by any other provision of law including any authority granted to any other political subdivision to exceed the cited rate limitations.

C. Such sales and use tax shall be imposed by ordinance of the governing authority of the city and shall be levied upon the sale at retail, the use, lease, or rental, the consumption, and the storage for use or consumption of tangible personal property and on sales of services, all as defined in Chapter 2 of this Subtitle, within the corporate limits of the city of Bogalusa. However, the ordinance imposing the tax shall be adopted only after the proposed tax is approved by a majority of the qualified electors voting on the proposition at an election held for that purpose and conducted in accordance with the Louisiana Election Code. No such election shall be held prior to July 31, 2000.

D. The sales and use tax herein authorized shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

E. The purpose of such tax shall be for improvements to a jail facility for the city of Bogalusa, including but not limited to renovations and additional construction, and for operation and maintenance of the facility and the general public safety needs of the city. The proposition or propositions shall state the purposes for which the tax is to be dedicated and the proceeds from said tax shall be expended only in accordance with the proposition or propositions approved by the electors at the election authorizing such tax. The proposition or propositions may authorize the funding of a portion of the avails of the tax into bonds in the manner provided by law.

Acts 1999, No. 1129, §1, eff. July 9, 1999; Redesignated from R.S. 33:2711.17 pursuant to Acts 2011, No. 248, §4.



RS 47:338.19 - City of Bastrop; authority to levy additional sales and use tax

§338.19. City of Bastrop; authority to levy additional sales and use tax

A. The governing authority of the city of Bastrop may levy and collect an additional sales and use tax not in excess of one-half of one percent within the corporate limits of the city.

B. The tax authorized by this Section shall be in addition to all other taxes which the city is authorized to levy and, pursuant to Section 29(B) of Article VI of the Constitution of Louisiana, shall not be subject to the combined rate limitation established in Section 29(A) of such Article nor to the rate limitations established by R.S. 47:338.1 and 338.54. The authority granted in this Section shall not limit any prior taxing authority granted to the city or any other political subdivision by any other provision of law including any authority granted to any other political subdivision to exceed the cited rate limitations.

C. Such sales and use tax shall be imposed by ordinance of the governing authority of the city and shall be levied upon the sale at retail, the use, lease, or rental, the consumption, and the storage for use or consumption of tangible personal property and on sales of services, all as defined in Chapter 2 of this Subtitle, within the corporate limits of the city of Bastrop. However, the ordinance imposing the tax shall be adopted only after the proposed tax is approved by a majority of the qualified electors voting on the proposition at an election held for that purpose and conducted in accordance with the Louisiana Election Code.

D. The sales and use tax herein authorized shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

E. The purpose of such tax shall be for improvements to streets and roads in the city of Bastrop, including but not limited to construction, repair, and maintenance. The proposition or propositions shall state the purposes for which the tax is to be dedicated and the proceeds from said tax shall be expended only in accordance with the proposition or propositions approved by the electors at the election authorizing such tax. The proposition or propositions may authorize the funding of a portion of the avails of the tax into bonds in the manner provided by law.

F. The governing authority of the city of Bastrop may create a sales tax district or districts, containing all or any portion of the city, in which the tax authorized by this Section may be levied. Any sales tax district shall be created by ordinance which shall set forth the boundaries of the district. The governing authority of the city shall be the governing authority of any sales tax district.

Acts 2003, No. 695, §1, eff. June 27, 2003; Redesignated from R.S. 33:2711.19 pursuant to Acts 2011, No. 248, §4.



RS 47:338.20 - Town of Springfield; authority to levy additional sales and use tax

§338.20. Town of Springfield; authority to levy additional sales and use tax

A. The governing authority of the town of Springfield may levy and collect an additional sales and use tax not in excess of one-half of one percent within the corporate limits of the town.

B. The tax authorized by this Section shall be in addition to all other taxes which the town is authorized to levy and, pursuant to Section 29(B) of Article VI of the Constitution of Louisiana, shall not be subject to the combined rate limitation established in Section 29(A) of such Article nor to the rate limitations established by R.S. 47:338.1 and 338.54. The authority granted in this Section shall not limit any prior taxing authority granted to the town or any other political subdivision by any other provision of law including any authority granted to any other political subdivision to exceed the cited rate limitations.

C. Such sales and use tax shall be imposed by ordinance of the governing authority of the town and shall be levied upon the sale at retail, the use, lease, or rental, the consumption, and the storage for use or consumption of tangible personal property and on sales of services, all as defined in Chapter 2 of this Subtitle, within the corporate limits of the town of Springfield. However, the ordinance imposing the tax shall be adopted only after the proposed tax is approved by a majority of the qualified electors voting on the proposition at an election held for that purpose and conducted in accordance with the Louisiana Election Code.

D. The sales and use tax herein authorized shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

E. The purpose of such tax shall be for improvements to the sewer system in the town of Springfield, including but not limited to construction, repair, and maintenance. The proposition or propositions shall state the purposes for which the tax is to be dedicated, and the proceeds from said tax shall be expended only in accordance with the proposition or propositions approved by the electors at the election authorizing such tax. The proposition or propositions may authorize the funding of a portion of the avails of the tax into bonds in the manner provided by law.

Acts 2004, No. 235, §1, eff. June 15, 2004; Redesignated from R.S. 33:2711.20 pursuant to Acts 2011, No. 248, §4.



RS 47:338.21 - Town of Lake Providence; authority to levy additional sales and use tax

§338.21. Town of Lake Providence; authority to levy additional sales and use tax

A. The governing authority of the town of Lake Providence may levy and collect an additional one percent sales and use tax within the corporate limits of the town.

B. The tax authorized by this Section shall be in addition to all other taxes which the governing authority of the town is authorized to levy and, pursuant to Section 29(B) of Article VI of the Constitution of Louisiana, shall not be subject to the combined rate limitation established in Section 29(A) of such Article nor to the rate limitations established by R.S. 47:338.1 and 338.54. The authority granted in this Section shall not limit any prior taxing authority granted to the town or any other political subdivision by any other provision of law including any authority granted to any other political subdivision to exceed the cited rate limitations.

C. Such sales and use tax shall be imposed by ordinance of the governing authority of the town and shall be levied upon the sale at retail, the use, lease, or rental, the consumption, and the storage for use or consumption of tangible personal property and on sales of services, all as defined in Chapter 2 of this Subtitle, within the corporate limits of the town of Lake Providence. However, the ordinance imposing the tax shall be adopted only after the proposed tax is approved by a majority of the qualified electors voting on the proposition at an election held for that purpose and conducted in accordance with the Louisiana Election Code.

D. The sales and use tax herein authorized shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

E. The purpose of such tax shall be for the improvement, maintenance, and/or repair of public streets within the corporate limits of the town of Lake Providence, including but not limited to the acquisition, maintenance, and repair of equipment for such purpose. The proposition or propositions shall state the purposes for which the tax is to be dedicated, and the proceeds from such tax shall be expended only in accordance with the proposition or propositions approved by the electors at the election authorizing such tax. The proposition or propositions may authorize the funding of a portion of the avails of the tax into bonds in the manner provided by law.

Acts 2004, No. 244, §1, eff. June 15, 2004; Redesignated from R.S. 33:2711.21 pursuant to Acts 2011, No. 248, §4.



RS 47:338.22 - Village of Baskin; authority to levy additional sales and use tax

§338.22. Village of Baskin; authority to levy additional sales and use tax

A. The governing authority of the village of Baskin may levy and collect an additional sales and use tax not in excess of one percent within the corporate limits of the village.

B. The tax authorized by this Section shall be in addition to all other taxes which the village is authorized to levy and, pursuant to Section 29(B) of Article VI of the Constitution of Louisiana, shall not be subject to the combined rate limitation established in Section 29(A) of such Article nor to the rate limitations established by R.S. 47:338.1 and 338.54. The authority granted in this Section shall not limit any prior taxing authority granted to the village or any other political subdivision by any other provision of law including any authority granted to any other political subdivision to exceed the cited rate limitations.

C. Such sales and use tax shall be imposed by ordinance of the governing authority of the village and shall be levied upon the sale at retail, the use, lease, or rental, the consumption, and the storage for use or consumption of tangible personal property and on sales of services, all as defined in Chapter 2 of this Subtitle, within the corporate limits of the village of Baskin. However, the ordinance imposing the tax shall be adopted only after the proposed tax is approved by a majority of the qualified electors voting on the proposition at an election held for that purpose and conducted in accordance with the Louisiana Election Code.

D. The sales and use tax herein authorized shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

E. The proceeds of the tax herein authorized may be used for such lawful purposes as are determined by the governing authority of the village, including the funding of a portion of the avails of the tax into bonds in the manner provided by law.

Acts 2004, No. 323, §1, eff. June 18, 2004; Redesignated from R.S. 33:2711.22 pursuant to Acts 2011, No. 248, §4.



RS 47:338.23 - City of Monroe; authority to levy additional sales and use tax

§338.23. City of Monroe; authority to levy additional sales and use tax

A. The governing authority of the city of Monroe may levy and collect an additional sales and use tax not in excess of one-half of one percent within the corporate limits of the city as provided for in this Section.

B. The tax authorized by this Section shall be in addition to all other taxes which the city is authorized to levy and, pursuant to Article VI, Section 29(B) of the Constitution of Louisiana, shall not be subject to the combined rate limitation established in Article VI, Section 29(A) of the Constitution of Louisiana, nor to the rate limitations established by R.S. 47:338.1 or 338.54, nor to any rate limitation established in any other authority. The authority granted in this Section shall not limit any prior taxing authority granted to the city or any other political subdivision by any other provision of law, including any authority granted to any other political subdivision to exceed the rate limitations cited in this Subsection.

C.(1) Such sales and use tax shall be imposed by ordinance of the governing authority of the city and shall be levied upon the sale at retail, the use, lease, or rental, the consumption, and the storage for use or consumption of tangible personal property and on sales of services, all as defined in Chapter 2 of this Subtitle, within the corporate limits of the city of Monroe as provided for in this Section.

(2) However, the ordinance imposing the tax shall be adopted only if the question of the imposition of the tax is approved by a majority of the qualified electors voting on the proposition at an election held for that purpose and conducted in accordance with the Louisiana Election Code.

(3) The governing authority of the city of Monroe may call the election and submit a proposition to the voters only after it has adopted a plan or plans, by resolution or ordinance, specifying the purposes for which the additional sales and use tax will be used. Any such plan shall include:

(a) An estimate of the annual and aggregate amount of the expenses to be funded by the additional sales and use tax.

(b) An estimate of the rate of the sales and use tax, not to exceed one-half of one percent, necessary to be levied in each year to fund the estimated amount of such expenses.

(4) If the imposition of the tax is not approved by a majority of such electors at the election provided for in Paragraph (2) of this Subsection, then the provisions of this Section shall be null and void and the tax herein shall not be levied or collected.

D. The sales and use tax herein authorized shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

E.(1) The proceeds of the tax shall be used to provide for the expenses associated with the operation of the fire and police departments of the city of Monroe.

(2) The proposition or propositions shall state the purposes for which the tax is to be dedicated, and the proceeds from said tax shall be expended only in accordance with the proposition or propositions approved by the electors at the election authorizing such tax.

Acts 2004, No. 681, §1, eff. July 5, 2004; Redesignated from R.S. 33:2711.23 pursuant to Acts 2011, No. 248, §4.



RS 47:338.24 - City of Winnsboro; authority to levy additional sales and use tax

§338.24. City of Winnsboro; authority to levy additional sales and use tax

A. The governing authority of the city of Winnsboro may levy and collect an additional sales and use tax not in excess of one percent within the corporate limits of the city as provided in this Section.

B. The tax authorized by this Section shall be in addition to all other taxes which the city is authorized to levy and, pursuant to Section 29(B) of Article VI of the Constitution of Louisiana, shall not be subject to the combined rate limitation established in Section 29(A) of such Article nor to the rate limitations established by R.S. 47:338.1 and 338.54. The authority granted in this Section shall not limit any prior taxing authority granted to the city or any other political subdivision by any other provision of law including any authority granted to any other political subdivision to exceed the cited rate limitations.

C. Such sales and use tax shall be imposed by ordinance of the governing authority of the city and shall be levied upon the sale at retail, the use, lease, or rental, the consumption, and the storage for use or consumption of tangible personal property and on sales of services, all as defined in Chapter 2 of this Subtitle, within the corporate limits of the city of Winnsboro. However, the ordinance imposing the tax shall be adopted only after the proposed tax is approved by a majority of the qualified electors voting on the proposition at an election held for that purpose and conducted in accordance with the Louisiana Election Code.

D. The sales and use tax authorized by this Section shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

E. The proceeds of the tax authorized by this Section may be used for such lawful purposes as are determined by the governing authority of the city, including the funding of a portion of the avails of the tax into bonds in the manner provided by law.

Acts 2008, No. 99, §1, eff. July 1, 2008; Redesignated from R.S. 33:2711.24 pursuant to Acts 2011, No. 248, §4.



RS 47:338.24.1 - Town of Homer; authority to levy additional sales and use tax

§338.24.1. Town of Homer; authority to levy additional sales and use tax

A. The governing authority of Homer may levy and collect an additional sales and use tax not in excess of one percent within the corporate limits of the municipality.

B. The tax authorized by this Section shall be in addition to all other taxes which Homer is authorized to levy and, pursuant to Section 29(B) of Article VI of the Constitution of Louisiana, shall not be subject to the combined rate limitation established in Section 29(A) of Article VI of the Constitution of Louisiana nor to the rate limitations established by R.S. 47:338.1 and 338.54. The authority granted in this Section shall not limit any prior taxing authority granted to Homer or any other political subdivision by any other provision of law, including any authority granted to any other political subdivision to exceed the cited rate limitations.

C. The sales and use tax shall be imposed by ordinance of the governing authority of the town and shall be levied upon the sale at retail, the use, lease, or rental, the consumption, and the storage for use or consumption of tangible personal property and on sales of services, all as defined in Chapter 2 of this Subtitle; however, the ordinance imposing the tax shall be adopted only after the proposed tax is approved by a majority of the qualified electors voting on the proposition at an election held for that purpose and conducted in accordance with the Louisiana Election Code.

D. The sales and use tax authorized by this Section shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

E. The proceeds of the tax authorized by this Section may be used for such lawful purposes as are determined by the governing authority of Homer, including the funding of a portion of the avails of the tax into bonds in the manner provided by law.

Acts 2014, No. 545, §1, eff. June 9, 2014.



RS 47:338.24.2 - Town of Jonesville; sales and use tax; authorization

§338.24.2. Town of Jonesville; sales and use tax; authorization

A. Notwithstanding any other provision of law to the contrary except Subsection F of this Section, the governing authority of the town of Jonesville may levy and collect a sales and use tax not in excess of one percent within the corporate limits of the town.

B. Pursuant to Section 29(B) of Article VI of the Constitution of Louisiana, the tax authorized by this Section shall not be subject to the combined rate limitation established in Section 29(A) of Article VI of the Constitution of Louisiana nor to the rate limitation established by R.S. 47:338.54. The authority granted in this Section shall not limit any prior taxing authority granted to any other political subdivision by any other provision of law including any authority granted to any other political subdivision to exceed the cited rate limitations.

C. Such sales and use tax shall be imposed by ordinance of the governing authority of the town and shall be levied upon the sale at retail, the use, lease, or rental, the consumption, and the storage for use or consumption of tangible personal property and on sales of services, all as defined in Chapter 2 of this Subtitle, within the corporate limits of the town of Jonesville. However, the ordinance imposing the tax shall be adopted only after the proposed tax is approved by a majority of the qualified electors voting on the proposition at an election held for that purpose and conducted in accordance with the Louisiana Election Code. The tax shall be imposed for not more than nine years.

D. The sales and use tax authorized by this Section shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

E. The purpose of such tax shall be to provide funds for the hardsurfacing, rehabilitation, and resurfacing of the streets located within the corporate limits of the town of Jonesville. The proposition or propositions shall state the purposes for which the tax is to be dedicated and the proceeds from the tax shall be expended only in accordance with the proposition or propositions approved by the electors at the election authorizing such tax.

F. The governing authority of the town of Jonesville shall not levy both a sales and use tax as authorized in R.S. 47:338.1(A)(1)(a) and a tax as authorized in this Section.

Acts 2015, No. 339, §1, eff. July 1, 2015.



RS 47:338.24.3 - City of Carencro; authority to levy additional sales and use tax

§338.24.3. City of Carencro; authority to levy additional sales and use tax

A. The governing authority of the city of Carencro may levy and collect an additional sales and use tax not in excess of one percent within the corporate limits of the municipality.

B. The tax authorized by this Section shall be in addition to all other taxes which the city of Carencro is authorized to levy and, pursuant to Section 29(B) of Article VI of the Constitution of Louisiana, shall not be subject to the combined rate limitation established in Section 29(A) of Article VI of the Constitution of Louisiana nor to the rate limitations established by R.S. 47:338.1 and 338.54, nor shall it be included in the rate limitation of any other political subdivision. The authority granted in this Section shall not limit any prior taxing authority granted to the city of Carencro or any other political subdivision by any other provision of law, including any authority granted to any other political subdivision to exceed any constitutional or statutory rate limitations.

C. The sales and use tax shall be imposed by ordinance of the governing authority of the city of Carencro and shall be levied upon the sale at retail, the use, lease, or rental, the consumption, and the storage for use or consumption of tangible personal property and on sales of services, all as defined in Chapter 2-D of this Subtitle; however, the ordinance imposing the tax shall be adopted only after the proposed tax is approved by a majority of the qualified electors voting on the proposition at an election held for that purpose and conducted in accordance with the Louisiana Election Code.

D. The sales and use tax authorized by this Section shall be collected at the same time and in the same manner as set forth in Chapter 2-D of this Subtitle.

E. The proceeds of the tax authorized by this Section may be used for such lawful purposes as are determined by the governing authority of the city of Carencro, and permitted by the election proposition authorizing the levy of the tax.

Acts 2016, No. 13, §1, eff. May 9, 2016.



RS 47:338.25 - Imposition of tax; election

§338.25. Imposition of tax; election

The sales tax authorized by R.S. 47:338.1 shall be imposed by an ordinance of the governing body and shall be levied upon the sale at retail, the use, the lease or rental, the consumption and storage for use or consumption of tangible personal property and on sales of services in the municipality, all as presently defined in R.S. 47:301 through 317, provided however that the ordinance imposing said tax shall be adopted by the governing body only after the question of the imposition of such a tax shall have been submitted to the qualified electors of the municipality at an election to be conducted in accordance with the general election laws of the state of Louisiana, and the majority of those voting in said election shall have voted in favor of the adoption of such ordinance.

Amended by Acts 1951, 1st Ex.Sess., No. 16, §1; Redesignated from R.S. 33:2712 pursuant to Acts 2011, No. 248, §4.



RS 47:338.26 - Cumulative nature of tax; collection

§338.26. Cumulative nature of tax; collection

The sales tax authorized by R.S. 47:338.1 shall be in addition to all other taxes and shall be collected at the same time and in the same manner and pursuant to the definitions, practices and procedure set forth in R.S. 47:301 through 317.

Acts 1950, No. 285, §3; Redesignated from R.S. 33:2713 pursuant to Acts 2011, No. 248, §4.



RS 47:338.27 - Ordinance imposing tax; purposes of tax

§338.27. Ordinance imposing tax; purposes of tax

The ordinance imposing said tax, authorized by R.S. 47:338.1, and any amendments thereto, shall specify the purpose or purposes for which said tax is imposed. The revenues derived from said tax shall be dedicated and used solely for said purposes.

Acts 1950, No. 285, §4; Redesignated from R.S. 33:2714 pursuant to Acts 2011, No. 248, §4.



RS 47:338.28 - Repeal

§338.28. Repeal

All laws or parts of laws in conflict herewith be and the same are hereby repealed, but nothing herein contained shall amend, repeal or modify any special laws relative to the taxing power of particular municipalities.

Acts 1950, No. 285, §5. Amended by Acts 1950, 2nd Ex. Sess., No. 18, §1; Redesignated from R.S. 33:2715 pursuant to Acts 2011, No. 248, §4.



RS 47:338.29 - Prohibition on levy or collection of sales tax on goods, property, or services delivered or performed outside territorial limits; direct pay number

§338.29. Prohibition on levy or collection of sales tax on goods, property, or services delivered or performed outside territorial limits; direct pay number

A. Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.

B. Terminated on July 1, 2000, by Acts 1998, No. 23, §1.

C. This Section shall apply to every parish and municipality in the state of Louisiana, whether levying and collecting such tax under authority of general or special laws of the state or under powers granted in its charter or under any other authority or grant of the power to levy and collect sales or other taxes. No provision in this Section shall be construed as infringing upon or limiting in any manner the right of parishes and municipalities to levy and collect in conformity with this Section any use tax heretofore or hereafter authorized.

Acts 1957, No. 29, §1; Acts 1998, No. 23, §1, eff. July 1, 1998; Acts 2003, No. 73, §3, eff. July 1, 2003; Redesignated from R.S. 33:2716 pursuant to Acts 2011, No. 248, §4.



RS 47:338.30 - Funding of sales tax revenues

§338.30. Funding of sales tax revenues

Any incorporated municipality of the State of Louisiana, through its governing authority, may fund into negotiable bonds, in the manner hereinafter provided, the avails or proceeds of any special sales and use tax which may be levied and collected by said municipality under the authority of R.S. 47:338.1 through 338.28. Such avails or proceeds are hereinafter sometimes referred to as the "sales tax revenues".

Acts 1962, No. 300, §1. Amended by Acts 1968, No. 214, §1; Redesignated from R.S. 33:2717.1 pursuant to Acts 2011, No. 248, §4.



RS 47:338.31 - Authority to issue bonds

§338.31. Authority to issue bonds

In order to obtain funds for the purpose of paying all or any part of the cost of any one or more public improvements on which the sales tax revenues may be expended, the governing authority of any municipality may issue bonds of the municipality payable solely from an irrevocable pledge and dedication of sales tax revenues, all in the form and manner and subject to the limitations and restrictions contained in R.S. 47:338.30 through 338.47. Title to all such improvements shall be in the public.

Acts 1962, No. 300, §2; Redesignated from R.S. 33:2717.2 pursuant to Acts 2011, No. 248, §4.



RS 47:338.32 - Election

§338.32. Election

Whenever the governing authority of a municipality desires to issue bonds as herein provided, it shall order an election to be held to determine whether or not it is the sense of the qualified electors of the municipality that the bonds be so issued and secured. Voting machines shall be used in holding said election and, insofar as practicable, said election shall be called, conducted, canvassed and promulgated in accordance with the provisions of R.S. 39:501 through 518, except that the right to vote at such election shall not be restricted to taxpaying voters. Assessed valuation shall not be voted in this election. If a majority of the qualified electors voting at such election vote in favor of the proposition to issue the bonds, the governing authority of the municipality, after promulgation of the results of the election, may by resolution authorize the issuance of the bonds in an amount or amounts not exceeding the amount stated in the proposition, which bonds shall not be issued for any purpose other than that stated in the proposition.

Acts 1962, No. 300, §3; Redesignated from R.S. 33:2717.3 pursuant to Acts 2011, No. 248, §4.



RS 47:338.33 - Form and term of bonds

§338.33. Form and term of bonds

The governing authority of the municipality shall, by resolution, fix the form and terms of the bonds and the rate or rates of interest, payable annually or semi-annually, with the maximum rate prescribed herein. The bonds shall be payable in such medium and at such place or places within or without the State as may be fixed by such resolution. The bonds shall be serial coupon bonds, shall be payable in annual installments with maturities beginning not more than three years after the date of the bonds, and shall run for a period not to exceed twenty-five years from the date thereof. No bonds issued hereunder shall bear interest at a rate exceeding six per centum per annum, or be sold for less than par. All bonds shall be signed by the presiding officer of the governing body and by the secretary or clerk of the governing body, under the official seal of the municipality, and the coupons shall be signed by the facsimile signatures of such officials. The delivery of any bonds or coupons so executed at any time thereafter shall be valid although, before the time of delivery, any person or persons signing the bonds or coupons shall cease to hold office. The maturities of the bonds shall be so arranged that the total amount of principal and interest falling due in any year, together with principal and interest falling due in such year on all bonds theretofore issued hereunder and then outstanding, shall never exceed seventy per centum of the amount of sales tax revenues estimated by the governing authority to be collected in such year.

Acts 1962, No. 300, §4; Redesignated from R.S. 33:2717.4 pursuant to Acts 2011, No. 248, §4.



RS 47:338.34 - Security for bonds

§338.34. Security for bonds

Bonds issued hereunder shall constitute a borrowing solely upon the credit of the sales tax revenues of the municipality, and shall not constitute an indebtedness or pledge of the general credit of the municipality within the meaning of any constitutional or statutory provisions relating to the incurring of indebtedness, and the bonds shall contain a recital to that effect. Such bonds shall be in coupon form, but may be made registerable as to principal only if so provided in the resolution authorizing the issuance thereof. They may be made redeemable in advance of maturity at the option of the governing authority at such premium or premiums not greater than five per centum of the principal amount of the bonds, as the governing authority may determine.

Acts 1962, No. 300, §5; Redesignated from R.S. 33:2717.5 pursuant to Acts 2011, No. 248, §4.



RS 47:338.35 - Pledge of revenues; rights of bondholders

§338.35. Pledge of revenues; rights of bondholders

Bonds issued hereunder shall be payable solely from and secured by an irrevocable pledge and dedication of all or such part of the sales tax revenues as may be pledged thereto in the authorizing resolution. Any holder of any of such bonds, or coupons thereto attached, may either at law or in equity, by suit, action, mandamus or other proceeding, enforce and compel performance of all duties required to be performed by the governing authority of the municipality as a result of issuing the bonds, and may similarly enforce the provisions of the ordinance imposing the tax and the resolution and proceedings authorizing the issuance of the bonds.

Acts 1962, No. 300, §6; Redesignated from R.S. 33:2717.6 pursuant to Acts 2011, No. 248, §4.



RS 47:338.36 - Priorities

§338.36. Priorities

The governing authority may in any resolution authorizing such bonds provide for the respective priorities of separate blocks, series or issues of bonds issued hereunder, and may provide for the issuance of additional bonds in the future on a parity therewith pursuant to such procedure or restrictions as may be specified in such resolution. In the absence of such provision, if more than one series of bonds shall be issued hereunder payable from the same sales tax revenues, priority of lien on such revenues shall depend on the time of the delivery of such bonds, each series enjoying a lien prior and superior to that enjoyed by any series of bonds subsequently delivered, except that as to any issue or series of bonds which may be authorized as a unit but delivered from time to time in blocks, the governing authority may in the proceedings authorizing the issuance of such bonds provide that all of the bonds of such series or issue shall be co-equal as to lien regardless of the time of delivery; provided that nothing herein stated shall vest in any holder of bonds any right of lien or priority of any kind against any part of the sales tax revenues not pledged to the payment of the bonds by the proceedings authorizing the issuance thereof.

Acts 1962, No. 300, §7; Redesignated from R.S. 33:2717.7 pursuant to Acts 2011, No. 248, §4.



RS 47:338.37 - Discontinuance or decrease of tax prohibited

§338.37. Discontinuance or decrease of tax prohibited

When any bonds shall have been issued hereunder, neither the Legislature of Louisiana nor the municipality may discontinue or decrease the tax or permit same to be discontinued or decreased in anticipation of the collection of which such bonds have been issued, or in any way make any change in the allocation of the proceeds of such tax which would diminish the amount of the sales tax revenues to be received by the governing authority, until all of such bonds shall have been retired as to principal and interest, and there is hereby vested in the holders from time to time of such bonds and the coupons representing interest thereon a contract right in the provisions of this Section and of R.S. 47:338.30 through 338.47.

Acts 1962, No. 300, §8; Redesignated from R.S. 33:2717.8 pursuant to Acts 2011, No. 248, §4.



RS 47:338.38 - Resolutions; contents

§338.38. Resolutions; contents

Any resolution may contain such covenants with the future holder or holders of the bonds as to the sales tax revenues, the disposition of such revenues, the issuance of future bonds, and such other pertinent matters as may be deemed necessary by the governing authority to assure the marketability of such bonds, provided such covenants are not inconsistent with the provisions of R.S. 47:338.30 through 338.47. Any resolution authorizing the issuance of bonds hereunder may contain such provisions to assure the enforcement, collection and proper application of the sales tax revenues as the governing authority issuing the bonds may think proper, were not inconsistent with the provisions of R.S. 47:338.30 through 338.47, and when any bonds payable from the sales tax revenues shall have been issued, R.S. 47:338.30 through 338.47, the ordinance of the governing authority imposing the tax and pursuant to which the tax is being levied, collected and allocated, and the obligations of the governing authority to continue to levy, collect and allocate the tax as provided in said resolution, and to apply the revenues derived therefrom in accordance with the provisions of said resolution, shall be irrevocable until such bonds shall have been paid in full as to principal and interest, and shall not be subject to amendment in any manner which would impair the rights of the holders from time to time of such bonds or which would in any way jeopardize the prompt payment of principal thereof or interest thereon.

Acts 1962, No. 300, §9; Redesignated from R.S. 33:2717.9 pursuant to Acts 2011, No. 248, §4.



RS 47:338.39 - Advertisement for bids; private sale

§338.39. Advertisement for bids; private sale

All bonds issued hereunder shall be advertised for sale on sealed bids, which advertisement shall be published at least once a week for three weeks, the first publication to be made at least twenty-one (21) days preceding the date fixed for the reception of bids. Advertisement shall be in the official journal of the municipality and also in a financial paper published in the city of New York, the city of Chicago, or the city of New Orleans, or in a newspaper of general circulation published in a city of this State having a population of not less than 50,000 inhabitants, according to the last federal census. The governing authority may reject any and all bids. If the bonds are not sold pursuant to the advertisement they may be sold by the governing authority by private sale, within sixty days after the date advertised for the reception of sealed bids, but no private sale shall be made at a price less than the highest bid which shall have been received. If not so sold, the bonds shall be readvertised in the manner herein prescribed.

Acts 1962, No. 300, §10; Redesignated from R.S. 33:2717.10 pursuant to Acts 2011, No. 248, §4.



RS 47:338.40 - Trust fund

§338.40. Trust fund

The proceeds of the sale of bonds issued hereunder shall constitute a trust fund to be used exclusively for the purpose or purposes for which the bonds are authorized to be issued but the purchasers of the bonds shall not be obliged to see to the application thereof.

Acts 1962, No. 300, §11; Redesignated from R.S. 33:2717.11 pursuant to Acts 2011, No. 248, §4.



RS 47:338.41 - Regularity of proceedings; recital on bonds

§338.41. Regularity of proceedings; recital on bonds

Before bonds are issued hereunder, the governing authority shall investigate and determine the regularity of the proceedings. The resolution authorizing the bonds may direct that they contain the following recital:

"It is certified that this bond is authorized by and is issued in conformity with the requirements of the constitution and statutes of this state."

Such recital shall be deemed to be an authorized declaration of the governing authority and to import that there is constitutional and statutory authority for issuing the bonds and imposing the tax; that all the proceedings therefor are regular; that all acts, conditions and things required to exist, happen and be performed precedent to and in the issuance of the bonds and imposition of the tax have existed, have happened and have been performed in due time, form and manner as required by law, that the amount of the bonds, together with all other indebtedness of the municipality, does not exceed any limit or limits prescribed by the constitution or statutes of the state. If any bonds are issued containing the above recital, the same shall be construed according to the import herein declared, and it shall be conclusively presumed that the recital is true, and neither the municipality nor any taxpayer thereof shall be permitted to question the validity or regularity of the obligations or tax in any court or in any action or proceeding.

Acts 1962, No. 300, §12; Redesignated from R.S. 33:2717.12 pursuant to Acts 2011, No. 248, §4.



RS 47:338.42 - Registration

§338.42. Registration

After the time within which the validity of the bonds may be contested has elapsed, that is, thirty days from the date of publication of the resolution authorizing the bonds and pledging and dedicating the sales tax revenues, the bonds shall be registered with the Secretary of State without charge and shall have endorsed thereon the words:

"Incontestable. Secured by a pledge and dedication of proceeds of sales taxes in ________________. Registered this _____ day of _______________, 20___.

_____________________________

Secretary of State."

Acts 1962, No. 300, §13; Redesignated from R.S. 33:2717.13 pursuant to Acts 2011, No. 248, §4.



RS 47:338.43 - Tax exemption; bonds as security

§338.43. Tax exemption; bonds as security

All bonds issued under the provisions of R.S. 47:338.30 through 338.47 and the interest thereon shall be exempt from taxation. Said bonds may be used for deposit with any officer, board, municipality or other political subdivision of the state of Louisiana in any case where deposit of security is required.

Acts 1962, No. 300, §14; Redesignated from R.S. 33:2717.14 pursuant to Acts 2011, No. 248, §4.



RS 47:338.44 - Provisions as cumulative

§338.44. Provisions as cumulative

The provisions of R.S. 47:338.30 through 338.47 shall be construed as cumulative authority for the exercise of the powers herein granted. The powers conferred by R.S. 47:338.30 through 338.47 shall not be affected or limited by any other provision of any statute of the state, and no provision, publication, election or right of referendum shall be required or afforded in the performance of any act herein authorized to be done, including the imposition, collection and application of the tax, except as in R.S. 47:338.30 through 338.47 otherwise specifically provided.

Acts 1962, No. 300, §15; Redesignated from R.S. 33:2717.15 pursuant to Acts 2011, No. 248, §4.



RS 47:338.45 - Negotiability

§338.45. Negotiability

Bonds issued hereunder shall have all the qualities of negotiable paper and shall constitute negotiable instruments under the negotiable instruments law of the state of Louisiana. They shall not be invalid for any irregularity or defect in the proceedings for the issuance and sale thereof, and shall be incontestable in the hands of bona fide purchasers or holders for value.

Acts 1962, No. 300, §16; Redesignated from R.S. 33:2717.16 pursuant to Acts 2011, No. 248, §4.



RS 47:338.46 - Publication of resolution; prescription on testing validity

§338.46. Publication of resolution; prescription on testing validity

The resolution authorizing the issuance of bonds hereunder and pledging and dedicating sales tax revenues to the payment thereof shall be recorded in the mortgage records of the parish in which the municipality is located, and shall be published in one issue of the official journal of the municipality. For a period of thirty days from the date of the publication of said resolution, any person in interest may contest the legality of the bonds provided for or the tax, the proceeds of which are so pledged and dedicated, for any cause, after which time no one shall have any cause or right of action to contest the legality, formality or regularity of the proceedings, the tax, or bond authorization, for any cause whatsoever. If the question of the validity of any proceedings, tax, or bond authorization provided for under the provisions of R.S. 47:338.30 through 338.47 is not raised within such thirty days, the authority to issue the bonds, the regularity thereof, the validity of the tax pledged and dedicated to provide for the payment of principal and interest, and the enforceability of the pledge thereof, shall be conclusively presumed, and no court may inquire into such matters. If any resolution is adopted or proceedings had more than thirty days after the publication of the resolution authorizing the issuance of bonds hereunder and pledging and dedicating the sales tax revenues, such supplemental resolution or proceedings shall be similarly published, and no contest, action or proceeding to question the validity or legality of such supplemental resolution or proceedings shall be begun in any court by any person for any cause whatsoever after the expiration of thirty days from the date on which such supplemental resolution or proceedings is published.

Acts 1962, No. 300, §17; Redesignated from R.S. 33:2717.17 pursuant to Acts 2011, No. 248, §4.



RS 47:338.47 - City of New Orleans; not applicable

§338.47. City of New Orleans; not applicable

The provisions of R.S. 47:338.30 through 338.46 shall not be applicable to the city of New Orleans.

Acts 1962, No. 300, §18; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Redesignated from R.S. 33:2717.18 pursuant to Acts 2011, No. 248, §4.



RS 47:338.48 - Authorization to levy and collect tax in certain parishes; procedure; collection, allocation of proceeds

§338.48. Authorization to levy and collect tax in certain parishes; procedure; collection, allocation of proceeds

A. The respective governing bodies of the parishes of Madison, Iberville, East Feliciana, West Baton Rouge, Ascension, St. John the Baptist, St. Charles, St. Tammany, St. James, St. Landry, Iberia, Pointe Coupee, Rapides, St. Mary, Concordia, Assumption, Lafayette, St. Martin, Vermilion, Union and Franklin are hereby authorized to levy and collect within each such parish a tax of not exceeding one percent upon the sale at retail, the use, the lease or rental, the consumption, and the storage for use or consumption of tangible personal property and upon the sale of services, as presently defined in R.S. 47:301 through 317, inclusive. Except where inapplicable, the procedure established by R.S. 47:301 through 317, inclusive, shall be followed in the imposition, collection and enforcement of any tax so imposed thereunder, and any procedural details necessary to be established to supplement the provisions of said Sections and to make said provisions applicable to taxes imposed hereunder shall be fixed by resolution of the governing body of the parish. The governing body of the parish shall have the right to contract with the sheriff or with the department of revenue of the state of Louisiana or any other agency or political subdivision for the collection of the tax. The governing body of any parish imposing taxes hereunder is authorized to establish the formula or method of allocating the avails or proceeds of the tax in the proposition submitted at the election hereinafter required, and such proceeds may be funded into negotiable bonds as hereinafter more specifically provided.

B. The levy, collection and use of the proceeds of the sales tax herein authorized to be levied shall be subject to and be governed by the provisions of R.S. 47:338.65 through 338.78 in all respects.

Acts 1957, No. 50, §1. Amended by Acts 1961, No. 59, §1; Acts 1962, No. 155, §§1, 2; Acts 1964, No. 17, §1; Acts 1964, No. 25, §1; Acts 1965, No. 134, §1; Acts 1966, No. 400, §1; Acts 1968, No. 34, §1; Acts 1968, No. 616, §1; Acts 1974, No. 379, §1; Acts 1974, No. 484, §1; Acts 1974, No. 528, §1; Acts 1976, No. 543, §1; Redesignated from R.S. 33:2721 pursuant to Acts 2011, No. 248, §4.



RS 47:338.49 - Authorization to levy and collect tax in St. Mary Parish; procedure; collection; allocation of proceeds; incurring debt and issuing bonds

§338.49. Authorization to levy and collect tax in St. Mary Parish; procedure; collection; allocation of proceeds; incurring debt and issuing bonds

A. The St. Mary Parish Police Jury, as governing authority of the Parish of St. Mary, State of Louisiana, is hereby authorized to levy and collect within said parish an additional tax of not exceeding one percent upon the sale at retail, the use, the lease or rental, the consumption, and the storage for use or consumption of tangible personal property and upon the sale of services, as presently defined in R.S. 47:301 through 317, inclusive. Except where inapplicable, the procedure established by R.S. 47:301 through 317, inclusive, shall be followed in the imposition, collection and enforcement of said tax and any procedural details necessary to be established to supplement the provisions of said sections and to make said provisions applicable to the tax imposed hereunder shall be fixed by resolution of the governing authority of said parish. Said additional tax shall be levied and collected in the same manner as the present one percent sales and use tax now being levied and collected by said police jury pursuant to the authority of R.S. 47:338.48 and a special election held in said parish on December 7, 1965. The levy, collection, dedication and use of the proceeds of the sales tax herein authorized to be levied shall be subject to the provisions of R.S. 47:338.65 through 338.78 in all respects and such tax proceeds may be funded into bonds in the manner therein provided.

B. The resolution imposing such additional tax shall be adopted by the governing body of St. Mary Parish only after the question of the imposition of such tax and the funding thereof into bonds under the provisions of this section and R.S. 47:338.65 through 338.78 shall have been submitted to the qualified electors of the parish at an election to be called, conducted, canvassed and promulgated by said governing authority in accordance with the general laws of the state of Louisiana governing the authorization of general obligation bonds of the parish and the majority of the qualified electors voting in such election shall have voted in favor of such additional tax and the funding thereof into bonds subject to the provisions and restrictions contained in R.S. 47:338.65 through 338.78.

C. The resolution imposing any tax hereunder, or amendments hereto, may specify that the avails or proceeds of the tax after payment of collection costs shall be divided by the governing authority of St. Mary Parish between either the St. Mary Parish Police Jury, the various municipalities and other political subdivisions of the parish having authority and power to provide and operate pollution control facilities, or the police jury and municipalities within the parish, in accordance with a formula or method of allocation set forth in the question or proposition which must be submitted to the qualified electors of the parish approving the levy of the tax in compliance with the requirements of this section. The avails or proceeds of the tax shall be used by each recipient for the construction, acquisition, extension, improvement, operation and maintenance of solid waste collection and disposal facilities, sewers and sewerage disposal works, and other facilities for pollution control and abatement in St. Mary Parish or to pay debt service requirements on bonds issued for such purpose, or any part thereof, in the manner hereinbefore established. The question or proposition approved at said election shall constitute a full and complete dedication of the avails or proceeds of said tax and its provisions shall control the allocation and expenditure thereof.

Added by Acts 1973, No. 155, §1; Redesignated from R.S. 33:2721.1 pursuant to Acts 2011, No. 248, §4.



RS 47:338.50 - Authorization to levy and collect tax in Lincoln Parish; procedure; collection; allocation of proceeds; incurring debt and issuing bonds

§338.50. Authorization to levy and collect tax in Lincoln Parish; procedure; collection; allocation of proceeds; incurring debt and issuing bonds

A. The Lincoln Parish Police Jury, as governing authority of the parish of Lincoln, State of Louisiana, is hereby authorized to levy and collect within said parish an additional tax of not exceeding one percent upon the sale at retail, the use, the lease or rental, the consumption, and the storage for use or consumption of tangible personal property and upon the sale of services, as presently defined in R.S. 47:301 through 317, inclusive. Except where inapplicable, the procedure established by R.S. 47:301 through 317, inclusive, shall be followed in the imposition, collection and enforcement of said tax and all procedural details necessary to be established to supplement the provisions of said sections and to make said provisions applicable to the tax imposed hereunder shall be fixed by resolution of the governing authority of said parish. The governing body of the parish shall have the right to contract with the sheriff or with the department of revenue of the state of Louisiana or any other agency or political subdivision for the collection of the tax. The governing body of the parish is authorized to establish the formula or method of allocating the avails or proceeds of the tax in the proposition submitted at the election hereinafter required, and such proceeds may be funded into negotiable bonds as hereinafter more specifically provided. The levy, collection, dedication and use of the proceeds of the sales tax herein authorized to be levied shall be subject to the provisions of R.S. 47:338.65 through 338.78 in all respects.

B. The resolution imposing such additional tax shall be adopted by the governing body of Lincoln Parish only after the question of the imposition of such tax and the funding thereof into bonds under the provisions of this section and R.S. 47:338.65 through 338.78 shall have been submitted to the qualified electors of the parish at an election to be called, conducted, canvassed and promulgated by said governing authority in accordance with the general laws of the State of Louisiana governing the authorization of general obligation bonds of the parish and a majority of the qualified electors voting in such election shall have voted in favor of such additional tax and the funding thereof into bonds subject to the provisions and restrictions contained in R.S. 47:338.65 through 338.78.

C. The resolution imposing any tax hereunder, or amendments thereto, may specify that the avails or proceeds of the tax after payment of collection costs shall be divided by the governing authority of Lincoln Parish between the Lincoln Parish Police Jury and municipalities within the parish, in accordance with the formula or method of allocation set forth in the question or proposition which must be submitted to the qualified electors of the parish approving the levy of the tax in compliance with the requirements of this section. Also, the purpose or purposes for which each allocation shall be appropriated and expended shall be stated in the question or proposition submitted to the qualified electors. The question or proposition approved at said election shall constitute a full and complete dedication of the avails or proceeds of said tax and its provisions shall control the allocation and expenditure thereof.

Added by Acts 1974, No. 280, §1; Redesignated from R.S. 33:2721.2 pursuant to Acts 2011, No. 248, §4.



RS 47:338.51 - Authorization to levy and collect tax in St. Landry Parish; procedure; collection; allocation of proceeds; incurring debt and issuing bonds

§338.51. Authorization to levy and collect tax in St. Landry Parish; procedure; collection; allocation of proceeds; incurring debt and issuing bonds

A. The St. Landry Parish Police Jury, as governing authority of the parish of St. Landry, state of Louisiana, is hereby authorized to levy and collect within said parish an additional tax of not exceeding one percent upon the sale at retail, the use, the lease or rental, the consumption, and the storage for use or consumption of tangible personal property and upon the sale of services, as presently defined in R.S. 47:301 through 317, inclusive. Except where inapplicable, the procedure established by R.S. 47:301 through 317, inclusive, shall be followed in the imposition, collection and enforcement of said tax and all procedural details necessary to be established to supplement the provisions of said sections and to make said provisions applicable to the tax imposed hereunder shall be fixed by resolution of the governing authority of said parish. The police jury of the parish shall have the right to contract with the sheriff or with the department of revenue of the state of Louisiana or any other agency or political subdivision for the collection of the tax. The police jury shall set forth the purposes for which the proceeds of the tax are to be used in the proposition submitted at the election hereinafter required, and such proceeds may be funded into negotiable bonds as hereinafter more specifically provided. The levy, collection, dedication and use of the proceeds of the sales tax herein authorized to be levied shall be subject to the provisions of R.S. 47:338.65 through 338.78 in all respects.

B. The resolution imposing such additional tax shall be adopted by the police jury of St. Landry Parish only after the question of the imposition of such tax and the funding thereof into bonds under the provisions of this Section and R.S. 47:338.65 through 338.78 shall have been submitted to the qualified electors of the parish at an election to be called, conducted, canvassed and promulgated by said governing authority in accordance with the general laws of the state of Louisiana governing the authorization of general obligation bonds of the parish and the majority of the qualified electors voting in such election shall have voted in favor of such additional tax and the funding thereof into bonds subject to the provisions and restrictions contained in R.S. 47:338.65 through 338.78.

C. The resolution imposing any tax hereunder, or amendments hereto, may specify that the avails or proceeds of the tax after payment of collection costs shall be used by the St. Landry Parish Solid Waste Disposal Commission for the construction, acquisition, extension, improvement, operation and maintenance of solid waste collection and disposal facilities, sewers and sewerage disposal works, and other facilities for pollution control and abatement in accordance with the authority granted to said commission by the St. Landry Parish Solid Waste Disposal Act of 1980, and to pay debt service requirements on bonds issued for such purpose, or any part thereof, in the manner herein established, subject to the approval of a majority of the qualified electors of the parish approving the levy of the tax in compliance with the requirements of this Section. The question or proposition approved at said election shall constitute a full and complete dedication of the avails or proceeds of said tax and its provisions shall control the expenditure thereof.

Added by Acts 1980, No. 148, §1, eff. July 2, 1980; Redesignated from R.S. 33:2721.3 pursuant to Acts 2011, No. 248, §4.



RS 47:338.52 - Tax authorized; rate

§338.52. Tax authorized; rate

A. Any parish of the state is hereby authorized to levy and collect an additional sales and use tax outside of municipal limits not in excess of one percent in addition to the sales tax authorized to the parish on the effective date of this Section. The area in which said tax is to be collected shall be designated as a sales tax district, that shall constitute a political subdivision of the state and that shall be created by the governing authority of the parish prior to the calling of the election provided for herein.

B. In accordance with the provisions of Section 29(B) of Article VI of the Louisiana Constitution, the additional sales and use tax may exceed the limitation provided for in Section 29(A) of Article VI of the Louisiana Constitution by the amount authorized herein.

C. The additional tax authorized herein may be levied in areas of the parish outside of municipal limits by ordinance only after the question of the imposition of the tax has been submitted to the qualified electors of the parish who reside in the area where the tax is to be imposed, at an election conducted in accordance with the general election laws of the state of Louisiana, and a majority of those voting in the election shall have voted in favor of the proposition to impose such additional tax.

D. The additional tax authorized herein shall not apply to:

(1) The sale at retail, the use, the consumption, the distribution and the storage for use or consumption in this state of drugs prescribed by a physician or dentist, orthotic and prosthetic devices, and wheelchairs prescribed by physicians for personal consumption or use.

(2) The sale or purchase of any ostomy, ileostomy or colostomy device or any other appliance, including catheters, or related item which is required as the result of any surgical procedure by which an artificial opening is created in the human body for the elimination of natural waste.

(3) Patient aids prescribed by a physician for home use.

(4) Food sold for preparation and consumption in the home, including by way of extension and not of limitation:

(a) Bakery products.

(b) Dairy products.

(c) Soft drinks.

(d) Fresh fruits and vegetables.

(e) Package foods requiring further preparation by the purchaser.

(f) Sales of meals furnished:

(1) To the staff and students of educational institutions, including kindergartens.

(2) The staff and patients of hospitals.

(3) The staff, inmates, and patients of mental institutions.

(4) Boarders of rooming houses; and

(5) Occasional meals furnished in connection with or by educational, religious, or medical organizations, if the meals are consumed on the premises where purchased; however, sales by any of the above institutions or organizations in facilities open to outsiders or to the general public are not exempt from the tax authorized by this Section. Food sales by restaurants, drive-ins, snack bars, candy and nut counters; private clubs, and sales made by an establishment not specifically exempted elsewhere, who furnish facilities for the consumption of food on the premises, are not exempt from the tax authorized by this Section.

E. Any sales tax district created in Jefferson Parish pursuant to the provisions of this Section may include any municipality in the parish if the governing authority of the municipality passes a resolution of no objection to being included in the sales tax district. The additional tax authorized by this Section may be levied in the district only after the question of the imposition of the tax has been submitted to the qualified electors who reside in the area where the tax is to be imposed, at an election conducted in accordance with the election laws of the state of Louisiana, and a majority of those voting in the election shall have voted in favor of the proposition to impose such additional tax.

F. Any sales tax district located in Jefferson Parish may fund its sales tax revenues into bonds in the manner provided for parishes in R.S. 47:338.48 through 338.78.

Added by Acts 1983, No. 701, §1. Acts 1984, 1st Ex. Sess., No. 1, eff. March 27, 1984; Redesignated from R.S. 33:2721.4 pursuant to Acts 2011, No. 248, §4.

{{NOTE: SECTION 2 OF ACTS 1983, NO. 701 PROVIDES AS FOLLOWS: "THE PROVISIONS OF THIS ACT SHALL SUPERCEDE ANY CONFLICTING PROVISION OF LAW ENACTED IN THE 1983 REGULAR SESSION OF THE LOUISIANA LEGISLATURE INCLUDING, BUT NOT LIMITED TO, THE PROVISIONS CONTAINED IN HOUSE BILL NO. 598."}}



RS 47:338.53 - Collection of sales and use taxes in certain parishes

§338.53. Collection of sales and use taxes in certain parishes

Any sales and use tax levied by a political subdivision shall be collected by the sheriff of the parish in which the political subdivision is located if sales and use taxes levied by the political subdivision are being collected by the sheriff on the effective date of this Section. The sheriff shall receive such reimbursement and remuneration for such collection as is otherwise provided by law.

Acts 1983, No. 701, §1; Redesignated from R.S. 33:2721.5 pursuant to Acts 2011, No. 248, §4.

{{NOTE: SECTION 2 OF ACTS 1983, NO. 701 PROVIDES AS FOLLOWS: "THE PROVISIONS OF THIS ACT SHALL SUPERCEDE ANY CONFLICTING PROVISION OF LAW ENACTED IN THE 1983 REGULAR SESSION OF THE LOUISIANA LEGISLATURE INCLUDING, BUT NOT LIMITED TO, THE PROVISIONS CONTAINED IN HOUSE BILL NO. 598."}}



RS 47:338.54 - Additional sales and use tax authorized

§338.54. Additional sales and use tax authorized

A.(1) In addition to any other authority granted by a home rule charter or otherwise, the governing authority of any parish or school board may levy and collect an additional tax upon the sale at retail, the use, the lease or rental, the consumption, and the storage for use or consumption of tangible personal property and on sales of services as defined by law if approved by a majority of electors voting therein in an election held for that purpose.

(2) The rate thereof, when combined with the rate of all other sales and use taxes, exclusive of state sales and use taxes and law enforcement district sales and use taxes levied and collected within any parish or municipality, shall not exceed five percent. Any parish or school board levying or presently authorized to levy an additional sales and use tax which exceeds the five percent level described above shall not be authorized by this Section to levy an additional sales and use tax which equals or exceeds the five percent level described above.

B. In accordance with the provisions of Section 29(B) of Article VI of the Constitution of Louisiana, the additional sales and use tax may exceed the limitation found in Section 29(A) of Article VI of the Constitution of Louisiana by the amount authorized herein.

C.(1) The governing authority of any parish or any school board is authorized to create a special district or districts to utilize the additional tax authorized herein. Any special district or districts so created may contain all or any portion of the territory contained within the boundaries of the parish or the school board which created it.

(2) Any such district shall be created by ordinance of the police jury or school board which shall set forth therein the boundaries of the area or areas to be included in the district.

(3) The governing authority of any such district created by a police jury shall be the police jury of said parish, its domicile shall be the regular meeting place of said police jury and the officers of such police jury shall be officers of the district.

(4) The governing authority of any such district created by a school board shall be the school board of said parish, its domicile shall be the regular meeting place of said school board and the officers of such school board shall be the officers of the district.

D.(1) The additional tax shall be imposed by ordinance of the police jury or school board and shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for use or consumption of tangible personal property and upon the sale of services within the parish or special district herein authorized, all as presently or hereafter defined in R.S. 47:301 through 317.

(2) Except wherein inapplicable, the procedure established by R.S. 47:301 through 317, inclusive, shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to be established to supplement the provisions of those sections and to make said provisions applicable to the tax herein authorized shall be fixed in the ordinance of the police jury or school board imposing the tax.

(3) The ordinance may provide for a contract with the sheriff or with the Department of Revenue of the state of Louisiana or any other agency or political subdivision for the collection of the tax.

(4) The tax shall be imposed and collected uniformly throughout the parish or throughout the area of the district herein authorized to be created.

(5) The proceeds of the tax shall be dedicated solely for the purposes approved by the electorate, including the funding of the proceeds of such tax into bonds in the manner provided by Subpart F of Part III of Chapter 4 of Title 39 of the Louisiana Revised Statutes of 1950, as amended, which funding may be submitted to the voters in the same proposition in which the tax was submitted.

E. The ordinance imposing the tax herein authorized shall be adopted by a police jury or school board only after the question of the imposition of the tax shall have been submitted to the qualified electors of the parish or special district at an election called, conducted, canvassed, and promulgated in accordance with the general election laws of the state of Louisiana and the majority of those voting in the election shall have voted in favor of the adoption of the ordinance. Voting machines shall be used in the election and all expenses of the election shall be borne by the parish or school board calling such election.

F. The authority granted by this Section shall not limit in any respect any prior taxing authority granted by any other provision of law.

G. Notwithstanding any other statutory provisions to the contrary, including but not limited to provisions providing for the equal collection and levy of sales taxes and in order to prevent the duplicate collection of sales taxes in areas annexed into a municipality, school boards, parishes, municipalities, and special taxing districts are hereby authorized to enter into intergovernmental agreements providing for the collection, sharing, and levy of, and exemptions from any taxes authorized by this Section.

Acts 1984, No. 639, §1, eff. July 12, 1984; Acts 1987, No. 262, §1, eff. July 3, 1987; Acts 1992, No. 746, §1, eff. July 7, 1992; Acts 1997, No. 658, §2; Acts 1999, No. 679, §1, eff. July 1, 1999; Redesignated from R.S. 33:2721.6 pursuant to Acts 2011, No. 248, §4.



RS 47:338.55 - Additional sales and use tax authorized

§338.55. Additional sales and use tax authorized

A.(1) In addition to any other authority granted by a home rule charter or otherwise, the governing authority of Vernon Parish or the Vernon Parish School Board may levy and collect an additional parishwide tax upon the sale at retail, the use, the lease or rental, the consumption, and the storage for use or consumption of tangible personal property and on sales of services as defined by law, if approved by a majority of electors voting therein in an election held for that purpose.

(2) The rate of the tax hereinabove described, when combined with the rate of all other sales and use taxes, exclusive of state sales and use taxes, levied and collected within any such parish or municipality within such parish, shall not exceed four and one-half percent.

B. In accordance with the provisions of Section 29(B) of Article VI of the Constitution of Louisiana, the additional tax may exceed the limitation set forth in Section 29(A) of Article VI of the Constitution of Louisiana by the amount authorized herein.

C.(1) The additional tax shall be imposed by ordinance of the governing authority of the parish or the school board, respectively, and shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for use or consumption of tangible personal property and upon the sale of services within the parish, all as presently or hereafter defined in R.S. 47:301 through 317.

(2) Except where inapplicable, the procedure established by R.S. 47:301 through 317 shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to be established to supplement the provisions of those sections and to make said provisions applicable to the tax herein authorized shall be fixed in the ordinance of the governing authority of the parish or the school board imposing the tax.

(3) The ordinance may provide for a contract with the sheriff of such parish or with any other agency or political subdivision for the collection of the tax.

(4) The tax shall be imposed and collected uniformly throughout the parish.

(5) The proceeds of the tax shall be dedicated solely for the purposes approved by the electorate, including the funding of the proceeds of such tax into bonds in the manner provided by Subpart F of Part III of Chapter 4 of Title 39 of the Louisiana Revised Statutes of 1950, as amended, which funding may be submitted to the voters in the same proposition in which the tax was submitted.

D. The ordinance imposing the tax herein authorized shall be adopted by the governing authority of the parish or the school board only after the question of the imposition of the tax shall have been submitted to the qualified electors of the parish at an election called, conducted, canvassed, and promulgated in accordance with the general election laws of the state of Louisiana and the majority of those voting in the election shall have voted in favor of the adoption of the ordinance. Voting machines shall be used in the election and all expenses of the election shall be borne by the parish or school board calling such election.

E. Any elections heretofore held by any such parish or any such school board which conforms with the procedures set forth in this Section are hereby validated, ratified, and confirmed and the governing authority of any such parish or any such school board is hereby authorized and empowered to impose the additional sales and use taxes which have been approved by a majority of the electors voting in such elections, without the necessity for any further election.

F. The authority granted by this Section shall not limit in any respect any prior taxing authority granted by any other provision of law and shall be in addition to any such other authority.

Acts 1991, No. 92, §1, eff. July 1, 1991; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Redesignated from R.S. 33:2721.7 pursuant to Acts 2011, No. 248, §4.



RS 47:338.56 - Authorization to levy and collect tax in Evangeline Parish; procedure; collection; allocation of proceeds; incurring debt and issuing bonds

§338.56. Authorization to levy and collect tax in Evangeline Parish; procedure; collection; allocation of proceeds; incurring debt and issuing bonds

A. In addition to any other authority granted by R.S. 47:338.54 or otherwise, any school district in Evangeline Parish ("district") governed by the Evangeline Parish School Board ("parish school board"), may levy and collect within such district an additional sales and use tax not in excess of one percent, if approved by a majority of electors voting therein in an election held for that purpose.

B.(1) The additional tax shall be imposed by ordinance of the parish school board, and shall be levied upon the sale at retail, the use, the lease or rental, the consumption and the storage for use or consumption of tangible personal property and upon the sale of services within the District, all as presently or hereafter defined in this Chapter, as amended (the "Uniform Local Sales Tax Code").

(2) Except where inapplicable, the procedure established by the Uniform Local Sales Tax Code shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to be established to supplement the provisions of those Sections and to make said provisions applicable to the tax herein authorized shall be fixed in the ordinance adopted by the parish school board.

(3) The ordinance shall provide for a contract with the designated sales tax collector of Evangeline Parish for the collection of the tax.

(4) The tax shall be imposed and collected uniformly throughout the district.

(5) The proceeds of the tax, after paying the necessary and reasonable expenses of collecting and administering the tax, shall be dedicated solely for constructing, improving, maintaining, and operating school buildings and related capital facilities within the particular district as approved by the electorate, including the funding of the proceeds of such tax into bonds in the manner provided by state law, including Subpart F of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, as amended, which funding may be submitted to the voters in the same proposition in which the tax is submitted.

C. The ordinance imposing the tax herein authorized shall be adopted by the parish school board only after the question of the imposition of the tax shall have been submitted to the qualified electors of such district at an election called, conducted, canvassed, and promulgated in accordance with the general election laws of the state of Louisiana and the majority of those voting in the election shall have voted in favor of the adoption of the ordinance. Voting machines shall be used in the election and all expenses of the election shall be borne by the parish school board.

D. The authority granted by this Section shall not limit in any respect any prior taxing authority granted by any other provision of law to any other political subdivision, and shall be in addition to any such other authority. Further, the authority granted by this Section to levy an additional one percent sales and use tax in any school district governed by the parish school board shall not be interpreted to permit a school district to levy and collect in any area of the parish of Evangeline an additional sales and use tax in excess of one percent.

Acts 1992, No. 1021, §1, eff. July 13, 1992; Acts 2009, No. 259, §1; Redesignated from R.S. 33:2721.8 pursuant to Acts 2011, No. 248, §4.



RS 47:338.57 - Authorization to levy and collect additional sales and use tax in Morehouse Parish

§338.57. Authorization to levy and collect additional sales and use tax in Morehouse Parish

A. Notwithstanding any other provision of law to the contrary, the governing authority of Morehouse Parish may levy and collect an additional one percent sales and use tax within the parish under the provisions of Article VI, Section 29(B) of the Constitution of Louisiana, which shall be in addition to the taxes authorized by R.S. 47:338.54.

B. The proceeds of the tax herein authorized shall be used for such purposes as are determined by the governing authority of Morehouse Parish, including the funding of a portion of the avails of the tax into bonds in the manner provided by law.

C. The sales and use tax so levied shall be imposed by ordinance of the governing authority of the parish of Morehouse and shall be levied upon the sale at retail, the use, lease, or rental, the consumption, and the storage for use or consumption of tangible personal property, and on sales of services in Morehouse Parish, all as defined in Chapter 2 of this Subtitle. The ordinance imposing the tax shall be adopted by the said governing authority only after the question of the imposition of the tax has been submitted to the qualified electors of Morehouse Parish at an election to be conducted in accordance with the election laws of the state of Louisiana, and a majority of those voting in the election have voted in favor of the imposition of the tax.

D. This tax shall be in addition to all other sales and use taxes being collected by the parish governing authority and shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

Acts 1996, No. 2, §1, eff. May 31, 1996; Redesignated from R.S. 33:2721.9 pursuant to Acts 2011, No. 248, §4.



RS 47:338.58 - Authorization to levy and collect additional sales and use tax in Livingston Parish

§338.58. Authorization to levy and collect additional sales and use tax in Livingston Parish

A. Notwithstanding any other provision of law to the contrary, the governing authority of Livingston Parish may levy and collect an additional one percent sales and use tax within the parish under the provisions of Article VI, Section 29(B) of the Constitution of Louisiana, which shall be in addition to the taxes authorized by R.S. 47:338.54.

B. The proceeds of the tax herein authorized shall be used for such purposes as are determined by the governing authority of Livingston Parish, including the funding of a portion of the avails of the tax into bonds in the manner provided by law.

C. The sales and use tax so levied shall be imposed by ordinance of the governing authority of the parish of Livingston and shall be levied upon the sale at retail, the use, lease, or rental, the consumption of tangible personal property, and on sales of services in Livingston Parish, all as defined in Chapter 2 of this Subtitle; provided that the ordinance imposing the tax shall be adopted by the said governing authority only after the question of the imposition of the tax has been submitted to the qualified electors of Livingston Parish at an election to be conducted in accordance with the election laws of the state of Louisiana, and a majority of those voting in the election have voted in favor of the imposition of the tax.

D. This tax shall be in addition to all other sales and use taxes being collected by the parish governing authority and shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

Acts 1997, No. 2, §1, eff. May 1, 1997; Redesignated from R.S. 33:2721.10 pursuant to Acts 2011, No. 248, §4.



RS 47:338.59 - Authorization to levy and collect additional sales and use tax in Catahoula Parish

§338.59. Authorization to levy and collect additional sales and use tax in Catahoula Parish

A. Notwithstanding any other provision of law to the contrary, the governing authority of Catahoula Parish may levy and collect an additional one percent sales and use tax within the parish under the provisions of Article VI, Section 29(B) of the Constitution of Louisiana, which shall be in addition to the taxes authorized by R.S. 47:338.54.

B. The proceeds of the tax herein authorized shall be used for such purposes as are determined by the governing authority of Catahoula Parish, including the funding of a portion of the avails of the tax into bonds in the manner provided by law.

C. The sales and use tax so levied shall be imposed by ordinance of the governing authority of the parish of Catahoula and shall be levied upon the sale at retail, the use, lease, or rental, the consumption of tangible personal property, and on sales of services in Catahoula Parish, all as defined in Chapter 2 of this Subtitle. However, the ordinance imposing the tax shall be adopted by the governing authority only after the question of the imposition of the tax has been submitted to the qualified electors of Catahoula Parish at an election to be conducted in accordance with the election laws of the state of Louisiana, and a majority of those voting in the election have voted in favor of the imposition of the tax.

D. This tax shall be in addition to all other sales and use taxes being collected by the parish governing authority and shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

Acts 1998, No. 33, §1, eff. June 24, 1998; Redesignated from R.S. 33:2721.11 pursuant to Acts 2011, No. 248, §4.



RS 47:338.60 - Authorization to levy and collect additional sales and use tax in Tensas Parish

§338.60. Authorization to levy and collect additional sales and use tax in Tensas Parish

A. The governing authority of Tensas Parish may levy and collect an additional sales and use tax not in excess of three-fourths of one percent.

B. The tax authorized by this Section shall be in addition to all other taxes which the governing authority of Tensas Parish is authorized to levy and, pursuant to Section 29(B) of Article VI of the Constitution of Louisiana, shall not be subject to the combined rate limitation established in Section 29(A) of such Article nor to the combined rate limitation established by R.S. 47:338.54. The authority granted in this Section shall not limit any prior taxing authority granted to the parish or any other political subdivision by any other provision of law including any authority granted to any other political subdivision to exceed the cited rate limitations.

C. The proceeds of the tax herein authorized may be used for such lawful purposes as are determined by the governing authority of Tensas Parish, including the funding of a portion of the avails of the tax into bonds in the manner provided by law.

D. The sales and use tax so levied shall be imposed by ordinance of the governing authority of the parish of Tensas and shall be levied upon the sale at retail, the use, lease, or rental, the consumption, and the storage for use or consumption of tangible personal property, and on sales of services in Tensas Parish, all as defined in Chapter 2 of this Subtitle. However, the ordinance imposing the tax shall be adopted by the said governing authority only after the question of the imposition of the tax has been submitted to the qualified electors of Tensas Parish at an election conducted in accordance with the election laws of the state, and a majority of those voting on the proposition have voted in favor of the imposition of the tax.

E. The sales and use tax herein authorized shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

Acts 1999, No. 16, §1, eff. May 20, 1999; Redesignated from R.S. 33:2721.12 pursuant to Acts 2011, No. 248, §4.



RS 47:338.61 - Authorization to levy and collect additional sales and use tax in Tensas Parish

§338.61. Authorization to levy and collect additional sales and use tax in Tensas Parish

A. The governing authority of Tensas Parish may levy and collect an additional sales and use tax not in excess of one percent.

B. The tax authorized by this Section shall be in addition to all other taxes which the governing authority of Tensas Parish is authorized to levy and, pursuant to Section 29(B) of Article VI of the Constitution of Louisiana, shall not be subject to the combined rate limitation established in Section 29(A) of such Article nor to the combined rate limitation established by R.S. 47:338.54. The authority granted in this Section shall not limit any prior taxing authority granted to the parish or any other political subdivision by any other provision of law including any authority granted to any other political subdivision to exceed the cited rate limitations.

C. The proceeds of the tax herein authorized may be used for such lawful purposes as are determined by the governing authority of Tensas Parish, including the funding of a portion of the avails of the tax into bonds in the manner provided by law.

D. The sales and use tax so levied shall be imposed by ordinance of the governing authority of the parish of Tensas and shall be levied upon the sale at retail, the use, lease, or rental, the consumption, and the storage for use or consumption of tangible personal property, and on sales of services in Tensas Parish, all as defined in Chapter 2 of this Subtitle. However, the ordinance imposing the tax shall be adopted by the parish governing authority only after the question of the imposition of the tax has been submitted to the qualified electors of Tensas Parish at an election conducted in accordance with the election laws of the state, and a majority of those voting on the proposition have voted in favor of the imposition of the tax.

E. The sales and use tax herein authorized shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

Acts 2003, No. 399, §1, eff. June 18, 2003; Redesignated from R.S. 33:2721.13 pursuant to Acts 2011, No. 248, §4.



RS 47:338.62 - Authorization to levy and collect additional sales and use tax; Livingston Parish

§338.62. Authorization to levy and collect additional sales and use tax; Livingston Parish

A.(1) Notwithstanding any other provision of law to the contrary, the governing authority of the parish of Livingston may levy and collect an additional one-half of one percent sales and use tax within the parish under the provisions of Article VI, Section 29(B) of the Constitution of Louisiana, which additional sales and use tax shall not be subject to the combined rate limitations established by Article VI, Section 29(A) of the Constitution of Louisiana, nor any other provision of law to the contrary, including the combined rate limitation established by R.S. 47:338.54.

(2) The authority granted in this Section shall not limit any prior taxing authority granted to the parish or any other political subdivision by any other provisions of law including any authority granted to any other political subdivision to exceed the rate limitations cited in Paragraph (1) of this Subsection.

B. The proceeds of the tax authorized pursuant to this Section shall be used for such purposes as are determined by the parish governing authority, including the funding of the avails of the additional tax into bonds in the manner provided by law.

C. The sales and use tax so levied shall be imposed by ordinance of the parish governing authority and shall be levied upon the sale at retail, the use, lease, or rental, consumption, and the storage for use or consumption of tangible personal property, and on sales of services in the parish, all as defined in Chapter 2 of this Subtitle. However, the ordinance imposing the tax shall be adopted by the governing authority only after the question of the imposition of the tax has been submitted to the qualified electors of the parish, in accordance with the election laws of the state of Louisiana, and a majority of those voting in the election have voted in favor of the imposition of the tax.

D. The tax authorized by this Section shall be in addition to all other sales and use taxes being collected by the parish governing authority and shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

Acts 2004, No. 192, §1, eff. July 1, 2004; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Redesignated from R.S. 33:2721.14 pursuant to Acts 2011, No. 248, §4.



RS 47:338.63 - Authorization to levy and collect additional sales and use tax in Richland Parish

§338.63. Authorization to levy and collect additional sales and use tax in Richland Parish

A. The governing authority of Richland Parish may levy and collect an additional sales and use tax not in excess of one-fourth of one percent.

B. The tax authorized by this Section shall be in addition to all other taxes which the governing authority of Richland Parish is authorized to levy and, pursuant to Section 29(B) of Article VI of the Constitution of Louisiana, shall not be subject to the combined rate limitation established in Section 29(A) of such Article nor to the combined rate limitation established by R.S. 47:338.54. The authority granted in this Section shall not limit any prior taxing authority granted to the parish or any other political subdivision by any other provision of law including any authority granted to any other political subdivision to exceed the cited rate limitations.

C. The sales and use tax so levied shall be imposed by ordinance of the governing authority of the parish of Richland and shall be levied upon the sale at retail, the use, lease, or rental, the consumption, and the storage for use or consumption of tangible personal property, and on sales of services in Richland Parish, all as defined in Chapter 2 of this Subtitle. However, the ordinance imposing the tax shall be adopted by the parish governing authority only after the question of the imposition of the tax has been submitted to the qualified electors of Richland Parish at an election conducted in accordance with the election laws of the state, and a majority of those voting on the proposition have voted in favor of the imposition of the tax.

D. The sales and use tax herein authorized shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

E. The proceeds of the tax authorized pursuant to this Section shall be used for such lawful purposes as are determined by the governing authority of Richland Parish, including the funding of a portion of the avails of the tax into bonds in the manner provided by law.

Acts 2006, No. 135, §1, eff. July 1, 2006; Redesignated from R.S. 33:2721.15 pursuant to Acts 2011, No. 248, §4.



RS 47:338.64 - Authorization to levy and collect additional sales and use tax in St. Helena Parish

§338.64. Authorization to levy and collect additional sales and use tax in St. Helena Parish

A. The governing authority of St. Helena Parish may levy and collect an additional sales and use tax not in excess of one percent.

B. The tax authorized by this Section shall be in addition to all other taxes which the governing authority of the parish is authorized to levy and, pursuant to Section 29(B) of Article VI of the Constitution of Louisiana, shall not be subject to the combined rate limitation established in Section 29(A) of such Article nor to the rate limitations established by R.S. 47:338.54. The authority granted in this Section shall not limit any prior taxing authority granted to the parish or any other political subdivision by any other provision of law including any authority granted to any other political subdivision to exceed the cited rate limitations.

C. Such sales and use tax shall be imposed by ordinance of the governing authority of the parish and shall be levied upon the sale at retail, the use, lease, or rental, the consumption, and the storage for use or consumption of tangible personal property and on sales of services in St. Helena Parish, all as defined in Chapter 2 of this Subtitle. However, the ordinance imposing the tax shall be adopted only after the proposed tax is approved by a majority of the qualified electors voting on the proposition at an election held for that purpose and conducted in accordance with the Louisiana Election Code.

D. The sales and use tax herein authorized shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

E. The purpose of such tax shall be for funding waste collection and disposal. The proposition or propositions shall state the purposes for which the tax is to be dedicated, and the proceeds from such tax shall be expended only in accordance with the proposition or propositions approved by the electors at the election authorizing such tax. The proposition or propositions may authorize the funding of a portion of the avails of the tax into bonds in the manner provided by law.

Acts 2006, No. 366, §1, eff. June 15, 2006; Redesignated from R.S. 33:2721.16 pursuant to Acts 2011, No. 248, §4.



RS 47:338.64.1 - Authorization to levy and collect additional sales and use tax in Iberville Parish

§338.64.1. Authorization to levy and collect additional sales and use tax in Iberville Parish

A. The governing authority of Iberville Parish may levy and collect an additional sales and use tax not in excess of one percent.

B. The tax authorized by this Section shall be in addition to all other taxes that the governing authority of the parish is authorized to levy, and, pursuant to Section 29(B) of Article VI of the Constitution of Louisiana, shall not be subject to the combined rate limitation established in Section 29(A) of Article VI of the Constitution of Louisiana nor to the rate limitations established by R.S. 47:338.54. The authority granted in this Section shall not limit any prior taxing authority granted to the parish or any other political subdivision by any other provision of law, including any authority granted to any other political subdivision to exceed the cited rate limitations.

C. Such sales and use tax shall be imposed by ordinance of the governing authority of the parish and shall be levied upon the sale at retail, the use, lease, or rental, the consumption, and the storage for use or consumption of tangible personal property and on sales of services in Iberville Parish, all as defined in Chapter 2 of this Subtitle; however, the ordinance imposing the tax shall be adopted only after the proposed tax is approved by a majority of the qualified electors voting on the proposition at an election held for that purpose and conducted in accordance with the Louisiana Election Code.

D. The sales and use tax herein authorized shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

E. The proceeds of the tax may be used for such lawful purposes as are determined by the governing authority of Iberville Parish, including the funding of a portion of the avails of the tax into bonds in the manner provided by law.

Acts 2013, No. 245, §1.



RS 47:338.65 - Election

§338.65. Election

The resolution imposing any such tax shall be adopted by the governing body of the parish only after the question of the imposition of such tax and the funding thereof into bonds under the provisions of R.S. 47:338.48 through 338.78 shall have been submitted to the qualified electors of the parish at an election to be called, conducted, canvassed and promulgated in accordance with the general laws of the state of Louisiana governing the authorization of general obligation bonds of the parish (except that the right to vote at any such election shall not be restricted to taxpaying voters), and the majority of those voting in such election shall have voted in favor of such tax and the funding thereof into bonds of such tax subject to the provisions and restrictions contained in R.S. 47:338.48 through 338.78. Voting machines shall be used as to any and all elections required under the provisions of R.S. 47:338.48 through 338.78.

Acts 1957, No. 50, §1; Redesignated from R.S. 33:2722 pursuant to Acts 2011, No. 248, §4.



RS 47:338.66 - Sales and use taxes of political subdivisions; authorized use after election

§338.66. Sales and use taxes of political subdivisions; authorized use after election

In those instances where a political subdivision has obtained the approval of a majority of the electors of that political subdivision voting at an election to levy sales and use taxes with the proceeds thereof dedicated to specific lawful purposes, but where the use and expenditure of such proceeds were made contingent upon the receipt of federal or state monies to match such use or expenditure in the proposition approved by said electors, the political subdivision is hereby authorized to use and expend such proceeds for those purposes approved by said electors without any requirement that such federal or state monies be available to match such use or expenditure. Any prior expenditures of such proceeds for purposes approved by said electors which was made without having been matched with federal or state monies and the funding thereof into bonds for such purposes are hereby ratified and approved.

Acts 1989, No. 281, §1, eff. June 27, 1989; Redesignated from R.S. 33:2722.1 pursuant to Acts 2011, No. 248, §4.



RS 47:338.67 - Division of avails or proceeds of tax; uses

§338.67. Division of avails or proceeds of tax; uses

The resolution imposing any tax hereunder, or amendments hereto, may specify that the avails or proceeds of the tax after payment of collection costs shall be divided by the governing authority of the parish between the parish, the parish school board and the several incorporated cities, towns and villages in the parish, or any one or more of them, in accordance with a formula or method of allocation set forth in the question or proposition which must be submitted to the qualified electors of the parish approving the levy of the tax in compliance with the requirements of R.S. 47:338.65. Also, the purpose or purposes for which each allocation shall be appropriated and expended shall be stated in the question or proposition submitted to the qualified electors. The question or proposition approved at said election shall constitute a full and complete dedication of the avails or proceeds of said tax and its provisions shall control the allocation and expenditure thereof.

Acts 1957, No. 50, §1. Amended by Acts 1958, No. 227, §1; Acts 1961, No. 64, §1; Acts 1965, No. 134, §2; Redesignated from R.S. 33:2723 pursuant to Acts 2011, No. 248, §4.



RS 47:338.68 - Funding of tax receipts into bonds

§338.68. Funding of tax receipts into bonds

Any parish, parish school board or incorporated municipality entitled to receive any avails or proceeds of any sales or use tax, or sales and use tax, imposed under the authority of R.S. 47:338.48 through 338.78; and any parish or incorporated municipality entitled to receive any avails or proceeds of any sales or use tax, or sales and use tax, under any other statutory authority including, but not limited to, R.S. 47:338.84, R.S. 47:338.85, and Act 188 of the Legislature of 1954, and whether imposed by the parish or by a municipality, without regard to whether such tax is now being levied, may through its governing body fund into bonds not to exceed seventy-five per centum of the avails of the tax as hereafter provided for the purpose of paying all or any part of the cost of one or more public improvements. Such proceeds or avails are hereinafter sometimes referred to as the "sales tax revenues". If the sales tax revenues are derived from taxes imposed pursuant to authority contained in R.S. 47:338.48 through 338.78, then such bonds may be issued by the parish, municipality or school board, as the case may be, for any one or more purposes as provided by R.S. 47:338.67, and as shall be approved by the electors. If the sales tax revenues are derived from taxes imposed under any other statutory authority including, but not limited to, R.S. 47:338.84, R.S. 47:338.85, and Act 188 of the Legislature of 1954, bonds may be issued hereunder for any lawful public improvement consistent with the purpose of the tax as set forth in the law and proceedings pursuant to which it is imposed.

Acts 1957, No. 50, §1. Amended by Acts 1966, No. 509, §1; Redesignated from R.S. 33:2724 pursuant to Acts 2011, No. 248, §4.



RS 47:338.69 - Elections on tax and funding into bonds

§338.69. Elections on tax and funding into bonds

A. The question of the funding of the tax by the several political subdivisions receiving the benefit of the avails of the tax is to be submitted to the electors of the parish at the election called by the governing authority of the parish submitting to the electors of the parish the question as to the imposition of the tax, so that the question to be acted upon by the electors of the parish at that time is to cover both the imposition of the tax and the right on the part of the several political subdivisions receiving any part or portion of these avails to fund the avails into bonds.

B. In any parish where an election has been held only to authorize the levy of a sales and use tax, pursuant to any authority, the question of the funding of the sales tax revenues may be submitted to the qualified electors of the political subdivision desiring to fund its sales tax revenues into bonds at a separate election held for such purpose in the manner provided in R.S. 47:338.65. In that event, the governing authority of the political subdivision in whose name bonds will be issued shall call, conduct and hold the election to authorize the issuance of such bonds.

Acts 1957, No. 50, §1. Amended by Acts 1966, No. 509, §2; Redesignated from R.S. 33:2725 pursuant to Acts 2011, No. 248, §4.



RS 47:338.70 - Form and term of bonds; interest rate

§338.70. Form and term of bonds; interest rate

Such governing body shall, by resolution, fix the form and terms of the bonds and the rate or rates of interest, payable annually or semiannually, within the maximum rate prescribed herein, and the manner in which and prices within which the bonds may be sold. The bonds shall be payable in such medium and at such place or places within or without the state as may be fixed by such resolution. No bonds issued hereunder shall run for a longer period than twenty-five years from the date thereof, or bear a greater rate of interest than six per cent per annum, or be sold for less than par. All bonds shall be signed by the presiding officer of the governing body and by the secretary or clerk of the governing body, under its official seal, and the coupons shall be signed by the facsimile signatures of such officers. The delivery of any bonds or coupons so executed at any time thereafter shall be valid, although before the date of delivery the person or persons signing the bonds or coupons shall cease to hold office. The maturities of the bonds shall be so arranged that the total amount of principal and interest falling due in any year, together with principal and interest falling due in such year on all bonds theretofore issued hereunder and then outstanding, shall never exceed seventy-five per cent of the amount of sales tax revenues estimated by the governing body to be collected in such year.

Acts 1957, No. 50, §1; Redesignated from R.S. 33:2726 pursuant to Acts 2011, No. 248, §4.



RS 47:338.71 - Bonds not indebtedness or pledge of general credit; rights of holder; priorities; enforcement, collection and application of revenues

§338.71. Bonds not indebtedness or pledge of general credit; rights of holder; priorities; enforcement, collection and application of revenues

A. Bonds issued hereunder shall not constitute an indebtedness or pledge of the general credit of the parish, parish school board or municipality within the meaning of any constitutional or statutory provision relating to the incurring of indebtedness, and shall contain a recital to that effect. Such bonds shall be in coupon form, but may be made registrable as to principal if so provided in the resolution authorizing the issuance thereof. They may be made redeemable in advance of maturity at the option of the governing body at such premium or premiums not greater than five per cent (5%) of the principal amount as the governing body may determine.

B. Bonds issued hereunder shall be payable from and secured by irrevocable pledge and dedication of all or such part of the sales tax revenues as may be pledged thereto in the authorizing resolution. Any holder of any of such bonds, or coupons thereto attached, may either at law or in equity, by suit, action, mandamus or other proceeding, enforce and compel performance of all duties required to be performed by the governing body issuing the bonds, and the governing authority and officials of the parish imposing the tax, and to enforce the provisions of the resolution imposing the tax, and the resolution and proceedings authorizing the issuance of such bonds.

C. The governing body may in any resolution authorizing such bonds provide for the respective priorities of separate block, series or issues of bonds issued payable from the same sales tax revenues, or may provide for the issuance of additional bonds in the future on a parity under such conditions as may be therein specified. In the absence of any such provision, if more than one series of bonds shall be issued hereunder payable from the same sales tax revenues, priority of lien on such revenues shall depend on the time of the delivery of such bonds, each series enjoying a lien prior and superior to that enjoyed by any series of bonds subsequently delivered, except that as to any issue or series of bonds which may be authorized as a unit but delivered from time to time in blocks, the governing body may in the proceedings authorizing the issuance of such bonds provide that all of the bonds of such series or issue shall be co-equal as to lien regardless of the time of delivery; provided that nothing herein stated shall vest in any holder of bonds any right of lien or priority of any kind against any part of the sales tax revenues not pledged to the payment of the bonds by the proceedings authorizing the issuance thereof.

D. When any bonds shall have been issued hereunder neither the legislature nor the parish may discontinue or decrease or permit to be discontinued or decreased the tax in anticipation of the collection of which such bonds have been issued, or in any way make any change in the allocation of the proceeds of such tax which would diminish the amount of the sales tax revenues to be received by the entity which issued the bonds, until all of such bonds shall have been retired as to principal and interest, and there is hereby vested in the holders from time to time of such bonds and the coupons representing interest thereon a contract right in the provisions of this Sub-section and of R.S. 47:338.48 through 338.78.

E. Any resolution may contain such covenants with the future holder or holders of the bonds as to the sales tax revenues, the disposition of such revenues, the issuance of future bonds, and such other pertinent matters as may be deemed necessary by the governing body to assure the marketability of such bonds, provided such covenants are not inconsistent with the provisions of R.S. 47:338.48 through 338.78.

F. Any resolution authorizing the issuance of bonds hereunder may contain such provisions to assure the enforcement, collection and proper application of the sales tax revenues as the governing body issuing the bonds may think proper, where not inconsistent with the provisions of R.S. 47:338.48 through 338.78, and when any bonds payable from the sales tax revenues shall have been issued, R.S. 47:338.48 through 338.78, the resolution of the governing body of the parish imposing the tax and pursuant to which the tax is being levied, collected and allocated, and the obligation of the governing body of the parish to continue to levy, collect and allocate the tax as therein provided and to apply the revenues derived therefrom in accordance with the provisions of said resolution, shall be irrevocable until such bonds have been paid in full as to principal and interest, and shall not be subject to amendment in any manner which would impair the rights of the holders from time to time of such bonds or which would in any way jeopardize the prompt payment of principal thereof or interest thereon.

Acts 1957, No. 50, §1; Redesignated from R.S. 33:2727 pursuant to Acts 2011, No. 248, §4.



RS 47:338.72 - Certification of regularity of proceedings

§338.72. Certification of regularity of proceedings

A. Before bonds are issued hereunder, the issuing body shall investigate and determine the regularity of the proceedings. The resolution authorizing the bonds may direct that they contain the following recital:

"It is certified that this bond is authorized by and is issued in conformity with the requirements of the constitution and statutes of this state."

B. Such recital shall be deemed to be an authorized declaration of the governing body and to import that there is constitutional and statutory authority for issuing the bonds and imposing the tax; that all the proceedings therefor are regular; that all acts, conditions and things required to exist, happen and be performed precedent to and in the issuance of the bonds and imposition of the tax have existed, have happened and have been performed in due time, form and manner as required by law; that the amount of the bonds, together with all other indebtedness of the issuing entity, does not exceed any limit or limits prescribed by the constitution or statutes of this state; and that the required notice has been duly and regularly given by publication in the manner required by law. If any bonds are issued containing the above recital, the same shall be construed according to the import herein declared, and it shall be conclusively presumed that the recital is true, and neither the issuing entity nor any taxpayer thereof shall be permitted to question the validity or regularity of the obligation or tax in any court or in any action or proceeding.

Acts 1957, No. 50, §1; Redesignated from R.S. 33:2728 pursuant to Acts 2011, No. 248, §4.



RS 47:338.73 - Registration of bonds; incontestability

§338.73. Registration of bonds; incontestability

After the time within which the validity of the bonds may be contested has elapsed, that is, thirty days from the date of publication of the resolution authorizing the bonds and pledging and dedicating the sales tax revenues, the bonds shall be registered with the secretary of state without charge and shall have endorsed thereon the words:

"Incontestable. Secured by pledge and dedication of proceeds of sales taxes in _______________. Registered this ______ day of ____________, 20___.

___________________________

Secretary of State."

Acts 1957, No. 50, §1; Redesignated from R.S. 33:2729 pursuant to Acts 2011, No. 248, §4.



RS 47:338.74 - Tax exemption

§338.74. Tax exemption

All bonds issued under the provisions of R.S. 47:338.48 through 338.78 shall be exempt from taxation.

Acts 1957, No. 50, §1; Redesignated from R.S. 33:2730 pursuant to Acts 2011, No. 248, §4.



RS 47:338.75 - Powers not limited by other laws

§338.75. Powers not limited by other laws

The provisions of R.S. 47:338.48 through 338.78 shall be construed as cumulative authority for the exercise of the powers herein granted. The powers conferred thereby shall not be affected or limited by any other provision of any statute of the state and no provision, notice, election or right of referendum shall be required or afforded in the performance of any act herein authorized to be done, including the imposition, collection and application of the tax, except as in this law otherwise specifically provided. Any publication prescribed herein may be made without regard in any case to the designation of the newspaper used as the official journal of the issuing entity.

Acts 1957, No. 50, §1; Redesignated from R.S. 33:2731 pursuant to Acts 2011, No. 248, §4.



RS 47:338.76 - Negotiable quality of bonds

§338.76. Negotiable quality of bonds

Bonds issued hereunder shall have all the qualities of negotiable paper and shall not be invalid for any irregularity or defect in the proceedings for the issuance and sale thereof and shall be incontestable in the hands of bona fide purchasers or holders for value.

Acts 1957, No. 50, §1; Redesignated from R.S. 33:2732 pursuant to Acts 2011, No. 248, §4.



RS 47:338.77 - Contesting legality of bonds; presumptions

§338.77. Contesting legality of bonds; presumptions

For a period of thirty days from the date of the publication of the resolution authorizing bonds hereunder and pledging and dedicating sales tax revenues thereto, any person in interest may contest the legality of the bonds provided for or the tax, the proceeds of which are so pledged and dedicated, for any cause, after which time no one shall have any cause or right of action to contest the legality, formality or regularity of the proceedings, the tax, or bond authorization, for any cause whatsoever. If the question of the validity of any proceedings, tax, or bond authorization provided for under the provisions of R.S. 47:338.48 through 338.78 is not raised within the thirty days, the authority to issue the bonds, the regularity thereof, the validity of the tax pledged and dedicated to provide for the payment of principal and interest, and the enforceability of the pledge thereof, shall be conclusively presumed, and no court may inquire into such matters. If any resolution is adopted or proceedings had more than thirty days after the publication of the resolution authorizing the bonds and pledging and dedicating the sales tax revenues, no contest, action or proceeding to question the validity or legality of the resolution, or proceedings so adopted, shall be begun in any court by any person for any cause whatsoever after the expiration of thirty days from the date wherein the resolution was adopted or proceedings had.

Acts 1957, No. 50, §1; Redesignated from R.S. 33:2733 pursuant to Acts 2011, No. 248, §4.



RS 47:338.78 - Present sales or use tax laws not prejudiced; funding rights

§338.78. Present sales or use tax laws not prejudiced; funding rights

A. In any parish or incorporated municipality where a sales or use tax has been imposed and is now being collected, or an election has been held authorizing such a tax to be imposed and collected, any proceedings which may have been taken under any such existing law, and all proceedings heretofore had pursuant to such existing law, (including, but not limited to, R.S. 41:1174 and Act 188 of the Legislature of 1954), authorizing the imposition of such tax and the allocation thereof, if allocated, and the taxes authorized or being collected pursuant thereto, are hereby expressly validated, ratified and confirmed notwithstanding any irregularities, failure or omissions which may have occurred in the adoption and taking of such proceedings or which may exist in the law pursuant to which such proceedings have been so taken.

B. Nothing herein provided shall be construed as prejudicing in any way any existing right or authority pertaining to present available funding processes under the Constitution and Laws of the State of Louisiana. The authority conferred hereby to fund the avails of sales tax revenues is in addition to any other power or authority authorizing the issuance of bonds payable from such revenues.

C. Nothing contained herein shall affect the provisions of Act 500 of the Legislature of 1964.

Acts 1957, No. 50, §1. Amended by Acts 1958, No. 227, §2; Acts 1966, No. 509, §3; Redesignated from R.S. 33:2734 pursuant to Acts 2011, No. 248, §4.



RS 47:338.79 - West Feliciana Parish School Board; levy authorized

§338.79. West Feliciana Parish School Board; levy authorized

The West Feliciana Parish School Board is hereby authorized to levy and collect a sales tax of one per cent as hereinafter set forth.

Acts 1962, No. 276, §1; Redesignated from R.S. 33:2735.1 pursuant to Acts 2011, No. 248, §4.



RS 47:338.80 - Ordinance; approval by qualified electors

§338.80. Ordinance; approval by qualified electors

The sales tax shall be imposed by an ordinance of the West Feliciana Parish School Board and shall be levied upon the sale at retail, the use, the lease or rental, the consumption and storage for use or consumption of tangible personal property and on sales of services in the municipality, all as presently defined in R.S. 47:301 through 317, except that the ordinance imposing the tax shall be adopted by the West Feliciana Parish School Board only after the question of the imposition of such a tax has been submitted to the qualified electors of the parish at an election to be conducted in accordance with the general election laws of the state of Louisiana, and the majority of those voting in the election have voted in favor of the adoption of the ordinance.

Acts 1962, No. 276, §2; Redesignated from R.S. 33:2735.2 pursuant to Acts 2011, No. 248, §4.



RS 47:338.81 - Tax as additional; collection

§338.81. Tax as additional; collection

The tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner and pursuant to the definitions, practices and procedure set forth in R.S. 47:301 through 317.

Acts 1962, No. 276, §3; Redesignated from R.S. 33:2735.3 pursuant to Acts 2011, No. 248, §4.



RS 47:338.82 - Purpose for tax

§338.82. Purpose for tax

The ordinance imposing the tax, and any amendments thereto, shall specify the purpose or purposes for which said tax is imposed. The revenues derived from said tax shall be dedicated and used solely for said purposes.

Acts 1962, No. 276, §4; Redesignated from R.S. 33:2735.4 pursuant to Acts 2011, No. 248, §4.



RS 47:338.83 - Concordia Parish School Board; sales tax levy authorized; purpose; use of proceeds

§338.83. Concordia Parish School Board; sales tax levy authorized; purpose; use of proceeds

A. The Concordia Parish School Board is hereby authorized to levy and collect a sales tax of one per cent within the Parish of Concordia as hereinafter set forth.

B. The sales tax so levied shall be imposed by an ordinance of the Concordia Parish School Board and shall be levied upon the sale at retail, the use, the lease or rental, the consumption and storage for use or consumption of tangible personal property and on sales of services in the parish, all as presently defined in R.S. 47:301 through 317; provided, however, that the ordinance imposing said tax shall be adopted by the school board only after the question of the imposition of the tax shall have been submitted to the qualified electors of the parish at an election to be conducted in accordance with the general election laws of the State of Louisiana and the majority of those voting in said election shall have voted in favor of the adoption of such ordinance.

C. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner and pursuant to the definitions, practices and procedures set forth in R.S. 47:301 through 317.

D. The ordinance imposing said tax and any amendments thereto shall specify the purpose or purposes for which the tax is imposed and the revenues derived therefrom shall be dedicated and used solely for said purposes.

Added by Acts 1964, No. 477, §1; Redesignated from R.S. 33:2736 pursuant to Acts 2011, No. 248, §4.



RS 47:338.84 - Parish and city school boards; authority to levy sales tax; use of proceeds; report format

§338.84. Parish and city school boards; authority to levy sales tax; use of proceeds; report format

A. In order to provide additional funds for the payment of salaries of teachers employed in the public elementary and secondary schools of the respective parishes and cities of the state and/or for the operation of the public elementary and secondary schools of the parishes and cities of the state, any parish or city school board in the state is hereby authorized to levy and collect a sales tax not in excess of one per cent within the parish or city, as the case may be, as hereinafter set forth provided that where there are dual school boards in any parish, both must accept the imposition and means of collection and dispersion of the tax.

B. The sales tax so levied shall be imposed by an ordinance of the parish or city school board, as the case may be, and shall be levied upon the sale at retail, the use, the lease or rental, the consumption and storage for use or consumption of tangible personal property and on sales of services in the parish or city, as the case may be, all as presently defined in R.S. 47:301 et seq.; provided, however, that the ordinance imposing said tax shall be adopted by the school board only after the question of the imposition of the tax shall have been submitted to the qualified electors of the parish or city at an election conducted in accordance with the general election laws of the state of Louisiana, and the majority of those voting in said election shall have voted in favor of the adoption of such ordinance. All costs of conducting the election required by this Section shall be borne by the parish or city school board calling the election.

C. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner and pursuant to the definitions, practices and procedures set forth in R.S. 47:301 et seq.

D. The proceeds of the tax herein authorized shall be used exclusively to supplement other revenues available to the school board for the payment of salaries of teachers in the elementary and secondary schools of the parish or city, as the case may be, and/or for the expenses of operating said schools, and the ordinance imposing said tax and any amendments thereto shall state such purpose. None of the proceeds of this tax shall be used for capital improvements.

E. Nothing contained in this Section and particularly no provision of Subsection D hereof shall be construed to affect the purposes for which the proceeds of any sales tax authorized or levied prior to December 11, 1964 shall be used, and in all such cases the disposition of the proceeds of sales taxes heretofore authorized or levied by a parish school board shall be made in accordance with the authorization under which such tax was levied and is being collected.

F. Provided that the funds raised by parishes and/or local school boards pursuant to the provisions of this act shall not be considered by the State Board of Education or the State Department of Education in the application of the state equalization formula or the distribution of proceeds of any other kind or nature by the State Board of Education and the State Department of Education.

G. Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.

Added by Acts 1964, Ex.Sess., No. 29, §§1, 3. Acts 1985, No. 738, §1; Acts 1997, No. 658, §2; Acts 2003, No. 73, §3, eff. July 1, 2003; Redesignated from R.S. 33:2737 pursuant to Acts 2011, No. 248, §4.

{{NOTE: SEE ACTS 1985, NO. 738, §2.}}



RS 47:338.85 - Jefferson and St. Bernard Parishes governing authorities and school boards; authority to levy sales tax; use of proceeds

§338.85. Jefferson and St. Bernard Parishes governing authorities and school boards; authority to levy sales tax; use of proceeds

A. In order to provide additional funds for the payment of salaries of teachers employed in the public elementary and secondary schools of Jefferson and St. Bernard parishes and/or for the operation of the public elementary and secondary schools of said parishes, the parish school boards of Jefferson Parish and of St. Bernard Parish are hereby authorized to levy and collect a sales and use tax of not in excess of one-half of one per cent within their respective parishes as hereinafter set forth.

B. In order to provide additional funds for the operation of the governmental affairs of the Parishes of Jefferson and St. Bernard, the governing authorities of those parishes are hereby authorized to levy and collect a sales and use tax of not in excess of one-half of one per cent within their respective parishes, as hereinafter set forth.

C. The sales taxes so levied shall be imposed by ordinances of the Jefferson Parish and St. Bernard Parish governing authorities and/or the school boards, as the case may be, and shall be levied upon the sale at retail, the use, the lease or rental, the consumption and storage for use or consumption of tangible personal property and on sales of services in the respective parishes, all as presently defined in R.S. 47:301 through 317; provided, however, that the respective ordinances imposing said taxes shall be adopted by the Jefferson Parish and St. Bernard Parish school board and governing authorities, respectively, only after the question of the imposition of each of said levies of the tax shall have been submitted separately to the qualified electors of the respective parishes at an election conducted in accordance with the general election laws of the state of Louisiana, and the majority of those voting in said election shall have voted in favor of the adoption of each such ordinances. If the electors approve only one of the levies and not the other, the governing authority or school board whose levy has been approved may enact the approved ordinance. All costs of conducting the election required by this Section shall be borne by the parish governing authority or the parish school board which calls the election, or by both equally if the election is called to consider proposed ordinances by both within the respective parishes at the same time.

D. These taxes shall be in addition to all other taxes and shall be collected at the same time and in the same manner and pursuant to the definitions, practices and procedures set forth in R.S. 47:301 through 317.

E. The proceeds of the tax herein authorized by the Jefferson Parish and St. Bernard Parish School Boards shall be used exclusively to supplement other revenues available to the respective school boards for the payment of salaries of teachers in the elementary and secondary schools of the parish, and/or for the expenses of operating said schools, and the ordinance imposing said tax and any amendments thereto shall state such purpose. None of the proceeds of this tax shall be used for capital improvements.

F. The proceeds of the tax herein authorized by the governing authorities of Jefferson and St. Bernard parishes shall be used for the purposes set forth in the ordinances levying same and shall be stated in the call for the election conducted to determine the approval of said ordinances in the respective parishes.

G. Nothing contained in this Section shall be construed to affect the purposes for which the proceeds of any sales tax authorized or levied prior to December 11, 1964 shall be used, and in all such cases the disposition of the proceeds of sales tax theretofore authorized or levied within the parish of Jefferson or the parish of St. Bernard shall be made in accordance with the authorization under which such tax was levied and is being collected.

H. Provided that the funds raised by parishes and/or local school boards pursuant to the provisions of this act shall not be considered by the State Board of Education or the State Department of Education in the application of the state equalization formula or the distribution of proceeds of any other kind or nature by the State Board of Education and the State Department of Education.

I. The authority of the Jefferson Parish Council, Parish of Jefferson, Louisiana, to impose and collect a one-half of one per cent sales and use tax in the Parish of Jefferson, Louisiana, and proceedings had in connection therewith, in the manner provided by this Section, are hereby expressly validated, ratified and confirmed.

The proceeds of the tax authorized to be levied and collected by the provisions of Subsection B of this section shall be allocated between the Parish of Jefferson and the municipalities located within said parish in the proportion that the amount of said tax collected in the incorporated and the unincorporated areas, as said areas presently exist, bears to the total tax collected.

J. All proceedings heretofore had for the imposition by the St. Bernard Parish Police Jury of a one-half of one per cent sales and use tax in St. Bernard Parish in the manner provided by this section, and the taxes now being collected pursuant to such proceedings, are hereby expressly validated, ratified and confirmed notwithstanding any irregularities, failure or omissions which may have occurred in the adoption and taking of such proceedings or which may exist in the law pursuant to which such proceedings have been so taken.

Added by Acts 1964, Ex.Sess., No. 29, §§2, 3. Amended by Acts 1966, No. 24, §1, eff. June 30, 1966, at 8:30 P.M.; Acts 1966, No. 415, §1; Redesignated from R.S. 33:2737.1 pursuant to Acts 2011, No. 248, §4.



RS 47:338.86 - Lafayette Parish School Board; use of sales and use tax proceeds; issuance of bonds

§338.86. Lafayette Parish School Board; use of sales and use tax proceeds; issuance of bonds

A. In the event the parish school board of the Parish of Lafayette, state of Louisiana (herein referred to as "Lafayette Parish School Board" or "board") should find and determine, after such investigation and study as it deems appropriate, that the anticipated avails or proceeds of the one per cent sales and use tax which might be levied pursuant to R.S. 47:338.84 would be in excess of its requirements for the purposes for which the tax is authorized to be levied by R.S. 47:338.84, the board may allocate a portion of the future avails or proceeds of said tax to be dedicated and expended for capital improvements, including the acquisition of lands for building sites and playgrounds, purchasing, erecting and improving school buildings and related facilities, and acquiring the necessary equipment and furnishings therefor, title to which shall be in the public. The formula or method of allocating the avails or proceeds of the tax for capital improvements and the purposes stated in R.S. 47:338.84 shall be set forth in the question or proposition which must be submitted to the qualified electors of the parish of Lafayette prior to the imposition of the tax in compliance with the requirements of R.S. 47:338.84. In addition, said question or proposition may also include provisions authorizing the issuance of bonds in the manner and within the limitations hereinafter set forth. The proposition approved at the election shall constitute a full and complete dedication of the avails or proceeds of said tax (hereinafter sometimes referred to as "tax revenues") and its provisions shall control the expenditure thereof. In the event the tax is so voted, the board shall have complete authority to levy and collect the tax within the parish of Lafayette and to provide for all procedural details necessary in the imposition, collection and enforcement thereof. All reasonable and necessary costs and expenses of administration and collection of the tax shall be paid from the tax revenues.

B.(1) Subject to the approval at an election as hereinbefore required, the Lafayette Parish School Board may fund the tax revenues into negotiable bonds in the manner herein provided. In order to obtain funds for the purpose of paying all or any part of the cost of any capital improvement on which the tax revenues may be expended, the board may issue bonds payable solely from an irrevocable pledge and dedication of the avails or proceeds of the tax, subject only to the prior payment of the costs and expenses of administration and collection of the tax; provided, however, said bonds shall never be issued if the principal and interest maturities on all such bonds then outstanding and those proposed to be issued will require in any year in excess of fifty per cent of the avails or proceeds of the tax estimated by the board to be collected in the calendar year during which the bonds are to be issued.

(2) The Lafayette Parish School Board shall, by resolution, fix the form and terms of the bonds and the rate or rates of interest, payable annually or semi-annually, within the maximum rate prescribed herein. The bonds shall be issued in the name of the parish School Board of the Parish of Lafayette, state of Louisiana, and shall be payable in such medium and at such place or places within or without the state as may be fixed by such resolution. The bonds shall be serial coupon bonds, shall be payable in annual installments with maturities beginning not more than three years after the date of the bonds, and shall run for a period not to exceed twenty-five years from the date thereof. No bonds issued hereunder shall bear interest at a rate exceeding six per centum per annum, or be sold for less than par. All bonds shall be signed by the President and the Secretary of the board, under its official seal, and the coupons shall be signed by the facsimile signatures of such officials. The delivery of any bonds or coupons so executed at any time thereafter shall be valid, although, before the date of delivery, any person or persons signing the bonds or coupons shall cease to hold office. The maturities of the bonds shall be so arranged that the total amount of principal and interest falling due in any year, together with principal and interest falling due in such year on all bonds theretofore issued hereunder and then outstanding, shall never exceed fifty per centum of the amount of sales tax revenues estimated by the parish school board to be received by it in the calendar year during which the bonds are issued.

(3) Bonds issued hereunder shall constitute a borrowing solely upon the credit of the sales and use tax revenues received or to be received by the board, and shall not constitute an indebtedness or pledge of the general credit of the parish or the board within the meaning of any constitutional or statutory provision relating to the incurring of indebtedness, and the bonds shall contain a recital to that effect. Such bonds shall be in coupon form, but may be made registrable as to principal only if so provided in the resolution authorizing the issuance thereof. They may be made redeemable in advance of maturity at the option of the board at such premium or premiums not greater than five per centum of the principal amount of the bonds as the board may determine.

(4) Bonds issued hereunder shall be payable solely from and secured by an irrevocable pledge and dedication of such part of the sales tax revenues as may be pledged thereto in the authorizing resolution. Any holder of any of such bonds, or coupons attached thereto, may either at law or in equity, by suit, action, mandamus or other proceedings, enforce and compel performance of all duties required to be performed by the board as a result of issuing the bonds, and may similarly enforce the provisions of the ordinance imposing the tax and the resolution and proceedings authorizing the issuance of such bonds.

(5) The board may in any resolution authorizing such bonds provide for the respective priorities of its separate blocks, series or issues of bonds issued hereunder, and may provide for the issuance of additional bonds in the future on a parity therewith pursuant to such procedure or restrictions as may be specified in such resolution. In the absence of such provision, if more than one series of bonds shall be issued hereunder payable from the same sales tax revenues, priority of lien on such revenues shall depend on the time of the delivery of such bonds, each series enjoying a lien prior and superior to that enjoyed by any series of bonds subsequently delivered, except that as to any issue or series of bonds which may be authorized as a unit but delivered from time to time in blocks, the board may in the proceedings authorizing the issuance of such bonds provide that all of the bonds of such series or issue shall be co-equal as to lien regardless of the time of delivery; provided that nothing herein stated shall vest in any holder of bonds any right of lien or priority of any kind against any part of the sales and use tax revenues not pledged to the payment of the bonds by the proceedings authorizing the issuance thereof.

(6) When any bonds shall have been issued hereunder neither the legislature, the board, nor any other authority may discontinue or decrease the tax or permit to be discontinued or decreased the tax in anticipation of the collection of which such bonds have been issued, or in any way make any change in the allocation and dedication of the proceeds of such tax which would diminish the amount of the sales and use tax revenues to be received by the board, until all of such bonds shall have been retired as to principal and interest, and there is hereby vested in the holders from time to time of such bonds and the coupons representing interest thereon, a contract right in the provisions of this Section.

(7) Any resolution may contain such covenants with the future holder or holders of the bonds as to the sales and use tax revenues, the disposition of such revenues, the issuance of future bonds, and such other pertinent matters as may be deemed necessary by the parish school board to assure the marketability of such bonds, provided such covenants are not inconsistent with the provisions of this Section.

(8) Any resolution authorizing the issuance of bonds hereunder may contain such provisions to assure the enforcement, collection and proper application of the sales and use tax revenues as the board may think proper, where not inconsistent with the provisions of this Section, and when any bonds payable from the tax revenues shall have been issued, this Section, the ordinance of the board imposing the tax and pursuant to which the tax is being collected, and the obligation of the board to continue to levy, collect and allocate the tax, and to apply the revenues derived therefrom in accordance with the provisions of said ordinance, shall be irrevocable until such bonds have been paid in full as to principal and interest, and shall not be subject to amendment in any manner which would impair the rights of the holders from time to time of such bonds or which would in any way jeopardize the prompt payment of principal thereof or interest thereon.

(9) All bonds issued hereunder shall be advertised for sale on sealed bids, which advertisement shall be published at least once a week for three weeks, the first publication to be made at least twenty-one days preceding the date fixed for the reception of bids. Advertisement shall be in the official journal of the board and also in a financial paper published in the city of New York, the city of Chicago, or the city of New Orleans, or in a newspaper of general circulation published in a city of this state having a population of not less than 50,000 inhabitants, according to the last Federal census. The board may reject any and all bids. If the bonds are not sold pursuant to the advertisement they may be sold by the board at private sale, within sixty days after the date advertised for the reception of sealed bids, but no private sale shall be made at a price less than the highest bid which shall have been received. If not so sold, the bonds shall be re-advertised in the manner herein prescribed.

(10) The proceeds derived from the sale of bonds issued hereunder shall be used exclusively by the board for the purpose or purposes for which the bonds are authorized to be issued but the purchasers of the bonds shall not be obligated to see to the application thereof.

(11) Before bonds are issued hereunder, the parish school board shall investigate and determine the regularity of the proceedings. The resolution authorizing the bonds may direct that they contain the following recital:

"It is certified that this bond is authorized by and is issued in conformity with the requirements of the constitution and statutes of this state."

Such recital shall be deemed to be an authorized declaration of the board and to import that there is constitutional and statutory authority for issuing the bonds and imposing the tax; that all the proceedings therefor are regular; that all acts, conditions and things required to exist, happen and be performed precedent to and in the issuance of the bonds and imposition of the tax have existed, have happened and have been performed in due time, form and manner as required by law; that the amount of the bonds, together with all other indebtedness of the board does not exceed any limit or limits prescribed by the constitution or statutes of this state; and that the required notices have been duly and regularly given by publication in the manner required by law. If any bonds are issued containing the above recital, the same shall be construed according to the import herein declared, and it shall be conclusively presumed that the recital is true, and neither the board nor any taxpayer shall be permitted to question the validity or regularity of the bonds, obligations or tax in any court or in any action or proceeding.

(12) After the time within which the validity of the bonds may be contested has elapsed, that is, thirty days from the date of publication of the resolution authorizing the bonds and pledging and dedicating the sales tax revenues, the bonds shall be registered with the Secretary of State without charge and shall have endorsed thereon the words:

"Incontestable. Secured by a pledge and dedication of a sales and use tax in the Parish of Lafayette, Louisiana. Registered this _____ day of __________, 20___.

_____________________________

SECRETARY OF STATE"

All bonds issued under the provisions of this Section and the interest thereon shall be exempt from taxation. Said bonds may be used for deposit with any officer, board, municipality or other political subdivision of the State of Louisiana in any case where deposit of security is required.

(13) The provisions of this Section shall be construed as cumulative authority for the exercise of the powers herein granted. The powers conferred by this Section shall not be affected or limited by any other provision of any statute of the state, and no provision, publication, election or right of referendum shall be required or afforded in the performance of any act herein authorized to be done, including the imposition, collection and application of the tax and issuance of bonds payable therefrom, except as herein otherwise specifically provided.

(14) Bonds issued hereunder shall have all the qualities of negotiable paper and shall constitute negotiable instruments under the Negotiable Instruments Law of the state of Louisiana. They shall not be invalid for any irregularity or defect in the proceedings for the issuance and sale thereof and shall be incontestable in the hands of bona fide purchasers or holders for value.

(15) The resolution authorizing the issuance of the bonds hereunder and pledging and dedicating sales and use tax revenues to the payment thereof shall be recorded in the mortgage records of the parish of Lafayette and shall be published in one issue of the official journal of the board. For a period of thirty days from the date of the publication of said resolution, any person in interest may contest the legality of the bonds provided for or the tax, the proceeds of which are so pledged and dedicated, for any cause after which time no one shall have any cause or right of action to contest the legality, formality or regularity of the proceedings, the tax, or bond authorization, for any cause whatsoever. If the question of the validity of any proceedings, tax or bond authorization provided for under the provisions of this Section is not raised within the thirty days, the authority to issue the bonds, the regularity thereof, the validity of the tax or portion thereof pledged and dedicated to provide for the payment of principal and interest, and the enforceability of the pledge thereof, shall be conclusively presumed, and no court may inquire into such matters. If any resolution is adopted or proceedings had more than thirty days after the publication of the resolution authorizing the issuance of bonds hereunder and pledging and dedicating any of the sales tax revenues, such supplemental resolution or proceedings shall be similarly published, and no contest, action or proceeding to question the validity or legality of such supplemental resolution or proceedings shall be begun in any court by any person for any cause whatsoever after the expiration of thirty days from the date on which such supplemental resolution or proceeding is published.

Added by Acts 1965, No. 94, §1; Redesignated from R.S. 33:2737.2 pursuant to Acts 2011, No. 248, §4.



RS 47:338.87 - Ascension Parish School Board, use of sales and use tax proceeds; issuance of bonds

§338.87. Ascension Parish School Board, use of sales and use tax proceeds; issuance of bonds

A. In the event the parish school board of the Parish of Ascension, State of Louisiana (herein referred to as "Ascension Parish School Board" or "board") should find and determine, after such investigation and study as it deems appropriate, that the anticipated avails or proceeds of the one per cent sales and use tax levied pursuant to R.S. 47:338.84 will be in excess of its requirements for the purposes for which the tax is authorized to be levied by R.S. 47:338.84, the board may allocate an amount not in excess of twenty-five per cent of the future avails or proceeds of said tax to be dedicated and expended for capital improvements, including the acquisition of lands for building sites and playgrounds, purchasing, erecting and improving school buildings and related facilities, and acquiring the necessary equipment and furnishings therefor, title to which shall be in the public. The formula or method of allocating the avails or proceeds of the tax for capital improvements shall be set forth in the question or proposition which must be submitted to the qualified electors of the parish of Ascension prior to the allocation of a portion of such avails or proceeds for capital improvements, and the proportion of the tax avails, not in excess of twenty-five per cent thereof, to be so allocated shall be stated in the question or proposition. In addition, said question or proposition may also include provisions authorizing the issuance of bonds in the manner and within the limitations hereinafter set forth.

B.(1) Subject to the approval at an election as hereinbefore required, the Ascension Parish School Board may fund the tax revenues into negotiable bonds in the manner herein provided. In order to obtain funds for the purpose of paying all or any part of the cost of any capital improvement on which the tax revenues may be expended, the board may issue bonds payable solely from an irrevocable pledge and dedication of the avails or proceeds of the tax, subject only to the prior payment of the costs and expenses of administration and collection of the tax.

(2) The Ascension Parish School Board shall, by resolution fix the form and terms of the bonds and the rate or rates of interest, payable annually or semiannually, within the maximum rate prescribed herein. The bonds shall be issued in the name of the parish school board of the parish of Ascension, State of Louisiana, and shall be payable in such medium and at such place or places within or without the state as may be fixed by such resolution. The bonds shall be serial coupon bonds, shall be payable in annual installments with maturities beginning not more than three years after the date of the bonds, and shall run for a period not to exceed twenty-five years from the date thereof. No bonds issued hereunder shall bear interest at a rate exceeding six per centum per annum, or be sold for less than par. All bonds shall be signed by the president and the secretary of the board, under its official seal, and the coupons shall be signed by the facsimile signatures of such officials. The delivery of any bonds or coupons so executed at any time thereafter shall be valid, although, before the date of delivery, any person or persons signing the bonds or coupons shall cease to hold office.

(3) Bonds issued hereunder shall constitute a borrowing solely upon the credit of the sales and use tax revenues received or to be received by the board, and shall not constitute an indebtedness or pledge of the general credit of the parish or the board within the meaning of any constitutional or statutory provision relating to the incurring of indebtedness, and the bonds shall contain a recital to that effect. Such bonds shall be in coupon form, but may be made registrable as to principal only if so provided in the resolution authorizing the issuance thereof. They may be made redeemable in advance of maturity at the option of the board at such premium or premiums not greater than five per centum of the principal amount of the bonds as the board may determine.

(4) Bonds issued hereunder shall be payable solely from and secured by an irrevocable pledge and dedication of such part of the sales tax revenues as may be pledged thereto in the authorizing resolution. Any holder of any of such bonds, or coupons attached thereto, may either at law or in equity, by suit, action, mandamus or other proceedings, enforce and compel performance of all duties required to be performed by the board as a result of issuing the bonds, and may similarly enforce the provisions of the ordinance imposing the tax and the resolution and proceedings authorizing the issuance of such bonds.

(5) The board may in any resolution authorizing such bonds provide for the respective priorities of its separate blocks, series or issues of bonds issued hereunder, and may provide for the issuance of additional bonds in the future on a parity therewith pursuant to such procedure or restrictions as may be specified in such resolution. In the absence of such provision, if more than one series of bonds shall be issued hereunder payable from the same sales tax revenues, priority of lien on such revenues shall depend on the time of the delivery of such bonds, each series enjoying a lien prior and superior to that enjoyed by any series of bonds subsequently delivered, except that as to any issue or series of bonds which may be authorized as a unit but delivered from time to time in blocks, the board may in the proceedings authorizing the issuance of such bonds provide that all of the bonds of such series or issue shall be co-equal as to lien regardless of the time of delivery; provided that nothing herein stated shall vest in any holder of bonds any right of lien or priority of any kind against any part of the sales and use tax revenues not pledged to the payment of the bonds by the proceedings authorizing the issuance thereof.

(6) When any bonds shall have been issued hereunder neither the legislature, the board, nor any other authority may discontinue or decrease the tax or permit to be discontinued or decreased the tax in anticipation of the collection of which such bonds have been issued, or in any way make any change in the allocation and dedication of the proceeds of such tax which would diminish the amount of the sales and use tax revenues to be received by the board until all of such bonds shall have been retired as to principal and interest, and there is hereby vested in the holders from time to time of such bonds and the coupons representing interest thereon a contractual right under the provisions of this Section.

(7) Any resolution may contain such covenants with the future holder or holders of the bonds as to the sales and use tax revenues, the disposition of such revenues, the issuance of future bonds, and such other pertinent matters as may be deemed necessary by the parish school board to assure the marketability of such bonds, provided such covenants are not inconsistent with the provisions of this Section.

(8) Any resolution authorizing the issuance of bonds hereunder may contain such provisions to assure the enforcement, collection and proper application of the sales and use tax revenues as the board may think proper, where not inconsistent with the provisions of this Section, and when any bonds payable from the tax revenues shall have been issued, this Section, the ordinance of the board imposing the tax and pursuant to which the tax is being collected, and the obligation of the board to continue to levy, collect and allocate the tax, and to apply the revenues derived therefrom in accordance with the provisions of said ordinance, shall be irrevocable until such bonds have been paid in full as to principal and interest, and shall not be subject to amendment in any manner which would impair the rights of the holders from time to time of such bonds or which would in any way jeopardize the prompt payment of principal thereof or interest thereon.

(9) All bonds issued hereunder shall be advertised for sale on sealed bids, which advertisement shall be published at least once a week for three weeks, the first publication to be made at least twenty-one days preceding the date fixed for the reception of bids. Advertisement shall be in the official journal of the board and also in a financial paper published in the city of New York, the city of Chicago, or the city of New Orleans, or in a newspaper of general circulation published in a city of this state having a population of not less than 50,000 inhabitants, according to the last federal census. The board may reject any and all bids. If the bonds are not sold pursuant to the advertisement, they may be sold by the board at private sale within sixty days after the date advertised for the reception of sealed bids, but no private sale shall be made at a price less than the highest bid which shall have been received. If not so sold, the bonds shall be re-advertised in the manner herein prescribed.

(10) The proceeds derived from the sale of bonds issued hereunder shall be used exclusively by the board for the purpose or purposes for which the bonds are authorized to be issued, but the purchasers of the bonds shall not be obligated to see to the application thereof.

(11) Before bonds are issued hereunder, the parish school board shall investigate and determine the regularity of the proceedings. The resolution authorizing the bonds may direct that they contain the following recital:

"It is certified that this bond is authorized by and is issued in conformity with the requirements of the constitution and statutes of this state."

Such recital shall be deemed to be an authorized declaration of the board and to import that there is constitutional and statutory authority for issuing the bonds and imposing the tax; that all the proceedings therefor are regular; that all acts, conditions and things required to exist, happen and be performed precedent to and in the issuance of the bonds and imposition of the tax have existed, have happened and have been performed in due time, form and manner as required by law; that the amount of the bonds, together with all other indebtedness of the board does not exceed any limit or limits prescribed by the constitution or statutes of this state; and that the required notices have been duly and regularly given by publication in the manner required by law. If any bonds are issued containing the above recital, the same shall be construed according to the import herein declared, and it shall be conclusively presumed that the recital is true, and neither the board nor any taxpayer shall be permitted to question the validity or regularity of the bonds, obligations or tax in any court or in any action or proceeding.

(12) After the time within which the validity of the bonds may be contested has elapsed, that is, thirty days from the date of publication of the resolution authorizing the bonds and pledging and dedicating the sales tax revenues, the bonds shall be registered with the Secretary of State without charge and shall have endorsed thereon the words:

"Incontestable. Secured by a pledge and dedication of a sales and use tax in the Parish of Ascension, Louisiana. Registered this _____ day of ______________, 20___.

___________________________

SECRETARY OF STATE"

All bonds issued under the provisions of this Section and the interest thereon shall be exempt from taxation. Said bonds may be used for deposit with any officer, board, municipality or other political subdivision of the State of Louisiana in any case where deposit of security is required.

(13) The provisions of this Section shall be construed as cumulative authority for the exercise of the powers herein granted. The powers conferred by this Section shall not be affected or limited by any other provision of any statute of the state, and no provision, publication, election or right of referendum shall be required or afforded in the performance of any act herein authorized to be done, including the imposition, collection and application of the tax and issuance of bonds payable therefrom, except as herein otherwise specifically provided.

(14) Bonds issued hereunder shall have all the qualities of negotiable paper and shall constitute negotiable instruments under the Negotiable Instruments Law of the State of Louisiana. They shall not be invalid for any irregularity or defect in the proceedings for the issuance and sale thereof and shall be incontestable in the hands of bona fide purchasers or holders for value.

(15) The resolution authorizing the issuance of the bonds hereunder and pledging and dedicating sales and use tax revenues to the payment thereof shall be recorded in the mortgage records of the parish of Ascension and shall be published in one issue of the official journal of the board. For a period of thirty days from the date of the publication of said resolution, any person in interest may contest the legality of the bonds provided for or the tax, the proceeds of which are so pledged and dedicated, for any cause after which time no one shall have any cause or right of action to contest the legality, formality or regularity of the proceedings, the tax, or bond authorization, for any cause whatsoever. If the question of the validity of any proceedings, tax or bond authorization provided for under the provisions of this Section is not raised within the thirty days, the authority to issue the bonds, the regularity thereof, the validity of the tax or portion thereof pledged and dedicated to provide for the payment of principal and interest, and the enforceability of the pledge thereof, shall be conclusively presumed, and no court may inquire into such matters. If any resolution is adopted or proceedings had more than thirty days after the publication of the resolution authorizing the issuance of bonds hereunder and pledging and dedicating any of the sales tax revenues, such supplemental resolution or proceedings shall be similarly published, and no contest, action or proceeding to question the validity or legality of such supplemental resolution or proceedings shall be begun in any court by any person for any cause whatsoever after the expiration of thirty days from the date on which such supplemental resolution or proceeding is published.

Added by Acts 1966, Ex.Sess., No. 20, §1; Redesignated from R.S. 33:2737.5 pursuant to Acts 2011, No. 248, §4.



RS 47:338.88 - St. Mary Parish School Board; additional sales and use tax not to exceed one percent authorized; use of proceeds, issuance of bonds payable therefrom

§338.88. St. Mary Parish School Board; additional sales and use tax not to exceed one percent authorized; use of proceeds, issuance of bonds payable therefrom

A. In order to provide additional funds for the payment of salaries of teachers and other personnel employed in the public elementary and secondary schools of St. Mary Parish and/or for the purpose of maintaining and operating the public elementary and secondary schools of St. Mary Parish, and/or for the purpose of providing funds to pay for capital improvements of the public school system of St. Mary Parish, including the acquisition of lands for building sites and playgrounds, purchasing, erecting and improving school buildings and related facilities, and acquiring the necessary equipment and furnishings therefor, title to which shall be in the public, or for any one or more of said purposes, the St. Mary Parish School Board is hereby authorized to levy and collect an additional sales and use tax not to exceed one percent, hereinafter sometimes called "additional sales tax", within the parish of St. Mary, all as more particularly hereinafter set forth.

B. The additional sales tax so levied shall be imposed by an ordinance of the St. Mary Parish School Board, and shall be levied upon the sale at retail, the use, the lease or rental, the consumption and storage for use or consumption of tangible personal property and on sales of services in the parish, all as presently defined in R.S. 47:301 through 317; provided, however, that the ordinance imposing said tax shall be adopted by the school board only after the question of the imposition of the tax shall have been submitted to the qualified electors of the parish at an election conducted in accordance with the general election laws of the State of Louisiana, and a majority of those voting in said election shall have voted in favor of the proposition to impose such additional sales tax. In addition, the said proposition may also include provisions authorizing the funding of the additional sales tax into bonds in the manner set forth therein, subject to the limitations hereafter set forth. The proposition approved at the election shall constitute a full and complete dedication of the avails or proceeds of said tax and its provisions shall control the expenditure thereof. In the event the additional sales tax is so voted, the board shall have complete authority to levy and collect the tax within said parish and to provide for all procedural details necessary in the imposition, collection and enforcement thereof. All costs of conducting the election required by this section shall be borne by the St. Mary Parish School Board and all reasonable and necessary costs and expenses of administering and collecting the additional sales tax shall be paid from the additional sales tax revenues.

C. Said additional sales tax shall be in addition to all other taxes authorized to be imposed by the board, including any other sales and use tax or taxes, and said additional sales tax shall be administered and collected by the board at the same time and in the same manner and pursuant to the definitions, practices and procedures set forth in R.S. 47:301 through 317; provided, however, that the St. Mary Parish School Board shall have the right to contract with any other public agency authorized to collect a sales and use tax for the collection of the said additional sales tax jointly with any sales and use tax of such other agency.

D. The proceeds of the tax herein authorized shall be used to supplement other revenues available to the school board for the payment of salaries of teachers and other personnel employed in the public elementary and secondary schools of St. Mary Parish and/or for the purpose of maintaining and operating the public elementary and secondary schools of St. Mary Parish, and/or for the purpose of providing funds to pay for capital improvements of the public school system of St. Mary Parish as hereinabove defined, or for any one or more of said purposes, and the ordinance imposing said additional tax and any amendments thereto shall state the purpose or purposes for which the additional sales tax is imposed and the revenues derived therefrom shall be dedicated and used solely for said purposes. Subject to the approval at an election as hereinbefore required, the St. Mary Parish School Board is hereby authorized to fund into bonds not to exceed seventy-five percent of the estimated avails or proceeds of said additional sales tax hereinafter sometimes referred to as "sales tax revenues" in order to obtain funds for the purpose of paying all or any part of the cost of any capital improvements for which the sales tax revenues may be expended, all in the manner herein provided, at such times as it deems appropriate.

E. The St. Mary Parish School Board shall by resolution fix the form and terms of the bonds and the rate or rates of interest, payable annually or semiannually, said rate not to exceed the rate prescribed by the Louisiana Civil Code for conventional obligations. The bonds shall be issued in the name of the Parish School Board of the Parish of St. Mary, State of Louisiana, and shall be payable in such medium and at such place or places within or without the state as may be fixed by such resolution. The bonds shall be serial coupon bonds, shall be payable in annual installments with maturities beginning not more than three years after the date of the bonds, and shall run for a period not to exceed twenty-five years from the date thereof. No bonds issued hereunder shall be sold for less than par. All bonds shall be signed by the president and the secretary of the board, under its official seal, and the coupons shall be signed by the facsimile signatures of such officials. The delivery of any bonds or coupons so executed at any time thereafter shall be valid, although, before the date of delivery, any person or persons signing the bonds or coupons shall cease to hold office. The maturities of the bonds shall be so arranged that the total amount of principal and interest falling due in any year, together with principal and interest falling due in such year on all bonds theretofore issued hereunder, and then outstanding, shall never exceed seventy-five per cent of the amount of sales tax revenues estimated by the board to be received by it in the calendar year in which the bonds are issued.

F. Bonds issued hereunder shall constitute a borrowing solely upon the credit of the sales and use tax revenues received or to be received by the board, and shall not constitute an indebtedness or pledge of the general credit of the parish or the board within the meaning of any constitutional or statutory provision relating to the incurring of indebtedness, and the bonds shall contain a recital to that effect. Such bonds shall be in coupon form, but may be made registrable as to principal only if so provided in the resolution authorizing the issuance thereof. They may be made redeemable in advance of maturity at the option of the board at such premium or premiums not greater than five per centum of the principal amount of the bonds as the board may determine.

G. Bonds issued hereunder shall be payable solely from and secured by an irrevocable pledge and dedication of all or such part of the sales tax revenues as may be pledged thereto in the authorizing resolution. Any holder of any of such bonds, or coupons attached thereto, may either at law or in equity, by suit, action, mandamus or other proceeding, enforce and compel performance of all duties required to be performed by the board as a result of issuing the bonds, and may similarly enforce the provisions of the ordinance imposing the tax and the resolution and proceedings authorizing the issuance of such bonds.

H. The board may in any resolution authorizing such bonds provide for the respective priorities of its separate blocks, series or issues of bonds issued hereunder, and may provide for the issuance of additional bonds in the future on a parity therewith pursuant to such procedure or restrictions as may be specified in such resolution. In the absence of such provision, if more than one series of bonds shall be issued hereunder payable from the same sales tax revenues, priority of lien on such revenues shall depend on the time of the delivery of such bonds, each series enjoying a lien prior and superior to that enjoyed by any series of bonds subsequently delivered, except that as to any issue or series of bonds which may be authorized as a unit but delivered from time to time in blocks, the board may in the proceedings authorizing the issuance of such bonds provide that all of the bonds of such series or issue shall be coequal as to lien regardless of the time of delivery; provided that nothing herein stated shall vest in any holder of bonds any right of lien or priority of any kind against any part of the sales tax revenues not pledged to the payment of the bonds by the proceedings authorizing the issuance thereof.

I. When any bonds shall have been issued hereunder, neither the legislature, the board, nor any other authority may discontinue or decrease the tax or permit to be discontinued or decreased the tax in anticipation of the collection of which such bonds have been issued, or in any way make any change in the allocation and dedication of the proceeds of such tax which would diminish the amount of the sales tax revenues to be received by the board, until all of such bonds shall have been retired as to principal and interest, and there is hereby vested in the holders from time to time of such bonds and the coupons representing interest thereon, a contract right in the provisions of this section.

J. Any resolution may contain such covenants with the future holder or holders of the bonds as to the sales tax revenues, the disposition of such revenues, the issuance of future bonds, and such other pertinent matters as may be deemed necessary by the board to assure the marketability of such bonds, provided such covenants are not inconsistent with the provisions of this section.

K. Any resolution authorizing the issuance of bonds hereunder may contain such provisions to assure the enforcement, collection and proper application of the sales tax revenues as the board may think proper, where not inconsistent with the provisions of this section, and when any bonds payable from the tax revenues shall have been issued, this Section, the ordinance of the board imposing the additional sales tax and pursuant to which the tax is being levied, collected and allocated, and the obligation of the board to continue to levy, collect and allocate the tax, and to apply the revenues derived therefrom in accordance with the provisions of said ordinance and this section, shall be irrevocable until such bonds have been paid in full as to principal and interest, and shall not be subject to amendment in any manner which would impair the rights of the holders from time to time of such bonds or which would in any way jeopardize the prompt payment of principal thereof and interest thereon.

L. All bonds issued hereunder shall be advertised for sale on sealed bids, which advertisement shall be published in the official journal of the board and in a financial paper published in the city of New York or the city of New Orleans, with said advertisement to be published at least once a week for three weeks, with the first publication being at least twenty-one days prior to the date fixed for reception of bids. The board may reject any and all bids. If the bonds are not sold pursuant to the advertisement, they may be sold by the board at private sale, within sixty days after the date advertised for the reception of sealed bids, but no private sale shall be made at a price less than the highest bid which shall have been received. If not so sold, the bonds shall be readvertised in the manner herein prescribed.

M. The proceeds derived from the sale of bonds issued hereunder shall be used exclusively by the board for the purpose or purposes for which the bonds are authorized to be issued but the purchasers of the bonds shall not be obligated to see to the application thereof.

N. Before bonds are issued hereunder, the board shall investigate and determine the regularity of the proceedings. The resolution authorizing the bonds may direct that they contain the following recital:

"It is certified that this bond is authorized by and is issued in conformity with the requirements of the constitution and statutes of this state".

Such recital shall be deemed to be an authorized declaration of the board and to import that there is legal authority for issuing the bonds and imposing the tax; that all the proceedings therefor are regular; that all acts, conditions and things required to exist, happen and be performed precedent to and in the issuance of the bonds and the imposition of the tax have existed, have happened and have been performed in due time, form and manner as required by law; that the amount of the bonds, together with all other indebtedness of the board does not exceed any limit or limits prescribed by the constitution or statutes of this state; and that the required notices have been duly and regularly given by publication in the manner required by law. If any bonds are issued containing the above recital, the same shall be construed according to the import herein declared, and it shall be conclusively presumed that the recital is true, and neither the board nor any taxpayer shall be permitted to question the validity or regularity of the bonds, obligations or tax in any court or in any action or proceeding.

O. After the time within which the validity of the bonds may be contested has elapsed, that is, thirty days from the date of publication of the resolution authorizing the bonds and pledging and dedicating the sales tax revenues, the bonds shall be registered with the secretary of state without charge and shall have endorsed thereon the words:

"Incontestable. Secured by a pledge and dedication of a sales and use tax in the parish of St. Mary, Louisiana. Registered this ________________ day of 20___.

______________________________

SECRETARY OF STATE"

All bonds issued under the provisions of this section and the interest thereon shall be exempt from taxation. Said bonds may be used for deposit with any officer, board, municipality or other political subdivision of the State of Louisiana in any case where deposit of security is required.

P. The provisions of this Section shall be construed as cumulative authority for the exercise of the powers herein granted. The powers conferred by this Section shall not be affected or limited by any other provision of any statute of the state, and no provision, publication, election or right of referendum shall be required or afforded in the performance of any act herein authorized to be done, including the imposition, collection and application of the tax and issuance of bonds payable therefrom, except as herein otherwise specifically provided.

Q. Bonds issued hereunder shall have all the qualities of negotiable paper and shall constitute negotiable instruments under the Negotiable Instruments Law of the State of Louisiana. They shall not be invalid for any irregularity or defect in the proceedings for the issuance and sale thereof and shall be incontestable in the hands of bona fide purchasers or holders for value.

R. The ordinance imposing the additional sales tax and the resolution authorizing the issuance of the bonds hereunder and pledging and dedicating sales tax revenues to the payment thereof shall each be recorded in the mortgage records of the parish of St. Mary and shall each be published in one issue of the official journal of the board. For a period of thirty days from the date of the publication of said ordinance or resolution, respectively, any person in interest may contest the legality of the tax or the bonds so issued, respectively, for any cause, after which thirty day period no one shall have any cause or right of action to contest the legality, formality or regularity of the respective proceedings imposing the tax or authorizing the bonds, for any cause whatsoever. If the question of the validity of any proceedings authorizing the tax or issuing the bonds, respectively, as provided under the provisions of this Section is not raised within the said thirty days from the publication thereof, the authority to levy the tax and the authority to issue the bonds, respectively, the regularity thereof, and the enforceability of the pledge thereof, shall be conclusively presumed, and no court may inquire into such matters. If any resolution is adopted or proceedings had more than thirty days after the publication of the resolution authorizing the issuance of bonds hereunder and pledging and dedicating any of the sales tax revenues, such supplemental resolution or proceedings shall be similarly published, and no contest, action or proceeding to question the validity or legality of such supplemental resolution or proceedings shall be begun in any court by any person for any cause whatsoever after the expiration of thirty days from the date on which such supplemental resolution or proceeding is published.

S. Nothing contained in this Section, and particularly no provision of Subsection D hereof, shall be construed to affect the purposes for which the proceeds of any sales tax authorized or levied prior to any tax levied pursuant to authority of this section shall be used, and in all such cases the disposition of the proceeds of sales taxes heretofore authorized or levied by or for the use of the parish school board shall be made in accordance with the authorization under which such tax was levied and is being collected.

T. Funds raised pursuant to the provisions of this Section shall not be considered by the State Board of Education or the State Department of Education in the application of the state equalization formula or the distribution of proceeds of any other kind or nature by the State Board of Education and the State Department of Education.

Added by Acts 1970, No. 566, §1; Redesignated from R.S. 33:2737.6 pursuant to Acts 2011, No. 248, §4.



RS 47:338.89 - Bienville Parish School Board; additional sales and use tax not to exceed one percent authorized; use of proceeds, issuance of bonds payable therefrom

§338.89. Bienville Parish School Board; additional sales and use tax not to exceed one percent authorized; use of proceeds, issuance of bonds payable therefrom

A. In order to provide additional funds for the purpose of maintaining and operating the public elementary and secondary schools of Bienville Parish or any portion thereof and/or for the purpose of providing funds to pay for capital improvements of the public school system of Bienville Parish, including the acquisition of lands for building sites and playgrounds, purchasing, erecting and improving school buildings and related facilities, and acquiring the necessary equipment and furnishing therefor, title to which shall be in the public, and/or for the purpose of paying principal and interest on bonds issued by the school board, or for any one or more of said purposes, the Bienville Parish School Board is hereby authorized to levy and collect an additional sales and use tax not to exceed one percent hereinafter sometimes called "additional sales tax" within the parish of Bienville or any portion thereof, all as more particularly hereinafter set forth.

B. The additional sales tax so levied shall be imposed by an ordinance of the Bienville Parish School Board, and shall be levied upon the sale at retail, the use, the lease or rental, the consumption and storage for use or consumption of tangible personal property and on sales of services in the parish, or any portion thereof, all as presently defined in R.S. 47:301 through 317; provided, however, that the ordinance imposing said tax shall be adopted by the school board only after the question of the imposition of the tax has been submitted to the qualified electors of the parish or that portion in which the tax is proposed to be levied, at an election conducted in accordance with the general election laws of the State of Louisiana, and a majority of those voting in said election shall have voted in favor of the proposition to impose such additional sales tax. Prior to submitting said question at an election, if the school board desires to levy said additional sales tax in an area composed of less than the entire parish, the school board shall, by resolution, create a sales tax district hereinafter sometimes called "District" composed of the area in which the tax is proposed to be levied. The proposition to levy said tax may also include provisions authorizing the funding of the additional sales tax into bonds in the manner set forth therein, subject to the limitations hereafter set forth. The proposition approved at the election shall constitute a full and complete dedication of the avails or proceeds of said tax and its provisions shall control the expenditure thereof. In the event the additional sales tax is so voted, the board shall have complete authority to levy and collect the tax within said parish or district, respectively, and to provide for all procedural details necessary in the imposition, collection and enforcement thereof. All costs of conducting the election required by this section shall be borne by the Bienville Parish School Board and all reasonable and necessary costs and expenses of administering and collecting the additional sales tax shall be paid from the additional sales tax revenues.

C. Said additional sales tax shall be in addition to all other taxes authorized to be imposed by the board, including any other sales and use tax or taxes, and said additional sales tax shall be administered and collected by the board at the same time and in the same manner and pursuant to the definitions, practices and procedures set forth in R.S. 47:301 through 317; provided, however, that the Bienville Parish School Board shall have the right to contract with any other public agency authorized to collect a sales and use tax for the collection of the said additional sales tax jointly with any sales and use tax of such other agency.

D. The proceeds of the tax herein authorized shall be used to supplement other revenues available to the school board for the purpose of maintaining and operating the public elementary and secondary schools of Bienville Parish, and/or for the purpose of providing funds to pay for capital improvements of the public school system of Bienville Parish as hereinabove defined, including the payment of principal and interest on bonds issued by the school board, or for any one or more of said purposes, and the ordinance imposing said additional tax and any amendments thereto shall state the purpose or purposes for which the additional sales tax is imposed and the revenues derived therefrom shall be dedicated and used solely for said purposes. Subject to the approval at an election as hereinbefore required, the Bienville Parish School Board is hereby authorized to fund into bonds not to exceed seventy-five percent of the estimated avails or proceeds of said additional sales tax hereinafter sometimes referred to as "sales tax revenues" in order to obtain funds for the purpose of paying all or any part of the cost of any capital improvements for which the sales tax revenues may be expended, all in the manner herein provided, at such times as it deems appropriate.

E. The Bienville Parish School Board shall by resolution fix the form and terms of the bonds and the rate or rates of interest, payable annually or semi-annually, said rate not to exceed the rate prescribed by the Louisiana Civil Code for conventional obligations. The bonds shall be issued in the name of the Parish School Board of the Parish of Bienville, State of Louisiana, or the Sales Tax District of the said Parish School Board, as the case may be, and shall be payable in such medium and at such place or places within or without the state as may be fixed by such resolution. The bonds shall be serial coupon bonds, shall be payable in annual installments with maturities beginning not more than three years after the date of the bonds, and shall run for a period not to exceed twenty-five years from the date thereof. No bonds issued hereunder shall be sold for less than par. All bonds shall be signed by the president and the secretary of the board, under its official seal, and the coupons shall be signed by the facsimile signatures of such officials. The delivery of any bonds or coupons so executed at any time thereafter shall be valid, although, before the date of delivery, any person or persons signing the bonds or coupons shall cease to hold office. The maturities of the bonds shall be so arranged that the total amount of principal and interest falling due in any year, together with principal and interest falling due in such year on all bonds theretofore issued hereunder, and then outstanding, shall never exceed seventy-five percent of the amount of sales tax revenues estimated by the board to be received by it in the calendar year in which the bonds are issued.

F. Bonds issued hereunder shall constitute a borrowing solely upon the credit of the sales and use tax revenues received or to be received by the board, and shall not constitute an indebtedness or pledge of the general credit of the parish, district or the board within the meaning of any constitutional or statutory provision relating to the incurring of indebtedness, and the bonds shall contain a recital to that effect. Such bonds shall be in coupon form but may be made registrable as to principal only if so provided in the resolution authorizing the issuance thereof. They may be made redeemable in advance of maturity at the option of the board at such premium or premiums not greater than five per centum of the principal amount of the bonds as the board may determine.

G. Bonds issued hereunder shall be payable solely from and secured by an irrevocable pledge and dedication of all or such part of the sales tax revenues as may be pledged thereto in the authorizing resolution. Any holder of any of such bonds, or coupons attached thereto, may either at law or in equity, by suit, action, mandamus or other proceeding, enforce and compel performance of all duties required to be performed by the board as a result of issuing the bonds, and may similarly enforce the provisions of the ordinance imposing the tax and the resolution and proceedings authorizing the issuance of such bonds.

H. The board may in any resolution authorizing such bonds provide for the respective priorities of its separate blocks, series or issues of bonds issued hereunder, and may provide for the issuance of additional bonds in the future on a parity therewith pursuant to such procedure or restrictions as may be specified in such resolution. In the absence of such provision, if more than one series of bonds shall be issued hereunder payable from the same sales tax revenues, priority of lien on such revenues shall depend on the time of the delivery of such bonds, each series enjoying a lien prior and superior to that enjoyed by any series of bonds subsequently delivered, except that as to any issue or series of bonds which may be authorized as a unit but delivered from time to time in blocks, the board may in the proceedings authorizing the issuance of such bonds provide that all of the bonds of such series or issue shall be coequal as to lien regardless of the time of delivery; provided that nothing herein stated shall vest in any holder of bonds any right of lien or priority of any kind against any part of the sales tax revenues not pledged to the payment of the bonds by the proceedings authorizing the issuance thereof.

I. When any bonds shall have been issued hereunder, neither the legislature, the board, nor any other authority may discontinue or decrease the tax or permit to be discontinued or decreased the tax in anticipation of the collection of which such bonds have been issued, or in any way make any change in the allocation and dedication of the proceeds of such tax which would diminish the amount of the sales tax revenues to be received by the board, until all of such bonds shall have been retired as to principal and interest, and there is hereby vested in the holders from time to time of such bonds and the coupons representing interest thereon, a contract right in the provisions of this section.

J. Any resolution may contain such covenants with the future holder or holders of the bonds as to the sales tax revenues, the disposition of such revenues, the issuance of future bonds, and such other pertinent matters as may be deemed necessary by the board to assure the marketability of such bonds, provided such covenants are not inconsistent with the provisions of this section.

K. Any resolution authorizing the issuance of bonds hereunder may contain such provisions to assure the enforcement, collection and proper application of the sales tax revenues as the board may think proper, where not inconsistent with the provisions of this section, and when any bonds payable from the tax revenues shall have been issued, this section, the ordinance of the board imposing the additional sales tax and pursuant to which the tax is being levied, collected and allocated, and the obligation of the board to continue to levy, collect and allocate the tax, and to apply the revenues derived therefrom in accordance with the provisions of said ordinance and this section, shall be irrevocable until such bonds have been paid in full as to principal and interest, and shall not be subject to amendment in any manner which would impair the rights of the holders from time to time of such bonds or which would in any way jeopardize the prompt payment of principal thereof and interest thereon.

L. All bonds issued hereunder shall be advertised for sale on sealed bids, which advertisement shall be published in the official journal of the board and in a financial paper published in the city of New York or the city of New Orleans, with said advertisement to be published at least once a week for three weeks, with the first publication being at least twenty-one days prior to the date fixed for reception of bids. The board may reject any and all bids. If the bonds are not sold pursuant to the advertisement, they may be sold by the board at private sale, within sixty days after the date advertised for the reception of sealed bids, but no private sale shall be made at a price less than the highest bid which shall have been received. If not so sold, the bonds shall be re-advertised in the manner herein prescribed.

M. The proceeds derived from the sale of bonds issued hereunder shall be used exclusively by the board for the purpose or purposes for which the bonds are authorized to be issued but the purchasers of the bonds shall not be obligated to see to the application thereof.

N. Before bonds are issued hereunder, the board shall investigate and determine the regularity of the proceedings. The resolution authorizing the bonds may direct that they contain the following recital:

"It is certified that this bond is authorized by and is issued in conformity with the requirements of the constitution and statutes of this state."

Such recital shall be deemed to be an authorized declaration of the board and to import that there is legal authority for issuing the bonds and imposing the tax; that all the proceedings therefor are regular; that all acts, conditions and things required to exist, happen and be performed precedent to and in the issuance of the bonds and the imposition of the tax have existed, have happened and have been performed in due time, form and manner as required by law; that the amount of the bonds, together with all other indebtedness of the board does not exceed any limit or limits prescribed by the constitution or statutes of this state; and that the required notices have been duly and regularly given by publication in the manner required by law. If any bonds are issued containing the above recital, the same shall be construed according to the import herein declared, and it shall be conclusively presumed that the recital is true, and neither the board nor any taxpayer shall be permitted to question the validity or regularity of the bonds, obligations or tax in any court or in any action or proceeding.

O. After the time within which the validity of the bonds may be contested has elapsed, that is, thirty days from the date of publication of the resolution authorizing the bonds and pledging and dedicating the sales tax revenues, the bonds shall be registered with the secretary of state without charge and shall have endorsed thereon the words:

"Incontestable. Secured by a pledge and dedication of a sales and use tax in the parish of Bienville, Louisiana. Registered this _________________ day of 20___.

_____________________________

SECRETARY OF STATE"

All bonds issued under the provisions of this Section and the interest thereon shall be exempt from taxation. Said bonds may be used for deposit with any officer, board, municipality or other political subdivision of the State of Louisiana in any case where deposit of security is required.

P. The provisions of this Section shall be construed as cumulative authority for the exercise of the powers herein granted. The powers conferred by this Section shall not be affected or limited by any other provision of any statute of the state, and no provision, publication, election or right of referendum shall be required or afforded in the performance of any act herein authorized to be done, including the imposition, collection and application of the tax and issuance of bonds payable therefrom, except as herein otherwise specifically provided.

Q. Bonds issued hereunder shall have all the qualities of negotiable paper and shall constitute negotiable instruments under the Negotiable Instruments Law of the State of Louisiana. They shall not be invalid for any irregularity or defect in the proceedings for the issuance and sale thereof and shall be incontestable in the hands of bona fide purchasers or holders for value.

R. The ordinance imposing the additional sales tax, the resolution authorizing the issuance of the bonds hereunder and pledging and dedicating sales tax revenues to the payment thereof and, if applicable, the resolution creating the district, shall each be recorded in the mortgage records of the parish of Bienville and shall each be published in one issue of the official journal of the board. For a period of thirty days from the date of the publication of said ordinance or resolution, respectively, any person in interest may contest the legality of the tax, the legality of the bonds so issued, or the creation of the district, respectively, for any cause, after which thirty day period no one shall have any cause or right of action to contest the legality, formality or regularity of the respective proceedings imposing the tax, authorizing the bonds, or creating the district for any cause whatsoever. If the question of the validity of any proceedings authorizing the tax, issuing the bonds, or creating the district, respectively, as provided under the provisions of this Section is not raised within the said thirty days from the publication thereof, the authority to levy the tax, the authority to issue the bonds and the authority to create the district, respectively, the regularity thereof, and the enforceability of the pledge thereof, shall be conclusively presumed, and no court may inquire into such matters. If any resolution is adopted or proceedings had more than thirty days after the publication of the resolution authorizing the issuance of bonds hereunder and pledging and dedicating any of the sales tax revenues, such supplemental resolution or proceedings shall be similarly published, and no contest, action or proceeding to question the validity or legality of such supplemental resolution or proceedings shall be begun in any court by any person for any cause whatsoever after the expiration of thirty days from the date on which such supplemental resolution or proceeding is published.

S. Nothing contained in this Section, and particularly no provision of Subsection D hereof, shall be construed to affect the purposes for which the proceeds of any sales tax authorized by other provisions of Louisiana law shall be used, and in all such cases the disposition of the proceeds of sales tax otherwise authorized shall be made in accordance with the authorization for such tax.

T. Funds raised pursuant to the provisions of this Section shall not be considered by the State Board of Education or the State Department of Education in the application of the state equalization formula or the distribution of proceeds of any other kind or nature by the State Board of Education and the State Department of Education.

Added by Acts 1970, No. 676, §1; Redesignated from R.S. 33:2737.7 pursuant to Acts 2011, No. 248, §4.



RS 47:338.90 - West Feliciana Parish School Board; additional sales and use tax not to exceed one percent authorized; use of proceeds, issuance of bonds payable therefrom

§338.90. West Feliciana Parish School Board; additional sales and use tax not to exceed one percent authorized; use of proceeds, issuance of bonds payable therefrom

A. In order to provide additional funds for the purpose of maintaining and operating the public elementary and secondary schools of West Feliciana Parish or any portion thereof and/or for the purpose of providing funds to pay for capital improvements of the public school system of West Feliciana Parish, including the acquisition of lands for building sites and playgrounds, purchasing, erecting and improving school buildings and related facilities, and acquiring the necessary equipment and furnishings therefor, title to which shall be in the public, and/or for the purpose of paying principal and interest on bonds issued by the school board, or for any one or more of said purposes, the West Feliciana Parish School Board is hereby authorized to levy and collect an additional sales and use tax not to exceed one percent hereinafter sometimes called "additional sales tax" within the parish of West Feliciana, all as more particularly hereinafter set forth.

B. The additional sales tax so levied shall be imposed by an ordinance of the West Feliciana Parish School Board, and shall be levied upon the sale at retail, the use, the lease or rental, the consumption and storage for use or consumption of tangible personal property and on sales of services in the parish, all as presently defined in R.S. 47:301 through 317; provided, however, that the ordinance imposing said tax shall be adopted by the school board only after the question of the imposition of the tax has been submitted to the qualified electors of the parish at an election conducted in accordance with the general election laws of the State of Louisiana, and a majority of those voting in said election shall have voted in favor of the proposition to impose such additional sales tax. The proposition to levy said tax may also include provisions authorizing the funding of the additional sales tax into bonds in the manner set forth therein, subject to the limitations hereafter set forth. The proposition approved at the election shall constitute a full and complete dedication of the avails or proceeds of said tax and its provisions shall control the expenditure thereof. In the event the additional sales tax is so voted, the board shall have complete authority to levy and collect the tax within said parish and to provide for all procedural details necessary in the imposition, collection and enforcement thereof. All costs of conducting the election required by this section shall be borne by the West Feliciana Parish School Board and all reasonable and necessary costs and expenses of administering and collecting the additional sales tax shall be paid from the additional sales tax revenues.

C. Said additional sales tax shall be in addition to all other taxes authorized to be imposed by the board, including any other sales and use tax or taxes, and said additional sales tax shall be administered and collected by the board at the same time and in the same manner and pursuant to the definitions, practices and procedures set forth in R.S. 47:301 through 317; provided, however, that the West Feliciana Parish School Board shall have the right to contract with any other public agency authorized to collect a sales and use tax for the collection of the said additional sales tax jointly with any sales and use tax of such other agency.

D. The proceeds of the tax herein authorized shall be used to supplement other revenues available to the school board for the purpose of maintaining and operating the public elementary and secondary schools of West Feliciana Parish, and/or for the purpose of providing funds to pay for capital improvements of the public school system of West Feliciana Parish hereinabove defined, including the payment of principal and interest on bonds issued by the school board, or for any one or more of said purposes, and the ordinance imposing said additional tax and any amendments thereto shall state the purpose or purposes for which the additional sales tax is imposed and the revenues derived therefrom shall be dedicated and used solely for said purposes. Subject to the approval at an election as hereinbefore required, the West Feliciana Parish School Board is hereby authorized to fund into bonds not to exceed seventy-five percent of the estimated avails or proceeds of said additional sales tax hereinafter sometimes referred to as "sales tax revenues" in order to obtain funds for the purpose of paying all or any part of the cost of any capital improvements for which the sales tax revenues may be expended, all in the manner herein provided, at such times as it deems appropriate.

E. The West Feliciana Parish School Board shall by resolution fix the form and terms of the bonds and the rate or rates of interest, payable annually or semi-annually, said rate not to exceed the rate prescribed by the Louisiana Civil Code for conventional obligations. The bonds shall be issued in the name of the parish school board of the parish of West Feliciana, State of Louisiana, and shall be payable in such medium and at such place or places within or without the state as may be fixed by such resolution. The bonds shall be serial coupon bonds, shall be payable in annual installments with maturities beginning not more than three years after the date of the bonds, and shall run for a period not to exceed twenty-five years from the date thereof. No bonds issued hereunder shall be sold for less than par. All bonds shall be signed by the president and the secretary of the board, under its official seal, and the coupons shall be signed by the facsimile signatures of such officials. The delivery of any bonds or coupons so executed at any time thereafter shall be valid, although, before the date of delivery, any person or persons signing the bonds or coupons shall cease to hold office. The maturities of the bonds shall be so arranged that the total amount of principal and interest falling due in any year, together with principal and interest falling due in such year on all bonds theretofore issued hereunder, and then outstanding, shall never exceed seventy-five percent of the amount of sales tax revenues estimated by the board to be received by it in the calendar year in which the bonds are issued.

F. Bonds issued hereunder shall constitute a borrowing solely upon the credit of the sales and use tax revenues received or to be received by the board, and shall not constitute an indebtedness or pledge of the general credit of the parish or the board within the meaning of any constitutional or statutory provision relating to the incurring of indebtedness, and the bonds shall contain a recital to that effect. Such bonds shall be in coupon form but may be made registrable as to principal only if so provided in the resolution authorizing the issuance thereof. They may be made redeemable in advance of maturity at the option of the board at such premium or premiums as the board may determine.

G. Bonds issued hereunder shall be payable solely from and secured by an irrevocable pledge and dedication of all or such part of the sales tax revenues as may be pledged thereto in the authorizing resolution. Any holder of any of such bonds, or coupons attached thereto, may either at law or in equity, by suit, action, mandamus or other proceeding, enforce and compel performance of all duties required to be performed by the board as a result of issuing the bonds, and may similarly enforce the provisions of the ordinance imposing the tax and the resolution and proceedings authorizing the issuance of such bonds.

H. The board may in any resolution authorizing such bonds provide for the respective priorities of its separate blocks, series or issues of bonds issued hereunder, and may provide for the issuance of additional bonds in the future on a parity therewith pursuant to such procedure or restrictions as may be specified in such resolution. In the absence of such provision, if more than one series of bonds shall be issued hereunder payable from the same sales tax revenues, priority of lien on such revenues shall depend on the time of the delivery of such bonds, each series enjoying a lien prior and superior to that enjoyed by any series of bonds subsequently delivered, except that as to any issue or series of bonds which may be authorized as a unit but delivered from time to time in blocks, the board may in the proceedings authorizing the issuance of such bonds provide that all of the bonds of such series or issue shall be coequal as to lien regardless of the time of delivery; provided that nothing herein stated shall vest in any holder of bonds any right of lien or priority of any kind against any part of the sales tax revenues not pledged to the payment of the bonds by the proceedings authorizing the issuance thereof.

I. When any bonds shall have been issued hereunder, neither the legislature, the board, nor any other authority may discontinue or decrease the tax or permit to be discontinued or decreased the tax in anticipation of the collection of which such bonds have been issued, or in any way make any change in the allocation and dedication of the proceeds of such tax which would diminish the amount of the sales tax revenues to be received by the board, until all of such bonds shall have been retired as to principal and interest, and there is hereby vested in the holders from time to time of such bonds and the coupons representing interest thereon, a contract right in the provisions of this section.

J. Any resolution may contain such covenants with the future holder or holders of the bonds as to the sales tax revenues, the disposition of such revenues, the issuance of future bonds, and such other pertinent matters as may be deemed necessary by the board to assure the marketability of such bonds, provided such covenants are not inconsistent with the provisions of this section.

K. Any resolution authorizing the issuance of bonds hereunder may contain such provisions to assure the enforcement, collection and proper application of the sales tax revenues as the board may think proper, where not inconsistent with the provisions of this section, and when any bonds payable from the tax revenues shall have been issued, this section, the ordinance of the board imposing the additional sales tax and pursuant to which the tax is being levied, collected and allocated, and the obligation of the board to continue to levy, collect and allocate the tax, and to apply the revenues derived therefrom in accordance with the provisions of said ordinance and this section, shall be irrevocable until such bonds have been paid in full as to principal and interest, and shall not be subject to amendment in any manner which would impair the rights of the holders from time to time of such bonds or which would in any way jeopardize the prompt payment of principal thereof and interest thereon.

L. All bonds issued hereunder shall be advertised for sale on sealed bids, which advertisement shall be published in the official journal of the board and in a financial paper published in the city of New York or the city of New Orleans, with said advertisement to be published at least once a week for three weeks, with the first publication being at least twenty-one days prior to the date fixed for reception of bids. The board may reject any and all bids. If the bonds are not sold pursuant to the advertisement, they may be sold by the board at private sale, within sixty days after the date advertised for the reception of sealed bids, but no private sale shall be made at a price less than the highest bid which shall have been received. If not so sold, the bonds shall be readvertised in the manner herein prescribed.

M. The proceeds derived from the sale of bonds issued hereunder shall be used exclusively by the board for the purpose or purposes for which the bonds are authorized to be issued but the purchasers of the bonds shall not be obligated to see the application thereof.

N. Before bonds are issued hereunder, the board shall investigate and determine the regularity of the proceedings. The resolution authorizing the bonds may direct that they contain the following recital:

"It is certified that this bond is authorized by and is issued in conformity with the requirements of the constitution and statutes of this state."

Such recital shall be deemed to be an authorized declaration of the board and to import that there is legal authority for issuing the bonds and imposing the tax; that all the proceedings therefor are regular; that all acts, conditions and things required to exist, happen and be performed precedent to and in the issuance of the bonds and the imposition of the tax have existed, have happened and have been performed in due time, form and manner as required by law; that the amount of the bonds, together with all other indebtedness of the board does not exceed any limit or limits prescribed by the constitution or statutes of this state; and that the required notices have been duly and regularly given by publication in the manner required by law. If any bonds are issued containing the above recital, the same shall be construed according to the import herein declared, and it shall be conclusively presumed that the recital is true, and neither the board nor any taxpayer shall be permitted to question the validity or regularity of the bonds, obligations or tax in any court or in any action or proceeding.

O. After the time within which the validity of the bonds may be contested has elapsed, that is, thirty days from the date of publication of the resolution authorizing the bonds and pledging and dedicating the sales tax revenues, the bonds shall be registered with the secretary of state without charge and shall have endorsed thereon the words:

"Incontestable. Secured by a pledge and dedication of a sales and use tax in the parish of West Feliciana, Louisiana. Registered this _____ day of _________, 20___.

_______________________________

Secretary of State"

All bonds issued under the provisions of this Section and the interest thereon shall be exempt from taxation. Said bonds may be used for deposit with any officer, board, municipality or other political subdivision of the state of Louisiana in any case where deposit of security is required.

P. The provisions of this Section shall be construed as cumulative authority for the exercise of the powers herein granted. The powers conferred by this Section shall not be affected or limited by any other provision of any statute of the state, and no provision, publication, election or right of referendum shall be required or afforded in the performance of any act herein authorized to be done, including the imposition, collection and application of the tax and issuance of bonds payable therefrom, except as herein otherwise specifically provided.

Q. Bonds issued hereunder shall have all the qualities of negotiable paper and shall constitute negotiable instruments under the Negotiable Instruments Law of the state of Louisiana. They shall not be invalid for any irregularity or defect in the proceedings for the issuance and sale thereof and shall be incontestable in the hands of bona fide purchasers or holders for value.

R. The ordinance imposing the additional sales tax, the resolution authorizing the issuance of the bonds hereunder and pledging and dedicating sales tax revenues to the payment thereof shall each be recorded in the mortgage records of the parish of West Feliciana and shall each be published in one issue of the official journal of the board. For a period of thirty days from the date of the publication of said ordinance or resolution, respectively, any person in interest may contest the legality of the tax or the legality of the bonds so issued, for any cause, after which thirty day period no one shall have any cause or right of action to contest the legality, formality or regularity of the respective proceedings imposing the tax or authorizing the bonds for any cause whatsoever. If the question of the validity of any proceedings authorizing the tax or issuing the bonds, as provided under the provisions of this Section is not raised within the said thirty days from the publication thereof, the authority to levy the tax and the authority to issue the bonds, the regularity thereof, and the enforceability of the pledge thereof, shall be conclusively presumed, and no court may inquire into such matters. If any resolution is adopted or proceedings had more than thirty days after the publication of the resolution authorizing the issuance of bonds hereunder and pledging and dedicating any of the sales tax revenues, such supplemental resolution or proceedings shall be similarly published, and no contest, action or proceeding to question the validity or legality of such supplemental resolution or proceedings shall be begun in any court by any person for any cause whatsoever after the expiration of thirty days from the date on which such supplemental resolution or proceeding is published.

S. Nothing contained in this Section, and particularly no provision of Subsection D hereof, shall be construed to affect the purposes for which the proceeds of any sales tax authorized by other provisions of Louisiana law shall be used, and in all such cases the disposition of the proceeds of sales taxes otherwise authorized shall be made in accordance with the authorization for such tax.

T. Funds raised pursuant to the provisions of this Section shall not be considered by the state board of education or the state department of education in the application of the state equalization formula or the distribution of proceeds of any other kind or nature by the state board of education and the state department of education.

Added by Acts 1974, No. 14, §1; Redesignated from R.S. 33:2737.8 pursuant to Acts 2011, No. 248, §4.



RS 47:338.91 - Lutcher-Gramercy General Improvement District; creation and composition; objects; powers; duties; functions

§338.91. Lutcher-Gramercy General Improvement District; creation and composition; objects; powers; duties; functions

A. There is hereby created the Lutcher-Gramercy General Improvement District, hereinafter called the "district," which shall be a body politic and corporate and political subdivision of the state of Louisiana, composed of all the territory contained in the municipalities of Lutcher and Gramercy.

B. The district shall be governed by a board of commissioners, hereinafter called the "board," which shall be composed of the members of the governing authorities of the towns of Lutcher and Gramercy. The board shall select from its members a president, vice president, and a secretary-treasurer, upon any of whom process may be served. The board shall adopt such rules and regulations as may be necessary for its own government and may hire such employees as may be necessary. A majority of the members of each of the governing authorities of the respective municipalities shall constitute a quorum for the transaction of business. Voting by proxy shall not be permitted. The board shall keep a record of all of its proceedings and such minutes shall be published promptly in the official journal of the parish within which the district is located. The board shall hold regular and special meetings upon such call, after such notice, at such places within the district as the board may prescribe.

C. In order to provide funds for district purposes, the district is hereby authorized to levy and collect a sales and use tax not to exceed two percent (2%). The sales taxes so levied shall only become effective upon a favorable vote of a majority of the electors comprising the district voting in an election to be called by resolution of the district board and to be called and held in the manner set forth in Part II of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950. In every instance the resolution calling the election and the proposition to be submitted to the electors shall contain the rate, purpose and duration of the proposed tax. For purposes of such election the board of commissioners shall establish the location of the voting precinct within the district. Said voting precinct shall not exceed one in number.

D. The taxes so authorized shall be imposed by ordinance adopted by the respective governing authorities of the municipalities of Lutcher and Gramercy acting for the district, and shall be levied upon the sale at retail, the use, the lease or rental, the distribution, the consumption, and the storage for use or consumption, of tangible personal property, and on sales of services in the respective municipalities, as provided in Chapter 2 of this Subtitle.

E. The proceeds of the tax herein authorized shall be used for the purposes set forth in the ordinances levying the same which shall be the same purpose required to be set forth in the resolution calling the election and the proposition to be approved at the election to authorize the tax.

F. The district may contract with the St. James Parish School Board for the collection of said sales and use taxes under terms and conditions it may deem appropriate.

Added by Acts 1976, No. 62, §1; Redesignated from R.S. 33:2737.9 pursuant to Acts 2011, No. 248, §4.



RS 47:338.92 - Northeast Louisiana Sales Tax District; creation and composition; board of commissioners

§338.92. Northeast Louisiana Sales Tax District; creation and composition; board of commissioners

A. There is hereby created the Northeast Louisiana Sales Tax District, hereinafter simply called the "district," which shall be a body politic and corporate and a political subdivision of the state of Louisiana, composed of all the territory contained in the parishes of Caldwell, Catahoula, Concordia, East Carroll, Franklin, Jackson, Lincoln, Madison, Morehouse, Ouachita, Richland, Tensas, Union and West Carroll.

B. The District shall be governed by a board of commissioners, hereinafter simply called the "board," which shall be composed, ex-officio, of the presidents of each of the parish school boards within the district and the president of the Monroe City School Board. The domicile of the board and the district shall be at the office of the Monroe City School Board in the city of Monroe, State of Louisiana. The members of the board shall meet at its domicile at seven o'clock on the evening of the second Monday of January, 1967 and at that meeting it shall elect from its membership a president, vice-president, and such other officers as it may consider appropriate. The secretary and the treasurer of the board (which offices may be combined) may be selected by the board from among its membership or may be otherwise selected by the board. The board shall adopt such rules and regulations as may be necessary for its own government and may hire such other employees as may be necessary. A majority of the board shall constitute a quorum for the transaction of business. Voting by proxy shall not be permitted. The board shall keep a record of all of its proceedings and it shall designate one of the newspapers published within the district as its official journal, in which the minutes of such proceedings shall be published promptly after each meeting. The board shall hold regular and special meetings upon such call, after such notice, at such times and at such places within or without the district as the board may prescribe.

Acts 1966, Ex.Sess., No. 22, §1; Redesignated from R.S. 33:2737.11 pursuant to Acts 2011, No. 248, §4.



RS 47:338.93 - Sales and use tax; authorization to levy and collect

§338.93. Sales and use tax; authorization to levy and collect

A. In order to provide additional funds for the payment of salaries of teachers employed in the public elementary and secondary schools in the district and/or for the operation of the public elementary and secondary schools in the district, including, but not limited to, the payment of salaries of other personnel employed in said schools in addition to teachers, and/or for any lawful corporate purpose of the district or any other political subdivision entitled to receive any portion of the sales and use tax herein authorized, the district is hereby authorized to levy and collect within the district a sales and use tax in an amount not to exceed one per cent.

B. The sales and use tax so levied shall be imposed by an ordinance of the board and shall be levied upon the sale at retail, the use, the lease or rental, the consumption and storage for use or consumption of tangible personal property and on sales of services in the district, all as presently defined in R.S. 47:301 through 317; provided, that the ordinance imposing said tax shall be adopted by the board only after the question of the imposition of the tax shall have been submitted to the qualified electors of the district at an election called by the board and conducted, insofar as practicable, in accordance with the general election laws of the State of Louisiana, and the majority of those voting in said election shall have voted in favor of the imposition of the tax; provided, further, that no election shall be held in the district until a two-thirds majority of the fifteen school boards in the district (including all parish school boards and the Monroe City School Board) shall have adopted resolutions requesting the board to call said election and impose said tax. The resolution calling said election and the ordinance imposing said tax shall each be adopted by a majority vote of the board. The expenses of conducting the election shall be borne by the fifteen school boards whose presidents comprise the membership of the board, in the proportion that the average daily membership in the school system of each such board bears to the average daily membership throughout the district, as of the third reporting period preceding the date of the election. The election shall be held not later than the 15th day of May, 1968.

C. The board shall give notice of such election by publication of a notice of election in a newspaper published in each parish within the district in the manner provided by R.S. 39:503. The election shall be held in each parish at the voting precincts established in accordance with the general election law. It shall not be necessary to incorporate in the notice of election a list of the polling places within the district, but it shall be sufficient if there is published in each parish (concurrently with the publication of the aforesaid notice of election and in the same manner provided therefor) a list of such polling places within that particular parish.

D. The tax hereby authorized to be levied shall be in addition to all other taxes and shall be collected at the same time and in the same manner and pursuant to the definitions, practices and procedures set forth in R.S. 47:301 through 317, insofar as practicable. The Department of Revenue, state of Louisiana, shall collect the tax levied under the authority of R.S. 47:338.92 through 338.96. After deducting from the proceeds of said tax collections the actual cost of collecting said tax and after reimbursing the respective school boards the cost of holding the election to authorize the tax, the collector of revenue shall certify monthly to the treasurer of the district the amounts collected in each parish within the district and the amounts withheld by him to cover the costs of collection, and he shall remit monthly the net proceeds of said tax to the state treasurer. The state treasurer shall deposit such proceeds in a special fund to be known as the Northeast Louisiana Sales Tax Fund, which fund is hereby created and established. Said proceeds shall be distributed monthly by the state treasurer in the manner hereinafter provided and used for the purposes hereinafter set forth.

Acts 1966, Ex.Sess., No. 22, §2; Redesignated from R.S. 33:2737.12 pursuant to Acts 2011, No. 248, §4.



RS 47:338.94 - Allocation and distribution of proceeds

§338.94. Allocation and distribution of proceeds

The net proceeds, after collection expenses, derived from the levy of said sales tax shall be allocated monthly by the district, through the state treasurer, and distributed as follows:

A. Sixty per cent of the net tax proceeds to the district, to be divided among the fifteen school boards thereof in the proportion that the average daily membership of the school system of each school board bears to the average daily membership throughout the district, computed as of the third reporting period preceding the distribution, said funds to be used for the payment of salaries of teachers and other personnel employed by the school boards and for any other lawful corporate purpose.

B. Thereafter the remaining forty per cent (40%) of the net tax proceeds shall be distributed to and be used within (by) the respective parishes in the district in the following manner:

1. Seventy-five per cent (75%) thereof shall be allocated to the parish within the district within which there are two school boards as follows:

(a) Fifteen per cent (15%) thereof to the two school boards, to be divided between them on a pro rata basis according to average daily membership;

(b) Sixty per cent (60%) thereof shall be allocated as follows:

(1) Eighteen per cent (18%) to the Ouachita Parish Police Jury;

(2) Eighteen per cent (18%) to the governing authority of the city of West Monroe;

(3) One per cent (1%) to the governing authority of the town of Sterlington;

(4) Sixty-three per cent (63%) to the governing authority of the city of Monroe.

2. The remaining twenty-five per cent (25%) thereof shall be allocated to the remaining parishes in the district on the basis of the ratio of each parish's sales tax collections to the total sales tax collections of the district, to be used by the respective recipients for any lawful corporate purpose thereof as follows:

(a) In any parish where there is only one school board and where the parish population exceeds 33,000 persons according to the 1960 United States Census, one third of the total amount allocated thereto to the school board, one third to the governing authority of the parish and one third to the governing authorities of the incorporated municipalities in the parish on the basis of the ratio of the population of each incorporated municipality to the total population of all of the incorporated municipalities within the parish according to the last completed United States Census or a joint census of all incorporated municipalities taken by said municipalities;

(b) In any parish where there is only one school board and where the parish population is less than 33,000 persons according to the 1960 United States Census, forty per cent of the total amount allocated thereto to the governing authority of the parish; twenty per cent thereof to the school board and forty per cent to the governing authorities of the incorporated municipalities in the parish on the basis of the ratio of the population of each incorporated municipality to the total population of all of the incorporated municipalities within the parish according to the last completed United States Census or a joint census of all incorporated municipalities taken by said municipalities.

Acts 1966, Ex.Sess., No. 22, §3; Redesignated from R.S. 33:2737.13 pursuant to Acts 2011, No. 248, §4.



RS 47:338.95 - General powers of board; liberal construction

§338.95. General powers of board; liberal construction

In addition to the powers and authority herein specifically granted, the board is hereby granted and shall have and exercise all powers necessary or convenient for the carrying out of its objects and purposes, and to this end R.S. 47:338.92 through 338.96 shall be liberally construed.

Acts 1966, Ex.Sess., No. 22, §4; Redesignated from R.S. 33:2737.14 pursuant to Acts 2011, No. 248, §4.



RS 47:338.96 - Prior levies unaffected

§338.96. Prior levies unaffected

Nothing contained in R.S. 47:338.92 through 338.96 shall be construed to affect the purposes for which the proceeds of any sales tax authorized or levied prior to January 1, 1967 shall be used, and in all such cases the disposition of the proceeds of sales taxes heretofore authorized or levied within the district shall be made in accordance with the authorization under which such tax was levied and is being collected.

Acts 1966, Ex.Sess., No. 22, §5; Redesignated from R.S. 33:2737.15 pursuant to Acts 2011, No. 248, §4.



RS 47:338.97 - Sabine Parish governing authority; authority to levy sales tax; use of proceeds

§338.97. Sabine Parish governing authority; authority to levy sales tax; use of proceeds

A. In order to provide additional funds for the payment of salaries of teachers employed in the public elementary and secondary schools of Sabine Parish and/or for the operation of the public elementary and secondary schools of said parish, and in order to provide additional funds for the operation of the governmental affairs of the parish of Sabine, and the municipalities therein, the governing authority of the parish is hereby authorized to levy and collect a sales and use tax of not in excess of one per cent within Sabine Parish.

B. The sales tax so levied shall be imposed by ordinance of the Sabine Parish governing authority and shall be levied upon the sale at retail, the use, the lease or rental, the consumption and storage for use or consumption of tangible personal property and on sales of services in the parish, all as presently defined in R.S. 47:301 through 317; provided, however, that the ordinance imposing said tax shall be adopted by the Sabine Parish governing authority only after the question of the imposition of said tax shall have been submitted to the qualified electors of the parish at a special election conducted in accordance with the general election laws of the State of Louisiana, and the majority of those voting in said election shall have voted in favor of the adoption of such ordinance. All costs of conducting the election required by this section shall be borne by the parish governing authority.

C. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner and pursuant to the definitions, practices and procedures set forth in R.S. 47:301 through 317.

D.(1) The proceeds derived from the levy of the tax herein authorized by the Sabine Parish governing authority shall be used for the following purposes and shall be allocated as follows:

(a) One-third to the Sabine Parish Police Jury.

(b) One-third to the Sabine Parish School Board.

(c) One-third to the governing authorities of the incorporated municipalities in the parish on the basis of the ratio of the population of each incorporated municipality to the total population of all of the incorporated municipalities within the parish according to the last United States census.

(2) The ordinance imposing said tax and any amendments thereto, as well as the call for the election conducted to determine the approval of said ordinance, shall state such purposes.

E. The funds derived from the tax and allocated to the Sabine Parish School Board pursuant to the provisions of this section shall not be considered by the state board of education or the state department of education in the application of the state equalization formula or the distribution of proceeds of any other kind or nature by the state board of education and the state department of education.

Added by Acts 1968, No. 40, §1; Redesignated from R.S. 33:2737.21 pursuant to Acts 2011, No. 248, §4.



RS 47:338.98 - St. Bernard parish; additional sales and use tax

§338.98. St. Bernard parish; additional sales and use tax

In addition to the sales and use tax of one-half of one per cent which the parish of St. Bernard is now authorized to collect (hereinafter sometimes called "existing sales tax") said parish is hereby authorized to levy and collect an additional sales and use tax of one per cent (hereinafter sometimes called "additional sales tax") within such parish for the purpose of constructing, maintaining and operating levees and drainage facilities in said parish, paying debt service on any bonds heretofore or hereafter assumed by said parish and/or for any lawful corporate purposes for which any funds of the parish may be expended, as hereinafter set forth.

Acts 1968, No. 83, §1; Redesignated from R.S. 33:2737.31 pursuant to Acts 2011, No. 248, §4.



RS 47:338.99 - Imposition by ordinance; election

§338.99. Imposition by ordinance; election

The additional sales tax so levied shall be imposed by an ordinance of the governing authority of said parish and shall be levied upon the sale at retail, the use, the lease or rental, the consumption and storage for use or consumption of tangible personal property and on sales of services in the parish, all as presently defined in R.S. 47:301 through 317; provided, however, that the ordinance imposing said tax shall be adopted by said governing authority only after the proposition to authorize the imposition of the tax shall have been submitted to the qualified electors of the parish at an election to be conducted in accordance with the general election laws of the State of Louisiana, and the majority of those voting in said election shall have voted in favor of the proposition. In addition, the said proposition may also include provisions authorizing the funding of the additional sales tax into bonds in the manner set forth therein, subject to the limitations hereinafter set forth. The proposition approved at the election shall constitute a full and complete dedication of the avails or proceeds of said tax and its provisions shall control the expenditure thereof. In the event the tax is so voted, the governing authority shall have complete authority to levy and collect the tax within such parish and to provide for all procedural details necessary in the imposition, collection and enforcement thereof. All reasonable and necessary costs and expenses of administration and collection of the tax shall be paid from the additional sales tax revenues.

Acts 1968, No. 83, §2; Redesignated from R.S. 33:2737.32 pursuant to Acts 2011, No. 248, §4.



RS 47:338.100 - Tax as additional; collection

§338.100. Tax as additional; collection

Said additional sales tax shall be in addition to all other taxes authorized to be imposed in the parish by the said governing authority, including, but not by way of limitation, the sales tax which is presently being levied by authority of R.S. 47:338.85, and said additional sales tax shall be administered and collected by the governing authority in accordance with the provisions hereof in the manner and pursuant to the definitions, practices and procedures set forth in R.S. 47:301 through 317, insofar as practicable. The governing authority may, if it so desires, collect the said additional sales tax in conjunction with the one-half of one per cent sales and use tax which is presently being levied and collected in the parish by the said governing authority in accordance with the provisions of R.S. 47:338.85.

Acts 1968, No. 83, §3; Redesignated from R.S. 33:2737.33 pursuant to Acts 2011, No. 248, §4.



RS 47:338.101 - Purpose of tax; dedication of revenues

§338.101. Purpose of tax; dedication of revenues

The proposition submitted at the election and the ordinance imposing said tax and any amendments thereto shall specify that the tax shall be levied and used for the purpose of constructing, maintaining and operating levees and drainage facilities in said parish, paying debt service on any bonds heretofore or hereafter assumed by said parish and/or for any lawful corporate purposes for which any funds of the parish may be expended, and the revenues derived therefrom shall be dedicated and used solely for said purposes.

Acts 1968, No. 83, §4; Redesignated from R.S. 33:2737.34 pursuant to Acts 2011, No. 248, §4.



RS 47:338.102 - Bonds

§338.102. Bonds

A. Subject to the approval at an election as hereinbefore required the parish, through its governing authority, is hereby authorized to fund into bonds not to exceed seventy-five per cent of the estimated proceeds or avails of said one per cent sales and use tax (which proceeds or avails are hereinafter sometimes referred to as the "additional sales tax revenues"), in order to obtain funds for any purpose for which the additional sales tax may be authorized and levied. In addition to the right to fund into bonds seventy-five per cent of the estimated proceeds or avails of said additional sales tax, the parish, through its governing authority, is hereby authorized to fund into bonds not to exceed seventy-five per cent of the estimated proceeds or avails of the combined revenues derived from the existing one-half of one per cent sales tax and said additional one per cent sales tax; provided, however, that the proposition to authorize the levy of the additional sales tax contains provisions authorizing the funding of the existing sales tax and the additional sales tax in the manner herein provided.

B. The said governing authority shall, by resolution, fix the form, denomination and terms of the bonds and the rate or rates of interest, payable annually or semi-annually, within the maximum rate prescribed herein. The bonds shall be designated "Public Improvement Bonds", shall be issued in the name of the parish and shall be payable in such medium and at such place or places within or without the State as may be fixed by such resolution. No bonds issued hereunder shall run for a longer period than thirty years from the date thereof, or bear a greater rate of interest than six and one-half per centum per annum, or be sold for less than par. All bonds shall be signed by the president or other chief executive officer and by the secretary of the governing authority, under its official seal, and the coupons shall be signed by the facsimile signatures of such officers. The delivery of any bonds or coupons so executed at any time thereafter shall be valid, although before the date of delivery the person or persons signing the bonds or coupons shall cease to hold office. The bonds shall be payable in annual installments with maturities beginning not more than three years after the date of the bonds, and the maturities of the bonds shall be so arranged that the total amount of principal and interest falling due in such year on all bonds theretofore issued hereunder, and then outstanding, shall never exceed seventy-five per cent of the amount of total sales tax revenues (derived from the existing sales tax and the additional sales tax) estimated by the governing authority to be received by it in the calendar year during which the bonds are issued.

C. Bonds issued hereunder shall not constitute an indebtedness or pledge of the general credit of the governing authority or the parish within the meaning of any constitutional or statutory provision relating to the incurring of indebtedness, and shall contain a recital to that effect. Such bonds shall be in coupon form, but may be made registerable as to principal if so provided in the resolution authorizing the issuance thereof. They may be made redeemable in advance of maturity at the option of the parish at such premium or premiums not greater than five per centum of the principal amount of the bonds as the governing authority may determine.

D. Bonds issued hereunder shall be payable solely from and secured by an irrevocable pledge and dedication of all or such part of the revenues of the existing sales tax and/or the additional sales tax as may be pledged thereto in the authorizing resolution. Any holder of any of such bonds, or coupons thereto attached, may either at law or in equity, by suit, action, mandamus or other proceeding, enforce and compel performance of all duties required to be performed by the governing authority and to enforce the provisions of the ordinances imposing the taxes, and the resolution and proceedings authorizing the issuance of such bonds.

E. The governing authority may in any resolution authorizing such bonds provide for the respective priorities of separate blocks, series or issues of bonds issued hereunder, and may provide for the issuance of additional bonds in the future on a parity therewith under such conditions as may be specified in such resolution. In the absence of any such provision, if more than one series of bonds shall be issued hereunder payable from the same sales tax revenues, priority of lien on such revenues shall depend on the time of the delivery of such bonds, each series enjoying a lien prior and superior to that enjoyed by any series of bonds subsequently delivered, except that as to any issue or series of bonds which may be authorized as a unit but delivered from time to time in blocks, the governing authority may in the proceedings authorizing the issuance of such bonds provide that all of the bonds of such series or issue shall be coequal as to lien regardless of the time of the delivery; provided that nothing herein stated shall vest in any holder of bonds any right of lien or priority of any kind against any part of the sales tax revenues not pledged to the payment of the bonds by the proceedings authorizing the issuance thereof.

F. When any bonds shall have been issued hereunder neither the legislature, nor the governing authority nor any other authority may discontinue or decrease or permit to be discontinued or decreased the tax in anticipation of the collection of which such bonds have been issued, or in any way make any change in the allocation and dedication of the proceeds of such tax which would diminish the amount of the sales tax revenues to be received by the parish from the existing sales tax and/or the additional sales tax, until all of such bonds shall have been retired as to principal and interest, and there is hereby vested in the holders from time to time of such bonds and the coupons representing interest thereon a contract right in the provisions of this paragraph and R.S. 47:338.98 through 338.103.

G. Any resolution may contain such covenants with the future holder or holders of the bonds as to the sales tax revenues from the existing sales tax and/or the additional sales tax, the disposition of such revenues, the issuance of future bonds, and such other pertinent matters as may be deemed necessary by the governing authority to insure the marketability of such bonds, provided such covenants are not inconsistent with the provisions of R.S. 47:338.98 through 338.103.

H. Any resolution authorizing the issuance of bonds hereunder may contain such provisions to insure the enforcement, collection and proper application of the sales tax revenues derived from the existing sales tax and/or the additional sales tax as the governing authority may think proper, where not inconsistent with the provisions of R.S. 47:338.98 through 338.103, and when any bonds payable from the revenues derived from the existing sales tax and/or the additional sales tax shall have been issued, R.S. 47:338.98 through 338.103, the ordinances of the governing authority imposing the sales taxes and pursuant to which the taxes are being levied, collected, and allocated, and the obligation of the governing authority to continue to levy, collect and allocate the taxes and to apply the revenues derived therefrom in accordance with the provisions of said ordinances and R.S. 47:338.98 through 338.103, shall be irrevocable until such bonds have been paid in full as to principal and interest, and shall not be subject to amendment in any manner which would impair the rights of the holders from time to time of such bonds or which would in any way jeopardize the prompt payment of principal thereof and interest thereon.

I. All bonds issued hereunder shall be sold at public sale after advertisement in the manner provided by R.S. 39:570. The proceeds derived from the sale of the bonds shall be used exclusively by the governing authority for the purpose or purposes for which the bonds are authorized to be issued, but the purchasers of the bonds shall not be obligated to see to the application thereof.

J. Before any bonds are issued hereunder, the governing authority shall investigate and determine the regularity of the proceedings. The resolution authorizing the bonds may direct that they contain the following recital:

"It is certified that this bond is authorized by and is issued in conformity with the requirements of the constitution and statutes of this state."

Such recital shall be deemed to be an authorized declaration of the governing authority and to import that there is legal authority for issuing the bonds and imposing the sales taxes; that all the proceedings therefor are regular; that all acts, conditions and things required to exist, happen and be performed precedent to and in the issuance of the bonds and imposition of the tax have existed, have happened and have been performed in due time, form and manner as required by law; that the amount of the bonds, together with all other indebtedness of the parish does not exceed any limit or limits prescribed by the constitution or statutes of this state; and that all required notices have been duly and regularly given by publication in the manner required by law. If any bonds are issued containing the above recital the same shall be construed according to the import herein declared, and it shall be conclusively presumed that the recital is true, and neither the governing authority nor any taxpayer shall be permitted to question the validity or regularity of the bonds, obligations or sales taxes in any court or in any action or proceeding.

K. After the time within which the validation of the bonds may be contested has elapsed, that is, thirty days from the date of publication of the resolution authorizing the bonds and pledging and dedicating the said sales tax revenues, the bonds shall be registered with the Secretary of State without charge and shall have endorsed thereon the words:

"Incontestable. Secured by pledge and dedication of proceeds of sales taxes levied by the Parish of _______________, State of Louisiana. Registered this _____ day of ______________, 20___.

__________________________

Secretary of State"

L. All bonds issued under the provisions of R.S. 47:338.98 through 338.103 and the interest thereon shall be exempt from taxation. Said bonds may be used for deposit with any officer, board, municipality or other political subdivision of the State of Louisiana in any case where deposit of security is required.

M. The provisions of R.S. 47:338.98 through 338.103 shall be construed as cumulative and additional authority for the exercise of the powers herein granted. The powers conferred by R.S. 47:338.98 through 338.103 shall not be affected or limited by any other provision of any statute of the state and no provision, notice, publication, election or right of referendum shall be required or afforded in the performance of any act herein authorized to be done, including the imposition, collection and application of the sales taxes, and issuance of bonds payable therefrom, except as in R.S. 47:338.98 through 338.103 otherwise specifically provided.

N. Bonds issued hereunder shall have all the qualities of negotiable paper and shall not be invalid for any irregularity or defect in the proceedings for the issuance and sale thereof and shall be incontestable in the hands of bona fide purchasers or holders for value.

O. The resolution authorizing the issuance of bonds hereunder and pledging and dedicating sales tax revenues to the payment thereof shall be recorded in the mortgage records of the parish, and shall be published in one issue of the official journal of the Parish. For a period of thirty days from the date of the publication of said resolution, any person in interest may contest the legality of the bonds provided for or the sales taxes, the proceeds of which are so pledged and dedicated, for any cause, after which time no one shall have any cause or right of action to contest the legality, formality or regularity of the proceedings, the sales taxes, or bond authorization for any cause whatsoever. If the question of the validity of any proceedings, taxes, or bond authorization provided for under the provisions of R.S. 47:338.98 through 338.103 is not raised within the thirty days, the authority to issue the bonds, the regularity thereof, the validity of the sales taxes pledged and dedicated to provide for the payment of principal and interest, and the enforceability of the pledge thereof, shall be conclusively presumed, and no court may inquire into such matters. If any resolution is adopted or proceedings had more than thirty days after the publication of the resolution authorizing the bonds and pledging and dedicating the sales tax revenues, no contest, action or proceeding to question the validity or legality of the resolution or proceedings so adopted, shall be begun in any court by any person for any cause whatsoever after the expiration of thirty days from the date on which the resolution was adopted or proceedings had.

Acts 1968, No. 83, §5; Redesignated from R.S. 33:2737.35 pursuant to Acts 2011, No. 248, §4.



RS 47:338.103 - Proceedings validated

§338.103. Proceedings validated

The proceedings pursuant to which the existing one-half of one per cent (1/2%) sales tax is now being collected by the governing authority of the Parish of St. Bernard are hereby validated, ratified and confirmed.

Acts 1968, No. 83, §6; Redesignated from R.S. 33:2737.36 pursuant to Acts 2011, No. 248, §4.



RS 47:338.104 - Ascension Parish governing authority; sales tax levy authorized; purpose; use of proceeds; exclusion and allocation

§338.104. Ascension Parish governing authority; sales tax levy authorized; purpose; use of proceeds; exclusion and allocation

A. The Ascension Parish governing authority is hereby authorized to levy and collect a sales tax of one percent within all of the parish of Ascension, except that portion located within the territorial boundaries of the municipalities of Donaldsonville and Gonzales, as hereinafter set forth.

B. The sales tax so levied shall be imposed by an ordinance of the governing authority of Ascension Parish and shall be levied upon the sale at retail, the use, the lease or rental, the consumption and storage for use or consumption of tangible personal property and on sales of services in the parish, all as presently defined in R.S. 47:301 through 317; provided, however, that the ordinance imposing said tax shall be adopted by the governing authority only after the question of the imposition of the tax shall have been submitted to the qualified electors of all of the parish of Ascension except those qualified electors within the municipalities of Donaldsonville and Gonzales at an election to be conducted in accordance with the general election laws of the state of Louisiana and the majority of those voting in said election shall have voted in favor of the adoption of such ordinance.

C. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner and pursuant to the definitions, practices and procedures set forth in R.S. 47:301 through 317.

D.(1) Except as may be otherwise provided in the ordinance imposing the tax in accordance with the further provisions hereof, the proceeds from said tax shall be deposited to the General Fund of the parish of Ascension to be used for operating expenses and capital outlay and the revenues derived therefrom shall be dedicated and used solely for said purposes.

(2) The police jury of Ascension Parish shall allocate and remit from the general fund of said parish to the town of Sorrento a sum equal to that portion of the total proceeds of said tax which is collected within the corporate limits of that town, less reasonable costs of collecting the tax within the corporate limits of said town.

E. The tax levied by authority of this Section shall be for a duration set forth in the proposition to be approved by the electors which shall not exceed ten years.

F. In order to obtain ready funds for the purposes for which the tax proceeds may be used and subject to the approval of a majority of the qualified electors in the manner provided in Subsection B of this Section, negotiable bonds or certificates of indebtedness may be issued, payable solely from an irrevocable pledge and dedication of all or a portion of the proceeds of the tax, subject to the prior payment of the costs and expenses of administration and collection of the tax. The proposition for the issuance of bonds or certificates of indebtedness may be submitted to the electors at the same election as the proposition to levy and collect the tax or at a separate election, but in all events, all elections required by this Section shall be conducted in accordance with the provisions of R.S. 39:501 through 514.

G. Repealed by Acts 1976, No. 464, §2.

Added by Acts 1968, Ex.Sess., No. 36, §1. Amended by Acts 1969, No. 90, §1; Acts 1976, No. 464, §1; Redesignated from R.S. 33:2737.42 pursuant to Acts 2011, No. 248, §4.



RS 47:338.105 - Jefferson Parish School Board; authority to levy additional sales tax

§338.105. Jefferson Parish School Board; authority to levy additional sales tax

A. In order to provide additional funds for the payment of salaries of teachers in the elementary and secondary schools of the parish and/or for the expenses of operating said schools and in addition to any other sales and use tax which the Jefferson Parish School Board is now or may hereafter be authorized to collect, the Jefferson Parish School Board is hereby authorized to levy and collect a sales and use tax of not in excess of one-half of one percent within the parish of Jefferson for a period of not to exceed three years.

B. The sales tax so levied shall be imposed by resolution of the Jefferson Parish School Board and shall be levied upon the sale at retail, the use, the lease or rental, the consumption and the storage for use or consumption of tangible personal property and on sales of services in the parish, all as presently defined in R.S. 47:301 through 317; provided, however, that the resolution imposing said tax shall be adopted by the Jefferson Parish School Board only after the question of the imposition or levy of such tax shall have been submitted to the qualified electors of the parish at an election conducted in accordance with the general election laws of the State of Louisiana, and the majority of those voting in said election shall have voted in favor of the adoption of the resolution. All costs of conducting the election required by this section shall be borne by the Jefferson Parish School Board.

C. The taxes herein authorized shall be in addition to all other taxes and shall be collected at the same time and in the same manner and pursuant to the definitions, practices and procedures set forth in R.S. 47:301 through 317.

D. The proceeds of the tax herein shall be used by the Jefferson Parish School Board exclusively to supplement other revenues available to the school board for the payment of salaries of teachers in the elementary and secondary schools of the parish and/or for the expenses of operating said schools, and the resolution imposing said tax and any amendments thereto shall state such purpose. None of the proceeds of this tax shall be used for capital improvements.

E. The proceeds of the tax herein authorized by the school board shall be used for the purposes set forth in the resolution levying same and shall be stated in the call for the election conducted to determine the approval of said ordinance in the parish.

F. The tax levied by authority of this Section shall expire not later than three years from the date on which the imposition of the tax becomes effective.

G. No part of the funds raised by the school board pursuant to the provisions of this Section shall be considered by the state board of education or the state department of education in the application of the state equalization formula or the distribution of proceeds of any other kind or nature by the state board of education and the state department of education.

H. The proceeds of this tax shall not be funded into negotiable bonds or certificates of indebtedness.

Added by Acts 1970, No. 98, §1; Redesignated from R.S. 33:2737.43 pursuant to Acts 2011, No. 248, §4.



RS 47:338.106 - Livingston Parish School Board; authority to levy additional sales tax; purpose; use of proceeds

§338.106. Livingston Parish School Board; authority to levy additional sales tax; purpose; use of proceeds

A. The Livingston Parish School Board is hereby authorized to levy and collect a sales tax of one percent within the parish of Livingston as hereinafter set forth.

B. The sales tax so levied shall be imposed by an ordinance of the Livingston Parish School Board and shall be levied upon the sale at retail, the use, the lease or rental, the consumption and storage for use or consumption of tangible personal property and on sales of services in the parish, all as presently defined in R.S. 47:301 through 317; provided, however, that the ordinance imposing said tax shall be adopted by the school board only after the question of the imposition of the tax shall have been submitted to the qualified electors of the parish at an election to be conducted in accordance with the general election laws of the state of Louisiana and the majority of those voting in said election shall have voted in favor of the adoption of such ordinance.

C. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner and pursuant to the definitions, practices and procedures set forth in R.S. 47:301 through 317.

D. The ordinance imposing said tax and any amendments thereto shall specify the purpose or purposes for which the tax is imposed and the revenues derived therefrom shall be dedicated and used solely for said purposes.

Added by Acts 1973, No. 172, §1; Redesignated from R.S. 33:2737.44 pursuant to Acts 2011, No. 248, §4.



RS 47:338.107 - Orleans Parish School Board; additional sales and use tax not to exceed one-half of one percent authorized; use of proceeds; issuance of bonds

§338.107. Orleans Parish School Board; additional sales and use tax not to exceed one-half of one percent authorized; use of proceeds; issuance of bonds

A. In order to provide additional funds for the payment of salaries of teachers and other personnel employed in the public elementary and secondary schools of Orleans Parish or for the purpose of maintaining and operating the public elementary and secondary schools of Orleans Parish or for the purpose of providing funds to pay for capital improvements of the public school system of Orleans Parish, or any combination of the above, including the acquisition of lands for building sites and playgrounds, purchasing, erecting and improving school buildings and related facilities and acquiring the necessary equipment and furnishings therefor, or for any one or more of said purposes, the Orleans Parish School Board is hereby authorized to levy and collect an additional sales and use tax not in excess of one-half of one percent within the parish of Orleans, as hereinafter set forth.

B. The sales and use tax so levied shall be imposed by an ordinance or resolution of the Orleans Parish School Board and shall be levied upon the sale at retail, the use, the lease or rental, the consumption, and the storage for use or consumption, of tangible personal property and on sales of services in the parish of Orleans, all as presently defined in R.S. 47:301 through 318; however, the ordinance or resolution imposing said tax shall be adopted by the school board only after the question of the imposition of the tax shall have been submitted to the qualified electors of the parish of Orleans at an election conducted in accordance with the general election laws of the state of Louisiana on the same date as the election provided for in R.S. 47:338.108, and a majority of those voting in said election on the question shall have voted in favor of the imposition of such tax. In addition, the proposition to be submitted to the qualified electors may also include provisions authorizing the funding of the additional sales tax into bonds, subject to the limitations hereinafter set forth. The proposition approved at the election shall constitute a full and complete dedication of the avails or proceeds of said tax and its provisions shall control the expenditure thereof. In the event the tax is so voted, the board shall have complete authority to levy and to provide for the collection of the tax within the parish of Orleans and to provide for all procedural details necessary in the imposition, collection and enforcement thereof. All costs of conducting the election required by this Section shall be borne by the Orleans Parish School Board.

C. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner and pursuant to the definitions, practices, and procedures set forth in R.S. 47:301 through 318, or in such other manner as may be set forth by the Orleans Parish School Board in the ordinance or resolution imposing said tax. However, the Orleans Parish School Board shall have the right to contract with the city of New Orleans, the State Department of Revenue, or any other public agency authorized to collect a sales and use tax for the collection of the said additional sales tax jointly with the sales and use tax of such other agency.

D. The proceeds of the tax herein authorized shall be used exclusively to supplement other revenues available to the Orleans Parish School Board for the payment of salaries of teachers and other personnel employed in the public elementary and secondary schools of Orleans Parish or for the expenses of maintaining and operating the public elementary and secondary schools of Orleans Parish or for the purpose of providing funds to pay for capital improvements of the public school system of Orleans Parish, or any combination of the above, including the acquisition of lands for building sites and playgrounds, purchasing, erecting and improving school buildings and related facilities and acquiring the necessary equipment and furnishings therefor, or for the payment of principal and interest on any bonds issued pursuant to the authority contained herein, or both, or for any one or more of said purposes.

E. Nothing contained in this Section shall be construed to affect the purposes for which the proceeds of any sales tax authorized or levied prior to January 1, 1980, shall be used, and the disposition of the proceeds of sales taxes heretofore authorized or levied by the Orleans Parish School Board shall be made in accordance with the authorization under which such tax was levied and is being collected.

F. The funds raised by the Orleans Parish School Board pursuant to the provisions of this Section shall not be considered by the State Board of Elementary and Secondary Education or by the state Department of Education in the application of the state equalization formula or the distribution of proceeds of any other kind or nature by the State Board of Elementary and Secondary Education and the state Department of Education.

G. Subject to the approval at an election as hereinbefore required the Orleans Parish School Board is hereby authorized to fund into bonds the estimated proceeds or avails of said one-half of one percent sales and use tax, which proceeds or avails are hereinafter sometimes referred to as the "additional sales tax revenues," in order to obtain funds for the purposes of paying all or any part of the cost of any capital improvements, including the acquisition of lands and building sites and playgrounds, purchasing, erecting and improving school buildings and related facilities, the cost of maintaining and repairing the same, and acquiring the necessary equipment and furnishings therefor. The bonds authorized to be funded herein shall contain the following provisions, terms and conditions, and shall be in the form hereinafter set forth:

(1) The Orleans Parish School Board, hereinafter sometimes referred to as the "board", shall, by resolution, fix the form, denomination and terms of the bonds and the rate or rates of interest, payable annually or semiannually. The bonds shall be designated "Orleans Parish Public School Sales and Use Tax Bonds," shall be issued in the name of the board, and shall be payable in such medium and at such place or places within or without the state as may be fixed by such resolution. The bonds shall be serial coupon bonds, shall be payable in annual installments with maturities beginning not more than three years after the date of the bonds, and shall run for a period not to exceed forty years from the date thereof. No bonds issued hereunder shall be sold for less than par. All bonds shall be signed by the president and the secretary of the board, one of whose signatures may be a facsimile signature, under its official seal, impressed, printed, engraved, stamped or otherwise placed in facsimile therein, and the coupons shall be signed by the facsimile signatures of such officials. The delivery of any bonds or coupons so executed at any time thereafter shall be valid, although before the date of delivery, any person or persons signing the bonds or coupons shall cease to hold office. The maturities of the bonds shall be so arranged that the total amount of principal and interest falling due in any year, together with principal and interest falling due in such year on all bonds theretofore issued hereunder, and then outstanding, shall never exceed seventy-five percent of the amount of additional sales tax revenues estimated by the board to be received by it in the calendar year in which the bonds are issued, except that if bonds are issued in the calendar year in which the additional sales and use tax is being levied for the first time, the amount estimated by the board to be received by it shall be for the first full calendar year following the calendar year in which the bonds are issued.

(2) Bonds issued hereunder shall constitute a borrowing solely upon the credit of the additional sales and use tax revenues received or to be received by the board, and shall not constitute an indebtedness or pledge of the general credit of the board within the meaning of any constitutional or statutory provisions relating to the incurring of indebtedness, and the bonds shall contain a recital to that effect. Such bonds shall be in coupon form but may be made registrable as to principal only or as to both principal and interest if so provided in the resolution authorizing the issuance thereof. They may be made redeemable in advance of maturity at the option of the board at par or at such premium or premiums as the board may determine.

(3) Bonds issued hereunder shall be payable solely from and secured by an irrevocable pledge and dedication of all or such part of the additional sales tax revenues as may be pledged thereto in the authorizing resolution. Any holder of any of such bonds, or coupons attached thereto, may either at law or in equity, by suit, action, mandamus or other proceeding, enforce and compel performance of all duties required to be performed by the board as a result of issuing the bonds, and may similarly enforce the provisions of the ordinance imposing the tax and the resolution and proceedings authorizing the issuance of such bonds.

(4) The board may, in any resolution authorizing such bonds, provide for the respective priorities of its separate blocks, series or issues of bonds issued hereunder, and may provide for the issuance of additional bonds in the future on a parity therewith pursuant to such procedure or restrictions as may be specified in such resolution. In the absence of such provision, if more than one series of bonds shall be issued hereunder payable from the same additional sales tax revenues, priority of lien on such revenues shall depend on the time of the delivery of such bonds, each series enjoying a lien prior and superior to that enjoyed by any series of bonds subsequently delivered, except that as to any issue or series of bonds which may be authorized as a unit but delivered from time to time in blocks, the board may in the proceedings authorizing the issuance of such bonds provide that all of the bonds of such series or issue shall be coequal as to lien regardless of the time of delivery; provided that nothing herein stated shall vest in any holder of bonds any right of lien or priority of any kind against any part of the additional sales tax revenues not pledged to the payment of the bonds by the proceedings authorizing the issuance thereof.

(5) When any bonds shall have been issued hereunder, neither the legislature, the board, nor any other authority may discontinue or decrease the tax, or permit to be discontinued or decreased the tax, in anticipation of the collection of which such bonds have been issued, or in any way make any change in the allocation and dedication of the proceeds of such tax which would diminish the amount of the additional sales tax revenues to be received by the board, until all of such bonds shall have been retired as to principal and interest, and there is hereby vested in the holders from time to time of such bonds and the coupons representing interest thereon, a contract right in the provisions of this Section.

(6) Any resolution may contain such covenants with the future holder or holders of the bonds as to the additional sales tax revenues, the disposition of such revenues, the issuance of future bonds, and such other pertinent matters as may be deemed necessary by the board to assure the marketability of such bonds, provided such covenants are not inconsistent with the provisions of this Section.

(7) Any resolution authorizing the issuance of bonds hereunder may contain such provisions to assure the enforcement, collection and proper application of the additional sales tax revenues as the board may think proper, where not inconsistent with the provisions of this Section, and when any bonds payable from the tax revenues shall have been issued, this Section, the ordinance or resolution of the board imposing the additional sales tax and pursuant to which the tax is being levied, collected and allocated, and the obligations of the board to continue to levy, collect and allocate the tax, and to apply the revenues derived therefrom in accordance with the provisions of said ordinance or resolution and this Section, shall be irrevocable until such bonds have been paid in full as to principal and interest, and shall not be subject to amendment in any manner which would impair the rights of the holders from time to time of such bonds or which would in any way jeopardize the prompt payment of principal thereof and interest thereon.

(8) All bonds issued hereunder shall be advertised for sale on sealed bids, and the notice calling for bids must be published at least two times before the date scheduled for the receipt of bids for the securities in a newspaper of general circulation published in the parish of Orleans and in a financial journal or newspaper containing a section devoted to municipal bonds news published in the city of New York, New York. The first publication must be at least fourteen days prior to the date scheduled for the receipt of bids for the securities, and the second publication must be at least five clear calendar days subsequent to the first publication and at least seven clear calendar days in advance of the date scheduled for the receipt of bids for the securities. The board may reject any and all bids. If the bonds are not sold pursuant to the advertisement, they may be sold by the board at private sale, within sixty days after the date advertised for the reception of sealed bids, but no private sale shall be made at a price less than the highest bid which shall have been received. If not so sold, the bonds shall be readvertised in the manner herein prescribed.

(9) The proceeds derived from the sale of bonds issued hereunder shall be used exclusively by the board for the purposes for which the bonds are authorized to be issued but the purchasers of the bonds shall not be obligated to see the application thereof.

(10) Before bonds are issued hereunder, the board shall investigate and determine the regularity of the proceedings. The resolution authorizing the bonds may direct that they contain the following recital:

"It is certified that this bond is authorized by and is issued in conformity with the requirements of the constitution and statutes of this state."

Such recital shall be deemed to be an authorized declaration of the board and to import that there is legal authority for issuing the bonds and imposing the tax; that all the proceedings therefor are regular; that all acts, conditions and things required to exist, happen and be performed precedent to and in the issuance of the bonds and the imposition of the tax have existed, have happened and have been performed in due time, form and manner as required by law; that the amount of the bonds, together with all other indebtedness of the board does not exceed any limit or limits prescribed by the constitution or statutes of this state; and that the required notices have been duly and regularly given by publication in the manner required by law. If any bonds are issued containing the above recital, the same shall be construed according to the import herein declared, and it shall be conclusively presumed that the recital is true, and neither the board nor any taxpayer shall be permitted to question the validity or regularity of the bonds, obligations or tax in any court or in any action or proceeding.

(11) After the time within which the validity of the bonds may be contested has elapsed, that is, thirty days from the date of publication of the resolution authorizing the bonds and pledging and dedicating the sales tax revenues, the bonds shall be registered with the secretary of state without charge and shall have endorsed thereon the words:

"Incontestable. Secured by a pledge and dedication of an additional sales and use tax in the parish of Orleans, Louisiana. Registered this _____ day of __________, 20___.

____________________________

Secretary of State"

All bonds issued under the provisions of this Section and the interest thereon shall be exempt from taxation. Said bonds may be used for deposit with any officer, board, municipality or other political subdivision of the state of Louisiana in any case where deposit of security is required.

(12) The provisions of this Section shall be construed as cumulative authority for the exercise of the powers herein granted. The powers conferred by this Section shall not be affected or limited by any other provision of any statute of the state, and no provision, publication, election or right of referendum shall be required or afforded in the performance of any act herein authorized to be done, including the imposition, collection and application of the tax and issuance of bonds payable therefrom, except as herein otherwise specifically provided.

(13) Bonds issued hereunder shall have all the qualities of negotiable paper and shall constitute negotiable instruments under the Commercial Laws--Commercial Paper of the state of Louisiana, L.S.A.-R.S. 10:3-101, et seq. They shall not be invalid for any irregularity or defect in the proceedings for the issuance and sale thereof and shall be incontestable in the hands of bona fide purchasers or holders for value.

(14) The ordinance or resolution imposing the additional sales tax, the resolution authorizing the issuance of the bonds hereunder and pledging and dedicating sales tax revenues to the payment thereof shall each be recorded in the mortgage records of the parish of Orleans and shall each be published in one issue of the official journal of the board. For a period of thirty days from the date of the publication of said ordinance or resolution, respectively, any person in interest may contest the legality of the tax or the legality of the bonds so issued, for any cause, after which thirty day period no one shall have any cause or right of action to contest the legality, formality or regularity of the respective proceedings imposing the tax or authorizing the bonds for any cause whatsoever. If the question of the validity of any proceedings authorizing the tax or issuing the bonds, as provided under the provisions of this Section, is not raised within the said thirty days from the publication thereof, the authority to levy the tax and the authority to issue the bonds, the regularity thereof, and the enforceability of the pledge thereof, shall be conclusively presumed, and no court may inquire into such matters. If any resolution is adopted or proceedings had more than thirty days after the publication of the resolution authorizing the issuance of bonds hereunder and pledging and dedicating any of the sales tax revenues, such supplemental resolution or proceedings shall be similarly published, and no contest, action or proceeding to question the validity or legality of such supplemental resolution or proceedings shall be begun in any court by any person for any cause whatsoever after the expiration of thirty days from the date on which such supplemental resolution or proceeding is published.

Added by Acts 1980, No. 409, §1, eff. July 18, 1980; Redesignated from R.S. 33:2737.45 pursuant to Acts 2011, No. 248, §4.



RS 47:338.108 - City of New Orleans governing authority; additional sales and use tax not to exceed one-half of one percent; use of proceeds

§338.108. City of New Orleans governing authority; additional sales and use tax not to exceed one-half of one percent; use of proceeds

A. In order to provide additional funds for the operation of the governmental affairs of the city of New Orleans, the governing authority of the city of New Orleans is hereby authorized to levy and collect an additional sales and use tax not in excess of one-half of one percent within the parish of Orleans, as hereinafter set forth.

B. The sales and use tax so levied shall be imposed by an ordinance or resolution of the council of the city of New Orleans and shall be levied upon the sale at retail, the use, the lease or rental, the consumption, and the storage for use or consumption, of tangible personal property and on sales of services in the parish of Orleans, all as presently defined in R.S. 47:301 through 318; however, the ordinance or resolution imposing said tax shall be adopted by the council only after the question of the imposition of the tax shall have been submitted to the qualified electors of the parish of Orleans at an election conducted in accordance with the general election laws of the state of Louisiana on the same date as the election provided for in R.S. 47:338.107, and a majority of those voting in said election on the question shall have voted in favor of the imposition of such tax. The proposition approved at the election shall constitute a full and complete dedication of the avails or proceeds of said tax and its provisions shall control the expenditure thereof. In the event the tax is voted, the council shall have complete authority to levy and to provide for the collection of the tax within the parish of Orleans and to provide for all procedural details necessary in the imposition, collection and enforcement thereof. All costs of conducting the election required by this Section shall be borne by the city of New Orleans.

C. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner and pursuant to the definitions, practices, and procedures set forth by the council of the city of New Orleans in the ordinance or resolution imposing said tax. The city of New Orleans shall have the right to contract with the state Department of Revenue, or any other public agency authorized to collect a sales and use tax for the collection of the said additional sales tax jointly with the sales and use tax of such other agency.

D. The proceeds of the tax herein authorized shall be used exclusively to supplement other revenues available to the city of New Orleans for the payment of general operating expenses.

Added by Acts 1980, No. 409, §1, eff. July 18, 1980; Acts 1997, No. 658, §2; Redesignated from R.S. 33:2737.46 pursuant to Acts 2011, No. 248, §4.



RS 47:338.109 - Assumption Parish School Board; additional sales and use tax not to exceed one percent authorized; use of proceeds

§338.109. Assumption Parish School Board; additional sales and use tax not to exceed one percent authorized; use of proceeds

A. In order to provide additional funds for the payment of salaries of teachers and other personnel employed in the public elementary and secondary schools of Assumption Parish, and for the operation and maintenance of schools in Assumption Parish, the Assumption Parish School Board is hereby authorized to levy and collect an additional sales and use tax not in excess of one percent, in addition to the actual sales and use tax in effect on January 1, 1981, within the parish of Assumption, including the municipalities therein, as hereinafter set forth.

B. In accordance with the provisions of Section 29(B) of Article VI of the Constitution of Louisiana, the additional sales and use tax, insofar as it applies within the municipality of Napoleonville, shall be authorized to exceed the limitation found in Section 29(A) of Article VI of the Constitution of Louisiana, by an additional one percent.

C. The sales and use tax so levied shall be imposed by an ordinance or resolution of the Assumption Parish School Board and shall be levied upon the sale at retail, the use, the lease or rental, the consumption, and the storage for use or consumption, of tangible personal property and on sales of services in the parish of Assumption, including the municipalities therein, all as presently defined in R.S. 47:301 through 318; however, the ordinance or resolution imposing said tax shall be adopted by the school board only after the question of the imposition of the tax shall have been submitted to the qualified electors of the parish of Assumption at an election conducted in accordance with the general election laws of the state of Louisiana, and a majority of those voting in said election on the question shall have voted in favor of the imposition of such tax. The proposition approved at the election shall constitute a full and complete dedication of the avails or proceeds of said tax and its provisions shall control the expenditure thereof. In the event the tax is so voted, the board shall have complete authority to levy and to provide for the collection of the tax within the parish of Assumption, including the municipalities therein, and to provide for all procedural details necessary in the imposition, collection and enforcement thereof. All costs of conducting the election required by this Section shall be borne by the Assumption Parish School Board.

D. This tax shall be in addition to all other taxes, including any municipal sales taxes, and shall be collected at the same time and in the same manner and pursuant to the definitions, practices, and procedures set forth in R.S. 47:301 through 318, or in such other manner as may be set forth by the Assumption Parish School Board in the ordinance or resolution imposing said tax. However, the Assumption Parish School Board shall have the right to contract with the State Department of Revenue, or any other public agency authorized to collect a sales and use tax for the collection of the said additional sales tax jointly with the sales and use tax of such other agency.

E. The proceeds of the tax herein authorized shall be used exclusively to supplement other revenues available to the Assumption Parish School Board for the payment of salaries of teachers and other personnel employed in the public elementary and secondary schools of Assumption Parish, and for the operation and maintenance of schools in Assumption Parish.

F. Nothing contained in this Section shall be construed to affect the purposes for which the proceeds of any sales tax authorized or levied prior to the effective date of this Section shall be used, and the disposition of the proceeds of sales taxes heretofore authorized or levied by the Assumption Parish School Board shall be made in accordance with the authorization under which such tax was levied and is being collected.

G. The funds raised by the Assumption Parish School Board pursuant to the provisions of this Section shall not be considered by the State Board of Elementary and Secondary Education or by the state Department of Education in the application of the state equalization formula or the distribution of proceeds of any other kind or nature by the State Board of Elementary and Secondary Education and the state Department of Education.

Added by Acts 1981, No. 523, §1, eff. July 19, 1981; Redesignated from R.S. 33:2737.47 pursuant to Acts 2011, No. 248, §4.



RS 47:338.110 - Tangipahoa Parish School Board; authority to levy additional sales and use tax; use of proceeds

§338.110. Tangipahoa Parish School Board; authority to levy additional sales and use tax; use of proceeds

A. In order to provide additional funds for the payment of salaries of teachers and other school employees, for the operation of the public elementary and secondary schools, or for the capital improvements of the public school system, the Tangipahoa Parish School Board is authorized to levy and collect a sales and use tax under the provisions of Article VI, Section 29(B) of the Louisiana Constitution, which tax shall not exceed one percent.

B. The sales and use tax so levied shall be imposed by resolution of the Tangipahoa Parish School Board and shall be levied upon the sale at retail, the use, lease, or rental, the consumption and the storage for use or consumption of tangible personal property and on sales of services in the parish, all as defined in R.S. 47:301 through 317; provided, however, that the resolution imposing said tax shall be adopted by the Tangipahoa Parish School Board only after the question of the imposition of the tax shall have been submitted to the qualified electors of the parish at an election to be conducted in accordance with the general election laws of the state of Louisiana, and the majority of those voting in said election shall have voted in favor of the adoption of the resolution.

C. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner as set forth in R.S. 47:301 through 317.

Added by Acts 1982, No. 344, §1; Redesignated from R.S. 33:2737.48 pursuant to Acts 2011, No. 248, §4.



RS 47:338.110.1 - Tangipahoa Parish School Board; special taxing district authorized; additional sales and use tax for special taxing district not to exceed one percent authorized

§338.110.1. Tangipahoa Parish School Board; special taxing district authorized; additional sales and use tax for special taxing district not to exceed one percent authorized

A. The school board of Tangipahoa Parish is hereby authorized to create within said parish a sales and use tax district to be designated as the Ward Seven Sales and Use Tax District of Tangipahoa Parish. The district shall be composed of the entirety of Ward Seven of Tangipahoa Parish.

B. The sales and use tax district shall be created by resolution of the school board of Tangipahoa Parish. The governing authority thereof shall be the Tangipahoa Parish School Board.

C. In order to provide additional funds for the payment of salaries of teachers and other school employees, for the operation of the public and elementary secondary schools, or for capital improvements of the public school system, the Tangipahoa Parish School Board is authorized to levy and collect a sales and use tax under the provisions of Article VI, Section 29(B) of the Louisiana Constitution, which tax shall not exceed one percent. Provided further that this tax shall be levied within the Ward Seven Sales and Use Tax District and the funds derived therefrom shall be used solely for that portion or part of the Tangipahoa Parish school system located within said district.

D. The sales and use tax so levied shall be imposed by resolution of the Tangipahoa Parish School Board and shall be levied upon the sale at retail, the use, lease, or rental, the consumption and the storage for use or consumption of tangible personal property and on sales of services in the parish, all as defined in R.S. 47:301 through 317; provided, however, that the resolution imposing said tax shall be adopted by the Tangipahoa Parish School Board only after the question of the imposition shall have been submitted to the qualified electors of the district at an election to be conducted in accordance with the general election laws of the state, and the majority of those voting in said election shall have voted in favor of the adoption of the resolution.

E. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner as set forth in R.S. 47:301 through 317.

Added by Acts 1982, No. 866, §1; Redesignated from R.S. 33:2737.48 pursuant to Acts 2011, No. 248, §4.



RS 47:338.111 - Pointe Coupee Parish School Board; authority to levy additional sales and use tax; use of proceeds

§338.111. Pointe Coupee Parish School Board; authority to levy additional sales and use tax; use of proceeds

A. The Pointe Coupee Parish School Board is hereby authorized to levy and collect an additional one percent sales and use tax under the provisions of Article VI, Section 29(B) of the Louisiana Constitution.

B. The proceeds of the tax herein authorized shall be used to provide additional funds for the payment of salaries of teachers and other school employees and for the cost of giving additional support to the operation and maintenance of the school system, including the funding of a portion of the avails of the said tax into bonds in the manner provided by Subpart F, Part III, Chapter 4 of Title 39 of the Louisiana Revised Statutes, for the financing of necessary and essential school buildings and other related school improvements.

C. The sales and use tax so levied shall be imposed by resolution of the Pointe Coupee Parish School Board and shall be levied upon the sale at retail, the use, lease, rental, consumption, and the storage for use or consumption of tangible personal property, and on sales of services in the parish, all as defined in R.S. 47:301 through 317; provided, however, that the resolution imposing said tax shall be adopted by the Pointe Coupee Parish School Board only after the question of the imposition of the tax shall have been submitted to the qualified electors of the parish at an election to be conducted in accordance with the general election laws of the state of Louisiana, and the majority of those voting in said election shall have voted in favor of the imposition of the tax.

D. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner as set forth in R.S. 47:301 through 317.

Acts 1984, No. 151, §1; Redesignated from R.S. 33:2737.49 pursuant to Acts 2011, No. 248, §4.



RS 47:338.112 - Morehouse Parish School Board; authority to levy additional sales and use tax; use of proceeds

§338.112. Morehouse Parish School Board; authority to levy additional sales and use tax; use of proceeds

A. The Morehouse Parish School Board is hereby authorized to levy and collect an additional one percent sales and use tax within the parish of Morehouse under the provisions of Article VI, Section 29(B) of the Louisiana Constitution.

B. The proceeds of the tax herein authorized shall be used to provide additional funds for the payment of salaries of teachers and other school employees and for the cost of giving additional support to the operation and maintenance of the school system, including the funding of a portion of the avails of the said tax into bonds in the manner provided by Subpart F, Part III, Chapter 4, Subtitle II of Title 39 of the Louisiana Revised Statutes, for the financing of necessary and essential school buildings and other related school improvements.

C. The sales and use tax so levied shall be imposed by resolution of the Morehouse Parish School Board and shall be levied upon the sale at retail, the use, lease, rental, consumption, and the storage for use or consumption of tangible personal property, and on sales of services in the parish, all as defined in R.S. 47:301 through 317; provided, however, that the resolution imposing said tax shall be adopted by the Morehouse Parish School Board only after the question of the imposition of the tax shall have been submitted to the qualified electors of the parish at an election to be conducted in accordance with the general election laws of the state of Louisiana, and the majority of those voting in said election shall have voted in favor of the imposition of the tax.

D. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner as set forth in R.S. 47:301 through 317.

Acts 1990, No. 195, §1; Redesignated from R.S. 33:2737.50 pursuant to Acts 2011, No. 248, §4.



RS 47:338.113 - City school boards; authority to levy additional sales and use tax; use of proceeds

§338.113. City school boards; authority to levy additional sales and use tax; use of proceeds

A. Each city school board is hereby authorized to levy and collect an additional one-half percent sales and use tax within the city under the provisions of Article VI, Section 29(B) of the Constitution of Louisiana.

B. The proceeds of the tax herein authorized shall be used to provide additional funds for the payment of salaries of teachers and other school employees and for the cost of giving additional support to the operation and maintenance of the school system, including the funding of a portion of the avails of the said tax into bonds in the manner provided by Subpart F, Part III, Chapter 4, Subtitle II of Title 39 of the Louisiana Revised Statutes, for the financing of necessary and essential school buildings and other related school improvements.

C. The sales and use tax so levied shall be imposed by resolution of the city school board and shall be levied upon the sale at retail, the use, lease, rental, consumption, and the storage for use or consumption of tangible personal property, and on sales of services in the city, all as defined in R.S. 47:301 through 317; provided, however, that the resolution imposing said tax shall be adopted by the city school board only after the question of the imposition of the tax shall have been submitted to the qualified electors of the city at an election to be conducted in accordance with the general election laws of the state, and the majority of those voting in said election shall have voted in favor of the imposition of the tax.

D. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner as set forth in R.S. 47:301 through 317.

Acts 1990, No. 195, §1; Redesignated from R.S. 33:2737.51 pursuant to Acts 2011, No. 248, §4.



RS 47:338.114 - Certain parish school boards; authority to levy additional sales and use tax

§338.114. Certain parish school boards; authority to levy additional sales and use tax

A. The East Baton Rouge Parish School Board and the Jefferson Parish School Board are hereby authorized to levy and collect, for a period not exceeding three years from the date of the first levy thereof, an additional sales and use tax not to exceed one-half percent within their respective parishes.

B. In accordance with the provisions of Article VI, Section 29(B) of the Constitution of Louisiana, the additional sales and use tax provided in this Section shall be authorized to exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana and shall be in addition to the limit set by R.S. 47:338.54.

C. The sales and use tax so levied shall be imposed by ordinance of the parish school board and shall be levied upon the sale at retail, the use, lease or rental, consumption, and the storage for use or consumption of tangible personal property, and on sales of services in the parish, all as defined in R.S. 47:301 through 317. The ordinance imposing said tax shall be adopted by the parish school board only after the question of the imposition of the tax shall have been submitted to the qualified electors of the parish at an election to be conducted in accordance with the election laws of the state of Louisiana, and the majority of those voting in said election should have voted in favor of the imposition of the tax.

D. This tax shall be in addition to all other authorized sales and use taxes and shall be collected at the same time and in the same manner as set forth in R.S. 47:301 through 317.

Acts 1991, No. 28, §1, eff. June 19, 1991; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Redesignated from R.S. 33:2737.52 pursuant to Acts 2011, No. 248, §4.



RS 47:338.115 - Assumption Parish School Board; authority to levy additional sales and use tax; use of proceeds

§338.115. Assumption Parish School Board; authority to levy additional sales and use tax; use of proceeds

A. The Assumption Parish School Board is hereby authorized to levy and collect an additional one percent sales and use tax within the parish of Assumption under the provisions of Article VI, Section 29(B) of the Constitution of Louisiana.

B. The proceeds of the tax herein authorized shall be used to provide additional funds for the installation, maintenance, and operation of air conditioning systems in parish schools, including the payment of additional utility costs, and including the funding of a portion of the avails of the said tax into bonds in the manner provided by Subpart F, Part III, Chapter 4, Subtitle II of Title 39 of the Louisiana Revised Statutes and to provide additional funds for the payment of salaries of teachers and other school employees to the extent funds are available.

C. The sales and use tax so levied shall be imposed by resolution of the Assumption Parish School Board and shall be levied upon the sale at retail, the use, lease, rental, consumption, and the storage for use or consumption of tangible personal property, and on sales of services in the parish, all as defined in R.S. 47:301 through 317. The resolution imposing said tax shall be adopted by the Assumption Parish School Board only after the question of the imposition of the tax shall have been submitted to the qualified electors of the parish at an election to be conducted in accordance with the general election laws of the state of Louisiana, and a majority of those voting in said election shall have voted in favor of the imposition of the tax.

D. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner as set forth in R.S. 47:301 through 317.

Acts 1991, No. 186, §1, eff. July 2, 1991; Redesignated from R.S. 33:2737.53 pursuant to Acts 2011, No. 248, §4.



RS 47:338.116 - West Feliciana Parish School Board; authority to levy additional sales and use tax; use of proceeds

§338.116. West Feliciana Parish School Board; authority to levy additional sales and use tax; use of proceeds

A. The West Feliciana Parish School Board is hereby authorized to levy and collect an additional one percent sales and use tax within the parish of West Feliciana under the provisions of Article VI, Section 29(B) of the Constitution of Louisiana.

B. The proceeds of the tax herein authorized shall be used for such purposes as are determined by the school board, including the funding of a portion of the avails of the tax into bonds in the manner provided by law.

C. The sales and use tax so levied shall be imposed by resolution of the West Feliciana Parish School Board and shall be levied upon the sale at retail, the use, lease, rental, consumption, and the storage for use or consumption of tangible personal property, and on sales of services in the parish, all as defined in Chapter 2 of this Subtitle; provided, that the resolution imposing the tax shall be adopted by the West Feliciana Parish School Board only after the question of the imposition of the tax has been submitted to the qualified electors of the parish at an election to be conducted in accordance with the general election laws of the state of Louisiana, and a majority of those voting in the election have voted in favor of the imposition of the tax.

D. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

Acts 1992, No. 140, §1, eff. June 5, 1992; Redesignated from R.S. 33:2737.54 pursuant to Acts 2011, No. 248, §4.



RS 47:338.117 - Lincoln Parish School Board; authority to levy additional sales and use tax; use of proceeds

§338.117. Lincoln Parish School Board; authority to levy additional sales and use tax; use of proceeds

A. The Lincoln Parish School Board is hereby authorized to levy and collect an additional one percent sales and use tax within the parish of Lincoln under the provisions of Article VI, Section 29(B) of the Constitution of Louisiana.

B. The proceeds of the tax herein authorized shall be used for such purposes as are determined by the school board, including the funding of a portion of the avails of the tax into bonds in the manner provided by law.

C. The sales and use tax so levied shall be imposed by resolution of the Lincoln Parish School Board and shall be levied upon the sale at retail, the use, lease, rental, consumption, and the storage for use or consumption of tangible personal property, and on sales of services in the parish, all as defined in Chapter 2 of this Subtitle; provided, that the resolution imposing the tax shall be adopted by the Lincoln Parish School Board only after the question of the imposition of the tax has been submitted to the qualified electors of the parish at an election to be conducted in accordance with the general election laws of the state of Louisiana, and a majority of those voting in the election have voted in favor of the imposition of the tax.

D. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

Acts 1992, No. 930, §1, eff. July 9, 1992; Redesignated from R.S. 33:2737.55 pursuant to Acts 2011, No. 248, §4.



RS 47:338.118 - Certain parish school boards; authority to levy additional sales and use tax

§338.118. Certain parish school boards, authority to levy additional sales and use tax

A. The East Baton Rouge Parish School Board and the Jefferson Parish School Board are hereby authorized to levy and collect an additional sales and use tax not to exceed one-half percent within the parish.

B. In accordance with the provisions of Article VI, Section 29(B) of the Constitution of Louisiana, the additional sales and use tax provided in this Section shall be authorized to exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana and shall be in addition to the limit set by R.S. 47:338.54.

C. The sales and use tax so levied shall be imposed by ordinance of the parish school board and shall be levied upon the sale at retail, the use, lease, or rental, the consumption, and the storage for use or consumption of tangible personal property and on sales of services in the parish, all as defined in R.S. 47:301 through 317; however, the ordinance imposing said tax shall be adopted by the parish school board only after the question of the imposition of the tax shall have been submitted to the qualified electors of the parish at an election to be conducted in accordance with the election laws of the state of Louisiana, and the majority of those voting in said election shall have voted in favor of the imposition of the tax. The tax authorized pursuant to the provisions of this Section shall be levied for a period not to exceed ten years.

D. This tax shall be in addition to all other authorized sales and use taxes and shall be collected at the same time and in the same manner as set forth in R.S. 47:301 through 317.

Acts 1992, No. 997, §1, eff. July 9, 1992; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Redesignated from R.S. 33:2737.56 pursuant to Acts 2011, No. 248, §4.



RS 47:338.119 - St. Helena Parish School Board; authority to levy additional sales and use tax; use of proceeds

§338.119. St. Helena Parish School Board; authority to levy additional sales and use tax; use of proceeds

A. The St. Helena Parish School Board is hereby authorized to levy and collect an additional two percent sales and use tax within the parish of St. Helena under the provisions of Article VI, Section 29(B) of the Constitution of Louisiana.

B. The proceeds of the tax herein authorized shall be used for such purposes as are determined by the school board, including the funding of a portion of the avails of the tax into bonds in the manner provided by law.

C. The sales and use tax so levied shall be imposed by resolution of the St. Helena Parish School Board and shall be levied upon the sale at retail, the use, lease, rental, consumption, and the storage for use or consumption of tangible personal property, and on sales of services in the parish, all as defined in Chapter 2 of this Subtitle; provided that the resolution imposing the tax shall be adopted by the St. Helena Parish School Board only after the question of the imposition of the tax has been submitted to the qualified electors of the parish at an election to be conducted in accordance with the general election laws of the state of Louisiana, and a majority of those voting in the election have voted in favor of the imposition of the tax.

D. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

Acts 1992, No. 1006, §1, eff. July 13, 1992; Redesignated from R.S. 33:2737.57 pursuant to Acts 2011, No. 248, §4.



RS 47:338.120 - St. Tammany Parish School Board; authority to levy additional sales and use tax; use of proceeds

§338.120. St. Tammany Parish School Board; authority to levy additional sales and use tax; use of proceeds

A. The St. Tammany Parish School Board is hereby authorized to levy an additional one percent sales and use tax within the parish of St. Tammany under the provisions of Article VI, Paragraph 29(B) of the Constitution of Louisiana.

B. The proceeds of the tax herein authorized shall be used for capital improvement purposes as are determined by the school board, including the funding of a portion of the avails of the tax into bonds in the manner provided by law.

C. The sales and use tax so levied shall be imposed by resolution of the St. Tammany Parish School Board and shall be levied upon the sale at retail, the use, lease, rental, consumption, and the storage for use or consumption of tangible personal property, and on sales of services in the parish, all as defined in Chapter 2 of this Subtitle; provided that the resolution imposing the tax shall be adopted by the St. Tammany Parish School Board only after the question of the imposition of the tax has been submitted to the qualified electors of the parish at an election to be conducted in accordance with the general election laws of the state, and a majority of those voting in the election have voted in favor of the imposition of the tax.

D. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

Acts 1993, No. 839, §1; Redesignated from R.S. 33:2737.58 pursuant to Acts 2011, No. 248, §4.



RS 47:338.121 - Calcasieu Parish School Board; authority to levy additional sales and use tax; use of proceeds

§338.121. Calcasieu Parish School Board; authority to levy additional sales and use tax; use of proceeds

A. The Calcasieu Parish School Board is hereby authorized to levy an additional one-half of one percent sales and use tax within the parish of Calcasieu under the provisions of Article VI, Paragraph 29(B) of the Constitution of Louisiana.

B. The proceeds of the tax herein authorized shall be dedicated exclusively for supplementing the salaries of teachers and other employees of the Calcasieu Parish School Board.

C. The sales and use tax so levied shall be imposed by resolution of the Calcasieu Parish School Board and shall be levied upon the sale at retail, the use, lease, rental, consumption, and the storage for use or consumption of tangible personal property, and on sales of services in the parish, all as defined in Chapter 2 of this Subtitle; provided that the resolution imposing the tax shall be adopted by the Calcasieu Parish School Board only after the question of the imposition of the tax has been submitted to the qualified electors of the parish at an election to be conducted in accordance with the general election laws of the state, and a majority of those voting in the election have voted in favor of the imposition of the tax.

D. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

Acts 1995, No. 2, §1, eff. May 15, 1995; Redesignated from R.S. 33:2737.59 pursuant to Acts 2011, No. 248, §4.

NOTE: See Acts 1995, No. 2, §2 relative to termination of authority to call election.



RS 47:338.122 - Ouachita Parish School Board; authority to levy additional sales and use tax

§338.122. Ouachita Parish School Board; authority to levy additional sales and use tax

A. The Ouachita Parish School Board is hereby authorized to levy and collect an additional sales and use tax not in excess of one percent within the parish of Ouachita, excluding the city of Monroe.

B. In accordance with the provisions of Article VI, Paragraph 29(B) of the Constitution of Louisiana, the additional sales and use tax provided in this Section shall be authorized to exceed the limitation set forth in Article VI, Paragraph 29(A) of the Constitution of Louisiana and shall be in addition to the limit set by R.S. 47:338.54.

C. The sales and use tax so levied shall be imposed by ordinance of the Ouachita Parish School Board and shall be levied upon the sale at retail, the use, lease or rental, consumption, and the storage for use or consumption of tangible personal property, and on sales of services in Ouachita Parish, excluding the city of Monroe, all as defined in R.S. 47:301 through 317. However, the ordinance imposing said tax shall be adopted by the Ouachita Parish School Board only after the question of the imposition of the tax shall have been submitted to the qualified electors of Ouachita Parish, excluding the city of Monroe, at an election to be conducted in accordance with the election laws of the state of Louisiana, and the majority of those voting in said election shall have voted in favor of the imposition of the tax.

D. This tax shall be in addition to all other authorized sales and use taxes and shall be collected at the same time and in the same manner as set forth in R.S. 47:301 through 317.

Acts 1995, No. 3, §1, eff. May 17, 1995; Redesignated from R.S. 33:2737.60 pursuant to Acts 2011, No. 248, §4.



RS 47:338.123 - Webster Parish School Board; authority to levy additional sales and use tax

§338.123. Webster Parish School Board; authority to levy additional sales and use tax

A. The Webster Parish School Board is hereby authorized to levy and collect an additional one percent sales and use tax within the parish of Webster under the provisions of Article VI, Paragraph 29(B) of the Constitution of Louisiana, which tax shall be in addition to all other sales and use taxes which the school board is authorized to levy and collect, including without limitation the taxes authorized in R.S. 47:338.54.

B. The proceeds of the tax herein authorized shall be used for such purposes as are determined by the school board, including the funding of a portion of the avails of the tax into bonds in the manner provided by law.

C. The sales and use tax so levied shall be imposed by resolution of the Webster Parish School Board and shall be levied upon the sale at retail, the use, lease, rental, consumption, and the storage for use or consumption of tangible personal property, and on sales of services in the parish of Webster, all as defined in Chapter 2 of this Subtitle; provided that the resolution imposing the tax shall be adopted by the Webster Parish School Board only after the question of the imposition of the tax has been submitted to the qualified electors of the parish of Webster at an election to be conducted in accordance with the general election laws of the state of Louisiana, and a majority of those voting in the election have voted in favor of the imposition of the tax.

D. This tax shall be in addition to all other sales and use taxes being collected by the school board and shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

Acts 1995, No. 4, §1, eff. May 18, 1995; Redesignated from R.S. 33:2737.61 pursuant to Acts 2011, No. 248, §4.



RS 47:338.124 - Union Parish School Board; authority to levy additional sales and use tax; use of proceeds

§338.124. Union Parish School Board; authority to levy additional sales and use tax; use of proceeds

A. Notwithstanding any other provision of law to the contrary, the Union Parish School Board is hereby authorized to levy and collect an additional one percent sales and use tax within the parish of Union under the provisions of Article VI, Paragraph 29(B) of the Constitution of Louisiana, which shall be in addition to all other sales and use taxes which the Union Parish School Board is authorized to levy and collect, including, without limitation, taxes authorized by R.S. 47:338.54.

B. The proceeds of the tax herein authorized shall be used for such purposes as are determined by the school board, including the funding of a portion of the avails of the tax into bonds in the manner provided by law.

C. The sales and use tax so levied shall be imposed by resolution of the Union Parish School Board and shall be levied upon the sale at retail, the use, lease, rental, consumption, and the storage for use or consumption of tangible personal property, and on sales of services in the parish, all as defined in Chapter 2 of this Subtitle; provided that the resolution imposing the tax shall be adopted by the Union Parish School Board only after the question of the imposition of the tax has been submitted to the qualified electors of the parish at an election to be conducted in accordance with the general election laws of the state, and a majority of those voting in the election have voted in favor of the imposition of the tax.

D. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

Acts 1995, No. 896, §1; Redesignated from R.S. 33:2737.62 pursuant to Acts 2011, No. 248, §4.



RS 47:338.125 - Caldwell Parish School Board; authority to levy additional sales and use tax

§338.125. Caldwell Parish School Board; authority to levy additional sales and use tax

A. The Caldwell Parish School Board is hereby authorized to levy and collect an additional one percent sales and use tax within the parish of Caldwell under the provisions of Article VI, Section 29(B) of the Constitution of Louisiana, which tax shall be in addition to all other sales and use taxes which the school board is authorized to levy and collect, including without limitation the taxes authorized in R.S. 47:338.54.

B. The proceeds of the tax herein authorized shall be used for such purposes as are determined by the school board.

C. The sales and use tax so levied shall be imposed by resolution of the Caldwell Parish School Board, and shall be levied upon the sale at retail, the use, lease, rental, consumption, and the storage for use or consumption of tangible personal property, and on sales of services in the parish of Caldwell, all as defined in Chapter 2 of this Subtitle; provided that the resolution imposing the tax shall be adopted by the Caldwell Parish School Board only after the question of the imposition of the tax has been submitted to the qualified electors of the parish of Caldwell at an election to be conducted in accordance with the general election laws of the state of Louisiana, and a majority of those voting in the election have voted in favor of the imposition of the tax.

D. This tax shall be in addition to all other sales and use taxes being collected by the school board and shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

Acts 1996, No. 3, §1, eff. May 31, 1996; Redesignated from R.S. 33:2737.63 pursuant to Acts 2011, No. 248, §4.



RS 47:338.126 - St. Bernard Parish School Board; authority to levy additional sales and use tax

§338.126. St. Bernard Parish School Board; authority to levy additional sales and use tax

A. The St. Bernard Parish School Board is hereby authorized to levy and collect an additional one-half of one percent sales and use tax within the parish of St. Bernard.

B. In accordance with the provisions of Article VI, Section 29(B) of the Constitution of Louisiana, the additional sales and use tax provided in this Section shall be authorized to exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana and shall be in addition to the limit set by R.S. 47:338.54.

C. The sales and use tax so levied shall be imposed by resolution of the parish school board and shall be levied upon the sale at retail, the use, lease or rental, consumption, and the storage for use or consumption of tangible personal property, and on sales of services in the parish, all as defined in Chapter 2 of this Subtitle. The resolution imposing said tax shall be adopted by the St. Bernard Parish School Board only after the question of the imposition of the tax shall have been submitted to the qualified electors of the parish at an election to be conducted in accordance with the election laws of the state of Louisiana, and the majority of those voting in the election have voted in favor of the imposition of the tax.

D. This tax shall be in addition to all other authorized sales and use taxes and shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

Acts 1996, No. 4, §1, eff. May 31, 1996; Redesignated from R.S. 33:2737.64 pursuant to Acts 2011, No. 248, §4.



RS 47:338.127 - Franklin Parish School Board; authority to levy additional sales and use tax; use of proceeds

§338.127. Franklin Parish School Board; authority to levy additional sales and use tax; use of proceeds

A. The Franklin Parish School Board is hereby authorized to levy an additional one percent sales and use tax within the parish of Franklin pursuant to the provisions of Article VI, Section 29(B) of the Constitution of Louisiana.

B. The proceeds of the tax herein authorized shall be used for such purposes as are determined by the school board, including the funding of a portion of the avails of the tax into bonds in the manner provided by law.

C. The sales and use tax so levied shall be imposed by resolution of the Franklin Parish School Board and shall be levied upon the sale at retail, the use, lease, rental, consumption, and the storage for use or consumption of tangible personal property, and on sales of services in the parish, all as defined in Chapter 2 of this Subtitle. The resolution imposing the tax shall be adopted by the Franklin Parish School Board only after the question of the imposition of the tax has been submitted to the qualified electors of the parish at an election to be conducted in accordance with the general election laws of the state, and a majority of those voting in the election have voted in favor of the imposition of the tax.

D. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

Acts 1996, No. 14, §1, eff. June 26, 1996; Redesignated from R.S. 33:2737.65 pursuant to Acts 2011, No. 248, §4.



RS 47:338.128 - Authority to levy additional sales and use tax; creation of special districts; Rapides Parish School Board

§338.128. Authority to levy additional sales and use tax; creation of special districts; Rapides Parish School Board

A. The Rapides Parish School Board is hereby authorized to levy and collect an additional sales and use tax not to exceed one percent.

B. In accordance with the provisions of Article VI, Section 29(B) of the Constitution of Louisiana, the additional sales and use tax provided in this Section shall be authorized to exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana and shall be in addition to any other limitation, including but not limited to the limit set by R.S. 47:338.54.

C.(1) The governing authority of the parish school district is authorized to create a special district or districts to utilize the additional tax authorized herein. Any special district or districts so created may contain all or any portion of territory contained within the boundaries of the parish.

(2) Any such district shall be created by ordinance of the school board which shall set forth therein the boundaries of the area or areas to be included in the district.

(3) The governing authority of any such district created by a school board shall be the school board, its domicile shall be the regular meeting place of said school board, and the officers of such school board shall be the officers of the district.

D. The sales and use tax so levied shall be imposed by ordinance of the parish school board and shall be levied upon the sale at retail, the use, lease or rental, consumption, and the storage for use or consumption, of tangible personal property, and on sales of services in the parish or district, all as defined in Chapter 2 of this Subtitle. However, the ordinance imposing the tax shall be adopted by the parish school board only after the question of the imposition of the tax shall have been submitted to the qualified electors of the parish or district at an election conducted in accordance with the election laws of the state of Louisiana, and the majority of those voting in said election shall have voted in favor of the imposition of the tax.

E. This tax shall be in addition to all other authorized sales and use taxes and shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

F. The proceeds of the tax herein authorized shall be used exclusively for supplementing the salaries of teachers and other employees of the parish school board and for related benefits.

Acts 1996, No. 32, §1, eff. July 2, 1996; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Redesignated from R.S. 33:2737.66 pursuant to Acts 2011, No. 248, §4.



RS 47:338.129 - Ouachita Parish School Board; authority to levy additional sales and use tax

§338.129. Ouachita Parish School Board; authority to levy additional sales and use tax

A. The Ouachita Parish School Board is hereby authorized to levy and collect an additional sales and use tax not to exceed one percent within all or any portion of the parish, excluding the city of Monroe.

B. In accordance with the provisions of Article VI, Section 29(B) of the Constitution of Louisiana, the additional sales and use tax provided in this Section shall be authorized to exceed the limit set forth in Article VI, Section 29(A) of the Constitution of Louisiana and shall be in addition to the limit set by R.S. 47:338.54. The authority granted in this Section shall not limit in any respect any prior taxing authority granted by any other provision of law.

C. The Ouachita Parish School Board is authorized to create one or more school districts, or use any existing school districts, any or all of which shall have the authority to use the additional tax authorized in this Section. Any such district or districts may contain all or any portion of Ouachita Parish, excluding the city of Monroe. The Ouachita Parish School Board shall be the governing authority of any such school district.

D. The sales and use tax so levied shall be imposed by ordinance of the Ouachita Parish School Board and shall be levied upon the sale at retail, the use, lease or rental, consumption and the storage for use or consumption of tangible personal property, and on sales of services in Ouachita Parish or the school district or districts, excluding the city of Monroe, all as defined in R.S. 47:301 through 317. However, the ordinance imposing said tax shall be adopted by the Ouachita Parish School Board only after the question of the imposition of the tax has been submitted to the qualified electors of the parish or of the school district or districts, excluding the city of Monroe, at an election to be conducted in accordance with the election laws of the state of Louisiana, and the majority of those voting in the election have voted in favor of the imposition of the tax.

E. This tax shall be in addition to all other authorized sales and use taxes and shall be collected at the same time and in the same manner as set forth in R.S. 47:301 through 317.

Acts 1997, No. 1408, §1, eff. July 15, 1997; Redesignated from R.S. 33:2737.67 pursuant to Acts 2011, No. 248, §4.



RS 47:338.130 - Calcasieu Parish School Board; authority to levy additional sales and use tax

§338.130. Calcasieu Parish School Board; authority to levy additional sales and use tax

A. The Calcasieu Parish School Board is hereby authorized to levy and collect an additional sales and use tax not to exceed one percent.

B. In accordance with the provisions of Article VI, Section 29(B) of the Constitution of Louisiana, the additional sales and use tax authorized in this Section shall be authorized to exceed the limit set forth in Article VI, Section 29(A) of the Constitution of Louisiana and shall be in addition to the limit set by R.S. 47:338.54. The authority granted in this Section shall not limit in any respect any prior taxing authority granted by any other provision of law.

C. The proceeds of the tax herein authorized shall be used for such purposes as are determined by the Calcasieu Parish School Board, including the funding of a portion of the avails of the tax into bonds in the manner provided by law.

D. The sales and use tax so levied shall be imposed by ordinance of the school board and shall be levied upon the sale at retail, the use, lease, or rental, the consumption of tangible personal property, and on sales of services in Calcasieu Parish, all as defined in Chapter 2 of this Subtitle; provided that the ordinance imposing the tax shall be adopted by the governing authority only after the question of the imposition of the tax has been submitted to the qualified electors of Calcasieu Parish at an election to be conducted in accordance with the election laws of the state of Louisiana, and a majority of those voting in the election have voted in favor of the imposition of the tax.

E. This tax shall be in addition to all other sales and use taxes being collected by the parish governing authority and shall be collected at the same time and in the same manner as set forth in R.S. 47:301 through 317.

Acts 1997, No. 1408, §2, eff. July 15, 1997; Redesignated from R.S. 33:2737.68 pursuant to Acts 2011, No. 248, §4.



RS 47:338.131 - Beauregard Parish School Board; authority to levy additional sales and use tax

§338.131. Beauregard Parish School Board; authority to levy additional sales and use tax

A. The Beauregard Parish School Board is hereby authorized to levy and collect an additional sales and use tax not to exceed one percent within the parish.

B. In accordance with the provisions of Article VI, Section 29(B) of the Constitution of Louisiana, the additional sales and use tax provided in this Section shall be authorized to exceed the limit set forth in Article VI, Section 29(A) of the Constitution of Louisiana and shall be in addition to the limit set by R.S. 47:338.54. The authority granted in this Section shall not limit in any respect any prior taxing authority granted by any other provision of law.

C. The sales and use tax so levied shall be imposed by ordinance of the Beauregard Parish School Board and shall be levied upon the sale at retail, the use, lease or rental, consumption and the storage for use or consumption of tangible personal property, and on sales of services, all as defined in Chapter 2 of this Subtitle, in Beauregard Parish. However, the ordinance imposing said tax shall be adopted by the Beauregard Parish School Board only after the question of the imposition of the tax has been submitted to the qualified electors of the parish at an election to be conducted in accordance with the election laws of the state of Louisiana, and the majority of those voting in the election have voted in favor of the imposition of the tax.

D. This tax shall be in addition to all other authorized sales and use taxes and shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

E. The proceeds of the tax authorized by this Subsection shall be used exclusively for supplementing the salaries and related benefits of teachers and other employees of the school board.

Acts 1997, No. 312, §1, eff. June 17, 1997; Redesignated from R.S. 33:2737.69 pursuant to Acts 2011, No. 248, §4.



RS 47:338.132 - East Carroll Parish School Board; authority to levy additional sales and use tax

§338.132. East Carroll Parish School Board; authority to levy additional sales and use tax

A. The East Carroll Parish School Board is hereby authorized to levy and collect an additional sales and use tax not to exceed one percent within the parish of East Carroll, as hereinafter set forth.

B. In accordance with the provisions of Article VI, Section 29(B) of the Constitution of Louisiana, the additional sales and use tax provided in this Section shall be authorized to exceed the limit set forth in Article VI, Section 29(A) of the Constitution of Louisiana and shall be in addition to the limit set by R.S. 47:338.54. The authority granted herein shall not limit in any respect any prior taxing authority granted by any other provision of law.

C. The sales and use tax so levied shall be imposed by ordinance of the East Carroll Parish School Board and shall be levied upon the sale at retail, the use, lease or rental, consumption, and the storage for use or consumption of tangible personal property, and on sales of services in East Carroll Parish, all defined in R.S. 47:301 through 317. However, the ordinance imposing the tax shall be adopted by the East Carroll Parish School Board only after the question of the imposition of the tax has been submitted to the qualified electors of East Carroll Parish at an election to be conducted in accordance with the election laws of the state of Louisiana, and the majority of those voting in the election have voted in favor of the imposition of the tax.

D. This tax shall be in addition to all other authorized sales and use taxes and shall be collected at the same time and in the manner as set forth in R.S. 47:301 through 317.

Acts 1998, No. 34, §1, eff. June 24, 1998; Redesignated from R.S. 33:2737.70 pursuant to Acts 2011, No. 248, §4.



RS 47:338.133 - Tensas Parish School Board; authority to levy and collect additional sales and use tax

§338.133. Tensas Parish School Board; authority to levy and collect additional sales and use tax

A. The Tensas Parish School Board may levy and collect an additional sales and use tax not in excess of one-half of one percent.

B. The tax authorized by this Section shall be in addition to all other taxes which such a school board is authorized to levy and, pursuant to Section 29(B) of Article VI of the Constitution of Louisiana, shall not be subject to the combined rate limitation established in Section 29(A) of such Article nor to the combined rate limitation established by R.S. 47:338.54. The authority granted in this Section shall not limit any prior taxing authority granted to the school board or to any other political subdivision by any other provision of law.

C. The proceeds of the tax may be used for any lawful purpose of the board including funding a portion of the avails of the tax into bonds in the manner provided by law.

D. The sales and use tax shall be imposed by ordinance of the school board and shall be levied upon the sale at retail, the use, lease, or rental, the consumption, and the storage for use or consumption of tangible personal property, and on sales of services in the parish, all as defined in Chapter 2 of this Subtitle. However, the ordinance imposing the tax shall be adopted by the school board only after the question of the imposition of the tax has been submitted to the qualified electors of the parish at an election conducted in accordance with the election laws of the state, and a majority of those voting on the proposition have voted in favor of the imposition of the tax.

E. The sales and use tax authorized by this Section shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

Acts 1999, No. 196, §1, eff. June 9, 1999; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Redesignated from R.S. 33:2737.71 pursuant to Acts 2011, No. 248, §4.



RS 47:338.134 - Vermilion Parish School Board; authority to levy and collect additional sales and use tax

§338.134. Vermilion Parish School Board; authority to levy and collect additional sales and use tax

A. The Vermilion Parish School Board may levy and collect an additional sales and use tax not in excess of one percent.

B. The tax authorized by this Section shall be in addition to all other taxes which the Vermilion Parish School Board is authorized to levy and, pursuant to Section 29(B) of Article VI of the Constitution of Louisiana, shall not be subject to the combined rate limitation established in Section 29(A) of such Article nor to the combined rate limitation established by R.S. 47:338.54. The authority granted in this Section shall not limit any prior taxing authority granted to the school board or to any other political subdivision by any other provision of law.

C. The proceeds of the tax shall be dedicated and may be used for the purposes of acquiring, constructing, improving, operating, and maintaining public school facilities of the Vermilion Parish School Board and for any lawful purposes of said school board as set forth in the proposition or propositions submitted at an election held in the parish in accordance with Subsection D. The proposition or propositions may authorize the funding of a portion of the avails of the tax into bonds in the manner provided by law.

D. The sales and use tax shall be imposed by ordinance of the Vermilion Parish School Board and shall be levied upon the sale at retail, the use, lease, or rental, the consumption, and the storage for use or consumption of tangible personal property, and on sales of services in Vermilion Parish, all as defined in Chapter 2 of this Subtitle. However, the ordinance imposing the tax shall be adopted by the school board only after the question of the imposition of the tax has been submitted to the qualified electors of Vermilion Parish at an election conducted in accordance with the election laws of the state, and a majority of those voting on the proposition have voted in favor of the imposition of the tax.

E. The sales and use tax herein authorized shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

Acts 1999, No. 293, §1, eff. June 11, 1999; Redesignated from R.S. 33:2737.72 pursuant to Acts 2011, No. 248, §4.



RS 47:338.135 - Madison Parish School Board; authority to levy and collect additional sales and use tax

§338.135. Madison Parish School Board; authority to levy and collect additional sales and use tax

A. The Madison Parish School Board may levy and collect an additional sales and use tax not in excess of one percent.

B. The tax authorized by this Section shall be in addition to all other taxes which such a school board is authorized to levy and, pursuant to Section 29(B) of Article VI of the Constitution of Louisiana, shall not be subject to the combined rate limitation established in Section 29(A) of such Article nor to the combined rate limitation established by R.S. 47:338.54. The authority granted in this Section shall not limit any prior taxing authority granted to the school board or to any other political subdivision by any other provision of law.

C. The proceeds of the tax may be used for any lawful purpose of the board. The proposition authorizing the levy of the tax may authorize the funding of a portion of the avails of the tax into bonds in the manner provided by law.

D. The sales and use tax shall be imposed by ordinance of the school board and shall be levied upon the sale at retail, the use, lease, or rental, the consumption, and the storage for use or consumption of tangible personal property, and on sales of services in the parish, all as defined in Chapter 2 of this Subtitle. However, the ordinance imposing the tax shall be adopted by the school board only after the question of the imposition of the tax has been submitted to the qualified electors of the parish at an election conducted in accordance with the election laws of the state, and a majority of those voting on the proposition have voted in favor of the imposition of the tax.

E. The sales and use tax authorized by this Section shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

Acts 1999, No. 728, §1, eff. July 1, 1999; Acts 2001, No. 727, §1, eff. June 25, 2001; Acts 2011, 1st Ex. Sess., No. 20, eff. June 12, 2011; Redesignated from R.S. 33:2737.73 pursuant to Acts 2011, No. 248, §4.



RS 47:338.136 - Authorization to levy and collect additional sales and use tax; parishes of Lincoln, St. John the Baptist, and Washington

§338.136. Authorization to levy and collect additional sales and use tax; parishes of Lincoln, St. John the Baptist, and Washington

A. Notwithstanding any other provision of law to the contrary, the governing authorities of the parishes of Lincoln, St. John the Baptist, and Washington, may levy and collect an additional one percent sales and use tax within their respective parishes under the provisions of Article VI, Section 29(B) of the Constitution of Louisiana, which additional sales and use tax shall not be subject to the combined rate limitations established by Article VI, Section 29(A) of the Constitution of Louisiana, nor the combined rate limitation established by R.S. 47:338.54.

B. The sales and use tax so levied shall be imposed by ordinance of the governing authority of the parish and shall be levied upon the sale at retail, the use, lease, or rental, consumption, and the storage for use or consumption of tangible personal property, and on sales of services in the parish, all as defined in Chapter 2 of this Subtitle. However, the ordinance imposing the tax shall be adopted by the governing authority only after the question of the imposition of the tax has been submitted to the qualified electors of the parish at an election to be conducted on or before July 31, 2000, in accordance with the election laws of the state of Louisiana, and a majority of those voting in the election have voted in favor of the imposition of the tax.

C. The ordinance imposing any tax hereunder may also specify that the net avails or proceeds of the tax may be allocated among the governing authorities of the parish and any municipalities located wholly within the parish, in accordance with a formula or method of allocation set forth in the question or proposition approved by the voters. The question or proposition approved at such election shall constitute a full and complete dedication of the net avails or proceeds of the tax and its provisions shall control the allocation and expenditure of the proceeds of the tax.

D. The proceeds of the tax authorized in this Section shall be used by each recipient for such purposes as may be specified in the question or proposition approved by the voters, including the funding of a portion of the avails of the tax into bonds of any such recipient in the manner provided by Subpart F, Part III, Chapter 4 of Title 39 of the Louisiana Revised Statutes of 1950.

E. The tax authorized by this Section shall be in addition to all other sales and use taxes being collected by the parish governing authority and shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

Acts 1999, No. 809, §1, eff. July 2, 1999; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Redesignated from R.S. 33:2737.74 pursuant to Acts 2011, No. 248, §4.



RS 47:338.137 - West Carroll Parish School Board; authority to levy and collect additional sales and use tax

§338.137. West Carroll Parish School Board; authority to levy and collect additional sales and use tax

A. The West Carroll Parish School Board may levy and collect an additional sales and use tax not in excess of one percent.

B. The tax authorized by this Section shall be in addition to all other taxes which the West Carroll Parish School Board is authorized to levy and, pursuant to Section 29(B) of Article VI of the Constitution of Louisiana, shall not be subject to the combined rate limitation established in Section 29(A) of such Article nor to the combined rate limitation established by R.S. 47:338.54. The authority granted in this Section shall not limit any prior taxing authority granted to the school board or to any other political subdivision by any other provision of law.

C. The proceeds of the sales and use taxes authorized by this Section shall be used for such lawful purposes as are determined by the school board and set forth in the proposition or propositions submitted at an election held in the parish in accordance with Subsection D of this Section. The proposition or propositions may authorize the funding of a portion of the avails of the tax into bonds in the manner provided by law.

D. The sales and use tax shall be imposed by ordinance of the West Carroll Parish School Board and shall be levied upon the sale at retail, the use, lease or rental, the consumption, and the storage for use or consumption of tangible personal property, and on sales of services in West Carroll Parish, all as defined in Chapter 2 of this Subtitle; provided that the ordinance imposing the tax shall be adopted by the school board only after the question of the imposition of the tax has been submitted to the qualified electors of West Carroll Parish at an election conducted in accordance with the election laws of the state, and a majority of those voting on the proposition have voted in favor of the imposition of the tax.

E. The sales and use tax herein authorized shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

Acts 2000, No. 10, §1, eff. June 15, 2000; Redesignated from R.S. 33:2737.75 pursuant to Acts 2011, No. 248, §4.



RS 47:338.138 - Additional sales and use tax authorized for Monroe City School Board

§338.138. Additional sales and use tax authorized for Monroe City School Board

A. The Monroe City School Board is hereby authorized to levy and collect an additional sales and use tax of not exceeding one percent within the City of Monroe, as hereinafter set forth.

B. In accordance with the provisions of Article VI, Section 29(B) of the Constitution of Louisiana, the additional sales and use tax provided in this Section shall be authorized to exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana and shall be in addition to the limit set by R.S. 47:338.54 or any other statute. The authority granted herein shall not limit in any respect any prior taxing authority granted by any other provisions of law.

C. The sales and use tax so levied shall be imposed by ordinance of the Monroe City School Board and shall be levied upon the sale at retail, the use, lease or rental, consumption, and the storage for use or consumption, of tangible personal property, and on sales of services in the City of Monroe, all as defined in R.S. 47:301 through 317, provided, however, that the ordinance imposing said tax shall be adopted by the Monroe City School Board only after the questions of the imposition of the tax shall have been submitted to the qualified electors of the City of Monroe at an election to be conducted in accordance with the election laws of the state of Louisiana, and the majority of those voting in said election shall have voted in favor of the imposition of the tax.

D. This tax shall be in addition to all other authorized sales and use taxes and shall be collected at the same time and in the same manner as set forth in R.S. 47:301 through 317.

Acts 2001, No. 164, §1, eff. May 25, 2001; Redesignated from R.S. 33:2737.76 pursuant to Acts 2011, No. 248, §4.



RS 47:338.138.1 - Lafourche Parish School Board; authority to levy and collect additional sales and use tax

§338.138.1. Lafourche Parish School Board; authority to levy and collect additional sales and use tax

A. The Lafourche Parish School Board may levy and collect an additional sales and use tax not in excess of one percent.

B. The tax authorized by this Section shall be in addition to all other taxes which such a school board is authorized to levy and, pursuant to Section 29(B) of Article VI of the Constitution of Louisiana, shall not be subject to the combined rate limitation established in Section 29(A) of such Article nor to the combined rate limitation established by R.S. 47:338.54. The authority granted in this Section shall not limit any prior taxing authority granted to the school board or to any other political subdivision by any other provision of law.

C. The sales and use tax shall be imposed by ordinance of the school board and shall be levied upon the sale at retail, the use, lease, or rental, the consumption, and the storage for use or consumption of tangible personal property, and on sales of services in the parish, all as defined in Chapter 2 of this Subtitle. However, the ordinance imposing the tax shall be adopted by the school board only after the question of the imposition of the tax has been submitted to the qualified electors of the parish at an election conducted in accordance with the election laws of the state, and a majority of those voting on the proposition have voted in favor of the imposition of the tax.

D. The proceeds of the tax may be used for any lawful purpose of the board. The proposition authorizing the levy of the tax may authorize the funding of a portion of the avails of the tax into bonds in the manner provided by law.

E. The sales and use tax authorized by this Section shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

Acts 2016, No. 555, §1, eff. July 1, 2016.



RS 47:338.139 - Renewal or continuation of sales and use taxes by political subdivisions

§338.139. Renewal or continuation of sales and use taxes by political subdivisions

A. Notwithstanding any other provision of law to the contrary, and in addition to any other authority to levy a sales and use tax, any political subdivision levying or authorized to levy any sales and use tax pursuant to voter approval is hereby authorized to renew or continue such sales and use tax, provided that the question of the renewal or continuation of such tax has been submitted to the qualified electors of the political subdivision at an election to be conducted in accordance with the election laws of the state of Louisiana and a majority of those voting in the election have voted in favor of the renewal or continuation of the tax.

B.(1) In accordance with the provisions of Article VI, Section 29(B) of the Constitution of Louisiana, any such renewal or continuation of a sales and use tax as provided for in this Section is hereby authorized to exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana and shall be in addition to any limit set forth in any other statute.

(2) The authority granted in this Section shall not limit in any respect any taxing authority granted by any other provisions of law.

C. The proceeds derived from any such renewal or continuation of a sales and use tax shall be used solely for the purpose or purposes set forth in the renewal or continuation proposition approved by the voters of the political subdivision.

Acts 2004, No. 683, §1, eff. July 5, 2004; Redesignated from R.S. 33:2737.77 pursuant to Acts 2011, No. 248, §4.



RS 47:338.140 - Union Parish School Board; authority to levy additional sales and use tax; use of proceeds

§338.140. Union Parish School Board; authority to levy additional sales and use tax; use of proceeds

A. The Union Parish School Board may levy and collect an additional sales and use tax not in excess of one percent within Union Parish as provided in this Section.

B. The tax authorized by this Section shall be in addition to all other taxes which the school board is authorized to levy and, pursuant to Section 29(B) of Article VI of the Constitution of Louisiana, shall not be subject to the combined rate limitation established in Section 29(A) of such Article nor to the rate limitations established by R.S. 47:338.54. The authority granted in this Section shall not limit any prior taxing authority granted to the school board or any other political subdivision by any other provision of law including any authority granted to any other political subdivision to exceed the cited rate limitations.

C. The tax authorized by this Section shall be imposed by resolution of the Union Parish School Board and shall be levied upon the sale at retail, the use, lease, or rental, the consumption, and the storage for use or consumption of tangible personal property and on the sale of services, all as defined in Chapter 2 of this Subtitle, within Union Parish. However, the resolution imposing the tax shall be adopted only after the proposed tax is approved by a majority of the qualified electors voting on the proposition at an election held for that purpose and conducted in accordance with the Louisiana Election Code.

D. The tax authorized by this Section shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

E. The proceeds of the tax herein authorized may be used for such lawful purposes as are determined by the Union Parish School Board.

Acts 2005, No. 224, §1, eff. June 29, 2005; Redesignated from R.S. 33:2737.78 pursuant to Acts 2011, No. 248, §4.



RS 47:338.141 - Sabine Parish School Board; authority to levy and collect an additional sales and use tax; imposition; use of proceeds

§338.141. Sabine Parish School Board; authority to levy and collect an additional sales and use tax; imposition; use of proceeds

A.(1) In addition to the authority granted by R.S. 47:338.54 or otherwise, the Sabine Parish School Board may levy and collect up to an additional one percent tax upon the sale at retail, the use, the lease or rental, the consumption, and the storage for use or consumption of tangible personal property and on sales of services as defined by law, if approved by a majority of the electors voting thereon at an election held for that purpose.

(2) The rate of such tax, when combined with the rate of all other sales and use taxes levied and collected within such parish, exclusive of state sales and use taxes and law enforcement district sales and use taxes levied and collected within the parish, shall not exceed six percent in any area of the parish.

B. In accordance with the provisions of Section 29(B) of Article VI of the Constitution of Louisiana, the additional sales and use tax authorized by this Section may exceed the limitation set forth in Section 29(A) of Article VI of the Constitution of Louisiana by the amount authorized in this Section.

C.(1) The additional sales and use tax authorized by this Section shall be imposed by ordinance of the Sabine Parish School Board.

(2) Except where inapplicable, the procedures established in this Chapter, as amended, shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to be established to supplement the provisions of such law and to make the provisions applicable to the tax authorized by this Section shall be fixed in the ordinance adopted by the Sabine Parish School Board.

(3) The ordinance shall provide for a contract with the Sabine Parish Sales Tax Commission for the collection of the tax.

(4) The tax shall be imposed and collected uniformly throughout the parish.

(5) The proceeds of the tax, after paying the reasonable and necessary expenses of collecting and administering the tax, shall be dedicated and used solely for the purpose of paying the salaries and benefits of teachers and other school employees as set forth in the proposition submitted at an election held in the parish in accordance with Subsection D of this Section.

D. The ordinance imposing the tax herein authorized shall be adopted by the Sabine Parish School Board only after the question of the imposition of the tax shall have been submitted to the qualified electors of the parish at an election called, conducted, canvassed, and promulgated in accordance with the Louisiana Election Code and the majority of those voting in the election shall have voted in favor of the adoption of the ordinance.

E. The authority granted by this Section shall not limit in any respect any prior taxing authority granted by any other provision of law and shall be in addition to any such other authority.

Acts 2006, No. 274, §1, eff. June 8, 2006; Redesignated from R.S. 33:2737.79 pursuant to Acts 2011, No. 248, §4.



RS 47:338.142 - Central Community School Board; authority to levy additional sales and use tax; use of proceeds

§338.142. Central Community School Board; authority to levy additional sales and use tax; use of proceeds

A. The Central Community School Board is hereby authorized to levy and collect an additional sales and use tax, not to exceed one percent, within the geographic boundaries of the Central community school system as provided in this Section.

B. The tax authorized by this Section shall be in addition to all other taxes which the school board is authorized to levy and, pursuant to Section 29(B) of Article VI of the Constitution of Louisiana, shall not be subject to the combined rate limitation established in Section 29(A) of such Article nor to the rate limitations established by R.S. 47:338.54. The authority granted in this Section shall not limit any prior taxing authority granted to the school board or any other political subdivision by any other provision of law including any authority granted to any other political subdivision to exceed the cited rate limitations.

C. The tax authorized by this Section shall be imposed by resolution of the Central Community School Board and shall be levied upon the sale at retail, the use, lease, or rental, the consumption, and the storage for use or consumption of tangible personal property and on the sale of services, all as defined in Chapter 2 of this Subtitle, within the geographic boundaries of the Central community school system. However, the resolution imposing the tax shall be adopted only after the proposed tax is approved by a majority of the qualified electors of the Central community school system voting on the proposition at an election held for that purpose and conducted in accordance with the Louisiana Election Code.

D. The tax authorized by this Section shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

E. The proceeds of the tax authorized in this Section may be used for such lawful purposes as are determined by the Central Community School Board.

Acts 2008, No. 32, §1, eff. May 31, 2008; Redesignated from R.S. 33:2737.80 pursuant to Acts 2011, No. 248, §4.



RS 47:338.143 - East Feliciana Parish School Board; sales tax levy authorized; purpose; use of proceeds

§338.143. East Feliciana Parish School Board; sales tax levy authorized; purpose; use of proceeds

A. The East Feliciana Parish School Board is hereby authorized to levy and collect a sales tax of one per cent within the parish of East Feliciana as hereinafter set forth.

B. The sales tax so levied shall be imposed by an ordinance of the East Feliciana Parish School Board and shall be levied upon the sale at retail, the use, the lease or rental, the consumption and storage for use or consumption of tangible personal property and on sales of services in the parish, all as presently defined in R.S. 47:301 through 317; provided, however, that the ordinance imposing said tax shall be adopted by the school board only after the question of the imposition of the tax shall have been submitted to the qualified electors of the parish at an election to be conducted in accordance with the general election laws of the state of Louisiana and the majority of those voting in said election shall have voted in favor of the adoption of such ordinance.

C. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner and pursuant to the definitions, practices and procedures set forth in R.S. 47:301 through 317.

D. The ordinance imposing said tax and any amendments thereto shall specify the purpose or purposes for which the tax is imposed and the revenues derived therefrom shall be dedicated and used solely for said purposes.

Added by Acts 1965, No. 78, §1; Redesignated from R.S. 33:2738 pursuant to Acts 2011, No. 248, §4.



RS 47:338.144 - Certain parish school boards; authorization to levy additional sales tax

§338.144. Certain parish school boards; authorization to levy additional sales tax

Any parish school board (hereinafter sometimes called the "board") which is not on July 27, 1966 authorized by law to levy a sales and use tax in excess of one-half of one per cent and not on July 27, 1966 receiving any portion of a one per cent parish sales and use tax is hereby authorized to levy and collect an additional sales and use tax of one-half of one per cent (hereinafter sometimes called "additional sales tax") within such parish for the purpose of providing additional funds to defray the costs of operating and maintaining the public schools in such parish (including the payment of salaries of all personnel employed by the board) and/or for the purpose of paying for capital improvements, including the acquisition of lands for building sites and playgrounds, purchasing, erecting and improving school buildings and related facilities, and acquiring the necessary equipment and furnishings therefor, as hereinafter set forth.

Acts 1966, No. 264, §1; Redesignated from R.S. 33:2738.21 pursuant to Acts 2011, No. 248, §4.



RS 47:338.145 - Imposition by ordinance; approval by voters

§338.145. Imposition by ordinance; approval by voters

The additional sales tax so levied shall be imposed by an ordinance of said board and shall be levied upon the sale at retail, the use, the lease or rental, the consumption and storage for use or consumption of tangible personal property and on sales of services in the parish, all as defined on July 27, 1966 in R.S. 47:301 through 317; provided, however, that the ordinance imposing said tax shall be adopted by said board only after the proposition to authorize the imposition of the tax shall have been submitted to the qualified electors of the parish at an election to be conducted in accordance with the general election laws of the State of Louisiana, and the majority of those voting in said election shall have voted in favor of the proposition. In addition, the said proposition may also include provisions authorizing the funding of the additional sales tax into bonds in the manner set forth therein, subject to the limitations hereinafter set forth. The proposition approved at the election shall constitute a full and complete dedication of the avails or proceeds of said tax and its provisions shall control the expenditure thereof. In the event the tax is so voted, the board shall have complete authority to levy and collect the tax within such parish and to provide for all procedural details necessary in the imposition, collection and enforcement thereof. All reasonable and necessary costs and expenses of administration and collection of the tax shall be paid from the additional sales tax revenues.

Acts 1966, No. 264, §2; Redesignated from R.S. 33:2738.22 pursuant to Acts 2011, No. 248, §4.



RS 47:338.146 - Tax as additional

§338.146. Tax as additional

Said additional sales tax shall be in addition to all other taxes authorized to be imposed by the board, including, but not by way of limitation, any sales tax which may be levied on July 27, 1966 by authority of R.S. 47:338.85, and said additional sales tax shall be administered and collected by the board in accordance with the provisions hereof in the manner and pursuant to the definitions, practices and procedures set forth in R.S. 47:301 through 317, insofar as practicable. The board may, if it so desires, collect the said additional sales tax in conjunction with any one-half of one per cent sales and use tax which may be on July 27, 1966 levied and collected by the board in accordance with the provisions of R.S. 47:338.85.

Acts 1966, No. 264, §3; Redesignated from R.S. 33:2738.23 pursuant to Acts 2011, No. 248, §4.



RS 47:338.147 - Purpose of tax

§338.147. Purpose of tax

The ordinance imposing said tax and any amendments thereto shall specify the purpose or purposes for which the additional sales tax is imposed and the revenues derived therefrom shall be dedicated and used solely for said purposes.

Acts 1966, No. 264, §4; Redesignated from R.S. 33:2737.24 pursuant to Acts 2011, No. 248, §4.



RS 47:338.148 - Bonds

§338.148. Bonds

A. Subject to the approval at an election as hereinbefore required the board is hereby authorized to fund into bonds not to exceed seventy-five per cent of the estimated proceeds or avails of said one-half of one per cent sales and use tax (which proceeds or avails are hereinafter sometimes referred to as the "additional sales tax revenues"), in order to obtain funds for the purpose of paying all or any part of the cost of any capital improvements for which the tax revenues may be expended.

B. The board shall, by resolution, fix the form, denomination and terms of the bonds and the rate or rates of interest, payable annually or semi-annually, within the maximum rate prescribed herein. The bonds shall be designated "Public School Bonds", shall be issued in the name of the board and shall be payable in such medium and at such place or places within or without the state as may be fixed by such resolution. No bonds issued hereunder shall run for a longer period than twenty-five years from the date thereof, or bear a greater rate of interest than six per centum per annum, or be sold for less than par. All bonds shall be signed by the president and by the secretary of the board, under its official seal, and the coupons shall be signed by the facsimile signatures of such officers. The delivery of any bonds or coupons so executed at any time thereafter shall be valid, although before the date of delivery the person or persons signing the bonds or coupons shall cease to hold office. The bonds shall be payable in annual installments with maturities beginning not more than three years after the date of the bonds, and the maturities of the bonds shall be so arranged that the total amount of principal and interest falling due in any year, together with principal and interest falling due in such year on all bonds theretofore issued hereunder, and then outstanding, shall never exceed seventy-five per cent of the amount of sales tax revenues estimated by the board to be received by it in the calendar year during which the bonds are issued.

C. Bonds issued hereunder shall not constitute an indebtedness or pledge of the general credit of the board or the parish within the meaning of any constitutional or statutory provision relating to the incurring of indebtedness, and shall contain a recital to that effect. Such bonds shall be in coupon form, but may be made registerable as to principal if so provided in the resolution authorizing the issuance thereof. They may be made redeemable in advance of maturity at the option of the board at such premium or premiums not greater than five per centum of the principal amount of the bonds as the board may determine.

D. Bonds issued hereunder shall be payable solely from and secured by an irrevocable pledge and dedication of all or such part of the additional sales tax revenues as may be pledged thereto in the authorizing resolution. Any holder of any of such bonds, or coupons thereto attached, may either at law or in equity, by suit, action, mandamus or other proceeding, enforce and compel performance of all duties required to be performed by the board and to enforce the provisions of the ordinance imposing the tax, and the resolution and proceedings authorizing the issuance of such bonds.

E. The board may in any resolution authorizing such bonds provide for the respective priorities of separate blocks, series or issues of bonds issued hereunder, and may provide for the issuance of additional bonds in the future on a parity therewith under such conditions as may be specified in such resolution. In the absence of any such provision, if more than one series of bonds shall be issued hereunder payable from the same sales tax revenues, priority of lien on such revenues shall depend on the time of the delivery of such bonds, each series enjoying a lien prior and superior to that enjoyed by any series of bonds subsequently delivered, except that as to any issue or series of bonds which may be authorized as a unit but delivered from time to time in blocks, the board may in the proceedings authorizing the issuance of such bonds provide that all of the bonds of such series or issue shall be co-equal as to lien regardless of the time of the delivery; provided that nothing herein stated shall vest in any holder of bonds any right of lien or priority of any kind against any part of the sales tax revenues not pledged to the payment of the bonds by the proceedings authorizing the issuance thereof.

F. When any bonds shall have been issued hereunder neither the legislature, nor the board nor any other authority may discontinue or decrease or permit to be discontinued or decreased the tax in anticipation of the collection of which such bonds have been issued, or in any way make any change in the allocation and dedication of the proceeds of such tax which would diminish the amount of the additional sales tax revenues to be received by the board, until all of such bonds shall have been retired as to principal and interest, and there is hereby vested in the holders from time to time of such bonds and the coupons representing interest thereon a contract right in the provisions of this paragraph and of R.S. 47:338.144 through 338.148.

G. Any resolution may contain such covenants with the future holder or holders of the bonds as to the additional sales tax revenues, the disposition of such revenues, the issuance of future bonds, and such other pertinent matters as may be deemed necessary by the board to insure the marketability of such bonds, provided such covenants are not inconsistent with the provisions of R.S. 47:338.144 through 338.148.

H. Any resolution authorizing the issuance of bonds hereunder may contain such provisions to insure the enforcement, collection and proper application of the additional sales tax revenues as the board may think proper, where not inconsistent with the provisions of R.S. 47:338.144 through 338.148, and when any bonds payable from the additional sales tax revenues shall have been issued, R.S. 47:338.144 through 338.148, the ordinance of the board imposing the tax and pursuant to which the tax is being levied, collected, and allocated, and the obligation of the board to continue to levy, collect and allocate the tax and to apply the revenues derived therefrom in accordance with the provisions of said ordinance and R.S. 47:338.144 through 338.148, shall be irrevocable until such bonds have been paid in full as to principal and interest, and shall not be subject to amendment in any manner which would impair the rights of the holders from time to time of such bonds or which would in any way jeopardize the prompt payment of principal thereof and interest thereon.

I. All bonds issued hereunder shall be sold at public sale after advertisement in the manner provided by R.S. 39:570. The proceeds derived from the sale of the bonds shall be used exclusively by the board for the purpose or purposes for which the bonds are authorized to be issued, but the purchasers of the bonds shall not be obligated to see to the application thereof.

J. Before any bonds are issued hereunder, the board shall investigate and determine the regularity of the proceedings. The resolution authorizing the bonds may direct that they contain the following recital:

"It is certified that this bond is authorized by and is issued in conformity with the requirements of the constitution and statutes of this state".

Such recital shall be deemed to be an authorized declaration of the board and to import that there is legal authority for issuing the bonds and imposing the tax; that all the proceedings therefor are regular; that all acts, conditions and things required to exist, happen and be performed precedent to and in the issuance of the bonds and imposition of the tax have existed, have happened and have been performed in due time, form and manner as required by law; that the amount of the bonds, together with all other indebtedness of the board does not exceed any limit or limits prescribed by the constitution or statutes of this state; and that all required notices have been duly and regularly given by publication in the manner required by law. If any bonds are issued containing the above recital the same shall be construed according to the import herein declared, and it shall be conclusively presumed that the recital is true, and neither the board nor any taxpayer shall be permitted to question the validity or regularity of the bonds, obligations or tax in any court or in any action or proceeding.

K. After the time within which the validity of the bonds may be contested has elapsed, that is, thirty days from the date of publication of the resolution authorizing the bonds and pledging and dedicating the additional sales tax revenues, the bonds shall be registered with the secretary of state without charge and shall have endorsed thereon the words:

"Incontestable. Secured by pledge and dedication of proceeds of sales taxes levied by the ________________Parish School Board in the Parish of _____________, State of Louisiana. Registered this ________ day of _________________, 1966.

________________________________

Secretary of State"

L. All bonds issued under the provisions of R.S. 47:338.144 through 338.148 and the interest thereon shall be exempt from taxation. Said bonds may be used for deposit with any officer, board, municipality or other political subdivision of the State of Louisiana in any case where deposit of security is required.

M. The provisions of R.S. 47:338.144 through 338.148 shall be construed as cumulative authority for the exercise of the powers herein granted. The powers conferred by R.S. 47:338.144 through 338.148 shall not be affected or limited by any other provision of any statute of the state and no provision, notice, publication, election or right of referendum shall be required or afforded in the performance of any act herein authorized to be done, including the imposition, collection and application of the tax, and issuance of bonds payable therefrom, except as in R.S. 47:338.144 through 338.148 otherwise specifically provided.

N. Bonds issued hereunder shall have all the qualities of negotiable paper and shall not be invalid for any irregularity or defect in the proceedings for the issuance and sale thereof and shall be incontestable in the hands of bona fide purchasers or holders for value.

O. The resolution authorizing the issuance of bonds hereunder and pledging and dedicating additional sales tax revenues to the payment thereof shall be recorded in the mortgage records of the parish, and shall be published in one issue of the official journal of the board. For a period of thirty days from the date of the publication of said resolution, any person in interest may contest the legality of the bonds provided for or the tax, the proceeds of which are so pledged and dedicated, for any cause, after which time no one shall have any cause or right of action to contest the legality, formality or regularity of the proceedings, the tax, or bond authorization, for any cause whatsoever. If the question of the validity of any proceedings, tax, or bond authorization provided for under the provisions of R.S. 47:338.144 through 338.148 is not raised within the thirty days, the authority to issue the bonds, the regularity thereof, the validity of the tax pledged and dedicated to provide for the payment of principal and interest, and the enforceability of the pledge thereof, shall be conclusively presumed, and no court may inquire into such matters. If any resolution is adopted or proceedings had more than thirty days after the publication of the resolution authorizing the bonds and pledging and dedicating the additional sales tax revenues, no contest, action or proceeding to question the validity or legality of the resolution or proceedings so adopted, shall be begun in any court by any person for any cause whatsoever after the expiration of thirty days from the date on which the resolution was adopted or proceedings had.

Acts 1966, No. 264, §5; Redesignated from R.S. 33:2738.25 pursuant to Acts 2011, No. 248, §4.



RS 47:338.149 - Lafourche Parish Sales Tax District; authorization for sales and use taxes

§338.149. Lafourche Parish Sales Tax District; authorization for sales and use taxes

A. The creation of the Lafourche Parish Sales Tax District, encompassing all unincorporated areas of the parish, by Emergency Ordinance No. 1301 adopted by the police jury of the parish of Lafourche on February 28, 1980, is hereby ratified and confirmed, and the levy and imposition of a one-half of one percent sales and use tax within the district by Ordinance No. 1301 adopted by the police jury on February 28, 1980, is also hereby ratified and confirmed.

B. The boundaries of the district may hereafter be enlarged to contain all or any portions of the territory contained within the present boundaries of said parish. However, no municipality or any portion thereof situated within the parish shall be included within the sales tax district unless the governing authority of the municipality to be included concurs by resolution, duly adopted, in its inclusion. The enlargement of the boundaries of the district as aforesaid shall not confer upon or grant unto the district the power to levy and collect the present one-half of one percent sales and use tax in any area of the parish other than that presently included within the boundaries of the district.

C. The governing authority of the district as presently constituted, or as may be hereafter enlarged, shall continue to be the police jury of the parish; its domicile shall be the regular meeting place of the police jury; and the officers of the police jury shall be the officers of the district.

D. Notwithstanding any other provision of law, and in addition to the present one-half of one percent sales and use tax now being levied and collected, the police jury of the parish of Lafourche, as the governing authority of said district, is hereby authorized under the provisions of Article VI, Section 29(B) and Section 30 of the Constitution of Louisiana, to levy and collect an additional sales and use tax not exceeding one and one-half percent within the district, subject to approval at an election, as hereafter provided. The tax shall be imposed by ordinance of the police jury and shall be levied upon the sale at retail, the use, the lease or rental, the consumption, or the distribution and storage for use or consumption of tangible personal property and upon the sales of services within the district, all as presently or hereafter defined in R.S. 47:301 through 317. Except where inapplicable, the procedure established by R.S. 47:301 through R.S. 47:317, shall be followed in the imposition, collection, and enforcement of the tax. Procedural details necessary to be established to supplement the provisions of those Sections and to make said provisions applicable to the tax herein authorized shall be fixed in the ordinance of the police jury imposing the tax. To provide for the collection of the tax, the police jury may, by agreement, contract with the sheriff of the parish, the Lafourche Parish School Board, or municipalities within the parish. The tax shall be imposed and collected uniformly throughout the area of the district in which the tax has been authorized to be levied. The proceeds of the tax shall be dedicated solely for the purposes approved by the electorate, including the funding of the proceeds of such tax into bonds in the manner provided by Subpart F, Part III, Chapter 4, Title 39 of the Louisiana Revised Statutes of 1950, the authorization for which funding may be submitted to the voters in the same proposition in which the tax is submitted.

E. The ordinance imposing any additional taxes herein authorized shall be adopted by the police jury only after the question of the imposition of the tax shall have been submitted to the qualified electors of the district at an election called, conducted, canvassed, and promulgated in accordance with the general laws of the state of Louisiana and the majority of those voting in the election shall have voted in favor of the adoption of the ordinance.

Added by Acts 1968, No. 617, §1. Amended by Acts 1981, No. 820, §1, eff. Aug. 2, 1981; Redesignated from R.S. 33:2738.41 pursuant to Acts 2011, No. 248, §4.



RS 47:338.150 - Morehouse Parish governing authority; sales and use tax levy authorized; use of proceeds

§338.150. Morehouse Parish governing authority; sales and use tax levy authorized; use of proceeds

A. The Morehouse Parish governing authority is hereby authorized to levy and collect a sales tax of one percent within the parish of Morehouse, as hereinafter set forth.

B. The sales tax so levied shall be imposed by an ordinance of the governing authority of the parish and shall be levied upon the sale at retail, the use, the lease or rental, the consumption and storage for use or consumption of tangible personal property and on sales of services in the parish, all as presently defined in R.S. 47:301 through 317; provided, however, that the ordinance imposing said tax shall be adopted by the governing authority only after the question of the imposition of the tax has been submitted to the qualified electors of the parish of Morehouse at an election to be conducted in accordance with the general election laws of the state and the majority of those voting in said election shall have voted in favor of the adoption of such ordinance. All costs of conducting the election shall be borne by the parish governing authority.

C. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner and pursuant to the definitions, practices and procedures set forth in R.S. 47:301 through 317.

D. The proceeds of said tax shall be used solely for the purpose of financing and operating a solid waste disposal system for the parish.

E. The governing authority of Morehouse Parish may invest the revenues derived from the sales tax collections in interest bearing accounts in federally insured institutions, and use the income derived from such investments, together with the tax proceeds, for the purpose for which the sales tax election was called.

F. The tax levied by authority of this Section shall expire at midnight December 31, 1975.

Added by Acts 1970, No. 340, §1; Redesignated from R.S. 33:2738.42 pursuant to Acts 2011, No. 248, §4.



RS 47:338.151 - Lafayette Parish police jury; sales tax levy authorized

§338.151. Lafayette Parish police jury; sales tax levy authorized

A. The Lafayette Parish Police Jury is hereby authorized to levy and collect a sales and use tax not exceeding one percent within all of the territory contained within the present boundaries of the parish of Lafayette except that portion located within the territorial boundaries of any incorporated municipality situated within said parish.

B. The sales tax so levied shall be imposed by an ordinance of the police jury of Lafayette Parish and shall be levied upon the sale at retail, the use, the lease or rental, the consumption and storage for use or consumption of tangible personal property and on sale of services in the parish, all as presently defined in R.S. 47:301 through 317.

C. This tax shall be in addition to all other taxes, and, except where inapplicable, the procedure established by R.S. 47:301 through 317 inclusive, shall be followed in the imposition, collection and enforcement of the tax and procedural details necessary to be established to supplement the provisions of those sections and to make said provisions applicable to the tax herein authorized shall be fixed in the ordinance of the police jury imposing the tax. The ordinance may provide for contract with the sheriff of the parish or the state department of revenue for collection of the tax.

D. This tax shall be imposed and collected uniformly throughout the area of the parish taxed.

E. The proceeds from said tax shall be deposited in the general fund of the parish of Lafayette.

Added by Acts 1970, No. 486, §1; Redesignated from R.S. 33:2738.43 pursuant to Acts 2011, No. 248, §4.



RS 47:338.152 - Red River Parish Police Jury; sales tax levy authorized

§338.152. Red River Parish Police Jury; sales tax levy authorized

A. The Red River Parish Police Jury is hereby authorized to levy and collect a sales and use tax not exceeding one percent within all of the territory contained within the present boundaries of the parish of Red River.

B. The sales tax so levied shall be imposed by an ordinance of the police jury of Red River Parish and shall be levied upon the sale at retail, the use, the lease or rental, the consumption and storage for use or consumption of tangible personal property and on sale of services in the parish, all as presently defined in R.S. 47:301 through 317; provided, however, that the ordinance imposing said tax shall be adopted by the governing body only after the question of the imposition of such a tax shall have been submitted to the qualified electors of Red River Parish at an election to be conducted in accordance with the general election laws of the state of Louisiana, and the majority of those voting in said election shall have voted in favor of the adoption of such ordinance.

C. This tax shall be in addition to all other taxes, and, except where inapplicable, the procedure established by R.S. 47:301 through 317 inclusive, shall be followed in the imposition, collection and enforcement of the tax and procedural details necessary to be established to supplement the provisions of those sections and to make said provisions applicable to the tax herein authorized shall be fixed in the ordinance of the police jury imposing the tax. The ordinance may provide for contract with the sheriff of the parish or the state department of revenue for collection of the tax.

D. This tax shall be imposed and collected uniformly throughout the parish.

E. The proceeds from said tax shall be deposited in the general fund of the parish of Red River.

Added by Acts 1972, No. 6, §1; Redesignated from R.S. 33:2738.44 pursuant to Acts 2011, No. 248, §4.



RS 47:338.153 - St. Landry Parish Police Jury; sales tax levy authorized

§338.153. St. Landry Parish Police Jury; sales tax levy authorized

A. The St. Landry Parish Police Jury, upon the approval of the majority of the qualified electors of the parish voters at an election to be called, conducted, canvassed and promulgated by the police jury in accordance with the general election laws of the state, is hereby authorized to levy and collect a sales and use tax not exceeding one percent within all of the territory contained within the present boundaries of the parish of St. Landry except that portion located within the territorial boundaries of any incorporated municipality situated within said parish.

B. The sales tax so levied shall be imposed by an ordinance of the police jury of St. Landry Parish and shall be levied upon the sale at retail, the use, the lease or rental, the consumption and storage for use or consumption of tangible personal property and on sale of services in the parish, all as presently defined in R.S. 47:301 through 317.

C. This tax shall be in addition to all other taxes, and, except where inapplicable, the procedure established by R.S. 47:301 through 317 inclusive, shall be followed in the imposition, collection and enforcement of the tax and procedural details necessary to be established to supplement the provisions of those sections and to make said provisions applicable to the tax herein authorized shall be fixed in the ordinance of the police jury imposing the tax. The ordinance may provide for contract with the sheriff of the parish or the state department of revenue for collection of the tax.

D. This tax shall be imposed and collected uniformly throughout the parish taxed.

E. The proceeds from said tax shall be deposited in the general fund of the parish of St. Landry.

Added by Acts 1973, No. 155, §2; Redesignated from R.S. 33:2738.45 pursuant to Acts 2011, No. 248, §4.



RS 47:338.154 - Union Parish Police Jury; authority to levy sales tax; purpose; use of proceeds

§338.154. Union Parish Police Jury; authority to levy sales tax; purpose; use of proceeds

A. The Union Parish Police Jury is hereby authorized to levy and collect a sales and use tax of one percent within the parish of Union as hereinafter set forth.

B. The sales and use tax so levied shall be imposed by an ordinance of the Union Parish Police Jury and shall be levied upon the sale at retail, the use, the lease or rental, the consumption and storage for use or consumption of tangible personal property and on sales of services in the parish, all as presently defined in R.S. 47:301 through 317; provided, however, that the ordinance imposing said tax shall be adopted by the police jury only after the question of the imposition of the tax shall have been submitted to the qualified electors of the parish at an election to be conducted in accordance with the general election laws of the State of Louisiana and the majority of those voting in said election shall have voted in favor of the adoption of such ordinance.

C. This tax shall be in addition to all other taxes, and, except where inapplicable, the procedure established by R.S. 47:301 through 317 inclusive, shall be followed in the imposition, collection and enforcement of the tax and procedural details necessary to be established to supplement the provisions of those sections and to make said provisions applicable to the tax herein authorized shall be fixed in the ordinance of the police jury imposing the tax. The ordinance may provide for contract with the sheriff of the parish or the state department of revenue for collection of the tax.

D. This tax shall be imposed and collected uniformly throughout the parish.

E. The proceeds of the tax shall be used solely for the purpose of purchasing the necessary equipment for, and the operation of, a sanitary land fill in Union Parish.

Added by Acts 1974, No. 425, §1; Redesignated from R.S. 33:2738.46 pursuant to Acts 2011, No. 248, §4.



RS 47:338.155 - St. Tammany Parish Police Jury; sales tax levy authorized

§338.155. St. Tammany Parish Police Jury; sales tax levy authorized

A. The St. Tammany Parish Police Jury is hereby authorized to levy and collect a sales and use tax not exceeding one percent within all of the territory contained within the present boundaries of the parish of St. Tammany, excluding the incorporated municipalities thereof.

B. The sales tax so levied shall be imposed by an ordinance of the police jury of St. Tammany Parish and shall be levied upon the sale at retail, the use, the lease or rental, the consumption and storage for use or consumption of tangible personal property and on sale of services in the parish, all as presently defined in R.S. 47:301 through 317; provided, however, that the ordinance imposing said tax shall be adopted by the governing body only after the question of the imposition of such tax shall have been submitted to the qualified electors of St. Tammany Parish within the territorial area affected at an election to be conducted in accordance with the general election laws of the state of Louisiana, and the majority of those voting in said election shall have voted in favor of the adoption of such ordinance.

C. This tax shall be in addition to all other taxes, and, except where inapplicable, the procedure established by R.S. 47:301 through 317 inclusive, shall be followed in the imposition, collection and enforcement of the tax and procedural details necessary to be established to supplement the provisions of those sections and to make said provisions applicable to the tax herein authorized shall be fixed in the ordinance of the police jury imposing the tax. The ordinance may provide for contract with the sheriff of the parish or the state department of revenue for collection of the tax.

D. This tax shall be imposed and collected uniformly throughout the parish.

E. The proceeds from said tax shall be deposited in the general fund of the parish of St. Tammany.

Added by Acts 1974, No. 265, §1; Redesignated from R.S. 33:2738.47 pursuant to Acts 2011, No. 248, §4.



RS 47:338.156 - Iberia Parish Police Jury; sales tax levy authorized

§338.156. Iberia Parish Police Jury; sales tax levy authorized

A. The Iberia Parish Police Jury is hereby authorized to levy and collect a sales and use tax not exceeding one and one-fourth percent within all the territory contained within the present boundaries of the parish of Iberia, excluding the incorporated municipalities thereof.

B. The sales and use tax so levied shall be imposed by an ordinance of the police jury of Iberia Parish, and shall be levied upon the sale at retail, the use, the lease or rental, the consumption and storage for use or consumption of tangible personal property and on sales of services in the parish, all as presently defined in R.S. 47:301 through 317; however, the ordinance imposing said tax shall be adopted by the governing body only after the question of the imposition of such tax has been submitted to the qualified electors of Iberia Parish within the territorial area affected at an election to be conducted in accordance with the general election laws of the state of Louisiana, and the majority of those voting in said election shall have voted in favor of the adoption of such ordinance.

C. This tax shall be in addition to all other taxes, and, except where inapplicable, the procedure established by R.S. 47:301 through 317 inclusive, shall be followed in the imposition, collection and enforcement of the tax and procedural details necessary to be established to supplement the provisions of those Sections and to make said provisions applicable to the tax herein authorized shall be fixed in the ordinance of the police jury imposing the tax. The ordinance may provide for contract with the sheriff of the parish, the Iberia Parish School Board, or municipalities in the parish, for collection of the tax.

D. This tax shall be imposed and collected uniformly throughout the parish.

E. The proceeds of the tax may be used for general operating expenses of the parish and for public improvements within the parish, but shall be dedicated solely for the purposes approved by the electorate.

Added by Acts 1977, No. 437, §1, eff. July 11, 1977; Redesignated from R.S. 33:2738.48 pursuant to Acts 2011, No. 248, §4.



RS 47:338.157 - Ouachita Parish Police Jury; sales tax levy authorized

§338.157. Ouachita Parish Police Jury; sales tax levy authorized

A. The Ouachita Parish Police Jury is hereby authorized to levy and collect a sales and use tax not exceeding one and one-half percent within the territory within the boundaries of the parish of Ouachita, and outside of the corporate limits of the cities of Monroe and West Monroe as said corporate limits may exist at the time the tax is collected.

B. The sales tax so levied shall be imposed by an ordinance of the police jury of Ouachita Parish and shall be levied upon the sale at retail, the use, the lease or rental, the consumption and storage for use or consumption of tangible personal property and on sales of services, all as defined in R.S. 47:301 through 317, within the territory within the boundaries of the parish and outside the corporate limits of the cities of Monroe and West Monroe as said corporate limits may exist at the time the tax is collected; provided, however, that the ordinance imposing said tax shall be adopted by the governing body only after the question of the imposition of such tax shall have been submitted to the qualified electors of Ouachita Parish within the territorial area located outside the then existing corporate limits of the cities of Monroe and West Monroe at an election to be conducted in accordance with Part II, Chapter 4, Title 39 of the Louisiana Revised Statutes of 1950 and the majority of those voting in said election shall have voted in favor of the imposition of said tax.

C. This tax shall be in addition to all other taxes and, except where inapplicable, the procedure established by R.S. 47:301 through 317, inclusive, shall be followed in the imposition, collection and enforcement of the tax, and procedural details necessary to be established to supplement the provisions of those sections and to make said provisions applicable to the tax herein authorized shall be fixed in the ordinance of the police jury imposing the tax.

D. The proceeds from said tax shall be expended for the lawful purpose or purposes set out in the proposition or propositions approved by the electors at the election authorizing such tax.

Added by Acts 1977, No. 244, §1; Redesignated from R.S. 33:2738.49 pursuant to Acts 2011, No. 248, §4.



RS 47:338.158 - Concordia Parish, sales tax levy authorized

§338.158. Concordia Parish, sales tax levy authorized

A. The Concordia Parish governing authority is hereby authorized to levy and collect a sales tax of one percent within the entire parish of Concordia, except that portion located within the territorial boundaries of the municipalities of Vidalia and Ferriday, as hereinafter set forth.

B. The sales tax so levied shall be imposed by an ordinance of the governing authority of Concordia Parish and shall be levied upon the sale at retail, the use, the lease or rental, the consumption and storage for use or consumption of tangible personal property and on sales of services in the parish, all as defined in Chapter 2 of this Subtitle; provided, however, that the ordinance imposing said tax shall be adopted by the governing authority only after the question of the imposition of the tax shall have been submitted to the qualified electors of all of the parish of Concordia, except those qualified electors within the municipalities of Vidalia and Ferriday, at an election to be conducted in accordance with the election laws of the state of Louisiana and the majority of those voting in said election shall have voted in favor of the adoption of such ordinance.

C. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner and pursuant to the definitions, practices and procedures set forth in Chapter 2 of this Subtitle.

D. Except as may be otherwise provided in the ordinance imposing the tax in accordance with the further provisions hereof, the proceeds from said tax shall be deposited to the general fund of the parish of Concordia to be used for operating expenses, capital outlay, and solid waste disposal and the revenues derived therefrom shall be dedicated and used solely for said purposes.

E. The tax levied by authority of this Section shall be for a duration set forth in the proposition to be approved by the electors which shall not exceed twenty-five years.

F. The governing authority of the parish of Concordia may fund the revenues of the tax authorized by this Section into negotiable bonds pursuant to the provisions of Act No. 21 of the 1975 Extraordinary Session of the Louisiana Legislature, as amended. [R.S. 39:698.1 et seq.].

Added by Acts 1977, No. 469, §1. Amended by Acts 1977, 1st Ex.Sess., No. 15, §1; Redesignated from R.S. 33:2738.50 pursuant to Acts 2011, No. 248, §4.



RS 47:338.159 - East Baton Rouge Parish; sales and use tax authorized

§338.159. East Baton Rouge Parish; sales and use tax authorized

A. In addition to any other sales and use tax now or hereafter levied and collected in East Baton Rouge Parish and in the cities of Baton Rouge, Baker, and Zachary, respectively, the Parish Council, acting as the governing authority of East Baton Rouge Parish, is hereby authorized to levy and collect an additional sales and use tax of one-half of one percent, subject to an exemption for food and drugs, within the territorial boundaries of East Baton Rouge Parish, in accordance with the authority of Article VI, Section 29(B) of the Constitution of Louisiana.

B. The tax shall be upon the sale at retail, the use, the lease or rental, the consumption, and the storage for use or consumption of tangible personal property, and upon the sale of services, as now or hereafter defined in R.S. 47:301 through 317, both inclusive, except that the sale at retail, the use, the consumption, the distribution, and the storage for use or consumption, in the parish of East Baton Rouge, of food and prescription drugs is hereby specifically exempted from the tax authorized by this Section in accordance with the requirements of R.S. 47:305. The tax herein authorized shall be levied and collected only after the question of its imposition has been submitted to and approved by a majority of the qualified voters of East Baton Rouge Parish voting in an election to be conducted in accordance with the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950.

C. The tax so imposed shall be levied and collected in the manner provided in Chapter 2 of this Subtitle, subject to the exemption with respect to food and prescription drugs, as above provided.

D. Prior to the submission of the question of the imposition of the additional sales and use tax, the governing authority of East Baton Rouge Parish shall:

(1) Hold public hearings after publication of public notices in the official journal of the parish describing the projects to be funded or acquired with proceeds of the sales tax and/or obligations of the parish payable, in part, therefrom.

(2) Hold a public hearing to determine whether to call the proposed sales tax election, and if this question is decided in the affirmative, to adopt a five-year plan setting forth the projects to be acquired in the first five years and the priorities of such projects. Public hearings shall be conducted in future years so that a five-year plan shall at all times be in effect with respect to the use of the sales tax proceeds in each year the tax is levied and collected.

E. In the event the additional sales tax is approved by the voters of East Baton Rouge Parish, the initial five-year priority plan of projects shall not be altered unless:

(1) the Director of the Department of Public Works for East Baton Rouge Parish certifies in writing that the projects to be altered in nature or priority are

(a) Not feasible or funds therefor are not sufficient.

(b) For other good and sufficient reasons projects should be amended in the interest of governmental efficiency and economy.

(c) Projects should be amended to meet and serve the public interest because of changed conditions.

(2) Hearings are held and the change or changes are approved by a two-thirds vote of the Parish Council acting as the governing body of the parish, and in accordance with the Plan of Government of East Baton Rouge Parish. Subsequent to the first five-year plan, projects to be funded and acquired shall be designated and amended after the holding of public hearings as provided for under the Plan of Government of the parish of East Baton Rouge. Tax proceeds collected with respect to the cities of Baton Rouge, Baker, and Zachary respectively, shall be remitted by the Parish Council to said municipalities.

Added by Acts 1978, No. 62, §1, eff. June 15, 1978. Amended by Acts 1981, No. 749, §1, eff. July 23, 1981; Redesignated from R.S. 33:2738.51 pursuant to Acts 2011, No. 248, §4.

{{NOTE: SEE ACTS 1990, NO. 66.}}



RS 47:338.160 - Rapides Parish sales tax authorized

§338.160. Rapides Parish sales tax authorized

A. The police jury of Rapides Parish is hereby authorized to create within said parish a sales tax district which shall be designated as the Rapides Parish Sales Tax District. The district may contain all or any portions of the territory contained within the present boundaries of said parish. However, no municipality, or any portion thereof, situated within the parish shall be included within the sales tax district unless the governing authority of any municipality to be included concurs, by resolution duly adopted, in its inclusion. However, the municipalities of Alexandria and Pineville are specifically excluded from the Rapides Parish Sales Tax District and, accordingly, the governing authorities of Alexandria and Pineville are not authorized to include these municipalities within the said tax district.

B. The sales tax district shall be created by ordinance of the police jury of Rapides Parish and shall set forth therein the area or areas of the parish included in said district. The governing authority thereof shall be the police jury of said parish, its domicile shall be the regular meeting place of said police jury and the officers of the police jury shall be the officers of the sales tax district.

C. Subject to approval at an election as hereafter provided, the police jury of Rapides Parish, as the governing authority of said district, is hereby authorized to levy a sales and use tax not exceeding one percent (1%) within the district. The tax shall be imposed by ordinance of the police jury and shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for use or consumption, of tangible personal property, and upon the sales of services within the district, all as presently or hereafter defined in R.S. 47:301 through 317. Except where inapplicable, the procedure established by R.S. 47:301 through 317 inclusive, shall be followed in the imposition, collection, and enforcement of the tax and procedural details necessary to be established to supplement the provisions of those Sections and to make said provisions applicable to the tax herein authorized shall be fixed in the ordinance of the police jury imposing the tax. The ordinance may provide for contract with the sheriff of the parish, the Rapides Parish School Board, or municipalities within the parish for collection of the tax. The tax shall be imposed and collected uniformly throughout the area of the district as created. The tax collected within the district shall be distributed fifty percent to Rapides Parish and fifty percent to the municipalities within the district, in the proportion that each municipality's population bears to the total of the combined population of all said municipalities in the district, based on the 1970 census; said proportions shall be recomputed on the same basis within six (6) months following the official report of the decennial census beginning 1980 and such recomputation shall include any municipalities which may have been incorporated since the last reapportionment. The proceeds of the tax may be used for general operating expenses of the parish and for public improvements within the parish and in the case of municipalities which receive tax proceeds, for any lawful corporate purpose, but the proceeds of the tax, whether payable to the parish or to municipalities, shall be dedicated solely for the purposes approved by the electorate, including the funding of the proceeds of such tax into bonds in the manner provided by Subpart F, Part III, Chapter 4, Title 39 of the Louisiana Revised Statutes of 1950, as amended, which funding may be submitted to the voters in the same proposition in which the tax is submitted. Provided however that at least five percent of the proceeds of the tax received by the Police Jury of Rapides Parish shall be distributed to the fire chief of each voluntary fire department in Rapides Parish, who shall disburse such proceeds according to the needs of his department.

D. The ordinance imposing the tax herein authorized shall be adopted by the police jury only after the question of the imposition of the tax shall have been submitted to the qualified electors of the district at an election called, conducted, canvassed, and promulgated in accordance with the general laws of the state of Louisiana and the majority of those voting in the election shall have voted in favor of the adoption of the ordinance. Voting machines shall be used in the election and all expenses of the election shall be borne by the parish of Rapides. An election for the purpose provided in this Section shall be called within fifteen months of the effective date of this Section. Such election shall be called to coincide with a primary or general election of a gubernatorial, congressional, or statewide municipal election. If the tax proposed under the provisions of this Section is not approved by the electors at such election, the provisions of this Section shall be null, void, and of no effect.

E. Notwithstanding any other provisions of this Section or of any other law to the contrary, not less than eighty-five percent of any revenues received by the Rapides Parish Police Jury from the proceeds of the tax provided for in this Section shall be expended for the purpose of construction, repair, or maintenance of roads and bridges in the parish and not less than fifty percent of any revenues received by any municipality from the proceeds of the tax provided for in this Section shall be expended for the purpose of constructing, repair, or maintenance of streets or bridges in the municipality. Notwithstanding any other provisions of this Section, not less than five percent of any revenues received by the Rapides Parish Police Jury shall go to senior citizen programs, constables, and Justice of Peace courts.

Added by Acts 1979, No. 162, §1, eff. July 3, 1979; Redesignated from R.S. 33:2738.52 pursuant to Acts 2011, No. 248, §4.



RS 47:338.161 - Rapides Parish; recall of sales tax

§338.161. Rapides Parish; recall of sales tax

A. Upon receipt of a petition signed by twenty-five percent of the electorate of Rapides Parish, or of any city, or of any special taxing district in Rapides Parish, the governing authority of Rapides Parish, or of any such city, or such special taxing district in Rapides Parish shall in accordance with the applicable provisions of the Louisiana Election Code submit to the electors of Rapides Parish, or of the respective city, or respective special taxing district in Rapides Parish, a proposition to recall any such parish, city or special taxing district sales or use tax. However the provisions of this Section shall not apply if the proceeds of any such sales or use tax have been pledged to the retirement of any outstanding bonds or any other obligation.

B. Such special recall sales or use tax election shall be called by the governing authority to coincide with the next primary or general congressional, gubernatorial or statewide municipal election after receipt of such petition by such parish, city or district governing authority in accordance with the applicable provisions of the Louisiana Election Code.

C. Notice of the election shall be given in the same manner as provided in R.S. 18:1285. Except as otherwise provided for herein, the election shall be called, held and the returns thereof canvassed and promulgated in accordance with the provisions of the Louisiana Election Code. The proposition to be submitted to the electors shall be substantially in the following form: "Shall the (insert the type of sales or use tax, that is; Rapides Parish, city or special taxing district) sales tax be retained." The ballot to be used in the election shall enable each elector to vote "for" or "against" the proposition. If a majority of the electors voting in the election vote for the proposition, such sales or use tax shall be retained. If a majority of the electors voting in such election vote against the proposition, such sales tax shall be repealed.

Added by Acts 1979, No. 162, §1, eff. July 3, 1979; Redesignated from R.S. 33:2738.53 pursuant to Acts 2011, No. 248, §4.



RS 47:338.162 - Caddo Parish School Board; city of Shreveport; manner of collecting sales and use taxes

§338.162. Caddo Parish School Board; city of Shreveport; manner of collecting sales and use taxes

A. Grant of authority. In order to effect economy and efficiency of operation, the city of Shreveport and the Caddo Parish School Board may contract and make such agreement between and among themselves with respect to the joint collection, enforcement and administration of the city sales and use tax and the school sales and use tax within the boundaries of the city of Shreveport and Caddo Parish as may be deemed proper by their respective governing authorities. Such agreement, when concluded, shall be in writing, and shall include a statement of the financial obligations of each of the parties to the agreement and may provide for the joint use of funds, facilities, personnel, or any combination thereof deemed necessary to accomplish the purposes of the agreement. No provision of such agreement shall have the effect of providing for a donation, in whole or in part, of the public funds or services of one of the parties for the benefit of the other.

B. Sales and use tax commission. When concluding an agreement under the provisions of this Section, the city of Shreveport and the Caddo Parish School Board may, by ordinances duly adopted by their respective governing authorities, create a joint commission as an independent agency and instrumentality to administer the terms of such agreement. The commission shall be a body corporate under such corporate name and style as shall be provided for in such agreement. It shall have power to sue and be sued and shall continue in existence for so long as the parties to the agreement may specify. The members of such commission shall be appointed by the respective governing authorities of the city of Shreveport and the Caddo Parish School Board and shall have such powers and duties with respect to the operation and management of the commission as may be provided for in the agreement.

C. The commission, when authorized by ordinance of the governing bodies of the city of Shreveport and the Caddo Parish School Board, may enter into agreement with other public bodies located within Caddo Parish providing for the collection of any sales and use taxes authorized by said other public bodies.

Added by Acts 1979, No. 306, §1, eff. July 10, 1979; Redesignated from R.S. 33:2738.54 pursuant to Acts 2011, No. 248, §4.



RS 47:338.163 - Acadia Parish sales tax authorized

§338.163. Acadia Parish sales tax authorized

A. The police jury of Acadia Parish is hereby authorized to create within said parish a sales tax district which shall be designated as the Acadia Parish Sales Tax District. The district may contain all or any portions of the territory contained within the present boundaries of said parish. However, no municipality, or any portion thereof, situated within the parish shall be included within the sales tax district unless the governing authority of any municipality to be included concurs, by resolution duly adopted, in its inclusion.

B. The sales tax district shall be created by ordinance of the police jury of Acadia Parish and shall set forth therein the area or areas of the parish included in said district. The governing authority thereof shall be the police jury of said parish, its domicile shall be the regular meeting place of said police jury and the officers of the police jury shall be the officers of the sales tax district.

C. Notwithstanding any other provision of law, and in addition to any other sales and use tax now or hereafter levied and collected, the police jury of Acadia Parish, as the governing authority of said district, is hereby authorized under the provisions of Article VI, Section 29(B) of the 1974 Constitution of the State of Louisiana to levy and collect an additional sales and use tax not exceeding one percent within the district, subject to approval at an election as hereafter provided. The tax shall be imposed by ordinance of the police jury and shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for use or consumption, of tangible personal property, and upon the sales of services within the district, all as presently or hereafter defined in R.S. 47:301 through 317. Except where inapplicable, the procedure established by R.S. 47:301 through 317, inclusive, shall be followed in the imposition, collection, and enforcement of the tax and procedural details necessary to be established to supplement the provisions of those Sections and to make said provisions applicable to the tax herein authorized shall be fixed in the ordinance of the police jury imposing the tax. The ordinance may provide for contract with the sheriff of the parish, the Acadia Parish School Board, or municipalities within the parish for collection of the tax. The tax shall be imposed and collected uniformly throughout the area of the district as created. The proceeds of the tax shall be dedicated solely for the purposes approved by the electorate, including the funding of the proceeds of such tax into bonds in the manner provided by Subpart F, Part III, Chapter 4, Title 39 of the Louisiana Revised Statutes of 1950, as amended, which funding may be submitted to the voters in the same proposition in which the tax is submitted.

D. The ordinance imposing the tax herein authorized shall be adopted by the police jury only after the question of the imposition of the tax shall have been submitted to the qualified electors of the district at an election called, conducted, canvassed, and promulgated in accordance with the general laws of the state of Louisiana and the majority of those voting in the election shall have voted in favor of the adoption of the ordinance. Voting machines shall be used in the election and all expenses of the election shall be borne by the parish of Acadia.

Added by Acts 1980, No. 131, §1, eff. July 1, 1980; Redesignated from R.S. 33:2738.55 pursuant to Acts 2011, No. 248, §4.



RS 47:338.164 - West Ascension Parish Hospital Service District; sales tax levy authorized

§338.164. West Ascension Parish Hospital Service District; sales tax levy authorized

A. The West Ascension Parish Hospital Service District of Ascension Parish, Louisiana, (the "district") is hereby authorized to levy and collect a sales and use tax not exceeding one-half of one percent within the boundaries of the district which boundaries include all the territory contained within the parish of Ascension, west of the centerline of the Mississippi River.

B. The sales tax so levied shall be imposed by an ordinance and shall be levied upon the sale at retail, the use, the lease or rental, the consumption, and storage for use or consumption and on sales of services in the district, all as presently defined in R.S. 47:301 through 317, inclusive, however, the ordinance imposing said tax shall be adopted by the board of commissioners only after the question of the imposition of such tax shall have been submitted to the qualified electors of the district at an election to be conducted in accordance with Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, and a majority of those voting in said election shall have voted in favor of the imposition of said tax. The term or duration of the levy of said tax may be limited by the provisions of the proposition submitted at said election.

C. Except where inapplicable, the procedure established by R.S. 47:301 through 317, inclusive, shall be followed in the imposition, collection and enforcement of said tax, and procedural details necessary to be established to supplement the provisions of those Sections and to make said provisions applicable to the tax herein authorized shall be fixed in the ordinance imposing the tax.

D. The authority granted hereby is in addition to any other authority granted by other laws and is authorized in compliance with the provisions of Article VI, Section 29(B) of the Louisiana Constitution of 1974. Any sales and use tax authorized under the provisions of this Section may be levied in addition to any other sales and use tax levied by any other political subdivision under the provisions of Article VI, Section 29(A) of the Louisiana Constitution of 1974 whether or not its imposition causes the total sales and use taxes collected within any local governmental subdivision, exclusive of state sales and use taxes, to exceed three percent.

E. This tax shall be imposed and collected uniformly throughout the district.

F. The proceeds of the tax shall be used and expended solely for the lawful purpose or purposes set out in the proposition approved by the electors at the election authorizing said tax, which proposition may authorize the funding of said proceeds into bonds in accordance with the provisions of Subpart F, Part III, Chapter 4, Title 39 of the Louisiana Revised Statutes of 1950 and for the purpose of issuing such bonds under such authority said district shall constitute a local governmental subdivision.

Added by Acts 1980, No. 552, §1, eff. July 23, 1980; Redesignated from R.S. 33:2738.56 pursuant to Acts 2011, No. 248, §4.



RS 47:338.165 - Ward Five and Ward Eight Sales Tax District of St. Mary Parish; authorization

§338.165. Ward Five and Ward Eight Sales Tax District of St. Mary Parish; authorization

A. The police jury of St. Mary Parish is hereby authorized to create within said parish a sales tax district to be designated as the Ward Five and Ward Eight Sales Tax District of St. Mary Parish. The district shall be composed of Ward Five and Ward Eight of St. Mary Parish. However, no municipality, or any portion thereof, situated within Ward Five or Ward Eight shall be included within the sales tax district unless the governing authority of the municipality to be included concurs, by resolution duly adopted, in its inclusion.

B. The sales tax district shall be created by ordinance of the police jury of St. Mary Parish. The governing authority thereof shall be a three-member board, and its domicile shall be the regular meeting place of the town of Berwick. The board shall be composed of one member selected and appointed by the governing authority of the municipality of Patterson, one member selected and appointed by the governing authority of the municipality of Berwick, and one member selected and appointed by the police jury of St. Mary Parish. The members shall serve until replaced by their respective bodies and shall serve without pay. The board members shall be the officers of the sales tax district.

C. Notwithstanding any other provision of law, and in addition to any other sales and use tax now or hereafter levied and collected, the aforementioned three-member board, as the governing authority of said district, is hereby authorized under the provisions of Article VI, Section 29(B) of the 1974 Constitution of Louisiana to levy and collect an additional sales and use tax not exceeding three-tenths of one percent within the district, subject to approval at an election as hereafter provided. The tax shall be imposed by ordinance or resolution of the aforementioned three-member board and shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for use or consumption, of tangible personal property, and upon the sales of services within the district, all as presently or hereafter defined in R.S. 47:301 through 317. Except where inapplicable, the procedure established by R.S. 47:301 through 317, inclusive, shall be followed in the imposition, collection, and enforcement of the tax and procedural details necessary to be established to supplement the provisions of those Sections and to make said provisions applicable to the tax herein authorized shall be fixed in the ordinance or resolution of the board imposing the tax. The ordinance or resolution may provide for a contract with the sheriff of the parish, the St. Mary Parish sales tax department, or municipalities within the parish for collection of the tax. The tax shall be imposed and collected uniformly throughout the area of the district as created. The proceeds of the tax shall be dedicated solely for the purposes approved by the electorate, including the funding of the proceeds of such tax into bonds in the manner provided by Subpart F, Part III, Chapter 4, Title 39 of the Louisiana Revised Statutes of 1950, as amended, which funding may be submitted to the voters in the same proposition in which the tax is submitted. The resolution imposing any tax hereunder, or amendments hereto, shall specify that the avails or proceeds of the tax after payment of collection costs shall be divided by the governing authority of the taxing district between the parish and the two incorporated cities within the district in accordance with a formula or method of allocation set forth in the question or proposition which must be submitted to the qualified electors of the parish approving the levy of the tax in compliance with the requirements of Subsection D hereof. Also, the purpose or purposes for which each allocation shall be appropriated and expended shall be stated in the question or proposition submitted to the qualified electors. The question or proposition approved at said election shall constitute a full and complete dedication of the avails or proceeds of said tax, and its provisions shall control the allocation and expenditure thereof.

D. The ordinance or resolution imposing the tax herein authorized shall be adopted by the three-member board only after the question of the imposition of the tax shall have been submitted to the qualified electors of the district at an election called, conducted, canvassed, and promulgated in accordance with the general laws of the state of Louisiana and the majority of those voting in the election shall have voted in favor of the adoption of the ordinance or resolution. Voting machines shall be used in the election and all expenses of the election shall be borne by the municipalities included in the district and the St. Mary Parish Police Jury on a pro rata basis.

Added by Acts 1981, No. 241, §1, eff. July 12, 1981; Redesignated from R.S. 33:2738.57 pursuant to Acts 2011, No. 248, §4.



RS 47:338.166 - Avoyelles Parish Police Jury; additional sales and use tax not to exceed one percent authorized

§338.166. Avoyelles Parish Police Jury; additional sales and use tax not to exceed one percent authorized

A. In order to provide additional funds for the operation of the governmental affairs of the parish of Avoyelles, the police jury of Avoyelles Parish is hereby authorized to levy and collect an additional sales and use tax not in excess of one percent, in addition to the actual sales and use tax in effect on January 1, 1981, within the parish of Avoyelles, including the municipalities therein, as hereinafter set forth.

B. In accordance with the provisions of Section 29(B) of Article VI of the Constitution of Louisiana, the additional sales and use tax shall be authorized to exceed the limitation found in Section 29(A) of Article VI of the Constitution of Louisiana, by an additional one percent.

C. The sales and use tax so levied shall be imposed by an ordinance or resolution of the Avoyelles Parish Police Jury and shall be levied upon the sale at retail, the use, the lease or rental, the consumption, and the storage for use or consumption, of tangible personal property and on sales of services in the parish of Avoyelles, including the municipalities therein, all as presently defined in R.S. 47:301 through 318; however, the ordinance or resolution imposing said tax shall be adopted by the police jury only after the question of the imposition of the tax shall have been submitted to the qualified electors of the parish of Avoyelles at an election conducted in accordance with the general election laws of the state of Louisiana, and a majority of those voting in said election on the question shall have voted in favor of the imposition of such tax. In the event the tax is so voted, the police jury shall have complete authority to levy and to provide for the collection of the tax within the parish of Avoyelles, including the municipalities therein, and to provide for all procedural details necessary in the imposition, collection, and enforcement thereof. All costs of conducting the election required by this Section shall be borne by the Avoyelles Parish Police Jury.

D. This tax shall be in addition to all other taxes, including any municipal sales taxes, and shall be collected at the same time and in the same manner and pursuant to the definitions, practices, and procedures set forth in R.S. 47:301 through 318, or in such other manner as may be set forth by the Avoyelles Parish Police Jury in the ordinance or resolution imposing said tax.

E. Such tax shall be levied for a period not in excess of five years from the date of imposition of the tax as determined by the governing authority and may be renewed in subsequent elections.

F. Nothing contained in this Section shall be construed to affect the purposes for which the proceeds of any sales tax authorized or levied prior to the effective date of this Section shall be used, and the disposition of the proceeds of sales taxes heretofore authorized or levied by the Avoyelles Parish Police Jury shall be made in accordance with the authorization under which such tax was levied and is being collected.

Added by Acts 1981, No. 457, §1, eff. July 18, 1981; Redesignated from R.S. 33:2738.58 pursuant to Acts 2011, No. 248, §4.



RS 47:338.167 - Richland Parish Police Jury; authority to levy additional sales tax; use of proceeds

§338.167. Richland Parish Police Jury; authority to levy additional sales tax; use of proceeds

A. The Richland Parish Police Jury is hereby authorized to levy and collect an additional sales and use tax not in excess of one-half of one percent within the parish of Richland.

B. In accordance with the provisions of Section 29(B) of Article VI of the Constitution of Louisiana, the additional sales and use tax shall be authorized to exceed the limitation found in Section 29(A) of Article VI of the Constitution of Louisiana.

C. The sales and use tax so levied shall be imposed by resolution of the Richland Parish Police Jury and shall be levied upon the sale at retail, the use, lease, or rental, the consumption and the storage for consumption of tangible personal property, and on sales of services in the parish, all as defined in R.S. 47:301 through 317; provided, however, that the resolution imposing said tax shall be adopted by the Richland Parish Police Jury only after the question of the imposition of the tax shall have been submitted to the qualified electors of the parish at an election to be conducted in accordance with the general election laws of the state of Louisiana, and the majority of those voting in said election shall have voted in favor of the adoption of the resolution.

D. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner as set forth in R.S. 47:301 through 317.

E. The purpose of such tax shall be the construction, acquisition, extension, improvement, operation, or maintenance of a parish jail facility, together with all land, equipment, and furnishings necessary therefor, including the repayment of any indebtedness incurred for such purposes.

F. This tax shall be levied for a period of no greater than five years from the date of imposition of the tax and may be renewed in subsequent elections.

Added by Acts 1982, No. 4, §1, eff. June 3, 1982; Redesignated from R.S. 33:2738.59 pursuant to Acts 2011, No. 248, §4.



RS 47:338.168 - East Ascension Consolidated Gravity Drainage District No. 1; sales tax authorized

§338.168. East Ascension Consolidated Gravity Drainage District No. 1; sales tax authorized

A. In addition to any other sales and use tax levied and collected in the portion of Ascension Parish east of the Mississippi River and the cities therein, the East Ascension Consolidated Gravity Drainage District No. 1, which includes the portion of Ascension Parish east of the Mississippi River, is hereby authorized to levy and collect a sales and use tax not exceeding one-half of one percent within the district, in accordance with the authority of Article VI, Section 29(B) of the Louisiana Constitution.

B. The sales tax shall be imposed by ordinance and shall be upon the sale at retail, the use, the lease or rental, the consumption, and the storage for use or consumption, and upon the sales of services in the district, all as presently defined in R.S. 47:301 to 317. The ordinance imposing said tax shall be adopted by the governing authority of the district only after the question of the imposition of such tax shall have been submitted to the qualified electors of the district at an election to be conducted in accordance with Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, and a majority of those voting in said election shall have voted in favor of the imposition of said tax. The term or duration of the levy of the tax may be limited by the provisions of the proposition submitted at the election.

C. The tax so imposed shall be levied and collected in the manner provided in Chapter 2 of this Subtitle. Any additional procedures the governing authority feels are necessary to levy and collect the tax shall be delineated in the ordinance imposing the tax.

D. The proceeds of the tax shall be used and expended solely for the purpose or purposes set out in the proposition approved by the electors at the election authorizing said tax. The proposition may authorize the funding of bonds from the tax proceeds in accordance with the provisions of Subpart F, Part III, Chapter 4, Subtitle II, Title 39 of the Louisiana Revised Statutes of 1950. For the purpose of issuing such bonds the district shall constitute a local political subdivision.

Added by Acts 1982, No. 343, §1, eff. July 18, 1982; Redesignated from R.S. 33:2738.60 pursuant to Acts 2011, No. 248, §4.



RS 47:338.169 - Sales Tax District of Wards One, Two, Three, Four, Seven, and Ten of St. Mary Parish; authorization

§338.169. Sales Tax District of Wards One, Two, Three, Four, Seven, and Ten of St. Mary Parish; authorization

A. The police jury of St. Mary Parish is hereby authorized to create within said parish a sales tax district composed of Wards One, Two, Three, Four, Seven, and Ten of St. Mary Parish.

B. The sales tax district shall be created by ordinance of the police jury of St. Mary Parish. The governing authority thereof shall be a three-member board, and its domicile shall be the regular meeting place of the municipality of Franklin. The board shall be composed of one member selected and appointed by the governing authority of the municipality of Franklin, one member selected and appointed by the governing authority of the municipality of Baldwin, and one member selected and appointed by the police jury of St. Mary Parish. The members shall serve until replaced by their respective bodies and shall serve without pay. The board members shall be the officers of the sales tax district.

C. Notwithstanding any other provision of law, and in addition to any other sales and use tax now or hereafter levied and collected, the aforementioned three-member board, as the governing authority of said district, is hereby authorized under the provisions of Article VI, Section 29(B) of the Constitution of Louisiana to levy and collect within the district an additional sales and use tax not exceeding three-tenths of one percent, subject to approval at an election as hereafter provided. The tax shall be imposed by ordinance or resolution of the aforementioned three-member board and shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for use or consumption, of tangible personal property, and upon the sales of services within the district, all as presently or hereafter defined in R.S. 47:301 through 317. Except where inapplicable, the procedure established by R.S. 47:301 through 317, inclusive, shall be followed in the imposition, collection, and enforcement of the tax and procedural details necessary to be established to supplement the provisions of those Sections and to make said provisions applicable to the tax herein authorized shall be fixed in the ordinance or resolution of the board imposing the tax. The ordinance or resolution may provide for a contract with the sheriff of the parish, the St. Mary Parish sales tax department, or municipalities within the district for collection of the tax. The tax shall be imposed and collected uniformly throughout the area of the district as created. The proceeds of the tax shall be dedicated solely for the purposes approved by the electorate, including the funding of the proceeds of such tax into bonds in the manner provided by Subpart F, Part III, Chapter 4, Title 39 of the Louisiana Revised Statutes of 1950, as amended, which funding may be submitted to the voters in the same proposition in which the tax is submitted. The resolution imposing any tax hereunder, or amendments hereto, shall specify that the avails or proceeds of the tax after payment of collection costs shall be divided by the governing authority of the taxing district between the parish and the two municipalities within the district in accordance with a formula or method of allocation set forth in the question or proposition which must be submitted to the qualified electors of the parish approving the levy of the tax in compliance with the requirements of Subsection D hereof. Also, the purpose or purposes for which each allocation shall be appropriated and expended shall be stated in the question or proposition submitted to the qualified electors. The question or proposition approved at said election shall constitute a full and complete dedication of the avails or proceeds of said tax, and its provisions shall control the allocation and expenditure thereof.

D. The ordinance or resolution imposing the tax herein authorized shall be adopted by the three-member board only after the question of the imposition of the tax shall have been submitted to the qualified electors of the district at an election called, conducted, canvassed, and promulgated in accordance with the general laws of the state of Louisiana and the majority of those voting in the election shall have voted in favor of the adoption of the ordinance or resolution. Voting machines shall be used in the election and all expenses of the election shall be borne by the municipalities included in the district and the St. Mary Parish Police Jury on a pro rata basis.

Added by Acts 1983, 1st Ex. Sess., No. 48, §1, eff. Jan. 19, 1983; Redesignated from R.S. 33:2738.61 pursuant to Acts 2011, No. 248, §4.



RS 47:338.170 - West Baton Rouge Parish Sales Tax District No. 1; sales tax authorized

§338.170. West Baton Rouge Parish Sales Tax District No. 1; sales tax authorized

A. The police jury of West Baton Rouge Parish may create a sales tax district which shall be designated as the West Baton Rouge Parish Sales Tax District No. 1. The district shall contain all or any portions of the territory contained within the present boundaries of the parish. No municipality, or any portion thereof, shall be included within the district unless the governing authority of the municipality concurs, by resolution duly adopted, in its inclusion. Any municipality that is created after the effective date of this Section may elect to be covered by this Section or be excluded from this Section, but only after the question of the tax shall have been submitted to the qualified electors of the municipality at an election conducted pursuant to the election laws of the state.

B. The district shall be created by ordinance of the police jury of West Baton Rouge Parish, which shall set forth the area or areas of the parish included in the district. The police jury shall be the governing authority of the district, its domicile shall be the regular meeting place of the police jury, and the officers of the police jury shall be the officers of the district.

C.(1) Subject to approval at an election as hereafter provided, the police jury, as the governing authority of the district, may levy within the district a sales and use tax not exceeding one percent, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana.

(2) The tax shall be imposed by ordinance of the police jury and shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently or hereafter defined in R.S. 47:301 through 317.

(3) Except where inapplicable, the procedure established by R.S. 47:301 through 317 shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement the provisions of those Sections and to make said provisions applicable to the tax herein authorized shall be fixed in the ordinance of the police jury imposing the tax.

(4) The tax shall be imposed and collected uniformly throughout the district.

D.(1) The tax collected within the district shall be distributed to the parish and each of the municipalities within the district, on a per capita basis as determined by the police jury, based on the population as determined by the division of business and economic research of Louisiana Tech University under the most recent federal-state cooperative program for local population estimates. The distribution formula shall be recomputed on the same basis within two months after the release of updated estimates, and such recomputation shall include any municipality which may have been included in the district since the previous recomputation.

(2) The proceeds of the tax may be used by the parish and each of the municipalities for general operating expenses and for public improvements, but the proceeds of the tax, whether payable to the parish or to any municipality, shall be dedicated solely for the purposes approved by the electorate, including the funding of the proceeds of such tax into bonds in the manner provided by Subpart F, Part III, Chapter 4, Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, which funding may be submitted to the voters in the same proposition the tax is submitted.

E. The ordinance imposing the tax herein authorized shall be adopted by the police jury only after the question of the imposition of the tax shall have been submitted to the qualified electors of the district at an election conducted in accordance with the election laws of the state and a majority of those voting in the election shall have voted in favor of the imposition of the tax. An election for the purpose provided in this Section shall be submitted to the electors of the district on July 24, 1984 or on a date provided in R.S. 18:402(F)(2). All expenses of the election shall be borne by the district.

F. Nothing contained in this Section shall be construed to affect the purposes for which the proceeds of any sales tax authorized or levied prior to the effective date of this Section shall be used, and the disposition of the proceeds of sales taxes heretofore authorized or levied by the police jury shall be made in accordance with the authorization under which such tax was levied and is being collected.

G. If the tax proposed under this Section is not approved by the electors at such election, this Section shall be null.

Acts 1984, No. 43, §1, eff. June 5, 1984; Redesignated from R.S. 33:2738.62 pursuant to Acts 2011, No. 248, §4.



RS 47:338.171 - Grant Parish Police Jury; sales and use tax authorized

§338.171. Grant Parish Police Jury; sales and use tax authorized

A. In accordance with the provisions of Article VI, Section 29(B) of the Constitution of Louisiana, the Grant Parish Police Jury is hereby authorized to levy and collect a sales and use tax not in excess of one percent within the parish of Grant, including the incorporated municipalities thereof. The sales and use tax so levied shall be imposed and collected uniformly throughout the parish of Grant including the incorporated municipalities therein and shall be in addition to any other sales and use taxes which the Grant Parish Police Jury is authorized to levy and collect as of January 1, 1984.

B.(1) The sales and use tax so levied shall be imposed by ordinance of the Grant Parish Police Jury and shall be levied upon the sale at retail, the use, lease, or rental, the consumption, and the storage for use or consumption, of tangible personal property, and on sales of services in the parish of Grant, including the incorporated municipalities therein, all as defined in R.S. 47:301 through 317.

(2) However, the ordinance imposing the tax shall be adopted by the Grant Parish Police Jury only after the question of the imposition of the tax shall have been submitted to the qualified electors of the parish of Grant, at an election to be conducted in accordance with the general election laws of the state of Louisiana, and a majority of those voting in the election on the question shall have voted in favor of the imposition of the tax. The proceeds from the tax shall be used for the purposes set forth in the proposition approved by the electors at the election.

C. Except where inapplicable, the procedure and definitions established by R.S. 47:301 through 317, inclusive, shall be followed in the imposition, collection, and enforcement of the tax and procedural details necessary to be established to supplement the provisions of those Sections and to make the provisions applicable to the tax herein authorized shall be fixed in the ordinance of the Grant Parish Police Jury imposing the tax. The ordinance may provide for contract with the sheriff of the parish of Grant, the Department of Revenue, or any other public agency for collection of the tax.

Acts 1984, No. 378, §1, eff. July 6, 1984; Acts 1997, No. 658, §2; Redesignated from R.S. 33:2738.63 pursuant to Acts 2011, No. 248, §4.



RS 47:338.172 - Natchitoches Parish sales taxes authorized

§338.172. Natchitoches Parish sales taxes authorized

A.(1)(a) In addition to any other sales and use tax now or hereafter levied and collected, the governing authority of Natchitoches Parish is hereby authorized to levy and collect an additional sales and use tax not exceeding one percent within all of the parish of Natchitoches, subject to approval at an election as hereafter provided.

(b) The tax shall be imposed by ordinance of the parish governing authority and shall be levied upon the sale at retail, the use, the lease or rental, the consumption, or the distribution and storage for use or consumption of tangible personal property and upon the sales of services within the district, all as presently or hereafter defined in R.S. 47:301 et seq.

(c) Except where inapplicable, the procedure established by R.S. 47:301 et seq. shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to be established to supplement the provisions of those Sections and to make said provisions applicable to the tax authorized by this Subsection shall be fixed in the ordinance imposing the tax.

(d) The tax shall be imposed and collected uniformly throughout the parish.

(2) The ordinance imposing the tax shall be adopted by the parish governing authority only after the question of the imposition of the tax shall have been submitted to the qualified electors of the parish at an election held in accordance with the election laws of the state of Louisiana and the majority of those voting in the election shall have voted in favor of the adoption of the ordinance.

B.(1) The Natchitoches Parish governing authority may levy and collect an additional sales and use tax not in excess of one percent.

(2) The tax authorized by this Subsection shall be in addition to the tax authorized by Subsection A of this Section and all other taxes which the Natchitoches Parish governing authority is authorized to levy and, pursuant to Article VI, Section 29(B) of the Constitution of Louisiana, shall not be subject to the combined rate limitation established in Article VI, Section 29(A) nor to the combined rate limitation established by R.S. 47:338.54. The authority granted in this Subsection shall not limit any prior taxing authority granted to the parish governing authority or to any other political subdivision by any other provision of law.

(3) The proceeds of the sales and use taxes authorized by this Subsection shall be used for such lawful purposes as are determined by the parish governing authority and as set forth in the proposition or propositions authorizing the tax levy. The proposition or propositions may authorize the funding of a portion of the avails of the tax into bonds in the manner provided by law.

(4) The sales and use tax shall be imposed by ordinance of the Natchitoches Parish governing authority and shall be levied upon the sale at retail, the use, lease or rental, the consumption, and the storage for use or consumption of tangible personal property, and on sales of services in Natchitoches Parish, all as defined in Chapter 2 of this Subtitle. The ordinance imposing the tax shall be adopted by the governing authority only after the question of the imposition of the tax has been submitted to the qualified electors of Natchitoches Parish at an election conducted in accordance with the election laws of the state, and a majority of those voting on the proposition have voted in favor of the imposition of the tax.

(5) The sales and use tax authorized by this Subsection shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

(6) The parish governing authority may create a sales tax district or districts, containing all or any portion of the parish, in which the tax authorized by this Subsection may be levied. Any sales tax district shall be created by ordinance which shall set forth the boundaries of the district. The governing authority of the parish shall be the governing authority of any sales tax district.

Acts 1984, No. 436, §1; Acts 2000, 2d Ex. Sess., No. 17, §1, eff. July 5, 2000; Redesignated from R.S. 33:2738.64 pursuant to Acts 2011, No. 248, §4.



RS 47:338.173 - Jackson Parish Police Jury; authority to levy additional sales tax; procedure; collection; incurring debt and issuing bonds; allocation of proceeds

§338.173. Jackson Parish Police Jury; authority to levy additional sales tax; procedure; collection; incurring debt and issuing bonds; allocation of proceeds

A. The Jackson Parish Police Jury is hereby authorized to levy and collect an additional sales and use tax not in excess of one percent within the parish of Jackson.

B. In accordance with the provisions of Section 29(B) of Article VI of the Constitution of Louisiana, the additional sales and use tax shall be authorized to exceed the limitation found in Section 29(A) of Article VI of the Constitution of Louisiana.

C. The sales and use tax so levied shall be imposed by resolution of the Jackson Parish Police Jury and shall be levied upon the sale at retail, the use, lease, or rental, the consumption and the storage for consumption of tangible personal property, and on sales of services in the parish, all as defined in R.S. 47:301 through 317.

D. The Jackson Parish Police Jury shall have the right to contract with the sheriff or with the Department of Revenue of the state of Louisiana or with any other agency or political subdivision for the collection of the tax. The police jury shall set forth the purposes for which the proceeds of the tax are to be used in the proposition submitted at the election hereinafter required, and such proceeds may be funded into negotiable bonds as hereinafter more specifically provided. The levy, collection, dedication and use of the proceeds of the sales tax herein authorized to be levied shall be subject to the provisions of R.S. 47:338.65 through 338.78 in all respects.

E. The resolution imposing such additional tax shall be adopted by the Jackson Parish Police Jury only after the question of the imposition of such tax and the funding thereof into bonds under the provisions of this Section and R.S. 47:338.65 through 338.78 shall have been submitted to the qualified electors of the parish at an election to be conducted in accordance with the election laws of the state of Louisiana, and the majority of those voting in said election shall have voted in favor of such additional tax and the funding thereof into bonds subject to the provisions and restrictions contained in R.S. 47:338.65 through 338.78.

F. The resolution imposing any tax hereunder, or amendments hereto, may specify that the avails or proceeds of the tax after payment of collection costs shall be used by the Jackson Parish Police Jury for waste management, jail and courthouse expansion, road construction and maintenance, and to pay debt service requirements on bonds issued for such purpose, or any part thereof, in the manner herein established, subject to the approval of a majority of the qualified electors of the parish approving the levy of the tax in compliance with the requirements of this Section. The question or proposition approved at said election shall constitute a full and complete dedication of the avails or proceeds of said tax and its provisions shall control the expenditure thereof.

G. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner as set forth in R.S. 47:301 through 317.

H. This tax shall be levied for a period no greater than that authorized by the electorate and may be renewed in subsequent elections.

Acts 1984, No. 545, §1; Acts 1997, No. 658, §2; Redesignated from R.S. 33:2738.65 pursuant to Acts 2011, No. 248, §4.



RS 47:338.174 - East Baton Rouge Parish; additional sales and use tax authorized

§338.174. East Baton Rouge Parish; additional sales and use tax authorized

A. In addition to the sales and use tax authorized in R.S. 47:338.159 and any other sales and use tax now or hereafter levied and collected in East Baton Rouge Parish and in the cities of Baton Rouge, Baker, and Zachary, respectively, the Metro Council, acting as the governing authority of East Baton Rouge Parish, is hereby authorized to levy and collect an additional sales and use tax of one-half of one percent, subject to an exemption for food and drugs, within the territorial boundaries of East Baton Rouge Parish, in accordance with the authority of Article VI, Section 29(B) of the Constitution of Louisiana.

B.(1) The tax shall be upon the sale at retail, the use, the lease or rental, the consumption, and the storage for use or consumption of tangible personal property, and upon the sale of services, as now or hereafter defined in R.S. 47:301 through 318, both inclusive, except that the sale at retail, the use, the consumption, the distribution, and the storage for use or consumption in the parish of East Baton Rouge of food and prescription drugs is hereby specifically exempted from the tax authorized by this Section in accordance with the requirements of R.S. 47:305.

(2) The tax herein authorized shall be levied and collected only after the question of its imposition has been submitted to and approved by a majority of the qualified voters of East Baton Rouge Parish voting in an election to be conducted in accordance with the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950.

C. The tax so imposed shall be levied and collected in the manner provided in Chapter 2 of this Subtitle, subject to the exemption with respect to food and prescription drugs, as above provided.

D. Prior to the submission of the question of the imposition of the additional sales and use tax, the governing authority of East Baton Rouge Parish shall:

(1) Hold public hearings after publication of public notices in the official journal of the parish describing the projects to be funded or acquired with proceeds of the tax and/or obligations of the parish payable, in part, therefrom.

(2) Hold a public hearing to determine whether to call the proposed sales and use tax election, and if this question is decided in the affirmative, to adopt a five-year plan setting forth the projects to be acquired in the first five years and the priorities of such projects. Public hearings shall be conducted in future years so that a five-year plan shall at all times be in effect with respect to the use of the proceeds of the tax in each year the tax is levied and collected.

E.(1) In the event the additional sales and use tax is approved by the voters of East Baton Rouge Parish, the initial five-year priority plan of projects shall not be altered unless:

(a) The director of the Department of Public Works for East Baton Rouge Parish certifies in writing that the projects to be altered in nature or priority are:

(i) Not feasible or funds therefor are not sufficient, or

(ii) For other good and sufficient reasons projects should be amended in the interest of governmental efficiency and economy, or

(iii) Projects should be amended to meet and serve the public interest because of changed conditions, and

(b) Hearings are held and the change or changes are approved by a two-thirds vote of the Metro Council acting as the governing body of the parish, and in accordance with the plan of government of East Baton Rouge Parish.

(2) Subsequent to the first five-year plan, projects to be funded and acquired shall be designated and amended after the holding of public hearings as provided for under the plan of government of the parish of East Baton Rouge.

(3) Tax proceeds collected with respect to the cities of Baton Rouge, Baker, and Zachary, respectively, shall be remitted by the Metro Council to the municipalities.

F. The hearings, election, and five-year plan required by R.S. 47:338.159 and by the provisions of this Section may be combined and consolidated for all purposes so that one proposition may be submitted to the people for their approval and one five-year plan adopted and maintained with the meaning and interpretation of R.S. 47:338.159 and this Section.

Acts 1984, No. 547, §1, eff. July 6, 1984; Redesignated from R.S. 33:2738.66 pursuant to Acts 2011, No. 248, §4.



RS 47:338.175 - St. Tammany Parish Police Jury; additional sales and use tax

§338.175. St. Tammany Parish Police Jury; additional sales and use tax

A. The police jury of St. Tammany Parish is hereby authorized to levy and collect an additional sales and use tax not in excess of one percent.

B. In accordance with the provisions of Section 29(B) of Article VI of the Constitution of Louisiana, the additional sales and use tax shall be authorized to exceed the limitation therein by an additional one percent.

C.(1) The sales and use tax so levied shall be imposed by an ordinance or resolution of the St. Tammany Parish Police Jury and shall be levied upon the sale at retail, the use, the lease or rental, the consumption, and the storage for use or consumption, of tangible personal property and on sales of services in the parish of St. Tammany, including the municipalities therein, all as presently defined in R.S. 47:301 through 318; however, the ordinance or resolution imposing the tax shall be adopted by the police jury only after the question of the imposition of the tax shall have been submitted to the qualified electors of the parish at an election conducted in accordance with the general election laws of the state of Louisiana and a majority of those voting in the election on the question shall have voted in favor of the imposition of the tax.

(2) If the tax is approved by the electors, the police jury shall have complete authority to levy and to provide for the collection of the tax within the parish, including the municipalities therein, and to provide all procedural details necessary in the imposition, collection, and enforcement thereof.

(3) All costs of conducting the election required by this Section shall be borne by the St. Tammany Police Jury.

D. This tax shall be in addition to all other taxes, including any municipal sales taxes and shall be levied and collected at the same time and in the same manner provided in R.S. 47:301 through 318.

E. This tax shall be imposed and collected uniformly throughout the parish.

Acts 1984, No. 647, §1; Redesignated from R.S. 33:2738.67 pursuant to Acts 2011, No. 248, §4.



RS 47:338.176 - St. Bernard Parish Police Jury, School Board; additional sales and use tax not to exceed one percent; authorization

§338.176. St. Bernard Parish Police Jury, School Board; additional sales and use tax not to exceed one percent; authorization

A. The St. Bernard Parish Police Jury and the St. Bernard Parish School Board are hereby authorized to jointly levy and collect a sales and use tax not to exceed one percent within all of the territory contained within the present boundaries of the parish of St. Bernard.

B.(1) The sales tax so levied shall be imposed by an ordinance of the police jury of St. Bernard Parish and by resolution of the St. Bernard Parish School Board and shall be levied upon the sale at retail, the use, the lease or rental, the consumption and storage for use or consumption of tangible personal property and on sale of services in the parish, all as presently defined in R.S. 47:301 through 317.

(2) The ordinance and resolution imposing the tax shall be identical and shall be adopted by the respective governing bodies only after the question of the imposition of the tax has been submitted to the qualified electors of St. Bernard Parish at an election to be held and conducted in accordance with the general election laws of the state of Louisiana, and the majority of those voting in the election have voted in favor of the adoption of the ordinance and resolution. The authority granted by this Section to impose the tax shall be null and void if the majority of those voting in the election do not vote in favor of the adoption of the ordinance and resolution. Further, the authority granted by this Section to hold an election on the ordinance and resolution shall not extend beyond December 31, 1986.

C. This tax shall be in addition to all other taxes, and, except where inapplicable, the procedure established by R.S. 47:301 through 317 inclusive, shall be followed in the imposition, collection, and enforcement of the tax and procedural details necessary to be established to supplement the provisions of those sections and to make said provisions applicable to the tax herein authorized shall be fixed in the ordinance and resolution imposing the tax.

D. This tax shall be imposed uniformly throughout the parish and collected by the school board of the parish of St. Bernard. The school board and police jury may contract, as they deem appropriate, for the collection of the tax.

E. The net proceeds from the tax shall be divided equally between the police jury and the school board.

Acts 1984, No. 958, §1; Acts 1985, No. 957, §1; Redesignated from R.S. 33:2738.68 pursuant to Acts 2011, No. 248, §4.



RS 47:338.177 - Richland Parish Police Jury; authority to levy additional sales tax

§338.177. Richland Parish Police Jury; authority to levy additional sales tax

A. The Richland Parish Police Jury is hereby authorized to levy and collect an additional sales and use tax not in excess of one-half of one percent within the parish of Richland.

B. In accordance with the provisions of Section 29(B) of Article VI of the Constitution of Louisiana, the additional sales and use tax shall be authorized to exceed the limitation found in Section 29(A) of Article VI of the Constitution of Louisiana.

C. The sales and use tax so levied shall be imposed by resolution of the Richland Parish Police Jury and shall be levied upon the sale at retail, the use, lease, or rental, the consumption and the storage for consumption of tangible personal property, and on sales of services in the parish, all as defined in R.S. 47:301 through 317. However, the resolution imposing said tax shall be adopted by the Richland Parish Police Jury only after the question of the imposition of the tax shall have been submitted to the qualified electors of the parish at an election to be conducted in accordance with the general election laws of the state of Louisiana, and the majority of those voting in said election shall have voted in favor of the adoption of the resolution.

D. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner as set forth in R.S. 47:301 through 317.

E. The proceeds of such tax shall be deposited in the general fund of the parish of Richland.

Acts 1985, No. 118, §1, eff. June 29, 1985; Redesignated from R.S. 33:2738.69 pursuant to Acts 2011, No. 248, §4.



RS 47:338.178 - Sales tax district of Ward Six and Ward Nine of St. Mary Parish; authorization

§338.178. Sales tax district of Ward Six and Ward Nine of St. Mary Parish; authorization

A. The St. Mary Parish Council is hereby authorized to create within said parish a sales tax district designated as the Ward Six and Ward Nine Sales Tax District of St. Mary Parish. The district shall be composed of all of the unincorporated area within Wards Six and Nine of the parish. No municipality, or any portion thereof, situated within Ward Six shall be included within the sales tax district.

B. The sales tax district shall be created by ordinance of the St. Mary Parish Council. The governing authority of the district shall be a three-member board, and its domicile shall be located in the district at a place designated in the ordinance. The board shall be composed of three members selected and appointed by the parish council. All members shall be residents of the district and each ward in the district shall have at least one board member. The members shall serve until replaced by the parish council and shall serve without pay. The board members shall be the officers of the sales tax district.

C. Notwithstanding any other provision of law, and in addition to any other sales and use tax now or hereafter levied and collected, the board, as the governing authority of said district, is hereby authorized under the provisions of Article VI, Section 29(B) of the Constitution of Louisiana to levy and collect within the district an additional sales and use tax not exceeding three-tenths of one percent, subject to approval at an election as hereafter provided. The tax shall be imposed by ordinance or resolution of the board and shall be levied upon the sale at retail, the use, the lease or rental, the consumption, and the distribution and storage for use or consumption of tangible personal property and upon the sale of services within the district, all as presently or hereafter defined in R.S. 47:301 through 317. Except where inapplicable, the procedure established by R.S. 47:301 through 317, inclusive, shall be followed in the imposition, collection, and enforcement of the tax and procedural details necessary to be established to supplement the provisions of those Sections and to make said provisions applicable to the tax herein authorized shall be fixed in the ordinance or resolution of the board imposing the tax. The ordinance or resolution may provide for a contract with the sheriff of the parish or the St. Mary Parish sales tax department for collection of the tax. The tax shall be imposed and collected uniformly throughout the area of the district. The proceeds of the tax shall be dedicated solely for the purposes approved by the electorate, including the funding of the proceeds of such tax into bonds in the manner provided by Subpart F, Part III, Chapter 4, Title 39 of the Louisiana Revised Statutes of 1950, as amended, which funding may be submitted to the voters in the same proposition in which the tax is submitted. The resolution imposing any tax hereunder, or amendments hereto, shall specify that the avails or proceeds of the tax, after payment of collection costs, shall be divided by the board between the parish and Recreation District No. 1 of the parish of St. Mary, state of Louisiana, in accordance with a formula or method of allocation set forth in the question or proposition which must be submitted to the qualified electors of the district approving the levy of the tax in compliance with the requirements of Subsection D hereof. Also, the purpose or purposes for which each allocation shall be appropriated and expended shall be stated in the question or proposition submitted to the qualified electors. The question or proposition approved at said election shall constitute a full and complete dedication of the avails or proceeds of said tax, and its provisions shall control the allocation and expenditure thereof. Recreation District No. 1 of the parish of St. Mary shall constitute a local governmental subdivision for the purpose of issuing bonds under Subpart F, Part III, Chapter 4, Title 39 of the Louisiana Revised Statutes of 1950, as amended.

D. The ordinance or resolution imposing the tax herein authorized shall be adopted by the board only after the question of the imposition of the tax shall have been submitted to the qualified electors of the district at an election called, conducted, canvassed, and promulgated in accordance with the general laws of the state of Louisiana and the majority of those voting in the election shall have voted in favor of the adoption of the ordinance or resolution.

Acts 1985, No. 285, §1, eff. July 7, 1985; Redesignated from R.S. 33:2738.70 pursuant to Acts 2011, No. 248, §4.



RS 47:338.179 - Red River Parish School Board; authority to levy additional sales tax

§338.179. Red River Parish School Board; authority to levy additional sales tax

A. The Red River Parish School Board is hereby authorized to levy and collect an additional sales and use tax not in excess of one percent within the parish of Red River.

B. In accordance with the provisions of Section 29(B) of Article VI of the Constitution of Louisiana, the additional sales and use tax shall be authorized to exceed the limitation found in Section 29(A) of Article VI of the Constitution of Louisiana and shall be in addition to the four percent level authorized by R.S.47:338.54.

C. The sales and use tax so levied shall be imposed by resolution of the Red River Parish School Board and shall be levied upon the sale at retail, the use, lease, or rental, the consumption and the storage for consumption of tangible personal property, and on sales of services in the parish, all as defined in R.S. 47:301 through 317. However, the resolution imposing said tax shall be adopted by the Red River Parish School Board only after the question of the imposition of the tax shall have been submitted to the qualified electors of the parish at an election to be conducted in accordance with the general election laws of the state of Louisiana, and the majority of those voting in said election shall have voted in favor of the adoption of the resolution.

D. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner as set forth in R.S. 47:301 through 317.

Acts 1986, No. 192, §1, eff. June 28, 1986; Redesignated from R.S. 33:2738.71 pursuant to Acts 2011, No. 248, §4.



RS 47:338.180 - Union Parish Police Jury; authority to levy additional sales tax; use of proceeds

§338.180. Union Parish Police Jury; authority to levy additional sales tax; use of proceeds

A. The Union Parish Police Jury is hereby authorized to levy and collect an additional sales and use tax not in excess of one cent within the parish of Union.

B. In accordance with the provisions of Section 29(B) of Article VI of the Constitution of Louisiana, the additional sales and use tax is authorized to exceed the limitation found in Section 29(A) of Article VI of the Constitution of Louisiana.

C. The sales and use tax so levied shall be imposed by resolution of the Union Parish Police Jury and shall be levied upon the sale at retail, the use, lease, or rental, the consumption and the storage for consumption of tangible personal property, and on sales of services in the parish, all as defined in R.S. 47:301 through 317; provided, however, that the resolution imposing said tax shall be adopted by the Union Parish Police Jury only after the question of the imposition of the tax shall have been submitted to the qualified electors of the parish at an election to be conducted in accordance with the general election laws of the state of Louisiana, and the majority of those voting in said election shall have voted in favor of the adoption of the resolution.

D. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner as set forth in R.S. 47:301 through 317.

E. The purpose of such tax shall be the operation, maintenance, additional construction, and any related corrections function of a parish detention facility.

Acts 1986, No. 645, §1; Acts 1988, 2nd Ex. Sess., No. 19, §1, eff. Oct. 27, 1988; Acts 1990, No. 840, §1; Redesignated from R.S. 33:2738.72 pursuant to Acts 2011, No. 248, §4.



RS 47:338.181 - Franklin Parish; authority to levy additional sales tax

§338.181. Franklin Parish; authority to levy additional sales tax

A. The parish of Franklin, acting through its governing authority, is hereby authorized to levy and collect an additional sales and use tax not in excess of one percent within the parish of Franklin.

B. In accordance with the provisions of Section 29(B) of Article VI of the Constitution of Louisiana, the additional sales and use tax shall be authorized to exceed the limitation found in Section 29(A) of Article VI of the Constitution of Louisiana and shall be in addition to the four percent limit authorized by R.S. 47:338.54.

C. The sales and use tax so levied shall be imposed by ordinance of the governing authority of Franklin Parish and shall be levied upon the sale at retail, the use, lease, or rental, the consumption and the storage for consumption of tangible personal property, and on sales of services in the parish, all as defined in R.S. 47:301 through 317. However, the ordinance imposing said tax shall be adopted by the governing authority of Franklin Parish only after the question of the imposition of the tax shall have been submitted to the qualified electors of the parish at an election to be conducted in accordance with the election laws of the state of Louisiana, and the majority of those voting in said election shall have voted in favor of the imposition of the tax.

D. This tax shall be in addition to all other authorized sales and use taxes and shall be collected at the same time and in the same manner as set forth in R.S. 47:301 through 317.

Added by Acts 1986, 1st Ex. Sess., No. 5, §1, eff. Dec. 24, 1986. Acts 1990, No. 357, §1, eff. July 10, 1990; Redesignated from R.S. 33:2738.73 pursuant to Acts 2011, No. 248, §4.



RS 47:338.182 - Richland Parish Police Jury; authority to levy additional sales and use tax up to four percent

§338.182. Richland Parish Police Jury; authority to levy additional sales and use tax up to four percent

A. The Richland Parish Police Jury is hereby authorized to levy and collect an additional sales and use tax not to exceed a total of four percent within the parish of Richland.

B. In accordance with the provisions of Section 29(B) of Article VI of the Constitution of Louisiana, the additional sales and use tax shall be authorized to exceed the limitation found in Section 29(A) of Article VI of the Constitution of Louisiana.

C. The sales and use tax so levied shall be imposed by resolution of the Richland Parish Police Jury and shall be levied upon the sale at retail, the use, lease, or rental, the consumption and the storage for consumption of tangible personal property, and on sales of services in the parish, all as defined in R.S. 47:301 through 317. However, the resolution imposing said tax shall be adopted by the Richland Parish Police Jury only after the question of the imposition of the tax shall have been submitted to the qualified electors of the parish at an election to be conducted in accordance with the general election laws of the state of Louisiana, and the majority of those voting in said election shall have voted in favor of the adoption of the resolution.

D. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner as set forth in R.S. 47:301 through 317.

E. The proceeds of such tax shall be deposited in the general fund of the parish of Richland.

Acts 1988, No. 802, §1; Redesignated from R.S. 33:2738.74 pursuant to Acts 2011, No. 248, §4.



RS 47:338.183 - Tangipahoa Parish Council; authority to levy additional sales and use tax

§338.183. Tangipahoa Parish Council; authority to levy additional sales and use tax

A. The Tangipahoa Parish Council is hereby authorized to levy and collect an additional sales and use tax not in excess of one percent within the parish of Tangipahoa.

B. In accordance with the provisions of Section 29(B) of Article VI of the Constitution of Louisiana, the additional sales and use tax shall be authorized to exceed the limitation found in Section 29(A) of Article VI of the Constitution of Louisiana and shall be in addition to the four percent level authorized by R.S. 47:338.54.

C. The sales and use tax so levied shall be imposed by ordinance of the Tangipahoa Parish Council and shall be levied upon the sale at retail, the use, lease, or rental, the consumption and the storage for consumption of corporeal movable property, and on sales of services in the parish, all as defined in R.S. 47:301 through 317. However, the ordinance imposing said tax shall be adopted by the Tangipahoa Parish Council only after the question of the imposition of the tax shall have been submitted to the qualified electors of the parish at an election to be conducted in accordance with the election laws of the state of Louisiana, and the majority of those voting in said election shall have voted in favor of the adoption of the ordinance.

D. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner as set forth in R.S. 47:301 through 317.

E. The proceeds of the tax shall be deposited in the general fund of Tangipahoa Parish.

Acts 1989, 2nd Ex. Sess., No. 5, §1, eff. July 14, 1989; Redesignated from R.S. 33:2738.75 pursuant to Acts 2011, No. 248, §4.



RS 47:338.183.1 - Authority to levy additional sales and use tax; parishes governed by a home rule charter and having a population between one hundred fifteen thousand and one hundred twenty-five thousand

§338.183.1. Authority to levy additional sales and use tax; parishes governed by a home rule charter and having a population between one hundred fifteen thousand and one hundred twenty-five thousand

A. The governing authority of a parish governed by a home rule charter and having a population between one hundred fifteen thousand and one hundred twenty-five thousand according to the latest federal decennial census is hereby authorized to levy and collect an additional sales and use tax not to exceed one-half of one percent within the territorial jurisdiction of the parish.

B. In accordance with the provisions of Article VI, Section 29(B) of the Constitution of Louisiana, the additional sales and use tax shall be authorized to exceed the limitation found in Article VI, Section 29(A) of the Constitution of Louisiana and shall be in addition to the taxes authorized by R.S. 47:338.54 and other law.

C. The sales and use tax so levied shall be imposed by ordinance of the parish governing authority and shall be levied upon the sale at retail, the use, lease, or rental, the consumption and the storage for consumption of corporeal movable property, and on sales of services in the parish, all as defined in Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950. However, the ordinance imposing the tax shall be adopted by the parish governing authority only after the question of the imposition of the tax shall have been submitted to the qualified electors of the parish at an election to be conducted in accordance with the election laws of the state of Louisiana, and the majority of those voting in the election shall have voted in favor of the adoption of the ordinance.

D. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner as set forth in Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

Acts 2013, No. 218, §1.



RS 47:338.184 - Calcasieu Parish Police Jury; authority to levy additional sales and use tax

§338.184. Calcasieu Parish Police Jury; authority to levy additional sales and use tax

A. The Calcasieu Parish Police Jury is hereby authorized to levy and collect an additional sales and use tax not in excess of one-half cent within the parish of Calcasieu. Such tax shall be imposed for a period not to exceed one year. The proceeds from the levy of said tax shall be used only for the expansion of the Calcasieu Parish Correctional Center.

B. In accordance with the provisions of Section 29(B) of Article VI of the Constitution of Louisiana, the additional sales and use tax shall be authorized to exceed the limitation found in Section 29(A) of Article VI of the Constitution of Louisiana and shall be in addition to the four percent level authorized by R.S. 47:338.54.

C. The sales and use tax so levied shall be imposed by ordinance of the Calcasieu Parish Police Jury and shall be levied upon the sale at retail, the use, lease, or rental, the consumption, and the storage for consumption of corporeal movable property, and on sales of services in the parish, all as defined in R.S. 47:301 through 317. However, the ordinance imposing said tax shall be adopted by the Calcasieu Parish Police Jury only after the question of the imposition of the tax shall have been submitted to the qualified electors of the parish at an election to be conducted in accordance with the election laws of the state of Louisiana, and the majority of those voting in said election shall have voted in favor of the adoption of the ordinance.

D. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner as set forth in R.S. 47:301 through 317.

E. The proceeds of the tax shall be deposited in the general fund of Calcasieu Parish.

Acts 1992, No. 119, §1; Redesignated from R.S. 33:2738.76 pursuant to Acts 2011, No. 248, §4.



RS 47:338.185 - Caldwell Parish Police Jury; authority to levy additional sales and use tax

§338.185. Caldwell Parish Police Jury; authority to levy additional sales and use tax

A. The Caldwell Parish Police Jury is hereby authorized to levy and collect an additional sales and use tax not in excess of one percent within the parish of Caldwell.

B. In accordance with the provisions of Section 29(B) of Article VI of the Constitution of Louisiana, the additional sales and use tax shall be authorized to exceed the limitation found in Section 29(A) of Article VI of the Constitution of Louisiana and shall be in addition to the four percent level authorized by R.S. 47:338.54.

C. The sales and use tax so levied shall be imposed by ordinance of the Caldwell Parish Police Jury and shall be levied upon the sale at retail, the use, lease, or rental, the consumption, and the storage for consumption of corporeal movable property, and on sales of services in the parish, all as defined in R.S. 47:301 through 317. However, the ordinance imposing said tax shall be adopted by the Caldwell Parish Police Jury only after the question of the imposition of the tax shall have been submitted to the qualified electors of the parish at an election to be conducted in accordance with the election laws of the state of Louisiana, and the majority of those voting in said election shall have voted in favor of the adoption of the ordinance.

D. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner as set forth in R.S. 47:301 through 317.

E. The proceeds of the tax shall be deposited in the general fund of Caldwell Parish.

Acts 1992, No. 127, §1; Redesignated from R.S. 33:2738.77 pursuant to Acts 2011, No. 248, §4.



RS 47:338.186 - Sabine Parish Police Jury; authority to levy additional sales and use tax

§338.186. Sabine Parish Police Jury; authority to levy additional sales and use tax

A. The Sabine Parish Police Jury is hereby authorized to levy and collect an additional sales and use tax not in excess of one percent within the parish of Sabine.

B. In accordance with the provisions of Section 29(B) of Article VI of the Constitution of Louisiana, the additional sales and use tax shall be authorized to exceed the limitation found in Section 29(A) of Article VI of the Constitution of Louisiana and shall be in addition to the four percent level authorized by R.S. 47:338.54.

C. The sales and use tax so levied shall be imposed by ordinance of the Sabine Parish Police Jury and shall be levied upon the sale at retail, the use, lease, or rental, the consumption, and the storage for consumption of corporeal movable property, and on sales of services in the parish, all as defined in R.S. 47:301 through 317. However, the ordinance imposing said tax shall be adopted by the Sabine Parish Police Jury only after the question of the imposition of the tax shall have been submitted to the qualified electors of the parish at an election to be conducted in accordance with the election laws of the state of Louisiana, and the majority of those voting in said election shall have voted in favor of the adoption of the ordinance.

D. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner as set forth in R.S. 47:301 through 317.

E. The proceeds of the tax shall be deposited in the general fund of Sabine Parish.

Acts 1992, No. 194, §1; Redesignated from R.S. 33:2738.78 pursuant to Acts 2011, No. 248, §4.



RS 47:338.187 - St. Landry Parish; authority to levy additional sales and use tax

§338.187. St. Landry Parish; authority to levy additional sales and use tax

A. The governing authority of St. Landry Parish is hereby authorized to levy and collect an additional sales and use tax not in excess of two percent within the parish of St. Landry.

B. In accordance with the provisions of Section 29(B) of Article VI of the Constitution of Louisiana, the additional sales and use tax shall be authorized to exceed the limitation found in Section 29(A) of Article VI of the Constitution of Louisiana.

C. The sales and use tax so levied shall be imposed by ordinance of the governing authority of St. Landry Parish and shall be levied upon the sale at retail, the use, lease, or rental, the consumption and the storage for consumption of corporeal movable property, and on sales of services in the parish, all as defined in R.S. 47:301 through 317. However, the ordinance imposing said tax shall be adopted by the governing authority of St. Landry Parish only after the question of the imposition of the tax shall have been submitted to the qualified electors of the parish at an election to be conducted in accordance with the election laws of the state of Louisiana, and the majority of those voting in said election shall have voted in favor of the adoption of the ordinance.

D. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner as set forth in R.S. 47:301 through 317.

E. The proceeds of the tax shall be deposited in the general fund of St. Landry Parish and shall be used solely for public purposes within the parish.

Acts 1992, No. 662, §1; Redesignated from R.S. 33:2738.79 pursuant to Acts 2011, No. 248, §4.



RS 47:338.188 - West Carroll Parish Police Jury; authority to levy additional sales and use tax

§338.188. West Carroll Parish Police Jury; authority to levy additional sales and use tax

A.(1) The West Carroll Parish Police Jury is hereby authorized to levy and collect an additional one-half of one percent sales and use tax within the parish of West Carroll under the provisions of Article VI, Paragraph 29(B) of the Constitution of Louisiana, which shall be in addition to all other sales and use taxes which the police jury is authorized to levy and collect, including without limitations the taxes authorized by R.S. 47:338.54.

(2) Notwithstanding any other provision of law to the contrary, the West Carroll Parish Police Jury is hereby authorized to levy and collect an additional one-half of one percent sales and use tax within the parish of West Carroll under the provisions of Article VI, Paragraph 29(B) of the Constitution of Louisiana, which shall be in addition to all other sales and use taxes which the police jury is authorized to levy and collect, including without limitations the taxes authorized by Paragraph (1) of this Subsection and R.S. 47:338.54.

B. The proceeds of the sales and use taxes authorized by this Section shall be used for such purposes as are determined by the police jury, including the funding of a portion of the avails of the tax into bonds in the manner provided by law.

C. The sales and use taxes so levied shall be imposed by ordinance of the police jury, and shall be levied upon the sale at retail, the use, lease or rental, the consumption, and the storage for use or consumption, of tangible personal property, and on sales of services in the parish of West Carroll, all as defined in Chapter 2 of this Subtitle. The ordinance imposing the tax shall be adopted by the police jury only after the question of the imposition of the tax has been submitted to the qualified electors of the parish of West Carroll at an election to be conducted in accordance with the general election laws of the state of Louisiana, and a majority of those voting in the election have voted in favor of the imposition of the tax.

D. The sales and use taxes authorized by this Section shall be in addition to all other sales and use taxes being collected by the police jury, and shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

Acts 1995, No. 34, §1, eff. May 25, 1995; Acts 1996, 1st Ex. Sess., No. 92, §1, eff. May 10, 1996; Redesignated from R.S. 33:2738.80 pursuant to Acts 2011, No. 248, §4.

NOTE: ACTS 1996, 1ST EX. SESS., NO. 92, §2, RELATIVE TO APPLICABILITY TO THIS TAX EXEMPTION IS AUTHORIZED BY ACTS 1996, 1ST EX. SESS., NO. 38.



RS 47:338.189 - St. Bernard Parish; authority to levy additional sales and use tax

§338.189. St. Bernard Parish; authority to levy additional sales and use tax

A. The governing authority of St. Bernard Parish may levy and collect an additional sales and use tax, not to exceed one-half of one percent, within the parish. Pursuant to the provisions of Article VI, Paragraph 29(B) of the Constitution of Louisiana, the additional sales and use tax shall be authorized to exceed the limitation in Article VI, Paragraph 29(A) of the Constitution of Louisiana and shall be in addition to all other sales and use taxes which the governing authority is authorized to levy and collect, including without limitation the taxes authorized by R.S. 47:338.54, 338.85, and 338.98.

B. The proceeds of the sales and use tax herein authorized shall be used solely for the purpose of improvements to the sewer and water system in St. Bernard Parish, including the funding of a portion of the avails of the tax into bonds in the manner provided by law.

C. The sales and use tax so levied shall be imposed by ordinance of the governing authority and shall be levied upon the sale at retail, the use, lease, or rental, the consumption, and the storage for use or consumption of tangible personal property and on sales of services, all as defined in Chapter 2 of this Subtitle, within St. Bernard Parish. However, the ordinance imposing the tax shall be adopted only after the proposed tax is approved by a majority of the qualified electors of the parish voting on the proposition at an election held for that purpose and conducted on the first Saturday in October or the first Tuesday after the first Monday in November of even-numbered years pursuant to R.S. 18:402(F)(2).

D. The sales and use tax herein authorized shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

Acts 1998, No. 66, §1, eff. June 24, 1998; Redesignated from R.S. 33:2738.81 pursuant to Acts 2011, No. 248, §4.



RS 47:338.190 - Vermilion Parish Hospital Service District No. 1; sales and use tax levy authorized

§338.190. Vermilion Parish Hospital Service District No. 1; sales and use tax levy authorized

A. Hospital Service District No. 1 of Vermilion Parish (the district) is hereby authorized to levy and collect a sales and use tax not exceeding one percent within the boundaries of the district.

B. The tax authorized by this Section shall be in addition to all other taxes which the Hospital Service District No. 1 of Vermilion Parish is authorized to levy and, pursuant to Article VI, Section 29(B) of the Constitution of Louisiana, shall not be subject to the combined rate limitation established in Article VI, Section 29(A) nor to the combined rate limitation established by R.S. 47:338.54. The authority granted in this Section shall not limit any prior taxing authority granted to any other political subdivision by any other provision of law.

C. The sales tax so levied shall be imposed by an ordinance of the district and shall be levied upon the sale at retail, the use, lease or rental, the consumption, and storage for use or consumption of tangible personal property, and on sales of services in the district, all as defined in Chapter 2 of this Subtitle. However, the ordinance imposing the tax shall be adopted by the board of commissioners only after the question of the imposition of such tax has been submitted to the qualified electors of the district at an election conducted in accordance with the election laws of the state, and a majority of those voting on the proposition have voted in favor of the imposition of the tax. The term or duration of the levy of the tax may be limited by the provisions of the proposition submitted at the election.

D. The proceeds of the tax shall be used and expended solely for the lawful purpose or purposes set out in the proposition approved by the electors at the election authorizing the tax, which proposition may authorize the funding of the proceeds into bonds in accordance with the provisions of Subpart F of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950 and for the purpose of issuing such bonds under such authority the district shall constitute a local governmental subdivision.

E. The sales and use tax herein authorized shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

Acts 2000, No. 9, §1, eff. June 15, 2000; Redesignated from R.S. 33:2738.82 pursuant to Acts 2011, No. 248, §4.



RS 47:338.191 - Hospital Sales Tax District No. 2 of Vermilion Parish; creation; boundaries;

§338.191. Hospital Sales Tax District No. 2 of Vermilion Parish; creation; boundaries; governing authority; sales tax authorized

A. Hospital Sales Tax District No. 2 of the Parish of Vermilion, State of Louisiana, referred to in this Section as the "sales tax district", is hereby created. The sales tax district shall be a special district and political subdivision of the state. The boundaries of the sales tax district shall be coextensive with the boundaries of Hospital Service District No. 2 of the Parish of Vermilion, State of Louisiana, referred to in this Section as the "hospital district", as such boundaries exist on April 18, 2002.

B. The board of commissioners of the hospital district shall be the governing authority of the sales tax district.

C. The governing authority of the sales tax district may levy and collect a sales and use tax not to exceed one-half of one percent within the boundaries of the sales tax district.

D. The tax authorized by this Section shall be in addition to all other sales and use taxes authorized to be levied by the police jury of Vermilion Parish, the Vermilion Parish School Board, or the governing authority of any municipality or special district within the boundaries of the sales tax district. The authority granted by this Section shall not limit in any respect any prior taxing authority granted by any other provision of law to any other political subdivision.

E. The sales tax so levied shall be imposed by ordinance of the governing authority of the sales tax district and shall be levied upon the sale at retail, the use, the lease or rental, the consumption, and the storage for use or consumption of tangible personal property, and on sales of services in the sales tax district, all as defined in Chapter 2 of this Subtitle. However, the ordinance imposing the tax shall be adopted by the governing authority of the sales tax district only after the question of the imposition of such tax has been submitted to the qualified electors of the sales tax district at an election conducted in accordance with the election laws of the state, and a majority of those voting on the proposition has voted in favor of the imposition of the tax.

F.(1) The proceeds of the tax, after all reasonable and necessary expenses of collecting and administering the tax are paid, shall be dedicated and used for the purposes of paying the cost of emergency room operations and acquiring, maintaining, and improving hospital buildings, equipment, and other capital facilities within the hospital district whether owned and operated by the hospital district on April 18, 2002, or jointly owned and operated by the hospital district and the sales tax district under the terms and provisions of intergovernmental agreements to be entered into by and between such districts.

(2) The proceeds of the tax may also be used to pay any bonded or funded indebtedness of the hospital district incurred for such capital purposes.

G. Except where inapplicable, the procedure established by Chapter 2 of this Subtitle shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to be established to supplement such provisions and to make such provisions applicable to the tax authorized by this Section shall be fixed in the ordinance of the governing authority of the sales tax district.

H. The tax shall be imposed and collected uniformly throughout the sales tax district and shall be collected at the same time and in the same manner as all other sales and use taxes authorized to be levied and collected within the boundaries of the sales tax district by any other political subdivision in the parish.

Acts 2002, 1st Ex. Sess., No. 88, §1, eff. April 18, 2002; Redesignated from R.S. 33:2738.83 pursuant to Acts 2011, No. 248, §4.



RS 47:338.192 - Authorization to levy and collect additional sales and use tax in certain parishes and municipalities

§338.192. Authorization to levy and collect additional sales and use tax in certain parishes and municipalities

A.(1) Notwithstanding any other provision of law to the contrary, the governing authority of the city of Natchitoches may levy and collect an additional one percent sales and use tax within the municipality under the provisions of Article VI, Section 29(B) of the Constitution of Louisiana, which additional sales and use tax shall not be subject to the combined rate limitations established by Article VI, Section 29(A) of the Constitution of Louisiana nor any other provision of law to the contrary.

(2)(a) Notwithstanding any other provision of law to the contrary, the governing authority of the parish of East Baton Rouge may levy and collect an additional one percent sales and use tax within the parish under the provisions of Article VI, Section 29(B) of the Constitution of Louisiana, which additional sales and use tax shall not be subject to the combined rate limitations established in Article VI, Section 29(A) of the Constitution of Louisiana, nor any other provision of law to the contrary.

(b) Notwithstanding any other provision of law to the contrary, the governing authority of any municipality located in the parish of East Baton Rouge may levy and collect an additional one percent sales and use tax within the municipality under the provisions of Article VI, Section 29(B) of the Constitution of Louisiana, which additional sales and use tax shall not be subject to the combined rate limitations established in Article VI, Section 29(A) of the Constitution of Louisiana, nor any other provision of law to the contrary.

(3) Notwithstanding any other provision of law to the contrary, the governing authority of the parish of Orleans may levy and collect an additional one percent sales and use tax within the parish under the provisions of Article VI, Section 29(B) of the Constitution of Louisiana, which additional sales and use tax shall not be subject to the combined rate limitations established in Article VI, Section 29(A) of the Constitution of Louisiana, nor any other provision of law to the contrary.

B. The sales and use tax so levied shall be imposed by ordinance of the governing authority of such local governmental subdivision and shall be levied upon the sale at retail, the use, lease, or rental, consumption, and the storage for use or consumption of tangible personal property, and on sales of services in the parish or municipality, all as defined in Chapter 2 of this Subtitle. However, the ordinance imposing the tax shall be adopted by the governing authority only after the question of the imposition of the tax has been submitted to the qualified electors of such parish or municipality, in accordance with the election laws of the state of Louisiana, and a majority of those voting in the election have voted in favor of the imposition of the tax.

C. The ordinance imposing any tax hereunder may specify that if the tax is levied by the governing authority of the parish the net avails or proceeds of the tax may be allocated among the governing authority of the parish and municipalities within the parish in accordance with a formula or method of allocation set forth in the question or proposition approved by a majority of the electors of the parish voting thereon at an election held for that purpose.

D.(1) The proceeds of the tax authorized in this Section shall be used only for purposes of providing for additional compensation for law enforcement officers or firefighters employed by the respective governing authority levying the tax or sharing in the proceeds therefrom and may also be expended by such entities for paying for the employer share of any retirement contribution for such employees.

(2) Notwithstanding any other provision of law to the contrary, the proceeds of the tax authorized in Paragraph (A)(1) of this Section shall be dedicated fifty percent to the police department of the city of Natchitoches and fifty percent to the fire department of the city of Natchitoches. The proceeds of the tax dedicated to the police department of the city of Natchitoches shall be dedicated seventy percent to fund salary enhancements for the employees of the department and thirty percent to fund employer retirement contributions for employees of the department. The proceeds of the tax dedicated to the fire department of the city of Natchitoches shall be dedicated forty percent to fund salary enhancements for the employees of the department, forty percent to fund additional employees and retirement contributions for employees of the department, and twenty percent to fund capital improvements and equipment.

E. The tax authorized by this Section shall be in addition to all other sales and use taxes being collected by the respective governing authority and shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

Acts 2003, No. 960, §1, eff. July 1, 2003; Acts 2004, No. 9, 1st Ex. Sess., §1, eff. March 25, 2004; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Redesignated from R.S. 33:2738.84 pursuant to Acts 2011, No. 248, §4.



RS 47:338.193 - Authorization to levy and collect additional sales and use tax; Lafayette Parish

§338.193. Authorization to levy and collect additional sales and use tax; Lafayette Parish

A.(1) Notwithstanding any other provision of law to the contrary, the parish of Lafayette, the largest municipality within such parish, and any sales tax district or districts created by the governing authority of such parish pursuant to R.S. 47:338.54 may levy and collect an additional sales and use tax of up to one percent pursuant to the provisions of Article VI, Section 29(B) of the Constitution of Louisiana; provided that such levy shall not result in an increase in the rate of the sales and use tax levied within the parish or any portion of the parish in excess of one percent. The additional sales and use tax shall not be subject to the combined rate limitations established by Article VI, Section 29(A) of the Constitution of Louisiana, nor any other provision of law to the contrary, including the combined rate limitation established by R.S. 47:338.54.

(2) The authority granted in this Section shall not limit any prior taxing authority granted to such parish, municipality, or sales tax district, or to the school board or any other political subdivision within such parish pursuant to any other provision of law, whether or not such additional tax has been levied on July 1, 2006. Specifically, any tax levied under the authority of this Section shall not be used or included in the calculation of the tax limit authorization for any political subdivision in R.S. 47:338.54.

B. The proceeds of the tax herein authorized shall be used for such purposes as are determined by the governing authority of such parish, the governing authority of the largest municipality within such parish, or the governing authority of the sales tax district if the district is provided such authority, as the case may be, including the funding of the avails of the additional tax into bonds in the manner provided by law.

C. The sales and use tax so levied shall be imposed by ordinance of the governing authority of such parish, municipality, or sales tax district, as the case may be, and shall be levied upon the sale at retail, the use, lease, or rental, consumption, and the storage for use or consumption of tangible personal property, and on sales of services all as defined in this Chapter. However, the ordinance imposing the tax shall be adopted by the governing authority only after the question of the imposition of the tax has been submitted to the qualified electors of such parish, municipality, or sales tax district, as the case may be, in accordance with the election laws of the state of Louisiana, and a majority of those voting in the election have voted in favor of the imposition of the tax.

D. The tax authorized by this Section shall be in addition to all other sales and use taxes being collected by the respective governing authorities and shall be collected at the same time and in the same manner as set forth in this Chapter.

Acts 2006, No. 583, §1, eff. July 1, 2006; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Redesignated from R.S. 33:2738.85 pursuant to Acts 2011, No. 248, §4.



RS 47:338.194 - North Caddo Hospital Service District; sales tax authorization

§338.194. North Caddo Hospital Service District; sales tax authorization

A. The governing authority of the North Caddo Hospital Service District, referred to in this Section as the "district", may levy and collect a sales and use tax not to exceed one percent within the boundaries of the district.

B. The tax authorized by this Section shall be in addition to all other taxes which the governing authority of the district is authorized to levy. The authority granted in this Section shall not limit any prior taxing authority granted to the parish of Caddo or any other political subdivision within the parish by any other provision of law.

C. The sales and use tax shall be imposed by ordinance of the governing authority of the district and shall be levied upon the sale at retail, the use, lease, or rental, the consumption, and the storage for use or consumption of tangible personal property, and on sales of services in the district, all as defined in Chapter 2 of this Subtitle; however, the ordinance imposing the tax shall be adopted by the governing authority of the district only after the question of the imposition of the tax has been submitted to the qualified electors of the district at an election conducted in accordance with the election laws of the state, and a majority of those voting on the proposition have voted in favor of the imposition of the tax.

D. The sales and use tax authorized pursuant to this Section shall be collected at the same time and in the same manner as set forth in Chapter 2 of this Subtitle.

E. The proceeds of the tax authorized pursuant to this Section shall be used for such lawful purposes as are determined by the governing authority of the district.

Acts 2011, No. 204, §1, eff. July 1, 2011; Redesignated from R.S. 33:2738.86 pursuant to Acts 2011, No. 248, §4.



RS 47:338.195 - Local taxing authorities; authority to exempt other local taxing authorities from local sales and use tax

§338.195. Local taxing authorities; authority to exempt other local taxing authorities from local sales and use tax

Any parish or municipal governing authority, school board, law enforcement district, or parish hospital service district may exempt any parish or municipal governing authority, school board, law enforcement district, or parish hospital service district from the sales and use tax levied by such taxing authority.

Added by Acts 1982, No. 612, §2; Redesignated from R.S. 33:2739 pursuant to Acts 2011, No. 248, §4.



RS 47:338.196 - Authority to levy additional sales and use tax; Union Parish School Board

§338.196. Authority to levy additional sales and use tax; Union Parish School Board

A. The Union Parish School Board is hereby authorized to levy and collect an additional sales and use tax not to exceed one percent within the territorial jurisdiction of the parish.

B. In accordance with the provisions of Article VI, Section 29(B) of the Constitution of Louisiana, the additional sales and use tax shall be authorized to exceed the limitation found in Article VI, Section 29(A) of the Constitution of Louisiana and shall be in addition to the taxes authorized by R.S. 47:338.54 and other law.

C. The sales and use tax so levied shall be imposed by ordinance of the parish governing authority and shall be levied upon the sale at retail, the use, lease, or rental, the consumption and the storage for consumption of corporeal movable property, and on sales of services in the parish, all as defined in Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950. However, the ordinance imposing the tax shall be adopted by the school board only after the question of the imposition of the tax has been submitted to the qualified electors of the parish at an election conducted in accordance with the Louisiana Election Code and the majority of those voting in the election voted in favor of the adoption of the ordinance.

D. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner as set forth in Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

Acts 2013, No. 218, §1; Acts 2014, No. 24, §1.



RS 47:338.197 - Additional sales and use tax authorized for certain municipalities

§338.197. Additional sales and use tax authorized for certain municipalities

A. Notwithstanding any other provisions of law to the contrary, the governing authority of any municipality with a population of not less than twelve thousand eight hundred fifty persons and not more than thirteen thousand seventy-five persons according to the latest federal decennial census is hereby authorized to submit to the qualified electors of the municipality at an election conducted in accordance with the Louisiana Election Code a proposition authorizing the imposition of an additional tax, not to exceed one percent, to be levied upon the sale at retail, the use, lease or rental, consumption, and the storage for use or consumption, of tangible personal property, and on sales of services in the municipality, all as provided for in Chapter 2-D of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950. Following favorable passage of such proposition the governing authority of the municipality may levy and impose by ordinance all or any portion of the tax authorized by the proposition.

B. In accordance with the provisions of Article VI, Section 29(B) of the Constitution of Louisiana, the additional sales and use tax provided in this Section shall be authorized to exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana and shall be in addition to the limit set by R.S. 47:338.1 or any other statute. The authority granted in this Section shall not limit in any respect any prior taxing authority granted by any other provisions of law.

C. This tax shall be in addition to all other authorized sales and use taxes and shall be collected at the same time and in the same manner as set forth in Chapter 2-D of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

Acts 2014, No. 501, §1, eff. June 5, 2014.



RS 47:338.198 - Avoyelles Parish School Board; authority to levy additional sales and use tax

§338.198. Avoyelles Parish School Board; authority to levy additional sales and use tax

A. The Avoyelles Parish School Board is hereby authorized to levy and collect an additional sales and use tax not to exceed one percent within the territorial jurisdiction of the parish.

B. In accordance with the provisions of Article VI, Section 29(B) of the Constitution of Louisiana, the additional sales and use tax shall be authorized to exceed the limitation found in Article VI, Section 29(A) of the Constitution of Louisiana and shall be in addition to the taxes authorized by R.S. 47:338.54 and other law.

C. The sales and use tax so levied shall be imposed by resolution of the Avoyelles Parish School Board and shall be levied upon the sale at retail, the use, lease, or rental, the consumption and the storage for consumption of corporeal movable property, and on sales of services in the parish, all as defined in Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950. However, the resolution imposing the tax shall be adopted by the Avoyelles Parish School Board only after the question of the imposition of the tax has been submitted to the qualified electors of the parish at an election conducted in accordance with the Louisiana Election Code and the majority of those voting in the election voted in favor of the adoption of the ordinance.

D. This tax shall be in addition to all other taxes and shall be collected at the same time and in the same manner as set forth in Chapter 2-D of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

Acts 2016, No. 180, §1, eff. May 19, 2016.



RS 47:338.201 - Hotel occupancy tax; Jefferson and Orleans parishes

PART J. HOTEL AND MOTEL OCCUPANCY TAXES

§338.201. Hotel occupancy tax; Jefferson and Orleans parishes

A.(1) Except as provided in Subsection D of this Section, in addition to any other tax or assessment levied or authorized by law, the governing authorities of the parish of Jefferson and the parish of Orleans are hereby authorized and empowered to levy and collect a tax upon the paid occupancy of hotel rooms located within the respective parish. The hotel occupancy tax shall be one percent of the rent or fee charged for such occupancy.

(2) The word "hotel" as used in this Section shall mean and include any establishment engaged in the business of furnishing or providing rooms intended or designated for dwelling, lodging, or sleeping purposes to transient guests, where such establishment contains ten or more guest rooms. "Hotel" does not include any hospital, convalescent or nursing home or sanitarium, or hotel-like facility operated by or in connection with a hospital or medical clinic providing rooms exclusively for patients and their families.

(3) The hotel occupancy tax shall be paid by the person who exercises or is entitled to occupancy of the hotel room and shall be paid at the time the rent or fee for occupancy is paid. "Person" as used herein shall have the same definition as that contained in R.S. 47:301(8).

B. The governing authority shall impose the hotel occupancy tax by ordinance or resolution adopted by the governing authority which shall have the right to provide in the ordinance or resolution necessary and appropriate rules and regulations for the imposition, collection, and enforcement of the hotel occupancy tax. The resolution levying and imposing the hotel occupancy tax may not be adopted by the governing authority unless prior thereto the governing authority of the parish approves the levy of such hotel occupancy tax by a favorable vote of a majority of the members present and voting.

C. The governing authority shall have the right to contract with the state of Louisiana for the collection of the hotel occupancy tax authorized hereby. The hotel occupancy tax shall be in addition to all taxes presently being levied upon the occupancy of hotel rooms located in the parish.

D. No parish in which a hotel occupancy tax which levies a specific amount per occupied hotel room per night has previously been levied shall be authorized to levy a tax pursuant to this Section.

E. The net proceeds of the tax after the deduction of reasonable collection expenses shall be allocated or distributed by the governing authority as follows:

(1) All of the net proceeds of the tax collected from hotels located in unincorporated areas within the parish shall be allocated to the parish.

(2) Thirty percent of the net proceeds of the tax collected from hotels located in municipalities within the parish shall be distributed by the governing authority of the parish to the governing authority of such municipality; such monies shall be used by such municipalities solely for the purpose of funding tourism promotion. The remainder of such net proceeds shall be allocated to the parish.

F. Except as otherwise provided in Subsection E of this Section, the proceeds of the tax levied pursuant to this Section shall be used solely and exclusively to fund programs and projects concerning tourism related activities, including but not limited to, capital construction, equipment and supplies, tourism personnel, and advertising, or to fund bonds or other indebtedness issued for such tourism related activities in accordance with the provisions of Subsection G of this Section.

G.(1) As used in this Subsection, the following terms shall have the following meanings:

(a) "Governing authority" means the governing authority of the parish or municipality to whom the proceeds of the tax are distributed or allocated as provided for in Subsection E.

(b) "Issuer" means the governing authority in whose name bonds authorized hereunder are issued.

(c) "Resolution" means a resolution, ordinance, act or other appropriate legislative enactment of a governing authority.

(d) "Tax revenues" means the proceeds or avails of any tax imposed under the authority of this Section.

(2) The governing authority may, in the manner provided for in this Subsection, fund tax revenues into negotiable bonds.

(3) The governing authority may issue bonds from time to time solely and exclusively to fund programs and projects as provided for in Subsection E of this Section, such bonds to be payable solely from and secured by an irrevocable pledge and dedication of tax revenues subject only to the prior payment of the costs and expenses of administration and collection of such tax. The bonds shall have such form, characteristics, and details, be sold and be subject to the limitations and restrictions provided in this Subsection.

(4)(a) The bonds shall be authorized and issued by resolution of the governing authority and shall be of such series, bear such date or dates, mature at such time or times, beginning not more than three years after the date of the bonds and ending not later than twenty-five years after the date thereof, bear interest at such rate or rates payable at such times, be in such denomination, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privileges, be payable in such medium and at such place or places within or without the state, be subject to such terms of redemption, be entitled to such priorities on the tax revenues and be sold upon such terms not inconsistent herewith as such resolution may provide.

(b) The bonds shall be executed in the name of the parish or municipality by the manual or facsimile signatures of such official or officials of the parish or municipality as designated by the governing authority in the resolution authorizing their issuance. At least one signature on each bond shall be a manual signature. The seal, or a facsimile thereof, of such parish or municipality shall be affixed, imprinted, engraved, or otherwise reproduced upon each bond.

(c) The delivery of any bonds or coupons so executed at any time thereafter shall be valid, although before the date of delivery, any person or persons signing the bonds or coupons shall cease to hold office. The maturities of the bonds shall be so arranged that the total amount of principal and interest falling due in any year, together with principal and interest falling due in such year on all bonds theretofore issued hereunder, and then outstanding, shall never exceed seventy-five percent of the amount of tax revenues estimated by the governing authority to be received by it in the calendar year in which the bonds are issued.

(5)(a) Bonds issued hereunder shall constitute a borrowing solely upon the credit of the tax revenues received or to be received by the governing authority of the issuer and shall not constitute an indebtedness or pledge of the general credit of the issuer within the meaning of any constitutional or statutory provision relating to the incurring of indebtedness, and the bonds shall contain a recital to that effect. No member of the governing authority or officer of the issuer or any person executing the bonds shall be personally liable on such bonds.

(b) Bonds issued hereunder shall be payable solely from and secured by an irrevocable pledge and dedication of such part of the tax revenues as may be pledged thereto in the authorizing resolution. Any holder of any of such bonds, or coupons attached thereto, may either at law or in equity, by suit, action, mandamus, or other proceedings, enforce and compel performance of all duties required to be performed by the governing authority as a result of issuing the bonds and may similarly enforce the provisions of the ordinance or other enactment of the governing authority imposing the tax and the resolution and proceedings authorizing the issuance of such bonds.

(c) When any bonds shall have been issued hereunder neither the legislature, the governing authority, nor any other authority shall discontinue or decrease the tax or permit to be discontinued or decreased the tax in anticipation of the collection of which such bonds have been issued, or in any way make any change in the allocation and dedication of the proceeds of such tax which would diminish the amount of the tax revenues to be received by the issuer until all of such bonds shall have been retired as to principal and interest, and there is hereby vested in the holders from time to time of such bonds and the coupons representing interest thereon a contractual right under the provisions of this Subpart.

(6)(a) The governing authority may in any resolution authorizing such bonds provide for the respective priorities of its separate blocks, series, or issues of bonds issued hereunder, and may provide for the issuance of additional bonds in the future on a parity therewith pursuant to such procedure or restrictions as may be specified in such resolution. In the absence of such provision, if more than one series of bonds shall be issued hereunder payable from the same tax revenues, priority of lien on such revenues shall depend on the time of the delivery of such bonds, each series enjoying a lien prior and superior to that enjoyed by any series of bonds subsequently delivered, except that as to any issue or series of bonds which may be authorized as a unit but delivered from time to time in blocks, the governing authority may in the proceedings authorizing the issuance of such bonds provide that all of the bonds of such series or issue shall be coequal as to lien regardless of the time of delivery; provided that nothing herein stated shall vest in any holder of bonds any right of lien or priority of any kind against any part of the tax revenues not pledged to the payment of the bonds by the proceedings authorizing the issuance thereof.

(b) Any resolution may contain such covenants with the future holder or holders of the bonds as to the tax revenues, the disposition of such revenues, the issuance of future bonds, and such other pertinent matters as may be deemed necessary by the governing authority to assure the marketability of such bonds, provided such covenants are not inconsistent with the provisions of this Section.

(c) Any resolution authorizing the issuance of bonds hereunder may contain such provisions to assure the enforcement, collection, and proper application of the tax revenues as the governing authority may think proper, where not inconsistent with the provisions of this Section, and when any bonds payable from the tax revenues shall have been issued, this Section, the ordinance or other enactment of the governing authority imposing the tax and pursuant to which the tax is being collected, and the obligation of the governing authority to continue to levy, collect, and allocate the tax, and to apply the revenues derived therefrom in accordance with the provisions of said ordinance or other enactment, shall be irrevocable until such bonds have been paid in full as to principal and interest, and shall not be subject to amendment in any manner which would impair the rights of the holders from time to time of such bonds or which would in any way jeopardize the prompt payment of principal thereof or interest thereon.

(7)(a)(i) Bonds issued hereunder may be sold at either private, negotiated sale, or public sale on sealed bids in the manner provided in R.S. 39:1426.

(ii) Bonds issued pursuant to this Section may also be issued as provided for in Chapter 13 of Title 39 of the Louisiana Revised Statutes of 1950.

(b) The proceeds derived from the sale of bonds issued hereunder shall be used exclusively by the issuer for the purpose or purposes authorized to be issued as provided for in Subsection F of this Section, but the purchasers of the bonds shall not be obligated to see to the application of the proceeds.

(8)(a) Before bonds are issued hereunder, the governing authority shall investigate and determine the regularity of the proceedings. The resolution authorizing the bonds may direct that they contain the following recital:

"It is certified that this bond is authorized by and is issued in conformity with the requirements of the constitution and statutes of this state."

(b) Such recital shall be deemed to be an authorized declaration of the governing authority and to import that there is constitutional and statutory authority for issuing the bonds and imposing the tax; that all the proceedings therefor are regular; that all acts, conditions, and things required to exist, happen, and be performed precedent to and in the issuance of the bonds and imposition of the tax have existed, have happened and have been performed in due time, form, and manner as required by law; that the amount of the bonds, together with all other indebtedness of the issuer does not exceed any limit or limits prescribed by the constitution or statutes of this state; and that the required notices have been duly and regularly given by publication in the manner required by law. If any bonds are issued containing the above recital, the same shall be construed according to the import herein declared, and it shall be conclusively presumed that the recital is true, and neither the governing authority nor any taxpayer shall be permitted to question the validity or regularity of the bonds, obligations or tax in any court or in any action or proceeding.

(9) After the time within which the validity of the bonds may be contested has elapsed as provided for in Paragraph (13) of this Subsection, the bonds shall be registered with the secretary of state without charge and shall have endorsed thereon a legend substantially as follows:

"Incontestable. Secured by a pledge and dedication of a sales and use tax in ____________________. Registered this __________ day of ____________________, 19____.

_____________________________________________

SECRETARY OF STATE"

(10) All bonds issued under the provisions of this Section and the interest thereon shall be exempt from all taxation in the state of Louisiana. The bonds may be used for deposit with any officer, board, municipality, or other political subdivision of the state of Louisiana in any case where deposit of security is required.

(11)(a) The provisions of this Section shall be construed as cumulative authority for the exercise of the powers herein granted. The powers conferred by this Section shall not be affected or limited by any other provision of any statute of the state, and no provision, publication, election, or right of referendum shall be required or afforded in the performance of any act herein authorized to be done, including the imposition, collection, and application of the tax and issuance of bonds payable therefrom, except as herein otherwise specifically provided.

(b) However, in accomplishing the purposes and programs provided for in Subsection F of this Section, the governing authority is hereby authorized and empowered to utilize all of the types of securities, devices, procedures, and methods of borrowing or securing provided for tax revenues in Title 39 of the Louisiana Revised Statutes of 1950 when issuing indebtedness and otherwise using the tax revenue provided for in this Section. The bonds issued may be issued, re-issued, advertised, sold, secured, enhanced, refunded, defeased, or otherwise utilized, and the tax revenues may be used in any manner according to any procedure provided for in that Title for governing authorities; provided that such use accomplishes the programs provided for in Subsection F of this Section.

(12) Bonds issued hereunder shall have all the qualities of negotiable paper and shall constitute negotiable instruments under the negotiable instruments law of the state of Louisiana. They shall not be invalid for any irregularity or defect in the proceedings for the issuance and sale thereof and shall be incontestable in the hands of bona fide purchasers or holders for value.

(13)(a)(i) The resolution authorizing the issuance of the bonds hereunder and pledging and dedicating tax revenues to the payment thereof shall be recorded in the mortgage records of the parish in which the issuer is located and shall be published in one issue of the official journal of the parish or municipality; however, it shall not be necessary to publish any exhibits to such resolution if the same are available for public inspection and such fact is stated in the publication.

(ii) Within thirty days after the date of publication, any person in interest may contest the legality of the tax levied and of the resolution, any provisions in the resolution made for the security and payment of the bonds to be issued pursuant to it, and the validity of all other provisions and proceedings relating to the authorization and issuance of such bonds and the levy of the taxes.

(iii) If no action or proceeding is instituted within the thirty days, no person shall have any cause of action to test the regularity, formality, legality, or effectiveness of the levy of the tax and of the resolution, any provisions of the bonds to be issued pursuant to the resolution, the provisions for the security and payment of the bonds, and the validity of all other provisions and proceedings relating to the authorization and issuance of the bonds and the levy of the tax, for any cause whatsoever and it shall be conclusively presumed that every legal requirement for the issuance of the bonds and the levy of the tax has been complied with and that the bonds and tax are legal. Thereafter, no court shall have authority to inquire into any of such matters.

(b) Any action or proceeding instituted by a person in interest or by the parish shall be in accord with the procedures of Part XVI of Chapter 32 of Title 13 of the Louisiana Revised Statutes of 1950.

Acts 1989, No. 265, §1, eff. June 26, 1989; Acts 1990, No. 33, §1, eff. June 20, 1990; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Redesignated from R.S. 33:2740.18 pursuant to Acts 2011, No. 248, §4.



RS 47:338.202 - Hotel occupancy tax in Jefferson Parish

§338.202. Hotel occupancy tax in Jefferson Parish

A. The governing authority of the parish of Jefferson is hereby authorized and empowered to levy and collect a tax upon the paid occupancy of hotel rooms located on the east bank of the Mississippi River within the parish. The hotel occupancy tax shall be one percent of the rent or fee charged for such occupancy. The word "hotel" as used in this Section shall mean and include any establishment engaged in the business of furnishing or providing rooms intended or designated for dwelling, lodging, or sleeping purposes to transient guests, where such establishment contains two or more rooms. "Hotel" does not include any hospital, convalescent or nursing home, or sanitarium, or hotel-like facility operated by or in connection with a hospital or medical clinic providing rooms exclusively for patients and their families. The hotel occupancy tax shall be paid by the person who exercises or is entitled to occupancy of the hotel room and shall be paid at the time the rent or fee for occupancy is paid. "Person" as used herein shall have the same definition as that contained in R.S. 47:301(8).

B. The governing authority shall impose the hotel occupancy tax by ordinance or resolution adopted by the governing authority which shall have the right to provide in the ordinance or resolution necessary and appropriate rules and regulations for the imposition, collection, and enforcement of the hotel occupancy tax. The resolution levying and imposing the hotel occupancy tax may not be adopted by the governing authority unless prior thereto the governing authority of the parish approves the levy of such hotel occupancy tax by a favorable vote of a majority of the members present and voting.

C. The governing authority shall have the right to contract with the state of Louisiana for the collection of the hotel occupancy tax. The tax shall be in addition to all other taxes presently being levied upon the occupancy of hotel rooms in the parish.

D.(1) The net proceeds of the tax after deduction of reasonable collection expenses shall be used for the following purposes:

(a) For the design and construction of a docking facility and pedestrian access for the USS Cabot/Dedalo Aircraft Carrier to be permanently moored in Kenner at the approximate location of the existing Rivertown docking facility, to plan, acquire, finance, own, construct, operate, and maintain cultural and recreational facilities.

(b) Proceeds collected in excess of three hundred twenty-five thousand dollars each fiscal year may be used for potential operating expenses for the USS Cabot/Dedalo Aircraft Carrier or to plan, acquire, finance, own, construct, and promote cultural and recreational facilities, including a maritime attraction at the Rivertown docking facility, for the first two years of collections, in an amount not to exceed one hundred thousand dollars per year.

(c) To plan, acquire, finance, own, construct, operate, and maintain cultural and recreational facilities including professional and amateur sporting facilities, which may include but not limited to a baseball stadium, located on the one hundred twelve acre tract of land located adjacent to and south of the Airline Highway right of way to the east of its intersection with Hickory Avenue known as the LaSalle Tract in Jefferson Parish and on any contiguous tract or tracts subsequently acquired by or on behalf of the parish.

(2)(a) There shall be no sleeping rooms or overnight accommodations constructed on the Cabot/Dedalo Aircraft Carrier, or on any of the facilities constructed with the proceeds from the hotel occupancy tax provided for herein.

(b) There shall be no sleeping rooms or overnight accommodations constructed or provided on the LaSalle Tract in Jefferson Parish.

(c) No elected public official shall have any financial interest in any transaction involving any activity associated with the LaSalle Tract of land located in Jefferson Parish, including but not limited to purchase of additional property; contracts or subcontracts for professional services, for other goods, services, materials, or supplies, or for construction; or leases with sports franchises.

E. The governing authority may issue bonds solely and exclusively for the purposes set forth in Subsection D of this Section, such bonds to be payable solely from and secured by an irrevocable pledge and dedication of tax revenues subject only to the prior payment of the costs and expenses of administration and collection of such tax. The bonds shall have such form, characteristics, and restrictions provided in this Subsection.

F. The bonds shall be authorized and issued by resolution of the governing authority and shall be of such series, bear such date or dates, mature at such time or times, beginning not more than ten years after the date of the bonds and ending not later than twenty-five years after the date thereof, bear interest at such rate or rates payable at such times, be in such denomination, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privileges, be payable in such medium and at such place or places within or without the state, be subject to such terms of redemption, be entitled to such priorities on the tax revenues and be sold upon such terms not inconsistent herewith as such resolution may provide. The bonds shall be executed in the name of the parish or municipality by the manual or facsimile signatures of such official or officials of the parish or municipality as designated by the governing authority in the resolution authorizing their issuance. At least one signature on each bond shall be a manual signature. The seal, or a facsimile thereof, of such parish or municipality shall be affixed, imprinted, engraved, or otherwise reproduced upon each bond. The delivery of any bonds or coupons so executed at any time thereafter shall be valid, although before the date of delivery, any person or persons signing the bonds or coupons shall cease to hold office. The maturities of the bonds shall be so arranged that the total amount of principal and interest falling due in any year, together with principal and interest falling due in such year on all bonds theretofore issued hereunder, and then outstanding, shall never exceed seventy-five percent of the amount of tax revenues estimated by the governing authority to be received by it in the calendar year in which the bonds are issued.

G.(1) Bonds issued hereunder shall constitute a borrowing solely upon the credit of the tax revenues received or to be received by the governing authority of the issuer and shall not constitute an indebtedness or pledge of the general credit of the issuer within the meaning of any constitutional or statutory provision relating to the incurring of indebtedness, and the bonds shall contain a recital to that effect. No member of the governing authority or officer of the issuer or any person executing the bonds shall be personally liable on such bonds.

(2) Bonds issued hereunder shall be payable solely from and secured by an irrevocable pledge and dedication of such part of the tax revenues as may be pledged thereto in the authorizing resolution. Any holder of any of such bonds, or coupons attached thereto, may either at law or in equity, by suit, action, mandamus, or other proceedings, enforce and compel performance of all duties required to be performed by the governing authority as a result of issuing the bonds and may similarly enforce the provisions of the ordinance or other enactment of the governing authority imposing the tax and the resolution and proceedings authorizing the issuance of such bonds.

(3) When any bonds shall have been issued hereunder neither the legislature, the governing authority, nor any other authority shall discontinue or decrease the tax or permit to be discontinued or decreased the tax in anticipation of the collection of which such bonds have been issued, or in any way make any change in the allocation and dedication of the proceeds of such tax which would diminish the amount of the tax revenues to be received by the issuer until all of such bonds shall have been retired as to principal and interest, and there is hereby vested in the holders, from time to time of such bonds and the coupons representing interest thereon, a contractual right under the provisions of this Subpart.

H.(1) The governing authority may in any resolution authorizing such bonds provide for the respective priorities of its separate blocks, series, or issues of bonds issued hereunder, and may provide for the issuance of additional bonds in the future on a parity therewith pursuant to such procedure or restrictions as may be specified in such resolution. In the absence of such provision, if more than one series of bonds shall be issued hereunder payable from the same tax revenues, priority of lien on such revenues shall depend on the time of the delivery of such bonds, each series enjoying a lien prior and superior to that enjoyed by any series of bonds subsequently delivered, except that as to any issue or series of bonds which may be authorized as a unit but delivered from time to time in blocks, the governing authority may, in the proceedings authorizing the issuance of such bonds provide that all of the bonds, of such series or issue shall be co-equal as to lien regardless of the time of delivery; provided that nothing herein stated shall vest in any holder of bonds any right of lien or priority of any kind against any part of the tax revenues not pledged to the payment of the bonds by the proceedings authorizing the issuance thereof.

(2) Any resolution may contain such covenants with the future holder or holders of the bonds as to the tax revenues, the disposition of such revenues, the issuance of future bonds, and such other pertinent matters as may be deemed necessary by the governing authority to assure the marketability of such bonds, provided such covenants are not inconsistent with the provisions of this Section.

(3) Any resolution authorizing the issuance of bonds hereunder may contain such provisions to assure the enforcement, collection, and proper application of the tax revenues as the governing authority may think proper, where not inconsistent with the provisions of this Section, and when any bonds payable from the tax revenues shall have been issued, this Section, the ordinance, or other enactment of the governing authority imposing the tax and pursuant to which the tax is being collected, and the obligation of the governing authority to continue to levy, collect, and allocate the tax, and to apply the revenues derived therefrom in accordance with the provisions of said ordinance or other enactment, shall be irrevocable until such bonds have been paid in full as to principal and interest, and shall not be subject to amendment in any manner which would impair the rights of the holders from time to time of such bonds or which would in any way jeopardize the prompt payment of principal thereof or interest thereon.

I.(1)(i) All bonds issued hereunder shall be advertised for sale on sealed bids, in accordance with the law of Louisiana providing a uniform advertising procedure for securities of public entities required to be sold at public sale on sealed bids. The governing authority may reject any and all bids. If the bonds are not sold pursuant to the advertisement, they may be sold by the governing authority at private sale within sixty days after the date advertised for the reception of sealed bids, but no private sale shall be made at a price less than the highest bid which shall have been received. If not so sold, the bonds shall be readvertised in the manner herein prescribed.

(ii) Bonds issued pursuant to this Section may also be issued as provided for in Chapter 13 of Title 39 of the Louisiana Revised Statutes of 1950.

(2) The proceeds derived from the sale of bonds issued hereunder shall be used exclusively by the issuer for the purpose or purposes authorized to be issued as provided for in Subsection D of this Section, but the purchasers of the bonds shall not be obligated to see to the application of proceeds.

J.(1) Before bonds are issued hereunder, the governing authority shall investigate and determine the regularity of the proceedings. The resolution authorizing the bonds may direct that they contain the following recital:

"It is certified that this bond is authorized by and is issued in conformity with the requirements of the constitution and statutes of this state."

(2) Such recital shall be deemed to be an authorized declaration of the governing authority and to import that there is constitutional and statutory authority for issuing the bonds and imposing the tax; that all the proceedings therefor are regular; that all acts, conditions, and things required to exist, happen, and be performed precedent to, and in the issuance of the bonds and imposition of the tax have existed, have happened, and have been performed in due time, form, and manner as required by law; that the amount of the bonds, together with all other indebtedness of the issuer does not exceed any limit or limits prescribed by the constitution or statutes of this state; and that the required notices have been duly and regularly given by publication in the manner required by law. If any bonds are issued containing the above recital, the same shall be construed according to the import herein declared, and it shall be conclusively presumed that the recital is true, and neither the governing authority nor any taxpayer shall be permitted to question the validity or regularity of the bonds, obligations, or tax in any court or in any action or proceeding.

K. After the time within which the validity of the bonds may be contested has elapsed as provided for in Paragraph (13) of this Subsection, the bonds shall be registered with the secretary of state without charge, and shall have endorsed thereon a legend substantially as follows:

"Incontestable. Secured by a pledge and dedication of a sales and use tax in ___________________. Registered this _______ day of ___________, 19_____.

______________________________________

Secretary of State"

L. All bonds issued under the provisions of this Section and the interest thereon shall be exempt from all taxation in the state of Louisiana. The bonds may be used for deposit with any officer, board, municipality, or other political subdivision of the state of Louisiana in any case where deposit of security is required.

M.(1) The provisions of this Section shall be construed as cumulative authority for the exercise of the powers herein granted. The powers conferred by this Section shall not be affected or limited by any other provision of any statute of the state, and no provision, publication, election, or right of referendum shall be required or afforded in the performance of any act herein authorized to be done, including the imposition, collection, and application of the tax and issuance of bonds payable therefrom, except as herein otherwise specifically provided.

(2) However, in accomplishing the purposes and programs provided for in Subsection D of this Section, the governing authority is hereby authorized and empowered to utilize all types of securities, devices, procedures, and methods of borrowing or securing provided for tax revenues in Title 39 of the Louisiana Revised Statutes of 1950 when issuing indebtedness and otherwise using the tax revenue provided for in this Section. The bonds issued may be funded, defeased, or otherwise utilized, and the tax revenues may be used in any manner according to any procedure provided for in that Title for governing authorities, provided that such use accomplishes the programs provided for in Subsection D of this Section.

N. Bonds issued hereunder shall have all the qualities of negotiable paper and shall constitute negotiable instruments under the negotiable instruments law of the state of Louisiana. They shall not be invalid for any irregularity or defect in the proceedings for the issuance and sale thereof and shall be incontestable in the hands of bona fide purchasers or holders for value.

O.(1) The resolution authorizing the issuance of the bonds hereunder and pledging and dedicating tax revenues to the payment thereof shall be recorded in the mortgage records of the parish in which the issuer is located and shall be published in one issue of the official journal of the parish or municipality; however, it shall not be necessary to publish any exhibits to such resolution if the same are available for public inspection and such fact is stated in the publication. Within thirty days after the date of publication, any person in interest may contest the legality of the tax levied and of the resolution, any provisions in the resolution made for the security and payment of the bonds to be issued pursuant to it, and the validity of all other provisions and proceedings relating to the authorization and issuance of such bonds and the levy of the taxes. If no action or proceeding is instituted within the thirty days, no person shall have any cause of action to test the regularity, formality, legality, or effectiveness of the levy of the tax and of the resolution, any provisions of the bonds to be issued pursuant to the resolution, the provisions for the security and payment of the bonds, and the validity of all other provisions and proceedings relating to the authorization and issuance of the bonds and the levy of the tax, for any cause whatsoever and it shall be conclusively presumed that every legal requirement for the issuance of the bonds and the levy of the tax has been complied with and that the bonds and tax are legal. Thereafter, no court shall have authority to inquire into any of such matters.

(2) Any action or proceeding instituted by a person in interest or by the parish shall be in accord with the procedures of Part XVI of Chapter 32 of Title 13 of the Louisiana Revised Statutes of 1950.

P. At the end of each fiscal year the avails of the tax shall be used to retire the principal and interest of any outstanding bonds issued for the purposes set forth in this Section; and at such time as the outstanding bonds are paid in full as to principal and interest, the authority to levy said tax shall expire and this Section shall have no further effect.

Acts 1991, No. 751, §1, eff. July 1, 1991; Acts 1991, 3rd Ex. Sess., No. 10, §1, eff. Aug. 6, 1991; Acts 1992, No. 68, §2; Acts 1995, No. 206, §1, eff. June 14, 1995; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Redesignated from R.S. 33:2740.18.1 pursuant to Acts 2011, No. 248, §4.

{{NOTE: SEE ACTS 1991, 3RD EX. SESS., NO. 10, §§2 AND 3.}}



RS 47:338.203 - Hotel occupancy tax in Jefferson Parish

§338.203. Hotel occupancy tax in Jefferson Parish

A. Notwithstanding any other provision of law, and in addition to any other tax now or hereafter levied and collected, the Jefferson Parish Council, whether acting as the governing authority of Jefferson Parish or as the governing authority of any special district created for the purposes set forth in Subsection D of this Section, is hereby authorized and empowered to levy and collect a tax upon the paid occupancy of hotel rooms located within Jefferson Parish, both unincorporated areas and incorporated municipalities. The hotel occupancy tax shall be one percent of the rent or fee charged for such occupancy. The word "hotel" as used in this Section shall have the same definition as that contained in R.S. 47:338.201 and 338.202. The hotel occupancy tax shall be paid by the person who exercises or is entitled to occupancy of the hotel room and shall be paid at the time the rent or fee for occupancy is paid. "Person" as used herein shall have the same definition as that contained in R.S. 47:301(8). Fifty percent of the hotel occupancy tax collected within each municipality in Jefferson Parish shall be remitted to the municipality in which it was collected and shall be used for purposes enumerated in Subsection D of this Section to promote and fund programs that enhance visitation and tourism in the municipalities.

B. The governing authority shall impose the hotel occupancy tax by ordinance adopted by the governing authority which shall have the right to provide in the ordinance or by resolution necessary and appropriate rules and regulations for the imposition, collection, and enforcement of the hotel occupancy tax, including but not limited to a provision that the initial collection of the tax shall begin on the first of a month following the adoption of the ordinance levying the tax. Should the council take action as authorized in this Section to collect the hotel occupancy tax, the collection shall begin no earlier than August 1, 2004. The ordinance levying and imposing the hotel occupancy tax shall be approved by a favorable vote of a majority of the members of the governing authority present and voting. The term "ordinance" means an ordinance, act, or other appropriate legislative enactment of the governing authority.

C. The governing authority shall have the right to contract with the state of Louisiana for the collection of the hotel occupancy tax. The tax shall be in addition to all other taxes presently being levied upon the occupancy of hotel rooms in the parish.

D. The net proceeds of the tax after deduction of reasonable collection expenses shall be used to fund tourism promotion in Jefferson Parish and in the municipalities of Jefferson Parish to fund programs and special events relating to tourism, in Jefferson Parish by only a parish-designated body and in the municipalities by a mayor-designated body whose sole purpose is to promote and fund programs that enhance visitation and tourism, such as the programs of the existing Jefferson Convention and Visitors Bureau and the programs of the Kenner Convention and Visitors Bureau.

Acts 2004, No. 790, §1, eff. July 8, 2004; Redesignated from R.S. 33:2740.18.2 pursuant to Acts 2011, No. 248, §4.



RS 47:338.204 - City of Winnsboro; hotel occupancy tax; authorization

§338.204. City of Winnsboro; hotel occupancy tax; authorization

A.(1) Notwithstanding any other provision of law, and in addition to any other tax now or hereafter levied and collected, the governing authority of the city of Winnsboro may levy and collect a tax upon the paid occupancy of hotel rooms located within the city. The hotel occupancy tax shall be two percent of the rent or fee charged for such occupancy.

(2) The word "hotel" as used in this Section shall mean and include any establishment, public or private, engaged in the business of furnishing or providing rooms or overnight camping facilities intended or designed for dwelling, lodging, or sleeping purposes to transient guests where such establishment consists of two or more guest rooms and does not encompass any hospital, convalescent or nursing home or sanitarium, or any hotel-like facility operated by or in connection with a hospital or medical clinic providing rooms exclusively for patients and their families.

(3) The person who exercises or is entitled to occupancy of the hotel room shall pay the hotel occupancy tax at the time the rent or fee for occupancy is paid. "Person" as used herein shall have the same definition as that contained in R.S. 47:301(8).

B. The governing authority of the city of Winnsboro shall impose the hotel occupancy tax by ordinance or resolution. The governing authority may adopt such ordinance or resolution only after a proposition authorizing the levy of the tax has been approved by a majority of the electors of the city voting at an election held for that purpose in accordance with the Louisiana Election Code. The governing authority may provide in the ordinance or resolution necessary and appropriate rules and regulations for the imposition, collection, and enforcement of the hotel occupancy tax.

C. The governing authority may enter into a contract, under such terms and conditions as it may deem appropriate, including payment of a reasonable collection fee, with any public entity authorized to collect sales or use taxes for the collection of the hotel occupancy tax authorized by this Section. The hotel occupancy tax shall be in addition to all taxes levied upon the occupancy of hotel rooms located within the city.

D. Except as provided in Subsection C of this Section, the governing authority of the city shall use the proceeds of the tax solely and exclusively to fund the maintenance and operation of a civic center located within the city.

Acts 2008, No. 100, §1, eff. July 1, 2008; Redesignated from R.S. 33:2740.18.3 pursuant to Acts 2011, No. 248, §4.



RS 47:338.205 - City of Mansfield; hotel occupancy tax; authorization

§338.205. City of Mansfield; hotel occupancy tax; authorization

A.(1) Notwithstanding any other provision of law, and in addition to any other tax now or hereafter levied and collected, the governing authority of the city of Mansfield may levy and collect a tax upon the paid occupancy of hotel rooms located within the city. The hotel occupancy tax shall not exceed three percent of the rent or fee charged for such occupancy.

(2) The word "hotel" as used in this Section shall mean and include any establishment, public or private, engaged in the business of furnishing or providing rooms or overnight camping facilities intended or designed for dwelling, lodging, or sleeping purposes to transient guests where such establishment consists of two or more guest rooms and does not encompass any hospital, convalescent or nursing home or sanitarium, or any hotel-like facility operated by or in connection with a hospital or medical clinic providing rooms exclusively for patients and their families.

(3) The person who exercises or is entitled to occupancy of the hotel room shall pay the hotel occupancy tax at the time the rent or fee for occupancy is paid. "Person" as used herein shall have the same definition as that contained in R.S. 47:301(8).

B. The governing authority of the city of Mansfield shall impose the hotel occupancy tax by ordinance or resolution. The governing authority may adopt such ordinance or resolution only after a proposition authorizing the levy of the tax has been approved by a majority of the electors of the city voting on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. The governing authority may provide in the ordinance or resolution necessary and appropriate rules and regulations for the imposition, collection, and enforcement of the hotel occupancy tax.

C. The governing authority may enter into a contract, under such terms and conditions as it may deem appropriate, including payment of a reasonable collection fee, with any public entity authorized to collect sales or use taxes for the collection of the hotel occupancy tax authorized by this Section. The hotel occupancy tax shall be in addition to all other taxes levied upon the occupancy of hotel rooms located within the city.

D. Except as provided in Subsection C of this Section, the proceeds of the tax shall be deposited in the general fund of the city of Mansfield and shall be used solely for public purposes within the city.

Acts 2010, No. 922, §1, eff. July 1, 2010; Redesignated from R.S. 33:2740.18.4 pursuant to Acts 2011, No. 248, §4.



RS 47:338.206 - Allen Parish; hotel occupancy tax; authorization

§338.206. Allen Parish; hotel occupancy tax; authorization

A.(1)(a) Notwithstanding any other provision of law, and in addition to any other tax now or hereafter levied and collected, the governing authority of Allen Parish may, in accordance with Subsection B of this Section, levy and collect a tax upon the paid occupancy of hotel rooms located within the parish. The hotel occupancy tax shall be one percent of the rent or fee charged for such occupancy.

(b) The governing authority of the parish of Allen may, in accordance with Subsection B of this Section, levy and collect an additional tax upon the paid occupancy of hotel rooms located within the parish. Such tax shall be three percent of the rent or fee charged for such occupancy.

(2) The word "hotel" as used in this Section shall mean and include any establishment, public or private, engaged in the business of furnishing or providing rooms or overnight camping facilities intended or designed for dwelling, lodging, or sleeping purposes to transient guests where such establishment consists of two or more guest rooms and does not encompass any hospital, convalescent or nursing home or sanitarium, or any hotel-like facility operated by or in connection with a hospital or medical clinic providing rooms exclusively for patients and their families.

(3) The hotel occupancy tax shall be paid by the person who exercises or is entitled to occupancy of the hotel room and shall be paid at the time the rent or fee for occupancy is paid. "Person" as used herein shall have the same definition as that contained in R.S. 47:301(8).

B. The governing authority of Allen Parish shall impose the hotel occupancy tax by ordinance or resolution. The governing authority may adopt such ordinance only after a proposition authorizing the levy of the tax has been approved by a majority of the electors of the parish voting at an election held for that purpose in accordance with the applicable provisions of the Louisiana Election Code. The governing authority may provide in the ordinance or resolution necessary and appropriate rules and regulations for the imposition, collection, and enforcement of the hotel occupancy tax.

C. The governing authority may enter into a contract under such terms and conditions as it may deem appropriate, including payment of a reasonable collection fee, with any public entity authorized to collect sales or use taxes for the collection of the hotel occupancy tax authorized hereby. The hotel occupancy tax shall be in addition to all taxes presently being levied upon the occupancy of hotel rooms located within the parish.

D.(1) Except as provided in Subsection C of this Section, the proceeds of the tax levied pursuant to Subparagraph (A)(1)(a) of this Section shall be used solely and exclusively to fund capital improvements within the parish.

(2) Except as provided in Subsection C of this Section, the proceeds of the tax levied pursuant to Subparagraph (A)(1)(b) of this Section shall be used as provided in this Paragraph. One-third of the proceeds shall be used for the maintenance and operation of the Allen Parish Airport, one-third of the proceeds shall be used for the maintenance and operation of the Allen Parish Courthouse, and one-third of the proceeds shall be allocated to the Allen Parish assessor to be used for the expenses of the Allen Parish assessor's office.

Acts 1998, No. 48, §1; Acts 2006, No. 359, §1, eff. July 1, 2006; Redesignated from R.S. 33:2740.42 pursuant to Acts 2011, No. 248, §4.



RS 47:338.207 - Certain municipalities; hotel occupancy tax; authorization

§338.207. Certain municipalities; hotel occupancy tax; authorization

A.(1) Notwithstanding any other provision of law, and in addition to any other tax now or hereafter levied and collected, the governing authority of any municipality having a population of less than ten thousand persons as of the most recent federal decennial census and in which a riverboat is authorized to conduct gaming activities pursuant to R.S. 27:41 et seq. may, in accordance with Subsection B of this Section, levy and collect a tax upon the paid occupancy of hotel rooms located within the municipality. The hotel occupancy tax shall be three dollars per night per room.

(2) The word "hotel" as used in this Section shall mean and include any establishment, public or private, engaged in the business of furnishing or providing rooms or overnight camping facilities intended or designed for dwelling, lodging, or sleeping purposes to transient guests where such establishment consists of two or more guest rooms and does not encompass any hospital, convalescent or nursing home or sanitarium, or any hotel-like facility operated by or in connection with a hospital or medical clinic providing rooms exclusively for patients and their families.

(3) The hotel occupancy tax shall be paid by the person who exercises or is entitled to occupancy of the hotel room and shall be paid at the time the rent or fee for occupancy is paid. "Person" as used herein shall have the same definition as that contained in R.S. 47:301(8).

B. The governing authority of any such municipality shall impose the hotel occupancy tax by ordinance. The governing authority may adopt such ordinance only after a proposition authorizing the levy of the tax has been approved by a majority of the electors of the municipality voting at an election held for that purpose in accordance with the applicable provisions of the Louisiana Election Code. The governing authority may provide in the ordinance necessary and appropriate rules and regulations for the imposition, collection, and enforcement of the hotel occupancy tax.

C. The governing authority may enter into a contract under such terms and conditions as it may deem appropriate, including payment of a reasonable collection fee, with any public entity authorized to collect sales or use taxes for the collection of the hotel occupancy tax authorized hereby. The hotel occupancy tax shall be in addition to all taxes presently being levied upon the occupancy of hotel rooms located within the municipality.

Acts 1998, No. 48, §1; Redesignated from R.S. 33:2740.43 pursuant to Acts 2011, No. 248, §4.



RS 47:338.208 - Hotel/motel occupancy tax in the city of Opelousas

§338.208. Hotel/motel occupancy tax in the city of Opelousas

A. Notwithstanding any other provision of law, and in addition to any other tax now or hereafter levied and collected, the city of Opelousas governing authority, whether acting as the governing authority of the city of Opelousas or as the governing authority of any special district created for the purposes set forth in Subsection D of this Section, is hereby authorized and empowered to levy and collect a tax upon the paid occupancy of hotel/motel rooms located within the city of Opelousas. The hotel/motel occupancy tax shall be two percent of the rent or fee charged for such occupancy. The word "hotel" as used in this Section shall have the same definition as that contained in R.S. 47:338.201. The hotel occupancy tax shall be paid by the person who exercises or is entitled to occupancy of the hotel/motel room and shall be paid at the time the rent or fee for occupancy is paid. "Person" as used herein shall have the same definition as that contained in R.S. 47:301(8). Proceeds from the tax collected shall be remitted to the city and shall be used for purposes enumerated in Subsection D of this Section to promote and fund programs that enhance visitation and tourism in the city of Opelousas and to fund improvements within the city.

B. The governing authority shall impose the occupancy tax by ordinance adopted by the governing authority which shall have the right to provide in the ordinance or by resolution necessary and appropriate rules and regulations for the imposition, collection, and enforcement of the occupancy tax, including but not limited to a provision that the initial collection of the tax shall begin on the first of a month following the adoption of the ordinance levying the tax. Should the council take action as authorized in this Section to collect the occupancy tax, the collection shall begin no earlier than January 1, 2008. However, the ordinance imposing the tax shall be adopted by the governing authority only after the question of the imposition of the tax has been submitted to the qualified electors of the city at an election conducted in accordance with the election laws of the state, and a majority of those voting on the proposition have voted in favor of the imposition of the tax. The term "ordinance" as used herein means an ordinance, act, or other appropriate legislative enactment of the governing authority.

C. The governing authority shall have the right to contract with the state of Louisiana for the collection of the occupancy tax. The tax shall be in addition to all other taxes presently being levied upon the occupancy of hotel/motel rooms in the city.

D. The net proceeds of the tax after deduction of reasonable collection expenses shall be used to fund tourism promotion in the city of Opelousas and to fund programs and special events relating to tourism in the city of Opelousas by only a mayor-designated body whose sole purpose is to promote and fund programs that enhance visitation and tourism and improvements within the city.

Acts 2007, No. 268, §1, eff. July 6, 2007; Redesignated from R.S. 33:2740.68 pursuant to Acts 2011, No. 248, §4.



RS 47:338.209 - Hotel occupancy tax in the city of Natchitoches

§338.209. Hotel occupancy tax in the city of Natchitoches

A.(1) Notwithstanding any other provision of law, and in addition to any other tax now or hereafter levied and collected, the governing authority of the city of Natchitoches is hereby authorized and empowered to levy and collect a tax upon the paid occupancy of hotel rooms located within the city of Natchitoches. The hotel occupancy tax shall be three and one-half percent of the rent or fee charged for such occupancy.

(2) The word "hotel" as used in this Section shall mean and include any establishment, either public or private, engaged in the business of furnishing or providing rooms and overnight camping facilities intended or designed for dwelling, lodging, or sleeping purposes to transient guests where such establishment consists of two or more guest rooms and does not encompass any hospital, convalescent or nursing home or sanitarium, or any hotel-like facility operated by or in connection with a hospital or medical clinic providing rooms exclusively for patients and their families.

(3) The hotel occupancy tax shall be paid by the person who exercises or is entitled to occupancy of the hotel room and shall be paid at the time the rent or fee for occupancy is paid. "Person" as used herein shall have the same definition as that contained in R.S. 47:301(8).

B. The governing authority shall impose the hotel occupancy tax by ordinance or resolution. The governing authority may provide in the ordinance or resolution necessary and appropriate rules and regulations for the imposition, collection, and enforcement of the hotel occupancy tax. The ordinance or resolution levying and imposing the hotel occupancy tax may not be adopted by the governing authority unless prior thereto a proposition authorizing the levy of the tax has been approved by a majority of the electors of the city voting at an election held for that purpose in accordance with the applicable provisions of the Louisiana Election Code.

C. The governing authority may enter into a contract under such terms and conditions as it deems appropriate, including payment of a reasonable collection fee, with any public entity authorized to collect sales or use taxes for the collection of the hotel occupancy tax authorized hereby. The hotel occupancy tax shall be in addition to all taxes presently being levied upon the occupancy of hotel rooms located within the city.

D. The net proceeds of the tax after deduction of reasonable collection expenses shall be used for the following purposes:

(1) One-half of the proceeds shall be disbursed pursuant to a cooperative endeavor agreement to the Cane River National Heritage Area to be used as matching funds in applications for federal funds or other lawful purposes.

(2) One-half of the proceeds shall be used for the operating and marketing costs of the Natchitoches Events Center.

Acts 2008, No. 837, §1, eff. July 9, 2008; Redesignated from R.S. 33:2740.69 pursuant to Acts 2011, No. 248, §4.



RS 47:338.210 - City of Bunkie; hotel occupancy tax; authorization

§338.210. City of Bunkie; hotel occupancy tax; authorization

A.(1) In addition to any other tax levied and collected, the governing authority of the city of Bunkie may levy and collect a tax upon the paid occupancy of hotel rooms located within the city. The hotel occupancy tax shall not exceed five percent of the rent or fee charged for such occupancy.

(2) The word "hotel" as used in this Section shall mean and include any establishment, public or private, engaged in the business of furnishing or providing rooms or overnight camping facilities intended or designed for dwelling, lodging, or sleeping purposes to transient guests where such establishment consists of two or more guest rooms and does not encompass any hospital, convalescent, or nursing home or sanitarium, or any hotel-like facility operated by or in connection with a hospital or medical clinic providing rooms exclusively for patients and their families.

(3) The person who exercises or is entitled to occupancy of the hotel room shall pay the hotel occupancy tax at the time the rent or fee for occupancy is paid. "Person" as used herein shall have the same definition as that contained in R.S. 47:301(8).

B. The governing authority of the city of Bunkie shall impose the hotel occupancy tax by ordinance or resolution. The governing authority may adopt such ordinance or resolution only after a proposition authorizing the levy of the tax has been approved by a majority of the electors of the city voting at an election held for that purpose in accordance with the Louisiana Election Code. The governing authority may provide in the ordinance or resolution necessary and appropriate rules and regulations for the imposition, collection, and enforcement of the hotel occupancy tax.

C. The governing authority may enter into a contract, under terms and conditions it deems appropriate, including payment of a reasonable collection fee, with any public entity authorized to collect sales or use taxes for the collection of the hotel occupancy tax authorized by this Section. The hotel occupancy tax shall be in addition to all taxes levied upon the occupancy of hotel rooms located within the city.

D. Except as provided in Subsection C of this Section, the proceeds of the tax shall be deposited in the general fund of the city and shall be used solely for public purposes within the city.

Acts 2011, No. 230, §1, eff. June 27, 2011; Redesignated from R.S. 33:2740.18.5 pursuant to Acts 2011, No. 248, §4; Acts 2012, No. 390, §1, eff. May 31, 2012.



RS 47:338.211 - City of Youngsville; hotel occupancy tax; authorization

§338.211. City of Youngsville; hotel occupancy tax; authorization

A.(1) In addition to any other tax levied and collected, the governing authority of the city of Youngsville may levy and collect a tax upon the paid occupancy of hotel rooms located within the city. The hotel occupancy tax shall not exceed four percent of the rent or fee charged for such occupancy.

(2) The word "hotel" as used in this Section shall mean and include any establishment, public or private, engaged in the business of furnishing or providing rooms or overnight camping facilities intended or designed for dwelling, lodging, or sleeping purposes to transient guests where such establishment consists of two or more guest rooms and does not encompass any hospital, convalescent or nursing home or sanitarium, or any hotel-like facility operated by or in connection with a hospital or medical clinic providing rooms exclusively for patients and their families.

(3) The person who exercises or is entitled to occupancy of the hotel room shall pay the hotel occupancy tax at the time the rent or fee for occupancy is paid. "Person" as used in this Paragraph shall have the same definition as that contained in R.S. 47:301(8).

B. The governing authority of the city of Youngsville shall impose the hotel occupancy tax by ordinance or resolution. The governing authority may adopt such ordinance or resolution only after a proposition authorizing the levy of the tax has been approved by a majority of the electors of the city voting at an election held for that purpose in accordance with the Louisiana Election Code. The governing authority may provide in the ordinance or resolution necessary and appropriate rules and regulations for the imposition, collection, and enforcement of the hotel occupancy tax.

C. The governing authority may enter into a contract with any public entity authorized to collect sales or use taxes, under such terms and conditions as it may deem appropriate, including payment of a reasonable collection fee, for the collection of the hotel occupancy tax authorized by this Section. The hotel occupancy tax shall be in addition to all taxes levied upon the occupancy of hotel rooms located within the city.

D. Except as provided in Subsection C of this Section, the governing authority of the city shall use the proceeds of the tax to fund the construction, maintenance, and operation of a multipurpose community center, economic development, and tourism within the city.

Acts 2013, No. 246, §1.



RS 47:338.212 - City of Zachary; hotel occupancy tax; authorization

§338.212. City of Zachary; hotel occupancy tax; authorization

A.(1) In addition to any other tax levied and collected, the governing authority of the city of Zachary may levy and collect a tax upon the paid occupancy of hotel rooms located within the city. The hotel occupancy tax shall not exceed five percent of the rent or fee charged for such occupancy.

(2) The word "hotel" as used in this Section shall mean and include any establishment, public or private, engaged in the business of furnishing or providing rooms or overnight camping facilities intended or designed for dwelling, lodging, or sleeping purposes to transient guests where such establishment consists of two or more guest rooms and does not encompass any hospital, convalescent or nursing home or sanitarium, or any hotel-like facility operated by or in connection with a hospital or medical clinic providing rooms exclusively for patients and their families.

(3) The person who exercises or is entitled to occupancy of the hotel room shall pay the hotel occupancy tax at the time the rent or fee for occupancy is paid. "Person" as used in this Paragraph shall have the same definition as that contained in R.S. 47:301(8).

B. The governing authority of the city of Zachary shall impose the hotel occupancy tax by ordinance. The governing authority may adopt such ordinance only after a proposition authorizing the levy of the tax has been approved by a majority of the electors of the city voting at an election held for that purpose in accordance with the Louisiana Election Code. The governing authority may provide in the ordinance necessary and appropriate rules and regulations for the imposition, collection, and enforcement of the hotel occupancy tax.

C. The governing authority may enter into a contract with any public entity authorized to collect sales or use taxes, under such terms and conditions as it may deem appropriate, including payment of a reasonable collection fee, for the collection of the hotel occupancy tax authorized by this Section. The hotel occupancy tax shall be in addition to all taxes levied upon the occupancy of hotel rooms located within the city.

D. Except as provided in Subsection C of this Section, the governing authority of the city shall use the proceeds of the tax to fund infrastructure improvements for the Zachary Youth Park and to fund other recreational opportunities within the city of Zachary.

Acts 2014, No. 185, §1, eff. July 1, 2014.



RS 47:338.213 - City of Scott; hotel occupancy tax; authorization

§338.213. City of Scott; hotel occupancy tax; authorization

A.(1) In addition to any other tax levied and collected, the governing authority of the city of Scott may levy and collect a tax upon the paid occupancy of hotel rooms located within the city. The hotel occupancy tax shall not exceed five percent of the rent or fee charged for such occupancy.

(2) The word "hotel" as used in this Section shall mean and include any establishment, public or private, engaged in the business of furnishing or providing rooms or overnight camping facilities intended or designed for dwelling, lodging, or sleeping purposes to transient guests where such establishment consists of two or more guest rooms and does not encompass any hospital, convalescent or nursing home or sanitarium, or any hotel-like facility operated by or in connection with a hospital or medical clinic providing rooms exclusively for patients and their families.

(3) The person who exercises or is entitled to occupancy of the hotel room shall pay the hotel occupancy tax at the time the rent or fee for occupancy is paid. "Person" as used herein shall have the same definition as that contained in R.S. 47:301(8).

B. The governing authority of the city of Scott shall impose the hotel occupancy tax by ordinance or resolution. The governing authority may adopt such ordinance or resolution only after a proposition authorizing the levy of the tax has been approved by a majority of the electors of the city voting at an election held for that purpose in accordance with the Louisiana Election Code. The governing authority may provide in the ordinance or resolution necessary and appropriate rules and regulations for the imposition, collection, and enforcement of the hotel occupancy tax.

C. The governing authority may enter into a contract with any public entity authorized to collect sales or use taxes, under such terms and conditions as it may deem appropriate, including payment of a reasonable collection fee, for the collection of the hotel occupancy tax authorized by this Section. The hotel occupancy tax shall be in addition to all taxes levied upon the occupancy of hotel rooms located within the city.

D. Except as provided in Subsection C of this Section, the governing authority of the city shall use the proceeds of the tax to fund the construction, maintenance, and operation of a 4-H facility, a multipurpose community center, or a park or for purposes of economic development, recreation, and tourism within the city.

Acts 2014, No. 757, §1, eff. June 19, 2014.



RS 47:338.214 - City of Carencro; hotel occupancy tax; authorization

§338.214. City of Carencro; hotel occupancy tax; authorization

A.(1) In addition to any other tax levied and collected, the governing authority of the city of Carencro may levy and collect a tax upon the paid occupancy of hotel rooms located within the city. The hotel occupancy tax shall not exceed four percent of the rent or fee charged for such occupancy.

(2) The word "hotel" as used in this Section shall mean and include any establishment, public or private, engaged in the business of furnishing or providing rooms or overnight camping facilities intended or designed for dwelling, lodging, or sleeping purposes to transient guests where such establishment consists of two or more guest rooms and does not encompass any hospital, convalescent or nursing home or sanitarium, or any hotel-like facility operated by or in connection with a hospital or medical clinic providing rooms exclusively for patients and their families.

(3) The person who exercises or is entitled to occupancy of the hotel room shall pay the hotel occupancy tax at the time the rent or fee for occupancy is paid. "Person" as used herein shall have the same definition as that contained in R.S. 47:301(8).

B. The governing authority of the city of Carencro shall impose the hotel occupancy tax by ordinance or resolution. The governing authority may adopt such ordinance or resolution only after a proposition authorizing the levy of the tax has been approved by a majority of the electors of the city voting at an election held for that purpose in accordance with the Louisiana Election Code. The governing authority may provide in the ordinance or resolution necessary and appropriate rules and regulations for the imposition, collection, and enforcement of the hotel occupancy tax.

C. The governing authority may enter into a contract with any public entity authorized to collect sales or use taxes, under such terms and conditions as it may deem appropriate including payment of a reasonable collection fee for the collection of the hotel occupancy tax authorized by this Section. The hotel occupancy tax shall be in addition to all taxes levied upon the occupancy of hotel rooms located within the city.

D. Except as provided in Subsection C of this Section, the governing authority of the city shall use the proceeds of the tax to fund economic development, the promotion of tourism, and related infrastructure within the city.

Acts 2014, No. 788, §1.



RS 47:338.215 - Town of Duson; hotel occupancy tax; authorization

§338.215. Town of Duson; hotel occupancy tax; authorization

A.(1) In addition to any other tax levied and collected, the governing authority of Duson may levy and collect a tax upon the paid occupancy of hotel rooms located within the town. The hotel occupancy tax shall not exceed four percent of the rent or fee charged for such occupancy.

(2) The word "hotel" as used in this Section shall mean and include any establishment, public or private, engaged in the business of furnishing or providing rooms or overnight camping facilities intended or designed for dwelling, lodging, or sleeping purposes to transient guests where such establishment consists of two or more guest rooms and does not encompass any hospital, convalescent or nursing home or sanitarium, or any hotel-like facility operated by or in connection with a hospital or medical clinic providing rooms exclusively for patients and their families.

(3) The person who exercises or is entitled to occupancy of the hotel room shall pay the hotel occupancy tax at the time the rent or fee for occupancy is paid. "Person" as used herein shall have the same definition as that contained in R.S. 47:301(8).

B. The governing authority of Duson shall impose the hotel occupancy tax by ordinance or resolution. The governing authority may adopt such ordinance or resolution only after a proposition authorizing the levy of the tax has been approved by a majority of the electors of the town voting at an election held for that purpose in accordance with the Louisiana Election Code. The governing authority may provide in the ordinance or resolution necessary and appropriate rules and regulations for the imposition, collection, and enforcement of the hotel occupancy tax.

C. The governing authority may enter into a contract with any public entity authorized to collect sales or use taxes, under such terms and conditions as it may deem appropriate including payment of a reasonable collection fee for the collection of the hotel occupancy tax authorized by this Section. The hotel occupancy tax shall be in addition to all taxes levied upon the occupancy of hotel rooms located within the town.

D. Except as provided in Subsection C of this Section, the governing authority of the town shall use the proceeds of the tax to fund economic development, the promotion of tourism, and related infrastructure within the town.

Acts 2015, No. 53, §1.



RS 47:338.216 - City of Baker; hotel occupancy tax; authorization

§338.216. City of Baker; hotel occupancy tax; authorization

A.(1) In addition to any other tax levied and collected, the governing authority of the city of Baker may levy and collect a tax upon the paid occupancy of hotel rooms located within the city. The hotel occupancy tax shall not exceed five percent of the rent or fee charged for such occupancy.

(2) The word "hotel" as used in this Section shall mean and include any establishment, public or private, engaged in the business of furnishing or providing rooms or overnight camping facilities intended or designed for dwelling, lodging, or sleeping purposes to transient guests where such establishment consists of two or more guest rooms and does not encompass any hospital, convalescent or nursing home or sanitarium, or any hotel-like facility operated by or in connection with a hospital or medical clinic providing rooms exclusively for patients and their families.

(3) The person who exercises or is entitled to occupancy of the hotel room shall pay the hotel occupancy tax at the time the rent or fee for occupancy is paid. "Person" as used in this Paragraph shall have the same definition as that contained in R.S. 47:301(8).

B. The governing authority of the city of Baker shall impose the hotel occupancy tax by ordinance. The governing authority may adopt such ordinance only after a proposition authorizing the levy of the tax has been approved by a majority of the electors of the city voting at an election held for that purpose in accordance with the Louisiana Election Code. The governing authority may provide in the ordinance necessary and appropriate rules and regulations for the imposition, collection, and enforcement of the hotel occupancy tax.

C. The governing authority may enter into a contract with any public entity authorized to collect sales or use taxes, under such terms and conditions as it may deem appropriate, including payment of a reasonable collection fee, for the collection of the hotel occupancy tax authorized by this Section. The hotel occupancy tax shall be in addition to all taxes levied upon the occupancy of hotel rooms located within the city.

D. Except as provided in Subsection C of this Section, the governing authority of the city shall use the proceeds of the tax to fund parks and recreation programs within the city of Baker.

Acts 2015, No. 294, §1, eff. July 1, 2015.



RS 47:338.217 - Hotel occupancy tax in East Baton Rouge Parish

§338.217. Hotel occupancy tax in East Baton Rouge Parish

A. Notwithstanding any other provision of law, and in addition to any other tax now or hereafter levied and collected, the governing authority of East Baton Rouge Parish, is hereby authorized and empowered to levy and collect a tax upon the paid occupancy of hotel rooms located within East Baton Rouge Parish, but not located within the municipalities of Baker, Central, or Zachary or the area within the boundaries of the Baton Rouge North Economic Development District, which are hereby excepted. The hotel occupancy tax shall be two percent of the rent or fee charged for such occupancy. The hotel occupancy tax shall be paid by the person who exercises or is entitled to occupancy of the hotel room and shall be paid at the time the rent or fee for occupancy is paid. "Person" as used herein shall have the same definition as that contained in R.S. 47:301(8).

B. The governing authority shall impose the hotel occupancy tax by ordinance adopted by the governing authority which may provide in the ordinance or by resolution necessary and appropriate rules and regulations for the imposition, collection, and enforcement of the hotel occupancy tax, including but not limited to a provision that the initial collection of the tax shall begin on the first of a month following the adoption of the ordinance levying the tax. Should the governing authority take action as authorized in this Section to collect the hotel occupancy tax, the collection shall begin no earlier than September 1, 2016. The ordinance levying and imposing the hotel occupancy tax may be approved by a favorable vote of a majority of the members of the governing authority present and voting. The term "ordinance" means an ordinance, act, or other appropriate legislative enactment of the governing authority.

C. The governing authority shall have the right to contract with the state of Louisiana for the collection of the hotel occupancy tax. The tax shall be in addition to all other taxes presently being levied upon the occupancy of hotel rooms in the parish.

D. Fifty percent of the net proceeds of the tax after deduction of reasonable collection expenses shall be used to fund the Baton Rouge River Center and fifty percent of the net proceeds of the tax after deduction of reasonable collection expenses shall be used to fund Visit Baton Rouge.

Acts 2016, No. 528, §2, eff. June 17, 2016.



RS 47:338.261 - Sales tax on cigarette papers

PART K. MISCELLANEOUS TAXES

§338.261. Sales tax on cigarette papers

A. Any governing authority may levy a tax of not more than twenty-five cents per pack upon the sale at retail of cigarette papers in the parish. The tax shall be in addition to any other sales tax levied by the state or any other taxing authority. In the event a tax on cigarette papers is levied by one of these parishes,* all proceeds from the tax shall be dedicated to the sheriff of that parish for law enforcement purposes, except in the parish of Washington all proceeds collected shall be dedicated to the parish governing authority.

B.(1) The governing authority of any parish may levy a tax of not more than one dollar and twenty-five cents per pack upon the sale at retail of cigarette papers in the parish. This tax shall not be levied on cigarette papers packaged with tobacco. The tax shall be in addition to any other sales tax levied by the state or any other taxing authority. In the event a tax on cigarette papers is levied by the governing authority, all proceeds from the tax shall be dedicated and paid to the sheriff of the parish and shall be used solely for the purpose of developing or continuing the Drug Abuse Resistance Education (D.A.R.E.) programs within the public and private educational systems of the parish.

(2) However, in the parish of Washington, the proceeds shall be dedicated in the following manner:

(a) Fifty cents of the tax collected on the sale of each pack of cigarette papers shall be dedicated to the sheriff of the parish to be used solely for the purpose of developing or continuing the Drug Abuse Resistance Education (D.A.R.E.) programs.

(b) The remaining seventy-five cents collected on the sale of each pack of cigarette papers shall be dedicated to the general fund of the parish governing authority.

(3) Notwithstanding the provisions of Paragraph (1) of this Subsection, in the parish of St. Tammany, fifty cents of the tax on the sale of each pack of cigarette papers collected by the parish pursuant to Paragraph (1) of this Subsection shall be dedicated to the Drug Abuse Resistance Education (D.A.R.E.) program and the remainder of the monies collected shall be dedicated to recreational purposes in the parish.

C. The governing authority of the parish of Orleans may levy a tax of not more than one dollar and fifty cents per pack upon the sale at retail of cigarette papers in the parish. This tax shall not be levied on cigarette papers packaged with tobacco. The tax shall be in addition to any other sales tax levied by the state or any other taxing authority. In the event a tax on cigarette papers is levied by the governing authority, all proceeds of this tax shall be used solely for the purposes of the New Orleans Recreation Department and twenty-five cents shall be used solely for the NFL Youth Educational Program.

D. Subject to the provisions of Article VI, Section 29 of the Constitution of Louisiana, the governing authorities of Acadia Parish, Allen Parish, Assumption Parish, Avoyelles Parish, Beauregard Parish, Calcasieu Parish, Caldwell Parish, Cameron Parish, Catahoula Parish, Concordia Parish, Evangeline Parish, Franklin Parish, Grant Parish, Jefferson Parish, Jefferson Davis Parish, Lafayette Parish, Lafourche Parish, Lasalle Parish, Natchitoches Parish, Ouachita Parish, Plaquemines Parish, Rapides Parish, Red River Parish, Richland Parish, Sabine Parish, St. Bernard Parish, St. Landry Parish, St. Mary Parish, Tangipahoa Parish, Terrebonne Parish, Vermilion Parish, Vernon Parish, West Feliciana Parish, and Winn Parish and the governing authorities of the city of Alexandria and the city of Pineville may levy a tax of not more than one dollar and fifty cents per pack upon the sale at retail of cigarette papers in the parish and within each municipality. This tax shall not be levied on cigarette papers packaged with tobacco. This tax shall be in addition to any other sales tax levied by the state or any other taxing authority. In the event a tax on cigarette papers is levied by one or more of the governing authorities, all proceeds from the tax shall be dedicated in the following manner:

(1) Fifty cents of the tax collected on the sale of each pack of cigarette papers shall be dedicated to the sheriff of the parish to be used solely for the purpose of developing or continuing the Drug Abuse Resistance Education (D.A.R.E.) programs.

(2) The remaining one dollar collected on the sale of each pack of cigarette papers shall be used by the governing authority of the local governmental subdivision levying the tax for cooperative endeavors to benefit the youth of the respective local governmental subdivision.

Acts 1992, No. 709, §1; Acts 1993, No. 608, §1; Acts 1994, No. 46, §1; Acts 1996, 1st Ex. Sess., No. 48, §1; Acts 2004, No. 853, §1, eff. July 12, 2004; Redesignated from R.S. 33:2740.25 pursuant to Acts 2011, No. 248, §4.

*As appears in enrolled bill.



RS 47:338.262 - Lincoln Parish; sales and use tax; North Louisiana Exhibition Center

§338.262. Lincoln Parish; sales and use tax; North Louisiana Exhibition Center

A. In order to provide for the construction, operation, and maintenance of a facility, to be known as the North Louisiana Exhibition Center, to be used for exhibitions, expositions, or entertainment or any or all of such purposes, the governing authority of Lincoln Parish, subject to the approval of a majority of the electors of the parish as provided in this Section, may levy an additional tax not exceeding one-eighth of one percent on the sale at retail, the use, the lease or rental, the consumption, and storage for use or consumption of tangible personal property and on sales of services, subject to the same exclusions and exemptions as are applicable to the state sales and use tax as provided in R.S. 47:305 through R.S. 47:305.49. In accordance with the provisions of Article VI, Paragraph 29(B) of the Constitution of Louisiana, the additional sales and use tax provided in this Section shall be authorized to exceed the limitation set forth in Article VI, Paragraph 29(A) of the Constitution of Louisiana. Except where inapplicable, the procedures established by R.S. 47:301 through 317, inclusive, shall be followed in the imposition, collection, and enforcement of the tax and all procedural details necessary to be established to supplement the provisions thereof and to make the provisions applicable to the tax imposed pursuant to this Section shall be fixed by resolution of the parish governing authority. Any tax levied as authorized by this Section shall be in addition to all other taxes which the parish or any other political subdivision within Lincoln Parish is now or hereafter may be authorized to levy and collect.

B. Before any tax is levied under the provisions of this Section, a proposition to authorize the imposition of the tax shall be submitted to the electors of the parish at a special election called for this purpose. The proposition shall include the purpose, rate, and duration of the tax. Such election shall be conducted in accordance with the election laws of the state, and a majority of those voting in the election shall have voted in favor of the proposition.

C. The funds collected from the imposition of the tax shall be used for the costs and expenses of the construction, operation, and maintenance of the North Louisiana Exhibition Center. Such costs and expenses may include but shall not be limited to salaries, wages, facility operating costs, advertising and promotion, and costs necessary to construct, maintain, and operate the facility, or to maintain or replace equipment for the facility.

D. In order to carry out the purposes of this Section, the governing authority of Lincoln Parish may incur debt, including but not limited to the issuance of revenue bonds, borrowing money, and issuance of certificates of indebtedness, notes, and other debt obligations as evidence thereof, and may provide for the manner and method of payment thereof, including the pledge of all or part of the proceeds from the tax authorized by this Section to the payment of such indebtedness. The parish governing authority may perform any act which is necessary, proper, convenient, or useful for the construction, maintenance, or operation of the North Louisiana Exhibition Center, including establishing a commission to operate and maintain the facility and granting to it such powers as the governing authority shall deem necessary for the operation and maintenance of the authority.

Acts 1995, No. 972, §1, eff. July 1, 1995; Redesignated from R.S. 33:2740.32 pursuant to Acts 2011, No. 248, §4.



RS 47:338.263 - Tax authorization

§338.263. Tax authorization

A. The governing authorities of the parishes of St. Charles and St. John the Baptist, or parishes acting jointly or in cooperation with one or more parishes as provided in Article VI, Section 20 of the Constitution of Louisiana, are hereby authorized to levy a tax upon admission charges, concessions, and other sales of tangible personal property at motor vehicle speedway or racetrack facilities located within the parish, or parishes if such tax is levied in cooperation with other parishes. The tax shall be imposed by ordinance adopted by the parish or by each parish if the tax is levied in cooperation with one or more parishes. The tax shall not exceed two percent of admission charges, concession prices, or the price of other tangible personal property sold.

B. In order to effectively administer the tax authorized by this Section, the governing authority of the parish or parishes is authorized and empowered on its own initiative to form and create a district for the levy, collection, and administration of such tax.

C. The avails of any tax authorized by this Section shall be used solely and exclusively for infrastructure improvement projects, or to provide local matching funds for such projects, so as to facilitate the location of a speedway or racetrack facility within the parish or within the geographic boundary of the parishes if two or more parishes are acting jointly and in cooperation for such purpose. The parish or parishes, or any district formed by such parishes, may pledge the avails of such a tax to secure the payment of bonds or other evidences of indebtedness issued to fund the construction of infrastructure improvement projects including the payment of principal, interest, premiums, sinking funds, costs of issuance, and other costs or expenses associated thereon.

Acts 2000, No. 39, §1, eff. June 20, 2000; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Redesignated from R.S. 33:2740.34 pursuant to Acts 2011, No. 248, §4.



RS 47:341 - OCCUPATIONAL LICENSE TAX

CHAPTER 3. OCCUPATIONAL LICENSE TAX

§341. Imposition of tax; municipalities and parishes

A. Any municipality or parish shall have the right to impose a license tax on any person conducting any business herein enumerated within the territorial jurisdiction of the municipality or parish at a rate which shall not exceed the maximum tax rates set forth in this Chapter, provided that the imposition of such license tax is approved by two-thirds of the elected members of the municipal or parochial governing authority and after affording the public an opportunity to comment at a minimum of three public hearings.

B. The tax collector, administrator of finance, treasurer, or any other officer whose duty is to receive and collect the taxes and money due to each municipality or parish may enforce the collection of any and all taxes due.

Amended by Acts 1981, No. 567, §1, eff. Jan. 1, 1982; Acts 1986, No. 1017, §1, eff. Jan. 1, 1987.

{{NOTE: SEE ACTS 1986, NO. 1017, §3, AND ACTS 1986, 1ST EX. SESS., NO. 18, §1.}}



RS 47:342 - General definitions

§342. General definitions

For the purposes of this Chapter, unless the context clearly otherwise requires or unless otherwise defined in specific portions of the Chapter, the following words shall have the respective meanings ascribed to each in this Section.

(1) Business. "Business" includes any business, trade, profession, occupation, vocation, or calling.

(2) Collector. For the purpose of this Chapter, the "collector" is the tax collector, finance officer, treasurer, city clerk, or any other officer whose duty is to receive and collect the taxes and money due to each municipality or parish.

(3)(a) Contractor. "Contractor" is synonymous with the term "Builder" and means a person, firm, partnership, corporation, association, or other organization, or a combination of them, which undertakes to or offers to undertake to, or purports to have the capacity to undertake to, or submits a bid to, or does himself or by or through others, construct, alter, repair, add to, subtract from, improve, move, wreck, or demolish any building, highway, road, railroad, excavation, or other structure, project, development or improvement, or to do any part thereof, including the erection of scaffolding or other structure or works in connection therewith and includes subcontractors and specialty contractors. As such, the word, "contractor" shall include oil field service contractors, including those contractors performing general oil well servicing, maintenance, and construction when conducted as a single company unit. "General oil well servicing" shall include welding, pipe coating, pipe inspection, wireline service, automation, workover, logging, analysis, seismograph, installing and servicing equipment, packing, platform work, perforating, and completion.

(b) Notwithstanding any provision of law to the contrary, in any parish with a population of between three hundred and fifty thousand and four hundred and thirty-five thousand, according to the latest federal decennial census, "contractor" shall be synonymous with the term "builder" and means a person, firm, partnership, corporation, association, or other organization, or a combination of them, which undertakes to or offers to undertake to, or purports to have the capacity to undertake to, or submits a bid to, or does himself or by or through others, construct, alter, repair, add to, subtract from, improve, move, wreck, or demolish any building, highway, road, railroad, excavation, or other structure or movable, project, development or improvement, or to do any part thereof, including the erection of scaffolding or other structure or works in connection therewith and includes subcontractors and specialty contractors. As such, the word "contractor" shall include oil field-related fabrication and oil field service contractors, including those contractors performing maintenance, construction, and fabrication of tangible property, movable or immovable, and general oil well servicing, maintenance, and construction when conducted as a single company unit. "General oil well servicing" and "fabrication" shall include welding, pipe coating, pipe inspection, wireline service, automation, workover, logging, analysis, seismograph, installing and servicing equipment, packing, platform work, perforating, and completion.

(4) Contractor's gross receipts. For the purposes of computing the license fee provided for in R.S. 47:355 of this Chapter, a "contractor's gross receipts" are determined the same for all contractors, whether or not they have a lump sum contract or a cost plus contract. The gross receipts for a lump sum contract are based on the actual amount of the contract, whereas, the gross receipts for a cost plus contract are based on the actual cost of the contract to the owner including the amount added thereto as a fee.

(5) Fixed location. For the purpose of this Chapter, a "fixed location" means any permanent structure which is used to provide goods or services to consumers.

(6) Gross commissions for travel agencies. For carrying on each business of travel agency, the license tax shall be based on gross commissions. "Gross commissions" for travel agencies is defined as fees earned on the sales of tickets and provision of other services and shall not include actual ticket prices.

(7) Gross income for real estate broker. For carrying on each business of real estate broker, the license tax shall be based on gross income. "Gross income for real estate brokers" is defined as those fees from any source deposited into the real estate broker's agency's general fund account less escrow deposits, and less fees paid to cooperating real estate brokers. Notwithstanding any provisions herein to the contrary, the maximum amount paid by a real estate broker shall be two thousand, two hundred dollars.

(8) Peddler. For the purpose of this Chapter, a "peddler" means any person who for himself or any other person, goes from house to house, or place to place, or store to store, exposing and selling the merchandise which he carries with him and delivering the same at the time of or immediately after the sale or without returning to the base of business operation between the taking of the order and the delivery of the goods; however, any person who uses the same vehicle or a combination of one or more vehicles for the purpose of taking orders and delivering merchandise, regardless of the fact that the vehicle returns to the base of operations between the taking of the order and the delivery of the merchandise, shall be deemed a peddler, unless such person can show that the merchandise delivered is accompanied by an invoice or delivery ticket prepared at the base of operations and which conforms to the original order and that the person delivering the merchandise has permitted no deviation from the original order by allowing the purchaser to reject, cancel, increase, or decrease the quantity at the time of delivery or to offset against such quantity any merchandise delivered at a prior time which is being returned. This extension of the meaning of the term "peddler" shall not be interpreted so as to prevent rejection or cancellation of bona fide orders or the return of inferior merchandise, but shall be construed so as to prevent persons peddling merchandise from escaping their tax liability by subterfuge through means of so-called "standing order" or blanket advance orders, increase and decrease in quantities at the time of delivery, arbitrary rejections and cancellations, and offset of merchandise returned by reason of nonsale rather than obligation of warranty, all of which are hereby declared to be mere devices to prevent normal methods of operations so as to disguise the business of a peddler as an ordinary wholesale business. Peddler shall include but is not limited to hawkers, itinerant vendors, and any retail dealers not having a fixed place of business.

(9) Person. "Person" includes an individual, firm, corporation, partnership, association, or other legal entity.

(10) Retail dealers to institutional consumers. For the purpose of this Chapter, a "retail dealer to institutional consumers" includes all businesses selling, at retail from a fixed place of business, merchandise to dairymen, cattlemen, or farmers, to federal, state, parish, or municipal governments or institutions, to educational or charitable institutions, to hospitals, manufacturers, public utility companies, processors, refiners, fabricators, contractors, severers of natural resources, carriers of freight or passengers, pipe lines, hotels, and restaurants provided that such sales constitute the major portion of the business.

(11) Separate location. As used in R.S. 47:346 of this Chapter, a "separate location" exists unless a similar or associated type of business is operated as a unit under a single roof or on the same contiguous tract of land.

(12) Wholesale dealer. For the purpose of this Chapter, except as specifically provided in this Chapter, a "wholesale dealer" means any person who sells to other dealers who in turn resell.

Amended by Acts 1981, No. 567, §1, eff. Jan. 1, 1982; Acts 1986, No. 1017, §1, eff. Jan. 1, 1987; Acts 1988, No. 752, §1, eff. Jan. 1, 1989; Acts 2010, No. 667, §1; Acts 2011, 1st Ex. Sess., No. 42, §2, eff. July 1, 2011; Acts 2011, No. 326, §§1, 2.

NOTE: See Acts 1986, No. 1017, §3, and Acts 1986, 1st Ex. Sess., No. 18, §1, and Acts 1988, No. 752, §3, all governing applicable tax years for different provisions amended in those years.

NOTE: See Acts 2010, No. 667, §2, relative to effectiveness.



RS 47:343 - Payment of tax

§343. Payment of tax

A. Except as otherwise expressly provided, the first license tax herein authorized to be levied shall be due and payable to the tax collector as follows:

(1) In the case of any business which is subject to license under this Chapter, commencing on or after the effective date of this Chapter, the license tax shall be due and payable on such date of commencement.

(2) In the case of a business commenced prior to the effective date of this Chapter, the license tax shall be due and payable on January 1, 1988.

B.(1) Annually thereafter all license taxes levied hereunder shall be due and payable on January first of each calendar year for which the license is due, except that for a new business commencing after January first of any calendar year, the first license shall be due and payable on the date the business is commenced.

(2) All licenses unpaid after the last day of February of the calendar year for which they are due or, in the case of a new business, unpaid on the date such business is commenced shall be deemed delinquent and subject to the payment of delinquent interest and penalty. Delinquent interest and penalty shall be computed from March first of the calendar year for which they are due.

C. For ongoing businesses which cease operation between January first and the last day of February of the current license year, the license for the year shall be based on their gross receipts for the prior year, divided by three hundred sixty-five and multiplied by the number of days in which they were in operation.

Acts 1986, No. 1017, §1, eff. Jan. 1, 1987.

{{NOTE: SEE ACTS 1986, NO. 1017, §3, AND ACTS 1986, 1ST EX. SESS., NO. 18, §1.}}



RS 47:344 - New business; license due upon commencement

§344. New business; license due upon commencement

In the case of a new business, the license tax is due and payable upon commencement of the business. Within forty days after commencing the business, each person shall compute in the manner provided by R.S. 47:348 the balance of the license tax, if any, owed for the year in which the business is started and pay such tax balance. When the business is begun prior to July first of any year, the tentative tax shall be the minimum annual rate for the particular class of business in cases in which the tax is based on gross receipts, sales, fees, premiums or commissions, or the full annual rate in cases in which the tax is based on a specific amount per unit. When the business is begun on or after July first of any year, the tentative tax shall be one-half of the minimum annual rate or the specific amount per unit, as the case may be.

Acts 1988, No. 752, §1, eff. Jan. 1, 1989.

{{NOTE: SEE ACTS 1988, NO. 752, §3 REGARDING EFFECTIVE DATE.}}



RS 47:345 - Change of ownership or lessee

§345. Change of ownership or lessee

A. The license is issued in the name of the person making application and paying the initial fee and is not transferable or assignable. If at any time during the license year a change of ownership takes place, the license period is from January first, to the date of sale or change of lessee. A "change of ownership" occurs when a business is sold or leased, and does not include changes in partnership or corporate shares.

B. The new owner or lessee shall obtain another business license, as the license issued to the former owner or lessee is not transferable or assignable. The license period for the new owner or lessee covers the date of transfer or ownership or lease to December thirty-first of the license year. The collector shall be notified within ten days when a change is effected.

Acts 1984, No. 868, §1, eff. July 20, 1984; Acts 1986, No. 1017, §1, eff. Jan. 1, 1987.

{{NOTE: SEE ACTS 1986, NO. 1017, §3, AND ACTS 1986, 1ST EX. SESS., NO. 18, §1.}}



RS 47:346 - Separate license required for each location, based on primary class of business

§346. Separate license required for each location, based on primary class of business

Except as otherwise provided in this Chapter, only one license shall be required for each place of business, and the license shall be based upon the classification of business which constitutes the major portion of the taxable annual gross sales and receipts. However, any person operating coin vending or weighing machines shall obtain only one license, regardless of the locations of the machines. However, a separate license shall be required for hotels, motels, rooming houses, and boarding houses. Such license shall be in addition to the license required if other classes of business are operated in conjunction with the hotel, motel, rooming house, or boarding house.

Acts 1988, No. 752, §1, eff. Jan. 1, 1989.

{{NOTE: SEE ACTS 1988, NO. 752, §3 REGARDING EFFECTIVE DATE.}}



RS 47:347 - Class of business

§347. Class of business

In order to calculate the license fee for a business location at which business activities are carried on that fall under more than one tax basis schedule, gross receipts, fees, or commissions for each group of activities falling under each schedule must be compared. The rate for the schedule which constitutes the major portion of the gross receipts, fees, or commission will be used. However, the total gross receipts, fees, or commissions for all business activities carried on at the business location, minus any applicable deductions, are applied to the schedule to compute the fee.

Amended by Acts 1950, No. 105, §1; Acts 1950, 2nd Ex.Sess., No. 26, §1; Acts 1966, No. 461, §1; Acts 1986, No. 1017, §1, eff. Jan. 1, 1987.

{{NOTE: SEE ACTS 1986, NO. 1017, §3, AND ACTS 1986, 1ST EX. SESS., NO. 18, §1.}}



RS 47:348 - Period used where gross receipts are the measure of the license

§348. Period used where gross receipts are the measure of the license

A. The basis for determining the amount of the annual licenses provided by this Chapter, where the license is measured by gross receipts shall be as follows:

(1) If the business has been conducted previously by the same party, the annual gross receipts, gross fees, or gross commissions earned, whether received or accrued, during the preceding calendar year for which the license is issued shall be the basis for determining the amount of the annual license.

(2) If the business is begun during the calendar year for which the license is issued, the license for the year of commencement shall be based on the gross receipts, gross sales, gross premiums, gross fees, or gross commissions earned, regardless of whether received or accrued, during the first thirty days of business, multiplied by the number of months, or major fraction thereof remaining in the calendar year; however, any business which opens after June thirtieth of the year in question whose estimated gross receipts for the remainder of the year are less than one-half of the maximum gross revenue allowed in the minimum rate under the classification of the particular business, shall pay for the remainder of the year at one-half the minimum rate.

(3) If the business is begun less than thirty days before the end of the calendar year for which the license is to be issued, the tax shall be based on the gross receipts, gross sales, gross premiums, gross fees, or gross commissions earned, regardless of whether received or accrued, during the calendar year; however, one-half of the annual rate shall apply to such businesses whose gross receipts for the period operated during the calendar year is less than one-half of the maximum gross revenue allowed in the minimum rate under the classification of the particular business.

(4) The license tax of the business for the calendar year following that of commencement shall be based on the gross receipts, gross sales, gross premiums, gross fees, or gross commissions earned, regardless of whether received or accrued, during the previous year, divided by the number of days in operation during the year of commencement, and multiplied by three hundred sixty-five.

B. The date of beginning business for the purposes of this Chapter shall depend upon the type of business involved, and shall be governed by regulations promulgated by the collector of revenue according to law.

Amended by Acts 1950, No. 105, §1; Acts 1986, No. 1017, §1, eff. Jan. 1, 1987.

{{NOTE: SEE ACTS 1986, NO. 1017, §3, AND ACTS 1986, 1ST EX. SESS., NO. 18, §1.}}



RS 47:349 - Taxpayers required to keep records; confidentiality

§349. Taxpayers required to keep records; confidentiality

A. In general each person shall keep a reasonable record of his gross receipts, gross fees or commissions, or loans made. This record shall be kept separately for each place of business, and shall be subject to examination and inspection by the collector or his duly authorized assistants.

B.(1) Except as otherwise provided by law, the records and files of the collector or the records and files maintained pursuant to a tax ordinance, excluding ad valorem property taxes and ad valorem property tax assessment rolls, of any political subdivision are confidential and privileged, and no person shall divulge or disclose any information obtained from such records and files except in the administration and enforcement of the tax laws of this state or of a political subdivision of this state.

(2) No person shall divulge or disclose any information obtained from any examination or inspection of the premises or property of any person in connection with the administration and enforcement of the tax laws of this state or a political subdivision of this state except to the taxing jurisdiction of his employment or, in the case of an already existing independent contractor arrangement, to the contracting taxing jurisdiction.

(3) Neither the collector nor any employee engaged in the administration or charged with the custody of any such records or files shall be required to produce any of them for inspection or use in any action or proceeding, except in an action or proceeding in the administration or enforcement of the tax laws of this state or of a political subdivision.

(4) Any officer, employee, or agent or any former officer, employee, or agent of any political subdivision of the state who unlawfully discloses any information obtained from a return of a taxpayer or records and files of the collector, contrary to the provisions of this Section, shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than ten thousand dollars or be imprisoned for not more than two years, or both.

(5) Nothing contained in this Section shall be construed to prevent such persons from disclosing a return of a taxpayer or the records of the secretary as authorized by law in any judicial proceeding in which the state or any political subdivision thereof is a party.

Amended by Acts 1950, No. 105, §1; Acts 1986, No. 1017, §1, eff. Jan. 1, 1987.

{{NOTE: SEE ACTS 1986, NO. 1017, §3, AND ACTS 1986, 1ST EX. SESS., NO. 18, §1.}}



RS 47:349.1 - Repealed by Acts 1986, No. 1017, 2, eff. Jan. 1, 1987.

§349.1. Repealed by Acts 1986, No. 1017, §2, eff. Jan. 1, 1987.



RS 47:350 - Application for licenses

§350. Application for licenses

A. Every person subject to a license tax levied by this Chapter shall apply to the collector for a license before the same becomes delinquent, as provided in this Chapter. The application shall state all facts necessary to determine the amount of taxes due under this Chapter.

B. If the collector is not satisfied with the facts set forth in the application or for any reason desires to audit the books and records of the taxpayer, the collector or any of his authorized assistants may audit and inspect all records of the taxpayer that would have any bearing upon the amount of taxes due under this Chapter.

C. If an individual is an applicant for a license required by this Chapter, the applications must be signed by him; if a partnership or an association of persons, by a member of the firm; and if a corporation, by the proper officer thereof.

D. Any intentional false statement as to any material facts in the application for a license under this Chapter shall constitute a misdemeanor, and any person convicted thereof shall be fined not more than two hundred dollars or imprisoned for not more than six months, or both.

Amended by Acts 1958, No. 268, §1; Acts 1986, No. 1017, §1, eff. Jan. 1, 1987.

{{NOTE: SEE ACTS 1986, NO. 1017, §3, AND ACTS 1986, 1ST EX. SESS., NO. 18, §1.}}



RS 47:351 - Failure to pay tax; judgment prohibiting further pursuit of business

§351. Failure to pay tax; judgment prohibiting further pursuit of business

A. Failure to pay the tax levied by this Chapter shall ipso facto, without demand or putting in default, cause the tax, interest, penalties, and costs to become immediately delinquent, and the collector is hereby vested with authority, on motion in the Board of Tax Appeals or a court of competent jurisdiction, to take a rule on the delinquent taxpayer to show cause in not less than two or more than ten days, exclusive of holidays, why the delinquent taxpayer should not be ordered to pay the total amount due and owing under this Chapter. This rule may be tried out of term and in chambers and shall always be tried by preference. If the rule is made absolute, the order therein rendered shall be considered a judgment in favor of the municipality or parish for the amount of the license, penalty, fees, and costs against the defendant, who shall also be ordered to cease the further pursuit of business until the judgment is satisfied.

B. As an additional optional remedy of collection, the collector may issue an assessment to a taxpayer in the same manner as is provided for in the Uniform Local Sales Tax Code pursuant to Chapter 2-D of this Subtitle. The assessment may be appealed to the Local Tax Division of the Board of Tax Appeals in the same manner and subject to the same thirty day deadline as provided for in that Chapter.

Amended by Acts 1950, No. 105, §1; Acts 1979, No. 612, §1; Acts 1986, No. 1017, §1, eff. Jan. 1, 1987; Acts 2016, No. 335, §1, eff. June 5, 2016.

{{NOTE: SEE ACTS 1986, NO. 1017, §3, AND ACTS 1986, 1ST EX. SESS., NO. 18, §1.}}



RS 47:351.1 - Occupational license tax refunds

§351.1. Occupational license tax refunds

Any taxpayer may apply to the collector for a refund of occupational license tax paid that was not due. A taxpayer may appeal the collector's action on a claim for refund to the Local Tax Division of the Board of Tax Appeals, in the same manner and subject to the same deadlines as provided for in the Uniform Local Sales Tax Code under Chapter 2-D of this Subtitle, including the prescriptive periods referenced in R.S. 47:337.81(A)(2).

Acts 2016, No. 335, §1, eff. June 5, 2016.



RS 47:352 - Collector authorized to make rules and regulations

§352. Collector authorized to make rules and regulations

A. The collector shall make and enforce all rules and regulations necessary for the proper, complete, and equitable collection of the tax levied by this Chapter. He may adopt different rules and regulations and forms for different classes or kinds of businesses, uniform as to each class, if by so doing the collection of the full amount of taxes due under this Chapter may be simplified and made more certain.

B. The collector may make and publish reasonable rules and regulations, not inconsistent with law, for the enforcement of the provisions of this Chapter and collection of the revenue hereunder.

Amended by Acts 1950, No. 105, §1; Acts 1986, No. 1017, §1, eff. Jan. 1, 1987.

{{NOTE: SEE ACTS 1986, NO. 1017, §3, AND ACTS 1986, 1ST EX. SESS., NO. 18, §1.}}



RS 47:353 - Records to be kept by collector

§353. Records to be kept by collector

The collector shall keep an accurate record showing the names of every person paying taxes under this Chapter, together with the business pursued, the amount of the license, the date of the collection, and the payment thereof.

Acts 1986, No. 1017, §1, eff. Jan. 1, 1987.

{{NOTE: SEE ACTS 1986, NO. 1017, §3, AND ACTS 1986, 1ST EX. SESS., NO. 18, §1.}}



RS 47:353.1 - Repealed by Acts 1986, No. 1017, 2, eff. Jan. 1, 1987.

§353.1. Repealed by Acts 1986, No. 1017, §2, eff. Jan. 1, 1987.



RS 47:354 - Retail dealers in merchandise, services, and rentals

§354. Retail dealers in merchandise, services, and rentals

A. For every fixed location retail dealer in merchandise, services, and rentals, including but not limited to all businesses enumerated in this Section, the license shall be based on the total business activity and shall be based on the table below:

The Annual

If the Gross Sales are:

License Shall

As Much As

But Less Than

Be:

$

0

$

50,000

$

50

50,000

75,000

60

75,000

100,000

90

100,000

150,000

120

150,000

200,000

180

200,000

250,000

250

250,000

300,000

300

300,000

400,000

360

400,000

500,000

500

500,000

600,000

650

600,000

750,000

800

750,000

1,000,000

900

1,000,000

1,500,000

1,200

1,500,000

2,000,000

1,800

2,000,000

2,500,000

2,400

2,500,000

3,000,000

3,000

3,000,000

3,500,000

3,600

3,500,000

4,000,000

4,200

4,000,000

4,500,000

4,800

4,500,000

5,000,000

5,400

5,000,000

5,500,000

6,000

5,500,000

.........

6,200

B. This schedule includes but is not limited to the following businesses:

(1) Abstractors;

(2) Advertising agencies;

(3) Ambulance services;

(4) Amusement parks;

(5) Appraisers;

(6) Barbershops;

(7) Beauty salons;

(8) Boats or barge carriers of freight or passengers;

(9) Bonding companies, surety companies or bondsmen;

(10) Business, professional or instructional schools;

(11) Cable television businesses;

(12) Carpet and rug cleaning businesses;

(13) Cold storage plants or refrigerated lockers;

(14) Collecting agencies;

(15) Commercial reporting or rating agencies;

(16) Credit bureaus;

(17) Decorators;

(18) Detective agencies;

(19) Elevator repair, service, and maintenance businesses;

(20) Employment agencies;

(21) Engravers;

(22) Ferry boats;

(23) Flea market participants;

(24) Health or recreational clubs;

(25) Hospitals;

(26) Insurance adjusters;

(27) Jewelers;

(28) Businesses engaged in leasing, renting, or licensing the use of movable property;

(29) Medical transportation services;

(30) Miniature golf links;

(31) Motor vehicle carriers of freight or passengers;

(32) Motor vehicle rentals;

(33) Motor vehicle repair and repainting shops;

(34) Motor vehicle storage businesses;

(35) Operators of coin vending and weighing machines;

(36) Operation of office buildings;

(37) Packing houses for meats and fish;

(38) Parking lots;

(39) Photographers;

(40) Railroad carriers of freight or passengers;

(41) Repair businesses;

(42) Restaurants, coffee houses, or other eating establishments;

(43) Retail dealers in boats;

(44) Retail dealers in merchandise;

(45) Retail dealers in motor vehicles;

(46) Service businesses;

(47) Sign painting;

(48) Skating rinks;

(49) Steam cleaning, steam dying, or steam pressing businesses;

(50) Steam or electric laundering businesses;

(51) Storage businesses;

(52) Storage rooms or landings;

(53) Taxicab service;

(54) Theaters;

(55) Tourist camps;

(56) Towboat or tugboat businesses;

(57) Trackless trolleys or buses;

(58) Transportation businesses;

(59) Travel agencies;

(60) Trucking businesses;

(61) Undertakers and funeral directors;

(62) Warehouses;

(63) Washaterias or laundromats;

(64) Watchman agencies;

(65) Wholesale and retail dealers in mobile home sales, rentals, and mobile home repairs; and

(66) Wreckers and tow truck services.

C. For every dealer in merchandise, service, and rentals not otherwise provided for by this Chapter or by special laws, whether conducted as a principal, agent, or commission, or otherwise, the license tax shall be based on the amount of gross sales and receipts, at the rate set above. After a business has operated for at least one full calendar year, if the annual gross sales and receipts for the previous year are less than two thousand five hundred dollars, no license tax shall be due under this Section for the current year.

D.(1) For every pawnbroker, or person keeping a loan office and engaged in lending money on articles pawned or pledged and for each and every money broker, money lender, or person lending money on, or purchasing time, wages, or salaries of laborers, clerks, or other wage earners or other persons, whether the same be earned or unearned, and whether the business is conducted in an office or otherwise, the license tax shall be based on the amount of gross sales and receipts from any retail sales plus the amount of loans made by the business. However, the minimum license tax paid by pawnbrokers licensed under the provisions of this Subsection shall be three hundred dollars.

(2) The "amount of loans made", for the purposes of this Subsection, shall mean the total of all amounts of funds or goods advanced to borrowers and the amounts paid for notes or other similar evidences of indebtedness purchased or otherwise acquired from others.

(3) In the case of a new business, the basis for the first year's license shall be provided for in R.S. 47:344 and 348 of this Chapter, except that the "amount of the loans made" shall be substituted for "gross revenue".

(4) Notwithstanding the provisions of Subsection B, the maximum license tax paid by dealers in mobile home sales, rentals, or mobile home repairs licensed under the provisions of this Section shall be eight hundred dollars.

Acts 1950, No. 105, §1; Acts 1977, No. 520, §1; Acts 1986, No. 1017, §1, eff. Jan. 1, 1987; Acts 1988, No. 752, §1, eff. Jan. 1, 1989; Acts 1989, No. 332, §1, eff. Jan. 1, 1990; Acts 1990, No. 810, §1; Acts 1991, No. 319, §1.



RS 47:354.1 - Retail dealers in gasoline and motor fuel

§354.1. Retail dealers in gasoline and motor fuel

For every fixed location retail dealer in gasoline or other motor fuel, the tax shall be computed based on the amount of gallons of gasoline or motor fuel sold using the following table and the amount of gross sales of merchandise, services, and rentals using the table in R.S. 47:354-Retail dealers in merchandise, services, and rentals. The maximum sum of the tax using the two tables shall not exceed $6,200.

The Annual

If the Gallons sold are:

License Shall

As Much As

But Less Than

Be:

0

55,000

$

50

55,000

85,000

60

85,000

110,000

90

110,000

165,000

120

165,000

225,000

180

225,000

275,000

250

275,000

325,000

300

325,000

450,000

360

450,000

550,000

500

550,000

650,000

650

650,000

825,000

800

825,000

1,000,000

900

1,000,000

1,500,000

1,200

1,500,000

2,000,000

1,800

2,000,000

2,500,000

2,400

2,500,000

3,000,000

3,000

3,000,000

3,500,000

3,600

3,500,000

4,000,000

4,200

4,000,000

4,500,000

4,800

4,500,000

5,000,000

5,400

5,000,000

5,500,000

6,000

5,500,000

6,200

Acts 2007, No. 426, §1.



RS 47:355 - Wholesale dealers in merchandise, service and rentals; retail dealers to institutional consumers; shipbuilders; and contractors

§355. Wholesale dealers in merchandise, service and rentals; retail dealers to institutional consumers; shipbuilders; and contractors

A. For every fixed location wholesale dealer in merchandise, service and rentals, retail dealers to institutional consumers, shipbuilders, and contractors, including but not limited to all businesses enumerated in this Section, the license shall be based on the total business activity and the amount of said license shall be as shown in the following table:

The Annual

If the Gross Sales are:

License Shall

As Much As

But Less Than

Be:

$ 0

$ 100,000

$ 50

100,000

150,000

75

150,000

250,000

100

250,000

500,000

150

500,000

600,000

200

600,000

800,000

250

800,000

1,000,000

300

1,000,000

1,500,000

400

1,500,000

2,000,000

500

2,000,000

2,500,000

700

2,500,000

3,000,000

900

3,000,000

4,000,000

1,000

4,000,000

5,000,000

1,250

5,000,000

5,500,000

1,800

5,500,000

6,000,000

2,400

6,000,000

6,500,000

3,000

6,500,000

7,000,000

3,600

7,000,000

7,500,000

4,200

7,500,000

8,000,000

4,800

8,000,000

9,000,000

5,200

9,000,000

10,000,000

5,600

10,000,000

11,000,000

6,000

11,000,000

12,000,000

6,400

12,000,000

13,000,000

6,800

13,000,000

14,000,000

7,200

14,000,000

..........

7,500

B.(1) This schedule includes but is not limited to the following businesses:

Wholesale dealers in merchandise, service, and/or rentals; retail or wholesale dealers in building materials; retail dealers to farmers or institutions; shipbuilders; contractors, both lump sum and cost plus; and businesses engaged in renting, leasing, or licensing of immovable property.

(2) The maximum license tax paid by a retail dealer of building materials shall not exceed six thousand two hundred dollars. After a business has operated for at least one full calendar year, if the annual gross sales and receipts for the previous year are less than two thousand five hundred dollars, no license tax shall be due under this Section for the current year.

Amended by Acts 1952, No. 100, §1; Acts 1981, No. 887, §1; Acts 1986, No. 1017, §1, eff. Jan. 1, 1987; Acts 1988, No. 752, §1, eff. Jan. 1, 1989.

{{NOTE: SEE ACTS 1986, NO. 1017, §3, AND ACTS 1986, 1ST EX. SESS., NO. 18, §1.}}

{{NOTE: SEE ACTS 1988, NO. 752, §3 REGARDING EFFECTIVE DATE.}}



RS 47:356 - Business of lending or of dealing of notes secured by chattel mortgages or other liens

§356. Business of lending or of dealing of notes secured by chattel mortgages or other liens

A. For every person, firm, corporation, or association of persons engaged in the business of purchasing, selling, trading in, or lending on unsecured notes or on notes secured by chattel mortgages, or other statutory liens, being commonly known as finance or securities companies, a license based on the amount of loans made by the business shall be required. The license shall be based on the amount of loans made by the business and the amount of said license shall be as shown in the following table:

The Annual

If the Amount of Loans Made is:

License Shall

As Much As

But Less Than

Be:

$

0

$

250,000

$

50

250,000

500,000

100

500,000

750,000

150

750,000

1,000,000

200

1,000,000

1,250,000

250

1,250,000

1,500,000

300

1,500,000

1,750,000

350

1,750,000

2,000,000

400

2,000,000

2,250,000

450

2,250,000

2,500,000

500

2,500,000

3,000,000

550

3,000,000

3,500,000

600

3,500,000

4,000,000

650

4,000,000

4,500,000

700

4,500,000

5,000,000

750

5,000,000

5,500,000

800

5,500,000

6,000,000

850

6,000,000

6,500,000

900

6,500,000

7,000,000

950

7,000,000

7,500,000

1,000

7,500,000

8,000,000

1,050

8,000,000

8,500,000

1,100

8,500,000

9,000,000

1,150

9,000,000

9,500,000

1,200

9,500,000

10,000,000

1,250

10,000,000

11,000,000

1,350

11,000,000

12,000,000

1,450

12,000,000

13,000,000

1,550

13,000,000

14,000,000

1,650

14,000,000

15,000,000

1,750

15,000,000

16,000,000

1,850

16,000,000

17,000,000

1,950

17,000,000

18,000,000

2,050

18,000,000

19,000,000

2,150

19,000,000

20,000,000

2,250

20,000,000

25,000,000

2,500

25,000,000

30,000,000

3,000

30,000,000

35,000,000

3,500

35,000,000

..........

3,700

B. The "amount of loans made", for the purposes of this Section, shall mean the total of all amounts of funds or goods advanced to borrowers and the amounts paid for notes or other similar evidences of indebtedness purchased or otherwise acquired from others.

C. In the case of a new business, the basis for the first year's license shall be provided for in R.S. 47:344 and R.S. 47:348 of this Chapter, except that the "amount of the loans made" shall be substituted for "gross revenue".

Acts 1986, No. 1017, §1, eff. Jan. 1, 1987.

{{NOTE: SEE ACTS 1986, NO. 1017, §3, AND ACTS 1986, 1ST EX. SESS., NO. 18, §1.}}



RS 47:357 - Brokerage and commission agents

§357. Brokerage and commission agents

A. For every factorage, commission, or brokerage business; dealers in stocks or bonds as principal; stocks, bonds, or cotton factors, commission or brokerage businesses, whether or not the principal or party solicited is within or without the state, including but not limited to all businesses enumerated in this Section, the license shall be based on gross annual commissions and brokerages earned on sales and purchases. The amount of the license shall be as shown in the table below and shall be subject to applicable deductions.

The Annual

If the Gross Annual Commission and Brokerage are:

License Shall

As Much As

But Less Than

Be:

$ 0

$ 15,000

$ 50

15,000

20,000

70

20,000

25,000

90

25,000

30,000

112

30,000

40,000

137

40,000

50,000

180

50,000

65,000

225

65,000

80,000

300

80,000

100,000

360

100,000

125,000

450

125,000

150,000

600

150,000

175,000

675

175,000

200,000

750

200,000

250,000

900

250,000

300,000

1,050

300,000

350,000

1,200

350,000

400,000

1,400

400,000

450,000

1,600

450,000

500,000

1,800

500,000

550,000

2,000

550,000

600,000

2,200

600,000

650,000

2,400

650,000

700,000

2,600

700,000

750,000

2,800

750,000

800,000

3,000

800,000

850,000

3,200

850,000

900,000

3,400

900,000

950,000

3,600

950,000

.......

3,700

B. This schedule includes, but is not limited to:

(1) Brokerages in money, produce, or sugar.

(2) Cotton compress businesses.

(3) Cotton factor and commission businesses.

(4) Cotton future brokerages.

(5) Cotton pickeries.

(6) Distillers of alcohol.

(7) Grain and product commission houses.

(8) Businesses engaged in leasing, renting, or licensing the use of immovable property.

(9) Livestock auctions.

(10) Manufacturer's agents.

(11) Operators of office buildings.

(12) Owners or lessees of toll bridges or ferries.

(13) Real estate brokers.

(14) Slaughter houses.

(15) Steamboat or steamship agencies.

(16) Stock or bonds brokerages.

(17) Sugar factories.

C. For carrying on each business of dealing in or buying and selling stocks or bonds, as principal, the license shall be based on gross annual profits; however, where no gross annual profit is realized, the minimum tax under the above schedule shall be paid.

Acts 1986, No. 1017, §1, eff. Jan. 1, 1987; Acts 1988, No. 752, §1, eff. Jan. 1, 1989; Acts 1991, No. 319, §1.



RS 47:358 - Public utilities

§358. Public utilities

A. For carrying on each business of gas light, heat, or power; electric light, heat, or power; waterworks; and for each telephone, telegraph, or express business, the license shall be based on gross annual revenue from all business activities as shown in the following table:

If the Gross Annual Receipts are:

The Annual License

As Much As

But Less Than

Shall Be:

$ 0

$ 20,000

$ 50

20,000

25,000

60

25,000

37,500

75

37,500

50,000

115

50,000

75,000

150

75,000

100,000

200

100,000

150,000

300

150,000

200,000

450

200,000

250,000

650

250,000

500,000

750

500,000

750,000

1,500

750,000

1,000,000

2,250

1,000,000

1,250,000

3,000

1,250,000

1,500,000

3,750

1,500,000

1,750,000

4,500

1,750,000

2,000,000

5,250

2,000,000

2,250,000

6,000

2,250,000

2,500,000

6,900

2,500,000

.........

7,500

B. A person engaged in the business of selling electricity or gas in more than one municipality shall be deemed to have a place of business or business location in each such municipality and a license tax imposed by any municipality on such person shall be based on gross annual revenue derived by such person from the territorial jurisdiction of the taxing municipality only.

C. A person engaged in the business of providing local exchange telephone service in more than one municipality or parish shall be deemed to have but one place of business or business location in each such municipality or parish and a license tax imposed by any municipality or parish on such person shall be based on gross annual revenue derived by such person from the territorial jurisdiction of the taxing municipality or parish only.

Acts 1986, No. 1017, §1, eff. Jan. 1, 1987; Acts 1988, No. 752, §1, eff. Jan. 1, 1989; Acts 1998, No. 45, §1, eff. Jan. 1, 1999; Acts 2000, No. 7, §1; Acts 2002, No. 48, §1.



RS 47:359 - Businesses where licenses are based on flat fees

§359. Businesses where licenses are based on flat fees

The following types of business shall obtain an annual license based on the flat fee designated hereafter. For purposes of this Section, the minimum tax noted in R.S. 47:344 for most new businesses for the first year of commencement or fractional part thereof does not apply.

A. Private banking or investment banking business. (1) For each business of carrying on a private banking house, business or agency, investment banking house, business or agency, a license based on a flat fee of five hundred dollars shall be required.

(2) The term "investment banking" means a business that is carried on through the purchase or underwriting of security issues and their subsequent sale to investors.

B. Repealed by Acts 1988, No. 752, §2, eff. Jan. 1, 1989.

C. Peddlers and itinerant vendors. (1) All peddlers, hawkers, itinerant vendors, and every person who displays samples, models, goods, wares, or merchandise on a temporary basis in any hotel, motel, store, storehouse, house, vehicle, or any other place, for the purpose of securing orders for the retail sale of such goods, wares, or the like kind or quality, either for immediate or future delivery shall obtain a license based on a fee not to exceed two hundred dollars provided that an itinerant vendor of agricultural products purchased directly from farmers or an itinerant vendor of seafood products who has either harvested the seafood himself or has purchased the seafood directly from commercial fishermen or shrimpers shall obtain a license based on a flat fee not to exceed one hundred dollars.

(2) This Section does not apply to the following classes: those persons making house-to-house or personal calls displaying samples and taking orders for shipment directly from the manufacturer; those persons making a business call or visit upon the verbal or written invitation of the inhabitant of the premises; those persons, or their representatives, engaged in the business of selling at wholesale, from a fixed place of business in this state, to licensed retail dealers; and vendors, or their agents or vendors, or their agents or representatives, in the sale or delivery of petroleum products when drawn, conveyed, and distributed from a stock maintained at a warehouse, distributing station, or established place of business.

(3) Parochial and municipal officers shall require all peddlers to exhibit their occupational license. The license shall indicate thereon the motor vehicle license number. They shall seize the merchandise and any vehicle or other conveyance used by the peddler to peddle the same, if the peddler fails or refuses to exhibit his license. All property seized shall be turned over to a court of competent jurisdiction, to be sold according to law, to satisfy the license due and enforce the privilege therefor. The rights of the holder of a chattel mortgage note or any vehicle seized shall not be affected or prejudiced as a result of the seizure.

(4) Whoever shall sell goods, wares, and merchandise as a peddler without first obtaining the license herein required shall be guilty of a misdemeanor and upon conviction shall be fined not less than five hundred dollars or shall be imprisoned not more than sixty days, or both.

D. Mechanical or electronic amusement machines or devices. (1) Every person engaged in the business of operating any coin-operated mechanical or electronic device or who permits to be operated in his place of business any coin-operated mechanical or electronic device to which a certificate of tax payment is not affixed or displayed as provided in R.S. 47:359(E) shall pay a license tax which shall not exceed twenty dollars for each such machine or device, except that the license tax for each electronic pinball machine, flipper machine, or video game shall not exceed fifty dollars for each such device. Only one license tax shall be collected annually by each jurisdiction for any device required to be licensed under this Paragraph.

(2) The provisions of this Subsection shall not apply in cases where the person engaged in the business of operating such mechanical devices are operating same under a written contract with and are solely sponsored by a nonprofit corporation for the purpose of conducting a fair, festival, or trade show which has as one of its objectives the promotion of agricultural and agri-industrial products. For the purposes of this Subsection, the term nonprofit corporation shall be construed to mean only a nonprofit corporation which:

(a) Was organized under the provisions of Chapter 2 of Title 12 of the Louisiana Revised Statutes of 1950 prior to January 1, 1969; and,

(b) Holds membership in good standing in an association organized for the purpose of promoting fairs, festivals, and trade shows in the state of Louisiana.

(3) For the purpose of this Subsection, a "coin-operated mechanical amusement device" is any machine or device operated by depositing a coin, token, slug, or similar object for the placing of the device in readiness of play. This definition includes, but is not limited to the following devices: video games, merry-go-rounds, mechanical hobby horses, juke boxes, pool tables, domino tables, bowling alleys, blood pressure monitors, and pulse rate monitors.

(4) All such mechanical amusement devices subject to tax under this Subsection and which do not return to the operator or player thereof anything but free additional games or plays or, through the exercise of the skill of the operator or player, a merchandise prize, shall not be deemed to be classed as gambling devices, and neither this Section nor any other Act shall be construed to prohibit same. Payment of the tax imposed by this Subsection shall not be held to legalize the operation of any machine or device defined herein which is prohibited by law. This Subsection shall not be held to repeal any provisions of any law prohibiting the operation, possession, or use of any such machine or device.

E. Evidence of payment. The payment of the taxes levied by this Section shall be evidenced by a certificate of tax payment, or a stamp, or similar evidence of tax payment which shall be issued by the collector. The certificate of payment shall be securely affixed or attached to each machine or other device with respect to which a tax has been paid, or if such certificate cannot be affixed, shall be prominently posted in the place in which the machine or device is located and near to such machine or device. If a machine or device is replaced by another, such other machine or device shall not be considered an additional device service. Certificates of tax payment or stamps are not transferable from one taxing jurisdiction to another.

F. Enforcement. The penalties and procedures of this Chapter relating to the enforcement and collection of the taxes levied under the authority of this Chapter shall apply to any person who has in his possession, control, or custody any machine or device on which the license tax is imposed by this Section and which is being operated without having a certificate of payment issued by the collector, as provided in Subsection E of this Section, affixed or attached thereto, or prominently posted in the place in which the machine or device is located and near to such machine or device. However, the penalties and procedures provided by this Chapter shall not apply to lessees of such machines or devices, provided that the lessee can furnish the collector with adequate information regarding the name, address, and business location of the lessor, against whom the penalties and procedures of this Chapter shall apply.

G. Professional sports. For each person owning or carrying on a business known as "professional sports" a license based on a flat fee of one thousand dollars shall be required. By way of extension and not of limitation, the business of "professional sports" shall include football, basketball, and baseball games, where the individual participants are paid for their services. Sporting events that are provided for by special laws are exempt under this Section.

H. Circuses, concerts, carnivals and special events. For each person operating a circus, carnival, or other traveling show, and for each person or organization sponsoring a concert or other special event, including but not limited to gun shows, arts and crafts fairs, and antique shows, a license based on a flat fee of two hundred fifty dollars shall be required. This license shall be issued by the parish or municipality in which the event is located and shall be good for a period of ten days. Should the person or organization move the circus, concert, or other event to another jurisdiction in the state, a new license shall be required by that jurisdiction.

I. Hotels, motels, rooming houses, boarding houses, and nursing homes. Any person operating a hotel, motel, rooming house, boarding house, or nursing home shall pay an annual license tax of two dollars for each sleeping room contained in it; provided that any person operating a nursing home shall pay, in lieu of the additional license tax required of hotels in R.S. 47:346, a license tax in accordance with the provisions of R.S. 47:354 based on one-third of the total gross receipts of the nursing home.

J. All other businesses. For all businesses not otherwise covered by or specifically exempted under this Chapter, including but not limited to printers, lithographers, attorneys at law, accountants, oculists, physicians, osteopaths, dentists, chiropodists, bacteriologists, veterinarians, chemists, architects, and civil, mechanical, chemical, or electrical engineers engaged in the practice of their profession as an individual, or as a firm, partnership, or corporation, the license shall be one-tenth of one percent of the annual gross receipts for professional fees for services rendered by the taxpayer, with a minimum tax of fifty dollars and a maximum tax of two thousand dollars. The tax levied herein shall be levied only on the business and not separately on any individual who is employed by or is a member of the taxpayer which conducts its business as a firm, partnership, or corporation.

K. Pharmacy. For each business licensed by the Louisiana State Board of Pharmacy as a pharmacy and eighty percent of gross revenues of the business comes from the filling of prescription drugs, the license shall be one-tenth of one percent of the gross annual sales of the total business activity, with a minimum tax of fifty dollars and a maximum tax of two thousand dollars. The tax levied herein shall be levied only on the business and not separately on any individual who is employed by or is a member of the taxpayer which conducts its business as a firm, partnership, or corporation.

Acts 1986, No. 1017, §1, eff. Jan. 1, 1987; Acts 1988, No. 638, §1; Acts 1988, No. 752, §2, eff. Jan. 1, 1989; Acts 1989, No. 272, §1, eff. Jan. 1, 1990; Acts 1989, No. 332, §1, eff. Jan 1, 1990; Acts 1991, No. 259, §1; Acts 1992, No. 551, §1, eff. Jan. 1, 1993; Acts 2005, No. 94, §1, eff. July 1, 2005.



RS 47:360 - Exemptions

§360. Exemptions

A. Individuals who are blind and their widows or orphans. License taxes levied by this Chapter shall not apply to individuals who are blind, who are exempted from license taxes by R.S. 23:3031 through 3033. The exemption provided by this Subpart shall apply only where the business is conducted by any individual who is blind exclusively for his own support or the support of his family.

B. Artists and craftsmen. Any occupational license tax imposed on retail dealers not having a fixed place of business shall not apply to Louisiana artists and craftsmen who display their own original art and handicraft for sale at functions sponsored by nonprofit organizations.

C. Nonprofit organizations. (1) The occupational license tax required by this Chapter shall not apply to those qualified nonprofit organizations which are exempt from the collection of sales and use taxes under the provisions of R.S. 47:305.14 or from the payment of federal income taxes under the applicable provisions of the Internal Revenue Code.

(2) This Subsection shall not be construed to exempt museums, menageries, circuses, or other traveling shows from the license required by R.S. 47:359(H) unless all of the proceeds from such shows are used for charitable, educational, or religious purposes of the sponsoring qualified nonprofit organizations. It is the intention of this Subsection to exempt such traveling shows where its entire proceeds, except for necessary expenses connected therewith, are used for the charitable, educational, and religious purposes of the sponsoring qualified nonprofit organization.

D. Wholesale dealers in certain alcoholic beverages. There shall be no license tax imposed, assessed, or collected under the provisions of this Chapter on any person engaged in the business of selling at wholesale, malt, vinous, spirituous, alcoholic, or intoxicating liquor containing more than six per centum of alcohol by volume, and beer, porter, ale, fruit juices, and wine containing more than one-half per centum of alcohol by volume.

E. Other exempted businesses. (1) Banks, homestead and building and loan associations, editors, cooperative-owned bank service companies, over-the-air broadcasters, as defined by the Federal Communications Commission, publishers, clerks, laborers, ministers of religion, school teachers, graduated trained nurses, those engaged in agricultural or horticultural pursuits, those operating sawmills, and corporations organized and operated for the purpose of lending money to farmers for production purposes, the stock of which is owned by farmer members and employees of such corporations, shall be exempted from any provisions of this Chapter.

(2) For purposes of this Subsection, "bank service company" shall mean either of the following:

(a) Any corporation which is organized to perform services authorized by 12 U.S.C. 1861 et seq., and all of the capitol stock of which is owned by one or more insured banks.

(b) Any limited liability company which is organized to perform services authorized by 12 U.S.C. 1861 et seq., and all of the members of which are one or more insured banks.

F. Manufacturers. Manufacturers shall be exempted from any provisions of this Chapter; however, manufacturers who sell their manufactured articles at retail shall be subject to the payment of a license tax on such retail sales as fixed by this Chapter.

G. Persons with disabilities. There shall be no license tax imposed, assessed, or collected under the provisions of this Chapter on any person who is disabled to the extent that he is home-bound, confined to a bed or wheelchair, requires the aid and attendance of another person, and is unable to enter the normal work force.

H. Minors. There shall be no license tax imposed, assessed, or collected under the provisions of this Chapter on any minor engaging in business with sales of less than five hundred dollars per year.

Amended by Acts 1962, No. 351, §1; Acts 1986, No. 1017, §1, eff. Jan. 1, 1987; Acts 1988, No. 638, §1; Acts 1988, No. 752, §1, eff. Jan. 1, 1989; Acts 1989, No. 709, §1; Acts 1991, No. 259, §1; Acts 2004, No. 703, §1, eff. July 6, 2004; Acts 2010, No. 939, §9, eff. July 1, 2010; Acts 2014, No. 811, §25, eff. June 23, 2014; Acts 2016, No. 198, §1.



RS 47:361 - Deductions

§361. Deductions

A. Petroleum taxes. In calculating the gross sales at bulk or distributing plants engaged in the storage and sale of petroleum products, the taxpayer shall exclude therefrom the part of the purchase price paid by him for gasoline and motor fuels or lubricating oils as shall equal the manufacturer's or dealer's license, privilege, or excise tax levied by federal or state statutes on the manufacturing, handling, storing, selling, or consuming of gasoline, motor fuels, or lubricating oils.

B. Undertaking and funeral directing. The term "gross annual receipts", as used in this Chapter, shall cover all of the receipts of the person carrying on the business of undertaking and funeral directing, except that deduction shall be allowed for collections made by one undertaker and funeral director for the account of another undertaker and funeral director, as shown by the books of both parties at interest.

C. Stocks and bonds; interstate sales. In determining the amount of gross annual commissions and brokerage to be subject to the tax, each commission business operating on exchanges located outside the state of Louisiana shall deduct therefrom forty percent in the case of purchases and sale of stocks and bonds consummated on exchanges located outside the state of Louisiana and fifty-five percent of purchases and sales of commodities consummated on exchanges located outside the state of Louisiana.

D. Retail or wholesale sales of motor vehicles and boats. In determining the amount of gross sales and receipts to be subject to the tax for retail or wholesale dealers in motor vehicles, automobiles, motor trucks, motor buses, motorcycles, motor bicycles, motor scooters, motor tractors, motor-propelled road machinery farm implements, and equipment designed for use with tractors and other motor-propelled equipment, trailers, semitrailers, aircraft, or other motor-propelled land vehicles, and pleasure or commercial boats, the license shall be computed on the total gross sales from all sales, including but not limited to sales of parts and accessories, receipts from repair shops, and sales and rental of motor vehicles; however, the gross sales and receipts of the above listed dealers shall not exceed seven hundred thousand dollars.

Acts 1986, No. 1017, §1, eff. Jan. 1, 1987; Acts 1988, No. 459, §1, eff. July 7, 1988; Acts 2007, No. 426, §1.

{{NOTE: SEE ACTS 1986, NO. 1017, §3, AND ACTS 1986, 1ST EX. SESS., NO. 18, §1.}}

{{NOTE: SEE ACTS 1988, NO. 459, §2.}}



RS 47:362 - Special provisions

§362. Special provisions

A. No municipality or parish shall levy a license tax upon any person engaged in the business of contractor, as defined in this Chapter, either upon a cost plus basis or upon other than a cost plus basis, except the governing authority of the municipality or parish in which is located the principal place of business of such contractor within the state as designated by the contractor. The maximum license tax paid by contractors licensed as required by this Subsection shall not exceed seven hundred fifty dollars.

B. The tax shall be computed on the basis of the schedules contained in this Chapter according to the physical location of each place of business without regard to the location where the actual sale takes place or where a product or service is delivered or performed.

C. For lessors with a place of business in this state, the tax shall be computed on the basis of the schedules contained in this Chapter according to the physical location of such business without regard to the location where the leased property is situated within this state.

D. A person engaged in the business of operating a railroad for the transportation of freight or passengers shall be deemed to be carrying on but one business, and to have only one place of business which shall be the place where the general office within the state as designated by such person is located.

E. Nothing in this Chapter is intended to levy a tax on those receipts subject to the tax under the provisions of R.S. 22:833.

F. Under the provisions of this Chapter, no occupational license tax totaling more than fifty dollars levied against a small business will increase more than twenty-five percent in the first year over the occupational license tax it paid under the schedules or classifications used in 1985. Small business shall be defined as any person who employs fifteen full-time persons or less per business establishment and which has two million dollars or less in gross annual sales or receipts. Any person not paying an occupational license tax in 1985 shall pay according to the appropriate schedule or classification in this Chapter.

Added by Acts 1978, No. 610, §1. Amended by Acts 1981, No. 763, §1; Acts 1986, No. 1017, §1, eff. Jan. 1, 1987; Acts 1988, No. 752, §1, eff. Jan. 1, 1989; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.

NOTE: SEE ACTS 1986, NO. 1017, §3, AND ACTS 1986, 1ST EX. SESS., NO. 18, §1.

NOTE: SEE ACTS 1988, NO. 752, §3 REGARDING EFFECTIVE DATE.



RS 47:363 - Exemptions and deductions; governmental subdivisions

§363. Exemptions and deductions; governmental subdivisions

In imposing the tax set forth in this Chapter, any municipality or parish may grant such exemptions or deductions as it deems necessary.

Acts 1952, No. 394, §§1-6; Acts 1986, No. 1017, §1, eff. Jan. 1, 1987.

{{NOTE: SEE ACTS 1986, NO. 1017, §3, AND ACTS 1986, 1ST EX. SESS., NO. 18, §1.}}



RS 47:364 - Repealed by Acts 1977, No. 752, 1, eff. Jan. 1, 1978

§364. Repealed by Acts 1977, No. 752, §1, eff. Jan. 1, 1978



RS 47:365 - Repealed by Acts 1986, No. 1017, 2, eff. Jan. 1, 1987.

§365. §§365, 366 Repealed by Acts 1986, No. 1017, §2, eff. Jan. 1, 1987.



RS 47:367 - Repealed by Acts 1977, No. 752, 1, eff. Jan. 1, 1978.

§367. Repealed by Acts 1977, No. 752, §1, eff. Jan. 1, 1978.



RS 47:368 - To 375 Repealed by Acts 1986, No. 1017, 2, eff. Jan. 1, 1987.

§368. §§368 to 375 Repealed by Acts 1986, No. 1017, §2, eff. Jan. 1, 1987.



RS 47:376 - Repealed by Acts 1977, No. 752, 1, eff. Jan. 1, 1978.

§376. Repealed by Acts 1977, No. 752, §1, eff. Jan. 1, 1978.



RS 47:377 - To 379 Repealed by Acts 1986, No. 1017, 2, eff. Jan. 1, 1987.

§377. §§377 to 379 Repealed by Acts 1986, No. 1017, §2, eff. Jan. 1, 1987.



RS 47:380 - Repealed by Acts 1952, No. 100, 2.

§380. Repealed by Acts 1952, No. 100, §2.



RS 47:381 - Repealed by Acts 1977, No. 752, 1, eff. Jan. 1, 1978.

§381. Repealed by Acts 1977, No. 752, §1, eff. Jan. 1, 1978.



RS 47:382 - To 384 Repealed by Acts 1986, No. 1017, 2, eff. Jan. 1, 1987.

§382. §§382 to 384 Repealed by Acts 1986, No. 1017, §2, eff. Jan. 1, 1987.



RS 47:385 - Repealed by Acts 1977, No. 752, 1, eff. Jan. 1, 1978.

§385. Repealed by Acts 1977, No. 752, §1, eff. Jan. 1, 1978.



RS 47:385.1 - Repealed by Acts 1986, No. 1017, 2, eff. Jan. 1, 1987.

§385.1. Repealed by Acts 1986, No. 1017, §2, eff. Jan. 1, 1987.



RS 47:386 - To 388 Repealed by Acts 1986, No. 1017, 2, eff. Jan. 1, 1987.

§386. §§386 to 388 Repealed by Acts 1986, No. 1017, §2, eff. Jan. 1, 1987.



RS 47:389 - Repealed by Acts 1977, No. 752, 1, eff. Jan. 1, 1978.

§389. Repealed by Acts 1977, No. 752, §1, eff. Jan. 1, 1978.



RS 47:390 - Repealed by Acts 1986, No. 1017, 2, eff. Jan. 1, 1987.

§390. Repealed by Acts 1986, No. 1017, §2, eff. Jan. 1, 1987.



RS 47:391 - Repealed by Acts 1977, No. 752, 1, eff. Jan. 1, 1978.

§391. Repealed by Acts 1977, No. 752, §1, eff. Jan. 1, 1978.



RS 47:392 - To 403 Repealed by Acts 1986, No. 1017, 2, eff. Jan. 1, 1987.

§392. §§392 to 403 Repealed by Acts 1986, No. 1017, §2, eff. Jan. 1, 1987.



RS 47:404 - Repealed by Acts 1981, No. 567, 2, eff. Jan. 1, 1982

§404. §§404, 405 Repealed by Acts 1981, No. 567, §2, eff. Jan. 1, 1982



RS 47:451 - VEHICLE REGISTRATION LICENSE TAX

CHAPTER 4. VEHICLE REGISTRATION LICENSE TAX

PART I. INTRODUCTORY PROVISIONS

§451. Definitions and terms

The following words and phrases, when used in this Chapter, shall, for the purpose of this Chapter, have the meaning respectively ascribed to them in this Section, except in those instances where the context clearly discloses and indicates a different meaning.

(1) "Bus" or "passenger coach" (which terms shall be synonymous) means every motor-propelled vehicle, with a capacity of more than seven (7) persons, constructed and designed for purpose of transporting persons for commercial purposes.

(1a) "Boat trailer" means a noncommercial vehicle of the trailer or semi-trailer type used solely and exclusively for transporting pleasure watercraft and having a loaded grossweight of not more than one thousand five hundred pounds.

(2) "Combination of vehicles" or "train of vehicles" are synonymous terms which mean every group or train of two or more vehicles, however connected, fastened, or joined together, which are drawn or propelled by a single motor vehicle.

(3) "Commercial use", means every use of a vehicle on the highway, except its private use unrelated to any business function, or its use as a common carrier or a contract or charter carrier.

(4) "Commercial vehicle" means every vehicle used or operated upon the public highways in connection with any business function except that of a common carrier or a contract or charter carrier, and except vehicles owned and used by churches, church schools, and religious orders for their purposes.

(5) "Commissioner" means the secretary of the Department of Public Safety as provided for in Section 1301 of Title 40 of the Louisiana Revised Statutes.

(6), (7) Repealed by Acts 1995, No. 701, §2.

(8) "Dealer" means every person engaged regularly in the business of buying, selling, or exchanging motor vehicles, trailers, semitrailers, trucks, tractors, or other character of commercial or industrial motor vehicles in this state, and having an established place of business in this state, and using a special license plate issued hereunder solely for or in the bona fide transaction of such business and not otherwise, howsoever, or by whomsoever.

(9) "Department" means the Louisiana Department of Transportation and Development, acting directly through its duly authorized officers and agents, or whatever state board, official, or body may hereafter be authorized by law to exercise the functions now devolving upon it under the law.

(10) "Essential parts" means all integral parts and body parts, the removal, alteration or substitution of which will tend to conceal the identity or substantially alter the appearance of the vehicle.

(11) "Farm tractor" means every motor vehicle, designed and used primarily as a farm implement, for drawing plows, mowing machines, and other implements of husbandry.

(12) "Farm truck", "farm trailer" and "farm semitrailer" mean such motor trucks, trailers, and semitrailers, and tandem trucks as are owned by persons engaged in the business of actually farming and used exclusively in carrying farm produce raised on their farms from such farms to market and returning therefrom carrying goods and merchandise back to their farms.

(13) "Fixed termini" and "regular route" mean points or routes between or over which any motor carrier usually or ordinarily operates or holds out to operate any motor vehicles, even though there may be occasional or casual departures from such routes or termini, whether such occasional or casual departures be periodic or temporary.

(14) "Foreign vehicles" means every motor vehicle, trailer, or semitrailer which shall be brought into the state otherwise than in the ordinary course of business by or through a manufacturer or dealer and which had not been registered in this state.

(15) "Gross weight" means the weight of a vehicle or vehicle combination without load on all axles, including the steering axle plus the weight of any load thereon.

(16) Repealed by Acts 1977, No. 113, §4, eff. June 22, 1977.

(17) "Highway" includes every way or place of whatever nature open to the use of the public, for the purpose of vehicular travel.

(18) "Light trailer" means every vehicle of the trailer or semi-trailer type and having a loaded gross weight of not more than 500 pounds.

(19) Repealed by Acts 1977, No. 113, §4, eff. June 22, 1977.

(20) "Manufacturer" means every person engaged in the business of designing, manufacturing, constructing or assembling new motor vehicles, trailers or semitrailers.

(21) "Motorcycle" means every motor vehicle designed to travel on not more than three wheels in contact with the ground, except any such vehicles as may be included within the classification "tractor," as herein defined.

(22) "Motor carrier" means any person, or lessees, agents, assigns, transferees or receivers of such person appointed by any court whatsoever, or their representatives or other person, whomsoever, owning, controlling, managing, operating, or causing to be used or operated any motor propelled vehicle used in the transportation of persons or property for compensation, charge or hire over the public highways whether as common carrier, contract or charter carrier or as transportation agency or howsoever utilizing said public facilities for private gain to be realized chiefly out of such transportation, where, in the course of such transportation, a public highway between two or more incorporated cities, towns or villages is traversed. The term "Motor carrier", as used in this Chapter shall not include and this Chapter shall not apply to motor vehicles operated exclusively within the corporate limits of incorporated municipalities or to the vehicles of private persons transporting only the property of such private persons or their family, bona fide friends, or guests and not including such vehicles as are embraced in the proviso to paragraph (7)(a)(b) of this Section.

(23) "Motor fuel" means every kind and character of fuel used in the operation of a motor vehicle and embraces every such fuel contemplated by Chapter 7 of this Sub-title.

(24) "Motor vehicle" means every vehicle, as herein defined, which is self propelled.

(25) "Nonresident" means every person who is not a resident of this state but does not include persons dwelling outside of this state whose occupation or business requires them to spend one-half or more of their working hours in this state in pursuance of their business or employment.

(26) "Owner" means a person who holds the legal title to a vehicle or in the event a vehicle is the subject of an agreement for the conditional sale, lease, or transfer of the possession, howsoever, thereof with right of purchase upon performance of the conditions stated in the agreement and with the right of immediate possession vested in such vendee, lessee, possessor, or in the event such similar transaction is had by means of mortgage and the mortgagor of a vehicle is entitled to possession, then such conditional vendee or lessee or possessor or mortgagor shall be deemed the owner for the purpose of this Chapter. The term "owner" shall also mean the lessee or user of a vehicle which is legally in the custody of such lessee or user.

(27) "Person" means every natural person, individual, firm, copartnership, corporation, company, association, or joint stock association or other organization.

(28) "Pneumatic tires" means all tires inflated with compressed air.

(29) "Reconstructed vehicle" means any vehicle which shall have been assembled or constructed largely and by means of essential parts, new or used, derived from other vehicles or makes of vehicles of various names, models, and types, or which, if originally otherwise constructed, shall have been materially altered by the removal of essential parts, new or used, derived from other vehicles or makes of vehicles.

(30) "Road machinery" means all vehicles constructed, designed, and used solely for the purpose of constructing, erecting, repairing, maintaining, demolishing or upkeeping of public roads, highways, and bridges, and not including vehicles temporarily or casually so used, constructed, or designed, or vehicles not intended to be so constructed, designed, and used or vehicles merely converted or susceptible to such use occasionally or vehicles so altered as to avoid and evade the registration or classification otherwise properly applicable thereto.

(31) "Road tractor" means every motor vehicle designed, constructed or used either by itself or for drawing other vehicles used in the construction and maintenance of roads, highways, or streets and not so constructed as to carry any load thereon either independently or as a part of the weight of a vehicle or load so drawn.

(32) "Semitrailer" means every single vehicle without motive power designed for carrying property or passengers and so designed in conjunction and used with a motor vehicle that some part of its own weight and that of its own load rests upon or is carried by another vehicle and having itself one or more load-carrying axles.

(32a) "Single axle" means an assembly of two or more wheels, whose centers are in one transverse vertical plane or may be included between two parallel transverse vertical planes forty inches apart, extending across the full width of the vehicle.

(33) "Solid rubber tires" means every tire made of rubber other than pneumatic tires.

(34) "Solid tires" means all tires the surface of which in contact with the highway is wholly or partly of metal or other hard, nonresilient material.

(35) "Specially constructed vehicle" means any vehicle which shall not have been originally constructed under a distinctive name, make, model, or type by a generally recognized manufacturer of vehicles.

(35a) "Tandem axle" means any two or more consecutive axles whose centers are more than forty inches but not more than ninety-six inches apart, which are individually attached to and/or articulated from a common attachment to the vehicle, including a connecting mechanism designed to equalize the load between axles.

(36), (37) Repealed by Acts 1977, No. 113, §4, eff. June 22, 1977.

(38) "Tandem truck" means every motor propelled single vehicle designed for the conveyance of property or things for hauling purposes and having one front or steering axle and two rear or load carrying axles, even though one of said load carrying axles is not permanently affixed to the frame of the vehicle and may be removed therefrom.

(39) "Tractor" means every vehicle designed, constructed, or used for drawing other vehicles.

(40) "Trailer" means every single vehicle without motive power designed for carrying property or passengers wholly on its own structure and designed to be drawn by a truck, tractor, or another motor vehicle and having two or more load carrying axles.

(41) "Truck" means every motor propelled single vehicle for the conveyance of property or things for hauling purposes and having one front or steering axle and one rear or load carrying axle.

(41a) "Truck-tractor" means a motor vehicle designed and used primarily for drawing other vehicles and not so constructed as to carry a load other than a part of the weight of the vehicle and load drawn.

(42) "Vehicle" means every device in, upon, or by which any person, property, or thing is or may be transported or drawn upon a public highway excepting devices moved by human power or used exclusively upon stationary rails or tracks; provided, that for the purpose of this Chapter, a bicycle or a ridden animal shall not be deemed a vehicle, and provided further that a trailer or semitrailer shall be held and deemed each to be and constitute a separate vehicle.

Amended by Acts 1972, No. 96, §5, eff. Jan. 1, 1973; Acts 1977, No. 113, §2, eff. June 22, 1977; Acts 1977, No. 443, §1; Acts 1978, No. 502, §1; Acts 1995, No. 701, §2.



RS 47:452 - Designation of tax

§452. Designation of tax

The tax levied in this Chapter shall be known as the "Vehicle Registration License Tax."



RS 47:461 - General

PART II. LEVY OF REGISTRATION LICENSE FEE OR TAX

§461. General

There shall be paid to the commissioner, for the registration and licensing by the State of Louisiana of all vehicles and motor vehicles, an annual registration license fee or tax according to the classifications and rates hereinafter set forth.

{{NOTE: SEE ACTS 1987, NO. 759.}}



RS 47:462 - Trucks and trailers

§462. Trucks and trailers

A. Classification.

For the purpose of registration and licensing hereunder, trucks, tandem trucks, truck-tractors, semitrailers, and trailers shall be classified as follows:

(1) Those carrying or transporting freight, merchandise, or other property except those included in Class 4 in Paragraph (4) of this Subsection shall be Class 1.

(2) Those carrying and transporting products of the forest in their natural state, including but not limited to logs, debarked logs, untreated ties, stave bolts, plywood bolts, pulpwood billets, wood chips, stumps, sawdust, moss, bark and wood shavings, and property used in the production thereof, including bulldozers, and used to transport actual employees of the owner of such vehicle to and from the place of employment, and those carrying and transporting sugarcane which are not in Class 5, shall be Class 2.

(3) Those used exclusively in carrying and transporting gravel shall be Class 3.

(4)(a) Those operated exclusively within the corporate limits of the incorporated city, town, or village in which said vehicle was domiciled at the time of its registration, and where said city, town, or village has a population of less than five hundred thousand within territory contiguous to the domicile thereof and not exceeding thirteen miles distance from the corporate limits thereof, and where said city, town, or village has a population in excess of five hundred thousand within territory contiguous to the domicile thereof and not exceeding thirteen miles from the corporate limits thereof; those operated exclusively within the limits of an unincorporated urban area having a population in excess of one hundred thirty-five thousand, as determined by the United States Bureau of the Census, in which said vehicle was domiciled at the time of registration, or within territory contiguous thereto not exceeding thirteen miles distance from the limits of such unincorporated area, said limits to be those used by the United States Bureau of the Census in reporting the population thereof; and those operated exclusively in transportation between a municipality and its airport, when supplemental to transportation by aircraft, shall be Class 4. At the time vehicles in this class are registered, the domicile of the vehicle so registered shall be shown on the registration certificate.

(b) A motor vehicle bearing a Class 4 city use license shall be entitled to operate within the confines of any city, town, village, and territory contiguous thereto as followed herein for Class 4 licenses, and in any unincorporated urban area which has limits determined by the United States Bureau of the Census, without transferring its domicile or obtaining a different class of license; provided that a city use truck is not authorized to carry any cargo or goods from one city or such unincorporated urban area to another. A motor vehicle bearing a Class 4 city use license is authorized to travel on the highways of this state outside of a city, town, village, or such unincorporated urban area provided that it carries absolutely no cargo or goods.

(5)(a) Those owned by persons engaged in the business of actual farming and by them used primarily but not exclusively in carrying farm produce raised on their farms from such farms to market, or returning therefrom carrying goods and merchandise back to their farms, this individually or cooperatively, but not for hire, shall be Class 5.

(b) Farm produce shall include but not be limited to fruits, vegetables, livestock, fish, and shellfish.

(c) Those owned by persons engaged exclusively in the business of hauling milk and milk products for dairy cooperatives or any other milk plant also shall be Class 5.

B. Rates

(1) For each semitrailer or trailer, an annual registration or license tax of ten dollars shall be collected by the commissioner or through such agency as he may designate. The collection of the annual registration or license tax shall be subject to the following provisions:

(a) The annual registration or license tax of ten dollars for each semitrailer or trailer may be paid, at the option of the person paying the tax, every four years. If the person avails himself of this option, the tax shall be forty dollars for four years. Any person who has availed himself of this option who subsequently changes his domicile and moves out of this state or who subsequently sells the trailer shall be entitled to a refund of the tax. The refund shall be computed on a yearly basis in such manner that each fraction of a year in which the trailer is used shall be deemed to be a year, and a refund of ten dollars shall be made for each year in which the trailer is not used.

(b) In lieu of paying the annual registration and license tax of ten dollars, the owner of any semitrailer or trailer used as or in connection with a motor vehicle, truck, or tractor shall have the option of obtaining a permanent registration and license plate for such a semitrailer or trailer. The fee for such permanent registration and license plate shall be a one time fee of seventy dollars. The permanent registration and license plate issued for a specific semitrailer or trailer shall continue to be valid for the duration of the owner's interest in such semitrailer or trailer. A permanent registration and license plate shall not be transferred for any reason. When the owner of such semitrailer or trailer no longer holds an interest in such semitrailer or trailer, the license plate shall be returned to the commissioner or his designee with no refund of any fee.

(2)(a) For each light trailer, farm trailer or farm semitrailer both with a loaded gross weight of six thousand pounds or less, or boat trailer, an annual registration or license tax of three dollars shall be collected by the commissioner or through such agency as he may designate. The annual registration or license tax of three dollars for each trailer licensed under the provisions of this Paragraph shall be paid for a four-year period of time.

(b) Any person who subsequently changes his domicile and moves out of this state or who subsequently sells the trailer shall be entitled to a refund of the tax. The refund shall be computed on a yearly basis in such manner that each fraction of a year in which the trailer is used shall be deemed to be a year, and a refund of three dollars shall be made for each year in which the trailer is not used.

(c) For each boat trailer registered under the provisions of this Paragraph, there shall be collected by the commissioner or through such agency as he may designate an additional annual registration or license tax of three dollars and twenty-five cents. The additional registration or license tax shall be paid every four years in the amount of thirteen dollars. The proceeds of the tax levied by this Subparagraph shall be deposited into the Aquatic Plant Control Fund created by R.S. 56:10.1. The provisions of Subparagraph (b) of this Paragraph apply to the tax levied by this Subparagraph.

(3)(a) For each truck, tandem truck, truck-tractor, or truck, tandem truck, or truck-tractor used in combination with a trailer or semitrailer, an annual registration or license tax shall be collected by the commissioner or through such agency as he may designate in amounts fixed by the following schedule:

MOTOR TRUCKS, TANDEM TRUCKS, TRUCK-TRACTORS,

OR MOTOR TRUCKS, TANDEM TRUCKS, OR

TRUCK-TRACTORS USED IN COMBINATION WITH

A TRAILER OR SEMITRAILER

GROSS WEIGHT IN POUNDS TRUCKS

UP TO AND INCLUDING CLASS 1

6,000 or less

$ 10.00

6,001 to 10,000

$ 28.00

10,001 to 23,999

0.38 per

100 lbs.

24,000 to 37,999

0.60 per

100 lbs.

38,000 to 80,000

0.63 per

100 lbs.

80,001 to 88,000

0.64 per

100 lbs.

GROSS WEIGHT

FOREST

GRAVEL

CITY USE

FARM

IN POUNDS UP TO

PRODUCTS

HAUL

ONLY

TRUCKS

AND INCLUDING

CLASS 2

CLASS 3

CLASS 4

CLASS 5

6,000 or less

$10.00

$10.00

$10.00

$ 3.00

6,001 to 10,000

0.25 per

0.35 per

0.25 per

100 lbs.

100 lbs.

100 lbs.

3.00

10,001 to 23,999

0.25 per

0.35 per

0.25 per

100 lbs.

100 lbs.

100 lbs.

10.00

24,000 to 43,999

0.28 per

0.60 per

0.30 per

100 lbs.

100 lbs.

100 lbs.

20.00

44,000 to 65,999

0.28 per

0.60 per

0.30 per

100 lbs.

100 lbs.

100 lbs.

30.00

66,000 to 88,000

0.28 per

0.60 per

0.30 per

100 lbs.

100 lbs.

100 lbs.

40.00

(b) When a truck, tandem truck, or truck-tractor is used in combination with a trailer or semitrailer, the annual registration or license tax shall be assessed on the truck, tandem truck, or truck-tractor, based on the gross weight of such vehicle combination, and the trailer or semitrailer shall be issued an identification license plate as provided in Paragraph (1) of this Subsection.

(4) Repealed by Acts 1994, No. 33, §2.

(5) Repealed by Acts 1995, No. 701, §2.

(6) Provided further that the registration or license tax for each motor truck and tandem truck having a gross weight per load carrying axle up to and including ten thousand pounds or less and motorcycles may be paid, every four years, pursuant to a staggered registration system as shall be adopted by the commissioner.

(7) Provided further that the registration or license tax for each boat trailer having a gross weight per load carrying axle of one thousand five hundred pounds or less, each farm use trailer having a gross weight per load carrying axle of six thousand pounds or less and each privately owned trailer having a gross weight per load carrying axle of five hundred pounds or less may be paid every two years, pursuant to a staggered registration system as shall be adopted by the commissioner.

(8) No license plate or registration certificate shall be issued by the commissioner for a vehicle which is liable for payment of the Federal Heavy Vehicle Use Tax without such proof of payment as provided in the Surface Transportation Act of 1982.

C. Any truck having a gross vehicle weight of not more than sixteen thousand pounds which is registered in the state and is not registered under the International Registration Plan is eligible for any prestige license plate authorized by this Part.

Amended by Acts 1954, No. 168, §1; Acts 1958, No. 436, §1; Acts 1962, No. 183, §1, eff. Jan. 1, 1963; Acts 1970, No. 159, §1; Acts 1975, No. 266, §1; Acts 1975, No. 787, §1; Acts 1976, No. 264, §1, eff. Jan. 1, 1977; Acts 1977, No. 113, §2, eff. April 1, 1978; Acts 1978, No. 113, §1, eff. June 22, 1978; Acts 1978, No. 147, §1, eff. June 29, 1978; Acts 1978, No. 250, §1; Acts 1978, No. 251, §1; Acts 1979, No. 451, §1; Acts 1985, No. 704, §1; Acts 1986, No. 196, §1; Acts 1987, No. 333, §1; Acts 1988, No. 42, §1; Acts 1991, No. 536, §1; Acts 1993, No. 354, §1; Acts 1993, No. 916, §1, eff. Jan. 1, 1995; Acts 1994, No. 24, §1; Acts 1994, No. 33, §§1, 2; Acts 1995, No. 701, §§1, 2; Acts 1999, No. 638, §1; Acts 1999, No. 730, §1; Acts 2002, No. 77, §1, eff. July 1, 2002; Acts 2007, No. 183, §1; Acts 2011, No. 85, §1; Acts 2012, No. 18, §1.



RS 47:463 - Private passenger vehicles; amputee veterans exempted; church, church school, and religious order vehicles

§463. Private passenger vehicles; amputee veterans exempted; church, church school, and religious order vehicles

A.(1) For each passenger-carrying automobile, van, low-speed vehicle as defined in R.S. 32:1(40), or other motor vehicle carrying only persons and their personal effects exclusively, not meeting the requirements of R.S. 47:463.5 or using or operating upon rails or upon permanent tracks and operated only for private use, an annual registration license shall be collected each two years in advance in amounts fixed by the following schedule:

(a) For an automobile having an actual value of ten thousand dollars or less, the annual license tax shall be ten dollars.

(b) For an automobile having an actual value of greater than ten thousand dollars, the annual license tax shall be the base tax of ten dollars plus an additional tax of one dollar per each one thousand dollars of actual value above ten thousand dollars.

(2) For purposes of this Subsection, the actual value of each vehicle shall be determined as of the time of purchase or first renewal after the effective date of this Section according to criteria established by the secretary, and the tax shall be based on said value for each renewal thereafter. In applying the provisions of Subparagraph (A)(1)(b) above and for the purpose of computing the additional tax of one dollar per each one thousand dollars, any amount of five hundred dollars or more shall be rounded off to the next highest thousand dollars and any amount less than five hundred dollars shall be disregarded. The secretary shall provide by rules and regulations for the implementation of this Subsection. Such rules and regulations shall be subject to an oversight review by the Joint Legislative Committee on Transportation, Highways and Public Works.

(3)(a) The secretary of the Department of Public Safety and Corrections shall issue license plates for private passenger vehicles. After July 1, 1992, there shall be issued one uniform identifiable Louisiana license plate, the style of which shall be proposed by the department and approved by the legislature on or before July 1, 1992. However, all special prestige license plates issued in accordance with R.S. 47:463.6 et seq. shall contain the uniform alpha-numeric series accompanied by a symbol or emblem representing the organization requesting such plate. All prestige license plates issued after August 15, 1999, shall include a handling charge of three dollars and fifty cents to offset the administrative costs of the department for the issuance of such plates.

(b) No prestige plate shall be established after January 1, 2002, until the department has received a minimum of one thousand applications for such plate. In addition, the secretary shall establish a prestige license plate for an organization, in accordance with the provisions provided by law only when one of the following conditions is met:

(i) The organization has prepaid to the secretary all the necessary fees required by law for one thousand applications for the license plate.

(ii) The organization guarantees the secretary that if the license plate is established, at least one thousand license plates will be purchased by the members of the organization or citizens of Louisiana who have signed a list agreeing to purchase the license plate.

(c) The secretary of the Department of Public Safety and Corrections shall issue one uniform identifiable license plate for privately owned personal trucks, commonly referred to as pick-up trucks, which shall contain the phrase "Sportsman's Paradise" imprinted on the bottom. A plate shall be issued in accordance with the provisions of this Subparagraph for all new registrations after January 1, 2004.

B. Any amputee or blind veteran of World War II or of service on or after June 27, 1950, who is a Louisiana citizen and who received financial assistance from the administrator of veterans affairs in the purchase of an automobile under Public Law 663, 79th Congress, as amended, or under Public Law 187, 82nd Congress, is exempt from the payment of any motor vehicle registration or license tax on the automobile thus received, and is also exempt from payment of said tax on each subsequent automobile purchased by him as replacements, so long as it is determined by evidence from the U.S. Veterans Administration that the veteran's physical disability(s) still meets the requirements which were met originally in establishing his eligibility to an automobile. The commissioner shall issue, upon application by the veteran and without cost to the veteran, a license plate which is non-transferable; provided, that, at the discretion of the commissioner, such veteran shall be required to present an official notice from the U.S. Veterans Administration that he still meets the physical disability requirements which he originally met in establishing his eligibility to an automobile.

C. For each vehicle owned and used by a church, church school, or religious order for their purposes, an annual registration license of three dollars shall be collected by the commissioner each two years in advance, commencing with the registration period beginning January 1, 1979. On vehicles purchased during the second year of the two year registration period, the license shall be three dollars.

Amended by Acts 1954, No. 263, §1; Acts 1962, No. 318, §1; Acts 1978, No. 502, §2; Acts 1985, No. 545, §1; Acts 1986, No. 196, §1; Acts 1988, No. 503, §1; Acts 1989, 2nd Ex. Sess., No. 23, §1, eff. Oct. 7, 1989; Acts 1991, No. 1016, §1, eff. July 1, 1992; Acts 1992, No. 4, §1; Acts 1999, No. 1070, §1; Acts 2001, No. 1004, §1, eff. June 27, 2001; Acts 2003, No. 986, §1; Acts 2003, No. 1242, §1, eff. July 7, 2003; Acts 2003, No. 1261, §1.



RS 47:463.1 - Parish road use tax; St. Bernard Parish

§463.1. Parish road use tax; St. Bernard Parish

In addition to the annual registration license of three dollars provided for in R.S. 47:463, an annual parish road use tax of ten dollars per automobile and fifteen dollars per truck may be levied by the police jury of St. Bernard Parish, each two years in advance, commencing with the registration period beginning January 1, 1989, subject to the approval of a majority of the electors of St. Bernard Parish voting in an election held for that purpose. On vehicles purchased during the second year of the two-year registration period, the annual parish road use tax shall be ten dollars per automobile and fifteen dollars per truck. The police jury of St. Bernard Parish shall have the authority to use any reasonable means to collect the proceeds of any such tax, including any means authorized by law for collection of taxes.

Acts 1988, No. 538, §1.



RS 47:463.1.1 - Parish road use tax; Jefferson Parish

§463.1.1. Parish road use tax; Jefferson Parish

A.(1) In addition to the annual registration license provided for in R.S. 47:463, an annual parish road use tax of twenty dollars per automobile and twenty-five dollars per truck may be levied by the parish council of Jefferson Parish, and collected at the time the vehicle is registered or the registration is renewed, commencing with the registration period beginning January 1, 1998, subject to the approval of a majority of the electors of Jefferson Parish voting in an election held for that purpose.

(2) On vehicles purchased during the second year of the two-year registration period, the annual parish road use tax shall be twenty dollars per automobile and twenty-five dollars per truck.

B. The parish council of Jefferson Parish shall have the authority to seek the assistance of the Department of Public Safety and Corrections, office of motor vehicles, to collect the proceeds of such tax by entering into a contract with the vehicle commissioner. Pursuant to such contract the vehicle commissioner shall act as agent for Jefferson Parish in collection of such tax, and the tax shall be collected at the time the vehicle is registered and at the time of each subsequent renewal of the registration of the vehicle. The vehicle commissioner shall withhold from any such tax so collected for Jefferson Parish one percent of the proceeds of the tax so collected, which shall be used by the commissioner to pay the cost of collecting and remitting the tax to Jefferson Parish.

Acts 1997, No. 1425, §1.



RS 47:463.2 - Special personalized prestige license plates for passenger vehicles; advertisement of availability

§463.2. Special personalized prestige license plates for passenger vehicles; advertisement of availability

A. The commissioner shall establish and issue special personalized prestige license plates. The commissioner shall establish and promulgate rules and regulations for the procedures for application for and issuance of such special license plates and shall fix a date each year by which applications shall be made. The commissioner shall not issue a letter combination which might carry a connotation offensive to good taste and decency. A fee of two hundred fifty dollars a year shall be paid for each plate with a single letter, which shall be in addition to the regular motor vehicle registration license fee. A fee of twenty-five dollars a year shall be paid for each plate with more than one single letter, which shall be in addition to the regular motor vehicle registration license fee. Motor vehicle dealers may handle and transmit applications for special personalized prestige license plates in the same manner that motor vehicle dealers handle and transmit applications for regular license plates.

B. Any owner of a private passenger vehicle or a commercial passenger vehicle regulated under the provisions of R.S. 47:466 may apply for the issuance of such plates to him, to be used in lieu of the regular motor vehicle registration license plates. No two owners shall be issued identical special personalized plates. Each owner shall make a new application and pay the fee for the special plates each time he desires to have such special plates issued to him. Once the owner obtains special plates, he shall have priority on these plates for each of the following years that he makes timely and appropriate application.

C. The commissioner shall provide by rules and regulations for the transfer of the special plates in the event the licensee replaces the automobile. The commissioner shall also provide by rules and regulations for the disposition of the special plates in the event of the sale, gift or other disposition of the vehicle by the owner before the expiration of the special plates, where the owner does not wish to transfer the plates to a new automobile.

D. The first twenty per centum of the proceeds of all fees collected for special license plates, not to exceed forty thousand dollars, realized from the fees collected for such plates shall be retained by the commissioner to defray the expense of manufacture and sale of such special license plates. Subject to the provisions of R.S. 47:480, the second ten per centum thereof to the Department of Corrections, and the remainder of the proceeds of the fees collected for such special license plates shall be paid to the state treasurer on or before the tenth day of each month following their collection and shall be credited to the state general fund.

E.(1) The deputy secretary of the Department of Public Safety and Corrections, public safety services, shall establish and provide for advertisement of special prestige license plates in each office of motor vehicles location within the state in accordance with this Subsection. As used in this Subsection, "department" shall mean the Department of Public Safety and Corrections, office of motor vehicles.

(2) The advertisement for special prestige license plates provided for by this Subsection shall be in the form of brochures.

(3)(a) Organizations or entities that elect to have brochures placed in each office of motor vehicles location in the state shall submit a brochure design to the department for approval. The department shall inform the organization or entity if it approves of the design or not within sixty days of submission of the proposed design.

(b) If the department approves the design of the brochure, the organization or entity shall provide the department with brochures to be placed in each office of motor vehicles location in the state.

(c) All brochures shall comply with all rules and regulations adopted pursuant to this Subsection by the department.

(4)(a) The department shall adopt rules and regulations in accordance with the Administrative Procedure Act, subject to oversight by the House and Senate committees on transportation, highways and public works, as are necessary to implement the provisions of this Subsection, which shall be effective on or before March 1, 2013.

(b) The rules shall include, but not be limited to brochure specifications and the assessment of a reasonable fee to be charged to organizations and entities that elect to have their special prestige license plate advertised in each office of motor vehicles location in the state.

(c) Monies collected pursuant to rules and regulations required by this Subsection shall be used by the department to offset costs of implementing this Section and shall be assessed every two years.

(5) Advertisement for special prestige licenses plates as provided for by this Subsection shall be placed in each office of motor vehicles location no later than May 1, 2013.

(6) The advertisements shall be updated every two years to include newly established special prestige license plates or changes to any existing special prestige plates.

Added by Acts 1973, No. 146, §1. Amended by Acts 1980, No. 282, §1; Acts 1987, No. 89, §1; Acts 1989, No. 728, §1; Acts 1991, No. 547, §1, eff. July 15, 1991; Acts 1997, No. 218, §1; Acts 2003, No. 291, §1; Acts 2012, No. 284, §1.



RS 47:463.2.1 - Repealed by Acts 2005, No. 365, §2, eff. June 30, 2005.

§463.2.1. Repealed by Acts 2005, No. 365, §2, eff. June 30, 2005.



RS 47:463.3 - Repealed by Acts 2006, No. 353, §2, eff. June 13, 2006.

§463.3. Repealed by Acts 2006, No. 353, §2, eff. June 13, 2006.



RS 47:463.4 - Special license plates or hang tags for persons with mobility impairments

§463.4. Special license plates or hang tags for persons with mobility impairments

A.(1) On the application of any person with a mobility impairment whose impairment is permanent, the secretary shall issue a special license plate for the benefit of the applicant. The applicant may designate one recipient motor vehicle owned or leased by him, his spouse, his parents, his legal guardian, or by a legal entity which has designated the vehicle as intended for the exclusive use of that person with a mobility impairment.

(2) Should the applicant designate a motor vehicle owned by his spouse, his parents, his legal guardian, or a legal entity, the owner shall indicate written assent and acceptance of the special plate with the understanding that it may be cancelled at will by the person with a mobility impairment, upon written notice from the person with a mobility impairment to the owner of the recipient motor vehicle and upon written notice to the secretary. A cancelled special plate of this nature shall be surrendered to the secretary and such plate may be reassigned to a motor vehicle as designated by the individual with a mobility impairment. No additional fee shall be charged for such reassignment until renewal charges become due upon expiration of the plate.

(3) The person to whom a special license plate has been issued, shall surrender the plate to the secretary when:

(a) He changes his place of residence to another state, country, or province.

(b) He sells, exchanges, or donates the vehicle for which the license plate is issued.

(c) Any person who violates the provisions of this Subsection may be fined not less than fifty dollars nor more than two hundred and fifty dollars, or may be imprisoned for not more than thirty days, or both, for the first offense and, on the second and subsequent offenses, a fine of not less than two hundred and fifty dollars nor more than five hundred dollars may be imposed, or imprisonment for not more than thirty days, or both.

(4) Within forty-five days of the death of a person with a mobility impairment to whom a special license plate has been issued, it shall be the responsibility of the next of kin of that person to surrender the plate to the secretary.

(5) Any person who fails to surrender a special license plate in compliance with this Subsection may be fined not less than fifty dollars nor more than five hundred dollars.

(6) The special license plates shall bear the international symbol of accessibility and shall be followed by such numbers or letters as the secretary finds expedient. Each initial application shall be accompanied by a currently dated medical examiner's statement certifying that the applicant has a mobility impairment that is permanent.

(7) Repealed by Acts 2001, No. 626, §2.

B.(1) In addition to a special license plate, on the application for a hang tag made by any person with a mobility impairment whose impairment is permanent, and upon a showing of good cause, the secretary shall issue a hang tag, renewable as any driver's license for a person whose impairment is permanent every four years and which shall be valid until revoked or suspended. The secretary shall determine the form, size, and color of the hang tag, and the material of which it is to be made. The card shall bear the international symbol of accessibility. The secretary shall adopt and promulgate rules and regulations relating to the issuance, revocation, surrender, and proper display of the tags. Each initial application shall be accompanied by a currently dated medical examiner's statement which includes the medical examiner's state license number certifying that the applicant has a mobility impairment that is permanent.

(2) On the application for a hang tag made by any person with a mobility impairment whose impairment is temporary, and upon showing of good cause, the secretary shall issue a hang tag, renewable each year and which shall be valid until revoked or suspended. The secretary shall determine the form, size, and color of the hang tag, and the material of which it is to be made. The card shall bear the international symbol of accessibility. The secretary shall adopt and promulgate rules and regulations relating to the issuance, revocation, surrender, and proper display of the tags. Each initial application and each renewal application shall be accompanied by a currently dated medical examiner's statement which includes the medical examiner's state license number certifying that the applicant has a mobility impairment that is temporary.

(3) No person to whom a hang tag is issued shall do either of the following:

(a) Display or permit the display of the hang tag on any motor vehicle when having reasonable cause to believe the motor vehicle is being used in connection with an activity which does not include providing transportation for a person with a mobility impairment.

(b) Refuse to return or surrender the hang tag, when required.

(4) For the purpose of this Section, "good cause" shall mean the existence of any of the following circumstances:

(a) The person with a mobility impairment submitting an application for a hang tag does not own a vehicle.

(b) The person with a mobility impairment submitting an application for a hang tag needs or uses multiple vehicles in the performance of his employment or travel, or to obtain medical treatment.

(c) Circumstances determined by the secretary to demonstrate compelling need.

(5) When a person to whom a hang tag has been issued changes his place of residence to another state, country, or province, he shall surrender the hang tag to the secretary. Upon the death of a person with a mobility impairment to whom a hang tag has been issued, it shall be the responsibility of the next of kin of that person to surrender the tag to the secretary.

(6) If the commissioner of motor vehicles, in his discretion, finds that appropriate circumstances exist, up to three additional hang tags may be issued on behalf of a person with a mobility impairment.

C.(1) If a hang tag is lost, destroyed, or mutilated, the person to whom the tag was issued may obtain a duplicate by doing all of the following:

(a) Furnishing suitable proof of the loss, destruction, or mutilation to the secretary.

(b) Filing an application as required by this Section for the issuance of an original hang tag.

(c) Paying a fee of three dollars for said reissuance.

(2) Any person who loses a hang tag and, after obtaining a duplicate, finds the original, shall immediately surrender the original hang tag to the secretary or to any field office of the Department of Public Safety and Corrections, office of motor vehicles, and shall not display the original hang tag on any vehicle for the purpose of exercising accessible parking privileges.

D. The secretary shall not issue special license plates, hang tags, or mobility impairment identification cards except as designated in this Section or in R.S. 47:490.4. Any person with a mobility impairment whose impairment is permanent may obtain a hang tag or mobility impaired identification card at no additional fee other than the issuance cost of three dollars. Notwithstanding any other provision of law to the contrary, except as provided in Subsection C of this Section, the secretary shall not charge any fee in excess of ten dollars for the issuance of special license plates for persons with mobility impairments.

E.(1) The term "person with a mobility impairment" shall include any person who is impaired because of any of the following conditions:

(a) Cannot walk two hundred feet without stopping to rest.

(b) Cannot walk without the assistance of another person, walker, cane, crutches, braces, prosthetic device, or wheelchair.

(c) Is restricted by a lung disease to such an extent that the person's forced (respiratory) expiratory volume for one second, when measured by spirometry, is less than one liter, or the arterial oxygen tension is less than sixty mm/hg on room air at rest.

(d) Uses portable oxygen.

(e) Has a cardiac condition to the extent that the person's functional limitations are classified in severity as Class III or Class IV according to standards set by the American Heart Association.

(f) Has a diagnosed disease or disorder, including a severe arthritic, neurological, or orthopedic impairment, which creates a severe mobility limitation.

(2) Repealed by Acts 1989, No. 728, §2.

(3) The term "permanent" means that the applicant's physical condition is a total or lifelong condition of mobility impairment, from which little or no improvement or recovery can reasonably be expected.

(4) The term "temporary" means that the physical condition which qualifies the applicant for a hang tag will not last or is reasonably expected not to last more than one year from the date on which the application is made or from the date specified by the certifying medical examiner on his statement, whichever is longer.

F. When a motor vehicle bearing plates or displaying a hang tag issued to a person with a mobility impairment, as prescribed in this Section, is being operated for the transport of the person with a mobility impairment, the motor vehicle may be parked for a period of two hours, three hours in the city of New Orleans, in excess of the legal parking period permitted by local authorities, except where local ordinances or police regulations prohibit parking on a highway for the purpose of creating a fire lane or where the ordinances or police regulations provide for the accommodation of heavy traffic during morning, afternoon, or evening hours or where the motor vehicle is parked in such a manner as to clearly be a traffic hazard.

G.(1) Any person who does not have a mobility impairment as prescribed in this Section and who willfully and falsely represents himself as having the qualifications to obtain such special license plates, hang tag, or mobility impairment identification card authorized by this Section shall be fined not less than one hundred dollars nor more than two hundred fifty dollars, or shall be imprisoned for not more than thirty days, or both, and on subsequent offenses, shall be fined not less than two hundred fifty dollars nor more than five hundred dollars, or shall be imprisoned for not more than ninety days, or both.

(2) Any person who utilizes a hang tag or a vehicle bearing a special plate to obtain accessible parking privileges and has not transported a mobility impaired person in that vehicle prior to parking the vehicle, may be fined not less than fifty dollars nor more than two hundred fifty dollars or shall be imprisoned for not more than thirty days, or both, and on the second and subsequent offenses, shall be fined not less than one hundred dollars nor more than five hundred dollars, or shall be imprisoned for not more than sixty days, or both.

(3) Any person with a mobility impairment who allows his hang tag or specially licensed vehicle to be used, when said tag or vehicle is used to illegally access accessible parking privileges by an individual not entitled to such special accessible parking privileges shall have his accessible parking privileges suspended for six months and shall be fined not less than fifty dollars nor more than two hundred fifty dollars, or shall be imprisoned for not more than thirty days for the first offense, or both. On the second and subsequent offenses, said suspension shall be for one year, and the individual shall be fined not less than two hundred fifty dollars nor more than five hundred dollars, in addition to suspension of said privileges, or shall be imprisoned not more than thirty days, or both.

(4) Any medical examiner who willfully and falsely certifies that a person has a mobility impairment in order to allow that person to obtain the special license plate, hang tag, or mobility impairment identification card authorized in this Section shall be fined one thousand dollars, or shall be imprisoned for not more than ninety days, or both.

(5) Not later than January 1, 1995, any person with a mobility impairment who has a hang tag shall also have a picture identification card as determined by Subsection J of this Section in his possession when using accessible parking privileges. Any person who has a hang tag and who utilizes an accessible parking area after January 1, 1995, without such identification may be fined not less than fifty dollars nor more than five hundred dollars or shall be imprisoned for not more than thirty days, or both.

(6) All law enforcement officers of this state or of any political subdivision thereof invested by law with authority to direct, control, or regulate traffic are authorized to enter upon private property within their respective territorial jurisdictions to enforce the provisions of this Section.

(7) When a peace officer issues a citation for an alleged violation of the laws governing parking in an accessible parking space, there shall be a rebuttable presumption that the person in whose name the vehicle is registered was operator of the vehicle when the alleged violation was committed.

H. Repealed by Acts 2001, No. 626, §2.

I. Every person with a mobility impairment operating or otherwise being transported by a vehicle displaying the international symbol of accessibility or the word "handicapped" on a valid special license plate, disabled veteran license plate, or hang tag shall be entitled to invoke all accessible parking privileges provided in this Section, without regard to the location of the issuing authority, or the residence or domicile of the person invoking the accessible parking privileges. "Issuing authority" as defined in this Section shall mean the office of motor vehicles of the Department of Public Safety and Corrections or comparable government issuing authorities outside the state of Louisiana.

J.(1) Upon initial application or first application after August 15, 1995, for renewal of a hang tag, each person with a mobility impairment who intends to obtain or to renew his hang tag, shall have in his possession or shall obtain or renew a mobility impairment driver's license or mobility impairment identification card issued by the secretary. The secretary may include the designation "Mobility impairment" or an abbreviation thereof, on the drivers' licenses and identification cards which are currently issued by the secretary.

(2) The secretary shall renew a mobility impairment identification card for a person whose impairment is permanent every four years.

(3) The secretary shall renew a mobility impairment identification card each year for a person whose impairment is temporary.

(4) The mobility impairment driver's license or the mobility impairment identification card shall:

(a) Identify the person as having a mobility impairment that is permanent.

(b) Include the medical examiner's state license number as it appears on the certificate of mobility impairment.

(c) Include a photograph of the person with a mobility impairment.

(d) The mobility impairment driver's license or the mobility impairment identification card shall include a place for the signature of the person to whom it is issued, or of that person's next of kin. When a person to whom a mobility impairment driver's license or a mobility impairment identification card has been issued changes his place or residence to another state, country, or province, he shall surrender the mobility impairment driver's license or mobility impairment identification card to the secretary. Upon the death of a person with a mobility impairment to whom a mobility impairment driver's license or mobility impairment identification card has been issued, it shall be the responsibility of the immediate family of that person to surrender the mobility impairment driver's license or mobility impairment identification card to the secretary.

K. Upon the application of any institution providing transportation for persons with mobility impairments, the secretary shall issue special license plates designating the vehicle or vehicles declared by the applicant to be used by him exclusively for the use of transporting persons with mobility impairments. The license plates shall bear the international symbol of accessibility and shall be followed by such numbers or letters as the secretary finds expedient. Each initial application shall be accompanied by a currently dated statement verifying that the applying institution will use said vehicles exclusively to provide transportation for persons with mobility impairments. A proportionate refund based on the remaining term of any other license plate is hereby authorized in favor of such eligible institutions.

L. The provisions of the law relating to the issuance, revocation, and use of special license plates, hang tags, mobility impairment drivers' licenses, and mobility impairment identification cards shall be administered by the secretary of the Department of Public Safety and Corrections and his authorized employee. All references to "the secretary" with respect to those laws shall be deemed to be references to the secretary of the Department of Public Safety and Corrections, or to his authorized employees.

M. The term "medical examiner" as used in this Section shall mean a person licensed to practice medicine in Louisiana or any other state or territory of the United States, a person licensed to practice chiropractic by the Louisiana State Board of Chiropractic Examiners, a person licensed by the Louisiana State Board of Physical Therapy Examiners, or advanced practice registered nurses.

N. Oversight review shall be conducted by the House and Senate Committees on Transportation, Highways and Public Works.

Added by Acts 1974, No. 423, §1. Acts 1985, No. 299, §1; Acts 1985, No. 445, §1; Acts 1986, No. 1042, §1; Acts 1986, No. 1057, §1; Acts 1988, No. 551, §1, eff. Jan. 1, 1989; Acts 1989, No. 63, §1; Acts 1989, No. 412, §1; Acts 1989, No. 728, §§1 and 2; Acts 1991, No. 1006, §1; Acts 1992, No. 330, §1; Acts 1995, No. 573, §3; Acts 1995, No. 855, §1; Acts 1995, No. 860, §1; Acts 2001, No. 258, §1; Acts 2001, No. 626,§§1 and 2; Acts 2001, No. 680, §1, eff. June 25, 2001; Acts 2001, No. 1048, §1; Acts 2004, No. 84, §1; Acts 2005, No. 365, §1, eff. June 30, 2005; Acts 2011, 1st Ex. Sess., No. 42, §1; Acts 2014, No. 811, §25, eff. June 23, 2014; Acts 2016, No. 21, §1; Acts 2016, No. 475, §1.

NOTE: SEE ACTS 1988, NO. 551, §3.



RS 47:463.4.1 - Special parking cards for persons with temporary mobility impairments

§463.4.1. Special parking cards for persons with temporary mobility impairments

A. A special parking card bearing the international symbol of accessibility may be issued to any person who has a temporary mobility impairment as defined in R.S. 47:463.4(E) upon application to the secretary and accompanied by a currently dated written physician's statement certifying that the person has a mobility impairment.

B. The temporary parking card shall be valid only for a period of one year from date of issuance, but it may be renewed for an additional one year period upon submission of an additional request and recertification that the temporary mobility impairment persists.

Acts 1988, No. 551, §1, eff. Jan. 1, 1989; Acts 2014, No. 811, §25, eff. June 23, 2014.



RS 47:463.4.2 - Persons with mobility impairments; motor fuel service price

§463.4.2. Persons with mobility impairments; motor fuel service price

A.(1) "Driver with a mobility impairment" shall mean a person with a mobility impairment as defined in R.S. 47:463.4(E) who utilizes a parking card or a vehicle bearing a special plate to obtain accessible parking privileges as defined by R.S. 47:463.4 or 463.4.1.

(2) "Pump" means a device used to dispense motor fuel for sale at retail.

(3) "Refueling service" means the service of pumping motor vehicle fuel into the fuel tank of a motor vehicle.

B. A motor fuel dealer shall have an employee dispense motor fuel into a motor vehicle from a full-service pump at the same price as the motor fuel dealer charges the general public for the same grade of motor fuel dispensed from a self-service pump, if all of the following apply:

(1) The motor vehicle displays special registration plates or parking cards which identify the vehicle as one used by a driver with a mobility impairment.

(2) The driver of the motor vehicle asks the dealer or his employees for the same price as charged for motor fuel dispensed from a self-service pump.

(3) The motor fuel dealer sells motor fuel at retail from both full-service and self-service pumps.

(4) After January 1, 1995, the person with a mobility impairment produces either a pictured identification card as determined by R.S. 47:463.4(J) or a temporary parking card as determined by R.S. 47:463.4.1.

C.(1) A person who is a dealer or responsible managing individual who sets or implements service policy of a station or facility that dispenses motor fuel to the general public, or is an employee acting independently against established service policy and who violates Subsection B of this Section, commits an offense which will result in a civil fine of not more than one hundred dollars, and will be collected by the appropriate attorney of any political subdivision as shall be designated by the governing body of such subdivision.

(2) Penalties for misuse and allowing for misuse of parking cards and specially licensed vehicles for parking privileges shall apply to misuse and allowing for misuse of the privileges granted by this Section.

Acts 1991, No. 884, §1; Acts 2014, No. 811, §25, eff. June 23, 2014.



RS 47:463.4.3 - Manufacture, sale, possession, or use of counterfeit accessible parking placards; penalties

§463.4.3. Manufacture, sale, possession, or use of counterfeit accessible parking placards; penalties

A. It shall be unlawful to manufacture, sell, possess, or use a counterfeit accessible parking placard which is a facsimile of the accessible parking placards issued by the Department of Public Safety and Corrections, office of motor vehicles, pursuant to the provisions of R.S. 47:463.4. Additionally, a person shall be in violation of the provisions of this Section and accessible parking regulations if he knowingly parks a vehicle displaying a counterfeit accessible parking placard in a parking space or area reserved for persons with disabilities.

B. Any person who violates the provisions of this Section shall be fined not less than one hundred dollars nor more than two hundred fifty dollars, or shall be imprisoned for not more than thirty days, or both for a first offense. Any person committing a subsequent offense shall be fined not less than two hundred fifty dollars nor more than five hundred dollars, or shall be imprisoned for not more than ninety days, or both. The penalties provided by this Subsection shall be in addition to other applicable penalties.

Acts 2004, No. 574, §2; Acts 2014, No. 811, §25, eff. June 23, 2014.



RS 47:463.5 - Private bus; recreational vehicles

§463.5. Private bus; recreational vehicles

A. For each passenger carrying vehicle with a truck or tandem truck chassis which will seat seven or more people and/or with a body which is designed, constructed, converted, or equipped as a dwelling place, living abode, or sleeping place either permanently or temporarily, with a capacity of more than seven persons, and used primarily for recreational purposes, the collector of revenue shall collect, every two years, an annual license or registration fee of twenty-five dollars per vehicle.

B. Such vehicle also shall be eligible for prestige plates as provided for in R.S. 47:463.2, 463.18, and 463.31 upon payment of a fee of twenty-five dollars a year for each plate, which shall be in addition to the regular motor vehicle registration license fee.

C. The provisions of this Section shall not apply to persons with mobility impairments registering specially equipped vans or buses with devices which are necessary for raising and lowering wheelchairs.

Added by Acts 1975, No. 7, §1. Amended by Acts 1984, No. 665, §1; Acts 1985, No. 545, §1; Acts 1988, No. 551, §1, eff. Jan. 1, 1989; Acts 1989, No. 723, §1; Acts 1991, No. 1015, §1; Acts 1992, No. 1107, §1, eff. July 14, 1992; Acts 1995, No. 728, §1; Acts 2002, No. 77, §1, eff. July 1, 2002; Acts 2014, No. 811, §25, eff. June 23, 2014.



RS 47:463.6 - Volunteer fire departments and volunteer firemen

§463.6. Volunteer fire departments and volunteer firemen

A. The Department of Public Safety and Corrections shall issue to fire trucks and emergency vehicles which are the property of bona fide volunteer fire departments public license plates of the same type and at the same fee as are issued to other governmental agencies.

B.(1) The secretary shall provide for the issuance of special motor vehicle license plates, upon application, to any citizen of Louisiana who is a volunteer fireman with a bona fide volunteer fire department. The license plate shall bear the fireman's cross or the words "Volunteer Fireman", or both, and such numbers as the secretary finds expedient. With the exception of these special designations, the overall design and color of the plate shall be in general compliance with R.S. 47:463(A)(3).

(2) The secretary shall establish and promulgate such rules and regulations as are necessary for the issuing of such plates. Oversight review of rules and regulations promulgated by the secretary under the provisions of this Section shall be conducted by the House Committee on Transportation, Highways and Public Works and the Senate Committee on Transportation, Highways and Public Works. The special plates so issued shall be surrendered to the secretary upon termination of service as a volunteer fireman.

(3) A one-time fee of twenty-five dollars shall be paid for each plate, which shall be in addition to the regular motor vehicle registration license fee. The special plates may be transferred to an owner's subsequent vehicle and the fee for such transfer shall be three dollars.

Acts 1976, No. 181, §1. Amended by Acts 1977, No. 196, §1; Acts 1984, No. 53, §1; Acts 1985, No. 514, §1; Acts 1985, No. 824, §1; Acts 1985, No. 837, §1; Acts 1993, No. 35, §1, eff. May 18, 1993; Acts 1995, No. 728, §1; Acts 1997, No. 1131, §2, eff. July 14, 1997.



RS 47:463.7 - Repealed by Acts 2005, No. 365, §2, eff. June 30, 2005.

§463.7. Repealed by Acts 2005, No. 365, §2, eff. June 30, 2005.



RS 47:463.8 - Antique license plates and license plates for antique motor vehicles and motorcycles

§463.8. Antique license plates and license plates for antique motor vehicles and motorcycles

A.(1) The secretary shall establish and issue special license plates for antique motor vehicles, including both pickup trucks and trucks with a gross weight in excess of six thousand pounds, and motorcycles, which are twenty-five years old or older, and shall establish and issue symbols for antique license plates. To obtain such plates and symbols, an applicant shall provide to the secretary a notarized affidavit that the vehicle or motorcycle has not been and will not be materially altered or modified from the original manufacturer's specifications. In addition, such vehicle or motorcycle shall be used primarily for special occasions such as exhibitions, club activities, parades, or other functions of the public interest, or for necessary testing, maintenance, and storage purposes. The plates shall be available upon application through the applicant's local licensing bureau.

(2) These license plates for antique motor vehicles shall be used in lieu of the regular motor vehicle registration license plates and shall be issued for the life of the vehicle. Such plates may be issued as antique personalized prestige plates for motor vehicles only in the style for personalized prestige plates authorized by R.S. 47:463.2, and such plates shall be used in lieu of the regular motor vehicle registration license plates and shall be issued for the life of the vehicle. The plates shall become permanent to the vehicle on which the plates are issued and shall be transferred with the vehicle if it is sold upon payment of established transfer fees. Alternatively, the secretary may allow antique license plates to be used on an antique motor vehicle if the owner of the vehicle presents the antique license plates to the secretary for approval and the antique license plates were issued by this state in the same year as the model year of the motor vehicle. The license plates issued for antique motorcycles shall be used in lieu of the regular registration license plates and shall be issued for the life of the motorcycle.

B.(1)(a) Prior to August 15, 1999, the fee for issuing the license plates provided for in this Section shall be a one-time fee of fifty dollars for each plate for the special plates for antique motor vehicles or motorcycles, and a one-time fee of fifty dollars for the personalized prestige plates for antique motor vehicles.

(b) After August 15, 1999, the fee for issuing such special plates for antique motor vehicles or motorcycles shall be a one-time fee of twenty-five dollars and a one-time fee of fifty dollars for the personalized prestige plates.

(2) The fee for issuing the license plates provided for in this Section to trucks with a gross vehicle weight in excess of six thousand pounds shall be the same as for other antique motor vehicles.

(3) The fee for transferring a special license plate for an antique motor vehicle or an antique license plate to a subsequent owner of the vehicle shall be three dollars.

(4) Vehicles shall be registered as antique, classic, or vintage, upon application for registration and payment of the one-time fee. When the applicant provides a notarized statement that the vehicle being registered has not been used on a public highway during a period of non-registration, fees and penalties for that period shall not be assessed.

C.(1) In addition to the plates issued as provided in Subsections A and B of this Section, the secretary shall establish and issue collector plates for special interest vehicles. The vehicles shall be used primarily for special occasions such as exhibitions, club activities, parades, and other functions of public interest, or for necessary testing, maintenance, and storage purposes.

(2) As used in this Subsection, "special interest vehicle" means a motor vehicle which is twenty-five years old or older, has not been materially modified or altered from the original manufacturer's specifications, and is being preserved by hobbyists because of its historic interest.

(3) The secretary shall determine the color and design of the plates in conjunction with the Louisiana Region Antique Auto Club of America.

(4) The fee for issuing such collector plates shall be five dollars a year, and such plates are to be renewed every five years.

D. Beginning July 1, 2001, all license plates issued for antique motor vehicles shall be issued upon payment of a one-time fee. No additional payment of the regular motor vehicle registration license fee shall be necessary for any owner to permanently retain such plate after that date.

E. The secretary shall provide by rules and regulations for the implementation of this Section. Oversight review of the rules and regulations shall be conducted by the Joint Legislative Committee on Transportation, Highways and Public Works.

Added by Acts 1979, No. 168, §2. Amended by Acts 1980, No. 271, §1; Acts 1984, No. 684, §1; Acts 1987, No. 179, §1; Acts 1989, No. 674, §2; Acts 1995, No. 728, §1; Acts 1997, No. 681, §1; Acts 1997, No. 971, §1; Acts 1997, No. 1131, §2, eff. July 14, 1997; Acts 1999, No. 632, §1; Acts 2001, No. 497, §1, eff. July 1, 2001.



RS 47:463.9 - Special Shriner vehicle license plates

§463.9. Special Shriner vehicle license plates

A. The commissioner shall establish and issue special Shriner license plates for motor vehicles, including but not necessarily restricted to passenger cars, motorcycles, vans, or any other motor vehicle, which are painted in the Shrine colors, owned by a member in good standing of a Shrine organization and used by the member or the organization in Shrine parades or for other escort services.

B. A one-time fee of twenty-five dollars shall be paid for each special Shriner license plate provided for in this Section, which shall be in addition to the regular motor vehicle registration license fee. The fee for transferring such plate to a subsequent owner of the vehicle shall be three dollars.

C. The commissioner shall provide by rules and regulations for the implementation of this Section.

Added by Acts 1979, No. 168, §3; Acts 1995, No. 728, §1; Acts 1997, No. 1131, §2, eff. July 14, 1997.



RS 47:463.10 - Repealed by Acts 2005, No. 365, §2, eff. June 30, 2005.

§463.10. Repealed by Acts 2005, No. 365, §2, eff. June 30, 2005.



RS 47:463.11 - Repealed by Acts 2005, No. 365, §2, eff. June 30, 2005.

§463.11. Repealed by Acts 2005, No. 365, §2, eff. June 30, 2005.



RS 47:463.12 - Street rod license plates

§463.12. Street rod license plates

A. The commissioner shall establish and issue special street rod license plates for motor vehicles defined as street rods under the provisions of R.S. 32:452. These license plates shall be used in lieu of the regular motor vehicle registration license plates and shall be issued for the life of the vehicle.

B. The fee for issuing the street rod license plate provided for in this Section shall be a one-time fee of twenty-five dollars for each plate which shall be in addition to the regular motor vehicle registration license fee.

C. The special license plate shall bear the inscription "Street Rod". In addition, such plates shall have displayed thereon the vehicle number assigned to the vehicle by the commissioner. With the exception of the special designation, the overall design and color of the plate shall be in general compliance with R.S. 47:463(A)(3).

D. The commissioner shall provide by rules and regulations for the implementation of this Section.

Added by Acts 1980, No. 587, §2; Acts 1993, No. 35, §1, eff. May 18, 1993; Acts 1995, No. 728, §1; Acts 1997, No. 1131, §2, eff. July 14, 1997.



RS 47:463.13 - Repealed by Acts 2005, No. 365, §2, eff. June 30, 2005.

§463.13. Repealed by Acts 2005, No. 365, §2, eff. June 30, 2005.



RS 47:463.14 - Special Farhad Grotto vehicle license plates

§463.14. Special Farhad Grotto vehicle license plates

A. The commissioner shall establish and issue special Farhad Grotto license plates for motor vehicles, including but not necessarily restricted to passenger cars, motorcycles, vans, or any other motor vehicles, which are painted in the Grotto colors, owned by a member in good standing of a Grotto organization and used by the member or the organization in Grotto parades or for other escort services.

B. The fee for issuing the special Grotto license plate provided for in this Section shall be a one-time fee of twenty-five dollars for each plate, which shall be in addition to the regular motor vehicle registration license fee and the fee for transferring such plate to a subsequent owner of the vehicle shall be three dollars.

C. The commissioner shall provide by rules and regulations for the implementation of this Section.

Added by Acts 1981, No. 117, §1; Acts 1995, No. 728, §1; Acts 1997, No. 1131, §2, eff. July 14, 1997.



RS 47:463.15 - Repealed by Acts 2005, No. 365, §2, eff. June 30, 2005.

§463.15. Repealed by Acts 2005, No. 365, §2, eff. June 30, 2005.



RS 47:463.16 - Repealed by Acts 2005, No. 365, §2, eff. June 30, 2005.

§463.16. Repealed by Acts 2005, No. 365, §2, eff. June 30, 2005.



RS 47:463.17 - Special personalized prestige license plates for motorcycles

§463.17. Special personalized prestige license plates for motorcycles

A. The secretary shall establish and issue special personalized prestige license plates for motorcycles consisting of combinations of at least two letters but not more than six letters or numbers. The secretary shall promulgate rules and regulations establishing procedures for the application for and issuance of the special license plates and shall fix a date each year after which applications shall not be accepted. No letter combination shall be issued which might carry a connotation offensive to good taste and decency. A fee of twenty-five dollars a year shall be paid for each special license plate and shall be in addition to the regular motor vehicle registration license fee.

B. Any owner of a motorcycle may obtain a special personalized prestige license plate for motorcycles in lieu of the regular motor vehicle registration license plate. No two owners shall be issued identical special personalized prestige license plates for motorcycles. Each owner of a motorcycle shall make a new application for and pay the appropriate fee for each special plate issued under the provisions of this Section. Upon timely application for renewal each year, every owner of a special personalized prestige license plate for motorcycles shall be given a priority on the combination of letters or numbers as they appear on his special license plate.

C. The secretary shall promulgate rules and regulations for the transfer of special plates for motorcycles if the licensee replaces one motorcycle with another motorcycle. The secretary shall also promulgate rules and regulations for the disposition of special plates if there is a sale, gift, or other disposition of a motorcycle by an owner before the expiration of a special plate where the owner does not transfer the plate from the old motorcycle to the new motorcycle.

Acts 1984, No. 853, §1.



RS 47:463.18 - Repealed by Acts 2005, No. 365, §2, eff. June 30, 2005.

§463.18. Repealed by Acts 2005, No. 365, §2, eff. June 30, 2005.



RS 47:463.19 - REPEALED BY ACTS 1991, NO. 1015, 2.

§463.19. REPEALED BY ACTS 1991, NO. 1015, §2.



RS 47:463.20 - Repealed by Acts 2005, No. 365, §2, eff. June 30, 2005.

§463.20. Repealed by Acts 2005, No. 365, §2, eff. June 30, 2005.



RS 47:463.21 - Special handicapped license plates for farm vehicles

§463.21. Special handicapped license plates for farm vehicles

A. On the application of any person with a mobility impairment as defined in R.S. 47:463.4(E), and upon a showing of good cause, the secretary shall issue special license plates for farm vehicles designating the vehicle declared by the applicant to be used by him. The license plates shall bear the international symbol of accessibility; the word "handicapped", reading from left to right; and shall be followed by such numbers and letters as the secretary finds expedient. Each initial application shall be accompanied by a currently dated physician's statement certifying that the applicant has a mobility impairment. The department shall not charge any fee, other than the regular fee for annual registration for the issuance of the license plate.

B. The secretary shall establish and promulgate such rules and regulations as are necessary to implement the provisions of this Section including but not limited to rules and regulations governing the transfer and disposition of such plates.

Acts 1987, No. 846, §1; Acts 1988, No. 551, §1, eff. Jan. 1, 1989; Acts 2014, No. 811, §25, eff. June 23, 2014.



RS 47:463.22 - Special Shriner license plates

§463.22. Special Shriner license plates

A. The secretary shall establish and issue special Shriner license plates for motor vehicles including but not limited to passenger cars, vans, motorcycles, or other motor vehicles which are owned by members in good standing of a Shrine organization. The special license plates shall contain the Shrine symbol and such numbers or letters, or both, as the secretary finds expedient.

B. The fee for the special license plate shall be a one-time fee of twenty-five dollars which shall be in addition to the regular motor vehicle registration license fee.

C. The secretary shall adopt such rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the transfer and disposition of the plates.

Acts 1987, No. 846, §1; Acts 1997, No. 1131, §2, eff. July 14, 1997.



RS 47:463.23 - Special license plates for active and retired firefighters

§463.23. Special license plates for active and retired firefighters

A. The secretary of the Department of Public Safety and Corrections shall establish special motor vehicle license plates, restricted to passenger cars, pickup trucks, vans, recreational vehicles, and motorcycles, which may be issued, upon application, to any citizen of Louisiana who is an active full-time professional or retired firefighter.

B. The fee for issuing the special active full-time professional and the retired firefighter plate shall be an initial one-time fee of twenty-five dollars at the time the original plate is issued for each plate, which shall be in addition to the regular motor vehicle registration license tax.

C. The secretary shall provide by rules and regulations for the implementation of this Section. Oversight review shall be conducted by the House and Senate Committees on Transportation, Highways and Public Works.

Acts 1988, No. 992, §1; Acts 1990, No. 727, §1; Acts 1995, No. 728, §1; Acts 1997, No. 967, §1, eff. July 10, 1997; Acts 1997, No. 1131, §2, eff. July 14, 1997; Acts 2001, No. 921, §1.



RS 47:463.24 - Special license plates for retired law officers

§463.24. Special license plates for retired law officers

A. The secretary of the Department of Public Safety and Corrections shall establish special motor vehicle license plates which may be issued, upon application, to any citizen of Louisiana who is a retired law officer. The license plates shall be restricted to passenger cars, pick-up trucks, motorcycles, vans, and recreational vehicles.

B. The fee for issuing the special retired law officer plate shall be a one-time fee of twenty-five dollars for each plate, which shall be in addition to the regular motor vehicle registration license fee.

C. The secretary shall provide by rules and regulations for the implementation of this Section. Oversight review shall be conducted by the House and Senate Committees on Transportation, Highways and Public Works.

D. Any person who was employed as a law officer for twelve years or more, was not discharged for misconduct related to his employment, and has not been convicted of any felony, shall be eligible for a special license plate under the provisions of this Section and renewal of such special license plate, regardless of whether or not that person is a member of, or is receiving retirement benefits from, a retirement system for law officers.

Acts 1988, No. 992, §1; Acts 1995, No. 127, §1; Acts 1995, No. 728, §1; Acts 1997, No. 1131, §2, eff. July 14, 1997; Acts 2008, No. 700, §1; Acts 2010, No. 333, §1.



RS 47:463.25 - Repealed by Acts 2005, No. 365, §2, eff. June 30, 2005.

§463.25. Repealed by Acts 2005, No. 365, §2, eff. June 30, 2005.



RS 47:463.26 - Repealed by Acts 2005, No. 365, §2, eff. June 30, 2005.

§463.26. Repealed by Acts 2005, No. 365, §2, eff. June 30, 2005.



RS 47:463.27 - Repealed by Acts 2005, No. 365, §2, eff. June 30, 2005.

§463.27. Repealed by Acts 2005, No. 365, §2, eff. June 30, 2005.



RS 47:463.28 - Special license plates for members of the Civil Air Patrol

§463.28. Special license plates for members of the Civil Air Patrol

A. The provisions of this Section shall be applicable to members of the Civil Air Patrol.

B. Upon application of a member of the Civil Air Patrol, the secretary shall issue special prestige license plates to be used in lieu of the regular motor vehicle registration license plates. The prestige plates shall be issued in the same manner as other motor vehicle license plates.

C. A one-time fee of twenty-five dollars shall be paid for each plate, which shall be in addition to the regular motor vehicle registration license fee.

D. The secretary shall establish such rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the transfer and disposition of such license plates.

Acts 1990, No. 113, §1; Acts 1995, No. 728, §1; Acts 1997, No. 1131, §2, eff. July 14, 1997.



RS 47:463.29 - Repealed by Acts 2005, No. 365, §2, eff. June 30, 2005.

§463.29. Repealed by Acts 2005, No. 365, §2, eff. June 30, 2005.



RS 47:463.30 - Special license plates for active full-time professional firefighters

§463.30. Special license plates for active full-time professional firefighters

A. The secretary of the Department of Public Safety and Corrections shall establish special motor vehicle license plates which may be issued, upon application, to any citizen of Louisiana who is an active full-time professional firefighter.

B. The fee for issuing the special active full-time professional firefighter plate shall be an initial one-time fee of twenty-five dollars at the time the original plate is issued, which shall be in addition to the regular motor vehicle registration license fee.

C. The secretary shall provide by rules and regulations for the implementation of this Section. Oversight review shall be conducted by the House and Senate Committees on Transportation, Highways and Public Works.

Acts 1990, No. 721, §1, eff. July 20, 1990; Acts 1995, No. 728, §1; Acts 1997, No. 967, §1, eff. July 10, 1997; Acts 1997, No. 1131, §2, eff. July 14, 1997.



RS 47:463.31 - Special college and university license plates

§463.31. Special college and university license plates

A. Upon the request of any public college or university in Louisiana or any other institution pursuant to Subsection H of this Section, the secretary of the Department of Public Safety and Corrections shall establish special prestige motor vehicle license plates for such institution. The license plates shall be restricted to passenger cars, pick-up trucks, vans, and recreational vehicles. The license plate shall be of a color and design selected by the institution requesting issuance of the prestige plate and shall bear the name of the institution. No institution shall request any change to the design or color of the license plates within a five-year period from the date of acceptance of a specific color and design.

B.(1) The prestige license plates shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate. The applicant shall designate his institutional preference.

(2) Application for college or university special prestige license plate constitutes prior written consent and instruction by the applicant to the department to provide his name, address, and birth date to the university designated by the applicant. The secretary shall ensure that the application for the plate includes a statement granting such consent.

C. An annual fee of fifty-one dollars shall be paid to the institution for each license plate issued as provided in this Section.

D. The tax for the plate shall be the standard motor vehicle license tax imposed by Louisiana Constitution Article VII, Section 5.

E. The department shall collect the annual fee required by Subsection C of this Section for each license plate. The department shall retain one dollar from each annual fee to offset administrative costs. The remainder of the fee shall be forwarded to the specific institution for which such license plate is designated. The amount forwarded to the designated institution shall be deemed to be a charitable donation to that institution by the applicant.

F. The secretary shall establish such rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of fees, the transfer and disposition of such license plates, the colors available, and the design criteria.

G.(1) The monies received from the fees by each respective institution shall be used solely for academic or financial need-based scholarships for that participating institution.

(2)(a) The management board of each participating institution shall be responsible for disbursing the funds and for establishing the scholarship program.

(b) The president or chancellor of each university, or his designee, shall be responsible for establishing the procedures and criteria for awarding scholarships under this program.

H. Upon the signing of a contract authorizing the use of the logo of any regionally accredited independent college or university, the secretary of the Department of Public Safety and Corrections shall establish prestige motor vehicle license plates for that college or university in accordance with the provisions of this Section. This contract shall include an agreement on the part of each institution to use the fees as provided in Subsection G of this Section.

I. The special license plates authorized by this Section shall not be subject to the design requirements provided for by R.S. 47:463(A)(3).

J. In the event the motor vehicle registration system of the office of motor vehicles is re-engineered, or other technology is otherwise made available to the office of motor vehicles, that would allow for the issuance of personalized special college and university license plates by the office of motor vehicles, then upon the promulgation of rules by the department providing for issuance of a personalized prestige plate under the provisions of this Section, an applicant may request such plate at no additional cost to the applicant above the annual fee as provided in this Section and the annual vehicle registration license tax as provided in R.S. 47:451 et seq.

Acts 1991, No. 1015, §1; Acts 1992, No. 339, §1, eff. June 17, 1992; Acts 1992, No. 1107, §1, eff. July 14, 1992; Acts 2008, No. 378, §1; Acts 2016, No. 660, §1.



RS 47:463.32 - Special prestige license plates for members of Knights of Columbus

§463.32. Special prestige license plates for members of Knights of Columbus

A. The secretary of the Department of Public Safety and Corrections shall establish special prestige license plates for passenger cars, pickup trucks, recreational vehicles, and vans, which plates may be issued, upon application, to members of the Knights of Columbus.

B. The procedure for issuing the special prestige license plate shall be as follows:

(1) The applicant shall pay the fee to the office of motor vehicles.

(2) The state headquarters shall determine if the applicant is a member in good standing of the Knights of Columbus.

(3) If the applicant is a member in good standing, the state headquarters shall transmit a certificate of membership, to the secretary.

(4) The secretary shall transmit the license plate to the state headquarters.

(5) The state headquarters shall issue the license plate to the applicant.

C. The secretary shall adopt administrative rules to implement the provisions of this Section. The rules shall govern the transfer of plates and the surrender of plates.

D. The secretary shall determine the design of the special prestige license plates issued under the provisions of this Section, provided such color and design shall be in general compliance with R.S. 47:463(A)(3) and provided that the plate shall bear the words "KNIGHTS OF COLUMBUS".

E. The fees for the special prestige license plates issued under the provisions of this Section shall be a one-time fee of twenty-five dollars for each plate, which shall be in addition to the regular motor vehicle registration license fee.

Acts 1991, No. 952, §1; Acts 1992, No. 141, §1; Acts 1993, No. 35, §1, eff. May 18, 1993; Acts 1995, No. 728, §1; Acts 1997, No. 712, §1; Acts 1997, No. 1131, §2, eff. July 14, 1997.



RS 47:463.33 - Street cruiser license plates

§463.33. Street cruiser license plates

A. Subject to the design requirements of R.S. 47:463(A)(3), the commissioner shall establish and issue special street cruiser license plates for motor vehicles defined as street cruisers under the provisions of R.S. 32:455. These license plates shall be used in lieu of the regular motor vehicle registration license plates, if issued prior to August 15, 1995, shall be issued for the life of the vehicle.

B. The fee for issuing the street cruiser license plate provided for in this Section shall be a one-time fee of twenty-five dollars for each plate, which shall be in addition to the regular motor vehicle registration license fee.

C. The special license plate shall bear the inscription "Street Cruiser". Additionally, such plates shall have displayed thereon the word "Louisiana" and the vehicle number assigned to the vehicle by the commissioner and shall be a design approved by the commissioner.

D. The commissioner shall adopt administrative rules to provide for the implementation of this Section.

Acts 1992, No. 189, §2, eff. June 8, 1992; Acts 1995, No. 728, §1; Acts 1997, No. 1131, §2, eff. July 14, 1997.



RS 47:463.34 - Repealed by Acts 2005, No. 365, §2, eff. June 30, 2005.

§463.34. Repealed by Acts 2005, No. 365, §2, eff. June 30, 2005.



RS 47:463.35 - Repealed by Acts 1995, No. 688, 1.

§463.35. Repealed by Acts 1995, No. 688, §1.



RS 47:463.36 - Special prestige license plates; clergy

§463.36. Special prestige license plates; clergy

A. The secretary of the Department of Public Safety and Corrections shall establish prestige license plates for motor vehicles, restricted to passenger cars, pickup trucks, recreational vehicles, and vans, which may be issued upon application of any member of the clergy.

B. The charge for this special license plate shall be a one-time fee of twenty-five dollars for each plate, which shall be in addition to the regular motor vehicle registration license fee charged under the provisions of R.S. 47:463.

C. The secretary shall promulgate rules and regulations necessary to implement the provisions of this Section, including rules and regulations governing the transfer and disposition of the license plates upon the death of the recipient and governing the design of the plate.

Acts 1993, No. 434, §1; Acts 1995, No. 728, §1; Acts 1997, No. 712, §1; Acts 1997, No. 1131, §2, eff. July 14, 1997.



RS 47:463.37 - Special prestige license plates; retired legislators

§463.37. Special prestige license plates; retired legislators

A. The secretary of the Department of Public Safety and Corrections shall establish prestige license plates for motor vehicles, restricted to passenger cars, pickup trucks, recreational vehicles, and vans, which may be issued upon application of any retired member of the legislature.

B. The charge for this special license plate shall be a one-time fee of twenty-five dollars for each plate, which shall be in addition to the regular motor vehicle registration license fee charged under the provisions of R.S. 47:463.

C. The secretary shall promulgate rules and regulations necessary to implement the provisions of this Section, including rules and regulations governing the transfer and disposition of the license plates upon the death of the recipient and governing the design of the plate.

Acts 1993, No. 434, §1; Acts 1995, No. 728, §1; Acts 1997, No. 712, §1; Acts 1997, No. 1131, §2, eff. July 14, 1997.



RS 47:463.38 - Repealed by Acts 2005, No. 365, §2, eff. June 30, 2005.

§463.38. Repealed by Acts 2005, No. 365, §2, eff. June 30, 2005.



RS 47:463.39 - Special license plates; United States Olympic Committee

§463.39. Special license plates; United States Olympic Committee

A. The Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate for the United States Olympic Committee. The license plates shall be restricted to use on passenger cars, pickup trucks, vans, and recreational vehicles.

B. The prestige license plates shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate, and as provided for in this Section.

C. The tax for the plate shall be the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, plus an additional fee of twenty-five dollars. However, no such plate shall be issued unless the application is accompanied by a donation of twenty-four dollars to be distributed by Subsection D herein and a one dollar handling fee.

D. The department shall collect the donation for each license plate and forward twelve dollars of the donation as provided in Subsection C hereof to the United States Olympic Committee. In addition, the department shall forward twelve dollars of the donation to the Louisiana State Games Foundation, Inc. The activities of the United States Olympic Committee and the Louisiana Games Foundation, Inc. are hereby deemed a public purpose and shall qualify as cooperative endeavors under the provisions of Article VII, Section 14(C) of the Constitution of Louisiana. The one dollar handling fee as provided in Subsection C hereof shall be retained by the department to offset the administrative costs.

E. The secretary shall establish such rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of the donation, the transfer and disposition of such license plates, the colors available, and the design criteria. The design shall include the use of the United States Olympic Committee logo.

Acts 1995, No. 1065, §1, eff. June 29, 1995.



RS 47:463.40 - Special license plates to promote child safety

§463.40. Special license plates to promote child safety

A. The secretary of the Department of Public Safety and Corrections shall establish special prestige motor vehicle license plates for the purpose of promoting child safety. The license plates shall be restricted to passenger cars, pick-up trucks, vans, and recreational vehicles. The secretary shall determine the design of the special prestige license plate issued under the provisions of this Section, provided such design shall bear the words "Think Safe Kids" and include a symbol to be determined by the Coalition for Maternal and Infant Health promoting safety belt use.

B. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

C. The fee for the special prestige license plates issued under the provisions of this Section shall be:

(1) Initial fee - twenty-six dollars plus the standard license plate registration fee.

(2) Renewal fee - the same as the initial fee.

D. The department shall collect the fee for the special prestige license plates and forward twenty-five dollars to the Children's Trust Fund created by the provisions of R.S. 46:2403. The remaining portion of the fee shall be retained by the department to offset administrative costs.

E. The monies received by the Children's Trust Fund for the special prestige license plates shall be used solely for child safety programs.

F. The secretary shall establish and promulgate rules and regulations as are necessary to implement the provisions of this Section.

Acts 1995, No. 83, §1.



RS 47:463.41 - Special prestige license plates for members of Knights of Peter Claver and the Knights of Peter Claver, Ladies Auxiliary

§463.41. Special prestige license plates for members of Knights of Peter Claver and the Knights of Peter Claver, Ladies Auxiliary

A. The secretary of the Department of Public Safety and Corrections shall establish special prestige license plates for passenger cars, pickup trucks, recreational vehicles, and vans, which plates may be issued, upon application, to members of the Knights of Peter Claver and the Knights of Peter Claver, Ladies Auxiliary.

B. The procedure for issuing the special prestige license plate shall be as follows:

(1) The applicant shall pay the fee to the office of motor vehicles. The applicant shall also provide the office of motor vehicles a letter from the applicant's grand knight or grand lady of applicant's council or court certifying that the applicant is a member in good standing of the Knights of Peter Claver or she is a member in good standing of the Knights of Peter Claver, Ladies Auxiliary.

(2) The secretary shall transmit the license plate to the applicant.

C. The secretary shall adopt administrative rules to implement the provisions of this Section. The rules shall govern the transfer of plate and the surrender of plate.

D. The secretary shall determine the design of the special prestige license plate issued under the provisions of this Section, provided such color and design shall be in general compliance with R.S. 47:463(A)(3); provided that the plate shall bear the words "KNIGHTS OF PETER CLAVER".

E. The fees for the special prestige license plate issued under the provisions of this Section shall be:

(1) Initial fee - twenty-five dollars plus the standard license plate registration fee.

(2) Renewal fee - the same as the fee for renewing regular plates.

Acts 1995, No. 136, §1; Acts 1997, No. 712, §1.



RS 47:463.42 - Repealed by Acts 2005, No. 365, §2, eff. June 30, 2005.

§463.42. Repealed by Acts 2005, No. 365, §2, eff. June 30, 2005.



RS 47:463.43 - Special license plates; environmental education division

§463.43. Special license plates; environmental education division

A. The Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate for environmental education by the Department of Wildlife and Fisheries for the purposes provided in R.S. 56:10(B)(15). The license plates shall be restricted to use on passenger cars, pickup trucks, vans, and recreational vehicles.

B. The prestige license plates shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate, and as provided for in this Section.

C. The tax for the plate shall be the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana. However, no such plate shall be issued unless the application is accompanied by a donation of twenty-five dollars to be distributed as provided by Subsection D herein and a one dollar handling fee.

D. The department shall collect the donation for each license plate and forward the donation as provided in Subsection C of this Section to the Department of Wildlife and Fisheries. The one dollar handling fee as provided in Subsection C of this Section shall be retained by the department to offset the administrative costs. The funds received by the Department of Wildlife and Fisheries pursuant to this Section shall be deposited in the litter abatement and education account which is created within the Conservation Fund through the provisions of R.S. 56:10(B)(15), and used solely for the purposes of that fund.

E. The secretary shall establish such rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of the donation, the transfer and disposition of such license plates, the colors available, and the design criteria.

Acts 1995, No. 322, §1; Acts 2008, No. 544, §2, eff. July 1, 2008; Acts 2011, No. 265, §4, eff. July 1, 2011.



RS 47:463.44 - Special license plates; Louisiana elementary and secondary educators

§463.44. Special license plates; Louisiana educators

A. Upon application of an educator educated or employed in Louisiana, the secretary shall issue special prestige license plates to be used in lieu of the regular motor vehicle registration license plates. The prestige plates shall be issued in the same manner as other motor vehicle license plates.

B. The charge for this special license plate shall be the same as for regular license plates; however, the applicant shall pay for the additional costs associated with the production of such plate.

C. The secretary shall establish such rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the transfer and disposition of such license plates and a determination of what the additional cost of the plate shall be. Such rules and regulations shall be promulgated in accordance with the Administrative Procedure Act and shall be presented to the House and Senate Committees on Transportation, Highways and Public Works for oversight.

Acts 1995, No. 366, §1; Acts 2004, No. 371, §1.



RS 47:463.45 - Special prestige license plates; Louisiana black bear

§463.45. Special prestige license plates; Louisiana black bear

A. The secretary of the Department of Public Safety and Corrections shall establish prestige license plates for motor vehicles, restricted to passenger cars, pickup trucks, recreational vehicles, and vans, which plates shall bear a logo with a picture of a Louisiana black bear.

B. The charge for this special license plate shall be twenty-six dollars, which shall be assessed every two years in addition to the regular fee charged under the provisions of R.S. 47:463.

C.(1) Except as provided in Paragraph (2) of this Subsection, the revenues realized from the additional twenty-six dollar fee imposed by Subsection B of this Section shall be remitted to the state as provided by law. The state treasurer shall place an amount equal to those revenues in the Conservation Fund, after complying with the requirements of R.S. 56:10(B), and shall credit that amount to the "black bear account" which is created within the Conservation Fund through the provisions of R.S. 56:10(B)(9). The funds raised from the license plate sales shall be used solely for nongame purposes.

(2) Five percent of the net proceeds from the twenty-six dollar fee imposed by Subsection B of this Section shall be used to promote the existence of the black bear prestige license plate and its availability for use on passenger vehicles. Notwithstanding any other provision of law to the contrary, every hunting and fishing license issued by the Department of Wildlife and Fisheries shall include a notice with a telephone number and mailing address for information on how to acquire a black bear prestige license plate for use on one's passenger car, pickup truck, or van.

D. The secretary shall adopt administrative rules to implement the provisions of this Section.

Acts 1995, No. 535, §1; Acts 1997, No. 70, §1; Acts 1997, No. 712, §1; Acts 1999, No. 735, §1.



RS 47:463.46 - Special prestige license plates; Louisiana Quail Unlimited plate

§463.46. Special prestige license plates; Louisiana Quail Unlimited plate

A. The secretary of the Department of Public Safety and Corrections shall establish prestige license plates for motor vehicles, restricted to passenger cars, pickup trucks, recreational vehicles, and vans, which plates shall bear a logo with a picture of a quail.

B. The charge for this special license plate shall be twenty-six dollars, which shall be assessed every two years in addition to the regular fee charged under the provisions of R.S. 47:463.

C.(1) Except as provided in Paragraph (2) of this Subsection, the revenues realized from the additional twenty-six dollar fee imposed by Subsection B of this Section shall be deposited immediately upon receipt in the state treasury. The state treasurer shall place an amount equal to those revenues in the Conservation Fund, after complying with the requirements of R.S. 56:10(B), and shall credit that amount to the "quail account" which is created within the Conservation Fund through the provisions of R.S. 56:10(B)(10).

(2) Five percent of the net proceeds from the twenty-six dollar fee imposed by Subsection B of this Section shall be used to promote the existence of the Louisiana Quail Unlimited prestige license plate and its availability for use on passenger vehicles.

D. The secretary shall adopt administrative rules to implement the provisions of this Section.

Acts 1997, No. 660, §1; Acts 1999, No. 735, §1.



RS 47:463.47 - Families of police officer killed in the line of duty

§463.47. Families of police officer killed in the line of duty

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate for passenger cars, pickup trucks, vans, and recreational vehicles which may be issued, upon application, to family members of a police officer killed in the line of duty.

B. The secretary shall determine the design of the special prestige plate, provided such design shall include the words "GONE BUT NOT FORGOTTEN" and a symbolic image of a police shield.

C. The prestige license plates shall be issued in the same manner as other motor vehicle plates. Each person who applies for the license plate shall provide proof of his relationship to the deceased police officer and shall provide proof that such police officer was killed in the line of duty.

D. The charge for this special plate shall be a one-time charge of twenty-five dollars which shall be in addition to the regular motor vehicle registration license fee.

E. The secretary shall promulgate rules and regulations necessary to implement the provisions of this Section.

Acts 1997, No. 1131, §2, eff. July 14, 1997; Acts 1998, 1st Ex. Sess., No. 89, §1.



RS 47:463.48 - Special prestige license plates; emergency medical technicians

§463.48. Special prestige license plates; emergency medical technicians

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate for motor vehicles, restricted to passenger cars, pickup trucks, vans, and recreational vehicles which may be issued, upon application, to any citizen of Louisiana who is a certified emergency medical technician.

B. Each person who applies for the issuance or renewal of a prestige license plate shall present to the secretary such proof of certification as an emergency medical technician as is acceptable to the secretary.

C. The fee for issuing the special emergency medical technician license plate shall be a fee of twenty-five dollars a year for each plate, which fee shall be in addition to the regular motor vehicle license fee as provided in R.S. 47:463.

D. The department shall collect the fee for the special license plates and forward twenty-four dollars to the state treasurer for deposit into the Emergency Medical Technician Fund created by the provisions of R.S. 40:1236.5. The remaining portion of the fee shall be retained by the department to offset administrative costs.

E. The secretary shall promulgate rules to implement the provisions of this Section, including but not limited to rules governing the issuance, transfer, and disposition of such license plates and governing the design of the plate. Such rules shall be promulgated in accordance with the Administrative Procedure Act.

Acts 1997, No. 1131, §2, eff. July 14, 1997.



RS 47:463.49 - Special prestige license plates; legislators

§463.49. Special prestige license plates; legislators

A. The secretary of the Department of Public Safety and Corrections shall establish prestige license plates for motor vehicles, restricted to passenger cars, pickup trucks, and vans, which may be issued upon application of any member or officer of the legislature.

B. The charge for this special license plate shall be a one-time fee of twenty-five dollars for each plate, which shall be in addition to the regular motor vehicle registration license fee charged under the provisions of R.S. 47:463.

C. The secretary shall promulgate rules and regulations necessary to implement the provisions of this Section, including rules and regulations governing the transfer and disposition of the license plates upon the death of the recipient and governing the design of the plate.

Acts 1997, No. 1131, §2, eff. July 14, 1997.



RS 47:463.50 - Special license plates; Helping Schools

§463.50. Special license plates; Helping Schools

A. The secretary of the Department of Public Safety and Corrections shall establish a prestige license plate for motor vehicles, restricted to passenger cars, pickup trucks, and vans for the purpose of promoting support for elementary and secondary education. The secretary shall determine the design of the special prestige license plate issued under the provisions of this Section, provided such design shall bear the words "Helping Schools" and include a logo which is a symbol for reading programs in education.

B. The prestige plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

C. The charge for this special license plate shall be twenty-five dollars annually in addition to the regular fee charged under the provisions of R.S. 47:463.

D. The revenues from the additional twenty-five dollar fee imposed by Subsection C of this Section shall be deposited immediately upon receipt into the state treasury. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited shall be credited to the State Board of Elementary and Secondary Education and shall be used solely for the purchase of text books to be used in approved elementary and secondary schools of the state. The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund.

E. The state superintendent of education shall promulgate rules and regulations as necessary to implement the provisions of this Section relative to the purchase and distribution of text books.

F. The secretary shall promulgate rules and regulations to implement the provisions of Subsections A, B, C, and D of this Section.

Acts 1997, No. 210, §1.



RS 47:463.51 - Special prestige license plates; Lions International

§463.51. Special prestige license plates; Lions International

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate which may be issued, upon application, to any citizen of Louisiana who is an active member of Lions International. The license plates shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The prestige license plate shall be of a color and design which is in general compliance with R.S. 47:463(A)(3). However, the plate shall bear the words "Louisiana Lions" across the bottom of the plate, immediately preceded by the Lion's slogan "We Serve".

B. The prestige plates shall be issued in the same manner as other motor vehicle license plates.

C. The donation required by this Section shall be in addition to the regular motor vehicle registration license fee.

D.(1) No such plate shall be issued unless the application is accompanied by a donation of twenty-five dollars to be distributed as provided in this Subsection and a one-dollar handling fee to be retained by the department to offset a portion of the administrative costs. The department shall collect the donation for each license plate which shall be annually appropriated by the legislature to the office for citizens with developmental disabilities, Louisiana Department of Health.

(2) An amount of monies equal to the total amount of donations shall be equally divided and disbursed annually by the office for citizens with developmental disabilities to the Louisiana Lions Eye Foundation in New Orleans and the Louisiana Lions Camp in Leesville. The monies shall be used solely for the expenses incurred in providing services to children of this state with developmental disabilities and in providing treatment to persons who are sight-impaired whose eligibility for such treatment shall be determined by the Louisiana Lions Eye Foundation. The services of the Louisiana Lions Eye Foundation and the Louisiana Lions Camp are hereby deemed a public purpose and shall qualify as cooperative endeavors under the provisions of Article VII, Section 14(C) of the Constitution of Louisiana.

E. The secretary shall establish rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of the donation and the transfer and disposition of such license plates.

F. Each Louisiana Lions chapter shall be responsible for certifying applications on a form approved by the Department of Public Safety and Corrections to be submitted with other required registration papers. If a member of any Louisiana Lions chapter holding this special prestige license plate terminates membership, the affected chapter shall notify the department so that the plate may be recovered and the registration cancelled.

Acts 1997, No. 768, §1; Acts 2014, No. 811, §25, eff. June 23, 2014.



RS 47:463.52 - Special prestige license plates; Louisiana Special Olympics

§463.52. Special prestige license plates; Louisiana Special Olympics

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate for the Louisiana Special Olympics. The license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The prestige license plates shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate and as provided for in this Section.

C. The tax for the plate shall be the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana. However, no such plate shall be issued unless the application is accompanied by a donation of twenty-five dollars to be distributed as provided in Subsection D of this Section and a one-dollar handling fee.

D. The department shall collect the donation for each license plate and forward it to the Louisiana Special Olympics. The activities of the Louisiana Special Olympics are hereby deemed a public purpose and shall qualify as cooperative endeavors under the provisions of Article VII, Section 14(C) of the Constitution of Louisiana. The one-dollar handling fee as provided in Subsection C of this Section shall be retained by the department to offset the administrative costs.

E. The secretary shall establish such rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the design of the plate, the transfer and disposition of such plates, and the collection and disbursement of the donation. The design shall include the words "Special Olympics".

Acts 1997, No. 850, §1.



RS 47:463.53 - Special prestige license plates; Ducks Unlimited

§463.53. Special prestige license plates; Ducks Unlimited

A. The secretary of the Department of Public Safety and Corrections shall establish special prestige license plates which may be issued, upon application, to any citizen of Louisiana for Ducks Unlimited. The license plates shall be restricted to passenger cars, pickup trucks, recreational vehicles, and vans. The license plate shall be of a color and design selected by the organization requesting issuance of the plate, provided that it is in compliance with R.S. 47:463(A)(3).

B. The prestige plates shall be issued in the same manner as other motor vehicle license plates.

C. The charge for this special license plate shall be fifty dollars in addition to the regular fee charged under the provisions of R.S. 47:463.

D. The revenues realized from the additional fifty-dollar fee imposed by Subsection C of this Section shall be remitted to the state as provided by law. The state treasurer shall place an amount equal to those revenues in the Conservation Fund, after complying with the requirements of R.S. 56:10(B), and shall credit that amount to the "waterfowl account" which is created within the Conservation Fund through the provisions of R.S. 56:10(B)(8). The funds raised from the license plates shall be used solely for the purpose of conserving, restoring, and enhancing migratory waterfowl habitat in Louisiana.

E. The secretary shall promulgate rules and regulations to implement the provisions of this Section. Oversight review of these rules and regulations shall be conducted by the House and Senate Committees on Transportation, Highways and Public Works.

Acts 1997, No. 962, §1.



RS 47:463.54 - Special prestige license plates; Wild Turkey Federation

§463.54. Special prestige license plates; Wild Turkey Federation

A. The secretary of the Department of Public Safety and Corrections shall establish prestige license plates for motor vehicles, restricted to passenger cars, pickup trucks, and vans, which plates shall bear a logo with a picture of a wild turkey or the Wild Turkey Federation logo.

B. The charge for this special license plate shall be twenty-six dollars, which shall be assessed every two years in addition to the regular fee charged under the provisions of R.S. 47:463.

C. The revenues realized from the additional twenty-six dollar fee imposed by Subsection B of this Section shall be deposited immediately upon receipt in the state treasury. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to money being placed in the state general fund, the state treasurer shall place an amount equal to those revenues in the Louisiana Wild Turkey Stamp Fund, after complying with the requirements of R.S. 56:10(B). Five dollars of the funds raised from the license plate sales shall be used for the purpose of advertising the license plates and the remainder of the funds shall be used solely for turkey restocking and research purposes.

D. The secretary shall adopt administrative rules to implement the provisions of this Section.

Acts 1997, No. 1158, §1; Acts 1999, No. 735, §1.



RS 47:463.55 - Repealed by Acts 2005, No. 365, §2, eff. June 30, 2005.

§463.55. Repealed by Acts 2005, No. 365, §2, eff. June 30, 2005.



RS 47:463.56 - Special prestige license plate for Girl Scouts of U.S.A.

§463.56. Special prestige license plate for Girl Scouts of U.S.A.

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plates for the Girl Scouts of U.S.A. The license plates shall be restricted to passenger cars, pick-up trucks, vans, and recreational vehicles. The license plate shall be of a color and design selected by the Girl Scout Councils of Louisiana, provided that it is in compliance with R.S. 47:463(A)(3), and shall include the Girl Scouts of U.S.A. logo and the words "FOR HER FUTURE".

B. The prestige license plates shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

C. A one-time fee of twenty-five dollars shall be paid for each plate, which shall be in addition to the regular motor vehicle registration license fee.

D. A royalty fee of twenty-five dollars for the use of the official logo of the Girl Scouts of U.S.A. shall be collected by the department and shall be forwarded to the Audubon Girl Scout Council, Inc. for each license plate issued as provided in this Section.

E. The secretary shall establish such rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of royalty fees, the transfer and disposition of such license plates, the colors available, and the design criteria.

F. The monies received from the royalty fees by Audubon Girl Scout Council shall be used solely for the support of programs established and administered by the Girl Scout Councils of Louisiana.

G. Upon the signing of a contract authorizing the use of the logo of the Girl Scouts of U.S.A., the secretary of the Department of Public Safety and Corrections shall establish prestige motor vehicle license plates in accordance with the provisions of this Section. This contract shall include an agreement on the part of the Girl Scouts of U.S.A. to use the royalty fees as provided in Subsection F of this Section.

Acts 1998, 1st Ex. Sess., No. 85, §1.



RS 47:463.57 - Special prestige license plate for McKinley High School

§463.57. Special prestige license plate for McKinley High School

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate for McKinley High School. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The license plate shall be of a color and design selected by the McKinley High School Alumni Association, provided that it is in compliance with R.S. 47:463(A)(3).

B. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate, and as provided for in this Section.

C. The charge for the plate shall be the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana. However, no such plate shall be issued unless the application is accompanied by a donation of fifty dollars to be distributed in the manner set forth in Subsection D and a handling fee of three dollars and fifty cents.

D. The department shall collect the donation for each license plate and forward the donation to the McKinley High School Alumni Association. The rebuilding and renovation of the Old McKinley High School building shall be deemed a public purpose and shall qualify as a cooperative endeavor under the provisions of Article VII, Section 14(C) of the Constitution of Louisiana. The handling fee of three dollars and fifty cents as provided in Subsection C of this Section shall be retained by the department to offset a portion of the administrative costs.

E. The secretary shall establish rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of the donation, the transfer and disposition of such license plates, the colors available, and the design criteria.

F. The monies received from the fees by the McKinley High School Alumni Association shall be used solely for the restoration and renovation of the Old McKinley High School building. Upon completion of the restoration and renovation of the building, the fees shall be used solely for preservation and maintenance of the building's structure. No monies received from the McKinley High School prestige plate shall be used to pay for any administrative costs or consulting fees.

Acts 1999, No. 87, §1.



RS 47:463.58 - Special prestige license plates; Life Center Full Gospel Baptist Cathedral

§463.58. Special prestige license plates; Life Center Full Gospel Baptist Cathedral

A. The secretary of the Department of Public Safety and Corrections shall establish a Life Center Full Gospel Baptist Cathedral prestige license plate which may be issued to passenger cars, pickup trucks, recreational vehicles, and vans, provided that there is a minimum of one thousand applicants for such plate. The license plate shall be of a color and design selected by the Life Center Full Gospel Baptist Cathedral, provided it is in compliance with R.S. 47:463(A)(3).

B. The charge for this prestige license plate shall be a one-time royalty fee of twenty-five dollars for each plate, which shall be in addition to the regular motor vehicle registration license tax and a handling fee of three dollars and fifty cents. The handling fee shall be retained by the department to offset a portion of the administrative cost.

C. The secretary shall promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Section.

D. The royalty fee of twenty-five dollars shall be collected by the department and shall be forwarded to the Life Center Full Gospel Baptist Cathedral to be used for educational programs.

Acts 1999, No. 152, §1; Acts 2001, No. 1196, §1; Acts 2008, No. 700, §1.



RS 47:463.59 - Special prestige license plates; Coastal Conservation

§463.59. Special prestige license plates; Coastal Conservation

A. The secretary of the Department of Public Safety and Corrections shall establish prestige license plates for motor vehicles, restricted to passenger cars, pickup trucks, recreational vehicles, and vans for coastal conservation. The license plate shall be of a color and design selected by the Coastal Conservation Association of Louisiana, provided that it is in compliance with the requirements of R.S. 47:463(A)(3).

B. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

C. The fee for the plate shall be fifty dollars in addition to the standard motor vehicle registration license fee.

D. The revenue realized from the additional fifty dollar fee imposed by Subsection C of this Section shall be remitted to the state treasurer as provided by law. The state treasurer shall forward an amount equal to those revenues to the Louisiana Department of Wildlife and Fisheries. The Louisiana Department of Wildlife and Fisheries shall dedicate fifty percent of such funds to the enforcement division and fifty percent of such funds to the marine fisheries division.

E. The secretary may promulgate rules and regulations in accordance with the Administrative Procedure Act as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of the additional fee, the transfer and disposition of such plates, the colors available, and the design criteria.

Acts 1999, No. 162, §1.



RS 47:463.60 - Special prestige license plates; "Animal Friendly" prestige license plate; animal population control; Pet Overpopulation Fund

§463.60. Special prestige license plates; "Animal Friendly" prestige license plate; animal population control; Pet Overpopulation Fund

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige "Animal Friendly" license plate for motor vehicles. Notwithstanding the provisions of R.S. 47:463(A)(3), the department shall establish this prestige plate provided there is a minimum of one hundred applicants for such plate. The license plates shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. This prestige plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

B. The annual fee for this prestige license plate shall be a royalty fee of twenty-five dollars to be distributed as provided in this Section and a handling fee of three dollars and fifty cents to be retained by the department to offset a portion of administrative costs. These charges shall be in addition to the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana.

C. The department shall collect the royalty fee for the prestige license plate and each quarter shall distribute the royalty fee to the Pet Overpopulation Advisory Council.

D. A Pet Overpopulation Advisory Council is hereby established within the office of the governor to establish guidelines for the expenditure of funds and to review and make recommendations on grant applications submitted in compliance with Subsection F of this Section. Members of the council shall serve on a voluntary basis and shall not receive any compensation or reimbursement of expenses. The council shall meet at least twice annually, and it shall consist of the following members:

(1) One representative of the Department of Public Safety and Corrections, public safety services, appointed by the secretary of the department.

(2) One representative of the Louisiana Department of Health appointed by the secretary of such department.

(3) The state veterinarian or his designee.

(4) One member of the House of Representatives appointed by the speaker.

(5) One member of the Senate appointed by the president.

(6) One representative of the Humane Society of Louisiana appointed by the board of such organization.

(7) One representative of the Louisiana Veterinary Medical Association appointed by the board of such organization.

(8) One representative of the Southern Animal Foundation appointed by the board of such organization.

(9) One representative of a public animal sheltering agency appointed by the board of the Humane Society of Louisiana.

(10) One representative of a private animal sheltering agency appointed by the board of the Humane Society of Louisiana.

E.(1) The Pet Overpopulation Advisory Council shall distribute the monies to qualified entities as provided in this Section. The Pet Overpopulation Advisory Council may reserve or expend up to five percent of the money received pursuant to this Section for the promotion and marketing of the prestige license plate and for administrative costs relative to the distribution of the monies.

(2) Any indigent pet owner on public assistance, including but not limited to the Food Stamp Program, the Supplemental Security Income Program, the Temporary Assistance for Needy Families Program, the Family Independence Temporary Assistance Program, or any other similar public assistance program named by the Pet Overpopulation Advisory Council, shall qualify for low-cost services.

F. Any veterinarian licensed in this state, veterinary hospital, or organization qualified as a tax-exempt organization under Section 501(c)(3) of the Internal Revenue Code of 1954, as amended, may apply for grants from the fund, on an application approved by the Pet Overpopulation Advisory Council. Grants shall be distributed solely for purposes of providing low-cost pet sterilizations by licensed veterinarians.

G. The Pet Overpopulation Advisory Council shall establish policies and procedures, subject to oversight by the House and Senate Transportation, Highways and Public Works Committees, to implement the provisions of this Section, including but not limited to the collection of the monies received for the sale of these prestige license plates, the disbursement of grants, the transfer and disposition of such plates, the colors available for the plates, and the design criteria.

H. Repealed by Acts 2014, No. 284, §2, eff. May 28, 2014.

Acts 2002, 1st Ex. Sess., No. 85, §1, eff. April 18, 2002; Acts 2014, No. 284, §§1, 2, eff. May 28, 2014.



RS 47:463.61 - Special prestige license plates; "Choose Life"; distribution of royalty fees

§463.61. Special prestige license plates; "Choose Life"; distribution of royalty fees

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate to be known as the "Choose Life" plate, provided there is a minimum of one hundred applicants for such plate. The license plate shall be restricted to passenger cars, pickup trucks, vans, motorcycles, and recreational vehicles. However, there must be a minimum of one thousand applicants for motorcycle license plates. The license plate shall be of a color and design selected by the Choose Life Advisory Council provided it is in compliance with R.S. 47:463(A)(3) and shall bear the legend "Choose Life".

B. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

C. The annual fee for this special prestige license plate shall be a royalty fee of twenty-five dollars, in addition to the regular motor vehicle license fee provided in R.S. 47:463, to be distributed in the manner set forth in Paragraph (E)(1) of this Section and a three dollar and fifty cent handling fee to be retained by the department to offset a portion of administrative costs.

D.(1) The department shall collect the royalty fee for the prestige license plate and each quarter shall disburse the royalty fee to the Louisiana Right to Life Education Committee.

(2) In addition, the Choose Life Fund in the state treasury is hereby abolished as of July 1, 2009, and the state treasurer shall transfer any remaining money in the fund to the Escrow Fund and the money shall be appropriated or otherwise distributed to the Louisiana Right to Life Education Committee for use in accordance with this Section.

E.(1) The Louisiana Right To Life Education Committee shall distribute the money to qualified organizations according to Paragraph (2) of this Subsection. The Louisiana Right To Life Education Committee may reserve or expend up to five percent of the money received pursuant to this Section for promotion and marketing of the plate and for administrative costs relative to distribution of the money.

(2) An organization wishing to qualify for receipt of funds shall submit, to the Louisiana Right To Life Education Committee, an affidavit affirming its qualifications, which shall include a pledge to spend the money in accordance with the provisions of this Section, and shall qualify as tax exempt under Section 501(c)(3) of the Internal Revenue Code of 1954, as amended. Furthermore, an organization wishing to qualify for receipt of funds shall demonstrate that it provides counseling and other services intended to meet the needs of expectant mothers considering adoption for their unborn child. No monies shall be distributed to any organization involved in, or associated with counseling for, or referrals to, abortion clinics, providing medical abortion-related procedures, or pro-abortion advertising.

(3) Organization receiving monies under this Section shall use at least fifty percent of such funds to provide for the material needs of expectant mothers considering adoption for their unborn child, including clothing, house, medical care, food, utilities, and transportation. Such monies may also be used to meet the needs of infants awaiting placement with adoptive parents. The remaining funds may be used for counseling, training, and providing pregnancy testing, but shall not be used for administrative, legal, or capital expenditures.

F - H. Repealed by Acts 2009, No. 496, §2, effective July 1, 2009.

Acts 1999, No. 729, §1; Acts 2003, No. 22, §1; Acts 2009, No. 496, §§1, 2, eff. July 1, 2009; Acts 2010, No. 42, §1.



RS 47:463.62 - Special license plates; Charles E. Dunbar Award recipient; First Mount Zion Baptist Church

§463.62. Special license plates; Charles E. Dunbar Award recipient; First Mount Zion Baptist Church

A.(1) The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate for motor vehicles, restricted to passenger cars, pickup trucks, vans, and recreational vehicles which may be issued, upon application, to any recipient of the Charles E. Dunbar Award.

(2) The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate for motor vehicles, restricted to passenger cars, pickup trucks, vans, and recreational vehicles which may be issued, upon application, to any member of the First Mount Zion Baptist Church, Dr. Toris T. Young, Pastor.

B. Each person who applies for the issuance or renewal of the Charles E. Dunbar Award prestige license plate shall present certification by the Louisiana Civil Service League of his receipt of the Charles E. Dunbar Award to the secretary. The secretary shall confirm such certification with the Louisiana Civil Service League.

C. The charge for this special license plate shall be the regular fee charged under the provisions of R.S. 47:463.

D. The secretary shall promulgate rules to implement the provisions of this Section, including but not limited to rules governing the issuance, transfer, and disposition of such license plates and governing the design of the plate. Such rules shall be promulgated in accordance with the Administrative Procedure Act.

Acts 1999, No. 749, §1.



RS 47:463.63 - Prestige license plates; the Louisiana Notary Association; "Civil Law Notary"

§463.63. Prestige license plates; the Louisiana Notary Association; "Civil Law Notary"

A. The secretary of the Department of Public Safety and Corrections shall establish special prestige license plates for passenger cars, pickup trucks, recreational vehicles, and vans which plates may be issued upon application to members in good standing with the Louisiana Notary Association.

B. The secretary shall determine the design of the plate issued under the provisions of this Section, provided such design shall bear the logo of the Louisiana Notary Association on the left side of the plate and the phrase "Civil Law Notary" below the license plate number.

C. The charge for the special license plate shall be the regular motor vehicle registration license fee.

D. The procedure for issuing the prestige plate shall be as follows:

(1) The applicant shall make application and pay the fee to the office of motor vehicles.

(2) The applicant shall present to the office of motor vehicles the original certificate indicating current membership in the Louisiana Notary Association or a certified copy of an original certificate indicating such membership. Any copy of an original certificate shall be certified by a notary other than the applicant.

(3) Application for renewal of such prestige plate shall require presentation of the same certification indicating current membership in the Louisiana Notary Association.

E. The secretary shall adopt such rules and regulations as are necessary to implement the provisions of this Section.

F. The department shall approve any logo, symbol, or design before production of such plates is commenced.

Acts 1999, No. 756, §1.



RS 47:463.64 - Prestige license plates; Louisiana notaries; "Louisiana Notary"

§463.64. Prestige license plates; Louisiana notaries; "Louisiana Notary"

A. The secretary of the Department of Public Safety and Corrections shall establish a Louisiana notary special prestige license plate for passenger cars, pickup trucks, recreational vehicles, and vans. Such plate may be issued upon application to Louisiana notaries commissioned within this state.

B. The secretary shall determine the design of the plate issued under the provisions of this Section, and such plate shall bear the words "Louisiana Notary".

C. The fee for this prestige plate shall be the regular motor vehicle registration license fee.

D. To receive this prestige license plate, the applicant shall make application to the office of motor vehicles and shall present to the office of motor vehicles proof that the applicant is a commissioned notary within this state. Each application for renewal of such prestige plate shall also require proof that the applicant is a commissioned notary within this state.

E. The secretary shall adopt such rules and regulations as are necessary to implement the provisions of this Section, including but not limited to the design of the plate.

Acts 1999, No. 756, §1.



RS 47:463.65 - Repealed by Acts 2005, No. 365, §2, eff. June 30, 2005.

§463.65. Repealed by Acts 2005, No. 365, §2, eff. June 30, 2005.



RS 47:463.66 - Special prestige license plates; Catahoula Cur; "Louisiana State Dog"

§463.66. Special prestige license plates; Catahoula Cur; "Louisiana State Dog"

A. The secretary of the Department of Public Safety and Corrections shall establish prestige license plates for motor vehicles, restricted to passenger cars, pickup trucks, recreational vehicles, and vans, which plates shall bear a logo with a picture of a Catahoula Leopard, commonly known as the Catahoula Cur, and the inscription "Louisiana State Dog".

B. The charge for this special license plate shall be the regular motor vehicle license fee charged under the provisions of R.S. 47:463.

C. The secretary shall promulgate rules and regulations necessary to implement the provisions of this Section.

Acts 1999, No. 779, §1.



RS 47:463.67 - Special prestige license plates; "I Support River Region Cancer Center"

§463.67. Special prestige license plates; "I Support River Region Cancer Center"

A. The secretary of the Department of Public Safety and Corrections shall establish prestige license plates for motor vehicles, restricted to passenger cars, pickup trucks, recreational vehicles, and vans, which plates shall include the phrase "I Support River Region Cancer Center" and a logo to be determined by the River Region Cancer Screening and Early Detection Center.

B. The donation for this special license plate shall be twenty-six dollars, which shall be assessed every two years in addition to the regular fee charged under the provisions of R.S. 47:463.

C. The revenues realized from the additional twenty-six dollar donation imposed by Subsection B of this Section shall be remitted to the state as provided by law. The state treasurer shall disburse an amount equal to those revenues to the office of public health in the Louisiana Department of Health. The funds raised from the additional license plate donation shall be disbursed from the office of public health to the River Region Cancer Screening and Early Detection Center and shall be used solely for the purposes of such center.

D. The secretary shall adopt administrative rules to implement the provisions of this Section.

E. The department shall approve any logo, symbol, or design before production of such plates is commenced.

Acts 1999, No. 845, §1.



RS 47:463.68 - Special prestige license plates; Louisiana Association of Life Underwriters; "Life Underwriter"

§463.68. Special prestige license plates; Louisiana Association of Life Underwriters; "Life Underwriter"

A. The secretary of the Department of Public Safety and Corrections shall establish a prestige license plate which may be issued, upon application, to any citizen of Louisiana who is an active or past member of the Louisiana Association of Life Underwriters (LALU), or any citizen of Louisiana who is an immediate family member of an LALU member. This prestige license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles.

B. The plate shall be white with blue lettering. The top of the plate shall bear the name "Louisiana". The LALU logo shall appear on the left center portion followed by one or more numeric digits for registration purposes. The bottom of the plate shall bear the words "Life Underwriter".

C. These plates may be issued, upon application, in the same manner as any other motor vehicle license plate.

D. The tax for the plate shall be the standard motor vehicle tax imposed by Article VII, Section 5 of the Constitution of Louisiana.

E. No such plate shall be issued unless the application is accompanied by a royalty fee of twenty-five dollars for the use of the official LALU logo to be forwarded to the Louisiana Association of Life Underwriter's Charitable Foundation for each license plate issued as provided by this Section and a handling fee of three dollars and fifty cents to be retained by the department to offset a portion of the administrative costs. The monies received from the royalty fees shall be forwarded within three months and shall be used solely for charitable purposes for residents of the state of Louisiana, including but not limited to a nonprofit organization recognized by the Internal Revenue Service as a 501(c)(3) organization or for educational scholarships to accredited Louisiana universities.

F. The executive office of the Louisiana Association of Life Underwriters shall be responsible for certifying applications on a form approved by the Department of Public Safety and Corrections to be submitted with other required registration papers. If a person holding such plate has his membership in LALU canceled for cause, the LALU office shall notify the Department of Public Safety and Corrections so that the plate may be recovered and the registration canceled.

G. The secretary shall establish rules in accordance with the Administrative Procedure Act as are necessary to implement the provisions of this Section, including but not limited to rules governing the collection and disbursement of the donation and the transfer and disposition of such plates.

H. Upon the signing of a contract authorizing the use of the logo of the LALU, the secretary of the Department of Public Safety and Corrections shall establish prestige motor vehicle license plates in accordance with the provisions of this Section. This contract shall include an agreement on the part of the LALU to use the royalty fees as provided in Subsection E of this Section.

Acts 1999, No. 866, §1.



RS 47:463.69 - Special prestige license plates; "Don't Litter Louisiana"

§463.69. Special prestige license plates; "Don't Litter Louisiana"

A. The secretary of the Department of Public Safety and Corrections shall establish the "Don't Litter Louisiana" prestige license plate, which shall have a minimum of one hundred applicants for such plate, for motor vehicles, restricted to passenger cars, pickup trucks, recreational vehicles, and vans, to promote litter awareness. The license plate shall be of a color and design selected by the Department of Public Safety and Corrections, office of motor vehicles, shall bear the words "Don't Litter Louisiana", and shall be in compliance with the requirements of R.S. 47:463(A)(3).

B. The charge for this special license plate shall be the standard motor vehicle registration license fee. However, no such plate shall be issued unless the application is accompanied by an annual donation of twenty-five dollars and a handling fee of three dollars and fifty cents. The donation shall be made as provided in Subsection C.

C. The department shall collect the twenty-five dollar annual donation and forward it to the state treasurer for immediate deposit into the state treasury. The state treasurer shall disburse an amount equal to those revenues to the Department of Public Safety and Corrections, office of state police, to be used solely for an antilitter campaign. The department shall retain the handling fee of three dollars and fifty cents to offset a portion of the administrative costs.

D. The secretary shall adopt rules and regulations as are necessary, in accordance with the Administrative Procedure Act, to implement the provisions of this Section, including but not limited to rules governing the collection and disbursement of the donation, the transfer and disposition of such plates, the colors available, and the design criteria.

Acts 1999, No. 908, §1.



RS 47:463.70 - Special prestige license plates; letter carriers

§463.70. Special prestige license plates; letter carriers

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate for letter carriers. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The license plate shall be of a color and design selected by the Louisiana State Association of Letter Carriers, provided that it is in compliance with R.S. 47:463(A)(3).

B. The prestige license plate shall be issued, upon application, to any citizen of Louisiana presently employed as a letter carrier in the same manner as any other motor vehicle license plate.

C. The charge for this special license plate shall be a one-time fee of twenty-five dollars for each plate, which shall be in addition to the regular motor vehicle registration license fee charged under the provisions of R.S. 47:463 and a handling fee of three dollars and fifty cents which shall be retained by the department to offset administrative costs.

D. The secretary shall promulgate rules and regulations as are necessary to implement the provisions of this Section.

Acts 1999, No. 925, §1.



RS 47:463.71 - Special prestige license plate; Boy Scouts of America

§463.71. Special prestige license plate; Boy Scouts of America

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate for the Boy Scouts of America. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The license plate shall be of a color and design selected by the Boy Scouts of America, provided that it is in compliance with R.S. 47:463(A)(3).

B. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

C. The charge for this special license plate shall be the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana plus an annual royalty fee of twenty-five dollars for each plate, to be collected by the department every two years upon renewal of the plate. The annual royalty fee shall be paid by the department to the appropriate Louisiana council of the Boy Scouts of America as determined by the zip code of the purchaser's parish of origin. A handling fee of three dollars and fifty cents shall also be charged and retained by the department to offset a portion of administrative costs.

D. The secretary shall promulgate rules and regulations as are necessary to implement the provisions of this Section.

Acts 1999, No. 925, §1; Acts 2012, No. 334, §1.



RS 47:463.71.1 - Special prestige license plate; Eagle Scouts

§463.71.1. Special prestige license plate; Eagle Scouts

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate for the Eagle Scouts program within the Boy Scouts of America. The plate shall be restricted to use on passenger cars, pickup trucks, vans, and recreational vehicles. The license plate shall be of a color and design selected by the Boy Scouts of America, provided that the plate shall comply with all requirements of R.S. 47:463(A)(3).

B. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

C. The charge for this special license plate shall be the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, plus an annual royalty fee of twenty-five dollars for each plate, to be collected by the department every two years upon renewal of the plate. The annual royalty fee shall be paid by the department to the appropriate Louisiana council of the Boy Scouts of America as determined by the zip code of the purchaser's parish of origin, and the council shall use the money solely for its Eagle Scout program. A handling fee of three dollars and fifty cents shall also be charged and retained by the department to offset a portion of administrative costs.

D. The secretary shall promulgate rules and regulations as are necessary to implement the provisions of this Section.

Acts 2015, No. 32, §1.



RS 47:463.72 - Special prestige license plate; public service sororities and fraternities; Alpha Phi Alpha

§463.72. Special prestige license plate; public service sororities and fraternities; Alpha Phi Alpha

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate for public service sororities and fraternities provided there are a minimum of one thousand applicants for such plate. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The license plate shall be of a color and design selected by the various public service sororities and fraternities, provided that it is in compliance with R.S. 47:463(A)(3).

B. The prestige license plate shall be issued, upon application, to any citizen of Louisiana presently a member of any public service sorority or fraternity in the same manner as any other motor vehicle license plate.

C. The charge for this special license plate shall be a one-time fee of twenty-five dollars for each plate and a handling fee of three dollars and fifty cents, which shall be in addition to the regular motor vehicle registration license fee charged under the provisions of R.S. 47:463. The handling fee shall be retained by the department to offset a portion of administrative costs.

D. The secretary shall promulgate rules and regulations as are necessary to implement the provisions of this Section.

E. The department shall collect the one-time fee of twenty-five dollars upon the initial issuance of a special prestige license plate for Alpha Phi Alpha, and the department shall collect a fee of twenty-five dollars upon each renewal of a special prestige license plate for Alpha Phi Alpha, established under the provisions of this Section, and forward such amount to the Louisiana District of Alpha Phi Alpha, Inc.

Acts 1999, No. 925, §1; Acts 2001, No. 1131, §1.



RS 47:463.73 - Special prestige license plate; Louisiana public and private high schools

§463.73. Special prestige license plate; Louisiana public and private high schools

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate for the Louisiana parochial, public, and private high schools which have a minimum of one hundred applicants for such plate. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The license plate shall be of a color and design selected by the respective high school student council subject to the approval of the respective high school principal, provided that it is in compliance with R.S. 47:463(A)(3).

B. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate and as provided for in this Section.

C.(1) The charge for the plate shall be the standard motor vehicle license fee imposed by Article VII, Section 5 of the Constitution of Louisiana and a handling fee of three dollars and fifty cents which shall be retained by the department to offset the administrative costs.

(2) A royalty fee of twenty-five dollars for the use of the institution's design by the department shall be paid to the institution for each license plate issued as provided in this Section. At the option of any Louisiana parochial, public, or private high school, this royalty fee shall be collected annually by the department.

D. The department shall collect the royalty fee for each public high school prestige license plate and shall forward such fee to the respective school board of the school for which the plate was issued. Royalty fees collected for private high school prestige license plates shall be forwarded directly to such private school. The fees shall be used solely for school and instructional activities.

E. The secretary shall establish rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of royalty fees for these plates, the transfer and disposition of such license plates, the colors available, and the design criteria.

F. Upon the signing of a contract authorizing the use of the logo of any public or private high school, the secretary of the Department of Public Safety and Corrections shall establish prestige plates for such high school in accordance with the provisions of this Section. The contract shall include an agreement on the part of the school to use the royalty fee as provided in Subsection D of this Section.

G. The secretary shall establish special prestige license plates for Archbishop Hannan High School, Jesuit High School, Mount Carmel Academy, the Academy of the Sacred Heart, Saint Katharine Drexel Preparatory School, and any other parochial, public, or private Louisiana high school in accordance with the provisions of this Section as it was enacted.

Acts 1999, No. 945, §1; Acts 2007, No. 434, §1; Acts 2010, No. 22, §1, eff. July 1, 2010; Acts 2014, No. 76, §1; Acts 2014, No. 847, §1.



RS 47:463.74 - Special prestige license plates; Louisiana Agriculture

§463.74. Special prestige license plates; Louisiana Agriculture

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate for Louisiana Agriculture when the department has received a minimum of one hundred applications for such plate. The license plate shall be restricted to passenger cars, pickup trucks, and recreational vehicles. The license plate shall be of a color and design selected by the board of The Louisiana Foundation for Agriculture in the Classroom, Inc., provided it is in compliance with R.S. 47:463(A)(3).

B. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

C. The fee for the plate shall be the standard motor vehicle registration license fee. However, no such plate shall be issued unless the application is accompanied by a donation of nineteen dollars for each plate and each renewal, to be distributed as provided by Subsection D herein and a handling fee of three dollars and fifty cents.

D. The department shall collect the donation for each prestige license plate and forward it to the nonprofit foundation called The Louisiana Foundation for Agriculture in the Classroom, Inc. The activities of The Louisiana Foundation for Agriculture in the Classroom, Inc. are hereby deemed a public purpose and shall qualify as a cooperative endeavor under the provisions of Article VII, Section 14(C) of the Constitution of Louisiana. The handling fee of three dollars and fifty cents as provided in Subsection C hereof shall be retained by the department to offset the administrative costs.

E. The monies received from the donations shall be used solely for educational materials, supplies, and training for the agriculture in the classroom program.

F. The secretary shall establish rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of the donation, the transfer and disposition of such plates, the colors available, and the design criteria.

Acts 1999, No. 951, §1.



RS 47:463.75 - Special prestige license plates; "Sons of Confederate Veterans"

§463.75. Special prestige license plates; "Sons of Confederate Veterans"

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate for motor vehicles, restricted to passenger cars, pickup trucks, recreational vehicles, and vans, which may be issued upon application, to any member of a camp of the Sons of Confederate Veterans established in the state of Louisiana, provided that there is a minimum of one hundred applicants for such plate. This prestige license plate shall be of a color and design which is in compliance with the provisions of R.S. 47:463(A)(3). In addition, the plate shall bear the inscription "SONS OF CONFEDERATE VETERANS" and the logo of the Sons of Confederate Veterans. The department shall approve any logo, symbol, or design before such plate is produced.

B. Each applicant for the special prestige license plate, along with his application, will submit a certificate of good standing as a member of the Sons of Confederate Veterans signed and notarized by the camp commander of the Louisiana camp of which the applicant is a member.

C. The charge for the special license plate shall be twenty-eight dollars and fifty cents which shall be assessed every two years in addition to the regular motor vehicle registration license fee charged as provided by R.S. 47:463.

D. The department shall collect the fee for the special prestige license plate and shall retain three dollars and fifty cents for handling purposes and the remainder of the twenty-eight dollar and fifty cent fee imposed by Subsection C of this Section shall be forwarded and credited to the State Board of Elementary and Secondary Education and shall be used solely for the purpose of providing Louisiana history textbooks which are to be used in approved elementary and secondary schools of this state.

E. The secretary shall promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of the fees and the transfer and disposition of the license plates. The superintendent of the Department of Education shall promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Section regarding the purchase and distribution of Louisiana history textbooks.

Acts 1999, No. 1033, §1.



RS 47:463.76 - Special prestige license plates; Jaycees

§463.76. Special prestige license plates; Jaycees

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate which may be issued, upon application, to any citizen of Louisiana who is an active or past member of the Louisiana Jaycees, or any citizen who is a family member of a Jaycee, and only when the department has received a minimum of one hundred applications for such plate. These license plates shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles.

B. The plate shall be white with blue and gold lettering. The top of the plate shall bear the word "LOUISIANA". The Louisiana Jaycees logo shall appear on the left center portion followed by one or more numeric digits for registration purposes. The bottom of the plate shall bear the word "Jaycees".

C. These plates may be issued, upon application, in the same manner as any other motor vehicle license plate.

D. The charge for the plate shall be the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana and a handling fee of three dollars and fifty cents to be retained by the department to offset a portion of the administrative costs.

E. A royalty fee of twenty-five dollars for the use of the official logo of the Louisiana Jaycees shall be collected by the department. Upon receipt of the fee provided in this Subsection, the secretary shall record the name of the applicant and shall forward the fee directly to the Community Service Foundation of the Baton Rouge Junior Chamber of Commerce, Inc. within three months of receipt. The money shall be used solely for charitable purposes for residents of the state of Louisiana, including but not limited to donations made to Jaycee chapters statewide to fund their local community service projects, other nonprofit organizations recognized by the Internal Revenue Service as a 501(c)(3) organization, or for educational scholarships to accredited Louisiana universities.

F. The executive office of the Community Service Foundation of the Baton Rouge Junior Chamber of Commerce, Inc. shall be responsible for certifying applications on a form approved by the Department of Public Safety and Corrections to be submitted with other required registration papers. If a person holding a plate has his membership in the Louisiana Jaycees canceled for cause, the executive office of the Community Service Foundation of the Baton Rouge Junior Chamber of Commerce, Inc. shall notify the Department of Public Safety and Corrections so that the plate may be recovered and the registration canceled.

G. The secretary shall establish rules in accordance with the Administrative Procedure Act as are necessary to implement the provisions of this Section, including but not limited to rules governing the collection and disbursement of the donation and the transfer and disposition of such license plates.

H. Upon the signing of a contract authorizing the use of the logo of the Louisiana Jaycees, the secretary of the Department of Public Safety and Corrections shall establish prestige plates in accordance with the provisions of this Section. This contract shall include an agreement on the part of the Louisiana Jaycees to use the royalty fees as provided in Subsection E of this Section.

Acts 1999, No. 1070, §1.



RS 47:463.77 - Special prestige license plate; Captain Shreve High School

§463.77. Special prestige license plate; Captain Shreve High School

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate for Captain Shreve High School, Shreveport, Louisiana, when the department has received a minimum of one hundred applicants for such plate. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The license plate shall be of a color and design selected by the Captain Shreve High School Student Council subject to the approval of the Captain Shreve High School principal, provided that it is in compliance with R.S. 47:463(A)(3).

B. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate and as provided for in this Section.

C.(1) A royalty fee of twenty-five dollars for the use of the school's design by the department shall be paid to the school for each license plate issued as provided in this Section.

(2) The charge for the plate shall be the standard motor vehicle license plate tax imposed by Article VII, Section 5 of the Constitution of Louisiana plus a handling fee of three dollars and fifty cents which shall be retained by the department to offset administrative costs.

D. The department shall collect the required royalty fee for each license plate and forward the fee to the Caddo Parish School Board. The monies received from the Caddo Parish School Board from the license plates shall be forwarded to the Captain Shreve High School to be used solely for school and instructional activities.

E. The secretary shall establish rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of the monies generated from the one-time fee for these plates, the transfer and disposition of such license plates, the colors available, and the design criteria.

F. Upon the signing of a contract authorizing the use of the logo, the secretary of the Department of Public Safety and Corrections shall establish the prestige plates for Captain Shreve High School. This contract shall include an agreement on the part of such high school to use the royalty fees as provided in Subsection D of this Section.

Acts 1999, No. 1244, §1.



RS 47:463.78 - Special prestige license plates; Native Americans; scholarship fund

§463.78. Special prestige license plates; Native Americans; scholarship fund

A. The secretary of the Department of Public Safety and Corrections shall establish prestige license plates for motor vehicles, restricted to passenger cars, pickup trucks, recreational vehicles, and vans, representing the Native American culture which shall have a minimum of one hundred applicants for such plate. The license plate shall be of a color and design selected by the Governor's Office of Indian Affairs, R.S. 46:2301 et seq., and be in compliance with the requirements of R.S. 47:463(A)(3).

B. The prestige license plates shall be issued upon application to any citizen of Louisiana in the same manner as any other motor vehicle license plate and shall be established only after one hundred applications for the plate have been received.

C. The fee for the plate shall be twenty-five dollars which shall be assessed every two years in addition to the standard motor vehicle registration license fee and a handling fee of three dollars and fifty cents which shall be retained by the department to offset a portion of the administrative costs. The donation shall be made as provided in this Section.

D.(1) The department shall collect the additional twenty-five dollar donation and forward it to the Governor's Office of Indian Affairs. The activities of the Governor's Office of Indian Affairs with respect to the donations for the Native American prestige license plate are hereby deemed a public purpose and shall qualify as a cooperative endeavor under the provisions of Article VII, Section 14(C) of the Constitution of Louisiana.

(2) The monies received from the additional twenty-five dollar donation shall be used solely for academic or financial need-based scholarships for students of Native American ancestry.

(3) The Governor's Office of Indian Affairs shall be responsible for the disbursing of the funds and for establishing the scholarship program, including but not limited to adopting rules and regulations relative to academic standards for scholarship recipients.

E. The secretary shall adopt administrative rules to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of the donation, the transfer and disposition of such plates, the colors available, and the design criteria.

Acts 1999, No. 1254, §1.



RS 47:463.79 - Special prestige license plates; American-Italian Renaissance Foundation

§463.79. Special prestige license plates; American-Italian Renaissance Foundation

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate which shall be issued, upon application, to any citizen of Louisiana, and which shall have a minimum of one hundred applicants for such plate prior to its establishment. The license plates shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The prestige license plate shall be of a color and design which is in general compliance with R.S. 47:463(A)(3). However, the plate shall bear a designating emblem of the American-Italian Renaissance Foundation, the design of which shall be determined by the board of directors of the American-Italian Renaissance Foundation.

B. The prestige license plates shall be issued in the same manner as other motor vehicle license plates.

C. The donation required by this Section shall be in addition to the regular motor vehicle registration license fee.

D.(1) No such plate shall be issued unless the application is accompanied by a donation of twenty-five dollars to be distributed as provided in this Subsection and a handling fee of three dollars and fifty cents to be retained by the department to offset a portion of the administrative costs. The department shall collect the donation for each license plate which shall be annually appropriated by the legislature to the office of cultural development, Department of Culture, Recreation and Tourism.

(2) An amount of monies equal to the total amount of donations shall be equally divided and disbursed annually by the office of cultural development to the American-Italian Renaissance Foundation in New Orleans. The monies shall be used solely for the expenses incurred in providing the educational, charitable, scientific, and maintenance services and programs provided in accordance with Article III of the Articles of Incorporation of the American-Italian Renaissance Foundation.

(3) The services of the American-Italian Renaissance Foundation are hereby deemed a public purpose and shall qualify as cooperative endeavors under the provisions of Article VII, Section 14(C) of the Constitution of Louisiana.

E. The secretary shall establish rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of the donation and the transfer and disposition of such license plates.

Acts 1999, No. 1254, §1.



RS 47:463.80 - Special prestige license plates; "Bellsouth Volunteers"

§463.80. Special prestige license plates; "Bellsouth Volunteers"

A. The secretary of the Department of Public Safety and Corrections shall establish prestige license plates for motor vehicles, restricted to passenger cars, pickup trucks, recreational vehicles, and vans, representing the Bellsouth Volunteers, and which shall have a minimum of one hundred applicants for such plate prior to its establishment. The license plate shall be of a color and design selected by the Bellsouth Telephone Volunteers-Pioneers of America organization and shall bear the legend "Bellsouth Volunteers", contain the Telephone Pioneers logo, and be in compliance with the requirements of R.S. 47:463(A)(3).

B. The prestige license plates shall be issued upon application to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

C. The fee for the plate shall be the standard motor vehicle registration license fee and a handling fee of three dollars and fifty cents which shall be retained by the department to offset a portion of the administrative costs.

D.(1) A royalty fee of twenty-five dollars for the official Telephone Pioneer logo shall be collected by the department and shall be forwarded to the Bellsouth Volunteers-Telephone Pioneers of America organization for each plate issued as provided in this Section.

(2) The monies received from the royalty fee shall be used solely for Pioneer charitable activities.

E. The secretary shall adopt administrative rules to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of the royalty fee, the transfer and disposition of such plates, the colors available, and the design criteria.

F. Upon the signing of a contract authorizing the use of the Telephone Pioneer logo, the secretary of the Department of Public Safety and Corrections shall establish prestige motor vehicle plates in accordance with the provisions of this Section. This contract shall include an agreement on the part of the Bellsouth Volunteers to use the royalty fees as provided in Paragraph D(2) of this Section.

Acts 1999, No. 1254, §1.



RS 47:463.81 - Special prestige license plates; Fraternal Order of Police

§463.81. Special prestige license plates; Fraternal Order of Police

A. The secretary of the Department of Public Safety and Corrections shall establish a prestige license plate for the Fraternal Order of Police when the department has received a minimum of one hundred applications for such plate. The license plate shall be issued to passenger cars, pickup trucks, vans, recreational vehicles, and motorcycles.

B. Each applicant for the special prestige license plate, along with his application and any renewal thereof, shall submit a certificate of good standing as a member of the Fraternal Order of Police.

C. The fee for the plate shall be twenty-five dollars which shall be assessed every two years in addition to the standard motor vehicle registration license fee provided for in R.S. 47:463 and a handling fee of three dollars and fifty cents. The handling fee shall be retained by the department to offset a portion of the administrative costs.

D. The department shall collect the twenty-five-dollar application and renewal fee for each prestige license plate and forward it to the Louisiana Fraternal Order of Police Foundation. The monies shall be used solely for programs supported by the Louisiana Fraternal Order of Police Foundation.

E. The secretary shall promulgate rules and regulations as are necessary to implement the provisions of this Section, including but not limited to the design and color of the plate.

Acts 2000, 1st Ex. Sess., No. 85, §1; Acts 2010, No. 43, §1.



RS 47:463.82 - Special prestige license plates; Quota International

§463.82. Special prestige license plates; Quota International

A. The secretary of the Department of Public Safety and Corrections shall establish a prestige license plate for the Quota International organization when the department has received a minimum of one hundred applications for such plate. The license plate shall be issued to passenger cars, pickup trucks, vans, and recreational vehicles. This prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

B. The charge for the plate shall be the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, plus an additional annual royalty fee of twenty-five dollars and a handling fee of three dollars and fifty cents to be retained by the department to offset the administrative costs associated with such plate.

C.(1) The royalty fee of twenty-five dollars per year for the use of the official logo of the Quota International organization shall be collected by the department and shall be forwarded to the Louisiana Quota District 21 of the Quota International Organization for each prestige license plate issued as provided in this Section.

(2) Upon request of the Louisiana Quota District 21 of the Quota International Organization, the department shall calculate the number of Quota International prestige license plates sold and total monies collected from the sale of the plates in each Quota district within the state.

(3) The monies received from the royalty fees by Quota International shall be used solely to provide scholarships for students who major in the field of education to attend a Louisiana college or university.

D. The secretary shall promulgate rules and regulations in accordance with the Administrative Procedure Act as are necessary to implement the provisions of this Section, including but not limited to the design of the plate and the disbursement of monies received from the sale of such plate.

Acts 2000, 1st Ex. Sess., No. 108, §1.



RS 47:463.83 - Special prestige license plates; Charity School of Nursing

§463.83. Special prestige license plates; Charity School of Nursing

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate to be known as the Charity School of Nursing plate, provided there are a minimum of one thousand applicants for such plate. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The license plate shall be of a color and design selected by the Charity Hospital School of Nursing Alumni Association, hereafter in this Section referred to as the "association", shall bear the name of the nursing school, and may contain the institution's logo. The association shall be prohibited from requesting any change to the design or color of the license plates within a five-year period after the date of acceptance of a specific color and design.

B. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

C. A one-time royalty fee of twenty-five dollars for use of Charity School of Nursing's design shall be collected by the department and shall be forwarded to the association for each license plate issued as provided in this Section. The department shall also collect the standard motor vehicle registration license fee provided in R.S. 47:463 and a handling fee of three dollars and fifty cents.

D. The department shall collect the required royalty fee for each license plate and forward it to the association. The handling fee of three dollars and fifty cents shall be retained by the department to offset a portion of the administrative costs.

E. The secretary shall establish rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of royalty fees, the transfer and disposition of such license plates, the colors available, and the design criteria.

F.(1) The monies received from the royalty fees by the association shall be used solely for academic or financial need-based scholarships for students attending the Charity School of Nursing at Delgado. The association shall be responsible for disbursing the funds and for establishing the scholarship program.

(2) The president of the Charity Hospital School of Nursing Alumni Association or his designee and the dean of Charity School of Nursing at Delgado or his designee shall be responsible for establishing the procedures and criteria for awarding scholarships under this program.

G. Upon the signing of a contract authorizing the use of the design for the Charity School of Nursing's special prestige license plate, the secretary of the Department of Public Safety and Corrections shall establish the prestige license plate in accordance with the provisions of this Section. This contract shall include an agreement on the part of the association to use the royalty fees as provided in Subsection F of this Section.

Acts 2001, No. 660, §1.



RS 47:463.84 - Special prestige license plates; Most Worshipful Prince Hall Grand Lodge F & AM organization

§463.84. Special prestige license plates; Most Worshipful Prince Hall Grand Lodge F & AM organization

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate, to be known as the Most Worshipful Prince Hall Grand Lodge F & AM organization, hereafter referred to as the "organization", plate, subject to the provisions of this Section. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The color and design of the license plate shall be selected by the Grand Master of the organization or his designee, shall contain the organization's logo, and shall otherwise be in compliance with the provisions of R.S. 47:463(A)(3). The organization shall be prohibited from requesting any change to the design and color of the license plates within a five-year period after the date of acceptance of a specific color and design.

B. The license plate shall be issued, upon application, to any member in good standing of the organization.

C. An annual royalty fee of twelve dollars and fifty cents for use of the organization's logo shall be collected from the applicant and forwarded to the organization for each license plate issued as provided in this Section. The department shall also collect the standard motor vehicle registration license fee provided for in R.S. 47:463, and a handling fee of three dollars and fifty cents. The handling fee shall be retained by the department to offset a portion of the administrative costs.

D. The monies received from the royalty fees by the organization shall be used solely for academic or financial need-based scholarships for students attending any public or private college or university in the state of Louisiana. Additionally, the monies may be used for the purchase of equipment and supplies for and the operation expenses of the youth camp known as Chicota Youth Camp. The organization shall be responsible for establishing and disbursing the funds for the scholarship program and for the disbursement of funds for Chicota Youth Camp.

E. The secretary shall establish a prestige license plate for the organization in accordance with the provisions of this Section when all of the following conditions are met:

(1) All necessary contracts regarding use of the organization's logo have been executed.

(2) The secretary has received a minimum of one thousand applications for the license plate.

F. The secretary shall establish rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of royalty fees, verification that an applicant is a member of the organization, the transfer and disposition of such license plates, the colors available, and the design criteria.

Acts 2001, No. 661, §1.



RS 47:463.85 - Special prestige license plates; Esther Grand Chapter Order of Eastern Star-Prince Hall Affiliation

§463.85. Special prestige license plates; Esther Grand Chapter Order of Eastern Star-Prince Hall Affiliation

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate to be known as the Esther Grand Chapter Order of Eastern Star-Prince Hall Affiliation, hereafter referred to as the "organization", plate, subject to the provisions of this Section. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The color and design of the license plate shall be selected by the Grand Worthy Matron of the organization or her designee, shall contain the organization's logo, and shall otherwise be in compliance with the provisions of R.S. 47:463(A)(3). The organization shall be prohibited from requesting any change to the design and color of the license plates within a five-year period after the date of acceptance of a specific color and design.

B. The license plate shall be issued upon application to any member in good standing of the organization.

C. An annual royalty fee of twelve dollars and fifty cents for use of the organization's logo shall be collected from the applicant and forwarded to the organization for each license plate issued as provided in this Section. The department shall also collect the standard motor vehicle registration license fee provided for in R.S. 47:463 and a handling fee of three dollars and fifty cents. The handling fee shall be retained by the department to offset a portion of the administrative costs.

D. The monies received from the royalty fees by the organization shall be used solely for academic or financial need-based scholarships for students attending any public or private college or university in the state of Louisiana. Additionally, the monies may be used for the purchase of equipment and supplies for and the operation expenses of the youth camp known as Chicota Youth Camp. The organization shall be responsible for establishing and disbursing the funds for the scholarship program and for the disbursement of funds for Chicota Youth Camp.

E. The secretary shall establish a prestige license plate for the organization in accordance with the provisions of this Section when both of the following conditions are met:

(1) All necessary contracts regarding use of the organization's logo have been executed.

(2) The secretary has received a minimum of one thousand applications for the license plate.

F. The secretary shall establish rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of royalty fees, verification that an applicant is a member of the organization, the transfer and disposition of such license plates, the colors available, and the design criteria.

Acts 2001, No. 662, §1.



RS 47:463.86 - Prestige license plates; white tail deer

§463.86. Prestige license plates; white tail deer

A. The secretary of the Department of Public Safety and Corrections shall, subject to the provisions of this Section, establish a prestige license plate that bears a logo with a picture of a white tail deer. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles.

B. The charge for this special license plate shall be ten dollars, which shall be assessed every two years, in addition to the regular license fee provided for in R.S. 47:463. The department shall also collect a handling fee of three dollars and fifty cents for each license plate, which it shall retain to offset a portion of the administrative costs.

C. The revenues realized from the additional ten dollar fee imposed pursuant to Subsection B of this Section shall be remitted to the state as provided by law. The state treasurer shall place an amount equal to the revenues collected pursuant to Subsection B in the Conservation Fund, after complying with the requirements of R.S. 56:10(B), and shall credit that amount to the "white tail deer account" which is created within the Conservation Fund pursuant to R.S. 56:10(B)(11).

D. The secretary shall establish a white tail deer prestige license plate when he has received a minimum of one thousand applications for the license plate.

E. The secretary shall establish rules and regulations as are necessary to implement the provisions of this Section.

Acts 2001, No. 663, §1.



RS 47:463.87 - Special prestige license plates; Kiwanis International

§463.87. Special prestige license plates; Kiwanis International

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate to be known as the Kiwanis International plate, provided there is a minimum of one thousand applicants for such plate. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The license plate shall be of a color and design selected by Kiwanis International, provided that it is in compliance with R.S. 47:463(A)(3).

B. The prestige license plate shall be issued, upon application, to any citizen of Louisiana who is a member of Kiwanis International in the same manner as any other motor vehicle license plate. Each applicant who applies for the prestige plate under this Section shall present to the office of motor vehicles a letter from the applicant's district secretary certifying that the applicant is a member in good standing with Kiwanis International.

C. The department shall collect a one-time fee of twenty-five dollars for this prestige license plate. The department shall also collect the regular motor vehicle license fee provided for in R.S. 47:463 and a handling fee of three dollars and fifty cents. The handling fee shall be retained by the department to offset a portion of the administrative costs.

D. The department shall collect the one-time fee for each prestige license plate and forward it to Kiwanis International. The monies shall be used solely for programs supported by the Kiwanis District Foundation of Kiwanis International.

E. The secretary shall establish rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of fees, the transfer and disposition of such license plates, the colors available, and the design criteria.

Acts 2001, No. 664, §1.



RS 47:463.88 - Special prestige license plates; Kappa Alpha Psi Fraternity, Inc.

§463.88. Special prestige license plates; Kappa Alpha Psi Fraternity, Inc.

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate, to be known as the Kappa Alpha Psi Fraternity, Incorporated plate, provided there is a minimum of one thousand applicants for such plate. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The license plate shall be of a color and design selected by the local alumni chapter of the Kappa Alpha Psi Fraternity, Incorporated, provided that it is in compliance with R.S. 47:463(A)(3).

B. The prestige license plate shall be issued, upon application, to any citizen of Louisiana who is a member of the fraternity. Each person who applies for the prestige license plate shall present to the office of motor vehicles his membership identification card indicating such membership.

C. The department shall collect a one-time fee of twenty-five dollars for this prestige license plate. The department shall also collect the regular motor vehicle license fee provided for in R.S. 47:463 and a handling fee of three dollars and fifty cents. The department shall retain the handling fee to offset a portion of administrative costs.

D. The department shall collect the one-time fee for the prestige license plate and forward the fee to the state treasurer for immediate deposit in the state treasury.

E. The secretary shall establish rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of fees, the transfer and disposition of such license plates, the colors available, and the design criteria.

F, G. Repealed by Acts 2012, No. 834, §13.

Acts 2001, No. 665, §1; Acts 2012, No. 834, §§10, 13, eff. July 1, 2012.



RS 47:463.89 - Special prestige license plates; Crescent City

§463.89. Special prestige license plates; Crescent City

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate, to be known as the Crescent City plate, provided there is a minimum of one thousand applicants for such plate. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The license plate shall be of a color and design selected by the Board of Directors of Friends of the New Orleans Recreation Department and shall comply with R.S. 47:463(A)(3).

B. The license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

C. An annual fee of twelve dollars and fifty cents shall be collected by the department and shall be forwarded to the Friends of the New Orleans Recreation Department for each license plate issued in accordance with the provisions of this Section. The department shall also collect the standard motor vehicle registration license fee provided for in R.S. 47:463, and a handling fee of three dollars and fifty cents. The department shall retain the handling fee to offset a portion of the administrative costs.

D. The monies received by Friends of the New Orleans Recreation Department from collection of the annual fee as provided in Subsection C of this Section shall be used solely for the purchase of equipment and supplies for the New Orleans Recreation Department.

E. The secretary shall establish rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of fees, the transfer and disposition of such license plates, and the colors available and the design criteria.

Acts 2001, No. 666, §1.



RS 47:463.90 - Special prestige license plate for Beta Sigma Phi

§463.90. Special prestige license plate for Beta Sigma Phi

A. Notwithstanding the provisions of R.S. 47:463.72, the secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate for Beta Sigma Phi in accordance with the provisions of this Section. The license plates shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The license plate shall be of a color and design approved by the Beta Sigma Phi Disaster Relief Fund, provided that it is in compliance with R.S. 47:463(A)(3), and shall include the Beta Sigma Phi logo.

B. The prestige license plates shall be issued, upon application, to any member of Beta Sigma Phi in the same manner as any other motor vehicle license plate, provided that there is a minimum of one thousand applicants for such plate.

C. A fee of twenty-five dollars shall be paid for the issuance and renewal of each plate, which fee shall be in addition to the regular motor vehicle registration license fee, and a handling fee of three dollars and fifty cents. The handling fee shall be retained by the department to offset a portion of the administrative costs.

D. A royalty fee of twenty-five dollars for the use of the official logo of Beta Sigma Phi shall be collected by the department upon the issuance and renewal of each plate and, beginning July 1, 2001, shall be forwarded to the Beta Sigma Phi Disaster Relief Fund.

E. The secretary shall establish such rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of royalty fees, the transfer and disposition of such license plates, the colors available, and the design criteria.

F. The monies received from the royalty fees shall be used solely for the Beta Sigma Phi Disaster Relief Fund.

G. There shall be a contract authorizing the use of the Beta Sigma Phi logo and establishing the prestige motor vehicle license plates in accordance with the provisions of this Section. There shall also be an agreement on the part of the Beta Sigma Phi to use the royalty fees as provided in Subsection F of this Section.

Acts 2001, No. 673, §1, eff. July 1, 2001.



RS 47:463.91 - Special prestige license plate; Louisiana Nurses Foundation

§463.91. Special prestige license plate; Louisiana Nurses Foundation

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate for the Louisiana Nurses Foundation when the department has received a minimum of one thousand applications for such plate. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The license plate shall be of a color and design selected by the Louisiana Nurses Foundation, provided that it is in compliance with R.S. 47:463(A)(3).

B. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

C. The charge for this special license plate shall be the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, plus an annual royalty fee of twenty-five dollars for each plate, and a handling fee of three dollars and fifty cents which shall be retained by the department to offset administrative costs.

D. The annual royalty fee shall be collected by the department and forwarded to the Louisiana Nurses Foundation for use of the foundation's logo. The monies received from the royalty fees shall be used solely for the support of programs established and administered by the Louisiana Nurses Foundation.

E. Upon the signing of a contract authorizing the use of the logo of the Louisiana Nurses Foundation, the secretary shall establish the special prestige plate in accordance with this Section. The contract shall include an agreement on the part of the Louisiana Nurses Foundation to use the royalty fees as provided for in this Section.

F. The secretary shall promulgate rules and regulations as are necessary to implement the provisions of this Section.

Acts 2001, No. 677, §1.



RS 47:463.92 - Special prestige license plates; Elks

§463.92. Special prestige license plates; Elks

A. The secretary of the Department of Public Safety and Corrections shall establish prestige license plates for motor vehicles, which may be issued upon application of any citizen of Louisiana who is a member of the Benevolent Protective Order of Elks or the Improved Benevolent Protective Order of Elks of the World, provided that there is a minimum of one thousand applicants for such plate. These license plates shall be restricted to passenger cars, pickup trucks, recreational vehicles, and vans. The license plate shall be of a color and design selected by the Benevolent Protective Order of Elks or the Improved Benevolent Protective Order of Elks of the World provided it is in compliance with R.S. 47:463(A)(3).

B. The charge for this special license plate shall be the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, and a handling fee of three dollars and fifty cents which shall be retained by the department to offset the administrative costs associated with such plate.

C. The secretary shall promulgate rules and regulations necessary to implement the provisions of this Section in accordance with the Administrative Procedure Act, including rules and regulations governing the transfer and disposition of the license plates upon the death of the recipient and governing the design of the plate.

Acts 2001, No. 692, §1.



RS 47:463.93 - Special prestige license plates; Upper Room Bible Church

§463.93. Special prestige license plates; Upper Room Bible Church

A. The secretary of the Department of Public Safety and Corrections shall establish special prestige license plates which may be issued, upon application, to any member of the Upper Room Bible Church. The license plates shall be restricted to passenger cars, pickup trucks, recreational vehicles, and vans. The license plate shall be of a color and design selected by the Upper Room Bible Church, provided that it is in compliance with R.S. 47:463(A)(3).

B. The charge for this special license plate shall be a one-time fee of three dollars for each plate, which shall be in addition to the regular motor vehicle registration license tax and a handling fee of three dollars and fifty cents. The handling fee shall be retained by the department to offset a portion of the administrative cost.

C. The secretary shall promulgate rules and regulations necessary to implement the provisions of this Section in accordance with the Administrative Procedure Act.

D. The secretary shall establish a prestige license plate for the organization in accordance with the provisions of this Section when all of the following conditions are met:

(1) All necessary contracts regarding use of the Upper Room Bible Church logo have been executed.

(2) The secretary has received a minimum of one thousand applications for the license plate.

Acts 2001, No. 692, §1; Acts 2001, No. 1001, §1.



RS 47:463.94 - Special prestige license plate; Camp Woodmen

§463.94. Special prestige license plates; Camp Woodmen

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate for Camp Woodmen when the department has received a minimum of one thousand applications for such plate. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The license plate shall be of a color and design selected by the Camp Woodmen, provided that it is in compliance with R.S. 47:463(A)(3).

B. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

C. The charge for this special license plate shall be the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, plus a one-time royalty fee of twenty-five dollars for each plate for the use of the official logo of the Camp Woodmen or Woodmen of the World, and a handling fee of three dollars and fifty cents which shall be retained by the department to offset administrative costs.

D. The department shall collect the required royalty fee for each license plate and, by electronic funds transfer, on the thirtieth day of each month forward the monies collected as follows:

(1) To South Louisiana Woodmen of the World Youth Camp, Inc., monies from license plates purchased by persons living in the parishes of Avoyelles, Allen, Evangeline, Beauregard (excluding cities and townships north of Merryville), Calcasieu, Cameron, Jefferson Davis, Acadia, Vermilion, St. Landry, Lafayette, St. Martin, Iberia, St. Mary, Pointe Coupee, West Feliciana, East Feliciana, St. Helena, Tangipahoa, Washington, St. Tammany, Livingston, East Baton Rouge, West Baton Rouge, Iberville, Ascension, Assumption, Lafourche, Terrebonne, St. James, St. John the Baptist, St. Charles, Jefferson, Orleans, Plaquemines, and St. Bernard.

(2) To North Louisiana Woodmen of the World Youth Camp, Inc., monies from license plates purchased by persons living in the parishes of Vernon, Rapides, Beauregard (excluding cities and townships south of DeRidder), Sabine, Natchitoches, Winn, Grant, LaSalle, Catahoula, Concordia, Tensas, Franklin, Caldwell, Jackson, Bienville, Red River, DeSoto, Caddo, Bossier, Webster, Claiborne, Union, Lincoln, Ouachita, Richland, Morehouse, West Carroll, East Carroll, and Madison.

E. The monies received from the royalty fee shall be used solely for camping programs and equipment utilized in implementing and continuing programs as well as the overall benefit of the property and operations of the South Louisiana Woodmen of the World Youth Camp, Inc. and North Louisiana Woodmen of the World Youth Camp, Inc.

F. Upon the signing of a contract authorizing the use of the logo of the Camp Woodmen or Woodmen of the World, the secretary shall establish the special prestige plate in accordance with this Section. The contract shall include an agreement on the part of the Camp Woodmen or Woodmen of the World to use the royalty fees as provided for in this Section.

G. The secretary shall promulgate rules and regulations as are necessary to implement the provisions of this Section.

Acts 2001, No. 764, §1; Acts 2003, No. 227, §1.



RS 47:463.95 - Special prestige license plates; "Unlocking Autism"

§463.95. Special prestige license plates; "Unlocking Autism"

A. The secretary of the Department of Public Safety and Corrections shall establish a prestige license plate for "Unlocking Autism" when the department has received a minimum of one thousand applications for such plate. The license plate shall be issued to passenger cars, pickup trucks, vans, and recreational vehicles. This prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

B. The charge for the plate shall be the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, plus an additional royalty fee of twenty dollars, and a handling fee of three dollars and fifty cents which shall be retained by the department to offset the administrative costs associated with such plate.

C. The royalty fee of twenty dollars for the use of the official logo of "Unlocking Autism" shall be collected by the department and forwarded to "Unlocking Autism" for each prestige license plate issued as provided in this Section.

D. The secretary shall promulgate rules and regulations as are necessary to implement the provisions of this Section, including but not limited to the design and color of the plate.

Acts 2001, No. 777, §1.



RS 47:463.96 - Special prestige license plates; Festival International de Louisiane

§463.96. Special prestige license plates; Festival International de Louisiane

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate for the Festival International de Louisiane, provided there are a minimum of one thousand applicants for such plate. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The license plate shall be a color and design selected by the Board of Directors of Festival International de Louisiane, a nonprofit corporation qualified as tax exempt under Section 501(c)(3) of the Internal Revenue Code, provided it is in compliance with R.S. 47: 463(A)(3) and shall bear the words "Festival International de Louisiane".

B. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

C. The annual fee for this special prestige license plate shall be twenty-five dollars, in addition to the regular motor vehicle license fee provided in R.S. 47:463, to be distributed in the manner set forth in Subsection D of this Section and a one-time handling fee of three dollars and fifty cents to be retained by the department to offset a portion of administrative costs.

D. The department shall collect the fee for each prestige license plate and shall forward such monies to Festival International de Louisiane, to be used solely for administrative purposes, including but not limited to the lease or purchase of supplies and equipment and for programming, production, and marketing needs of Festival International de Louisiane.

E. The secretary shall establish rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of fees, the transfer and disposition of such license plates, the colors available, and the design criteria.

Acts 2001, No. 958, §1.



RS 47:463.97 - Special prestige license plate; retired employees of the Department of Transportation and Development

§463.97. Special prestige license plate; retired employees of the Department of Transportation and Development

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate, to be known as the retired employees of the Department of Transportation and Development, provided there is a minimum of one thousand applicants for such plate. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The color and design of such license plate shall be in compliance with the provisions of R.S. 47:463(A)(3) and shall contain the Department of Transportation and Development's logo and bear the words "Retired from DOTD".

B. Upon application from a retired employee of the Department of Transportation and Development, the secretary shall issue such license plate in the same manner as any other motor vehicle license plate.

C. The fee for the license plate shall be the standard registration license fee and a handling fee of three dollars and fifty cents. The handling fee shall be retained by the department to offset a portion of administrative costs.

D. The secretary shall establish rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations for verification of the applicant's retirement from the Department of Transportation and Development, the collection of the administrative fee, the transfer and disposition of such license plates, the colors available, and the design criteria.

Acts 2001, No. 961, §1.



RS 47:463.98 - Special Prestige license plate; Louisiana Water and Waste Water Operators

§463.98. Special Prestige license plate; Louisiana Water and Waste Water Operators

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate, to be known as the Louisiana Water and Waste Water Operators plate, provided there is a minimum of one thousand applicants for such plate. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The color and design of such license plate shall be in compliance with the provisions of R.S. 47:463(A)(3).

B. The license plate shall be issued, upon application, to any water or waste water operator.

C. The fee for the license plate shall be the standard registration license fee and a handling fee of three dollars and fifty cents. The handling fee shall be retained by the department to offset a portion of administrative costs.

D. The secretary shall establish rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations for verification that an applicant is a water or waste water operator, the collection of the administrative fee, the transfer and disposition of such license plates, the colors available, and the design criteria.

Acts 2001, No. 961, §1.



RS 47:463.99 - Special prestige license plates; Rotary International

§463.99. Special prestige license plates; Rotary International

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate, to be known as the Rotary International plate, provided there are a minimum of one thousand applicants for such plate. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The license plate shall be a color and design selected by Rotary International, provided that it is in compliance with R.S. 47:463(A)(3).

B. The prestige license plate shall be issued, upon application, to any citizen of Louisiana who is a member of Rotary International in the same manner as any other motor vehicle license plate.

C. The one-time fee for this prestige license plate shall be twenty-five dollars, in addition to the regular motor vehicle license fee and a handling fee of three dollars and fifty cents. The handling fee shall be retained by the department to offset a portion of administrative costs. Each applicant who applies for the prestige plate under this Section shall present to the office of motor vehicles a letter from the applicant's district secretary certifying that the applicant is a member in good standing with Rotary International.

D. The department shall collect the fee for each prestige license plate and forward it to the Rotary Foundation of Rotary International. The monies shall be used solely for programs supported by the Rotary Foundation of Rotary International.

E. The secretary shall establish rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of fees, the transfer and disposition of such license plates, the colors available, and the design criteria.

Acts 2001, No. 962, §1.



RS 47:463.100 - Special prestige license plates; U.S. Naval Academy

§463.100. Special prestige license plates; U.S. Naval Academy

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate, to be known as the U.S. Naval Academy plate, subject to the provisions of this Section. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The license plate shall be a color and design selected by the president of the Southeast Louisiana and Southwest Mississippi Gulf Coast Chapter of the U.S. Naval Academy Alumni Association, shall bear the name of the academy, and shall contain the academy's seal. The Southeast Louisiana and Southwest Mississippi Gulf Coast Chapter of the U.S. Naval Academy Alumni Association shall be prohibited from requesting any change to the design and color of the license plates within a five-year period after the date of acceptance of a specific color and design.

B. The license plate shall be issued upon application to any member or auxiliary member in good standing of the Southeast Louisiana and Southwest Mississippi Gulf Coast Chapter of the U.S. Naval Academy Alumni Association.

C. A one-time royalty fee of twenty-five dollars for use of the U.S. Naval Academy's seal shall be collected from the applicant and forwarded to the Southeast Louisiana and Southwest Mississippi Gulf Coast Chapter of the U.S. Naval Academy Alumni Association for each license plate issued as provided in this Section. The department shall also collect the standard motor vehicle registration license fee provided for in R.S. 47:463 and a handling fee of three dollars and fifty cents. The handling fee shall be retained by the department to offset a portion of the administrative costs.

D. The secretary shall establish a prestige license plate for the U.S. Naval Academy in accordance with the provisions of this Section when all of the following conditions are met:

(1) All necessary contracts regarding use of the seal have been executed.

(2) The secretary has received a minimum of one thousand applications for the license plate.

E. The secretary shall establish rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of royalty fees, verification that an applicant is a member or auxiliary member of the association, the transfer and disposition of such license plates, the colors available, and the design criteria.

Acts 2001, No. 966, §1.



RS 47:463.101 - Special prestige license plates; American Legion

§463.101. Special prestige license plates; American Legion

A. The secretary of the Department of Public Safety and Corrections shall establish prestige license plates for motor vehicles, which may be issued upon application of any citizen of Louisiana who is a member of the American Legion, provided that there is a minimum of one thousand applicants for such plate. These license plates shall be restricted to passenger cars, pickup trucks, recreational vehicles, and vans. The license plate shall be of a color and design selected by the American Legion of Louisiana provided it is in compliance with R.S. 47:463(A)(3).

B. The charge for this special license plate shall be the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, and a handling fee of three dollars and fifty cents which shall be retained by the department to offset the administrative costs associated with such plate.

C. The secretary shall promulgate rules and regulations necessary to implement the provisions of this Section in accordance with the Administrative Procedure Act, including rules and regulations governing the transfer and disposition of the license plates upon the death of the recipient and governing the design of the plate.

Acts 2001, No. 966, §1.



RS 47:463.102 - Special prestige license plates; Louisiana Rotary

§463.102. Special prestige license plates; Louisiana Rotary

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate, to be known as the Louisiana Rotary plate, subject to the provisions of this Section. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The color and design of the license plate shall be selected by the Louisiana Rotary organization hereafter referred to as the "organization". The license plate shall contain the organization's logo, provided it is in compliance with R.S. 47:463(A)(3), and shall bear the words "SERVICE ABOVE SELF".

B. The license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate and as provided for in this Section.

C. A royalty fee of twenty-five dollars for use of the organization's logo shall be collected from the applicant and forwarded to the Rotary District 6200 Foundation, for each license plate issued and renewed as provided in this Section, and shall be accompanied by identification of the parish in which the applicant is domiciled. The department shall also collect the standard motor vehicle registration license fee provided for in R.S. 47:463 and a handling fee of three dollars and fifty cents. The handling fee shall be retained by the department to offset a portion of administrative costs.

D. The monies received from the royalty fees by the foundation, shall be used solely for charitable purposes and shall be distributed to the Rotary district in the parish of the applicant's domicile, as reported to the foundation by the department. The foundation shall be responsible for establishing and disbursing the funds for charitable purposes.

E. The secretary shall establish a prestige license plate for the organization in accordance with the provisions of this Section when all of the following conditions are met:

(1) All necessary contracts regarding use of the organization's logo have been executed.

(2) The secretary has received a minimum of one thousand applications for the license plate.

F. The secretary shall establish rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of royalty fees, the transfer and disposition of such license plates, the colors available, and the design criteria.

Acts 2001, No. 987, §1; Acts 2010, No. 985, §1.



RS 47:463.103 - Special prestige license plates; Louisiana Delta Sigma Theta Sorority, Inc.

§463.103. Special prestige license plates; Louisiana Delta Sigma Theta Sorority, Inc.

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate, to be known as the Louisiana Delta Sigma Theta Sorority, Inc., plate, subject to the provisions of this Section. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The color and design of the license plate shall be selected by the license plate proposal committee provided it is in compliance with R.S. 47:463(A)(3), and shall include the logo of the sorority. All lettering and numbering on such prestige plates shall be in the color red. The organization shall be prohibited from requesting any change to the design and color of the license plates within a five-year period after the date of acceptance of a specific color and design.

B. The license plate shall be issued, upon initial application and renewal to any applicant who submits a letter from their local chapter signed by both the chapter president and the chapter's financial secretary, certifying that the applicant is a current member in good standing. This document must also contain a raised seal from the local chapter. In addition, the applicant must present her current membership card upon initial issuance and at renewal.

C. An annual royalty fee of twenty-five dollars for use of the sorority's logo shall be collected from the applicant and forwarded to the following organizations in the following manner: five dollars to the Delta Research and Educational Fund (DREF); ten dollars to the Louisiana Center for the Book; and ten dollars to the Louisiana Coalition Against Domestic Violence, for each license plate issued as provided in this Section. The department shall also collect the standard registration license fee provided for in R.S. 47:463 and a handling fee of three dollars and fifty cents. The handling fee shall be retained by the department to offset a portion of administrative costs.

D. The monies received from the royalty fees for each initial issuance of a license plate and for each license plate renewal by the Louisiana Center for the Book and the Louisiana Coalition Against Domestic Violence shall be used to support statewide activities.

E. The donations from the royalties to the above-named funds may be revised or discontinued as warranted every five years after review by the Louisiana state coordinator of Delta Sigma Theta Sorority, Inc., with approval from the majority of the presidents of the state's alumnae and collegiate chapters.

F. The secretary shall establish a prestige license plate in accordance with the provisions of this Section when all of the following conditions are met:

(1) All necessary contracts regarding use of the Delta Sigma Theta Sorority's logo have been executed.

(2) The secretary has received a minimum of one thousand applications for the license plate.

G. The secretary shall establish rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of royalty fees, verification that an applicant is a member of the Delta Sigma Theta Sorority, the transfer and disposition of such license plates, the colors available, and the design criteria.

Acts 2001, No. 1001, §1; Acts 2009, No. 140, §1.



RS 47:463.104 - Special prestige license plates; Seniors-Our Heritage

§463.104. Special prestige license plates; Seniors-Our Heritage

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate, to be known as the Seniors-Our Heritage plate, subject to the provisions of this Section. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The color and design of the license plate shall be selected by the secretary provided it is in compliance with R.S. 47:463(A)(3).

B. The license plate shall be issued, upon application, to any resident of Louisiana.

C. An annual fee of fifty dollars shall be collected from the applicant and forwarded to the Medicaid Trust Fund for the Elderly, created by R.S. 46:2691, for each license plate issued as provided in this Section. The department shall also collect the standard registration license fee provided for in R.S. 47:463 and a handling fee of three dollars and fifty cents. The handling fee shall be retained by the department to offset a portion of administrative costs.

D. The monies received from the fees by the Medicaid Trust Fund for the Elderly shall be used to support health care services for the elderly under the Medicaid program.

E. The secretary shall establish a prestige license plate for Seniors-Our Heritage in accordance with this Section when the secretary has received a minimum of one thousand applications for the license plate.

F. The secretary shall establish rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of fees, verification that an applicant is a resident of Louisiana, the transfer and disposition of such license plates, the colors available, and the design criteria.

Acts 2001, No. 1006, §1.



RS 47:463.105 - Special prestige license plates; Laborers' International Union of North America (LIUNA)

§463.105. Special prestige license plates; Laborers' International Union of North America (LIUNA)

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate, to be known as the Laborers' International Union of North America (LIUNA) organization prestige license plate, hereafter referred to as the organization plate subject to the provisions of this Section. The license plate shall be restricted to passenger cars, pickup trucks, vans, recreational vehicles, and motorcycles. The color and design of the license plate shall be selected by the president of the organization, or his designee, shall contain the organization's logo, and shall otherwise be in compliance with the provisions of R.S. 47:463(A)(3). The organization shall be prohibited from requesting any change to the design and color of the license plates within a five-year period after the date of acceptance of a specific color and design.

B. The license plate shall be issued, upon application, to any member in good standing of the organization.

C. The department shall collect the standard motor vehicle registration license fee provided for in R.S. 47:463 and a handling fee of three dollars and fifty cents. The handling fee shall be retained by the department to offset a portion of the administrative costs.

D. The secretary shall establish a prestige license plate for the organization in accordance with the provisions of this Section when all of the following conditions are met:

(1) All necessary contracts regarding use of the organization's logo have been executed.

(2) The secretary has received a minimum of one thousand applications for the license plate.

E. The secretary shall establish rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the verification that an applicant is a member of the organization, the transfer and disposition of such license plates, the colors available, and the design criteria.

Acts 2001, No. 1078, §1.



RS 47:463.106 - Special prestige license plates; Omega Psi Phi fraternity

§463.106. Special prestige license plates; Omega Psi Phi fraternity

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate, to be known as the Omega Psi Phi fraternity plate, subject to the provisions of this Section. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The color and design of the license plate shall be selected by Omega Psi Phi fraternity, hereafter referred to as the "organization". The license plate shall contain the organization's logo and shall otherwise be in compliance with the provisions of R.S. 47:463(A)(3).

B. The license plate shall be issued, upon application, to any member in good standing of the organization.

C. An annual royalty fee of twenty-five dollars for use of the organization's logo shall be collected from the applicant and forwarded to the Lambda Kappa Kappa chapter of Omega Psi Phi fraternity for each license plate issued as provided in this Section. The department shall also collect the standard motor vehicle registration license fee provided for in R.S. 47:463 and a handling fee of three dollars and fifty cents. The handling fee shall be retained by the department to offset a portion of administrative costs.

D. The monies received from the royalty fees by the Lambda Kappa Kappa chapter of Omega Psi Phi fraternity shall be disbursed in accordance with the following provisions:

(1) For each initial issuance of a license plate, Lambda Kappa Kappa chapter of Omega Psi Phi fraternity shall forward twelve dollars and fifty cents of the royalty fee to Unified Omegas of Louisiana.

(2) For each initial issuance of a license plate, Lambda Kappa Kappa chapter of Omega Psi Phi fraternity shall retain twelve dollars and fifty cents of the royalty fee. For each license plate renewal, Lambda Kappa Kappa chapter of Omega Psi Phi fraternity shall retain the entire royalty fee. The monies received from the royalty fees by Lambda Kappa Kappa chapter of Omega Psi Phi fraternity shall be used to support scholarship programs.

E. The secretary shall establish a prestige license plate for the organization in accordance with the provisions of this Section when all of the following conditions are met:

(1) All necessary contracts regarding use of the Omega Psi Phi fraternity logo have been executed.

(2) The secretary has received a minimum of one thousand applications for the license plate.

F. The secretary shall establish rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of royalty fees, verification that an applicant is a member of the organization, the transfer and disposition of such license plates, the colors available, and the design criteria.

Acts 2001, No. 1089, §1.



RS 47:463.107 - Special prestige license plates; Alpha Kappa Alpha Sorority

§463.107. Special prestige license plates; Alpha Kappa Alpha Sorority

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate, to be known as the Alpha Kappa Alpha Sorority plate, subject to the provisions of this Section. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The color and design of the license plate shall be selected by the executive committee of Nu Gamma Omega Educational and Charitable Foundation, Inc. provided it is in compliance with R.S. 47:463(A)(3), and shall include the logo of the sorority. All lettering and numbering on such prestige plate shall be in the color green. The organization shall be prohibited from requesting any change to the design and color of the license plates within a five- year period after the date of acceptance of a specific color and design.

B. The license plate shall be issued, upon application, to any member of the Alpha Kappa Alpha Sorority.

C. An annual royalty fee of twenty-five dollars for use of the sorority's logo shall be collected from the applicant and forwarded to Nu Gamma Omega Educational and Charitable Foundation, Inc. for each license plate issued as provided in this Section. The department shall also collect the standard registration license fee provided for in R.S. 47:463 and a handling fee of three dollars and fifty cents. The handling fee shall be retained by the department to offset a portion of administrative costs.

D. The monies received from the royalty fees by Nu Gamma Omega Educational and Charitable Foundation, Inc. shall be disbursed in accordance with the following provisions:

(1) For each initial issuance of a license plate, Nu Gamma Omega Educational and Charitable Foundation, Inc. shall forward seven dollars of the royalty fee to the Alpha Kappa Alpha Sorority corporate office.

(2) For each initial issuance of a license plate, Nu Gamma Omega Educational and Charitable Foundation, Inc. shall forward three dollars of the royalty fee to the Alpha Kappa Alpha regional office.

(3) For each initial issuance of a license plate, Nu Gamma Omega Educational and Charitable Foundation, Inc. shall retain fifteen dollars of the royalty fee. For each license plate renewal, Nu Gamma Omega Educational and Charitable Foundation, Inc. shall retain the entire royalty fee. The monies received from the royalty fees by Nu Gamma Omega Educational and Charitable Foundation, Inc. shall be used to support local chapter activities and scholarship programs.

E. The secretary shall establish a prestige license plate in accordance with the provisions of this Section when all of the following conditions are met:

(1) All necessary contracts regarding use of the Alpha Kappa Alpha Sorority's logo have been executed.

(2) The secretary has received a minimum of one thousand applications for the license plate.

F. The secretary shall establish rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of royalty fees, verification that an applicant is a member of the Alpha Kappa Alpha Sorority, the transfer and disposition of such license plates, the colors available, and the design criteria.

Acts 2001, No. 1168, §1.



RS 47:463.108 - Special prestige license plate; breast cancer awareness

§463.108. Special prestige license plate; breast cancer awareness

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate for breast cancer awareness when the department has received a minimum of one thousand applications for such plate. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The license plate shall be of a color and design selected by the Louisiana Susan G. Komen Affiliates, provided that it is in compliance with R.S. 47:463(A)(3).

B. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

C. The charge for this special license plate shall be the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, plus an annual royalty fee of twenty-five dollars for each plate, and a handling fee of three dollars and fifty cents which shall be retained by the department to offset administrative costs.

D. The annual royalty fee shall be collected by the department and forwarded to the Louisiana Susan G. Komen Affiliates for use of the group's logo. The monies received from the royalty fees shall be divided equally among the Susan G. Komen Affiliate groups in Louisiana and shall be used solely for the support of programs established and administered by the Louisiana Susan G. Komen Affiliates.

E. Upon the signing of a contract authorizing the use of the logo of the Louisiana Susan G. Komen Affiliates, the secretary shall establish the special prestige plate in accordance with this Section. The contract shall include an agreement on the part of the Louisiana Susan G. Komen Affiliates to use the royalty fees as provided for in this Section.

F. The secretary shall promulgate rules and regulations as are necessary to implement the provisions of this Section.

Acts 2002, 1st Ex. Sess., No. 23, §1.



RS 47:463.109 - Special prestige license plates; In God We Trust

§463.109. Special prestige license plates; In God We Trust

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate, to be known as the In God We Trust plate, provided there is a minimum of one thousand applicants for such plate. The license plate shall be restricted to passenger cars, pickup trucks, motorcycles, vans, and recreational vehicles. The secretary shall design the plate, and it shall include the words "In God We Trust".

B. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

C. The department shall collect an annual fee of twenty-five dollars for this special prestige license plate, which shall be disbursed in accordance with Subsection D of this Section. This fee shall be in addition to the regular motor vehicle license fee provided in R.S. 47:463, and a three dollar and fifty cent handling fee to be retained by the department to offset a portion of administrative costs.

D. The monies received from the additional twenty-five dollar fee shall be annually disbursed as follows:

(1) One-third shall be divided equally among and paid to each of the Boy Scouts of America area councils in Louisiana.

(2) One-third shall be divided equally among and paid to each of the Girl Scouts of the U.S.A. councils in Louisiana.

(3) One-third shall be divided equally among and paid to The Arc of Louisiana and the Louisiana Alliance for Independent Providers.

E. The secretary shall establish rules and regulations as are necessary to implement this Section.

Acts 2002, 1st Ex. Sess., No. 53, §1; Acts 2006, No. 58, §1; Acts 2016, No. 26, §1.



RS 47:463.110 - Special prestige license plate; 4-H

§463.110. Special prestige license plate; 4-H

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate, to be known as the 4-H plate, provided there is a minimum of one thousand applicants for such plate. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles.

B. The background of the plate shall be white and there shall be a thin green border around the perimeter of the plate. The top of the plate shall bear the word "Louisiana" in red. The 4-H logo shall appear on the left side of the plate beneath the words "LSU AgCenter" written in green. The bottom of the plate shall bear the words "Support 4-H Youth Development" in green letters and the alpha numeric registration license code and numbers shall also be green.

C. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

D. The department shall collect an annual fee of twenty-five dollars for this special prestige license plate, which shall be disbursed to the 4-H Foundation. This fee shall be in addition to the regular motor vehicle license fee provided in R.S. 47:463, and a three dollar and fifty cent handling fee to be retained by the department to offset a portion of administrative costs.

E. The department shall promulgate such rules and regulations as are necessary to implement the provisions of this Section.

Acts 2002, 1st Ex. Sess., No. 53, §1.



RS 47:463.111 - Special prestige license plates; commissioned police officer

§463.111. Special prestige license plates; commissioned police officer

A. The secretary of the Department of Public Safety and Corrections shall design and establish a special prestige license plate for active commissioned police officers, provided there is a minimum of one thousand applicants for such plate. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles.

B. Each person who applies for the issuance or renewal of the prestige license plate shall present the following to the secretary in order to qualify for the plate:

(1) A statement on letterhead from the chief official of the employing law enforcement agency stating that the applicant has an active commission in that law enforcement agency at the time of application and has held such commission for at least two consecutive years.

(2) Proof of Police Officer Standards Training completion.

C. An annual fee of twenty-five dollars shall be collected for each plate and forwarded to the board of directors of the Louisiana Law Enforcement Officers memorial. The department shall also collect the regular motor vehicle registration license fee provided in R.S. 47:463 and a handling fee of three dollars and fifty cents to be retained by the department to offset a portion of administrative costs.

D. The department shall establish rules and regulations as are necessary to implement this Section.

E. Upon resignation or termination of a commissioned police officer who has been issued a special prestige license plate pursuant to this Section, the chief official of the employing law enforcement agency from which the person resigned or was terminated by shall provide the secretary a written statement on his letterhead notifying the secretary of such termination or resignation.

Acts 2003, No. 13, §1; Acts 2016, No. 24, §1.



RS 47:463.112 - Special prestige license plates; foster and adoptive parenting

§463.112. Special prestige license plates; foster and adoptive parenting

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate, to be known as the foster and adoptive parenting plate, provided there is a minimum of one thousand applicants for such plate. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The secretary shall design the plate.

B. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

C. The department shall collect an annual fee of twenty-five dollars for this special prestige license plate, which shall be dedicated to the Department of Children and Family Services, office of children and family services, to be used solely for foster and adoptive parent recruitment activities. This fee shall be in addition to the regular motor vehicle license fee provided in R.S. 47:463, and a handling fee of three dollars and fifty cents to be retained by the department to offset a portion of administrative costs.

D. The department shall establish rules and regulations as are necessary to implement this Section.

Acts 2003, No. 21, §1, eff. May 23, 2003.



RS 47:463.113 - Special prestige license plates; Louisiana organ donation

§463.113. Special prestige license plates; Louisiana organ donation

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate, to be known as the Louisiana organ donation plate, provided there is a minimum of one thousand applicants for such plate. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The secretary shall work with the Louisiana Organ Procurement Agency on the design for the plate.

B. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

C. The department shall collect the following fees for this plate:

(1) An initial fee of twenty-five dollars, which shall be disbursed in accordance with Subsection D of this Section, in addition to the regular motor vehicle license fee provided in R.S. 47:463.

(2) A handling fee of three dollars and fifty cents to be retained by the department to offset a portion of administrative costs.

(3) A renewal fee which shall be the same as the fee for renewing a regular motor vehicle license plate.

D. The monies received from the additional twenty-five-dollar fee shall be annually disbursed to the Louisiana Organ Procurement Agency and used solely for the purpose of promotion of organ and tissue donation in Louisiana.

E. The department shall establish rules and regulations as are necessary to implement this Section.

Acts 2003, No. 94, §1.



RS 47:463.114 - Special prestige license plate; Junior Golf

§463.114. Special prestige license plates; Junior Golf

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate for Junior Golf when the department has received a minimum of one thousand applications for such plate. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The license plate shall be of a color and design selected by the Gulf States PGA Junior Foundation, provided that it is in compliance with R.S. 47:463(A)(3).

B. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

C. The charge for this special license plate shall be the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, plus an annual royalty fee of twenty-five dollars for each plate, and a handling fee of three dollars and fifty cents which shall be retained by the department to offset administrative costs.

D. The annual royalty fee shall be collected by the department and forwarded to the Gulf States PGA Junior Foundation for use of the foundation's logo. The monies received from the royalty fees shall be used solely for the support of programs established and administered by the Gulf States PGA Junior Foundation.

E. Upon the signing of a contract authorizing the use of the logo of the Gulf States PGA Junior Foundation, the secretary shall establish the special prestige plate in accordance with this Section. The contract shall include an agreement on the part of the Gulf States PGA Junior Foundation to use the royalty fees as provided for in this Section.

F. The secretary shall promulgate rules and regulations as are necessary to implement the provisions of this Section.

Acts 2003, No. 192, §1.



RS 47:463.115 - Special prestige license plate; Invest in Children

§463.115. Special prestige license plates; Invest in Children

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate for Invest in Children when the department has received a minimum of one thousand applications for such plate. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The license plate shall be of a color and design selected by the Women's Leadership Initiative of the United Way for the Greater New Orleans Area, provided that it is in compliance with R.S. 47:463(A)(3).

B. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

C. The charge for this special license plate shall be the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, plus an annual royalty fee of twenty-five dollars for each plate, and a handling fee of three dollars and fifty cents which shall be retained by the department to offset administrative costs.

D. The annual royalty fee shall be collected by the department and forwarded to the Women's Leadership Initiative of the United Way for the Greater New Orleans Area for use of the foundation's logo. The monies received from the royalty fees shall be used solely for the support of early childhood development programs, including but not limited to Success By 6, established and administered by the Women's Leadership Initiative of the United Way for the Greater New Orleans Area.

E. Upon the signing of a contract authorizing the use of the logo of the Women's Leadership Initiative of the United Way for the Greater New Orleans Area, the secretary shall establish the special prestige plate in accordance with this Section. The contract shall include an agreement on the part of the Women's Leadership Initiative of the United Way for the Greater New Orleans Area to use the royalty fees as provided for in this Section.

F. The secretary shall promulgate rules and regulations as are necessary to implement the provisions of this Section.

Acts 2003, No. 212, §1.



RS 47:463.116 - Special prestige license plate; Louisiana Leadership Institute

§463.116. Special prestige license plates; Louisiana Leadership Institute

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate for the Louisiana Leadership Institute when the department has received a minimum of one thousand applications for such plate. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The license plate shall be of a color and design selected by the Louisiana Leadership Institute, provided that it is in compliance with R.S. 47:463(A)(3).

B. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

C. The charge for this special license plate shall be the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, plus an annual royalty fee of twenty-five dollars for each plate, and a handling fee of three dollars and fifty cents which shall be retained by the department to offset administrative costs.

D. The annual royalty fee shall be collected by the department and forwarded to the Louisiana Leadership Institute for use of the institute's logo. The monies received from the royalty fees shall be used solely for the support of programs established and administered by the Louisiana Leadership Institute.

E. Upon the signing of a contract authorizing the use of the logo of the Louisiana Leadership Institute, the secretary shall establish the special prestige plate in accordance with this Section. The contract shall include an agreement on the part of the Louisiana Leadership Institute to use the royalty fees as provided for in this Section.

F. The secretary shall promulgate rules and regulations as are necessary to implement the provisions of this Section.

Acts 2003, No. 252, §1.



RS 47:463.117 - Special prestige license plates; Greater New Orleans Jurisdiction of the Church of God in Christ

§463.117. Special prestige license plates; Greater New Orleans Jurisdiction of the Church of God in Christ

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate, to be known as the Greater New Orleans Jurisdiction of the Church of God in Christ plate, provided there is a minimum of one thousand applicants for such plate. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The secretary shall design the plate, and it shall include the words "Church of God in Christ, Greater New Orleans Jurisdiction".

B. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

C. The department shall collect an annual fee of twenty-five dollars for this special prestige license plate, which shall be disbursed in accordance with Subsection D of this Section. This fee shall be in addition to the regular motor vehicle license fee provided in R.S. 47:463 and a handling fee of three dollars and fifty cents to be retained by the department to offset a portion of administrative costs.

D. The monies received from the additional twenty-five-dollar fee shall be annually disbursed to Dear Community Development Corporation, Inc. to be used for tutorial and educational programs.

E. The department shall establish rules and regulations as are necessary to implement this Section.

Acts 2003, No. 259, §1.



RS 47:463.118 - Special prestige license plates; Progressive Baptist Church

§463.118. Special prestige license plates; Progressive Baptist Church

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate, to be known as the Progressive Baptist Church plate, provided there is a minimum of one thousand applicants for such plate. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The secretary shall design the plate, and it shall include the words "Progressive Baptist Church".

B. The prestige plate shall be issued, upon application, to any member of the Progressive Baptist Church.

C. The department shall collect an annual fee of twenty-five dollars for this special prestige license plate, which shall be disbursed in accordance with Subsection D of this Section. This fee shall be in addition to the regular motor vehicle license fee provided in R.S. 47:463 and a handling fee of three dollars and fifty cents to be retained by the department to offset a portion of administrative costs.

D. The monies received from the additional twenty-five-dollar fee shall be annually disbursed to the Dr. Murphy W. McCaleb Educational Fund for youth, mentoring, training, volunteer, and after school tutorial programs.

E. The department shall establish rules and regulations as are necessary to implement this Section.

Acts 2003, No. 259, §1.



RS 47:463.119 - Special prestige license plates; Sigma Gamma Rho Sorority, Inc.

§463.119. Special prestige license plates; Sigma Gamma Rho Sorority, Inc.

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate, to be known as the Sigma Gamma Rho Sorority, Incorporated plate, subject to the provisions of this Section. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The color and design of the license plate shall be selected by the executive committee of the Sigma Gamma Rho Sorority, provided it is in compliance with the provisions of R.S. 47:463(A)(3), and shall include the sorority's logo.

B. The license plate shall be issued, upon application, to any member of the Sigma Gamma Rho Sorority, Incorporated. Each person who applies for the prestige license plate shall present to the office of motor vehicles a membership identification card indicating such membership.

C. An annual royalty fee of twenty-five dollars for the use of the sorority's logo shall be collected from the applicant and forwarded to the National Educational Fund of Sigma Gamma Rho Sorority, Incorporated for each license plate issued as provided in this Section. The department shall also collect the standard registration license fee provided for in R.S. 47:463 and a handling fee of three dollars and fifty cents. The handling fee shall be retained by the department to offset a portion of administrative costs.

D. The monies received from the royalty fees for issuance and renewal of the license plate by the National Educational Fund of Sigma Gamma Rho Sorority, Incorporated shall be retained in the fund and used to support the national organization's scholarship and commitment to education program.

E. The secretary shall establish a prestige license plate in accordance with the provisions of this Section when all of the following conditions are met:

(1) All necessary contracts regarding use of the Sigma Gamma Rho Sorority's logo have been executed.

(2) The secretary has received a minimum of one thousand applications for the license plate.

F. The secretary shall establish rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of royalty fees, verification that an applicant is a member of the Sigma Gamma Rho Sorority, the transfer and disposition of such license plates, the colors available, and the design criteria.

Acts 2003, No. 259, §1.



RS 47:463.120 - Special prestige license plates; Zeta Phi Beta Sorority

§463.120. Special prestige license plates; Zeta Phi Beta Sorority

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate, to be known as the Zeta Phi Beta Sorority plate, subject to the provisions of this Section. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The color and design of the license plate shall be selected by the executive committee of the Zeta Phi Beta Sorority, Inc., provided it is in compliance with R.S. 47:463(A)(3), and shall include the logo of the sorority.

B. The license plate shall be issued, upon application, to any member of the Zeta Phi Beta Sorority.

C. An annual royalty fee of twenty-five dollars for use of the sorority's logo shall be collected from the applicant and forwarded to the National Educational Foundation of Zeta Phi Beta Sorority, Inc. for each license plate issued as provided in this Section. The department shall also collect the standard registration license fee provided for in R.S. 47:463 and a handling fee of three dollars and fifty cents. The handling fee shall be retained by the department to offset a portion of administrative costs.

D. The monies received from the royalty fees for each initial issuance of a license plate and for each license plate renewal by the National Educational Foundation of Zeta Phi Beta Sorority, Inc. shall be retained by the foundation. The monies shall be used to support the national foundation's scholarship program.

E. The secretary shall establish a prestige license plate in accordance with the provisions of this Section when all of the following conditions are met:

(1) All necessary contracts regarding use of the Zeta Phi Beta Sorority's logo have been executed.

(2) The secretary has received a minimum of one thousand applications for the license plate.

F. The secretary shall establish rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of royalty fees, verification that an applicant is a member of the Zeta Phi Beta Sorority, the transfer and disposition of such license plates, the colors available, and the design criteria.

Acts 2003, No. 259, §1.



RS 47:463.121 - Special prestige license plates; Beacon Light Baptist Church

§463.121. Special prestige license plates; Beacon Light Baptist Church

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate, to be known as the Beacon Light Baptist Church plate, subject to the provisions of this Section. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The secretary shall design the plate, and it shall include the words "Beacon Light Baptist Church".

B. The prestige license plate shall be issued, upon application, to any member of the Beacon Light Baptist Church.

C. An annual fee of twenty-five dollars shall be collected from the applicant and forwarded to the Beacon Light Baptist Church for each license plate issued as provided in this Section. The department shall also collect the standard registration license fee provided for in R.S. 47:463 and a handling fee of three dollars and fifty cents. The handling fee shall be retained by the department to offset a portion of administrative costs.

D. The monies received from the annual fees by the Beacon Light Baptist Church shall be dedicated to the Light Foundation and be used solely for educational programs. The organization shall be responsible for establishing and disbursing the funds for educational programs.

E. The secretary shall establish a prestige license plate for the organization in accordance with the provisions of this Section when all of the following conditions are met:

(1) All necessary contracts regarding use of the organization's logo have been executed.

(2) The secretary has received a minimum of five hundred applications for the license plate.

F. The secretary shall establish rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of annual fees, verification that an applicant is a member of the organization, the transfer and disposition of such license plate, the colors available, and the design criteria.

Acts 2003, No. 385, §1; Acts 2008, No. 700, §1.



RS 47:463.122 - Special prestige license plates; Greater St. Stephens Ministries

§463.122. Special prestige license plates; Greater St. Stephens Ministries

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate, to be known as the Greater St. Stephens Ministries plate, subject to the provisions of this Section. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The secretary shall design the plate, and it shall include the words "Greater St. Stephens Ministries".

B. The prestige license plate shall be issued, upon application, to any member of the Greater St. Stephens Ministries.

C. An annual fee of twenty-five dollars shall be collected from the applicant and forwarded to the Greater St. Stephens Ministries for each license plate issued as provided in this Section. The department shall also collect the standard registration license fee provided for in R.S. 47:463 and a handling fee of three dollars and fifty cents. The handling fee shall be retained by the department to offset a portion of administrative costs.

D. The monies received from the annual fees by the Greater St. Stephens Ministries shall be dedicated to Women of Excellence for reading and tutorial programs. The organization shall be responsible for establishing and disbursing the funds for reading and tutorial programs.

E. The secretary shall establish a prestige license plate for the organization in accordance with the provisions of this Section when all of the following conditions are met:

(1) All necessary contracts regarding use of the organization's logo have been executed.

(2) The secretary has received a minimum of five hundred applications for the license plate.

F. The secretary shall establish rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of annual fees, verification that an applicant is a member of the organization, the transfer and disposition of such license plates, the colors available, and the design criteria.

Acts 2003, No. 385, §1; Acts 2008, No. 700, §1.



RS 47:463.123 - Special prestige license plates; New Home Ministries

§463.123. Special prestige license plates; New Home Ministries

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate, to be known as the New Home Ministries plate, subject to the provisions of this Section. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The secretary shall design the plate, and it shall include the words "New Home Ministries".

B. The prestige license plate shall be issued, upon application, to any member of the New Home Ministries.

C. An annual fee of twenty-five dollars shall be collected from the applicant and forwarded to the New Home Ministries for each license plate issued as provided in this Section. The department shall also collect the standard motor vehicle registration license fee provided for in R.S. 47:463 and a handling fee of three dollars and fifty cents. The handling fee shall be retained by the department to offset a portion of administrative costs.

D. The monies received from the annual fees by the New Home Ministries shall be dedicated to New Home Community Development Center for tutorial programs and educational needs.

E. The secretary shall establish a prestige license plate for the organization in accordance with the provisions of this Section when all of the following conditions are met:

(1) All necessary contracts regarding use of the organization's logo have been executed.

(2) The secretary has received a minimum of one thousand applications for the license plate.

F. The secretary shall establish rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of annual fees, verification that an applicant is a member of the organization, the transfer and disposition of such license plates, the colors available, and the design criteria.

Acts 2003, No. 385, §1.



RS 47:463.124 - Special prestige license plates; Camphor Memorial United Methodist Church

§463.124. Special prestige license plates; Camphor Memorial United Methodist Church

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate, to be known as the Camphor Memorial United Methodist Church plate, subject to the provisions of this Section. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The secretary shall design the plate, and it shall include the words "Camphor Memorial United Methodist Church".

B. The prestige license plate shall be issued, upon application, to any member of the Camphor Memorial United Methodist Church.

C. An annual fee of twenty-five dollars shall be collected from the applicant and forwarded to the Camphor Memorial United Methodist Church for each license plate issued as provided in this Section. The department shall also collect the standard registration license fee provided for in R.S. 47:463 and a handling fee of three dollars and fifty cents. The handling fee shall be retained by the department to offset a portion of administrative costs.

D. The monies received from the annual fees by the Camphor Memorial United Methodist Church shall be dedicated to the Cultural Tutorial and Enrichment Program to support the scholarship program. The organization shall be responsible for establishing and disbursing the funds for educational programs.

E. The secretary shall establish a prestige license plate for the organization in accordance with the provisions of this Section when all of the following conditions are met:

(1) All necessary contracts regarding use of the organization's logo have been executed.

(2) The secretary has received a minimum of one thousand applications for the license plate.

F. The secretary shall establish rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of annual fees, verification that an applicant is a member of the organization, the transfer and disposition of such license plate, the colors available, and the design criteria.

Acts 2003, No. 385, §1.



RS 47:463.125 - Special prestige license plates; "America's WETLAND

§463.125. Special prestige license plates; "America's WETLAND"

A. The secretary of the Department of Public Safety and Corrections shall establish the "America's WETLAND" prestige license plate, if there is a minimum of one thousand applicants for such plate. The plate shall be restricted to passenger cars, pickup trucks, recreational vehicles, and vans. The purpose of the plate is to promote awareness of Louisiana's coastal wetlands and coastal wetlands restoration. The license plate shall be of a color and design selected by America's WETLAND: Campaign to Save Coastal Louisiana, provided it is in compliance with R.S. 47:463(A)(3).

B. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

C. The department shall collect an annual royalty fee of twenty-five dollars for this special prestige license plate, which shall be disbursed in accordance with Subsection D of this Section. This royalty fee shall be in addition to the regular motor vehicle fee provided in R.S. 47:463 and a handling fee of three dollars and fifty cents to be retained by the department to offset a portion of administrative costs.

D. The monies received from the additional twenty-five-dollar royalty fee shall be forwarded to America's WETLAND Foundation.

E. The secretary shall adopt rules and regulations as are necessary, in accordance with the Administrative Procedure Act, to implement the provisions of this Section, including but not limited to rules governing the collection and disbursement of the donation, the transfer and disposition of such plates, the colors available, and the design criteria.

Acts 2003, No. 1242, §1, eff. July 7, 2003.



RS 47:463.126 - Special prestige license plates; Louisiana State University National Champions

§463.126. Special prestige license plates; Louisiana State University National Champions

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate to be known as the Louisiana State University National Champions plate, provided there is a minimum of one thousand applicants for such plate. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The license plate shall be of a color and design selected by Louisiana State University. The institution shall be prohibited from requesting any change to the design or color of the license plate within a five-year period after the date of acceptance of a specific color and design.

B. The prestige license plate shall be issued, upon application, to any resident of Louisiana in the same manner as any other motor vehicle license plate.

C. A one-time royalty fee of twenty-five dollars for use of Louisiana State University National Champions design shall be collected by the department and shall be forwarded to the institution for each license issued as provided for in this Section. The department shall also collect the standard motor vehicle registration license fee provided in R.S. 47:463 and a handling fee of three dollars and fifty cents. The handling fee shall be retained by the department to offset a portion of the administrative costs.

D. The secretary shall establish rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of royalty fees, the transfer and disposition of such license plates, the colors available, and the design criteria.

E.(1) The monies received from the royalty fees by the institution shall be used solely for academic or financial need-based scholarships for Louisiana State University. The management board of the institution shall be responsible for disbursing the funds and for establishing the scholarship program.

(2) The chancellor of Louisiana State University or his designee shall be responsible for establishing the procedures and criteria for awarding scholarships under this program.

F. Upon the signing of a contract authorizing the use of the design for the Louisiana State University National Champions special prestige license plate, the secretary of the Department of Public Safety and Corrections shall establish the prestige license plate in accordance with the provisions of this Section. This contract shall include an agreement on the part of the institution to use the royalty fees as provided in Subsection E of this Section.

Acts 2004, No. 245, §1.



RS 47:463.127 - Special prestige license plates; Southern University Black College National Champions

§463.127. Special prestige license plates; Southern University Black College National Champions

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate to be known as the Southern University Black College National Champions plate, provided there is a minimum of one thousand applicants for such plate. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The license plate shall be of a color and design selected by Southern University. The institution shall be prohibited from requesting any change to the design or color of the license plate within a five-year period after the date of acceptance of a specific color and design.

B. The prestige license plate shall be issued, upon application, to any resident of Louisiana in the same manner as any other motor vehicle license plate.

C. A one-time royalty fee of twenty-five dollars for use of Southern University Black College National Champions design shall be collected by the department and shall be forwarded to the institution for each license issued as provided for in this Section. The department shall also collect the standard motor vehicle registration license fee provided in R.S. 47:463 and a handling fee of three dollars and fifty cents. The handling fee shall be retained by the department to offset a portion of the administrative costs.

D. The secretary shall establish rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of royalty fees, the transfer and disposition of such license plates, the colors available, and the design criteria.

E.(1) The monies received from the royalty fees by the institution shall be used solely for academic or financial need-based scholarships. The management board of the institution shall be responsible for disbursing the funds and for establishing the scholarship program.

(2) The chancellor of Southern University or his designee shall be responsible for establishing the procedures and criteria for awarding scholarships under this program.

F. Upon the signing of a contract authorizing the use of the design for the Southern University Black College National Champions special prestige license plate, the secretary of the Department of Public Safety and Corrections shall establish the prestige license plate in accordance with the provisions of this Section. This contract shall include an agreement on the part of the university to use the royalty fees as provided in Subsection E of this Section.

Acts 2004, No. 245, §1.



RS 47:463.128 - Special prestige license plates; NASCAR

§463.128. Special prestige license plates; NASCAR

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate for the National Association for Stock Car Auto Racing, or "NASCAR", provided there is a minimum of one thousand applicants for such plate. The design and color of such plates shall be determined by the commissioner of motor vehicles provided they are in compliance with the provisions of R.S. 47:463(A)(3). The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles.

B. The department shall collect the regular motor vehicle registration license fee provided in R.S. 47:463 and a handling fee of three dollars and fifty cents to be retained by the department to offset a portion of administrative costs. Additionally, the department may charge a one-time fee not to exceed twenty-five dollars to cover the cost of the plate.

C. The department shall establish rules and regulations in accordance with the Administrative Procedure Act as are necessary to implement the provisions of this Section, including but not limited to collection and disbursement of the fee, the transfer and disposition of such license plates, the colors available, and the design criteria.

Acts 2004, No. 849, §1.



RS 47:463.129 - Special prestige license plates; Ladies Auxiliary, V. F. W.

§463.129. Special prestige license plates; Ladies Auxiliary, V. F. W.

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate, to be known as the Ladies Auxiliary, V. F. W. plate, provided there is a minimum of one thousand applicants for such plate. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The secretary shall design the plate, and it shall include the words "Ladies Auxiliary, V. F. W.".

B. The prestige license plate shall be issued, upon application, to any member in good standing of the organization. Each person who applies for the prestige license plate shall present to the office of motor vehicles a valid membership identification card indicating such membership.

C. The department shall collect an annual fee of twenty-five dollars for this special prestige license plate, which shall be disbursed in accordance with Subsection D of this Section. This fee shall be in addition to the regular motor vehicle license fee provided in R.S. 47:463 and a handling fee of three dollars and fifty cents to be retained by the department to offset a portion of administrative costs.

D. The monies received from the additional twenty-five dollar fee shall be annually disbursed to the Ladies Auxiliary, V. F. W.

E. The department shall establish rules and regulations as are necessary to implement this Section.

Acts 2005, No. 484, §1.



RS 47:463.130 - Special prestige license plate; Children's Bureau

§463.130. Special prestige license plate; Children's Bureau

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate to be known as the Children's Bureau plate when the department has received a minimum of one thousand applicants for such plate. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The license plate shall be of a color and design selected by the Children's Bureau, provided that it is in compliance with R.S. 47:463(A)(3) and shall bear the Children's Bureau logo and words, "Helps Heal The Hurt".

B. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

C. The department shall collect an annual fee of twenty-five dollars for each plate, which shall be disbursed in accordance with Subsection D of this Section. The fee shall be in addition to the regular motor vehicle registration license fee provided in R.S. 47:463 and a handling fee of three dollars and fifty cents which shall be retained by the department to offset administrative costs.

D. The monies received from the additional twenty-five dollar fee shall be annually disbursed to the Children's Bureau.

E. The secretary shall promulgate rules and regulations as are necessary to implement the provisions of this Section.

Acts 2005, No. 484, §1.



RS 47:463.131 - Special prestige license plates; Support Our Troops

§463.131. Special prestige license plates; Support Our Troops

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate to be known as the Support Our Troops plate. He shall not require any minimum number of applicants prior to establishing or issuing this plate. The license plate shall be restricted for passenger cars, pickup trucks, vans, and recreational vehicles. The secretary shall design the plate, and it shall bear the logo of a soldier and a child as developed by Support Our Troops, Inc. and the words "Support Our Troops".

B.(1) The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

(2) Application for the Support Our Troops prestige license plate constitutes prior written consent and instruction by the applicant to the department to provide his name, address, and birth date to Support Our Troops, Inc. The secretary shall ensure that the application for the plate includes a statement granting such consent.

C. The department shall collect an annual fee of twenty-five dollars for this special prestige license plate, which shall be disbursed in accordance with Subsection D of this Section. This fee shall be in addition to the regular motor vehicle license fee provided in R.S. 47:463 and a handling fee of three dollars and fifty cents to be retained by the department to offset a portion of administrative costs.

D. The monies received from the additional twenty-five dollar fee shall be disbursed to Support Our Troops, Inc.

E. The department shall establish rules and regulations as are necessary to implement this Section.

Acts 2006, No. 303, §1.



RS 47:463.132 - Motorcycle Awareness Campaign; special prestige license plates for motor vehicles and motorcycles

§463.132. Motorcycle Awareness Campaign; special prestige license plates for motor vehicles and motorcycles

A. The secretary of the Department of Public Safety and Corrections shall, in accordance with the provisions of this Section, establish and issue special prestige license plates, to be known as the Motorcycle Awareness Campaign plates, for both motorcycles and other motor vehicles. The plate for motorcycles shall be designed for use only on motorcycles and shall be established and issued if there is a minimum of one thousand applicants for the plate. The plate for other motor vehicles shall be restricted for use on passenger cars, pickup trucks, vans, and recreational vehicles and shall be issued if there is a minimum of one thousand applicants for the plate. The secretary shall design the plates, and the plates shall bear the logo of a motorcycle and the letters "MAC" and the words "Motorcycle Awareness Campaign".

B. The prestige license plates for motor vehicles and motorcycles shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

C. The department shall collect an annual fee of twenty-five dollars for each prestige license plate which shall be disbursed in accordance with Subsection D of this Section. This fee shall be in addition to the regular motor vehicle license fee provided in R.S. 47:463 and for each prestige license plate a handling fee of three dollars and fifty cents to be retained by the department to offset a portion of administrative costs.

D. The monies received from the additional twenty-five dollar fee for each prestige license plate shall be disbursed to the Motorcycle Awareness Campaign and be used to promote public awareness and safe operation of motorcycles on highways by means of billboards and television and radio campaigns.

E. The secretary shall establish such rules and regulations for each plate as are necessary to implement the provisions of this Section.

Acts 2006, No. 303, §1.



RS 47:463.133 - Special prestige license plates; Louisiana largemouth bass

§463.133. Special prestige license plates; Louisiana largemouth bass

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate to be known as the Louisiana largemouth bass plate provided there is a minimum of one thousand applicants for the plate. The license plate shall be restricted to passenger cars, pickup trucks, vans, boat trailers, and recreational vehicles. The plate shall be of a color and design selected by the Department of Wildlife and Fisheries, provided that it is in compliance with R.S. 47:463(A)(3) and shall bear a logo with a picture of a largemouth bass.

B. The charge for this special license plate shall be twenty-six dollars, which shall be assessed every two years, and shall be in addition to the regular fee charged under the provisions of R.S. 47:463 and a handling fee of three dollars and fifty cents to be retained by the department to offset a portion of administrative costs.

C. The monies received from the additional twenty-six-dollar fee shall be annually disbursed to the Louisiana Wildlife and Fisheries Foundation and used solely for the production and stocking of Florida bass.

D. The secretary shall establish such rules and regulations as are necessary to implement the provisions of this Section.

Acts 2006, No. 405, §1.



RS 47:463.134 - Special prestige license plate; Louisiana Thanks You!

§463.134. Special prestige license plate; Louisiana Thanks You!

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate for Louisiana Thanks You! when the department has received a minimum of one thousand applications for such plate and upon the signing of a contract authorizing the use of the logo of the Louisiana Thanks You! Campaign. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The license plate shall be of a color and design selected by the Louisiana Thanks You! Campaign directors, provided that it is in compliance with R.S. 47:463(A)(3).

B. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

C. The charge for this special license plate shall be the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, plus a handling fee of three dollars and fifty cents which shall be retained by the department to offset administrative costs.

D. The secretary shall promulgate rules and regulations as are necessary to implement the provisions of this Section.

Acts 2006, No. 564, §1.



RS 47:463.135 - Special prestige license plates; "Chez nous autres"

§463.135. Special prestige license plates; "Chez nous autres"

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate to be known as the "Chez nous autres" plate, provided there is a minimum of one thousand applicants for such plate. The license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The plate shall be of a color and design selected by the Council for the Development of French in Louisiana. The design shall include the phrases "Chez nous autres" and "la glaie bleue" and shall also include a prominent image of a blue iris on the right of the plate.

C. The department shall collect an annual fee of twenty-five dollars for this special prestige license plate, which shall be disbursed in accordance with Subsection D of this Section. This fee shall be in addition to the regular motor vehicle license fee provided for in R.S. 47:463 and a handling fee of three dollars and fifty cents to be retained by the department to offset a portion of administrative costs.

D. The monies received from the additional twenty-five dollar fee shall be disbursed to the Council for the Development of French in Louisiana.

E. The secretary shall adopt rules and regulations as are necessary to implement the provisions of this Section.

Acts 2007, No. 434, §1.



RS 47:463.136 - Special prestige license plates; New Home Full Gospel Ministries

§463.136. Special prestige license plates; New Home Full Gospel Ministries

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate, to be known as the New Home Full Gospel Ministries plate, subject to the provisions of this Section. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The secretary shall design the plate, and it shall include the words "New Home Full Gospel Ministries".

B. The prestige license plate shall be issued, upon application, to any member of the New Home Full Gospel Ministries.

C. An annual fee of twenty-five dollars shall be collected from the applicant and forwarded to the New Home Full Gospel Ministries for each license plate issued as provided in this Section. The department shall also collect the standard registration license fee provided for in R.S. 47:463 and a handling fee of three dollars and fifty cents. The handling fee shall be retained by the department to offset a portion of administrative costs.

D. The monies received from the annual fees by the New Home Full Gospel Ministries shall be dedicated to educational programs.

E. The secretary shall establish a prestige license plate for the organization in accordance with the provisions of this Section when all of the following conditions are met:

(1) All necessary contracts regarding use of the corporation's logo have been executed.

(2) The secretary has received a minimum of five hundred applications for the license plate.

F. The secretary shall establish rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of annual fees, verification that an applicant is a member of the organization, the transfer and disposition of such license plates, the colors available, and the design criteria.

Acts 2008, No. 700, §1.



RS 47:463.137 - Special prestige license plates; Gold Star

§463.137. Special prestige license plates; Gold Star

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate to be known as the Gold Star plate. The secretary shall not require any minimum number of applicants prior to establishing or issuing this plate. The license plate shall be restricted to the vehicles provided for in Subsection E of this Section. The secretary shall design the plate, and it shall include the words "Gold Star Family".

B. The secretary of the Department of Public Safety and Corrections shall issue the prestige license plates, as prescribed herein, on receipt of an application and written evidence that the applicant is the owner of a motor vehicle and is a member of the immediate family of a member of the armed forces of the United States who lost his life under any of the following conditions:

(1) During World War I, World War II, or any subsequent period of armed hostilities in which the United States was engaged before July 1, 1958.

(2) Anytime after June 30, 1958, under any of the following conditions:

(a) While engaged in an action against an enemy of the United States.

(b) While engaged in military operations involving conflict with an opposing foreign force.

(c) While serving with friendly forces engaged in an armed conflict in which the United States is not a belligerent party against an opposing armed force.

(3) Anytime after March 28, 1973, as a result of any of the following:

(a) An international terrorist attack against the United States or foreign nation friendly to the United States, recognized as such an attack by the secretary of defense for the United States.

(b) Military operations while serving outside the United States, including commonwealths, territories, and possessions of the United States, as part of a peacekeeping force.

C. For the purposes of this Section, a member of the immediate family shall include: a widow or widower, remarried or not; a mother, father, stepmother, stepfather, mother through adoption, father through adoption, and foster parents who stood in loco parentis; grandparents; each child, stepchild, and adopted child; and each brother, half-brother, sister, and half-sister.

D. The Gold Star motor vehicle prestige license plates shall be issued in the same manner as other motor vehicle license plates. Qualified immediate family members applying for the plates shall present to the department a copy of the death certificate of the armed forces member who lost his life. The charge for this license plate shall be the same as for regular license plates and shall include a handling fee of three dollars and fifty cents, both to be retained by the department for administrative costs.

E. The Gold Star motor vehicle prestige license plates shall be used only upon personally or jointly owned private passenger cars, pickup trucks, vans, motorcycles, and recreational vehicles registered in the name, or jointly in the name, of the member making application, and when issued to the applicant shall be used upon the vehicle for which issued in lieu of the standard license plate normally issued for the vehicle. The license plate issued hereunder shall not be transferable between motor vehicle owners. In the event the owner of a vehicle bearing the distinctive plate should sell, trade, exchange, or otherwise dispose of it, the plate shall be retained by the owner to whom issued.

F. The department shall establish rules and regulations as are necessary to implement this Section.

Acts 2008, No. 516, §1, eff. June 1, 2009; Acts 2009, No. 224, §2, eff. June 1, 2009.



RS 47:463.138 - Special prestige license plate; St. Jude Children's Research Hospital

§463.138. Special prestige license plate; St. Jude Children's Research Hospital

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate for St. Jude Children's Research Hospital when the department has received a minimum of one thousand applications for such plate and upon signing of a contract authorizing the use of the logo of the St. Jude Children's Research Hospital. The license plate shall be restricted for passenger cars, pickup trucks, vans, and recreational vehicles.

B. The prestige license plate shall be issued upon application to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

C. The charge for this special license plate shall be the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, plus an annual royalty fee of twenty-five dollars for each plate, and a handling fee of three dollars and fifty cents which shall be retained by the department to offset administrative costs.

D. The annual royalty fee shall be collected by the department and forwarded to the St. Jude Children's Research Hospital for use of the group's logo. The monies received from the royalty fees shall be used solely for the support of programs established and administered for children's health care by the St. Jude Children's Research Hospital.

E. The purpose of such plate is to recognize and support the many contributions to children's health care made by the St. Jude Children's Research Hospital.

F. The special prestige license plates provided for in this Section shall bear an appropriate design or logo that represents the commitment to children's health care exhibited by the St. Jude Children's Research Hospital. The new specialty license plate provided for in this Section shall be designed in consultation with St. Jude Children's Research Hospital Board of Directors.

G. The secretary shall promulgate rules and regulations as are necessary to implement the provisions of this Section.

Acts 2008, No. 593, §1, eff. Jan. 1, 2009.



RS 47:463.139 - Special prestige license plate; Protect Wild Dolphins

§463.139. Special prestige license plate; Protect Wild Dolphins

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate to be known as the "Protect Wild Dolphins" plate, provided there is a minimum of one thousand applicants for such plates. These license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The prestige license plate shall be issued, upon application, to any citizen of Louisiana, in the same manner as any other motor vehicle license plate.

C. The secretary shall design the plates, which shall bear the dolphin logo and slogan "Protect Wild Dolphins". The license plate shall be designed in consultation with EarthEcho International, Incorporated.

D. The charge for this special license plate shall be the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, plus an annual royalty fee of twenty-five dollars for each plate, and a handling fee of three dollars and fifty cents to be retained by the department to offset a portion of administrative costs.

E. The annual royalty fee shall be collected by the department and forwarded to EarthEcho International, Incorporated for use of the group's logo. The monies received from the royalty fees shall be used solely for the support of scientific research, conservation, and educational programs that serve to restore and protect the ocean environment and freshwater systems and to protect wild dolphins by EarthEcho International, Incorporated. Twenty-five percent of the funds may be utilized for continuing promotion and marketing of the license plate and cause.

F. The purpose of such plate is to recognize and support the many contributions to environmental protection by EarthEcho International, Incorporated.

G. The secretary shall adopt rules and regulations as are necessary to implement the provisions of this Section.

Acts 2009, No. 293, §1.



RS 47:463.140 - Special prestige license plate; Grand Lodge of the state of Louisiana, F & AM

§463.140. Special prestige license plate; Grand Lodge of the state of Louisiana, F & AM

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate, to be known as the Grand Lodge of the state of Louisiana, F&AM, hereinafter referred to as the "organization", plate, subject to the provisions of this Section. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The color and design of the license plate shall be selected by the Grand Master of the organization or his designee, shall contain the organization's logo, and shall otherwise be in compliance with the provisions of R.S. 47:463(A)(3).

B. The prestige license plate shall be issued upon application, to any member in good standing of the organization.

C. The charge for this special license plate shall be the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, plus an annual royalty fee of twenty-five dollars for each plate, and a handling fee of three dollars and fifty cents which shall be retained by the department to offset administrative costs.

D. The annual royalty fee shall be collected by the department and forwarded to the organization. The monies received from the royalty fees shall be used solely for the contribution to charities.

E. The secretary shall establish a prestige license plate for the organization in accordance with the provisions of this Section when all of the following conditions are met:

(1) All necessary contracts regarding use of the organization's logo have been executed.

(2) The secretary has received a minimum of one thousand applications for the license plate.

F. The secretary shall promulgate rules and regulations as are necessary to implement the provisions of this Section.

Acts 2009, No. 293, §1.



RS 47:463.141 - Special prestige license plate; Relay For Life

§463.141. Special prestige license plate; Relay For Life

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate to be known as the "Relay For Life" plate. These license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, motorcycles, and vans.

B. The prestige license plate shall be issued, upon application, to any citizen of Louisiana, in the same manner as any other motor vehicle license plate.

C. The secretary shall design the plates, which shall bear the official emblem of the American Cancer Society, Mid-South Division's "Relay For Life". The license plate shall be designed in consultation with the American Cancer Society, Mid-South Division.

D. The charge for this special license plate shall be the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, plus an annual fee of twenty-five dollars for each plate, and a handling fee of three dollars and fifty cents to be retained by the department to offset a portion of administrative cost.

E. The annual fee shall be collected by the department and forwarded to the American Cancer Society, Mid-South Division. The money received from the annual fee shall be used solely by the American Cancer Society, Mid-South Division's mission delivery programs within the state of Louisiana.

F. The secretary shall adopt rules and regulations as are necessary to implement the provisions of this Section.

Acts 2010, No. 20, §1.



RS 47:463.142 - Special prestige license plate; "State Employee Retired"

§463.142. Special prestige license plate; "State Employee Retired"

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate to be known as the "State Employee Retired" plate, provided there is a minimum of one thousand applicants for such plates. These license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The special prestige license plate shall be known as the "State Employee Retired" license plate and shall bear the likeness of the shape of the state of Louisiana centered on the left side of the license plate and shall display the state seal centered inside of the outline of the state shape. The words "State Employee Retired" shall be centered under the "Louisiana" name logo at the top of the plate. The center of the plate shall display a number, with the first issued plate displaying the number one and shall continue in consecutive numerical order for each plate. Centered at the bottom of the plate below the number shall be the words "Louisiana State Employees Retirement System".

C. The prestige license plate shall be issued, upon application, to any citizen of Louisiana who can provide proof that the applicant is a member of the Louisiana State Employees Retirement System and who is receiving retirement benefits payments.

D. The department shall collect the following fees for this license plate:

(1) An initial fee of twenty-five dollars, which shall be disbursed in accordance with Subsection E of this Section.

(2) A handling fee of three dollars and fifty cents to be retained by the department to offset a portion of administrative costs.

(3) A renewal fee, which shall be the same as the fee for renewing a regular motor vehicle license plate.

E. The monies received from the additional twenty-five dollar fee shall be annually disbursed to the Louisiana State Employees Retirement System and used solely for the purpose of paying down a portion of the state's unfunded liability obligation.

F. The secretary shall adopt rules and regulations as are necessary to implement the provisions of this Section.

Acts 2010, No. 89, §1.



RS 47:463.143 - Special prestige license plate; Masonic Blue Lodge

§463.143. Special prestige license plate; Masonic Blue Lodge

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate to be known as the "Masonic Blue Lodge", hereafter referred to as the "organization", plate, subject to the provisions of this Section. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The color and design of the license plate shall be selected by the Worshipful Grand Master of the organization or his designee, shall contain the organization's logo, and shall otherwise be in compliance with the provisions of R.S. 47:463(A)(3).

B. The prestige license plate shall be issued upon application to any member in good standing of the organization.

C. The charge for this special license plate shall be the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, plus an annual royalty fee of twenty-five dollars for each plate, and a handling fee of three dollars and fifty cents which shall be retained by the department to offset administrative costs.

D. The annual royalty fee shall be collected by the department and forwarded to the organization. The money received from the royalty fee by the organization shall be used solely for academic or financial need-based scholarships for students attending any public or private college or university in the state of Louisiana. The organization shall be responsible for establishing and disbursing the funds for the scholarship program.

E. The secretary shall establish a prestige license plate for the organization in accordance with the provisions of this Section when both of the following conditions are met:

(1) All necessary contracts regarding use of the organization's logo have been executed.

(2) The secretary has received a minimum of one thousand applications for the license plate.

F. The secretary shall promulgate rules and regulations as are necessary to implement the provisions of this Section.

Acts 2010, No. 331, §1.



RS 47:463.144 - Special prestige license plate; "WWOZ Guardians of the Groove"

§463.144. Special prestige license plate; "WWOZ Guardians of the Groove"

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate to be known as the "WWOZ Guardians of the Groove" plate, provided there is a minimum of one thousand applicants for such plates. These license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The secretary shall design the plates, which shall bear the likeness of the WWOZ logo. The license plate shall be designed in consultation with the executive director of the Friends of WWOZ, Inc., or his designee.

C. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

D. The department shall collect an annual royalty fee of twenty-five dollars, which shall be disbursed in accordance with Subsection E of this Section. This fee shall be in addition to the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative costs.

E. The annual royalty fee shall be collected by the department and forwarded to the Friends of WWOZ, Inc. The monies received from the royalty fees shall be used solely for the purposes of funding nonprofit efforts.

F. The secretary shall adopt rules and regulations as are necessary to implement the provisions of this Section.

Acts 2010, No. 532, §1.



RS 47:463.145 - Special prestige license plate; Zulu Social Aid and Pleasure Club

§463.145. Special prestige license plate; Zulu Social Aid and Pleasure Club

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate to be known as the "Zulu Social Aid and Pleasure Club", hereafter referred to as the "organization", plate, subject to the provisions of this Section. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The color and design of the license plate shall be selected by the organization's designee, shall contain the organization's logo, and shall otherwise be in compliance with the provisions of R.S. 47:463(A)(3).

B. The prestige license plate shall be issued upon application to any member in good standing of the organization.

C. The charge for this special license plate shall be the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, plus an annual royalty fee of twenty-five dollars for each plate, and a handling fee of three dollars and fifty cents which shall be retained by the department to offset administrative costs.

D. The annual royalty fee shall be collected by the department and forwarded to the organization. The money received from the royalty fee by the organization shall be used solely for academic or financial need-based scholarships for students attending any public or private college or university in the state of Louisiana. The organization shall be responsible for establishing and disbursing the funds for the scholarship program.

E. The secretary shall establish a prestige license plate for the organization in accordance with the provisions of this Section when both of the following conditions are met:

(1) All necessary contracts regarding use of the organization's logo have been executed.

(2) The secretary has received a minimum of one thousand applications for the license plate.

F. The secretary shall promulgate rules and regulations as are necessary to implement the provisions of this Section.

Acts 2010, No. 657, §1.



RS 47:463.146 - Special prestige license plate; Warren Easton Senior High School

§463.146. Special prestige license plate; Warren Easton Senior High School

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate to be known as the "Warren Easton Senior High School", provided there is a minimum of one thousand applicants for such plates. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The color and design of the license plate shall be selected by the principal of Warren Easton High School and shall otherwise be in compliance with the provisions of R.S. 47:463(A)(3).

B. The prestige license plate shall be issued, upon application, to any citizen of Louisiana.

C. The charge for this special license plate shall be the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, plus an annual royalty fee of twenty-five dollars for each plate, and a handling fee of three dollars and fifty cents which shall be retained by the department to offset administrative costs.

D. The annual royalty fee shall be collected by the department and forwarded to the Warren Easton Senior High School. The money received from the royalty fee by the Warren Easton Senior High School shall be deposited into the scholarship fund to be used solely for academic or financial need-based scholarships for students attending Warren Easton Senior High School. Warren Easton Senior High School shall be responsible for establishing and disbursing the funds for the scholarship program.

E. The secretary shall promulgate rules and regulations as are necessary to implement the provisions of this Section.

Acts 2010, No. 657, §1.



RS 47:463.147 - Special prestige license plate; LSU School of Dentistry

§463.147. Special prestige license plate; LSU School of Dentistry

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate to be known as the "LSU School of Dentistry", provided there is a minimum of one thousand applicants for such plates. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The color and design of the license plate shall be selected by the dean of the LSU School of Dentistry and shall otherwise be in compliance with the provisions of R.S. 47:463(A)(3).

B. The prestige license plate shall be issued, upon application, to any citizen of Louisiana.

C. The charge for this special license plate shall be the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, plus an annual royalty fee of twenty-five dollars for each plate, and a handling fee of three dollars and fifty cents which shall be retained by the department to offset administrative costs.

D. The annual royalty fee shall be collected by the department and forwarded to the LSU School of Dentistry. The money received from the royalty fee by the LSU School of Dentistry, shall be used solely for academic or financial need-based scholarships for students attending the LSU School of Dentistry. The LSU School of Dentistry shall be responsible for establishing and disbursing the funds for the scholarship program.

E. The secretary shall promulgate rules and regulations as are necessary to implement the provisions of this Section.

Acts 2010, No. 657, §1.



RS 47:463.148 - Special prestige license plate; "Share the Road"

§463.148. Special prestige license plate; "Share the Road"

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate to be known as the "Share the Road" plate, provided there is a minimum of one thousand applicants for such plates. These license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The special prestige license plate shall be known as the "Share the Road" license plate and shall bear the likeness of a person on a bicycle riding on the road and a pedestrian walking centered on the left side of the license plate. The "Louisiana" name logo shall be at the top of the plate. The center of the plate shall display a number, with the first issued plate displaying the number one and shall continue in consecutive numerical order for each plate. Centered at the bottom of the plate below the number shall be the words "Share the Road".

C. The prestige license plate shall be issued, upon application, to any citizen of Louisiana.

D. The department shall collect the following fees for this license plate:

(1) A royalty fee of twenty-five dollars, which shall be disbursed in accordance with Subsection E of this Section.

(2) A handling fee of three dollars and fifty cents to be retained by the department to offset a portion of administrative costs.

(3) The standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana.

E. The monies received from the additional twenty-five-dollar fee shall be deposited into the Louisiana Bicycle and Pedestrian Safety Fund, R.S. 32:202, for use by the Department of Transportation and Development for the sole purpose of promoting bicycle and pedestrian safety.

F. The secretary shall adopt rules and regulations as are necessary to implement the provisions of this Section.

Acts 2010, No. 840, §2; Acts 2011, No. 244, §2.



RS 47:463.149 - Special prestige license plate; "World Champion New Orleans Saints"; distribution of royalty fees

§463.149. Special prestige license plate; "World Champion New Orleans Saints"; distribution of royalty fees

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate to commemorate the New Orleans Saints World Football Champions for the 2009 season, provided that there is a minimum of one thousand applicants for such plates. The license plate shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The prestige license plate shall be issued, upon application, to any person, in the same manner as any other motor vehicle license plate.

C. The license plate shall be designed by the New Orleans Saints in consultation with the state of Louisiana, through the office of motor vehicles.

D. The charge for the special prestige license plate shall be the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana plus an annual royalty fee of twenty-five dollars for each plate, to be collected by the department every two years upon renewal of the plate. A handling fee of three dollars and fifty cents shall also be charged and retained by the department to offset a portion of administrative cost.

E. The first three hundred plates shall be reserved for purchase at the direction of the New Orleans Saints.

F. The annual royalty fee shall be collected by the department and deposited into the Louisiana Stadium and Exposition District License Plate Fund. The money received from the royalty fees shall be used solely to pay debt service on state debt issued to fund improvements to the Louisiana Superdome.

G. There is hereby created, as a special fund within the state treasury, the Louisiana Stadium and Exposition District License Plate Fund, hereafter sometimes referred to as the "Fund". Notwithstanding any other provision of law, after compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and after a sufficient amount is allocated to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay an amount equal to the annual royalty fee collected by the department into the Fund. All of the monies in the Fund shall be appropriated each year by the legislature to the Louisiana Stadium and Exposition District for application first to pay principal and interest on any debt issued by the Louisiana Stadium and Exposition District and second to pay any operating expenses of the Louisiana Stadium and Exposition District.

H. The secretary shall adopt rules and regulations as are necessary to implement the provisions of this Section.

Acts 2010, No. 841, §1, eff. July 1, 2010.



RS 47:463.150 - Special prestige license plate; "Rare and Endangered Species"

§463.150. Special prestige license plate; "Rare and Endangered Species"

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate to be known as the "Rare and Endangered Species" plate, provided there is a minimum of one thousand applicants for such plates. These license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The special prestige license plate shall be known as the "Rare and Endangered Species" license plate and shall bear the likeness of a rare avian species native to Louisiana on the left side of the license plate. The "Louisiana" name logo shall be at the top of the license plate. The center of the plate shall display a number, with the first issued plate displaying the number one, and shall continue in consecutive numerical order for each plate. Centered at the bottom of the plate below the number shall be the words "Rare and Endangered Species" or similar. The bottom of the plate will display a wetland scene with shades of blue coloring on the remainder of the plate background.

C. The prestige license plate shall be issued, upon application, to any citizen of Louisiana.

D. The charge for this special license plate shall be the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, plus an annual royalty fee of twenty-six dollars for each plate, and a handling fee of three dollars and fifty cents to be retained by the department to offset a portion of administrative cost.

E. The monies received from the additional twenty-six dollar fee shall be deposited into the "Rare and Endangered Species Account" which is created within the Conservation Fund through the provisions of R.S. 56:10(B)(14). The funds collected from the sale of the license plates shall be used by the Department of Wildlife and Fisheries for the purpose of conserving, restoring, and enhancing rare, threatened, and endangered species and their habitats through the office of wildlife.

F. The secretary shall adopt rules and regulations as are necessary to implement the provisions of this Section.

Acts 2010, No. 991, §1.



RS 47:463.151 - Special prestige license plate; "Equine Promotion"

§463.151. Special prestige license plate; "Equine Promotion"

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate to be known as the "Equine Promotion" plate, provided there is a minimum of one thousand applicants for such plates. These license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The special prestige license plate shall be known as the "Equine Promotion" license plate and shall bear the likeness of the head and upper body of a riding horse on the left side of the license plate. The "Louisiana" name logo shall be at the top of the license plate. The center of the plate shall display a number, with the first issued plate displaying the number one, and shall continue in consecutive numerical order for each plate. Centered at the bottom of the plate below the number shall be the words "Horse Enthusiast" or similar. The remainder of the plate shall be designed in consultation with the Performance Horse Association.

C. The prestige license plate shall be issued, upon application, to any citizen of Louisiana.

D. The charge for this special license plate shall be the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, plus an annual royalty fee of twenty-six dollars for each plate, and a handling fee of three dollars and fifty cents to be retained by the department to offset a portion of administrative cost.

E. The annual royalty fee of twenty-six dollars shall be collected by the department and forwarded to the Louisiana Performance Horse Association, who shall use the money received from the sale of the license plate solely for the purposes of funding scholarships in Louisiana for individuals attending post-secondary institutions of higher learning who excel in breeding, showing, and competition of horses, for equine rescue, breeding incentives, competition purse money, provided that costs of administration, marketing, advertising, and other promotional activities shall not exceed ten percent of funds received.

F. The secretary shall adopt rules and regulations as are necessary to implement the provisions of this Section.

Acts 2010, No. 991, §1.



RS 47:463.152 - Special prestige license plate; "Louisiana Seafood"

§463.152. Special prestige license plate; "Louisiana Seafood"

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate to be known as the "Louisiana Seafood" plate, in support of the Louisiana seafood industry, provided there is a minimum of one thousand applicants for such plates. These license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The color and design of the license plate shall be selected by the Louisiana Seafood Promotion and Marketing Board, provided that it is in compliance with R.S. 47:463(A)(3).

C. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

D. The charge for the prestige license plate shall be the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, plus an annual royalty fee of twenty-five dollars for each license plate to be collected by the department every two years upon renewal of the plate, which shall be disbursed in accordance with Subsection E of this Section. A handling fee of three dollars and fifty cents for each plate shall be charged and retained by the department to offset a portion of administrative costs.

E. The annual royalty fee shall be collected by the department and deposited into the Louisiana Seafood Promotion and Marketing Fund. The monies received from the royalty fees shall be used by the Louisiana Seafood Promotion and Marketing Board to implement the duties and functions of that board, relating to the promotion and marketing of seafood as provided for in R.S. 56:578.3.

F. The secretary shall adopt rules and regulations as are necessary to implement the provisions of this Section.

Acts 2011, No. 97, §1.



RS 47:463.153 - Special prestige license plate; "Hospice"

§463.153. Special prestige license plate; "Hospice"

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate to be known as the "Hospice" plate, provided there is a minimum of one thousand applicants for such plates. These license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The color and design of the license plate shall be selected by the Louisiana Hospice Organization, provided that it is in compliance with R.S. 47:463(A)(3).

C. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

D. The charge for the prestige license plate shall be the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, plus an annual royalty fee of twenty-five dollars for each license plate to be collected by the department every two years upon renewal of the plate, which shall be disbursed in accordance with Subsection E of this Section. A handling fee of three dollars and fifty cents for each plate shall be charged and retained by the department to offset a portion of administrative costs.

E. The annual royalty fee shall be collected by the department and forwarded to the Louisiana Hospice Organization. The monies received from the royalty fees shall be used solely by the Louisiana Hospice Organization for the purpose of furthering its mission to improve hospice and end-of-life care through research, professional and public education, and public awareness.

F. The secretary shall adopt rules and regulations as are necessary to implement the provisions of this Section.

Acts 2011, No. 97, §1.



RS 47:463.154 - Special prestige license plate; "Feeding Hope"

§463.154. Special prestige license plate; "Feeding Hope"

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate to be known as the "Feeding Hope" plate, provided there is a minimum of one thousand applicants for such plates. These license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The secretary shall design the plates, which shall be of a color and design selected by the Louisiana Food Bank Association, Incorporated, provided that it is in compliance with R.S. 47:463(A)(3).

C. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

D. The department shall collect an annual royalty fee of twenty-five dollars, which shall be disbursed in accordance with Subsection E of this Section. This fee shall be in addition to the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative costs.

E. The annual royalty fee shall be collected by the department and forwarded to the Louisiana Food Bank Association, Incorporated, or its successor organization. The monies received from the royalty fees shall be used solely for the purposes of funding nonprofit efforts.

F. The secretary shall adopt rules and regulations as are necessary to implement the provisions of this Section.

Acts 2011, No. 239, §1.



RS 47:463.155 - Special prestige license plate; "Protect Our Forests"

§463.155. Special prestige license plate; "Protect Our Forests"

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate to be known as the "Protect Our Forests" plate, provided there is a minimum of one thousand applicants for such plates. These license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The secretary shall design the plates, which shall be of a color and design selected jointly by the Louisiana Forestry Association and the office of forestry, Department of Agriculture and Forestry, provided that it is in compliance with R.S. 47:463(A)(3).

C. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

D. The department shall collect an annual royalty fee of twenty-five dollars, which shall be disbursed in accordance with Subsection E of this Section. This fee shall be in addition to the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative costs.

E. The revenue realized from the additional twenty-five dollar fee imposed by Subsection D of this Section shall be remitted to the state treasurer as provided by law. The state treasurer shall forward an amount equal to those revenues to the Department of Agriculture and Forestry. The Department of Agriculture and Forestry shall dedicate one hundred percent of such funds to the office of forestry for the sole purpose of protecting forests against wildfires.

F. The secretary shall adopt rules and regulations as are necessary to implement the provisions of this Section.

Acts 2012, No. 22, §1.



RS 47:463.156 - Special prestige license plate; "Town of Ball 40th Anniversary"

§463.156. Special prestige license plate; "Town of Ball 40th Anniversary"

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate to be known as the "Town of Ball 40th Anniversary" plate, provided there is a minimum of one thousand applicants for such plates. These license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The secretary shall design the plates, which shall be of a color and design selected jointly by the mayor and aldermen of the town of Ball, Louisiana, provided that it is in compliance with R.S. 47:463(A)(3).

C. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

D. The department shall collect an annual royalty fee of twenty-five dollars, which shall be disbursed in accordance with Subsection E of this Section. This fee shall be in addition to the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative costs.

E. The annual royalty fee shall be collected by the department and forwarded to the town of Ball, Louisiana. The monies received from the royalty fees shall be used solely for public purposes.

F. The secretary shall adopt rules and regulations as are necessary to implement the provisions of this Section.

Acts 2012, No. 105, §1.



RS 47:463.157 - Special prestige license plate; "Save the Honeybee"

§463.157. Special prestige license plate; "Save the Honeybee"

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate to be known as the "Save the Honeybee" plate, provided there is a minimum of one thousand applicants for such plates. These license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The secretary shall design the plates, which shall be of a color and design selected jointly by the North Live Oak Elementary School of Watson, Louisiana, and the Louisiana Beekeepers Association, Incorporated, provided that it is in compliance with R.S. 47:463(A)(3).

C. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

D. The department shall collect an annual royalty fee of twenty-five dollars, which shall be disbursed in accordance with Subsection E of this Section. This fee shall be in addition to the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative costs.

E. The annual royalty fee shall be collected by the department and forwarded to the Louisiana Beekeepers Association, Incorporated, or its successor organization. The money received shall be used solely for financial aid for graduate students working on applied honey bee research projects at the United States Department of Agriculture Agricultural Research Service Honey Bee Breeding, Genetics and Physiology Research Laboratory in Baton Rouge, Louisiana. The Louisiana Beekeepers Association, Incorporated, shall establish and disburse the funds for the scholarship program.

F. The secretary shall adopt rules and regulations as are necessary to implement the provisions of this Section.

Acts 2012, No. 246, §1.



RS 47:463.158 - Special prestige license plate; Phi Beta Sigma Fraternity, Inc.

§463.158. Special prestige license plate; Phi Beta Sigma Fraternity, Inc.

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate for Phi Beta Sigma Fraternity, Inc., provided there is a minimum of one thousand applicants for such plates. These plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The secretary shall design the plates, which shall be of a color and design selected by Phi Beta Sigma Fraternity, Inc., provided that it is in compliance with R.S. 47:463(A)(3).

C. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

D. The department shall collect an annual royalty fee of twenty-five dollars, which shall be disbursed in accordance with Subsection E of this Section. This fee will be in addition to the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative cost.

E. The annual royalty fee shall be collected by the department and forwarded to Phi Beta Sigma Fraternity, Inc. The monies received from the royalty fees shall be used for scholarships to Louisiana residents.

F. The secretary shall adopt rules and regulations as are necessary to implement the provisions of this Section.

Acts 2012, No. 314, §1.



RS 47:463.159 - Special prestige license plate; "Public Schools"

§463.159. Special prestige license plate; "Public Schools"

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate to be known as the "Public Schools" plate, provided there is a minimum of one thousand applicants for such plates. These license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The secretary shall determine the color and design of the plates issued under the provision of this Section, provided such design shall bear the words "Public Schools".

C. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

D. The department shall collect an annual royalty fee of twenty-five dollars, which shall be disbursed in accordance with Subsection E of this Section. This fee shall be in addition to the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative costs.

E. The annual royalty fee shall be collected by the department and forwarded to the respective school board of the parish in which the plate was issued. In parishes where there are multiple school districts, the person requesting the plate shall indicate to which school board the royalty fee shall be forwarded. The monies received from the royalty fees shall be used solely for technological upgrades and advancements.

F. The secretary shall adopt rules and regulations as are necessary to implement the provisions of this Section.

Acts 2012, No. 440, §1.



RS 47:463.160 - Special prestige license plate; March of Dimes

§463.160. Special prestige license plate; March of Dimes

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate for the March of Dimes, provided there is a minimum of one thousand applicants for such plate. These plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The secretary shall work in conjunction with the March of Dimes Louisiana Chapter to select the color and design of the plates, provided that it is in compliance with R.S. 47:463(A)(3).

C. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

D. The department shall collect an annual royalty fee of twenty-five dollars, which shall be disbursed in accordance with Subsection E of this Section. This fee will be in addition to the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative costs.

E. The annual royalty fee shall be collected by the department and forwarded to the March of Dimes Louisiana Chapter. The monies received from the royalty fees shall be used solely for the support of programs administered by the March of Dimes Louisiana Chapter.

F. The secretary shall adopt rules and regulations as are necessary to implement the provisions of this Section.

Acts 2013, No. 76, §1.



RS 47:463.161 - Special prestige license plate; Louisiana Cultural Economy Foundation

§463.161. Special prestige license plate; Louisiana Cultural Economy Foundation

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate to be known as the "Louisiana Cultural Economy Foundation" plate, provided there is a minimum of one thousand applicants for such plate. These license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The license plate color and design shall be selected by the Board of Directors of the Louisiana Cultural Economy Foundation, a nonprofit corporation qualified as tax exempt pursuant to Section 501(c)(3) of the Internal Revenue Code, provided it is in compliance with R.S. 47:463(A)(3) and shall bear the words "Louisiana Cultural Economy Foundation".

C. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

D. The department shall collect an annual royalty fee of twenty-five dollars, which shall be disbursed in accordance with Subsection E of this Section. This fee shall be in addition to the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative costs.

E. The annual royalty fee shall be collected by the department and forwarded to the Louisiana Cultural Economy Foundation, to be used solely for administrative and operational purposes, including but not limited to the lease or purchase of supplies and equipment for programming, production, and the marketing needs of the foundation.

F. The secretary shall adopt rules and regulations as are necessary to implement the provisions of this Section.

Acts 2013, No. 150, §1.



RS 47:463.162 - Special prestige license plates; Free and Accepted Mason

§463.162. Special prestige license plates; Free and Accepted Mason

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate to be known as the "Free and Accepted Mason" plate, provided there is a minimum of one thousand applicants for such plate. These license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The color and design of the license plate shall be selected by the Free and Accepted Mason Ionic Lodge Number 26 of Lake Charles and shall include the organization's logo and the words "Free and Accepted Mason".

C. The prestige license plate shall be issued, upon application, to any member of a Free and Accepted Mason Ionic Lodge in this state in the same manner as any motor vehicle license plate in this state. Each applicant shall present to the office of motor vehicles a membership identification card indicating such Free and Accepted Mason Ionic Lodge membership.

D. The department shall collect an annual royalty fee of twenty-five dollars, which shall be disbursed in accordance with Subsection E of this Section. This fee shall be in addition to the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative costs.

E. The secretary shall establish rules and regulations as necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the collection and disbursement of annual fees, verification of applicant membership, the transfer and disposition of such license plate, and required design criteria.

Acts 2013, No. 192, §1.



RS 47:463.163 - Special prestige license plates; "I'm Cajun"

§463.163. Special prestige license plates; "I'm Cajun"

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate to be known as the "I'm Cajun" plate, provided there is a minimum of one thousand applicants for such plate. These license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The plate shall be of a color and design selected by the Council for the Development of French in Louisiana, provided that it is in compliance with R.S. 47:463(A)(3). The design shall include the phrase "I'm Cajun...and proud" and shall also include a prominent image celebrating the Cajun culture.

C. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

D. The department shall collect an annual royalty fee of fifteen dollars for this special prestige license plate, which shall be disbursed in accordance with Subsection E of this Section. This fee shall be in addition to the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, and a handling fee of three dollars and fifty cents to be retained by the department to offset a portion of administrative costs.

E. The monies received from the additional fifteen dollar fee shall be disbursed solely to fund scholarships to "La Fondation Louisiane for the Escadrille Louisiane" scholarship program of the Council for the Development of French in Louisiana.

F. The secretary shall adopt rules and regulations as are necessary to implement the provisions of this Section.

Acts 2013, No. 276, §1.



RS 47:463.164 - Special prestige license plates; "I'm Creole"

§463.164. Special prestige license plates; "I'm Creole"

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate to be known as the "I'm Creole" plate, provided there is a minimum of one thousand applicants for such plate. These license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The plate shall be of a color and design selected by the Council for the Development of French in Louisiana, provided that it is in compliance with R.S. 47:463(A)(3). The design shall include the phrase "I'm Creole...and proud" and shall also include a prominent image celebrating the Creole culture.

C. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

D. The department shall collect an annual royalty fee of fifteen dollars for this special prestige license plate, which shall be disbursed in accordance with Subsection E of this Section. This fee shall be in addition to the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative costs.

E. The monies received from the additional fifteen dollar fee shall be disbursed solely to fund scholarships to "La Fondation Louisiane for the Escadrille Louisiane" scholarship program of the Council for the Development of French in Louisiana.

F. The secretary shall establish rules and regulations as are necessary to implement the provisions of this Section.

Acts 2013, No. 276, §1.



RS 47:463.165 - Special prestige license plates; "Louisiana Cattlemen's Association"

§463.165. Special prestige license plates; "Louisiana Cattlemen's Association"

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate to be known as the "Louisiana Cattlemen's Association" plate, provided there is a minimum of one thousand applicants for such plate. These license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The license plate color and design shall be selected by the Louisiana Cattlemen's Association provided it is in compliance with R.S. 47:463(A)(3). The design shall include the words, "LCA-Beef".

C. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate. The first one hundred plates shall be reserved for purchase at the direction of the Louisiana Cattlemen's Association.

D. The department shall collect an annual royalty fee of twenty-five dollars, which shall be disbursed in accordance with Subsection E of this Section. This fee shall be in addition to the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative costs.

E. The annual royalty fee collected by the department shall be forwarded to the Louisiana Cattlemen's Association, to be used solely to coordinate junior cattlemen education and activities and beef promotion and producer education.

F. The secretary shall promulgate rules and regulations as are necessary to implement the provisions of this Section.

Acts 2014, No. 10, §1.



RS 47:463.166 - Special prestige license plates; "Down Syndrome Awareness"

§463.166. Special prestige license plates; "Down Syndrome Awareness"

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate to be known as the "Down Syndrome Awareness" plate, provided there is a minimum of one thousand applicants for such plate. These license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The license plate color and design shall be selected by the Down Syndrome Association of Acadiana provided it is in compliance with R.S. 47:463(A)(3). The design shall include the words, "Down Syndrome Awareness".

C. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

D. The department shall collect an annual royalty fee of thirty dollars, which shall be disbursed in accordance with Subsection E of this Section. This fee shall be in addition to the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative costs.

E. The annual royalty fee collected by the department shall be forwarded to the Down Syndrome Association of Acadiana, to be used solely to promote the interests of persons with Down syndrome and their families through advocacy and public awareness throughout the state of Louisiana.

F. The secretary shall establish rules and regulations as are necessary to implement the provisions of this Section.

Acts 2014, No. 11, §1.



RS 47:463.167 - Special prestige license plates; "Hunters for the Hungry Louisiana"

§463.167. Special prestige license plates; "Hunters for the Hungry Louisiana"

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate to be known as the "Hunters for the Hungry Louisiana" plate, provided there is a minimum of one thousand applicants for such plate. These license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The license plate color and design shall be selected by the board of directors of the Hunters for the Hungry Louisiana, a nonprofit corporation qualified as tax exempt pursuant to Section 501(c)(3) of the Internal Revenue Code, provided it is in compliance with R.S. 47:463(A)(3), and shall bear the words "Hunters for the Hungry Louisiana".

C. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

D. The department shall collect an annual royalty fee of twenty-five dollars, which shall be disbursed in accordance with Subsection E of this Section. This fee shall be in addition to the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative costs.

E. The annual royalty fee collected by the department shall be forwarded to the Wildlife and Fisheries Conservation Fund special account known as the "Hunters for the Hungry Account". No more than ten percent of the monies in the account shall be used for administrative costs. The balance shall be used solely by Hunters for the Hungry Louisiana to pay for the processing and distribution of meats, when such meats shall be used by a nonprofit entity or charitable organization in food or meal distribution at no cost to an individual pursuant to R.S. 56:644.

F. The secretary shall establish rules and regulations as are necessary to implement the provisions of this Section.

Acts 2014, No. 29, §1.



RS 47:463.168 - Special prestige license plate; "Louisiana Golf Association"

§463.168. Special prestige license plate; "Louisiana Golf Association"

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate to be known as the "Louisiana Golf Association" plate, provided there is a minimum of one thousand applicants for such plate. These license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The license plate color and design shall be selected by the Louisiana Golf Association, provided it is in compliance with R.S. 47:463(A)(3). The design shall include the words, "Louisiana Golf Association".

C. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

D. The department shall collect an annual royalty fee of twenty-five dollars, which shall be disbursed in accordance with Subsection E of this Section. This fee shall be in addition to the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative costs.

E. The annual royalty fee collected by the department shall be forwarded to the Louisiana Golf Association, or its successor organization. The monies received from the royalty fees shall be used for Growth of the Game initiatives, including but not limited to junior golf in Louisiana.

F. The secretary shall promulgate rules and regulations as are necessary to implement the provisions of this Section.

Acts 2014, No. 46, §1.



RS 47:463.169 - Special prestige license plate; Juvenile Diabetes Research Foundation

§463.169. Special prestige license plate; Juvenile Diabetes Research Foundation

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate to be known as the Juvenile Diabetes Research Foundation, or "JDRF" plate, provided there is a minimum of one thousand applicants for such plate. These license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The license plate color and design shall be selected by the Louisiana Chapter of the Juvenile Diabetes Research Foundation, provided it is in compliance with R.S. 47:463(A)(3). The design shall include the letters "JDRF".

C. The prestige plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

D. The department shall collect an annual royalty fee of thirty dollars, which shall be disbursed in accordance with Subsection E of this Section. This fee shall be in addition to the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative costs.

E. The annual royalty fee collected by the department shall be forwarded to the Louisiana Chapter of the Juvenile Diabetes Research Foundation, or its successor organization. The monies received from the royalty fees shall be used to improve the lives of all people affected by Type 1 Diabetes by accelerating progress on the most promising opportunities for curing, better treating, and preventing Type 1 Diabetes.

F. The secretary shall promulgate rules and regulations as are necessary to implement the provisions in this Section.

Acts 2014, No. 96, §1.



RS 47:463.170 - Special prestige license plate; "Lung Cancer Alliance"

§463.170. Special prestige license plate; "Lung Cancer Alliance"

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate to be known as the "Lung Cancer Alliance" plate, provided there is a minimum of one thousand applicants for such plate. These license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The license plate color and design shall be selected by Lung Cancer Alliance, provided it is in compliance with R.S. 47:463(A)(3). The design shall include the Lung Cancer Alliance logo and the words "Shine a Light on Lung Cancer".

C. The prestige plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

D. The department shall collect an annual royalty fee of twenty-five dollars, which shall be disbursed in accordance with Subsection E of this Section. This fee shall be in addition to the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative costs.

E. The annual royalty fee collected by the department shall be forwarded to the Lung Cancer Alliance, or its successor organization. The monies received from the royalty fees shall be used solely for the support of programs established and administered by the Lung Cancer Alliance in Louisiana.

F. The secretary shall promulgate rules and regulations as are necessary to implement the provisions of this Section.

Acts 2014, No. 98, §1; Acts 2016, No. 296, §1.



RS 47:463.171 - Special prestige license plates; Sci-Port Discovery Center in Shreveport

§463.171. Special prestige license plates; Sci-Port Discovery Center in Shreveport

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate for the Sci-Port Discovery Center in Shreveport provided there is a minimum of one thousand applicants for such plate. These license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The secretary shall work in conjunction with the Sci-Port Discovery Center in Shreveport to select the color and design of the plate provided that it is in compliance with R.S. 47:463(A)(3).

C. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

D. The department shall collect an annual royalty fee of twenty-five dollars for this special prestige license plate that shall be disbursed in accordance with Subsection E of this Section. This fee shall be in addition to the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative cost.

E. The annual royalty fee shall be collected by the department and forwarded to the Sci-Port Discovery Center in Shreveport. The monies received from the royalty fees shall be used solely for the support of programs administered by the Sci-Port Discovery Center in Shreveport.

F. The secretary shall adopt rules and regulations as are necessary to implement the provisions of this Section.

Acts 2014, No. 131, §1.



RS 47:463.172 - Special prestige license plates; Multiple Sclerosis

§463.172. Special prestige license plates; Multiple Sclerosis

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate for the National Multiple Sclerosis Society, provided there is a minimum of one thousand applicants for such plate. These license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The secretary shall work in conjunction with the National Multiple Sclerosis Society to select the color and design of the plate, provided that it is in compliance with R.S. 47:463(A)(3).

C. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

D. The department shall collect an annual royalty fee of twenty-five dollars for this special prestige license plate that shall be disbursed in accordance with Subsection E of this Section. This fee shall be in addition to the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative cost.

E. The annual royalty fee shall be collected by the department and forwarded to the National Multiple Sclerosis Society. The monies received from the royalty fees shall be used solely for the support of programs and research administered by the National Multiple Sclerosis Society.

F. The secretary shall adopt rules and regulations as are necessary to implement the provisions of this Section.

Acts 2014, No. 302, §1.



RS 47:463.173 - Special prestige license plate; "George Rodrigue Foundation"

§463.173. Special prestige license plate; "George Rodrigue Foundation"

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate to be known as the "George Rodrigue Foundation" plate, provided there is a minimum of one thousand applicants for such plate. These license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The license plate color and design shall be selected by the George Rodrigue Foundation of the Arts, provided it is in compliance with R.S. 47:463(A)(3). The design shall include the words "George Rodrigue Foundation".

C. The prestige plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

D. The department shall collect an annual royalty fee of thirty dollars that shall be disbursed in accordance with Subsection E of this Section. This fee shall be in addition to the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative costs.

E. The annual royalty fee collected by the department shall be forwarded to the George Rodrigue Foundation of the Arts or its successor organization. The monies received from the royalty fees shall be used to plan, develop, and implement a series of unique educational art programs that are specially designed to enhance and expand art curriculums and expose children to education in the arts.

F. The secretary shall promulgate rules and regulations as are necessary to implement the provisions in this Section.

Acts 2014, No. 343, §1.



RS 47:463.174 - Special prestige license plate; "Louisiana Master Gardener"

§463.174. Special prestige license plate; "Louisiana Master Gardener"

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate to be known as the "Louisiana Master Gardener Program" plate, provided there is a minimum of one thousand applicants for such plate. These license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The license plate color and design shall be selected by the Louisiana Master Gardener Program of the LSU AgCenter, provided it is in compliance with R.S. 47:463(A)(3). The design shall include the words, "Louisiana Master Gardener".

C. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

D. The department shall collect an annual royalty fee of ten dollars that shall be disbursed in accordance with Subsection E of this Section. This fee shall be in addition to the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative costs.

E. The annual royalty fee collected by the department shall be forwarded to the Louisiana Master Gardener Program of the LSU AgCenter or its successor organization. The monies received from the royalty fees shall be used to develop and enhance community programs related to horticulture, including but not limited to environmental improvement activities, community and school garden programs, and public horticultural events.

F. The secretary shall promulgate rules and regulations as are necessary to implement the provisions in this Section.

Acts 2014, No. 344, §1.



RS 47:463.175 - Special prestige license plate; Louisiana Coalition Against Domestic Violence

§463.175. Special prestige license plate; Louisiana Coalition Against Domestic Violence

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate to be known as the "Louisiana Coalition Against Domestic Violence" plate, provided there is a minimum of one thousand applicants for the plate. These license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The license plate color and design shall be selected by the Louisiana Coalition Against Domestic Violence, provided it is in compliance with R.S. 47:463(A)(3). The design shall include the letters "LCADV".

C. The prestige plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

D. The department shall collect an annual royalty fee of thirty dollars that shall be disbursed in accordance with Subsection E of this Section. This fee shall be in addition to the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative costs.

E. The annual royalty fee collected by the department shall be forwarded to the Louisiana Coalition Against Domestic Violence or its successor organization. The monies received from the royalty fees shall be used to eliminate domestic violence through public education, systems change, social change, and public policy.

F. The secretary shall promulgate rules and regulations as are necessary to implement the provisions of this Section.

Acts 2014, No. 348, §1.



RS 47:463.176 - Special prestige license plates; "National Rifle Association"

§463.176. Special prestige license plates; "National Rifle Association"

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate to be known as the "National Rifle Association" plate, provided there is a minimum of one thousand applicants for such plate. These license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The license plate color and design shall be selected by the National Rifle Association provided it is in compliance with R.S. 47:463(A)(3). The design shall include the initials "NRA".

C. The prestige license plate shall be issued, upon application, to any citizen of Louisiana, in the same manner as any other motor vehicle license plate.

D. The department shall collect an annual royalty fee of thirty dollars that shall be disbursed in accordance with Subsection E of this Section. This fee shall be in addition to the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative costs.

E. The annual royalty fee collected by the department shall be forwarded to the National Rifle Association to be used by the NRA Foundation, Inc. solely in Louisiana.

F. The secretary shall promulgate rules and regulations as are necessary to implement the provisions of this Section.

Acts 2014, No. 431, §1.



RS 47:463.177 - Special prestige license plates; Louisiana Future Farmers of America Foundation, Inc.

§463.177. Special prestige license plates; Louisiana Future Farmers of America Foundation, Inc.

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate for the Louisiana Future Farmers of America Foundation, Inc., provided there is a minimum of one thousand applicants for such plate. These license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The secretary shall work in conjunction with the Louisiana Future Farmers of America Foundation, Inc. to select the color and design of the plate provided that it is in compliance with R.S. 47:463(A)(3).

C. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

D. The department shall collect an annual royalty fee of twenty-five dollars for this special prestige license plate that shall be disbursed in accordance with Subsection E of this Section. This fee shall be in addition to the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative costs.

E. The annual royalty fee shall be collected by the department and forwarded to the Louisiana Future Farmers of America Foundation, Inc. The monies received from the royalty fees shall be used solely to support the activities of the Louisiana Future Farmers of America Association.

F. The secretary shall adopt rules and regulations as are necessary to implement the provisions of this Section.

Acts 2014, No. 449, §1.



RS 47:463.178 - Special prestige license plates; Delta Waterfowl Foundation

§463.178. Special prestige license plates; Delta Waterfowl Foundation

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate for the Delta Waterfowl Foundation, provided there is a minimum of one thousand applicants for such plate. These license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The secretary shall work in conjunction with the Delta Waterfowl Foundation to select the color and design of the plate provided that it is in compliance with R.S. 47:463(A)(3).

C. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

D. The department shall collect an annual royalty fee of twenty-five dollars for this special prestige license plate that shall be disbursed in accordance with Subsection E of this Section. This fee shall be in addition to the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative costs.

E. The annual royalty fee shall be collected by the department and forwarded to the Delta Waterfowl Foundation. The monies received from the royalty fees shall be used solely to support the activities of the Delta Waterfowl Foundation.

F. The secretary shall adopt rules and regulations as are necessary to implement the provisions of this Section.

Acts 2014, No. 468, §1.



RS 47:463.179 - Special prestige license plates; Cedar Creek School

§463.179. Special prestige license plates; Cedar Creek School

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate for the Cedar Creek School in the city of Ruston, provided there is a minimum of one thousand applicants for such plate. These license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The secretary shall work in conjunction with the Cedar Creek School to select the color and design of the plate, provided that it is in compliance with R.S. 47:463(A)(3).

C. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

D. The department shall collect an annual royalty fee of twenty-five dollars for this special prestige license plate that shall be disbursed in accordance with Subsection E of this Section. This fee shall be in addition to the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative costs.

E. The annual royalty fee shall be collected by the department and forwarded to the Cedar Creek Foundation Endowed Fund. The monies received from the royalty fees shall be used solely for the support of programs for Cedar Creek School.

F. The secretary shall adopt rules and regulations as are necessary to implement the provisions of this Section.

Acts 2014, No. 475, §1.



RS 47:463.180 - Special prestige license plates; Save the Tchefuncte River Lighthouse

§463.180. Special prestige license plates; Save the Tchefuncte River Lighthouse

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate to be known as the "Shine On! Save the Tchefuncte River Lighthouse" plate, provided there is a minimum of one thousand applicants for such plate. These license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The license plate color and design shall be selected by the Lake Pontchartrain Basin Maritime Museum, Inc., provided it is in compliance with R.S. 47:463(A)(3). The design shall include the words "Shine On! Save the Tchefuncte River Lighthouse".

C. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

D. The department shall collect an annual royalty fee of thirty dollars that shall be disbursed in accordance with Subsection E of this Section. This fee shall be in addition to the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative costs.

E. The annual royalty fee collected by the department shall be forwarded to the Lake Pontchartrain Basin Maritime Museum, Inc. to be used for the lighthouse restoration project.

F. The secretary shall promulgate rules and regulations as are necessary to implement the provisions of this Section.

Acts 2014, No. 567, §1.



RS 47:463.181 - Special prestige license plates; The Louisiana Youth Leadership Seminar Corporation

§463.181. Special prestige license plates; The Louisiana Youth Leadership Seminar Corporation

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate for The Louisiana Youth Leadership Seminar Corporation, provided there is a minimum of one thousand applicants for such plate. These license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The secretary shall work in conjunction with The Louisiana Youth Leadership Seminar Corporation to select the color and design of the plate, provided that it is in compliance with R.S. 47:463(A)(3). However, the plate shall bear the acronym "HOBY", across the bottom of the plate, immediately followed by the words "EMPOWER/LEAD/EXCEL" in capital letters.

C. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

D. The department shall collect an annual royalty fee of twenty-five dollars for this special prestige license plate that shall be disbursed in accordance with Subsection E of this Section. This fee shall be in addition to the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative costs.

E. The annual royalty fee shall be collected by the department and forwarded to The Louisiana Youth Leadership Seminar Corporation. The monies received from the royalty fees shall be used solely for the support of programs administered by The Louisiana Youth Leadership Seminar Corporation for leadership training to high school sophomores.

F. The secretary shall adopt rules and regulations as are necessary to implement the provisions of this Section.

Acts 2014, No. 589, §1.



RS 47:463.182 - Special prestige license plates; Louisiana AIDS Advocacy Network (LAAN)

§463.182. Special prestige license plates; Louisiana AIDS Advocacy Network

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate for the Louisiana AIDS Advocacy Network provided there is a minimum of one thousand applicants for such plate. These license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The secretary shall work in conjunction with the Louisiana AIDS Advocacy Network to select the color and design of the plate provided that it is in compliance with R.S. 47:463(A)(3).

C. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

D. The department shall collect an annual royalty fee of twenty-five dollars for this special prestige license plate that shall be disbursed in accordance with Subsection E of this Section. This fee shall be in addition to the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative costs.

E. The annual royalty fee shall be collected by the department and forwarded to the Louisiana AIDS Advocacy Network, or its successor organization. The monies received from the royalty fees shall be used solely for the support of programs administered by the Louisiana AIDS Advocacy Network.

F. The secretary shall adopt rules and regulations as are necessary to implement the provisions of this Section.

Acts 2014, No. 199, §1; Acts 2014, No. 282, §1.



RS 47:463.183 - Special prestige license plates; "ALS"

§463.183. Special prestige license plates; "ALS"

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate to be known as the "Challenge ALS" plate. These license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The color and design of the license plate shall be selected by the ALS Association Lousiana-Mississippi Chapter, provided it is in compliance with R.S. 47:463(A)(3). The design shall include the words "Challenge ALS".

C. The special prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

D. The department shall collect an annual royalty fee of thirty dollars that shall be disbursed in accordance with Subsection E of this Section. This fee shall be in addition to the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative costs.

E. The annual royalty fee collected by the department shall be forwarded to the ALS Association Louisiana-Mississippi Chapter or its successor organization. The monies received from the royalty fees shall be used solely for amyotrophic lateral sclerosis research.

F. The secretary shall promulgate rules and regulations as are necessary to implement the provisions of this Section.

Acts 2015, No. 6, §1.



RS 47:463.184 - Special prestige license plate; "Louisiana Licensed Professional Geoscientist"

§463.184. Special prestige license plate; "Louisiana Licensed Professional Geoscientist"

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate for the Louisiana Board of Professional Geoscientists when the department has received a minimum of one thousand applications for the plate. The license plate shall be restricted to passenger cars, pickup trucks, vans, and recreational vehicles. The license plate shall be of a color and design selected by the Louisiana Board of Professional Geoscientists, provided that it is in compliance with R.S. 47:463(A)(3).

B. The prestige license plate shall be issued, upon application, to any Louisiana licensed professional geoscientist in good standing in the same manner as any other motor vehicle license plate.

C. The charge for this special license plate shall be the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, plus an annual royalty fee of twenty-five dollars for each plate, and a handling fee of three dollars and fifty cents which shall be retained by the department to offset administrative costs.

D. The annual royalty fee shall be collected by the department and forwarded to the Louisiana Board of Professional Geoscientists or its successor, for use of the board's logo. The monies received from the royalty fees shall be used solely for the support of the programs established and administered by the Louisiana Board of Professional Geoscientists.

E. Upon the signing of a contract authorizing the use of the logo of the Louisiana Board of Professional Geoscientists, the secretary shall establish the special prestige plate in accordance with this Section. The contract shall include an agreement on the part of the Louisiana Board of Professional Geoscientists to use the royalty fees as provided for in this Section.

F. The secretary shall promulgate rules and regulations as are necessary to implement the provisions of this Section.

Acts 2015, No. 32, §1.



RS 47:463.185 - Special prestige license plate; Society of St. Vincent de Paul of Louisiana

§463.185. Special prestige license plate; Society of St. Vincent de Paul of Louisiana

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate for the Society of St. Vincent de Paul of Louisiana. The plate shall be restricted to use on passenger cars, pickup trucks, vans, and recreational vehicles. The secretary shall work in conjunction with the Society of St. Vincent de Paul of Louisiana to select the color and design of the plate, provided that the plate shall comply with all requirements of R.S. 47:463(A)(3).

B. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

C. The charge for this special license plate shall be the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, plus an annual royalty fee of twenty-five dollars for each plate, to be collected by the department every two years upon renewal of the plate, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative costs. The annual royalty fee shall be paid by the department to the Society of St. Vincent de Paul of Louisiana to the appropriate Louisiana society as determined by the zip code of the purchaser's parish of origin, and each society shall use the money solely to support its charitable programs.

D. The secretary shall adopt rules and regulations as are necessary to implement the provisions of this Section.

Acts 2015, No. 32, §1.



RS 47:463.186 - Special prestige license plate; "Southern University and A&M College Marching Band"

§463.186. Special prestige license plate; "Southern University and A&M College Marching Band"

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate for the Southern University and A&M College Marching Band. The plate shall be restricted to use on passenger cars, pickup trucks, vans, and recreational vehicles. The secretary shall work in conjunction with the director of the Southern University and A&M College marching band to select the color and design of the plate, provided that the plate shall comply with all requirements of R.S. 47:463(A)(3).

B. The prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

C. The charge for this special license plate shall be the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, plus an annual royalty fee of twenty-five dollars for each plate, to be collected by the department every two years upon renewal of the plate, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative costs. The annual royalty fee shall be paid by the department to the Southern University System Foundation for deposit into the Human Jukebox Fund, and the Southern University System Foundation shall utilize such funds solely for academic and financial-need-based scholarships for band members and financial assistance for band trips and activities.

D. The secretary shall adopt rules and regulations as are necessary to implement the provisions of this Section.

Acts 2015, No. 32, §1.



RS 47:463.187 - Special prestige license plates; "300th Anniversary of the City of New Orleans"

§463.187. Special prestige license plates; "300th Anniversary of the City of New Orleans"

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate to be known as the "300th Anniversary of the City of New Orleans" plate. These license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The color and design of the license plate shall be selected by the mayor of the city of New Orleans, provided it is in compliance with R.S. 47:463(A)(3). The design shall include the words "300th Anniversary of the City of New Orleans".

C. The special prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

D. The department shall collect an annual royalty fee of fifteen dollars that shall be disbursed in accordance with Subsection E of this Section. This fee shall be in addition to the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative costs.

E. The annual royalty fee collected by the department shall be forwarded to the 2018 NOLA Foundation or its successor organization. The monies received from the royalty fees shall be used for public purposes, including the planning and development of a series of cultural events and activities surrounding the 300th anniversary of the city of New Orleans.

F. The secretary shall promulgate rules and regulations as are necessary to implement the provisions of this Section.

Acts 2015, No. 226, §1.



RS 47:463.188 - Special prestige license plate; "K9s4COPS"

§463.188. Special prestige license plate; "K9s4COPS"

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate to be known as the "K9s4COPS" plate, provided there is a minimum of one thousand applicants for such plates. The license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans.

B. The secretary shall work in conjunction with the executive director of K9s4Cops to select the color and design of the plate, provided it is in compliance with R.S. 47:463(A)(3).

C. The special prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

D. The department shall collect an annual royalty fee of twenty-five dollars that shall be disbursed in accordance with Subsection E of this Section. This fee shall be in addition to the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative costs.

E. The annual royalty fee shall be collected by the department and forwarded to K9s4COPS. The monies received from the royalty fees shall be used to place fully trained canines in law enforcement agencies and schools in the state of Louisiana.

F. The secretary shall adopt rules and regulations as are necessary to implement the provisions of this Section.

Acts 2016, No. 156, §1.



RS 47:463.189 - Special prestige license plate; United States Merchant Marine Academy, Kings Point

§463.189. Special prestige license plate; United States Merchant Marine Academy, Kings Point

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate for the United States Merchant Marine Academy. The plate shall be restricted to use on passenger cars, pickup trucks, vans, and recreational vehicles.

B. The secretary shall work in conjunction with the United States Merchant Marine Academy KP New Orleans Alumni Chapter to select the color and design of the plate, provided that it is in compliance with all requirements of R.S. 47:463(A)(3).

C. The special prestige license plate shall be issued, upon application, to any graduate of the United States Merchant Marine Academy who resides in Louisiana in the same manner as any other motor vehicle license plate.

D. The first special prestige license plate shall be reserved for purchase at the direction of the United States Merchant Marine Academy KP New Orleans Alumni Chapter.

E. The department shall collect an annual royalty fee of twenty-five dollars that shall be disbursed in accordance with Subsection F of this Section. This fee shall be in addition to the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative costs.

F. The annual royalty fee collected by the department shall be forwarded to the United States Merchant Marine Academy KP New Orleans Alumni Chapter or its successor organization.

G. The secretary shall adopt rules and regulations as are necessary to implement the provisions of this Section.

Acts 2016, No. 237, §1.



RS 47:463.190 - Special prestige license plates; "Louisiana The Energy State"

§463.190. Special prestige license plates; "Louisiana The Energy State"

A. The secretary of the Department of Public Safety and Corrections shall establish a special prestige motor vehicle license plate to be known as the "Louisiana The Energy State" plate, provided there is a minimum of one thousand applicants for such plates. The license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, motorcycles, and vans.

B. The secretary shall work in conjunction with the Louisiana Oil and Gas Association to select the color and design of the plate, provided it is in compliance with R.S. 47:463(A)(3).

C. The special prestige license plate shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

D. The department shall collect an annual royalty fee of twenty-five dollars that shall be disbursed in accordance with Subsection E of this Section. This fee shall be in addition to the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative costs.

E. The annual royalty fee shall be collected by the department and forwarded to the treasurer for deposit into the Oilfield Site Restoration Fund created by the provisions of R.S. 30:86.

F. The secretary shall adopt rules and regulations as are necessary to implement the provisions of this Section.

Acts 2016, No. 261, §1.



RS 47:463.191 - Special prestige license plate; member of congress

§463.191. Special prestige license plate; member of congress

A. Notwithstanding the provisions of R.S. 47:463(A)(3)(b), the secretary of the Department of Public Safety and Corrections shall establish a special prestige license plate for motor vehicles, restricted to passenger cars, pickup trucks, motorcycles, recreational vehicles, and vans, which may be issued upon application of any Louisiana member of congress.

B. The charge for this special prestige license plate shall be a one-time fee of twenty-five dollars for each plate, which shall be in addition to the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative costs.

C. The secretary shall promulgate rules and regulations necessary to implement the provisions of this Section, including rules and regulations governing the transfer and disposition of the license plates upon the death of the recipient and governing the design of the plate.

Acts 2016, No. 261, §1.



RS 47:464 - Road tractors

§464. Road tractors

On each road tractor, an annual registration or license tax, on the basis of seven dollars and fifty cents ($7.50) per thousand pounds gross weight of such vehicle shall be imposed, provided that the minimum charge thereon shall not be less than twenty-five dollars ($25.00).



RS 47:465 - Motorcycles

§465. Motorcycles

For each motorcycle an annual registration or license tax of three dollars ($3.00) shall be collected by the commissioner, or through such agency as he might designate.



RS 47:466 - Commercial passenger vehicles

§466. Commercial passenger vehicles

A. For each motor vehicle, semitrailer, or tandem semitrailer used primarily for the transportation of passengers, bus or passenger coach, and except trackless street or trolley cars and bona fide taxi cabs constructed and operated as such within the corporate limits of incorporated municipalities, an annual registration or license tax of six dollars and twenty-five cents per capacity passenger shall be collected by the commissioner, or through such agency as he might designate; provided that the minimum license or registration tax to be paid under this Section shall not be less than twenty-five dollars.

B. No registration or license tax shall apply, nor shall registration be afforded to any trailer for passenger carrying purposes, and it shall be unlawful and constitute a misdemeanor, punishable as hereinafter provided, for any person to operate a trailer as a passenger carrying vehicle.

C. Any bus or passenger coach as described in this Section which has been converted to a noncommercial vehicle for personal use shall be eligible for military honor plates as provided for in R.S. 47:490.7 without payment of any additional fee.

Acts 1989, No. 723, §1; Acts 2005, No. 365, §1, eff. June 30, 2005.



RS 47:467 - Commercial passenger vehicles operated under municipal franchises

§467. Commercial passenger vehicles operated under municipal franchises

Notwithstanding any provision of this Chapter where a bus or passenger coach or passenger carrying trailer or semi-trailer is operated wholly within the corporate limits of an incorporated municipality and also operates within seven miles of the corporate limits thereof under a franchise from the municipality, an annual registration or license tax of three dollars and twenty-five cents ($3.25) per passenger seat shall be collected by the commissioner or through such agency as he might designate. The term "franchise" as used in this section means a legal franchise granted by the governing authority of a municipality, which authorizes the operation of a general public transportation system. Any vehicle licensed and registered for city use only in a municipality of a population of twenty-five hundred or less, and actually maintained and domiciled and kept therein, may be operated beyond the seven mile limit for an occasional trip, in no event to exceed four during each calendar month, provided that such trip be reported to the director of public safety prior to making the said trip.



RS 47:468 - School and charity buses

§468. School and charity buses

Any passenger carrying vehicle, of whatever class, of a capacity of more than seven passengers and used in the transportation of teachers or pupils to or from schools or their institutions of learning under contract or other arrangement made by or with the constituted and authorized school authorities, and any same type vehicle, which is owned and operated by and solely used for a nonprofit charitable institution, shall pay an annual license or registration fee of ten dollars per vehicle, regardless of its passenger capacity.

For the purposes of this Section the applicant shall provide his sales tax exemption number as issued by the Louisiana Department of Revenue. This requirement shall not be necessary for religious orders operating as nonprofit charitable institutions.

Amended by Acts 1975, No. 754, §1.



RS 47:469 - Taxi cabs

§469. Taxi cabs

For taxi cabs designed, constructed, and bona fide operated as such, the annual rate shall be thirty dollars per vehicle. The issuance of a registration certificate or license plate hereunder shall not be construed as an authority on the part of the owner or operator of the vehicle to operate the same in violation of law, or the rules and regulations of the public service commission.

Amended by Acts 1964, No. 366, §1.



RS 47:469.1 - Special prestige license plate; "For Hire", city of New Orleans

§469.1. Special prestige license plate; "For Hire", city of New Orleans

A. Taxi cabs, limousines, horse-drawn carriages, pedicabs, general charter tour vehicles, sightseeing tour vehicles, courtesy vehicles, non-emergency medical vehicles, airport shuttles, and accessible taxi cabs owned or operated by companies licensed by the city of New Orleans shall be issued a special "For Hire" plate.

B. The plate shall be designated with a series consisting of numeric characters, alpha characters, or any combination thereof. The series shall be consistent with the license number issued by the city of New Orleans to identify the vehicle and may be accompanied by a symbol or emblem representing the city of New Orleans, taxi cab bureau.

C.(1) The city of New Orleans shall provide the office of motor vehicles with the series to be issued to the vehicles. All plates authorized by this Section shall include a handling charge of three dollars and fifty cents, as authorized by R.S. 47:463(A)(3)(a), to offset the administrative costs of the department for the issuance of such plates. All vehicles registered with a "For Hire" plate, except horse-drawn carriages and pedicabs, shall also be issued a secondary plate, identical in appearance to the primary plate, which shall be displayed on the front of the vehicle.

(2) In addition to the three dollars and fifty cents authorized by R.S. 47:463(A)(3)(a) collected for the primary and secondary plate authorized by this Section, the annual rate for the plates shall be fifty dollars except commercial passenger vehicles shall be assessed the annual registration fee authorized by R.S. 47:466(A).

D.(1) Horse-drawn carriages and pedicabs, licensed by the city of New Orleans, shall be issued a plate for identification purposes only.

(2) The plate shall be designated by a series consisting of numeric characters, alpha characters, or any combination thereof. The series shall be consistent with the license number issued by the city of New Orleans to identify the vehicle and may be accompanied by a symbol or emblem representing the city of New Orleans, taxi cab bureau. The city of New Orleans shall provide the office of motor vehicles with the series to be issued to the vehicles.

(3) In addition to the three dollars and fifty cents as authorized by R.S. 47:463(A)(3)(a), the annual rate for the plate shall be thirty dollars.

E. Permissible road usage of horse-drawn carriages and pedicabs shall be determined by New Orleans city ordinances.

F. The commissioner is authorized to promulgate all rules and regulations necessary, in accordance with the Administrative Procedure Act, to administer and enforce the provisions of this Section.

Acts 2012, No. 391, §1; Acts 2014, No. 273, §1.



RS 47:469.2 - Taxi cabs; reconstructed title prohibition

§469.2. Taxi cabs; reconstructed title prohibition

No vehicle issued a reconstructed title as provided in R.S. 32:707 or which has ever been issued a title marked as salvage, rebuilt, junk, total loss, or any equivalent certificate of title in this state or any other state shall be issued a registration certificate or license plate to operate as a taxicab.

Acts 2012, No. 566, §3, eff. Oct. 15, 2012.



RS 47:470 - Trademark or copyrighted logo license plate program for certain vehicles; commercial

§470. Trademark or copyrighted logo license plate program for certain vehicles; commercial

A. The purpose of this Section is to establish a program to curb the theft of commercial motor vehicle license plates for commercial fleet vehicles.

B.(1) In addition to the provisions of this Chapter authorizing the issuance of commercial license plates, the secretary of the Department of Public Safety and Corrections shall establish a program authorizing the issuance of apportioned license plates containing the registered trademark or copyrighted logo of a company. The license plates shall be restricted to trucks, tandem trucks, truck-tractors, semitrailers, or trailers, as provided in R.S. 47:462, that are owned and operated by a company for a commercial use, provided that such vehicles are part of a fleet of twenty-five or more vehicles.

(2) Any applicant company shall meet the following qualifications to participate in the program. Such applicant shall:

(a) Be registered in Louisiana pursuant to the International Registration Plan.

(b) Have a registered trademark or copyrighted logo. No personalized information, including the name of a person or his initials nor any other non-registered trademark or non-copyright information shall qualify an applicant to participate in the program established pursuant to this Section.

(c) Meet any other necessary qualifications as determined by the office of motor vehicles pursuant to rules promulgated in accordance with the Administrative Procedure Act.

(3)(a) Each application by a company for a logo license plate shall include, but shall not be limited to the following information:

(i) The company name.

(ii) Any legal documents, including the Certificate of Registration from the United States Patent and Trademark Office verifying the trademark or copyrighted logo.

(iii) A drawing of the registered trademark or copyrighted logo.

(iv) The classification pursuant to R.S. 47:462 of vehicles to be registered.

(v) Any other information deemed necessary and appropriate by the secretary.

(b) No application shall be approved for a license plate if the trademark or copyright logo is "pending".

(4) Prior to the issuance of any license plate, it shall be the responsibility of the applicant to provide the office of motor vehicles with the express written consent of the holder of any trademark or copyright applicable to any logo, artwork, or phrase to be used on any license plate authorized by this Section. If the consent is not provided, then the relevant logo, artwork, or phrase shall not be used.

C. The department shall collect a one-time charge not to exceed three hundred dollars to offset the cost of production of the logo license plate, including administrative costs, which shall be in addition to the regular motor vehicle license fee established by law for the registration of the vehicles authorized under Paragraph (B)(1) of this Section.

D. The department shall establish rules and regulations in accordance with the Administrative Procedure Act as are necessary to implement the provisions of this Section, including but not limited to the qualifications, application process, collection of fees, and design criteria.

Acts 2006, No. 405, §1.



RS 47:472 - Lost certificate or number plate

§472. Lost certificate or number plate

A. If any number plate or registration certificate issued hereunder is lost, mutilated, or becomes illegible, or is transferred from one person to another, the person who is entitled thereto shall make immediate application for and obtain a duplicate or substitute therefor, upon furnishing affidavit or information of such fact satisfactory to the commissioner and upon payment of ten dollars for duplicate plate or plates and four dollars for each duplicate certificate of registration.

B. All collections made under the provisions of this Section shall be apportioned to funds in the same manner as if they were part of the license tax imposed. However, three dollars of each fee for a duplicate certificate of registration shall be deposited in the state general fund and eight dollars of each fee for a duplicate plate or plates shall be paid into the state treasury on or before the twenty-fifth day of each month following their collection.

Amended by Acts 1970, No. 686, §1; Acts 1977, No. 415, §1, eff. July 1, 1977. Amended by Acts 1983, 1st Ex. Sess., No. 33, §4, eff. Jan. 19, 1983; Acts 1986, No. 1050, §1; Acts 1992, No. 984, §14.



RS 47:473 - Dealer inventory plates

§473. Dealer inventory plates

A. The office of motor vehicles (office) shall establish procedures by which licensed motor vehicle dealers (dealers) may obtain dealer inventory plates (plates).

B. The office shall determine the design and material of the plates.

C. The office shall design the forms which shall be used for applying for plates and shall determine the information which dealers shall include in application for plates.

D. Plates shall be valid for one year.

E. Each plate shall cost fifteen dollars.

F. Plates shall allow the dealer to which the plate is issued to operate any motor vehicle which is held by that dealer as inventory for any purpose which is related to offering the motor vehicle for sale, to displaying or exhibiting the motor vehicle to the public, to demonstrating the qualities of the motor vehicle, or to maintaining or enhancing the condition or the value of the motor vehicle.

G. A truck or tractor dealer may allow a prospective purchaser to use a vehicle to which the dealer has attached a dealer inventory plate which has been issued to the dealer. The prospective purchaser may use the vehicle for a maximum of five days to transport cargo for hire within the boundaries of this state for demonstration purposes. The dealer shall not receive any compensation for the use of the vehicle. The dealer shall complete and place in the vehicle a document which shall state the name and address of the dealer, the name and address of the prospective purchaser, the dates on which the prospective purchaser will use the vehicle, and such other information as the office of motor vehicles may require. The document shall be designed and distributed by the office of motor vehicles.

H. Dealers may allow authorized employees of educational institutions or licensed sales representatives of the dealer, or both, to use, for any purpose, a motor vehicle to which the dealer has attached a dealer inventory plate, provided the arrangement does not constitute renting or leasing the vehicle to the employee or sales representative. Renting or leasing does not include those transactions where a dealer-provided automobile is treated as a taxable fringe benefit to the licensed sales representative of the dealer under the provisions of 26 USC 61 et seq. and the regulations issued thereunder.

I. The office shall adopt rules to implement the provisions of this Section. All rules shall be adopted in accordance with the Administrative Procedure Act. The rules shall include but shall not be limited to:

(1) Rules to establish permissible and prohibited uses of plates.

(2) Rules establishing criteria and procedures for suspending or revoking the privilege of obtaining and using such plates.

(3) Rules establishing criteria and procedures for retrieving plates from dealers.

(4) Rules governing the use of dealer inventory plates to demonstrate trucks or tractors.

(5) Rules governing the use of motor vehicles with dealer inventory plates by employees of educational institutions and licensed sales representatives.

J. Any licensed motor vehicle dealer who is also a former prisoner of war and qualifies for a military honor license plate under the provisions of R.S. 47:490.2, upon application to the secretary, may obtain a license plate which is a dealer inventory plate under the provisions of this Section but which also contains the "XPOW" designation provided for by R.S. 47:490.2. A dealer inventory plate which is obtained under the provisions of this Subsection may be transferred by the dealer from one vehicle to another held by the dealer as inventory.

Amended by Acts 1974, No. 390, §1; Acts 1981, No. 324, §1; Acts 1983, No. 429, §1; Acts 1983, No. 501, §1; Acts 1986, No. 723, §1; HCR No. 6, 1989 2nd E.S., eff. July 9, 1989; Acts 1991, No. 486, §1; Acts 1991, No. 487, §1; Acts 1992, No. 631, §1, eff. July 2, 1992; Acts 1993, No. 6, §1; Acts 1999, No. 429, §1; Acts 2005, No. 365, §1, eff. June 30, 2005.



RS 47:473.1 - Special personalized license plates for dealers

§473.1. Special personalized license plates for dealers

A. In addition to the provisions of this Chapter authorizing the issuance of dealers' license plates and commercial license plates, the secretary of the Department of Public Safety and Corrections shall establish and issue special personalized plates for a dealer, as defined by R.S. 47:451(8). The personalized license plates may be used for such sale, demonstration, or trading purposes, including all deliveries and transfers of vehicles, as authorized by the secretary.

B. The secretary shall establish and promulgate rules and regulations for the procedures for application for and issuance of such personalized license plates, and shall fix a date, annually, by which applications shall be made. The secretary shall not issue a letter combination which might carry a connotation offensive to good taste and decency. A fee of twenty-five dollars annually shall be paid for each plate, which shall be in addition to the regular motor vehicle registration license fee.

C. No two dealers shall be issued identical personalized plates. Each dealer shall make a new application and pay the fee for the personalized plates each time he desires to have such personalized plates issued to him. Once the dealer obtains personalized plates he shall be given priority on these plates for each of the following years that he makes timely and appropriate application.

D. Any such plates so issued may, during the registration period for which issued, be transferred from one vehicle owned or operated by the dealer to another.

Acts 1984, No. 160, §1; HCR No. 6, 1989 2nd E.S., eff. July 9, 1989.



RS 47:473.2 - Special handicapped license plates for dealers and owners of commercial vehicles

§473.2. Special handicapped license plates for dealers and owners of commercial vehicles

A. In addition to the provisions of this Chapter authorizing the issuance of dealers' license plates and commercial license plates, the secretary of the Department of Public Safety and Corrections shall issue special handicapped license plates for a dealer, as defined by R.S. 47:451(8), and an owner of commercial vehicles as defined in R.S. 47:451(4). The special handicapped license plates shall be issued in lieu of dealer and commercial plates and in addition to any handicapped license plate issued for a vehicle under R.S. 47:463.4.

B. The secretary shall establish and promulgate rules and regulations for the issuance of handicapped license plates. Any vehicle bearing special handicapped license plates shall only be operated by or for the benefit of a person with a mobility impairment as defined in R.S. 47:463.4(E).

C. Each dealer or owner of a commercial vehicle shall make a new application and pay the fee for the special handicapped license plates each time he desires to have such handicapped plates issued to him. Once the dealer or owner of a commercial vehicle obtains special handicapped license plates, he shall be given priority on these plates for subsequent years that he makes timely and appropriate application.

D. Any such dealer plates so issued may, during the registration period for which issued, be transferred from one vehicle to another for the use and benefit of a person with a mobility impairment.

Acts 1985, No. 299, §2; HCR No. 6, 1989 2nd E.S., eff. July 9, 1989; Acts 2014, No. 811, §25, eff. June 23, 2014.



RS 47:474 - Transporter plates

§474. Transporter plates

A. The office of motor vehicles shall establish procedures by which persons who transport vehicles of any type, by any method, may obtain transporter plates.

B. The office of motor vehicles shall determine the design and material of the transporter plates.

C. The office of motor vehicles shall design the application forms which shall be used for applying for transporter plates and shall determine the information which shall be included in the applications.

D. Transporter plates shall be valid for one year.

E. Each applicant for a transporter plate shall present evidence, in a form satisfactory to the office of motor vehicles, that the applicant is covered by a liability insurance policy or bond covering public liability and property damage. The policy or bond shall be for not less than ten thousand dollars for public liability and for not less than five thousand dollars for property damage.

F. Each transporter plate shall cost one hundred dollars.

G. Transporter plates may be used in lieu of other license plates required by law for transporting any vehicle, including but not limited to mobile homes, other trailers, trucks, and other motor vehicles.

H. The office of motor vehicles shall adopt rules to implement the provisions of this Section. All rules shall be adopted in accordance with the Administrative Procedure Act.

Acts 1992, No. 631, §1, eff. July 2, 1992.



RS 47:474.1 - In-transit plates

§474.1. In-transit plates

Any dealer in motor vehicles, or trailers, or semitrailers, or other vehicles, may operate or move any such vehicle, or cause any such vehicle to be operated, or moved, upon the public roads, highways, and bridges without registering the vehicle and without attaching number plates to the vehicle, provided that the vehicle is being delivered to or from the dealer's place of business and provided that the dealer operating or moving or authorizing the operation or movement of the vehicle displays in plain sight upon the vehicle a placard which bears the name and address of the dealer and the words "IN TRANSIT".

Acts 1992, No. 631, §1, eff. July 2, 1992.



RS 47:475 - Minimum licenses

§475. Minimum licenses

Notwithstanding the provisions of R.S. 47:508, the minimum annual license fee for each vehicle subject to a license fee under this Chapter shall be ten dollars ($10.00), except that the minimum annual license fee shall be twenty-eight dollars ($28.00) for trucks weighted at ten thousand pounds or less as stated in R.S. 47:462 and that the minimum annual license fee shall be three dollars ($3.00) for private passenger automobiles licensed under R.S. 47:463, for motorcycles licensed under R.S. 47:465, and for animal drawn vehicles licensed under R.S. 47:470.

Acts 2011, No. 85, §1.



RS 47:476 - Common carrier vehicle substitutions

§476. Common carrier vehicle substitutions

The amount of the registration or license tax applied to a vehicle classified as a common carrier in excess of the amount which would be applied to it if it were not so classified, may be deducted from the registration or license tax due on any vehicle substituted therefor in such service during any registration period proportionately when the vehicle is sold or otherwise disposed of during such period, or is definitely withdrawn from such use or service, and such other vehicle substituted therefor.



RS 47:477 - Trailers to bear stenciled serial numbers

§477. Trailers to bear stenciled serial numbers

Before issuing a license for any semitrailer, trailer, or tandem semitrailer, the deputy secretary of the Department of Public Safety and Corrections shall require the owner to furnish the deputy secretary the serial number of each such vehicle. This serial number shall be stenciled permanently on the rear axle of each vehicle. If the semitrailer, trailer or tandem semitrailer does not have a serial number, then the office of state police shall assign to the owner a serial number and stencil that number permanently on the vehicle. The fee for this service shall be not less than five dollars if the semitrailer, trailer, or tandem semitrailer is brought into the office of state police or a state police headquarters or station for stenciling, and shall be not less than ten dollars if it is necessary for a representative of the office to perform the service in the field. This fee shall be retained by the office of state police to help defray the expenses of administering this Section. The number so assigned and stenciled shall be used in making application for and the licensing of each such vehicle. Any fees charged in excess of said fees shall be adopted pursuant to R.S. 49:950, et seq.

Amended by Acts 1958, No. 152, §1; Acts 1977, No. 427, §1, eff. July 1, 1977; Acts 1986, No. 344, §1.



RS 47:478 - Trucks to bear name and address of owner or lessee; exceptions

§478. Trucks to bear name and address of owner or lessee; exceptions

A.(1) All interstate motor carriers registered with the Interstate Commerce Commission which operate on the highways shall bear the name or trade name of the motor carrier under whose authority the vehicle is being operated. Such a name or trade name shall be placed on the outside of both truck doors and may be placed thereon by any means permitted by R.S. 32:651.

(2) All other trucks operated on the highways shall bear the name and address or equivalent identification of the owner or lessee. Such a name and address shall be placed on the outside of both truck doors and may be placed thereon by any means permitted by R.S. 32:651.

B. The requirement provided for in Subsection A of this Section shall apply to only those trucks licensed and registered for four thousand pounds or more and which are used for commercial purposes.

Amended by Acts 1960, No. 421, §1; Acts 1970, No. 301, §2; Acts 1982, No. 408, §1; Acts 1984, No. 734, §1.



RS 47:479 - Exemptions from license fee or tax

§479. Exemptions from license fee or tax

In addition to the exemptions expressed elsewhere in this Chapter, the following shall be exempt from the payment of registration or license taxes:

(1) Farm tractors, self propelled farm equipment, and rubber-tired farm wagons and carts, which are designed primarily for field use and which are operated or moved only incidentally on the highways of this state, and which are used for farm purposes only.

(2) Trackless trolley coaches, buses or passenger coaches, or passenger carrying trailers or semi-trailers, operated wholly within the corporate limits of an incorporated municipality, or within the corporate limits of two or more contiguous, adjoining or abutting municipalities, and within a distance of one-half mile from the corporate limits thereof, under a franchise from one or all of said municipalities.

(3) Self-propelled motor cranes used exclusively for heavy construction by the building and utility industries in off-road construction, if such cranes or other equipment require special permits for operation on the highways because of over-size or overweight.

(4) Self-propelled oil well or gas well pulling units used exclusively for servicing oil or gas wells on off-road property, if such units require special permits for operation on the highways because of over-size or overweight.

(5) Log loaders used exclusively for loading logs.

(6) Trailers and semi-trailers with a gross vehicle weight rating of not more than twelve thousand pounds, when owned and used by a retail business in this state and designed and used exclusively for the purposes of pick-up or delivery of new, used, or repaired farm equipment.

Amended by Acts 1956, No. 348, §1; Acts 1963, No. 59, §1; Acts 1970, No. 331, §1; Acts 1972, No. 188, §1; Acts 1991, No. 306, §2.



RS 47:479.1 - Exemption from registration, title, and license fee or tax for dealers; vehicles used exclusively in driver education programs

§479.1. Exemption from registration, title, and license fee or tax for dealers; vehicles used exclusively in driver education programs

No dealer in new vehicles shall be required to pay the registration, title, and license fee or tax when registering a new vehicle withdrawn from inventory and furnished to any secondary school, college, or public school board on a free loan basis for exclusive use in a driver education program licensed by the Department of Public Safety and Corrections, public safety services.

Added by Acts 1978, No. 637, §1; Acts 2011, No. 294, §4.



RS 47:480 - Cost of collection

§480. Cost of collection

The cost of collecting the taxes imposed by this chapter, except the cost of license plates, shall be paid by the commissioner, and for the purpose he shall withhold from the first sums collected hereunder a sum not to exceed $250,000.00.

Amended by Acts 1950, No. 20, §1; Acts 1954, No. 425, §1; Acts 1957, No. 17, §1; Acts 1972, No. 96, §6, eff. Jan. 1, 1973.



RS 47:481 - Disposition of collections

§481. Disposition of collections

Except as provided in R.S. 47:480, all fees and taxes provided for in this Chapter, including the permit fees, shall be paid to the state treasurer on or before the tenth day of each month following their collection and shall be credited to the account of the Transportation Trust Fund, the State Highway Improvement Fund, state highway fund No. 2, and the New Orleans Ferry Fund, as provided by law.

Added by Acts 1950, No. 20, §2; Acts 1999, No. 897, §1, eff. July 2, 1999; Acts 2000, 2d Ex. Sess., No. 3, §1, eff. June 30, 2000; Acts 2006, No. 708, §1, eff. July 1, 2006; Acts 2008, 2nd Ex. Sess., No. 11, §1, eff. March 24, 2008; Acts 2011, No. 390, §1, eff. July 1, 2012; Acts 2012, No. 865, §2, eff. Jan. 1, 2013; Acts 2013, No. 273, §1, eff. July 1, 2013.



RS 47:482 - Interchange trailers and semi-trailers

§482. Interchange trailers and semi-trailers

Any trailer or semi-trailer which is duly registered in any state other than the state of Louisiana, may be operated upon the public highways of this state without registration or license, in the transportation of interstate and intrastate freight on the same trailer or semi-trailer, provided such trailer or semi-trailer is being used in interchange and adequate records are on file to verify such interchange; and provided further that the power unit pulling such trailer is duly licensed and registered in the state of Louisiana.

Added by Acts 1958, No. 281, §1.



RS 47:490.1 - Military honor plates for veterans and other military personnel

PART II-A. MILITARY HONOR LICENSE PLATES FOR VETERANS

AND MILITARY PERSONNEL

§490.1. Military honor plates for veterans and other military personnel

A.(1) The legislature finds that military service is absolutely essential to the protection of the way of life and form of government enjoyed by the citizens of this state and country. Indeed without the risks and sacrifice of the men and women who serve and have served our country in uniform, the liberties and democracy exercised in this state and country would not exist.

(2) The legislature further finds that the state has an obligation to express its gratitude and debt to its veterans and military personnel. For decades the state has used motor vehicle license plates to express this governmental gratitude and debt. Through the issuance of official military honor license plates, the state honors those who have, in many cases, placed themselves in harm's way in order to protect our freedom and our way of life. Furthermore, honoring those who have served raises public awareness of such service. This awareness in turn serves to aid in recruitment of young people to military service.

(3) The legislature further finds that these plates are unique and distinct from prestige plates, are issued to an easily identified class of individuals, are often issued and renewed without additional fees, do not require a minimum number of applicants, and are not used to raise funds for institutions or organizations.

B. The legislature concludes from these findings that the state has a legitimate governmental interest in the issuance of military honor license plates to military personnel and veterans as a way to both honor veterans and to raise public awareness of their service. The legislature further concludes that these plates are issued in accordance with a "narrow, objective, and definitive standard" as is recommended by the Henderson vs. Stalder, 265 F.Supp.2d 699 (E.D. La., 2003) decision.

Acts 2005, No. 365, §1, eff. June 30, 2005.



RS 47:490.2 - Military honor license plates for former prisoners of war

§490.2. Military honor license plates for former prisoners of war

A. The provisions of this Section shall be applicable to former prisoners of war of World War I, World War II, the Korean War, and the Vietnamese Conflict.

B. Upon application of a former prisoner of war, the secretary shall issue military honor license plates, to be used in lieu of the regular motor vehicle registration license plates for passenger cars, pickup trucks, recreational vehicles, motorcycles, and vans, which plates shall contain the designation "XPOW" followed by such numbers as the secretary finds expedient. The applicant shall comply with the state laws relating to registration and licensing of motor vehicles and shall, at the time of application, present such proof of status as a former prisoner of war as shall be acceptable to the secretary.

C. No fee shall be charged for the military honor license plates authorized by this Section, and such plates shall not be subject to the renewal requirements applicable to standard plates.

D. The secretary shall establish such rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the transfer and disposition of such license plates.

E. The surviving spouse of a former prisoner of war may retain and use the military honor license plate issued to the former prisoner of war.

Acts 2005, No. 365, §1, eff. June 30, 2005; Acts 2010, No. 208, §1.



RS 47:490.3 - Military honor license plates for members of the Louisiana National Guard

§490.3. Military honor license plates for members of the Louisiana National Guard

A. The secretary of the Department of Public Safety and Corrections shall establish military honor license plates for passenger cars, pickup trucks, vans, motorcycles, recreational vehicles, and motor homes that may be issued to any active member of the Louisiana National Guard upon such member's application. The license plate shall bear either the official emblem of the guard or the letters "LANG" followed by such numbers as the secretary finds expedient, and he shall establish such rules and regulations as are necessary.

B. Oversight review of the secretary's rules and regulations shall be conducted by the Joint Legislative Committee on Transportation, Highways and Public Works.

C. A one-time fee of twenty-five dollars shall be paid for each plate, which shall be in addition to the regular motor vehicle license fee.

D. The adjutant general is authorized to recognize not more than one hundred personal staff members, battalion commanders, directors of various facilities, full colonels and above, and others by designating the issue of military honor license plates numbered "1" through "100". The adjutant general is responsible for furnishing the secretary necessary information to effect issue of the plates. The secretary shall issue replacement plates for those military honor license plates so surrendered. Upon termination of status as a member of the Louisiana National Guard, a member with less than twenty years of service shall surrender the military honor plates provided for herein to the secretary. A member with twenty years or more of service in good standing shall continue to have the option to renew his military honor plates annually.

Acts 2005, No. 365, §1, eff. June 30, 2005; Acts 2010, No. 208, §1.



RS 47:490.4 - Military honor license plates for certain disabled veterans

§490.4. Military honor license plates for certain disabled veterans

A. For the purpose of this Section, a qualified disabled veteran shall include any veteran who has a service-connected disability of fifty percent or more and who is a resident of this state.

B. Upon the application of a qualified disabled veteran, the secretary shall issue to such veteran a military honor license plate, restricted to passenger cars, pickup trucks, recreational vehicles, motorcycles, and vans, to be used in lieu of the regular motor vehicle registration license plate. The military honor license plate shall contain the designation "DV" and shall bear the international symbol of accessibility followed by such numbers as the secretary finds expedient. The applicant shall comply with all state laws relating to registration and licensing of motor vehicles and shall, at the time of application, present such proof of status as a qualified disabled veteran as shall be acceptable to the secretary.

C. No fee shall be charged for the license plates authorized by this Section and such plates shall not be subject to the renewal requirements applicable to standard plates.

D. The secretary shall establish such rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the transfer and disposition of such license plates.

E. The secretary may issue a military honor license plate, as provided for in this Section, for each vehicle registered in the applicant's name, and the holder of such license plate shall be accorded the same privileges as holders of license plates for persons with mobility impairments. The secretary shall also issue a hang tag as provided in R.S. 47:463.4(B)(1), which bears the international symbol of accessibility, to any disabled veteran who has or is issued such a plate and who requests the hang tag. No fee shall be charged for the hang tag, and it shall be exempt from renewal requirements applicable to hang tags issued pursuant to R.S. 47:463.4. However, lost, destroyed, or mutilated hang tags shall be replaced according to the provisions of R.S. 47:463.4(C), including payment of the reissuance fee. A person using the hang tag in a vehicle with a disabled veteran license plate is not required to obtain or possess a mobility impairment driver's license or identification card.

Acts 2005, No. 365, §1, eff. June 30, 2005; Acts 2008, No. 700, §1; Acts 2014, No. 579, §1; Acts 2014, No. 811, §25, eff. June 23, 2014.



RS 47:490.5 - Military honor license plates for Congressional Medal of Honor recipients

§490.5. Military honor license plates for Congressional Medal of Honor recipients

A. The provisions of this Section shall be applicable to Congressional Medal of Honor recipients.

B. Upon application of a Congressional Medal of Honor recipient, the secretary shall issue a military honor license plate to be used in lieu of the regular motor vehicle registration license plates on passenger cars, pickup trucks, recreational vehicles, motorcycles, and vans. The center portion shall have the state seal on the left, the owner's initials in the center, with such license numbers as the secretary finds expedient underneath, and the seal of the Congressional Medal of Honor Society on the right. The words "Congressional Medal of Honor" shall be printed across the bottom of the license plate. With the exception of these special designations, the overall design and color of the plate shall be in general compliance with R.S. 47:463(A)(3). The applicant shall comply with the state laws relating to registration and licensing of motor vehicles and shall, at the time of application, present such proof of status as a Congressional Medal of Honor recipient as shall be acceptable to the secretary.

C. No fee shall be charged for the license plates authorized by this Section, and such plates shall not be subject to the renewal requirements applicable to standard plates.

D. The secretary shall establish such rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the transfer and disposition of such license plates.

Acts 2005, No. 365, §1, eff. June 30, 2005; Acts 2010, No. 208, §1.



RS 47:490.6 - Military honor license plates for participants in Operation Desert Shield/Desert Storm

§490.6. Military honor license plates for participants in Operation Desert Shield/Desert Storm

A. The secretary of the Department of Public Safety and Corrections shall establish military honor license plates for motor vehicles restricted to passenger cars, pickup trucks, recreational vehicles, motorcycles, and vans, which may be issued upon application of any citizen of Louisiana who was a member of the United States armed forces or of the Coast Guard who served in Operation Desert Shield/Desert Storm as certified by the Department of Veterans' Affairs.

B. The charge for this license plate shall be the regular motor vehicle registration license fee.

C. The secretary shall promulgate rules and regulations necessary to implement the provisions of this Section, including rules and regulations governing the transfer and disposition of the license plates upon the death of the recipient.

Acts 2005, No. 365, §1, eff. June 30, 2005; Acts 2010, No. 208, §1.



RS 47:490.7 - Military honor license plates for veterans and retired veterans

§490.7. Military honor license plates for veterans and retired veterans

A. The secretary of the Department of Public Safety and Corrections shall establish military honor license plates for motor vehicles restricted to passenger cars, pickup trucks, vans, motorcycles, recreational vehicles, and noncommercial passenger vehicles which have been converted to personal use which may be issued to any veteran or retired veteran of the armed forces of the United States upon the veteran's application. The military honor license plate shall be of a color and design which is in general compliance with R.S. 47:463(A)(3). However, said plate shall bear the name of the appropriate branch of the armed service and shall designate either "US VETERAN" or "RETIRED US VETERAN" as the case may be.

B. The military honor license plates shall be issued in the same manner as other motor vehicle license plates. Retired members of the armed services of the United States applying for the plates shall present to the issuing official a copy of their active duty retirement orders or other proof of retirement from active service with one of the armed forces of the United States. Veterans of the armed services of the United States who are not retired shall present to the issuing official a copy of their discharge from active service with one of the armed forces of the United States. The charge for this license plate shall be the same as for regular license plates.

C.(1) Except as provided in Paragraph (2) of this Subsection, the military honor license plates shall be used only upon personally or jointly owned private passenger cars, pickup trucks, vans, motorcycles, and recreational vehicles registered in the name, or jointly in the name, of the member making application, and when issued to the applicant shall be used upon the vehicle for which issued in lieu of the standard license plate normally issued for the vehicle. The license plate issued hereunder shall not be transferable between motor vehicle owners. In the event the owner of a vehicle bearing the distinctive plate should sell, trade, exchange, or otherwise dispose of it, the plate shall be retained by the owner to whom issued and by him returned to the issuing official.

(2) The military honor license plates shall be used upon noncommercial vehicles once used as commercial passenger vehicles as defined in R.S. 47:466 which have been converted for personal use registered in the name, or jointly in the name, of the member making application, and when issued to the applicant shall be used upon the vehicle for which issued in lieu of the standard license plate normally issued for the vehicle. The license plate issued hereunder shall not be transferable between motor vehicle owners. In the event the owner of a vehicle bearing the distinctive plate should sell, trade, exchange, or otherwise dispose of it, the plate shall be retained by the owner to whom it is issued and by him returned to the issuing official.

D. The secretary shall promulgate such rules and regulations as necessary to implement the provisions of this Section. Oversight review of the secretary's proposed rules and regulations shall be conducted by the Joint Legislative Committee on Transportation, Highways and Public Works.

Acts 2005, No. 365, §1, eff. June 30, 2005.



RS 47:490.8 - Military honor license plates for Louisiana members and retired members of the reserve forces of the United States

§490.8. Military honor license plates for Louisiana members and retired members of the reserve forces of the United States

A. The secretary of the Department of Public Safety and Corrections shall establish military honor license plates that may be issued, upon application, to any citizen of Louisiana who is an active member of the military reserve forces of the United States. The license plate shall bear either the official emblem of such reserve forces or the words "U.S. Reserve Forces" and such numbers as the secretary finds expedient, and he shall establish such rules and regulations as are necessary. The plates provided for herein shall be surrendered to the secretary upon termination of active military reserve duty. The license plate shall be available for use on passenger cars, pickup trucks, recreational vehicles, motorcycles, and vans.

B. The secretary of the Department of Public Safety and Corrections shall establish military honor license plates that may be issued, upon application, to any citizen of Louisiana who is a retired member of the military reserve forces of the United States. A retired member is one who is receiving, or is eligible to receive, or will be eligible to receive, a pension from the federal government for military service. The license plate shall bear either the official emblem of such reserve forces or the words "U.S. Reserve Forces Retired" and such numbers as the secretary finds expedient, and he shall establish such rules and regulations as are necessary. The plates provided for herein shall be surrendered to the secretary upon the death of the retired person.

C. A one-time fee of twenty-five dollars shall be paid for each plate, which shall be in addition to the regular motor vehicle registration license fee for number plates.

D. Each person who is retired from the United States Marine Corps Reserve shall be eligible to receive a military honor license plate, to be issued under the terms and conditions of this Section, which license plate shall bear the phrase "USMC - Ret." and such numbers as the secretary shall determine.

Acts 2005, No. 365, §1, eff. June 30, 2005; Acts 2010, No. 208, §1.



RS 47:490.9 - Military honor license plates; World War II veterans

§490.9. Military honor license plates; World War II veterans

A. The secretary of the Department of Public Safety and Corrections shall establish military honor license plates for motor vehicles restricted to passenger cars, pickup trucks, recreational vehicles, motorcycles, and vans, which may be issued upon application of any citizen of Louisiana who was a member of the United States armed forces or of the Coast Guard who served in World War II.

B. The charge for this license plate shall be the regular motor vehicle registration license fee as provided for under the provisions of R.S. 47:463.

C. The secretary shall promulgate rules and regulations necessary to implement the provisions of this Section, including rules and regulations governing the transfer and disposition of the license plates upon the death of the recipient and governing the design of the plate.

Acts 2005, No. 365, §1, eff. June 30, 2005; Acts 2010, No. 208, §1.



RS 47:490.10 - Military honor license plates for certain veterans of the United States Marine Corps

§490.10. Military honor license plates for certain veterans of the United States Marine Corps

A. The secretary of the Department of Public Safety and Corrections shall establish military honor license plates for motor vehicles restricted to passenger cars, pickup trucks, recreational vehicles, motorcycles, and vans, which may be issued, upon application, to any veteran of the United States Marine Corps who is a member of the Marine Corps League. The license plate shall be of a color and design selected by the secretary.

B. The military honor license plates shall be issued in the same manner as other motor vehicle license plates. The charge for the issuance or renewal of a military honor license plate under this Section shall be a one-time fee of twenty-five dollars, which shall be in addition to the regular motor vehicle license fee. Each person who applies for the issuance or renewal of a military honor license plate under this Section shall present to the secretary such proof of service in the Marine Corps and membership in the Marine Corps League as is acceptable to the secretary.

C. The license plates shall be used only upon personally or jointly owned private passenger cars, pickup trucks, and vans registered in the name, or jointly in the name, of the person making application, and when issued to the applicant shall be used upon the vehicle for which issued in lieu of the standard license plate normally issued for the vehicle. The license plate issued hereunder shall not be transferable between motor vehicle owners. In the event the owner of a vehicle bearing the distinctive plate should sell, trade, exchange, or otherwise dispose of that vehicle, the plate shall be retained by the owner to whom issued and shall be returned by him to the issuing official.

D. The secretary shall adopt administrative rules to implement the provisions of this Section. Oversight review of the secretary's proposed administrative rules shall be conducted by the House and Senate Committees on Transportation, Highways and Public Works.

Acts 2005, No. 365, §1, eff. June 30, 2005; Acts 2010, No. 208, §1.



RS 47:490.11 - Military honor license plates for Laos War veterans

§490.11. Military honor license plates for Laos War veterans

A. The secretary of the Department of Public Safety and Corrections shall establish military honor license plates for motor vehicles restricted to passenger cars, pickup trucks, recreational vehicles, motorcycles, and vans, which may be issued, upon application, to any veteran who served in the Laos War after July 1, 1961, and before July 1, 1978. The military honor license plates shall be of a color and design which are in compliance with R.S. 47:463(A)(3). However, the plate shall bear the inscription "Laos War Vet".

B. The license plates shall be issued in the same manner as other motor vehicle license plates. Veterans applying for the plates shall present to the issuing official a certified copy of their discharge from active service with one of the armed forces of the United States. The charge for the license plate shall be the regular motor vehicle registration license fee.

C. The secretary shall promulgate rules and regulations to implement the provisions of this Section. Oversight review of the rules and regulations shall be conducted by the House and Senate Committees on Transportation, Highways and Public Works.

Acts 2005, No. 365, §1, eff. June 30, 2005; Acts 2010, No. 208, §1.



RS 47:490.12 - Military honor license plates; veterans of the Cold War

§490.12. Military honor license plates; veterans of the Cold War

A. The secretary of the Department of Public Safety and Corrections shall establish military honor license plates for motor vehicles restricted to passenger cars, pickup trucks, recreational vehicles, motorcycles, and vans, which may be issued, upon application, to any veteran or retired veteran of the armed forces of the United States who served at a time during the Cold War which began on May 8, 1945, and terminated on December 25, 1991. The license plate shall be of a color and design which is in general compliance with R.S. 47:463(A)(3). However, the plate shall bear the name of the appropriate branch of the armed services and shall designate "COLD WAR VETERAN" or "RETIRED COLD WAR VETERAN" as the case may be.

B. The military honor license plates shall be issued in the same manner as other motor vehicle license plates. Retired members of the armed services of the United States applying for the plates shall present to the issuing official a copy of their active duty retirement orders or other proof of retirement from active service with one of the armed forces of the United States. Veterans of the armed services of the United States who are not retired shall present to the issuing official a copy of their discharge from active service with one of the armed forces of the United States. The charge for the license plate shall be the regular motor vehicle registration license fee.

C. The license plates shall be used only upon personally or jointly owned private passenger cars, pickup trucks, and vans registered in the name, or jointly in the name, of the member making application, and when issued to the applicant shall be used upon the vehicle for which issued in lieu of the standard license plate normally issued for the vehicle. The license plate issued hereunder shall not be transferable between motor vehicle owners. In the event the owner of a vehicle bearing the distinctive plate should sell, trade, exchange, or otherwise dispose of it, the plate shall be retained by the owner to whom issued and by him returned to the issuing official.

D. The secretary shall promulgate such rules and regulations as necessary to implement the provisions of this Section.

Acts 2005, No. 365, §1, eff. June 30, 2005; Acts 2010, No. 208, §1.



RS 47:490.13 - Military honor license plates for veterans of the Vietnamese Conflict

§490.13. Military honor license plates for veterans of the Vietnamese Conflict

A. The secretary of the Department of Public Safety and Corrections shall establish military honor license plates for motor vehicles restricted to passenger cars, pickup trucks, recreational vehicles, motorcycles, and vans, which may be issued, upon application, to any veteran or retired veteran of the armed forces of the United States who served in the Vietnamese Conflict. The license plate shall be of a color and design which is in general compliance with R.S. 47:463(A)(3). However, the plate shall bear the name of the appropriate branch of the armed service and shall designate "VIETNAM VETERAN" or "RETIRED VIETNAM VETERAN" as the case may be.

B. The license plates shall be issued in the same manner as other motor vehicle license plates. Retired members of the armed services of the United States applying for the plates shall present to the issuing official a copy of their active duty retirement orders or other proof of retirement from active service with one of the armed forces of the United States. Veterans of the armed services of the United States who are not retired shall present to the issuing official a copy of their discharge from active service with one of the armed forces of the United States. The charge for the military honor license plate shall be the regular motor vehicle registration license fee.

C. The military honor license plates shall be used only upon personally or jointly owned private passenger cars, pickup trucks, and vans registered in the name, or jointly in the name, of the member making application, and when issued to the applicant shall be used upon the vehicle for which issued in lieu of the standard license plate normally issued for the vehicle. The license plate issued hereunder shall not be transferable between motor vehicle owners. In the event the owner of a vehicle bearing the distinctive plate should sell, trade, exchange, or otherwise dispose of it, the plate shall be retained by the owner to whom issued and by him returned to the issuing official.

D. The secretary shall promulgate such rules and regulations as necessary to implement the provisions of this Section. Oversight review of the secretary's proposed rules and regulations shall be conducted by the Joint Legislative Committee on Transportation, Highways and Public Works.

Acts 2005, No. 365, §1, eff. June 30, 2005; Acts 2010, No. 208, §1.



RS 47:490.14 - Military honor license plates for veterans of the Korean War

§490.14. Military honor license plates for veterans of the Korean War

A. The secretary of the Department of Public Safety and Corrections shall establish military honor license plates for motor vehicles restricted to passenger cars, pickup trucks, recreational vehicles, motorcycles, and vans, which may be issued, upon application, to any veteran or retired veteran of the armed forces of the United States who served in the Korean War. The license plate shall be of a color and design which is in general compliance with R.S. 47:463(A)(3). However, the plate shall bear the name of the appropriate branch of the armed service and the words "KOREAN WAR".

B. The license plates shall be issued in the same manner as other motor vehicle license plates. Retired members of the armed services of the United States applying for the plates shall present to the issuing official a copy of their active duty retirement orders or other proof of retirement from active service with one of the armed forces of the United States. Veterans of the armed services of the United States who are not retired shall present to the issuing official a copy of their discharge from active service with one of the armed forces of the United States. The charge for this license plate shall be the same as for regular license plates.

C. The license plates shall be used only upon personally or jointly owned private passenger cars, pickup trucks, and vans registered in the name, or jointly in the name, of the member making application, and when issued to the applicant shall be used upon the vehicle for which issued in lieu of the standard license plate normally issued for the vehicle. The license plate issued hereunder shall not be transferable between motor vehicle owners. In the event the owner of a vehicle bearing the distinctive plate should sell, trade, exchange, or otherwise dispose of it, the plate shall be retained by the owner to whom issued and be returned by him to the issuing official.

D. The secretary shall promulgate such rules and regulations as necessary to implement the provisions of this Section. Oversight review of the secretary's proposed rules and regulations shall be conducted by the Joint Legislative Committee on Transportation, Highways and Public Works.

Acts 2005, No. 365, §1, eff. June 30, 2005; Acts 2010, No. 208, §1.



RS 47:490.15 - Military honor license plates for veterans of the United States Merchant Marine

§490.15. Military honor license plates for veterans of the United States Merchant Marine

A. The secretary of the Department of Public Safety and Corrections shall establish military honor license plates for motor vehicles restricted to passenger cars, pickup trucks, recreational vehicles, motorcycles, and vans, which may be issued, upon application, to any veteran of the United States Merchant Marine. The military honor license plate shall be of a color and design selected by the secretary and shall bear the words "US Veteran" and the letters "USMM".

B. The license plates shall be issued in the same manner as other motor vehicle license plates. Each veteran of the United States Merchant Marine who applies for the license plate authorized by this Section shall present to the issuing official a copy of the certificate of release (Form DD 214) or certificate issued pursuant to Public Law 87, 78th Congress for the purpose of establishing reemployment rights. The charge for this license plate shall be the same as for regular license plates.

C. The license plates shall be used only upon personally or jointly owned private passenger cars, pickup trucks, and vans registered in the name, or jointly in the name, of the person making application, and when issued to the applicant shall be used upon the vehicle for which issued in lieu of the standard license plate normally issued for the vehicle. The license plate issued hereunder shall not be transferable between motor vehicle owners. In the event the owner of a vehicle bearing the distinctive plate should sell, trade, exchange, or otherwise dispose of it, the plate shall be retained by the owner to whom issued and be returned by him to the issuing official.

D. The secretary shall promulgate such rules and regulations as necessary to implement the provisions of this Section. Oversight review of the secretary's proposed rules and regulations shall be conducted by the Joint Legislative Committee on Transportation, Highways and Public Works.

Acts 2005, No. 365, §1, eff. June 30, 2005; Acts 2010, No. 208, §1.



RS 47:490.16 - Military honor license plates or authorized identification for World War II, Korean War, and other military vehicles

§490.16. Military honor license plates or authorized identification for World War II, Korean War, and other military vehicles

A. The secretary shall establish and issue military honor license plates for motorized and nonmotorized World War II or Korean War military vehicles, including motorcycles and trailers. These license plates shall be used in lieu of the regular motor vehicle registration license plates and shall be issued for the life of the vehicle. Such plates may be issued as antique personalized prestige plates authorized by R.S. 47:463.8, and such plates shall be in lieu of the regular motor vehicle registration license plates and shall be issued for life.

B. The secretary shall establish and issue military honor license plates for other motorized and nonmotorized military vehicles, including motorcycles and trailers, which can be classified as vehicles of historic or special interest as defined in R.S. 32:442(4) and which are owned by collectors as defined in R.S. 32:442(1); for the purposes of this Section, said definitions shall be deemed to include trailers. These license plates shall be used in lieu of the regular motor vehicle registration license plates and shall be issued for the life of the vehicle.

C. In lieu of the license plates provided in Subsections A and B of this Section, the secretary shall authorize the use of the military vehicle identification number stenciled on the vehicle in white or yellow letters and numbers in accordance with military regulations.

D. The fee for issuing the license plates or authorized identification provided for in this Section shall be a one-time fee of twenty-five dollars for each plate, which shall be in addition to the regular motor vehicle registration license fee for the military personalized plates. The fee for transferring such plate or authorized identification to a subsequent owner of the vehicle shall be three dollars.

E. The secretary shall provide rules and regulations for the implementation of the provisions of this Section.

Acts 2005, No. 365, §1, eff. June 30, 2005.



RS 47:490.17 - Military honor license plates for survivors of Pearl Harbor

§490.17. Military honor license plates for survivors of Pearl Harbor

A. The secretary of the Department of Public Safety and Corrections shall establish military honor license plates for motor vehicles restricted to passenger cars, pickup trucks, recreational vehicles, motorcycles, and vans, which may be issued upon application to any person who is a survivor of Pearl Harbor. The license plates shall be designed to indicate that the recipient of the plate is a survivor of the Japanese attack on Pearl Harbor if he or she:

(1) Was a member of the United States armed forces on December 7, 1941.

(2) Was on station on December 7, 1941, during the hours of 7:55 a.m. to 9:45 a.m. Hawaii time at Pearl Harbor, the island of Oahu, or offshore at a distance not to exceed three miles.

(3) Received an honorable discharge from the United States armed forces.

(4) Holds a current membership in a Louisiana chapter of the Pearl Harbor Survivors' Association.

B. The charge for this license plate shall be the regular motor vehicle registration license fee. Only one motor vehicle owned by the applicant shall be so licensed at any one time.

C. The secretary shall promulgate rules necessary to implement the provisions of this Section, including rules governing the transfer and disposition of the license plates upon the death of the recipient. Oversight review of the secretary's proposed rules shall be conducted by the House and Senate Committees on Transportation, Highways and Public Works.

D. Notwithstanding any provision of law to the contrary, upon the death of a person to whom a military honor license plate was issued under the provisions of this Section, the surviving spouse or any direct descendants of that person may apply for the military honor license plate. The surviving spouse shall have first opportunity to apply for the military honor license plate. If the military honor license plate is issued to the surviving spouse, the surviving spouse may retain the license plate until the surviving spouse dies or remarries. If the military honor license plate is not issued to the surviving spouse, any direct descendant may apply for the license plate. The rules adopted by the secretary under the provisions of this Section shall include rules to implement this Subsection, including rules governing the priority of direct descendants with regard to applications for the military honor license plate. Until such time as the rules have been promulgated and adopted by the secretary, the surviving spouse shall, upon application, retain the military honor license plate. No more than one military honor license plate shall be issued regardless of the number of direct descendants.

Acts 2005, No. 365, §1, eff. June 30, 2005; Acts 2010, No. 208, §1.



RS 47:490.18 - Military honor license plates for "Purple Heart" recipients

§490.18. Military honor license plates for "Purple Heart" recipients

A. The provisions of this Section shall be applicable to "Purple Heart" recipients.

B. Upon application of a "Purple Heart" recipient, the secretary shall issue a military honor license plate to be used in lieu of a regular motor vehicle registration plate on passenger cars, pickup trucks, recreational vehicles, motorcycles, and vans. The license plate shall bear a number prefixed by "PH". "PURPLE HEART" shall be printed under the number.

C. The secretary of the Department of Public Safety and Corrections shall change the design of the military honor license plate for "Purple Heart" recipients by enlarging the size of the "Purple Heart" medal on the license plate.

D. No fee shall be charged for the license plates authorized by this Section, and such plates shall not be subject to the renewal requirements applicable to standard plates.

E. The secretary shall adopt rules to implement the provisions of this Section, including but not limited to rules governing the transfer of the license plates from one vehicle to another and the disposition of such license plates.

F.(1) Any applicant who qualifies for the military honor license plate authorized by this Section may be issued a plate for each vehicle registered in the applicant's name.

(2) Except as otherwise provided in this Subsection, each military honor license plate issued under this Section shall be returned to the secretary upon the death of the person to whom the plate was issued. A surviving spouse of a person to whom a license plate was issued under this Section may retain a license plate issued under this Section, provided the surviving spouse has not remarried and provided the surviving spouse applies to the secretary for a transfer of the license plate to the surviving spouse. A military honor license plate transferred under this Subsection to a surviving spouse shall be returned to the secretary upon the death or remarriage of the surviving spouse. In the event that a "Purple Heart" recipient holds more than one military honor license plate at the time the "Purple Heart" recipient dies, the surviving spouse may determine which of the license plates the surviving spouse wishes to retain.

Acts 2005, No. 365, §1, eff. June 30, 2005; Acts 2008, No. 140, §1, eff. June 12, 2008; Acts 2010, No. 208, §1.



RS 47:490.19 - Military honor license plates; U.S. Army Airborne

§490.19. Military honor license plates; U.S. Army Airborne

A. The secretary of the Department of Public Safety and Corrections shall establish a military honor license plate to be known as the U.S. Army Airborne plate. The license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, motorcycles, and vans.

B. The secretary shall design the plates, which shall bear the Parachutist Badge, Senior Parachutist Badge, or Master Parachutist Badge, as appropriate for the applicant, centered on the left side of the plate and the words "U.S. Army Airborne" centered on the bottom of the plate under the license plate number.

C. The military honor license plates shall be issued in the same manner as other motor vehicle license plates. The prestige license plate shall be issued, upon application, to any citizen of Louisiana who has satisfactorily completed the prescribed proficiency tests while assigned or attached to an airborne unit or the Airborne Department of the U.S. Army Infantry School or who has participated in at least one combat parachute jump.

D. For any applicant issued orders authorizing him to wear the "Special Forces Tab" pursuant to Army Regulation 600-8-22, the likeness of the "Special Forces Tab" shall be displayed above the appropriate parachutist badge.

E. For any applicant issued orders authorizing him to wear the "Ranger Tab" pursuant to Army Regulation 600-8-22, the likeness of the "Ranger Tab" shall be displayed above the appropriate parachutist badge.

F. The secretary shall adopt rules and regulations as are necessary to implement the provisions of this Section.

Acts 2007, No. 434, §1; Acts 2008, No. 146, §1, eff. Jan. 1, 2009; Acts 2008, No. 589, §1; Acts 2010, No. 208, §1.



RS 47:490.20 - Military honor license plates; Iraq Campaign Veteran

§490.20. Military honor license plates; Iraq Campaign Veteran

A. The provisions of this Section shall be applicable to Iraq Campaign Medal recipients.

B. Upon application of an Iraq Campaign Medal recipient, the secretary of the Department of Public Safety and Corrections shall issue a military honor license plate to be used in lieu of a regular motor vehicle registration plate. The license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, motorcycles, and vans. The military honor license plate shall be known as the "Iraq Campaign Veteran" license plate and shall bear a likeness of the Iraq Campaign Medal centered on the left side of the license plate and the words "Iraq Campaign Veteran" centered on the bottom of the plate under the license plate number.

C. The charge for this license plate shall be the regular motor vehicle registration license fee.

D. The secretary shall adopt rules and regulations to implement the provisions of this Section, including but not limited to rules governing the transfer of the license plates from one vehicle to another and the disposition of such license plates.

E.(1) Any applicant who qualifies for the military honor license plate authorized by this Section may be issued a plate for each vehicle registered in the applicant's name.

(2) Except as otherwise provided in this Subsection, each military honor license plate issued under this Section shall be returned to the secretary upon the death of the person to whom the plate was issued. A surviving spouse of a person to whom a license plate was issued under this Section may retain a license plate issued under this Section, provided the surviving spouse has not remarried and provided the surviving spouse applies to the secretary for a transfer of the license plate to the surviving spouse. A military honor license plate transferred under this Subsection to a surviving spouse shall be returned to the secretary upon the death or remarriage of the surviving spouse. In the event that an Iraq Campaign Medal recipient holds more than one military honor license plate at the time the Iraq Campaign Medal recipient dies, the surviving spouse may determine which of the license plates the surviving spouse wishes to retain.

Acts 2008, No. 146, §1, eff. Jan. 1, 2009; Acts 2010, No. 208, §1.



RS 47:490.21 - Military honor license plates; "Afghanistan Campaign Veteran"

§490.21. Military honor license plates; "Afghanistan Campaign Veteran"

A. The provisions of this Section shall be applicable to Afghanistan Campaign Medal recipients.

B. Upon application of an Afghanistan Campaign Medal recipient, the secretary of the Department of Public Safety and Corrections shall issue a military honor license plate to be used in lieu of a regular motor vehicle registration plate. The license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, motorcycles, and vans. The military honor license plate shall be known as the "Afghanistan Campaign Veteran" license plate and shall bear a likeness of the Afghanistan Campaign Medal centered on the left side of the license plate and the words "Afghanistan Campaign Veteran" centered on the bottom of the plate under the license plate number.

C. The charge for this license plate shall be the regular motor vehicle registration license fee.

D. The secretary shall adopt rules and regulations to implement the provisions of this Section, including but not limited to rules governing the transfer of the license plates from one vehicle to another and the disposition of such license plates.

E.(1) Any applicant who qualifies for the military honor license plate authorized by this Section may be issued a plate for each vehicle registered in the applicant's name.

(2) Except as otherwise provided in this Subsection, each military honor license plate issued under this Section shall be returned to the secretary upon the death of the person to whom the plate was issued. A surviving spouse of a person to whom a license plate was issued under this Section may retain a license plate issued under this Section, provided the surviving spouse has not remarried and provided the surviving spouse applies to the secretary for a transfer of the license plate to the surviving spouse. A military honor license plate transferred under this Subsection to a surviving spouse shall be returned to the secretary upon the death or remarriage of the surviving spouse. In the event that an Afghanistan Campaign Medal recipient holds more than one military honor license plate at the time the Afghanistan Campaign Medal recipient dies, the surviving spouse may determine which of the license plates the surviving spouse wishes to retain.

Acts 2008, No. 146, §1, eff. Jan. 1, 2009; Acts 2010, No. 208, §1.



RS 47:490.22 - Military honor license plates; United States Armed Forces

§490.22. Military honor license plates; United States Armed Forces

A. The provisions of this Section shall be applicable to the members of the five active-duty services and their respective guard and reserve units of the Armed Forces of the United States.

B. Upon application of an active duty member of the United States Armed Forces, the secretary of the Department of Public Safety and Corrections shall establish a military honor license plate to be known as the "United States Armed Forces" license plate. The license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans. The secretary shall design the plates, which shall bear the likeness of the official emblem of the United States Armed Forces on the left side of the license plate and the words "U.S. Armed Forces" shall be printed across the bottom of the license plate under the numbers and the words "Active Duty" shall be printed underneath the words "U.S. Armed Forces".

C. The fee for the license plate shall be the standard motor vehicle registration license fee as provided for in R.S. 47:463.

D. The secretary shall adopt rules and regulations to implement the provisions of this Section, including but not limited to rules governing the transfer of the license plates from one vehicle to another and the disposition of such license plates.

E.(1) Any applicant who qualifies for the military honor license plate authorized by this Section may be issued a plate for each vehicle registered in the applicant's name. Upon renewal of the license plate, the applicant shall present proof of active duty status.

(2) Except as otherwise provided in this Paragraph, each military honor license plate issued under this Section shall be returned to the secretary upon the death of the person to whom the plate was issued.

Acts 2010, No. 32, §1; Acts 2011, No. 48, §1.



RS 47:490.23 - Military support license plates; Support Our Veterans

§490.23. Military support license plates; Support Our Veterans

A. The secretary of the Department of Public Safety and Corrections shall establish a military support license plate to be known as the "Support Our Veterans" license plate. The license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, motorcycles, and vans. The license plate shall be a color and design selected by the Department of Veterans Affairs. The secretary of the department shall be prohibited from changing the design and color of the license plates within a five-year period after the date of acceptance of a specific color and design.

B. The license plates shall be issued, upon application, to any citizen of Louisiana in the same manner as any other motor vehicle license plate.

C. A one-time royalty fee of twenty-five dollars for use of the prestige plate shall be collected from the applicant and forwarded to the Louisiana Military Family Assistance Fund for each license plate issued as provided for in this Section. The department shall also collect the standard motor vehicle registration license fee provided for in R.S. 47:463 and a handling fee of three dollars and fifty cents to offset a portion of the department's administrative costs.

D. The money received from the royalty fees by the Louisiana Military Family Assistance Fund shall be used solely in accordance with the provisions of R.S. 46:121 et seq.

E. The secretary shall adopt rules and regulations to implement the provisions of this Section, including but not limited to rules governing the transfer of the license plates from one vehicle to another and the disposition of such license plates.

Acts 2010, No. 104, §1.



RS 47:490.24 - Military honor license plates; Washington Artillery

§490.24. Military honor license plates; Washington Artillery

A. The secretary of the Department of Public Safety and Corrections shall establish a military honor license plate to be known as the "Washington Artillery" plate.

B. Upon application of a Washington Artillery member, the secretary of the Department of Public Safety and Corrections shall issue a military honor license plate to be used in lieu of a regular motor vehicle registration plate. The license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, and vans. The military honor license plate shall be known as the "Washington Artillery" license plate and shall bear a likeness of the Washington Artillery Battalion logo centered on the left side of the license plate and the words "Washington Artillery" centered on the bottom of the plate under the license plate number and the words "TRY US" centered on the bottom of the plate under the words "Washington Artillery".

C. The fee for the license plate shall be the standard motor vehicle registration license fee provided for in R.S. 47:463.

D. The secretary shall adopt rules and regulations to implement the provisions of this Section, including but not limited to rules governing the transfer of the license plates from one vehicle to another and the disposition of such license plates.

E.(1) Any applicant who qualifies for the military honor license plate authorized by this Section may be issued a plate for each vehicle registered in the applicant's name.

(2) Except as otherwise provided in this Subsection, each military honor license plate issued under this Section shall be returned to the secretary upon the death of the person to whom the plate was issued. A surviving spouse of a person to whom a license plate was issued under this Section may retain a license plate issued under this Section, provided the surviving spouse has not remarried and provided the surviving spouse applies to the secretary for a transfer of the license plate to the surviving spouse. A military honor license plate transferred under this Subsection to a surviving spouse shall be returned to the secretary upon the death or remarriage of the surviving spouse.

Acts 2010, No. 978, §1.



RS 47:490.25 - Military honor license plates; Korean Defense Service

§490.25. Military honor license plates; Korean Defense Service

A. The provisions of this Section shall be applicable to Korean Defense Service Medal recipients.

B. Upon application of a Korean Defense Service Medal recipient, the secretary of the Department of Public Safety and Corrections shall issue a military honor license plate to be used in lieu of a regular motor vehicle registration plate. The license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, motorcycles, and vans. The military honor license plate shall be known as the "Korean Defense Service" license plate and shall bear a likeness of the Korean Defense Service Medal centered on the left side of the license plate and the words "Korean Defense Service Veteran" centered on the bottom of the plate under the license plate number.

C. The charge for this license plate shall be the regular motor vehicle registration license tax.

D. The secretary shall adopt rules and regulations to implement the provisions of this Section, including but not limited to rules governing the transfer of the license plates from one vehicle to another and the disposition of such license plates.

E.(1) Any applicant who qualifies for the military honor license plate authorized by this Section may be issued a plate for each vehicle registered in the applicant's name.

(2) Except as otherwise provided in this Subsection, each military honor license plate issued under this Section shall be returned to the secretary upon the death of the person to whom the plate was issued. A surviving spouse of a person to whom a license plate was issued under this Section may retain a license plate issued under this Section, provided the surviving spouse has not remarried and provided the surviving spouse applies to the secretary for a transfer of the license plate to the surviving spouse. A military honor license plate transferred under this Subsection to a surviving spouse shall be returned to the secretary upon the death or remarriage of the surviving spouse. In the event that a Korean Defense Service Medal recipient holds more than one military honor license plate at the time the Korean Defense Service Medal recipient dies, the surviving spouse may determine which of the license plates the surviving spouse wishes to retain.

Acts 2012, No. 484, §1.



RS 47:490.26 - Military honor license plates; "U.S. Army Ranger"

§490.26. Military honor license plates; "U.S. Army Ranger"

A. The secretary of the Department of Public Safety and Corrections shall establish a military honor license plate to be known as the "U.S. Army Ranger" plate.

B. Upon application of a person authorized to wear a Ranger Tab pursuant to Army Regulation 600-8-22 Paragraph 8-48, the secretary of the Department of Public Safety and Corrections shall issue a military honor license plate to be used in lieu of a regular motor vehicle registration plate. The license plate shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, motorcycles, and vans. The "U.S. Army Ranger" plate shall bear a likeness of the United States Army Ranger Tab as set forth in Department of the Army Pamphlet 670-1, Paragraph 22-16, centered on the left side of the license plate and the words "U.S. Army Ranger" centered on the bottom of the plate under the license plate number. The colors of the plate shall be black and gold.

C. The fee for the license plate shall be the standard motor vehicle registration license fee provided for in R.S. 47:463.

D. The secretary shall adopt rules and regulations to implement the provisions of this Section, including but not limited to rules governing the transfer of license plates from one vehicle to another and the disposition of such license plates.

E.(1) Any applicant who qualifies for the military honor license plate authorized by this Section may be issued a plate for each vehicle registered in the applicant's name.

(2) Except as otherwise provided in this Paragraph, each military honor license plate issued pursuant to this Section shall be returned to the secretary upon the death of the person to whom the plate was issued. A surviving spouse of a person to whom a license plate was issued pursuant to this Section may retain a license plate issued pursuant to this Section, provided the surviving spouse has not remarried and provided the surviving spouse applies to the secretary for a transfer of the license plate to the surviving spouse. A military honor license plate transferred pursuant to this Paragraph to a surviving spouse shall be returned to the secretary upon the death or remarriage of the surviving spouse.

Acts 2014, No. 51, §1.



RS 47:490.27 - Military honor license plates; "Distinguished Service Cross Recipient"

§490.27. Military honor license plates; "Distinguished Service Cross Recipient"

A. The secretary of the Department of Public Safety and Corrections shall establish a military honor license plate to be known as the "Distinguished Service Cross Recipient" plate.

B. Upon application of a Distinguished Service Cross recipient, the secretary of the Department of Public Safety and Corrections shall issue a military honor license plate to be used in lieu of a regular motor vehicle registration plate. The license plate shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, motorcycles, and vans. The "Distinguished Service Cross Recipient" plate shall bear a likeness of the award centered on the left side of the license plate and the words "Distinguished Service Cross Recipient" centered on the bottom of the plate under the license plate number.

C. The charge for the license plate shall be the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana as provided in R.S. 47:463, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative costs.

D. The secretary shall adopt rules and regulations to implement the provisions of this Section, including but not limited to rules governing the transfer of license plates from one vehicle to another and the disposition of such license plates.

E.(1) Any applicant who qualifies for the military honor license plate authorized by this Section may be issued a license plate for each vehicle registered in the applicant's name.

(2) Except as otherwise provided in this Paragraph, each military honor license plate issued pursuant to this Section shall be returned to the secretary upon the death of the person to whom the license plate was issued. A surviving spouse of a person to whom a license plate was issued pursuant to this Section may retain a license plate issued pursuant to this Section provided the surviving spouse has not remarried and provided the surviving spouse applies to the secretary for a transfer of the license plate to the surviving spouse. A military honor license plate transferred pursuant to this Paragraph to a surviving spouse shall be returned to the secretary upon the death or remarriage of the surviving spouse.

Acts 2014, No. 409, §1.



RS 47:490.28 - Military honor license plates; "Cold War Veteran"

§490.28. Military honor license plates; "Cold War Veteran"

A. The secretary of the Department of Public Safety and Corrections shall establish a military honor license plate to be known as the "Cold War Veteran" plate.

B. Upon application of a person showing reasonable proof of honorable service in the Armed Forces of the United States for no less than two years of active duty during the period September 2, 1945, to December 26, 1991, the secretary of the Department of Public Safety and Corrections shall issue a military honor license plate to be used in lieu of a regular motor vehicle registration plate. The license plate shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, motorcycles, and vans. The military honor license plate shall be known as the "Cold War Veteran" license plate and shall bear a likeness of the Cold War Victory Medal, centered on the left side of the license plate and the words "COLD WAR VETERAN" centered on the bottom of the plate. The colors of the plate shall be red, white, and blue.

C. The charge for the license plate shall be the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana as provided in R.S. 47:463, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative costs.

D. The secretary shall adopt rules and regulations to implement the provisions of this Section, including but not limited to rules governing the transfer of license plates from one vehicle to another and the disposition of such license plates.

E.(1) Any applicant who qualifies for the military honor license plate authorized by this Section may be issued a plate for each vehicle registered in the applicant's name.

(2) Except as otherwise provided in this Paragraph, each military honor license plate issued pursuant to this Section shall be returned to the secretary upon the death of the person to whom the plate was issued. The surviving spouse of the person issued a military honor license plate pursuant to this Section may retain the plate, provided the surviving spouse has not remarried and applies to the secretary for a transfer of the plate. A military honor license plate transferred pursuant to this Paragraph to a surviving spouse shall be returned to the secretary upon the death or remarriage of the surviving spouse.

Acts 2014, No. 434, §1.



RS 47:490.29 - Military honor license plates; "Global War on Terrorism Expeditionary Medal"

§490.29. Military honor license plates; "Global War on Terrorism Expeditionary Medal"

A. The secretary of the Department of Public Safety and Corrections shall establish a military honor license plate to be known as the "Global War on Terrorism Expeditionary Medal" plate.

B. Upon application of a person showing reasonable proof that he is a recipient of the Global War on Terrorism Expeditionary Medal, the secretary of the Department of Public Safety and Corrections shall issue a military honor license plate to be used in lieu of a regular motor vehicle registration plate. The license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, motorcycles, and vans. The military honor license plate shall be known as the "Global War on Terrorism Expeditionary Medal" license plate and shall bear a likeness of the Global War on Terrorism Expeditionary Medal, centered on the left side of the license plate and the words "Global War on Terrorism Medal" centered on the bottom of the plate under the license plate number.

C. The charge for the license plate shall be the standard motor vehicle license tax imposed by Article VII, Section 5 of the Constitution of Louisiana as provided in R.S. 47:463, and a handling fee of three dollars and fifty cents for each plate to be retained by the department to offset a portion of administrative costs.

D. The secretary shall adopt rules and regulations to implement the provisions of this Section, including but not limited to rules governing the transfer of the license plates from one vehicle to another and the disposition of such license plates.

E.(1) Any applicant who qualifies for the military honor license plate authorized by this Section may be issued a plate for each vehicle registered in the applicant's name.

(2) Except as otherwise provided in this Paragraph, each military honor license plate issued pursuant to this Section shall be returned to the secretary upon the death of the person to whom the plate was issued. The surviving spouse of the person issued a military honor license plate pursuant to this Section may retain the plate, provided the surviving spouse has not remarried and applies to the secretary for a transfer of the plate. A military honor license plate transferred pursuant to this Paragraph to a surviving spouse shall be returned to the secretary upon the death or remarriage of the surviving spouse. In the event that a Global War on Terrorism Expeditionary Medal recipient holds more than one military honor license plate at the time the Global War on Terrorism Expeditionary Medal recipient dies, the surviving spouse may determine which of the license plates the surviving spouse wishes to retain.

Acts 2015, No. 284, §1.



RS 47:490.30 - Military honor license plates; "Bronze Star Medal"

§490.30. Military honor license plates; "Bronze Star Medal"

A. The provisions of this Section shall be applicable to Bronze Star Medal recipients.

B. Upon application of a Bronze Star Medal recipient, the secretary of the Department of Public Safety and Corrections shall issue a military honor license plate to be used in lieu of a regular motor vehicle license registration plate. The license plates shall be restricted to use on passenger cars, pickup trucks, recreational vehicles, motorcycles, and vans. The military honor license plate shall be known as the "Bronze Star Medal" license plate and shall bear a likeness of the Bronze Star Medal centered on the left side of the license plate and the words "Bronze Star Medal" centered on the bottom of the plate under the license plate number.

C. The fee for this license plate shall be the standard motor vehicle registration license fee provided for in R.S. 47:463.

D. The secretary shall adopt rules and regulations to implement the provisions of this Section, including but not limited to rules governing the transfer of the license plates from one vehicle to another and the disposition of such license plates.

E.(1) Any applicant who qualifies for the military honor license plate authorized by this Section may be issued a plate for each vehicle registered in the applicant's name.

(2) Except as otherwise provided in this Paragraph, each military honor license plate issued pursuant to this Section shall be returned to the secretary upon the death of the person to whom the plate was issued. A surviving spouse of a person to whom a license plate was issued pursuant to this Section may retain a license plate issued pursuant to this Section, provided the surviving spouse has not remarried and provided the surviving spouse applies to the secretary for a transfer of the license plate to the surviving spouse. A military honor license plate transferred to a surviving spouse pursuant to this Paragraph shall be returned to the secretary upon the death or remarriage of the surviving spouse. In the event that a Bronze Star Medal recipient holds more than one military honor license plate at the time the Bronze Star Medal recipient dies, the surviving spouse may determine which of the license plates the surviving spouse wishes to retain.

Acts 2016, No. 137, §1.



RS 47:490.31 - Military honor license plates for certain disabled veterans; one hundred percent disabled

§490.31. Military honor license plates for certain disabled veterans; one hundred percent disabled

A. For the purpose of this Section, a qualified disabled veteran shall be any veteran who has a service-connected disability of one hundred percent as determined by the United States Department of Veterans Affairs and who is a resident of this state.

B. Upon the application of a qualified disabled veteran, the secretary shall issue to such veteran a military honor license plate, restricted to passenger cars, pickup trucks, recreational vehicles, motorcycles, and vans, to be used in lieu of the regular motor vehicle registration license plate. The military honor license plate shall contain the designation "100% DAV" and shall bear the international symbol of accessibility followed by such numbers as the secretary finds expedient. The applicant shall comply with all state laws relating to registration and licensing of motor vehicles and shall, at the time of application, present such proof of status as a qualified disabled veteran as shall be acceptable to the secretary.

C. No fee shall be charged for the license plates authorized by this Section and such plates shall not be subject to the renewal requirements applicable to standard plates.

D. The secretary shall establish such rules and regulations as are necessary to implement the provisions of this Section, including but not limited to rules and regulations governing the transfer and disposition of such license plates.

E. The secretary may issue a military honor license plate, as provided for in this Section, for each vehicle registered in the applicant's name, and the holder of such license plate shall be accorded the same privileges as holders of license plates for persons with mobility impairments. The secretary shall also issue a hang tag as provided in R.S. 47:463.4(B)(1), which bears the international symbol of accessibility, to a one hundred percent disabled veteran who has or is issued such a plate and who requests the hang tag. No fee shall be charged for the hang tag, and it shall be exempt from renewal requirements applicable to hang tags issued pursuant to R.S. 47:463.4. However, lost, destroyed, or mutilated hang tags shall be replaced according to the provisions of R.S. 47:463.4(C), including payment of the reissuance fee. A person using the hang tag in a vehicle with a one hundred percent disabled veteran license plate is not required to obtain or possess a mobility impairment driver's license or identification card.

Acts 2016, No. 194, §1.



RS 47:491 - Legislative findings

PART II-B. AMATEUR RADIO STATION LICENSE PLATES

§491. Legislative findings

A.(1) The legislature finds that amateur radio station operators have had the privilege of having their own identifiable plates since 1951.

(2) The legislature further finds that the state has an obligation to inform citizens of this state of the much needed public service performed by these operators during times of emergencies or disasters. An example of the invaluable public service performed by these amateur radio operators became evident in the first days following Hurricane Katrina, when all others means of communication had failed and amateur radio operators relayed information for the Federal Emergency Management Agency, the Red Cross, the Salvation Army, and the state office of emergency preparedness.

(3) The legislature further finds that such amateur operators in the Baton Rouge area have provided additional communication services for the Red Cross, at all Louisiana State University football games, walk-a-thons for various charitable organizations, and the Great River Road Run.

(4) The legislature further finds that amateur radio operators are licensed private citizens who take examinations that grant them permission from the Federal Communications Commission to use certain radio frequencies.

(5) The legislature further finds that this license plate is unique and distinct from other prestige plates. The official call letters of the amateur radio station owned or operated by such operators as assigned by the Federal Communications Commission are inscribed on the plate.

(6) The legislature concludes from these findings that the state has a legitimate governmental interest in the issuance of amateur radio station license plates to owners or operators as a way to recognize amateur radio station owners or operators and to raise public awareness of their valuable service to the public. The legislature further concludes that for these reasons the plates are issued in accordance with a "narrow, objective, and definitive standard" as is recommended by the Henderson vs. Stalder, 265 F.Supp.2d 699 (E.D. La., 2003) decision.

Acts 2006, No. 353, §1, eff. June 13, 2006; Acts 2010, No. 12, §1.



RS 47:492 - Amateur radio station plates for owners and operators

§492. Amateur radio station plates for owners and operators

A. The provisions of this Section shall be applicable to amateur radio station owners or operators.

B. Upon application of an amateur radio station owner or operator, the secretary shall issue an amateur radio station plate, to be used in lieu of the regular motor vehicle registration license plates, which shall be inscribed with the official call letters of the amateur radio station owned or operated by such applicant, as assigned by the Federal Communications Commission, and the designation "Amateur Radio". The applicant shall comply with the state laws relating to registration and licensing of motor vehicles and shall, at the time of application, present such proof of his status as an amateur radio station owner or operator as shall be acceptable to the secretary.

C. For each plate, the department shall collect the regular motor vehicle registration license fee as provided in R.S. 47:463 and a three dollar and fifty cent fee to be retained by the department to offset a portion of administrative costs.

D. The secretary shall establish such rules and regulations as are necessary to implement the provisions of this Section.

E. On the application of any person who is an amateur radio station owner or operator and who is also either a person with a mobility impairment as defined in R.S. 47:463.4(E) or a disabled veteran as defined in R.S. 47:490.4, the secretary shall issue to such applicant a special license plate in accordance with Subsection A of this Section which shall contain the appropriate symbol indicating that the applicant is also a person with a mobility impairment or a disabled veteran.

F. The secretary shall on or before the first day of November of each year furnish to the sheriff of each parish in the state of Louisiana an alphabetically arranged list of the names, addresses, and call letters inscribed on the license plate of each person to whom a license plate is issued as provided in this Section for public information, inquiry, and use in case of emergency.

G. Oversight review of the secretary's rules and regulations shall be conducted by the House and Senate Committees on Transportation, Highways and Public Works.

Acts 2006, No. 353, §1, eff. June 13, 2006; Acts 2010, No. 12, §1; Acts 2014, No. 811, §25, eff. June 23, 2014.



RS 47:501 - Owner to secure registration

PART III. REGISTRATION OF VEHICLES

§501. Owner to secure registration

A. Every owner of a motor vehicle, trailer, or semitrailer, or other vehicle intended to be operated upon the public highways in this state shall, before operating the same, apply to the secretary of the Department of Public Safety and Corrections for and obtain the registration thereof and pay the state registration or license tax imposed by this Chapter, except where the secretary of the Department of Revenue has found that the registration and license taxes have been previously paid to a motor vehicle dealer pursuant to R.S. 47:303(B)(5). This Section does not apply to the owner of any vehicle which is exempted by this Chapter, nor to the owner who is permitted to operate a vehicle under the special provisions relating to lienholders, manufacturers, dealers, and nonresidents, as provided in this Chapter.

B. Every vehicle required to be registered under the provisions of this Chapter shall be registered in the parish of domicile of the owner, or if the owner is not domiciled in Louisiana, in a parish in which the owner has a residence.

C.(1) An individual applying for initial registration of a motor vehicle, trailer, semitrailer, or other vehicle intended to be operated upon the public highways of this state shall provide a current and valid photo identification which includes the owner's full legal name and license number or identification card number issued in this state, another state, or by the United States military. An individual applying for initial registration through the mail shall include a copy of a current and valid photo identification which includes the owner's full legal name and license number or identification card number issued in this state, another state, or by the United States military with his application. The individual's full legal name and the number on the identification provided shall be placed on the application.

(2) An individual applying for the first renewal of registration of a motor vehicle, trailer, semitrailer, or other vehicle intended to be operated upon the public highways of this state shall provide a current and valid photo identification which includes the owner's full legal name and license number or identification card number issued in this state, another state, or by the United States military. An individual applying for a first renewal through the mail shall include a copy of a current and valid photo identification which includes the owner's full legal name and license number or identification card number issued in this state, another state, or by the United States military with his application. The individual's full legal name and the number on the identification provided shall be placed on the application.

(3) Failure to provide information required in this Subsection shall be cause for the Department of Public Safety and Corrections to reject the application and return the application for registration to the owner.

(4) For the purposes of this Subsection, an applicant's full legal name shall be defined in compliance with the Real ID Act, if implemented. If and until such time as the Real ID Act is implemented, the applicant's full legal name shall be defined as the given name or names that appear on an official birth certificate together with the surname as it appears on the official birth certificate unless the surname is changed in accordance with R.S. 9:292. No other name shall be permitted to be used unless the applicant provides proof of name change granted by a district court in accordance with the law. Should the Real ID Act be implemented, the full legal name shall be defined as stated by the Real ID Act. The department shall promulgate rules and regulations as are necessary to implement the provisions of this Item.

Amended by Acts 1982, No. 699, §2, eff. Aug. 2, 1982; Acts 1995, No. 393, §2, eff. June 16, 1995; Acts 1997, No. 658, §2; Acts 2008, No. 594, §2, eff. June 1, 2009; Acts 2009, No. 224, §3, eff. June 1, 2009; Acts 2012, No. 518, §1.



RS 47:501.1 - Duties of employees and employers

§501.1. Duties of employees and employers

A. Any person who is a resident of a state which requires registration of the motor vehicle or motor vehicles of a person who is employed in that state within thirty days of such employment, and who is employed in and maintains a residence in Louisiana and who operates one or more vehicles on the public streets and roads in Louisiana shall apply for a certificate of registration for each of those vehicles within thirty days of the date on which the person was employed in Louisiana.

B. Each employer in this state shall notify each person employed by that employer of the requirement of Subsection A of this Section. The notice shall be by direct communication at the time of employment and by posting a notice in a prominent location at the place of employment.

C. The provisions of this Section shall not be applicable to members actively serving in the armed forces of the United States.

Acts 1993, No. 765, §1.



RS 47:502 - Exemption from registration

§502. Exemption from registration

Farm tractors, self-propelled farm equipment, rubber-tired farm wagons and carts and drawn rubber-tired farm equipment which are designed primarily for field use and which are operated or moved only incidentally on the highways of this state, and which are used for farm purposes only need not be registered under this chapter. Road rollers and road machinery temporarily moved upon the highways are also exempt from registration.

Amended by Acts 1972, No. 533, §1.



RS 47:502.1 - Exemption from registration; log loaders

§502.1. Exemption from registration; log loaders

A. The provisions of this section shall apply to log loaders which are used exclusively for loading logs upon another vehicle and are not used to haul logs, and which are operated or moved only incidentally on the highways of this state. Such log loaders are exempt from the registration and registration tax provided for by Chapter 4 of Title 47 of the Louisiana Revised Statutes of 1950 and are exempt from the provisions of Chapter 7 of Title 32 of the Louisiana Revised Statutes of 1950.

B. No such log loader shall be operated at a speed in excess of forty miles per hour.

Violations of the provisions of this subsection shall be punished by a fine of not more than one hundred dollars, or by imprisonment for not more than thirty days, or both. A subsequent violation shall be punished by a fine of not more than five hundred dollars, or by imprisonment for not more than ninety days, or both.

If the violator is other than an individual, imprisonment shall be dispensed with and a double fine imposed.

Acts 1976, No. 176, §§1 to 3.



RS 47:502.2 - Exemption from registration; nonresident military personnel

§502.2. Exemption from registration; nonresident military personnel

A. Any nonresident owner of a vehicle registered in a foreign state who is a member or spouse of a member of the armed forces of the United States on active duty within this state, and any resident owner of a vehicle registered in a foreign state who is a member or spouse of a member of the armed forces of the United States returning from active duty in a foreign state or country, may operate the vehicle in this state without securing Louisiana registration after satisfying the following requirements:

(1) The license plates displayed on the vehicle are valid plates issued by a foreign jurisdiction.

(2) The vehicle registration and license plates are current and issued to the active duty member or spouse of the active duty member.

(3) The owner or driver has in effect one of the forms of financial responsibility specified in R.S. 32:861.

B. This Section applies to all vehicles owned by the active duty member or the spouse of the active duty member except any commercial vehicle used in any business manner wherein the active duty member or the spouse of the active duty member receives compensation.

Acts 1989, No. 455, §1.



RS 47:502.3 - Delayed registration; military personnel separation from active duty

§502.3. Delayed registration; military personnel separation from active duty

A. A person or their spouse may operate a vehicle in this state without securing Louisiana registration or paying sales or use tax imposed pursuant to R.S. 47:302(A)(2) or by a political subdivision for up to ninety days following either's separation from active duty from any branch of the armed forces of the United States should the following requirements be met:

(1) The license plates displayed on the vehicle are valid and current plates issued by a foreign jurisdiction.

(2) The vehicle registration and license plates are current and issued to the person who separated from active duty of any branch of the armed forces of the United States or the spouse of a person who separated from active duty of any branch of the armed forces of the United States.

(3) The owner or driver of the vehicle has in effect one of the forms of financial responsibility specified in R.S. 32:861.

B. A person or their spouse shall secure a Louisiana registration and remit sales or use taxes imposed pursuant to R.S. 47:302(A)(2) or by a political subdivision for a vehicle should the vehicle registration and license plates issued by a foreign jurisdiction expire prior to or during the ninety days following either's separation from active duty of any branch of the armed forces of the United States.

Acts 2016, No. 25, §1, eff. May 9, 2016.



RS 47:502.4 - Exemption from registration; mobile construction equipment

§502.4. Exemption from registration; mobile construction equipment

Mobile construction equipment including but not limited to bulldozers, forklifts, road graders, and excavators are not required to be registered pursuant to this Part unless otherwise expressly required to be registered. Additionally, such equipment exempted from registration by this Section shall also be exempt from the compulsory motor vehicle security requirements of R.S. 32:861 et seq.

Acts 2016, No. 468, §1.



RS 47:503 - Application for registration

§503. Application for registration

A.(1) Application for registration of a vehicle required to be registered under the provisions of this Chapter shall be made by the owner thereof, upon the appropriate form approved or furnished by the secretary.

(2) Every application shall be signed by the owner and contain the address of his domicile, or if he is not domiciled in Louisiana, the address of his residence and a brief description of the vehicle to be registered, including the engine number or serial number, or both, as required by the secretary, whether new or used, and, upon the registration of a new vehicle, the date of sale by the manufacturer or dealer to the person first operating such vehicle.

(3) The address required herein shall be the physical location of the applicant's residence or in the instance of business ownership of the vehicle, the physical location of the business or the physical location where the vehicle is primarily used or domiciled, in addition to the mailing address. For purposes of this Section, law enforcement officers, court officers, and members of their immediate families as defined in R.S. 32:409(C) shall be required to disclose their physical residential address to the department only for purposes of calculating taxes which may be due on the motor vehicle at the time of registration; however, such persons shall be given the option of providing their official work address or post office box address instead of a residential address for purposes of the application.

(4) The application shall contain such other information as may be required by the secretary.

B. If the vehicle for which registration is applied is a specially constructed, reconstructed, or a foreign vehicle, such fact shall be stated in the application, and with reference to every foreign vehicle which has been registered outside of this state, the owner shall exhibit to the secretary the certificate of title and registration certificate or other evidence of such former registration as may be in the applicant's possession or control, or such other evidence as will satisfy the secretary that the applicant is the lawful owner or possessor of the vehicle.

C. Renewals of the registration or license tax may be made by mail. In addition to the registration or license tax, there shall be a minimum assessed fee of two dollars to cover the cost of handling the processing of renewals. Additionally, in accordance with the Administrative Procedure Act, there may be additional charges assessed to cover the cost of operation. Any proposed additional charges shall be subject to oversight review by the Joint Legislative Committee on Transportation, Highways, and Public Works.

D, E. Repealed by Acts 1992, No. 984, §18.

F. When an application for registration is rejected for any reason, the application shall be returned to the applicant. The time limit for submitting the application shall be extended for a single period of thirty days from the date the rejected application was received by the applicant. If the applicant reapplies for registration within the thirty-day extension, the applicant shall not be charged penalties or interest for that period of time.

Amended by Acts 1954, No. 27, §2; Acts 1986, No. 971, §1; Acts 1986, No. 344, §1; Acts 1987, No. 337, §1, eff. July 6, 1987; Acts 1989, No. 407, §1; Acts 1991, No. 348, §1; Acts 1992, No. 183, §1; Acts 1992, No. 984, §18; Acts 1995, No. 393, §2, eff. June 16, 1995; Acts 1995, No. 773, §1; Acts 2006, No. 416, §2.



RS 47:504 - Register of applicants to be kept by secretary

§504. Register of applicants to be kept by secretary

A. The secretary shall file each application received, and, when satisfied as to the genuineness and regularity thereof, and that the applicant is entitled thereto, shall register the vehicle therein described and the owner thereof in suitable books or on index cards as follows:

(1) Under a distinctive registration number assigned to the vehicle and to the owner thereof hereinafter referred to as the "registration number".

(2) Alphabetically, under the name of the owner.

(3) Numerically and alphabetically, under the engine number or serial number, or both, and name of the vehicle.

B. The secretary shall, at all times, maintain complete records covering the registration of motor vehicles for the preceding three calendar years.

C. Upon written request, the department may provide information contained in these files to any interested party for a reasonable fee. These fees shall be adopted pursuant to R.S. 49:950 et seq. The provisions of this Subsection shall not apply to a municipal police department or a sheriff's office.

Amended by Acts 1954, No. 27, §2; Acts 1986, No. 70, §1.



RS 47:505 - Number plates

§505. Number plates

A. The commissioner shall furnish to every owner whose vehicle should be registered, a plate of a style, pattern, design and construction as may be determined by the commissioner, provided however, that for purposes of enforcing the provisions of R.S. 32:62 B registration license plates issued to the owners of house trailers not equipped with brakes and of less than fifteen feet in length shall be the same in color and design as those issued to the owners of house trailers equipped with brakes and of not less than fifteen feet nor more than thirty-two feet in length. However, the commissioner shall issue to the owners of house trailers which are more than thirty-two feet in length, registration license plates of a color and design differing from those issued to the owners of house trailers of less than thirty-two feet in length.

B.(1) The commissioner shall require the removal of all number plates upon termination of the lawful use thereof by the owner. However, the commissioner may transfer a number plate, as long as the plate remains legible, when a licensee replaces a motor vehicle. At the time the vehicle is replaced, the licensee shall remove the number plate and present it to any office of motor vehicles field office with the appropriate paperwork indicating replacement of the vehicle. The office of motor vehicles shall transfer the plate to the replacement vehicle, and the transfer shall be completed at the time the licensee presents the number plate and the appropriate paperwork. The secretary shall promulgate rules and regulations as are necessary to implement the provisions of this Paragraph, including but not limited to requirements for paperwork indicating replacement of the vehicle and procedure for transfer of number plates.

(2) Any dealer of motor vehicles who receives a lease return or a previously owned vehicle with the intention of reselling such vehicle shall remove the license or number plate from such vehicle before resale. After the dealer so removes the plate, he shall submit electronic notification to the Department of Public Safety and Corrections, which states he has received the vehicle, removed the license or number plate from such vehicle, and intends to resell the vehicle. The dealer shall attach the title and registration to the electronic notification. He shall electronically notify the secretary monthly of all plates so removed and destroyed. The Department of Public Safety and Corrections, upon receipt of the electronic notification of a transfer on such vehicle, shall issue a new plate to the new owner in the same manner as if the vehicle had no plate issued to it. The knowing submission of a false electronic notification shall be false swearing under R.S. 14:125.

C. Whenever a plate has been destroyed or rendered useless, the owner shall give notice thereof, including the number of such plate, to the commissioner.

D. It is unlawful for any manufacturer or dealer to use or display a dealer's plate upon any vehicle not manufactured by such manufacturer or being bona fide demonstrated, sold, purchased, or exchanged by such dealer, or to permit such a dealer's plate to be used in any manner upon the vehicle belonging to himself or his employees, associates, agents, or representatives, or upon any vehicles being operated other than as an incident to and part of the legitimate object and purpose for which such plates are issued.

E. Except as otherwise provided herein, every number plate shall have displayed upon it the registration number assigned to the vehicle and to the owner thereof, the name of this state, which may be abbreviated, and the registration period for which it is issued. Such plates and the required letters and numerals thereon, except the registration period for which issued, shall be of sufficient size to be plainly readable from a distance of one hundred (100) feet during daylight. The commissioner may design and have constructed plates that may be used for more than one registration period when he deems it advisable to do so.

F. If it is established to the satisfaction of the commissioner that due to economic conditions or unavailability of materials it is impractical to issue license plates, he is authorized to provide windshield stickers or some similar means of evidence of payment of the tax and to require that owners of all kinds and types of trucks, semi-trailers, and trailers, stencil on the side or rear of each such vehicle the weight and type of registration purchased for the vehicle. If the commissioner provides windshield stickers or some similar means of evidence of payment of the tax he shall not be required to issue new registration certificates, as provided in R.S. 47:504 for vehicles registered during the preceding registration period.

G. Upon written request by the applicant, the commissioner may issue for commercial vehicles the same type of license plate issued to private passenger vehicles, provided that the cost of said plate shall be at the regular commercial rate.

H. The commissioner is hereby authorized to adopt the use of a number plate which may be retained in use by the owner of the licensed vehicle for as long as the plate remains legible and to adopt the use of tabs or emblems which may be attached to the number plate to signify renewals thereof. In accordance with the provisions of Paragraph (B)(1) of this Section, the commissioner may transfer a number plate, as long as the plate remains legible, when a licensee replaces a vehicle. The issuance and design of the number plates and the tabs or emblems therefor shall be executed under such rules and regulations as the commissioner may prescribe.

I. Upon written request by any applicant who possesses a citizen's band radio license, accompanied by proof of ownership of said license issued by the Federal Communications Commission, the commissioner may issue license plates bearing the call numbers issued to such applicant for the operation of a citizen's band radio. The costs of the issuance of said license to the applicant shall be the sum of fifty dollars plus the normal registration fee.

Amended by Acts 1962, No. 318, §1; Acts 1968, No. 181, §2; Acts 1968, No. 382, §1; Acts 1974, No. 171, §1; Acts 1975, No. 574, §1; Acts 1976, No. 395, §1; Acts 1988, No. 987, §1, eff. July 27, 1988; Acts 1989, No. 151, §1; HCR No. 6, 1989 2nd E.S., eff. July 9, 1989; Acts 2001, No. 511, §1, eff. Jan. 1, 2003; Acts 2016, No. 673, §1.



RS 47:506 - Registration certificates

§506. Registration certificates

A. The registration certificate issued for a vehicle required to be registered, or a photostatic or other similar copy thereof, shall at all times, while the vehicle is being operated upon a public highway in this state, be carried in a registration certificate holder of a type and design approved by the department, in or on said vehicle, in an accessible place, in plain view of and subject to inspection by any members of the division of state police or any officer, agent or representative of the department or of the commissioner or other public officer; provided, however, that no fine or other penalty shall apply for failure to comply with the aforesaid provisions if, within five days after an authorized officer's request to inspect a registration certificate, that certificate is presented at the office or headquarters of the requesting officer.

B. Registration certificates must, at all times and under all conditions, correspond with the license plates being used upon the vehicle.

C. Whenever the owner, purchaser, transferee or assignee of any vehicle seeks to procure the issuance of any registration certificate, the commissioner may require, as a condition precedent thereto, the production of the old certificate issued to the former owner of the vehicle, or proof satisfactory to him as to the change of ownership or title and the transactions by which such change of ownership was effected.

D. Every manufacturer, dealer or other person selling or disposing of any motor vehicle in this state shall equip the same with a registration certificate holder.

Amended by Acts 1974, No. 145, §1; Acts 1975, No. 8, §1.



RS 47:507 - Repealed

§507. Repealed by Acts 2014, No. 148, §2.



RS 47:508 - Registration; commercial vehicles; exemption

§508. Registration; commercial vehicles; exemption

A.(1) Except as provided in Paragraph (2) of this Subsection, every vehicle registration under this Chapter other than those licensed under R.S. 47:463(A), R.S. 47:511(B), and those included, by regulation of the secretary, in the staggered registration system, shall expire on June thirtieth of each year. The registrations shall be renewed annually between May first and June thirtieth of each year.

(2) Notwithstanding any other provision of law to the contrary, every registration of an automobile or truck to be used as a commercial rental or leased vehicle shall expire one year from the date of issuance and shall be renewed annually thereafter.

(3) Notwithstanding any other provision of law to the contrary, every registration of a truck in excess of ten thousand pounds or trailer licensed pursuant to R.S. 47:462, except those trailers provided in R.S. 47:462(B)(1)(b), shall expire one year from the date of issuance and thereafter shall be renewed annually.

B. In odd numbered years every registration of a private passenger carrying automobile, registered or to be registered under R.S. 47:463(A), shall expire on December thirty-first and shall be renewed on or before February sixth of the year immediately following that in which the registration expires, except that the expiration date for vehicles registered under R.S. 47:463(A) which are included in a staggered registration system by rules and regulations of the secretary shall be those established in such rules and regulations.

C. Failure to make application and payment of registration fees, as provided herein, on or before the renewal dates provided in this Section, or on or before renewal dates established by rule of the secretary, shall cause the license due to become delinquent and subject to penalties and interest charges as provided in Chapter 18 of this Title.

D.(1) Except as provided in Paragraph (2) of this Subsection, any person acquiring any vehicle subject to registration and license subsequent to July first of any year in which renewal of registration is required shall, before operating the same, make the required application for registration and shall pay the license. Failure to make application and payment as herein directed shall cause the license on any such vehicle to become delinquent and subject to the penalties fixed in Chapter 18 of this Subtitle. New vehicles purchased subsequent to July first of any year in which renewal of registration is required shall be entitled to a monthly pro rata reduction of license as hereinafter provided. Any person owning a vehicle other than those licensed by R.S. 47:463(A) during any part of the current registration period and not having used it on the highways during the period commencing July first of the year in which renewal of registration is required shall be entitled to a monthly pro rata reduction of the license after July thirty-first, upon furnishing sworn proof satisfactory to the secretary that the vehicle had not been used as hereinabove stated or that any sale, transfer, or assignment thereof was bona fide and not for the purpose of evading the provisions of the Chapter. In no event, however, shall the amount of the license tax payable hereunder be less than the minimums as fixed in R.S. 47:475.

(2) Notwithstanding any other provision of law to the contrary, every person acquiring an automobile or truck to be used as a commercial rental or leased vehicle shall, before operating the same as a commercial rental or leased vehicle, make the required application for registration and shall pay the license fee which shall expire one year from the date of issuance. Failure to make application and payment as herein directed shall cause the commercial license on such automobile or truck to become delinquent and subject to the penalties fixed in Chapter 18 of this Subtitle.

E. Any owner who has made proper application and paid the proper license tax for the renewal of registration of a vehicle but who has not received the number plates or registration certificate for the current registration period, shall be entitled to operate or permit the operation of such vehicle upon the public highways by displaying upon said vehicle the number plate or plates issued for the preceding registration period, upon furnishing sworn proof satisfactory to the secretary or the division of state police of his timely application and failure to receive the number plate or plates or registration certificate for the current registration period. This privilege shall be limited to and extended no further than September first of the year in which the registration period begins.

F. Notwithstanding the provisions of Subsection A of this Section, every registration of a motor truck or tandem truck having a gross weight per load carrying axle up to and including ten thousand pounds or less and motorcycles for which the registration or license tax is paid for four years as provided for in R.S. 47:462(B)(6) shall expire four years from the date the registration or license tax is paid and shall be renewed every fourth year on or before the last day of the month.

G. Notwithstanding the provisions of Subsection A of this Section, every registration of a boat trailer having a gross weight per load carrying axle of one thousand five hundred pounds or less, a farm use trailer having a gross weight per load carrying axle of six thousand pounds or less, or a privately owned trailer having a gross weight per load carrying axle of five hundred pounds or less for which the registration or license tax is paid for two years as provided for in R.S. 47:462B(7) shall expire two years from the date the registration or license tax is paid and shall be renewed every second year on or before the last day of the month immediately following the month in which the previous registration expired.

H. The secretary of the Department of Public Safety is hereby authorized to issue permanent license plates at the time of first issuance for a commercial vehicle. Said registration thereafter shall be renewed annually by the affixing of a registration sticker on the license plate. The secretary shall promulgate rules and regulations necessary to carry out the provisions of this Section. Such vehicles registered under the Interstate Registration Plan are exempt from the provision of this Section.

Amended by Acts 1952, No. 216, §1; Acts 1962, No. 318, §1; Acts 1966, No. 513, §1, eff. Jan. 1, 1967, Acts 1977, No. 727, §1; Acts 1978, No. 250, §1; Acts 1978, No. 257, §1; Acts 1983, No. 81, §1; Acts 1987, No. 823, §1; Acts 1995, No. 256, §1, eff. Jan. 1, 1996, Acts 1997, No. 1386, §1; Acts 2011, No. 85, §1; Acts 2014, No. 94, §1.



RS 47:509 - Transfer of certain registration certificates

§509. Transfer of certain registration certificates

A. Whenever the title or interest of any person in or to a vehicle (except trucks, tandem trucks, semi-trailers, tandem semi-trailers, trailers, and busses or passenger coaches, registered under the provisions of this Chapter) is transferred or assigned, the registration of such vehicle, together with the number plates originally assigned thereto, shall be transferred to the transferee or assignee thereof upon the surrender of the former's registration certificate, or upon proof satisfactory to the commissioner of the transfer thereof; the number plate or plates originally assigned to the vehicle must remain attached thereto until the end of the current registration year. The transferee, before operating or permitting the operation of such motor vehicle upon a highway, shall apply and obtain the registration thereof, as upon original registration, except as herein otherwise provided. In the case of a transfer or assignment of the title or interest of an owner in and to a vehicle, the registration thereof shall be suspended and the vehicle shall not be operated upon the highways unless the new owner obtains a transfer or registration in accordance with the provisions hereof. The Commissioner of the Division of State Police may issue to proper persons, under such rules and regulations as he shall provide, a temporary permit for the operation of such vehicle upon the highways.

B.(1) Whenever the title or interest of any person in or to a truck, tandem truck, semi-trailer, tandem semi-trailer, trailer, and bus or passenger coach, registered and licensed under the provisions of this Chapter, other than as provided in paragraphs (2) through (5) below, is transferred or assigned, the owner shall transfer the registration certificate and license plate thereof.

(2) Whenever a truck, tandem truck, semi-trailer, trailer, and bus or passenger coach registered under the provisions of this Chapter, for which a license in excess of $10.00 has been paid, is destroyed or permanently withdrawn from service and replaced by a like vehicle to be similarly used, the registered owner may transfer the registration and license plate from the vehicle destroyed or withdrawn from service to the vehicle replacing it, by complying with paragraphs (3) and (4) of this Sub-section.

(3) To effect such transfer and registration the owner of the vehicle shall pay a total registration transfer fee of three dollars. Such fee shall cover only the transfer of said registration. Where applicable the transferee shall submit an affidavit showing the fact of destruction or withdrawal from service, and surrender the registration certificate therefor to the commissioner. No plate shall be used by the owner until the use thereof on a vehicle other than that for which it was originally issued has been approved by the commissioner.

(4) If the weight of the replacement vehicle being registered under this Sub-section exceeds the weight of the vehicle destroyed or withdrawn from service, a new license plate shall be purchased for the replacement vehicle. The commissioner shall, upon surrender of the old license plate, allow credit for the amount paid therefor, against the registration fee for the replacement vehicle.

(5) Whenever the title or interest of any person in or to a truck, tandem truck, semitrailer, tandem semitrailer, trailer, vehicle used for the transport of forest products, and bus or passenger coach, registered under the provisions of this Chapter as a common or contract vehicle, is transferred or assigned, the owner shall retain the registration and license plate thereof and the same may be used as the registration certificate and licensing plate of another vehicle of the same classification or surrendered to the commissioner under such rules and regulations as may be promulgated by the commissioner. No such registration certificate or license plate shall be used by the owner until the use thereof on a vehicle other than that for which it was originally issued has been approved by the commissioner.

C. Repealed by Acts 1958, No. 403, §2.

Amended by Acts 1952, No. 86, §1; Acts 1958, No. 403, §1; Acts 1977, No. 420, §1, eff. July 1, 1977; Acts 1985, No. 79, §1.



RS 47:509.1 - Credit for transfer of certain registration certificates

§509.1. Credit for transfer of certain registration certificates

Notwithstanding the provisions of any other law to the contrary, when the ownership of a motor vehicle is transferred from a deceased spouse to a surviving spouse and the surviving spouse applies for registration of that motor vehicle, the surviving spouse shall receive credit for the unused portion of the vehicle registration license tax which was paid for registration of the motor vehicle in the name of the deceased spouse.

Acts 1991, No. 466, §1.



RS 47:510 - Notice of sale or transfer

§510. Notice of sale or transfer

A. Every manufacturer or dealer, upon transferring a motor vehicle, trailer or semi-trailer, whether by sale, lease, or otherwise, to any person other than a manufacturer or dealer, shall give monthly, sworn written notice of such transfers to the commissioner, on the official form provided by the commissioner. Every such notice shall contain the date of the transfer, the name and address of the transferor and transferee, and such description of the vehicle as may be called for in the form. Manufacturers or dealers failing to give such notice, or to pay proper registration fees or license taxes, shall be subject to all penalties as provided in this Chapter. However, the provisions of this Subsection shall not apply to any new motor vehicle dealer properly licensed according to the provisions of R.S. 32:1251 et seq.

B. Any person, upon transferring a motor vehicle, trailer or semitrailer, whether by sale, lease or otherwise shall give a written notice of such transfer to the commissioner within fifteen days, on a form provided by the commissioner. Every such notice shall contain the date of the transfer, the name and address of the transferor and transferee, and such description of the vehicle as may be called for in the form.

C. The secretary shall, upon request, furnish to the governing authority of any municipality or parish requesting same, information in a computer machine readable media on the sale or transfer of motor vehicles within that municipality or parish. The secretary shall promulgate rules for the distribution and establish the fee schedule for said service, the cost of which shall be borne by the requesting agency.

D. When a new or used motor vehicle dealer who is licensed under the provisions of R.S. 32:771 et seq. or of R.S. 32:1251 et seq. acquires the ownership of a used motor vehicle, from a private individual, the dealer shall notify the Department of Public Safety and Corrections of the acquisition within thirty days of the date on which the used motor vehicle was acquired.

Amended by Acts 1968, No. 274, §1; Acts 1975, No. 362, §1; Acts 1978, No. 668, §1; Acts 1980, No. 403, §1, eff. July 18, 1980; Acts 1995, No. 574, §1; Acts 2004, No. 418, §1.



RS 47:511 - Reciprocity arrangements; refund of remittances

§511. Reciprocity arrangements; refund of remittances

A. A vehicle owned by a resident of another state, which is lawfully registered in that state, may be operated upon the public highways of this state without registration or license when, by statute, contract, or understanding, an agreement between the proper authorities of such state and the secretary of the Department of Public Safety and Corrections has effected reciprocal arrangements whereby license plates of each state affected thereby are recognized by such other states, respectively, and when the vehicle bears approved license plates of such state, if same are required by the laws of that state. These operations shall be under the terms and provisions of such reciprocal arrangements.

B. Participation by the state of Louisiana through the Department of Public Safety and Corrections in the interstate compact known as the International Registration Plan is hereby recognized and authorized. The secretary is hereby authorized to promulgate rules and regulations in order to adopt the International Registration Plan pursuant to membership and participation therein.

C.(1) In the event the secretary of the Department of Public Safety and Corrections or his designee determines that registrations or licenses issued pursuant to the interstate compact of the International Registration Plan have been revoked by the department or its designee and the Louisiana-apportioned account holder has not applied for a refund of any fees remitted for such registration or license within thirty days of such revocation, the department or its designee may remit such registration or license fee or a portion thereof to any owner of any vehicle registered or licensed in the Louisiana-apportioned account. The department shall calculate the Louisiana portion of the refund amount by dividing the total amount of registration or license fees paid by the owner by twelve, and then multiplying that amount by the number of months remaining after the owner's license or registration was revoked.

(2) No refund shall be remitted to any owner by the department until the owner surrenders the International Registration Plan cab card and the license plate issued for each vehicle or the owner certifies that the cab card and license plate have been destroyed or reassigned to a replacement vehicle as provided by law and the department receives a verification from an owner which includes the following:

(a) The registration number or vehicle identification number.

(b) A full release and hold harmless agreement executed by the owner in favor of the department against any claims by the person establishing the Louisiana-apportioned account.

Acts 1984, No. 420, §1; Acts 1999, No. 464, §1; Acts 2003, No. 1159, §1, eff. July 2, 2003.



RS 47:511.1 - Temporary permits

§511.1. Temporary permits

A. A truck owned by a resident of another state which has not made a reciprocal arrangement as provided in R.S. 47:511 may be operated upon the public highways of this state when it is not registered and licensed in this state provided that prior to such operation, the owner has secured from the commissioner a temporary license and registration and has paid to the commissioner a fee of fifty dollars which shall authorize the operation of such truck for a period of forty-eight continuous hours.

B. The Weights and Standards Police Force is hereby authorized and empowered to issue temporary permits on behalf of the commissioner and to enforce the provisions of this Section.

C. If upon inspecting a vehicle or combination of vehicles it is found that it has no temporary permit, the weights and standards police officer or other enforcement officer of the commissioner may impound the vehicle and may require the operator to purchase forthwith a temporary permit. Two hundred dollars shall be added to the cost of purchasing a temporary permit as a penalty.

D. Payments for penalties under this Section shall be remitted to the commissioner. Such payment shall be made by certified check, money order, or credit card. If payment is made by credit card, the payment shall be deemed received by the commissioner when tendered and an approval code is obtained from the credit card company or credit card processor.

E. All of such penalties collected by the commissioner shall be paid into the state treasury on or before the twenty-fifth day of each month following their collection and, in accordance with Article VII, Section 9 of the constitution shall be credited to the Bond Security and Redemption Fund. However, after a sufficient amount of the penalties collected by the commissioner is allocated from the fund to pay all obligations secured by the full faith and credit of the state within any fiscal year, the treasurer shall pay an amount equal to the penalties paid into the Bond Security and Redemption Fund pursuant to the provisions of this Subsection into the Transportation Trust Fund created under Article VII, Section 27 of the Constitution of Louisiana.

Added by Acts 1975, No. 267, §1. Amended by Acts 1978, No. 113, §1, eff. June 22, 1978; Acts 1992, No. 984, §14; Acts 2006, No. 728, §2; Acts 2010, No. 320, §4, eff. July 1, 2010.



RS 47:511.2 - Temporary permit for unregistered trucks

§511.2. Temporary permit for unregistered trucks

A. It is the intent of the legislature in enacting this Section to comply with the provisions of the International Registration Plan by providing a temporary "Hunter's Permit" to owners or operators of trucks while they seek employment.

B. An owner or operator of a truck who has terminated a lease and who has surrendered the apportioned license plate, as provided in the International Registration Plan authorized by R.S. 47:511(B), may operate a truck upon public highways when it is titled in this state but not registered provided that prior to the operation, the owner or operator has secured from the commissioner of motor vehicles or a duly appointed agent a temporary letter or permit as provided in this Section. The permit shall authorize the operation of such truck for a period of not more than thirty days. The permit shall be issued for a registered gross weight not to exceed the empty weight of the vehicle and cannot be used to transport goods or carry a load. Prior to the issuance of such permit, the applicant must provide satisfactory proof that such truck has insurance with limits of liability as provided in R.S. 32:900(B). Such truck must display an official certificate of inspection and approval as provided by R.S. 32:1301 et seq.

C. If, upon inspecting a vehicle, it is found that the vehicle has no temporary permit, the weights and standards police officer or other enforcement officer of the Department of Public Safety and Corrections may impound the vehicle until a valid permit or license plate is secured.

Acts 1999, No. 463, §1.



RS 47:511.3 - Temporary registration permits; motor vehicles being driven out of state

§511.3. Temporary registration permits; motor vehicles being driven out of state

A. The Department of Public Safety and Corrections shall issue a temporary registration plate to authorize a motor vehicle to be operated upon the highways of this state when it is not otherwise registered or licensed in this state if the owner purchased the vehicle with the intention to permanently take the vehicle out of this state.

B. The fee for the temporary registration plate shall be five dollars and fifty cents and the department may use a plate which is identical to the temporary registration plates issued by dealers as provided in R.S. 47:519.

C. The temporary registration plate issued in accordance with the provisions of this Section shall expire within thirty days from the date of its issuance. The department shall include on each plate the date that such plate was issued and the make and vehicle identification number of the vehicle for which the plate was issued. An owner shall be eligible to receive only one temporary registration permit per vehicle.

D. The department shall promulgate rules in accordance with the Administrative Procedure Act to implement the provisions of this Section.

Acts 1999, No. 564, §1.



RS 47:512 - Casual trips of foreign vehicles

§512. Casual trips of foreign vehicles

Subject to the rules and regulations prescribed by the commissioner, casual, irregular, occasional and unscheduled trips may be made into this state by foreign vehicles of nonresident owners, or by vehicles owned by the residents of another state or country, in the absence of any reciprocal agreements, without registration or the payment of a license fee as required by this Chapter, only when special permission from the commissioner has been obtained in each instance covering such casual, irregular, occasional and unscheduled operations.

The Division of State Police or the commissioner, shall determine when such trips are casual, occasional, irregular or not scheduled, and issue or cause to be issued such permissions therefor, as in its or his discretion, are deemed proper and appropriate. It shall also be the function, duty and right of the Division of State Police or the commissioner to determine under general rules or in specific instances as to the application of this section and of R.S. 47:511.



RS 47:513 - Vehicle of nonresident owner used regularly in business in Louisiana

§513. Vehicle of nonresident owner used regularly in business in Louisiana

Every nonresident person, regularly employed in or carrying on a business within this state for a period of at least thirty consecutive days and owning or leasing and regularly operating, in such business or in connection therewith, any motor vehicle, trailer or semitrailer within this state, shall be required to register each vehicle and pay the same license taxes therefor as is required with reference to like vehicles owned by residents of this state. This Section shall not apply to vehicles which are covered by reciprocal agreements in effect between Louisiana and other jurisdictions.

Amended by Acts 1977, No. 300, §1.



RS 47:513.1 - New residents; notice

§513.1. New residents; notice

The Department of Public Safety and Corrections, office of motor vehicles, shall notify new residents upon the issuance of a driver's license pursuant to R.S. 32:401 et seq. or a special identification card pursuant to R.S. 40:1321 that an owner of a motor vehicle shall have thirty days from the date of notification to pay such taxes that may be due before penalties and interest begin to accrue.

Acts 2014, No. 414, §1.



RS 47:513.2 - New residents; registration; inspection

§513.2. New residents; registration; inspection

A. Any person who is a new resident of Louisiana shall apply for a certificate of registration for each motor vehicle he owns and operates on the public streets and roadways in Louisiana within thirty days of the date he establishes residency in Louisiana.

B. Any motor vehicle owned and operated by a new resident of Louisiana on the public streets and roadways in Louisiana shall bear a valid safety inspection certificate within thirty days of the date he establishes residency in Louisiana.

C. For purposes of this Section, a person is considered to have established residency in Louisiana on the date he is issued a Louisiana driver's license.

Acts 2016, No. 479, §1.



RS 47:514 - Suspension of registration upon notice of theft or embezzlement

§514. Suspension of registration upon notice of theft or embezzlement

Whenever the owner of any motor vehicle, trailer or semi-trailer which is stolen or embezzled, files an affidavit alleging either of said facts with the Division of State Police or with the commissioner, they shall immediately suspend the registration of such vehicle and shall not transfer the registration of, or register such vehicle until such time as they shall be notified that the owner has recovered such vehicle; notices given as heretofore provided shall be effective only during the current registration year in which given; but, if during such year such vehicle is not recovered, a new affidavit may be filed with like effect during the ensuing year. Every owner who has filed an affidavit of theft or embezzlement must immediately notify the Division of State Police or the commissioner of the recovery of the vehicle.



RS 47:515 - When registration shall be refused

§515. When registration shall be refused

The commissioner shall not grant an application for the registration of a vehicle in any of the following events:

(1) When the applicant therefor is not entitled thereto under the provisions of this Chapter.

(2) When the applicant has neglected or refused to furnish the commissioner with the registration certificate of a former owner of the vehicle sought to be registered or has failed to furnish the commissioner with satisfactory proof with respect to the ownership of and title to such vehicle, or has neglected or refused to furnish the commissioner with the information required in the appropriate official form or such reasonable additional information as the commissioner or the Division of State Police is authorized to require.

(3) When the tax and fees required therefor by law have not been paid.



RS 47:516 - Vehicles improperly licensed; weighing, inspections and investigations; purchase of proper license required; penalty

§516. Vehicles improperly licensed; weighing, inspections and investigations; purchase of proper license required; penalty

A. The commissioner, weights and standards police officers, or other proper legal authority, shall have the right and power at any time and place to investigate, in any lawful manner, and inspect, at any time and place, any vehicle, with respect to its registration, license, tax payment or other manner or thing contemplated by or provided for in this Chapter. To that end the commissioner may select, appoint or designate inspectors, acquire the necessary scales or other equipment incident to their functioning, and where necessary may cause the owner or driver of any vehicle to move the same or cause it to be moved, forthwith, to the nearest scales available in the direction of destination.

B.(1) If upon weighing the vehicle it is found that it is improperly licensed, or if it is found that the certificate of registration issued for the vehicle is otherwise unlawful, the inspector or enforcement officer may impound the vehicle and may require the operator of the vehicle to purchase forthwith the proper license for and to properly register the vehicle.

(2) Twenty-five percent of the annual price of the license or registration shall be added to the cost of purchasing the same as a penalty, which shall be in lieu of the penalties directed to be imposed by R.S. 47:508. There shall be credited against the price of this license or registration the price of the license or registration on the vehicle at the time of its unlawful operation. However, in lieu of impoundment and immediate purchase of license and registration, a weights and standards police officer may issue a violation ticket in the amount of seventy-five dollars, in addition to any overweight penalties due as provided by R.S. 32:388, to any operator possessed of an improper Louisiana license and registration.

(3) The violation ticket shall serve as a receipt for said license plate. The violation ticket shall notify the owner and operator in writing to appear within five days to purchase the proper license for and to properly register said vehicle or combination of vehicles, and to pay any penalty due. This violation ticket shall be considered as a temporary license plate for a period not to exceed five days.

(4) In addition to any overweight penalties due as provided by R.S. 32:388, if the weight of the vehicle exceeds the manufacturer's gross vehicle weight rating or the manufacturer's gross combined vehicle weight rating, a fine of one hundred dollars shall be paid, in addition to the seventy-five dollar penalty, in lieu of registering the vehicle at the higher weight. Payments for penalties shall be remitted to the Transportation Trust Fund.

C. If upon inspecting a vehicle or combination of vehicles it is found that it has an expired Louisiana license and registration or that it has no license and registration, the inspector or enforcement officer may impound the vehicle and may require the operator of the vehicle to purchase forthwith a license for and to properly register the vehicle. Twenty-five per centum of the annual price of the license or registration shall be added to the cost of purchasing the same as a penalty, which shall be in lieu of the penalty directed to be imposed by R.S. 47:508. However, any operator who is lawfully possessed of a valid Louisiana driver's license, as provided in Subsection A of R.S. 32:411, in lieu of impoundment and immediate purchase of license and registration, may deposit said license with the enforcement officer, who shall issue said driver a violation ticket which shall serve as a receipt for the operator's license. The violation ticket shall notify the owner and driver in writing to appear within five days to purchase license and registration for said vehicle, pay any penalty due and secure the return of the operator's license. This violation ticket shall be considered as a temporary Louisiana driver's license.

D. Whoever violates his promise to appear, purchase license plate and registration and pay any penalty assessed under Subsections B and C of this Section shall be punished by a fine of not more than five hundred dollars, or by imprisonment for not more than ninety days, or both, and the driver's license or license plate shall be forwarded to the commissioner for suspension, revocation, and cancellation.

Amended by Acts 1978, No. 113, §1, eff. June 22, 1978; Acts 2003, No. 1159, §1, eff. July 2, 2003; Acts 2010, No. 320, §4, eff. July 1, 2010.



RS 47:517 - Commissioner to determine proper classification

§517. Commissioner to determine proper classification

The commissioner, in applying the provisions of this Chapter, has the right to determine in each case whether or not any vehicle is being used or operated, on the public highways of this state in the business of transportation for private gain, as herein contemplated, and if so, whether as a common carrier or as a contract or charter carrier or howsoever, and to that end may, in his discretion, formulate and promulgate reasonable rules and regulations governing such determination and classification.



RS 47:518 - Authority of certain incorporated municipalities

§518. Authority of certain incorporated municipalities

Incorporated municipalities over two thousand five hundred inhabitants may, within their corporate limits, designate the streets other than state constructed and maintained streets and highways upon which the operation of vehicles of all classes shall be permitted according to their carrying capacity, and the manner of such operation, or prohibit traffic exceeding a given weight on certain but not all of its streets; provided that in the event a municipality of more than two thousand five hundred inhabitants is adjacent to or connected by a bridge, tunnel, or ferry with another municipality, the respective governing authorities of such municipalities may agree upon and determine the common use of their streets by vehicles licensed by either municipality in accordance with this provision.

Nothing in this Chapter shall be held to restrict or impair in any manner whatever rights such municipalities may have, under other laws, to prescribe greater but not lesser limitations or restrictions upon the carrying capacity of vehicles transporting persons or property exclusively within their corporate limits, or to assess, levy, and collect upon such vehicles such municipal registration or license taxes as may be authorized by the laws of the state.

Within the parish of Tangipahoa the provisions of this Section shall apply only with respect to incorporated cities having over ten thousand inhabitants.

Amended by Acts 1966, No. 188, §1.



RS 47:519 - Temporary registration plates issued by dealers

§519. Temporary registration plates issued by dealers

A. Issuance by commissioner to dealer. The commissioner may, subject to the limitations and conditions hereinafter set forth, deliver temporary registration plates or markers designed by the commissioner to a licensed automobile, boat trailer, camper trailer, truck, motorcycle, or other motor driven cycle, or motorized camper dealer who applies for same and who enclosed with such application a fee of four dollars for each set for which application is made. Such application shall be made upon a form prescribed and furnished by the commissioner. Dealers subject to the limitations and conditions hereinafter set forth, may issue such temporary registration plates or markers to owners of vehicles, except apportioned trucks, provided that such owners shall comply with the pertinent provisions of this Section.

B. Dealer's records. Every dealer who has made application for temporary registration plates or markers shall maintain in permanent form a record of all temporary registration plates or markers delivered to and issued by him, and in addition thereto, shall maintain in permanent form a record of any other information pertaining to the receipt or the issuance of temporary registration plates or markers that the commissioner may require. Each record shall be kept for a period of at least three years from the date of entry of such record. Every dealer shall allow full and free access to such records during regular business hours, to duly authorized representatives of the commissioner and to peace officers.

C. Copy of application sent to commissioner. Every dealer who issues temporary registration plates or markers shall, on the day that he issues such plates or markers, send to the commissioner a copy of the temporary registration plate or marker application which shall have been executed by the person entitled to receive such plates or markers and delivered to the dealer prior to the issuance of plates or markers to said person.

D. Permitted use. Dealers may issue temporary registration plates to persons who purchase motor vehicles from dealers. All other uses of temporary registration plates are prohibited.

E. Information to be inserted by dealer. Every dealer who issues temporary plates or markers shall insert clearly and indelibly on the face of each temporary registration plate or marker the date of issuance and expiration, and the make and serial number of the vehicle for which issued.

F. Suspension of right of dealer to issue. If the commissioner finds that the provisions of this Section or his directions are not being complied with by the dealer, he may suspend, after a hearing, the right of a dealer to issue temporary registration plates or markers.

G. Destruction upon receiving annual plates. Every person to whom temporary registration plates or markers have been issued shall permanently destroy such temporary registration plates or markers immediately upon receiving the annual registration plates; however, if the annual registration plates are not received within sixty days of the issuance of the temporary registration plates or markers and no extension has been granted, the owner shall, notwithstanding, immediately upon the expiration of such sixty-day period, permanently destroy the temporary registration plates or markers.

H. Expiration of plates. Temporary registration plates or markers shall expire and become void upon the receipt of the annual registration plates or upon the expiration of sixty days from the date of issuance, depending on whichever event shall first occur. However, if a title transfer is defective or delayed, the purchaser of a new or used motor vehicle which has been issued a temporary registration plate or marker may apply to the dealer for and receive one additional sixty-day extension following the expiration of the original temporary registration plate or marker, as approved by the Department of Public Safety and Corrections, office of motor vehicles. Special temporary registration plates or markers issued under the provisions of Subsection L of this Section shall expire as provided in that Subsection. No refund or credit for fees paid by dealers to the commissioners for temporary registration plates or markers shall be allowed, except in the event the issuance of temporary registration plates or markers is discontinued, in which case the dealer may petition for a refund.

I. Rules and regulations. The commissioner of motor vehicles shall have the power to make such rules and regulations, not inconsistent herewith, as he shall deem necessary for the purpose of carrying out the provisions of this Section.

J. Penalty. Any person violating the provisions of this Section shall be guilty of a misdemeanor and shall be fined not more than one thousand dollars or imprisonment for not more than one year, or both. No penalty shall be imposed on any person who violates the provisions of Subsections G and H of this Section by failing to dispose of a temporary registration plate and retaining such temporary registration plate after the expiration of sixty days from issuance thereof if the permanent registration plate has been applied for as required by law but has not yet been received by the owner.

K. Fees. The fees prescribed herein shall be retained by the commissioner to defray the cost of printing, processing and issuing the temporary registration plates or markers.

L. Special temporary plates or markers. The commissioner shall issue special temporary registration plates or markers to truck dealers. The special temporary registration plates or markers shall be the same as, and shall be subject to the same requirements as, the other temporary registration plates or markers issued under this Section, except that:

(1) The special temporary registration plates or markers shall be used only on trucks with a gross vehicle weight rating of ten thousand pounds or more.

(2) Each special temporary registration plate or marker shall be valid for sixty days from the date the special temporary registration plate or marker is issued.

Added by Acts 1960, No. 319, §1. Amended by Acts 1968, No. 100, §1; Acts 1969, No. 118, §1; Acts 1970, No. 97, §1; Acts 1970, No. 380, §1; Acts 1977, No. 417, §1, eff. July 1, 1977; Acts 1978, No. 493, §1; Acts 1979, No. 95, §1. Acts 1983, 1st Ex. Sess., No. 33, §4, eff. Jan. 19, 1983; Acts 1983, No. 225, §1; Acts 1986, No. 175, §1; Acts 1986, No. 791, §1; Acts 1991, No. 547, §1, eff. July 15, 1991; Acts 1992, No. 631, §1, eff. July 2, 1992; Acts 1995, No. 440, §1; Acts 1997, No. 787, §1; Acts 1999, No. 228, §1, eff. June 11, 1999; Acts 2012, No. 94, §1.



RS 47:519.1 - License plates issued to manufacturers, wholesalers, or distributors

§519.1. License plates issued to manufacturers, wholesalers, or distributors

A. The secretary may, subject to the limitations and conditions hereinafter set forth, deliver temporary registration plates or markers designed by the secretary to a motor vehicle manufacturer, wholesaler, or distributor who applies for them and who encloses with such application a fee of one hundred dollars for the first set for which application is made, and a fee of three dollars for each subsequent set for which application is made. Such application shall be made upon a form prescribed and furnished by the secretary.

B. Every manufacturer, wholesaler, or distributor who has made application for temporary registration plates or markers shall maintain in permanent form a record of all temporary registration plates or markers delivered to him, and in addition thereto, shall maintain in permanent form a record of any other information pertaining to the receipt and use of temporary registration plates or markers that the secretary may require. Each record shall be kept for a period of at least three years from the date of entry of such record. Every manufacturer, wholesaler, or distributor shall allow full and free access to such records during business hours to duly authorized representatives of the secretary.

C. A manufacturer, wholesaler, or distributor owning any new previously unregistered vehicle of a type otherwise required to be registered may operate or move same upon the highways and public street solely for the transporting or testing of such vehicles or in connection with public civic events, without registering such vehicle, upon condition that any such vehicle display a temporary registration plate in the manner prescribed by law.

Acts 1991, No. 466, §1, eff. July 15, 1991; Acts 1992, No. 631, §2, eff. July 2, 1992.



RS 47:519.2 - Temporary license plates; lending institutions; auto title companies

§519.2. Temporary license plates; lending institutions; auto title companies

A. Subject to the provisions of this Section, the commissioner may sell temporary license plates to lending institutions which are chartered by the office of financial institutions or by an agency of the federal government and to auto title companies which are defined in R.S. 32:702(12).

B. The purpose of this Section is to provide lending institutions and auto title companies an opportunity to obtain temporary license plates to be issued to a person who purchases a vehicle for which the lending institution has provided financing and with regard to which the financial institution or auto title company handles the applications for a title and for registration.

C. Lending institutions and auto title companies may purchase and issue temporary license plates for the purpose stated in Subsection B of this Section. All other uses of the temporary plates authorized under this Section are prohibited.

D. Temporary license plates may be issued under this Section for any vehicle for which the commissioner issues permanent license plates.

E. The fee for each temporary license plate is four dollars.

F. The commissioner shall design the temporary plates and shall design and furnish all forms required under this Section.

G. Temporary license plates shall expire on the date the permanent license plate is received, or on the ninetieth day after the temporary license plate is issued, even if the permanent license plate has not been received, whichever is sooner.

H. Each person to whom a temporary license plate has been issued shall destroy the temporary license plate on the day the temporary license plate expires.

I. The commissioner shall adopt rules to implement the provisions of this Section. The rules shall include, but shall not be limited to:

(1) Rules establishing requirements for being eligible to participate in the program.

(2) Rules establishing grounds and procedures for suspending or revoking eligibility to participate in the program and for reclaiming temporary license plates.

(3) Rules establishing requirements for information which the lending institutions shall transmit to the commissioner with regard to each temporary license which the lending institution purchases and issues.

(4) Rules establishing procedures for issuing temporary license plates.

(5) Rules establishing requirements for keeping records concerning temporary license plates, including the information in the records and access to the records.

J. The provisions of this Section shall not apply to temporary license plates issued for commercial motor vehicles for which the taxes are apportioned.

Acts 1990, No. 125, §1; Acts 1992, No. 626, §1; Acts 1993, No. 33, §1, eff. May 18, 1993.



RS 47:520 - Dealers temporary demonstration and transportation identification plate

§520. Dealers temporary demonstration and transportation identification plate

A. As used in this Section, the word "dealership" means any legal entity which is licensed to do business as a motor vehicle dealer by the Louisiana Motor Vehicle Commission, R.S. 32:1251 et seq., or by the Louisiana Used Motor Vehicle and Parts Commission, R.S. 32:771 et seq.

B. Each dealership may print and utilize dealers temporary demonstration and transportation identification plates, hereinafter referred to as identification plates, in lieu of motor vehicle registration plates in accordance with the provisions of this Section.

C. Each identification plate shall be green and shall contain the following information:

(1) The name of the dealership which is using the identification plate.

(2) The telephone number of the dealership which is using the identification plate.

(3) The number on the license issued by the Motor Vehicle Commission or by the Used Motor Vehicle and Parts Commission to the dealership which is using the identification plate.

(4) The date on which the identification plate was placed in service.

D. Subject to the provisions of Subsection B of this Section, the office of motor vehicles shall establish the size, design, and other characteristics of the identification plates.

E. Each identification plate shall be valid for five days from the date on which the identification plate was placed in service.

F. Each dealership which places an identification plate in service on a motor vehicle may use that motor vehicle for any business purpose of the dealership, including but not limited to the demonstration or transportation of that vehicle.

Acts 1995, No. 229, §1, eff. June 14, 1995.



RS 47:521 - Display of temporary registration license plates

§521. Display of temporary registration license plates

Each temporary registration license plate shall at all times be in a clearly visible place and position. It shall be fastened to the rear of the vehicle or in the rear window of the vehicle to which it has been assigned. The temporary registration license plate shall be maintained in a condition that is clearly legible and free from foreign materials.

Acts 2001, No. 139, §1.



RS 47:522 - Authorization to enter dealer premises to recover state credentials

§522. Authorization to enter dealer premises to recover state credentials

A. Whenever any licensed dealer has his license suspended or revoked, or if the licensed dealer ceases operations without any formal action by the appropriate commission, representatives of the Department of Public Safety and Corrections shall be authorized to enter any and all locations of the dealer to recover official state credentials issued to the dealer by the department, including but not limited to dealer inventory plates, temporary registration plates, and motor vehicle inspection stickers.

B. In the event the dealer, or any agent or representative of the dealer, removes or causes to be removed the official state credentials, the dealer shall be responsible for surrendering the credentials to the department.

C. The Louisiana Motor Vehicle Commission and the Louisiana Recreational and Used Motor Vehicle Commission shall promptly notify the Department of Public Safety and Corrections whenever a dealer's license is suspended or revoked, or if either commission has information that a licensed dealer has ceased operations without any formal action against the dealer's license.

Acts 2009, No. 435, §2, eff. July 1, 2010.



RS 47:531 - Director of public safety to be vehicle commissioner

PART IV. ADMINISTRATIVE PROVISIONS

§531. Director of public safety to be vehicle commissioner

The director of public safety is designated as vehicle commissioner of the state; he shall have all powers and perform such duties as are herein imposed upon the vehicle commissioner.

Amended by Acts 1972, No. 96, §7, eff. Jan. 1, 1973.



RS 47:531.1 - Director's authority

§531.1. Director's authority

In the administration and enforcement of the "Vehicle Registration License Tax" under the provisions of Chapter 4 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, the director of public safety in his capacity as "Vehicle Commissioner" shall have the same power and authority as the collector of revenue has under Parts I, II, III, IV, V, VI and VII of Chapter 18 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950 except he shall not be subject to the provisions of Sections 1501, 1502, 1504, 1505, 1506 and 1508 of Part I of Chapter 18 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

Acts 1972, No. 96, §8, eff. Jan. 1, 1973.



RS 47:531.2 - Transfer of facilities and equipment

§531.2. Transfer of facilities and equipment

The personnel, equipment and all other facilities of the Motor Vehicle Division of the Department of Revenue are hereby transferred to the Department of Public Safety to be used to create a new division or unit in the Department of Public Safety under the control and supervision of the director of public safety as "vehicle commissioner".

Acts 1972, No. 96, §9, eff. Jan. 1, 1973.



RS 47:531.3 - Funding; transfers

§531.3. Funding; transfers

The provisions of this Act1 shall become effective and operative as of January 1, 1973 and any appropriations made at this 1972 regular session of the legislature or any funds otherwise made available to the Department of Revenue for the operation of the Motor Vehicle Division of the Department of Revenue shall be transferred from the Department of Revenue to the State Department of Public Safety to be used by the director of the State Department of Public Safety in carrying out the functions of vehicle commissioner. On January 1, 1973 or as soon thereafter as possible the commissioner of administration shall determine the amount of such funds to be transferred to the Department of Public Safety and shall then allocate such amount to the State Department of Public Safety to be used in carrying out the functions of the vehicle commissioner.

Acts 1972, No. 96, §10, eff. Jan. 1, 1973.

1As it appears in Acts 1972, No. 96, §10. Act No. 96 amended R.S. 32:702(4), 32:733(B), 47:303(B), 47:318, 47:451(5), 47:480, 47:531 and added 47:531.1, 47:531.2 and 47:531.3.



RS 47:532 - Duties of department of highways, department of state police and vehicle commissioner

§532. Duties of department of highways, department of state police and vehicle commissioner

A. It shall be the duty of the department, all officers thereof, the division of state police, and the commissioner, and other public officials to whom duties or functions are herein delegated, to so enforce the provisions of this Chapter.

B. The vehicle commissioner is authorized to adopt and to enforce administrative rules and regulations, to prescribe proper forms for evidence of payment of the tax levied by this Chapter and to designate such agencies and prescribe such terms and conditions therefor as may be necessary to carry out the provisions of this Chapter, and to protect the interests of the state with respect thereto.

C. All rules and regulations concerning the administration of this Chapter shall become effective upon the approval of the commissioner.

D. The commissioner is further empowered to adopt and enforce administrative regulations to provide for:

(1) The staggered registration of motor vehicles.

(2) The permanent registration of commercial fleet vehicles on a centralized basis.

(3) The payment, within the same month, of the annual registration license fee or tax on all vehicles within a commercial fleet. The commission is also authorized to accept post office box addresses for permanent registration of license plates for semitrailers and trailers.

Amended by Acts 1974, No. 23, §1; Acts 1994, No. 24, §1.



RS 47:532.1 - Public license tag agents; auto title companies; rules and regulations; surety bonds; fees

§532.1. Public license tag agents; auto title companies; rules and regulations; surety bonds; fees

A.(1) The commissioner may establish a system of public license tag agents to collect the registration license taxes authorized by this Chapter. The system shall consist of municipal and parish governing authorities or new motor vehicle dealers or their agents licensed pursuant to the provisions of R.S. 32:1254 and authorized auto title companies pursuant to the provisions of R.S. 32:735 et seq. No persons, natural or juridical, except public license tag agents, auto title companies, financial institutions, licensed new or used car dealers, recreational product dealers, state departments, offices, or entities and those included in the system established pursuant to this Section shall collect registration license taxes authorized by this Chapter.

(2)(a) The commissioner shall make and publish rules and regulations for the issuance of the registration licenses, for the collection of the registration license taxes, and for the implementation and governing of a system of public license tag agents.

(b) The rules and regulations to be adopted by the commissioner shall not be drafted in such a manner as to require more than two thousand transactions in any twelve-month period by an auto title company in order for such auto title company to qualify as a public license tag agent.

(3) The commissioner shall promulgate rules and regulations to require all public license tag agents other than municipal and parish governing authorities to furnish security for the faithful performance of their duties as follows:

(a) Each public license tag agent other than a municipal governing authority shall execute a good and sufficient surety bond with a surety company qualified to do business in Louisiana as surety, in a sum of one hundred thousand dollars should the public tag agent have only one office in this state and in a sum of one hundred twenty-five thousand dollars should the public tag agent have more than one office in this state, if surety bond is available for purchase, which bond shall name the Department of Public Safety and Corrections, office of motor vehicles as obligee and shall be subject to the condition that, if such public license tag agent shall, throughout the entire term of the bond, timely file with the office of motor vehicles all applications delivered to such public tag agent for filing, and all fees and taxes collected by such public license tag agent, the obligation shall be void. If the company does not do so, the obligation of the surety shall remain in full force and effect.

(b) The surety bond furnished pursuant to this Paragraph shall be delivered to and filed with the Department of Public Safety and Corrections, office of motor vehicles.

(4) The commissioner and public license tag agents other than municipal and parish governing authorities may enter into contracts which shall state the required procedures for the implementation of this Section. Such contracts may terminate upon violation of the foregoing provisions.

(5) A biennial fee may be collected from a person seeking to contract with the Department of Public Safety and Correction, office of motor vehicles, prior to a person commencing to act as a public license tag agent, provided that such fee does not exceed two hundred dollars.

(6)(a) No elected state official or employee of the state shall be allowed to become a public license tag agent.

(b) The office of motor vehicles may deny a contract to any person, natural or juridical, seeking to be a public tag agent if that person has been found to be in violation of any rule or regulation promulgated by the office of motor vehicles pertaining to the issuance of a motor vehicle title, registration, or driver's license within the two-year period prior to the date of application.

(7)(a) Public license tag agents may collect the registration license taxes authorized by this Chapter, as well as applicable sales and use taxes, and issue registration certificates and license plates to vehicles and motor vehicles.

(b) Public license tag agents shall also be authorized to receive and process applications filed for certificates of title, duplicate certificates of title, corrected certificates of title, recordation of liens, mortgages, or security interests against motor vehicles, conversion of plate, transfer of plate, replacement of lost or stolen plates, replacement of lost or stolen stickers, renewals of registration, duplicate registration; to contract with the Department of Public Safety and Corrections, office of motor vehicles, for the administration of an electronic media system which will permit the voluntary recording of vehicle title information and security interest notification; and to contract with the Department of Public Safety and Corrections, office of motor vehicles, to administer knowledge and skills tests to applicants for the issuance of Class "D" or "E" drivers' licenses, to administer knowledge and skills tests to applicants for the issuance of the "M" endorsement on such drivers' licenses to operate motorcycles, motor driven cycles, and motorized bicycles, and to issue drivers' licenses as provided by law.

(c) Public license tag agents shall also be authorized to provide information on the status of registration privileges and to process reinstatements of driving and motor vehicle registration privileges when these privileges were revoked due to the failure to maintain the compulsory motor vehicle liability security or the failure to provide proof of such security. Public license tag agents shall be authorized to charge a convenience fee not to exceed eighteen dollars, to provide information on the status of registration privileges and a fee not to exceed eighteen dollars per reinstatement, provided that the fees are disclosed immediately to the consumer prior to the initiation of the transaction, and the fees are posted in a conspicuous manner in the business office of the public license tag agent.

(d) The commissioner may authorize public license tag agents to process additional applications or transactions.

(e) License plates shall be made available to each public license tag agent in increments of no less than ten. Public license tag agents shall advance the costs of production for the license plates prior to the receipt of the license plates. The Department of Public Safety and Corrections, office of motor vehicles, shall fully reimburse the public license tag agent for the cost of the production of the plate when the plate is issued pursuant to any registration transaction performed by the public license tag agent. The Department of Public Safety and Corrections, office of motor vehicles, shall determine the method by which the public license tag agent receives the reimbursement.

(f) Public license tag agents shall submit images of documents required to be retained by the Department of Public Safety and Corrections, office of motor vehicles, in connection with transactions or activities listed in this Paragraph or authorized by the commissioner pursuant to Subparagraph (d) of this Paragraph in the official document image repository of the Department of Public Safety and Corrections, office of motor vehicles. The Department of Public Safety and Corrections, office of motor vehicles, shall determine the manner in which public license tag agents shall be required to submit these images.

(g) Notwithstanding any requirements of R.S. 47:505(B) to the contrary, all public license tag agents shall submit electronic notification to the Department of Public Safety and Corrections, office of motor vehicles, of the removal and destruction of license plates when such submission is undertaken on behalf of a dealer licensed pursuant to Chapter 4-C or Chapter 6 of Title 32 of the Louisiana Revised Statutes of 1950. The Department of Public Safety and Corrections, office of motor vehicles, shall determine the manner in which the public license tag agent shall be required to electronically submit this information.

B. The system of public license tag agents shall be in addition to the offices of the commissioner delegated to collect the registration license taxes.

C. Public license tag agents shall be authorized to collect a convenience fee in addition to the registration license tax. The convenience fee shall not exceed eighteen dollars per license. However, the public license tag agents shall collect and retain the full amount of the convenience fee. The seller is authorized to charge the convenience fee authorized by this Subsection in connection with any retail sale, in addition to the fees authorized in Chapter 10-B of Title 6 of the Louisiana Revised Statutes of 1950.

D.(1) Each public license tag agent approved by the office of motor vehicles shall disclose information to the consumer that a license tag may be purchased at the office of motor vehicles without payment of the convenience fee.

(2) Itemization of this convenience fee in compliance with federal laws regarding truth and lending shall be considered compliance with this Section.

E. The contract between the Department of Public Safety and Corrections, office of motor vehicles and a person who contracts to perform services pursuant to this Section shall be for a term of two years and may be automatically renewed by the Department of Public Safety and Corrections, office of motor vehicles.

Added by Acts 1977, No. 405, §1; Acts 1989, No. 152, §1; Acts 1993, No. 469, §1; Acts 1993, No. 737, §2; Acts 1995, No. 150, §1; Acts 1997, No. 952, §1; Acts 1997, No. 1026, §1; Acts 1999, No. 458, §2; Acts 1999, No. 586, §1; Acts 1999, No. 1276, §2; Acts 2001, No. 590, §1; Acts 2006, No. 409, §2; Acts 2008, No. 290, §1; Acts 2014, No. 448, §1; Acts 2015, No. 110, §2, eff. July 1, 2015; Acts 2016, No. 556, §1, eff. June 17, 2016.

NOTE: See Acts 2015, No. 110, §3, re: applicability of R.S. 47:532.1(A)(3)(a).



RS 47:532.2 - Public tag agents; causes for suspension, revocation, cancellation, or restrictions; reinstatement

§532.2. Public tag agents; causes for suspension, revocation, cancellation, or restrictions; reinstatement

A. The office of motor vehicles may suspend, revoke, cancel, or impose other restrictions on any contract confected pursuant to R.S. 47:532.1 for the following causes:

(1) Failure to remit taxes and fees collected from applicants for title transfers.

(2) Operating as a public tag agent without a contract for each location, with an expired contract, or without a valid surety bond on file with the office of motor vehicles.

(3) Issuance of more than one temporary registration, T-Marker, to a title applicant, or issuing a T-Marker without first collecting all taxes and fees.

(4) Operating from an unapproved location.

(5) Changing the ownership of the public tag agent and not reporting in writing to the office of motor vehicles within thirty days from the date of such change.

(6) Changing the officers or directors of the public tag agent and not reporting in writing to the office of motor vehicles within thirty days from the date of such change.

(7) Being a principal or accessory to the alteration of documents relevant to a registration or titling transaction that results in a material injury to the public records or a shortfall in the collection of taxes owed.

(8) The forwarding to the office of motor vehicles by a public tag agent of a document relevant to a registration or titling transaction that results in a material injury to the public records, or a shortfall in the collection of taxes owed when the public tag agent had knowledge of facts causing such injury or shortfall, and failed to disclose same to the office of motor vehicles.

(9) Conviction of, or entry of a plea of guilty or nolo contendere to, any felony or conviction of, or entry of a plea of guilty or nolo contendere to, any criminal charge an element of which is fraud.

(10) Fraud, deceit, or perjury in obtaining any contract perfected pursuant to R.S. 47:532.1.

(11) Failure to maintain at all times during the term of the contract all qualifications required by R.S. 47:532.1 or by rule adopted by the office of motor vehicles.

(12) Any other cause the office of motor vehicles may establish through the adoption of a rule.

B. Any person whose contract has been suspended, canceled, or revoked during the effective term of the contract may request an administrative hearing to review the office of motor vehicles' action. A request for administrative review shall stay the action of the office of motor vehicles.

Acts 2015, No. 110, §2, eff. July 1, 2015.



RS 47:532.3 - Public tag agents; cease and desist order; injunctive relief

§532.3. Public tag agents; cease and desist order; injunctive relief

A. In addition to or in lieu of the administrative sanctions provided in R.S. 47:532.1, 532.2, or any rules or regulations adopted pursuant to either, and any criminal sanctions otherwise provided by law, the office of motor vehicles is empowered to issue an order to any person engaged in any activity, conduct, or practice constituting a violation of R.S. 47:532.1, 532.2, or any rules or regulations adopted pursuant to either, directing such person to cease and desist from such activity, conduct, or practice. Such order shall be issued in the name of the state of Louisiana under the official seal of the Department of Public Safety and Corrections, office of motor vehicles.

B. If the person to whom the office of motor vehicles directs a cease and desist order does not cease and desist the proscribed activity, conduct, or practice within ten days from service of such cease and desist order by certified mail, the office of motor vehicles may cause to issue a writ of injunction enjoining such person from engaging in any activity, conduct, or practice proscribed by R.S. 47:532.1, 532.2, or any rules or regulations adopted pursuant to either. Such proceeding shall be brought in the district court having civil jurisdiction in any parish in which such person resides, or is domiciled or has his principal place of business. If the person whose contract is to be suspended, revoked, canceled, or otherwise restricted is a nonresident and is not domiciled within the state, such proceeding may be brought in the Nineteenth Judicial District Court for the parish of East Baton Rouge.

C. Upon a proper showing by the office of motor vehicles that such person has engaged or is engaged in any activity, conduct, or practice proscribed by R.S. 47:532.1, 532.2, or any rules or regulations adopted pursuant to either, the court shall issue a temporary restraining order restraining the person from engaging in unlawful activity, conduct, or practices pending the hearing on a preliminary injunction, and in due course a permanent injunction shall issue after a hearing, commanding the cessation of the unlawful activity, conduct, or practice complained of, all without the necessity of the office of motor vehicles having to give bond as usually required in such cases.

D. The trial of the proceeding by injunction shall be a summary proceeding, and shall be tried by the judge alone without a jury.

Acts 2015, No. 110, §2, eff. July 1, 2015.



RS 47:533 - Office of commissioner

§533. Office of commissioner

The vehicle commissioner shall maintain an office in the State Capitol at Baton Rouge and in such other places in this state as he shall deem necessary, to properly carry out the provisions of this Chapter. The custodian of the capitol building shall provide therein adequate quarters for the offices and records of the vehicle commissioner. The equipment for these offices shall be purchased with funds appropriated for the purpose of carrying out the provisions of this Chapter.



RS 47:534 - Records of commissioner

§534. Records of commissioner

The registration and license records in office of the commissioner shall be public records and open to proper inspection by the public during business hours.



RS 47:535 - Authority of state police not restricted

§535. Authority of state police not restricted

Nothing contained in this Chapter shall be held to prohibit or prevent the proper enforcement officers of the Division of State Police or authorized representatives of the commissioner from entering upon and exercising the functions of their office or capacity or performing their duties in the enforcement of the provisions of this Chapter, upon any street, road, highway, ferry, bridge or tunnel in this state, whether or not located in whole or in part within the corporate limits of any incorporated municipality of whatsoever size or population. In so doing these officers shall observe and obey the traffic and police regulations of such municipalities and shall, whenever practicably possible, cooperate with the police department of such municipalities, who shall aid and assist them in the enforcement of the provisions of this Chapter and the collection of the taxes due hereunder.



RS 47:536 - Violations of registration provisions

§536. Violations of registration provisions

Except as otherwise specifically provided herein, no person shall do, omit to do, permit, or cause to be done or omitted, any of the things required or prohibited by this Chapter, or to commit any of the following acts:

(1) To operate, or for the owner thereof knowingly to permit the operation of any motor or other vehicle, trailer or semi-trailer, which is not registered or which does not have attached thereto and displayed thereon, in accordance with the provisions of R.S. 47:507, the number plates assigned to it for the current year, subject to the exemptions provided in this Chapter.

(2) To display or cause or permit to be displayed or have in possession any registration certificate, or registration number plate, knowing the same to be fictitious or to have become cancelled, revoked, suspended or altered.

(3) To lend to or knowingly permit the use of by any one not entitled thereto, any registration number plate issued to the person so lending or permitting the use thereof.

(4) To fail or refuse to surrender to the commissioner or officers of the Division of State Police, upon demand, any registration certificate or registration number plate which has been suspended, cancelled or revoked, as provided in this Chapter.

(5) To use a false or fictitious name or address in any application for the registration of any vehicle or for any renewal or duplicate thereof, or to make a false statement or knowingly to conceal a material fact or otherwise commit a fraud in any such application.

(6) For the owner, purchaser, assignee or transferee of a vehicle formerly registered in the name of another, to neglect, fail or refuse to surrender to the commissioner or officer of the Division of State Police the registration certificate of the former owner, or to fail or refuse to furnish the commissioner with satisfactory proof as to the transfer thereof and his ownership of the vehicle.

(7) To use or operate, or permit to be used or operated, any vehicle on the highways of the state carrying a net load in excess of that for which it is registered and the tax thereon paid. Each use of said vehicle shall constitute a separate offense.

Whoever violates the provisions of this paragraph shall be fined not more than one hundred dollars, or imprisoned for not more than thirty days, or both.

For the purposes of paragraph (7) of this Section and of R.S. 47:516, where the weight of a vehicle does not exceed by ten per centum the weight for which it is licensed or registered, and where such overloading is bona fide, such overloading shall not constitute a violation and shall not subject the owner or operator of the vehicle to the penalties and requirements therein provided.

(8) To obtain or use an improper registration certificate, license or license plates, or to make improper use of a properly obtained registration license or license plate, or to use upon one vehicle the license plates issued for another vehicle, or to register and attach license plates to and use on the highways of this State a vehicle unsafe or unfit to be operated, or one that is not equipped as required by law, or for a manufacturer or dealer to make or permit to be made any unlawful use of the same or permit the use thereof by a person not entitled thereto.



RS 47:537 - Penalty for violations

§537. Penalty for violations

Every person convicted of a violation of any of the provisions of this Chapter for which another penalty is not specifically provided shall be fined not more than one hundred dollars, or imprisoned for not more than thirty days, or both.



RS 47:538 - Jurisdiction

§538. Jurisdiction

Prosecution for violations of this Chapter shall be made in the parish wherein the violation is committed, and shall be tried by any court therein having jurisdiction of the amount or offense involved. Upon conviction, the court shall assess and collect the penalties herein provided for.

Amended by Acts 1958, No. 435, §1.



RS 47:539 - Prosecutions

§539. Prosecutions

Prosecutions for violations of this Chapter may be by affidavit made in the name of the state. This affidavit may be made by the commissioner, by any officer of the Division of State Police or other authorized representative. Attorney General of the State, the district attorneys of the parish wherein the prosecution is sought, or the special attorneys of the commissioner or of the Division of State Police shall prosecute the same, and render all necessary legal advice and assistance in the enforcement of this Chapter.

Except as may be otherwise provided in this Chapter, prosecutions for violations of this Chapter shall, in all matters and things, be had and done under the laws of this state relative to misdemeanors.



RS 47:540 - Arrest

§540. Arrest

Any officer of the Division of State Police or other peace officer or any authorized representative of the commissioner has the right, power, and authority to arrest, without warrant, and take before any committing magistrate of the parish in which the offense shall have been committed any person violating or whom such officer has reasonable grounds to suspect has violated any of the provisions of this Chapter. The district attorney of the district in which such parish is situated and the commissioner shall be notified and the district attorney may be required by the presiding judge to attend upon the date fixed for the trial and to represent the state. When such arrests are made, under circumstances which jeopardize or endanger the safety or security of the motor vehicle involved or that of its passengers or load, the officer shall afford a reasonable opportunity to the operator of the vehicle to provide reasonable security therefor.



RS 47:551 - Imposition of tax

CHAPTER 4-A. AUTOMOBILE RENTAL TAX

§551. Imposition of tax

A. There is hereby levied a state tax of two and one-half percent and a local tax of one-half of one percent of the gross proceeds derived from the lease or rental of an automobile pursuant to an automobile rental contract, less any sales and use tax included in such contract. The tax shall be in addition to any tax, fee, or license imposed directly or indirectly. The tax shall not apply to any automobile rented by an insurance company as a replacement vehicle for a policyholder or by an automobile dealer as a replacement vehicle while a customer's vehicle is being serviced or repaired, nor shall the tax apply to any individual or business who rents a vehicle as a replacement vehicle while his vehicle is being repaired if the individual presents to the renter upon return of the rented vehicle a copy of the repair or service invoice.

B. The tax shall be payable to the secretary of the Department of Revenue. The tax shall be collected and payment enforced pursuant to the provisions of Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950 insofar as such provisions are not in conflict with this Section. The secretary is authorized to promulgate rules and regulations necessary for the proper administration and enforcement of this Chapter.

C. For purposes of this Chapter "automobile rental contract" shall mean all agreements for the rental of an automobile without a driver designated to carry less than nine passengers and whose primary purpose is not the transport of freight or goods, for a period of not more than twenty-nine calendar days. Rental agreements for a period of more than twenty-nine calendar days shall not be subject to the tax, unless the actual period of the rental agreement is less than twenty-nine days as a result of the exercise of a cancellation clause.

D.(1) The local tax as provided in Subsection A of this Section shall be remitted to the secretary of the Department of Revenue who shall collect said tax as an agent of local government. The secretary may assess a collection fee, not to exceed one-half of one percent of the proceeds of the tax, as reimbursement for the actual cost of collection.

(2) The secretary shall distribute monthly the proceeds of the tax to the central local sales and use tax collector or, if none, the parish governing authority. The central local sales and use tax collector or governing authority shall distribute at no charge the tax proceeds received from the secretary to each political subdivision in the parish which levies a sales and use tax in accordance with each such political subdivision's pro rata share of local sales and use tax receipts collected to the total of all such taxes collected within the parish.

(3) The local tax as provided in Subsection A of this Section which is collected in Jefferson Parish shall be distributed as follows:

(a) One-third of the tax shall be distributed to the city of Kenner for arts and recreation.

(b) One-third of the tax shall be distributed to the city of Westwego for promotion of the Westwego Performing Arts Center, including events and programs.

(c) One-third of the tax shall be distributed to Jefferson Parish and dedicated in equal shares to:

(i) Capital improvements and maintenance of Lafrienere Park.

(ii) Maintenance and litter abatement of the Westbank Expressway in unincorporated Jefferson Parish.

(iii) Maintenance, operation, and promotion of events at the Jefferson Parish Arts Center.

(4)(a) The local tax as provided in Subsection A of this Section which is collected in Orleans Parish shall be distributed for road repairs and beautification projects.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, the local tax as provided in Subsection A of this Section which is collected in Orleans Parish shall be distributed as follows:

(i) Twenty-five percent to the Downtown Development District of New Orleans; and

(ii) Seventy-five percent to the New Orleans Council on Aging.

(5) The local tax as provided in Subsection A of this Section that is collected in Bossier Parish shall be distributed to the Bossier Parish Council on Aging.

(6) The local tax as provided in Subsection A of this Section that is collected in Caddo Parish shall be distributed as follows:

(a) Eighty percent of the tax shall be distributed to Louisiana State University and Agricultural and Mechanical College Medical School at Shreveport.

(b) Twenty percent of the tax shall be distributed to the Caddo Parish Council on Aging.

(7) The local tax as provided in Subsection A of this Section that is collected in Calcasieu Parish shall be distributed to Airport District Number One of Calcasieu Parish for the maintenance and operation of the Lake Charles Regional Airport.

(8) The local tax as provided in Subsection A of this Section that is collected in East Baton Rouge Parish shall be distributed as follows:

(a) Forty percent to the East Baton Rouge Council on Aging.

(b) Forty percent to Capital Area Human Services.

(c) Twenty percent to the Arts Council of Greater Baton Rouge for its operations and programs.

(9) The local tax provided in Subsection A of this Section which is collected in Lafourche Parish shall be distributed to the Special Education District No. 1.

(10) The local tax provided in Subsection A of this Section, which is collected in Terrebonne Parish shall be distributed as follows:

(a) One third of the tax shall be distributed to the Houma Downtown Development Corporation.

(b) One third of the tax shall be distributed to the South Louisiana Wetlands Discovery Center.

(c) One third of the tax shall be distributed to the Terrebonne ARC.

(11) The local tax provided in Subsection A of this Section which is collected in St. Mary Parish shall be distributed to the St. Mary Parish Council on Aging.

(12) The local tax provided in Subsection A of this Section, which is collected in West Carroll Parish shall be distributed to the West Carroll Council on Aging.

(13) The local tax provided in Subsection A of this Section, which is collected in East Carroll Parish shall be distributed to the East Carroll Council on Aging.

(14) The local tax provided in Subsection A of this Section, which is collected in Madison Parish shall be distributed to the Madison Council on Aging.

(15) The local tax provided in Subsection A of this Section, which is collected in Richland Parish shall be distributed to the Richland Council on Aging.

(16) The local tax provided in Subsection A of this Section, which is collected in Morehouse Parish shall be distributed to the Morehouse Council on Aging.

(17) The local tax provided in Subsection A of this Section, which is collected in Ouachita Parish shall be distributed half each to the Ouachita Council on Aging and the West Ouachita Senior Center.

(18) The local tax provided in Subsection A of this Section, which is collected in Union Parish shall be distributed to the Union Council on Aging.

(19) The local tax provided in Subsection A of this Section, which is collected in Lincoln Parish shall be distributed to the Lincoln Council on Aging.

(20) The local tax provided in Subsection A of this Section, which is collected in Jackson Parish shall be distributed to the Jackson Council on Aging.

(21) The local tax provided in Subsection A of this Section, which is collected in Winn Parish shall be distributed to the Winn Council on Aging.

(22) The local tax provided in Subsection A of this Section, which is collected in Grant Parish shall be distributed to the Grant Council on Aging.

(23) The local tax provided in Subsection A of this Section, which is collected in Rapides Parish shall be distributed to the Rapides Council on Aging.

(24) The local tax provided in Subsection A of this Section, which is collected in Caldwell Parish shall be distributed to the Caldwell Council on Aging.

Acts 1990, No. 390, §1, eff. Jan. 1, 1991; Acts 1994, No. 43, §1; Acts 1996, No. 7, §1, eff. July 1, 1996; Acts 1997, No. 658, §2; Acts 2000, No. 18, §1, eff. July 1, 2000; Acts 2002, No. 20, §1, eff. July 1, 2002; Acts 2003, No. 1186, §1; Acts 2016, 1st Ex. Sess., No. 14, §1, eff. April 1, 2016.



RS 47:601 - Imposition of tax

CHAPTER 5. CORPORATION FRANCHISE TAX

§601. Imposition of tax

A. Every domestic corporation and every foreign corporation, exercising its charter, or qualified to do business or actually doing business in this state, or owning or using any part or all of its capital, plant, or any other property in this state, subject to compliance with all other provisions of law, except as otherwise provided for in this Chapter shall pay an annual tax at the rate of one dollar and fifty cents for each one thousand dollars, or major fraction thereof on the first three hundred thousand dollars of taxable capital and at the rate of three dollars for each one thousand dollars, or major fraction thereof, which exceeds three hundred thousand dollars of taxable capital. Taxable capital shall be determined as hereinafter provided. The tax levied herein is due and payable on any one or all of the following alternative incidents:

(1) The qualification to carry on or do business in this state or the actual doing of business within this state in a corporate form. The term "doing business" as used herein shall mean and include each and every act, power, right, privilege, or immunity exercised or enjoyed in this state, as an incident to or by virtue of the powers and privileges acquired by the nature of such organizations, as well as, the buying, selling, or procuring of services or property.

(2) The exercising of a corporation's charter or the continuance of its charter within this state.

(3) The owning or using any part or all of its capital, plant, or other property in this state whether owned directly or indirectly by or through a partnership, joint venture, or any other business organization of which the domestic or foreign corporation is a related party as defined in R.S. 47:605.1.

B. It is the purpose of this Section to require the payment of this tax to the state of Louisiana by domestic corporations for the right granted by the laws of this state to exist as such an organization, and by both domestic and foreign corporations for the enjoyment, under the protection of the laws of this state, of the powers, rights, privileges, and immunities derived by reason of the corporate form of existence and operation. The tax hereby imposed shall be in addition to all other taxes levied by any other statute.

C.(1) As used herein the term "domestic corporation" shall mean and include any of the following:

(a) Corporations, joint stock companies or associations, or other business organizations organized under the laws of this state which have privileges, powers, rights, or immunities not possessed by individuals or partnerships.

(b) All entities taxed as corporations pursuant to 26 U.S.C. Subtitle A, Chapter 1, Subchapter C for federal income tax purposes, notwithstanding any provision of law to the contrary. Such entities shall be treated and taxed in the same manner that such entities are treated and taxed for federal income tax purposes.

(c) Nothing in this Subsection shall extend franchise tax liability to any limited liability company qualified and eligible to make an election to be taxed in accordance with the provisions of 26 U.S.C. Subtitle A, Chapter 1, Subchapter S on the first day of its fiscal or annual year or to any other entity that was acquired before January 1, 2014, but not earlier than January 1, 2012, by an entity that was taxed pursuant to 26 U.S.C, Subtitle A, Chapter1, Subchapter S.

(2) The term "foreign corporation" shall mean and include all such business organizations as hereinbefore described in this Paragraph which are organized under the laws of any other state, territory or district, or foreign country.

(3) For purposes of this Chapter, "corporation" shall mean a domestic corporation or foreign corporation as provided for in this Section.

D. Repealed by Acts 2004, 1st Ex. Sess., No. 2, §2, eff. Jan. 1, 2006.

Amended by Acts 1958, No. 437, §2; Acts 1970, No. 325, §1, emerg. eff. July 13, 1970 at 2:15 P.M.; Acts 1984, No. 194, §1, eff. July 1, 1984; Acts 2004, 1st Ex. Sess., No. 2, §§1, 2, eff. Jan. 1, 2006; Acts 2009, No. 476, §1, eff. for taxable periods beginning after Jan. 1, 2010; Acts 2016, 1st Ex. Sess., No. 12, §2, eff. March 10, 2016.

NOTE: See Acts 1984, No. 194, §2.

NOTE: See Acts 2016, 1st Ex. Sess., No. 12, §3, regarding applicability.



RS 47:602 - Determination of taxable capital

§602. Determination of taxable capital

A. Taxable capital.

(1) Taxable capital shall be the amount of a corporation's issued and outstanding capital stock, surplus, and undivided profits.

(2) Every corporation taxed under this Chapter shall determine the amount of its issued and outstanding capital stock, surplus, and undivided profits as the basis for computing the franchise tax levied under this Chapter and determining the extent of the use of its franchise in this state.

B. Holding corporation deduction. Any corporation having as a subsidiary a banking corporation as defined below shall be entitled to deduct from its taxable capital, as defined in this Chapter, its investments in and advances to such subsidiary banking corporation to the extent that such investments and advances exceed the difference between the total assets and the taxable capital of the holding corporation. "Subsidiary banking corporation" is defined to be a banking corporation organized under the laws of the United States of America or of the state of Louisiana the capital stock of which to an extent of at least eighty percent is owned by a holding corporation.

C. Public utility holding corporation deductions. Any corporation registered under the Public Utility Holding Company Act of 1935* having subsidiary corporations as defined hereinbelow, shall be entitled to deduct from the amount of its Louisiana taxable capital the amount of its investments in and advances to subsidiary corporations allocated to Louisiana as provided herein. The amount of the deduction allowed shall be determined by multiplying the sum of the regulated company's investments in and advances to all of its subsidiary corporations wherever located, by the parent corporation's average ratio as determined pursuant to R.S. 47:606. If the amount of its franchise tax calculated by utilizing the applicable formula provided for in R.S. 47:601 is less than one hundred thousand dollars for any tax year, then the tax for such year shall be one hundred thousand dollars. "Subsidiary corporation" is defined to be a corporation in which at least eighty percent of the voting power of all classes of its stock, not including nonvoting stock which is limited and preferred as to dividends, is owned by a registered public utility holding corporation. Any repeal of the Public Utility Holding Company Act of 1935 shall not affect the entitlement to deductions under this Subsection of corporations registered under the provisions of the Public Utility Holding Company Act of 1935 prior to its repeal.

D. Holding corporation deductions. (1) Any corporation having one or more subsidiary public water utility corporations as defined herein shall be entitled to deduct from the amount of its taxable capital the amount of its investments in and advances to the subsidiary public water utility corporation in computing its franchise tax.

(2) "Subsidiary public water utility corporation" is defined to be any public utility corporation organized under the laws of the state of Louisiana, subject to the jurisdiction of the Public Service Commission under R.S. 45:1161 et seq., engaged in operating a waterworks or in furnishing water and related services, and in which at least eighty percent of the voting power of all classes of its stock, not including nonvoting stock which is limited and preferred as to dividends and stock which is otherwise nonvoting during the taxable year, is owned by a holding corporation.

E. Deduction for members of certain controlled groups.

(1) Any corporation in a controlled group, having as a member of such group a telephone corporation regulated by the Louisiana Public Service Commission, shall be entitled to deduct from its taxable capital, as defined in this Chapter, its investment in and advances to any member of the controlled group.

(2) For purposes of this Subsection, "controlled group" is defined to be a group of affiliated corporations at least one of which is regulated by the Louisiana Public Service Commission and holds a certificate of public convenience and necessity issued by the Louisiana Public Service Commission to provide local exchange telephone service and other members of which are engaged in providing telephone, cellular, microwave, paging, data-transmission, or other telecommunications services and includes subsidiary, brother-sister, or tier corporations engaged in the sale, manufacture, maintenance, financing, or installation of equipment to facilitate the providing of telephone and other related services, and the capital stock of which, to an extent of at least eighty percent, is owned by another member of the controlled group. This Subsection shall not apply to any corporation primarily engaged in activity unrelated to the telecommunications services referred to in the Subsection.

F. Insurance holding corporation deduction. For tax years beginning on and after July 1, 2002 and before January 1, 2005, any corporation owning at least eighty percent of the capital stock of a subsidiary property and casualty insurance corporation, such subsidiary having capital and surplus of less than twenty million dollars, shall be entitled to deduct from the amount of its taxable capital the amount of its investments in and advances to such subsidiary insurance corporation that was allocated to Louisiana under R.S. 47:606(B).

G. Holding company deduction.

(1) Any corporation, as defined in R.S. 47:601(C), that is subject to the franchise tax imposed by R.S. 47:601(A) and that is not subject to Subsection B, C, D, E, or F of this Section, that has one or more subsidiaries as defined hereinbelow, shall be entitled to deduct from its taxable capital, as defined in this Chapter, its investments in and advances to one or more subsidiaries, whether made directly or indirectly, in computing its franchise tax as provided herein.

(2) For purposes of this Subsection, "subsidiaries" shall be defined as any corporation, as provided for in R.S. 47:601(C), that is subject to the franchise tax imposed by R.S. 47:601(A), and in which at least eighty percent of the voting and nonvoting power of all classes of their stock, membership, partnership, or other ownership interests are owned, directly or indirectly, by a corporation subject to the franchise tax imposed by R.S. 47:601(A).

(3) The amount of the deductions allowed by this Subsection shall be the sum of the amounts determined by multiplying parent corporation's investments in and advances to each subsidiary by each subsidiary's average ratio, as determined pursuant to R.S. 47:606.

(4) Any direct or indirect subsidiary of a regulated company, as provided for in Subsection C of this Section, that directly owns at least eighty percent of the voting power of the stock, membership, partnership, or other ownership interests in a "public-utility company", as defined by the Public Utility Holding Company Act of 1935 prior to its repeal, may use the holding corporation deduction provided in this Subsection with respect to investments in and advances to subsidiary corporations or subsidiary limited liability companies to calculate its taxable capital.

H. The deduction for "investments in and advances to" as provided for in this Section shall only include amounts included in the taxable capital of the recipient.

Acts 1970, No. 385, §1; Acts 1973, No. 119, §1; Acts 1982, No. 34, §1; Acts 1990, No. 385, §1, eff. Jan. 1, 1991; Acts 1994, No. 40, §1, eff. for all taxable periods beginning after Dec. 31, 1994; Acts 1994, 3rd Ex. Sess., No. 134, §1, eff. July 7, 1994, applicable to any taxable period beginning on or after Jan. 1, 1994; Acts 2002, No. 59, §1, eff. for taxable years beginning after June 30, 2002, and before Jan. 1, 2005; Acts 2004, 1st Ex. Sess., No. 2, §1, eff. Jan. 1, 2006; Acts 2008, 2nd Ex. Sess., No. 10, §1, eff. May 13, 2008, for taxable periods beginning on or after July 1, 2008, and §2, eff. for taxable periods beginning on or after Jan. 1, 2011; Acts 2016, 1st Ex. Sess., No. 12, §2, eff. March 10, 2016.

*15 U.S.C.A. §79 et seq.

NOTE: See Acts 2016, 1st Ex. Sess., No. 12, §3, regarding applicability.



RS 47:603 - Repealed by Acts 2008, 2nd Ex. Sess., No. 10, §3, eff. Jan. 1, 2012.

§603. Repealed by Acts 2008, 2nd Ex. Sess., No. 10, §3, eff. Jan. 1, 2012.



RS 47:604 - Capital stock

§604. Capital stock

For the purpose of ascertaining the tax imposed in this Chapter, capital stock, whether having par value or not, shall be deemed to have such value as is reflected on the books of the corporation, subject to examination and revision by the collector, but in no event shall such value be less than is shown on the books of the taxpaying corporation.

Where capital stock is issued for assets and the transaction is treated as a tax free exchange under R.S. 47:131, 132, 133, 135, 136, 137 and 138, the collector shall consider the cost of the assets as determined under R.S. 47:605A and the value of any intangibles acquired as the value of the stock issued to acquire such assets. Capital stock shall include full shares, fractional shares, and any script certificates convertible into shares of stock.

Amended by Acts 1950, No. 444, §1; Acts 1962, No. 272, §1.



RS 47:605 - Surplus and undivided profits

§605. Surplus and undivided profits

A. Determination of value. For the purpose of ascertaining the tax imposed in this Chapter, surplus and undivided profits shall be deemed to have such value as is reflected on the books of the corporation, subject to examination and revision by the collector from the information contained in the report filed by the corporation as hereinafter provided and from any other information obtained by the collector; but in no event shall such revision reflect the value of any asset in excess of the cost thereof to the taxpayer at the time of acquisition; in the case of an acquisition which qualifies as a tax free exchange under R.S. 47:131, 132, 133, 135, 136, 137, and 138, cost to the taxpayer at the time of acquisition shall be deemed to be the basis of such property determined under R.S. 47:146, 148, and 152; provided that in no event shall such value be less than is shown on the books of the taxpaying corporation.

In computing surplus and undivided profits there shall be excluded such surplus as may be required by court order to be set aside and segregated in such manner as not to be available for distribution to stockholders or for investment in properties, the earnings from which are distributable to stockholders; provided further that in computing surplus and undivided profits there shall be included all reserves other than those for definitely fixed liabilities, reasonable depreciation (including in reasonable depreciation, at taxpayer's election, amortization of a war, defense or other emergency facility taken by and allowable to a taxpayer for income tax purposes under R.S. 47:65, provided such amortization is recorded on the books of the taxpayer), bad debts and established valuation reserves, such reserves in all cases to be made under rules and regulations to be prescribed by the collector. When, because of regulations of a governmental agency controlling the books of a taxpayer, the taxpayer is unable to record in its books the full amount of depreciation sustained, the taxpayer may apply to the collector of revenue for permission to add to its reserve for depreciation and deduct from its surplus the amount of depreciation sustained but not recorded, and if the collector finds that the amount proposed to be so added represents a reasonable allowance for actual depreciation, he shall grant such permission.

The collector also shall allow inclusion in depreciation reserves (but shall not limit the reserve thereto, if otherwise reasonable) depreciation taken by and allowable to a taxpayer under R.S. 47:65 provided such depreciation is recorded on the books of the taxpayer.

B. Treatment of deficit. If the accounts titled surplus and undivided profits reflect a negative figure or deficit, such deficit shall be deductible from capital stock and borrowed capital for the purpose of computing the tax.

C. Reserves and exclusion from surplus by public utilities. For purposes of this Chapter the term "reserves" includes all accounts appearing on the books of a corporation that represent amounts payable or potentially payable to others; however, the term "reserves" shall not include accounts included in "capital stock" as used in R.S. 47:604 and shall not include accounts that represent indebtedness. In computing the surplus of a public utility regulated by the Louisiana Public Service Commission, the Federal Energy Regulatory Commission or other similar local, state, or federal regulator, there shall be excluded from assets, and a corresponding amount excluded from surplus, accounts that represent assets for which no money has previously been paid and no service or thing of value has been paid, given, or advanced by the public utility other than the regulated service or product. Accounts so excluded shall not include accounts established for the purpose of valuing other asset accounts that do not meet the criteria for exclusion, nor shall excluded accounts represent investments, loans, deposits, goodwill, trade notes, accounts receivable from billings to customers, or accrued unbilled revenue.

Amended by Acts 1950, No. 444, §1; Acts 1956, No. 328, §1; Acts 1962, No. 272, §1; Acts 1992, No. 156, §1, eff. for taxable periods beginning on or after Jan. 1, 1993; Acts 2008, 2nd Ex. Sess., No. 10, §2, eff. May 13, 2008, for taxable periods beginning on or after Jan. 1, 2011.



RS 47:605.1 - Capital stock, surplus, and undivided profits

§605.1. Capital stock, surplus, and undivided profits

A. If a corporation's total debt to all related parties exceeds the capital stock and surplus and undivided profits of the corporation as determined under R.S. 47:604 and 605, then fifty percent of the amount of the excess shall be included in the capital stock and surplus and undivided profits of the corporation and excluded from debt.

B. For purposes of this Section, "debt" shall not:

(1) Include trade debt that is less than one hundred eighty days old,

(2) Include deposit liabilities to related parties, or

(3) Be reduced by receivables.

C. For purposes of this Section, "related party" means any member of a controlled group of corporations as defined in 26 U.S.C. 1563, or any other person that would be a member of a controlled group if rules similar to those of 26 U.S.C. 1563 were applied to that person.

Acts 2004, 1st Ex. Sess., No. 2, §1, eff. Jan. 1, 2006; Acts 2005, No. 355, §1, eff. Jan. 1, 2006, for taxable periods beginning after Dec. 31, 2005.



RS 47:606 - Allocation of taxable capital

§606. Allocation of taxable capital

A. General allocation formula.

For the purpose of ascertaining the tax imposed in this Chapter, every corporation subject to the tax is deemed to have employed in this state the proportion of its taxable capital, computed on the basis of the ratio obtained by taking the arithmetical average of the following ratios:

(1) The ratio that the net sales made to customers in the regular course of business and other revenue attributable to Louisiana bears to the total net sales made to customers in the regular course of business and other revenue. For the purposes of this Subsection net sales and other revenues attributable to Louisiana shall be determined as follows:

(a) Sales attributable to this state shall be all sales where the goods, merchandise or property is received in this state by the purchaser. In the case of delivery of goods by common carrier or by other means of transportation, including transportation by the purchaser, the place at which the goods are ultimately received after all transportation has been completed shall be considered as the place at which the goods are received by the purchaser. However, direct delivery into this state by the taxpayer to a person or firm designated by a purchaser from within or without the state shall constitute delivery to the purchaser in this state. Revenue derived from a sale of property not made in the regular course of business shall not be considered. For purposes of sales of aircraft manufactured or assembled in this state, the place at which the aircraft is ultimately received shall be the place the aircraft is to be primarily stored when not in use.

(b) Revenues attributable to this state derived from air transportation shall include all gross receipts derived from passenger journeys and cargo shipments originating in Louisiana.

(c) Revenues attributable to this state derived from transportation of crude petroleum, natural gas, petroleum products or other commodities for others through pipelines shall include all gross revenue derived from operations entirely within this state plus a portion of any revenue from operations partly within and partly without this state, based upon the ratio of the number of units of transportation service performed in Louisiana in connection with such revenue to the total of such units. A unit of transportation service shall be the transporting of any designated quantity of crude petroleum, natural gas, petroleum products or other commodities for any designated distance.

(d) Revenues attributable to this state derived from transportation other than aircraft or pipeline shall include all such income that is derived entirely from sources within this state, and a portion of revenue from transportation partly without and partly within this state, to be prorated subject to rules, and regulations of the collector, which shall give due consideration to the proportion of service performed in Louisiana.

(e) Revenue, including license fees, from broadcasting film or radio programming, whether through the public airwaves, by cable, direct or indirect satellite transmission, or any other means of communication, either through a network, including owned and affiliated stations, or through an affiliated, unaffiliated, or independent television or radio broadcasting station, shall be attributed to the state as follows:

(i) Except as otherwise provided in this Subsection, the revenue, including advertising revenue attributed to the state from broadcasting film or radio programming, shall be determined by multiplying total revenue from broadcasting film or radio programming, including advertising revenue, by the audience factor.

(ii) For purposes of revenue attributed to the state from a local television or radio station broadcasting film or radio programming, the audience factor shall be determined by the ratio of the taxpayer's Louisiana viewing or listening audience to their total viewing or listening audience. The audience factor shall be determined based on the books and records of the taxpayer or published rating statistics. However, the method used to determine the audience factor must be used consistently from year to year and must fairly represent the taxpayer's activity in Louisiana.

(iii) For purposes of revenue attributed to the state from a cable television system, satellite television system, or other system broadcasting film or radio programming, hereinafter referred to collectively in this Subparagraph as "cable or satellite system" under which ultimate viewers or listeners must pay the cable or satellite system for the right to receive the broadcast, the audience factor shall be the ratio that the subscribers for that cable or satellite system located in Louisiana bears to the total subscribers of that cable or satellite system if the payment entitles the ultimate viewers or listeners to continuous reception of programming during a subscription period.

(aa) If the number of subscribers cannot be accurately determined from the taxpayer's books and records, the audience factor shall be determined based on the applicable year's subscription statistics located in published surveys. However, the source selected to determine the audience factor must be consistently used from year to year and must fairly represent the taxpayer's activity in Louisiana.

(bb) If the payment entitles the ultimate viewers or listeners to only discrete episodes or instances of film or radio programming, the audience factor shall be the ratio that the subscribers for such discrete programming located in Louisiana bears to the total subscribers for such discrete programming. If the number of subscribers for such discrete episodes or instances cannot be accurately determined from the books and records maintained by the taxpayer, the audience factor shall be determined on the basis of statistics located in published surveys. However, the source selected to determine the audience factor must be consistently used from year to year for that purpose and must fairly represent the taxpayer's activity in Louisiana.

(iv)(aa) The amount of revenue attributed to this state from all other film and radio broadcasting shall be determined by multiplying the total revenue from such film and radio broadcasting by the ratio of revenue received from Louisiana customers to revenue received from customers everywhere; however, such revenue attributable to the state using this ratio shall not be less than twenty-five percent of the amount which would be attributable if calculated using an audience factor as defined in Item (ii) of this Subparagraph.

(bb) For purposes of this Subparagraph, revenue includes advertising revenue and revenue from cable or satellite systems and local television and radio stations. Louisiana customers are cable or satellite systems, local television and radio stations, and advertisers with a commercial domicile in the state and a contract or agreement directly with the taxpayer under which revenue is derived by the taxpayer. Notwithstanding the provisions of Subitem (bb) of Item (v) of this Subparagraph, if the taxpayer's customer is a television or radio station operating in Louisiana, then the commercial domicile of the customer is deemed to be Louisiana. This provision shall have no impact on the tax filing position of the customer.

(v) Definitions. For the purposes of this Subsection, the following terms have the following meanings unless the context clearly indicates otherwise:

(aa) "Broadcast" means transmission by an electronic or other signal conducted by radio waves or microwaves or by wires, lines, coaxial cables, wave guides, fiber optics, satellite transmissions, directly or indirectly to viewers and listeners, or by any other means of communications.

(bb) "Commercial domicile" shall mean the state where management decisions are implemented, which is presumed to be the state where the taxpayer conducts its principal business and thereby benefits from public facilities provided by that state. The location of board of directors' meetings is not presumed to create a commercial domicile at that location.

(cc) "Customer" shall mean a business or party, such as an advertiser or licensee, that has a contract or agreement directly with the taxpayer under which revenue is derived by such taxpayer.

(dd) "Film" or "film programming" means all performances, events, or productions intended to be broadcast for visual perception, including but not limited to news, sporting events, plays, stories, or other literary, commercial, educational, or artistic works. Each episode of a series of films shall constitute a separate "film" even if the series relates to the same principal subject.

(ee) "Radio" or "radio programming" means all performances, events, or productions intended to be broadcast for auditory perception, including but not limited to news, sporting events, plays, stories, or other literary, commercial, educational, or artistic works. Each episode of a series of radio programming shall constitute a separate "radio programming" even if the series relates to the same principal subject.

(ff) "Subscriber" means the individual residence or other outlet that is the ultimate recipient of the transmission.

(f) Revenues from services other than those described above shall be attributed within and without Louisiana on the basis of the location at which the services are rendered.

(g) Rents and royalties from immovable or corporeal movable property shall be attributed to the state where such property is located at the time the revenue is derived.

(h) Interest on customers' notes and accounts shall be attributed to the state in which such customers are located.

(i) Other interest and dividends shall be attributed to the state in which the securities or credits producing such revenue have their situs, which shall be at the business situs of such securities or credits, if they have been so used in connection with the taxpayer's business as to acquire a business situs, or, in the absence of such a business situs shall be at the commercial domicile of the corporation.

(j) Royalties or similar revenue from the use of patents, trademarks, copyrights, secret processes, and other similar intangible rights shall be attributed to the state or states in which such rights are used.

(k) Revenues from a parent or subsidiary corporation shall be allocated as provided in Subsection B of this Section.

(l) All other revenues shall be attributed within and without this state on the basis of such ratio or ratios, prescribed by the secretary, as may be reasonably applicable to the type of revenues and business involved.

(2) The ratio that the value of all of the taxpayer's property and assets situated or used in Louisiana bears to the value of all of its property and assets wherever situated or used. In determining value, depreciation and depletion reserves must be deducted from the book values of the properties in question. The various classes of property and assets shown below shall be allocated within and without Louisiana on the bases indicated:

(a) Cash shall be allocated to the state in which located.

(b) Cash in banks and temporary cash investments shall be allocated to the state in which they have their business situs, or in the absence of a business situs, to the state in which is located the commercial domicile of the taxpayer.

(c) Trade accounts and trade notes receivable shall be allocated by reference to the transactions from which the receivables arose, on the basis of the location at which delivery was made in the case of sale of merchandise or the location at which the services were performed in case of charges for services rendered.

(d) Investments in and advances to a parent or subsidiary shall be allocated as provided in Sub-section B of this Section.

(e) Notes and accounts other than those notes and accounts described under items (b) through (d) above shall be allocated to the state in which they have their business situs, or in the absence of a business situs, to the state in which is located the commercial domicile of the taxpayer.

(f) Stocks and bonds not included in (b) or (d) above shall be allocated to the state in which they have their business situs or in the absence of a business situs to the state in which is located the commercial domicile of the taxpayer.

(g) Immovable and corporeal movable property shall be allocated within and without Louisiana on the basis of actual location. Corporeal movable property of a class which is not normally located within a particular state the entire taxable year shall be allocated within and without Louisiana by use of a ratio or ratios which shall give due consideration to the usage within and without this state. Mineral leases and royalty interests shall be allocated to the state in which the property covered by the lease or royalty interest is located.

(h) All other assets shall be allocated within or without Louisiana on the basis, prescribed by the collector, as may reasonably be applicable to the assets and the type of business involved.

(3)(a) For taxable periods beginning on or after January 1, 1997, and before January 1, 2007, for corporations engaged in the business of manufacturing, an additional ratio consisting of net sales made to customers in the regular course of business attributable to Louisiana to the total net sales made to customers in the regular course of business. For the purposes of this Paragraph, the taxable capital allocated to Louisiana shall be the arithmetical average of the three ratios provided in Paragraphs (1) and (2) and Subparagraph (a) of this Subsection.

(b) For taxable periods beginning on or after January 1, 2007, for corporations engaged in the business of manufacturing, the sole ratio shall be computed by means of a single ratio consisting of the ratio provided for in Paragraph (A)(1) of this Section.

(c) The term "business of manufacturing" shall only include taxpayers whose net sales are derived primarily from the manufacture, production, and sale of tangible personal property; however, the term "business of manufacturing" shall not include:

(i) Any taxpayer whose income is primarily derived from the production or sale of unrefined oil and gas.

(ii) Any taxpayer whose income is primarily derived from the manufacture, distribution, distillation, importation, or sale of alcoholic beverages.

(iii) Any taxpayer defined as an integrated oil company per the United States Internal Revenue Code - 26 USC 291(b)(4), or integrated oil companies that refine, produce, and have marketing operations, whose income in Louisiana is principally derived from production and sale of unrefined oil and gas, and who also engage in significant marketing of refined petroleum products in Louisiana. Provided, any taxpayer, whose activities during the taxable year do not include any "gross receipts from retail sales of oil and/or natural gas", or any "refinery activities of oil and/or natural gas", will not be considered as an integrated oil company for Louisiana tax purposes, notwithstanding such taxpayer may be a "related party" or a "member of the federal consolidated group" under the United States Internal Revenue Code.

B. Allocation of intercompany items. For the purpose of allocation, investments in, advances to, or revenues from a parent or subsidiary corporation shall be allocated to Louisiana on the basis of the percentage of capital employed in Louisiana for corporation franchise tax purposes by the parent or subsidiary corporation. A subsidiary corporation is any corporation the majority of the capital stock of which is actually, wholly or substantially owned by another corporation and whose management, business policies and operations are, howsoever, actually, wholly or substantially controlled by another corporation; which latter corporation shall be termed the parent corporation.

C. Minimum allocation; assessed value of real and personal property. The portion of taxable capital allocated for franchise taxation under this Chapter shall in no case be less than the total assessed value of real and personal property in this state of each such domestic or foreign corporation for the calendar year preceding that in which the tax is due.

D. Property located in United States customs-bonded warehouses or foreign trade zones. For purposes of this Section, corporeal movable property (tangible personal property) imported into the United States and located in Louisiana in United States customs-bonded warehouses or foreign trade zones established under the Foreign Trade Zones Act (19 U.S.C.A. 81a et seq.), as amended, shall be considered located outside of Louisiana.

E. Adjustments to value of property and assets. Whenever the value of an asset is adjusted or excluded in computing surplus under the provisions of R.S. 47:605, the value shall also be correspondingly adjusted or excluded for the purpose of R.S. 47:606(A)(2).

F. Mergers. When a corporation merges with another corporation and the merging corporation dissolves or ceases to exist, the allocation of taxable capital for determining the amount of tax due for the tax period ending after the tax period in which the merger occurred shall be computed as follows:

(1) To compute the ratio of sales and other revenues attributable to Louisiana as prescribed under Paragraph (1) of Subsection A of this Section, the merging corporation's net sales and other revenues from the beginning of the surviving corporation's taxable period to the date of the merger must be included with the surviving corporation's net sales and other revenues.

(2) To compute the ratio of the value of property and assets attributable to Louisiana as prescribed under Paragraph (2) of Subsection A of this Section, the merging corporation's property and assets must be included with the surviving corporation's property and assets. If the merger is effective at 12:00 midnight on the last day of the merged corporation's accounting period, which period coincides with the last day of the surviving corporation's accounting period, the surviving corporation shall include the assets of the merged corporation with its assets in computing the ratios of property and assets.

Amended by Acts 1951, No. 294, §1; Acts 1964, No. 237, §1; Acts 1989, No. 387, §1, eff. June 30, 1989; Acts 1989, No. 394, §1, eff. June 30, 1989; Acts 1992, No. 156, §1, eff. for taxable periods beginning on or after Jan. 1, 1993; Acts 1996, No. 19, §1, eff. for taxable years beginning on or after Jan. 1, 1997; Acts 1998, No. 5, §1, eff. June 4, 1998, applicable to taxable periods beginning after Dec. 31, 1999; Acts 2002, No. 65, §2, eff. for taxable periods beginning after Dec. 31, 2002; Acts 2004, 1st Ex. Sess., No. 2, §1, eff. Jan. 1, 2006; Acts 2005, No. 401, §1, eff. for all taxable periods beginning after Dec. 31, 2005; Acts 2011, No. 381, §1, applicable to corporation tax on and after Jan. 1, 2012, and corporation franchise tax on and after Jan. 1, 2013; Acts 2015, No. 112, §1, eff. June 19, 2015.



RS 47:607 - Railroad corporations

§607. Railroad corporations

A. Incorporated in more than one state. Any railroad corporation incorporated under and by virtue of the laws of more than one state, shall compute its tax in the same manner as a foreign corporation.

B. Domestic railroad corporations with foreign subsidiaries. Any railroad corporation organized only under the laws of Louisiana and which, in whole or in part, operates, does business or owns property and assets outside of the state, either directly, or indirectly through one or more foreign subsidiary corporations, the capital stock, and funded debt of which to the extent of at least eighty per centum (80%) each is owned by the railroad corporation organized only under the laws of Louisiana, shall compute its tax as follows:

For the purpose of such computation the total of the property and assets of the corporation organized only under the laws of Louisiana, both within and without the state, shall include the property and assets of its foreign subsidiary or subsidiaries; the total volume of business done by the corporation, both within and without the state, shall include the volume of business done by its foreign subsidiary or subsidiaries; there shall be included in the report of the corporation a comparative consolidated balance sheet of the corporation and its foreign subsidiary or subsidiaries, as of the beginning and close of its last calendar year or fiscal year; and the entire issued and outstanding capital stock, surplus and undivided profits of the corporation shall be deemed to be the entire issued and outstanding capital stock, surplus and undivided profits, determined as herein provided, of the corporation and its foreign subsidiary or subsidiaries on the basis of their consolidated accounts.



RS 47:608 - Exemptions

§608. Exemptions

The provisions of this Chapter do not apply to corporations organized for the following purposes:

(1)(a) Labor corporations and corporations organized by labor unions or labor organizations for the purpose of holding title to property, collecting income therefrom, and turning the entire amount thereof less expenses over to such labor union or labor organization for its use in accordance with law, no part of the net earnings of which inures to the benefit of any private stockholder;

(b) Family agricultural and family horticultural corporations organized under the laws of and domiciled in the state of Louisiana, provided, however, that family agricultural and family horticultural corporations shall be exempt only if seventy-five percent of the beneficial ownership of the corporation is held by, or for the benefit of, members, or the spouses of members, of a family, and at least eighty percent of its gross revenues are derived from the production, harvesting, and preparation for market of raw agricultural products produced by such corporation. Member of a family shall include only brothers and sisters, spouses, ancestors, and lineal descendants. In determining whether any of these relationships exist, full effect shall be given to a legal adoption.

(c) Agricultural and horticultural corporations organized under the laws of and domiciled in the state of Louisiana, other than family corporations exempt under the provisions of Subparagraph (1)(b) of this Section, which derive at least eighty percent of their gross income from the production, harvesting, and preparation for market of raw agricultural or horticultural products produced by such corporations, provided that such exemption shall apply only to corporations whose gross income does not exceed five hundred thousand dollars per year.

(2) Mutual savings banks, national banking corporations and banking corporations organized under the laws of the state of Louisiana who pay a tax for their shareholders or whose shareholders pay a tax on their shares of stock under other laws of this state, and building and loan associations;

(3) Fraternal beneficiary societies, orders, or associations operating under the lodge system or for the exclusive benefit of the members of a fraternity itself operating under the lodge system, and providing for the payment of life, sick, accident, or other benefits to members of such society, order or association or their dependents;

(4) Cemetery companies owned and operated exclusively for the benefit of their members or which are not operated for profit; and any corporation chartered solely for burial purposes as a cemetery corporation and not permitted by its charter to engage in any business not necessarily incident to that purpose, no part of the net earnings of which inures to the benefit of any private shareholder or individual;

(5) Corporations and any community chest, fund, or foundation, organized and operated exclusively for religious, charitable, scientific, literary, or educational purposes or for the prevention of cruelty to children or animals, no part of the net earnings of which inures to the benefit of any private shareholder or individual, and no substantial part of the activities of which is carrying on propaganda, or otherwise attempting to influence legislation;

(6) Business leagues, chambers of commerce, real estate boards, or boards of trade, not organized for profit and no part of the net earnings of which inures to the benefit of any private shareholder or individual;

(7) Civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare, or local associations of employees, the membership of which is limited to the employees of a designated person or persons in a particular municipality, and the net earnings of which are devoted exclusively to charitable, educational, or recreational purposes, and no substantial part of the activities of which is carrying on propaganda, or otherwise attempting to influence legislation;

(8) Clubs organized and operated exclusively for pleasure, recreation, and other nonprofitable purposes, no part of the net earnings of which inures to the benefit of any private shareholder;

(9) Benevolent life insurance associations of a purely local character, mutual ditch or irrigation companies, mutual or cooperative telephone companies, or like organizations, but only if eighty-five per cent or more of the income consists of amounts collected from members for the sole purpose of meeting losses and expenses;

(10) Insurance corporations paying a premium tax under Title 22 of the Louisiana Revised Statutes of 1950;

(11) Farmers', fruitgrowers', or like associations organized and operated on a cooperative basis for the purpose of marketing the products of members or other producers, and turning back to them the proceeds of sales, less the necessary marketing expenses, on the basis of either the quantity or the value of the product furnished by them, or for the purpose of purchasing supplies and equipment for the use of members or other persons and turning over such supplies and equipment to them at actual costs, plus necessary expenses. Exemption shall not be denied any such association because it has capital stock, if the dividend rate of such stock is fixed at not to exceed the legal interest rate per annum on the value of the consideration for which the stock was issued, and if substantially all of such stock (other than nonvoting preferred stock, the owners of which are not entitled or permitted to participate, directly or indirectly, in the profits of the association, upon dissolution or otherwise, beyond the fixed dividends) is owned by producers who market their products or purchase their supplies and equipment through the association; nor shall exemption be denied any such association because there is accumulated and maintained by it a reserve required by state law or a reasonable reserve for any necessary purpose. Such an association may market the products of nonmembers in an amount the value of which does not exceed the value of the products marketed for members, and may purchase supplies and equipment for nonmembers in an amount the value of which does not exceed the value of the supplies and equipment purchased for members, provided the value of the purchases made for persons who are neither members nor producers does not exceed fifteen per cent of the value of all its purchases.

(12) Corporations organized by an association exempt under the provisions of Paragraph (11) of this Section or members thereof, for the purpose of financing the ordinary crop operations of such members or other producers, and operated in conjunction with such association. Exemption shall not be denied any such corporation because it has capital stock, if the dividend rate of such stock is fixed at not to exceed the legal interest rate per annum on the value of the consideration for which the stock was issued, and if substantially all such stock (other than nonvoting preferred stock, the owners of which are not entitled or permitted to participate directly or indirectly, in the profits of the corporation, upon dissolution, or otherwise, beyond the fixed dividends) is owned by such association, or members thereof; nor shall exemption be denied any such corporation because there is accumulated and maintained by it a reserve required by state law or a reasonable reserve for any necessary purpose;

(13) Corporations organized for the exclusive purpose of holding title to property, collecting income therefrom, and turning over the entire amount thereof, less expenses, to organizations which are organized and operated exclusively for religious, charitable, scientific, literary, and educational purposes, no part of the net earnings of which inures to the benefit of any private stockholder;

(14) Voluntary employees' beneficiary association providing for the payment of life, sick, accident, or other benefits to the members of such association or their dependents, if no part of their net earnings inures (other than through such payments) to the benefit of any private shareholder or individual, and if eighty-five per cent or more of the income consists of amounts collected from members for the sole purpose of making such payments and meeting expenses;

(15) Teachers' retirement fund associations of a purely local character, if no part of their net earnings inures (other than through payment of retirement benefits) to the benefit of any private shareholder or individual, and if the income consists solely of amounts received from public taxation, amounts received from assessments upon the teaching salaries of members, and income in respect of investments.

Amended by Acts 1950, No. 295, §1; Acts 1958, No. 437, §2; Acts 1979, No. 609, §1; Acts 1981, No. 121, §2; Acts 1985, No. 103, §1; Acts 1987, No. 101, §1, eff. June 18, 1987.

{{NOTE: SEE ACTS 1985, NO. 103, §2.}}

{{NOTE: SEE ACTS 1987, NO. 101, §2.}



RS 47:609 - Due date, payment and reporting of tax

§609. Due date, payment, and reporting of tax

A. The tax levied by this Chapter is for the annual accounting period, fiscal, or calendar year, regularly used by the taxpayer in keeping its books, with no proration for a portion of the year in the case of dissolution of domestic corporations or withdrawal from the state by foreign corporations, or where a corporation otherwise ceases to become taxable under this Chapter. The tax is due on the first day of each calendar or fiscal year and annually thereafter and is computed on the basis of the previous calendar or fiscal year closing. The tax is payable to the secretary on or before the fifteenth day of the fourth month following the month in which the tax is due. However, if the day on which the tax is payable falls on a Saturday, Sunday, or legal holiday, the tax shall be payable on the next business day. With its payment the taxpayer shall deliver to the secretary a full, accurate, and complete report and statement signed by a duly authorized official of the corporation, containing such information as the secretary may require.

B. If permission is granted to change the corporate accounting period as provided in R.S. 47:613, the corporation shall file a return for the period from the end of the twelve-month period for which the tax had become due to the first fiscal closing of the new accounting period. The tax to be paid in this case shall be based on the preceding fiscal closing and shall be computed by multiplying the ratio that the number of months from the closing date under the prior accounting period to the closing of the new accounting period bears to twelve, times the tax as computed on the yearly basis. Subsequent returns will be filed on the basis of the new accounting period in accordance with the provisions of this Section.

Acts 1991, No. 368, §1, eff. July 6, 1991; Acts 2005, 1st Ex. Sess., No. 27, §1, eff. Nov. 29, 2005; Acts 2008, 2nd Ex. Sess., No. 10, §2, eff. May 13, 2008, for taxable periods beginning on or after Jan. 1, 2011; Acts 2016, No. 661, §1, eff. June 17, 2016.



RS 47:610 - Repealed by Acts 1958, No. 437, 1

§610. Repealed by Acts 1958, No. 437, §1



RS 47:611 - Newly taxable corporation

§611. Newly taxable corporation

A. Every corporation or other entity subject to the franchise tax shall pay only an initial tax of one hundred ten dollars in the first accounting period or fraction thereof in which it becomes subject to the tax levied herein. The tax is first due immediately on the corporation's becoming taxable under this Chapter and is payable on or before the fifteenth day of the third month after the month in which the tax is due. After the first closing of the corporate books, the tax is payable as provided in R.S. 47:609, subject to the minimum tax as provided in this Subsection.

B. Notwithstanding the provisions of this Section, the initial tax of an entity in existence and actually conducting business in Louisiana during its previous calendar or fiscal year shall be calculated pursuant to R.S. 47:609, based on its corporate books on the first day of the calendar or fiscal year in which the tax levied under this Chapter becomes due and shall be payable on or before the date otherwise required by this Section.

Acts 1991, No. 368, §1, eff. July 6, 1991; Acts 2009, No. 476, §1, eff. for taxable periods beginning after Jan. 1, 2010; Acts 2016, 1st Ex. Sess., No. 12, §2, eff. March 10, 2016.

NOTE: See Acts 2016, 1st Ex. Sess., No. 12, §3, regarding applicability.



RS 47:612 - Extension of time for filing return and paying tax

§612. Extension of time for filing return and paying tax

The secretary may grant an extension of time for filing returns as provided for in R.S. 47:103(D) or R.S. 47:287.614(D).

Amended by Acts 1958, No. 437, §2; Acts 1985, No. 104, §1; Acts 1987, No. 136, §1, eff. June 18, 1987.

{{NOTE: SEE ACTS 1985, NO. 104, §2.}}

{{NOTE: SEE ACTS 1987, NO. 136, §2.}}



RS 47:613 - Fiscal year defined; accounting period not to be changed

§613. Fiscal year defined; accounting period not to be changed

"Fiscal year" as used in this Chapter, means an accounting period of twelve months ending on the last day of any month other than December. However, no fiscal year will be recognized, unless, before its close, it was definitely established as an accounting period by taxpayer and the books of such taxpayer were kept in accordance therewith. No accounting period shall be changed without the approval of the collector of revenue.



RS 47:614 - Repealed by Acts 1998, No. 4, 1, eff. June 4, 1998.

§614. Repealed by Acts 1998, No. 4, §1, eff. June 4, 1998.



RS 47:615 - Repealed by Acts 1998, No. 4, 1, eff. June 4, 1998.

§615. Repealed by Acts 1998, No. 4, §1, eff. June 4, 1998.



RS 47:616 - Franchise taxes by local governments prohibited

§616. Franchise taxes by local governments prohibited

Parishes, cities and towns shall not levy a franchise tax on the corporations taxed under this Chapter.



RS 47:617 - Repealed

§617. Repealed by Acts 2016, 2nd Ex. Sess., No. 10, §2, eff. July 1, 2016.



RS 47:618 - Trucking company

§618. Trucking company

Notwithstanding any other provisions of this Chapter to the contrary, trucking companies which are not required to apportion income to this state because they do not meet the minimal nexus provisions of R.S. 47:287.95(C)(2) shall not be subject to the corporation franchise tax.

Acts 1998, No. 26, §1, eff. June 24, 1998, applicable to taxable periods beginning on or after Jan. 1, 1999.



RS 47:631 - TAXES ON NATURAL RESOURCES

CHAPTER 6. TAXES ON NATURAL RESOURCES

PART I. GENERAL SEVERANCE TAX

§631. Imposition of tax

Taxes as authorized by Article VII, Section 4 of the Constitution of Louisiana are hereby levied upon all natural resources severed from the soil or water, including all forms of timber, including pulp woods, turpentine, and other forest products; minerals such as oil, gas, natural gasoline, distillate, condensate, casinghead gasoline, sulphur, salt, coal, lignite, and ores; marble, stone, sand, shells, and other natural deposits; and the salt content in brine.

Acts 1997, No. 40, §1.



RS 47:632 - Taxes payable by owners; lien and privilege created

§632. Taxes payable by owners; lien and privilege created

A. These taxes shall be paid by the owner or proportionately by the owners thereof at the time of the severance and become due and exigible monthly, as herein provided; they shall operate as a first lien and privilege on the natural resources which lien and privilege shall follow the natural resources into the hands of third persons whether in good or bad faith, and whether the same be found in a manufactured or unmanufactured state. In addition, oil and gas leases, interests and minerals, mineral rights, royalty interests, timber contracts, and rights of any kind to the ownership of any natural resource severed from the soil or water, shall be subject to seizure and sale for the payment of the tax levied in this Part in preference to all other claims, liens, and privileges.

B. These taxes shall not be due or owed by any political subdivision of the state if the natural resource severed was owned and severed by that political subdivision for its own use.

Acts 1988, No. 594, §1, eff. July 1, 1988.



RS 47:633 - Rates of tax

§633. Rates of tax

The taxes on natural resources severed from the soil or water levied by R.S. 47:631 shall be predicated on the quantity or value of the products or resources severed and shall be paid at the following rates:

(1) On trees and timber, except pulpwood, two and one-quarter percent of the then current average stumpage market value of such timber, to be determined annually in December by the Louisiana Forestry Commission, such value to be effective on the first day of January in the following year and continuing until the next succeeding January. The Louisiana Tax Commission may assist in determining the value.

(2) On pulpwood, five percent of the then current average stumpage market value of such pulpwood, to be determined annually in December by the Louisiana Forestry Commission, such value to be effective on the first day of January in the following year and continuing until the next succeeding January. The Louisiana Tax Commission may assist in determining the value.

(3) The Louisiana Forestry Commission may base its determination of the market value of trees, timber, and pulpwood as provided in Paragraphs (1) and (2) of this Section with consideration of sales of timber as reported to the Department of Revenue and as published in the "Quarterly Report of Forest Products" by the Department of Agriculture and Forestry, as well as other information considered by the Louisiana Forestry Commission.

(4) to (6) Repealed by Acts 1975, No. 460, §2, eff. Dec. 1, 1975.

(7)(a) On oil twelve and one-half percentum of its value at the time and place of severance. Such value shall be the higher of (1) the gross receipts received from the first purchaser, less charges for trucking, barging and pipeline fees, or (2) the posted field price. In the absence of an arms length transaction or a posted field price, the value shall be the severer's gross income from the property as determined by R.S. 47:158(C).

(b) On oil produced from a well classified by the commissioner of conservation as an oil well, and determined by the collector of revenue that such well is incapable of producing an average of more than twenty-five barrels of oil per producing day during the entire taxable month, and which also produces at least fifty percent salt water per day, the tax rate applicable to the oil severed from such well shall be one-half of the rate set forth in Subparagraph (a) of this Paragraph and such well shall be defined, for severance tax purposes, as an incapable well, provided that such well has been certified by the Department of Revenue as incapable of such production on or before the twenty-fifth day of the second month following the month of production. Oil severed from a multiple well lease or property is not subject to the reduced rate of tax provided for herein, unless all such wells are certified as incapable.

(c)(i)(aa) On oil produced from a well classified by the commissioner of conservation as an oil well, and certified by the Department of Revenue that such well is incapable of producing an average of more than ten barrels of oil per producing day during the entire taxable month, the tax rate applicable to the oil severed from such well shall be one-quarter of the rate set forth in Subparagraph (a) of this Paragraph and such well shall be defined, for severance tax purposes, as a stripper well, provided that such well has been certified by the Department of Revenue as a stripper well on or before the twenty-fifth day of the second month following the month of production. Once a well has been certified and determined to be incapable of producing an average of more than ten barrels of oil per producing day during an entire month, such stripper well shall remain certified as a stripper well until the well produces an average of more than ten barrels of oil per day during an entire calendar month.

(bb) Crude oil produced from certified stripper wells shall be exempt from severance tax in any month in which the average value set forth in Subparagraph (a) of this Paragraph is less than twenty dollars per barrel.

(ii)(aa) On oil produced from a well in a stripper field classified by the commissioner of conservation as a mining and horizontal drilling project which utilizes gravity drainage to a collection point in a downhole operations room, the tax rate applicable to the oil severed from such well shall be one-quarter of the rate set forth in Subparagraph (a) of this Paragraph (7); provided that such well has been classified by the commissioner as a mining and horizontal drilling project before the lower rate is claimed on a tax return.

(bb) For purposes of this Paragraph, a "stripper field" means those geological formations as designated by rules and regulations of the secretary which have been historically recognized as being "stripper fields" and as utilizing stripper wells for oil production.

(cc) The tax rate provided in Paragraph (ii)(aa) shall be applicable only to the working interest and shall only apply until the cumulative value of hydrocarbon production from the mining and horizontal drilling project is equal to two and one-third times the total private investment, invested by the working interest owners, in the project.

(dd) For the purposes of this Section "private investment" shall mean those costs associated with project design, fabrication, installation of equipment, drilling and completion cost of wells and any other costs directly associated with said project. A "working interest owner" shall mean the owner of a mineral right who is under an obligation to share in the costs of drilling and completing a mining and horizontal drilling project. A person who does not invest and take a financial or economic risk in the drilling for and actual production of oil shall not be a working interest owner under the provisions of this Section.

(iii) All severance tax shall be suspended, for a period of twenty-four months or until payout of the well cost is achieved, whichever comes first, on any horizontally drilled well, or, on any horizontally drilled recompletion well, from which production commences after July 31, 1994, and on or before June 30, 2015. Beginning July 1, 2015, and thereafter, the amount of the exemption for any well that commences production on or after July 1, 2015, shall be the amount set forth in Subparagraph (d) of this Paragraph.

(aa) For the purposes of this Section "horizontal drilling" shall mean high angle directional drilling of bore holes with fifty to three thousand plus feet of lateral penetration through productive reservoirs and "horizontal recompletion" shall mean horizontal drilling in an existing well bore.

(bb) Payout of well cost shall be the cost of completing the well to the commencement of production as determined by the Department of Natural Resources.

(iv) Production from oil and gas wells shall be exempt from severance tax for a period of five years when returned to service after being inactive for two or more years or having thirty days or less of production during the past two years. The exemption shall be extended by the length of any inactivity of a well that has commenced production when such inactivity is caused by a force majeure.

(aa) To qualify for inactive well status, an application for a two-year inactive well certification shall be made to the Department of Natural Resources, before commencement of production, during the period beginning July 31, 1994 and ending June 30, 2000, for the period beginning July 1, 2002 and ending June 30, 2006, and for the period beginning July 1, 2006 and ending June 30, 2010. Upon certification that a well is inactive, all production is exempt from severance tax for a period of five years from the date production begins or ninety days from the date of the application, whichever occurs first.

(bb) If the severance tax is paid at the full rate provided by this Section before the Department of Natural Resources approves an application for two-year inactive well status, the operator is entitled to a credit against taxes imposed by this Section in an amount equal to the tax paid. To receive a credit, the operator must apply to the secretary of the Department of Revenue for the credit not later than the first anniversary after the date the Department of Natural Resources certifies that the well is a two-year inactive well.

(d) There shall be an exemption from severance tax as provided in this Subparagraph for production from any horizontally drilled well, or, on any horizontally drilled recompletion well, from which production occurs on or after July 1, 2015. The exemption shall last for a period of twenty-four months or until payout of the well cost is achieved, whichever comes first. For the purposes of this Section "horizontal drilling" shall mean high angle directional drilling of bore holes with fifty to three thousand plus feet of lateral penetration through productive reservoirs and "horizontal recompletion" shall mean horizontal drilling in an existing well bore. Payout of well cost shall be the cost of completing the well to the commencement of production as determined by the Department of Natural Resources.

(i) The secretary shall determine the oil price upon which the exemption for a horizontal well that produces oil shall be based on July First of each year for the ensuing twelve months based upon the average New York Mercantile Exchange Price per barrel of crude oil per month on the close of business June Thirtieth for the prior twelve months. The amount of the exemption for a horizontal well that produces oil shall be as follows:

(aa) The exemption shall be one hundred percent if the price of oil is at or below seventy dollars per barrel.

(bb) The exemption shall be eighty percent if the price of oil is above seventy dollars and at or below eighty dollars per barrel.

(cc) The exemption shall be sixty percent if the price of oil is above eighty dollars and at or below ninety dollars per barrel.

(dd) The exemption shall be forty percent if the price of oil is above ninety dollars and at or below one hundred dollars per barrel.

(ee) The exemption shall be twenty percent if the price of oil is above one hundred dollars and at or below one hundred ten dollars per barrel.

(ff) There shall be no exemption in effect if the price of oil exceeds one hundred ten dollars per barrel.

(ii) The secretary shall determine the natural gas price upon which the exemption for a horizontal well that produces natural gas shall be based on July First of each year for the ensuing twelve months based upon the average New York Mercantile Exchange Price per million BTU per month on the close of business June Thirtieth for the prior twelve months. The amount of the exemption for a horizontal well that produces natural gas shall be as follows:

(aa) The exemption shall be one hundred percent if the price of natural gas is at or below four dollars and fifty cents per million BTU.

(bb) The exemption shall be by eighty percent if the price of natural gas is above four dollars and fifty cents per million BTU and at or below five dollars and fifty cents per million BTU.

(cc) The exemption shall be sixty percent if the price of natural gas is above five dollars and fifty cents per million BTU and at or below six dollars per million BTU.

(dd) The exemption shall be forty percent if the price of natural gas is above six dollars per million BTU and at or below six dollars and fifty cents per million BTU.

(ee) The exemption shall be twenty percent if the price of natural gas is above six dollars and fifty cents per million BTU and at or below seven dollars per million BTU.

(ff) There shall be no exemption in effect if the price of natural gas exceeds seven dollars per million BTU.

(8) On distillate, condensate, or similar natural resources severed from the soil or water either with oil or gas, twelve and one-half percentum of gross value at the time and place of severance. For the levy of this tax, gross value shall be as defined by R.S. 47:633(7)(a). However, natural gasoline, casinghead gasoline and other natural gas liquids, including but not limited to ethane, methane, butane or propane, all of which occur naturally or which are recovered through processing gas after separation of oil, distillate, condensate, or similar natural resources shall not be subject to the levy provided for in this Paragraph, but shall be subject to the levy provided for in R.S. 47:633(9).

(9)(a)(i) Subject to adjustment as provided in Subparagraph (d) below, on natural gas and, based on equivalent gas volumes, natural gasoline, casinghead gasoline, and other natural gas liquids, including but not limited to ethane, methane, butane, or propane, ten cents per thousand cubic feet measured at a base pressure of 15.025 pounds per square inch absolute and at the temperature base of sixty degrees Fahrenheit; provided that whenever the conditions of pressure and temperature differ from the above bases, conversion of the volume from these conditions to the above bases shall be made in accordance with the Ideal Gas Laws with correction for deviation from Boyle's Law, which correction must be made unless the pressure at the point of measurement is two hundred pounds per square inch gauge, or less, all in accordance with methods and tables generally recognized by and commonly used in the natural gas industry. For all purposes of computing standard cubic feet of gas under this Section the barometric pressure shall be assumed to be 14.7 pounds per square inch absolute at the place of measurement.

(ii) The rate as set forth in Item (i) of this Subparagraph shall be in effect until June 30, 1992. Effective July 1, 1992 the rate shall be seven cents per thousand cubic feet, and this rate shall also be subject to the annual rate adjustment as provided in Item (d)(i) of this Paragraph.

(b) In the case of gas produced from an oil well designated as such by the office of conservation, which has been determined by the secretary to have a wellhead pressure of fifty pounds per square inch gauge or less under operating conditions, or, in the case of gas rising in a vaporous state through the annular space between the casing and tubing of such oil well and released through lines connected with the casinghead gas which has been determined by the secretary to have a casinghead pressure of fifty pounds per square inch gauge or less under operating conditions, the rate shall be three cents per thousand cubic feet. For purposes of applying this reduced rate an oil well being produced by the method commonly known as gas lift shall be presumed in the absence of a determination to the contrary by the secretary, to have a wellhead pressure of fifty pounds per square inch or less under operating conditions. To qualify for the reduced rate an oil well must have a casinghead pressure of fifty pounds or less per square inch for the entire taxable month.

(c) In the case of gas produced from a gas well designated as such by the office of conservation, which has been determined by the secretary to be incapable of producing an average of 250,000 cubic feet of gas per day, the tax rate applicable to the gas severed from such well shall be one and three-tenths cents per thousand cubic feet. To qualify for the reduced rate, a gas well must be incapable of producing 250,000 cubic feet of gas per day during the entire taxable month.

(d)(i) The gas tax rate provided in Subparagraph (a) of this Paragraph shall be adjusted annually on July first for the ensuing twelve calendar months as hereinafter set forth but shall never be less than seven cents per thousand cubic feet. On or before April 30, 1991, and annually thereafter, the secretary shall determine, using the "gas base rate adjustment" as hereinafter provided, the new gas tax rate for the twelve calendar months beginning July 1, 1991, and respectively for each twelve-month period beginning annually thereafter. The new gas tax rate shall be the rate provided in Subparagraph (a) of this Paragraph multiplied by the gas base rate adjustment. The "gas base rate adjustment" shall be determined by the secretary of the Department of Natural Resources. The "gas base rate adjustment" for the applicable twelve-month period is a fraction, the numerator of which shall be the average of the New York Mercantile Exchange (NYMEX) Henry Hub settled price on the last trading day for the month, as reported in the Wall Street Journal for the previous twelve-month period ending on March thirty-first, and the denominator of which shall be the average of the monthly average spot market prices of gas fuels delivered into the pipelines in Louisiana as reported by the Natural Gas Clearing House for the twelve-month period ending March 31, 1990 (1.7446 $/MMBTU). For the twelve-month period ending March 31, 2003, the monthly average gas prices used in making the numerator of the "gas base rate adjustment", the average gas prices for the months April, 2002 through September, 2002 shall be the monthly average spot market price of gas fuels delivered into the pipelines into Louisiana as reported in the Natural Gas Clearing House, and the average gas prices for the months October, 2002 through March, 2003 shall be the New York Mercantile Exchange (NYMEX) Henry Hub settled price on the last trading day for the month, as reported in the Wall Street Journal. The secretary of the Department of Revenue shall publish the "gas base rate adjustment" and the "gas tax rate", as determined under this Subparagraph in the official journal of the state of Louisiana by May first of each year and shall provide the "gas base rate adjustment" and the "gas tax rate" to affected producers by written notice mailed sixty days prior to the effective date thereof, but failure to make such publication or to give such notice shall not be a condition for the new gas tax rate which shall nevertheless be effective.

(ii) If publication of the NYMEX Henry Hub average monthly gas price data is discontinued, the "gas tax rate" shall remain that last established under this Subparagraph until a comparable method for determining the "gas tax rate" is adopted by the legislature.

(iii) If the base data of the NYMEX Henry Hub average monthly gas price is substantially revised, the secretary of the Department of Natural Resources shall make appropriate adjustment to insure that the "gas base rate adjustment" is reasonably consistent with the result which would have been attained had such substantial revision not been made. If the secretary is unable to make reasonable changes sufficient to insure a consistent result, the "gas tax rate" shall remain that last established under this Subparagraph until a comparable method for determining the "gas tax rate" is adopted by the legislature.

(iv) The provisions of this Subparagraph (d) shall affect only the determination of the rate of the tax on the severance of a quantity of natural gas. They are not intended, nor shall they be construed, to affect any other determination whatsoever including but not limited to the determination of royalty due under mineral leases.

(v) Production of natural gas, gas condensate, and oil from any well drilled to a true vertical depth of more than fifteen thousand feet, where production commences after July 31, 1994, shall be exempt from severance tax, from the date production begins, for twenty-four months or until payout of the well cost, whichever comes first.

(e) The tax shall not accrue on the severance of gas:

(i) Which is subsequently injected into a formation in the state of Louisiana for the purpose of storing by the producer. Gas injected into a formation in the state of Louisiana for the purpose of recycling, repressuring or pressure maintenance, or for any other purpose which increases the ultimate recovery of oil or other hydrocarbons, shall be taxable at the time of initial severance, but the taxpayer injecting such gas, whether he be the initial severer or not, shall be allowed a credit against any tax otherwise currently due at the current tax rate for the volume so injected. If gas on which an exemption or credit as provided for in this Item (i) has been allowed is subsequently severed from the earth, the tax herein provided shall thereupon accrue unless otherwise excluded.

(ii) Originally produced without the state of Louisiana which has been injected into the earth within the state of Louisiana for the purpose set forth in (i) above.

(iii) When produced from oil wells and vented or flared directly into the atmosphere, provided such gas is not otherwise sold.

(iv) Used for drilling fuel in the field where produced, whether used as drilling fuel by the producer of the gas, by the operator of a lease, or by another person, and gas used by the operator as described in R.S. 47:640 on leases operated by such operator for fuel in connection with the operation and development for or production of oil and gas in the field where produced. Gas used for fuel by an operator shall include gas used for heating, separating, producing, dehydrating, compressing, and pumping of oil and gas in the field where the gas is produced provided such gas is not otherwise sold. Gas used for drilling fuel in the field where the gas is produced shall include gas used by the operator or by any other person engaged in drilling in the field where the gas is produced.

(v) Consumed in the production of natural resources in the state of Louisiana.

(vi) When produced from gas wells and vented or flared directly into the atmosphere, provided such gas is not otherwise sold.

(vii) Used in the manufacture of carbon black. Provided that gas injected into an oil well to be used in lifting oil by the method commonly known as gas lift shall not be deemed to be produced from the gas lift well but such gas shall not be taxable unless it is subsequently used for purposes not exempt under this Section.

(10) On sulphur, one dollar and three cents per long ton of two thousand, two hundred forty pounds.

(11) On salt, six cents per ton of two thousand pounds.

(12) On coal, ten cents per ton of two thousand pounds.

(13) On lignite, twelve cents per ton of two thousand pounds.

(14) On ores, ten cents per ton of two thousand pounds.

(15) On marble, twenty cents per ton of two thousand pounds.

(16) On stone, three cents per ton of two thousand pounds.

(17) Repealed by Acts 1997, No. 40, §2.

(18) On sand, six cents per ton of two thousand pounds.

(19) On shells, six cents per ton of two thousand pounds.

(20) On salt content in brine extracted or produced in solution from the soil or water, when the same is used in the manufacture of other products and is not marketed as salt, one-half cent per ton of two thousand pounds.

Acts 1989, 2nd Ex. Sess., No. 13, §1, eff. Jan. 1, 1990; Acts 1990, No. 313, §1, eff. July 8, 1990; Acts 1990, No. 387, §1, eff. July 1, 1990; Acts 1990, No. 551, §1, eff. Aug. 1, 1990; Acts 1991, No. 629, §1; Acts 1994, No. 2, §1, eff. June 1, 1994; Acts 1996, No. 16, §1, eff. June 27, 1996; Acts 1997, No. 40, §2; Acts 1998, No. 7, §1, eff. June 22, 1998; Acts 1998, No. 43, §1, eff. June 24, 1998; Acts 2002, No. 74, §1, eff. June 25, 2002; Acts 2003, No. 1, §1, eff. April 30, 2003; Acts 2005, No. 492, §1, eff. July 12, 2005; Acts 2006, No. 38, §1, eff. July 1, 2006; Acts 2013, No. 185, §1; Acts 2015, No. 120, §1, eff. July 1, 2015; Acts 2015, No. 330, §1.

NOTE: See Acts 2015, No. 120, §2, re: applicability.



RS 47:633.1 - Repealed by Acts 2002, No. 12, 1, eff. June 7, 2002.

§633.1. Repealed by Acts 2002, No. 12, §1, eff. June 7, 2002.



RS 47:633.2 - Transfer of funds to royalty road or royalty fund

§633.2. Transfer of funds to royalty road or royalty fund

Each month the collector of revenue shall transfer to the register of state lands from current severance tax collections for credit to the royalty road fund an amount equal to the increased severance tax levied on resources severed from state owned lands and mineral leases, provided, however, that the amount transferred by the collector of revenue shall not include revenues paid to the register of state lands as a result of tax reimbursements provided by contract or otherwise, and shall not exceed an amount in excess of decreased revenues to the royalty road fund as a result of Act No. 5 of the Extra Session of 1973 and Act No. 6 of the Extra Session of 1973.1 After January 1, 1975, the register of state lands shall transfer such funds to the governing authority of the parish entitled thereto under Article VII, Section 4(e) of the Louisiana Constitution becoming effective at midnight December 31, 1974.

The chairman of the mineral board shall certify, each month, to the collector of revenue the amount of net loss to the royalty road fund or to the royalty fund due to the tax increases provided in Act No. 5 of the Extra Session of 1973 and Act No. 6 of the Extra Session of 1973.

Nothing contained herein shall be construed to affect in any way whatsoever any other provisions of R.S. 47:633(7).

Added by Acts 1974, No. 716, §1.

1Acts 1973, Ex.Sess. No. 5 amended R.S. 47:633(9) and enacted R.S. 47:633.1. Acts 1973, Ex.Sess. No. 6 amended R.S. 47:633(7) and (8).



RS 47:633.3 - Establishment of timber conversion factor

§633.3. Establishment of timber conversion factor

The Louisiana Forestry Commission and the Louisiana Tax Commission shall meet as provided for in R.S. 47:633(l) and (2) to determine the market value of trees, timber, and pulpwood and shall establish conversion tables to be used for converting board feet and cords to tons for the purpose of assessing the severance tax on those natural resources. The conversion factors used in establishing the conversion tables shall be reviewed annually by the Louisiana Forestry Commission and the Louisiana Tax Commission and revised when deemed necessary by both commissions. By December 31, 1992, a weight study shall have been completed to revise, if necessary, conversion tables in effect on that date, which are used for converting board feet and cords to tons for the purpose of assessing the severance tax on those natural resources.

Acts 1991, No. 629, §1.



RS 47:633.4 - Tertiary recovery incentive

§633.4. Tertiary recovery incentive

A. It is recognized as essential to the continued growth and development of the mineral resources of the state and to the continued prosperity and welfare of the people of the state that tertiary recovery operations be encouraged. It is also recognized that tertiary recovery methods are experimental and more costly than traditional enchanced recovery operations, thus preventing recovery of oil in many fields because it is not economically feasible. It is the purpose of this Section to provide an economic incentive to producers to allow them to invest in tertiary recovery projects to enhance Louisiana's crude oil production to the ultimate benefit of the state.

B.(1) In order to accomplish the purposes set forth in Subsection A of this Section, no severance tax shall be due in regard to production from a qualified tertiary recovery project approved by the assistant secretary of the office of conservation of the Department of Natural Resources until such project has reached payout from total production of:

(a) Investment costs;

(b) Expenses peculiar to the tertiary recovery project, not to include charges attributable to primary and secondary operations on that reservoir; and

(c) Interest at commercial rates.

(2) Payout shall be determined at a public hearing held before the assistant secretary of the office of conservation. Once payout has been achieved severance tax shall be due in regard to all future production within the qualified tertiary recovery project as provided by law, with the exception of production within a carbon dioxide (CO2) tertiary recovery project which is permitted on or after July 1, 2009. For all taxable periods beginning on and after July 1, 2010, the severance tax on future production within a carbon dioxide (CO2) tertiary recovery project using anthropogenic carbon dioxide which is permitted after July 1, 2009, shall be reduced by fifty percent of the tax that otherwise would be due.

(3) The assistant secretary of the office of conservation is hereby authorized to adopt rules, regulations, and orders for the proper administration of this Section.

C. For purposes of this Section a qualified "tertiary recovery project" is defined as an enhanced crude oil recovery project conducted in accordance with sound engineering principles as used in the industry, subject to the approval of the commissioner and employing one of the following methods:

1. Miscible gas floods involving the injection of hydrocarbons, carbon dioxide, and nitrogen.

2. Near-miscible fluid floods involving the injection of alkaline, surfactant, hydrocarbons, carbon dioxide, or nitrogen.

3. Immiscible floods involving the injection of carbon dioxide.

D. This Section shall apply to tertiary recovery activities on any reservoir that is no longer capable of producing by methods other than tertiary. It shall also apply to reservoirs which are still capable of producing by primary and secondary methods after an amount of production has been recovered during a tertiary recovery project equal to that which would have been recovered by utilizing primary and secondary methods, which amount shall be determined by the assistant secretary of the office of conservation at the hearing required under Subsection B of this Section.

E. This Section shall not apply to reservoirs on which tertiary recovery operations are being conducted prior to the effective date of this Section.

F. Repealed by Acts 1986, No. 321, §2.

Added by Acts 1983, No. 643, §1. Acts 1984, No. 562, §1, eff. July 12, 1984; Acts 1986, No. 321, §2; Acts 2009, No. 450, §1, eff. July 1, 2009.



RS 47:633.5 - Produced water injection incentive

§633.5. Produced water injection incentive

A. The office of water resources of the Department of Environmental Quality was directed by R.S. 30:2074(C) to act in conjunction with the Department of Natural Resources to conduct a risk analysis of the discharge of produced waters, excluding cavern leach waters, from oil and gas activities onto the ground and into the surface waters in the coastal wetlands of the state, and to examine the environmental risks and the economic impact on the oil and gas industry if the discharge was to be prohibited. The risk analysis was not properly conducted as directed, however, and the Department of Environmental Quality did in fact prohibit the discharge of produced water into the surface waters of the state by rules promulgated and which became effective on March 20, 1991.

B. In order to help accomplish the objective of reducing the discharge of produced water, and to help ease the tremendous financial burden placed upon the oil and gas industry, it is the purpose of this Section to provide an economic incentive to producers of oil and gas by allowing them to realize a severance tax savings if they inject produced water into an oil and gas reservoir, from the same reservoir and field, for the purpose of increasing the recovery of hydrocarbons therefrom.

C. In order to accomplish the purpose set forth in this Section, the severance tax otherwise due on oil and gas shall be reduced as follows:

(1) On the recovery of oil, when produced water is injected into an oil reservoir for the purpose of increasing recovery, the severance tax on one barrel of oil incrementally produced therefrom shall be reduced by twenty percent of the tax that otherwise would be due.

(2) On the recovery of gas, when produced water is injected into a gas reservoir for the purpose of increasing recovery, the severance tax on one thousand cubic feet of gas incrementally produced therefrom shall be reduced by twenty percent of the tax that otherwise would be due.

D. The assistant secretary of the office of conservation and the secretary of the Department of Revenue shall jointly adopt rules, regulations, and orders for the proper administration of this Section.

E. In no event shall the reduction of severance tax apply to or reduce that portion of severance taxes attributable to and dedicated to the parishes in accordance with Article VII, Section 4 (B) and (D) of the Constitution of Louisiana.

Acts 1991, No. 625, §1, eff. July 17, 1991; Acts 1998, No. 67, §1.



RS 47:633.6 - Calculation of market value for trees and timber

§633.6. Calculation of market value for trees and timber

A. To determine "market value" of trees, timber, and pulpwood as provided for in R.S. 47:633(1), (2), and (3) and 633.3 the Department of Revenue shall provide monthly to the Department of Agriculture and Forestry all information reported relative to sales of timber as set forth in R.S. 47:635 and R.S. 47:640, including:

(1) Total quantity of and stumpage prices paid for all classifications of timber compiled on all open market transactions.

(a) Those contracts which are three years or longer in length, or which are classified as intracompany sales shall be identified, as such, and shall be excluded for purposes of determining market value.

(2) In those instances where the "stumpage price" cannot be ascertained, the severer or purchaser shall list the name and address of the person from whom the timber was purchased.

(a) The Department of Agriculture and Forestry shall then survey those persons listed, pursuant to Subsection D of this Section, to ascertain:

(i) The quantity and "stumpage price" paid for all classifications of timber; and

(ii) The place or places where purchased or severed.

(3) Place or places where produced or severed.

B. The Department of Agriculture and Forestry shall, applying generally accepted statistical methods, calculate the average prices paid for the various categories of timber in the timber industry for each of the five geographical areas as hereinafter designated and shall publish the same each quarter in its "Quarterly Report of Forest Products". In calculating and reporting such data, the state shall be divided into five geographical areas to be designated by parish as follows:

(1)

Area 1:

Caddo

Union

Lincoln

Bossier

Desoto

Jackson

Webster

Red River

Winn

Claiborne

Caldwell

Bienville

Ouachita

Morehouse

(2)

Area 2:

Richland

Tensas

West Carroll

Madison

Catahoula

East Carroll

Franklin

Concordia

(3)

Area 3:

Sabine

Vernon

Evangeline

Natchitoches

Rapides

Calcasieu

Grant

Jefferson Davis

LaSalle

Allen

Acadia

Beauregard

(4)

Area 4:

St. Tammany

Washington

St. Helena

Livingston

Tangipahoa

East Baton Rouge

West Feliciana

East Feliciana

(5)

Area 5:

Avoyelles

Iberville

St. James

St. Landry

Ascension

St. John the Baptist

Pointe Coupee

Cameron

Lafayette

Vermilion

St. Charles

Plaquemines

Iberia

Terrebonne

West Baton Rouge

St. Mary

Lafourche

Orleans

Jefferson

(Part of) Assumption

St.Bernard

St. Martin

C. If the information received by the Department of Agriculture and Forestry is not sufficient to reflect market value pursuant to generally accepted statistical methods and appraisal standards, then this shall be so noted in each report.

D. The surveys conducted by the Department of Agriculture and Forestry in developing quarterly market summaries and reports of severed forest products and timber shall be compulsory, for all persons or entities surveyed, and shall declare that it is made under the penalties imposed for perjury. Information furnished pursuant to this Subsection, to the Department of Agriculture and Forestry, shall be confidential, and used solely for the coordination and verification of revenue and production data relative to timber resources produced within the state.

E. The Department of Revenue shall, through its rulemaking and regulatory powers, develop any additional forms necessary to comply with this Section, R.S. 47:633, and R.S. 47:633.3.

Acts 1991, No. 629, §1; Acts 1997, No. 658, §2.



RS 47:634 - Definitions

§634. Definitions

The following terms as used in this Part shall have the following meanings ascribed to them:

(1) "Owner" means owner at the time of severance.

(2) "Purchases on the open market" means purchases made in the absence of any contract or agreement requiring the purchaser to make payment direct to the owner of oil, gas or other natural resources.

(3) "Severed" means the point at which the natural resources are severed from the surface of the earth or water.



RS 47:635 - Reports and payment of taxes by severers

§635. Reports and payment of taxes by severers

A. The taxes levied by this Part are due and payable monthly. Tax payments and reports are due as follows:

(1) Timber and minerals other than oil or gas. Every person severing any natural resources, other than oil or gas, from the soil or water of the state shall, on or before the last day of the month following the month to which the tax is applicable, submit to the Department of Revenue a statement on forms approved by the department of the business conducted by the severer during the preceding month, showing the kind of natural resources and the gross quantity of each so severed or produced, the names of the owners at the time of severance, the portion owned by each, and any other reasonable and necessary information that the secretary may require for the proper enforcement of the provisions of this Part. The monthly reports shall also include the location of each natural resource and the place or places where produced or severed from the soil or water and contain, or be verified by a written declaration that the report is made under the penalties imposed for perjury.

(2) Oil or gas. Every person severing oil or gas from the soil or water of the state shall on or before the twenty-fifth day of the second month following the month to which the tax is applicable, submit to the Department of Revenue a statement on forms approved by the department, of the business conducted by the severer during the month, showing the gross quantity of oil or gas severed or produced, the names of the owners at the time of severance, the portion owned by each, and any other reasonable and necessary information pertaining thereto that the secretary may require for the proper enforcement of the provisions of this Part. The reports shall also include the location of and the place or places where the oil or gas was produced or severed from the soil or water and contain, or be verified by a written declaration that it is made under the penalties imposed for perjury.

(3) One-time payment. Every person severing oil or gas from the soil or water of the state on or before January 1, 2005, shall remit a one-time payment in an amount equal to the lesser of the average monthly payment due from the severer for the period from July 1, 2004, through June 30, 2005, or the average monthly payment for the period from January 1, 2005, through June 30, 2005. The one-time payment shall be due on or before November 25, 2005. Natural gas severance tax filers whose monthly payments average less than one hundred thousand dollars and who were previously required to file their statements on or before the fifteenth day of the second month following the month to which the tax was applicable are not required to make this one-time payment. The one-time payment required by this Paragraph shall be borne by the parties responsible for remitting severance taxes to the state and not by the responsible parties' royalty and overriding royalty owners.

(a) A severer may apply to the secretary of the Department of Revenue for a reduction in the one-time payment amount if the average monthly remittance computed under this Paragraph is not reflective of the current volumes of production reported by the severer.

(i) The application to remit a lesser amount shall be filed with the department on or before October 1, 2005.

(ii) The decision of the secretary on the application shall be final, and of no right of appeal to any court may be taken from the decision.

(b) If the one-time payment is not paid on or before November 25, 2005, the tax will be delinquent and subject to interest and penalties as provided by R.S. 47:1601 and 1602.

(c) Credit for one-time payment on final returns. If the severer is ceasing operations in the state, the one-time payment amount shall be credited against the amount of tax due on the severer's final return. If the amount due on the final return is less than the amount of the one-time payment, the balance of the payment shall be refunded to the severer, and interest shall begin to accrue from the filing date of the final return until the date that the refund is issued.

(d) Credit for one-time payment. Severers that made the one-time payment required by this Paragraph may take credit for the payment by applying twenty-five percent of the one-time payment amount to severance tax liabilities for each of the following periods:

(i) The October 2006 return that is due December 25, 2006.

(ii) The April 2007 return that is due June 25, 2007.

(iii) The October 2007 return that is due December 25, 2007.

(iv) The April 2008 return that is due June 25, 2008.

B. Except as otherwise provided in this Part, the making of the reports, and the payment of the taxes, shall be by those actually engaged in the operation of severing whether it be the owner of the soil, or other person severing from the soil of another, or the owner of any such natural resources severing from the soil of another.

C. The reporting taxpayer shall collect or withhold out of the value of the products severed, the proportionate parts of the total tax due by the respective owners of the natural resources at the time of severance.

D. The secretary may require any person engaged in severing natural products from the soil or water to furnish any additional information necessary for the purpose of computing the amount of tax due under this Part.

Amended by Acts 1950, No. 449, §1; Acts 1958, Ex.Sess., No. 2, §3; Acts 1961, No. 69, §1; Acts 1983, No. 604, §1, eff. Jan. 1, 1984; Acts 1984, No. 880, §1, eff. Sept. 1, 1984; Acts 1988, No. 47, §1, eff. Jan. 1, 1989; Acts 1989, 2nd Ex. Sess., No. 15, §1; Acts 1997, No. 658, §2; Acts 2001, No. 1032, §15; Acts 2005, No. 446, §1, eff. for tax periods beginning on or after Oct. 1, 2005; Acts 2006, 1st Ex. Sess., No. 26, §1, eff. Feb. 23, 2006.

NOTE: See Acts 1989 2nd E.S., No. 15, §3.



RS 47:636 - Severers required to withhold taxes from royalty payments

§636. Severers required to withhold taxes from royalty payments

Every person actually engaged in severing oil, gas, or other natural resources from the soil or water, or actually operating oil or gas property, or other property from which natural resources are severed, under contracts or agreements requiring payment direct to the owners of any royalty interest, excess royalty, or working interest, either in money or in kind, shall deduct from any amount due, or from anything due, the amount of the tax herein levied before making such payments.



RS 47:637 - Severers not required to withhold tax where it is withheld by purchasers

§637. Severers not required to withhold tax where it is withheld by purchasers

When any person actually engaged in severing oil or gas, or other natural resources from the soil or water, under contracts or agreements requiring payments direct to any owner of the proportionate share of such natural resource, as set out in R.S. 47:636, sells the oil or gas or other natural resource to another person, under contracts or agreements requiring the purchaser to pay the owners of the natural resources direct, then the person actually severing the natural resources from the soil or water, or actually operating the oil or gas property, may not be required to deduct the tax herein levied, but in that event the deduction shall be made by the purchaser before making payments to each owner; but nothing herein shall be construed as releasing the person severing the products from liability for the payment of the taxes.



RS 47:638 - Purchasers required to withhold taxes

§638. Purchasers required to withhold taxes

Every person purchasing oil, gas or any other natural resource severed from the soil or water, under contracts or agreements requiring the purchaser to make payment direct to the owners of the oil, gas or other natural resources, shall deduct from any amount due any owner the amount of the tax levied by this Part before making such payments.

Every person purchasing on the open market oil, gas or any other natural resource severed from the soil or water upon which the tax levied by this Part has not been paid shall deduct from any amount due the seller the amount of tax levied by this Part before making payment.

Every person purchasing oil, gas, or any other natural resource severed from the soil or water, upon which a tax is levied by this Part, who fails to deduct and withhold the amount of taxes due as required by this Section, shall be liable to the state for the full amount of taxes, interest, and penalties that should have been deducted or withheld under the provisions of this Part, and remitted to the state by the purchaser.

All persons required to deduct from amounts due to others the tax herein levied shall file with the collector, and with the tax collector of the parish where the natural resources are severed the reports herein required, and shall at the same time pay to the collector of revenue the amount of the tax deducted or withheld, or the amount of taxes and interest due if not deducted or withheld, under the provisions of this Part; but nothing herein shall be construed as releasing the person severing the natural resources from the liability for the payment of the taxes.

Amended by Acts 1950, No. 449, §1.



RS 47:639 - Withholding and payment of taxes where title of property is in dispute

§639. Withholding and payment of taxes where title of property is in dispute

Whenever the title to any natural resources being severed from the soil or water is in dispute, or whenever the purchaser thereof or any person engaged in severing natural resources from the soil or water, or in the actual operation of oil or gas property, is withholding payments on account of litigation, or for any other reason, the purchaser of natural resources severed from the soil or water, or person actually engaged in severing such natural resources from the soil or water, or the actual operation of oil or gas properties, shall deduct from the gross amount thus held the amount of the tax herein levied, and remit the same to the collector.



RS 47:640 - Reports by purchasers

§640. Reports by purchasers

A.(1) Timber and minerals other than oil or gas. On or before the last day of the month following the month to which the tax is applicable, purchasers and other persons dealing in any natural product, other than oil or gas, severed from the soil or water in Louisiana shall submit to the Department of Revenue a monthly statement on forms approved by the department, containing, or verified by a written declaration that it is made under the penalties imposed for perjury, showing the names and addresses of all persons from whom they have purchased any such natural product during that month, together with the total quantity of, and gross price paid for, each natural product. At the time of making the report the purchaser or other dealer shall pay to the secretary the amount of tax deducted or withheld, or that may be due under this Part.

(2) Oil or gas. On or before the twenty-fifth day of the second month following the month to which the tax is applicable, purchasers and other persons dealing in oil or gas severed from the soil or water in Louisiana shall submit to the Department of Revenue a monthly statement on forms approved by the department, containing, or verified by, a written declaration that it is made under the penalties imposed for perjury, showing the names and addresses of all persons from whom they have purchased oil or gas during that month, together with the total quantity of, and gross price paid for the oil or gas. At the time of making the report the purchaser or other dealer shall pay to the secretary the amount of tax deducted or withheld, or that may be due under this Part.

B. One-time payment. Every person purchasing or dealing in oil or gas severed from the soil or water of the state on or before January 1, 2005, shall remit a one-time payment in an amount equal to the lesser of the average monthly payment due from the purchaser or dealer for the period July 1, 2004, through June 30, 2005, or the average monthly payment for the period from January 1, 2005, through June 30, 2005. The one-time payment shall be due on or before November 25, 2005. Natural gas severance tax filers whose monthly payments average less than one hundred thousand dollars and who were previously required to file their statements on or before the fifteenth day of the second month following the month to which the tax was applicable are not required to make this one-time payment. The one-time payment required by this Subsection shall be borne by the parties responsible for remitting severance taxes to the state and not by the responsible parties' royalty and overriding royalty owners.

(1) A purchaser or dealer may apply to the secretary of the Department of Revenue for a reduction in the one-time payment amount if the average monthly remittance computed under this Paragraph is not reflective of the current volumes of production reported by the purchaser or dealer.

(a) The application to remit a lesser amount shall be filed with the department on or before October 1, 2005.

(b) The decision of the secretary on the application shall be final, and no right of appeal to any court may be taken from the decision.

(2) If the one-time payment is not paid on or before November 25, 2005, the tax shall be delinquent and subject to interest and penalties as provided by R.S. 47:1601 and 1602.

(3) Credit for one-time payment on final returns. If the purchaser or dealer is ceasing operations in the state, the one-time payment amount shall be credited against the amount of tax due on the purchaser or dealer's final return. If the amount due on the final return is less than the amount of the one-time payment, the balance of the payment shall be refunded to the purchaser or dealer, and interest shall begin to accrue from the filing date of the final return until the date that the refund is issued.

(4) Credit for one-time payment. Purchasers that made the one-time payment required by this Subsection may take credit for the payment by applying twenty-five percent of the one-time payment amount to severance tax liabilities for each of the following periods:

(a) The October 2006 return that is due December 25, 2006.

(b) The April 2007 return that is due June 25, 2007.

(c) The October 2007 return that is due December 25, 2007.

(d) The April 2008 return that is due June 25, 2008.

C. A taxpayer not complying with the provisions of this Section will be considered delinquent and will be subject to penalties and interest as provided in R.S. 47:1601 and 1602.

Acts 1988, No. 47, §1, eff. Jan. 1, 1989; Acts 1989, 2nd Ex. Sess., No. 15, §1; Acts 1997, No. 658, §2; Acts 2001, No. 1032, §15; Acts 2005, No. 446, §1, eff. for tax periods beginning on or after Oct. 1, 2005; Acts 2006, 1st Ex. Sess., No. 26, §1, eff. Feb. 23, 2006.

NOTE: See Acts 1989 2nd E.S., No. 15, §3.



RS 47:641 - Delinquent tax

§641. Delinquent tax

The tax provided by this Part shall become delinquent after the date fixed for each monthly report to be filed in the office of the collector, and from such time shall be subject to the addition of interest, penalties, and costs as provided in Chapter 18, Subtitle II of this Title.1

Amended by Acts 1958, Ex.Sess., No. 2, §5.

1R.S. 47:1501 et seq.



RS 47:642 - Failure to file reports

§642. Failure to file reports

A. If any person, whether the person be a severer or purchaser, fails to make a report of the gross production and value of its natural products upon which the severance tax is herein levied within the time and in the manner prescribed, there shall be imposed upon that person a specific penalty of two hundred fifty dollars for each reporting period, in addition to any other penalties provided.

B. The imposition of the penalty imposed in this Section shall not be construed as releasing the severer or purchaser from paying to the secretary the amount of tax that may be owed, deducted, or withheld by that person under this Part.

Acts 1986, No. 536, §1, eff. July 2, 1986.



RS 47:643 - Tax in addition to property taxes; restriction on further taxes on oil or gas rights

§643. Tax in addition to property taxes; restriction on further taxes on oil or gas rights

The payment of the severance tax levied by this Part shall be in addition to, and shall not affect the liability of the parties so taxed for, the payment of all state, parochial, municipal, district and special taxes levied upon their real estate and other corporeal property, but no further or additional tax or license shall be levied or imposed upon oil or gas leases or rights; nor shall any additional value be added to the assessment of land by reason of the presence of oil or gas therein or their production therefrom. No severance tax or license shall be levied or imposed by any parish or other local subdivision of the state.



RS 47:643.1 - Restriction on taxation of timber

§643.1. Restriction on taxation of timber

The severance tax shall be the only tax on standing timber, and no further tax shall be levied or imposed upon timber, or the right to cut and remove or use standing timber, regardless of the ownership of such timber or its classification as a separate immovable under the provisions of Civil Code Art. 464.

Acts 1998, No. 25, §1, eff. June 24, 1998.



RS 47:644 - Repealed by Acts 1998, No. 4, 1, eff. June 4, 1998.

§644. Repealed by Acts 1998, No. 4, §1, eff. June 4, 1998.



RS 47:645 - Disposition of collections

§645. Disposition of collections

A. All taxes levied in this Part shall be collected monthly by the secretary and, except as otherwise provided herein and in R.S. 30:301 et seq. and in R.S. 49:213.7, shall be paid by him into the state treasury immediately upon receipt. When so paid, all of the severance taxes collected on natural resources, severed from soil or water, including salt content in brine, not otherwise allocated by the Constitution of Louisiana, shall be credited to the state treasury.

B. One-third of the sulphur severance tax but not to exceed one hundred thousand dollars, one-fifth of the severance tax on all natural resources other than sulphur or timber but not to exceed five hundred thousand dollars, and three-fourths of the timber severance tax shall be allocated to the governing authority of the parish within which severance or production occurs and shall be credited to such parish by the treasurer for allocation to the governing authority of the parish in which severance or production occurs as provided in Article VII, Section 4 of the Constitution of 1974. When these limits have been reached, there shall be no further allocation, and all additional collections for the year shall be credited in full to the state treasury except as provided in R.S. 30:88.1.

C. The portion of timber severance tax allocated to the governing authority of Rapides Parish in accordance with the provisions enumerated in Subsection B of this Section shall be expended for road and bridge repair within that parish. All such appropriations and expenditures shall be prepared in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301-1316.

Acts 1952, No. 128, §1; Acts 1958, Ex.Sess., No. 2, §6; Acts 1973, Ex.Sess., No. 7, §1, eff. Jan. 1, 1974; Acts 1975, No. 317, §1, eff. July 1, 1975; Acts 1979, No. 577, §3; Acts 1979, No. 791, §3, eff. July 18, 1979; Acts 1983, No. 604, §1, eff. Jan. 1, 1984; Acts 1983, No. 383, §1, eff. Sept. 1, 1983; Acts 1984, No. 880, §1, eff. Sept. 1, 1984; Acts 1987, No. 765, §2; Acts 1990, No. 617, §1, eff. July 19, 1990; Acts 1997, No. 1126, §1, eff. July 1, 1997; Acts 2016, No. 583, §2, eff. June 17, 2016.



RS 47:646 - Apportionment of amounts allocated to parishes

§646. Apportionment of amounts allocated to parishes

The amounts allocated and credited to each oil, gas or sulphur producing parish and to all parishes producing other natural resources under this Part, shall be apportioned and distributed quarterly among the governing authorities of such parishes as have jurisdiction over the territory from within which the resources are severed and the tax collected. Such apportionment and distribution shall be made within the first fifteen days of each calendar quarter by the auditor and treasurer in proportion to the amount of ad valorem property taxes payable to each such governing authority as shown by the last completed assessment roll, and shall cover all amounts allocated and credited to the parishes during the preceding quarter.



RS 47:646.1 - Repealed by Acts 1994, No. 2, 3, eff. June 1, 1994.

PART I-A. SEVERANCE TAX EXEMPTION -

NEW OIL OR GAS FIELDS

§646.1. Repealed by Acts 1994, No. 2, §3, eff. June 1, 1994.



RS 47:646.2 - Repealed by Acts 1994, No. 2, 3, eff. June 1, 1994.

§646.2. Repealed by Acts 1994, No. 2, §3, eff. June 1, 1994.



RS 47:646.3 - Repealed by Acts 1994, No. 2, 3, eff. June 1, 1994.

§646.3. Repealed by Acts 1994, No. 2, §3, eff. June 1, 1994.



RS 47:646.4 - Repealed by Acts 1994, No. 2, 3, eff. June 1, 1994.

§646.4. Repealed by Acts 1994, No. 2, §3, eff. June 1, 1994.



RS 47:646.5 - Repealed by Acts 1994, No. 2, 3, eff. June 1, 1994.

§646.5. Repealed by Acts 1994, No. 2, §3, eff. June 1, 1994.



RS 47:647 - Severance tax credit, priority

PART I-B. SEVERANCE TAX CREDIT

§647. Severance tax credit, priority

A.(1) Every taxpayer liable for and remitting taxes levied and collected pursuant to R.S. 47:1301 through R.S. 47:1307 and each taxpayer who bears such taxes as a direct result of contractual terms or agreements applied in disregard of R.S. 47:1303(C), shall be allowed a direct tax credit, at any time following payment of such tax, but, not in excess of the amount which must be borne by such taxpayer, against severance taxes owed by such taxpayer to the state, the amount of which credit shall not exceed the amount of severance taxes for which such taxpayer is liable to the state as a direct consequence of the privilege of severing natural resources from the surface of the soil or water of the state. A taxpayer who bears any portion of the tax levied pursuant to R.S. 47:1301 through R.S. 47:1307 as a direct result of contractual terms or agreements applied in disregard of R.S. 47:1303(C), shall be entitled to a credit under this Section only after there has been a determination by the Louisiana Supreme Court or the appropriate United States District Court that such taxpayer must bear the tax, provided that if the taxpayer or the state has sought and been denied a preliminary injunction enjoining the application of such contractual terms or agreements sought to be rendered inapplicable by R.S. 47:1303(C), then such taxpayer shall be entitled to a credit under this Section from the date of denial of the preliminary injunction. In the event that this Section is declared invalid as to tax credit authorized hereunder, such invalidity shall be prospective only.

(2) The tax credit provided in Paragraph (1) of this Subsection shall be allowed in the following manner: The credit shall be applied first against any severance tax owed on oil as provided in R.S. 47:633(7). If there is any credit remaining that the taxpayer may still apply against severance taxes after applying it against oil, the balance shall then be applied against any severance tax owed on distillate, condensate, or similar natural resources as provided in R.S. 47:633(8)(a). Any balance of credits then remaining which the taxpayer may apply against severance taxes owed, shall be applied against natural gasoline, casinghead gasoline, and other natural gas liquids, ethane, or methane recovered through processing gas after separation of oil, distillate, condensate, or similar natural resources as provided in R.S. 47:633(8)(b). If there remain any tax credits that may be applied against severance taxes owed by the taxpayer, he may then apply them against severance taxes owed on sulphur as provided in R.S. 47:633(10). If there remain any tax credits thereafter that may be applied against severance taxes owed by the taxpayer, he may then apply them against severance taxes owed on gas as provided in R.S. 47:633(9); provided however, that such credits which may be applied against severance taxes owed on gas shall not be allowed until after March 31, 1982.

B. No tax credit pursuant to this Section shall be allowed for any taxes remitted pursuant to R.S. 47:1301 through 1307 for which a taxpayer has an enforceable right to reimbursement from a third party. A taxpayer claiming any credit under this Section shall furnish to the secretary of the Department of Revenue all applicable contracts and other information requested by the secretary, which relate to such taxpayer's possible right to reimbursement. If the secretary determines that the taxpayer has an enforceable right to reimbursement, which the taxpayer is not actually receiving, the secretary shall so rule. Within thirty days of receipt of notice of such ruling the taxpayer shall have the right to appeal such ruling to the Louisiana Board of Tax Appeals which board shall determine in open meeting whether there is sufficient evidence to support the ruling of the secretary. If the board determines that there is not sufficient evidence it shall overrule the secretary and the taxpayer shall not be required to take any other action in order to receive the tax credit provided by this Section. If the board determines that there is sufficient evidence, the taxpayer shall thereafter have a period of ninety days within which to institute any administrative or judicial proceedings necessary to assert such right to reimbursement. The taxpayer shall pursue such administrative or judicial proceedings with due diligence. At all times prior to commencement of such administrative or judicial proceedings and during the pendency thereof, and during any appeals therefrom, the taxpayer shall continue to be entitled to the credit provided in this Section; provided that if no action is taken by the taxpayer to assert the right to reimbursement within ninety days no further credit shall be granted and the state shall have the right to recover from the taxpayer any credits granted prior to the expiration of such time. If it is determined in any administrative proceedings that a taxpayer has no right to such reimbursement, then the taxpayer shall not be entitled to continue receiving the credit allowed by this Section, unless the taxpayer within the time allowed by applicable law seeks judicial review of such administrative determination and pursues such judicial review to a final and unappealable judgment. If the administrative or judicial determination establishes that the taxpayer has an enforceable right to reimbursement of the taxes levied pursuant to R.S. 47:1301 through 1307, and if the taxpayer is so reimbursed, then such taxpayer shall be liable to the state for additional severance taxes equivalent to the amount of taxes levied under R.S. 47:1301 through 1307 for which such taxpayer has received reimbursement. The taxpayer shall also pay to the state interest on such taxes at the rate prescribed in R.S. 47:1601, accruing from the date on which the credit attributable to such taxes was taken to the date of final payment but only to the extent of any interest which the taxpayer has itself received on the amount of reimbursement.

C. The credit allowed by this Section shall not affect the percentage allocation of severance tax proceeds otherwise due to any parish, and the secretary of the Department of Revenue, with the concurrence of the state treasurer shall, by regulation, establish such procedures as may be deemed necessary to provide therefor.

D. The secretary of the Department of Revenue shall promulgate rules and regulations necessary for the implementation and administration of the tax credit provided for herein.

Added by Acts 1978, No. 436, §1, eff. July 6, 1978. Amended by Acts 1979, No. 394, §1, eff. July 11, 1979; Acts 1997, No. 658, §2.



RS 47:648.1 - Purpose

PART I-C. NEW DISCOVERY WELLS

§648.1. Purpose

It is the public policy of the state to promote economic growth and to revitalize and stimulate an economic sector which is in decline due to world markets and trends. The legislature hereby acts to encourage new discovery wells in the oil and gas sector, a mainstay of Louisiana's historic economic base, which has been in decline for the last decade.

Acts 1994, No. 2, §2, eff. June 1, 1994.



RS 47:648.2 - Definitions

§648.2. Definitions

Unless the context otherwise requires, the words defined in this Section have the following meaning when found in this Part:

(1) A "certified new discovery oil and natural gas well" is one designated as such by the Department of Natural Resources after determining that:

(a) The well is a discovery well drilled as a wildcat well.

(b) The well was spudded after September 30, 1994.

(c) The well was completed between September 30, 1994 and September 30, 2000.

(d) The drilling operator has certified that Louisiana residents were employed to the maximum extent possible during exploration and production activities in connection with the well.

(2) A "Louisiana resident" is a person who has resided in this state continuously for thirty days immediately prior to the effective date of employment.

Acts 1994, No. 2, §2, eff. June 1, 1994; Acts 1996, No. 16, §1, eff. June 27, 1996; Acts 1998, No. 7, §1, eff. June 22, 1998.



RS 47:648.3 - All severance taxes on production from certified new discovery oil and natural gas wells are hereby suspended from the date of completion for a period of twenty-four months or until recovery of payout of the well cost, whichever comes first. Payout of the

§648.3 Severance tax suspension on production from certified new discovery oil and natural gas wells

All severance taxes on production from certified new discovery oil and natural gas wells are hereby suspended from the date of completion for a period of twenty-four months or until recovery of payout of the well cost, whichever comes first. Payout of the well cost shall be determined by the Department of Natural Resources.

Acts 1994, No. 2, §2, eff. June 1, 1994.



RS 47:648.4 - Limitation on exemption

§648.4. Limitation on exemption

The provisions of this Part shall not apply to activities of state lessees, their assigns, or other mineral interest owners, conducted on state leases when compelled under a settlement, compromise, or agreement with the state, or judgment by a court of competent jurisdiction.

Acts 1994, No. 2, §2, eff. June 1, 1994.



RS 47:648.5 - REPEALED BY ACTS 1992, NO. 984, 18.

§648.5. REPEALED BY ACTS 1992, NO. 984, §18.



RS 47:648.11 - Repealed by Acts 1998, No. 4, 1, eff. June 4, 1998.

PART I-D. SEVERANCE TAX EXEMPTION -

OIL FROM CERTAIN WELLS

§648.11. Repealed by Acts 1998, No. 4, §1, eff. June 4, 1998.



RS 47:648.21 - Severance tax; reclaimed oil; definition

PART I-E. SEVERANCE TAX FOR RECLAIMED OIL -

WASTE HYDROCARBON RECOVERY

§648.21. Severance tax; reclaimed oil; definition

A. The tax rate applicable to reclaimed oil which is reclaimed by class one salvage crude reclamation facilities which are permitted by the office of conservation shall be three and one-eighth percent (3 1/8%) of value received by the first purchase.

B. "Reclaimed oil" as it is used in this Part shall mean the reclamation of waste oil or slop crude oil and condensate from open pits, tanks, or other collectors at the lease production site. Provided however, that reclaimed oil shall not include any oil upon which any severance tax has previously been paid.

C. Any person, or affiliate of a person actually engaged in severing oil, gas, or other natural resources from the soil or water, or actually operating oil or gas property, or other property from which natural resources are severed, shall not be eligible for the tax rate applicable to reclaimed oil as set out in this Part.

Acts 1986, No. 686, §1, eff. July 1, 1986.



RS 47:651 - Repealed by Acts 1998, No. 27, 1, eff. June 24, 1998.

PART II. REFORESTATION SEVERANCE TAX

§651. Repealed by Acts 1998, No. 27, §1, eff. June 24, 1998.



RS 47:671 - Repealed by Acts 1998, No. 27, 1, eff. June 24, 1998.

§671. Repealed by Acts 1998, No. 27, §1, eff. June 24, 1998.



RS 47:672 - Repealed by Acts 1998, No. 27, 1, eff. June 24, 1998.

§672. Repealed by Acts 1998, No. 27, §1, eff. June 24, 1998.



RS 47:674 - Repealed by Acts 1998, No. 27, 1, eff. June 24, 1998.

§674. Repealed by Acts 1998, No. 27, §1, eff. June 24, 1998.



RS 47:675 - Repealed by Acts 1998, No. 27, 1, eff. June 24, 1998.

§675. Repealed by Acts 1998, No. 27, §1, eff. June 24, 1998.



RS 47:676 - Repealed by Acts 1998, No. 27, 1, eff. June 24, 1998.

§676. Repealed by Acts 1998, No. 27, §1, eff. June 24, 1998.



RS 47:677 - Repealed by Acts 1998, No. 27, 1, eff. June 24, 1998.

§677. Repealed by Acts 1998, No. 27, §1, eff. June 24, 1998.



RS 47:678 - Repealed by Acts 1998, No. 27, 1, eff. June 24, 1998.

§678. Repealed by Acts 1998, No. 27, §1, eff. June 24, 1998.



RS 47:679 - Repealed by Acts 1998, No. 27, 1, eff. June 24, 1998.

§679. Repealed by Acts 1998, No. 27, §1, eff. June 24, 1998.



RS 47:680 - Repealed by Acts 1998, No. 27, 1, eff. June 24, 1998.

§680. Repealed by Acts 1998, No. 27, §1, eff. June 24, 1998.



RS 47:681 - Repealed by Acts 1998, No. 27, 1, eff. June 24, 1998.

§681. Repealed by Acts 1998, No. 27, §1, eff. June 24, 1998.



RS 47:681.1 - Repealed by Acts 1998, No. 27, 1, eff. June 24, 1998.

§681.1. Repealed by Acts 1998, No. 27, §1, eff. June 24, 1998.



RS 47:691 - Repealed by Acts 1998, No. 27, 1, eff. June 24, 1998.

§691. Repealed by Acts 1998, No. 27, §1, eff. June 24, 1998.



RS 47:692 - Repealed by Acts 1998, No. 27, 1, eff. June 24, 1998.

§692. Repealed by Acts 1998, No. 27, §1, eff. June 24, 1998.



RS 47:693 - Repealed by Acts 1998, No. 27, 1, eff. June 24, 1998.

§693. Repealed by Acts 1998, No. 27, §1, eff. June 24, 1998.



RS 47:694 - Repealed by Acts 1998, No. 27, 1, eff. June 24, 1998.

§694. Repealed by Acts 1998, No. 27, §1, eff. June 24, 1998.



RS 47:695 - Repealed by Acts 1998, No. 27, 1, eff. June 24, 1998.

§695. Repealed by Acts 1998, No. 27, §1, eff. June 24, 1998.



RS 47:696 - Repealed by Acts 1998, No. 27, 1, eff. June 24, 1998.

§696. Repealed by Acts 1998, No. 27, §1, eff. June 24, 1998.



RS 47:697 - Repealed by Acts 1998, No. 27, 1, eff. June 24, 1998.

§697. Repealed by Acts 1998, No. 27, §1, eff. June 24, 1998.



RS 47:711 - TAXES ON PETROLEUM PRODUCTS

CHAPTER 7. TAXES ON PETROLEUM PRODUCTS

PART I. GASOLINE TAXES

§711. Imposition of tax

There is hereby levied a tax of sixteen cents per gallon on all gasoline and motor fuels sold, used, or consumed in the state of Louisiana for domestic consumption.

Amended by Acts 1968, Ex.Sess., No. 7, §1; Acts 1975, No. 503, §1; Acts 1984, 1st Ex. Sess., No. 11, §1, eff. July 1, 1984.

{{NOTE: SEE ACTS 1984, 1ST EX. SESS., NO. 11, §3, EFF. MARCH 27, 1984.}}



RS 47:712 - Definitions

§712. Definitions

As used in this Part, unless the context indicates otherwise:

(1) "Motor fuel" means all volatile gas generating liquids having a flash point below 110 degrees F.

(2) "Dealer" means any person who produces, refines, manufactures, blends or compounds gasoline or motor fuel for sale to the jobber or consumer, or to the persons, firms or corporations, or associations of persons who, in turn, sell to the jobber or consumer. The term "dealer" is further defined to mean the person, firm, corporation or association of persons who imports such gasoline or motor fuel from any other state or foreign country for distribution, sale, or use in the state of Louisiana. On all gasoline or motor fuel imported from other states and used by him, the "dealer" as thus defined shall pay the tax on the amount so imported and used, the same as if it has been sold for domestic consumption. The term "dealer" is further defined to mean any person, firm, corporation or association of persons who sells, offers for sale, or has in his possession for sale, use, consumption or distribution, gasoline or motor fuel as defined in this Part, and who cannot prove that the tax levied by this Part has been previously paid on the said gasoline or motor fuel, or that the payment of said tax has been guaranteed by bond which has been furnished and accepted. The term "dealer" is further defined to mean any person, firm, corporation or association of persons who uses, handles, distributes for use, or has in his possession for use or distribution, any gasoline, including casinghead gasoline, which is subject to tax under this Part, the tax on which he cannot prove has been paid.

(3) "Retail dealer" means any person who sells gasoline or motor fuel to the ultimate consumer, regardless of the source thereof.

(4) "Bonded manufacturer" means any person, firm, corporation or association of persons who is engaged in the manufacture or production of gasoline or motor fuel in Louisiana and has furnished a surety bond as required by R.S. 47:772 and files monthly tax reports in accordance with R.S. 47:722. The term bonded manufacturer is further defined to mean any person, firm, corporation or association of persons who is similarly engaged elsewhere in the manufacture or production of gasoline or motor fuel and who imports a part or all of said manufactured or produced gasoline or motor fuel into Louisiana and has posted a surety bond under the provisions of R.S. 47:772 and who file monthly tax reports in accordance with R.S. 47:722.

(5) The term "bonded jobber" means any person, firm, corporation or association of persons who is the intermediate or middleman between a manufacturer or producer and retail dealers or bulk consumers whose principal business is buying gasoline or motor fuel from a bonded manufacturer and selling to retail dealers or bulk consumers and has posted bond as is required of dealers under the provisions of R.S. 47:772 by furnishing a satisfactory surety bond as a gasoline dealer and who files monthly tax reports in accordance with the provisions of R.S. 47:722.

(6) "Secretary" means the secretary of the Department of Revenue.

Amended by Acts 1954, No. 644, §1; Acts 1974, No. 191, §1; Acts 1984, 1st Ex. Sess., No. 11, §1, eff. July 1, 1984; Acts 1997, No. 658, §2.

{{NOTE: SEE ACTS 1984, 1ST EX. SESS., NO. 11, §3, EFF. MARCH 27, 1984.}}



RS 47:713 - Exclusions and exemptions; casinghead gasoline sold for commercial blending

§713. Exclusions and exemptions; casinghead gasoline sold for commercial blending

For the purposes of this Part, the product commonly known as casinghead and absorption gasoline shall be excepted from the operation of the tax levied, when sold to be blended or compounded with other less volatile liquids in the manufacture of commercial gasoline or motor fuel. When, however, such casinghead and absorption gasoline is used without blending as a motor fuel or is sold for use in motors direct, or sold to those who blend for their own use, the taxes levied in R.S. 47:711 shall be paid. Reports of all such sales shall be furnished to the secretary with the report required in R.S. 47:712, and shall show whether the sales were made for blending purposes or for use in motors.

Acts 1984, 1st Ex. Sess., No. 11, §1, eff. July 1, 1984.

{{NOTE: SEE ACTS 1984, 1ST EX. SESS., NO. 11, §3, EFF. MARCH 27, 1984.}}



RS 47:714 - Exclusions and exemptions; tractor fuel or distillate

§714. Exclusions and exemptions; tractor fuel or distillate

A. For the purpose of this Part, the product commonly known as tractor fuel or distillate and having the following distillation range and specifications, whether or not such product has a flash point below 110 degrees F., shall be excepted from the provisions of this Part. The distillation range and specifications for tractor fuel or distillate excepted from the provisions of this Part are:

Distillation range--when the first drop has been recovered in the graduated receiver, the thermometer shall not read less than 170 degrees F.

When 20 percent has been recovered in the receiver the thermometer shall not read less than 250 degrees F.

When 50 percent has been recovered in the receiver the thermometer shall not read less than 330 degrees F.

When 90 percent has been recovered in the receiver the thermometer shall not read less than 430 degrees F.

The end point shall be not less than 500 degrees F. nor more than 540 degrees F.

Maximum baume gravity 50 degrees.

B. Tractor fuel or distillate base stock shall have a plus 10 minimum saybolt color, to which shall be added two grams per one hundred gallons of base stock of green dye, such as petrol green 3-W and petrol green d, as manufactured by Patent Chemicals, Inc., or oil-fast green GLB, as made by American Aniline Products Company, or their equivalents.

C. Manufacturers, importers, or first handlers of tractor fuel or distillate shall report monthly to the secretary on forms to be furnished by the secretary, the quantities of tractor fuel or distillate sold to each jobber, distributor, wholesaler, or retailer, and shall obtain and keep, for a period of two years for inspection by the secretary, signed copies of invoices covering retail sales. Jobbers, distributors, wholesalers, or retailers, who purchase tractor fuel or distillate from manufacturers, importers, or first handlers of such tractor fuel or distillate for resale shall likewise obtain and keep, for a period of two years for inspection by the secretary, signed copies of invoices covering retail sales. Jobbers, distributors, or wholesalers who sell to other jobbers, distributors, wholesalers, or retailers shall report such sales monthly to the secretary, as required of manufacturers, importers or first handlers. All monthly reports required hereunder shall be filed with the secretary not later than the twentieth day of the month following the month in which such sales are made.

Acts 1984, 1st Ex. Sess., No. 11, §1, eff. July 1, 1984.

{{NOTE: SEE ACTS 1984, 1ST EX. SESS., NO. 11, §3, EFF. MARCH 27, 1984.}}



RS 47:714.1 - Repealed by Acts 1986, No. 1033, 1.

§714.1. Repealed by Acts 1986, No. 1033, §1.



RS 47:715 - Exclusions and exemptions; certain sales to United States Government

§715. Exclusions and exemptions; certain sales to United States Government

The tax herein levied shall not apply to:

(1) Gasoline delivered in lots of 6,000 gallons, or more, to the United States Government;

(2) Gasoline delivered to the Armed Forces of the United States for propelling ships of the United States Navy or Coast Guard, or for aviation purposes, and when such tax is paid on account of such sales, it shall be refunded from current collections by the secretary in accordance with rules and regulations promulgated by him.

Acts 1984, 1st Ex. Sess., No. 11, §1, eff. July 1, 1984.

{{NOTE: SEE ACTS 1984, 1ST EX. SESS., NO. 11, §3, EFF. MARCH 27, 1984.}}



RS 47:715.1 - Reimbursement of funds; school buses

§715.1. Reimbursement of funds; school buses

A. Contract drivers of all privately owned school buses transporting Louisiana students shall qualify for a refund of three-fourths of the gasoline tax and special fuels tax provided for in this Chapter. The reimbursement provided by this Section shall be paid from the Parish Transportation Fund allocable to the parish from which the reimbursement is claimed. This refund shall not extend to commercial buses which transport students only incidentally as a part of the operator's regular business. This refund shall extend to all contract school buses transporting Louisiana students whether such students are in public or private schools and whether they are preschool, elementary, secondary, or postsecondary school students.

B. The secretary of the Department of Revenue shall, upon receipt of a statement and supporting documentation of gasoline tax or special fuels purchases submitted to him by a contract driver and owner qualifying under this Section, refund three-fourths of the total amount of gasoline taxes and special fuels taxes paid by each pursuant to R.S. 47:711 et seq. and R.S. 47:801 et seq. This statement shall be submitted annually at the end of each school year on forms provided by the secretary. The secretary may adopt and promulgate rules and regulations necessary to implement the provisions of this Section.

Acts 1984, No. 927, §1; Acts 1997, No. 658, §2; Acts 2005, No. 375, §1, eff. July 1, 2005; Acts 2007, No. 303, §1, eff. July 9, 2007.



RS 47:716 - Exclusions and exemptions; certain sales to operators of interstate aircraft

§716. Exclusions and exemptions; certain sales to operators of interstate aircraft

A dealer who has furnished bond as required by this Part, may make sales of gasoline or motor fuel without payment of the tax levied by this Part to another dealer who has likewise so furnished bond and who operates aircraft in interstate or foreign commerce under a certificate or permit issued by the Civil Aeronautics Board of the United States or any successor or other federal governmental board or agency having similar authority; provided that such other dealer purchasing the gasoline or motor fuel shall be liable for the tax levied by this Part to the same extent and in the same manner as if he had been the original dealer of the gasoline or motor fuel; provided further, that monthly statements of such sales and purchases shall be made by such dealers on forms furnished by the secretary; these statements shall be filed at the same time as other monthly statements required by this Part.

Acts 1984, 1st Ex. Sess., No. 11, §1, eff. July 1, 1984.

{{NOTE: SEE ACTS 1984, 1ST EX. SESS., NO. 11, §3, EFF. MARCH 27, 1984.}}



RS 47:716.1 - Exclusions and exemptions; aviation gasoline

§716.1. Exclusions and exemptions; aviation gasoline

Aviation gasoline commonly used for propelling aircraft shall be exempt from the tax levied by this Part. For the purpose of this Section, aviation gasoline shall be defined as set forth in specification Number D 910 of the American Society for Testing and Materials.

Added by Acts 1980, No. 559, §1.



RS 47:717 - Exclusions and exemptions; gasoline or motor fuel exported from Louisiana

§717. Exclusions and exemptions; gasoline or motor fuel exported from Louisiana

A. Any gasoline or motor fuel, whether manufactured in this state or imported into this state from another state or foreign country, which is later exported from this state, shall not be liable to the tax levied in this Part. However, no deduction or refund of the amount of any tax paid on gasoline or motor fuel which has been exported beyond the borders of this state shall be allowed by the secretary unless the claim for such deduction or refund of the amount of the tax is supported by standard bills of lading issued by a common or contract carrier showing the exportation of the gasoline or motor fuel, and by proof of the genuineness of such bill of lading satisfactory in all respects to the secretary.

B. In the event the exportation is made other than by common or contract carrier, the claim for deduction or refund shall be supported by an official tax receipt from the state in which the gasoline or motor fuel was actually received, or by other proof of export in compliance with Subsection C of this Section.

C. A claim for deduction or refund on gasoline exported to another state, by the dealer, firm, or person claiming the deduction or refund shall be supported by authentic evidence of exportation satisfactory to the secretary, whose decision on the allowance of the claim shall be deemed prima facie correct. These requirements in support of the proof of exportation of gasoline or motor fuel shall apply to all persons, jobbers, or dealers who may make application for deduction or refund of the tax on gasoline or motor fuel claimed to have been exported beyond the borders of this state.

Acts 1984, 1st Ex. Sess., No. 11, §1, eff. July 1, 1984; Acts 1986, No. 249, §1; Acts 1986, No. 441, §1.

{{NOTE: SEE ACTS 1984, 1ST EX. SESS., NO. 11, §3, EFF. MARCH 27, 1984.}}



RS 47:718 - Gasoline or motor fuel imported in a vehicle's reservoir and used within this state

§718. Gasoline or motor fuel imported in a vehicle's reservoir and used within this state

A.(1) Any gasoline or motor fuel brought into the state in the fuel supply tank or fuel reservoir of a motor vehicle, except automobiles, by an interstate user shall be liable for the taxes levied under R.S. 47:711 without the benefit of the allowance for losses in handling provided under R.S. 47:719 nor payment of the inspection fee imposed under R.S. 3:4684.

(2) An interstate user is a person who imports gasoline or motor fuel into this state in the fuel supply tanks of motor vehicles owned or operated by him, except automobiles.

(3) An interstate user who has furnished a surety bond required of dealers under R.S. 47:725, shall file, with the collector within twenty days after the expiration of each month, a report of each operating vehicle, except automobiles, traveling interstate during the preceding month. Such report shall include the total miles traveled in all the states, the total number of miles traveled in the state of Louisiana and the surrounding states, and the total number of gallons consumed by each motor vehicle based on overall operations together with such information as the collector of revenue may require.

B.(1) In order to enforce the provisions of this Section, the secretary or his authorized representative, or any commissioned officer employed by the Department of Public Safety and Corrections, public safety services, is empowered to stop any motor vehicle which appears to be operating with gasoline or motor fuel for the purpose of examining the invoices and for such other investigative purposes reasonably necessary to determine whether the vehicle is being operated in compliance with the provisions of this Section.

(2) If, after such examination or investigation, it is determined by the secretary or his authorized representative or any weights and standards police officer that the tax imposed by this Section has not been paid with respect to the gasoline or motor fuel being used in the vehicle, the secretary or his representative or any weights and standards police officer shall immediately assess the tax due together with a penalty of fifty dollars to the owner of the vehicle and give the owner written notice of the assessment by handing it to the driver of the vehicle.

(3) The secretary or his representative or any weights and standards police officer is hereby empowered to impound any vehicle found to be operating in violation of this Section by a person other than one who has furnished the bond required of dealers by R.S. 47:725 until such time as any tax and penalty assessed as provided herein has been paid.

(4) Upon issuance of the written notice of assessment in the form of a violation ticket by the secretary or his representative or any weights and standards police officer, the procedure for collection and payment of the penalty assessed shall be the same as that provided for the payment and collection of penalty in R.S. 32:389(C).

C. All penalties collected for violation of this Section shall be paid to the deputy secretary of the Department of Public Safety and Corrections, public safety services, who shall pay said penalties into the state treasury on or before the twenty-fifth day of each month following their collection and, in accordance with Article VII, Section 9 of the Constitution of Louisiana shall be credited to the Bond Security and Redemption Fund. After a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay an amount equal to the fees paid into the Bond Security and Redemption Fund pursuant to this Subsection into the Transportation Trust Fund.

Amended by Acts 1976, No. 555, §1, eff. Jan. 1, 1977; Acts 1978, No. 113, §1, eff. June 22, 1978; Acts 1984, No. 769, §1, eff. Jan. 1, 1985; Acts 1985, No. 551, §1, eff. July 12, 1985; Acts 1992, No. 984, §18; Acts 1997, No. 1186, §4; Acts 2001, No. 1185, §7, eff. July 1, 2001; Acts 2003, No. 139, §2, eff. May 28, 2003; Acts 2010, No. 320, §4, eff. July 1, 2010.



RS 47:719 - Allowance for losses in handling

§719. Allowance for losses in handling

A. In computing the tax due under R.S. 47:711, an allowance of three percent of the first four cents of the total tax per gallon purchased for domestic consumption during every calendar month shall be made and deducted by jobbers qualifying under the provisions of R.S. 47:721(B) to cover losses in handling such motor fuels.

B. In computing the tax due under R.S. 47:711, an allowance of three percent of the first one cent of the total tax per gallon sold, used, or consumed in the state of Louisiana for domestic consumption during every calendar month shall be made and deducted by the dealer to cover his or its losses in handling such motor fuel.

Amended by Acts 1972, No. 221, §1, eff. Aug. 1, 1972; Acts 1974, No. 192, §1; Acts 1975, No. 503, §1. Acts 1984, 1st Ex. Sess., No. 11, §1, eff. July 1, 1984.

{{NOTE: SEE ACTS 1984, 1ST EX. SESS., NO. 11, §3, EFF. MARCH 27, 1984.}}



RS 47:720 - Destruction of motor fuel by accidental or providential cause; credit or refund for taxes paid thereon

§720. Destruction of motor fuel by accidental or providential cause; credit or refund for taxes paid thereon

In the case of motor fuel in respect of which a tax has accrued hereunder and which is subsequently lost or destroyed by fire, lightning, flood, tornado, windstorm, explosion, or other accidental or providential cause, the dealer shall be entitled to credit of the amount of taxes accrued or paid on the gasoline lost or destroyed, which credit is to be allowed on taxes due and reported for the following month, provided that the credit shall be allowed by the secretary upon proper showing and acceptable proof of destruction. If at the time a dealer becomes entitled to this credit, he is no longer a dealer under this Part and is not indebted to the state for any taxes thereunder, the collector shall refund the amount of the credit from funds in the hands of the secretary which have been collected under this Part and which have not been paid to the state treasurer.

Acts 1984, 1st Ex. Sess., No. 11, §1, eff. July 1, 1984; Acts 2001, No. 1032, §15.

{{NOTE: SEE ACTS 1984, 1ST EX. SESS., NO. 11, §3, EFF. MARCH 27, 1984.}}



RS 47:721 - Tax collectible from dealers

§721. Tax collectible from dealers

A. The taxes levied in this Part shall be collectible from all persons engaged as dealers in the handling, sale, use or distribution of gasoline or motor fuel.

It is the purpose of this Part to centralize the collection of the tax herein levied in the hands of those who originally dispose of gasoline or motor fuel for distribution, use and consumption within this state as far as practicable, but if for any reason the dealer who first handles, sells, distributes, uses, etc., the gasoline or motor fuel shall have escaped payment of the taxes herein levied, payment of the taxes may be required of any dealer in whose hands the aforsaid taxable commodities may be found, where it is evident the taxes have not previously been paid or guaranteed by bond.

Any person who sells, offers for sale, or has in his possession for sale, use, consumption or distribution gasoline or motor fuel, the tax on which he cannot prove has been previously paid, or that the payment of said tax has been guaranteed by a bond which has been furnished and accepted, shall be liable for the tax thereon, as levied by this Part and he must qualify as a dealer before engaging in the said business.

In no case, however, shall there be a duplication of the collection of the tax levied in this Part.

B. Any jobber of gasoline or other motor fuels whose principal business is selling gasoline and other motor fuels for resale, and who:

(1)(a) Maintains in this state facilities for the storage of gasoline or other motor fuels in the amount of thirty thousand gallons or more;

(b) Has complied with the requirements of R.S. 47:725 by furnishing a satisfactory surety bond as a gasoline dealer to the secretary to guarantee payment of taxes levied by this Part;

(c) Has, during the preceding six calendar months, purchased gasoline or other motor fuels in an amount in excess of three hundred thousand gallons;

(d) Has obtained from the secretary written permission to make use of the provisions of this Subsection; and

(e) Is a bona fide jobber of gasoline or other motor fuels,

may, at his option, request and require that a bonded manufacturer of such products deliver such products to him without the payment of all but one cent per gallon of the taxes levied by R.S. 47:711 under the following conditions:

(2)(a) Any jobber who accepts delivery of gasoline or other motor fuels from the manufacturer upon which the tax has not been paid, on or before the twentieth day of the month following the month in which such delivery is accepted, shall file a report with the secretary furnishing such information as the secretary by regulation may require, and shall with such report pay the tax on total purchases of gasoline or other motor fuels during the preceding calendar month.

(b) Any jobber who avails himself of this Subsection shall fully comply with the provisions hereof and in the event of noncompliance the secretary shall notify such jobber that he will no longer be permitted to purchase gasoline or other motor fuels without payment of the tax to the manufacturer.

(c) Any jobber who pays the taxes on his purchases directly to the secretary as permitted by this Subsection shall be entitled to the allowance for losses in handling as provided in R.S. 47:719(A).

C. The secretary shall prepare and furnish to all manufacturers who request it a list of all jobbers who are qualified to make use of the provisions of Subsection B and, in sales to jobbers on this list, the manufacturer shall be relieved of all but one cent per gallon of the liability for the payment of taxes accrued or accruing under R.S. 47:711 for which the manufacturer otherwise might be responsible.

D. Nothing in Subsection B shall be construed as being applicable to consignees or commission agents or to those whose principal business is retailing gasoline or other motor fuels through the medium of service stations owned or operated by themselves on a salary or commission basis, or to any persons, firms, corporations, or associations of persons formed so as to have the effect of circumventing the intent and purpose of this Part. The sole meaning and intent is to permit bona fide jobbers of gasoline or other motor fuels who maintain and actually use the facilities of a bulk plant in this state to pay, under the enumerated conditions, all but one cent per gallon of the taxes levied by R.S. 47:711 directly to the secretary of revenue instead of to the bonded manufacturer.

Amended by Acts 1964, No. 463, §1; Acts 1968, Ex.Sess., No. 7, §2; Acts 1972, No. 221, §1, eff. Aug. 1, 1972; Acts 1974, No. 193, §1; Acts 1975, No. 503, §1; Acts 1984, 1st Ex. Sess., No. 11, §1, eff. July 1, 1984.

{{NOTE: SEE ACTS 1984, 1ST EX. SESS., NO. 11, §3, EFF. MARCH 27, 1984.}}



RS 47:722 - Reports by dealers

§722. Reports by dealers

A. Within twenty days after the expiration of each monthly period, to be computed from the first day of each month to the last day of each month, each dealer shall file with the secretary a statement, on forms prescribed and furnished by him, of the business conducted by such person, firm, corporation, or association of persons during the last preceding monthly period, whether or not the tax has been paid. This statement shall show the number of gallons of gasoline or motor fuel that was sold to persons, firms, corporations, or associations of persons within the state and also the quantity used or consumed by the dealer importing or manufacturing same, together with such other information as the secretary may require.

B. The forms for the reports required by this Section and by R.S. 47:721 each shall contain a written declaration that it is made under the penalties imposed for the filing of false reports and that the reports shall be subject to examination and verification by representatives of the secretary. A person who falsely files a statement required by this Section or by R.S. 47:721 shall be guilty of a misdemeanor and upon conviction shall be fined five hundred dollars or be imprisoned for one year, or both.

Amended by Acts 1954, No. 644, §1; Acts 1956, No. 81, §1; Acts 1958, No. 181, §1; Acts 1965, No. 143, §1; Acts 1976, No. 556, §1, eff. Jan. 1, 1977; Acts 1980, No. 318, §1. Acts 1984, 1st Ex. Sess., No. 11, §1, eff. July 1, 1984.

{{NOTE: SEE ACTS 1984, 1ST EX. SESS., NO. 11, §3, EFF. MARCH 27, 1984.}}



RS 47:723 - Payment of tax

§723. Payment of tax

A. The tax levied in this Part shall be due and payable immediately upon the producing, refining, manufacturing, blending, or compounding of any gasoline or motor fuel for sale, use, or consumption within the state, or immediately upon the bringing of gasoline or motor fuel into the state of Louisiana for sale, use, or consumption therein, provided that dealers who have furnished bond as required in this Part, and whose bonds have been accepted, shall be required to pay the tax at the time of making reports to the secretary, as required in this Part.

B. Dealers, except those as defined in R.S. 47:712(5) and 721(B), shall have the option to pay the taxes on the gasoline or motor fuel manufactured within the state or imported into the state during the calendar monthly period, or on the gasoline or motor fuel actually sold, used or consumed during the monthly period.

C. As to dealers electing to pay the taxes under the first option in Subsection B, no monthly inventory accounting will be required, no credit or deduction will be allowed for stock losses except those occurring under the provision of R.S. 47:720 of this Part, and the taxes may be paid on the gross receipts adjusted to sixty degrees Fahrenheit. However, jobbers as defined in R.S. 47:721(B) and 712(5) of this Part must pay the taxes paid directly to the secretary on the same temperature basis at which the tax under R.S. 47:711 is billed to them by the bonded manufacturer.

D. Dealers who elect to pay the taxes on the gasoline or motor fuel actually sold, used or consumed in the state during the calendar monthly period, must submit reports including an actual inventory accounting, and the taxes as levied under R.S. 47:711 must be paid on the same temperature basis at which the gasoline or motor fuel is sold and billed to the purchaser or consumer. In no instance, including at the service station level, shall the taxes be collected on gross or measured gallons and remitted on net of sixty degrees Fahrenheit temperature adjusted gallons. Stock transfers by the dealer from refinery or terminal storage to other storage locations shall not constitute a sale unless there is a bona fide change in ownership. Loaned or exchanged gasoline or motor fuel between dealers within Louisiana shall be deemed taxable unless placed in the custody of a common carrier or pipeline for subsequent exportation.

E. In all cases the tax report shall become delinquent unless filed within twenty days after the expiration of the last preceding calendar month. Payment of the taxes shall be made by remitting the funds to the secretary of revenue and taxation by bank draft, post office or express money order, certified check or cash.

Amended by Acts 1976, No. 609, §1, eff. Jan. 1, 1977. Acts 1984, 1st Ex. Sess., No. 11, §1, eff. July 1, 1984.

{{NOTE: SEE ACTS 1984, 1ST EX. SESS., NO. 11, §3, EFF. MARCH 27, 1984.}}



RS 47:723.1 - Metric conversion factor

§723.1. Metric conversion factor

Gasoline or other motor fuels sold, used, consumed, or otherwise acquired and measured in liters rather than gallons shall be converted to gallons for tax reporting purposes by the dividing of liters by the factor of 3.7854, the accepted metric system equivalent of one U.S. gallon.

Added by Acts 1980, No. 138, §1.



RS 47:724 - Presumption of use in Louisiana

§724. Presumption of use in Louisiana

A. Nothing contained in this Part shall be construed as levying a tax on gasoline or other motor fuels, as defined herein, except when sold, used, or consumed in the state of Louisiana for domestic consumption in the state of Louisiana. However, for the purpose of the enforcement of this Part and for the collection of the taxes levied hereunder, it is presumed that all gasoline or other motor fuel produced, refined, manufactured, blended, or compounded in this state, imported into this state, or held in this state, by any dealer, is to be sold, used, or consumed within this state for domestic consumption and will be subject to the tax herein levied. This presumption shall be prima facie only and subject to proof furnished to the secretary.

B. Where the dealer has failed to furnish a bond as hereinafter provided, the gasoline or other motor fuels produced, refined, manufactured, blended, compounded, or imported within this state by the dealer shall be deemed to have been sold, used, or consumed in the state of Louisiana for domestic consumption immediately upon the producing, refining, manufacturing, blending, compounding, or importing within this state, of such gasoline or motor fuel, and the tax thereon shall be immediately due and collectible, subject, however, to the provisions made in this Part for exporting gasoline or motor fuel beyond the borders of the state and for the crediting or refunding to the dealer of the tax previously paid on any gasoline or motor fuel which is later exported beyond the borders of this state.

Acts 1984, 1st Ex. Sess., No. 11, §1, eff. July 1, 1984.

{{NOTE: SEE ACTS 1984, 1ST EX. SESS., NO. 11, §3, EFF. MARCH 27, 1984.}}



RS 47:725 - Dealers required to furnish bonds; waiver

§725. Dealers required to furnish bonds; waiver

Each dealer shall, before engaging in the business of a dealer, furnish to the secretary of the Department of Revenue a satisfactory surety bond guaranteeing the payment of all taxes accrued or accruing under this Part and all interest, penalties, and costs applicable thereto. The furnishing of this bond shall conform to the provisions of Part IV of this Chapter; however, the secretary is authorized to waive the furnishing of this surety bond by any dealer who has and agrees to maintain assets in Louisiana of a net value of not less than one and one-fourth times the amount of the bond which would otherwise be required, who has had a bond on file with the department for a period of not less than three years, and who has not been delinquent in remitting taxes accrued or accruing under this Part during the three-year period immediately preceding application by the dealer for waiver of the bond. If any dealer whose bond has been waived by the secretary becomes delinquent in remitting taxes due under this Part, the secretary may require that such dealer furnish a bond in the amount required in this Section, and such dealer shall not be eligible for a waiver of a bond for a period of three years thereafter.

Amended by Acts 1981, No. 771, §1; Acts 1997, No. 658, §2.



RS 47:726 - Gasoline and other motor fuels dispensing machines; requirements

§726. Gasoline and other motor fuels dispensing machines; requirements

Each machine through which gasoline or other motor fuels are dispensed shall display only one sign relating to taxes and it shall state "ABOVE PRICE INCLUDES ALL LOCAL, STATE, AND FEDERAL TAXES."

Amended by Acts 1950, No. 26, §1; Acts 1952, No. 5, §2: Acts 1957, No. 16, §1; Acts 1968, Ex.Sess., No. 7, §3. Acts 1984, 1st Ex. Sess., No. 11, §1, eff. July 1, 1984.

{{NOTE: SEE ACTS 1984, 1ST EX. SESS., NO. 11, §3, EFF. MARCH 27, 1984.}}



RS 47:726.1 - Gasoline and other motor fuels; advertised price; requirement

§726.1. Gasoline and other motor fuels; advertised price; requirement

The advertised price of gasoline and other motor fuels sold at the pump shall include all taxes levied and collected on such fuel. Any advertisement of a price shall also clearly state whether the price is a "cash price" or a "credit price".

Acts 1990, No. 733, §1.



RS 47:727 - Disposition of collections

§727. Disposition of collections

A. The secretary shall forward the full amount of taxes collected by him pursuant to R.S. 47:711, including all collections of interest, penalties, and costs applicable to such taxes to the treasurer of the state immediately upon receipt to be credited by the treasurer monthly as provided by Article VII, Section 9 of the Constitution of Louisiana, except that this Section shall not be construed or applied in such a manner as to impair the obligation, validity, or security of any outstanding bonds or other debt obligations authorized in the Louisiana Constitution of 1921.

B. Until the outstanding bonds or other debt obligations heretofore issued and to be paid from the proceeds of the tax collected hereunder have been fully paid in principal and interest, the taxes collected hereunder shall be credited by the treasurer in the order and in the proportions as follows:

(1) Nine-twentieths of the amount received from one cent per gallon not to exceed five hundred thousand dollars annually shall be credited to the Board of Commissioners of the Port of New Orleans until such time as the principal of, and the interest on, all of the outstanding bonds heretofore issued by said board of commissioners shall mature or until 2001, whichever is sooner.

(2) The full amount of taxes collected pursuant to R.S. 47:711 remaining after satisfying the requirements set forth in Paragraph (1) of this Subsection shall be credited to the Bond Security and Redemption Fund and thereafter shall be credited by the treasury to the Transportation Trust Fund as provided in Article VII, Section 27 of the Constitution of Louisiana. The monies shall be used solely to fund Transportation Trust Fund programs in the amounts appropriated each year by the legislature. Such monies shall be expended solely from year to year as appropriated by the legislature.

Amended by Acts 1950, No. 213, §1; Acts 1952, No. 5, §2; Acts 1954, No. 644, §1; Acts 1956, No. 81, §1; Acts 1968, Ex.Sess., No. 7, §4; Acts 1975, No. 503, §1; Acts 1977, No. 441, §1; Acts 1980, No. 380, §2; Acts 1984, 1st Ex. Sess. No. 11, §1, eff. July 1, 1984; Acts 1984, No. 272, §1; Acts 1984, No. 320, §1, eff. July 1, 1984; Acts 1987, No. 471, §1, eff. Sept. 1, 1987; Acts 1992, No. 984, §14; Acts 1997, No. 1126, §1, eff. July 1, 1997; Acts 1999, No. 897, §1, eff. July 2, 1999.



RS 47:731 - To 745 Repealed by Acts 1973, Ex.Sess., No. 11, 1, eff. Jan. 1, 1974.

PART II. LUBRICATING OIL TAX

§731. §§731 to 745 Repealed by Acts 1973, Ex.Sess., No. 11, §1, eff. Jan. 1, 1974.



RS 47:751 - To 760 Repealed by Acts 1960, No. 336, 1.

PART III. KEROSENE TAX

§751. §§751 to 760 Repealed by Acts 1960, No. 336, §1.



RS 47:771 - Application of provisions

PART IV. PROVISIONS COMMON TO TAXES ON GASOLINE

OR MOTOR FUEL AND LUBRICATING OILS

§771. Application of provisions

The provisions of this Part are supplemental to the provisions of Parts I, II, and III of this Chapter, and shall apply to the administration and enforcement of those Parts and the collection of taxes thereunder. In case of a conflict between the provisions of those Parts and the provisions of this Part, the former shall prevail.



RS 47:772 - Furnishing of bond made compulsory

§772. Furnishing of bond made compulsory

It shall be compulsory for each dealer in gasoline or motor fuel, lubricating oil, or kerosene to furnish bonds or bonds as provided in Parts I, II, and III of this Chapter. The collector shall accept a bond or bonds of any solvent surety company authorized to operate in the state in lieu of the immediate payment of the tax.



RS 47:773 - Amount, tenor and solvency of bond

§773. Amount, tenor and solvency of bond

Each dealer shall furnish bond in an amount and of tenor and solvency satisfactory to the collector. In no event shall the bond exceed in amount the total tax, penalty, or interest of the particular dealer for the last preceding three calendar months. If the dealer has had no tax, penalty, or interest for the period mentioned, the initial bond shall not exceed the amount of twenty thousand dollars for taxes on gasoline or motor fuel, ten thousand dollars for taxes on lubricating oil, and two thousand dollars for taxes on kerosene. In no event shall the bond be less than the average monthly taxes, penalties and interest due under this Chapter by such dealer during the last preceding twelve calendar months. Nothing contained herein shall be construed to prevent the prepayment by the dealer of the taxes involved so as to reduce the amount of the bond required so long as such payments are strictly in accord with rules and regulations prescribed by the collector. Each dealer may furnish a separate bond for taxes on gasoline or motor fuel, for taxes on lubricating oil, and for taxes on kerosene, or at his option the dealer may furnish a combined bond covering his liability for all of those taxes, the amount of which shall be the aggregate of the amounts which would be required if separate bonds were furnished.

Amended by Acts 1958, No. 434, §1.



RS 47:774 - Additional or substituted bond; when required

§774. Additional or substituted bond; when required

When any bond previously furnished becomes unsatisfactory to the collector, either as to the amount or solvency or both, the collector shall call upon the dealer to furnish promptly another or larger bond satisfactory to him.

Amended by Acts 1958, No. 434, §2.



RS 47:775 - Effect of failure to furnish additional or substituted bond when required

§775. Effect of failure to furnish additional or substituted bond when required

When any dealer required to furnish additional or substituted bond under the provisions of R.S. 47:774 fails to do so after five days written notice to such dealer, all taxes levied under this Chapter and secured by the bond required to be increased, supplemented or substituted shall ipso facto become delinquent and the collector shall forthwith proceed to collect the taxes in the same manner as if no bond had ever been furnished and accepted, without, however, waiving or prejudicing any rights under any bond held by him to guarantee the payment of any tax, interest, penalties or costs under this Chapter.



RS 47:776 - Failure to pay tax or furnish bond; gasoline or motor fuel, lubricating oil, and kerosene made subject to attachment

§776. Failure to pay tax or furnish bond; gasoline or motor fuel, lubricating oil, and kerosene made subject to attachment

Failure to pay any tax levied under Parts I, II, or III of this Chapter or any interest, penalties or costs applicable thereto, or failure to furnish bond as provided in those Parts and in this Part shall ipso facto and without demand or putting in default, make the said tax, penalties and interest delinquent and shall be construed as an attempt to avoid the payment thereof, which shall be sufficient grounds for attachment of the gasoline or motor fuel, lubricating oil, or kerosene, as the case may be, wherever the same may be located or found, whether the delinquent taxpayer is a resident or nonresident of this state and whether the gasoline or motor fuel, lubricating oil, or kerosene is in the possession of the delinquent taxpayer or in the possession of other persons. The gasoline or motor fuel, lubricating oil and kerosene are hereby made responsible for the payment of the tax applicable thereto as levied in Parts I, II, and III of this Chapter, together with any interest, penalties and costs accruing thereon; and the collector is hereby specifically authorized to attach, seize or sequester any gasoline or motor fuel, lubricating oil or kerosene subject to tax under those Parts when the tax is not paid at the time when it shall become due and payable. The procedure prescribed by law shall be followed, except that no bond shall be required of the collector.



RS 47:777 - Failure to pay tax or furnish bond; suit to enjoin further pursuit of business

§777. Failure to pay tax or furnish bond; suit to enjoin further pursuit of business

When any dealer fails to pay any tax levied under Parts I, II, and III of this Chapter or any interest, penalties or costs applicable thereto, or fails to furnish bond as provided in those Parts and in this Part, the collector is authorized to take a rule on the said dealer, by motion in a court of competent jurisdiction, to show cause in not less than two nor more than ten days, exclusive of holidays, after the service thereof, which rule may be tried out of term and in chambers, and shall always be tried by preference, why said dealer should not be ordered to cease from further pursuit of business as a dealer. In case the rule is made absolute, the order rendered thereon shall be considered a judgment in favor of the state prohibiting such dealer from the further pursuit of the business until such time as he has paid the said delinquent tax, penalties and interest and in addition has furnished the bond. Every violation of the injunction shall be considered as a contempt of court, and punished according to law.

When bond has been furnished by the dealer, the surety on said bond may be joined in said rule with the dealer and condemned in solido for the amount of the tax, interest, penalties, attorneys' fees and costs.



RS 47:778 - Records of dealers and transporters; examination by collector

§778. Records of dealers and transporters; examination by collector

Each dealer, distributor or importer of gasoline or motor fuel, lubricating oil, or kerosene shall secure, maintain and keep for a period of two years a complete record of gasoline or motor fuel, lubricating oil and kerosene by him received, used, sold or delivered within this state, with invoices, bills of lading and other pertinent records and papers as may be required by the collector for the reasonable administration of this Part and Parts I, II, and III of this Chapter. All such records shall be open for inspection by the collector at all reasonable hours.

The collector is specifically authorized to examine at all reasonable hours the books, records and other documents of all transportation companies, agencies or firms operating in this state, whether these companies, agencies or firms conduct their business by rail, water or otherwise, in order to determine what dealers are importing or otherwise shipping gasoline or motor fuel, lubricating oil and kerosene which are liable for tax under this Chapter.



RS 47:779 - Collector authorized to search storage places and transportation equipment

§779. Collector authorized to search storage places and transportation equipment

In order to strengthen and make more effective the manner and methods of enforcing payment of the taxes levied in Parts I, II, and III of this Chapter, and to insure the collection thereof, the collector is authorized to search and examine any warehouse, boat, store, storeroom, automobile, truck, conveyance, vehicle or any and all places of storage, or any and all means of transportation, where there is probable cause to believe the terms of this Chapter have been, or are being violated.



RS 47:780 - Seizure of equipment for evidence

§780. Seizure of equipment for evidence

Any automobile, truck, boat, conveyance, vehicle or other means of transportation, other than a common carrier, caught or detected transporting any gasoline or motor fuel, lubricating oil, or kerosene taxed by this Chapter without the tax thereon having been paid, or a bond furnished to guarantee the payment of the said tax, may be seized by the collector in order to secure the same as evidence in a trial brought under this Chapter.



RS 47:781 - Illegal transportation of gasoline or motor fuel, lubricating oil, or kerosene; equipment subject to seizure, forfeiture, and sale

§781. Illegal transportation of gasoline or motor fuel, lubricating oil, or kerosene; equipment subject to seizure, forfeiture, and sale

The importation into this state, the transportation, carriage, or movement from point to point in this state by any automobile, truck, boat, conveyance, vehicle, or other means of transportation of any gasoline or motor fuel, lubricating oil, or kerosene on which any tax as levied in Parts I, II, or III of this Chapter has not been paid, is prohibited, and any automobile, truck, boat, conveyance, vehicle or other means of transportation so transporting any gasoline or motor fuel, lubricating oil, or kerosene shall be subject to seizure by the collector and forfeiture and sale in the manner provided for in this Part.



RS 47:782 - Procedure for forfeiture and sale

§782. Procedure for forfeiture and sale

The collector is authorized, in a summary proceeding, or by an action against the owner or operator of any automobile, truck, boat, conveyance, vehicle or other means of transportation, other than a common carrier, used in the transportation, of any gasoline or motor fuel, lubricating oil, or kerosene on which a tax is levied by Parts I, II, or III of this Part, and on which said tax has not been paid in the manner therein provided, to demand the forfeiture and sale of the said automobile, truck, boat, conveyance, vehicle, or other means of transportation used in the said illegal transportation.

In all cases where it is made to appear by affidavit, that the residence of the owner of the automobile, truck, boat, conveyance, vehicle or other means of transportation is out of the state or is unknown to the collector, the court having jurisdiction of the proceeding shall appoint an attorney at law to represent the absent owner, against whom the rule shall be tried contradictorily within ten days after the filing of the same. The affidavit may be made by the collector or one of his assistants or by the attorney representing the collector, if it is not convenient to obtain the affidavit from the collector. The attorney appointed to represent the absent owner may waive service and citation of the petition or rule, but shall not waive time nor any legal defense.

If upon the trial of the proceeding it is established that the automobile, truck, boat, conveyance, vehicle, or other means of transportation has been used to transport any gasoline or motor fuel, lubricating oil, or kerosene on which the tax has not been paid, then the court shall render judgment accordingly, declaring the forfeiture of the automobile, truck, boat, conveyance, vehicle, or other means of transportation, and ordering the sale thereof after ten days notice by advertisement in the official parish paper where the seizure is made. The sale shall be made by the civil sheriff of the parish of Orleans, or by the sheriff of the parish in which the seizure is made, at public auction at the courthouse to the highest bidder for cash and without appraisal; it being the intent and purpose of this Section to afford by these proceedings the owner of the automobile, truck, boat, conveyance, vehicle, or other means of transportation a fair opportunity for hearing in a court of competent jurisdiction. It is further the intent and purpose of this Section that the forfeiture and sale of the automobile, truck, boat, conveyance, vehicle, or other means of transportation shall operate as a penalty for the violation of this Chapter by illegal transportation; and the payment of the tax due at the moment of seizure or thereafter shall not operate to prevent, abate, discontinue, or defeat the forfeiture and sale of the said property.

All funds collected from the said seized and forfeited property shall be paid into the state treasury and credited to the same fund or funds which would receive credit for the tax on the product illegally transported.

The court shall fix the fee of the attorney representing the owner when appointed by the court, at a nominal sum not to exceed ten per cent (10%), which shall be taxed as costs and shall be paid out of the proceeds of the sale of said property.



RS 47:783 - Reports by common or contract carrier

§783. Reports by common or contract carrier

All common or contract carriers, whether railroads, truck lines, steamships, boat lines, ferries, or other means of transportation, doing business or making deliveries within the State of Louisiana, shall file with the collector, monthly on or before the 15th day of the month succeeding the period covered by the statement, reports showing in detail the quantities of gasoline or motor fuel, lubricating oil, and kerosene delivered by them at points of ultimate destination, or otherwise, whether in tank car lots or otherwise, the date of delivery and by whom and to whom shipped.



RS 47:784 - Transportation by automobile or truck between 9:00 p.m. and 5:00 a.m. prohibited

§784. Transportation by automobile or truck between 9:00 p.m. and 5:00 a.m. prohibited

It shall be unlawful for any distributor or any retail dealer to receive or transport by automobile or truck, to deliver or have delivered into the place of business, storage tanks, or equipment of the said distributor or retail dealer any gasoline or motor fuel, lubricating oil, or kerosene between the hours of 9 o'clock p.m. and 5 o'clock a.m., and the receipt or transportation by automobile or truck by the distributor or retail dealer during the said hours shall be a violation of the provisions of this Part by the distributor, retail dealer, and the person, firm or corporation owning or having so delivered said gasoline or motor fuel, lubricating oil, or kerosene, and their agents, servants or employees engaged in making the unlawful delivery. The automobile or truck so engaged in any such illegal transportation or delivery shall be subject to seizure by the collector and forfeiture and sale in the manner provided for in this Part. Provided, that the collector of revenue, under rules and regulations established by him, may permit the receipt, transportation and delivery of gasoline, or other motor fuel, otherwise prohibited by the provisions of this Section.



RS 47:785 - System of import permits authorized

§785. System of import permits authorized

In order to prevent the illegal importation of gasoline or motor fuel, lubricating oil, or kerosene, into this State, and to strengthen and make more effective the manner and methods of enforcing payment of the taxes thereon, the collector is authorized to put into operation a system of permits whereby any person, firm, corporation, or dealer who has furnished bond to guarantee the payment of the tax as provided by law, may import gasoline or motor fuel, lubricating oil, or kerosene, by truck, automobile, or other means of transportation, other than a common carrier, without having the truck, automobile, or other means of transportation seized and subjected to legal proceeding for its forfeiture. Such system of permits shall require the person who desires to import gasoline or motor fuel, lubricating oil, or kerosene into this state, to apply to the collector or his representative, for a permit, stating the kind of vehicle to be used, the name of the driver, the license number of the vehicle, the number of gallons to be imported, the date, and such other information as the collector may deem proper or necessary to prevent the illegal importation and transportation of gasoline or motor fuel, lubricating oil, or kerosene.



RS 47:786 - Information by transporter; designated routes

§786. Information by transporter; designated routes

A. To properly identify any gasoline being imported, exported, or otherwise moved within Louisiana, upon the highways of Louisiana, a person shall have in his possession during the entire time he is hauling, transporting, or delivering such gasoline, a dated invoice, bill of lading, or manifest which shall show the following:

1. The seller's and the purchaser's name and address.

2. The origin of the gasoline being transported.

3. The particular destination or destinations of the gasoline being transported.

4. The designated routes to be followed when exporting or importing gasoline, as required by Subsection B of this Section.

5. The quantities of each type of gasoline being transported.

6. Such other information as the secretary of Revenue may require to implement the intent of this Section.

B.(1) It shall be unlawful to import into Louisiana or export from Louisiana, any gasoline from or into a state which has a lower tax rate on gasoline than does Louisiana except upon Louisiana highways designated or authorized for such movements by the secretary of the Department of Revenue. Transporters must submit written requests for assignments of designated highways to the secretary and approval must be secured prior to any interstate movements of gasoline.

(2) For the purpose of enforcing this Subsection, "import" shall mean the product originated in another state and is destined for delivery into Louisiana. "Export" shall mean the product originated in Louisiana to be destined for delivery into another state.

C. Any person transporting gasoline shall, at the request of the secretary of Revenue or his authorized agents or any weights and standards police officer, produce and offer for investigation the documents required by Subsection A of this Section. Failure to produce those documents at the time of the inspection or if, when produced, they fail to disclose the information required, shall be prima facie evidence of violation of this Section.

D. Any person violating the provisions of this Section shall be fined three hundred dollars for the first offense, six hundred dollars for the second offense, and not less than one thousand two hundred dollars, nor more than two thousand dollars for each succeeding offense.

E. The secretary of the Department of Revenue or any weights and standards police officer is authorized to impound any vehicle used in violation of this Section and the gasoline contained therein until the violator posts a bond of two thousand dollars with the secretary, which bond shall remain in effect until determination of the appropriate fine as prescribed in Subsection D of this Section and payment thereof by the violator. If at the end of one hundred and twenty days the fine prescribed in Subsection D above has not been paid, the vehicle and gasoline may be sold under the provisions of R.S. 47:782.

F. The provisions of this Section shall not apply to common or contract carrier licensed by the Interstate Commerce Commission who are required to file monthly reports as required in R.S. 47:783, to farmers registered for gasoline refunds under the provisions of R.S. 47:1681-1691 who move gasoline within the state, in quantities of five hundred gallons or less, from one location to another within the scope of their farming activities, nor to anyone moving within the state of Louisiana, any gasoline which is not for resale provided the quantity so transported shall not exceed one hundred fifty gallons.

G. The provisions of Subsection A of this Section shall not apply to delivery trucks commonly known as bobtails or tank wagons with a total capacity of two thousand five hundred gallons or less when such deliveries originate in Louisiana and have a Louisiana destination.

Added by Acts 1978, No. 713, §1, eff. Jan. 1, 1979; Acts 1983, No. 91, §1; Acts 1997, No. 658, §2.



RS 47:787 - Criminal penalty

§787. Criminal penalty

Any person who shall import into this State for sale, use or consumption any gasoline or motor fuel, lubricating oil or kerosene, or shall use or consume, sell, offer for sale, hold in storage for sale, use or consumption within this state any gasoline or motor fuel, lubricating oil or kerosene without having paid the tax levied in Parts I, II, or III of this Chapter or furnished a bond guaranteeing the payment of such tax, or who shall fail to make any report required by those Parts or who shall violate any of the provisions of this Part shall be fined not more than one thousand dollars ($1,000) or imprisoned not more than two years or both.



RS 47:788 - Administration by collector of revenue

§788. Administration by collector of revenue

The collector shall collect and enforce the collection of the taxes levied in this Chapter on gasoline or motor fuel, lubricating oil, and kerosene. In the discharge of that duty, his power and authority to examine the records of taxpayer and others, to examine witnesses under oath, to correct erroneous returns, to determine the tax due when no return is filed, and to assess and collect unpaid taxes shall, except as otherwise expressly provided in this Chapter, be as provided in Chapter 18 of Sub-title II of this Title.



RS 47:789 - Repealed by Acts 1950, No. 26, 2

§789. Repealed by Acts 1950, No. 26, §2



RS 47:801 - Definitions

PART V. SPECIAL FUELS TAX LAW

§801. Definitions

As used in this Part the following words, terms and phrases have the meaning ascribed to them in this Section, except where the context indicates a different meaning:

(1) "Bulk", as used in connection with the sale and handling of special fuels, means a quantity of distillate fuel in excess of five (5) gallons, and any quantity of liquefied gas other than in cylinders containing one hundred (100) pounds or less.

(2) "Dealer" means and includes every person who sells special fuels at retail and delivers such special fuels into the fuel supply tanks of motor vehicles.

(3) "Dyed fuel" means any fuel meeting the definition of special fuels that is required to be dyed pursuant to the requirements of the Internal Revenue Service and is destined for tax-exempt uses or other uses as specifically authorized.

(4) "Exporting" means taking special fuels out of this state in the fuel supply tanks of a motor vehicle.

(5) "Fire truck" means vehicles built with the capability of operating fire fighting equipment such as hoses, ladders, and pumps and carrying teams of firefighters to fire scenes.

(6) "Importing" means bringing special fuels into this state in the fuel supply tanks of a motor vehicle.

(7) "Interstate User" means any person who imports or exports special fuels into or out of this state in the fuel supply tanks of motor vehicles owned or operated by him.

(8) "Motor Vehicle" means and includes any automobile, truck, truck-tractor, tractor, bus, vehicle, or other conveyance which is propelled by an internal combustion engine or motor, and is licensed, or required to be licensed, for highway use.

(9) "Person" includes, in addition to the definition contained in R.S. 47:2, all cities, municipalities, and other subdivisions, departments, agencies, boards and instrumentalities of a state.

(10) "Special Fuels" means and includes all combustible gases and liquids used or suitable for use in an internal combustion engine or motor for the generation of power for motor vehicles, except such fuels as are subject to the tax imposed by Part I of Chapter 7 of Title 47 of the Louisiana Revised Statutes of 1950.

(11) "Supplier" means any person who sells or delivers special fuels to a user or dealer in this state for resale or use.

(12) "Use" or "Used" means,

(a) Keeping special fuels in storage and selling, using or otherwise dispensing, for the operation of motor vehicles.

(b) Selling special fuels in this state to be used for operating motor vehicles.

(c) Operating a motor vehicle in this state with special fuels.

(d) Importing special fuels into this state.

(13) "User" means and includes every person who delivers or causes to be delivered any special fuels into the fuel supply tanks of motor vehicles owned or operated by him.

Acts 1964, Ex.Sess., No. 3, §2; Acts 1984, No. 654, §1, eff. Oct. 1, 1984; Acts 1986, No. 879, §1, eff. Jan. 1, 1987; Acts 1995, No. 603, §1, eff. Jan. 1, 1996; Acts 2002, No. 28, §1, eff. July 1, 2002.



RS 47:802 - Imposition of tax

§802. Imposition of tax

A. There is hereby levied a tax of sixteen cents per gallon on all special fuels, as defined in R.S. 47:801, when sold, used, or consumed in the state of Louisiana for the operation of motor vehicles, licensed or required to be licensed for highway use, to be computed, collected, reported, and paid as hereafter set forth, except that whenever liquefied petroleum gas or compressed natural gas is sold to, delivered to, or used by any person who pays the annual fuel tax levied under the provisions of R.S. 47:802.3, the imposition of the tax levied under the provisions of this Section shall not apply.

B. The full amount of taxes collected pursuant to this Section shall be credited to the Bond Security and Redemption Fund.

C. The monies shall be used solely to fund projects of the Highway Priority Program (R.S. 48:228 et seq.), the Parish Transportation Fund (R.S. 48:751 et seq.), the Statewide Flood-Control Program (R.S. 38:90.1 et seq.), and the Parish Bridge Replacement Program. Such monies shall be expended solely from year to year as appropriated by the legislature for the purposes of the Highway Priority Program, the Parish Transportation Fund, and the Statewide Flood-Control Program.

Acts 1964, Ex.Sess., No. 3, §2. Amended by Acts 1968, Ex.Sess., No. 11, §1. Acts 1984, 1st Ex. Sess., No. 12, §1, eff. July 1, 1984. Acts 1984, No. 321, §1, eff. July 1, 1984; Acts 1986, No. 879, §1, eff. Jan. 1, 1987; Acts 1992, No. 984, §14.



RS 47:802.1 - Refunds; undyed diesel fuel used for other than highway purposes

§802.1. Refunds; undyed diesel fuel used for other than highway purposes

A. Prior to purchasing undyed special fuel for nontaxable purposes, a user must meet the following requirements and conditions in order to file a claim for refund or credit.

(1) The user must make application to receive approval from the Department of Revenue, on forms prescribed by the secretary, stating the purposes for which such fuel will be used.

(2) The user must furnish a copy of the department's approval to his supplier prior to purchasing fuel.

B. Users, meeting the qualifications of Subsection A, who have paid the taxes levied under R.S. 47:802(A) and 820.1(A) on undyed special fuels may obtain a refund when the fuel is used for a purpose other than in a vehicle licensed or required to be licensed for highway use. This refund can be exercised under one of the following options, each of which shall foreclose the user from exercising any other option as related to the same period and fuel:

(1) Users may file a quarterly refund claim with the secretary of the Department of Revenue setting forth the amount of fuel purchased during the quarter with the amount of tax paid, the licensed suppliers from which the fuel was purchased and the purpose for which the fuel was used on forms prescribed by the secretary.

(2) Users may assign the right to their refund to the licensed suppliers who sold or delivered the fuel to the user. Such licensed suppliers shall issue a credit to the user for the tax and, having done so, may then claim the credit on the return filed for the reporting period in which the credit was given.

C. The secretary shall promulgate rules and regulations for the administration and enforcement of this Section.

Acts 1995, No. 603, §1, eff. Jan. 1, 1996; Acts 1997, No. 658, §2.



RS 47:802.2 - Refunds; licensed vehicles used by commercial fishermen

§802.2. Refunds; licensed vehicles used by commercial fishermen

A. The secretary of the Department of Revenue shall make refunds of special fuels taxes on undyed tax-paid special fuels used in any vehicle utilized by a licensed commercial fisherman in the administration of business associated with commercial fishing only when the requirements of this Section have been fully complied with.

B. A claimant for a refund pursuant to this Section shall be registered with the secretary of the Department of Revenue prior to filing for a refund. Claims for refund must be filed within six months after the date of purchase on forms prescribed by the secretary. Purchases that are dated six months prior to filing the claim shall be disallowed and the claim reduced by the amount shown on the invoice. No more than one claim shall be filed for any particular period and all claims shall be signed by the claimant or his authorized agent.

C. An authorized refund claimant shall submit a claim indicating the miles traveled and gallons purchased for the period in which the claim is filed, together with the original special fuels invoice completely filled out. Special fuels invoices which do not meet the requirements of R.S. 47:806(B)(2)(a) shall be disallowed.

Added by Acts 1982, No. 820, §1, eff. Jan. 1, 1983; Acts 1982, No. 873, §1, eff. Jan. 1, 1983; Acts 1995, No. 603, §1, eff. Jan. 1, 1996; Acts 1997, No. 658, §2.



RS 47:802.3 - Users of liquefied petroleum gas or compressed gas annual fuel tax; certain vehicles excepted

§802.3. Users of liquefied petroleum gas or compressed gas annual fuel tax; certain vehicles excepted

A. The owner or operator of a motor vehicle having a gross weight of ten thousand pounds or less which is propelled by an internal combustion engine or motor capable of using liquefied petroleum gas or compressed natural gas as fuel shall pay the special fuels tax by paying either an annual flat rate in the amount of eighty percent of one hundred fifty dollars, based on a sixteen-cent-per-gallon special fuels tax rate or a variable rate of eighty percent of the current special fuels tax rate. The variable tax computation shall be based on estimated fuel efficiency of twelve miles per gallon, but not to exceed the annual flat rate. In the event of an increase or reduction of the special fuels tax, the annual flat rate shall increase or decrease based on one hundred fifty dollars at a sixteen-cent-per-gallon special fuels tax rate rounded to the nearest dollar, and the variable rate shall be based on eighty percent of the per-gallon special fuels tax in effect.

B. The owner or operator of a motor vehicle having a gross weight of more than ten thousand pounds and which is propelled by an internal combustion engine or motor capable of using liquefied petroleum gas or compressed natural gas, shall pay the special fuels tax by paying the rate of eighty percent of the special fuels tax rate in effect on all such fuel so used. The aggregate annual tax paid by such person shall not be less than eighty percent of one hundred fifty dollars based on a sixteen-cent-per-gallon special fuels tax per motor vehicle. For the purpose of determining the amount of the tax and enforcing this Subsection, the number of gallons of liquefied petroleum gas or compressed natural gas used the previous year on the highways of this state shall be determined by using the following schedule for calculating the number of miles per gallon:

TYPE OF VEHICLE

MILES PER GALLON

1. Any motor vehicle with two axles which

has a gross license tag weight classification

of 10,000 pounds to 20,000 pounds

9

2.

Any motor vehicle with two axles which

has a gross license tag weight classification

in excess of 20,000 pounds

7

3.

Any motor vehicle or motor vehicles with

a combination of three axles

6

4.

Any motor vehicle or motor vehicles with

a combination of four axles

5

5.

Any motor vehicle or motor vehicles with

a combination of five axles

4

C. The full amount of taxes collected pursuant to this Section shall be credited to the Bond Security and Redemption Fund. After a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay one-half of the amount of taxes collected pursuant to this Section into a special fund, which is hereby created in the state treasury and designated as the Louisiana Highway, Flood Control, and Drainage Priority Fund. The treasurer shall credit the remainder of taxes collected pursuant to this Section into the state general fund.

D. The monies in said fund shall be used solely to fund projects of the Highway Priority Program (R.S. 48:228, et seq.), the Parish Transportation Fund (R.S. 48:751, et seq.), the Statewide Flood-Control Program (R.S. 38:90.1, et seq.), and the Parish Bridge Replacement Program. Any surplus remaining to the credit of the fund on June thirtieth of each year, after all appropriations of the preceding fiscal year have been made, shall remain to the credit of the fund. Such monies shall be expended solely from year to year as appropriated by the legislature for the purposes of the Highway Priority Program, the Parish Transportation Fund, and the Statewide Flood-Control Program, and no part thereof shall revert to the general fund. Any amounts earned through investment of the monies in the fund shall remain to the credit of the fund and shall not revert to the state general fund.

E. Nothing in this Section shall be construed to apply to nonresident private carriers of passengers temporarily located in or operated on the highways of this state for a period of not more than thirty days; nor shall this Section apply to motor vehicles which are owned and operated by persons who have furnished a bond as required by R.S. 47:807(C) and which are domiciled in a state other than Louisiana.

F. The owner of any school bus, including school board owned buses, which transports Louisiana students and which is propelled by an internal combustion engine or motor capable of using liquefied petroleum gas or compressed natural gas as fuel shall pay the special fuels tax by paying an annual flat rate in the amount of one-half of the lesser of the regular flat rate or one-half of the variable rate as determined in Subsection A of this Section. In the event of an increase or reduction of the sixteen cent per gallon special fuels tax, the annual flat rate shall be based on one-half of the flat rate levied under the provisions of Subsection A of this Section.

G. In order to enforce the provisions of this Section as applicable to motor vehicles which are propelled by an internal combustion engine or motor capable of using liquefied petroleum gas or compressed natural gas, no such vehicle shall be issued a motor vehicle inspection certificate, as required by R.S. 32:1304, without a current decal as evidence of tax payment.

Acts 1986, No. 879, §1, eff. Jan. 1, 1987; Acts 1991, No. 516, §1, eff. for taxable periods beginning on or after July 1, 1992; Acts 1993, No. 666, §1, eff. for taxable periods beginning on or after July 1, 1993, based on mileage data from periods beginning on or after July 1, 1992; Acts 1994, No. 7, §1, eff. July 1, 1994.



RS 47:802.4 - Louisiana Truck Center, authorization

§802.4. Louisiana Truck Center, authorization

The secretary of the Department of Revenue shall provide the personnel and equipment required to fully implement the provisions of R.S. 32:390.23 as it relates to taxes and fees assessed and collected by this department.

Acts 1997, No. 273, §4.



RS 47:803 - Collection and payment of tax

§803. Collection and payment of tax

A.(1) The tax levied hereunder shall be collected or paid by suppliers on all special fuels sold or delivered by them, except the following:

(a) Those fuels required to be indelibly dyed and chemically marked in accordance with regulations issued by the secretary of the Treasury of the United States under 26 U.S.C. 4082 and pursuant to the regulations of the United States Environmental Protection Agency.

(b) Those fuels sold and delivered in bulk to state agencies, parish and municipal governments, and other political subdivisions of the state of Louisiana who have obtained a certificate from the Department of Revenue, and which fuels are to be used for purposes other than in a vehicle licensed or required to be licensed for highway use.

(c) Liquefied petroleum gas and compressed natural gas.

(2) The tax shall be collected and paid by suppliers on dyed fuel authorized for highway use by certain vehicles under 26 U.S.C. 4082 and the regulations adopted thereunder.

(3) Undyed special fuels when sold or delivered to a user for a purpose other than a vehicle licensed or required to be licensed for highway use, may be subject to a refund or credit under R.S. 47:802.1.

B. The tax levied hereunder shall be paid by any interstate user on special fuels imported into this state by him.

C. The tax levied hereunder shall be paid by any person who uses special fuels in this state on which the tax levied hereunder has not been paid.

Acts 1964, Ex. Sess., No. 3, §2. Acts 1984, No. 654, §1, eff. Oct. 1, 1984; Acts 1986, No. 879, §1, eff. Jan. 1, 1987; Acts 1994, No. 7, §1, eff. July 1, 1994; Acts 1995, No. 603, §1, eff. Jan. 1, 1996; Acts 1997, No. 658, §2.



RS 47:803.1 - Cooperative agreements between states for collection and payment of taxes

§803.1. Cooperative agreements between states for collection and payment of taxes

A. In lieu of the requirements of this Part with respect to licensing, bonding, reporting, and auditing, the secretary may, when in the interest of the state and its residents, enter into the International Fuel Tax Agreement or other cooperative compacts or agreements with another state or other states or provinces to permit base state or base jurisdiction licensing of persons importing motor fuel or diesel fuel into this state and liable for the tax levied by this Part, and to provide for the cooperation and assistance among the member states and provinces in the administration and collection of motor fuels consumption or use taxes.

B. The secretary is authorized to enter into such agreement on behalf of the state of Louisiana; but such agreement, arrangement, declaration, or amendment shall not be effective until stated in writing and filed with the secretary.

C. An agreement may provide:

(1) For determining the base state for users, user records requirements, audit procedures, exchange of information, and persons eligible for tax licensing;

(2) For defining qualified motor vehicles;

(3) For determining if bonding is required;

(4) For specifying reporting requirements and periods including defining uniform penalty and interest rates for late reporting;

(5) For determining methods for collecting and forwarding of motor fuel taxes and penalties to another jurisdiction; and

(6) For any other provisions as will facilitate the administration of the agreement.

D. The secretary may, as required by terms of the agreement, forward to officers of another state any information in the secretary's possession relative to the manufacture, receipt, sale, use, transportation, or shipment of motor fuels by any person. The secretary may disclose to officers of another state the location of offices, motor vehicles, and other real and personal property of users of motor fuels.

E. The agreement may provide for each state to audit the records of persons based in the state to determine if the motor fuel taxes due each state are properly reported and paid. Each state shall forward the finding of the audits performed on persons based in the state to each state in which the person has taxable use of motor fuels. For persons not based in this state and who have taxable use of motor fuels in this state, the secretary may serve the audit findings received from another state in the form of a proposed assessment of the person as though an audit was conducted by the secretary.

F. Any agreement entered into under this Section shall not preclude the secretary from auditing the records of any person covered by the provisions of this Part.

G. The secretary may promulgate rules and regulations for the administration and enforcement of any such agreement.

H. The legal remedies and procedures for any person served with an order or proposed assessment under this Part shall be as prescribed by law.

I. Persons licensed in accordance with the provisions of such agreement shall be considered fully licensed in Louisiana as a Motor Fuel/Diesel Fuel Importer For Use.

Acts 1987, No. 54, §1, eff. June 8, 1987.



RS 47:803.2 - Dyed special fuel; taxable use by fire trucks

§803.2. Dyed special fuel; taxable use by fire trucks

A. Notwithstanding any other law to the contrary, a fire department/district may purchase dyed fuel for use in the operation of fire trucks as defined in R.S. 47:801(5) when all of the following apply:

(1) The fire department/district or a fire company within a fire department or a fire district does not have access to bulk storage for tax-paid special fuels to be used in their fire trucks.

(2) It has been certified to the Department of Revenue that undyed special fuel is regularly not available within the respective fire district.

(3) The only special fuel available within the respective fire district for use in the fire trucks is dyed special fuel.

B. Any fire department/district meeting the qualifications in Subsection A that purchases dyed fuel for highway use shall remit the tax due under this Part directly to the Department of Revenue.

C. Prior to purchasing dyed special fuel to be used for taxable purposes, fire departments/districts that meet the criteria established in Subsection A must obtain a direct payment number, hereinafter referred to as an "FD Number".

D. Upon application to the department for an FD Number, the department shall review the application and shall make a visual inspection of the respective area to determine that the qualifications have been met.

E. If the qualifications are not met, the application for an FD Number will be denied.

F. If the qualifications are met, the department shall issue an FD Number and provide a certificate to the applicant that will allow for the purchase of dyed special fuel to be used for the operation of the fire trucks only. A copy of this certificate must also be maintained in the fire truck.

G. Once an FD Number is issued, the fire department/district shall maintain a complete record of all dyed special fuel purchased for use in the fire trucks. The records shall include a serially numbered invoice issued in not less than duplicate counterparts on which shall be the name and address of the supplier, dealer, or user from whom the fuel is purchased, the date of purchase, the number of gallons, the kind of special fuel delivered, the mileage of the vehicle to be evidenced by the odometer, and the state highway license number or unit number of the fire truck. The invoice shall reflect that the tax was not paid at the time of purchase. One counterpart of the invoice shall be kept by the dealer as part of his record. Another counterpart shall be delivered to the operator of the fire truck and carried in the cab compartment of the fire truck.

H. The holder of the FD Number shall on or before the twentieth day of each calendar month, file with the secretary, on forms prescribed by him, a report accounting for the dyed special fuel purchased during the preceding calendar month for the operation of the fire trucks and remit the applicable state special fuels tax.

I. The department shall review the procedures and practices, records and reports of the holder of the FD Number.

J. The FD Number issued by the department under this Section may be revoked by the secretary at any time if the holder fails to meet the qualifications provided for in this Section.

K. Purchase of dyed special fuel for taxable use in vehicles other than fire trucks as provided herein, failure to maintain the records as required or to timely remit the applicable tax will result in the withdrawal of the FD Number and shall subject the noncomplying fire department/district to the provisions of this Chapter.

Acts 2002, No. 28, §1, eff. July 1, 2002.



RS 47:804 - Separate storage tanks for taxable special fuels and for tax-free storage

§804. Separate storage tanks for taxable special fuels and for tax-free storage

A. All users, dealers, and suppliers of special fuels who maintain their own storage tanks in this state except users of liquefied petroleum gas or compressed natural gas as fuel, are required to have a separate storage tank for taxable special fuels, which tanks are to be physically separate and apart from any other tanks or fueling units, and to indicate it by placing thereon or nearby in a conspicuous place the words "Tax-Paid Fuels" in letters not less than five inches high. Suppliers are required to collect the tax on all special fuels delivered into such tanks.

B. All suppliers, dealers, and users who have facilities for storing special fuels other than liquefied petroleum gas or compressed natural gas not intended for motor vehicle use and which facilities are suitable to fuel motor vehicles using special fuels other than liquefied petroleum gas or compressed natural gas, shall mark such storage facilities with the words "Dyed Fuel - Not for Motor Vehicle Use" in letters not less than five inches high, and suppliers may deliver into such storage without collecting the tax levied hereunder. If such tanks are not provided then all special fuels delivered by suppliers into storage tanks suitable for fueling motor vehicles become taxable.

C. Any special fuel other than liquefied petroleum gas or compressed natural gas which is not intended for motor vehicle use and is stored in separate facilities as provided in Subsection B of this Section must be indelibly dyed and chemically marked in accordance with regulations issued by the secretary of the Treasury of the United States under 26 U.S.C. 4082.

Acts 1964, Ex.Sess., No. 3, §2. Acts 1984, No. 654, §1, eff. Oct. 1, 1984; Acts 1986, No. 879, §1, eff. Jan. 1, 1987; Acts 1995, No. 603, §1, eff. Jan. 1, 1996.



RS 47:805 - Bulk sales

§805. Bulk sales

Except in the case of tax-paid deliveries into the fuel supply tanks of motor vehicles, it shall be unlawful to make bulk sales of special fuels to any user or dealer who is not licensed as such, when the supplier knows, or reasonably should know the purchaser is not a licensed user or dealer. When a user or dealer's license has been revoked and written notice of the revocation has been received by the supplier from the secretary, it shall be unlawful for the supplier to make bulk sales or deliveries to such user or dealer of special fuels on which the tax has not been paid unless delivery is into facilities which are not suitable for fueling motor vehicles.

Acts 1964, Ex.Sess., No. 3, §2. Acts 1984, 1st Ex. Sess., No. 12, §1, eff. July 1, 1984.

{{NOTE: SEE ACTS 1984, 1ST EX. SESS., NO. 12, §2, EFF. MARCH 27, 1984.}}



RS 47:806 - Records required; invoices; false records a violation

§806. Records required; invoices; false records a violation

A.(1) Every supplier, dealer, or user licensed, or required by law to secure a license, to sell, deliver, or to use special fuels, shall keep a complete record of all special fuels purchased or received and sold, delivered, or used by them showing for each purchase, receipt, sale, delivery, or use:

(a) The date;

(b) The name and address of the seller or of the person from whom received, and if sold or delivered in bulk quantities, the name and address of the purchaser or recipient;

(c) An accurate record of the number of gallons of each product used for taxable purposes with quantities measured by a meter; and

(d) Inventories of special fuels on hand at the end of each month except for those special fuels in a tank marked "Not for Motor Vehicle Use."

(2) These records shall be kept until the taxes to which they relate have prescribed, and shall be open to inspection by the secretary of revenue or his authorized representative upon request.

B.(1) For each bulk sale and delivery of special fuels, whether or not subject to tax hereunder, the record required shall include an invoice with serial numbers printed thereon showing the name and address of both the supplier and purchaser, and the complete information set out hereinabove for each such sale, one counterpart of which shall be delivered to the purchaser and another counterpart kept by the supplier or dealer for the period of time and purpose above provided.

(2)(a) For each delivery of special fuels into the fuel supply tank of a motor vehicle, the required record shall include a serially numbered invoice issued in not less than duplicate counterparts on which shall be printed, or stamped with a rubber stamp the name and address of the supplier, dealer, or user making such delivery and on which shall be shown, in spaces to be provided on such invoice, the date of delivery, the number of gallons, the kind of special fuels delivered, the total mileage of the motor vehicle into which delivered, such mileage to be evidenced by odometer or hub meter reading or in the case of interstate passenger buses registered with the Interstate Commerce Commission by such documentation acceptable by the secretary, and the state highway license number or unit number of said motor vehicle. The invoice shall reflect that the tax has been paid or accounted for on each of the products delivered. One counterpart of the invoice shall be kept by the supplier, dealer, or user making such delivery as a part of his record and for the period of time and purposes hereinabove provided. Another counterpart shall be delivered to the operator of the motor vehicle and carried in the cab compartment of the motor vehicle for inspection by the secretary or his representatives, until the fuel it covers has been consumed.

(b) With respect to users who purchase in bulk, for each delivery of special fuels into the fuel supply tank of a motor vehicle the required record shall include a serially numbered invoice issued in not less than duplicate counterparts on which shall be typed, handwritten, printed, or stamped with a rubber stamp the name and address of the supplier, dealer, or user making such delivery and on which shall be shown, in spaces to be provided on such invoice, the date of delivery, the number of gallons, the kind of special fuels delivered, the total mileage of the motor vehicle into which delivered, such mileage to be evidenced by odometer or hub meter reading or in the case of interstate passenger buses registered with the Interstate Commerce Commission by such documentation acceptable by the secretary, and the state highway license number or unit number of said motor vehicle. The invoice shall reflect that the tax has been paid or accounted for on each of the products delivered. One counterpart of the invoice shall be kept by the supplier, dealer, or user making such delivery as a part of his record and for the period of time and purposes hereinabove provided. Another counterpart shall be delivered to the operator of the motor vehicle and carried in the cab compartment of the motor vehicle for inspection by the secretary or his representatives, until the fuel it covers has been consumed.

(3) In lieu of the invoices required herein, a computer record generated by a cardlock or meter system may be used for purposes of substantiating a claim for a tax refund otherwise provided by law which is submitted by a Louisiana bonded interstate user or a user licensed under the provisions of the International Fuel Tax Agreement to the Department of Revenue for special fuels purchased or received, and sold, delivered or used, where such special fuels were purchased or received from an attended or unattended location through use of a cardlock or meter system maintained and controlled by a supplier licensed for the tax free purchase of special fuels, provided that such records contain the information required in Subsection A of this Section as applicable, and notwithstanding that the computer record may contain such information for multiple special fuels transactions.

C.(1) The provisions of this Section shall not apply to the owner or operator of a private passenger motor vehicle or truck having a gross weight of six thousand pounds or less which is propelled by an internal combustion engine or motor which uses a fuel taxed under the provisions of this Part other than liquefied petroleum gas or compressed natural gas and which is licensed, or required to be licensed, for highway use.

(2) The provisions of this Section shall not apply to the owner or operator of a motor vehicle, truck, or truck-tractor which is owned and operated exclusively for commercial use within this state by a business domiciled within this state, which is propelled by an internal combustion engine or motor which uses a fuel taxed under the provisions of this Part other than liquefied petroleum gas or compressed natural gas, and which is licensed, or required to be licensed, for highway use.

D. On all deliveries of special fuels to a user by common or contract carriers, the shipper shall stamp on the manifest or bill of lading in letters not less than one-quarter inch high "Tax Paid" whenever the tax levied hereunder has been paid, and "Not For Motor Vehicle Use" whenever the tax levied hereunder has not been paid. It shall be a violation of this Part for any driver for a carrier to deliver special fuels covered by a manifest or bill of lading stamped "Not For Motor Vehicle Use" into a tank marked "Tax-Paid Special Fuels".

E. The willful issuance of any invoice, bill of sale or receipt which is false, untrue or incorrect in any material particular or the alteration, or changing except for errors, or forging any such invoice, bill of sale or receipt, or any duplicate of any such receipt pertaining to special fuels, shall constitute a violation of this Part.

F.(1) The provisions of this Section shall not apply to the owner or operator of a motor vehicle having a gross weight of ten thousand pounds or less which is propelled by an internal combustion engine or motor which uses liquefied petroleum gas or compressed natural gas as fuel if the owner or operator elects to pay the flat rate available under R.S. 47:802.3.

(2) If the owner or operator of a vehicle described in Paragraph (1) elects to pay the variable rate available under R.S. 47:802.3, said owner or operator shall maintain records to verify total mileage of that vehicle in order to comply with the provisions of R.S. 47:802.3. The secretary shall provide for a procedure for such recordkeeping.

G. The owner or operator of a motor vehicle having a gross weight in excess of ten thousand pounds which is propelled by an internal combustion engine or motor which uses liquefied petroleum gas or compressed natural gas as fuel shall maintain records to verify total mileage of that vehicle in order to comply with the provisions of R.S. 47:802.3(B). The secretary shall provide for a procedure for such recordkeeping.

H. In lieu of the invoices required herein, a computer-generated record may be used for the purposes of substantiating the same information required on the invoices for which substituted.

Acts 1964, Ex. Sess., No. 3, §2; Acts 1982, No. 787, §1, Acts 1983, No. 164, §2, eff. June 24, 1983; Acts 1984, No. 654, §1, eff. Oct. 1, 1984; Acts 1985, No. 475, §1; Acts 1986, No. 879, §§1 and 3, eff. Jan. 1, 1987; Acts 1986, No. 727, §1; Acts 1990, No. 279, §1, eff. July 1, 1990; Acts 1991, No. 516, §1, eff. for taxable periods beginning on or after July 1, 1992; Acts 1995, No. 187, §1, eff. July 1, 1995; Acts 1995, No. 603, §1, eff. Jan. 1, 1996; Acts 1997, No. 658, §2; Acts 1997, No. 1210, §1; Acts 1999, No. 202, §2, applicable to taxable periods beginning on or after July 1, 1999; Acts 1999, No. 893, §1.



RS 47:806.1 - Records and reports required by installers of liquefied petroleum gas and compressed natural gas carburetion equipment

§806.1. Records and reports required by installers of liquefied petroleum gas and compressed natural gas carburetion equipment

Any person who installs or alters liquefied petroleum gas or compressed natural gas carburetion equipment shall file with the secretary of the Department of Revenue a written report, on forms prescribed by the secretary, whenever he installs or alters such equipment. This report shall be filed not later than fifteen days after the installation or alteration of the equipment. This person shall maintain records of every installation or alteration for a period of three years, which records shall be open to inspection at all reasonable times by the secretary or his authorized representative.

Acts 1986, No. 879, §1, eff. Jan. 1, 1987; Acts 1997, No. 658, §2.



RS 47:807 - Licenses and bond for suppliers, dealers, and users

§807. Licenses and bond for suppliers, dealers, and users

A. No person shall commence operations as a supplier, dealer, or user without first procuring a license for that purpose from the secretary, which license shall be issued without charge and remain in effect until revoked as hereinafter provided.

B. Each application for a license as a supplier, dealer, or user of special fuels and each such license shall have as a condition that the applicant and holder shall comply with the provisions of this Part. Each application for a license as a dealer or user and each such license shall have as a further condition that the applicant and holder shall not deliver or permit delivery into the fuel supply tanks of motor vehicles of any special fuels which have been purchased tax free by the applicant or holder, except for liquefied petroleum gas or compressed natural gas which is delivered to a user under the provisions of R.S. 47:802.3. A taxable use of special fuels purchased tax free by an applicant for, or a holder of, a dealer or user's license, in addition to the penal provisions hereafter prescribed, shall in the discretion of the secretary forfeit the right of the applicant or holder to purchase special fuels tax free for a period of not more than one year from the date of such offense.

C.(1) Each application submitted by a supplier or interstate user for a license shall be accompanied by a surety bond of a surety company authorized to do business in this state, in favor of the secretary of the Department of Revenue and satisfactory to him and in an amount to be fixed by him of not less than two thousand dollars nor more than eighty thousand dollars for a supplier and not less than one thousand dollars nor more than forty thousand dollars for an interstate user, guaranteeing the payment of any and all taxes, penalties, interest, attorney fees, and costs levied by, accrued, or accruing under this Part. However, the secretary is authorized to waive the furnishing of this surety bond by any supplier who has and agrees to maintain assets in Louisiana of a net value of not less than one and one-fourth times the amount of the bond which would otherwise be required, who has had a bond on file with the department for a period of not less than three years, and who has not been delinquent in remitting taxes accrued or accruing under this Part during the three-year period immediately preceding application by the supplier for waiver of the bond. If any supplier whose bond has been waived by the secretary becomes delinquent in remitting taxes due under this Part, the secretary may require that such supplier furnish a bond in the amount required in this Subsection, and such supplier shall not be eligible for a waiver of a bond for a period of three years thereafter. Any violation of this Part shall be cause for revocation of any license issued hereunder.

D. A supplier may operate under his supplier's license as a dealer or as a user without securing a separate license but he shall be subject to all other conditions, requirements, and liabilities imposed by this Part upon a dealer or a user.

A licensed dealer may use special fuels in motor vehicles owned or operated by him without securing a separate license as a user, subject to all conditions, requirements, and liabilities imposed herein upon a user.

Acts 1964, Ex.Sess., No. 3, §2. Amended by Acts 1979, No. 467, §1, eff. Jan. 1, 1980; Acts 1982, No. 477, §1, eff. Jan. 1, 1983; Acts 1984, 1st Ex. Sess., No. 12, §1, eff. July 1, 1984; Acts 1984, No. 654, §1, eff. Oct. 1, 1984; Acts 1984, No. 769, §1, eff. Jan. 1, 1985; Acts 1985, No. 551, §2, eff. July 12, 1985; Acts 1986, No. 879, §1, eff. Jan. 1, 1987; Acts 1995, No. 603, §§1, 2, eff. Jan. 1, 1996; Acts 1997, No. 658, §2.



RS 47:807.1 - Application, payment of tax, decals; penalties

§807.1. Application, payment of tax, decals; penalties

A. Any person who wishes to operate, upon the highways of this state, a motor vehicle which uses or is capable of using liquefied petroleum gas or compressed natural gas as motor fuel shall make application, on or before July thirty-first of each year, to the secretary of the Department of Revenue for a permit to operate the motor vehicle on the highways of this state. The application shall be made on a form furnished and prescribed by the secretary and shall contain any information which the secretary may reasonably require.

B. The applicant shall pay to the secretary, at the time that application for a permit is made, the tax levied under R.S. 47:802.3. Upon payment of the tax and approval of the application, the secretary shall issue to the taxpayer a permit to operate the motor vehicle upon the highways of this state for the period from July first to June thirtieth. If a person makes application after July thirty-first, the amount of the tax due shall be reduced by one-twelfth for each month which has elapsed since July first.

C. Any person who operates more than one motor vehicle using or capable of using liquefied petroleum gas or compressed natural gas shall pay the tax and obtain a permit for each motor vehicle which he wishes to operate upon the highways of this state.

D. Upon issuance of a permit, the secretary shall issue to the taxpayer a decal for each motor vehicle, which shall be in a form prescribed by the secretary. Each decal shall be affixed to the motor vehicle in the manner prescribed by the secretary so that the decal is clearly visible.

E. The secretary shall provide a procedure for the payment of the tax and the issuance on an annual basis.

F. Any person who sells or transfers title of a motor vehicle which is propelled by an internal combustion engine or motor capable of using liquefied petroleum gas or compressed natural gas as fuel shall transfer the permit at the time of the transfer of the vehicle. The secretary shall prescribe a procedure for such transfer of permits and the Department of Revenue shall be notified at the time of any such transfer.

G. It shall be a violation of this Part for any person to operate or cause to be operated a motor vehicle upon the highways of this state which is subject to the requirements of this Part upon which the tax has not been paid or for which no permit has been issued or to which no decal has been attached. In addition to all other liability, such person shall be liable for a penalty of twenty-five dollars for the first violation and a penalty of seventy-five dollars for each subsequent violation.

Acts 1986, No. 879, §1, eff. Jan. 1, 1987; Acts 1997, No. 658, §2.



RS 47:808 - Reports; deductions in computing tax; revocation of license; flat rate accounts

§808. Reports; deductions in computing tax; revocation of license; flat rate accounts

A.(1) Every supplier shall, on or before the twentieth day of each calendar month, file with the secretary, on forms prescribed by him, a report accounting for the special fuels handled during the preceding month, showing:

(a) Total quantity of each kind of special fuels purchased and received from sources within this state and total quantity received from sources outside of this state.

(b) Total quantities of special fuels sold or delivered to dealers and users upon which the tax levied hereunder was collected and total quantity sold and delivered without collecting the tax levied hereunder.

(c) Quantities of special fuels sold and delivered into the fuel supply tanks of motor vehicles.

(d) Quantities of special fuels delivered into fuel supply tanks of motor vehicles owned, leased, or operated by the supplier and quantities used by him for other purposes.

(e) Quantities of special fuels lost by fire or other accident.

(f) Quantities of special fuels lost by shrinkage or evaporation; and

(g) Quantities of special fuels on hand at the beginning and at the end of the month covered by the report.

(2) With the report the supplier shall remit the total amount of the tax due.

B. All interstate users who have furnished a surety bond required under R.S. 47:807 shall provide a quarterly report to the secretary of the Department of Revenue. The quarters shall end on March thirty-first, June thirtieth, September thirtieth, and December thirty-first of each year, and the report shall be mailed together with payment of the tax due by the twenty-fifth day of the month following the end of each quarter. Reporting forms shall be prescribed by the secretary of the Department of Revenue and shall show itemized quantities of special fuels purchased along with the fuels purchased and used in all other states and the miles traveled in each state, together with any other information requested by the secretary.

C. In computing the tax due, a supplier may make a deduction in the amount of three percent of the net taxable gallons after deducting approved refunds sold during the preceding calendar month as compensation for collecting and remitting the tax, and as an allowance for evaporation.

D. The license of a supplier, dealer, or user may be revoked by the secretary for violation of any of the provisions of this Part after a hearing as provided by R.S. 47:1544 through 1547. Should his license be revoked after such hearing, any supplier, dealer, or user may bring an action against the secretary in the district court of his domicile within fifteen days of the date of revocation to determine whether or not said supplier, dealer, or user has in fact violated any of the provisions of this Part. If the court determines that the provisions of the law have been violated by said supplier, dealer, or user, it shall maintain the secretary's action in revoking said license.

E. Special fuels, when sold, used, consumed, or otherwise acquired and measured in liters rather than gallons, shall be converted to gallons for tax reporting purposes by dividing the liters by the metric conversion factor of 3.7854, the accepted metric system equivalent of one U.S. gallon.

F. The provisions of this Section shall not apply to suppliers of or users who purchase in bulk liquefied petroleum gas or compressed natural gas as a motor fuel.

G. Repealed by Acts 1995, No. 603, §2, eff. Jan. 1, 1996.

Acts 1961, Ex.Sess., No. 3, §2. Amended by Acts 1979, No. 467, §1, eff. Jan. 1, 1980; Acts 1980, No. 138, §2; Acts 1984, 1st Ex. Sess., No. 12, §1, eff. July 1, 1984; Acts 1984, No. 654, §1, eff. Oct. 1, 1984; Acts 1986, No. 879, §1, eff. Jan. 1, 1987; Acts 1995, No. 603, §§1, 2, eff. Jan. 1, 1996; Acts 1997, No. 658, §2; Acts 2001, No. 1032, §15.

{{NOTE: SEE ACTS 1984, 1ST EX. SESS., NO. 12, §2, EFF. MARCH 27, 1984.}}



RS 47:809 - Power to stop and investigate vehicles; assessment and collection

§809. Power to stop and investigate vehicles; assessment and collection

A. In order to enforce the provisions of this Part, the secretary or his authorized representative or any weights and standards police officer is empowered to stop any motor vehicle which appears to be operating with special fuels for the purpose of examining the invoices and for such other investigative purposes reasonably necessary to determine whether the taxes imposed by this Part have been paid, or whether the vehicle is being operated in compliance with the provisions of this Part.

B. If, after such examination or investigation, it is determined by the secretary or his authorized representative or any weights and standards police officer that the tax imposed by this Part has not been paid with respect to the fuels being used in said vehicle, the secretary or his representative, or any weights and standards police officer shall immediately assess the tax due together with the penalty hereinafter provided, to the owner of said vehicle, and give said owner written notice of the assessment by handing it to the driver of the vehicle.

C. The secretary or his representative or any weights and standards police officer is hereby empowered to impound any vehicle found to be operating in violation of this Part or any vehicle for which inspection has been refused until such time as inspection has been completed or any tax and penalties assessed as provided herein have been paid.

D. Upon issuance of the written notice of assessment in the form of a violation ticket by the secretary or his representative or any weights and standards police officer, the procedure for collection and payment of the penalty assessed shall be the same as that provided for the payment and collection of penalty in R.S. 32:389(C).

Acts 1964, Ex.Sess., No. 3, §2. Amended by Acts 1978, No. 113, §1, eff. June 22, 1978; Acts 1984, 1st Ex. Sess., No. 12, §1, eff. July 1, 1984; Acts 1984, No. 769, §2, eff. Jan. 1, 1985; Acts 1985, No. 551, §1, eff. July 12, 1985; Acts 1995, No. 603, §1, eff. Jan. 1, 1996; Acts 1997, No. 1186, §4.

{{NOTE: SEE ACTS 1984, 1ST EX. SESS., NO. 12, §2, EFF. MARCH 27, 1984.}}



RS 47:810 - Prima facie presumptions

§810. Prima facie presumptions

A. Any supplier, dealer, or user who shall fail to keep the records, issue the invoices, or file the reports required by this Part, shall be prima facie presumed to have sold, delivered, or used for taxable purposes all special fuels shown by a duly verified audit by the secretary, or any authorized representative, to have been delivered to such supplier, dealer, or user and unaccounted for at each place of business or place of storage from which special fuels are sold, delivered, or used for any taxable purposes.

B. The secretary is hereby authorized to fix or establish the amount of taxes, penalties, and interest due the state of Louisiana from such records of deliveries or from any records or information available to him, and, if the tax claim as developed from such procedure is not paid, such claim, and any audit made by the secretary, or an authorized representative, or any report filed by such supplier, dealer, or user, shall be admissible in evidence in any suit or judicial proceedings filed by the secretary and shall be prima facie evidence of the correctness of said claim or audit; provided that the prima facie presumption of the correctness of the claim may be overcome by evidence adduced by the supplier, dealer, or user.

Acts 1964, Ex.Sess., No. 3, §2. Acts 1984, 1st Ex. Sess., No. 12, §1, eff. July 1, 1984.

{{NOTE: SEE ACTS 1984, 1ST EX. SESS., NO. 12, §2, EFF. MARCH 27, 1984.}}



RS 47:811 - Export of tax paid special fuels; tax refunds or credit; interstate users

§811. Export of tax paid special fuels; tax refunds or credit; interstate users

A. An interstate user of special fuels who is a bonded user of special fuels in the state of Louisiana may receive a tax refund or tax credit on that amount of tax paid on special fuels purchased in this state which exceeds the amount of fuel that would be consumed, based on the total motor vehicle mileage in the state. An interstate user of special fuels must be bonded and file reports in all states in which he operates in accordance with the requirements of those states.

B. An interstate user may determine his average number of miles of motor vehicle travel per gallon of fuel by dividing the total miles traveled by the number of gallons consumed in the entire operation of his vehicles. If an interstate user cannot furnish satisfactory evidence of his average number of miles per gallon of fuel, the Department of Revenue shall determine the rate to be applied to such user, which in no event shall exceed an average of five miles per gallon of fuel.

Acts 1964, Ex.Sess., No. 3, §2. Amended by Acts 1978, No. 713, §2, eff. Jan. 1, 1979; Acts 1997, No. 658, §2.



RS 47:812 - Violations; cargo tank to carburetor connection; operation without speedometer or hub meter; operation without name and address on trucks; invoice

§812. Violations; cargo tank to carburetor connection; operation without speedometer or hub meter; operation without name and address on trucks; invoice

A. It shall be a violation of the Special Fuels Tax Law for a motor vehicle to operate within the state of Louisiana:

(1) When transporting special fuels in any cargo tank from which special fuels are sold or delivered that is connected by pipe, tube, valve, or otherwise with the carburetor or with the fuel supply tank feeding the carburetor of the motor vehicle transporting said products.

(2) Without an odometer or hub meter which is kept at all times in good operating condition to correctly measure and register the miles traveled by such vehicle. Interstate passenger buses registered with the Interstate Commerce Commission not so equipped shall not be in violation of this Part if a record of miles traveled is maintained on a form or report approved by the secretary of the Department of Revenue and is carried in the vehicle at all times.

(3) Without the true owner's name and address or adequate identification, or in the case of an interstate motor carrier under whose authority the vehicle is operated and who is registered with the Interstate Commerce Commission, the name or trade name only, on the cab in letters not less than two inches high. The name and address of the owner must be legible at a distance of twenty-five feet. Pickup trucks or any truck of manufacturer's rating carrying capacity of two thousand pounds or less is excluded from this Subsection, unless the truck is a public for hire truck used primarily for transporting cargo.

(4) Unless the person operating the vehicle has in his possession an invoice for the fuel which meets the requirements of R.S. 47:806.

(5) In addition to any other penalties which may be incurred, there is hereby levied a specific penalty of fifty dollars for each violation of the provisions of this Subsection. This penalty shall be assessed by the secretary of the Department of Revenue or his representative or the weights and standards police officer and shall be collected in the same manner as is provided for the collection of tax in R.S. 47:809.

B.(1) It shall be unlawful for any person to operate motor vehicles registered for or required to be registered for highway use with undyed special fuel that has not been taxed or with special fuel which contains any evidence of the dye or chemical marker as required pursuant to the regulations promulgated under 26 U.S.C. 4082. Those vehicles allowed to use dyed fuel on the highway under 26 U.S.C. 4082 or regulations adopted thereunder, but which are subject to the state tax, shall not be considered in violation of this Subpart.

(2) No supplier or dealer of special fuels or any other person shall sell or offer to sell special fuels that contain any evidence of the dye or chemical marker unless the fuel dispensing device is clearly marked with a notice that the fuel is dyed or chemically marked. Any dyed fuel that is sold or held for sale by any person for any use that is not a nontaxable use; any dyed fuel held for use or used by any person for a use other than a nontaxable use and such person knew, or had reason to know, that such fuel was dyed; or any person who willfully alters, or attempts to alter, the strength or composition of any dye or marker in any dyed fuel is subject to a penalty.

(3) Any person violating any provision of this Subsection is subject to a penalty in the amount of ten dollars for every gallon of fuel involved or one thousand dollars whichever is greater. The penalty increases with subsequent violations by multiplying the penalty amount by the number of prior violations. If the penalty is imposed on any business entity, each officer, employee, or agent of the entity who willfully participated in any act giving rise to the penalty is jointly and severally liable with the entity for the penalty. This penalty shall be assessed and collected in the same manner as is provided for in Paragraph (5) of Subsection A of this Section.

(4) Any authorized representative of the secretary of the Department of Revenue or officer authorized under R.S. 47:809 who has reasonable grounds to suspect a violation of this Subsection may inspect the fuel in the fuel supply tank of any motor vehicle or the fuel storage facilities and dispensing devices of any special fuels supplier, dealer, and user to determine compliance.

C. All specific penalties collected by the Department of Public Safety and Corrections, public safety services, in accordance with this Part shall be paid to the deputy secretary of the Department of Public Safety and Corrections, public safety services, who shall pay said penalties into the state treasury on or before the twenty-fifth day of each month following their collection and, in accordance with Article VII, Section 9 of the Constitution of Louisiana, such funds shall be credited to the Bond Security and Redemption Fund.

Acts 1964, Ex.Sess., No. 3, §2. Amended by Acts 1978, No. 113, §1, eff. June 22, 1978; Acts 1982, No. 787, §1; Acts 1984, No. 734, §1; Acts 1985, No. 155, §1; Acts 1985, No. 551, §1, eff. July 12, 1985; Acts 1992, No. 984, §14; Acts 1995, No. 603, §1, eff. Jan. 1, 1996; Acts 1997, No. 658, §2; Acts 1997, No. 1186, §4; Acts 2010, No. 320, §4, eff. July 1, 2010.



RS 47:813 - Violations declared misdemeanors

§813. Violations declared misdemeanors

Any person who shall violate any of the provisions of this Part shall be guilty of a misdemeanor, and, upon conviction, be fined in an amount not exceeding one thousand dollars ($1,000.00), or imprisonment not to exceed two (2) years, or both, at the discretion of the court.

Acts 1964, Ex.Sess., No. 3, §2.



RS 47:814 - Administration; rules and regulations; costs of administration; disposition of monies collected

§814. Administration; rules and regulations; costs of administration; disposition of monies collected

A. The administration of this Part shall be by the secretary of the Department of Revenue who shall have authority to adopt and enforce rules and regulations not inconsistent with this Part of this Chapter 7 necessary and convenient for the enforcement of the provisions of this Part and collection of the taxes, penalties, and interest in this Part provided.

B. In the case of farmers who operate trucks licensed for farm use, which trucks use undyed special fuels other than liquefied petroleum gas and compressed natural gas for their operation, the secretary shall, when requested, reach an agreement with such farmers wherein the amount of fuel used in each truck shall be determined by an estimate and the tax paid each month on the basis of said estimate. In no case is the secretary authorized to estimate the number of gallons used by any farmer at less than seventy-five gallons per month per vehicle. This provision applies only to farmers operating vehicles and equipment on the same special fuels except liquefied petroleum gas and compressed natural gas for both taxable and nontaxable purposes, and in such case the farmer shall be relieved of the necessity of compliance with the provisions of R.S. 47:804, 806, and 812(A)(4) in reference to such use.

Acts 1964, Ex.Sess., No. 3, §2. Acts 1984, 1st Ex. Sess., No. 12, §1, eff. July 1, 1984; Acts 1986, No. 879, §1, eff. Jan. 1, 1987; Acts 1995, No. 603, §1, eff. Jan. 1, 1996; Acts 1997, No. 658, §2.

{{NOTE: SEE ACTS 1984, 1ST EX. SESS., NO. 12, §2, EFF. MARCH 27, 1984.}}



RS 47:815 - Special fuels dispensing machines; requirements

§815. Special fuels dispensing machines; requirements

Each tank through which a special fuel is dispensed shall have clearly displayed on it only one sign which refers to taxes and it shall state "ABOVE PRICE INCLUDES ALL LOCAL, STATE, AND FEDERAL TAXES."

Acts 1964, Ex.Sess., No. 3, §2. Amended by Acts 1968, Ex.Sess., No. 11, §2; Acts 1984, 1st Ex. Sess., No. 12, §1, eff. July 1, 1984.

{{NOTE: SEE ACTS 1984, 1ST EX. SESS., NO. 12, §2, EFF. MARCH 27, 1984.}}



RS 47:815.1 - Special fuel; advertised price; requirement

§815.1. Special fuel; advertised price; requirement

The advertised price of special fuels dispensed by a retail dealer shall include all taxes levied and collected on such fuel. Any advertisement of a price shall also clearly state whether the price is a "cash price" or a "credit price".

Acts 1990, No. 733, §1.



RS 47:818.1 - Intent

PART V-A. FUEL TAX LAW

SUBPART A. GENERAL PROVISIONS

§818.1. Intent

A. It is the intention of this Part to establish an efficient and effective tax collections and enforcement system adequate to substantially deter fuel tax evasion in order to better provide for the state's transportation needs and to facilitate the collection and administration of these taxes. It is further the intention of this Part to centralize the collection of the tax herein levied in the hands of those who originally dispose of gasoline and diesel fuels at the terminal rack.

B. All taxes levied under this Part, or imposed under any other part of this Chapter but collected under this Part, are imposed upon the ultimate consumer but are precollected as prescribed in this Part. The levies and assessments imposed on the licensees are imposed on them as agents of this state for the collection of the tax. The taxes levied herein shall be collected and paid at those times, in the manner, and by those persons specified in this Chapter.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.2 - Definitions

§818.2. Definitions

As used in this Part, unless the context requires otherwise, the following terms have the meanings ascribed herein:

(1) "Alcohol" means fuel grade ethanol or methanol or a mixture of fuel grade ethanol or methanol, excluding denaturant and water that is a minimum of ninety-eight percent ethanol or methanol by volume.

(2) "Aviation fuel" means aviation gasoline or aviation jet fuel.

(3) "Aviation fuel dealer" means a person who is the operator of an aircraft servicing facility, delivers aviation fuel exclusively into the fuel supply tanks of aircraft or into equipment used solely for servicing aircraft and used exclusively off-highway.

(4) "Aviation gasoline" means motor fuel designed for use in the operation of aircraft other than jet aircraft and sold or used for that purpose and that conforms to the D-910 specification in the American Society of Testing and Materials (ASTM) standards.

(5) "Aviation jet fuel" means motor fuel designed for use in the operation of jet or turbo-prop aircraft, and sold or used for that purpose.

(6) "Biodiesel fuel" means any motor fuel or mixture of motor fuels that is derived, in whole or in part, from agricultural products or animal fats, or the wastes of such products or fats, and is advertised or offered for sale as suitable for use or used in an internal combustion engine.

(7) "Blended fuel" means a mixture composed of gasoline or diesel fuel and another liquid, including but not limited to gasoline blend stocks, gasohol, ethanol, methanol, fuel grade alcohol, diesel fuel enhancers and resulting blends, other than a de minimus amount of a product such as carburetor detergent or oxidation inhibitor, that can be used in an internal combustion engine.

(8) "Blender" means a person who produces blended motor fuel outside the bulk transfer/terminal system.

(9) "Blending" means the mixing of one or more petroleum products, with or without another product, regardless of the original character of the product blended, if the product obtained by the blending is suitable for use in an internal combustion engine. Blending does not include mixing that occurs in the process of refining by the original refiner of crude petroleum or the blending of products known as lubricating oil in the production of lubricating oils and greases.

(10) "Bulk consumer" means a person who receives into the person's own storage facilities, by transport truck or tank wagon, motor fuel for the person's own consumption.

(11) "Bulk plant" means a motor fuel storage and distribution facility other than a retail service station that is not a terminal approved by the Internal Revenue Service and from which motor fuel may be removed at a rack.

(12) "Bulk transfer" means any transfer of motor fuel from one location to another by pipeline tender or marine delivery within a bulk transfer/terminal system, including but not limited to the following:

(a) A marine vessel movement of motor fuel from a refinery or terminal to a terminal.

(b) Pipeline movements of motor fuel from a refinery or terminal to a terminal.

(c) Book transfer of motor fuel within a terminal between licensed suppliers prior to completion of removal across the rack.

(d) Two-party exchange between licensed suppliers or between licensed suppliers and permissive suppliers.

(13) "Bulk transfer/terminal system" means a motor fuel distribution system consisting of refineries, pipelines, marine vessels, and terminals approved and licensed as required by the Internal Revenue Service. Motor fuel in a refinery, a pipeline, a terminal, or a marine vessel transporting motor fuel to a refinery or terminal is in the bulk transfer/terminal system provided all operators are licensed and registered as required by the Internal Revenue Service. Motor fuel not in the bulk transfer/terminal system includes motor fuel in a motor fuel storage facility including but not limited to a bulk plant that is not part of a refinery or terminal, in the motor fuel supply tank of any engine or motor vehicle, in a marine vessel transporting motor fuel to a motor fuel storage facility that is not in the bulk transfer/terminal system, or in any tank car, rail car, trailer, truck, or other equipment suitable for ground transportation or any movement by pipeline or vessel whose operators are not licensed and registered as required by the Internal Revenue Service.

(14) "Cargo tank" means an assembly that is used to transport, haul, or deliver liquids and that consists of a tank having one or more compartments mounted on a wagon, automobile, truck, trailer, or wheels. The term includes accessory piping, valves, and meters, but does not include a fuel supply tank connected to the carburetor or fuel injector of a motor vehicle.

(15) "Carrier" means an operator of a pipeline or marine vessel engaged in the business of transporting motor fuel above the terminal rack.

(16) "Commercial fisherman" means a fisherman licensed as such by the Louisiana Department of Wildlife and Fisheries and registered as such with the Department of Revenue.

(17) "Commercial watercraft" means a watercraft used in the business of commercial fishing, transporting persons or property for compensation or hire, or used in any other trade or business.

(18) "Compressed natural gas" means natural gas that has been compressed and is advertised, offered for sale, suitable for use, sold, or used as an engine motor fuel.

(19) "Designated inspection site" means any state highway inspection station, weigh station, agricultural inspection station, mobile station, or other location designated by the secretary to be used as a motor fuel inspection site.

(20) "Destination state" means the state, territory, or foreign country to which motor fuel is directed for delivery into a storage facility, a receptacle, a container, or a type of transportation equipment for the purpose of resale or use.

(21) "Diesel fuel" means any liquid or a combination of liquids blended together that is suitable for or used for the propulsion of diesel-powered engines. The term includes products commonly referred to as but not limited to kerosene, jet fuel, light cycle oil, #1 diesel fuel, #2 diesel fuel, dyed or undyed diesel fuel, biodiesel, distillate fuel, transmix, or heating oil, but does not include gasoline, aviation gasoline, liquefied natural gas, liquefied petroleum gas, or compressed natural gas.

(22) "Distributor" means any person who purchases motor fuel from a supplier, permissive supplier, or licensed distributor in this state for subsequent sale and distribution at wholesale to a licensed distributor, retail dealer, or bulk consumer.

(23) "Diversion" means the accidental or deliberate transporting of motor fuel from the source to a destination other than the original destination state printed on the shipping document.

(24) "Diversion number" means the number assigned by a party authorized to assign the number that relates to a single cargo tank delivery of motor fuel that is diverted from the original destination state printed on the shipping document.

(25) "Dyed diesel fuel" means diesel fuel that is required to be dyed pursuant to the requirements of the Internal Revenue Service.

(26) "Dyed gasoline" means gasoline that is required to be dyed pursuant to R.S. 47:1681 et seq. and is destined for uses subject to refund as provided therein.

(27) "Export" means to obtain motor fuel in Louisiana for sale or other distribution in another state, territory, or foreign country.

(28) "Exporter" means a person that exports motor fuel from this state. The seller is the exporter of motor fuel delivered out-of-state by or for the seller, and the purchaser is the exporter of motor fuel delivered out-of-state by or for the purchaser.

(29) "Fuel grade ethanol" means the ASTM standard in effect on the effective date of this Chapter as the D-4806 specification for denatured motor fuel grade ethanol for blending with gasoline.

(30) "Fuel supply tank" means any receptacle on a motor vehicle from which motor fuel is supplied for the propulsion of the motor vehicle.

(31) "Gasohol" means a blended motor fuel composed of gasoline and fuel grade alcohol.

(32) "Gasoline" means any liquid or combination of liquids blended together, offered for sale, sold, or used as the fuel for a gasoline-powered engine. The term includes but is not limited to gasohol, aviation gasoline, and blend stocks, but does not include racing gasoline, diesel fuel, aviation jet fuel, liquefied natural gas, liquefied petroleum gas, or compressed natural gas.

(33) "Gasoline blend stocks" means any petroleum product component of gasoline, including naphtha, reformate, or toluene, listed in Treasury Regulation Section 48.4081-1(c)(3), that can be blended for use in a motor fuel. The term does not include a substance that will be ultimately used for consumer nonmotor fuel.

(34) "Gross gallons" means the total measured product, exclusive of any temperature or pressure adjustments, considerations, or deductions, in United States gallons.

(35) "Highway" means every way or place of whatever nature, open to use for purposes of vehicular travel in this state, including the streets and alleys in towns and cities.

(36) "Highway vehicle" means any self-propelled vehicle, trailer, or semitrailer that is designed or used for transporting persons or property over the highway, and includes all vehicles subject to registration for highway use.

(37) "Import" means to bring motor fuel into this state by motor vehicle, marine vessel, pipeline, or any other means other than in the fuel supply tank of motor vehicles.

(38) "Importer" means a person that imports motor fuel into this state. The seller is the importer for motor fuel delivered into this state from outside of this state by or for the seller, and the purchaser is the importer for motor fuel delivered into this state from outside of this state by or for the purchaser.

(39) "Industrial user" means any person that receives gasoline blend stocks for its own use in the manufacture of any product other than finished gasoline.

(40) "International Fuel Tax Agreement" or "IFTA" means the international fuel tax agreement required by the Intermodal Surface Transportation Efficiency Act of 1991, Public Law 102-240, 105 Stat. 1914, and referred to in 49 USC 31701, including subsequent amendments to that agreement.

(41) "Interstate motor fuel user" means a person who imports motor fuel into this state in the fuel supply tanks of motor vehicles, other than automobiles, owned or operated by him.

(42) "Kerosene" means the petroleum fraction containing hydrocarbons that are slightly heavier than those found in gasoline and naphtha, with a boiling range of 180 to 300 degrees Celsius.

(43) "Liquefied natural gas" means natural gas that has been cooled to a liquid state and is advertised, offered for sale, sold, suitable for use, or used as an engine motor fuel.

(44) "Liquefied petroleum gas" means the gas derived from petroleum or natural gas which is in a gaseous state at normal atmospheric temperature and pressure and maintained in the liquid state at normal atmospheric temperature by means of suitable pressure and is advertised, offered for sale, sold, suitable for use, or used as an engine motor fuel. The term "liquified petroleum gas" or "LPG" as used in this Part means propane.

(45) "Motor fuel" means gasoline, diesel fuel, and special fuels that can be used to propel a motor vehicle.

(46) "Motor fuel transporter" means a person who transports motor fuel outside the bulk transfer/terminal system by means of a transport truck, railroad tank car, barge, or marine vessel.

(47) "Net gallons" means the amount of motor fuel measured in gallons when adjusted to a temperature of sixty degrees Fahrenheit and a pressure of fourteen and seven-tenths pounds of pressure per square inch.

(48) "Permissive supplier" means a person who may not be subject to the taxing jurisdiction of this state, but who is registered under Section 4101 of the Internal Revenue Code for transactions in motor fuel in the bulk transfer/terminal system, and is a position holder in motor fuel located only in another state or a person who only receives motor fuel in another state pursuant to a two-party exchange.

(49) "Person" means and includes, in addition to the definition contained in R.S. 47:2, all cities, municipalities, and other subdivisions, departments, agencies, boards, and instrumentalities of a state.

(50) "Pipeline operator" is any person that operates a pipeline within the bulk transfer/terminal system and is registered under Section 4101 of the Internal Revenue Code.

(51) "Position holder" means the person who holds the inventory position in motor fuel in a terminal, as reflected on the records of the terminal operator. A person holds the inventory position in motor fuel when that person has a contract with the terminal operator for the use of storage facilities and terminaling services for motor fuel at the terminal. The term includes a terminal operator who owns motor fuel in the terminal.

(52) "Principal" means an individual; if a partnership, all its partners; if a corporation, all its officers, directors, and controlling direct or indirect owners; or if a limited liability company, all its members.

(53) "Racing gasoline" means gasoline that contains lead, has an octane rating of 110 or higher, does not have detergent additives, and is not suitable for use as a motor fuel in a motor vehicle used on a public highway.

(54) "Rack" means a mechanism for delivering motor fuel from a refinery, terminal, marine vessel, or bulk plant into a transport vehicle, railroad tank car, or other means of transfer that is outside the bulk transfer/terminal system.

(55) "Real party in interest" means a person, known or unknown to the secretary, who will receive financial benefits as a result of a gasoline or diesel fuel license being issued to the applicant or licensee.

(56) "Refinery" means a facility for the manufacturing or reprocessing of finished or unfinished products usable as motor fuel and from which motor fuel may be removed by pipeline or marine vessel or at a rack.

(57) "Removal" means a physical transfer other than by evaporation, loss, or destruction. A physical transfer to a transport vehicle or other means of conveyance outside the bulk transfer/terminal system is complete upon delivery into the means of conveyance. "Removal" may also be referred to as "breaking bulk".

(58) "Retail dealer" or "dealer" means a person who sells motor fuel at retail or dispenses motor fuel at a retail location to the ultimate consumer.

(59) "Sale" means a transfer of title, exchange, or barter of motor fuel.

(60) "Secretary" means the secretary of the Department of Revenue or an authorized designee.

(61) "Shipping document" means a delivery document issued by a terminal or bulk plant operator in conjunction with the sale, transfer, or removal of motor fuel from the terminal or bulk plant that discloses the destination state.

(62) "Special fuel" means any gas or liquid, other than gasoline or diesel fuel, used or suitable for use as motor fuel in an internal combustion engine or motor to propel any form of vehicle, machine, or mechanical contrivance. The term includes but is not limited to compressed natural gas, liquefied natural gas, and liquefied petroleum gas.

(63) "Special fuel fleet dealer" means a person who produces or purchases compressed natural gas, liquefied natural gas, or liquefied petroleum gas and who maintains storage facilities for those fuels and delivers all or part of the fuel produced or stored into the fuel supply tank of a motor vehicle.

(64) "Suitable for use" means the functional use of any liquid to power a vehicle irrespective of the liquid not being within the ASTM and/or Environmental Protection Agency specifications.

(65) "Supplier" means a person who is either of the following:

(a) Subject to the general taxing jurisdiction of this state and is registered under 26 U.S.C. 4101 for transactions in motor fuel in the bulk transfer/terminal distribution system, and meets any of the following requirements:

(i) A position holder in motor fuel in a terminal or refinery in this state and may concurrently also be a position holder in motor fuel in another state;

(ii) A person who receives motor fuel in this state pursuant to a two-party exchange;

(iii) A person who has transactions in this state in a pipeline or terminal with no physical removal;

(iv) May also be a terminal operator, provided that a terminal operator shall not be considered a supplier based solely on the fact that the terminal operator handles motor fuel consigned to it within a terminal.

(b) Subject to the general taxing jurisdiction of this state and is registered under 26 U.S.C. 4101 as a producer of agri-biodiesel, biodiesel, or alcohol.

(66) "Terminal" means a motor fuel storage and distribution facility to which a terminal control number has been assigned by the Internal Revenue Service, to which motor fuel is supplied by pipeline or marine vessel, and from which motor fuel may be removed at a rack.

(67) "Terminal operator" means a person who owns, operates, or otherwise controls a terminal.

(68) "Transmix" means the buffer or interface between two different products in a pipeline shipment or a mix of two different products within a refinery or terminal that results in an off-grade mixture.

(69) "Transport vehicle" means a tank truck vehicle designed or used to carry motor fuel over the highway and includes but is not limited to a straight truck, a straight truck/trailer combination, or a semitrailer combination rig.

(70) "Trustee" means a person who is licensed as a supplier or a permissive supplier and receives tax payments from and on behalf of another pursuant to provisions of this Part.

(71) "Two-party exchange" means a transaction in which motor fuel is transferred from one licensed supplier or permissive supplier to another licensed supplier or permissive supplier pursuant to an exchange agreement, including a transfer from the person who holds the inventory position in taxable motor fuel in the terminal as reflected on the records of the terminal operator, and

(a) Is completed prior to removal of the product from the terminal by the receiving exchange partner, and

(b) Is recorded on the terminal operator's books and records with the receiving exchange partner as the supplier/permissive supplier that removes the motor fuel across the terminal rack for purposes of reporting the transaction to this state.

(72) "Vessel" means and includes every description of watercraft used, or capable of being used, as a means of transportation on water.

(73) "Vessel operator" is any person that operates a vessel within the bulk transfer/terminal system and is registered as required under 26 USC 4101 of the Internal Revenue Code and the regulations adopted thereunder.

Acts 2005, No. 252, §1, eff. July 1, 2006; Acts 2007, No. 303, §1, eff. July 9, 2007; Acts 2015, No. 147, §1, eff. July 1, 2015.



RS 47:818.3 - Venue of tax collection suits

§818.3. Venue of tax collection suits

The venue of a suit, injunction, or other proceeding at law available for the establishment or collection of a claim for delinquent taxes, penalties, or interest accruing under this Part and the enforcement of the terms and provisions of this Part is in East Baton Rouge Parish except a summary proceeding or action against the owner or operator of any automobile, truck, boat, conveyance, vehicle, or other means of transportation used in the illegal transportation of any gasoline or diesel fuel that is subject to forfeiture and sale shall be commenced in the parish where the seizure is made.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.4 - Administration; rules and regulations

§818.4. Administration; rules and regulations

The administration of this Part shall be by the secretary of the Department of Revenue who shall have the authority to adopt and enforce rules and regulations not inconsistent with this Part necessary and convenient for the enforcement of the provisions of this Part and the collection of taxes, penalties, and interest provided therein. In the discharge of that duty, his power and authority to examine the records of taxpayers and others, to examine witnesses under oath, to correct erroneous returns, to determine the tax due when no return is filed, and to assess and collect unpaid taxes shall, except as otherwise expressly provided in this Chapter, be as provided in Chapter 18 of Subtitle II of this Title.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.5 - Louisiana Truck Center, authorization

§818.5. Louisiana Truck Center, authorization

The secretary of the Department of Revenue shall provide the personnel and equipment required to fully implement the provisions of R.S. 32:390.23 as it relates to taxes and fees assessed and collected by this department.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.6 - Inconsistent provisions

§818.6. Inconsistent provisions

The provisions of this Part shall supersede the provisions of Parts I, IV, and V of Chapter 7 of Subtitle II of this Title to the extent that they are inconsistent or in conflict herewith. The provisions of Parts I, IV, and V of this Chapter shall remain in effect to the extent that they are not inconsistent or in conflict with this Part.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.11 - Presumption of use

SUBPART B. GASOLINE AND DIESEL FUEL

§818.11. Presumption of use

For the purpose of enforcement of this Subpart and the collection of the taxes levied by this Chapter, unless otherwise stated, it shall be presumed that:

(1) All gasoline produced, refined, manufactured, blended, or compounded in this state, imported into this state, or held in this state is to be sold, used, or consumed within this state for domestic consumption and shall be subject to the tax herein levied. This presumption shall be prima facie only and subject to proof furnished to the secretary.

(2) All undyed diesel fuel sold, used, or consumed in the state of Louisiana is for the operation of motor vehicles, licensed or required to be licensed for highway use. The term "used" shall include:

(a) Keeping diesel fuel in storage and selling, using, or otherwise dispensing, for the operation of highway vehicles.

(b) Selling diesel fuel in this state to be used for operating highway vehicles.

(c) Operating a highway vehicle in this state with diesel fuel.

(d) Importing diesel fuel into this state.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.12 - Taxes levied; rates

§818.12. Taxes levied; rates

A. There is hereby levied a tax of sixteen cents per net gallon on all gasoline as defined in this Part sold, used, or consumed in the state of Louisiana for domestic consumption.

B. There is hereby levied a tax of sixteen cents per net gallon on all diesel fuel as defined in this Part sold, used, or consumed in the state of Louisiana for the operation of motor vehicles, licensed or required to be licensed for highway use.

C. The taxes herein levied are in addition to the tax levied in R.S. 47:820.1 as provided in Part VI of this Chapter.

D. The imposition, collection, payment, and remittance of the tax levied by this Section shall be accomplished in the manner and at the time provided for in this Part.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.13 - Point of imposition of the tax

§818.13. Point of imposition of the tax

A. The tax is imposed on the removal of gasoline or undyed diesel fuel from the terminal using the terminal rack, other than by bulk transfer. The supplier or permissive supplier shall collect the tax imposed by this Subpart from the person who orders the withdrawal at the terminal rack.

B. The tax is imposed at the time gasoline or undyed diesel fuel is imported into this state, other than by a bulk transfer, for delivery to a destination in this state. The supplier or permissive supplier shall collect the tax imposed by this Subpart from the person who imports the gasoline or undyed diesel fuel into this state. If the seller is not a supplier or permissive supplier, then the person who imports the gasoline or undyed diesel fuel into this state shall pay the tax.

C. The tax is imposed on the sale or transfer of gasoline or undyed diesel fuel in the bulk transfer/terminal system in this state by a supplier to a person who does not hold a Louisiana supplier or permissive supplier's license. The supplier shall collect the tax imposed by this Subpart from the person who orders the sale or transfer in the bulk transfer/terminal system.

D. The tax is imposed on the blending of gasoline or undyed diesel fuel or transmix at the point blended gasoline or undyed diesel fuel is made in this state or imported to this state outside the bulk transfer/terminal system and the blender shall pay the tax. The number of gallons of blended product on which the tax is imposed is equal to the difference between the number of gallons of blended fuel made and the number of gallons of previously taxed fuel used to make the blended fuel.

E. In each subsequent sale of gasoline or undyed diesel fuel on which the tax has been paid, the amount of the tax shall be included in the selling price as a separate line item so that the tax is paid ultimately by the person using or consuming the gasoline or undyed diesel fuel.

F. The tax is imposed on gasoline or undyed diesel fuel brought into this state in the fuel supply tanks of interstate motor fuel users without the benefit of any allowance for losses in handling nor payment of the inspection fee imposed under R.S. 3:4684.

G. The tax is imposed on dyed diesel fuel authorized for highway use by certain vehicles under 26 USC 4082 and the regulations adopted thereunder and shall be collected and remitted by the licensed distributor.

H. The tax is imposed on dyed diesel fuel purchased for use in the operation of fire trucks by a fire department/district that has first met the qualifications established herein by the secretary and is authorized to make direct payments of the tax to the secretary. For the purposes of this Section, "fire truck" shall mean vehicles built with the capability of operating fire fighting equipment such as hoses, ladders, and pumps and carrying teams of firefighters to fire scenes.

(1) For a fire department/district to qualify to make direct payments of the tax, all of the following must apply:

(a) The fire department/district or a fire company within a fire department or fire district does not have access to bulk storage for tax-paid diesel fuel to be used in their fire trucks.

(b) It has been certified to the secretary that undyed diesel is regularly not available within the respective fire district and that the only diesel fuel available within the respective fire district is dyed diesel fuel.

(2) Prior to purchasing dyed diesel fuel to be used for a taxable purpose, the fire department/district meeting the above qualifications must file an application with the secretary and obtain a direct payment number.

(3) When it is determined the fire department/district meets the qualifications and the application is approved, the secretary shall issue a direct payment number and provide a certificate to the applicant that will allow for the purchase of dyed diesel fuel for use in the operation of the fire trucks. A copy of this certificate must be maintained in the fire truck. The direct payment number issued by the secretary may be revoked at any time if the holder fails to meet the qualifications or comply with the provisions herein.

(4) Once the direct payment number is issued, the fire department/district shall maintain a complete record of all dyed diesel fuel purchased for use in the fire trucks. The records shall include a serially numbered invoice issued in not less than duplicate counterparts on which shall be the name and address of the distributor or retail dealer from whom the fuel is purchased, the date of the purchase, the number of gallons, the mileage of the vehicle as evidenced by the odometer, and the state highway license number or unit number of the fire truck. The invoice shall reflect that the tax has not been paid at the time of purchase. The dealer shall retain one counterpart of the invoice as part of his records. One counterpart shall be delivered to the operator of the fire truck and carried in the cab compartment of the fire truck.

(5) The holder of the direct payment number shall file with the secretary, on or before the twentieth day of each calendar month, a report on forms prescribed by the secretary accounting for the dyed diesel fuel purchased during the preceding calendar month and shall remit the applicable state tax.

(6) Purchase of dyed diesel fuel by fire department/districts for taxable use in vehicles other than fire trucks, failure to maintain the records required, or to timely file and remit the applicable tax will result in the withdrawal of the direct payment number and shall subject the noncompliant fire department/district to the provisions of this Subpart.

Acts 2005, No. 252, §1, eff. July 1, 2006; Acts 2007, No. 303, §1, eff. July 9, 2007.



RS 47:818.14 - Exemptions from tax

§818.14. Exemptions from tax

A. Sales of gasoline to the following, or as otherwise stated in this Section, are exempt from the tax levied by this Subpart and shall not be paid at the rack:

(1) Bulk sales of six thousand gallons or more of gasoline per transaction to the United States government for specific and exclusive use by the United States government and not for resale at retail.

(2) Gasoline sold to the armed forces of the United States for propelling ships of the United States Navy or Coast Guard, or for aviation purposes.

(3) Aviation fuel used for propelling aircraft, including aircraft operated in interstate or foreign commerce under a certificate or permit issued by the Civil Aeronautics Board of the United States or any successor or federal governmental board or agency having similar authority.

(4)(a) Until June 30, 2012, gasoline sold to a manufacturer which will use the gasoline in the manufacture of a premixed two-cycle engine fuel containing gasoline and oil sold in containers of one gallon or less. Such fuel shall be produced for off-road use.

(b) The manufacturer shall obtain a tax exemption certificate from the Department of Revenue in order to qualify for the exemption provided for in this Paragraph. Any merchant who in good faith, and after examination of the applicability of the certificate to that purchase with due care, neglects or fails to collect the tax herein provided due to the presentation by the manufacturer of a tax exemption certificate issued by the Department of Revenue shall not be liable for the payment of the tax.

B. Dyed diesel fuel is exempt from the tax levied by this Subpart and shall not be paid at the rack.

C. Gasoline or undyed diesel fuel exported from this state to any other state is exempt from the tax only when the tax of the destination state is remitted to the supplier. The supplier shall collect and remit to the destination state the appropriate amount of motor fuel tax due on the gasoline or undyed diesel fuel transported to that state. This exemption shall not apply to any gasoline or undyed diesel fuel that is transported and delivered outside this state in the fuel supply tank of a highway vehicle.

D. Gasoline or undyed diesel fuel exported to a foreign country is exempt from the tax if the bill of lading indicates the foreign destination.

E. Gasoline blend stocks or undyed kerosene as feedstock received by a licensed supplier or permissive supplier is exempt from the tax under the following conditions:

(1) A bulk transfer in which both parties are a licensed supplier or permissive supplier.

(2) A non-bulk removal from an Internal Revenue Service-approved terminal or refinery to another approved terminal or refinery in which both parties are a licensed supplier or permissive supplier.

(3) A non-bulk removal from an Internal Revenue Service-approved terminal or refinery, not in connection with a sale, for purposes other than the production of motor fuel.

(4) The importation from a foreign country or another state, not in connection with a sale, for purposes other than the production of motor fuel.

F. Gasoline blend stock or undyed kerosene as feedstock received by a qualified purchaser from a licensed supplier or permissive supplier if the gasoline blend stock will be used for purposes other than producing gasoline or the undyed kerosene will be used as a feedstock for purposes other than as a motor fuel is exempt from the tax. To be a qualified purchaser, the purchaser must meet the following requirements:

(1) The purchaser must have a certificate evidencing a federal 637 "K" Registration or 637 "S" Registration as an industrial user of gasoline on file with the licensed supplier or permissive supplier at the time of purchase or the purchaser must issue to the supplier or permissive supplier at the time of purchase the federal "Certificate of Person Buying Blendstocks For Use Other Than in the Production of Finished Gasoline" or the federal "Certificate of Registered Feedstock User"; and

(2) The purchaser, when applicable, has provided a state sales tax resale certificate (LGST-9 or LGST-DP) attesting that the product will be used in further processing.

Acts 2005, No. 252, §1, eff. July 1, 2006; Acts 2007, No. 181, §1; Acts 2007, No. 303, §1, eff. July 9, 2007.



RS 47:818.15 - Use subject to refund of taxes paid

§818.15. Use subject to refund of taxes paid

A. End users who purchase tax-paid gasoline or diesel fuel have the right to apply for a refund of applicable fuel taxes in the following circumstances:

(1) Contract drivers of all privately owned school buses transporting Louisiana students may qualify for a refund of three-fourths of the gasoline or diesel fuel tax provided for in this Subpart. This refund shall extend to all contract school buses transporting Louisiana students in public and nonpublic schools regardless of whether such students are preschool, elementary, secondary, or postsecondary students; however, this refund shall not extend to commercial buses that transport students only incidentally as a part of the operator's regular business. Claims for refund shall be submitted annually by the first day of August on forms provided by the secretary and shall list the taxes paid during the academic school year ending no later than June 30 of the year in which the claim is being filed. The reimbursement provided for in this Paragraph shall be paid from the Parish Transportation Fund allocable to the parish from which the reimbursement is claimed.

(2) Gasoline used for operating or propelling aircraft; for operating or propelling any commercial fishing boat or any vehicle used by a licensed fisherman in the administration of business associated with commercial fishing; any boat used to transport children to or from school; any farm tractor or any farm machinery, including any stationary motor, used in the actual tilling of the soil and production of crops when the requirements of R.S. 47:1681 et seq. have been met.

(3) Any gasoline blend stock not used by any person to produce gasoline when such person establishes that the ultimate use of such gasoline blend stock is not to produce gasoline; however, prior to purchasing the gasoline blend stock, the user must:

(a) Make an application on forms prescribed by the secretary, stating the purposes for which such blend stock will be used.

(b) Receive approval from the secretary.

(c) Comply with the requirements established by the secretary for filing a claim for refund of the fuel taxes paid.

(4) Undyed diesel fuel used for nontaxable purposes when dyed diesel fuel is not available; however, prior to purchasing the undyed diesel fuel, the user must:

(a) Make an application on forms prescribed by the secretary, stating the purposes for which such fuel will be used.

(b) Receive approval from the secretary.

(c) Furnish a copy of the secretary's approval to his vendor prior to purchasing the fuel.

(d) Comply with the requirements established by the secretary for filing a claim for refund of the fuel taxes paid.

(5) Undyed diesel fuel used in any vehicle utilized by a licensed commercial fisherman in the administration of business associated with commercial fishing when the requirements of the secretary for making a claim have been met.

B. The secretary shall prescribe the time and the manner in which a claim for refund of taxes may be made.

Acts 2005, No. 252, §1, eff. July 1, 2006; Acts 2007, No. 303, §1, eff. July 9, 2007.



RS 47:818.16 - Tax on unaccounted for losses; liability

§818.16. Tax on unaccounted for losses; liability

A. There is hereby levied an annual tax at the rates specified by this Subpart on taxable unaccounted for gasoline or diesel fuel losses at a terminal in this state.

(1) "Taxable unaccounted for losses" means the number of net gallons of unaccounted for gasoline or diesel fuel losses that exceeds one-half of one percent of the number of net gallons removed from the terminal during the year by a bulk transfer or at the terminal rack.

(2) "Unaccounted for losses" means the difference between:

(a) The amount of gasoline or diesel fuel in inventory at the terminal at the beginning of the calendar year plus the amount of gasoline or diesel fuel received by the terminal during the year.

(b) The amount of gasoline or diesel fuel in inventory at the terminal at the end of the calendar year plus the amount of gasoline or diesel fuel removed from the terminal during the year.

(3) Accounted for losses that have been approved by the secretary shall not constitute "unaccounted for losses". "Accounted for losses" may include losses of fuel on which tax has accrued and that is subsequently lost or destroyed by fire, lightning, flood, explosion, or other accidental or providential cause of which the secretary has been properly notified.

B. The terminal operator whose gasoline or diesel fuel is unaccounted for is liable for the tax levied by this Section. Fuel received by a terminal operator and not shown on an informational return filed by the terminal operator with the secretary as having been removed from the terminal is presumed to be unaccounted for fuel losses. A terminal operator may rebut this presumption by establishing that gasoline or diesel fuel received at a terminal, but not shown on an informational return as having been removed from the terminal, is an accounted for loss or constitutes part of a transmix.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.17 - Backup tax; liability

§818.17. Backup tax; liability

A. The tax levied pursuant to this Subpart is levied on the following:

(1) Dyed diesel fuel that is used to operate a highway vehicle for a taxable use allowed under 26 USC 4082 and the regulations adopted thereunder.

(2) Gasoline or diesel fuel that was allowed an exemption from the tax and was then used or consumed in a taxable manner.

(3) Aviation fuel that is used for fuel other than for fuel in an aircraft.

(4) Diesel fuel that is used to operate a highway vehicle after an application for a refund of taxes paid on the diesel fuel is made or allowed on the basis that the diesel fuel was used for an off-highway purpose.

(5) Kerosene and aviation fuel not previously taxed that is used for fuel in a highway vehicle.

B. The person that uses untaxed or refund gasoline or diesel fuel that is taxable under this Section is liable for the tax. If the seller of the gasoline or diesel fuel taxable under this Section knew or had reason to know that the fuel would be used for a purpose that is taxable under this Section, the user and the seller are jointly and severally liable for the tax.

C. The tax imposed by this Section shall be paid at the time and in the manner prescribed by the secretary and is in addition to any other penalty imposed pursuant to this Chapter.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.18 - Floor-stocks tax

§818.18. Floor-stocks tax

A. There is hereby imposed a floor-stocks tax on gasoline or diesel fuel owned by any person on July 1, 2006, if:

(1) No tax was imposed on the gasoline under R.S. 47:711 or diesel fuel under R.S. 47:802 as it existed on July 1, 2006; and

(2) Tax would have been imposed on the gasoline or diesel fuel by this Act1 had the provisions been in effect for the periods prior to July 1, 2006.

B. The rate of the tax imposed by this Section shall be the amount of tax imposed under this Part on July 1, 2006.

C. Any person owning gasoline or diesel fuel on July 1, 2006, to which the tax imposed by this Section applies, shall be liable for the tax.

D. Persons in possession of taxable fuel in storage as of the close of the business day preceding July 1, 2006, shall:

(1) Take an inventory at the close of the business day preceding July 1, 2006, to determine the gallons in storage for purposes of determining the floor-stocks tax.

(2) Report the gallons listed in Paragraph (1) of this Subsection on forms provided by the secretary, not later than the first day of the first month following July 1, 2006.

(3) Remit the tax levied under this Section no later than the first day of the sixth month following July 1, 2006.

E. Persons failing to file the inventory report shall be subject to the penalty as provided in R.S. 47:818.24(D). Persons not paying the tax herein provided by the date specified shall incur interest and penalty on the unpaid tax as provided in the administrative provisions in Chapter 18 of this Subtitle.

Acts 2005, No. 252, §1, eff. July 1, 2006.

1Acts 2005, No. 252.



RS 47:818.19 - Tax return and payment due date

§818.19. Tax return and payment due date

A. The taxes levied by this Subpart shall be collected at the time of imposition as stated in R.S. 47:818.13. The tax levied by this Chapter shall be reported and paid to the secretary on or before the twentieth day of the calendar month for the preceding month unless otherwise stated. The secretary may require electronic filing of tax returns, reports, and payments as provided in R.S. 47:1519 and 1520.

B. All reports required by this Subpart are to be filed by the due date regardless of whether fuel tax is due under the provisions of the laws of this state.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.20 - Remittance of tax

§818.20. Remittance of tax

A. Each licensed supplier or permissive supplier shall remit to the secretary the tax levied by this Subpart and due on all gasoline or diesel fuel. The tax to be remitted shall be calculated on the total net taxable gallons. The tax due shall be paid by electronic funds transfer and shall be due the twenty-second day of the calendar month following the month of removal.

B. Each licensed distributor and licensed importer shall remit to the supplier or permissive supplier, as applicable, the tax levied and due on gasoline or diesel fuel removed at a terminal rack. At the election of a licensed distributor or licensed importer, the supplier or permissive supplier shall not require the licensed distributor or licensed importer to pay the tax levied until two days before the date the supplier or permissive supplier is required to pay the tax. An election under this Subsection is subject to the condition that remittances by the licensed distributor or licensed importer of all tax due to the supplier or permissive supplier shall be paid by electronic funds transfer two days before the date of the remittance by the supplier or permissive supplier to the secretary. An election under this Subsection may be terminated by the supplier or permissive supplier if the licensed distributor or licensed importer does not make timely payments to the supplier or permissive supplier as required by this Subsection.

C. A licensed exporter shall remit any applicable tax due on gasoline or diesel fuel removed at a terminal rack to the supplier of the gasoline or diesel fuel. The date by which an exporter shall remit the tax is governed by the laws of the destination state of the exported gasoline or diesel fuel. If the laws of the destination state prohibit the collection of the destination state's tax, the tax levied by this Subpart shall be collected.

D. With respect to two-party exchanges between licensed parties, the exchange recipient is responsible for the collecting and remitting of the tax when the gasoline or diesel fuel is delivered into a truck or tank car via the terminal rack.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.21 - Supplier or permissive supplier; duties as trustee

§818.21. Supplier or permissive supplier; duties as trustee

A. All tax payments due to this state that are received by a supplier or permissive supplier licensed to collect the tax shall be held by the supplier or permissive supplier in trust for the state of Louisiana, and the supplier or permissive supplier as trustee of the taxes paid has a fiduciary duty to remit to the secretary the amount of tax received and is liable for the taxes paid to them. Where the tax collected for any period is in excess of the tax rate, the total tax collected must be paid over to the secretary.

B. A supplier or permissive supplier shall notify a licensed distributor, licensed exporter, or licensed importer who received gasoline or diesel fuel from the supplier or permissive supplier during a reporting period of the number of taxable gallons received.

C. A supplier or permissive supplier of gasoline or diesel fuel at a terminal shall notify the secretary within the time period established by the secretary of any licensed distributors, licensed exporters, or licensed importers who did not pay the tax due the supplier or permissive supplier. The notice shall be transmitted in the form required by the secretary.

D. A supplier or permissive supplier who receives a payment of tax shall not apply the payment of tax to a debt that the person making the payment owes for gasoline or diesel fuel purchased from the supplier or permissive supplier.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.22 - Deductions and discounts allowed

§818.22. Deductions and discounts allowed

A. The supplier or permissive supplier that files a timely return and remits a timely payment may deduct from the amount of tax shown payable on the return an administrative discount in an amount equivalent to one-half percent of the tax due on gasoline and diesel fuels. The allowance shall not be deductible unless the supplier or permissive supplier allows a deduction of one-third of one percent to a purchaser with a valid distributor or importer license. However, the allowance shall not be deductible by the supplier or permissive supplier unless the return is filed and payment of the tax is made on or before the twenty-second day of the month as required by this Subpart.

B. A licensed distributor or importer that pays the tax due a supplier or permissive supplier by the date required in this Subpart shall be allowed to deduct from the amount due a discount of one-third of one percent of the amount of tax payable. The supplier or permissive supplier may not directly or indirectly deny this allowance to a licensed distributor or importer that pays the tax due the supplier or permissive supplier by the date specified.

C.(1) A supplier or permissive supplier may take a credit for any taxes that were not remitted in a previous period to the supplier or permissive supplier by a licensed distributor or licensed importer as required by R.S. 47:818.20. The supplier or permissive supplier is eligible to take the credit if the secretary is notified of the default within thirty days after the default occurs. If a license holder pays to a supplier or permissive supplier the tax owed, but the payment occurs after the supplier or permissive supplier has taken a credit on its return, the supplier or permissive supplier shall remit the payment to the secretary with the next monthly return after receipt of the tax.

(2) In the event that the credit to the supplier originates out of a failure to pay a destination state motor fuel tax on shipments removed for export under R.S. 47:818.14(C), the presumption as set forth in R.S. 47:818.11 shall be raised that the fuel was removed for use in this state and thus taxable. The secretary shall seek payment of the tax in a dual capacity both to protect the interests of this state and as the base state from which the shipment originated to assist the destination state in the reporting or collection of tax due upon the receipt of the fuel into that state.

D. The secretary may take action against a person in relation to whom a supplier or permissive supplier has taken a credit for collection of the tax owed and for penalty and interest as provided by Chapter 18.

Acts 2005, No. 252, §1, eff. July 1, 2006; Acts 2015, No. 147, §1, eff. July 1, 2015.



RS 47:818.23 - Recordkeeping requirements

§818.23. Recordkeeping requirements

A. Each person required to be licensed under R.S. 47:818.37 of this Subpart and each retailer shall keep and maintain all records pertaining to gasoline or diesel fuel received, produced, manufactured, refined, compounded, used, sold, or delivered, together with delivery tickets, invoices, bills of lading, and other pertinent records and papers as required by the secretary for the reasonable administration of this Subpart.

B. The records required by this Section to be retained shall be kept and maintained for a period to include the current year and the previous three years.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.24 - Filings required

§818.24. Filings required

A. The following shall file a return with the secretary as required by this Subpart:

(1) A terminal operator shall file a monthly information return containing the information required in R.S. 47:818.30 and an annual report as required in R.S. 47:818.161.

(2) A supplier and a permissive supplier shall file a return providing the information as required in R.S. 47:818.25 and shall remit the taxes due on all sales of gasoline or diesel fuel physically removed from the bulk transfer/terminal system intended for destination in this state, including any quantity used for their own consumption.

(3) An importer shall file a return providing the information as required in R.S. 47:818.26 and shall remit the taxes due on all gasoline or diesel fuel imported into this state outside of the bulk transfer/terminal system.

(4) A distributor shall file a return providing the information as required in R.S. 47:818.27 and shall remit taxes due on all gasoline or diesel fuel not previously taxed that is received and sold for nonexempt use.

(5) An exporter shall file a return providing the information required in R.S. 47:818.28 on all gasoline or diesel fuel exported from this state.

(6) A blender shall file a return providing the information as required in R.S. 47:818.29 and shall remit the applicable tax on the amount of blended product that exceeds the quantity of tax-paid fuel included in the blend.

(7) A motor fuel transporter shall file a report providing the information required in R.S. 47:818.31.

(8) An aviation fuel dealer shall file a quarterly return providing information as required in R.S. 47:818.32.

B. Interstate motor fuel users shall file returns reporting mileage and usage during each calendar quarter by the twenty-fifth day of the month following the end of the calendar quarter in a manner prescribed by the secretary.

C. The secretary may allow licensees who act in multiple capacities to file a combined return.

D. Failure to file any informational report or return within thirty days of the due date of said report or return shall result in a penalty of one hundred dollars and may result in a revocation of the license.

Acts 2005, No. 252, §1, eff. July 1, 2006.

1See R.S. 47:818.30(C)



RS 47:818.25 - Returns required of suppliers or permissive suppliers

§818.25. Returns required of suppliers or permissive suppliers

A. The monthly return of each supplier or permissive supplier shall list all of the following information and any other information required by the secretary:

(1) The number of net gallons of gasoline or diesel fuel removed at a terminal rack in Louisiana during the month from the account of the supplier, sorted by product type, recipient of the product, terminal code, carrier, and date of removal.

(2) The number of net gallons of tax-paid gasoline or diesel fuel received by the supplier or permissive supplier during the month, sorted by product type, seller, point of origin, carrier, and date of receipt.

(3) The number of net gallons of gasoline or diesel fuel removed during the month for export, sorted by product type, recipient of the product, terminal code, destination state, carrier, and date of removal.

(4) The number of net gallons of gasoline or diesel fuel removed during the month from a terminal located in another state for import into Louisiana, as indicated on the shipping document for the product, sorted by product type, recipient of the product, terminal code, carrier, and date of removal.

(5) Bulk sales to non-registrants.

B. A supplier or permissive supplier may take credit on the monthly report to be filed with the secretary if:

(1) On a previous report, the supplier or permissive supplier paid the taxes imposed by this Subpart on gasoline or diesel fuel sold on account.

(2) The person to whom the supplier or permissive supplier sold the gasoline or diesel fuel has not remitted the tax to the supplier or permissive supplier.

(3) At the time of the transaction, the person to whom the supplier or permissive supplier sold the gasoline or diesel fuel held a license issued by the secretary.

C. The return on which the credit is taken must state the license number of the person who failed to remit the tax and any other information required by the secretary. The amount of the credit that may be claimed under Subsection B of this Section may equal but may not exceed the amount of taxes paid on the gasoline or diesel fuel to which the unpaid taxes apply.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.26 - Returns required of importers

§818.26. Returns required of importers

A. The monthly return of an importer shall contain the following information for the period covered by the return and any other information required by the secretary:

(1) The number of net gallons of imported gasoline or diesel fuel acquired from a supplier or permissive supplier who collected the tax due this state on the product sorted by product code, seller, point of origin, terminal code, and date of acquisition.

(2) The number of net gallons of imported gasoline or diesel fuel acquired from a person who did not collect the tax due this state on the gasoline or diesel fuel, sorted by product type, source state, seller, terminal code, and date of acquisition.

(3) The number of net gallons of imported gasoline or diesel fuel acquired from a bulk plant outside this state, sorted by bulk plant name, address, product code, and date of acquisition.

B. An importer that imports, by transport vehicle or another means of transfer outside the bulk transfer/terminal system, any gasoline or diesel fuel removed from a rack located in another state that does not require the seller of the gasoline or diesel fuel to collect the tax on the removal either at that state's rate or the rate of the destination state and the seller of the gasoline or diesel fuel is not a licensed supplier or permissive supplier, is responsible for the remission of the tax on the product so imported.

C. The return filed by the importer shall be due by the fifteenth day of the month following the period covered by the return.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.27 - Returns required of distributors

§818.27. Returns required of distributors

The monthly return of each distributor shall contain the following information and any other information required by the secretary sorted by product code, seller, point of origin, destination state, carrier, and date:

(1) The number of net gallons of gasoline or diesel fuel acquired from all sources by the distributor during the reporting period.

(2) The number of net gallons of gasoline or diesel fuel on which tax has been paid to this state acquired during the reporting period.

(3) The number of net gallons of gasoline or diesel fuel exported during the reporting period.

(4) The number of net gallons of gasoline or diesel fuel sold or consumed for taxable uses during the reporting period.

(5) The number of net gallons of gasoline or diesel fuel sold or consumed during the reporting period in transactions exempt under this Subpart sorted by product code and purchaser.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.28 - Returns required of exporters; refunds

§818.28. Returns required of exporters; refunds

A. A person who exports gasoline or diesel fuel from Louisiana shall file a monthly return with the secretary identifying the exports.

B. The monthly return of each exporter shall contain the following information and any other information required by the secretary sorted by product code, seller, point of origin, destination state, carrier, and date:

(1) The number of net gallons of gasoline or diesel fuel acquired from all sources sorted by product code, name of seller, and date.

(2) The number of net gallons of gasoline or diesel fuel on which tax has been paid to this state acquired during the reporting period.

(3) The number of net gallons of gasoline or diesel fuel exported during the reporting period.

(4) A certification that the destination state tax was collected by the seller prior to export.

(5) An official tax receipt from the receiving state certifying that the applicable tax has been paid on the gasoline or diesel fuel exported for which a refund claim is being submitted.

C. The return shall serve as a claim for a refund of any tax paid to this state on exported gasoline or diesel fuel.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.29 - Returns required of blenders

§818.29. Returns required of blenders

A blender shall file with the secretary a monthly return containing the following information and any other information required by the secretary:

(1) The number of net gallons of gasoline or diesel fuel acquired from all sources.

(2) The number of net gallons of non-motor fuel product to be used for blending purposes.

(3) The total amount of blended product now subject to the tax under this Subpart.

(4) The number of net gallons of gasoline or diesel fuel on which tax has been paid to this state.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.30 - Returns required of terminal operators

§818.30. Returns required of terminal operators

A. A terminal operator shall file with the secretary a monthly information return showing the amount of gasoline or diesel fuel received and removed from the terminal during the month. The return shall contain the following information and any other information required by the secretary:

(1) The beginning and ending inventory which pertains to the applicable reporting month.

(2) The number of net gallons received in inventory at the terminal during the month and each position holder for the gasoline or diesel fuel.

(3) The number of net gallons removed from inventory at the terminal during the month and, for each removal, the position holder for the gasoline or diesel fuel and the destination state of the product.

(4) The number of net gallons gained or lost at the terminal during the month.

B. The secretary may accept the Federal ExSTARS terminal operator report provided to the Internal Revenue Service in lieu of the required state terminal operator report.

C. The terminal operator shall also file with the secretary an annual report of unaccounted for losses and pay applicable taxes due pursuant to R.S. 47:818.16. The report shall be filed on a calendar basis and shall be due the last day of February following the end of the calendar year.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.31 - Returns required of motor fuel transporters

§818.31. Returns required of motor fuel transporters

A. A person who transports by marine vessel, railroad tank car, or transport vehicle, gasoline or diesel fuel that is imported into Louisiana or exported from Louisiana shall file a monthly information return with the secretary that shows gasoline or diesel fuel received or delivered for import or export by the motor fuel transporter during the month.

B. The return shall contain the following information and any other information required by the secretary:

(1) The name, address, and terminal control number of each person or terminal from whom the motor fuel transporter received gasoline or diesel fuel outside Louisiana for delivery in Louisiana, the net gallons of product received, the date the product was received, and the name and address of the purchaser of the product sorted by product code.

(2) The name, address, and terminal control number of each person or terminal from whom the motor fuel transporter received gasoline or diesel fuel in Louisiana for delivery outside Louisiana, the net gallons delivered, the date the product was delivered, and the destination state.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.32 - Returns required of aviation fuel dealers

§818.32. Returns required of aviation fuel dealers

A. The return of each aviation fuel dealer shall contain the following information and any other information required by the secretary:

(1) The number of net gallons of aviation fuel received from all sources by the dealer during the reporting period, sorted by product code, seller, point of origin, carrier, and receipt date.

(2) The number of net gallons exported during the reporting period.

(3) The number of net gallons sold for use in aircraft during the reporting period in transactions sorted by product code and purchaser.

B. The return shall be filed for each calendar quarter and shall be due the twenty-fifth day of the month following the end of the reporting period.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.33 - Returns required of interstate motor fuel users

§818.33. Returns required of interstate motor fuel users

A. An interstate motor fuel user who is a registered participant of IFTA shall file a report for each calendar quarter to his base state containing information with regard to the mileage and fuel usage in accordance with the terms of IFTA.

B. An interstate motor fuel user who is not a registered participant of IFTA shall file a quarterly return with the secretary. The return shall contain the following information and any other information required by the secretary:

(1) The miles traveled in all operations within and outside the state of Louisiana.

(2) The gallons of fuel purchased for propelling the motor vehicle.

(3) The gallons used in propelling the motor vehicle both inside and outside the state of Louisiana.

(4) When requesting a refund, original invoices of fuel purchased from Louisiana retail dealers.

C. Purchase information shall include:

(1) Each bulk purchase listed and supported by a copy of the purchase invoice.

(2) Purchases from retail dealers listed in total by station.

(3) Gallons of fuel removed from tax-paid storage which shall be added to the retail purchase to arrive at the number of gallons placed in fuel supply tanks in Louisiana.

(4) The quarterly beginning and ending inventories to determine the withdrawals from storage.

D. Refunds are permitted whenever a bonded interstate motor fuel user pays tax to another state on fuel purchased in and exported from Louisiana. The interstate motor fuel user must be bonded and file reports in all states in which he operates in accordance with the requirements of those states. The amount of the user's tax-paid fuel exported must exceed the amount of fuel imported in order to qualify for a refund.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.34 - Estimate of amount of taxes due and unpaid

§818.34. Estimate of amount of taxes due and unpaid

Whenever any terminal operator, supplier, permissive supplier, distributor, importer, exporter, or blender neglects or refuses to make and file any report for any calendar month, as required by this Subpart, or files an incorrect or fraudulent report, or is in default in the payment of any fuel taxes and penalties thereon, the secretary shall, from any information he may be able to obtain from his office or elsewhere, estimate the number of gallons of gasoline or diesel fuel for which the terminal operator, supplier, permissive supplier, distributor, importer, exporter, or blender is liable for taxes under this Subpart, and the amount of taxes due and payable thereon, to which shall be added penalties and interest as provided in the administrative provisions.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.35 - Special authority to enforce collection of taxes collected; personal liability

§818.35. Special authority to enforce collection of taxes collected; personal liability

Notwithstanding any other provision of law to the contrary, if any individual, corporation, limited liability company, limited partnership, or other business organization fails to file returns or to remit the gasoline or diesel fuel taxes collected and not remitted, the secretary is authorized, as an alternative means of enforcing collection, to hold those owners, officers or directors, or those managers or members as defined in R.S. 12:1301(12) and (13), having direct control or supervision of such taxes or charged with the responsibility of filing such returns and remitting such taxes collected, personally liable for the total amount of such taxes collected and not remitted together with any interest, penalties, and fees accruing thereon. Collection of the total amount due may be made from any one or any combination of such owners, officers or directors, or managers or members as defined in R.S. 12:1301(12) and (13), who fail to remit the taxes collected, by use of any of the alternative remedies for the collection of taxes as provided in R.S. 47:1561.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.36 - Unlawful use of tax collected; theft of funds

§818.36. Unlawful use of tax collected; theft of funds

Any person who knowingly obtains or uses, or endeavors to obtain or use, taxes collected pursuant to this Chapter, with the intent, either temporarily or permanently, to deprive the state of a right to the funds or a benefit therefrom or appropriates the funds to their own use or to the use of any person not entitled thereto, shall be guilty of theft and subject to the provisions of R.S. 14:67.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.37 - Persons required to be licensed

§818.37. Persons required to be licensed

A. No person shall engage in or do business in this state as any of the following without having first obtained the appropriate license or licenses issued by the secretary authorizing that business:

(1) A supplier who may also act as a terminal operator, permissive supplier, distributor, importer, exporter, blender, motor fuel transporter, or aviation fuel dealer without securing a separate license but who is subject to all other conditions, requirements, and liabilities imposed on those license holders.

(2) A permissive supplier who may also act as a distributor, importer, exporter, blender, motor fuel transporter, or aviation fuel dealer without securing a separate license but who is subject to all other conditions, requirements, and liabilities imposed on those license holders.

(3) A distributor who may also act as an importer, exporter, blender, or motor fuel transporter without securing a separate license but who is subject to all other conditions, requirements, and liabilities imposed on those license holders.

(4) An importer who may also act as an exporter, blender, or motor fuel transporter without securing a separate license but who is subject to all other conditions, requirements, and liabilities imposed on those license holders.

(5) A terminal operator.

(6) An exporter.

(7) A motor fuel transporter.

(8) A blender.

(9) An interstate motor fuel user.

(10) An aviation fuel dealer.

B. Notwithstanding any other law to the contrary, persons dealing solely in tax and fee paid product below the terminal rack shall not be required to be licensed. However, to be eligible to defer state excise tax or to receive the discount from the supplier or permissive supplier, or to be eligible for a refund of tax paid, the applicant must be registered with the department as an importer or distributor. In order for an applicant to make a claim for a refund of taxes paid, the applicant shall be licensed as required in this Part.

Acts 2005, No. 252, §1, eff. July 1, 2006; Acts 2007, No. 303, §1, eff. July 9, 2007.



RS 47:818.38 - Permissive supplier election; out-of-state removals

§818.38. Permissive supplier election; out-of-state removals

A. A person may elect to obtain a permissive supplier license to collect and remit the taxes levied by this Subpart for gasoline or diesel fuel that is removed at a terminal in another state and has Louisiana as the destination state. A person electing to obtain a permissive supplier license waives any defense that this state lacks jurisdiction to require the collection of the tax due this state on the gasoline or diesel fuel intended for delivery to this state.

B. A licensed permissive supplier shall comply with all of the following requirements:

(1) Collect the tax due this state on the gasoline or diesel fuel.

(2) Report and pay the tax due on the gasoline or diesel fuel in the same manner as if the removal had occurred at a terminal located in Louisiana.

(3) Keep records of the removal of the gasoline or diesel fuel and submit to audits concerning the gasoline or diesel fuel as if the removal had occurred at a terminal located in Louisiana.

(4) Report sales to a person who is not licensed in this state where the destination state is Louisiana.

C. A licensed permissive supplier acknowledges that this state imposes the requirements listed in Subsection B of this Section and submits to the jurisdiction of this state only for purposes related to the administration of this Part.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.39 - License application procedure

§818.39. License application procedure

A. To obtain a license under this Subpart an applicant shall file an application with the secretary on forms provided and shall furnish a bond as designated in R.S. 47:818.40 in the amount applicable to the license. The application shall include:

(1) The legal name and name under which the applicant transacts or intends to transact business.

(2) The mailing and physical address of the applicant's principal office, residence, or place of business in this state, or other location of the applicant.

(3) The applicant's federal employer identification number or, if an individual, the social security number in the absence of the federal employer identification number.

(4) The applicant's Louisiana revenue account number, if already assigned.

(5) If the applicant is not an individual, the names and social security numbers of the principal officers of an applicant corporation or the members of an applicant partnership or limited liability company, the managers of the facility, and the office, street, and post office box addresses of each.

(6) Any other information required by the secretary.

B. In addition to the information required in Subsection A of this Section:

(1) An applicant for a license as a supplier or permissive supplier shall have a federal certificate of registry issued under 26 USC 4101 and the regulations adopted thereunder that authorizes the applicant to enter into federal tax-free transactions of taxable gasoline or diesel fuel in the bulk transfer/terminal system and shall include the registration number of the certificate on the application for a license under this Section.

(2) An applicant for a license as a terminal operator shall have a federal certificate of registry issued under 26 USC 4101 and the regulations adopted thereunder that authorizes the applicant to enter into federal tax-free transactions of taxable gasoline or diesel fuel in the bulk transfer/terminal system and shall include the registration number of the certificate on the application for a license under this Section. In addition, the application for a terminal operator shall include the storage capacity of the facility.

(3) An applicant for a license as an importer or distributor who has a federal certificate of registry issued under 26 USC 4101 and the regulations adopted thereunder shall include the registration number of the certificate on the application for a license under this Section. An applicant shall list on the application each state from which the applicant intends to import gasoline or diesel fuel and, if required by a state listed, shall be licensed or registered for gasoline or diesel fuel tax purposes in that state. If a state listed requires that the applicant be licensed or registered, the applicant shall provide the applicant's license or registration number issued by that state. A licensee who intends to import gasoline or diesel fuel from a state not listed on its application for an importer's license shall provide the secretary written notice of the action before importing gasoline or diesel fuel from that state. The notice shall include the information that is required on the license application.

(4) An applicant for a license as an exporter shall list on the application each state to which the applicant intends to export gasoline or diesel fuel and, if required by a state listed, shall be licensed or registered for gasoline or diesel fuel tax purposes in that state. If a state listed requires that the applicant be licensed or registered, the applicant shall provide the applicant's license or registration number issued by that state. A licensee who intends to export gasoline or diesel fuel to a state not listed on its application for an exporter's license shall provide the secretary written notice of the action before exporting gasoline or diesel fuel to that state. The notice shall include the information that is required on the license application. All exporters must hold a license to export by either their own vehicle or by a truck common carrier.

(5) An applicant for a license as a motor fuel transporter shall list on the application each state from which and to which the applicant intends to transport gasoline or diesel fuel and, if required by a state listed, shall be licensed or registered for fuel tax purposes in that state. If a state listed requires that the applicant be licensed or registered, the applicant shall provide the applicant's license or registration number issued by that state. A licensee who intends to transport gasoline or diesel fuel from or to a state not listed on its application for a motor fuel transporter's license shall provide the secretary written notice of the action before transporting gasoline or diesel fuel from or to that state. The notice shall include the information that is required on the license application.

(6) An applicant for a license as an interstate motor fuel user may either be a registered participant of IFTA or must provide a bond as provided in R.S. 47:818.40. The licensee shall file reports in all states in which he operates in accordance with the requirements of those states. The licensee may receive a tax refund or credit on the amount of tax paid on fuels purchased in this state which exceeds the amount of fuel that would be consumed, based on the total motor vehicle mileage in the state. An interstate motor fuel user may determine his average number of miles of motor vehicle travel per gallon of fuel by dividing the total miles traveled by the number of gallons consumed in the entire operation of his vehicles. If the licensee cannot furnish satisfactory evidence of his average number of miles per gallon of fuel, the secretary shall determine the rate to be applied, which in no event shall exceed an average of five miles per gallon of fuel.

C. Upon approval of the bond required in R.S. 47:818.40, the secretary shall issue to the applicant the appropriate license or licenses. A license is not transferable and remains in effect until surrendered, canceled, or revoked. The license must be posted in a conspicuous place or kept available for inspection at the principal place of business of the license holder. A copy of the license must be kept at each place of business or other place of storage from which gasoline or diesel fuel is sold, distributed, or used and in each motor vehicle used by the license holder to transport gasoline or diesel fuel purchased by the license holder for resale, distribution, or use.

D. The secretary shall maintain a record of:

(1) All persons to whom a license has been issued under this Subpart.

(2) All persons holding a current license issued under this Subpart by license category.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.40 - Bond requirements; amounts

§818.40. Bond requirements; amounts

A. Upon approval of the application by the secretary, the applicant shall file with the secretary a surety bond executed in favor of the secretary in the amount as follows:

(1) For a supplier or permissive supplier, the amount of the bond shall be a minimum of fifty thousand dollars or an amount equal to three months tax liability, whichever is greater, and only one surety bond shall be required for a supplier that is also a terminal operator.

(2) For a distributor, importer, exporter, blender, or interstate motor fuel user license, the amount of the bond shall be a minimum of twenty thousand dollars or an amount equal to three months tax liability, whichever is greater. In computing the amount of the bond, the amount of tax liability shall be reduced by the amount paid to the supplier or permissive supplier.

(3) For any person requiring multiple licenses, the minimum bond shall be equal to the highest bond level required.

(4) For a motor fuel transporter or aviation fuel dealer license, no bond shall be required.

(5) For a terminal operator license, the amount of the bond shall be a minimum of one million dollars or an amount equal to three months tax liability, whichever is greater, and only one surety bond shall be required for a terminal operator that is also a supplier.

B. The secretary may require an additional bond amount from the licensee when:

(1) Liability upon the previous bond is discharged or reduced by a judgment rendered, payment made, or is otherwise disposed of.

(2) In the opinion of the secretary, any surety on the previous bond becomes unsatisfactory.

(3) The licensee no longer meets the conditions for waiver of bond as set forth in Subsection F of this Section.

C. The licensee must file the additional bond amount within thirty days from the date such notice is mailed by the secretary. The secretary may immediately revoke the licensee's license upon the expiration of the thirty-day period if the licensee fails to provide the additional bond amount requested.

D. The surety must be authorized to engage in business within this state. The surety bond shall be conditioned upon faithful compliance with the provisions of this Part, including the filing of the returns and payment of all tax prescribed by this Subpart. The surety bond shall be approved by the secretary as to sufficiency and form and shall indemnify the state against any loss arising from the failure of the licensee to pay for any cause whatever the tax levied by this Subpart.

E. Any surety on an existing bond furnished by a person required to be licensed may notify the secretary in writing of its intent to cancel the bond. The secretary shall immediately notify the licensee of the intent of the surety to cancel, and the licensee shall have thirty days from the date of receipt of such notice to provide a sufficient replacement bond. The secretary may immediately cancel the licensee's license upon expiration of the thirty-day period set out above if the licensee fails to provide a new replacement bond. The surety requesting cancellation shall remain liable for any liability already accrued or which shall accrue during the thirty-day period set out above, but shall not be responsible for any liability which accrues after said thirty-day period.

F.(1) The secretary is authorized to waive the furnishing of this surety bond by any licensee who meets all the following:

(a) Has and agrees to maintain assets in Louisiana of a net value of not less than one and one-fourth times the amount of the bond which would otherwise be required.

(b) Has had a bond on file with the secretary for a period of not less than three years.

(c) Has not been delinquent in remitting taxes accrued or accruing under this Subpart during the three-year period immediately preceding the filing of an application for waiver of the bond.

(2) The secretary is authorized to waive the furnishing of a surety bond by a terminal operator if no less than seventy-five percent of the direct owners and seventy-five percent of the ownership interest of the terminal are direct owners of a business formerly licensed as a distributor that was granted a bond waiver and is currently licensed as a supplier, and such business has and agrees to maintain assets in Louisiana of a net value of not less than one and one-fourth times the amount of the bond which would otherwise be required.

G. Any licensee whose bond was waived prior to July 1, 2006, as either a gasoline dealer, gasoline jobber, or special fuel supplier and who meets the requirements provided in Subsection F of this Section will not be required to provide a new bond.

H. If any licensee whose bond has been waived by the secretary becomes delinquent in remitting taxes due under this Subpart, the secretary may require that such licensee furnish a bond in the amount required in this Section, and such licensee shall not be eligible for a waiver of the bond for a period of three years from the date the bond is furnished.

Acts 2005, No. 252, §1, eff. July 1, 2006; Acts 2007, No. 303, §2, eff. July 9, 2007; Acts 2010, No. 523, §1.



RS 47:818.41 - Grounds for denial of license

§818.41. Grounds for denial of license

A. The secretary may refuse to issue a license under this Subpart if the applicant or any principal of the applicant:

(1) Had a license or registration issued under prior law or this Subpart canceled by the secretary for reason as set forth in R.S. 47:818.42.

(2) Had a license or registration issued by another state revoked, denied, or canceled for cause.

(3) Had a federal certificate of registry issued under 26 USC 4101 and the regulations adopted thereunder, or a similar federal authorization, revoked.

(4) Has been convicted of any offense involving fraud or misrepresentation.

(5) Has been convicted of any other offense that indicates that the applicant may not comply with this Subpart if issued a license.

(6) Is in arrears to the state for any taxes.

(7) Is determined not to be the real party in interest.

(8) His agents, officers, or employees have a prior conviction for motor fuel tax evasion in this state or any state, federal, or foreign jurisdiction.

(9) For good cause as determined by the secretary.

B. No license shall be granted when the applicant or anyone connected with the applicant's business has been previously convicted of any violation of this Chapter or of any felony under the laws of this state or of the United States.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.42 - License revocation; cancellation

§818.42. License revocation; cancellation

A. The secretary may revoke the license of any person licensed under this Subpart, upon written notice sent by certified mail to the licensee's last known address appearing in the secretary's files, for any of the following reasons:

(1) Filing by the licensee of a false report of the data or information required by this Subpart.

(2) Failure, refusal, or neglect of the licensee to file a report or information required by this Subpart.

(3) Failure of the licensee to pay the full amount of all taxes due or pay any penalties or interest due as required to be paid by such licensee.

(4) Failure of the licensee to keep accurate records of the quantities of gasoline or diesel fuel received, produced, refined, manufactured, compounded, sold, or used in Louisiana.

(5) Failure to file a new, larger, or additional surety bond as required by the secretary pursuant to R.S. 47:818.40 of this Subpart.

(6) Conviction of the licensee, licensee's agents, officers or employees, or a principal of the licensee for any act prohibited under this Subpart.

(7) Failure, refusal, or neglect of a licensee to comply with any other provision of this Chapter or any rule promulgated pursuant to this Chapter.

(8) Having a license or registration issued by another state canceled for cause.

(9) The licensee is determined not to be the real party in interest.

(10) Any prior license of the real party in interest has been revoked for cause.

(11) The licensee, or any of the licensee's agents, officers, or employees, has a prior conviction for motor fuel tax evasion in this state or any state, federal, or foreign jurisdiction and the conviction was not disclosed on the application.

B. The secretary shall refuse to grant or shall suspend any license previously granted for a period of at least thirty days, or until such time as the applicant may supply the secretary with evidence to the contrary, where there is prima facie evidence that the applicant, in the discretion of the secretary, is not a person of good moral character, or has violated the provisions of this Chapter or any rules, regulations, or instructions issued in connection therewith. The period of suspension set forth above shall under no circumstances exceed ninety calendar days from the date of suspension, unless at the end of the ninety-day period the secretary determines that the reason for the suspension still exists and in such cases the secretary may continue the period of suspension until sufficient evidence has been provided that the reason for suspension no longer exists.

C. The secretary shall cancel any license upon the written request of the licensee or upon the change in ownership or control of the licensed business.

D. Upon revocation or cancellation of any license, the license shall be surrendered to the secretary and the tax levied under this Subpart becomes due and payable within fifteen days on all untaxed gasoline or diesel fuel held in storage or otherwise in the possession of the licensee and all gasoline or diesel fuel sold, delivered, or used prior to the revocation or cancellation on which the tax has not been paid.

E. The secretary will not issue a new license to the same person for a period of three years from the date of revocation.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.43 - Notice of discontinuance, sale, or transfer of business

§818.43. Notice of discontinuance, sale, or transfer of business

A. Prior to discontinuing any business issued a license authorized by this Subpart, the licensee shall notify the secretary in writing at least thirty days prior to the time the discontinuance, sale, or transfer takes effect and shall surrender the license to the secretary. The notice shall state the effective date of the discontinuance and, if the licensee has transferred the business or otherwise relinquished control to another person by sale or otherwise, the date of the sale or transfer and the name and address of the person to whom the business is transferred or relinquished. The notice shall also include any other information required by the secretary.

B. If any licensee liable for any tax, interest, or penalty levied hereunder sells or transfers the business or quits the business, he shall make a final return and payment within fifteen days after the date of selling, transferring, or quitting the business. The successor, successors, or assigns, if any, shall withhold sufficient of the purchase money to cover the amount of such taxes, interest, and penalties due and unpaid until such time as the former owner shall produce a receipt from the secretary showing that they have been paid, or a certificate stating that no taxes, interest, or penalties are due. If the purchaser of a business fails to withhold purchase money as above provided, the purchaser shall be personally liable for the payment of the taxes, interest, and penalties accrued and unpaid on the account of the operation of the business by any former owner, owners, or assigns.

C. In the case of a licensee who has quit a business and who subsequently opens another similar business under the same ownership, whether that ownership is individual, partnership, corporation, or other, that licensee shall be liable for any tax, interest, or penalty owed by the original business.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.44 - Cooperative agreements between states for collection and payment of taxes

§818.44. Cooperative agreements between states for collection and payment of taxes

A. The secretary may enter into reciprocity agreements on behalf of the state of Louisiana with authorized representatives of other states for the purpose of determining methods for collecting and forwarding of gasoline or diesel fuel taxes and penalties.

B. In lieu of the requirements of this Part with respect to licensing, bonding, reporting, and auditing of an interstate motor fuel user, the secretary is authorized to enter into the International Fuel Tax Agreement or other cooperative compacts or agreements with another state or other states or provinces to permit base state or base jurisdiction licensing of persons importing gasoline or diesel fuel into this state and liable for the tax levied by this Part, and to provide for the cooperation and assistance among the member states and provinces in the administration and collection of motor fuels consumption or use taxes.

C. Any agreement or amendment entered into on behalf of the state of Louisiana shall not be effective until stated in writing and filed with the secretary.

D. An agreement may provide:

(1) For determining the base state for users, user records requirements, audit procedures, exchange of information, and persons eligible for tax licensing.

(2) For defining qualified motor vehicles.

(3) For determining if bonding is required.

(4) For specifying reporting requirements and periods including defining uniform penalty and interest rates for late reporting.

(5) For any other provisions as will facilitate the administration of the agreement.

E. The secretary may, as required by terms of the agreement, forward to officers of another state any information in the secretary's possession relative to the manufacture, receipt, sale, use, transportation, or shipment of gasoline or diesel fuels by any person. The secretary may disclose to officers of another state the location of offices, motor vehicles, and other real and personal property of users of gasoline or diesel fuels.

F. An agreement may provide for each state to audit the records of persons based in the state to determine if the motor fuel taxes due each state are properly reported and paid. Each state shall forward the finding of the audits performed on persons based in the state to each state in which the person has taxable use of motor fuels. For persons not based in this state and who have taxable use of motor fuels in this state, the secretary may serve the audit findings received from another state in the form of a proposed assessment on the person as though an audit was conducted by the secretary.

G. Any agreement entered into under this Section shall not preclude the secretary from auditing the records of any person covered by the provisions of this Part.

H. The secretary may promulgate rules and regulations for the administration and enforcement of any such agreement.

I. The legal remedies and procedures for any persons served with an order or proposed assessment under this Part shall be as prescribed by law.

J. An interstate motor fuel user licensed in accordance with the provisions of such an agreement authorized by this Section shall be considered fully licensed in Louisiana.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.45 - Engaging in business without a license; penalty

§818.45. Engaging in business without a license; penalty

A. Any person who engages in or does any business activity for which a license is required by this Chapter without having first obtained and subsequently retained such a valid license is subject to the following penalty:

(1) For the first violation, the amount is ten thousand dollars.

(2) For each subsequent violation, the penalty is multiplied by the sum of the current violation plus prior violations.

B. Penalties prescribed under this Section shall be assessed, collected, and paid in the same manner as the tax.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.46 - Failure to pay tax or furnish bond; subject to attachment; suit to enjoin further pursuit of business

§818.46. Failure to pay tax or furnish bond; subject to attachment; suit to enjoin further pursuit of business

A. Failure to pay any tax levied in this Subpart or any interest, penalties, or costs applicable thereto or failure to furnish bond as provided in this Subpart shall ipso facto and without demand or putting in default, make the said tax, penalties, and interest delinquent and shall be construed as an attempt to avoid the payment thereof, which shall be sufficient grounds for attachment of the gasoline or diesel fuel as defined in this Subpart, wherever the same may be located or found, whether the delinquent taxpayer is a resident or nonresident of this state and whether the gasoline or diesel fuel is in the possession of the delinquent taxpayer or in the possession of other persons. The gasoline or diesel fuel licensees are hereby made responsible for the payment of the tax applicable thereto as levied in this Subpart, together with any interest, penalties, and costs accruing thereon; and the secretary is hereby specifically authorized to attach, seize, or sequester any gasoline or diesel fuel subject to tax under this Subpart when the tax is not paid at the time when it shall become due and payable. The procedure prescribed by law shall be followed except that no bond shall be required of the secretary.

B. When any licensee fails to pay any tax levied under this Subpart or any interest, penalties, or costs applicable thereto or fails to furnish bond as provided in this Subpart, the secretary is authorized to take a rule on the said licensee, by motion in a court of competent jurisdiction, to show cause in not less than two nor more than ten days, exclusive of holidays, after the service thereof, which rule may be tried out of term and in chambers, and shall always be tried by preference, why said licensee should not be ordered to cease from further pursuit of business as a licensee. In case the rule is made absolute, the order rendered thereon shall be considered a judgment in favor of the state prohibiting such licensee from the further pursuit of the business until such time as he has paid the said delinquent tax, penalties, and interest and in addition has furnished the bond. Every violation of the injunction shall be considered as a contempt of court and punished according to law.

C. When a bond has been furnished by the licensee, the surety on said bond may be joined in said rule with the licensee and condemned in solido for the amount of tax, interest, penalties, attorney fees, and costs.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.47 - Shipping documents

§818.47. Shipping documents

A. Each person operating a refinery or terminal rack or any other facility where gasoline or diesel fuel is removed for transporting in a rail car or highway vehicle other than in the fuel supply tank shall prepare and provide to the operator of every rail car or highway vehicle receiving gasoline or diesel fuel at the facility a shipping document using a preprinted or machine generated form. The shipping document shall include:

(1) The name and physical address of the terminal or bulk plant from which the gasoline or diesel fuel was received.

(2) The name, federal employer identification number, or if an individual, the social security number if the federal employer identification number is not available, and address of the motor fuel transporter transporting the gasoline or diesel fuel.

(3) The date the gasoline or diesel fuel was loaded.

(4) The type of gasoline or diesel fuel.

(5) The number of gallons in:

(a) Net gallons if purchased from a terminal for export or import, or

(b) Net gallons or gross gallons if purchased from a bulk plant.

(6) The destination of the gasoline or diesel fuel as represented by the purchaser of the gasoline or diesel fuel and the number of gallons of the gasoline or diesel fuel to be delivered, if delivery is to only one state.

(7) The name, federal employer identification number, or if an individual, the social security number if the federal employer identification number is not available, and physical address of the purchaser of the gasoline or diesel fuel.

(8) Any other information that, in the opinion of the secretary, is necessary for the proper administration of this Part.

B. Every person transporting gasoline or diesel fuel in Louisiana in a rail car or highway vehicle other than in its supply tank shall carry on board a shipping document issued by the facility where the product was obtained.

C. A person may not import gasoline or diesel fuel to a destination in this state or export gasoline or diesel fuel to a destination outside this state by any means unless the person possesses a shipping document for that gasoline or diesel fuel issued by the facility where the gasoline or diesel fuel was obtained.

D. If gasoline or diesel fuel is to be delivered to more than one state, the terminal shall document the split loads by issuing shipping documents that list the destination state of each portion of the gasoline or diesel fuel.

E. The terminal operator, bulk plant, carrier, licensed distributor or supplier, and the person that received the gasoline or diesel fuel shall:

(1) Retain a copy of the shipping document for at least four years from the date the fuel is received.

(2) Provide a copy of the document to the secretary or any law enforcement officer not later than thirty days after the date a request for the copy is received.

F. An importer, exporter, or motor fuel transporter shall keep in their possession the shipping document issued by the terminal or bulk plant when transporting gasoline or diesel fuel imported into this state or for export from this state. The importer, exporter, or motor fuel transporter shall show the document to the secretary or any law enforcement officer on request. The secretary may delegate authority to inspect the document to other governmental agencies. The importer, exporter, or motor fuel transporter shall provide a copy of the shipping document to the person that receives the gasoline or diesel fuel when it is delivered.

G. No person shall accept delivery of gasoline or diesel fuel into storage facilities in Louisiana if that delivery is not accompanied by the shipping document that sets out on its face Louisiana as the state of destination of the gasoline or diesel fuel. Each operator of a retail outlet shall receive, examine, and retain the shipping document received from the motor fuel transporter for every shipment of gasoline or diesel fuel that is delivered to each location, with record retention of the shipping document at the location for thirty days. At the end of thirty days, the shipping document shall be maintained with the required books and records for a period of four years from the date of shipment.

H. Failure to comply with the provisions of this Section may result in a penalty of one thousand dollars being imposed by the secretary on the person operating the refinery or terminal rack or other facility. This penalty shall be multiplied by the sum of the current violation plus prior violations of this Section, if any.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.48 - Diversions

§818.48. Diversions

A. The importer, exporter, or motor fuel transporter shall deliver gasoline or diesel fuel only to the destination state or states indicated on the shipping document. However, a shipment of gasoline or diesel fuel may be diverted from the destination stated on the original shipping document where the shipping document is incorrect or where there is a legitimate business need to divert the shipment. Prior to any diversion or change to the shipping document, the shipper, the motor fuel transporter, or an agent of either, shall:

(1) Notify the National Fuel Diversion Registry that the motor fuel transporter has received, after the shipping document was issued, instructions to deliver the gasoline or diesel fuel to a different destination state.

(2) Receive a diversion number from the National Fuel Diversion Registry.

(3) Manually write the change in destination state and the diversion number on the shipping document.

(4) Give a copy of the amended shipping document to the person to whom the gasoline or diesel fuel is delivered.

B. The licensee ordering the diversion is responsible for paying the applicable destination state taxes along with filing a claim for refund with the origin state or the original destination state whose taxes have been collected.

C. The secretary may assess a penalty in an amount equal to the taxes and fees on the product, without regard to any exemption or dye, or one thousand dollars, whichever is greater, for each violation, against any person who diverts a shipment or alters a shipping document other than as provided herein. No penalty will be assessed in those cases where the prior notification required in Subsection A was not accomplished due to error, other than negligence, if within three working days the shipper, the motor fuel transporter, or the agent of either, notifies the secretary of the diversion and error.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.49 - Transportation of gasoline or diesel fuel; penalty

§818.49. Transportation of gasoline or diesel fuel; penalty

A. Every motor vehicle being operated by private and/or for-hire carriers of property shall be marked as specified in this Section if that vehicle is transporting hazardous materials, including gasoline or diesel fuel of a kind or quantity that requires the vehicle to be marked or placarded in accordance with the Hazardous Materials Regulations of the United States Department of Transportation, and is operating under its own power, either alone or in combination.

(1) The marking or placard shall display the following information:

(a) The name or trade name of the private and/or for-hire carrier operating the vehicle.

(b) The city or community and state abbreviation in which the carrier maintains its principal office or in which the vehicle is customarily based.

(c) If the name of a person other than the operating carrier appears on the vehicle, the words "operated by" should immediately precede the information required by this Section.

(d) Other identifying information may be displayed on the vehicle if it is not inconsistent with the information required by this Section.

(2) The marking shall meet the following requirements:

(a) Appear on both sides of the vehicle.

(b) Be in letters that contrast sharply in color with the background.

(c) Be readily legible during daylight hours while the vehicle is stationary.

(d) Be kept and maintained in a manner that retains the legibility required by this Section.

(e) The marking may consist of a removable device if that device meets the identification and legibility requirements of this Section.

(3) The marking provisions of this Section as to the word "gasoline" or "diesel fuel" shall not apply to a vehicle transporting gasoline or diesel fuel in the fuel tank thereof supplied by the manufacturer with the vehicle, or carried in an auxiliary fuel tank, connected directly with the carburetor or fuel injectors of the vehicle and used exclusively for propelling means, nor to vehicles transporting gasoline or diesel fuel in quantities of not more than five gallons for delivery in response to emergency calls.

B. Failure to comply with the provisions of this Section may result in a penalty of one thousand dollars. For each subsequent violation, the penalty is multiplied by the sum of the current violation plus all prior violation(s) of this Section.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.50 - Fuel invoices required

§818.50. Fuel invoices required

A. For each delivery of gasoline or diesel fuel into the fuel supply tank of a highway vehicle subject to inspection as provided in R.S. 47:818.51, the required record shall include a serially numbered invoice issued in not less than duplicate counterparts on which shall be printed, or stamped with a rubber stamp the name and address of the entity making such delivery and on which shall be shown, in spaces to be provided on such invoice:

(1) The date of delivery.

(2) The number of gallons.

(3) The kind of fuel delivered.

(4) The total mileage of the motor vehicle into which delivered, such mileage to be evidenced by odometer or hub meter reading or in the case of interstate passenger buses registered with the Interstate Commerce Commission or its successor by such documentation acceptable to the secretary.

(5) The state highway license number or unit number of said vehicle.

B. The invoice shall reflect that the tax has been paid or accounted for on each of the products delivered. One counterpart of the invoice shall be kept by the vendor, making such delivery as a part of his record and for the period of time and purposes established by the secretary. One counterpart shall be delivered to the operator of the highway vehicle and carried in the cab compartment of the highway vehicle for inspection by the secretary or his authorized designee, until the fuel it covers has been consumed.

C. For purposes of substantiating a tax refund claim, a computer-generated record from the seller of the fuel showing the required information may be substituted for the invoices required herein.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.51 - Power to stop and investigate vehicles; fine, collection, enforcement

§818.51. Power to stop and investigate vehicles; fine, collection, enforcement

A. The secretary or his authorized designee or any weights and standards police officer or any motor carrier safety police officer is empowered to stop any commercial motor vehicle which appears to be operating with gasoline or diesel fuel for the purpose of examining the invoices and for such other investigative purposes reasonably necessary to determine whether the taxes imposed by this Subpart have been paid or whether the vehicle is being operated in compliance with the provisions of this Subpart.

B. If, after such examination or investigation, it is determined that the tax imposed by this Subpart has not been paid with respect to the gasoline or diesel fuel being used in said vehicle, the secretary or his authorized designee or any weights and standards police officer or any motor carrier safety police officer may assess the tax due together with the applicable penalty provided in this Subpart, to the owner or driver of the vehicle.

C. The secretary or his authorized designee or any weights and standards police officer or any motor carrier safety police officer is hereby empowered to impound any vehicle found to be operating in violation of this Subpart or any vehicle for which inspection has been refused until such time as an inspection has been completed or any tax, interest, penalties, and other charges assessed as provided herein have been paid.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.52 - Fuel use violations; penalty

§818.52. Fuel use violations; penalty

A.(1) It shall be unlawful for any person to operate vehicles registered for or required to be registered for highway use with gasoline or undyed diesel fuel that has not been taxed or with diesel fuel which contains any evidence of the dye or chemical marker as required pursuant to the regulations promulgated under 26 USC 4082. Those vehicles allowed to use dyed diesel fuel on the highway under 26 USC 4082 or regulations adopted thereunder, but which are subject to the state tax, shall not be considered in violation of this Subpart.

(2) No person shall sell or offer to sell gasoline or diesel fuels that contain any evidence of the dye or chemical marker unless the fuel-dispensing device is clearly marked with a notice that the gasoline or diesel fuel is dyed or chemically marked. Any dyed gasoline or diesel fuel that is sold or held for sale by any person for any use that is not a nontaxable use; any dyed gasoline or diesel fuel held for use or used by any person for use other than a nontaxable use and such person knew, or had reason to know, that such fuel was dyed; or any person who alters, or attempts to alter, the strength or composition of any dye or marker in any dyed fuel is subject to a penalty.

B. Any authorized designee of the secretary of the Department of Revenue or officer authorized under R.S. 47:818.51 who has reasonable grounds to suspect a violation of this Section may inspect the fuel in the fuel supply tank of any highway vehicle or the fuel storage facilities and dispensing devices of any fuel handler to determine compliance.

C. Any person violating any provision of this Section is subject to a penalty in the amount of ten dollars for every gallon of fuel involved or one thousand dollars, whichever is greater. For subsequent violations, the penalty is multiplied by the sum of the current violation plus all prior violations of this Section. If the penalty is imposed on any business entity, each officer, employee, or agent of the entity who willfully participated in any act giving rise to the penalty is jointly and severally liable with the entity for the penalty. This penalty shall be assessed and collected in the same manner as is provided for in Paragraph (2) of Subsection A of this Section.

D. Upon issuance of the violation ticket by the secretary or his authorized designee or any weights and standard police officer or any motor carrier safety police officer, the secretary will send a notice of fine by certified mail to the address listed on the violation report, or to the taxpayer's last known address, or to any address obtainable from any private entity which will provide such address free of charge or from any federal, state, or local government entity, including but not limited to the United States Postal Service or from United States Postal Service certified software. The procedure for collection, payment and enforcement of the fine assessed shall be as follows:

(1) An owner or driver shall pay the fine or request an agency review of the fine within thirty days of the secretary's notice of fine.

(2) If after sixty days, the secretary has not received payment of the fine or a request for an agency review by a driver who is a resident of Louisiana or who has a domicile in Louisiana, the secretary, or at the secretary's request, the Department of Transportation and Development or the Department of Public Safety and Corrections, may order that the driver's license of the operator of the vehicle issued the violation ticket be suspended or renewal or reissuance of the driver's license be denied, or both. Upon receipt of the payment of the fine, the agency that requested the action shall direct that the driver's license of the operator of the vehicle be reinstated.

(3)(a) Any owner or driver who pays an assessed fine in accordance with the provisions of this Section shall have a period of ninety days after the date of payment to institute a civil suit against the Department of Revenue to recover the fine so paid. However, the ninety-day time period to institute a civil suit against the department shall be suspended for any owner or driver who timely requests an agency review in accordance with the provisions of this Section, in which case the owner or driver shall have a period of ninety days after the final disposition of the agency review to institute a civil suit against the department to recover the fine so paid.

(b) The right to sue for recovery of a fine shall afford a legal remedy and right of action in any state district court for a full and complete adjudication of any questions arising in the enforcement thereof. Any such suit shall be instituted in East Baton Rouge Parish. In any such suit, service of process shall be made on the department, through the secretary. The secretary shall be a necessary and proper party defendant in any such suit.

(4) No court of this state shall issue any process whatsoever to restrain the collection of any fine assessed by the secretary pursuant to this Subpart.

(5) If upon expiration of the ninety-day period provided in Subparagraph (3)(a) of this Section any fine assessed remains unpaid, the secretary may institute a civil suit in East Baton Rouge Parish against the owner or driver to collect any fine assessed but unpaid. The secretary shall have one year from the date of expiration of the ninety-day period to institute such a suit.

(6) Notwithstanding the above provisions, any member of the armed forces who is in uniform or presents an order for duty and who is operating a military vehicle in the line of duty in violation of this provision or of any provision of R.S. 32:380 through 387 or any regulation of the Department of Transportation and Development or Department of Revenue adopted pursuant thereto shall not be required to pay the fine assessed or be required to surrender his Louisiana driver's license. However, the owner of the vehicle or the federal government shall pay the fine within thirty days.

E. The taxpayer, within thirty calendar days from the date of the notice that the fine has been assessed, may protest. This protest must be in writing and should fully disclose the reasons, together with facts and figures in substantiation thereof, for objecting to the secretary's determination. The protesting party will not be afforded the opportunity to personally appear before the secretary or his authorized designee. Only the taxpayer's written statement shall be considered.

F. All specific fines and penalties collected by the Department of Public Safety and Corrections or the Department of Transportation and Development in accordance with this Subpart shall be paid to the secretary of the Department of Public Safety and Corrections or the Department of Transportation and Development, whichever agency issued the violation ticket, who shall pay said penalties into the state treasury on or before the twenty-fifth day of each month following their collection and, in accordance with Article VII, Section 9 of the Constitution of Louisiana, such funds shall be credited to the Bond Security and Redemption Fund. However, after a sufficient amount of the penalties collected is allocated from the fund to pay all obligations secured by the full faith and credit of the state within any fiscal year, the treasurer shall pay an amount equal to the fees paid into the Bond Security and Redemption Fund pursuant to this Paragraph into the Transportation Trust Fund created under Article VII, Section 27 of the Constitution of Louisiana.

G. The secretary shall adopt rules in accordance with the Administrative Procedure Act to govern agency review and any actions taken based on the findings of the agency.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.53 - Violations; cargo tank to engine connection; operation without speedometer or hub meter; operation without name and address on trucks

§818.53. Violations; cargo tank to engine connection; operation without speedometer or hub meter; operation without name and address on trucks

A. It shall be a violation of this Subpart for a highway vehicle to operate within the state of Louisiana:

(1) When transporting gasoline or diesel fuels in any cargo tank from which gasoline or diesel fuels are sold or delivered that is connected by pipe, tube, valve, or otherwise with the carburetor or fuel injectors, or with the fuel supply tank feeding the motor vehicle transporting gasoline or diesel fuels.

(2) Without an odometer or hub meter which is kept at all times in good operating condition to correctly measure and register the miles traveled by such vehicle. Interstate passenger buses registered with the Interstate Commerce Commission or its successor not so equipped shall not be in violation of this Section if a record of miles traveled is maintained on a form or report approved by the secretary and is carried in the vehicle at all times.

(3) Without the true owner's name and address or adequate identification, or name or trade name in the case of an interstate motor carrier under whose authority the vehicle is operated and who is registered with the Interstate Commerce Commission or its successor, on the cab in letters not less than two inches high. The name and address of the owner must be legible at a distance of twenty-five feet. Pickup trucks or any truck of manufacturer's rating carrying capacity of two thousand pounds or less is excluded from this Subsection, unless the truck is a public for-hire truck used primarily for transporting cargo.

(4) Unless the person operating the vehicle has in his possession an invoice for the fuel which meets the requirements of R.S. 47:818.50.

B. In addition to any other penalties which may be incurred, there is hereby levied a specific penalty of one hundred dollars for each violation of the provisions of this Section. This penalty shall be assessed by the secretary of the Department of Revenue or his authorized designee or the weights and standards police officer or the motor carrier safety police officer and shall be collected in the same manner as is provided for the collection of tax.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.54 - Improper sale or use of untaxed gasoline or diesel fuel; penalty

§818.54. Improper sale or use of untaxed gasoline or diesel fuel; penalty

A. Any person who commits any of the following violations is subject to the penalty specified in Subsection B of this Section:

(1) Alters or attempts to alter the strength or composition of any dye or marker in any dyed gasoline or diesel fuel.

(2) Acquires, sells, or stores any dyed gasoline for use in a watercraft, aircraft, or vehicle unless the tax levied by this Subpart has been paid.

(3) Acquires, sells, or stores any dyed diesel fuel for use in a highway vehicle unless the tax levied by this Subpart has been paid.

(4) Uses any dyed gasoline in a watercraft, aircraft, or vehicle unless the tax levied by this Subpart has been paid.

B. The amount of the penalty for any violation as described in Subsection A of this Section is ten dollars per gallon of gasoline or diesel fuel based upon the maximum capacity of the fuel storage tank, container, or storage tank of the highway vehicle.

C. Each violation is subject to a separate penalty.

D. The penalties prescribed under this Section shall be assessed, collected, and paid in the same manner as the tax.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.55 - Authorization to search; seizure of equipment for evidence

§818.55. Authorization to search; seizure of equipment for evidence

A. The secretary is authorized to search and examine any warehouse, boat, store, storeroom, automobile, truck, conveyance, vehicle, or any and all places of storage, or any and all means of transportation, where there is probable cause to believe the terms of this Subpart have been, or are being violated.

B. Any automobile, truck, boat, conveyance, vehicle, or other means of transportation caught or detected transporting any gasoline or diesel fuel on which any tax as levied by this Subpart has not been paid is prohibited and the means so used in the transportation of the gasoline or diesel fuel shall be subject to seizure by the collection and forfeiture and sale as provided in this Subpart.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.56 - Inspection of records, storage facilities; penalty

§818.56. Inspection of records, storage facilities; penalty

A. The secretary is specifically authorized to examine at all reasonable hours the books, records, and other documents of all companies, agencies, or firms operating in this state, whether these companies, agencies, or firms conduct their business by rail, water, or otherwise, in order to determine what licensees are importing or otherwise shipping gasoline or diesel fuel which are liable for tax under this Part.

B. A person who refuses to permit an inspection of records or storage facilities or an audit is subject to a penalty of five thousand dollars in addition to any other penalty imposed by other provisions of this Subtitle.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.57 - Unlawful importing, transportation, delivery, storage, or sale of gasoline or diesel fuel; sale to enforce assessment

§818.57. Unlawful importing, transportation, delivery, storage, or sale of gasoline or diesel fuel; sale to enforce assessment

A. Upon the discovery of any gasoline or diesel fuel illegally imported into or illegally transported, delivered, stored, or sold in this state, the secretary shall order the tank or other storage receptacle in which the gasoline or diesel fuel is located to be seized and locked or sealed until the tax, interest, penalties, and additions levied under this Subpart are assessed and paid.

B. If the assessment for the tax is not paid within thirty days, the secretary is hereby authorized, in addition to the other remedies authorized in this Subpart, to sell the gasoline or diesel fuel and use the proceeds of the sale to satisfy the assessment due, with any funds that exceed the assessment and costs of the sale being returned to the owner of the gasoline or diesel fuel.

C. All gasoline or diesel fuel, and any property, tangible or intangible, which is found upon the person or in any vehicle which the person is using, including the vehicle itself, to aid the person in the transportation or sale of illegally transported, delivered, stored, sold, imported, or acquired gasoline or diesel fuel, and any property found in the immediate vicinity of any place where the illegally transported, delivered, stored, sold, imported, or acquired gasoline or diesel fuel is located, including motor vehicles, tanks, and other storage devices, used to aid in the illegal transportation or sale of gasoline or diesel fuel, shall be subject to seizure by the secretary and forfeiture and sale in the manner provided for in this Subpart.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.58 - Procedure for forfeiture and sale

§818.58. Procedure for forfeiture and sale

A. The secretary is authorized, in a summary proceeding, or by an action against the owner or operator of any automobile, truck, boat, conveyance, vehicle, or other means of transportation used in the transportation, of any gasoline or diesel fuel on which a tax is levied by this Subpart, and on which the tax has not been paid in the manner therein provided, to demand the forfeiture and sale of the automobile, truck, boat, conveyance, vehicle, or other means of transportation used in the illegal transportation.

B. In all cases where it is made to appear by affidavit, that the residence of the owner of the automobile, truck, boat, conveyance, vehicle, or other means of transportation is out of state or is unknown to the secretary, the court having jurisdiction of the proceeding shall appoint an attorney at law to represent the absent owner, against whom the rule shall be tried contradictorily within ten days after the filing of the same. The affidavit may be made by the secretary or one of his assistants or by the attorney representing the secretary, if it is not convenient to obtain the affidavit from the secretary. The attorney appointed to represent the absent owner may waive service and citation of the petition or rule, but shall not waive time or any legal defense.

C. If upon the trial of the proceeding it is established that the automobile, truck, boat, conveyance, vehicle, or other means of transportation has been used to transport any gasoline or diesel fuel on which the tax has not been paid, then the court shall render judgment accordingly, declaring the forfeiture of the automobile, truck, boat, conveyance, vehicle, or other means of transportation, and ordering the sale thereof after ten days notice by advertisement in the official parish paper where the seizure is made. The sale shall be made by the civil sheriff of the parish of Orleans, or by the sheriff of the parish in which the seizure is made, at public auction at the courthouse to the highest bidder for cash and without appraisal; it being the intent and purpose of this Section to afford by these proceedings the owner of the automobile, truck, boat, conveyance, vehicle, or other means of transportation a fair opportunity for hearing in a court of competent jurisdiction. It is further the intent and purpose of this Section that the forfeiture and sale of the automobile, truck, boat, conveyance, vehicle, or other means of transportation shall operate as a penalty for the violation of this Subpart by illegal transportation; and the payment of the tax due at the moment of the seizure or thereafter shall not operate to prevent, abate, discontinue, or defeat the forfeiture and sale of the said property.

D. All funds collected from the said seized and forfeited property shall be paid into the state treasury and credited to the same fund or funds that would receive credit for the tax on the product illegally transported.

E. The court shall fix the fee of the attorney representing the owner when appointed by the court, at a nominal sum not to exceed ten percent, which shall be taxed as costs and shall be paid out of the proceeds of the sale of said property.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.59 - Commission of prohibited acts; penalties

§818.59. Commission of prohibited acts; penalties

A. Any person who commits any of the following offenses is guilty of a misdemeanor, and upon conviction thereof, shall be fined not less than one thousand dollars nor more than five thousand dollars or imprisoned not more than two years, or both:

(1) Fails to maintain any record required by this Subpart.

(2) Makes a false statement in a license application, return, invoice, statement, or any other document required under this Subpart.

(3) Makes a false statement in an application for a refund.

(4) Fails to make a required disclosure of the correct amount of gasoline or diesel fuel sold or used in this state.

(5) Fails to file a new, replacement, larger, or additional surety bond as required under this Subpart.

(6) Uses, delivers, or sells any aviation fuel for use or intended for use in highway vehicles.

(7) Interferes with or refuses to permit seizures authorized by this Subpart.

(8) Delivers gasoline or diesel fuel from a transport vehicle to the fuel supply tank of a highway vehicle.

(9) Dispenses or allows to be dispensed into the supply tank of a vehicle, watercraft, or aircraft any gasoline on which tax levied by this Subpart has not been paid.

(10) Dispenses into the supply tank of a highway vehicle required to be licensed any diesel fuel on which tax levied by this Subpart has not been paid.

(11) Purchases gasoline or diesel fuel from an unlicensed supplier, unlicensed permissive supplier, unlicensed importer, or unlicensed distributor.

B. Any person who commits any of the following offenses with the intent either to evade or circumvent the tax levied by this Subpart or to assist any other person in efforts to evade or circumvent the tax levied by this Subpart is guilty of a felony, and upon conviction thereof, shall be fined not less than five thousand dollars nor more than an amount commensurate to the amount of tax combined with interest and penalties lost to the state due to said actions or imprisoned with or without hard labor for not less than two nor more than ten years, or both:

(1) Alters, manipulates, replaces, or in any other manner tampers or interferes with, or causes to be altered, manipulated, replaced, tampered, or interfered with, a totalizer attached to gasoline or diesel fuel pumps to measure the dispensing of gasoline or diesel fuel.

(2) Fails to pay gasoline or diesel fuel taxes and diverts the tax proceeds for other purposes.

(3) As a licensee or the agent or representative of a licensee, converts or attempts to convert gasoline or diesel fuel tax proceeds for the use of the licensee or the licensee's agent or representative, with the intent to defraud this state.

(4) Collects gasoline or diesel fuel taxes when not authorized or licensed by the secretary to do so.

(5) Imports gasoline or diesel fuel into this state in contravention of this Subpart.

(6) Conspires with any person or persons to engage in an act, plan, or scheme to defraud this state of gasoline or diesel fuel tax proceeds.

(7) Alters or attempts to alter the strength or composition of any dye or marker in any dyed gasoline or diesel fuel.

(8) Fails to remit to the secretary any tax levied pursuant to this Subpart, if the person has added or represented that the tax was added to the sales price of the gasoline or diesel fuel and has collected the amount of the tax.

C. Each offense is subject to a separate penalty.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.60 - Marking requirements for gasoline or diesel fuel storage facilities; separate storage

§818.60. Marking requirements for gasoline or diesel fuel storage facilities; separate storage

A. All licensed distributors who are registered to have separate facilities for storing refund gasoline and which facilities are suitable to fuel motor vehicles using such fuels shall mark such storage facilities with the words "REFUND GASOLINE" in letters not less than five inches high. Suppliers are required to collect the tax levied hereunder; however, dyed gasoline can only be sold to purchasers who have registered with the secretary to purchase dyed gasoline to be used for refundable purposes, and such sales to end users must be evidenced by a special invoice as required by the secretary.

B. Any gasoline which is intended to be stored in separate facilities as provided in Subsection A of this Section must be indelibly dyed and chemically marked in accordance with regulations issued by the secretary.

C. All licensed distributors of diesel fuel who maintain their own storage tanks in this state are required to have a separate storage tank for taxable diesel fuel, which tanks are to be physically separate and apart from any other tanks or fueling units, and to indicate it by placing thereon or nearby in a conspicuous place the words "TAX-PAID FUELS" in letters not less than five inches high.

D. All licensed distributors who are registered to have separate facilities for storing dyed diesel fuel not intended for highway vehicle use and which facilities are suitable to fuel motor vehicles using such fuels shall mark such storage facilities with the words "DYED FUEL - NOT FOR MOTOR VEHICLE USE" in letters not less than five inches high. If such tanks are not provided, then all diesel fuel delivered into storage tanks suitable for fueling motor vehicles becomes taxable.

E. Any diesel fuel which is intended to be stored in separate facilities as provided in Subsection D of this Section must be indelibly dyed and chemically marked in accordance with regulations issued by the secretary of the Treasury of the United States under 26 USC 4082.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.61 - Metric conversion

§818.61. Metric conversion

Motor fuels sold, used, consumed, or otherwise acquired or measured in liters rather than gallons shall be converted to gallons for tax reporting purposes by the dividing of liters by the factor of 3.7854, the accepted metric system equivalent of one United States gallon.

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.62 - Motor fuel dispensing machines; requirements

§818.62. Motor fuel dispensing machines; requirements

A. The advertised price of motor fuels dispensed by a retail dealer shall include all taxes levied and collected on such fuel. Any advertisement of a price shall also clearly state whether the price is a "cash price" or a "credit price".

B. Each machine through which motor fuels are dispensed shall have clearly displayed on it only one sign that refers to taxes, and it shall state "ABOVE PRICE INCLUDES ALL APPLICABLE LOCAL, STATE, AND FEDERAL TAXES."

Acts 2005, No. 252, §1, eff. July 1, 2006.



RS 47:818.101 - Repealed by Acts 2015, No. 147, §3, eff. July 1, 2015.

SUBPART C. SPECIAL FUELS

§818.101. Repealed by Acts 2015, No. 147, §3, eff. July 1, 2015.



RS 47:818.102 - Repealed by Acts 2015, No. 147, §3, eff. July 1, 2015.

§818.102. Repealed by Acts 2015, No. 147, §3, eff. July 1, 2015.



RS 47:818.103 - Repealed by Acts 2015, No. 147, §3, eff. July 1, 2015.

§818.103. Repealed by Acts 2015, No. 147, §3, eff. July 1, 2015.



RS 47:818.104 - Repealed by Acts 2015, No. 147, §3, eff. July 1, 2015.

§818.104. Repealed by Acts 2015, No. 147, §3, eff. July 1, 2015.



RS 47:818.111 - Taxes levied; rates; unit of measurement

§818.111. Taxes levied; rates; unit of measurement

A. There is hereby levied a tax of sixteen cents per gallon or gallon equivalent on all special fuels including compressed natural gas as defined by R.S. 47:818.2(18), liquefied natural gas as defined by R.S. 47:818.2(43), and liquefied petroleum gas as defined by R.S. 47:818.2(44) sold, used, or consumed in the state of Louisiana for the operation of motor vehicles licensed or required to be licensed for highway use.

B. The taxes herein levied are in addition to and shall be subject to the tax levied in R.S. 47:820.1 or any other tax which may be levied on special fuels by any other provision of law.

C. The tax is to be computed, collected, reported, and paid as provided in this Subpart.

D. Until June 30, 2015, the tax levied pursuant to the provisions of this Section shall be assessed per gallon. Beginning January 1, 2016, the tax levied pursuant to the provisions of this Section shall be converted from a tax levied per gallon on such fuel to a tax levied per gallon equivalent determined by the special fuel's energy content as follows:

(1) Gasoline gallon equivalent for compressed natural gas. The gasoline gallon equivalent for compressed natural gas shall be equal to 5.660 pounds of compressed natural gas and shall be the unit of measurement for purposes of the tax levied pursuant to the provisions of this Section if the natural gas dispenser lists the price in gasoline gallon equivalents and the natural gas is supplied to the dispenser from a pipeline or other nonliquefied source.

(2) Diesel gallon equivalent for liquefied natural gas. The diesel gallon equivalent for liquefied natural gas shall be equal to 6.060 pounds of liquefied natural gas and shall be the unit of measurement for purposes of the tax levied pursuant to the provisions of this Section if the natural gas dispenser lists the price in diesel gallon equivalents and the natural gas is supplied to the dispenser from a liquefied source.

(3) Gasoline gallon equivalent for liquefied petroleum gas. The gasoline gallon equivalent for liquefied petroleum gas shall be an energy equivalent rate equal to seventy-three percent of the state tax per gallon on gasoline and diesel fuel which shall be the unit of measurement for purposes of the tax levied pursuant to the provisions of this Section if the petroleum gas dispenser lists the price in gasoline gallon equivalents and the petroleum gas is supplied to the dispenser from a liquefied source.

E. Beginning January 1, 2016, the tax levied pursuant to the provisions of this Section shall be levied and collected in the manner set forth in this Subpart and shall not be levied or collected pursuant to a decal program or on an annual basis.

F. From July 1, 2015, through December 31, 2015, the Department of Revenue shall continue to accept applications for payment of the tax and to issue decals to persons operating a motor vehicle on the highways of this state that use or are capable of using liquefied natural gas, liquefied petroleum gas, or compressed natural gas as motor fuel in order for the taxes due on the fuel to be paid by the motor vehicle operator. However, the amount of the tax for issuance of the decal shall be calculated at a rate of one-twelfth of the total annual tax amount for each month the decal is valid.

Acts 2015, No. 147, §1, eff. July 1, 2015.



RS 47:818.112 - Imposition of tax

§818.112. Imposition of tax

A.(1) A tax is imposed on the sale of compressed natural gas, liquefied natural gas, or liquefied petroleum gas delivered into the fuel supply tank of a motor vehicle in connection with a sale of the compressed natural gas, liquefied natural gas, or liquefied petroleum gas. Any person or entity delivering compressed natural gas, liquefied natural gas, or liquefied petroleum gas into the fuel supply tank of a motor vehicle shall be considered a dealer for purposes of imposition of the tax levied on such fuels and shall be the party liable for the tax imposed in this Subpart. The dealer shall add the amount of the tax to the selling price of the fuel so that the tax is paid by the ultimate consumer or purchaser of the fuel. The amount of the tax shall become part of the sales price of the fuel, it shall be considered a debt of the purchaser to the dealer, and, if unpaid, it shall be recoverable at law in the same manner as the original sales price. The dealer shall provide an invoice or receipt to the purchaser that states the rate and amount of tax added to the selling price or that indicates that no tax was added to the selling price.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, no person or entity shall deliver compressed natural gas, liquefied natural gas, or liquefied petroleum gas into the fuel supply tank of a motor vehicle in connection with a sale unless the person possesses a license as provided for in this Subpart.

B. A tax is imposed on the delivery of compressed natural gas, liquefied natural gas, or liquefied petroleum gas into the fuel supply tank of a motor vehicle by a special fuel fleet dealer or other dealer not in connection with a sale of the compressed natural gas, liquefied natural gas, or liquefied petroleum gas. The special fuel fleet dealer or other dealer shall be liable for the tax imposed under this Subpart.

Acts 2015, No. 147, §1, eff. July 1, 2015.



RS 47:818.113 - Presumption of use; backup tax

§818.113. Presumption of use; backup tax

A. All compressed natural gas, liquefied natural gas, and liquefied petroleum gas sold by a special fuels dealer and delivered into the fuel supply tank of a motor vehicle is presumed to be subject to taxation, and the dealer is liable for the tax unless the dealer maintains adequate records to establish that the fuel was exempt from the tax.

B. All compressed natural gas, liquefied natural gas, and liquefied petroleum gas delivered into the fuel supply tank of a motor vehicle by a special fuel fleet dealer or other special fuels dealer not in connection with a sale is presumed to be subject to taxation, and the special fuel fleet dealer or other dealer is liable for the tax unless the special fuel fleet dealer or other dealer maintains adequate records to establish that the fuel was exempt from the tax.

C. The tax levied pursuant to the provisions of this Subpart shall be due in all of the following circumstances:

(1) If a person obtains a refund of tax on compressed natural gas, liquefied natural gas, or liquefied petroleum gas by claiming the fuel was used for an exempt purpose but actually used the fuel for a taxable purpose.

(2) If a person operates a motor vehicle on a highway using compressed natural gas, liquefied natural gas, or liquefied petroleum gas and the tax has not been paid on the special fuel. If the person operating the motor vehicle is not the owner or lessee of the motor vehicle, both the owner or lessee and the operator are liable for the tax.

(3) If a person sells or delivers compressed natural gas, liquefied natural gas, or liquefied petroleum gas that is delivered into the fuel supply tank of a motor vehicle, on which tax was not paid, and the person knew or had reason to know that the fuel would be used for a taxable purpose. The tax due pursuant to the provisions of this Paragraph shall also be imposed on the ultimate consumer.

D. The tax liability imposed by this Section shall be in addition to any other penalty imposed under this Subpart.

Acts 2015, No. 147, §1, eff. July 1, 2015.



RS 47:818.114 - Dealer's license; application procedure

§818.114. Dealer's license; application procedure

A. A person may not sell or deliver compressed natural gas, liquefied natural gas, or liquefied petroleum gas that is delivered into the fuel supply tank of a motor vehicle and on which tax is imposed unless the person holds a compressed natural gas, liquefied natural gas, or liquefied petroleum gas special fuel dealer's license issued by the secretary.

B. In order to apply for a special fuel dealer's license, an applicant shall submit an application to the Department of Revenue on a form provided by the secretary and shall furnish a bond as required in R.S. 47:818.117 in an amount applicable to the license for which the applicant is applying. Applications shall include all of the following:

(1) The legal name of the applicant and name under which the applicant transacts or intends to transact business.

(2) The mailing and physical address of the applicant's principal office, residence, or place of business in this state, or other location of the applicant.

(3) The applicant's federal employer identification number or, if an individual, the social security number in the absence of the federal employer identification number.

(4) The applicant's Louisiana revenue account number, if already assigned.

(5) If the applicant is not an individual, the names and social security numbers of the principal officers of an applicant corporation or the members of an applicant partnership or limited liability company, the managers of the facility, and the office, street, and post office box addresses of each.

(6) Any other information required by the secretary.

C. Upon approval of the bond required in R.S. 47:818.117, the secretary shall issue the appropriate license or licenses to the applicant.

D. A special fuel dealer's license for compressed natural gas, liquefied natural gas, or liquefied petroleum gas is not transferable and shall remain in effect until surrendered, canceled, or revoked. The license shall be posted in a conspicuous place or kept available for inspection at the principal place of business of the license holder. A copy of the license shall be kept at each place of business or other place of storage from which compressed natural gas, liquefied natural gas, or liquefied petroleum gas is sold, distributed, or used and in each motor vehicle used by the license holder to transport compressed natural gas, liquefied natural gas, or liquefied petroleum gas purchased by the license holder for resale, distribution, or use.

E. A compressed natural gas, liquefied natural gas, or liquefied petroleum gas special fuel dealer's license is permanent and shall be valid during the period the license holder has in force and effect the required bond or security and furnishes timely reports and supplements as required by the secretary, or until the license is surrendered by the license holder or canceled by the secretary. The secretary may cancel a license if the license holder has not reported a delivery of compressed natural gas, liquefied natural gas, or liquefied petroleum gas during the previous nine months.

F. The secretary shall maintain a record of all persons to whom a license has been issued under this Subpart and all persons holding a current license issued under this Subpart by license category.

Acts 2015, No. 147, §1, eff. July 1, 2015.



RS 47:818.115 - Grounds for denial of a license

§818.115. Grounds for denial of a license

A. The secretary may refuse to issue a license under this Subpart if any of the following conditions apply to the applicant or any principal of the applicant:

(1) A license or registration issued under this Subpart was canceled by the secretary for any reason set forth in R.S. 47:818.42 or 818.116.

(2) A license or registration issued by another state was revoked, denied, or canceled for cause.

(3) A federal certificate of registry issued under 26 U.S.C. 4101 and the regulations adopted thereunder, or a similar federal authorization, was revoked.

(4) The applicant or any principal of the applicant has been convicted of any offense involving fraud or misrepresentation or has been convicted of any other offense that indicates that the applicant or any principal of the applicant may not comply with this Subpart if issued a license.

(5) The applicant or any principal of the applicant is in arrears to the state for any taxes.

(6) The applicant or any principal of the applicant is determined not to be the real party in interest.

(7) The applicant or any principal of the applicant's agents, officers, or employees has a prior conviction for motor fuel tax evasion in this state or in any state, federal, or foreign jurisdiction.

(8) For good cause as determined by the secretary.

B. The secretary shall be prohibited from issuing a license when an applicant or anyone connected with the applicant's business has been previously convicted of any violation of this Subpart or of any felony under the laws of this state or of the United States.

Acts 2015, No. 147, §1, eff. July 1, 2015.



RS 47:818.116 - License revocation; cancellation

§818.116. License revocation; cancellation

A. The secretary may revoke the license of any person licensed under this Subpart, upon written notice sent by certified mail to the licensee's last known address, for any of the following reasons:

(1) Filing by the licensee of a false return, or a false report of the data or information required by this Subpart.

(2) Failure, refusal, or neglect of the licensee to file a return, report or information required by this Subpart.

(3) Failure of the licensee to pay the full amount of all taxes due or to pay any penalties or interest due required by this Subpart.

(4) Failure of the licensee to keep accurate records of the quantities of compressed natural gas, liquefied natural gas, or liquefied petroleum gas received, produced, refined, manufactured, compounded, sold, or used in Louisiana.

(5) Failure to file a new, larger, or additional surety bond as required by the secretary pursuant to R.S. 47:818.117.

(6) Conviction of the licensee or an agent, officer, employee, or a principal of the licensee for any act prohibited under this Subpart.

(7) Failure, refusal, or neglect of a licensee to comply with any other provision of this Subpart or any rule promulgated pursuant to this Subpart.

(8) Cancellation for cause of a license or registration issued by another state.

(9) A determination that the licensee is not a real party in interest.

(10) Revocation for cause of any prior license of a real party in interest.

(11) The licensee, or any of the licensee's agents, officers, or employees, has a prior conviction for motor fuel tax evasion in this state or any state, federal, or foreign jurisdiction and the conviction was not disclosed on the application.

B. The secretary shall be prohibited from granting a license and shall suspend any license previously granted for a period of at least thirty days, or until such time as the applicant supplies the secretary with evidence to the contrary, when there is prima facie evidence that the applicant, in the discretion of the secretary, is not a person of good moral character, or has violated the provisions of this Subpart or any rules, regulations, or instructions issued in connection with issuance of a license. The period of suspension set forth in this Section shall not exceed ninety calendar days from the date of suspension, unless at the end of the ninety-day period the secretary determines that the reason for the suspension still exists. In such instances, the secretary may continue the period of suspension until sufficient evidence has been provided by the licensee that the reason for suspension no longer exists.

C. The secretary shall cancel any license upon the written request of the licensee or upon a change in ownership or control of the licensed business.

D. Upon revocation or cancellation of a license, the license shall be surrendered to the secretary and the tax levied in accordance with the provisions of this Subpart shall become due and payable within fifteen days on all untaxed compressed natural gas, liquefied natural gas, and liquefied petroleum gas held in storage or otherwise in the possession of the licensee and all compressed natural gas, liquefied natural gas, and liquefied petroleum gas sold, delivered, or used prior to the revocation or cancellation on which the tax has not been paid.

E. If the secretary revokes a license, the secretary shall be prohibited from issuing a new license to the same applicant for a period of three years from the date of revocation.

Acts 2015, No. 147, §1, eff. July 1, 2015.



RS 47:818.117 - Bond requirements; amounts

§818.117. Bond requirements; amounts

A. Upon approval of the application by the secretary, the applicant shall file a surety bond executed in favor of the secretary in an amount as follows:

(1) For a compressed natural gas dealer, liquefied natural gas dealer, or liquefied petroleum gas fuel dealer, the amount of the bond shall be the greater of fifty thousand dollars or an amount equal to three months' tax liability.

(2) Only one surety bond shall be required for a person requiring multiple licenses and for any such person the minimum bond shall be the highest bond level required.

B. The secretary may require an additional bond amount from the licensee when liability upon the previous bond is discharged or reduced by a judgment rendered, a payment made, or another disposition, the licensee no longer meets the conditions for waiver of bond as set forth in Subsection F of this Section, or if, in the opinion of the secretary, any surety on the previous bond becomes unsatisfactory.

C. The licensee shall file the additional bond amount within thirty days after the date on the notice is mailed by the secretary. The secretary may immediately revoke the licensee's license upon the expiration of the thirty-day period if the licensee fails to provide the additional bond amount required.

D. The surety must be authorized to engage in business within this state. The surety bond shall be conditioned upon faithful compliance with the provisions of this Part, including the filing of the returns and payment of all taxes prescribed by this Subpart. The surety bond shall be approved by the secretary as to sufficiency and form and shall indemnify the state against any loss arising from the failure of the licensee for any cause whatever to pay the tax levied by this Subpart.

E. Any surety on an existing bond furnished by a person required to be licensed may notify the secretary in writing of its intent to cancel the bond. The secretary shall immediately notify the licensee of the intent of the surety to cancel, and the licensee shall have thirty days after the date on the notice mailed by the secretary to provide a sufficient replacement bond. The secretary may immediately cancel the licensee's license upon expiration of the thirty-day period set out in this Subsection if the licensee fails to provide a new replacement bond. The surety requesting cancellation shall remain liable for any accrued liability or liability that will accrue during the thirty-day period provided for in this Subsection but shall not be responsible for any liability which accrues after the thirty-day period.

F. The secretary is authorized to waive the furnishing of the surety bond by any licensee who meets all the following conditions:

(1) Has and agrees to maintain assets in Louisiana of a net value of not less than one hundred twenty-five percent of the amount of the bond which would otherwise be required.

(2) Has not been delinquent in remitting taxes accrued or accruing under this Subpart during the three-year period immediately preceding the filing of an application for waiver of the bond.

(3) Has a current permit issued by the Liquefied Petroleum Gas Commission.

G. If any licensee whose bond has been waived by the secretary becomes delinquent in remitting taxes due under this Subpart, the secretary may require that the licensee furnish a bond in the amount required in this Section, and such licensee shall not be eligible for a waiver of the bond for a period of three years from the date the bond is furnished.

Acts 2015, No. 147, §1, eff. July 1, 2015.



RS 47:818.118 - Duties of persons holding tax payments as trustees

§818.118. Duties of persons holding tax payments as trustees

A. A person who receives or collects tax due in accordance with the provisions of this Subpart shall hold the amount received or collected in trust for the benefit of the state and shall have a fiduciary duty to remit the amount of taxes received or collected to the secretary in the manner required pursuant to the provisions of this Subpart.

B. A dealer who receives a payment of tax under this Subpart may not apply the payment of tax to a debt that the person making the payment owes for compressed natural gas, liquefied natural gas, or liquefied petroleum gas purchased from the dealer.

C. A person required to receive or collect a tax under this Subpart is liable for and shall pay the tax in the manner provided by this Subpart.

Acts 2015, No. 147, §1, eff. July 1, 2015.



RS 47:818.119 - Returns and payments; discounts; penalties for failure to file

§818.119. Returns and payments; discounts; penalties for failure to file

A. A licensed dealer shall file a monthly return no later than the twentieth day of the month. If a licensed dealer files a return and remits the tax due on or before the due date, one-third of one percent of the tax due is allocated to the licensed dealer for the expense of collecting, accounting for, reporting, and timely remitting the taxes collected and for keeping the records. The licensed dealer shall deduct the allocated amount from the tax due when paying the tax to the state. A licensed dealer who has not made taxable deliveries during the reporting period shall file a return with the secretary that includes those facts or that information. A return shall be filed with the secretary on forms provided for that purpose and shall contain the total gallons or gallon equivalents sold or used and other information required by the secretary.

B. A licensed dealer may take a credit on a filed return if the dealer paid the taxes imposed by this Subpart on compressed natural gas, liquefied natural gas, or liquefied petroleum gas sold on account and the dealer determines that the account is uncollectible and worthless. The credit authorized by this Section shall be applicable only if the licensed dealer writes off the account as a bad debt on the dealer's accounting books. The return on which the credit shall be taken shall state, if applicable, the name of the person whose account has been written off as a bad debt or who failed to remit the tax and any other information required by the secretary. The amount of the credit may equal, but shall not exceed, the amount of taxes paid on the compressed natural gas, liquefied natural gas, or liquefied petroleum gas to which the written-off account applies. If, after a credit is taken, the account on which the credit was based is paid, or if the secretary otherwise determines that the credit was not authorized, the dealer who took the credit shall pay the unpaid taxes plus a penalty of ten percent of the amount of the unpaid taxes and interest. Interest shall accrue beginning on the day the return showing the credit was filed and ending on the date the taxes and penalty are paid.

C. The provisions of this Section shall not apply to a sale of compressed natural gas, liquefied natural gas, or liquefied petroleum gas for which payment is made through the use and acceptance of a credit card. The credit granted pursuant to the provisions of this Section shall be taken at the time the account is written off as a bad debt but before the tax reporting period prescribes. The secretary may take action against a person in relation to whom a dealer has taken a credit for collection of the tax owed and for penalty and interest.

D. Failure to file any informational report or return within thirty days of the due date of the report or return shall result in a penalty of one hundred dollars and may result in a revocation of the license.

Acts 2015, No. 147, §1, eff. July 1, 2015.



RS 47:818.120 - School bus operators

§818.120. School bus operators

A. The owner of any school bus, including school-board owned buses, used to transport Louisiana students and propelled by an internal combustion engine or motor capable of using liquefied natural gas, liquefied petroleum gas, or compressed natural gas as fuel shall pay the tax levied on such fuel but shall be entitled to a credit equal to fifty percent of the taxes paid. The credit provided for in this Section shall be claimed on a return filed for the period in which a fuel purchase occurred.

B. The right to claim a credit pursuant to the provisions of this Section shall not be assignable.

C. Claims for refunds by school bus owners shall be submitted annually by the first day of August of each year on forms provided by the secretary and shall list the taxes paid during the academic school year ending no later than June thirtieth of the year for which the credit is being filed. The refund provided for in this Subsection shall be paid from the Parish Transportation Fund allocable to the parish from which the credit is claimed if the credit is from a public school district in this state and the fuel was delivered into the fuel supply tank of a school bus operated exclusively by the district.

D. The secretary may promulgate rules and regulations in accordance with the provisions of the Administrative Procedure Act specifying procedures and requirements to be fulfilled in order to file for and receive the credit.

Acts 2015, No. 147, §1, eff. July 1, 2015.



RS 47:818.121 - Refund claims

§818.121. Refund claims

A. Each claim for a refund shall be filed on a form provided by the secretary, shall be supported by the original invoice issued by the dealer, and shall contain all of the following:

(1) The stamped or preprinted name and address of the dealer.

(2) The name of the purchaser or person who received the delivery of the fuel.

(3) The date of delivery of the fuel or the date the invoice was issued, if different from the date the fuel was delivered.

(4) The number of gasoline or diesel gallon equivalents of compressed natural gas, liquefied natural gas, or liquefied petroleum gas delivered.

(5) The rate and amount of tax, separately stated from the selling price.

(6) The type of vehicle or equipment into which the fuel is delivered.

B. The purchaser or person who received the delivery of compressed natural gas, liquefied natural gas, or liquefied petroleum gas shall obtain the original invoice from the dealer not later than the thirtieth day after the date the fuel was delivered. If the purchase or delivery of fuel is made through an automated method in which the purchase or delivery is automatically applied to the purchaser's or recipient's account, one invoice may be issued at the time of billing that covers multiple purchases or deliveries made during a thirty-day billing cycle.

C. The secretary may pay a refund to a person other than a school bus driver who files a valid refund claim. After examining the refund claim and before issuing the refund to the dealer, the secretary shall deduct from the amount of the refund the one-third of one percent originally deducted by the dealer pursuant to R.S. 47:818.119.

D. A person who files a claim for a tax refund on compressed natural gas, liquefied natural gas, or liquefied petroleum gas used for a purpose for which a tax refund is not authorized or who files an invoice supporting a refund claim on which the date, figures, or any material information has been falsified or altered shall forfeit his right to the entire amount of the refund claim filed unless the claimant provides satisfactory proof to the secretary that the incorrect refund claim filed was due to a clerical or mathematical calculation error.

Acts 2015, No. 147, §1, eff. July 1, 2015.



RS 47:818.122 - Records required to be maintained; inspection by the secretary

§818.122. Records required to be maintained; inspection by the secretary

A. A dealer shall keep a record of all of the following:

(1) Compressed natural gas, liquefied natural gas, and liquefied petroleum gas inventories at the first of each month.

(2) The amount of natural gas compressed by the dealer, the amount of natural gas liquefied by the dealer, and the amount of petroleum gas liquefied by the dealer.

(3) All compressed natural gas, liquefied natural gas, and liquefied petroleum gas purchased or received, showing the name of the seller and the date of each purchase or receipt.

(4) All compressed natural gas, liquefied natural gas, and liquefied petroleum gas sold and delivered into the fuel supply tank of a motor vehicle, including the date of each sale.

(5) All compressed natural gas, liquefied natural gas, and liquefied petroleum gas sold but not delivered into the fuel supply tank of a motor vehicle, including the date of each sale.

(6) All compressed natural gas, liquefied natural gas, and liquefied petroleum gas delivered into the fuel supply tank of a motor vehicle not in connection with a sale, including the date of each delivery.

(7) All compressed natural gas, liquefied natural gas, and liquefied petroleum gas delivered into the fuel supply tank of a motor vehicle or other equipment exempt from tax or sold to the operator of a motor vehicle or owner of equipment exempt from the tax, including the name of the operator of the vehicle or the owner of the equipment and the date of the delivery or sale.

(8) All compressed natural gas, liquefied natural gas, and liquefied petroleum gas lost by fire, theft, or accident.

B. The records required to be kept pursuant to the provisions of this Section shall be kept until the fourth anniversary of the date they were created and shall be open to inspection at all times by the secretary or his designee. In addition to the records specifically required by this Section, a licensee or a person required to hold a license shall keep any other records required by the secretary.

Acts 2015, No. 147, §1, eff. July 1, 2015.



RS 47:818.123 - Notice of discontinuance, sale, or transfer of business

§818.123. Notice of discontinuance, sale, or transfer of business

A. Prior to discontinuing any business to which a license has been issued pursuant to the provisions of this Subpart, the licensee shall notify the secretary in writing at least thirty days prior to the effective date of the discontinuance, sale, or transfer and shall surrender the license to the secretary. The notice shall state the effective date of the discontinuance and, if the licensee has transferred the business or otherwise relinquished control to another person by sale or otherwise, the date of the sale or transfer and the name and address of the person to whom the business was transferred or relinquished. The notice shall also include any other information required by the secretary.

B. If a licensee liable for any tax, interest, or penalty levied in accordance with this Subpart sells or transfers the business or quits the business, the licensee shall make a final return and payment within fifteen days after the date of selling, transferring, or quitting the business. The purchaser or assigns, if any, shall withhold sufficient amounts of the purchase monies to cover the amount of taxes, interest, and penalties due and unpaid until such time as the former owner shall produce a receipt from the secretary showing that all taxes, interest, and penalties have been paid, or a certificate stating that no taxes, interest, or penalties are due. If the purchaser of a business fails to withhold purchase money, the purchaser shall be personally liable for the payment of the taxes, interest, and penalties accrued and unpaid on the account of the operation of the business by any former owner, owners, or assigns.

C. In the case of a licensee who has quit a business but who subsequently opens another similar business under the same ownership, whether that ownership is individual, partnership, corporation, or other, that licensee shall be liable for any tax, interest, or penalty owed by the original business.

Acts 2015, No. 147, §1, eff. July 1, 2015.



RS 47:818.124 - Engaging in business without a license; penalty

§818.124. Engaging in business without a license; penalty

Any person who engages in or performs any business activity for which a license is required by this Subpart without having first obtained and subsequently retained a valid license shall be subject to a penalty of ten thousand dollars for a first violation. For each subsequent violation, the penalty shall be determined by multiplying the penalty for the first violation by the total number of all violations. Penalties prescribed under this Section shall be assessed, collected, and paid in the same manner as the tax.

Acts 2015, No. 147, §1, eff. July 1, 2015.



RS 47:818.125 - Failure to pay tax or furnish bond; subject to attachment; suit to enjoin further pursuit of business

§818.125. Failure to pay tax or furnish bond; subject to attachment; suit to enjoin further pursuit of business

A. Failure to pay any tax levied in this Subpart or any interest, penalties, or applicable costs or failure to furnish bond as provided in this Subpart shall ipso facto and without demand or putting in default, make the tax, penalties, and interest delinquent and shall be construed as an attempt to avoid the payment of the tax, penalties, and interest, which shall be sufficient grounds for attachment of the compressed natural gas, liquefied natural gas, or liquefied petroleum gas, wherever fuel may be located or found, whether the delinquent taxpayer is a resident or nonresident of this state and whether the compressed natural gas, liquefied natural gas, or liquefied petroleum gas is in the possession of the delinquent taxpayer or in the possession of other persons. Each compressed natural gas, liquefied natural gas, or liquefied petroleum gas licensee shall be responsible for the payment of the applicable tax levied in this Subpart, together with any interest, penalties, and costs accruing thereon, and the secretary may attach, seize, or sequester any compressed natural gas, liquefied natural gas, or liquefied petroleum gas subject to tax under this Subpart when a tax is not paid when it was due and payable. The procedure prescribed by law shall be followed except that the secretary shall not be required to provide a bond.

B. When a licensee fails to pay any tax levied under this Subpart, or any interest, penalties, or applicable costs or fails to furnish bond as provided in this Subpart, the secretary may file a rule on the licensee, by motion in a court of competent jurisdiction, to show cause as to why the licensee should not be ordered to cease from further pursuit of business as a licensee. The rule shall be heard by the court not less than two days nor more than ten days, exclusive of holidays, after service of the rule on the licensee. The rule may be tried out of term and in chambers, and shall always be tried by preference. In case the rule is made absolute, the order rendered by the court shall be considered a judgment in favor of the state prohibiting the licensee from the further pursuit of the business until the licensee has paid the delinquent tax, penalties, and interest and has furnished the bond required by this Subpart. Each violation of the injunction shall be considered a contempt of court and shall be punishable in accordance with the law.

C. When a bond has been furnished by the licensee, the surety on the bond may be joined in the rule with the licensee and may be held liable in solido for the amount of tax, interest, penalties, attorney fees, and costs.

Acts 2015, No. 147, §1, eff. July 1, 2015.



RS 47:818.126 - Power to stop and investigate vehicles; fines, collection, and enforcement

§818.126. Power to stop and investigate vehicles; fines, collection, and enforcement

A. The secretary, his authorized designee, any weights and standards police officer, or any motor carrier safety police officer shall be empowered to stop any commercial motor vehicle which appears to be operating with compressed natural gas, liquefied natural gas, or liquefied petroleum gas for the purpose of examining the invoices and for any other investigative purposes reasonably necessary to determine whether the taxes imposed by this Subpart have been paid or whether the vehicle is being operated in compliance with the provisions of this Subpart.

B. If, after examination or investigation, it is determined that the tax imposed by this Subpart has not been paid with respect to the compressed natural gas, liquefied natural gas, or liquefied petroleum gas being used in the vehicle, the secretary, his authorized designee, the weights and standards police officer, or the motor carrier safety police officer may assess the tax due together with the applicable penalty provided in this Subpart, to the owner or operator of the vehicle.

C. The secretary, his authorized designee, the weights and standards police officer, or the motor carrier safety police officer may impound any vehicle found to be operating in violation of this Subpart or any vehicle for which inspection has been refused until such time as an inspection has been completed or any tax, interest, penalties, and other charges assessed as provided in this Subpart have been paid.

Acts 2015, No. 147, §1, eff. July 1, 2015.



RS 47:818.127 - Authorization to search; seizure of equipment for evidence

§818.127. Authorization to search; seizure of equipment for evidence

A. The secretary may search and examine any warehouse, boat, store, storeroom, automobile, truck, conveyance, vehicle, any and all places of storage, and any and all means of transportation when there is probable cause to believe the terms of this Subpart have been, or are being, violated.

B. The transport of compressed natural gas, liquefied natural gas, or liquefied petroleum gas on which the tax levied pursuant to this Subpart has not been paid shall be prohibited. The means used in the transportation of the compressed natural gas, liquefied natural gas, or liquefied petroleum gas on which the tax levied pursuant to this Subpart has not been paid shall be subject to seizure, forfeiture, and sale as provided in this Subpart.

Acts 2015, No. 147, §1, eff. July 1, 2015.



RS 47:818.128 - Inspection of records, storage facilities; penalty

§818.128. Inspection of records, storage facilities; penalty

A. The secretary may examine the books, records, and other documents of all companies, agencies, or firms operating in this state, whether the companies, agencies, or firms conduct their business by rail, water, or otherwise, in order to identify licensees that are importing or otherwise shipping compressed natural gas, liquefied natural gas, or liquefied petroleum gas which are liable for tax under this Part. The examination by the secretary authorized by this Section shall be conducted during reasonable business hours of the licensee.

B. Any person who refuses to permit an inspection of records or storage facilities or refuses to permit an audit shall be subject to a penalty of five thousand dollars in addition to any other penalty imposed in accordance with provisions of this Subpart.

Acts 2015, No. 147, §1, eff. July 1, 2015.



RS 47:818.129 - Unlawful importing, transportation, delivery, storage, or sale of compressed natural gas, liquefied natural gas, or liquefied petroleum gas; sale to enforce assessment

§818.129. Unlawful importing, transportation, delivery, storage, or sale of compressed natural gas, liquefied natural gas, or liquefied petroleum gas; sale to enforce assessment

A. Upon the discovery of any compressed natural gas, liquefied natural gas, or liquefied petroleum gas illegally imported into or illegally transported, delivered, stored, or sold within this state, the secretary shall order the tank or other storage receptacle in which the compressed natural gas, liquefied natural gas, or liquefied petroleum gas is located to be seized and locked or sealed until the tax, interest, and penalties levied or imposed in accordance with the provisions of this Subpart are assessed and paid.

B. If the tax is not paid within thirty days of the assessment, the secretary may, in addition to other remedies authorized in this Subpart, sell the compressed natural gas, liquefied natural gas, or liquefied petroleum gas and use the proceeds of the sale to satisfy the assessment due. Any funds collected from the sale that exceed the assessment and costs of the sale shall be returned to the owner of the compressed natural gas, liquefied natural gas, or liquefied petroleum gas.

C. All compressed natural gas, liquefied natural gas, or liquefied petroleum gas, and any property, corporeal or incorporeal, found on the person or in any vehicle that the person is using, including the vehicle itself, to aid in the transportation or sale of illegally transported, delivered, stored, sold, imported, or acquired compressed natural gas, liquefied natural gas, or liquefied petroleum gas, and any property found in the immediate vicinity of any place where the illegally transported, delivered, stored, sold, imported, or acquired compressed natural gas, liquefied natural gas, or liquefied petroleum gas is located, including motor vehicles, tanks, and other storage devices, used to aid in the illegal transportation or sale of compressed natural gas, liquefied natural gas, or liquefied petroleum gas shall be subject to seizure, forfeiture, and sale by the secretary in the manner provided for in this Subpart.

Acts 2015, No. 147, §1, eff. July 1, 2015.



RS 47:818.130 - Procedure for forfeiture and sale

§818.130. Procedure for forfeiture and sale

A. The secretary may, in a summary proceeding or by an action against the owner or operator of any automobile, truck, boat, conveyance, vehicle, or other means of transportation used to transport any compressed natural gas, liquefied natural gas, or liquefied petroleum gas on which a tax is levied by this Subpart, and on which the tax has not been paid in the manner herein provided, demand the forfeiture and sale of the automobile, truck, boat, conveyance, vehicle, or other means of transportation used in the illegal transportation.

B. In all cases where it is made to appear by affidavit that the residence of the owner of the automobile, truck, boat, conveyance, vehicle, or other means of transportation is out of state or is unknown to the affiant, the court having jurisdiction of the proceeding shall appoint an attorney to represent the absent owner against whom the rule shall be tried contradictorily within ten days after the filing of the rule. The affidavit may be made by the secretary or his designee. The attorney appointed to represent the absent owner may waive service and citation of the petition or rule but shall not waive time or any legal defense.

C. If it is established during the trial that the automobile, truck, boat, conveyance, vehicle, or other means of transportation was used to transport compressed natural gas, liquefied natural gas, or liquefied petroleum gas on which the tax had not been paid, then the court shall order the forfeiture of the automobile, truck, boat, conveyance, vehicle, or other means of transportation. The court shall also order the sale of the item subject to forfeiture after ten days notice by advertisement in the official journal of the parish where the seizure was made. The sale shall be made by the civil sheriff of the parish of Orleans, or by the sheriff of the parish in which the seizure was made, at public auction at the courthouse to the highest bidder for cash and without appraisal. It is the intent and purpose of this Section to afford the owner of the automobile, truck, boat, conveyance, vehicle, or other means of transportation a fair opportunity for a court hearing and that the forfeiture and sale of the automobile, truck, boat, conveyance, vehicle, or other means of transportation shall operate as a penalty for the violation of this Subpart by illegal transportation. The payment of the tax due at the moment of the seizure or thereafter shall not prevent, abate, discontinue, or defeat the forfeiture and sale of the seized property.

D. All funds collected from the sale of the seized and forfeited property shall be paid into the state treasury and credited to the same fund or funds that would have received credit for the tax on the product illegally transported.

E. The court shall fix the fee of the attorney representing the owner when appointed by the court, at a nominal sum not to exceed ten percent of the amount at issue in the summary proceeding. The attorney fees shall be taxed as costs and shall be paid out of the proceeds of the sale of the property.

Acts 2015, No. 147, §1, eff. July 1, 2015.



RS 47:818.131 - Commission of prohibited acts; misdemeanors; felonies; penalties

§818.131. Commission of prohibited acts; misdemeanors; felonies; penalties

A. Any person who commits any of the following offenses is guilty of a misdemeanor, and upon conviction shall be fined not less than one thousand dollars nor more than five thousand dollars or imprisoned for not more than two years, or both:

(1) Failure to maintain any record required by this Subpart.

(2) Making a tax-free sale or delivery of compressed natural gas, liquefied natural gas, or liquefied petroleum gas into the fuel supply tank of a motor vehicle.

(3) Making a false statement in a license application, return, invoice, statement, refund, or any other document required under this Subpart.

(4) Making a false statement in an application for a refund.

(5) Failure to make a required disclosure of the correct amount of compressed natural gas, liquefied natural gas, or liquefied petroleum gas sold or used in this state.

(6) Failure to file a new, replacement, larger, or additional surety bond as required under this Subpart.

(7) Interference with or refusal to permit seizures authorized by this Subpart.

(8) Operating a liquefied gas-propelled motor vehicle that is required to be licensed in this state, including a motor vehicle equipped with dual carburetion, and without displaying a multi-state fuels tax agreement decal.

(9) Refusal to permit the secretary or his designee or the Louisiana Liquefied Petroleum Gas Commission or its designee to measure or gauge the contents of or take samples from a storage tank or container on premises where compressed natural gas, liquefied natural gas, or liquefied petroleum gas is produced, processed, stored, sold, delivered, or used.

(10) Transporting compressed natural gas, liquefied natural gas, or liquefied petroleum gas under a false cargo manifest or shipping document, or transporting compressed natural gas, liquefied natural gas, or liquefied petroleum gas to a location without delivering a shipping document relating to that shipment.

B.(1) It shall be unlawful for any person to intentionally evade or circumvent the tax levied by this Subpart, or to assist any other person to intentionally evade or circumvent the tax levied by this Subpart. Intentional evasion or circumvention of the tax levied by this Subpart shall include any of the following:

(a) Altering, manipulating, replacing, or in any other manner tampering or interfering with, or causing to be altered, manipulated, replaced, tampered, or interfered with, a totalizer attached to compressed natural gas, liquefied natural gas, or liquefied petroleum gas to measure the dispensing of compressed natural gas, liquefied natural gas, or liquefied petroleum gas.

(b) Failing to pay compressed natural gas, liquefied natural gas, or liquefied petroleum gas taxes and diverting the tax proceeds for other purposes.

(c) Converting, or attempting to convert, compressed natural gas, liquefied natural gas, or liquefied petroleum gas tax proceeds by the licensee, or agent or representative of the licensee, for use by the licensee, or the agent or representative of the licensee, with the intent to defraud the state.

(d) Collecting of compressed natural gas, liquefied natural gas, or liquefied petroleum gas taxes when not authorized or licensed by the secretary to do so.

(e) Making a sale or delivery of compressed natural gas, liquefied natural gas, or liquefied petroleum gas on which the person knows, or should know, the tax is required to be collected, if at the time the sale is made the person does not hold a valid retail dealer's license.

(f) Importing compressed natural gas, liquefied natural gas, or liquefied petroleum gas into this state in contravention of this Subpart.

(g) Conspiring with any person or persons to engage in any act, plan, or scheme to defraud this state of compressed natural gas, liquefied natural gas, or liquefied petroleum gas tax proceeds.

(h) Concealing compressed natural gas, liquefied natural gas, or liquefied petroleum gas with the intent to engage in any conduct prohibited by this Subpart.

(i) Refusing to make sales of compressed natural gas, liquefied natural gas, or liquefied petroleum gas on the volume-corrected basis prescribed by this Subpart.

(j) Failing to remit any tax levied pursuant to this Subpart to the secretary, if the person has added or represented that the tax was added to the sales price of the compressed natural gas, liquefied natural gas, or liquefied petroleum gas and has collected the amount of the tax.

(2) Whoever violates any of the provisions of this Subsection shall be fined not less than five thousand dollars nor more than the amount of taxes, including interest and penalties, lost to the state due to a violation of this Subsection, or shall be imprisoned, with or without hard labor, for not less than two nor more than ten years, or both.

C. Each offense provided for in this Section shall be subject to a separate penalty.

Acts 2015, No. 147, §1, eff. July 1, 2015.



RS 47:818.132 - Collaboration with commissioner of agriculture

§818.132. Collaboration with commissioner of agriculture

Notwithstanding any provision of law to the contrary, the commissioner of agriculture shall have the duty and authority to assist the secretary of the Department of Revenue in collecting the taxes and any interest or penalties due pursuant to the provisions of this Subpart, and the provisions of Subpart E of Part II of Chapter 30 of Title 3 of the Louisiana Revised Statutes of 1950 that are not inconsistent with this duty shall apply for such purposes. Subject to the oversight of the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs, the commissioner, in consultation with the secretary, shall promulgate rules pursuant to the Administrative Procedure Act to provide procedures and processes for the orderly regulation and enforcement of the laws governing taxation of compressed natural gas, liquefied natural gas, and liquefied petroleum gas.

Acts 2015, No. 147, §1, eff. July 1, 2015.



RS 47:820.1 - Imposition of tax

PART VI. TRANSPORTATION INFRASTRUCTURE MODEL

FOR ECONOMIC DEVELOPMENT

§820.1. Imposition of tax

A. There is hereby levied a tax of four cents per gallon on all gasoline, diesel fuels, and special fuels as presently taxed by the provisions of Part V-A of this Chapter. The tax imposed herein shall be in addition to any other tax imposed on gasoline, diesel fuels, and special fuels.

B. The tax imposed herein shall be levied, collected, and administered in the same manner as provided in this Chapter for the taxes levied on gasoline and motor fuels and on special fuels. The secretary may promulgate rules and regulations as necessary for the administration of this Part.

Acts 1989, 1st Ex. Sess., No. 16, §1, eff. Jan. 1, 1990; Acts 2005, No. 252, §2, eff. July 1, 2006.



RS 47:820.2 - Distribution of proceeds; Transportation Infrastructure Model for Economic Development Account

§820.2. Distribution of proceeds; Transportation Infrastructure Model for Economic Development Account

A.(1) In addition to the requirements of Article VII, Section 27 of the Constitution of Louisiana concerning the depositing, crediting, use, or pledging of the avails of the taxes levied on gasoline and motor fuels and on special fuels, the portion of the full amount of taxes collected pursuant to R.S. 47:820.1, which are "excess revenues" as that term is defined in Section 27, shall be credited to the Transportation Infrastructure Model for Economic Development Account hereafter, "the account", which the treasurer is hereby directed to create within the Transportation Trust Fund in the state treasury. Monies in the account shall be used solely to fund the Transportation Infrastructure Model for Economic Development program through the Department of Transportation and Development as provided for in this Section.

(2) Unless there are insufficient monies in the Bond Security and Redemption Fund from all other sources to pay principal, interest, and premium, if any, on full faith and credit obligations, the treasurer is hereby directed to transfer that portion of the proceeds from the tax collected pursuant to R.S. 47:820.1 and pursuant to other provisions which levy a tax on gasoline and motor fuels and special fuels which has been deposited in the Bond Security and Redemption Fund as required by Article VII, Section 27(A) of the Constitution of Louisiana, as follows:

(a) In the case of the tax collected pursuant to R.S. 47:820.1, to the account.

(b) In the case of the tax collected pursuant to other provisions of law, as required by the provisions of Article VII, Section 27 of the Constitution of Louisiana.

(3) Monies in the account shall be invested as provided by law. Unencumbered or unexpended balances at the end of each fiscal year shall remain to the credit of the account. Any amounts earned through investment of the monies in the account shall remain to the credit of the account and shall not revert to the state general fund. In addition to the provisions in Subsection C of this Section, the collections of the tax levied by R.S. 47:820.1 and the monies in the account may be used for the payment of obligations incurred or to support any pledge made by the State Bond Commission relative to bonds issued or debt incurred by it as provided in Article VII, Section 27 of the Constitution of Louisiana, but only for the purposes and projects specified in Subsection B of this Section.

B.(1) Except as provided in Subsection C of this Section, the collections of the tax levied by R.S. 47:820.1 in the account shall be used, and the bonds issued by the State Bond Commission pursuant to Article VII, Section 27(C) shall be issued, solely and exclusively for the following projects and in the following amounts:

Expenditures

(a) Highway Projects

US 171 -

Lake Charles to Shreveport

$415 million

US 165 -

I-10 to Alexandria to Monroe to

Bastrop and thence on US Highway

425 from Bastrop to the Arkansas Line

492 million

US 90 -

Morgan City to Houma

256 million

US 167 -

Alex.-Ruston to Arkansas Line

389 million

LA 3241 -

I-12 to Bush (Bogalusa)

52 million

Jefferson Parish West Bank Expressway

(Avenue D to Ames Blvd.)

33.2 million

New Orleans Tchoupitoulas Street Corridor

55 million

Earhart Blvd. (Orleans Parish Line to Loyola

Avenue)

20 million

West Napoleon (Jefferson Parish/City of Kenner)

53 million

Baton Rouge to Monroe:

LA 15 -

Natchez, Miss. to Chase

66 million

US 61 -

Thompson Creek to Miss. Line

29 million

(b) Bridges

New Mississippi River Bridge at St. Francisville

(Connection to US 61)

150 million

Huey P. Long Bridge (widen to six lanes)

220 million

New Florida Ave. Bridge over Industrial Canal

129 million

(c) Port of New Orleans

100.0 million

(d) New Orleans International Airport

75.0 million

(e) The Louisiana Highway 3241 project from Interstate 12 to Bush listed in Subparagraph (a) of this Paragraph shall be constructed as a four-lane or more highway.

(2) However, the Department of Transportation and Development is hereby authorized to revise these expenditure amounts annually and shall appear before the House and Senate Committees on Transportation, Highways and Public Works annually to inform the committees of such revisions.

(3) Any other provisions of law notwithstanding:

(a) Nothing in this Part shall in any way increase the existing mileage included in the state highway system.

(b) The projects provided for in Paragraph B(1) of this Subsection shall be funded whether or not they are included in the capital outlay bill for a fiscal year.

(c) Any project provided for in Paragraph B(1) of this Subsection which has been completed by the Department of Transportation and Development as of June 10, 1998, shall not receive any additional monies from the imposition of this tax.

(d) In order to expedite the completion of the West Napoleon project listed in Paragraph (B)(1), the state is authorized to enter into a cooperative endeavor agreement with both the city of Kenner and the parish of Jefferson for the advancement and repayment of funding, and the construction and completion of the West Napoleon project:

(i) For the construction of that portion of the West Napoleon project within the jurisdictional limits of the city of Kenner, the parties to the cooperative endeavor agreement shall be the state, the city of Kenner and the parish of Jefferson.

(ii) For the construction of that portion of the West Napoleon project within the unincorporated portion of Jefferson Parish, the parties to the cooperative endeavor agreement shall be the state and the parish of Jefferson.

(iii) The parish of Jefferson shall be the project manager under any such cooperative endeavor agreement for all portions of the West Napoleon project and all funds advanced by the parish of Jefferson pursuant hereto shall fall within the definition of state tax supported debt, as that term is used in R.S. 39:1367.

C. Monies in the Transportation Infrastructure Model for Economic Development Account not needed for the payment of principal, interest, or premium, if any, or other charges related to the issuance of bonds by the State Bond Commission may be appropriated and used for purposes not inconsistent with the Transportation Trust Fund. Any such appropriations shall be made before January 1, 1994. The total of any such appropriations made shall not exceed one hundred sixty million dollars in the aggregate. All such appropriations made for Transportation Trust Fund projects and purposes other than those provided for in Subsection B of this Section shall be considered interfund borrowing and shall be returned to the credit of the account no later than June 30, 2010.

D.(1) Each year, beginning with the fiscal year commencing in 1989, the Board of Commissioners of the Port of New Orleans and the New Orleans Aviation Board shall each submit to the legislature a program of construction to be commenced in the ensuing fiscal year, which shall be based upon the anticipated revenues to be appropriated by the legislature and listed in an order of priority of the projects herein.

(2) The Board of Commissioners of the Port of New Orleans and the New Orleans Aviation Board also shall each provide to the legislature annually an additional list of projects proposed to be commenced within the ensuing four years which are in various stages of planning and preparation. This list shall be subject to change by the department and the Board of Commissioners of the Port of New Orleans and the New Orleans Aviation Board until the department and each of the boards finally approve each project for construction.

(3) Prior to the convening of each regular session of the legislature, the Board of Commissioners of the Port of New Orleans and the New Orleans Aviation Board shall each prepare and shall furnish the project construction list to the Joint Legislative Committee on Transportation, Highways and Public Works which shall hold a public hearing or hearings for the purpose of reviewing priorities for the coming fiscal year. Subsequent to the committee hearing and prior to the convening of the regular session, the Board of Commissioners of the Port of New Orleans and the New Orleans Aviation Board shall each prepare the final construction program for the coming fiscal year for submission to the legislature. When this final construction program is presented to the legislature for funding for the coming fiscal year, any project which the legislature determines is not in the proper order of priority may be deleted by the legislature. However, the legislature shall not add any projects to this final construction program nor shall the legislature make substitutions for projects which have been removed.

(4) No construction project herein shall be undertaken by the Board of Commissioners of the Port of New Orleans and the New Orleans Aviation Board except those included in the priority listing for that fiscal year. The legislative auditor or a certified public accountant shall conduct a biennial audit of the Board of Commissioners of the Port of New Orleans and the New Orleans Aviation Board pursuant to R.S. 24:513(A) and shall issue and distribute all audit reports pursuant to R.S. 24:516(A). However, at the request of either board, there shall be an annual audit of such board.

(5) The projects planned for the year for which appropriations have been made shall be commenced in that year; however, if a project cannot be commenced within the year for which it is planned, the secretary of the Department of Transportation and Development, or the boards, whichever is appropriate, shall file with the project records a public statement as to the factors causing the delay, and the next priority project be substituted therefor. When the delaying factors have been overcome, the delayed project shall be placed in the highest priority for the next ensuing fiscal year. Funds allocated for each construction project shall remain so allocated until the project is completed and the project costs are liquidated.

E. Any monies allocated for any project as specified in Subparagraphs(B)(1)(a) and (b) of this Section not needed for such project may be reallocated for the completion of any other project or projects specified. Any monies not needed for the completion of such projects shall be used for purposes not inconsistent with the Transportation Trust Fund.

Acts 1989, 1st. Ex. Sess., No. 16, §1, eff. Jan. 1, 1990; Acts 1989, 2nd Ex. Sess., No. 11, §1, eff. Jan. 1, 1990; Acts 1991, No. 875, §1; Acts 1998, No. 64, §1; Acts 1999, No. 658, §1; Acts 2002, 1st Ex. Sess., No. 151, §2, eff. April 24, 2002; Acts 2004, No. 129, §1, eff. July 1, 2004.



RS 47:820.3 - Employment of Louisiana residents

§820.3. Employment of Louisiana residents

A. At least eighty percent of the employees employed on any Transportation Infrastructure Model for Economic Development (TIME) project must be Louisiana residents. A "Louisiana resident" shall be defined for the purposes of this Part as a person who has resided in this state for at least one hundred eighty consecutive days at the time of initial employment, as evidenced by a valid Louisiana motor vehicle operator's license or bill for utility services.

B. The provisions of Subsection A of this Section shall not be applicable to any Transportation Infrastructure Model for Economic Development project if federal funds are used for a minimum of fifty percent of the cost of funding the project and if the federal government specifically requires that the state of Louisiana waive the eighty percent residency requirement for that project.

Acts 1991, No. 557, §1, eff. July 16, 1991.



RS 47:820.4 - Duration and issuance of bonds priority list; progress reports; recommendations by the Revenue Estimating Conference and the Transportation Estimating Conference; duration of the tax

§820.4. Duration and issuance of bonds priority list; progress reports; recommendations by the Revenue Estimating Conference and the Transportation Estimating Conference; duration of the tax

A.(1) The Department of Transportation and Development shall establish a list of priorities in which all projects enumerated in R.S. 47:820.2(B)(1) which have not been completed by June 10, 1998, are listed in priority according to their economic development value including but not limited to criteria developed pursuant to the Statewide Intermodal Transportation Plan and shall report this priority list to the House and Senate Committees on Transportation, Highways and Public Works, the House Committee on Ways and Means, and the Senate Committee on Revenue and Fiscal Affairs not later than January 1, 1999.

(2) In establishing this priority list, the department may consider information, data, or testimony presented by any task force or study commission created by legislative act or executive order whose purpose is to study the Transportation Infrastructure Model for Economic Development program. The department may also evaluate the economic development potential of projects not listed in R.S. 47:820.2(B)(1) and may report this information to the committees.

(3)(a) Notwithstanding any other provision of law to the contrary, preconstruction work on the new Florida Avenue Bridge project shall begin no later than January 1, 2000.

(b) Notwithstanding any other provision of law to the contrary, preconstruction work on the new Mississippi River Bridge at St. Francisville project shall begin no later than January 1, 2000.

B. The Department of Transportation and Development shall also submit a report to the House and Senate Committees on Transportation, Highways and Public Works, the House Committee on Ways and Means, and the Senate Committee on Revenue and Fiscal Affairs annually to inform the committees of the progress of the projects enumerated in R.S. 47:820.2(B)(1). This report shall include information on each project, including but not limited to the current construction phase, the anticipated date of completion, the estimated cost, and any other information requested by the committees.

C. The Revenue Estimating Conference shall submit a written report annually to the House and Senate Committees on Transportation, Highways and Public Works, the House Committee on Ways and Means, and the Senate Committee on Revenue and Fiscal Affairs to inform such committees of the projected amount of revenue to be collected during the next fiscal year pursuant to the tax levied in R.S. 47:820.1. The Transportation Estimating Conference created in R.S. 39:21.3(F) shall utilize the projected revenue data submitted by the Revenue Estimating Conference and shall make recommendations to the committees regarding the expiration of this tax when it deems that there are sufficient funds to complete the projects listed in R.S. 47:820.2(B)(1).

D. Notwithstanding any other provision of law to the contrary, the tax imposed by R.S. 47:820.1 shall cease at such time as all projects listed in R.S. 47:820.2(B)(1) are completed and all outstanding bonds or any refunding bonds issued pursuant to the provisions of Chapter 14-A or 15 of Title 39 of the Louisiana Revised Statutes of 1950 or other indebtedness issued for the projects enumerated in this Part and payable from the proceeds of the tax levied by this Part have been paid in full as to principal and interest, whichever is later. However, no bonds may be issued which are secured by a pledge of the revenues generated by the tax levied by R.S. 47:820.1 to provide funds for any project listed in R.S. 47:820.2(B)(1) after December 31, 2012. Furthermore, no bonds may be issued for a term of more than thirty-five years.

Acts 1989, 1st Ex. Sess., No. 16, §1, eff. Jan. 1, 1990; Acts 1998, No. 59, §1; Acts 1998, No. 64, §1; Acts 2000, No. 1, §1, eff. June 15, 2000; Acts 2006, No. 298, §1.



RS 47:820.5 - Repealed by Acts 2012, No. 866, §3, eff. Jan. 1, 2013.

§820.5. Repealed by Acts 2012, No. 866, §3, eff. Jan. 1, 2013.



RS 47:820.5.1 - Greater New Orleans Expressway toll violations

§820.5.1. Greater New Orleans Expressway toll violations

A. In the exercise of the toll powers of the Greater New Orleans Expressway Commission, the commission is authorized to exercise so much of the police powers of the state as shall be necessary to maintain the peace and accomplish the orderly handling of authority, subject to the provisions of this Section. The commission shall adopt such rules and regulations for the method of taking tolls and the employment and conduct of toll takers and other operating employees as the commission, in its discretion, may deem necessary.

B. No motor vehicle shall be driven or towed through a toll collection facility on the Greater New Orleans Expressway, where appropriate signs have been erected to notify traffic that it is subject to the payment of tolls beyond such sign, without payment of the proper toll. In the event of nonpayment of the proper toll, as evidenced by video or electronic recording, the registered owner of such vehicle shall be liable to make prompt payment to the commission of the proper toll and an administrative fee of twenty-five dollars to recover the cost of collecting the toll. Such administrative fee shall be waived if the toll is paid within seventy-two hours of the violation. Upon failure to pay the proper toll and administrative fee to the commission after notice thereof and within the time designated in such notice, the registered owner shall be cited for a violation of R.S. 14:71.2 and, upon conviction, shall be subject to the payment of a fine of not less than fifty dollars nor more than one hundred dollars for each and every violation of this Section and any other fine or penalty that may be prescribed by law for such violations. In prosecution of an offense, proof that the vehicle was operated in violation of this Section, together with proof that the defendant was at the time of such violation the registered owner of the vehicle, shall constitute in evidence a rebuttable presumption that such registered owner of the vehicle was the person who committed the violation. The court of the local jurisdiction in which the violation occurred shall be authorized to assess and collect such fine, in addition to any court costs, provided that the court shall also collect the proper toll and administrative fee and forward such toll and fee to the commission.

C. Definitions of terms included in R.S. 32:1 apply to terms used in this Section which are not specifically defined in this Subsection. As used in this Section, unless the context otherwise indicates, the following terms shall have the following meanings:

(1) "Electronic toll collection system" means a system of collecting tolls or charges that is capable of charging an account holder for the appropriate toll by transmission of information between a device on a motor vehicle and a toll collection facility.

(2) "Pay" means paying a toll by cash, by permitting a charge against a valid account with the commission, or by another means of payment approved by the commission as applicable at the time.

(3) "Photo-monitoring system" means a motor vehicle sensor installed to work in conjunction with a toll collection facility that automatically produces a photograph, microphotograph, videotape, or other recorded image of a motor vehicle when the operator of the motor vehicle fails to pay a toll.

(4) "Registered owner" means a person in whose name a motor vehicle is registered under the law of a jurisdiction, including a person issued a dealer or transporter registration plate or a lessor of motor vehicles for public lease.

(5) "Toll" or "tolls" means tolls or charges prescribed by the commission for the use of the causeway-bridge.

D. The following procedures shall be taken for the collection of tolls and civil penalties under this Section:

(1) The commission shall send a notice of liability by first class mail to a person alleged to be liable as a registered owner of the vehicle at the address shown on the records of the Louisiana Department of Public Safety and Corrections, office of motor vehicles, no later than sixty days after the alleged failure to pay. A manual or automatic record of the mailing prepared in the ordinary course of business of the commission is prima facie evidence of the mailing of the notice.

(2) A notice of liability shall include the name and address of the person alleged to be liable as a registered owner for the failure to pay a toll under this Section, the amount of the toll not paid, the registration number of the vehicle involved, the toll collection facility at which the failure occurred, the date and the approximate time of the failure, and any additional administrative fees due.

(3) The notice shall also include a warning that failure to contest in the manner provided within thirty days is an admission of liability and a waiver of available defenses and advise the registered owner that failure to contest or failure to pay shall result in the forwarding by the commission of the violation to the district attorney for prosecution under R.S. 14:71.2.

(4) Should the registered owner fail to contest or pay in the manner provided in the notice of liability, within thirty days the commission shall serve upon the registered owner, by certified mail, a demand for payment of all tolls and costs provided by this Section.

(5) The demand for payment shall also advise the registered owner that the penalties provided by law have become final and failure to pay within thirty days of receipt of the demand for payment will cause the commission to forward the violation to the appropriate district attorney for prosecution under R.S. 14:71.2.

E. Except as provided in Subsection F of this Section, it is not a defense to liability under this Section that a registered owner was not operating the motor vehicle at the time of the failure to pay.

F. Defenses to liability under this Section are as follows:

(1) If the registered owner of the motor vehicle notifies the Greater New Orleans Expressway Commission that he was not the driver of the vehicle at the time of the violation and provides the commission the name of the actual driver, then the owner shall be liable for payment of only the toll.

(2) If the registered owner is a lessor of motor vehicles, and at the time of the failure to pay a division or commission toll, the motor vehicle was in the possession of a lessee, and the lessor provides the commission with a copy of the lease agreement, then the registered owner is not liable under this Section.

(3) If the motor vehicle is operated using a dealer or transporter registration plate, and at the time of the failure to pay a commission toll, the motor vehicle was under the custody or control of a person other than the dealer or transporter, and if the dealer or transporter provides the commission with the name and address of the person who had custody or control over the motor vehicle at the time of the failure to pay, then that person, and not the dealer or transporter, is liable under this Section.

(4) If a report that the motor vehicle was stolen is given to a law enforcement officer or agency before the failure to pay a commission toll occurs or within forty-eight hours after the registered owner becomes aware of the theft, then the registered owner is not liable under this Section.

G. Admissibility of photo-monitoring evidence:

(1) A photograph, microphotograph, videotape, or other recorded image produced by a photo-monitoring device is admissible in a proceeding to collect a toll or other charge of the commission, to collect criminal penalties imposed, or to impose criminal liability for a failure to pay the toll or charge.

(2) An original or facsimile of a certificate, sworn to or affirmed by an agent of the commission that states that a failure to pay has occurred and states that it is based upon a personal inspection of a photograph, microphotograph, videotape, or other recorded image produced by a photo-monitoring system, as defined in this Section, is prima facie evidence of the facts contained in the certificate.

(3) Notwithstanding any other provision of law to the contrary, a photograph, microphotograph, videotape, or other recorded image prepared for enforcement of commission tolls is for the exclusive use of the commission in the discharge of its duties under this Section.

H. The tolls, the administrative fees, and any criminal penalties provided by law which are collected by the Greater New Orleans Expressway Commission shall continue to be considered as self-generated funds and are to be dedicated to the parishes jointly and to the commission to supplement the amounts received as net tolls and revenues from the expressway to pay the principal of and interest on the revenue bonds issued by the parishes jointly and the commission to finance the construction and improvement of the expressway as provided by Act 762 of the 1986 Regular Session and amended by Act 875 of the 1988 Regular Session.

Acts 1995, No. 720, §3; Acts 2003, No. 727, §3, eff. June 27, 2003.

NOTE: See Acts 2001, No. 1021, §3, relative to installation of monitoring system and enforcement of toll violations by Jan. 1, 2002.



RS 47:820.5.2 - Repealed by Acts 2012, No. 866, §3, eff. Jan. 1, 2013.

§820.5.2. Repealed by Acts 2012, No. 866, §3, eff. Jan. 1, 2013.



RS 47:820.5.3 - Repealed by Acts 2012, No. 866, §4, eff. June 15, 2012.

§820.5.3. Repealed by Acts 2012, No. 866, §4, eff. June 15, 2012.



RS 47:820.5.4 - LA 1 Project toll violations

§820.5.4. LA 1 Project toll violations

A. In the exercise of its authority to impose tolls, the Louisiana Transportation Authority and its agent, the Department of Transportation and Development, hereafter in this Section referred to as the "LTA", are authorized to exercise so much of the police powers of the state as shall be necessary to maintain the peace and accomplish the orderly handling of authority, subject to the provisions of this Section.

B. Terms as defined in R.S. 32:1 shall retain such definitions, unless such term or terms are specifically defined in this Subsection. As used in this Section, unless the context otherwise indicates, the following terms shall have the following meanings:

(1) "Electronic mail" means a message, file, or other information that is transmitted through a local, regional, or global computer network.

(2) "Electronic mail address" means a destination, commonly expressed as a string of characters, to which electronic mail may be sent or delivered.

(3) "Electronic toll collection" or "ETC" means a system of collecting tolls or charges that is capable of charging an account holder for the appropriate toll by transmission of information between a device on a motor vehicle and a toll collection facility.

(4) "Pay" means paying a toll by cash, by permitting a charge against a valid toll tag account with the LTA, or by another means of payment approved by the LTA as applicable at the time.

(5) "Photo-monitoring system" means a motor vehicle sensor installed to work in conjunction with a toll collection facility that automatically produces a photograph, microphotograph, videotape, or other recorded image of a motor vehicle or trailer when the operator of the motor vehicle fails to pay a toll.

(6) "Registered owner" means a person in whose name a motor vehicle or trailer is registered under the law of a jurisdiction, including a person issued a dealer or transporter registration plate or a lessor of motor vehicles for public lease.

(7) "Toll" or "tolls" means tolls, fees, or charges as imposed, revised, and adjusted from time to time by LTA.

(8) "Toll tag" means the electronic device that the LTA issues for use with the ETC on the LA 1 Project.

(9) "Valid toll-tag account" means an existing toll-tag account with the LTA with a balance of not less than fifty cents.

C. No motor vehicle shall be driven and no motor vehicle or trailer shall be towed through the toll collection facility of the LA 1 Project without payment of the proper toll. In the event of nonpayment of the proper toll, as evidenced by video or electronic recording, the registered owner of such vehicle or trailer shall be liable to make prompt payment to the LTA of the proper toll and, in certain circumstances, an administrative fee of twenty-five dollars to recover the cost of collecting the toll.

D. A motor vehicle or trailer that is not toll tag equipped may not pass through a dedicated toll-tag lane. A toll tag equipped motor vehicle that passes through the toll collection facility of the LA 1 Project incurs a toll, and the LTA shall charge the account holder for the appropriate toll. Valid toll-tag accounts shall not be charged the administrative fee of twenty-five dollars.

E. The registered owner is prima facie responsible for the payment of the toll, administrative fees, and late charges that the LTA assesses in accordance with this Section, and it is not a defense to liability under this Section that a registered owner was not operating the motor vehicle or trailer at the time of the failure to pay. However, if a report that the motor vehicle or trailer was stolen is given to a law enforcement officer or agency before the failure to pay a LTA toll occurs or within forty-eight hours after the registered owner becomes aware of the theft, the registered owner shall not be liable under this Section.

F. The following procedures shall be taken for the collection of tolls, administrative fees, and late charges under this Section:

(1) The LTA shall send a violation notice by first-class mail to a person alleged to be liable as a registered owner of the vehicle at the address shown on the records of the Louisiana Department of Public Safety and Corrections, office of motor vehicles. The LTA may aggregate multiple violations in one violation notice. A manual or automatic record of the mailing prepared in the ordinary course of business of the LTA is prima facie evidence of the mailing of the notice.

(2) The violation notice shall include the name and address of the person alleged to be liable as a registered owner for the failure to pay a toll or tolls under this Section, the amount of the toll or tolls not paid, the registration number of the vehicle or trailer involved, the date and the approximate time of the failure or failures to pay the toll or tolls, the administrative fees due, an electronic mail address and physical or post office box mailing address to which an appeal may be sent, and such other information as the LTA may deem appropriate.

(3) The violation notice shall also include a warning that the registered owner must pay the toll or tolls and administrative fees stated in the notice or appeal the violation by making a request for a hearing to the LTA within thirty days after issuance and describe the means and content of the response for payment or appeal. The violation notice shall also include a statement notifying the registered owner that he may waive his right to a hearing by notifying the LTA that he is waiving this right and appealing the violation by request for a written disposition. The failure of the registered owner to appeal the violation in one of the manners provided and within the delays allowed shall be deemed to be an admission of liability and a waiver of available defenses.

(4) Within thirty calendar days after the date of the issuance of the violation notice, the registered owner to whom the violation notice is issued must either pay the tolls and administrative fees provided by this Section, or appeal the violation as provided by this Section.

(5) The registered owner may, without waiving judicial review, appeal a violation notice by notifying the LTA in writing, by either mail or electronic mail, that he is waiving his right to a hearing and requests a review and written disposition of the violation from a LTA violation clerk by mail or electronic mail. This appeal must contain a signed statement from the registered owner explaining the basis for the appeal. The signed statement must be accompanied by signed statements from witnesses, police officers, government officials, or other relevant parties or photographs, diagrams, maps, or other relevant documents that the registered owner determines to submit. Statements or materials sent to a violation clerk for review must have attached to them the name, address, and electronic mail address of the registered owner as well as the number of the violation notice and the date of the violation. All information submitted by the registered owner becomes part of the violation record. The violation clerk shall, within sixty days of receipt of such material, review the material and dismiss or uphold the violation and notify the registered owner of the disposition of the violation in writing by mail or electronic mail. If the appeal by request for written disposition is denied, the violation clerk shall explain the reasons for the determination. The violation clerk shall have the authority to waive the administrative fees, in whole or in part, for good cause shown.

(6) A registered owner issued a violation notice may make a written statement for an appeal hearing before an agent designated by the LTA. The violation clerk shall, within thirty days of receipt of a request for an appeal, notify the registered owner in writing by first-class mail of the date, time, and place of the hearing. The hearing shall be informal, the rules of evidence shall not apply, the Administrative Procedure Act shall not apply, and the decision of the agent shall be final, subject to a judicial review. The parties to the appeal hearing shall be notified in person or by mail or electronic mail of the decision following the hearing. Each written appeal decision shall contain a statement of reasons for the decision, including a determination of each issue of fact necessary to the decision. Failure to appear at the date, time, and place specified on the hearing notice shall automatically result in denial of the appeal. The hearing agent shall have the authority to waive administrative fees, in whole or in part, for good cause shown.

(7) Electronic mail sent by the registered owner to the address provided in the violation notice shall be presumptive evidence of receipt by the LTA. Electronic mail sent by the LTA to the address provided by the registered owner shall be presumptive evidence of receipt by the registered owner.

G.(1) Failure to comply with the requirements of this Section shall result in the following late charges or sanctions, or both, against the registered owner:

(a) The LTA may assess the following penalties for late payment, for failure to pay, or for otherwise failing to respond or both against the registered owner:

(i) A registered owner who fails to pay the administrative fees specified in a violation notice and who fails to appeal a violation notice as provided by this Section within thirty calendar days after the date of the issuance of the violation notice shall incur a late charge of five dollars. A registered owner who fails to respond to a violation notice within sixty calendar days after the date of issuance of the violation notice shall not be able to renew his driver's license until all matters regarding the alleged toll violation are disposed of in accordance with law. The violation clerk shall notify the registered owner by first-class mail of this delinquency and consequences thereof.

(ii) A registered owner who fails to respond to a violation notice as provided by this Section within sixty calendar days after the date of the issuance of the violation notice shall be prohibited from renewing his driver's license. The violation clerk shall notify the Louisiana office of motor vehicles of this delinquency. Upon notice from a violation clerk of the LTA, the office of motor vehicles shall place the matter on record and shall not renew the driver's license of the registered owner or the registration of the vehicle until after notice from the violation clerk that the matters have been disposed of in accordance with law.

(b) After a notice to the office of motor vehicles provided in Item (a)(iii) of this Paragraph, the LTA shall not be required to send violation notices of delinquency to registered owners with ten or more toll violations. However, the tolls and administrative fees of such registered owner shall continue to accumulate.

(2) The LTA may pursue such civil and criminal action as it deems appropriate to collect the tolls and administrative fees assessed in the violation notice as well as such subsequent late charges assessed in accordance with this Section.

H.(1) A photograph, microphotograph, videotape, or other recorded image produced by a photo-monitoring device is admissible in a proceeding to collect a toll or other charge of the LTA, to collect criminal penalties imposed, or to impose criminal liability for a failure to pay the toll or charge.

(2) An original or facsimile of a certificate, sworn to or affirmed by an agent of the LTA that states that a failure to pay has occurred and states that it is based upon a personal inspection of a photograph, microphotograph, videotape, or other recorded image produced by a photo-monitoring system, as defined in this Section, is prima facie evidence of the facts contained in the certificate.

(3) Notwithstanding any other provision of law to the contrary, a photograph, microphotograph, videotape, or other recorded image prepared for enforcement of LTA tolls is for the exclusive use of the LTA in the discharge of its duties under this Section.

I. The LTA shall from time to time designate one or more violation clerks and agents to perform the functions specified in this Section at the pleasure of the LTA and for such finite or indefinite period as the LTA deems desirable. The LTA shall supervise and coordinate the processing of violation notices in accordance with this Section. The LTA may hire or designate such personnel and organize such sections as the LTA may deem necessary, or contract for such services, in order to carry out the provisions of this Section.

J. The tolls and fees to be collected, as herein provided, are to be deposited in accordance with the Master Indenture of Trust dated as of April 1, 2005, and all supplements thereto, and in furtherance of the provisions of R.S. 48:2071 through 2083, inclusive, with such funds to be deposited and expended in accordance with the foregoing in the trustee accounts as provided in such bond indentures as amended.

Acts 2007, No. 342, §1; Acts 2010, No. 775, §2, eff. June 30, 2010; Acts 2013, No. 206, §1, eff. June 10, 2013.



RS 47:820.5.5 - Interoperability

§820.5.5. Interoperability

A. All public toll facilities in this state shall operate on an interoperable basis for toll collection and toll violation enforcement.

B. The secretary of the Department of Transportation and Development, notwithstanding any other provisions of law to the contrary, is hereby authorized and empowered to develop and promulgate the policies and procedures for the implementation of toll and toll violation interoperability.

Acts 2008, No. 171, §1, eff. June 12, 2008.



RS 47:820.5.6 - Free and unhampered passage on the Tomey J. Doucet Bridge; emergency vehicles

§820.5.6. Free and unhampered passage on the Tomey J. Doucet Bridge; emergency vehicles

A. Notwithstanding any other provision of law to the contrary, all emergency vehicles shall have free and unhampered passage crossing the Tomey J. Doucet Bridge on Louisiana Highway 1 in Leeville, Louisiana.

B. For the purposes of this Section, "emergency vehicles" shall be defined as all emergency vehicles performing a public service that permits them, under existing laws and regulations, to display emergency vehicle lights in order to carry out ambulance functions in accordance with the laws relative thereto, when such lights are in actual use. This shall also apply to emergency vehicles privately owned but entitled to such public emergency usage. Any emergency vehicle positioned on the south side of the Tomey J. Doucet Bridge in case of an emergency shall also have free and unhampered passage crossing the bridge.

C. The Department of Transportation and Development shall, in accordance with the Administrative Procedure Act, adopt rules and regulations for the efficient implementation and enforcement of the provisions of this Section.

Acts 2010, No. 30, §1.



RS 47:820.5.7 - Free and unhampered passage on the Tomey J. Doucet Bridge; certain emergency vehicles of the town of Grand Isle

§820.5.7. Free and unhampered passage on the Tomey J. Doucet Bridge; certain emergency vehicles of the town of Grand Isle

A.(1) Notwithstanding any other provision of law to the contrary, the following list of vehicles shall have free and unhampered passage crossing the Tomey J. Doucet Bridge on Louisiana Highway 1 in Leeville, Louisiana:

(a) Ambulances of the Grand Isle Emergency Vehicle Services.

(b) Official vehicles of the Grand Isle Independent Levee District.

(c) Official vehicles and a medical transportation van of the town of Grand Isle.

(d) Official, logo-bearing vehicles of the Grand Isle Port Commission.

(2) The exemption shall be granted only when the vehicles are being used in the performance of official duties.

(3) Any permanent resident of Grand Isle shall be exempted from the payment of tolls when crossing the Tomey J. Doucet Bridge when the resident purchases an exempt toll tag, presents a certificate of motor vehicle registration, and any one of the following documents for proof of residency:

(a) An official Louisiana driver's license.

(b) Proof of homestead exemption.

(c) A voter registration card.

B. The Department of Transportation and Development shall, in accordance with the Administrative Procedure Act, adopt rules and regulations for the efficient implementation and enforcement of the provisions of this Section.

Acts 2010, No. 826, §1.



RS 47:820.5.8 - Toll collection on the Crescent City Connection Bridge; proposition

§820.5.8. Toll collection on the Crescent City Connection Bridge; proposition

A. The governor shall call an election to be held at the same time as the statewide election held on November 6, 2012, in the election area to determine whether tolls shall be collected beginning on January 1, 2013, and ending on December 31, 2033, on the Crescent City Connection Bridge, at the rate provided by law.

B. As used in this Section, the following terms shall mean:

(1) "Crescent City Connection Bridge" collectively shall mean Bridges No. 1 and No. 2, comprising the Crescent City Connection.

(2) "Election area" shall mean the parishes of Jefferson, Orleans, and Plaquemines.

C. The ballot for the election shall state as follows:

"PROPOSITION ON CRESCENT CITY CONNECTION BRIDGE TOLL

Shall the toll be renewed and collected on the Crescent City Connection Bridge at the rate provided by law beginning on January 1, 2013, and ending on December 31, 2033, with the toll revenue dedicated solely for the following purposes along U.S. 90Z from Interstate 10 to U.S. 90: operations, maintenance, landscaping, grass cutting, trash pickup, functional and ornamental lighting, police functions, inspections, motorist assistance patrols, and capital projects on the bridges, approaches, and roadways and with further authorization for such tolls to be funded into revenue bonds for any one or more capital projects?"

D.(1) If a majority of the qualified electors of the election area voting on the proposition approve the proposition, the tolls shall be renewed and collected on the Crescent City Connection Bridge, at the rate provided by law, such collection beginning on January 1, 2013, and ending on December 31, 2033.

(2) If a majority of the qualified electors of the election area voting on the proposition vote against such proposition, then no such toll shall be renewed and collected on the Crescent City Connection Bridge.

E. The secretary of state shall prepare the ballot for the election.

F. Except as otherwise provided, the election required pursuant to this Section shall be conducted in accordance with the Louisiana Election Code.

G. Notwithstanding Chapter 8-A of the Louisiana Election Code, the costs of the election required pursuant to this Section shall be borne by the state.

Acts 2012, No. 865, §1, eff. June 15, 2012.

NOTE: The election provided for in Section 1 of Act 865 was held on November 6, 2012, resulting in the renewal of the tolls. The election was challenged in December, 2012 in the suit entitled Michael J. Teachworth v. Bobby Jindal, et al. In March, 2013, the November election result was nullified and the court ordered an election on the toll referendum for voters in Orleans, Jefferson and Plaquemines parishes on May 4, 2013, at which time the tolls were rejected.



RS 47:820.6 - Roadside vegetation master plan

§820.6. Roadside vegetation master plan

A. The department, by rule, shall establish a master plan for roadside vegetation preparation and maintenance for the projects enumerated in R.S. 47:820.2. The rule or rules shall be adopted in accordance with the Administrative Procedure Act.

B. The master plan shall contain two parts:

(1) Phase I shall be those requirements for preparing the roadside for the type and level of maintenance which insures the safety of the public, which is compatible with the adjacent property, and which provides for wildflower preservation and planting.

(2) Phase II shall include a complete annual schedule for roadside vegetation maintenance with a proper balance of mowing, litter control, herbicide operations, and planting and cultivation of native Louisiana wildflowers.

C.(1) Prior to the requests for bids for the project, the department shall publish a notice in the official state journal that the master plan has been completed.

(2) The master plan shall be made available to all interested parties who may submit comments in writing to the department.

(3) The department shall submit a copy of the master plan and the comments from interested parties to the Joint Legislative Committee on Transportation, Highways and Public Works for its review.

D.(1) The department shall follow phase II of the master plan in the maintenance of the roadside.

(2) The master plan shall be updated periodically as conditions change.

Acts 1989, No. 682, §1, eff. Jan. 1, 1990.



RS 47:820.51 - Monies derived from taxes on petroleum products; distribution for entrepreneurial and employment enhancement

PART VII. DISTRIBUTION OF TAXES ON

PETROLEUM PRODUCTS

§820.51. Monies derived from taxes on petroleum products; distribution for entrepreneurial and employment enhancement

A. The United States District Court in the case of Major v. Treen, 575 F. Supp. 325, made certain findings of past state and "de facto" actions showing a need for careful review as to discrimination within this state. The legislature acknowledges that, in light of the recent decision of the Supreme Court of the United States in the case of City of Richmond v. J. A. Croson Company, 488 U.S. 489 (1989), evidence must be found and proved as to past discrimination against black or women or French Acadian contractors and subcontractors in the road, bridge, port, airport, transit, and highway construction industry of the state or against black or women or French Acadian workers hired or employed by contractors and subcontractors in the industry in order to justify minority set-aside or preference programs. The legislature further acknowledges that if a system of racial or sexual discrimination or exclusion has been practiced by the construction and labor industries operating in the state on state funded public works projects, including but not limited to, road, bridge, and highway projects, and that the state was a "passive participant" in such a system, then the state of Louisiana has a compelling interest to take steps to dismantle, eradicate, and neutralize such system. The legislature further acknowledges that the state has a compelling interest to guarantee that public funds, derived from tax contributions of its citizens and others, do not finance, foster, or support, directly or indirectly, a system of racial or sexual discrimination or exclusion.

B.(1) Prior to April 17, 1989, the governor shall cause a study or other inquiry to be made to make necessary findings and determinations as to whether or not there has been past discrimination or exclusion against black or women or French Acadian contractors and subcontractors in the road, bridge, port, airport, transit, and highway construction industry of the state or against black or women or French Acadian workers hired or employed by contractors and subcontractors in such industry.

(2) The governor shall include, but not be limited to, the following data in conducting such study:

(a) Data as to the number of black or women or French Acadian contractors and subcontractors within the state which are qualified to undertake prime or subcontracting work in state road, bridge, and highway construction projects; the percentage of total state construction dollars black or women or French Acadian firms receive as contractors or subcontractors on state funded public works contracts, including but not limited to contracts let for road, bridge, port, airport, transit, and highway construction; evidence as to whether there exists a history or pattern of behavior demonstrating that non-French Acadian contractors have declined or refused to award subcontracts to black or women or French Acadian subcontractors for state funded public works projects; evidence as to whether there is a statistical disparity as to the number of black or women or French Acadian contractors or subcontractors who are eligible for membership in construction trade associations compared to the actual number of members who are black or women or French Acadian contractors or subcontractors, and if so, to what extent; and any other finding or determination that state spending practices for state funded public works projects have or may be exacerbating a pattern of prior racial or sexual discrimination.

(b) Data as to the number and percentage of black or women or French Acadian construction workers hired or employed by contractors and subcontractors on state funded public works projects; the racial or sexual composition of the qualified workforce in the state on such projects enumerated by category of semi-skilled jobs in order to determine whether racial or sexual discrimination exists in each category; and any other finding or determination that state spending practice for state funded public works projects have or may be exacerbating a pattern of unequal employment opportunities for black or women or French Acadian laborers.

C. If such study finds or determines that past discrimination or exclusion exists against black or women or French Acadian contractors, subcontractors, or laborers in the construction of state funded public works projects, the governor shall submit findings of fact and race-neutral or sex-neutral recommendations to the legislature to dismantle, eradicate, and remedy such discrimination. Race-neutral or sex-neutral measures, as enumerated in the case of City of Richmond v. J. A. Croson Company, may include, but not be limited to, the following: simplification of bidding procedures; relaxation of bonding requirements; implementation of training programs; financial aid; elimination or modification of formal barriers caused by bureaucratic inertia; prohibitions of discrimination in provisions of credit or bonding by local suppliers and banks; and other programs which would eradicate a disproportional lack of capital for operating purposes, special programs as to bonding requirements, and state financing programs for small firms.

D. On July 11, 1989, if the legislature has not enacted sufficient race-neutral or sex-neutral legislation, the governor shall, and is hereby authorized and empowered to, issue such executive orders, subject to approval by the oversight committees of the House Appropriations Committee and the Senate Finance Committee within thirty days after issuance, as are necessary to dismantle, eradicate, and remedy any and all discrimination and is specifically authorized to direct the secretary of the Department of Transportation and Development to promulgate emergency rules and regulations in accordance with the provisions of the Administrative Procedure Act to require black or women or French Acadian set-aside or preference programs on all construction projects whose funding is derived from monies collected under the provisions of this Chapter and on those construction projects enumerated in the act of the legislature which act originated as House Bill No. 17 of the 1989 First Extraordinary Session of the Legislature.*

E. For the purposes of this Section, "French Acadian" means a member or descendant of the community of French Acadians who colonized Louisiana after 1755.

F. Any amount established for set-aside or preference programs shall be distributed for award to black contractors in each congressional district in the same proportion to the total amount set-aside as the black population in each congressional district bears to the total black population in the state.

Acts 1989, 1st Ex. Sess., No. 9, §1, eff. Mar. 13, 1989.

*ACT NO. 16.



RS 47:821 - Definitions

CHAPTER 7-A. TAXATION OF DISPOSAL AND STORAGE

OF HAZARDOUS WASTE

§821. Definitions

A. The terms used in this Chapter shall be defined as provided in R.S. 30:2004 and R.S. 30:2173, with R.S. 30:2173 governing in any case of conflict between them, unless another definition is specifically provided or a definition is specifically modified herein.

B. For the purposes of this Chapter the following terms shall be defined as follows:

(1) "Disposal" means the discharge, deposit, injection, dumping or placing of any hazardous waste as defined in this Section, into or on any land or water in a hazardous waste disposal facility in such a manner that the hazardous waste so disposed becomes part of the surrounding or underlying land. The term disposal shall include the disposal of residue resulting from incineration of hazardous waste. Storage in excess of ninety days shall be presumed to constitute disposal for purposes of collection of the tax but shall not subject those hazardous wastes stored in excess of ninety days to additional taxation when ultimately disposed.

(2) "Disposer" means any person who disposes of or who receives for disposal the hazardous waste of a generator.

(3) "Dry weight ton" means a ton of hazardous waste excluding the weight of the water (H20) and for underground injection shall include no more than one percent (1%) of the inorganic solids contained in the hazardous waste.

(4) "Generate hazardous waste" means the act or process of producing hazardous waste or the act of first causing the hazardous waste to become subject to regulation by the Department of Environmental Quality.

(5) "Generator of hazardous waste" means any person whose act or process produces hazardous waste or whose act first causes a hazardous waste to become subject to regulation by the Department of Environmental Quality.

(6)(a) "Hazardous waste" means a substance identified and listed as a hazardous waste in the Louisiana Hazardous Waste Regulations of the Department of Environmental Quality; except that the term hazardous waste shall not include special waste as defined in this Section.

(b) "Extremely hazardous waste" means certain hazardous wastes which have been listed in the Louisiana Hazardous Waste Regulations of the Department of Environmental Quality, LAC 33:V.4901 as Acute Hazardous Wastes, which are the P wastes listed in Table 3, or those toxic wastes, which are the U wastes listed in Table 4 because of toxicity or reactivity and which do not meet treatment standards, where treatment standards are established in the hazardous waste regulations of the Department of Environmental Quality.

(7) "Special waste" means and includes the following:

(a) Spent bauxite (red mud) resulting from production of alumina.

(b) Byproduct gypsum and related wastes resulting from the production of phosphoric acid, phosphate fertilizers, and hydrofluoric acid.

(c) Coal residue (bottom ash and slag, fly ash and flue-gas emission control waste) after use as a boiler fuel.

(d) Cement kiln dust.

(e) Industrial waste water in a NPDES treatment train when that train includes ponds, impoundments, or similar facilities.

(8) "Surface impoundment" or also termed "impoundment" means a facility or part of a facility which is a natural topographic depression, man-made excavation, or diked area formed primarily of earthen materials (although it may be lined with man-made materials) which is designed to hold an accumulation of liquid wastes or wastes containing free liquids, and which is not an injection well. Examples of surface impoundments are holding, storage, settling, and aeration pits, ponds, and lagoons.

(9) "Tax" means the amount of tax due under this Chapter, and any amount of interest due under this Chapter, unless the intention to give it a more limited meaning is disclosed by the context.

(10) "Taxpayer" means any person liable to pay any tax or file any return under this Chapter, regardless of whether such person has paid any tax or filed the required return.

Acts 1984, 1st Ex. Sess., No. 8, §3, eff. July 1, 1984. Acts 1984, No. 104, §1; Acts 1988, No. 655, §1, eff. July 1, 1988; Acts, 1989, 2nd Ex. Sess., No. 2, §1, eff. July 14, 1989; Acts 1990, No. 391, §1, eff. Aug. 1, 1990.



RS 47:822 - Imposition of tax

§822. Imposition of tax

There is hereby levied a tax upon the disposal of any hazardous waste and on hazardous waste stored for more than ninety days for the purpose of eventual incineration at sea. A disposer or generator who voluntarily removes hazardous waste from an inactive or abandoned site or who removes hazardous waste from a site as a result of a remediation or closure plan approved by the secretary of the Department of Environmental Quality shall not be subjected to imposition of this tax when the hazardous waste is disposed of or treated to render it less hazardous.

Acts 1990, No. 391, §1, eff. Aug. 1, 1990.



RS 47:823 - Rate of tax

§823. Rate of tax

A. The tax levied in this Chapter shall be levied at the rate of thirty dollars per dry weight ton of hazardous waste disposed of in Louisiana on or at the site upon which the generator's act or process produced the hazardous waste, and at the rate of forty dollars per dry weight ton of hazardous waste disposed of in Louisiana on or at a site other than the site upon which the generator's act or process produced the hazardous waste.

B. The tax levied in this Chapter shall be levied at the rate of one hundred dollars per dry weight ton of extremely hazardous waste disposed of in Louisiana.

C. For hazardous wastes and extremely hazardous wastes which are generated outside of Louisiana and disposed of in Louisiana, the tax levied in this Chapter shall be levied at the rate of and in accordance with the method of imposition of the tax or fee imposed on the disposal of such waste in the state where the waste was generated, as determined by the secretary of the Department of Revenue. In no case, however, shall the tax levied in this Chapter on hazardous waste or extremely hazardous waste generated outside Louisiana be less than the rate charged at the time of its disposal for hazardous and extremely hazardous waste generated and disposed of in Louisiana. Any person disposing or treating such waste in Louisiana shall file with the return required in R.S. 47:827 his signed statement showing the applicable tax or fee for any waste received from another state had it been treated or disposed in a like manner in that state.

D. The secretary may adopt such regulations as are necessary to implement the provisions of this Chapter. Such rules shall specify and require methods for determining the actual dry-weight of hazardous or extremely hazardous waste providing for exceptions only in cases when generated waste does not exceed minimal amounts.

E. For the purpose of compensating for the administrative costs in accounting for and remitting the tax levied by this Chapter, each person who collects and remits the tax pursuant to R.S. 47:826 shall be allowed one-half percent of the amount of the tax due and accounted for and remitted to the secretary in the form of a deduction in submitting his report and paying the amount due by him, provided the amount due was not delinquent at the time of payment.

Acts 1990, No. 391, §1, eff. Aug. 1, 1990; Acts 1992, No. 526, §1, eff. June 29, 1992; Acts 1997, No. 658, §2; Acts 2001, No. 1032, §15.



RS 47:824 - Amount due

§824. Amount due

The amount of tax shall be determined and shall be due at the time the hazardous waste is received at the disposal site or at the time of disposal, whichever occurs first.

Acts 1984, 1st Ex. Sess., No. 8, §3, eff. July 1, 1984.

{{NOTE: SEE ACTS 1984, 1ST EX. SESS., NO. 8, §4, EFF. MARCH 27, 1984.}}



RS 47:825 - Direct payment by generator

§825. Direct payment by generator

The tax levied in this Chapter shall be collectible from and shall be paid by the generator of the hazardous waste directly to the secretary of the Department of Revenue if the generator disposes of his own hazardous waste on or at his own disposal site.

Acts 1984, 1st Ex. Sess., No. 8, §3, eff. July 1, 1984; Acts 1997, No. 658, §2.

{{NOTE: SEE ACTS 1984, 1ST EX. SESS., NO. 8, §4, EFF. MARCH 27, 1984.}}



RS 47:826 - Collection by disposer; liability of disposer

§826. Collection by disposer; liability of disposer

A. In cases not governed by R.S. 47:825, the tax shall be collected by the disposer from the generator of the hazardous waste at the time the disposer receives the hazardous waste. The disposer shall remit the tax to the secretary of the Department of Revenue. The disposer shall add the amount of the tax imposed by this Chapter to any fee, charge, or other price charged by the disposer to the generator, which tax shall be a debt from the generator to the disposer, until paid, and shall be recoverable at law in the same manner as other debts. Any disposer who neglects, fails, or refuses to collect or remit the tax herein provided shall be liable and pay the tax himself. However, the secretary of the Department of Revenue and Taxation shall have the authority to collect the tax from the generator if the disposer fails to collect the tax.

B. The disposer of the hazardous waste shall state and collect the tax separately from any other fee, charge, or other price charged to the generator and shall provide the generator with an invoice, manifest, or other document showing the amount of tax collected by the disposer from the generator. The disposer shall not advertise or hold out to the generator that he will relieve the generator from the payment of all or any part of the tax and the generator shall not be deemed to have paid the tax unless he receives a document from the disposer separately stating the amount of the tax that has been paid.

C. Repealed by Acts 1988, No. 252, §1, eff. July 1, 1988.

Acts 1984, 1st Ex. Sess., No. 8, §3, eff. July 1, 1984; Acts 1988, No. 252, §1, eff. July 1, 1988; Acts 1997, No. 658, §2.



RS 47:827 - Returns and payment

§827. Returns and payment

A. The tax due for each quarter shall be remitted to the secretary of the Department of Revenue by the person responsible for remitting the tax on or before the twentieth day of the subsequent quarter. Payments shall be made to the secretary and filed with any forms or returns to be prescribed by the secretary, which forms or returns shall contain any information the secretary shall require. The forms shall be signed, under oath, by an officer of the corporation or by a person designated by the generator or disposer as the person responsible for such payment.

B. Corporations that violate the provisions of this Section shall be fined an amount not to exceed one hundred thousand dollars. Individuals who violate the provisions of this Section shall be fined an amount not to exceed ten thousand dollars, or imprisoned for not more than one year, or both.

C. When any taxpayer fails to pay any tax, penalty, and interest assessed, as provided in this Chapter, the secretary of the Department of Revenue may proceed to enforce the collection thereof by distraint and sale under the provisions of R.S. 47:1570 through 1573.

Acts 1984, 1st Ex. Sess., No. 8, §3, eff. July 1, 1984; Acts 1997, No. 658, §2.

{{NOTE: SEE ACTS 1984, 1ST EX. SESS., NO. 8, §4, EFF. MARCH 27, 1984.}}



RS 47:828 - Interest

§828. Interest

When any person subject to the provisions of this Chapter fails to pay or remit the tax, or any portion thereof, on or before the day when it is required to be paid or remitted to the secretary of the Department of Revenue under the provisions of this Chapter, interest at the rate of one and one-half percent per month shall be added to the amount of tax due and such interest shall be computed from the due date until the tax is paid. The interest provided for herein shall be an obligation to be collected and accounted for in the same manner as if it were a part of the tax due and can be enforced in a separate action or in the same action for collection of the tax and shall not be waived.

Acts 1984, 1st Ex. Sess., No. 8, §3, eff. July 1, 1984; Acts 1997, No. 658, §2.

{{NOTE: SEE ACTS 1984, 1ST EX. SESS., NO. 8, §4, EFF. MARCH 27, 1984.}}



RS 47:829 - Refunds

§829. Refunds

The secretary of the Department of Revenue is authorized to make refunds of any amount determined to be an overpayment of the tax by error of the taxpayer out of any current collections of the tax.

Acts 1984, 1st Ex. Sess., No. 8, §3, eff. July 1, 1984; Acts 1997, No. 658, §2.

{{NOTE: SEE ACTS 1984, 1ST EX. SESS., NO. 8, §4, EFF. MARCH 27, 1984.}}



RS 47:830 - Suspension of prescription

§830. Suspension of prescription

Any prescription running against the tax imposed by this Chapter shall be suspended by the filing of any pleading with any court of proper jurisdiction for the collection or refund of the tax or by means of a written agreement between the taxpayer and the secretary of the Department of Revenue made prior to the lapse of the prescriptive period.

Acts 1984, 1st Ex. Sess., No. 8, §3, eff. July 1, 1984; Acts 1997, No. 658, §2.

{{NOTE: SEE ACTS 1984, 1ST EX. SESS., NO. 8, §4, EFF. MARCH 27, 1984.}}



RS 47:831 - Records; rules and regulations

§831. Records; rules and regulations

A. Each taxpayer liable for any tax imposed by this Chapter shall keep such books, records, or other documents necessary to accurately determine his tax liability until the tax period to which they relate has prescribed.

B. The secretary of the Department of Revenue shall have the authority to determine which records shall be maintained and made available to the Department of Revenue for the purpose of computing, collecting, or auditing the tax and shall have access to all manifests and records which are collected by the Department of Environmental Quality for those purposes.

C. The secretary shall promulgate rules and regulations designed to carry out the provisions of this Chapter.

Acts 1984, 1st Ex. Sess., No. 8, §3, eff. July 1, 1984; Acts 1997, No. 658, §2.

{{NOTE: SEE ACTS 1984, 1ST EX. SESS., NO. 8, §4, EFF. MARCH 27, 1984.}}



RS 47:832 - Disposition of collections

§832. Disposition of collections

All taxes, penalties, and interest collected by the secretary of the Department of Revenue under this Chapter shall be remitted to the state treasurer, in compliance with Article VII, Section 9(B) of the Constitution of Louisiana, immediately upon receipt.

Acts 1990, No. 391, §1, eff. Aug. 1, 1990; Acts 1997, No. 658, §2; Acts 1997, No. 1126, §1, eff. July 1, 1997.



RS 47:833 - REPEALED BY ACTS 1992, NO. 526, 2, EFF. JUNE 29, 1992.

§833. REPEALED BY ACTS 1992, NO. 526, §2, EFF. JUNE 29, 1992.



RS 47:841 - Imposition of tax

CHAPTER 8. TOBACCO TAX

§841. Imposition of tax

There is hereby levied a tax upon the sale, use, consumption, handling, or distribution of all cigars, cigarettes, smoking and smokeless tobacco, and vapor products and electronic cigarettes as defined herein, within the state of Louisiana, according to the classification and rates hereinafter set forth:

A. Cigars.

(1) Upon cigars invoiced by the manufacturer at one hundred twenty dollars per thousand or less a tax of eight percent of the invoice price as defined in this Chapter.

(2) Upon cigars invoiced by the manufacturer at more than one hundred twenty dollars per thousand a tax of twenty percent of the invoice price as defined in this Chapter.

B. Cigarettes.

(1) Upon cigarettes, a tax of sixteen twentieths of one cent per cigarette as defined in this Chapter.

(2) In addition to the tax levied in Paragraph (1) of this Subsection there is hereby levied an additional tax of four twentieths of one cent per cigarette.

NOTE: Paragraph (B)(3) is null and void on June 30, 2012. See Acts 2002, No. 21, §1. See also Acts 2011, No. 423, amending Const. Art. VII, §4.1, approved by the voters Oct. 22, 2011, and eff. Nov. 21, 2011.

(3) In addition to the tax levied in Paragraphs (1) and (2) of this Subsection, there is hereby levied an additional tax of four-twentieths of one cent per cigarette.

(4) In addition to the tax levied in Paragraphs (1), (2), and (3) of this Subsection, there is hereby levied an additional tax of seven-twentieths of one cent per cigarette.

(5) In addition to the tax levied in Paragraphs (1), (2), (3), and (4) of this Subsection, there is hereby levied an additional tax of five-twentieths of one cent per cigarette.

(6) In addition to the tax levied in Paragraphs (1), (2), (4), and (5) of this Subsection and in Paragraph (3) of this Subsection as continued in effect by Article VII, Section 4.1 of the Constitution of Louisiana, there is hereby levied an additional tax of two and ten-twentieths of one cent per cigarette.

(7) In addition to the tax levied in Paragraphs (1), (2), (4), (5), and (6) of this Subsection and in Paragraph (3) of this Subsection as continued in effect by Article VII, Section 4.1 of the Constitution of Louisiana, there is hereby levied an additional tax of one and two-twentieths of one cent per cigarette.

C. Smoking Tobacco. Upon smoking tobacco, a tax of thirty-three percent of the invoice price as defined in this Chapter.

D. Rules and regulations. The collector shall adopt and promulgate rules and regulations, which shall have the effect of law, for the administration and enforcement of the provisions of this section, with specific authority as to the filing of inventory report and payment of additional taxes due. He also may adopt and promulgate rules and regulations establishing or requiring the establishing of an inventory where the dealer fails to timely declare and file the inventory with the collector on the specified date, and for the revaluation of tax stamps in possession of the dealer.

E. Smokeless tobacco. Upon smokeless tobacco, a tax of twenty percent of the invoice price as defined in this Chapter.

F. Vapor products and electronic cigarettes. Upon vapor products and electronic cigarettes, a tax of five cents per milliliter of consumable nicotine liquid solution or other material containing nicotine that is depleted as a vapor product is used.

G.(1) The Tobacco Regulation Enforcement Fund, hereinafter referred to as the "fund", is hereby established in the state treasury as a special fund to provide support for enforcement activities of the office of alcohol and tobacco control. The source of monies for the fund shall be a portion of the avails of the state tax on cigarettes as provided herein.

(2) After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the state treasurer shall annually deposit into the fund an amount equal to the avails of one-quarter of one-twentieth of one cent per cigarette from the tax on cigarettes imposed pursuant to this Section. Monies in the fund shall be subject to appropriation by the legislature and then only to the office of alcohol and tobacco control for purposes of tobacco regulation enforcement. All unexpended and unencumbered monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and all earnings on investment of the fund shall be deposited into the fund.

Acts 1970, No. 252, §1; Acts 1974, No. 413, §1, eff. Jan. 1, 1975; Acts 1984, 1st Ex. Sess., No. 14, §2, eff. March 27, 1984; Acts 1990, No. 390, §§3, 5, eff. Aug. 1, 1990; Acts 2000, No. 32, §§1, 2, eff. July 1, 2000; Acts 2002, No. 19, §1, eff. July 1, 2002; Acts 2002, No. 21, §1, eff. July 1, 2002; Acts 2006, No. 752, §1, eff. July 1, 2006; Acts 2015, No. 94, §1; Acts 2016, 1st Ex. Sess., No. 4, §1.

NOTE: SEE ACTS 2002, NO. 19, §2.

NOTE: See Acts 2015, No. 94, §§2 and 3, re: applicability and effectiveness of certain provisions.

NOTE: See Acts 2016, 1st Ex. Sess., No. 4, §2, regarding applicability.



RS 47:841.1 - Tobacco Tax Health Care Fund

§841.1. Tobacco Tax Health Care Fund

A. There is hereby created as a special fund in the state treasury the "Tobacco Tax Health Care Fund", hereinafter referred to as the "fund". After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the state treasurer shall annually deposit to the fund an amount equal to the avails of the tax imposed under the provisions of R.S. 47:841(B)(4) and (5). The monies in this fund shall be used solely as provided by this Section and only in the amounts appropriated by the legislature.

B. All unexpended and unencumbered monies in this fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and all earnings on investment of the fund shall be deposited into the fund.

C.(1) Subject to an annual appropriation by the legislature, forty-two and eight-tenths percent of the monies collected under authority of R.S. 47:841(B)(4) in the fund shall be used solely for the purpose of providing funding for the Louisiana Cancer Research Center of L.S.U. Health Sciences Center in New Orleans/Tulane Health Sciences Center, and twenty-nine and two-tenths percent of monies collected under authority of R.S. 47:841(B)(4) shall be used solely for the purposes of funding for the creation of smoking prevention mass media programs and evidence-based tobacco control programs within the public hospital system and the public school system and community development programs directed at cessation among children and pregnant women and the screening, prevention, and treatment of tobacco use and dependence among individuals with diseases caused or exacerbated by tobacco use. The Southern University Board of Supervisors shall participate in the planning and expenditure of funds for the creation of smoking prevention mass media programs and evidence-based tobacco control programs as specified in this Paragraph. Any financial benefit to be derived from any intellectual property or other ownership interest resulting from research or other activities conducted by, or in conjunction with, the Louisiana Cancer Research Center of L.S.U. Health Sciences Center in New Orleans/Tulane Health Sciences Center, or its successor, shall be shared with the state pursuant to a written agreement executed between the parties and approved by the Joint Legislative Committee on the Budget.

(2) Subject to an annual appropriation by the legislature, twenty-eight percent of the monies collected under authority of R.S. 47:841(B)(4) in the fund shall be used solely to provide funding for the Cancer Center of Louisiana State University Health Sciences Center in Shreveport. Any financial benefit to be derived from any intellectual property or other ownership interest resulting from research or other activities conducted by, or in conjunction with, the Cancer Center of Louisiana State University Health Sciences Center in Shreveport, or its successor, shall be shared with the state pursuant to a written agreement executed between the parties and approved by the Joint Legislative Committee on the Budget.

(3) Subject to an annual appropriation by the legislature, twenty percent of the monies collected under authority of R.S. 47:841(B)(5) in the fund shall be used solely to provide funding for the office of behavioral health, Louisiana Department of Health.

(4) Subject to an annual appropriation by the legislature, twenty percent of the monies collected under authority of R.S. 47:841(B)(5) in the fund shall be used solely to provide funding for the Louisiana State University Agricultural Center and the Southern University Agricultural Research and Extension Center, provided that the annual appropriation to Southern University Agricultural Research and Extension Center from this source shall be one million dollars per year.

(5) Subject to an annual appropriation by the legislature, twenty percent of the monies collected under authority of R.S. 47:841(B)(5) in the fund shall be used solely to provide funding for the administration and operation of Drug Abuse Resistance Education (D.A.R.E.) programs.

(6) Subject to an annual appropriation by the legislature, forty percent of the monies collected under authority of R.S. 47:841(B)(5) in the fund shall be used solely to provide funding for the office of state police, Department of Public Safety and Corrections.

Acts 2002, No. 19, §1, eff. July 1, 2002; Acts 2009, No. 384, §5, eff. July 1, 2010.



RS 47:841.2 - Tobacco Tax Medicaid Match Fund

§841.2. Tobacco Tax Medicaid Match Fund

A. There is hereby created as a special fund within the state treasury the "Tobacco Tax Medicaid Match Fund", hereinafter referred to as the "fund". After satisfying the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which becomes due and payable within any fiscal year, the state treasurer shall annually deposit into the fund an amount equal to the avails of the tax imposed under the provisions of R.S. 47:841(B)(6).

B. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and all earnings on investment of the fund shall be deposited into the fund. Monies appropriated from the fund shall be used solely as provided in Subsection C of this Section.

C. Monies in the fund shall be appropriated to the Louisiana Department of Health for the medical assistance program administered by the state in accordance with Title XIX of the Social Security Act, also known as Medicaid.

D. No amount appropriated as required in this Section shall displace, replace, or supplant appropriations from the state general fund for the Louisiana Department of Health. This shall mean that no appropriation for any fiscal year from the Tobacco Tax Medicaid Match Fund shall be made for any purpose for which a general fund appropriation was made in the previous year unless the total appropriations for the fiscal year from the state general fund for such purpose exceed general fund appropriations for the previous year.

Acts 2015, No. 94, §1.

NOTE: See Acts 2015, No. 94, §§2 and 3, re: applicability and effectiveness of certain provisions.



RS 47:842 - Definitions

§842. Definitions

As used in this Chapter, the following terms have the meaning ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Brand family" has the meaning as set forth in R.S. 13:5072.

(2) "Cigarette" includes any roll for smoking made wholly or in part of tobacco, irrespective of size or shape and irrespective of the tobacco being flavored, adulterated or mixed with any other ingredient, where such roll has a wrapper or cover made of paper, or any other material except where such wrapper is wholly or in greater part made of tobacco.

(3) "Cigars" includes any roll of tobacco for smoking, irrespective of size or shape, and irrespective of the tobacco being flavored, adulterated or mixed with any other ingredients, where such roll has a wrapper made chiefly of tobacco.

(4) "Collector" means the collector of revenue for the State of Louisiana or his duly authorized representatives.

(5) "Dealer" includes every person who manufactures or purchases cigars, cigarettes or smoking tobacco for distribution, sale, use or consumption in the state of Louisiana. The term also means any person who imports cigars, cigarettes, or smoking tobacco from any state or foreign country for distribution, sale, or consumption in the State of Louisiana.

(6) "Invoice price" the manufacturers net invoiced price as invoiced to the Louisiana tobacco dealer, by the manufacturer, jobber, or other persons engaged in selling tobacco products in accordance with the tax levied by this chapter.

(7) "Manufacturer" means anyone engaged in the manufacture, production, or foreign importation of tobacco products.

(8) "Person" means any natural person, trustee, company, partnership, corporation or other legal entity.

(9) "Place of business" as used in this Chapter means the place where the orders are received, or where the taxable articles are sold, or if sold upon a railroad train or on or from any other vehicle, the vehicle on which or from which the taxable articles are sold by the retail dealer. It also includes the establishment where vending machines are located.

(10) "Purchase" means acquisition in any manner, for any consideration. The term includes transporting or receiving product in connection with a purchase.

(11) "Registered tobacco dealer" as used in this Chapter refers to wholesale dealers as defined in this Section.

(12) "Retail dealer" includes every dealer other than a wholesale dealer who sells or offers for sale cigars, cigarettes or smoking tobacco irrespective of quantity or the number of sales.

(13) "Sales" or "sell" means any transfer, exchange, or barter in any manner or by any means for any consideration. The term includes distributing or shipping product in connection with a sale. References to a sale "in" or "into" a state refer to the state of the destination point of the product in the sale, without regard to where title was transferred. References to sale "from" a state refer to the sale of cigarettes that are located in that state to the destination in question without regard to where title was transferred.

(14) "Sales entity affiliate" means an entity that sells cigarettes that it acquires directly from a manufacturer or importer and is affiliated with that manufacturer or importer as established by documentation received directly from that manufacturer or importer to the satisfaction of the attorney general. Entities are affiliated with each other if one, directly or indirectly through one or more intermediaries, controls or is controlled by or is under common control with the other.

(15) "Smokeless tobacco" means all smokeless tobacco including but not limited to fine cut, long cut, packed in pouches, snuff, snuff flower, chewing tobacco, cavendish, plugs, twists, shorts, refuse and other scraps, clippings and sweepings of tobacco, and other forms of loose tobacco, articles and products made of tobacco, or a tobacco substitute.

(16) "Smoking tobacco" includes granulated, plug cut, crimp cut, ready rubbed and any other kind and form of tobacco prepared in such manner as to be suitable for smoking in pipe or cigarette.

(17) "Stamp" means the impression, device, stamp, label, or print manufactured or printed as prescribed by the collector by the use of which the tax levied hereunder is paid. By way of extension, and not limitation, the term "stamp" means any impression or character affixed to or which shall be stamped upon commodities by metered stamping machine or device by use of which the tax levied hereunder is paid.

(18) "Stamping agent" means a dealer that is authorized to affix tax stamps to packages or other containers of cigarettes under R.S. 47:843 et seq. or any dealer that is required to pay the excise tax or tobacco tax imposed pursuant to R.S. 47:841 et seq. on cigarettes.

(19) "State directory" or "directory" means the directory compiled by the attorney general under R.S. 13:5073, or, in the case of reference to another state's directory, the directory compiled under the similar law in that other state.

(20) "Vapor products" shall mean any noncombustible product containing nicotine or other substances that employ a heating element, power source, electronic circuit, or other electronic, chemical or mechanical means, regardless of shape or size, used to produce vapor from nicotine in a solution or other form. "Vapor products" include any electronic cigarette, electronic cigar, electronic cigarillo, electronic pipe, or similar product or device and any vapor cartridge or other container of nicotine in a solution or other form that is intended to be used with or in an electronic cigarette, electronic cigar, electronic cigarillo, electronic pipe, or similar product or device.

(21) "Vending machine" means any receptacle used to store taxable articles which vend such articles automatically.

(22) "Vending machine operator" means any person who controls the use of one or more vending machines as to the supply of cigarettes or any tobacco products in the machine or the receipts from cigarettes vended through such machines.

(23) "Wholesale dealers" are those dealers whose principal business is that of a wholesaler, and who sells cigarettes, cigars, and smoking tobacco to retail dealers for purpose of resale; and who is a bona fide wholesaler and fifty percent of whose total tobacco sales are to retail stores other than their own or their subsidiaries within Louisiana. Wholesale dealer shall include any person in the state who acquires cigarettes solely for the purpose of resale in vending machines, provided such person services fifty or more cigarette vending machines on selling locations in Louisiana other than their own. Wholesale dealers shall include those dealers engaged in receiving bulk smoking tobacco for purposes of blending and including those Louisiana dealers who were affixing cigarette and tobacco stamps as of January 1, 1974.

Amended by Acts 1952, No. 107, §1; Acts 1958, No. 438, §2; Acts 1974, No. 414, §1, eff. Jan. 1, 1975; Acts 1980, No. 135, §1; Acts 2000, No. 32, §1, eff. July 1, 2000; Acts 2013, No. 221, §3; Acts 2015, No. 94, §1.



RS 47:843 - Use of stamps or meter impression required; limitations

§843. Use of stamps or meter impression required; limitations

A. Cigarette tax stamps. (1) In order to enforce the collection of the tax levied by this Chapter, the secretary shall design and have printed or manufactured stamps of such size and denomination as may be determined by him and so prepared as to permit them to be easily affixed to or stamped on containers of cigarettes subject to the tax according to this Chapter. As an alternative method to enforce the collection of the tax levied by this Chapter, the secretary may permit dealers, as defined in this Chapter, to use metered stamping machines or devices by which each container or package may be clearly and legibly stamped with an impression showing the character and amount of the tax.

(2) No individual package of cigarettes shall be sold or distributed in, into, or from the state in individual packages containing fewer than twenty cigarettes. No smoking tobacco intended for use as roll-your-own smoking tobacco for cigarettes shall be sold or distributed in individual packages containing less than six-tenths of one ounce of smoking tobacco.

(3) Except as otherwise provided in this Chapter, all packages of cigarettes sold in or into the state shall bear a stamp as required by this Chapter and no person may sell, transport, or cause to be transported unstamped cigarettes in, into, or from, or possess unstamped cigarettes in the state.

B. Discounts. The secretary of the Department of Revenue shall allow wholesale tobacco dealers of other states who have a direct purchasing contract with a manufacturer and serving a trade area of retail dealers in this state to purchase Louisiana stamps with benefit of a five percent discount.

C. Purchase of stamps. (1) All cigarette stamps shall be purchased from and sold by the secretary of the Department of Revenue.

(2) Any person other than the secretary of the Department of Revenue who sells or traffics in cigarette tax stamps not affixed to cigarettes, whether the stamps are genuine or counterfeit, shall be guilty of a felony and punishable as set out in R.S. 47:858.

(3) Cigarette tax stamps shall be sold by the secretary of the Department of Revenue to bonded registered Louisiana tobacco dealers in the state of Louisiana who hold a valid stamping agent designation in accordance with R.S. 26:902(2)(a) and who have a direct purchasing contract with a manufacturer at a discount of five percent from the face value, when purchased in quantities of not less than one hundred dollars face value, and the same provisions and discount shall apply where the metered stamping machine or device is used.

(4) Except as otherwise provided in this Section, the stamps shall be sold by the secretary of the Department of Revenue in less quantity at face value to any and all persons, firms, partnerships, corporations, and associations of person who hold a valid stamping agent designation in accordance with R.S. 26:902(2)(a) and are qualified to purchase stamps hereunder.

(5) Every dealer registered with the state of Louisiana shall be entitled to receive every month cigarette tax stamps in an amount equal to the amount of his bond furnished pursuant to R.S. 47:848, without the necessity of paying for the stamps at the time of purchase. All stamps so advanced shall be paid for not later than thirty days after the date on which they were advanced.

(6) Any wholesale dealer who fails to timely file the reports and pay the taxes due on an open account shall forfeit the discount allowed at the time of purchase of such tax stamps and meter impressions and shall be subject to a penalty of five percent on the amount of the tax due if the period of delinquency is ten days or less, or twenty percent on the amount of the tax due if the period of delinquency is greater than ten days, plus any interest due.

(7) Should any dealer fail to timely pay the tax due on any purchase of tax stamps or meters as provided in R.S. 47:843(C)(5), all outstanding credit sales of tobacco stamps, whether delinquent or not, shall become due and payable if the delinquent tax due on the purchase is not paid within two days after the receipt by the taxpayer of a written demand sent by the secretary by certified mail. Payment must be made with a cashier's check, certified check, or cash. If payment is not received within ten days after the mailing of written demand, the secretary may proceed to effect collection through the taxpayer's bonding company, or as otherwise provided by Chapter 18, Subtitle II of this Title.

(8) Should any wholesale dealer fail to pay the taxes due as described above, the secretary of the Department of Revenue may require such dealers to remit the tax due on purchases of tax stamps and meter impressions upon receipt of such stamps.

(9) The transfer or disposal by a qualified dealer of any benefit herein conferred is prohibited.

(10) As an additional method of refunding the cost of stamps affixed to damaged goods as provided in R.S. 47:857, the secretary shall allow a wholesale dealer to present affidavits evidencing the cost of stamps, less previous discount allowed, affixed to goods returned to the manufacturer as payment for all or a portion of the price of tax stamps purchased under this Section. The credit must be in an amount less than or equal to the cost of stamps or meters purchased per individual invoice.

D. Affixing stamps. (1) No person other than a dealer holding a valid stamping agent designation under R.S. 26:902(2) may affix a stamp to any package of cigarettes. Stamps shall be affixed by the dealer, on the smallest container or package of cigarettes that is subject to the tax, to permit the secretary to readily ascertain by an inspection of any dealer's stock on hand, whether or not the tax has been paid. The dealer shall cause to be affixed on every package of cigarettes on which a tax is due, stamps of an amount equaling the tax due thereon, before any person, firm, partnership, corporation, or association of persons sells, offers for sale, removes, or otherwise distributes the cigarettes. The stamps shall be affixed in such a manner that their removal will require continued application of steam or water and shall be canceled by placing thereon the license number of the dealer.

(2) A dealer shall not affix a stamp to a package of cigarettes if the package:

(a) Does not comply with the Federal Cigarette Labeling and Advertising Act (15 U.S.C. 1331 et seq.) for the placement of labels, warnings, or any other information for a package of cigarettes to be sold within the United States.

(b) Is labeled "For Export Only", "U.S. Tax Exempt", "For Use Outside U.S.", or other wording indicating that the manufacturer did not intend that the product be sold in the United States.

(c) Has been altered by adding or deleting wording, labels, or warnings described in Subparagraphs (a) and (b) of this Paragraph.

(d) Has been imported into the United States after January 1, 2000, in violation of 26 U.S.C. 5754.

(e) In any way violates federal trademark or copyright laws.

(f)(i) Is manufactured by a tobacco product manufacturer, pursuant to Part XIII of Chapter 32 of Title 13 of the Louisiana Revised Statutes of 1950, who:

(aa) Is not a participating manufacturer in the Master Settlement Agreement as defined in R.S. 13:5062; and

(bb) Failed to create a qualified escrow account in accordance with R.S. 13:5063, as certified by the attorney general's office, for any cigarettes the dealer sold or distributed for that tobacco product manufacturer.

(ii) For purposes of this Subparagraph, "tobacco product manufacturer" shall have the meaning ascribed to that phrase by R.S. 13:5062.

(3) Selling a package of cigarettes described in Paragraph (2) of this Subsection, with or without a stamp, shall be an unfair or deceptive act or practice under the Unfair Trade Practices and Consumer Protection Law (R.S. 51:1401 et seq.).

(4) It shall be unlawful for any person to sell or distribute in this state, to acquire, hold, own, possess, or transport, for sale or distribution in this state, or to import or cause to be imported, into this state for sale or distribution in this state, any cigarettes that do not comply with all applicable requirements imposed by or pursuant to federal law and federal implementing regulations.

E. Disposition of funds. After all lawful revenues are paid over to the municipalities as their portion of the tobacco tax, as provided by R.S. 47:869, and after deduction of the costs of collection as provided by R.S. 47:868, the remainder of the avails of the tax, increased by Act No. 252 of the 1970 Regular Session* of the Legislature of Louisiana, shall be transmitted by the collector to the state treasurer for credit to the state general fund and, notwithstanding any other provisions of law to the contrary, the amount so credited to the state general fund shall be utilized for the implementation of the express purposes listed and specifically enumerated in the provisions of House Bill No. 1643 adopted as Act No. 211 of the 1970 Regular Session** of the Legislature of Louisiana.

F. Authority to issue rules and regulations. The secretary is hereby authorized to issue rules and regulations not in conflict herewith in order to make effective the provisions of this Section.

Amended by Acts 1950, No. 18, §1; Acts 1952, No. 107, §1; Acts 1958, No. 438, §2; Acts 1970, No. 252, §§2, 3; Acts 1972, No. 219, §1; Acts 1974, No. 415, §1, eff. Jan. 1, 1975; Acts 1980, No. 135, §1; Acts 1983, No. 166, §1, eff. Oct. 1, 1983; Acts 1984, 1st Ex. Sess., No. 14, §2, eff. March 27, 1984; Acts 1987, No. 378, §1, eff. Aug. 1, 1987; Acts 1990, No. 390, §3, eff. Aug. 1, 1990; Acts 1997, No. 658, §2; Acts 1999, No. 304, §1, eff. July 1, 1999; Acts 1999, No. 1265, §2, eff. July 12, 1999; Acts 2001, No. 652, §1, eff. June 22, 2001; Acts 2002, 1st Ex. Sess., No. 96, §1, eff. April 18, 2002; Acts 2006, No. 108, §2, eff. July 1, 2006; Acts 2006, No. 454, §2, eff. June 15, 2006; Acts 2007, No. 474, §1; Acts 2013, No. 221, §3; Acts 2016, 1st Ex. Sess., No. 5, §1, eff. April 1, 2016; Acts 2016, No. 640, §1.

*Act No. 252 of the 1970 Regular Session amended R.S. 47:841 and 47:843.

**Act No. 211 of the 1970 Regular Session appropriated funds "for the ordinary expenses of certain departments and purposes of the state and the implementation of certain programs of state government . . .".



RS 47:844 - Dealer permits

§844. Dealer permits

Every person who sells or is about to engage in the business of selling at retail, at wholesale, or by vending machine, or is about to engage in the business of receiving unstamped or non-tax paid cigarettes, cigars or other tobacco products, or who is engaged in the business of receiving stamped cigarettes at wholesale shall first apply for and obtain a permit for each place of business and each vending machine from the office of alcohol and tobacco control in accordance with R.S. 26:901 et seq.

Amended by Acts 1952, No. 107, §1; Acts 1958, No. 438, §3; Acts 1974, No. 414, 1, eff. Jan. 1, 1975; Acts 1984, No. 881, §1; Acts 1985, No. 487, §1; S.C.R. No. 135, 1985 R.S.; Acts 1986, No. 694, §1, eff. July 8, 1986; Acts 1997, No. 658, §2; Acts 2006, No. 108, §2, eff. July 1, 2006; Acts 2006, No. 454, §3, eff. June 15, 2006.

{{NOTE: SEE ACTS 1985, NO. 487, §2.}}



RS 47:845 - Repealed by Acts 1974, No. 414, 2, eff. Jan. 1, 1975

§845. Repealed by Acts 1974, No. 414, §2, eff. Jan. 1, 1975



RS 47:846 - Secretary's authority to revoke license or permits

§846. Secretary's authority to revoke license or permits

The secretary, after notice and opportunity to be heard under regulations to be made by him, shall have jurisdiction, power, and authority to revoke or suspend any existing license or permit of any tobacco dealer and to fine a permittee as provided in R.S. 47:859 and 864 for violation of this law or for willful or persistent violation of regulations made under this law, such fine to be assessed and collected by the secretary as other taxes levied by this Chapter. No new license or permit shall be issued to anyone whose license or permit has been revoked.

Amended by Acts 1974, No. 414, §1, eff. Jan. 1, 1975; Acts 1984, No. 881, §1; Acts 1986, No. 694, §1, eff. July 8, 1986.



RS 47:847 - Dealers required to affix stamps

§847. Dealers required to affix stamps

A. Every registered tobacco dealer holding a valid stamping agent designation pursuant to R.S. 26:902(2) shall stamp any unstamped cigarettes prior to selling, offering for sale, removing, or otherwise distributing the cigarettes in or into the state to wholesale dealers or retail outlets. Stamped cigarettes shall be kept separate and apart from the dealer's stock of unstamped cigarettes.

B. Stamping agents may sell cigarettes in or into the state, may purchase cigarettes for resale in or into the state and may affix a stamp required by this Chapter only if the manufacturer and brand family of the cigarettes are listed on the state directory at the time of stamping.

C. Notwithstanding the provisions of Subsection A of this Section, unless prior written approval is obtained from the attorney general in accordance with regulations promulgated by the secretary pursuant to the Administrative Procedure Act, stamping agents may sell cigarettes in or into the state, may purchase cigarettes for resale in or into the state, and may affix a stamp required by this Chapter only if the stamping agent purchased the cigarettes directly from the manufacturer or importer of the cigarettes, who holds a valid permit issued pursuant to 26 U.S.C. 5713, or from a sales entity affiliate whose name and address has been provided to the attorney general pursuant to R.S. 13:5073(A)(7).

D.(1) If and whenever any of the cigarettes taxed in this Chapter are found in the place of business of any tobacco dealer or any other person, except a dealer holding a valid stamping agent designation pursuant to R.S. 26:902(2), without the stamps affixed as herein provided, the prima facie presumption shall arise that such cigarettes are kept therein in violation of the provisions of this Chapter.

(2) A manufacturer or importer may, in accordance with R.S. 47:862, possess, transport, or cause to be transported unstamped cigarettes in or into the state to a stamping agent under either of the following circumstances:

(a) The manufacturer and brand family of the cigarettes are at the time of sale listed on the state directory.

(b) The manufacturer and brand family of cigarettes are not at the time of sale listed on the state directory, but all of following conditions apply:

(i) The stamping agent is authorized to affix the stamp or, when permitted by R.S. 47:849, pays the taxes imposed by another state on whose directory the manufacturer and brand family of the cigarettes are listed at the time of the sale.

(ii) The stamping agent would be permitted to resell the cigarettes from this state into that other state as provided in R.S. 47:849.

(iii) The stamping agent receiving the cigarettes holds an exporter license pursuant to R.S. 26:902(5)(b) and submits a report pursuant to R.S. 47:851(E).

(3) A manufacturer or importer may sell unstamped cigarettes as permitted under Paragraph (2) of this Subsection through its sales entity affiliate whose status as a sales entity affiliate has been provided by the manufacturer or importer to the satisfaction of the attorney general in accordance with R.S. 13:5073(A)(7) and prior to the sales entity affiliate selling any cigarettes in or into the state. If the manufacturer or importer does so:

(a) It may sell or otherwise transfer the unstamped cigarettes to its sales entity affiliate in connection with the sale.

(b) The sales entity affiliate may possess, transport, or cause to be transported the unstamped cigarettes in connection with the sale to the same extent the manufacturer or importer could under this Section if it were making the sale directly.

(c) In the case of sales permitted under Paragraph (2) of this Subsection, the stamping agent will be deemed to have purchased the cigarettes directly from the manufacturer or importer.

Amended by Acts 1974, No. 415, §1, eff. Jan. 1, 1975; Acts 2013, No. 221, §3; Acts 2016, No. 640, §1.



RS 47:848 - Tobacco dealers required to furnish bond; waiver

§848. Tobacco dealers required to furnish bond; waiver

A. Each and every registered tobacco dealer in cigars, cigarettes, and smoking tobacco shall furnish to the secretary, who is charged with the duty of collecting the tax levied by this Chapter, a bond in the minimum amount of two thousand five hundred dollars, guaranteeing the payment of all taxes and penalties levied by this Chapter. The bond shall be executed by a surety company duly qualified to do business in this state. The tenor, solvency, and maximum amount of the bond shall be satisfactory to the secretary, the minimum amount thereof to depend upon the volume of business of the dealer and must be in an amount sufficient in the discretion of the secretary to guarantee the state against any and all losses for taxes and penalties levied by the provisions of this Chapter.

B. However, the secretary is authorized to waive the furnishing of this surety bond by any dealer who has and agrees to maintain fixed assets in Louisiana of a net value of not less than one and one-fourth times the amount of the bond which would otherwise be required, who has had a bond on file with the department for a period of not less than three years, and who has not been delinquent in remitting taxes accrued or accruing under this Part during the three-year period immediately preceding application by the dealer for waiver of the bond. If any dealer whose bond has been waived by the secretary becomes delinquent in remitting taxes due under this Part, the secretary may require that such dealer furnish a bond in the amount required in this Section, and such dealer shall not be eligible for a waiver of a bond for a period of three years thereafter. In addition, the dealer must furnish audited financial statements with his waiver request and at such other times as the secretary may require.

Amended by Acts 1950, No. 18, §1; Acts 1974, No. 414, §1, eff. Jan. 1, 1975; Acts 1985, No. 105, §1, eff. Jan. 1, 1986; Acts 2006, No. 108, §2, eff. July 1, 2006; Acts 2006, No. 454, §2, eff. June 15, 2006.



RS 47:849 - Interstate business of tobacco dealers

§849. Interstate business of tobacco dealers

A. A registered tobacco dealer holding a valid stamping agent designation as provided in R.S. 26:902(2)(a) may sell its cigarettes from this state into another state only if it first affixes the stamp required by the other state to the package containing the cigarettes. If the law of the other state permits the sale of the cigarettes to consumers in a package not bearing a stamp, the dealer may sell cigarettes into the other state without a stamp only if it first pays an excise, use, or similar tax imposed on the cigarettes by the other state.

B. A dealer may not purchase or possess unstamped cigarettes in this state for sale into another state where the manufacturer and brand family of the cigarettes are not at the time of sale listed on this state's directory unless it holds an exporter license pursuant to R.S. 26:902(2)(b). The dealer holding an exporter license shall affix the stamp required by the other state to the package containing the cigarettes within seventy-two hours after receipt. However, if the law of the other state permits the sale of the cigarettes to consumers in a package not bearing a stamp, the dealer may sell cigarettes into the other state without a stamp only if it first pays an excise, use, or similar tax imposed on the cigarettes by the other state. The dealer shall ensure that any cigarettes and roll-your-own tobacco in its stock that are not listed on the attorney general's state directory of products approved for sale in or into the state are kept separate and apart from stock that is approved for sale in or into the state.

C. Any registered tobacco dealer desiring to engage in interstate business shall furnish a bond for that purpose. This bond shall be in addition to the bond provided for in R.S. 47:848, in an amount and of tenor and solvency satisfactory to the collector.

D. Notwithstanding Subsections A, B, or C of this Section, a person may not sell cigarettes from this state into another state if the sale would violate the law of the other state, or affix the stamp required by the other state or pay the excise, use, or similar tax imposed by the other state if doing so would violate the law of the other state.

Amended by Acts 1974, No. 414, §1, eff. Jan. 1, 1975; Acts 2013, No. 221, §3; Acts 2016, No. 640, §1.



RS 47:850 - Repealed by Acts 1974, No. 415, 2, eff. Jan. 1, 1975

§850. Repealed by Acts 1974, No. 415, §2, eff. Jan. 1, 1975



RS 47:851 - Dealers receiving unstamped and/or nontax paid cigarettes, cigars, and smoking tobaccos required to file monthly reports and maintain records; vending machine restrictions

§851. Monthly reports required; dealers receiving unstamped cigarettes, cigars, and smoking tobaccos; dealers receiving certain items for which taxes are not paid; vending machine restrictions

A. General requirements. All purchases of cigars, cigarettes, and smoking tobaccos by any tobacco dealer shall be evidenced by an invoice from the seller correctly showing the date of the purchase and the quantity of each of said articles purchased by said dealer. Every tobacco dealer shall, at the time of shipping or delivering any cigars, cigarettes, or smoking tobaccos, make a true duplicate invoice of the same which shall show full and complete details of the sale or delivery of the taxable article and shall retain the same subject to the use and inspection of the secretary of revenue and taxation or his authorized representative until the taxes to which they relate have prescribed. Tobacco dealers shall also keep a record of all cigarettes, cigars, and smoking tobaccos purchased by them, and hold all books, records, and memoranda pertaining to the purchase and sale of such cigars, cigarettes, and smoking tobaccos open to the inspection of the secretary of revenue and taxation or his authorized representative.

B. Registered tobacco dealers and stamping agents.

(1) Each and every designated stamping agent in accordance with R.S. 26:902(2)(a) receiving unstamped cigarettes shall file a report with the secretary of the Department of Revenue on forms prescribed and furnished by the secretary showing the purchase, receipt and sale of unstamped taxable cigarettes, and the purchase and use of cigarette tax stamps. The report shall be submitted to cover the calendar month and shall be filed with the secretary not later than the twentieth day of the month following the end of the previous calendar month. The report shall certify that the report is complete and accurate and shall contain, in addition to any further information that the secretary or the attorney general may reasonably require, the following:

(a) The total number of cigarettes acquired by the stamping agent during that month for sale into the state or for sale from this state into another state, sold in or into the state by the stamping agent during that month, and held in inventory in the state or for the sale into the state by the stamping agent pursuant to this Chapter and R.S. 13:5075, in each case identifying by name and number of cigarettes the manufacturer and brand families of those cigarettes.

(b) The total number of stamps it affixed during that month, and identifying (i) how many of each type of stamp it affixed by number and dollar amount of tax paid; (ii) the total number of cigarettes contained in the packages to which it affixed each respective type of tax stamp; and (iii) by name and number of cigarettes, the manufacturers and brand families of the packages to which it affixed each respective type of tax stamp.

(c) In the case of a stamping agent that is an importer, reports under Subparagraph (a) of this Paragraph shall not include cigarettes it sold to a stamping agent as permitted under R.S. 26:902(2)(a) and that it separately reports pursuant to R.S. 13:5075.

(2) Any person that during a month acquired, purchased, sold, possessed, transferred, transported, or caused to be transported in or into the state cigarettes of a manufacturer or brand family that were not on the state directory at the time shall file, not later than the twentieth day of the month following the end of the previous calendar month, a report on a form provided by the secretary and certify that the report is complete and accurate. The report shall contain, in addition to any further information that the secretary or the attorney general may reasonably require, the following information:

(a) The total number of those cigarettes, in each case identifying by name and number of cigarettes (i) the manufacturer of those cigarettes, (ii) the brand families of those cigarettes, (iii) in the case of a sale or transfer, the state in which the recipient of those cigarettes is located, and (iv) in the case of an acquisition or purchase, the state of the seller or sender of those cigarettes.

(b) The following shall be provided to the attorney general or secretary upon request: in the case of acquisition, purchase, or possession, the detail of the person's subsequent sale or transfer of those cigarettes, identifying by name and number of cigarettes (i) the brand families of those cigarettes, (ii) the date of the sale or transfer, (iii) the name and address of the recipient, (iv) the number of stamps of each other state that the person affixed to the packages containing those cigarettes during that month, (v) the total number of cigarettes contained in the packages to which it affixed respective other state's stamp, (vi) by name and number of cigarettes that manufacturers and brand families of the packages to which it affixed each respective other state's stamp and (vii) a certification that it reported each sale or transfer to the taxing authority of the other state not later than the twentieth day of the month following the end of the previous calendar month.

(3) The secretary may share the information reported under this Section with any federal, state, or local taxing agency or law enforcement authorities of this state or other states.

(4)(a) Every registered tobacco dealer receiving and handling cigars and smoking tobaccos in Louisiana upon which the tax has not been previously paid shall, within twenty days after the expiration of each calendar month, file with the secretary a report, under oath, of the total amount of such cigars and smoking tobaccos received and handled during the preceding month, and shall pay the taxes due thereon, and all out-of-state Louisiana registered tobacco dealers shall file a report, under oath, disclosing all sales of cigars and smoking tobaccos in Louisiana during the preceding calendar month, and shall pay the taxes due thereon. This report shall be made on forms prescribed and furnished by the secretary and shall show such other information as the secretary may require so that the taxes levied in R.S. 47:841 can be reported and computed.

(b) A five percent discount is allowable for timely and accurately filing the report only on those purchases made by registered tobacco dealers in Louisiana who have a direct purchasing contract with a manufacturer. The secretary shall allow wholesale tobacco dealers of other states serving a trade area of retail dealers in this state who have a direct purchasing contract with a manufacturer to sell in this state with the benefit of the discount provided in this Section, provided the dealers meet the requirements of a wholesale dealer as set forth in R.S. 47:842(5). The transfer or disposal by a qualified dealer of any benefit herein conferred is prohibited except in the case of the original recipient.

(5) Failure to file the monthly report on or before the twentieth day of the following month will subject the dealer to forfeiture of the discounts as authorized in R.S. 47:843 and 851 and all other penalties as provided in the administrative provisions in Chapter 18, Title 47, however, the collector can upon timely application extend this date in his discretion upon cause shown.

C. Vending machine operators. (1) Every tobacco product vending machine operator shall keep a detailed record, including the purchase invoice, of each vending machine showing the date the machine was purchased or acquired, the source from which the machine was acquired, the correct make, model, and serial number, and capacity as to the number of cartons of cigarettes. Detailed records shall be kept showing the location of each machine and the date of placing the machine on location. Vending machine operators shall keep a record of the purchase and receipt of all cigars, cigarettes, and smoking tobacco purchased by them and hold all books, records, and memoranda pertaining to the sale of such cigars, cigarettes, and smoking tobaccos open to the inspection of the collector or his duly authorized agent.

(2) In accordance with R.S. 14:91.8(D), vending machine operators shall affix a sign or sticker in not less than 22-point type on the front of each machine stating, "LOUISIANA LAW PROHIBITS THE SALE OF TOBACCO PRODUCTS, ALTERNATIVE NICOTINE PRODUCTS, OR VAPOR PRODUCTS TO PERSONS UNDER AGE 18".

D. A nonresident tobacco dealer shall maintain invoices correctly showing the date, quantity, recipient, manufacturer, and brand of cigars, cigarettes, and smoking tobaccos sold by the dealer for distribution in or into the state of Louisiana. The nonresident tobacco dealer shall keep stock affixed with a Louisiana tax stamp separate and apart from the remainder of the dealer's stock. Every nonresident tobacco dealer shall, at the time of shipping or delivering any cigars, cigarettes, or smoking tobaccos in or into the state of Louisiana, make a true duplicate invoice of the same which shall show full and complete details of the sale or delivery of the taxable article and shall retain the same subject to the use and inspection of the collector for the period of two years. Nonresident tobacco dealers shall also keep a record of all cigarettes, cigars and smoking tobaccos purchased by them for distribution within the state of Louisiana, and hold all books, records and memoranda pertaining to the purchase and sale of such cigars, cigarettes, and smoking tobaccos open to the inspection of the collector.

E. Out-of-state sales reports. Any person that sells cigarettes from this state into another state shall, by the twentieth day of the month following the month in which the sales were made, file a report on a form to be prescribed by the secretary and shall provide a duplicate report to the attorney general and certify that the report is complete and accurate.

(1) The report shall contain the following information:

(a) The total number of cigarettes sold from this state into another state by the dealer during that month, identifying by name and number of cigarettes; (i) the manufacturer of those cigarettes; (ii) the brand families of those cigarettes; and, (iii) the name and address of each recipient of those cigarettes.

(b) The number of stamps of each other state the dealer affixed to the packages containing those cigarettes during that month, the total number of cigarettes contained in packages to which it affixed each respective other state's stamp and, by name and number of cigarettes, the manufacturers and brand families of the packages to which it affixed each respective other state's stamp.

(c) If the dealer sold cigarettes during that month from this state into another state in packages not bearing a stamp of the other state, (i) the total number of cigarettes contained in such packages, identifying by names and number of cigarettes, the manufacturers of those cigarettes, the brand families of those cigarettes, and the name and address of each recipient of those cigarettes; (ii) the dealer's basis for belief that such state permits the sale of the cigarettes to consumers in a package not bearing a stamp; and, (iii) the amount of excise, use or similar tax imposed on the cigarettes and paid by the dealer to such state.

F. Information sharing. The secretary may share the information provided in Subsection E of this Section, upon request, with any federal, state, or local taxing agency or law enforcement authorities of this state or other states.

Amended by Acts 1950, No. 18, §1; Acts 1974, No. 415, §1, eff. Jan. 1, 1975; Acts 1980, No. 135, §2; Acts 1983, No. 164, §2, eff. June 24, 1983; Acts 1991, No. 114, §1. Acts 1984, 1st Ex. Sess., No. 14, §2, eff. March 27, 1984; Acts 1991, No. 114, §1; Acts 2006, No. 454, §2, eff. June 15, 2006; Acts 2007, No. 474, §1; Acts 2013, No. 221, §3; Acts 2014, No. 278, §3, eff. May 28, 2014; Acts 2016, 1st Ex. Sess., No. 5, §1, eff. April 1, 2016; Acts 2016, No. 640, §1.



RS 47:852 - Dealers required to furnish duplicate invoices

§852. Dealers required to furnish duplicate invoices

A. After due notice by the secretary every dealer in taxable articles as set out in this Chapter purchasing or receiving any cigars, cigarettes, or smoking tobacco from without this state, whether the same shall have been ordered through a dealer or jobber within this state or by drop shipment, or otherwise, shall furnish a duplicate invoice of all such purchases, or receipts to the secretary. Failure to furnish this duplicate invoice as required shall constitute a misdemeanor and be punishable as set out in R.S. 47:859.

B. In lieu of the invoices required herein, a computer-generated record may be used by every dealer in taxable articles as set out in this Chapter, purchasing or receiving any cigars, cigarettes, or smoking tobacco from without this state, whether the same shall have been ordered through a dealer or jobber within this state or by drop shipment, or otherwise. The computer-generated record shall contain the same information as is required of the invoices.

Amended by Acts 1974, No. 414, §1, eff. Jan. 1, 1975; Acts 1999, No. 202, §2.



RS 47:853 - Examination of invoices and determination of tax by secretary

§853. Examination of invoices and determination of tax by secretary

A. After and upon examination of invoices of the dealer, if the secretary finds that cigars, cigarettes, and smoking tobacco have been sold, used, consumed, handled, or distributed without stamps affixed as required in this Chapter, he shall have the power to require such person to pay into the state treasury through him, a sum equal to not less than twice the amount of the stamp tax due. If upon examination of invoices, the dealer is unable to furnish evidence to the secretary of sufficient stamp purchases to cover unstamped cigars, cigarettes, and smoking tobacco, purchased by him, the prima facie presumption shall arise that such cigarettes, cigars, and smoking tobacco were sold, used, consumed, handled, or distributed without the proper stamps affixed thereto.

B. In lieu of the invoices required herein, a computer-generated record may be used by the dealer. These computer-generated records shall contain the same information as would appear on the invoice for which it is being substituted, and the dealer shall be held to the same requirements for presentation of records for verification of purchases and taxes paid.

Acts 1999, No. 202, §2.



RS 47:854 - Declaration of intent and purpose of Chapter

§854. Declaration of intent and purpose of Chapter

A. It is the intent and purpose of this Chapter to levy an excise tax on all cigars, cigarettes and smoking tobacco, as defined in this Chapter, sold, used, consumed, handled or distributed in this state, except as provided in R.S. 47:855 and to collect same from the dealer who first sells, uses, consumes, handles or distributes the same in the state of Louisiana.

B. It is further the intent and purpose of this Chapter that where a dealer gives away cigars, cigarettes, or smoking tobacco for advertising or any other purpose whatsoever the products shall be taxed in the same manner as if they were sold, used, consumed, handled, or distributed in this state; however, for the taxable periods beginning on and after January 1, 2013, through December 31, 2025, this shall not be construed to include cigars or pipe tobacco, as defined and appropriately labeled in accordance with the Federal Food, Drug, and Cosmetic Act, the Family Smoking Prevention and Tobacco Control Act, also known as the Tobacco Control Act, and all applicable state laws, federal laws, and regulations, sampled on the premises of convention facilities during the convention of the International Premium Cigar and Pipe Retailers Association.

C. At no time shall there be any distribution of free samples of cigarettes, as defined in the Federal Food, Drug, and Cosmetic Act, and the Tobacco Control Act, consistent with 21 CFR 1140.16, and all applicable federal laws and regulations. Furthermore, distribution of free samples of smokeless tobacco, as defined in the Federal Food, Drug, and Cosmetic Act and the Tobacco Control Act, shall be permitted only pursuant to all applicable federal laws and regulations.

Acts 2011, No. 341, §1; Acts 2015, No. 105, §1, eff. July 1, 2015.



RS 47:855 - Exemption from tax

§855. Exemption from tax

Smoking and chewing tobacco purchased by or for state institutions for issue to the inmates of the same is hereby exempted from the taxes levied by this Chapter, provided, nothing in this Section shall be construed to exempt the tax on manufactured cigarettes and cigars.



RS 47:856 - Enforcement by collector

§856. Enforcement by collector

The collector shall collect, supervise and enforce the collection of all taxes and penalties that may be due under the provisions of this Chapter, and to that end he is vested with all of the powers and authority conferred by this Chapter.



RS 47:857 - Refunds

§857. Refunds

A. The collector may promulgate rules and regulations providing for the refund to dealer for the cost of stamps affixed to goods which by reason of damage become unfit for sale and are destroyed by dealer or returned to manufacturer or jobber.

B. The collector may refund a dealer for the cost of stamps affixed to goods, that were listed on the state directory at the time the stamps were affixed but have been subsequently removed from the state directory, upon proof that the goods have been destroyed, the date and location of the destruction, and a verification must be signed by the individuals who witnessed the destruction. The collector may promulgate rules and regulations related to the destruction of the goods and the procedures for refund.

Acts 2013, No. 221, §3.



RS 47:858 - Certain acts declared felonies

§858. Certain acts declared felonies

Each of the following acts is declared to be a felony and punishable by imprisonment in the penitentiary for not less than one nor more than four years:

(1) To forge or counterfeit any stamp of the kind herein provided for.

(2) To use knowingly and intentionally any such forged or counterfeited stamp.

(3) To have in possession knowingly and intentionally any such forged or counterfeit stamp.

(4) For any person or persons other than the collector to sell tobacco tax stamps not affixed to tobacco, whether the said stamps be genuine or counterfeit.



RS 47:859 - Certain acts declared misdemeanors

§859. Certain acts declared misdemeanors

A. Each of the following acts is declared to be a misdemeanor punishable by a fine of not less than fifty dollars nor more than five hundred dollars or by imprisonment for not longer than six months, or by both such fine and imprisonment at the discretion of the court, provided that in the event of a third conviction under this Section, a jail sentence of not less than six months shall be mandatory:

(1) To sell or offer for sale any of the articles herein taxed without first having procured a permit as a tobacco dealer pursuant to R.S. 26:908, in those cases where necessary; provided, nevertheless, that in the case of purchases of stocks in bulk, the purchaser may operate under the permit of the seller for ten days, pending the application for and the grant of a permit to such buyer, and that in case of the dissolution of a partnership by death, the surviving partner may operate under the permit of the partnership until the time of its expiration, and the heirs, legal representatives of deceased persons, receivers, or trustees in bankruptcy appointed by any competent authority may operate under the permit of the person, firm, corporation, or association of persons so succeeded in possession by such heirs, representatives, receivers, or trustees in bankruptcy.

(2) To sell, except as a registered tobacco dealer engaged in and selling in interstate commerce, any of the articles taxed herein without the stamp herein provided for first being affixed and cancelled as herein provided.

(3) To refuse or fail to keep any records, furnish any report, or furnish any bond required in this Chapter.

(4) To violate any lawful rule or regulation made and published by the collector hereunder.

(5) To use any stamp more than once, or to have in possession tobacco tax stamps that have been used.

(6) To remove, erase, alter or deface the cancellation mark or marks on any stamp, or to have in possession any stamp on which the cancellation mark has been removed, erased, altered or defaced.

(7) To refuse to allow, on demand, the collector or any officer or agent of the said collector to make a full inspection of any place of business where any of the articles herein taxed are sold or in any other wise to hinder or prevent such inspection.

(8) To use any artful device or deceptive practice to conceal any violation of this Chapter or to mislead the said collector or any agent of said collector in the enforcement of this Chapter, or to defraud this state of its revenue.

(9) For any dealer to have in possession in any place of business any of the articles herein taxed, unless the same shall have the proper stamps attached where required.

(10) For any retail dealer or his agents or employees to fail to produce on demand of the said collector all invoices of all cigars, cigarettes and smoking tobacco bought by him or received in his place of business within six months prior to said demand unless he can show by satisfactory proof that the nonproduction of said invoices was due to providential or other causes beyond his control.

(11) For any person to make, use, present or exhibit to the collector or any agent of the said collector any invoice of cigars, cigarettes and smoking tobacco which bears an untrue date or falsely states the nature or quantity of the goods therein invoiced.

(12) To receive in this state any shipment of taxable articles when the same are not stamped for the purpose and intention of violating the provisions of this Chapter and to avoid payment of the taxes.

(13) To violate any provision of this Chapter, in cases not specifically declared to be a felony by any other section of this chapter.

B. All agents, employees and others who aid, abet or otherwise participate in any wise in the violation of this Chapter or in any of the offenses hereunder punishable shall be guilty and punishable as principals to the same extent as any wholesale dealer or retail dealer violating the Chapter might be.

Amended by Acts 1974, No. 416, §1, eff. Jan. 1, 1975; Acts 2006, No. 108, §2, eff. July 1, 2006.



RS 47:860 - Collector authorized to search and seize

§860. Collector authorized to search and seize

The collector is given the power and authority to search and examine any warehouse, boat, store, storeroom, automobile, truck, conveyance, vehicle or any and all places of storage, or any and all means of transportation, wherein there is probable cause to believe that the terms of this Chapter have been or are being violated. Provided, that any automobile, truck, boat, conveyance, vehicle or other means of transportation, other than a common carrier, caught or detected transporting any of the articles taxed by this Chapter, without the tax herein provided for being paid as herein provided, or a bond furnished to guarantee the payment of the tax, may be seized by the collector in order to secure the same as evidence in a trial brought under this section.

No place, other than such as is open to the public, shall be invaded and searched for articles taxed by this Chapter except by an officer named in a search warrant issued by a competent court having the power of a committing magistrate upon the filing in the court of an affidavit reciting that affiant has reasons to believe and believes that the named place is being utilized as a site for the violation of the provisions of this Chapter together with such additional evidence as the court may require to make out a prima facie case. No house, room, or apartment used as, or which apparently is, a bona fide residence is subject to invasion and search, except by an officer designated in a search warrant issued by a competent court having the powers of a committing magistrate, upon the filing in the court of an affidavit by two reliable persons reciting that they have reasons to believe and do believe that the place of residence is being used as a cloak or cover for a violation of the provisions of this Chapter and setting forth the specific violation being committed therein, together with such additional corroborating evidence as the court may require to establish the probable existence of the alleged violation.

The warrant shall be directed to a duly authorized peace officer and the premises described in the warrant shall be searched and all articles taxed by this Chapter, all equipment, and all property used or designed or intended to be used in the keeping for sale or sale, of articles taxed by this Chapter on the premises shall be seized by the peace officer. The keeper of the place or the person to whom the property belongs shall be apprehended and brought before the court issuing the warrant to abide the further orders of the court. The officer to whom the search warrant is directed shall make proper return thereon of the action taken on it, describing the commodities or property seized, if any. The commodities or property so seized shall be held by this officer without anyone having the right to have them released upon writ or claim, except commodities seized in a bona fide dwelling house. These last shall be released to their owner upon his giving bond, with security for their value conditioned upon their return to the peace officer upon order of the court.

Amended by Acts 1950, No. 18, §1.



RS 47:861 - Intrastate transportation of unstamped articles prohibited

§861. Intrastate transportation of unstamped articles prohibited

The transportation, carriage, or movement from point to point in this state by any automobile, truck, boat, conveyance, vehicle or other means of transportation of any article on which the tax is levied by this Chapter, upon which article the tax as levied by this Chapter has not been paid, is prohibited, and the automobile, truck, boat, conveyance, vehicle or other means of transportation so transporting any such article shall be subject to seizure by the collector and forfeiture and sale in the manner hereinafter provided.



RS 47:862 - Importation of unstamped articles, except by common carrier, without permit prohibited

§862. Importation of unstamped articles, except by common carrier, without permit prohibited

A.(1) It is unlawful for any person to ship or transport or cause to be shipped or transported into this state by any automobile, truck, boat, conveyance, vehicle, or any means of transportation other than a common carrier of any article or articles on which the tax is levied by this Chapter upon which article or articles the tax as levied by this Chapter has not been paid, without first obtaining a permit from the collector, authorizing the transportation, carriage or movement in this state of the article or articles taxed under this Chapter.

(2) A common carrier may possess and transport unstamped cigarettes in connection with a sale or other transfer permitted under this Chapter if the common carrier has in its possession documents establishing that title to the unstamped cigarettes remains with the manufacturer, importer, or stamping agent or bills of lading or other shipping documents establishing that it is delivering the cigarettes on behalf of a person authorized by this Chapter to sell or transfer the unstamped cigarettes and, in each case, such documents shall list the name and address of the person to whom the cigarettes are being delivered.

B.(1) The person or dealer who desires to import tobacco into this state, upon which a tax has not been paid, by vehicles other than a common carrier, must apply to the collector for a permit, stating the name of the driver, the make and number of the vehicle, the date, name, and address of the consignee, and any other information the collector may deem necessary; provided that, failure to obtain a permit as provided in this Section shall render the automobile, truck, boat, conveyance, vehicle, or other means of transportation so transporting any said article or articles subject to seizure and forfeiture and sale in the manner hereinafter provided.

(2) Any person or dealer transporting tobacco pursuant to this Subsection shall report the quantity and brand of the cigarettes to the collector and to the attorney general and the taxing authority of the other state by the twentieth day of the month following the month in which the transfer was made.

Acts 2013, No. 221, §3.



RS 47:863 - Procedure for seizure, forfeiture, and sale of vehicles used in illegal transportation of taxable articles

§863. Procedure for seizure, forfeiture, and sale of vehicles used in illegal transportation of taxable articles

A. The secretary of the Department of Revenue is authorized in a summary proceeding, or by an action against the owner or operator of any automobile, truck, boat, conveyance, vehicle or other means of transportation other than a common carrier, used in the transportation of any article on which a tax is levied by this Chapter and on which the tax has not been paid in the manner provided in this Chapter, to demand the forfeiture and sale of the said automobile, truck, boat, conveyance, vehicle or other means of transportation used in the said illegal transportation and in violation of this Chapter.

B. In all cases where it is made to appear by affidavit, that the residence of the owner of the automobile, truck, boat, conveyance, vehicle or other means of transportation is out of the state, or is unknown to the secretary, the court having jurisdiction of the proceeding shall appoint an attorney at law to represent the said absent owner, against whom the said rule shall be tried contradictorily within ten days after the filing of the same. The affidavit may be made by the secretary, an assistant to the secretary, or by the attorney representing the secretary. The attorney appointed to represent the absent owner may waive service and citation of the petition or rule, but shall not waive time nor any legal defense. If upon the trial of the proceeding it is established by satisfactory proof that the automobile, truck, boat, conveyance, vehicle, or other means of transportation has been used to transport any article on which a tax is levied by this Chapter and upon which said tax has not been paid, that the owner of the automobile, truck, boat, conveyance, vehicle, or other means of transportation knew or should have known of the illegal transportation, and that the seizure was constitutional or that the seizure was made upon reasonable grounds to believe the seizure was constitutional, then the court shall render judgment accordingly, declaring the forfeiture of the automobile, truck, boat, conveyance, vehicle or other means of transportation, and ordering the sale thereof after ten days' notice by advertisement in the official parish paper where the seizure is made. The sale shall be made by the civil sheriff of the parish of Orleans, or by the sheriff of the parish in which the seizure is made, at public auction at the courthouse to the highest bidder for cash and without appraisal; it being the intent and purpose of these proceedings to afford the owner of said automobile, truck, boat, conveyance, vehicle or other means of transportation a fair opportunity for hearing in a court of competent jurisdiction. It is further the intent and purpose of these proceedings that the forfeiture and sale of the said automobile, truck, boat, conveyance, vehicle or other means of transportation shall be and operate as a penalty for the violation of this Chapter by illegal transportation; and the payment of the tax due on the article upon which a tax is levied by this Chapter at the moment of seizure or thereafter shall not operate to prevent, abate, discontinue, or defeat the forfeiture and sale of the property.

C. No mortgage, lien, privilege, or other security interest recognized under the laws of the state of Louisiana shall be affected by a forfeiture hereunder when the owner of such mortgage, lien, privilege, or other security interest is a financial institution regulated by an agency of the state or of the federal government, or is a bona fide holder of a repairman's privilege under R.S. 9:4501. No property shall be forfeited hereunder to the extent of the interest of an owner or security interest holder by reason of any act or omission established by him to have been committed or omitted without his knowledge or consent.

D. All funds collected from the seized and forfeited property shall be paid into the state treasury and credited to the general fund in the same manner as provided for the tax herein levied.

E. The court shall fix the fee of the attorney representing the owner when appointed by the court, at a nominal sum not to exceed ten per centum, to be taxed as costs and to be paid out of the proceeds of the sale of said property.

Amended by Acts 1958, No. 438, §5; Acts 1985, No. 101, §1, eff. June 29, 1985; Acts 1997, No. 658, §2.



RS 47:864 - Affixing stamps; penalty; compromises

§864. Affixing stamps; penalty; compromises

A. Penalty.

(1) Any dealer, required by this Chapter to affix the stamps, who fails to properly affix or cancel such stamps within the time limit prescribed by law, shall in addition to the taxable articles being subject to seizure, be required to pay as a part of the tax imposed hereunder a penalty for a first offense of one dollar per article; for a second offense, five dollars per article; and a third offense, ten dollars per article. For any offenses in excess of three, the fine will be not less than twenty dollars per article nor more than one hundred dollars per article to be assessed and collected by the secretary as other taxes levied by this Chapter are collected.

(2) Any dealer who affixes stamps to cigarettes in violation of R.S. 47:843(D)(2) shall be subject to the same penalties as provided in Paragraph (1) of this Subsection.

B. Subsequent offenses. For purposes of determining second and third or more offenses, any offenses occurring within a five year period of each other will be considered additional offenses for purposes of this Chapter.

C. Compromises. The collector may compromise in a civil case arising under the provisions of this Chapter and any collections made by him on such compromises shall be handled in the same manner as the collections of the tax are handled. When any case is compromised, the collector shall keep a complete record of the transaction on file in his office.

Amended by Acts 1974, No. 416, §1, eff. Jan. 1, 1975; Acts 1999, No. 304, §1, eff. July 1, 1999.



RS 47:865 - Seizure and forfeiture of unstamped taxable articles

§865. Seizure and forfeiture of unstamped taxable articles

A. All cigars, cigarettes, and smoking tobacco, on which taxes are imposed by this Chapter, found in possession or custody or within the control of any person for the purpose of being sold, or removed by him, in violation of the provisions of this Chapter, or with the design to avoid payment of the taxes, may be seized by the secretary, or his agent, in order to secure the same for trial, and the same shall be forfeited to the state of Louisiana. The secretary or his agent making the seizure shall appraise the value of the same according to his best judgment at the usual and ordinary retail price of the article seized and shall deliver to the person, found in possession of the same, a receipt showing the fact of seizure, stating from whom seized, the place of seizure, and description of the goods, and appraised value. A duplicate of this receipt shall be filed in the office of the secretary and shall be open to public inspection.

B. The proceeding to enforce this forfeiture shall be by rule and be in the nature of a proceeding in rem in a court of competent jurisdiction where such seizure is made. The proceeding shall be filed by the secretary, or his assistant on behalf of the state of Louisiana, and the same shall be summary, and it may be tried out of term time and in chambers and shall always be tried by preference.

C.(1) Whenever the petition for rule shall be sworn to by the secretary, or an assistant, that the facts contained are true, and accompanied with a duplicate copy of the notice of seizure, the same shall constitute a prima facie case, but may be rebutted by the defendant.

(2) The proceeding shall be directed against the owner of the articles seized, demanding the forfeiture and sale of said property, as a penalty for the violation of this Chapter. Service of the proceeding shall be made upon the owner of the seized articles if he is a resident of this state, or his residence is known to the plaintiff in rule. In all cases where it is made to appear by affidavit that the residence of the owner of the seized articles is out of the state or is unknown to the secretary or his assistants, an attorney at law shall be appointed by the court, which has jurisdiction of the proceedings, to represent the owner, against whom the rule shall be tried contradictorily within ten days from the date of the filing of same. The affidavit may be made by the secretary, or one of his assistants, or by the attorney representing the secretary, if it is not convenient to obtain the affidavit of the secretary or one of his assistants. The attorney appointed to represent the owner of the seized articles may waive service and citation of the petition or rule, but he shall not waive time nor any legal defense.

(3)(a) Upon the trial of said proceedings if it is established by satisfactory proof that with respect to the articles under seizure that this Chapter has been violated in any respect, then the court shall render judgment accordingly, maintaining the seizure, declaring the forfeiture of said seized property, and ordering the sale thereof after ten days notice of advertisement at least twice in the official parish paper where seizure is made. The sale shall be made in the parish of Orleans by the civil sheriff and in the several parishes in the state of Louisiana by the sheriff at public auction. The intent and purpose of this proceeding is to afford the owner of said seized articles a fair opportunity of hearing in a court of competent jurisdiction.

(b) If cigarettes are seized and such cigarettes are in packages described in R.S. 47:843(D)(2) or are stamped in violation of R.S. 47:843(D)(2), the secretary may not sell the cigarettes, but shall destroy such cigarettes or dedicate them to be used for law enforcement purposes and then destroyed.

(c)(i) Any cigarettes that are acquired, held, owned, possessed, transported in, imported into, or sold or distributed in this state in violation of this Chapter or R.S. 13:5061 et seq. shall be deemed contraband and are subject to seizure and forfeiture as provided in this Chapter.

(ii) Any cigarettes so seized and forfeited shall be destroyed or used by law enforcement and then destroyed. Such cigarettes shall be deemed contraband whether the violations of this Chapter or R.S. 13:5061 et seq. are knowing or otherwise.

(iii) Any person who sells, distributes, or manufactures cigarettes and sustains direct economic or commercial injury as a result of a violation of this Chapter, may bring an appropriate action for injunctive relief against the violator in accordance with the provisions of the Code of Civil Procedure.

(4) It is further the intent and purpose of this proceeding that the forfeiture and sale of the seized property shall be and operate as a penalty for the violation of this Chapter as aforesaid, and payment of the tax due on said seized articles at the moment of seizure or thereafter, shall not operate to prevent, abate, or discontinue, or defeat the said forfeiture and sale of the said property.

D. The court may fix the fee of the attorney appointed by the court to represent the owner of the seized articles at a nominal sum to be taxed as costs and to be paid out of the proceeds of the sale of the property.

E. In cases where in the opinion of the trial judge the value of the seized cigars, cigarettes, or smoking tobacco is so small as not to justify the expense of advertising and selling at public auction the seized commodities as hereinabove provided, the court may in any such case, in rendering judgment maintaining the seizure and declaring the forfeiture of the seized property, direct that the seized property be sold by the secretary at private sale, without advertisement, but shall direct that the seized property be not thus sold for a price less than a minimum figure to be fixed by the court in its judgment.

Acts 1999, No. 304, §1, eff. July 1, 1999; Acts 2001, No. 652, §1, eff. June 22, 2001; Acts 2013, No. 221, §3.



RS 47:866 - Release of seized property in certain cases

§866. Release of seized property in certain cases

Any person who claims title to the seized property or any lien existing thereon prior to the date of seizure, and who did not in any respect participate in the violation of this Chapter, may file with the collector, under oath, a detailed statement of his claim, and the further fact that the claimant did not in any way participate in the violation of this Chapter, and thereafter the said property may be released by the collector and delivered to him; provided that the said claimant shall furnish to the collector a good and solvent surety bond, in a penal sum not less than double the appraised value of the goods seized, and in no event less than fifty dollars ($50.00), which said bond shall be conditioned to pay to the collector the appraised value of the goods, and all costs in the event the claimant does not prosecute his claim to successful judgment. If it is not practical to make service upon the claimant to the seized property, or in case the claimant is a non-resident, the proceeding outlined in R.S. 47:865 may be used in order that the issue may be presented in a court of competent jurisdiction, thereby affording the claimant a fair opportunity to be heard. In the event bond has been furnished by the claimant and the property has been released to him, the judgment of the court if the contention of the collector is sustained, shall be directed against both the claimant and the surety on the bond together with all costs from the beginning of the seizure up to the final disposition and settlement of the case.

If the claimant does not furnish bond as above provided, then the collector or his agent may proceed contradictorily against the claimant as set forth in R.S. 47:865. In no event shall the property be seized and sold without first affording the claimant a fair opportunity of being heard in a court of competent jurisdiction.



RS 47:867 - Collector authorized to waive forfeiture proceedings in certain cases

§867. Collector authorized to waive forfeiture proceedings in certain cases

Jurisdiction is conferred upon the collector to waive any proceedings for the forfeiture of the seized taxable articles or any part thereof when he finds that the violation of the law, for which the goods were seized, was unintentional or without intention to defraud the state of its revenue, provided that the offender first affixes to all of the seized taxable articles twice the amount and value of the stamps necessary to represent the tax, and cancels the same. The collector may make a compromise with any claimant, before or after the claim is filed in court. A record of all such compromises and waivers of forfeiture shall be kept by the collector and shall be open to public inspection.



RS 47:868 - Regulations of metered machines or devices

§868. Regulations of metered machines or devices

A. Repealed by Acts 1998, No. 4, §1, eff. June 4, 1998.

B. When the dealer affixes stamps to containers of taxable commodities by use of the metered stamping machine or device, the cost of purchase, rental and maintenance thereof shall be borne by the dealer. The collector shall prescribe regulations governing the use of metered stamping machines or devices and the right is reserved to the collector to prohibit the use of the metered machine or device where the collector shall find any party violating the terms and provisions of this Chapter, his regulations, or of the Unfair Sales Law, R.S. 51:421-51:427.

Amended by Acts 1952, No. 107, §1; Acts 1998, No. 4, §1, eff. June 4, 1998.



RS 47:869 - Disposition of collections

§869. Disposition of collections

All monies collected under the provisions of this Chapter, less such commissions and discounts as may be allowed as authorized in this Chapter and the amount to be withheld by the collector under R.S. 47:868, shall be paid on or before the tenth day of each month to the state treasurer, who shall credit and disburse said funds as follows:

First: The sum of one million dollars annually shall be credited to Louisiana State University and Agricultural and Mechanical College to be withdrawn and used by the university for its endowment, maintenance and support, or for the purpose of paying construction cost of buildings, the cost of equipment, furniture or fixtures, or for the repair or remodeling of present buildings.

Second: To the municipalities of Louisiana which are now or which hereafter are incorporated as municipal corporations functioning as such with a duly constituted governing body as authorized by the laws of the state, the respective amounts shown below. These funds shall be allocated, distributed and paid to such municipalities on the basis of the population of each as shown by the 1960 federal census or subsequent federal census or special census taken by a municipality as authorized by law, and such allocation, distribution and payment shall be made in accordance with the following schedule:

(1) Where the population is 1,000 or less, the municipality shall receive $4.65 for each inhabitant, plus 9 percent of the amount so allocated to such municipality on said per capita basis.

(2) Where the population is 1,001 to 2,500, inclusive, the municipality shall receive $4.40 for each inhabitant, plus 9 percent of the amount so allocated to such municipality on said per capita basis.

(3) Where the population is from 2,501 to 10,000, inclusive, the municipality shall receive $4.25 for each inhabitant, plus 9 percent of the amount so allocated to such municipality on said per capita basis.

(4) Where the population is from 10,001 to 25,000, inclusive, the municipality shall receive $4.00 for each inhabitant, plus 9 percent of the amount so allocated to such municipality on said per capita basis.

(5) Where the population is from 25,001 to 100,000, inclusive, the municipality shall receive $3.50 for each inhabitant, plus 9 percent of the amount so allocated to such municipality on said per capita basis.

(6) Where the population is above 100,000, the municipality shall receive $2.50 for each inhabitant, plus 9 percent of the amount so allocated to such municipality on said per capita basis.

Third: In the event that 37.5% of the avails of eight-twentieths of one cent per cigarette tax imposed under this Chapter, less that amount allocated to Louisiana State University and Agricultural and Mechanical College and less that amount retained by the collector under this Chapter, should exceed the amount allocated to the several municipalities under the distribution formula as established in subsection second hereof, such surplus shall be allocated, distributed, and paid as follows:

(1) To the following named parishes, in which there are no incorporated municipalities, namely, the parishes of Cameron, Plaquemines, St. Bernard, St. Charles and St. John the Baptist, the sum of $1.50 for each inhabitant of each such parish as shown by the 1960 federal census or subsequent federal census or special census taken by such a parish.

(2) The balance of such surplus shall constitute a fund to be used exclusively for the purpose of increasing the per capita allocation, distribution, and payment to the municipalities in the various categories, beginning with those receiving the smallest per capita allocation, until the same are receiving a per capita allocation equal to that of the municipalities in the next highest category, such procedure to be continued until all municipalities are receiving an equal per capita allocation, distribution and payment.

(3) In addition to the amount percentages, and allocations above set forth, which completely allocates 37.5% of the avails of eight-twentieth of one cent per cigarette tax, cities of over 100,000 population shall receive the further sum of $.50 for each inhabitant, which amount shall be paid out of the remaining 62.5% of the avails of eight-twentieth of one cent per cigarette tax imposed under this Chapter, and any remaining avails of eight-twentieth of one cent per cigarette tax shall be deposited by the state treasurer into the state general fund.

Fourth: Where any qualified municipality was not incorporated at the time the federal census of 1960 was taken, the state treasurer is authorized to provide for the taking of the census of said municipality under appropriate rules and regulations, the cost of said census to be borne by such municipality.

Fifth: Where any state hospital or state institution is located within any of the above named parishes, or within the corporate limits of a municipality, the patients or inmates of such institution shall not be included in the population of such parish or municipality for the purpose of the distribution of funds under this Chapter.

Sixth: The state treasurer is authorized to adopt appropriate rules and regulations necessary or proper to carry out the distribution of such funds as hereinabove and hereinafter set forth and shall allocate and distribute same quarterly to the above named parishes and to the municipalities. Beginning July 1, 1971, any balance which remains after making the distribution out of the 37.5% of the total collections as hereinabove provided shall be retained in a special escrow fund specially dedicated hereby to the municipalities and parishes without municipalities. The moneys in this special escrow fund shall be distributed annually to the municipalities and said parishes having no municipalities on an equal per capita basis at such times and under such rules and regulations as may be deemed appropriate. Any balance which remains after making the distribution of the total collections as hereinabove provided shall be paid into the state general fund to be disbursed by the state treasurer as directed by law.

Seventh: A sum equal to one million dollars annually of the avails of the tax levied as provided in R.S. 47:841(B), after being credited to the Bond Security and Redemption Fund, shall be deposited for subsequent appropriation in the Louisiana Cancer and Lung Trust Fund established in R.S. 40:1299.88.

Eighth: After first being credited to the Bond Security and Redemption Fund in accordance with Article VII, Section 9(B) of the Louisiana Constitution, the avails of the tax levied in R.S. 47:841(B) shall be disbursed as follows:

(1) The avails of eight-twentieths of one cent per cigarette as provided in R.S. 47:869 (First) through (Sixth).

(2) The avails of three-twentieths of one cent per cigarette as provided in R.S. 47:843(E).

(3) After being disbursed as provided in R.S. 47:869 (Seventh), the remaining avails of five-twentieths of one cent per cigarette shall be deposited by the state treasurer into the state general fund.

Amended by Acts 1950, No. 171 §1; Acts 1952, No. 154, §1; Acts 1954, No. 271, §1; Acts 1954, No. 310, §1; Acts 1955, No. 54, §1; Acts 1956, No. 171, §1; Acts 1958, No. 295, §1; Acts 1958, No. 499, §1; Acts 1959, No. 114, §1; Acts 1960, No. 125, §1; Acts 1961, No. 4, §1; Acts 1962, No. 35, §1; Acts 1969, No. 79, §1; Acts 1970, No. 526, §1; Acts 1984, 1st Ex. Sess., No. 14, §2, eff. March 27, 1984; Acts 1984, No. 876, §1, eff. July 1, 1984.

{{NOTE: SEE ACTS 1984, 1ST EX. SESS., NO. 14, §3, EFF. MARCH 27, 1984.}}



RS 47:871 - Definitions

CHAPTER 8-A. DELIVERY SALES OF CIGARETTES

§871. Definitions

For purposes of this Chapter:

(1) "Cigarettes" shall have the meaning as set forth in R.S. 13:5062(4)(a) through (d).

(2) "Consumer" means an individual who is not licensed as a cigarette wholesale dealer or cigarette retail dealer as defined in R.S. 47:842.

(3) "Delivery sale" means any sale of cigarettes to a consumer in this state where either (a) the purchaser submits the order for such sale by means of a telephonic or other method of voice transmission, the mails or any other delivery service, or the Internet or other online service, or (b) the cigarettes are delivered by use of the mails or of a delivery service. A sale of cigarettes shall be a delivery sale regardless of whether the seller is located within or without this state. A sale of cigarettes not for personal consumption to a person who is a cigarette wholesale dealer or a cigarette retail dealer shall not be a delivery sale.

(4) "Delivery service" means any person who is engaged in the commercial delivery of letters, packages, or other containers.

(5) "Mails" or "mailing" means the shipment of cigarettes through the United States Postal Office.

(6) "Person" means any natural person, trustee, company, partnership, corporation, or other legal entity.

(7) "Secretary" means the secretary of the Department of Revenue for the state of Louisiana or his duly authorized representatives.

Acts 2003, No. 1128, §1, eff. July 2, 2003; Acts 2013, No. 221, §3.



RS 47:872 - Requirements for delivery sales

§872. Prohibition against delivery sales

No person who is engaged in the business of selling or distributing cigarettes may ship or transport, or cause to be shipped or transported, cigarettes to any consumer in the state. The provisions of this Section shall apply regardless of whether the person engaged in the business of selling or distributing cigarettes is located within or outside of the state.

Acts 2003, No. 1128, §1, eff. July 2, 2003; Acts 2013, No. 221, §3.



RS 47:873 - Repealed by Acts 2013, No. 221, §4.

§873. Repealed by Acts 2013, No. 221, §4.



RS 47:874 - Repealed by Acts 2013, No. 221, §4.

§874. Repealed by Acts 2013, No. 221, §4.



RS 47:875 - Repealed by Acts 2013, No. 221, §4.

§875. Repealed by Acts 2013, No. 221, §4.



RS 47:876 - Collection of taxes

§876. Collection of taxes

A. Each person placing a purchase order for a delivery sale shall remit to the secretary all taxes imposed by this state with respect to such delivery sale, except that such collection and remission shall not be required to the extent such person has obtained proof, in the form of the presence of applicable tax stamps or otherwise, that such taxes already have been paid to the state.

B. In addition to the obligations to pay any taxes, as provided in Subsection A of this Section, the person placing a purchase order for delivery sale shall also be obligated to pay any interest, costs, and attorney fees incurred in obtaining payment of the taxes imposed by this state as well as any penalties assessed under this Chapter.

Acts 2003, No. 1128, §1, eff. July 2, 2003; Acts 2013, No. 221, §3.



RS 47:877 - Penalties

§877. Penalties

A. Except as otherwise provided in this Section, a first violation of any provision of R.S. 47:872 shall be punishable by a fine of one thousand dollars or five times the retail value of the cigarettes involved, whichever is greater. A second or subsequent violation of R.S. 47:872 shall be punishable by a fine of five thousand dollars or five times the retail value of the cigarettes involved, whichever is greater.

B. Any person who knowingly violates any provision of R.S. 47:872, shall for each such offense be fined ten thousand dollars or five times the retail value of the cigarettes involved, whichever is greater, or imprisoned not more than five years, or both.

C. Any cigarettes sold or attempted to be sold in a delivery sale shall be forfeited to the state and destroyed.

Acts 2003, No. 1128, §1, eff. July 2, 2003; Acts 2013, No. 221, §3.



RS 47:878 - Enforcement

§878. Enforcement

The attorney general or the commissioner of the Louisiana Office of Alcohol and Tobacco Control, or either agency's designee, or any person who holds a valid permit under 26 U.S.C. 5712, may bring an action in the appropriate court in this state to prevent or restrain violations of this Chapter by any person or any person controlling such person.

Acts 2003, No. 1128, §1, eff. July 2, 2003; Acts 2013, No. 221, §3.



RS 47:881 - Repealed by Acts 1993, No. 203, §2, eff. Feb. 1, 1997.

CHAPTER 9. SOFT DRINKS TAX

§§881-907. Repealed by Acts 1993, No. 203, §2, eff. Feb. 1, 1997.



RS 47:908 - Parish or municipal excise tax prohibited; but license tax permitted

§908. Parish or municipal excise tax prohibited; but license tax permitted

No parish, municipality or other political subdivision of this state shall have authority to impose, assess or collect any excise tax on soft drinks and syrups. This Section shall not be construed to prevent any parish, municipality or other political subdivision from imposing license taxes for the privilege of engaging in the sale of such articles, but such license tax shall not exceed the amount of the tax herein imposed for state purposes.



RS 47:1001 - ALCOHOLIC BEVERAGE TAXES

CHAPTER 10. ALCOHOLIC BEVERAGE TAXES

See, generally, Title 26

CHAPTER 11. TAXES ON UTILITIES

PART I. TAX ON TRANSPORTATION AND

COMMUNICATION UTILITIES

§1001. Imposition of tax

Every person owning or operating, or owning and operating, any public utility in this state as defined in this Part, shall, in addition to all other taxes and licenses levied and assessed in this state, pay a license tax, for the privilege of engaging in such business in this state, of two per centum (2%) of the gross receipts from its intrastate business.



RS 47:1002 - Nature of tax; exclusions from tax

§1002. Nature of tax; exclusions from tax

This Part levies, in addition to other taxes and licenses levied in this state, a license tax on every person owning or operating or owning and operating a public utility, as herein defined, for the privilege of engaging in such business carried on wholly in this state, and not a part of interstate commerce. This tax is not intended to be a tax for the privilege of engaging in interstate commerce, nor is it intended to be a tax on the business of interstate commerce nor is it intended to be a tax having any relation to interstate or foreign business or commerce in which any such person, firm, association or corporation may be engaged in addition to its business in this state.

The provisions of this Part and the taxes collectible hereunder shall not apply to or be levied against gross receipts derived from any business or operations conducted on navigable waters of the United States.



RS 47:1003 - Definitions

§1003. Definitions

As used in this Part, the following words have the meaning ascribed to them in this Section unless the context clearly indicates otherwise:

(1) "Public utility" means railroads and railways, sleeping cars, motor bus lines, motor freight lines, express companies, telegraph companies, boat or packet lines, and pipe lines, as herein defined. The term public utility shall not include publicly owned ambulance companies.

(2) "Railroads and railways" shall be construed to mean any person owning or operating, or owning and operating, for hire, a horse, gas, gasoline, or steam railroad and railway, or railroad or railway, in this state, or owning or operating, or owning and operating any station, depot, track, terminal, or bridge in this state for railroad or railway purposes.

(3) "Sleeping cars" means any person, firm, association or corporation, domestic or foreign, (not being a railroad company as defined in Paragraph (2) of this Section) owning or operating, or owning and operating for compensation any cars known as dining, buffet, chair, parlor or sleeping cars, which are operated upon railroads or railways within this state, unless the ownership of such cars be identical with that of the railroads on which they are operated.

(4) "Motor bus lines" means any person engaging in the business of transporting passengers for hire within this state where the route of such business extends ten miles or more beyond the corporate limits of any municipality and such transportation is accomplished in any automobile, or any other self propelled vehicle or vehicles used in connection therewith not operated or driven upon fixed rails or tracks.

(5) "Motor freight lines" means motor carriers as defined in R.S. 45:162(10) engaging in the business of transporting waste as defined in R.S. 45:162(18) for hire in this state, such transportation being accomplished in any automobile, automobile truck, or any other self-propelled vehicle or vehicles used in connection therewith not operated or driven upon fixed rails or tracks. The term "motor freight lines" shall not be construed to include:

(a) Any farmer, merchant, manufacturer, or any other person, who engages exclusively and solely in transporting farm, forestry, or other products of the natural resources of this state, in their raw stage, or in the form they are customarily produced, between the point of production and the primary market for such products. Primary market shall not mean a receiving station, shipping point, or concentration point.

(b) A co-operative association transporting property belonging to the association or its members, where no charges are made for profit for such transportation.

(c)(i) Except as provided in Item (ii) herein, any person engaged wholly and solely in the transportation of freight or property originating at and destined to points within the corporate limits of the same city or town or within a seven-mile zone adjacent to such city or town; and where freight or property is transported by a contract carrier to or from railroad or boat freight depots and docks located within the limits of a city or town and to or from a point located within the corporate limits of such city or town or within a seven-mile zone adjacent thereto, such railroad or boat freight depots and docks shall, as to freight or property thus transported therefrom, be deemed the point of origin, and as to freight or property transported thereto, the destination of such freight or property.

(ii) Any person engaged wholly and solely in the transportation of freight or property originating at and destined to points anywhere within Jefferson or Orleans parishes or within a seven-mile zone adjacent to such parishes; and where freight or property is transported by a contract carrier to or from railroad or boat freight depots and docks located within the limits of a city or town and to or from a point located within either parish or within a seven-mile zone adjacent to such parishes, such railroad or boat freight depots and docks shall, as to freight or property thus transported therefrom, be deemed the point of origin, and as to freight or property transported thereto, the destination of such freight or property.

(d) Any person engaged in the business of transporting coin, currency, bullion and associated money transfers and other objects of unusual value in armored cars under private contracts of carriage.

(e) Any person engaged in the business of transporting household goods, as defined in R.S. 45:162(17).

(6) "Express companies" means any person, firm, association or corporation, domestic or foreign, engaged in the express business on any railroad, steamboat, or vessel in the state.

(7) Repealed by Acts 1990, No. 388, §2, eff. Aug. 1, 1990.

(8) "Telegraph companies" means any person, firm, association or corporation, domestic or foreign, owning and operating, or owning or operating, any telegraph or cable line in this state with appliances for the transmission of messages and engaged in the business of furnishing telegraph service for compensation.

(9) "Boat or packet lines" means any person engaged in the business of transporting passengers and property, or passengers or property for hire in this state, such transportation being accomplished in or on a steamboat, barge, or any other vessel, regardless of the propelling power used, except ferry boats; it shall not include any person engaged in the business of furnishing merely propelling power, as, for example, by means of a tug, towboat, launch or lugger, to those engaged in the business of transporting passengers and property or passengers or property for hire in this state. The term "boat or packet lines" shall not be construed to include any person engaged in the business of furnishing merely propelling power for steamboats, barges or any other vessels or furnishing such barges or vessels to those engaged in the business of transporting passengers or property for hire, on a per diem, contractual or charter basis, and shall not be construed to include any farmer, merchant, manufacturer, or other person, who engages exclusively and solely in transporting farm, forestry, or other products of the natural resources of this state, in their raw stage, or in the form they are customarily produced, between the point of production and the primary market for such products. Primary market shall not mean a receiving station, shipping point, or concentration point.

(10) "Pipe lines" means any person engaging in the business of transporting oil within this state for hire.

(11)(a) "Gross receipts" means the total amount of billings for services rendered and all receipts from business beginning and ending within the state except for the transportation of passengers or freight or property originating at and destined to points within the corporate limits of the same city or town or within a seven-mile zone adjacent to such city or town and except for the transportation of passengers or freight or property originating at and destined to points anywhere within Jefferson or Orleans parishes or within a seven-mile zone adjacent to such parishes.

(b) "Gross receipts" of a motor freight line, as defined in Paragraph (5) of this Section, shall include only receipts from billings for the actual transportation or movement of waste as defined in R.S. 45:162(18) and shall not include any other receipts which are incidental to the transportation or movement of such waste, including receipts from the imposition of a fuel surcharge, even if the receipts are a direct or immediate result of the transportation or movement of waste.

Acts 1964, No. 300, §1; Acts 1965, No. 34, §1; Acts 1984, No. 294, §1, eff. Sept. 1, 1984; Acts 1985, No. 305, §1; Acts 1988, No. 921, §1; Acts 1990, No. 388, §§1, 2, eff. Aug. 1, 1990; Acts 1991, No. 291, §1, eff. Oct. 1, 1991; Acts 1996, No. 18, §1, eff. July 1, 1997; Acts 2007, No. 465, §1, eff. July 11, 2007; Acts 2011, 1st Ex. Sess., No. 42, §1.



RS 47:1004 - Businesses partly taxable

§1004. Businesses partly taxable

The provisions of this Part shall apply to any person who is or may be engaged in any business, a portion of which is covered by or included in the various classes of business defined in R.S. 47:1003; but only upon the gross receipts derived from that portion of the business which is covered by or included in and not exempted by R.S. 47:1003 shall be subject to tax.

Amended by Acts 1964, No. 300, §2.



RS 47:1005 - Repealed by Acts 1966, No. 270, 1

§1005. Repealed by Acts 1966, No. 270, §1



RS 47:1006 - Reports and payment of tax

§1006. Reports and payment of tax

A. Reports by public utilities. On or before the twentieth day of each month, every person engaged in the business of owning or operating, or owning and operating any public utility, except a motor freight line as hereinafter provided, shall file with the secretary a report, on forms prescribed by the secretary, signed by some authorized person, showing the amount of its gross receipts from the operation of its business in this state during the preceding month. On or before thirty days after the close of each calendar quarter, every person engaged in the business of owning, or operating, or owning and operating a motor freight line, whose gross revenues for the previous fiscal year as certified by the secretary of the Department of Revenue, did not exceed five million dollars, shall file with the secretary a report, on forms prescribed by the secretary, signed by some authorized person, showing the amount of its gross receipts from the operation of its business in this state during the preceding calendar quarter.

B. Reports by persons making payments to public utility. The collector may require reports to cover any transaction during the same period, similar to those provided for in Subsection A of this Section, of any person who has paid any sum to any such public utility for any service.

C. Payment of tax. Every such person who is required to submit a report, as provided in Subsection A of this Section, shall accompany the report by a remittance to the collector in lawful money of the United States, by certified check, or by any other means as may be authorized by the collector, of the amount of taxes herein levied and shown to be due by the report; that is, two per centum of the gross receipts of such business during the period covered by the report. Failure to timely file said report and accompany same with a remittance of the tax shown due shall cause said tax to become delinquent.

Amended by Acts 1966, No. 270, §2; Acts 1986, No. 690, §1, eff. for months beginning after June 30, 1986; Acts 1997, No. 658, §2; Acts 2001, No. 1032, §15.

{{NOTE: SEE ACTS 1986, NO. 690, §2.}}



RS 47:1007 - Audit of reports and records by collector

§1007. Audit of reports and records by collector

The collector may audit and revise any reports filed under this Part and assess additional taxes when found to be due, the collection of which shall be enforced in accordance with the applicable provisions of Chapter 18, Sub-title II of this Title. The collector is also specifically authorized to examine at all reasonable hours, the books, records, and other documents of all persons from whom any tax under this Part is due and owing or as to which the tax is levied in order to determine and provide for a correct check and ascertainment of the amount due the state.



RS 47:1008 - Certain acts declared misdemeanors; penalties; venue

§1008. Certain acts declared misdemeanors; penalties; venue

It is unlawful for any person who is required to file a report or pay any tax by this Part or any regulation issued under its authority, or any officer or agent of any such person:

(1) To fail, neglect, or refuse to keep such books of accounts and records as necessary to clearly show the gross receipts on which a tax is levied; or

(2) To fail, neglect, or refuse to file any such report with the collector at the time and in the form required; or

(3) To make any false statement in any said report; or

(4) To make any false representation to the collector as to any public utility as to which a tax is levied by this Part.

Any person violating any provision of this Section shall be fined not to exceed five hundred dollars or imprisoned for not more than six months, or both.

Any corporation violating this Section, in addition to other penalties herein provided for, shall be subject to a penalty, not to exceed five hundred dollars ($500.00) for each violation, the exact amount of which penalty is to be fixed by the court and recovered for the state at the suit of the district attorney.

The venue of prosecutions and suits under this Section shall be the parish where the report was made or tax computed by the taxpayer, and as to corporations not maintaining their records in this state, such suits shall be brought at the domicile of their agent for service.



RS 47:1009 - Repealed by Acts 1998, No. 4, 1, eff. June 4, 1998.

§1009. Repealed by Acts 1998, No. 4, §1, eff. June 4, 1998.



RS 47:1010 - Disposition of collections

§1010. Disposition of collections

Immediately upon receipt, the secretary shall remit to the state treasurer all taxes, together with all interest and penalties applicable thereto, collected and the state treasurer shall place the same to the credit of the state general fund.

Amended by Acts 1972, Ex.Sess., No. 11, §2; Acts 1986, No. 690, §1, eff. for months beginning after June 30, 1986; Acts 1997, No. 1126, §1, eff. July 1, 1997.

{{NOTE: SEE ACTS 1986, NO. 690, §2.}}



RS 47:1031 - Imposition of tax

PART II. NATURAL GAS FRANCHISE TAX

§1031. Imposition of tax

Every corporation, domestic or foreign, engaged in the business of transporting natural gas by pipeline in this state, shall, in addition to all other taxes and licenses levied and assessed in this state, pay an additional annual franchise tax for exercising its franchises or charters or the continuance of its franchises or charters in this state, equal to one percent of the gross receipts from the operation of its franchises or charters in this state. This tax shall apply to any corporation engaging in the business of transporting natural gas by pipeline for hire, sale, or use.

Acts 1994, No. 35, §1, eff. July 1, 1994; Acts 1998, No. 3, §1, eff. June 4, 1998.



RS 47:1032 - Definitions

§1032. Definitions

For the purposes of this Part the following words shall have the meaning ascribed to them in this Section unless the content clearly intends otherwise:

(1) "Cost of gas purchased for resale" shall mean the actual purchase price paid for the gas that is being resold and shall include third-party transportation charges.

(2) "Gross receipts" shall mean the total amount of billings for services rendered, and shall include all receipts from business beginning and ending within this state, and a proportion, based upon the proportion of mileage within this state to the entire mileage over which such business is done, of receipts on all business passing through, into, or out of this state, whether same be from the actual operation of such business or from a source incidental to such business. For the purposes of determining gross receipts, the cost of gas purchased for resale is deductible. Nonoperating (nonutility) revenues such as dividend and interest income, tax refunds, merchandising, and rentals from land, buildings, other nonutility property and storage revenues are not to be included in taxable gross receipts.

(3) "Mileage" shall mean the sum total of the actual linear miles, as classified or defined by the Federal Regulatory Commission as transmission lines and reported for the prior year.

Acts 1994, No. 35, §1, eff. July 1, 1994.



RS 47:1033 - Gross receipts; interstate business

§1033. Gross receipts; interstate business

A. As to business passing through, into or out of this state, the gross receipts of any such corporation exercising its franchises or charters in this state, for the purpose of this Subchapter, shall be determined as provided in Subsection B of this Section.

B. The gross receipts of such corporation over the whole extent of the mileage over which such business is done, within, through and without the state, shall be divided by the total number of miles over which such business is done to ascertain the average gross receipts per mile, and the gross receipts in this state shall be taken to be the average gross receipts per mile, multiplied by the number of miles over which such business is done in this state. For the purposes of determining gross receipts, the cost of gas purchased for resale is deductible.

Acts 1994, No. 35, §1, eff. July 1, 1994.



RS 47:1034 - Gross receipts; transportation for own use

§1034. Gross receipts; transportation for own use

Whenever the transportation of natural gas by pipeline is by the owner for its own use, the gross receipts from such business shall be deemed and held to be the cost of the natural gas transported delivered at the point of use, as determined from the books and records of the owner, subject to the ratio provisions of R.S. 47:1032. When there are no actual receipts upon which to base the tax, the base will be the cost of the natural gas delivered at the point of use as determined from the books and records of the owner or the average of the monthly spot market price of gas fuels delivered into the pipelines in Louisiana as reported by the Natural Gas Clearing House.

Acts 1994, No. 35, §1, eff. July 1, 1994; Acts 2001, No. 1032, §15.



RS 47:1035 - Due dates and delinquent dates

§1035. Due dates and delinquent dates

All taxes levied by this Part shall be due on or before the last day of the month following the last day of the quarter annual period, and shall become delinquent after this date and from such time shall be subject to the addition of interest, penalties, and costs as provided in Chapter 18, Subtitle II of this Title.

Acts 1986, No. 628, §1, eff. July 6, 1986.



RS 47:1036 - Reports and payment of tax

§1036. Reports and payment of tax

A. Reports by taxpayers. On or before the last day of the month after each quarter annual period ending on September thirtieth, June thirtieth, March thirty-first, and December thirty-first, every corporation, domestic or foreign, engaged in the business of transporting natural gas by pipeline for hire, sale, or use, shall file with the secretary a report on forms prescribed by the secretary, duly sworn to by some authorized person, showing the amount of its gross receipts from the operation of its business in this state, during the quarter annual period hereinabove set forth.

B. Reports by persons making payments to transporters of natural gas. The collector shall have authority to require reports to cover any transaction during the same period, similar to those provided for in Sub-section A of this Section from any person, firm, association or corporation who has paid any sum to any such corporation to which this Part applies and which is engaged in the business of transporting natural gas by pipe line for hire, sale or use.

C. Payment of tax. Every such corporation which is required to submit a report as provided by Sub-section A of this Section, shall accompany the report by a remittance to the collector in lawful money of the United States, by certified check, or by any other means as may be authorized by said collector, of the amount of the tax herein levied and shown to be due by said report; that is, one per centum (1%) of the gross receipts of such business during the period covered by such report.

Acts 1986, No. 628, §1, eff. July 6, 1986.



RS 47:1037 - Examination of records and revision of reports by collector of revenue

§1037. Examination of records and revision of reports by collector of revenue

For the purpose of enforcing the collection of the taxes levied by this Part the collector is specifically authorized to examine at all reasonable hours, the books, records, and other documents of all corporations from which any tax under this Part is due and owing or as to which the tax is levied, in order to determine and provide for a correct check and ascertainment of the amount due the state. The collector is further authorized to audit and revise any report filed under this Part and to assess additional taxes when shown to be due, the collection of which shall be enforced in accordance with the applicable provisions of Chapter 18, Sub-title II of this Title.



RS 47:1038 - Certain acts declared misdemeanors; penalties; venue

§1038. Certain acts declared misdemeanors; penalties; venue

It is unlawful for any corporation which is required to file a report or to pay any tax by this Part or by any regulation issued under its authority, or for any officer or agent of any such corporation:

(1) To fail, neglect, or refuse to keep such books of account and records as necessary to clearly show the gross receipts on which a tax is levied by this subchapter; or

(2) To fail, neglect or refuse to file any such report with the collector at the time and in the form required; or

(3) To make any false statement in any said report; or

(4) To make any false representation to the collector as to any corporation as to which a tax is levied by this Part.

Any person violating any provision of this Section shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Any corporation violating this Section, in addition to other penalties herein provided for, shall be subject to a penalty not to exceed five hundred dollars for each violation, the exact amount of which penalty is to be fixed by the court and recovered for the state at the suit of the district attorney.

The venue of prosecutions and suits under this Section shall be the parish where the report was made or tax computed by the corporation, and as to corporations not maintaining their records in this state, such suits shall be brought at the domicile of their agent for service.



RS 47:1039 - Repealed by Acts 1998, No. 4, 1, eff. June 4, 1998.

§1039. Repealed by Acts 1998, No. 4, §1, eff. June 4, 1998.



RS 47:1040 - Disposition of collections

§1040. Disposition of collections

The secretary shall make remittance to the state treasurer, immediately upon receipt, of all taxes, together with all interest and penalties applicable thereto, collected by the treasurer, and the treasurer shall place the same in a special account, which shall be used for the state hospital board and for payment of old age assistance and other social security benefits, to be apportioned by the governor.

Acts 1986, No. 628, §1, eff. July 6, 1986; Acts 1997, No. 1126, §1, eff. July 1, 1997.



RS 47:1061 - Telecommunication tax for the deaf

PART III. TELECOMMUNICATION TAX

§1061. Telecommunication tax for the deaf

A.(1) There is hereby levied a tax of five cents per month on each residence and business customer telephone access line of the local exchange companies operating in Louisiana. The tax shall be collected from each residence and business customer and remitted by each such company on or before thirty days after the close of each calendar quarter to the secretary of the Department of Revenue on forms prescribed by the secretary.

(2) The local exchange companies collecting and remitting such tax as hereinabove provided shall be allowed a deduction, not to exceed two percent, from the amount so collected and remitted to the secretary as compensation for such collection. The compensation shall not be allowed, however, if the remittance is not made timely.

(3) The tax so collected and remitted by the local exchange companies shall not be subject to any tax, fee, or assessment, nor shall it be considered revenue of the local exchange companies.

(4) The revenues so collected shall be remitted by the secretary immediately upon receipt to the treasurer and the treasurer shall credit the full amount of such taxes to the Bond Security and Redemption Fund. After a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such funds into a special fund which is hereby created within the state treasury and designated as the "Telecommunications for the Deaf Fund".

B. The monies in the Telecommunications for the Deaf Fund shall be used solely to establish, administer, and promote a statewide program to provide accessibility services and assistive technology for persons who are deaf, deaf/blind, hard of hearing, speech impaired, or others with similar disabilities or impairments, in the amounts appropriated each year by the legislature to the Louisiana Commission for the Deaf. Any surplus monies remaining to the credit of the fund on June thirtieth of each year and any funds earned through the investment of the monies in the fund shall remain to the credit of the fund.

C. Policies and procedures to administer the statewide program and distribution of funds shall be developed in collaboration with other state agencies that provide services to individuals who are deaf, deaf/blind, hard of hearing, or speech impaired to avoid duplication of effort. Rules and regulations to implement the program shall be promulgated in accordance with the Administrative Procedure Act.

Acts 1988, No. 660, §2, eff. Sept. 1, 1988; Acts 1997, No. 658, §2; Acts 1997, No. 1126, §1, eff. July 1, 1997; Acts 2001, No. 1182, §7, eff. July 1, 2001; Acts 2006, No. 722, §1, eff. July 1, 2006; Acts 2014, No. 811, §25, eff. June 23, 2014.



RS 47:1062 - To 1072 Repealed by Acts 1973, Ex.Sess., No. 9, 1, eff. Jan. 1, 1974.

§1062. §§1062 to 1072 Repealed by Acts 1973, Ex.Sess., No. 9, §1, eff. Jan. 1, 1974.



RS 47:1121 - LOUISIANA MOTION PICTURE INCENTIVE ACT 1121. Citation

CHAPTER 12. LOUISIANA MOTION PICTURE INCENTIVE ACT

§1121. Citation

The provisions of this Chapter shall be known and cited as the "Louisiana Motion Picture Incentive Act".

Acts 1990, No. 480, §1, eff. July 18, 1990.



RS 47:1122 - Findings and purpose

§1122. Findings and purpose

A. It is hereby found and determined that the natural beauty, diverse topography, and architectural heritage of the state, the wilderness qualities and ecological regimen of its scenic rivers system, and the profusion of subtropical plants and wildlife provide a variety of excellent settings from which the motion picture industry might choose a location for filming a motion picture or television program, and together with those natural settings, the availability of labor, materials, climate, and hospitality of its people have been instrumental in the filming of several successful motion pictures.

B. It is recognized that the motion picture industry brings with it a much needed infusion of capital into areas of the state which may be economically depressed and the multiplier effect of the infusion of capital resulting from the filming of a motion picture or television program serves to stimulate economic activity beyond that immediately apparent on the film set.

C. Since a significant portion of the cost of a motion picture or television production will not be eligible for existing tax incentives due to the fact that portions of the production are carried out in another state, it is the purpose of this Chapter to provide a financial incentive to the film industry in order that the state might compete with other states for filming locations.

Acts 1990, No. 480, §1, eff. July 18, 1990.



RS 47:1123 - Definitions

§1123. Definitions

The following words and phrases as used in this Chapter shall have the following meanings unless the context of use clearly indicates otherwise:

(1) "Company" means a corporation, partnership, limited liability company, or other business entity.

(2) "Department" means the Louisiana Department of Economic Development.

(3) "Financial institution" or "institution" means any bank or savings and loan in the state which is insured by the FDIC.

(4) "Motion picture" means a nationally distributed feature-length film, video, television series, or commercial made in Louisiana, in whole or in part, for theatrical or television viewing or as a television pilot. The term "motion picture" shall not include the production of television coverage of news and athletic events.

(5) "Motion picture production company" means a company engaged in the business of producing nationally distributed motion pictures, videos, television series, or commercials intended for a theatrical release or for television viewing. Motion picture production company shall not mean or include any company owned, affiliated, or controlled, in whole or in part, by any company or person which is in default on a loan made by the state or a loan guaranteed by the state.

(6) Repealed by Acts 2001, No. 9, §10, eff. July 1, 2001.

(7) "Payroll" means salary, wages, or other compensation including related benefits.

(8) "Resident" or "resident of Louisiana" means a natural person and, for the purpose of determining eligibility for the tax incentives provided by this Chapter, any person domiciled in the state of Louisiana and any other person who maintains a permanent place of abode within the state and spends in the aggregate more than six months of each year within the state.

(9) "Secretary" means the secretary of the Louisiana Department of Economic Development.

(10) "State-certified production" shall mean a production approved by the Governor's Office of Film and Television Development or the office of entertainment industry development of the Department of Economic Development, and the secretary of the Department of Economic Development, produced by a motion picture production company domiciled and headquartered in Louisiana which has a viable multi-market commercial distribution plan.

Acts 1990, No. 480, §1, eff. July 18, 1990; Acts 1998, No. 55, §1, eff. July 1, 1998; Acts 2001, No. 9, §§7 and 10, eff. July 1, 2001; Acts 2002, 1st Ex. Sess., No. 1, §1, eff. July 1, 2002; Acts 2002, 1st Ex. Sess., No. 5, §1, eff. July 1, 2002; Acts 2005, No. 456, §1; Acts 2007, No. 456, §2, eff. July 1, 2007.

NOTE: Acts 2005, No. 456, §2, provides that the "Act shall become effective for taxable years beginning after December 31, 2005, and shall not apply to state-certified productions that have received an effective initial certification date that is prior to December 31, 2005. For state-certified infrastructure projects, this Act shall become effective on or after July 1, 2005."



RS 47:1124 - Relief from payment of state sales and use tax

§1124. Relief from payment of state sales and use tax

Until January 1, 2006, any motion picture production company that intends to expend in the aggregate two hundred fifty thousand dollars or more in connection with the filming or production of one or more state-certified productions in the state of Louisiana within any consecutive twelve-month period shall, upon making application for and meeting the requirements as provided in this Chapter, be relieved from the payment of state sales and use taxes on funds so expended in Louisiana in connection with the filming or production of a state-certified production. The production of television coverage of news and athletic events is specifically excluded from the provisions of this Chapter. The provisions of this Chapter shall not apply to any sales and use tax levied by any local governmental subdivision.

Acts 1990, No. 480, §1, eff. July 18, 1990; Acts 2002, 1st Ex. Sess., No. 5, §1, eff. July 1, 2002; Acts 2005, No. 456, §1.

NOTE: Acts 2005, No. 456, §2, provides that the "Act shall become effective for taxable years beginning after December 31, 2005, and shall not apply to state-certified productions that have received an effective initial certification date that is prior to December 31, 2005. For state-certified infrastructure projects, this Act shall become effective on or after July 1, 2005."



RS 47:1125 - Application for relief from the payment of state sales and use taxes

§1125. Application for relief from the payment of state sales and use taxes

A. Any motion picture production company that intends to film all, or parts of, a motion picture or television program in Louisiana and desires to be relieved from the payment of state sales and use tax as provided for in this Chapter shall provide an estimate of total expenditures to be made in Louisiana in connection with the filming or production of such motion picture or television program. The estimate of expenditures shall be filed with the department prior to the commencement of filming in Louisiana.

B. At the time the motion picture production company provides the estimate of expenditures to the department, it shall also designate a member, or representative, of the motion picture production company to work with the Department of Economic Development and the Department of Revenue on the reporting of expenditures and other information necessary to take advantage of the tax relief afforded by this Chapter.

C.(1) Applications for the tax relief provided by this Chapter shall be accepted only from those motion picture production companies which report anticipated expenditures in the state which in the aggregate equal or exceed two hundred fifty thousand dollars in connection with the filming or production of one or more motion pictures in the state within a consecutive twelve-month period.

(2) In order to be eligible for the tax relief provided for by this Chapter, expenditures shall be made from a checking account at any financial institution in Louisiana.

(3) Applications for relief from the payment of sales and use taxes provided for by this Chapter shall be approved by the secretary of the department, after the application has been reviewed by the secretary and the recommendation of the director of the Governor's Office of Film and Television Development or the office of entertainment industry development has been considered.

D.(1) Any motion picture production company that has been approved for relief from the payment of sales and use taxes as provided for by this Chapter and which fails to expend two hundred fifty thousand dollars within a consecutive twelve-month period shall be liable for the sales and use taxes that would have been paid had the approval not been granted. The sales and use taxes shall be considered due as of the date that taxable expenditures were made.

(2) The secretary of the Department of Revenue shall promulgate rules for the implementation of this Subsection.

Acts 1990, No. 480, §1, eff. July 18, 1990; Acts 1997, No. 658, §2; Acts 2001, No. 9, §7, eff. July 1, 2001; Acts 2002, 1st Ex. Sess., No. 5, §1, eff. July 1, 2002; Acts 2003, No. 551, §3; Acts 2007, No. 456, §2, eff. July 1, 2007.



RS 47:1125.1 - Employment tax credit

§1125.1. Employment tax credit

A. For state-certified productions that have received an effective certification date prior to December 31, 2005, a motion picture production company shall be entitled to a tax credit for the employment of residents of Louisiana in connection with production of a state-certified production. The credit shall be equal to ten percent of the total aggregate payroll for residents employed in connection with such production when total production costs in Louisiana equal or exceed three hundred thousand dollars but total less than one million dollars during the taxable year. The credit shall be equal to twenty percent of the total aggregate payroll for residents employed in connection with such production when total production costs in Louisiana equal or exceed one million dollars during the taxable year. For purposes of this Section, the term "total aggregate payroll" shall not include the salary of any employee whose salary is equal to or greater than one million dollars.

B. The credit may be applied to any income tax or corporation franchise tax liability applicable to the motion picture production company.

C. If the motion picture production company is an entity not subject to income or franchise tax, the credit shall flow through to its partners or members as follows:

(1) Corporate partners or members shall claim their share of the credit on their corporation income or corporation franchise tax returns.

(2) Individual partners or members shall claim their share of the credit on their individual income tax returns.

(3) Partners or members that are estates or trusts shall claim their share of the credit on their fiduciary income tax returns.

D. Any unused credit may be carried forward no more than ten years from the date the credit was earned.

E. The secretary of the Department of Revenue shall promulgate such rules and regulations as may be necessary to administer this Section.

F. Employment tax credits not previously claimed by any taxpayer against its income or franchise tax liability and that are held by the motion picture production company or that have been allocated to another person may be transferred by the motion picture production company or the person allocated such credits in the same manner and subject to the same conditions and procedures provided for Motion Picture Investor Tax Credits in R.S. 47:6007(C)(4) and the rules and regulations pertaining thereto.

Acts 2002, 1st Ex. Sess., No. 1, §1, eff. July 1, 2002; Acts 2002, 1st Ex. Sess., No. 6, §2, eff. July 1, 2002; Acts 2005, No. 456, §1.

NOTE: Acts 2005, No. 456, §2, provides that the "Act shall become effective for taxable years beginning after December 31, 2005, and shall not apply to state-certified productions that have received an effective initial certification date that is prior to December 31, 2005. For state-certified infrastructure projects, this Act shall become effective on or after July 1, 2005."



RS 47:1126 - Disclaimer

§1126. Disclaimer

The state of Louisiana reserves the right to refuse the use of Louisiana's name in the credits of any motion picture filmed or produced in the state.

Acts 1990, No. 480, §1, eff. July 18, 1990.



RS 47:1127 - Audit

§1127. Audit

The Department of Revenue may require that reported expenditures and the application for a tax incentive from the motion picture production company be subjected to an audit by the department to verify expenditures.

Acts 1990, No. 480, §1, eff. July 18, 1990; Acts 1997, No. 658, §2.



RS 47:1128 - Rules and regulations

§1128. Rules and regulations

The Department of Economic Development shall promulgate rules and regulations to carry out the intent and purposes of this Chapter.

Acts 1990, No. 480, §1, eff. July 18, 1990.



RS 47:1151 - POWER USE TAX (REPEALED)

CHAPTER 13. POWER USE TAX (REPEALED)

§1151. §§1151-1160 Repealed by Acts 1973, Ex.Sess., No. 10, §1, eff. Jan. 1, 1974.



RS 47:1201 - Repealed by Acts 2007, No. 371, §3, eff. July 1, 2008.

CHAPTER 14. GIFT TAX

§1201. Repealed by Acts 2007, No. 371, §3, eff. July 1, 2008.



RS 47:1202 - Repealed by Acts 2007, No. 371, §3, eff. July 1, 2008.

§1202. Repealed by Acts 2007, No. 371, §3, eff. July 1, 2008.



RS 47:1203 - Repealed by Acts 2007, No. 371, §3, eff. July 1, 2008.

§1203. Repealed by Acts 2007, No. 371, §3, eff. July 1, 2008.



RS 47:1204 - Repealed by Acts 2007, No. 371, §3, eff. July 1, 2008.

§1204. Repealed by Acts 2007, No. 371, §3, eff. July 1, 2008.



RS 47:1205 - Repealed by Acts 2007, No. 371, §3, eff. July 1, 2008.

§1205. Repealed by Acts 2007, No. 371, §3, eff. July 1, 2008.



RS 47:1206 - Repealed by Acts 2007, No. 371, §3, eff. July 1, 2008.

§1206. Repealed by Acts 2007, No. 371, §3, eff. July 1, 2008.



RS 47:1207 - Repealed by Acts 2007, No. 371, §3, eff. July 1, 2008.

§1207. Repealed by Acts 2007, No. 371, §3, eff. July 1, 2008.



RS 47:1208 - Repealed by Acts 2007, No. 371, §3, eff. July 1, 2008.

§1208. Repealed by Acts 2007, No. 371, §3, eff. July 1, 2008.



RS 47:1209 - Repealed by Acts 2007, No. 371, §3, eff. July 1, 2008.

§1209. Repealed by Acts 2007, No. 371, §3, eff. July 1, 2008.



RS 47:1210 - Repealed by Acts 2007, No. 371, §3, eff. July 1, 2008.

§1210. Repealed by Acts 2007, No. 371, §3, eff. July 1, 2008.



RS 47:1211 - Repealed by Acts 2007, No. 371, §3, eff. July 1, 2008.

§1211. Repealed by Acts 2007, No. 371, §3, eff. July 1, 2008.



RS 47:1212 - Repealed by Acts 2007, No. 371, §3, eff. July 1, 2008.

§1212. Repealed by Acts 2007, No. 371, §3, eff. July 1, 2008.



RS 47:1251 - Repealed by Acts 1962, No. 370, §1.

CHAPTER 15. OLEOMARGARINE TAX (REPEALED)

§1251. §§1251-1253 Repealed by Acts 1962, No. 370, §1.



RS 47:1301 - Repealed by Acts 1998, No. 4, 1, eff. June 4, 1998.

CHAPTER 16. FIRST USE TAX

PART I. FIRST USE TAX ON NATURAL GAS

§1301. Repealed by Acts 1998, No. 4, §1, eff. June 4, 1998.



RS 47:1302 - Repealed by Acts 1998, No. 4, 1, eff. June 4, 1998.

§1302. Repealed by Acts 1998, No. 4, §1, eff. June 4, 1998.



RS 47:1303 - Repealed by Acts 1998, No. 4, 1, eff. June 4, 1998.

§1303. Repealed by Acts 1998, No. 4, §1, eff. June 4, 1998.



RS 47:1304 - Repealed by Acts 1998, No. 4, 1, eff. June 4, 1998.

§1304. Repealed by Acts 1998, No. 4, §1, eff. June 4, 1998.



RS 47:1305 - Repealed by Acts 1998, No. 4, 1, eff. June 4, 1998.

§1305. Repealed by Acts 1998, No. 4, §1, eff. June 4, 1998.



RS 47:1306 - Repealed by Acts 1998, No. 4, 1, eff. June 4, 1998.

§1306. Repealed by Acts 1998, No. 4, §1, eff. June 4, 1998.



RS 47:1307 - Repealed by Acts 1998, No. 4, 1, eff. June 4, 1998.

§1307. Repealed by Acts 1998, No. 4, §1, eff. June 4, 1998.



RS 47:1351 - Repealed by Acts 1998, No. 4, 1, eff. June 4, 1998.

PART II. USE TAX PROCEEDS

§1351. Repealed by Acts 1998, No. 4, §1, eff. June 4, 1998.



RS 47:1401 - Creation of Board of Tax Appeals

CHAPTER 17. BOARD OF TAX APPEALS

PART I. GENERAL PROVISIONS

§1401. Creation of Board of Tax Appeals

In order to provide a board that will act as an appeal board to hear and decide, at a minimum of expense to the taxpayer, questions of law and fact arising from disputes or controversies between a taxpayer and the collector of revenue of the State of Louisiana in the enforcement of any tax, excise, license, permit or any other tax law administered by the collector, and to exercise jurisdiction as provided for in the Uniform Local Sales Tax Code, the Board of Tax Appeals, hereinafter referred to as the "board", is created as an independent agency in the Department of State Civil Service, and for the purposes of this Chapter. The Local Tax Division is created as an independent agency and authority within the board for the purposes of exercising jurisdiction over disputes involving local collectors.

Acts 2014, No. 640, §2, eff. June 12, 2014; Acts 2015, No. 210, §1, eff. June 23, 2015.

NOTE: See Acts 2015, No. 210, §4, re: retroactivity of certain provisions.

NOTE: See Acts 2014, No. 198 and Acts 2016, No. 335, §2



RS 47:1402 - Membership of board; qualifications; appointment; term; vacancy; salary

§1402. Membership of board; qualifications; appointment; term; vacancy; salary

A.(1) The Board of Tax Appeals shall be composed of three members who shall be attorneys and who shall be qualified electors of the state. At least two of the board members shall be attorneys with tax law experience. At least one of these two board members shall be certified as a Tax Law Specialist by the Louisiana Board of Legal Specialization. Each member shall be appointed by the governor. Vacancies shall be filled in the manner of the original appointment.

(2) For the purposes of this Subsection, tax law experience shall mean an attorney admitted to the practice of law in Louisiana who possesses a Masters of Law in Taxation or Tax Law, is board certified as a Tax Law Specialist in this state, is licensed as a certified public accountant in this state, or who has served pursuant to Article V, Section 22 of the Louisiana Constitution as a judge of a district or appellate court.

B. Each appointment to the board by the governor shall be submitted to the Senate for confirmation.

C. The governor shall make the following appointments on or before September 1, 2014: one member with a term expiring February 1, 2016, and one member with a term expiring February 1, 2018. Any subsequent appointments pursuant to this Subsection shall be for either a fixed term of four years or for the remainder of an unexpired term.

D.(1) On or before August 1, 2014, the governor shall appoint one member to a term expiring February 1, 2020, from a list of qualified nominees provided by the nominating committee established pursuant to this Subsection. Any subsequent appointments pursuant to this Subsection shall be for either a fixed term of six years or for the remainder of an unexpired term.

(2) The nominating committee shall be responsible for developing a list of not less than one, nor more than three, qualified nominees for any vacancy. Any person nominated by the committee must be an attorney with experience in Louisiana sales tax law, and at least one nominee shall be certified as a Tax Law Specialist by the Louisiana Board of Legal Specialization.

(3) The Local Tax Division Nominating Committee is hereby established to be comprised of eight members who shall be either an attorney licensed to practice law in Louisiana, a certified public accountant, or a parish tax administrator. The committee shall be comprised of the following members:

(a) A representative of the Louisiana Association of Business and Industry.

(b) A representative of the Society of Louisiana Certified Public Accountants, selected in consultation with the Business and Industry Committee of the Louisiana Association of Tax Administrators.

(c) Two representatives of the section on taxation of the Louisiana State Bar Association, with one selected in consultation with the National Bar Association Greater New Orleans Chapter Louis A. Martinet Society.

(d) A representative of the Louisiana Municipal Association.

(e) A representative of the Police Jury Association of Louisiana.

(f) A representative of the Louisiana School Boards Association.

(g) A representative of the Louisiana Sheriffs' Association.

(4) The secretary-clerk of the board shall maintain the records of the nominating committee, and shall call an organizational meeting of the nominating committee in order for the nominating committee to elect its chairman. The chairman, or a majority of committee members, may call meetings of the committee, and shall provide advance notice of all meetings to the members and to the appointing entities referenced in Paragraph (3) of this Subsection.

(5) Six members shall constitute a quorum for the transaction of committee business, and each nomination must be approved by a favorable vote of at least five committee members.

E.(1) A board member shall continue to serve until a successor has been appointed. No member may be removed during an unexpired term of office except for good cause shown, which shall be subject to judicial review.

(2) A member who has served on the board for more than two and one-half terms occurring within three consecutive terms shall be ineligible for reappointment to the board until at least two years from the last day of his last appointment. However, a member may be reappointed notwithstanding any other provision of law to the contrary, if nominated pursuant to Subsection D of this Section, and service pursuant to that Subsection is not counted for the purposes of any term or service limitation.

F. The governor shall establish the compensation to be paid to members of the board, including any additional compensation for its officers. A member's compensation shall not be reduced during his unexpired term of office.

Amended by Acts 1950, No. 58, §1; Acts 1977, No. 282, §1, eff. July 7, 1977; Acts 1984, No. 380, §1, eff. July 6, 1984; Acts 2014, No. 640, §2, eff. June 12, 2014.



RS 47:1403 - Designation of officers; domicile; quorum; seal

§1403. Designation of officers; domicile; quorum; seal

A.(1) The governor shall designate a chairman from the membership of the Board of Tax Appeals.

(2) The member other than the chairman with the longest service on the board shall be its vice chairman, and shall perform duties as may be specified in the rules of the board and delegated by the chairman.

(3) The member appointed pursuant to R.S. 47:1402(D) shall be the hearing judge of the Local Tax Division of the board. For the purposes of the Local Tax Division, the judge shall exercise all jurisdiction, authority, and powers of the board and its chairman, including the hearing of cases to be adjudicated in the division and the rendering of orders and judgments in such cases. The remainder of the board may temporarily exercise these functions during any vacancy in this appointment, but may hear and render judgment in a case in the division only if this appointment remains vacant for more than ninety days.

(4) The local tax judge provided for in Paragraph (3) of this Subsection is recognized as having been created as a distinct position in the unclassified service for the purposes of Article X of the Constitution of Louisiana and shall serve as agency head for the Local Tax Division.

B.(1) The principal office and domicile of the board shall be at Baton Rouge, Louisiana.

(2) The board may hold meetings at any place within the state, and any member, when designated by the chairman, may act as a hearing judge and conduct hearings for the purpose of receiving testimony, argument, or both and reporting his findings of fact, law, or both to the board for decision or judgment.

(3) The time and place of meetings and hearings shall be designated by the chairman, with a view of securing reasonable opportunity to taxpayers to appear before the board with as little inconvenience and expense to parties and witnesses as is practicable.

(4) With the consent of all parties or upon the request of the taxpayer in a pre-trial matter involving only a state collector, the board may allow for a hearing to be held by telephone, video conference, or similar communication equipment, including the administration of oaths in proceedings.

(5) Upon the motion of the local collector, a hearing on the merits in a matter involving only local taxing authorities from a single parish shall be held in that parish. The respective district or other local court shall make available any facilities necessary for the hearing, and any relevant expenses may be taxed as costs, including any costs for a hearing judge in the same amount as specified in R.S. 47:1417(C)(2).

(6)(a)(i) Upon the joint motion of all parties in any matter, or pursuant to an election made by the local collector in accordance with the provisions of Subparagraph (b) of this Paragraph, a case filed with the board shall be heard in the board's Local Tax Division.

(ii) A case designated to be heard in the Local Tax Division shall be adjudicated as provided for in R.S. 47:1403(A)(3).

(iii) A case designated to be heard in the Local Tax Division may thereafter instead be heard and adjudicated by the entire board only upon the joint motion of all parties. However, any board member may exercise the powers granted in R.S. 47:1408, and the chairman may issue other non-dispositive orders concerning cases in the division upon the joint motion of all parties or, in the absence of and at the direction of the hearing judge.

(b) A local collector may elect in advance to have all cases against that local collector heard in the Local Tax Division. Such election shall be made, or repealed, in the form of an affidavit executed by the local collector. The affidavit shall be effective only for those cases filed with the board against that local collector at least ninety days after the filing of the affidavit with the board's secretary-clerk. The secretary-clerk shall publish a list on the board's website identifying the respective dates on which any such affidavits were filed.

(c) For any case assigned to be heard in the Local Tax Division, all references to the "Board of Tax Appeals" in this Chapter or in Chapter 2-D of this Subtitle shall mean the board's Local Tax Division, with the board's authority exercised by its judge pursuant to R.S. 47:1403(A)(3).

C. A majority of the members of the board shall constitute a quorum for the transaction of the business of the board, except as otherwise provided in this Chapter. A vacancy in the board shall not impair the powers nor affect the duties of the board, nor of the remaining members of the board. In the event of a vacancy or in the absence of a board member, the chairman, or vice chairman during the absence of the chairman, may order a case involving a state collector to be heard in accordance with Paragraph (B)(2) of this Section, and the hearing judge shall render the judgment of the board.

D. The board shall have a seal which shall be judicially noticed. Such seal may be used to authenticate the official acts of the board or any member thereof, but failure to use the seal shall not invalidate any such act.

Amended by Acts 1977, No. 282, §1, eff. July 7, 1977. Acts 1984, No. 380, §1, eff. July 6, 1984; Acts 2014, No. 640, §2, eff. June 12, 2014; Acts 2015, No. 210, §1, eff. June 23, 2015; Acts 2016, No. 335, §1, eff. June 5, 2016.

NOTE: See Acts 2015, No. 210, §4, re: retroactivity of certain provisions.



RS 47:1404 - Employees of the board

§1404. Employees of the board

The board shall appoint as its principal assistant a secretary-clerk who shall be custodian of its files and records, and one private secretary who may also be the stenographer-reporter for the board. The board shall also appoint any other employees necessary for the performance of the functions herein delegated. The board shall fix the salaries of the secretary-clerk, stenographer-reporter and other employees.



RS 47:1405 - Retention of records and property by the board

§1405. Retention of records and property by the board

All books, papers, records, moneys and other property, heretofore used or possessed by the board as heretofore existing, shall be retained by that board as it is created and continued herein.



RS 47:1406 - Expenditures

§1406. Expenditures

The board is authorized to make such expenditures (including expenditures for personal services and for law books, books of reference and periodicals), as may be necessary to efficiently execute the functions vested in the board. All expenditures of the board shall be allowed and paid, out of any monies appropriated for the purposes of the board. The board's self-generated revenue from local cases filed with the board pursuant to the provisions of the Uniform Local Sales Tax Code shall be expended exclusively for the purposes of its Local Tax Division, and may be retained by the board and carried forward for such purposes.

Amended by Acts 1950, No. 58, §1; Acts 2014, No. 640, §2, eff. June 12, 2014.



RS 47:1407 - Jurisdiction of the board

§1407. Jurisdiction of the board

The jurisdiction of the board shall extend to the following:

(1) All matters relating to appeals for the redetermination of assessments, or for the determination of overpayments, or payment under protest petitions, as provided in R.S. 47:1431 through 1438.

(2) All matters relating to the waiver of penalties, as provided in R.S. 47:1451.

(3) All matters related to other jurisdiction otherwise provided by law, including rules to seek uniformity of interpretation of common sales and use tax law or local sales and use tax law, as provided in R.S. 47:337.101(A)(2).

(4) All matters relating to claims against the state, as provided in R.S. 47:1481 through 1486.

(5) Incidental demands authorized by law in any action pending before the board in the same manner as in a district court pursuant to Code of Civil Procedure Article 1031.            Amended by Acts 1950, No. 316, §16; Acts 2014, No. 198, §1, eff. July 1, 2014; Acts 2014, No. 640, §2, eff. June 12, 2014; Acts 2015, No. 210, §1, eff. June 23, 2015.



RS 47:1408 - Power to administer oaths and issue subpoenas

§1408. Power to administer oaths and issue rules, orders, or subpoenas

A. For purposes of enforcing or administering this Chapter, any member of the board and the secretary-clerk for the board shall have the following powers:

(1) Any board member and the secretary-clerk may administer oaths and take affidavits.

(2) Any board member may compel discovery, issue subpoenas, and require the attendance of witnesses and the production of books, papers, and documents pertaining to the matter under inquiry, at any designated place of hearing.

(3) Any board member may examine witnesses, and may require the taking of depositions before any person competent to administer oaths, either within or without the state, in like manner that depositions of witnesses are taken or discovery is compelled in civil actions in the district courts of the state.

B. Any party to a matter pending before the board may summon witnesses or require the production of papers, other documents, answers to requests for admissions, or answers to interrogatories in the same manner as witnesses are summoned, discovery completed, or papers required to be produced in civil actions in the district courts of the state.

C. If any person fails to comply with any order or subpoena issued under authority of this Chapter, or refuses to testify to any matter regarding which he may be lawfully interrogated, a judge of the district court of the parish in which such person either resides or may be personally served, or any other judge with personal jurisdiction over such person, on application of the board or any member thereof, shall immediately compel obedience by ordering the issuance of an instanter subpoena, or other appropriate process for contempt, or a rule as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein.

D.(1) The provisions of R.S. 47:337.33(A), 337.43, and 1547 shall apply to the Board of Tax Appeals and its Local Tax Division in the same manner as for a district court. In addition to the remedies otherwise provided for in this Section, any interested party may file a motion or rule in any court of competent jurisdiction alleging a violation of any order issued by the board or its local tax judge pursuant to R.S. 47:337.33, 337.43, and 1547, and the district court shall consider any violation shown to be a contempt of the court and shall immediately punish the violator in accordance with R.S. 13:4611(1) and all other applicable laws for contempt of court.

(2)(a) In addition to all other remedies provided for in this Section, the failure to obey any order or subpoena issued under the authority of this Chapter shall constitute contempt of court, and may be punished by the board or its local tax judge in accordance with the provisions of R.S. 13:4611(1) and all other applicable laws for contempt of court. Any action finding anyone in contempt pursuant to this Paragraph shall be subject to an appeal by trial de novo in the Nineteenth Judicial District Court.

(b) The board, through any member or its counsel, may appear in any proceeding to oppose an appeal pursuant to this Paragraph and may otherwise appear in defense of its jurisdiction.

E. The provisions of this Section may be enforced by any duly commissioned person, shall be enforced by the sheriff wherever such person may be found, and shall be enforced by the Department of Public Safety and Corrections, office of state police, when a direct contempt occurs in a state building.

Acts 2014, No. 198, §1, eff. July 1, 2014; Acts 2015, No. 210, §1, eff. June 23, 2015.



RS 47:1409 - Witness fees and mileage

§1409. Witness fees and mileage

Any person summoned or whose deposition is taken shall receive the same fees and mileage as would be allowed in a civil action pending in the district courts and the expense thereof shall be paid by the person summoning such witness or causing the deposition to be taken. These expenses may be assessed as costs by the board.

Acts 2014, No. 198, §1, eff. July 1, 2014.



RS 47:1410 - Findings of fact, decisions, and opinions

§1410. Findings of fact, decisions, and opinions

A. The board shall, in each case heard by it, or in any matter referred to it by the collector or in each case submitted to it upon stipulations of agreement and fact, issue written findings of fact and conclusions of law and make and file a written decision or judgment thereon.

B.(1) The board may, in its discretion, issue written reasons in addition to its decision or judgment.

(2) Upon the request of any party, the board shall issue written reasons in addition to its judgment in a case.

(3) Any additional written reasons issued pursuant to this Subsection shall be published on the board's website.

Acts 2014, No. 640, §2, eff. June 12, 2014.



RS 47:1411 - Documents to be served by registered mail

§1411. Documents to be served by registered mail

All papers or documents filed with the board which are required by law to be served upon opposing party or which because of a prayer contained therein, are asked to be served upon the opposing party or any counsel of record representing the taxpayer, or upon the collector or his counsel of record, may be served by registered mail, return receipt requested, and such service shall be valid for all purposes under this Chapter.



RS 47:1412 - Rules of evidence

§1412. Rules of evidence

The rules of evidence which the board shall adopt as those binding upon it shall be those rules of evidence followed in the district courts of Louisiana.



RS 47:1413 - Rules and regulations

§1413. Rules and regulations

A. In all other matters regarding the conduct of its hearings, the board may prescribe and promulgate rules and regulations not inconsistent with law or the provisions of this Chapter. Upon promulgation, the rules and regulations shall be binding upon parties litigant in any cause over which the jurisdiction of this board shall extend.

B. Rules related to the establishment of fees chargeable for filings and for services rendered by the board shall be subject to review, suspension, or veto pursuant to R.S. 49:968 through 970.

C. The rules and regulations of the board shall be annually reviewed, and may be revised as necessary to provide relative to a prompt adjudication of cases filed against local collectors.

D. By rule promulgated pursuant to this Section, the board may require that in any notice regarding a right to an appeal to the board, the collector shall include any certified or registered mail tracking number for the notice as well as the board's contact information, in a form specified by the board. The failure to include this information shall not extend the time within which any party may file an appeal with the board.

E. Notwithstanding any other provision of law to the contrary, the board may issue orders in the same manner as a district court in the exercise of its jurisdiction or to effectuate its jurisdiction under this Chapter. Any standing orders generally applicable to all cases, including those related to the timeliness and methods of filing, shall be published on the board's website.

Amended by Acts 1950, No. 58, §1; Acts 2014, No. 640, §2, eff. June 12, 2014; Acts 2015, No. 210, §1, eff. June 23, 2015.



RS 47:1414 - Persons authorized to appear before the board

§1414. Persons authorized to appear before the board

A. Any individual taxpayer or other contestant in a proceeding before the board may appear and act for himself or for a partnership of which he is a member and a taxpayer corporation may be represented by a bona fide officer of the corporation, upon presentation of adequate identification to the board, in any proceedings to which the jurisdiction of the board shall extend.

B. Attorneys at law, duly qualified and registered under the laws of the state, shall be entitled to represent any taxpayer or other contestant in any matter to which the jurisdiction of the board shall extend, provided that the board may, in its discretion, permit attorneys at law, duly qualified and registered under the laws of the several states or the District of Columbia to represent any taxpayer or other contestant in any matter to which the board's jurisdiction shall extend, in the same manner as such attorneys are permitted to practice in the courts of Louisiana.

C. Certified public accountants duly qualified and licensed under the laws of the state shall be entitled to represent any taxpayer or other contestant in any matter to which the jurisdiction of the board shall extend, provided that the board may, in its discretion, permit certified public accountants, duly qualified and licensed under the laws of the several states or the District of Columbia to represent any taxpayer or other contestant in any matter to which the board's jurisdiction shall extend, in the same manner as such certified public accountants are permitted to practice in Louisiana.

D. Enrolled agents duly qualified and licensed by the U.S. Department of the Treasury to represent taxpayers before all administrative levels of the Internal Revenue Service may represent any taxpayer or other contestant in any matter to which the jurisdiction of the board shall extend.

E. A local collector may be represented by any designated employee of the local collector.

Acts 1988, No. 227, §1; Acts 2001, No. 717, §1; Acts 2014, No. 198, §1, eff. July 1, 2014; Acts 2014, No. 640, §2, eff. June 12, 2014.



RS 47:1415 - Records open to public inspection

§1415. Records open to public inspection

All pleadings and evidence, documentary or otherwise, including the transcript of the stenographic report of the hearings held before the board in any matter to which its jurisdiction shall extend, shall be public records, open to the inspection of the public; except that after the decision of the board in any proceeding has become final, the board may, upon motion of the taxpayer or other contestant or the collector, permit the withdrawal by the party entitled thereto of originals of books, documents, records, models, diagrams and other exhibits, introduced in evidence before the board; or the board may, on its own motion, make such other disposition thereof as it deems advisable.



RS 47:1416 - Stenographic reports of hearings

§1416. Stenographic reports of hearings

The board shall, upon the request of any party to a matter before it or may upon its own motion, order that the hearing before it shall be reported by a stenographer, or be otherwise recorded and transcribed pursuant to regulation or rule of the board, and the expense thereof shall be paid by the board out of the appropriation for the board. The board may contract for the report of such proceedings or designate the reporter of the board to report such proceedings. The board may supply copies of the transcript of the proceedings to anyone requesting the same and may fix the fee for purchasing such copies.

Acts 2014, No. 198, §1, eff. July 1, 2014.



RS 47:1417 - Recusal; board members

§1417. Recusal; board members

A. In accordance with the provisions of the Code of Civil Procedure, a board member may voluntarily recuse himself and withdraw from any proceeding in which he cannot accord a fair and impartial hearing or consideration.

B.(1) Any party may also request the recusal of a board member by filing a motion for recusal promptly upon learning of the basis for the disqualification, stating with particularity the grounds upon which it is claimed that a fair and impartial hearing cannot be accorded.

(2) The issue shall be determined promptly by the remaining board members in accordance with the rules of the Code of Civil Procedure concerning the recusal of district judges.

C.(1) Upon the entry of an order of recusal concerning a board member or members, the remaining board members may hear and decide the case, or the chairman may assign the case to be heard in accordance with R.S. 47:1403(B)(2), and the board member acting as hearing judge shall render the judgment of the board.

(2) If all board members are recused, the chairman shall promptly notify the chief justice of the Louisiana Supreme Court, who shall appoint a retired judge to adjudicate the case as a hearing judge ad hoc for the board and to render the judgment of the board in the matter. For purposes of this Subsection, any person who has held office as a judge pursuant to Article V, Section 22 of the Constitution of Louisiana may be appointed. The retired judge shall be compensated pursuant to R.S. 11:1384 as for a district court from funds available to the board, and these expenses may be assessed as costs.

(3) Upon entry of an order of recusal concerning the board member presiding over a case in the Local Tax Division, the case shall be reassigned to be heard in accordance with Paragraph (2) of this Subsection, or, upon a joint motion of all parties it may either be heard pursuant to Paragraph (1) of this Subsection or be transferred to the district court of proper venue.

D. Notwithstanding any provision of law to the contrary, including Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950, as amended, if any member of the board is recused from a case pursuant to this Section, he may continue to serve as a member of the board while the remainder of the board adjudicates a taxpayer's appeal or claim, but the board member shall have no participation or involvement in any case in which he is recused.

Acts 2014, No. 640, §2, eff. June 12, 2014.



RS 47:1418 - Definitions

§1418. Definitions

For purposes of this Chapter, except when the context requires otherwise, the words and expressions defined in this Section shall have the following meanings:

(1) "Board" means the Board of Tax Appeals.

(2) "Collector" means the state collector or a local collector, unless specified otherwise.

(3) "Escrow Account" means the account with a bank or financial institution selected as fiscal agent by the Board of Tax Appeals with the approval of the Cash Management Review Board, pursuant to R.S. 47:1439.

(4) "Local collector" means any of the following:

(a) The individual or entity designated as the single collector of the sales and use taxes of any parish, municipality, school board, any other unit of local government, and any special district whose boundary is not coterminous with the state, and their duly authorized assistants in relation to a tax levied by any local political subdivision within the jurisdiction of the Board of Tax Appeals.

(b) The individual or entity responsible for collecting occupational license tax or occupancy tax, or other collector responsible for collecting local taxes where an action is appealable to the board.

(c) The agent or successor to any of the above, including any joint commission, authority, or other duly constituted single collection entity, created by an agreement, when administering or collecting the taxes of any local political subdivision within the jurisdiction of the Board of Tax Appeals.

(5) "Petition" means a separate and distinct pleading filed against the relevant state collector or local collector with the board. A petition filed against a state collector shall not interrupt or suspend the time period within which a taxpayer must file a petition against any local collector, and a petition filed against a local collector shall not suspend or interrupt the time period within which a taxpayer must file a petition against a state collector or a different local collector.

(6) "Registry of the Board" means the record retained by the secretary-clerk for the Escrow Account in the same manner as specified in R.S. 13:475(A).

(7) "State collector" means any of the following:

(a) The secretary of the Department of Revenue, including the secretary's duly authorized assistants, when used in reference to any tax or fee administered by the department.

(b) The assistant secretary of the office of motor vehicles within the Department of Public Safety and Corrections, including the assistant secretary's duly authorized assistants, when used in reference to any state tax or fee administered by the office and within the jurisdiction of the Board of Tax Appeals.

(c) The commissioner of the office of alcohol and tobacco control, within the Department of Revenue, when used in relation to any state tax or fee administered by the office and within the jurisdiction of the Board of Tax Appeals.

(d) Any other collector of state taxes or fees, or any other state agency where an agency action is appealable to the board.

(e) The agent or successor of any of the foregoing offices when administering a state tax or fee within the jurisdiction of the Board of Tax Appeals.

Acts 2014, No. 640, §2, eff. June 12, 2014; Acts 2015, No. 210, §1, eff. June 23, 2015; Acts 2016, No. 335, §1, eff. June 5, 2016.



RS 47:1431 - Taxpayer's petition

PART II. APPEALS FOR REDETERMINATION OF

ASSESSMENT OR FOR DETERMINATION OF OVERPAYMENT

§1431. Taxpayer's petition

A. Whenever a taxpayer is aggrieved by an assessment made by a state collector, or by a state collector's action or failure to act on a claim for refund or credit of an overpayment, such taxpayer may appeal to the board for a redetermination of the assessment or a determination of the alleged overpayment, by filing a petition with the board within the respective periods set forth in R.S. 47:1565, 1566, 1625, or other applicable law.

B. If a taxpayer has complied with the provisions of R.S. 47:337.63 or 1576, the taxpayer may file a payment under protest petition with the board within the respective periods set forth therein.

C. If a taxpayer disputes an assessment made by a local collector, or a local collector's action or failure to act on a claim for a refund or credit of an overpayment, the taxpayer may appeal to the board for a redetermination of the assessment or a determination of the alleged overpayment, by filing a petition with the board as provided in R.S. 47:337.51, 337.53, or 337.81.

Acts 2014, No. 640, §2, eff. June 12, 2014; Acts 2016, No. 335, §1, eff. June 5, 2016.



RS 47:1432 - Notice; hearing; decision

§1432. Notice; hearing; decision

A. The taxpayer and the collector shall be afforded notice and opportunity to be heard in each proceeding for the redetermination of an assessment, the consideration of a payment under protest petition, or for the determination of an overpayment. A decision or judgment in such matters shall be made as quickly as practicable.

B.(1)(a) The board has no jurisdiction to declare a statute or ordinance unconstitutional. When the taxpayer or collector has pled the unconstitutionality of a statute or ordinance, the board shall order the case transferred to the district court of proper venue upon the motion of any party if the board finds that the case cannot be resolved without reaching a declaration on the alleged unconstitutionality. Any motion for transfer filed pursuant to this Subsection involving a state statute shall be served upon the attorney general.

(b) Upon the motion of any party, a hearing on a request for a declaration of unconstitutionality in a case transferred pursuant to this Subsection shall be given priority and be heard by preference in the district court. After the issue concerning the declaration of unconstitutionality has been finally decided, the district court, on the motion of any party or on its own motion, may order the case remanded to the board for adjudication of the underlying tax dispute.

(c) A district court shall consider de novo the issues of unconstitutionality pled in any case transferred to it pursuant to this Subsection, but upon the joint motion of all parties and the attorney general, the board may develop a record and make a recommendation to the district court on the issue.

(2)(a) The provisions of Paragraph (1) of this Subsection shall not be used to challenge the constitutionality of any provision of this Chapter, or any other laws relating to the jurisdiction of the board.

(b) Any party to an action brought pursuant to the provisions of this Chapter that seeks to raise the challenges referenced in Subparagraph (a) of this Paragraph shall file a petition in the Nineteenth Judicial District Court specifically pleading the basis for their challenge prior to either the filing or the deadline for filing of any pleading with the board. Any petition filed pursuant to this Subparagraph shall be served upon the board, the attorney general, and any opposing parties in the underlying board action, and shall be given priority of hearing by the district court. Failure to follow the procedures set forth in this Subparagraph shall bar any appeal on the claims required to be brought pursuant to the provisions of this Paragraph. The provisions of this Paragraph do not extend the date for filing any pleading with the board.

C. Except upon the joint motion of all parties, the board shall not consolidate a case against a local collector with a case against a state collector or with a case against one or more other local collectors; however, nothing in this Part shall prevent the board, upon the joint motion of all parties and when in the interest of justice and efficiency, from ordering a consolidated hearing for the adjudication of pending cases, provided that each party's own counsel or qualified representative and witnesses may appear and present its case, and provided that the board shall render a separate judgment for any case brought against a local collector, even when such case is considered in a joint hearing together with another case or cases.

D. If an assessment of a local collector is appealed to the board for redetermination that covers both a sales and use tax matter that is appealable to the board together with a tax matter that is not appealable to the board, the local collector may either consent to the board's adjudication of the matter or consent that the appealable assessment should be reduced by a stipulated amount, and the local collector may then immediately, and without any other delays provided for by law, issue a new assessment for the stipulated amount. The taxpayer's rights and remedies concerning the newly issued assessment shall run from the date of its issuance. The board shall retain jurisdiction to adjudicate all other issues concerning the redetermination or affirmation of the appealed assessment, but shall include the stipulated reduction in its final judgment together with its other findings.

Acts 2014, No. 640, §2, eff. June 12, 2014; Acts 2016, No. 335, §1, eff. June 5, 2016.



RS 47:1433 - Publication of opinions and decisions

§1433. Publication of opinions and decisions

The board shall provide for the publication of such of its reports, opinions and decisions or judgments as are of public interest, in such form as it may deem best adapted for public convenience and use, and such authorized publication shall be competent evidence of the reports of the board for purposes of all courts of the state, without any further proof or authentication thereof. The board's internal deliberations concerning a pending matter shall be considered judicial proceedings for the purposes of R.S. 42:17(B).

Acts 2014, No. 198, §1, eff. July 1, 2014.



RS 47:1434 - Judicial review of decision of the board

§1434. Judicial review of decision of the board

A. Within thirty days of the signing of a decision or judgment of the board, the collector or the taxpayer may file a motion with the board for review of the decision or judgment by the appropriate appellate court.

B.(1) In any case where the board has found any tax to be due, except in any payment under protest petition, the taxpayer shall post a bond when filing a motion for review, with surety in a form approved by the board for the payment of the tax as finally determined, together with any interest, additional amounts or additions to the tax provided for by law, including applicable penalties and attorney fees. The bond shall be payable to the collector in an amount not to exceed one and one-half times the tax, interest, penalties, and attorney fees, if any, found to be due.

(2) In lieu of posting the bond required by Paragraph (1) of this Subsection, a taxpayer may fulfill that requirement by paying into the Escrow Account for the Registry of the Board an amount not to exceed one and one-half times the tax, interest, penalties, and attorney fees, if any, found to be due as security pursuant to Paragraph (1) of this Subsection, together with any fees and costs due to the board. The payment of security pursuant to this Paragraph shall not suspend the running of interest otherwise provided for in Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, as amended, or in the applicable local ordinances.

(3)(a) For any case in the Local Tax Division, an irrevocable letter of credit issued by a responsible financial institution shall not be accepted as security in lieu of a bond or a deposit into the Escrow Account of the Registry of the Board unless it is in the amount of the security otherwise required by Paragraph (1) of this Subsection and permission is granted by the local tax judge prior to the expiration of the period for filing a motion for review pursuant to this Section.

(b) Any such request for approval pursuant to this Paragraph shall be made either by joint motion or by contradictory motion, and any contradictory motion shall be set for an expedited hearing. If any such contradictory motion is filed within ten days of the signing of judgment, it shall be set for hearing so that a decision will be rendered at least seven days prior to the expiration of the period for filing a motion for review pursuant to this Section. During any absence, the local tax judge may delegate this review to any member of the board, and the chairman may act when the local tax judge is not available.

(4) If required, the posting of the security, bond, or payment into escrow, shall be a condition precedent to the filing of any motion for review with the board.

(5) Except as to the amount, and to the extent not otherwise inconsistent with the provisions of this Subsection, the nature of the bond or security and the procedures for posting bond or providing other security shall be consistent with the provisions for providing security in connection with a suspensive appeal under the Code of Civil Procedure.

C.(1) Within ten days from the filing of the motion for review with the board, the board shall act upon the motion for review and, if granted, order a return date for the record to be submitted to the appellate court.

(2) If the movant owes unpaid or taxed fees or costs to the board, the return date shall be set as thirty days from the payment of these costs. If such costs are not owed, the return date shall be thirty days from the filing of the motion for review.

(3) On or before the return date, the secretary-clerk of the board shall send the appellate court the original transcript of the record, together with all exhibits and evidence thereto attached; which record shall be the basis for any action on review and the decision of the appellate court shall be rendered upon that record as made up before the board. The record, and any designation thereof, shall be prepared in accordance with applicable court rules.

(4) The other deadlines and rules governing the briefing and answering of an appeal filed pursuant to this Section shall be as provided for in civil matters under the Code of Civil Procedure and all applicable court rules.

D. The filing of a motion for a new trial, a motion for reconsideration, or the denial of any such motion does not extend the period within which a party must file a motion for review for a judgment pursuant to this Section. However, the board shall retain jurisdiction to make corrections to or revise a judgment until the appellate record is lodged with the appellate court. If any amended or revised judgment, or judgment following a new trial, is rendered pursuant to the provisions of Chapter 4 of Title VI of Book II of the Louisiana Code of Civil Procedure, the delay to file an appeal concerning the amended, revised, or new judgment shall run from the date of its signing.

Acts 2014, No. 198, §1, eff. July 1, 2014; Acts 2015, No. 210, §1, eff. June 23, 2015.



RS 47:1435 - Jurisdiction of courts to review decisions of the board

§1435. Jurisdiction of courts to review decisions of the board

A. The courts of appeal shall have exclusive jurisdiction to review the decisions or judgments of the board, and the judgment of any such court shall be subject to further review in accordance with the law relating to civil matters.

B. The court of appeal where a case would be appealable pursuant to R.S. 47:1436 may exercise supervisory jurisdiction over the case pending before the board in the same manner as provided for in a civil matter pending in a district court within its circuit. The supreme court may exercise supervisory jurisdiction over the board in all of its cases, in the same manner as provided for in civil matters.

C. Upon such review, the courts shall have the power to affirm or, if the decision or judgment of the board is not in accordance with law or is manifestly erroneous on the facts considering the record as a whole, to modify, or to reverse the decision or judgment of the board, with or without remanding the case for further proceedings. An appellate court may also remand a case with an order that it be immediately transferred to the district court pursuant to R.S. 47:1432(B).

D. Except as otherwise specifically provided for by local rule of a court of appeal, when a judgment of the board is to be modified or reversed and one court of appeal judge dissents, the case shall be reargued before a panel of at least five judges prior to rendition of judgment, and a majority shall concur to render judgment.

Acts 2014, No. 198, §1, eff. July 1, 2014; Acts 2016, No. 335, §1, eff. June 5, 2016.



RS 47:1436 - Determination of which appellate court has jurisdiction

§1436. Determination of which appellate court has jurisdiction

A. A decision or judgment of the board in a case against a state collector may be reviewed as follows:

(1) In the case of an individual, by the court of appeal for the parish in which he is domiciled, or if not domiciled in any parish, then by the court of appeal for the parish of East Baton Rouge.

(2) In the case of a juridical person, except as provided in Paragraphs (3) and (4) of this Subsection, by the court of appeal for the parish of East Baton Rouge.

(3) In the case of a corporation which has a principal office or agency in Louisiana, then by the court of appeal for the parish where such principal office or agency is located.

(4) In the case of an agreement between the state collector and taxpayer, then by the court of appeal as stipulated in the agreement.

B. A judgment of the board in a case against a local collector may be reviewed as follows:

(1) In the court of appeal for the parish where the tax being litigated is levied, except as provided for in Paragraph (2) of this Subsection.

(2) In the case of an agreement between the local collector and taxpayer, then by the court of appeal as stipulated in the agreement.

C. A judgment of the board in cases that have been consolidated by a joint motion of all parties, including a state collector, may be reviewed as provided for in Subsection A of this Section.

D. A judgment of the board in cases that have been consolidated by a joint motion of all parties may be reviewed as provided for in Subsection B of this Section, with the parish of venue designated in the joint motion.

Acts 2014, No. 640, §2, eff. June 12, 2014.



RS 47:1437 - Effect of final judgment

§1437. Effect of final judgment

A. When the decision or judgment of the board which has become final contains a finding that the taxpayer is liable for the payment of an amount of tax, interest and penalty, such amount shall be paid by the taxpayer upon notice and demand from the collector, and shall be collectible by distraint and sale, as provided in R.S. 47:1570 through 1573, or 337.57 through 337.60, or any other means provided for in Chapter 2-D of Subtitle II of this Title for a local collector.

B. When the decision or judgment of the board which has become final contains a finding that the taxpayer is entitled to receive a refund or credit of an overpayment, the collector shall promptly enter the credit or make the refund, as the case may be.

C. In addition to the remedies provided for in this Section, or in any other applicable law, a final decision or judgment of the board may also be enforced in any manner provided by law for a final judgment of a district court. A writ of mandamus may also be issued to enforce provisions of Subsection B of this Section relating to final judgments.

Acts 2014, No. 640, §2, eff. June 12, 2014; Acts 2016, No. 335, §1, eff. June 5, 2016.



RS 47:1438 - Date judgment becomes final

§1438. Date judgment becomes final

For the purposes of this Title, the date on which a decision or judgment of the board becomes final shall be determined as provided in this Section. The decision or judgment of the board shall become final in either of the following circumstances:

(1) Upon the expiration of the time allowed for filing a motion for review, if no such motion has been duly filed within such time.

(2) If a motion for review of a judgment of the board by the applicable appellate court is timely filed with the board, the judgment of the board or subsequent judgment of the appellate court shall become final in the same manner, and at the same time, as provided for in civil matters under the Code of Civil Procedure.

Acts 2014, No. 198, §1, eff. July 1, 2014; Acts 2015, No. 210, §1, eff. June 23, 2015.



RS 47:1439 - Escrow Account

§1439. Escrow Account

A. The Board of Tax Appeals, with approval of the Cash Management Review Board, shall select a bank or financial institution to serve as fiscal agent of its Escrow Account, hereinafter referred to as "account". This fiscal agent shall distribute funds from the account only on the seventh business day following receipt of a certified copy of an order signed by the chairman of the Board of Tax Appeals, or its local tax judge, or a duly appointed ad hoc judge, as applicable, and attested to by its secretary-clerk who shall affix the board's seal, or upon receipt of a certified final non-appealable order of the relevant appellate or higher court. No such order shall be issued until there is a final and non-appealable judgment in the underlying case. No such order shall be issued except upon a joint motion of all parties, or following a contradictory hearing after service on all parties. The order shall specify the amount payable to the collector, or taxpayer, or the amounts for each.

B. The fiscal agent may be held harmless for any distribution made that complies with the provisions of both this Section and any applicable policies specified for the account by the board or the Cash Management Review Board.

C. The account, and any related funds included therein, shall be subject to audit by the legislative auditor. An annual report of account transactions concerning state cases shall also be submitted to the Cash Management Review Board. An annual report of the account's transactions concerning local cases shall be submitted to the local sales and use tax commission created pursuant to R.S. 47:302(K)(6).

D.(1) Except as provided for in Paragraphs (2) and (3) of this Subsection, the actual amount of interest earned on a taxpayer's deposits held in the Escrow Account shall be added to the principal sum held on deposit in the Escrow Account for that taxpayer and case, and shall be disbursed pursuant to Subsection A of this Section.

(2) In a case against only a state collector, one-tenth of one percent per month of the amount held in escrow for a case, not to exceed the actual amount of interest earned on monies in the Escrow Account from deposits made by a taxpayer in the case, shall be payable to the treasury and, after compliance with Article VII, Section 9(B) of the Constitution of Louisiana, relative to the Bond Security and Redemption Fund, the monies remaining shall be deposited in and credited to the state general fund as self-generated revenues of the Board of Tax Appeals, and may be expended within the board's administrative program.

(3) In a case against a local collector, one-tenth of one percent per month of the amount held in escrow for a case, not to exceed the actual amount of interest earned on monies in the Escrow Account from deposits made by a taxpayer in the case, shall be deposited in and credited to the Local Tax Division Expense Fund, which is hereby created within the account.

E. The board, or its Local Tax Division, may assess a fee related to the optional methods of posting security provided for in R.S. 47:1434(B). This amount shall be determined pursuant to rules and regulations promulgated in accordance with R.S. 47:1413.

F. The board may deposit into the account any funds received from a party for payment of the costs of service of process or for appeal costs, and it may pay the amounts received to the appropriate sheriff for service of process or the appropriate clerk of a court of appeals in the event of an appeal against a decision of the board pursuant to R.S. 47:1434.

G.(1) The local tax judge may also order the payment of monies from the Local Tax Division Expense Fund into the state treasury, and any amount so ordered that remains after compliance with Article VII, Section 9(B) of the Constitution of Louisiana, relative to the Bond Security and Redemption Fund, shall be deposited in and credited to the state general fund as self-generated revenues of the Local Tax Division of the Department of Civil Service, Board of Tax Appeals.

(2) Self-generated revenues of the Local Tax Division made available pursuant to the provisions of Paragraph (1) of this Subsection may be expended for any of the purposes specified in R.S. 47:1406, pursuant to the provisions of that Section restricting their exclusive use to the purposes of the Local Tax Division and the provisions of that Section providing for their retention and carry forward for such purposes.

Acts 2015, No. 210, §1, eff. June 23, 2015.



RS 47:1451 - Waiver of penalties

PART III. WAIVER OF PENALTIES

§1451. Waiver of penalties

Except as otherwise provided by law, whenever the state collector determines to waive or remit the whole or any part of the penalty provided for failure to file any return at the time it became due, the collector's determination shall be submitted to the board for review. If the board finds that the penalty may properly be waived or remitted pursuant to applicable law, it shall approve the action of the collector. Otherwise the board shall reject the proposal to waive or remit, and it shall then be mandatory upon the collector to assess and collect the penalty. Nothing in this Section shall be construed to expand the jurisdiction of the board to reconsider or review a waiver of penalties or any other discretionary functions of a local collector.

Acts 2014, No. 640, §2, eff. June 12, 2014.



RS 47:1471 - Repealed

PART IV. ALCOHOLIC BEVERAGE PERMIT MATTERS

§1471. Repealed by Acts 2014, No. 329, §2, eff. July 1, 2014.



RS 47:1481 - Authority of board to receive and consider claims against the state

PART V. CLAIMS AGAINST THE STATE

§1481. Authority of board to receive and consider claims against the state

Any person who has a claim against the State of Louisiana for money erroneously paid into the State Treasury, or for any other claim, may present such claim to the Board of Tax Appeals, in such form and together with such proofs as the Board of Tax Appeals may require by its rules and regulations. The board shall duly examine into the justice, merits and correctness of each such claim presented to it, and shall officially pass thereon.



RS 47:1482 - Authority of board to conduct investigations

§1482. Authority of board to conduct investigations

The board is authorized to make such examination and investigation as it may deem necessary to determine the correctness of any claim presented; and for that purpose, the board is authorized to employ any expert accountant or clerical assistants that might be necessary. The board may appoint an agent to conduct any investigation, in Louisiana or elsewhere, that may be found necessary in discovering the facts in connection with any claim. The board is authorized to require the claimant to present for the board's inspection all books, papers, documents, receipts, etc., that may have a bearing upon the true facts in connection with any claim presented; and the burden of proof shall always rest with the person presenting any claim against the state for any purpose whatsoever. The board is further authorized to call upon any department or official of the state government or any institution thereof or any citizen to make available to the board any and all information, documents, receipts and papers that will aid it in discovering the correctness and justice of any demand or claim that might be presented to it against the State of Louisiana.



RS 47:1483 - Payment of approved claims

§1483. Payment of approved claims

If the claim is approved and it should be an amount not exceeding one thousand dollars, the chairman of the Board of Tax Appeals shall issue a warrant upon the State Treasurer, for the amount for which the same is approved, stating in said warrant the amount, purposes, and reasons for which the same is drawn. If said claim shall amount to more than one thousand dollars, and is approved by said Board of Tax Appeals, the chairman, giving all the facts and circumstances in connection therewith, shall report the same to the next session of the legislature for its consideration. Provided that where such claim accrues to more than one person, as for example, the heirs or legatees of another, and the claim is determined by the board to be properly due and owing, payment thereof to the party or parties asserting the same before the board shall not be denied because of the failure or refusal of others to join in and assert such claim, but in such event only the portion due such claimant or claimants shall be paid and then only if the amount to be paid to each such claimant does not exceed one thousand dollars.



RS 47:1484 - Satisfaction of claims

§1484. Satisfaction of claims

A. At each regular session of the legislature, an amount shall be appropriated, except as provided in Subsections B and C of this Section, for the purpose of paying any and all claims that might be approved in accordance with the provisions of this Part, and which may be drawn against for the purpose of paying claims that might be duly approved by the Board of Tax Appeals.

B. With the consent of the parties involved, final rulings or judgments of the Board of Tax Appeals concerning the overpayment of severance taxes may be additionally satisfied as provided in R.S. 47:1621.1.

C.(1) When the Board of Tax Appeals has approved a claim against the state for erroneous payments of corporate franchise tax, and the claim is not paid pursuant to Subsection A of this Section within one year of the date the board's approval of the claim becomes final, the secretary of the Department of Revenue and the claimant may agree that the payment of the claim may be taken as an offset against state corporate income or franchise tax liability of the claimant.

(2) Up to twenty-five percent of the total claim approved by the board shall be allowed as an offset in each of the four taxable years immediately following the agreement of the parties to the offset. For each taxable year in which an offset authorized by this Subsection is taken, the amount of the offset shall not exceed the amount of the state corporate income or franchise tax liability against which the offset is taken after application of all income or corporation franchise tax credits. The secretary shall authorize an extension of time not to exceed two years within which an offset may be taken if payment of the amount of the total claim approved is not satisfied after four years.

(3) A party for which the secretary has authorized an offset pursuant to this Subsection may transfer the offset to a member of the party's affiliated group included in the federal consolidated return filed under the Internal Revenue Code. Any offset transferred to a member of the federal consolidated group shall be allowed only as an offset against the same taxes and shall be subject to the same limitations provided in Paragraph (2) of this Subsection. The transfer shall be in accordance with the procedures set forth by rule or on forms or instructions provided by the secretary.

(4) No offset authorized pursuant to this Subsection may be taken prior to July 1, 2017.

Acts 1989, 2nd Ex. Sess., No. 15, §2, eff. July 24, 1989; Acts 2016, No. 335, §1, eff. June 5, 2016.



RS 47:1485 - Legislature not to consider claims not first presented to board

§1485. Legislature not to consider claims not first presented to board

The legislature shall not approve or consider any claim against the state for money erroneously paid into the state treasury, unless the same shall have been first presented to and considered by the Board of Tax Appeals and its report thereon filed with said claim or demand against the state.



RS 47:1486 - No appeal from action of board

§1486. No appeal from action of board

An action of the board rejecting or refusing to approve any claim under this Part may not be appealed to the courts. However, nothing contained in this Part shall deny a claimant whose claim has been rejected by the board the right to sue on the claim in a court of proper jurisdiction when such cause of action is otherwise allowed by law.

Acts 2014, No. 198, §1, eff. July 1, 2014.



RS 47:1501 - ADMINISTRATIVE PROVISIONS

CHAPTER 18. ADMINISTRATIVE PROVISIONS

PART I. GENERAL POWERS AND DUTIES OF COLLECTOR

§1501. Definitions

A. The terms "collector," "collector of revenue," "secretary," or "secretary of revenue," when used in this Title, mean the secretary of the Department of Revenue for the state of Louisiana.

B. The term "Subtitle" means and includes all the Chapters in Subtitle II of this Title 47 and any other Title of the Louisiana Revised Statutes of 1950 except the provisions of Chapter 1 of Subtitle IV of Title 47 of the Louisiana Revised Statutes of 1950 and estate taxes for the assessment, collection, administration, and enforcement of taxes, fees, licenses, penalties, and interest due the state of Louisiana which have been delegated to the Department of Revenue.

C. If any provision of this Chapter is found to be in conflict with the provisions of Chapter 1 of Subtitle IV of Title 47 of the Louisiana Revised Statutes of 1950, the provisions of Chapter 1 of Subtitle IV of said Title 47 shall prevail.

Amended by Acts 1952 No. 142, §1; Acts 1980, No. 141, §1, eff. July 1, 1980; Acts 1984, No. 387, §1, eff. July 6, 1984; Acts 1997, No. 658, §2.



RS 47:1502 - Administration by collector

§1502. Administration by collector

The collector shall collect and enforce the collection of all taxes, penalties, interest and other charges that may be due under the provisions of Sub-title II of this Title and administer the legislative mandates therein contained. To that end, the collector is vested with all the power and authority conferred by this Title, except such as is specifically conferred upon other officials.



RS 47:1502.1 - Merger and consolidation of state tax collector for the city of New Orleans, into the collector of revenue; transfer of functions, records, money, and equipment; additional powers and functions of collector of revenue; transfer of functions, records, mone

§1502.1. Merger and consolidation of state tax collector for the city of New Orleans, into the collector of revenue; transfer of functions, records, money, and equipment; additional powers and functions of collector of revenue; transfer of functions, records, money, equipment and powers to the city of New Orleans

A. By authority of Section 32 of Article III of the constitution of 1921, all of the functions, programs and operations of every kind of the state tax collector for the city of New Orleans are hereby merged and consolidated into the collector of revenue whose duties and functions are of a similar nature or character. The collector of revenue shall exercise the administrative functions of the state tax collector for the city of New Orleans on and after January 1, 1975 as now or hereafter to be authorized to be exercised by the constitution and laws in relation to the administration, management and operations of the functions, programs and operations of the office of state tax collector for the city of New Orleans hereby consolidated and particularly Section 21 of Article XIV and Section 11 of Article X of the constitution of 1921, and R.S. 47:2051 through 47:2114.

(1) The collector of revenue shall have the authority to use the services, personnel and facilities of the city of New Orleans to assist in performing his duties in the issuance of state tax researches, and to deputize one or more employees of the city of New Orleans to certify as to the correctness of said state tax researches.

(2) The city of New Orleans is hereby authorized to charge a fee of six dollars for the services rendered in connection with the issuance of each such tax research.

B. Under the transfer of functions provided for herein, any pending or unfinished business of the state tax collector for the city of New Orleans shall be taken over and be completed by the collector of revenue with the same power and authority as the office from which the functions are transferred, and every act done by the collector of revenue in the exercise of such functions shall be deemed to have the same force and effect under all pertinent provisions of law as if done by the official from whom such functions are transferred.

C. All books, papers, records, money, choses in action and all other property of every kind and description, movable and immovable, real and personal, heretofore possessed, controlled or used by the state tax collector for the city of New Orleans in the exercise of functions hereby transferred, are hereby transferred to the collector of revenue.

D. In addition to the functions, powers and duties otherwise vested in the collector of revenue by the provisions of this section, the collector of revenue shall have and exercise the power and authority to contract with the city of New Orleans to utilize the services and personnel of the city of New Orleans to assist him in the performance of his duties herein transferred including the issuance of tax researches as provided by Section 21 of Article XIV of the constitution of 1921, the handling of tax sales and redemptions of property as provided by Section 11 of Article X of the constitution of 1921 and the performance and/or discharge of such other duties, functions and responsibilities provided by law as the collector of revenue may deem necessary and proper; provided that said contracts shall call for issuance of state tax researches in substantially the same form as that used in 1974, and that the master tax records shall be preserved and kept available for public use.

The contract between the collector of revenue and the city of New Orleans as hereinabove provided for shall contain such terms and provisions as shall be deemed necessary, proper and advisable.

E. Beginning with the taxes levied for the calendar year 1976 and thereafter, the taxes levied by the Board of Levee Commissioners of the Orleans Levee District under its constitutional authority shall be collected by the city of New Orleans upon certification of the rate of the tax to the council of the city of New Orleans, which shall cause the tax to be entered on the tax rolls of the city and collected in the manner and under the conditions and with the interest and penalties prescribed by law for city taxes. Such tax levied by the Orleans Levee District shall be collected at the same time as the collection of taxes levied by the city of New Orleans. The director of finance for the city of New Orleans is hereby authorized to deduct from the aggregate amount of all such taxes collected, a commission in the amount and upon such terms and provisions as shall be agreed upon by and between the Board of Levee Commissioners of the Orleans Levee District and the city of New Orleans and deposit such amount in the general fund of the city of New Orleans, but in no instance shall the commission agreed upon be less than the actual cost of collection. Except as hereinabove set forth, there will be no further deductions as provided in, but not limited to, those deductions provided for in: R.S. 13:933, R.S. 17:696, R.S. 17:829.1, R.S. 33:1453, R.S. 33:5582, R.S. 33:1504, R.S. 47:1910, R.S. 18:1835, R.S. 47:1915, R.S. 16:1105, and R.S. 47:2057. The money then remaining from the total amount collected shall be paid to said board.

The city of New Orleans, as collector of the taxes levied by the Board of Levee Commissioners of the Orleans Levee District, shall exercise all administrative functions necessarily incidental thereto as now or hereafter to be authorized to be exercised by the constitution and laws in relation to the administration, management and operations of the functions, programs and operations of the former state tax collector for the city of New Orleans as provided in Article XIV, Section 21 and Article X, Section 11 of the constitution of 1921, and R.S. 47:2052 through R.S. 47:2114. Any pending or unfinished business of the state tax collector for the city of New Orleans as begun by the collector of revenue shall be taken over and completed by the city of New Orleans, with the same power and authority as the office from which the functions are transferred, and every act done by the city of New Orleans in the exercise of such functions shall be deemed to have the same force and effect under all pertinent provisions of law, as if done by the official from whom such functions are transferred.

Added by Acts 1974, No. 495, §1. Amended by Acts 1975, 1st Ex. Sess., No. 15, §1, eff. Jan. 28, 1975; Acts 1975, No. 741, §1.



RS 47:1503 - Powers of authorized representatives of collector

§1503. Powers of authorized representatives of collector

Any duly authorized representative of the collector, when acting under his authority and direction, shall have the same power as is conferred upon the collector by this Sub-title.



RS 47:1504 - Organization of Department of Revenue

§1504. Organization of Department of Revenue

The collector shall cause to be formulated, and shall prescribe, a definite plan of organization of the Department of Revenue and its procedures to provide for the most effective execution of the purposes of this Sub-title. This plan shall include such elements as unified and systematic procedures, definite allocation of functions to the divisions and other component parts of the department, proper housing and layout of quarters to facilitate supervision, effective routing and flow of work, and coordination of staff efforts in carrying out the procedures prescribed. The collector shall cause to be prepared standard practice instructions for the guidance of all concerned in the operation of the prescribed system, and for placing the prescribed procedures into effect and fitting them to the plan of organization established in accordance with law.



RS 47:1505 - Collector's bond

§1505. Collector's bond

The collector shall give bond in favor of the governor of the state, or his successor in office, in the sum of seventy-five thousand dollars ($75,000.00), conditioned on the faithful performance of the duties imposed on him by this Sub-title. The premium on this bond shall be paid out of the appropriation made for the expenses of the department of revenue. The bond shall be approved by the governor, and shall be filed in the office of the state auditor.



RS 47:1506 - Collector's records

§1506. Collector's records

The collector shall keep a record of all his official acts and shall preserve copies of all rules, decisions and orders made by him. He shall also keep an accurate record showing the name of remitter, amount and type of all taxes paid to him, reports filed with him, and such other records as are necessary to the proper administration and execution of this Sub-title.



RS 47:1506.1 - Microfilm or microfiche records; electronic digitized records

§1506.1. Microfilm or microfiche records; electronic digitized records

A. Permission is hereby given to the secretary of the Department of Revenue to use microfilm, microfiche, or electronic data storage in the recordation, filing, and preservation of all records, forms, and documents referred to in R.S. 47:1506, in order to conserve storage space where the use of such microfilm, microfiche, or electronic data storage is not otherwise prohibited by law.

B. Such microfilm, microfiche, or electronic copy shall be deemed to be an original record for all purposes, and shall be admissible in evidence in all courts or administrative agencies. A facsimile, exemplification, or certified copy thereof shall, for all purposes, be deemed to be a transcript, exemplification, or certified copy of the original.

Added by Acts 1972, No. 68, §1; Acts 1987, No. 6, §1, eff. May 20, 1987; Acts 1992, No. 1033, §1, eff. July 13, 1992; Acts 1997, No. 658, §2; Acts 2001, No. 1032, §15.



RS 47:1507 - Authentication of secretary's records; fees for searching for documents

§1507. Authentication of secretary's records; fees for searching for documents

A. Authentication. Copies of any rule, decision, or order of the secretary, and of any paper or report filed in any office maintained by him in the administration of this Subtitle, may be authenticated under his signature, and when so authenticated, shall be evidence in all courts of this state, with the same force and weight as the originals thereof. For authenticating any such copy, the secretary may charge a fee not to exceed twenty-five dollars.

B. Fees for searching for tax returns. In any case where the taxpayer requests or authorizes the release of copies of any previously filed tax returns or any other document subject to the provisions of R.S. 47:1508, the secretary is authorized to charge a fee, regardless of whether or not the information is located. The fee associated with searching for any return or document shall not exceed fifteen dollars for each year or period requested. For a certified copy of a return or other document, the search fee for each year or tax period requested shall not exceed twenty-five dollars.

C. The secretary shall establish by rules and regulations promulgated pursuant to the Administrative Procedure Act, a reasonable fee schedule to collect fees for authenticating a copy of any document in its records as a true copy, and to collect fees and costs associated with searching for tax returns and correspondence. The fee schedule may be modified by rule or regulation as deemed necessary by the secretary.

D. Money received by the secretary from all fees imposed pursuant to this Section shall be deposited immediately upon receipt into the state treasury and, after compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, shall be designated as self-generated revenues of the Department of Revenue.

Amended by Acts 2015, No. 130, §1, eff. July 1, 2015.



RS 47:1508 - Confidential character of tax records

§1508. Confidential character of tax records

A.(1) Except as otherwise provided by law, the records and files of the secretary of the Department of Revenue or the records and files maintained pursuant to a tax ordinance, excluding ad valorem property taxes and ad valorem property tax assessment rolls, of any political subdivision are confidential and privileged, and no person shall divulge or disclose any information obtained from such records and files except in the administration and enforcement of the tax laws of this state or of a political subdivision of this state.

(2) No person shall divulge or disclose any information obtained from any examination or inspection of the premises or property of any person in connection with the administration and enforcement of the tax laws of this state or a political subdivision of this state except to the taxing jurisdiction of his employment or, in the case of an already existing independent contractor arrangement, to the contracting taxing jurisdiction.

(3) Neither the secretary nor any employee engaged in the administration or charged with the custody of any such records or files shall be required to produce any of them for inspection or use in any action or proceeding, except in an action or proceeding in the administration or enforcement of the tax laws of this state or of a political subdivision.

B. Nothing herein contained shall be construed to prevent:

(1) The delivery to a taxpayer or his duly authorized representative of a copy of any return, report, or any other paper filed by him pursuant to the provisions of this Title or pursuant to the provision of a tax ordinance of a political subdivision.

(2) The publication of statistics so classified as to prevent the identification of any return or report and the items thereof.

(3) The use of reports filed by a taxpayer under one Chapter of this Title or an ordinance of a political subdivision, in an action against the same taxpayer for a tax due under another Chapter of this Title, or another tax ordinance of the political subdivision.

(4) The inspection by the attorney general or other legal representative of the state of the returns, reports, or files relating to the claim of any taxpayer who has brought an action to review or set aside any tax imposed under this Title or by a political subdivision's tax ordinance or against whom an action or proceeding has been instituted in accordance with the provisions thereof.

(5) The furnishing, in the discretion of the secretary or a political subdivision, of any information disclosed by the records or files to any official person of another department or political subdivision of this state, or any other state, or of the United States who is concerned with the administration of taxes and who in fact furnishes or has agreed with the secretary or political subdivision to furnish information contained in the records and files administered by him to the Department of Revenue or the political subdivision on a reciprocal basis; however, no such exchange of information shall be made in contravention of any provision of state or federal law prohibiting the dissemination of such information, nor shall such information be divulged except as provided by law, nor shall income tax records be divulged to any department, agency, or political subdivision of this state, another state, or the United States, except the Department of Revenue, or equivalent agency of another state, or the Internal Revenue Service of the United States and then only on a reciprocal basis. In addition, information divulged under this Subsection shall only be given to an agency which has agreed in advance to respect the confidentiality of such information.

(6) The secretary from disclosing to any person the name and address of any person who is registered and holds a license to operate within this state for motor fuel tax purposes, but the secretary shall not disclose any tax data whatsoever with respect to the licensee, except for information provided to the Louisiana Department of Agriculture and Forestry for the enforcement of Chapter 30 of Title 3 of the Louisiana Revised Statutes of 1950. Any information so furnished shall be considered and held confidential and privileged by the Department of Agriculture and Forestry to the same extent heretofore provided. The Department of Agriculture and Forestry shall not disclose or be required to disclose any information obtained under this Paragraph unless the disclosure is ordered by a court of competent jurisdiction or agreed upon in writing by the registered licensee.

(7) The furnishing or publication of the whole or any part or extract of the motor vehicle license reports, or list of permit holders, or similar information not generally considered confidential.

(8) The secretary from disclosing the name and address of any taxpayer who has filed an income or corporation franchise tax return, but he shall not disclose any tax data whatsoever with respect to any taxpayer, and such information shall be made available to any taxpayer upon his request.

(9) The furnishing, in the discretion of the secretary, of severance tax information to the Department of Natural Resources to be used solely for the coordination and verification of revenue and production data relative to mineral resources produced within the state. Any information so furnished shall be considered and held confidential and privileged by the Department of Natural Resources to the same extent as heretofore provided.

(10) The secretary or political subdivision from disclosing to the legislative auditor, or any members of his staff designated by him, those papers, books, documents, including tax returns and tax return information, films, tapes, and any other forms of recordation, including but limited* to computers and recording devices which the legislative auditor, in his discretion, deems necessary for the purpose of making an examination and audit of the books and accounts of the Department of Revenue, as provided in R.S. 24:513.1, or a political subdivision. Any information so furnished shall be considered confidential and privileged by the legislative auditor, and members of his staff, to the same extent as heretofore provided.

(11) The secretary from disclosing to any person upon request the name and address of any registered wholesale tobacco dealer who holds a license or permit to operate within this state, but the secretary shall not disclose any tax data whatsoever with respect to the wholesaler, except for information provided to the tobacco settlement enforcement unit of the Louisiana Department of Justice for the enforcement of Parts XIII and XIII-A of Chapter 32 of Title 13 of the Louisiana Revised Statutes of 1950 or to the Louisiana Office of Alcohol and Tobacco Control for the enforcement of Chapter 7 of Title 26 of the Louisiana Revised Statutes of 1950. Such disclosure shall include any and all data with respect to dealers, including but not limited to any wholesaler or retailer, as well as manufacturer, sales entity affiliate, or importer. The secretary, attorney general, and commissioner shall share with each other the information received under the provisions of R.S. 13:5061 et seq., 5071 et seq., R.S. 26:901 et seq., and R.S. 47:841 et seq. and may share such information with other federal, state, or local taxing agencies or law enforcement authorities only for purposes of enforcement of those Sections and the corresponding laws of other states. The secretary, attorney general, and commissioner may share information received under this Paragraph with the professional services firm or firms retained for the purpose of calculating the tobacco revenue owed to the state pursuant to the Master Settlement Agreement executed on November 23, 1998, as well as any subsequent agreements that may be executed pertaining to the Master Settlement Agreement. Any information shared or furnished shall be considered and held to be confidential and privileged by the professional services firm or firms. The attorney general, commissioner, or secretary may also disclose any information obtained under this Paragraph pursuant to an order by a court of competent jurisdiction or if agreed upon in writing by the registered wholesale or retail tobacco dealer, sales entity affiliate, importer, or manufacturer. The disclosure of information by the attorney general, commissioner, or secretary permitted by this Paragraph shall not constitute a violation of any other provisions in law.

(12) The furnishing, in the discretion of the secretary, of severance tax information to the Department of Wildlife and Fisheries to be used solely for the coordination and verification of revenue and production data relative to shell, sand, gravel, and fill material resources produced within the state. Any information so furnished shall be considered and held confidential and privileged by the Department of Wildlife and Fisheries to the same extent heretofore provided.

(13) The furnishing, in the discretion of the secretary, of severance tax information to the Department of Agriculture and Forestry, through the office of forestry, to be used solely for the coordination and verification of revenue and production data relative to timber resources produced within the state. Any information so furnished shall be considered and held confidential and privileged by the Department of Agriculture and Forestry to the same extent heretofore provided.

(14) A sales and use tax commission contracting with a political subdivision for the collection of taxes from disclosing to the internal auditor of the political subdivision, or any members of his staff designated by the auditor, those papers, books, documents, including tax returns and tax return information, films, tapes, and any other forms of recordation, including but not limited to computers and recording devices which the internal auditor deems necessary for the purpose of making an examination and audit of the books and accounts of the sales and use tax commission. Any information so furnished shall be considered confidential and privileged by the internal auditor, and members of his staff, to the same extent as heretofore provided.

(15) The secretary of the department, the executive director of the Louisiana Workforce Commission, or any political subdivision from disclosing to the Louisiana Lottery Corporation information regarding whether or not a lottery vendor or retailer applicant, as defined in R.S. 47:9002, is current in the filing of all applicable tax returns and reports, and in payment of all taxes, interest, and penalties owed to the state of Louisiana or to any taxing political subdivision. Any information so furnished shall be considered and held confidential and privileged by the Louisiana Lottery Corporation to the same extent as heretofore provided.

(16) The furnishing, in the discretion of the secretary, of oil spill contingency fee information to the office of the Louisiana oil spill coordinator within the office of the governor, such information to be used solely in the exercise of the powers, duties, functions, and responsibilities of that office as provided by law. Any information so furnished shall be considered and held confidential and privileged by the office of the Louisiana oil spill coordinator to the same extent heretofore provided.

(17) The furnishing of a taxpayer's reported federal adjusted gross income as requested by the office of student financial assistance when based on certification by the office that the confidentiality of such information will be respected and that it holds an agreement signed by the taxpayer authorizing the release of this information for the purpose of considering the eligibility of the taxpayer's beneficiary for a tuition assistance grant under the Louisiana Student Tuition Assistance and Revenue Trust Program as provided for by Chapter 22-A of Title 17 of the Louisiana Revised Statutes of 1950 or for the purpose of considering the eligibility of the taxpayer's dependent child for an award under the Louisiana Taylor Opportunity Program for Students as provided for by Chapter 20-G of Title 17 of the Louisiana Revised Statutes of 1950.

(18)(a) The secretary from disclosing the name and address of any taxpayer who is delinquent in the payment of any tax collected by the secretary at such time as all assessments have become final and collectible by distraint and sale.

(b) Any disclosure shall only be made after the secretary provides written notice by registered mail to the taxpayer. The notice shall inform the taxpayer of the secretary's intention to publish the fact of the taxpayer's tax delinquency and other tax information authorized by Subparagraph (c) for failure to pay the amount due. The notice shall give the taxpayer thirty days from the date of the notice to pay the total amount of tax, penalty, and interest due prior to publication or to make arrangements to pay the tax, penalty, and interest due.

(c) At such time as the notice provisions of this Paragraph have been satisfied, the secretary may disclose the name and address of the taxpayer, the type of delinquent taxes due, and the total amount of tax, penalty, and interest due. If the taxpayer is a business entity, the secretary may additionally name any owner who owns at least a fifty percent ownership interest in the entity. No other taxpayer information may be disclosed. The disclosure may be made in any newspaper, magazine, or in electronic media, such as television or the Internet.

(19) The secretary, in order to implement the provisions of R.S. 56:303(E), from disclosing to the Department of Wildlife and Fisheries upon the request of the secretary of the Department of Wildlife and Fisheries or his designee a list of the names and social security numbers of those persons issued a certificate of exemption pursuant to R.S. 47:305.20(B).

(20) The secretary, in order to implement the provisions of R.S. 51:936(C), from disclosing to the Department of Economic Development, upon request of the secretary of economic development, information from the state returns and reports of a taxpayer who has applied to or contracted with the Department of Economic Development for assistance, including but not limited to tax incentives, economic development programs, financial assistance, cooperative endeavor agreements, or technical assistance. The secretary shall not disclose any data from those returns or reports provided by the Internal Revenue Service. Any information so furnished shall be considered and held confidential and privileged by the Department of Economic Development to the same extent heretofore provided.

(21) The furnishing, in the discretion of the secretary, of International Fuel Tax Agreement tax information to the Department of Public Safety and Corrections, public safety services, to be used both solely for the coordination and verification of information relating to the International Registration Plan. Any information so furnished shall be considered and held confidential and privileged by the Department of Public Safety and Corrections, public safety services, to the same extent as heretofore provided.

(22) The furnishing, in the discretion of the secretary, of gasoline and motor fuels and special fuels tax information to the Department of Agriculture and Forestry to be used solely for the coordination and verification of information relating to gasoline and motor fuels and special fuels. Any information so furnished shall be considered and held confidential and privileged by the Department of Agriculture and Forestry to the same extent as heretofore provided.

(23) The furnishing of, upon the request of the secretary of the Department of Children and Family Services or her designee, the address and social security number of the person designated by Department of Children and Family Services as an absent parent for the purpose of implementing the provisions of R.S. 46:236.1.1 et seq., the family and child support program.

(24) The furnishing to the Office of Financial Institutions documents and other materials submitted by a Louisiana Community Development Financial Institution or by qualified Louisiana businesses as provided for in R.S. 51:3093.

(25) The furnishing of, upon request, the following information provided to the Department of Revenue in an application for the Louisiana new markets tax credit, R.S. 47:6016, for all qualified equity investments made on or after July 1, 2008: the name of the original investor, a detailed description and the location of the qualified low-income business, the total amount of the qualified equity investment, and the total amount of Louisiana new markets tax credits earned.

(26) The furnishing in the discretion of the secretary, of information to the treasurer of the state of Louisiana to be used solely to determine verification of the amount of sales tax, penalty, or interest paid by a person requesting a refund pursuant to R.S. 39:100.71 for any sales tax, penalty, or interest paid on a purchase made on or after September 1, 2005, through December 31, 2006, of any manufactured home used solely as residential housing. Any information so furnished shall be considered and held confidential and privileged by the treasurer by the same extent heretofore provided.

(27) The furnishing, in the discretion of the secretary, of information to the Department of Culture, Recreation and Tourism to be used solely to determine the economic impact and viability of art, historical, or cultural districts created within the state. Any information so furnished shall be considered and held confidential and privileged by the Department of Culture, Recreation and Tourism to the same extent heretofore provided.

(28) The sharing or furnishing, in the discretion of the secretary, of information to the Louisiana Workforce Commission for the purposes of determining, investigating, or prosecuting fraud related to all areas administered by the Louisiana Workforce Commission. Any information shared or furnished shall be considered and held confidential and privileged by the Louisiana Workforce Commission to the same extent heretofore provided.

(29) The sharing or furnishing, in the discretion of the secretary, of a taxpayer's reported postsecondary education and employment information to the Louisiana Board of Regents for purposes of generating data related to the success of Louisiana's postsecondary graduates in the workforce. Any information shared or furnished shall be considered held confidential by the Louisiana Board of Regents to the same extent provided for in Subsection A of this Section.

(30)(a) The secretary from annually disclosing, beginning September 1, 2012, to the Louisiana Clerks of Court Association, a list of each taxpayer who filed a return for the previous calendar year, which shall include only the taxpayer's name, address, and the last four digits of the taxpayer's social security number. The list shall be provided in an electronic format without cost to the Louisiana Clerks of Court Association.

(b) Upon written request of any district clerk of court, the Louisiana Clerks of Court Association shall provide to the clerk the electronic list for the respective parish.

(c) Neither the list provided by the secretary pursuant to this Paragraph nor the list provided by the Louisiana Clerks of Court Association pursuant to this Paragraph shall be considered a public record; however, the jury venire roll constructed by the district clerk of court shall be considered a public record.

(31) The sharing or furnishing, in the discretion of the secretary, of information to the Public Service Commission for the purposes of determining, investigating and enforcing the provisions of R.S. 45:1177. Any information shared or furnished shall be considered and held confidential and privileged by the Public Service Commission to the same extent provided for in Subsection A of this Section.

(32) The furnishing of information to the secretary of the Senate and the clerk of the House of Representatives regarding whether any person nominated or appointed to a board, commission, committee, corporation, district, or other office or position that requires confirmation, approval, or election by the Senate or the House of Representatives has filed tax returns or owes a liability for the previous five years. Any information so furnished shall be considered confidential and privileged by the Senate or the House of Representatives to the same extent provided for in Subsection A of this Section.

(33) The sharing or furnishing, in the discretion of the secretary, of information to the Department of Health and Hospital's tax filing unit for the purposes of complying with mandatory requirements in accordance with federal law.

(34) The furnishing of information as requested by the transferor pursuant to the provisions of R.S. 47:1524(G).

(35) The secretary, in order to implement the provisions of R.S. 14:202.2, from disclosing the following information to the office of the attorney general upon the request of the attorney general or his designee:

(a) A list of the taxpayers claiming the tax credit authorized by R.S. 47:6030.

(b) The taxpayer's submitted Form R-1086 and supporting documentation.

(c) The amount of the credit received by the taxpayer pursuant to R.S. 47:6030.

(36) The sharing or furnishing, in the discretion of the secretary, of information to the Louisiana Office of Alcohol and Tobacco Control for the purposes of carrying out its administrative function of providing the state with an effective regulatory system for the alcoholic beverage and tobacco industries. Any information shared or furnished shall be considered and held confidential and privileged by the Louisiana Office of Alcohol and Tobacco Control to the same extent provided for in Subsection A of this Section.

(37) The sharing or furnishing of information to the Louisiana Department of Health for the purposes of monitoring the implementation and operation of the provisions of R.S. 47:297.13.

(38) Beginning January 1, 2016, the sharing or furnishing of a complete record of all waiver of penalties that exceed twenty-five thousand dollars with the House Ways and Means and Senate Revenue and Fiscal Affairs Committees. Any taxpayer who accepts the remittance or waiver of penalties shall be deemed to have consented to the submission of the complete record of the remittance or waiver of penalty to the House Ways and Means and the Senate Revenue and Fiscal Affairs Committees. This provision shall not apply to any penalty the secretary remits or waives in accordance with rules and regulations promulgated pursuant to the Administrative Procedure Act regarding the remittance or waiver of penalties under the department's voluntary disclosure program.

(39) The sharing or furnishing, in the discretion of the secretary, of information in response to a court-ordered subpoena requested by the Louisiana Office of the Inspector General, the Louisiana Attorney General's office or a Louisiana District Attorney's Office in connection with or related to an ongoing criminal investigation being conducted and/or a criminal proceeding pending in a court of competent jurisdiction in the State of Louisiana.

(40) The sharing or furnishing, in the discretion of the secretary, of information in response to a court-ordered subpoena requested by a United States Attorney's Office in connection with or related to an ongoing criminal proceeding pending in a court of competent jurisdiction in the State of Louisiana. This provision shall also include the sharing or furnishing of information requested by a United States' Attorney's Office in connection with a federal grand jury subpoena.

C. Whoever violates any provision of this Section by divulging information unlawfully shall be punished by imprisonment for not more than two years or fined not more than ten thousand dollars, or both.

Acts 1960, No. 372, §1; Acts 1971, No. 160, §1; Acts 1975, No. 463, §1; Acts 1976, No. 89, §1, eff. Jan. 1, 1977; Acts 1976, No. 611, §1; Acts 1979, No. 169, §3; Acts 1979, No. 587, §1; Acts 1983, No. 368, §1; Acts 1983, No. 172, §1, eff. Oct. 1, 1983; Acts 1986, No. 634, §2; Acts 1986, No. 766, §2; Acts 1987, No. 547, §1; Acts 1990, No. 35, §1; Acts 1990, No. 460, §1; Acts 1991, No. 1, §1, eff. May 30, 1991; Acts 1992, No. 168, §1, eff. June 8, 1992; Acts 1992, No. 447, §4, eff. June 20, 1992; Acts 1997, No. 1416, §3, eff. July 15, 1997; Acts 1998, 1st Ex. Sess., No. 165, §2, eff. May 7, 1998; Acts 2001, No. 257, §1; Acts 2001, No. 435, §1, eff. June 15, 2001; Acts 2003, No. 250, §2; Acts 2003, No. 1068, §3, eff. July 2, 2003; Acts 2004, No. 699, §2; Acts 2005, No. 252, §2, eff. July 1, 2006; Acts 2005, No. 383, §1, eff. June 30, 2005; Acts 2005, 1st Ex. Sess., No. 29, §1, eff. Nov. 29, 2005; Acts 2007, No. 345, §1, eff. June 30, 2007; Acts 2008, 2nd Ex. Sess., No. 4, §1, eff. March 24, 2008; Acts 2008, No. 121, §1; Acts 2008, No. 468, §2, eff. July 1, 2008; Acts 2008, No. 652, §3, eff. July 1, 2008; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2010, No. 617, §1; Acts 2010, No. 877, §3, eff. July 1, 2010; Acts 2011, No. 397, §1; Acts 2012, No. 459, §1; Acts 2012, No. 849, §1; Acts 2013, No. 221, §3; Acts 2013, No. 399, §3, eff. June 17, 2013; Acts 2013, No. 418, §1, eff. June 21, 2013; Acts 2014, No. 682, §2, eff. June 18, 2014; Acts 2014, No. 734, §1, eff. June 19, 2014; Acts 2015, No. 117, §1, eff. June 19, 2015; Acts 2015, No. 128, §1, eff. July 1, 2015.

*As appears in enrolled bill.



RS 47:1508.1 - Unauthorized disclosure of information

§1508.1. Unauthorized disclosure of information

A. Any officer, employee, or agent or any former officer, employee, or agent of the state of Louisiana or of any political subdivision of the state who unlawfully discloses any information obtained from a return of a taxpayer or records and files of the secretary of the Department of Revenue, contrary to the provisions of R.S. 47:1508, shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than ten thousand dollars or be imprisoned for not more than two years, or both.

B. Nothing contained in this Section shall be construed to prevent such persons from disclosing a return of a taxpayer or the records of the secretary as authorized by law in any Board of Tax Appeals or other judicial proceeding in which the state or any political subdivision thereof is a party.

Added by Acts 1976, No. 88, §1. Amended by Acts 1979, No. 587, §1; Acts 1997, No. 658, §2; Acts 2014, No. 198, §1, eff. July 1, 2014.



RS 47:1509 - Publication of tax information

§1509. Publication of tax information

The collector may prepare and publish materials and memoranda concerning Louisiana tax matters as he deems will be of public interest, and may make nominal charges for such materials to defray the costs involved in such preparation and publication.



RS 47:1510 - Preservation of returns and reports

§1510. Preservation of returns and reports

A. All returns and reports filed with the Department of Revenue pursuant to the provisions of this Title, except as otherwise provided for in this Section, may be destroyed by order of the secretary after five years from the last day of December of the year in which the tax to which the records pertain became due, but not less than one year after the receipt of the last payment of tax to which such records pertain.

B. Subsection A of this Section shall not apply to internally generated reports used for the processing of tax information. The secretary shall have the authority to establish procedures for the destruction of these reports.

Amended by Acts 1982, No. 212, §1; Acts 1997, No. 658, §2.



RS 47:1511 - Power to make rules and regulations

§1511. Power to make rules and regulations

In addition to specific authority granted to the secretary elsewhere, the secretary is authorized to prescribe rules and regulations to carry out the purposes of this Title and the purposes of any other statutes or provisions included under the secretary's authority. These rules and regulations shall be promulgated pursuant to the provisions of the Administrative Procedure Act and will have the full force and effect of law.

Amended by Acts 1958, No. 168, §1; Acts 2003, No. 39, §1, eff. May 23, 2003.



RS 47:1512 - Power to employ counsel; attorney fees

§1512. Power to employ counsel; attorney fees

A. The collector is authorized to employ private counsel to assist in the collection of any taxes, penalties, or interest due under this Title, or to represent him in any proceeding under this Title. The private counsel employed by the collector in accordance with this Section may be paid reasonable attorney fees and reasonable expenses out of current collections of the particular tax at issue, not to exceed ten percent of the taxes, penalties, and interest at issue.

B. If any taxes, penalties, or interest due under this Title are referred to an attorney for collection of a delinquent account after the assessment has become final, an additional charge for attorney fees, in the amount of ten percent of the taxes, penalties, and interest due, shall be paid by the taxpayer.

Acts 2009, No. 493, §2, eff. July 10, 2009.



RS 47:1513 - Power to administer oaths

§1513. Power to administer oaths

The collector or his authorized representatives may take the oath of any person signing any application, deposition, statement or report required by the provisions of this Sub-title, or administer such other oaths as may be necessary for the purpose of enforcing and administering the provisions of this Sub-title; provided however, that any form, affidavit or oath required by the Department of Revenue in connection with the issuance of a motor vehicle license plate may be signed before any revenue deputy or notary public, at the option of the person applying for said license plate.

Amended by Acts 1968, No. 558, §1.



RS 47:1514 - Power to extend time to file returns and pay tax

§1514. Power to extend time to file returns and pay tax

Upon the written request of the taxpayer and for good cause shown, the collector may grant reasonable extensions of time for the filing of returns and payment of tax due under this Sub-title; provided that such extensions of time shall not exceed six months in the case of income taxes, thirty calendar days in the case of sales taxes, and sixty calendar days in the case of any other tax due under this Sub-title. Whenever such an extension is granted, the return or tax for which the extension is granted shall not become delinquent until the expiration of the extension period; but interest will accrue on the tax during the period of the extension, such interest to be computed in all cases from the date the tax would have become delinquent in the absence of an extension.



RS 47:1515 - Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.

§1515. Repealed by Acts 2003, No. 73, §3, eff. July 1, 2003.



RS 47:1515.1 - Sales tax refund; new housing construction

§1515.1. Sales tax refund; new housing construction

A. Any person who restores, renovates, or rehabilitates an existing structure or builds or causes the building of a new house and associated improvements in an approved housing development area pursuant to the provisions of R.S. 40:582.1 through 582.7 shall be entitled to a refund of the amount of local sales tax paid and collected under the provisions of R.S. 47:1515, if any, as a consequence of the purchase of materials used in the construction of such new house upon showing that he has complied with the provisions of R.S. 40:582.7.

B. The secretary of the Department of Revenue is authorized to prescribe the forms and regulations for use in carrying out the provisions of this Section.

Acts 1984, No. 292, §2; Acts 1997, No. 658, §2.



RS 47:1515.2 - Authority to collect fees; office of conservation

§1515.2. Authority to collect fees; office of conservation

A. The secretary of the Department of Revenue is hereby authorized to enter into an agreement with the Department of Natural Resources, office of conservation, at the request of the commissioner of conservation, to collect fees assessed by the office of conservation.

B. The agreement between the Department of Revenue and the Department of Natural Resources, office of conservation shall be executed by the secretary of the Department of Revenue and the commissioner of conservation. The agreement shall provide the manner of collection, the fees to be collected, and the costs of collection, if any, to be paid by the office of conservation, and such other terms and conditions necessary to effectuate the agreement.

Acts 1995, No. 98, §1; Acts 1997, No. 658, §2.



RS 47:1515.3 - Authority to collect severance taxes; Department of Agriculture and Forestry

§1515.3. Authority to collect severance taxes; Department of Agriculture and Forestry

A. The secretary is hereby authorized to enter into an agreement with the Department of Agriculture and Forestry to collect timber severance taxes assessed by the Department of Revenue.

B. The agreement between the Department of Revenue and the Department of Agriculture and Forestry shall be executed by the secretary of the Department of Revenue and the commissioner of the Department of Agriculture and Forestry. The agreement shall include, but not be limited to the manner of collection, the amount of timber severance taxes to be collected, an administrative fee, examination of records and documents, a collection fee equal to the cost of collection not to exceed fifteen percent of the total liability to be paid to the Department of Agriculture and Forestry by the severance tax debtor, and such other terms and conditions necessary to effectuate the agreement.

C. The commissioner of the Department of Agriculture and Forestry, to the extent he deems it necessary and appropriate to implement the provisions of an agreement authorized by this Section, may employ and appoint a director who shall be in the unclassified service.

D. The secretary shall provide information to the Department of Agriculture and Forestry concerning the accounts of taxpayers only to the extent necessary for the Department of Agriculture and Forestry to fulfill the terms of the agreement. The Department of Agriculture and Forestry shall provide information regarding timber severance taxes to the Department of Revenue in accordance with the terms of the agreement. The information furnished by the Department of Revenue and the Department of Agriculture and Forestry to each other under the agreement shall be considered confidential and privileged by the Department of Agriculture and Forestry employees, to the same extent as provided by R.S. 47:1508.

Acts 2008, No. 901, §1, eff. July 1, 2008; Acts 2009, No. 468, §1.



RS 47:1516 - Out-of-state debt collection

§1516. Out-of-state debt collection

A. To facilitate the collection of taxes, interest, penalties, and fees due to the Department of Revenue under any provision of this Title, the secretary is authorized to enter into contracts with collection contractors for the purpose of debt collection on behalf of the secretary, pursuant to the provisions of R.S. 39:1481 et seq.

B. The secretary shall enter into such contracts only with respect to the collection of obligations that have become collectible by distraint and sale, as provided by this Chapter, from debtors whose identifiable assets subject to distraint in Louisiana, are insufficient to satisfy the obligations owed. The contracts shall provide, at the discretion of the secretary, the rate of payment and the manner in which compensation for services shall be paid. The tax debtor shall pay the full amount of any additional charge for collection of any taxes, penalties, or interest which are referred to a collection contractor.

C. The secretary shall provide information to collection contractors concerning the accounts of individual debtors only to the extent necessary for the collection contractor to fulfill his contractual obligation. The information furnished by the secretary shall be considered confidential and privileged by the collection contractor and members of his staff, to the same extent as provided by R.S. 47:1508.

D. Prior to entering into any contract authorized pursuant to this Section, the secretary shall require a performance bond from the collection contractor in an amount not to exceed one hundred thousand dollars.

E. With the approval of the secretary, the collection contractor may file suit, at his expense, in the name of the secretary in the courts of other states for the purpose of collecting tax debt.

F. The provisions of this Section shall not be construed to affect in any manner any rights and remedies available to a tax debtor under this Chapter.

G. For purposes of this Section, "collection contractor" means one or more private persons, companies, associations, or corporations who provide debt collection services outside the state.

Acts 1988, No. 49, §1, eff. June 17, 1988; Acts 1997, No. 658, §2.



RS 47:1516.1 - In-state debt collection

§1516.1. In-state debt collection

A.(1) To facilitate the collection of taxes, interest, penalties, and fees due to the Department of Revenue under any provision of this Title, the secretary is authorized to enter into contracts with collection contractors for the purpose of debt collection on behalf of the secretary, pursuant to the provisions of R.S. 39:1481 et seq.

(2) The secretary may only enter into such contracts after the requirements of Subsection B are met.

(3) The criteria to be considered in selecting collection contractors are as follows:

(a) Fees charged.

(b) Organizational structure.

(c) Governmental accounts experience.

(d) Computer capabilities including the ability to generate reports and formatting.

(e) Collection methodology.

(f) Financial stability.

(g) Personnel resources.

B. Once an obligation has become collectible by distraint and sale, as provided in this Chapter, the secretary shall send a notice to the taxpayer at the address given in the last report filed by said taxpayer, or to any address obtainable from any private entity which will provide such address free of charge or from any federal, state, or local government entity, including but not limited to the United States Postal Service or from United States Postal Service certified software informing him of the following:

(1) That his obligation is a final judgment.

(2) All the actions the secretary is authorized to take in order to collect the debt.

(3) That if the debt is not paid within sixty days of the date of the notice, a collection fee not to exceed twenty-five percent of the total liability will be charged to the account.

C. The tax debtor shall pay the full amount of any additional charge for the collection of any taxes, interest, penalties, or fees. If an account is referred to a collection contractor, the additional charge shall be paid to the collection contractor.

D. The secretary shall provide information to collection contractors concerning the accounts of individual debtors only to the extent necessary for the collection contractor to fulfill his contractual obligation. The information furnished by the secretary shall be considered confidential and privileged by the collection contractor and members of his staff, to the same extent as provided by R.S. 47:1508. Collection contractors may not take any action which exceeds the authority of the secretary and must follow fair debt collection practices as described in Sections 1692 through 1693r of Title 15 of the United States Code.

E. Prior to entering into any contract authorized pursuant to this Section, the secretary shall require a performance bond, cash, or securities from the collection contractor in an amount not to exceed one hundred thousand dollars.

F. With the approval of the secretary, the collection contractor may file suit, at his expense, in the name of the secretary in the courts of this state for the purpose of collecting tax debt.

G.(1) The provisions of this Section shall not be construed to affect in any manner any rights and remedies available to a tax debtor under this Chapter.

(2) In the case of a spouse who qualifies for liability relief under the innocent spouse provisions in R.S. 47:101(B)(7)and 1584, the provisions of this Section shall not apply.

H. For purposes of this Section, "collection contractor" means the attorney general or one or more private persons, companies, associations, or corporations who provide debt collection services inside the state.

I. Notwithstanding any other provisions of this Section, the attorney general shall have a right of first refusal for all accounts the secretary decides to send to a collection contractor. A list of such accounts shall be compiled by the secretary and forwarded to the attorney general for the exercise of his right of first refusal. The right of first refusal shall be exercised within thirty days of the date of mailing or electronic transmission of the list. If the attorney general fails to exercise his right of first refusal within thirty days, the secretary may send the accounts to any collection contractor meeting the requirements of Paragraph (A)(3) of this Section. When the attorney general accepts an account for collection, the collection fee shall not exceed fifteen percent of the total liability. If the attorney general refuses to accept an account, then the secretary may send the accounts to any collection contractor meeting the requirements of Paragraph (A)(3) of this Section.

Acts 2001, No. 763, §1, eff. June 25, 2001; Acts 2005, No. 295, §1, eff. June 29, 2005.



RS 47:1517 - Tax exemption budget

§1517. Tax exemption budget

A. No later than the first day of March the secretary of the Department of Revenue shall prepare and submit to the governor and the legislature a tax exemption budget in the manner set forth in this Section.

B.(1) The annual tax exemption budget shall include the following:

(a) Each tax exemption, its statutory citation, and its purpose.

(b) The revenue loss to the state caused by each tax exemption for the three preceding years, the estimated revenue loss to the state caused by each tax exemption for the current fiscal year, and the estimated revenue loss to the state caused by each tax exemption for the ensuing fiscal year.

(c) The estimated cost of administering and implementing each tax exemption for the three preceding fiscal years, the current fiscal year, and the ensuing fiscal year.

(2) The tax exemptions in the annual tax exemption budget shall also be organized in an additional opening schedule as follows:

(a) Agricultural/Rural: a tax exemption that pertains to a business or person being located in a rural area; or, engaging in an agricultural trade/business.

(b) Business Environment: a tax exemption that encourages competitiveness with other states by impacting the tax burden of business entities that engage in specific activities that include holding or maintaining inventory or property in the state, using or deriving benefit from water, electric power, energy or any other utility type resources, or buying, leasing, renting or selling machines or equipment used for the production, modification, creation or facilitation of tangible personal property in the state, or using consumables in the manufacturing process that does not become a part of the final product, including the following:

(i) Inventory Tax Ad Valorem.

(ii) Business Utilities Sales Tax.

(iii) Manufacturing Machinery and Equipment.

(iv) Direct Inputs and Consumables.

(c) Corporate Income Tax Formula: a tax exemption that is unique or specific to Louisiana and relates to assisting, guiding or aiding a business entity in determining the amount of its income for Louisiana tax purposes.

(d) Dealers and Vendors Compensation and Discounts: a tax exemption that encourages either the timely filing of a return, report, form or document or the timely payment of a tax, fee or other amount due.

(e) Educational Breaks for Educational Institutions: a tax exemption that pertains to an entity that engages in a specified activity that provides or facilitates the act of learning, or, an entity or institution who provides or facilitates learning.

(f) Educational Breaks for Individuals: a tax exemption that pertains to an individual who engages in a specified activity that is beneficial to, or provides or facilitates the act of learning.

(g) Incentives: a tax exemption that encourages a particular or specified economic activity by modifying the tax burden of the economic activity or behavior that is taking place. Categories of incentives include those, that spur the hiring of employees by business, or that are administered by and through a contract with the department of:

(i) Economic Development.

(ii) Culture, Recreation & Tourism.

(iii) Environmental Quality.

(iv) Revenue, including those for Severance Tax (that is not a part of the normal taxing scheme of other states).

(h) Louisiana Constitutional Mandates: a tax exemption outlined in the state constitution that modifies the tax burden.

(i) Non-itemized Sales and Use Tax Exclusions and Exemptions: a sales tax exemption that is not individually itemized on a Louisiana sales tax return before March 2016 and is therefore not assigned a value in the Tax Exemption Budget.

(j) Normal Tax Structure: an exemption that is commonly used or implemented in other states; enacted to prevent double taxation; or used to prevent the taxation of direct business inputs. The exemption could be mandated by the federal government, the state to ensure a foreign, tribal, local, municipality or state entity addresses taxes owed to the state, the federal or state government to ensure the protections of commerce across state lines, the state government to determine the taxability of businesses when it incurs losses, or the state government on activities that sever the state's natural resources in a manner that is not unique to Louisiana and widely accepted policy among oil producing states, including the following:

(i) Federal Mandatory.

(ii) Intergovernment.

(iii) Interstate Commerce.

(iv) Net Operating Loss.

(v) Normal Severance.

(k) Personal Income Tax Formula: a tax exemption that assists, guides, or aids an individual in determining Louisiana tax table income after determining Louisiana adjusted gross income.

(l) Retirement, Disability, and Military: a tax exemption that modifies the tax owed by individuals who receive money, including but not limited to wages and interest as a result of this special status or position in life that is recognized by statute.

(m) Specialty Sales Tax Exemptions, including the following:

(i) Sales tax holidays.

(ii) Purchase of a specific item.

(iii) Purchase made by a specific taxpayer.

(iv) Activities of a specific group or organization.

(n) Specialty Income Tax Exemptions, including the following:

(i) Performance of a specific activity.

(ii) Purchase of a specific item.

(iii) Purchase made by a specific taxpayer.

(3) No statute, provision, exemption, exclusion, refundable or nonrefundable credit, rebate or deduction listed in the categories outlined above shall be listed in more than one category without a specific notation of doing such.

(4) The secretary may add additional categories to the additional opening schedule as deemed appropriate and necessary.

C. The annual tax exemption budget shall also include an assessment of each tax exemption based on the following criteria:

(1) Whether or not each tax exemption has been successful in meeting the purpose for which it was enacted, in particular, whether each tax exemption benefits those originally intended to be benefited, and if not, those who do benefit.

(2) Whether each tax exemption is the most fiscally effective means of achieving its purpose.

(3) Unintended or inadvertent effects, benefits, or harm caused by each tax exemption, including whether each tax exemption conflicts with other state laws or regulations.

(4) Whether each tax exemption simplifies or complicates the state tax statutes.

D. The Department of Revenue is authorized to request from any state or local agency or official any information necessary to complete the budget required by this Section. Any such official shall comply with this request.

E. "Tax exemptions" means those revenue losses attributable to provisions of the state tax statutes or rules promulgated pursuant to such statutes, which allow a special exclusion, exemption, or deduction from gross income or sales or which provide a special credit, a preferential rate of tax, or a deferral of tax liability.

F. The House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs, hereinafter referred to as "committees", shall conduct hearings on the tax exemption budget every odd-numbered year, to be concluded thirty days before the beginning of the regular session of the Louisiana Legislature. The committees shall analyze and consider tax exemptions which have caused revenue loss to the state of ten million dollars or more in any one of the last three fiscal years. From time to time, the committees may report to the legislature findings or recommendations developed as a result of the hearings.

Acts 1989, No. 836, §2, eff. July 1, 1989; Acts 1997, No. 658, §2; Acts 2011, No. 365, §1; Acts 2016, No. 592, §1, eff. July 1, 2016.



RS 47:1517.1 - Tax incentives; state agencies and state offices that administer tax incentives; reporting requirements

§1517.1. Tax incentives; state agencies and state offices that administer tax incentives; reporting requirements

A. The Department of Revenue is required to prepare a tax exemption budget each year that includes state revenue loss for the preceding three years caused by each tax exemption, deduction, exclusion, and credit authorized by law; however, in addition to the Department of Revenue, a number of other state agencies administer tax credits and rebates. Likewise, the legislative auditor's office has statutory authority to conduct performance audits of state agency programs in order to evaluate the impact, efficiency, effectiveness, and cost-effectiveness of programs and to identify programs that are vital and in the best interests of the citizens of Louisiana. In order for the legislature and the legislative auditor's office to get accurate and complete information regarding how much tax credits and rebates cost the state each year, each state agency that administers tax credits and rebates shall annually report the information required by this Section to the legislature.

B. No later than the first day of March each year, the head of each state agency that administers a tax credit or tax rebate, referred to in this Section collectively as "tax incentive", shall prepare and submit to the legislature a report regarding each tax incentive that the agency administers. The report shall include an assessment of each tax incentive based on the following criteria:

(1) Whether or not each tax incentive has been successful in meeting the purpose for which it was enacted, in particular, whether each tax incentive benefits those originally intended to be benefited, and if not, those who do benefit.

(2) Whether or not the state receives a positive return on investment from the business or industry for which the tax incentive is intended to benefit and any other economic benefits produced by such tax incentive.

(3) Unintended or inadvertent effects, benefits, or harm caused by each tax incentive, including whether each tax incentive conflicts with other state laws or regulations.

C.(1) Nothing in this Section shall be construed to require the disclosure of proprietary or trade secret information that has been submitted to any state agency with respect to a tax credit.

(2) Nothing in this Section shall be construed to supercede any provision of R.S. 47:1508 with respect to the confidentiality of taxpayer records.

D. Each state agency required to submit a report pursuant to the provisions of this Section may request from any other state or local agency or official any information necessary to complete the report required by this Section. Any such agency or official shall comply with this request.

E. For purposes of this Section, the term "state agency" shall mean any office, department, board, commission, institution, or division within the executive branch of state government. Administration of a tax incentive shall be evidenced by a legal requirement or authorization to undertake any of the following actions for purposes of administration of the tax incentive:

(1) Promulgation of rules or regulations; in cases where more than one agency has rulemaking authority, the report shall be prepared collaboratively.

(2) Determination, review, or confirmation of eligibility or qualifications.

(3) Entering into a contract with an entity for purposes of a tax credit.

(4) Conducting oversight or substantial administrative functions for a tax incentive when the public purpose associated with the tax incentive is within the core mission of the agency.

F. The Department of Revenue shall develop a format for reports required by this Section similar to the format used for reporting information contained in the annual tax exemption budget provided for in R.S. 47:1517. The format shall be made available to all state agencies for use in preparation of their reports pursuant to the provisions of this Section.

G. The House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs, referred to in this Subsection as "committees", shall conduct hearings on the reports every odd-numbered year, to be concluded thirty days before the beginning of the Regular Session of the Legislature of Louisiana. The committees shall analyze and consider tax incentives that have caused revenue loss to the state in any one of the three previous fiscal years. From time to time, the committees may report to the legislature findings or recommendations developed as a result of the hearings.

H. This Section shall not apply to programs which have a sunset date on or before July 1, 2009.

Acts 2013, No. 191, §1.



RS 47:1518 - Authority to require whole-dollar reporting on tax returns

§1518. Authority to require whole-dollar reporting on tax returns

A. With respect to any tax or fee with which he is charged with administering, the secretary of the Department of Revenue is hereby authorized to revise, publish, and adopt tax reporting forms, systems, and procedures which require the reporting of summary tax amounts which have been rounded off to whole dollars.

B. The whole-dollar rounding off procedure required by this Section shall only be employed in reporting periodic summary tax amounts, as directed by the secretary, and shall not be applied to individual transactions or tax applications.

Acts 1990, No. 326, §1, eff. July 10, 1990; Acts 1997, No. 658, §2.



RS 47:1519 - Payment of taxes by electronic funds transfer; credit or debit cards; other

§1519. Payment of taxes by electronic funds transfer; credit or debit cards; other

A. In payment of all taxes, penalties, interest, fees, and payments due under any state law for which the authority to collect has been delegated to the secretary of the Department of Revenue, the secretary will accept cash, a bank draft, cashier's check, teller's check, certified check, personal check, money order, electronic funds transfer, or credit or debit card from a nationally recognized institution. At the time of payment, the service fee for the use of a credit or debit card shall be charged to the taxpayer and shall be collectible as part of his liability, but the charge shall not exceed the fee charged by the credit card issuer, including any discount rate.

B.(1) For taxable periods beginning on or after January 1, 2004, and ending on or before December 31, 2005, the secretary of the Department of Revenue may require payments by electronic funds transfer under any of the following circumstances:

(a) The tax due in connection with the filing of any return, report, or other document exceeds fifteen thousand dollars.

(b) A taxpayer files tax returns more frequently than monthly and during the preceding twelve-month period, the average total payments exceed fifteen thousand dollars per month.

(c) A company files withholding tax returns and payments on behalf of other taxpayers and during the preceding twelve-month period, the average total payments for all tax returns filed exceed fifteen thousand dollars per month.

(2) For taxable periods beginning on or after January 1, 2006, and ending on or before December 31, 2007, the secretary of the Department of Revenue may require payments by electronic funds transfer under any of the following circumstances:

(a) The tax due in connection with the filing of any return, report, or other document exceeds ten thousand dollars.

(b) A taxpayer files tax returns more frequently than monthly and during the preceding twelve-month period, the average total payments exceed ten thousand dollars per month.

(c) A company files withholding tax returns and payments on behalf of other taxpayers and during the preceding twelve-month period the average total payments for all tax returns filed exceed ten thousand dollars per month.

(3) For taxable periods beginning on or after January 1, 2008, the secretary of the Department of Revenue may require payments by electronic funds transfer under any of the following circumstances:

(a) The tax due in connection with the filing of any return, report, or other document exceeds five thousand dollars.

(b) A taxpayer files tax returns more frequently than monthly and during the preceding twelve-month period, the average total payments exceed five thousand dollars per month.

(c) A company files withholding tax returns and payments on behalf of other taxpayers, and during the preceding twelve-month period, the average total payments for all tax returns filed exceed five thousand dollars per month.

(4) When a payment is required to be made within a prescribed period or by a prescribed due date and the payment is delivered by electronic means after the period or due date, for the purpose of imposing late payment penalties, the payment date is the date of the transaction's confirmation time and date stamp. However, if the payment is not timely paid, the date of receipt by the secretary shall govern for purposes of determining the amount of any late payment penalties. A separate transfer shall be made for each return.

(5) In lieu of electronic funds transfer, full payment may be made in investible funds delivered in person or by courier to the department on or before the close of business on the date required by law to be paid.

(6) If any taxpayer fails to comply with the electronic funds transfer requirements, the tax payment will be considered delinquent and will be subject to penalties and interest as provided under R.S. 47:1601 through 1602.

(7) Notwithstanding any provisions of law to the contrary, the provisions of this Section shall not apply to individual income tax returns.

C. The secretary shall promulgate such rules and regulations as are necessary to implement this Section under the Administrative Procedure Act. These rules and regulations will address, at a minimum, the responsibility of the department to notify taxpayers and others responsible for making payments under this Section, the identification of taxes of which payment is required under this Section, the procedures for making payments, payment alternatives, and proof of timely payment.

Acts 1992, No. 172, §1, eff. June 8, 1992; Acts 1997, No. 793, §1, eff. Jan. 1, 1998; Acts 1997, No. 658, §2; Acts 1999, No. 204, §1, eff. June 11, 1999; Acts 2003, No. 112, §1, eff. for taxable periods beginning on and after Jan. 1, 2004.



RS 47:1520 - Electronically filed returns; signatures

§1520. Electronically filed returns; signatures

A.(1) The secretary may require electronic filing of tax returns or reports under any of the following circumstances:

(a) The taxpayer is required to pay electronically.

(b) Persons severing oil or gas from the soil or water of the state that are required to file reports under R.S. 47:635(A)(2) or 640(A)(2).

(c) Individual income tax returns prepared by a tax preparer that prepares more than one hundred state individual income tax returns during any calendar year may be required to be filed electronically as follows:

(i) Thirty percent of the returns due on or after January 1, 2008.

(ii) Sixty percent of the returns due on or after January 1, 2010.

(iii) Ninety percent of the returns due on or after January 1, 2012.

(d) The report is required for dedicated fund distribution.

(e) Any return or report that a professional athletic team or professional athlete is required to file with the Department of Revenue for the administration of the Sports Facility Assistance Fund.

(f) The taxpayer is required to file the same or a substantially similar return or report with the Internal Revenue Service for the same tax period.

(g) Persons required to file a report pursuant to R.S. 47:843 et seq.

(2) The electronic filing requirement shall be implemented by administrative rule adopted and promulgated with legislative oversight in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

B. Failure to comply with the electronic filing requirements will result in the assessment of a penalty of one hundred dollars or five percent of the tax, whichever is greater. If it is determined that the failure to comply is attributable, not to the negligence of the taxpayer, but to other cause set forth in written form and considered reasonable by the secretary, the secretary may remit or waive payment of the whole or any part of the penalty. However, in any case where the penalty exceeds twenty-five thousand dollars, such penalty may be waived by the secretary only after approval by the Board of Tax Appeals.

C. The secretary may prescribe alternative methods for signing, subscribing, or verifying a return, statement, or other document filed by electronic means that shall have the same validity and consequence as the actual signature and/or written declaration for such a return, statement, or other document.

D. In cases where the taxpayer can prove the electronic filing of a tax return or report would create an undue hardship, the secretary may exempt the taxpayer from filing the return or report electronically.

Acts 1995, No. 167, §1, eff. June 12, 1995; Acts 2001, No. 70, §1, eff. May 24, 2001; Acts 2005, No. 446, §1, eff. for tax periods beginning on or after Oct. 1, 2005; Acts 2006, No. 452, §1, eff. June 15, 2006; Acts 2010, No. 503, §1; Acts 2010, No. 960, §1, eff. July 6, 2010; Acts 2013, No. 221, §3.



RS 47:1520.1 - Electronically filed returns; signatures and direct deposit

§1520.1. Electronically filed returns; signatures and direct deposit

A. In cases where a taxpayer who electronically files individual income tax returns through the Federal/State E-file Program is due a refund for both and elects to direct deposit the federal tax refund, the taxpayer shall be required to direct deposit the state tax refund.

B. The provisions of this Section shall not apply if the taxpayer does not have a personal checking account.

Acts 2006, No. 702, §1.



RS 47:1520.2 - Electronically filed claims for refunds; overpayment of sales tax

§1520.2. Electronically filed claims for refunds; overpayment of sales tax

A.(1) In cases where a taxpayer makes a claim for a refund of an overpayment of sales tax, the secretary shall require electronic filing of all schedules and invoices if the claim for a refund of an overpayment of sales tax is twenty-five thousand dollars or more or if the claim for a refund of an overpayment of sales tax is made by a tax preparer on behalf of the taxpayer, regardless of the amount of the refund.

(2) The secretary may exempt any taxpayer required to electronically file a schedule or invoice pursuant to the provisions of this Section if the taxpayer can prove that the electronic filing of a schedule or invoice would create an undue hardship.

B. The provisions of this Section shall not apply to the Louisiana Tax Free Shopping Program or to cases of a bad debt.

Acts 2016, No. 446, §1, eff. June 9, 2016.

NOTE: See Acts 2016, No. 446, §2, regarding applicability.



RS 47:1521 - Immediate disposition of collections

§1521. Immediate disposition of collections

Notwithstanding any other law to the contrary, all money received by the secretary shall be paid to the state treasurer and shall be deposited immediately upon receipt into the state treasury pursuant to Article VII, Section 9(A) of the Constitution of Louisiana.

Acts 1997, No. 1126, §1, eff. July 1, 1997.



RS 47:1522 - Alternative dispute resolution

§1522. Alternative dispute resolution

The secretary of the Department of Revenue may enter into contracts with the approval of the attorney general, with individuals and organizations to conduct alternative dispute resolution to arbitrate or to mediate any issue in order to assist in the collection of any taxes, penalties, or interest due under Subtitle II of this Title in an aggregate amount not to exceed five million dollars when such procedures are deemed to be in the best interest of the state. The secretary of the Department of Revenue shall have the authority to contract for the allocation of any costs of alternative dispute resolution procedures. The secretary shall retain the authority to contract for the nonbinding mediation of any dispute under Subtitle II of this Title by any mediator qualified pursuant to R.S. 9:4106, or by any member of the Board of Tax Appeals.

Acts 1999, No. 201, §1, eff. June 11, 1999; Acts 2004, No. 134, §1, eff. June 4, 2004; Acts 2015, No. 210, §1, eff. June 23, 2015.



RS 47:1523 - Reciprocal agreements; federal government

§1523. Reciprocal agreements; federal government

The secretary is authorized to enter into reciprocal offset of indebtedness agreements with the federal government, pursuant to which the state shall agree to offset from state tax refunds and payments otherwise due to vendors and contractors providing goods or services to state agencies, non-tax debt owed to the federal government, and the federal government shall agree to offset from federal payments to vendors, contractors, and taxpayers debt owed to the state.

Acts 2010, No. 960, §1, eff. July 6, 2010.



RS 47:1524 - Tax credit registry; requirements; limitations

§1524. Tax credit registry; requirements; limitations

A. Purpose. The intent of this Section is to provide for a centralized registration and recordation system for transferable tax credits granted, issued, and authorized by the state of Louisiana. The provisions of this Section shall be known and cited as the "Louisiana Tax Credit Registry Act".

B. Definitions. For purposes of this Section, the following words shall have the following meanings unless the context clearly indicates otherwise:

(1) "Department" means the Department of Revenue.

(2) "Identification number" means a unique identifying number that shall be assigned to each tax credit certificate registered in the registry. A tax credit's identification number shall remain associated with the tax credit from the time the credit is originally entered into the registry through any claim, transfer, or refund associated with the credit, until such time as the tax credit is fully redeemed.

(3) "Secretary" means the secretary of the Department of Revenue.

(4) "Tax credit" means any transferable tax credit granted, issued, and authorized by the state applied against taxes collected by the department.

(5) "Tax credit certificate" means any document granting tax credits issued by a state agency administering a tax credit program, including but not limited to tax credit certification letters which shall include the name of the individual or entity issued the tax credit, the amount of the tax credit, and any other identifying information regarding the tax credit.

(6) "Transfer" means an assignment, disposition, transfer, or allocation of tax credits.

(7) "Transferee" means an individual or entity that receives a transfer of tax credits.

(8) "Transferor" means an individual or entity that makes a transfer of tax credits.

C. Administration. (1) There is hereby established a central tax credit registry, hereinafter referred to as "registry", within the department for the registration and recordation of tax credits granted, issued, and authorized by the state and any subsequent transfers.

(2) Beginning January 1, 2014, all state agencies issuing tax credits to be applied against taxes collected by the department shall promptly send a copy of any newly granted, issued, or authorized tax credit certificates to the department. Upon receipt of this information, the department shall assign an identifying number to each tax credit, and shall record the tax credit into the registry along with the name of the individual or entity issued the tax credit, the amount of the tax credit, and any other information deemed necessary by the secretary.

(3) Any state agency that issues or authorizes tax credits shall remit an electronic report on forms prescribed by the secretary no later than January 31, 2014, of all tax credit certificates issued prior to January 1, 2014. The department shall endeavor to record all tax credit transfers which occurred prior to January 1, 2014, into the registry.

D. Transfers. (1) Joint notice from the transferor and the transferee of all tax credit transfers shall be submitted to the department, including additional information that the secretary deems necessary and appropriate. Upon receipt of the applicable tax credit information, the department shall record the transfer of the tax credit by recording the applicable identification numbers, the name of the transferor and transferee, the amount of the tax credits being transferred, and any other information deemed necessary by the secretary.

(2) Notwithstanding any other provision of law to the contrary, no issuance, sale, or transfer of tax credits after January 1, 2014, shall be effective as between the transferor and transferee, or as to third parties or the department until it has been recorded in the registry.

(3) Repealed by Acts 2015, No. 129, §3, eff. Jan. 1, 2016.

E. Disallowance and recapture of tax credits. (1) A tax credit shall be disallowed and recaptured if the department or state agency issuing the tax credit finds that an individual or entity obtained a tax credit in violation of the provisions of the statute authorizing issuance of the tax credit, including but not limited to fraud or misrepresentation. Any tax credit previously granted to an individual or entity but later disallowed may be recovered by the secretary pursuant to the provisions of R.S. 47:1561. The provisions of this Subsection are in addition to and shall not limit the authority of the secretary of the department to assess, collect, or recapture under any other provision of law.

(2) If the transferor of a tax credit did not have the right to claim or use the tax credit at the time of the transfer, the transferee's recourse shall be against the transferor, as provided by agreement of the parties. The department shall warrant the validity of the information recorded in the registry for credits issued after January 1, 2014. A good faith transferee, as determined by the department at the time of transfer, that relied on the validity of the credits recorded in the registry shall not be subject to the provisions of this Subsection. For purposes of this Subsection, "good faith" shall mean honesty in fact and the observance of reasonable commercial standards of fair dealing.

(3) Notwithstanding any other provision of law, the department may recapture any amounts and other damages from any individual or entity determined not to be in good faith as provided for in Paragraph (2) of this Subsection.

F. Prescription. (1) In case of disputed title to tax credits, prescription against assessment shall be suspended by any of the following:

(a) The filing of a summary proceeding in any state or federal court.

(b) A written agreement between all interested taxpayers and the secretary.

(c) The filing of any pleading, either by the secretary or any taxpayer, with the Board of Tax Appeals.

(2) Prescription shall begin to run again upon the issuance of a final administrative decision or a judgment that has become final and nonappealable.

G. Registry access. Information contained in the registry and in the possession of the department regarding the ownership of tax credits, all transfers of tax credits, and the amount of tax credits shall be deemed privileged and confidential under the provisions of R.S. 47:1508 and shall not be available to the public; however, the provisions of this Subsection shall not be construed to prevent information relative to the entity or individual initially issued the tax credit, the initial amount of the tax credit, and any information regarding any transfer of the tax credit from being released to the public pursuant to a public records request submitted to the state agency administering the tax credit program pursuant to the Public Records Law, R.S. 44:1 et seq. The data compiled in the registry shall be available for cross-referencing by other state agencies; however, state agencies shall apply to the department for access to the registry and shall be subject to any permissions, restrictions, and conditions as determined by the department. Upon application by a transferor, on a form prescribed by the secretary, the department shall provide information sufficient to certify the transferor is the record owner of tax credits issued on or after January 1, 2014, which are registered in the transferor's name in the registry. The secretary shall prescribe the application required by the provisions of this Subsection to be submitted by a transferor to certify the record owner of tax credits.

H. Rules. The secretary of the department may promulgate rules and regulations in accordance with the Administrative Procedure Act as may be necessary to implement the provisions of this Section.

Acts 2013, No. 418, §1, eff. June 21, 2013; Acts 2015, No. 129, §§1, 3, eff. Jan. 1, 2016; Acts 2015, No. 144, §1, special eff. date.



RS 47:1525 - Louisiana Tax Institute; membership, terms, and duties and powers

§1525. Louisiana Tax Institute; membership, terms, and duties and powers

A. There is hereby established within the Department of Revenue the Louisiana Tax Institute, hereinafter referred to as "Institute" which shall be a public body and shall serve as the official advisory tax law revision and tax law reform agency of the state of Louisiana.

B.(1) The Institute shall be governed by a board of eight members which shall include:

(a) The secretary of the Department of Revenue, or his designee.

(b) A member of the governor's executive staff appointed by the governor, or his designee.

(c) A member from the Society of Louisiana Certified Public Accountants appointed by the chairman of the Board of the Society of Louisiana Certified Public Accountants from a list of three names submitted by the organization.

(d) One member representing the Taxation Section of the Louisiana State Bar Association appointed by the president of the Louisiana State Bar Association from a list of nominees submitted by the officers of the Taxation Section of the bar.

(e) One member from the Paul M. Hebert Law Center on the campus of Louisiana State University appointed by the dean of the law center after consultation with the dean of the Louisiana State University E.J. Ourso College of Business.

(f) One member from the Tulane University Law School appointed by the dean of the law school after consultation with the dean of the Tulane University A.B. Freeman School of Business.

(g) One member from the Southern University Law Center appointed by the chancellor of the law school after consultation with the dean of the Southern University College of Business.

(h) One member from the Loyola University College of Law appointed by the dean of the law school after consultation with the dean of the Loyola University New Orleans Joseph A. Butt, S.J. College of Business.

(2)(a) Except for the secretary of the Department of Revenue and the governor's designee, all members of the board shall serve three-year terms, except for initial terms which shall be determined by lot at the first meeting of the board as follows:

(i) Two members shall serve until July 1, 2018.

(ii) Two members shall serve until July 1, 2019.

(iii) Two members shall serve until July 1, 2020.

(b) The secretary of the Department of Revenue and the governor's designee shall serve during the duration of their appointment to those positions by the governor.

(3) Vacancies in the membership on the board created by death, resignation, or other than by the expiration of the terms of office of the memberships as defined in Subparagraph (2)(a) of this Subsection shall be filled using the procedure for initial appointments.

(4) Each board member shall serve without compensation from the Institute; however, members may receive per diem or other reimbursement for travel expenses in accordance with the guidelines of the entity they represent.

(5) A board certified tax law specialist shall be appointed by the Board of Tax Appeals from among its members to serve as an ex-officio non-voting member of the Institute's board during the duration of his term in office.

C. The Louisiana Tax Institute is formed to promote and encourage the clarification and simplification of the tax laws of Louisiana and its political subdivisions. To accomplish these goals, the Institute shall:

(1) Consider needed improvements in both substantive and procedural tax law and make recommendations in accordance with its findings to the legislature.

(2) Examine and study existing laws of Louisiana to discover defects and inequities in the tax laws and make recommendations to address such issues.

(3) Cooperate with the Multistate Tax Commission, the Federation of Tax Administrators, the Louisiana Bar Association, the Society of Louisiana Certified Public Accountants, and other organizations to receive, consider, and propose changes to the tax laws as recommended by these bodies.

(4) Receive and consider suggestions based on decisions of the Louisiana Board of Tax Appeals, the Louisiana Supreme Court and other Louisiana courts, and the public generally, as to needed changes to existing tax law.

(5) Recommend changes in the tax law as needed to modify, conform, and eliminate inequities and to bring the tax law of Louisiana into harmony with other jurisdictions.

(6) Render reports, as needed, to the legislature, and if it deems advisable, to accompany its reports with proposed bills to carry out any of its recommendations.

(7) Recommend the repeal of obsolete provisions in the tax laws.

(8) Organize and conduct meetings and seminars for the discussion of current problems in Louisiana tax laws.

(9) Review proposed and pending legislation and make recommendations thereon.

(10) Consider suggestions from, and work collaboratively with, the executive directors of the Louisiana Assessors Association, the Louisiana Municipal Association, the Police Jury Association of Louisiana, the Louisiana Sheriffs Association, the Louisiana School Board Association, the Louisiana District Attorneys Association, and the Louisiana Association of Tax Administrators when addressing policy issues concerning parish and local government tax issues.

(11) Consider suggestions from, and work collaboratively with, the Public Affairs Research Council, the Council for A Better Louisiana, the Louisiana Association of Business and Industry, Blueprint Louisiana, the Committee of 100 Louisiana, and the Louisiana Budget Project.

D. Any recommendation or report of the Institute shall require the approval of three-quarters of the members of the board.

E. The Institute, in submitting reports to the legislature, shall act solely in an advisory capacity. Its reports, studies, and recommended publications shall be printed and shall be distributed through the secretary of state in the same manner as acts of the legislature.

Acts 2016, No. 568, §1, eff. June 17, 2016.



RS 47:1541 - Secretary's duty to determine correct tax

PART II. INVESTIGATIONS AND HEARINGS

§1541. Secretary's duty to determine correct tax

A. As soon as practicable after each return or report is filed under any of the provisions of this Title the secretary shall cause it to be examined and may make such further audit or investigation as he may deem necessary for the purpose of determining the correct amount of tax.

B. The taxpayer and the secretary or his designee may enter into a binding agreement to use a sampling procedure as a basis for projecting audit findings, which may result in either an underpayment or overpayment of tax. Sampling audit methods are appropriate if:

(1) The taxpayer's records are so detailed, complex, or voluminous that an audit of all detailed records would be unreasonable or impractical.

(2) The taxpayer's records are inadequate or insufficient to the extent that a competent audit of the period in question is not otherwise possible.

(3) The cost to the taxpayer or the state for an audit of all detailed records will be unreasonable in relation to the benefits derived, and sampling procedures are expected to produce a reasonable result.

C.(1) Before using a sampling procedure to project the findings of an audit and establish a tax liability, the secretary or his designee shall notify the taxpayer in writing of the sampling procedure he intends to use, including, but not limited to, how the tax will be computed, the population to be sampled, and the type of tax for which the tax liability will be established.

(2) The sampling procedure used shall produce a sample which shall reflect as nearly as possible the normal conditions under which the business was operated during the period to which the audit applies. If either the taxpayer or the secretary can demonstrate that a transaction in a sample for a particular time period is not representative of the taxpayer's business operations during that time period, the transaction shall be eliminated from the sample and shall be separately determined in the audit.

(3) If the taxpayer demonstrates that any sampling procedure used by the secretary was not developed or applied in accordance with generally recognized sampling techniques, that portion of the audit established by a projection based upon the development or application of the disputed sampling procedure shall be replaced by a projection based upon a new sample that conforms to generally recognized sampling techniques.

(4) Generally recognized sampling techniques and standards set forth by the American Institute of Certified Public Accountants shall be used as guidance in developing audit sampling techniques for purposes of this Section.

D.(1) The secretary may, in a written agreement, authorize a taxpayer to conduct a managed audit pursuant to this Subsection. The agreement shall specify the period to be audited and the procedure to be followed, and shall be signed by an authorized representative of the secretary and the taxpayer.

(2) For purposes of this Subsection, the term "managed audit" shall mean a review and analysis of invoices, checks, accounting records, or other documents or information to determine the correct amount of tax. A managed audit may be limited to certain categories of liability under this Chapter, including tax on:

(a) Sales of one or more types of taxable items.

(b) Purchases of assets.

(c) Purchases of expense items.

(d) Purchases under a direct payment permit.

(e) Any other category specified in an agreement authorized by this Subsection.

(3) The decision to authorize a managed audit rests solely with the secretary. In determining whether to authorize a managed audit, the secretary may consider, in addition to other facts the secretary may consider relevant, any of the following:

(a) The taxpayer's history of tax compliance.

(b) The amount of time and resources the taxpayer has available to dedicate to the audit.

(c) The extent and availability of the taxpayer's records.

(d) The taxpayer's ability to pay any expected liability.

(4) The secretary may examine records and perform reviews that he determines are necessary before the audit is finalized to verify the results of the audit. Unless the audit or information reviewed by the secretary discloses fraud or willful evasion of the tax, the secretary may not assess a penalty and may waive all or a part of the interest that would otherwise accrue on any amount identified to be due in a managed audit. This Paragraph does not apply to any amount collected by the taxpayer that was a tax or represented to be a tax, but that was not remitted to the state.

(5) The taxpayer is entitled to a refund of any tax overpayment disclosed by a managed audit under this Subsection and in accordance with R.S. 47:1621.

Acts 2001, No. 201, §1, eff. May 31, 2001; Acts 2011, No. 171, §1, eff. June 24, 2011.



RS 47:1542 - Power to examine records and premises of taxpayer

§1542. Power to examine records and premises of taxpayer

For the purpose of administering the provisions of this Sub-title, the collector, whenever he deems it expedient, may make or cause to be made by any of his authorized assistants, an examination or investigation of the place of business, if any, the tangible personal property, and the books, records, papers, vouchers, accounts, and documents of any taxpayer. Every taxpayer and every director, officer, agent, or employee of every taxpayer, shall exhibit to the collector or to any of his authorized assistants, the place of business, the tangible personal property and all of the books, records, papers, vouchers, accounts, and documents of the taxpayer and to facilitate any such examination or investigation so far as it may be in his or their power so to do.



RS 47:1542.1 - Retention of records by taxpayers

§1542.1. Retention of records by taxpayers

Notwithstanding any other provision of this Subtitle, any document or record which a taxpayer is required to maintain in regard to a tax levied pursuant to this Subtitle, shall be retained by the taxpayer until the tax to which they relate have prescribed.

Added by Acts 1983, No. 164, §2. eff. June 24, 1983.



RS 47:1542.2 - Power to request records in machine-sensible format

§1542.2. Power to request records in machine-sensible format

A. If a taxpayer retains records required to be maintained in regard to a tax levied pursuant to this Subtitle in machine-sensible and hard-copy formats, the taxpayer shall make the records available to the secretary or his designee in the machine-sensible format used by the taxpayer upon request of the secretary or his designee.

B. The secretary may adopt rules and regulations pursuant to the Administrative Procedure Act to administer this Section.

Acts 2001, No. 104, §1, eff. May 24, 2001.



RS 47:1543 - Power to examine the records of third parties

§1543. Power to examine the records of third parties

For the purpose of administering the provisions of this Sub-title, the collector whenever he deems it expedient may make or cause to be made by any of his authorized assistants, an examination of the books, records, papers, vouchers, accounts and documents of any individual, firm, copartnership, joint adventure, association, corporation, estate, trust, business trust, receiver, bank, syndicate or other group or combination, in so far as said books, records, papers, vouchers, accounts and documents relate to, bear on, associate with, identify, clarify or disclose, the liability of any person or group made liable for any tax, excise, permit, or license under any Chapter of this Sub-title or assist in the enforcement or collection of any such liability. Every individual, director, officer, agent or employee of such individual, firm, co-partnership, joint adventure, association, corporation, estate, trust, business trust, receiver, bank, syndicate or other group or combination, shall exhibit to the collector or to any of his authorized assistants, the pertinent books, records, papers, vouchers, accounts and documents and to facilitate any such examination and investigation so far as it may be in his or their power so to do.



RS 47:1544 - Power to conduct hearings

§1544. Power to conduct hearings

The collector or any of his authorized assistants, may conduct hearings, administer oaths to, and examine under oath, any taxpayer, and the directors, officers, agents, and employees of any taxpayer, and any other witnesses, relative to the business of such taxpayer in respect to any matter incident to the administration of this Sub-title.



RS 47:1545 - Power to subpoena witnesses; fees

§1545. Power to subpoena witnesses; fees

The collector or any of his authorized assistants may by subpoena compel the attendance of witnesses and production of any books, records, papers, vouchers, or accounts, of any taxpayer or any person who the collector has reason to believe has information pertinent to any matter under investigation by the collector at any hearing held pursuant to the provisions of this Sub-title. The fees of witnesses required to attend any such hearing shall be the same as those allowed to witnesses appearing in the district courts. These fees shall be paid in the manner provided for the payment of other expenses incident to the administration of this Sub-title.



RS 47:1546 - Notice to attend hearings, how given

§1546. Notice to attend hearings, how given

The notice or subpoena requiring a person to attend a hearing authorized by this Sub-title, to be examined, or to answer any questions or to produce any books, records, papers, vouchers, accounts or documents, shall be given by the collector or any of his authorized assistants, either through personal service on the person and endorsement of such service on the reverse of a copy of such notice, or by sending a notice by registered mail to the last known address of such person. The mailing of the notice shall be presumptive evidence of its receipt by the person to whom it was addressed.



RS 47:1547 - Procedure to compel witnesses to attend and to testify at hearing

§1547. Procedure to compel witnesses to attend and to testify at hearing

If a person subpoenaed to attend any hearing under this Sub-title refuses to appear, be examined, or answer any questions, or produce any books, records, papers, vouchers, accounts or documents, pertinent to the matter of inquiry, when subpoenaed so to do by the collector, or any of his authorized assistants, the collector or such assistant, in term time or vacation, may apply to any district court, upon proof by affidavit of such refusal, to make an order returnable in not less than two nor more than ten days, directing such person to show cause before the court why he should not obey the demand of the subpoena. Upon the return of such order, the court before whom the matter comes shall examine the person under oath, and the person shall be given an opportunity to be heard, and if the court determines that he has refused, without legal excuse, to obey the command of the subpoena, or to be examined, or to answer any question, or to produce any books, papers, vouchers, records, accounts, or documents, pertinent to the matter of inquiry, which he was by subpoena commanded to answer or produce, the court may order such person to comply forthwith with such subpoena or order, or to submit to such examination or to answer any such question, and any failure to obey such order of the court may be punished by the court as a contempt of the court.



RS 47:1548 - Rule to show cause and examination of judgment debtor

§1548. Rule to show cause and examination of judgment debtor

A. Whenever the collector finds that any person has failed to file or refuses to file any return required by any provision of Title 47 of the Louisiana Revised Statutes of 1950, the collector may institute against that person:

(1) A rule to show cause why the return should not be filed, and

(2) A rule to examine a judgment debtor, as provided for in Articles 2452 through 2456, Louisiana Code of Civil Procedure where the tax due has been duly and finally assessed as otherwise provided.

The proceedings outlined herein shall be consistent with Article 2592 of Louisiana Code of Civil Procedure.

Added by Acts 1970, No. 661, §1.



RS 47:1561 - Alternative remedies for the collection of taxes

PART III. ASSESSMENT AND COLLECTION PROCEDURES

§1561. Alternative remedies for the collection of taxes

A. In addition to following any of the special remedies provided in the various chapters of this Subtitle, the collector may, in his discretion, proceed to enforce the collection of any taxes due under this Subtitle by means of any of the following alternative remedies or procedures:

(1) Assessment and distraint, as provided in R.S. 47:1562 through 1573.

(2) Summary court proceeding, as provided in R.S. 47:1574.

(3) Ordinary suit under the provisions of the general laws regulating actions for the enforcement of obligations.

(4) Demand in reconvention, or third party demand, in any court of competent jurisdiction or before the Board of Tax Appeals concerning collection of state taxes due, including any related interest, penalties, costs, and attorney fees due under applicable law.

B. The collector may choose which of these procedures he shall pursue in each case, and the counter-remedies and delays to which the taxpayer shall be entitled shall be only those which are not inconsistent with the proceeding initiated by the collector, provided that in every case the taxpayer shall be entitled to proceed under R.S. 47:1576 except under any of the following circumstances:

(1) After he has filed a petition with the Board of Tax Appeals for a redetermination of the assessment.

(2) When an assessment for the tax in question has become final.

(3) After the deadline to file an answer or defenses, after he has appeared in, or after he has filed any responsive pleading or defenses in any proceeding or suit involving the same tax obligation pending against him.

(4) When a third party demand for the same tax obligation is pending against him in a suit by the collector concerning collection of the same tax obligation.

C. The fact that the collector has initiated proceedings under the assessment and distraint procedure shall not preclude him from thereafter proceeding by summary or ordinary court proceedings for the enforcement of the same tax obligation.

Amended by Acts 1972, No. 566, §1; Acts 2014, No. 198, §1, eff. July 1, 2014; Acts 2015, No. 210, §1, eff. June 23, 2015.



RS 47:1561.1 - Special authority to enforce collection of taxes collected or withheld; personal liability conform

§1561.1. Special authority to enforce collection of taxes collected or withheld; personal liability conform

A. Notwithstanding any other provision of law to the contrary, if any corporation, limited liability company, or limited partnership fails to file returns or to remit the income taxes withheld from the wages of its employees under Chapter 1 of Subtitle II of this Title, or if any corporation, limited liability company, or limited partnership fails to file returns or to remit the sales and use taxes collected from purchasers or consumers under Chapters 2, 2- A, and 2-B of Subtitle II of this Title, the secretary is authorized, as an alternative means of enforcing collection, to hold those officers or directors, or those managers or members as defined in R.S. 12:1301(12) and (13), having direct control or supervision of such taxes or charged with the responsibility of filing such returns and remitting such taxes and who willfully fail to remit or account for such taxes withheld or collected, personally liable for the total amount of such taxes withheld or collected, and not accounted for or not remitted, together with any interest, penalties, and fees accruing thereon. Collection of the total amount due may be made from any one or any combination of such officers or directors, or managers or members as defined in R.S. 12:1301(12) and (13), who willfully fail to remit or account for such taxes withheld or collected, by use of any of the alternative remedies for the collection of taxes as provided in R.S. 47:1561.

B. A corporation, limited liability company, or limited partnership by resolution of the board of directors or members may designate an officer or director, or a manager or member as defined in R.S. 12:1301(12) and (13), having direct control or supervision of such taxes or charged with the responsibility of filing such returns and remitting such taxes, and such resolution shall be filed with the secretary of state.

Acts 1987, No. 867, §1, eff. July 20, 1987; Acts 1998, No. 31, §1, eff. June 24, 1998.



RS 47:1561.2 - Special authority to recover rebates and refundable tax credits

§1561.2. Special authority to recover rebates and refundable tax credits

A. Rebates or refundable tax credits previously granted to a taxpayer, but later disallowed, may be recovered by the secretary through any collection remedy authorized by R.S. 47:1561 and initiated within the latter of any of the following:

(1) Two years from December thirty-first of the year in which the rebate or refundable tax credit was paid.

(2) Three years from December thirty-first of the year in which the taxes for the filing period were due.

(3) The time period for which prescription has been extended, as provided by R.S. 47:1580.

B. The only interest which may be assessed and collected on recovered refundable tax credits amounts is interest at a rate three percentage points above the rate provided in Civil Code Article 2924(B)(1), which shall be computed from the date of issuance to the date payment is received by the secretary.

C. The only interest which may be assessed and collected on recovered rebates is interest at a rate three percentage points above the rate provided in Civil Code Article 2924(B)(1), which shall be computed beginning on the date one year after the date of issuance of the rebate to the date payment is received by the secretary.

D. The provisions of this Section are in addition to and shall not limit the authority of the secretary to assess or to collect under any other provision of law.

Acts 2001, No. 1060, §1, eff. June 28, 2001.



RS 47:1562 - Determination and notice of tax due

§1562. Determination and notice of tax due

A. If a taxpayer fails to make and file any return or report required by the provisions of this Subtitle, the secretary shall determine the tax, penalty, and interest due by estimate or otherwise. Having determined the amount of tax, penalty, and interest due, the secretary shall send by mail a notice to the taxpayer at the address given in the last report filed by him pursuant to the provisions of the Chapter governing the tax involved, or to any address that may be obtainable from any private entity which will provide such address free of charge or from any federal, state, or local government entity, including but not limited to the United States Postal Service or from United States Postal Service certified software, setting out his determination and informing the person of his purpose to assess the amount so determined against him after thirty calendar days from the date of the notice.

B. If a return or report made and filed does not correctly compute the liability of the taxpayer, the secretary shall cause an audit, investigation, or examination, as provided for by R.S. 47:1541, to be made to determine the tax, penalty, and interest due. Having determined the amount of tax, penalty, and interest due, the secretary shall send by mail a notice to the taxpayer at the address given in the last report filed by him pursuant to the provisions of the Chapter governing the tax involved, or to any address that may be obtainable from the U.S. Postal Service or from U.S. Postal Service certified software, setting out his determination and informing the person of his purpose to assess the amount so determined against him after thirty calendar days from the date of the notice.

Amended by Acts 1971, No. 58, §1; Acts 1997, No. 794, §1, eff. July 10, 1997; Acts 2000, 1st Ex. Sess., No. 142, §1, eff. April 19, 2000; Acts 2001, No. 201, §1, eff. May 31, 2001; Acts 2006, No. 34, §1, eff. May 12, 2006.



RS 47:1563 - Protest to collector's determination of tax due

§1563. Protest to collector's determination of tax due

The taxpayer, within thirty calendar days from the date of the notice provided in R.S. 47:1562(A) or (B), may protest thereto. This protest must be in writing and should fully disclose the reasons, together with facts and figures in substantiation thereof, for objecting to the secretary's determination. The secretary shall consider the protest and in his discretion may grant a hearing thereon before making a final determination of tax, penalty, and interest due.

Amended by Acts 1971, No. 58, §1; Acts 1997, No. 794, §1, eff. July 10, 1997; Acts 2006, No. 34, §1, eff. May 12, 2006.



RS 47:1564 - Assessment of tax, interest, and penalties

§1564. Assessment of tax, interest, and penalties

At the expiration of thirty calendar days from the date of the secretary's notice provided in R.S. 47:1562(A) or (B), or at the expiration of such time as may be necessary for the secretary to consider any protest filed to such notice, the secretary shall proceed to assess the tax, penalty, and interest that he determines to be due under the provisions of any Chapter of this Subtitle. The assessment shall be evidenced by a writing in any form suitable to the secretary, which sets forth the name of the taxpayer, the amount determined to be due, the kind of tax, and the taxable period for which it is due. This writing shall be retained as a part of the secretary's official records. The assessment may confirm or modify the secretary's originally proposed assessment.

Amended by Acts 1971, No. 58, §1; Acts 1997, No. 794, §1, eff. July 10, 1997; Acts 2006, No. 34, §1, eff. May 12, 2006.



RS 47:1565 - Notice of assessment and right to appeal

§1565. Notice of assessment and right to appeal

A. Having assessed the amount determined to be due, the secretary shall send a notice by certified mail to the taxpayer against whom the assessment is imposed at the address given in the last report filed by said taxpayer, or to any address obtainable from any private entity which will provide such address free of charge or from any federal, state, or local government entity, including but not limited to the United States Postal Service or from United States Postal Service certified software. If no report has been timely filed, the secretary shall send a notice by certified mail to the taxpayer against whom the assessment is imposed at any address obtainable from any private entity which will provide such address free of charge or from any federal, state, or local government entity, including but not limited to the United States Postal Service or from United States Postal service certified software. This notice shall inform the taxpayer of the assessment and that he has sixty calendar days from the date of the notice to either pay the amount of the assessment or to appeal to the Board of Tax Appeals for a redetermination of the assessment. All such appeals shall be made in accordance with the provisions of Chapter 17, Subtitle II of this Title.

B. If the taxpayer has not filed an appeal with the Board of Tax Appeals within the sixty day period, the assessment shall be final and shall be collectible by distraint and sale as hereinafter provided. If an appeal for a redetermination of the assessment has been filed, the assessment shall not be collectible by distraint and sale until such time as the assessment has been redetermined or affirmed by the Board of Tax Appeals or the court which last reviews the matter.

C.(1) No assessment made by the secretary shall be final if it is determined that the assessment was based on an error of fact or of law. An "error of fact" for this purpose means facts material to the assessment assumed by the secretary at the time of the assessment to be true but which subsequently are determined by the secretary to be false. "Error of law" for this purpose means that in making the assessment the secretary applied the law contrary to the construction followed by the secretary in making other assessments.

(2) The determination of an error of fact or of law under this Subsection shall be solely that of the secretary, and no action against the secretary with respect to the determination shall be brought in any court, nor shall any appeal relating thereto be brought before the Board of Tax Appeals, and no court shall have jurisdiction of any such action nor the Board of Tax Appeals of any such appeal, it being the intent of this Subsection only to permit the secretary to correct manifest errors of fact or in the application of the law made by the secretary in making the assessment; however, all reductions of assessments based on such errors, except estimated assessments made due to the failure of the taxpayer to file a proper tax return, must be approved and signed by the secretary, and the assistant secretary or the deputy assistant secretary of the office of legal affairs of the Department of Revenue, and shall then be approved by the Board of Tax Appeals and signed by the chairman thereof. Estimated assessments made due to the failure of the taxpayer to file a proper tax return may be corrected by the acceptance of the proper tax return and must be approved by the secretary or his designee.

(3) The remedies of a taxpayer aggrieved by any action of the secretary are by appeal to the Board of Tax Appeals or by payment of the disputed tax under protest and suit or petition to recover as provided in this Subtitle.

Amended by Acts 1971, No. 58, §1; Acts 1972, No. 565, §1; Acts 1982, No. 46, §1, eff. Oct. 1, 1982; Acts 1985, No. 362, §1, eff. Sept. 1, 1985; Acts 1997, No. 269, §1, eff. June 17, 1997; Acts 1998, 1st Ex. Sess., No. 91, §1, eff. May 1, 1998; Acts 1999, No. 219, §1, eff. June 11, 1999; Acts 2000, 1st Ex. Sess., No. 142, §1, eff. April 19, 2000.



RS 47:1565.1 - Waiver of restrictions and delays

§1565.1. Waiver of restrictions and delays

The taxpayer shall at any time have the right, by a signed notice in writing filed with the collector, to waive the restrictions and delays prescribed in R.S. 47:1562 through 47:1565 which must ordinarily be observed before an assessment may become final. When such a waiver is executed, the assessment is final when made and is immediately collectible by distraint and sale.

Added by Acts 1950, No. 23, §2.



RS 47:1566 - Assessment and notice when tax is in jeopardy

§1566. Assessment and notice when tax is in jeopardy

A. If the collector finds that a taxpayer designs quickly to depart from the state, or to remove therefrom any property subject to any tax or to any lien for a tax, or to discontinue business, or to do any other act tending to prejudice or render wholly or partly ineffectual any proceedings that might be instituted to collect such tax, whereby it shall have become important that such proceedings be instituted without delay, he may immediately make a determination, from any available information or by estimate or otherwise, of the amount of tax, penalty, and interest such taxpayer is liable to pay under any Chapter of this Sub-title. In addition, if the collector finds or is notified by a law enforcement agency of the seizure of controlled dangerous substances from a taxpayer as enumerated in R.S. 40:964 et seq., he may immediately make a determination, from any available information, or by estimate or otherwise, of the amount of tax, penalty, and interest such taxpayer is liable to pay under any Chapter of this Sub-title. Having made such determination, the collector shall immediately assess said amount, and by a writing to be retained as part of his official records, indicate such assessment has been made, and without any notice, proceed to distrain as is hereinafter provided any property belonging to the taxpayer. This type of assessment may be made whenever a tax becomes due under the provisions of this Sub-title, regardless of whether it is then payable or not.

B. As soon as is feasible after such assessment, and not later than two calendar days thereafter, the secretary shall send by certified mail a notice to the taxpayer against whom the assessment lies, at the address given in the last report filed by said taxpayer, or to any such address as may be obtainable from any private entity which will provide such address free of charge or from any federal, state, or local government entity, including but not limited to the United States Postal Service or from United States Postal Service certified software. Such notice shall inform the taxpayer of the assessment, its basis, and its jeopardous nature; make demand for immediate payment thereof; and give notice that any property distrained or to be distrained will be subject to sale, as provided in this Chapter, to satisfy the assessment.

C. The taxpayer against whom the assessment lies can stay distraint of his property, or sale of his property already distrained, as the case may be, only by the immediate payment of the assessment or by posting with the collector a surety bond for twice the amount of such assessment, or of a lower amount acceptable to the collector, with such sureties as the collector deems necessary. The taxpayer shall have sixty calendar days from the date of payment, or the date of posting bond, to appeal to the Board of Tax Appeals in the manner set out in Chapter 17, Sub-title II of this Title, for a redetermination of the assessment. During this period, the collector shall hold any payment made in an escrow account. If the taxpayer does not appeal, the collector shall immediately credit such payment to tax collections or proceed to collect from sureties, if any were given. In the event of an appeal, such payment or demand for payment from sureties given shall be held in abeyance pending the redetermination or affirmation of the assessment by the Board of Tax Appeals or the court which last reviews the matter. Final payment, or collection from sureties, will be for the amount of the affirmed or redetermined assessment.

Acts 1989, No. 702, §1; Acts 1997, No. 269, §1, eff. June 17, 1997; Acts 2000, 1st Ex. Sess., No. 142, §1, eff. April 19, 2000.



RS 47:1567 - Assessment and claims in bankruptcy and receivership

§1567. Assessment and claims in bankruptcy and receivership

Upon the adjudication of bankruptcy of any taxpayer in any bankruptcy proceeding, or the appointment of a receiver for any taxpayer in a receivership proceeding, before any court of this state or of the United States, the collector may immediately make a determination from any available information or by estimate or otherwise, of the amount of tax, penalty and interest the taxpayer is liable to pay under any chapter of this title, and immediately assess said amount, and by a writing to be retained as a part of his official records indicate that such assessment has been made. Such assessment may be made whenever a tax becomes due under the provisions of this Sub-title, regardless of whether it is then payable or not. Claims for such assessments, and additional interest and attorney's fees thereon, shall be presented for adjudication in accordance with law, to the court before which the bankruptcy or receivership proceeding is pending despite the pendency of delays before assessment provided in R.S. 47:1562 through 47:1565, or the pendency of an appeal to the Board of Tax Appeals or the courts for a redetermination. Provided that no petition for the redetermination of an assessment shall be filed with the Board of Tax Appeals after an adjudication of bankruptcy or the appointment of a receiver, unless the petition is accompanied by a certified copy of an order of the court before which the bankruptcy or receivership proceedings is pending, authorizing the trustee or receiver to prosecute such appeal.



RS 47:1568 - Assessment of tax shown on face of taxpayer's returns

§1568. Assessment of tax shown on face of taxpayer's returns

A. Whenever a taxpayer files returns and computes the amount of any tax due, such tax together with any penalty and interest due or accruing thereon, whether computed or not, shall be considered assessed and shall be entered by the secretary as an assessment in his official records without the necessity of observing the delays or giving the notice ordinarily required prior to assessment.

B. If the taxpayer fails to accompany his return filed with a proper payment, as required by any Chapter of this Subtitle, the secretary shall immediately send a notice by mail to such person, addressed to the address appearing on the return or to any available address, informing him of the amount due, or the balance of the amount due if a partial payment has been made, and demanding payment of such amount within thirty calendar days from the date of the notice. If payment has not been received at the expiration of such time, the assessment shall be collectible by distraint and sale as is hereinafter provided.

C. Nothing in this Section shall be construed as denying the right of the taxpayer to pay the assessment under protest or to claim a refund of the assessment after payment, all in a manner as is hereinafter set out in this Chapter.

Acts 1997, No. 269, §1, eff. June 17, 1997; Acts 2004, No. 197, §1.



RS 47:1569 - Collection by distraint and sale authorized

§1569. Collection by distraint and sale authorized

When any taxpayer fails to pay any tax, penalty and interest assessed, as provided in this Sub-title, the collector may proceed to enforce the collection thereof by distraint and sale.



RS 47:1570 - Distraint defined

§1570. Distraint defined

The words "distraint" or "distrain" as used in this Sub-title, shall be construed to mean the right to levy upon and seize and sell, or the levying upon or seizing and selling, of any property or rights to property of the taxpayer including goods, chattels, effects, stocks, securities, bank accounts, evidences of debt, wages, real estate and other forms of property, by the collector or his authorized assistants, for the purpose of satisfying any assessment of tax, penalty or interest due under the provisions of this Sub-title.

Property exempt from seizure by R.S. 13:3881 is exempt from distraint and sale herein.



RS 47:1571 - Distraint procedure

§1571. Distraint procedure

Whenever the collector or his authorized assistants shall distrain any property of a taxpayer, he shall cause to be made a list of the property or effects distrained, a copy of which, signed by the collector or his authorized assistants shall be sent by registered mail to the taxpayer at his last known residence or business address, or served on the taxpayer in person. This list shall be accompanied with a note of the sum demanded and a notice of the time and place where the property will be sold. Thereafter, the collector shall cause a notice to be published in the official journal of the parish wherein the distraint is made, specifying the property distrained, and the time and place of sale. The sale shall be held not less than fifteen calendar days from the date of the notice mailed or served on the taxpayer or the date of publication in the official journal, whichever is later. The collector may postpone such sale from time to time, if he deems it advisable, but not for a time to exceed thirty calendar days in all. If the sale is continued to a new date it shall be readvertised.



RS 47:1572 - Surrender of property subject to distraint

§1572. Surrender of property subject to distraint

Any person subject to distraint, or upon whom a levy has been served, shall, upon demand by the collector or his authorized assistants, making such levy, surrender such property, or rights to property of which he is in possession, or which he subsequently comes into possession, until such time as the levy is recalled, subject to distraint, to the collector or his authorized assistant, unless such property or right is, at the time of demand, subject to an attachment or execution under any judicial process. Any such person failing or refusing to surrender any such property or rights shall be liable to the state in a sum equal to the value of the property or rights not so surrendered, but not exceeding the amount of the taxes, penalties, and interest and other costs and charges which are due.

Amended by Acts 1972, No. 597, §1.



RS 47:1573 - Sale of distrained property

§1573. Sale of distrained property

A. After notifying all reasonably ascertainable interested third parties the secretary or his authorized assistants shall sell at public auction for cash to the highest bidder so much of the property distrained by him as may be sufficient to satisfy the tax, penalties, interest, and costs due. The property shall not be sold if the price to the highest bidder is less than two-thirds of the appraised value. In that case, the secretary shall readvertise the sale of the property in the same manner as the original sale, and the same delays must elapse. At the second offering, the property shall be sold for cash at whatever price it will bring. He shall give to the purchaser a certificate of sale which will be prima facie evidence of the right of the secretary to make the sale, and conclusive evidence of the regularity of his proceedings in making the sale, and which will transfer to the purchaser merchantable title in and to the property sold.

B. The purchaser shall be liable for nothing beyond the purchase price. He shall pay the full purchase price to the Department of Revenue despite the existence of any mortgage, lien, or privilege on the property inferior in rank to that of the Department of Revenue.

C. The Department of Revenue shall give the purchaser a release from the security interest, mortgage, lien, or privilege of the Department of Revenue and from all inferior security interests, mortgages, liens, and privileges, and shall direct the recorder of mortgages or proper filing officer to cancel their inscriptions insofar as they affect the property sold, and no further. All writings affecting the property which were recorded prior to distraint of the property shall not be affected by the sale of the property by the secretary pursuant to this Subtitle.

D. The Department of Revenue shall pay the inferior security interests, mortgages, liens, and privileges, after payment of the costs and the amount due the Department of Revenue. When the sum remaining after payment of the cost and the amount due the Department of Revenue is insufficient to pay such inferior claims in full, the Department of Revenue shall deposit the remainder with the court and proceed by contradictory motion against the inferior creditors to have their claims referred to in the proceeds of the sale.

Acts 1992, No. 954, §1, eff. July 9, 1992; Acts 1997, No. 658, §2.



RS 47:1574 - Collection by summary court proceeding authorized

§1574. Collection by summary court proceeding authorized

In addition to any other procedure provided in this Subtitle or elsewhere in the laws of this state; and for the purpose of facilitating and expediting the determination and trial of all claims for taxes, penalties, interest, attorney fees, or other costs and charges arising under this Subtitle, there is hereby provided a summary proceeding for the hearing and determination of all claims by or on behalf of the state, or by or on behalf of the collector, for taxes, excises, and licenses and for the penalties, interest, attorney fees, costs or other charges due thereon, by preference in all courts, all as follows:

(1) All such proceedings, whether original or by intervention or third opposition, or otherwise, brought by or on behalf of the state, or by or on behalf of the collector, for the determination or collection of any tax, excise, license, interest, penalty, attorney fees, costs or other charge, claimed to be due under any provision of this Subtitle, shall be summary and shall always be tried or heard by preference, in all courts, original and appellate, whether in or out of term time, and either in open court or chambers, at such time as may be fixed by the court, which shall be not less than two nor more than ten days after notice to the defendant or opposing party.

(2) All defenses, whether by exception or to the merits, made or intended to be made to any such claim, must be presented at one time and filed in the court of original jurisdiction prior to the time fixed for the hearing, and no court shall consider any defense unless so presented and filed. This provision shall be construed to deny to any court the right to extend the time for pleading defenses; and no continuance shall be granted by any court to any defendant except for legal grounds set forth in the Louisiana Code of Civil Procedure.

(3) That all matters involving any such claim shall be decided within forty-eight hours after submission, whether in term time or in vacation, and whether in the court of first instance or in an appellate court; and all judgments sustaining any such claim shall be rendered and signed the same day, and shall become final and executory on the fifth calendar day after rendition. No new trial, rehearing or devolutive appeal shall be allowed. Suspensive appeals may be granted, but must be perfected within five calendar days from the rendition of the judgment by giving of bond, with good and solvent security, in a sum double that of the total amount of the judgment, including costs. Such appeals, whether to a court of appeals or to the Supreme Court, shall be made returnable in not more than fifteen calendar days from the rendition of the judgment.

(4) Whenever the pleadings filed on behalf of the state, or on behalf of the collector, shall be accompanied by an affidavit of the collector or of one of his assistants or representatives or of the counsel or attorney filing the same, that the facts as alleged are true to the best of the affiant's knowledge or belief, all of the facts alleged in said pleadings shall be accepted as prima facie true and as constituting a prima facie case, and the burden of proof to establish anything to the contrary shall rest wholly on the defendant or opposing party.

(5) The provisions of this Section shall apply only in the following instances:

(a) The proceeding is for collection of a tax assessment that has become final, or to which the provisions of RS. 47:1567 or 1568 apply.

(b) A jeopardy assessment has been or could be issued against the defendant pursuant to R.S. 47:1566 for the same tax.

(c) A rule to cease business has been or is concurrently brought against the defendant pursuant to R.S. 47:314, 1574.1, or 1582.

(d) The matter also involves the special authority to enforce collection of taxes collected or withheld from others pursuant to R.S. 47:1561.1.

Acts 2014, No. 198, §1, eff. July 1, 2014.



RS 47:1574.1 - Failure to pay tax collected from others; rule to cease business

§1574.1. Failure to pay tax collected from others; rule to cease business

A. On motion in a court of competent jurisdiction, the secretary may take a rule on a taxpayer, to show cause in not less than two or more than ten days, exclusive of holidays, why the taxpayer should not be ordered to cease from further pursuit of his business for failure to pay to the state amounts collected from others by his business as sales and use tax or as withholding income tax, along with any interest, penalty, and costs related to such taxes. Such rule may be taken only for amounts due as a result of assessments or judgments which have become final and non-appealable.

B. This rule may be tried out of term and in chambers, and shall always be tried by preference.

C.(1) If the rule is made absolute, the order rendered thereon shall be considered a judgment in favor of the state, and the court shall enjoin and prohibit the taxpayer from the further pursuit of his business until such time as he has paid the delinquent tax, interest, penalties, and all costs or has entered into an agreement with the secretary to do so.

(2) If the secretary files a subsequent motion with the court alleging a violation of the injunction, the court shall hold a hearing in not less than two days or more than ten days, exclusive of holidays, to determine whether such violation has occurred. Upon a showing by the secretary that there has been a violation of the injunction, the court shall consider the violation to be a contempt of the court and shall punish the violator in accordance with law, and every violation of the injunction shall be considered as a contempt of court.

D. Whenever the pleadings filed on behalf of the secretary shall be accompanied by an affidavit of the secretary or of one of his assistants or representatives or of the attorney filing the same, that the facts as alleged are true to the best of the affiant's knowledge or belief, all of the facts alleged in the pleadings shall be accepted as prima facie true and as constituting a prima facie case, and the burden of proof to establish anything to the contrary shall rest wholly on the taxpayer.

E. The collection procedure provided for in this Section shall be in addition to any other collection procedure provided by law.

Acts 2001, No. 202, §1, eff. July 1, 2001.



RS 47:1575 - Injunctions prohibited

§1575. Injunctions prohibited

No court of this state shall issue any process whatsoever to restrain the collection of any tax, penalty, interest, or other charge imposed in this Sub-title.



RS 47:1576 - Remittance of tax under protest; suits to recover

§1576. Remittance of tax under protest; suits to recover

A.(1)(a) Except as otherwise provided in Subsection B of this Section, any taxpayer protesting the payment of any amount found due by the secretary of the Department of Revenue, or the enforcement of any provision of the tax laws in relation thereto, shall remit to the Department of Revenue the amount due and at that time shall give notice of intention to either file suit or file a petition with the Board of Tax Appeals for purposes of recovery of such tax.

(b) In the case of sales or use taxes that are required to be collected and remitted by a selling dealer as provided for in R.S. 47:304, the purchaser, in order to avail himself of the alternative remedy provided by this Section, shall remit protested sales or use tax to the selling dealer, and shall retain copies of documentation evidencing the amount of the sales or use tax paid to the dealer on the transactions. On or before the twentieth day of the month following the month of the transactions on which the selling dealer charged the tax, the purchaser shall inform the department by certified mail or other reasonable means of the dates and amounts of the protested taxes that were charged by the selling dealer, and shall give notice of the purchaser's intention to either file suit or file a petition with the Board of Tax Appeals for purposes of recovery of the tax.

(2) Upon receipt of this notice, the amount remitted to the Department of Revenue or the amount of protested taxes that have been paid to the selling dealer shall be placed in an escrow account and held by the secretary or his duly authorized representative for a period of thirty days. If suit is filed for recovery of the tax within the thirty-day period, or if a petition is filed with the Board of Tax Appeals for recovery of the tax paid within the thirty-day period, the funds in the escrow account shall be further held pending the outcome of the suit, the petition, or an appeal therefrom.

(3) If the taxpayer prevails, the secretary shall refund the amount to the claimant, with interest at the rate established pursuant to R.S. 13:4202(B) from the date the funds were received by the Department of Revenue or the due date, determined without regard to extensions, of the tax return, whichever is later, to the date of such refund. Payments of interest authorized by this Section shall be made from funds derived from current collections of the tax to be refunded.

(4) There shall be no penalty for underpayments of estimated tax with regard to amounts paid under protest and such amounts paid under protest are not required to be paid until the due date of the return determined without regard to extensions.

B. For income and corporation franchise tax purposes, in instances where the payment of tax under protest is required to be made before the amount of tax due is determinable, the taxpayer shall have thirty days from the due date of the tax return, or the extended due date of such return if applicable, to file suit or a petition with the Board of Tax Appeals for the recovery of such tax. If suit or a petition is filed within the thirty-day period and the taxpayer prevails, the secretary shall refund the amount to the claimant, with interest at the rate established pursuant to R.S. 13:4202 computed pursuant to R.S. 47:287.657 or R.S. 47:617 in the case of corporation taxes or R.S. 47:115 in the case of individual income tax.

C. This Section shall afford a legal remedy and right of action in the Board of Tax Appeals as provided by law, or in any state court having jurisdiction of the parties and subject matter, for a full and complete adjudication of any and all questions arising in the enforcement of this Subtitle as to the legality of any tax accrued or accruing or the method of enforcement thereof. In such action, service of process upon the secretary shall be sufficient service, and he shall be the sole necessary and proper party defendant in any such suit.

D. This Section shall be construed to provide a legal remedy in the state courts in case such taxes are claimed to be an unlawful burden upon interstate commerce, or the collection thereof, in violation of any Act of Congress or the United States Constitution, or the Constitution of Louisiana.

E. Upon request of a taxpayer and upon proper showing by such taxpayer that the principle of law involved in an additional assessment is already pending before the courts for judicial determination or pending before the Board of Tax Appeals, the taxpayer, upon agreement to abide by the decision of the courts, the Board of Tax Appeals, or by a final judgment of a court upon a timely appeal of a decision of the Board of Tax Appeals, may remit the additional assessment under protest, but need not file an additional suit or petition. In such cases, the tax so paid under protest shall be placed in an escrow account and held by the secretary until the question of law involved has been determined by the courts, the Board of Tax Appeals, or by a final judgment of a court upon a timely appeal of a decision of the Board of Tax Appeals, and shall then be disposed of as therein provided.

Acts 1991, No. 558, §1; Acts 1997, No. 270, §1; Acts 1997, No. 658, §2; Acts 1999, No. 200, §1, eff. Oct. 1, 1999; Acts 2014, No. 198, §1, eff. July 1, 2014; Acts 2015, No. 210, §1, eff. June 23, 2015.



RS 47:1576.1 - Settlement offers

§1576.1. Settlement offers

A. Written settlement offers on matters in litigation shall be submitted to the secretary. The secretary shall respond with a written acceptance, rejection or counter offer within three months of the date the settlement offer is received. In responding to a settlement offer, the secretary may consider the hazards of litigation.

B. If the secretary fails to accept, reject, or make a counteroffer as provided for in this Subsection within three months of the date the taxpayer's settlement offer is received, the secretary's conduct shall constitute unreasonable delay by the department within the meaning of R.S. 47:1601(A)(2)(d), and interest shall be abated from the date the taxpayer's settlement offer was received through the date a written acceptance, rejection or counter offer is provided to the taxpayer.

Acts 2006, No. 119, §1, eff. June 2, 2006.



RS 47:1576.2 - Installment agreements; fees

§1576.2. Installment agreements; fees

A. The total amount of tax due on any tax return shall be paid no later than the date the return is required to be filed. However, if the taxpayer qualifies for an installment payment agreement, the secretary may consider an installment payment agreement for any taxes, interest, and penalties due, subject to the following requirements:

(1) The secretary shall charge a fee of one hundred five dollars to establish a standard installment payment agreement with a taxpayer. All payments for installment payment agreement fees shall be paid to the secretary of the Department of Revenue.

(2) If the taxpayer defaults on the installment payment agreement, the secretary shall charge a fee of sixty dollars to reinstate the agreement. Payment of the reinstatement fee shall be made to the secretary of the Department of Revenue.

(3) Notwithstanding the provisions of Paragraph (1) of this Subsection, the secretary shall not charge a fee to enter into a standard installment payment agreement with any taxpayer whose adjusted gross income is less than or equal to twenty-five thousand dollars.

(4) Money received by the secretary from fees imposed pursuant to this Section shall be deposited into the state treasury and, after compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, relative to the Bond Security and Redemption Fund, shall be designated as self-generated revenues of the Department of Revenue.

B. The secretary may adopt rules and regulations in accordance with the Administrative Procedure Act to implement the fees provided for in this Section.

Acts 2015, No. 130, §1, eff. July 1, 2015.



RS 47:1577 - Tax obligation to constitute a lien, privilege and mortgage

§1577. Tax obligation to constitute a lien, privilege and mortgage

A. Except as is specifically provided in the laws regulating building and loan associations, any tax, penalty, interest, or attorney fee due under the provisions of this Subtitle, shall operate as a lien, privilege, and mortgage on all of the property, rights to property, or after-acquired property of the tax debtor, both movable and immovable, which said lien, privilege, and mortgage shall be enforceable in any court of competent jurisdiction in an action, at law, or may be enforced as otherwise provided by this Subtitle. The lien, privilege, and mortgage shall arise at the time the tax is assessed or at the time a return thereof is filed, whichever occurs first. The lien, privilege, and mortgage created herein shall continue upon all property, rights to property, or after-acquired property, both movable and immovable, belonging to the tax debtor until the liability for the amount assessed or a judgment against the tax debtor arising out of such liability is satisfied or becomes unenforceable by reason of lapse of time.

B. The secretary may cause notice of such lien, privilege, and mortgage to be recorded at any time after the tax becomes due or the assessment is made, and regardless of whether or not then payable, according to the following:

(1) Notices of liens, privileges, and mortgages upon immovable property shall be filed in the office of the parish recorder of mortgages of any parish wherein the secretary has reason to believe the tax debtor owns immovable property.

(2)(a) Notices affecting movable property, including titled motor vehicles subject to R.S. 32:701 et seq. not held as inventory for sale or lease, shall be filed with the clerk of court of any parish or in the case of Orleans Parish, with the recorder of mortgages thereof (the "filing officer"), for inclusion in the master index of information maintained by the secretary of state.

(b) The notice herein provided shall be on a form prescribed by the secretary and shall be accepted by all filing officers. Nonstandard form penalties shall not be applicable to such filings presented pursuant to this Section.

(3) All costs associated with filing the notices provided for herein shall be assessed against the taxpayer. The amount of such costs shall be an obligation to be collected and accounted for in the same manner as if it were a part of the tax due.

C. The lien, privilege, and mortgage shall not be valid against any mortgagee, purchaser, secured party, judgment lien creditor, or person holding a repairman's or vendor's privilege whose interest in any property of the tax debtor is perfected prior to the time notice of the lien, privilege, and mortgage is recorded in the mortgage records of any parish wherein the secretary has reason to believe the tax debtor owns property or filed in the office of the clerk of court of the parish of East Baton Rouge, or both. The lien, privilege, and mortgage shall affect the rights of all other third parties from the date the assessment is made or a return thereof is filed, whichever occurs first, and shall take their respective ranks by virtue of such.

D. The secretary shall promulgate rules and regulations as necessary to implement this Section under the Administrative Procedure Act.

Acts 2003, No. 878, §1, eff. July 1, 2003.



RS 47:1578 - Cancellation of lien, privilege, and mortgage; compromises

§1578. Cancellation of lien, privilege, and mortgage; compromises

A. In any case where the tax, penalty, or interest secured by a recorded lien, privilege, and mortgage have been paid, the secretary or his authorized assistants or attorneys may authorize the cancellation thereof.

B. In other cases, the secretary may authorize the cancellation or release of a lien, privilege, or mortgage subject to the following terms and conditions:

(1) The secretary, upon application of a taxpayer, may authorize the cancellation of any lien, privilege, or mortgage or other encumbrance recorded by virtue of this Subtitle, provided the taxpayer furnishes a surety bond in favor of the secretary executed by a surety company duly qualified to do business in this state in an amount of not less than one and one-half times the amount of the obligation due, including penalties, interest, and other costs incurred.

(2) The secretary may authorize the release of any immovable property from the effect and operation of any lien, privilege, mortgage, or other encumbrance, recorded by virtue of this Subtitle, provided, that the secretary is satisfied that the remaining immovable property belonging to the tax debtor and upon which the lien, privilege, and mortgage bears, is valued at not less than the amount of the remaining tax obligation, including all penalties, interest and other costs incurred, and the amount of all prior liens upon such property. In determining the value of the remaining property, due consideration shall be given to prior ranking encumbrances, if any exist on the property.

(3) The secretary may issue a certificate of release of any part of the property subject to any lien, privilege, mortgage, or other encumbrance recorded by virtue of this Subtitle, if there is paid over to the secretary in partial satisfaction of the liability an amount determined by the secretary, which shall not be less than the value, as determined by the secretary, of the interest of the state of Louisiana in the part to be released, or the secretary determines at any time that the interest of the state of Louisiana in the part to be released has no value. In determining the value of the interest of the state of Louisiana in the part to be released, the secretary shall give consideration to the value of the part and to all prior ranking liens or other encumbrances existing on the part to be released.

(4)(a) Notwithstanding any other provision of this Chapter, the secretary, with the approval of two assistant secretaries, may compromise any judgments for taxes of five hundred thousand dollars or less exclusive of interest and penalty, including assessments for such amounts which are equivalent to judgments upon a determination that any of the following apply:

(i) There is serious doubt as to the collectibility of the outstanding judgment.

(ii) There is serious doubt as to the taxpayer's liability for the outstanding judgment.

(iii) The administration and collection costs involved would exceed the amount of the outstanding liability.

(b) This authority is wholly discretionary, and no taxpayer shall have a right to a compromise under the provisions of this Paragraph.

(c) Each application for compromise of a judgment shall be accompanied by a nonrefundable application fee of one hundred eighty-six dollars, made payable to the secretary of the Department of Revenue. Money received by the secretary from this fee shall be deposited into the state treasury and, after compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, shall be designated as self-generated revenues of the Department of Revenue.

(d) The submission of any offer in compromise shall be accompanied by a nonrefundable initial payment of twenty percent of the amount of the offer. This payment shall be applied to the tax liability.

(e) A complete record of all such compromises shall be kept by the secretary, shall be open to public inspection, and, notwithstanding the provisions of R.S. 47:1508 and 1508.1, each such compromise shall be published in the department's annual report.

C. The certificate of release or cancellation of lien, privilege, or mortgage herein provided shall be on a form prescribed by the secretary and shall be accepted by all filing officers. Nonstandard form penalties shall not be applicable to such filings presented pursuant to this Section.

D. All fees or costs associated with the cancellation or release of a lien, privilege, or mortgage provided for herein shall be assessed against the taxpayer.

E. The secretary shall promulgate such rules and regulations as are necessary to implement this Section under the Administrative Procedure Act.

Amended by Acts 1958, No. 307, §1; Acts 1997, No. 1383, §1, eff. July 15, 1997; Acts 2004, No. 56, §1, eff. May 21, 2004; Acts 2014, No. 198, §1, eff. July 1, 2014; Acts 2015, No. 130, §1, eff. July 1, 2015.



RS 47:1579 - Prescription of taxes, interest, and penalties

§1579. Prescription of taxes, interest, and penalties

There shall be no prescription running against any state tax, license, excise, interest, penalty or other charge levied under this Sub-title, except that ordained in the Constitution of Louisiana.



RS 47:1580 - Suspension and interruption of prescription

§1580. Suspension and interruption of prescription

A. The prescription running against any state tax, license, excise, interest, penalty, or other charge shall be suspended by any of the following:

(1) The secretary's action in assessing any such amounts in the manner provided by law.

(2) The filing of a summary proceeding in court.

(3) The filing of any pleading, either by the secretary or by a taxpayer, with the Board of Tax Appeals or any state or federal court.

(4) The filing of a false or fraudulent return, as defined in R.S. 47:1605(B)(2), provided that suspended prescription shall begin to run again upon notice to the secretary of the filing of the false or fraudulent return or upon the subsequent filing of a return which is not false or fraudulent.

(5) Repealed by Acts 1997, No. 1348, §2, eff. July 15, 1997.

B. The running of such prescription shall also be suspended prior to the lapse of the prescriptive period set out in the Constitution of Louisiana as hereinafter provided:

(1) For any period by means of a written agreement between the taxpayer and the secretary of the Department of Revenue; or

(2) With respect to income tax, for any period by means of a written agreement entered into between a taxpayer and the United States Internal Revenue Service suspending the prescription of federal income tax; or

(3) With respect to income tax, for any period from the time of the commencement of an audit of a taxpayer by the United States Internal Revenue Service until one year from the time the secretary of the Department of Revenue is notified by said taxpayer or the federal government of an agreed change to the taxpayer's United States income tax return.

(4) With respect to bankruptcy, for any period from the time the taxpayer files for bankruptcy until six months after the bankruptcy case is closed.

(5)(a) By the filing of a claim for refund for the period for which a refund is requested, which shall suspend prescription for the same period in order for the secretary to determine whether the taxpayer owes any other liability under the provisions of R.S. 47:1622.

(b) The collector may not assert a collection remedy against a taxpayer for a tax that would have been prescribed but for this Paragraph except through a defense, answer, or reconventional demand in offset of an action concerning the claim for refund.

(c) The provisions of Subparagraph (a) of this Paragraph governing the suspension of prescription shall not apply in the following circumstances:

(i) The claim for refund referenced in this Paragraph has been granted.

(ii) The claim for refund referenced in this Paragraph is denied and the refund denial is final and nonappealable.

(iii) A judgment of the Board of Tax Appeals concerning the refund referenced in this Paragraph has become final.

C.(1) The failure to file any return required to be filed by this Subtitle shall interrupt the running of prescription, and prescription shall not commence to run again until the subsequent filing of such return. Once prescription commences to run, the tax, license, excise, interest, penalty, or other charge which is reported on such return shall prescribe in three years after the thirty-first day of December of the year of the filing of the return. However, if a taxpayer who does not file a tax return required to be filed by this Subtitle later becomes responsible for the filing of such a return due to a final court decision rendering a transaction or other activity as taxable, and the laws, regulation, or jurisprudence of this state previously classified that transaction, or other activity as nontaxable, this provision shall not apply and prescription shall run as if the taxpayer had timely filed the return.

(2) The interruption of the running of prescription due to the failure to file a return reporting a state tax shall not apply to any state tax periods for which the secretary and the taxpayer have entered into a valid and enforceable voluntary disclosure agreement.

(3) The provisions of this Subsection shall apply to use tax returns only when the amount due exceeds five hundred dollars for the tax levied.

Acts 1983, No. 396, §1, eff. Jan. 1, 1984; Acts 1985, No. 761, §1, eff. Aug. 1, 1985; Acts 1997, No. 658, §2; Acts 1997, No. 957, §1, eff. July 10, 1997; Acts 1997, No. 957, §1, eff. July 10, 1997 (Applicable to all taxpayers in bankruptcy or who file for bankruptcy and to all taxable persons that have not prescribed for any reason whatsoever as of July 10, 1997); Acts 1997, No. 1348, §§1, 2, eff. July 15, 1997 (Applicable to return, for all taxable periods beginning after December 31, 1997); Acts 2001, No. 103, §1, eff. July 1, 2001; Acts 2001, No. 1167, §1, eff. June 29, 2001; Acts 2015, No. 210, §1, eff. June 23, 2015.

NOTE: SEE ACTS 1985, NO. 761, §2.

NOTE: See S.C.R. No. 32 of the 1996 1st Ex. Sess. re legislative intent.



RS 47:1581 - Prescription of assessments as judgments

§1581. Prescription of assessments as judgments

Any tax, penalty, interest, or other charges duly assessed under this Sub-title, being the equivalent of a judgment, shall not be subject to the running of any prescription other than such prescription as would run against a judgment in favor of the State of Louisiana in accordance with the Constitution and laws of this state; and the recordation of such assessment shall have the same effect as the recordation of a judgment.



RS 47:1582 - Failure to remit tax collected on behalf of the state; rule to cease business

§1582. Failure to remit tax collected on behalf of the state; rule to cease business

A. Failure by any person obligated to collect any tax from taxpayers on behalf of the state to remit such taxes collected shall, without demand or putting in default, cause the tax, interest, penalties, and costs to become immediately delinquent and the secretary has the authority, on motion in a court of competent jurisdiction, to take a rule on such person, to show cause in not less than two or more than ten days, exclusive of holidays, why such person should not be ordered to cease from further pursuit of business. This rule may be tried out of term and in chambers and shall always be tried by preference. If the rule is made absolute, the order rendered thereon shall be considered a judgment in favor of the state, prohibiting the person from the further pursuit of said business until he has paid the delinquent tax, interest, penalties, and costs, and every violation of the injunction shall be considered as a contempt of court and punished according to law.

B. The provisions of this Section shall not apply if the taxpayer has entered into an installment agreement for the payment of delinquent taxes with the department and is in compliance with the terms of the agreement.

Acts 2001, No. 254, §1, eff. June 1, 2001.



RS 47:1583 - Federal tax refund offset fees

§1583. Federal tax refund offset fees

At such times as monies are received as a result of an offset of a federal income tax refund under the provisions of Section 6402(e) of the Internal Revenue Code, the taxpayer shall be given a credit for the amount of the offset less a deduction for the offset fee imposed by the Internal Revenue Service.

Acts 2001, No. 69, §1, eff. July 1, 2001.



RS 47:1584 - Innocent spouse rule

§1584. Innocent spouse rule

A. In addition to the provisions of R.S. 47:101(B)(7), a natural person shall be relieved from liability for any tax, penalties, interest, or other amounts for the applicable tax year as provided in this Section as if the person is an innocent spouse as provided for in this Section.

B. A spouse shall be relieved from such liability to the extent that such liability is attributable to the failure to file a report or return, or to remit any tax, penalty, interest or other amount as required under any provision of this Subtitle, and occurs under the following conditions:

(1) The spouse is a spouse of a taxpayer who failed to file a report or return, or who failed to remit any tax, penalty, interest or other amount as required under any provision of this Subtitle, or the spouse of a taxpayer whose business entity so failed.

(2) The spouse establishes that he did not know of, and had no reason to know of such failure.

(3) Taking into account all of the facts and circumstances, it is inequitable to hold the spouse liable for the failure to file or pay a tax, penalty, interest or other amount as required under any provision of this Subtitle attributable to such actions of the other spouse.

(4) The spouse elects the benefits of this Section not later than two years after the date the secretary has begun collection activities with respect to the spouse making the election. However, the secretary may nevertheless relieve the spouse of such liability as provided for in this Section, if she further finds both of the following:

(a) Either the spouse had little or no involvement with the actions of the other spouse, and that the spouse did not know of, and had no reason to know of, such actions, or that the spouse was mentally or physically coerced to maintain silence regarding such actions.

(b) Taking into account all the facts and circumstances, it is inequitable to hold the spouse liable for any failure to file a return or report or failure to remit any tax, penalty, interest or other amount as required under any provision of this Subtitle.

C.(1) If a spouse who otherwise qualifies for relief under Subsection B of this Section establishes he did not know, and had no reason to know, the actions of his spouse leading to the failure to file or pay, then such spouse shall be relieved of liability for tax, interest, penalties, and other amounts to the extent that such liability is attributable to the actions of the other spouse of which the spouse did not know and had no reason to know.

(2) In addition, a spouse who qualifies for relief pursuant to this Section may have any lien, privilege, mortgage, or other encumbrance recorded by virtue of this Subtitle cancelled on any property that the spouse can show to the satisfaction of the secretary is for the spouse's personal use, such as the place where the spouse resides.

Acts 2005, No. 295, §1, eff. June 29, 2005.

NOTE: See Acts 2005, No. 295, §2, relative to retroactivity.



RS 47:1601 - Interest on unpaid taxes

PART IV. INTEREST AND PENALTIES

§1601. Interest on unpaid taxes

A.(1) When any taxpayer fails to pay a tax, or any portion thereof, on or before the day where it is required to be paid under the provisions of this Subtitle, interest shall be added to the amount of tax due and such interest shall be computed from the statutory payment date of the tax until the tax is paid. The rate of interest shall be as provided for in Paragraph (A)(2) of this Subsection. However, in the case of a waiver of restrictions and delays as provided for in R.S. 47:1565.1, if the taxpayer pays the tax due within ten days after the notice of assessment is mailed to him, the interest shall be computed to the thirtieth day after the filing of such waiver or to the date the deficiency is paid, whichever is earlier. The interest provided for herein shall be an obligation to be collected and accounted for in the same manner as if it were a part of the tax due and can be enforced in a separate action or in the same action for collection of the tax and, unless otherwise provided for in this Title, shall not be waived or remitted.

(2)(a) With respect to tax obligations, interest shall be determined as follows:

(i) Prior to January 1, 2006, interest shall accrue at the rate of one and one-quarter percent per month and for any fraction of a month.

(ii) Effective January 1, 2006, interest shall accrue at an annual rate of six percentage points above the rate provided for in R.S. 9:3500(B)(1).

(iii) Effective January 1, 2007, interest shall accrue at an annual rate of five percentage points above the rate provided for in R.S. 9:3500(B)(1).

(iv) Effective January 1, 2008, interest shall accrue at an annual rate of four percentage points above the rate provided for in R.S. 9:3500(B)(1).

(v) Effective January 1, 2009, interest shall accrue at an annual rate of three percentage points above the rate provided for in R.S. 9:3500(B)(1).

(b) In no event shall the interest rate provided for in Subparagraph (a) of this Paragraph exceed one and one-quarter percent per month and for any fraction of a month.

(c) Abatement of interest attributable to unreasonable errors and delays by the department. In the case of any assessment of interest attributable in whole or in part to any unreasonable error or delay by the secretary or her designee (acting in an official capacity) in performing a ministerial or managerial act, the secretary may abate all or any part of such interest for any period. For purposes of the preceding sentence, an error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the department has contacted the taxpayer in writing with respect to such deficiency or payment.

(d) In order to promote the effective administration of the tax laws of this state, the secretary may provide by rules and regulations promulgated pursuant to the Administrative Procedure Act for the compromise of the amount of interest to be added to the amount of the tax due as computed pursuant to this Section. A complete record of all such compromises shall be kept by the secretary, shall be open to public inspection and, notwithstanding the provisions of R.S. 47:1508 and 1508.1, shall be published in the department's annual report.

(e) Waiver of interest when a managed audit is performed as agreed to by the secretary and the taxpayer. The secretary may waive all or a part of the interest that would otherwise accrue on any amount identified to be due in a managed audit performed under the provisions of R.S. 47:1541(D).

(3) Computation of interest on notices of tax due. When a notice is issued for unpaid taxes, the interest computation date on the notice shall be fifteen days after the issue date of the notice.

(a) If payment is received on or before the fifteenth day after the issue date, no refund of interest shall be issued.

(b) If payment is received after the fifteenth day but on or before the thirtieth day, no additional interest will be assessed.

(c) If payment is not received on or before the thirtieth day following the issue of the notice, the provisions of this Paragraph shall not apply to the notice and interest will continue to accrue as provided in Paragraph (A)(1) or (2) of this Section.

B. Notwithstanding any provision of this Section or of any other Section of this Subtitle, the interest on any amount of tax outstanding on a specific date shall be computed at the rate applicable on such date.

C. Interest at the rate established by R.S. 47:1624 shall be paid by a corporation on any underpayment of tax determined in accordance with R.S. 47:287.445.

D.(1) When an individual income taxpayer files a tax return as required by Chapter 1 of this Subtitle on or before the tax return's due date, including extensions, and the secretary does not notify the taxpayer of any additional amounts owed within eighteen months of the tax return's due date, without regard to extensions, or date of filing, whichever is later, the interest imposition shall be suspended for the period beginning eighteen months after the tax return's due date, without regard to extensions, or date of filing, whichever is later, and shall not begin again until twenty-one days after the date of the secretary's notice to the taxpayer of any additional amounts due.

(2) The suspension of interest shall not apply if the tax return was not filed by the due date, including extensions, or in any case for which fraud or criminal penalties are assessed.

(3) The suspension of interest shall not apply when a taxpayer whose federal income tax return has been adjusted fails to furnish a statement to the secretary disclosing the nature and amounts of such adjustments within the prescribed period of time pursuant to R.S. 47:103(C). If the taxpayer timely furnishes such a statement and the taxpayer did not receive notice of additional amounts owed to the Internal Revenue Service within eighteen months of the tax return's due date, without regard to extensions, or date of filing, whichever is later, the provisions of Paragraph (1) of this Subsection shall apply.

Amended by Acts 1970, No. 663, §1; Acts 1982, No. 853, §1, eff. Oct. 1, 1982; Acts 1992, No. 588, §1; Acts 1999, No. 205, §1, eff. June 11, 1999; Acts 2001, No. 788, §1, eff. Jan. 1, 2006; Acts 2005, No. 454, §1, eff. Aug. 1, 2005; Acts 2006, No. 180, §1, eff. Jan. 1, 2007; Acts 2011, No. 171, §1, eff. June 24, 2011.



RS 47:1602 - Penalty for failure to make timely return

§1602. Penalty for failure to make timely return

A. When any taxpayer fails to make and file any return required to be made under the provisions of this Subtitle before the time that the return becomes delinquent or when any taxpayer fails to timely remit to the secretary of the Department of Revenue the total amount of tax that is due on a return which he has filed, there shall be imposed, in addition to any other penalties provided, a specific penalty to be added to the tax.

(1) In the case of a failure to file a tax return or of the filing of a return after the return becomes delinquent, the specific penalty shall be five percent of the total tax due on the return if the failure or delinquency is for not more than thirty days, with an additional five percent for each additional thirty days or fraction thereof during which the failure or delinquency continues, not to exceed twenty-five percent of the tax in the aggregate.

(2)(a) Except as provided in Paragraph (3), in the case of the filing of a return without remittance of the full amount due, the specific penalty may be five percent of the unremitted tax if the failure to remit continues for not more than thirty days, with an additional five percent for each additional thirty days or fraction during which the failure to remit continues. The penalty imposed by this Paragraph for each thirty-day period shall be calculated only on the additional amount due from the taxpayer after the deduction of payments timely submitted, or submitted during any preceding thirty-day period when the return and payments are not received within the time prescribed determined with regard to any extension of time.

(b) The penalty provided by this Paragraph shall not be imposed for any thirty-day period for which the penalty provided by Paragraph (1) is due.

(c) The penalties provided for by Paragraph (1) of this Subsection and this Paragraph shall not be imposed for more than five thirty-day periods in total for each tax return required to be filed.

(3)(a) In the case of individual income tax, if the full amount of tax due on the return is not paid on or before the due date prescribed for payment of such tax, the specific penalty may be one-half of one percent of the unremitted tax if the failure to remit continues for not more than thirty days, with an additional one-half of one percent for each additional thirty days or fraction during which the failure to remit continues. The penalty imposed by this Paragraph for each thirty-day period shall be calculated only on the additional amount due from the taxpayer, when the return and payments are not received within the time prescribed determined with regard to any extension of time.

(b) The penalty provided by this Paragraph shall not be imposed for any thirty-day period for which the penalty provided by Paragraph (1) is due.

(4) The penalties provided for by this Subsection shall not exceed twenty-five percent of the tax in the aggregate.

B. The penalties provided for by this Section shall be an obligation to be collected and accounted for in the same manner as if it were part of the tax due, and can be enforced either in a separate action or in the same action for the collection of the tax.

C. The penalty for failure to make application and pay any registration fee levied under Chapter 4, Subtitle II of this Title, shall be three dollars or an amount as computed as otherwise provided in this Section, whichever is greater.

D.(1) Notwithstanding any other provision of the law to the contrary, any exemption granted to a taxpayer under a tax incentive contract except a contract granted pursuant to Article VII, Section 21(F) of the Constitution of Louisiana shall be suspended if at any time during the contract there is a final, non-appealable judgment against the taxpayer for nonpayment of taxes.

(2) The secretary shall send a notice by certified mail to the taxpayer at the address given in the last report filed by the taxpayer, or to any address obtainable from any private entity which will provide such address free of charge or from any federal, state, or local government entity, including but not limited to the United States Postal Service or from United States Postal Service certified software informing him of the following:

(a) That there is a final, non-appealable judgment against him for nonpayment of taxes.

(b) That he has thirty days from the date of the notice to pay the tax, penalty, and interest due or the exemptions granted under the tax incentive contract will be suspended.

(c) That the suspension will continue until the tax, penalty, and interest due under the final, non-appealable judgment are paid in full.

(3) The provisions of this Section shall not apply if the taxpayer has paid the amount due under protest in accordance with R.S. 47:1576 or has entered into an installment agreement with the department for the payment of the amount due and is in compliance with the terms of the agreement.

(4) For the purposes of this Subsection, during the period of suspension, the exemptions granted under the tax incentive contract are inoperable and of no effect.

Amended by Acts 1970, No. 662, §1; Acts 1986, No. 43, §1, eff. Oct. 1, 1986; Acts 1995, No. 515, §1; Acts 1997, No. 658, §2; Acts 2002, No. 47, §1; Acts 2006, No. 77, §1; Acts 2015, No. 128, §1, eff. July 1, 2015.



RS 47:1602.1 - Penalty for failure to timely remit schedules and payments required to administer the Sports Facility Assistance Fund

§1602.1. Penalty for failure to timely remit schedules and payments required to administer the Sports Facility Assistance Fund

A. In the case of failure to timely make and file any return or schedule required by the secretary to administer the provisions of the Sports Facility Assistance Fund, the penalty shall be five hundred dollars for the first such failure, one thousand dollars for the second such failure within the three-year period beginning on the due date of the first delinquent return or schedule, and two thousand five hundred dollars for each subsequent failure within the three-year period beginning on the due date of the first delinquent return or schedule.

B. In the case of failure to timely remit any payment required by the secretary to administer the provisions of the Sports Facility Assistance Fund, the penalty shall be five percent of the total payment due if the delinquency is for not more than thirty days, with an additional five percent for each additional thirty days or fraction thereof during which the delinquency continues, not to exceed fifty percent of the amount due.

Acts 2003, No. 119, §2, eff. May 28, 2003.



RS 47:1603 - Waiver of penalty for delinquent filing or delinquent payment

§1603. Waiver of penalty for delinquent filing or delinquent payment

A.(1) If the failure to make any return at the time such return becomes due or the filing of a return without remittance of the full amount due, is attributable, not to the negligence of the taxpayer, but to other cause set forth in written form and considered reasonable by the secretary of the Department of Revenue, the secretary may remit or waive payment of the whole or any part of the specific penalty provided for such failure.

(2)(a) In order to promote the effective administration of the tax laws of this state, the secretary may promulgate rules and regulations pursuant to the Administrative Procedure Act concerning the waiver of penalties, including but not limited to the establishment of a voluntary disclosure program.

(b) Notwithstanding any provison of law to the contrary, in any case where the secretary and the taxpayer have entered into a valid and enforceable voluntary disclosure agreement, the secretary may remit or waive the payment of the whole or any part of the penalties provided for in this Subtitle.

(3) Until December 31, 2015, in any case when the penalty exceeds twenty-five thousand dollars, it can be waived by the secretary only after approval by the Board of Tax Appeals. However, the secretary's waiver of a penalty as part of a voluntary disclosure program shall not require the approval of the board. Notwithstanding the provisions of R.S. 47:1508, beginning January 1, 2016, waivers of all penalties exceeding twenty-five thousand dollars shall be subject to oversight by the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs. This provision shall not apply to any penalty the secretary remits or waives in accordance with rules and regulations promulgated pursuant to the Administrative Procedure Act regarding the remittance or waiver of penalties under the department's voluntary disclosure program.

B. With the exception of those situations when, in the opinion of the secretary, the taxpayer has acted in bad faith or with intentional disregard for the laws of the state or the regulations of the department, for any taxable year ending on or after December 31, 1996, a reasonable cause for purposes of Subsection A of this Section shall be presumed to exist by the secretary of the Department of Revenue under the following circumstances:

(1) An individual taxpayer or corporate taxpayer that is not a large corporation satisfies the requirements of R.S. 47:103(D), relative to extensions for filing of an individual or corporate tax return and the excess of the amount of tax shown on the taxpayer's individual or corporate income tax return, over the amount of tax paid on or before the regular due date of the return by virtue of taxes withheld by the taxpayer, payments made pursuant to the declaration of estimated tax, and the payment in full of estimated tax liability, is no greater than ten percent of the amount of tax shown on the individual's applicable Louisiana income tax return. Any balance due shown on the taxpayer's individual or corporate income tax return is remitted with the return.

(2) Any individual taxpayer or corporate taxpayer that is not a large corporation satisfies any of the requirements as provided by law, relative to notice to the secretary of federal tax adjustments, and the taxpayer files an amended Louisiana individual income tax return based upon the adjustments to the federal income tax return, and pays the additional tax shown thereon, plus applicable interest accrued thereon pursuant to R.S. 47:1601, within ninety days after the federal adjustments have been made and accepted by the taxpayer, provided that if the taxpayer does not receive a statement of the federal adjustments until after he accepts the adjustments, he shall have ninety days from the receipt of such statement within which to file the amended Louisiana income tax return and pay the tax shown thereon, plus applicable interest.

(3) The Louisiana income tax return of any individual taxpayer or any corporation that is not a large corporation is adjusted as the result of an audit by the Department of Revenue if within sixty days after the Louisiana audit adjustments have been made and accepted by the taxpayer, the taxpayer pays the additional tax due, plus applicable accrued interest thereon pursuant to R.S. 47:1601.

C. For purposes of this Section, the term "large corporation" means any corporation, or predecessor corporation, which had taxable income of one million dollars or more for any taxable year in the three taxable years immediately preceding the taxable year involved.

Amended by Acts 1958, No. 439, §1; Acts 1981, No. 845, §1, eff. Aug. 2, 1981; Acts 1986, No. 43, §1, eff. Oct. 1, 1986; Acts 1987, No. 8, §1, eff. Oct. 1, 1987; Acts 1995, No. 422, §1; Acts 1997, No. 248, §1, effective for taxable periods beginning after December 31, 1996; Acts 1997, No. 658, §2; Acts 2014, No. 198, §1, eff. July 1, 2014; Acts 2015, No. 128, §1, eff. July 1, 2015; Acts 2015, No. 210, §1, eff. June 23, 2015.



RS 47:1604 - Penalty for false or fraudulent return

§1604. Penalty for false or fraudulent return

When the taxpayer files a return that is false or fraudulent or grossly incorrect and the circumstances indicate that the taxpayer had intent to defraud the State of Louisiana of any tax due under this Sub-title, there shall be imposed, in addition to any other penalties provided, a specific penalty of fifty per centum (50%) of the tax found to be due. This specific penalty shall be an obligation to be collected and accounted for in the same manner as if it were a part of the tax due, and can be enforced either in a separate action or in the same action for the collection of the tax.



RS 47:1604.1 - Negligence penalty

§1604.1. Negligence penalty

A. Finding of negligence. For negligent failure to comply with any provisions of this Part or any rules and regulations of the department, when the secretary finds that a taxpayer did not have willful intent to defraud the state, the secretary may assess a penalty equal to ten percent of the tax deficiency found to be due as a result of the taxpayer's negligence.

B. Large individual income tax deficiency. In the case of individual income tax, if a taxpayer understates tax table income, by any means, by an amount equal to twenty-five percent or more of adjusted gross income or has otherwise demonstrated a willful intent to disregard the tax laws of this state, the secretary may assess a penalty equal to twenty percent of the deficiency. However, in the case of individual income tax, if a taxpayer understates tax table income by an amount equal to twenty-five percent or more of adjusted gross income but the secretary finds that the taxpayer did not have willful intent to disregard the tax laws of this state, the secretary may assess a penalty of fifteen percent of the deficiency.

C. Other large tax deficiency. In the case of a tax other than individual income tax, if a taxpayer understates tax liability by twenty-five percent or more, or has otherwise demonstrated a willful intent to disregard the tax laws of this state, the secretary may assess a penalty equal to twenty percent of the deficiency. However, in the case of a tax other than individual income tax, if a taxpayer understates tax liability by twenty-five percent or more, but the secretary finds that the taxpayer did not have willful intent to disregard the tax laws of this state, the secretary may assess a penalty of fifteen percent of the deficiency.

D. For purposes of this Section, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) "Adjusted gross income" means gross income as defined in Section 62 of the Internal Revenue Code.

(2) "Willful" means voluntarily and intentionally acting in violation of the tax laws of this state. The secretary shall use this definition of "willful" when determining whether a penalty shall be imposed for the willful intent to defraud this state or willful intent to disregard the tax laws of this state.

Added by Acts 1958, No. 240, §1; Acts 2015, No. 128, §1, eff. July 1, 2015.



RS 47:1604.2 - Insufficient funds check or electronic debit in payment of taxes; penalty

§1604.2. Insufficient funds check or electronic debit in payment of taxes; penalty

In the event a check or electronic debit used to make payment of a tax, interest, penalty, or fee due under this Subtitle is returned unpaid by the bank on which it is drawn for any reason related to the account on which the check or electronic debit is written, such shall constitute a failure to pay the tax, interest, penalty, or fee due and a specific penalty shall be imposed on the taxpayer in addition to all other penalties provided by law; provided however, upon sufficient proof being furnished to the secretary by the bank that the bank was at fault for the nonpayment of the check or electronic debit, the secretary shall waive the penalty provided for in this Section. This specific penalty shall be an obligation to be collected and accounted for in the same manner as if it were part of the tax, interest, penalty, or fee that is due in payment of which the check or electronic debit was given and may be enforced in a separate action or in any action instituted for the collection of the tax, interest, penalty, or fee. The specific penalty imposed under this Section shall be an amount equal to the greater of one percent of the check or electronic debit or twenty dollars. After receipt of three insufficient fund checks or electronic debits during any two-year period, the secretary of the Department of Revenue may require payment of the taxes, interest, penalties, or fees due by the taxpayer to be paid by certified check, money order, or cash.

Added by Acts 1971, No. 135, §1; Amended by Acts 1976, No. 96, §1, eff. Jan. 1, 1977; Acts 1986, No. 44, §1, eff. Oct. 1, 1986; Acts 1997, No. 658, §2; Acts 2004, No. 65, §3.



RS 47:1605 - Examination and hearing costs

§1605. Examination and hearing costs

A. If any taxpayer fails to make any return required by this Subtitle, or makes a grossly incorrect report, or a false or fraudulent report, and the secretary, in performance of his duty to ascertain the amount of tax due, makes an examination of books, records, or documents, or an audit thereof, or conducts a hearing, or subpoenas witnesses, then there may be added to the amount of tax found to be due, a specific penalty, in addition to any other penalty provided, in an amount as itemized by the secretary to compensate for all costs incurred in making such examination or audit, or in holding such hearing, or in subpoenaing and compensating witnesses. This specific penalty shall be an obligation to be collected and accounted for in the same manner as if it were part of the tax due and can be enforced either in a separate action or in the same action for the collection of the tax.

B. For the purposes of this Section, the following terms shall have the following meanings:

(1) "Grossly incorrect report" means any report filed where there is a substantial understatement of tax for any taxable period. The understatement is substantial if it exceeds the greater of:

(a) Ten percent of the tax required to be shown on the return for the taxable period.

(b) Ten thousand dollars.

(2) "False or fraudulent report" means any report filed with the intent to evade taxes, or a willful attempt to defraud or evade taxes that are due.

C. Notwithstanding any other provision of law to the contrary, no penalty shall be imposed under this Section with respect to any portion of an underpayment when a taxpayer has made a grossly incorrect report if the taxpayer shows that there was a reasonable cause for the underpayment of such portion and that the taxpayer acted in good faith with respect to such portion.

Acts 1997, No. 687, §1; Acts 1999, No. 1032, §1.



RS 47:1606 - Distraint cost penalty

§1606. Distraint cost penalty

Whenever the secretary uses the distraint procedure to enforce the collection of any tax, there shall be imposed with respect to the tax for the collection of which the distraint procedure is used a specific penalty in an amount to compensate for the costs of the distraint procedure, provided that the amount charged by a third party for distraint concerning the seizure of a vehicle shall not exceed two hundred seventy-five dollars. This specific penalty shall be in addition to any penalty assessed as provided by law and shall be an obligation to be collected and accounted for in the same manner as if it were part of the tax due, and may be enforced either in a separate action or in the same action for the collection of the tax.

Added by Acts 1971, No. 134, §1; Acts 2004, No. 166, §1, eff. June 10, 2004.



RS 47:1607 - Interest on erroneous refunds

§1607. Interest on erroneous refunds

The secretary shall remove interest which has accrued on an erroneous refund which has accrued up to the date the taxpayer is requested to repay a refund issued in error if the taxpayer did not cause the erroneous refund in any way and the refund does not exceed fifty thousand dollars. The secretary may remove or reduce interest on all other erroneous refunds or on refunds issued in error due to a ministerial act of the department, based on the facts and circumstances of each case. If the interest that was reduced or removed was reported as a deduction on the tax return of the taxpayer, the taxpayer must report the reduction or removal of interest as income on his tax return for the year the interest was reduced or removed.

Acts 2003, No. 36, §1, eff. May 23, 2003.



RS 47:1621 - Refunds of overpayments authorized

PART V. REFUNDS OF OVERPAYMENTS

§1621. Refunds of overpayments authorized

A. For the purpose of this Chapter, "overpayment" means a payment of tax, penalty, or interest when none was due; the excess of the amount of tax, penalty, or interest paid over the amount due; or the payment of a penalty that is later waived or remitted by the secretary, provided that the power of the secretary to refund overpayments shall be as prescribed and limited in this Section.

B. The secretary shall make a refund of each overpayment where it is determined that:

(1) The tax was overpaid because of an error on the part of the taxpayer in mathematical computation on the face of the return or on any of the supporting documents.

(2) The tax was overpaid because of a construction of the law on the part of the taxpayer contrary to the secretary's construction of the law at the time of payment.

(3) The overpayment was the result of an error, omission, or a mistake of fact of consequence to the determination of the tax liability, whether on the part of the taxpayer or the secretary.

(4) The overpayment resulted from a change made by the secretary in an assessment, notice, or billing issued under the provisions of Chapter 18 of Subtitle II of this Title.

(5) With regard to a Louisiana income tax overpayment, the overpayment resulted from a change in federal income tax data which formed the basis for calculation of the Louisiana income tax.

(6) With regard to any Louisiana tax overpayment, the overpayment resulted from an overpayment of estimated Louisiana tax.

(7) With regard to a Louisiana income tax overpayment, the overpayment resulted from application of a Louisiana net operating loss carryover for all claims for this deduction on any return filed on or after July 1, 2015, regardless of the taxable year to which the return relates.

(8) The overpayment resulted from a subsequent determination that the taxpayer was entitled to pay a tax at a reduced tax rate.

(9) The overpayment was the result of a payment that exceeded either the amount shown on the face of the return or voucher, or which would have been shown on the face of the return or voucher if a return or voucher were required.

C. Notwithstanding the provisions of Subsection B, where it is determined that there is clear and convincing evidence that an overpayment has been made, the secretary shall make a refund, subject to conditions or limitations provided by law.

D.(1) Such refunds shall be made out of any current collections of the particular tax which was overpaid. The secretary may make payment of refunds by means of a debit card at the option of the taxpayer. However, the paper form for an individual income tax return shall include provisions whereby the taxpayer may choose to receive a refund of an overpayment by check, debit card, or direct deposit. A refund for a taxpayer who filed a paper tax return for individual income tax shall be made in accordance with the method chosen by the taxpayer on the tax return. If the tax return does not reflect the selection of a specific method of payment by the taxpayer, any refund due shall be paid by check. If a taxpayer chooses to receive a refund of an overpayment by debit card, the Department of Revenue shall allow the taxpayer no less than twelve months to activate the debit card.

(2) If a taxpayer has overpaid a particular tax for more than one taxable year and seeks a refund of the total amount, the secretary may issue the refund incrementally. The number of increments shall not exceed the total number of years the tax was overpaid.

(3) If a refund is ordered or determined by an administrative decision or by a judgment which has become final and non-appealable, then, notwithstanding the provisions of Subsection G of this Section, the secretary shall make the refund within forty-five days of the date of such administrative decision or the date such judgment has become final and non-appealable.

(4) The first payment owed pursuant to the provisions of Paragraph (2) of this Subsection shall be made within the time specified in Paragraph (3) of this Subsection, and any subsequent payments shall be made no later than the same date of the respective subsequent calendar years.

E. The secretary may recover any refunded or credited amount determined not to be an overpayment through any collection remedy authorized by R.S. 47:1561 within two years from December thirty-first of the year in which the refund was paid or credit was applied. Any refunded or credited amount determined not to be an overpayment shall bear interest at the rate provided in R.S. 47:1601, which shall be computed from the date the refund was issued or credit was given to the date payment is received by the secretary.

F. This Section shall not be construed to authorize any refund of tax overpaid through a mistake of law arising from the misinterpretation by the secretary of the provisions of any law or of the rules and regulations promulgated thereunder. In the event a taxpayer believes that the secretary has misinterpreted the law or promulgated rules and regulations contrary therewith, his remedy is by payment under protest and suit to recover, or by appeal to the Board of Tax Appeals in instances where such appeals lie.

G. Upon application by a corporation, the secretary shall pay interest to the corporation required by R.S. 47:287.445. Such interest shall be paid within ninety days after receipt of application and shall be paid out of any current collections of Louisiana corporate income tax.

H. The secretary shall report monthly to the commissioner of administration the total amount of refunds made each month. The secretary shall also report quarterly to the Joint Legislative Committee on the Budget the total amount of refunds made each quarter and shall specifically note when any refunds were not paid within the time period provided for in Paragraph (D)(3) of this Section and the reason therefor.

I. The secretary is authorized to promulgate regulations pursuant to the Administrative Procedure Act for the purpose of administration and enforcement of this Section. Such regulations will have the full force and effect of law.

Amended by Acts 1972, No. 565, §1; Acts 1991, No. 241, §1, eff. July 1, 1991; Acts 1992, No. 588, §1; Acts 2001 1st Ex. Sess., No. 6, §1, eff. Mar. 27, 2001; Acts 2004, No. 900, §1, eff. Jan. 1, 2005; Acts 2008, No. 826, §1, eff. July 1, 2008; Acts 2012, No. 818, §1; Acts 2014, No. 412, §1, eff. June 4, 2014; Acts 2014, No. 560, §1, eff. June 9, 2014; Acts 2015, No. 103, §1, eff. July 1, 2015; Acts 2015, No. 210, §1, eff. June 23, 2015.

NOTE: See Acts 2014, No. 412, §2, and Acts 2014, No. 560, §2, regarding applicability.

NOTE: See Acts 2015, No. 103, §2, re: applicability.



RS 47:1621.1 - Satisfaction of rulings or judgments of the Board of Tax Appeals

§1621.1. Satisfaction of rulings or judgments of the Board of Tax Appeals

A. A final ruling or judgment of the Board of Tax Appeals concerning the overpayment of severance taxes, issued pursuant to Part 5 of Chapter 17 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950 may be applied, with the consent of the parties involved, as a credit against any state tax liability of the taxpayer for whom the judgment or ruling was rendered. Such credit may be applied to the income tax, corporate franchise tax, or any other state tax liability of the taxpayer.

B. The credit may be applied to any tax liability for the taxable year or taxable period in which the ruling or judgment becomes final. Any amount of the credit unused in any taxable year may be carried forward for the succeeding three taxable years.

C. For purposes of this Section, "parties involved" shall mean only the taxpayer and the Department of Revenue.

Acts 1989, 2nd Ex. Sess., No. 15, §2, eff. July 24, 1989; Acts 1997, No. 658, §2.



RS 47:1622 - Crediting or offset of overpayments against other obligations

§1622. Crediting or offset of overpayments against other obligations

A. Before refunding any overpayment, the secretary may first determine whether the taxpayer who made the overpayment owes any other liability under any law administered by him. If such be the case, the secretary may credit the overpayment against such liability and notify the taxpayer of the action taken.

B. No refund of income or franchise tax shall be paid by the secretary until any claim of offset filed by the administrator of the Louisiana Employment Security Law under R.S. 23:1733 has been satisfied.

Acts 1986, No. 597, §2, eff. July 6, 1986; Acts 1992, No. 447, §4, eff. June 20, 1992; Acts 1997, No. 1172, §8, eff. June 30, 1997.



RS 47:1623 - Prescription of refunds or credits

§1623. Prescription of refunds or credits

A. After three years from the 31st day of December of the year in which the tax became due or after one year from the date the tax was paid, whichever is the later, no refund or credit for an overpayment shall be made unless a claim for credit or refund has been filed with the secretary by the taxpayer claiming such credit or refund before the expiration of said three-year or one-year period. The maximum amount which shall be refunded or credited shall be the amount paid within said three-year or one-year period. The secretary shall prescribe the manner of filing claims for refund or credit.

B. Provided that in any case where a taxpayer and the secretary have consented in writing to an extension of the period during which an assessment of tax may be made, the period of prescription for refunding or crediting overpayments as provided in this Section shall be extended in accordance with the terms of the agreement between the taxpayer and the secretary.

C. No refund shall be allowed for any claim for this deduction on any return filed on or after July 1, 2015, regardless of the taxable year to which the return relates.

D. Provided that in any case where a refund of taxes imposed by R.S. 47:295 relates to an overpayment attributable to a net operating loss deduction carry-back election, in lieu of the three-year period of limitation prescribed in Subsection A of this Section, the period shall be the period which ends three years from the thirty-first day of December of the year in which the tax for the loss year would become due, or the period prescribed in Subsection B or E of this Section with respect to such taxable year, whichever expires later. The provisions of this Subsection would be effective for net operating loss deduction carry-back elections made for taxable periods ending on or after December 31, 1987.

E. Provided that where a refund or credit relates to an overpayment of income tax, the running of prescription shall be suspended by means of:

(1) A written agreement entered into between a taxpayer and the United States Internal Revenue Service suspending the prescription of federal income tax; or

(2) For any period from the time of the commencement of an audit of a taxpayer by the United States Internal Revenue Service until one year from the time the secretary of the Department of Revenue is notified by said taxpayer or the federal government of an agreed change to the taxpayer's United States income tax return.

F.(1) Provided that in any case in which the secretary pursues any remedy for the collection of tax pursuant to R.S. 47:1561, including the issuance of an assessment, the period of prescription for a refund or credit for the same types of tax and tax periods shall be suspended. However, the suspension of prescription authorized in this Subsection applies only in any of the following circumstances:

(a) When an assessment has been issued and the taxpayer has submitted a refund claim that is received by the collector prior to the assessment becoming final.

(b) When a summary proceeding has been filed and the taxpayer has timely appealed such claim for refund as an offset or credit in the summary proceeding.

(c) When an ordinary suit has been filed and the taxpayer has filed a timely reconventional demand for such refund or credit in such suit.

(2) If the refund claim would have been prescribed, but for this Subsection, the amount of the claim found due shall be credited or offset against the underpaid tax found due.

(3) Prescription shall not be suspended pursuant to the provisions of Paragraph (1) of this Subsection in any of the following circumstances:

(a) An assessment has become final and non-appealable.

(b) A judgment of the Board of Tax Appeals concerning the collection remedy referenced in Paragraph (1) of this Subsection has become final.

(c) A final judgment has been rendered by a district court in a related summary or ordinary proceeding.

Acts 1985, No. 505, §1, eff. Aug. 1, 1985; Acts 1989, No. 362, §1; Acts 1991, No. 245, §1, eff. July 2, 1991; Acts 1992, No. 1035, §1, eff. for taxable periods beginning on or after Jan. 1, 1992; Acts 1996, No. 40, §1, eff. for taxable periods beginning on or after Jan. 1, 1997; Acts 1997, No. 658, §2; Acts 2002, No. 51, §1, eff. Jan. 1, 2003; Acts 2015, No. 103, §1, eff. July 1, 2015; Acts 2015, No. 210, §1, eff. June 23, 2015.

NOTE: FOR (E) SEE ACTS 1991, NO. 245, §2.

NOTE: See S.C.R. No. 32 of the 1996 1st Ex. Sess. re legislative intent.

NOTE: See Acts 2015, No. 103, §2, re: applicability.



RS 47:1624 - Interest on refunds or credits

§1624. Interest on refunds

A.(1) Notwithstanding any other provision of law to the contrary, on all refunds or credits the secretary shall compute and allow as part of the refund or credit, interest at the annual rate established in R.S. 13:4202 from ninety days after the later of the due date of the return, the filing date of the return or claim for refund on which the overpayment is claimed, or the date the tax was paid. An overpayment shall bear no interest if it is credited to the taxpayer's account. No interest on refunds or credits shall be allowed if the secretary proves by clear and convincing evidence that a person has deliberately overpaid a tax in order to derive the benefit of the interest allowed by this Section. Payments of interest authorized by this Section shall be made from funds derived from current collections of the tax to be refunded or credited.

(2) Notwithstanding any provision of this Section, or any other provision of law to the contrary, interest on a refund of an overpayment of severance tax to an operator whose well qualifies for the severance tax suspension pursuant to R.S. 47:633(7)(c)(iii) or (9)(d)(v) for new horizontal or deep wells shall be paid as follows:

(a) For refunds issued on or before the one hundred eightieth day after a properly filed claim for refund or an amended return for the new horizontal or deep well has been submitted to the department with all supporting documentation, interest shall be the rate for the year ascertained by the department, which shall be the U.S. Treasury Yield Curve Constant Maturity 6-Month Treasury rate on the first business day of October of the preceding year and published on or before the following January first.

(b) Interest on refunds made pursuant to this Subsection that are made after the one hundred eightieth day after a properly filed claim for refund or an amended return has been submitted to the department shall be the interest rate provided for in Subparagraph (a) of this Paragraph for the first one hundred eighty days and at the rate established in R.S. 13:4202 for any period of time in excess of one hundred eighty days in accordance with the provisions of Subsection A of this Section.

B. As of the date a person files a petition for relief under the uniform bankruptcy laws of the United States as provided in 11 U.S.C. 101 et seq., no interest shall be allowed to accrue as a part of any overpayment that relates to a pre-petition tax period.

C. The provisions of this Section shall govern the calculation of interest on all refunds or credits resulting from the collection of any tax or administration of any provision by or on behalf of the secretary of the Department of Revenue pursuant to any provision contained in Title 26, Title 47, Title 51, or any other provision contained in the Louisiana Revised Statutes of 1950. However, the provisions of this Section shall not govern for the purposes of calculating any interest on refunds granted pursuant to the International Fuel Tax Agreement.

D. The secretary may offset any overpayments of estimated corporate income tax against the corporation's income tax or franchise tax for the purpose of determining the interest due under the provisions of R.S. 47:1601 and any interest payable pursuant to the provisions of this Section.

E. No refund of franchise tax shall be paid by the secretary until any claim of offset filed by the office of unemployment insurance administration of the Louisiana Workforce Commission against the taxpayer under R.S. 23:1733 has been satisfied.

Acts 1988, No. 46, §1, eff. June 17, 1988; Acts 2004, No. 900, §1, eff. Jan. 1, 2005; Acts 2016, 2nd Ex. Sess., No. 10, §1, eff. July 1, 2016.

NOTE: See Acts 2016, 2nd Ex. Sess., No. 10, §3, regarding applicability.



RS 47:1624.1 - Repealed

§1624.1. Repealed by Acts 2016, 2nd Es. Sess., No. 10, §2, eff. July 1, 2016.

NOTE: See Acts 2016, 2nd Ex. Sess., No. 10, §3, regarding applicability.



RS 47:1625 - Appeals from the collector's disallowance of refund claim

§1625. Appeals from the collector's disallowance of refund claim

A.(1) If the collector fails to act on a properly filed claim for refund or credit within one year from the date received by him or if the collector denies the claim in whole or in part, the taxpayer claiming such refund or credit may appeal to the Board of Tax Appeals for a hearing on the claim filed. No appeal may be filed before the expiration of one year from the date of filing such claim unless the collector renders a decision thereon within that time, nor after the expiration of sixty days from the date of mailing by registered mail by the collector to the taxpayer of a notice of the disallowance of the part of the claim to which such appeal relates.

(2) A taxpayer's proper appeal to the Board of Tax Appeals within sixty days from the date on any notice of disallowance issued shall also establish that the appeal was filed within sixty days from the date of certified or registered mailing of the notice.

B. A notice of disallowance, if issued, shall inform the taxpayer that he has sixty days from the date of the certified or registered mailing of that notice to appeal to the Board of Tax Appeals, and that any consideration, reconsideration, or action by the collector with respect to such claim following the mailing of a notice by registered mail of disallowance shall not operate to extend the period within which an appeal may be taken.

C. In answering any such appeal, the collector is authorized to assert a demand for any tax and additions thereto that he may deem is due for the period involved in the claim for refund or credit, and the Board of Tax Appeals shall have jurisdiction to determine the correct amount of tax for the period in controversy and to render judgment ordering the refunding or crediting or any overpayment or the payment of any additional tax, interest and penalty found to be due.

Amended by Acts 1958, No. 433, §1; Acts 2015, No. 210, §1, eff. June 23, 2015.



RS 47:1626 - Board's finding of overpayment upon appeal from assessment

§1626. Board's finding of overpayment upon appeal from assessment

Whenever the Board of Tax Appeals, pursuant to a hearing of an appeal from an assessment of the collector in accordance with R.S. 47:1564, 47:1566, or 47:1567, finds that there is no tax due and further finds that the taxpayer has made a refundable overpayment of the tax for the period for which the collector asserted the claim for additional tax, the board shall have jurisdiction to determine the amount of such overpayment, and order that such amount be refunded or credited to the taxpayer; provided, that the Board shall order no such refund or credit unless, as part of its decision, it determines that the petition of appeal in which the refund or credit was requested was filed within the period set out in R.S. 47:1623 or that a claim for the refund or credit had been filed with the collector within that period.



RS 47:1627 - Limitation on right of refund when petition is filed with board of tax appeals

§1627. Limitation on right of refund when petition is filed with Board of Tax Appeals

Whenever a taxpayer has timely filed a petition with the Board of Tax Appeals pursuant to the provisions of R.S. 47:1565, 47:1566, and 47:1567 no credit or refund, in respect of the tax for the taxable period involved in the proceedings before the board, shall be allowed or made except:

(1) As to overpayment determined by a decision of the board, which has become final; and

(2) As to any amount collected in excess of an amount computed in accordance with the decision of the board which has become final.



RS 47:1641 - Criminal penalty for failing to account for state tax moneys

PART VI. CRIMINAL PENALTIES

§1641. Criminal penalty for failing to account for state tax moneys

Any person required under this subtitle to collect, account for, or pay over any tax, penalty, or interest imposed by this subtitle, who willfully fails to collect or truthfully account for or pay over such tax, penalty, or interest, shall in addition to other penalties provided by law, be fined not more than ten thousand dollars or imprisoned, with or without hard labor, for not more than five years, or both.

Amended by Acts 1972, No. 366, §1.



RS 47:1641.1 - Automated sales suppression devices; definitions; penalties

§1641.1. Automated sales suppression devices; definitions; penalties

A. It shall be unlawful for any person to knowingly create, design, manufacture, sell, purchase, lease, install, update, repair, service, transfer, use, or possess or otherwise make available any automated sales suppression device, zapper, or phantom-ware.

B. For purposes of this Section:

(1) "Automated sales suppression device" or "zapper" means a software program that falsifies the records of electronic cash registers, including transaction data and transaction reports, and that is any of the following:

(a) Carried on a memory stick or other flash memory data storage device, or on a removable optical disc.

(b) Accessed through an Internet link.

(c) Accessed or stored via any other means.

(2) "Electronic cash register" means a device that keeps an electronic record, register, or supporting documentation, through the use of a computer system, of data for the purpose of computing, compiling, or processing retail sales transaction data, and refers to a cash register or any other point-of-sale system.

(3) "Phantom-ware" means a hidden programming option embedded in the operating system of, or hardwired into, an electronic cash register that can be used to create a virtual second or alternate electronic cash register or to eliminate or manipulate transaction records, which may or may not be preserved in digital format, to represent either the actual or the manipulated record of transactions.

(4) "Transaction data" includes:

(a) A description of items purchased by a customer.

(b) The price for each item purchased.

(c) A taxability determination for each item.

(d) A segregated tax amount for each item taxed.

(e) The amount of cash or credit tendered.

(f) The net amount returned to the customer in change.

(g) The date and time of the purchase.

(h) The name, address, and identification number of the vendor.

(i) The receipt or invoice number of the transaction.

(5) "Transaction report" means:

(a) A report that contains but is not limited to documentation of the sales, taxes, or fees collected, media totals, and discount voids of an electronic cash register and that is printed on a cash register tape or other hard copy at the end of a day or shift.

(b) A report that documents every action performed on or by an electronic cash register and that is stored electronically.

C. Whoever violates the provisions of this Section shall be fined not more than five thousand dollars, or imprisoned with or without hard labor for not more than five years, or both.

Acts 2012, No. 839, §1.



RS 47:1642 - Criminal penalty for evasion of tax

§1642. Criminal penalty for evasion of tax

Any person who willfully fails to file any return or report required to be filed by the provisions of this Subtitle, or who willfully files or causes to be filed with the secretary any false or fraudulent return, report, or statement, or who willfully fails to pay such tax, penalty, or interest, or who willfully aids or abets another in the filing with the secretary of any false or fraudulent return, report, or statement, with the intent to defraud the state or evade the payment of any tax, fee, penalty, or interest, or any part thereof, which shall be due pursuant to the provisions of this Subtitle, shall be punished as follows:

(1) Fined not more than two thousand dollars or imprisoned, with or without hard labor, for not more than two years, or both, when the total actual tax exceeds one thousand dollars.

(2) Fined not more than one thousand dollars or imprisoned for not more than one year, or both, for all other violations under this Section.

Acts 2003, No. 170, §1, eff. June 2, 2003.



RS 47:1643 - Running of time limitations

§1643. Running of time limitations

No person shall be prosecuted, tried or punished for an offense under this chapter unless the prosecution is instituted within a period of four years after the offense has been committed.

Added by Acts 1972, No. 635, §1.



RS 47:1671 - Authority to sign certain documents; validity; conclusive presumption

§1671. Authority to sign certain documents; validity; conclusive presumption

A. Any return, statement, declaration, waiver, agreement, form, or other document required or permitted to be made or written, relative to matters subject to the jurisdiction of the Department of Revenue, shall be signed by the individual, person, or persons having the authority to sign such document, in accordance with forms or regulations prescribed by the secretary of the Department of Revenue. The provisions of this Section shall apply to all signatures, including signatures in digital or other electronic form.

B. Notwithstanding any provision of law to the contrary, the fact that an individual's name is signed to a return, statement, declaration, waiver, agreement to suspend prescription, installment agreement, settlement agreement, collateral agreement, offer in compromise, form, or any other document filed, entered into, or executed with the secretary, for the assessment, collection, administration, and enforcement of taxes, fees, licenses, penalties, interest, and other charges due the state that have been delegated to the secretary of the Department of Revenue, shall create a conclusive presumption that the document was actually signed by the individual. The word "individual" means a natural person.

C.(1) Notwithstanding any provision of law to the contrary, any return, statement, declaration, waiver, agreement to suspend prescription, installment agreement, settlement agreement, collateral agreement, offer in compromise, or any other document filed, or executed or entered into with the secretary and signed by a representative of a legal entity, for the assessment, collection, administration, and enforcement of taxes, fees, licenses, penalties, interest, and other charges due the state that have been delegated to the secretary of the Department of Revenue, shall create a conclusive presumption that such representative is authorized to sign on behalf of such legal entity. This conclusive presumption shall not be invalidated as to the legal entity by any lack of authority, power, or capacity of the signing representative. The fact that the name of the representative is signed on the document by such representative shall have the same force and effect as the act of the legal entity and shall be binding upon such legal entity.

(2) The term "legal entity" shall include but is not limited to a corporation, partnership, limited partnership, partnership in commendam, limited liability partnership, member-managed limited liability company, manager-managed limited liability company, sole proprietorship, deceased taxpayer's estate, or succession of a deceased taxpayer.

(3) The term "representative" shall include but is not limited to president, vice president, chief executive officer, chief financial officer, secretary, treasurer, comptroller, controller, tax officer, tax manager, partner, general partner, member, fiduciary, attorney, certified public accountant, executor, receiver, administrator, trustee, tutor, or any other legal representative.

D. Any legal entity may designate a person, referred to as a "designated tax matters person", who is also authorized to sign any of the documents described in this Section on behalf of such legal entity or any other member of the same affiliated group, as that term is defined in Section 1504 of the Internal Revenue Code. The procedure for making this designation shall be promulgated by the secretary of the Department of Revenue in accordance with regulations to be adopted by the secretary.

E. The provisions of this Section shall also apply to Chapter 2-D of this Subtitle.

Acts 2008, No. 750, §1, eff. July 6, 2008.



RS 47:1672 - Payment of taxes by receivers, referees, trustees or liquidators

§1672. Payment of taxes by receivers, referees, trustees or liquidators

A. All receivers, referees, trustees or other officers appointed by any court, both state and federal, to administer or conduct any business in this state, or liquidators, whether judicial or extrajudicial, shall be subject to all state and local taxes applicable to such business the same as if such business were conducted by an individual or corporation, and before deducting or paying any salaries, fees or compensation to themselves or to any employees or agents, they shall pay all taxes owed by the said individual, partnership, association or corporation for whom they act, to the State of Louisiana or its subdivisions or municipalities.

B. Such receivers, referees, trustees or liquidators, upon assuming their official duties, shall immediately ascertain from the proper authority the amount of taxes owed by said individual, partnership, association or corporation, whose estate they are administering, and in the event of their failure to so ascertain or pay all such taxes, shall be personally responsible for the unpaid taxes.

C. If the assets of any partnership, association or corporation are disposed of through liquidation by the officers or directors thereof without clearance from the collector of revenue of all unpaid taxes first being obtained, such officers or directors who disposed of such assets shall be personally liable, in solido, for the full amount of such taxes and any penalty and interest due thereon.

Amended by Acts 1972, No. 378, §1.



RS 47:1673 - Application of provisions of this Chapter

§1673. Application of provisions of this Chapter

The provisions of this Chapter shall be applicable in the assessment, collection, administration, and enforcement of all taxes, licenses, fees, penalties, and interest due the state of Louisiana under any Title of the Louisiana Revised Statutes of 1950, that have been delegated to the Department of Revenue, and the remedies and procedures prescribed herein shall be in addition to and supplementary to any special remedies and procedures prescribed in any other Title of the Louisiana Revised Statutes of 1950.

Amended by Acts 1980, No. 141, §1, eff. July 1, 1980; Acts 1984, No. 387, §1, eff. July 6, 1984; Acts 1997, No. 658, §2; Acts 2010, No. 175, §5.



RS 47:1674 - Exemption from claim for taxes on retirement benefits by another state

§1674. Exemption from claim for taxes on retirement benefits by another state

A. All property in this state is exempt from attachment, execution, and seizure for the satisfaction of a judgment or claim in favor of another state or political subdivision of another state for failure to pay that state's or that political subdivision's income tax on benefits received from a pension or other retirement plan.

B. A claim or judgment in favor of another state or political subdivision of another state for failure to pay that state's or that political subdivision's income tax on benefits received from a pension or other retirement plan shall not be a lien on any property in this state owned by a resident of this state.

C. For the purposes of this Section, "pension or other retirement plan" includes:

(1) An annuity, pension, or profit-sharing or stock bonus or similar plan established to provide retirement benefits for an officer or employee of a public or private employer or for a self-employed individual.

(2) An annuity, pension, or military retirement pay plan or other retirement plan administered by the United States.

(3) An individual retirement account.

Acts 1993, No. 562, §1.



RS 47:1675 - General administrative provisions for credits against income and corporation franchise tax

§1675. General administrative provisions for credits against income and corporation franchise tax

A. Unless specifically provided for herein or in the statute granting the credit against income or corporation franchise tax:

(1) The tax credit is not refundable.

(2) The tax credit does not carry forward or carry back.

(3) The tax credit cannot be used for taxes that became due in a tax year prior to the year in which the credit was initially earned or granted.

(4) The tax credit is not transferable.

(5) The tax credit cannot be used to reduce interest or penalty.

(6)(a) If a tax credit has an annual or total program cap or limit on the total amount of the credit which may be allowed to taxpayers within a certain time period, the tax credit shall be administered on a first-come, first-served basis.

(b) However, all tax credit requests received on the same business day shall be treated as received at the same time, and if the aggregate amount of tax credit requests received on a single business day exceed the amount of tax credits available, tax credits shall be approved on a pro rata basis.

B. Priority of credits. The department shall apply credits against income and corporation franchise tax. The provisions of this Subsection shall supersede and control to the extent of conflict with any other provision of law. Credits and payments shall be applied in the following order:

(1) Current year nonrefundable credits with no carry forward.

(2) Refundable tax credits. Refundable credits, other than the credit provided for in R.S. 47:6006, that are allowable against both income and corporation franchise tax shall be applied first against income tax. Any credit in excess of the income tax liability shall then be applied against corporation franchise tax.

(3) Any carry forward amount from a tax credit earned, granted, or received in a prior year, in the order of the length of the carry forward period remaining, beginning with the shortest carry forward period.

(4) Current year nonrefundable credits with a carry forward, in the order of the length of the carry forward period, beginning with the credit with the shortest carry forward period.

(5) Tax credits that are transferable, but that are not refundable that the taxpayer elects to apply against the tax.

(6) Refundable tax credits provided for in R.S. 47:6006.

(7) Estimated payments, the credit for withholding, and other payments of tax.

C. Definitions.

(1) When used in a statute granting a credit against income or corporation franchise tax, the term "carryover" shall mean carry forward.

(2) Value of donations of property or services. When a credit is available for the donation of property or services, unless otherwise provided in the statute granting the credit:

(a) The value of any donated property shall mean the fair market value of that property.

(b) The value of any service donated shall mean the fair market value of that service in the community in which the service was performed.

D. Unless otherwise provided in the statute granting the credit, credits against income or corporation franchise tax are earned in the tax year in which the person has completed all requirements set forth in the statute granting the credit.

E. Unless otherwise provided in the statute granting the credit, if two or more taxpayers share in costs that would be eligible for any of the following credits, each taxpayer may take the credit in proportion to that taxpayer's respective share of the costs paid or incurred:

(1) Credit for neighborhood assistance, R.S. 47:34 and 287.749.

(2) Credit for donations to assist qualified playgrounds, R.S. 47:6008.

(3) Credit for donations to public schools, R.S. 47:6013.

(4) Credit for rehabilitation of historic structures, R.S. 47:6019.

(5) Any credit for which the statute granting the credit specifically provides for a credit in proportion to that taxpayer's respective share of the costs paid or incurred.

(6) Any other credit listed in regulations promulgated by the secretary.

F. Credits granted, allocated, or transferred to entities not subject to Louisiana income tax or corporation franchise tax.

(1) Unless otherwise provided in the statute granting the credit, if an entity not subject to Louisiana income tax or corporation franchise tax acquires an income or franchise tax credit, the credit shall flow through to partners or members as provided in the operating agreement of the entity. In the absence of an operating agreement, the credit shall flow through to each partner or member in accordance to the partner or member's ownership interest in the entity.

(2) Unless flow through of the credit is prohibited by the statute granting the credit, if an entity not subject to Louisiana income tax or corporation franchise tax earns a credit and has a tax year-end different from that of a partner or member, the credit is available in the same tax year in which the partner or member is required to report any income or loss from that entity.

(3) An entity not subject to Louisiana income tax or corporation franchise tax must prepare and distribute to each partner or member a schedule detailing the partner or member's share of each credit earned and any recapture that is required. Copies of these schedules must be attached to each return on which the credit is claimed.

G. Credits granted or allocated to Subchapter S Corporations.

(1) Credits earned by, allocated to, or transferred to an S corporation during a year in which the corporation operated as a C corporation must be used at the corporation level.

(2)(a) Unless otherwise provided in the statute granting the credit, credits earned by, allocated to, or transferred to a corporation during a year in which the corporation operates as an S corporation do not flow through to the shareholders, but must be used at the corporation level unless the S corporation makes the annual election provided for in Subparagraph (b) of this Paragraph.

(b) Flow through election for S corporations. An S corporation that earns or otherwise receives a tax credit through allocation or transfer during a year in which the corporation operates as an S corporation may annually elect to flow through the entire amount of the credit to its shareholders. The election may be made for each credit received by the S corporation and shall be made annually. The election shall be in writing and may not be revoked.

H. Transferable income or corporation franchise tax credits.

(1) Unless otherwise provided in the statute granting the credit:

(a) A person is not required to apply a transferable credit against its own tax liability prior to transferring all or part of the credit.

(b) If a person either earns the credit or receives the credit by flow through, the credit will be treated as a tax item and can only be applied against tax.

(c) If a person acquires a credit through transfer, the credit is property and can be used to pay any outstanding tax liability for the tax against which the credit was originally granted and any related penalty and interest. Interest and penalties will continue to accrue at the statutory rates until the date the department receives a return on which the credit is claimed. The provisions of Paragraphs (A)(3) and (5) will not apply to this Subparagraph.

(d) A tax credit cannot be claimed on a tax return or utilized as a payment prior to the effective date of transfer, as reflected in the Tax Credit Registry pursuant to R.S. 47:1524, between the transferor and transferee.

(e) To claim a credit on a tax return, either:

(i) The effective date of transfer shall be on or before the due date of the return, without regard to the granting of any extension; or

(ii) On or before the due date of the return, without regard to the granting of any extension, the transferor and transferee shall have executed a binding agreement to transfer the credit. The agreement shall be on a form approved by the secretary. The specific project from which the credit shall be generated, specific type of transferable credit, and the exact amount of credit to be transferred shall not be required terms of the agreement.

(iii) For purposes of this Paragraph, "effective date of transfer" means the date of transfer as reflected in the Tax Credit Registry pursuant to R.S. 47:1524.

(iv) A credit acquired through transfer can be applied to any allowable tax liability that is due for the year the credit was originally earned or to any year due afterward until the applicable carryforward period is over.

(f) A tax credit with an effective date of transfer or an executed transfer agreement entered into after the due date of the return, without regard to the granting of any extension, shall be applied only to any allowable tax, penalty, and interest and shall not be claimed as a credit on a tax return.

(g) A credit acquired through transfer that is applied as a payment may be applied to any allowable tax liability, interest, and penalty that is due provided that the applicable carryforward period of the credit has not expired.

(2) Income from the transfer of a Louisiana transferable tax credit is income from Louisiana sources.

I. Repealed credits and credits with sunset provisions. Unless otherwise provided in the statute granting or repealing the credit, any remaining carry forward from a credit that has been repealed or otherwise made inoperative shall continue to be applied and carried forward under the provisions of the statute granting the credit immediately before it expired or was repealed.

J. Documentation for tax credits.

(1) Record retention.

(a) For credits with no carry forward provision, original records supporting any credit claimed must be maintained for four years following the date the return was filed claiming the credit.

(b) For credits with a carry forward provision, original records supporting the credit must be maintained for four years following the date on which the last return was filed claiming the credit.

(2) Documentation supporting a tax credit shall be provided by a taxpayer claiming a tax credit as required by rule or on forms or instructions provided by the secretary.

Acts 2005, No. 268, §1, eff. for income tax years beginning after Dec. 31, 2004, and franchise tax years beginning after Dec. 31, 2005; Acts 2009, No. 445, §1, eff. July 8, 2009; Acts 2016, 1st Ex. Sess., No. 23, §1, eff. March 10, 2016; Acts 2016, No. 661, §2, eff. June 17, 2016.

NOTE: See Acts 2016, 1st Ex. Sess., No. 23, §2 and Acts 2016, No. 661, §3, regarding applicability.



RS 47:1676 - Debt recovery

§1676. Debt recovery

A.(1) It shall be the public policy of this state to aggressively pursue the collection of accounts or claims due and payable to the state of Louisiana through all reasonable means. The office of debt recovery, within the Department of Revenue and the attorney general's office shall jointly serve as debt-collecting entities for any agency of the state and in that capacity shall collect delinquent debts on behalf of all agencies which refer delinquent debts to the office for collection. All debts owed to the state shall be referred to either the attorney general's office or to the office of debt recovery for collection. However, all agencies which do not have a contract with the attorney general's office for debt collection on or before January 1, 2014, shall refer all delinquent debts to the office for collection when the debt has been final for sixty days.

(2) Each agency shall refer non-final delinquent debts requiring legal action or legal proceedings, other than administrative proceedings within such agency, to the attorney general's office for collection when the debt has been delinquent for sixty days, or other time period as provided pursuant to the referral guidelines established by the attorney general which are incorporated into agreements between the attorney general and any such agency or pursuant to rules promulgated by the attorney general pursuant to the Administrative Procedure Act.

B. For purposes of this Section, the following words shall have the following meanings unless the context clearly indicates otherwise:

(1) "Agency" means any state office, department, board, commission, institution, division officer or other person, or functional group, existing or created, that is authorized to exercise, or that does exercise, any function of state government in the executive branch.

(2) "Authenticated" means that the referring agency has certified the amount of the delinquent debt, the debtor's liability, the debtor's name, address, telephone number, social security number, and the federal or state taxpayer identification number.

(3) "Debt" means any legally collectible liquidated sum due and owing an agency, or due and owing a person and collectible by any agency, or a judgment, order of the court, or bond forfeiture that is properly certified by the clerk and that orders the payment of a fine or other court-ordered penalty. The legally collectible and liquidated sum due includes principal and accruing interest, fees, and penalties, if appropriate. "Debt" shall not include any legally collectible liquidated sum due and owing to an agency or an individual pursuant to the following federal programs: Title IV-A, Title IV-B, Title IV-D, Title IV-E, or Title XX of the federal Social Security Act, 7 U.S.C. §2011 et seq., 42 U.S.C. §9858 et seq., 42 U.S.C. §5101 et seq., 42 U.S.C. §5116 et seq., 42 U.S.C. §10401 et seq.; or, any sums due on account of overpaid unemployment compensation benefits or unpaid contributions or reimbursements pursuant to the Louisiana Employment Security Law under R.S. 23:1471 et seq.

(4) "Delinquent debt" means a final debt that is sixty days or more past due.

(5) "Department" means the Department of Revenue.

(6) "Final" means the amount due is no longer negotiable and that the debtor has no further right of administrative and judicial review.

(7) "Non-final delinquent debt" means any debt that an agency has notified a debtor is owed but the debt remains unpaid, due, or negotiable for a period of sixty days or more and such debt is not final and the debtor has further administrative or judicial review rights to challenge the validity of the debt or the amount owed.

(8) "Office" means the office of debt recovery within the Department of Revenue.

(9) "Secretary" means the secretary of the Department of Revenue.

C.(1) Notwithstanding any other provision of law to the contrary, in addition to any duties, powers, or responsibilities otherwise conferred, the secretary of the Department of Revenue, through the office of debt recovery, shall collect and enforce certain delinquent debts due to agencies according to rules promulgated by the department.

(2)(a) Agencies that do not have collection contracts with the attorney general's office for the collection of delinquent debts shall refer all delinquent debts to the office as provided by rule. Such referrals shall include data and information in the required format necessary to institute collection procedures. All delinquent debts shall be authenticated by the agency or officer prior to being referred to the office. Once the debt becomes final, and prior to referral to the office, the agency shall notify the debtor that failure to pay the debt in full within sixty days shall subject the debt to an additional collection fee as provided for in this Section. All agencies shall refer non-final delinquent debts to the attorney general's office for collection when the debt has been delinquent for sixty days pursuant to the referral guidelines established by the attorney general as incorporated into agreements between the attorney general and other agencies or pursuant to the rules promulgated by the attorney general pursuant to the Administrative Procedure Act. Such non-final delinquent debts shall be authenticated by the agency prior to their referral to the attorney general.

(b) After transferring the debt to the office for collection, the referring agency shall terminate all collection activities with respect to that debt except to provide assistance to the office as may be requested. The department shall notify the debtor by letter, within fifteen days of receiving the referral, that such debt has been referred to the office for collection. Upon receipt of the debt referral, the office shall assume all liability for its actions without recourse to the agency and shall comply with all applicable state and federal laws governing the collection of the debt. For purposes of this Section, the office shall not be considered a collection agency as defined in R.S. 9:3534.1.

(3) At the discretion of the secretary, the department may contract with the attorney general's office or a third-party collection contractor for the collection of delinquent debt on behalf of the office. However, any contract entered into by the secretary for the collection of delinquent debt on behalf of the state shall be subject to review by the Cash Management Review Board. Additionally, the legislative auditor shall have authority to conduct audits of such contracts in accordance with the law.

(4) If, in the course of collecting delinquent debt, the secretary determines that the office requires the additional assistance of legal counsel, the secretary shall first seek assistance from the office of the attorney general. If the office of the attorney general is unable to or declines to offer legal counsel, the secretary is authorized to contract with a third party for such services. Additionally, the legislative auditor shall have authority to conduct audits of such contracts in accordance with the law.

D.(1) Notwithstanding any other provision of law to the contrary, the secretary of the Department of Revenue may treat a delinquent debt referral in the same manner as an assessment that has become final without restriction or delay. The secretary, through the office, may use any collection remedy provided by state law to facilitate the collection of taxes to collect the delinquent debt; however, the financial institution data match shall be used only in accordance with the provisions of R.S. 47:1677. The office may use a participating agency's statutory collection authority to collect the participating agency's delinquent debts owed to or being collected by the state. The office may also use authority granted in R.S. 47:299.3 regarding offset from income tax refunds or other accounts payable by the state for any delinquent debt transferred by agencies. The secretary has the discretion to determine which method or combination thereof is most suitable to collect the delinquent debt.

(2) The department and the office may establish and use an electronic financial institution data match system as authorized in R.S. 47:1677 for comparison of certain account information held by financial institutions with the department and office's databases of state tax and state nontax debtors against whom an assessment or judgment for debt owed to the state has become final.

(3)(a) The office shall be granted and may exercise the authority granted in R.S. 47:296.2 and 296.3.

(b)(i) The office may also submit a request for the suspension, revocation or denial of any type of professional or other license, permit, or certification to a Louisiana entity or body that governs, regulates, or issues such licenses, permits or certifications for the exercise or practice of certain professions, trades, or any other kind of work being performed in Louisiana.

(ii) In exercising the authority provided for in this Paragraph or in R.S. 47:296.2 or 296.3, the office may assume the obligation for the payment of such services in order to collect delinquent debt.

(c) The legislature hereby recognizes the judicial power vested in the state supreme court pursuant to Article V, Section I of the Constitution of Louisiana to regulate the practice of law and accordingly, and requests that the supreme court consider rules and regulations relative to attorneys licensed to practice law consistent with the provisions of this Chapter.

(4)(a)(i) The office shall be authorized to withhold, offset, levy, garnish, or seize payments of progressive slot machine annuities and cash gaming winnings in the same manner set forth in R.S. 27:24 and payments of lottery prizes in the same manner as set forth in R.S. 47:9026 and may assume the obligation for payment of such services in order to collect delinquent debt. However, the withholding, offset, levy, garnishment, or seizure of progressive slot machine annuities, cash gaming winnings, and payments of lottery prizes pursuant to the provisions of this Paragraph shall not be conducted until a single-point inquiry system which allows for searches of one or more real-time databases containing debt information pursuant to this Subsection and R.S. 46:236.15 is available to entities licensed or permitted under Chapters 1, 4, 5, or 7 of Title 27 of the Louisiana Revised Statutes of 1950.

(ii) The office is authorized to enter into a memorandum of understanding with the Louisiana Casino Association on behalf of its member casinos to facilitate the development and implementation of a single-point inquiry system.

(iii) The provisions of this Paragraph shall not be construed to prohibit the withholding, offset, levy, garnishment, or seizure of progressive slot machine annuities, cash gaming winnings, and payments of lottery prizes currently conducted pursuant to the provisions of R.S. 46:236.15 from continuing until the single-point inquiry system is created.

(b) Any entity licensed or permitted under Chapters 1, 4, 5, or 7 of Title 27 of the Louisiana Revised Statutes of 1950 may deduct an administrative fee from each payment of a progressive slot machine annuity or cash gaming winnings in accordance with R.S. 27:24(A)(5)(d) pursuant to a request by the office of debt recovery to such annuities or winnings in the collection of a delinquent debt; however, the licensed or permitted entity shall not withhold more than one administrative fee on such annuities or winnings.

(c) The Louisiana Gaming Control Board or any entity licensed or permitted under Chapters 1, 4, 5, or 7 of Title 27 of the Louisiana Revised Statutes of 1950 shall be immune from civil or criminal liability for the disclosure of certain information or from any claims for damages arising from withholding or failing to withhold any progressive slot machine annuities or cash winnings in accordance with R.S. 27:24(A)(5)(b) when the disclosure of such information or the withholding of such annuities or winnings is done pursuant to a request by the office of debt recovery.

(d) The authorization provided for in this Paragraph shall not prime the claim of the Department of Children and Family Services under the provisions of R.S. 46:236.15(D) or R.S. 47:9026 to any payments of progressive slot machine annuities or cash gaming winnings.

E. The office shall charge the debtor a fee not to exceed twenty-five percent of the total liability of debt which has become final after the initial effective date of this Section. The amount of the fee shall be established by rule promulgated by the department and shall be uniformly applied to all debts. Fees collected under this Subsection shall be retained by the office after the debt is collected and shall be divided in accordance with an agreement between the office and the office of the attorney general after payment of costs set forth in the agreement. Monies collected by the office pursuant to the provisions of this Section shall be transferred to the referring agency within thirty days after the end of the month in which the monies were collected and shall be used, subject to an annual appropriation, by the referring agency as they would have been had they been timely collected. However, any monies collected for delinquent debt as a result of nonpayment of tax liabilities pursuant to Title 47 of the Louisiana Revised Statutes of 1950, as amended, after deposit into the state general fund, the first five million dollars shall be appropriated by the legislature beginning in Fiscal Year 2013-2014, and for four consecutive fiscal years thereafter, to the office of state police for a training academy class.

(2), (3) Repealed by Acts 2016, 1st Ex. Sess., No. 11, §3, eff. March 9, 2016.

F.(1) Notwithstanding any law to the contrary, agencies shall be authorized to transmit data to the office of debt recovery deemed necessary by the secretary to aid in the collection efforts of the office.  The secretary shall establish a centralized electronic debt registry to compile the information provided by agencies and shall maintain all information provided from all sources within the state concerning addresses, financial records, and any other information useful in assisting the office in collection services of the centralized registry. The data compiled in the registry from the department, referring agencies, and the office shall be available for cross-referencing and for the identification of debtors necessary for the collection of delinquent debt.

(2) All data, records, and files utilized for debt collection as provided herein shall be deemed confidential and privileged, and no person shall divulge or disclose any information obtained from such records and files except in the administration and enforcement of these provisions. Compilation of tax data in the electronic registry by the department shall not be a violation of R.S. 47:1508, and any information or data gathered by the department and the office in accordance with the law may be used for purposes of collecting tax and nontax debt. Except as provided for in R.S. 47:1508 et seq., or in any other applicable provision of law, information concerning the identity of a debtor, the amount of the debt owed, and the amount of any collections or settlements shall be a public record subject to disclosure under the Public Records Law, R.S. 44:1 et seq.

(3) The attorney general shall have access to all data and information compiled which is needed for further debt collection and accounting pursuant to this Section.

G. Agencies may exercise the following procedures, in combination with its own statutes or as a standalone procedure, to make any debt owed to the agency a final delinquent debt that is collectible by the office.

(1) Once an agency determines a debt is owed, it shall send the debtor an initial notice of the debt which requests payment, outlines any additional information necessary to identify the nature of the debt and the amount due, and notifies the debtor that failure to pay the debt in full within sixty days shall subject the debt to be transferred to the office for collection of the maximum amount owed with an additional collection fee added to the debt.

(2) If, after thirty days from the date of the initial notification, the debtor has failed to pay the debt owed, the agency shall send a second notice to the debtor with the same information required in Paragraph (1) of this Subsection.

(3) If the debt remains unpaid sixty days after the date of the initial notice, the debt shall be considered a final delinquent debt and shall be owed to the state and collectible by the office.

(4) If an agency utilizes the procedures above and transfers the final delinquent debt to the office for collection, in lieu of any other notice, the office shall send the debtor a notice informing the debtor of the debt's transfer to its office for collection and of the additional collection fee that shall be added to the debt.

H. The secretary shall promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Section, including rules authorizing any reasonable procedure or requirement for agencies referring delinquent debt to the department for collection, requirements regarding information necessary to collect the debt and the formatting of that information, and the priority or ranking of debt payments against multiple agency debts. Any rule promulgated by the department shall be construed in favor of the secretary.

I. The secretary may enter into one or more reciprocal collection and offset of indebtedness agreements with the federal government, pursuant to which the state shall agree to offset from state tax refunds and payments otherwise due to vendors and contractors providing goods or services to agencies, non-tax debt owed to the federal government, and the federal government shall agree to offset from federal payments to vendors, contractors, and taxpayers debt owed to the state. The secretary shall include all eligible collection accounts placed with the attorney general's office for all available offsets.

J. After the office exercises and employs its collection methods and tools, it shall evaluate and recommend any uncollectible debt for sale or securitization in accordance with the provisions of R.S. 39:88.2 and 88.3.

K. The operations of the office shall be subject to annual review by the Cash Management Review Board.

L.(1) The terms "delinquent debt" and "final debt" as defined in this Section shall not apply to "debt" defined by R.S. 32:8(A). For purposes of this Section, the terms "delinquent debt" and "final debt" as defined in R.S. 32:8 shall apply to "debt" defined by R.S. 32:8(A).

(2) Debt, whether defined by R.S. 32:8(A) or this Section, owed to the Department of Public Safety and Corrections, office of motor vehicles, which becomes delinquent debt, final debt, or final delinquent debt after June 8, 2016, and for which a debtor enters into an installment agreement with the office of motor vehicles to pay shall not be referred to the office of debt recovery or the office of the attorney general during the term of any such installment agreement.

Acts 2013, No. 399, §3, eff. June 17, 2013; Acts 2014, No. 646, §4, eff. July 1, 2014; Acts 2014, No. 816, §1; Acts 2015, No. 121, §4, eff. July 1, 2015; Acts 2015, No. 414, §3; Acts 2016, 1st Ex. Sess., No. 11, §§2, 3, eff. March 9, 2016; Acts 2016, No. 397, §2, eff. June 8, 2016.



RS 47:1677 - Financial institution data match

§1677. Financial institution data match

A. A financial institution or its processor shall provide to the department or the office, the name, record address, social security number or other taxpayer identification number, any other identifying information, and an average daily account balance for the most recent thirty-day period, for each calendar quarter for each account owner who maintains an account at such institution and who the office purports is a tax or nontax debtor. A financial institution may also provide the information described in this Subsection pertaining to any co-owner of such account.

B. For purposes of this Section, the following words or phrases shall have the following meanings unless the context clearly indicates otherwise:

(1) "Account" shall mean any money held in the name of an account owner, individually or jointly with another, including but not limited to a deposit account, demand account, savings account, negotiable order of withdrawal account (NOW account), share account, member account, time certificate of deposit, or money market account. "Account" shall not include money held by a financial institution where the tax or nontax debtor is listed in a capacity other than owner, such as an authorized signer only, custodian, tutor, or agent.

(2) "Financial institution" shall mean a state or federally chartered bank, savings bank, savings and loan association, or credit union operating in this state with a main office or one or more branch offices.

(3) "Nontax debtor" shall mean an individual against whom an assessment or judgment for a debt owed to the state has become final and is currently enforceable in accordance with the law.

(4) "Tax debtor" shall mean an individual against whom an assessment or judgment for state taxes payable has become final and is currently enforceable in accordance with law.

C.(1) If a financial institution or its processor has a current data match system developed or used to comply with the child support data match system provided for in R.S. 46:236.1.4, the financial institution or its processor may use that system to comply with the provisions of this Section. The office shall not require a financial institution or its processor to change their data match system or file format established under R.S. 46:236.1.4 in order to comply with this Section.

(2) For Louisiana-domiciled financial institutions having no branch offices outside the state, the office or its data match vendor shall ensure that compliance with both the provisions of this Section and R.S. 46:236.1.4 may be accomplished with a single data match file. Louisiana-domiciled institutions having no branch offices outside the state, or their processor, shall not be required to process multiple data match files to comply with this Section.

D. A financial institution may, but is not required to, disclose to its depositors or account holders that the department or the office has the authority to request and receive certain identifying information provided for in this Section for state tax and nontax debt collection purposes.

E.(1) No financial institution, including its directors, officers, employees, attorneys, accountants, or other agents, shall incur liability to any person, including any depositor or other customer, as a result of providing account information to the department or office in compliance with a request that conforms to the provisions of this Section.

(2) A financial institution, including any of its directors, officers, employees, attorneys, accountants, or other agents, shall not be civilly or criminally liable to any person, including any customer, for any disclosure of information made in accordance with this Section, including any disclosure of account balances.

F.(1) Notwithstanding any other law or rule to the contrary, the department or office shall pay a participation fee to each financial institution that actually receives a data match request file. The participation fee to a financial institution shall be for actual costs incurred for conducting the data match and otherwise complying with the provisions of this Section. Actual costs incurred for complying with this Section shall be the total cost incurred by the financial institution to process all data match request files under R.S. 46:236.1.4 and this Section minus the costs incurred to process data match request files under R.S. 46:236.1.4. In order to receive the participation fee authorized by this Section, the financial institution must be FDIC insured.

(2) Before a financial institution receives a participation fee, the financial institution must show it has incurred costs under R.S. 46:236.1.4 and this Section. The department or office may require a financial institution to submit paperwork such as invoices and other documentation to substantiate the costs that have been incurred. After actual costs are established by a financial institution under Paragraph (1) of this Subsection through submitted paperwork, the office shall automatically remit payment to the financial institution on a quarterly basis without the financial institution having to resubmit additional paperwork each quarter thereafter. However, the office may request additional paperwork from a financial institution on a periodic basis, not to exceed once every two years, to verify their actual costs in complying with this Section.

(3) Notwithstanding any other law or rule to the contrary, if a financial institution assesses a fee to its customer for processing a state tax or state nontax levy received from the office or the department, the fee shall be collected by the financial institution from the proceeds of the customer's account before any account proceeds are remitted to the office or the department to satisfy the state tax or state nontax levy.

(4) The department or office shall be responsible for the reconciliation and tracking of data and information regarding the number of sent data match request files, received completed data match accounts, and amounts paid in accordance with this Section. The department shall also be responsible for tracking and reporting all statistical information regarding financial data match activities to the commissioner of administration or his designee every six months and to report the information to the Joint Legislative Committee on the Budget every session prior to the last day of each legislative session.

(5) At the discretion of the secretary, the department or office and the Department of Children and Family Services may enter into an agreement to share the costs of reimbursement fees paid to financial institutions for complying with financial institution data match laws pursuant to R.S. 46:236.1.4 or this Section. As part of any such agreement, the department shall make reimbursement out of current allocations.

G. The department, office, and their designated vendor for the data match program, shall keep all information received from financial institutions pursuant to this Section confidential, and any employee, agent, or representative of the department, office, and their designated vendor is prohibited from disclosing that information to any other third party.

H. The department or office shall generally conduct the data match program provided for in this Section on a quarterly basis. However, if the department or office decides to conduct data match with a particular financial institution less frequently than every quarter, the department or office shall provide written notice to the chief operating officer of the financial institution at least ninety days before the next scheduled quarterly data match date. If the department or office provides the required notice to change the frequency of data match, the department or office shall not further change the frequency of data match with that financial institution for at least one year from the date written notice was provided to the financial institution originally changing the frequency of the data match schedule. After the one year period has elapsed, any subsequent changes to the frequency of the data match schedule with a financial institution shall also be done by the department or office only after providing written notice to the chief operating officer of the financial institution at least ninety days in advance of the next data match date.

Acts 2013, No. 399, §3, eff. June 17, 2013; Acts 2015, No. 215, §3.



RS 47:1681 - Necessity for compliance with requirements

PART VIII. REFUNDS OF GASOLINE TAXES

§1681. Necessity for compliance with requirements

The secretary of the Department of Revenue shall make refunds of gasoline taxes on gasoline used for operating or propelling aircraft or used for operating or propelling any commercial fishing boat, any vehicle used by a licensed commercial fisherman in the administration of business associated with commercial fishing, any boat used to transport children to or from public or parochial schools, any farm tractor or any farm machinery, including any stationary motor, used in the actual tilling of the soil and production of crops, only when the requirements of this Part have been fully complied with.

Acts 1950, No. 371, §1. Amended by Acts 1975, No. 384, §1; Acts 1982, No. 820, §1, eff. Jan. 1, 1983; Acts 1982, No. 873, §1, eff. Jan. 1, 1983; Acts 1997, No. 658, §2.



RS 47:1682 - Claims to be supported by special invoices

§1682. Claims to be supported by special invoices

Refunds of such taxes shall be made only when the claim therefor is supported by special invoices issued by dealers who have obtained special permits pursuant to R.S. 47:1683, and only when the claim therefor is supported by a certificate setting forth that the claimant has used the gasoline for a refundable purpose, together with a sellers invoice. The invoices must have been paid by the claimants and marked paid by dealers and shall be on invoice forms prescribed by the collector of revenue. Claims for refunds must be filed with the collector within six months after the date of the purchase. Amounts refunded shall bear interest at the rate of six percent per annum commencing ninety days after the claim for refund in full compliance with this Part is received by the collector of revenue.

Acts 1950, No. 371, §2. Amended by Acts 1954, No. 500, §1; Acts 1975, No. 384, §1.



RS 47:1683 - Special permit as refund gasoline distributor

§1683. Special permit as refund gasoline distributor

Every dealer desiring to sell gasoline to persons who will use the gasoline for refundable purposes shall, before making such sales of gasoline, obtain from the collector of revenue a special permit as a refund gasoline distributor, which upon proper application shall be issued by the collector without charge.

Acts 1950, No. 371, §3.



RS 47:1684 - Issuance of special invoices; coloring of gasoline

§1684. Issuance of special invoices; coloring of gasoline

Every dealer selling gasoline to be used for refundable purposes shall issue the special invoices required by R.S. 47:1682 and shall at the time gasoline is sold and prior to delivering the invoice to the purchaser dissolve in the gasoline, except aviation gasoline sold for operating or propelling aircraft, a quantity of dye sufficient to color the gasoline to meet such requirements as may be prescribed by the collector of revenue.

Acts 1950, No. 371, §4. Amended by Acts 1975, No. 384, §1.



RS 47:1685 - Dye

§1685. Dye

The collector of revenue is authorized to purchase dye and furnish it to dealers for use in coloring gasoline as required by this Part. The collector may choose the type and color of the dye and change them from time to time, provided that only one color shall be prescribed for use at any one time.

Acts 1950, No. 371, §5.



RS 47:1686 - Regulation of color of gasoline generally

§1686. Regulation of color of gasoline generally

In order to assure that the color of gasoline to be used for refundable purposes, other than for operating or propelling aircraft, shall be distinctive, the collector of revenue is authorized to limit by rules and regulations the colors which may be used in gasoline generally.

Acts 1950, No. 371, §6. Amended by Acts 1975, No. 384, §1.



RS 47:1687 - Violations; penalties

§1687. Violations; penalties

A. Any person who issues a special invoice pursuant to R.S. 47:1682 and 47:1684 and who fails to dissolve the proper quantity of dye in the gasoline prior to delivering the invoice to the purchaser shall be guilty of a misdemeanor and upon conviction thereof shall be fined not less than one hundred dollars nor more than five hundred dollars or imprisoned for not less than thirty days nor more than six months, or both, at the discretion of the court.

B. Any person who has purchased gasoline under a special refund invoice or any person who has in his possession any gasoline colored as provided in R.S. 47:1684 and who uses such gasoline other than for a refundable purpose, shall be guilty of a misdemeanor and upon conviction thereof shall be fined not less than one hundred dollars nor more than five hundred dollars or imprisoned for not less than thirty days nor more than six months, or both, in the discretion of the court.

C. Any person who prepares, issues or signs invoices for gasoline to be used for refundable purposes, other than upon the official invoice forms prescribed and furnished by the collector of revenue, shall be guilty of a misdemeanor and upon conviction thereof shall be fined not less than one hundred dollars nor more than five hundred dollars or imprisoned for not less than thirty days nor more than six months, or both, at the discretion of the court.

D. Any person other than a dealer holding a permit under R.S. 47:1683 or the authorized agent of such dealer, who prepares, issues, or signs an invoice on the special invoice forms prescribed by the collector, shall be guilty of a misdemeanor and upon conviction thereof shall be fined not less than one hundred dollars nor more than five hundred dollars or imprisoned for not less than thirty days nor more than six months, or both, at the discretion of the court.

E. Any person who prepares, issues or signs an invoice on the special invoice form prescribed by the collector without in fact selling and delivering to the person shown as vendor on the invoice the quantity of gasoline shown on the invoice shall be guilty of a misdemeanor and upon conviction thereof shall be fined not less than one hundred dollars nor more than five hundred dollars or imprisoned for not less than thirty days nor more than six months, or both, at the discretion of the court.

F. Any person who alters the color or reduces the intensity of color of any gasoline colored pursuant to R.S. 47:1684 or who mixes such colored gasoline with any other gasoline not so colored, shall be guilty of a misdemeanor and upon conviction thereof shall be fined not less than one hundred dollars nor more than five hundred dollars or imprisoned for not less than thirty days nor more than six months, or both, at the discretion of the court.

Acts 1950, No. 371, §7. Amended by Acts 1975, No. 384, §1.



RS 47:1688 - Suspension of dealer's permit

§1688. Suspension of dealer's permit

Whenever the secretary determines that a dealer holding a permit under R.S. 47:1683 has violated any of the provisions of this Part, he shall suspend the permit of such dealer for a period of not less than six months nor more than one year; provided that any dealer aggrieved by such action on the part of the secretary may appeal suspensively to the Board of Tax Appeals.

Acts 1950, No. 371, §8; Acts 2014, No. 198, §1, eff. July 1, 2014.



RS 47:1689 - Forfeiture of refunds

§1689. Forfeiture of refunds

Any person who uses gasoline colored in accordance with R.S. 47:1684 in any vehicle or engine other than any commercial fishing boat, any vehicle used by a licensed commercial fisherman in the administration of business associated with commercial fishing, any boat used to transport children to or from public or parochial schools, any farm tractor or any farm machinery used in the actual tilling of the soil and production of crops, or any stationary motor used for agricultural purposes, or has in his possession refund gasoline which has not been colored, shall be subject to the following civil penalty: Any claims for refund of gasoline taxes by such person pending with the secretary of the Department of Revenue at the time such violation is discovered shall not be paid; and any claims for refund of such taxes with respect to gasoline consumed during a period of twelve months following discovery of the violation shall not be paid. Whenever the secretary determines that this penalty is applicable, any person aggrieved by such finding shall have a right to appeal to the Board of Tax Appeals.

Acts 1950, No. 371, §9. Amended by Acts 1975, No. 384, §1; Acts 1982, No. 820, §1, eff. Jan. 1, 1983; Acts 1982, No. 873, §1, eff. Jan. 1, 1983; Acts 1997, No. 658, §2.



RS 47:1690 - Definitions

§1690. Definitions

When used in this Part the following terms shall have the meaning here ascribed to them:

(1) "Farm tractor" and "farm machinery" shall mean and include all motor propelled or motor operated mechanical devices used on a farm in the tilling of the soil and the production of crops, but shall not include any vehicle licensed for use on the public highways of this state.

(2) "Commercial fishing boat" shall mean any water craft used in the occupation of fishing for profit.

(3) "Gasoline" shall mean any motor fuel which is subject to tax under Part I of Chapter 7 of Sub-title II of Title 47 of the Louisiana Revised Statutes of 1950.

(4) "Refundable purposes" shall mean the operating or propelling of any aircraft, any commercial fishing boat, any vehicle used by a licensed commercial fisherman in the administration of business associated with commercial fishing, any boat used to transport children to or from public or parochial schools, any farm tractor or any farm machinery used in the actual tilling of the soil and production of crops or any stationary motor used for agricultural purposes.

Acts 1950, No. 371, §10. Amended by Acts 1975, No. 384, §1; Acts 1982, No. 820, §1, eff. Jan. 1, 1983; Acts 1982, No. 873, §1, eff. Jan. 1, 1983.



RS 47:1691 - Refunds, source

§1691. Refunds, source

The refunds authorized by this Part shall be made from any funds in the hands of the collector of revenue or previously remitted by the collector to the state treasurer from collection of taxes on gasoline.

Added by Acts 1975, No. 384, §1.



RS 47:1701 - ANNUAL LEVY

SUBTITLE III. PROVISIONS RELATING TO AD VALOREM TAXES

CHAPTER 1. ANNUAL LEVY

§1701. REPEALED BY ACTS 1972, EX. SESS., NO. 3, §1.



RS 47:1702 - Definitions

§1702. Definitions

As used in this Subtitle, the following terms have the meaning ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Property" includes every form, character and kind of property, real, personal, and mixed, tangible and intangible, corporeal and incorporeal, and every share, right, title or interest therein or thereto, and every right, privilege, franchise, patent, copyright, trade-mark, certificate, or other evidence of ownership or interest; bonds, notes, judgments, credits, accounts, or other evidence of indebtedness, and every other thing of value, in possession, on hand, or under the control, at any time during the calendar year for which taxes are levied, within the State of Louisiana, of any person, firm, partnership, association of persons, or corporation, foreign or domestic whether the same be held, possessed, or controlled, as owner, agent, pledgee, mortgagee, or legal representative, or as president, cashier, treasurer, liquidator, assignee, master, superintendent, manager, sequestrator, receiver, trustee, stakeholder, depository, warehouseman, keeper, curator, executor, administrator, legatee, heir, beneficiary, parent, attorney, usufructuary, mandatary, fiduciary, or other capacity, whether the owner be known or unknown; except in the cases of fire, life, or other insurance companies, the notes, judgments, accounts, and credits of nonresident persons, firms, corporations, partnerships, associations, or companies doing business in the State of Louisiana, originating from the business done in this state, are hereby declared to be property with its situs within this state.

(2) "Real estate" or "immovable property" means and includes not only land, city, town and village lots, but all things thereunto pertaining, and all structures and other appurtenances thereto, as pass to the vendee by the conveyance of the land or lot.

(3) "Personal property" or "movable property" means and includes all things other than real estate which have any pecuniary value, all monies, credits, investments in bonds, stocks, franchises, shares in joint stock companies, or otherwise.

(4) "Money" or "moneys" means and includes gold, silver and other coin, bills of exchange, bank bills or other bills or notes, authorized to be circulated as money, whether in possession or subject to the draft of the depositor or the person having the beneficial interest therein on demand.

(5) "Credit" includes every claim and demand for money, labor, merchandise and other valuable things.

(6) "Person" or "persons", "taxpayer" or "taxpayers" includes firms, companies, associations and corporations; all words importing the masculine gender apply to females also, and all words in the plural number apply to single individuals in all cases in which the spirit and intent of this Chapter require it.

(7) "Actual cash value," or "actual cash valuation," mean the valuation at which any real or personal property is assessed for the purpose of taxation, after the assessing authorities have considered every element of value in arriving at such valuation. The price at which any piece of real estate or personal or movable property shall have been sold for cash in the ordinary course of business, free of all encumbrances, otherwise than at forced sale, shall be evidentiary only, and be considered with other factors in determining the actual cash value for assessment purposes.

(8) "Rolling stock" includes any kind of locomotive, car, or sleeping car used either for freight or passenger purposes, that may be operated over any railroad within this state.

(9) "Outer Continental Shelf Lands Act" shall mean Title 43 U.S.C. §1331 et seq.

(10) "Outer Continental Shelf Lands Act Waters" shall mean all waters above all submerged land seaward and outside of the area of state submerged lands beneath navigable waters as defined in the Submerged Lands Act, 43 U.S.C. §1301 et seq. The term shall further mean all waters above Outer Continental Shelf submerged lands to which the Outer Continental Shelf Lands Act applies.

(11) "The Submerged Lands Act" shall mean Title 43 U.S.C. §1301 et seq.

H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994; Acts 1994, 3rd Ex. Sess., No. 59, §1, eff. July 7, 1994; Acts 1997, No. 742, §1, eff. July 9, 1997.



RS 47:1703 - Exemptions

§1703. Exemptions

A. Generally. (1) Effective January 1, 1978, and thereafter, there shall be exempt from state, parish, and special ad valorem taxes all property which is declared to be exempt from taxation by Sections 20 and 21 of Article VII of the Constitution and pursuant to the authority contained in Section 17 of Article VI of the Constitution, and no other. However, the exemption for a bona fide homestead, as defined in Subparagraph (1) of Paragraph A of Section 20 of Article VII of the Constitution, for the years 1978 through 1981 only, and in the parish of Orleans through 1982 only, shall be five thousand dollars of assessed valuation. Effective on the first day in January in each parish, in the year in which the appraisal and valuation provisions of Paragraph (F) of Section 18 of Article VII of the Constitution of Louisiana are implemented and thereafter, the exemption, for a bona fide homestead exemption as defined in Section 20 of Article VII of the Constitution, shall be seven thousand, five hundred dollars of the assessed valuation.

(2) Any taxpayer entitled to the homestead exemption set forth in Article VII, Section 20 of the Constitution of Louisiana must own and occupy the homestead on or before December thirty-first of the calendar year in which the exemption is claimed regardless of its homestead exemption status as of January first of the calendar year in which the homestead exemption is claimed.

B. Orleans Parish. In the parish of Orleans, the status of real and personal property on the first day of August of each year, except as provided in Paragraph (A)(2) of this Section, shall determine its liability for exemption from taxation for the following calendar year.

C. Penalties for false statements. Any person who, either in his individual or representative capacity, knowingly makes any false statement or knowingly furnishes any false information in any affidavit or other document that he may present for the purpose of procuring or attempting to procure this tax exemption or benefit under the provisions of this Section, or who knowingly, for the purpose of securing such tax exemption, presents any affidavit or other document containing any false statement, or any person aiding, assisting or abetting any such person in unlawfully and knowingly securing or attempting to secure any such tax exemption, with knowledge of such false or illegal application or such false statement, shall be guilty of a misdemeanor punishable as hereinafter provided.

Any assessor, deputy assessor, or other official, clerk or employee of the state or any of its political subdivisions, who knowingly reports, lists, or claims any property on which exemption from taxes under Sections 20 and 21 of Article VII of the constitution has been applied for, to be subject to a higher millage for taxation purposes than is the true millage applicable thereto, shall be guilty of a misdemeanor, punishable as hereinafter provided.

Upon conviction for a violation of any of the provisions of this Subsection the offender shall be punishable by a fine of not less than one hundred dollars, nor more than five hundred dollars, or by imprisonment of not less than one month, nor more than six months, or both.

D. Undivided ownership. The exemption for a bona fide homestead, as provided for in Subsection A of this Section, when occupied by an heir in the direct line in undivided ownership shall be granted to the full extent provided no other homestead exemption is claimed by that person.

E. For property damaged during a disaster or emergency, the following shall apply:

(1)(a) Any homestead receiving the homestead exemption that is damaged or destroyed during a disaster or emergency declared by the governor whose owner is unable to occupy the homestead on or before December thirty-first of a calendar year due to such damage or destruction shall be entitled to claim the exemption by filing with the assessor of the parish in which the homestead was located, an annual affidavit of intent to return and reoccupy the homestead within a period of five years from December thirty-first of the tax year in which the disaster occurred. In no event shall more than one homestead exemption extend or apply to any person in this state.

(b) For homesteads qualifying for the homestead exemption under the provisions of this Paragraph, after expiration of the five-year period, the owner of a homestead shall be entitled to claim and keep the exemption for a period not to exceed two additional years by filing an annual affidavit of intent to return and reoccupy the homestead with the assessor within the parish where the homestead is situated. A homeowner shall be eligible for this extension only if the homeowner's damage claim to repair or rebuild the damaged or destroyed homestead is filed and pending in a formal appeal process with any federal, state, or local government agency or program offering grants or assistance for repairing or rebuilding damaged or destroyed homes as a result of the disaster, or if a homeowner has a damage claim filed and pending against the insurer of the property. The assessor shall require the homeowner to provide official documentation from the government agency or program evidencing the homeowner's participation in the formal appeal process or official documentation evidencing the homeowner has a damage claim filed and pending against the insurer of the property.

(c) After expiration of the extension authorized in Subparagraph (b) of this Paragraph, an assessor shall have the authority to grant up to three additional one-year extensions of the homestead exemption on a case-by-case basis. A homeowner shall only be eligible for an additional extension if the owner has made a good faith attempt to secure a contractor or builder to complete the needed repairs or reconstruction of the home but is unable to complete the project due to uncontrollable contractor or builder delays. In order to qualify for this extension, the homeowner shall provide to the assessor documentation evidencing good faith in attempting to secure a contractor or builder to complete the project.

(2)(a) Any owner entitled to the special assessment level set forth in Article VII, Section 18(G) of the Constitution of Louisiana who is unable to occupy the homestead on or before December thirty-first of a future calendar year due to damage or destruction of the homestead caused by a disaster or emergency declared by the governor shall be entitled to keep the special assessment level of the homestead prior to its damage or destruction on the repaired or rebuilt homestead provided the repaired or rebuilt homestead is occupied by the owner within five years from December thirty-first of the year following the disaster. The assessed value of the land and buildings on which the homestead was located prior to its damage shall not be increased above its assessed value immediately prior to the damage or destruction described in this Paragraph. If the property owner receives a homestead exemption on another homestead during the same five-year period, the damaged or destroyed property shall not be entitled to keep the special assessment level, and the land and buildings shall be assessed in that year at the percentage of fair market value set forth in the constitution. In addition, the owner must also maintain the homestead exemption set forth in Article VII, Section 20(A)(10) of the Constitution of Louisiana to qualify for the special assessment level set forth in Article VII, Section 18(G)(5) of the Constitution of Louisiana.

(b) Any owner entitled to the special assessment level as provided for in this Paragraph who is unable to reoccupy his homestead within five years from December thirty-first of the year following the disaster shall be eligible for an extension of the special assessment level on the homestead for a period not to exceed two years. A homeowner shall be eligible for this extension only if the homeowner's damage claim is filed and pending in a formal appeal process with any federal, state, or local government agency or program offering grants or assistance for repairing or rebuilding damaged or destroyed homes as a result of the disaster, or if a homeowner has a damage claim filed and pending against the insurer of the property. The homeowner shall apply for this extension of the special assessment level with the assessor of the parish in which the homestead is located. The assessor shall require the homeowner to provide official documentation from the government agency or program evidencing the homeowner's participation in the formal appeal process or official documentation evidencing the homeowner has a damage claim filed and pending against the insurer of the property.

(c) After expiration of the extension authorized in Subparagraph (b) of this Paragraph, an assessor shall have the authority to grant up to three additional one-year extensions of the special assessment level on a case-by-case basis. A homeowner shall only be eligible for an additional extension if the owner has made a good faith attempt to secure a contractor or builder to complete the needed repairs or reconstruction of the home but is unable to complete the project due to uncontrollable contractor or builder delays. In order to qualify for this extension, the homeowner shall provide to the assessor documentation evidencing good faith in attempting to secure a contractor or builder to complete the project.

Acts 1962, No. 316, §1. Amended by Acts 1976, No. 387, §1, eff. Jan. 1, 1978; Acts 1978, No. 666, §1, eff. Jan. 1, 1979; Acts 1981, No. 432, §1; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994; Acts 2004, No. 313, §1, eff. June 18, 2004; Acts 2005, No. 382, §1, eff. June 30, 2005; Acts 2005, 1st Ex. Sess., No. 30, §1, eff. Oct. 31, 2006; Acts 2006, 1st Ex. Sess., No. 24, §1, eff. Feb. 23, 2006; Acts 2010, No. 865, §1, eff. Jan. 1, 2011.



RS 47:1703.1 - Permanent registration of homestead exemption; designated parishes

§1703.1. Permanent registration of homestead exemption; designated parishes

A. The tax assessor for the parishes of Acadia, Allen, Ascension, Assumption, Avoyelles, Beauregard, Bienville, Caddo, Calcasieu, Caldwell, Cameron, Catahoula, Claiborne, Concordia, DeSoto, East Baton Rouge, East Carroll, East Feliciana, Evangeline, Franklin, Grant, Iberia, Iberville, Jackson, Jefferson, Jefferson Davis, Lafayette, Lafourche, LaSalle, Lincoln, Livingston, Morehouse, Natchitoches, Orleans, Ouachita, Pointe Coupee, Rapides, Red River, Richland, Sabine, St. Bernard, St. Helena, St. James, St. John the Baptist, St. Landry, St. Martin, St. Mary, St. Tammany, Tangipahoa, Tensas, Terrebonne, Union, Vermilion, Vernon, Washington, Webster, West Baton Rouge, West Carroll, West Feliciana, and Winn shall provide a form to property owners within the parish for permanent registration for the benefits of the homestead exemption provided for in R.S. 47:1703.

B. Such form shall contain a sworn statement that the homeowner currently owns and occupies the homestead and that he is not claiming any other property as his homestead for purposes of this exemption; and that if he is claiming such an exemption on other property, that he will notify the assessor of the parish where such other property is located within sixty days of his intent to cancel his claim for that homestead exemption. A homestead exemption so claimed shall remain valid without necessity of renewal of the claim as long as the claimant and property qualify for the exemption. Any person who fails to notify the assessor in writing that the property upon which he has claimed a homestead exemption under this Section no longer qualifies for that exemption, within sixty days after the disqualification occurs, shall be guilty of a misdemeanor and upon conviction the offender shall be punishable by a fine of not less than one hundred dollars, nor more than five hundred dollars, or by imprisonment for not less than one month nor more than six months, or both.

Acts 1978, No. 709, §1, eff. Jan. 1, 1979; Acts 1979, No. 432, §1, eff. Jan. 1, 1980; Acts 1980, No. 85, §1, eff. Jan. 1, 1981; Acts 1980, No. 633, §1; Acts 1980, No. 783, §1, eff. Jan. 1, 1981; Acts 1981, No. 186, §1, eff. Jan. 1, 1982; Acts 1981, No. 193, §1, eff. Jan. 1, 1982; Acts 1983, No. 193, §1, eff. Jan. 1, 1984; Acts 1986, No. 58, §1; Acts 1986, No. 746, §1; Acts 1990, No. 150, §1; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994; Acts 1997, No. 159, §1; Acts 2003, No. 88, §1; Acts 2011, No. 58, §1.



RS 47:1704 - Repealed by Acts 1972, Ex.Sess., No. 3, 1.

§1704. Repealed by Acts 1972, Ex.Sess., No. 3, §1.



RS 47:1705 - Information supplied to assessor and legislative auditor by tax recipient agencies; additional notices

§1705. Information supplied to assessor and legislative auditor by tax recipient agencies; additional notices

A. All tax recipient agencies of ad valorem taxes of each and every parish of the state of Louisiana, the parish of Orleans excepted, including the police jury, school board, levee district, special districts, municipalities, and all tax recipients of any nature whatsoever of ad valorem taxes, except municipalities which prepare their own tax rolls, are hereby required to furnish the assessor and the legislative auditor the authorizing ordinances or resolutions and the tax rate to be applied to the assessed values for ad valorem tax purposes not later than June first of each year, and not later than September first of each year for such tax recipient agencies in the parish of St. Charles.

B.(1)(a) For any taxing authority with a governing authority membership which is elected by the voters, increases in the millage rate in excess of the rates established as provided by Article VII, Section 23(B) of the Constitution of Louisiana, but not in excess of the prior year's maximum authorized millage rate may be levied by two-thirds vote of the total membership of a taxing authority without further voter approval but only after a public hearing held in accordance with the open meetings law.

(b)(i) Any taxing authority with a governing authority membership which is not elected by the voters may increase a millage rate in excess of the rates established as provided in Article VII, Section 23(B) of the Constitution of Louisiana, but not in excess of the prior year's maximum authorized millage rate. Such increased millage shall also be limited to an amount which would increase the ad valorem taxes collected by the taxing authority by no more than two and one-half percent of the collections for the calendar year immediately preceding the year for which the increased millage rate is effective.

(ii) The provisions of this Subparagraph shall not apply to taxing authorities which are special fire protection or fire department districts nor shall they affect the provisions of Article VI, Section 39(A) of the Constitution of Louisiana.

(2) In order to accomplish this result, the following shall be mandatory:

(a) Each tax recipient body shall adopt an ordinance or resolution which shall set forth and designate the adjusted millage rate as required by Article VII, Section 23(B) of the Constitution of Louisiana.

(b) Each tax recipient body shall adopt another separate ordinance or resolution which shall provide for such millage rate increases by two-thirds vote and shall set forth and designate not only the increased millage rate but also the adjusted millage rate as required in Subparagraph (a) above and by Article VII, Section 23(B) of the Constitution of Louisiana.

(c)(i) In addition to any notice requirements provided for in Article VII, Section 23(C) of the Constitution of Louisiana and this Section, any tax recipient body which proposes to hold a public hearing in any tax year for the purpose of levying additional or increased millages on property without further voter approval shall publish, by the date provided for in Item (ii) of this Subparagraph, public notice of the date, time, and place of the hearing. The notice shall contain a statement that the tax recipient body intends to consider at the hearing levying additional or increased millage rates without further voter approval. It shall also contain the following information relating to the proposal for the increased millage sought under the provisions of Paragraph (1) of this Subsection.

(aa) An estimate of the amount of tax revenues to be collected in the next tax year from the increased millage as compared to the amount of tax revenue for the current year, and the amount of increase in taxes attributable to the millage increase.

(bb) For purposes of the Internet publication only, the notice shall contain a recitation of the current budget of the taxing authority.

(ii)(aa) The notice shall be published, by July fifteenth, on two separate days, occurring no less than thirty days before the hearing date, in the official journal of the taxing authority, and in another newspaper with a larger circulation within the taxing authority than the official journal of the taxing authority, if there is one. On the first day of publication, the notice shall also be posted on the Internet website of the taxing authority, if such taxing authority maintains an Internet website. The Internet posting shall remain active until such time as the taxing authority has taken action to approve or disapprove, or has abandoned action on, the proposed millage increase.

(bb) However, in the event that a taxing authority has submitted a notice to the official journal in conformity with the date required for the submission of advertisements for publication by July fifteenth, and the official journal fails to publish the notice by July fifteenth, the publication of the notice shall be deemed to be in accordance with the publication requirements provided in this Subparagraph if, and only if, the notice is published by July twenty-fifth.

(iii) Requirements for the notice required in this Subparagraph shall be prescribed by the Louisiana Tax Commission which requirements shall include:

(aa) Prominent placement in the newspaper in a section other than the classified advertisement or public notice section.

(bb) Formatting in a box with a bolded outline.

(cc) A size of not less than two columns by four inches.

(dd) Print in bold face type.

(iv) The additional publications in the official journal as required by this Subparagraph shall be provided by the official journal at a charge not in excess of the rates assessed and charged for regular commercial advertising.

(v) Failure to timely accomplish such publication shall make the adoption at such a hearing of any resolution or ordinance providing for the adoption of additional or increased millage null, void, and of no effect.

(vi) Each tax recipient body required to publish public notice pursuant to this Subparagraph shall also provide to the assessor in its parish or district as the case may be, the date, time and place of its pending hearing. Each assessor shall maintain a list of each of the pending hearing dates in his parish or district as the case may be and may publish such hearing dates on his website.

(d) In addition to the requirements for publication provided for in this Subparagraph, the tax recipient body shall issue a press release to newspapers with substantial distribution within the parish of the tax recipient's jurisdiction and to area broadcast media.

(e) The provisions of Subparagraphs (B)(2)(c) and (d) of this Section shall not apply in the parish of Rapides.

(f) In the event of cancellation or postponement of a public hearing which was scheduled for the consideration of a proposal to levy additional or increased millages on property as provided in this Subsection, or in the event that such a proposal was considered at the public hearing without action or vote, then any future public hearing to consider such proposal shall be advertised and publicized as required in this Subsection, except that no newspaper advertisement shall be required.

C. In order for the taxing bodies to comply with the requirements hereof, each assessor shall furnish to the taxing authorities in his parish by May 1 of each year that reassessment occurs a statement showing the assessed value of taxable property that appeared on the tax roll of the prior year before and after reassessment and application of changes in the homestead exemption.

D. In order to carry out the mandate of Paragraph B of Section 23 of Article VII of the Constitution of Louisiana, the legislative auditor is hereby authorized and required to review the millages levied by each tax recipient body in each year that reassessment occurs to determine whether the millages levied are in compliance with the provisions of this Section and the constitution. The legislative auditor is also authorized and required to review the millages levied by each tax recipient body in each year in which an increase in millage is made by a two-thirds vote of the total membership of the taxing authority under the provisions of Paragraph C of Section 23 of Article VII of the Constitution of Louisiana, to determine whether the millage levied is in compliance with the provisions of this Section and the Constitution. The auditor shall order changes in the amount of millage levied if the auditor determines thereafter that a mathematical error or mathematical errors have been made in the calculation of the adjustment of millages as required by this Section and the Constitution of Louisiana.

Acts 1965, No. 91, §1. Amended by Acts 1968, No. 428, §1; Acts 1978, No. 1, §2, eff. May 3, 1978; Acts 1979, No. 600, §1; Acts 1981, No. 433, §1; Acts 1981, Ex.Sess., No. 28, §1, eff. Nov. 19, 1981; Acts 1986, No. 1032, §1, eff. July 17, 1986; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994; Acts 2005, No. 143, §1; Acts 2005, No. 496, §1, eff. Jan. 1, 2006; Acts 2009, No. 498, §1; Acts 2009, No. 528, §1; Acts 2010, No. 1027, §1, eff. July 8, 2010; Acts 2012, No. 539, §1; Acts 2014, No. 314, §1, eff. May 28, 2014.



RS 47:1705.1 - Public hearings for certain millage adjustments; certain parishes

§1705.1. Public hearings for certain millage adjustments; certain parishes

A. The provisions of this Section shall apply to any parish with a population between two hundred thirty thousand and two hundred fifty thousand according to the most recent federal decennial census.

B. For all nonelected taxing authorities which are subject to the provisions of R.S. 47:1705 with respect to increases in millage rates without voter approval, the public hearings for such purposes and public meetings at which a vote is to be taken on a proposed millage rate increase for the ensuing year above the rate levied for that millage in the immediately preceding year shall be scheduled as follows:

(1) The public hearings and public meetings shall be conducted at the location at which the parish governing authority regularly conducts its meetings.

(2) The parish governing authority shall establish a schedule of specific dates and times for the conduct of the public hearings and public meetings. At the discretion of the parish governing authority, public hearings and public meetings on the same date shall be scheduled sequentially in a manner which allows for the maximum opportunity for taxpayer attendance to the greatest degree practicable. Further, the schedule shall be configured to facilitate the opportunity for an interested property owner from a particular geographic area to be in attendance regarding consideration of various taxing authorities' proposed increases in millages that affect his property.

Acts 2013, No. 258, §1; Acts 2014, No. 840, §1, eff. June 15, 2014.



RS 47:1706 - Exemptions, solar energy systems; equipment attached to residential buildings or swimming pools

§1706. Exemptions, solar energy systems; equipment attached to residential buildings or swimming pools

A. Notwithstanding the definitions of "real estate" and "personal property" in Section 1702, any equipment attached to any owner occupied residential building or swimming pool as part of a solar energy system is hereby declared to be personal property and shall be exempt from ad valorem taxation, and assessors shall not consider the value of such equipment in assessing the value of such buildings or swimming pools.

B. For the purposes of this Section, solar energy system means any device that uses the heat of the sun as its primary energy source and is used to heat or cool the interior of a structure or swimming pool or to heat water for use within a structure or swimming pool. Solar energy systems include but are not limited to systems utilizing solar collectors, solar cells, and passive roof ponds.

Added by Acts 1978, No. 591, §1; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1707 - Exemptions, agricultural machinery and implements, farm structures, and timber logging equipment; definition

§1707. Exemptions, agricultural machinery and implements, farm structures, and timber logging equipment; definition

For the purpose of applying the exemption from ad valorem taxation provided in Section 21 of Article VII of the Constitution of Louisiana, the term "agricultural machinery and other implements used exclusively for agricultural purposes" shall mean agricultural and horticultural implements immediately and directly employed in cultivation, production, and harvest of crops or in the raising and management of livestock in use upon agricultural lands. The term also shall include machinery for soil preparation and cultivation, agricultural drills and planters, fertilizer spreaders, crop-dusting airplanes, harvesting and threshing machinery, hay or grass mowers except lawn mowers, farm wagons and carts, milking machines, farm structures, except a building used for a principal residence, on-farm equipment for the handling or drying of agricultural or horticultural products, and parts of any of the foregoing, all equipment utilized in the logging of timber whether used by the owner or lessor of the agricultural land or on a contractual service basis by someone other than the owner or lessor but shall exclude, except as otherwise provided herein, bulldozers, earth moving, and land-clearing equipment utilized in such agricultural activities on a contractual service basis by someone other than the owner or lessor of the agricultural lands involved.

Added by Acts 1979, No. 651, §1. Amended by Acts 1980, No. 215, §1; Acts 1980, No. 813, §1; Acts 1981, No. 591, §1, eff. July 20, 1981; Acts 1982, No. 26, §1; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994; Acts 2014, No. 428, §1, eff. June 4, 2014.



RS 47:1707.1 - Agricultural byproducts

§1707.1. Agricultural byproducts

For the purpose of Section 21(C)(11) of Article VII of the Constitution of Louisiana, the phrase "agricultural products while owned by the producer" shall include standing timber and the right to cut and use standing timber, whether held by the owner of the land or any other person.

Acts 1997, No. 699, §1, eff. July 7, 1997.



RS 47:1708 - Exemption for property leased to nonprofit organizations for the purpose of housing the homeless

§1708. Exemption for property leased to nonprofit organizations for the purpose of housing the homeless

For the purpose of applying the exemption from ad valorem taxation provided in Article VII, Section (21)(B)(1)(b) of the Constitution of Louisiana, "term of the lease" shall mean the total length of the lease, including renewals at the option of lessees, that the lessor obligates property to a nonprofit corporation or association for use solely as housing for the homeless.

Acts 1992, No. 564, §1, eff. for taxable periods beginning on or after Jan. 1, 1991; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1709 - Exemption for intangible and incorporeal property

§1709. Exemption for intangible and incorporeal property

Notwithstanding any provision to the contrary in this Subtitle, all intangible and incorporeal property of any kind or nature whatsoever, except public service properties, bank stocks, and credit assessments on premiums written in Louisiana by insurance companies and loan and finance companies, shall not be placed on the assessment lists or rolls by any assessor in any parish or district and shall be exempt from all ad valorem taxation.

Acts 1992, No. 523, §1, eff. Jan. 1, 1993; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1710 - Homestead exemption; residential lessees; tax credits

§1710. Homestead exemption; residential lessees; tax credits

A. The purpose of this Section is to partially implement the provisions of Article VII, Section 20(B) of the Constitution of Louisiana relative to the providing of tax relief to residential lessees in order to provide equitable tax relief similar to that granted to homeowners through homestead exemptions.

B. For purposes herein, a residential lessee is defined as a person who owns and occupies a residence, including mobile homes, but does not own the land upon which the residence is situated.

C. A residential lessee shall be entitled to a credit against any ad valorem tax imposed relative to the residence property, in an amount equal to the amount of tax applicable on property with an assessed valuation of seven thousand five hundred dollars or the actual amount of tax, whichever is less, provided the residential lessee is not otherwise entitled to the homestead exemption.

Acts 1991, No. 1034, §1; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1711 - Waiver of homestead exemption

§1711. Waiver of homestead exemption

A. A taxpayer who is entitled to a homestead exemption on property may waive such exemption and pay the ad valorem tax due based on the entire amount of assessed valuation of the property. Once the taxpayer has waived his homestead exemption and paid the ad valorem tax on his property, he may apply for the sales tax credit provided for in R.S. 47:315.4.

B. A waiver of homestead exemption for the purposes of this Section shall be in writing and recorded annually in the mortgage records of the parish where the homestead is situated. The waiver shall be filed not later than July thirtieth of each year and shall be applicable for the calendar year in which filed. If the homestead is owned by more than one person, the signatures of all owners shall be required for the waiver.

C. Any additional funds received under these provisions shall be remitted to the sheriff or property tax collector of the parish in which the property is located, who shall then remit the amount, minus administrative costs, to the single sales tax collector for the parish.

Acts 1999, No. 1266, §1, eff. July 12, 1999.



RS 47:1712 - Application procedure; special assessment level

§1712. Application procedure; special assessment level

Any person who qualifies for the special assessment level set forth in Article VII, Section 18(G) of the Constitution of Louisiana shall apply for the special assessment by completing an application form certifying his qualifications for the special assessment. Such application may be submitted in person or by first class mail. The application form shall be designed by the tax commission and shall be provided to every assessor in this state. The assessor shall not keep a copy of the applicant's federal or state income tax return or picture identification of the applicant for his records.

Acts 2001, No. 406, §1, eff. July 1, 2001; Acts 2002, No. 55, §1, eff. Dec. 11, 2002.



RS 47:1801 - STATE SUPERVISION OF LEVY AND ASSESSMENT

CHAPTER 2. STATE SUPERVISION OF LEVY AND ASSESSMENT

PART I. STATE BOND AND TAX BOARD (REPEALED)

§1801. §§1801-1808. REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 47:1831 - Creation; abolishment of Boards

PART II. LOUISIANA TAX COMMISSION

§1831. Creation; abolishment of Boards

There shall be a state agency to be known as the Louisiana Tax Commission, hereinafter referred to as the tax commission which shall be a continuation of the commission created in Act 140 of 1916, and which succeeded to certain powers and duties of the State Board of Appraisers and the State Board of Equalization.

H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1832 - Compensation; tenure; vacancies; salary

§1832. Compensation; tenure; vacancies; salary

A.(1) The tax commission shall be composed of five members appointed by the governor from the state public service commission districts to serve at his pleasure. Vacancies in unexpired terms shall be filled by appointment by the governor. Each appointment by the governor shall be submitted to the Senate for confirmation.

(2)(a) The three commission members appointed by the governor prior to May 1, 2004, shall continue to serve at the pleasure of the governor. Appointments made by the governor to replace any commission member serving prior to May 1, 2004, shall be made from separate public service commission districts not represented by a serving member of the commission.

(b) The two additional members of the commission to be appointed by the governor by August 1, 2004, shall be appointed from separate public service commission districts and shall not be appointed from the same public service commission district as a commission member serving prior to May 1, 2004. Vacancies shall be filled from the same public service commission district as the original appointment.

(c) Appointments made by the governor pursuant to this Paragraph after May 1, 2004, shall ensure that no members shall be appointed from the same public service commission district.

(3) Effective August 1, 2008, one member of the commission shall be appointed from each public service commission district.

B. The governor shall designate one of the members as chairman. The salaries of the chairman and members of the tax commission shall be set by the governor.

Amended by Acts 1956, No. 125, §1; Acts 1965, No. 53, §2; Acts 1970, No. 276, §1; Acts 1975, No. 139, §2; Acts 1978, No. 355, §1. Acts 1984, No. 195, §1, eff. June 28, 1984; Acts 1988, 1st Ex. Sess., No. 3, §1, eff. March 28, 1988; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994; Acts 2004, No. 112, §1, eff. May 28, 2004.

NOTE: SEE ACTS 1984, NO. 195, §2.



RS 47:1833 - Members; oath; bond; qualifications

§1833. Members; oath; bond; qualifications

Each member shall take the oath of office and furnish a solvent bond, for the faithful performance of his duties, according to law, in the sum of ten thousand dollars, to be paid for by the tax commission, within thirty days after his appointment.

No person appointed as a member of the tax commission shall be under any employment, outside of his duties as a member of the tax commission, for which he shall draw any remuneration, unless he shall first have disclosed to the other members of the commission and caused to be recorded in the minutes and records of the commission the fact of such employment, stating its nature but not the amount of compensation therefor; and he shall indicate in the records of the tax commission from what class of property or investment he may derive income, but not the amount thereof. No employee of the tax commission shall have other employment or draw or take any salary, wage, commission, gift, gratuity, or emolument, for any accommodation or service rendered to another than the tax commission, unless the nature of such accommodation, service, or employment and the remuneration therefor shall be first known and approved by the tax commission. The violation of this provision shall be a misdemeanor punishable by a fine not exceeding five hundred dollars or imprisonment in jail not exceeding thirty days; such violation known to the tax commission, or any member thereof, shall without discretion, be reported to the proper prosecuting officer; the failure so to do shall be deemed a neglect of duty. The provisions of this section shall be read by the tax commission in session to each and every employee. Each member shall devote his entire time to the duties of his office, and shall engage in no occupation or business interfering, or inconsistent, with his duties.

Amended by Acts 1968, No. 565, §1; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1834 - Domicile and transaction of business

§1834. Domicile and transaction of business

The domicile of the tax commission shall be at the state capital, and immediately after the appointment of the members, the governor shall designate the chairman and they shall organize. A majority of the tax commission shall constitute a quorum for the transaction of business and the performance of its duties. The tax commission shall be open for the transaction of business every day, Sundays and legal holidays excepted. The tax commission may hold sessions or conduct investigations at any place other than the capital when it is deemed necessary to facilitate the performance of its duties; and any member may be designated by the tax commission to hold hearings or conduct investigations, either at the capital or any other place, and report the result thereof to the tax commission for action. Likewise, the tax commission may name and appoint, in any instance where such appointment may appear to further the objects of this Title, persons to make investigations and hold public hearings, with the same authority that the tax commission, or any member thereof, would have, the result of such investigations and hearings to be referred to the tax commission as it may require. Where such person is designated, he shall have a written order to that effect from the tax commission instructing him in the objects desired to be accomplished by such investigations or hearings. Such order shall be full authority for the persons so designated to do all acts that any member of the tax commission would have authority to do in the matter of making such investigations or holding such hearings; all orders, notices, and the like issued in such case by the designated person shall be in the name of the tax commission by the person.

H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1835 - Employment of secretary, clerical help and experts; creation of commission expense fund; authorization for deposits and collection of assessments

§1835. Employment of secretary, clerical help and experts; creation of commission expense fund; authorization for deposits and collection of assessments

A. The tax commission may appoint or employ all necessary agents, assistants, auditors, clerks, inspectors, investigators, or other experts and employees required in the defense, determination, or development of assessments, and assessment procedures, and valuation of property, including the hiring of experts such as legal counsel and analysts, auditors, appraisers, and witnesses. The commission may also pay from its expense fund expenses of the commission and its operation, travel and other expenses, costs, salaries, or compensation of the tax commission, any member, and of its assistants, employees, and of outside experts, such costs, salaries, expenses, and compensation to be paid upon the order of the tax commission.

B. There is hereby established in the state treasury the "Tax Commission Expense Fund", hereinafter referred to as the "expense fund". After credit to the Bond Security and Redemption Fund as provided in Article VII, Section 9(B) of the Constitution of Louisiana, all assessments and fees, including penalties and interest thereon, received by the tax commission shall be deposited in and credited to the expense fund. Monies on deposit in the expense fund may be expended only pursuant to appropriation. Appropriations from the expense fund shall only be made for expenses and costs of the tax commission, including but not limited to expenses and costs of operations, audits, and examinations and the defense, determination, or development of assessments and assessment procedures, including costs associated with outside experts. Any such assessment or fee, and any penalty and interest thereon, shall constitute an addition to the taxes due for all purposes of this Title. Monies on deposit in the expense fund shall be invested in the same manner as the state general fund. Interest on investment of monies in the expense fund shall be credited to the state general fund. All unexpended and unencumbered monies in the fund at the close of the fiscal year shall remain in the fund.

C. All tax commission fees and assessments authorized in R.S. 47:1838 shall be rounded to the nearest cent and added to the tax rolls of each parish and/or municipal tax assessor at the time the roll is reviewed for final approval by the tax commission in accordance with R.S. 47:1993. Every parish tax notice sent to any taxpayer shall contain a separate line thereon that reads: Assessment fee by and for the Louisiana Tax Commission........$__________, which fee shall be rounded to the nearest cent and added to the tax otherwise due by the taxpayer to arrive at a total tax due for the current year. The fee assessed by the commission shall be collected as a part of the total tax due by the tax collector and remitted by check directly to the tax commission expense fund on or before the succeeding March thirty-first of each year. Any delinquent fee, including all additions thereto, shall be remitted to the tax commission for deposit in the expense fund after receipt of payment thereof by the tax collector.

D.(1) In addition to the powers contained in R.S. 47:1837 et seq., the tax commission is authorized to make or cause to be made by any of its authorized agents or assistants, audits or examinations of any return due under R.S. 47:1852 and the property, place of business, books, records, activity, and programs of any taxpayer, or any other individual or business entity or venture insofar as said property, places of business or activity, books, records, and programs may affect, clarify, or disclose the liability of any person, entity, activity, venture, or property for any tax under Chapters 2 and 3 of this Subtitle. In any year in which the Louisiana Tax Commission performs audits, at least two taxpayers, companies, or individuals shall be audited from a list compiled by the Louisiana Tax Commission pursuant to objective standards and criteria, all in accordance with the rules and regulations of the Louisiana Tax Commission.

(2)(a) Having determined the amount of tax, penalty, and interest due, the commission shall send by mail a notice of its determination to the tax assessor of the parish or district wherein the property is located. The tax assessor of the parish or district shall send by mail a notice to the taxpayer at the last known address informing the taxpayer of the commission's determination and the tax assessor's intent to change, list, and value the property and/or assess the difference or the amount so determined against the property after fifteen calendar days from the date of notice.

(b) The taxpayer may protest the proposed adjustment by notifying the tax assessor of the protest within fifteen days of the taxpayer's receipt of the notice. The tax assessor shall meet with the taxpayer within ten days of his receipt of the taxpayer's protest, and shall forward with reasons to the tax commission a change order which changes, lists, and values the property in accordance with the hearing conducted by the tax assessor. The tax assessor shall within three working days notify the taxpayer and the commission of his determination. The tax assessor shall notify the tax commission at least forty-eight hours in advance of the protest hearing that such a hearing will be held, and the commission may at its discretion be present at such hearing and present evidence to support its determination.

(c) The taxpayer may protest the proposed assessment in the manner provided in R.S. 47:1563 et seq., except that all protests shall be filed with the tax commission and heard by it in due course. Appeals of decisions of the tax commission may be taken in the manner provided in R.S. 47:1989 and 1998.

(3) At the time the tax commission's notice of property adjustment is sent to the taxpayer, a copy thereof shall be mailed to the tax assessor and the tax collector for the local taxing district affected, and the tax rolls shall be changed accordingly. The tax shall be subsequently collected in the same manner and under the same terms, conditions, and supplemental filing of tax rolls using the same practices, procedures, and compensation to the collector currently in effect or as otherwise provided by law.

(4) The tax commission shall be reimbursed for its direct costs associated with the audits or examinations conducted pursuant to this Section, up to ten percent of the additional tax, penalty, and interest collected, and said funds shall be paid over to the tax commission for deposit in its expense fund for its use in carrying on its operations as provided for herein.

(5) Any additional amount finally determined to be due under this audit procedure shall constitute a part of the rolls of the respective local taxing district as though originally listed thereon in extenso and in full, and shall be in addition to all other amounts otherwise due. The respective tax roll or rolls shall be changed accordingly upon notice from the tax commission.

Acts 1993, No. 184, §1, eff. May 31, 1993; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994; Acts 2002, 1st Ex. Sess., No. 142, §1, eff. April 23, 2002; Acts 2004, No. 585, §3, eff. July 1, 2004; Acts 2008, No. 857, §1, eff. July 9, 2008; Acts 2012, No. 682, §1, eff. June 7, 2012.



RS 47:1836 - Studies and reports

§1836. Studies and reports

In addition to the duties prescribed elsewhere in this Title, the tax commission shall examine carefully into all cases where evasion or violation of the laws for assessment and taxation of property is alleged, complained of or discovered, and ascertain wherein existing laws are defective or are improperly or negligently administered.

The tax commission shall also investigate the tax systems of other states and countries and formulate and recommend such legislation as may be deemed expedient to prevent evasion of assessment and secure just and equal taxation.

The tax commission shall transmit to the governor and to each member of the legislature, not less than thirty days before the meeting of the legislature, a communication setting forth, in an abbreviated, clear and concise form such facts drawn from the tax commission's general report as may be instructive to the members in regard to existing conditions or needed legislation.

H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1837 - Duties and responsibilities

§1837. Duties and responsibilities

A. In addition to any duties, powers, or responsibilities otherwise conferred upon the tax commission, it shall administer and enforce all laws related to the state supervision of local property tax assessments and the assessment of public service properties.

B.(1) The tax commission shall measure the level of appraisals or assessments and the degree of uniformity of assessments for each major class and type of property in each parish throughout the state. The tax commission shall annually notify in writing the assessor and each tax recipient body in each parish of the results of their measurements. Following this notification, a public hearing shall be held to hear any complaints. Thereafter, the tax commission shall publish annually the results of its measurement and shall make such data available at its principal office. This data shall constitute prima facie evidence of the uniformity or lack of uniformity with constitutional or statutory requirements for each parish in the state. Where the appraisal or assessment level of a parish or district deviate by more than ten percent from the percentage of fair market or use valuation as required by Article VII, Section 18 of the constitution of Louisiana and the laws of this state affecting property taxation, the tax commission shall order the assessor, within a period of one year, to reappraise all property within the parish or district or within one or more property classifications. The tax commission shall notify the assessor and each tax recipient body within that parish or district in writing of the issuance of such an order. The tax commission shall certify the assessment lists for the year in which the order is issued. The following year the tax commission shall again measure the level of appraisals or assessments for each major class and type of property in the parish. When the tax commission finds after proper notification and hearing that the appraisal or assessment levels of a parish or district deviate by more than ten percent from the percentage of fair market or use value required by the constitution and laws of the state, the tax commission shall not certify the rolls.

(2) In a year in which the tax commission orders reappraisal of all property within a parish or district or within one or more property classifications, the commission shall:

(a) Inform the assessor in detail of the exact nature of the discrepancies and deviations discovered by the tax commission in its measurement of assessment levels.

(b) Establish a schedule for accomplishment of the ordered reappraisal.

(c) Monitor the reappraisal on a weekly basis to ensure that the established schedule is being met and that there are not substantial deviations and discrepancies in the reappraisals.

(d) Provide technical assistance to ensure accurate and timely reappraisal.

C. The tax commission shall make the necessary inspections, investigations, and studies for the adequate administration of its responsibilities pursuant to this Section.

(1) These may be made in cooperation with other state agencies, and, in connection therewith, the tax commission may utilize reports and data of any state agency.

(2) The tax commission may require individuals, companies, partnerships, and corporations to make reports to the tax commission giving trial balances, a full and complete description of all taxable property owned, its cost, its age, the value at which it is carried on the books, and such other information as the tax commission may require in the form and at the time to be prescribed by the tax commission. Copies of such reports may be furnished parish assessors whenever the tax commission deems its useful and necessary. All such reports shall be considered confidential and shall be used by the tax commission and the assessors only for the purpose of securing a correct assessment and shall not be subject to inspection by the public.

(3) The tax commission may also require any person holding office under the constitution or laws of this state to furnish any information in his or her possession or under his or her control relating to the existence, location, or value of any property which would assist or instruct the tax commission or the assessor in locating such property and arriving at its fair market or use value.

(4) The Louisiana Tax Commission may, in the performance of any duty or exercise of any power provided in this Section or in Part III of Chapter 2 of Subtitle III of this Title, send for persons; books and papers; examine records; summon and compel the attendance of witnesses and place them under oath and examine them; issue subpoenas and subpoenas duces tecum, if necessary either for a hearing before the Louisiana Tax Commission or in connection with discovery conducted by any party to an action pending before the Louisiana Tax Commission; compel the production of records, books and papers, and other information which the Louisiana Tax Commission may deem necessary; and require the sheriffs of the various parishes to serve such subpoenas and other processes of the Louisiana Tax Commission and execute its order, receiving therefor the same compensation as may be provided by law for similar services under processes issued by the district court, the costs and expenses of such proceedings to be paid by the Louisiana Tax Commission. In any case where it shall be answered that books, papers, documents, or other information are not within the state, and they are not brought within the state to answer the demand of the Louisiana Tax Commission, then the Louisiana Tax Commission shall proceed by way of injunction, or other appropriate legal proceedings, to compel the offending delinquent to cease doing business in the state until the books, papers, documents, or what the Louisiana Tax Commission shall deem an equivalent, shall be produced, and the granting of such injunction or other relief shall be the penalty for refusing to comply with the demand. Such proceedings shall be brought at the domicile of the Louisiana Tax Commission. Any person who disobeys any order of the Louisiana Tax Commission or fails or refuses to comply with any request of the Louisiana Tax Commission issued or made under the authority of any Section of this Part or who disobeys any subpoena duces tecum, or refuses to testify when requested to do so by the Louisiana Tax Commission, either orally or by the Louisiana Tax Commission, shall for each offense be fined a sum of not less than fifty dollars, nor more than one hundred dollars, or imprisoned for not more than thirty days, or both.

(5) The tax commission shall authorize and direct the collector to correct the assessment on the roll on file in his office and the recorder of mortgages of the appropriate parish or parishes to change the inscription of tax mortgages pursuant to R.S. 39:351 and R.S. 47:1991.

D. In order to promote compliance with the requirements of the constitution and laws of the state, the tax commission shall issue and, from time to time, may amend or revise rules and regulations containing minimum standards of assessment and appraisal performance. Such standards shall include, but shall not be limited to the following:

(1) The tax commission shall devise, prescribe, and require the use of all forms deemed necessary for the effective administration of the property tax laws.

(2) The tax commission shall prepare, issue, and periodically revise guides for the use of local assessors in the form of handbooks of rules and regulations, appraisal manuals, special manuals and studies, cost and price schedules, news and reference bulletins, and digests of property tax laws suitably annotated.

(3) The tax commission shall develop, maintain, and enforce a uniform statewide system for the preparation of assessment lists, tax rolls, and all other necessary forms.

E. Whenever an assessor requests the tax commission to provide engineering, professional, or technical services for the appraisal or reappraisal of properties, the tax commission may, within its available resources, and in accordance with its determination of the need therefor, provide such services.

F. The tax commission may conduct or sponsor in-service, pre-entry, and intern training programs in conjunction with the Louisiana Assessors' Association on the technical, legal, and administrative aspects of the assessment process. For this purpose it may cooperate with educational institutions, local, regional, state, or national assessors' organizations, and with other organizations interested in improving assessment practices.

G.(1) Whenever the tax commission adopts, amends, or revises, rules and regulations, guidelines, procedures, and forms, it shall do so only after public hearings held pursuant to the Administrative Procedure Act.

(2) Each hearing held by the tax commission at which proposed changes to rules and regulations are discussed, whether or not such hearing is held pursuant to the Administrative Procedure Act, shall be held at the state capitol. Audio and video of the entirety of each such hearing shall be broadcast live via the Internet, and the tax commission shall have all such hearings recorded and shall maintain them for a minimum of three years. The tax commission shall establish a website to provide the public with information concerning such hearings, and all hearings recorded pursuant to this Paragraph shall be available to the public for viewing through a link clearly identified on the website.

Added by Acts 1977, No. 385, §1, eff. July 10, 1977. Amended by Acts 1978, No. 378, §1, eff. July 12, 1978; Acts 1984, No. 256, §1; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994; Acts 2000, 1st Ex. Sess., No. 74, §1, eff. April 17, 2000; Acts 2011, No. 71, §1.



RS 47:1837.1 - Program for a statewide ad valorem tax assessment database; creation

§1837.1. Program for a statewide ad valorem tax assessment database; creation

A.(1) A program for the creation of a statewide ad valorem tax assessment database is hereby established. Participation in the program shall be required of all parishes.

(2) The database shall be comprised of information from assessment rolls of parishes participating in the program as provided for in this Section, utilizing the assessment rolls submitted to the tax commission under R.S. 47:1993(A). Such parishes participating in the program shall submit their tax rolls to the Louisiana Tax Commission in electronic form or in a format designated by the Louisiana Tax Commission for viewing and inspection. The database with the tax information from such parishes shall be published on the Internet for public inspection by December first. The ad valorem tax assessment database shall not include any tax information which is deemed confidential under any other provision of law.

B. The Louisiana Tax Commission shall design the Internet website in such a manner as to facilitate the retrieval and viewing of the following information from the assessment rolls on the database:

(1) Location of the assessed property, including the municipal address of the property.

(2) Assessed valuation of the land and any improvements thereon.

(3) The amount of the homestead exemption on the property, if any, as well as any information as to whether the homestead exemption is subject to the special assessment level provided for in Article VII, Section 18(G)(1) of the Constitution of Louisiana.

(4) Information as to any other exemptions from ad valorem taxation including but not limited to any restoration tax abatement granted and any contract of exemption granted by the State Board of Commerce and Industry or its successor to a new manufacturing establishment or an addition to an existing manufacturing establishment.

(5) The classification for the property assessed.

(6) Any other information currently provided to the tax commission deemed to be useful and helpful for taxpayers to compare assessment of similar properties.

C. By request from the assessor to the Louisiana Tax Commission prior to November fifteenth of a tax year, any assessor from a parish which has never participated in the program in any tax year prior to the request may be relieved from the obligation to participate in the program for the tax year of the request upon showing that the assessor is unable that tax year to comply with the obligation to file the tax roll in electronic form or other format designated by the Louisiana Tax Commission. However, once an assessor has participated in the program that assessor is no longer eligible to be relieved of the obligation to participate.

D. Effective January 1, 2006, all parishes which have participated in the program shall also submit proposed assessment lists to the Louisiana Tax Commission in electronic form or in a format designated by the Louisiana Tax Commission to be published on the Louisiana Tax Commission website for public inspection during the exposure period provided by R.S. 47:1992. The proposed assessment lists shall be so identified on the Louisiana Tax Commission website and shall be the same lists which the assessor has available for public exposure in the assessor's office. The proposed assessment lists shall include all information required in Subsection B of this Section. The proposed assessment lists posted on the Louisiana Tax Commission website are for informational purposes only and any failure to have the proposed assessment lists posted on the Louisiana Tax Commission website shall not give rise to any claim or contest regarding the assessed value of any property or the taxes due thereon.

E. The Louisiana Tax Commission is authorized to adopt rules for the administration of this program subject to approval by the House Ways and Means Committee and the Senate Revenue and Fiscal Affairs Committee.

F. The Louisiana Tax Commission shall not sell, lease, rent, or otherwise convey or transfer to any individual or other entity for use in a business any current year information received by it pursuant to the provisions of this Section.

G. Upon request, the Louisiana Tax Commission may convey or transfer to any taxpayer, in electronic form, historical information held by the commission pursuant to the provisions of this Section and viewable from the commission's web site, which information is at least one year old at the time of the request.

Acts 2004, No. 448, §1, eff. June 24, 2004; Acts 2005, No. 310, §1, eff. June 29, 2005; Acts 2006, No. 799, §2, eff. June 30, 2006.



RS 47:1838 - Fees

§1838. Fees

The tax commission is hereby authorized on an interim basis for the period beginning on July 1, 2014, and ending on June 30, 2018, to levy and collect the following fees in connection with services performed by the commission:

(1) A fee for the assessment of public service properties to be paid by each public service property which pays ad valorem taxes at the following rates:

(a) For the period beginning on July 1, 2014, and ending on June 30, 2016, one hundredth of one percent of the assessed value of the property.

(b) For the period beginning on July 1, 2016, and ending on June 30, 2018, four hundredths of one percent of the assessed value of the property.

(2) A fee for the assessment of insurance companies, at the rate of fifteen-thousandths of one percent of the assessed value of such properties to be paid by each insurance company which pays ad valorem taxes.

(3) A fee for the assessment of financial institutions, at the rate of fifteen-thousandths of one percent of the assessed value of such properties to be paid by each bank stock and loan and finance company which pays ad valorem taxes.

(4) All fees collected pursuant to this Section shall be deposited in the treasury and, after compliance with Article VII, Section 9(B) of the Constitution of Louisiana, relative to the Bond Security and Redemption Fund, shall be deposited in and credited to the Tax Commission Expense Fund created by R.S. 47:1835.

Acts 1992, No. 521, §1, eff. June 26, 1992; Acts 1993, No. 695, §1, eff. June 21, 1993; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994; Acts 1996, 1st Ex. Sess., No. 90, §1; Acts 1999, No. 39, §1; Acts 2001, No. 956, §1; Acts 2001, No. 1182, §7, eff. July 1, 2001; Acts 2002, 1st Ex. Sess., No. 142, §1, eff. April 23, 2002; Acts 2003, No. 42, §1; Acts 2004, No. 285, §1, eff. July 1, 2004; Acts 2006, No. 179, §1, eff. July 1, 2006; Acts 2008, No. 324, §1, eff. July 1, 2008; Acts 2010, No. 464, §1, eff. July 1, 2010; Acts 2014, No. 215, §1, eff. July 1, 2014; Acts 2016, No. 551, §1, eff. July 1, 2016.



RS 47:1851 - Definitions

PART III. ASSESSMENT OF PUBLIC SERVICE PROPERTIES

§1851. Definitions

When used in this Part, unless the context requires a different meaning:

A. "Airline" means a company engaged in the business of transporting passengers and/or property for hire on regularly scheduled flights within, into, or from this state.

B. "Barge line, towing, and other water transportation company" means any resident or nonresident company, whether domiciled in this state or outside this state, whose boats, barges, or other watercraft either owned or leased are engaged in the business of water transportation as a common, contract, or private carrier over the inland waterways of this state on a regular basis. Excluded from this definition are supply vessels, overnight leisure passenger vessels, and crew vessels.

C. "Company" means a person, firm, association, organization, partnership, or corporation.

D. "Electric membership corporation" means any non-profit association or corporation organized pursuant to Title 12, Chapter 4, Part I of the Louisiana Revised Statutes of 1950, which is engaged in the business of manufacturing, generating, supplying, or manufacturing, generating and supplying electricity for light, heat, or power to consumers in this state.

E. "Electric power company" means a company primarily engaged in the business of manufacturing, generating, supplying, or manufacturing, generating and supplying electricity for light, heat, or power to consumers in this state.

F. "Express company" means a company engaged in the business of conveying merchandise or other articles by express for hire within, through, into, or from this state.

G. "Gas company" means a company engaged in the business of supplying artificial or natural gas through pipe or tubing for light, heat, or power to consumers in the state and which is regulated by the Louisiana Public Service Commission or by the governing authority of a political subdivision pursuant to Section 21 of Article IV of the Louisiana Constitution of 1974.

H. "Immovable property" means all things fixed and immovable by nature, destination or object, or disposition of law, whether owned or leased for a definite and specific term stated or which are continuously used or operated in Louisiana, including, but not limited to land, real estate, depots and station houses, buildings, tracks, repair and other shops, storage and other warehouses, excavations, channels, pole lines, docks, piers, or any structure or construction of permanent or quasi-permanent character.

I. "Major movable property" means all movable and regularly moved locomotives, cars, vehicles, craft, barges, boats, and similar things which have not the character of immovable property, either owned or leased for a definite and specific term, including, but not limited to, the engines, cars, and all rolling stock of railroad companies; the boats, barges, and other watercraft and floating equipment of barge line and towing companies; the rolling stock of private car companies; the flight equipment of airlines; but not including "other movable property" as defined in Subsection J. Motor vehicles or property specifically exempt by law shall not be included within this definition.

J. "Other movable property" means all other property, corporeal or incorporeal, not included within the definitions of "immovable property" or "major movable property" and not immovable by nature or by disposition of law, which are so owned, leased, and so operated or used, including, but not limited to, material and supplies, inventories, fuel, leased rail, tools, furniture and fixtures, machinery, scales, pumps, water wells, communication equipment used solely in such enterprises and not available to the public, landing piers, docks, and all similar equipment. Any property specifically exempt by law shall not be included within this definition.

K. "Pipeline company" means any company that is engaged primarily in the business of transporting oil, natural gas, petroleum products, or other products within, through, into, or from this state, and which is regulated by (1) the Louisiana Public Service Commission, (2) the Interstate Commerce Commission, or (3) the Federal Power Commission, as a "natural gas company" under the Federal Natural Gas Act, 15 U.S.C. §§717-717w, because that person is engaged in the transportation of natural gas in interstate commerce, as defined in the Natural Gas Act.

L. "Private car company" means a company whose railway rolling stock, used either for freight or passenger purposes and whether owned or leased, is operated over any railroad within, through, into, or from this state, but not the rolling stock of any regularly incorporated railroad.

M. "Public service properties" means the immovable, major movable, and other movable property owned or used but not otherwise assessed in this state in the operations of each airline, electric membership corporation, electric power company, express company, gas company, pipeline company, railroad company, telegraph company, telephone company, and water company. For each barge line, towing, and other water transportation company or private car company, only the major movable property owned or used but not locally assessed or otherwise assessed in this state in interstate or interparish operations shall be considered as public service property.

N. "Railroad company" means a company primarily engaged in the business of operating a railroad or terminal either wholly or partially within this state on right-of-way owned, leased, or held exclusively by the company.

O. "Tax commission" means the Louisiana Tax Commission as established in Title 47, Section 1831 of the Louisiana Revised Statutes of 1950, or its successor.

P. "Telegraph company" means a company primarily engaged in the business of transmitting telegraph messages within, through, into, or from this state.

Q. "Telephone company" means a company primarily engaged in the business of transmitting telephone messages within, through, into, or from this state; however, the term "telephone company" shall not include any company that:

(1) Primarily is engaged in the business of owning, operating, or managing a radio common carrier, as defined in R.S. 45:1501(C), or a public "for hire" radio service.

(2) Primarily is engaged in the business of providing a service of radio communications between mobile and base stations, between mobile and land stations, or between two or more mobile stations, including but not limited to any cellular service, paging service, or other forms of mobile or portable communications service.

R. "Water company" means a company primarily engaged in the business of supplying water through pipe or tubing to consumers in this state with the exception of those exempt by the Louisiana Constitution of 1974, Article VII, Section 21(B)(1).

Added by Acts 1976, No. 703, §1. Amended by Acts 1980, No. 602, §1; Acts 1992, No. 522, §1, eff. Jan. 1, 1993; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994; Acts 2006, No. 268, §1; Acts 2012, No. 65, §1.



RS 47:1852 - Duty to file annual reports

§1852. Duty to file annual reports

A. Each company whose property is subject to taxation in this state, shall prepare and deliver to the Louisiana Tax Commission each year a report showing such information with regard to the property it owns or uses as of January first, as the Louisiana Tax Commission may by regulation prescribe. This report shall be filed on or before April first of each calendar year. The following attestation shall be signed by a principal officer or authorized agent of the company and annexed to the report: "Under penalties prescribed by law, I hereby affirm that to the best of my knowledge and belief this report, including any accompanying statements, inventories, schedules, and other information is true and complete."

B. Any individual who willfully subscribes a report required by this Section which he does not believe to be true and correct as to every material matter shall be guilty of a misdemeanor and, upon conviction, shall be subject to a fine not to exceed one thousand dollars or imprisonment not to exceed six months.

C. Notwithstanding any other fine or penalty imposed by this Part, a company, whose principal officer or authorized agent has willfully subscribed a report required under this Section which he does not believe to be true and correct as to every material matter, shall be liable for a civil penalty equal to ten per cent of the taxes due under the corrected or changed assessment of the company.

D. If any company shall refuse or willfully neglect to make any reports required by the Louisiana Tax Commission, or shall refuse to permit an inspection and examination of its property, records, books, accounts or other papers when requested by the Louisiana Tax Commission pursuant to the provisions of R.S. 47:1837 or shall refuse or willfully neglect to appear in obedience to a summons issued pursuant to the provisions of R.S. 47:1837, the Louisiana Tax Commission shall determine the fair market value of the property according to its best judgment, and based upon such information as is in its possession, and the company shall have no legal right or cause to question or contest the determination of fair market value by the Louisiana Tax Commission, except upon proof of actual fraud on the part of the Louisiana Tax Commission as against the company so assessed.

E. All reports required and submitted under this Section shall be used by the Louisiana Tax Commission only for the purpose of securing a correct fair market value and shall not be subject to inspection by the public. However, the assessment made by the tax commission shall be available to the public.

Added by Acts 1976, No. 703, §1. Acts 1984, No. 106, §1; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994; Acts 2004, No. 591, §1, eff. Jan. 1, 2005.

NOTE: SEE ACTS 1984, NO. 106, §2.



RS 47:1852.1 - Delinquency in filing annual reports

§1852.1. Delinquency in filing annual reports

Should any company fail to file, on or before April first, the complete annual report required by R.S. 47:1852, the Louisiana Tax Commission shall advise the company in writing on or before April fifteenth of its delinquency and, thereafter, should the company fail to file the annual report on or before May first, the Louisiana Tax Commission shall certify the annual report as being delinquent. Any company certified as delinquent shall be subject to a civil penalty of not more than two hundred dollars for each day's delinquency. Any penalties imposed shall be imposed only after a hearing before the Louisiana Tax Commission. Any appeal from the imposition of penalties by the Louisiana Tax Commission shall be appealable to the Nineteenth Judicial District Court and be tried by summary proceeding.

Acts 2000, 1st Ex. Sess., No. 74, §1, eff. April 17, 2000; Acts 2004, No. 591, §1, eff. Jan. 1, 2005.



RS 47:1853 - Appraisal of public service properties

§1853. Appraisal of public service properties

A. In accordance with the provisions of this Section and Sections 1854 and 1855, the Louisiana Tax Commission shall, on or before September first of each calendar year, appraise, for taxation, public service properties based upon each company's report, as defined in Section 1852(A) and such other information as may be available to the Louisiana Tax Commission. In the absence of a report the Louisiana Tax Commission shall appraise the properties of any company failing to file such a report upon any information which the Louisiana Tax Commission, in its best judgment, deems sufficient.

B.(1) In appraising public service properties, the Louisiana Tax Commission shall:

(a) Employ all of the following nationally recognized techniques of appraisal, where applicable, to best determine fair market value:

(i) The market approach.

(ii) The cost approach.

(iii) The income approach.

(b) Assign such weight to each approach as is appropriate to best determine fair market value.

(2) However, all public service properties of the same nature and kind shall be appraised in the same manner. The appraised value of all lands owned by the company in this state shall be deducted from the total appraised value of the public service properties and shall be assessed by the Louisiana Tax Commission and shown as a separate item on the tax roll.

(3) Notwithstanding any other law to the contrary, for the years 1993 and 1994, the commission shall allocate the value of all inventories of natural gas owned by a pipeline company in this state to each tax jurisdiction in which the inventories are located according to its long-held administrative construction and interpretation of the law. At the expiration of the time provided herein, the commission shall develop a fair, equitable, and consistent system of valuation of such inventories for all parishes affected by any revisions to ad valorem property tax procedures, including but not limited to the parishes of Bienville, East Carroll, Lincoln, and West Carroll.

C. All taxable immovable, major movable, and other movable public service properties of a company that is nonoperating or nonutility shall be appraised and assessed by the local tax assessor in the same manner and by the same standards as similar property in the parish in which it is located.

D. In no event, however, shall the Louisiana Tax Commission adopt schedules that reflect average life values of the property instead of appraising the individual companies.

E. The appraisal for the first year only shall be accomplished by the Louisiana Tax Commission through the use of an independent appraisal firm or firms qualified in the appraisal of public service properties.

Added by Acts 1976, No. 703, §1. Amended by Acts 1980, No. 602, §1; Acts 1992, No. 519, §1, eff. June 26, 1992; Acts 1993, No. 400, §2, eff. July 1, 1993; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1854 - Assessment

§1854. Assessment

All public service properties shall be assessed for taxation in accordance with the provisions of the Louisiana Constitution of 1974. Land shall be assessed at ten percent of fair market value; electric cooperative properties shall be assessed at fifteen percent of fair market value; and all other properties shall be assessed at twenty-five percent of fair market value.

Added by Acts 1976, No. 703, §1. Amended by Acts 1980, No. 602, §1; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1855 - Allocation of assessed value

§1855. Allocation of assessed value

A. For the purposes of taxation by local taxing units in this state, the Louisiana Tax Commission shall allocate the assessed valuation of each company among the local taxing units in accordance with the provisions of this Section on or before September first of each calendar year.

B.(1) The situs of immovable and other movable property shall determine the local taxing unit to which the assessed value of this property is assigned.

(2) For purpose of public service properties, the situs of stored natural gas shall be the parish in which such natural gas is stored and located. Such natural gas shall be appraised at its fair market value, assessed at twenty-five percent of its fair market value, and allocated to the parish of its situs according to the same assessment methods and practices in effect on December 31, 1994.

C. The assessed value of major movable property of a railroad company shall be allocated among the parishes and municipalities according to the ratio by which the assessed value of the company's immovable and other movable property in the parish or municipality bears to the aggregate assessed value of all the company's immovable and other movable property in the state to be there subject to all state taxes, and to all parish taxes levied and effective throughout the governmental boundaries of such entire parish only, and to all municipal taxes levied and effective throughout the governmental boundaries of such entire municipality only, and to all parish school taxes levied and effective throughout the governmental boundaries of such entire parish only, and to all municipal school taxes levied and effective throughout the governmental boundaries of such entire municipality only, and to school taxes levied by the Bogalusa and Monroe school districts, and to none other.

D. With respect to any company operating both inside and outside this state, the apportionment of the appraised value of the property which shall be assessed in this state shall be determined by one or the average of two or more of the following percentages:

(1) The miles of all company track within this state divided by the miles of all company track everywhere.

(2) The investment in company property within this state divided by investment in company property everywhere.

(3) Company operating revenues in this state divided by company operating revenues everywhere.

(4) The number of company revenue ton miles in this state divided by the number of company revenue ton miles everywhere.

(5) The number of company car and locomotive miles, both loaded and empty, in this state divided by the number of company car and locomotive miles, both loaded and empty, everywhere.

(6) The miles traveled by air or water by company property within this state divided by the miles traveled by air or water everywhere.

(7) The miles of all company pipelines (converted to one equivalent sized pipe) within the state, divided by the miles of all of the company's pipelines (converted to one equivalent sized pipe) everywhere.

E. Provided, however, that the Louisiana Tax Commission shall eliminate or adjust one or more of the above factors in any instance in which the use thereof does not accurately reflect the fair market value assignable to company property within this state.

F. The appraised value of all land owned by the company in this state shall be deducted from the appraised value of all property of the company in this state.

G.(1) Major movable or other movable property owned or used in Louisiana by a barge line or towing company not a resident of, nor domiciled in Louisiana, and having no agent or office in Louisiana shall be allocated for the purpose of ad valorem taxation to the local taxing unit in which the company has its primary business connections. Any value not allocated to any other parish shall be allocated to East Baton Rouge Parish. Business connections shall include but shall not be limited to use of port facilities, repair facilities, storage facilities, and the like. The Louisiana Tax Commission may adopt rules and regulations to further define business connections, and define primary business connections.

(2) For those companies not provided for in Paragraph (1) of this Subsection, major movable or other movable property owned or used in Louisiana by a company not a resident of, nor domiciled in Louisiana, and having no agent or office in this state shall be allocated to East Baton Rouge Parish; provided, that in the event an assessor shall certify to the tax commission that, as of January first, certain identifiable major movables were present in his parish, the tax commission shall allocate the value of that major movable to the certifying parish.

H. Major movable or other movable property owned or used in Louisiana by a company having an agent or office in this state shall be allocated to the taxing unit in which that agent or office is located.

Acts 1976, No. 703, §1; Acts 1989, No. 411, §1, eff. Jan. 1, 1990; Acts 1990, No. 410, §1; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994; Acts 1995, No. 370, §1, eff. July 1, 1995.



RS 47:1856 - Notice of valuation, hearings, appeals

§1856. Notice of valuation, hearings, appeals

A.(1) The Louisiana Tax Commission shall give notice of the initial determination of the assessed valuation in writing to the company. This notice shall be delivered by certified mail, return receipt requested addressed to, or by personal service upon, the officer or authorized agent of the company responsible for the filing of the annual report. Except as provided in R.S. 47:1856(G), in the event that the company objects to the initial determination by the Louisiana Tax Commission, it may, within thirty days after receipt of the notice of that initial determination, file a protest in writing to the Louisiana Tax Commission which protest shall fully disclose the reason for protesting the initial determination.

(2) The initial determination by the Louisiana Tax Commission shall become final if no protest is filed with the Louisiana Tax Commission within thirty days after receipt by the company of the notice of the initial determination.

(3) In the event that a protest is filed, the Louisiana Tax Commission shall grant a full and complete hearing to the company at a time and place to be determined by the Louisiana Tax Commission, but in no case shall the hearing be scheduled more than one hundred eighty days from the date the company filed its written protest in the case of public service property. Such hearing shall not be consolidated with any other hearing with respect to any other protest filed in a different tax year by the taxpayer or by any other taxpayer of an initial determination of assessed valuation by the Louisiana Tax Commission.

B. At the hearing, the company shall assert all objections to the initial determination by the Louisiana Tax Commission and may file a statement under oath specifying each respect in which the initial determination is contested. The company may also offer full and complete testimony in support of its objections. Within thirty days following the completion of the hearing, the Louisiana Tax Commission shall notify the company, by the method specified in Subsection A of this Section, of its final determination.

C. Should the company not appear for a hearing scheduled pursuant to the provisions of Subsection A, or should the company fail to request a hearing on the initial determination by the Louisiana Tax Commission, the initial determination shall become the final determination of the Louisiana Tax Commission.

D.(1) Any company that is dissatisfied with the final determination of assessed valuation by the Louisiana Tax Commission may institute suit appealing the correctness or legality of such final determination of assessed valuation for taxation by the Louisiana Tax Commission. However, to state a cause of action, the petition instituting such suit shall name the Louisiana Tax Commission as defendant and shall set forth not only the final determination of assessed valuation for taxation made by the Louisiana Tax Commission appealed from, but also the assessed valuation for taxation that the company deems to be correct and legal and the reasons therefor.

(2) The proceedings in such suit shall be tried by preference, whether or not out of term time1, at such time as fixed by the district court. No new trial or rehearing shall be allowed.

(3) Any appeal from a judgment of the district court shall be heard by preference within sixty days of the lodging of the record in the court of appeal. The appeal shall be taken thirty days from the date the judgment of the district court is rendered. If such appeal is timely filed, any amount of taxes that were paid under protest pursuant to Subsection E of this Section shall remain segregated and invested pursuant to Subsection E of this Section and no bond or other security shall be necessary to perfect such appeal.

(4) In the event the supreme court grants a writ of certiorari, the court shall hear the appeal on the next regular docket of the court.

E. Any company instituting suit under the provisions of Subsection D of this Section shall pay the disputed portion of its taxes under protest to the officer or officers designated by law for the collection of such taxes and shall cause notice or notices to issue in such suit to such officer or officers as provided in R.S. 47:2134(B). However, the portion of taxes that are not in dispute by the taxpayer shall be paid without being made subject to the protest.

F.(1) If the assessed valuation finally determined by the court is greater than the company's own assessed valuation, the court shall enter judgment against the company for the additional taxes due together with interest at the actual rate earned on the funds paid under protest, segregated and invested, which interest shall be paid solely from such funds. In any case in which a judgment is entered against the company, each tax recipient body shall remit an amount equal to ten percent of the proceeds received pursuant to the judgment to the Louisiana Tax Commission, which shall then forward such amount directly to the state treasurer.

(2) If the taxpayer prevails, the court shall enter judgment against the officer or officers designated by law for the collection of such taxes ordering such officer or officers to immediately refund to the company the amount of any overpayment of taxes together with interest at the actual rate earned on the funds paid under protest, segregated and invested during the period, from the date such funds were received by such officer or officers to the date of such refund or refunds, which interest shall be paid solely from such funds.

G. Any taxpayer asserting that a law or laws, including the application thereof, related to the valuation or assessment of public service properties is in violation of any act of the Congress of the United States, the Constitution of the United States, or the constitution of the state shall file suit in accordance with the provisions of R.S. 47:2134(C) and (D). The provisions of R.S. 47:1856(E) and (F) shall be applicable to such proceedings; however, the tax commission and all affected assessors and the officers responsible for the collection of any taxes owed pursuant to such assessment shall be made parties to such suit. If such suit affects assessments of property located in more than one parish, such suit may be brought in either the district court for the parish in which the tax commission is domiciled or the district court of any one of the parishes in which the property is located and assessed. No bond or other security shall be necessary to perfect an appeal in such suit. Any appeal from a judgment of the district court shall be heard by preference within sixty days of the lodging of the record in the court of appeal. The appeal shall be taken thirty days from the date the judgment of the district court is rendered.

Added by Acts 1976, No. 703, §1. Amended by Acts 1980, No. 602, §§1, 2; Acts 1984, No. 106, §1; Acts 1986, No. 596, §1, eff. July 2, 1986; Acts 1992, No. 984, §14; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994; Acts 2000, 1st Ex. Sess., No. 74, §1, eff. April 17, 2000; Acts 2001, No. 1149, §1; Acts 2003, No. 791, §1, eff. June 30, 2003; Acts 2003, No. 792, §1, eff. June 27, 2003; Acts 2004, No. 461, §1, eff. June 24, 2004, and §3, eff. July 1, 2006; Acts 2004, No. 591, §1, eff. July 1, 2004; Acts 2009, No. 511, §1.

1As appears in enrolled bill.



RS 47:1856.1 - REPEALED BY ACTS 1992, NO. 984, 18.

§1856.1. REPEALED BY ACTS 1992, NO. 984, §18.



RS 47:1857 - Corrections and changes

§1857. Corrections and changes

A. The Louisiana Tax Commission is authorized and empowered to correct or change the assessment of any company under this Part in order to make the assessment conform to the true facts. In order to correct or change any such assessment, it shall be necessary for the Louisiana Tax Commission to issue instructions to the assessor to make the change upon the assessment roll, and in the event the assessment roll has been delivered to the tax collector, then to direct the tax collector to make such change upon the roll in his possession and to collect taxes according to such change, and to notify the company of the corrections or changes so made. This notice shall be delivered by certified mail, return receipt requested, addressed to or by personal service upon, the officer or authorized agent of the company responsible for the filing of the annual report.

B.(1)(a) Any company may institute suit in the court having jurisdiction of the cause of action, for the purpose of contesting the correctness or legality of any corrections and changes of its assessed valuation for taxation by the Louisiana Tax Commission under this Section, which suit must be instituted within thirty days after receipt of the notice ordering the change. However, to state a cause of action, the petition instituting such suit shall name the Louisiana Tax Commission as defendant and shall set forth not only the correction or change of its assessed valuation for taxation made by the Louisiana Tax Commission, but also the assessed valuation for taxation that the company deems to be correct and legal and the reasons therefor.

(b) The proceedings in such suit shall be tried by preference, whether or not out of term time1, at such time as fixed by the district court. No new trial or rehearing shall be allowed.

(c) Any appeal from a judgment of the district court shall be heard by preference within sixty days of the lodging of the record in the court of appeal. The appeal shall be taken thirty days from the date the judgment of the district court is rendered. If such appeal is timely filed, any amount of taxes that were paid under protest pursuant to R.S. 47:1856(E) shall remain segregated and invested pursuant to that Subsection and no bond or other security shall be necessary to perfect such appeal.

(d) In the event the supreme court grants a writ of certiorari, the court shall hear the appeal on the next regular docket of the court.

(2) Any company that has filed suit under these provisions and whose taxes have become due shall pay such taxes under protest to the officer or officers designated by law for the collection of such taxes and shall cause notice or notices to issue in such suit to the officer or officers as provided in R.S. 47:2134(B). Upon receipt of such notice or notices, the amount paid under protest shall be segregated and invested by such officer or officers either in an interest-bearing account or in a certificate of deposit pending a final, nonappealable judgment in the suit.

Added by Acts 1976, No. 703, §1. Amended by Acts 1980, No. 602, §1; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994; Acts 2000, 1st Ex. Sess., No. 74, §1, eff. April 17, 2000; Acts 2001, No. 1149, §1; Acts 2003, No. 791, §1, eff. June 30, 2003; Acts 2004, No. 461, §1, eff. June 24, 2004, and §3, eff. July 1, 2006; Acts 2009, No. 511, §1.

1As appears in enrolled bill.



RS 47:1858 - General provisions

§1858. General provisions

The Louisiana Tax Commission is entitled to exercise all power and authority necessary and incidental to the performance of any duty under this Subtitle, including without limitation those powers of the Louisiana Tax Commission set forth in Title 47, Section 1989 of the Louisiana Revised Statutes of 1950.

Added by Acts 1976, No. 703, §1; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1871 - State guarantee program; Louisiana Tax Commission administration

PART IV. ASSESSORS GUARANTEED LOAN PROGRAM

§1871. State guarantee program; Louisiana Tax Commission administration

A. The state shall institute a loan guarantee program for the assessors of the state, to be administered by the Louisiana Tax Commission, subject to the provisions and limitations of this Part.

B. No loan made under the provisions of this Part shall be made after June 30, 1978 and the commission shall not guarantee any loan made after said date.

Added by Acts 1977, No. 571, §1, eff. July 15, 1977; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1872 - Louisiana Tax Commission, additional powers and duties

§1872. Louisiana Tax Commission, additional powers and duties

A. For the purpose of this Part the commission may:

(1) Guarantee the loan of money, subject to the limitation prescribed herein and upon such other terms and conditions as the commission may prescribe, to the assessors of this state. Participation on the part of the commission shall not exceed one hundred per centum of the total amount of the loan made to the borrower for any purpose herein authorized or one hundred per centum of the total balance of the loan at the time of borrower's default, if any, whichever is the lesser;

(2) Enter into contracts with any federal agency, federally insured financial institution or bank authorized to do business in Louisiana upon such terms as may be agreed to, to provide for the administration by such agency, institution or bank of any loan plan guaranteed by the commission, including applications therefor and terms and repayment thereof, and to establish the conditions for payment by the commission of the guarantee on any loan;

(3) Collect loans guaranteed by the commission on which the commission has met its guarantee obligations; and

(4) Perform such other acts as may be necessary or appropriate to carry out effectively the objects and purposes of the commission under this Part.

B. Prior to the guarantee of any loan, the commission shall adopt rules and regulations, not inconsistent with the provisions of this Part, governing any other matters relating to the activities of the commission under the provisions of this Part.

Such rules and regulations shall include, but are not limited to, the following:

(1) To require a full disclosure of relationships of the borrower and the proposed lender with all state officials and with employees and members of the Louisiana Tax Commission.

(2) To submit its guarantee and collection procedures to the commissioner of financial institutions for his recommendations and approval.

(3) To require that all tax recipient bodies share equally in the cost of reappraisal with the state.

(4) To withhold distribution of the additional three million dollars of the state's share until all tax recipient bodies have participated in an amount equal to the original distribution of three million dollars as provided for in Act 701 of the 1976 Regular Session.

(5) To adopt loan application and processing procedures.

(6) To require that the lending institution be a fiscal agency of the parish as provided for in Part I and Part II of Chapter 7 of Title 39 of the Louisiana Revised Statutes of 1950.

C. The commission shall report to the State Bond Commission the total amount of loans guaranteed under the provisions of this Part each month during the first year and the amounts outstanding each quarter thereafter.

Added by Acts 1977, No. 571, §1, eff. July 15, 1977; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1873 - Qualifications

§1873. Qualifications

The commission may guarantee loans for an assessor only when that assessor has demonstrated the need for and the amount necessary to complete the task of reappraisal and reassessment in his parish.

Added by Acts 1977, No. 571, §1, eff. July 15, 1977; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1874 - Maximum loan; maximum aggregate amount; interest; terms

§1874. Maximum loan; maximum aggregate amount; interest; terms

A. Each loan guarantee shall be limited to the maximum established in Subsection B for each parish or district. The total amount of all outstanding loans shall not at any time exceed six million dollars. The interest rate shall not exceed seven percent per annum. The term of each loan shall not exceed a maximum of four years.

B. Each assessor in the state is authorized to borrow an amount to defray the costs of reappraisal and reassessment as required by Article VII, Part II of the constitution, not to exceed the following:

PARISH/DISTRICT

AMOUNT

Acadia

$ 82,380

Allen

32,772

Ascension

64,644

Assumption

31,440

Avoyelles

61,020

Beauregard

40,536

Bienville

26,760

Bossier

106,692

Caddo

379,116

Calcasieu

241,212

Caldwell

16,776

Cameron

14,148

Catahoula

18,192

Claiborne

26,928

Concordia

34,824

DeSoto

36,744

East Baton Rouge

501,623

East Carroll

18,384

East Feliciana

25,056

Evangeline

51,216

Franklin

37,368

Grant

24,156

Iberia

95,028

Iberville

46,296

Jackson

26,760

Jefferson

621,575

Jefferson Davis

46,632

Lafayette

191,892

Lafourche

115,368

LaSalle

24,360

Lincoln

55,140

Livingston

68,052

Madison

22,332

Morehouse

51,420

Natchitoches

55,704

1st District, Orleans

126,686

2nd District, Orleans

126,686

3rd District, Orleans

126,686

4th District, Orleans

126,686

5th District, Orleans

126,686

6th District, Orleans

126,686

7th District, Orleans

126,686

Ouachita

205,548

Plaquemines

38,364

Pointe Coupee

34,044

Rapides

189,612

Red River

15,072

Richland

33,912

Sabine

32,784

St. Bernard

96,828

St. Charles

50,916

St. Helena

15,156

St. James

30,684

St. John the Baptist

38,496

St. Landry

124,644

St. Martin

54,996

St. Mary

89,568

St. Tammany

120,900

Tangipahoa

110,844

Tensas

13,512

Terrebonne

126,132

Union

32,412

Vermilion

70,068

Vernon

73,584

Washington

68,940

Webster

66,036

West Baton Rouge

27,708

West Carroll

20,772

West Feliciana

12,720

Winn

26,400

TOTAL

$6,000,000

Added by Acts 1977, No. 571, §1, eff. July 15, 1977; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1875 - Repayment of loan; additional assessor expense allowance

§1875. Repayment of loan; additional assessor expense allowance

A. To further secure the loan of money, all loans made under the provisions of this Act shall be repaid by each assessor from an additional expense allowance as herein provided.

B. Notwithstanding any other provision of law to the contrary, in order to carry out the constitutional mandate for reappraisal of all property in the state, each assessor shall be allowed an additional expense allowance not to exceed one-third of the amount borrowed, as certified by the commission.

C. This additional expense allowance shall be granted in each of the fiscal years commencing in the 1978-1979 Fiscal Year and concluding in the 1980-1981 Fiscal Year. These additional funds shall be paid to the assessor on a pro rata basis and all recipients of taxes, whether parish, school, municipality, levee, drainage, or others, shall contribute their full proportion of the total due in accordance with the amount of taxes to be received by each. The tax commission shall certify the amount due by each recipient of taxes and shall file a report with the sheriff and ex officio tax collector and the tax collector for each municipality.

D. All funds collected by the assessor under the provisions of this section shall be used exclusively to repay the outstanding loans guaranteed under this Part.

Added by Acts 1977, No. 571, §1, eff. July 15, 1977; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1876 - Special fund; defaults; attorney general participation

§1876. Special fund; defaults; attorney general participation

There is hereby established in the state treasury a special fund to be designated and hereafter referred to as the Assessors' Reappraisal and Reassessment Loan Guarantee Security Fund. The sum of six million dollars is allocated to this fund.

The state treasurer shall disburse to the Louisiana Tax Commission such funds as are appropriated by the legislature out of the Assessors' Reappraisal and Reassessment Loan Guarantee Security Fund to pay loans which the chairman of the Louisiana Tax Commission has certified have been defaulted and as to which the guarantee obligation of the state is due.

The attorney general of the state of Louisiana shall be notified of all defaulted loans which the state has guaranteed and paid due to default. He shall institute all necessary legal proceedings in order to insure repayment to the state of the defaulted loan. All funds collected by the attorney general from such proceedings shall be paid into the state general fund.

Added by Acts 1977, No. 571, §1, eff. July 15, 1977; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1901 - Election

CHAPTER 3. ASSESSMENT

PART I. ASSESSORS

§1901. Election

A. At the general state election held every four years, there shall be elected in each parish by the qualified voters thereof, one tax assessor, who shall hold office for four years from and after the thirty-first day of December of the year in which he is elected.

B. At the local municipal election held every four years, there shall be elected in Orleans Parish by the qualified voters thereof, one tax assessor, who shall hold office for four years from and after the thirty-first day of December of the year in which he is elected.

Amended by Acts 1970, No. 155, §1; Acts 2001, No. 74, §1, eff. July 1, 2001; Acts 2006, No. 622, §8, eff. Dec. 11, 2006.



RS 47:1901.1 - Application of other laws

§1901.1. Application of other laws

A. All other pertinent provisions of the laws of the state of Louisiana shall apply to the assessor of each assessment district in the same manner and to the same extent as they apply to one assessor in each of the several parishes of the state of Louisiana.

B. All laws pertaining to execution and cancellation of bonds by assessors shall apply to said tax assessors.

Acts 1970, No. 155, §4; Acts 2006, No. 622, §8, eff. Dec. 11, 2006.



RS 47:1902 - Oath

§1902. Oath

Every assessor shall, before entering upon the duties of his office, take and subscribe the oath of office prescribed by the constitution and laws of this state, and file the same with the secretary of state.

Acts 2001, No. 74, §1, eff. July 1, 2001.



RS 47:1903 - Powers and authority

§1903. Powers and authority

A. The tax assessors shall enumerate and list and assess property as directed in this Chapter and be subject to all the obligations prescribed by law. They shall prepare and have ready their lists showing the valuations assessed by them and lay the same before the tax commission within the time and in the manner prescribed by R.S. 47:1987 and 1988.

B. Each tax assessor is authorized to appoint as many deputies as he may require. Such deputies shall take the constitutional oath of office, and the tax assessor shall require from them such security in his own favor as he deems sufficient. The assessor may perform all the functions of the office of tax assessor through such deputies, but the assessor shall be officially and pecuniarily responsible for them on his bonds and in all other respects for the acts of such deputies.

C. No assessor shall, as a consideration for appointing any person as a clerk, be allowed to contract with the person for a less sum than the salary allowed by law to clerks of assessors. Whoever violates the provisions of this Subsection shall be fined not less than one hundred dollars nor more than five hundred dollars or imprisoned for not less than one month nor more than six months, or both.

Acts 2006, No. 622, §8, eff. Dec. 11, 2006.



RS 47:1903.1 - Assessors; authority to employ attorney

§1903.1. Assessors; authority to employ attorney

The assessor may make arrangements for the employment of counsel to defend him in suits involving assessments made by his office after a determination that the district attorney is unable to defend him.

Added by Acts 1980, No. 757, §1.



RS 47:1903.2 - Orleans Parish assessor; obligations; transfers from original, multiple assessors; legal counsel

§1903.2. Orleans Parish assessor; obligations; transfers from original, multiple assessors; legal counsel

A. Notwithstanding any other provision of law to the contrary, the single assessor in Orleans Parish shall be responsible for all of the obligations of the Board of Assessors of Orleans Parish and shall be vested with the right, power, and authority to do, perform, and exercise for and on behalf of the board of assessors all acts and things required to be done and performed in connection with the authorization, issuance, and repayment of revenue bonds issued by the board of assessors.

B. Notwithstanding any other provision of law to the contrary, effective at the time that the first single Orleans Parish assessor takes office:

(1) All books, papers, records, money, account receivables, actions, and other property of every kind, movable and immovable, real and personal, possessed, controlled, or used, by each assessor constituting the Board of Assessors of Orleans Parish are hereby transferred to the Orleans Parish assessor.

(2) All legal proceedings and documents relating to activities, facilities, and functions of the assessors constituting the Board of Assessors of Orleans Parish are hereby transferred to the Orleans Parish assessor and shall be in the name of the Orleans Parish assessor, and such Orleans Parish assessor shall be substituted for the original assessor or other office without the necessity for amendment of any document to substitute the name of the original assessor or other office for the Orleans Parish assessor.

C. Notwithstanding the provisions of R.S. 16:2, the city attorney of the city of New Orleans shall represent the Orleans Parish assessor in all civil matters, unless the assessor, at his option, selects other counsel.

Acts 1986, No. 449, §1, eff. July 2, 1986; Acts 2006, No. 622, §8, eff. Dec. 11, 2006; Acts 2008, No. 348, §1, eff. June 21, 2008; Acts 2010, No. 204, §1, eff. June 17, 2010.



RS 47:1903.3 - Assessors; authority to intervene

§1903.3. Assessors; authority to intervene

Notwithstanding any other law to the contrary, in any cause of action brought under the provisions of R.S. 47:1856, 1857, 1998, or 2110, the assessor of the parish or district where the property is located may intervene in such suit and become a party thereto.

Acts 2000, 1st Ex. Sess., No. 74, §1, eff. April 17, 2000.



RS 47:1904 - Execution and cancellation of bonds

§1904. Execution and cancellation of bonds

A. Each assessor shall execute his bond in favor of the governor of the state for the sum of three thousand dollars for each representative of his parish in the legislature, with solvent sureties, who shall be bound in solido with each other, and with their principal, but each surety may bind himself for a limited sum, not less than two hundred dollars, provided the aggregate of said limited sums shall not be less than three thousand dollars for each representative of the parish in the legislature, but no bond shall exceed ten thousand dollars.

B. The Orleans Parish assessor shall execute his bond in favor of the governor for the sum of five thousand dollars, with solvent sureties, who shall be bound in solido with each other and with their principals, but each surety may bind himself for a limited sum of not less than five hundred dollars, provided that the aggregate of these sums shall be five thousand dollars.

C. All bonds shall be recorded in the office of the recorder of mortgage records of the parish in which each respective assessor exercises his functions, and in all other parishes in which the principal owns real estate, and shall operate as a legal mortgage upon all of the real estate of the principal therein.

D. The secretary of state shall not recognize any assessor until his bond and oath of office are filed in the secretary of state's office, and his bond recorded in the mortgage office of the parish for which he is elected.

E. In case any assessor fails, refuses, or neglects to give bond and security, as required, within thirty days after date of his appointment, his office shall be deemed vacant and such vacancy shall be filled by the governor by and with the advice and consent of the Senate if the Senate be in session; if not, then the appointment shall continue until the adjournment of the next meeting of the legislature, or until his successor is appointed and qualified, but such an appointment shall not exonerate the assessor failing to qualify from any liabilities incurred by him.

F. The recorders of the several parishes of the state are authorized to cancel all bonds and mortgages registered against the assessors and their securities upon the production of a certificate from the secretary of state of the faithful performance of their duties as assessors, for which performance the bonds or mortgages, as the case may be, were given. But no judgment of any court of this state shall have the effect of giving a discharge to or canceling the bonds or mortgages registered against assessors in their said capacities, unless the certificates of the secretary of state releasing the assessors from the obligation of such bond or mortgages are first obtained and prolonged in the court.

Acts 2001, No. 74, §1, eff. July 1, 2001; Acts 2006, No. 622, §8, eff. Dec. 11, 2006.



RS 47:1905 - Suits on bonds

§1905. Suits on bonds

A. In all parishes, the bonds of assessors given and furnished as provided in R.S. 47:1904 may be put in suit against the assessor and his sureties by the attorney general in the name of the governor for the use and benefit of the state and its political subdivisions, officers, boards, and commissions, as it or their interest may appear, or in the name of the state through the governor, for its own use and benefit and that of its political subdivisions, officers, boards, and commissions, as it or their interests may appear, without the necessity of obtaining the consent of the governor or of any such political subdivision, officer, board, or commission, but solely on the initiative of the attorney general or district attorney; and in all other cases, in the name, for the use, and at the request of the party injured.

B. The bond shall not become void by a first or any other recovery, but may be put in suit and recoveries had as often as any breach of the conditions thereof shall happen, provided the sureties shall not be liable for more than the penalty on the bond.

C. In all cases where the state or any political subdivision, board, or commission or any public officer is interested in any amount recovered under such bond, the amount of such recovery shall be deposited with the state treasurer and shall be distributed by him to those entitled thereto in accordance with a distribution computation prepared by the director of the department of finance and furnished by him to the state treasurer.

D. The provisions of this Section shall not be considered as affecting any of the powers, rights, and privileges afforded by existing laws to the various district attorneys of the state, to file and prosecute suits on assessor's bonds.

Acts 2006, No. 622, §8, eff. Dec. 11, 2006.



RS 47:1906 - Salaries and expense funds

§1906. Salaries and expense funds

A. There shall be a fund for the payment of the salaries and allowances of the assessors, and all recipients of taxes, whether state, parish, school, levee, drainage, or others, shall contribute their full proportion of the total due in accordance with the amount of taxes to be received by each. The pro rata due the assessor's salary and expense allowance, except exempted municipalities, shall be remitted directly to the assessor by the sheriff and ex officio tax collector from the first tax collections when the tax rolls are filed each year, and prorated among the state, parish, school, levee, drainage, and other recipients of taxes in proportion to the amount of taxes to be received by each.

B. In all cases where towns or cities are exempted by law, in whole or in part from the payment of parish taxes, such towns or cities shall pay to the assessor their proportionate share of the salary and expenses of the assessor, based upon the taxes such towns and cities would have paid into the parish treasury had they not been so exempted.

C. The assessors shall render to the legislative auditor sworn statements showing the total amount of taxes assessed for account of the state, parish, school, road, drainage, levee, and all other purposes, also showing the portion thereof that may be appropriated to be due upon his salary and expenses by each recipient. A copy of the report, certified by the legislative auditor, shall also be filed with the sheriff and ex officio tax collector, and a copy of the certified report shall be filed with the tax collectors of the exempted municipalities.

D. The pro rata due the assessor's salary and expense allowance by the various tax recipients, except exempted municipalities, as shown by the compensation statement, shall be paid directly to the assessor by the sheriff and tax collector from the first tax collections. The pro rata due by each exempted municipality, as shown by the compensation statement, shall be paid by the municipality directly to the assessor.

E.(1) The governing authority of the parish and the parish school board shall advance to the assessor's salary and expense fund such funds as may be necessary in proportion to the amount of taxes levied by each for all purposes, as shown by the last completed and filed tax roll, inclusive of all special taxes levied by road and school districts, which advances so made shall be reimbursed without interest to the governing authority and parish school board by the assessor's salary and expense fund when the compensation provided for is paid to the assessor by the parish sheriff and ex officio tax collector and the exempted municipalities.

(2) However, in the parish of Caldwell, when the assessor finds that the governing authority of the parish or the parish school board, or both, are unable to advance such funds because of financial constraints, the assessor is hereby authorized to borrow money from a bank or other lending institution as may be necessary.

(3) The assessor of Sabine Parish is further authorized to borrow an amount necessary to complete the task of reappraisal and reassessment in his parish for the 1988 tax roll and to contract with all tax recipient bodies to share equally in the cost of such reappraisal and the repayment of said loan. The lending institution shall be a fiscal agency of the parish as provided for in Parts I and II of Chapter 7 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950. The interest rate shall not exceed seven percent per annum and the term of the loan shall not exceed four years. The assessor shall demonstrate the need for the amount of the loan, not to exceed sixty thousand dollars, and it shall be repaid by him from an additional expense allowance granted in each of the fiscal years commencing in the 1987-1988 Fiscal Year and concluding in the 1990-1991 Fiscal Year. These additional funds shall be paid to the assessor on a pro rata basis, and all recipients of taxes, whether parish, school, municipality, levee, drainage, or others, shall contribute their full proportion of the total due in accordance with the amount of taxes to be received by each. All funds collected by the assessor under the provisions of this Paragraph shall be used exclusively to repay the outstanding loan authorized herein.

F. The advance payments required by Subsection E shall be paid not later than January thirty-first in the parish of East Baton Rouge.

Amended by Acts 1954, No. 478, §1; Acts 1968, No. 429, §1; Acts 1984, No. 127, §1; Acts 1987, No. 811, §1; Acts 2006, No. 622, §8, eff. Dec. 11, 2006.



RS 47:1906.1 - Terrebonne Parish; salary and expense fund; advancement

§1906.1. Terrebonne Parish; salary and expense fund; advancement

The governing authority and the school board of Terrebonne Parish shall advance annually not later than January 31 to the Terrebonne Parish assessor's salary and expense fund such funds as may be necessary in proportion to the amount of taxes levied by each for all purposes, as shown by the last completed and filed tax roll, inclusive of all special taxes levied by road and school districts, which advances so made shall be reimbursed without interest to the governing authority and parish school board by the assessor's salary and expense fund when the compensation provided for is paid to the assessor by the parish sheriff and ex officio tax collector and the exempted municipalities.

Added by Acts 1977, No. 586, §1.



RS 47:1907 - Salaries

§1907. Salaries

A.(1) Notwithstanding any other provision of law to the contrary, except the provisions of Subsections H, I, J, and K of this Section, in the performance of all duties required of them by law, the assessors of the various parishes shall receive an annual compensation, to be paid monthly on their own warrant, based on the applicable population of the respective parishes, not to exceed the compensation schedule provided for in this Paragraph according to the latest decennial United States Census or the population estimates published pursuant to the United States Bureau of the Census Federal State Cooperative Program for Population Estimates.

Population

Compensation

(a) Greater than 250,000

$108,290

(b) 50,001 to 249,999

$98,290

(c) 50,000 or less

$88,290

(2) The president of the board of assessors for the parish of Orleans shall, for his services as president of the board, receive an extra compensation of one thousand dollars per annum.

(3) Nothing in this Section shall be construed to limit an assessor from participation in an eligible deferred compensation program established in accordance with Section 457 of Title 26 of the Internal Revenue Code. An assessor shall not authorize or receive an employer contribution that would be more favorable than that offered to the employees of the assessor's office.

(4) The salary of the assessor of Lafayette Parish shall be the salary provided for in Subparagraph (1)(a) of this Subsection regardless of the population of Lafayette Parish.

B. In addition to his salary, each individual assessor shall be granted ten percent of his annual compensation as a personal expense allowance provided that the tax receipts of the respective tax recipient bodies shall not be reduced.

C. The assessors' professional certification program is hereby established to formalize and recognize the professional standards of assessors engaged in the assessment of property for ad valorem taxation purposes in this state. It is the objective of the program to insure compliance with the requirements of the constitution and laws of the state governing the assessment of property and to assure the citizens and taxpayers of the state that property will be assessed fairly and equitably.

D.(1) The requisite education and training will be provided through courses at state institutions of higher education or other appropriate locations in conjunction with the International Association of Assessing Officers (IAAO) or the Appraisal Institute with additional seminars and workshops being conducted at various locations throughout the state or other appropriate locations. All such instruction shall be offered and directed towards the attainment of the certification and recertification described herein.

(2) For the purposes of this Section, "certified Louisiana assessor" (CLA) shall be a person holding the office of assessor in this state at the time of certification.

E. The assessors' certification program committee, hereinafter referred to as the "certification committee", is hereby created to govern the assessors' professional certification program. The certification committee shall be composed of five members who shall serve one-year terms and who may be reappointed. The members shall be appointed as follows:

(1) One member shall be the chairman of the education committee of the Louisiana Assessors Association who shall serve as chairman of the certification committee.

(2) One member shall be appointed by the Louisiana Tax Commission.

(3) Two members shall be assessors who have met the requirements for certification as certified Louisiana assessors (CLA's) who shall be appointed by the president of the Louisiana Assessors Association.

(4) One member shall be a deputy assessor who has met the Louisiana Assessors Association requirements for certification as a certified Louisiana deputy assessor (CLDA) who shall be appointed by the president of the Louisiana Assessors Association.

F.(1) The educational requirements for certification shall be as follows:

(a) A passing grade on the examination for the International Association of Assessing Officers course 1-- Fundamentals of Real Property Appraisal.

(b) A passing grade on the examination for the International Association of Assessing Officers course 2--Income Approach to Valuation or equivalent courses offered by the Appraisal Institute.

(c) A passing grade on the examinations or other evidence of successful completion of two electives equal to or greater than sixty course hours among the courses offered by the International Association of Assessing Officers or the Appraisal Institute.

(d) A passing grade on the examination for the International Association of Assessing Officers Uniform Standards of Professional Appraisal Practice (USPAP) on an Appraisal Foundation approved two-day Uniform Standards of Professional Appraisal Practice (USPAP) course.

(2) The experience requirements for certification shall be met upon the assessor's election by majority of the voters voting in an election called therefor.

G.(1) Recertification shall be obtained by completing either of the following requirements:

(a) A minimum of fifty-nine hours of continuing education offered by the International Association of Assessing Officers or the Appraisal Institute, which shall include the International Association of Assessing Officers Uniform Standards of Professional Appraisal Practice (USPAP) course or an approved Appraisal Foundation two-day Uniform Standards of Professional Appraisal Practice (USPAP) course and at least one course, thirty hours minimum, on appraisal of property completed by passing a written examination. The remaining hours shall be selected from recertification guidelines as adopted by the certification committee. All designees shall obtain recertification within a five-year period.

(b) A minimum of seventy-four hours of continuing education offered by the International Association of Assessing Officers or the Appraisal Institute, which shall include the International Association of Assessing Officers Uniform Standards of Professional Appraisal Practice (USPAP) course or an approved Appraisal Foundation two-day Uniform Standards of Professional Appraisal Practice (USPAP) course and at least one course, thirty hours minimum, on appraisal of property, for which no written examination shall be required. The remaining hours shall be selected from recertification guidelines as adopted by the certification committee. All designees shall obtain recertification within a five-year period.

(2) Recertification requirements shall be met prior to December thirty-first of the fifth year. If these requirements are not met, the designee will lose certification and certification compensation until recertification requirements are met. After using a specific course toward recertification, the designee shall not be permitted to use the same course again toward recertification for one five-year period with the exception of the Uniform Standards of Professional Appraisal Practice (USPAP) course. Hours shall not be carried forward from one five-year period to another. If the designee teaches courses for the International Association of Assessing Officers or the Appraisal Institute, the designee shall receive credit for those hours.

H.(1) Notwithstanding any other provisions of law to the contrary, after documents showing the successful completion of the program, resulting in certification as a certified Louisiana assessor (CLA), have been submitted to and approved by the certification committee and said approval documented to the legislative auditor, the assessor shall be recognized through the implementation of a one-time increase in compensation paying additional compensation equal to seven percent of the assessor's annual salary as set forth in Subsection A of this Section.

(2) Any assessor who has completed the educational and experience requirements as provided in Subsection F of this Section, and the documents showing the successful completion of the program have been submitted to and approved by the certification committee and said approval documented to the legislative auditor, shall be granted the seven-percent increase in compensation to his annual salary as set forth in Subsection A of this Section. Assessors shall complete the requirements of Subsection G of this Section, within five years and every five years thereafter in order to retain the seven-percent compensation enhancement, notwithstanding any other provisions of law to the contrary.

(3) If an assessor does not complete the certification program as provided for in this Section, or if after certification an assessor does not receive recertification within each five-year period, his salary shall revert back to the salary scale provided for in Subsection A of this Section.

I. In addition to all other forms of compensation which are authorized for assessors under the provisions of this Section, effective on July 1, 1999, the annual compensation of each assessor shall be increased by ten thousand dollars.

J. In addition to all other forms of compensation which are authorized for assessors under the provisions of this Section, any assessor may increase his annual compensation by an amount not to exceed seven thousand dollars.

K. In addition to all other forms of compensation which are authorized for assessors under the provisions of this Section, each assessor's office may increase the assessor's annual compensation by up to four percent each calendar year for four calendar years, beginning calendar year 2013 and ending calendar year 2016.

Acts 1950, No. 92, §1; Acts 1952, No. 73, §1; Acts 1954, No. 575, §1; Acts 1956, No. 362, §1; Acts 1960, No. 99, §1; Acts 1962, No. 289, §1; Acts 1963, No. 78, §1; Acts 1965, No. 126, §1; Acts 1966, No. 73, §1; Acts 1966, No. 243, §1; Acts 1966, No. 470, §1; Acts 1967, No. 66, §1; Acts 1967, No. 78, §1; Acts 1969, No. 148, §1; Acts 1970, No. 155, §2; Acts 1972, No. 305, §1; Acts 1974, No. 383, §1; Acts 1974, No. 447, §1; Acts 1975, No. 526, §1; Acts 1976, No. 206, §1, eff. July 23, 1976; Acts 1978, No. 31, §1; Acts 1979, No. 671, §1; Acts 1980, No. 459, §1; Acts 1981, No. 288, §1; Acts 1984, No. 925, §1; Acts 1990, No. 718, §§1, 2; Acts 1992, No. 823, §1; Acts 1995, No. 157, §1; Acts 1995, No. 472, §1; Acts 1997, No. 564, §1; Acts 1997, No. 1157, §1; Acts 1999, No. 125, §1; Acts 1999, No. 132, §1; Acts 1999, No. 571, §1; Acts 2001, No. 73, §1, eff. Jan. 1, 2001; Acts 2003, No. 1218, §1, eff. July 1, 2003; Acts 2004, No. 850, §2, eff. July 12, 2004; Acts 2004, No. 861, §1; Acts 2006, No. 622, §8, eff. Dec. 11, 2006; Acts 2007, No. 97, §1, eff. July 1, 2007; Acts 2008, No. 276, §1, eff. Jan. 1, 2009; Acts 2012, No. 448, §1, eff. July 1, 2012; Acts 2013, No. 372, §1, eff. July 1, 2013.



RS 47:1907.1 - Local notice; salary increases

§1907.1. Local notice; salary increases

The compensation set forth in Section 1907 shall not be changed by amendment to such Section, or by other Act regardless of whether it amends such Section, unless notice of intention to introduce the proposal has been published on two separate days without cost to the state in the official journal for the parish wherein the office is located. If the proposal would change the compensation of all parish assessors in the state, publication shall also be made in the official journal of the state. The last day of publication shall be at least thirty days prior to introduction of the bill. The notice shall state the amount of the change, the bill shall contain a recital that the notice has been given, and certification of such publications shall be attached to the bill.

Added by Acts 1978, No. 31, §2. Amended by Acts 1979, No. 295, §5.



RS 47:1908 - Expenses

§1908. Expenses

A. In the performance of all duties required of them by law, the said tax assessors shall have allowed to each for clerical and other expenses, the amounts hereinafter set forth for each:

1.

Acadia $

258,386.12

2.

Allen

158,000.00

3.

Ascension

250,000.00

4.

Assumption

188,500.00

5.

Avoyelles

187,000.00

6.

Beauregard

200,000.00

7.

Bienville

139,600.00

8.

Bossier

425,440.00

9.

Caddo

1,260,000.00

10.

Calcasieu

455,000.00

11.

Caldwell

72,904.00

12.

Cameron

158,000.00

13.

Catahoula

100,000.00

14.

Claiborne

160,000.00

15.

Concordia

150,000.00

16.

DeSoto

90,000.00

17.

East Baton Rouge

1,600,000.00

18.

East Carroll

64,000.00

19.

East Feliciana

206,036.00

20.

Evangeline

178,000.00

21.

Franklin

200,000.00

22.

Grant

110,000.00

23.

Iberia

719,750.00

24.

Iberville

348,000.00

25.

Jackson

170,000.00

26.

Jefferson

4,320,085

27.

Jefferson Davis

115,000.00

28.

Lafayette

476,277.00

29.

Lafourche

350,000.00

30.

LaSalle

130,000.00

31.

Lincoln

150,000.00

32.

Livingston

278,500.00

33.

Madison

76,000.00

34.

Morehouse

169,800.00

35.

Natchitoches

172,000.00

36.

Ouachita

450,000.00

37.

Plaquemines

332,000.00

38.

Pointe Coupee

200,000.00

39.

Rapides

308,000.00

40.

Red River

250,000.00

41.

Richland

176,472.00

42.

Sabine

200,000.00

43.

St. Bernard

160,000.00

44.

St. Charles

254,184.00

45.

St. Helena

145,000.00

46.

St. James

107,000.00

47.

St. John the Baptist

165,000.00

48.

St. Landry

276,280.00

49.

St. Martin

190,000.00

50.

St. Mary

365,321.00

51.

St. Tammany

397,650.00

52.

Tangipahoa

368,000.00

53.

Tensas

52,000.00

54.

Terrebonne

480,000.00

55.

Union

175,000.00

56.

Vermilion

251,170.00

57.

Vernon

150,000.00

58.

Washington

230,000.00

59.

Webster

170,000.00

60.

West Baton Rouge

175,000.00

61.

West Carroll

52,000.00

62.

West Feliciana

80,641.00

63.

Winn

100,000.00

B. In the event that these allowances or any of them exceed the necessities of any one of the said tax assessors in the efficient performances of his duties, such excess shall be carried forward into the following year's assessor's fund, and used in any subsequent year. Each tax assessor shall submit to the legislative auditor, along with his compensation statement, a detailed itemized statement of all expenditures for clerical and other expenses of his office, together with canceled checks, bills, receipts, vouchers, etc., evidencing the payment of such expenditures.

C. The provisions of this Section shall apply to the annual expense allowance of the assessors throughout the state for the year 2012 and subsequent years. The said assessors shall be paid the expense allowance provided for herein, for making the assessments for the year 2012 and subsequent years.

D. The clerical and other expense allowances set forth in Paragraph (A) of this section shall not be changed by amendment to this section, or by other Act regardless of whether it amends this section, unless notice of intent to do so shall have been sent by the assessor to the school board and governing authority in each parish to be affected by such change. Such notice in each parish affected shall state the amount of change to be applied for and shall be sent by certified mail.

The mailing of this notice of intent to change the clerical and other expense allowance set forth in Paragraph (A) of this section shall be made by the assessor at least ten days prior to the convening of the legislative session in which such change is to be made. The evidence of such notice having been mailed shall be exhibited in the legislature before such Act shall be passed, and every such Act shall contain a recital that such notice has been given.

E. Any increase in the expense allowance for the assessor of Iberville Parish shall beginning with the year 1980 and thereafter be dependent upon his furnishing a copy of the previous years' expenditures together with the proposed budget for the current year to the Iberville Parish Police Jury and to the School Board of Iberville Parish.

F. In Washington Parish, the assessor may receive an automobile expense allowance equal to fifteen percent of his annual salary provided the assessor maintains three hundred thousand dollars of automobile insurance per accident for bodily injury and one hundred thousand dollars of automobile insurance per accident for property damage. The expense allowance shall come from surplus funds in the assessor's office and at no additional expense to the state or local governing authority.

Acts 1990, No. 15, §1; Acts 1990, No. 18, §1; Acts 1990, No. 19, §1; Acts 1990, No. 26, §1; Acts 1990, No. 169, §1; Acts 1990, No. 173, §1; Acts 1990, No. 835, §1; Acts 1992, No. 12, §1; Acts 1992, No. 14, §1; Acts 1992, No. 79, §1; Acts 1992, No. 84, §1; Acts 1992, No. 159, §1; Acts 1993, No. 10, §1; Acts 1993, No. 16, §1; Acts 1993, No. 21, §1; Acts 1995, No. 14, §1; Acts 1995, No. 20, §1; Acts 1995, No. 29, §1; Acts 1997, No. 12, §1; Acts 1997, No. 250, §1; Acts 1997, No. 351, §1; Acts 1997, No. 1393, §1; Acts 1999, No. 111, §1; Acts 1999, No. 128, §1; Acts 2000, 1st Ex. Sess., No. 40, §1; Acts 2000, 2d Ex. Sess., No. 9, §1; Acts 2000, 2d Ex. Sess., No. 9, §1; Acts 2004, No. 265, §1; Acts 2006, No. 622, §8, eff. Dec. 11, 2006; Acts 2007, No. 75, §1; Acts 2010, No. 216, §1; Acts 2012, No. 114, §1, eff. May 11, 2012.



RS 47:1908.1 - Assessors' copies of conveyances

§1908.1. Assessors' copies of conveyances

In parishes with populations in excess of four hundred seventy-five thousand according to the latest federal census, two copies of any act of conveyance shall be filed with the Registrar of Conveyances for such parishes and one of those copies shall be forwarded to the appropriate assessor at no charge to him. The Registrar of Conveyances shall not accept the filing of any act of conveyance that does not comply with this Section.

Acts 1995, No. 833, §1, eff. June 27, 1995.



RS 47:1909 - Repealed by Acts 2006, No. 622, §9, eff. Dec. 11, 2006.

§1909. Repealed by Acts 2006, No. 622, §9, eff. Dec. 11, 2006.



RS 47:1910 - Repealed by Acts 2006, No. 622, §9, eff. Dec. 11, 2006.

§1910. Repealed by Acts 2006, No. 622, §9, eff. Dec. 11, 2006.



RS 47:1910.1 - Repealed by Acts 2006, No. 622, §9, eff. Dec. 11, 2006.

§1910.1. Repealed by Acts 2006, No. 622, §9, eff. Dec. 11, 2006.



RS 47:1910.2 - Repealed by Acts 2006, No. 622, §9, eff. Dec. 11, 2006.

§1910.2. Repealed by Acts 2006, No. 622, §9, eff. Dec. 11, 2006.



RS 47:1911 - Repealed by Acts 1997, No. 1157, 2.

§1911. Repealed by Acts 1997, No. 1157, §2.



RS 47:1912 - Holidays

§1912. Holidays

The office of assessor in each parish within the parishes of Terrebonne and Lafourche of the state shall remain open each day of the year except on the whole of every Saturday and Sunday and on New Year's Day, Mardi Gras, Independence Day, Labor Day, Thanksgiving, Christmas, Good Friday, All Saints' Day and Veterans' Day. If in any year Christmas or New Year's Day falls on a Sunday, the Monday following shall be a holiday.

Added by Acts 1966, No. 153, §1. Amended by Acts 1968, No. 50, §3; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1913 - TO 1921.1 REPEALED BY ACTS 1989, NO. 545, 3, EFF. JULY 5, 1989.

§1913. §§1913 TO 1921.1 REPEALED BY ACTS 1989, NO. 545, §3, EFF. JULY 5, 1989.



RS 47:1922 - Creation of assessors' insurance fund and committee with authority to contract for group insurance; payment of premiums

§1922. Creation of assessors' insurance fund and committee with authority to contract for group insurance; payment of premiums

A.(1) There is hereby created an Assessors' Insurance Fund for the assessors and assessors' employees throughout the state and a public corporation to be known as the "Insurance Committee of the Assessors' Insurance Fund", which committee shall be vested with the power to administer the fund herewith provided for, to sue and be sued, to bid for, then contract for and pay premiums for group life and accidental death and dismemberment insurance and group health, accident, dental, hospital, surgical, and other medical expense insurance for the assessors, assessors' employees, and dependents of the assessors and assessors' employees as provided for herein with any insurance company legally authorized to do business in this state after final approval by a majority vote of the Louisiana Assessors' Association membership.

(2) The committee shall take bids at least every two years from any agent or company authorized to do business in the state who wishes to bid on the group insurance program.

B. The committee shall carry a blanket fidelity insurance policy covering members of the committee and employees handling the money of the fund and shall pay the premium therefor out of the fund or out of the administrative fee charged the assessors for administering said fund.

C. The Insurance Committee shall be required to deposit all monies received by it in a bank or banks, where such deposits are secured under the Federal Insurance Plan to the extent thereof and the balance by collateral in like amount posted as directed by the committee. The committee shall pay from said funds all premiums when due for group insurance for the assessors and assessors' employees insured under the group contracts herein provided for.

D. The committee shall keep an accurate record of insurance coverage of each insured member, receipts and disbursements, and to file an annual report to the assessors, showing a list of the insured and a summary of the receipts and expenditures for the year.

E.(1) The committee shall be composed of twelve members elected as follows:

(a) One member elected by the members of each of the eight districts established by the Louisiana Assessors' Association. A board member shall be elected by the members of each district for a two-year term. A member of the committee shall be elected from the even-numbered districts in even-numbered years and from odd-numbered districts in odd-numbered years. Each district electing a member of the committee shall sign a letter to be mailed to the president of the association prior to December fifteenth indicating the district held an election and the name of the person elected to represent the district.

(b) Two members who shall be retired members of the Louisiana Assessors' Insurance Fund elected by ballot every two years by the retired members of the Louisiana Assessors' Insurance Fund.

(c) Two assessor employee representatives who are members of the Louisiana Assessors' Insurance Fund elected by ballot every two years by the employees who are members of the Louisiana Assessors' Insurance Fund.

(d) The term of each member shall begin on January first following the date of election.

(e) Nominations for representatives of retired persons and assessor employees shall be made by the committee.

(2) The initial election for each of the twelve committee members in Paragraph (1) of this Subsection shall be held in 2003. The members elected from even-numbered districts in 2003 shall serve three-year terms. Thereafter, elections shall be held as provided in this Subsection.

F. Vacancies on the committee shall be filled within sixty days in the same manner as the original members.

Acts 1958, No. 24, §1; Acts 1970, No. 72, §1; Acts 1990, No. 419, §1, eff. July 18, 1990; Acts 1992, No. 577, §1; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 1, 1994; Acts 2003, No. 443, §1, eff. June 20, 2003.

{{NOTE: See Acts 1990, No. 419, §2, for initial appointments of new members.}}



RS 47:1923 - Authority for assessors separately or jointly to contract for insurance; payment of premiums

§1923. Authority for assessors separately or jointly to contract for insurance; payment of premiums

A. The assessor in each of the several parishes of the state may make contracts separately, or jointly through the insurance committee elected by the voting members of the Louisiana Assessors' Association to administer the Assessors' Insurance Fund, for group life and accidental death and dismemberment, disability, group health, accident, dental, hospital, surgical, and other medical expense insurance, with any insurance company legally authorized to do business in this state, for the purpose of insuring the assessors and the assessors' employees and the dependents of the assessors and assessors' employees under a policy or policies of group insurance covering such persons. The assessor may pay out of the assessor's salary and expense fund the total insurance contract premium or charges for the assessors and the assessors' employees and a portion of the premium or charges for such contracts for dependents of the assessors and assessors' employees, not to exceed one hundred percent of the premium. The remaining portion of the dependents' premiums shall be paid by the insured persons; provided that no reductions of such contributions to any premiums are to be made on contracts heretofore written and continued in force. Where the assessor and his employees are insured jointly under a group plan administered by the Assessors' Insurance Fund, a fee for the cost of administering the Assessors' Insurance Fund may be paid by the assessor out of the assessor's salary and expense fund when covered by such insurance. The contributions of the insured persons to the premiums of their dependents for such insurance may be deducted by the assessor from the salaries of such persons, when authorized by them so to do, and the total premium and administrative fee remitted by him to the Assessors' Insurance Fund if insured under a plan administered by said fund, or direct to the insurance company with whom the assessor and his employees are insured separately.

B. The dependents of the assessor and his employees may be insured under group policies which provide life, dental, hospital, surgical and medical expense insurance. The contributions of the insured persons to the premiums for such insurance may be deducted by the assessor from the salaries of the persons insured when authorized by the respective persons so to do; provided further that no reductions of contributions are to be made on contracts heretofore written and continued in force; and provided further that said premium must be paid out of funds included in their respective budgets.

C.(1) All premiums due shall be remitted to the Louisiana Assessors' Insurance Fund by the tenth day of each month.

(2) The failure of any assessor or the Louisiana Assessors' Association to remit any and all required premiums to the fund within thirty days of the date on which such premiums are due shall render him liable to suspension of his participation in the fund at the discretion of the board. If the board so suspends any assessor, it will notify the assessor of his suspension by registered mail sent to him at his address as it appears upon the records of the system and it will prescribe the conditions and terms pursuant to which he may be reinstated.

(3) If any assessor remains delinquent in the payment of the required premiums for a period exceeding ninety days, he shall be personally liable to the fund in his individual capacity for the delinquent premiums and for a penalty equal to twenty-five percent of all delinquent premiums. If and when the delinquent premiums and penalty are collected, both shall be paid into and constitute a part of the fund.

D.(1)(a) In the parishes of Allen, Ascension, Assumption, Avoyelles, Beauregard, Bienville, Calcasieu, Caldwell, Cameron, Catahoula, Claiborne, Concordia, DeSoto, East Baton Rouge, Franklin, Iberia, Iberville, Jackson, Jefferson, Lafayette, Lafourche, LaSalle, Lincoln, Livingston, Madison, Morehouse, Natchitoches, Orleans, Ouachita, Plaquemines, Pointe Coupee, Rapides, Red River, Sabine, St. Bernard, St. Charles, St. Helena, St. John the Baptist, St. Landry, St. Martin, Tangipahoa, Tensas, Terrebonne, Union, Vermilion, Vernon, Washington, Webster, West Baton Rouge, West Carroll, and West Feliciana, the assessor shall pay the premium cost of group life, dental, group health, hospital, surgical, or other medical insurance for any assessor or assessor's employee who meets the requirements of Subparagraph (b) of this Paragraph. A uniform policy with respect to the payment of such premium shall be formulated and applied by the assessor of each parish listed in this Subparagraph.

(b) Either of the following requirements shall be met for eligibility for the assessor's payment of premium costs as provided in Subparagraph (a) of this Paragraph:

(i) The assessor or assessor's employee was elected, appointed, or hired before August 1, 2014, and retires in accordance with the provisions of R.S. 11:1421 with at least twenty years of service.

(ii) The assessor or assessor's employee was elected, appointed, or hired on or after August 1, 2014, and retires in accordance with the provisions of R.S. 11:1421 with at least twenty years of service. At least twelve years of service shall have been earned at the assessor's office from which the person retires. For purposes of this Item, the twelve years of service required for eligibility for receipt of benefits provided for in this Paragraph shall not include any service that was earned elsewhere and transferred for credit with the assessor's office from which the person retires.

(2)(a) In Acadia Parish, the assessor shall pay the premium cost of group life, dental, group health, hospital, surgical, or other medical insurance for any assessor or assessor's employee who meets the requirements of Subparagraph (b) of this Paragraph. A uniform policy with respect to the payment of the cost of such premium shall be formulated and applied by the assessor of Acadia Parish.

(b) Either of the following requirements shall be met for eligibility for the assessor's payment of premium costs as provided in Subparagraph (a) of this Paragraph:

(i) The assessor or assessor's employee was elected, appointed, or hired before August 1, 2014, and retires in accordance with the provisions of R.S. 11:1421 with at least twenty-five years of service.

(ii) The assessor or assessor's employee was elected, appointed, or hired on or after August 1, 2014, and retires in accordance with the provisions of R.S. 11:1421 with at least twenty years of service. At least twelve years of service shall have been earned at the Acadia Parish assessor's office. For purposes of this Item, the twelve years of service required for eligibility for receipt of benefits provided for in this Paragraph shall not include any service that was earned elsewhere and transferred for credit with the Acadia Parish assessor's office.

(3)(a) In the parishes of East Carroll and Richland, the assessor shall pay the premium cost of group life, dental, group health, hospital, surgical, or other medical insurance for any assessor or assessor's employee who meets the requirements of Subparagraph (b) of this Paragraph. A uniform policy with respect to the payment of the cost of such premium shall be formulated and applied by the assessor of each parish listed in this Subparagraph.

(b) The requirements of this Subparagraph shall be met for eligibility for the assessor's payment of premium costs as provided in Subparagraph (a) of this Paragraph. The assessor or assessor's employee was elected, appointed, or hired on or after August 1, 2014, and retires in accordance with the provisions of R.S. 11:1421 with at least twenty years of service. At least twelve years of service shall have been earned at the assessor's office from which the person retires. For purposes of this Item, the twelve years of service required for eligibility for receipt of benefits provided for in this Paragraph shall not include any service that was earned elsewhere and transferred for credit with the assessor's office from which the person retires.

(4)(a) In Livingston Parish, the assessor shall pay the premium cost of group life, dental, group health, hospital, surgical, or other medical insurance for any assessor or assessor's employee who meets the requirements of Subparagraph (b) of this Paragraph. A uniform policy with respect to the payment of the cost of such premium shall be formulated and applied by the Livingston Parish assessor.

(b) Either of the following requirements shall be met for eligibility for the assessor's payment of premium cost as provided in Subparagraph (a) of this Paragraph:

(i) The assessor or assessor's employee was elected, appointed, or hired before August 1, 2014, and retires in accordance with the provisions of R.S.11:1421 with at least twenty years of service.

(ii) The assessor or assessor's employee was elected, appointed, or hired on or after August 1, 2014, and retires in accordance with the provisions of R.S. 11:1421 with at least twenty years of service. At least twelve years of service shall have been earned at the Livingston Parish assessor's office. For purposes of this Item, the twelve years of service required for eligibility for receipt of benefits provided for in this Paragraph shall not include any service that was earned elsewhere and transferred for credit with the Livingston Parish assessor's office.

Added by Acts 1958, No. 24, §1. Amended by Acts 1970, No. 72, §1; Acts 1974, No. 377, §1; Acts 1992, No. 863, §1, eff. July 8, 1992; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994; Acts 2001, No. 75, §1, eff. July 1, 2001; Acts 2007, No. 26, §1, eff. July 1, 2007; Acts 2008, No. 107, §1; Acts 2008, No. 244, §1; Acts 2010, No. 235, §1, eff. July 1, 2010; Acts 2011, No. 45, §1; Acts 2011, No. 236, §1; Acts 2012, No. 299, §1; Acts 2014, No. 186, §1; Acts 2014, No. 627, §1.



RS 47:1923.1 - Orleans Parish; retired assessors and assessor's employees; creation of fund

§1923.1. Orleans Parish; retired assessors and assessor's employees; creation of fund

A.(1) There is hereby created within the office of assessor of the parish of Orleans a special fund which shall be known as the Orleans Parish Assessor's Office Retired Employees Insurance Fund, hereinafter referred to as the "OPAREIF", to finance the payments of insurance premiums by the assessor of Orleans Parish for eligible retired assessors and retired employees of the office of the assessor of Orleans Parish as provided in R.S. 47:1923(D)(1).

(2) Annually, the assessor of the parish of Orleans shall deposit money from the office of the assessor of the parish of Orleans general fund into the OPAREIF until the total amount of the money deposited in the OPAREIF equals the accrued liability of the benefits payable pursuant to R.S. 47:1923(D)(1). The accrued liability and funded status shall be recalculated annually as of the close of the fiscal year. No deposit shall be required if the office of the assessor of the parish of Orleans has less than fifty thousand dollars available in its general fund after annual operations.

(3) The assessor of the parish of Orleans shall invest the money in the OPAREIF in the Louisiana Asset Management Pool.

(4) The earnings on the money invested pursuant to this Section shall be available for the assessor of the parish of Orleans to withdraw for the purpose of paying the insurance premiums provided in R.S. 47:1923(D)(1). No earnings shall be withdrawn if the balance in the OPAREIF is less than seventy percent of the accrued liability calculated pursuant to Paragraph (2) of this Subsection. In any year following an actuarial determination that the fund balance is less than seventy percent threshold, no earnings shall be withdrawn from the OPAREIF, and any balance owed for the payment of insurance premiums as required by R.S. 47:1923(D)(1) shall be paid in full directly from the office of the assessor of the parish of Orleans.

(5) The money deposited into the OPAREIF pursuant to this Section and the accumulated earnings up to the required total shall not be appropriated except for the investment and payment of premiums as provided for in this Section.

B. The legislative auditor shall audit the fund annually and the expense of such audit shall be paid by the assessor of the parish of Orleans.

Acts 2013, No. 293, §1.



RS 47:1925.1 - Applicability of Part

PART I-A. ASSESSMENT DISTRICTS

§1925.1. Applicability of Part

The assessment district authorized herein shall provide an optional method of funding the office of assessor for the parishes of Acadia, Allen, Ascension, Assumption, Avoyelles, Beauregard, Bienville, Bossier, Caddo, Calcasieu, Caldwell, Cameron, Catahoula, Claiborne, Concordia, DeSoto, East Baton Rouge, East Carroll, East Feliciana, Evangeline, Franklin, Grant, Iberia, Iberville, Jackson, Jefferson Davis, Lafayette, Lafourche, LaSalle, Lincoln, Livingston, Madison, Morehouse, Natchitoches, Ouachita, Plaquemines, Pointe Coupee, Rapides, Red River, Richland, Sabine, St. Bernard, St. Charles, St. Helena, St. James, St. John the Baptist, St. Landry, St. Martin, St. Mary, St. Tammany, Tangipahoa, Tensas, Terrebonne, Union, Vermilion, Vernon, Washington, Webster, West Baton Rouge, West Carroll, West Feliciana, and Winn, in lieu of pro rata deductions from ad valorem taxing authorities.

Acts 1988, No. 28, §1; Acts 1988, No. 30, §1; Acts 1988, No. 152, §1; Acts 1988, No. 622, §1; Acts 1989, No. 564, §1; Acts 1990, No. 17, §1; Acts 1990, No. 27, §1; Acts 1990, No. 174, §1; Acts 1990, No. 540, §1; Acts 1992, No. 29, §1; Acts 1992, No. 30, §1; Acts 1992, No. 752, §1; Acts 1993, No. 12, §1; Acts 1993, No. 15, §1; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994; Acts 1997, No. 13, §1; Acts 1997, No. 15, §1; Acts 1997, No. 1393, §1; Acts 1999, No. 103, §1; Acts 1999, No. 112, §1; Acts 2000, No. 2, §1; Acts 2000, 2d Ex. Sess., No. 9, §1; Acts 2005, No. 433, §1, eff. Dec. 31, 2005; Acts 2009, No. 29, §1; Acts 2011, 1st Ex. Sess., No. 42, §1.



RS 47:1925.2 - Assessment district; creation and boundaries

§1925.2. Assessment district; creation and boundaries

A.(1) There is hereby created in the parishes of Acadia, Allen, Ascension, Assumption, Avoyelles, Beauregard, Bienville, Bossier, Caddo, Calcasieu, Caldwell, Cameron, Catahoula, Claiborne, Concordia, DeSoto, East Baton Rouge, East Carroll, East Feliciana, Evangeline, Franklin, Grant, Iberia, Iberville, Jackson, Jefferson Davis, Lafayette, Lafourche, LaSalle, Lincoln, Livingston, Madison, Morehouse, Natchitoches, Ouachita, Plaquemines, Pointe Coupee, Rapides, Red River, Richland, Sabine, St. Bernard, St. Charles, St. Helena, St. James, St. John the Baptist, St. Landry, St. Martin, St. Mary, St. Tammany, Tangipahoa, Tensas, Terrebonne, Union, Vermilion, Vernon, Washington, Webster, West Baton Rouge, West Carroll, West Feliciana, Winn, and all parishes with populations of more than sixty-eight thousand persons but less than seventy thousand persons according to the 1990 census, a special district to be known as an assessment district for the purpose of funding the office of assessor for that parish.

(2) The boundaries of the district shall be coterminous with the boundaries of the parish, and the duly elected assessor of the parish or his successor shall be ex officio the chief executive officer of the district.

(3) Repealed by Acts 2005, No. 433, §2, eff. Dec. 31, 2005.

B. The special districts herein created shall have the power to tax but only as provided by this Part.

Acts 1984, No. 223, §1; Acts 1985, No. 292, §1; Acts 1985, No. 617, §1; Acts 1985, No. 664, §1; Acts 1986, No. 334, §1; Acts 1986, No. 450, §1; Acts 1988, No. 28, §1; Acts 1988, No. 30, §1; Acts 1988, No. 152, §1; Acts 1988, No. 622, §1; Acts 1989, No. 564, §1; Acts 1990, No. 17, §1; Acts 1990, No. 27, §1; Acts 1990, No. 174, §1; Acts 1990, No. 540, §1; Acts 1992, No. 29, §1; Acts 1992, No. 30, §1; Acts 1992, No. 752, §1; Acts 1993, No. 12, §1; Acts 1993, No. 15, §1; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994; Acts 1997, No. 13, §1; Acts 1997, No. 15, §1; Acts 1997, No. 1393, §1; Acts 1999, No. 103, §1; Acts 1999, No. 112, §1; Acts 2000, No. 2, §1; Acts 2000, 2d Ex. Sess., No. 9, §1; Acts 2005, No. 433, §§1, 2, eff. Dec. 31, 2005; Acts 2009, No. 29, §1.



RS 47:1925.3 - Method of taxation; referendum to increase taxes beyond initial authorization

§1925.3. Method of taxation; referendum to increase taxes beyond initial authorization

A. The district hereby created shall levy a tax on the assessed valuation of all taxable property appearing on the 1985 and subsequent tax rolls, without a vote of the people, in an amount that will produce for the district in the initial year that the option is exercised the same revenue as that authorized by law to be deducted pro rata from that year's tax roll for the assessor's salary and expense fund. In addition to the millage, the assessor shall file a compensation statement with the auditor in order to receive necessary funds to cover the expenses of the assessor's office for the current year. However, the taxes generated by the millage levied shall be collected free of deductions for retirement systems. The amount of millage to be assessed shall be determined and certified by the legislative auditor by dividing the net tax roll as of January first of the year of implementation into the salary and expense account and salary and personal expense allowance of the assessor for the current year. This millage adopted shall remain in effect in subsequent years unless changed as provided by law.

B. The total amount of ad valorem taxes received by the district shall never be less than that received by the district in the initial year. The assessor and ex officio chief executive officer of the district may adjust the millage levied, without the necessity of a public referendum, so as to assure that such funding does not fall below that of the initial year.

C. In addition to the taxes authorized herein the district or a subdistrict created by the district may impose additional millages in any district or subdistrict when approved by a majority of the electors voting thereon in an election held for that purpose, and any taxes generated by such additional millages shall be levied subject to deductions for retirement systems. This election may be called by the assessor and ex officio executive officer of the district. The cost of the election shall be borne by the assessor's salary and expense fund unless the election is concurrent with another election, in which event the district or subdistrict shall bear a proportionate share of the cost.

Acts 1984, No. 223, §1; Acts 1985, No. 292, §1; Acts 1985, No. 664, §1; Acts 1986, No. 450, §1; Acts 2005, No. 433, §1, eff. Dec. 31, 2005; Acts 2006, No. 622, §8, eff. Dec. 11, 2006.



RS 47:1925.4 - Mandatory rollback of ad valorem taxes by tax recipient bodies

§1925.4. Mandatory rollback of ad valorem taxes by tax recipient bodies

A. The total amount of ad valorem taxes received by other taxing authorities in the district shall not be increased because of the provisions of this Part. To accomplish this result, it shall be mandatory for each affected taxing authority in the year following the year in which the special district provided for herein is implemented to adjust millages so that taxes are not increased as a result of the implementation of the special district provided for herein; each taxing district whose jurisdiction encompasses more than one parish shall adjust its millage so that the adjusted millage is uniform throughout the district. Thereafter such millages shall remain in effect unless changed or increased in a manner provided by law. In the event a taxing authority increases the taxes authorized under this Part without a public referendum, such taxing authority shall have deducted from its share of state revenue sharing funds an amount equal to such taxes increased without a public referendum plus a penalty of fifteen percent of such amount.

B. Nothing herein shall prohibit a taxing authority from collecting in the year in which the special district is created or in any subsequent year a larger dollar amount of ad valorem taxes by any of the following:

(1) Levying additional or increased millages as provided by law.

(2) Putting additional property on the tax rolls.

(3) Increases in the fair market or use value of the property.

C. This Section shall not apply to millages required to be levied for the payment of general obligation bonds.

Acts 1984, No. 223, §1; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1925.5 - Enforcement of millage rollbacks; resolutions of taxing authorities

§1925.5. Enforcement of millage rollbacks; resolutions of taxing authorities

The legislative auditor shall have the authority to and responsibility for enforcing the mandatory adjustment of millages by each taxing authority as provided under this Part. The tax assessor shall submit a copy of the resolution of each taxing authority levying taxes hereunder for approval by the legislative auditor no later than the first day of August in the year following the year in which the district is implemented.

Acts 1984, No. 223, §1; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1925.6 - Disbursements from special district funds

§1925.6. Disbursements from special district funds

All funds collected by the special district shall be paid into the assessor's salary and expense fund, which shall be disbursed by the assessor in accordance with law. Expenditures from the fund shall be subject to the public bid laws of the state of Louisiana.

Acts 1984, No. 223, §1; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1925.7 - Powers of assessor not diminished

§1925.7. Powers of assessor not diminished

It is the purpose of this Part to create a special district for the financing of the assessor's office. Nothing contained herein shall be interpreted as diminishing any of the authority of the assessor as delegated to him in the constitution and laws of this state.

Acts 1984, No. 223, §1; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1925.8 - Funding for the Board of Assessors for Orleans Parish

§1925.8. Funding for the Board of Assessors for Orleans Parish

A. Notwithstanding any other provision of law to the contrary, this Section shall be the exclusive means of funding for the Board of Assessors for Orleans Parish. The board of assessors shall be funded annually no later than March first by the city of New Orleans with no less than two percent of the ad valorem taxes levied on property in the city of New Orleans and the parish of Orleans. Such funding shall produce in the initial year revenue equal to or greater than that which was received by the Board of Assessors for Orleans Parish from the city of New Orleans for the previous year. The total amount of revenue received by the board shall never be less than that received by the board in the initial year.

B. The millage currently being levied pursuant to this Part by the Board of Assessors for Orleans Parish for the 2005 tax year shall be transferred to and levied by the city of New Orleans, without the necessity of voter approval, for the 2006 and subsequent tax years.

Acts 2005, No. 433, §1, eff. Dec. 31, 2005.



RS 47:1925.9 - Evangeline Parish Assessment district; automobile expense allowance

§1925.9. Evangeline Parish Assessment District; automobile expense allowance

In the Evangeline Parish Assessment District, the assessor may receive an automobile expense allowance equal to twelve percent of his annual salary provided the assessor maintains three hundred thousand dollars of automobile insurance per accident for bodily injury and one hundred thousand dollars of automobile insurance per accident for property damage.

Acts 2008, No. 358, §1, eff. June 22, 2008.



RS 47:1925.10 - Iberia Parish Assessment District; automobile expense allowance

§1925.10. Iberia Parish Assessment District; automobile expense allowance

In the Iberia Parish Assessment District, the assessor may receive an automobile expense allowance equal to fifteen percent of his annual salary provided the assessor maintains three hundred thousand dollars of automobile insurance per accident for bodily injury and one hundred thousand dollars of automobile insurance per accident for property damage.

Acts 2009, No. 532, §1, eff. July 14, 2009.



RS 47:1925.11 - Assessment Districts in Assumption, Iberville, Lafayette, Pointe Coupee, and Webster parishes; automobile expense allowance

§1925.11. Assessment Districts in Assumption, Iberville, Lafayette, Pointe Coupee, and Webster parishes; automobile expense allowance

In the Assessment Districts in Assumption, Iberville, Lafayette, Pointe Coupee, and Webster parishes, the assessor may receive an automobile expense allowance not to exceed fifteen percent of his annual salary provided the assessor maintains three hundred thousand dollars of automobile insurance per accident for bodily injury and one hundred thousand dollars of automobile insurance per accident for property damage. The expense allowance shall come from existing funds in the assessor's office and at no additional expense to the state or local governing authority.

Acts 2014, No. 256, §1; Acts 2016, No. 377, §1; Acts 2016, No. 429, §1.



RS 47:1925.12 - Jefferson Davis Parish Assessment District; automobile expense allowance

§1925.12. Jefferson Davis Parish Assessment District; automobile expense allowance

In the Jefferson Davis Parish Assessment District, the assessor may receive an automobile expense allowance equal to fifteen percent of his annual salary provided the assessor maintains three hundred thousand dollars of automobile insurance per accident for bodily injury and one hundred thousand dollars of automobile insurance per accident for property damage.

Acts 2015, No. 252, §1, eff. June 29, 2015.



RS 47:1931 - Membership

PART II. BOARDS OF REVIEW

§1931. Membership

A. Assessments throughout the state shall be subject to review by boards of reviewers, consisting of the governing authorities in each parish.

B. Beginning January 1, 1978, assessments in each parish throughout the state shall be subject to review by a board of review, consisting of the governing authority of each parish. In each parish, the assessor and/or his designated representative(s) shall act in a nonvoting advisory capacity to the board of review during the hearings on cases involving assessments of property.

Amended by Acts 1970, No. 232, §1; Acts 1974, No. 149, §1; Acts 1975, No. 773, §1; Acts 1977, No. 381, §1, eff. July 10, 1977; Acts 1977, 1st Ex.Sess., No. 34, §1, eff. Aug. 18, 1977; Acts 2006, No. 622, §8, eff. Dec. 11, 2006.



RS 47:1932 - Compensation

§1932. Compensation

A. The members of the boards of reviewers shall receive the same pay, for such length of time as they may be in session, as is now allowed police jurors, provided that if any board remain in session for more than fifteen days during any one year, only pay for that length of time shall be allowed.

B. Beginning January 1, 1978, all members of the board of review shall not receive any extra fee, compensation, or allowance for their services.

Amended by Acts 1977, No. 381, §1, eff. July 10, 1977; Acts 1977, 1st Ex.Sess., No. 34, §1, eff. Aug. 18, 1977; Acts 2006, No. 622, §8, eff. Dec. 11, 2006.



RS 47:1951 - Property subject to ad valorem taxation

PART III. ASSESSMENT PROCEDURE

§1951. Property subject to ad valorem taxation

All property situated within the state, except such as is expressly exempted from taxation by law, shall be subject to taxation on the basis of the assessed valuation thereof.

Property, not otherwise exempt from taxation, of all nonresident persons, firms, corporations, partnerships, associations, or companies is hereby declared subject to assessment and taxation, in the same manner as all other property in the state.

Notes, judgments, accounts, and credits of non-resident persons, firms, corporations, partnerships, associations, or companies doing business in the state, originating from the business done in this state, are property with its situs within this state; provided this paragraph shall not affect the levying, assessing, and collecting of taxes upon fire, life, or other insurance companies.

H.C.R. No. 94, 1992 R.S., eff. June 16, 1992; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S. eff. May 11, 1994.



RS 47:1951.1 - Imports subject to ad valorem taxation

§1951.1. Imports subject to ad valorem taxation

A. For the purposes of ad valorem taxation, raw materials, goods, commodities and other articles imported into this state from outside of the continental United States shall not be treated as incorporated into the mass of the property in this state:

1. so long as such imports remain upon the public property of the port authority or docks of any common carrier where such imports first entered this state, or

2. so long as any such imports (other than minerals and ores of the same kind as any mined or produced in this state and manufactured articles) are held in this state in the original form in bales, sacks, barrels, boxes, cartons, containers or other original packages, and raw material held in bulk as all or a part of the raw material inventory of manufacturers or processors, solely for manufacturing or processing, or

3. so long as any such imports are held by an importer in any public or private storage in the original form in bales, sacks, barrels, boxes, cartons, containers or other original packages and agricultural products in bulk, and fish meal, fish oil or non-edible fish products in bulk or packaged. This provision shall not apply to a retail merchant holding such imports as part of his stock in trade for sale at retail.

B. All such property whether entitled to exemption or not shall be reported to the proper taxing authority on the forms required by law.

C. For the purpose of this Part, "original form" shall mean the smallest bale, sack, barrel, box, carton, container or other original package in which the raw materials, goods, commodities, or other articles can be divided and still be in an original container.

Acts 1958, No. 343, §1. Amended by Acts 1960, No. 161, §1; Acts 1962, No. 502, §1; Acts 1978, No. 402, §1; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1951.2 - Exports subject to ad valorem taxation

§1951.2. Exports subject to ad valorem taxation

For the purpose of ad valorem taxation, raw materials, goods, commodities and other articles held in this state for the purpose of being exported from this state to a point outside the continental United States, shall be regarded as severed from the mass of the property of this state from and after the time the same are placed upon the public property of a port authority or docks of any common carrier, or in a warehouse, grain elevator, dock, wharf, or other public storage facility in which same are being loaded, unloaded, or accumulated while being so exported.

All such property whether entitled to exemption or not shall be reported to the proper taxing authority on the forms required by law.

Acts 1958, No. 343, §2. Amended by Acts 1960, No. 161, §2; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1951.3 - Property stored in transit while moving in interstate commerce

§1951.3. Property stored in transit while moving in interstate commerce

For the purpose of ad valorem taxation, raw materials, goods, commodities and personal property stored in transit in the state while moving in interstate commerce shall not be treated as incorporated into the mass of the property in this state during the time that such raw materials, goods, commodities or personal property, received from outside the state, are held by any owner in public or private storage to be shipped to a point outside the state of Louisiana, whether specified when transportation begins or afterward.

All such property whether entitled to exemption or not shall be reported to the proper taxing authority on the forms required by law.

Added by Acts 1960, No. 162, §1; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1952 - Place and time of listing and assessment

§1952. Place and time of listing and assessment

A. All property subject to taxation, including merchandise or stock in trade, shall be placed upon the assessment lists in the respective parishes or districts where situated. Assessments shall be made on the basis of the condition of things existing on the first day of January of each year; however, as to the ownership of immovable property subject to taxation, the assessor may note on the tax roll any transfer of such property which takes place after the first day of January but before the assessor files the tax roll with the tax collector as required in R.S. 47:1993, if practicable. If the assessor makes such note on the tax rolls, the tax notice shall then be sent to such owner in lieu of the owner of the property as of January first.

B. All crops, whether growing or gathered, shall be considered as being attached to the realty while in first hands, and shall not be separately taxed while in possession of the lessor or his agent.

C. The notes, judgments, accounts and credits of nonresidents doing business in the state, originating from the business done in this state, are subject to taxation at the business domicile in this state of the nonresident person or his business agent or representative, under the same rules and in the same manner that property of a like nature is assessed and taxed within the state.

D. Mortgage notes and indebtedness and all evidence of indebtedness, shall be taxable only at the situs and domicile of the holder or owner thereof.

E. No property shall be taxed twice in the same year.

F. The tax collectors throughout the state shall list for taxation for state and parish taxes all merchandise or stock in trade brought into the several parishes for sale after the assessment rolls for the year are completed, and such officer shall furnish the auditor a duplicate of such assessment, provided nothing in this Paragraph shall apply to merchants or other parties who have been regularly assessed.

G. When a line between two parishes divides a tract of land, or plantation, each portion shall be assessed in the parish in which it lies; all movable property shall be assessed in the parish or district where it is located, except as otherwise provided. When the lines of parishes are in dispute as to their real location, the lines as shown by "Hardee's Map" of 1895, shall be the lines for assessment purposes and the parish or parishes affected thereby shall be governed by such lines unless a court having competent jurisdiction shall decree otherwise.

Acts 1987, No. 185, §1, eff. Jan. 1, 1988; H.C.R. No. 94, 1992 R.S., eff. June 16, 1992; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994; Acts 2006, No. 622, §8, eff. Dec. 11, 2006.



RS 47:1952.1 - Extent and manner of assessment

§1952.1. Extent and manner of assessment

Standing timber shall be assessed only to the extent and in the manner such timber was assessed prior to December 31, 1995.

Acts 1997, No. 688, §1, eff. July 7, 1997.



RS 47:1953 - Assessment of corporations generally

§1953. Assessment of corporations generally

Corporations, save those otherwise provided for, shall be assessed directly upon all taxable property owned by such corporations, but unless six months prior and continuous ownership can be shown in any holdings of national, state or municipal bonds or stocks in any corporations whatsoever, then the market value of such holdings shall be assessed to such corporations as so much "money in possession."

Such corporations shall be required to furnish to the assessor within the first twenty days of January of each year, a sworn statement of the cost of their property, real and personal, and the value at which it is carried on the books, and in determining the assessment these valuations shall be considered; such corporations further shall be required to furnish a sworn statement of the earning capacity of the corporation, which earning capacity shall form a basis of estimating the value of its charter or franchise.

Any president or other officer who fails to make a sworn return of property and condition to the assessor within the first twenty days of January of each year, shall be guilty of a misdemeanor, and on conviction shall be punished by fine or imprisonment, or both, at the discretion of the court.

H.C.R. No. 94, 1992 R.S., eff. June 16, 1992; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1954 - Assessment of insurance companies

§1954. Assessment of insurance companies

All property and assets of life insurance companies organized under the laws of this state, shall be assessed to the corporation as to a natural person, in the name of the corporation, in the parish, town, city, village, or district of its residence, as herein provided and not otherwise, except that taxable real property and tangible personal property shall be assessed at the place such property is situated. The place where its business is located in its charter shall be deemed its residence, provided, its business is actually transacted at such office; but, if it shall establish its home office in any other place than the place named in its charter, then the place where it establishes its home office shall be deemed its residence for all the purposes of this Part.

In computing the taxable property of domestic life insurance companies, the value of the real property and tangible personal property on which the company pays taxes and any holding of national, state, or municipal bonds or stocks not subject to taxation held by the company six months prior to the assessment shall be deducted from its net admitted assets above liabilities as testified and shown by the latest report of the secretary of state; and the remainder shall be the amount of intangible personal property for which the company shall be assessed. Provided, that nothing contained in this Section shall impose an ad valorem tax on the premiums on life, health and accident insurance policies.

Every insurance company doing business in this state shall, on or before the first day of March, in each year, render to the secretary of state a report, signed and sworn to by its president and secretary of its condition upon the preceding thirty-first day of December, which shall include a detailed statement of its assets and liabilities on that day, the amount and character of business transacted in this state, moneys received and expended during the year and such other information and in such form as he may require.

Amended by Acts 1979, No. 254, §1; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1955 - Assessment of property adjudicated to the state

§1955. Assessment of property adjudicated to the state

After property has been adjudicated to the state, it shall be assessed, during the period allowed by existing law for its redemption, in the name of the person to whom it was assessed at the date of the sale. During the period allowed by existing law in which the owner of the property is permitted to redeem it, the tax collector shall not again sell the property under the continued assessment aforesaid while the property remains in a condition of forfeiture to the state, but the assessors of the several parishes of the state shall designate such property as adjudicated to the state, and list and assess it separately from all other property.

In the parish of Orleans, property adjudicated to the state shall be listed separately by squares or subdivisions in the same manner as other property not in a state of forfeiture.

The continued assessment, or any erroneous assessment in the name of the former owner, or any action of the tax collector in receiving taxes under the continued assessment, or other erroneous assessment, and any continued possession of the property by any former owner during the period allowed by law for the redemption of the property, shall not be considered or construed by any court of this state as an estoppel of the state from claiming the property, or taking physical possession thereof, after the adjudication of the property to the state and during the period of time allowed by law for the redemption of the property, nor as affecting in any way the title of the state to the property, or to its right of possession thereof.

H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1956 - Preparation, distribution, and return of blank forms for listing and assessing of property

§1956. Preparation, distribution, and return of blank forms for listing and assessing of property

A.(1) The tax commission may require the assessors to make up assessment lists in a formal manner and according to a method to be prescribed by it. In such assessment lists it may require the separate valuations of improved and unimproved property and the improvements thereon. The tax commission shall, before the first day of January of each year, prepare and have printed the blank forms prescribed for the listing and assessing of property. The tax commission shall furnish to each assessor throughout the state such quantity of such printed forms as will suffice to secure the listing of all property subject to taxation.

(2) Each taxpayer shall fill out a list of his property and make oath to its correctness, in the manner and form prescribed by law, and return such list to the assessor on or before the first day of April of each year. Each tax assessor, in person or by a duly qualified deputy, is authorized to administer oaths or affirmations in the manner required by law for administering oaths. Any willful misstatement to the assessor, or any authorized deputy, made under oath, shall be considered and punished as false swearing, as provided by the laws of this state in other cases.

B. The tax commission shall formulate and furnish to each assessor forms pertaining to vessels principally operated within Outer Continental Shelf Lands Act Waters. Such forms shall require a certification from the taxpayer that such vessels reported on the form were principally operated in Outer Continental Shelf Lands Act Waters.

Amended by Acts 1952, No. 71, §1; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994; Acts 1994, 3rd Ex. Sess., No. 59, §1, eff. July 7, 1994; Acts 2006, No. 622, §8, eff. Dec. 11, 2006.



RS 47:1957 - Listing and assessing of property generally

§1957. Listing and assessing of property generally

A. All taxable property in the state, except public service properties, shall be assessed by the several assessors. The assessors shall be responsible, under the supervision of the tax commission, for listing and assessing all property within their respective parishes, except such property as is subject to direct assessment by the tax commission. The assessors shall list said property by parish, school board, police jury, levee district, special district and by any other recipients of ad valorem taxes, except by municipality. If any municipality requests such a listing, the assessor shall be required to prepare such a listing; however, the assessor's salary and expense fund shall be reimbursed by the municipality in accordance with R.S. 47:1993.1(C).

B. All property subject to taxation shall be listed and assessed at the proper percentage of its fair market or use value as required by the constitution and laws of this state. The assessors shall identify all mobile homes within their respective parishes with a numbered decal or other suitable means of identification. The owner of each mobile home shall provide such information as the assessor shall request, including but not limited to the mobile home brand name and serial number, when available.

C. The assessor, in person or by deputy, shall have the right and power to require of any property holder an inspection of his books and accounts, and shall have the right to examine them in full, and may, from such books and accounts, make an estimate of the value of the property to be assessed. In order to have accessible information regarding the business of nonresidents, all books and papers pertaining to the business transacted in Louisiana shall be kept within the state. The assessor shall also, if necessary, put upon oath the owner, agent, or employees of the owner, and propound to him or them such questions as will elicit from him or them the fair market or use value of the property. The assessor may inquire into the insured value of all property, or into the value at which it had been insured previously, and consider the insured value in listing the property for taxation. The assessor, except the assessor of the parish of Iberville, shall also have the right to obtain a list of any movable property owned by the taxpayer that is subject to lease or rental. Such list shall include the name and address of the lessee, a description of the property, and such other information as the assessor may request. The tax assessor shall value each item of property as he considers just, whenever he does not agree with the valuation as fixed by the taxpayer.

D. If any person fails or refuses to submit a list of his property including any list requested under Subsection C, or fails to make oath to its correctness, in addition to all other applicable penalties, he shall be subject to the penalties provided for failure to report under R.S. 47:2329, and the assessor shall himself make out a list from the best information he can obtain and shall make his own valuations thereon. To that end, he is authorized to administer oaths and propound questions to any person whom he supposes can give information in relation thereto. Any willful misstatement to the assessor, or any authorized deputy, made under oath, shall be considered and punished as false swearing as provided by the laws of this state in other cases.

E. If the assessors find or have reason to believe that the list of taxable property furnished by any person is incomplete or incorrect, they shall add to the list such property, which from the best information they can obtain, has been omitted or incorrectly described by the person signing the list. The assessor shall mail a notification to the taxpayer, at least three days before the first day of the inspection period, which summarizes the changes made to the list. The notice shall be mailed to the same address to which the notice of tax due is sent by the collector of taxes. By the conclusion of the inspection period, if the taxpayer does not challenge such changes, the taxpayer shall be subject to all applicable penalties, including those provided for by R.S. 47:2329.

F. If any tax assessor intentionally or knowingly or through negligence omits any taxable property from the assessment list, or permits it to be omitted therefrom, he and his sureties in solido shall be liable on his official bond for the full amount of the taxes due on the property so omitted from the list, together with ten percent interest per annum thereon from the due date of the taxes, ten percent attorney fees on the amount of the judgment recovered against him, and all costs of the suit.

G. The tax commission shall publicly reprimand any assessor if it shall appear that he is wilfully negligent or unfair in the assessment of property, or in omitting it from the rolls, and if the tax commission deems it necessary, shall institute removal proceedings through the attorney general, for gross misconduct in office.

H. If any tax assessor or deputy signs a jurat without having actually administered the oath, he shall be guilty of nonfeasance and malfeasance in office, and the tax assessor shall be liable on his bond for all the taxes due by the person purporting to have taken the oath or affirmation, and shall forfeit all his commissions and shall be at once removed from office by the governor.

Acts 1977, No. 125, §1; Acts 1982, No. 522, §1, eff. July 22, 1982; Acts 1986, No. 847, §1; Acts 1990, No. 829, §1, eff. Jan. 1, 1991; H.C.R. No. 94, 1992 R.S., eff. June 16, 1992; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994; Acts 2010, No. 926, §1.



RS 47:1958 - Listing and assessing of lands

§1958. Listing and assessing of lands

A. The assessor, in assessing lands and lots, shall take into consideration the enhanced value of such lands and lots arising from the buildings and improvements thereon; provided that for a period of ten years, commencing January 1, 1943, lands that are improved, during such period, for agricultural farming, dairying or grazing purposes, shall not, for a period of ten years after placing of such improvements thereon, be reclassified into a higher tax valuation classification.

B. The assessor shall also inquire into the purchase price paid for real property when acquired by the owner, and ascertain and acquaint himself with any sales or transfers of property of like description or value made or effected in the vicinity, within the year or years next preceding the listing for assessments then being made; and the price paid for property at such sales or transfers shall be considered by the assessors in determining the value of the real property to be listed for assessment. In the first year in which property is initially assessed to a new owner thereof, the assessment records shall show the recordation reference, by conveyance book and folio number, in the office of the recorder of conveyances for the parish of the instrument by which said owner acquired title to the land.

C. In assessing land, the assessor shall personally, or by duly accredited deputy, visit each piece of taxable property or tract of land in his parish or district. Should the tax assessor fail to visit personally or by duly accredited deputy, any piece of taxable property within his parish or district, and it thereby escapes assessment, he shall be considered guilty of malfeasance in office, and shall be liable to a penalty of not more than the amount of the tax which would have been collected had such property been properly assessed, with ten per centum additional, and all costs and charges accruing on the same. And each and every assessor, upon turning over to the auditor his annual assessment roll, shall make an affidavit that he has complied with the provisions of this Chapter before being qualified to receive his final settlement for the year.

D. It shall be sufficient to assess and describe all property according to a description that will reasonably identify the property assessed, such as: designating the tract or lot by the name by which it is commonly known, or by the number or letter by which it may be usually designated upon the regular assessment rolls, or upon an official or private plan or sketch; or by giving the boundaries or the name of the owners upon each side; or by the dimensions or description or name given in the act translating the ownership thereof; or by such other further description as may furnish the means of reasonable identification.

E. If the land to be assessed is a tract or a lot known by name, or if the owner's name be known, it shall be designated by those particulars and by its boundaries; if it has no name or the name be unknown, it shall be designated by its boundaries or by divisions, pursuant to the United States surveys. In all cities, towns, or villages, the assessor shall designate the number of lots according to the plan of such cities, towns, or villages, or according to the plat or plan or the squares designated by such particular plat or plan. If no plat or plan is known of any city, town, or village, or square within the same, it shall be lawful for the assessor to describe it by boundaries of the streets within which it is situated, giving in all cases the dimensions; the assessment in incorporated towns and villages shall be in separate columns and shall designate the name of the streets on which the lots front.

Amended by Acts 1964, No. 313, §1; Acts 2006, No. 622, §8, eff. Dec. 11, 2006.



RS 47:1959 - Listing and assessment; assessor's records

§1959. Listing and assessment; assessor's records

A. The auditor shall furnish to each parish, with the assessment rolls, a blank map of each township in such parish, in book form, four inches to the square mile by scale, divided and subdivided into sections, quarters, and sixteenths of sections. The assessor shall check off on such maps all public lands belonging to the United States and the state of Louisiana; the remainder, he shall write in each sixteenth of a section or other part thereof, the owner's name.

B. The governing authority of each parish in which no abstract of land entries exists shall have one made to conform with the township and range maps of the United States, and in parishes where such abstract exists, the governing authority shall cause it to be revised and completed up to the first day of January of each year, for the use of the assessors.

C. Any person selling or buying real estate and attaching to the act of sale a map for the purpose of describing the property shall file a copy of the map with the assessor of the parish where the property is situated. Any person filing a map with the recorder of conveyances for the purpose of showing the location and describing city, town, or village lots, or for the purpose of showing the location of any addition or subdivision to any town, city, or village, shall also file a copy of the map with the assessor of the parish where the property is located. Any person failing to comply with the provisions of this Subsection shall be fined not more than twenty-five dollars nor less than five dollars or imprisoned for not more than thirty days nor less than ten days.

D. The Register of the State Land Office shall furnish annually, on the first Monday of February, to the assessors of each parish, the list of all the lands that may have been entered or sold during the preceding year, together with the names of the persons entering or purchasing such lands.

E. Any individual, firm, association, or corporation whose business may consist in manufacturing or dealing in articles that are exempt and articles that are not exempt shall be required to keep separate accounts thereof so that the assessor can readily determine the amount of exempt and the amount of taxable property; such individual, firm, association, or corporation shall make a sworn statement thereof within the first twenty days of January of each year. The failure to make a sworn return as herein provided shall constitute a misdemeanor punishable upon conviction by fine or imprisonment, or both, at the discretion of the court.

Acts 2006, No. 622, §8, eff. Dec. 11, 2006.



RS 47:1960 - Repealed by Acts 2006, No. 622, §9, eff. Dec. 11, 2006.

§1960. Repealed by Acts 2006, No. 622, §9, eff. Dec. 11, 2006.



RS 47:1961 - Listing and assessing of merchandise

§1961. Listing and assessing of merchandise

In the assessment of merchandise or stock in trade on hand, the inventory value of the merchandise shall be ascertained by computing the cost or purchase price at the point of origin, plus the carrying charges to the point of destination, and the average value as so determined during the year preceding the calendar year in which the assessment is made shall be the basis for fixing the assessed value.

All persons engaged in manufacturing or in the business of retailing or wholesaling merchandise in the state, whose gross sales are in excess of fifteen thousand dollars ($15,000.00), shall make and keep an inventory of their merchandise, fixtures, machinery, equipment, and other assets within the state showing the quantity, description, and value thereof as of the first day of January of each year; such persons shall likewise make and keep on hand a true and accurate record of all purchases and sales of merchandise made, and a true and accurate record of all other business transactions had in connection with their stores, mercantile or manufacturing establishments.

These inventories and records shall be separately made for and kept on hand in each store or establishment within the state, and shall be open for inspection by the tax assessor or any of his deputies, or any other taxing authority, at any reasonable time; when demanded by one of the officers at such time, the inventories and records shall be produced and the officers afforded the opportunity to make a complete and thorough examination of the inventory and records for the purpose of ascertaining the proper assessment to be made of the property of such person. The inventories and records for more than one establishment belonging to the same person may be kept for inspection at one place of business within the state, but in this event such records shall be open for inspection to the assessors and their deputies, or any other taxing authorities of the entire state, and shall be made in such manner as to segregate the stores or establishments from each other and from those in other parishes, and information as to the place where such inventories and records are kept shall be given the tax assessors and deputies and other taxing authorities, on demand. The inventories and records shall be kept on hand for a period of three years from the thirty-first of December of the year for which they were made or kept. Failure to comply with the provisions of this section, shall estop the person so failing, from contesting the amount of the assessment placed by the assessor, or other taxing authority upon his or its property.

H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1961.1 - Inventories of manufacturers or merchants defined

§1961.1. Inventories of manufacturers or merchants defined

For the purpose of the classification of property subject to ad valorem taxation and the determination of the applicable percentage of fair market value in determining assessed valuation, the term "inventories of manufacturers or merchants" shall mean all goods held in inventory as raw materials, goods-in-process, or finished goods whether held by manufacturers, wholesalers, distributors, or retailers.

Acts 1986, No. 1027, §1; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1961.2 - Repealed by Acts 1997, No. 474, 1, eff. July 1, 1997.

§1961.2. Repealed by Acts 1997, No. 474, §1, eff. July 1, 1997.



RS 47:1962 - Listing and assessing of credits

§1962. Listing and assessing of credits

All credits, including open accounts, bills receivable, judgments, and all promissory notes, not exempt from taxation, shall be assessed in the same manner as all other personal property but at such value as will represent, when considered together with cash and stock in trade, a fair average of the capital employed in the business. Such credits shall be offset and lessened by the actual bona fide accounts payable, bills payable and other liabilities of a similar character, which are not exempt from taxation, of the corporation, partnership, firm, or individual in whose name the credits are assessed; provided that:

(1) There shall not be so deducted any indebtedness due by branch houses or subsidiary corporations to the parent company or corporation;

(2) There shall not be so deducted any indebtedness due by corporations, the majority of whose capital stock is owned and controlled by another corporation or by stockholders engaged in the same business, to that other corporation or to such stockholders engaged in the same business, so owning its capital stock;

(3) This Section shall apply with equal force to any person representing in this state business interests that may claim a domicil elsewhere, the intent and purpose being that no nonresident, either by himself or through any agent, shall transact business here without paying to the state a corresponding tax with that exacted of its own citizens, and

(4) This Section shall not apply to the assessment of banks and trust companies.

H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1963 - Listing and assessing of mortgaged property

§1963. Listing and assessing of mortgaged property

Where immovable properties are assessed under a single assessment, without segregation of the respective assessments of the properties involved, if any part of the properties so assessed is subject to a conventional mortgage, and the nature of the assessment is such as to make it impossible to determine what part of the assessment is chargeable to the property mortgaged, and what part is chargeable to the remainder of the properties, the tax assessors of the parish wherein lies the mortgaged property, upon receipt from any mortgagee, or the holder or holders of a note or notes identified with the act of mortgage, of a written request containing an accurate description of the property subject to the mortgage and a reference to the mortgage records of the parish where the mortgage has been recorded, shall separately describe the property so mortgaged, and shall separately assess it with its equitable share of the total tax involved. The purpose of this provision is to place a mortgagee, or any holder or holders of such mortgage notes in a position to protect their mortgage rights against tax delinquencies, without paying taxes on any property other than the property subject to their mortgage.

Any change in assessment that may be necessitated by these provisions shall apply only to tax rolls compiled and filed after receipt of the prescribed notices.

Where these provisions have been complied with by a mortgagee, or any holder or holders of such mortgage notes, any assessment thereafter made which is not in conformity with these provisions shall be null and of no legal effect whatever.

H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1964 - Listing and assessing of property of unknown owners

§1964. Listing and assessing of property of unknown owners

A. Each tax assessor, on and after the first day of January of each year, shall examine the records in the office of the recorder of mortgages and shall otherwise make faithful inquiry and investigation to ascertain what taxable property in his district or parish belongs to residents, to absent owners, and to unknown owners. The assessor shall make a separate list describing each tract of land and other items of taxable property belonging to any owner whose name is unknown and shall affix the valuation thereof in person or by sworn deputy, unless the owner, or his agent or attorney, shall have delivered to him a correct and complete tax list containing the name and post office address of the absent owner and of his agent or attorney, on or before the first day of June. The assessor shall fill out a separate assessment form describing each tract of land and other property belonging to each unknown owner and shall affix a separate valuation to each separate tract.

B. Whenever property has been listed and assessed in the name of unknown owners, or of persons other than the real owners, and the tax collector subsequently discovers the real owner thereof, he shall at once notify the real owner that certain described property belonging to him has been assessed to unknown owners, or to any other person, and call upon him to come forward within ten days from the service of such notice and show cause why the listing and valuation of the property should not stand as final. The tax collector shall also at once notify the assessor of the fact that certain described property or properties, assessed to unknown owners, or to persons other than the real owners, has been discovered to be the property of a certain named person, and the assessor shall, after ten days' notice to the owner, make the necessary correction upon his rolls and the rolls in the office of the recorder of mortgages and auditor.

Acts 2006, No. 622, §8, eff. Dec. 11, 2006.



RS 47:1965 - Listing and assessing of property in name of deceased owner

§1965. Listing and assessing of property in name of deceased owner

Any assessment made in the name of a party deceased shall be good and valid throughout the state unless notification in writing of the death and of whether or not the succession has been opened and when and where, shall have been made in due season to the assessor by the heirs or parties interested. In all cases property assessed in the name of the owner as appears on the record of the recorder of mortgages at the date of listing shall be deemed properly assessed.

H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1966 - Listing and assessing of omitted property

§1966. Listing and assessing of omitted property

A.(1) If any tract or lot of land or other property shall be omitted in the assessment of any year or series of years, or in any way erroneously assessed, it, when discovered, shall be assessed by the assessor or tax collector for the whole period during which the property may have been omitted or improperly assessed, and shall be subject to the state, parish, municipal, and levee taxes, which have been or may hereafter be assessed against the property in accordance with law. No back taxes for more than three years shall be assessed against omitted or improperly assessed property. Assessments of omitted or improperly assessed property shall appear upon a supplemental roll and be filed in the same manner as regular tax rolls.

(2)(a) A notice by mail shall be given that the assessment roll is completed, and that it is exposed for examination in the office of the assessor whether the tax is on movable or immovable property, and that ten days are allowed the parties to make to the assessors any protest they may wish to urge against the assessment.

(b) In case of unknown owners, notice shall be published twice during a period of ten days in a daily newspaper published in the city of New Orleans and in other parishes as provided hereafter.

(c) Notwithstanding Subparagraph (b) of this Paragraph, in case of unknown owners, in any parish which contains a municipality with a population of three hundred thousand or more as determined by the latest federal decennial census, notice shall be published twice during a period of fifteen days in a newspaper or other publication that (i) is domiciled in such parish, (ii) is published in the English language at least weekly, (iii) meets the requirements of R.S. 43:200(3)(a), (b), and (c), and (iv) has maintained a total circulation of at least thirty thousand for at least five consecutive years prior to publishing such notice.

(3) In case there is no protest the assessment without any further requisite or formality of any kind shall be final and conclusive on the parties assessed.

(4) In the event of any such protest, the decision of the assessors thereon shall be promptly made and be final; the assessment without further formality and requisite of any kind shall be binding and conclusive on the parties assessed; however the parties assessed can appeal to the courts within five days from the decision of the assessor on the protest, which decision shall be deemed notice, and the delay of five days shall begin from the day of entry by the assessors of the words "appeal rejected" on the supplemental roll.

B. The tax commission is authorized to inspect the assessment rolls of the various parishes of the state and shall search for taxable property not on the rolls, and when found, shall have same supplementarily assessed for the current and back years, not exceeding three, and have the taxes due thereon collected. All assessors and tax collectors shall advise, aid, and assist the tax commission in the discharge of its duties. The tax commission is authorized to employ and pay for such persons as may be necessary to carry out the provisions of this Section, and also to pay the actual traveling and other necessary expenses of such persons when performing the duties prescribed.

C. The tax commission shall report to the assessors and to the tax collectors any and all property found by it which is not on the assessment roll and which is subject to taxation. The assessors and tax collectors shall assess such property and collect any and all such taxes that may be reported to them.

D. In case of the failure of the assessors and tax collectors, on the demand of the tax commission to assess and collect the taxes, as above set forth, the tax commission is authorized in the name of the state, without deposit of advance costs, to institute suit against them on their respective bonds for the amount of all taxes due to the state and parish, as well as to any levee, school, road, drainage or other local district, on such nonassessed property. The attorney general and district attorneys throughout the state shall advise the tax commission in all matters pertaining to the collection of such taxes, and shall represent it in all suits against the assessors and tax collectors on their bonds or otherwise, brought to force the collection of same.

E. The tax commission may require assessors to place on the rolls any omitted property at any time before filing them with the tax collector, and may require the same duty of the tax collector after filing, and may require the assessor or tax collector to extend such property for the current and back taxes on the valuation fixed by the tax commission for other property of like kind, or such percentage thereof as is appropriate.

H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994; Acts 2001, No. 1102, §10; Acts 2012, No. 825, §3, eff. June 14, 2012.



RS 47:1967 - Listing and assessment of bank stock; procedure

§1967. Listing and assessment of bank stock; procedure

A. The shares of stock of all banks, banking companies, firms, associations, or corporations, doing a banking business in this state, chartered by the laws of this state, any other state, or of the United States or chartered under the laws of another country are hereby declared subject to taxation for all purposes in this state.

B. Shares of stock of all banks, banking companies, firms, associations, or corporations doing a banking business in this state, chartered by the laws of this state, any other state, or of the United States, or chartered under the laws of another country shall be valued by the assessing authorities for taxation for all purposes at a percent of their valuation made by the assessing authorities in accordance with law, as follows: shares of stock in federal joint stock land banks organized under the Farm Loan Act of 1916 of the United States Congress shall be assessed for the purpose of taxation at fifteen percent of their valuation made by the assessing authorities in accordance with law, and shares of all state-chartered banks and of all national banks shall be assessed for the purpose of taxation at fifteen percent of their valuation commencing with taxable year 1978 made by assessing authorities in accordance with law, calculated and ascertained by the method hereinafter set forth.

C. The basis for arriving at the valuation of the shares of stock in any bank, banking company, firm, association, or corporation engaged in the banking business shall be the stockholder equity capital which shall be determined by the addition of paid-in common stock, surplus, undivided profits, and all reserves, excluding those reserves for loan losses as allowed by the United States Internal Revenue Service. Equity capital shall be adjusted to remove that portion of equity capital based on United States obligations by deducting a percentage of equity capital based on the ratio of United States obligations to total assets. Borrowed money and the value of the preferred stock issued by any such bank and actually owned by the United States of America or any agency thereof shall not be construed as equity capital for the purposes of this Section.

D. For the purposes in determining the fair market value of bank stock, the following criteria shall be used: stockholder equity as defined in Subsection C of this Section shall serve as a four times factor, eighty percent; annual net earnings of the individual banking institution shall serve as a one time factor, twenty percent. Annual net earnings shall be adjusted to remove that portion of earnings based on United States obligations by deducting a percentage of annual net earnings based on the ratio of interest on United States obligations to total operating income. Negative earnings shall be included in this formula, but there shall be no earnings loss carried forward or backward. For the purpose of computing the one time, twenty percent earnings factor, the earnings shall be capitalized by multiplying the annual net earnings or net loss of the banking institution by the average price earnings ratio for all banks in the United States as published by a nationwide recognized bond and securities rating firm.

E. For the purposes of arriving at fair market value of bank stock in the formula outlined in Subsection D, the tax commission or its successor shall compute the formula as follows:

(1) In the case of banks, banking companies, firms, associations, or corporations created under the laws of the United States, from the statements made to the comptroller of the currency and required to be published as of December thirty-first of each year.

(2) In the case of banks, banking companies, firms, associations, or corporations created under the laws of this state, from the statement made to the commissioner of financial institutions, and required to be published as of December thirty-first of each year.

(3) In the case of banks, banking companies, firms, associations, or corporations created under the laws of any other state, the FDIC or state regulator and required to be published as of December thirty-first of each year.

(4) In the case of banks created under the laws of another country, information is to be submitted to the Louisiana Tax Commission which shall satisfy the purposes of this Chapter.

F. From the assessment determined by the application of the fifteen percent of fair market value provided for above, there shall be deducted fifty percent of the assessed value of real estate, improvements, buildings, furniture and fixtures owned by the bank. If such real estate, improvements, buildings, furniture and fixtures are owned by a separate corporation, the deduction will be allowed provided all the capital stock of which (except directors' qualifying shares, if any) is owned by the bank, banking company, firm, association or corporation.

G. Except as provided herein, no assessment shall hereafter be made against the capital stock, surplus, undivided profits or reserves of any bank, banking company, firm, association, or corporation engaged in the banking business, chartered under the laws of this state, any other state, or of the United States, or chartered under the laws of another country doing business in this state, whose capital stock is represented by shares.

H.(1) It is the will of the Louisiana Legislature to ensure that Louisiana banks do not become the only corporations in the state subject to a corporate tax. Currently, the corporate tax paid by banks is the tax on bank stock provided for in this Section, which is paid in lieu of payment of state corporate income taxes pursuant to R.S. 47:287.11 et seq. Therefore, if state corporate income tax for corporations other than banks under R.S. 47:287.11 et seq. is repealed or reduced, the Louisiana Legislature shall provide a commensurate level of tax relief to banks paying tax under the provisions of this Section, while identifying a revenue source to meet the obligations of local governments to provide necessary services.

(2) Any action taken by the Louisiana Legislature to comply with the provisions of this Subsection shall not result in banks being subject to any new tax, fee, or charge that is not applicable to other corporations in the state.

(3) For purposes of this Subsection, "banks" or a "bank" means an institution insured by the Federal Deposit Insurance Corporation that is subject to taxation under this Section.

Amended by Acts 1966, No. 145, §1; Acts 1976, No. 704, §1, eff. Jan. 1, 1978; Acts 1984, No. 107, §1; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994; Acts 2004, No. 396, §1; Acts 2014, No. 135, §1; Acts 2014, No. 623, §1.



RS 47:1968 - Listing and assessing of bank stock; place

§1968. Listing and assessing of bank stock; place

The shares shall be assessed at the per centum of their valuation made by the assessing authorities to the shareholders at the domicile or location of the bank, banking company, firm, association or corporation, who appear as such upon the books, regardless of the domicile of the shareholders and regardless of any transfer not registered or entered upon its books. When any bank, banking company, firm, association or corporation engaged in the banking business operates a branch bank or banks, banking office or banking offices in any parish or parishes other than the parish of its legal domicile, its assessment shall be divided for state and local purposes, and the number of shares, or fractions thereof, to be assessed in each parish in which such bank and its branches are maintained shall be determined by the proportion which the capital stock assigned to each bank and branch of such bank shall bear to the whole capital stock; provided that in the event, for any reason it should be held by the courts that any portion of this Section is unconstitutional, such invalidity shall not affect the enforcement of the remainder of this Section, and all such banks shall then be assessed at the location or domicile of the main bank in the same manner as banks without branches for current and back taxes.

H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1969 - Listing and assessing of bank stock; branch banks

§1969. Listing and assessing of bank stock; branch banks

When any bank, banking company, firm, association, or corporation engaged in the banking business, chartered under the laws of this state, any other state, or the United States, or chartered under the laws of another country doing business in this state, shall operate a branch bank or banks, banking office or banking offices, in different municipalities wholly within the limits of the parish of its legal domicile, its tax assessment for state and local purposes may be assessed at its domicile or may be apportioned among the various municipalities in which such bank and its branch or branches are located in the proportion which the respective amount of deposits in such branches shall bear to the total deposits of such bank and its branches, the amount of deposits to be determined as of the thirty-first of December of the preceding year. This Section shall not affect, supersede, or modify other laws upon the same subject matter, but shall be supplementary thereto, and its exercise discretionary with the banks, banking companies, firms, associations, or corporations affected hereby.

Acts 2004, No. 396, §1; Acts 2006, No. 622, §8, eff. Dec. 11, 2006.



RS 47:1970 - Listing and assessing of real estate of banks

§1970. Listing and assessing of real estate of banks

The banking house and all real estate owned by any bank, banking company, firm, association or corporation shall be assessed directly to it in accordance with law at not to exceed its actual cash value, or whatever percentage thereof is determined upon by the tax commission for state assessment purposes, and the local taxing authorities for local purposes, without regard to the value of the property as shown on the statement of such bank, banking company, firm, association, or corporation, but such actual cash value or such percentage thereof as shall be equal and uniform with all other property of the same class. The real estate of any bank, banking company, firm, association, or corporation shall be assessed in the parish where it is located and the taxes paid in such parish.

All state or national banks are hereby required to make and furnish on or before the fifteenth day of February of each and every year, to the local assessor and to the tax commission, a duly authenticated statement similar to those made by them as above set out to the comptroller of the currency or to the commissioner of financial institutions, showing their condition at the close of business on the thirty-first day of December of the previous year. All state or national banks are also hereby required to furnish on or before the fifteenth day of February of each and every year to the tax commission a list of the real estate and the assessed value thereof, as shown upon the assessment rolls of the current year or upon last completed assessment rolls, certified as to the assessed value by the parish assessor of the parish or parishes where the real estate is located, owned by the bank as of the first of January of each year, or owned by any corporation, all the capital stock of which (except directors' qualifying shares, if any) is owned by the bank and all, or substantially all, the assets of which consist of real estate acquired for debt, or the building or buildings in which are located the main or branch banking house or houses of the bank, banking company, firm, association or corporation, or the land on which they are situated, which list, certified by the local assessor, shall be the basis for deduction of assessed value of real estate as hereinabove provided for.

H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1971 - Listing and assessing of bank stock and real estate; payment of tax; recovery from shareholders

§1971. Listing and assessing of bank stock and real estate; payment of tax; recovery from shareholders

All the taxes assessed against shares of stock shall be paid by the bank, banking company, firm, association, or corporation engaged in the banking business directly, and it shall be entitled to collect the amount thus paid from the shareholders or their transferees. The taxes on the shares of stock and real estate owned by any bank, banking company, firm, association, or corporation engaged in the banking business shall be collected in the same manner as the taxes on the other property of a like nature are collected. In the event any bank, banking company, firm, association, or corporation doing business in this state, chartered under the laws of the United States, this state, any other state, or chartered under the laws of another country is, by decision of the courts, held not to be liable to pay the taxes on the shares of the shareholders, then the taxes shall be collected from and paid by such shareholders, and each shareholder failing to pay the taxes may be proceeded against in the manner provided for the collection of taxes on movable property.

H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994; Acts 2004, No. 396, §1.



RS 47:1972 - Listing and assessing of bank stock and real estate; report by official

§1972. Listing and assessing of bank stock and real estate; report by official

The president, vice-president, cashier or assistant-cashier of any bank, banking company, firm, association or corporation engaged in the banking business shall furnish to the assessor, on or before the fifteenth day of February of each and every year, a complete sworn list of those who are carried on its books as shareholders.

Any president, vice-president, cashier, or assistant-cashier of any bank, banking company, firm, association or corporation engaged in the banking business who fails or refuses to comply with any of the above provisions shall be fined not less than fifty dollars nor more than five hundred dollars or imprisoned for not less than thirty days, nor more than one year.

H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1973 - To 1975 Repealed by Acts 1978, No. 613, 1.

§1973. §§1973 to 1975 Repealed by Acts 1978, No. 613, §1.



RS 47:1976 - Repealed by Acts 1976, No. 703, 2, eff. Jan. 1, 1978

§1976. Repealed by Acts 1976, No. 703, §2, eff. Jan. 1, 1978



RS 47:1977 - Assessment of pollution control equipment

§1977. Assessment of pollution control equipment

A. Pollution control facilities, as defined herein, located at new manufacturing establishments qualified for the exemption provided in Article X, Section 4(10) of the Louisiana Constitution, shall be valued as provided in this section.

B. "Pollution control facilities" means any equipment, building, machinery, device or appliance designed, constructed, installed and operated for the purpose of eliminating, preventing, or reducing industrial noise, air and water pollution.

C. The actual cash value of any certified pollution control facilities for assessment purposes shall be the actual net value which could be realized by their owner if the pollution control facilities were sold at a fair, voluntary sale, giving due account to depreciation and the condition of the particular pollution control facilities in question.

D. The Board of Commerce and Industry is authorized to adopt, upon certification by the Stream Control Commission of Louisiana or the Air Control Commission, rules and regulations for the certification of the approval of such pollution control facilities, and also to adopt other necessary rules and regulations for the administration of the provisions of this section.

Added by Acts 1973, No. 69, §1; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1978 - Listing and assessing of overflowed lands

§1978. Listing and assessing of overflowed lands

Whenever lands or other property are overflowed by the waters of the Mississippi River, or by the waters of any other river, lake, bayou, or backwater, the assessors within whose parishes such lands or other property may be situated, shall re-assess such lands or property for their actual cash value, and in so doing they shall specially take into consideration all the damages to the lands or property and the depreciation of the value of such land or property caused by the overflow. The assessors throughout the state shall make these reassessments whether the time fixed by law for filing assessment rolls has elapsed or not, and in case of re-assessments, as provided by this Section, the assessor shall prepare supplemental rolls of overflowed lands and other overflowed property, which they shall file in the manner provided by law for general assessment rolls; such re-assessment shall be subject to the same rights as to contest as to assessment generally.

H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1978.1 - Listing and assessing of land and property damaged or destroyed during a disaster or emergency declared by the governor

§1978.1. Listing and assessing of land and property damaged or destroyed during a disaster or emergency declared by the governor

A.(1) If lands or property, including buildings, structures, or personal property, are damaged, destroyed, non-operational, or uninhabitable due to an emergency declared by the governor or to a disaster or fire, the assessor or assessors within such parish shall assess such lands or property for the year in which damage has occurred at the percentage of fair market value provided in the Constitution of Louisiana by taking into consideration all the damages to the lands or other property, including obsolescence, and the depreciation of the value of such land or other property caused by the disaster, fire, or emergency described in this Section. Notwithstanding other provisions of law to the contrary, the assessor shall make these assessments whether the time fixed by law for filing assessment rolls has elapsed or not.

(2) The assessments provided for in this Section and in R.S. 47:1978 shall be completed no later than six months following the implementation of R.S. 47:1978 or this Section. The Louisiana Tax Commission shall grant the assessor an additional six months to complete the assessments referred to in R.S. 47:1978 or this Section upon a reasonable showing by the assessor that additional time is needed to complete the assessment of the property described in R.S. 47:1978 or this Section.

B. The assessor shall assess such damaged, destroyed, non-operational, or uninhabitable property in one of the following three manners:

(1) The assessments of such property shall be reflected on the general assessment roll if at the time lands and other property are damaged , destroyed, non-operational, or uninhabitable due to an emergency declared by the governor or due to a disaster or fire, the general assessment roll has not been certified by the assessor to the local board of review. The procedures for public inspection of the general assessment rolls, review of assessments by the board of review, and certification of the assessment rolls to the Louisiana Tax Commission shall be followed. The rolls shall be open for public inspection for a period of fifteen days, and the assessor shall advertise such public exposure dates and dates for board of review as provided for by existing law. If the dates provided for by existing law have expired, the assessor shall advertise new exposure dates and dates for the board of review even if those dates are not within the time period provided for by existing law.

(2) If, at the time such lands and other property are damaged , destroyed, non-operational, or uninhabitable due to an emergency declared by the governor or due to a disaster or fire, the general assessment rolls have already been certified by the assessor to the local board of review, the assessor shall prepare a supplemental roll of land or property damaged or destroyed as the result of the events described in this Section, which rolls shall be filed in the same manner as provided for in this Section for general assessment rolls, and such assessments shall be subject to the same rights as to contest as to assessments generally.

(3) If, after the filing of the assessment roll with the Louisiana Tax Commission, the assessor requests a change order as a result of the events described in this Section, such request for change order shall be signed by the assessor or his deputy and shall contain a declaration that the property owner agrees to the change in the assessment and that the property owner waives any right to further contest the correctness of the assessment. In the event the request for change order is not agreed upon by the assessor and the property owner, the assessor shall mail to the property owner the assessor's determination of the assessed value of the property. If the property owner is dissatisfied with the assessor's determination of assessed value, the property owner shall have fifteen days from the mailing of the notification by the assessor of the determination of assessed value to contest the assessment to the Louisiana Tax Commission. All decisions by the Louisiana Tax Commission are final unless appealed to the district court within fifteen days from the mailing of the decision of the Louisiana Tax Commission. If the assessor requests change orders in lieu of an original assessment roll or supplemental roll under this Section, the assessor shall submit an amended grand recap reflecting the changes in assessed values requested in such change orders.

C. The assessment provided for in this Section shall not be considered an implementation of the reappraisal and valuation provisions of Article VII, Section 18(F) of the Constitution of Louisiana, nor shall such assessment result in the adjustment of ad valorem tax millages pursuant to Article VII, Section 23 of the Constitution of Louisiana.

D. The provisions of this Section shall also apply to the Louisiana Tax Commission in the assessment of public service properties.

Acts 2005, 1st Ex. Sess., No. 66, §1, eff. Dec. 6, 2005; Acts 2006, 1st Ex. Sess., No. 31, §§1, 2, eff. Feb. 23, 2006; Acts 2006, No. 391, §1.



RS 47:1979 - Listing and assessment of certain property in which the assessor, a member of the Louisiana Tax Commission, or an immediate family member of either has an interest

§1979. Listing and assessment of certain property in which the assessor, a member of the Louisiana Tax Commission, or an immediate family member of either has an interest

A. Notwithstanding any other law to the contrary, a tax assessor and members of his immediate family as defined in R.S. 42:1102 may own property within the parish or district in the jurisdiction of the assessor. If a tax assessor or a member of his immediate family owns property within his jurisdiction, such assessor shall assess the property in accordance with all applicable provisions of law. For the purposes of this Section, "own" shall include a direct ownership, or ownership in part or through any legal entity. The tax assessor shall submit all such assessments to the Louisiana Tax Commission within thirty calendar days after the filing of the assessor's assessment roll with the Louisiana Tax Commission and the commission shall review those assessments for compliance with all applicable laws, rules, and regulations.

B. The members of the Louisiana Tax Commission shall file the same report required in R.S. 47:1979(A) and shall list the ownership of all property within the state owned by him or a member of his immediate family as defined in R.S. 42:1102 along with the assessment of such property shown on the appropriate assessment roll. The report shall be filed with the president of the Senate, the speaker of the House of Representatives and the Legislative Audit Advisory Council no later than December fifteenth of each calendar year. A copy of the report shall also be maintained with the reports the tax assessors of the state are required to file.

Acts 2003, No. 670, §1, eff. June 27, 2003; Acts 2004, No. 71, §1, eff. May 28, 2004.



RS 47:1980 - Repealed by Acts 1976, No. 703, §2, eff. Jan. 1, 1978.

§§1980-1986. Repealed by Acts 1976, No. 703, §2, eff. Jan. 1, 1978.



RS 47:1987 - Time when listing of property concluded

§1987. Time when listing of property concluded

A. The preparation and listing on the assessment lists of all real and personal property shall be completed by the assessor on or before the first day of July in each year. The Orleans Parish assessor shall complete the work of preparing and making up the assessment lists for the following calendar year on all real and personal property in the parish by the first day of August of each year. For the year 2006 only, because of the extraordinary circumstances due to Hurricane Katrina, the Orleans Parish assessor shall complete the work of preparing and making up the assessment lists for the year 2006 by December 31, 2005.

B.(1) Assessors shall provide notice to a taxpayer of the amount of the assessment of the taxpayer's property, including supplemental assessments pursuant to R.S. 47:1966, at the time and in the manner provided for in this Subsection:

(a) In any tax year in which property is reappraised and valued pursuant to Article VII, Section 18(F) of the Constitution of Louisiana.

(b) When the taxable assessment of the taxpayer's property for a tax year increases by fifteen percent or more from its assessment in the previous tax year.

(2) Taxpayers shall be provided notice of their assessment by mailing such information to the taxpayer at the same address to which the notice of tax due is sent by the collector of the taxes no later than the first day of the exposure period provided for by R.S. 47:1992. The actual mailing of the notice by the assessor shall constitute full compliance with this Subsection. The notice required pursuant to the provisions of this Subsection shall include the taxpayer's estimated property tax assessment and property value for the current year and the property tax assessment and property value for the previous year. The Louisiana Tax Commission shall design a notice which shall be used by all assessors throughout the state and which shall be of an appropriate size to clearly indicate to the taxpayer the change in the property's value.

(3)(a) Except as provided for in Subparagraph (3)(b) of this Paragraph, a taxpayer may rely on the assessment valuation mailed to him in the notice and such reliance shall be a defense against any claim for additional ad valorem property taxes, interest, and penalties on such property.

(b) The assessment valuation provided to the taxpayer may be changed to reflect an increase in assessment, including supplemental assessments pursuant to R.S. 47:1966, if the assessor shows that the taxpayer received written notice of such change at least thirty days before the last day for review by the appropriate board of review.

(4) All tax recipient bodies shall pay upon warrant of the assessor their share of the total expense for implementing the provisions of this Subsection each tax year based upon the proportion that the amount of their ad valorem tax levied for the immediate prior year bears to the total amount of the ad valorem taxes levied in such immediate prior year by all tax recipient bodies.

(5) The assessor may also provide notice to the taxpayer of his estimated property taxes due for the current year based upon the authorized and adopted millage rates in effect at either of the following times:

(a) At the end of the prior tax year.

(b) During the current tax year, if such millages are available.

(6) The provisions of this Subsection shall apply only to taxpayers that have taxable assessments and which are assessed by the assessor.

(7) The provisions of this Subsection shall not apply in the parish of Rapides.

Amended by Acts 1977, No. 382, §1, eff. July 10, 1977; Acts 1978, No. 1, §2, eff. May 3, 1978; Acts 2005, No. 496, §1, eff. Jan. 1, 2006; Acts 2005, 1st Ex. Sess., No. 26, §1, eff. Nov. 29, 2005; Acts 2006, No. 622, §8, eff. Dec. 11, 2006; Acts 2013, No. 154, §1, eff. June 7, 2013.



RS 47:1988 - Repealed by Acts 1972, Ex.Sess., No. 13, 1

§1988. Repealed by Acts 1972, Ex.Sess., No. 13, §1



RS 47:1989 - Review of appeals by tax commission

§1989. Review of appeals by tax commission

A. Within ten days of receipt of the assessment lists as certified by the local board of review, the tax commission shall conduct public hearings to hear real and personal property appeals of taxpayers, bona fide representatives of an affected tax-recipient body, or assessors, from the action of the board of review.

B. The Louisiana Tax Commission shall consider the appeal of any taxpayer, bona fide representative of an affected tax-recipient body, or assessor dissatisfied with the determination of a local board of review. All documents, except confidential forms as provided in R.S. 47:2327, filed in connection with any appeal shall be available for public inspection during the regular business hours of the Louisiana Tax Commission.

C. All such hearings shall be conducted in accordance with rules and regulations established by the tax commission.

D.(1) All decisions by the tax commission are final unless appealed to the district court within thirty days.

(2) The proceedings in such suit shall be tried by preference, whether or not out of term time1, at such time as fixed by the district court. No new trial or rehearing shall be allowed.

(3) Any appeal from a judgment of the district court shall be heard by preference within sixty days of the lodging of the record in the court of appeal. The appeal shall be taken thirty days from the date the judgment of the district court is rendered. If such appeal is timely filed, any amount of taxes that were paid under protest pursuant to R.S. 47:1856(E) shall remain segregated and invested pursuant to that Subsection and no bond or other security shall be necessary to perfect such appeal.

(4) In the event the supreme court grants a writ of certiorari, the court shall hear the appeal on the next regular docket of the court.

E. The assessment lists, together with any changes in connection therewith, shall be certified and returned to each assessor on or before October 15 of each year.

F. Within one hundred eighty days after receipt of a written protest from a public service property taxpayer, the Louisiana Tax Commission shall conduct public hearings to hear public service appeals of taxpayers, bona fide representatives of an affected tax recipient body, or assessors.

Amended by Acts 1972, Ex.Sess., No. 14, §1; Acts 1977, No. 384, §1, eff. July 10, 1977; Acts 1988, No. 588, §1, eff. July 14, 1988; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994; Acts 2000, 1st Ex. Sess., No. 74, §1, eff. April 17, 2000.

1As appears in enrolled bill.



RS 47:1989.1 - Appeals; assessors; reimbursement of expenses

§1989.1. Appeals; assessors; reimbursement of expenses

A.(1) When in the performance of his duty an assessor must defend the correctness of an assessment before the tax commission, and the tax commission or a reviewing court upholds the valuation of the assessor within ten percent of such valuation, each affected tax recipient body shall reimburse the assessor on a pro rata basis for the amount of the expense involved in defending the assessment.

(2) When in the performance of his duty an assessor must defend the legality of an assessment and the legality of the assessment is upheld, each affected tax recipient body shall reimburse the assessor on a pro rata basis for the amount of the attorney fees and expenses involved in defending the assessment.

B. Reimbursement shall be made by the officer or officers designated by law for the collection of the tax and shall be payable from the amount paid under protest and held pending the outcome of the suit pursuant to R.S. 47:2134 or from any taxes collected as a result of a final ruling or judgment upholding the assessment and prior to disbursal of the remaining balance to the affected tax recipient bodies. The pro rata amount paid by each tax recipient body shall be based on the amount of taxes collected, including municipal taxes. The assessor shall furnish the collecting officer or officers with an itemized expense voucher which shall include amounts appropriated solely for and directly in defense of the assessment being protested or appealed, which voucher shall include but not be limited to the expenses related to the employment of legal counsel and expert appraisers.

C. Repealed by Acts 2014, No. 751, §2, eff. June 19, 2014.

Acts 1991, No. 280, §1, eff. July 2, 1991; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994; Acts 2008, No. 857, §1, eff. July 9, 2008; Acts 2014, No. 751, §§1, 2, eff. June 19, 2014.



RS 47:1990 - Changes or corrections of assessments by tax commission

§1990. Changes or corrections of assessments by tax commission

The tax commission may change or correct any and all assessments of property for the purpose of taxation, in order to make the assessments conform to the true and correct valuation, not to exceed its actual cash value. Such change or correction may be made by the tax commission at any time before the taxes levied have actually been paid.

In order to correct or change any such assessment, it shall only be necessary for the tax commission to issue written instructions to the assessor to make the change upon the assessment roll, and in the event the assessment roll has been delivered to the tax collector, then to direct the tax collector to make such change upon the tax roll in his possession and to collect taxes according to such change. Whenever the tax commission shall make any change or correction in an assessment, it shall at the same time forward to the auditor a copy of the instructions furnished to the assessor or tax collector. A copy of these written instructions shall be forwarded by the tax commission to the taxpayer by registered mail, and such written instructions, together with the return receipt of the taxpayer therefor, shall be sufficient notice of such change.

The written instructions issued as above provided by the tax commission to the tax collector shall authorize him to collect all taxes according to such change and shall be his authority to make the necessary deduction or increase on his tax roll and in his settlement for taxes with the auditor.

H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1991 - Cancellation of erroneous or double assessments

§1991. Cancellation of erroneous or double assessments

A.(1) Upon a statement of the facts made under oath, verified and approved by the assessor of the parish or district in which the property is situated, that the assessment is a clerical error, or an erroneous or double assessment, or that the property is exempt by the Louisiana Constitution from taxation, the affidavit being accompanied by the rendition made by the taxpayer on such property for the current year, where the affidavit explains the clerical error; shows in detail the erroneous assessment; and shows the assessment number in the double assessment; the Tax Commission shall authorize and direct the collector to correct the assessment on the roll on file in his office. Additionally when such notification is issued, the Tax Commission shall authorize and direct the recorder of mortgages to change the inscription of the tax mortgage.

(2) When the correction of an assessment is related to an assessment for a closed business and the owner cannot be located by the assessor and the business is classified as inactive on the Louisiana Secretary of State Corporation Database, the affidavit required pursuant to the provisions of Paragraph (1) of this Subsection shall state that the correction of the assessment relates to a closed business which is classified as inactive and that the owner of the business cannot be located. The affidavit of the assessor need not be accompanied by the rendition of the taxpayer required in Paragraph (1) of this Subsection in order for the Tax Commission to authorize and direct a correction to the assessment on the tax roll.

B. If the property erroneously assessed be owned by the state or any of its agencies or political subdivisions, including any town or municipality, it shall not be necessary to secure the verification and approval of the assessor of the parish or district, but a statement of the facts by an authorized officer, under oath, shall be sufficient.

C. In case property erroneously assessed has been sold for taxes and adjudicated to a third party, the Tax Commission auditor shall authorize and direct the recorder of mortgages to cancel the sale. In case, however, the property has been bid in for adjudication to the state, the register of the State Land Office shall cancel the sale upon his records and direct the recorder of mortgages to cancel the act or deed of adjudication upon his records.

Amended by Acts 1970, No. 71, §1; Acts 1984, No. 256, §1; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994; Acts 2012, No. 554, §1.



RS 47:1992 - Inspection of assessment lists; notification and review of assessments by board of review; hearing officers

§1992. Inspection of assessment lists; notification and review of assessments by board of review; hearing officers

A.(1)(a) After each assessor has prepared and made up the lists showing the assessment of immovable and movable property in and for his parish or district, his lists shall be exposed daily for inspection by the taxpayers and other interested persons for the period provided for in Subsection F of this Section. Each assessor shall give notice of such exposure for inspection in accordance with rules and regulations established by the Louisiana Tax Commission.

(b)(i) Except as provided for in Item (b)(ii) of this Subparagraph, a taxpayer may rely on the assessment shown in the list and such reliance shall be a defense against any claim for additional ad valorem property taxes, interest, and penalties on such property.

(ii) The assessment shown on the list may be changed to reflect an increase in assessment, including supplemental assessments pursuant to R.S. 47:1966, if the assessor shows that the taxpayer received written notice of such change at least thirty days before the last day for review by the appropriate board of review.

(iii) The provisions of Items (i) and (ii) of this Subparagraph shall not apply in the parish of Rapides.

(2) A property owner or authorized agent of the property owner may make a written request for notice of the current year's assessment of the property of which he is the owner; however, such request shall be made no sooner than the first day of June of that year, and such request shall be received by the assessor of the parish or district in which the property is located no later than June fifteenth of that same year. The authorized agent of the taxpayer shall provide with the request for the assessment, written authorization from the taxpayer for that agent to act as the authorized agent of the taxpayer in the request of the notice of an assessment. The property owner shall provide to the assessor at the time of the mailing of the notice, appropriate means for the return of the notice such as a self-addressed stamped envelope of sufficient size and adequate postage to hold the notice requested. The assessor, at no cost to him, shall deliver to the property owner through the means provided by the property owner a written notice of the assessed value of the property no later than the close of business on the third day for inspection of the assessment lists as provided for in Subsection F of this Section. However, the failure to provide the written notice provided in this Paragraph shall not result in any extension of time for an appeal of assessment.

B.(1) Except as provided for in Paragraph (2) of this Subsection, after the lists of each assessor have been exposed for inspection for the period provided for in Subsection F of this Section, the lists as changed by each assessor shall be certified to the board of review within three days, which board shall conduct public hearings for all persons or their representatives desiring to be heard on the assessments of immovable and movable property. Notice of such public hearings shall be given by each assessor in accordance with rules and regulations established by the Louisiana Tax Commission.

(2) In Orleans Parish, after the list of the assessor has been exposed for inspection for the period provided for in Subsection G of this Section, the assessor shall certify the list as changed by the assessor and shall submit such list to the board of review by October first of each year. The board of review shall conduct public hearings for all persons or their representatives desiring to be heard on the assessments of immovable and movable property. Notice of public hearings shall be given by the Orleans Parish assessor in accordance with rules and regulations established by the Louisiana Tax Commission.

C. The board of review shall consider the written or oral complaint of any person desiring to be heard who has timely filed the report or reports as required by Chapter 6 of Subtitle III of this Title, R.S. 47:2301 et seq., and who has provided to the board of review at least seven days prior notice either through appearing in person at the board of review's office or by filing such complaint by means of certified mail which shall be received at the board office no later than seven days prior to the public hearing or by facsimile transmission to the board office which shall be received at the board office no later than seven days prior to the public hearing. Contrary provisions of law notwithstanding, the written or oral complaint of any bona fide representative of an affected tax recipient body shall be considered by the board of review provided such representative has provided notice to the board in the manner provided in this Section and has furnished the owner's name and address, a description of each property contested, and the assessment number of each property contested. Nothing contained herein shall be construed to authorize a tax recipient body to challenge the assessment of all property within its taxing jurisdiction in a single complaint. The validity of each assessment shall be determined on its own merits using recognized appraisal techniques. The board of review may make a determination to increase or decrease the assessment of immovable or movable property made by the assessor in accordance with the fair market or use valuation determined by the board.

D. All determinations by the board of review shall be final unless appealed to the tax commission. Any taxpayer or assessor dissatisfied with the determination of the board of review may appeal to the tax commission in accordance with rules and regulations established by the tax commission.

E. On the fifteenth day after the board of review shall have commenced the public hearings as provided herein, the assessment lists, together with any changes in connection therewith, shall be certified and sent to the tax commission within three days.

F. Except in the parish of Orleans, the period for inspection of the assessment lists as provided for in this Section in each parish shall, for the tax year beginning 1990 and in every tax year thereafter, be a period of fifteen days, beginning no earlier than August fifteenth and ending no later than September fifteenth. Beginning in tax year 2013 and in every tax year thereafter, the period for inspection of the assessment lists in Orleans Parish shall be for a period of thirty-two calendar days, beginning no earlier than July fifteenth and ending no later than August fifteenth of each year.

G. Notwithstanding any provision of law to the contrary, the procedure for inspection of assessment lists in Orleans Parish shall be as follows:

(1) The assessor shall prepare and make up the lists showing the assessment of immovable and movable property in Orleans Parish. Beginning in tax year 2013 and in every tax year thereafter, the lists shall be exposed daily, except Saturday, Sunday, and legal holidays, for inspection by the taxpayers and other interested persons during the period of July fifteenth through August fifteenth of each year unless August fifteenth falls on a weekend or a legal holiday, when the period shall extend until the next business day. The assessor shall give notice of such exposure for inspection in accordance with rules and regulations established by the Louisiana Tax Commission. On or before October first of each year, the assessor shall certify his rolls to the board of review.

(2)(a) The board of review shall consider all written complaints in which the taxpayer has timely filed the reports as required by R.S. 47:2301 et seq., and R.S. 47:2321 et seq., and which have been:

(i) Filed on the complaint form provided by the board, through the office of the assessor.

(ii) Completed in conformity with the requirements of the board of review.

(iii) Received by the office of the assessor, no later than three business days after the last date on which the lists are exposed.

(b) Any complaints received by the assessor's office shall be forwarded to the board of review within ten business days after the last date in which written complaints are received.

(3) The board of review shall convene hearings on or before September fifteenth. The board may appoint one or more board members as hearing officers, who may conduct all required public hearings of the board with or without the presence of the other members, provided that no final action may be taken unless a quorum of the board of review is present. The board may make a determination to increase or decrease the assessment of real or personal property made by the assessor in accordance with the fair market or use valuation as determined by the board.

(4) The board of review shall certify the assessment list to the Louisiana Tax Commission on or before October twentieth of each year.

Amended by Acts 1977, No. 383, §1, eff. July 10, 1977; Acts 1981, No. 455, §1, eff. July 18, 1981; Acts 1983, No. 75, §1, eff. June 17, 1983; Acts 1987, No. 865, §1, eff. July 20, 1987; Acts 1988, No. 588, §1, eff. July 14, 1988; Acts 1989, No. 36, §1, eff. Aug. 1, 1989; Acts 1989, No. 314, §1; Acts 1989, 2nd Ex. Sess., No. 12, §1, eff. July 24, 1989; Acts 1991, No. 154, §1, eff. July 2, 1991; Acts 1991, No. 289, §14; Acts 1991, No. 803, §1, eff. July 22, 1991; Acts 1995, No. 450, §1; Acts 1999, No. 1096, §1; Acts 2003, No. 670, §1, eff. June 27, 2003; Acts 2005, No. 496, §1, eff. Jan. 1, 2006; Acts 2005, 1st. Ex. Sess., No. 51, §1, eff. Jan. 21, 2006; Acts 2006, No. 391, §1; Acts 2006, No. 622, §§8 and 9, eff. Dec. 11, 2006; Acts 2009, No. 323, §1, eff. July 6, 2009; Acts 2010, No. 676, §1, eff. June 29, 2010; Acts 2013, No. 72, §1, eff. June 15, 2013.



RS 47:1992.1 - Period for inspection of assessment lists in Jefferson Parish

§1992.1. Period for inspection of assessment lists in Jefferson Parish

Notwithstanding any law to the contrary, effective July 1, 2009, and in every tax year thereafter, in the parish of Jefferson the period for inspection of the assessment lists as provided in R.S. 47:1992 shall be fifteen calendar days beginning no earlier than August first and ending no later than September fifteenth.

Acts 2009, No. 323, §1, eff. July 6, 2009.



RS 47:1993 - Preparation and filing of rolls by assessor

§1993. Preparation and filing of rolls by assessor

A.(1) As soon as the assessment lists have been approved by the parish governing authorities as boards of reviewers, the assessors shall prepare the assessment rolls in triplicate after which one copy shall be delivered to the tax collector, one copy to the Louisiana Tax Commission, one copy to the recorder of mortgages, and two copies of the grand recapitulation sheet to the legislative auditor.

(2) If an assessor uses electronic data processing equipment to prepare the assessment rolls, the assessment data produced shall be made available upon request in a useable electronic media. The assessors shall prepare any such electronic assessment roll made available to tax collectors in American Standard Code for Information Interchange (A.S.C.I.I.) and may charge the tax collector a fee for preparing such information. This fee shall not exceed the actual cost of reproducing a copy of the assessment data in a useable electronic media and may be based upon the amount of data reproduced, any costs associated with converting to A.S.C.I.I., the amount of time required to reproduce the data, and any office supplies utilized in compiling and reproducing the data.

(3) The assessors shall prepare said rolls by parish, school board, police jury, levee district, special district and by any other recipients of ad valorem taxes, except by municipality. If any municipality requests such a roll, the assessor shall be required to prepare such a roll; however, the assessor's salary and expense fund shall be reimbursed by the municipality in accordance with R.S. 47:1993.1(C).

(4) If any municipality prepares its own tax rolls and assessment lists, upon approval of these rolls and/or lists by the parish governing authorities as boards of reviewers, each municipality shall prepare and submit to the Louisiana Tax Commission and the legislative auditor an annual statement of its millage rates and assessed valuation of property within its respective jurisdiction.

B. The assessors of the parishes of this state shall not file and deposit with the tax collector of their respective parishes the assessment rolls of any current year until the collector shall present a receipt or quietus from the auditor and the parish governing authority that all state and parish taxes assessed on the rolls of the preceding year have been paid or accounted for. If the tax collector is unable to present this receipt or quietus, the assessor shall immediately notify the auditor, the governing authority, and the tax commission of his completion of the assessment rolls of his parish and of his inability to file them by reason of the tax collector not having obtained the required quietus. Any assessor who shall violate the provisions of this Paragraph shall forfeit any and all commissions to which he may be entitled from parish or state for his labors in making and writing the assessment rolls.

C. The assessors shall secure the approval of the tax commission before filing their assessment rolls with the tax collector, and the tax commission may instruct all tax collectors not to receive from the assessor any assessment roll or collect any taxes thereon without the written consent of the tax commission. The tax commission may require the assessors to take an oath in a form to be prescribed by the tax commission declaring that he has complied with its instructions.

D.(1) Each tax assessor shall complete and file the tax roll of his parish on or before the fifteenth day of November in each calendar year. The officer having custody of the assessor's salary and expense fund shall withhold from the assessor's salary five dollars for each day of delay in the filing of the roll after such date.

(2) In accordance with the provisions of Article VII, Section 25(F) of the Constitution of Louisiana, tax rolls for 2005 and tax rolls for 2006 for Orleans shall be completed and filed on or before March 31, 2006, except that the tax rolls for 2005 for the parish of St. Bernard shall be completed and filed on or before June 30, 2006. Nothing in this Subsection shall prohibit the completion and filing of tax rolls prior to those dates.

E. Filing in the recorder's office shall be full notice to each taxpayer, and to each other person whom it may in any manner concern, that the listing, assessment, and valuation of the taxable property has been completed, that the rolls are on file in the sheriff's or tax collector's office and in the office where the mortgage records are kept and that the taxes are due and collectible, as provided by law.

F. The act of depositing the rolls by the assessor in the office where the records of the parish are kept, shall be deemed prima facie evidence that the assessment has been made and completed in the manner provided by law. No injunction shall be issued by any court to prevent any assessor from depositing the rolls. In the suit of any taxpayer testing the correctness of his or their assessments before any court of competent jurisdiction, the decision of such shall only affect the assessment of the person or persons in such suit, and shall in no manner affect or invalidate the assessment of any other person or property appearing upon the tax rolls.

G. From the day the roll is filed in the recorder's office, it shall act as a lien upon each specific piece of real estate thereon assessed, which shall be subject to a legal mortgage after the thirty-first day of December of the current year for the payment of the tax due on it, but not for any other tax, which mortgage shall prime and outrank all other mortgages, privileges, liens, encumbrances or preferences, except tax rolls of previous years.

H. The recorder of mortgages shall keep the roll delivered to him among the record books of his office, and it shall be a part of the record of such office. He shall index the tax roll in the current mortgage book under the head of "tax roll" and no further record thereof shall be necessary; however, the failure of the recorder of mortgages to mark the tax rolls "filed" or to index them shall in no way prejudice the rights of the state or any parish or municipal corporation.

Acts 1981, No. 431, §1; Acts 1982, No. 522, §1, eff. July 22, 1982; Acts 1988, No. 260, §1; Acts 1990, No. 830, §1; Acts 1991, No. 124, §1; Acts 2001, No. 1102, §10; Acts 2005, 1st Ex. Sess., No. 66, §1, eff. Dec. 6, 2005; Acts 2006, No. 622, §8, eff. Dec. 11, 2006.



RS 47:1993.1 - Additional duties of assessors; deposit of funds; reimbursement of costs by municipalities

§1993.1. Additional duties of assessors; deposit of funds; reimbursement of costs by municipalities

A. The requirements of R.S. 47:1957(A) and R.S. 47:1993(A) shall be deemed to be additional duties and obligations of the various assessors' offices.

B. Any funds received from any municipality for reimbursement of costs incurred by the assessor in the preparation of any listings and/or rolls shall be deposited into the assessor's salary and expense fund and shall not constitute additional income or salary to the assessor.

C. If any municipality requests a listing or roll of the assessor, the assessor shall be entitled to demand and receive from such municipality reimbursement to the assessor's salary and expense fund in an amount not to exceed one dollar per listing for the first five thousand listings. For each listing greater than five thousand, there shall be an additional reimbursement not to exceed fifty cents per listing. However, in each parish the assessor may be entitled to a reimbursement to the assessor's salary and expense fund, in an amount to be determined by the assessor but in no case to exceed the provisions of this Subsection.

Added by Acts 1982, No. 522, §1, eff. July 22, 1982; Acts 1983, No. 293, §1; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:1994 - To 1996 Repealed by Acts 1977, No. 382, 2, eff. July 10, 1977.

§1994. §§1994 to 1996 Repealed by Acts 1977, No. 382, §2, eff. July 10, 1977.



RS 47:1997 - Filing of rolls, payment of taxes, and sale of property for delinquent taxes

§1997. Filing of rolls, payment of taxes, and sale of property for delinquent taxes

A. Beginning with the year 1963, on or before the fifteenth day of October of each year, copies of the rolls showing the final assessment of real and personal property shall be sent to the city and state tax collector for the parish of Orleans, the state comptroller, the recorder of mortgages for the parish of Orleans, and the director of finance of the city of New Orleans. The collection of taxes shall begin on the first day of January of the year for which such taxes are levied. Said taxes may be paid in two equal installments payable, respectively, in January and May of each year beginning with the year 1964, provided that the taxpayer shall pay one-half of said taxes during the month of January. Unless the taxpayer during the month of January shall pay all real estate, personal, and public utilities taxes on property owned by him in the parish of Orleans or one-half thereof, as hereinabove provided, the entire amount of such taxes shall become delinquent on the first day of February, and said taxes shall bear ten percent per annum delinquent penalty from the date of delinquency until paid. If a second installment is elected as hereinabove provided, it shall be delinquent on the last day of May and shall bear the ten percent per annum delinquent penalty from the date of delinquency until paid. On the thirty-first day of December of each year, commencing with December 31, 1963, the director of finance of the city of New Orleans, under such regulations as may be prescribed by the city council, shall forthwith proceed to advertise and sell for delinquent taxes the real estate and public utilities upon which taxes are delinquent and shall also proceed to enforce the collection of delinquent personal property taxes. The proceedings by the director of finance for the enforcement of the payment of delinquent real estate, personal property, and public utilities taxes shall be in the manner and form as now provided by law.

B. Beginning with the year 1971, on or before the fifteenth day of October of each year, copies of the rolls showing the final assessment of real and personal property shall be sent to the city and state tax collector for the parish of Orleans, the state comptroller, the recorder of mortgages for the parish of Orleans, and the director of finance for the city of New Orleans. The collection of taxes shall begin on the first day of January of the year 1972, and for each year thereafter, for which such taxes are levied. Beginning with the year 1972, the entire amount of such taxes shall become delinquent on the first day of February and said taxes shall bear ten percent per annum delinquent penalty from the date of delinquency until paid. On the thirty-first day of December of each year, commencing with December 31, 1972, the director of finance of the city of New Orleans, under such regulations as may be prescribed by the city council, shall forthwith proceed to advertise and sell for delinquent taxes the real estate and public utilities upon which taxes are delinquent and shall also proceed to enforce the collection of delinquent personal property taxes. The proceedings by the director of finance for the enforcement of the payment of delinquent real estate, personal property, and public utilities taxes shall be in the manner and form as now provided by law.

C. For tax year 2006 only, copies of the rolls showing the final assessment of real and personal property shall be sent to the city and state tax collector for the parish of Orleans, the state comptroller, the recorder of mortgages for the parish of Orleans, and the director of finance for the city of New Orleans on or before January 30, 2006. The collection of taxes shall begin as soon thereafter as practicable, and the entire amount of such taxes shall be paid on or before the thirtieth day of April 2006, and said taxes shall bear ten percent per annum delinquent penalty thereafter until paid.

Amended by Acts 1959, No. 125, §1; Acts 1962, No. 316, §1; Acts 1970, No. 69, §1; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994; Acts 2005, 1st Ex. Sess., No. 51, §1, eff. Jan. 21, 2006; Acts 2006, No. 391, §1; Acts 2006, No. 622, §8, eff. Dec. 11, 2006.



RS 47:1997.1 - Reimbursement of costs by governing bodies that receive ad valorem taxes; Orleans Parish

§1997.1. Reimbursement of costs by governing bodies that receive ad valorem taxes; Orleans Parish

A. Each tax recipient governing body that receives a portion of ad valorem taxes shall reimburse the director of finance for the city of New Orleans the cost of collections for ad valorem taxes.

B. The collection cost charged to each tax recipient governing body for the reimbursement of expenses associated with the collection of ad valorem taxes shall not exceed two percent.

C. The collection cost charged will be deducted by the director of finance for the city of New Orleans from each tax recipient governing bodies' proportionate share of ad valorem taxes. The proceeds received from the collection charge shall be deposited into the general fund for the city of New Orleans.

Acts 2005, No. 254, §1, eff. June 29, 2005.



RS 47:1998 - Judicial review; generally

§1998. Judicial review; generally

A.(1)(a) Any taxpayer or bona fide representative of an affected tax-recipient body in the state dissatisfied with the final determination of the Louisiana Tax Commission under the provisions of R.S. 47:1989 shall have the right to institute suit within thirty days of the entry of any final decision of the Louisiana Tax Commission in the district court for the parish where the Louisiana Tax Commission is domiciled or the district court of the parish where the property is located contesting the correctness of assessment. Any taxpayer who owns property assessed in more than one parish may institute this suit in either the district court for the parish where the tax commission is domiciled or the district court of any one of the parishes in which the property is located and assessed, provided at least twenty-five percent of the parishes where the property is located are named in the suit. However, if at least twenty-five percent of the parishes are not named in the suit, then suit must be filed in the parish where the property is located.

(b)(i) The proceedings in such suit shall be tried by preference, whether or not out of term time1, at such time as fixed by the district court. No new trial or rehearing shall be allowed.

(ii) Any appeal from a judgment of the district court shall be heard by preference within sixty days of the lodging of the record in the court of appeal. The appeal shall be taken thirty days from the date the judgment of the district court is rendered. If such appeal is timely filed, any amount of taxes that were paid under protest pursuant to R.S. 47:1856(E) shall remain segregated and invested pursuant to that Subsection and no bond or other security shall be necessary to perfect such appeal.

(iii) In the event the supreme court grants a writ of certiorari, the court shall hear the appeal on the next regular docket of the court.

(2) Any taxpayer who has filed suit under this provision and whose taxes have become due shall pay such taxes under protest and shall cause to issue notice to the officer designated by law for the collection of such tax under the provisions of R.S. 47:2134(B), and shall cause service of process to be made on the Louisiana Tax Commission as the officer designated by law to assess the property as provided for in R.S. 47:2134(B). However, the portion of taxes that is not in dispute shall be paid without being made subject to the protest.

B.(1) Any taxpayer or bona fide representative of an affected tax-recipient body in the state shall have the right to institute suit in either the district court for the parish where the tax commission is domiciled or the district court of the parish where the property is located, for the purpose of contesting the correctness or legality of any change in assessment made against the property under written instructions of the tax commission, pursuant to R.S. 47:1990, which suits must be instituted within thirty days after the date of the written instructions of the tax commission ordering the change.

(2) Any taxpayer who owns property assessed in more than one parish may institute this suit in either the district court for the parish where the tax commission is domiciled or the district court of any one of the parishes in which the property is located and assessed, provided at least twenty-five percent of the parishes where the property is located are named in the suit. However, if at least twenty-five percent of the parishes are not named in the suit, then suit must be filed in the parish where the property is located.

(3) Any taxpayer in the state who has filed suit under these provisions and whose taxes have become due shall pay said taxes under protest and shall cause to issue a notice to the officer designated by law for the collection of such tax under the provisions of R.S. 47:2134(B), and shall cause service of process to be made on the Louisiana Tax Commission as provided for in R.S. 47:2134(B). However, the portion of taxes that is not in dispute shall be paid without being made subject to the protest.

C. The assessor shall bring suit, when necessary to protect the interest of the state, and shall also have the right of appeal and such proceedings shall be without cost to him or the state; however, prior to the initiation of a lawsuit against a taxpayer who is suspected of concealing property from assessment, the assessor shall provide written notice to the governing body of the taxing authority the tax revenues of which are the subject of the lawsuit.

D. In all suits relating to property taxes the judge shall hear and try such cases without delay, in chambers if necessary, without cost to the reviewers or the assessors.

E. The plea of estoppel shall never be allowed by the courts of this state in matters of local or municipal assessments where there are radical defects in the proceedings leading up to such local assessments, but such plea shall have full effect as against mere subsequent irregularities or informalities therein where no protest has been made thereto, provided that nothing contained in this Subsection shall apply to the levying of taxes for the security of any issuance of bonds.

F. If the assessed valuation finally determined under this Section is greater than the taxpayer's own assessed valuation, the court shall enter judgment against the taxpayer for the additional taxes due together with interest at the actual rate earned on the money paid under protest in the escrow account during the period from the date of notice of intention to file suit for recovery of taxes pursuant to R.S. 47:2134(B) until paid. If the taxpayer prevails in his suit to recover taxes paid under protest, the appropriate amount of taxes shall be refunded to the taxpayer together with interest at the rate set forth above during the period from the date of payment until the date of such refund.

G. If all appeal delays have run, and a determination of the Louisiana Tax Commission and a judgment of a court of competent jurisdiction has become final upholding an assessment, and a taxpayer institutes another suit to contest the correctness of the same assessment valuation in subsequent years when there has been no change affecting the value of the assessed property and when the suit is frivolous as provided for in Code of Civil Procedure Article 2164, the taxpayer shall pay reasonable attorney fees, expert fees, and costs incurred by the assessor in defending the subsequent suit contesting the assessment, if the determination of the Louisiana Tax Commission and the judgment of a court of competent jurisdiction becomes final upholding the assessment in full.

Amended by Acts 1980, No. 601, §1, eff. July 23, 1980; Acts 1982, No. 609, §1; Acts 1986, No. 540, §1; Acts 1988, No. 588, §1, eff. July 14, 1988; Acts 1988, No. 719, §1; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994; Acts 1995, No. 53, §1, eff. July 1, 1995; Acts 1995, No. 272, §1, eff. July 1, 1995; Acts 2000, 1st Ex. Sess., No. 74, §1, eff. April 17, 2000; Acts 2001, No. 1149, §1; Acts 2003, No. 791, §2, eff. July 30, 2003 Acts 2003, No. 792, §2, eff. July 27, 2003; Acts 2004, No. 461, §3, eff. July 1, 2006; Acts 2006, No. 390, §1; Acts 2009, No. 511, §1; Acts 2010, No. 926, §1.

1As appears in enrolled bill.



RS 47:1998.1 - Power to employ counsel

§1998.1. Power to employ counsel

The Louisiana Tax Commission and any assessor who is a party to such proceedings instituted pursuant to this Subtitle are authorized to employ private counsel to assist in the collection of any taxes, penalties, or interest due under this Subtitle, and to represent them in any proceeding instituted by a taxpayer pursuant to this Subtitle. Notwithstanding any provision in this Chapter to the contrary, the employment of private counsel by the Louisiana Tax Commission shall not be on a contingency fee basis or any other basis dependent on the outcome of the matter.

Acts 2000, 1st Ex. Sess., No. 74, §1, eff. April 17, 2000; Acts 2008, No. 857, §1, eff. July 9, 2008.



RS 47:1999 - Repealed by Acts 1980, No. 601, 3, eff. July 23, 1980.

§1999. §§1999, 2000. Repealed by Acts 1980, No. 601, §3, eff. July 23, 1980.



RS 47:2051 - PAYMENT AND COLLECTION

CHAPTER 4. PAYMENT AND COLLECTION

PART I. TAX COLLECTORS

§2051. Tax collectors designated

The sheriffs of the several parishes of the state, the parish of Orleans excepted, shall be ex-officio collectors of state and parish taxes. There shall be one state tax collector for the city of New Orleans who shall be elected, at the time provided for the election of parochial officials, for the term of four years.

The tax collectors shall be the collectors of all parish and district taxes and shall have the same power to enforce the collection of parish taxes as to enforce the collection of state taxes.

The office of each tax collector shall be at the seat of the parish government; provided that the tax collector for the parish of Jefferson may maintain on the east banks of the Mississippi River, in said parish, an office for the collection of taxes, the expenses of maintaining said office to be paid by the parish of Jefferson.

H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:2051.1 - Ouachita Parish; collection of municipal taxes

§2051.1. Ouachita Parish; collection of municipal taxes

A. The sheriff and tax assessor of Ouachita Parish and the governing authority of the municipality of Monroe, West Monroe, Richwood, or Sterlington may enter into an agreement which, if entered into by all three parties, shall authorize the sheriff to collect ad valorem taxes, charges, fees, and any amounts carried on the tax roll of the respective municipality.

B. Any such agreement shall include all of the following:

(1) A statement of the taxes, charges, fees, or other amounts which are to be collected by the sheriff pursuant to the agreement.

(2) Provision for the respective responsibilities or duties of the assessor and the sheriff with respect to such collections.

(3) Provision for the remittance to the municipality of funds collected and for compensation of the sheriff and tax assessor.

(4) A statement of any authority granted to the sheriff to enforce the collection of taxes and other amounts past due. Such statement may include:

(a) Provision for collection of taxes and other amounts which are delinquent or past due and owing to the municipality at the time the parties enter into the agreement.

(b) Provision for the method of enforcement of collection which may include any procedure authorized by law for the enforcement of collection of delinquent parish taxes.

(c) Provision for the sale of property and the remittance of the proceeds of the sale to the municipality.

(d) Provision for the transfer to the municipality of property which fails to sell.

C. A municipality may enter into an agreement authorized by this Section only after the question of entering into such an agreement has been given a public hearing.

Acts 1997, No. 1044, §1.



RS 47:2051.2 - Livingston Parish; collection of municipal taxes

§2051.2. Livingston Parish; collection of municipal taxes

A. The sheriff and tax assessor of Livingston Parish and the governing authority of the city of Denham Springs may enter into an agreement which, if entered into by all three parties, shall authorize the sheriff to collect ad valorem taxes, charges, fees, and any amounts carried on the tax roll of the municipality.

B. Any such agreement shall include all of the following:

(1) A statement of the taxes, charges, fees, or other amounts which are to be collected by the sheriff pursuant to the agreement.

(2) Provision for the respective responsibilities or duties of the assessor and the sheriff with respect to such collections.

(3) Provision for the remittance to the municipality of funds collected and for compensation of the sheriff and tax assessor.

(4) A statement of any authority granted to the sheriff to enforce the collection of taxes and other amounts past due. Such statement may include:

(a) Provision for collection of taxes and other amounts which are delinquent or past due and owing to the municipality at the time the parties enter into the agreement.

(b) Provision for the method of enforcement of collection which may include any procedure authorized by law for the enforcement of collection of delinquent parish taxes.

(c) Provision for the sale of property and the remittance of the proceeds of the sale to the municipality.

(d) Provision for the transfer to the municipality of property which fails to sell.

C. The governing authority of the city of Denham Springs may enter into an agreement authorized by this Section only after the question of entering into such an agreement has been given a public hearing.

Acts 1999, No. 1106, §1.



RS 47:2052 - Oath and execution of bond

§2052. Oath and execution of bond

A. Every tax collector shall, before entering upon the duties of his office, take and subscribe to the oath of office prescribed by the constitution and laws of the state, and file the same with the legislative auditor.

B. The tax collector of the several parishes, the parishes of Orleans and East Baton Rouge excepted, shall, before commencing the discharge of their duties give bond for their term of office as provided in R.S. 13:5550 and 13:5551 in a sum which shall be one thousand dollars over the full amount of the state and parish taxes levied according to the last filed assessment roll of the parish; provided that in no parish shall the bond exceed twenty thousand dollars. The bond of the tax collector shall be conditioned on: the diligent collection of all taxes listed and assessed in his parish; an oath before a clerk of court or notary public as to all delinquent taxes that he has not been able to collect such taxes; the punctual sale of property to pay all delinquent taxes; the faithful and prompt payment into the state treasury of all taxes collected by him, less his lawful commission; and the performance of such other duties as may be prescribed by law.

C. The fidelity and faithful performance bond or bonds to be furnished by the tax collector for the city of Baton Rouge and the parish of East Baton Rouge shall be in the amount of three hundred thousand dollars, and shall cover the sheriff and all deputies and employees handling tax funds. The reasonable and necessary premiums to be paid for the bond or bonds provided herein for the tax collector of the city of Baton Rouge and the parish of East Baton Rouge shall be paid on a pro rata basis by the political subdivisions for which the sheriff serves as ex officio tax collector and the proceeds of any forfeiture of the bond or bonds shall be paid in the same ratio and on the same basis.

D. The bond to be executed by the state tax collector in the city of New Orleans shall be one hundred thousand dollars, subject to being increased as provided in Subsection B hereof. The reasonable and necessary premiums to be paid for the bond provided herein for the tax collector of New Orleans shall be payable out of the salary and expense fund provided for the office of state tax collector for the city of New Orleans.

E. The bond to be executed by the state tax collector for the city of New Orleans shall be approved by the governor. The bond or bonds for the state tax collector for the city of New Orleans, and the parish of East Baton Rouge and the city of Baton Rouge shall be recorded in the mortgage office or records of the parish of Orleans and East Baton Rouge respectively, and in all other parishes in which the principal owns real estate, and shall operate as a legal mortgage upon all real estate of the principal therein; and shall be conditioned that the principal shall: carefully, impartially and diligently collect all taxes assessed therein; punctually sell property to pay all delinquent taxes, faithfully and promptly pay into the state treasury all taxes collected by him, and do and perform such other duties as are or may be prescribed by law.

Amended by Acts 1972, No. 298, §2; Acts 1974, No. 406, §2; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:2053 - Failure to give bond

§2053. Failure to give bond

The auditor shall not recognize any tax collector until his bond and oath of office are filed in the auditor's office and his bond recorded in the mortgage office of the parish for which he is appointed. In case any collector fails, refuses, or neglects to give bond and security, as required, within thirty days after date of his appointment, his office shall be deemed vacant, and such vacancy shall be filled by the governor, by and with the advice and consent of the senate, if the senate be in session; if not, then the appointment shall continue until the adjournment of the next meeting of the legislature, or until a successor is appointed and qualified, but such an appointment shall not exonerate the collector failing to qualify from any liabilities incurred by him.

Any tax collector or person collecting or attempting to collect any taxes in the state or in any parish without having been duly qualified and having given bond in accordance with R.S. 47:2052, or without having lawful authority so to do, shall be subject to a fine of not less than one thousand dollars nor more than five thousand dollars, and to be imprisoned not less than two or more than five years at hard labor. It shall be the duty of the Attorney General in New Orleans and of district attorneys of other parishes in the state, upon information from the auditor or from the president of the police jury, to prosecute all such cases in their respective parishes or districts. A fee of fifty dollars upon each conviction shall be paid to the attorney prosecuting.

H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:2054 - Actions on bond

§2054. Actions on bond

Whenever any tax collector fails to pay over parish taxes collected by him within thirty days after being required to do so by the police jury or other parochial authority by a written demand served by any constable of the parish, the police jury or other parochial authority shall have the right, on filing a certified copy of his bond in the office of the clerk of the district court and the return of the constable showing the demand made on him, to obtain from the clerk an execution against the collector for the amounts which he may have collected and failed to pay over, which execution shall have the same force and effect as the distress warrant or execution when issued by the auditor, and any property sold under it shall be sold for cash, without the benefit of appraisement.

In case of death or absence of any tax collector, or of his failure from any cause to pay the taxes into the treasury within the time prescribed by law for his final settlement, his sureties shall be authorized to take into their possession the list of taxes remaining unpaid and hold the same until his successor is appointed and qualified when the sureties shall immediately make a final settlement with the auditor and with the police jury, as provided by R.S. 47:2060, and in case the sureties are called upon to make good any shortage of the collector, the auditor is authorized to allow such sureties, if they settle without suit, the same commissions which the collector would have received had settlement been made by him.

H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:2055 - Cancelation of bond

§2055. Cancelation of bond

The recorders of the several parishes of the state are authorized to cancel all bonds and mortgages registered against tax collectors and their sureties upon the production of a certificate from the auditor and president of the parish governing authority certifying to their having paid into the state and parish treasury all moneys collected by them by virtue of their office and to their faithful collection of all taxes for the collection and payment of which the bonds and mortgages, as the case may be, where given, and of the faithful performance of their duties as collectors in accordance with such bonds and mortgages; provided that the auditor and presidents of the police juries shall not give a certificate of discharge to any collector until they are satisfied that the delinquent list returned is correct; provided further that no judgment of any court of this state shall have the effect of giving a discharge to or canceling the bonds or mortgages registered against the tax collectors unless the certificates of the auditor and president of the parish governing authority fully releasing such tax collector from the obligation of such bond or mortgages is first obtained and prolonged in such court.

H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:2056 - Compensation; Orleans excluded

§2056. Compensation; Orleans excluded

Ex-officio tax collectors throughout the state shall be paid as provided by law for the payment of sheriffs. For the seizures, sales and tax deeds made by each tax collector, they may be allowed the same costs which are allowed by the law to sheriffs for mileage, seizures, sales and sheriff's deeds in judicial proceedings; provided that they shall not be allowed to charge for any services not actually rendered, for any seizure not actually made, nor for any mileage not actually traveled.

Where property has been adjudicated to the state, the ex-officio tax collector shall be allowed and paid for making acts of sale, having the same recorded, and furnishing the Register of the State Land Office with a certified copy thereof, a fee of one dollar and fifty cents for each name contained in the act and shall be allowed their expenses for advertising, not to exceed the rate as fixed by law. The fees and expenses shall be certified to by the Register of the State Land Office on the deposit with him of the acts, audited and warranted for by the auditor and shall be paid by the treasurer out of any funds in his hands realized from taxes.

The tax collectors throughout the state shall receive the same rate of commission for collecting the parish taxes as for the collection of state taxes.

H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:2057 - Compensation; salary and expense fund

§2057. Compensation; salary and expense fund

The state tax collector for the city of New Orleans shall receive in addition to the salary of six thousand dollars per annum provided by Section 21 of Article 14 of the Constitution of the State of Louisiana*, for the year 1921 a sum of nine thousand dollars per annum, making a total salary of fifteen thousand dollars per annum to be paid to him in monthly installments, which said fifteen thousand dollars per annum salary shall include his salary of six thousand dollars as fixed by Section 21 of Article 14 of the Constitution of the State of Louisiana for the year 1921 and nine thousand dollars to be paid to him from the salary and expense fund of his office as hereinafter referred to.

There shall be in the office of the state tax collector for the city of New Orleans, a salary and expense fund, which shall be allowed each year for the state tax collector, for the payment of compensation for all services required of him by law and for the payment of clerical and all other expenses of his office, including the salaries of all deputies, in the sum of sixty-six thousand dollars per annum in addition to the amounts provided by Section 21 of Article XIV of the Constitution and required to be appropriated by the legislature. The state tax collector shall deposit into the salary and expense fund any amounts appropriated by the legislature to his office as required by Section 21 of Article XIV of the Constitution. He shall also deposit annually to his own salary and expense fund amounts fixed for his office by this and the preceding paragraph, which he shall deduct and withhold for that purpose from any funds collected by him and comprising any or all state, parish, school, levee district, and other taxes, including all special taxes collected by him and now required by law to be paid by him into the state treasury or to any authority designated by law to receive the same, which said amounts shall be credited by him to his salary and expense fund.

In the performance of all duties required and imposed upon him by law, the state tax collector is authorized to fix the compensation of his deputies and clerical force and to pay from the salary and expense fund provided in R.S. 47:1910 all the clerical and all other expenses, including his own salary and the salaries of all deputies and clerical assistants, and the premiums on bonds required of himself and any deputy in charge of public funds. All of the expenditures herein authorized shall be paid by the state tax collector by warrants or checks drawn upon the salary and expense fund created for his office.

The said state tax collector shall draw one-twelfth of all appropriations for his office monthly on his own warrants or checks and shall semi-monthly issue to employees and deputies warrants or checks for the amounts due them, which shall be drawn against and paid out of his salary and expense fund. For claims against and other expenses of said office, within the allowance above fixed, and to be charged to said allowance, he shall issue his warrants or checks, which shall be drawn against and paid out of the salary and expense fund in his custody.

The allowance of the state tax collector for the city of New Orleans for his salary, deputies, clerical force and assistants as fixed in this Section and other expenses of his office shall be drawn by him from his salary and expense fund, one-twelfth each month, provided that, except as authorized by the preceding paragraph, the allowances shall not be drawn unless the same is on deposit to the credit of the salary and expense fund; provided further, that if the salary and allowances of any month may not be drawn for the reason that the salary and expense fund has an insufficient amount, the deficit may be made up and drawn from any subsequent allowance.

Amended by Acts 1952, No. 255, §1; Acts 1954, No. 420, §1; Acts 1964, No. 342, §1; Acts 1965, No. 82, §1; Acts 1968, No. 438, §1; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.

*Article 14, §21 of the 1921 Constitution was continued as a statute by Article XIV, §16(A)(10) of the 1974 Constitution, and was repealed by Acts 1975, No. 59, §1.



RS 47:2058 - Records

§2058. Records

Any tax collector, whose district is within the corporate limits of any municipality having a population of fifty thousand or more who fails to keep a special itemized ledger account in the manner described herein, for each person, firm, corporation, or agent having assessed property, movable or immovable, within the district to which he has been appointed tax collector, shall be guilty of nonfeasance in office and be subject to removal therefrom in the manner prescribed in Section 6 of Article IX of the Constitution of 1921*. Each of the ledger accounts shall contain the assessment district and the number of the square in which each piece or kind of property is situated, the name of the streets bounding such squares, the assessed valuation of the property, and also the amount of taxes exigible and due the state on each piece or kind of property. Each account shall also show a complete list of property in the district, both movable and immovable, belonging to the party or parties in whose name or names the account shall be kept.

The tax collector shall be furnished by the auditor with a blank cash book, numbered from page to page, a duplicate whereof the auditor shall transmit to the treasurer of each parish. The pages of this book shall be ruled and divided into columns, in such form as the auditor may direct, so that the tax collector may enter therein:

(1) Name of taxpayer making payment.

(2) Date of payment.

(3) The year for which the taxes are paid (a separate entry for each year).

(4) The amount paid in cash.

(5) The amount paid in bonds, warrants and other evidences of indebtedness.

(6) Total of principal of taxes for each year paid.

(7) Amount of interest paid.

(8) Amount of costs paid, and in such order as the Auditor may prescribe.

The enumeration herein is not intended to prescribe the order in which such columns shall be arranged. The state taxes paid shall be first entered, and afterwards like entry of the parish and district taxes shall be made. The tax collector shall make such entry or entries at the time the taxpayer makes the payment of taxes. This book shall be subject to inspection by the public at all times. The parish treasurer shall transcribe the entries in the tax collector's books in the duplicate kept in his possession; and shall compare the entries in said tax collector's book with the stubs in his receipt book, to enable him to verify the correctness of the same; he shall write in said book a certificate showing the amount entered therein and the amount omitted to be entered therein, as may be shown by comparing the entries in the tax collector's cash book with the sheets in his receipt book, and within the first ten days of April, July, October, and January of each year, transmit to the auditor a sworn statement of said book, which statement it shall be the duty of the auditor to compare with the account rendered by the tax collector. In case of the failure of the tax collector to keep said book as above prescribed he shall be, upon complaint, dismissed from office, and shall be liable to fine and imprisonment, at the discretion of the court; and any parish treasurer wilfully neglecting to transcribe, certify or transmit, as above provided, shall incur a penalty of two thousand dollars. The false swearing of the parish treasurer shall be punished as directed by the criminal laws of this state in other cases of false swearing.

H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.

*See, now, Const. Art. X, §25.



RS 47:2059 - Deposit of public funds

§2059. Deposit of public funds

All public funds received by and in the hands of tax collectors, pending their transmission to the State Treasurer or public body for whose account the same are collected, shall be deposited in accordance with R.S. 39:409.

The state tax collector for the city of New Orleans shall deposit daily, in such fiscal agent banks in the city of New Orleans as shall be designated by the State Treasurer, to the account of the State Treasurer, all state taxes collected by him and shall send to the State Treasurer, on the same day that the deposits are made, duplicate deposit slips evidencing such deposits.

H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:2060 - Statements of collections and settlement

§2060. Statements of collections and settlement

A.(1) Tax collectors throughout the state, including the tax collector in the city of New Orleans, are required to transmit monthly to the auditor a sworn statement of their collections of the public revenues of the state for the preceding month, accompanied by a check for the net amount of such collections. This statement shall be transmitted in the first ten days of every month, and any tax collector failing so to do, shall be liable to be proceeded against as a defaulting official. Similar settlements for all parish taxes shall be made by the tax collectors during the first ten business days of each month with the parish treasurer. All tax collectors shall make their final settlement with the auditor and parish governing authority within ten days after the twentieth day of July of each year; and every collector failing to comply shall be proceeded against as provided hereinafter in this Section. In default of the tax collector settling with the parish, such collector shall be removed from office in the manner provided in Section 25 of Article X of the Constitution of Louisiana.

(2) The auditor is authorized to extend the time for the final payment by state tax collectors, parish of Orleans excepted, for a period not exceeding thirty days from the time provided in the preceding paragraph when in his judgment the public interest may require it.

(3) The several collectors of taxes in making their return to the auditor and police juries of monies collected for the state and parish taxes to be paid into the treasury, shall state separately in such returns the amount of general fund, interest, levee, and school taxes so collected, and such other taxes as may be levied by the state or parish. The auditor shall furnish suitable blanks for making this return.

B.(1) If any tax collector fails or neglects to make the settlement provided herein, he shall forfeit the commission allowed him, and interest at the rate of five per centum (5%) per month of the sum withheld, to be computed from the time the sum should have been paid until actual payment; and the auditor and parish governing authority shall charge the delinquent accordingly; and shall immediately after the delinquency shall occur require the district attorney of the district or parish wherein such tax collector may perform his functions to proceed against the collector and his sureties by rule, before any court of competent jurisdiction, after three-days notice, for the recovery of the amount due by the tax collector. The auditor shall, in case any tax collector withholds his settlement more than twenty days after the time fixed, send a certified statement of his account to the judge of the district who shall be required to give it in special charge to the grand jury; the statement shall be held sufficient evidence for the finding of a true bill, and as provided by law, shall be read in evidence against the accused on the trial of the case. The suit shall have precedence on the docket of the court over all other cases, whenever it may be instituted, and any tax collector who, having made his monthly or quarterly settlement, as provided for in this Section, fails to pay immediately the amount so ascertained to be due into the state or parish treasury, and obtain the treasurer's receipts therefor, shall, in addition to the forfeiture of commission and interest, be subject to the penalties provided for theft and to removal from office. Should any tax collector fail to render a final settlement and settle in full within the time prescribed in this Section, he shall be condemned to pay the costs of all proceedings against him, as a penalty for his neglect, though he may not be indebted to the state; and the auditor is empowered to require a settlement of the accounts of any official whenever, in his judgment, the public interests would be subserved thereby, or whenever any of the sureties of such official request the auditor to order a settlement of the accounts of such officers.

(2) District attorneys collecting money by virtue of such a proceeding shall receive five per centum (5%) on the amount thereof, where not otherwise provided, as a compensation for collecting and paying the same into the state or parish treasury; and any district attorney failing to return money as soon as collected into the state or parish treasury, shall be subject to criminal prosecution, and in addition to the penalties already provided by law for the punishment of fraud and breach of trust, shall, upon conviction, have his name stricken from the roll of attorneys and be prohibited ever afterwards from practicing law in this state.

C. The treasurer of the state shall keep and have in his office a separate book, in which he shall and must enter, in the order in which they are made, and at the time the settlements are made, the name of the settling tax collector, the date of the settlement, the aggregate amount of taxes received thereat in cash for each fund, the aggregate amount of cash received thereat in bonds or warrants, or other evidences of indebtedness for each fund. To each collector he shall, in settlement, deliver a receipt, in which the same details shall be set forth in like form. The book so kept shall be subject to the inspection of the public.

H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994; Acts 2011, No. 61, §1.



RS 47:2060.1 - Settlement of erroneous payments

§2060.1. Settlement of erroneous payments

A. If a tax collector transmits payment to a taxing authority which is subsequently determined by a final judgment of a court of competent jurisdiction to be the incorrect taxing authority to have received payment, the tax collector shall withhold an amount equal to the amount transmitted to the erroneous taxing authority from future payments due the incorrect taxing authority. The tax collector shall transmit in accordance with the provisions of R.S. 47:2060 all collections withheld pursuant to this Section to the taxing authority which should have received the payment until the entire amount of taxes erroneously paid is recovered by the appropriate taxing authority.

B. In the event the tax collector fails or neglects to transmit payment as provided for in this Section, the tax collector shall forfeit the commission allowed him.

Acts 2008, No. 731, §1.



RS 47:2061 - Deputy tax collectors

§2061. Deputy tax collectors

Each tax collector is authorized to appoint as many deputies as he may require, who shall take the constitutional oath of office, and from whom the tax collector shall require such security in his own favor as he deems sufficient; and he may perform all the functions of the office of tax collector through such deputies, but he shall be officially and pecuniarily responsible on his bonds, and in all other respects for the acts of the deputies.

Deputies appointed by tax collectors may be charged with the collection of taxes in accordance with the provisions of R.S. 33:5553.

H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:2062 - Appointment and compensation of attorney for parish tax collector

§2062. Appointment and compensation of attorney for parish tax collector

A. There may be an attorney at law or agency whose duty it shall be to aid the parish tax collectors in the collection of all taxes that are delinquent and have become final. Upon all taxes and penalties collected through the assistance of such attorney or agency, the delinquent owing the tax shall pay a commission to such tax collector of ten per centum (10%) calculating same upon the aggregate amount of taxes and penalties so collected and paid over to the tax collector; this attorney's commission shall be paid by the taxpayer and collected by the tax collector as costs at the same time that the taxes, interest, and penalties are collected.

B. The provisions of this Section shall not apply to any property tax matter involving correctness or legality challenges.

H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994; Acts 2009, No. 507, §1.



RS 47:2063 - Suspension and removal of tax collectors

§2063. Suspension and removal of tax collectors

Whenever any tax collector or ex-officio tax collector becomes a defaulter as shown by the books of the auditor, the governor is authorized to suspend such defaulting collector from office until such time as full and complete settlement has been made of all taxes by him collected. Upon the governor's being notified that any of the tax collectors of the state are defaulters, he shall call upon such defaulting officer to make good the amount demanded of him within ten (10) days, and upon his failure to respond to such notice he shall immediately suspend him from office. These provisions shall in no wise abridge or modify the existing penalties for failure to make settlements within the time prescribed by law.

When a tax collector or ex-officio tax collector is suspended as herein provided, the governor shall have the power to direct the auditor to take charge of all books, rolls, and papers connected with his office as tax collector until he makes proper settlement or his successor qualifies; and the governor shall direct the district attorney to institute suit to remove any sheriff from office who may be suspended as ex-officio tax collector under this Section.

Any tax collector of the state or the state tax collector of the city of New Orleans, who fails to make deposits as required by R.S. 47:2059 or shall otherwise place in jeopardy the funds of the state, shall be suspended from office by the governor upon a report to him by the auditor that said tax collector has been in default. The suspension may be followed by removal if so ordered by any court of competent jurisdiction through a suit to be brought by the Attorney General at the instance of the governor or auditor, and the court in such suit may continue the suspension or revoke it, and order the officer restored, or the governor may revoke the suspension should he think the interests of the state not jeopardized thereby.

The governor shall have the power to remove the tax collector for the parish of Orleans, or suspend him from office, pending the finding of articles of impeachment for any cause which he decides to be just and sufficient, and to make appointments to fill all vacancies in said office, with the advice and consent of the senate if in session, or if not then in session, subject to its advice and consent at its next session, and all such appointees shall qualify as provided in R.S. 47:2052.

H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:2064 - Vacancies in tax collector's office

§2064. Vacancies in tax collector's office

The legislative auditor shall take charge and control of the office of any tax collector whenever such office becomes vacant either by the death, removal, or resignation of the incumbent, and shall perform the duties of such office until the office is filled by appointment or election. The legislative auditor shall deduct from the taxes collected the commission which the tax collector would have deducted and shall pay the same into the sheriff's fund for said parish. He shall not be entitled to any extra compensation for performing the duties imposed upon him by this Paragraph, but the actual costs of operating and conducting the office shall be paid out of the sheriff's salary and expense fund.

H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994; Acts 2001, No. 1102, §10.



RS 47:2065 - Outgoing tax collectors; duties

§2065. Outgoing tax collectors; duties

All outgoing tax collectors, except those in the city of New Orleans, shall hand over to the recorders of their several parishes their lists of all unpaid or delinquent taxes as soon as their successors are qualified or they retire or are removed from office. All outgoing tax collectors for the city of New Orleans shall, without delay, hand over their respective lists of delinquent or unpaid taxes to the auditor, together with all books, papers and documents relating to or belonging to said tax collector's office; the auditor shall deliver them to the newly-appointed tax collectors as soon as they are qualified according to law. In the several parishes of the state, other than the city of New Orleans, the recorders shall deliver to the newly-appointed tax collectors the delinquent or unpaid tax lists which were deposited with them by the outgoing tax collectors, on the certificate of the auditor or police jury, certifying that said collectors have qualified in accordance with the law; such delinquent lists shall be handed over by such outgoing tax collectors within one month from the day when their successors were duly qualified; under a penalty of one thousand dollars in parishes other than Orleans, and of five thousand dollars in the parish of Orleans. This penalty shall be sued for and collected from the tax collectors so offending by the attorney general of the state in the city of New Orleans, and by the district attorneys in the other parishes, upon information from the auditor or the parish governing authorities.

H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:2066 - State tax collector for the city of New Orleans; state tax researches; disposition of funds

§2066. State tax collector for the city of New Orleans; state tax researches; disposition of funds

The sum of three dollars shall be charged by the state tax collector for the city of New Orleans for each state tax research in the parish of Orleans.

Of the funds received by the state tax collector each year for the city of New Orleans for such state tax researches, the first fifteen thousand dollars shall be deposited into the salary and expense account of the state tax collector for the city of New Orleans and all additional funds so received shall be transmitted to the city of New Orleans.

Added by Acts 1970, No. 611, §1; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:2101 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

PART II. PAYMENT AND COLLECTION PROCEDURE

§2101. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2101.1 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2101.1. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2101.2 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2101.2. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2102 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2102. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2103 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2103. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2104 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2104. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2105 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2105. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2106 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2106. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2107 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2107. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2108 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2108. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2108.1 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2108.1. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2109 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2109. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2110 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2110. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2111 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2111. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2112 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2112. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2113 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2113. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2114 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2114. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2121 - Purpose; principles; property rights

CHAPTER 5. PAYMENT AND COLLECTION PROCEDURE;

TAX SALES; ADJUDICATED PROPERTY

PART I. GENERAL PROVISIONS; PURPOSE; DEFINITIONS

§2121. Purpose; principles; property rights

A. Purpose. The purpose of this Chapter is to amend and restate the law governing the payment and collection of property taxes, tax sales, and redemptions to:

(1) Reorganize the prior law into a single comprehensive Chapter, using consistent terminology.

(2) Encourage the payment and efficient collection of property taxes.

(3) Satisfy the requirements of due process.

(4) Provide a fair process and statutory price for the redemption of tax sale and adjudicated properties.

(5) Encourage the return to commerce of tax sale and adjudicated properties, without unnecessary public expense, through clear procedures that allow interested persons to carry out the title search and notification procedures considered necessary under contemporary standards of due process to acquire merchantable title to those properties.

(6) Avoid the imposition on the public of extensive title search and notification expenses for properties that are redeemed or that fail to attract any party willing to bear the expenses of establishing merchantable title.

(7) Retain, to the extent not inconsistent with the preceding purposes, the traditional procedures governing tax sales, adjudications, and redemptions in this state.

B. Effect of tax sale on property interest. No tax sale shall transfer or terminate the property interest of any person in tax sale property or adjudicated property until that person has been duly notified and both the redemptive period and any right held by that person to assert a payment or redemption nullity under R.S. 47:2286 have terminated.

C. Tax sale title. (1) A tax sale confers on the tax sale purchaser, or on the political subdivision to which the tax sale property is adjudicated, only tax sale title. If the tax sale property is not redeemed within the redemptive period, then at the termination of the redemptive period, tax sale title transfers to its holder ownership of the tax sale property, free of the ownership and other interests, claims, or encumbrances held by all duly notified persons. Tax sale title is fully transferable and heritable, but any successor of a tax sale title takes it subject to any existing right to redeem the property, or to assert a nullity, to the extent and for the period of time that the right would have existed in the absence of the transfer or succession.

(2) A person who acquires ownership of property through a tax sale title takes the ownership subject to any interests that are not terminated in accordance with this Chapter. Other than taking subject to those interests, the acquiring person's ownership of the tax sale property after termination of the redemptive period is not affected by any lack of notice to the holders of those interests.

(3) Notwithstanding any provision in this Chapter to the contrary, the following interests affecting immovable property shall not be terminated pursuant to this Chapter to the extent the interests remain effective against third parties and are filed with the appropriate recorder prior to the filing of the tax sale certificate:

(a) Mineral rights.

(b) Pipeline servitudes.

(c) Predial servitudes.

(d) Building restrictions.

(e) Dedications in favor of political subdivisions, the public, or public utilities.

D. Deficiencies in notices or procedures. Except for acts or omissions that result in redemption or payment nullities, none of the provisions in this Chapter concerning notices or procedures required in connection with a tax sale provide a ground for nullifying:

(1) The tax sale.

(2) The transfer at the end of the redemptive period of the ownership of property to which tax sale title has been issued.

(3) The transfer or termination of any duly notified person's interest in the tax sale property or the adjudicated property.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2122 - Definitions

§2122. Definitions

The following terms used in this Chapter shall have the definitions ascribed in this Section, unless the context clearly requires otherwise:

(1) "Acquiring person" means either of the following:

(a) A person acquiring tax sale title to a tax sale property.

(b) A political subdivision or any other person seeking to acquire or acquiring ownership of adjudicated property.

(2) "Adjudicated property" means property of which tax sale title is acquired by a political subdivision pursuant to R.S. 47:2196.

(3) "Authenticate" means either of the following:

(a) To sign.

(b) To execute or otherwise adopt a symbol, or encrypt or similarly process a written notice in whole or in part, with the present intent of the authenticating person to identify the person and adopt or accept a written notice.

(4) "Duly notified" means, with respect to a particular person, that an effort meeting the requirements of due process of law has been made to identify and to provide that person with a notice that meets the requirements of R.S. 47:2156, 2157, 2206, 2236, or 2275, or with service of a petition and citation in accordance with R.S. 47:2266, regardless of any of the following:

(a) Whether the effort resulted in actual notice to the person.

(b) Whether the one who made the effort was a public official or a private party.

(c) When, after the tax sale, the effort was made.

(5) "Governmental lien" means all liens imposed by law upon immovable property in favor of any political subdivision and filed in the mortgage records, including without limitation, those imposed under R.S. 13:2575, R.S. 33:1236, 4752, 4753, 4754, 4766, 5062, and 5062.1, other than statutory impositions.

(6) "Ordinance" means:

(a) An act of a political subdivision that has the force and effect of law, including but not limited to an ordinance, a resolution, or a motion; or

(b) A rule or regulation promulgated by the State Land Office, the division of administration, or by another state agency with authority over adjudicated properties.

(7) "Owner" means a person who holds an ownership interest that has not been terminated pursuant to R.S. 47:2121(C).

(8) "Payment nullity" means a nullity arising from payment of taxes prior to a tax sale, including payment based on dual assessment.

(9) "Political subdivision" means any of the following to the extent it has the power to levy ad valorem taxes and conduct tax sales for failure to pay ad valorem taxes:

(a) The state.

(b) Any political subdivision as defined in Article VI, Section 44 of the Louisiana Constitution.

(c) Any other agency, board, or instrumentality under Subparagraph (a) or (b) of this Paragraph.

(10) "Redemption nullity" means the right of a person to annul a tax sale in accordance with R.S. 47:2286 because he was not duly notified at least six months before the termination of the redemptive period.

(11) "Redemptive period" means the period in which a person may redeem property as provided in the Louisiana Constitution.

(12) "Send" means either of the following:

(a) To deposit in the mail or deliver for transmission by any other commercially reasonable means of communication with postage or cost of transmission provided for, and properly addressed to any address reasonable under the circumstances.

(b) In any other way to cause to be received any written notice within the time it would have arrived if properly sent.

(13) "Signed" includes using any symbol executed or adopted with present intention to adopt or accept a writing in tangible form.

(14) "Statutory imposition" means ad valorem taxes and any imposition in addition to ad valorem taxes that are included on the tax bill sent to the tax debtor.

(15) "Tax debtor" means, as of the date of determination, the person listed on the tax roll in accordance with R.S. 47:2126.

(16) "Tax notice party" means, as of the date of determination, the tax debtor and any person requesting notice pursuant to R.S. 47:2159.

(17) "Tax sale" means the sale or adjudication of tax sale title to property pursuant to R.S. 47:2154 and 2196.

(18) "Tax sale certificate" means the written notice evidencing a tax sale to be filed in accordance with R.S. 47:2155 and 2196.

(19) "Tax sale party" means the tax notice party, the owner of property, including the owner of record at the time of a tax sale, as shown in the conveyance records of the appropriate parish, and any other person holding an interest, such as a mortgage, privilege, or other encumbrance on the property, including a tax sale purchaser, as shown in the mortgage and conveyance records of the appropriate parish.

(20) "Tax sale property" means property for which tax sale title is sold pursuant to R.S. 47:2154.

(21) "Tax sale purchaser" means the purchaser of tax sale property, his successors, and assigns.

(22) "Tax sale title" means the set of rights acquired by a tax sale purchaser or, in the case of adjudicated property, on the applicable political subdivision, pursuant to this Chapter.

(23) "Written notice", "notice", "written", or "writing" means information that is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2123 - Affidavits

§2123. Affidavits

A certified copy of any affidavit filed in accordance with R.S. 47:2157, 2208, 2236, and 2277 with the appropriate recorder of mortgages pursuant to the provisions of this Chapter shall be self-authenticating. A certified copy of the affidavit shall constitute prima facie evidence of the facts stated in the affidavit concerning the subject matters specified in the statutory form of affidavits provided by R.S. 47:2157, 2208, 2236, and 2277.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2124 - Liability of tax collectors and tax assessors

§2124. Liability of tax collectors and tax assessors

A. Tax collectors and tax assessors shall bear no liability, either in their personal or in their official capacity, arising out of any redemption nullity.

B. Liability shall not be imposed on tax collectors or tax assessors or their employees based upon the exercise or performance or the failure to exercise or perform their duties under this Chapter.

C. The provisions of Subsection B of this Section are not applicable to acts or omissions which constitute criminal, fraudulent, malicious, intentional, willful, outrageous, reckless, or flagrant misconduct.

D. Any action against a tax collector or tax assessor shall be brought prior to the earlier to occur of:

(1) One year after the claimant knew or should have known of the act or failure to act giving rise to the cause of action.

(2) The date of termination of the right of the claimant to bring an action for nullity.

E. The liability of the tax collector or tax assessor in his official capacity for the obligations of his office terminates when he ceases to hold office and his successor is appointed, who shall then succeed in his official capacity to all of the obligations of the preceding holder of the office incurred in his official capacity, subject to the provisions of R.S. 47:2162.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2126 - Duty of assessors; single assessment; exception

PART II. PAYMENT AND COLLECTION

§2126. Duty of assessors; single assessment; exception

Each assessor shall deliver to the appropriate tax collector the tax roll for the year in which taxes are collectible by November fifteenth of each calendar year, except as otherwise provided by law. At the same time, the assessor may file the tax roll in the mortgage records of the parish in which property subject to the taxes is located. The assessor shall use reasonable efforts to list on the tax roll all co-owners of record of the property, or if there has been a tax sale to a party other than a political subdivision, the tax sale purchaser and the other owners, to the extent their interests were not sold at tax sale. The tax roll shall be updated as of January first or later of the year in which the taxes are collectible. There shall be only one assessment for each tax parcel, and the full assessment shall be on each tax bill sent pursuant to R.S. 47:2127(C); however, if requested by a tax debtor, the assessor may, but shall not be obligated to, make separate assessments for undivided interests in each tax parcel.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009; Acts 2012, No. 836, §1; Acts 2013, No. 379, §1.



RS 47:2127 - Time for payment; interest; notification

§2127. Time for payment; interest; notification

A. Time for Payment. Taxes assessed shall be due in that calendar year as soon as the tax roll is delivered to the tax collector, and they shall be paid on or before December thirty-first in each respective year.

B. Interest. The interest on all ad valorem taxes, whether levied on movable or immovable property, which are delinquent shall begin on the first calendar day following the deadline for payment of taxes, and shall bear interest from that date until paid, at the rate of one percent per month or any part thereof. In the event of an erroneous assessment and adjustment by the tax commission, the tax debtor shall have fifteen days after the date of receipt of notice of the revised assessment in which to pay the adjusted amount without interest penalty. If the address provided by the tax assessor on the tax roll proves to be incorrect and the tax debtor does not receive a timely notice, the tax collector may extend to the tax debtor a fifteen-day notice in which to pay without interest penalty.

C. Notification. As soon as practical following the sending of the tax roll to the tax collector as required by Subsection A of this Section, the tax collector shall use reasonable efforts to send each tax notice party written notice by United States mail of taxes due, at the address listed for each tax debtor on each tax roll. The written notice shall disclose the total amount of taxes due by the tax debtor for the current year, the ward in which the property is located, and the number of the assessment. The written notice shall request the tax debtor to return the written notice to the tax collector with remittance and shall remind the tax debtor of the date that taxes become delinquent following issuance of the notice and that interest will accrue on the taxes from and after the date the taxes become delinquent. Interest shall accrue at the rate prescribed by law, which rate, or a brief description of the manner in which the rate is calculated, shall be stated in the written notice. The tax collector may also notify any other tax sale party but shall not be obligated to do so. The written notice shall be deemed sufficient if it is in the following form:

[Name of Political Subdivision]

[YEAR] Property Tax Notice

[List All Tax Notice Parties and their addresses]

Description of Charges

Amount

Estimated Tax Due

[Name of Tax District]

Total Taxes

Property Address

Legal Description

PLEASE REMIT BY [DATE]

*** ACCESS YOUR PROPERTY TAXES AND PAY ONLINE @

____________________________________ ***

Please fold and tear along perforated line.

[YEAR] PROPERTY TAX NOTICE

[Name & Address of Tax Collector]

Amount Due:

[Name & Address of Tax Debtor]

Due Date:

Make check payable to:__________________________________

*

Retain the top portion of this form for your records.

*

Write account number on your check. The canceled check will serve as your receipt.

*

For [name of political subdivision] tax information only call [number] or fax [number].

*

Access your property tax and pay online at [Internet address].

*

Change of address requests and questions regarding the assessed value of the property should be directed to:

[Name & Address of Tax Collector]

(Tax records cannot be changed without instructions from the respective parish tax assessor)

Please sign below and return this portion of notice with check made payable to: [______________________]

These taxes paid by: ____________________________________________

Acts 2008, No. 488, §1; Acts 2008, No. 819, §1, eff. Jan.1, 2009.



RS 47:2128 - Statutory impositions

§2128. Statutory impositions

All statutory impositions including ad valorem taxes shall be paid along with the taxes. Failure to pay the statutory impositions in addition to the ad valorem taxes shall cause the immovable property to be subject to the same provisions of law that govern tax sales of immovable property.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2129 - Payment; receipt

§2129. Payment; receipt

All statutory impositions shown on the notice sent to the tax debtor shall be paid in cash, or at the discretion of the tax collector, by other forms of payment. The tax collector may charge a processing fee to recover the additional cost of accepting other forms of payment. The tax collector shall keep a written record of each payment identifying the amount paid and the assessment number and shall provide a written notice of payment to each tax debtor if the tax debtor so requests. The tax collector may refuse to accept payment of less than all the outstanding statutory impositions, and the processing fee, other than as provided in R.S. 47:2130.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2129.1 - Quarterly payments; Rapides Parish

§2129.1. Quarterly payments; Rapides Parish

A. Each tax collector in Rapides Parish shall have the discretion to accept the payment by a tax debtor of estimated taxes and any related statutory impositions on a quarterly basis. This grant of authority shall be contingent upon the prior authorization of the governing authority of the taxing authority which imposes the tax. The authorization shall be evidenced by resolution adopted by the governing authority. A tax collector may begin accepting quarterly payments in January of the year following the year in which the resolution was adopted.

B. Payments authorized herein shall be made in the year in which the taxes are due. The estimated amount of taxes or statutory impositions shall be based upon the tax debtor's tax notice of the preceding year. Upon receipt of the certified tax roll, the tax collector shall reconcile any advance payments made pursuant to this Section with the amount of taxes due according to the certified tax roll. Advance payments shall be shown on a tax debtor's tax bill as a credit against taxes due.

C. The tax collector shall deposit all payments collected pursuant to this Section in the same account as the avails of all ad valorem tax and statutory imposition collections. For purposes of settlement of tax proceeds, these monies shall be treated in the same manner as payments made upon receipt of that year's tax notice.

Acts 2012, No. 77, §1, eff. May 11, 2012.



RS 47:2130 - Public calamity; postponement of ad valorem tax payments

§2130. Public calamity; postponement of ad valorem tax payments

A. Definitions. As used in this Section:

(1) "Political subdivision" means any of the following to the extent it has the power to levy ad valorem taxes and conduct tax sales for failure to pay ad valorem taxes:

(a) The state.

(b) Any political subdivision as defined in Article VI, Section 44 of the Constitution of Louisiana.

(c) Any other agency, board, or instrumentality of the state or of a political subdivision as defined in Article VI, Section 44 of the Constitution of Louisiana.

(2) "Tax debtor" means a person obligated to pay the ad valorem taxes.

B. Declaration of emergency; calamity. When an emergency has been declared by the governor or a parish president pursuant to the Louisiana Homeland Security and Emergency Assistance and Disaster Act and only in cases of disaster caused by overflow, general conflagration, general crop destruction, or other public calamity, a tax debtor may request the postponement of the payment of ad valorem taxes on his property located in the geographical area designated in the declaration of emergency if the taxes became due after the declaration of emergency.

C. Right to a postponement of onerous taxes. The collection of taxes shall be postponed by the tax collector when all of the following occur:

(1) An emergency has been declared.

(2) The tax debtor's assessed property located in the geographical area designated in the declaration of emergency has been damaged or destroyed by the calamity.

(3) The collection of taxes would be onerous because the tax debtor is unable to pay the taxes without suffering substantial hardship.

D. Application for postponement. (1) The tax debtor seeking the postponement of the payment of taxes shall file a sworn application, executed before a person authorized to administer oaths, accompanied by a supporting financial statement. The application shall:

(a) Certify that the property was damaged or destroyed by the event that necessitated the emergency declaration.

(b) Describe the damaged or destroyed property as assessed.

(c) Certify that the collection of the taxes that became due after the declaration of the emergency would be onerous because the tax debtor applying for postponement is unable to pay the taxes without suffering substantial hardship.

(2) The completed sworn financial statement submitted in support of an application for the postponement of the payment of taxes shall not be subject to the laws relative to public records, R.S. 44:1 et seq., and shall be confidential, except that the financial statement shall be admissible in evidence in a proceeding to contest an application for postponement of the payment of taxes. The tax collector shall retain the financial statement until the period for contesting the postponement has expired without an objection being filed or until there has been a definitive decision in a contest proceeding. Thereafter, the tax collector may destroy the financial statement.

(3) The tax collector shall, and the assessor may, keep appropriate application forms and blank financial statement forms available for use by tax debtors. The tax collector, or his authorized deputy collector, shall be competent to administer the oath required for this application. The following forms may be used to apply for the postponement:

STATE OF LOUISIANA ____________

PARISH OF _____________________

APPLICATION FOR POSTPONEMENT OF AD VALOREM TAXES

BEFORE ME, the undersigned authority personally appeared__________, a tax debtor, who requests postponement of payment of ad valorem taxes pursuant to the provisions of R.S. 47:2106 for the following property:

________________________________________________________________

(Give the description of damaged or destroyed property as assessed)

Appearer certifies that the property was damaged or destroyed on ______ (insert date) by the event that necessitated the emergency declaration declared on or about ______ (insert date) by __________ (insert name and title of person declaring the emergency) and it is in the geographical area designated in the declaration.

Appearer certifies that the collection of the taxes that became due after the declaration of emergency would be onerous because Appearer is unable to pay the taxes without suffering substantial hardship. Appearer submits his financial statement in support of this application and certifies that it is true and correct as of this date.

SWORN TO AND SUBSCRIBED BEFORE ME this ___ day of _____, _____ at __________ Louisiana.

________________

Full Name of Affiant

__________________________________

Notary Public or authorized tax collector

Notary #

FINANCIAL STATEMENT

STATE OF LOUISIANA

PARISH OF _____________

I certify that the following is a listing of my debts and property located within the state of Louisiana and that the following was my adjusted gross income for the previous year.

Immovable Property:

Estimated Value

(land/buildings)

___________________________________________________

___________________________________________________

___________________________________________________

___________________________________________________

Subtotal __________

Debts affecting the

Estimated Value

immovable property: ___________________________________________________

___________________________________________________

___________________________________________________

___________________________________________________

Subtotal __________

Movable Property:

Estimated Value

(vehicles, personal

___________________________________________________

property, bank accounts) ___________________________________________________

___________________________________________________

___________________________________________________

Subtotal __________

Debts affecting the

Estimated Value

movable property:

___________________________________________________

___________________________________________________

___________________________________________________

___________________________________________________

Subtotal __________

Other Debts:

Estimated Value

(credit cards, etc.)

___________________________________________________

___________________________________________________

___________________________________________________

___________________________________________________

Subtotal __________

NET WORTH __________________

(Value of Property less amount of debts)

Adjusted gross income for

Previous year:

________________________

Applicant

Sworn to and signed before the undersigned Notary Public at ________________, Louisiana, on the _____ day of __________, _______.

________________________

Notary Public or authorized tax collector

Notary #

E. Reapplication. A tax debtor may reapply for postponement of taxes as provided for in this Section for each consecutive year after the year in which the original postponement was granted when the conditions which initially authorized the postponement remain in effect.

F. Time for filing application. The initial application and any reapplication for postponement shall be filed with the tax collector no later than December thirty-first of the year in which the damage or destruction occurred, or no later than thirty calendar days after the tax bill has been mailed, whichever is later.

G. Notification of filing. The tax collector shall send to each political subdivision for which the postponed taxes are assessed and collected a copy of each application by reliable electronic means, certified mail, or hand delivery with a receipt.

H. Political subdivision contest of postponement. A political subdivision may contest the postponement of the taxes in a written objection filed with the tax collector within thirty calendar days after receiving the copy of the application for postponement. It shall state the factual and legal reasons for contesting postponement. Concurrently, the political subdivision shall send a copy of the objection to the tax debtor at the address on the application by reliable electronic means, certified mail, or hand delivery with a receipt. Finally, the tax collector shall send verified copies of the application, supporting financial statement, and the written objection to the parish governing authority within ten calendar days after the date the objection was filed.

I. Contest; review of decision. The merits of the objection shall be decided by the parish governing authority, which decision shall be subject to review by the Louisiana Tax Commission, or its successor, on request of either the tax debtor or the objecting political subdivision. That decision shall be subject to appeal to the district court. The review and appeal shall be in accordance with the procedures established by law, the Louisiana Tax Commission rules, or ordinance of the parish governing authority for the review and appeal of the correctness of an assessment made by the assessor.

J. Effective date of postponement. (1) If no objection is filed, the payment of taxes shall be postponed. If an objection is filed, payment of taxes shall be postponed until all objections are finally decided by the parish governing authority or the Louisiana Tax Commission.

(2) If no objection is filed, or if the tax debtor has prevailed in a definitive decision on review, the tax collector shall file the application, or a certified copy, with the recorder of mortgages in each parish in which the property is located. The application filed shall not include the supporting financial statement.

K. Advice of right to postponement. A written notice of the right of a tax debtor to have the payment of his taxes postponed shall be included with the tax bill sent to a tax debtor.

L. Installment payment of postponed taxes; accelerated payments; interests.

(1) The postponed taxes shall be divided into ten equal installments, and one installment shall be charged each year by the tax collector for ten subsequent years, or until the entirety of the postponed taxes is paid.

(2) All the postponed taxes, or any annual installment thereof, may be paid in advance. The unpaid balance of the postponed taxes shall bear interest from the date on which the original tax bill was due until paid at the rate of six percent per annum payable annually on the due date of each installment. No timely paid installment shall bear penalties when collected.

(3) If an annual installment is not timely paid, all of the unpaid postponed taxes shall become due immediately, and the property shall be sold at a tax sale for the balance of all taxes, interest, and penalties.

(4) When all postponed taxes and interest have been paid, the tax debtor may cancel the lien at the tax debtor's expense.

M. Assessments after postponement. The tax collector shall prepare a separate written list of all persons whose payment of taxes were postponed. It shall show the amount of the taxes and the property upon which the taxes were postponed. The list shall be prepared in duplicate, sworn to, and one copy shall be delivered to the parish assessor and one copy to the legislative auditor. In each subsequent tax year the tax collector shall collect a one-tenth installment of the postponed taxes until all taxes are paid.

N. Remission of postponed taxes. The postponed portion of the taxes shall be collected in the same manner as ordinary taxes, separately accounted for, and remitted by the tax collector to the political subdivisions that levied them.

Acts 2008, No. 506, §2, eff. Jan. 1, 2009; Acts 2008, No. 819, §1, eff. Jan.1, 2009.



RS 47:2131 - Time period in which to conduct tax sales

§2131. Time period in which to conduct tax sales

Once three years after December thirty-first of the year in which ad valorem taxes are due have passed, except for adjudicated property, no tax sale shall be conducted with regard to such taxes, provided that the time period shall be suspended by the pendency of any suit which prevents the collection of the taxes, and the time of the suspension shall be excluded from the computation of the three years.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2132 - Refund of taxes erroneously paid

§2132. Refund of taxes erroneously paid

A. Any person who has a claim against a political subdivision for ad valorem taxes erroneously paid into the funds of that political subdivision may present the claim to the Louisiana Tax Commission within three years of the date of the payment, in such form and together with such proof as the tax commission may require by its rules and regulations; however, if a person is claiming a previously unclaimed homestead exemption, it may be presented to the tax commission within five years of the date of payment. The tax commission shall consult with the assessor of the parish in which the property which is the subject of the claim is located, and after that assessor advises the tax commission that a refund is due the claimant, the tax commission shall duly examine the merits and correctness of each claim presented to it and shall make a determination thereon within thirty days after receipt of the claim.

B. If the claim is approved, the tax commission shall authorize and direct the collector, when applicable, to correct the assessment on the roll on file in his office and shall authorize and direct, when applicable, the recorder of mortgages to change the inscription of the tax roll. The tax commission shall also authorize and direct the refund and repayment of those taxes found to be erroneously paid as provided in this Section. Provided that when the claim accrues to more than one person, as for example, the heirs and legatees of another, and the claim is determined by the tax commission to be properly due and owed, payment thereof to the party or parties asserting the same shall not be denied because of the failure or refusal of others to join in and assert the claim, but in such event only the portion due such claimant or claimants shall be paid.

C. The collector of ad valorem taxes in each political subdivision, upon receipt of written notice from the tax commission that a particular refund or repayment is owed, shall do one of the following:

(1) If the claim is made for taxes erroneously paid on property which is or could be homestead exempt or otherwise exempt, the collector shall immediately notify the affected tax recipient bodies to remit to him within thirty days their pro rata share of the refund or repayment. Upon receipt of those funds from the tax-recipient bodies, the collector shall have an additional thirty days to remit the payment in full to the tax debtor. Failure by any tax recipient body or the collector to timely remit such monies shall cause interest at the legal rate to accrue in favor of the tax debtor to be paid by the political subdivision or tax collector failing to so timely remit.

(2) If the claim is made for taxes erroneously paid on property which would not qualify for a homestead or other exemption, the collector shall note and record the amount of the refund or repayment owed and shall have full responsibility to ensure that such amount shall operate as a credit against future ad valorem tax liability of that property. No ad valorem taxes shall be due or collected on such property until such time as the collector certifies that a sufficient amount of taxes assessed have been waived to satisfy the refund or repayment ordered by the tax commission. No interest shall accrue or be due on any such refund or repayment.

(3) If the claim is made in a political subdivision which has established an alternative procedure for providing for refunds of ad valorem taxes erroneously paid as authorized by this Section, and if that alternative procedure has been submitted to and approved by the tax commission, such procedure may be utilized in lieu of the provisions of Paragraphs (1) and (2) of this Subsection.

D. An action of the assessor or of the tax commission rejecting or refusing to approve any claim made under the provisions of this Section may be appealed by means of ordinary proceedings to the district court having jurisdiction where the property which is the subject of the claim is located.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009; Acts 2013, No. 37, §1.



RS 47:2133 - Prior payment of taxes

§2133. Prior payment of taxes

If within the redemptive period, the tax collector determines that the statutory impositions on a certain property subject to a tax sale were paid prior to the tax sale or that the tax sale was conducted in violation of a stay under federal bankruptcy law, the tax collector shall cancel the affected tax sale and shall reimburse the tax sale purchaser the bid price. The tax collector may credit the reimbursement pro rata against future disbursements to the tax recipients. The tax collector shall record the cancellation with the recorder of conveyances in the parish in which the property is located. Such cancellation reinstates the interests of the tax debtor and his successors and all interests in the property that have been otherwise terminated pursuant to this Chapter, to the extent the interest has not otherwise terminated pursuant to its terms or by operation of law.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2134 - Suits to recover taxes paid under protest

§2134. Suits to recover taxes paid under protest

A. No court of this state shall issue any process to restrain, or render any decision that has the effect of impeding, the collection of an ad valorem tax imposed by any political subdivision, under authority granted to it by the legislature or by the constitution.

B.(1) A taxpayer challenging the correctness of an assessment under R.S. 47:1856, 1857, or 1998 shall timely pay the disputed amount of tax due under protest to the officer or officers designated by law for the collection of this tax. The portion of the taxes that is paid by the taxpayer to the collecting officer or officers that is neither in dispute nor the subject of a suit contesting the correctness of the assessment shall not be made subject to the protest. The taxpayer shall submit separate payments for the disputed amount of tax due and the amount that is not in dispute and not subject to the protest.

(2)(a) If at the time of the payment of the disputed taxes under protest the taxpayer has previously filed a correctness challenge suit under the provisions of R.S. 47:1856, 1857, or 1998, such taxpayer shall give notice of the suit to the collecting officer or officers in the parish or parishes in which the property is located. This notice shall be sufficient to cause the collecting officer or officers to further hold the amount paid under protest segregated pending the outcome of the suit.

(b) If at the time of the payment of the protested tax, a correctness challenge suit is not already pending under the provisions of R.S. 47:1856, 1857, or 1998, then a suit seeking recovery of the protested payment need not be filed until thirty days from the date a final decision is rendered by the Louisiana Tax Commission under either R.S. 47:1856, 1857, or 1998. The taxpayer making the payment under protest under these circumstances must advise the collecting officer or officers in the parish or parishes in which the property is located at the time of the protest payment that the protest payment is in connection with a correctness challenge and must promptly notify the collecting officer or officers when a final decision is rendered by the Louisiana Tax Commission under either R.S. 47:1856, 1857, or 1998. The collecting officer or officers shall continue to segregate and hold the protested amount in escrow until a timely correctness challenge suit is filed.

(c) If a suit is timely filed contesting the correctness of the assessment pursuant to R.S. 47:1856, 1857, or 1998 and seeking the recovery of the tax paid under protest, then that portion of the taxes paid that are in dispute shall be deemed as paid under protest, and that amount shall be segregated and shall be further held pending the outcome of the suit.

(3) In a correctness challenge suit under either R.S. 47:1856, 1857, or 1998 the officer or officers designated for the collection of taxes in the parish or parishes in which the property is located, the assessor or assessors for the parish or district, or parishes or districts, in which the property is located, and the Louisiana Tax Commission shall be the sole necessary and proper party defendants in any such suit.

(4) If the taxpayer prevails, the collecting officer or officers shall refund the amount to the taxpayer with interest at the actual rate earned on the money paid under protest in the escrow account during the period from the date such funds were received by the collecting officer or officers to the date of the refund. If the taxpayer does not prevail, the taxpayer shall be liable for the additional taxes together with interest at the rate set forth above during the period from the date the notice of intention to file suit for recovery of taxes was given to the officer until the date the taxes are paid.

C.(1) A person resisting the payment of an amount of ad valorem tax due or the enforcement of a provision of the ad valorem tax law and thereby intending to maintain a legality challenge shall timely pay the disputed amount due under protest to the officer or officers designated by law for the collection of the tax and shall give such officer or officers, notice at the time of payment of his intention to file suit for the recovery of the protested tax. The portion of the taxes that is paid by the taxpayer to the collecting officer or officers that is neither in dispute nor the subject of a suit contesting the legality of the assessment shall not be made subject to the protest. The taxpayer shall submit separate payments for the disputed amount of tax due and the amount that is not in dispute and not subject to the protest. Upon receipt of a notice, the protested amount shall be segregated and held by the collecting officer for a period of thirty days.

(2) A legality challenge suit must be filed within thirty days from the date of the protested payment. If a suit is timely filed contesting the legality of the tax or the enforcement of a provision of the tax law and seeking recovery of the tax, then that portion of the taxes paid that are in dispute shall be further deemed as paid under protest, and that amount shall be segregated and shall be further held pending the outcome of the suit. The portion of the taxes that is paid by the taxpayer to the collecting officer or officers that is neither in dispute nor the subject of a suit contesting the legality of the tax shall not be made subject to the protest.

(3) In any such legality challenge suit, service of process upon the officer or officers responsible for collecting the tax, the assessor or assessors for the parish or district, or parishes or districts in which the property is located, and the Louisiana Tax Commission shall be sufficient service, and these parties shall be the sole necessary and proper party defendants in any such suit.

(4) If the taxpayer prevails, the collecting officer or officers shall refund such amount to the taxpayer with interest at the actual rate earned on the money paid under protest in the escrow account during the period from the date such funds were received by the collecting officer or officers to the date of the refund. If the taxpayer does not prevail, the taxpayer shall be liable for the additional taxes together with interest at the rate set forth above during the period from the date the notice of intention to file suit for recovery of taxes was given to the officer until the date the taxes are paid.

D. The right to sue for recovery of a tax paid under protest as provided in this Section shall afford a legal remedy and right of action in any state or federal court having jurisdiction of the parties and subject matter for a full and complete adjudication of all questions arising in connection with a correctness challenge or the enforcement of the rights respecting the legality of any tax accrued or accruing or the method of enforcement thereof. The right to sue for recovery of a tax paid under protest as provided in this Section shall afford a legal remedy and right of action at law in the state or federal courts where any tax or the collection thereof is claimed to be an unlawful burden upon interstate commerce, or in violation of any act of the Congress of the United States, the Constitution of the United States, or the constitution of the state. The portion of the taxes which is paid by the taxpayer to the collecting officer or officers that is neither in dispute nor the subject of such suit shall not be made subject to the protest.

E.(1) Upon request of a taxpayer and upon proper showing by the taxpayer that the principle of law involved in an additional assessment is already pending before the courts for judicial determination, the taxpayer, upon agreement to abide by the pending decision of the courts, may pay the additional assessment under protest but need not file an additional suit. In such cases, the tax so paid under protest shall be segregated and held by the collecting officer or officers until the question of law involved has been determined by the courts and shall then be disposed of as provided in the decision of the court.

(2) If the taxpayer prevails, the officer or officers shall refund such amount to the taxpayer with interest at the actual rate earned on the money paid under protest in the escrow account during the period from the date such funds were received by the officer or officers to the date of the refund. If the taxpayer does not prevail, the taxpayer shall be liable for the additional taxes together with interest at the rate set forth above during the period from the date the notice of intention to file suit for recovery of taxes was given to the officer until the date the taxes are paid.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009; Acts 2009, No. 511, §1; Acts 2014, No. 304, §1.



RS 47:2135 - Acceptance of pro rata taxes on property acquired by state from private owners

§2135. Acceptance of pro rata taxes on property acquired by state from private owners

A. The tax collector is directed to accept the payment of pro rata taxes on property purchased in full ownership for rights-of-way or other purposes by the state of Louisiana or any of its political subdivisions and more particularly the Department of Transportation and Development, for the period of time for which the liability for taxes have been due by the private owner or owners of the property.

B. The tax collector is authorized to accept the payment of the pro rata taxes on property, regardless of whether the tax roll has been filed.

C. Notwithstanding any other provisions of law to the contrary, when property becomes exempt from ad valorem taxation due to an act of donation, the pro rata share of ad valorem taxes for the year in which the act of donation is made shall be due and payable by the donor. The pro rata share of ad valorem taxes shall be calculated and adjusted in accordance with R.S. 47:2135 through 2137. The public entity donee, whether the state of Louisiana or any of its legal subdivisions or entities thereof, shall be responsible for notifying the proper assessor and the Louisiana Tax Commission in order to properly carry out the intent and purposes of this Subsection.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2136 - Duty of assessors and tax commission to amend tax roll to conform to proration of taxes

§2136. Duty of assessors and tax commission to amend tax roll to conform to proration of taxes

All assessors throughout the state of Louisiana and the Louisiana Tax Commission are authorized and directed to adjust and amend all tax rolls and records within their respective offices in order to properly carry out the intent and purposes of R.S. 47:2135 through 2137.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2137 - computation of proration; placing of property on exempt roll

§2137. Computation of proration; placing of property on exempt roll

The proration of taxes shall be computed to the closest half month or fifteen-day period to the date of the transfer of title to property from private to public ownership, and the assessor shall place the property on the exempt tax roll.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2141 - Movable property; notice of delinquency

PART III. TAX SALES AND REDEMPTIONS

SUBPART A. MOVABLE PROPERTY

§2141. Movable property; notice of delinquency

A. On the day of the deadline for payment of taxes, or as soon thereafter as possible, the tax collector shall address to each tax debtor who has not paid all the taxes which have been assessed to him on movable property a written notice stating:

(1) In substance, that the taxes assessed to such tax debtor on movable property in the parish fell due and should have been paid in full on or before December thirty-first.

(2) The aggregate assessed value of the property and the aggregate sum of the taxes for the current and all preceding years due thereon.

(3) The tax debtor became delinquent for such taxes on December thirty-first.

(4) Thirty days after receipt of said notice, the tax collector will seize and advertise for sale the movable property on which the taxes are due in the manner provided by law for judicial sales.

(5) At the principal front door of the courthouse, where the civil district court of the parish is held or at the place of seizure or storage in the parish of Orleans, he will sell within the legal hours for judicial sales, for cash, cashier's check, certified check, money order, or wire transfer, without appraisement, such portion of the movable property as the tax debtor shall point out and deliver to the tax collector, and in case the tax debtor shall not point out sufficient property that he will at once and without further delay sell for cash, cashier's check, certified check, money order, or wire transfer, without appraisement, the least quantity of the movable property which any bidder will buy for the amount of taxes assessed upon it with interest and costs for the current and all preceding years and attorney fees.

B. The tax collector in the parish of Orleans, as well as in other parishes of the state, shall mail to each tax debtor one of the notices provided for above, for which he shall be entitled to collect from each tax debtor actual mailing costs of each certified, with return receipt, notice, and further provided that mileage shall be charged for service of this notice, provided that no notice shall be charged for unless it has been actually delivered or mailed to the tax debtor. The collector shall certify on both tax rolls that he has served or mailed all of such notices, and such certificate on either tax roll shall make full proof until disproved in a judicial proceeding.

C. The tax collector shall publish once in the official journal published in his district or parish, if there be one, or in the manner provided by law for judicial sales, one general notice substantially in the foregoing form, addressed to all owners of assessed movable property situated in his parish or district, whose names, post offices, or agents are unknown, in which he shall set forth substantially that the taxes of the unknown owners are due and unpaid, and if not paid within twenty days, that he will proceed to seize and sell such quantity of the movable property of each said unknown owner as will pay all the taxes, interest, and costs. He shall pay for the publication and shall be entitled to reimbursement of actual costs from each owner or from the property assessed to him. He shall certify on both tax rolls that he has published and posted such notices, and such certificate on either shall make full proof thereon, until disproved in a judicial proceeding.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2142 - Movable property; seizure and sale

§2142. Movable property; seizure and sale

A. The tax collector is authorized to collect the taxes due or which may be due by any person, upon a movable property, for any year past or the current year, either by taking into his possession so much of the movable property as may be required, in his opinion, to realize the amount of the tax or taxes, or by placing a keeper upon the movable property subject to the tax until the day of sale, upon which day so much of the property as may be necessary to realize the tax or taxes, interest, penalties, and costs, for which it has been seized, shall be sold to the highest bidder, without appraisement and without redemption; however, after the tax collector has seized the movable property, as above set out, he shall ascertain the amount of taxes due for the past year by reference to the assessment roll, and for the current year by fixing the same value or percentage of value as was used by the state and the parish in the year preceding on like property, and by applying to that value the rate of taxation applied to property of the same class in the preceding year.

B. When the tax collector proceeds under Subsection A of this Section, he shall give written notice immediately after actually taking the property into his possession or placing a keeper thereon. The notice shall state the amount of taxes, interest, costs, and penalties and contain a demand for payment within three days and a statement of his intention to sell in default of payment within the three days. The notice shall be served in the manner now provided for services of notice of seizure under writs of fieri facias, by the tax collector or deputy, and a return or statement in writing of the mode of service shall be made by the officer serving the notice and shall be filed in the office of the tax collector, and shall be received by the courts as prima facie evidence of notice.

C. On the expiration of three days after the date of giving notice as provided in Subsection B of this Section, the tax collector shall advertise, in the manner provided for judicial sales of movable property, that he will sell so much of the property so seized as may be necessary to pay all the taxes, interest, penalties, and costs for which the seizure had been made. The sale shall be made without appraisement and without redemption.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009; Acts 2009, No. 507, §1.



RS 47:2143 - Movable property; procedure when removed from parish or municipality before payment

§2143. Movable property; procedure when removed from parish or municipality before payment

When movable property is moved from the parish or municipal corporation in which it is assessed to any other parish or municipal corporation in this state before the taxes on the property are paid, or moved from a municipality to another part of the same parish, and the taxes are not paid by the owner of the property when due, the tax collector of the parish or municipality in which the property is located, at the request of the tax collector of the parish or municipality from which such property was moved, at the time when the taxes were due, or subsequent thereto, shall enforce the collection of all taxes due on the property by seizure and sale in accordance with law. When taxes are collected in accordance herewith, the tax collector making the collection shall forward the full amount of taxes collected, including interest and penalties, to the tax collector of the parish or municipal corporation in which the property was assessed, but may retain all amounts collected for costs incurred in making the collection.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2144 - Movable property; summary seizure to secure payment

§2144. Movable property; summary seizure to secure payment

The tax collector shall seize the movable property of any tax debtor without notice when he believes that such seizure is necessary to enable him to collect any tax due by the debtor, and he shall make such seizure whenever he has good reason to believe that the tax debtor will conceal, part with, or dispose of the movable property, which fact must be made to appear by the affidavit of the tax collector, or one of his deputies; he shall advertise the property in the manner provided for in judicial sales and shall sell, for cash, cashier's check, certified check, money order, or wire transfer, without appraisement, the least amount of the property seized which any bidder will buy for the amount of the taxes, interest, penalties, and costs.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009; Acts 2009, No. 507, §1.



RS 47:2145 - Movable property; additional sanction for tax collection

§2145. Movable property; additional sanction for tax collection

A. When it is necessary, the tax collector shall seize, advertise in the manner provided for judicial advertisement, and sell any other property belonging to the tax debtor to collect the taxes, interest, and costs due by the debtor for whatever it will bring in cash, without appraisement, and in such case, the tax collector shall make sales of the property of delinquent tax debtors as often as he is able to find any property of the debtors, until all the taxes, interest, and costs due by them are paid.

B. If the collector cannot make a seizure of the movable property liable for the tax assessed against it, either because of the nature of the property assessed or because the owner or his representative holds it in his possession or under his control in such a manner that the tax collector cannot lay hands upon it and refuses on demand to deliver the same to the tax collector, the tax collector shall have the power to seize any other property belonging to the tax debtor, or he may take into the court having jurisdiction of the subject matter a summary rule upon the person assessed or his representative, as the case may be, returnable in five days, in vacation as well as term time, to compel the delivery to him of said property or so much thereof, if the same be divisible in kind, as may be necessary to realize at public sale the amount of the taxes, costs, and penalties. All answers to rules shall be in writing and shall set forth specifically all defenses relied on by the tax delinquent and shall be made on or before the time in which the rule is made returnable. If the tax collector employs the services of an attorney to bring a summary rule to compel delivery of property, the tax debtor shall pay the sum of twenty percent of the taxes, penalties, and interest due by the debtor, as attorney fees, which amount shall be collectable in the same manner as the taxes, interest, penalties, and costs due by such debtor.

C. The tax collector is authorized to seize and sell any growing or gathered crops or shares therein whenever such seizure may be necessary to collect taxes assessed. The tax collector is also authorized to proceed in the courts to procure the garnishment of any salary, compensation, or reward for personal services, or of any obligations, rights, credits, or debts due to the tax debtor in any form whatever whenever such garnishment may be necessary to collect such taxes. No deposits or security for costs shall be required in such cases.

D. The state and its subdivisions and all cities, towns, and villages shall have a first lien and privilege on all movable property for the payment of all taxes on personal property, in all judicial or insolvency proceedings, receiverships, or liquidations, whether seizure has been made or not, for such taxes previous to such proceedings, receiverships, or liquidations.

E. All movable property sold at tax sales shall be immediately delivered without the right of redemption into actual possession of the purchaser by the tax collector, who shall have full authority and power to make all the seizures necessary to take and deliver such actual possession.

F. However, if the tax collector is unable to locate the debtor, any of the movable property liable for the said tax, or any other movable property belonging to the tax debtor, the said tax collector shall make a notation on the tax rolls "NO PROPERTY FOUND". Making such notation on the tax rolls shall relieve said tax collector from any further obligation for the collection of said tax, provided, however, nothing herein shall discharge the obligation of the tax debtor, and if property is found or the tax debtor is located, the tax collector shall proceed to collect such taxes as are due.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009; Acts 2009, No. 507, §1.



RS 47:2146 - Movable property; tax debtors' rights

§2146. Movable property; tax debtors' rights

A. Any person shall be allowed to point out the particular movable property which he may desire to have sold for taxes due by him, delivering the property to the tax collector at his office on or before the day of sale, provided that the property be sufficient in the opinion of the tax collector to realize the amount of the taxes due.

B. When seizure is made of movable property in any of the forms provided to enforce the payment of taxes, the debtor may secure release of the same until the day of sale upon his forthcoming bond, with solvent security in solido, which shall be executed in the same manner as forthcoming bonds for property seized under writs of fieri facias. Anyone so releasing his property shall return the same into the possession of the tax collector for sale on or before the day of sale; unless so returned, the forthcoming bond shall be considered forfeited and shall be filed in the office of the clerk of the civil district court of the parish and shall have the force and effect of a twelve months' bond to be executed by a writ of fieri facias issued thereon by the clerk against the principal and sureties in solido, as provided by law for the enforcement of twelve months' bonds. The forfeiture of the bond shall be made to appear by certificate of the tax collector written thereon.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2147 - Movable property; payment of taxes by party taking possession

§2147. Movable property; payment of taxes by party taking possession

A. When a sheriff, constable, marshal, receiver, liquidator, syndic, or other judicial or court officer or functionary takes possession of movable property, he shall pay at once all the taxes that may be due or may become due upon the same, and if he fails to do so, he shall become responsible personally upon his bond for the payment of the same. He shall file with his provisional and final accounts in the case or proceeding a certificate of the tax collector showing that all taxes upon such property seized or administered have been paid, and in the event of failure to do this, he shall not be discharged upon his official bond.

B. The tax collector shall also have the right to proceed by rule at any time in the court having custody of movable property or the proceeds thereof to compel such sheriff, constable, marshal, receiver, liquidator, or syndic to make payment of all taxes due upon the property, without waiting for proceedings on final account or tableau of distribution.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2151 - Transfer after tax roll delivered

SUBPART B. IMMOVABLE PROPERTY

§2151. Transfer after tax roll delivered

A sale, pledge, mortgage, or other alienation or encumbrance of property made after the tax roll has been delivered to the tax collector shall not affect the taxes assessed on the property or the sale of the property to enforce collection of delinquent taxes.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2152 - Immovable property; lots assessed together

§2152. Immovable property; lots assessed together

If two or more lots or parcels of ground have been assessed in any year or years to the same tax debtor at a certain valuation for the whole together, without distinguishing the valuation of each lot or parcel separately, the tax collector is authorized, but shall not be obligated, to receive the proportion of taxes under assessment fairly due upon any one or more of the lots or parcels separately. The proportions shall be ascertained and fixed by a certificate authenticated by the assessor and approved by the tax collector. The lots or parcels upon which their proportions are paid shall be free from the proportion of taxes pertaining to the other lots or parcels of the assessment.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2153 - Notice of delinquency and tax sale

§2153. Notice of delinquency and tax sale

A.(1)(a) No later than the first Monday of February of each year, or as soon thereafter as possible, the tax collector shall send a written notice by certified mail, return receipt requested, to each tax notice party when the tax debtor has not paid all the statutory impositions which have been assessed on immovable property, notifying the person that the statutory impositions on the immovable property shall be paid within twenty days after the sending of the notice or as soon thereafter before the tax sale is scheduled, or that tax sale title to the property will be sold according to law. The notice shall be sufficient if it is in the following form:

"Year

Ward

Sect.

Ass. #

Property #

Notice #

********PLEASE NOTE********

[NAME OF POLITICAL SUBDIVISION]

*By law your taxes are delinquent after December thirty-first. The law requires interest be charged as follows: A flat rate of one percent (1%) per month on delinquent ad valorem taxes.

*If monies for payment of taxes are in escrow, please forward tax notice to your mortgage company.

*If a receipt is requested, enclose a self-addressed stamped envelope along with your payment.

*Please notify the sheriff's office or the assessor's office with all address changes.

*For questions about assessed value or millages contact:

Assessor's Office:

Property Tax Dept:

*Payment may be made online at __________________________

*[DATE OF NOTICE]. If taxes are not paid within twenty days after this date, the political subdivision will proceed to sell tax sale title to the property at [list location of the tax sale] beginning on [list first day of sale]. You will have the right to pay the amounts due until the day before the actual sale. If tax sale title to the property is sold, you will have three years [or other applicable redemptive period] from the date of the filing of the tax sale certificate in which to redeem the property according to law, but in order to redeem, you will be required to pay a 5% penalty and 1% per month on the amounts past due together with other costs in accordance with law.

Total Assessed Value Tax Distributions

Millages

Homestead Exemption

Taxes and other Statutory Impositions Due

Assessment Information

[add taxing districts]

[add amount of tax due each district]

Total Assessed Value

Property Description

Total Statutory Impositions Due

Interest

Costs

Total

[Name of Tax Collector and Address]

Total Statutory Impositions Due

Interest

Cost

Total

[Tax Collector Name]

YEAR

WARD

SECT

ASS.#

PROPERTY

NOTICE #

Name of Tax Debtor

[address]

Make checks payable to:

[Tax Collector Name]

Mail this portion of tax bill and payment to:

[address]"

(b) Nothing in this Section shall be construed to prohibit the tax collector from sending more than one notice of sale.

(2)(a) No later than the first Monday of March of each year, or as soon thereafter as possible, the tax collector shall search the mortgage and conveyance records of tax sale eligible property to identify its tax sale parties.

(b) Prior to the tax sale, the tax collector shall send a written notice by certified mail, return receipt requested, to each tax sale party identified pursuant to Subparagraph (a) of this Paragraph. The notice shall advise the person that it is required that the statutory impositions on the immovable property be paid within twenty days after the sending of the notice or the tax sale title to the property will be sold according to law. This notice shall be sufficient if it is in the following form:

TAX SALE PARTY NOTICE OF TAX SALE

[Date]

[Name]

[Address]

[City], [ST] [Zip]

RE:

Tax Bill Number:

Property: [Property Address]

[Description of Property Abbr]

YOU HAVE A PUBLICLY RECORDED INTEREST IN THE ABOVE REFERENCED PROPERTY. PLEASE READ THIS NOTICE CAREFULLY.

The property taxes for the above referenced property were not paid. In accordance with the notice requirement contained in Article VII, Section 25 of the Louisiana Constitution, you are hereby notified that if the delinquent property taxes are not paid within twenty days of the date of this notice, the property will be sold at tax sale in accordance with law.

AFTER THE EXPIRATION OF THE REDEMPTIVE PERIOD, THE PROPERTY CANNOT BE REDEEMED. CONTINUED POSSESSION OF THE PROPERTY DOES NOT EXTEND THE REDEMPTIVE PERIOD.

Please contact [name of tax collector] if you believe that you received this notice in error, have sold or transferred this property, or for further information or assistance.

Thank you,

Tax Collector of [name of political subdivision]

[Tax collector phone number]

THIS NOTICE CONCERNS ONLY THE PROPERTY DESCRIBED IN THE "REGARDING" PORTION OF THIS LETTER; the address of that property may or may not be the same as the mailing address of this notice.

If your recorded interest in this property is no longer valid or enforceable, you may remove it by visiting the office of the recorder of mortgages and conveyances located at [mortgage and conveyance office address]."

B.(1)(a) At the expiration of twenty days' notice, counting from the day when the last of the written notices are sent, or as soon thereafter as practicable, the tax collector shall proceed to publish a notice to the tax debtors of the delinquency and to advertise for sale the consolidated delinquent tax list under one form two times within thirty days in the official journal of the political subdivision. The publication and advertisement shall be sufficient if it is in the following form:

"DELINQUENT TAX LIST

______________________________ vs. Delinquent Tax Debtors

(insert appropriate taxing bodies)

By virtue of the authority vested in me by the constitution and the laws of the State of Louisiana, I will sell, at ____________________, within the legal hours for judicial sales beginning at __________ o'clock a.m. on __________, the __________ day of __________, ____, and continuing on each succeeding legal day, until said sales are completed, tax sale title to all immovable property on which taxes are now due to ___________________________, to enforce collection of taxes

(insert affected taxing bodies) assessed in the year ____, together with interest thereon from January 1, ____, at the rate of one percent (1%) per month until paid and all costs. The names of said delinquent tax debtors, the amount of statutory impositions due, including any due for prior years, and the immovable property assessed to each to be offered for sale are as follows: (Insert names of delinquent tax debtors in alphabetical order, the amount of statutory impositions due, including any due for prior years on each specific piece of property, and the description of each specific piece of immovable property to be offered for sale.)

On the day of sale I will sell a tax sale title to such portions of the property as each tax debtor will point out and, in case the debtor will not point out sufficient property, I will at once and without further delay sell the least quantity as undivided interests of said property of any tax debtor which any bidder will buy for the amount of the statutory impositions for which the sale is made, together with interest and costs due by said tax debtor. The sale will be without appraisement, for cash or other payment method acceptable to the tax collector, in legal tender money of the United States, and the tax sale title to property sold will be redeemable at any time during the applicable redemptive period by paying the price given, including costs and five percent (5%) penalty thereon, with interest at the rate of one percent (1%) per month until redeemed."

(b) In addition to the notice required to be published pursuant to Subparagraph (a) of this Paragraph, the tax collector may elect to publish via the Internet the portion of the notification and advertisement that details the names of delinquent tax debtors, the amount of statutory impositions due, and the description of each specific piece of immovable property to be offered for sale. In the instance of using the Internet for the detailed listing of properties offered for tax sale, the tax collector shall provide, within the original printed notification or advertisement, the web address where the comprehensive list of debtors and properties offered for sale can be viewed.

(2) For the purpose of tax sales, it shall be sufficient to advertise all property in the name of the tax debtor at the time the assessment was made.

(3) For the purpose of tax sales, it shall be sufficient to assess and describe all property assessed in the following manner: by designating the tract or lot by the name by which it is commonly known, or by the number or letter by which it may be usually designated upon the regular assessment roll or upon an official or private plan or sketch or by giving the boundaries or the names of the owners upon each side, or by the dimensions or description or name given in the act transferring the ownership thereof, or by such other further description as may furnish the means of reasonable identification.

(4) No tax sale shall be set aside or annulled for any error in description or measurement of the property assessed in the name of the tax debtor, provided the property sold can be reasonably identified. When advertisements are required to be made in relation to the sale of property for unpaid taxes, the advertisements shall be made in the English language only.

(5) On the day of sale, the tax collector shall sell the portion of the property which the debtor points out. If the debtor does not point out any property or sufficient property, the tax collector shall sell immediately the least quantity of the property, determined by undivided interests, which any bidder will buy for the amount of taxes, interest, penalties and costs. Except as provided in R.S. 47:2196(D), the purchase price or bid price is the amount of taxes, interest, penalties and costs, and the bidding is by undivided interests with the initial bid being one hundred percent and thereafter declining from the initial bid. As an alternative to the procedure for bidding by undivided interest as provided by this Section, upon agreement between the tax collector and the local governing authority, any bidder may elect to bid down the five percent penalty, as provided for in Article VII, Section 25(B)(1) of the Constitution of Louisiana, in increments of one-tenth of a percent. The tax collector may determine and establish that the least quantity that can be sold by undivided interests is one percent or less of the whole. The tax sale shall convey, and the purchaser shall take, tax sale title in the undivided interest bid in the entirety of the property, or in the case of separate assessments for undivided interests in the property, tax sale title in the undivided interest bid in the entirety of the undivided interest, intended to be assessed and sold as it was owned by the delinquent tax debtor regardless of any error in the dimensions or description of the property as assessed and sold. The tax collector in the advertisement or tax sale may give the full description according to original titles.

(6) Except as otherwise provided in this Subpart, the tax sale shall be conducted in the manner provided by law for judicial sales. This provision shall not be construed to prohibit the tax collector from conducting the tax sale by using an online or electronic bidding process consistent with the law governing judicial sales.

(7) Except as otherwise provided in this Subpart, the tax sale shall be conducted in the manner provided by law for judicial sales. The tax collector may require all registered tax sale participants to provide a deposit, not to exceed one thousand dollars, prior to the commencement of the tax sale. If a deposit is required, the deposit of the winning bidder shall be applied toward the sale price at the time of purchase. A deposit from a non-winning bidder shall be returned or refunded to the depositor within fourteen days of the close of the sale. The deposit shall be made in a form approved by the tax collector.

(C)(1) In the absence of actual notice of the sale to a tax sale party, including a transferee, or the demonstration of a reasonable effort to provide notice, where the name and address of the tax sale party were reasonably ascertainable or where the transfer was recorded after the tax collector completed his pre-sale tax sale party research, the tax collector shall cancel the sale of the property and refund the tax sale purchaser the tax sale purchase price.

(2) For each transferred property upon which a tax sale is cancelled pursuant to Paragraph (1) of this Subsection, the tax collector shall send the transferee a tax notification, inclusive of tax sale costs accrued.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009; Acts 2009, No. 507, §1; Acts 2009, No. 511, §2; Acts 2010, No. 716, §1; Acts 2010, No. 817, §1; Acts 2010, No. 823, §1; Acts 2012, No. 836, §1.



RS 47:2154 - Tax sales; time of sale; price

§2154. Tax sales; time of sale; price

A. The tax collector shall seize, advertise, and sell tax sale title to the property or an undivided interest therein upon which delinquent taxes are due, on or before May first of the year following the year in which the taxes were assessed, or as soon thereafter as possible.

B. The tax sale shall be conducted on any weekday within the legal hours for judicial sales, with bidding opening not earlier than 8:00 a.m. and closing no later than 8:00 p.m. If a tax sale is conducted by using an online or electronic bidding process that is conducted over the course of multiple days, bids may be placed on any day at any time on any sale property upon which bidding has not closed, provided that all sales of property close on a weekday within the legal hours for sale as prescribed in this Subsection.

C. The price shall be the amount of statutory impositions due on the property, costs, and interest.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009; Acts 2012, No. 836, §1.



RS 47:2155 - Tax sale certificate

§2155. Tax sale certificate

A. The tax collector shall authenticate and file in accordance with law, in person or by deputy, in the political subdivision's name, a tax sale certificate to purchasers of any property to which tax sale title was sold for taxes, in which he shall relate in substance a brief history of the proceedings had, shall describe the property, state the amount of the taxes, interest, penalties, and costs and the bid made for the property, and the payment made to him in cash, cashier's check, certified check, money order, credit card, or wire transfer, or other payment method, shall sell tax sale title, and shall conclude the sale with the statement that the property shall be redeemable at any time during the applicable redemptive period beginning on the day when the tax sale certificate is filed with the recorder of conveyances in the parish in which the property is located. The tax sale certificate shall contain the full name and address of the tax sale purchaser. The tax sale certificate shall be sufficient if it is in the following form:

"Tax Sale Certificate

[Name of Political Subdivision]

v.

[Name of Tax Debtor]

State of Louisiana

Parish of ______________

City of ________________

To: ___________________

BE IT KNOWN AND REMEMBERED, that, I, [Name of tax collector], Tax Collector in and for the [Name of political subdivision], in the name of the [name of political subdivision], and by virtue of the authority in me vested by the constitution and laws of the State of Louisiana and in pursuance of the requirements of those laws, having mailed and published the notice required by law and having strictly complied with each and every requirement of the laws relating to delinquent taxes and tax debtors and to seizures, advertisements, and sale of tax sale title to the property in full, did in the manner prescribed by law, advertise and list in [name of appropriate journal for legal notices] the property to be sold for delinquent property taxes with interest and costs for the year(s) of ________ in the [place of sale] on [dates of publication], beginning at ten o'clock A.M., giving notice in the issues of the newspaper and in said list as advertised the following described immovable property appearing in the name of ______________________.

To-wit:

Ward__________ Section No. _________

Taxes $__________________

Assessment No._____________________

Interest __________________

Penalties ________________

Costs ___________________

Total ___________________

Property description: _________________________________________________

And on said [date], after beginning but not completing said list, I continued the same within legal hours each succeeding legal day offering tax sale title to said property for sale at public auction in the manner required by said laws and the whole or the undivided interest of the tax debtor therein being the smallest amount of said property that any bidder would buy and pay the taxes and costs, and [Name of Purchaser] being the bidder, and having complied with the terms of sale, became the purchaser of tax sale title to the whole of the property or the undivided interest of the tax debtor therein.

NOW, THEREFORE, all the formalities of the law having been complied with, I [Name of Tax Collector], Tax Collector for said [Name of Political Subdivision], by virtue of the authority in me vested by the laws of the State of Louisiana do by these presents sell and transfer unto [Name and Address of Purchaser], tax sale title to property or the undivided interest of the tax debtor therein last above described with all the improvements thereon. The tax debtor or any person interested personally or as heir, legatee, creditor, or otherwise, shall have the right to redeem the property for the period of three years [or other redemptive period] from the date of filing of this tax sale certificate. The redemption may take place by paying the price given including costs and five percent penalty thereon with interest at the rate of one percent per month until the redemption.

IN TESTIMONY WHEREOF, I have hereunto signed my name officially at __________, Parish of _____________________, in the presence of the two undersigned competent witnesses, who also signed on this _________ day of ________________, 2____.

Witnesses:

________________________

________________________________

Printed Name:

[Name of Tax Collector]

________________________

________________________________

Printed Name:

[Name of Political Subdivision]

By:_____________________________"

B. A certified copy of the tax sale certificate is prima facie evidence of the regularity of all matters regarding the tax sale and the validity of the tax sale.

C. The tax sale certificate contemplated by this Section is a tax deed for purposes of Article VII, Section 25 of the Louisiana Constitution.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009; Acts 2009, No. 507, §1.



RS 47:2156 - Post-sale notice

§2156. Post-sale notice

A. Within the applicable redemptive period, the tax sale purchaser may send a written notice to any or all tax sale parties notifying the parties of the sale. The notice shall provide full and accurate information necessary to contact the tax sale purchaser, including the name, physical address, and telephone number of the purchaser. It shall be accompanied by a copy of the tax sale certificate received by the tax sale purchaser under the provisions of this Part and copies of the documents that the purchaser received with that sale. The notice shall inform the tax sale parties that the failure to redeem the property prior to the expiration of the applicable redemptive period will terminate the right to redeem the property, and the purchaser will have the right to seek confirmation of the tax title and take actual possession of the property. The notice shall be sufficient if it is in the form set forth in Subsection B of this Section.

B.(1) For each property for which tax sale title was sold at tax sale to a tax sale purchaser, each collector shall within thirty days of the filing of the tax sale certificate, or as soon as practical thereafter, provide written notice to the following persons that tax sale title to the property has been sold at tax sale. The notice shall be sent by postage prepaid United States mail to each tax notice party and each tax sale party whose interest would be shown on a thirty-year mortgage certificate in the name of the tax debtor and whose interest was filed prior to the filing of the tax sale certificate.

(2) The notice shall specify the property upon which the taxes are delinquent, the amount of taxes due, and the manner in which the property shall be redeemed and shall be sufficient if in the following form:

"[Date]

[Name Tax Debtor]

RE:

Property No. _________

Ward ___ Section No. ____ Assessment No. _________

Subd. ________________________ Lot _________

Dear Sir/Madam,

This is an important notice. Please read it carefully. We are writing to inform you that the property taxes for the above noted property were not paid, and tax sale title to the property was sold to a tax sale purchaser for delinquent taxes for the year(s) _______. You may redeem this property within three years [or other applicable redemptive period] from __________________ by paying to the [name of tax collector] the following amount due stated in or enclosed with this document. The redemptive period will expire _______. Under some circumstances, the third party buyer may be entitled to take actual possession and full ownership of the property after this time.

After the expiration of the redemptive period the property cannot be redeemed. Continued possession of the property does not extend the redemptive period.

Please contact the [name of tax collector] if you believe that you received this notice in error, have sold or transferred this property, or for further information and assistance.

[Tax collectors or name of political subdivision/ name of tax sale purchasers]

This notice concerns only the property described in the "regarding" portion of this letter; the address of that property may or may not be the same as the mailing address of this notice. Please contact our office if you feel that you received this notice in error. The taxes are now assessed in the name of the tax sale purchaser, but will continue to be due as in the past.

[Enclose or list the amount of statutory impositions due]"

C.(1) For each property adjudicated to a political subdivision at a tax sale, each collector shall, within thirty days of filing of the tax sale certificate, or as soon as practical thereafter, provide written notice to the following persons that tax sale title to the property has been sold at tax sale. The notice shall be sent by postage prepaid United States mail to each tax notice party and each tax sale party whose interest would be shown on a thirty-year mortgage certificate in the name of the tax debtor and whose interest was filed prior to the filing of the tax sale certificate.

(2) The notice shall specify the property upon which the taxes are delinquent, the amount of taxes due, and the manner in which the property shall be redeemed and shall be sufficient if in the following form:

"[Date]

[Name of Tax Debtor]

RE:

Property No. _________

Ward ___ Section No. ____ Assessment No. _________

Subd. ________________________ Lot _________

Dear Sir/Madam,

This is an important notice. Please read it carefully. We are writing to inform you that the property taxes for the above noted property were not paid, and tax sale title to the property was sold to [name of political subdivision] for delinquent taxes for the year(s) _______. You may redeem this property within three years [or other applicable redemptive period] from __________________ by paying to the [name of tax collector] the amount due stated in or enclosed with this document. The redemptive period will expire _______. Under some circumstances, the [name of political subdivision] may be entitled to take actual possession and full ownership of the property or otherwise sell a full ownership interest in the property. After the expiration of the redemptive period, your rights to redeem may be limited. Continued possession of the property does not extend the redemptive period.

Please contact the [name of tax collector] if you believe that you received this notice in error, have sold or transferred this property, or for further information and assistance.

[Tax collectors or name of political subdivision / name of tax sale purchasers]

Payment shall be made with cashier's check or money order.

This notice concerns only the property described in the "regarding" portion of this letter; the address of that property may or may not be the same as the mailing address of this notice. Please contact our office if you feel that you received this notice in error. The taxes are now assessed in the name of the tax sale purchaser, but will continue to be due as in the past.

[Enclose or list the amount of statutory impositions due.]"

Acts 2008, No. 819, §1, eff. Jan. 1, 2009; Acts 2012, No. 836, §1.



RS 47:2157 - Notice of tax sale; affidavit; cancellation

§2157. Notice of tax sale; affidavit; cancellation

A.(1) Upon the expiration of the applicable redemptive period, the tax sale purchaser may send a notice to a tax sale party whose interest the tax sale purchaser intends to terminate that the party has until the later of:

(a) Sixty days after the date of the notice provided in this Subsection, if five years have elapsed from the filing of the tax sale certificate to challenge, in a court of competent jurisdiction, the tax sale.

(b) Six months after the date of the notice if five years have not elapsed from the filing of the tax sale certificate, to challenge, in a court of competent jurisdiction, the tax sale.

(2) This notice shall constitute a notice of sale, and sending of this notice shall constitute the service of the notice of sale under Article VII, Section 25 of the Louisiana Constitution. This notice shall be sufficient without regard to whether the notice of the tax sale or any other notice has been given. The notice shall be sufficient if it is in the following form:

"This is an important legal notice.

Please read it carefully. You will receive no further notice.

[Date]

[Name]

[Address]

[City], [ST] [Zip]

RE: Property: [Property Address]

[Description of Property Abbr]

Parish of _________________ , State of Louisiana

Tax sale title to the above described property has been sold for failure to pay taxes. You have been identified as a person who may have an interest in this property.

Your interest in the property will be terminated if you do not file a lawsuit in accordance with law within [60 days] [6 months] of the date of this notice."

B. The purchaser may also after the expiration of the redemptive period publish in the official journal of the appropriate political subdivision a notice containing the items in Subsection A of this Section once a week for two consecutive weeks. The published notice shall be sufficient if it is in the following form:

"NOTICE

[Names of tax sale parties]

THIS NOTICE BY PUBLICATION IS NOTIFICATION THAT YOUR RIGHTS OR INTEREST IN THE PROPERTY LOCATED IN __________________, LOUISIANA DESCRIBED BELOW MAY BE TERMINATED BY OPERATION OF LAW IF YOU DO NOT TAKE FURTHER ACTION IN ACCORDANCE WITH LAW.

[brief legal description of property]

Improvements thereon bear Municipal No.___________________.

Tax sale title to the above described property has been sold for failure to pay taxes. You have been identified as a person who may have an interest in this property.

Your interest in the property will be terminated if you do not file a lawsuit in accordance with law within [60 days] [6 months] of the date of the first publication of this notice."

C. The purchaser may file with the recorder of mortgages of the parish in which the property is located a copy of one of the notices provided in Subsection A of this Section that was sent to the tax debtor or the current owner. A transfer, mortgage, lien, privilege, or other encumbrance, other than a governmental lien, filed after the filing of the notice shall not affect the property. The recorder of mortgages or recorder of conveyances, as applicable, shall cancel, erase, terminate, or release, as applicable, the acts upon request of the purchaser.

D. After the expiration of the applicable time period set forth in the notice, the tax sale purchaser may file with the recorder of mortgages an affidavit indicating how the tax sale parties whose interest the purchaser intends to be terminated were identified, how the address of each tax sale party was obtained, how the notice was sent, the results of sending the notice, and the dates of publication. The affidavit may also contain a statement of the interests to which the purchaser takes subject. The recorder of mortgages shall index the affidavit only under the names of the tax sale purchaser and the tax debtor as mortgagors. The affidavit shall be sufficient if it is in the following form:

"AFFIDAVIT

BY

[NAME OF AFFIANT]

UNITED STATES OF AMERICA

STATE OF LOUISIANA

PARISH OF

This affidavit shall be indexed under each of the following names as mortgagor:

(a) [Name of tax sale purchaser]

(b) [Name of tax debtor]

BE IT KNOWN, on the _____day of_________ [MONTH], ______ [YEAR]

BEFORE ME, the undersigned notary public, duly qualified in and for the state and parish aforesaid, and in the presence of the undersigned competent witness,

PERSONALLY CAME AND APPEARED:

__________________________________ [name of affiant], major domiciliary of the Parish of __________________________________, State of Louisiana ("affiant"), who, after being duly sworn, deposed and stated that on his personal knowledge:

1. Affiant personally examined [name of abstract] [title certificate] [the public records] (the "Abstract") affecting the following described immovable property located in the Parish of ____________, State of Louisiana (the "property"):

[Legal description of property]

2. Affiant's review of the abstract revealed the following persons or entities with an interest in the property, which such interest being listed beside the name:

Name

Interest In Property

Recordation Information

3. Affiant reviewed the documents listed in the abstract, the telephone book published by [name of telephone book publisher] for the Parish of ____________________ dated for use until [date], and utilized all the resources under [list other examination resources, including Internet search engines, if any], and such search revealed the following last known addresses for the persons listed in Item 2 above:

Name

Address

4. Affiant reviewed the records of the Louisiana Secretary of State and the secretary of state of the states set forth by the names of the entities listed below, and such search revealed the following addresses for the entities listed in Item 2 above:

Name

State

Address

5. Affiant caused to be sent a written notice notifying the persons or entities listed in Item 2 above at the addresses listed in Items 3 and 4 above. A sample of the form of the written notice is attached and satisfied R.S.47:2157(A).

6. The method and results of the notifications set forth in Item 5 above are listed by name and address as follows:

Name

Method

Results

7. Notification was also published in [journal of general circulation for the political subdivision] on [list dates] [and was posted on the property]. The form of the publication
s
is attached and satisfied R.S.47:2157(B).

8. Pursuant to R.S.47:2157(E), the following interests are cancelled, terminated, erased, or released, as applicable, only insofar as they affect the property:

Name of Interest Holder

Name of Instrument

Recordation Information

THUS DONE AND PASSED on the day, month and year set forth above, in the presence of the undersigned competent witness, who have signed their names with Affiant, and me, notary, after reading of the whole.

WITNESSES:

AFFIANT:

_____________________________

___________________________

Printed Name:_________________

Printed Name________________

_________________________

Printed Name:

________________________________________

NOTARY PUBLIC

Printed Name:____________________________

Notary/Bar Roll No.:_______________________"

E. The filing of the affidavit provided in Subsection D of this Section with the recorder of mortgages of the parish in which the property is located shall operate as a cancellation, termination, release, or erasure of record of all statutory impositions due and owing to the political subdivision prior to the recordation of the tax sale certificate, and of all interests, liens, mortgages, privileges, and other encumbrances recorded against the property and listed in the affidavit. Governmental liens and statutory impositions due to other political subdivisions other than the selling political subdivision shall not be canceled or terminated. The recorder of mortgages shall index the affidavit only under the name of the tax debtor and current owner.

F. Upon filing of the affidavit under Subsection D of this Section, the recorder of mortgages and recorder of conveyances shall treat as canceled, terminated, released, or erased, as applicable, all the liens, privileges, mortgages, interests, or other encumbrances canceled, terminated, released, or erased under Subsection E of this Section, only insofar as they affect the property.

G. The tax sale purchaser shall be liable to and indemnify the recorder of mortgages, the recorder of conveyances, and any other person relying on the cancellation, termination, release, or erasure by affidavit for any damages that they may suffer as a consequence of such reliance if the recorded affidavit contains materially false or incorrect statements that cause the recorder to incorrectly cancel, terminate, release, or erase any interest as provided in the affidavit. The recorder of mortgages and the recorder of conveyances shall not be liable for any damages resulting to any person or entity as a consequence of the cancellation, termination, release, or erasure of any interest in compliance with this Section.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2158 - Writ of possession

§2158. Writ of possession

A. When necessary to comply with an order of a political subdivision for the purpose of enforcing property standards, upon the presentation of the order and a certified copy of a tax sale certificate for immovables to a judge of a competent jurisdiction (determined by the value of the immovables described and not the amount of the taxes), the judge shall grant ex parte an order of seizure and possession, commanding the sheriff to seize the property and place the purchaser in actual possession. A writ of possession shall be issued by the clerk, but the purchaser may take actual possession without the order with the consent or acquiescence of the tax debtor or otherwise, provided no force or violence is used.

B. The purchaser shall have a privilege on the property for the costs of complying with the order of the political subdivision. To preserve this privilege, the purchaser shall file the writ of possession with the recorder of mortgages of the parish in which the property is located within fifteen days after its issuance. The effect of recordation shall cease one year after the date of filing the writ of possession, unless a statement of privilege referencing the writ and detailing the costs is filed with the recorder of mortgages before the expiration of one year from the date of filing the writ. In this case, the effect of recordation shall cease one year after the date of filing the statement of privilege, unless a suit to enforce the privilege and a notice of lis pendens is filed with the recorder of mortgages prior to the cessation of the effects of recordation.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2159 - Request for notice

§2159. Request for notice

Any person may request that all notices that are sent to a tax debtor also be sent to the requesting person by sending a written notice to the appropriate tax collector listing the name of the tax debtor, a legal description of the property, and the address to which the notice is to be sent. The person requesting notice shall also pay a reasonable sum not to exceed twenty dollars to the tax collector to defray the cost of providing the notice. A mortgage holder who has requested notice and paid the fee shall receive notices until such time that the tax collector receives notice of the cancellation of the mortgage inscription.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2160 - Tax sale title; effect on other statuatory impositions

§2160. Tax sale title; effect on other statutory impositions

Tax sale title to property shall not affect, invalidate, or extinguish the claim of another political subdivision for the taxes due on the property that were not included in the bid price.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2161 - Tax sale title; payment of taxes by pruchaser; improvements by tax sale purchaser

§2161. Tax sale title; payment of taxes by purchaser; improvements by tax sale purchaser

A. From the date of filing a tax sale certificate selling tax sale title to a tax sale purchaser, all taxes on the property shall, after that date, be assessed to and paid by the tax sale purchaser until the property, or any part, is redeemed. If redeemed, the person redeeming shall pay all statutory impositions assessed upon the property subsequent to the tax sale. The failure to assess the property in the name of the tax sale purchaser shall not affect the validity of the tax sale.

B.(1) Notwithstanding any other provision of law to the contrary, in the city of New Orleans, if a tax sale purchaser has made improvements to abandoned or blighted property, as defined in R.S. 19:136.1, in order to bring the property into compliance with one or more municipal code ordinances prior to the property being redeemed, the person redeeming the property shall reimburse the tax sale purchaser for the costs of improvements required to bring the property into compliance with any such ordinances. The maximum amount of reimbursement for improvements shall be fifteen hundred dollars for abandoned property and three thousand dollars for blighted property. The maximum amount shall be per property per year.

(2) In order to receive reimbursement for the costs of improvements, the tax sale purchaser shall be required to file an affidavit and receipts in the mortgage records of the parish documenting the costs of such improvements within sixty days after receiving notice of redemption.

(3) The failure by a person redeeming property to reimburse a tax sale purchaser for improvements made in accordance with the provisions of Paragraph (1) of this Subsection shall not terminate or otherwise impair in any way the right of any such person to redeem his property pursuant to the provisions of this Section.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009; Acts 2011, No. 275, §1, eff. June 28, 2011.



RS 47:2162 - Purchase by tax collectors and assessors at tax sale forbidden

§2162. Purchase by tax collectors and assessors at tax sale forbidden

The tax collector or tax assessor for the political subdivision, or any other person acting on behalf of the political subdivision whose duties are to assess or collect ad valorem taxes for the political subdivision, shall not buy, either directly or indirectly, any property or tax sale title sold or offered for sale for ad valorem taxes imposed by that political subdivision. The sale shall be subject to an action for nullity except that the violation of this Section shall not be a cause for annulling the sale if the property or tax sale title has been sold by the violator, his successor, or assigns to a person who purchased the property in good faith by onerous title. In addition to any other penalties provided by law for violation of this Section, the violator shall disgorge any profits he has made, either directly or indirectly, to the tax debtor.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2163 - Purchase by co-owners

§2163. Purchase by co-owners

An owner or co-owner may pay the statutory impositions plus interest and costs due at the time of the tax sale. The purchase of tax sale title to property at a tax sale by an owner or co-owner of the property shall be deemed a redemption.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2171 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2171. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2172 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2172. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2173 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2173. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2174 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2174. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2175 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2175. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2176 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2176. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2177 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2177. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2178 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2178. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2179 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2179. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2180 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2180. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2180.1 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2180.1. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2181 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2181. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2181.1 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2181.1. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2182 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2182. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2183 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2183. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2183.1 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2183.1. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2184 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2184. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2185 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2185. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2186 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2186. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2187 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2187. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2188 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2188. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2189 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2189. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2189.1 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2189.1. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2190 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2190. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2191 - Repealed by Acts 1952, No. 626, 1

§2191. Repealed by Acts 1952, No. 626, §1



RS 47:2192 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2192. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2193 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2193. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2194 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2194. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2196 - Adjudication to political subdivisions

PART IV. ADJUDICATED PROPERTY

SUBPART A. GENERAL PROVISIONS

§2196. Adjudication to political subdivisions

A. Subject to Article VII, Section 25(A)(2) of the Constitution of Louisiana, the bid to be accepted in tax sales shall be at least equal to the statutory impositions, costs, and interest; otherwise, the tax collector shall bid in tax sale title to the property for the political subdivision. The tax collector shall make out a tax sale certificate and file the tax sale certificate with the recorder of conveyances of the parish in which the property is located. The tax sale certificate shall be sufficient if it is in the following form:

"[Name of Political Subdivision]

v.

[Name of Tax Debtor]

State of Louisiana

Parish of _________________

City of ___________________

To:______________________

BE IT KNOWN AND REMEMBERED, that, I, [name of tax collector], Tax Collector for the [name of political subdivision], in the name of the [name of political subdivision], and by virtue of the authority in me vested by the Constitution and laws of the State of Louisiana and, pursuant to the requirements of the law, having mailed and published the notice required by the law, and having strictly complied with each and every requirement of the law relating to delinquent taxes, tax debtors, and to seizures, advertisements, and sale of tax sale title to the property in full, did in the manner prescribed in the law, advertise and list in [name of appropriate journal for legal notices] the property to be sold for delinquent property taxes with interest and costs for the year(s) of ___________________ in the [place of sale] on [dates of publication], beginning at ten o'clock A.M. giving notice in the issues of the newspaper and in the list as advertised the following described property:

[See Exhibit "A."] (Include name of each tax debtor in Exhibit "A")

And on said [date], after beginning but not completing said list, I continued the same within legal hours the next succeeding legal days offering tax sale title to said property for sale at public auction in the manner required by said laws and the whole or the undivided interest of the tax debtor therein being the smallest amount of said property that any bidder would buy and pay the taxes and costs and [name of political subdivision to which the property is being adjudicated] being the bidder, and having complied with the terms of sale, became the purchaser of tax sale title to the whole of the property or the undivided interest of the tax debtor therein.

NOW, THEREFORE, all the formalities of the law having complied with, I [name of tax collector], Tax Collector for said [name of political subdivision], by virtue of the authority in me vested by the laws of the State of Louisiana do by these presents sell and transfer unto [name and address of political subdivision], tax sale title to the property or the undivided interest of the tax debtor therein. The [name of political subdivision] has the right to take possession of the property and become owner of the property pursuant to R.S. 47:2231 through 2237. [Name of the political subdivision] has the right to sell or donate the property pursuant to R.S. 47:2201, 2211 and 2237. The property may be redeemed pursuant to the provisions of R.S. 47:2241 through 2247.

IN TESTIMONY WHEREOF, I have hereunto signed my name officially at _____________________, Parish of ________________________, in the presence of the two undersigned competent witnesses, who also signed this_________ day of __________________ [Month], ________ [Year].

Witnesses:

___________________________

Printed Name:________________

[Name of Tax Collector]

____________________________

[Name of Political Subdivision]

Printed Name:

By:_________________________"

B. A certified copy of the tax sale certificate is prima facie evidence of the regularity of all matters regarding the tax sale and the validity of the tax sale.

C. The tax sale certificate contemplated by this Section is a tax deed for purposes of Louisiana Constitution Article VII, Section 25.

D. The political subdivision with the agreement of the tax collector may readvertise the selling of tax sale title to a property or properties so adjudicated at any regularly scheduled tax sale, and that tax sale shall utilize the same procedure required by R.S. 47:2153 and 2154. However, the purchase price or bid shall be the redemption price. If the tax collector does not agree to readvertise the selling of tax sale title to the property or properties so adjudicated to the political subdivision for sale, if the political subdivision decides not to readvertise, or if the property is readvertised but not sold, the property shall remain adjudicated property, unless it has been redeemed. The purchaser of a tax sale title to an adjudicated property shall be deemed to have purchased the property at the tax sale at which the property was adjudicated to the political subdivision.

E. With respect to property adjudicated to the state for nonpayment of taxes for the years 1880 through 1973, the state, as owner, may lease, transfer, or sell the property pursuant to R.S. 41:131 et seq.; provided that if the property is occupied or assessed taxes thereon rendering sale of the property inappropriate, the register of the state land office shall notify the occupier or taxpayer of the adjudication and the need to either redeem or cancel said adjudication.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009; Acts 2010, No. 281, §1.



RS 47:2197 - Effect of adjudication

§2197. Effect of adjudication

Adjudicated property shall remain assessed in the name of the tax debtor, and if transferred, the new or current owner. The political subdivision shall have no liability with respect to the property resulting solely from the adjudication. No encumbrance against a political subdivision shall affect adjudicated property.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2201 - Ordinance; sale or donation of adjudicated property

SUBPART B. SALES OR DONATIONS TO A THIRD PARTY

§2201. Ordinance; sale or donation of adjudicated property

A political subdivision may adopt ordinances regarding the public sale or donation of adjudicated property that complies with R.S. 47:2202, 2203, and 2206. A public sale or donation of adjudicated property by a political subdivision may be made by sale or donation of an individual tax parcel, or by sale or donation of multiple tax parcels as a whole.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009; Acts 2009, No. 511, §2.



RS 47:2202 - Minimum bid prices; sale of adjudicated property

§2202. Minimum bid prices; sale of adjudicated property

A. The governing authority of each political subdivision may elect to set a dollar amount as a minimum bid for the public sale of adjudicated property, which shall be at least the total amount of statutory impositions, governmental liens, and costs of sale. The governing authority of each political subdivision may elect also to require an appraisal of adjudicated property to be sold at public sale. When the political subdivision elects to use the appraised value to establish a bidding floor instead of setting a dollar amount minimum bid as allowed by this Section, the political subdivision shall appoint a licensed appraiser to appraise and value the property. The minimum bid at the first public sale shall be at least two-thirds of the appraised value of the property. If the property fails to sell at the first public sale, the minimum bid at the second sale shall be one-third the appraised value of the property. Alternatively, the governing authority of each political subdivision may elect to sell the adjudicated property at public sale to the highest bidder without setting a minimum bid or requiring an appraisal.

B. Notwithstanding the provisions of Subsection A of this Section, the governing authority of each political subdivision may allow an adjoining landowner to purchase adjudicated property for any price set by the governing authority without public bidding at a public meeting of the governing authority; provided, that the governing authority of an applicable political subdivision determines that the adjoining landowner has maintained the adjudicated property for a period of one year prior to the sale. Such a sale shall be deemed a public sale under the provisions of this Subpart.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009; Acts 2009, No. 511, §2; Acts 2010, No. 947, §1.



RS 47:2203 - Pre-bidding procedures; sale of adjudicated property

§2203. Pre-bidding procedures; sale of adjudicated property

A. Initiation by political subdivisions. A political subdivision may provide by ordinance for the sale of adjudicated property at a public sale and may include the date for the sale in the ordinance. However, the date of the sale may be provided by a subsequent ordinance, or the date may be set administratively by the political subdivision.

B. Initiation by persons. (1) Whenever any person desires to initiate the public sale of adjudicated property and the political subdivision desires to sell, the person shall deposit an amount determined by the political subdivision to be sufficient to cover the expenses of the sale, including advertising, appraisals, and other costs associated with the sale.

(2) Should the depositor at the sale fail to be the highest bidder, the money deposited shall be returned to him. However, if no one at the sale bids up to the minimum price provided in this Subpart, then the money shall be retained to pay the expenses of the sale, but any money remaining after the expenses are paid shall be returned to the depositor.

C. Advertisement. A public sale shall be advertised twice in the official journal for the political subdivision, once at least thirty days prior to the date of the public sale, and once no more than seven days prior to the date of the public sale. The advertisement shall provide for the minimum bid, the latest date written bids will be accepted, the time and date of in-person bidding, and any other terms of sale. However, if no minimum bid is set by the governing authority of the political subdivision on the adjudicated property to be sold at the public sale, the advertisement shall include a statement that no minimum bid is set and that the property shall be sold to the highest bidder.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009; Acts 2010, No. 947, §1.



RS 47:2204 - Additional terms of ordinance; sale of adjudicated property

§2204. Additional terms of ordinance; sale of adjudicated property

The ordinance allowing for the public sale of adjudicated property may provide that the public sale may be subject to terms and conditions imposed by the political subdivision in the ordinance. The political subdivision may also authorize the sale of adjudicated property at public sale at a price determined by the highest bidder without setting a minimum bid or requiring an appraisal. An ordinance may provide that a subsequent ordinance is required to approve the sale.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009; Acts 2010, No. 947, §1.



RS 47:2205 - Donations of adjudicated property

§2205. Donations of adjudicated property

The governing body of a political subdivision may by ordinance allow the donation of any identified adjudicated property to any person to the extent allowed by the Louisiana Constitution. The donated property can be used only for purposes allowed by the Louisiana Constitution.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2206 - Notice; sale or donation of adjudicated property

§2206. Notice; sale or donation of adjudicated property

A.(1) Either the political subdivision or the acquiring person shall send a written notice notifying any tax sale party whose interest the successful bidder or donee intends to be terminated that the party has until the later of the following to redeem the property or otherwise challenge in a court of competent jurisdiction the potential sale or donation:

(a) Sixty days from the date of the notice provided in this Subsection, if five years have elapsed from the filing of the tax sale certificate, or six months after the date of the notice provided for in this Subsection, if five years have not elapsed since the filing of the tax sale certificate.

(b) The filing of the sale or donation transferring the property.

(2) If this notice is given after the expiration of the applicable redemptive period, this notice shall constitute a notice of sale. The sending of this notice shall constitute service of the notice of sale under Article VII, Section 25 of the Louisiana Constitution. The notice required by this Section shall be sufficient, and it shall not be necessary to determine whether notice of the tax sale or any other notice was given. The written notice shall be sufficient if it is in the following form:

"This is an important legal notice.

Please read it carefully. You will receive no further notice.

[Date]

[Name]

[Address]

[City], [ST] [Zip]

RE:

Property:

[Property Address]

[Description of Property Abbr]

Parish of _____________________ , State of Louisiana

Tax sale title to the above described property has been sold for failure to pay taxes. You have been identified as a person who may have an interest in this property.

Your interest in the property will be terminated if you do not redeem the property by making all required payments to the tax collector listed below or file a lawsuit in accordance with law within [60 days] [6 months] of the date of this notice, or the recording of an act transferring ownership, if later.

[Tax collector name, address, telephone number]"

B.(1) Either the political subdivision or the acquiring person shall cause to be published in the official journal of the political subdivision a notice that any tax sale party whose interest the successful bidder or donee intends to be terminated has, to redeem the property, until the later of:

(a) Sixty days, for property on which a tax sale certificate was filed over five years previous of the first publication, or six months if the tax sale certificate was filed less than five years before the first publication of the notice provided for in this Subsection.

(b) The filing of the sale or donation transferring the property.

(2) The publication shall be sufficient if it is in the following form:

"NOTICE

[Names of Tax Sale Parties]

THIS NOTICE BY PUBLICATION IS NOTIFICATION THAT YOUR RIGHTS OR INTEREST IN THE FOLLOWING DESCRIBED PROPERTY LOCATED IN _____________________, LOUISIANA MAY BE TERMINATED BY OPERATION OF LAW IF YOU DO NOT TAKE FURTHER ACTION IN ACCORDANCE WITH LAW:

[Brief legal description of property]

Improvements thereon bear Municipal No.________________________.

Tax sale title to the above described property has been sold for failure to pay taxes. You have been identified as a person who may have an interest in this property.

Your interest in the property will be terminated if you do not redeem the property by making all required payments to the tax collector listed below or file a lawsuit in accordance with law within [60 days] [6 months] of the date of the first publication of this notice, or the recording of an act transferring ownership, if later.

[Tax collector name, address, telephone number]"

C. The political subdivision or acquiring person may file with the recorder of mortgages of the parish in which the property is located a copy of one of the notices that was sent to the tax debtor or the current owner. A transfer, mortgage, lien, privilege, or other encumbrance filed after the filing of the notice shall not affect the property. The recorder of mortgages or recorder of conveyances shall cancel, erase, terminate, or release the acts upon the request of the acquiring person.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2207 - Sale or donation of adjudicated property; authentication; form

§2207. Sale or donation of adjudicated property; authentication; form

A. At any time after the expiration of the sixty-day or six-month periods, as applicable, set forth in R.S. 47:2206(A) and (B), and, if applicable, upon the satisfaction of any terms or conditions required in the ordinance authorizing the sale or donation, the acquiring person, or his successors and assigns, may send to the political subdivision a written notice requesting that the political subdivision authenticate a sale or donation. The political subdivision shall authenticate the sale or donation within ten days from the date of the request or as soon thereafter as practical. The acquiring person shall be responsible for filing the sale or donation and payment of all filing fees. The only warranty owed by the political subdivision shall be a warranty against eviction resulting from a prior alienation by the political subdivision. Otherwise, all sales and donations shall be without warranty, either expressed or implied, even as to return or reduction of the purchase price, including without limitation the warranty against redhibitory defects or vices and the warranty that the thing sold is reasonably fit for its ordinary purpose or the acquiring person's intended or particular purpose. These waivers or exclusions of warranties shall be self-operative regardless of whether the waivers or exclusions are contained in the act of sale or donation, and regardless of whether they are clear and unambiguous, and regardless of whether they are brought to the attention of the acquiring person. This provision supersedes the requirements of any other law.

B. The writing constituting the sale shall be sufficient if it is a writing in the following form:

"NON-WARRANTY CASH SALE

STATE OF LOUISIANA

PARISH OF ___________________

BE IT KNOWN, on the dates written below before the undersigned Notaries Public, duly commissioned and qualified in their respective parishes, personally came and appeared:

[NAME OF POLITICAL SUBDIVISION],

a political subdivision of the State of Louisiana, represented herein by _______________________, authorized by virtue of the attached ordinance of [name of governing body for the political subdivision], referred to as "Seller", who declared that:

Seller sells, without any warranty of title whatsoever, either expressed or implied, even as to the return or reduction of the purchase price, except for the warranty against eviction resulting from a prior alienation by the political subdivision, but with full substitution and subrogation in and to all the rights and actions of warranty which Seller may have, to:

[NAME OF PURCHASER]

a ________________________, [for individuals, add marital status] whose permanent mailing address is _________________________________, referred to as "Purchaser", all of Seller's right, title and interest in and to the property more fully described on Exhibit "A" attached hereto and made a part hereof, together with all appurtenances thereunto belonging or in any way appertaining, and all buildings and improvements located on the property, if any, collectively referred to as the "Property".

This sale is made and accepted for and in consideration of the sum of________________________________($____________ ) cash, which Purchaser has paid to Seller.

[Purchaser acknowledges that the property is being conveyed subject to any and all conditions and restrictions which may be required or recited in the attached ordinance.]

The ____________________ ad valorem taxes are to be paid by Purchaser.

THUS DONE AND PASSED by Seller, before me, Notary, and the undersigned competent witnesses, on this ______ day of __________________, _________, in the city of ____________________, Louisiana.

WITNESSES:

SELLER:

[NAME OF POLITICAL SUBDIVISION]

___________________________

Printed Name:

___________________________

Printed Name:

Name:

Title:

___________________________

NOTARY PUBLIC

Printed Name: __________________

Notary/Bar Roll No.: ____________

THUS DONE AND PASSED by Purchaser, before me, Notary, and the undersigned competent witnesses on this ______ day of _________________, _______, in the city of ________________________, Louisiana.

WITNESSES:

PURCHASER:

[[NAME OF PURCHASER]

___________________________

Printed Name:

___________________________

Printed Name:

Name:

Title:

___________________________

NOTARY PUBLIC

Printed Name: __________________

Notary/Bar Roll No.: ____________

C. The writing constituting the donation shall be sufficient if it is a writing in the following form:

"NON-WARRANTY DONATION

STATE OF LOUISIANA

PARISH OF ___________________

BE IT KNOWN, on the dates written below before the undersigned Notaries Public, duly commissioned and qualified in their respective parishes, personally came and appeared:

[NAME OF POLITICAL SUBDIVISION],

a political subdivision of the State of Louisiana, represented herein by ______________, authorized by virtue of the attached Ordinance of [name of governing body for the political subdivision], hereinafter referred to as "Donor", who declared that:

Donor donates and delivers, without any warranty of title whatsoever, either express or implied, except for the warranty against eviction resulting from a prior alienation by the political subdivision, but with full substitution and subrogation in and to all the rights and actions of warranty which Donor may have, to :

[NAME OF DONEE]

a ___________________, [for individuals, add marital status] whose permanent mailing address is _______________________, referred to as "Donee", all of the right, title and interest of the Donor in and to the property more fully described on Exhibit "A" attached hereto and made a part hereof, together with all appurtenances thereunto belonging or in any way appertaining, and all buildings and improvements located on the property, if any, collectively referred to as the "Property".

This donation is accepted by Donee.

Donee warrants and acknowledges to and agrees with Donor that Donee is accepting the property subject to any and all conditions and restrictions which may be required or recited in the attached ordinance.

Donor has been advised that the property donated can be used only for the purposes set forth in Article VII, Section 14(B) of the Louisiana Constitution.

The ______________________ ad valorem taxes are to be paid by Donee.

THUS DONE AND PASSED by Donor, before me, Notary, and the undersigned competent witnesses, on this ______ day of__________________, __________, in the city of __________________, Louisiana.

WITNESSES:

DONOR:_________________________

[NAME OF POLITICAL SUBDIVISION]

___________________________

Printed Name:

___________________________

Printed Name:

Name:

Title:

___________________________

NOTARY PUBLIC

Printed Name: __________________

Notary/Bar Roll No.: ____________

THUS DONE AND PASSED by Donee, before me, Notary, and the undersigned competent witnesses, on this ______ day of ___________________, ____________, in the city of ____________________, Louisiana.

WITNESSES:

DONEE:_____________________

[NAME OF DONEE]

___________________________

Printed Name:

___________________________

Printed Name:

Name:

Title:

___________________________

NOTARY PUBLIC

Printed Name: __________________

Notary/Bar Roll No.: ____________"

D. The provisions of R.S. 41:1338 shall not apply to the property being sold or donated in accordance with this Section.

E. A certified copy of the sale or donation shall be prima facie evidence of the regularity of all matters dealing with the sale or donation and the validity of the sale or donation.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2208 - Sale or donation of adjudicated property; affidavit

§2208. Sale or donation of adjudicated property; affidavit

A. Contemporaneously with or subsequent to the filing of the sale or donation of adjudicated property, the acquiring person, his successors, or assigns, may file with the recorder of mortgages of the parish in which the property is located an affidavit indicating how the tax sale parties whose interest the acquiring person, his successors, or assigns, intends to be terminated were identified, how the address of each tax sale party was obtained, how the written notice was sent, the results of sending the written notice, and the dates of publication. The affidavit may also contain a statement of the interest to which the purchaser or donee takes subject. The recorder of mortgages shall index the affidavit only under the names of the owner filing the affidavit and the tax debtor, as mortgagors. The affidavit shall be sufficient if it is in the following form:

"AFFIDAVIT

BY

[NAME OF AFFIANT]

UNITED STATES OF AMERICA

STATE OF LOUISIANA

PARISH OF ____________________

This affidavit shall be indexed under each of the following names as mortgagor:

(a) [Name of owner causing the filing of the affidavit]

(b) [Name of tax debtor]

BE IT KNOWN, on the ________day of______________ [MONTH], _________ [YEAR],

BEFORE ME, the undersigned notary public, duly qualified in and for the state and parish aforesaid, and in the presence of the undersigned competent witness, PERSONALLY CAME AND APPEARED:

__________________________________ [name of affiant], major domiciliary of the Parish of __________________________________, State of Louisiana ("affiant"), who, after being duly sworn, deposed and stated that on his personal knowledge:

1. Affiant personally examined [name of abstract] [title certificate] [the public records] (the "abstract") affecting the following described immovable property located in the Parish of ___________________, State of Louisiana (the "property"):

[Legal description of property]

2. A review of the abstract by the Affiant revealed the following persons or entities with an interest in the property, which such interest being listed beside the name:

Name

Interest in property

Recordation information

3. Affiant reviewed the documents listed in the abstract, the telephone book published by [name of telephone book publisher] for the Parish of __________________ dated for use until [date], and utilized all the resources under [list other examination resources, including Internet search engines, if any], and the search revealed the following last known addresses for the persons listed in Item 2 above:

Name

Address

4. Affiant reviewed the records of the Louisiana Secretary of State and the secretary of state of the states set forth by the names of the entities listed below, and the search revealed the following addresses for the entities listed in Item 2 above:

Name

State

Address

5. Affiant caused to be sent a written notice notifying the persons or entities listed in Item 2 above at the addresses listed in Items 3 and 4 above. A sample of the form of the written notice is attached and satisfied R.S. 47:2206(A).

6. The method and results of the notifications set forth in Item 5 above are listed by name and address as follows:

Name

Method

Results

7. Notification was also published in [journal of general circulation for the political subdivision] on [list dates] [and was posted on the property]. The form of the publication is attached and satisfied R.S. 47:2206(B).

8. Pursuant to R.S. 47:2208(C), the following interests are cancelled, terminated, erased or released, as applicable, only insofar as they affect the Property:

Name of interest holder

Name of instrument

Recordation information

THUS DONE AND PASSED on the day, month and year set forth above, in the presence of the undersigned competent witness, who have signed their names with affiant, and me, Notary, after reading of the whole.

WITNESSES:

AFFIANT:

_____________________________

________________________________

Printed Name: _________________

Printed Name: ____________________

_____________________________

Printed Name: _________________

_____________________________________

NOTARY PUBLIC

Printed Name:_______________________

Notary/Bar Roll No.:__________________"

B. With respect to a sale, the filing of the affidavit provided in Subsection A of this Section shall operate as a cancellation, termination, release, or erasure of record of all statutory impositions of all political subdivisions then due and owing, of all governmental liens, and of all interests, liens, mortgages, privileges, and other encumbrances recorded against the property sold and listed in the affidavit.

C. With respect to a donation, the filing of the affidavit provided for in Subsection A of this Section shall operate as a cancellation, termination, release, or erasure of record of all statutory impositions of the donor political subdivision, and all other interests, liens, mortgages, privileges, and other encumbrances recorded against the property donated and listed in the affidavit, except governmental liens and statutory impositions of political subdivisions other than the donee political subdivision.

D. Upon filing of the affidavit, the recorder of mortgages or the recorder of conveyances shall treat as canceled, terminated, released, or erased, all those liens, privileges, mortgages or other encumbrances canceled, terminated, released or erased under Subsection B or C of this Section, only insofar as they affect the property.

E. The owner filing the affidavit shall be liable to and indemnify the recorder of mortgages, the recorder of conveyances, and any other person relying on the cancellation, termination, release, or erasure by affidavit for any damages that they may suffer as a consequence of such reliance if the recorded affidavit contains materially false or incorrect statements that cause the recorder to incorrectly cancel, terminate, release, or erase any interest listed in the affidavit. The recorder of mortgages and the recorder of conveyances shall not be liable for any damages resulting to any person or entity as a consequence of the cancellation, termination, release, or erasure of any interest in compliance with this Section.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2209 - Sale or donation to tax debtor

§2209. Sale or donation to tax debtor

Notwithstanding any provision of law to the contrary, when a tax debtor or an owner participates, directly or indirectly, in a post-adjudication sale or donation during or subsequent to expiration of the redemptive period, it shall be treated as a redemption, and the tax debtor or owner shall be required to pay all taxes and costs in accordance with all laws applicable to redemptions. However, if the property is redeemed, all mortgages, liens, privileges, and other encumbrances affecting the property prior to the sale shall remain in full force and effect with the same validity and priority as if the sale had not occurred.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2210 - Liability of owner of adjudicated property

§2210. Liability of owner of adjudicated property

While property remains adjudicated property, the current owner remains liable as owner of the property under applicable law. The political subdivision is not liable solely as owner of the property.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2211 - Disposition of proceeds of sale of adjudicated property

§2211. Disposition of proceeds of sale of adjudicated property

Except as otherwise agreed by the holders of the statutory impositions and governmental liens, all proceeds from the sale of adjudicated property after deduction of the costs of the sale shall be paid pro rata to those holders, and any amount in excess of the costs, statutory impositions, and governmental liens shall be paid to the selling political subdivision.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2212 - Sale of adjudicated property; Calcasieu Parish; notice to political subdivisions created by the parish

§2212. Sale of adjudicated property; Calcasieu Parish; notice to political subdivisions created by the parish

Notwithstanding any other provision of law to the contrary, the governing authority of the parish of Calcasieu is authorized to sell adjudicated property as provided in this Subpart or as otherwise provided by law. If the sale of adjudicated property occurs after the three-year redemptive period has elapsed, the governing authority of the parish may proceed with the sale without notification to any political subdivision created by the governing authority of the parish. Upon the sale of such property, all outstanding tax liens, assessments, penalties, or other charges of any such political subdivision on the property shall be cancelled contemporaneously with the sale.

Acts 2011, No. 109, §1.

NOTE: See Acts 2011, No. 109, §2.



RS 47:2221 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2221. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2222 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2222. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2222.1 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2222.1. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2223 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2223. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2224 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2224. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2225 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2225. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2226 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2226. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2227 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2227. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2228 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2228. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2228.1 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2228.1. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2229 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2229. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2230 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2230. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2231 - Suit to obtain possession of property adjudicated to political subdivision

SUBPART C. POLITICAL SUBDIVISIONS ACQUIRING OWNERSHIP

§2231. Suit to obtain possession of property adjudicated to political subdivision

After the tax sale certificate for adjudicated property is filed with the recorder of conveyances, the political subdivision may institute a suit in the district court of the parish in which the property is located to obtain possession of the adjudicated property. The suit shall be tried by summary proceeding and shall be prosecuted without costs of court to the political subdivision. Whenever revenue is received from the adjudicated property as provided in this Subpart, the political subdivision shall pay the court costs out of the first revenue received.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2232 - Order of seizure and possession

§2232. Order of seizure and possession

Upon the presentation of a certified copy of the tax sale certificate, after ten days' notice to the owner and proper hearing, the judge shall grant an order of possession commanding the sheriff to place the political subdivision in actual possession of the adjudicated property.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2233 - Leasing adjudicated property; use of income to pay taxes or assessments

§2233. Leasing adjudicated property; use of income to pay taxes or assessments

The political subdivision, through its tax collector, upon taking or being placed in possession by judgment of court may, without the necessity of public letting, lease the adjudicated property on commercially reasonable terms and collect rentals. The political subdivision shall apply the rentals first to the payment of all costs of court incurred in the proceeding. Thereafter, all rental income shall be applied against any taxes, charges imposed pursuant to R.S. 33:1236, or paving or other local improvement assessments due against the property. When all of the obligations have been paid in full, the political subdivision shall issue a proper certificate of redemption and surrender its possession of the property.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2234 - Redemption of property; payment of assessments

§2234. Redemption of property; payment of assessments

Whenever any property has been adjudicated to a political subdivision for the full amount of the past and future installments of paving or other local improvement assessments, the owner of the property may be permitted, upon written request, to redeem the property by paying the past due and current installments only, together with interest, costs, and penalties. In this event, the remaining and future installments of the charges shall be collected as they fall due, and the lien shall remain unaffected and shall be valid and effective against the property until fully paid.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2235 - Authority of the political subdivision to establish servitudes over adjudicated property; procedure

§2235. Authority of the political subdivision to establish servitudes over adjudicated property; procedure

A. The political subdivision may maintain apparent servitudes over adjudicated property and may, after the redemptive period, declare the existence of any public servitude as though by destination of the owner, regardless of whether the servitude is apparent or nonapparent.

B. A public servitude by destination of the owning political subdivision may be declared in writing upon authorization by ordinance duly enacted after public promulgation. The ordinance and act may be filed with the recorder of conveyances of the parish and may show the name of any prior owners of the property for indexing as vendor.

C. If a servitude has been declared in accordance with this Section and the property is redeemed, the owning political subdivision shall compensate the redeeming owner for the value of the servitude declared. The compensation shall be in accordance with the provisions of the Louisiana Constitution. Value shall be determined as of the date on which the ordinance and act are filed as required by Subsection B of this Section.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2236 - Claim of ownership of adjudicated property by political subdivision

§2236. Claim of ownership of adjudicated property by political subdivision

A. Whenever property or tax sale title to property is adjudicated to a political subdivision, the political subdivision may declare, by ordinance duly enacted, that the political subdivision intends to acquire a full ownership interest in the property.

B. A copy of the ordinance shall be filed with the recorder of mortgages. The recorder shall index the names of the tax debtor and the political subdivision as mortgagees. A transfer, mortgage, lien, privilege, or other encumbrance filed after the filing of the ordinance shall not affect the property. The recorder of mortgages or recorder of conveyances shall cancel, erase, terminate, or release the acts upon the request of the political subdivision.

C.(1) Political subdivisions that intend to acquire full ownership in property as provided in this Section shall, within thirty days after the filing of the instrument and ordinance described in Subsection B of this Section, or as soon thereafter as practical, send a written notice regarding the acquisition to the tax sale parties whose interest the political subdivision intends to be terminated that the party has until the applicable time period set forth below to redeem the property or otherwise challenge in a court of competent jurisdiction the acquisition:

(a) Sixty days after the date of the notice, if five years have elapsed from the filing of the tax sale certificate.

(b) Six months after the date of the notice, if five years have not elapsed from the filing of the tax sale certificate.

(2) If this notice is given after the expiration of the applicable redemptive period, this notice shall constitute a notice of sale. The sending of this notice shall constitute service of the notice of sale under Article VII, Section 25 of the Constitution of Louisiana. The notice required by this Section shall be sufficient, and it shall not be necessary to determine whether notice of the tax sale or any other notice was given. The notice shall be sufficient if it is in the following form:

"This is an important legal notice.

Please read it carefully. You will receive no further notice.

[Date]

[Name]

[Address]

[City], [ST] [Zip]

RE: Property: [PropertyAddress]

[DescriptionofPropertyAbbr]

Parish of ________________________ , State of Louisiana

Tax sale title to the above described property has been adjudicated to [name of political subdivision] for failure to pay taxes.

[Name of political subdivision] now intends to acquire full ownership in the above described property. You have been identified as a person who may have an interest in this property.

Your interest in the property will be terminated if you do not redeem the property by making all required payments to the tax collector listed below, or file a lawsuit within [60 days] [6 months] of the date of this notice.

[Tax collector name, address, and telephone number]"

D.(1) The political subdivision shall cause to be published in the official journal of the political subdivision a notice that any tax sale party whose interest the political subdivision intends to be terminated has until the applicable time period set forth below to redeem the property or otherwise challenge in a court of competent jurisdiction the acquisition:

(a) Sixty days, for property on which a tax sale certificate was filed over five years before the first publication.

(b) Six months if the tax sale certificate was filed less than five years before the first publication of the notice provided in this Subsection.

(2) The publication shall be sufficient if it is in the following form:

"NOTICE

[Names of Tax Sale Parties]

THIS NOTICE BY PUBLICATION IS NOTIFICATION THAT YOUR RIGHTS OR INTEREST IN THE FOLLOWING DESCRIBED PROPERTY LOCATED IN _____________________, LOUISIANA MAY BE TERMINATED BY OPERATION OF LAW IF YOU DO NOT TAKE FURTHER ACTION IN ACCORDANCE WITH LAW:

[Brief legal description of property]

Improvements thereon bear Municipal No. ______________________.

Tax sale title to the above described property has been adjudicated to [name of political subdivision] for failure to pay taxes.

[Name of political subdivision] now intends to acquire full ownership in the above described property. You have been identified as a person who may have an interest in this property.

Your interest in the property will be terminated if you do not redeem the property by making all required payments to the tax collector listed below or file a lawsuit in accordance with law within [60 days] [6 months] of the date of the first publication of this notice, or the recording of an act transferring ownership, if later.

[Tax collector name, address, telephone number]"

E. If the property is not redeemed within the time limit set forth in Subsection C of this Section, the ordinance shall become operative, and the political subdivision shall acquire full ownership of the property as provided in the ordinance, subject only to such rights as determined by a final judgment rendered in an action filed within the time limits set forth in Subsection C of this Section. The political subdivision shall file a notice in the conveyance records indicating that the political subdivision has acquired full ownership of the property in compliance with this Section. The notice shall be sufficient if it is in the following form:

"NOTICE

[Name of political subdivision] certifies that it has complied with the provisions of R.S. 47:2236 and that it has acquired full ownership in the following described property:

[Legal description of property]

[Name of political subdivision]

by _______________________

Name:_________________________

Title:__________________________"

F. Contemporaneously with or subsequent to the filing of the notice, the political subdivision may file with the recorder of mortgages an affidavit indicating how the tax sale parties whose interest the political subdivision intends to be terminated were identified, how the address of each tax sale party was obtained, how the written notice was sent, the results of sending the written notice, and the dates of publication. The affidavit may also contain a statement of the interest to which the political subdivision takes subject. The recorder of mortgages shall index the affidavit only under the names of the political subdivision and the tax debtor, as mortgagors. The affidavit shall be sufficient if it is in the following form:

"AFFIDAVIT

BY

[NAME OF AFFIANT]

UNITED STATES OF AMERICA

STATE OF LOUISIANA

PARISH OF ____________________

This affidavit shall be indexed under each of the following names as mortgagor:

(a) [Name of political subdivision]

(b) [Name of tax debtor]

BE IT KNOWN, on the ______day of________________ [MONTH], __________ [YEAR]

BEFORE ME, the undersigned notary public, duly qualified in and for the state and parish aforesaid, and in the presence of the undersigned competent witness, PERSONALLY CAME AND APPEARED:

__________________________________ [Name of affiant], major domiciliary of the Parish of ___________________________, State of Louisiana ("affiant"), who, after being duly sworn, deposed and stated that on his personal knowledge:

1. Affiant personally examined [name of abstract] [title certificate] [the public records] (the "abstract") affecting the following described immovable property located in the Parish of _______________________, State of Louisiana (the "property"):

[Legal description of property]

2. A review of the abstract by the Affiant revealed the following persons or entities with an interest in the property, which such interest being listed beside the name:

Name

Interest In Property

Recordation Information

3. Affiant reviewed the documents listed in the abstract, the telephone book published by [name of telephone book publisher] for the Parish of __________________ dated for use until [date], or utilized all the resources under [list other examination resources, including Internet search engines, if any], and the search revealed the following last known addresses for the persons listed in Item 2 above:

Name

Address

4. Affiant reviewed the records of the Louisiana Secretary of State and the secretary of state of the states set forth by the names of the entities listed below, and the search revealed the following addresses for the entities listed in Item 2 above:

Name

State

Address

5. Affiant caused to be sent a written notice notifying the persons or entities listed in Item 2 above at the addresses listed in Items 3 and 4 above. A sample of the form of the written notice is attached and satisfied R.S. 47:2236(C).

6. The method and results of the notifications set forth in Item 5 above are listed by name and address as follows:

Name

Method

Results

7. Notification was also published in [journal of general circulation for the political subdivision] on [list dates] [and was posted on the property]. The form of the publications is attached and satisfied R.S. 47:2236(D).

8. Pursuant to R.S. 47:2236(G), the following interests are cancelled, terminated, erased or released, as applicable, only insofar as they affect the property:

Name of Interest Holder

Name of Instrument

Recordation Information

THUS DONE AND PASSED on the day, month and year set forth above, in the presence of the undersigned competent witness, who have signed their names with Affiant, and me, notary, after reading of the whole.

WITNESSES:

AFFIANT:

_____________________________

_____________________________

Printed Name:_________________

Printed Name: _________________

_____________________________

Printed Name: _________________

_____________________________________

NOTARY PUBLIC

Printed Name: ____________________

Notary/Bar Roll No.: _______________"

G. The filing of the affidavit provided in this Section with the recorder of mortgages of the parish in which the property is located shall operate as a cancellation, termination, release, or erasure of record of all statutory impositions of all political subdivisions then due and owing, of all governmental liens, and of all interests, liens, mortgages, privileges, and other encumbrances recorded against the property sold and listed in the affidavit.

H. Upon filing of the affidavit, the recorder of mortgages or the recorder of conveyances shall treat as canceled, terminated, released, or erased, all those liens, privileges, mortgages, or other encumbrances canceled, terminated, released, or erased under Subsection G of this Section, only insofar as they affect the property.

I. The political subdivision shall be liable to and indemnify the recorder of mortgages, the recorder of conveyances, and any other person relying on the cancellation, termination, release, or erasure by affidavit for any damages that they may suffer as a consequence of such reliance if the recorded affidavit contains materially false or incorrect statements that cause the recorder to incorrectly cancel, terminate, release, or erase any interest as provided in the affidavit. The recorder of mortgages and the recorder of conveyances shall not be liable for any damages resulting to any person or entity as a consequence of the cancellation, termination, release, or erasure of any interest in compliance with this Section.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2237 - Sale or donation of adjudicated property; authority

§2237. Sale or donation of adjudicated property; authority

A political subdivision may sell adjudicated property acquired in accordance with R.S. 47:2236 as provided by law. It may donate the property acquired in accordance with R.S. 47:2236 to the extent allowed by the constitution. The provisions of R.S. 41:1338 shall not apply to the property being sold or donated in accordance with R.S. 47:2236.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2238.1 - City of Monroe

SUBPART D. SALE OF PROPERTY

ADJUDICATED TO THE CITY OF MONROE

§2238.1. City of Monroe

The provisions of this Subpart shall apply to any tax adjudication of residential or commercial property within the city limits of Monroe.

Acts 2009, No. 146, §1, eff. June 25, 2009.



RS 47:2238.2 - Procedure for sales initiated by individuals

§2238.2. Procedure for sales initiated by individuals

A. Whenever any person or public or private entity desires to purchase any unredeemed property adjudicated to the city for unpaid taxes due, charges pursuant to R.S. 33:1236 or paving and other local improvement assessments for which the adjudication was made, he shall, with an application to purchase, deposit with the tax collector of the city an amount of money sufficient to cover the expenses of the sale, including advertising, taxes due, and other costs associated with said sale as evidence of good faith in the application.

B. The tax collector shall determine the amount of money to be deposited. The tax collector's determination of the amount of monies to be deposited by the purchaser shall be equal to the expenses of the sale, including advertising, all parish and municipal taxes due, and other costs associated with such sale as evidence of good faith in the application.

C. The sale of unredeemed commercial property shall be for no less than two-thirds of the appraised value, plus advertising costs, taxes owed, and other costs associated with said sale on its advertisement.

Acts 2009, No. 146, §1, eff. June 25, 2009.



RS 47:2238.3 - Notice requirement

§2238.3. Notice requirement

A. Upon deposit made to purchase unredeemed property, the tax collector shall immediately notify the tax debtor, by registered or certified mail, postage prepaid, addressed to the tax debtor at his last known address. Other interested parties shall be notified by publication in the official journal of the city of Monroe, that the tax collector through the city will take actual corporeal possession of the property so adjudicated to the city for five years or more and that ownership will be transferred to a specifically named individual. The advertisement shall publish on two consecutive days.

B. The mailed notice and advertisement shall set forth the legal description of the property; inclusive of the owner of record, if known, the tax lot, block number, and street addresses; and the terms of the sale. Publication and mailing proof shall be obtained by the city.

C. When a mortgagee or other lien holder is identified by public recordation, constructive notice by publication shall be supplemented by notice mailed to the mortgagee's or lien holder's last known available address by certified mail, return receipt requested or by personal service.

Acts 2009, No. 146, §1, eff. June 25, 2009.



RS 47:2238.4 - Order of seizure and possession

§2238.4. Order of seizure and possession

A. After a lapse of ten days from the last date of publication of notice described in R.S. 47:2238.3 or from the arrival of the return of service card or from the return of the unopened certified letter, the tax collector for the city shall declare by affidavit that a certain particularly described property is no longer subject to redemption and that five years or more have lapsed since the filing of the tax sale certificate or the proces verbal in the conveyance records of the Ouachita Parish clerk of court. A certified copy of the tax sale certificate or proces verbal shall be attached to the affidavit.

B. The affidavit shall list the last known owners prior to the tax adjudication and any other interested parties. The affidavit shall also state, when applicable, the following:

(1) That notice of delinquency had been sent or published on a certain date.

(2) That the tax collector provided notice to each person holding a properly recorded mortgage, when applicable.

(3) That the advertisement for tax sale occurred on a certain date and was published in the official journal of the city of Monroe.

(4) That the subject property was appraised, advertised, and offered for sale and failed to sell on a certain date.

(5) That the subject property was appraised and advertised and offered for sale a second time on a certain date and failed to sell, when applicable.

(6) That the tax sale certificate or proces verbal was recorded in the conveyance records of the clerk of court of Ouachita Parish on a certain date.

(7) That a particularly named individual has applied to purchase said property and has deposited the requisite amount to cover the expenses of the sale, including advertising, taxes due, and other costs associated with the sale.

(8) That notice was provided in accordance with R.S. 47:2238.3.

C. A copy of the proof of publication and the return receipt or a copy of the unopened certified letter shall be submitted with the affidavit, when applicable.

Acts 2009, No. 146, §1, eff. June 25, 2009.



RS 47:2238.5 - Sale of property adjudicated to municipality; order of possession

§2238.5. Sale of property adjudicated to municipality; order of possession

Upon the presentation of the affidavit, the attached certified copy of the tax sale certificate or the proces verbal, the proof of publication to any judge of competent jurisdiction (such jurisdiction to be determined by the value and situs of the immovables therein described and not the amount of the taxes) and when applicable, the return of service card or the unopened certified letter, the judge may, in chambers, grant an ex parte order of possession and transfer of ownership if he is satisfied that all notices and due process of law have been afforded the former owner.

Acts 2009, No. 146, §1, eff. June 25, 2009.



RS 47:2238.6 - Placing purchaser in possession of property

§2238.6. Placing purchaser in possession of property

A. The granting of the ex parte order pursuant to R.S. 47:2238.5 shall authorize the city to perfect a sale to the named purchaser and shall grant possession and transfer title to the purchaser thereby vesting an absolute and perfect title to the property conveyed without any claim thereto by any former owner and free of all mortgages, liens, privileges, and encumbrances whatsoever.

B. Any former owner, including heirs, assignees, or other successors, shall be subject to the mortgages, liens, privileges, and encumbrances if the former owner possessed the property at the time it became burdened.

C. The ex parte order of possession and transfer of ownership shall have effect against third persons from the time it is filed for registry in the office of the Ouachita Parish clerk of court.

Acts 2009, No. 146, §1, eff. June 25, 2009.



RS 47:2238.7 - Failure to purchase

§2238.7. Failure to purchase

If after the notice of intent to take actual corporeal possession of property and to transfer ownership has been published in the official journal of the city of Monroe, but before the signing of the ex parte order of possession and transfer of ownership, the applicant or the potential purchaser declines to purchase the subject property, he shall be responsible for paying the cost of advertisement and any other costs associated with the preparation of the sale of the unredeemed property to him. The property shall revert to the status of adjudicated property, and the last known tax debtor shall be liable for the expenses of the sale, including advertising, taxes due, and other costs associated with the sale of the property.

Acts 2009, No. 146, §1, eff. June 25, 2009.



RS 47:2238.8 - Donation of adjudicated property

§2238.8. Donation of adjudicated property

The provisions of this Subpart shall apply to the unredeemed property adjudicated to the city of Monroe for five years or more that is subject to donation to a nonprofit organization, which is recognized by the Internal Revenue Service as a 501(c)(3) or 501(c)(4) nonprofit organization.

Acts 2009, No. 146, §1, eff. June 25, 2009.



RS 47:2241 - Redemptive period peremptive

PART V. REDEMPTIONS

SUBPART A. GENERAL PROVISIONS

§2241. Redemptive period peremptive

All redemptive periods provided in the Louisiana Constitution shall be peremptive.

Acts 2008, No. 819, §1, eff. Jan. 1, 2008.



RS 47:2242 - Person entitled to redeem

§2242. Person entitled to redeem

Any person may redeem tax sale title to property, but the redemption shall be in the name of the tax debtor.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2243 - Redemption payments

§2243. Redemption payments

Redemptions shall be made through the tax collector of the appropriate political subdivision, or in the case of properties adjudicated to the state for tax years 1880 through 1973, redemptions shall be made through the register of the state land office. Payment shall include all statutory impositions accruing before the date of payment with five percent penalty and simple interest accruing at one percent per month, as well as all other sums required to be paid pursuant to this Subpart. The tax collector shall promptly remit the redemption payment to the tax sale purchaser; the register shall promptly deposit the redemption payment in the state treasury.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009; Acts 2010, No. 281, §1.



RS 47:2244 - Additional payments to political subdivision

§2244. Additional payments to political subdivision

Payment also shall include the actual costs incurred by the political subdivision for preparation and filing of redemption certificates, the cost of mail, notice, publication of notice, personal service of notice, appraisal, and costs associated with the determination of tax sale parties and their notification. However, the actual cost of preparation and filing of redemption certificates shall not exceed two hundred dollars. The political subdivision may also require the payment of all amounts accrued under other governmental liens as of the date of payment.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009; Acts 2009, No. 484, §1.



RS 47:2245 - Redemption certificate

§2245. Redemption certificate

Upon payment of the redemption costs, the tax collector shall issue a redemption certificate in the name of the tax debtor and file the redemption certificate in the appropriate conveyance records. When a redemption certificate is issued by the register of the state land office pursuant to this Subpart, the person redeeming the property shall file the redemption certificate in the appropriate conveyance records of the parish wherein the property is located. The redemption certificate shall be sufficient if it is in the following form:

"CERTIFICATE OF REDEMPTION

STATE OF LOUISIANA

PARISH OF ___________________

CITY OF __________________

Having this day received from ___________________________ the sum of _________________________ Dollars ($__________), being the full amount of taxes, costs, penalties and interest, plus any subsequently paid taxes, accruing from that certain tax sale on the ___________ day of ________________________, _________, for the delinquent [name of political subdivision] taxes for the year _________, assessed to ____________________________________ covering tax sale title to that certain immovable property located in the parish described as which property was adjudicated at said tax sale to ____________________________.

NOW THEREFORE I, under the authority conferred on me by R.S. 47:2245, hereby certify said property as being redeemed to said tax debtor, or his successors in title, from any claims arising out of said tax sale.

DONE AND SIGNED at my office in ____________________, Louisiana this _________ day of __________________________, _________.

ATTEST:

_________________________________________________________________

Printed Name:___________________[Name of tax collector] and Ex Officio

Tax Collector

_______________________________

Printed Name:___________________"

Acts 2008, No. 819, §1, eff. Jan. 1, 2009; Acts 2010, No. 281, §1.



RS 47:2246 - Statutory right to redeem adjudicated property

SUBPART B. ADJUDICATED PROPERTY

§2246. Statutory right to redeem adjudicated property

A. For property adjudicated to a political subdivision, after the expiration of the applicable redemptive period, any person may redeem tax sale title to property in the name of the tax debtor until any of the following shall occur:

(1) The later of sixty days or six months, as applicable, after the notice required by R.S. 47:2206, or the filing of the sale or donation transferring the property from the political subdivision pursuant to R.S. 47:2201 et seq.

(2) The granting of the order of possession pursuant to R.S. 47:2232.

(3) Sixty days or six months, as applicable, after the notice required by R.S. 47:2236.

B. For property adjudicated to the state for nonpayment of taxes for years 1880 through 1973, any person may redeem said property in the name of the tax debtor, subject to any encumbrances placed thereon by the state, until such time as the state sells or transfers the property.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009; Acts 2010, No. 281, §1.



RS 47:2247 - Redemption of adjudicated property; additional payments

§2247. Redemption of adjudicated property; additional payments

The person redeeming property adjudicated to a political subdivision shall pay also the actual costs incurred by the political subdivision and any acquiring person for the costs of all certified mail, notice, publication of notice, or personal services of notices in complying with the applicable provisions of law, including, without limitation, determination of tax sale parties and the notification of such persons of the sale or donation as allowed by law.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2251 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2251. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2252 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2252. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2253 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2253. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2254 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2254. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2255 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2255. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2256 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2256. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2257 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2257. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2258 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2258. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2259 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2259. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2260 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2260. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2261 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2261. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2262 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§2262. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 47:2266 - Procedure to quite tax titles

PART VI. PROCEDURES TO QUIET TAX TITLE

SUBPART A. PROCEEDING TO QUIET TITLE

§2266. Procedure to quiet tax titles

A.(1) After expiration of the redemptive period, an acquiring person may institute an ordinary proceeding against the tax sale parties whose interests the petitioner seeks to be terminated. The petition shall contain a description of the property, the time and place of the sale, and the name of the officer who made the sale, the page and record book and date of filing of the tax sale certificate, and for adjudicated properties sold or donated by a political subdivision, reference to the page of record book and date of filing of the sale or donation, notice that the petitioner is the holder of tax sale title to the property by virtue of tax sale or is the owner of the property by virtue of a sale or donation of adjudicated property, and notice that the title and full ownership in the property will be confirmed unless a proceeding to annul is instituted within six months after the date of service of the petition and citation. This suit shall be brought in the parish in which the property is located unless it lies in two or more parishes, in which case this suit may be instituted in either of the parishes.

(2) The petition and citation shall be served as in ordinary suits; however, if a tax sale party is a nonresident of the state, is unknown, or his residence is unknown, the court shall appoint a curator ad hoc to represent him and receive service. The curator shall receive a reasonable fee for his services to be fixed by the court in each suit, which shall be taxed as costs of suit. If no proceeding to annul the sale has been instituted after the lapse of six months after the date of service of petition and citation, judgment shall be rendered quieting and confirming the title and the full ownership interest therein.

B. In all cases when tax titles have been quieted by prescription of five years under the provisions of Article VII, Section 25 of the Louisiana Constitution, the purchaser, donee, or his heirs or assigns may, either obtain a judgment of the court confirming the title by suit in the manner and form in Subsection A of this Section, except that the delay for answer shall be ten days instead of six months, provided that the failure to bring suit shall in no manner affect such prescriptive titles.

C. The petitioner may file a notice of lis pendens with the recorder of mortgages of the parish in which the property is located. A transfer, mortgage, lien, privilege, or other encumbrance filed after the filing of the notice of lis pendens shall not affect the property. The recorder of mortgages or the recorder of conveyances shall cancel, erase, terminate, or release the acts upon request of the petitioner.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2271 - Availability of monition

SUBPART B. MONITION PROCEEDINGS

§2271. Availability of monition

In addition to all other procedures, after the expiration of the applicable redemptive period, an acquiring person may protect himself from eviction from the property to which ownership or tax sale title has been transferred by filing a petition for monition in the district court of the parish in which the property is located in accordance with the following Sections.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2272 - Contents of petition

§2272. Contents of petition

The petition for monition shall state the manner of acquisition. The petitioner shall attach to the petition a certified copy of the tax sale certificate, donation, or other title instrument under which the property or tax sale title was obtained from the political subdivision and a certified copy of the sale, donation, or other title instrument under which the petitioner obtained title or tax sale title to the property, if different.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2273 - Grant of monition

§2273. Grant of monition

The clerk shall, on application of the buyer or donee, grant this monition in the name of the state and affix to it the seal of the court.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2274 - Lis pendens

§2274. Lis pendens

The petitioner may file a notice of lis pendens of the monition proceeding with the recorder of mortgages of the parish in which the property is located. A transfer, mortgage, lien, privilege, or other encumbrance filed after the filing of the notice of lis pendens shall not affect the property. The recorder of mortgages or the recorder of conveyances shall cancel, erase, or terminate, as applicable, the acts on the request of the petitioner.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2275 - Notice

§2275. Notice

A.(1) After filing the petition, the petitioner shall send a written notice to all tax sale parties whose interest the petitioner intends to be terminated containing the information set forth in the form provided in Subsection B of this Section. The written notice shall provide that the parties have until the later of the following to show cause why grounds exist for a nullity under this Chapter:

(a) Six months after the first publication of the notice provided in R.S. 47:2276, if the proceeding is brought less than five years after filing the tax sale certificate.

(b) Sixty days after the first publication of the notice provided in R.S. 47:2276, if the proceeding is brought five years or more after the filing of the tax sale certificate.

(2) If the notice is sent after the expiration of the redemptive period, this notice shall constitute a notice of sale. The sending of this notice shall constitute service of the notice of sale, under Article VII, Section 25 of the Louisiana Constitution.

B. This written notice shall be sufficient, and it shall not be necessary to determine whether any notice of tax sale or other notices were given. The written notice shall be sufficient if it is in the following form:

"This is an important legal notice.

Please read it carefully. You will receive no further notice.

[Date]

[Name]

[Address]

[City], [ST] [Zip]

RE:

Property:

[PropertyAddress]

[Description of Property Abbr]

Parish of ________________________, State of Louisiana

You have been identified as a person who may have an interest in the above described property.

Your rights or interest in the property will be terminated if you do not take action.

A lawsuit known as a Petition for Monition pursuant to R.S. 47:2271 et seq. has been filed affecting the referenced property (the "property") in the proceeding entitled In Re [name of petitioner] under docket number [docket no.] of the [name of court], Parish of_______________________, State of Louisiana (the "monition proceeding") by [name of petitioner], which purchased the property pursuant to [name of act] and recorded as [recordation information] of the official records of ______________________ Parish, Louisiana. The monition has been published on [date of first publication] (the "publication") in the official journal(s) of ______________________ Parish, including [list name(s) of official journal].

If you do not file an opposition in the Monition Proceeding or file an action for a nullity under Chapter 5 of Subtitle III of Title 47 of the Louisiana Revised Statutes of 1950, within [60 days] [6 months] of the publication date stated above, your interest in the property listed above will be terminated."

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2276 - Publication

§2276. Publication

The petitioner shall publish a monition contemporaneously with or following the sending of the notice calling on all tax sale parties whose interest the petitioner intends to be terminated to show cause within the time period provided in R.S. 47:2275 and this Section why grounds exist for a nullity under the provisions of this Chapter. The publication shall be given two times for immovable property, provided that the second publication for immovable property shall be published not earlier than seven days before and not later than the day before the sixtieth day following the first publication. The publication shall be sufficient if it is in the following form:

"NOTICE

[Name of Tax Sale Parties]

Pursuant to an order of the _________ District Court for the Parish of ____________ in the matter of [Tax Deed Holder], Docket No. __________[Docket No], Div. _____, [Name of Court], Parish of __________________, State of Louisiana, dated _________________, it was ordered as follows:

WHEREAS, [Tax Deed Holder], by act passed before [name of notary], recorded on [date of filing] [recordation information] of the official records of __________ Parish, Louisiana, purchased property [at tax sale] [from the {name of political subdivision}, Louisiana adjudicated to the political subdivision for unpaid property taxes or other matters];

WHEREAS, [Tax Deed Holder] has applied to this Court for a monition or advertisement, in conformity with R.S. 47:2271 et seq.

THEREFORE, in the name of the State of Louisiana and the [Name of Court] for the Parish of __________________, all interested persons are cited and admonished to show cause within [sixty (60) days] [six (6) months] from the date on which this monition is first advertised, why grounds exist for a nullity under the provisions of Chapter 5 of Subtitle III of Title 47 of the Louisiana Revised Statutes of 1950.

The property affected by this monition is:

[Description of Property]

Improvements thereon bear Municipal No.___________ [PropertyAddress].

[Name and address of Clerk]

[Name and address of purchaser or attorney for purchaser.]"

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2277 - Affidavit

§2277. Affidavit

The petitioner shall file in the monition proceeding an affidavit stating how the tax sale parties whose interests the petitioner intends to be terminated were identified, how the addresses of each tax sale party were obtained, how the notice was sent, the results of sending the written notice, and the dates of publication. The affidavit may also contain a statement of the interests to which the petitioner takes subject. The affidavit shall be sufficient if it is in the following form:

"AFFIDAVIT

BY

[NAME OF AFFIANT]

UNITED STATES OF AMERICA

STATE OF LOUISIANA

PARISH OF _____________________

If filed in the mortgage records, this affidavit shall be indexed under each of the following names as mortgagors:

(1) [Name of petitioner]

(2) [Name of tax debtor]

BE IT KNOWN, on the _______ day of ___________________[MONTH], ____________[YEAR],

BEFORE ME, the undersigned notary public, duly qualified in and for the state and parish aforesaid, and in the presence of the undersigned competent witness; PERSONALLY CAME AND APPEARED:

[Name of affiant] major domiciliary of the Parish of_________________, State of Louisiana ("affiant"), who after being duly sworn, deposed and stated that on his personal knowledge:

1. Affiant personally examined [name of abstract] or [title certificate] or [public records] (the "abstract") affecting the following described immovable property located in the Parish of __________________ , State of Louisiana (the "Property"):

[Legal description of property]

2. A review of the abstract by the Affiant revealed the following persons or entities with an interest in the property, with such interest being listed beside the name:

Name

Interest in property

Recordation information

3. Affiant reviewed the documents listed in the abstract, the telephone book published by [name of telephone book publisher] for the Parish of ____________________ dated for use until [date], or utilized all the resources under [list other examination resources, including Internet search engines, if any], and the search revealed the following last known addresses for the persons listed in Item 2 above:

Name

Address

4. Affiant reviewed the records of the Louisiana Secretary of State and the secretary of state of the states set forth by the names of the entities listed below, and the search revealed the following addresses for the entities listed in Item 2 above:

Name

State

Address

5. Affiant caused to be sent a written notice notifying the persons or entities listed in Item 2 above at the addresses listed in Items 3 and 4 above. A sample of the form of the written notice is attached and satisfied R.S. 47:2275(B).

6. The method and results of the notifications set forth in Item 5 above are listed by name and address as follows:

Name

Method of Sending

Results

7. A Petition for monition was filed on [date of filing] under In Re: [name of petitioner] Applying for Monition, Docket No. [docket number], on the docket of the [name of court], State of Louisiana (the "monition proceeding").

8. Pursuant to an order of the court in the monition proceeding, the monition was published in the [journal of general circulation for the political subdivision] on [date(s)] [and was posted on the property]. The form of publication is attached and satisfied.

9. Pursuant to R.S. 47:2280(C), the following interests are canceled, terminated, erased or released, as applicable, only insofar as they affect the property:

Name of Interest Holder

Name of Instrument

Recordation Information

THUS DONE AND PASSED on the day, month and year set forth above, in the presence of the undersigned competent witness, who have signed their names with Affiant, and me, notary, after reading of the whole.

WITNESSES:

AFFIANT:

____________________________

_____________________________

Printed Name: ________________

Printed Name: _________________

____________________________

Printed Name:________________

_____________________________________

NOTARY PUBLIC

Printed Name: __________________

Notary/Bar Roll No.: ______________

"

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2278 - Judgment

§2278. Judgment

At the expiration of the applicable time period set forth in R.S. 47:2275 and 2276, the party obtaining the monition may apply to the court which rendered the monition to confirm the title to and full ownership in the property and homologate the sale. The court shall homologate and confirm the sale and the title to and full ownership in the property if the affidavit under R.S. 47:2277 has been filed and no opposition has been filed. If opposition is made to the homologation, the provisions regarding actions to annul under this Chapter shall apply.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2279 - Costs

§2279. Costs

When no opposition is made to the confirmation of the sale, the costs of the proceeding shall be paid by the party who prays for the monition.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2280 - Filing of the judgment; affidavit

§2280. Filing of the judgment; affidavit

A. The judgment rendered in the monition proceeding may be filed with the recorder of mortgages of the parish in which the property is located.

B. The petitioner may file the affidavit provided in R.S. 47:2277 with the recorder of mortgages. The recorder of mortgages shall index the affidavit only under the names of the petitioner and the tax debtor as mortgagors.

C. The filing of the affidavit provided in Subsection B of this Section with the recorder of mortgages of the parish in which the property is located shall operate as a cancellation, termination, release, or erasure of record of:

(1) All statutory impositions due and owing to the selling or donor political subdivision prior to the date of the original acquisition by a tax sale purchaser or donee of adjudicated property.

(2) All statutory impositions of all political subdivisions and all other interests, liens, privileges, and other encumbrances under governmental liens arising prior to the original sale of adjudicated property to the acquiring person, or the filing of the notice required under R.S. 47:2236(E).

(3) All interests, liens, mortgages, and other encumbrances recorded against the property and listed in the affidavit, other than governmental liens not included in Paragraph (2) of this Subsection.

D. After the filing of the affidavit, the recorder of mortgages or the recorder of conveyances shall treat as canceled, terminated, released, or erased all those liens, privileges, mortgages, or other encumbrances canceled, terminated, released, or erased under Subsection C of this Section.

E. The petitioner shall be liable to and indemnify the recorder of mortgages, the recorder of conveyances, and any other person relying on the cancellation, termination, release, or erasure by affidavit for any damages that they may suffer as a consequence of such reliance if the recorded affidavit contains materially false or incorrect statements that cause the recorder to incorrectly cancel, terminate, release, or erase any interest as provided in the affidavit. The recorder of mortgages and the recorder of conveyances shall not be liable for any damages resulting to any person or entity as a consequence of the cancellation, termination, release, or erasure of any interest in compliance with this Section.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2286 - Actions to annul

PART VII. ACTIONS TO ANNUL

§2286. Actions to annul

No tax sale shall be set aside except for a payment nullity, redemption nullity, or a nullity under R.S. 47:2162, all of which are relative nullities. The action shall be brought in the district court of the parish in which the property is located. In addition, the action may be brought as a reconventional demand or an intervention in an action to quiet title under R.S. 47:2266 or as an intervention in a monition proceeding under R.S. 47:2271 through 2280.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2287 - Time in which to file an action for nullity; defenses

§2287. Time in which to file an action for nullity; defenses

A. Any action to annul a tax sale on grounds of a redemption nullity shall be brought before the earlier of:

(1) Six months after a person is duly notified using a notice, other than the notice provided in R.S. 47:2156 that is sent between the time that the redemptive period ends and five years after the date of the recordation of the tax sale certificate.

(2) If a person is duly notified more than five years after the date of the recordation of the tax sale certificate, sixty days after the person is duly notified.

B. An action to annul a tax sale on grounds of a payment nullity shall be brought before the later of:

(1) Five years after the recordation of the tax sale certificate.

(2) If the person bringing the action was not duly notified at least sixty days before the end of that five-year period, then within sixty days after the date that the person was duly notified.

C. When a nullity is asserted as a reconventional demand in a quiet title action or as an intervention in a quiet title action or monition proceeding, the nullity shall be asserted within the time specified for a reconventional demand or intervention in the action or proceeding.

D. To the extent the interest of the person asserting a nullity has not been terminated, or if the property remains subject to the interest pursuant to this Chapter, including without limitation R.S. 47:2121(C)(2) or other applicable law, such fact shall be an absolute defense to the action of nullity.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2288 - Acquisitive prescription

§2288. Acquisitive prescription

The tax sale certificate and the act by which an acquiring person obtains full ownership constitute just title for purposes of acquisitive prescription.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2289 - Effect of judgment

§2289. Effect of judgment

A. A judgment based on a payment nullity not only reinstates the interest of the tax debtor, or person claiming ownership through the tax debtor in the property, but also reinstates all interests in the property otherwise terminated, released, canceled, or erased pursuant to this Chapter, to the extent the interest has not otherwise terminated pursuant to its terms or by operation of law.

B. Other than as to the tax debtor, or a person claiming ownership through the tax debtor, a judgment for a redemption nullity reinstates the interest of the person claiming the nullity, to the extent the interest has not otherwise terminated pursuant to its terms or by operation of law. A judgment based on a redemption nullity as to the tax debtor, or a person claiming ownership through the tax debtor, reinstates all interests in the property otherwise terminated, released, canceled, or erased pursuant to this Chapter, to the extent the interest has not otherwise terminated pursuant to its terms or by operation of law.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2290 - Suspensive conditions to effectiveness of judgment

§2290. Suspensive conditions to effectiveness of judgment

A.(1) A judgment annulling a tax sale or other transfer to an acquiring person or his successors based on a payment nullity shall not have effect until all of the following are paid:

(a) All statutory impositions for which the sale or adjudication was made.

(b) All subsequent statutory impositions and all other governmental liens, including interest and penalties.

(c) Ten percent per annum interest on the statutory impositions.

(2) These payments shall not be required upon proof of payment of the statutory impositions or governmental liens by the persons in whose favor a nullity is declared.

B.(1) A judgment annulling a tax sale or other transfer to an acquiring person or his successors based on a redemption nullity shall not have effect until all of the following are paid:

(a) All statutory impositions forming the basis of the initial tax sale.

(b) All subsequent statutory impositions have been paid and all governmental liens.

(c) All costs.

(d) A five percent penalty and twelve percent per annum on all statutory impositions.

(2) These amounts shall be paid to the tax collector, and the tax collector shall reimburse the tax sale purchaser or the purchaser or donee of adjudicated property to the extent the party has paid the purchase price and the subsequent statutory impositions or governmental liens; otherwise, the amounts shall be paid to the political subdivisions.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2291 - Trail; judgment; costs; improvements

§2291. Trial; judgment; costs; improvements

A. A nullity action shall be an ordinary proceeding governed by the Louisiana Code of Civil Procedure. Upon conclusion of the action for nullity, the court shall either:

(1) Issue a preliminary order that the tax sale, an acquisition of full ownership by a political subdivision, or a sale or donation of adjudicated property, as applicable, will be declared a nullity.

(2) Render judgment dismissing the action with prejudice which shall be a final judgment for purposes of appeal.

B.(1) The tax sale purchaser, the political subdivision, or the purchaser or donee from a political subdivision shall be presumed to be a good faith possessor of the property.

(2) Costs pursuant to Article VII, Section 25 of the Louisiana Constitution and R.S. 47:2290 shall include costs of sending notice, costs of publication, and costs of determining tax sale parties. Costs shall also include amounts set forth in Civil Code Articles 496 and 497, if applicable.

(3) Within fifteen days after the rendering of the order under Paragraph (A)(1) of this Section, the party claiming costs shall submit proof of costs. Proof of costs may be made by affidavit or other competent evidence and may be contested by the party claiming the nullity. A contest of costs shall be filed within fifteen days after the filing of the proof of costs, and the contest shall be heard within forty-five days after the filing of the proof of costs.

(4) Within sixty days after the issuance of the order pursuant to Paragraph (A)(1) of this Section, the court shall render a judgment of nullity, and the judgment shall fix the costs allowed. This judgment shall be a final judgment subject to appeal.

C. After a judgment under Subsection B of this Section has been rendered, the governmental liens, other than statutory impositions paid if the nullity has been rendered on the basis of prior payment, and costs, shall be paid within one year from the date of the judgment. This one-year period shall be suspended while an appeal is pending. If the payment is not made within the period allowed, the judgment of nullity shall be vacated and the case dismissed with prejudice at the request of the person against whom the judgment of nullity was rendered.

D. After payment has been made, the party in whose favor judgment has been rendered may apply for an ex parte order stating that the required payments have been made. The application shall be verified and shall state, or an affidavit accompanying the application shall state, the amount and method of payment, that the payment was made to the party against whom the judgment has been rendered, and that a request for dismissal under Subsection C of this Section has not been filed.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2292 - Fruits

§2292. Fruits

If an acquiring person takes corporeal possession of the property and administers the property, the acquiring person shall have the right to natural fruits, as defined in Civil Code Article 551, that are severed in the ordinary course of business prior to the judgment of nullity becoming effective, and the civil fruits, as defined in Civil Code Article 551, accruing prior to a judgment becoming effective to the extent the fruits are used to pay statutory impositions or governmental liens, or to improve the property.

Acts 2008, No. 819, §1, eff. Jan. 1, 2009.



RS 47:2301 - USE VALUE AND FAIR MARKET VALUE

CHAPTER 6. USE VALUE AND FAIR MARKET VALUE

PART I. USE VALUE

§2301. Use value; defined

Use value of bona fide agricultural, horticultural and timber lands means the highest value of such land when used by a prudent agricultural, horticultural or timber operator for the sole purpose of continuing the operation, as a commercial agricultural, horticultural or timber enterprise, of an existing bona fide agricultural, horticultural or timber use. Use value of bona fide marsh lands is the highest value of such land for the sole purpose of continuing the traditional use of the marsh lands for hunting, fishing, trapping or various types of aquaculture by a prudent manager of marsh lands. Use value of such land shall be so established without reference to any other criteria of value particularly, but not as a limitation, without reference to fair market value or value to the public in general.

Added by Acts 1976, No. 702, §1, eff. Aug. 4, 1976; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:2302 - Definitions

§2302. Definitions

A. Bona fide agricultural land is land devoted to the production for sale, in reasonable commercial quantities, of plants and animals, or their products, useful to man, and agricultural land under a contract with a state or federal agency restricting its use for agricultural production; or land under contract for agricultural use pursuant to an ordinance authorizing urban agricultural incentive zones as defined in R.S. 3:4751 through 4754.

B. Bona fide horticultural land is land devoted to the production for sale, in reasonable commercial quantities, of fruits, vegetables, flowers or ornamental plants, and horticultural land under a contract with a state or federal agency restricting its use for horticultural production.

C. Bona fide marsh land is wetland other than bona fide agricultural, horticultural or timber land.

D. Bona fide timberland is land stocked by forest trees of any size and specie, or formerly having such tree cover within the last three years and not currently developed or being used for nonforest purposes, and devoted to the production, in reasonable commercial quantities, of timber and timber products, and timberland under a contract with a state or federal agency restricting its use for timber production.

Added by Acts 1976, No. 702, §2, eff. Aug. 4, 1976; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994; Acts 2015, No. 429, §2.



RS 47:2303 - Eligibility for use value assessment

§2303. Eligibility for use value assessment

In order to be classified as bona fide agricultural, horticultural, marsh or timber land and assessed at its use value under the provisions of Article VII, Section 18(C) of the Louisiana Constitution of 1974, it must meet the definition of bona fide agricultural, horticultural, marsh or timber land as described in R.S. 47:2302 and, in the case of bona fide agricultural, horticultural, or timber land:

A. Be at least three acres in size, or have produced an average gross annual income of at least two thousand dollars in one or more of the designated classifications for the four preceding years, and

B. The landowner has signed an agreement that the land will be devoted to one or more of the designated uses as defined in R.S. 47:2302.

Added by Acts 1976, No. 702, §3, eff. Aug. 4, 1976. Amended by Acts 1979, No. 177, §1; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:2304 - Application for use value assessment

§2304. Application for use value assessment

A. A landowner, desiring a use value assessment under this Act shall be required to file an application with the assessor in the parish or district where the property is located certifying that the property is eligible for use value assessment as bona fide agricultural, horticultural, marsh or timber land as defined in Section 2 of this Act.*

B.(1) Except as provided for in Paragraph (2) of this Subsection, applications shall be filed in the parish or district where the property is located and shall be permanent as long as the property remains eligible for use value, except that in the event of a sale of the property, the purchaser must sign a new application within sixty days from the date of the sale.

(2) In the parishes of Orleans and Jefferson, such applications shall be filed at least every four years except that in the event of a sale of the property, the purchaser must sign a new application within sixty days from the date of sale.

C. In addition to the filing of an application required in Section 4(A) above, the landowner shall sign an agreement that the land will be devoted to one or more of the designated uses as defined in Section 2 of this Act.*

D to G. Repealed by Acts 1979, No. 630, §1.

Added by Acts 1976, No. 702, §4, eff. Aug. 4, 1976; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994; Acts 1999, No. 833, §1, eff. Jan. 1, 2000.

*R.S. 47:2302



RS 47:2305 - Loss of eligibility

§2305. Loss of eligibility

A. If land having a use value assessment ceases to meet the eligibility requirements described in Section 3 of this Act,* the owner shall be obligated to notify the assessor in the parish or district where the property is located within sixty days following the effective date of loss of eligibility. Upon notification of loss of eligibility the assessor shall reassess the property immediately, to become effective the following tax year.

B.(1) If land having a use value assessment is sold for a price four times greater than its use value, the land shall be presumed to be no longer eligible to be classified as bona fide agricultural, horticultural, marsh, or timber land. Upon application as provided in R.S. 47:2304, the purchaser shall be given the opportunity to demonstrate to the full satisfaction of the assessor:

(a) That the sales price paid includes things of value which are susceptible of appraisal including, but not by way of limitation, standing crops or timber, improvements, equipment, etc.; or

(b) That the land is actually in bona fide agricultural, horticultural, marsh, or timber land use and meets the requirements of R.S. 47:2302 and R.S. 47:2303. Such demonstration of bona fide operations may include the preparation and implementation of farm or forestry plans or programs within two years following the purchase.

(2) Upon such demonstration, the landowner shall be entitled to a use value classification.

Added by Acts 1976, No. 702, §5, eff. Aug. 4, 1976; Acts 1986, No. 527, §1; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.

*R.S. 47:2303.



RS 47:2306 - Penalties

§2306. Penalties

A. In the event that the landowner obtains a use value assessment by means of false certifications on his application, or fails to timely notify the assessor of loss of eligibility for use value assessment as required by Section 5(A) of this Act,* he shall be liable for a penalty equal to five times the difference between the tax under a market value assessment and the tax under a use value assessment for the tax years in which the use value assessment was attributable to the false certifications or failure to timely notify the assessor of loss of eligibility.

B. The tax collector in each parish upon notification by the assessor of a taxpayer's liability for penalty as provided in Section 6(A) above, shall have the authority and the responsibility for collecting the penalties provided for in this Section, and shall disburse said penalties, pro rata, to the same authorities as taxes for current year are disbursed.

Added by Acts 1976, No. 702, §6, eff. Aug. 4, 1976; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.

*R.S. 47:2305.



RS 47:2307 - Determination of use value

§2307. Determination of use value

A. Agricultural and horticultural lands

(1) Formula. Use value of bona fide agricultural and horticultural lands shall be determined by the application of the following formula:

Value equals net income divided by capitalization rate.

In applying this formula the assessors shall utilize the use value table and the capitalization rate as determined by the Louisiana Tax Commission or its successor and said formula shall be applied uniformly throughout the state.

(2) Net income. To assist the assessors in the application of the formula described in Paragraph (A)(1) of this Section, and to determine the net income factor to be used in the formula, the Louisiana Tax Commission or its successor shall prepare and publish a table defining the different classifications of land, the range of production costs and gross returns based on four year averages. In preparing the use value table for agricultural and horticultural lands, the Louisiana Tax Commission or its successor shall consider the following factors:

(a) Classification

In defining classifications of land, the first four classifications of the U.S. Soil Conservation Service shall be used, with such modifications as may be required by special circumstances, provided that all land historically subject to regular and periodic flooding may be classified as Class IV land.

(b) Range of productivity

In determining the range of productivity the average soil productivity for various classifications of soils within each classification as determined by the U.S. Soil Conservation shall be used.

(c) Cost of production and gross returns--weighted average

In determining cost of production and gross returns, the Louisiana Tax Commission or its successor shall use the weighted average cost of production and gross returns, by land classification, of major agricultural commodities produced in Louisiana for the four production years immediately preceding the year in which the table is prepared. Provided, however, no negative income factor shall ever be an input factor in any such table, and if negative, said value shall be entered as zero value.

(3) Capitalization rate

The Louisiana Tax Commission, or its successor, shall determine a capitalization rate for use in determining use value by considering the following factors:

(a) physical and economic risk;

(b) effect of relative marketability of agricultural and horticultural lands on liquidity of investments;

(c) competition with other investments and prevailing interest rate; and

(d) any other appropriate factors.

In no event shall the capitalization rate be less than twelve percent.

B.(1) Marshland. The assessor of each parish containing bona fide marshland shall determine the use value of such land, as defined in R.S. 47:2302 and shall assess such land on the basis of its highest use value. In determining the use value of such lands, the assessors shall utilize the use value table prepared by the Louisiana Tax Commission or its successor which shall be applied uniformly statewide.

(2) The table prepared by the Louisiana Tax Commission shall define each different classification of marshland, a range of production within each class, and the range of returns based upon the past four-year averages.

(3) In preparing the use value table for marshland, the Louisiana Tax Commission shall consider the following factors:

(a) Classification of the marshland as either freshwater, brackish, or saltwater marshland.

(b) The income that may be produced within each class.

(c) Income derived from the traditional use of such marshland, as such uses are enumerated in R.S. 47:2301.

(d) Physical and economic risks attendant thereto.

(e) Prevailing interest rates.

(f) Liquidity of investments.

(g) Federal and state regulatory authority governing use of such marshland.

C. Timberland

(1) Formula. Use value of bona fide timberland shall be determined by the following formula:

Value equals net income divided by capitalization rate.

In applying this formula the assessors shall utilize the use value table and the capitalization rate as determined by the Louisiana Tax Commission or its successor and said formula shall be applied uniformly throughout the state.

(2) Net income. To assist the assessors in the application of the formula described in Paragraph (C)(1) of this Section and to determine the net income factor to be used in the formula, the Louisiana Tax Commission or its successor shall prepare and publish a table defining the different classifications of timberland, the range of production within each class, and the range of production costs and gross returns based on four year averages. In preparing the use value table for timberland, the Tax Commission shall consider the following factors:

(a) Classification of timberland

Class I timberland is timberland capable of producing more than 120 cubic feet of timber per acre per annum.

Class II timberland is timberland capable of producing more than 85 but less than 120 cubic feet of timber per acre per annum.

Class III timberland is timberland capable of producing less than 85 cubic feet of timber per acre per annum.

Class IV timberland is timberland capable of producing less than 85 cubic feet of timber per acre per annum and which is subject to periodic overflow from natural or artificial water courses, and which is otherwise considered to be swampland.

(b) Range of productivity

Productivity of timberland shall be determined by reference to the U.S. Forest Service Periodic Surveys and the U.S. Soil Conservation Service Woodland Classifications.

(c) Net income

Net income shall be determined by multiplying the annual cubic foot growth per acre for timber in each of the four classifications defined in Subparagraph (C)(2)(a) of this Section, as determined by the U.S. Forest Service Periodic Survey times the value per cubic foot of timber stumpage as derived from the severance tax returns and reported by the Louisiana Tax Commission or its successor less the management cost. The gross return and the management cost shall be based upon weighted averages for timber produced in Louisiana for the four-year period immediately preceding the year in which the table is prepared, as determined from figures furnished by the Louisiana Tax Commission and the Louisiana Forestry Commission.

(3) Capitalization rate

In determining an appropriate capitalization rate to be used in the use value table, the Louisiana Tax Commission or its successor shall take into consideration the following factors:

(a) physical and economic risk;

(b) effect of relative marketability of timberlands on liquidity of said investments;

(c) competition with other investments and prevailing interest rates; and

(d) any other factors which may be appropriate.

In no event shall the capitalization rate be less than ten percent.

(4) In determining the use value of lands classified as Class IV timberland, as defined in Paragraph (C)(2)(a) of this Section, the Louisiana Tax Commission or its successor shall use the net income figure employed in determining the use value of Class III timberland; but shall adjust the capitalization rate upward so as to appropriately reflect the low productivity of lands falling within classification IV as a result of overflow and siltation conditions.

Added by Acts 1976, No. 702, §7, eff. Aug. 4, 1976. Amended by Acts 1981, Ex.Sess., No. 29, §1, eff. Nov. 19, 1981; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994; Acts 1995, No. 230, §1.



RS 47:2308 - Louisiana Tax Commission; tables; classifying land; public hearings

§2308. Louisiana Tax Commission; tables; classifying land; public hearings

Whenever the Louisiana Tax Commission or its successor is required to prepare and publish a table or make a determination or define classifications of land, it shall do so only after public hearings held pursuant to the Administrative Procedure Act.

Added by Acts 1976, No. 702, §8, eff. Aug. 4, 1976; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:2309 - Effective date; nonapplicability

§2309. Effective date; nonapplicability

This Act shall become effective upon signature by the governor, or, if not signed by the governor, upon the expiration of the time for bills to become law without signature by the governor. Notwithstanding the effective date stated herein, the provisions of this Act shall be effective only to the extent necessary under the provisions of Section 23 of Article VII of the constitution of Louisiana. In no event shall these provisions apply to ad valorem taxes levied for the taxable years 1976 and 1977.

Added by Acts 1976, No. 702, §9, eff. Aug. 4, 1976; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:2321 - Fair market value; defined

PART II. FAIR MARKET VALUE

§2321. Fair market value; defined

Fair market value is the price for property which would be agreed upon between a willing and informed buyer and a willing and informed seller under usual and ordinary circumstances; it shall be the highest price estimated in terms of money which property will bring if exposed for sale on the open market with reasonable time allowed to find a purchaser who is buying with knowledge of all the uses and purposes to which the property is best adapted and for which it can be legally used.

Added by Acts 1976, No. 705, §1, eff. Aug. 4, 1976; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:2322 - Definitions

§2322. Definitions

For the purposes of this Act, the following words and phrases shall have the meanings ascribed to them unless the context clearly indicates otherwise:

A. "Land" shall mean all land other than those lands assessed as agricultural, horticultural, marsh and timber lands as defined by law.

B. "Improvements for residential purposes" shall mean single family dwellings, duplex, triplex, fourplex, apartment buildings, condominiums, and mobile homes used as a residence, whether on land owned, rented, or leased.

C. "Other property" shall mean all properties not included in A or B above and shall include both real and personal property as defined herein.

D. "Real property" shall mean land and all things permanently affixed to the land.

E. "Personal property" shall mean tangible property that is capable of being moved or removed from real property without substantial damage to the property itself or the real property from which it is capable of being removed. Personal property shall include but not necessarily be limited to inventory, furniture, fixtures, machinery and equipment, and all process and manufacturing machinery and equipment, including the foundations therefor.

Added by Acts 1976, No. 705, §2, eff. Aug. 4, 1976; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:2323 - Criteria for determining fair market value; real and personal property; unoccupied residential immovable property

§2323. Criteria for determining fair market value; real and personal property; unoccupied residential immovable property

A. The criteria for determining fair market value shall apply uniformly throughout the state. Uniform guidelines, procedures and rules and regulations as are necessary to implement said criteria shall be adopted by the Louisiana Tax Commission only after public hearings held pursuant to the Administrative Procedure Act.

B. Each assessor shall follow the uniform guidelines, procedures, and rules and regulations in determining the fair market value of all property subject to taxation within his respective parish or district. Any manual or manuals used by an assessor shall be subject to approval by the Louisiana Tax Commission or its successor agency.

C. Criteria.

The fair market value of real and personal property shall be determined by the following generally recognized appraisal procedures: the market approach, the cost approach, and/or the income approach.

(1) In utilizing the market approach, the assessor shall use an appraisal technique in which the market value estimate is predicated upon prices paid in actual market transactions and current listings.

(2) In utilizing the cost approach, the assessor shall use a method in which the value of a property is derived by estimating the replacement or reproduction cost of the improvements; deducting therefrom the estimated depreciation; and then adding the market value of the land, if any.

(3) In utilizing the income approach, the assessor shall use an appraisal technique in which the anticipated net income is capitalized to indicate the capital amount of the investment which produces the net income.

D. When performing a valuation of unoccupied residential immovable property held for sale by a juridical person prior to the initial occupancy of such property, the assessor may when considering the income approach to value consider factors such as the estimated sales price of the unoccupied immovable property, the estimated holding period needed to sell the property, expenses, including expenses incurred during the holding period, and the capitalization rate which includes the economic risks associated with the holding period. For purposes of this Section, the initial occupancy shall mean the first occupancy of the property by a natural person, as well as occupancy by a natural person after substantial modification has been made to the property.

E. When performing a valuation of any affordable rental housing property, the assessor shall not consider any of the following in determining fair market value:

(1) Income tax credits available to the property under Section 42 of the Internal Revenue Code.

(2) Below-market interest rate on financing obtained under the Home Investment Partnership Program under the Cranston-Gonzales National Affordable Housing Act, or the Federal Home Loan Bank Affordable Housing Program established pursuant to the Financial Institution Reform, Recovery, and Enforcement Act of 1989.

(3) Any other federal, state, or similar program intended to provide or finance affordable rental housing to persons of low or moderate income and requiring restricted occupancy and rental rates based on the income of the persons occupying such housing.

Added by Acts 1976, No. 705, §3, eff. Aug. 4, 1976; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994; Acts 2010, No. 1044, §1; Acts 2016, No. 182, §1, eff. Jan. 1, 2017.



RS 47:2324 - Data collection by the assessor

§2324. Data collection by the assessor

Each assessor shall gather all data necessary to properly determine the fair market value of all property subject to taxation within his respective parish or district. In securing this data, the assessor may employ the use of self-reporting forms by property owners. When self-reporting forms are utilized by an assessor, he shall deliver the proper form or forms to each person in whose name the property is assessed, at the address shown on the assessment rolls. The form or forms shall be delivered on or before the fifteenth day of February in the year in which the property is to be appraised. Each property owner receiving a form, the parish of Jefferson excepted, shall fill out the form and return it to the assessor by the first day of April of that year or forty-five days after receipt, whichever is later. In the parish of Jefferson each property owner receiving a form shall fill out the form and return it to the assessor within forty-five days after receipt. Upon written request, the assessor may grant an extension of time in which to file, not to exceed thirty days.

Added by Acts 1976, No. 705, §4, eff. Aug. 4, 1976. Amended by Acts 1980, No. 600, §1; Acts 1981, No. 695, §1; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:2325 - Forms

§2325. Forms

The following forms shall be used by the owners of real property to satisfy the requirements of Section 4 above.*

Exhibit A

RESIDENTIAL HOMEOWNER'S REPORT ________

This report should be filed with the ___________________ Parish Assessor's Office on or before ____________________, in accordance with Louisiana Statutes. If you need help in answering any of the questions in this report, please feel free to call on the Assessor's Office for assistance.

Owner _____________________________________________________

Mailing Address ______________________________________________

Property Address if Different ____________________________________

Legal Description _____________________________________________

___________________________________________________________

CHECK OR FILL IN WHERE APPLICABLE:

Date of Birth _______________ Social Security No. __________________

Spouse's Date of Birth ____________ Spouse's Social Security No. _______

Veteran: Yes_____ No ______

I.
LAND DATA

Dimensions: Front___x___x___x___ Check if: Corner Lot __ Inside Lot__

Cost if Purchased as Vacant Land:___________Date of Acquisition ______

Zoning __________ Adverse Influences ___________________________

II.
BUILDING DATA

A.
HOUSE

Approx. Size ____ Sq. Ft. Approx. Age of Bldg. ____ Stories: 1 ___

1 1/2 ____ 2 ____ More ____

Number of Rooms ___ Consisting of: Bedrooms ___ Kitchen ___

Study ___ Den ___ Living Room ___ Dining Room ___ Finished Attic ___

Bath Rooms ___ Utility ___ Basement ___

Type of Construction: Wood Frame ___ Brick Veneer ___

Concrete Block ___ Other ___ and Type ___ Swimming Pool ___

Type of Foundation: Slab w/Pilings ___ Slab w/o Pilings ___ Piers ___

Insulation: Ceiling ___ Roof ___ Walls ___

Central Air ___ Window Units ___ Floor Furnace ___ Other ___

and Type ___

General Condition of Building: Good ___ Average ___ Poor ___

Adverse Influences ___________________________________________

B.
GARAGE, CARPORT OR OTHER BUILDINGS

Garage

Carport

Building #1

Building #2

Size

____sq.ft.

____sq.ft.

____sq.ft.

____sq.ft.

Type of Construction:

Wood Frame

________

________

________

________

Brick Veneer

________

________

________

________

Concrete Block

________

________

________

________

Other

________

________

________

________

Type

________

________

________

________

Cost of buildings and land _______________ Date of acquisition ________

Amount of Insurance _________________________________________

III.
SITE DATA

Electricity ___ Gas ___ Water ___ Storm Sewer ___

Street Surface: Concrete ___ Blacktop ___ Shells or Gravel ___

Sidewalks ___

SIGNATURE AND VERIFICATION

I declare under the penalties for filing false reports that this return has been examined by me and to the best of my knowledge and belief is a true, correct and complete return. If the return is prepared by other than the taxpayer, his declaration is based on all the information relating to the matters required to be reported in the return of which he has knowledge.

_________________________ _____________

Signature of Taxpayer

Date

PHOTOGRAPH OF BUILDING:

Exhibit B

APARTMENT PROPERTY REPORTING FORM

OWNER __________________________________ DATE ______________

MANAGER ____________________________________________________

PROPERTY ADDRESS _____________ MAILING ADDRESS __________

CITY ____________________ TOWN ________________ ZIP __________

LEGAL DESCRIPTION: __________________________________________

_______________________________________________________________

CHECK OR FILL IN THE APPROPRIATE SPACES:

1.

QUALITY:

LOW ___ FAIR ___ AVERAGE ___ GOOD ___ VERY GOOD ___

2.

STYLE:

NUMBER OF STORIES ___ SPLIT LEVEL ___ 1 1/2 STORY

FINISHED ____

3.

EXTERIOR WALL:

STUCCO ___ SIDING, SHINGLE, OR METAL ___ BRICK

VENEER ___ COMMON BRICK ___ FACEBRICK OR STONE ___

CONCRETE BLOCK ___

4.

FOUNDATION:

PIERS _____ RUNNING PIERS _____

5.

SWIM POOL:

HEATER _____ CHLORINATOR _____

6.

HEATING AND AIR-CONDITIONING:

FLOOR FURNACE ___ PANEL WALL ___ HEAT AND A/C ___

RADIANT ___ ELECTRIC ___ CENTRAL HOT AIR ___

SPACE ___ CEILING ___

7.

PLUMBING:

NUMBER OF FIXTURES ___ NUMBER OF ROUGH-INS ___

TUB ENCLOSURES ____

8.

FLOOR COVERING:

CARPET ___% HARDWOOD ___% VINYL ASBESTOS ___%

FANCY STONE ___%

9.

BUILT-IN APPLIANCES:

BUILT-IN RANGE-OVEN ELECTRIC ___ BUILT-IN

RANGE-OVEN GAS ___ DROP-IN RANGE-OVEN ELECTRIC ___

DROP-IN RANGE-OVEN GAS ___ MICRO-WAVE OVEN

ELECTRIC ___ DISPOSAL ___

10.

EXTRA FEATURES:

ELEVATOR LOAD ___ UTILITY ROOM ___ OUT BUILDINGS ___

OTHER: ___

11.

APARTMENTS:

NUMBER OF EFFICIENCY ___ RENTAL OF EACH ___

NUMBER OF ONE BEDROOM ___ RENTAL OF EACH ___

NUMBER OF TWO BEDROOM ___ RENTAL OF EACH ___

NUMBER OF THREE BEDROOM ___ RENTAL OF EACH ___

NUMBER OF FOUR BEDROOM ___ RENTAL OF EACH ___

NUMBER OF APARTMENT BUILDINGS ___ SIZE ___X___

NUMBER OF CLUB HOUSES ___ SIZE ___X___

NUMBER OF LAUNDRY BUILDINGS ___ SIZE ___X___

NUMBER OF SWIMMING POOLS ___ SIZE ___X___

NUMBER OF OTHERS: ______________________

EXPLAIN: ________________________________ SIZE ___X___

_________________________________________ SIZE ___X___

TOTAL FLOOR _____ SQUARE FEET

12.

PARKING:

PARKING SPACES: _____ OPEN ____ COVERED ____

13.

INCOME:

RENTALS INCLUDE: _______________________________________

__________________________________________________________

VACANCIES AT THIS TIME ______

INCOME AND EXPENSE ESTIMATES:
(ITEMIZE) ______________

__________________________________________________________

__________________________________________________________

MONTHLY INCOME: ______________

ANNUAL INCOME: _____________

_________________________________ _________

OWNER'S SIGNATURE AND TITLE DATE

SIGNATURE AND VERIFICATION

I declare under the penalties for filing false reports that this return has been examined by me and to the best of my knowledge and belief is a true, correct and complete return. If the return is prepared by other than the taxpayer, his declaration is based on all the information relating to the matters required to be reported in the return of which he has knowledge.

_________________________ ___________

Signature of Taxpayer Date

(SEE R.S. 47:2325 IN WEST'S LSA FOR PARISH ASSESSOR'S REAL PROPERTY RECORD CARD)

Exhibit C

COMMERCIAL AND INDUSTRIAL PROPERTY

REPORTING FORM

OWNER _____________________________________ DATE ___________

MANAGER ____________________________________________________

PROPERTY ADDRESS_____________ MAILING ADDRESS __________

CITY ___________________ TOWN ________________ ZIP __________

LEGAL DESCRIPTION: _________________________________________

______________________________________________________________

CHECK OR FILL IN THE APPROPRIATE SPACES:

1.

CLASS:

MEDICAL ___MOTEL ___ INDUSTRY ___ SERVICE

STATION ___ HOTEL ___ OFFICE ___ APARTMENT ___

STORE ___ BANK ___ PARKING ___ GENERAL

BUSINESS ___ OTHER ___

2.

QUALITY:

LOW ___ FAIR ___ AVERAGE ___ GOOD ___ VERY GOOD ___

3.

STYLE:

NUMBER OF STORIES ___ SPLIT LEVEL ___ 1 1/2 STORY ___

WALL HEIGHT ___

4.

EXTERIOR WALL:

STUCCO ___ SIDING, SHINGLE OR METAL ___ BRICK

VENEER ___ COMMON BRICK ___ FACE BRICK OR

STONE ___ CONCRETE BLOCK ___

5.

HEATING AND AIR-CONDITIONING:

FLOOR FURNACE ___ PANEL WALL ___ HEAT AND

AIR-CONDITIONING ___ RADIANT ___ ELECTRIC ___

CENTRAL HOT AIR ___ SPACE ___ CEILING ___

6.

BASEMENT:

CONCRETE ___ CINDER BLOCK ___ OUTSIDE BELOW GRADE

ENTRANCE ___ UNFINISHED ___ SQUARE FEET ___

FINISHED ___ SQUARE FEET

7.

FLOOR AREAS:

1ST FLOOR ___ SQUARE FEET 2ND FLOOR ___ SQUARE FEET

3RD FLOOR ___ SQUARE FEET

TOTAL ____ SQUARE FEET

8.

EXTRA FEATURES:

ELEVATORS ___ LOAD ___ OUT BUILDINGS ___

UTILITY ROOM ___ OTHER: ______

9.

PARKING:

PARKING SPACES ___ OPEN ___ COVERED ___

10.

LAND USE:

COMMERCIAL ____ INDUSTRIAL ____

11.

FLOOR COVERING:

CARPET ___% HARDWOOD ____% VINYL ASBESTOS ___%

FANCY STONE ___% CONCRETE ___% OTHER ___%

12.

PLUMBING:

NUMBER OF FIXTURES: ___ NUMBER OF ROUGH-INS ___

13.

INCOME:

RENTALS INCLUDE: _______________________________________

__________________________________________________________

VACANCIES AT THIS TIME: __________

INCOME AND EXPENSE ESTIMATES:
(ITEMIZE) ______________

__________________________________________________________

__________________________________________________________

MONTHLY INCOME: __________________

ANNUAL INCOME: _________________

___________________________________

OWNER'S SIGNATURE AND TITLE

__________________________

DATE

SIGNATURE AND VERIFICATION

I declare under the penalties for filing false reports that this return has been examined by me and to the best of my knowledge and belief is a true, correct and complete return. If the return is prepared by other than the taxpayer, his declaration is based on all the information relating to the matters required to be reported in the return of which he has knowledge.

____________________ _______

Signature of Taxpayer Date

(SEE R.S. 47:2325 IN WEST'S LSA FOR PARISH ASSESSOR'S REAL PROPERTY RECORD CARD)

Exhibit D

VACANT LAND

This report should be filed with the __________________ Parish Assessor's Office, in DUPLICATE on or before _______________, along with a recent snap shot of the property being reported, in accordance with Louisiana Statutes. If you need help in answering any of the questions in this report please feel free to come into the Assessor's Office for assistance.

OWNER _______________________________________________________

MAIL ADDRESS _______________________________________________

PROP ADDRESS IF DIFFERENT _________________________________

LEGAL DESCRIPTION _________________________________________

_______________________________________________________________

I.
LAND DATA

DIMENSIONS: Front ___x___x___x___ CHECK IF: Corner lot ___

or Inside lot ___

DATE OF ACQUISITION ___ ___ ___ COST IF PURCHASED AS

VACANT LAND ______________ ZONING ___________________

List any adverse influences which would affect the value of your property.

_____________________________________________________________

______________________________________________________________

If larger than lot size: Number of Acres ___, and four boundaries

____________, ____________, ____________, ____________

SIGNATURE AND VERIFICATION

I declare under the penalties for filing false reports that this return has been examined by me and to the best of my knowledge and belief is a true, correct and complete return. If the return is prepared by other than the taxpayer, his declaration is based on all the information relating to the matters required to be reported in the return of which he has knowledge.

____________________________ _______

Signature of Taxpayer Date

Notwithstanding their inclusion in the statutes the Louisiana Tax Commission or its successor, after adequate public notice and hearing may change, alter or delete any form on the basis of physical or objective factors, but may not require a homeowner to place an estimate on the value of his home. The assessor, in addition to requiring submission of the above forms by the property owner, shall have the right to require additional data pertaining to the appraisal of the property or physical inspection.

Added by Acts 1976, No. 705, §5, eff. Aug. 4, 1976; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.

*R.S. 47:2324.



RS 47:2326 - Adoption and approval of forms

§2326. Adoption and approval of forms

Forms for use in reporting personal property, including but not limited to, inventory, furniture and fixtures, machinery and equipment, and other taxable property, shall be approved and adopted by the Louisiana Tax Commission or its successor after adequate public notice and hearing held pursuant to the Administrative Procedure Act. Such forms and the rules and regulations necessary for their administration shall be applicable throughout the state and shall be applied uniformly upon similar types of property.

Added by Acts 1976, No. 705, §6, eff. Aug. 4, 1976; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:2327 - Confidentiality of forms

§2327. Confidentiality of forms

Forms filed by a taxpayer pursuant to this Part shall be confidential and shall be used by the assessor, the governing authority, the Louisiana Tax Commission, and the Louisiana Department of Revenue, solely for the purpose of administering the provisions of this Part and verifying eligibility for tax credits claimed under R.S. 47:6006. Such forms shall not be subject to the provisions of the Public Records Law, provided however, that such forms shall be admissible in evidence and subject to discovery in judicial or administrative proceedings according to general law relating to the production and discovery of evidence.

Added by Acts 1976, No. 705, §7, eff. Aug. 4, 1976; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994; Acts 2016, 2nd Ex. Sess., No. 5, §1, eff. June 28, 2016.



RS 47:2328 - Acts of transfer; improvements; contents

§2328. Acts of transfer; improvements; contents

A. The act of sale or other instrument transferring property shall, where applicable, contain the total sales price, as well as the amount of any mortgages. All acts of sale or other instruments effecting transfer of real or personal property shall contain the correct names and addresses of vendee and vendor and transferee together with the municipal or street address of the property transferred, should an address be available. All parish and municipal governing authorities which have adopted a building code shall, immediately upon issuance of a permit required under said building code, furnish the appropriate assessing authority a true and correct copy of such permit.

B. The procedure for assessing, listing, and placing transferred property and property upon which improvements have been made shall apply uniformly throughout the state uniform guidelines, procedures, and rules and regulations as are necessary to determine the time when such property shall be assessed, reassessed, listed and placed on the tax rolls and as are necessary to implement same shall be adopted by the Louisiana Tax Commission and shall apply uniformly throughout the state.

Added by Acts 1976, No. 705, §8, eff. Aug. 4, 1976. Amended by Acts 1978, No. 556, §1, eff. July 12, 1978; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:2329 - Property owner; failure to report; loss of right to question assessment

§2329. Property owner; failure to report; loss of right to question assessment

Whenever any property owner fails to make any report required to be made under the provisions of this Act at the time such report becomes due, the property owner shall have no legal right or cause to question or contest the determination of fair market value by the assessor.

Added by Acts 1976, No. 705, §9, eff. Aug. 4, 1976; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:2330 - Penalties for intentional false, fraudulent, or incorrect report; penalties for intentional failure to report

§2330. Penalties for intentional false, fraudulent, or incorrect report; penalties for intentional failure to report

A. When the property owner files a report that is false or fraudulent or grossly incorrect and the circumstances indicate that the taxpayer had intent to defraud the assessing authority, there shall be imposed, in addition to any other penalties provided, a specific penalty of ten percent of the tax found to be due. This specific penalty shall be an obligation to be collected and accounted for in the same manner as if it were a part of the tax due, and can be enforced either in a separate or in the same action for the collection of the tax.

B. When the property owner fails to file a report with the tax commission or any parish assessor and circumstances indicate that the failure to file was intentional, there shall be imposed in addition to any other penalties provided a specific penalty of ten percent of the tax found to be due. This specific penalty shall be an obligation to be collected and accounted for as provided in Subsection A. Circumstances which indicate intentional failure to file a report shall include but shall not be limited to payment by the same taxpayer of ad valorem tax on the same property or property in the same class in a prior year or years, signature and return by the taxpayer or the taxpayer's agent of a return receipt which accompanied delivery by certified mail of the report of value of public service property, or return of such receipt accompanying any other request for report or notice of due date of a report by an assessor. The penalty shall be in addition to any other penalty provided by law.

Added by Acts 1976, No. 705, §10, eff. Aug. 4, 1976; Acts 1989, No. 553, §1; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:2331 - Reassessment

§2331. Reassessment

On and after January 1, 1978, all assessments of real property shall be based on a reassessment of all such real property; and such real property shall be reappraised at least every four years thereafter and all assessments of personal property shall be based on a reassessment of all such personal property, and such personal property shall be reappraised every year thereafter.

Added by Acts 1976, No. 705, §11, eff. Aug. 4, 1976; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:2332 - Date of adoption of guidelines, manuals, rules, and regulations

§2332. Date of adoption of guidelines, manuals, rules, and regulations

All guidelines, manuals, rules and regulations approved and adopted by the Louisiana Tax Commission or its successor for use in making appraisals prior to December 31, 1977, as required by Article VII of the constitution of Louisiana shall be approved and adopted on or before December 1, 1976.

Added by Acts 1976, No. 705, §12, eff. Aug. 4, 1976; H.C.R. No. 88, 1993 R.S., eff. May 30, 1993; H.C.R. No. 1, 1994 R.S., eff. May 11, 1994.



RS 47:2341 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

CHAPTER 7. THE EDUCATIONAL FACILITIES TRUST FUND DISTRICT

§2341. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 47:2342 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

§2342. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 47:2343 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

§2343. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 47:2344 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

§2344. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 47:2345 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

§2345. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 47:2346 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

§2346. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 47:2347 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

§2347. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 47:2401 - Levy of tax

SUBTITLE IV. MISCELLANEOUS TAXES

CHAPTER 1. INHERITANCE AND ESTATE TAXES

PART I. INHERITANCE TAX

§2401. Levy of tax

NOTE: Repealed by Acts 2008, No. 822, §1, eff. Jan. 1, 2010.

A. There is hereby levied a tax upon all inheritances, legacies, and donations and gifts made in contemplation of death, except such as are hereinafter specifically exempted.

B.(1) For deaths occurring after June 30, 2004, the tax levied under this Part shall not apply.

(2) With respect to a revocable inter vivos trust, the tax levied under this Part shall not apply and a trust declaration as provided in R.S. 47:2426 shall not be required.

Acts 1997, No. 818, §1, eff. July 1, 1998; Acts 2004, No. 884, §2; Acts 2007, No. 371, §1, eff. July 10, 2007; Acts 2008, No. 822, §1, eff. Jan. 1, 2010.



RS 47:2402 - Exemptions

§2402. Exemptions

NOTE: Repealed by Acts 2008, No. 822, §1, eff. Jan. 1, 2010.

The following shall be exempt from the tax imposed in this Part:

(1) Inheritances, legacies, and donations and gifts made in contemplation of death, to a direct descendant by blood or affinity, or ascendant, or surviving spouse of a decedent, as follows:

(a) To the amount or value of ten thousand dollars if the time of death occurs during calendar year 1984.

(b) To the amount or value of fifteen thousand dollars if the time of death occurs during the calendar year 1985.

(c) To the amount or value of twenty thousand dollars if the time of death occurs during the calendar year 1986.

(d) To the amount or value of twenty-five thousand dollars if the time of death occurs during the calendar year 1987 or thereafter.

(e) To the total amount or value of the inheritance, legacy, donation or gift made in contemplation of death to a surviving spouse of a decedent if the time of death occurs during calendar year 1992 or thereafter.

(2) Inheritances, legacies and donations, and gifts made in contemplation of death to a collateral relation of decedent, including brothers or sisters by affinity and their descendants, to the amount or value of one thousand dollars.

(3) Legacies and donations, and gifts made in contemplation of death, to a stranger, to the amount or value of five hundred dollars.

(4) All legacies and donations to charitable, religious or educational institutions located within the State of Louisiana.

(5) All legacies and donations to the State of Louisiana or to any incorporated municipality or other political subdivision thereof, for exclusively public purposes.

(6) Donations and legacies to charitable, religious, or educational institutions which are located in another state or territory of the United States, to the extent that the laws of the state or territory wherein such institutions are located contain reciprocal provisions allowing similar exemptions in respect to donations and legacies made to charitable, religious, or educational institutions located in other states or territories of the United States.

Amended by Acts 1972, No. 543, §1; Acts 1974, No. 190, §1; Acts 1975, No. 159, §2; Acts 1982, No. 874, §1, eff. Jan. 1, 1984; Acts 1987, No. 236, §1; Acts 1992, No. 1121, §1, eff. July 14, 1992; Acts 2008, No. 822, §1, eff. Jan. 1, 2010.



RS 47:2403 - Rates of tax

§2403. Rates of tax

NOTE: Repealed by Acts 2008, No. 822, §1, eff. Jan. 1, 2010.

A. The tax upon every inheritance, legacy, donation, or gift made in contemplation of death, to or in favor of a direct descendant by blood or affinity, ascendant, or surviving spouse of a decedent shall be computed as follows: no tax shall be collected or be due on the amount exempt by R.S. 2402(1); the tax shall be two percent of the fair market value thereof at the time of death on the next twenty thousand dollars, and three percent of such fair market value on any amount in excess of the sum of the exemption plus twenty thousand dollars.

B. The tax upon every inheritance, legacy, donation, or gift made in contemplation of death, to a collateral relation, including brothers or sisters by affinity and their descendants, shall be computed as follows. No tax shall be collected or be due on the first one thousand dollars; the tax shall be five percent of the fair market value thereof at the time of death on the next twenty thousand dollars, and seven percent of such fair market value on any amount in excess of twenty-one thousand dollars.

C. The tax upon every legacy or donation or gift made in contemplation of death to a stranger shall be computed as follows:

No tax shall be collected or be due on the first five hundred dollars; the tax shall be five percent of the fair market value thereof at the time of death on the next five thousand dollars, and ten percent of such fair market value on any amount in excess of five thousand five hundred dollars.

D. When an inheritance tax return is filed, the taxpayer may elect an alternate valuation date up to six months from the date of death as the date on which values shall be appraised for purposes of computing the inheritance tax. However, after the election of the valuation date is made, it cannot be revoked.

E. Notwithstanding any provision of this Section to the contrary, for deaths occurring after June 30, 1998, the tax rate as provided in this Section shall be as follows:

(1) For deaths occurring after June 30, 1998, and before July 1, 2001, the tax rates provided in this Section shall be reduced by eighteen percent.

(2) For deaths occurring after June 30, 2001, and before July 1, 2002, the tax rates provided in this Section shall be reduced by forty percent.

(3) For deaths occurring after June 30, 2002, and before July 1, 2003, the tax rates provided in this Section shall be reduced by sixty percent.

(4) For deaths occurring after June 30, 2003, the tax rates provided in this Section shall be reduced by eighty percent.

Amended by Acts 1958, No. 533, §1; Acts 1975, No. 457, §1; Acts 1982, No. 874, §1, eff. Jan. 1, 1984; Acts 1992, No. 1121, §1, eff. July 14, 1992; Acts 1997, No. 818, §1, eff. July 1, 1998; Acts 2008, No. 822, §1, eff. Jan. 1, 2010.



RS 47:2404 - Property used as measure of tax

§2404. Property used as measure of tax

NOTE: Repealed by Acts 2008, No. 822, §1, eff. Jan. 1, 2010.

A. Except as provided in Subsection (C) of this section and except to the extent of the exemptions provided in R.S. 47:2402 the tax shall be imposed with respect to all property of every nature and kind included or embraced in any inheritance legacy or donation or gift made in contemplation of death, including all immovable property and all tangible movable property physically in the State of Louisiana, whether owned or inherited by, or bequeathed, given or donated to a resident or nonresident, and whether inherited, bequeathed, given or donated under the laws of this state or of any other state or country. The tax shall also be imposed with respect to all movable property, tangible or intangible, owned by residents of the State of Louisiana, wherever situated; provided that the tax shall not be imposed upon any transfer of intangible movable property owned by a person not domiciled in this state at the time of his death.

B. In the event that any real estate is included in the estate of the decedent and is bona fide mortgaged in an amount in excess of fifty per centum of its value, in computing the equity of value of such estate for the purposes of assessing an inheritance tax, the apparent margin between the appraised value of such realty and the mortgage incumbrance thereon shall be reduced by an amount equal to twenty per centum of such encumbrance.

C. Notwithstanding the provisions of this Section or any provision of law, there shall be excluded from the property subject to the tax imposed in this Part any proceeds receivable by any beneficiary, other than the estate of the decedent, under any life insurance policy, or any retirement or pension plan, trust, system, or policy. Retirement or pension plan, trust, system, or policy, as used in this Subsection, means and includes any contract, agreement, or arrangement qualified under Sections 401 and 408 of the Internal Revenue Code under which an annuity or other payment was payable to the decedent or which the decedent possessed the right to receive, either alone or in conjunction with another, for his life.

Amended by Acts 1950, No. 316, §16; Acts 1968, No. 352, §1; Acts 1972, No. 512, §1; Acts 1992, No. 171, §1, eff. June 8, 1992; Acts 2008, No. 822, §1, eff. Jan. 1, 2010.



RS 47:2405 - Valuation of annuity or usufruct and property subject thereto

§2405. Valuation of annuity or usufruct and property subject thereto

NOTE: Repealed by Acts 2008, No. 822, §1, eff. Jan. 1, 2010.

In fixing the value of any legacy or donation mortis causa which consists in whole or in part of an annuity or usufruct or right of use or habitation, the court shall consider the expectancy of life of the legatee or donee according to the table known as the American Experience Table of Mortality, at six per centum per annum compound interest. The following table shall be used as the basis of fixing such values:

PRESENT VALUE

PRESENT VALUE

LIFE

OF NAKED

OF LIFE

EXPECTANCY

OWNERSHIP

USUFRUCT

AGES

IN YEARS

OF $1.00

OF $1.00

20

42.20

$ .085548

$ .914452

21

41.53

.089967

.910033

22

40.85

.092544

.907456

23

40.10

.096672

.903328

24

39.49

.100197

.899803

25

38.81

.104231

.895769

26

38.12

.108497

.891503

27

37.43

.112975

.887025

28

36.73

.117669

.882331

29

36.03

.122533

.877467

30

35.33

.127675

.872325

31

34.63

.132994

.867006

32

33.93

.138491

.861509

33

33.21

.144448

.855552

34

32.50

.150571

.849429

35

31.78

.157003

.842997

36

31.07

.163604

.836396

37

30.35

.170661

.829339

38

29.62

.178080

.821920

39

28.90

.185664

.814336

40

28.18

.193637

.806363

41

27.45

.202086

.797914

42

26.22

.217073

.782927

43

26.00

.219810

.780190

44

25.27

.229438

.770562

45

24.54

.239430

.760570

46

23.81

.249794

.750206

47

23.08

.260612

.739388

48

22.36

.271850

.728150

49

21.63

.283666

.716334

50

20.91

.295743

.704257

51

20.20

.308275

.691725

52

19.49

.321346

.678654

53

18.79

.334678

.665322

54

18.09

.348559

.651441

55

17.40

.362956

.637044

56

16.73

.377380

.622620

57

16.05

.392532

.607468

58

15.39

.408054

.591946

59

14.74

.423774

.576226

60

14.10

.439797

.560203

61

13.47

.456366

.543634

62

12.86

.472777

.527223

63

12.26

.489655

.510345

64

11.67

.506809

.493191

65

11.10

.523806

.476194

66

10.54

.541327

.458673

67

10.00

.558395

.441605

68

9.47

.576152

.423848

69

8.97

.592963

.407037

70

8.48

.610365

.389635

71

8.00

.627412

.372588

72

7.55

.644352

.355648

73

7.11

.660916

.339084

74

6.68

.677826

.322174

75

6.27

.694187

.305813

76

5.88

.710037

.289963

77

5.49

.726532

.273468

78

5.11

.742605

.257395

79

4.74

.758915

.241085

80

4.39

.774608

.225392

81

4.05

.789852

.210148

82

3.71

.805876

.194124

83

3.39

.821084

.178916

84

3.08

.835817

.164183

85

2.77

.851206

.148794

86

2.47

.866319

.133681

87

2.18

.880928

.119072

88

1.91

.894442

.105558

89

1.66

.908152

.091848

90

1.42

.920968

.079032

91

1.19

.933250

.066750

92

.98

.944528

.055472

93

.80

.954717

.045283

94

.64

.963773

.036227

95

.50

.971698

.028302

The value of said usufruct or right of use or habitation, determined as herein provided, shall be deducted from the value of the property on which it rests, in arriving at the value of the said property for the purpose of fixing the inheritance tax due by the person or persons inheriting the same.

Amended by Acts 1976, No. 440, §1, eff. Jan. 1, 1977; Acts 2008, No. 822, §1, eff. Jan. 1, 2010.



RS 47:2406 - Burden of proof of exemptions; certain transfers within one year prior to death presumed in contemplation of death

§2406. Burden of proof of exemptions; certain transfers within one year prior to death presumed in contemplation of death

NOTE: Repealed by Acts 2008, No. 822, §1, eff. Jan. 1, 2010.

The burden of proving facts establishing exemptions from the tax imposed by this Part is upon the person claiming the exemption.

All donations or transfers of property for inadequate consideration within one year prior to the death of the owner thereof shall be separately listed in the inventory or sworn statement of the property composing the estate of the decedent, and shall be presumed to have been made in contemplation of death and in avoidance of the tax herein levied, and unless this presumption is overcome by sufficient evidence, the property shall be deemed a part of the succession of the person who has so donated or alienated the property for purposes of computing the inheritance tax due by the succession, legatees or heirs of the person.

Donations and transfers prior to one year of death may be always inquired into and if shown to have been made in contemplation of death and in avoidance of taxes, then the same shall be likewise liable to the tax.

Acts 2008, No. 822, §1, eff. Jan. 1, 2010.



RS 47:2407 - Proceedings instituted by succession representative

§2407. Proceedings instituted by succession representative

NOTE: Repealed by Acts 2008, No. 822, §1, eff. Jan. 1, 2010.

A. Rule to fix amount of tax. The executor of the will of a person deceased, or the administrator of his succession, shall, except as hereafter provided in R.S. 47:2410, after payment of his debts, proceed against the tax collector and all the heirs and legatees of the deceased summarily, by rule before the court which has jurisdiction of the succession, to fix the amount of tax due by each heir or legatee, and on trial thereof the court shall render judgment for the same against each heir or legatee, with interest and costs, as hereinafter provided.

B. Payment of tax. The executor or administrator shall thereupon pay the tax collector the amount of tax, with interest and costs, so fixed, on each inheritance, legacy or donation, out of the funds comprised therein, if sufficient. If there are not sufficient funds, the court shall, on the application of the heir or legatee, grant an order for the sale of the property composing the inheritance, legacy or donation, or so much thereof as may be necessary, for the purpose of paying the judgment. If the same is not paid by the heir or legatee, or an order of sale is not granted, as above provided within thirty days after the date of the judgment, the court shall, on the application of the executor or administrator, grant an order of sale for the purpose, as above provided, and the executor or administrator shall pay the said judgment out of the proceeds of the sale. The sale shall be made in such manner, and on such terms and conditions as the court shall prescribe, and the expense thereof shall be borne by the heir or legatee.

C. Delivery of inheritance or legacy prohibited until return is filed and tax shown to be due is paid.

No succession representative shall deliver any inheritance or legacy until the tax on such inheritance or legacy shown on the return to be due has been paid and an inheritance tax return, with the accompanying documents required by Code of Civil Procedure Articles 2951, 2952, and 2953 has filed with the collector of revenue as herein provided; otherwise, he, together with his surety, shall be personally liable for the tax, with interest and cost. No succession representative shall be discharged until it is shown that all taxes under this Part which are due by the heirs and legatees have been paid or until it is judicially determined by the process herein provided that no tax is due.

The succession representative may make written application to the collector of revenue or his representative for determination of the amount of tax and discharge from personal liability therefor. The collector or his representative shall notify the succession representative of the amount of the tax as soon as possible, and in any event no later than one year after such application is made or, if the application is made before the return is filed, then within one year after the return is filed, but not after the expiration of the period prescribed for the assessment for the tax. The succession representative, on payment of the amount due pursuant to notification from the collector, shall be discharged from personal liability for any deficiency in tax thereafter found to be due and shall be entitled to a closing letter from the collector or his representative showing such discharge.

However, prior to the signing of the judgment of possession, a bank or any other depository may release funds to a succession representative by certified check or cashier's check payable to the Louisiana Department of Revenue for an amount not to exceed the inheritance tax shown to be due on the return.

Amended by Acts 1972, No. 326, §3, eff. Jan. 1, 1973; Acts 1973, No. 202, §1; Acts 1975, No. 501, §1; Acts 2008, No. 822, §1, eff. Jan. 1, 2010.



RS 47:2408 - Proceedings instituted by heir or legatee

§2408. Proceedings instituted by heir or legatee

NOTE: Repealed by Acts 2008, No. 822, §1, eff. Jan. 1, 2010.

A. Procedure to fix the amount of tax. In all cases in which an administration is not ordered by the court, the legal or instituted heir or universal or residuary legatee, or any other interested person, except as provided in R.S. 47:2410, shall within nine months after the death of the decedent, or should there be a will, within the same time after the discovery of the same, present to the court a detailed descriptive list, sworn to and subscribed by him of all items of property contained in and composing the succession of the decedent, and stating the actual cash value of each item at the time of the death of the decedent. This list shall be served on the tax collector who shall have the right to traverse the same, and a copy of the list together with an inheritance tax return shall be filed with the collector of revenue. If the deceased has made special or particular legacies or donations mortis causa, the legatee shall also be served, and after summarily hearing the parties, the court shall fix the amount of tax due by each heir or legatee, and shall render judgment therefor with interest and costs, against each of them.

The various judges of the district courts of the state of Louisiana are authorized to sign rules against the Inheritance Tax Collector or his authorized representatives directing them to show cause at such time, but not less than forty-five days from the date rule is signed why the inheritance tax, if any, should not be fixed by the court as prayed for, and why the heirs and other beneficiaries should not be sent into possession of property upon the payment of the inheritance tax as fixed, or without the payment of inheritance taxes where none is due, as the case may be. In cases where these rules are not contested, the judge is authorized to pass upon them and sign judgments thereon in open court or in chambers, in term time or in vacation, and either within or without his district.

B. Payment of tax. In the same manner as provided in R.S. 47:2407B, the heir or universal or residuary legatee shall thereupon pay or take measures for the payment of the tax due on all special or particular legacies or donations. The heir or universal or residuary legatee may likewise obtain an order for the sale of the property of his inheritance or legacy, or part thereof, for the purpose of paying the tax thereon. But if the tax is not paid, or the order of sale is not made within thirty days after the date of the judgment fixing the amount of the tax, a similar order for the same purpose shall be granted on the application of the tax collector, and thereunder any property forming part of the inheritance or legacy may be sold, and the proceeds thereof shall be applied to the payment of the tax with interest and costs.

C. Delivery of legacies prohibited until return is filed and tax shown to be due is paid.

No heir or residuary or universal legatee shall deliver any legacy until the tax on such legacy shown on the return to be due has been paid and an inheritance tax return, together with the accompanying documents required by Code of Civil Procedure Articles 2951, 2952, and 2953, has been filed with the collector of revenue. Otherwise, he shall be personally liable for the tax, with interest and costs.

However, prior to the signing of the judgment of possession, a bank or other depository may release funds to an heir or legatee by certified check or cashier's check payable to the Louisiana Department of Revenue for an amount not to exceed the inheritance tax shown to be due on the return.

D. Proceedings where there are more than one heir or legatee. If there is more than one legal or instituted heir or universal or residuary legatee any one of them may institute the proceedings provided by this Section, and the others shall be made parties thereto, and such heir shall be entitled to recover out of the mass of the succession, one reasonable attorney's fee, besides his costs.

Amended by Acts 1972, No. 326, §3, eff. Jan. 1, 1973; Acts 1972, No. 560, §2; Acts 1973, No. 202, §1; Acts 1975, No. 501, §1; Acts 2008, No. 822, §1, eff. Jan. 1, 2010.



RS 47:2409 - Proceedings instituted by tax collector

§2409. Proceedings instituted by tax collector

NOTE: Repealed by Acts 2008, No. 822, §1, eff. Jan. 1, 2010.

A. Application for order directing search for will. If during the six months next following the death of any person leaving movable or immovable property within this state, an administration of his succession is not applied for, or his legal or instituted heir or universal or residuary legatee do not apply to the court to be placed in possession thereof, the court shall ex parte and on the application of the tax collector grant an order directing a notary public to make a search for the will of the deceased; he shall also order all persons having in their possession or control any books, papers or documents of the deceased or any bank box, safe deposit vault or other receptacle likely or designed to contain the same, to open such receptacle and exhibit the contents thereof, as well as all other books, papers, and documents of the deceased, to the notary.

B. Procedure if will is found. If the notary finds any document appearing to be the will of the deceased, he shall take possession of the same and produce it in court; and on application of the tax collector, or of any party in interest, the court shall proceed to the probate thereof. If an executor is therein appointed, the person named shall be notified, and if he does not within ten days after notification accept the appointment, and if within the ten days next following this delay no person entitled to be appointed dative testamentary executor applies, for the appointment, then the public administrator in the parish of Orleans, and in the other parishes the tax collector, shall be appointed dative testamentary executor of the decedent, and the administration of his succession shall proceed as directed in this Part and according to law.

C. Procedure if no will is found.

If the notary can find no will, he shall report the fact to the court; and thereupon the tax collector shall proceed against the legal heir or heirs of the deceased summarily by rule to fix the amount of tax due by him or them, and each of the heirs shall be ordered, within a delay to be fixed by the court, which may be extended from time to time, in the discretion of the court, to make and file a detailed descriptive list, sworn to and subscribed by him, of all the items of property contained in and composing the estate of the deceased, stating therein the actual cash value of each such item at the time of the death of the decedent, and the tax collector shall have a right to traverse the same. This list together with an inheritance tax return shall be filed with the collector of revenue. On trial of the rule the court shall fix the amount of tax due by each of the heirs, and shall render judgment for the same against each of them. In the same manner and under the same conditions as provided in R.S. 47:2407 and 47:2408, the heirs or legatees shall have the right to procure the sale of their inheritance or legacies for the purpose of paying the tax due thereon, with interest, costs and attorney's fees; and if payment thereof is not made by the heir or legatee, or if an order of sale, as above provided, is not granted within thirty days after the date of the judgment, the tax collector shall be entitled to a similar order under which any property forming part of the inheritance or legacy may be sold.

D. Repealed by Acts 1972, No. 560, §1.

Amended by Acts 1972, No. 326, §3, eff. Jan. 1, 1973; Acts 2008, No. 822, §1, eff. Jan. 1, 2010.



RS 47:2410 - Optional procedure for small estates

§2410. Optional procedure for small estates

NOTE: Repealed by Acts 2008, No. 822, §1, eff. Jan. 1, 2010.

In any case, where the succession does not exceed fifty thousand dollars, the tax collector may in his discretion fix and collect the tax, upon an affidavit filed by the succession representative, heirs or legatees, showing the amount thereof in a manner satisfactory to the tax collector; and upon the payment of these taxes, or a certificate that none are due, and a certificate from the tax collector or his attorney that the affidavit together with an inheritance tax return, when required, has been filed with the collector of revenue, the parties entitled thereto may take possession free from the prohibitions or penalties of this Part.

Amended by Acts 1972, No. 326, §3, eff. Jan. 1, 1973; Acts 1973, No. 202, §1; Acts 1976, No. 187, §2, eff. Jan. 1, 1977; Acts 1979, No. 71, §2, eff. Jan. 1, 1980; Acts 1980, No. 582, §2; Acts 2008, No. 822, §1, eff. Jan. 1, 2010.



RS 47:2411 - Heirs or legatees incapable of alienation until tax paid

§2411. Heirs or legatees incapable of alienation until tax paid

NOTE: Repealed by Acts 2008, No. 822, §1, eff. Jan. 1, 2010.

The heirs or legatees of an inheritance or legacy shall not be entitled to be placed in possession of the same or any part thereof and shall be without right or capacity to alienate any part thereof, until an inheritance tax return, together with a descriptive list or inventory or an affidavit of the succession property, has been filed with a collector of revenue and the tax on the whole or on such part as the court may permit to be paid or delivered, pursuant to Article 2951 of the Louisiana Code of Civil Procedure, as shown by the return, shall have been paid, or until it shall have been judicially determined, in the manner herein provided, that no part of the inheritance or legacy is subject to the tax imposed by this part.

Amended by Acts 1972, No. 326, §3, eff. Jan. 1, 1973; Acts 1973, No. 202, §1; Acts 1981, No. 249, §2; Acts 2008, No. 822, §1, eff. Jan. 1, 2010.



RS 47:2412 - Payment of tax by transferee

§2412. Payment of tax by transferee

NOTE: Repealed by Acts 2008, No. 822, §1, eff. Jan. 1, 2010.

Notwithstanding the provisions of R.S. 47:2411, where the heir or legatee has made a transfer of the property inherited by or bequeathed to him, the transferee, or any one holding under him, may pay the tax levied to the officer authorized to receive the same, together with the interest and penalties that may be due thereon at the time of payment. Upon such payment his title to the property shall become in all respects as valid as if the tax had been paid by the heir or legatee, and all amounts so paid, together with attorney's fees of ten per centum (10%) thereon, may be recovered from the person originally liable therefor, in any court, of competent jurisdiction.

Acts 2008, No. 822, §1, eff. Jan. 1, 2010.



RS 47:2413 - Certain acts prohibited prior to payment of tax

§2413. Certain acts prohibited prior to payment of tax

NOTE: Repealed by Acts 2008, No. 822, §1, eff. Jan. 1, 2010.

A. Taking of possession by heirs, legatees or other beneficiaries. It is unlawful for any heir, legatee or other beneficiary of a donation mortis causa to take or be in possession of any part of the things or property comprising the inheritance, legacy or other donation, or to dispose of the same or any part thereof, until he has obtained the authority of the court to that effect, except as provided in R.S. 47:2410; and in case he shall so take or be in possession or shall so dispose of such things or property, or any part thereof, he shall no longer have the right of renouncing the inheritance or donation mortis causa, and shall remain personally liable for the tax thereon; but he may, without waiting for authority, do any acts that may seem necessary to preserve the property from waste, damage or loss.

B. Giving of possession by banks, depositories, or other custodians.

(1) Unless the tax due under this Part has been paid, or unless it is determined judicially in the manner prescribed herein that no tax is due:

(a) no bank, banker, trust company, warehouseman, depository, or other person having on deposit, or having possession or control of any money, credits, goods, or other things or rights of value standing in the name of a deceased person, or in which the latter had an interest, shall deliver any such money or property to any heirs or legatees of the deceased person; and

(b) no corporation shall transfer to any heirs or legatees of a deceased person any stock or registered bonds of such corporation which were owned by the deceased person.

Except as provided hereinafter, any person or corporation so making delivery or transfer shall be liable for any inheritance tax due with respect to the property released.

(2) A person or corporation may deliver or transfer money or property standing in the name of a deceased person, or in which the latter had an interest without incurring any liability for the inheritance tax due with respect to the property released, to:

(a) any person to whom it could have delivered such money or property if the deceased were alive, including any authorized agent of the deceased, if the person or corporation having possession has not received notice in writing addressed to it of the customer's death;

(b) the succession representative of the deceased who submits a certified copy of the letters issued to him by a court of competent jurisdiction; or

(c) the surviving spouse, heirs, or legatees of the deceased who submit a certified copy of the judgment of possession rendered by a court of competent jurisdiction, which evidences their right to the possession of the money or property so delivered or transferred. A certified copy of such a judgment of possession constitutes full proof of the payment of all taxes due under this Part, or that no such tax is due.

Nothing contained herein shall be construed to repeal, modify, or affect R.S. 9:1513 or those provisions of R.S. 6:66 which provide that a copy of the letters issued to a succession representative, or of a judgment of possession, certified by the clerk of the court which issued or rendered it, is conclusive proof to a bank of the jurisdiction of such court.

(3) Banks and other depositories may without liability release the contents of a safety deposit box or any property standing in the name of a deceased person under the conditions set forth above, whether or not the box has been entered for purposes of listing the contents thereof.

Amended by Acts 1960, No. 35, §1, eff. Jan. 1, 1961; Acts 1975, No. 704, §1; Acts 2008, No. 822, §1, eff. Jan. 1, 2010.



RS 47:2414 - Creditors' rights preserved

§2414. Creditors' rights preserved

NOTE: Repealed by Acts 2008, No. 822, §1, eff. Jan. 1, 2010.

Nothing contained in this Part shall affect the rights of creditors of persons deceased or the rights of the creditors of the heirs or legatees of such persons, as established by the general law.

Acts 2008, No. 822, §1, eff. Jan. 1, 2010.



RS 47:2415 - Representation of nonresident and unknown heirs and legatees

§2415. Representation of nonresident and unknown heirs and legatees

NOTE: Repealed by Acts 2008, No. 822, §1, eff. Jan. 1, 2010.

Nonresident and unknown heirs and legatees and those whose whereabouts are unknown, shall be represented by a curator ad hoc appointed by the court and all notices, citations and demands prescribed by this Part shall be served on such officers. Though there be in any case more than one unknown or absent heir or legatee, all may be represented by the same curator.

Acts 2008, No. 822, §1, eff. Jan. 1, 2010.



RS 47:2416 - Proceedings within jurisdiction of district courts

§2416. Proceedings within jurisdiction of district courts

NOTE: Repealed by Acts 2008, No. 822, §1, eff. Jan. 1, 2010.

The district court of the last domicile of the deceased, and in the parish of Orleans, the civil district court, shall have original jurisdiction to hear and determine all the proceedings provided by this Part. In the case of a nonresident decedent, the court of any parish in which he left property, movable or immovable, shall exercise such jurisdiction, and the court in which such proceedings are first begun shall have exclusive original jurisdiction thereof.

Acts 2008, No. 822, §1, eff. Jan. 1, 2010.



RS 47:2417 - Tax collector designated; promulgation of rules and regulations; tax return; expenses of administration

§2417. Tax collector designated; promulgation of rules and regulations; tax return; expenses of administration

NOTE: Repealed by Acts 2008, No. 822, §1, eff. Jan. 1, 2010.

The inheritance tax collector to whom reference is made in this part is the collector of revenue for the state of Louisiana. The collector of revenue shall provide by rules and regulations appropriate procedures for filing of returns, payment of taxes, determination of taxes due and all other matters necessary to the function of inheritance tax collection. A return shall be filed in any instances when a tax is due, and shall be filed within nine months after the death of decedent. The collector of revenue may grant an extension of not more than fifteen months from the date of death of decedent in the filing of such returns if he determines there is good and reasonable cause therefor.

Amended by Acts 1956, No. 423, §1; Acts 1956, Ex.Sess., No. 8, §1; Acts 1972, No. 560, §3; Acts 1973, No. 202, §1, eff. Jan. 1, 1974; Acts 2008, No. 822, §1, eff. Jan. 1, 2010.



RS 47:2418 - Disposition of collections

§2418. Disposition of collections

NOTE: Repealed by Acts 2008, No. 822, §1, eff. Jan. 1, 2010.

Except as provided in R.S. 47:2417, all taxes, interest, and penalties collected pursuant to the provisions of this Part shall be remitted by the secretary of the Department of Revenue immediately upon receipt to the state treasurer , and shall be credited by the treasurer to the general fund.

Acts 1997, No. 1126, §1, eff. July 1, 1997; Acts 2008, No. 822, §1, eff. Jan. 1, 2010.



RS 47:2419 - Regional offices; enforcement and legal staff

§2419. Regional offices; enforcement and legal staff

NOTE: Repealed by Acts 2008, No. 822, §1, eff. Jan. 1, 2010.

A. The secretary of the Department of Revenue shall designate one agent in each of the regional offices of the Department of Revenue to exercise such functions, duties, and responsibilities as may be necessary to enforce the collection of the inheritance tax imposed by this Part. The secretary may create such regional offices and assign such agents thereto as he shall deem necessary to properly service the collection of the tax imposed by this Part.

B. The assistant secretary or the deputy assistant secretary of the office of legal affairs of the Department of Revenue and the attorney members of his staff shall advise, assist, and represent the secretary of revenue and agents assigned in each regional office as having the responsibility of enforcing the collection of the inheritance taxes.

Amended by Acts 1956, No. 129, §1; Acts 1956, No. 423, §1; Acts 1956, Ex.Sess., No. 8, §1; Acts 1960, No. 503, §1; Acts 1972, No. 326, §3, eff. Jan. 1, 1973; Acts 1972, No. 560, §3; Acts 1998, 1st Ex. Sess., No. 91, §1, eff. May 1, 1998; Acts 1999, No. 219, §1, eff. June 11, 1999; Acts 2008, No. 822, §1, eff. Jan. 1, 2010.



RS 47:2420 - Interest on delinquent tax; extension of time

§2420. Interest on delinquent tax; extension of time

NOTE: Repealed by Acts 2008, No. 822, §1, eff. Jan. 1, 2010.

A. Taxes hereby levied under Part I and Part II of this Chapter shall bear interest at the rate of one-half of one percent per month, beginning nine months after the death of the decedent, and one percent per month, beginning twelve months after the death of the decedent, saving to any heir, legatee, or donee the right to stop the running of interest against him by paying the amount of his tax with accrued interest, estimated or ascertained, or by tendering the same to the secretary in the manner prescribed by the general law. In cases in which the settlement of the succession is bona fide contested or when it is shown to the satisfaction of the secretary that the beneficiary was ignorant of the inheritance, the interest shall be remitted.

B. Provided further that in all cases in which reasonable cause therefor is established to the satisfaction of the district judge having jurisdiction of the succession, an extension of time may be granted upon application of the succession representative, heir or universal legatee of such decedent within which inheritance taxes hereunder may be fixed and paid, without interest or penalty; provided further that in all cases in which it shall be shown that it is required that succession of the decedent file a federal estate tax return, such fact shall ipso facto be deemed a reasonable cause for an extension not to exceed fifteen months after the date of death of the decedent within which to fix and pay any Louisiana inheritance tax.

C. The secretary may accept an extension of time to file a United States Estate Tax Return for the same decedent as an extension of time to file a Louisiana inheritance tax return.

D. Notwithstanding any provision of law to the contrary, no penalty or interest shall apply or be assessed when the succession is opened no later than the last day of the ninth month following the death of the decedent.

E. Notwithstanding any provision of law to the contrary, no penalty or interest shall be assessed to any direct descendant or ascendant in any case where the value of the inheritance, legacy, donation, or gift made in contemplation of death is less than one hundred thousand dollars. In any case where the value of the inheritance, legacy, donation, or gift made in contemplation of death exceeds one hundred thousand dollars, the penalty or interest assessed to a direct descendant or ascendant shall be assessed only on the tax due on that portion of the inheritance, legacy, donation, or gift made in contemplation of death which is in excess of one hundred thousand dollars.

Amended by Acts 1952, No. 21, §1; Acts 1972, No. 513, §1; Acts 1973, No. 202, §1; Acts 1985, No. 104, §1; Acts 1997, No. 271, §1; (Applicable to all estates of persons dying after December 31, 1997); Acts 1997, No. 818, §1, eff. July 1, 1998; Acts 1997, No. 1454, §1, eff. July 1, 1998; Acts 2008, No. 822, §1, eff. Jan. 1, 2010.

NOTE: SEE ACTS 1985, NO. 104, §2.



RS 47:2421 - Costs of proceedings

§2421. Costs of proceedings

NOTE: Repealed by Acts 2008, No. 822, §1, eff. Jan. 1, 2010.

The costs of all the proceedings under this Part shall be borne by the mass of the succession. In cases in which it seems to him equitable to do so however, the judge may apportion the costs among the several parties, or allow any party to retain his costs out of any sum found to be due by him for tax thereunder.

Acts 2008, No. 822, §1, eff. Jan. 1, 2010.



RS 47:2422 - Prescription on actions for inheritance taxes

§2422. Prescription on actions for inheritance taxes

NOTE: Repealed by Acts 2008, No. 822, §1, eff. Jan. 1, 2010.

Inheritance taxes due to the state shall prescribe, as provided in the constitution, in three years from the thirty-first day of December of the year in which such taxes become due. The taxes shall be deemed due, so as to begin the running of prescription, on the day the inheritance tax return together with a copy of the petition, affidavit of death and heirship, will, if any, and sworn descriptive list or inventory is filed with the collector of revenue or on the date inheritance tax return is filed in succession record and submitted to the attorney for the inheritance tax collector, whichever is the latest.

Amended by Acts 1956, No. 542, §1; Acts 1972, No. 326, §3, eff. Jan. 1, 1973; Acts 2008, No. 822, §1, eff. Jan. 1, 2010.



RS 47:2423 - Court may award state reasonable expert witness' fee in contested proceeding to determine tax due; tax collector may pay expert witness' fee allowed

§2423. Court may award state reasonable expert witness' fee in contested proceeding to determine tax due; tax collector may pay expert witness' fee allowed

NOTE: Repealed by Acts 2008, No. 822, §1, eff. Jan. 1, 2010.

In any proceeding to determine the amount of the inheritance tax due the state, when the amount claimed by the tax collector is contested by the heir or legatee, and the court renders judgment for the State for an amount larger than that admitted by the heir or legatee to be due, the court may award the State a reasonable fee for each expert witness used in the proceeding by the tax collector, to be taxed as costs of court. If, in such a case, judgment for the inheritance taxes due is rendered against two or more heirs or legatees, the reasonable fee allowed for each such expert witness shall be assessed against each of the heirs or legatees in proportion to the amount of inheritance tax determined to be due by each.

The tax collector may pay each such expert witness the reasonable fee allowed by the court, upon receipt of payment thereof by the heir or legatee.

Added Acts 1962, No. 114, §2; Acts 2008, No. 822, §1, eff. Jan. 1, 2010.



RS 47:2424 - Application of provisions

§2424. Application of provisions

NOTE: Repealed by Acts 2008, No. 822, §1, eff. Jan. 1, 2010.

The provisions of this Part shall apply to all successions opened by death subsequent to the date this code shall become effective; and successions opened prior thereto shall be subject to taxation under the laws in force at the time they were opened.

Acts 2008, No. 822, §1, eff. Jan. 1, 2010.



RS 47:2425 - Inheritance tax return

§2425. Inheritance tax return

NOTE: Repealed by Acts 2008, No. 822, §1, eff. Jan. 1, 2010.

A. Requirements. An inheritance tax return shall be prepared and filed by or on behalf of the heirs and legatees in every case where inheritance tax is due or where the gross value of the deceased's estate amounts to the sum of fifteen thousand dollars or more. The inheritance tax return shall be verified by a written declaration that it is made under the penalties imposed under this title for filing false reports or returns and that all copies of the accompanying documents are true and correct and the return shall state the full name of the deceased, his social security number, his residence at the time of death, whether a federal estate tax return is required, and shall contain a calculation showing the computation of the tax, a list of the contents of any safe deposit box and a description of any assets standing in the name of the deceased or any community property standing in the name of the deceased's spouse which was omitted from the assets of the estate with an explanation of the omission.

B. Time and place for filing returns. The original inheritance tax return shall be filed in the succession record. A duplicate original of the return accompanied by copies of the affidavit of death and heirship, the inventory or sworn descriptive list, the federal estate tax return, when it is required, the will of the deceased, if any, and the petition for possession, or in lieu thereof a court order authorizing the succession representative to file a tax return by providing a preliminary listing of the distribution of possession, shall be mailed to the secretary, within nine months after death of decedent or the time for filing of a federal estate tax return when it is required. If the succession representative or heirs or legatees so desire, these documents may be mailed by certified mail, return receipt requested, to the secretary, and the filing of the return receipt in the succession record shall constitute proof of service upon the secretary. When an estate is under judicial administration, the court having jurisdiction over the succession may extend the time for filing the return if the secretary consents or upon rule conducted contradictorily with the secretary.

C. Regulations. The form of the inheritance tax return and the procedure for mailing shall be in accordance with the regulation prescribed by the collector of revenue.

Added by Acts 1972, No. 326, §1, eff. Jan. 1, 1973. Amended by Acts 1973, No. 202, §1; Acts 1988, No. 511, §1; Acts 2008, No. 822, §1, eff. Jan. 1, 2010.



RS 47:2426 - Inheritance tax return after June 30, 2004

§2426. Inheritance tax return after June 30, 2004

NOTE: Repealed by Acts 2008, No. 822, §1, eff. Jan. 1, 2010.

A.(1) Notwithstanding any provision of this Chapter to the contrary, the provisions of this Section shall apply to deaths occurring after June 30, 2004.

(2)(a) The filing of an inheritance tax return or any other related succession documentation with the secretary of the Department of Revenue shall not be required if a judgment of possession is rendered or if the succession is judicially opened no later than the last day of the ninth month following the death of the decedent as provided in R.S. 47:2401(B).

(b) With respect to a revocable inter vivos trust, the filing of an inheritance tax return or any other related succession documentation with the secretary of the Department of Revenue shall not be required if a trust declaration is signed and filed by the surviving settlor, trustee, or beneficiary with the secretary of the Department of Revenue no later than the last day of the ninth month following the death of the decedent. The trust declaration to be filed with the secretary of the Department of Revenue shall include all of the following:

(i) The name, address, and social security number of the decedent.

(ii) The name and taxpayer identification number of the trust, if any.

(iii) The name and address of the declarant and his relationship to the trust.

(iv) The date of death of the decedent.

(v) A statement by the declarant that the succession has not been judicially opened.

(3) The delivery of an inheritance or legacy, or the distribution of assets from a trust, shall proceed without delay, notwithstanding the provisions of R.S. 47:2407(C) or 2408(C).

B. The provisions of this Section shall not apply to deaths occurring prior to January 1, 2005, where a federal estate tax return is required.

Acts 2004, No. 884, §2; Acts 2008, No. 822, §1, eff. Jan. 1, 2010.



RS 47:2431 - Levy of tax

PART II. ESTATE TRANSFER TAX

§2431. Levy of tax

There is hereby levied an estate transfer tax upon all estates which are subject to federal estate taxation under the Federal Internal Revenue Code.

Amended by Acts 1972, No. 315, §2; Acts 1997, No. 818, §2, eff. July 1, 2004.



RS 47:2432 - Amount of tax and time of payment

§2432. Amount of tax and time of payment

A. Amount of tax. Wherever there is a credit allowable under the United States Internal Revenue Code as to the amount of the federal estate tax for amount of state death taxes, the maximum amount of the credit for the state death taxes shall be paid to the state of Louisiana.

B. Time of payment. The tax due under this part shall be due and payable prior to the filing of the United States Estate Tax Return or nine months after the death of decedent whichever comes first.

C. Changes or amendments in the United States Estate Tax Return. Any change or amendment in the United States Estate Tax Return which would result in additional taxes due the state of Louisiana under this part shall be paid thirty days after final approval of the United States Estate Tax Return.

Amended by Acts 1972, No. 315, §3; Acts 1991, No. 243, §1, eff. July 2, 1991; Acts 1997, No. 818, §1, eff. July 1, 2004.



RS 47:2433 - Interest on delinquent tax; extension of time to file an estate transfer tax return

§2433. Interest on delinquent tax; extension of time to file an estate transfer tax return

A. Taxes levied under this Part shall only be subject to interest as provided for in R.S. 47:1601, and such interest shall begin to accrue nine months after the date of death of the decedent and shall continue to accrue until the tax is paid. Notwithstanding any other provision of law to the contrary, no penalty or interest shall apply or be assessed when the succession is opened no later than the last day of the ninth month following the death of the decedent.

B. The secretary may accept an extension of time to file a United States Estate Tax Return for the same decedent as an extension of time to file a Louisiana estate transfer tax return.

Amended by Acts 1952, No. 93, §1; Acts 1972, No. 315, §4; Acts 2010, No. 727, §1, eff. Jan. 1, 2010.



RS 47:2434 - Intent and purpose of this Part

§2434. Intent and purpose of this Part

It is hereby declared to be the intent and purpose of this Part to obtain for this state the benefit of the estate tax credit allowable under the provisions of the United States Internal Revenue Code, to the extent that this state may be entitled under the said provisions, by imposing additional taxes. This Part shall be liberally construed to effect that purpose.

Acts 1991, No. 243, §1, eff. July 2, 1991.



RS 47:2435 - Application of provisions

§2435. Application of provisions

The provisions of this Part shall apply to the estates of persons dying on or after the effective date of this Title, and shall also apply to all estates not fully distributed and now in the process of settlement, where the date of death was subsequent to February 26th, 1926, provided there is at the time this Title goes into effect a sufficient amount still due the United States Government under the Federal Revenue Act of 1926 or under Subchapter A of Chapter 3 of the Federal Internal Revenue Code, from which to make the deduction contemplated by R.S. 47:2434.



RS 47:2436 - Estate transfer tax return

§2436. Estate transfer tax return

A. Requirements. An estate transfer tax return shall be prepared and filed by or on behalf of the heirs and/or legatees in every case where estate transfer tax is due or where the value of the deceased's net estate amounts to the sum of sixty thousand dollars or more. The estate transfer tax return shall be verified by a written declaration that it is made under the penalties imposed under this title for filing false reports or returns and that all copies of the accompanying documents are true and correct and the return shall state the full name of the deceased, his social security number, his residence at the time of death, the value of the estate and the calculation showing the computation of tax, whether or not a federal estate tax return was filed, a list of any contents of any safety deposit box which were omitted from the estate with an explanation for the omission and description of any assets standing in the name of deceased or any community property standing in the name of the deceased's spouse which was omitted from the succession with an explanation for the omission.

B. Time and place for filing returns. An estate tax return shall be mailed to both the collector of revenue and the person designated as the tax collector under the provisions of R.S. 47:2417 within nine (9) months after decedent's death or prior to the filing of a United States estate tax return, whichever comes first.

C. Regulations. The form of the estate transfer tax return and the procedure for mailing shall be in accordance with the regulation prescribed by the collector of revenue.

Added by Acts 1972, No. 315, §1. Amended by Acts 1973, No. 202, §1.



RS 47:2437 - Installment payments

§2437. Installment payments

A. The secretary may enter into an agreement with the estate of a decedent for the payment of the inheritance tax and estate transfer tax due to the state of Louisiana on an installment basis.

B. This agreement may be entered into only if the estate of the decedent meets the criteria of rules and regulations established by the secretary.

C. The agreement shall provide for the payment of legal interest on the installment payments in accordance with R.S. 13:4202 from the date the taxes became due under the provisions of R.S. 47:2425 and 2432.

Acts 1991, No. 244, §1, eff. July 2, 1991.



RS 47:2451 - Claims and suits for refund

PART III. REFUNDS

§2451. Claims and suits for refund

A. Claims for refund of any erroneous payment or overpayment made of estate transfer taxes paid to the secretary of the Department of Revenue shall be filed with the secretary by the latest of the following:

(1) Within fifteen months from the time the erroneous payment or overpayment was made by the taxpayer.

(2) Within six months after the judgment of the highest court in which any succession contest between the heirs and legatees becomes final.

(3) Within six months after a payment of federal estate tax, as to which tax a credit was allowed under the United States Internal Revenue Code for death taxes paid to the state of Louisiana, is refunded, in whole or in part, or a judgment of court for such refund becomes final, whichever is later.

(4) Within ninety days after filing an amended federal estate tax return if the credit allowed for death taxes paid to the state of Louisiana was reduced from the federal estate tax return filed immediately prior to the amended return.

B. In the event the claim is denied, the aggrieved taxpayer may proceed with the remedies provided in R.S. 47:1625.

C. The state treasurer shall pay any amount recovered out of the general fund.

Added by Acts 1965, No. 75, §1. Amended by Acts 1979, No. 573, §1; Acts 1989, No. 266, §1; Acts 1997, No. 658, §2; Acts 2007, No. 371, §1, eff. July 10, 2007; Acts 2010, No. 175, §5.

NOTE: SEE ACTS 1989, NO. 266, §2.



RS 47:2501 - HORSE RACING LICENSE FEES

CHAPTER 2. HORSE RACING LICENSE FEES

§2501. Imposition of license fees

Every person conducting horse race meetings shall pay the license fees imposed under Title 4, which shall be collected in the manner therein provided.



RS 47:2601 - MISCELLANEOUS TAXES

CHAPTER 3. MISCELLANEOUS TAXES

PART I. MARIJUANA AND CONTROLLED DANGEROUS

SUBSTANCES TAX

§2601. Imposition of tax

There is hereby levied a tax upon dealers of marijuana and controlled dangerous substances, as defined herein, within the state of Louisiana, according to the classification and rates hereinafter set forth:

(1) Marijuana. Upon each gram of marijuana, or each portion of a gram, a tax of three dollars and fifty cents.

(2) Controlled dangerous substances. (a) Upon each gram of controlled dangerous substance, or portion of a gram, a tax of two hundred dollars.

(b) Upon each ten dosage units of a controlled dangerous substance that is not sold by weight, or portion thereof, a tax of four hundred dollars.

Acts 1990, No. 90, §1, eff. Jan. 1, 1991.



RS 47:2602 - Definitions

§2602. Definitions

As used in this Part, the following terms shall have the meaning ascribed to them in this Section unless the context clearly indicates otherwise:

(1) "Controlled dangerous substance" means a drug, substance, or immediate precursor in Schedule I through V of R.S. 40:964. The term shall not include distilled spirits, wine, malt beverages, tobacco, or marijuana.

(2) "Dealer" means a person who in violation of Louisiana law manufactures, produces, ships, transports, or imports into Louisiana or in any manner acquires or possesses more than forty-two and one-half grams of marijuana, or seven or more grams of any controlled dangerous substance, or ten or more dosage units of any controlled dangerous substance which is not sold by weight.

(3) "Marijuana" means all parts of plants of the Genus Cannabis, whether growing or not; the seeds thereof; the resin extracted from any part of such plant; and every compound, manufacture, salt, derivative, mixture, or preparation of such plant, its seeds or resin, but shall not include the mature stalks of such plant, fiber produced from such stalks, oil or cake made from the seeds of such plant, any other compound, manufacture, salt, derivative, mixture, or preparation of such mature stalks (except the resin extracted therefrom), fiber, oil, or cake, or the sterilized seed of such plant which is incapable of germination.

(4) "Secretary" means the secretary of the Department of Revenue or his duly authorized representatives.

(5) "Stamp" means the impression, device, stamp, label, or print manufactured or printed as prescribed by the secretary by the use of which the tax levied hereunder is paid.

Acts 1990, No. 90, §1, eff. Jan. 1, 1991; Acts 1997, No. 658, §2.



RS 47:2603 - Use of stamps required

§2603. Use of stamps required

A. Tax stamps. In order to enforce the collection of the tax levied by this Part, the secretary shall design and have printed or manufactured stamps of such size and denomination as may be determined by him and so prepared as to permit them to be easily affixed to or stamped on marijuana or controlled dangerous substances, or containers thereof.

B. Purchase of stamps. (1) All tax stamps shall be purchased from and sold by the secretary.

(2) The purchase of tax stamps required by this Part shall be made to the secretary on the form provided by the secretary. Dealers are not required to give their name, address, social security number, or other identifying information on the form.

(3) The purchaser shall pay one hundred percent of the face value for each stamp at the time of the purchase and payments may be made by cashiers check or cash.

C. Affixing stamps. Stamps shall be affixed by the dealer on the smallest container or package of marijuana or controlled dangerous substance that is subject to the tax, to permit the secretary to readily ascertain by an inspection of any dealer's stock on hand whether or not the tax has been paid. The dealer shall cause to be affixed on every gram or unit of marijuana or controlled dangerous substance on which a tax is due stamps of an amount equaling the tax due thereon, before any dealer sells, offers for sale, handles, removes, or otherwise disturbs or distributes the same. Each stamp may be used only once.

Acts 1990, No. 90, §1, eff. Jan. 1, 1991.



RS 47:2604 - Authority to issue rules and regulations

§2604. Authority to issue rules and regulations

The secretary is hereby authorized to issue rules and regulations not in conflict herewith in order to make effective the provisions of this Part. The secretary shall adopt a uniform system of providing, affixing, and displaying official stamps for marijuana and controlled dangerous substances on which a tax is imposed.

Acts 1990, No. 90, §1, eff. Jan. 1, 1991.



RS 47:2605 - Confidential nature of information

§2605. Confidential nature of information

Notwithstanding any law to the contrary, neither the secretary nor a public employee may reveal facts contained in a report or return required by this Part or any information obtained from a dealer; nor can any information contained in such a report or return or obtained from a dealer be used against the dealer in any criminal proceeding, unless independently obtained, except in connection with a proceeding involving taxes due under this Part from the dealer making the return.

Acts 1990, No. 90, §1, eff. Jan. 1, 1991.



RS 47:2606 - Investigatory powers

§2606. Investigatory powers

For the purpose of determining the correctness of any return, determining the amount of tax that should have been paid, determining whether or not the dealer should have made a return or paid taxes, or collecting any taxes under this Part, the secretary may examine, or cause to be examined, any books, papers, records, or memoranda that may be relevant to making such determinations, whether the books, papers, records, or memoranda are the property of or in the possession of the dealer or another person. The secretary may require the attendance of any person having knowledge or information that may be relevant, compel the production of books, papers, records, or memoranda by persons required to attend, take testimony on matters material to the determination, and administer oaths or affirmations. Upon the demand of the secretary, any examiner, or investigator, a court shall issue a subpoena for the attendance of a witness or the production of books, papers, records, and memoranda. The commissioner may also issue subpoenas.

Acts 1990, No. 90, §1, eff. Jan. 1, 1991.



RS 47:2607 - Penalties

§2607. Penalties

A. No dealer may possess any marijuana or controlled dangerous substance upon which a tax is imposed by this Part. In addition to any other criminal penalties, if a dealer possesses any marijuana or controlled dangerous substance upon which the tax has not been paid as evidenced by a stamp such dealer shall be subject to the additional penalties contained in this Part.

B. Any dealer violating this Part is subject to a penalty of one hundred percent of the tax in addition to the tax imposed by R.S. 47:2601. The penalty will be collected as part of the tax.

C. In addition to the tax penalty imposed, a dealer distributing or possessing marijuana or controlled dangerous substances without affixing the appropriate stamps is guilty of a crime and, upon conviction, may be sentenced to imprisonment for not more than five years or receive a penalty of not more than ten thousand dollars, or both.

D. Nothing in this Part may in any manner provide immunity for a dealer from criminal prosecution pursuant to Louisiana law.

Acts 1990, No. 90, §1, eff. Jan. 1, 1991.



RS 47:2608 - Seizure and forfeiture of property

§2608. Seizure and forfeiture of property

A. All of the property of a dealer who in violation of this Part has failed to pay the required tax is subject to seizure and forfeiture as provided in R.S. 32:1550 et seq. For purposes herein, property shall include but not be limited to contraband as defined in R.S. 32:1550.

B. All funds collected from the seized and forfeited property shall be disbursed as set forth in this Part.

C. The filing of an action for forfeiture or seizure in accordance with the provisions of R.S. 40:2601 through 2622 shall preempt and result in a superior lien or security right in any property which is subject to seizure and sale pursuant to the provisions of this Part.

Acts 1990, No. 90, §1, eff. Jan. 1, 1991.



RS 47:2609 - Distribution of proceeds; formula

§2609. Distribution of proceeds; formula

A. Subject to the exceptions contained in Article VII, Section 9(A) of the Constitution of Louisiana, all proceeds, penalties, and interest received from the tax imposed under the provisions of this Part shall be paid into the state treasury and, after compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, relative to the Bond Security and Redemption Fund, shall be credited to the state general fund.

B, C. Repealed by Acts 2001, No. 1182, §12, eff. July 1, 2001.

Acts 1990, No. 90, §1, eff. Jan. 1, 1991; Acts 1997, No. 658, §2; Acts 2001, No. 1182, §§7 and 12, eff. July 1, 2001.



RS 47:2610 - Exceptions

§2610. Exceptions

Nothing in this Part requires persons lawfully in possession of marijuana or a controlled dangerous substance to pay the tax required under this Part.

Acts 1990, No. 90, §1, eff. Jan. 1, 1991.



RS 47:2611 - MISCELLANEOUS TAXES

CHAPTER 3. MISCELLANEOUS TAXES

PART I. FOREIGN CORPORATIONS CAPITAL

STOCK TAX (REPEALED)

§2611. §§2611 to 2616 Repealed by Acts 1968, No. 105, §5, eff. Jan. 1, 1969.



RS 47:2651 - Imposition of tax

PART II. TAX ON SALES AT PUBLIC AUCTION

§2651. Imposition of tax

There shall be a tax levied upon all sales of property at public auction to be imposed and collected as provided in Title 5.



RS 47:2701 - Imposition of tax

PART III. SWEET POTATO TAX

§2701. Imposition of tax

There shall be a tax levied on all sweet potatoes shipped in the state to be imposed and collected as provided in Title 3.



RS 47:2751 - To 2759 [Expired]

PART IV. SALES TAX ON IMMOVABLE PROPERTY

TRANSACTIONS [EXPIRED]

§2751. §§2751 to 2759 [Expired]



RS 47:2801 - Repealed by Acts 1980, No. 140, 1.

PART V. VENDING MACHINE REGISTRATION FEE

§2801. Repealed by Acts 1980, No. 140, §1.



RS 47:3201 - Purpose

SUBTITLE V. EXEMPTIONS FOR INDUSTRY

CHAPTER 1. CONTRACTS WITH BOARD OF COMMERCE

AND INDUSTRY ON RECOMMENDATION OF GOVERNOR

§3201. Purpose

It is recognized as essential to the continued growth and development of the state of Louisiana and to the continued prosperity and welfare of the people of the state that new and existing manufacturing industries, new and existing headquarters, or new and existing warehousing and distribution establishments be encouraged to locate and remain in the state. It is also recognized that many manufacturing establishments, headquarters, or warehousing and distribution establishments which might otherwise locate or remain in Louisiana locate or move to other states because of the lower taxes imposed by such other states. It is the purpose of this Chapter to encourage the establishment and retention of manufacturing establishments, headquarters, or warehousing and distribution establishments in Louisiana by providing a procedure whereby the total state and local taxes imposed upon such establishments may be reduced, after all other tax incentives for specific sites are applied, to the levels imposed by other competing states.

Acts 1966, Ex.Sess., No. 12, §1. Amended by Acts 1976, No. 381, §1; Acts 1985, No. 3, §1, eff. May 31, 1985; Acts 1987, No. 307, §1; Acts 1989, No. 491, §1; Acts 1993, No. 400, §1, eff. July 1, 1993; Acts 2005, No. 403, §1.



RS 47:3202 - Requirements for exemption

§3202. Requirements for exemption

A. A contract of exemption from taxation may be entered into by the Board of Commerce and Industry under this Chapter only if each of the following requirements are met by the manufacturing establishment, headquarters, or warehousing and distribution establishments seeking such exemption:

(1) The manufacturing establishment, headquarters, or warehousing and distribution establishment must either be located in another state or be located in Louisiana and contemplating locating in another state which has equivalent or comparable advantages as exist at the particular area in Louisiana in which the establishment is or seeks to be located.

(2) The state in which the establishment is located or is contemplating locating must have a total state, parish (county) and local tax structure which offers a greater tax advantage to such establishment than does the taxing structure of Louisiana.

(3) In the case of headquarters, or manufacturing establishment or warehousing and distribution establishment, the applicant for tax equalization may be any form of business entity. For purposes of this Chapter, "business entity" shall mean any individual, firm, joint venture, association, corporation, estate, partnership, business trust, receiver, syndicate, or any other legal business entity.

(4) The sites under consideration in Louisiana and the competing state must be valid and viable for the proposed operations.

(5) The secretary of the Department of Economic Development shall make a recommendation to the governor to extend an invitation to apply for tax equalization.

(6) An invitation from the governor to apply must have been received by the business entity.

B. Each applicant shall submit to the Department of Economic Development such certified statements and substantiating documents as may be required to establish that each of the requirements of this Section is satisfied.

C. Any manufacturing establishment or headquarters or warehousing and distribution establishment applying for an exemption shall submit information indicating a good faith effort on the part of the applicant to contract with or to do business with businesses domiciled in the state of Louisiana.

D. Any applicant whose primary business endeavor is the commercial treatment, disposal, or destruction of hazardous waste generated from outside Louisiana, applying for an exemption shall submit information relative to the impact the manufacturing establishment or headquarters or warehousing and distribution establishment has had and will have on the environment and the history of compliance with environmental laws in this state or any other state where the applicant has operated.

E.(1) Any applicant applying for an exemption or state-sponsored subsidy shall designate and set a goal for awarding to economically disadvantaged businesses an amount not less than ten percent of the value of the anticipated total procurement of goods and services, including construction, for the exempted project, but without added expense, provided such certified economically disadvantaged businesses are majority owned and operated by Louisiana residents and are competent to deliver the required products and services in a timely manner and perform the required work in a timely manner during construction and operation of the project. The affected applicant shall submit evidence of compliance with this Subsection to the Board of Commerce and Industry.

(2) The Board of Commerce and Industry and the Division of Economically Disadvantaged Business shall adopt rules and regulations pertaining to the identification and certification of economically disadvantaged businesses which qualify under this Chapter.

(3) The Board of Commerce and Industry and the Division of Economically Disadvantaged Business shall take into consideration whether economically disadvantaged contractors are available in granting the exemptions under this Chapter.

Acts 1966, Ex.Sess., No. 12, §2. Amended by Acts 1976, No. 381, §1; Acts 1985, No. 3, §1, eff. May 31, 1985; Acts 1987, No. 307, §1; Acts 1989, No. 491, §1; Acts 1993, No. 400, §1, eff. July 1, 1993; Acts 1998, No. 32, §1; Acts 1998, No. 60, §1; Acts 2005, No. 403, §1.



RS 47:3203 - Review of exemption applications and reevaluation of existing contract

§3203. Review of exemption applications and reevaluation of existing contract

A. Applications for contracts of exemption shall be addressed to the Department of Economic Development. The Department of Economic Development shall review applications to determine whether the requirements for an exemption contract have been satisfied, and shall recommend to the Board of Commerce and Industry the appropriate action to be taken. The Department of Revenue shall aid the Department of Economic Development in determining whether the tax information furnished by the applicant is true and correct. Such contracts, in addition to providing for the exemption herein, shall include but not be limited to such terms and conditions as shall support new or retained employment goals, investment and growth as shall, to the satisfaction of the department, board, and governor, promote the goals of economic development that are the purpose of this Chapter.

B. The Board of Commerce and Industry shall review any recommendations for exemptions made by the Department of Economic Development. If the Board of Commerce and Industry concurs in the recommendation of the Department of Economic Development, it shall forward the recommendation to the Department of Revenue with the application, contract, and all supporting documents. The Department of Revenue shall within ten days after receipt of the notice file in writing with the Board of Commerce and Industry any objections it has to granting the exemption. If no objection is made, the Board of Commerce and Industry shall send the recommendation to the governor with a finding that no objection was filed by the Department of Revenue. If any such objection is made, the Board of Commerce and Industry shall hold a contradictory hearing to determine whether such exemption should be granted and the Board of Commerce and Industry shall act as arbitrator at such hearing. The Board of Commerce and Industry shall make its recommendations in writing to the governor for a final determination. Thereafter, the governor shall make the determination to approve the contract as submitted within thirty days of its submission.

Acts 1966, Ex.Sess., No. 12, §3. Amended by Acts 1976, No. 381, §1; Acts 1985, No. 3, §1, eff. May 31, 1985; Acts 1989, No. 491, §1; Acts 1998, No. 60, §1; Acts 2005, No. 403, §1.



RS 47:3204 - Contracts of exemption; renegotiation; violations; lists; priority of exemptions

§3204. Contracts of exemption; renegotiation; violations; lists; priority of exemptions

A. The Board of Commerce and Industry may, after the requirements of R.S. 47:3203 have been satisfied, enter into contracts with manufacturing establishments, headquarters, or warehousing and distribution establishments under which contracts such establishments are granted exemption from taxes imposed by this state as provided in this Section, upon the terms and conditions specified in this Chapter and subject to such other terms and conditions as the board on the recommendation of the Department of Economic Development deems to be in the best interests of the state.

B.(1)(a) Except as otherwise provided in this Subsection, each contract of exemption entered into under authority of this Chapter shall be reviewed and reevaluated, and shall be subject to renegotiation, five years from the date of the execution of the contract and may be renewed for an additional five-year period.

(b)(i) Subsequent renewals for additional periods of five years or less may be granted to a contract holder whose contract has not expired as of the date of application for renewal if the applicant can demonstrate the conditions of the initial contract were met and the activities of the applicant in the state of Louisiana generate economic benefits to the state that exceed twenty times the benefit to the applicant of the incentive provided by this Chapter for the year preceding the request for renewal. Such benefit to the state shall be determined by the application of nationally recognized multipliers as appropriate and set forth in the Regional Input-Output Modeling System ("RIMS II"), or its successor publications, for the business operations of the applicant as published by Regional Economic Analysis Division BE-61, Bureau of Economic Analysis, U.S. Department of Commerce, Washington, D.C. 20230.

(ii) The contract holder's application for subsequent renewal shall include an attestation by an independent public accounting firm of the calculation of the economic benefit to the state.

(iii) In addition to the requirements of R.S. 47:3203, the Board of Commerce and Industry shall forward its recommendations, together with the proposed contract and all supporting documents, to the Department of Economic Development and the Joint Legislative Committee on the Budget. Upon receipt of the recommendations and proposed contract, the Joint Legislative Committee on the budget shall have thirty days to approve or reject the renewal contract.

(c) At the invitation of the governor, contracts of exemption for which the initial five-year renewal period ended on or after December 1, 2002, but before February 2003 may be further renewed for up to two additional five-year periods provided that the total number of years of exemption shall not exceed twenty years. The first of the additional two renewals authorized by this Subparagraph shall commence with the first taxable period following August 15, 2005 and need not be contiguous with the preceding renewal period.

(2) For purposes of this Paragraph, "headquarters" shall be defined as it is defined in other definitions contained in law. In addition, it shall be a requirement to enter the new contract provided in this Paragraph that:

(a) After the move of such headquarters, ninety percent of the establishment's employees shall reside in Louisiana.

(b) Ninety percent of the company's officers and managers shall have their primary office in Louisiana.

C. The Department of Economic Development shall review and reevaluate exemption contracts and make recommendations to the governor and Board of Commerce and Industry in respect to renegotiation thereof if necessary.

D. Noncompliance with any of the terms and conditions of the contract under which exemptions are granted is grounds for termination of the contract. If the Board of Commerce and Industry determines that noncompliance with the terms and conditions of the contract under which exemptions are granted has occurred, it shall notify the business entity of the determination. If the violation is not corrected within ninety days, the Board of Commerce and Industry shall hold a hearing to determine whether the contract of exemption should be terminated.

E.(1) All exemptions from taxation granted under contracts entered into under authority of this Chapter shall be listed by the board, and a copy of each such listing shall be submitted to the agencies of the state which collect the taxes from which such exemptions have been granted. Each such collecting agency shall make and maintain a list of all such exemptions in effect. Whenever any exemption, or any part thereof, ceases by reason of a violation of the terms of the contract under which it was granted, or for any other cause, the board shall notify the collecting agencies.

(2) If the collecting agencies receive notice that the exemption, or any part thereof, has ceased by reason of a violation of the terms of the contract under which it was granted after the establishment has already received the exemption, then the amount exempted for the year in which the violation occurred, and for each year thereafter in which the violation is not remedied, shall be considered a tax due as of December thirty-first of the year in which the violation occurred, and for each year thereafter in which an exemption is used and the violation is not remedied and it shall be collected by the collecting agencies in the same manner and subject to the same provisions for the collection of other tax debts.

F. When entering into a contract, the Board of Commerce and Industry shall grant to a manufacturing establishment, headquarters, or warehousing and distribution establishment only such amount of tax exemption or exemptions as is necessary to effect equality in amount between the taxes payable in Louisiana and the taxes which are or would be payable in the state in which such establishment is located or is contemplating locating as determined in this Section.

G. The contract of tax equalization shall, on an annual basis, effect equality in amounts between the taxes payable in Louisiana and the taxes which would have been payable in the competing state. The Department of Economic Development may make and promulgate such rules and regulations necessary to determine the annual equalization amount.

H. Unless the Department of Revenue for valid written reasons recommends otherwise, exemptions for a new or retained manufacturing establishment shall be granted from state taxes only in the following priority:

(1) The corporation franchise tax.

(2) The corporation income tax.

(3) Sales and use tax on machinery and equipment to be used in manufacturing.

(4) The sales and use taxes imposed by the state upon materials and supplies necessary for the manufacture or production of the product of the new manufacturing establishment.

(5) Any other taxes imposed by the state to which like businesses are subject.

I.(1) Unless the Department of Revenue for valid written reasons recommends otherwise, exemptions from taxation for a business locating or retaining headquarters in this state shall be granted from state taxes only in the following priority:

(a) The corporation franchise tax.

(b) The corporation income tax.

(c) Sales and use tax on purchases and leases of, and repairs to, machinery and equipment which is used in the on-site operation of the new headquarters facility.

(d) The sales and use tax on purchases of tangible personal property used in the construction of the new headquarters facility.

(e) Any other taxes imposed by the state to which such businesses are subject.

(2) Rules and regulations concerning new headquarters contracts shall be submitted for review to the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs in addition to all other legislative oversight which may be required.

J. Unless the Department of Revenue for valid written reasons recommends otherwise, exemptions for a new or retained warehousing and distribution establishment shall be granted from state taxes only in the following priority:

(1) The corporation franchise tax.

(2) The corporation income tax.

(3) Sales and use tax on purchases and leases of, and repairs to, machinery and equipment which is used in the on-site operation of the warehousing and distribution establishment.

(4) The sales and use tax on purchases of materials and supplies necessary for the on-site operation of the warehousing and distribution establishment.

(5) The sales and use tax on purchases of tangible personal property used in the construction of the warehousing and distribution establishment.

(6) Any other taxes imposed by the state to which like businesses are subject.

K. In no event shall any exemption from ad valorem property taxes be granted under any contract entered into under authority of this Chapter. This exemption applies only to sales and use tax imposed by the state of Louisiana and does not apply to such taxes authorized and levied by any school board, municipality, or other local taxing authority notwithstanding any other provision of law to the contrary, specifically but not exclusively R.S. 47:337.8.

L.(1) Notwithstanding the provisions of any law suspending a sales tax exemption or exclusion, or making it inapplicable, inoperable, and of no effect, or the provisions of any other law to the contrary, the sales and use taxes imposed by the state of Louisiana shall not apply to purchases or leases of airplane equipment, airplane parts, and airplanes by any commuter airline domiciled in the state.

(2) A commuter airline for the purposes of this Subsection is defined as any airline transporting passengers and/or freight on a regularly scheduled basis, with a minimum of twenty flights per week, whose schedule is published in the Official Airline Guide but which has been exempted from the general rate and route regulations of the Civil Aeronautics Board under the provisions of Section 298.11 of Subpart B of Part 298 of Chapter II of Title 14 of the Code of Federal Regulations promulgated under the authority of Sections 1324 and 1386 of Title 49 of the United States Code. A commuter airline is further defined as any airline having ticket counters that are staffed at airports it serves, a reservations office operating at least twelve hours a day, seven days a week, and interline ticket and baggage agreements through the Air Traffic Conference of America.

Acts 1966, Ex.Sess., No. 12, §4; Acts 1976, No. 381, §1; Acts 1985, No. 3, §1, eff. May 31, 1985; Acts 1987, No. 307, §1; Acts 1987, No. 356, §1; Acts 1987, No. 535, §1; Acts 1987, No. 921, §1; Acts 1989, No. 491, §1; Acts 1990, No. 783, §1, eff. July 24, 1990; Acts 1993, No. 400, §1, eff. July 1, 1993; Acts 1998, No. 60, §1; Acts 1998, No. 72, §1, eff. July 2, 1998; Acts 2002, No. 36, §1, eff. June 25, 2002; Acts 2005, No. 403, §1; Acts 2007, No. 389, §1, eff. July 10, 2007.



RS 47:3205 - Rules and regulations

§3205. Rules and regulations

The Department of Economic Development may make and promulgate such rules and regulations consistent with the provisions of this Chapter, as are necessary to carry out the provisions of this Chapter.

Acts 1966, Ex.Sess., No. 12, §6. Amended by Acts 1976, No. 381, §1; Acts 1989, No. 491, §1; Acts 2005, No. 403, §1.



RS 47:4201 - CONTRACTS WITH BOARD OF COMMERCE AND

CHAPTER 2. CONTRACTS WITH BOARD OF COMMERCE AND

INDUSTRY FOR RELOCATING MANUFACTURING OR

BUSINESS ESTABLISHMENTS ON RECOMMENDATION

OF GOVERNOR (REPEALED)

§4201. §§4201 to 4205 Repealed by Acts 1986, No. 361, §1, eff. July 2, 1986.



RS 47:4301 - Findings and purpose

CHAPTER 3. EXEMPTIONS FOR MANUFACTURING

ESTABLISHMENTS

§4301. Findings and purpose

A. The state, in order to induce industrial development in the state, seeks to encourage the establishment of new business enterprises and the retention and/or expansion of existing businesses in this state. One of the purposes of such legislation is to enlarge job opportunities for the people of Louisiana in targeted Vision 2020 businesses. It is recognized that a similar need exists, especially in times of high levels of unemployment, to encourage existing businesses that fit the Vision 2020 profile to continue operations at existing levels and, where possible, to expand those operations.

B. It is recognized as essential to the continued growth and development of the state and to the continued prosperity and welfare of the people of the state that existing Vision 2020 businesses be encouraged to continue and expand their operations in the state. It is the purpose of this Chapter to encourage the retention and modernization of such operations in Louisiana by providing a procedure whereby the taxes imposed by the state upon such businesses may be reduced in order to accomplish the purposes of this Chapter.

Added by Acts 1982, No. 773, §1; Acts 2005, No. 403, §1.



RS 47:4302 - Contracts of exemption; renegotiation; violation; lists

§4302. Contracts of exemption; renegotiation; violation; lists

A. The Board of Commerce and Industry with approval of the governor may, pursuant to its rule enter into contracts for periods not exceeding five years with businesses, that by rule, shall be defined in a manner consistent with those persons that are defined as an "employer" within the meaning of R.S. 51:2453(2)(f)(i) through (v) located in Louisiana under which such persons are granted exemption from the taxes imposed by this state as provided in R.S. 47:4305, upon the terms, conditions, and limitations specified in this Chapter and subject to such other terms, conditions, and limitations as the board, as established by rule or upon recommendation of the governor and the Department of Economic Development, deems to be in the best interests of the state.

B. Each contract of exemption entered into under authority of this Chapter may be renewed for periods of up to five years, provided that the total number of years of exemption shall not exceed fifteen years unless otherwise provided in R.S. 47:3204(B)(1)(c).

C. Upon violation of any of the terms and conditions of the contract under which exemptions are granted, the Board of Commerce and Industry, with approval of the governor, shall give notice thereof in writing, and unless the violation is corrected within ninety days, any remaining portion of the exemption from taxation granted under any contract entered into under this Chapter may be terminated.

D.(1) All exemptions from taxation granted under contracts entered into under authority of this Chapter shall be listed, together with the amount of the exemptions, by the board and a copy of each such listing shall be submitted to the agencies of the state which collect the taxes from which such exemptions have been granted. Each such collecting agency shall make and maintain a list of all such exemptions in effect. Whenever any exemption, or any part thereof, ceases by reason of a violation of the terms of the contract under which it was granted, or for any other cause, the board shall notify the collecting agencies.

(2) If the collecting agencies receive notice that the exemption, or any part thereof, has ceased by reason of a violation of the terms of the contract under which it was granted after the establishment has already received the exemption, then the amount exempted for the year in which the violation occurred, and for each year thereafter in which the violation is not remedied shall be considered a tax due as of December thirty-first of the year in which the violation occurred, and for each year thereafter in which an exemption is used and the violation is not remedied and it shall be collected by the collecting agencies in the same manner and subject to the same provisions for the collection of other tax debts.

Added by Acts 1982, No. 773, §1; Acts 2002, No. 36, §1, eff. June 25, 2002; Acts 2005, No. 403, §1; Acts 2007, No. 389, §1, eff. July 10, 2007.



RS 47:4303 - Review of exemption applications

§4303. Review of exemption applications

A. Applications for contracts of exemption shall be addressed to the Department of Economic Development, and a notice of the application and amount and type of exemption thereof shall be transmitted to each member of the legislature and to the assessor and governing authority of each political subdivision wherein said manufacturing establishment is located or is to be located, at the same time the application is sent to the Department of Economic Development. The Department of Economic Development shall review applications to determine whether the requirements for an exemption contract have been satisfied, and shall determine whether exemptions should be provided in a contract of exemption to be recommended to the Board of Commerce and Industry. The Department of Revenue shall aid the Department of Economic Development in determining whether the tax information furnished by the applicant is true and correct.

B. The Board of Commerce and Industry shall review any recommendations for exemptions made by the governor and the Department of Economic Development. The board shall conduct public hearings on any application for exemption, upon such terms and under such procedures as it shall provide by rule. The board shall forward its recommendations, together with the proposed contract between the board and the applicant and all other supporting documents to the Department of Economic Development, to the governor and the Legislative Budget Committee, to the assessor and to each member of the legislature, and to the governing authority of said political subdivision prior to action by the governor thereon. Upon receipt, of the recommendations and proposed contract the governor and the Legislative Budget Committee shall each have thirty days to approve or reject the contract and, if approved, to thereafter return the contract to the board, and the Departments of Economic Development and Revenue for implementation.

Added by Acts 1982, No. 773, §1; Acts 1997, No. 658, §2; Acts 2005, No. 403, §1.



RS 47:4304 - Requirements for exemption

§4304. Requirements for exemption

A. In determining whether to recommend a contract of exemption from taxation, the secretary of economic development and the Board of Commerce and Industry, by rule and in its deliberations, and in determining whether to enter into such a contract of exemption, the governor and the Legislative Budget Committee may consider any and all factors which are relevant to the continued operations of the applicant, or expanded operations of the applicant, including but not limited to the following:

(1) The benefits to the state in terms of continued employment opportunities, investment in, and modernization of, facilities, expenditures for goods and services, and contributions to the revenue base of the state and local governments and the creation of new and additional permanent jobs.

(2) Competitive conditions existing in other states or in foreign nations.

(3) The economic viability of the applicant, and the effect of any tax exemptions on economic viability.

(4) The effects on applicant of temporary supply and demand conditions.

(5) The effect of casualties and/or natural disasters.

(6) The effects of United States and foreign trade policies.

(7) The effect of federal laws and regulations bearing on the economic viability within the state of the applicant.

(8) The competitive effect of like or similar exemptions granted to other applicants.

(9) Those terms and conditions of the contract that shall provide for guarantees of employment and for clawbacks in the event of nonperformance of such guarantees and such other terms and conditions as shall be favorable to the continued operation and staffing of the business.

B. No contract of exemption shall be entered into pursuant to this Chapter with any person which has been assessed any criminal penalties, pursuant to R.S. 30:2025, within twenty-four months preceding the application. The record of civil violations, pursuant to R.S. 30:2025, shall be considered before entering into a contract of exemption. Nor shall any person in default on any filing or payment to the state, to any of its agencies, or to any of its political subdivisions following a final assessment or judgment be eligible to enter into a contract pursuant to this Act*.

C. The board shall adopt rules and regulations requiring that contracts entered into hereunder shall require a good faith effort on the part of the person to contract with or to do business with businesses domiciled in the state of Louisiana.

D.(1) The board shall by rule require that any person whose primary business endeavor is the commercial treatment, disposal, or destruction of hazardous waste generated from outside Louisiana, and applying for the benefits of this Chapter shall submit information relative to the impact the person's business has had or will have on the environment and the person's history of compliance with environmental laws in this state or any other state where the applicant has operated.

(2) The board shall require that in contracting with or in doing business with another business, each entity applying for an exemption pursuant to this Chapter shall agree to give a right of first refusal to businesses domiciled in Louisiana, provided the Louisiana business can perform such contract or business activity under similar terms and conditions and at no additional cost to the entity granted the exemption under this Chapter.

E.(1) The board shall adopt rules and regulations requiring that any person applying for the benefits of this Chapter shall designate and set aside for awarding to minority-owned businesses an amount not less than ten percent of the value of the anticipated total procurement of goods and services including construction for the exempted project without added expense; provided such minority-owned businesses are majority owned and operated by Louisiana residents and are competent to deliver the required products and services in a timely manner and perform the required work in a timely manner during the construction and operation of the project.

(2) The Board of Commerce and Industry and the Governor's Office of Minority Business Enterprise shall adopt rules and regulations pertaining to the identification and certification of minority-owned businesses which qualify under this Chapter.

(3) The Board of Commerce and Industry and the Governor's Office of Minority Business Enterprise shall take into consideration whether minority contractors are available in granting the exemptions under this Chapter.

Added by Acts 1982, No. 773, §1; Acts 1987, No. 356, §1; Acts 1987, No. 535, §1; Acts 1987, No. 921, §1; Acts 1993, No. 400, §1, eff. July 1, 1993; Acts 1998, No. 32, §1; Acts 2005, No. 403, §1.

*Acts 2005, No. 403, amending R.S. 47:3201-3205 and 4301-4306.



RS 47:4305 - Granting of contract

§4305. Granting of contract

A. Whenever the governor and the Legislative Budget Committee finds that the contract submitted by the Board of Commerce and Industry satisfies the requirements of this Chapter, they shall advise the Board of Commerce and Industry that it may enter into a contract with such establishment exempting it from taxation as provided in this Section.

B. Exemptions from taxation may be granted for the following:

(1) The corporation franchise tax.

(2) The corporation income tax.

(3) Sales and use taxes imposed by the state on machinery and equipment to be used by the applicant, on materials and building supplies, whether purchased directly or through a contractor, to be used in repair, reconstruction, modification, or construction of plant and facilities, and on materials and supplies necessary for or used in the manufacture or production of the product of the applicant.

(4) Sales and use taxes imposed by the state on any other goods and services used or consumed by the applicant.

(5) Any other taxes imposed directly by the state on the applicant.

Added by Acts 1982, No. 773, §1; Acts 2005, No. 403, §1.



RS 47:4306 - Rules and regulations

§4306. Rules and regulations

The Department of Economic Development and the Board of Commerce and Industry may make and promulgate such rules and regulations consistent with the provisions of this Chapter as are necessary to carry out the provisions of this Chapter.

Added by Acts 1982, No. 773, §1; Acts 2005, No. 403, §1.



RS 47:4311 - LIMITED EXEMPTION FOR DOWNTOWN

CHAPTER 4. LIMITED EXEMPTION FOR DOWNTOWN

HISTORIC AND ECONOMIC DEVELOPMENT DISTRICTS

§4311. Findings and purpose

It is recognized as essential to the continued growth and development of the state and to the continued prosperity and welfare of the people of the state that the expansion, restoration, improvement, and development of existing commercial structures and owner-occupied residences in downtown, historic, and economic development districts be encouraged in order to provide for the development and improvement of local communities, the fullest use of underutilized resources, and the enhancement of the tax base. For these reasons the legislature proposed and the people of Louisiana adopted Article VII, Section 21(H) of the Constitution of Louisiana to provide a means by which owners of such properties who expand, restore, improve, or develop them may pay ad valorem taxes for five years based upon the assessed valuation of the property for the year prior to the commencement of the expansion, restoration, improvement, or development. It is the purpose of this Chapter to provide the procedures and conditions for the granting of contracts for such purpose by the State Board of Commerce and Industry in accordance with the provisions of the Louisiana Constitution.

Acts 1990, No. 503, §1.



RS 47:4312 - Definitions

§4312. Definitions

For purposes of this Chapter, the following terms shall have the meanings indicated unless the context clearly indicates otherwise:

(1) "Board" means the State Board of Commerce and Industry or its successor.

(2) "Downtown district" means a downtown development district or central business development district created by law or pursuant to law. The board may determine whether or not a district complies with this definition.

(3) "Economic development district" means a district created for the purpose of economic development established by a local governing authority or in accordance with law. The board may determine whether or not a district complies with this definition.

(4) "Historic district" means:

(a) A district listed in or pending being listed in the National Register of Historic Places;

(b) A district created by a local governing authority in accordance with the provisions of Chapter 16 of Title 25 of the Louisiana Revised Statutes of 1950 or in accordance with R.S. 33:4571 et seq.; or

(c) An historic structure or structures listed individually in or pending being listed in the National Register of Historic Places.

(5) "Local governing authority" means the governing authority of the parish in which the downtown, historic, or economic development district is located unless the district is located within a municipality, in which case "local governing authority" shall mean the governing authority of the municipality. If the district is located partly in a municipality, "local governing authority" shall mean the governing authority of the parish and the governing authority of the municipality.

(6) "Owner-occupied residence" means any structure occupied by the owner thereof and used principally for residential use. Such term shall also include condominium units, duplexes, and other multiple residence structures in which the owner thereof resides.

Acts 1983, No. 445, §1; Acts 1990, No. 503, §1.



RS 47:4313 - Contracts of limited exemption

§4313. Contracts of limited exemption

A.(1) The board, with the approval of the governor and the local governing authority, may enter into a contract granting to a property owner who proposes the expansion, restoration, improvement, or development of a commercial structure or structures or an owner-occupied residence in a downtown, historic, or economic development district the right for five years after completion of the work to pay ad valorem taxes based upon the assessed valuation of the property for the year prior to the commencement of the expansion, restoration, improvement, or development.

(2) Such contracts shall be upon the terms, conditions, and limitations specified in Article VII, Section 21(H) of the constitution and in this Chapter and subject to such other terms, conditions, and limitations as the board, on recommendation of the Department of Economic Development, deems to be in the best interests of the state.

B.(1) On the initiative of the board or upon receipt of a written complaint that the terms of the contract have been violated, the secretary of the Department of Economic Development shall cause a full investigation to be made on behalf of the board. He shall have full authority for such investigation, including but not limited to authority to obtain reports or other pertinent records or other information from the person to whom the limited exemption was granted by contract.

(2) Upon determination by the board that a violation of any of the terms and conditions of the contract under which such limited exemption is granted has occurred, the board, with approval of the governor and the local governing authority, shall give notice thereof in writing, and unless the violation is corrected within ninety days, any remaining portion of the limited exemption from taxation granted under any contract entered into under this Chapter may be terminated.

C.(1) Each limited exemption from taxation granted under a contract entered into under authority of this Chapter shall be listed, together with the amount of the assessed valuation of the property for the year prior to the commencement of the work, being the assessed valuation upon which the property shall be taxed for the term of the limited exemption, by the board and a copy of each such listing shall be submitted to the assessor of the parish in which such property is located.

(2) The assessor shall make and maintain a list of all such exemptions in effect.

(3) Whenever any exemption ceases by reason of a violation of the terms of the contract under which it was granted, or for any other cause, the board shall notify the assessor who shall notify the tax collector for the parish.

Acts 1983, No. 445, §1; Acts 1984, No. 783, §1; Acts 1990, No. 503, §1; Acts 2001, No. 9, §7, eff. July 1, 2001.



RS 47:4314 - Review of exemption applications

§4314. Review of exemption applications

A. Each application for a contract of limited exemption shall be addressed to the Department of Economic Development. Such application shall be on such form as the department may prescribe and shall be filed with the department. The Department of Economic Development shall forward the application to the local governing authority for review.

B.(1) Upon receipt of the application, the local governing authority shall notify each tax recipient body affected by the contract for a limited exemption and shall make available to each such body the application and all supporting documents.

(2) Before notifying the board of its approval or disapproval of the contract application, the local governing authority shall conduct a public hearing on the proposed limited exemption. Notice of the time and place of the hearing shall be published at least twice in the official journal of the local governing authority, and at least ten days shall elapse between the first publication and the date of the hearing. Each affected tax recipient body shall be given written notice of the hearing at least ten days prior to such hearing.

(3) After such hearing the local governing authority shall determine whether to approve or disapprove the application for a contract and shall make a report of the reasons for its decision.

(4) The local governing authority shall, within sixty days after receipt of the application from the Department of Economic Development, file with the department a statement of its decision to approve or disapprove the application, the reasons therefor, and any supporting documents.

C. The Department of Economic Development shall review applications to determine whether the requirements for a limited exemption contract as provided in this Chapter and the rules and regulations adopted pursuant thereto have been satisfied and shall determine whether a contract of limited exemption should be approved and shall make its recommendations to the board. The board shall review any recommendation for or against a limited exemption contract made by the department. If the board determines that a limited exemption contract shall be granted, it shall forward the recommendation together with all supporting documents to the governor.

D. The governor shall notify the board in writing of his decision to approve or disapprove the application within thirty days after receipt of the recommendation of the board.

Added by Acts 1983, No. 445, §1. Amended by Acts 1984, No. 783, §1.



RS 47:4315 - Requirements for exemption

§4315. Requirements for exemption

A. A contract of exemption from taxation may be entered into by the board under this Chapter only if each of the following requirements are met:

(1) The expansion, restoration, improvement, or development of the structure shall comply with such standards and criteria therefor as the board, on recommendation of the Department of Economic Development, shall establish. The board shall provide for such review and monitoring of the project by the department or other state or local agencies as are necessary to assure compliance with such standards and criteria. Such standards and criteria shall be uniform with respect to each classification of taxpayer. Separate standards and criteria may be established for the various types of districts subject to the provisions of this Chapter.

(2) In addition to other requirements established by this Chapter and by rules promulgated pursuant thereto, the expansion, restoration, improvement, or development of a certified historic structure shall also be required to meet the National Park Service requirements for restoration projects known as the secretary of the interior's "Standards for Rehabilitating Historic Structures", as interpreted by the Louisiana Department of Culture, Recreation and Tourism, division of historic preservation, and subject to the division's review and approval. As used in this Paragraph, the phrase "certified historic structure" means any building including its structural components, which:

(a) Is listed on the National Register of Historic Places, or

(b) Is located in a registered historic district and is certified by the secretary of the interior as being of historic significance to the district.

(3) The local governing authority shall certify that the property on which the expansion, restoration, improvement, or development is being made is located within an established downtown, historic, or economic development district established by a local governing authority or in accordance with law.

(4) The project shall not have been completed prior to October 15, 1982. The board shall not consider an application for exemption on any project if ad valorem taxes have been paid on the basis of an assessed valuation which reflects the improvements made by the project.

(5) When the expansion, restoration, improvement, or development is to be made to an owner-occupied residence, a contract of exemption shall not be available unless a minimum rehabilitation cost equal to or greater than twenty-five percent of the assessed valuation of the improvements located on the property for the year prior to the commencement of the expansion, restoration, improvement, or development of the owner-occupied residence is incurred by the owner and such expansion, restoration, improvement, or development is completed within a twenty-four month period.

B. In addition to the requirements of Subsection A of this Section, each applicant for exemption from taxation must comply with such additional requirements as shall be fixed by rules and regulations promulgated by the board. Each applicant shall submit to the Department of Economic Development such certified statements and substantiating documents as may be required to establish that each of the requirements of this Chapter and rules promulgated pursuant to this Chapter is satisfied.

Acts 1983, No. 445, §1; Acts 1990, No. 503, §1; Acts 1991, No. 237, §1.



RS 47:4316 - Granting of contract

§4316. Granting of contract

A. Whenever the governor and the local governing authority notify the board that they have approved the application for limited exemption as provided in R.S. 47:4313, the board may enter into a contract with the applicant granting the limited exemption provided for in this Chapter.

B. The effective date of the contract shall be December 31 of the year in which effective use of the structure began after construction of the project was initiated or in which construction was essentially completed; except in Orleans Parish, in which case the effective date of the contract shall be July 31 of the applicable year.

C. The limited exemption granted pursuant to this Chapter shall be effective for a period of five years unless terminated as otherwise provided for in this Chapter.

Added by Acts 1983, No. 445, §1.



RS 47:4317 - Reports to parish assessor

§4317. Reports to parish assessor

The owner of the project granted a limited exemption pursuant to the provisions of this Chapter shall file with the assessor of the parish in which the structure is located any report required by law on forms furnished by the assessor in order that the property granted the limited exemption may be separately listed on the assessment rolls. Such listing shall not affect the limited exemption granted pursuant to this Chapter.

Added by Acts 1983, No. 445, §1.



RS 47:4318 - Transfer of contract

§4318. Transfer of contract

If the property for which the limited exemption has been granted is sold, the limited exemption may be transferred for the remainder of its term to the new owner, provided such transfer is approved by the local governing authority, the governor, and the board.

Added by Acts 1983, No. 445, §1.



RS 47:4319 - Rules and regulations

§4319. Rules and regulations

The Department of Economic Development and the board may make and promulgate such rules and regulations consistent with the provisions of this Chapter as are necessary to carry out the provisions of this Chapter.

Added by Acts 1983, No. 445, §1.



RS 47:4331 - Corporate Tax Apportionment Program; definitions; eligibility requirements; contract approval

CHAPTER 5. CORPORATE TAX APPORTIONMENT PROGRAM

§4331. Corporate Tax Apportionment Program; definitions; eligibility requirements; contract approval

A. Definitions. For purposes of this Section, the following words shall have the following meanings unless the context clearly indicates otherwise:

(1) "Business" shall mean any individual, firm, joint venture, association, corporation, estate, partnership, business trust, receiver, syndicate, or any other legal business entity.

(2) "Department" shall mean the Department of Economic Development.

(3) "Headquarter jobs" shall mean executive, administrative, or professional jobs based at a principal or regional office located in Louisiana, in which are located the principal or regional executive officers normally constituting a principal or regional headquarters providing corporate governance. Such principal or regional executive officers include but shall not be limited to chief executive officer, chief operating officer, and other senior level officers or appropriate regional equivalents.

(4) "Program" shall mean the Corporate Tax Apportionment Program established pursuant to the provisions of this Section, under which a qualified business may utilize the single sales factor.

(5) "Qualified business" shall mean a business certified by the secretary of the department as meeting the eligibility requirements of Subsection B of this Section and approved to participate in the program.

(6) "Secretary" shall mean the secretary of the Department of Economic Development.

(7) "Shared service center jobs" shall mean jobs based at a business located in Louisiana that perform specific corporate operational tasks for the business, or its affiliates, or customers, such as accounting, human resources, payroll, or purchasing.

(8) "Significant positive economic benefit" means the generation of net positive tax revenues. This shall be determined by taking into account direct, indirect, and induced impacts based on a standard economic impact methodology utilized by the department, the value of the single sales factor apportionment, and any other state tax and financial incentives that are used by the department to secure the qualified business.

(9) "Single sales factor" shall mean the single sales factor apportionment percent for manufacturing, merchandising, and other businesses as provided for in R.S. 47:287.95(F)(2)(b) and 606(A)(3)(b).

B. Eligibility requirements. (1) A business shall be eligible for participation in the program if all of the following requirements are met:

(a) At least fifty percent of the total annual sales of the business from a Louisiana site or sites is to out-of-state customers or buyers, or to in-state customers or buyers who resell the product or service to an out-of-state customer or buyer for ultimate use, or to the federal government, or any combination thereof.

(b) The activities of the business at a Louisiana site or sites include corporate headquarters, logistics, warehousing, data center, clean technology, destination health care, research and development, renewable energy, digital media and software development, or other business sector targeted by the secretary as a focus of the department's economic development efforts.

(2) The secretary, in his discretion, may include sales by affiliates of the business in determining the percentage of sales meeting the requirements of this Subsection. Except in the case of a business providing at least twenty-five new headquarter jobs or shared service center jobs, a business primarily engaged in retail sales, real estate, professional services, natural resource extraction or exploration, financial services, or venture capital funds, shall not be eligible for this program. No business engaged in gaming or gambling shall be eligible for the program.

C. Applications and contract approval. (1) At the invitation of the secretary, a business may apply for participation in the program by submitting to the department certified statements and substantiating documents as the department may require.

(2) The secretary may certify the eligibility of the business and request Joint Legislative Committee on the Budget approval of a contract providing for its participation in the program on terms and conditions specified by the secretary, if the secretary determines that the business meets the eligibility requirements provided for in Subsection B of this Section, that participation in the program is needed in a highly competitive site selection situation to encourage a new business to locate in the state or to encourage an existing business to expand in this state, and that securing the project will result in a significant positive economic benefit to the state.

(3)(a) The Joint Legislative Committee on the Budget shall review the secretary's certification of the business and may approve the contract for participation in the program for an initial term of up to twenty years, renewable at the discretion of the secretary for up to an additional twenty years. Upon the approval by the Joint Legislative Committee on the Budget of the secretary's certification of eligibility, the business shall be qualified for participation in the program and may utilize the single sales factor in the same manner as provided for in R.S. 47:287.95(F)(2)(b) and 606(A)(3)(b). The department shall submit a copy of the approved certification, and any renewals thereof, to the Department of Revenue.

(b) No new contract shall be approved on or after July 1, 2017, but contracts existing on that date may continue and may be renewed.

D. Annual certification of eligibility. Prior to utilization of the single sales factor for a particular tax year, the qualified business shall submit to the department certification that it met the eligibility requirements for participation in the program and all performance obligations of the contract for that year, which certification shall be subject to audit by the department. If a qualified business fails to maintain the eligibility requirements for participation in the program or fails to meet all performance obligations of the contract, the secretary may suspend or terminate its participation in the program. If the secretary suspends or terminates a qualified business' participation in the program, the secretary shall notify the Department of Revenue that the business is not qualified to utilize the single sales factor.

E. Economic Analysis Verification. Prior to the implementation of the program, an independent third-party economist selected by the Legislative Fiscal Office and the department, and retained by the department after approval of the Joint Legislative Committee on the Budget, shall verify the standard economic impact methodology utilized by the department.

F. Rules. The department may promulgate rules and regulations after approval of the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs meeting jointly within forty-five days of publication of such rules and regulations in the Louisiana Register.

Acts 2012, No. 415, §1, eff. July 1, 2012; Acts 2013, No. 220, §21, eff. June 11, 2013.



RS 47:4351 - Definitions

CHAPTER 6. CONTRACTS FOR BUSINESSES

§4351. Definitions

For the purposes of this Chapter, the following terms shall have the meanings indicated unless the context clearly indicates otherwise:

(1) "Board" means the State Board of Commerce and Industry or its successor.

(2) "Business" means any individual, firm, joint venture, association, corporation, estate, partnership, business trust, receiver, syndicate, or any other legal business entity.

(3) "Contract" means a contract executed between the board and a targeted non-manufacturing business, granting the exemption for a facility.

(4) "Department" means the Department of Economic Development.

(5) "Exemption" means the exemption from ad valorem property tax provided by Article VII, Section 21(L) of the Constitution of Louisiana for targeted non-manufacturing business facilities and granted under this program.

(6) "Facility" means the new or expanded site of a targeted non-manufacturing business's activities in Louisiana, including buildings, improvements, equipment and other property necessary or beneficial to such operation, which is owned or leased for a term of more than five years by the business. "Facility" does not include the land underlying the facility and other property pertaining to the facility on which ad valorem taxes have previously been paid, inventories, consumables, and property eligible for the manufacturing exemption provided by Article VII, Section 21(F) of the Constitution of Louisiana.

(7) "Headquarters jobs" means executive, administrative, or professional jobs based at a principal or regional office located in Louisiana, in which are located the principal or regional executive officers normally constituting a principal or regional headquarters providing corporate governance. Such principal or regional executive officers include but shall not be limited to chief executive officer, chief operating officer, and other senior level officers or appropriate regional equivalents.

(8) "New direct jobs" means permanent full-time positions of employment, meaning working thirty or more hours per week, exclusive of contract labor, based at the facility and filled by Louisiana residents, and not existing in the state prior to implementation of the project and the effective date of the contract.

(9) "Program" means the program provided for in this Chapter for the granting of ad valorem tax exemptions pursuant to the authority granted under Article VII, Section 21(L) of the Constitution of Louisiana.

(10) "Project" means the establishment and operation of a new facility or expanded existing facility in Louisiana by a targeted non-manufacturing business.

(11) "Secretary" means the secretary of the Department of Economic Development.

(12) "Shared service center jobs" means jobs based at a business located in Louisiana that performs specific corporate operational tasks for the business or its affiliates or customers, such as accounting, human resources, payroll, or purchasing.

(13) "Targeted non-manufacturing business" means a business, other than a manufacturer, that meets the requirements of R.S. 47:4354.

Acts 2012, No. 499, §1, eff. Jan. 1, 2013.



RS 47:4352 - Program administration

§4352. Program administration

There is hereby established a program to implement the exemption provided by Article VII, Section 21(L) of the Constitution of Louisiana. The program shall be implemented and administered by the Department of Economic Development, which shall adopt and promulgate such rules as are necessary for the administration of the program in compliance with the Administrative Procedure Act except that the department may promulgate such rules only after approval of the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs meeting jointly within sixty days of publication of such proposed rules in the Louisiana Register.

Acts 2012, No. 499, §1, eff. Jan. 1, 2013; Acts 2013, No. 220, §21, eff. June 11, 2013.



RS 47:4353 - Parish participation

§4353. Parish participation

A. A contract for the exemption shall be available only in parishes which have agreed to participate in the program. A parish participates in the program upon approval by all of the following local governmental entities:

(1) The parish governing authority.

(2) All municipalities in the parish which levy an ad valorem tax.

(3) All school boards in the parish which levy an ad valorem tax.

(4) The parish law enforcement district.

(5) The assessor.

B. Any one of the local governmental entities listed in Paragraph (A)(1) of this Section may withdraw the participation of a parish. The withdrawal of a participating parish shall become effective ninety days after the date upon which any one of the local governmental entities provides written notification to the secretary of its intention to discontinue participation. The withdrawal of a participating parish shall not affect existing contracts.

Acts 2012, No. 499, §1, eff. Jan. 1, 2013.



RS 47:4354 - Targeted non-manufacturing business

§4354. Targeted non-manufacturing business

A targeted non-manufacturing business shall meet all of the following requirements:

(1) The business undertakes a project to establish a new or expanded facility in the state.

(2) The primary activities at the facility are or will be among the following targeted non-manufacturing business activities: corporate headquarters, distribution facilities, data services facilities, research and development operations, and digital media and software development centers.

(3) With the exception of a business providing at least fifty new headquarters jobs or shared service center jobs, a business primarily engaged in retail sales, real estate, professional services, natural resource extraction or exploration, financial services, or venture capital funds, shall not be eligible for the program. No business engaged in gaming or gambling shall be eligible for the program.

(4) Within the time period provided in the contract, the business shall make capital expenditures of at least twenty-five million dollars for the facility, and create and maintain at least fifty new direct jobs.

(5) At least fifty percent of total annual sales by the business from a Louisiana site or sites are to out-of-state customers or buyers, or to in-state customers or buyers but the product or service is resold by the purchaser to an out-of-state customer or buyer for ultimate use, or to the federal government, or any combination thereof. The secretary, at his discretion, may include sales by closely associated affiliates of the business in determining the percentage of sales meeting this requirement.

Acts 2012, No. 499, §1, eff. Jan. 1, 2013.



RS 47:4355 - Contracts

§4355. Contracts

A. At the invitation of the secretary or any of the local governmental entities listed in R.S. 47:4353(A)(1), a targeted non-manufacturing business undertaking a project in a participating parish may apply for a contract by submitting to the department such certified statements and documentation as the department may require.

B. The secretary may recommend the project to the board for a contract upon determining the applicant meets the requirements of a targeted non-manufacturing business, and the exemption would be advantageous in a competitive site selection situation to encourage the establishment of a targeted non-manufacturing business facility which is expected to yield significant positive economic benefit to the state and the parish. The secretary, at his discretion, may include sales by affiliates of the applicant business in making the fifty percent determination required under R.S. 47:4354(5). The secretary's recommendation shall include proposed contract terms and conditions.

C. The contract shall include the following provisions:

(1) A term of ten years.

(2) Performance obligations, including required capital expenditures and new direct jobs, and the time for performance of such obligations.

(3) Monitoring by the department, reporting by the business and auditing of contract performance.

(4) Consequences of failure to perform contract obligations.

D. Upon approval by the board, the secretary shall execute the contract on behalf of the board and provide a copy of the contract to the assessor and the parish governing authority of the respective parish. The secretary shall notify the assessor and parish governing authority if a contract is suspended or cancelled.

E. In the event the secretary determines that a business has failed to meet the eligibility requirements of the program or the performance obligations of the contract, the secretary may, at his discretion, suspend or cancel the contract. A contract suspension shall remove the exemption for the year in which the failure occurred, but the secretary may lift the suspension following a year in which eligibility requirements and performance obligations are met, and the exemption shall then be restored effective for that year. A contract cancellation shall remove the exemption for the calendar year in which the failure occurred and all future years. Upon receipt of notification from the secretary that a contract is suspended or cancelled, the assessor shall adjust the property assessment in the manner provided by law. Taxes becoming due for a prior year due to removal of an exemption shall, at the discretion of the tax collector, be collectable immediately or with the taxes for the current year.

Acts 2012, No. 499, §1, eff. Jan. 1, 2013.



RS 47:5001 - GENERAL PROVISIONS

SUBTITLE VI. STATE TAX REVENUE LIMIT

CHAPTER 1. GENERAL PROVISIONS

§5001. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 47:5002 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§5002. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 47:5003 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§5003. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 47:5004 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§5004. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 47:5005 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§5005. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 47:5006 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§5006. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 47:5007 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§5007. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 47:5008 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§5008. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 47:5009 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§5009. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 47:5010 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§5010. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 47:6001 - Antique airplanes and certain other aircraft

SUB-TITLE VII. MISCELLANEOUS EXEMPTIONS

CHAPTER I. EXEMPTIONS FROM STATE AND LOCAL TAXES

§6001. Antique airplanes and certain other aircraft

A. No tax imposed by the state or by any parish, municipality, school board, or any political subdivision of the state shall be imposed on antique airplanes which are maintained by private collectors and not used for commercial purposes, and no personal property tax shall be imposed on any aircraft weighing less than six thousand pounds which is owned by a private individual and not used for commercial or profit making purposes. The exemption from local taxes contained in this Section is granted notwithstanding the provisions of R.S. 47:302, and such exemption shall apply to any sales and use tax levied by any local governmental subdivision or school board.

B. For purposes of this Section, the term "antique airplane" shall mean an airplane manufactured at least twenty-five years ago, maintained by a private collector, and not being used in commerce.

Added by Acts 1980, No. 567, §1. Amended by Acts 1982, No. 161, §1, eff. Oct. 1, 1982; Acts 1982, No. 834, §1.



RS 47:6002 - Urban Land-Banking Law; acquisition of real property

§6002. Urban Land-Banking Law; acquisition of real property

The real property of any governing authority acquired or held by the authority for the purposes set forth in the Urban Land-Banking Law* is declared to be public property and shall be exempt from any tax imposed by the state or by any parish, municipality, school board, or any political subdivision of the state except as otherwise provided by the Constitution of Louisiana. Such exemption shall terminate when the municipality sells, leases, or otherwise disposes of the property to a purchaser, lessee, or transferee who is not a public body and not otherwise entitled to tax exemption.

Acts 1984, No. 571, §2.

*R.S. 40:592.1 et seq.



RS 47:6003 - Vending machine transactions

§6003. Vending machine transactions

A. Notwithstanding any other law to the contrary whether in this or any other Title of the Louisiana Revised Statutes of 1950, no tax on transactions transferring title or possession of tangible personal property which is sold through coin-operated vending machines shall be based on any cost or price other than the cost of the tangible personal property to the vending machine owner or operator.

B. This Section shall not apply to any tax on transactions levied by any local governmental subdivision or school board.

Acts 1985, No. 707, §1.



RS 47:6004 - Employer credit

§6004. Employer credit

A.(1) It is the intention of this Section to encourage the employment of previously unemployed Louisiana residents and recipients of Family Independence Temporary Assistance Program (FITAP) payments participating in Family Independence Work Program, the Louisiana FIND Work Program by providing an incentive to potential employers in the form of a credit against the state income and corporation franchise tax for the employment of each person and participant of Family Independence Work Program in a newly created full-time job. Therefore, a credit against the state income tax and corporation franchise tax is hereby granted for each new full-time job created by an employer after the employer has created a number of new full-time jobs which are in excess of five percent of the base as defined herein, which job employs a previously unemployed person. The "base" shall be the average full-time number of jobs reported by the employer to the administrator of the Louisiana Employment Security Law for the previous taxable period.

NOTE: Paragraph (A)(2)(intro. para.) eff. until June 30, 2018. See Acts 2015, No. 125, §8.

(2) The credit shall be five hundred forty dollars and shall be allowed against the income tax for the taxable period during which the new employee has completed one year of full-time service with the taxpayer or against the corporation franchise tax for the taxable period following the taxable period during which the new employee has completed one year of full-time service with the taxpayer. Only one tax credit shall be allowed for:

NOTE: Paragraph(A)(2)(intro. para.) as enacted by Acts 2015, No. 125, §8, eff. July 1, 2018.

(2) The credit shall be seven hundred fifty dollars and shall be allowed against the income tax for the taxable period during which the new employee has completed one year of full-time service with the taxpayer or against the corporation franchise tax for the taxable period following the taxable period during which the new employee has completed one year of full-time service with the taxpayer. Only one tax credit shall be allowed for:

(a) Each previously unemployed person and only if such person was unemployed for at least an eight-week consecutive period prior to his employment.

(b) Each participant of Family Independence Work Program provided that the employer has not entered into a contract with the office of children and family services of the Department of Children and Family Services to reimburse the employer for providing training and additional supervision through the On-the-Job Training (OJT) Program to that employee.

(3) The credit shall only be allowed for employment of Louisiana residents who have resided in Louisiana for at least six months prior to such employment. To qualify for said credit, the employer shall obtain a notarized statement that he is in compliance with the provisions of this Section and shall furnish such statement to the secretary.

B.(1) The amount of the credit allowed for the taxable period shall be an amount equal to the sum of:

(a) A carryover of prior unused credits arising from taxable periods beginning on or after January 1, 1990, carried to such taxable period, plus

(b) The amount of the credit determined under Subsection A for the taxable period.

(2) If the sum of the amount of credits as determined under the provisions of Subsection B of this Section for the current taxable period exceeds the amount of taxes for which the credit is claimed, the excess shall be treated as a carryover credit and may be carried over for a maximum of five consecutive periods following the taxable period in which the credit originated. Such carryover credits are to be applied in reduction of the tax in the order of the taxable periods in which the credit originated, beginning with the credit for the earliest taxable period. The credit shall be in lieu of R.S. 47:287.748, 287.749, and 287.753, and R.S. 51:1787.

C. Commencing no later than January 31, 2016, the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs shall review the credit authorized pursuant to the provisions of this Section to determine if the economic benefit provided by such credit outweighs the loss of revenue realized by the state as a result of awarding such credit. The House and Senate committees shall make a specific recommendation no later than March 1, 2017, to either continue the credit or to terminate the credit.

Acts 1991, No. 369, §1, eff. for taxable periods beginning on or after Jan. 1, 1992; Acts 1992, No. 786, §1; Acts 1997, No. 1172, §8, eff. June 30, 1997; Acts 2015, No. 125, §2, eff. July 1, 2015; §5, eff. July 1, 2018; Acts 2015, No. 357, §1, eff. June 29, 2015.

NOTE: See Acts 2015, No. 125, §7, regarding applicability.

NOTE: See Acts 2016, 1st Ex. Sess., No. 29, §2, regarding effectiveness.



RS 47:6005 - Qualified new recycling manufacturing or process equipment and service contracts

§6005. Qualified new recycling manufacturing or process equipment and service contracts

For the purposes of this Section:

(1) "Beneficial use" means the use of waste material for some profitable purpose (e.g., incorporating sludge into soil to amend the soil). Avoidance of processing or disposal cost alone does not constitute beneficial use.

(2) "Conventional disposal" means the disposal as waste in a cell at a landfill. It shall not include any application specifically approved by the department as a beneficial use (e.g., alternate daily cover).

(3)(a) "Industrial solid waste" means solid waste generated by a manufacturing, industrial, or mining process, or which is contaminated by solid waste generated by such a process. Such waste may include, but is not limited to, waste resulting from the following manufacturing processes: electric power generation; fertilizer/agricultural chemicals; food and related products; by-products; inorganic chemicals; iron and steel manufacturing; leather and leather products; nonferrous metals manufacturing/foundries; organic chemicals; plastics and resins manufacturing; pulp and paper industry; rubber and miscellaneous plastic products; stone, glass, clay, and concrete products; textile manufacturing; and transportation equipment.

(b) This term shall not include hazardous waste regulated under the Louisiana hazardous waste regulations or under federal law, or waste which is subject to regulation under the Office of Conservation's Statewide Order No. 29-B or by other agencies.

(4) "Post-consumer waste material" means any product generated by a business or consumer which has served its intended end use, and which has been separated from solid waste for the purposes of collection, marketing, and disposition and which does not include secondary waste material, hazardous waste, or demolition waste.

(5)(a) "Process" means a method or technique, including recycling, recovering, compacting (but not including compacting which occurs solely within a transportation vehicle), composting, incinerating, shredding, baling, recovering resources, pyrolyzing, or any other method or technique designed to change the physical, chemical, or biological character or composition of a solid waste to render it safer for transport; reduced in volume; or amenable for recovery, storage, reshipment, or resale.

(b) The definition of process shall not include treatment of wastewaters to meet state or federal wastewater discharge permit limits. Neither shall the definition include activities of an industrial generator to simply separate wastes from the manufacturing process.

(6)(a) "Qualified new recycling manufacturing or process equipment" means new machinery or new apparatus used exclusively to process post-consumer waste material, recovered material, or both, and manufacturing machinery used exclusively to produce finished products, the composition of which is at least fifty percent post-consumer waste material, recovered material, or both.

(b) For purposes of this Section, "qualified new recycling manufacturing or process equipment" shall not include vehicles, structures, machinery, equipment, or devices used to store or incinerate waste material, or construction equipment or farm equipment used in the process.

(7) "Qualified service contracts" means any service contracts utilized by a non-hazardous industrial waste generator or a nonhazardous industrial waste beneficial user to implement Department of Environmental Quality-approved beneficial use programs for nonhazardous industrial waste streams as defined under the department's Solid Waste Rules and Regulations so as to avoid conventional disposal of such waste in a landfill.

(8) "Recovered material" means recovered materials as defined in R.S. 30:2412 and which would otherwise be processed or disposed of as nonhazardous solid waste.

(9) "Secondary waste material" means waste material generated after the completion of a manufacturing process.

(10)(a) "Solid waste" means any garbage, refuse, or sludge from a wastewater-treatment plant, water-supply treatment plant, or air pollution-control facility, and other discarded material, including solid, liquid, semisolid, or contained gaseous material resulting from industrial, commercial, mining, and agricultural operations, and from community activities.

(b) Solid waste shall not include solid or dissolved material in domestic sewage; solid or dissolved materials in irrigation-return flows; industrial discharges that are point sources subject to permits under R.S. 30:2075; source, special nuclear, or by-product material as defined by the Atomic Energy Act of 1954 (68 Stat. 923 et seq.), as amended; or hazardous waste subject to permits under R.S. 30:2171 et seq.

B.(1) In order to qualify for the tax credit provided for in this Section, the taxpayer shall apply for certification from the secretary of the Department of Environmental Quality that the qualified new recycling manufacturing or process equipment purchased or the services contracted for are qualified new recycling manufacturing or process equipment or qualified service contracts as defined herein. Included with the application for certification shall be a statement acknowledging that the taxpayer shall use a good faith effort to utilize post-consumer waste material or recovered material, or has used the equipment or services contracted for to implement a Department of Environmental Quality-approved beneficial use program for a nonhazardous industrial waste stream, which was generated within the state or was destined to be landfilled within the state.

(2) The certification shall specify the following:

(a) The date of purchase of the qualified new recycling manufacturing or process equipment, the description of the equipment, and the cost.

(b) The date of the qualified service contract, a description of such contract, and its cost.

(c) The equipment and/or service has not previously qualified for a credit pursuant to this Section either for the owner or for a previous owner.

(3) Prior to certification, the secretary of the Department of Environmental Quality shall determine that any recovered material proposed to be recycled or beneficially used is a nonhazardous solid waste or nonhazardous industrial solid waste under applicable state and federal law or regulation.

(4) Upon certification, the secretary of the Department of Environmental Quality shall submit a copy thereof to the taxpayer and the secretary of the Department of Revenue. The secretary shall also submit a copy of the certification to the commissioner of administration who shall approve the certification prior to a credit being granted.

NOTE: Paragraph (C)(1) eff. until June 30, 2018. See Acts 2015, No. 125, §8.

C.(1) A taxpayer who purchases qualified new recycling manufacturing or process equipment or qualified service contracts, or both, as defined in this Section and certified by the secretary of the Department of Environmental Quality to be used or performed exclusively in this state shall be entitled to a credit against any income and corporation franchise taxes imposed by the state in an amount equal to fourteen and four-tenths of one percent of the cost of the new recycling manufacturing or process equipment or qualified service contract, or both, less the amount of any other tax credits received for the purchase of such equipment or contract, or both.

NOTE: Paragraph (C)(1) as enacted by Acts 2015, No. 125, §8, eff. July 1, 2018.

C.(1) A taxpayer who purchases qualified new recycling manufacturing or process equipment or qualified service contracts, or both, as defined in this Section and certified by the secretary of the Department of Environmental Quality to be used or performed exclusively in this state shall be entitled to a credit against any income and corporation franchise taxes imposed by the state in an amount equal to twenty percent of the cost of the new recycling manufacturing or process equipment or qualified service contract, or both, less the amount of any other tax credits received for the purchase of such equipment or contract, or both.

(2)(a) When filing a tax return that includes a claim for a credit pursuant to this Section, the taxpayer shall include a copy of the certification and a statement that the new recycling manufacturing or process equipment is in use or the applicable service contract was contracted for in the applicable taxable period and the equipment and/or the service contracted for is used or was performed, exclusively in Louisiana. The taxpayer shall include with the statement an estimate of the amount of post-consumer waste material or recovered material utilized, or the amount of nonhazardous industrial waste beneficially used.

(b) If the qualified new recycling manufacturing or process equipment is sold or exchanged before the entire credit is claimed, the portion of the credit otherwise allowable shall be allowed in the period of sale or exchange and any unused credit shall be canceled for all future periods. Any credit shall be valid in the taxable period in which the certification is approved.

NOTE: Paragraph (D)(1) eff. until June 30, 2018. See Acts 2015, No. 125, §8.

D.(1) The amount of the credit claimed in the taxable period for which certification of equipment is received, and the amount of credit claimed therefor in each taxable period thereafter, shall not exceed twenty percent of the amount of the total credit allowable. In no case shall the credit claimed exceed fifty percent of the tax liability which would be otherwise due for that taxable period. Any unused credit for a taxable year in which a credit is allowed may be carried forward to subsequent years until the credit is exhausted. Total credits certified by the secretary of the Department of Environmental Quality in any calendar year shall not exceed three million six hundred thousand dollars.

NOTE: Paragraph (D)(1) as enacted by Acts 2015, No. 125, §8, eff. July 1, 2018.

D.(1) The amount of the credit claimed in the taxable period for which certification of equipment is received, and the amount of credit claimed therefor in each taxable period thereafter, shall not exceed twenty percent of the amount of the total credit allowable. In no case shall the credit claimed exceed fifty percent of the tax liability which would be otherwise due for that taxable period. Any unused credit for a taxable year in which a credit is allowed may be carried forward to subsequent years until the credit is exhausted. Total credits certified by the secretary of the Department of Environmental Quality in any calendar year shall not exceed five million dollars.

(2) Repealed by Acts 2015, No. 357, §2, eff. June 29, 2015.

E. The secretary of the Department of Environmental Quality, in consultation with the secretary of the Department of Revenue, shall promulgate rules and regulations establishing technical specifications and certification requirements for the qualification of new recycling manufacturing or process equipment and/or service contracts for the credit established pursuant to this Section.

F. In addition to the information required in R.S. 47:1517, the annual tax exemption budget shall include information setting forth the number of certifications that were approved during the preceding fiscal year, the cost of each type of new recycling manufacturing or process equipment and/or service contract which has been certified as qualifying for the credit, the total amount of post-consumer waste material or recovered material utilized, or the amount of nonhazardous industrial waste reused, and other applicable information in addition to the information required by R.S. 47:1517.

G. Commencing no later than January 31, 2016, the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs shall review the credit authorized pursuant to the provisions of this Section to determine if the economic benefit provided by such credit outweighs the loss of revenue realized by the state as a result of awarding such credit. The House and Senate committees shall make a specific recommendation no later than March 1, 2017, to either continue the credit or to terminate the credit.

Acts 1991, No. 359, §1; Acts 1991, No. 1052, §1, eff. July 29, 1991; Acts 1996, No. 26, §1; Acts 1998, No. 8, §1; Acts 2002, 1st Ex. Sess., No. 38, §1, eff. April 18, 2002; Acts 2005, No. 319, §1, eff. June 30, 2005; Acts 2015, No. 125, §2, eff. July 1, 2015; §5, eff. July 1, 2018; Acts 2015, No. 357, §§1, 2, eff. June 29, 2015.

NOTE: See Acts 2015, No. 125, §7, regarding applicability.

NOTE: See Acts 2016, 1st Ex. Sess., No. 29, §2, regarding effectiveness.



RS 47:6006 - Tax credits for local inventory taxes paid

§6006. Tax credits for local inventory taxes paid

A.(1) There shall be allowed a credit against any Louisiana income or corporation franchise tax for ad valorem taxes paid to political subdivisions on inventory held by manufacturers, distributors, and retailers.

(2) There shall be allowed a credit against any Louisiana income or corporation franchise tax for ad valorem taxes paid to political subdivisions on natural gas held, used, or consumed in providing natural gas storage services or operating natural gas storage facilities.

B.(1) Credit for taxes paid by corporations shall be applied to state corporate income and corporation franchise taxes. Credit for taxes paid by unincorporated persons shall be applied to state personal income taxes. The secretary shall make a refund to the taxpayer in the amount to which he is entitled from the current collections of the taxes collected pursuant to Chapter 1 and Chapter 5 of Subtitle II of this Title. If the amount of the credit authorized pursuant to Subsection A of this Section exceeds the amount of tax liability for the tax year, the following amounts of the excess credit shall either be refundable or may be carried forward as a credit against subsequent Louisiana income or corporation franchise tax liability for a period not to exceed five years, as follows:

(a) Taxpayers whose ad valorem taxes eligible for the credit authorized pursuant to this Section paid to all political subdivisions in the taxable year was less than or equal to five hundred thousand dollars shall be refunded all of the excess credit.

(b) Taxpayers whose ad valorem taxes eligible for the credit authorized pursuant to this Section paid to all political subdivisions in the taxable year was more than five hundred thousand dollars, but less than or equal to one million dollars, shall be refunded seventy-five percent of the excess credit, and the remaining twenty-five percent of the excess credit shall be carried forward as a credit against subsequent tax liability for a period not to exceed five years.

(c) Taxpayers whose ad valorem taxes eligible for the credit authorized pursuant to this Section paid to all political subdivisions in the taxable year was more than one million dollars shall be refunded seventy-five percent of the first one million dollars of excess credit, and the remaining amount of the credit shall be carried forward as a credit against subsequent tax liability for a period not to exceed five years.

(2) Each taxpayer allowed a credit under this Section shall claim the credit on its separately filed income or corporate franchise tax return, however for purposes of the application of the limitations on refundability of excess credit provided for in Subparagraphs (1)(a) through (c) of this Subsection, all taxpayers included in one consolidated federal income tax return filed under the Internal Revenue Code shall be treated as a single taxpayer. The secretary shall promulgate rules to ensure that taxpayers affiliated with or related to any other entity through common ownership by the same interests or as parent or subsidiary shall be considered one taxpayer for the purpose of the limitations on refunds provided for in Subparagraphs (1)(a) through (c) of this Subsection.

(3)(a) Subparagraphs (1)(a) and (b) of this Subsection shall not apply to any new business entity formed or registered to do business in this state after April 15, 2016.

(b) New business entities formed or first registered to do business in this state after April 15, 2016, whose ad valorem taxes paid to all political subdivisions in the taxable year was less than ten thousand dollars shall be refunded all of the excess credit.

(c) New business entities formed or first registered to do business in this state after April 15, 2016, whose ad valorem taxes paid to all political subdivisions in the taxable year was ten thousand dollars or more, but no more than one million dollars shall be refunded seventy-five percent of the excess credit, and the remaining twenty-five percent of the credit shall be carried forward as a credit against subsequent tax liability for a period not to exceed five years.

(4) Notwithstanding any provision in this Section to the contrary, for a manufacturer, as defined in Subparagraph (C)(3)(b) of this Section, and for all related parties, affiliates, subsidiaries, parent companies, or owners of such manufacturer for the inventory held that is related to the business of such manufacturer, if the amount of the credit authorized pursuant to Subsection A of this Section exceeds the amount of tax liability for the tax year, the excess credit may only be carried forward as a credit against subsequent Louisiana income or corporation franchise tax liability for a period not to exceed five years and shall not be refundable. The secretary shall promulgate rules to ensure that taxpayers affiliated with or related to any other entity through common ownership by the same interests or as a parent or subsidiary shall be considered one taxpayer for the purpose of the limitations on refundability provided for in this Paragraph. This rulemaking authority shall be in addition to the rulemaking authority provided for elsewhere in this Title.

C. For purposes of this Section, the following terms shall have the meanings ascribed to them:

(1) "Distributor" means a person engaged in the sale of products for resale or further processing for resale.

(2) "Inventory" means the aggregate of those items of tangible personal property that are held exclusively for sale in the ordinary course of business, are currently in the process of production for subsequent sale, or are to physically become a part of the production of such goods.

(a) "Inventory" shall include the following:

(i) Goods or commodities awaiting sale that include but are not limited to the merchandise of a retail or wholesale concern, the finished goods of a manufacturer, the commodities from farms, mines, and quarries, and goods that are used or trade-in merchandise and by-products of a manufacturer.

(ii) Goods or commodities that are in the course of production.

(iii) Raw materials and supplies that will be consumed in the Louisiana manufacturing process.

(b) "Inventory" shall not include the following:

(i) Oil stored in tanks held by a producer prior to the first sale of the oil, and oil otherwise exempt from ad valorem taxation pursuant to the provisions of the Constitution of Louisiana.

(ii) Items that would otherwise be considered inventory at any time following the initial lease by the taxpayer of such items.

(iii) Items that would otherwise be considered inventory any time after the taxpayer has commenced depreciating the item on the taxpayer's federal tax return.

(iv) Items that have been subject to use by the taxpayer when owned for more than eighteen months.

(v) Items that are otherwise exempt from ad valorem taxation pursuant to the provisions of the Constitution of Louisiana, including, goods, commodities, or personal property stored in the state for use in interstate commerce as provided for in Article VII, Section 21(D)(3) of the Constitution of Louisiana.

(3) "Manufacturer" shall mean one of the following:

(a) A person engaged in the business of working raw materials into wares suitable for use or which gives new shapes, qualities, or combinations to matter which already has gone through some artificial process.

(b) A person who meets the definition of "manufacturer" as provided in Subparagraph (a) of this Paragraph and who has claimed the ad valorem exemption under Article VII, Section 21(F) of the Constitution of Louisiana during the taxable year in which the local inventory taxes were levied.

(4) "Retailer" means a person engaged in the sale of products to the ultimate consumer.

D. The credit provided in this Section shall be allowed as follows:

(1) For inventory taxes paid to political subdivisions on or after Ju1y 1, 1992, and before June 30, 1993, the credit shall be twenty percent of such taxes paid.

(2) For inventory taxes paid to political subdivisions on or after July 1, 1993, and before June 30, 1994, the credit shall be forty percent of such taxes paid.

(3) For inventory taxes paid to political subdivisions on or after July 1, 1994, and before June 30, 1995, the credit shall be sixty percent of such taxes paid.

(4) For inventory taxes paid to political subdivisions on or after July 1, 1995, and before June 30, 1996, the credit shall be eighty percent of such taxes paid.

(5) For inventory taxes paid to political subdivisions on or after July 1, 1996, the credit shall be one hundred percent of such taxes paid.

E. Commencing no later than January 31, 2016, the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs shall review the credit authorized pursuant to the provisions of this Section to determine if the economic benefit provided by such credit outweighs the loss of revenue realized by the state as a result of awarding such credit. The House and Senate committees shall make a specific recommendation no later than March 1, 2017, to either continue the credit or to terminate the credit.

F. At any time after a finding of overvaluation or misclassification of inventory for the purposes of this credit by audit or on appeal by the Board of Tax Appeals or court that last reviews the matter, the secretary of the Department of Revenue may intervene in any proceeding related to the valuation or classification of property as inventory for which a credit will be claimed pursuant to this Section.

Acts 1991, No. 153, §1; Acts 1994, No. 28, §1; Acts 2002, No. 11, §1, eff. for all taxable periods beginning after Dec. 31, 2002; Acts 2005, No. 363, §1; Acts 2015, No. 133, §1; Acts 2015, No. 357, §1, eff. June 29, 2015; Acts 2015, No. 415, §1, eff. Jan. 1, 2016; Acts 2016, 2nd Ex. Sess., No. 4, §1, eff. June 28, 2016; Acts 2016, 2nd Ex. Sess., No. 5, §2, eff. June 28, 2016.

NOTE: See Acts 2015, No. 415, §2, re: applicability.

NOTE: See Acts 2016, No. 662, §2, regarding applicability.



RS 47:6006.1 - Tax credits for taxes paid with respect to vessels in Outer Continental Shelf Lands Act Waters

§6006.1. Tax credits for taxes paid with respect to vessels in Outer Continental Shelf Lands Act Waters

A. There shall be allowed a credit against any Louisiana income or corporation franchise tax for ad valorem taxes paid without protest to political subdivisions on vessels in Outer Continental Shelf Lands Act Waters as certified to the assessor pursuant to R.S. 47:1956(B) within the calendar year immediately preceding the taxable year of assessment of such vessel. For purposes of this Section, ad valorem taxes shall be deemed to be paid to political subdivisions when they are paid without protest either in money or by applying credits established pursuant to R.S. 47:2108.1.

B. Notwithstanding anything to the contrary in either Chapter 1 or Chapter 5 of Subtitle II of this Title, as amended, the following rules shall apply with respect to the application of the credit established in Subsection A of this Section:

(1) The credit for taxes paid by or on behalf of a corporation shall be applied against Louisiana corporate income and corporation franchise taxes of such corporation. However, any such credit allowable to any member of an affiliated group of corporations, as defined in Section 1504 of the Internal Revenue Code of 1954, as amended, shall be applied against Louisiana corporate income and corporation franchise taxes of such member and any other member of such affiliated group of corporations until the entire amount of the credit has been applied against such Louisiana corporate income taxes or corporation franchise taxes.

(2) The credit for taxes paid by an individual shall be applied against Louisiana personal income taxes.

(3) The credit for taxes paid by or on behalf of a corporation classified under Subchapter S of the Internal Revenue Code of 1954, as amended, as an S corporation shall be applied first against any Louisiana corporate income and corporation franchise taxes due by such S corporation, and the remainder of any such credit shall be allocated to the shareholder or shareholders of such S corporation in accordance with their respective interests and applied against the Louisiana income tax of such shareholder or shareholders of the S corporation.

(4) The credit for taxes paid by or on behalf of a partnership shall be allocated to the partners according to their distributive shares of partnership gross income and applied against any Louisiana income tax and corporation franchise tax liability of such partners.

(5) The character of the credit for taxes paid by or on behalf of a partnership or S corporation and allocated to the partners or shareholders, respectively, of such partnership or S corporation, shall be determined as if such credit were incurred by such partners or shareholders, as the case may be in the same manner as incurred by the partnership or S corporation, as the case may be.

(6) The credit for taxes paid by an estate or trust shall be applied against the Louisiana income tax imposed on estates and trusts.

C. Notwithstanding any other provision of law to the contrary in Title 47 of the Louisiana Revised Statutes of 1950, as amended, any excess of allowable credit established by this Section over the aggregate tax liabilities against which such credit can be applied, as provided in this Section, shall constitute an overpayment, as defined in R.S. 47:1621(A), and the secretary shall make a refund of such overpayment from the current collections of the taxes imposed by Chapter 1 or Chapter 5 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, as amended, together with interest as provided in R.S. 47:1624. The right to a credit or refund of any such overpayment shall not be subject to the requirements of R.S. 47:1621(B). All credits and refunds, together with interest thereon, must be paid or disallowed within ninety days of receipt by the secretary, of any such claim for refund or credit. Failure of the secretary to pay or disallow, in whole or in part, any claim for a credit or a refund shall entitle the aggrieved taxpayer to proceed with the remedies provided in R.S. 47:1625.

D.(1) For the purpose of allowing the credit or refund for ad valorem taxes paid to political subdivisions as provided herein, the term "vessel" shall include ships, oceangoing tugs, towboats, and barges. The term "Outer Continental Shelf Lands Act Waters" as used herein shall have the meaning ascribed to it in R.S. 47:1702.

(2) The acceptance by the sheriff and ex officio tax collector of the ad valorem taxes paid without protest by a taxpayer as certified under R.S. 47:1956(B) shall conclusively establish: that such property was properly classified as a "vessel", for purpose of this Section; that such vessel was "principally operated" in Outer Continental Shelf Lands Act Waters during the applicable tax year; and that such taxpayer shall be entitled to a credit or refund pursuant to this Section.

E. The credit provided in this Section shall be allowed as follows:

(1) For ad valorem taxes on Outer Continental Shelf Lands Act Waters vessels paid to political subdivisions on or after July 1, 1994, and before June 30, 1995, the credit shall be sixty percent of such taxes paid.

(2) For ad valorem taxes on Outer Continental Shelf Lands Act Waters vessels paid to political subdivisions on or after July 1, 1995, and before June 30, 1996, the credit shall be eighty percent of such taxes paid.

(3) For ad valorem taxes on Outer Continental Shelf Lands Act Waters vessels paid to political subdivisions on or after July 1, 1996, the credit shall be one hundred percent of such taxes paid.

F. Nothing herein and any taxes paid by a taxpayer relative to any vessel, as defined herein, shall in any way prohibit any taxpayer from the payment of ad valorem taxes under protest or to otherwise resist the collection of such ad valorem taxes. Further, nothing in this Section shall affect, define, interpret, in whole or in part, or otherwise determine the applicability of the international trade exemption in Article VII, Section 21(C)(16) of the Constitution of Louisiana or any other applicable rights, exemptions, exclusions, preemptions, or peremptions under the Constitution of Louisiana as amended, the Constitution of the United States as amended, all treaties and executive agreements of the United States, all intrastate agreements and compacts between Louisiana and other states, all laws of Louisiana as amended, and all laws of the United States of America as amended.

G. Commencing no later than January 31, 2016, the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs shall review the credit authorized pursuant to the provisions of this Section to determine if the economic benefit provided by such credit outweighs the loss of revenue realized by the state as a result of awarding such credit. The House and Senate committees shall make a specific recommendation no later than March 1, 2017, to either continue the credit or to terminate the credit.

Acts 1994, 3rd Ex. Sess., No. 59, §1, eff. July 7, 1994; Acts 2002, No. 11, §1, eff. for all taxable periods beginning after Dec. 31, 2002; Acts 2015, No. 357, §1, eff. June 29, 2015.



RS 47:6007 - Motion picture investor tax credit

§6007. Motion picture production tax credit

A. Purpose. The primary objective of this Section is to encourage development in Louisiana of a strong capital and infrastructure base for motion picture production in order to achieve an independent, self-supporting industry. This objective is divided into immediate and long-term objectives as follows:

(1) Immediate objectives are to:

(a) Attract private investment for the production of motion pictures in Louisiana.

(b) Develop a tax and capital infrastructure which encourages private investment. This infrastructure will provide for state participation in the form of tax credits to encourage investment in state-certified productions.

(c) Develop a tax infrastructure utilizing tax credits which encourage investments in multiple state-certified productions.

(2) Long-term objectives are to:

(a) Encourage increased employment opportunities within this sector and increased global competitiveness with other states in fully utilizing economic development options within the motion picture industry.

(b) Encourage new education curricula in order to provide a labor force trained in all aspects of film and digital production.

B. Definitions. For the purposes of this Section:

(1) "Above the Line services" or "ATL services" means services such as those of a producer, executive producer, line producer, coproducer, assistant producer, actor, director, casting director, screenwriter, and other services of job positions performed by personnel of the production that are associated with the creative or financial control of a production and customarily considered as above the line services in the film and television industry.

(2) "Alternative marketing opportunity" means an alternative marketing mechanism which has been approved by the office for a production as an alternative to a Louisiana promotional graphic.

(3) "Base investment" means cash or cash equivalent investment made and used for production expenditures in the state for a state-certified production.

NOTE: Paragraph (B)(4) as enacted by Acts 2015, No. 141, §§1, 4, eff. Jan. 1, 2016, upon determination by the Commissioner of Administration and the Legislative Auditor that an Act or Acts were enacted in the 2015 R.S. sufficient to offset any tax increase provided for in the Acts of the 2015 R.S. over a five-year period.

(4) "Below the Line services" or "BTL services" means services which are not above the line services.

(5) "Expended in the state" means an expenditure to lease immovable property located in the state; an expenditure as compensation for services performed in the state; or an expenditure to purchase or lease tangible personal property within the state where the transaction is subject to the state sales or lease tax provisions of Title 47 of the Louisiana Revised Statutes of 1950. A transaction that is subject to the state sales or lease tax provisions of Title 47 of the Louisiana Revised Statutes of 1950 shall include transactions which are also subject to a statutory exclusion or exemption.

(6) "Expenditure" means actual cash or cash equivalent exchanged for goods or services.

(7) "Headquartered in Louisiana" means a corporation incorporated in Louisiana or a partnership, limited liability company, or other business entity domiciled and headquartered in Louisiana for the purpose of producing nationally or internationally distributed motion pictures as defined in this Section.

(8) "Louisiana promotional graphic" means a graphical brand or logo for promotion of the state which has been approved by the office for a production, consisting of either of the following:

(a) A five-second long static or animated graphic that promotes Louisiana in the end credits before the below-the-line crew crawl for the life of the production, and which includes a link to Louisiana on the production's website and online promotions.

(b) An embedded five-second long static or animated graphic that promotes Louisiana during each broadcast worldwide for the life of the production, and which includes a link to Louisiana on the production's website and online promotions.

(9) "Louisiana resident company" means a motion picture production company licensed to conduct business in the state of Louisiana, with its principal place of business in this state, which is owned one hundred percent by a Louisiana resident or residents as defined in this Section. A Louisiana resident company is required to file a Louisiana income tax return and maintain a physical location in the state.

(10) "Marketing and promotion expenses" means expenditures in this state directly relating to the development of advertising and marketing campaigns for a state-certified production, such as the creation of film trailers and posters. Marketing and promotional expenses must be included in and expended from the production budget and may not exceed one million dollars, or fifteen percent of the total state-certified tax credits for the production, whichever is less. Marketing and promotional expenses shall not include media buys except for a fixed fee or commission payment made to a Louisiana company for services performed in the state in accordance with standard business practices as established by rule.

(11) "Motion picture" means a nationally or internationally distributed feature-length film, short film, video, television pilot, television series, television movie of the week, animated feature film, animated short film, animated television series, commercial, or documentary made in Louisiana, in whole or in part, for theatrical or television viewing, or for viewing on any digital online platform as may be further defined by the office through the promulgation of rules. The term "motion picture" shall not include the production of television coverage of news and athletic events.

(12) "Motion picture production company" means a company engaged in the business of producing nationally or internationally distributed motion pictures as defined in this Section. Motion picture production company shall not mean or include any company owned, affiliated, or controlled, in whole or in part, by any company or person which is in default on a loan made by the state or a loan guaranteed by the state, nor with any company or person who has ever declared bankruptcy under which an obligation of the company or person to pay or repay public funds or monies was discharged as a part of such bankruptcy.

(13) "Office" means the Governor's Office of Film and Television Development until August 15, 2006; thereafter, the term "office" means the office of entertainment industry development in the Department of Economic Development provided for in R.S. 51:938.1.

(14) "Payroll" means all salary, wages, and other compensation of any kind whatsoever, including but not limited to services, benefits, per diem, housing, box rentals and any other type of benefit paid, provided, or rendered to an individual for services relating to a state-certified production and for which taxes are withheld and remitted to the Department of Revenue in accordance with R.S. 47:164(D)(2) and taxable in this state as verified by the office through the use of information which may be provided to them upon request by the office from the Louisiana Workforce Commission, or the Department of Revenue. Any information so furnished shall be considered and held confidential and privileged by the Depart of Economic Development. However, "payroll" shall exclude any portion of an individual salary in excess of three million dollars.

(15) "Principal place of business" means the state where the administrative or management activities of a business are conducted. A company claiming that its principal place of business is in Louisiana must be a motion picture production company headquartered in this state and shall not have any fixed locations outside of Louisiana in which administrative or management activities are conducted, and the company shall be required to maintain a physical location in the state. The company shall be licensed to conduct business in this state and shall be required to file a Louisiana income tax return.

NOTE: Paragraph (B)(16) eff. until Jan. 1, 2016, upon determination by the Commissioner of Administration and the Legislative Auditor that an Act or Acts were enacted in the 2015 R.S. sufficient to offset any tax increase provided for in the Acts of the 2015 R.S. over a five-year period. See Acts 2015, No. 141, §4.

(16) "Production expenditure verification report" means a report issued by a qualified accountant who is unrelated to the motion picture production company and that is a report of the qualified accountant's verification of the motion picture production's cost report of production expenditures. The production expenditure verification report shall contain an opinion from the qualified accountant stating that the production's cost report of production expenditures presents fairly, in all material aspects, the production expenditures expended in Louisiana pursuant to the provisions of this Section. The production expenditure verification report shall:

(a) Be performed in accordance with the accounting standards generally accepted in the United States.

(b) Be addressed to the party which has engaged the qualified accountant, with a copy addressed to the motion picture production company or motion picture investor tax credit applicant.

(c) Contain the qualified accountant's name, address, and telephone number.

(d) Contain a certification that the qualified accountant is unrelated to the motion picture production company.

(e) Be dated as of the date of completion of the qualified accountant's field work.

(f) Contain a statement of acknowledgment by the qualified accountant that the state is relying on the qualified production expenditure verification report in the issuance of the tax credits under the provisions of this Section.

NOTE: Paragraph (B)(16) as amended by Acts 2015, No. 141, §§1, 4, eff. Jan. 1, 2016, upon determination by the Commissioner of Administration and the Legislative Auditor that an Act or Acts were enacted in the 2015 R.S. sufficient to offset any tax increase provided for in the Acts of the 2015 R.S. over a five-year period.

(16) "Production expenditure verification report" means a report issued by a qualified accountant who is unrelated to the motion picture production company and that is a report of the qualified accountant's verification of the motion picture production's cost report of production expenditures. The production expenditure verification report shall contain an opinion from the qualified accountant stating that there are no related party transactions or that material transactions of related party relationships are properly reported and accounted for as required by Paragraph (D)(9) of this Section, adequately disclosed, and explained in the report and that the production's cost report of production expenditures presents fairly, in all material aspects, the production expenditures expended in Louisiana pursuant to the provisions of this Section. The production expenditure verification report shall:

(a) Be performed in accordance with the accounting standards generally accepted in the United States.

(b) Be addressed to the party which has engaged the qualified accountant, with a copy addressed to the motion picture production company or motion picture investor tax credit applicant.

(c) Contain the qualified accountant's name, address, and telephone number.

(d) Contain a certification that the qualified accountant is unrelated to the motion picture production company.

(e) Be dated as of the date of completion of the qualified accountant's field work.

(f) Contain a statement of acknowledgment by the qualified accountant that the state is relying on the qualified production expenditure verification report in the issuance of the tax credits under the provisions of this Section.

(17)(a) "Production expenditures" means preproduction, production, and postproduction expenditures in this state directly relating to a state-certified production, including without limitation the following: set construction and operation; wardrobes, makeup, accessories, and related services; costs associated with photography and sound synchronization, lighting, and related services and materials; editing and related services; rental of facilities and equipment; leasing of vehicles; costs of food and lodging; digital or tape editing, film processing, transfer of film to tape or digital format, sound mixing, special and visual effects; and payroll.

(b) For all state-certified productions approved on or after January 1, 2004, this term shall not include expenditures for distribution, non-production related overhead, amounts reimbursed by the state or any other governmental entity, costs related to the transfer of tax credits, amounts that are paid to persons or entities as a result of their participation in profits from the exploitation of the production, the application fee, state or local taxes, or any expenditures occurring outside of Louisiana. For all state-certified productions approved on or after July 1, 2015, this term shall include marketing and promotion expenses of the state-certified production incurring in this state.

NOTE: Subparagraph (B)(17)(b) pursuant to Acts 2015, No. 129, §1, effective Jan. 1, 2016. See also Acts 2015, No. 144, §1, effective Jan. 1, 2016, upon determination by the Commissioner of Administration and the Legislative Auditor that an Act or Acts were enacted in the 2015 R.S. sufficient to offset any tax increase provided for in the Acts of the 2015 R.S. over a five-year period.

(b) For all state-certified productions approved on or after January 1, 2004, this term shall not include expenditures for marketing and distribution, non-production related overhead, amounts reimbursed by the state or any other governmental entity, costs related to the transfer of tax credits, amounts that are paid to persons or entities as a result of their participation in profits from the exploitation of the production, the application fee, state, or local taxes, or any expenditures occurring outside of Louisiana. For all state-certified productions approved on or after January 1, 2016, marketing expenditures shall be considered "production expenditures".

NOTE: Subparagraph (B)(17)(c) eff. until Jan. 1, 2016, upon determination by the Commissioner of Administration and the Legislative Auditor that an Act or Acts were enacted in the 2015 R.S. sufficient to offset any tax increase provided for in the Acts of the 2015 R.S. over a five-year period. See Acts 2015, No. 141, §4, effective Jan. 1, 2016, upon determination by the Commissioner of Administration and the Legislative Auditor that an Act or Acts were enacted in the 2015 R.S. sufficient to offset any tax increase provided for in the Acts of the 2015 R.S. over a five-year period.

(c) This term shall not include expenditures for marketing and distribution, non-production related overhead, amounts reimbursed by the state or any other governmental entity, costs related to the transfer of tax credits, amounts that are paid to persons or entities as a result of their participation in profits from the exploitation of the production, the application fee, the production expenditure verification report fee, or state or local taxes.

NOTE: Subparagraph (B)(17)(c) as amended by Acts 2015, No. 141, §§1, 4, eff. Jan. 1, 2016, upon determination by the Commissioner of Administration and the Legislative Auditor that an Act or Acts were enacted in the 2015 R.S. sufficient to offset any tax increase provided for in the Acts of the 2015 R.S. over a five-year period.

(c) "Production expenditures" shall not include, except as otherwise authorized in this Section, expenditures for marketing and distribution, non- production related overhead, amounts reimbursed by the state or any other governmental entity, costs related to the transfer of tax credits, amounts that are paid to persons or entities as a result of their participation in profits from the exploitation of the production, the application fee and any production expenditure verification report fee which may be provided by law and assessed by the office, state or local taxes, or expenditures for related party transactions denied or limited by the office pursuant to Paragraph (D)(9) of this Section.

NOTE: Subparagraph (B)(17)(d) as enacted by Acts 2015, No. 142, §§1, 3, eff. July 1, 2015, upon determination by the Commissioner of Administration and the Legislative Auditor that an Act or Acts were enacted in the 2015 R.S. sufficient to offset any tax increase provided for in the Acts of the 2015 R.S. over a five-year period.

(d) "Production expenditures" shall not include expenditures for Above the Line (ATL) services for the production that exceed forty percent of total production expenditures in the state for the production.

NOTE: Subparagraph (B)(17)(e) as enacted by Acts 2015, No. 143, §§1, 3, eff. Jan. 1, 2016, upon determination by the Commissioner of Administration and the Legislative Auditor that an Act or Acts were enacted in the 2015 R.S. sufficient to offset any tax increase provided for in the Acts of the 2015 R.S. over a five-year period.

(e) "Production expenditures" shall not include the following:

(i) Expenditures for airfare.

(ii) Expenditures for bond fees, insurance premiums, finance fees, loan interest fees, or payments of a similar nature, paid to investors in the production unless such expenditures are made to a Louisiana resident licensed insurance producer that has its principal place of business in this state as required by R.S. 22:1543, a Louisiana financial institution as defined in R.S. 6:2(8), or a Louisiana Business and Industrial Development Company as defined in and provided for in Chapter 39-B of Title 51 of the Louisiana Revised Statutes of 1950, R.S. 51:2386 et seq., which is regulated by the office of financial institutions and which have one or more offices in the state. In which case, the expenditures may be allocated only on a pro rata basis, allocating the fees based on the relative percentage of production activity occurring in and out of state.

(18) "Project completion" means completion of principal photography, or as otherwise approved in writing by the office.

(19) "Qualified accountant" means a certified public accountant or "CPA" who meets all of the following qualifications:

(a) Maintains an active unrestricted original certified public accountant license.

(b) Maintains a current Louisiana certified public accountant firm permit.

(c) Actively participates in a Peer Review Program approved by the State Board of Certified Public Accountants of Louisiana.

(d) Completes eight hours of continuing professional education in approved Department of Economic Development tax credit attestation courses for each reporting cycle.

(e) Is capable of conducting two levels of review within the CPA firm or, if not within the firm, then through a cooperative endeavor with another CPA for the review of a verification report prior to its issuance.

NOTE: Paragraph (B)(20) as enacted by Acts 2015, No. 141, §§1, 4, eff. Jan. 1, 2016, upon determination by the Commissioner of Administration and the Legislative Auditor that an Act or Acts were enacted in the 2015 R.S. sufficient to offset any tax increase provided for in the Acts of the 2015 R.S. over a five-year period.

(20) "Related party transaction" means a transaction between parties deemed to be related by common ownership or control according to generally accepted accounting standards, or "GAAS", and generally accepted accounting principles, or "GAAP".

(21) "Resident" or "resident of Louisiana" means a natural person who is a legal resident and who has been domiciled in the state and has maintained a permanent place of abode in this state for no less than twelve consecutive months.

(22) "Secretary" means the secretary of the Department of Economic Development.

(23) "Slate of productions" or "slate" means an aggregation of motion picture production projects with a combined total of qualified expenditures that exceed three hundred thousand dollars for activities occurring over a maximum of twenty-four months within the state. A slate shall not include more than three state-certified productions. No single state-certified production in a slate shall exceed three hundred thousand dollars. Tax credits shall not be issued for any single state-certified production included within a slate until the entire slate has been completed. A single application for the slate must identify all of the productions within the slate and the application shall be submitted to the office no less than thirty days prior to the beginning of production. Only expenditures made after the application for the slate received by the office may qualify for tax credits pursuant to the provisions of this Section.

(24) "Source within the state" means a physical facility in Louisiana, operating with posted business hours and employing at least one full-time equivalent employee.

(25) "State" means the state of Louisiana.

(26) "State-certified production" means a production or slate of productions approved by the office and the secretary which is produced by a motion picture production company domiciled and headquartered in Louisiana and which has a viable multi-market commercial distribution plan.

(27) "Taxpayer" means an investor in a production, a motion picture production company applicant, individual with an ownership interest in a motion picture production company applicant, or a subsequent transferee of the tax credit.

C. Production tax credit; specific productions and projects.

(1) There is hereby authorized a tax credit against state income tax for Louisiana taxpayers for expenditures related to state-certified productions. The tax credit shall be earned by a motion picture production company at the time expenditures are certified by the office and the secretary for a motion picture production company in a state-certified production. However, credits cannot be applied against a tax or transferred until the expenditures are certified by the office and the secretary. For state-certified productions, expenditures shall be certified no more than once per production, after project completion. However, if at the time of application for initial certification, the office is notified that post-production activities will take place in Louisiana, a supplemental request for certification of expenditures directly related to such post-production activity may be submitted for consideration by the office. The cost of any verification or audit of such expenditures shall be borne by the motion picture production company. The tax credit shall be calculated as a percentage of the total base investment dollars certified per project.

(a) For state-certified productions approved by the office and the secretary on or after January 1, 2004, but before January 1, 2006:

(i) If the total base investment is greater than three hundred thousand dollars and less than or equal to eight million dollars, each taxpayer shall be allowed a tax credit of ten percent of the actual investment made by that taxpayer.

(ii) If the total base investment is greater than eight million dollars, each taxpayer shall be allowed a tax credit of fifteen percent of the actual investment made by that taxpayer.

(iii) The initial certification shall be effective for qualifying expenditures made within a period twelve months prior to and twelve months after the date of initial certification.

(b) For state-certified productions approved by the office and the secretary on or after January 1, 2006, but before July 1, 2009:

(i) If the total base investment is greater than three hundred thousand dollars, each investor shall be allowed a tax credit of twenty-five percent of the base investment made by that investor.

(ii) To the extent that base investment is expended on payroll for Louisiana residents employed in connection with a state-certified production, each investor shall be allowed an additional tax credit of ten percent of such payroll. However, if the payroll to any one person exceeds one million dollars, this additional credit shall exclude any salary for that person that

exceeds one million dollars.

(iii) The initial certification shall be effective for qualifying expenditures made within a period twelve months prior to and twelve months after the date of initial certification.

(c) For state-certified productions approved by the office and the secretary on or after July 1, 2009:

(i) If the total base investment is greater than three hundred thousand dollars, each investor shall be allowed a tax credit of thirty percent of the base investment made by that investor. However, if a state-certified production does not include a Louisiana promotional graphic or an alternative marketing opportunity which has been approved by the department for that specific production, the tax credit shall be twenty-five percent of the base investment made by the investor.

(ii) If the total base investment is greater than fifty thousand dollars, but less than three hundred thousand dollars, for each state certified production there shall be allowed a tax credit of thirty percent of the total base investment made by that investor. However, each applicant shall accept as a condition for earning this tax credit, that no less than ninety percent of the total amount of the applicant's expenditures for above the line services shall be expended on residents of Louisiana and that ninety percent or more of the total number of jobs in the production shall be jobs in which the applicant will employ residents of Louisiana. Failure to comply with these requirements for which certification of the tax credits is granted, shall void the certification and no tax credits shall be certified by the office or the secretary or earned by the applicant.

(iii) If the total base investment is greater than three hundred thousand dollars and the state certified production is based on a screenplay, the copyright of which or the right of use of the copyright of which, is owned or optioned to own for a minimum of twelve months prior to production by a Louisiana resident company or a Louisiana company with its principal place of business in the state which employs a minimum of three full-time Louisiana residents for minimum of twelve months prior to production, there shall be allowed a tax credit of an additional fifteen percent of the base investment of the state-certified production. If the office and the secretary determine that an expenditure is a related party transaction, that expenditure shall not qualify for the additional fifteen percent tax credit. The tax credit authorized in this Item shall be in addition to the tax credit authorized in Item (i) of this Subparagraph. Prior to the office certifying any credits pursuant to the provisions of this Item, the secretary shall promulgate rules and regulations pursuant to the Administrative Procedure Act, subject to oversight by the House Ways and Means and the Senate Revenue and Fiscal Affairs Committees. The rules and regulations shall set forth criteria a Louisiana resident company with its principal place of business in this state shall meet in order to qualify for the additional credit. The secretary shall commence the promulgation of rules and regulations no later than October 1, 2015.

(iv) To the extent that base investment is expended on payroll for Louisiana residents employed in connection with a state-certified production, each investor shall be allowed an additional tax credit of ten percent of such payroll.

(v) To the extent that the base investment is expended on music, the sound recording copyright of which, or musical copyright of which, is owned in whole or in part at no less than twenty-five percent by a resident of Louisiana or a Louisiana company headquartered in the state with a majority ownership of residents of Louisiana, there shall be allowed an additional tax credit of fifteen percent of the base investment.

(vi) The initial certification shall be effective for qualifying expenditures made within a period twelve months prior to and twenty-four months after the date of the initial certification.

(d)(i) For state-certified productions approved on or after July 1, 2015, and on or before June 30, 2018, the maximum amount of credits that may be certified for an single state-certified production shall not exceed thirty million dollars. The credit for these productions may be structured over two or more tax years as provided for in the initial certification letter.

(ii)(aa) For Fiscal Years 2015-2016, 2016-2017, and 2017-2018, claims against state income tax allowed on returns for tax credits or transfers of such tax credits to the office as provided for in Paragraph (4) of this Subsection shall be limited to an aggregate total of one hundred eighty million dollars each fiscal year. Claims for tax credits or transfers of tax credits to the office shall be allowed on a first-come-first-served basis. Any taxpayer whose claim for such tax credits or transfer to the office is disallowed may use the tax credits against state income tax due in a return filed in the next fiscal year or may transfer tax credits to the office the next fiscal year, and his claim or transfer shall have priority over other claims filed or transfers applied for after the date and time of his original claim or application for transfer.

(bb) If less than one hundred eighty million dollars of such tax credits and transfers are allowed in a fiscal year, the remaining amount, plus any amounts remaining from previous fiscal years, shall be added to the one hundred eighty million dollar limit of subsequent fiscal years until that amount of tax credits or tax credit transfers to the office are claimed and allowed.

(cc) Beginning in Fiscal Year 2018-2019, the cap on the aggregate amount of tax credits that may be paid by the state or transferred to the state shall be inapplicable, inoperable, and of no effect.

(e) Motion picture investor tax credits associated with a state-certified production shall never exceed the total base investment in that production.

(f) Motion picture investor tax credits shall be certified only upon the receipt and approval by the office of a production expenditure verification report submitted by a qualified accountant in accordance with the provisions of Subparagraph (D)(2)(c) of this Section.

(2) The credit shall be allowed against the income tax for the taxable period in which the credit is earned or for the taxable period in which initial certification authorizes the credit to be taken. If the tax credit allowed pursuant to this Section exceeds the amount of such taxes due for such tax period, then any unused credit may be carried forward as a credit against subsequent tax liability for a period not to exceed five years.

(3) Application of the credit.

(a) All entities taxed as corporations for Louisiana income tax purposes shall claim any credit allowed under this Section on their corporation income tax return.

(b) Individuals, estates, and trusts shall claim any credit allowed under this Section on their income tax return.

(c) Entities not taxed as corporations shall claim any credit allowed under this Section on the returns of the partners or members as follows:

(i) Corporate partners or members shall claim their share of the credit on their corporation income tax returns.

(ii) Individual partners or members shall claim their share of the credit on their individual income tax returns.

(iii) Partners or members that are estates or trusts shall claim their share of the credit on their fiduciary income tax returns.

(4) Transferability of the credit. Except as provided for in Item (f)(iii) of this Paragraph, motion picture tax credits not previously claimed by any taxpayer against its income tax may be transferred or sold to another Louisiana taxpayer or to the office, subject to the following conditions:

(a) A single transfer or sale may involve one or more transferees. The transferee of the tax credits may transfer or sell such tax credits subject to the conditions of this Subsection.

(b) Transferors and transferees shall submit to the Department of Revenue in writing, a notification of any transfer or sale of tax credits within ten business days after the transfer or sale of such tax credits. No transfer or sale of tax credits shall be effective until recorded in the tax credit registry in accordance with R.S. 47:1524. The notification shall include the transferor's tax credit balance prior to transfer, a copy of any tax credit certification letter(s) issued by the office and the secretary of the Department of Economic Development the transferor's remaining tax credit balance after transfer, all tax identification numbers for both transferor and transferee, the date of transfer, the amount transferred, a copy of the credit certificate, price paid by the transferee to the transferor, in the case when the transferor is a state-certified production, for the tax credits, and any other information required by the office or the Department of Revenue. For the purpose of reporting transfer prices, the term "transfer" shall include allocations pursuant to Paragraph (2) of this Subsection as provided by rule. The tax credit transfer value means the percentage as determined by the price paid by the transferee to the transferor divided by the dollar value of the tax credits that were transferred in return. The notification submitted to the Department of Revenue shall include a processing fee of up to two hundred dollars per transferee, and any information submitted by a transferor or transferee shall be treated by the office and the Department of Revenue as proprietary to the entity reporting such information and therefore confidential. However, this shall not prevent the publication of summary data that includes no fewer than three transactions.

(c) Failure to comply with this Paragraph will result in the disallowance of the tax credit until the taxpayers are in full compliance.

(d) The transfer or sale of this credit does not extend the time in which the credit can be used. The carryforward period for credit that is transferred or sold begins on the date on which the credit was earned.

(e) To the extent that the transferor did not have rights to claim or use the credit at the time of the transfer, the Department of Revenue shall either disallow the credit claimed by the transferee or recapture the credit from the transferee through any collection method authorized by R.S. 47:1561. The transferee's recourse is against the transferor.

NOTE: Subparagraph (C)(4)(f) eff. until Jan. 1, 2016. See Acts 2015, No. 129, §4.

(f)(i) Beginning on and after January 1, 2007, the investor who earned the motion picture investor tax credits may transfer the credits to the office for seventy-two percent of the face value of the credits. Beginning January 1, 2009, and every second year thereafter, the percent of the face value of the tax credits allowed for transferring credits to the office shall increase two percent until the percentage reaches eighty percent. Upon the transfer, the Department of Economic Development shall notify the Department of Revenue and shall provide it with a copy of the transfer documentation. The Department of Revenue may require the transferor to submit such additional information as may be necessary to administer the provisions of this Section. The secretary of the Department of Revenue shall make payment to the investor in the amount to which he is entitled from the current collections of the taxes collected pursuant to Chapter 1 of Subtitle II, provided such credits are transferred to the office within one calendar year of certification.

(ii) For projects which receive initial certification on and after July 1, 2009, the investor who earned the motion picture investor tax credits pursuant to such certification may transfer the credits to the office for eighty-five percent of the face value of the credits in accordance with the procedures and requirements of Item (i) of this Subparagraph.

(iii) The office shall not accept the transfer of motion picture investor tax credits from July 1, 2015 through June 30, 2016.

NOTE: Paragraphs (C)(4)(f) as amended by Acts 2015, No. 129, §§1, 4, eff. Jan. 1, 2016. See also Acts 2015, No. 144.

(f)(i) Beginning on and after January 1, 2007, the investor who earned the motion picture investor tax credits may transfer the credits to the office for seventy-two percent of the face value of the credits. Beginning January 1, 2009, and every second year thereafter, the percent of the face value of the tax credits allowed for transferring credits to the office shall increase two percent until the percentage reaches eighty percent.

(ii) For projects which receive initial certification on and after July 1, 2009, the motion picture production company that earned the motion picture production tax credits pursuant to such certification or the company's irrevocable designee, as provided for in Item (iv) of this Subparagraph, may transfer the credits to the Department of Revenue for eighty-five percent of the face value of the credits in accordance with the procedures and requirements of Item (iii) of this Subparagraph.

(iii) The Department of Revenue may require the transferor to submit such additional information as may be necessary to administer the provisions of this Section. The secretary of the Department of Revenue shall make payment to the motion picture production company or its irrevocable designee in the amount to which he is entitled from the current collections of the taxes collected pursuant to Chapter 1 of Subtitle II, of this Title provided such tax credits are transferred to the Department of Revenue within one calendar year of certification.

(iv) A bank or other lender may be named as an irrevocable designee in the initial tax credit certification or other document submitted thereafter by a motion picture production company to the office. As an irrevocable designee, a bank or other lender may elect to have the tax credits issued directly to it from the office, and in addition to the rights of a transferee may also elect to transfer the credits to the Department of Revenue in accordance with the provisions of Items (ii) and (iii) of this Subparagraph.

(v) The office shall not accept the transfer of motion picture investor tax credits from July 1, 2015 through June 30, 2016.

NOTE: Paragraph (C)(4)(f) as amended by Acts 2015, No. 144, §§1, 3, eff. Jan. 1, 2016, upon determination by the Commissioner of Administration and the Legislative Auditor that an Act or Acts were enacted in the 2015 R.S. sufficient to offset any tax increase provided for in the Acts of the 2015 R.S. over a five-year period.

(f)(i) Beginning on and after January 1, 2007, the motion picture production company that earned the motion picture production tax credits may transfer the credits to the office for seventy-two percent of the face value of the credits. Beginning January 1, 2009, and every second year thereafter, the percent of the face value of the tax credits allowed for transferring credits to the office shall increase two percent until the percentage reaches eighty percent.

(ii) For projects which receive initial certification on and after July 1, 2009, the motion picture production company that earned the motion picture production tax credits pursuant to such certification or the company's irrevocable designee, as provided for in Item (iv) of this Subparagraph, may transfer the credits to the Department of Revenue for eighty-five percent of the face value of the credits in accordance with the procedures and requirements of Item (iii) of this Subparagraph.

(iii) The Department of Revenue may require the transferor to submit such additional information as may be necessary to administer the provisions of this Section. The secretary of the Department of Revenue shall make payment to the motion picture production company or its irrevocable designee in the amount to which he is entitled from the current collections of the taxes collected pursuant to Chapter 1 of Subtitle II, of this Title provided such tax credits are transferred to the Department of Revenue within one calendar year of certification.

(iv) A bank or other lender may be named as an irrevocable designee in the initial tax credit certification or other document submitted thereafter by a motion picture production company to the office. As an irrevocable designee, a bank or other lender may elect to have the tax credits issued directly to it from the office, and in addition to the rights of a transferee may also elect to transfer the credits to the Department of Revenue in accordance with the provisions of Items (ii) and (iii) of this Subparagraph.

(v) The office shall not accept the transfer of motion picture investor tax credits from July 1, 2015 through June 30, 2016.

(5) The transferee shall apply such credits in the same manner and against the same taxes as the taxpayer originally awarded the credit.

(6) Notwithstanding any other provision of law, on or after January 1, 2006, a state-certified production which receives tax credits pursuant to the provisions of this Chapter shall not be eligible to receive the rebates provided for in R.S. 51:2451 through 2461 in connection with the activity for which the tax credits were received.

(7)(a)(i) Any person selling or brokering tax credits issued pursuant to this Section on behalf of an investor shall meet the following qualifications:

(aa) The person has no prior conviction for any matter related to taxes, tax credits, or fraud.

(bb) No member of the person's immediate family or spouse's immediate family, as defined in R.S. 42:1102(13), is employed by the Department of Revenue or the Department of Economic Development.

(cc) The person has not been employed by the office of entertainment industry development in the last two years.

(ii) The Department of Revenue may promulgate rules as provided for in the Administrative Procedure Act to ensure that an applicant for the registry is qualified pursuant to Item (i) of this Subparagraph. The rules shall specifically require that any applicant for registration shall undergo a criminal history background examination by the Louisiana Bureau of Criminal Identification and Information as provided for in R.S. 15:587(A)(1)(h) at the expense of the applicant.

(iii) If qualified, the person shall be included in a Public Registry of Motion Picture Investor Tax Credit Brokers to be created and maintained by the Department of Revenue.

(iv) The Department of Revenue shall provide that an updated list of those eligible to sell or broker tax credits is available to the public and is maintained on its website.

(b) No person shall sell or broker tax credits pursuant to this Section without first being qualified by and registering with the Department of Revenue. Failure to qualify and register with the Department of Revenue prior to selling or brokering tax credits issued pursuant to this Section shall be punishable by a fine of not more than ten thousand dollars or imprisonment at hard labor for not more than five years, or both. In addition to the foregoing penalties, a person convicted under the provisions of this Subparagraph shall be ordered to make full restitution to any person who has suffered a financial loss as a result of this offense. If a person ordered to make restitution is found to be indigent and therefore unable to make restitution in full at the time of conviction, the court shall order a periodic payment plan consistent with the person's ability to pay.

D. Certification and administration.

(1)(a) The secretary of the Department of Economic Development and the office shall determine through the promulgation of rules the minimum criteria that a project must meet in order to qualify according to this Section. The secretary, the office, and the division of administration shall determine through the promulgation of rules the minimum criteria that a project must meet in order to qualify according to this Section.

(b) The secretary, the office, and the division of administration shall determine, through the promulgation of rules, an appeals process in the event that an application for or the certification of motion picture production tax credit is denied. The office shall promptly provide written notice of such denial to the Senate Committee on Revenue and Fiscal Affairs and the House Committee on Ways and Means.

(c) In addition, these rules shall be approved by the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs in accordance with the provisions of the Administrative Procedure Act.

(d) When determining which productions may qualify, the office and the secretary of the Department of Economic Development shall take the following factors into consideration:

(i) The impact of the production on the immediate and long-term objectives of this Section.

(ii) The impact of the production on the employment of Louisiana residents.

(iii) The impact of the production on the overall economy of the state.

(iv) Conviction for a criminal offense as an incident to obtaining or attempting to obtain motion picture investor tax credits.

(2)(a) Application. An applicant for the motion picture investor credit shall submit an application for initial certification to the office and the secretary of the Department of Economic Development that includes the following information:

(i) For state-certified productions the application shall include:

(aa) The multi-market commercial distribution plan.

(bb) A preliminary budget including estimated Louisiana payroll and estimated base investment.

(cc) The script, including a synopsis.

(dd) A list of the principal creative elements, including the cast, producer, and director.

(ee) A statement that the production will qualify as a state-certified production.

(ff) Estimated start and completion dates.

(b) If the application is incomplete, additional information may be requested prior to further action by the office or the secretary of the Department of Economic Development. An application fee shall be submitted with the application in accordance with R.S. 36:104.

(c)(i) The office shall directly engage and assign a qualified accountant to prepare a production expenditure verification report on an applicant's cost report on production expenditure. The applicant shall be responsible for payment of the production expenditure verification report fee in accordance with R.S. 36:104.1, and shall make all records related to the tax credit application available to the department and the accountant.

NOTE: Item (D)(2)(c)(i) as amended by Acts 2015, No. 141, §1, effective Jan. 1, 2016, upon determination by the Commissioner of Administration and the Legislative Auditor that an Act or Acts were enacted in the 2015 R.S. sufficient to offset any tax increase provided for in the Acts of the 2015 R.S. over a five-year period.

(c)(i) In order to protect the integrity of the motion picture investor tax credit program by ensuring that tax credits are certified only for eligible expenditures and to provide for uniformity in expenditure verification reporting, the department shall directly engage and assign an independent certified public accountant, hereinafter referred to as "CPA", to prepare, for the department, the required production expenditure verification report on a tax credit applicant's cost report of expenditures or claims. The applicant shall be responsible for and assessed any production expenditure verification report fee which may be required by law, including any up-front deposit of the fee. For purposes of the report, the applicant shall make all records related to the tax credit application available to the CPA.

(ii) The applicant will be assessed the department's actual cost for the production expenditure verification report fee. The maximum fee for the report shall be fifteen thousand dollars for verification of a cost report reflecting qualified production expenditures between three hundred thousand dollars and twenty-five million dollars, and the maximum fee shall be twenty-five thousand dollars for verification of a cost report reflecting qualified production expenditures in excess of twenty-five million dollars.

(iii) At the time of application, the applicant shall submit a deposit of the production expenditure verification report fee of seven thousand five hundred dollars for a production with qualified expenditures projected to be between three hundred thousand dollars and twenty-five million dollars, and a deposit of fifteen thousand dollars for those projected to be in excess of twenty-five million dollars.

(d) The office and the secretary shall submit their initial certification or written denial of a project as a state-certified production to investors and to the secretary of the Department of Revenue indicating the total base investment which shall be expended in the state on the state-certified production within sixty days of their receipt of all required information. The initial certification shall include a unique identifying number for each state-certified production.

(e)(i) Upon project completion or at any time after project costs are deemed final by the motion picture production company or applicant, the applicant shall make a request to the office to proceed to final certification by submitting to the office a cost report of production expenditures to be formatted in accordance with instructions of the office. The applicant shall make all records related to the cost report available for inspection by the office and the qualified accountant selected by the office to prepare the production expenditure verification report. After review and investigation of the cost report, the accountant shall submit to the office and the secretary a production expenditure verification report. The office and the secretary shall review the production expenditure verification report and may require additional information needed to make a determination. Within one hundred twenty days of the receipt of the production expenditure verification report and all required supporting information, the office and the secretary shall issue a tax credit certification letter indicating the amount of tax credits certified for the state-certified production to the investors for all qualifying expenditures verified by the office. Any expenditures for which tax credits were neither denied nor certified due to insufficient information or other issues, the office and secretary shall diligently work to resolve the outstanding issues in a timely manner, and the office and secretary may subsequently issue a supplemental tax credit certification at the time of such resolution.

NOTE: Item (D)(2)(e)(i) pursuant to Acts 2015, No. 129, §1, effective Jan. 1, 2016. See also Acts 2015, No. 144, §1, effective Jan. 1, 2016, upon determination by the Commissioner of Administration and the Legislative Auditor that an Act or Acts were enacted in the 2015 R.S. sufficient to offset any tax increase provided for in the Acts of the 2015 R.S. over a five-year period.

(e)(i) No later than six months after the expiration of the initial certification period for the applicable state-certified production, a state-certified motion picture production company applicant shall make a request to the office to proceed to final certification by submitting to the office a cost report of production expenditures to be formatted in accordance with instructions of the office. The applicant shall make all records related to the cost report available for inspection by the office and the qualified accountant selected by the office to prepare the production expenditure verification report, after which time all such claims to tax credits shall be deemed waived. After review and investigation of the cost report, the accountant shall submit to the office and the secretary a production expenditure verification report. The office and the secretary shall review the production expenditure verification report and may require additional information needed to make a determination as to final certification of all tax credits for that production. Within one hundred twenty days of the receipt of the production expenditure verification report and all required supporting information, the office and the secretary shall issue a tax credit certification letter indicating the amount of tax credits certified for the state-certified production to the applicant for all qualifying expenditures verified by the office. Any expenditures for which tax credits were neither denied nor certified due to insufficient information or other issues, the office and secretary shall diligently work to resolve the outstanding issues in a timely manner, and the office and secretary may subsequently issue a supplemental tax credit certification at the time of such resolution.

NOTE: Item (D)(2)(e)(i) as amended by Acts 2015, No. 141, §1, effective Jan. 1, 2016, upon determination by the Commissioner of Administration and the Legislative Auditor that an Act or Acts were enacted in the 2015 R.S. sufficient to offset any tax increase provided for in the Acts of the 2015 R.S. over a five-year period.

(e)(i) Upon project completion or at any time after project costs are deemed final by the motion picture production company or applicant, the applicant shall make a request to the office to proceed to final certification by submitting to the office a cost report of production expenditures to be formatted in accordance with instructions of the office promulgated in compliance with the Administrative Procedure Act. The applicant shall make all records related to the cost report available for inspection by the office and the qualified accountant selected by the office to prepare the production expenditure verification report. After review and investigation of the cost report, and after two levels of review within a CPA firm or a second review through a cooperative endeavor with another CPA, the accountant shall submit to the office, the secretary, and the motion picture production company or motion picture investor tax credit applicant a production expenditure verification report and the affidavit required by Subparagraph (g) of this Paragraph. The office and the secretary shall review the production expenditure verification report and may require additional information needed to make a determination. Within one hundred twenty days of the receipt of the production expenditure verification report and all required supporting information, the office and the secretary shall issue a tax credit certification letter indicating the amount of tax credits certified for the state-certified production to the investors for all qualifying expenditures verified by the office. Any expenditures for which tax credits were neither denied nor certified due to insufficient information or other issues, the office and secretary shall diligently work to resolve the outstanding issues in a timely manner, and the office and secretary may subsequently issue a supplemental tax credit certification at the time of such resolution.

NOTE: Item (D)(2)(e)(ii) eff. until Jan. 1, 2016, upon determination by the Commissioner of Administration and the Legislative Auditor that an Act or Acts were enacted in the 2015 R.S. sufficient to offset any tax increase provided for in the Acts of the 2015 R.S. over a five-year period. See Acts 2015, No. 141, §4.

(ii) The department may request an additional production expenditure verification report of the expenditures submitted by the motion picture production company with the cost of the additional report paid by the motion picture production company. The motion picture production company may submit an amended cost report of production expenditures if additional expenditures are incurred or discovered after the approval of the initial production expenditure verification report issued pursuant to Item (i) of this Subparagraph, and the office and secretary may issue a supplemental tax credit certification if so warranted.

NOTE: Item (D)(2)(e)(ii) as amended by Acts 2015, No. 141, §§1, 4, eff. Jan. 1, 2016, upon determination by the Commissioner of Administration and the Legislative Auditor that an Act or Acts were enacted in the 2015 R.S. sufficient to offset any tax increase provided for in the Acts of the 2015 R.S. over a five-year period.

(ii) The department may request an additional production expenditure verification report of the expenditures submitted by the motion picture production company with the cost of the additional report paid by the motion picture production company. The motion picture production company may submit an amended cost report of production expenditures if additional expenditures are incurred or discovered after the submission of the initial production expenditure verification report issued pursuant to Item (i) of this Subparagraph, and the office and secretary may issue a supplemental tax credit certification if so warranted.

(iii) Only expenditures made during the initial certification period shall earn credits.

(f) In addition to the requirements of Subparagraph (e) of this Paragraph, prior to any final certification of a state-certified production or infrastructure project, the motion picture production company or infrastructure project applicant shall submit to the office a notarized statement demonstrating conformity with, and agreeing to, the following:

(i) To pay all undisputed legal obligations the film production company has incurred in Louisiana.

(ii) To publish, at completion of principal photography, a notice at least once a week for three consecutive weeks in local newspapers in regions where filming has taken place in order to notify the public of the need to file creditor claims against the film production company by a specified date.

(iii) That the outstanding obligations are not waived should a creditor fail to file by the specified date.

(iv) To delay filing a claim for the film production tax credit until the office delivers written notification to the secretary of the Department of Revenue that the film production company has fulfilled all requirements for the credit.

NOTE: Subparagraphs (D)(2)(g) and (h) as enacted by Acts 2015, No. 141, §§1, 4, eff. Jan. 1, 2016, upon receipt of written notification from the Commissioner of Administration and the Legislative Auditor that an Act or Acts were enacted in the 2015 R.S. sufficient to offset any tax increase provided for in the Acts of the 2015 R.S. over a five-year period.

(g) In addition to any other requirements of this Paragraph, the production expenditure verification report shall include information concerning the total number of people who were paid salary, wages, benefits, and other compensation in the production which was included as payroll for which a credit was claimed and the number of those who were Louisiana residents.

(h)(i) In addition to any other requirements of this Paragraph, the production expenditure verification report shall include a sworn affidavit by the individual responsible for providing the accounts, documents, records and any other information necessary to the accountant charged with preparing and filing the production expenditure verification report that such accounts, documents, records, and other information were true and correct; and that all related party transactions were accurately reported in accordance with Paragraph (9) of this Subsection; all to the best of the affiant's knowledge, information, and belief.

(ii) Any false statement under oath contained in the affidavit required by this Subparagraph shall constitute perjury and shall be punished as provided by R.S. 14:123(C)(4).

(3) The secretary of the Department of Revenue, in consultation with the office and the secretary of the Department of Economic Development shall promulgate such rules and regulations as are necessary to carry out the intent and purposes of this Section in accordance with the general guidelines provided herein.

(4) Any taxpayer applying for the credit shall be required to reimburse the office for any audits required in relation to granting the credit.

(5)(a) A motion picture production company applying for a tax credit based upon payroll for any individuals must remit a schedule to the Department of Revenue, in a machine-sensible format approved by the secretary of the Department of Revenue, that includes the following information:

(i) Name, address, and taxpayer identification number of the loan-out company or other entity, if any.

(ii) Identification of entity type: C Corporation, S Corporation, Limited Liability Company, or other entity type with tax type specified, if applicable.

(iii) Name, address, and social security number of the payee.

(iv) An affirmative statement of whether or not the production company is a related party to the loan-out company or other entity, and if so, provision of an affidavit stating under penalty of perjury that the transaction is valued at the same value that an unrelated party would value the same transaction. If the production company is a related party to the loan-out company, the schedule shall also include all of the following information:

(aa) The ownership structure of the loan-out company or other entity.

(bb) An estimate amount of what the loan-out company or other entity will pay the payee.

(b) The secretary of the Department of Revenue shall, for purposes of administering the reporting provisions required under this Subsection, collect an administrative fee in the amount of two hundred dollars per motion picture production for which reports and payroll withholding information are mandated.

(c) Such information shall be verified by the office through the use of information which may be provided to them upon request by the office from the Louisiana Workforce Commission or the Department of Revenue.

(6) Reports.

(a) With input from the Legislative Fiscal Office, the office shall prepare a written report to be submitted to the Senate Committee on Revenue and Fiscal Affairs and the House of Representatives Committee on Ways and Means no less than sixty days prior to the start of the Regular Session of the Legislature in 2007, and every second year thereafter. The report shall include the overall impact of the tax credits, the amount of the tax credits issued, the number of net new jobs created, the amount of Louisiana payroll created, the economic impact of the tax credits and film industry, and any other factors that describe the impact of the program.

(b) The department shall include in its annual report detailing the alternative marketing opportunities it has approved in the most recently ended calendar year for tax credits earned for productions which employed an alternative marketing opportunity in lieu of a Louisiana promotional graphic, as provided in Item (C)(l)(i) of this Section. The report shall be provided annually on or before the first day of February to each member of the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs. The report shall include but not be limited to the following:

(i) The goals and strategy behind each alternative marketing opportunity approved for state-certified productions.

(ii) The names of all motion picture production companies approved by the office to provide alternative marketing opportunities.

(iii) The estimated value to the state of each approved alternative marketing opportunity compared to the estimated value of a Louisiana promotional graphic.

(iv) The names of all motion picture production companies who chose to include a Louisiana promotional graphic instead of offering the state an alternative marketing opportunity.

(7) The Department of Economic Development may request an additional audit of the expenditures submitted by the motion picture production company at the cost of the motion picture production company.

(8) Repealed by Acts 2015, No. 417, §2, eff. July 1, 2015.

NOTE: Paragraph (D)(9) eff. until Jan. 1, 2016. See Acts 2015, No. 141, §4.

(9) It is recognized that, while legitimate related party transactions often occur as production expenditures, some related party transactions may be conducted in such a manner as to abuse the purpose and intent of the program. The secretary of the Department of Economic Development and the office shall promulgate rules regarding related party transactions in accordance with the Administrative Procedure Act.

NOTE: Paragraph (D)(9) as amended by Acts 2015, No. 141, §§1, 4, eff. Jan. 1, 2016, upon receipt of written notification from the Commissioner of Administration and the Legislative Auditor that an Act or Acts were enacted in the 2015 R.S. sufficient to offset any tax increase provided for in the Acts of the 2015 R.S. over a five-year period.

(9)(a) It is recognized that, while legitimate related party transactions often occur as production expenditures, some related party transactions may be conducted in such a manner as to abuse the purpose and intent of the program. Therefore, the production expenditure verification report required by Subparagraph (D)(2)(d) of this Section shall verify that all related party transactions have been disclosed and explained, and that the production accounts include all of the following:

(i) The name of the related party.

(ii) The nature of the relationship between the related party and the motion picture production company.

(iii) The nature of the transaction.

(iv) The amount of the transaction.

(v) The capture and reporting of the functional expense classifications of related party transactions and an explanation of how each is a legitimate project expenditure, including reporting of labor and facility/equipment charge rates related to production company personnel and facility and equipment used in the production of the state-certified production.

(b) Tax credits certified for goods and services provided by related parties to a state-certified production shall be further limited as follows:

(i) Qualifying production expenditures for Above the Line, or "ATL", services provided by related parties shall be limited to twelve percent of total Louisiana production expenditures.

(ii) Qualifying production expenditures for Below the Line, or "BTL", services provided by a related party shall be limited to the actual compensation including the value of employer-funded benefits paid by the related party to its employee or employees who are actually performing the service, allocated to the production on an hourly basis.

(iii)(aa) Qualifying production expenditures for goods and services such as equipment, supplies, studio rental, and visual effects packages provided by a related party shall be limited to fair market value as established through the related party's historic dealings with unrelated parties, or established by comparable transactions between other unrelated parties for substantially similar goods and services considering the geographic market and other pertinent variables.

(bb) If the fair market value cannot be established in the manner provided for in Subitem (aa) of this Item, qualifying production expenditures shall be limited to the internal cost recovery rate to be determined by dividing the actual acquisition cost plus ongoing maintenance and upgrade cost by anticipated utilization over the real useful life of the property. However, qualifying production expenditures for visual effects packages shall be limited to either the internal cost recovery rate or the actual compensation including the value of employer-funded benefits paid by the related party employer to its employee or employees actually performing the service, allocated to the production on an hourly basis as determined by the methodology selected and deemed most appropriate under the circumstances by the office.

(iv) No tax credits shall be earned or certified for expenditures for finance fees, interest, or payments of a similar nature paid to related parties, investors in the production, or any other entities which the office determines will gain financial rewards based upon sale or exploitation of the product or success in procuring distribution agreements unless such expenditures are for payments made to a Louisiana resident licensed insurance producer that has its principal place of business in this state as required by R.S. 22:1543, or to a Louisiana financial institution as defined in R.S. 6:2(8), or to a Louisiana Business and Industrial Development Company defined in and provided for in Chapter 39-B of Title 51 of the Louisiana Revised Statutes of 1950, R.S. 51:2386 et seq., that is regulated by the office of financial institutions and that has one or more offices in the state.

(c) The office may request and use additional information in determining the extent to which expenditures for related party transactions will be certified by requesting and obtaining documentation including but not limited to third-party contracts, notarized affidavits, tax records, W-2s, 1099s, and cancelled checks.

(d) Any related party transaction may be referred by the office and the secretary to the office of the state inspector general for further review to determine whether the transaction is in accord with the provisions of this Paragraph. The office of the state inspector general may make such further audit, examination, and investigation of all books and records and officers and employees of a movie production company earning, or of any entity or persons receiving, tax credits pursuant to this Section as are necessary to make the determination pursuant to any authority provided for in Part VI of Chapter 2 of Title 49 of the Louisiana Revised Statutes of 1950. The movie production companies, entities, and persons earning or receiving such credits are hereby deemed to consent to the audit, examination, and investigation and any reasonable fees associated with the examination and investigation as a condition of earning or receiving the tax credits.

(e) The secretary of the Department of Economic Development and the office shall promulgate rules regarding related party transactions in accordance with the Administrative Procedure Act.

E. Disallowance and recapture of credits.

(1) A bad faith holder may not transfer tax credits pursuant to any provision of Paragraph (C)(4) of this Section, nor claim tax credits pursuant to Paragraphs (C)(2) and (3) of this Section. A bad faith holder is a person who participated in material misrepresentation or fraudulent acts in connection with the certification of tax credits pursuant to this section, or who prior to or at the time of certification of such tax credits knew or reasonably should have known of such material misrepresentation or fraudulent acts, or a legal entity owned or controlled by such a person. Upon a determination of bad faith by the Department of Revenue such tax credits shall be deemed disallowed as to the bad faith holder.

(2) Tax credits previously transferred pursuant to Subparagraph (C)(4)(f) of this Section or claimed by a bad faith holder, but subsequently disallowed, may be recovered by the secretary of the Department of Revenue through any collection remedy authorized by R.S. 47:1561, plus interest and penalties provided by law for the delinquent payment of taxes, and the Department of Revenue may recapture any amounts and other damages from a bad faith holder using any collection remedy authorized by law.

(3) In the event tax credits obtained through material misrepresentation or fraudulent acts are claimed by a taxpayer who is not a bad faith holder, the Department of Revenue shall have the right of recourse against a bad faith holder as provided to a transferee pursuant to Subparagraph (C)(4)(e) of this Section.

(4) The provisions of this Subsection are in addition to and shall not limit the authority of the secretary of the Department of Revenue to assess or to collect under any other provision of law.

F. Prescription. Tax credits previously granted to a taxpayer, but later disallowed pursuant to the provisions of Subsection E of this Section, may be recovered by the secretary of the Department of Revenue through any collection remedy authorized by R.S. 47:1561 and initiated within the later of any of the following:

(1) Two years from December thirty-first in the year in which the tax credit was paid in accordance with Item (C)(4)(f)(ii) of this Section.

(2) Three years from December thirty-first of the year in which the taxes for the filing period were due.

(3) Three years from December thirty-first of the year in which the final tax credit certification letter was issued.

(4) The time period for which prescription has been extended, as provided by R.S. 47:1580.

G. Tax credits provided for in this Section shall not be considered entitlements, and the taxpayer shall bear the burden of clearly and unequivocally establishing eligibility for tax credits.

H. Audit reports for certification of expenditures for state-certified motion picture infrastructure program tax credits shall be submitted in accordance with the provisions of this Subsection.

(1) State-certified infrastructure project applicants may submit to the office on or before December 31, 2015, all requests and required documentation for final certification of all tax credits granted by this provision, after which time all such claims to tax credits shall be deemed waived.

(2) Any request shall be accompanied by an audit performed by an independent certified public accountant.

(3) The office, the secretary, and the division shall review the audit, and may require additional information needed to make a determination as to certification.

(4) The office may request an additional audit report of expenditures submitted by the state-certified motion picture infrastructure project applicant, with the cost of the additional report paid by the applicant.

(5) Within three hundred sixty-five days after receipt of the audit report and all required supporting information, or December 31, 2016, whichever occurs first, the office, the secretary, and the division shall issue a denial letter or a tax credit certification letter to the investors indicating the amount of tax credits certified for the state-certified infrastructure project for all qualifying expenditures verified by the office.

(6) Tax credits provided for in this Section shall not be considered entitlements, and the state-certified motion picture infrastructure applicant shall bear the burden of clearly and unequivocally establishing eligibility for tax credits.

(7) In the event that a request for final certification is denied, an applicant may appeal the decision in accordance with program rules.

(8) No motion picture infrastructure tax credits shall be certified after July 1, 2017.

I. Commencing no later than January 31, 2016, the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs shall review the credit authorized pursuant to the provisions of this Section to determine if the economic benefit provided by such credit outweigh the loss of revenue realized by the state as a result of awarding such credit. The House and Senate committees shall make a specific recommendation no later than March 1, 2017, to either continue the credit or to terminate the credit.

Acts 1992, No. 894, §1; Acts 1997, No. 658, §2; Acts 2002, 1st Ex. Sess., No. 6, §1, eff. July 1, 2002; Acts 2003, No. 551, §§3 and 6; Acts 2003, No. 1240, §3, eff. July 1, 2003; Acts 2004, 1st Ex. Sess., No. 7, §1, eff. March 25, 2004; Acts 2005, No. 456, §1; Acts 2007, No. 456, §2, eff. July 1, 2007; Acts 2009, No. 478, §1, eff. July 9, 2009; Acts 2009, No. 530, §1, eff. July 10, 2009; Acts 2010, No. 633, §2, eff. July 1, 2010; Acts 2013, No. 178, §1; Acts 2013, No. 418, §1, eff. June 21, 2013; Acts 2014, No. 646, §11, eff. July 1, 2014; Acts 2015, No. 129, §1, eff. Jan. 1, 2016;§2, eff. July 1, 2015; Acts 2015, No. 134, §1, eff. July 1, 2015; Acts 2015, No. 141, §1, special eff. date; Acts 2015, No. 142, §1, special eff. date; Acts 2015, No. 143, §1, special eff. date; Acts 2015, No. 144, §§1, 2, special eff. date; Acts 2015, No. 357, §1, eff. June 29, 2015; Acts 2015, No. 361, §2, eff. July 1, 2015; Acts 2015, No. 412, §2; Acts 2015, No. 417, §§1, 2, eff. July 1, 2015; Acts 2015, No. 425, §1; Acts 2015, No. 451, §2, eff. Jan. 1, 2016; Acts 2015, No. 452, §1, eff. July 1, 2015.

NOTE: See Acts 1992, No. 894, §2.

NOTE: Acts 2005, No. 456, §2, provides that the "Act shall become effective for taxable years beginning after December 31, 2005, and shall not apply to state-certified productions that have received an effective initial certification date that is prior to December 31, 2005. For state-certified infrastructure projects, this Act shall become effective on or after July 1, 2005."

NOTE: See Acts 2009, No. 530, §1, which was superceded by Acts 2009, No. 478, §1.

NOTE: See Acts 2015, Nos. 141, §2; 142, §2; 143, §2; 412, §3; 417, §3; 425, §2; and 451, §3, regarding applicability.

NOTE: See Acts 2016, No. 662, §2, regarding applicability.



RS 47:6008 - Tax credits for donations made to assist playgrounds in economically depressed areas

§6008. Tax credits for donations made to assist playgrounds in economically depressed areas

NOTE: Subsection A eff. until June 30, 2018. See Acts 2015, No. 125, §8.

A. There shall be allowed a credit against any Louisiana income or corporation franchise tax for qualified donations made to qualified playgrounds. The credit shall be an amount equal to the lesser of seven hundred twenty dollars or thirty-six one hundredths of the value of the cash, equipment, goods, or services donated. Any such credit shall be taken as a credit against the applicable tax or taxes only in the taxable period in which the donation is made. The total amount of the credits taken by any taxpayer during any taxable year shall not exceed one thousand dollars.

NOTE: Subsection A as enacted by Acts 2015, No. 125, §8, eff. July 1, 2018.

A. There shall be allowed a credit against any Louisiana income or corporation franchise tax for qualified donations made to qualified playgrounds. The credit shall be an amount equal to the lesser of one thousand dollars or one-half of the value of the cash, equipment, goods, or services donated. Any such credit shall be taken as a credit against the applicable tax or taxes only in the taxable period in which the donation is made. The total amount of the credits taken by any taxpayer during any taxable year shall not exceed one thousand dollars.

B.(1) The term "qualified donation" shall mean a donation made to a qualified playground to assist in the construction, operation, use, or maintenance of the playground. The term "qualified donation" shall also mean a donation made to assist in the development, implementation, or sponsoring of recreational, educational, or health-related programs or events for the benefit of the children served by the qualified playground regardless of whether the donation is made directly to the qualified playground, to the qualified playground's volunteer organization or booster club, or to a nonprofit corporation whose chartered purpose is to provide assistance to the qualified playground. Any such donation may be in the form of cash or the donation of equipment, goods, or services.

(2) The term "qualified playground" shall mean a playground, recreational facility, or park owned or operated by the state or a political subdivision or by a community or volunteer organization or nonprofit corporation and which is eligible to receive any funds under the community development block grant (CDBG) program of the United States Department of Housing and Urban Development.

C. The secretary of the Department of Revenue shall promulgate such rules and regulations as may be deemed necessary to carry out the purposes of this Section.

D. Commencing no later than January 31, 2016, the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs shall review the credit authorized pursuant to the provisions of this Section to determine if the economic benefit provided by such credit outweighs the loss of revenue realized by the state as a result of awarding such credit. The House and Senate committees shall make a specific recommendation no later than March 1, 2017, to either continue the credit or to terminate the credit.

Acts 1992, No. 898, §1, eff. for taxable periods beginning after Dec. 31, 1992; Acts 1997, No. 658, §2; Acts 2002, No. 11, §1, eff. for all taxable periods beginning after Dec. 31, 2002; Acts 2015, No. 125, §2, eff. July 1, 2015; §5, eff. July 1, 2018; Acts 2015, No. 357, §1, eff. June 29, 2015.

NOTE: See Acts 2005, No. 405, relative to intent.

NOTE: See Acts 2015, No. 125, §7, regarding applicability.

NOTE: See Acts 2016, 1st Ex. Sess., No. 29, §2, regarding effectiveness.



RS 47:6009 - Louisiana Basic Skills Training Tax Credit

§6009. Louisiana Basic Skills Training Tax Credit

A. Purpose. The legislature of the state of Louisiana hereby finds and declares that the health, safety, and welfare of the people of this state are directly and significantly impacted by the jobs and employment opportunities created and retained within the state. The willingness and ability of business and industry to create and retain jobs is, in turn, dependent to a great extent on the educational attainment and basic skills levels of the Louisiana workforce. With changing work methods, advanced technologies, and an increasingly competitive global economy, it is imperative that Louisiana workers possess needed basic reading and mathematical skills and knowledge and be more productive contributors to enhancing the viability and economic success of their employing companies. It is, therefore, declared to be the purpose of this Section to stimulate both increased worker trainability and productivity and business and industrial growth and development through the provisions of a tax credit which supports and encourages employee basic skills training.

B. Definitions. For the purposes of this Section, the following terms shall have the meanings hereinafter ascribed to them, unless the context clearly indicates otherwise:

(1) "Accredited education agency" means any public school board or system, public technical institute, or public or regionally accredited independent institution of higher education.

(2) "Basic skills training" means any employer-paid training which enhances reading, writing, or mathematical skills, at least to the twelfth grade level, of employees who are unable to function effectively on the job due to deficiencies in the aforementioned skills areas, who are not promotable for these same reasons, or who may be displaced because their skill deficiencies inhibit their trainability in new work methods and technologies.

(3) "Post-course evaluation" means completion of a California Achievement Test or a similarly recognized reliable and valid testing instrument to determine the grade-level equivalent achievement levels of a basic skills training program participant in the subject areas of reading and mathematics following, or upon, completion of a basic skills training program.

(4) "Precourse evaluation" means completion of a California Achievement Test or a similarly recognized reliable and valid testing instrument to determine the grade-level equivalent achievement levels of a basic skills training program participant in the subject areas of reading and mathematics prior to beginning a basic skills training program.

C. Criteria. To be eligible to receive the tax credits provided under this Section, these criteria must be met:

(1) Participants must be full-time employees of a Louisiana business or industry who are voluntarily participating in the basic skills course provided for in this Section. No credit shall be allowed if employees are required to participate in the course as a condition of their employment.

(2) Participants must be Louisiana residents.

(3) Prior to beginning a basic skills training program provided by an accredited education agency, participants must complete a precourse evaluation performed by such an agency and must have grade-equivalent achievement levels below the twelfth grade level in one of the two subject areas of reading and mathematics.

(4) Upon completion of the above-identified basic skills training program, participants must complete a post-course evaluation performed by an accredited public education agency and must demonstrate at least three years grade level growth in reading and mathematics.

NOTE: Paragraph (D)(1) eff. until June 30, 2018. See Acts 2015, No. 125, §8.

D. Tax credits. (1) Any Louisiana business or industry which satisfies the criteria provided for herein shall, with submission of proper and complete applications, receive a one hundred eighty dollar tax credit per participating employee, with the total of all such basic skills training tax credits not to exceed twenty-one thousand six hundred dollars for any such single business or industry enterprise in a particular tax year. This tax credit may be applied to any state income tax liability or any state corporation franchise tax liability and, if the entire credit cannot be used in the year earned, the remainder may be applied against income tax or corporation franchise tax liabilities for the succeeding two tax years, or until the entire credit is used, whichever occurs first.

NOTE: Paragraph (D)(1) as enacted by Acts 2015, No. 125, §8, eff. July 1, 2018.

D. Tax credits. (1) Any Louisiana business or industry which satisfies the criteria provided for herein shall, with submission of proper and complete applications, receive a two hundred fifty dollar tax credit per participating employee, with the total of all such basic skills training tax credits not to exceed thirty thousand dollars for any such single business or industry enterprise in a particular tax year. This tax credit may be applied to any state income tax liability or any state corporation franchise tax liability and, if the entire credit cannot be used in the year earned, the remainder may be applied against income tax or corporation franchise tax liabilities for the succeeding two tax years, or until the entire credit is used, whichever occurs first.

(2) The tax credits provided for herein shall not be used by any business enterprise or corporation other than the business enterprise actually qualifying for the credits. The basic skills training tax credits as authorized in this Section shall be in addition to all other tax credits granted by the state of Louisiana.

E. Administration. The Louisiana Department of Education, in cooperation with the Department of Revenue, shall administer the provisions of this Section and shall have the following powers and duties in addition to those set forth in other laws of this state:

(1) To promulgate rules and regulations to effectuate this Section, in accordance with the Administrative Procedure Act.

(2) To monitor the implementation and operation of this Section.

(3) To submit an annual written report evaluating the effectiveness of this tax credit training program and offering, and if deemed necessary and appropriate, suggestions for legislation to the governor and the legislature no later than the first day of March of each year.

F. Commencing no later than January 31, 2016, the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs shall review the credit authorized pursuant to the provisions of this Section to determine if the economic benefit provided by such credit outweighs the loss of revenue realized by the state as a result of awarding such credit. The House and Senate committees shall make a specific recommendation no later than March 1, 2017, to either continue the credit or to terminate the credit.

Acts 1992, No. 1098, §1, eff. July 1, 1993; Acts 1997, No. 658, §2; Acts 2015, No. 125, §2, eff. July 1, 2015; §5, eff. July 1, 2018; Acts 2015, No. 357, §1, eff. June 29, 2015.

NOTE: See Acts 2015, No. 125, §7, regarding applicability.

NOTE: See Acts 2016, 1st Ex. Sess., No. 29, §2, regarding effectiveness.



RS 47:6010 - Repealed by Acts 2015, No. 357, §2, eff. June 29, 2015.

§6010. Repealed by Acts 2015, No. 357, §2, eff. June 29, 2015.



RS 47:6011 - Terminated June 30, 2000. See Acts 1996, No. 10, 2, and Acts 1998, No. 16, 1.

§6011. Terminated June 30, 2000. See Acts 1996, No. 10, §2, and Acts 1998, No. 16, §1.



RS 47:6012 - Employer tax credits for donations of materials, equipment, advisors, or instructors

§6012. Employer tax credits for donations of materials, equipment, advisors, or instructors

A. The intent of this Section is to provide an incentive for employers within the state to donate materials, equipment, or instructors to public training providers, secondary and postsecondary vocational-technical schools, apprenticeship program registered with the Louisiana Workforce Commission, or community colleges to assist in the development of training programs designed to meet industry needs.

NOTE: Subsection B eff. until June 30, 2018. See Acts 2015, No. 125, §8.

B. There shall be a credit against any Louisiana income or corporation franchise tax for the donation of the latest technology available in materials, equipment, or instructors made to public training providers, secondary and postsecondary vocational-technical schools, apprenticeship program registered with the Louisiana Workforce Commission, or community colleges within the state. The credit shall be an amount equal to thirty-six one hundredths of the value of the donated materials, equipment, or services rendered by the instructor. Any such credit shall be taken as a credit against the applicable tax or taxes in the taxable period in which the donation was made. This tax credit, when combined with all other applicable tax credits, shall not exceed twenty percent of the employer's tax liability for any taxable year.

NOTE: Subsection B as enacted by Acts 2015, No. 125, §8, eff. July 1, 2018.

B. There shall be a credit against any Louisiana income or corporation franchise tax for the donation of the latest technology available in materials, equipment, or instructors made to public training providers, secondary and postsecondary vocational-technical schools, apprenticeship program registered with the Louisiana Workforce Commission, or community colleges within the state. The credit shall be an amount equal to one-half the value of the donated materials, equipment, or services rendered by the instructor. Any such credit shall be taken as a credit against the applicable tax or taxes in the taxable period in which the donation was made. This tax credit, when combined with all other applicable tax credits, shall not exceed twenty percent of the employer's tax liability for any taxable year.

C. The Department of Revenue in consultation with the Louisiana Workforce Commission shall promulgate such rules and regulations as may be necessary to facilitate implementation of this Section in accordance with the Administrative Procedure Act. Such rules and regulations shall include provisions regarding the definition of qualified donations and employers, the criteria for determining eligible public training providers, secondary and postsecondary vocational-technical schools, apprenticeship program registered with the Louisiana Workforce Commission, and community colleges, and the maximum allowable tax credit. The House Committee on Ways and Means, the Senate Committee on Revenue and Fiscal Affairs, the House Committee on Labor and Industrial Relations, and the Senate Committee on Labor and Industrial Relations shall have joint legislative oversight over the promulgation of said rules and regulations. Such rules and regulations shall be promulgated no later than January 1, 1999.

D. The provisions of this Section shall be effective for donations made after July 1, 1998.

E. The tax credit granted by the provisions of this Section shall terminate on January 1, 2001, unless reestablished prior thereto.

F. Commencing no later than January 31, 2016, the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs shall review the credit authorized pursuant to the provisions of this Section to determine if the economic benefit provided by such credit outweighs the loss of revenue realized by the state as a result of awarding such credit. The House and Senate committees shall make a specific recommendation no later than March 1, 2017, to either continue the credit or to terminate the credit.

Acts 1998, No. 30, §1, eff. June 24, 1998 ; Acts 2002, No. 11, §1, eff. for all taxable periods beginning after Dec. 31, 2002; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2015, No. 125, §2, eff. July 1, 2015; §5, eff. July 1, 2018; Acts 2015, No. 357, §1, eff. June 29, 2015.

NOTE: See Acts 2015, No. 125, §7, regarding applicability.

NOTE: See Acts 2016, 1st Ex. Sess., No. 29, §2, regarding effectiveness.



RS 47:6013 - Tax credits for donations made to public schools

§6013. Tax credits for donations made to public schools

NOTE: Subsection A eff. until June 30, 2018. See Acts 2015, No. 125, §8.

A. There shall be allowed a credit against the corporate income tax and the corporation franchise tax for qualified donations made to a public school. The credit shall be an amount equal to twenty-eight and eight tenths percent of the appraised value of the qualified donation. Any such credit shall be taken as a credit against the corporate income or corporation franchise tax for the taxable year in which the donation is made. The total of all such credits taken in a taxable year shall not exceed the total tax liability for that taxable year.

NOTE: Subsection A as enacted by Acts 2015, No. 125, §8, eff. July 1, 2018.

A. There shall be allowed a credit against the corporate income tax and the corporation franchise tax for qualified donations made to a public school. The credit shall be an amount equal to forty percent of the appraised value of the qualified donation. Any such credit shall be taken as a credit against the corporate income or corporation franchise tax for the taxable year in which the donation is made. The total of all such credits taken in a taxable year shall not exceed the total tax liability for that taxable year.

B. For purposes of this Section the following words have the following meanings:

(1) "Corporation" means any business entity authorized to do business in the state of Louisiana and subject to the state corporate income tax.

(2) "Public school" means a public elementary or secondary school.

(3) "Qualified donation" means a donation of immovable property purchased or otherwise acquired by a corporation and donated to a public school immediately adjacent or contiguous to such property.

C. The secretary of the Department of Revenue shall promulgate such rules and regulations as may be necessary to carry out the purposes of this Section.

D. Commencing no later than January 31, 2016, the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs shall review the credit authorized pursuant to the provisions of this Section to determine if the economic benefit provided by such credit outweighs the loss of revenue realized by the state as a result of awarding such credit. The House and Senate committees shall make a specific recommendation no later than March 1, 2017, to either continue the credit or to terminate the credit.

Acts 1998, No. 51, §1, eff. July 1, 1998; Acts 2015, No. 125, §2, eff. July 1, 2015; §5, eff. July 1, 2018; Acts 2015, No. 357, §1, eff. June 29, 2015.

NOTE: See Acts 2015, No. 125, §7, regarding applicability.

NOTE: See Acts 2016, 1st Ex. Sess., No. 29, §2, regarding effectiveness.



RS 47:6014 - Credit for property taxes paid by certain telephone companies; fund

§6014. Credit for property taxes paid by certain telephone companies; fund

A. Pursuant to the provisions of this Section, there shall be allowed a credit against Louisiana corporation or individual income taxes and Louisiana corporation franchise tax for, and in an amount equal to, forty percent of the aggregate ad valorem taxes paid to political subdivisions of this state after December 31, 2000, by a telephone company, as defined in R.S. 47:1851(Q), with respect to such telephone company's public service properties, as defined in R.S. 47:1851(M), which are assessed by the Louisiana Tax Commission at twenty-five percent of fair market value pursuant to R.S. 47:1854.

B. The credit allowed under this Section shall be applied against any Louisiana income or corporation franchise tax shown on a return filed by a person as defined in R.S. 47:2, entitled to such credit as determined under Subsection C of this Section for income or franchise tax years ending on or after December 31, 2001.

C. Notwithstanding any provision of law to the contrary, the following provisions shall apply with respect to the application of the credit established in Subsection A of this Section:

(1) The credit for ad valorem taxes paid by or on behalf of a corporation shall be applied against Louisiana corporation income and corporation franchise taxes of such corporation. However, any such credit allowable to any member of an affiliated group of corporations, as defined in Section 1504 of the Internal Revenue Code of 1986, as amended, shall be applied against Louisiana corporation income and corporation franchise taxes of such member and any other member of such affiliated group of corporations until the entire amount of the credit has been applied against such Louisiana corporation income taxes or corporation franchise taxes.

(2) The credit for taxes paid by an individual shall be applied against the Louisiana individual income tax.

(3) The credit for taxes paid by or on behalf of a corporation classified under Subchapter S of the Internal Revenue Code of 1986, as amended, as an S corporation shall be applied first against any Louisiana corporation income and corporation franchise taxes due by such S corporation, and the remainder of any such credit shall be allocated to the shareholder or shareholders of such S corporation in accordance with their respective interests and applied against the Louisiana income tax of such shareholder or shareholders of the S corporation.

(4) The credit for taxes paid by or on behalf of a partnership shall be allocated to the partners according to their distributive shares of partnership gross income and applied against any Louisiana income tax and corporation franchise tax liability of such partners.

(5) The credit for taxes paid by or on behalf of a limited liability company shall be allocated to the members according to their distributive shares of such limited liability company's gross income and applied against any Louisiana income tax and corporation franchise tax liability of such members; however, the credit for taxes paid by or on behalf of a limited liability company treated as a corporation for Louisiana income tax purposes may be applied against the Louisiana corporation income taxes of such limited liability company.

(6) The character of the credit for taxes paid by or on behalf of a partnership, S corporation, or limited liability company not treated as a corporation for Louisiana income tax purposes and allocated to the partners, shareholders, or members, respectively, of such partnership, S corporation, or limited liability company, shall be determined as if such credit were incurred by such partners, shareholders, or members, in the same manner as incurred by such partnership, S corporation, or limited liability company.

(7) The credit for taxes paid by an estate or trust shall be applied against the Louisiana income tax imposed on estates and trusts.

D. The excess, if any, of the credit allowed by this Section over the aggregate tax liabilities against which such allowable credit may be applied, as provided in this Section, shall constitute an overpayment, as defined in R.S. 47:1621(A), and the secretary shall make a refund of such overpayment from the current collections of the taxes imposed under Chapter 2 of Subtitle II of this Title, together with interest as provided in R.S. 47:1624. The right to a refund of any such overpayment shall not be subject to the requirements of R.S. 47:1621(B). Any such refund, together with interest thereon, shall be paid by the secretary within ninety days of receipt by the secretary of the return on which the credit allowed by this Section is claimed. Failure of the secretary to pay such refund, in whole or in part, shall entitle the aggrieved taxpayer to proceed with the remedies provided in R.S. 47:1625.

E.(1)(a) The avails of sales and use taxes imposed pursuant to R.S. 47:302, 321, and 331 attributable to the furnishing of interstate and international telecommunication services, as both those terms are defined in Chapter 2 of Subtitle II of this Title, shall be credited to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall deposit an amount of avails as determined pursuant to Subparagraph (b) of this Paragraph into a special fund which is hereby created and established in the state treasury and known as the "Telephone Company Property Assessment Relief Fund", hereinafter the "fund".

(b) The amount of such avails shall be determined by the secretary, by rule, using industry data as available at the time the fund was originally created, and as had been published by the Federal Communications Commission. The secretary shall adopt and promulgate such rule no later than March 1, 2006, and the rule shall be effective for tax periods starting on or after July 1, 2006.

(2) The monies in the fund shall be used solely and exclusively for the purpose of providing funds to pay the credits or refunds as provided in this Section. The treasurer shall annually transfer to the state general fund an amount equal to the credits taken and refunds issued pursuant to this Section.

(3) The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund. Interest earned on investment of monies in the fund shall be deposited in and credited to the fund. Unexpended and unencumbered monies in the fund at the close of each fiscal year shall remain in the fund.

(4) Notwithstanding any other provision of this Section to the contrary, in any fiscal year in which the balance in the fund which is available for appropriation, net of any credits previously allowed pursuant to this Section, does not equal or exceed the total amount of the credits taken for that fiscal year pursuant to this Section, the credits allowed in the succeeding fiscal year shall be proportionately reduced by the amount of the shortfall; however, any reduction may be carried forward to any succeeding fiscal year. The secretary shall determine the amount of any reductions required pursuant to this Subsection.

F. Commencing no later than January 31, 2016, the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs shall review the credit authorized pursuant to the provisions of this Section to determine if the economic benefit provided by such credit outweighs the loss of revenue realized by the state as a result of awarding such credit. The House and Senate committees shall make a specific recommendation no later than March 1, 2017, to either continue the credit or to terminate the credit.

Acts 2000, No. 22, §6, eff. June 15, 2000; Acts 2002, No. 11, §1, eff. for all taxable periods beginning after Dec. 31, 2002; Acts 2005, No. 266, §1, eff. July 1, 2005; Acts 2007, No. 358, §1, eff. Aug. 1, 2007; Acts 2015, No. 357, §1, eff. June 29, 2015.



RS 47:6015 - Research and development tax credit

§6015. Research and development tax credit

A. The Legislature of Louisiana hereby finds and declares that the health, safety, and welfare of the people of this state are dependent upon the continued encouragement, development, growth, and expansion of the private sector within the state. Therefore, it is declared to be the purpose of this Section to encourage new and continuing efforts to conduct research and development activities within this state.

B.(1) Any taxpayer who employs fifty or more persons and claims for the taxable year a federal income tax credit under 26 U.S.C. 41(a) for increasing research activities shall be allowed a tax credit to be applied against income and corporation franchise taxes due in the manner provided for in Subsection K of this Section.

(2) Any taxpayer who employs less than fifty persons and claims for the taxable year a federal income tax credit under 26 U.S.C. 41(a) for the taxable year, or meets the requirements of Subparagraph (3)(i) of this Subsection, shall be allowed a tax credit to be applied against income and corporation franchise taxes due in the manner provided for in Subsection K of this Section.

(3) Each taxpayer seeking the credits authorized in this Section shall apply to the Department of Economic Development for the credits. The taxpayer shall remit an application fee in accordance with R.S. 36:104. The application shall include all of the following:

(a) A federal income tax return and supporting documentation that shows the amount of the federal research credit for the same taxable year. If claiming the credit under Subsection D of this Section, the taxpayer shall also remit supporting documentation for the federal Small Business Innovation Research Grant.

(b) The total amount of qualified research expenses and the qualified research expenses in this state.

(c) The total number of persons employed in Louisiana by the taxpayer and the number of those persons employed in Louisiana directly engaged in research and development.

(d) The average wages of the persons employed in Louisiana not directly engaged in research and development and the average wages of the persons employed in Louisiana directly engaged in research and development.

(e) The average value of benefits received by all persons employed in Louisiana.

(f) The cost of health insurance coverage offered to all persons employed in Louisiana.

(g) At the department's request, the taxpayer shall provide federal income tax information related to the research and development credit. This information shall include but shall not be limited to IRS forms 8821 and 4506.

(h) Any other information required by the Department of Economic Development.

(i) A taxpayer who employs less than fifty employees may apply for credits without providing a federal income tax return as required by Subparagraph (a) of this Paragraph if all of the following criteria are met:

(i) The department shall engage and assign either a certified public accountant authorized to practice in the state of Louisiana or a tax attorney authorized to practice in the state of Louisiana to prepare and submit to the department an expenditure verification report on the taxpayer's claimed qualified research expenditures. The report shall be rendered based upon procedures and regulations developed by the department in accordance with the Administrative Procedure Act.

(aa) The taxpayer shall be responsible for payment of the expenditure verification report fee in accordance with R.S. 36:104.1, and shall make all records related to the tax credit application available to the certified public accountant or tax attorney selected by the department to prepare the expenditure verification report.

(bb) The taxpayer will be assessed the actual cost for the expenditure verification report fee. The maximum fee for the report shall be fifteen thousand dollars for verification of an application with claimed qualified research expenditures of up to one million dollars, and the maximum fee shall be twenty-five thousand dollars for verification of an application with claimed qualified research expenditures in excess of one million dollars.

(cc) At the time of application, the taxpayer shall submit a deposit of the expenditure verification report fee of seven thousand five hundred dollars for an application with claimed qualified research expenditures of up to one million dollars, and a deposit of fifteen thousand dollars for an application with claimed qualified research expenditures in excess of one million dollars.

(ii) The taxpayer provides all supporting documentation required by the department to show the amount of qualified research expenses for such taxable year.

(4) An expenditure verification report shall be required only for applicants with less than fifty employees that have not filed for federal research and development tax credit on IRS Form 6765-Credit for Increasing Research Activities or that are not applicants for either the Small Business Technology Transfer Program or the Small Business Innovation Research Program. Research and development tax credits shall be certified only upon the receipt and approval by the Department of Economic Development of an expenditure verification report as provided for in Item (3)(i)(i) of this Subsection.

(5) The Department of Economic Development shall approve or disapprove each application. No credits shall be granted to a taxpayer under this Section unless the credit is approved by the Department of Economic Development.

(6) The following types of businesses that do not have a pending or issued United States patent directly related to the qualified research expenditures claimed under this Section are ineligible to apply for or receive benefits under this Section, unless specifically invited by the secretary of the department to do so:

(a) Professional services firms as defined by departmental rule.

(b) Businesses primarily engaged in custom manufacturing and custom fabricating as defined by departmental rule.

C.(1) For purposes of determining the amount of the credit earned, an "entity" shall be determined by the total number of employees based on the aggregate of all affiliated companies.

(2) The amount of the credit authorized in this Section shall be equal to either:

(a) Eight percent of the difference, if any, of the Louisiana qualified research expenses for the taxable year minus the base amount, if the taxpayer is an entity that employs one hundred or more persons.

(b) Twenty percent of the difference, if any, of the Louisiana qualified research expenses for the taxable year minus the base amount, if the taxpayer is an entity that employs fifty to ninety-nine persons.

(c) Forty percent of the Louisiana qualified research expenses for the taxable year, if the taxpayer is an entity that employs less than fifty persons.

(3)(a) All entities taxed as corporations for Louisiana income or corporation franchise tax purposes shall claim any credit allowed under this Section on their corporation income and corporation franchise tax return.

(b) Individuals shall claim any credit allowed under this Section on their individual income tax return.

(c) Estates or trusts shall claim any credit allowed under this Section on their fiduciary income tax returns.

(d) Entities not taxed as corporations shall claim any credit allowed under this Section on the returns of the partners or members as follows:

(i) Corporate partners or members shall claim their share of the credit on their corporation income or corporation franchise tax returns.

(ii) Individual partners or members shall claim their share of the credit on their individual income tax returns.

(iii) Partners or members that are estates or trusts shall claim their share of the credit on their fiduciary income tax returns.

D. A taxpayer who receives a federal Small Business Innovation Research Grant as created by the Small Business Innovation Development Act of 1982 (P.L. 97-219), reauthorized by the Small Business Research and Development Enhancement Act (P.L. 102-564), and reauthorized again by the Small Business Reauthorization Act of 2000 (P.L. 106-554), shall be allowed a tax credit in an amount equal to forty percent of the award received during the tax year.

E. As used in this Section, the following terms shall have the meaning hereafter ascribed to them, unless the context clearly indicates otherwise:

(1) "Base amount" shall mean seventy percent of the average annual qualified research expenses within Louisiana during the three years preceding the taxable year.

(2) "Department" shall mean the Department of Economic Development.

(3) "Person" shall mean a natural person.

(4) "Qualified research expenses" and "qualified research" shall have the same meanings as those terms are defined in 26 U.S.C. §41, as amended.

F. The department shall administer the provisions of this Section and shall have the following powers and duties in addition to those granted by other laws of this state:

(1) To monitor the implementation and operation of this Section and conduct a continuing evaluation of the program.

(2) To assist any taxpayer in obtaining the benefits of any incentive or inducement program authorized by Louisiana law.

(3) To promulgate program rules and regulations in consultation with the secretary of the Department of Revenue, in accordance with the Administrative Procedure Act.

(4) To receive information from the Department of Revenue regarding the identity of the taxpayer and the amount of credit claimed for any credits claimed pursuant to this Section. Such information shall not be public record and shall be subject to the same prohibition of disclosure as in the possession of the Department of Revenue.

(5) To verify all relevant records and accounts of any taxpayer applying for credits provided for by this Section.

G.(1) Each year, prior to the issuance of credits, the department shall perform a detailed examination of at least ten percent of all applications received. The department shall select applications for examination based on one or more of the following: a random sampling of applications, the applicant's business sector, and other selection criteria as determined by the department.

(2) If a taxpayer's application is selected for examination, the taxpayer shall submit all supporting documentation required by the department. The department shall use this evidence to verify that the amount of the qualified research expenses incurred in Louisiana for the taxable year support the corresponding tax credit.

(3) Upon examination, the department will disallow any credits that are not substantiated by supporting documentation to include Internal Revenue Service documents.

(4) The applicant bears the burden of proving that its activities meet the definition of qualified research provided in 26 U.S.C. 41(d).

(5) Nothing in this Subsection shall preclude the department from examining a taxpayer's application for research and development credits after the issuance of credits. Credits disallowed following an examination conducted after the issuance of credits will be subject to recovery, recapture, or offset.

H.(1) Credits granted under this Section, but later disallowed in whole or in part, may be recovered by the secretary of the Department of Revenue from the taxpayer applicant through any collection remedy authorized by R.S. 47:1561 that is initiated within three years from December thirty-first of the year in which the credit was originally granted. The only interest that may be assessed and collected on these recovered credits is interest at a rate three percentage points above the rate provided in R.S. 9:3500(B)(1), which shall be computed from the original due date of the return on which the disallowed credit was taken.

(2) The provisions of this Subsection are in addition to and shall not limit the authority of the secretary of the Department of Revenue to assess or to collect under any other provision of law. This includes the disallowance of any disallowed credit claimed by a taxpayer who received the credit through purchase or through a distribution by an entity not taxed as a corporation.

I. A taxpayer shall not receive any other incentive administered by the Department of Economic Development for any expenditures for which the taxpayer has received a credit pursuant to this Section.

J. No credit shall be allowed pursuant to this Section for research expenditures incurred or Small Business Innovation Research Grant funds received after December 31, 2019.

K. If the amount of the credit authorized pursuant to Subsection A of this Section exceeds the amount of tax liability for the tax year, the excess credit may be carried forward as a credit against subsequent Louisiana income or corporation franchise tax liability for a period not to exceed five years.

L. Commencing no later than January 31, 2016, the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs shall review the credit authorized pursuant to the provisions of this Section to determine if the economic benefit provided by such credit outweighs the loss of revenue realized by the state as a result of awarding such credit. The House and Senate committees shall make a specific recommendation no later than March 1, 2017, to either continue the credit or to terminate the credit.

Acts 2002, 1st Ex. Sess., No. 9, §1, eff. for all income tax years beginning on or after Jan. 1, 2003, and franchise tax years beginning on or after Jan. 1, 2004; Acts 2005, No. 402, §1, eff. July 1, 2005; Acts 2009, No. 477, §1, eff. July 9, 2009; Acts 2011, No. 407, §1, eff. July 5, 2011; Acts 2013, No. 257, §1, eff. July 1, 2013, applicable to tax years beginning on or after Jan. 1, 2013; Acts 2015, No. 133, §1; Acts 2015, No. 357, §1, June 29, 2015; Acts 2015, No. 361, §2, eff. July 1, 2015; Acts 2015, No. 412, §2.

NOTE: Acts 2002, 1st Ex. Sess., No. 9 §2, provided that the Act would become null and void on Dec. 31, 2006. Acts 2009, No. 477, §2, deleted the termination language.

NOTE: See Acts 2011, No. 407, §3, relative to applicability.

NOTE: See Acts 2015, No. 133, §2, re: applicability.

NOTE: See Acts 2015, No. 412, §3, re: applicability.



RS 47:6016 - New markets tax credit

§6016. New markets tax credit

A. The legislature hereby finds and declares that the health, safety, and welfare of the people of the state are dependent upon the continued encouragement, development, growth, and expansion of the private sector within the state, especially increased access to capital in certain disadvantaged areas of the state. Therefore, it is hereby declared that the purpose of this Section is to encourage and attract private sector capital investment to such areas within the state.

B. As used in this Section, the following terms shall have the following meanings:

(1) "Adjusted purchase price" shall mean the product of:

(a) The amount paid to the issuer of a qualified equity investment for such qualified equity investment and which, in turn, has been invested in qualified low-income community investments.

(b) A fraction, the numerator of which is the dollar amount of qualified low-income community investments held by the issuer of the qualified equity investment in the state, determined as of the credit allowance date for which the calculation is made, and the denominator of which is the total dollar amount of qualified low-income community investments made by the issuer, determined as of the credit allowance date for which the calculation is made. For purposes of the initial credit allowance date only, the issuer of the qualified low-income community investment will be deemed to hold the amount of qualified low-income community investments, both in the state and outside the state, that the issuer projects in the applications for the qualified equity investment submitted pursuant to Subsection E of this Section. If the issuer of the qualified equity investment fails to make sufficient investments in the state to match such projections by the first anniversary of its credit allowance date, the state may disallow or recapture a portion of the credits from the holder of the qualified equity investment so that the credit earned for the initial credit allowance date reflects the actual investments made by the issuer.

(c)(i) The maximum amount of qualified low-income community investments that may be issued by a single business, on an aggregate basis with all of its affiliates, and be included in the calculation of the fraction described in R.S. 47:6016(B)(1)(b) for qualified equity investments issued after July 1, 2007, and before April 1, 2008, whether to one or more issuers of qualified equity investments, shall not exceed fifteen million dollars.

(ii) For qualified equity investments issued on or after April 1, 2008, and before December 1, 2009, the maximum amount of qualified low-income community investments that may be issued by a single business, on an aggregate basis with all of its affiliates, and be included in the calculation of the fraction described in R.S. 47:6016(B)(1)(b), whether to one or more issuers of qualified equity investments, shall not exceed five million dollars.

(iii) For qualified equity investments issued on or after December 1, 2009, the maximum amount of qualified low-income community investments that may be issued by a single business, on an aggregate basis with all of its affiliates, and be included in the calculation of the fraction described in R.S. 47:6016(B)(1)(b), whether to one or more issuers of qualified equity investments, shall not exceed seven million five hundred thousand dollars.

(iv) For qualified equity investments issued on or after April 1, 2008, the maximum amount of qualified low-income community investments that may be issued by a single business that are consistent with Department of Economic Development target industries shall not exceed fifteen million dollars. Target industries include but are not limited to the housing industry, the medical industry, and the industries referenced in R.S. 51:2453(2)(b)(i). The Department of Economic Development shall certify that qualified low-income investments are consistent with the target industries. The taxpayer shall include any Department of Economic Development certification with his application to the Department of Revenue for credits.

(aa) The Department of Economic Development shall grant or deny a request for certification as an investment consistent with the target industries no more than sixty days after receipt of the request.

(bb) If a request for certification is not denied within sixty days of the certified delivery date of the request, as evidenced by a receipt from the United States Postal Service or private delivery company, the request is deemed to be granted certifying the investment as consistent with the target industries.

(2) "Applicable percentage" means:

(a) For qualified equity investments issued to taxpayers prior to July 1, 2007:

(i) One percent for the first three credit allowance dates.

(ii) Two percent with respect to the remainder of the credit allowance dates.

(b) For qualified equity investments issued to taxpayers on and after July 1, 2007:

(i) Ten percent for the first two credit allowance dates.

(ii) Five percent with respect to the remainder of the credit allowance dates.

(3) "Credit allowance date" means with respect to any qualified equity investment the date on which such investment is initially made and the first two anniversaries of such date and with respect to qualified equity investments issued prior to July 1, 2007, the date on which the initial investment is made and the first six anniversaries of such date.

(4) "Qualified equity investment", "qualified low-income community investments", "qualified low-income community business" and "qualified business" shall have the same meaning given to them in Section 45D of the Internal Revenue Code, including otherwise qualified businesses located in any special GO Zone Targeted Population or similar census tracts approved as eligible for receipt of qualified low-income community investments under Section 45D of the Internal Revenue Code. No investment shall be considered a "qualified equity investment" unless it has also been designated as a "qualified equity investment" for the same amount and is eligible for tax credits according to the provisions of Section 45D of the Internal Revenue Code.

C. A natural or juridical person who holds a qualified equity investment which, in turn, has been invested in a qualified low-income community investment on a credit allowance date of such investment which occurs during the taxable year may claim a credit against the person's Louisiana income or corporation franchise tax for such taxable year equal to the applicable percentage of the adjusted purchase price paid to the issuer of such qualified equity investment for such investment which, in turn, has been invested in qualified low-income community investments for such credit allowance date.

D. The total of all such credits taken by any person under this Section shall not exceed such person's total combined income and corporation franchise tax liability for that taxable year. Any credits that are not used in the first taxable year eligible for use shall carry forward and be eligible for use in future taxable years for a period not to exceed ten years.

E.(1)(a) The aggregate amount of credit for all qualified equity investments issued to taxpayers before July 1, 2007, under this Section shall not exceed five million dollars, in the aggregate, annually.

(b) The aggregate amount of credit for all qualified equity investments issued to taxpayers on and after July 1, 2007, and before April 1, 2008, under this Section shall not exceed fifty million dollars in the aggregate over the life of the program.

(2)(a) The aggregate amount of credit for all qualified equity investments issued to taxpayers, on or after April 1, 2008, under this Section shall not exceed fifty million dollars in the aggregate over the life of the program, based upon the following schedule:

(i) A maximum of twenty-five million dollars of the total aggregate amount of credit shall be available for issuance during the period beginning April 1, 2008, and ending December 31, 2008.

(ii) A maximum of twelve million five hundred thousand dollars of the total aggregate amount of credit, plus any unissued credits from any prior taxable year, shall be available for issuance during the period beginning on January 1, 2009, and ending on November 30, 2009.

(iii) A maximum of twelve million five hundred thousand dollars of the total aggregate amount of credit, plus any unissued credits from any prior taxable year, shall be available for issuance during the period beginning on December 1, 2009, and ending on December 31, 2010.

(iv) For all taxable periods beginning on or after January 1, 2011, the only amount of credit allowable for issuance shall be the amount of unissued, disallowed, or recaptured credits from any prior taxable year.

(b) For purposes of this Subsection, the term "aggregate amount of credit" shall mean the sum of credits from all applicable credit allowance dates due to an investment.

(c) Qualified equity investments made after July 1, 2008, shall be eligible only for credits available for issuance during the period which includes the initial credit allowance date.

(3)(a) An application for a tax credit pursuant to this Section shall be submitted to the secretary on forms established by the secretary prior to the use of the credit, and the allocation of tax credits under this Section shall be on a first-come, first-served basis; however, all tax credit requests received on the same business day shall be treated as received at the same time, and if the aggregate amount of the tax credit requests received on a single business day exceed the total amount of available tax credits, tax credits shall be approved on a pro rata basis.

(b) The secretary shall review all applications for tax credits and provide a response to the applicant regarding the allocation no more than sixty days after receipt of an application. If a delay in the processing of the application is attributable to the applicant, the sixty-day time limit shall be suspended.

(4)(a) All entities taxed as corporations for Louisiana income tax and franchise tax purposes shall claim any credit allowed under this Section on their corporation income and franchise tax return.

(b) Individuals, estates, and trusts shall claim any credit allowed under this Section on their income tax return.

(c) Entities not taxed as corporations shall claim any credit allowed under this Section on the returns of the partners or members as follows:

(i) Corporate partners or members shall claim their share of the credit on their corporation income tax or franchise tax returns.

(ii) Individual partners or members shall claim their share of the credit on their individual income tax or franchise tax returns.

(iii) Partners or members that are estates or trusts shall claim their share of the credit on their fiduciary income tax returns.

(5) No credit issued on or after April 1, 2008, shall be claimed on a return due on or before December 31, 2008.

(6) No credit issued on or after December 1, 2009, shall be claimed on a return due on or before December 31, 2010.

F.(1) Any tax credits not previously claimed by any taxpayer against its income or franchise tax may be transferred or sold to another Louisiana taxpayer, subject to the following conditions:

(a) A single transfer or sale may involve one or more transferees. The transferee of the tax credits may transfer or sell such tax credits subject to the conditions of this Subsection.

(b) Transferors and transferees shall submit to the Department of Revenue, in writing, a notification of any transfer or sale of tax credits within ten business days after the transfer or sale of such tax credits. The notification shall include the transferor's tax credit balance prior to transfer, the transferor's remaining tax credit balance after transfer, all tax identification numbers for both transferor and transferee, the date of transfer, the amount transferred, a copy of the credit certificate, price paid by the transferee to the transferor, and any other information required by the Department of Revenue. The notification submitted shall include a processing fee of up to two hundred dollars per transferee.

(i) Failure to comply with this Paragraph will result in the disallowance of the tax credit until the taxpayers are in full compliance.

(ii) The transfer or sale of this credit does not extend the time in which the credit can be used. The carry forward period for credit that is transferred or sold begins on the date on which the credit was originally earned.

(iii) To the extent that the transferor did not have rights to claim or use the credit at the time of the transfer, the Department of Revenue shall either disallow the credit claimed by the transferee or recapture the credit from the transferee.

(2) The transferee shall apply such credits in the same manner and against the same taxes as the taxpayer originally awarded the credit.

G. If any amount of the federal tax credit available with respect to a qualified equity investment which is eligible for a credit under this Section is recaptured pursuant to the provisions of Section 45D of the Internal Revenue Code, the Department of Revenue shall have the right to recapture a portion of the credit granted with respect to such qualified equity investment under this Section. The percentage of the credit granted pursuant to this Section that may be recaptured shall be equal to the percentage of the total federal credit earned with respect to such qualified equity. In addition, if an issuer of a qualified equity investment that earned credits under this Section fails to maintain qualified low-income community investments in this state in an amount at least equal to the amount used in calculating the credits issued hereunder through all anniversaries of the credit allowance date of such qualified equity investment, the Department of Revenue shall have the right to recapture the credits granted with respect to such qualified equity investment under this Section.

H. The Department of Revenue shall promulgate such rules and regulations as may be necessary to carry out the purposes of this Section, including rules to facilitate the application for and transfer of credits earned pursuant to this Section. The Department of Economic Development shall promulgate such rules and regulations that may be necessary to identify targeted industries.

I. Tax credits shall be allowed for qualified equity investments which, in turn, have been invested in qualified low-income community investments until December 31, 2013.

Acts 2002, No. 66, §1, eff. Sept. 1, 2002; Acts 2005, No. 424, §1, eff. July 11, 2005; Acts 2005, 1st Ex. Sess., No. 58, §1, eff. Dec. 6, 2005; Acts 2007, No. 379, §1, eff. July 1, 2007; Acts 2008, 2nd Ex. Sess., No. 4, §1, eff. March 24, 2008; Acts 2009, No. 463, §1, eff. July 8, 2009; Acts 2013, No. 418, §1, eff. June 21, 2013.



RS 47:6016.1 - Louisiana New Markets Jobs Act; premium tax credit

§6016.1. Louisiana New Markets Jobs Act; premium tax credit

A. The provisions of this Section shall be known as and may be cited as the "Louisiana New Markets Jobs Act".

B. As used in this Section, the following words, terms, and phrases have the meaning ascribed to them unless a different meaning is clearly indicated by the context:

(1) "Applicable percentage" means fourteen percent for the first and second credit allowance dates and eight and one-half percent for the third and fourth credit allowance dates.

(2) "Credit allowance date" means, with respect to any qualified equity investment, the following:

(a) The date on which such investment is initially made.

(b) Each of the six anniversary dates of such date thereafter.

(3) "Department" means the Department of Revenue, unless otherwise noted.

(4) "Purchase price" means the amount paid to the issuer of a qualified equity investment for such qualified equity investment.

(5) "Qualified active low-income community business" has the meaning given such term in Section 45D of the Internal Revenue Code of 1986, as amended, and 26 CFR 1.45D-1.

(6) "Qualified community development entity" has the meaning given such term in Section 45D of the Internal Revenue Code of 1986, as amended; provided that such entity has entered into, for the current year or any prior year, an allocation agreement with the Community Development Financial Institutions Fund of the U.S. Department of the Treasury with respect to credits authorized by Section 45D of the Internal Revenue Code of 1986, as amended, which includes the state of Louisiana within the service area set forth in such allocation agreement. The term shall include qualified community development entities that are controlled by or under common control with any such qualified community development entity.

(7) "Qualified equity investment" means any equity investment in a qualified community development entity that meets each of the following criteria:

(a) Is acquired after August 1, 2013, at its original issuance solely in exchange for cash or, if not so acquired, was a qualified equity investment in the hands of a prior holder.

(b) Has at least one hundred percent of its cash purchase price used by the issuer to make qualified low-income community investments in qualified active low-income community businesses located in this state by the first anniversary of the initial credit allowance date.

(c) Is designated by the issuer as a qualified equity investment under this Paragraph and is certified by the department as not exceeding the limitation contained in Paragraph (E)(5) of this Section.

(8) "Qualified low-income community investment" means any capital or equity investment in, or loan to, any qualified active low-income community business. With respect to any one qualified active low-income community business, the maximum amount of qualified low-income community investments made in that business, on a collective basis with all of its affiliates that may be counted towards satisfaction of Subparagraph (7)(b) of this Subsection is ten million dollars whether issued by one or several qualified community development entities. Any amounts returned or repaid by such qualified active low-income community business to a qualified community development entity may be reinvested in such qualified active low-income community business by such qualified community development entity and not be counted against the ten million dollar limit provided for in this Paragraph.

(9) "State premium tax liability" means any liability incurred by any entity under the provisions of R.S. 22:831, 836, 838, and 842.

C.(1) Any entity that makes a qualified equity investment is vested with an earned credit against state premium tax liability that may be utilized as follows:

(a) On each credit allowance date of such qualified equity investment the entity, or subsequent holder of the qualified equity investment, shall be entitled to utilize a portion of such credit during the taxable year, including such credit allowance date.

(b) The credit amount shall be equal to the applicable percentage for such credit allowance date multiplied by the purchase price paid to the issuer of such qualified equity investment.

(2) The amount of the credit claimed by an entity shall not exceed the amount of such entity's state premium tax liability for the tax year for which the credit is claimed. Any amount of tax credit that the entity is prohibited from claiming in a taxable year as a result of this Paragraph may be carried forward for use in future taxable years for a period not to exceed ten years.

D.(1) Tax credits earned by a partnership, limited liability company, S-corporation, or other pass through entity may be allocated to the partners, members, or shareholders of such entity for their direct use in accordance with the provisions of any agreement among such partners, members, or shareholders.

(2)(a) Any tax credits not previously claimed by a taxpayer against its premium tax may be transferred or sold to another Louisiana taxpayer, subject to the following conditions:

(i) A single transfer or sale may involve one or more transferees.

(ii) Transferors and transferees shall submit to the Department of Insurance, in writing, a notification of any transfer or sale of tax credits within thirty days after the transfer or sale of such tax credits, which notice contains the amount of the remaining tax credit balance after transfer, all tax identification numbers for both transferor and transferee, the date of the transfer, the amount transferred, the price paid by the transferee to the transferor, and any other information required by the Department of Insurance.

(b) Failure to comply with this Paragraph will result in the disallowance of the tax credit until the taxpayers are in full compliance.

(c) The transfer or sale of this credit does not extend the time in which the credit can be used. The carry-forward period for a credit that is transferred or sold begins on the date on which the credit was originally earned.

(d) To the extent that the transferor did not have rights to claim or use the credit at the time of the transfer, the Department of Insurance shall either disallow the credit claimed by the transferee or recapture the credit from the transferee.

E.(1) A qualified community development entity that seeks to have an equity investment designated as a qualified equity investment and eligible for tax credits under this Section shall apply to the department. On a form prescribed by the department, the qualified community development entity shall include each of the following in or attached to its application:

(a) Evidence of the applicant's certification as a qualified community development entity, including evidence that Louisiana is included in the service area of the entity.

(b) A copy of the allocation agreement executed by an applicant, or its controlling entity, and the Community Development Financial Institutions Fund.

(c) A certificate executed by an executive officer of the applicant attesting that the allocation agreement remains in effect and has not otherwise been revoked or cancelled by the Community Development Financial Institutions Fund.

(d) A description of the proposed amount, structure, and purchaser of the qualified equity investment.

(e) Identifying information for any entity that will earn tax credits as a result of the issuance of the qualified equity investment and community businesses in which they will invest when submitting an application.

(2) Within thirty days after receipt of a completed application containing the information set forth in Paragraph (1) of this Subsection, including the deposit as required in Subsection H of this Section, the department shall grant or deny the application in full or in part. If the department denies any part of the application, it shall inform the qualified community development entity of the grounds for the denial. If the qualified community development entity provides additional information required by the department or otherwise completes its application within fifteen days of the notice of denial, the application shall be considered completed as of the original date of the submission. If the qualified community development entity fails to provide the information or complete its application within the fifteen-day period, the application remains denied and must be resubmitted in full with a new submission date, and the department shall refund the performance deposit.

(3) If the application is granted, the department shall certify the proposed equity investment as a qualified equity investment that is eligible for tax credits under this Section, subject to the limitations contained in Paragraph (5) of this Subsection. The department shall provide written notice of the certification to the qualified community development entity. The notice shall include the names of those entities who will earn the credits and their respective credit amounts. If the names of the entities that are eligible to utilize the credits change due to a transfer of a qualified equity investment or an allocation pursuant to Paragraph (D)(1) of this Section, the qualified community development entity shall notify the Department of Insurance of such change.

(4) The department shall certify qualified equity investments in the order in which applications are received by the department. Applications received on the same day shall be deemed to have been received simultaneously. For applications that are complete and received on the same day, the department shall certify, consistent with remaining qualified equity investment capacity, the qualified equity investments in proportionate percentages based upon the ratio of the amount of qualified equity investment requested in an application to the total amount of qualified equity investments requested in all applications received on the same day.

(5) A total of fifty-five million dollars of qualified equity investment authority shall be available for certification and allocation. The department shall accept applications beginning on August 1, 2013, for allocation and certification of up to fifty-five million dollars of qualified equity investments. If a pending request cannot be fully certified due to these limits of qualified equity investment authority, the department shall certify the portion of qualified equity investment authority that may be certified unless the qualified community development entity elects to withdraw its request rather than receive partial certification.

(6) An approved applicant may transfer all or a portion of its certified qualified equity investment authority to its controlling entity or any qualified community development entity that is controlled by or under common control with the applicant, provided that the applicant provides the information required in the application with respect to such transferee and the applicant notifies the department of such transfer with the notice of receipt of the cash investment set forth in Paragraph (7) of this Subsection.

(7) Within thirty days of the applicant receiving certification of qualified equity investment authority, the qualified community development entity or any transferee under Paragraph (6) of this Subsection shall issue the qualified equity investment, receive cash in the amount of the certified amount, and designate an amount equal to the certified amount as a federal qualified equity investment with the Community Development Financial Institutions Fund. The qualified community development entity or transferee under Paragraph (6) of this Subsection shall provide the department with evidence of the receipt of the cash investment and designation of the qualified equity investment as a federal qualified equity investment within five business days after receipt. If the qualified community development entity or any transferee pursuant to Paragraph (6) of this Subsection does not receive the cash investment within thirty days following receipt of the certification notice, the certification shall lapse and the entity may not issue the qualified equity investment without reapplying to the department for certification. Lapsed certifications revert back to the department and shall be reissued, first, pro rata to other applicants whose qualified equity investment allocations were reduced pursuant to Paragraph (4) of this Subsection and, thereafter, in accordance with the application process.

F. The Department of Insurance shall recapture, from the entity that claimed the credit on a return, the tax credit allowed pursuant to this Section if either of the following occur:

(1) Any amount of a federal tax credit available with respect to a qualified equity investment that is eligible for a credit under this Section is recaptured under Section 45D of the Internal Revenue Code of 1986, as amended. In such case, the Department of Insurance's recapture shall be proportionate to the federal recapture with respect to such qualified equity investment.

(2) The issuer fails to invest an amount equal to one hundred percent of the purchase price of the qualified equity investment in qualified low-income community investments in Louisiana within twelve months of the issuance of the qualified equity investment and maintain such level of investment in qualified low-income community investments in Louisiana until the last credit allowance date for the qualified equity investment. For purposes of this Section, an investment shall be considered held by an issuer even if the investment has been sold or repaid if the issuer reinvests an amount equal to the capital returned to or recovered by the issuer from the original investment, exclusive of any profits realized, in another qualified low-income community investment within twelve months of the receipt of such capital. Periodic amounts received during a calendar year as repayment of principal on a loan that is a qualified low-income community investment shall be treated as continuously invested in a qualified low-income community investment if the amounts are reinvested in another qualified low-income community investment by the end of the following calendar year as set forth in 26 CFR 1.45D-1. An issuer shall not be required to reinvest capital returned from qualified low-income community investments after the sixth anniversary of the issuance of the qualified equity investment, the proceeds of which were used to make the qualified low-income community investment, and the qualified low-income community investment shall be considered held by the issuer through the seventh anniversary of the qualified equity investment's issuance.

G. Enforcement of the recapture provisions of Subsection F of this Section shall be subject to a six-month cure period. No recapture shall occur until the qualified community development entity has been given notice of noncompliance by the Department of Insurance and afforded six months from the date of such notice to cure the noncompliance.

H.(1) A qualified community development entity that seeks to have an equity investment designated as a qualified equity investment and eligible for tax credits pursuant to this Section shall pay a deposit in the amount of five hundred thousand dollars payable to the department. The entity shall forfeit the deposit in its entirety if either:

(a) The qualified community development entity and all transferees pursuant to Paragraph (E)(6) of this Section fail to issue the total amount of qualified equity investments certified by the department and receive cash in the total amount certified under Paragraph (E)(5) of this Section within the time period set forth in Paragraph (E)(7) of this Section.

(b) The qualified community development entity or any transferee pursuant to Paragraph (E)(6) of this Section that issues a qualified equity investment certified pursuant to this Section fails to meet the investment requirement under Paragraph (F)(2) of this Section by the second credit allowance date of such benefit of the six-month cure period established pursuant to Subsection G of this Section.

(2) The deposit required by Paragraph (1) of this Subsection shall be deposited with the department and held until such time as compliance with the provisions of this Subsection shall have been established. The qualified community development entity may request a return of the deposit from the department no earlier than thirty days after having met all the requirements of Paragraph (1) of this Subsection. The department shall have thirty days to comply with such request or give notice of noncompliance. In the event the qualified community development entity fails to fulfill the conditions of Subparagraph (1)(a) of this Section, then the amount payable from such deposit shall be retained by the department as self-generated funds.

I.(1) An entity claiming a credit pursuant to this Section is not required to pay any additional retaliatory tax levied by R.S. 22:836 as a result of claiming that credit.

(2) In addition to the exclusion in Paragraph (1) of this Subsection, it is the intent of this Act that an entity claiming a credit pursuant to this Section is not required to pay any additional tax that may arise as a result of claiming that credit.

J.(1) Qualified community development entities that issue qualified equity investments shall submit a report to the department within the first five business days after the first anniversary of the initial credit allowance date that provides documentation as to the investment of one hundred percent of the purchase price in qualified low-income community investments in qualified active low-income community businesses located in Louisiana. Such report shall include:

(a) A bank statement of such qualified community development entity evidencing each qualified low-income community investment.

(b) Evidence that such business was a qualified active low-income community business at the time of such qualified low-income community investment.

(2) Thereafter, the qualified community development entity will submit an annual report to the department within forty-five days of the beginning of the calendar year during the compliance period. No annual report shall be due prior to the first anniversary of the initial credit allowance date. The report shall include but is not limited to the following:

(a) Number of employment positions created and retained as a result of qualified low-income community investments.

(b) Average annual salary of positions described in Subparagraph (a) of this Paragraph.

(3) The qualified community development entity is not required to provide the annual report set forth in Paragraph (2) of this Subsection for qualified low-income community investments that have been redeemed or repaid.

K.(1) The department may promulgate rules to implement the provisions of this Section.

(2) The department shall issue all forms and notices required hereunder in accordance with the provisions of this Section.

L. The department shall notify the Department of Insurance of the name of any insurance company allocated tax credits hereunder and the amount of such credits.

M. The provisions of this Section shall apply only to tax returns or reports originally due on or after January 1, 2014.

N. Commencing no later than January 31, 2016, the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs shall review the credit authorized pursuant to the provisions of this Section to determine if the economic benefit provided by such credit outweighs the loss of revenue realized by the state as a result of awarding such credit. The House and Senate committees shall make a specific recommendation no later than March 1, 2017, to either continue the credit or to terminate the credit.

Acts 2013, No. 265, §1; Acts 2015, No. 357, §1.



RS 47:6017 - Tax credits for certain expenses paid by economic development corporations

§6017. Tax credits for certain expenses paid by economic development corporations

NOTE: Subsection A eff. until June 30, 2018. See Acts 2015, No. 125, §8.

A. There shall be allowed a credit against any Louisiana income or corporation franchise taxes for the filing fee paid to the Louisiana State Bond Commission that is incurred by an economic development corporation in the preparation and issuance of bonds, as provided for in Chapter 27 of Title 33 of the Louisiana Revised Statutes of 1950. The credit shall be an amount equal to seventy-two percent of the amount of the filing fee paid to the Louisiana State Bond Commission that is incurred by the corporation in the preparation and issuance of the bonds.

NOTE: Subsection A as enacted by Acts 2015, No. 125, §8, eff. July 1, 2018.

A. There shall be allowed a credit against any Louisiana income or corporation franchise taxes for the filing fee paid to the Louisiana State Bond Commission that is incurred by an economic development corporation in the preparation and issuance of bonds, as provided for in Chapter 27 of Title 33 of the Louisiana Revised Statutes of 1950. The credit shall be an amount equal to the amount of the filing fee paid to the Louisiana State Bond Commission that is incurred by the corporation in the preparation and issuance of the bonds.

B. Any such credit shall be taken as a credit against the applicable tax or taxes in the taxable period in which the expenses were incurred. The total of all such credits taken in a taxable year shall not exceed the total tax liability for that taxable year.

C. Commencing no later than January 31, 2016, the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs shall review the credit authorized pursuant to the provisions of this Section to determine if the economic benefit provided by such credit outweighs the loss of revenue realized by the state as a result of awarding such credit. The House and Senate committees shall make a specific recommendation no later than March 1, 2017, to either continue the credit or to terminate the credit.

Acts 2002, No. 78, §1, eff. June 25, 2002; Acts 2015, No. 125, §2, eff. July 1, 2015; §5, eff. July 1, 2018; Acts 2015, No. 357, §1, eff. June 29, 2015.

NOTE: See Acts 2015, No. 125, §7, regarding applicability.

NOTE: See Acts 2016, 1st Ex. Sess., No. 29, §2, regarding effectiveness.



RS 47:6018 - Tax credits for purchasers from "PIE contractors"

§6018. Tax credits for purchasers from "PIE contractors"

A. The legislature hereby finds that it is in the interest of the state to promote those businesses known as "PIE contractors." Those businesses utilize inmate labor in producing items for sale and then pay thirty percent of the salary paid to such inmates back to the state. Promotion of such businesses thereby reduces the cost to the state of the incarceration of the working inmates while at the same time developing valuable skills and habits which will benefit the inmates upon their release, reducing future costs of incarceration. In addition, an incentive specifically directed toward promoting sales of specialty apparel items by a tax-paying seller located within the state will assure the collection of the state's sales tax on those items which, in the usual course of business, are often purchased from out-of-state businesses without a Louisiana sales tax charge.

B. There shall be allowed a credit in each tax year beginning on and after January 1, 2007, against the Louisiana income tax and the Louisiana corporate franchise tax for any individual or business which purchases specialty apparel items including, but not limited to industrial clothes, uniforms, and scrubs, from a contractor in a certified Private Sector/Prison Industry Enhancement Program which employs inmates of Louisiana correctional institutions to manufacture such apparel.

NOTE: Subsection C eff. until June 30, 2018. See Acts 2015, No. 125, §8.

C. The amount of the credit shall be equal to seventy-two percent of the state sales and use tax paid by the purchaser on each case or other unit of apparel during the purchaser's tax year as reflected on the books and records of the purchaser during his tax year.

NOTE: Subsection C as enacted by Acts 2015, No. 125, §8, eff. July 1, 2018.

C. The amount of the credit shall be equal to the state sales and use tax paid by the purchaser on each case or other unit of apparel during the purchaser's tax year as reflected on the books and records of the purchaser during his tax year.

D. Notwithstanding anything to the contrary in either Chapter 1 or Chapter 5 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, as amended, the following rules shall apply with respect to the application of the credit provided for in this Section:

(1) All entities taxed as corporations for Louisiana income tax purposes shall claim any credit allowed under this Section on their corporation income tax return.

(2) Individuals shall claim any credit allowed under this Section on their individual income tax return.

(3) Entities not taxed as corporations shall claim any credit allowed under this Section on the returns of the partners or members as follows:

(a) Corporate partners or members shall claim their share of the credit on their corporation income tax returns.

(b) Individual partners or members shall claim their share of the credit on their individual income tax returns.

(c) Partners or members that are estates or trusts shall claim their share of the credit on their fiduciary income tax returns.

E. Notwithstanding any other law to the contrary, any excess of allowable credit over aggregate tax liabilities against which such credit can be applied shall constitute an overpayment, as defined in R.S. 47:1621(A), and the secretary of the Department of Revenue may make a refund of such overpayment from the current collections of the taxes imposed by Chapter 1 or Chapter 5 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, as amended, together with interest as provided in R.S. 47:1624. The right to a credit or refund of any such overpayment shall not be subject to the requirements of R.S. 47:1621(B). All credits and refunds, together with interest thereon, shall be paid or disallowed within ninety days of receipt by the secretary of any such claim for refund or credit. Failure of the secretary to pay or disallow the credit or refund in whole or in part shall entitle the aggrieved taxpayer to proceed with the remedies provided in R.S. 47:1625.

F. Commencing no later than January 31, 2016, the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs shall review the credit authorized pursuant to the provisions of this Section to determine if the economic benefit provided by such credit outweighs the loss of revenue realized by the state as a result of awarding such credit. The House and Senate committees shall make a specific recommendation no later than March 1, 2017, to either continue the credit or to terminate the credit.

Acts 2002, No. 32, §1, eff. Jan. 1, 2003; Acts 2007, No. 466, §1, eff. July 11, 2007; Acts 2015, No. 125, §2, eff. July 1, 2015; §5, eff. July 1, 2018; Acts 2015, No. 357, §1, eff. June 29, 2015.

NOTE: See Acts 2015, No. 125, §7, regarding applicability.

NOTE: See Acts 2016, 1st Ex. Sess., No. 29, §2, regarding effectiveness.



RS 47:6019 - Tax credit; rehabilitation of historic structures

§6019. Tax credit; rehabilitation of historic structures

A.(1)(a) There shall be a credit against income and corporation franchise tax for the amount of eligible costs and expenses incurred during the rehabilitation of a historic structure located in a downtown development or a cultural district. The amount of the credit shall equal twenty-five percent of the eligible costs and expenses of the rehabilitation incurred prior to January 1, 2018, regardless of the year in which the property is placed in service. The amount of the credit shall equal twenty percent of the eligible costs and expenses of the rehabilitation incurred on or after January 1, 2018, regardless of the year in which the property is placed in service.

(b) The tax credit for qualified rehabilitation expenditures is earned only in the year in which the property attributable to the expenditures is placed in service. The amount of the tax credit shall be determined according to the values provided for in Subparagraph (a) of this Subsection.

(c) No taxpayer, or any entity affiliated with such taxpayer, shall claim more than five million dollars of credit annually for any number of structures rehabilitated with a particular downtown development or cultural district.

(d) The tax credit shall not be allowed for the rehabilitation costs and expenses that are paid for with state or federal funds, unless the state or federal funds are reported as taxable income or are structured as repayable loans.

(2)(a) In order to qualify for the credit, the historic structure located in the downtown development or cultural district shall also be listed on the National Register of Historic Places or be certified by the state historic preservation office as contributing to the historical significance of the district.

(b) Eligible structures must be nonresidential real property or residential rental property.

(c) A single fee shall be charged per application by the state historic preservation office and the Department of Revenue, the amount of which shall be determined in rules and regulations promulgated by the Department of Culture, Recreation and Tourism, in consultation with the Department of Revenue, in accordance with the Administrative Procedure Act, subject to oversight by the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs. The rules and regulations promulgated in accordance with the provisions of this Section shall provide for an equitable distribution of the application fee between the state historic preservation office and the Department of Revenue.

(3)(a) The credit shall be allowed against the income tax for the taxable period in which the credit is earned and against the franchise tax for the taxable period following the taxable period in which the credit is earned. If the tax credit allowed pursuant to this Section exceeds the amount of such taxes due, any unused credit may be carried forward as a credit against subsequent tax liability for a period not to exceed five years. This credit may be used in addition to the twenty percent federal tax credit for such purposes.

(b)(i)(aa) Persons who are awarded tax credits may elect to sell their unused tax credits to one or more individuals or entities. The tax credits may be transferred or sold by a taxpayer or any subsequent transferee an unlimited number of times.

(bb) The transfer of the credit does not extend the carry forward period of the credit.

(cc) Transferors and transferees shall submit to the Department of Revenue in writing a notification of any transfer or sale of tax credits within ten business days after the transfer or sale of such tax credits. The notification shall be accompanied by a tax credit transfer processing fee, the amount of which shall be determined in rules and regulations promulgated by the Department of Revenue, in accordance with the Administrative Procedure Act, subject to oversight by the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs. A "transfer", for purposes of the fee requirement, means an assignment, disposition, transfer, or allocation of tax credits. The notification shall include the transferor's tax credit balance prior to transfer, the credit identification number assigned by the state historic preservation office, the remaining balance after transfer, all federal and Louisiana tax identification numbers for both transferor and transferee, the date of transfer, the amount transferred, and any other information required by the Department of Revenue. Failure to comply with this notification provision will result in the disallowance of the tax credit until the parties are in full compliance.

(ii)(aa) All entities taxed as corporations for Louisiana income or corporation franchise tax purposes shall claim any credit allowed under this Section on their corporation income and corporation franchise tax return.

(bb) Individuals shall claim any credit allowed under this Section on their individual income tax return.

(cc) Estates or trusts shall claim any credit allowed under this Section on their fiduciary income tax returns.

(dd) Entities not taxed as corporations shall claim any credit allowed under this Section on the returns of the partners or members as follows:

(I) Corporate partners or members shall claim their share of the credit on their corporation income or corporation franchise tax returns.

(II) Individual partners or members shall claim their share of the credit on their individual income tax returns.

(III) Partners or members that are estates or trusts shall claim their share of the credit on their fiduciary income tax returns.

B.(1) For purposes of this Section, the following words and phrases shall have the meanings ascribed to them in this Subsection:

(a) "Cultural district" shall mean a district designated by a local governing authority in accordance with law for the purpose of revitalizing a community by creating a hub of cultural activity, including affordable artist housing and workspace. The Department of Culture, Recreation and Tourism shall develop standard criteria for cultural districts. Such criteria shall include that the district must be geographically contiguous and distinguished by cultural resources that play a vital role in the life and cultural development of a community. The district shall focus on a cultural compound, a major art institution, art and entertainment businesses, an area with arts and cultural activities or cultural or artisan production and be engaged in the promotion, preservation, and educational aspects of the arts and culture of the locale and contribute to the public through interpretive and educational uses. The Department of Culture, Recreation and Tourism may determine whether or not a district complies with this definition.

(b) "Downtown development district" shall mean a downtown development district or central business development district created by law, pursuant to law, or by ordinance adopted prior to January 1, 2002, in a home rule charter municipality.

(c) "Eligible costs and expenses" shall mean qualified rehabilitation expenditures as defined in Section 47c(2)(A) of the Internal Revenue Code of 1986, as amended, except that "substantially rehabilitated" shall mean that the qualified rehabilitation expenditures must exceed ten thousand dollars.

(2) Federal law terms. Except as otherwise provided or clearly appearing from the context, any term used in this Section shall have the same meaning as when used in a comparable context in federal law.

C. The provisions of this Section shall be effective for the taxable years ending prior to January 1, 2022.

Acts 2002, No. 60, §1, eff. July 1, 2002, for all taxable years ending prior to Jan. 1, 2005; Acts 2005, No. 439, §1, eff. July 11, 2005; Acts 2007, No. 298, §1; Acts 2009, No. 444, §1, eff. July 8, 2009; Acts 2011, No. 409, §1, eff. July 6, 2011; Acts 2013, No. 263, §1, eff. June 13, 2013; Acts 2013, No. 418, §1, eff. June 21, 2013; Acts 2014, No. 825, §1, eff. July 1, 2014; Acts 2015, No. 108, §1, eff. June 19, 2015.

NOTE: Acts 2002, No. 60, §3, provides that the Act is effective for all taxable periods ending prior to Jan. 1, 2005. Acts 2004, 1st Ex. Sess., No. 12, §1, extends this applicability to all taxable years ending before Jan. 1, 2008.



RS 47:6020 - Angel Investor Tax Credit Program

§6020. Angel Investor Tax Credit Program

A. Purpose. The legislature finds that the welfare of the state is enhanced by a healthy entrepreneurial business environment and that ready sources of capital necessary to support this environment are not currently available. The Angel Investor Tax Credit Program is intended to achieve the following purposes:

(1) To encourage third parties to invest in early stage wealth-creating businesses in the state.

(2) To expand the economy of the state by enlarging its base of wealth-creating businesses.

(3) To enlarge the number of quality jobs available to retain the presence of young people educated in Louisiana.

B. Administration. (1) Program. Investments made on or after January 1, 2011, by qualifying individuals or entities that invest in a Louisiana Entrepreneurial Business as defined by R.S. 51:2303(5) may apply for, and if qualified, be granted a tax credit. The administration of tax credit applications, certification of eligibility and qualification of applicants for tax credits, and the provision for these credits shall be known as the Angel Investor Tax Credit Program, hereinafter referred to as "program".

(2) Rules. The program shall be implemented and administered by the Department of Economic Development, hereinafter referred to as "department". In compliance with the Administrative Procedure Act, the department shall adopt and promulgate rules as are necessary for the efficient and effective administration of this program in keeping with the purposes for which it is enacted. The department shall work closely with the secretary of the Department of Revenue in the development and promulgation of rules. The rules shall include provisions for:

(a) An application process through which the department may certify the eligibility of an investor applicant for receipt of the tax credit and the qualification of an investor to claim the credit against state tax liability.

(b) The presentation of an investor's eligibility certification and any other documentation required in order to earn or claim a credit.

(c) The submission of annual reports by the Louisiana Entrepreneurial Business regarding the use of proceeds, number of employees, amount of payroll, annual revenue, and any other information requested by the department.

C. Qualifications. (1) To qualify for a tax credit, the investor and the investment shall meet all of the following requirements:

(a) The investment in the Louisiana Entrepreneurial Business must be an investment that is at risk and not secured or guaranteed. "At risk" means that the repayment of the investment is entirely dependent on the success of the Louisiana Entrepreneurial Business. The funds invested by the applicant cannot have been raised as a result of illegal activity.

(b) For the purposes of the program, an angel investor or investors cannot be the principal owner or owners of the business who are involved in the operation of the business as a full-time professional activity, nor can their spouses and relatives within the third degree of consanguinity or affinity. A principal owner means one or more persons who own an aggregate of fifty percent or more of the Louisiana Entrepreneurial Business.

(c) The use of proceeds from the investment must be used for capital improvements, plant equipment, research and development, working capital for the business, or other business activity as may be approved by the department. The proceeds cannot be used to pay dividends, repay shareholder's loans, redeem shares, or repay debt unless approved by the department.

(d) The investor applicant shall meet the definition of accredited investor established by Rule 501 in Regulation D of the General Rules and Regulations promulgated under the Securities Act of 1933.

(e) The investment in the Louisiana Entrepreneurial Business by the applicant must be maintained for three years unless otherwise approved by the Department of Economic Development.

(2) To qualify for an angel investor tax credit, the Louisiana Entrepreneurial Business in which the investment is made shall meet all the following requirements:

(a) The principal business operations of the business are located in Louisiana.

(b) Prior to the investment, the department has approved the business as one which may receive investments which may qualify for a tax credit under the program.

(c) The business must demonstrate that it will be a wealth-creating business for Louisiana by demonstrating in its business plan that it will have more than fifty percent of its sales from outside Louisiana.

(d) The business is not a business engaged primarily in retail sales, real estate, professional services, gaming or gambling, natural resource extraction or exploration, or financial services including venture capital funds.

NOTE: Paragraph (D)(1) and Subparagraph (D)(2)(a) eff. until June 30, 2018. See Acts 2015, No. 125, §8.

D. Tax credits. (1) The total amount of tax credits granted by the department in any calendar year shall not exceed three million six hundred thousand dollars. The department shall by rule establish the method of allocating available tax credits to investors including but not limited to a first-come, first-served system, reservation of tax credits for a specific time period, or other method which the department, in its discretion, may find beneficial to the program. If the department does not grant the entire three million six hundred thousand dollars in tax credits in any calendar year, the amount of residual unused tax credits shall carry forward to subsequent calendar years and may be granted in any year without regard to the three million six hundred thousand dollar per year limitation. After the approval of an investor pool, the department shall issue a letter identifying the amount of tax credits that are available to that pool; however, no tax credit shall be granted to an investor until the investment has been made in the Louisiana Entrepreneurial Business.

(2)(a) An investor may apply for and, if qualified, be granted a credit on any income or corporation franchise tax liability owed to the state by the taxpayer seeking to claim the credit in the amount approved by the secretary of the department. The amount of the tax credit shall be based upon the amount of money invested by the investor in the Louisiana Entrepreneurial Business, which investment shall not exceed seven hundred twenty thousand dollars per year per business and one million four hundred forty thousand dollars total per business. Except as otherwise provided in Subparagraph (b) of this Paragraph, the credit shall be allowed against the income tax for the taxable period in which the credit is earned and the franchise tax for the taxable period following the period in which the credit is earned. The credits approved by the department shall be granted at the rate of twenty-five and two tenths percent of the amount of the investment with the credit divided in equal portions for five years.

NOTE: Paragraph (D)(1) and Subparagraph (D)(2)(a) as enacted by Acts 2015, No. 125, §8, eff. July 1, 2018.

D. Tax credits. (1) The total amount of tax credits granted by the department in any calendar year shall not exceed five million dollars. The department shall by rule establish the method of allocating available tax credits to investors including but not limited to a first-come, first-served system, reservation of tax credits for a specific time period, or other method which the department, in its discretion, may find beneficial to the program. If the department does not grant the entire five million dollars in tax credits in any calendar year, the amount of residual unused tax credits shall carry forward to subsequent calendar years and may be granted in any year without regard to the five million dollar per year limitation. After the approval of an investor pool, the department shall issue a letter identifying the amount of tax credits that are available to that pool; however, no tax credit shall be granted to an investor until the investment has been made in the Louisiana Entrepreneurial Business.

(2)(a) An investor may apply for and, if qualified, be granted a credit on any income or corporation franchise tax liability owed to the state by the taxpayer seeking to claim the credit in the amount approved by the secretary of the department. The amount of the tax credit shall be based upon the amount of money invested by the investor in the Louisiana Entrepreneurial Business, which investment shall not exceed one million dollars per year per business and two million dollars total per business. Except as otherwise provided in Subparagraph (b) of this Paragraph, the credit shall be allowed against the income tax for the taxable period in which the credit is earned and the franchise tax for the taxable period following the period in which the credit is earned. The credits approved by the department shall be granted at the rate of thirty-five percent of the amount of the investment with the credit divided in equal portions for five years.

(b) After certifying the eligibility of the Louisiana Entrepreneurial Business and the amount of the investment, the secretary of the department shall issue a tax credit certificate, a copy of which is to be attached to the tax return of the angel investor. The tax credit available in the first year shall become deductible from tax liability in the taxpayer's income tax year which occurs twenty-four months from the date the department certifies the amount of the investment.

(c) The tax credit certificate shall contain the investor's name, address, tax identification number, the amount of credit, the name of the qualifying Louisiana Entrepreneurial Business, a statement certifying that the Louisiana Entrepreneurial Business was domiciled in Louisiana at the close of the previous calendar year, and other information which may be required by the Department of Revenue. The tax credit certificate, unless rescinded by the department, shall be accepted by the Department of Revenue as proof of the credit.

(d) The department shall maintain a list of the tax credit certificates issued.

(3)(a) All entities taxed as corporations for Louisiana income or corporation franchise tax purposes shall claim any credit allowed under this Section on their corporation income and corporation franchise tax return.

(b) Individuals shall claim any credit allowed under this Section on their individual income tax return.

(c) Estates or trusts shall claim any credit allowed under this Section on their fiduciary income tax returns.

(d) Entities not taxed as corporations shall claim any credit allowed under this Section on the returns of the partners or members as follows:

(i) Corporate partners or members shall claim their share of the credit on their corporation income or corporation franchise tax returns.

(ii) Individual partners or members shall claim their share of the credit on their individual income tax returns.

(iii) Partners or members that are estates or trusts shall claim their share of the credit on their fiduciary income tax returns.

(4) A tax credit granted pursuant to the Angel Investor Program shall expire and have no value or effect on tax liability beginning with the eleventh tax year after the tax year in which it was originally granted.

(5)(a) If at the close of any calendar year in the five-year period beginning with the first year in which a tax credit certificate was issued to an investor, the Louisiana Entrepreneurial Business is no longer domiciled in Louisiana, the tax credit shall be recaptured from the investor unless change of domicile is the result of a merger, consolidation, or other acquisition of such business with or by a party not affiliated with the business.

(b) If at the close of any calendar year in the three-year period beginning with the first year a tax credit certificate was issued to an investor, the investor transfers the equity received in connection with the qualified investment, the tax credit shall be recaptured from the investor unless the transfer results from any of the following circumstances:

(i) The liquidation of the business issuing the equity;

(ii) The merger, consolidation, or other acquisition of such business with or by a party not affiliated with the business; or

(iii) The death of the investor.

E.(1) Any person making an application, claim for tax credit, or any report, return, statement, or other instrument or providing any other information pursuant to the provisions of the Angel Investor Tax Credit Program who willfully makes a false or fraudulent application, claim, report, return, statement, invoice, or other instrument or who willfully provides any false or fraudulent information, any person who willfully aids or abets another in making a false or fraudulent application, claim, report, return, statement, invoice, or other instrument, or any person who willfully aids or abets another in providing any false or fraudulent information, shall be guilty, upon conviction, of a felony and shall be punished by the imposition of a fine of not less than one thousand dollars and not more than fifty thousand dollars or imprisoned for not less than two years and not more than five years, or both.

(2) Any person convicted of a violation of this Section shall be liable for the repayment of all tax credit amounts which were granted to that person. Interest shall be due on such repayments at the rate of fifteen percent per annum.

F. Transferability of the credit. Any Angel Investor Tax Credits not previously claimed by any taxpayer against its tax may be transferred or sold to another Louisiana taxpayer, subject to the following conditions:

(1) A single transfer or sale may involve one or more transferees. The transferee of the tax credits may transfer or sell such tax credits subject to the conditions of this Subsection.

(2) Transferors and transferees shall submit to the Department of Revenue, in writing, a notification of any transfer or sale of tax credits within ten business days after the transfer or sale of such tax credits. The notification shall include the transferor's tax credit balance prior to transfer, a copy of any tax credit certificate issued by the secretary of the Department of Economic Development, the transferor's remaining tax credit balance after transfer, all tax identification numbers for both transferor and transferee, the date of transfer, the amount transferred, the price paid by the transferee to the transferor, and any other information required by the department or the Department of Revenue. Any information submitted by a transferor or transferee shall be treated by the department and the Department of Revenue as proprietary to the entity reporting such information and therefore confidential. However, this shall not prevent the publication of summary data that includes no fewer than three transactions.

(3) Failure to comply with this Subsection will result in the disallowance of the tax credit until the taxpayers are in full compliance.

(4) The transfer or sale of this credit does not extend the time in which the credit can be used. The carryforward period for credit that is transferred or sold begins on the date on which the credit was earned.

(5) To the extent that the transferor did not have rights to claim or use the credit at the time of the transfer, the Department of Revenue shall either disallow the credit claimed by the transferee or recapture the credit from the transferee through any collection method authorized by this Section or R.S. 47:1561. The transferee's recourse is against the transferor.

Acts 2005, No. 400, §1; Acts 2011, No. 414, §1, eff. July 8, 2011; Acts 2013, No. 418, §1, eff. June 21, 2013; Acts 2015, No. 125, §2, eff. July 1, 2015; §5, eff. July 1, 2018.

NOTE: Acts 2005, No. 400, provides that the provisions of the Act "shall become effective for all income tax and franchise tax years beginning on or after January 1, 2005. However, this Act shall become null and void on December 31, 2009."

NOTE: Acts 2011, No. 414, §3, provides that the provisions of the Act "shall be null and void and of no effect on and after July 1, 2015.

NOTE: See Acts 2015, No. 104, §3, re: extension of Sunset date for termination of the program provided for in Acts 2011, No. 414, §3.

NOTE: See Acts 2015, No. 125, §7, regarding applicability.

NOTE: See Acts 2016, 1st Ex. Sess., No. 29, §2, regarding effectiveness.



RS 47:6020.1 - Repealed by Acts 2011, No. 414, §2, eff. July 8, 2011.

§6020.1. Repealed by Acts 2011, No. 414, §2, eff. July 8, 2011.



RS 47:6020.2 - Repealed by Acts 2011, No. 414, §2, eff. July 8, 2011.

§6020.2. Repealed by Acts 2011, No. 414, §2, eff. July 8, 2011.



RS 47:6020.3 - Repealed by Acts 2011, No. 414, §2, eff. July 8, 2011.

§6020.3. Repealed by Acts 2011, No. 414, §2, eff. July 8, 2011.



RS 47:6020.4 - Repealed by Acts 2010, No. 1034, §3.

§6020.4. Repealed by Acts 2010, No. 1034, §3.



RS 47:6021 - Brownfields Investor Tax Credit

§6021. Brownfields Investor Tax Credit

A.(1) Purpose. The primary objective of this Section is to stimulate environmental economic development in Louisiana by encouraging the cleanup, redevelopment, and productive reuse of brownfields sites in the state. The legislature hereby finds and declares that unknown environmental liabilities are preventing communities, developers, and investors from restoring brownfields properties to productive use and revitalizing impacted neighborhoods. Brownfields sites languish because developers, both public and private, face a daunting challenge in the form of exorbitant environmental site assessment study costs, followed by potentially even more expensive cleanup costs. Banks and other traditional financing sources have been and remain reluctant to finance the costs involved in the initial assessment of brownfields sites. These sites may have significant contamination but nonetheless retain strong development or redevelopment potential. Properties that were once used for industrial, manufacturing, or commercial uses are lying abandoned or under used due to the suspicion or actual knowledge of hazardous substance contamination.

(2) In furtherance of that purpose, there is hereby established a tax structure which encourages private investment. This structure will provide for state participation in the form of tax credits to encourage investment in state-certified brownfields site redevelopment.

B. Definitions. The following terms shall have the following meanings for the purposes of this Section:

(1) "Brownfields site" or "state-certified site" means an identified area of immovable property in the state for which a voluntary remediation action or a voluntary remedial investigation concerning the presence or potential presence of a hazardous substance or pollutant is authorized by the secretary pursuant to Part II of Chapter 12 of Subtitle II of Title 30 of the Louisiana Revised Statutes of 1950.

(2) "Investment" shall mean the expenditure for the voluntary remedial investigation or voluntary remediation of a brownfields site by any entity or individual.

(3) "Responsible person" means responsible person or responsible landowner as those terms are defined in R.S. 30:2285.2.

(4) "Voluntary remedial investigation" means the determination of the nature and extent of potential threats to human health and the environment through data collection and site characterization and the development of remedial action goals, all as authorized and approved by the secretary pursuant to Part II of Chapter 12 of Subtitle II of Title 30 of the Louisiana Revised Statutes of 1950.

(5) "Voluntary remediation action" means risk-based cleanup of a voluntary remediation site performed in accordance with a voluntary remedial action plan approved by the secretary pursuant to Part II of Chapter 12 of Subtitle II of Title 30 of the Louisiana Revised Statutes of 1950.

C. Investor tax credit; specific projects. (1)(a) There is hereby authorized a credit against state income tax for the investment by a taxpayer in a voluntary remediation action or a voluntary remedial investigation as provided for in this Section by any person who is not a responsible person, as follows:

Except as provided for in Paragraph (2) of this Subsection:

(i) Any person who is the holder of investor tax credits shall be allowed a tax credit of fifteen percent of the total investment made in a voluntary remedial investigation at a state-certified site as provided for in this Section.

(ii) Any person who is the holder of investor tax credits shall be allowed a tax credit of fifty percent of the total investment made in a voluntary remediation action at a state certified site as provided for in this Section.

(b) A tax credit shall be earned by investors at the time the expenditures are made by a party in either a voluntary remedial investigation or voluntary remediation action. However, credits cannot be applied against a tax until the expenditures are certified by the secretary of the Department of Environmental Quality as provided for in Items (D)(2)(a)(ii) and (D)(2)(b)(ii) of this Section.

(c) No credit shall be allowed under this Section for any expenditures for which a taxpayer receives a credit, rebate, or other tax incentive granted by the state under any other provision of law.

(2) Tax credits associated with a state-certified site shall never exceed the total investment in such site.

(3) The credit shall be allowed against the income tax for the taxable period in which the credit is earned as provided for in Paragraph (1) of this Subsection. If the tax credit allowed pursuant to this Section exceeds the amount of such taxes due, then any unused credit may be carried forward as a credit against subsequent tax liability for a period not to exceed ten years. In no event shall the amount of the tax credit applied by a taxpayer in a taxable period exceed the amount of such taxes due from the taxpayer for that taxable period.

D. Review of applications; certification and administration. (1) Any voluntary remedial investigation application and voluntary remediation application for such tax credit shall be submitted to the Department of Environmental Quality. Such applications shall be provided by the Department of Environmental Quality pursuant to the provisions of Part II of Chapter 12 of Subtitle II of Title 30 of the Louisiana Revised Statutes of 1950, and regulations adopted pursuant thereto, and shall include a requirement that the applicant provide a statement of the projected economic development benefits to the community in which the project is located. Upon receipt of such application, the Department of Environmental Quality shall issue a site specific identification number. Such site identification number shall then be forwarded to the Department of Revenue. The Department of Environmental Quality shall determine whether the information furnished by the applicant is true and correct.

(2)(a)(i) Upon approval by the secretary of the Department of Environmental Quality of a voluntary remedial investigation tax credit application, the applicant may proceed with his voluntary remedial investigation. Any such investigation shall be conducted according to Department of Environmental Quality oversight.

(ii) After a satisfactory demonstration that the voluntary remedial investigation is complete, the Department of Environmental Quality shall approve the remedial investigation report and shall issue a certificate of completion to the taxpayer-applicant and forward it to the secretary of the Department of Revenue.

(b)(i) Upon approval by the secretary of the Department of Environmental Quality of a voluntary remediation tax credit application, the applicant may proceed with his voluntary remediation action.

(ii) After satisfactory demonstration that the voluntary remedial action has been accomplished and the Department of Environmental Quality approves the voluntary remediation action report, the department shall issue a certificate of completion to the taxpayer-applicant and shall forward the same to the secretary of the Department of Revenue.

(3) The secretary of the Department of Environmental Quality shall notify the secretary of the Department of Revenue within fifteen days after notice from a taxpayer-applicant where either a voluntary remedial investigation or a voluntary remediation has been terminated. No further tax credit shall be allowed if either a voluntary remedial investigation or a voluntary remediation is terminated.

E. Application of the credit. (1)(a) All entities taxed as corporations for Louisiana income tax purposes shall claim any credit allowed under this Section on their corporation income tax return.

(b) Individuals, estates, and trusts shall claim any credit allowed under this Section on their income tax returns.

(2) Entities not taxed as corporations shall claim any credit allowed under this Section on the returns of the partners or members as follows:

(a) Corporate partners or members shall claim their share of the credit on their corporate income tax returns.

(b) Individual partners or members shall claim their share of the credit on their individual income tax returns.

(c) Partners or members that are estates or trusts shall claim their share of the credit on their fiduciary income tax returns.

(3) Certification of completion shall be remitted with any income tax return on which a credit is claimed.

(4) The secretary of the Department of Environmental Quality shall be responsible for the submission of the initial certification of a voluntary remedial investigation and the final certification of completion of voluntary remediation on a state-certified brownfields site together with the year of completion; taxpayer identification number; type of credit, either voluntary remedial investigation or voluntary remediation; and the certified total expenditures to the secretary of the Department of Revenue.

(5) The Department of Environmental Quality and the Department of Revenue shall promulgate such rules and regulations as are necessary to carry out the intent and purposes of this Section in accordance with the general guidelines provided herein.

F. Recapture of credits. If the secretary of the Department of Environmental Quality or the secretary of the Department of Revenue find that funds for which a taxpayer received credits according to this Section are not invested in and expended with respect to a state-certified assessment or remediation then the investor's state income tax for such taxable period shall be increased by such amount necessary for the recapture of credit provided by this Section. Any taxpayer applying for the credit shall be required to reimburse the Department of Environmental Quality for audits or recapture of credits.

G. Recovery of credits by the Department of Revenue. (1) Credits previously granted to a taxpayer may be recovered by the secretary of the Department of Revenue through any collection remedy authorized by R.S. 47:1561.

(2) The only interest that may be assessed and collected on recovered credits is interest at a rate three percentage points above the rate provided in R.S. 9:3500(B)(1), which shall be computed from the original due date of the return on which the credit was taken.

H. Ineligible participants. No corporation or partnership including any company owned, affiliated, or controlled, in whole or in part, by any company or person that is a responsible person or is in default on a loan made by the state or a loan guaranteed by the state, or any company or person who has ever declared bankruptcy under which an obligation of the company or person to pay or repay public funds or monies was discharged as a part of such bankruptcy shall be eligible to receive any tax incentive authorized under this Section. In addition, no responsible person shall be eligible to receive any tax incentive pursuant to this Section.

I. Transferability of the credit. Any tax credits provided for in this Section not previously claimed by any taxpayer against its income tax may be transferred or sold to another Louisiana taxpayer, subject to the following conditions:

(1) A single transfer or sale may involve one or more transferees. The transferee of the tax credits may transfer or sell such tax credits subject to the conditions of this Subsection.

(2) Transferors and transferees shall submit to the Department of Revenue, in writing, a notification of any transfer or sale of tax credits within ten business days after the transfer or sale of such tax credits. The notification shall include the transferor's tax credit balance prior to transfer, a copy of any tax credit certification letter issued by the Department of Environmental Quality, the name of the state-certified site, the transferor's remaining tax credit balance after transfer, all tax identification numbers for both transferor and transferee, the date of transfer, the amount transferred, a copy of the credit certificate, price paid by the transferee to the transferor for the tax credits, and any other information required by the Department of Revenue. For the purpose of reporting transfer prices, the term "transfer" shall include allocations pursuant to R.S. 47:6007(C)(3) as provided by rule.

(3) Failure to comply with this Paragraph will result in the disallowance of the tax credit until the taxpayers are in full compliance.

(4) The transfer or sale of this credit does not extend the time in which the credit can be used. The carry forward period for credit that is transferred or sold begins on the date on which the credit was originally earned.

(5) To the extent that the transferor did not have rights to claim or use the credit at the time of the transfer, the Department of Revenue shall either disallow the credit claimed by the transferee or recapture the credit from the transferee through any collection method authorized by R.S. 47:1561. The transferee's recourse is against the transferor.

(6) The transferee shall apply such credits in the same manner and against the same taxes as the taxpayer originally awarded the credit.

J. No tax credits shall be granted or allowed after December 31, 2009. However, the transferability provisions of Subsection (I) of this Section shall continue to be effective after December 31, 2009 for tax credits authorized prior to such date.

Acts 2005, No. 156, §1, eff. July 1, 2005; Acts 2007, No. 392, §1; Acts 2013, No. 418, §1, eff. June 21, 2013.



RS 47:6022 - Digital interactive media and software tax credit

§6022. Digital interactive media and software tax credit

A. Short title. This Section shall be known and may be referred to as the "Louisiana Digital Media and Software Act".

B. Purpose. The primary objective of this Section is to encourage development in Louisiana of a strong capital base for the production of digital interactive media products and platforms in order to achieve a more independent, self-supporting industry. This objective is divided into immediate and long-term objectives as follows:

(1) Immediate objectives are to:

(a) Attract private investment for the production of digital interactive media products and platforms in this state.

(b) Develop a tax infrastructure which encourages private investment. This infrastructure will provide for state participation in the form of tax credits to encourage investment in state-certified productions.

(c) Develop a tax infrastructure utilizing tax credits which encourage investments in multiple state-certified productions.

(2) Long-term objectives are to:

(a) Encourage increased employment opportunities within this sector and increased competition with other states in fully developing economic development options within digital interactive media products and platforms.

(b) Encourage new education curricula in order to provide a labor force trained in all aspects of digital interactive media.

(c) Encourage partnerships between digital interactive media developers and Louisiana educational institutions.

C. Definitions. For the purposes of this Section:

(1) "Base investment" means the actual funds expended in Louisiana by a state-certified production as production-related costs for design or development of digital interactive media, including costs for payroll and component parts, as defined in this Section.

(2) "Component parts", with respect to digital interactive media, means all elements that are integral to the functioning or development of such products and platforms. Some examples of "component parts" are software, computer code, image files, music files, audio files, video files, scripts and plays, concept mock-ups, software tools, and testing procedures. Component parts shall also include, but not be limited to computer servers, workstations, server racks, hard drives, optical drives, monitors, keyboards, integrated video and audio equipment, networking routers, switches, network cabling, and any other computer-related hardware necessary to create or operate a digital interactive media product or platform.

(3) "Department" means the Louisiana Department of Economic Development.

(4)(a) "Digital interactive media" means products or platforms that are intended for commercial production, use, or distribution; that contain at least two of the following types of data: text, sound, fixed images, animated images, video, or 3D geometry; and that have all of the following three characteristics:

(i) "Digital" means a system that uses discrete (discontinuous) values ordinarily symbolized numerically to represent information for input, processing, transmission, and storage. A digital system would be contrasted with an "analog" system which uses a continuous range of values to represent information. The term "digital" includes, but is not limited to information input, processed, transmitted and stored via the Internet.

(ii) "Interactive" means a digital media system for inputting, processing, transmitting, or storing information or data in which users of the system are able to respond to the digital media system by inputting, transmitting, processing, or storing information or data in response to the information or data provided to them through the digital media system. "Digital media system" means communications delivered via electronic energy where the information stored, transmitted, or received is in digital form.

(iii) "Media" means communication tools used to store, transmit, distribute, and deliver information and data. The term "media" includes methods and mechanisms for information distribution through, but not limited to distributed networks, such as the Internet, and through compact disc, CD-ROM, various types of DVD, and other removable storage drives and devices.

(b) Some examples of digital interactive media are:

(i) Video or interactive games.

(ii) Simulation software.

(iii) Interactive educational or training products.

(iv) Internet sites designed and developed as social media.

(v) Software applications that provide connectivity and communications between mobile devices and digital interactive media web platforms.

(vi) Technology designed to stream live or pre-recorded video content over the Internet to large simultaneous audiences.

(c) "Digital interactive media" shall not include:

(i) Software development designed and developed primarily for internal or operational purposes of the company.

(ii) Largely static Internet sites designed to provide information about a person, business, company, or firm.

(iii) Products regulated under the Louisiana Gaming Control Law.

(5) "Company" means an entity authorized to do business in the state of Louisiana and engaged in the business of producing digital interactive media as defined in this Section. "Company" shall not mean or include any company owned, affiliated, or controlled, in whole or in part, by any company or person subject to any of the following:

(a) Has a contract or application with the Department of Economic Development that is in default or noncompliance.

(b) Is in default on a loan made by the state or a loan guaranteed by the state.

(c) Has ever declared bankruptcy under which an obligation of the company or person to pay or repay public funds or monies was discharged as a part of such bankruptcy.

(6) "Expended in Louisiana" means an expenditure to lease immovable property located within the state; an expenditure as compensation for services performed in the state; or an expenditure to purchase or lease tangible personal property within the state where the transaction is subject to the state sales or lease tax provisions of Title 47 of the Louisiana Revised Statutes of 1950. A transaction that is subject to the state sales or lease tax provisions of Title 47 of the Louisiana Revised Statutes of 1950 shall include transactions which are also subject to a statutory exclusion or exemption.

(7) "Office" means the office of entertainment industry development in the Department of Economic Development as provided in R.S. 51:938.1.

(8) "Payroll" includes all salary, wages, and other compensation sourced or apportioned to Louisiana, including related benefits.

(9) "Person" means a natural person, corporation, partnership, limited partnership, limited liability company, joint venture, trust, estate, or association.

(10)(a) "Production expenses" means preproduction and production expenditures in the state directly relating to a state-certified production including without limitation the following: testing software, source code development, patches, updates, sprites, three-dimensional models, and level design; costs associated with photography and sound synchronization, lighting and related services; rental of Louisiana facilities and equipment; purchase of prepackaged audio files, video files, photographic, or libraries; purchase of licenses to use pre-recorded audio files, video, or photographic files; development costs associated with producing audio files and video files to be used in the production of the end product under development.

(b) "Production expenses" shall not include any of the following:

(i) Expenditures for or related to marketing, promotion and distribution.

(ii) Administrative, payroll, and management services which are not directly related to management of the state-certified production.

(iii) Food, entertainment, and lodging expenses.

(iv) Amounts that are later reimbursed by the state.

(v) Costs related to the transfer of tax credits.

(vi) Amounts that are paid to persons or entities as a result of their participation in profits from the exploitation of the production.

(vii) Any application fee, expense verification report fee, or state or local taxes.

(11) "Resident" or "resident of Louisiana" means a natural person and, for the purpose of determining eligibility for the tax incentives provided by this Section, any person domiciled in the state of Louisiana and any other person who maintains a permanent place of abode within the state and spends in the aggregate more than six months of each year within the state.

(12) "Secretary" means the secretary of the Louisiana Department of Economic Development.

(13) "State-certified production" shall mean a digital interactive media production or a component part thereof approved by the office.

(14) "Tax credit" means the digital interactive media and software development tax credit authorized by this Section.

D. Tax credit; specific projects.

(1) For applications for state-certified productions submitted to the office prior to July 1, 2009, and subsequently approved by the office and secretary, there is hereby authorized a tax credit against state income tax which shall be earned by producers at the time funds are expended in Louisiana on a state-certified production as follows:

(a) For each of the first and second years following certification of the project as a state-certified production, the producer shall earn tax credits at the rate of twenty percent of the base investment for that year.

(b) For each of the third and fourth years following certification of the project as a state-certified production, the producer shall earn tax credits at the rate of fifteen percent of the base investment for that year.

(c) For each of the fifth and sixth years following certification of the project as a state-certified production, the producer shall earn tax credits at the rate of ten percent of the base investment for that year.

(d) No tax credits may be earned under this Section after the sixth year following the certification of the project as a state-certified production.

NOTE: Paragraph (D)(2)(intro. para.) eff. until June 30, 2018. See Acts 2015, No. 125, §8.

(2) For applications for state-certified productions submitted to the office on or after July 1, 2009, and before July 1, 2015, and subsequently approved by the office and secretary, there are hereby authorized tax credits which shall be earned by a company at the time funds are expended in Louisiana on a state-certified production as follows:

NOTE: Paragraph(D)(2)(intro. para.) as enacted by Acts 2015, No. 125, §5, 8, eff. July 1, 2018.

(2) For applications for state-certified productions submitted to the office on or after July 1, 2009, and subsequently approved by the office and secretary, there are hereby authorized tax credits which shall be earned by a company at the time funds are expended in Louisiana on a state-certified production as follows:

(a) Credits shall be earned at the rate of twenty-five percent of the base investment.

(b) To the extent that base investment is expended on payroll for Louisiana residents employed in connection with a state-certified production, additional tax credits shall be earned at the rate of ten percent of the payroll.

NOTE: See Acts 2015, No. 125, §8, re: continued eff. of Paragraph (3).

(3) For applications for state-certified productions submitted to the office on or after July 1, 2015, and subsequently approved by the office and secretary, there are hereby authorized tax credits that shall be earned by a company at the time funds are expended in Louisiana on a state-certified production as follows:

(a) Credits shall be earned at the rate of eighteen percent of the base investment.

(b) To the extent that base investment is expended on payroll for Louisiana residents employed in connection with a state-certified production, additional tax credits shall be earned at the rate of seven and two tenths of one percent of the payroll.

E. Use of tax credits. (1) For tax credits earned for expenditures made on or before December 31, 2011:

(a) The credit shall be allowed against the income or franchise tax due from a taxpayer for the taxable period in which the credit is earned as well as the immediately preceding period. If the tax credit allowed pursuant to this Section exceeds the amount of such taxes due from a taxpayer, then any unused credit may be carried forward by the taxpayer as a credit against subsequent tax liability for a period not to exceed ten years. However, in no event shall the amount of the tax credit applied by a taxpayer in a taxable period exceed the amount of such taxes due from the taxpayer for that taxable period.

(b) All entities taxed as corporations for Louisiana income tax purposes shall claim any credit on their corporation income and franchise tax return.

(c) Individuals, estates, and trusts shall claim their share of any credit on their income tax return.

(d) Entities not taxed as corporations shall claim their share of any credit on the returns of the partners or members as follows:

(i) Corporate partners or members shall claim their share of any credit on their corporation income tax returns.

(ii) Individual partners or members shall claim their share of any credit on their individual income tax returns.

(iii) Partners or members that are estates or trusts shall claim their share of any credit on their fiduciary income tax returns.

(e) Any tax credits allocated to a person and not previously claimed by any taxpayer against his Louisiana state income or franchise tax may be transferred or sold by such person to another person, subject to the following conditions:

(i) A single transfer or sale may involve one or more transferees. The transferee of the tax credits may transfer or sell such tax credits subject to the conditions of this Section.

(ii) Transferors and transferees shall submit to the Department of Revenue, in writing, a notification of any transfer or sale of tax credits within ten business days after the transfer or sale of such tax credits. The notification shall include the transferor's tax credit balance prior to transfer, the state-certified production number, the name of the state-certified production, the transferor's remaining tax credit balance after transfer, all tax identification numbers for both transferor and transferee, the date of transfer, the amount transferred, a copy of the tax credit certificate, and any other information required by the office or the Department of Revenue.

(iii) Failure to comply with this Paragraph will result in the disallowance of the tax credit until the taxpayers are in full compliance.

(iv) The transfer or sale of this credit does not extend the time in which the credit can be used. The carryforward period for credit that is transferred or sold begins on the date on which the credit was originally earned.

(v) The transferee shall apply such credits in the same manner and against the same taxes as the taxpayer originally awarded the credit.

(2) For tax credits earned for expenditures made on or after January 1, 2012:

(a) The tax credits shall be refundable and allowed against the individual or corporate income tax liability of the companies or financiers of the project in accordance with their share of the credit as provided for in the application for certification for the project. The credit shall be allowed for the taxable period in which expenditures eligible for a credit are expended as set forth in the final tax credit certification letter. Any excess of the credit over the income tax liability against which the credit may be applied shall constitute an overpayment, as defined in R.S. 47:1621(A), and the secretary of the Department of Revenue shall make a refund of such overpayment from the current collections of the taxes imposed by Chapter 1 of Subtitle II of this Title, as amended. The right to a refund of any such overpayment shall not be subject to the requirements of R.S. 47:1621(B).

(b) At the time of final certification of tax credits, a company may elect, on a one-time basis, to receive a rebate of the credits. The amount of the rebate shall be eighty-five percent of the face value of the credits. Upon receipt of the final tax credit certification letter and any necessary additional information, the secretary of the Department of Revenue shall make payment to the company, or its irrevocable designee, which may include but not be limited to a bank or other lender, in the amount to which he is entitled from the current collections of the taxes collected pursuant to Chapter 1 of Subtitle II of this Title, as amended.

F. Administration. (1) The office may promulgate rules in accordance with the Administrative Procedure Act to establish the policies and program elements regarding project qualifications of state-certified productions and any other matter necessary to carry out the intent and purposes of this Section. Such rules shall be subject to oversight by the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs.

(2) Application. A company seeking to participate in the tax credit program shall apply to the department through an application process established by the department.

(i) The office shall directly engage and assign a certified public accountant to perform an expense verification report on an applicant's cost report of production expenses. The applicant shall be responsible for payment of the expense verification report fee in accordance with R.S. 36:104.1, and shall make all records related to the tax credit application available to the accountant.

(ii) The applicant will be assessed the office's actual cost for the expense verification report fee. The maximum fee for the report shall be fifteen thousand dollars for verification of a cost report reflecting production expenses of up to one million dollars, and the maximum fee shall be twenty-five thousand dollars for verification of a cost report reflecting production expenses in excess of one million dollars.

(iii) At the time of application, the applicant shall submit to the office a deposit of the expenditure verification report fee of seven thousand five hundred dollars for a production with qualified production expenses projected to be no more than one million dollars, and a deposit of fifteen thousand dollars for those projected to be in excess of one million dollars.

(3) Certification. (a) The office shall review the company's application and any other information which it deems appropriate for determination of the project's eligibility for initial certification. For a project deemed eligible, the office shall provide an initial certification of the project as a state-certified production to the company and to the secretary of the Department of Revenue. The initial certification shall be effective for expenditures made no more than six months prior to the date of initial certification and shall be valid until the project is completed. The initial certification shall include a unique identifying number for each state-certified production.

(b) Upon project completion or no more than once annually, the applicant shall make a request to the office to proceed to final certification by submitting to the office a cost report of production expenses to be formatted in accordance with instructions of the office. The applicant shall make all records related to the cost report available for inspection by the office and the certified public accountant selected by the office to prepare the expense verification report on the cost report of production expenses. After review and investigation of the cost report, the accountant shall submit to the office an expense verification report. The office may request additional expense verification reports for any additional cost reports  for production expenses, the cost of which shall be borne by the company.

(c) Digital interactive media and software tax credits shall be certified only upon the receipt and approval by the office of an expense verification report submitted by a certified public accountant in accordance with the provisions of Subparagraph (b) of this Paragraph. The office shall review the expense verification report, and for those expenses found to be qualified by the department shall issue a final tax credit certification letter to the company. The certification letter shall include the identifying number assigned to that state-certified production in the initial certification.

(d) As a condition for receiving certification of tax credits under this Section, state-certified productions may be required to display the state brand or logo, or both, as prescribed by the secretary.

G. Recapture of credits . If the office finds that funds for which a company received credits according to this Section are not actually expended in Louisiana as a production-related cost of a state-certified production, then the company's state income tax for such taxable period shall be increased by such amount necessary for the recapture of credit provided by this Section.

H. Recovery of credits by Department of Revenue. (1) Credits previously granted to a taxpayer, but later disallowed, may be recovered by the secretary of the Department of Revenue through any collection remedy authorized by R.S. 47:1561 and initiated within three years from December thirty-first of the year in which the credits were earned.

(2) The only interest that may be assessed and collected on recovered credits is interest at a rate of three percentage points above the rate provided in R.S. 9:3500(B)(1), which shall be computed from the original due date of the return on which the credit was taken.

(3) The provisions of this Subsection are in addition to and shall not limit the authority of the secretary of the Department of Revenue to assess or to collect under any other provision of law.

I. The provisions of this Section shall not apply to any investments or expenditures that qualify for tax credits under R.S. 47:6007.

J. A taxpayer shall not receive any other incentive administered by the Department of Economic Development for any expenditures for which the taxpayer has received a tax credit or tax rebate under this Section.

K. Repealed by Acts 2011, No. 415, §3, eff. July 11, 2011.

L. Commencing no later than January 31, 2016, the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs shall review the credit authorized pursuant to the provisions of this Section to determine if the economic benefit provided by such credit outweigh the loss of revenue realized by the state as a result of awarding such credit. The House and Senate committees shall make a specific recommendation no later than March 1, 2017, to either continue the credit or to terminate the credit.

Acts 2005, No. 346, §1, eff. June 30, 2005; Acts 2009, No. 454, §1, eff. July 1, 2009; Acts 2011, No. 415, §§1, 3, eff. July 11, 2011; Acts 2013, No. 418, §1, eff. June 21, 2013; Acts 2015, No. 125, §2, eff. July 1, 2015; §5, eff. July 1, 2018; Acts 2015, No. 357, §1, eff. June 29, 2015; Acts 2015, No. 412, §2, special eff. date, See Act.

NOTE: See Acts 2015, No. 412, §3, regarding applicability.

NOTE: See Acts 2015, No. 125, §7, regarding applicability.

NOTE: See Acts 2016, 1st Ex. Sess., No. 29, §2, regarding effectiveness.



RS 47:6023 - Sound recording investor tax credit

§6023. Sound recording investor tax credit

A. Purpose. The primary objective of this Section is to encourage development in Louisiana of a strong capital and infrastructure base for sound recording productions in order to achieve a more independent, self-supporting music and sound recording industry. This objective is divided into immediate and long-term objectives as follows:

(1) Immediate objectives are to:

(a) Attract private investment for the production of musical recordings or sound recordings in Louisiana.

(b) Develop a tax and capital infrastructure which encourages private investment. This tax infrastructure is to provide for state participation in the form of tax credits to encourage investment in state-certified sound recording productions and infrastructure.

(c) Develop a tax infrastructure utilizing tax credits which encourage investments in multiple state-certified production projects.

(2) Long-term objectives are to:

(a) Encourage increased employment opportunities within this sector and increased global competitiveness by fully utilizing economic development options within the music and sound recording industries.

(b) Encourage new education curricula in order to provide a labor force trained in all aspects of sound recording production.

(c) Encourage the development of a Louisiana sound recording production infrastructure with state-of-the-art facilities.

B. Definitions. For the purposes of this Section:

(1) "Base investment" shall mean the actual investment made and expended in the state by a state-certified production as production-related costs or as capital costs of a state-certified sound recording infrastructure project. Expenditures comprising the base investment shall not include the expenditure verification report fee paid by the sound recording production company for purposes of verification of the company's cost report for production or project expenditures.

(2) "Expended in the state" or an "expenditure in the state" means an expenditure to acquire property from a source within the state which is subject to state sales or use tax, or an expenditure as compensation for services performed within the state which is subject to state income tax.

(3) "Sound recording" means a recording of music, poetry, or spoken-word performance made in Louisiana, in whole or in part. The term "sound recording" shall not include the audio portions of dialogue or words spoken and recorded as part of television news coverage or athletic events.

(4) "Sound recording production company" shall mean a company engaged in the business of producing sound recordings as defined in this Section. Sound recording production company shall not mean or include any person or company, or any company owned, affiliated, or controlled, in whole or in part, by any company or person, which is in default on a loan made by the state or a loan guaranteed by the state, nor which has ever declared bankruptcy under which an obligation of the company or person to pay or repay public funds or monies was discharged as a part of such bankruptcy.

(5) "State-certified production" means a sound recording production, or a series of productions occurring over the course of a twelve-month period, and base investment related to such production or productions that are approved by the Louisiana Department of Economic Development within one hundred eighty days of the receipt by the Department of Economic Development of a complete application for initial certification of a production. If the production is not approved within one hundred eighty days, the Department of Economic Development shall provide a written report to the Senate Committee on Revenue and Fiscal Affairs and the House Committee on Ways and Means which states the reason that the production has not been approved.

(6) "State-certified sound recording infrastructure project" means a sound recording capital infrastructure project and base investment related to such project that are approved by the Louisiana Department of Economic Development within one hundred eighty days of the receipt by the Department of Economic Development of a complete application for initial certification of an infrastructure project. If the infrastructure project is not approved within one hundred eighty days, the Department of Economic Development shall provide a written report to the Senate Committee on Revenue and Fiscal Affairs and the House Committee on Ways and Means which states the reason that the infrastructure project has not been approved.

NOTE: Paragraph (C)(1) eff. until June 30, 2018. See Acts 2015, No. 125, §8.

C. Investor tax credit; state-certified productions and infrastructure projects. (1) Until January 1, 2020, there is hereby authorized a credit against the state income tax for investments made in state-certified productions and state-certified sound recording infrastructure projects. The tax credit shall be earned by investors at the time expenditures are certified by the Louisiana Department of Economic Development according to the total base investment certified for the sound recording production company per calendar year; however, no credit shall be allowed under this Section for any expenditures for which a credit was granted under R.S. 47:6007.

(a) For state-certified productions certified on and after July 1, 2007 and prior to July 1, 2015, and state-certified infrastructure projects which have applied on or before August 1, 2009, each investor shall be allowed a tax credit of twenty-five percent of the base investment made by that investor in excess of fifteen thousand dollars or, if a resident of this state, in excess of five thousand dollars.

(b) For state-certified productions certified on and after July 1, 2015, and state-certified infrastructure projects which have been applied on or after July 1, 2015, each investor shall be allowed a tax credit of eighteen percent of the base investment made by that investor in excess of fifteen thousand dollars or, if a resident of this state, in excess of five thousand dollars.

NOTE: Paragraph (C)(1) as enacted by Acts 2015, No. 125, §8, eff. July 1, 2018.

C. Investor tax credit; state-certified productions and infrastructure projects. (1) Until January 1, 2020, there is hereby authorized a credit against the state income tax for investments made in state-certified productions and state-certified sound recording infrastructure projects. The tax credit shall be earned by investors at the time expenditures are certified by the Louisiana Department of Economic Development according to the total base investment certified for the sound recording production company per calendar year; however, no credit shall be allowed under this Section for any expenditures for which a credit was granted under R.S. 47:6007. For state-certified productions certified on and after July 1, 2007, and state-certified infrastructure projects which have applied on or before August 1, 2009, each investor shall be allowed a tax credit of twenty-five percent of the base investment made by that investor in excess of fifteen thousand dollars or, if a resident of this state, in excess of five thousand dollars.

(2) Sound recording investor tax credits associated with a state-certified production shall never exceed the total base investment in that production or sound recording infrastructure project.

NOTE: Paragraph (C)(3)(intro. para.) eff. until June 30, 2018. See Acts 2015, No. 125, §8.

(3) Except as otherwise provided in this Paragraph, the aggregate amount of credits certified for all investors pursuant to this Section during any calendar year shall not exceed two million one hundred sixty thousand dollars.

NOTE: Paragraph (C)(3)(intro. para.) as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

(3) Except as otherwise provided in this Paragraph, the aggregate amount of credits certified for all investors pursuant to this Section during any calendar year shall not exceed three million dollars.

(a) An application for initial certification of a project shall be submitted to the Louisiana Department of Economic Development prior to the granting of the credit, and the granting of credits under this Section shall be on a first-come, first-served basis. The secretary of the Louisiana Department of Economic Development shall determine through the promulgation of rules the administration of the annual aggregate maximum. In addition, these rules shall be approved by the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs in accordance with the provisions of the Administrative Procedure Act.

(b) If the total amount of credits applied for in any particular year exceeds the aggregate amount of tax credits allowed for that year, the excess will be treated as having been applied for on the first day of the subsequent year.

D. Certification and administration. (1) The secretary of the Department of Economic Development shall determine through the adoption and promulgation of rules which projects and expenditures, including amounts expended in this state on state-certified infrastructure projects, qualify according to this Section. In addition, these rules shall be approved by the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs in accordance with the provisions of the Administrative Procedure Act. When determining which projects qualify, the Louisiana Department of Economic Development shall take the following factors into consideration:

(a) The impact of the production on the immediate and long-term objectives of this Section.

(b) The impact of the production on the employment of Louisiana residents.

(c) The impact of the production on the overall economy of the state.

(d) The availability of similar infrastructure facilities within fifty miles of the proposed infrastructure project.

(2)(a) An applicant for the sound recording investor tax credit shall submit an application for initial certification to the Louisiana Department of Economic Development that includes the following information:

(i) For state-certified productions the application shall include:

(aa) The distribution plan.

(bb) A preliminary budget including estimated Louisiana payroll and estimated base investment.

(cc) A description of the type of sound to be recorded.

(dd) A list of the principal creative elements including performing artist(s) and producer.

(ee) The name and address of the recording studio or other location where the recording production will take place.

(ff) A statement that the production will qualify as a state-certified production.

(gg) Estimated start and completion dates.

(ii) For state-certified sound recording infrastructure projects the application shall include:

(aa) A detailed description of the infrastructure project.

(bb) A preliminary budget.

(cc) A statement that the project meets the definition of a state-certified infrastructure project.

(dd) Estimated start and completion dates.

(b) If the application is incomplete, additional information may be requested prior to further action by the Louisiana Department of Economic Development.

(c)(i) The Louisiana Department of Economic Development shall directly engage and assign a certified public accountant to prepare an expenditure verification report on a sound recording production company's cost report of production or project expenditures. The applicant shall be responsible for payment of the expenditure verification report fee in accordance with R.S. 36:104.1, and shall make all records related to the tax credit application available to the department and the accountant.

(ii) The applicant will be assessed the department's actual cost for the expenditure verification report fee. The maximum fee for the report shall be five thousand dollars for verification of a cost report reflecting production or project expenditures of between five thousand dollars and fifty thousand dollars, and a maximum fee of fifteen thousand dollars for verification of a cost report reflecting production or project expenditures in excess of fifty thousand dollars.

(iii) At the time of application, the applicant shall submit a deposit of the expenditure verification report fee of two thousand five hundred dollars for productions or projects with qualified expenditures projected to be between five thousand dollars and fifty thousand dollars, and a deposit of five thousand dollars for those projected to be in excess of fifty thousand dollars.

(d) The Louisiana Department of Economic Development shall submit its initial certification of a project as a state-certified production or a state-certified sound recording infrastructure project to investors and to the secretary of the Department of Revenue. The initial certification shall include a unique identifying number for each state-certified production or state-certified project.

(e) Upon project completion, the applicant shall make a request to the Louisiana Department of Economic Development to proceed to final certification by submitting to the department a cost report of production or project expenditures to be formatted in accordance with instructions of the department. The applicant shall make all records related to the cost report available for inspection by the department and the accountant selected by the department to prepare the expenditure verification report. After review and investigation of the cost report, the accountant shall submit to the department an expenditure verification report. Sound recording investor tax credits shall be certified only upon the receipt and approval by the department of an expenditure verification report submitted by a certified public accountant in accordance with this Subparagraph. The department shall review the expenditure verification report, and for those expenditures found to be qualified the department shall issue a tax credit certification letter to the investors indicating the amount of tax credits certified for the state-certified production or state-certified infrastructure project.

(3) The secretary of the Louisiana Department of Economic Development, in consultation with the Department of Revenue, shall adopt and promulgate such rules and regulations as are necessary to carry out the intent and purposes of this Section in accordance with the general guidelines provided herein.

(4) With input from the Legislative Fiscal Office, the Louisiana Department of Economic Development shall prepare a written report to be submitted to the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs no less than sixty days prior to the start of the Regular Session of the Legislature in 2007, and every second year thereafter. The report shall include the overall impact of the tax credits, the amount of the tax credits issued, the number of new jobs created, the amount of Louisiana payroll created, the economic impact of the tax credits and sound recording industry, the amount of new infrastructure that has been developed in the state, and any other factors that describe the impact of the program.

E. Tax credit certification letter. After certification, the Louisiana Department of Economic Development shall submit the tax credit certification letter to the Department of Revenue on behalf of the investor who earned the sound recording tax credits. The Department of Revenue may require the investor to submit additional information as may be necessary to administer the provisions of this Section. Upon receipt of the tax credit certification letter and any necessary additional information, the secretary of the Department of Revenue shall make payment to the investor in the amount to which he is entitled from the current collections of the taxes collected pursuant to Chapter 1 of Subtitle II of this Title, as amended.

F. Recapture of credits. If the Department of Economic Development finds that funds for which an investor received credits according to this Section are not invested in and expended with respect to a state-certified production within twenty-four months of the date that such credits are earned, then the investor's state income tax for such taxable period shall be increased by such amount necessary for the recapture of credit provided by this Section.

G. Recovery of credits by Department of Revenue. (1) Credits previously granted to a taxpayer, but later disallowed, may be recovered by the secretary of the Department of Revenue through any collection remedy authorized by R.S. 47:1561 and initiated within three years from December thirty-first of the year in which the twenty-four-month investment period specified in Subsection F of this Section ends.

(2) The only interest that may be assessed and collected on recovered credits is interest at a rate three percentage points above the rate provided in R.S. 9:3500(B)(1), which shall be computed from the original date of the return on which the credit was taken.

(3) The provisions of this Subsection are in addition to and shall not limit the authority of the secretary of the Department of Revenue to assess or to collect under any other provision of law.

H. Brand. As a condition for receiving certification of tax credits under this Section, state-certified productions may be required to display the state brand or logo, or both, as prescribed by the secretary of the Department of Economic Development.

I. Commencing no later than January 31, 2016, the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs shall review the credit authorized pursuant to the provisions of this Section to determine if the economic benefit provided by such credit outweigh the loss of revenue realized by the state as a result of awarding such credit. The House and Senate committees shall make a specific recommendation no later than March 1, 2017, to either continue the credit or to terminate the credit.

Acts 2005, No. 485, §1, eff. July 12, 2005, applicable to tax years beginning on and after Jan. 1, 2006; Acts 2007, No. 368, §1, eff. July 10, 2007; Acts 2009, No. 475, §1; Acts 2013, No. 385, §1; Acts 2015, No. 125, §2, eff. July 1, 2015; §5, eff. July 1, 2018; Acts 2015, No. 357, §1, eff. June 29, 2015; Acts 2015, No. 412, §2.

NOTE: See Acts 2015, No. 412, §3, regarding applicability.

NOTE: See Acts 2015, No. 125, §7, regarding applicability.

NOTE: See Acts 2016, 1st Ex. Sess., No. 29, §2, regarding effectiveness.



RS 47:6024 - Rural hospital service district cooperative endeavors and joint ventures

§6024. Rural hospital service district cooperative endeavors and joint ventures

No ad valorem or personal property taxes shall be imposed by any parish, municipality, school board, or other political subdivision of the state on cooperative endeavors and joint ventures involving a rural hospital as defined in R.S. 40:1300.143, which is also a hospital service district, provided such cooperative endeavor or joint venture:

(1) Is established as a cooperative endeavor or joint venture pursuant to R.S. 46:1077.

(2) Is established to construct or operate one or more of the following:

(a) Medicare certified hospital.

(b) Medicare certified independent diagnostic testing facility.

(c) Magnetic resonance imaging equipment or facility.

(d) Computerized tomography equipment or facility.

(e) Positron emission tomography scanner or facility.

(f) Ambulatory surgical center.

(g) Comprehensive outpatient rehabilitation facility.

(h) Diagnostic laboratory.

(i) Physical, occupational, or speech therapy clinic or rehabilitation agency.

(3) Provides the rural hospital service district with more than fifty percent of such cooperative endeavor or joint venture.

(4) Provides that the rural hospital service district is entitled to receive its pro rata share of any net profits or losses of the cooperative endeavor or joint venture.

Acts 2006, No. 799, §1, eff. June 30, 2006.



RS 47:6025 - Tax credit for Louisiana Citizens Property Insurance Corporation assessment

§6025. Tax credit for Louisiana Citizens Property Insurance Corporation assessment

A.(1) There shall be allowed a credit against Louisiana income tax due in a taxable year for twenty-five percent of the amount of surcharges, market equalization charges, or assessments paid by a taxpayer during the taxable year as a result of the 2005 regular assessment or the emergency assessments levied due to Hurricanes Katrina and Rita by Louisiana Citizens Property Insurance Corporation for the FAIR Plan and Coastal Plan, as they are defined in R.S. 22:2292.

(2) Assessment amounts paid before January 1, 2007, shall be claimed and allowed on the first income tax return that is due on or after January 1, 2007.

(3) Assessment amounts paid on or after January 1, 2007, shall be claimed and allowed on a form provided by the secretary after the payment is made.

B. Notwithstanding the provisions of Subsection A of this Section, insurers who paid the 2005 regular assessment levied by the Louisiana Citizens Property Insurance Corporation and applied a surcharge on their policyholders in order to recoup the assessment as authorized in R.S. 22:2301 shall not be entitled to receive a credit for the amount of the assessment they recouped.

C. Notwithstanding any other provision of law to the contrary, any excess of allowable credit established by this Section over the tax liabilities against which such credit can be applied, as provided in this Section, shall constitute an overpayment, as defined in R.S. 47:1621(A), and the secretary shall make a refund of such overpayment from the current collections of the taxes imposed by Chapter 1 of Subtitle II of this Title, together with interest as provided in R.S. 47:1624. The right to a credit or refund of any such overpayment shall not be subject to the requirements of R.S. 47:1621(B). All credits and refunds, together with interest thereof, must be paid or disallowed within one year of receipt by the secretary of any such claim for refund or credit. Failure of the secretary to pay or disallow, in whole or in part, any claim for a credit or a refund shall entitle the aggrieved taxpayer to proceed with the remedies provided in R.S. 47:1625.

D. Commencing no later than January 31, 2016, the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs shall review the credit authorized pursuant to the provisions of this Section to determine if the economic benefit provided by such credit outweighs the loss of revenue realized by the state as a result of awarding such credit. The House and Senate committees shall make a specific recommendation no later than March 1, 2017, to either continue the credit or to terminate the credit.

Acts 2006, 2nd Ex. Sess., No. 4, §1, eff. Dec. 21, 2006; Acts 2007, No. 382, §1, eff. July 10, 2007; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2015, No. 125, §2, eff. July 1, 2015; §5, eff. July 1, 2018; Acts 2015, No. 357, §1, eff. June 29, 2015; Acts 2016, 2nd Ex. Sess., No. 9, §1, eff. June 28, 2016.

NOTE: See Acts 2015, No. 125, §7, regarding applicability.

NOTE: See Acts 2016, 2nd Ex. Sess., No. 9, §2, regarding applicability.

NOTE: See Acts 2016, 1st Ex. Sess., No. 29, §2, regarding effectiveness.



RS 47:6026 - Cane River heritage tax credit

§6026. Cane River heritage tax credit

A. Purpose. The unique, nationally significant cultural, historic, natural, and scenic resources of the Cane River Heritage Area should be utilized in a sustainable manner to their maximum potential in order to improve the quality of life of the inhabitants of the region. Many of the tax incentive and capital access programs administered by the Department of Economic Development do not target heritage-based businesses located in the trace area. The primary purpose of this Section is to assist individuals and businesses engaged in heritage-based commercial activities in obtaining capital and tax incentives.

B. For the purposes of this Section, the following terms shall have the meanings ascribed to them unless the context clearly indicates otherwise:

(1) "Cultural heritage" means those qualities that capture the traditions, customs, beliefs, history, folklore, lifeways, and material culture of the Cane River Heritage Area.

(2) "Department" means the Department of Culture, Recreation and Tourism.

(3) "Development zone" means the Cane River Heritage Area Development Zone.

(4) "Heritage-based cottage industry" means a small business with no more than twenty full- or part-time employees or an individual who is sustainably harnessing the Cane River Heritage Area's cultural heritage and natural heritage resources for purposes which include interpreting, accessing, developing, promoting, or reinforcing the unique character and characteristics of the heritage area. "Heritage-based cottage industries" shall include lodging, including bed and breakfasts, camping, houseboats, and recreational vehicle facilities; museums, including living museums and interpretive facilities; artists and craftsmakers of authentic or locally made products; authentic food packaging, production, and harvesting; music production and instrument making; historic homes, house museums, and historic sites; boat, canoe, kayak, and bicycle rentals; wild and scenic sites; hunting, fishing, and birding guide services; tour planning and cultural guide services; swamp tours, airboat tours, helicopter tours, plane tours, and balloon tours; retail facilities of authentic products; and agricultural tours. "Heritage-based cottage industry" shall not include hotels, motels, restaurants, gaming facilities, churches, and housing. In order to qualify as a heritage-based cottage industry, for purposes of this Section, the owner of the business must be a resident of the heritage area development zone.

(5) "Natural heritage" means one of those qualities that capture the environmental features of the Cane River Heritage Area, including man-made and natural resources and wildlife.

(6) "Small business" means a business with no more than twenty full- or part-time employees.

C.(1) There shall be allowed a credit against any Louisiana income or corporation franchise taxes for a heritage-based cottage industry located or to be located in the development zone. The Department of Culture, Recreation and Tourism may enter into contracts for periods not exceeding five years with a heritage-based cottage industry in order to facilitate the tax credits authorized by this Section. No contract shall be granted for any exemptions or credits which are not directly related to the concern located within the development zone, and no tax exemption or credit shall be granted for any tax or portion of a tax applicable to operations or activities of a concern located outside of the development zone.

(2) Applications for contracts of exemption or credit shall be submitted to the department. The department shall evaluate applications to determine whether the requirements for a contract have been satisfied. The Department of Revenue shall aid the department in determining whether the tax information furnished by the applicant is true and correct. The Louisiana Workforce Commission shall aid the department in verifying employment data.

D.(1) Whenever the secretary of the department finds that a concern satisfies the requirements of this Section, he shall certify the application.

NOTE: Paragraphs (D)(2) and (3) eff. until June 30, 2018. See Acts 2015, No. 125, §8.

(2) The tax credit authorized by the provisions of this Section shall be for an amount of up to one thousand eighty dollars, which may be used against the tax liability for state income and corporation franchise taxes related to the operations of the cottage industry within the development zone.

(3) In addition, the department may also enter into contracts with eligible cottage industries for a one thousand eighty dollar tax credit per new employee hired during the taxable year for which the credit is claimed. In order to qualify for this credit, the applicant must have net new hires of one full-time employee or two part-time employees. A full-time employee is a person employed for at least thirty-two hours per week. A part-time employee is a person employed for at least twenty hours per week but less than thirty-two hours a week. In order to qualify as a new hire for purposes of this credit, the employee must have been a resident of the heritage area development zone for at least thirty days prior to employment. The credit may be applied to any state income tax liability or any state corporate franchise tax liability, but shall not be applied to any liabilities for penalty or interest due or outstanding at the time the credit is generated. This credit shall be applicable only to a position that did not previously exist in the business and that is filled by a resident of the development zone who is performing duties in connection with the operation of the business as a regular, full-time employee.

NOTE: Paragraphs (D)(2) and (3) as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

(2) The tax credit authorized by the provisions of this Section shall be for an amount of up to one thousand five hundred dollars, which may be used against the tax liability for state income and corporation franchise taxes related to the operations of the cottage industry within the development zone.

(3) In addition, the department may also enter into contracts with eligible cottage industries for a one thousand five hundred dollar tax credit per new employee hired during the taxable year for which the credit is claimed. In order to qualify for this credit, the applicant must have net new hires of one full-time employee or two part-time employees. A full-time employee is a person employed for at least thirty-two hours per week. A part-time employee is a person employed for at least twenty hours per week. In order to qualify as a new hire for purposes of this credit, the employee must have been a resident of the heritage area development zone for at least thirty days prior to employment. The credit may be applied to any state income tax liability or any state corporate franchise tax liability, but shall not be applied to any liabilities for penalty or interest due or outstanding at the time the credit is generated. This credit shall be applicable only to a position that did not previously exist in the business and that is filled by a resident of the development zone who is performing duties in connection with the operation of the business as a regular, full-time employee.

(4) Taxpayers who are awarded credits pursuant to the provisions of this Section in excess of their income and corporation franchise tax liability may carry forward their unused credits for no more than ten years from the date the credit was originally awarded.

(5)(a) All entities taxed as corporations for Louisiana income or corporation franchise tax purposes shall claim any credit allowed under this Section on their corporation income and corporation franchise tax return.

(b) Individuals shall claim any credit allowed under this Section on their individual income tax return.

(c) Estates or trusts shall claim any credit allowed under this Section on their fiduciary income tax returns.

(d) Entities not taxed as corporations shall claim any credit allowed under this Section on the returns of the partners or members as follows:

(i) Corporate partners or members shall claim their share of the credit on their corporation income or corporation franchise tax returns.

(ii) Individual partners or members shall claim their share of the credit on their individual income tax returns.

(iii) Partners or members that are estates or trusts shall claim their share of the credit on their fiduciary income tax returns.

E.(1) On and after January 1, 2018, no new applications to receive tax exemptions or credits pursuant to this Section shall be approved by the department. However, a business which, prior to January 1, 2018, has been approved by the department to receive tax exemptions or credits under this Section shall continue to receive such tax benefits pursuant to the terms of its agreement with the state of Louisiana as long as the business retains its eligibility.

(2) The department shall periodically monitor the implementation and operation of the provisions of this Section. Prior to the cessation of activities as provided for in Paragraph (1) of this Subsection, the department shall provide written evaluation of the program and its economic impact on the development zone to the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs. The written evaluation shall be utilized by the legislature to determine whether to continue the effectiveness of this Section and whether to create similar development zones in other heritage areas in the state.

F. The department shall promulgate rules and regulations as are necessary, in accordance with the Administrative Procedure Act, to implement the provisions of this Section.

G. Commencing no later than January 31, 2016, the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs shall review the credit authorized pursuant to the provisions of this Section to determine if the economic benefit provided by such credit outweighs the loss of revenue realized by the state as a result of awarding such credit. The House and Senate committees shall make a specific recommendation no later than March 1, 2017, to either continue the credit or to terminate the credit.

Acts 2007, No. 299, §2; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2011, No. 56, §1; Acts 2013, No. 304, §1; Acts 2015, No. 125, §2, eff. July 1, 2015; §5, eff. July 1, 2018; Acts 2015, No. 357, §1, eff. June 29, 2015.

NOTE: See Acts 2015, No. 125, §7, regarding applicability.

NOTE: See Acts 2016, 1st Ex. Sess., No. 29, §2, regarding effectiveness.



RS 47:6027 - Mentor-Protégé Tax Credit Program

§6027. Mentor-Protégé Tax Credit Program

A. Purpose. The legislature finds that the welfare of the state is enhanced by a healthy entrepreneurial business environment where smaller, emerging businesses have an opportunity to thrive. This Section is intended to achieve the following purposes:

(1) To create the Mentor-Protégé Tax Credit Program to facilitate the growth and stability of Louisiana's economy by fostering the overall enhancement and development of protégé firms as a competitive contractor, subcontractor, joint venture partner, or supplier to local, state, federal, and private markets.

(2) To encourage companies with proven competencies in business, technology, and the development of sophisticated business solutions to mentor smaller, emerging Louisiana-based businesses to increase the protégé's technical and business capability, industrial competitiveness, client base expansion, and improved financial stability.

(3) To expand the economy of the state by enlarging its base of wealth-creating businesses.

B. Definitions. The following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) "Developmental Assistance" means assistance to a protégé which may include:

(a) Financial, organizational, and overall business planning and management.

(b) Business development.

(c) Technical assistance.

(d) Rent-free use of facilities or equipment.

(e) Property.

(f) Temporary assignment of personnel to protégé for training purposes.

(g) Any other types of permissible, mutually beneficial assistance.

(2) "Mentor" means a business, large or small, that is committed and able to provide professional guidance and support to its protégés to facilitate their development and growth, particularly in the critical areas of private and public procurements in construction.

(3) "Mentor-Protégé Agreement" means a written agreement between the mentor and protégé, and approved by the Department of Economic Development, that includes an assessment of the protégé's needs, a description of the specific assistance that the mentor will provide to address those needs, the term of the agreement (minimum acceptable term of one year), establish the amount of the tax credit, timing of when the tax credit will be granted, and the goals and objectives of the agreement.

(4) "Protégé" means a business that is currently certified active in the Department of Economic Development's Small and Emerging Business Development Program or is registered in the state's small entrepreneurship program and is the recipient of developmental assistance pursuant to a Mentor-Protégé Agreement. "Protégé" shall not include an affiliate or related party of the mentor.

C. Qualifying entities that fulfill the terms of a Mentor-Protégé Agreement may earn, apply for, and be granted a tax credit on any Louisiana income or corporation franchise tax liability. The administration of applications for these credits and the provision of these credits shall be called the Mentor-Protégé Tax Credit Program.

D.(1) The Mentor-Protégé Tax Credit Program shall be implemented and administered by the Department of Economic Development. In compliance with the Administrative Procedure Act, the department shall adopt and promulgate such rules as are necessary for the efficient and effective administration of this program.

(2) In providing for the implementation and administration of the program, the department shall work closely with the secretary of the Department of Revenue in order to promulgate rules. Such rules shall include provisions for:

(a) The Department of Economic Development to certify the eligibility of a taxpayer applicant for receipt of the tax credit provided for in this Section and the qualification of any taxpayer claimant to claim the credit against state tax liability.

(b) The presentation of a taxpayer's eligibility certification and any other documentation required to be applied for to earn or claim a credit.

(c) Provide for an annual report of the protégé regarding the assistance received from the mentor, goals and objectives achieved, annual revenue, annual profit, number of employees, and any other information requested by the Department of Economic Development.

(3)(a) To qualify for a mentor tax credit all of the following qualifications shall be required by each mentor:

(i) Must possess a favorable financial health, including profitability for at least the last two years.

(ii) Must demonstrate its capability to provide managerial or technical skills transfer or capacity building.

(iii) Must meet the goals and objectives of the Mentor-Protégé Agreement.

(b) To qualify as a protégé, each protégé must be certified active in the small and emerging business development program or registered and approved in the small entrepreneurship program by the Department of Economic Development and be willing to participate with a mentoring firm. Additionally, each protégé shall identify the type of guidance needed and enter into a Mentor-Protégé Agreement.

(4) The mentor may earn and apply for and, if qualified, be granted a refundable credit on any income or corporation franchise tax liability owed to the state by the mentor. The amount of the refundable credit shall be established by the Department of Economic Development and contained in the Mentor-Protégé Agreement.

(5) The mentor-protégé tax credits granted by the Department of Economic Development in any fiscal year shall not exceed one million dollars.

(6)(a) The mentor-protégé tax credit shall be deemed earned on the date of the investment and may be claimed in the tax year in which the investment is made. The credit earned by a corporation shall be claimed on the income and franchise tax return of the corporation, and the credit earned by a pass through entity shall be claimed on the income tax returns of members or partners.

(b) A tax credit granted pursuant to this Section shall expire and have no value or effect on tax liability beginning with the twenty-first tax year after the tax year in which it was originally earned, applied for, and granted.

(7) The amount of the tax credits granted pursuant to the provisions of this Section shall not exceed fifty thousand dollars per Mentor-Protégé Agreement.

(8) In the event it is subsequently determined by the Department of Economic Development that the mentor has not complied with the requirements of the Mentor Protégé Agreement or that the mentor was otherwise not qualified to earn a tax credit pursuant to this Part, any tax credits previously earned and applied against the mentor's tax liability shall be recaptured and added to the tax liability of the mentor for the year that such determination is made.

E.(1) Any person making an application, claim for a mentor-protégé tax credit, or any report, return, statement, or other instrument or providing any other information pursuant to the provisions of the Mentor-Protégé Tax Credit Program who willfully makes a false or fraudulent application, claim, report, return, statement, invoice, or other instrument or who willfully provides any false or fraudulent information, any person who willfully aids or abets another in making such false or fraudulent application, claim, report, return, statement, invoice, or other instrument, or any person who willfully aids or abets another in providing any false or fraudulent information shall be guilty, upon conviction, of a felony and shall be punished by the imposition of a fine of not less than one thousand dollars and not more than fifty thousand dollars or imprisoned for not less than two years and not more than five years, or both.

(2) Any person convicted of a violation of this Section shall be liable for the repayment of all credits which were granted to that person. Interest shall be due on such repayments at the rate of fifteen percent per annum.

F. Repealed by Acts 2010, No. 1034, §3.

G. The provisions of this Section shall become effective for all income tax years beginning on or after January 1, 2007, and franchise tax years beginning on or after January 1, 2008. However, this Section shall become null and void on December 31, 2011.

Acts 2007, No. 356, §1; Acts 2010, No. 1034, §3.



RS 47:6028 - Repealed by Acts 2015, No. 357, §2, eff. June 29, 2015.

§6028. Repealed by Acts 2015, No. 357, §2, eff. June 29, 2015.



RS 47:6029 - Repealed by Acts 2015, No. 357, §2, eff. June 29, 2015.

§6029. Repealed by Acts 2015, No. 357, §2, eff. June 29, 2015.



RS 47:6030 - Solar energy systems tax credit

§6030. Solar energy systems tax credit

A.(1) There shall be a credit against the income tax for the cost of purchase and installation of a solar electric system hereinafter referred to as "system", at a single-family residence located in Louisiana. The credit is allowed if a newly constructed home with such a system already installed is purchased or if such a system is purchased and installed at an existing home. In addition to eligibility requirements provided in Subsection B of this Section, to be eligible for a tax credit, the system shall have been sold by and installed by a person who is licensed by the Louisiana State Licensing Board for Contractors, and with respect to any system components purchased on or after July 1, 2013, the system shall be compliant with the requirements of the federal American Recovery and Reinvestment Act (ARRA), including but not limited to all major components such as the inverter, racking, and solar modules. Each eligible system shall be installed on the property of the residence to which the electrical energy is delivered. With respect to each residence, there shall be allowed only one tax credit for the purchase and installation of a system and no other tax credit is allowed for any other system installed at that residence. The provisions of this Section shall in no way be construed or interpreted to allow more than one tax credit authorized under this Section, including any tax credit claimed before July 1, 2013, for any residence. Once a tax credit authorized pursuant to this Section is claimed by a taxpayer for a particular system at a residence, regardless of the credit amount claimed, there shall be no additional or subsequent tax credit authorized for installation of any equipment at that residence pursuant to this Section. If the residential property or system is sold, the taxpayer who claimed the tax credit shall disclose his use of the tax credit to the purchaser.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, any system component purchased prior to July 1, 2013, may be incorporated into systems that are placed in service prior to January 1, 2014, and such systems shall be eligible for the credit authorized by this Section; provided that such credit shall not be allowed for such system components unless the purchaser provides to the Department of Revenue written documentation of the purchase of such system components prior to July 1, 2013.

B.(1) Purchased systems. The tax credit for the purchase and installation of an eligible system at a Louisiana residence or for a system which is already installed in a newly constructed home located in Louisiana shall be subject to the following provisions:

(a) For a system purchased and installed on or after January 1, 2008, and before July 1, 2015, the amount of the credit shall be equal to fifty percent of the first twenty-five thousand dollars of the cost of the system.

(b) For a system purchased and installed on or after July 1, 2015, and before January 1, 2018, the tax credit shall be equal to the least of:

(i) Two dollars multiplied by the total size of the system as measured in DC watts.

(ii) Fifty percent of the cost of purchase and installation.

(iii) Ten thousand dollars.

(c) Beginning in Fiscal Year 2015-2016, the maximum amount of tax credits for purchased systems which may be granted by the department on any return, regardless of tax year, shall be as follows:

(i) For tax credits claimed on returns filed on or after July 1, 2015, and before July 1, 2016, no more than ten million dollars of tax credits shall be granted.

(ii) For tax credits claimed on returns filed on or after July 1, 2016, and before July 1, 2017, no more than ten million dollars of tax credits shall be granted.

(iii) For tax credits claimed on a return filed on or after July 1, 2017, no more than five million dollars of tax credits shall be granted.

(iv) The granting of credits shall be on a first-come, first-served basis. If the total amount of credits applied for in any particular fiscal year exceeds the amount of tax credits authorized for that year, the excess shall be treated as having been applied for on the first day of the subsequent year. All requests received on the same business day shall be treated as received at the same time, and if the aggregate amount of the requests received on a single business day exceed the total amount of available tax credits, tax credits shall be approved on a pro rata basis. Beginning in Fiscal Year 2015-2016 any claim or request for an allocation of credits under this Section shall be filed electronically.

(d) There shall be no tax credits authorized, issued, or granted as provided in this Section for systems installed on or after January 1, 2018.

(2) Leased systems. Tax credits authorized under this Section for the purchase and installation of a system at a Louisiana residence by a third party through a lease with the owner of the residence shall be subject to the following provisions.

(a)(i) The tax credit shall be equal to fifty percent of the first twenty-five thousand dollars of the cost of purchase for a system installed before January 1, 2014. For a system installed on or after January 1, 2014, and before January 1, 2018, the tax credit shall be equal to thirty-eight percent of the first twenty thousand dollars of the cost of purchase.

(ii) The purchase and installation of a system shall be eligible for a tax credit during these periods under the following circumstances:

(aa) For a system purchased and installed on or after July 1, 2013, and before July 1, 2014, the system shall cost no more than four dollars fifty cents per watt and provide for no more than six kilowatts of energy.

(bb) For a system purchased and installed on or after July 1, 2014, and before July 1, 2015, the system shall cost no more than three dollars fifty cents per watt and provide for no more than six kilowatts of energy.

(cc) For a system purchased and installed on or after July 1, 2015, and before January 1, 2018, the system shall cost no more than two dollars per watt and provide for no more than six kilowatts of energy.

(b)(i) The maximum amount of tax credits for leased systems which may be granted by the department for credits not granted prior to June 1, 2015, during Fiscal Year 2014-2015 shall be nineteen million dollars.

(ii) Beginning in Fiscal Year 2015-2016 the maximum amount of tax credits for leased systems which may be granted by the department on any return, regardless of tax year, shall be as follows:

(aa) For tax credits claimed on returns filed on or after July 1, 2015, and before July 1, 2016, no more than ten million dollars of tax credits shall be granted.

(bb) For tax credits claimed on returns filed on or after July 1, 2016, and before July 1, 2017, no more than ten million dollars of tax credits shall be granted.

(cc) For tax credits claimed on returns filed on or after July 1, 2017, no more than five million dollars of tax credits shall be granted.

(iii) The granting of credits shall be on a first-come, first-served basis. If the total amount of credits applied for in any particular fiscal year exceeds the amount of tax credits authorized for that year, the excess shall be treated as having been applied for on the first day of the subsequent year. All requests received on the same business day shall be treated as received at the same time, and if the aggregate amount of the requests received on a single business day exceed the total amount of available tax credits, tax credits shall be approved on a pro rata basis. Beginning in Fiscal Year 2015-2016, any claim or request for an allocation of credits under this Section shall be filed electronically.

(c) There shall be no tax credits authorized, issued, or granted as provided in this Paragraph for systems installed after December 31, 2017.

(3)(a) The purchase and installation of a system shall be eligible for a tax credit if the system services the electrical energy needs of the homeowner's primary residence.

(b) The cost of the system and installation shall not be financed by the Solar Installer or an Installer Affiliate.

C. As used in this Section:

(1) "Cost of purchase" or "cost" means the reasonable and prudent costs for the equipment and installation of the solar electric or solar thermal systems. "Cost of purchase" or "cost" shall not include any lease management fee or any inducement to make a purchase, including but not limited to: rebates; prizes; gift certificates; trips; additional energy items or services, except energy audits offered at no charge to the purchaser; or any other thing of value given by a seller, installer, or equipment manufacturer as an inducement to buy a solar electric or solar thermal system.

(2) "Home" means a single-family detached dwelling.

(3) "Installer Affiliate" means (a) any person who is the direct or indirect beneficial owner of any Solar Installer or Company; (b) any person who is related by blood or marriage to a person described in Subparagraph (a) of this Paragraph; (c) any entity directly, indirectly, nominally or beneficially owned by a Solar Installer or any person described in Subparagraphs (a) or (b) of this Paragraph, or in which such a person or entity has an economic interest; (d) any entity directly or indirectly owning, owned by, under common ownership with, or having any economic interest in any Solar Installer, Solar Company or any entity described in Subparagraphs (a), (b) or (c) of this Paragraph.

(4) "Residence" means a single-family detached dwelling.

(5) "Solar electric system" means a system consisting of photovoltaic panels with the primary purpose of converting sunlight to electrical energy and all equipment and apparatus necessary to connect, store, and process the electrical energy for connection to and use by an electrical load. "Solar electric system" shall include grid-connected net metering systems with or without battery backup, stand-alone alternating current (AC) systems, and stand-alone direct current (DC) systems. The eligible system components for a solar electric system include the following:

(a) For grid-connected, net metering solar electric systems, the components include photovoltaic panels, mounting systems, inverters, charge controllers, batteries, battery cases, alternating current (AC) and direct current (DC) disconnects, lightning and ground fault protection, junction boxes, remote metering display devices, and related electrical wiring materials from the photovoltaic panels to point of interconnection with the residence or electrical load.

(b) For stand-alone solar electric AC systems, the components include photovoltaic panels, mounting systems, inverters, charge controllers, batteries, battery cases, AC and DC disconnects, lightning and ground fault protection, junction boxes, remote metering display devices, and related electrical wiring materials from the photovoltaic panels to point of interconnection with the residence or electrical load.

(c) For stand-alone solar electric DC systems, the components include photovoltaic panels, mounting systems, charge controllers, batteries, battery cases, DC disconnects, lightning and ground fault protection, junction boxes, remote metering display devices, and related electrical wiring materials from the photovoltaic panels to point of interconnection with the residence or electrical load.

(6) "Solar Installer" means any person or business selling or installing solar improvements eligible for the generation of tax credits pursuant to R.S. 47:6030.

(7) "System" means a solar electric system. The following types of equipment are specifically excluded: solar thermal energy system, solar air conditioning system, solar attic fan or ventilation system, solar powered light, solar day lighting apparatus, solar powered pool pump or heating system, solar gate operating system, all other stand alone devices, and other equipment further prohibited by administrative rule.

D. The provisions of this Subsection shall apply to all tax credits for purchase or lease and installation of a system authorized under this Section.

(1) The credit may be used in addition to any federal tax credits earned for the same system. However, a taxpayer shall not receive any other state tax credit, exemption, exclusion, deduction, or any other tax benefit for property for which the taxpayer has received a tax credit under this Section.

(2) The credit shall be claimed on the tax return only for the taxable year in which the system is completed and placed in service. If a taxpayer purchases a newly constructed home with a system already installed, the credit shall be claimed on the tax return only for the taxable year in which the act of sale occurred.

(3) To claim the credit, a taxpayer shall submit all of the following:

(a) Proof of system installation.

(b) A copy of a contract signed by the taxpayer demonstrating either full payment, with evidence of payment from cash on hand, or payment through financing obtained from a person other than the Solar Installer or an Installer Affiliate.

(c) The serial number, model number, and energy output for each solar panel installed.

(d) Department of Revenue Form R-1086, which shall contain the following sworn statements by the licensed dealer who sold or leased the system and the licensed installer who installed the system:

The undersigned is an authorized principal in ___________, is licensed by the Louisiana Board of Contractors as required by R.S. 47:6030, and certifies under penalty of law, particularly R.S. 14:202.2(A), that the system sold or leased to the homeowner of the residence located at _____________ has a total nameplate value of ________ kilowatts, that no solar dealer, solar installer, or installer affiliate financed the repayment obligations, and that a reasonable good faith belief exists that the residence is eligible for the credit provided for in this Section in the amount claimed on a Louisiana income tax return.

__________________________                    ____________________________

Dealer's Name (printed)                                 Dealer's Name (signature)

_______________________________

Dealer's Louisiana License Number

The undersigned is an authorized principal in ___________, is licensed by the Louisiana Board of Contractors as required by R.S. 47:6030, is a licensed installer, as required by R.S. 37:2156.3, and certifies under penalty of law, particularly R.S. 14:202.2(A), that the system installed at the residence located at _____________ has a total nameplate value of ________ kilowatts.

__________________________                    ____________________________

Installer's Name (printed)                               Installer's Name (signature)

_____________________________

Installer's Louisiana License Number

_____________________________

Date the installation of the energy system was completed and placed in service

______________

Notary Public

(e) Any other documentation required by administrative rule.

E. Credits may be claimed in accordance with the following:

(1) Any entity taxed as a corporation for Louisiana income tax and franchise tax purposes shall claim any credit authorized according to the provisions of this Section on its corporation income and franchise tax return.

(2) Any individual, estate, or trust shall claim any credit authorized according to the provisions of this Section on its income tax return.

(3) Any entity not taxed as a corporation shall claim any credit authorized according to the provisions of this Section on the returns of the partners or members as follows:

(a) Corporate partners or members shall claim their share of the credit on their corporation income tax or franchise tax returns.

(b) Individual partners or members shall claim their share of the credit on their individual income tax or franchise tax returns.

(c) Partners or members that are estates or trusts shall claim their share of the credit on their fiduciary income tax returns.

F. Notwithstanding any other provision of law to the contrary, any excess of allowable credit over the aggregate tax liabilities against which such credit may be applied, as provided in this Section, shall constitute an overpayment, as defined in R.S. 47:1621(A), and the secretary shall make a refund of such overpayment from the current collections of the taxes imposed by Chapter 1, Chapter 2, Chapter 2-A, Chapter 2-B, or Chapter 5 of Subtitle II of this Title, together with interest as provided in R.S. 47:1624. The right to a credit or refund of any such overpayment shall not be subject to the requirements of R.S. 47:1621(B). All credits and refunds, together with interest thereof, must be paid or disallowed within one year of receipt by the secretary of any such claim for refund or credit. Failure of the secretary to pay or disallow, in whole or in part, any claim for a credit or a refund shall entitle the aggrieved taxpayer to proceed with the remedies provided in R.S. 47:1625. However, the department may withhold payment of a solar energy systems tax credit from a taxpayer if there are any existing state or federal liens, pending charges or investigations, or third party claims against such taxpayer or any of its affiliates or related parties. In such case, the department may withhold issuance of the tax credit until the department has received documentation which satisfactorily demonstrates that the matter has been resolved as determined by the secretary. For purposes of administering the first-come, first-served requirement, the return of any taxpayer whose claim for a tax credit is withheld for the aforementioned reasons shall be treated as received on the date the secretary deems such matters resolved. The secretary may exercise the right to withhold issuance of the tax credit for such purposes for any return, regardless of tax year or date received. Further, the secretary shall provide notice to the taxpayer upon determination that one or more of the aforementioned factors is applicable and the taxpayer's claim for a tax credit is being withheld.

G. The secretary of the Department of Revenue shall promulgate such rules and regulations in accordance with the Administrative Procedure Act as may be necessary to carry out the provisions of this Section. The rules and regulations shall be promulgated within ninety days of the effective date of this Section.

H. Commencing no later than January 31, 2016, the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs shall review the credit authorized pursuant to the provisions of this Section to determine if the economic benefit provided by such credit outweighs the loss of revenue realized by the state as a result of awarding such credit. The House and Senate committees shall make a specific recommendation no later than March 1, 2017, to either continue the credit or to terminate the credit.

Acts 2007, No. 371, §1, eff. July 10, 2007; Acts 2009, No. 467, §1, eff. July 8, 2009, applicable to taxable periods beginning after Jan. 1, 2009; Acts 2013, No. 428, §1, eff. July 1, 2013; Acts 2015, No. 131, §§1, 2, eff. June 19, 2015; Acts 2015, No. 357, §1, eff. June 29, 2015.



RS 47:6031 - Louisiana Community Economic Development Act; tax credits; amount; duration; forfeit

§6031. Louisiana Community Economic Development Act; tax credits; amount; duration; forfeit

A.(1)(a) Except as provided in Subsection B of this Section, a taxpayer may earn and apply for and, if qualified, be granted a credit on any income or corporation franchise tax liability owed to the state by the taxpayer seeking to claim the credit, in the amount approved by the secretary of the Department of Economic Development for the amount of money donated, contributed, or represented by a sale below cost by the taxpayer to a certified community development corporation or a certified community development financial institution, as defined in R.S. 33:130.751, et seq. The value of such tax credit shall not exceed five hundred thousand dollars per year per individual or one million dollars per year per business and one million total per individual and two million total per business.

(b) Except as otherwise provided in this Section, the credit shall be allowed against the income tax for the taxable period in which the credit is earned and the franchise tax for the taxable period following the period in which the credit is earned.

(2)(a) The credits approved by the Department of Economic Development shall be granted at the rate of twenty-five percent of the amount of the donation, contribution, or sale below cost, with the credit for businesses divided in equal portions for five years, subject to the limitations provided for in Paragraph (1) of this Subsection.

(b) After certifying the eligibility of the certified community development corporation or the certified community development financial institution and the amount of the donation, contribution or sale below cost, the Department of Economic Development shall issue a tax credit certificate, a copy of which is to be attached to the tax return of the taxpayer.

(c) The tax credit certificate shall contain the taxpayer's name, whether an individual or a corporation, address, social security or tax identification number, the amount of the credit and the name of the certified community development corporation or the certified community development financial institution, and other information required by the Department of Revenue.

(d) The tax credit certificate, unless rescinded by the Department of Economic Development, shall be accepted by the Department of Revenue as proof of the credit.

(e) The Department of Economic Development shall maintain a list of the tax credit certificates issued.

(3)(a) All entities taxed as corporations for Louisiana income or corporation franchise tax purposes shall claim any credit allowed under this Section on their corporate income and corporate franchise tax return.

(b) Individuals shall claim any credit allowed under this Section on their individual income tax return.

(c) Estates or trusts shall claim any tax credit allowed under this Section on their fiduciary income tax returns.

(d) Entities not taxed as corporations shall claim any credit allowed under this Section on the returns of the partners or members as follows:

(i) Corporate partners or members shall claim their share of the credit on their corporation income or corporation franchise tax returns.

(ii) Individual partners or members shall claim their share of the credit on their individual income tax returns.

(iii) Partners or members that are estates or trusts shall claim their share of the credit on their fiduciary income tax returns.

B. A tax credit granted pursuant to this Section shall expire and have no value or effect on tax liability beginning with the sixth tax year after the tax year in which it was originally granted.

C. Cash donation or contribution. Any donation or contribution of cash to a certified community development corporation or to a certified community development financial institution will not qualify for this tax credit unless approved and accepted by the governing board of the certified community development corporation or the certified community development financial institution, and certified by the Department of Economic Development.

D. Donation or sale below cost of tangible movable property.

(1) New property.

(a) The value of the credit against income tax liability shall be based upon the donor's or seller's actual cost of new items of property, not on retail value.

(b) An invoice or receipt showing the donor's or seller's actual purchase price shall accompany all donations or sales below cost of new tangible movable property valued at five thousand dollars or more.

(2) Used property.

(a) The value of the credit against income tax liability for used property donated or sold below cost shall be based upon an appraisal obtained by the certified community development corporation or the certified community development financial institution.

(b) Used property sold below cost shall mean a sale below the appraised value of the tangible movable property.

(3) Any donation or sale below cost of tangible movable property the cost or appraised value of which is greater than five thousand dollars shall be approved and accepted by the governing board of the certified community development corporation or the certified community financial institution and certified by the Department of Economic Development.

(4) The donor or seller shall attach the certification to the income tax return filed with the Department of Revenue.

(5) The amount of credit shall be the value of the credit as determined in this Subsection, less the price received by the tax payer from the certified community development corporation or the certified community financial institution.

E. Unless re-authorized by the legislature, the provisions of this Section shall expire on August 15, 2010 and this Section and all other laws and regulations governing, authorizing, and otherwise dealing with community development corporations and community development financial institutions are deemed repealed on that date. However, any tax credit earned pursuant to this Section may be carried forward as a tax credit against taxes as provided for herein.

Acts 2007, No. 374, §2, eff. July 10, 2007.



RS 47:6032 - Tax credit for certain milk producers

§6032. Tax credit for certain milk producers

A. A resident taxpayer engaged in the business of producing milk for sale shall be allowed a refundable tax credit based on the amount of milk produced and sold. The credit may be claimed against any Louisiana income tax and the corporation franchise tax. The credit shall be allowed when the USDA Uniform Price in Federal Order Number 7 drops below the announced production price any time during the calendar year.

B. The Department of Agriculture and Forestry shall promulgate regulations establishing the provisions of the announced production price, which must consider the following factors, including but not limited to:

(1) The average price of milk in the top five states where milk is imported to Louisiana.

(2) The average transportation cost of importing milk from those five states.

(3) The cost of production in Louisiana.

NOTE: Subsection C eff. until June 30, 2018. See Acts 2015, No. 125, §8.

C. Each qualifying taxpayer is eligible for tax credits based on the production and sale of milk below the announced production price over a calendar year in accordance with the following schedule:

Amount of Milk Produced:                Amount of Tax Credit:

Up to 1,000,000 pounds                                 $ 3,600

1,000,001 to 1,500,000 pounds                      $ 7,200

1,500,001 to 2,000,000 pounds                      $10,800

2,000,001 to 2,500,000 pounds                      $14,400

2,500,001 to 3,000,000 pounds                      $18,000

3,000,001 pounds and above                          $21,600

NOTE: Subsection C as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

C. Each qualifying taxpayer is eligible for tax credits based on the production and sale of milk below the announced production price over a calendar year in accordance with the following schedule:

Amount of Milk Produced:                 Amount of Tax Credit:

Up to 1,000,000 pounds                                 $ 5,000

1,000,001 to 1,500,000 pounds                      $10,000

1,500,001 to 2,000,000 pounds                      $15,000

2,000,001 to 2,500,000 pounds                      $20,000

2,500,001 to 3,000,000 pounds                      $25,000

3,000,001 pounds and above                         $30,000

D. The credit provided by this Section shall be earned on the last day of each calendar year and may be claimed against the income tax for the taxable year that includes the day on which the credit is earned or for the succeeding franchise tax year. The credit shall be prorated on a quarterly basis.

E. If no taxes are due, or the credit exceeds the tax liability of the taxpayer for the taxable year, the amount of the credit or excess over the tax liability shall be refunded to the taxpayer. The Louisiana Department of Health shall certify to the Department of Revenue, by January 31 of the following year, which milk producers have been permitted under Louisiana Administrative Code, Title 51, Public Health Sanitary Code, Part VII, Milk, Milk Products, and Manufactured Milk Products, and meet the requirements of the Grade A Pasteurized Milk Ordinance of the 2005 revision of the Food and Drug Administration. Any producer not certified by the Louisiana Department of Health as provided by this Section shall not be entitled to the credit provided for in this Section.

NOTE: Subsection F eff. until June 30, 2018. See Acts 2015, No. 125, §8.

F. The credit allowed for each producer pursuant to this Section shall not exceed twenty-one thousand six hundred dollars per calendar year. The total aggregate amount of tax credits for all producers provided for under this Section shall be capped at one million eight hundred thousand dollars per calendar year.

NOTE: Subsection F as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

F. The credit allowed for each producer pursuant to this Section shall not exceed thirty thousand dollars per calendar year. The total aggregate amount of tax credits for all producers provided for under this Section shall be capped at two million five hundred thousand dollars per calendar year.

G. The credit allowed pursuant to this Section shall be reviewed by the commissioner of the Department of Agriculture and Forestry after it has been in place for two taxable years.

H. Commencing no later than January 31, 2016, the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs shall review the credit authorized pursuant to the provisions of this Section to determine if the economic benefit provided by such credit outweighs the loss of revenue realized by the state as a result of awarding such credit. The House and Senate committees shall make a specific recommendation no later than March 1, 2017, to either continue the credit or to terminate the credit.

Acts 2007, No. 461, §1; Acts 2015, No. 125, §2, eff. July 1, 2015; §5, eff. July 1, 2018; Acts 2015, No. 357, §1, eff. June 29, 2015.

NOTE: See Acts 2015, No. 125, §7, regarding applicability.

NOTE: See Acts 2016, 1st Ex. Sess., No. 29, §2, regarding effectiveness.



RS 47:6033 - Repealed by Acts 2015, No. 357, §2, eff. June 29, 2015.

§6033. Repealed by Acts 2015, No. 357, §2, eff. June 29, 2015.



RS 47:6034 - Musical and theatrical production income tax credit

§6034. Musical and theatrical production income tax credit

A. Purpose. It is the intention of the legislature in creating these different types of tax credits: a credit for qualified production expenditures made from investments in a state-certified musical or theatrical production; a credit for the construction, repair, or renovation of facilities related to such productions and performances; a credit for the payroll of Louisiana residents employed in connection with a state-certified musical or theatrical production; and a credit for employing college, university, and vocational-technical students employed in connection with a state-certified musical or theatrical production, to establish and promote Louisiana as one of the primary places in the United States in which live performances, from creation to presentation, are present and thriving. The live performance industry will enhance economic development because it fits well with the state's reputation as a tourist destination, will offer numerous and varied employment opportunities, and in conjunction with the available federal and state incentives, will be an attraction for new and relocating businesses and will provide for the reinventing of countless abandoned properties as either performance or rehearsal spaces. The live performance industry will also spur educational development: Louisiana colleges, universities, and vocational-technical schools will be able to offer talented undergraduate and graduate students from this state, other states, and around the world a real-world opportunity to participate in degree programs across the state that work on the various productions in accounting, law, management, and marketing and to fill arts-related positions such as actors, writers, producers, stagehands, and directors, as well as technicians working on all aspects of the production such as lighting, sound, and actual stage production and operations.

B. Definitions. For the purposes of this Section:

(1) "Base investment" means the actual investment made and expended in this state by a state-certified musical or theatrical production as production-related costs or as capital costs of a state-certified musical or theatrical facility infrastructure project.

(2) "Company" or "financier" means any individual, firm, partnership, limited liability company, joint venture, association, corporation, estate, trust, or other entity, group, or combination acting as a unit, and the plural as well as the singular number.

(3) "Expended in the state" or "expenditures in the state" means an expenditure to acquire or lease immovable property located in the state, an expenditure to acquire movable property from a source within the state which is subject to state sales and use tax, or an expenditure as compensation for services performed within the state which is subject to state income tax.

(4) "Infrastructure expenditures" means expenditures directly related to a state-certified infrastructure project or state-certified higher education infrastructure project including land and land acquisition costs, construction costs, design fees, furniture, fixtures, and equipment purchased subject to a sale agreement or capital lease. Infrastructure expenditures shall not include indirect costs such as general administrative costs, insurance, any costs related to the transfer or allocation of tax credits, or the expenditure verification report fee. The Department of Economic Development may determine whether expenditures submitted as production-related costs of capital costs related to an infrastructure facility represent legitimate expenditures for the actual costs of related goods or services that have economic substance and a business purpose related to the certified production or facility, or such costs constitute constructive dividends, self-dealing, inflated prices or similar transactions entered into for the purpose of inflating the amount of tax credits earned rather than for the benefit of the production or facility.

(5) "Musical or theatrical production" means the producing, rehearsing, marketing, administration, recording, performing, and/or filming of a live musical or theatrical performance in the state before live audiences, the costs of which are not certified for other tax credits provided for in Louisiana law, whether or not there is a charge for admission. Such performances shall include, but not be limited to drama, comedy, comedy revue, opera, ballet, jazz, cabaret, and variety entertainment.

(6) "Payroll" means all salary, wages, and other compensation, including related benefits for services performed in Louisiana.

(7)(a) "Production expenditures" means a contemporaneous exchange of cash or cash equivalent for goods or services related to development, production, or operating expenditures in this state for a state-certified musical or theatrical production, including but not limited to expenditures for set construction and operation, including special and visual effects, costumes, wardrobes, make-up, accessories, costs associated with sound, lighting, staging, payroll, and other related costs.

(b) "Production expenditures" shall not include any indirect costs, any expenditures later reimbursed by a third party, and costs related to the transfer of the tax credits, any amounts that are paid to persons or entities as a result of their participation in profits from the exploitation of the production, or the expenditure verification report fee.

(8) "Related party transaction" means a transaction between parties deemed to be related by common ownership or control under generally accepted auditing principles. Related party transaction expenditures may be subject to limitations as provided for by rules and regulations promulgated by the department.

(9)(a) "Resident" or "resident of Louisiana" means a natural person and, for the purpose of determining eligibility for the tax incentives provided by this Section, a person who qualifies for any of the following reasons:

(i) The person is domiciled in the state of Louisiana.

(ii) The person maintains a permanent place of abode within the state and spends in the aggregate more than six months of each year within the state.

(iii) The person pays taxes to the state on the amount of money paid to such person for which a credit is sought pursuant to this Section.

(b) A company owned or controlled by such a person and which lends the services of such a person for a state-certified musical or theatrical production shall also be deemed a resident if such company is organized or authorized to do business in the state and such company pays taxes to the state on the amount of money paid to such company for such services of such person.

(10) "State-certified higher education musical or theatrical infrastructure project" means a new proscenium or black-box theatre infrastructure project situated on a parcel of land located on the campus of a higher education institution in this state, that is owned by a higher education campus institution or support foundation related to the campus primarily operated to benefit and support campus students and the higher education facility. The primary purpose of the proposed infrastructure facility must be to host live performances, and the facility must have a minimum fixed seating capacity of five hundred. Expenditures attributable to areas other than where live performances will take place may comprise no more than twenty-five percent of total qualifying expenditures.

(11)(a) "State-certified musical or theatrical facility infrastructure project" or "state-certified infrastructure project", for any project which receives initial certification before July 1, 2013, means a capital infrastructure project in the state directly related to the production or performance of musical or theatrical productions as defined in this Section, and movable and immovable property and equipment related thereto, or any other facility that supports and is a necessary component of such facility, and any expenditures in the state related to the construction, repair, or renovation of such project, that are certified, verified, and approved as provided for in this Section.

(b) "State-certified musical or theatrical infrastructure project" or "state-certified infrastructure project", for any project which receives initial certification on or after July 1, 2013, means a new or rehabilitated proscenium or black-box theatre infrastructure project located in the state and any expenditures in the state directly related to the construction, repair, or renovation of such project, which are certified, verified, and approved as provided for in this Section. The primary purpose of the proposed facility must be to host live performances and the facility must have a minimum capacity of five hundred. Expenditures attributable to areas other than where live performances will take place may comprise no more than twenty-five percent of total qualifying expenditures.

(12)(a) "State-certified musical or theatrical production" means a musical or theatrical production performed in this state including but not limited to concerts, musical tours, ballet, dance, comedy revue, or live variety entertainment, or a series of productions occurring over the course of a twelve-month period, and the recording or filming of such production, that originate, are developed, or have their initial public performance before an audience within Louisiana, or that have their United States debut within Louisiana, and the production expenditures, expenditures for the payroll of residents, and expenditures for employing college and vocational-technical students related to such production or productions, that are certified, verified, and approved as provided for in this Section. Non-qualifying projects include but are not limited to non-touring music and cultural festivals, industry seminars, trade shows, and any production activity taking place outside of the state.

(b) A "state-certified musical or theatrical production" that shall be eligible for recertification and the credit provided for in this Section shall include a previously certified musical or theatrical production that received a credit pursuant to this Section and is otherwise eligible pursuant to this Section, that returns for performances within the state after being performed on Broadway.

C. Income tax credits for state-certified productions and state-certified musical or theatrical facility infrastructure projects:

(1) There is hereby authorized the following types of credits against the state income tax:

(a)(i)(aa) A base investment credit may be granted for certified, verified, and approved production expenditures for a state-certified musical or theatrical production, or for investments made by a company or a financier in such production which are, in turn, expended for such production expenditures.

(bb) The initial certification shall be effective for a period of twelve months prior to and twelve months after the date of initial certification.

(ii)(aa) For state-certified infrastructure projects that receive initial certification on or before January 1, 2014, a base investment credit may be earned for expenditures made in the state on or before January 1, 2015, for the construction, repair, or renovation of a state-certified musical or theatrical facility infrastructure project or for investments made by a company or a financier in such infrastructure project which are, in turn, expended for such construction, repair, or renovation, not to exceed ten million dollars per state-certified infrastructure project, under conditions provided for in this Item. No more than sixty million dollars in tax credits under this Section shall be granted for infrastructure projects per year.

NOTE: Subitem (C)(1)(a)(ii)(bb) eff. July 1, 2018. See Acts 2015, No. 125, §8 and Acts 2016, 1st Ex. Sess., No. 29, §2.

(bb)(I) For state-certified higher education musical or theatrical infrastructure projects that receive initial certification before July 1, 2015, a base investment credit may be earned for expenditures made in the state on or before January 1, 2022, for the construction, repair, or renovation of a new state-certified higher education musical or theatrical facility infrastructure project, or for investments made by a company or a financier in such infrastructure project that are, in turn, expended for such construction, repair, or renovation. No more than ten million dollars in tax credits per project or sixty million dollars total in tax credits shall be granted for state-certified higher education musical or theatrical infrastructure projects for projects that receive initial certification before July 1, 2015. Twenty-five percent of the total base investment provided for in the initial certification letter of a state-certified higher education musical or theatrical infrastructure project must be expended on or before January 1, 2020, in order for the project to earn credits for the remaining estimated base investment provided for in the initial certification letter, as expenditures are made in the state on or before January 1, 2022. No credits shall be certified until the state-certified higher education musical or theatrical infrastructure project is complete. The initial certification letter shall be effective for qualified expenditures made no more than six months prior to the date of application. State-certified higher education musical or theatrical infrastructure projects shall not be subject to the provisions of Subitem (cc) of this Item nor shall such projects be subject to the provisions of Subsection H of this Section.

(II) For state-certified higher education musical or theatrical infrastructure projects that receive initial certification on or after July 1, 2015, a base investment credit may be earned for expenditures made in the state on or before January 1, 2022, for the construction, repair, or renovation of a new state-certified higher education musical or theatrical facility infrastructure project, or for investments made by a company or a financier in such infrastructure project that are, in turn, expended for such construction, repair, or renovation. No more than seven million two hundred thousand dollars in tax credits per project or forty-three million two hundred thousand dollars total in tax credits shall be granted for state-certified higher education musical or theatrical infrastructure projects that receive initial certification on or after July 1, 2015. Twenty-five percent of the total base investment provided for in the initial certification letter of a state-certified higher education musical or theatrical infrastructure project must be expended on or before January 1, 2020, in order for the project to earn credits for the remaining estimated base investment provided for in the initial certification letter, as expenditures are made in the state on or before January 1, 2022. No credits shall be certified until the state-certified higher education musical or theatrical infrastructure project is complete. The initial certification letter shall be effective for qualified expenditures made no more than six months prior to the date of application. State-certified higher education musical or theatrical infrastructure projects shall not be subject to the provisions of Subitem (cc) of this Item nor shall such projects be subject to the provisions of Subsection H of this Section.

NOTE: Subitem (C)(1)(a)(ii)(bb) as enacted by Acts 2015, No. 125, §§5, 8, eff. June 30, 2018. See Acts 2016, 1st Ex. Sess., No. 29, §2.

(bb) For state-certified higher education musical or theatrical infrastructure projects that receive initial certification on or before January 1, 2018, a base investment credit may be earned for expenditures made in the state on or before January 1, 2022, for the construction, repair, or renovation of a new state-certified higher education musical or theatrical facility infrastructure project, or for investments made by a company or a financier in such infrastructure project that are, in turn, expended for such construction, repair, or renovation. No more than ten million dollars in tax credits per project or sixty million dollars total in tax credits shall be granted for state-certified higher education musical or theatrical infrastructure projects. Twenty-five percent of the total base investment provided for in the initial certification letter of a state-certified higher education musical or theatrical infrastructure project must be expended on or before January 1, 2020, in order for the project to earn credits for the remaining estimated base investment provided for in the initial certification letter, as expenditures are made in the state on or before January 1, 2022. No credits shall be certified until the state-certified higher education musical or theatrical infrastructure project is complete. The initial certification letter shall be effective for qualified expenditures made no more than six months prior to the date of application. State-certified higher education musical or theatrical infrastructure projects shall not be subject to the provisions of Subitem (cc) of this Item nor shall such projects be subject to the provisions of Subsection H of this Section.

(cc) Tax credits for infrastructure projects shall be earned only as follows:

(I) Construction of the infrastructure project shall begin within six months of the initial certification provided for in Subparagraph (E)(1)(d) of this Section.

(II) Expenditures shall be certified, verified, and approved as provided for in this Section, and credits are not earned until such certification.

(III) Twenty-five percent of the total base investment provided for in the initial certification of an infrastructure project pursuant to Subparagraph (E)(1)(d) of this Section shall be certified, verified, and approved as expended before any credits may be earned.

(IV) No tax credit shall be allowed for expenditures made for any infrastructure project two years after its initial certification pursuant to Subparagraph (E)(1)(d) of this Section, unless fifty percent of total base investment provided for in the initial certification of the project pursuant to such Subparagraph has been expended prior to that time. The expenditures may be finally certified at a later date.

(dd) The initial certification may require the tax credits to be taken and/or transferred in the tax period in which the credit is earned or the tax credits may be structured in the initial certification of the project to provide that only a portion of the tax credit be taken over the course of two or more tax years.

NOTE: Item (C)(1)(a)(iii) eff. until July 1, 2018. See Acts 2015, No. 125, §8 and Acts 2016, 1st Ex. Sess., No. 29, §2.

(iii)(aa) For state-certified projects that receive initial certification prior to July 1, 2015, and except as limited for state-certified infrastructure projects as provided for in this Subparagraph, the base investment credit shall be for the following amounts:

(I) If the total base investment is greater than one hundred thousand dollars and less than or equal to three hundred thousand dollars, a company shall be allowed a tax credit of ten percent of the base investment made by that company.

(II) If the total base investment is greater than three hundred thousand dollars and less than or equal to one million dollars, a company shall be allowed a tax credit of twenty percent of the base investment made by that company.

(III) If the total base investment is greater than one million dollars, a company shall be allowed a tax credit of twenty-five percent of the base investment made by that company.

(bb) For state-certified projects that receive initial certification on or after July 1, 2015, and except as limited for state-certified infrastructure projects as provided for in this Subparagraph, the base investment credit shall be for the following amounts:

(I) If the total base investment is greater than one hundred thousand dollars and less than or equal to three hundred thousand dollars, a company shall be allowed a tax credit of seven and two-tenths of one percent of the base investment made by that company.

(II) If the total base investment is greater than three hundred thousand dollars and less than or equal to one million dollars, a company shall be allowed a tax credit of fourteen and four-tenths of one percent of the base investment made by that company.

(III) If the total base investment is greater than one million dollars, a company shall be allowed a tax credit of eighteen percent of the base investment made by that company.

NOTE: Item (C)(1)(a)(iii) as enacted by Acts 2015, No. 125, §§5, 8, eff. June 30, 2018. See Acts 2016, 1st Ex. Sess., No. 29, §2.

(iii) Except as limited for state-certified infrastructure projects as provided for in this Subparagraph, the base investment credit shall be for the following amounts:

(aa) If the total base investment is greater than one hundred thousand dollars and less than or equal to three hundred thousand dollars, a company shall be allowed a tax credit of ten percent of the base investment made by that company.

(bb) If the total base investment is greater than three hundred thousand dollars and less than or equal to one million dollars, a company shall be allowed a tax credit of twenty percent of the base investment made by that company.

(cc) If the total base investment is greater than one million dollars, a company shall be allowed a tax credit of twenty-five percent of the base investment made by that company.

(b) Repealed by Acts 2013, No. 197, §2, eff. July 1, 2013.

NOTE: Subparagraphs (C)(1)(c) and (d) eff. until July 1, 2018. See Acts 2015, No. 125, §8 and Acts 2016, 1st Ex. Sess., No. 29, §2.

(c)(i) For state-certified musical or theatrical productions that receive an initial certification before July 1, 2015, an additional tax credit of one tenth of one percent of the amount expended to employ students enrolled in Louisiana colleges, universities, and vocational-technical schools in a state-certified musical or theatrical production in arts-related positions, such as an actor, writer, producer, stagehand, or director, or as a technician working on aspects of the production such as lighting, sound, and actual stage work, or working indirectly on the production in accounting, law, management, and marketing.

(ii) For state-certified musical or theatrical productions that receive an initial certification on or after July 1, 2015, an additional tax credit of seventy-two thousandths of one percent of the amount expended to employ students enrolled in Louisiana colleges, universities, and vocational-technical schools in a state-certified musical or theatrical production in arts-related positions, such as an actor, writer, producer, stagehand, or director, or as a technician working on aspects of the production such as lighting, sound, and actual stage work, or working indirectly on the production in accounting, law, management, and marketing.

(d)(i) To the extent that base investment is expended on payroll for Louisiana residents employed in connection with a state-certified musical or theatrical production that receives initial certification prior to July 1, 2015, except for the students provided for in Subparagraph (c) of this Paragraph, or the construction of a state-certified musical or theatrical facility infrastructure project, a company shall be allowed an additional tax credit of ten percent of such payroll; however, if the amount paid to any one person exceeds one million dollars, the additional credit shall not include any amount paid to that person that exceeds one million dollars.

(ii) To the extent that base investment is expended on payroll for Louisiana residents employed in connection with a state-certified musical or theatrical production that receives initial certification on or after July 1, 2015, except for the students provided for in Subparagraph (c) of this Paragraph, or the construction of a state-certified musical or theatrical facility infrastructure project, a company shall be allowed an additional tax credit of seven and two-tenths of one percent of such payroll; however, if the amount paid to any one person exceeds one million dollars, the additional credit shall not include any amount paid to that person that exceeds one million dollars.

NOTE: Subparagraphs (C)(1)(c) and (d) as enacted by Acts 2015, No. 125, §§5, 8, eff. June 30, 2018. See Acts 2016, 1st Ex. Sess., No. 29, §2.

(c) An additional tax credit of one tenth of one percent of the amount expended to employ students enrolled in Louisiana colleges, universities, and vocational-technical schools in a state-certified musical or theatrical production in arts-related positions, such as an actor, writer, producer, stagehand, or director, or as a technician working on aspects of the production such as lighting, sound, and actual stage work, or working indirectly on the production in accounting, law, management, and marketing.

(d) To the extent that base investment is expended on payroll for Louisiana residents employed in connection with a state-certified musical or theatrical production, except for the students provided for in Subparagraph (c) of this Paragraph, or the construction of a state-certified musical or theatrical facility infrastructure project, a company shall be allowed an additional tax credit of ten percent of such payroll; however, if the amount paid to any one person exceeds one million dollars, the additional credit shall not include any amount paid to that person that exceeds one million dollars.

(e), (f) Repealed by Acts 2013, No. 197, §2, eff. July 1, 2013.

(2)(a) The tax credits shall be earned each calendar year to the extent the Louisiana Department of Economic Development verifies in writing that expenditures qualifying for a credit pursuant to this Section have been expended for the calendar year in accordance with the estimates of such expenditures for the calendar year set forth in the certification of the production or project.

(b) No credit shall be allowed under this Section for any expenditure for which a financier receives a credit pursuant to this Section, or for which a credit is granted under R.S. 47:6007 or 6023. In addition, a state-certified production or state-certified infrastructure project which receives tax credits pursuant to the provisions of this Chapter shall not be eligible to receive the rebates provided for in R.S. 51:2451 through 2461 in connection with the activity for which the tax credits were received.

(3) Tax credits associated with a state-certified musical or theatrical production or a state-certified musical or theatrical facility infrastructure project shall never exceed the total base investment in that production or infrastructure project.

(4) The granting of credits under this Section shall be on a first-come, first-served basis. If the total amount of credits applied for in any particular year exceeds the aggregate amount of tax credits allowed for that year, the excess shall be treated as having been applied for on the first day of the subsequent year.

D.(1) The credit shall be allowed against individual or corporate income tax of the companies or financiers of the production or infrastructure project in accordance with their share of the credit as provided for in the application for certification for the production or infrastructure project. A company or financier may, on a one-time basis, transfer the credit or any refund of an overpayment to an individual or other entity including without limitation a bank or other lender, provided that the transfer shall not be effective until receipt by the Department of Revenue of written notice of such transfer. Transferors and transferees shall submit to the Department of Revenue, in writing, a notification of any transfer of the tax credit within ten business days after the transfer. The credit shall be allowed for the taxable period in which expenditures eligible for a credit are expended. Any excess of the credit over the income tax liability against which the credit may be applied shall constitute an overpayment, as defined in R.S. 47:1621(A), and the secretary of the Department of Revenue shall make a refund of such overpayment from the current collections of the taxes imposed by Chapter 1 of Subtitle II of this Title, as amended. The right to a refund of any such overpayment shall not be subject to the requirements of R.S. 47:1621(B).

(2) Application of the credit.

(a) Individuals, estates, and trusts shall claim their share of any credit on their income tax return.

(b) Entities not taxed as corporations shall claim their share of any credit on the returns of the partners or members.

(c) Corporate partners or members shall claim their share of any credit on their corporation income tax returns.

(d) Individual partners or members shall claim their share of any credit on their individual income tax returns.

(e) Partners or members that are estates or trusts shall claim their share of any credit on their fiduciary income tax returns.

E. Certification and administration:

(1)(a)(i) The secretary of the Department of Economic Development shall determine which musical or theatrical productions and which musical or theatrical facility infrastructure projects shall be certified pursuant to this Section through the adoption and promulgation of rules by the Department of Economic Development. The rules shall also provide for all of the following:

(aa) The minimum criteria for such certification.

(bb) The manner in which the department shall decide which expenditures for such productions or infrastructure projects will qualify for the credits provided for in this Section.

(cc) An appeals process in the event that an application for or the certification of a production or infrastructure project, or an expenditure related to such production or project, is denied.

(ii) In addition, these rules shall be approved by the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs in accordance with the provisions of the Administrative Procedure Act. No tax credits shall be granted under this Section until adoption of such rules.

(b) State certification shall not be granted to a production or infrastructure project by any person or company, or financed by any person or company, or any company or financier owned, affiliated, or controlled, in whole or in part, by any company or person, which is in default on a loan made by the state or a loan guaranteed by the state, or which has ever declared bankruptcy under which an obligation of the company or person to pay or repay public funds or monies was discharged as a part of such bankruptcy.

(c) When determining which musical or theatrical productions or musical or theatrical facility infrastructure projects qualify for certification, the Department of Economic Development shall take the following factors into consideration:

(i) The contribution of the production or infrastructure project to establishing the state as a leader in the live performance industry.

(ii) The impact of the production or infrastructure project on the employment of Louisiana residents.

(iii) The extent to which students in Louisiana colleges, universities, and vocational-technical schools will have an opportunity to work in a production in an arts-related position, such as an actor, writer, producer, stagehand, or director, or as a technician working on aspects of the production such as lighting, sound, and actual stage work, or working indirectly on the production in accounting, law, management, and marketing.

(iv) The impact of the production or infrastructure project on the overall economy of the state including the manner in which available federal and state incentives will be utilized in the financing or operation of the infrastructure project.

(v) The availability and kind of musical or theatrical facilities within the area in which a musical or theatrical facility infrastructure project is proposed.

(d) Upon approval the Department of Economic Development shall initially certify a production or project as a state-certified production or state-certified infrastructure project and send notice of such certification to the applicant and to the secretary of the Department of Revenue. The initial certification shall include all of the following:

(i) The total base investment to be expended on the state-certified production or the state-certified infrastructure project.

(ii) The companies and financiers to whom the credits shall be allocated.

(iii) The estimated amounts of the credits to be allocated to each.

(iv) In the case of state-certified infrastructure projects, when such tax credits may be taken or transferred.

(v) A unique identifying number for the state-certified production or state-certified infrastructure project.

(e) Upon project completion, the applicant shall make a request to the Department of Economic Development to proceed to final certification by submitting to the department a cost report of production or project expenditures to be formatted in accordance with instructions of the department. The applicant shall make all records related to the cost report available for inspection by the department and the certified public accountant selected by the department to prepare the expenditure verification report. After review and investigation of the cost report, the certified public accountant shall submit to the department an expenditure verification report. Musical and theatrical production income tax credits shall be certified only upon the receipt and approval by the department of an expenditure verification report submitted by a certified public accountant in accordance with the provisions of this Subparagraph. The department shall review the expenditure verification report, and for those expenditures found to be qualified the department shall issue a final tax credit certification letter, certifying the applicant and indicating the type and amount of tax credits for which the applicant or other companies or financiers are eligible pursuant to this Section.

(2)(a) Application. An applicant for the tax credit shall submit an application for initial certification to the Department of Economic Development that includes the following information:

(i) The application for state-certified productions shall include:

(aa) An application fee in an amount set in accordance with R.S. 36:104.

(bb) A preliminary budget including estimated Louisiana payroll, estimated transportation expenditures, and estimated base investment, including the manner in which available federal and state incentives will be utilized in the financing or operation of the production.

(cc) A general description of the production and performance which may, at the request of the department, include the book, libretto, score, or concept, and plans for recording and/or filming such production.

(dd) A list of the principal creative elements including the cast, musicians, headline performers, conductor, producer, or director.

(ee) A possibility of offering students in Louisiana colleges, universities, and vocational-technical schools an opportunity to work directly in the production in an arts-related position, including a description of possible job or trainee positions working with professional actors, writers, producers, stagehands, directors, or technicians working on all aspects of the production such as lighting, sound, and actual stage work, or working indirectly on the production with professionals in accounting, law, management, and marketing.

(ff) Estimated dates for start and completion of rehearsals before paid performances and the estimated dates of performances in the state.

(gg) Plans, if any, for a national tour or for any performances in other states.

(hh) The companies and financiers to whom the credits shall be allocated and the estimated amounts of the credits to be allocated to each.

(ii) A discussion of any other reasons why the applicant believes the production should be considered a state-certified production as defined in this Section.

(iii) The application for state-certified musical or theatrical facility infrastructure projects shall include:

(aa) An application fee in an amount set in accordance with R.S. 36:104.

(bb) A detailed description of the infrastructure project.

(cc) A preliminary budget, including the manner in which available federal and state incentives will be utilized in the financing or operation of the infrastructure project.

(dd) The companies and financiers to whom the credits shall be allocated and the estimated amounts of the credits to be allocated to each.

(ee) A complete, detailed business plan and market analysis.

(b) Additional information may be requested if deemed necessary by the Department of Economic Development.

(c)(i) The department shall directly engage and assign a certified public accountant to prepare an expenditure verification report on an applicant's cost report of production or project expenditures. The applicant shall be responsible for the payment of an expenditure verification report fee in accordance with R.S. 36:104.1, and shall make all records related to the tax credit application available to the department and the accountant.

(ii) The applicant will be assessed the department's actual cost for the expenditure verification report fee. The maximum fee shall be five thousand dollars for verification of a cost report of production or project expenditures reflecting expenditures of between five thousand dollars and fifty thousand dollars, and the maximum fee shall be fifteen thousand dollars for verification of a cost report reflecting expenditures in excess of fifty thousand dollars.

(iii) At the time of application, the applicant shall be required to submit a deposit of the expenditure verification report fee of two thousand five hundred dollars for a production or project with qualified expenditures projected to be between five thousand dollars and fifty thousand dollars, and a deposit of five thousand dollars for those projected to be in excess of fifty thousand dollars.

(3) In addition to the rules and regulations provided for in Subparagraph (E)(1)(a) of this Section, the secretary of the Department of Economic Development, in consultation with the Department of Revenue, shall adopt and promulgate such other rules and regulations as are necessary to carry out the intent and purposes of this Section in accordance with the general guidelines provided herein.

F. Tax credits shall be subject to disallowance in whole or in part, if the Department of Economic Development finds that a taxpayer has obtained a tax credit in violation of the provisions of this Section, including but not limited to fraud or misrepresentation, as further provided by rule.

G. The Department of Economic Development shall prepare, with input from the Legislative Fiscal Office, a written report to be submitted to the Senate Committee on Revenue and Fiscal Affairs and the House of Representatives Committee on Ways and Means no less than sixty days prior to the start of the Regular Session of the Legislature in 2008, and every second year thereafter. The report shall include the overall impact of the tax credits, the amount of the tax credits issued, the number of net new jobs created, the amount of Louisiana payroll created, the economic impact of the tax credits and the state-certified musical and theatrical productions and infrastructure projects, the amount of new infrastructure that has been developed in the state, and any other factors that describe the impact of the program.

H. Fifty percent of the tax credits annually granted according to the provisions of this Section for infrastructure projects shall be reserved for projects located outside of Jefferson and Orleans parishes, provided that the availability of tax credits for infrastructure projects in Jefferson and Orleans parishes shall not be conditioned upon the granting of infrastructure tax credits for projects outside of those parishes.

I. As a condition for receiving certification of tax credits under this Section, state-certified productions and infrastructure projects may be required to display the state brand or logo, or both, as prescribed by the secretary of the Department of Economic Development.

J. Recovery of credits by the Department of Revenue:

(1) Credits previously granted to a taxpayer but later disallowed by the Department of Economic Development may be recovered by the secretary of the Department of Revenue through any collection remedy authorized by R.S. 47:1561 and initiated within three years from December thirty-first of the year in which the credit was taken.

(2) The only interest that may be assessed and collected on recovered credits is interest at a rate three percentage points above the rate provided for in R.S. 9:3500(B)(1), which shall be computed from the original date of the return on which the credit was taken.

(3) The provisions of this Subsection are in addition to and shall not limit the authority of the secretary of the Department of Revenue to assess or to collect under any other provision of law.

K. Commencing no later than January 31, 2016, the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs shall review the credit authorized pursuant to the provisions of this Section to determine if the economic benefit provided by such credit outweighs the loss of revenue realized by the state as a result of awarding such credit. The House and Senate committees shall make a specific recommendation no later than March 1, 2017, to either continue the credit or to terminate the credit.

Acts 2007, No. 482, §1, eff. July 19, 2007; Acts 2009, No. 448, §1, eff. July 8, 2009; Acts 2009, No. 465, §1, eff. July 8, 2009; Acts 2013, No. 197, §§1, 2, eff. July 1, 2013; Acts 2013, No. 418, §1, eff. June 21, 2013; Acts 2015, No. 125, §2, eff. July 1, 2015;§5, eff. July 1, 2018; Acts 2015, No. 357, §1, eff. June 29, 2015; Acts 2015, No. 361, §2, eff. July 1, 2015; Acts 2015, No. 412, §2; Acts 2016, 1st Ex. Sess., No. 29, §1, eff. April 1, 2016.

NOTE: See Acts 2015, No. 412, §3, regarding applicability.

NOTE: See Acts 2015, No. 125, §7, regarding applicability.

NOTE: See Acts 2016, 1st Ex. Sess., No. 29, §2, regarding applicability.



RS 47:6035 - Tax credit for conversion of vehicles to alternative fuel usage

§6035. Tax credit for conversion of vehicles to alternative fuel usage

A. The intent of this Section is to provide an incentive to persons or corporations to invest in qualified clean-burning motor vehicle fuel property. Any person or corporation purchasing such property as specified in this Section shall be allowed a credit against income tax liability as determined pursuant to Subsection C of this Section.

B. As used in this Section, the following words and phrases shall have the meaning ascribed to them in this Subsection unless the context clearly indicates otherwise:

(1) "Alternative fuel" means natural gas, liquified petroleum gas, and any nonethanol based advanced biofuel. "Alternative fuel" shall also mean electricity if the vehicle meets all of the following criteria:

(a) Has at least four wheels.

(b) Is manufactured primarily for use on public streets, roads, and highways and is able to attain a maximum speed of at least fifty-five miles per hour.

(c) Is propelled to a significant extent as determined by rules adopted by the Department of Revenue in accordance with the Administrative Procedure Act, by an electric motor which draws electricity from a battery which has a capacity of not less than four kilowatt hours and is capable of being recharged from an external source of electricity.

(2) "Cost of qualified clean-burning motor vehicle fuel property" shall mean any of the following:

(a) The retail cost paid by the owner of a motor vehicle for the purchase and installation by a technician of qualified clean-burning motor vehicle fuel property certified by the United States Environmental Protection Agency to modify a motor vehicle which is propelled by gasoline or diesel so that the motor vehicle may be propelled by an alternative fuel, provided the motor vehicle is registered in this state.

(b) The cost to the owner of a new motor vehicle purchased at retail originally equipped to be propelled by an alternative fuel for the cost of that portion of the motor vehicle which is attributable to the storage of the alternative fuel, the delivery of the alternative fuel to the engine of the motor vehicle, and the exhaust of gases from combustion of the alternative fuel, provided the motor vehicle is registered in this state.

(c) The cost of property which is directly related to the delivery of an alternative fuel into the fuel tank of motor vehicles propelled by alternative fuel, including compression equipment, storage tanks, and dispensing units for alternative fuel at the point where the fuel is delivered, provided the property is installed and located in this state and no credit has been previously claimed on the cost of such property. The cost of property which is directly related to the delivery of an alternative fuel into the fuel tank of motor vehicles propelled by alternative fuel shall not include costs associated with exploration and development activities necessary for severing natural resources from the soil or ground.

(3) "Qualified clean-burning motor vehicle fuel property" shall mean equipment necessary for a motor vehicle to operate on an alternative fuel and shall not include equipment necessary for operation of a motor vehicle on gasoline or diesel.

NOTE: Paragraph (C)(1) eff. until June 30, 2018. See Acts 2015, No. 125, §8.

C.(1) The credit provided for in Subsection A of this Section shall be allowed against individual or corporate income tax for the taxable period in which the property is purchased and installed, if applicable, and shall be equal to thirty-six percent of the cost of the qualified clean-burning motor vehicle fuel property.

NOTE: Paragraph (C)(1) as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

C.(1) The credit provided for in Subsection A of this Section shall be allowed against individual or corporate income tax for the taxable period in which the property is purchased and installed, if applicable, and shall be equal to fifty percent of the cost of the qualified clean-burning motor vehicle fuel property.

(2) Nothing in this Section shall be construed to authorize a tax credit for the costs of a purchase of, or conversion of a vehicle to, a flexible fuel vehicle that is designed to run on an alternative fuel and either petroleum gasoline or petroleum diesel if the vehicle has only a single fuel storage and delivery system and retains the capability to be propelled by petroleum gasoline or petroleum diesel.

NOTE: Subsection D eff. until June 30, 2018. See Acts 2015, No. 125, §8.

D. In cases where no previous credit has been claimed pursuant to Subsection C of this Section for the cost of qualified clean-burning motor vehicle fuel property in a new motor vehicle purchased by a taxpayer with qualified clean-burning motor vehicle fuel property installed by the vehicle's manufacturer and the taxpayer is unable to, or elects not to determine the exact cost which is attributable to such property, the taxpayer may claim a credit against individual or corporate income tax for the taxable period in which the motor vehicle is purchased equal to seven and two tenths percent of the cost of the motor vehicle or one thousand five hundred dollars, whichever is less, provided the motor vehicle is registered in this state.

NOTE: Subsection D as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

D. In cases where no previous credit has been claimed pursuant to Subsection C of this Section for the cost of qualified clean-burning motor vehicle fuel property in a new motor vehicle purchased by a taxpayer with qualified clean-burning motor vehicle fuel property installed by the vehicle's manufacturer and the taxpayer is unable to, or elects not to determine the exact cost which is attributable to such property, the taxpayer may claim a credit against individual or corporate income tax for the taxable period in which the motor vehicle is purchased equal to ten percent of the cost of the motor vehicle or three thousand dollars, whichever is less, provided the motor vehicle is registered in this state.

E. If the tax credit allowed pursuant to the provisions of this Section exceeds the amount of income taxes due or if the taxpayer owes no state income taxes, any excess of the tax credit over the income tax liability against which the credit can be applied shall constitute an overpayment, as defined in R.S. 47:1621(A), and the secretary shall make a refund of the overpayment from the current collections of the taxes imposed by Chapter 1 of Subtitle II of this Title, as amended. The right to a refund of any overpayment shall not be subject to the requirements of R.S. 47:1621(B).

F. A husband and wife who file separate returns for a taxable year in which they could have filed a joint return may each claim only one-half of the tax credit that would have been allowed for a joint return.

G. The secretary of the Department of Revenue in consultation with the secretary of the Department of Natural Resources shall promulgate rules and regulations in accordance with the Administrative Procedure Act as are necessary to implement the provisions of this Section.

H. Commencing no later than January 31, 2016, the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs shall review the credit authorized pursuant to the provisions of this Section to determine if the economic benefit provided by such credit outweighs the loss of revenue realized by the state as a result of awarding such credit. The House and Senate committees shall make a specific recommendation no later than March 1, 2017, to either continue the credit or to terminate the credit.

Acts 2009, No. 469, §1, eff. July 9, 2009, applicable to amounts paid after Jan. 1, 2009; Acts 2013, No. 219, §1, eff. June 10, 2013, Acts 2013, No. 427, §1, eff. Jan. 1, 2014; Acts 2015, No. 125, §2, eff. July 1, 2015; §5, eff. July 1, 2018; Acts 2015, No. 357, §1, eff. June 29, 2015.

NOTE: See Acts 2015, No. 125, §7, regarding applicability.

NOTE: See Acts 2016, 1st Ex. Sess., No. 29, §2, regarding effectiveness.



RS 47:6036 - Ports of Louisiana tax credits

§6036. Ports of Louisiana tax credits

A. Purpose. The primary purpose of this Section is to encourage private investment in and the use of state port facilities in Louisiana. Because public funding sources for ports and port infrastructure facilities have not kept pace with the need to expand our ports and port facilities, it is determined that private investment and public-private partnerships should be encouraged as a means to assist the state in financing improvements to our state ports and port infrastructure facilities. The development, improvement, expansion, and maintenance of the state's ports and port infrastructure facilities, and the utilization of public port facilities for the import and export of their cargo to or from distribution, manufacturing, fabrication, assembly, processing, or warehousing sites in Louisiana, are essential to Louisiana's economic health and the ability of business and industry associated with the maritime industry to compete cost effectively on a regional, national, and global scale.

B. Definitions. For purposes of this Section, the following words shall have the following meanings unless the context clearly indicates otherwise:

(1) "Breakbulk cargo" shall mean machinery, equipment, materials, products, or commodities, including but not limited to palletized or unpalletized bagged, packaged, wrapped, drummed, baled, or crated goods and commodities. Breakbulk cargo shall mean offshore drilling platforms and equipment. Breakbulk cargo shall not include any liquid or dry commodities that are handled in bulk.

(2) "Capital costs" shall mean and include all costs and expenses paid after July 1, 2013, by one or more investing companies in connection with the acquisition, construction, installation, and equipping of a qualifying project during the period commencing with the date on which the acquisition, construction, installation, and equipping commences and ending on the date on which the qualifying project is placed in service. Capital costs shall include, but not be limited to the following:

(a) The costs of acquiring, constructing, installing, equipping, and financing a qualifying project, including all obligations incurred for labor and to contractors, subcontractors, builders, and materialmen.

(b) The costs of acquiring land or rights in land and any cost incidental thereto, including recording fees.

(c) The costs of contract bonds and of insurance of any kind that may be required or necessary during the acquisition, construction, or installation of a qualifying project.

(d) The costs of architectural and engineering services, including test borings, surveys, estimates, plans, and specifications, preliminary investigations, environmental mitigation, and supervision of construction, as well as for the performance of all the duties required by or consequent upon the acquisition, construction, and installation of a qualifying project.

(e) The costs associated with installation of fixtures and equipment; surveys, including archaeological and environmental surveys; site tests and inspections; subsurface site work; excavation; removal of structures, roadways, cemeteries, and other surface obstructions; filling, grading, paving, and provisions for drainage, storm water retention, installation of utilities, including water, sewerage treatment, gas, electricity, communications, and similar facilities; off-site construction of utility extensions to the boundaries of the property.

(f) All other costs of a nature comparable to those described, including but not limited to all project costs required to be capitalized for federal income tax purposes pursuant to the provisions of 26 U.S.C. 263(A).

(g) Costs otherwise defined as capital costs incurred by the investing company where the investing company is the lessee under a lease that contains a term of not less than five years and is characterized as a capital lease for federal income tax purposes. Capital costs shall not include property owned or leased by the investing company or a related party before the commencement of the acquisition, construction, installation, or equipping of the qualified project unless such property was physically located outside the state for a period of at least one year prior to the date on which the qualifying project was placed in service.

(3) "Containerized cargo" shall mean any machinery, equipment, materials, products, or commodities including but not limited to containers which are rigid, sealed, reusable metal boxes in which merchandise is shipped by vessel, truck, or rail.

(4) "Import cargo" and "export cargo" shall mean any breakbulk or containerized cargo brought to the state of Louisiana from a foreign country or from the state of Louisiana to a foreign country.

(5) "International business entity" shall mean a taxpayer corporation, partnership, limited liability company, or other commercial entity, all or a portion of whose activities involve the import or export of breakbulk or containerized cargo to or from manufacturing, fabrication, assembly, distribution, processing, or warehousing facilities located within Louisiana.

(6) "Investing company" shall mean and include any corporation, partnership, limited liability company, proprietorship, trust, or other business entity, regardless of form, making a qualified investment.

(7) "Oceangoing vessel" shall mean any vessel, ship, barge, or watercraft that floats, including offshore oil exploration platforms.

(8) "Port or port and harbor activity" means trade or business activity conducted on premises in which a duly recognized port authority has an ownership, leasehold, or other possessory interest and such premises are used as part of the operations of a duly recognized port authority, which is a trade or business described in the 2012 North American Industry Classification System (NAICS) within Subsector 493 (Warehousing and Storage), Industry Number 488310 (Port and Harbor Operations), or Industry Number 488320 (Marine Cargo Handling), Industry Number 336611 (Ship Building and Repair), Industry Number 213112 (Support Activities for Oil and Gas Operations), including the above trades and businesses as they may hereafter be reclassified in any subsequent publication of the NAICS or similar classification system developed in conjunction with the United States Department of Commerce and Office of Management and Budget.

(9) "Project" shall mean and include any land, building, or other improvement, and all real and personal properties deemed necessary or useful in connection therewith, whether or not previously in existence, located or to be located in a public port of this state.

(10) "Public port" shall mean any deep-water port commission or port, harbor and terminal district as defined in Article VI, Section 44 of the Constitution of Louisiana, and any other port, harbor, and terminal district established under Title 34 of the Louisiana Revised Statutes of 1950.

(11) "Qualified cargo" shall mean any breakbulk or containerized machinery, equipment, materials, products, or commodities owned by an international business entity which are imported or exported to or from a manufacturing, fabrication, assembly, distribution, processing, or warehouse facility located in Louisiana and which are so moved by way of an oceangoing vessel berthed at a public port facility during the taxable year.

(12) "Qualifying investment" shall mean and include the undertaking by one or more investing companies of a qualifying project.

(13) "Qualifying project" shall mean and include a project to be sponsored or undertaken by a public port and one or more investing companies that has a capital cost of not less than one and one-half million dollars and at which the predominant trade or business activity conducted will constitute warehousing or port and harbor operations and cargo handling, including any port or port and harbor activity. However, "qualifying project" shall not mean bulk liquid or gas facilities.

(14) "Ton" shall be a net ton of two thousand pounds and in the case of containerized cargo it shall exclude the weight of the container.

C. Investor tax credit.

(1)(a) There are hereby authorized the following credits against state income and corporate franchise tax:

(i) An Investor Tax Credit as provided for in Subsections A through H of this Section for the total capital costs of a qualifying project in the manner and according to the provisions of those Subsections.

(ii) An Import Export Cargo Credit as provided for in Subsection I of this Section in the manner and according to the provisions of that Subsection.

NOTE: Subparagraph (C)(1)(b) eff. until June 30, 2018. See Acts 2015, No. 125, §8.

(b) The Investor Tax Credit provided for in this Subsection shall be granted by the Department of Economic Development for a qualifying project if the commissioner of administration, after approval of the Joint Legislative Committee on the Budget, and the state bond commission certifies to the secretary of the department that securing the project will result in a significant positive economic benefit to the state. "Significant positive economic benefit" means net positive tax revenue that shall be determined by taking into account direct, indirect, and induced impacts of the project based on a standard economic impact methodology utilized by the commissioner, and the value of the credit, and any other state tax and financial incentives that are used by the department to secure the project. If the commissioner with the approval of the committee so certifies, then the Department of Economic Development may grant a tax credit equal to seventy-two percent of the total capital costs of such qualifying project to be taken at five percent per tax year or shall grant such other amount of tax credit to be taken at such other percentage which is warranted by the significant positive economic benefit determined by the commissioner, but no tax credit granted for a qualifying project shall exceed one million eight hundred thousand dollars per tax year. However, the total amount of tax credits granted on a qualifying project shall not exceed the total cost of the project. In addition, the investor tax credits granted by the department to any recipient pursuant to this Section shall be limited to an amount which shall not result in a reduction of tax liability by all recipients of such credits to exceed four million five hundred thousand dollars in any fiscal year.

NOTE: Subparagraph (C)(1)(b) as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

(b) The Investor Tax Credit provided for in this Subsection shall be granted by the Department of Economic Development for a qualifying project if the commissioner of administration, after approval of the Joint Legislative Committee on the Budget, and the state bond commission certifies to the secretary of the department that securing the project will result in a significant positive economic benefit to the state. "Significant positive economic benefit" means net positive tax revenue that shall be determined by taking into account direct, indirect, and induced impacts of the project based on a standard economic impact methodology utilized by the commissioner, and the value of the credit, and any other state tax and financial incentives that are used by the department to secure the project. If the commissioner with the approval of the committee so certifies, then the Department of Economic Development may grant a tax credit equal to the total capital costs of such qualifying project to be taken at five percent per tax year or shall grant such other amount of tax credit to be taken at such other percentage which is warranted by the significant positive economic benefit determined by the commissioner, but no tax credit granted for a qualifying project shall exceed two million five hundred thousand dollars per tax year. However, the total amount of tax credits granted on a qualifying project shall not exceed the total cost of the project. In addition, the investor tax credits granted by the department to any recipient pursuant to this Section shall be limited to an amount which shall not result in a reduction of tax liability by all recipients of such credits to exceed six million two hundred fifty thousand dollars in any fiscal year.

(c) Any tax credits granted pursuant to Subparagraph (b) of this Paragraph shall be earned by investors at the time expenditures are made by an investing company; however, such tax credits shall not be applied against a tax liability before July 1, 2014, and not until capital cost expenditures are certified by the department. The Department of Economic Development shall certify capital cost expenditures no less than twice during the duration of the qualifying project unless the investing company agrees, in writing, to reimburse the Department of Economic Development for the costs of any additional certifications.

(2) Prior to issuance of any tax credit pursuant to the provisions of this Subsection, a cooperative endeavor agreement shall be fully executed between the investing company or entity proposing the qualifying project and the public port in whose geographic jurisdiction the proposed qualifying project is to be located indicating cooperation and support among all of the parties. Failure to fully execute the cooperative endeavor agreement shall render the qualifying project ineligible for the tax credit authorized by this Subsection.

(3) If the tax credit allowed pursuant to this Subsection exceeds the amount of taxes due for such tax period, then any unused credit may be carried forward as a credit against subsequent tax liability for a period not to exceed ten years.

(4) Application of the credit.

(a) All entities taxed as corporations for Louisiana income tax purposes shall claim any credit allowed under this Subsection on their corporation income tax return.

(b) Individuals, estates, and trusts shall claim any credit allowed under this Subsection on their income tax return.

(c) Entities not taxed as corporations shall claim any credit allowed under this Subsection on the returns of the partners or members as follows:

(i) Corporate partners or members shall claim their share of the credit on their corporation income tax returns.

(ii) Individual partners or members shall claim their share of the credit on their individual income tax returns.

(iii) Partners or members that are estates or trusts shall claim their share of the credit on their fiduciary income tax returns.

D. Certification and administration.

(1) The secretary of the Department of Economic Development shall determine through the promulgation of rules and regulations in accordance with the Administrative Procedure Act, which projects and capital cost expenditures, including amounts expended in this state on qualifying projects, qualify for tax credits. The Department of Economic Development shall take the following factors into consideration when determining which projects qualify:

(a) The economic impact of the qualifying project on similar or existing publicly owned or privately owned projects located within fifty miles of the qualifying project. The Department of Economic Development may require the investing company or entity proposing the qualifying project to conduct a public meeting, properly noticed in accordance with the open meetings law, in the geographic area the proposed project is to be located.

(b) The impact of the qualifying project on the immediate and long-term objectives of the tax credit provided for such investment.

(c) The impact of the qualifying project on the employment of Louisiana residents.

(d) The impact of the qualifying project on the overall economy of the state.

(e) The availability of similar infrastructure or facilities within fifty miles of the proposed qualifying project.

(2)(a) Application. An applicant for the ports of Louisiana investor tax credit shall submit an application for initial certification of the qualifying project to the Department of Economic Development that includes the following information:

(i) A preliminary budget including the actual or if not known, the estimated capital costs of the qualifying project and the qualifying project's estimated Louisiana payroll.

(ii) A detailed description of the qualifying project.

(iii) A statement that the proposed project will qualify as a qualifying project.

(iv) Estimated start and completion dates. The estimated start date shall include the estimated date on which the acquisition, construction, installation, or equipping of the qualifying project was commenced or is expected to commence.

(v) The name of each investing company, or the name or names of its shareholders, partners, members, owners, or beneficiaries to become entitled to the tax credit.

(vi) Any other information required by the Department of Economic Development.

(b) If the application is incomplete, additional information may be requested prior to further action by the Department of Economic Development.

(c) The Department of Economic Development shall submit its initial certification of a project as a qualifying project to the investing company and to the secretary of the Department of Revenue. The initial certification shall include a unique identifying number for each qualifying project, the total amount of tax credits issued for the capital costs of the qualifying project, and the amount to be taken at five percent per tax year.

(d) Prior to any certification of a qualifying project, the investing company shall submit to the Department of Economic Development a cost report of project expenditures which the Department of Economic Development may require to be prepared by an independent certified public accountant. Additionally, the Department of Transportation and Development shall inspect the construction site of the qualifying project and shall verify that the capital costs expenditures for which the investing company is applying for tax credits has been expended by the investing company. The Department of Economic Development shall review such expenditures and shall issue a tax credit certification letter to the investing company indicating the amount of tax credits certified for the state-certified qualifying project and the amount to be taken at five percent per tax year.

(3) The secretary of the Department of Economic Development, in consultation with the Department of Revenue, shall promulgate rules and regulations in accordance with the Administrative Procedure Act as are necessary to carry out the intent and purposes of the tax credit for port investors. All rules promulgated to implement the provisions of the tax credit for port investors shall be subject to oversight and approval by the House Ways and Means Committee and the Senate Committee on Revenue and Fiscal Affairs.

(4) Any taxpayer applying for the credit shall be required to reimburse the Department of Economic Development for any audit required in relation to granting the credit.

(5) Repealed by Acts 2010, No. 1034, §3.

E. Recapture of credits.

If the Department of Economic Development finds that funds for which an investing company received credits according to the provisions of Subsection C of this Section are not invested in and expended with respect to capital costs of a qualifying investment, the investing company's state income tax for such taxable period shall be increased by an amount necessary for the recapture of credit provided by Subsection C of this Section.

F. Recovery of credits by the Department of Revenue.

(1) Credits previously granted to a taxpayer, but later disallowed, may be recovered by the Department of Revenue through any collection remedy authorized by R.S. 47:1561 and initiated within three years from December thirty-first of the year in which the credits were earned.

(2) The only interest that may be assessed and collected on recovered credits is interest at a rate of three percentage points above the rate provided in R.S. 9:3500(B)(1), which shall be computed from the original due date of the return on which the credit was taken.

(3) The provisions of this Subsection are in addition to and shall not limit the authority of the secretary of the Department of Revenue to assess or to collect under any other provision of law.

G. Termination of investor and import-export cargo tax credits. The provisions of Subsections C and I of this Section shall be effective until January 1, 2020, and no investor tax credit or import-export cargo tax credit pursuant to the provisions of this Section shall be granted after such date.

H. No new employees shall be hired by the Department of Economic Development for the implementation of the investor tax credit provided for in this Section.

I. Import-export cargo tax credit.

(1) Certification of taxpayer. Only those taxpayers who have received certification from the secretary of the Department of Economic Development shall be eligible to take the tax credits provided for by this Subsection and then only for the taxable year or years and for the amount provided for in the commissioner of administration's certification, approved by the Joint Legislative Committee on the Budget and the state bond commission, provided for in Item (2)(a)(ii) of this Subsection as allocated by the secretary. The secretary shall promulgate rules in accordance with the Administrative Procedure Act which establish the process by which a taxpayer shall apply for certification.

(a) Taxpayers eligible for certification include those international business entities which provide to the department a verified statement of cargo volume data for the calendar year prior to the year of the application, specifically including the total annual volume and tons of breakbulk or containerized cargo imported and exported from or to, manufacturing, fabrication, assembly, distribution, processing, or warehousing facilities located in Louisiana.

(b) In no event, however, shall an applicant be certified if its exports and imports are limited to bulk commodities.

(c) The secretary shall provide a statement of certification to each taxpayer which he has certified as eligible to take the tax credit after approval of the Joint Legislative Committee on the Budget and the state bond commission, which shall contain the taxable year or years for which the taxpayer is allowed the tax credit and the amount of tax credit allocated for such taxable year or years. The secretary shall also transmit a copy of such statement to the secretary of the Department of Revenue.

NOTE: Item (I)(2)(a)(i) eff. until June 30, 2018. See Acts 2015, No. 125, §8.

(2)(a)(i) For taxable years beginning on and after January 1, 2014, there shall be allowed a credit against the individual income, corporation income, and corporation franchise tax liability of a taxpayer who has received certification pursuant to the provisions of Paragraph (1) of this Subsection; provided that the credit shall be allowed only against the tax liability of the international business entity which receives the certification. The amount of the credit shall be equal to the product of multiplying three dollars and sixty cents by the taxpayer's number of tons of qualified cargo for the taxable year which exceeds the pre-certification tonnage or the product of multiplying the number of dollars by the taxpayer's number of tons of qualified cargo for the taxable year or portion of a taxable year which exceeds the pre-certification tonnage which is warranted by the significant positive economic benefit determined by the commissioner pursuant to Item (ii) of this Subparagraph, whichever is less. For purposes of this Item, "pre-certification tonnage" means the number of tons of cargo which meets the definition of qualified cargo for purposes of this credit, and which was owned by the international business entity receiving the credit, were imported or exported to or from a manufacturing, fabrication, assembly, distribution, processing, or warehouse facility located in Louisiana, and which were so moved by way of an oceangoing vessel berthed at public port facilities in Louisiana during the 2013 calendar year. However, each tax credit granted to a taxpayer shall be subject to the same limit as is provided for a qualifying project pursuant to Subparagraph (C)(1)(b) of this Section. In addition, the import-export cargo tax credits granted by the department to any recipient pursuant to this Section shall be limited to an amount which shall not result in a reduction of tax liability by all recipients of such credits to exceed four million five hundred thousand dollars in any fiscal year.

NOTE: Item (I)(2)(a)(i) as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

(2)(a)(i) For taxable years beginning on and after January 1, 2014, there shall be allowed a credit against the individual income, corporation income, and corporation franchise tax liability of a taxpayer who has received certification pursuant to the provisions of Paragraph (1) of this Subsection; provided that the credit shall be allowed only against the tax liability of the international business entity which receives the certification. The amount of the credit shall be equal to the product of multiplying five dollars by the taxpayer's number of tons of qualified cargo for the taxable year which exceeds the pre-certification tonnage or the product of multiplying the number of dollars by the taxpayer's number of tons of qualified cargo for the taxable year or portion of a taxable year which exceeds the pre-certification tonnage which is warranted by the significant positive economic benefit determined by the commissioner pursuant to Item (ii) of this Subparagraph, whichever is less. For purposes of this Item, "pre-certification tonnage" means the number of tons of cargo which meets the definition of qualified cargo for purposes of this credit, and which was owned by the international business entity receiving the credit, were imported or exported to or from a manufacturing, fabrication, assembly, distribution, processing, or warehouse facility located in Louisiana, and which were so moved by way of an oceangoing vessel berthed at public port facilities in Louisiana during the 2013 calendar year. However, each tax credit granted to a taxpayer shall be subject to the same limit as is provided for a qualifying project pursuant to Subparagraph (C)(1)(b) of this Section. In addition, the import-export cargo tax credits granted by the department to any recipient pursuant to this Section shall be limited to an amount which shall not result in a reduction of tax liability by all recipients of such credits to exceed six million two hundred fifty thousand dollars in any fiscal year.

(ii) The tax credit provided for in this Subsection shall be allowed if the commissioner of administration certifies to the secretary of the Department of Economic Development that provided for in this Subsection whether from the increased utilization of public port facilities and other activity in Louisiana associated with the import or export of the international business entities qualified cargo will result in a significant positive economic benefit to the state. "Significant positive economic benefit" means net positive tax revenue that shall be determined by taking into account direct, indirect, and induced impacts of the port and state activity based on a standard economic impact methodology utilized by the commissioner, and the value of the credit, and any other state tax and financial incentives that are used by the department to secure the port and state activity because of the tax credit, and such certification is approved by the Joint Legislative Committee on the Budget, which approval shall not be granted earlier than July 1, 2014, and the state bond commission.

(b) In the event that the tax credits allowed pursuant to this Subsection exceed the total tax liability of the taxpayer in the taxable year, the amount of the credit not used as an offset against such tax liability may be carried forward as a credit against subsequent individual and corporation income, or corporation franchise tax liabilities for a period not to exceed five taxable years.

J. The Department of Economic Development may promulgate rules and regulations in accordance with the Administrative Procedure Act as are necessary to implement the provisions of this Section subject to oversight by the House ways and means and the Senate revenue and fiscal affairs committees.

K. Commencing no later than January 31, 2016, the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs shall review the credit authorized pursuant to the provisions of this Section to determine if the economic benefit provided by such credit outweigh the loss of revenue realized by the state as a result of awarding such credit. The House and Senate committees shall make a specific recommendation no later than March 1, 2017, to either continue the credit or to terminate the credit.

Acts 2009, No. 474, §1; Acts 2010, No. 1034, §3; Acts 2011, No. 146, §1, eff. June 24, 2011; Acts 2013, No. 431, §1, eff. July 1, 2013; Acts 2015, No. 125, §2, eff. July 1, 2015; §5, eff. July 1, 2018; Acts 2015, No. 357, §1, eff. June 29, 2015.

NOTE: See Acts 2015, No. 125, §7, regarding applicability.

NOTE: See Acts 2016, 1st Ex. Sess., No. 29, §2, regarding effectiveness.



RS 47:6037 - Tax credit for "green job industries"

§6037. Tax credit for "green job industries"

A. Definitions. For the purposes of this Section, the following words shall have the following definitions unless the context clearly indicates otherwise:

(1) "Base investment" means expenditures for the construction, repair, or renovation of state-certified green projects for which a credit is granted in this Section, or investments made by a company or financier which are for such expenditures.

(2) "Company"or "financier" means any individual, firm, partnership, limited liability company, joint venture, association, corporation, estate, trust, or other entity, group, or combination acting as a unit, and the plural as well as the singular number.

(3) "Expended in the state" means expenditures for tangible property to be used within the state; and in the case of services, means expenditures for services performed within the state; and in the case of intangible property, means the acquisition of permits, licenses, or other rights related to state-certified green projects used within the state.

(4) "Green job industry" or "green job industries" shall mean energy efficiency and renewable energy industries, energy-efficient building, construction, and retrofit industries, the renewable electric power industry, the energy efficient and advanced drive train vehicle industry, the biofuels industry, the deconstruction and materials use industries, the energy efficiency assessment industry serving the residential, commercial, or industrial sectors, and manufacturers that produce sustainable products using environmentally sustainable processes and materials approved by a nationally recognized high performance environmental building rating system, or that have the ENERGY STAR designation from the United States Environmental Protection Agency. However, any such rating system that uses a material or product-based credit system which is disadvantageous to materials or products manufactured or produced in the state of Louisiana shall not be utilized.

(5) "Payroll" means all salary, wages, and other compensation, including related benefits for services performed in Louisiana.

(6) "Resident" or "resident of Louisiana", for the purpose of determining eligibility for the tax incentives provided by this Section, means either:

(a) A natural person who meets any of the following qualifications:

(i) The person is domiciled in the state of Louisiana.

(ii) The person maintains a permanent place of abode within the state and spends in the aggregate more than six months of each year within the state.

(iii) The person pays taxes to the state on the amount of money paid to such person for which a credit is sought pursuant to this Section.

(b) A company owned or controlled by a person qualifying under the provisions of Subparagraph (a) of this Paragraph, and which lends the services of that person for a state-certified green project, if such company is organized or authorized to do business in the state and pays taxes to the state on the amount of money paid to such company for such services of such person.

(7) "State-certified green project" means a capital infrastructure project in the state directly related to green job industries as defined in this Section, and movable and immovable property and equipment related thereto, or any other facility which supports and is a necessary component of such facility, and any expenditures in the state related to the construction, repair, or renovation of such project, which are certified, verified, and approved as provided for in this Section.

NOTE: Paragraph (B)(1) eff. until June 30, 2018. See Acts 2015, No. 125, §8.

B. Income tax credits for state-certified green projects:

(1) There is hereby authorized a base investment tax credit for certified, verified, and approved expenditures in the state for the construction, repair, or renovation of a state-certified green project, or for investments made by a company or a financier in such project which are, in turn, expended for such construction, repair, or renovation, not to exceed seven hundred twenty thousand dollars per state-certified green project. No more than three million six hundred thousand dollars in tax credits under this Section shall be granted for state-certified green projects per year.

NOTE: Paragraph (B)(1) as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

(1) There is hereby authorized a base investment tax credit for certified, verified, and approved expenditures in the state for the construction, repair, or renovation of a state-certified green project, or for investments made by a company or a financier in such project which are, in turn, expended for such construction, repair, or renovation, not to exceed one million dollars per state-certified green project. No more than five million dollars in tax credits under this Section shall be granted for state-certified green projects per year.

(a) If all or a portion of a project is a facility which may be used for other purposes not directly related to the green job industry, then the project shall be approved only if a determination is made that the multiple-use facility will support and will be necessary to secure support industries for the green job industry, and the applicant provides sufficient contractual assurances the facility will be used for support industries or as a component thereof, for the useful life of the facility.

(b) No tax credits shall be earned on multiple-use facilities until the facility directly used in the green job industries is complete.

(2)(a) Tax credits for state-certified green projects shall be earned only as follows:

(i) Twenty-five percent of the total base investment provided for in the initial certification of a project pursuant to Subsection D of this Section shall be certified, verified, and approved as expended before any credits may be earned.

(ii) No tax credit shall be allowed for expenditures made for any state-certified green project two years after its initial certification, unless fifty percent of total base investment provided for in the initial certification of the project has been expended prior to that time. The expenditures may be finally certified at a later date.

(iii) The initial certification may require the tax credits to be taken or transferred in the tax period in which the credit is earned, or the tax credit may be structured in the initial certification of the project to provide that only a portion of the tax credit be taken over the course of two or more tax years.

NOTE: Subparagraph (B)(2)(b) eff. until June 30, 2018. See Acts 2015, No. 125, §8.

(b) The base investment credit for state-certified green projects shall be for the following amounts:

(i) If the total base investment is greater than one hundred thousand dollars and less than or equal to three hundred thousand dollars, a company shall be allowed a tax credit of seven and two tenths of one percent of the base investment made by that company.

(ii) If the total base investment is greater than three hundred thousand dollars and less than or equal to one million dollars, a company shall be allowed a tax credit of fourteen and four tenths of one percent of the base investment made by that company.

(iii) If the total base investment is greater than one million dollars, a company shall be allowed a tax credit of eighteen percent of the base investment made by that company.

NOTE: Subparagraph (B)(2)(b) as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

(b) The base investment credit for state-certified green projects shall be for the following amounts:

(i) If the total base investment is greater than one hundred thousand dollars and less than or equal to three hundred thousand dollars, a company shall be allowed a tax credit of ten percent of the base investment made by that company.

(ii) If the total base investment is greater than three hundred thousand dollars and less than or equal to one million dollars, a company shall be allowed a tax credit of twenty percent of the base investment made by that company.

(iii) If the total base investment is greater than one million dollars, a company shall be allowed a tax credit of twenty-five percent of the base investment made by that company.

NOTE: Subparagraphs (B)(2)(c) and (d) eff. until June 30, 2018. See Acts 2015, No. 125, §8.

(c) To the extent that base investment is expended on payroll for Louisiana residents employed in connection with the construction of a state-certified green project, a company shall be allowed an additional tax credit of seven and two tenths of one percent of the payroll; however, if the amount paid to any one person exceeds one million dollars, the additional credit shall not include any amount paid to that person that exceeds one million dollars.

(d) To the extent that base investment is expended on payroll for Louisiana residents employed in connection with a state-certified green project, who are graduates of an institution within the Louisiana Community and Technical College System or graduates of an apprenticeship program registered with the Louisiana Workforce Commission, each investor shall be allowed an additional tax credit of seventy-two one hundredths of one percent of such payroll.

NOTE: Subparagraphs (B)(2)(c) and (d) as enacted by Acts 2015, No. 125, §§5, 8, eff. July 1, 2018.

(c) To the extent that base investment is expended on payroll for Louisiana residents employed in connection with the construction of a state-certified green project, a company shall be allowed an additional tax credit of ten percent of the payroll; however, if the amount paid to any one person exceeds one million dollars, the additional credit shall not include any amount paid to that person that exceeds one million dollars.

(d) To the extent that base investment is expended on payroll for Louisiana residents employed in connection with a state-certified green project, who are graduates of an institution within the Louisiana Community and Technical College System or graduates of an apprenticeship program registered with the Louisiana Workforce Commission, each investor shall be allowed an additional tax credit of one percent of such payroll.

(3)(a) The tax credits shall be earned each calendar year to the extent the Department of Economic Development verifies in writing that expenditures qualifying for a credit pursuant to this Section have been expended for the calendar year in accordance with the estimates of such expenditures for the calendar year set forth in the certification of the project.

(b) In addition, a state-certified green project which receives tax credits pursuant to the provisions of this Chapter shall not be eligible to receive the rebates provided for in R.S. 51:2451 through 2461 in connection with the activity for which the tax credits were received.

(4) Tax credits associated with a state-certified green project shall never exceed the total base investment in the project.

(5) The granting of credits under this Section shall be on a first-come, first-served basis. If the total amount of credits applied for in any particular year exceeds the aggregate amount of tax credits allowed for that year, the excess shall be treated as having been applied for on the first day of the subsequent year.

C.(1) The credit shall be allowed against individual or corporate income tax of the companies or financiers of the project in accordance with their share of the credit as provided for in the application for certification for the project. A company or financier may on a one-time basis, transfer the credit, or any refund of an overpayment, to an individual or other entity including without limitation a bank or other lender, provided that the transfer shall not be effective until receipt by the Department of Revenue of written notice of such transfer. The credit shall be allowed for the taxable period in which expenditures eligible for a credit are expended. Any excess of the credit over the income tax liability against which the credit may be applied shall constitute an overpayment, as defined in R.S. 47:1621(A), and the secretary shall make a refund of such overpayment from the current collections of the taxes imposed by Chapter 1 of Subtitle II of this Title, as amended. The right to a refund of any such overpayment shall not be subject to the requirements of R.S. 47:1621(B).

(2) Application of the credit.

(a) Individuals, estates, and trusts shall claim their share of any credit on their income tax return.

(b) Entities not taxed as corporations shall claim their share of any credit on the returns of the partners or members.

(c) Corporate partners or members shall claim their share of any credit on their corporation income tax returns.

(d) Individual partners or members shall claim their share of any credit on their individual income tax returns.

(e) Partners or members that are estates or trusts shall claim their share of any credit on their fiduciary income tax returns.

D. Certification and administration. (1) The secretary of the Department of Economic Development, the commissioner of administration, and the office of the governor shall determine which state-certified green projects shall be certified pursuant to this Section through the adoption and promulgation of rules by the department, in consultation with the commissioner and the office of the governor. The rules shall also provide for all of the following:

(a) The minimum criteria for such certification.

(b) The manner in which the department shall decide which expenditures for such projects will qualify for the credits provided for in this Section.

(c) An appeals process in the event that an application for or the certification of a project, or an expenditure related to such project, is denied.

(2) In addition, these rules shall be approved by the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs.

(3) State certification shall not be granted to a project by any person or company, or financed by any person or company, or any company or financier owned, affiliated, or controlled, in whole or in part, by any company or person, which is in default on a loan made by the state or a loan guaranteed by the state, or which has ever declared bankruptcy under which an obligation of the company or person to pay or repay public funds or monies was discharged as a part of such bankruptcy.

(4) When determining which projects qualify for certification, the Department of Economic Development, the commissioner of administration, and the office of the governor shall take the following factors into consideration:

(a) The impact of the state-certified green project on the employment of Louisiana residents.

(b) The extent to which students in Louisiana colleges, universities, and vocational-technical schools will have an opportunity to work in a facility which manufactures green products.

(c) The impact of the project on the overall economy of the state including the manner in which available federal and state incentives will be utilized in the financing or operation of the project.

(5) Upon approval by the Department of Economic Development, the commissioner of administration, and the office of the governor, the department shall initially certify a project as a state-certified green project and send notice of such certification to the applicant and to the secretary of the Department of Revenue. The initial certification shall include all of the following:

(a) The total base investment to be expended on the state-certified green project.

(b) The companies or financiers to whom the credits shall be allocated.

(c) The estimated amounts of the credits to be allocated to each.

(d) When the tax credits may be taken or transferred.

(e) A unique identifying number for the state-certified green project.

(6) An applicant applying for the credits shall be required to reimburse the Department of Economic Development for any audits required in relation to granting the certification or tax credits.

(7) The Department of Economic Development shall provide for the implementation of this Section with existing personnel and resources and shall not hire any additional personnel for this purpose.

E. Application. (1) An applicant for the tax credit shall submit an application for initial certification to the Department of Economic Development that includes the following information:

(a) A preliminary budget including estimated Louisiana payroll, estimated base investment, including the manner in which available federal and state incentives will be utilized in the financing or operation of the project.

(b) A general description of the project.

(c) Estimated dates for start and completion of the construction of the project.

(d) The names of the companies and financiers to whom the credits shall be allocated and the estimated amounts of the credits to be allocated to each.

(2) Additional information may be requested if deemed necessary by the Louisiana Department of Economic Development.

F.(1) Recapture of credits. If the office of the governor, the Department of Economic Development, or the Department of Revenue find that funds for which a taxpayer received credits according to this Section were not expended for expenditures qualifying for a credit as provided in this Section, then the taxpayer's state income tax for such taxable period shall be increased by such amount necessary for the recapture of credit provided by this Section.

(2)(a) Recovery of credits by Department of Revenue. Credits granted to a taxpayer, but later disallowed, may be recovered by the secretary of the Department of Revenue through any collection remedy authorized by R.S. 47:1561 and initiated within three years from December thirty-first of the year in which the credit was taken.

(b) The only interest that may be assessed and collected on recovered credits is interest at a rate three percentage points above the rate provided in R.S. 9:3500(B)(1), which shall be computed from the original date of the return on which the credit was taken.

(3) The provisions of this Subsection are in addition to and shall not limit the authority of the secretary of the Department of Revenue to assess or to collect under any other provision of law.

G. The division of administration and the Department of Economic Development shall prepare, with input from the Legislative Fiscal Office, a written report to be submitted to the Senate Committee on Revenue and Fiscal Affairs and the House Committee on Ways and Means no less than sixty days prior to the start of the 2010 Regular Session of the Legislature, and every second year thereafter. The report shall include the overall impact of the tax credits, the amount of the tax credits issued, the number of net new jobs created, the amount of Louisiana payroll created, the economic impact of the tax credits, and any other factors that describe the impact of the program.

H. Within one hundred eighty days of the effective date of this Act, the secretary of the Department of Revenue shall establish rules and regulations to provide for the implementation of the provisions of this Act. Such rules shall provide for the taxable periods for which the tax credit for "green job industries" shall apply, including an end date for the availability and application of the tax credit due to the exhaustion of federal funding.

I. Commencing no later than January 31, 2016, the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs shall review the credit authorized pursuant to the provisions of this Section to determine if the economic benefit provided by such credit outweigh the loss of revenue realized by the state as a result of awarding such credit. The House and Senate committees shall make a specific recommendation no later than March 1, 2017, to either continue the credit or to terminate the credit.

Acts 2009, No. 520, §1; Acts 2015, No. 125, §2, eff. July 1, 2015;§5, eff. July 1, 2018; Acts 2015, No. 357, §1, eff. June 29, 2015.

NOTE: Acts 2009, No. 520, §2, provides that the Act shall become effective if the Dept. of Natural Resources receives a letter of award from the U.S. Dept. of Energy evidencing the obligation of funding in the amount of at least $5,000,000 per year, for a minimum of three years.

NOTE: See Acts 2015, No. 125, §7, regarding applicability.

NOTE: See Acts 2016, 1st Ex. Sess., No. 29, §2, regarding effectiveness.



RS 47:6038 - Reports; tax incentives administered by the Department of Economic Development

§6038. Reports; tax incentives administered by the Department of Economic Development

Notwithstanding any provision of law to the contrary, the secretary of the Department of Economic Development shall report to the Joint Legislative Committee on the Budget information concerning the granting and denial of tax credits and rebates, hereinafter referred to as "tax incentives", administered by the department authorized under this Chapter. On January thirtieth of each year, the secretary shall transmit to the members of the committee a list of the recipients of each tax incentive, as well as a list of applicants denied tax incentives, over the most recently concluded calendar year. The report shall contain the name and primary place of business of each applicant.

Acts 2011, No. 407, §1, eff. July 5, 2011; Acts 2011, No. 415, §1, eff. July 11, 2011; Acts 2011, No. 416, §1, eff. July 1, 2011.



RS 47:6039 - Repealed

§6039. Repealed by Acts 2016, 1st Ex. Sess., No. 21, §1, eff. March 14, 2016.



RS 47:6101 - Purpose

CHAPTER 2. SCHOOL READINESS TAX CREDITS

§6101. Purpose

The legislature hereby determines that the benefits of quality child care are indisputable, and that a striking connection exists between children's learning experiences well before kindergarten and his or her later school success.

Acts 2007, No. 394, §1, eff. July 10, 2007.



RS 47:6102 - Definitions

§6102. Definitions

For purposes of this Chapter, the following terms shall have the following definitions:

(1) "Child" or "children" means people who are five years of age or less.

(2) "Child care facility" means any entity that the state administrator of the Child Care Development Fund determines is eligible to participate in the quality rating system according to criteria set forth by rule adopted in the manner provided for in R.S. 47:6103, has applied to the Department of Children and Family Services for evaluation under such system, and is participating in the system.

(3) "Child care provider" means a taxpayer who owns an eligible child care facility or facilities.

(4) "Child care resource and referral agencies" means those agencies with whom the department has contracted to provide child care resource and referral.

(5) "Department" shall mean the state agency designated as the lead agency of the Child Care Development Fund and responsible for determining the eligibility for the tax credits associated with the fund.

(6) "The Early Childhood Care and Education Network" means the network established pursuant to R.S. 17:407.23.

(7) "Eligible business child care expenses" means the total of the following expenses of a business that supports quality child care as provided for in R.S. 47:6107:

(a) For the construction, renovation, expansion, or major repair of an eligible child care facility, or for the purchase of equipment for such facility, or for the maintenance and operation thereof, not to exceed fifty thousand dollars in expenses per tax year.

(b) For payments made to an eligible child care facility for child care services to support employees not to exceed five thousand dollars per child per tax year.

(c) For the purchase of child care slots at eligible child care facilities actually provided or reserved for children of employees not to exceed fifty thousand dollars per tax year.

(8) "Eligible child care director" means an individual as defined in Title 48 of the Louisiana Administrative Code, as amended, enrolled in the state practitioner registry developed and maintained by the department, and who is employed in an eligible child care facility which participates in the quality rating system.

(9) "Eligible child care facility" means a child care facility that has applied to the department for an evaluation under its quality rating system and is participating in the quality rating system.

(10) "Eligible child care staff" means an individual enrolled in the state practitioner registry developed and maintained by the department and who is employed in an eligible child care facility which participates in the quality rating system and who otherwise meets the qualifications provided for in Title 48 of the Louisiana Administrative Code, Chapter 53, as amended.

(11) "Eligible early childhood learning centers" means successful early childhood learning centers according to rules and regulations promulgated by the State Board of Elementary and Secondary Education for the Tiered Kindergarten Readiness Improvement System, and that maintain a Type III license.

(12)(a) "Quality rating" means the number of "stars" awarded to an eligible child care facility by the quality rating system.

(b) The quality rating of the facility shall be based on the initial rating of the facility if it is the facility's first year participating in the quality rating system. Thereafter, the quality rating shall be the rating of the facility as of July first of each year.

(13) "Quality rating system" means a rule promulgated by the department implementing the Louisiana Quality Rating System which establishes criteria for evaluating and rating the quality of an eligible child care facility in terms of the award of "stars", with five "stars" being the highest quality child care facility.

(14) "Tiered Kindergarten Readiness Improvement System" means the system established pursuant to R.S. 17:407.23.

Acts 2007, No. 394, §1, eff. July 10, 2007; Acts 2013, No. 406, §1, eff. July 1, 2013.



RS 47:6103 - Implementation

§6103. Implementation

A.(1) The department, in consultation with the Department of Revenue, shall promulgate rules and regulations for the purpose of developing and implementing the provisions of this Chapter in accordance with the provisions of the Administrative Procedure Act.

(2) The department is authorized to use the emergency rulemaking process for the first set of rules developing and implementing this Chapter. Prior to adoption of the emergency rule, the department shall provide written notification that it intends to publish such rule in the Louisiana Register and the rule shall be subject to approval by the Senate Committee on Revenue and Fiscal Affairs and the House Committee on Ways and Means. However, if such committees do not take action on the rule within sixty days of publication in the Louisiana Register, the rule shall become effective.

(3) Any promulgated rule which is first applicable to any calendar year shall be finally adopted prior to December first of the preceding calendar year.

B. In addition to the approval of oversight committees provided for in the Administrative Procedure Act, such rule also shall be approved by the Senate Committee on Revenue and Fiscal Affairs and the House Committee on Ways and Means.

C. The department, in collaboration with the State Board of Elementary and Secondary Education, shall make recommendations for legislation no later than January 1, 2015, to align the tax credits provided for in this Chapter with the Early Childhood Care and Education Network, which promotes kindergarten readiness in eligible early childhood learning centers and which evaluates eligible centers utilizing the letter grade system adopted through rules promulgated by the State Board of Elementary and Secondary Education for determining the success of an eligible center.

Acts 2007, No. 394, §1, eff. July 10, 2007; Acts 2013, No. 220, §21, eff. June 11, 2013; Acts 2013, No. 406, §1, eff. July 1, 2013.



RS 47:6104 - Child care expense tax credit

§6104. Child care expense tax credit

A. There shall be a credit against Louisiana individual income tax for child care expenses in addition to the credit provided for such expenses in R.S. 47:297.4. Such credit shall be based upon the credit provided for such expenses in R.S. 47:297.4 and shall be based upon the quality rating of the child care facility which the child attends as follows:

Quality Rating of Child Care                    Percentage of the credit in

Facility                                               R.S. 47:297.4

Five star                                                          200%

Four star                                                         150%

Three star                                                        100%

Two star                                                         50%

One star or nonparticipating

child care facility                                            0

B. Parents with multiple children shall calculate the credit of each child separately. In the event that a single child receives services in more than one child care facility in a single year, the facility with the highest quality rating shall be used to calculate the credit.

C. The credit shall be refundable or shall be carried forward as provided for in R.S. 47:297.4.

D. Commencing no later than January 31, 2016, the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs shall review the credit authorized pursuant to the provisions of this Section to determine if the economic benefit provided by such credit outweighs the loss of revenue realized by the state as a result of awarding such credit. The House and Senate committees shall make a specific recommendation no later than March 1, 2017, to either continue the credit or to terminate the credit.

Acts 2007, No. 394, §1, eff. July 10, 2007; Acts 2015, No. 357, §1, eff. June 29, 2015.



RS 47:6105 - Child care provider tax credit

§6105. Child care provider tax credit

A. There shall be a credit against any Louisiana individual or corporation income tax or corporation franchise tax for a child care provider refundable as provided for in R.S. 47:6108. The tax credit shall be an amount based upon the average monthly number of children who either participate in the Child Care Assistance Program administered by the office of children and family services in the Department of Children and Family Services or who are foster children in the custody of the Department of Children and Family Services, and who are attending a child care facility or facilities operated by the child care provider, multiplied by an amount which shall be based upon the quality rating of each child care facility operated by the child care provider as follows:

Quality Rating of Child Care Facility            Tax Credit Per Eligible Child Attending

Five star                                                    $1,500

Four star                                                   $1,250

Three star                                                  $1,000

Two star                                                   $ 750

One star or nonparticipating facility         0

B. Commencing no later than January 31, 2016, the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs shall review the credit authorized pursuant to the provisions of this Section to determine if the economic benefit provided by such credit outweighs the loss of revenue realized by the state as a result of awarding such credit. The House and Senate committees shall make a specific recommendation no later than March 1, 2017, to either continue the credit or to terminate the credit.

Acts 2007, No. 394, §1, eff. July 10, 2007; Acts 2015, No. 357, §1, eff. June 29, 2015.



RS 47:6106 - Credit for child care directors and staff

§6106. Credit for child care directors and staff

A. There shall be a credit against Louisiana individual income tax refundable as provided for in R.S. 47:6108 for eligible child care directors and eligible child care staff. The tax credit shall be for the following amounts and shall be based upon the following qualifications, but shall be adjusted for inflation as provided for in Subsection C of this Section:

Child Care Director and Child                                  Tax

Care Staff Qualification                                     Credit

Level Four Director or Level Four Staff                       $3,000

Level Three Director or Level Three Staff                    $2,500

Level Two Director or Level Two Staff                       $2,000

Level One Director or Level One Staff                         $1,500

B. The various levels of qualification for the tax credit for eligible child care directors and eligible child care staff as provided for in Subsection A of this Section shall be as defined in the Department of Children and Family Services state practitioner registry in Title 48 of the Louisiana Administrative Code, as amended.

C. Beginning calendar year 2009, the tax credit amounts provided for in Subsection A of this Section shall be adjusted annually for each calendar year by the percentage increase in the Consumer Price Index United States city average for all urban consumers (CPI-U), as prepared by the United States Department of Labor, Bureau of Labor Statistics, as determined by the secretary of the Department of Revenue on December first of the preceding calendar year.

D. In order to receive the credit provided for in this Section, the child care director or staff person shall file with his income tax return an attestation form provided by the State Practitioner Registry verifying that the individual meets all the requirements and qualifications of a child care director or staff person for the level claimed.

E. Commencing no later than January 31, 2016, the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs shall review the credit authorized pursuant to the provisions of this Section to determine if the economic benefit provided by such credit outweighs the loss of revenue realized by the state as a result of awarding such credit. The House and Senate committees shall make a specific recommendation no later than March 1, 2017, to either continue the credit or to terminate the credit.

Acts 2007, No. 394, §1, eff. July 10, 2007; Acts 2015, No. 357, §1, eff. June 29, 2015.



RS 47:6107 - Business-supported child care

§6107. Business-supported child care

A.(1) There shall be a refundable credit against any Louisiana individual or corporation income tax or corporation franchise tax for the eligible business child care expenses supported by a business. The credit shall be the following percentages of such eligible business child care expenses depending upon the quality rating of the child care facility to which the expenses are related or the quality rating of the child care facility the child attends:

Quality Rating of Child Care Facility           Percentage of eligible business

child care expenses

Five star                                                                20%

Four star                                                               15%

Three star                                                              10%

Two star                                                                5%

One star or nonparticipating facility                     0

(2) There shall be an additional refundable credit against any Louisiana individual or corporation income tax or corporation franchise tax for the payment by a business of fees and grants to child care resource and referral agencies not to exceed five thousand dollars per tax year.

B. The credits provided for in this Section shall be allowed against income tax or corporate franchise tax for the taxable period in which the credit is earned. If the tax credit exceeds the amount of such taxes due, then the unused credit shall be refunded as provided for in R.S. 47:6108.

C. Commencing no later than January 31, 2016, the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs shall review the credit authorized pursuant to the provisions of this Section to determine if the economic benefit provided by such credit outweighs the loss of revenue realized by the state as a result of awarding such credit. The House and Senate committees shall make a specific recommendation no later than March 1, 2017, to either continue the credit or to terminate the credit.

Acts 2007, No. 394, §1, eff. July 10, 2007; Acts 2015, No. 357, §1, eff. June 29, 2015.



RS 47:6108 - Refundable tax credits

§6108. Refundable tax credits

A. Notwithstanding any other provision of law to the contrary, any excess of allowable credit provided in R.S. 47:6105, 6106, and 6107 and the refundable portion of the credit as provided for in R.S. 47:6104 over the aggregate tax liabilities against which such credit may be applied, as provided in this Section, shall constitute an overpayment, as defined in R.S. 47:1621(A), and the secretary shall make a refund of such overpayment from the current collections of the taxes imposed by Chapter 1 or Chapter 5 of Subtitle II of this Title, together with interest as provided in R.S. 47:1624. The right to a credit or refund of any such overpayment shall not be subject to the requirements of R.S. 47:1621(B). All credits and refunds, together with interest thereof, must be paid or disallowed within one year of receipt by the secretary of any such claim for refund or credit. Failure of the secretary to pay or disallow, in whole or in part, any claim for a credit or a refund shall entitle the aggrieved taxpayer to proceed with the remedies provided in R.S. 47:1625.

B. Notwithstanding anything to the contrary in either Chapter 1 or Chapter 5 of Subtitle II of this Title, as amended, the following rules shall apply with respect to the application of the credit established in Subsection A of this Section:

(1) The credit for taxes paid by or on behalf of a corporation shall be applied against Louisiana corporate income and corporation franchise taxes of such corporation.

(2) The credit for taxes paid by an individual shall be applied against Louisiana personal income taxes.

(3) The credit for taxes paid by or on behalf of a corporation classified under Subchapter S of the Internal Revenue Code of 1954, as amended, as an S corporation shall be applied first against any Louisiana corporate income and corporation franchise taxes due by such S corporation, and the remainder of any such credit shall be allocated to the shareholder or shareholders of such S corporation in accordance with their respective interests and applied against the Louisiana income tax of such shareholder or shareholders of the S corporation.

(4) The credit for taxes paid by or on behalf of a partnership shall be allocated to the partners according to their distributive shares of partnership gross income and applied against any Louisiana income tax and corporation franchise tax liability of such partners.

(5) The character of the credit for taxes paid by or on behalf of a partnership or S corporation and allocated to the partners or shareholders, respectively, of such partnership or S corporation, shall be determined as if such credit were incurred by such partners or shareholders, as the case may be in the same manner as incurred by the partnership or S corporation, as the case may be.

(6) The credit for taxes paid by an estate or trust shall be applied against the Louisiana income tax imposed on estates and trusts.

Acts 2007, No. 394, §1, eff. July 10, 2007.



RS 47:6109 - Recapture of credits

§6109. Recapture of credits

A. If the Department of Revenue or the department find that a child care facility, a business, or an individual has obtained a tax credit in violation of the provisions of this Chapter, including but not limited to fraud or misrepresentation, then the taxpayer's state income tax for such taxable period shall be increased by such amount necessary for the recapture of the tax credit provided for in this Chapter.

B.(1) Credits granted to a taxpayer, but later disallowed, may be recovered by the secretary of the Department of Revenue through any collection remedy authorized by R.S. 47:1561 and initiated within three years from December thirty-first of the year in which the credit was taken.

(2) The only interest that may be assessed and collected on recovered credits is interest at a rate three percentage points above the rate provided in R.S. 9:3500(B)(1), which shall be computed from the original date of the return on which the credit was taken.

C. The provisions of this Section are in addition to and shall not limit the authority of the secretary of the Department of Revenue to assess or to collect under any other provision of law.

Acts 2007, No. 394, §1, eff. July 10, 2007; Acts 2013, No. 406, §1, eff. July 1, 2013.



RS 47:6301 - Rebates; donations to school tuition organizations

CHAPTER 3. REBATES FOR DONATIONS TO SCHOOL

TUITION ORGANIZATIONS

§6301. Rebates; donations to school tuition organizations

A.(1) There shall be allowed a rebate for donations a taxpayer makes during a taxable year to a school tuition organization which provides scholarships to qualified students to attend a qualified school. Upon making his donation, the donor shall indicate the duration of time which the school tuition organization may retain and carryforward his donation. The time may be indicated as being in perpetuity or for a stated period of time coinciding with a fiscal year of the state of Louisiana, the minimum of which shall not be less than twelve months or one fiscal year, whichever occurs later. In order to qualify for the rebate, the donation shall be made by a taxpayer who files a Louisiana income tax return. The amount of the rebate shall be equal to the actual amount of the taxpayer's donation used by a school tuition organization to fund a scholarship to a qualified student, which shall not include administrative costs.

(2) The rebate may be paid only after the conclusion of the school year and only when all of the following requirements have been satisfied:

(a) The school tuition organization certifies to the Department of Education that the donation made by the taxpayer has funded a scholarship for a qualified student.

(b) The Department of Education has verified that the student was not enrolled in a public school in Louisiana on October first or February first of that school year pursuant to the definition of the student membership established by the State Board of Elementary and Secondary Education for the purposes of the Minimum Foundation Program formula, and the Department of Education has certified the student count.

(c) If the qualified student is enrolled in public school on February first of that school year pursuant to the definition of the student membership established by the State Board of Elementary and Secondary Education, the amount of the rebate shall be equal to the actual amount expended by the school tuition organization on scholarships, which shall not include administrative costs and shall be prorated as applicable.

(3) In order for a donation from a taxpayer to qualify for the rebate, the donation shall be used by the school tuition organization to provide scholarships for tuition and fees for students to attend a qualified school in accordance with the provisions of this Section. No more than five percent of a donation shall be used by the school tuition organization for administrative or promotional costs. No scholarship shall be designated, referred to, or in any way named after a private entity nor shall any donation be earmarked by a donor to provide a scholarship for a particular qualified student or a particular qualified school. However this Paragraph shall not prohibit a donation being earmarked for a student with a disability. A student shall be considered to have a disability if such student is evaluated according to state and federal regulation or policy and is deemed to have a mental disability, hearing impairment (including deafness), multiple disabilities, deaf-blindness, speech or language impairment, visual impairment (including blindness), emotional disturbance, orthopedic impairment, other health impairment, specific learning disability, traumatic brain injury, dyslexia and related disorders, or autism, and as a result requires special education and related services.

B.(1)(a) For purposes of this Section, the term "school tuition organization" shall mean a tax exempt organization organized under Section 501(c)(3) of the Internal Revenue Code which adheres to the requirements of this Section. The amount of scholarships awarded by a school tuition organization shall equal the amount of donations the organization receives from taxpayers, minus allowable administrative or promotional costs. No less than ninety-five percent of the monies received by the school tuition organization from taxpayer donations for scholarships shall be used to provide scholarships to students for attendance at a qualified nonpublic school of their parent's choice. A school tuition organization shall carryforward all funds in accordance with the duration of time indicated by the donor pursuant to Paragraph (A)(1) of this Section. If, at the end of the fiscal year, a donor requests a refund of unexpended funds from his donation, the school tuition organization shall reimburse the donor the full amount of unexpended funds otherwise available to be used on scholarships, exclusive of funds available for administrative costs. If the donor does not elect to receive a refund, the school tuition organization may retain and carryforward the funds indefinitely or for a shorter period of time if so indicated by the donor. In addition, a school tuition organization shall provide educational scholarships to students without limiting available scholarships to students of only one qualified school.

(b) The maximum amount for a scholarship provided by the school tuition organization to a qualified student in kindergarten through eighth grade shall not exceed actual tuition and mandatory fees or eighty percent of the state average Minimum Foundation Program per pupil funding amount for the previous year, whichever is less, and the maximum amount for a scholarship for a qualified student in ninth through twelfth grades shall not exceed ninety percent of the state average Minimum Foundation Program per pupil funding amount for the previous year, whichever is less.

(c) A school tuition organization which provides scholarships to qualified students shall do all of the following:

(i) Notify the Department of Education of its intent to provide educational scholarships to qualified students attending qualified schools.

(ii) Provide documentary evidence to the Department of Education that it has been granted an exemption from federal income tax and is established as an organization described in Section 501(c)(3) of the Internal Revenue Code.

(iii) Document the eligibility of each qualified student for each year that a qualified student receives a scholarship.

(iv) Provide scholarships to qualified students on a first-come, first-served basis, with priority given to students who received a scholarship from the school tuition organization or the Student Scholarships for Educational Excellence Program in the previous year.

(v) Distribute scholarship payments in September, December, February, and May of each year as checks made out to a parent of a qualified student which are mailed to the qualifying school where the student is enrolled. The parent shall restrictively endorse the check for deposit into the account of the school. The parent shall not designate any entity or individual associated with the school as the parent's attorney to endorse a scholarship check. Any parent who receives payments in accordance with the provisions of this Section shall not be allowed to claim the amount received as any other credit, deduction, exemption, or rebate under Title 47 of the Louisiana Revised Statutes of 1950. If a student who has received a scholarship ceases to be enrolled in a qualified school, the school shall immediately notify the respective student tuition organization and the Department of Education that the student is no longer enrolled. Upon receipt of such notification, the student tuition organization shall cease making payments to the school for that student.

(vi) Provide certification to the Department of Education that scholarships have been issued within thirty days of issuing the scholarships. This certification shall include a list of the taxpayers whose donations to the school tuition organization funded the scholarships, the amount of each taxpayer's donation used to fund a scholarship, as well as all other documentation required by the Department of Education, as established in rules and regulations.

(vii) Perform criminal background checks on all of its employees and board members according to the provisions of R.S. 15:587.1. A person who has been convicted of or has entered a plea of nolo contendere to a crime listed in R.S. 15:587.1 may not be employed by, or be a board member of, a school tuition organization. The Department of Education may bar a school tuition organization from participating in the rebate authorized under this Section if the school tuition organization fails to comply with the requirements of this Item.

(viii) Ensure that scholarships granted to qualified students are portable during the school year and can be used at any qualifying school served by the school tuition organization that accepts a qualified student. If the parent of a qualified student who is receiving a scholarship desires the student to move to a new qualified school served by the school tuition organization during a school year, the scholarship amount may be prorated.

(ix) Provide a public report to the Department of Education which contains information regarding all scholarships awarded or granted in the previous fiscal year. The report shall be prepared by a certified public accountant and shall be submitted to the department no later than the first day of January each year. The report shall contain the name and address of the school tuition organization, the total number and total dollar amount of donations received during the previous fiscal year, the total number and total dollar amount of educational scholarships awarded to qualified students, the total amount expended on administrative costs, and the percentage breakdown of donations expended on scholarship and administrative costs during the previous fiscal year. The report shall include the actual tuition and fee amounts published by the qualifying schools which enrolled a student with a scholarship from that school tuition organization. The report shall also contain the total amount of contributions received by the school tuition organization, the total amount of contributions made by each contributor during the previous calendar year, and the social security number or Louisiana taxpayer identification number of each contributor. An electronic format of this report shall be furnished to the Department of Revenue by the Department of Education on or by the first day of February of each year.

(x) Annually demonstrate its financial accountability through a financial information report that complies with uniform financial accounting standards. The report shall be prepared by a certified public accountant and shall be submitted to the Department of Education. The report shall contain a certification from an auditor that the report is free of material misstatements.

(xi) The school tuition organization shall adequately advertise the availability of scholarships to the public, with an emphasis on notifying parents of students in public schools that received a letter grade of "F" or "D", in the manner provided for in rules and regulations which shall be promulgated by the Department of Education in accordance with the Administrative Procedure Act.

(2)(a) For purposes of this Section, a "qualified school" shall mean a nonpublic elementary or secondary school in this state which is approved, provisionally approved, or probationally approved by the Board of Elementary and Secondary Education and which complies with the criteria set forth in Brumfield, et al. v. Dodd, et al., 425 F. Supp 528. A qualified school shall do all of the following:

(i) Conduct criminal background checks on its employees and exclude from employment any person not permitted by state law to work in a nonpublic school. The Department of Education may bar an otherwise qualified school from participating in the rebate authorized under this Section if the otherwise qualified school fails to comply with the requirements of this Item.

(ii) Using funds retained for administrative costs by the school tuition organization, annually administer the state test associated with the school and district accountability system to measure learning gains in math and language arts to all participating students in grades that require testing under the state's accountability testing laws for public schools; however, the Department of Education shall not incur any expense for the administration of the state tests to students applying for tuition scholarships from a school tuition organization. The qualified school shall provide the parents of each student who was tested with a copy of the student's test results on an annual basis, beginning with the first year the student is tested.

(iii) If more first-time qualified students who are otherwise eligible apply than there are seats available, conduct a random selection process that ensures all qualified and otherwise eligible students an equal chance for admission; however, the qualified school may give preference for the following:

(aa) Siblings of students already enrolled in the qualified school.

(bb) Qualifying students who had previously enrolled at a different qualified school and who are otherwise eligible.

(iv) Admit qualified students for enrollment based on the letter grade of the public school for which the qualified student was attending or would have attended. Qualified students from public schools that received a letter grade "F" or "D" or any variation thereof shall be given the first priority.

(v) Not charge a higher total tuition and fee amount to a qualified student than is charged to all students enrolled at the school.

(vi) Annually provide to each school tuition organization who has provided a scholarship to a student enrolled in that school the actual tuition and fee amounts charged to all students.

(b) Any qualified school that receives more than fifty thousand dollars in scholarship donations from a school tuition organization shall demonstrate its financial viability by filing, prior to the start of a school year, a surety bond payable to the school tuition organization in an amount equal to the aggregate amount of donations expected to be received during the school year or by filing, prior to the start of a school year, financial information with the qualified school tuition organization demonstrating its financial viability; however, a qualified school which has been in business for more than five years shall not be required to post a surety bond.

(c) Enrollment of scholarship recipients in a qualified school under the provisions of this Section and under the provisions of the Student Scholarships for Educational Excellence Program that has been approved, provisionally approved, or probationally approved for less than two years shall not exceed twenty percent of such school's total student enrollment.

(3)(a) For purposes of this Section, a "qualified student" shall mean a child who is a member of a family that resides in Louisiana with a total household income that does not exceed an amount equal to two hundred fifty percent of the federal poverty level based on the federal poverty guidelines established by the federal office of management and budget and who meets any of the following:

(i) Is a student who is entering kindergarten for the first time.

(ii) Is a student who attended a public school the previous year.

(iii) Is a student who received a scholarship from a school tuition organization or the Student Scholarships for Educational Excellence Program for the previous school year.

(b) Any qualified student receiving a scholarship from a school tuition organization pursuant to the provisions of this Section shall be prohibited from receiving any other publicly funded scholarship, voucher, or other form of financial assistance specific to that student for purposes of attending a nonpublic school; however, a qualified student may receive scholarships from multiple school tuition organizations not to exceed the lesser of eighty percent of the state average Minimum Foundation Program per pupil funding amount for the previous year in the case of a qualified student enrolled in kindergarten through eighth grade, or ninety percent of the state average Minimum Foundation Program per pupil funding amount for the previous year in the case of a qualified student enrolled in ninth through twelfth grade.

(4) For purposes of this Section, a "parent" shall mean a guardian, custodian, or other person with authority to act on behalf of the child.

C.(1)(a) The Department of Education shall promulgate rules and regulations in accordance with the provisions of the Administrative Procedure Act, as are necessary to implement the provisions of this Section.

(b) The Department of Education shall approve the application used by a school tuition organization in awarding scholarships to qualified students.

(c) The Department of Education shall certify and issue a receipt to a taxpayer indicating the actual amount of the taxpayer's donation to a school tuition organization which was used to fund a scholarship after all of the requirements of Paragraph (A)(2) of this Section have been satisfied.

(d) The Department of Education shall verify that each qualified student has received scholarships not to exceed the lesser of actual tuition and fees at the qualified school or eighty percent of the state average Minimum Foundation Program per pupil funding amount for the previous year in the case of a qualified student enrolled in kindergarten through eighth grade, or ninety percent of the state average Minimum Foundation Program per pupil funding amount for the previous year in the case of a qualified student enrolled in ninth through twelfth grade. If the total amount of scholarships received by a qualified student has exceeded one of these amounts, as applicable, the school tuition organization that had awarded the scholarship that caused the student's total scholarship amount to exceed this amount shall refund the state the difference.

(e) The Department of Education shall annually conduct an audit of a school tuition organization. The Department of Education shall bar a school tuition organization from participating in the rebate authorized under this Section if the school tuition organization intentionally and substantially fails to comply with the requirements of this Section.

(f) The Department of Education shall compile a public report which shall be made available no later than March first of each year on the department's website which lists the name of all qualified schools receiving scholarship recipients pursuant to the provisions of this Section, the number of scholarship recipients attending each qualified school, and the results of the state's accountability testing laws for students in public school for scholarship recipients in each grade. The Department of Education shall not include the name or any other identifying information for individual students.

(g) The Department of Education shall publicly report state test scores for each student receiving a scholarship pursuant to the provisions of this Section in accordance with the requirements of the federal Family Educational Rights and Privacy Act (20 U.S.C. §1232(g) and federal regulations 34 CFR 99.1 et seq.). However, the Department of Education shall not include the name or any other identifying information of individual students.

(2)(a) The Department of Revenue shall provide a standardized format for a receipt to be issued by the Department of Education to a school tuition organization. The Department of Revenue shall require a taxpayer to provide a copy of the receipt when claiming the rebate authorized by this Section.

(b) The Department of Education shall ensure that the public of the state is aware of the availability of scholarships, with an emphasis on notifying parents of students in public schools that received a letter grade of "F" or "D", and shall provide for requirements for school tuition organizations to adequately advertise the availability of scholarships to the public, all as provided for in rules and regulations which shall be promulgated by the Department of Education in accordance with the Administrative Procedure Act.

D. Notwithstanding any provision of law to the contrary, the secretary of the Department of Revenue shall make the rebate authorized pursuant to the provisions of this Section from the current collections of the taxes imposed by Title 47 of the Louisiana Revised Statutes of 1950, as amended.

Acts 2012, No. 25, §1, eff. Jan. 1, 2013; Acts 2014, No. 424, §1.



RS 47:6351 - Rebates; contracts for certain state sales and use tax rebates

CHAPTER 4. PROCUREMENT PROCESSING COMPANY

REBATE PROGRAM

§6351. Rebates; contracts for certain state sales and use tax rebates

A. Definitions. For purposes of this Section, the following words shall have the following meanings unless the context clearly indicates otherwise:

(1) "Affiliated entity" shall mean a person who, directly or indirectly through one or more intermediaries, controls or is controlled by or is under common control with another person.

(2) "Department" shall mean the Department of Revenue.

(3) "New taxable sales" shall mean the sale of goods and services upon which state sales and use tax is paid under this Title and which would not have occurred in the state but for the operation in the state of a procurement processing company. The term "new taxable sales" shall not include any sales or purchases of services or property upon which such sales and use tax would have been due if the procurement processing company was not operating in the state.

(4) "Procurement processing company" means a company engaged in managing the activities of unrelated purchasing companies.

(5) "Purchasing company" means a company engaged in the activity of selling property and services to affiliated entities.

(6) "Secretary" shall mean the secretary of the Department of Revenue.

(7) "Significant positive economic benefit" means that net positive state tax revenues are to be generated from the new taxable sales.

B. Contract. (1) The secretary of the Department of Economic Development is authorized to enter into a contract with a procurement processing company to recruit to Louisiana, purchasing companies that generate sales of items subject to the taxes imposed under this Title the business of which shall have a significant positive economic benefit to the state. The initial term of a contract shall not exceed twenty years and shall be renewable for up to an additional twenty years. The contract shall provide an incentive to the procurement processing company which shall be paid in the form of a rebate of a portion of the state sales and use taxes collected on new taxable sales by a purchasing company which is managed by a procurement processing company.

(2) The contract shall include a provision whereby the procurement processing company expressly acknowledges that if it receives a rebate for new taxable sales under the provisions of this Section, in no event shall the taxes on such new taxable sales remitted to Louisiana by the purchasing company or affiliated entity constitute an overpayment as defined in R.S. 47:1621.

(3) Any contract between the procurement processing company and a purchasing company shall include a provision whereby the parties in such contract expressly acknowledge that if the procurement processing company receives a rebate for new taxable sales under the provisions of this Section, in no event shall the taxes on such new taxable sales remitted to Louisiana by the purchasing company or affiliated entity constitute an overpayment as defined in R.S. 47:1621.

C. Certification of sales. The secretary of the department shall determine the amount of incentive rebates to be paid to a procurement processing company pursuant to the contract. Rebate payments shall be based upon the amount of new taxable sales which are certified by the secretary.

D. Payment of rebate.

(1) Notwithstanding any provision of law to the contrary, the secretary of the department shall make the rebate authorized pursuant to the provisions of this Section from the state sales tax revenue generated by the new taxable sales occurring in this state as a result of the operation of a procurement processing company in Louisiana.

(2) If after a rebate has been paid, the department determines that certain items included in the rebate payment did not constitute new taxable sales, the amount rebated for those items shall be recaptured by the department from the procurement processing company, subject to the prescriptive period set forth in R.S. 47:1561.2.

(3) Notwithstanding any provision of law to the contrary, if a procurement processing company receives a rebate for new taxable sales under the provisions of this Section, in no event shall the taxes on such new taxable sales remitted to Louisiana by the purchasing company or affiliated entity constitute an overpayment as defined in R.S. 47:1621.

E. The Department of Revenue may promulgate rules and regulations in accordance with the provisions of the Administrative Procedure Act as are necessary to implement the provisions of this Section.

F. Administrative expenses. From the collections of new state sales tax revenue generated by new taxable sales as a result of the activities of purchasing companies pursuant to the provisions of this Section, the secretary of the department is authorized to retain an amount necessary to provide for the expenses the department shall incur in the administration of the provisions of this Section. Such monies are hereby designated to be self-generated revenues of the department.

G. Disposition of collections resulting from new taxable sales.

The state sales tax revenues generated as a result of the activities of purchasing companies pursuant to this Section which are deposited into the state general fund shall thereafter be disbursed during each fiscal year in the following order of priority:

(1) The payment of rebates to procurement processing companies by the secretary of the Department of Revenue in accordance with the provisions of a contract, which payments shall be made from current sales tax collections pursuant to Paragraph (D)(1) of this Section.

(2) Retention by the department of amounts necessary to provide for the expenses of the department pursuant to the provisions of Subsection F of this Section.

(3) Of the monies remaining after satisfaction of the requirements of Paragraphs (1) and (2) of this Subsection as determined by the secretary pursuant to Subsection H of this Section, the state treasurer is hereby authorized and directed to transfer the amount of thirty million dollars, or as much thereof as is available, from the state general fund to the Unfunded Accrued Liability and Specialized Educational Institutions Support Fund-Specialized Educational Institutions Account, which is established pursuant to R.S. 39:100.136. Each fiscal year, the transfer shall occur as soon as is practicable, upon notification by the secretary of the Department of Revenue that revenues sufficient to provide for this distribution have been deposited into the treasury.

(4) Of the monies remaining after satisfaction of the requirements of Paragraphs (1) through (3) of this Subsection as determined by the secretary pursuant to Subsection H of this Section, the state treasurer is hereby authorized and directed to transfer from the state general fund to the Unfunded Accrued Liability and Specialized Educational Institutions Support Fund-UAL Account an amount equal to ten percent of the total remaining state sales tax revenues collected in and attributable to that fiscal year as a result of the activities of purchasing companies. The transfer shall occur no later than August tenth of each year.

H. The availability of monies necessary to comply with the provisions of Subsection G of this Section shall be evidenced by the amount of state sales tax revenue generated by the new taxable sales upon which a rebate has been paid pursuant to this Section. The secretary is authorized and directed to estimate the amount of taxes which have been deposited into the state general fund as a result of such new taxable sales. Upon request, the secretary shall provide written notification to the state treasurer as to the amount of money available for the making of deposits as required by this Subsection.

Acts 2012, No. 800, §2, eff. July 1, 2012.



RS 47:7001 - REGULATION OF GAMING EQUIPMENT

SUBTITLE VIII. MISCELLANEOUS REVENUES

CHAPTER 1. REGULATION OF GAMING EQUIPMENT

§7001. Rules and regulations and fees

The Department of Public Safety and Corrections, office of state police, shall promulgate rules and regulations and charge reasonable fees relating to the registration and control of the manufacture, sale, distribution, transportation, and repair of gaming equipment within this state for use outside this state. The fees collected by the department for the registration and licensing shall be deposited immediately upon receipt into the state treasury after deducting those funds appropriated by the legislature for the enforcement of this Chapter.

Acts 1987, No. 443, §1.



RS 47:7002 - Definitions

§7002. Definitions

As used in this Chapter:

(1) "Agent" means an individual, association, corporation, club, trust, estate, society, company, joint stock company, receiver, trustee, any other person acting in a fiduciary or representative capacity who is appointed by a court, or any combination of individuals. Agent includes any department, commission, agency, or instrumentality of the state and any parish, city, village, or township and any agency or instrumentality thereof.

(2) "Gaming equipment" means any mechanical, electrical, or other contrivance used to facilitate the risking of loss of anything of value in order to realize a profit.

(3) "Person" includes an individual, partnership, unincorporated association of individuals, joint stock company, or corporation.

Acts 1987, No. 443, §1.



RS 47:7003 - Licensing requirements

§7003. Licensing requirements

A. Every person who manufactures, sells, distributes, transports, or repairs any gaming equipment within this state for use outside this state or who proposes to engage in the manufacture, sale, distribution, transportation, or repair of any gaming equipment within this state for use outside this state, shall obtain a license issued by the department in accordance with the rules and regulations promulgated by it.

B. The following persons shall not be required to obtain a license and may lawfully possess gaming equipment under the provisions of this Chapter:

(1) An agent, or an employee thereof, of any registered manufacturer, seller, distributor, transporter, or repairman of any gaming equipment if such agent is acting in the usual course of his business or employment.

(2) A common or contract carrier or warehouseman, or an employee thereof, whose possession of any gaming equipment is in the usual course of his business or employment.

(3) A person using the gaming equipment in a lawful manner as provided by law.

C. The department shall not waive the requirement for licensing of any manufacturer, seller, distributor, transporter, or repairman.

D. A separate license shall be required at each principal place of business or professional practice where the applicant manufactures, sells, distributes, transports, or repairs gaming equipment.

E. The department may inspect the establishment of a licensee or applicant for licensing in accordance with the rules and regulations promulgated by it.

F.(1) Any licensee shall submit to the department data on the use and transactions involving the sale or distribution of gaming equipment.

(2) The department may promulgate rules and regulations necessary to implement the provisions of this Subsection, including but not limited to the scope of such data, the form in which it is to be submitted, and the time requirements for such submission.

G. The Department of Public Safety and Corrections, office of state police, may issue a temporary special letter of authorization for the display of gaming equipment by gaming manufacturers and distributors at trade shows or conventions having a legal capacity to hold two hundred fifty or more persons. The gaming equipment shall be maintained in display only mode and shall be used only for display purposes. No gaming equipment shall be capable of accepting any token, coin, or currency or dispensing any currency, coin, token, premium, merchandise, or anything of value or anything which is redeemable for anything of value. The term of the special letter of authorization provided for by this Subsection shall not exceed fifteen consecutive days.

H. Notwithstanding any provision of law to the contrary, the Department of Public Safety and Corrections, office of state police, may issue a temporary special letter of authorization for the conducting of raffles or drawings at trade shows or conventions having a legal capacity to hold two hundred fifty or more persons. The term of the special letter of authorization provided for by this Subsection shall not exceed fifteen consecutive days.

I. No special letter of authorization shall be issued under the provisions of Subsection H of this Section unless:

(1) The applicant is an agent or representative of an organization holding a convention, trade show, or exposition in a hotel or convention facility or convention center located within Louisiana and at least two hundred people are registered to participate in that convention.

(2) Cash prizes are not to be awarded and merchandise prizes are not to be repurchased.

J. The Department of Public Safety and Corrections, office of state police, shall adopt and submit to the Louisiana Register rules necessary to implement the provisions of Subsections G through I of this Section not later than September 15, 1999. Those rules shall be adopted in accordance with the provisions of the Administrative Procedure Act.

Acts 1987, No. 443, §1; Acts 1999, No. 321, §1.



RS 47:7004 - Licensing

§7004. Licensing

A. The department shall license an applicant to manufacture, sell, distribute, transport, or repair at such fees as it shall determine to be reasonable, unless it determines that the issuance of such license is inconsistent with the public interest.

B. In determining the public interest, the following factors shall be considered:

(1) Maintenance of effective controls against diversion of particular gaming equipment into other than legitimate and lawful channels.

(2) Compliance with applicable state and local law.

(3) Prior conviction record of applicant under federal, state, or foreign laws.

(4) Past experience in the manufacture, sale, distribution, transportation, or repair of gaming equipment, and the existence and the establishment of effective controls against diversion.

Acts 1987, No. 443, §1.



RS 47:7005 - Denial, revocation, or suspension of license

§7005. Denial, revocation, or suspension of license

A. A license issued pursuant to the provisions of this Chapter may be suspended or revoked by the department upon a finding that the applicant or licensee:

(1) Has materially falsified any application filed pursuant to this Chapter or required by this Chapter, or

(2) Has been convicted of a felony under the laws of this state or any law of the United States or foreign government, or of any state, within five years preceding the date of the issuance of the license, or

(3) Has had any federal or foreign gaming equipment license suspended or revoked by competent federal or governmental authority and is no longer authorized by any law to engage in the manufacturing, sale, distribution, transportation, or repair of gaming equipment, or

(4) Has manufactured, sold, distributed, transported, or repaired any gaming equipment in violation of any provision of this Chapter or any other state, federal, or foreign laws pertaining to the manufacture, sale, distribution, transportation, or repair of any gaming equipment, or

(5) Has repeatedly failed to submit to the Department of Public Safety and Corrections, office of state police, data on the use and transactions involving the sale or distribution of any gaming equipment as required by this Chapter and the rules and regulations promulgated pursuant thereto.

B. The department may limit revocation or suspension of a license to the particular gaming equipment with respect to which grounds for revocation or suspension exist.

C. Before taking action pursuant to this Section, the department shall serve upon the applicant or licensee an order to show cause why the license should not be denied, revoked, or suspended. The order to show cause shall contain a statement of the basis thereof and shall call upon the applicant or licensee to appear before the department at a time and place stated in the order, but in no event less than thirty days after the date of receipt of the order. Proceedings to deny, revoke, or suspend a license pursuant to this Section shall be conducted in accordance with R.S. 49:950 et seq. Such proceedings shall be independent of, and not in lieu of, criminal prosecutions or other proceedings under any other law.

D. The department may, in its discretion, suspend any license simultaneously with the institution of proceedings under this Section in cases where it finds that there is an imminent danger to the public health or safety. Such suspension shall continue in effect until the conclusion of such proceedings, including judicial review thereof, unless sooner withdrawn by the department or dissolved by a court of competent jurisdiction.

E. If the department suspends or revokes a license granted under the provisions of this Chapter, all gaming equipment in the possession of the licensee pursuant to such license at the time of suspension or the effective date of the revocation order, as the case may be, may in the discretion of the department, be placed under seal. No disposition may be made of any gaming equipment under seal until the time for taking an appeal has elapsed or until all appeals have been concluded unless a court for good cause, upon application therefor, orders the sale of the gaming equipment and the deposit of the proceeds of the sale with the court. Upon a revocation order becoming final, all such gaming equipment shall be forfeited to the state.

Acts 1987, No. 443, §1.



RS 47:7006 - Records of licensees

§7006. Records of licensees

Each licensee manufacturing, selling, distributing, transporting, or repairing any gaming equipment shall make a complete and accurate record of all gaming equipment in its possession and shall maintain such record until the next inventory is made for the two-year period as required by this Section. At each two-year period after the effective date of this Chapter, at the time of his regular physical inventory, each licensee manufacturing, selling, distributing, transporting, or repairing any gaming equipment shall prepare an inventory of each particular gaming equipment in his possession. Records and inventories shall contain such information as shall be provided by rules and regulations promulgated by the department.

Acts 1987, No. 443, §1.



RS 47:7019.1 - Collection of tolls, fees, and charges on Crescent City Connection Bridge; prohibition; amnesty program

§7019.1. Collection of tolls, fees, and charges on Crescent City Connection Bridge; prohibition; amnesty program

A. Notwithstanding the provisions of R.S. 47:7012 and 7013, or any other law to the contrary, the Department of Transportation and Development shall not take any action to collect a toll, charge, administrative fee, or late charge from any person who failed to pay a toll to cross the Crescent City Connection Bridge, beginning on January 1, 2013, and continuing through March 5, 2013.

B. Notwithstanding any provision of law to the contrary, as of August 1, 2013, notices of violations or delinquencies shall not be required to be sent to any person alleged to have failed to pay a toll to cross the Crescent City Connection Bridge prior to January 1, 2013.

C.(1) The department shall establish a toll violation amnesty program for all persons alleged to have failed to pay a toll to cross the Crescent City Connection Bridge prior to January 1, 2013.

(2)(a) The department shall begin conducting the program no later than August 1, 2013, and shall conclude the program on October 1, 2013.

(b) The department shall publicize the program in order to maximize the public awareness of and participation in the program.

(3) During the program, the department shall not take any action to collect a charge, administrative fee, or late charge from a person who is alleged to have failed to pay a toll to cross the Crescent City Connection Bridge prior to January 1, 2013.

(4)(a) Any person who has entered into a payment plan agreement in connection with an alleged failure to pay a toll to cross the Crescent City Connection Bridge prior to January 1, 2013, shall be entitled to avail themselves of the program.

(b) Persons who avail themselves of the program shall be relieved of any further obligations pursuant to any payment plan agreement, and be obligated only to pay amounts due under the program.

(c) The department may develop and implement procedures for applying payments made under payment plan agreements as credits against any amounts due under the program.

(5) The department shall deposit all funds collected during the amnesty program into the Crescent City Transition Fund.

(6) Upon conclusion of the program, the department shall do the following:

(a) Notify the Department of Public Safety and Corrections, office of motor vehicles, of all persons who disposed of toll violations pursuant to the program. The office of motor vehicles shall be prohibited from refusing to renew the driver's licenses of any such persons for the alleged failure to respond to a notice from the department pertaining to the alleged failure to pay a toll to cross the Crescent City Connection Bridge.

(b) Submit all evidence of outstanding toll violations alleged to have occurred prior to January 1, 2013, to the Department of Justice or the Department of Revenue for collection.

Acts 2013, No. 274, §1, eff. June 13, 2013.



RS 47:7019.2 - Collection of tolls, fees, and charges on Crescent City Connection Bridge; amnesty program; refunds

§7019.2. Collection of tolls, fees, and charges on Crescent City Connection Bridge; amnesty program; refunds

A. Any person, who availed themselves of the toll violation amnesty program as provided in R.S. 47:7019.1 and made payment for a toll violation to the Department of Transportation and Development during the amnesty period shall be entitled to a refund of such monies paid if he applies to the state treasurer, as administrator of the Uniform Unclaimed Property Act, for the refund within the refund time period provided for in this Section and if he satisfies one of the following circumstances:

(1) Such person possessed a valid toll tag and payment account, but due to no fault of his own, his toll payment account was not accessed for payment.

(2) Such person did not possess a valid toll tag and made payment for fewer than five toll violations.

B.(1) The state treasurer, as administrator of the Uniform Unclaimed Property Act, shall establish a program to refund monies collected during the amnesty period for a toll violation from any person who satisfies one of the circumstances provided in Subsection A of this Section and who contacts the state treasurer for a refund and provides the state treasurer with sufficient proof of the payment made that satisfied the circumstances of Subsection A of this Section. Any refund payment shall be made by the treasurer from the Crescent City Amnesty Refund Fund as provided in R.S. 9:154.3.

(2)(a) The state treasurer shall begin conducting the program no later than October 1, 2014, and shall terminate the program on June 30, 2015.

(b) The state treasurer shall publicize the program in order to maximize the public awareness of and participation in the program.

(c) After June 30, 2015, the state treasurer, as administrator of the Uniform Unclaimed Property Act, shall have no obligation to refund monies collected during the amnesty period for a toll violation which satisfies the circumstances of Subsection A of this Section.

C. The provisions of Subsections A and B of this Section shall terminate on June 30, 2015.

D. Notwithstanding the provisions of R.S. 47:7019.1(C)(6)(b), or any other law to the contrary, no action shall be taken to collect a toll violation from any person who possessed a valid toll tag and payment account but, due to no fault of his own, the toll payment account was not accessed for payment.

E. Notwithstanding the provisions of any other law to the contrary, the Department of Transportation and Development, the attorney general, or the Department of Revenue, office of debt recovery, as applicable, shall provide the state treasurer with the records in each department's possession of all payments made during the amnesty period for toll violations which satisfied the circumstances of Subsection A of this Section.

Acts 2014, No. 762, §2, eff. June 19, 2014.



RS 47:8001 - TAX INCREMENT DEVELOPMENT CORPORATIONS

SUBTITLE IX. DEVELOPMENT FINANCING

CHAPTER 1. TAX INCREMENT DEVELOPMENT CORPORATIONS

§8001. Short title

This Chapter may be referred to as the "Tax Increment Development Act".

Acts 1988, No. 996, §1.



RS 47:8002 - Findings, declaration of necessity and purpose

§8002. Findings, declaration of necessity and purpose

It is hereby found and declared that:

(1) It is the policy of the state to promote the sound growth and development of parishes and municipalities through the use of tax increment revenues to pay for or finance the cost, or a portion of the cost of providing adequate, safe and sanitary dwelling accommodations for families of all income levels; of retaining or attracting industries and commerce through acquisition, construction and rehabilitation of land, buildings, and equipment; of access to such facilities through transportation and mass transportation and public services; and of educational facilities, recreational facilities, public utilities, cultural and other community facilities and medical facilities.

(2) For these purposes, there should be created bodies corporate to be known as "Tax Increment Development Corporations" through which the acquisition, planning, and development of land, buildings and improvements thereto, and the encouragement of maximum participation by the private sector of the economy, including the sale or lease of the corporation's interest in projects, if deemed feasible, may be accomplished. Through participation in programs undertaken by the state, its agencies and subdivisions, parishes and municipalities and the federal government and the issuance of bonds, notes, and other evidences of indebtedness, the corporations and their subsidiaries may provide or obtain the capital resources necessary to acquire, construct or improve industrial, manufacturing, commercial, educational, recreational and cultural facilities, housing accommodations for persons and families of all income levels, facilities incidental or appurtenant thereto, transportation systems and facilities, and may carry out the clearance, planning, mapping, development, and construction of such areas.

(3) The interest of the state will be promoted, and the public interest best served, by permitting the corporations created hereby a wide scope in the purchase, development, and disposition of property acquired by them in connection with tax increment development projects and related activities. Statutory provisions imposing restrictions upon the purchase and disposition of property by public bodies, if applied to such corporations, may hamper such corporations in the exercise of their functions with respect to such projects and related activities and adversely affect the public purposes sought to be achieved by this Chapter.

(4) The acquisition, construction or improvement of industrial, manufacturing and commercial facilities, transportation systems and facilities, and of cultural, educational and recreational facilities and other public facilities; the planning, mapping, development and construction of such areas; the provision of adequate, safe and sanitary housing accommodations for persons and families of all income levels and such facilities as may be incidental or appurtenant thereto, are public uses and public purposes for which public money may be loaned, private property may be acquired, and tax exemptions granted. The powers and duties of the tax increment development corporation and their subsidiaries, as hereinafter prescribed, are necessary and proper as a matter of legislative determination to achieve the public purposes herein recited.

Acts 1988, No. 996, §1.



RS 47:8003 - Definitions

§8003. Definitions

The following terms wherever used or referred to in this Chapter shall have the following meanings unless a different meaning is clearly indicated in the context:

(1) "Bonds and notes" means bonds, including refunding bonds, notes, interim certificates, certificates of indebtedness, debentures or other obligations or evidences of indebtedness authorized to be issued by a corporation pursuant to this Chapter.

(2) "Clerk" means the official of the parish or municipality who is the custodian of the official records of the governing body.

(3) "Corporation" or "the tax increment development corporation" means any of the public bodies corporate and politic created by R.S. 47:8004 through R.S. 47:8008 and any subsidiary thereof which may be created pursuant to R.S. 47:8014.

(4) "Debt service millage" means any millage levied pursuant to Article VI, Section 30 of the Constitution of Louisiana which has been dedicated to retiring bonded indebtedness.

(5) "Development Management" means the private development corporation or other entity retained by a corporation pursuant to R.S. 47:8010.

(6) "Executive Officer" means the mayor, chief executive officer or any other officer charged with the duties customarily imposed on the mayor or chief executive officer of the parish or municipality.

(7) "Federal government" means any department, agency or instrumentality, corporate or otherwise, of the United States of America.

(8) "Governing body" means the legislative body, commission, council, board of aldermen, police jury, or other body charged with governing the parish or municipality.

(9) "Increment revenues" means the amount calculated pursuant to R.S. 47:8010 and 8011.

(10) "Land acquisition" means the acquisition of real property for land development as part of a project. Land acquisition shall include the removal of liens and encumbrances on real property and the use of real property in connection with the acquisition of such property.

(11) "Land development" means the process, as part of a project, of clearing and grading land, arranging for the installation or construction of water lines and water supply installations, sewer lines, and sewage disposal installations, steam, gas, and electric lines and installations, roads, streets, curbs, gutters, sidewalks, storm drainage facilities, and other installations or work, whether on or off site, deemed desirable to prepare land for residential, commercial, industrial or other uses, or to provide facilities for public or common use. Land development shall include the construction of public facilities but shall not include the construction of any other building unless it is:

(a) Needed in connection with a water supply or sewerage disposal installation or a steam, gas or electric line, or installation; provided that any building proposed to be constructed under this clause which interferes with the construction, operation or maintenance of a steam, gas or electric line or installation of a public utility corporation legally authorized to operate in the area of the development project shall not be undertaken without the consent of said public utility corporation, or

(b) Is to be owned and maintained by the residents of the area included within the project under joint or cooperative arrangements.

(12) "Master plan" means the comprehensive plan of the parish or municipality.

(13) "Municipality" means any city, town, or incorporated village in the state having a population of less than three hundred thousand in which a tax increment development corporation is created hereby. "The municipality" shall mean the particular municipality in which a particular tax increment development corporation is created.

(14) "Parish" means any parish in the state in which a tax increment development corporation is created hereby. "The parish" shall mean the particular parish in which a particular tax increment development corporation is created.

(15) "Person" means any individual, firm, partnership, corporation, company, association, joint stock association, or body politic; and shall include any trustee, receiver, assignee, or other person acting in a similar representative capacity.

(16) "Planning body" means the commission, board, department or agency in the parish or municipality charged with the responsibility of conducting comprehensive planning and developing the master plan for such parish or municipality.

(17) "Preservation" means the acquisition, renovation, reconstruction or other improvement of any buildings and the land upon which it is situated which has any historical or architectural value or uniqueness.

(18) "Public agency or body" means the state and any parish or municipality; and any board, commission, authority, agency, district, subdivision, or department, instrumentality, corporate or otherwise, of the foregoing.

(19) "Real property" means all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith any and every estate, interest, right or use, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage or otherwise.

(20) "Subsidiary" means a corporation created by a tax increment development corporation pursuant to R.S. 47:8009.

(21) "Surplus profits" means profits in excess of that required, as determined by a corporation, to meet the needs, goals, and objectives of a tax increment as provided in R.S. 47:8016.

(22) "Tax increment community" means a newly-built community or major addition to or upgrading of an existing community which includes most, if not all, of the activities and facilities normally associated with a city or town; cultural, educational, and religious facilities, as well as housing, transportation, utilities, industry, commerce, open space, and recreation.

(23) "Tax increment community development area" or "area" means the area of the parish or municipality designated by the governing body, pursuant to R.S. 47:8011(A), as the site of a tax increment community.

(24) "Tax increment development plan" or "plan" means a generalized land use and land development plan for a new community development area which shall include but not be limited to the following:

(a) The major planning assumptions and objectives, including the projected population and the planned development pace.

(b) A generalized statement of the proposed uses of land throughout the area with a general allocation of relative amounts and proportions of the area to be devoted to residential, commercial, industrial, institutional and public use, indicating the anticipated residential density, the approximate proportionate amounts of low, moderate and higher income facilities and the general extent of commercial and industrial uses.

(c) A generalized statement of the relative amounts and proportions of proposed public, semi-public, private or community facilities or utilities including but not limited to major arterial street systems, parks, recreational facilities, shoreline development, water and drainage systems and health and educational facilities.

(d) A statement of the relationship between the tax increment community development plan and the master plan for the parish or municipality.

(e) Such additional statements or documentation as a corporation may deem necessary or appropriate.

(25) "Tax increment community development project" or "development project" or "project" means one or more works, undertakings and activities for the development, redevelopment, improvement, construction, rehabilitation or conservation of structures, facilities and appurtenances in a tax increment development area which is intended to result in a tax increment, including the activities required to carry out a tax increment development plan.

(26) "Tax increment trust fund" means a trust fund established pursuant to R.S. 47:8011.

(27) "Taxing district", for purposes of this Chapter, includes the governing body and each separate taxing authority or tax recipient body within the parish or municipality except parish school boards and school districts.

(28) "Title VII" means Title VII of the Housing and Urban Development Act of 1970, 42 U.S.C. §§4511-4532, including any successor or amendatory statutes.

(29) "Title VII activities" means "land acquisition" and "land development".

Acts 1988, No. 996, §1.



RS 47:8004 - Creation of corporation; public hearing; adoption of resolution; certificate

§8004. Creation of corporation; public hearing; adoption of resolution; certificate

A. In each parish of the state and in each municipality of the state there is hereby created "The Tax Increment Development Corporation", consisting of a public body corporate and politic and instrumentality of that parish or municipality. Each such corporation shall be authorized to perform governmental functions as herein provided and shall have perpetual existence, provided, however, that upon the adoption by the board of directors of such corporation of a resolution dissolving the corporation and the passage by the governing body of the parish or municipality of a resolution concurring in such dissolution, such corporation's corporate existence shall be terminated. No such corporation shall transact any business or exercise any powers conferred upon it by this Chapter until and unless the governing body of the parish or municipality has by ordinance or resolution activated the corporation.

B. The governing body shall by ordinance, resolution or motion at any time after the passage of this Chapter, call a public hearing to determine the need to activate such a corporation. Notice of such hearing shall be published at least twenty-one days preceding the day on which the hearing is to be held, in a newspaper having a general circulation in the parish or municipality. At the hearing, a full opportunity to be heard shall be granted to all interested parties. If the governing body determines, after such hearing, that a corporation should be activated to exercise the authority herein provided, then the governing body shall adopt an ordinance or resolution so finding, shall cause notice of such ordinance or resolution to be given to the executive officer and shall immediately appoint directors of the corporation as set forth in R.S. 47:8005, and shall notify the directors of the date on which they are to assume their duties. A certificate setting forth the finding by the governing body and declaring that all directors have assumed their offices shall be signed by the executive officer and all of the directors, filed in the office of the secretary of state and there remain of record. Upon the filing of such certificate, the directors and their successors shall constitute "The Tax Increment Development Corporation" of the parish or municipality and shall have all the power and authority set forth in this Chapter.

C. In any suit, action, or proceeding involving the validity or enforcement of any contract or act of a corporation, a copy of the certificate, duly certified by the secretary of state, shall be conclusive evidence as to the valid formation and activation of the corporation.

Acts 1988, No. 996, §1.



RS 47:8005 - Board of directors; appointment; tenure; compensation

§8005. Board of directors; appointment; tenure; compensation

A. The board of directors of a corporation shall consist of not less than five nor more than nine members appointed and qualified as follows:

(1) The executive officer of such parish or municipality or his designee; one state senator or his designee who must represent a senatorial district within which the parish or municipality is located, to be appointed by the majority vote of all state senators representing such parish or municipality, and one state representative, or his designee, who must represent the district in which such parish or municipality is located, to be appointed by the majority vote of all state representatives representing such parishes or municipalities; all of whom shall be ex officio members of the board of directors and all of whom shall have full voting rights on any matters before the board.

(2) Not less than two nor more than six citizens and residents of the parish or municipality appointed by the executive officer of such parish or municipality subject to the approval of the governing body, all of whom shall be of the full age of majority and registered voters of such parish or municipality. The executive officer shall designate one of the citizens and residents to serve as the initial chairman of the board of directors.

B.(1) The chairman of the board of directors shall be appointed for a term of seven years from the effective date of his appointment. Of the remaining non-ex officio directors, one shall serve an initial term of six years from the effective date of his appointment, and the others shall serve an initial term of five years from the effective date of their appointment. Thereafter, the non-ex officio directors of a corporation shall serve for a term of five years or until their respective successors are appointed and qualified, provided, however, that no director shall continue to serve on the board after he ceases to be a resident of the parish or municipality. If at any time there is a vacancy in the membership of the board of directors by reason of death, resignation, disqualification or otherwise, such vacancy shall be filled for the unexpired term in the same manner as the original appointment.

(2) As an alternative to the appointment of a board of directors for the corporation as provided in Subsection A of this Section, the governing body may, at the time of the adoption of an ordinance or resolution under R.S. 47:8004(B), or at any time thereafter by adoption of an ordinance or resolution declare that the board of directors of the corporation shall consist of those individuals who are serving, from time to time, as the duly elected members of the governing body, the executive officer of the parish or municipality and the state senator and representative, or their designee, as provided in Paragraph (A)(1) of this Section.

(3) Directors appointed pursuant to this Subsection shall be ex officio and shall have full voting rights on any matters before the board.

C. The non-ex officio directors of a corporation may receive such salary as may be set by the board. The ex officio directors shall receive no salary. All directors may be entitled to reimbursement for their actual and necessary expenses incurred in the performance of their duties as directors, provided, however, that no expenses incurred for purposes of travel beyond the borders of the state of Louisiana shall be reimbursed unless previously authorized by the board of directors.

Acts 1988, No. 996, §1; Acts 1989, No. 756, §1, eff. July 8, 1989.



RS 47:8006 - Organization of corporation; employees; meetings; personal liability of directors

§8006. Organization of corporation; employees; meetings; personal liability of directors

A. Except for the selection of the initial chairman, the directors of a corporation shall initially and annually thereafter select from among themselves a chairman, vice chairman, and such other officers as the corporation may determine. A corporation may employ an executive director and other employees as it may require, shall determine the qualifications and compensation of such employees as are exempt from the civil service system, and may engage or employ consultants in any field, discipline, or profession necessary to carry out the authorized purposes of said corporation.

B. All permanent employees of a corporation, other than the directors, the executive director and his assistant, shall be part of the civil service system of the parish or municipality. Consultants or other persons or groups furnishing services under contract, including but not limited to managerial, engineering, planning or legal services, shall not be a part of the civil service system regardless of the length of their contracts or the nature of the services rendered.

C. A majority of the directors of a corporation shall constitute a quorum for its meetings. Action may be taken by a corporation upon a vote of a majority of the directors of such corporation unless in any case the bylaws shall require a larger number. Directors of a corporation or other officers shall not be liable personally on the bonds or other obligations of such corporation and the rights of creditors shall be solely against such corporation.

Acts 1988, No. 996, §1; Acts 1989, No. 756, §1, eff. July 8, 1989.



RS 47:8007 - Removal of directors; right to counsel; record of proceedings

§8007. Removal of directors; right to counsel; record of proceedings

With the consent of the governing body, the executive officer may remove a non-ex officio director for inefficiency, neglect of duty or misconduct in office, but only after the director has been given a copy of the charges against him and has had an opportunity to be heard in person or by counsel. In the event of the removal of any such director, the executive officer shall file in the office of the clerk a record of the proceedings, together with the charges made against the director and the findings thereon. Such removal shall not constitute a bar to any other action, civil or criminal, which may be taken by appropriate authorities.

Acts 1988, No. 996, §1.



RS 47:8008 - Conflict of interest; disclosure of interests; penalty

§8008. Conflict of interest; disclosure of interests; penalty

A. No director or officer of a corporation shall borrow money or receive anything of value from any contractor doing business with such corporation. No director, officer, or employee of a corporation shall have any interest in any contract let by such corporation. Any director or officer of a corporation who is a director or stockholder in any corporation, or is an agent or attorney or who is financially interested in any subject before the corporation shall reveal such interest to the board of directors of the corporation and shall not discuss or vote on the subject at any meeting of its board of directors or any of its committees.

B. A corporation may purchase from, sell to, borrow from, loan to, contract with or otherwise deal with any corporation, trust, association, partnership, or other entity in which any member of its advisory board has a financial interest, direct or indirect, provided that such interest is disclosed in the minutes of the corporation and provided further that no member having such a financial interest may participate in any decision affecting such transaction.

C. Any contract entered into in violation of this Section shall be voidable at the option of the corporation.

Acts 1988, No. 996, §1.



RS 47:8009 - Powers of the corporations

§8009. Powers of the corporations

A corporation shall have the following powers:

(1) To sue and be sued.

(2) To have a seal and alter the same at pleasure.

(3) To adopt, amend, or repeal bylaws for its organization and internal management and to make rules and regulations with respect to its development program, operations, properties, and facilities.

(4) To make and execute contracts, and all other instruments necessary or convenient for the exercise of its powers and functions under this Chapter, including agreements with noteholders, bondholders, guarantors, or others interested in any evidences of indebtedness of the corporation relating to matters pertaining to the securities being issued, including limitations of the activities and indebtedness of the corporation.

(5) To appoint officers and prescribe their qualifications and duties, to retain independent auditors, legal counsel and appraisers, and to retain such consultants and employees as may be desirable, convenient, or necessary for carrying out the purposes of this Chapter and, consistent with civil service requirements, to fix and determine their duties and compensation on a contract basis or otherwise.

(6) To acquire by purchase, lease, option, gift, grant, bequest, devise or otherwise, any property, real, personal or mixed, together with any improvements thereon; to hold, improve, preserve, clear, or prepare for development any such property; to own, operate, maintain, sell, lease, convey, transfer, exchange, mortgage, pledge or otherwise dispose of, or in any manner encumber or place restrictions on or create a security interest in, or grant options with respect to all or any part of its real, personal or mixed property or any interest therein on such terms and conditions as the corporation may deem to be in the public interest and advisable in connection with its corporate purposes; to insure or provide for the insurance of any real or personal property or operations in the parish or municipality against any risks or hazards, including the power to pay premiums on any such insurance; and to enter into any contracts necessary to effectuate the purposes of this Chapter provided, however, that upon the determination by the board of directors that the public interest will be best served by the purchase or disposition of property in a tax increment development area without restrictions applicable to public bodies, no statutory provision restricting the purchase or disposition of property by public bodies shall be applicable to or affect the activities of the corporation in the exercise of such functions with respect to a tax increment development project or related activities; provided, however, the board of directors shall be required at all times to comply with the provisions of Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950 relating to public contracts and anything contained herein to the contrary notwithstanding, the board of directors shall have no authority to waive any of the provisions of said Chapter 10.

(7) To accept a purchase money mortgage in connection with the sale of any real or personal property and to repurchase or otherwise reacquire and hold any real or personal property which the corporation has theretofore sold, leased or otherwise conveyed, transferred or disposed of, all upon such terms and conditions as the corporation may deem advisable for its corporate purposes.

(8) To prepare or cause to be prepared a general development plan for a tax increment development area and to modify such plan from time to time as the corporation deems necessary or appropriate.

(9) To prepare or cause to be prepared plans, specifications, designs and estimates of cost, including specific development plans, for the construction, reconstruction, rehabilitation, preservation, improvement, alteration, or repair of any property within the tax increment development area and from time to time to modify such plans, specifications, designs, or estimates.

(10) To manage or cause to be managed any or all of a tax increment development project and to enter into agreements with the United States, the state or any parish or municipality, or any agency or instrumentality thereof or with any person, firm, partnership, corporation or other entity, either public or private, for the purpose of causing such development project or projects to be managed.

(11) To create one or more subsidiary corporations and to cause such subsidiary or subsidiaries to exercise any powers which the corporation is permitted to exercise.

(12) To lend or donate monies, whether secured or unsecured, to any subsidiary corporation and to purchase, sell, or pledge the shares, bonds or other obligations or securities thereof on such terms and conditions as the corporation may deem advisable.

(13) To plan, replan, open, dedicate, create or close private or public streets, roads, roadways, alleys, sidewalks and other rights of way; upon compliance with applicable rules and regulations, and to provide and furnish, or contract with the parish or municipality or others for the providing and furnishing of, any public facilities or services including local transportation facilities in connection with a development project, provided that where a public utility corporation is legally authorized pursuant to a franchise or indeterminate permit to provide utility service or services within the area comprising the tax increment development project, the corporation shall not provide and furnish nor contract for the providing and furnishing of such service or services without the consent of such public utility corporation.

(14) To place land use restrictions, building restrictions and architectural and aesthetic controls by covenants, declarations, regulations or otherwise on any real property that may be disposed of by the corporation pursuant to this Chapter.

(15) To encumber any real property that may be disposed of by the corporation with liens, covenants, declarations, or restrictions requiring the payment of ad valorem taxes or other assessments with respect to such property or any improvements thereon, to any individual, corporation, association, or other entity acquiring such property or to require the waiver of rights to claim homestead exemptions for residential rent property charged with the furnishing or maintenance of recreational, social or other facilities, whether public or otherwise, to a tax increment community, and to exempt any such property, in whole or in part from the imposition of such liens, covenants, taxes, assessments, declarations, or restrictions.

(16) To acquire, construct, reconstruct, improve, alter, rehabilitate, enlarge, preserve, operate, and maintain structures, appurtenances and facilities necessary or convenient in connection with the purposes of this Chapter.

(17) To make contracts, incur liabilities, borrow money at such rates of interest, maturities and on such other terms and conditions as the corporation may determine, issue its notes, bonds and other obligations, including such bonds, notes or other obligations as are authorized by Title VII to be guaranteed by the United States, and secure any of its obligations by mortgage, deed of trust, or pledge of all or any of its real or personal property or any interest therein, whether then owned or thereafter acquired, and to pledge the revenues and receipts from all or any of its real or personal property and to assign or pledge the income received by virtue of said lease or leases and, subject to the provisions of any contract with noteholders, bondholders or guarantors, to consent to the modification, with respect to rate of interest, time of payment of any installment of principal or interest secured or any other term, of any mortgage, mortgage loan, mortgage loan commitment, contract, or agreement of any kind to which the corporation is a party.

(18) In connection with any property on which it has made a mortgage loan, to foreclose on any such property or commence any action or protect or enforce any right conferred upon it by any law, mortgage, contract, or other agreement and to bid for and purchase such property at any foreclosure or at any other sale or otherwise acquire or take possession of any such property; and in such event the corporation may complete, administer, pay the principal of and interest on any obligations incurred in connection with such property, dispose of and otherwise deal with such property in such manner as may be necessary or desirable to protect the interest of the corporation therein.

(19) Subject to any restrictions contained in any agreement with bondholders, noteholders or guarantors, to invest any funds held in reserve or sinking funds or any funds not required for immediate use or disbursement, in property or securities in which public bodies may legally invest funds subject to their control; to redeem such bonds as have been issued at the redemption price established therein or to purchase such bonds at less than redemption price, all such bonds so redeemed or purchased to be cancelled.

(20) To contract for and to accept any gifts, grants or loans of funds or property, any guarantees of loans or bonds, or financial or other aid or assistance in any form from the United States government, the state of Louisiana or the parish or municipality or any agency or instrumentality of any of the foregoing or from any other source including but not limited to private corporations, trusts, foundations and other entities, to expend the proceeds for any corporate purpose and to comply with any conditions required for the obtaining of any such assistance, including, but not limited to, the execution of any compliance with a project agreement and other agreements or documents required by the United States under Title VII or any successor statute.

(21) To enter into agreements with the parish or municipality and the state of Louisiana and the United States or any of them for any lawful purposes necessary or desirable to effectuate the purposes of this Chapter, including agreements to maintain or operate any public, semipublic, private or community facility or utility constructed or caused to be constructed by the corporation or any subsidiary corporation and to acquire by lease or otherwise any right or interest in such facility or utility, provided that where a public utility corporation is legally authorized pursuant to a franchise or indeterminate permit to provide utility service or services within the area comprising the tax increment development project, the corporation shall not construct or cause to be constructed nor acquire by lease or otherwise any utility said public utility corporation is authorized to provide in said area without the consent of said public utility corporation.

(22) To comply with all ordinances, resolutions, rules and regulations of the parish or municipality relating to the adoption of building and performance codes and standards for roads, streets, buildings, sewer and water lines, etc.; to comply with all ordinances, resolutions, rules and regulations of the parish or municipality relating to the issuance of razing, building and use and occupancy permits and compliance certificates or approvals within a tax increment development area; anything herein to the contrary notwithstanding, the corporation and any subsidiary corporation or private corporation with which the corporation has contracted shall comply with all ordinances, resolutions, rules and regulations of the parish or municipality establishing building and performance codes or requiring use and occupancy permits and compliance certificates as a prerequisite for building construction in said parish or municipality.

(23) To delegate to a development management such duties and responsibilities as it deems necessary or convenient in order to carry out the purposes of this Chapter.

(24) To make available to the federal government, the state and to the parish or municipality or any appropriate agency, the recommendations of the corporation affecting any area in its field of operation or property therein, which it may deem likely to promote the public health, morals, safety or welfare.

(25) To distribute to the parish or municipality all surplus profits arising out of the operation of a new community project.

(26) To exercise the power of expropriation for the purpose of forwarding the objectives of a tax increment development plan, such power of expropriation to be utilized whenever necessary to carry out the purposes of this Chapter, provided, however, that each exercise of such power shall be (a) specifically concurred in by the governing body prior to its exercise or (b) consistent with an approved comprehensive plan prepared by the planning body.

(27) To enter into partnerships, joint ventures, and other relationships with any federal, state or local governmental agency or with any private or public person, firm, partnership, corporation or other entity, provided:

(a) That the objectives of such concerted activities shall be to forward the objectives of this Chapter,

(b) That any profit flowing to any nonpublic body as a result of such joint activities shall be reasonable, in the judgment of the corporation, in light of the services rendered and activities undertaken by such private party, and

(c) The corporation shall make express findings by resolution that it does not believe that it would be feasible for it to undertake the activity in question without participation by such other entities.

(28) To do any and all things necessary or convenient to carry out the purposes of this Chapter and exercise the powers given and granted in this Chapter.

Acts 1988, No. 996, §1.



RS 47:8010 - Increment revenues

§8010. Increment revenues

A. For purposes of this Chapter, the increment revenues of each taxing district shall be an amount equal to the increment in the income proceeds, revenues, and funds of such taxing district derived from or held in connection with the undertaking and carrying out of the tax increment development under this Chapter.

B. Such increment revenues shall be determined annually and shall be an amount not to exceed ninety-five percent of the difference between:

(1) The amount of ad valorem taxes levied each year by such taxing district, exclusive of any debt service millage, on taxable immovable property contained within the geographic boundaries of a tax increment development area; and

(2) The amount of ad valorem taxes which would have been produced by the rate at which the tax is levied each year by or for such taxing district, exclusive of any debt service millage, upon the total of the assessed value of the taxable real property in the tax increment development area as shown upon the most recent assessment roll used in connection with the taxation of such property by each taxing district prior to the effective date of the ordinance providing for the funding of the trust fund.

Acts 1988, No. 996, §1; Acts 1989, No. 756, §1, eff. July 8, 1989.



RS 47:8011 - Tax increment trust fund; mandatory contributions

§8011. Tax increment trust fund; mandatory contributions

A.(1) There shall be established by and for the benefit of each tax increment development corporation created under R.S. 47:8004 a tax increment trust fund. Funds allocated to and deposited into this fund shall be made available to the corporation as security to finance or refinance any tax increment development the corporation undertakes pursuant to the approved tax increment development plan.

(2) No tax increment development corporation may receive, expend, commit to expend, or pledge an interest in its right to receive any increment revenues pursuant to this Section unless and until:

(a) It has submitted to the governing body a complete description of the project which it proposes to undertake which description must specify the maximum indebtedness it may incur in connection with undertaking the project that is to be secured in whole or in part by increment revenues;

(b) Either the governing body or the governing body and one or more of the other taxing districts within the governmental subdivision have by ordinance or resolution provided for the funding of the tax increment trust fund by agreeing to dedicate the increment revenues to facilitate the corporation's undertaking the proposed project; and

(c) An estimate of the amount of increment revenues which will accrue from the tax increment development has been prepared by the corporation, showing that such increment revenues will be sufficient in amount to pay the costs of and/or debt secure on any indebtedness issued to pay the cost of such development. The appraisal committee, or its successor in function, of the Louisiana Real Estate Commission shall or shall be appointed as appraiser to certify that the appraisal practices constituting the basis for such projection of incremental revenues comply with all applicable appraisal standards and procedures.

(d) Repealed by Acts 1999, No. 283, §2.

B. The dedication and contribution of the increment revenues shall not impair existing obligations of any taxing district and shall not include tax revenues of a taxing district previously dedicated to any debt service or the contribution of which would violate the Constitution of Louisiana.

C. Upon the adoption of the ordinance or resolution and the favorable vote of a majority of the electors as provided in Subsection A above, each taxing district which has adopted such ordinance or resolution, as defined herein, shall annually contribute to the tax increment trust fund all increment revenues, less and except those amounts which are to be excluded as provided in Subsection B above, up to its proportional share of the maximum dollar amount needed by the corporation to satisfy obligations or indebtedness incurred for a project or projects theretofore approved that is secured by increment revenues. The proportional amount of each taxing district shall be its share of the amount required by the corporation multiplied by a fraction, the numerator of which is such taxing district's increment revenues and the denominator of which is the total increment revenues of all such taxing districts.

D. While any bond indebtedness of the corporation remains outstanding no taxing district shall reduce its millage if such reduction would result in a diminution of its obligations to make contributions of increment revenues, the dedication and contribution of which were theretofore approved by the local governing body and voted on favorably by a majority of the qualified electors of the local governmental subdivision.

E.(1) Except for the purpose of funding the trust fund pursuant to Subsection F, of this Section upon the adoption of an ordinance providing for funding of the tax increment trust fund and the favorable vote of the majority of its electors as herein provided, each taxing district shall, by January first of each year, appropriate and pay to such fund for so long as any indebtedness secured by the pledge of increment revenues is outstanding, but not to exceed thirty years, a sum which is no less than the amounts required pursuant to Subsections B and C of this Section. If the tax increment development plan is amended or modified pursuant to R.S. 47:8013(D) each such taxing district shall make such annual appropriation for a period not to exceed thirty years after the date the governing body amends the plan but not more than amounts previously approved pursuant to Subsections B and C herein.

(2) Any taxing district which does not pay the amounts required pursuant to Subsections B and C of this Section to the tax increment trust fund by January 1, shall pay to the tax increment trust fund an amount equal to five percent of the amount of such required payment and shall pay interest on such amount equal to one percent for each month such amount is outstanding.

(3) No taxing district, as defined herein, is exempt from the provisions of this Section.

F. Notwithstanding the provisions of Subsection D, the obligation of each taxing district pursuant to Subsections B and C of this Section to fund the tax increment trust fund annually shall continue until all obligations on any bonds issued by the tax increment development corporation in connection with a project or projects, previously approved as provided in Subsection A above, have been paid in full.

G. The revenue bonds and notes of every issue under this Chapter may, by the terms thereof be payable solely out of the revenues pledged to and received by a tax increment development corporation and deposited to its tax increment trust fund. Furthermore, the lien created by such bonds or notes shall not attach to the assets of the corporation unless the bonds are issued with the full faith and credit of the corporation. The lien created by such bonds or notes shall not attach to any sums a taxing district is required to contribute to the tax increment trust fund until the increment revenues referred to herein are deposited in the tax increment trust fund. The holders of such bonds or notes have no right to require the imposition of any tax or the establishment of any rate of taxation in order to obtain the amounts necessary to pay and retire such bonds or notes.

H. Revenue bonds issued under the provisions of this Chapter shall not be deemed to constitute a debt, liability or obligation of the governing body of the state or any political subdivision thereof, or a pledge of the full faith and credit of the governing body or the state or any political subdivision thereof, but in accordance with R.S. 47:8017 shall be payable solely from the revenues which each taxing district is required or has agreed to contribute to the tax increment trust fund and, if the indebtedness has been issued with the full faith and credit of the corporation, the assets of the corporation. All such revenue bonds issued by the corporation shall contain on the face thereof a statement to the effect that neither the full faith and credit nor the taxing power of the governing body or of the state or of any political subdivision thereof, other than the corporation if such bonds are issued with the corporation's full faith and credit, is pledged to the payment of the principal of, or the interest on, such bonds.

I. Moneys in the tax increment trust fund may be expended from time to time for the following purposes, when directly related to financing or refinancing of development in a tax increment development area pursuant to an approved tax increment development plan:

(1) Administrative and overhead expenses necessary or incidental to the implementation of a tax increment development plan adopted by the corporation.

(2) Expenses of redevelopment planning, surveys, and financial analysis, including the reimbursement of the governing body of the tax increment development corporation for such expenses incurred before the tax increment plan was approved and adopted.

(3) The acquisition of real property in the tax increment area.

(4) The clearance and preparation of any tax increment development area for redevelopment and relocation of site occupants as provided in R.S. 47:8013.

(5) The repayment of principal and interest or any redemption premium for the corporation's loans, advances, bonds, bond anticipation notes, and any other form of indebtedness.

(6) All expenses incidental to or connected with the issuance, sale, redemption, retirement, or purchase of corporation bonds, bond anticipation notes, or other form of indebtedness, including funding of any reserve, redemption, or other fund or account provided for in the corporation's resolution authorizing such bonds, notes, or other form of indebtedness.

J. On the last day of the fiscal year of the tax increment development corporation, any money which remains in the trust fund after the payment of expenses pursuant to Subsection I for such year shall be:

(1) Returned to each taxing district which paid the increment in the proportion that the amount of the payment of such taxing district bears to the total amount paid into the tax increment trust fund by all participating taxing bodies within the tax increment development area for that year;

(2) Used to reduce the amount of any indebtedness to which increment revenues are pledged; or

(3) Deposited into an escrow account for the purpose of later reducing any indebtedness to which increment revenues are pledged.

K. The trustee of the tax increment trust fund shall be a trust company having a principal place of business within the state of Louisiana.

Acts 1988, No. 996, §1; Acts 1999, No. 283, §§1, 2.



RS 47:8012 - Development management

§8012. Development management

A. In order to carry out the purposes of this Chapter, and to utilize private enterprise to a maximum degree consistent with the public interest, a corporation may by a two-thirds vote of the board of directors enter into a contract with a private development corporation to provide services to the corporation.

B. The private development corporation with which the corporation contracts shall have experience in land use planning and land development and shall have the capability of planning, undertaking and carrying out large scale, multi-purpose urban development programs. Any such contract shall be on such terms and conditions as the corporation deems advisable, shall contain a cancellation clause allowing the corporation and the private development corporation to cancel on such terms and conditions as are equitable at any time upon six months notice, shall not be subject to the requirements of public or competitive bidding, and may contain such incentives as the corporation deems appropriate. The development management shall, subject to the policies and procedures and rules and regulations adopted by the board of directors, carry out such duties and responsibilities as the corporation shall deem necessary or convenient in order to effectuate the purposes of this Chapter.

Acts 1988, No. 996, §1.



RS 47:8013 - Tax increment development plan; preparation; adoption; filing; modification

§8013. Tax increment development plan; preparation; adoption; filing; modification

A. After the governing body has, upon advice thereon by the planning body, by resolution designated an area of the parish or municipality as the site for development under the provisions of this Chapter, a corporation shall prepare or cause to be prepared a tax increment development plan for such area. After preparation of the plan, the corporation shall submit it to the governing body which shall refer it to the planning body, if any, for review and recommendation. However, the corporation shall not submit any such plan to the governing body until it has held at least one public informational meeting, which shall be held after twenty-one days prior notice thereof has appeared in a newspaper of general circulation in the parish or municipality. The planning body, if any, after review of the plan by such agencies as it considers appropriate, shall submit its written recommendations with respect to the proposed plan to the governing body within forty-five days after receipt of the plan for review. Upon receipt of the recommendations of the planning body, if any, or if no planning body exists within said parish or municipality, or if no recommendations are received within the said forty-five days, the governing body shall proceed with a hearing as described in Subsection B hereof. In connection with the preparation of the plan, the corporation is hereby authorized to apply for and receive planning advances from the federal government or other bodies.

B. The governing body shall hold a public hearing on the plan after at least fourteen days prior public notice thereof by publication in a newspaper having a general circulation in the parish or municipality. The notice shall describe the time, date, place and purpose of the hearing, shall generally identify the area covered by the plan, and shall outline the general scope of the proposed project. At the hearing the governing body shall afford an opportunity for all interested persons or agencies to be heard and shall receive, make known and consider recommendations in writing with reference to the plan. The governing body shall, after the hearing and after review of the recommendations of the planning body, approve the plan if it is in conformity with the master plan of the parish or municipality, if any, or the recommendations of the planning body with respect to such plan and is consistent with the purposes of this Chapter. Upon approval of the plan by the governing body, the corporation shall take such action, pursuant to R.S. 47:8014 through 47:8016, as it may deem necessary to implement the plan.

C. Upon the adoption of the plan by the governing body, it shall be filed as a public record in the office of the clerk and the registrar of conveyances of the parish or municipality and any conveyance, encumbrance or contract may incorporate provisions thereof by reference, which shall afford notice thereof to all parties. Any comprehensive guidelines adopted by a corporation pursuant to R.S. 47:8015(C)(1) be filed in the same manner as the plan.

D. The plan may be modified by the corporation at any time, but any modification after sale or lease by the corporation of real property for development in the tax increment area, shall be subject to any rights a lessee or purchaser may have acquired by virtue of such lease or purchase; provided, however, that no public hearing shall be required for any modification which the governing body may deem by resolution not to be substantial. The governing body may, by resolution or the adoption of rules and regulations, delegate to the planning body, if any, the duty of determining whether any proposed modification of the plan is substantial.

Acts 1988, No. 996, §1.



RS 47:8014 - Subsidiary corporations; creation; purposes; powers; compensation of members

§8014. Subsidiary corporations; creation; purposes; powers; compensation of members

A. Subject to the provisions of R.S. 47:8026, a corporation may exercise its powers and functions through one or more subsidiary corporations. The corporation by resolution duly adopted by two-thirds vote of the board of directors may authorize any of its directors or officers to organize one or more wholly owned subsidiary corporations. Such resolution shall prescribe the purposes for which such subsidiary corporation or corporations shall be formed.

B.(1) Upon the determination by the board of directors that it is necessary or convenient in connection with the purposes of this Chapter, a corporation may organize one or more subsidiary corporations for the purpose of undertaking Title VII activities. Any such subsidiary corporation shall be authorized to apply for such federal guarantees or other assistance as are authorized by Title VII, and to accept such guarantees and other assistance and to perform such acts as may be required in connection therewith including entering into any contracts or project agreements.

(2) One or more subsidiary corporations may be organized for the purpose of undertaking in a tax incremental development area the development of any real estate designated for residential, commercial, industrial, institutional, recreational or other use, including the construction, reconstruction, improvement, preservation, alteration, rehabilitation, enlargement, operation and maintenance of any residential, commercial, industrial, institutional, recreational or other structure, appurtenances and facilities necessary or convenient in connection with the purposes of this Chapter.

C. A corporation, in order to carry out the purposes of this Chapter, may transfer to any subsidiary corporation any monies and any real or personal or mixed property. Each such subsidiary corporation shall have all the power, authority, privileges, immunities, tax exemptions, and other exemptions enjoyed by the corporation and shall be subject to the same restrictions as are applicable to the corporation, particularly those which are required under R.S. 38:2211 et seq. of the Louisiana Revised Statutes.

D. Officers and directors of any subsidiary corporation authorized hereby shall receive such compensation as the board of directors of its parent corporation may determine, provided, however, that no officer or director of such parent corporation or public official or full-time employees of the state or the parish or municipality shall receive any compensation, either direct or indirect, other than reimbursement for actual and necessary expenses incurred in the performance of his duties, by reason of his serving as a member, director or trustee of any subsidiary corporation.

Acts 1988, No. 996, §1.



RS 47:8015 - Disposition of property in tax increment development area

§8015. Disposition of property in tax increment development area

A. Subject to the provisions of R.S. 47:8014(B)(1), real property acquired by a corporation pursuant to this Chapter and in accordance with the tax increment development plan shall be disposed of, as provided in this Section, as soon as feasible, consistent with the public interest and the requirements of the plan.

B. A corporation may sell, lease or otherwise transfer real property or any interest therein acquired by it in a tax increment development area for residential, recreational, commercial, industrial or other uses or for public use, in accordance with a plan, subject to such covenants, conditions and restrictions, including covenants running with the land, as it may deem to be necessary or desirable to carry out the purposes of this Chapter, including covenants requiring owners/occupants of residential real property to not claim any applicable exemptions to ad valorem taxation provided for by any provision of Louisiana law. The purchasers or lessees and their successors and assigns shall devote such real property solely to the uses specified for such property in the plan, and shall comply with such other requirements and restrictions as the corporation may determine to be in the public interest. Except as provided under Subsection C of this Section, such real property or interest shall be sold, leased, or otherwise transferred at not less than its fair value for the use for which such property is intended. In determining the fair value of real property for uses in accordance with the plan, the corporation shall consider the use designated for the real property in the plan, the covenants, conditions and obligations assumed by the purchaser or lessee, and the purposes of this Chapter. The corporation, in any instrument of conveyance to a private purchaser or lessee, may provide that such purchaser or lessee shall not, before he has obligated himself to construct thereon, sell, lease, or otherwise transfer the real property without the prior written consent of the corporation.

C. A corporation may sell, lease, or otherwise transfer real property or any interest therein acquired by it in a new community development area for residential, recreational, commercial, industrial or other uses or for public use to private developers, nonprofit organizations or public agencies at less than its fair value for uses in accordance with a plan when and only when all of the following provisions of this Subsection have been complied with:

(1) The corporation has duly adopted comprehensive guidelines, equally applicable to private developers and public agencies, governing the formulation of and the participation of such developers and agencies in, programs designed to provide adequate housing for low and moderate income families; to increase recreational facilities, and to provide health care or job opportunities or other public needs; and such guidelines have been filed as provided in R.S. 47:8013(C); and

(2) Written agreements assuring compliance with the aforementioned guidelines have been entered into between the corporation and interested developers, public agencies or nonprofit organizations.

D. Notwithstanding the provisions of any general, special or local law and subject to any agreement with noteholders, bondholders or guarantors, any such sale, lease or other transfer pursuant to Subsections B and C of this Section may be made without public bidding or public sale, pursuant to negotiated contracts, agreements or leases, containing such provisions, limitations, requirements, terms and conditions as the corporation in its discretion may determine to be necessary or desirable for the effectuation of a tax increment development plan.

E. A corporation may operate, maintain or lease real property acquired by it in a tax increment development area for or in connection with a tax increment development project, pending disposition of the property as authorized in this Chapter, without regard to the provisions of Subsection A above, for such uses and purposes as may be deemed desirable even though not in connection with the plan, provided, however, that in no event shall such uses be of a permanent nature or interfere in any way with the implementation of the plan and provided further that the question of the continuance of such uses shall be reviewed by the corporation on a yearly basis.

F. Except in the case of a public body or nonprofit corporation or institution seeking to avail itself of Subsection C of this Section, real property acquired in accordance with a tax increment development plan may be disposed of to a public body for public reuse or to a nonprofit corporation or institution without regard to the provisions of this Section.

Acts 1988, No. 996, §1.



RS 47:8016 - Development by corporations; surplus profits

§8016. Development by corporations; surplus profits

A. Notwithstanding R.S. 47:8025, but consistent therewith, a corporation may, itself, or through the use of one or more subsidiary corporations, or through partnerships or joint ventures, as permitted in R.S. 47:8009, develop, construct, operate or maintain any facilities, structures, and appurtenances. However, the corporation shall not engage in any such activities unless or until the board of directors of the corporation, after review of all available information and data, determines that it would not be economically feasible or practical for such development, construction, operation or maintenance to be undertaken by private enterprise acting alone.

B. Any profits derived from the developmental activities of a corporation shall be applied by its board of directors to meet the needs, goals and objectives of the tax increment community, including, but not limited to the development of programs designed to meet social objectives, the development of amenities for the residents of the tax increment development area and for such related purposes as the board of directors shall determine.

C. The board of directors of a corporation shall from time to time review the financial condition of any tax increment project and determine if there are surplus profits available for distribution by the corporation to the parish or municipality. In the event that the board of directors determines that there are surplus profits available for distribution to the parish or municipality, it shall so certify to the governing body and immediately transfer such surplus profits to the treasury of the parish or municipality. Upon such certification, the governing body, by ordinance or resolution, shall determine how and for what purposes the surplus profits shall be expended.

D. Subsections B and C of this Section shall be subject to any agreement with noteholders, bondholders, guarantors or others interested in any evidence of indebtedness of a corporation.

Acts 1988, No. 996, §1.



RS 47:8017 - Bonds of the corporations

§8017. Bonds of the corporations

A.(1) As used in this Section, the word "bonds" shall mean and include bonds, notes, certificates of indebtedness, or other evidences of indebtedness for the repayment of borrowed money. A corporation is hereby authorized to issue its negotiable bonds from time to time, with the approval of the State Bond Commission, in such principal amounts as the corporation shall determine to be necessary to provide sufficient funds for achieving any of its purposes, including but not limited to, the payment of interest on bonds of the corporation, the receipt of funds in anticipation of the sale of its bonds, the establishment of reserves and other funds and account to secure such bonds and all other expenditures of the corporation necessary or convenient to carry out its corporate purposes and powers. Such bonds shall be authorized and issued by a resolution or resolutions of the corporation and shall be of such series, bear such date or dates, be of such type, mature at such time or times, bear interest at such rate or rates payable on such date or dates, be in such denominations, be in such form, carry such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, be subject to such terms of redemption and be secured in such manner consistent with the authority contained herein as the resolution authorizing such bonds may provide. No corporation may issue any negotiable bonds that are to be secured in whole or in part by tax increment trust funds without the prior approval by ordinance or resolution of the governing body.

(2) Any bonds issued pursuant to this Section also may be secured by a trust agreement by and between the corporation and one or more corporate trustees or fiscal agents, which may be any trust company or bank having the powers of a trust company within or without this state.

(3) All bonds issued by the corporation shall be sold in such manner and for such prices as its board may determine.

(4) A corporation is authorized to issue refunding bonds for the purpose of refunding outstanding bonds issued pursuant to the provisions of this Section in accordance with Chapter 14-A of Title 39 of the Louisiana Revised Statutes of 1950, as amended.

(5) Any pledge of taxes, revenues, securities, and other moneys made by a corporation pursuant to this Section shall be valid and binding from the time when the pledge is made. Such taxes, revenues, securities, and other moneys so pledged and then held or thereafter received by a corporation or any fiduciary shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against a corporation, whether or not such parties have notice thereof. The instrument by which such a pledge is created need not be filed or recorded except in the official minutes of the corporation.

(6) The bonds shall be executed in the name of the corporation in the manner provided in the resolution authorizing the issuance of such bonds.

(7) Pending the preparation of definitive bonds, the corporation may issue interim receipts or temporary bonds, exchangeable for definitive bonds when such bonds have been executed and are available for delivery.

(8) No member of the board or of the corporation or any person executing such bonds shall be liable personally on such bonds.

(9) All bonds and any interest coupons appertaining thereto issued pursuant to this Section shall be and are hereby made negotiable instruments within the meaning of and for all purposes of the negotiable instruments law of Louisiana, subject only to the provisions of bonds for registration.

(10) All bonds and the income therefrom shall be exempt from all taxation by this state or any political subdivision thereof. The bonds shall be legal and authorized investments for governmental entities, banks, savings banks, insurance companies, homestead and building and loan associations, trustees and other fiduciaries and may be used for security for deposits with any officer, board, municipality or other political subdivision of the state of Louisiana, in any case where, by present or future laws, security for deposits is required.

(11) Any resolution authorizing the issuance of bonds shall be published one time in the official journal of the corporation; however, it shall not be necessary to publish any exhibits to such resolution if the same are available for public inspection and such fact is stated in the publication. For thirty days after the date of publication, any person in interest may contest the legality of the resolution, any provision of the bonds to be issued pursuant to it, the provisions therein made for the security and payment of the bonds, and the validity of all the provisions and proceedings relating to the authorization and issuance of such bonds. After that time, no person may contest the regularity, formality, legality, or effectiveness of the resolution, any provisions of the bonds to be issued pursuant to it, the provisions for the security and payment of the bonds, and the validity of all other provisions and proceedings relating to their authorization and issuance, for any cause whatever. Thereafter, it shall be conclusively presumed that the bonds are legal and that every legal requirement for the issuance of the bonds has been complied with. No court shall have authority to inquire into any of these matters after the thirty days.

B. All bonds and notes, including any bonds and notes that may be guaranteed by the federal government, issued by a corporation may be secured by the full faith and credit of the corporation, by the mortgage of any property both real and personal of the corporation, may be payable solely out of its funds held by the tax increment trust fund established in the parish or the municipality wherein the corporation is created the corporation's revenues and receipts generally, or may be payable solely out of the revenues and receipts derived from designated projects and activities of the corporation, or may be payable out of the funds dedicated to the payment of such bonds and notes once received by the tax increment trust fund, all as may be designated in the proceedings of the corporation under which the bonds or notes shall be authorized to be issued. Such bonds and notes may be executed and delivered by the corporation at any time and from time to time, may be in such form and denominations and of such tenor and maturities, may be in bearer form or in registered form, as to principal and interest or as to principal alone, all as the corporation may determine.

C. Bonds may be payable in such installments and at such time or times, not exceeding fifty years from the date of issuance thereof, as shall be determined by each corporation.

D. Notes, or any renewals thereof, may be payable in such installments and at such time or times, not exceeding ten years from the date of the original issue thereof, as shall be determined by each corporation.

E. Bonds and notes may be payable at such place or places, whether within or without the state, may bear interest at such rate or rates, payable at such time or times and at such place or places, and evidenced in such manner, and may contain such provisions not inconsistent herewith, all as shall be provided in the corporate proceedings under which the bonds or notes shall be authorized to be issued.

F. Any bonds or notes of a corporation may be sold at such price or prices, at public or private sale, in such manner and from time to time as may be determined by the corporation, and such corporation may pay all expenses, premiums and commissions, and give such discounts in connection with the issuance and sale thereof as it may deem necessary or advantageous.

G. If deemed advisable by its board of directors, a corporation may retain, in the proceedings under which any of its bonds or notes are authorized to be issued, an option to redeem all or any part thereof as may be set forth in such proceedings and as may be recited on the face of the bonds or notes.

H. Any monies of a corporation, including proceeds from the sale of any bonds or notes, and revenues, receipts and income from any of its projects, may be invested and reinvested in such obligations, securities and other investments as shall be deemed appropriate by the corporation.

I. Issuance by a corporation of one or more series of bonds or notes for one or more purposes shall not preclude it from issuing other bonds or notes in connection with the same purpose or any other purpose, but the proceedings whereunder any subsequent bonds or notes may be issued shall recognize and protect any prior pledge or mortgage made for the purpose of securing any prior issue of bonds or notes, unless, in the proceedings authorizing such prior issue, the right is reserved to issue subsequent bonds or notes on a parity with such prior issue.

J. Each corporation is authorized to provide for the issuance of its bonds or notes for the purpose of refunding any of its bonds or notes then outstanding, including the payment of any redemption premium thereon and any interest, accrued or to accrue to the earliest or subsequent date of redemption, purchase at maturity of such bonds or notes, and, if deemed advisable by the corporation, paying all or any part of the cost of acquiring, constructing, developing, or improving any development project, or the making of any mortgage loan on any development project. The proceeds of any such bonds or notes issued for the purpose of refunding outstanding bonds or notes, may, in the discretion of the corporation, be applied to the purchase or retirement at maturity or redemption of such outstanding bonds or notes either on their earliest or any subsequent redemption date, and may, pending such application, be placed in escrow to be applied to such purchase or retirement at maturity or redemption on such date as may be determined by the corporation. Any such escrowed proceeds, pending such use, may be invested and reinvested in obligations of, or guaranteed by, the United States of America, or in certificates of deposit or time deposits secured in such manner as a corporation shall determine, maturing at such time or times as shall be appropriate to assure the prompt payment, as to principal, interest and redemption premium, if any, on the outstanding bonds or notes to be so refunded. The interest, income and profits, if any, earned or realized on any such investment may also be applied to the payment of the outstanding bonds or notes to be so refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of such proceeds and interest, income and profits, if any, earned or realized on the investments thereof may be returned to the corporation for use by it in any lawful manner. The portion of the proceeds of any part of the cost of acquiring, constructing, reconstructing, rehabilitating or improving any project, or the making of any mortgage loan on any project may be invested and reinvested in obligations of, or guaranteed by, the United States of America, maturing not later than the time or times when such proceeds will be needed for the purpose of paying all or any part of such cost, or the making of any such mortgage loan. The interest, income and profits, if any, earned or realized on such investments may be applied to the payment of all or any part of such cost, or the making of any such mortgage loan, or may be used by the corporation in any lawful manner. All such bonds or notes shall be issued and secured and shall be subject to the provisions of this Chapter in the same manner and to the same extent as any other bonds or notes issued pursuant to this Chapter.

K. Bonds and notes which are issued under this Section shall not constitute indebtedness of the state of Louisiana, the parish or municipality, or any public body of the state other than a corporation issuing such bonds and notes; are not subject to any constitutional or statutory debt limitation or restriction; and shall not be subject to the provisions of any other Act, statute or local law relating to the authorization, issuance or sale of bonds and notes.

L. Bonds and notes which are issued under this Section are declared to be issued for an essential public and governmental purpose and, together with interest thereon, income therefrom and gain upon the sale thereof shall be exempted from all state and local taxes. Notwithstanding the foregoing, in the event that a corporation issues bonds, notes or other obligations guaranteed by the federal government, it is hereby expressly declared that it is not the intention of the legislature to create any condition whereby the interest payable in connection with such federally guaranteed bonds, notes or other obligations shall be or shall be required to be exempt from federal taxation.

M. In case any of the officials of a corporation whose signatures or facsimile signatures appear on any of such corporation's bonds and notes issued under this Section shall cease to be such officials before delivery of such bonds and notes, such signatures or facsimile signatures, as the case may be, shall, nevertheless, be valid and sufficient for all purposes, the same as if such officials had remained in office until such delivery.

N. Any provisions of any law to the contrary notwithstanding, any bonds and notes which are issued under this Section shall be fully negotiable.

O. In any suit, action or proceeding involving the validity or enforceability of any bond or note which is issued under this Section or the security therefor, any such bond or note reciting in substance that it has been issued by a corporation in connection with a tax increment development project as herein defined, or any activity or operation of a corporation under this Chapter, shall be conclusively deemed to have been issued for such purposes; and such tax increment development project or such operation or activity, as the case may be, shall be conclusively deemed to have been initiated, planned, located, undertaken, accomplished and carried out in accordance with the provisions of this Chapter.

P. Pending the preparation of any definitive bonds hereunder, a corporation may issue its interim certificate or receipts, or its temporary bonds, with or without coupons, exchangeable for such definitive bonds when the latter shall have been executed and are available for delivery.

Q. Persons, firms, or corporations retained or employed by a corporation as advisers or consultants for the purpose of rendering financial advice and assistance may purchase or participate in the purchase, or in the distribution of its bonds and notes when such bonds and notes are offered at public sale.

R. No director or other officer of a corporation issuing bonds or notes under this Section and no person executing such bonds or notes shall be liable personally on such bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

Acts 1988, No. 996, §1.



RS 47:8018 - Security for bonds or notes

§8018. Security for bonds or notes

A. The principal of and interest on any bonds or notes issued by a corporation may be secured as provided in R.S. 47:8017(B) and may be secured by a mortgage or other instrument covering all or any part of any lands or all or any part of a development project, including any additions, improvements, extensions to or enlargements of any development project thereafter made.

B. Bonds or notes issued for the acquisition, construction, rehabilitation, or improvement of a development project may be secured by an assignment of any lease of or mortgage on such development project and by an assignment of the revenues and receipts derived by a corporation from any such lease or mortgage.

C. The proceedings under which the bonds or notes are authorized to be issued and any mortgage, lease or other instrument may contain agreements and provisions respecting the maintenance of any development projects covered thereby, the fixing and collection of rents or other revenues therefrom, including monies received in repayment of mortgage loans, and interest thereon, the creation and maintenance of special funds from such rents or other revenues and the rights and remedies available in the event of default, all as a corporation shall deem advisable.

D. Each pledge, agreement, mortgage or other instrument made for the benefit or security of any of the bonds or notes of a corporation shall continue effective until the principal of and interest on the bonds or notes for the benefit of which the same were made shall have been fully paid, or until provisions shall have been made for such payment in the manner provided in the proceedings under which the same may be authorized.

Acts 1988, No. 996, §1.



RS 47:8019 - Bonds and notes as legal investment

§8019. Bonds and notes as legal investment

Any parish or any municipality, all other parishes or municipalities, the state, all banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking or investment business, all insurance companies, insurance associations, and other persons carrying on an insurance business; and all executors, administrators, curators, trustees, and other fiduciaries, may legally invest any sinking funds, monies, or other funds belonging to them or within their control in any bonds or notes, issued by a corporation pursuant to this Chapter, including such bonds or notes as shall be secured by an agreement between the issuer and the federal government in which the federal government agrees to guarantee the payment of the full amount of such bonds or notes. It is the purpose of this Section to authorize any persons, political subdivisions and officers, public or private, to use any funds owned or controlled by them for the purchase of any such bonds, notes or other obligations. Nothing contained in this Section with regard to legal investments shall be construed as relieving any person or persons of any duty of exercising reasonable care in selecting securities.

Acts 1988, No. 996, §1.



RS 47:8020 - Corporation funds; audit; investment

§8020. Corporation funds; audit; investment

A. All monies of a corporation from whatever source derived shall be paid to the treasurer of the corporation and shall be deposited forthwith in a bank or banks in the state designated by the corporation. The monies in such account or accounts shall be paid out on checks signed by the treasurer or other agent duly authorized and designated by bylaws of the corporation.

B. The auditor of the parish or municipality and his legally authorized representatives and an independent auditor designated by the board of directors and his legally authorized representatives are authorized and empowered from time to time to examine the accounts and books of a corporation including its receipts, disbursements, contracts, leases, sinking funds, investments and all other records and papers relating to its financial standing. The parish or municipal auditor shall conduct an examination at least once every three years, provided, however, that the parish or municipal auditor is authorized to accept from a corporation in lieu thereof an independent outside examination of the corporation's books and accounts made at the request of such corporation.

C. Any monies of a corporation including the proceeds of bonds or notes not required for immediate use may, at the discretion of the corporation, be invested in obligations of the state, the parish or municipality or the United States of America or obligations the principal and interest on which are guaranteed by the state, the parish or municipality or the United States of America.

D. A corporation shall have power to contract with holders or guarantors of any of its bonds or notes as to the custody, collection, securing, investment and payment of any monies of the corporation, of any monies held in trust or otherwise for the payment of bonds or notes, and to carry out such contract.

E. Subject to the provisions of any contract with bondholders, noteholders or guarantors a corporation shall prescribe a system of accounts.

F. The results of all audits of a corporation whether made by the parish or municipal auditor or an independent outside auditing firm shall be submitted to the executive officer within thirty days of the receipt thereof by the corporation.

Acts 1988, No. 996, §1.



RS 47:8021 - Property exempt from taxes and from levy and sale by virtue of an execution

§8021. Property exempt from taxes and from levy and sale by virtue of an execution

A. All property of a corporation, including funds owned or held by it for the purposes of this Chapter, shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same nor shall judgment against the corporation be a charge or lien upon such property. The provisions of this Section shall not apply to or limit the right of obligees or guarantors to pursue any remedies for the enforcement of any pledge or lien given pursuant to this Chapter by a corporation on its real or personal property, rents, fees, grants or revenues for a tax increment development project.

B. The property of a corporation acquired or held for the purposes of this Chapter is declared to be public property used for essential public and governmental purposes and such property, or any interest therein, in the hands of the corporation or any subsidiary thereof, shall be exempt from all taxes of the parish or municipality, the state, or any political subdivision thereof or any other taxing body.

Acts 1988, No. 996, §1.



RS 47:8022 - Assistance by state and local agencies

§8022. Assistance by state and local agencies

A. In order most effectively to carry out its corporate purposes, a corporation shall assist and cooperate with state and local agencies authorized or empowered to review the affairs and accounts of such corporation.

B. All state and local agencies shall render to a corporation such services within their respective functions, pursuant to a request by such corporation, as may be feasible and not incompatible with the performance of their own duties.

C. For the purpose of aiding in the planning, undertaking or carrying out of a tax increment development project and related activities authorized by this Chapter, any public body may, upon such terms, with or without consideration as it may determine:

(1) Dedicate, sell, donate, grant, devise, convey or lease any of its interest in any property or grant easements, licenses or other rights or privileges therein to a corporation;

(2) Incur the entire expense of any public improvements made by such public body in assistance of a corporation;

(3) Lend, grant, or contribute funds to a corporation and borrow money and apply for and accept advances, loans, grants, contributions, and any other form of financial assistance from the federal government or other public body or from any other source for the benefit of such corporation;

(4) Enter into agreements, which, notwithstanding any provision or rule of law to the contrary, may extend over any period with the federal government or other public body for the purpose of assisting a corporation to carry out its powers under this Chapter;

(5) Furnish to a corporation public buildings and public facilities, including parks, playgrounds, recreational, community, educational, water, sewer, or drainage facilities, or any works which it is otherwise empowered to undertake; furnish, dedicate, close, vacate, pave, install, grade, regrade, plan or replan streets, roads, sidewalks, ways or other places; plan or replan, zone or rezone any property of the public body or make exceptions from building regulations; and furnish administrative and other services to such corporation;

(6) Do any and all things necessary to aid or cooperate in the planning or carrying out of a tax increment development plan and related activities;

(7) If at any time title to or possession of any tax increment development project is held by any public body or governmental agency other than a corporation, the provisions of the agreements referred to in this Section shall inure to the benefit of and may be enforced by such public body or governmental agency.

D. Any sale, conveyance, lease, or agreement provided for in this Section may be made by a public body without appraisal, public notice, public hearing or competitive bidding.

E. The parish or municipality may issue and sell its general obligation bonds to forward the purposes of this Section, or for the purpose of aiding in the planning, undertaking or carrying out of a development project and related activities. Nothing in this Section shall limit or otherwise adversely affect any other Section of this Chapter.

Acts 1988, No. 996, §1.



RS 47:8023 - Title of purchase

§8023. Title of purchase

Any instrument executed by a corporation, purporting to convey any right, title or interest in any property under this Chapter shall be conclusively presumed to have been executed in compliance with the provisions of this Chapter insofar as title or other interest of any bona fide purchasers, lessees or transferees of the property is concerned.

Acts 1988, No. 996, §1.



RS 47:8024 - Annual report

§8024. Annual report

A corporation shall file, with the governing body, on or before March thirty-first of each year, a report of its activities for the preceding calendar year, which report shall include a complete financial statement setting forth its assets, liabilities, receipts and disbursements as of the end of such calendar year. At the time of filing the report, the corporation shall publish in a newspaper of general circulation in the parish or municipality, a notice to the effect that such report has been filed with the governing body and that the report is available for inspection during business hours in the office of the clerk and in the office of the corporation.

Acts 1988, No. 996, §1.



RS 47:8025 - Encouragement of private enterprise

§8025. Encouragement of private enterprise

Consistent with the purposes of this Chapter and the needs of the parish or municipality, a corporation shall encourage the full participation of private enterprise in the development and construction of residential, commercial, industrial, institutional, recreational and other facilities, structures, and appurtenances necessary or convenient in connection with a development project and, to afford the maximum opportunity for such full participation, shall formulate such rules and regulations as it deems necessary for the purpose.

Acts 1988, No. 996, §1.



RS 47:8026 - Indemnity of directors, officers, agents and employees

§8026. Indemnity of directors, officers, agents and employees

A corporation shall indemnify and hold harmless any director, officer, agent, or employee against any liability or loss arising from the carrying out of the powers set forth in this Chapter other than liability of loss resulting from his own acts of gross negligence or willful misconduct.

Acts 1988, No. 996, §1.



RS 47:8027 - Authority of parishes, municipalities and subdivisions thereof to appropriate and dedicate funds to a tax increment trust fund

§8027. Authority of parishes, municipalities and subdivisions thereof to appropriate and dedicate funds to a tax increment trust fund

Notwithstanding any other provision of general or special law, the purposes for which a parish or municipality, or any agency or subdivision of either, may levy taxes or appropriate funds to a tax increment trust fund include the preservation and enhancement of the tax base of such parish, municipality, subdivision or agency and the furthering of the purposes of such parish, municipality, subdivision, or agency as provided by law.

Acts 1988, No. 996, §1.



RS 47:8051 - Repealed by Acts 2006, No. 521, §2.

SUBTITLE X. HEALTHCARE AFFORDABILITY ACT

§8051. Repealed by Acts 2006, No. 521, §2.



RS 47:8052 - Repealed by Acts 2006, No. 521, §2.

§8052. Repealed by Acts 2006, No. 521, §2.



RS 47:8053 - Repealed by Acts 2006, No. 521, §2.

§8053. Repealed by Acts 2006, No. 521, §2.



RS 47:8054 - Repealed by Acts 2006, No. 521, §2.

§8054. Repealed by Acts 2006, No. 521, §2.



RS 47:8055 - Repealed by Acts 2006, No. 521, §2.

§8055. Repealed by Acts 2006, No. 521, §2.



RS 47:8056 - Repealed by Acts 2006, No. 521, §2.

§8056. Repealed by Acts 2006, No. 521, §2.



RS 47:8057 - Repealed by Acts 2006, No. 521, §2.

§8057. Repealed by Acts 2006, No. 521, §2.



RS 47:8058 - Repealed by Acts 2006, No. 521, §2.

§8058. Repealed by Acts 2006, No. 521, §2.



RS 47:8059 - Repealed by Acts 2006, No. 521, §2.

§8059. Repealed by Acts 2006, No. 521, §2.



RS 47:8060 - Repealed by Acts 2006, No. 521, §2.

§8060. Repealed by Acts 2006, No. 521, §2.



RS 47:9000 - GENERAL PROVISIONS

SUBTITLE XI. THE LOUISIANA LOTTERY CORPORATION LAW

CHAPTER 1. GENERAL PROVISIONS

§9000. Citation

This Subtitle shall be referred to as the "Louisiana Lottery Corporation Law".

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990.



RS 47:9001 - Statement of purpose and intent

§9001. Statement of purpose and intent

The legislature hereby recognizes that the operations of a state lottery are unique activities for state government and that a corporate structure will best enable the lottery to be managed in an entrepreneurial and business-like manner. It is the intent of the legislature that the Louisiana Lottery Corporation shall be accountable to the governor, the legislature, and the people of the state through a system of audits, reports, legislative oversight, and thorough financial disclosure as required by this Subtitle.

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990.



RS 47:9002 - Definitions

§9002. Definitions

As used in this Subtitle, the following words and phrases shall have the following meanings unless the context clearly requires otherwise:

(1) "Corporation" means the Louisiana Lottery Corporation.

(2) "Lottery" means any game of chance approved by the corporation and operated pursuant to this Chapter.

(3) "Major procurement" means any item, product, or service in the amount of one hundred thousand dollars or more, including but not limited to major advertising contracts, annuity contracts, prize products, and services unique to the Louisiana lottery, but not including materials, supplies, equipment, and services common to the ordinary operations of a corporation.

(4) "Net proceeds" means gross lottery revenues minus amounts paid or estimated to be paid as prizes and expenses of operation of the lottery.

(5) "Person" means any individual, corporation, partnership, unincorporated association, or other legal entity.

(6) "President" means the president of the Louisiana Lottery Corporation, who shall also serve as chief executive officer of the corporation.

(7) "Retailer" means any person with whom the corporation has contracted to sell lottery tickets to the public.

(8) "Security" means the protection of information that would provide an unfair advantage to any individual involved in the operation of the lottery, protection and preservation of the integrity of lottery games and operations, as well as measures taken to prevent crimes against the corporation and its retailers.

(9) "Vendor" means any person who has entered into a major procurement contract with the corporation.

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990.



RS 47:9003 - CREATION OF CORPORATION; BOARD OF

CHAPTER 2. CREATION OF CORPORATION; BOARD OF

DIRECTORS AND OFFICERS OF CORPORATION

§9003. Louisiana Lottery Corporation created; administration by corporation; management; domicile; venue

A. There is hereby created and established a state lottery, which shall be administered by a special corporation which shall be known as the "Louisiana Lottery Corporation". The corporation shall be managed in such a manner that enables the people of the state to benefit from its profits and to enjoy the best possible lottery games.

B. The existence of the corporation shall begin only upon confirmation of a majority of the members of the board by the Senate as provided in this Subtitle. Until the time of such confirmation, no business shall be conducted on behalf of the lottery.

C. Notwithstanding any other provision of law to the contrary, no official action of any form shall be taken by the board at any time unless a majority of the members of the board shall have been confirmed by the Senate as provided in this Subtitle. Any action taken on behalf of the lottery when less than a majority of the members of the board have been confirmed shall have no effect.

D. The corporation shall be domiciled in the parish of East Baton Rouge but may establish additional offices in other areas of the state as lottery operations necessitate.

E. The corporation shall be exempt from Louisiana corporate income taxes and corporation franchise taxes.

F. The exclusive venue for any action or matter against the corporation arising out of or in connection with the issuance, nonissuance, delivery, or failure to deliver a lottery ticket or payment or nonpayment of a lottery prize is the parish in which it is domiciled, and the district court for that parish has exclusive jurisdiction thereof. For purposes of court costs, the corporation shall be a private corporation.

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990; Acts 1992, No. 946, §1, eff. July 9, 1992; Acts 1993, No. 198, §1, eff. June 1, 1993.



RS 47:9004 - Board of directors; qualifications; terms; removal; chairman; compensation; meetings; records; appointment; corporation president; duties; removal; open board meetings

§9004. Board of directors; qualifications; terms; removal; chairman; compensation; meetings; records; appointment; corporation president; duties; removal; open board meetings

A. The affairs of the corporation shall be administered by a board of directors composed of nine members appointed by the governor, subject to confirmation by the Senate. Members appointed when the Senate is not in session shall serve only until the end of the next regular session, unless confirmed by the Senate. Should the Senate refuse to confirm a member appointed in the interim then he shall forfeit his office as of the date on which the Senate refuses to confirm him. Any person not confirmed by the Senate shall not be reappointed as a member for a period of two years.

B.(1) Members appointed by the governor and confirmed by the Senate shall be residents of the state of Louisiana and serve staggered terms of four years. One member shall be appointed from each congressional district and the remaining members shall be appointed at large. Of the members appointed by the governor, one of the at-large members shall be selected from a list of five potential candidates to be submitted to the governor by the Louisiana Oil Marketers and Convenience Store Association.

(2) Of the initial appointees, the member from the first congressional district and one member at large shall be appointed for terms to expire on December 31, 1991; the member from the second congressional district shall be appointed for a term to expire on December 31, 1992; the members from the third, fourth, and fifth congressional districts shall be appointed for terms to expire on December 31, 1993; and the members from the sixth, seventh, and eighth congressional districts shall be appointed for terms to expire on December 31, 1994.

(3) Members confirmed by the Senate may serve sixty days beyond the end of their respective terms if their successors have not been appointed and qualified. If the governor fails to appoint a successor within sixty days after expiration of a member's term, the board shall make the appointment. No member shall serve more than two consecutive four-year terms. Members may be removed by the governor for neglect of duty, misfeasance, or nonfeasance in office. The board shall annually elect a chairman and vice chairman from among its voting members.

(4) Repealed by Acts 2013, No. 412, §1, eff. June 21, 2013.

C.(1) The members of the board of directors and all employees of the corporation shall be considered public employees as defined by R.S. 42:1102(18) and the corporation shall be considered an agency as defined by R.S. 42:1102(2). The members of the board of directors and all employees of the corporation shall be subject to the provisions of Chapter 15 of Title 42.

(2) The members of the board of directors shall be considered to hold appointive office and all employees of the corporation shall be considered to hold employment as defined by R.S. 42:62. The members of the board of directors and all employees of the corporation shall be subject to the provisions of law regulating dual officeholding and dual employment provided in Part III of Chapter 2 of Title 42.

D. Appointed members of the board of directors shall be entitled to fifteen thousand dollars per year from the corporation as remuneration for serving on the board, except for the chairman, who shall receive twenty-five thousand dollars, and all members shall be reimbursed by the corporation for necessary travel and other reasonable expenses incurred in the performance of their official duties. No person who serves as a member of the board shall by reason of such membership be eligible for membership in the State Group Benefits Program and service on the board shall not be eligible for service credit for any public retirement system.

E. The board, upon call of the chairman or the president, shall meet at least monthly for the first eighteen months and bimonthly thereafter and at such other times as the chairman or the president may determine. Five members of the board shall constitute a quorum. The board shall also meet upon call of five or more of the voting members of the board. The board shall keep accurate and complete records of all its meetings.

F. The state treasurer shall be an ex officio, nonvoting member of the board and shall not be compensated for his or her service on the board.

G. All meetings of the board shall be open and governed by the provisions of R.S. 42:11 et seq. Security personnel, plans, and devices as listed in R.S. 42:17(A)(3) shall include but not be limited to the security portions or segments of lottery requests for proposals, proposals by vendors to conduct lottery operations, and records of the security division of the corporation.

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990; Acts 1991, No. 90, §1, eff. Jan. 13, 1992; Acts 1993, No. 315, §1; Acts 2004, No. 16, §1; Acts 2010, No. 814, §1, eff. May 1, 2011; Acts 2013, No. 412, §1, eff. June 21, 2013.



RS 47:9005 - Corporation president; officers

§9005. Corporation president; officers

A. The president of the corporation shall be appointed by the board subject to the approval of the governor. Should the governor refuse to confirm the appointment of the president, then the board shall submit another name. The person whose appointment was refused shall not be renamed for confirmation for a period of two years. The governor shall, within thirty days after the nomination of the president, either approve or reject the nomination. The president of the corporation shall manage the daily affairs of the corporation and shall have such powers and duties as specified by this Subtitle and by the board of directors. The president shall not be a member of the board. The president of the corporation shall serve at the pleasure of the board of directors.

B. The president shall employ a vice president and a secretary-treasurer with such duties as are assigned by the president. Such officers shall serve at the pleasure of the president.

C. The board shall set the salaries of the officers.

D. No officer or employee shall be a member of the board.

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990.



RS 47:9006 - Records of corporation deemed open; exceptions

§9006. Records of corporation deemed open; exceptions

A. All records of the corporation shall be deemed public records and subject to public inspection as provided by the provisions of R.S. 44:1 et seq. unless:

(1) The record relates to or was provided by a confidential source or informant and relates to lottery security, applicant, vendor, or retailer qualifications or conduct;

(2) The record involves a trade secret of the corporation or of a vendor; or

(3) The disclosure of the record would endanger the security of the lottery or its retailers.

B. Records pertaining to the security of lottery operations, whether current or proposed, the security director, and the security division of the corporation shall be deemed to be records containing security procedures, investigative techniques, or internal security information for purposes of R.S. 44:3(A)(3).

C. The exclusive venue for any action or matter regarding the records of the lottery corporation is the parish where the lottery corporation is domiciled, and the district court for that parish has exclusive jurisdiction thereof.

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990.



RS 47:9007 - OPERATIONS OF CORPORATION

CHAPTER 3. OPERATIONS OF CORPORATION

§9007. Duties of the board; adoption of administrative regulations; rulemaking authority

The board of directors shall provide the president with private-sector perspectives on the operation of a large marketing enterprise. The board shall:

(1) Approve, disapprove, amend, or modify the budget recommended by the president for the operation of the corporation.

(2) Approve, disapprove, amend, or modify the terms of major lottery procurements recommended by the president.

(3) Serve as a board of appeal for any denial, revocation, or cancellation by the president of a contract with a lottery retailer.

(4) Adopt such administrative rules and regulations in accordance with the provisions of the Administrative Procedure Act as may be necessary to carry out and implement its powers and duties, the operations of the corporation, the conduct of lottery games in general, and any other matters necessary or desirable for the efficient and effective operation of the lottery or convenience of the public.

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990; Acts 1995, No. 1022, §1, eff. June 29, 1995.



RS 47:9008 - Board; lottery games; regulation

§9008. Board; lottery games; regulation

A. The board may adopt rules for the conduct of specific lottery games and operations, including but not limited to rules specifying:

(1) The types of games to be conducted, including but not limited to instant lotteries, on-line games, and other games traditional to the lottery.

(2) The sale price of tickets.

(3) The number and amount of prizes.

(4) The method and location of selecting or validating winning tickets.

(5) The frequency and the means of conducting drawings which shall be open to the public.

(6) The manner of payment of prizes.

(7) The frequency of games and drawings.

(8) The manner and amount of compensation to lottery retailers, except all compensation shall be uniform.

(9) Any other matters necessary or desirable for the efficient and effective operation of the lottery or for the convenience of the public.

B. Repealed by Acts 1995, No. 1022, §2, eff. June 29, 1995.

C. In all other matters, the board shall advise and make recommendations. In addition, the board shall:

(1) In accordance with the Administrative Procedure Act conduct hearings upon complaints charging violations of this Subtitle or of administrative regulations adopted by the corporation and shall conduct such other hearings as may be provided by administrative regulation.

(2) Review the performance of the corporation and:

(a) Advise the president and make recommendations to him regarding operations of the corporation; and

(b) Identify potential improvements in this Subtitle, the administrative regulations of the corporation, and management of the corporation.

(3) Request from the corporation any information the board determines to be relevant to its duties.

(4) Report to the president of the corporation, the governor, the president of the Senate, and the speaker of the House of Representatives regarding its findings and recommendations.

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990; Acts 1995, No. 1022, §2, eff. June 29, 1995.



RS 47:9009 - Conduct and administration of lottery games; powers and duties of corporation; authorized contracts

§9009. Conduct and administration of lottery games; powers and duties of corporation; authorized contracts

A. The corporation shall conduct and administer lottery games which will result in maximization of revenues to the state of Louisiana. The corporation, its employees, and the members of the board shall provide for the effective operation of lottery games which insure the integrity of the lottery and maintain the dignity of the state and the general welfare of its citizens. The corporation, in pursuance of the attainment of the objectives and the purposes of this Chapter, may:

(1) Sue and be sued in its corporate name.

(2) Adopt a corporate seal and a symbol.

(3) Hold copyrights, trademarks, and service marks and enforce its rights with respect thereto.

(4) Appoint agents upon which process may be served.

(5) Enter into written agreements with one or more other states or sovereigns for the operation, marketing, and promotion of a joint lottery or joint lottery games.

(6) Acquire immovable property and make improvements thereon, subject to the approval of the Joint Legislative Committee on the Budget.

(7) Make, solicit, and request proposals and offers, and execute and effectuate any and all agreements or contracts, including:

(a) Contracts for the purchase of such goods and services as are necessary for the operation and promotion of the state lottery, provided that proposed purchases of major items of equipment estimated to cost more than one hundred thousand dollars shall be reported to the Joint Legislative Committee on the Budget in accordance with the provisions of this Subtitle.

(b) Contracts to incur debt in its own name and enter into financing agreements with the state, its own agencies, or with a commercial bank, excluding the authority to issue bonds.

(c) Contracts that provide for the placement of commercial advertising on tickets.

B. The corporation shall:

(1) Supervise and administer the lottery in accordance with the provisions of this Subtitle and the administrative regulations adopted by the board.

(2) Submit quarterly and annual reports to the governor, the state treasurer, the president of the Senate, and the speaker of the House of Representatives containing financial information and projections which include but are not limited to disclosure of gross revenues, expenses, and net proceeds for the period.

(3) Adopt by administrative regulation a system of continuous internal audits.

(4) Maintain weekly or more frequent records of lottery transactions, including distribution of tickets to lottery retailers, revenues received, claims for prizes, prizes paid, and all other financial transactions of the corporation.

(5) Adopt by administrative regulation a code of ethics for officers and employees of the corporation to carry out the standards of conduct established by the provisions of this Subtitle.

C. There shall be no liability on the part of and no cause of action shall arise against the corporation, its governing board, staff, agents, vendors, or employees, arising out of or in connection with the issuance, failure to issue, or delivery of a lottery ticket.

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990; Acts 1993, No. 23, §1, eff. May 18, 1993; Acts 1993, No. 885, §1.



RS 47:9010 - Powers and obligations of corporation's president; residence in Louisiana; ongoing study authorized

§9010. Powers and obligations of corporation's president; residence in Louisiana; ongoing study authorized

A. The president, as chief executive officer of the corporation, shall direct and supervise all administrative and technical activities in accordance with the provisions of this Subtitle and within the administrative regulations adopted by the board. He shall:

(1) Supervise and administer the operation of the corporation, the lottery, and its games.

(2) Employ and direct such personnel as may be necessary to carry out the purposes of this Subtitle and utilize such services, personnel, or facilities of the corporation as he may deem necessary. He may enter into personal service contracts pursuant to rules and regulations adopted by the board and compensate such consultants and technical assistants as may be required to carry out the provisions of this Subtitle. The president may, by agreement, secure information and services as he may deem necessary from any department, agency, or unit of the federal, state, or local government, and may compensate such department, agency, or unit of government, for its services. Agencies, departments, or units of state government shall cooperate with the corporation and provide such information and services as may be required by the corporation to assure the integrity of the lottery and the effective operation of the lottery games.

(3) Contract in accordance with the Administrative Procedure Act or administrative regulations adopted by the corporation with persons to sell lottery tickets at retail. The president shall require a bond or bank letter of credit from lottery retailers in such amount as required by administrative regulations adopted by the board.

(4) Make available for inspection by the board or any member of the board, upon request, all books, records, files, and other information and documents of his office and to advise the board and recommend such administrative regulations and other matters he deems necessary and advisable to improve the operation and administration of the lottery.

(5) Enter into any contract pursuant to this Subtitle with any person, firm, or corporation for the promotion and operation of the lottery, or for the performance of any of the functions as provided in this Subtitle or administrative regulations adopted by the board.

(6) Attend meetings of the board or appoint a designee to attend on his behalf.

(7) Not later than thirty days before the beginning of each regular session of the legislature, submit the proposed annual budget of the corporation and projected net proceeds to the Joint Legislative Committee on the Budget for review and approval. In addition, the proposed annual budget of the corporation shall include a personnel table reporting information for each full-time and part-time permanent position, as follows:

(a) The position title and the salary or wage for each position in the existing operating budget for the current fiscal year, indicating whether each position is filled or vacant as of the reporting date.

(b) The position title and the salary or wage requested for each position for the next fiscal year.

B. The president, with the approval of the board, may amend or modify the budget at any time in any manner deemed necessary for the proper operation of the corporation; however, each change shall be reported in writing to the board and to the Joint Legislative Committee on the Budget.

C. Following his approval by the governor and during his entire term of office, the president shall reside in Louisiana.

D. The president, and the board, shall conduct an ongoing study of the operation and administration of lotteries in other states or countries, of available literature on the subject, of federal laws and regulations which may affect the operation of the lottery and of the reaction of citizens of this state to existing or proposed features of lottery games with a view toward implementing improvements that will tend to serve the purposes of this Subtitle. The president may also establish one or more market or equipment research centers for lottery products and may establish lottery player information centers.

E. The president shall require bond from corporate employees with access to corporate funds or lottery funds, in such an amount as provided in the administrative regulations of the board.

F. The president also may:

(1) Require bond from other employees as he deems necessary.

(2) For good cause, suspend, revoke, or refuse to renew any contract entered into in accordance with the provisions of this Subtitle or the administrative regulations of the board.

(3) Upon specific or general approval of the board, conduct hearings and administer oaths to persons for the purpose of assuring the security or integrity of lottery operations, or to determine the qualifications or compliance by vendors and retailers.

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990; Acts 2012, No. 567, §1, eff. July 1, 2012.



RS 47:9011 - Information sharing and restricted use agreements; other jurisdictions

§9011. Information sharing and restricted use agreements; other jurisdictions

A. The corporation may enter into intelligence sharing, reciprocal use, or restricted use agreements with the federal government, law enforcement agencies, lottery regulation agencies, and gaming enforcement agencies of other jurisdictions which provide for and regulate the use of information provided and received pursuant to the agreement.

B. Records, documents, and information in the possession of the corporation received pursuant to an intelligence sharing, reciprocal use, or restricted use agreement entered into by the corporation with a federal department or agency, any law enforcement agency, or the lottery regulation or gaming enforcement agency of any jurisdiction shall be considered investigative records of a law enforcement agency as described in R.S. 44:3 and shall not be released under any condition without the permission of the person or agency providing the record or information.

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990.



RS 47:9011.1 - Transmission of Amber Alert and other emergency information

§9011.1. Transmission of Amber Alert and other emergency information

A. The legislature deems it necessary to utilize all forms of communication available to transmit information concerning child abductions. The "Amber Alert" system is the cooperation between law enforcement agencies and broadcasters to disseminate urgent bulletins in the most serious child abduction cases via the national Emergency Alert System to air a description of the missing child and suspected abductor.

B. The corporation shall enter into an agreement with the state police to help distribute information provided by the state police. The corporation will transmit a message to all on-line retailers which will be displayed on the lottery terminal. The corporation will encourage retailers to print and post the abduction information received in their stores, thereby increasing the distribution and visibility of vital details about child abductions.

C. The agreement shall also include provisions to authorize the transmission of other information the state police may consider imperative to be distributed to the public relative to other abductions or state or national emergencies.

Acts 2003, No. 229, §1.



RS 47:9012 - Corporation legal representation

§9012. Corporation legal representation

The attorney general or a full-time assistant attorney general shall be the legal advisor to the corporation and the board, shall counsel and advise the corporation and the board, and shall represent the corporation in all legal proceedings. The corporation shall reimburse the attorney general for the cost of advising and representing the board and the corporation.

Acts 1992, No. 515, §1, eff. June 25, 1992.



RS 47:9013 - Commercial advertising on tickets

§9013. Commercial advertising on tickets

A. The corporation may enter into contracts with any persons that provide for the placement of commercial advertising on tickets. For purposes of this Section, "commercial advertising" shall mean advertising intended for the sole benefit of the advertiser and shall not include promotional advertising intended for the benefit of the advertiser as well as the promotion of the sale of lottery tickets.

B. The nature of the advertising authorized in this Section and the procedures for its acceptance as well as the implementation of this Section shall be provided by rules adopted by the board of directors. The board shall retain, in its complete discretion, the authority to accept or reject any bid. Advertisements for tobacco and alcohol products shall not be accepted.

C. Implementation of this Section shall be in the manner provided in the procurement rules and regulations adopted by the board of directors pursuant to the authority granted by R.S. 47:9007 and 9028, and approved by the Legislative Oversight Committee as provided in R.S. 47:9019.

Acts 1993, No. 885, §1.



RS 47:9015 - Personnel program for employees; conflict of interest provisions; employment of specified persons by corporation prohibited

§9015. Personnel program for employees; conflict of interest provisions; employment of specified persons by corporation prohibited

A. The corporation shall establish and maintain a personnel program including rules and regulations for its employees. The corporation may procure benefit programs or group insurance plans and shall provide or arrange for a retirement plan. Employees of the corporation shall serve at the pleasure of the president who shall determine their compensation and benefits. The employees shall be subject to suspension, dismissal, reduction in pay, demotion, transfer, or other personnel action at the discretion of the president and shall not be subject to civil service provisions. The compensation of officers at the division head level and above shall be determined by the board.

B. No officer or employee of the corporation or any spouse, sibling, ascendant, or descendant thereof shall have a financial interest in any vendor doing business or proposing to do business with the corporation.

C. No officer or employee of the corporation with decision-making authority shall participate in any decision involving a retailer with whom the officer or employee has a financial interest.

D. No officer or employee of the corporation who leaves the employ of the corporation may represent any vendor or lottery retailer before the corporation for a period of two years following termination of employment with the corporation.

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990.



RS 47:9016 - Employee background investigation

§9016. Employee background investigation

A. A background investigation shall be conducted by the chief security officer of the corporation or his agent or designee on every applicant who has reached the final selection process prior to employment by the corporation, which background investigation shall include testing the applicants for the presence of illegal controlled dangerous substances. Applicants shall be fingerprinted as a condition of employment. In addition, all division chiefs and deputy chiefs, directors of the corporation, and employees of the corporation performing duties primarily related to security matters, and, as required by the board, other employees' positions, prior to employment, shall be subject to a background investigation report conducted by the office of state police.

B. The office of state police shall be reimbursed by the corporation for the cost of investigations conducted pursuant to this Section.

C. No person who has been convicted of a felony, bookmaking or other forms of illegal gambling, or a crime involving moral turpitude shall be employed by the corporation. The board may by regulation provide for a definition of moral turpitude.

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990.



RS 47:9017 - Appeals; judicial review

§9017. Appeals; judicial review

A. Any retailer, vendor, or applicant for a retailer or vendor contract aggrieved by an action of the president of the corporation may appeal that decision to the board within ten days of the decision of the president in accordance with the regulations of the board.

B. All appeals before the board shall be decided within five days after conclusion of the hearing.

C. Any person aggrieved by a decision of the board may appeal the decision to the district court of the parish in which the corporation is domiciled within ten days of the date of the decision of the board.

D. The district court shall hear appeals from the board and based upon the record of the board proceedings may reverse the decision of the board only if the appellant proves the decision to be:

(1) Clearly erroneous;

(2) Arbitrary and capricious;

(3) Procured by fraud;

(4) A result of substantial misconduct by the board, or a member thereof; or

(5) Contrary to the federal or state constitution or the provision of this Subtitle.

E. The district court may remand an appeal to the board to conduct further hearings necessary to adjudicate the appeal.

F. Any person who appeals the award of a major lottery procurement for the supply of a lottery ticket or an on-line lottery system shall be liable for all costs of appeal and defense in the event the appeal is denied or the contract award upheld. Costs of appeal and defense shall specifically include but not be limited to court costs, bond, legal fees, and loss of income to the corporation resulting from institution of the appeal if, upon the motion of the corporation, the court finds the appeal to have been frivolous.

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990; Acts 1993, No. 198, §1, eff. June 1, 1993.



RS 47:9018 - Bond; letters of credit or other surety

§9018. Bond; letters of credit or other surety

Whenever a bond is required for the protection of the corporation, letters of credit or other surety approved by the corporation may be utilized in lieu of a bond. All bonds or letters of credit shall be reviewed at least annually as to their solvency and sufficiency.

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990.



RS 47:9019 - Legislative oversight of corporation rules and regulations

§9019. Legislative oversight of corporation rules and regulations

Legislative oversight of corporation rules and regulations shall be in accordance with the provisions of R.S. 49:968.

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990; Acts 1995, No. 1022, §1, eff. June 29, 1995.



RS 47:9020 - Bulk sale and purchase of on-line lotto lottery tickets; syndicates; investment

§9020. Bulk sale and purchase of on-line lotto lottery tickets; syndicates; investment

The board shall promulgate administrative rules that define and prohibit the bulk sale of on-line lotto lottery tickets by a retailer and the bulk purchase of such tickets by an investment syndicate, investment group, or individual for investment purposes.

Acts 1992, No. 953, §1; Acts 1993, No. 749, §1.



RS 47:9021 - Toll-free telephone number to assist compulsive gamblers; printing on tickets; signs at retail outlets

§9021. Toll-free telephone number to assist compulsive gamblers; printing on tickets; signs at retail outlets

The corporation shall require as a part of any contract for the production or printing of lottery tickets that each ticket include the toll-free telephone number made available by the office of behavioral health of the Louisiana Department of Health to provide information and referral services regarding compulsive or problem gambling. However, the requirements of this Section shall not affect any lottery tickets that are part of the inventory that has been delivered to retail licensees for sale or that have been printed but not yet delivered to retail licensees for sale prior to August 15, 1993.

Acts 1993, No. 200, §4; Acts 1997, No. 172, §3, eff. June 13, 1997; Acts 1999, No. 339, §3; Acts 2009, No. 384, §5, eff. July 1, 2010.



RS 47:9022 - Publication of financial statements

§9022. Publication of financial statements

The corporation shall publish quarterly financial statements in the official journal of the state. Copies of the financial statements shall be forwarded to members of the House of Representatives and Senate within seven days after publication. In addition, the corporation shall quarterly publish expenditure statements including disposition of all funds expended by the corporation for any purpose.

Acts 1993, No. 746, §1.



RS 47:9025 - Prizes taxable; withholdings from prize; verification and payment; exceptions; unclaimed prize money; corporation liability; eligibility to purchase ticket and receive prize

CHAPTER 4. PRIZES

§9025. Prizes taxable; withholdings from prize; verification and payment; exceptions; unclaimed prize money; corporation liability; eligibility to purchase ticket and receive prize

A. Proceeds of any lottery prize of five hundred dollars or more shall be subject to Louisiana state income tax. Any attachments, garnishments, or executions authorized and issued pursuant to law shall also be withheld if timely served upon the process agent of the corporation. This Section shall not apply to a retailer except for the payment of state or local tax.

B. The board shall adopt rules to establish a system of verifying the validity of tickets claimed to win prizes and to effect payment of such prizes, except that:

(1) Except as provided for in R.S. 47:9027, no prize, nor any portion of a prize, nor any right of any person to a prize awarded shall be assignable. Any prize, or portion thereof, remaining unpaid at the death of a prizewinner shall be paid to the estate of the deceased prizewinner or to the trustee of a trust established by the deceased prizewinner as settlor, if a copy of the trust document or instrument has been filed with the corporation, along with a notarized letter of direction from the settlor, and no written notice of revocation has been received by the corporation prior to the settlor's death. Following a settlor's death and prior to any payment to such a trustee, the corporation shall obtain from the trustee and each trust beneficiary a written agreement to indemnify and hold the corporation harmless with respect to any claims that may be asserted against the corporation arising from payment to or through the trust. Notwithstanding any other provisions of this Subtitle, any person, pursuant to an appropriate judicial order, shall be paid the prize to which a winner is entitled.

(2) No ticket shall knowingly be sold to any person under the age of twenty-one, but this Section does not prohibit the purchase of a ticket by a person twenty-one years of age or older for the purpose of making a gift to any person of any age. If the donee of a winning ticket is under the age of twenty-one years, the corporation shall direct payment to a member of the person's family who is twenty-one years of age or older, or to the legal representative of the person on behalf of such person. The person named as custodian shall have the same powers and duties as prescribed for a custodian pursuant to the uniform Transfers to Minors Act.

(3) No prize shall be paid arising from claimed tickets that are stolen, counterfeit, altered, fraudulent, unissued, produced or issued in error, unreadable, not received, unclaimed or not recorded by the corporation within applicable deadlines, lacking in captions that conform and agree with the play symbols as appropriate to the lottery game involved, or not in compliance with such additional specific rules and public or confidential validation and security tests of the corporation appropriate to the particular lottery game involved.

(4) No particular prize in any lottery game shall be paid more than once, and in the event of a binding determination that more than one claimant is entitled to a particular prize, the sole remedy of such claimants is the award to each of them an equal share in the prize.

(5) A holder of a winning ticket from a Louisiana lottery game or from a multistate or multisovereign lottery game shall claim a prize within one hundred eighty days after the drawing in which the prize was won. In any Louisiana lottery game or in a multistate or multisovereign lottery game in which the player may determine instantly if he has won or lost, he shall claim a prize within ninety days after the end of the lottery game. If a valid claim is not made for a prize within the applicable period, the prize shall constitute an unclaimed prize for purposes of Paragraph (3) of this Subsection.

(6) A person holding a winning lotto ticket in the amount of six hundred dollars or more from a lotto game must provide his or her name and city or area of residence to the corporation to claim a prize. When the prize claimant is a legal entity other than a natural person, the name and city or area of legal residence of each natural person holding an interest of any kind in the legal entity shall be provided to the corporation. Such information shall be deemed a public record as provided in R.S. 47:9006 and may be used by the corporation for publicity purposes.

C. No prize shall be paid upon a ticket purchased or sold in violation of this Subtitle. Any such prize shall constitute an unclaimed prize for purposes of Paragraph (3) of Subsection B.

D. Any unclaimed prize money shall be added to the pool from which future prizes are to be awarded or used for special prize promotions.

E. The corporation is discharged of all liability upon payment of a prize.

F. No ticket shall be purchased by and no prize shall be paid to any of the following persons: any member of the board of directors, officer, or employee of the corporation or to any spouse, child, brother, sister, or parent residing as a member of the same household in the principal place of abode of any such person.

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990; Acts 1993, No. 741, §1; Acts 1995, No. 1022, §1, eff. June 29, 1995; Acts 1998, 1st Ex. Sess., No. 146, §2; Acts 2007, No. 139, §1.

*AS APPEARS IN ENROLLED BILL. SEE R.S. 9:1785, 2204, AND 2276.



RS 47:9026 - Withholding of lottery prizes; child support arrearages; rules and regulations

§9026. Withholding of lottery prizes; child support arrearages; rules and regulations

No later than January 1, 1992, the board shall promulgate rules and regulations providing for the withholding of lottery prizes of persons who have outstanding child support arrearages as reported to the corporation, beginning at prize levels to be determined by the board. The corporation may require any agency reporting current child support arrearages to the corporation to provide information relating to such arrearages in a manner, format, or record approved by the corporation. The corporation shall not be liable for withholding a lottery prize based upon child support arrearage information provided to it. Additionally, the corporation shall employ the same methods, procedures, and parameters to withhold lottery prizes for persons who have delinquent debt as defined in R.S. 47:1676(B)(4) which has been assigned to the office of debt recovery for collection. The corporation shall not be liable for withholding a lottery prize based upon delinquent debt information provided to it by the office of debt recovery.

Acts 1991, No. 690, §1; Acts 2014, No. 816, §1.



RS 47:9027 - Assignment of deferred lottery annuity prizes

§9027. Assignment of deferred lottery annuity prizes

A. Under an appropriate judicial order, any prize, or any portion of a prize, or any right of any person to a prize awarded, payable by the corporation in deferred annuity payments, may be paid to any person other than the winner.

B. The right of a person to a prize payable by the corporation in deferred annuity payments may be voluntarily assigned as a whole or in part, if the assignment is made to a person designated in accordance with an order of the Nineteenth Judicial District Court of East Baton Rouge Parish. Any such order shall be deemed an appropriate judicial order.

C. On the filing by the assignor or the assignee in the Nineteenth Judicial District Court of East Baton Rouge Parish of a petition seeking approval of a voluntary assignment, the court shall issue an order approving a voluntary assignment and directing the corporation to make prize payments as a whole or in part to the assignee if the court finds all of the following:

(1) The assignment is in writing, is executed by the assignor, and is by its terms subject to the laws of this state.

(2) The assignor provides a sworn affidavit attesting that the assignor is of sound mind, is in full command of the assignor's faculties, and is not acting under duress.

(3) The assignor has been advised about the assignment by an independent attorney who is not related to and not compensated by the assignee or an affiliate of the assignee.

(4) The assignor understands that the assignor will not receive the prize payments or parts of payments during the years assigned.

(5) The assignor understands and agrees, with regard to the assigned payments, that the corporation, board of directors, and officials and employees of the corporation shall have no further liability or responsibility for making the assigned payments.

(6) The assignee provides the assignor with a one-page disclosure statement that sets forth in bold type not less than fourteen points in size the payments being assigned by amount and payment date, the purchase price, the rate of discount to present value, assuming daily compounding and funding on the contract date, and any origination or closing fee that will be charged to the assignor.

(7) The contract of assignment expressly states that the assignor has three business days after signing the contract to cancel the assignment.

(8) The assignor and assignee do not seek assignment for purposes of evading creditors, judgments, or obligations of child support.

(9) The assignor and assignee have certified that neither of them has a child support obligation or, if either does have a child support obligation, that no arrearage is due, and that neither the assignor nor the assignee is obligated to repay any public assistance benefits or overpayment of child support.

(10) The petition required by this Subsection, shall be accompanied by a certification from a representative of the Department of Children and Family Services, office of children and family services, stating any of the following:

(a) That the assignor or assignee does not currently have a child support arrearage, or the assignor or assignee does not owe an obligation to repay any public assistance benefits or an overpayment of child support benefits to the Department of Children and Family Services.

(b) That the assignor or assignee does currently have a child support obligation and that no arrearage is due to the Department of Children and Family Services.

(c) That the assignor or assignee does currently have a child support arrearage, or the assignor or assignee does owe an obligation to repay any public assistance benefits or an overpayment of child support benefits to the Department of Children and Family Services. The certification from the Department of Children and Family Services, office of children and family services, shall be provided to the assignor and the assignee promptly upon the request of the assignor or the assignee, and in no event more than ten business days after said request is received by the Department of Children and Family Services, office of children and family services.

D. Written notice of the petition and proposed assignment and any court hearing concerning the petition and proposed assignment shall be served on the corporation, which shall be made a party thereto.

E.(1) The corporation, not later than ten days after receiving a certified copy of a court order approving a voluntary assignment, shall send the assignor and the assignee written confirmation of both of the following:

(a) The court-approved assignment.

(b) The intent of the corporation to rely on the assignment in making payments to the assignee named in the order free from any attachments, garnishments, or executions.

(2) The corporation shall thereafter make payments in accordance with the assignment.

F.(1) Neither the state nor the corporation, its board of directors, nor any of its officials or employees shall be liable in any manner for any assigned payments made by the corporation pursuant to this Section.

(2) The assignor and assignee shall hold harmless and indemnify the state, the corporation, its board of directors, and its employees and agents from all claims, suits, actions, complaints, or liabilities related to the assignment.

G. The corporation may establish a reasonable fee to defray administrative expenses associated with assignments made under this Section, including a processing fee imposed by a private annuity provider. The amount of the fee shall reflect the direct and indirect costs of processing assignments.

H. The assignee shall notify the corporation of its business location and mailing address for payment purposes and of any change in location or address during the entire course of the assignment.

I. A court order or a combination of court orders issued pursuant to this Section may not require the corporation to divide a single prize payment among more than three different persons.

J. If the Internal Revenue Service or a court of competent jurisdiction issues a determination letter, revenue ruling, or other public document declaring that the voluntary assignment of prizes will affect the federal income taxation treatment of lottery prizewinners who do not assign their prizes, the following shall occur:

(1) Within fifteen days after the corporation receives the letter, ruling, or other document, the president of the corporation shall file a copy of it with the attorney general; and

(2) A court shall not issue an order authorizing a voluntary assignment under this Section.

K. This Section shall prevail over any inconsistent provision in R.S. 10:9-101 through 406 of the Louisiana Commercial Laws.

Acts 2007, No. 139, §1.



RS 47:9028 - Contracts; regulations of procurement; bidding and negotiation processes

§9028. Contracts; regulations of procurement; bidding and negotiation processes

A. The corporation shall enter into its contracts for major procurements after competitive negotiation, bidding, or other procedure authorized pursuant to Louisiana Procurement Code, or the corporation may adopt special rules and regulations pursuant to the provisions of this Subtitle providing for special procedures whereby the Louisiana Lottery Corporation may make any class of procurement including the authority to negotiate a reduced price. Such procedures shall be designed to allow the selection of proposals that provide the greatest long-term benefit to the state, the greatest integrity for the corporation, and the best service and products for the public.

B. In its bidding and negotiation processes, the corporation may do its own bidding and procurement or may utilize the services of the division of administration central purchasing agency or other state agency or division. The president of the corporation may with approval of the board declare an emergency for purchasing purposes.

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990.



RS 47:9029 - Deposit of revenues; expenditures and investments authorized; transfer of revenues to state treasury; dedication and use of proceeds; corporation operating account; audit of corporation books and records; audits

§9029. Deposit of revenues; expenditures and investments authorized; transfer of revenues to state treasury; dedication and use of proceeds; corporation operating account; audit of corporation books and records; audits

A.(1) All money received by the corporation from the sale of lottery tickets and all other sources shall be deposited into a corporate operating account. Such account shall be established in a fiscal agent or depository as defined in R.S. 49:319 and collateralized in the manner provided by R.S. 49:321 and 49:322. The corporation may use all money in the corporate operating account for the purposes of paying prizes and the necessary expenses of the corporation and dividends to the state. The corporation shall estimate and allocate the amount to be paid by the corporation to prize winners.

(2)(a) The investment of monies in the corporate operating account, other than the amount specifically required for the purchase of securities for payment of deferred prizes shall be invested in a manner prescribed by R.S. 49:327(B)(1)(a), (b), (c) and (d). Such securities purchased as investments by the corporation shall be issued in the name of the corporation and shall be safekept at a custodian financial institution or Federal Reserve Bank domiciled in the state of Louisiana.

(b) The investment of monies in the corporate operating account, other than the amount specifically required for the purchase of securities for deferred prize payments to winners shall be invested only in securities in a manner prescribed by R.S. 49:327(B)(1)(a), (b), (c), and (d). Such securities purchased as investments by the corporation shall be issued in the name of the corporation and shall be safekept at a custodian financial institution domiciled in the state of Louisiana or a Federal Reserve Bank.

(c) These instruments may be in varying maturities and may be in book-entry form.

(d) For the purpose of payment of deferred prizes to winners, the corporation may only purchase those securities that are direct obligations of the United States Treasury in a manner prescribed by R.S. 49:327(B)(1)(a).

(e) For the purpose of deferred prize payments to winners, the corporation shall purchase or invest in only those securities that are direct obligations of the United States Treasury.

(3) Within twenty days following the close of each calendar month, the corporation shall transfer to the Lottery Proceeds Fund in the state treasury the amount of net revenues which the corporation determines are surplus to its needs. Net revenues or proceeds shall be determined by deducting from gross revenues the payment costs incurred or estimated to be incurred in the operation and administration of the lottery. This shall include the expenses of the corporation and the costs resulting from any contract or contracts entered into for promotional, advertising, or operational services or for the purchase or lease of lottery equipment and materials, fixed capital outlays, and the payment of prizes to the holders of winning tickets. After the first year of operation the corporation shall transfer each year not less than thirty-five percent of gross revenues to the state treasury.

B.(1) A Louisiana Lottery Proceeds Fund is hereby established in the state treasury. Net lottery proceeds shall be credited to this fund as provided in Subsection A of this Section. Monies credited to the Louisiana Lottery Proceeds Fund shall be invested by the state in accordance with state investment practices and all earnings from such investments shall accrue to this account. Except as provided in Paragraph (2) of this Subsection, no monies shall be allotted or expended from this account unless pursuant to an appropriation by the legislature in accordance with law.

(2) The state treasurer is authorized and directed to transfer annually an amount equaling five hundred thousand dollars from the Lottery Proceeds Fund to the Compulsive and Problem Gaming Fund established by R.S. 28:842.

C. The legislative auditor shall be responsible for an annual financial audit of the books and records of the corporation. The corporation shall reimburse the legislative auditor for the reasonable costs of any audits performed by him. The audit shall be completed within ninety days after the close of the corporation's fiscal year. The legislative auditor may contract with an independent, certified public accountant who meets the qualifications existing to do business within the state of Louisiana to perform the audit. The legislative auditor may, at any time, conduct such additional audits including performance audits, of the corporation as he deems necessary or desirable. Contracts may be entered into for audit services for a period not to exceed five years and the same firm shall not receive two consecutive audit contracts. All such audit reports shall be filed with the governor, the president of the Senate, and the speaker of the House of Representatives. The corporation shall cooperate with the auditor or his representatives by giving them access to the facilities and records of the corporation for the purpose of efficient compliance with their respective responsibilities. With respect to any reimbursement that the corporation is required to pay to any agency, the corporation shall enter into an agreement with such agency under which the corporation shall pay to such agency an amount reasonably anticipated to cover such reimbursable expenses or an advance of such expenses being incurred.

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990; Acts 1992, No. 934, §1; Acts 1992, No. 959, §1; Acts 1995, No. 811, §1; Acts 1995, No. 1215, §4, eff. July 1, 1995; Acts 1997, No. 585, §2, eff. July 1, 1998; Acts 2008, No. 694, §1.



RS 47:9030 - Acceptance and expenditure of monies by corporation; corporation to be self-sustaining and self-funded

§9030. Acceptance and expenditure of monies by corporation; corporation to be self-sustaining and self-funded

A. The corporation may accept and expend, in accordance with the provisions of this Subtitle, such monies as may be appropriated by the legislature or such monies as may be received from any source, including income from the corporation's operations, for effectuating its corporate purposes including the payment of the initial expenses of administration and operation of the corporation and the lottery.

B. After the repayment of any appropriated funds provided to the corporation by the state, the corporation shall be self sustaining and self-funded. Monies in the state general fund shall not be used or obligated to pay the expenses of the corporation or prizes of the lottery, and no claim for the payment of an expense of the lottery or prizes of the lottery may be made against any monies other than monies credited to the corporate operating account.

C. Federally insured financial institutions may be utilized by the corporation to distribute lottery tickets to retailers.

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990.



RS 47:9050 - RETAILERS

CHAPTER 5. RETAILERS

§9050. Lottery retailers; selection; fees; suspension, revocation, or termination of contract; purchase or lease of on-line equipment; contracts not transferable or assignable; payment of prize; sales tax exemption

A. The legislature hereby recognizes that to conduct a successful lottery, the corporation must develop and maintain a statewide network of lottery retailers that will serve the public convenience and promote the sale of tickets, while insuring the integrity of the lottery operations, games, and activities.

B. To govern the selection of lottery retailers, the board shall, by administrative regulation, develop a list of objective criteria upon which the selection of lottery retailers shall be based. Separate criteria shall be developed to govern the selection of retailers of instant tickets and on-line retailers. In developing these criteria, the board shall consider such factors as the applicant's financial responsibility, security of the applicant's place of business or activity, integrity, and reputation; however, the board shall not consider political affiliation, activities, or monetary contributions to political organizations or candidates for any public office. The criteria shall include but not be limited to the following:

(1) The applicant shall be current in payment of all taxes, interest, and penalties owed to any taxing political subdivision where the lottery retailer will sell lottery tickets.

(2) The applicant shall be current in filing all applicable tax returns and in payment of all taxes, interest, and penalties owed to the state of Louisiana, excluding items under formal appeal pursuant to applicable statutes, before a license is issued and before each renewal.

(3) No person, partnership, unincorporated association, corporation, or other business entity shall be selected as a lottery retailer for the sale of instant tickets or on-line games who:

(a) Has been convicted of a criminal offense related to the security or integrity of the lottery in this or any other jurisdiction.

(b) Has been convicted of any illegal gambling activity, false statements, false swearing, or perjury in this or any other jurisdiction, or convicted of any crime punishable by more than one year imprisonment or a fine of more than one thousand dollars, or both.

(c) Has been found to have violated the provisions of this Subtitle or any administrative regulation adopted hereunder, unless either ten years have passed since the violation, or the president and the board find the violation both minor and unintentional in nature.

(d) Is a vendor or an employee or agent of any vendor doing business with the corporation.

(e) Resides in the same household as an officer of the corporation.

(f) Has made a statement of material fact to the corporation, knowing such statement to be false.

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990; Acts 2001, No. 716, §1, eff. July 1, 2001.



RS 47:9051 - Selection of on-line retailer; qualification and disqualification

§9051. Selection of on-line retailer; qualification and disqualification

A. In addition to the provisions of R.S. 47:9050, no person, partnership, unincorporated association, corporation, or other business entity shall be selected as an on-line lottery retailer who:

(1) Has been denied a license to sell instant tickets on the basis of objective criteria established by the board, or any provision of this Subtitle.

(2) Has failed to sell sufficient instant tickets to indicate that the location of an on-line game at his outlet would be of economic benefit to him or the lottery corporation.

B. The applicant shall not be engaged exclusively in the sale of lottery tickets. However, this Subsection does not preclude the corporation from contracting for the sale of lottery tickets with nonprofit, charitable organizations or units of local government in accordance with the provisions of this Subtitle.

C. Persons applying to become lottery retailers shall be charged a uniform application fee for each lottery outlet. Retailers chosen to participate in on-line games shall be charged a uniform annual fee for each on-line outlet.

D. Any lottery retailer contract executed pursuant to this Section may, for good cause, be suspended, revoked, or terminated by the president if the retailer is found to have violated any provision of this Subtitle or objective criteria established by the board. Review of such activities shall be in accordance with the procedures outlined in this Subtitle. All lottery retailer contracts shall be renewable annually after issuance unless sooner cancelled or terminated.

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990.



RS 47:9052 - Retail vendor certificates

§9052. Retail vendor certificates

A. After one year of operation, any retailer who purchased or leased on-line equipment pursuant to this Subtitle and whose sales are equal to or greater than the statewide average of sales of on-line retailers may be reimbursed the cost of the purchase or lease by the corporation as authorized by rule and regulation of the board. The board may purchase the terminals of other retailers who purchased their equipment if the board determines that such purchase is in the best interest of the lottery.

B. No lottery retailer contract awarded pursuant to this Subtitle shall be transferable or assignable. No lottery retailer shall contract with any person for lottery goods or services except with the approval of the board.

C. Each lottery retailer shall be issued a lottery retailer certificate which shall be conspicuously displayed at the place where the lottery retailer is authorized to sell lottery tickets. Lottery tickets shall only be sold by the retailer at the location stated on the lottery retailer certificate.

D. A member of the legislature who meets the same requirements as any other applicant to be a retailer may be granted a retail contract to sell lottery tickets or participate in any other lottery game operations.

E. For the convenience of the public, all retailers may pay winners up to six hundred dollars after performing validation procedures appropriate to the lottery game involved. Lottery tickets shall be exempt from the state and local sales and use tax.

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990.



RS 47:9053 - Letter of credit or bond of retailer; content of contracts; powers of president

§9053. Letter of credit or bond of retailer; content of contracts; powers of president

The corporation shall require each retailer to post a letter of credit or a bond with the corporation using a surety acceptable to the corporation in an amount not to exceed twice the average lottery ticket sales of the retailer for the period within which the retailer is required to remit lottery funds to the corporation. For the first ninety days of sales of a new retailer, the amount of the bond shall not exceed twice the average estimated lottery ticket sales for the period within which the retailer is required to remit lottery funds to the corporation. This Section does not apply to lottery tickets which are prepaid by the retailers. The corporation may facilitate the purchase of letters of credit by establishing retailer pools for the purchase of bonds and letters of credit for retailers.

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990.



RS 47:9054 - Content of retailer contracts; contract cancellation by president

§9054. Content of retailer contracts; contract cancellation by president

A. Any contract executed by the corporation pursuant to this Subtitle shall specify the reasons for which any contract may be cancelled, suspended, revoked, or terminated by the corporation, which reasons shall include but not be limited to:

(1) Commission of a violation of this Subtitle or administrative regulations adopted pursuant thereto.

(2) Failure to accurately account for lottery tickets, revenues, or prizes as required by the corporation.

(3) Commission of any fraud, deceit, or misrepresentation.

(4) Insufficient sale of tickets.

(5) Conduct prejudicial to public confidence in the lottery.

(6) The vendor filing for or being placed in bankruptcy or receivership.

(7) Any material change in any matter considered by the corporation in executing the contract with the retailer.

(8) Failure to meet any of the objective criteria established by the board pursuant to this Subtitle.

B. If, in the discretion of the president, cancellation, denial, revocation, suspension, or rejection of renewal of a lottery retailer contract is in the best interests of the lottery, the public welfare, or the state of Louisiana, the president may cancel, suspend, revoke, or terminate, after notice and a hearing, any contract issued pursuant to this Subtitle. Such contract may, however, be temporarily suspended by the president without prior notice, pending any prosecution, hearing, or investigation, whether by a third party or by the president. A contract may be suspended, revoked, or terminated by the president for any one or more of the reasons enumerated in this Section.

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990.



RS 47:9055 - Proceeds from ticket sales; retailers' deposit of lottery proceeds; liability of lottery retailers; commingling of funds prohibited; priority of debt to corporation

§9055. Proceeds from ticket sales; retailers' deposit of lottery proceeds; liability of lottery retailers; commingling of funds prohibited; priority of debt to corporation

A.(1) All proceeds from the sale of lottery tickets received by a lottery retailer shall constitute a trust fund until paid to the corporation either directly or through the corporation's authorized collection representative. A lottery retailer shall have a fiduciary duty to preserve and account for lottery proceeds and lottery retailers shall be personally liable for all proceeds. Proceeds shall include unsold instant tickets received by a lottery retailer and cash proceeds of sale of any lottery products, net of allowable sales commissions and credit for lottery prizes to winners by lottery retailers. Sales proceeds and unused instant tickets shall be delivered to the corporation or its authorized collection representative upon demand.

(2) The corporation shall, by administrative regulation, require retailers to place all lottery proceeds due the corporation in accounts in institutions insured by the Federal Deposit Insurance Corporation not later than the close of the next banking day after the date of their collection by the retailer until the date they are paid over to the corporation. The corporation may require a retailer to establish a single separate electronic funds transfer account, where available, for the purpose of receiving monies from ticket sales, making payments to the corporation, and receiving payments from the corporation. Unless otherwise authorized in writing by the corporation, each lottery retailer shall establish a separate bank account for lottery proceeds which shall be kept separate and apart from all other funds and assets and shall not be commingled with any other funds or assets.

(3) This Section shall apply to all lottery tickets generated by computer terminal or other electronic devices and any other tickets delivered to lottery retailers.

B. Whenever any person who receives proceeds from the sale of lottery tickets in the capacity of a lottery retailer becomes insolvent, or dies insolvent, the proceeds due the corporation from such person or his estate shall have preference over all debts or demands.

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990.



RS 47:9056 - Computation of retailer's rental payments

§9056. Computation of retailer's rental payments

If a lottery retailer's rental payments for the business premises are contractually computed, in whole or in part, on the basis of a percentage of retail sales, and such computation of retail sales is not explicitly defined to include sales of tickets in a state lottery, the compensation received by the lottery retailer from the lottery shall be considered the amount of the retail sale for purposes of computing the rental payment.

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990.



RS 47:9057 - Ticket price; gift, sale, or business promotion; location of sale

§9057. Ticket price; gift, sale, or business promotion; location of sale

A. No person shall sell a ticket at a price other than established by the corporation, unless authorized in writing by the president. No person other than a duly certified lottery retailer shall sell lottery tickets, but this shall not be construed to prevent a person who may lawfully purchase tickets from making a gift of lottery tickets to another. Nothing in this Subtitle shall be construed to prohibit the corporation from designating certain of its agents and employees to sell lottery tickets directly to the public.

B. Lottery tickets may be given by merchants as a means of promoting goods or services to customers or prospective customers subject to approval by the corporation.

C. No lottery retailer shall sell a ticket except from the locations listed in his contract.

D. No lottery tickets shall be sold at state of Louisiana safety rest areas.*

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990.

*DEFINED IN R.S. 48:461.1(g).



RS 47:9058 - Toll-free telephone assistance for compulsive gamblers; posting of signs on premises

§9058. Toll-free telephone assistance for compulsive gamblers; posting of signs on premises

The corporation shall require the posting of one or more signs on licensed premises at each point of entry into areas where lottery tickets are sold to inform patrons of a toll-free telephone number available to provide information and referral services regarding compulsive or problem gambling. Failure by the owner of the licensed premises to post and maintain such a sign or signs shall be cause for the imposition of a fine not to exceed one thousand dollars per day.

Acts 1997, No. 1192, §5.



RS 47:9060 - VENDORS

CHAPTER 6. VENDORS

§9060. Purchase, lease, or lease-purchase of goods or services; investigation of prospective vendors; disclosure requirements; prohibited contracts, exceptions; vendor's performance bond, letter of credit or deposit of security; liquidated damages; laws governing contracts

A. The corporation may purchase, lease, or lease-purchase such goods or services as are necessary for effectuating the purposes of this Subtitle. Major procurements which are leases, purchases, and lease-purchases shall be reported to the Joint Legislative Committee on the Budget as required by this Subtitle. The corporation shall not contract with any person or entity for the total operation and administration of the state lottery, but it may make procurements which integrate functions such as lottery game design, lottery ticket distribution to retailers, supply of goods and services, and advertising. In all procurement decisions, the corporation shall take into account the particularly sensitive nature of the state lottery and shall act to promote and ensure security, honesty, fairness, and integrity in the operation and administration of the lottery and the objectives of raising net proceeds for the benefit of the public.

B. The corporation shall investigate the financial responsibility, security, and integrity of any lottery system vendor who submits a bid, proposal, or offer as part of a major procurement. At the time of submitting such bid, proposal, or offer to the corporation, the corporation may require the following items:

(1) A disclosure of the vendor's name and address and, as applicable, the name and address of the following:

(a) If the vendor is a corporation, the officers, directors, and each stockholder in such corporation; however, in the case of owners of equity securities of a publicly traded corporation, only the names and addresses of those known to the corporation to own beneficially five percent or more of such securities need be disclosed.

(b) If the vendor is a trust, the trustee and all persons entitled to receive income or benefit from the trust.

(c) If the vendor is an association, the members, officers, and directors.

(d) If the vendor is a partnership or joint venture, all of the general partners, limited partners, or joint venturers.

(2) A disclosure of all the states and jurisdictions in which the vendor does business, and the nature of the business for each such state or jurisdiction.

(3) A disclosure of all the states and jurisdictions in which the vendor has contracts to supply gaming goods or services, including but not limited to lottery goods and services, and the nature of the goods or services involved for each such state or jurisdiction.

(4) A disclosure of all the states and jurisdictions in which the vendor has applied for, has sought renewal of, has received, has been denied, has pending, or has had revoked a gaming license of any kind, or had fines or penalties assessed their license, contract, or operation, and the disposition of such in each such state or jurisdiction. If any lottery or gaming license or contract has been revoked or has not been renewed or any lottery or gaming license or application has been either denied or is pending and has remained pending for more than six months, all of the facts and circumstances underlying the failure to receive such a license shall be disclosed.

(5) A disclosure of the details of any finding of plea, conviction, or adjudication for guilt, in a state or federal court, of the vendor for any felony or any other criminal offense other than a traffic violation.

(6) A disclosure of the details of any bankruptcy, insolvency, reorganization, corporate or individual purchase or takeover of another corporation, including bonded indebtedness, or any pending litigation of the vendor.

(7) Such additional disclosures and information as the corporation may determine to be appropriate for the procurement involved. If the vendor subcontracts any substantial portion of the work to be performed under the contract to a subcontractor, the vendor shall disclose all of the information required by this Subsection for the subcontractor as if the subcontractor were itself a vendor.

C. The corporation shall not enter into a contract for a procurement with any lottery system vendor who has not complied with the disclosure requirements described in Subsection B of this Section, and any contract with such a vendor is unenforceable. Any contract with a vendor who does not comply with such requirements for periodically updating such disclosures during the tenure of contract as may be specified in such contract shall be terminated by the corporation. The provision of this Section shall be construed broadly and liberally to achieve the ends of full disclosure of all information necessary to allow for a full and complete evaluation by the corporation of the competence, integrity, background, and character of vendors for major procurements.

D.(1) A contract shall not be entered into with any vendor who has been found guilty of a felony related to the security or integrity of the lottery in this or any other jurisdiction.

(2) A contract shall not be entered into with any vendor who has not first obtained a signed tax clearance from the secretary of the Department of Revenue indicating that the vendor is current in filing all applicable tax returns and in payment of all taxes, interest and penalties owed to the state of Louisiana, excluding items under formal appeal pursuant to applicable statutes.

E. Each vendor shall, at the execution of the contract with the corporation, post a performance bond or letter of credit from a bank acceptable to the corporation, in an amount established by the corporation. In lieu of the bond, a vendor may, to assure the faithful performance of its obligations, deposit and maintain with the corporation securities that are interest bearing or accruing and that are rated in one of the three highest classifications by an established nationally recognized investment rating service. Securities eligible under this Subsection are limited to:

(1) Certificates of deposit issued by solvent banks or savings associations approved by the corporation and which are organized and existing under the laws of this state or under the laws of the United States.

(2) United States bonds, notes, and bills for which the full faith and credit of the government of the United States is pledged for the payment of principal and interest.

(3) Corporate bonds approved by the corporation. The corporation which issued the bonds shall not be an affiliate or subsidiary of the depositor. Such securities shall be held in trust.

F. Every contract entered into by the corporation pursuant to this Section shall contain a provision for payment of liquidated damages to the corporation for any breach of contract by the vendor.

G. Each vendor shall be qualified to do business in this state and shall file appropriate tax returns as provided by the laws of this state. All contracts under this Section shall be governed by the laws of this state.

H. No member of the legislature individually, nor any corporation, partnership, or other legal entity in which he has an ownership interest of ten percent or more shall be a vendor.

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990; Acts 1993, No. 674, §1; Acts 2001, No. 716, §1, eff. July 1, 2001.



RS 47:9065 - CRIMINAL BACKGROUND INVESTIGATIONS

CHAPTER 7. CRIMINAL BACKGROUND INVESTIGATIONS

§9065. Criminal background investigations; duties of corporation or its security division

A. The Louisiana Department of Public Safety and Corrections, office of state police, shall perform full criminal background investigations on all potential vendors and potential employees of the corporation at the level of division director and above, and at any level within the division of security, and, as required by the board, on any other employee of the corporation. The corporation shall reimburse the office of state police for the actual costs of such investigations.

B. The corporation or its division of security shall:

(1) Conduct criminal background investigations and credit investigations on all potential retailers and investigate all potential employees of the corporation not referred to in Subsection A of this Section or not investigated by the office of state police.

(2) Supervise ticket validation and lottery drawings.

(3) Inspect at times determined solely by the division the facilities of any vendor in order to determine the integrity of the vendor's product and in order to determine whether the vendor is in compliance with its contract.

(4) Report any suspected violations of this Subtitle to the appropriate district attorney, or the attorney general and law enforcement agencies.

(5) Upon request, provide assistance to any district attorney, the attorney general, or law enforcement agency investigating a violation of this Subtitle.

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990.



RS 47:9070 - LOTTERY CRIMES, PENALTIES, AND

CHAPTER 8. LOTTERY CRIMES, PENALTIES, AND

PROHIBITED ACTS

§9070. Sale to minors

A.(1) No lottery retailer and no agent, associate, employee, representative, or servant of any such person shall sell a lottery ticket to any person under the age of twenty-one years, unless the person submits any one of the following forms of identification which establish the age of the person as twenty-one years or older:

(a) A valid, current, Louisiana driver's license which contains a photograph of the person presenting the driver's license.

(b) A valid, current, driver's license of another state which contains a photograph of the person and birth date of the person submitting the driver's license.

(c) A valid, current, special identification card issued by the state of Louisiana pursuant to R.S. 40:1321 containing a photograph of the person submitting the identification card.

(d) A valid, current, passport or visa issued by the federal government or another country or nation that contains a permanently attached photograph of the person and the date of birth of the person submitting the passport or visa.

(e) A valid, current, military or federal identification card issued by the federal government containing a photograph of the person and date of birth of the person submitting the identification card.

(2) Each form of identification listed in Paragraph (1) must on its face establish the age of the person as twenty-one years of age or older, and there must be no reason to doubt the authenticity or correctness of the identification. No form of identification mentioned in Paragraph (1) shall be accepted as proof of age if it is expired, defaced, mutilated, or altered. If the driver's license, state identification card, or lawful identification submitted is a duplicate, the person shall submit additional identification which contains the name, date of birth, and photograph of the person.

(3) An educational institution identification card, check-cashing identification card, or employee identification card shall not be considered as lawful identification for the purposes of this Subsection.

B. Any person who knowingly sells a lottery ticket to a person under twenty-one years of age shall be fined not less than one hundred dollars nor more than five hundred dollars for the first offense and, for each subsequent offense, not less than two hundred dollars or more than one thousand dollars.

C.(1) It is unlawful for any person under twenty-one years of age to purchase a lottery ticket.

(2) Whoever violates the provisions of this Subsection shall be fined not more than one hundred dollars.

(3) Any person apprehended while violating the provisions of this Subsection shall be issued a citation by the apprehending law enforcement officer, which shall be paid in the same manner as provided for the offenders of local traffic violations.

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990; Acts 1998, 1st Ex. Sess., No. 146, §2; Acts 1999, No. 523, §1.



RS 47:9071 - False or altered lottery tickets

§9071. False or altered lottery tickets

A. Any person, with intent to defraud, who falsely makes, alters, forges, utters, passes, or counterfeits a state lottery ticket shall be punished as provided in Subsection B.

B. Any person who influences or attempts to influence the winning of a prize through the use of coercion, fraud, deception, or tampering with lottery equipment or materials shall be punished by imprisonment at hard labor for not less than five years and not more than twenty years without benefit of probation, parole, or suspension of imposition of sentence.

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990.



RS 47:9072 - Prohibitions; restrictions upon political activities of officers and certain vendors; subsequent employment by vendors

§9072. Prohibitions; restrictions upon political activities of officers and certain vendors; subsequent employment by vendors

A. The corporation, members of the board of directors, officers of the corporation, and any vendor of computer services to the corporation shall not directly or indirectly organize, participate in, contribute to, endorse, campaign for or against, support, or oppose any proposition, a political action committee, elected official, or a candidate for public office, or ask or solicit another person to do any of those acts.

B. No person who receives goods, services, monies, or rights having monetary value in excess of fifty dollars pursuant to any contract with the corporation, and no agent, officer, employee, shareholder, or partner of such person, shall pay money or service, or other thing of value, to or for the benefit of any agent, or officer, or employee of the corporation, or to any person having the authority to appoint or to confirm the appointment of any agent, officer, and employee of the corporation on account of, in consideration for, or to induce the corporation to enter into any contract or make such appointment or selection.

C. No former member of the board or officer of the corporation, or a corporation or other entity owned in whole or in part by a former board member or corporation officer, shall solicit or accept employment or enter into a contract for compensation of any kind with a vendor of the corporation within two years after termination of service with the corporation.

D. The name of any individual who is a board member or an officer or an employee of the corporation shall not appear upon any lottery ticket, lottery game, lottery form, or paper used in playing any lottery game.

E. Violation of any provision of this Section by a member of the board or an officer of the corporation shall constitute cause for removal from office or dismissal from employment.

F. The provisions of Subsections A and E of this Section shall not apply to ex officio members of the board of directors.

G. The state agency responsible for the administration and enforcement of ethics laws for public employees shall administer and enforce the provisions of this Section. The procedures and penalties provided for in the Code of Governmental Ethics shall apply to the administration and enforcement of the provisions of this Section.

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990; Acts 1992, No. 685, §1; Acts 1996, 1st Ex. Sess., No. 64, §7, eff. Jan. 1, 1997.



RS 47:9073 - Skimming of lottery proceeds

§9073. Skimming of lottery proceeds

A. Skimming of lottery proceeds is the intentional excluding, or the taking of any action in an attempt to exclude, any thing or its value from the deposit, counting, collection, or computation of gross revenues or net proceeds from lottery activities.

B. Whoever commits the crime of skimming of lottery proceeds when the amount skimmed or to be skimmed is less than one thousand dollars may be imprisoned, with or without hard labor, for not more than five years, or may be fined not more than five thousand dollars, or both.

C. Whoever commits the crime of skimming of lottery proceeds when the amount skimmed, or to be skimmed, is one thousand dollars or more but less than ten thousand dollars, shall be imprisoned at hard labor for not less than three years nor more than ten years without benefit of probation, parole, or suspension of sentence, and may be fined not more than twenty-five thousand dollars.

D. Whoever commits the crime of skimming lottery proceeds when the amount skimmed, or to be skimmed, is ten thousand dollars or more shall be imprisoned at hard labor for not less than ten years and not more than twenty-five years without benefit of probation, parole, or suspension of sentence, and may be fined not more than fifty thousand dollars.

E. The provisions of Code of Criminal Procedure Article 893 do not apply to persons convicted of violating the provisions of this Section.

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990.



RS 47:9074 - Crime of false statements relating to a lottery

§9074. Crime of false statements relating to a lottery

No person shall knowingly or intentionally make a material false statement in any application for a license or proposal to conduct lottery activities or make a material false entry in any book or record which is compiled or maintained or submitted to the corporation pursuant to the provisions of this Subtitle. Any person who violates the provisions of this Section may be imprisoned at hard labor for not less than five and not more than ten years without benefit of probation, parole, or suspension of imposition of sentence and may be fined an amount not to exceed twenty-five thousand dollars or the dollar amount of the false entry or statement, whichever is greater.

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990.



RS 47:9075 - Illegal lottery devices

§9075. Illegal lottery devices

A. Illegal lottery devices as described in this Section are per se gambling devices and contraband.

B. As used in this Section, the term "illegal lottery device" means:

(1) Forged, counterfeit, or stolen, or improperly issued or illegally possessed lottery tickets.

(2) Any device of any sort whatsoever which utilizes a cathode ray tube or video screen upon which symbols, numbers, cards, figures, facsimiles, or data appear for observation by the player and which is equipped with either:

(a) A cash automatic payout device, or

(b) A capability, design, device, or programming capable of releasing free games, credits, or replays and a capability, design, device, or programming to record the free games, credits, or free plays so released.

(3) Any video device which accepts coins or credits for the purpose of advancing the odds or benefits to the player for successful completion of the object of play, or which may award a cumulative total in excess of fifteen free games or replays.

C. All law enforcement officers of municipal police forces, sheriffs' departments, and the office of state police may confiscate and immediately destroy all illegal lottery devices or other video machines used for illegal gambling that come to their attention.

D. Any video lottery device or equipment in possession of a licensed manufacturer, seller, distributor, transporter, or repairman in this state shall not be subject to confiscation and destruction unless such device or equipment is being used for unlawful gambling activities.

E. Any law enforcement agency which seizes any illegal lottery device in accordance with this Section may, in lieu of the immediate destruction of the device, file a petition in the district court where the device was seized seeking a judicial determination that the seized device is an illegal lottery device. The petition shall require the persons and entities from whom the device was seized and such other persons as the agency believes may have an interest in the device to appear and show cause why the seized device should not be destroyed as an illegal lottery device.

F. The provisions of this Section shall not apply to electronic bingo machines the possession and use of which has been authorized and licensed pursuant to R.S. 33:4861.17 or to any lottery game or equipment authorized pursuant in the Subtitle.

G. Neither the state nor any political subdivision, agency, agent, or enforcement officer thereof shall be liable civilly or criminally for the destruction of any illegal lottery device.

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990.



RS 47:9080 - TRANSPORTATION OF LOTTERY

CHAPTER 9. TRANSPORTATION OF LOTTERY

DEVICES - DECLARATION

§9080. State declaration of exemption from provisions of certain federal statutes

Pursuant to 15 U.S.C. 1171 through 1177, the state of Louisiana, acting by and through its duly elected and qualified members of its legislature, does hereby in this Section, declare that the state of Louisiana or the portions within which lottery operations are authorized are exempt from the provisions of 15 U.S.C. 1171 through 1177 as said provisions pertain to, regulate, restrict, or prohibit the transportation into the state of Louisiana of lottery supplies, equipment, and devices approved or authorized by the provisions of this Subtitle.

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990.



RS 47:9081 - Legal shipments of lottery devices into state

§9081. Legal shipments of lottery devices into state

All shipments of lottery supplies, equipment, and devices into any parish of the state of Louisiana within which lottery operations are authorized shall be deemed legal shipments of such devices for purposes of federal law.

Acts 1990, No. 1045, §1, eff. Nov. 7, 1990.






TITLE 48 - Roads, Bridges and Ferries

RS 48:1 - Terms defined

TITLE 48 ROADS, BRIDGES AND FERRIES

CHAPTER 1. DEPARTMENT OF TRANSPORTATION

AND DEVELOPMENT

PART I. DEFINITIONS

§1. Terms defined

For purposes of this Chapter, the following terms have the meanings ascribed to them by this Section, except where the context clearly indicates otherwise:

(1) "Bicycle facility" means any physical facility provided for the exclusive or semi-exclusive use of bicycles. This includes but is not limited to unmarked shared roadways, marked shared roadways, bicycle lanes, shared use trails, and end of trip facilities.

(2) "Chief engineer" means the chief engineer of the Department of Transportation and Development.

(3) "Construction" means the act, operation, and process of building or fabricating a new facility of the Department of Transportation and Development or any part thereof or of bettering an existing facility.

(4) "Cost accounting" is the method of keeping a joint or related record of the quantity of labor, materials, and other factors, as well as the cost, so that a comparative analysis may be undertaken.

(5) "Department" means the Department of Transportation and Development.

(6) "Extraordinary repairs" means repairs of major character, made necessary by deferred maintenance, unusual action of the elements, or accidents.

(7) "Flight strip" means an elongated area prepared and destined for the landing and take-off of aircraft.

(8) "Freeway" means a highway to which property abutting thereon has no right of access and over which it has no right of light, air, or view.

(9) "Grade separation" means a device which separates two or more intersecting highways or an intersecting highway and railroad so that traffic on each moves on a different level from traffic on the others and passes either over or under traffic on the others.

(10) "Highway" means a public way for vehicular, mounted, and pedestrian traffic, including the entire area dedicated thereto and the bridges, culverts, structures, appurtenances, and features necessary to or associated with its purposes.

(11) "Highway purpose" is any purpose approved by the Legislature of Louisiana to be accomplished by the Department of Transportation and Development upon highways and streets, including relocation of public utility and railroad facilities, and including the purpose of compliance with federal laws, rules, and regulations.

(12) "Limited-access facility" is a highway or street especially designed for through traffic, over, from, or to which owners or occupants of abutting land or other persons have no right or servitude or only a limited right or servitude of access, light, air, or view by reason of the fact that their property abuts thereupon or for any other reason. These highways or streets may be parkways, from which trucks, busses, and other commercial vehicles shall be excluded; or they may be freeways open to use by all customary forms and street and highway traffic.

(13) "Maintenance" is the operation, activity, and continuing process of repairing and preserving an existing highway or any part thereof to keep it at or near its original level or standard of usefulness.

(14) "Project" means a definite undertaking described and established for convenience of administration.

(15) "Public utility" means any business or organization that regularly supplies the public with a commodity or service including electricity, gas, water, telephone, telegraph, radio, television, cable television, drainage, sewerage, and other like services.

(16) "Right of way" means the area dedicated for use as a highway.

(17) "Roadside ditch" means any ditch constructed or maintained by the highway agency having jurisdiction over the highway, contiguous to the shoulder thereof, for the purpose of draining the highway.

(18) "Roadway" means that portion of a highway improved, designed or ordinarily used for vehicular traffic, exclusive of the berm or shoulder.

(19) Repealed by Acts 2011, No. 175, §1, eff. June 24, 2011.

(20) "Secretary" means the secretary of the Department of Transportation and Development.

(21) "Shoulder" means the portion of the highway contiguous with the roadway for accommodation for stopped vehicles, for emergency use and for lateral support of base and surface.

(22) "Sight distance" is the distance at which two objects, approaching from opposite directions on a horizontal or vertical curve, first become visible to each other.

(23) "Standby equipment" is equipment used to rotate with service equipment to permit continuance of operations while service equipment is undergoing repairs.

(24) "Women owned business" means a business that is at least fifty-one percent owned by a woman or women, and they shall also control and operate it. "Control" in this context means exercising the power to make policy decisions. "Operate" in this context means being actively involved in the day-to-day management. In determining whether a business is fifty-one percent owned by a woman or women, the percent ownership of the woman or women shall not be diminished because she is part of a community property regime.

Added by Acts 1976, No. 630. Amended by Acts 1977, No. 291, §1; Acts 1987, No. 642, §1; Acts 1987, No. 933, §1; Acts 2006, No. 11, §5; Acts 2010, No. 618, §3; Acts 2011, No. 175, §1, eff. June 24, 2011.



RS 48:11 - Department of Transportation and Development; creation; composition

PART II. COMPOSITION AND DOMICILE

§11. Department of Transportation and Development; creation; composition

The Department of Transportation and Development is created and is composed of the secretary, undersecretary, deputy secretary and assistant secretaries and such other offices and officers and divisions as may be established under the provisions of R.S. 36:1 through R.S. 36:960.

Amended by Acts 1975, No. 151, §1; Acts 1977, No. 291, §1.



RS 48:12 - Domicile

§12. Domicile

The domicile of the department is in the city of Baton Rouge, parish of East Baton Rouge. Service of citation and other process directed to the department shall be made by handing the citation or other process to the secretary or to the undersecretary.

Amended by Acts 1977, No. 291, §1.



RS 48:13 - Department as body politic and corporate; secretary

§13. Department as body politic and corporate; secretary

The Department of Transportation and Development is hereby declared to be a body politic and corporate by that title. The department shall function under the control, management, supervision and direction of the secretary in the manner and to the extent provided by Title 36 of the Louisiana Revised Statutes of 1950.

Acts 1954, No. 5, §1. Amended by Acts 1977, No. 291, §1.



RS 48:21 - Functions

PART III. GENERAL POWERS, DUTIES AND FUNCTIONS

§21. Functions

A. The functions of the department shall be to study, administer, construct, improve, maintain, repair, and regulate the use of public transportation systems and to perform such other functions with regard to public highways, roads, and other transportation related facilities as may be conferred on the department by applicable law.

B. The department may construct and maintain within the right-of-way of any state highway or section thereof bicycle facilities appropriate to the context of the roadway. If such facilities are not included in new construction projects, the department shall document the reasons for the exclusion.

C. The department may construct, maintain, and improve roads, whether hard-surfaced or otherwise, for state offices and other surrounding facilities of these agencies. Such work shall be at the direction of, and in cooperation with, the Department of Transportation and Development and shall be funded from monies specifically designated for that purpose. However, when work is requested by any state agency to be performed by the Department of Transportation and Development the following conditions shall apply:

(1) The state agency shall provide monies for the construction, maintenance, improvement, and repairing of roads surrounding state offices and other facilities when such work is performed.

(2) Any work performed by the Department of Transportation and Development shall not interfere with any construction work performed for Highway Priority Program projects.

Amended by Acts 1974, No. 577, §1; Acts 1977, No. 291, §1; Acts 1986, No. 115, §1; Acts 1999, No. 362, §1, eff. June 16, 1999; Acts 2010, No. 618, §3; Acts 2010, No. 851, §1.



RS 48:22 - Powers

§22. Powers

The department has all of the rights, powers, and immunities incident to corporations. It may acquire, own, administer, alienate, and otherwise dispose of all kinds of property, movable and immovable, tangible and intangible; contract; adopt, alter, or destroy an official seal; sue and be sued, implead, and be impleaded.



RS 48:22.1 - Complete Streets; findings; requirements; exceptions

§22.1. Complete Streets; findings; requirements; exceptions

A. The legislature finds that development of a comprehensive, integrated, connected transportation network for Louisiana which balances the access, mobility, health, and safety needs of motorists, transit users, bicyclists, and pedestrians of all ages and abilities, including the users of wheelchairs and mobility aids, is integral to the public health, welfare, and quality of life of Louisiana's citizens and visitors. Further, the legislature finds that the development of such a fully integrated transportation system, by planning, designing, funding, constructing, managing, and maintaining a complete and multimodal network, will achieve and sustain mobility and safely accommodate pedestrians, bicyclists, and transit users.

B. The legislature directs the department to adopt and maintain a Complete Streets Policy to facilitate the purposes set forth in Subsection A of this Section. In the development of such policy, the department shall make reasonable efforts to engage interested stakeholders through an advisory group to be known as the Complete Streets Advisory Council. The department shall establish goals to be incorporated into practical projects within the highway priority program and shall track the progress by department district. The department shall submit a written progress report annually in conjunction with the department's submission of the Highway Priority Program to the House and Senate committees on transportation, highways, and public works and to the Complete Streets Advisory Council.

C. The Complete Streets Advisory Council shall consist of a representative appointed by each of the following organizations and may include such other persons or representatives of organizations selected by the council:

(1) The Department of Transportation and Development.

(2) AARP Louisiana.

(3) The Center for Planning Excellence.

(4) The Federal Highway Administration.

(5) Any research center based at a university in Louisiana that is interested in the Complete Streets Policy.

(6) A member appointed by a majority of the metropolitan planning organizations.

(7) Other interested Complete Streets advocacy groups.

D. The department shall adopt performance measures to evaluate the effectiveness of the Complete Streets Policy. These performance measures shall include both process- and outcome-oriented indicators as determined by the department in conjunction with the Complete Streets Advisory Council.

Acts 2014, No. 470, §1, eff. June 4, 2014.



RS 48:23 - Engineering and other help

§23. Engineering and other services

A. In order to properly discharge its functions, the department may employ engineering, drafting, accounting, legal, and other help and labor, subject to any applicable civil service laws and regulations.

B. Notwithstanding any provision of law, or any provision of the department, or any provision of Civil Service to the contrary, the department, at its discretion, may hire persons with disabilities in the position of Bridge Tender I.

Acts 1991, No. 540, §1; Acts 2014, No. 811, §26, eff. June 23, 2014.



RS 48:23.1 - Repealed by Acts 1983, No. 59, 2. See now R.S. 48:111.1.

§23.1. Repealed by Acts 1983, No. 59, §2. See now R.S. 48:111.1.



RS 48:24 - Bridges over navigable waters

§24. Bridges over navigable waters

The department may, by itself or in conjunction with the United States or with other states or any agency thereof, construct bridges over navigable waters in this state.



RS 48:25 - Operation or control of ferries, etc.

§25. Operation or control of ferries, etc.

The department may take over, control, operate, and regulate such ferries, barges, or other means of transportation as it thinks necessary to the public. It may prescribe and collect such ferry charges or transfer charges as it thinks necessary to maintain these services. To that end, it may let franchises or enter into contracts for these services in the name of the state, alone or jointly with the parishes or municipalities of the state, or with other states, or with the political subdivisions of other states.



RS 48:25.1 - Operation or control of ferries; New Orleans ferries; cooperative agreement for ferry service; rates; operating agreement

§25.1. Operation or control of ferries; New Orleans ferries; cooperative agreement for ferry service; rates; operating agreement

A. The department shall take over, own, provide insurance, and contribute from its operating budget not more than four million dollars annually for the continued operation of the Chalmette ferry formerly operated by its Crescent City Connection Division crossing the Mississippi River.

B. The department may enter into a cooperative endeavor agreement for ferry service with a political subdivision of the state to provide for the continued operation of the Chalmette ferry. The cooperative endeavor agreement may include the use of maritime assets and associated maritime properties formerly operated by its Crescent City Connection Division to be managed and operated as a ferry system. The political subdivision shall establish ferry fares and may contract with a public or private ferry service contractor.

C. The political subdivision and its ferry service contractor shall use best practices to operate and manage ferry service and to establish and collect ferry fares. All ferry fares collected shall be used solely to operate and maintain ferry service.

Acts 2012, No. 866, §2, eff. Jan. 1, 2013; Acts 2013, No. 273, §2, eff. July 1, 2013.



RS 48:25.2 - New Orleans Ferry Fund; ferry operations

§25.2. New Orleans Ferry Fund; ferry operations

A. There is hereby created, as a special fund in the state treasury, the New Orleans Ferry Fund, hereinafter referred to as the "fund". Notwithstanding any provision of law to the contrary, beginning July 1, 2013, and each fiscal year thereafter, after compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, and after making the allocation for state highway fund No. 2 for the Greater New Orleans Expressway Commission, the treasurer shall deposit into the fund, an amount equal to the total of all of the funds derived from the collection of registration and license fees and taxes collected by the state pursuant to R.S. 47:462, and as provided in R.S. 47:481, in the parish of Orleans.

B. The monies in the fund shall be subject to an annual appropriation by the legislature and shall be used only as provided in Subsection C of this Section. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited and credited to the fund. All unexpended or unencumbered monies remaining in the fund at the end of the fiscal year shall remain to the credit of the fund.

C. Monies appropriated from the fund shall be used exclusively by the Department of Transportation and Development to fund operations of the Chalmette ferry and to provide ferry service formerly operated by its Crescent City Connection Division. These monies shall be in addition to monies the department shall contribute from its operating budget as provided by law.

D. The provisions of this Section shall terminate on June 30, 2018.

Acts 2013, No. 273, §2, eff. July 1, 2013.



RS 48:26 - Incidental powers

§26. Incidental powers

Except as otherwise expressly provided by this Chapter, the department may perform every act necessary, convenient, or incidental to the exercise of its power and authority, the discharge of its duties, or the performance of its functions.



RS 48:27 - Grant Anticipation Revenue Vehicles

§27. Grant Anticipation Revenue Vehicles

A. Short title. This Section shall be known and cited as the "Grant Anticipation Revenue Vehicle Act".

B. Legislative findings and determinations. (1) The Legislature of Louisiana hereby finds and determines that the rapid growth of the economy of this state has prompted new and ever-increasing uses of public highways, roads, and other transportation infrastructure, and it is critical to the well-being and quality of life of the citizens of this state that the state address, on an accelerated basis, the long-term transportation needs of this state. The Legislature of Louisiana further determines that current transportation funding mechanisms do not provide adequate revenues to keep pace with the increasing demands of the state's transportation system.

(2) By utilizing revenue anticipation bonds for the financing of state transportation projects that may be financed, in whole or in part, with federal transportation funds, a significant amount of up-front revenues can be generated for such transportation projects. This will enable the design and construction of transportation projects on an accelerated basis. Utilizing revenue anticipation bonds to finance federal-aid transportation projects and state transportation projects will result in significant cost savings to the state, since such transportation projects can be completed at present day costs and at an accelerated pace.

(3) The Legislature of Louisiana further finds and declares that the bonds authorized herein constitute revenue bonds as provided in Article VII, Section 6 of the Constitution and the payment of the bonds with the amounts authorized herein is permitted under Article VII, Section 27 of the Constitution as part of the department's program for state highway construction.

(4) It is hereby determined that the issuance of the bonds and the program as herein authorized are in all respects public and governmental purposes for the improvement of the health, safety, welfare, comfort, and security of the people of the state, and that said purposes are public purposes and that the State Bond Commission on behalf of the state of Louisiana will be performing an essential governmental function and meeting a public obligation in the exercise of the powers conferred upon it by this Section.

C. Definitions. Whenever used in this Section, unless a different meaning clearly appears in the context, the following terms shall mean the following:

(1) "Bonds" means bonds, notes, or other evidences of indebtedness.

(2) "Constitution" means the Louisiana Constitution of 1974.

(3) "Department" means the Department of Transportation and Development.

(4) "Federal transportation funds" means funds paid or reimbursed to the department by the United States Department of Transportation including, without limitation, future Federal Highway Administration obligational authority or Federal Highway Administration reimbursement funds and any other monies payable under Title 23 of the United States Code, as amended.

(5) "Qualified federal-aid transportation project" means any project to be constructed, in whole or in part, with monies appropriated out of the Transportation Trust Fund, Article VII, Section 27 of the Constitution of Louisiana, including but not limited to a new bridge across the Mississippi River connecting Louisiana Highway 1 to Louisiana Highway 30.

(6) "State" means the state of Louisiana.

(7) "State Bond Commission" means the State Bond Commission of the state, acting on behalf of the state.

(8) "State matching funds" means fees, rates, rentals, taxes, tolls, charges, grants, or other receipts or income derived by or in connection with a transportation project or undertaking, other than federal transportation funds, that may be used by the department to pay the costs of any qualified federal-aid transportation projects or state transportation projects.

(9) "State transportation project" means any state transportation project other than the projects enumerated in Act No. 16 of the 1989 First Extraordinary Session of the Louisiana Legislature, including but not limited to a new bridge across the Mississippi River connecting Louisiana Highway 1 to Louisiana Highway 30.

D. Power to issue bonds; repayment; principal amount of bonds. (1)(a) The State Bond Commission, or its successor, on behalf of the state, is hereby authorized to issue bonds for the purpose of financing any qualified federal-aid transportation project or state transportation project, including but not limited to a new bridge across the Mississippi River connecting Louisiana Highway 1 to Louisiana Highway 30, secured by a pledge of and payable from any of the following:

(i) State matching funds, if any, that are appropriated on an annual basis for such purpose by the state.

(ii) Federal transportation funds maintained in a separate identifiable fund or account outside of the state treasury as provided in Subparagraph (2)(a) of this Subsection.

(iii) Any proceeds of such bonds and any earnings from the investment of such bond proceeds pledged for such purpose.

(iv) Other revenues, funds, or other security, if any, pledged or appropriated for such purpose under state law.

(b) Notwithstanding any provision of this Section to the contrary, revenue anticipation bonds shall not be issued or projects funded without the prior approval of the Joint Legislative Committee on the Budget.

(c) The bonds authorized herein are hereby declared to constitute revenue bonds as provided in Article VII, Section 6 of the Constitution of Louisiana.

(d) The proceeds of bonds, including any premium received on the sale thereof, shall be used to pay costs of any qualified federal-aid transportation project or state transportation project plus an amount for issuance costs, capitalized interest, reserve funds, and other financing expenses, including, without limitation, any original issue discount and the proceeds of bonds may be used together with any federal, local, or private funds which may be made available for such purpose.

(e) The aggregate amount of principal and interest on all bonds issued pursuant to Subsection D of this Section that are scheduled to be paid during any given fiscal year, determined as of the date of issuance of each series of bonds, shall not exceed ten percent of annual obligational authority to the department of federal transportation funds in accordance with the provisions of Title 23 of the United States Code.

(2)(a) The portion of the principal of and interest on the bonds and the costs associated with the issuance and administration of such bonds that may be paid from federal transportation funds pursuant to federal law and any agreement between the United States Department of Transportation and the department hereinafter referred to in this Paragraph as "the federal share of principal, interest, and costs", shall be paid from federal transportation funds. In accordance with the provisions of Article VII, Section 9(A)(6) of the Constitution, there is hereby established a special fund for the purpose of providing for the securitization of any bonds which may be issued pursuant to the provisions of this Section which shall include requirements for reserves and credit enhancement devices, all as may be provided in any resolution, trust agreement, indenture, or other instrument pursuant to which the bonds were issued. The fund shall be administered by a trustee as designated by the State Bond Commission. The source of monies in the fund shall be the federal transportation funds. Federal transportation funds, up to the amount necessary to pay principal and interest on the bonds, all costs of issuance, any requirement for reserves, or credit enhancement devices shall be set aside in a separate identifiable fund or account outside of the state treasury but maintained by the state treasury and the revenues shall be assigned and pledged to the trustee under the documents pursuant to which the bonds were issued for the benefit of the bondholders. After satisfaction of all requirements of this Section, federal transportation funds received by the state shall be available for any other purposes.

(b) If federal transportation funds are not sufficient to pay the federal share of principal, interest, and costs when due, the state may temporarily pay the federal share of principal, interest, and costs with state matching funds that the state has appropriated for this purpose in accordance herewith.

(c) Notwithstanding the foregoing provisions, any state matching funds paid under Subparagraph (b) of this Paragraph may, if required by the original state appropriation, be reimbursed for the amount of monies in the fund used in accordance with Subparagraph (a) of this Paragraph from federal transportation funds that the state determines are not needed in the future to pay the federal share of principal, interest, and costs.

E. Resolutions; trust agreement, publication; peremption. The State Bond Commission shall authorize the bonds by a resolution or resolutions adopted by the State Bond Commission. However, the State Bond Commission shall not authorize the issuance of bonds pursuant to this Section unless such bonds and the projects to be funded by them have been previously approved by the House Committee on Transportation, Highways and Public Works and the Senate Committee on Transportation, Highways and Public Works. The bonds issued pursuant to this Section may also be secured by a trust agreement by and between the State Bond Commission and one or more corporate trustees or fiscal agents which may be any trust company or bank having the powers of a trust company within or outside the state. The state treasurer may enter into a collection agreement with the trustee to provide for the collection of federal transportation funds. Such resolution or trust agreement may provide that the trustee bank shall hold the proceeds of the bond pending expenditure for projects as approved by the Joint Legislative Committee on the Budget. The State Bond Commission after authorizing the issuance of bonds by resolution shall publish once in the official journal of the state, as provided by law, a notice of intention to issue the bonds, which notice shall include a description of the bonds and the security therefor. Within thirty days after the publication, any person in interest may contest the legality of the resolution, any provision of the bonds to be issued pursuant to it, the provision securing the bonds, and the validity of all other provisions and proceedings relating to the authorization and issuance of the bonds. If no action or proceeding is instituted within the thirty days, no person may contest the validity of the bonds, the provisions of the resolution pursuant to which the bonds were issued, the security of the bonds, or the validity of any other provisions or proceedings relating to their authorization and issuance, and the bonds shall be presumed conclusively to be legal. Thereafter no court shall have authority to inquire into such matters.

F. Financial obligations subject to appropriation. Any bond issued in accordance with this Section shall constitute a contract between the state of Louisiana and the owner or holder thereof. In no event shall any decision by the state not to appropriate state matching funds in any given fiscal year for the payment of such bonds or any costs associated with the issuance and administration for such bonds be construed to constitute an action impairing such contract. Every contract entered into by the State Bond Commission pursuant to the provisions of this Section shall provide that all state matching fund obligations of the state under such contracts are subject to appropriation on an annual basis by the state and that such contracts do not constitute or create debt of the state, within the meaning of any constitutional or statutory provisions whatsoever, and neither the full faith or credit nor the taxing power of the state is pledged to the payment of the principal of, premium, if any, or the interest on the bonds. In addition, bonds issued by the State Bond Commission on behalf of the state pursuant to the provisions of this Section and every contract relating to the issuance of such bonds shall provide that all financial obligations of the state in regard to the portion of the principal of and interest on such bonds and the costs associated with the issuance and administration of such bonds that may be paid from federal transportation funds pursuant to federal law and any agreement between the United States Department of Transportation and the department are subject to continuing federal appropriations of federal transportation funds at a level equal to or greater than the amount needed to pay the federal share of principal, interest, and costs on the bonds.

G. Pledges. Any pledge made by the State Bond Commission pursuant to this Section shall be valid and binding from the time the pledge is made. The revenues, securities, and other monies so pledged and then held or thereafter received by the state or any fiduciary shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the State Bond Commission whether or not such parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the official minutes of the State Bond Commission.

H.(1) Certain details of the bonds. Notwithstanding any provision of law to the contrary, the bonds shall be of such series, bear such date or dates, be serial or term bonds, mature at such time or times no later than thirty years from their date, bear interest at such fixed, variable, or adjustable rate or rates payable on such date or dates, be in such denomination, be in such form, carry such registration and exchangeability provisions, be payable in such medium of payment and at such place or places, be subject to such terms of redemption, and be entitled to such priorities on the amounts pledged to secure the bonds as the resolution or trust agreement authorizing or securing such bonds may provide. The bonds may be additionally secured by municipal bond insurance, bank guarantees, surety bonds, letters of credit, lines of credit, or other devices to enhance the credit quality of the bonds, or any combination thereof, as the State Bond Commission determines.

(2) Sale of bonds. Notwithstanding any provision of law to the contrary, the bonds shall be sold by the State Bond Commission in such manner, upon such terms and at such prices, at public or negotiated sale, as is determined by the State Bond Commission to be in the best interest of the state. If the State Bond Commission determines to sell the bonds at public sale, notice of such sale upon sealed proposals shall be published at least once not less than seven days prior to the date of such sale in a publication carrying municipal bond notices and devoted primarily to financial news or to the subject of state and municipal bonds, of general circulation in the city of New York, New York, and in a newspaper of general circulation published in either the city of New Orleans or the city of Baton Rouge, Louisiana.

(3) Execution of bonds. The bonds shall be executed in the name of the State Bond Commission by the manual or facsimile signatures of the official or officials authorized by the State Bond Commission. If any officer whose manual or facsimile signature appears on any bond ceases to be such officer before the delivery of such bonds, such signature nevertheless shall be valid and sufficient for all purposes as if he had remained in office until such delivery. The resolution or trust agreement may provide for authentication of the bonds by the trustee or fiscal agent thereunder.

(4) Nonliability of officers. The members of the board, the officers, or employees of the State Bond Commission, or any other person executing the bonds of the State Bond Commission shall not be personally liable for the bonds or be subject to any personal liability or accountability by reason of the issuance, sale, and delivery thereof while acting within the scope of their authority.

(5) Purchase of bonds. The State Bond Commission shall have power to purchase its bonds out of any funds available therefor under the resolution or trust agreement authorizing or securing such bonds.

(6) Negotiability of bonds. All bonds issued pursuant to this Section shall be and are hereby made negotiable instruments within the meaning of and for all the purposes of the negotiable instrument laws of the state, subject only to the provisions of the bonds for registration.

(7) Tax exemption and eligibility for investment. All bonds and the income therefrom shall be exempt from taxation by the state and by parishes, municipalities, or any political subdivision thereof. The bonds shall be legal and authorized investments for banks, savings banks, insurance companies, homestead and building and loan associations, trustees, and other fiduciaries and may be used for deposit with any officer, board, municipality, or other political subdivision of the state, in any case where, by present or future law, deposit of security is required.

(8) Remedies of bondholders. The holders of any bonds issued hereunder shall have such rights and remedies as may be provided in the resolution or trust agreement authorizing the issuance of the bonds, including but not by way of limitation appointment of a trustee for bondholders, and any other available civil action to compel compliance with the terms and provisions of the bonds and the resolution or trust agreement.

(9) Covenants with bondholders. The State Bond Commission is further authorized to enter into such covenants and agreements with the owners of the bonds or the providers of any credit enhancement devices or derivative products as may be deemed necessary or desirable to ensure the marketability of the bonds upon a finding by the State Bond Commission that such covenants and agreements are necessary or desirable and such finding shall constitute conclusive authority to enter into such covenants and agreements.

(10) Approval of fees. All fees, expenses, and costs, including sales commission, underwriting liability fees, management fees, attorney fees, and all other general and legal costs of issuance and credit support costs associated with the issuance of said bonds shall be subject to prior review and written approval by the attorney general and the State Bond Commission before the issuance of the bonds. The State Bond Commission may pay all fees, expenses, and commissions that the State Bond Commission deems necessary or advantageous in connection with the sale of bonds from the proceeds of any bonds.

(11) Proceeds and revenues to be deposited in separate funds. Subject to agreements with the holders of bonds, all proceeds of bonds and all revenues pledged under a resolution or trust agreement authorizing or securing such bonds shall be deposited and held in trust in a fund or funds separate and apart from all other funds of the state. Subject to the resolution or trust agreement, the trustee shall hold the same for the benefit of the holders of the bonds for the application and disposition thereof solely to the respective uses and purposes provided in such resolution or trust agreement.

(12) Complete authority. This Section does and shall be construed to provide a complete method for the doing of the things authorized hereby. No proceedings, notice, or approval shall be required for the issuance of any bonds or of any instruments or security therefor or any credit enhancement except as provided herein and the bonds issued hereunder shall not be included in the calculation of net state tax supported debt as defined in R.S. 39:1367 unless the bonds are served by a state appropriation as set forth in a cooperative endeavor agreement. The provisions of this Section shall be liberally construed for the accomplishment of its purposes.

I. Additional authority. Notwithstanding any other provision of law to the contrary, the lien of the pledge and security interest on any bond proceeds shall not affect the authority of the department to enter into contracts for the design and construction of any qualified federal-aid transportation project.

J. Powers. The powers conferred by this Section shall be in addition and supplemental to, and not in substitution for, and the limitations imposed by this Section shall not directly or indirectly modify, limit, or affect, the powers conferred to the department or the State Bond Commission by any other law.

Acts 2002, No. 46, §1, eff. June 25, 2002; Acts 2015, No. 358, §1.



RS 48:28 - Repealed by Acts 1999, No. 1308, 1, eff. July 12, 1999.

§28. Repealed by Acts 1999, No. 1308, §1, eff. July 12, 1999.



RS 48:29 - Repealed by Acts 1999, No. 1308, 1, eff. July 12, 1999.

§29. Repealed by Acts 1999, No. 1308, §1, eff. July 12, 1999.



RS 48:30 - Repealed by Acts 1999, No. 1308, 1, eff. July 12, 1999.

§30. Repealed by Acts 1999, No. 1308, §1, eff. July 12, 1999.



RS 48:31 - Repealed by Acts 1999, No. 1308, 1, eff. July 12, 1999.

§31. Repealed by Acts 1999, No. 1308, §1, eff. July 12, 1999.



RS 48:32 - Repealed by Acts 1999, No. 1308, 1, eff. July 12, 1999.

§32. Repealed by Acts 1999, No. 1308, §1, eff. July 12, 1999.



RS 48:33 - Repealed by Acts 1999, No. 1308, 1, eff. July 12, 1999.

§33. Repealed by Acts 1999, No. 1308, §1, eff. July 12, 1999.



RS 48:34 - Repealed by Acts 1999, No. 1308, 1, eff. July 12, 1999.

§34. Repealed by Acts 1999, No. 1308, §1, eff. July 12, 1999.



RS 48:35 - Minimum safety guidelines of highway design, maintenance, and construction; exemptions

§35. Minimum safety guidelines of highway design, maintenance, and construction; exemptions

A. The Department of Transportation and Development shall adopt minimum safety guidelines with respect to highway and bridge design, construction, and maintenance. These guidelines shall correlate with and, so far as possible, conform to the system then current as approved by the American Association of State Highway and Transportation Officials allowing the flexibilities incorporated therein. Hereafter, the state highway system shall conform to such safety guidelines.

B. The chief engineer may designate highways within the state highway system for reconstruction or repair at guidelines which are less than those as approved by the American Association of State Highway and Transportation Officials; however, no reconstruction or repair shall be done on any highway under this Part which results in a pavement width of less than eighteen feet, and all reconstruction or repair done under this Part shall be accomplished within the existing right-of-way.

C. The Department of Transportation and Development shall adopt specific minimum safety guidelines with respect to highway and bridge design, construction, and maintenance for all public roads, highways, and streets under the jurisdiction of any political subdivision of this state and not in the state-maintained highway system. These guidelines shall correlate with and, so far as possible, conform to the system then current as approved by the American Association of State Highway and Transportation Officials allowing the flexibilities incorporated therein. Prior to implementation by the department, the guidelines shall be submitted to the Senate and House committees on transportation, highways, and public works for review in accordance with the provisions of R.S. 49:950 et seq.

D. If any such improvements constructed by a political subdivision of this state fail to conform to such guidelines, payment of any funds allocated to the political subdivision for the construction purposes shall be withheld by the Department of Transportation and Development until such time as the guidelines established by the department are complied with. These guidelines shall not apply to maintenance, improvement, or blacktopping of existing dead-end alleys, local lanes, and other local roads that do not connect traveled throughways.

E.(1)(a) The state, the Department of Transportation and Development, and any political subdivision of the state have a duty to maintain, repair, construct, or reconstruct any public road, highway, bridge, or street, or any portion thereof, in a manner that is not unreasonably dangerous for a reasonably prudent driver.

(b) When any public road, highway, bridge, or street, or any portion thereof, is maintained, repaired, constructed, or reconstructed in accordance with the regulations or guidelines in effect on the date of approval by the chief engineer, or equivalent official in the case of a political subdivision of the state, of the original or amended design for the construction or major reconstruction, whichever is later, of such public road, highway, bridge, or street, or any portion thereof, there shall be a presumption that any such public road, highway, bridge, or street, or any portion thereof, is maintained, repaired, constructed, or reconstructed in a reasonably safe condition.

(c) When any public road, highway, bridge, or street, or any portion thereof, does not conform to one or more regulations or guidelines established or adopted subsequent to the date of such approval of the original or amended design plan for the construction or major reconstruction, whichever is later, of any such public road, highway, bridge, or street, or any portion thereof, such nonconformity shall not render any such public road, highway, bridge, or street, or any portion thereof, unreasonably dangerous or defective.

(2) When determining whether or not an unreasonably dangerous condition exists under this Paragraph, if a regulation or guideline is not directly applicable to the maintenance, repair, construction, or reconstruction, then evidence of failure to adhere to such regulation or guideline shall not be admissible in a court proceeding for any purpose.

F. The provisions of this Section shall not affect the requirement that the state, through the Department of Transportation and Development, prioritize the repair, maintenance, construction, or reconstruction of public roads, highways, bridges, or streets based on the need for repair, maintenance, construction, or reconstruction beginning with the public roads, highways, bridges, or streets which are most in need of repair, maintenance, construction, or reconstruction, and ending with public roads, highways, bridges, or streets which are least in need of repair, maintenance, construction, or reconstruction, and ensuring that the public roads, highways, bridges, or streets which are most in need of repair and maintenance will be repaired first, all pursuant to and consistent with the criteria contained in the priority program set forth in R.S. 48:228 through 233.

G. The priority program set forth in R.S. 48:228 through 233 is an administrative process for determining the order of repair, maintenance, construction, or reconstruction of public roads, highways, bridges, or streets and nothing contained therein creates an independent cause of action for personal injury or property damage.

H. The provisions of this Section shall not apply to regulations affecting the installation or design of signs imposed by the United States Department of Transportation.

Added by Acts 1968, No. 276, §1. Amended by Acts 1970, No. 126, §1, emerg. eff. June 23, 1970 at 2:00 p.m.; Acts 1976, 2nd Ex.Sess., No. 1, §1; Acts 1977, No. 291, §1; Acts 1984, No. 625, §1; Acts 1986, No. 119, §1, eff. June 26, 1986; Acts 1997, No. 1330, §1; Acts 1999, No. 1223, §1, eff. July 9, 1999; Acts 2004, No. 127, §1; Acts 2009, No. 219, §1, eff. June 30, 2009.



RS 48:35.1 - Reflective glass highways markings; minimum standards

§35.1. Reflective glass highways markings; minimum standards

A. The legislature finds and declares the following:

(1) Inorganic arsenic is a hazardous substance and is recognized by the United States Environmental Protection Agency and the United States Occupational Health and Safety Administration as a human carcinogen.

(2) Release of this substance to the environment may lead to contamination of soil and water, and the ingestion or inhalation of soil, water, plant material, or animal tissues contaminated with inorganic arsenic may lead to lung cancer, damage to the nervous system, or, in extreme cases, death from systemic poisoning.

(3) Reflective glass beads are used to reflect light when applied to street, road, or highway markers.

(4) Glass beads that contain more than seventy-five parts per million of inorganic arsenic may represent a danger to workers who handle and apply them and a contamination potential to soil and water surrounding streets, roadways, or highways.

(5) It is in the public interest to prohibit the manufacture, sale, or use of glass beads used to reflect light when applied to markings on streets, roadways, or highways in this state if those beads contain more than seventy-five parts per million of inorganic arsenic.

B. The department, any local, municipal or parish governing authority, or any political subdivision of this state shall not place any markings made with paint that has been mixed, in whole or in part, with reflective glass beads containing more than seventy-five parts per million of inorganic arsenic as determined using EPA Method 6010B in conjunction with EPA Method 3052 for sample preparation, on or along any street, road, or highway in this state under their jurisdiction.

C.(1) No person shall manufacture, sell, offer for sale, or offer for promotional purposes in this state reflective glass beads that are used to reflect light when applied to markings on streets, roadways, or highways in this state if those glass beads contain inorganic arsenic in more than seventy-five parts per million as determined using EPA Method 6010B in conjunction with EPA Method 3052 for sample preparation.

(2) Any person who violates this Section shall be subject to a civil penalty of not less than five hundred dollars nor more than one thousand dollars for each violation. If the violation is of a continuing nature, each day during which it continues constitutes an additional, separate, and distinct offense.

Acts 2010, No. 134, §1.



RS 48:36 - Topographic mapping

§36. Topographic mapping

A. The department shall develop and maintain a statewide digital geospatial database for topographic mapping with the assistance of other state agencies or departments. The department shall act as authority for geographic names, set standards for the mapping of topographic features, and plan and manage data collection for incorporation into a statewide database for topographic mapping. Rules and regulations shall be promulgated by the department in accordance with the Administrative Procedure Act as are necessary for the planning and managing of the geospatial data associated with topographic mapping.

B. The department shall submit a written report to the House and Senate committees on transportation, highways, and public works providing for a program and plan of implementation for the development and maintenance of a statewide digital geospatial database for topographic mapping as required by Subsection A of this Section no later than December 31, 2012.

Acts 2010, No. 782, §1, eff. June 30, 2010; Acts 2012, No. 409, §1.



RS 48:51 - Head of department

PART IV. FUNCTIONS OF THE SECRETARY

§51. Head of department

The secretary is the executive officer of the department. He shall be appointed, shall serve and his salary shall be fixed, all in accordance with the provisions of Title 36 of the Louisiana Revised Statutes of 1950.

Amended by Acts 1975, No. 151, §1; Acts 1977, No. 291, §1.



RS 48:52 - Powers of secretary

§52. Powers of secretary

The secretary as the executive head of the department shall exercise all of the functions of the department through the departmental organizations provided for by law and to the extent provided by applicable law. Every lawful act of the secretary performed in his official capacity is the act of the department.

Amended by Acts 1975, No. 151, §1; Acts 1977, No. 291, §1.



RS 48:53 - Personnel authority

§53. Personnel authority

The secretary, subject only to the limitations of appropriations thereto and all of the applicable provisions of Title 36 of the Louisiana Revised Statutes of 1950, may abolish positions; transfer duties between positions; and assign duties to, direct and control the work of, and transfer, promote, demote, remove, and otherwise change the status of employees of the department and fix the compensation thereof.

Amended by Acts 1952, No. 252, §1; Acts 1956, No. 454, §1; Acts 1977, No. 291, §1; Acts 1999, No. 613, §1, eff. June 30, 1999.



RS 48:54 - Classification of state highways

§54. Classification of state highways

The secretary, for the purpose of administering the provisions of this Chapter, may divide or classify the highways of the state highway system by type, volume and kind of traffic, geographical area, mileage, condition, purpose, or otherwise.

Amended by Acts 1977, No. 291, §1.



RS 48:55 - Department of Culture, Recreation and Tourism rules and regulations; applicability

§55. Department of Culture, Recreation and Tourism rules and regulations; applicability

Rules and regulations of the Department of Culture, Recreation and Tourism adopted in pursuance of the aims and purposes of the Louisiana Archaeological Survey and Antiquities Commission and the provisions of R.S. 41:1601-R.S. 41:1613 shall not apply to construction, reconstruction, maintenance, or other projects undertaken by the department unless the secretary, within his discretion, finds the application of such rules and regulations will not cause any undue or expensive delay in the completion of such projects. This Section shall not apply to federal aid projects. Notwithstanding any other provision in the law to the contrary, before any construction, reconstruction, maintenance, or other project is undertaken by the Department of Transportation and Development, the secretary of such department shall notify the Louisiana Archaeological Survey and Antiquities Commission of its intent to let such contract and furnish complete details of such contract to the commission. If during the construction, reconstruction or maintenance of a project undertaken by the Department of Transportation and Development any artifact is uncovered or found, the department shall suspend that part of the project and notify the Louisiana Archaeological Survey and Antiquities Commission of the find and give the commission reasonable opportunity to protect such find or artifact.

Added by Acts 1980, No. 821, §1.



RS 48:56 - Annual report on state projects

§56. Annual report on state projects

A. Repealed by Acts 2003, No. 106, §1.

B. The office of facility planning and control of the division of administration shall submit a report to the Joint Legislative Capital Outlay Committee on October first of each year and to the legislature on March first of each year detailing the activities of the office for the past year with regard to contracts required to be let by public bid. The report shall include:

(1) A brief description of the project.

(2) A summary of the source of revenue for such projects.

(3) The locations of such projects.

(4) The engineering and/or construction contracts issued, including the amount of each contract, the purpose of each contract, the contractor, and the schedule for each contract.

(5) The amount of immovable property purchased, where such purchases were made, and the projects for which the purchases were made.

Acts 1997, No. 1415, §1; Acts 2001, No. 1032, §16; Acts 2003, No. 106, §1.



RS 48:57 - Duties of the secretary; appointment of traffic control officers

§57. Duties of the secretary; appointment of traffic control officers

A.(1) The secretary of the Department of Transportation and Development may, at his discretion, appoint, fix salaries of, and pay traffic control officers in accordance with Department of State Civil Service regulations. The secretary may make and amend rules and regulations for the conduct, management, and control of such officers.

(2) The secretary shall implement the traffic control officer program provided for in this Section only if and to the extent funds are specifically appropriated or made available for it.

B.(1) Persons hired as traffic control officers shall be at least eighteen years of age and of good character. After January 1, 2004, all persons appointed as traffic control officers under this Section shall complete and graduate from a training program as approved and accredited as provided in R.S. 40:2401 et seq., entitled: Peace Officer Standards and Training Law. Each officer so appointed shall furnish bond in accordance with law in a sum to be fixed by the secretary. The bond shall be conditioned on the faithful performance of the officer's duties, and any person injured or damaged by such officer may sue upon such bond.

(2)(a) The traffic control officers shall have, under the direction and control of the secretary, the same powers to regulate and enforce traffic laws and make arrests and the power to execute and return all warrants and processes as police officers of the city of New Orleans on the portion of Interstate 10, in the parish of Orleans, from its eastern intersection with Interstate 610 to the St. Tammany Parish line and the approaches and the public ways contiguous thereto. These traffic control officers, under the same direction and control of the secretary, shall have all other powers of police officers of the city of New Orleans as peace officers, on the portion of Interstate 10, in the parish of Orleans, from its eastern intersection with Interstate 610 to the St. Tammany Parish line and the approaches and the public ways contiguous thereto.

(b) Notwithstanding the other provisions of this Subsection to the contrary, the jurisdiction of the traffic control officers shall be over that portion of Interstate 10, in the parish of Orleans, from its eastern intersection with Interstate 610 to the St. Tammany Parish line.

(c) The traffic control officers shall exercise concurrent police jurisdiction with the police chief of the city of New Orleans under the provisions of this Section unless the police chief of the city of New Orleans gives written notification that such concurrent police jurisdiction is terminated by that law enforcement agency as to the exercise of concurrent jurisdiction within its law enforcement jurisdiction.

(3) In an emergency situation, at the request of the chief of police of the city of New Orleans, the traffic control officers shall have the above-conferred powers throughout the geographic limits of the city of New Orleans until such time as the requesting authority has certified that the emergency no longer exists. An emergency situation declared under the provisions of this Paragraph shall not last more than ten days unless the extension of the emergency situation is approved by a majority of the legislative delegation representing Orleans Parish.

(4) No person appointed as a traffic control officer pursuant to this Section shall receive any state supplemental pay.

C. Any person arrested by traffic control officers appointed under this Section and the return of all warrants or processes served by these officers shall be surrendered or delivered to the appropriate custodial authorities of the city of New Orleans. However, nothing in this Section shall prevent the New Orleans City Police from making arrests or serving warrants or processes in any place or on any premises.

Acts 2003, No. 558, §1, eff. June 27, 2003.



RS 48:71 - To 75 Repealed by Acts 1977, No. 291, 3

PART V. DEPARTMENTAL BUDGET

§71. §§71 to 75 Repealed by Acts 1977, No. 291, §3



RS 48:76 - Regulation and control of annual budget

§76. Regulation and control of annual budget

A. Repealed by Acts 1997, No. 1403, §4, eff. July 1, 1997.

B. The budgetary and fiscal operations of the Department of Transportation and Development shall be under the control and supervision of and subject to review by the legislative budget committee and the commissioner of administration to the same extent and in the same manner and under the same conditions as now or hereafter may be provided by law for the control, supervision, and review of the fiscal and budgetary operations of the other budget units of the state.

C. The accounting procedures or system of accounting to be used by the Department of Transportation and Development, except as otherwise may be required by the Bureau of Public Roads of the United States Department of Transportation, insofar as practical shall conform to and comply with the uniform accounting system prescribed and installed by the commissioner of administration, under the authority of the governor, as authorized to be prescribed and installed by the provisions of R.S. 39:91.

D. It is the intent and purpose of the provisions of this Section to require that the annual budget of the Department of Transportation and Development and the financial and budgetary functions and operations thereof shall be governed by and be subject to the same conditions and provisions of law that are now or hereafter may be applicable to the budgets and the budgetary and fiscal functions and operations of the other budget units of the state. It therefore is hereby specifically provided and declared that the Department of Transportation and Development is classified as a budget unit, as the term is defined and referred to in Paragraph 7 of Section 2 of Title 39 of the Louisiana Revised Statutes of 1950 and, as such, shall be subject to all of the provisions of Title 39 and any and all other laws, relating or applicable to such budget units.

Added by Acts 1975, No. 48, §1. Amended by Acts 1977, No. 291, §1; Acts 1997, No. 1403, §4, eff. July 1, 1997.



RS 48:77 - Transportation Trust Fund; dedication and uses of certain monies for transportation purposes

§77. Transportation Trust Fund; dedication and uses of certain monies for transportation purposes

A. Beginning Fiscal Year 2017-2018 and each year thereafter, from the avails of the taxes imposed by Chapters 2, 2-A, and 2-B of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950 from the sale, use, lease or rental, the distribution, the consumption, and the storage for use or consumption of motor vehicles which are taxable pursuant to said Chapters 2, 2-A, and 2-B, and after satisfying the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, the treasurer shall deposit an amount equal to an increase in general fund revenues as certified by the Revenue Estimating Conference as being attributable to the provisions of Acts 2015, No. 257, but not in excess of one hundred million dollars per fiscal year, to the funds to be dedicated for use as provided by Subsection B of this Section.

B. The monies dedicated pursuant to Subsection A of this Section shall be deposited to the funds specified for the following purposes:

(1) The first seventy million dollars of the total monies shall be deposited into the Transportation Trust Fund to be used exclusively for state highway pavement and bridge sustainability projects in accordance with the Department of Transportation and Development definitions of such projects.

(2) After compliance with the provisions of Paragraph (1) of this Subsection, ninety-three percent of the remaining monies shall be deposited into the Transportation Trust Fund to be appropriated and expended as follows:

(a) Not less than thirty percent shall be dedicated to highway priority program projects classified as capacity projects in accordance with the Department of Transportation and Development definitions of such projects.

(b) Twenty-five percent shall be used exclusively for port construction and development priority program projects as provided in Chapter 47 of Title 34 (R.S. 34:3451 through 3463).

(c) The remainder of the monies after compliance with Subparagraphs (2)(a) and (b) of this Paragraph shall be used exclusively for highway priority projects. Such projects shall be specifically for state highway pavement and bridge sustainability in accordance with the Department of Transportation and Development definitions of such projects.

(3)(a) After compliance with the provisions of Paragraph(1) of this Subsection, seven percent of the remaining monies shall be deposited into the Louisiana State Transportation Infrastructure Fund established in R.S. 48:86 as provided in Acts 2015, No. 431. The monies deposited in the Louisiana State Transportation Infrastructure Fund pursuant to this Subsection shall be used exclusively for final design and construction and shall not be used for studies.

(b) If the Act [Acts 2015, No. 431] which originated as House Bill No. 767 of the 2015 Regular Session of the Legislature fails to pass and is not enacted into law, the monies allocated to this Paragraph shall be deposited into the Transportation Trust Fund and used exclusively for port construction and development priority program projects as provided in Subparagraph (2)(b) of this Subsection.

(4) None of the monies deposited into the Transportation Trust Fund pursuant to this Subsection shall be appropriated to the office of state police.

C. Repealed by Acts 2015, No. 275, §2, eff. June 29, 2015.

Acts 2008, 2nd Ex. Sess., No. 11, §2, eff. March 24, 2008; Acts 2014, No. 830, §2, eff. Nov. 4, 2014, if adopted; Acts 2015, No. 275, §§1, 2, eff. June 29, 2015.

NOTE: See Acts 2014, No. 830, §§2 and 3, regarding contingencies.

NOTE: House Bill 628, amending La. Const. Art. VII, Sec. 14(B), became Act 873, authorizing capitalization of a state infrastructure bank, effective pending vote Nov. 14, 2014. House Bill 629, amending La. Const Art. VII, Sections 27 and 10.3, providing for deposit of excess mineral revenues into the Transportation Trust Fund in order to capitalize a state infrastructure bank, failed to become enacted.



RS 48:78 - Transportation Trust Fund; limitations on appropriations; limitations on utilization

§78. Transportation Trust Fund; limitations on appropriations; limitations on utilization

A. In no event shall monies in the Transportation Trust Fund established in the Constitution of Louisiana be appropriated, dedicated, or otherwise used, directly or indirectly, for the payment of judgments or settlements by any state agency in matters arising in tort, or road hazard insurance, or for any other items inconsistent with highway and infrastructure construction, operations, and maintenance.

B. In any given fiscal year, monies appropriated for ports, the Parish Transportation Fund, or its successor, and the Statewide Flood-Control Program, or its successor, and state police out of the Transportation Trust Fund shall not exceed twenty percent annually of the monies deposited in the Transportation Trust Fund from any source, including but not limited to state-generated tax monies or fees deposited pursuant to R.S. 32:387, penalties or fees deposited pursuant to R.S. 32:388, or earnings realized on the investment of monies in the Transportation Trust Fund deposited in and credited to the Transportation Trust Fund.

C.(1) For Fiscal Year 2015-2016, no more than forty-five million dollars of Transportation Trust Fund monies may be utilized by the Department of Public Safety and Corrections, office of state police.

(2) For Fiscal Year 2016-2017, no more than twenty million dollars of Transportation Trust Fund monies may be utilized by the Department of Public Safety and Corrections, office of state police.

(3) For Fiscal Year 2017-2018 and thereafter, no more than ten million dollars of Transportation Trust Fund monies may be utilized by the Department of Public Safety and Corrections, office of state police.

Acts 1990, No. 1024, §1; Acts 2015, No. 380, §2.



RS 48:79 - Toll credits

§79. Toll credits

A.(1) The department shall utilize toll credits generated by past toll collections on the Crescent City Connection Bridge and not obligated on or before April 3, 2015, to meet the nonfederal share requirement on transportation infrastructure projects on the Crescent City Connection Bridge itself, the Westbank Expressway or its approaches, the Louisiana Highway 23 bridge and tunnel replacement project, the Fourth Street extension, or any combination thereof, and for no other purpose.

(2) Toll credits shall be considered a supplemental funding source and not as a replacement for any other form of state transportation funding.

B. Nothing in this Section shall be deemed, interpreted, or construed to require the department to construct any project listed in this Section before another state highway project or to give priority to any project listed in this Section over another state highway project.

C. For purposes of this Section, "toll credit" means a financing tool approved by the Federal Highway Administration that allows states to use federal obligation authority without the requirement of nonfederal matching dollars.

Acts 2015, No. 348, §1.



RS 48:81 - Louisiana State Transportation Infrastructure Bank; purposes; establishment

SUBPART B. LOUISIANA STATE TRANSPORTATION
INFRASTRUCTURE BANK

§81. Louisiana State Transportation Infrastructure Bank; purposes; establishment

A. There is hereby established within the Department of the Treasury the Louisiana State Transportation Infrastructure Bank, which shall be allocated to the Department of the Treasury as an agency of the state.

B. The purpose of the Louisiana State Transportation Infrastructure Bank is to select and assist in financing eligible transportation projects by providing loans and other financial assistance to municipalities, parishes, publicly operated ports, harbors, or terminal districts, publicly operated airports, publicly operated ferries, or publicly operated transit systems in the state for planning, constructing, and improving transportation facilities necessary for public purposes.

C. Any loan or other financial assistance provided pursuant to this Subpart shall be made pursuant to a cooperative endeavor agreement between the Louisiana State Transportation Infrastructure Bank and a qualified borrower. Any such cooperative endeavor agreement shall meet the following requirements:

(1) The loan or other financial assistance shall be for a public purpose that comports with the governmental purpose that the Louisiana State Transportation Infrastructure Bank and the qualified borrower have the legal authority to pursue and the loan or other financial assistance comports with the requirements of this Subpart.

(2) The loan or other financial assistance is not gratuitous.

(3) The Louisiana State Transportation Infrastructure Bank has a demonstrable, objective, and reasonable expectation of receiving at minimum the equivalent value in exchange for the loan or other financial assistance.

Acts 2015, No. 431, §2.



RS 48:82 - Definitions

§82. Definitions

The following terms as used in this Subpart shall have the following meanings:

(1) "Bank" means the Louisiana State Transportation Infrastructure Bank.

(2) "Board" means the board of directors of the Bank.

(3) "Department" means the Department of Transportation and Development.

(4) "Eligible costs" means:

(a) For an eligible transportation project to be financed from the federal roadway account or federal nonroadway account, the costs that are permitted under applicable federal laws, requirements, procedures, and guidelines in regard to establishing, operating, and providing assistance from the Bank.

(b) For an eligible transportation project to be financed from the state and local roadway account, the costs of preliminary engineering, traffic and revenue studies, environmental studies, right-of-way acquisition, legal and financial services associated with development of the eligible transportation project, construction, construction management, facilities, and other costs necessary for the eligible transportation project.

(c) As applied to an eligible transportation project to be financed from the state nonroadway account, the costs that include preliminary engineering, traffic and revenue studies, environmental studies, right-of-way acquisition, legal and financial services associated with development of the eligible transportation project, construction, construction management, equipment, facilities, and other nonoperating costs necessary for the eligible transportation project.

(5) "Eligible transportation project" means any transportation facility which has been approved by the department and selected by the Bank to receive a loan or other financial assistance from the Bank to defray an eligible cost.

(6) "Financing agreement" means any agreement entered into between the Bank and a qualified borrower pertaining to a loan or other financial assistance. The term "financing agreement" includes, without limitation, a loan agreement, trust indenture, security agreement, reimbursement agreement, guarantee agreement, bond or note, ordinance or resolution, or similar instrument.

(7) "Governmental unit" means a parish, municipality, publicly operated port, harbor, or terminal district, publicly operated airport, publicly operated ferry, or publicly operated transit system.

(8) "Loan" means an obligation subject to repayment which is provided by the Bank to a qualified borrower for all or part of the eligible costs of an eligible transportation project. A loan may be disbursed in anticipation of reimbursement for or direct payment of eligible costs of an eligible transportation project.

(9) "Loan obligation" means a bond, note, or other evidence of an obligation issued by a qualified borrower.

(10) "Other financial assistance" means but is not limited to credit enhancement, capital or debt reserves for bonds or debt instrument financing, interest rate subsidies, provision of letters of credit and credit instruments, provisions of bond or other debt financing instrument security, and other lawful forms of financing and methods of leveraging funds that are approved by the board, and in the case of federal funds, as allowed by federal law or regulation.

(11) "Project revenues" means all rates, rents, fees, assessments, charges, and other receipts derived or to be derived by a qualified borrower from an eligible transportation project or made available from a special source, and as provided in an applicable financing agreement, derived from any system of which the eligible transportation project is a part or from any other revenues producing facility under the ownership or control of the qualified borrower, including, without limitation, proceeds of grants, gifts, appropriations and loans, including the proceeds of loans made by the Bank, investment earnings, reserves for capital and current expenses, proceeds of insurance or condemnation, and proceeds from the sale or other disposition of property and from any other special source as may be provided by the qualified borrower.

(12) "Qualified borrower" means any governmental unit authorized by the board to construct, operate, or own an eligible transportation project.

(13) "Revenues" means, when used with respect to the Bank, any receipts, fees, income, or other payments received or to be received by the Bank, including, without limitation, receipts and other payments deposited in the Bank and investment earnings on its funds and accounts.

(14) "Transportation facility" means any public road, highway, bridge, airport, port, ferry, or transit facility or system that provides access or benefits to the state highway system and benefits the public by either enhancing mobility or safety, promoting economic development, or increasing the quality of life and general welfare of the public. "Transportation facility" also includes mass transit including, but not limited to, monorail and monobeam mass transit systems.

Acts 2015, No. 431, §2.



RS 48:83 - Louisiana State Transportation Infrastructure Bank; board of directors

§83. Louisiana State Transportation Infrastructure Bank; board of directors

A. The Louisiana State Transportation Infrastructure Bank shall be governed, administered, and operated by a board of directors composed of the following members:

(1) The secretary of the Department of Transportation and Development, or his designee.

(2) The state treasurer, or his designee.

(3) The chairman of the Senate Committee on Transportation, Highways and Public Works, or his designee.

(4) The chairman of the House Committee on Transportation, Highways and Public Works, or his designee.

(5) One member appointed by a majority of the other members enumerated in this Subsection from among three persons who shall be nominated by the Louisiana Bankers Association and who shall possess no less than five years' experience in commercial lending or investment banking practices.

(6) One member appointed by the board members of the State Board of Certified Public Accountants of Louisiana and who shall possess no less than five years' experience in professional accounting and auditing standards for financial accounting, management, and reporting.

(7) One member appointed by the board of directors of the Louisiana Good Roads and Transportation Association and who shall possess no less than five years' experience in transportation program planning.

(8) The members appointed pursuant to Paragraphs (5) through (7) of this Subsection shall serve three-year terms.

B.(1) Any vacancy of an appointed member of the board shall be filled in the manner provided for the original appointment for the remainder of the three-year term.

(2) In the event that the entity responsible for the appointment of a member fails to fill a vacancy within thirty days or appoint a board member within thirty days of the expiration of a three-year term, then the remaining members of the board shall appoint an interim successor to serve until the position is filled by the appointing entity.

C. The board shall adopt bylaws for its own internal organization and government. Such bylaws shall provide for the election of officers and conduct of meetings in accordance with the Open Meetings Law, R.S. 42:11 et seq.

D. The state treasurer or his designee shall serve as chairman of the board and the board may select such other officers as may be required by the board's bylaws.

E. The board shall be staffed by the Department of the Treasury.

Acts 2015, No. 431, §2.



RS 48:84 - Louisiana State Transportation Infrastructure Bank; board of directors; powers and duties

§84. Louisiana State Transportation Infrastructure Bank; board of directors; powers and duties

A. In addition to the powers contained elsewhere in this Subpart, the board shall have all the power necessary, useful, or appropriate to fund, operate, and administer the Bank, and to perform its other functions including, but not limited to the following:

(1) Have perpetual succession.

(2) To sue, only after obtaining the written approval of the attorney general, and be sued in the name of the Bank.

(3) To adopt an official seal and alter the same at its pleasure, although the failure to affix the seal does not affect the validity of an instrument executed on behalf of the Bank.

(4) Pursuant to a cooperative endeavor agreement, make loans to qualified borrowers to finance the eligible costs of eligible transportation projects and to acquire, hold, and sell loan obligations at prices and in a manner as the board determines advisable.

(5) Pursuant to a cooperative endeavor agreement, provide qualified borrowers with other financial assistance necessary to defray eligible costs of an eligible transportation project.

(6) Pursuant to a cooperative endeavor agreement, enter into contracts, arrangements, and agreements with qualified borrowers and other persons and execute and deliver all financing agreements and other instruments necessary or convenient to the exercise of the powers granted in this Subpart.

(7) Establish rules and regulations, in accordance with the Administrative Procedure Act, R.S. 49:950 et. seq., regarding review, consideration, and approval or rejection of Bank loans or other financial assistance. Notwithstanding the provisions of R.S. 49:968(B)(15)(a), the House Committee on Transportation, Highways and Public Works and the Senate Committee on Transportation, Highways and Public Works shall exercise oversight and approval of any rules or regulations to be promulgated pursuant to this Subpart.

(8) Establish fiscal controls and accounting procedures to ensure proper accounting and reporting by the Bank and qualified borrowers.

(9) Enter into agreements with a department, agency, or instrumentality of the United States, this state, or another state for the purpose of providing financing for eligible transportation projects.

(10) Procure insurance, guarantees, letters of credit, and other forms of collateral or security or credit support from any public or private entity or instrumentality of the United States for the payment of any bonds issued by it, including the power to pay premiums or fees on any insurance, guarantees, letters of credit, and other forms of collateral, security, or credit support.

(11) Collect or authorize the trustee under any trust indenture securing any bonds to collect amounts due under any loan obligations owned by it, including taking the action required to obtain payment of any sums in default.

(12) Unless restricted under any agreement with holders of bonds, consent to any modification with respect to the rate of interest, time, and payment of any installment of principal or interest, or any other term of any loan obligations owned by it.

(13) Borrow money through the issuance of bonds and other forms of indebtedness as provided by this Subpart.

(14) Expend funds to obtain accounting, management, legal, financial consulting, and other professional services necessary for the operation of the Bank.

(15) Expend funds credited to the Bank as the board determines necessary for the costs of administering the operations of the Bank.

(16) Establish advisory committees as the board determines appropriate, which may include individuals from the private sector with banking and financial expertise.

(17) Collect fees and charges in connection with its loans or other financial assistance.

(18) Apply for, receive, and accept from any source, aid, grants, or contributions of money, property, labor, or other things of value to be used to carry out the purposes of this Subpart, subject to the conditions upon which the aid, grants, or contributions are made.

(19) Enter into contracts or agreements for the servicing and processing of financial agreements.

(20) Accept and hold, with or without payment of interest, funds deposited with the Bank by the state, governmental units in the state, or private entities.

(21) Do all other things necessary or convenient to exercise the powers granted or reasonably implied by this Subpart.

B. Following the close of each state fiscal year, the board shall submit an annual report of its activities to the governor and the legislature no later than September first of each year. The Bank shall submit an annual report to any appropriate federal agency in accordance with the requirements of any federal program.

Acts 2015, No. 431, §2.



RS 48:85 - Use of the word "Bank"

§85. Use of the word "Bank"

A. The Bank is not authorized or empowered to be or to constitute a bank or trust company within the jurisdiction or under the control of the state of Louisiana, or any agency of the state, the Office of the Comptroller of the Currency, the United States Department of the Treasury, a bank, a banker, or a dealer in securities within the meaning of, or subject to the provisions of, any securities, securities exchange, or securities dealers' law of the United States or this state.

B. All deposits taken by the Bank shall contain a notice stating that the deposits are not insured by the Federal Deposit Insurance Corporation.

Acts 2015, No. 431, §2.



RS 48:86 - Louisiana State Transportation Infrastructure Fund; creation; sources of monies; establishment of accounts

§86. Louisiana State Transportation Infrastructure Fund; creation; sources of monies; establishment of accounts

A. There is hereby created, as a special fund in the state treasury, the Louisiana State Transportation Infrastructure Fund, hereinafter referred to as the "fund". The fund shall be maintained and operated by the board of the Bank to administer a revolving fund for eligible transportation projects and to use sums on deposit in, credited to, or otherwise received by the Bank for the purposes provided for in this Subpart.

B. Monies in the fund shall be used exclusively by the Bank to provide assistance to qualified borrowers pursuant to a cooperative endeavor agreement for eligible transportation projects as may be permitted by federal law or regulations and by this Subpart.

C.(1) Money needed for the operation of the Bank or otherwise dedicated shall be invested by the state treasurer as provided by law for the investment of other state funds, except as may be limited by federal law or the terms and conditions of any grant, related to money deposited in the revolving loan fund.

(2) Revenues used to capitalize the fund shall include but are not limited to the following:

(a) Investments by the state treasurer as provided by law for the investment of other state funds.

(b) Monies deposited into the fund pursuant to R.S. 48:77.

(c) Grants, gifts, and donations received by the state for the purposes of this Subpart.

(d) Any other revenues, whether local, state, or federal, as may be provided by law.

(e) Any monies which may be appropriated by the legislature to the fund.

D.(1) The Bank shall establish and maintain at least the four following accounts in the fund:

(a) State and local roadway account.

(b) State and local nonroadway account.

(c) Federal roadway account.

(d) Federal nonroadway account.

(2) Earnings on balances in the federal roadway account and federal nonroadway account shall be credited and invested according to applicable federal law.

(3) Earnings on the state and local roadway account and state and local nonroadway account shall be credited to the account that generates the earnings.

(4) Accounts may be established within each account as necessary to effectuate the purposes of this Subpart or to meet the requirements of any state or federal program.

(5) The Bank shall comply with all applicable federal laws and regulations prohibiting the commingling of certain federal funds deposited in the fund.

E. All unexpended and unencumbered monies in the fund and its accounts shall remain in the fund and its accounts at the end of each fiscal year as authorized by this Subpart, except as may be limited or required by federal law or the terms and conditions of any grant, related to money deposited in the fund.

F. No monies in the fund may be expended or otherwise used, nor any bonds or other evidences of indebtedness or other obligations issued or insured for any eligible transportation project or for any payment, expenditure, commitment, pledge, loan, letter of credit, guarantee, subsidy, or other activity related to eligible transportation projects or the financing thereof without the prior written approval of the State Bond Commission.

Acts 2015, No. 431, §2.



RS 48:87 - Applications for funding; project eligibility limitations

§87. Applications for funding; project eligibility limitations

A. Notwithstanding any provision of the law to the contrary, and in addition to the authority to lend or borrow money or to incur or guarantee indebtedness provided by any other provisions of the law, the Bank may provide loans and other financial assistance pursuant to a cooperative endeavor agreement from sums on deposit in and credited to the fund to a qualified borrower for all or part of the eligible costs of an eligible transportation project. However, this Subpart shall not be deemed to be the exclusive authority under which a governmental unit may borrow money or incur indebtedness for eligible transportation projects.

B. The board shall determine the form and content of loan applications, financing agreements, and loan obligations including but not limited to the term and rate or rates of interest on a financing agreement. A financing agreement may contain, in addition to financial terms, provisions relating to the regulation and supervision of an eligible transportation project, or other provisions as the board may determine appropriate. The terms and conditions of a loan or other financial assistance from federal accounts shall comply with applicable federal requirements.

C.(1) Following approval of a project by the department, the board shall determine which projects are eligible transportation projects from all applications submitted.

(2) In selecting eligible transportation projects, the board shall consider the projected feasibility of the project, the amount and degree of risk to be assumed by the Bank, and the level of local financial support for the eligible transportation project as evidenced by resolutions of the governing bodies in the area the project will be located.

(3) In addition, the board may consider the following non-exclusive criteria in making its determination that a proposed project is an eligible transportation project:

(a) In-kind contributions to the project.

(b) The maximum economic benefit, enhancement of mobility, enhancement of public safety, acceleration of project completion, and enhancement of transportation services.

(c) The ability of the governmental unit to repay a loan according to the terms and conditions established pursuant to this Subpart, consideration of which may include, at the option of the board, the existence of its current investment grade rating on existing debt of the applicant secured by the same revenues to be pledged to secure repayment under the loan repayment agreement.

Acts 2015, No. 431, §2.



RS 48:88 - Interest rates; payment schedules; terms

§88. Interest rates; payment schedules; terms

A. Any loan from the Bank shall bear interest at or below market interest rates, as determined by the board. Any such rate or rates of interest may be at fixed, variable, or adjustable rates.

B. The repayment schedule for any loan or other financial assistance from the Bank shall be determined by the board; however, repayment of any loan or financial assistance from the Bank shall commence not later than five years after the eligible transportation project has been completed or, in the case of a highway project, the facility has opened to traffic, whichever is later.

C. The term of a loan shall not exceed thirty years after the date of the first payment on the loan.

D. The Bank may require the government unit to enter into a financing agreement in connection with its loan obligation or other financial assistance.

Acts 2015, No. 431, §2.



RS 48:89 - Submission of resolution authorizing qualified borrower to enter into loan or financing agreement

§89. Submission of resolution authorizing qualified borrower to enter into loan or financing agreement

A. Prior to executing a loan or financing agreement, the board shall require submission of a resolution of the governing body of the qualified borrower authorizing the borrower to enter into such loan or financing agreement.

(1) Such resolution shall prescribe the form and details of the public purpose of the eligible transportation project, the cooperative endeavor agreement, the loan or financing agreement, including the terms, security for, manner of execution and repayment schedule, and such resolution may authorize an officer of such governing body to execute contracts relating to a credit enhancement device, indenture of trust, loan or pledge agreement, or any other agreement and authorize that officer to approve changes, additions, and deletions to such documents as, in the sole opinion of the officer, may be appropriate under the circumstances.

(2) Any such resolution shall include a statement as to the maximum principal amount of any such obligation, the maximum interest rate to be incurred or borne by said obligation or guaranteed by said obligation, the maximum redemption premium, if any, and the maximum term in years for such obligation, guarantee, or pledge.

B. Any evidence of indebtedness authorized pursuant to this Subpart shall bear a rate or rates of interest that shall not exceed the rate or rates set forth in the resolution authorizing and providing for the issuance thereof.

C. Any resolution authorizing an infrastructure bank loan or financing agreement pursuant to this Section shall be published once in the official journal of the qualified borrower incurring such loan or seeking to accept financial assistance. It shall not be necessary to publish exhibits to any such resolution, but such exhibits shall be made available for public inspection at the offices of the governing authority of the qualified borrower at reasonable times, and such fact shall be stated in the publication within the official journal. For a period of thirty days after the date of such publication, any person in interest may contest the legality of the resolution authorizing such evidence of indebtedness or other infrastructure bank loan and any provision thereof made for the security and payment thereof. After the thirty-day period, no one shall have any cause or right of action to contest the regularity, formality, legality, or effectiveness of the resolution and the provisions thereof or of the bonds, notes, or other evidence of indebtedness or other infrastructure bank loan or financing agreement, or the legality thereof, and all of the provisions of the resolutions and such evidence of indebtedness shall be conclusively presumed to be executed in accordance with applicable law or regulation, and no court shall have authority or jurisdiction to inquire into any such matter.

Acts 2015, No. 431, §2.



RS 48:90 - Exempt from taxation; not secured by full faith and credit of the state; not used in the calculation of net state tax supported debt

§90. Exempt from taxation; not secured by full faith and credit of the state; not used in the calculation of net state tax supported debt

A. Bonds, notes, or other evidence of indebtedness issued or any infrastructure bank loan or financing assistance granted pursuant to the authority of this Subpart shall be exempt from all taxation for state, parish, municipal, or other purposes. Such bonds, notes, or other evidence of indebtedness or infrastructure bank loans may be used for deposit with any officer, board, municipality, or other governmental unit in the state, in any case where, by present or future laws, deposit of security is required for state funds.

B. Such bonds, notes, or other evidence of indebtedness, such guarantees, and such pledges issued and delivered pursuant to this authority shall constitute special and limited obligations of the Bank and shall not be secured by the full faith and credit of the state or any source of revenue of the state other than those sums on deposit in, credited to, or to be received by the Bank, including payments to be made pursuant to letters of credit.

C. In no event shall any bond, note, or other evidence of indebtedness, or guarantee, pledge, or other obligation of any type whatsoever entered into by the Bank be used in the calculation of net state tax supported debt as provided by Article VII, Section 6(F) of the Constitution of Louisiana.

Acts 2015, No. 431, §2.



RS 48:90.1 - Public purpose only

§90.1. Public purpose only

Funds expended pursuant to the provisions of this Subpart shall be exclusively used for public purposes to fund eligible transportation projects within the state.

Acts 2015, No. 431, §2.



RS 48:91 - Qualifications; compensation; oath; bond

PART VI. ENGINEERS

§91. Qualifications; compensation; oath; bond

A. A chief engineer, a maintenance and operations engineer, and such other engineers as are found necessary by the secretary shall be appointed. The chief engineer shall be a competent engineer of recognized ability and standing, experienced in highway construction and maintenance, and shall be licensed to practice civil engineering in Louisiana. Both the chief engineer and the maintenance and operations engineer shall give their whole time to the duties of their offices.

B. The chief engineer and the maintenance and operations engineer shall receive annual salaries fixed by the secretary, payable monthly out of the funds as shall be appropriated therefor, and shall be allowed their actual and necessary traveling expenses incurred in the discharge of their official duties.

C. Before entering upon the duties of his office, each shall take the prescribed oath and give bond to the governor in the sum of ten thousand dollars, conditioned upon the faithful performance of his duties. These bonds shall be approved by the governor and filed with the secretary of state.

Amended by Acts 1975, No. 151, §1; Acts 1977, No. 291, §1; Acts 1979, No. 413, §1, eff. July 11, 1979.



RS 48:92 - Powers and duties

§92. Powers and duties

The chief engineer or his designated representative shall approve all plans, specifications, and estimates for the construction of all highways under the provisions of this Chapter. He also has such other duties as may be assigned to him by the secretary or by the provisions of this Chapter. He shall report the proceedings of his office annually to the secretary of the department. Subject to and pursuant to the provisions of R.S. 48:259, the chief engineer has direct supervision of the maintenance of the highways and other facilities of the department.

Amended by Acts 1977, No. 291, §1; Acts 1979, No. 413, §2, eff. July 11, 1979; Acts 1984, No. 625, §1; Acts 2006, No. 11, §5.



RS 48:93 - Consulting engineers; quarterly reports

§93. Consulting engineers; quarterly reports

A. On the first day of each quarter of the fiscal year, October first, January first, April first, and July first, the department shall provide to the Joint Committee on Transportation, Highways and Public Works a report of all contracts between the department and consulting engineers.

B. Such report shall include the following information for each contract:

(1) The name of the engineer or engineering firm.

(2) The amount of the contract.

(3) The source of funds for the contract.

(4) The purpose of the contract.

(5) The status of the contract.

(6) The anticipated completion date of the contract.

Acts 1995, No. 317, §1; Acts 2001, No. 1032, §16.



RS 48:101 - Creation of commission, appointment and terms of members; meetings; compensation

PART VI-A. MISSISSIPPI RIVER PARKWAY COMMISSION

§101. Creation of commission, appointment and terms of members; meetings; compensation

A. The Mississippi River Parkway Commission of Louisiana is hereby created and established. It shall be composed of ten members appointed by the governor, two of whom shall be from the Department of Transportation and Development upon the recommendation of the secretary, who shall be appointed for a term of one year, and the remainder to be from various parishes directly affected by the Mississippi River Parkway. Two members shall be appointed for terms of two years, two shall be appointed for terms of three years, two shall be appointed for terms of four years, and two shall be appointed for terms of five years. All successor members shall be appointed for terms of five years. Immediately upon making any appointment the governor shall so notify the national Mississippi River Parkway Planning Commission, hereinafter called the National Commission, giving the names and addresses of the member or members so appointed. Each appointment by the governor shall be submitted to the Senate for confirmation.

B. At the first meeting of the commission and annually thereafter, the members shall select a chairman and a secretary from the membership. Meetings of the commission shall be called by the chairman on his own notice or on request of any five members. Except in the case of an emergency, notice of the time and place of each meeting shall be given to each member at least five days prior to the date of the meeting. Every meeting of the commission shall be held at some suitable place in one of the parishes in which the Great River Road is situated, except that any meeting may be held at any other suitable place upon majority vote of the members. Any four members shall constitute a quorum for the purpose of transacting any business of the commission.

C. The members shall receive no compensation for their services on the commission and shall receive no reimbursement for expenses incurred in attending the meetings of the commission, provided that they may be reimbursed for actual and necessary expenses incurred in attending the annual meeting or any special meeting of the National Commission when payment for such expenses has been approved by the chairman.

Added by Acts 1980, No. 760, §1; Acts 2003, No. 774, §12.



RS 48:102 - Functions of commission

§102. Functions of commission

The commission shall be an affiliate of the National Commission and shall cooperate with and assist it in promoting interest in and the development of the Great River Road as designated by the federal authorities and shall serve in an advisory capacity to the department. The chairman of the commission shall be the Louisiana representative on the National Commission.

Added by Acts 1980, No. 760, §1.



RS 48:103 - Authority of commission

§103. Authority of commission

The commission and the department shall succeed to all of the rights, powers and authority granted the State Planning Commission by the provisions of Act 72 of 1940, including the authority of the department to acquire property and property rights under any of the provisions of this Chapter, for the purpose of planning and developing the Great River Road project in accordance with federal law and regulations. The department is authorized to erect and maintain signs designating the route of the Great River Road through Louisiana. These signs shall be the standard marker developed and approved for the Great River Road by the National Commission.

Added by Acts 1980, No. 760, §1.



RS 48:105 - Louisiana Transportation Research Center

PART VI-B. LOUISIANA TRANSPORTATION RESEARCH CENTER

§105. Louisiana Transportation Research Center

A. The Louisiana Transportation Research Center, hereinafter referred to as "LTRC", is hereby created as a cooperative research and technology transfer unit administered jointly by the Department of Transportation and Development, hereinafter referred to as the "department", and Louisiana State University and Agricultural and Mechanical College, hereinafter referred to as the "university". The domicile of the LTRC is Baton Rouge, Louisiana.

B. The purposes of the LTRC are as follows:

(1) Establish cooperation in the mutual efforts toward improvement of the transportation systems of the state of Louisiana.

(2) Introduce new technology.

(3) Enhance higher education in the general transportation field.

(4) Benefit Louisiana economically by enhancing job opportunities.

C. The functions and duties of the LTRC are as follows:

(1) To develop and conduct a nationally recognized short and long range research program in transportation systems in order to implement more efficient design, planning, maintenance, operation, and construction practices and to enhance traffic safety.

(2) To offer educational and training programs in both fundamental and state-of-the-art practice in the field of transportation systems and related areas by offering training sessions, short courses, demonstration projects, and conferences funded by the department and the United States Department of Transportation-Federal Highways Administration.

(3) To develop and implement a technology transfer program funded by the United States Department of Transportation and the department which shall provide a mechanism for conveying modern transportation systems practices and procedures to municipalities and parishes.

(4) To establish cooperative relationships with the Louisiana Transportation Research Board, the research divisions of other highway and transportation departments, other universities, and national and international technical associations and agencies.

(5) To report and publish research findings which contribute to fundamental knowledge and facilitate the implementation of enhanced technology which may result in more economical practices in transportation systems.

D. The activities of the LTRC will be funded by the department funds, part of which is funded with federal highway planning and research funds. The funding of LTRC shall be contingent upon the availability of federal highway and research funds as appropriated by the Louisiana Legislature.

E. The projects funded for research organizations other than LTRC shall have project account numbers appropriate to that organization and shall be administered in accordance with that organization's policies.

F. LTRC may enter into contractual agreements only with the approval of the secretary of the department, or his designee, and said agreements must conform with contracting policies of the department.

G.(1) A LTRC policy committee shall be established and charged with advising and making recommendations to the LTRC as well as reviewing and recommending research and technology transfer programs to be pursued by the center, reviewing and recommending fiscal year budgets, and reviewing the activities and progress of the center. The committee shall meet at least twice a year. It shall be composed of eleven members, one of whom shall be the director of LTRC, three who shall be appointed by the secretary, one from each of the six public universities that have a college of engineering with a civil engineering department appointed by the president or chancellor of the respective university and one member who shall be a dean of a college of engineering of a nonpublic institution of higher education selected by the committee from a list submitted by the Louisiana Association of Independent Colleges and Universities. The Federal Highway Administration shall be invited to appoint an observer. The director of LTRC shall be an ex officio member of the committee.

(2) The term of office of members of the policy committee shall be for two years; however, in order to assure continuity, two of the initial members appointed by the chancellor and two of the initial members appointed by the secretary shall be appointed to serve for three years. Thereafter each member shall be appointed to a two-year term. Committee members may be reappointed.

(3) No salaries shall be paid the members of the LTRC policy committee, but said members shall be reimbursed for their expenses as per Division of Administration regulations.

(4) The officers of the LTRC policy committee shall be a chairman, a vice chairman, and a secretary, all elected by the committee.

(5) Should a vacancy occur on the LTRC policy committee, that member shall be replaced in the same manner in which that particular member was appointed.

(6) The director of LTRC shall be chosen by the secretary of the department and the LTRC policy committee from a slate of nominees submitted by a search committee, which search committee shall be selected by the LTRC policy committee.

(7) The director shall annually develop fiscal year programs designed to implement the functions of LTRC described above, and to meet the funding commitments to the university, also specified above. The director shall administer the day-to-day activities of the LTRC. The director shall submit an annual written report on the activities of the center to the policy committee, to the dean of the college of engineering at the university, and to the secretary of the department by March fifteenth of each year. The annual reports shall address the activities and achievements of the center and provide an assessment of the extent to which the center is fulfilling its functions.

(8) The personnel of the LTRC shall consist of full-time classified employees of the department and faculty, staff, and students of the university. University employees will be participating in specific projects, but their activities shall not be limited to those being funded by or under the administration of LTRC. Short-term appointments may also be made to provide assistance on specific problems or to work on short-term research projects. The university's personnel policies and benefits shall apply only to its personnel. Likewise, the personnel policies and benefits of the department shall apply to the department personnel. In accordance with its academic personnel policies and regulations, the university may utilize and recognize the department's professional personnel as active members of its academic community.

H.(1) The principal office of the LTRC shall be the Transportation Research Center building located on Gourrier Avenue on the grounds of Louisiana State University and Agricultural and Mechanical College in Baton Rouge, Louisiana, provided to the LTRC by the university.

(2) The LTRC shall carry, for the mutual protection of the university and the department, with an appropriate loss payable clause in favor of the university, as their interest may appear, a public liability insurance policy. In addition, the department shall, at its expense, maintain a worker's compensation policy in the minimum amount necessary to meet the requirements of the Louisiana Worker's Compensation Act in regard to any work performed by the department on the premises.

(3) The university shall not transfer, assign or sublease said building or any part thereof to any person or persons, corporation or corporations as long as the LTRC is a functional entity. In the event the LTRC becomes nonfunctional, the department shall have first opportunity to lease the building should the university decide to lease it.

(4) If the building shall be destroyed or damaged by fire, storm, or other casualty, the university shall restore the building to substantially its former condition as promptly as is reasonably possible.

Acts 1986, No. 137, §1; Acts 1988, No. 451, §1; Acts 1995, No. 1018, §1.



RS 48:105.1 - Transportation Training and Education Center Fund; creation

§105.1. Transportation Training and Education Center Fund; creation

A. The Department of Transportation and Development may assess reasonable registration fees to participants in transportation education courses offered by the Louisiana Transportation Research Center (LTRC) Transportation Training and Education Center.

B. The secretary shall promulgate rules and regulations in accordance with law to effectuate the provisions of this Section, to implement a registration fee policy, and to provide for the uses and disposition of the fees collected. All fees collected pursuant to this Section and the rules and regulations promulgated by the secretary shall be deposited into the LTRC Transportation Training and Education Center Fund as provided for in Subsection D of this Section.

C. The rules and regulations may authorize the chief engineer or his duly authorized representative to assess reduced fees for governmental personnel and faculty and staff of colleges and universities, provided those entities meet all state and federal requirements for a fee reduction.

D. There is hereby created, as a special fund in the state treasury, the LTRC Transportation Training and Education Center Fund, hereinafter referred to as the "fund". After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, relative to the Bond Security and Redemption Fund, an amount equal to the monies received by the state treasury pursuant to the provisions of Subsections A and B of this Section and rules and regulations adopted by the Department of Transportation and Development shall be deposited into the fund. The monies so deposited shall be used to defray the expenses of the LTRC Transportation Training and Education Center in connection with the development, contracting, delivery, and administration of the center's transportation training program. Monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of such monies shall be credited to the fund after compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana. Excess monies over and above the expenses of the center shall be distributed to workforce development programs and projects within the Department of Transportation and Development. All unexpended and unencumbered monies in the fund at the end of any fiscal year shall remain in the fund for use in subsequent fiscal years.

Acts 2007, No. 49, §1, eff. July 1, 2007.



RS 48:108.1 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

PART VI-C. LOUISIANA HIGH-SPEED RAIL TRANSPORTATION

ADVISORY COUNCIL

§108.1. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 48:108.2 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§108.2. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 48:109.1 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

§109.1. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 48:111 - General counsel and assistants; qualifications

PART VII. LEGAL WORK

SUBPART A. LEGAL SECTION

§111. General counsel and assistants; qualifications

The secretary of the Department of Transportation and Development may employ a general counsel and such assistants as he finds necessary. The general counsel and his assistants shall be duly qualified and admitted to practice law in Louisiana. The secretary may fix the compensation of each.

Amended by Acts 1975, No. 151, §1; Acts 1977, No. 291, §1.



RS 48:111.1 - Repealed by Acts 1988, No. 448, 6, eff. July 1, 1988.

§111.1. Repealed by Acts 1988, No. 448, §6, eff. July 1, 1988.



RS 48:112 - Powers and duties

§112. Powers and duties

The general counsel to the department shall represent the secretary and the department in all matters for which the attorney general does not provide representation pursuant to R.S. 49:257.

Amended by Acts 1977, No. 291, §1; Acts 1988, No. 448, §4, eff. July 1, 1988.



RS 48:121 - Appointment of ex officio notaries; powers

SUBPART B. NOTARIES PUBLIC

§121. Appointment of ex officio notaries; powers

The secretary of the Department of Transportation and Development and the state director of the Department of Veterans' Affairs may designate as ex officio notaries public a sufficient number of employees of their departments and they may, without charge or other compensation, administer oaths, take acknowledgments, and perform all other duties which any notary public is authorized by law to perform. However, their authority is limited to acts and instruments to which the department, the secretary, or the state director is a party and to the administration of oaths, affidavits, and other documents concerning any matter in which the department is interested.

The cost of each notarial seal shall be paid by the department.

Amended by Acts 1958, No. 67, §1; Acts 1962, No. 59, §1; Acts 1974, No. 675, §1; Acts 1977, No. 291, §1; Acts 1979, No. 506, §1, eff. July 13, 1979.



RS 48:131 - Department purchasing agent; functions; bond

PART VIII. PURCHASING SECTION

§131. Department purchasing agent; functions; bond

The secretary shall appoint a purchasing agent, who shall be the head of this section. The purchasing agent shall advertise, let, and execute, on behalf of the department, all contracts for the purchase of supplies, materials, and equipment, in accordance with the provisions of the laws regulating the department. He shall give bond in favor of the governor in the amount of ten thousand dollars, conditioned on the faithful performance of his duties.

Amended by Acts 1977, No. 291, §1; Acts 1979, No. 413, §3, eff. July 11, 1979.



RS 48:141 - Financial services administrator to be appointed

PART IX. ACCOUNTING AND DISBURSING SECTION

§141. Financial services administrator to be appointed

The secretary shall appoint a certified public accountant, duly qualified in this state, or an experienced cost accountant, to serve as the financial administrator, comptroller and disbursing officer for the department. He shall give bond in favor of the governor in the amount of ten thousand dollars, conditioned on the faithful performance of his duties.

Amended by Acts 1970, No. 414, §1; Acts 1977, No. 291, §1; Acts 1979, No. 413, §4, eff. July 11, 1979.



RS 48:142 - Financial services administrator has general charge of accounting, disbursing and cost accounting of the department

§142. Financial services administrator has general charge of accounting, disbursing and cost accounting of the department

The financial services administrator has general charge of the accounting, disbursing and cost accounting of the department.

Amended by Acts 1970, No. 414, §1; Acts 1972, No. 428, §1; Acts 1979, No. 413, §5, eff. July 11, 1979.



RS 48:143 - Financial services administrator is disbursing officer; checks, vouchers, and warrants

§143. Financial services administrator is disbursing officer; checks, vouchers, and warrants

The financial services administrator is the disbursing officer of the department. All checks, vouchers, or warrants in payment of the accounts of the department and the salaries of the employees thereof shall be signed by the financial services administrator and countersigned by another officer or employee designated by the secretary, under such rules and regulations as are prescribed by the secretary.

Amended by Acts 1970, No. 414, §1; Acts 1977, No. 291, §1; Acts 1979, No. 413, §6, eff. July 11, 1979.



RS 48:161 - Repealed by Acts 1999, No. 897, 4, eff. July 2, 1999.

PART X. GENERAL HIGHWAY FUND

§161. Repealed by Acts 1999, No. 897, §4, eff. July 2, 1999.



RS 48:162 - Repealed by Acts 1999, No. 897, 4, eff. July 2, 1999.

§162. Repealed by Acts 1999, No. 897, §4, eff. July 2, 1999.



RS 48:163 - Repealed by Acts 1999, No. 897, 4, eff. July 2, 1999.

§163. Repealed by Acts 1999, No. 897, §4, eff. July 2, 1999.



RS 48:163.1 - Use of highway funds for bicycle facilities

§163.1. Use of highway funds for bicycle facilities

A.(1) The department annually may expend a reasonable amount of the transportation trust fund for the establishment, construction, and maintenance of bicycle facilities. Bicycle facilities may be established wherever a highway, road, or street is being constructed, reconstructed, relocated, or as separate projects, unless the department determines the following:

(a) The roadway is one on which the presence of bicyclists and pedestrians is prohibited by law.

(b) The cost of providing bicycle facilities would be excessively disproportionate to the need or probable use. "Excessively disproportionate" is defined as exceeding twenty percent of the cost of the project.

(c) There is a sparsity of population which demonstrates absence of need or prudence, or future development is not anticipated.

(2) Bicycle facilities shall not be constructed in conjunction with preservation projects if the construction of the facility requires right-of-way acquisition, utility relocation, or major construction. Retrofits, including but not limited to narrowing lanes, restriping, and other general improvements, shall be considered in conjunction with preservation projects.

(3) When population levels and development demonstrates that bicycle facilities would fill a need and construction of the facility would require right-of-way acquisition, utility relocation, or major construction, the department shall work with a municipality or parish to identify funding for the facility as a separate project.

(4) Maintenance of sidewalks and bicycle facilities outside the limits of the curb or shoulder shall be the responsibility of the municipality or parish. Maintenance agreements shall be required.

B. Any municipality or parish may expend a reasonable amount of funds received from the parish transportation fund for the establishment, construction, and maintenance of bicycle facilities.

C. Repealed by Acts 2010, No. 618, §4.

D. The amount expended by the department as permitted by this Section may be at least one percent of the total funds appropriated to the transportation trust fund in any given fiscal year.

E. Any municipality or parish which receives funds from the parish transportation fund may expend at least one percent of those funds for the establishment of bicycle facilities. However,

(1) This Subsection shall not apply to a municipality in which the one percent equals two hundred fifty dollars or less, or to a parish in any year in which the one percent equals one thousand five hundred dollars or less;

(2) A municipality or parish in lieu of expending the funds each year may credit the funds to a special fund or account, to be held for not more than ten years, and to be expended only for the purposes required by this Section.

F. The department shall recommend construction standards for bicycle facilities.

G. The department shall provide a uniform system of marking bicycle facilities in accordance with the Manual on Uniform Traffic Control Devices, such system to be used on all facilities under the jurisdiction of the department and municipalities and parishes.

H. The department and municipalities and parishes shall restrict the use of bicycle facilities under their respective jurisdictions to pedestrians and nonmotorized vehicles, except for electric personal assistive mobility devices where such devices do not pose a hazard to the device users or other users of the facility.

Added by Acts 1974, No. 577, §2. Amended by Acts 1977, No. 291, §1; Acts 1999, No. 368, §1, eff. June 16, 1999; Acts 2010, No. 618, §§3, 4.



RS 48:164 - Repealed by Acts 1999, No. 897, 4, eff. July 2, 1999.

§164. Repealed by Acts 1999, No. 897, §4, eff. July 2, 1999.



RS 48:165 - Repealed by Acts 1999, No. 897, 4, eff. July 2, 1999.

§165. Repealed by Acts 1999, No. 897, §4, eff. July 2, 1999.



RS 48:166 - Repealed by Acts 1999, No. 897, 4, eff. July 2, 1999.

§166. Repealed by Acts 1999, No. 897, §4, eff. July 2, 1999.



RS 48:167 - Forfeiture of permit deposits to Transportation Trust Fund

§167. Forfeiture of permit deposits to Transportation Trust Fund

Funds deposited with the department as guarantees by persons obtaining permits for the installation of the things described in R.S. 48:344 and 381 shall be forfeited to the department and credited to the Transportation Trust Fund if the permit terms remain unsatisfied or the deposit has not been claimed after the elapse of five years from the date of issuance of the permit.

Added by Acts 1965, No. 62, §1. Amended by Acts 1977, No. 291, §1; Acts 1999, No. 897, §2, eff. July 2, 1999.



RS 48:190 - Definition

PART XI. STATE HIGHWAY SYSTEM

§190. Definition

For the purposes of this Part, "board of highways" and "department of highways" shall mean the secretary of the Department of Transportation and Development and the offices of the department.

Added by Acts 1977, No. 291, §2.



RS 48:191 - State highway system; length; designation

§191. State highway system; length; designation

A. There is hereby created and established a system of state highways which shall consist of twelve functional classifications as follows:

(1) Urban highways described as:

(a) Urban-principal arterial-interstate.

(b) Urban-principal arterial-other freeways and expressways.

(c) Urban-principal arterial-other.

(d) Urban-minor arterial.

(e) Urban-collector.

(f) Urban-local.

(2) Rural highways described as:

(a) Rural-principal arterial-interstate.

(b) Rural-principal arterial-other.

(c) Rural-minor arterial.

(d) Rural-major collector.

(e) Rural-minor collector.

(f) Rural-local.

B. The total length of the twelve functional systems shall not exceed sixteen thousand six hundred seventy-five miles, and the additional length permitted herein is allowed solely for the purpose of adjustments that might become necessary from time to time within the sole discretion of the secretary, working in conjunction with the police juries or municipalities.

C. The location of all highways in the functional systems established hereby may be altered and amended by the secretary to such an extent and in such a manner as may be necessary for the purpose of meeting any requirements in order to obtain federal aid for road construction in Louisiana. The system of state highways created hereby shall consist of the above twelve functional systems and the department shall maintain its current description in conformance with the same.

Amended by Acts 1955, No. 40, §2; Acts 1979, No. 187, §1; Acts 1993, No. 549, §1, eff. June 10, 1993; Acts 1997, No. 1028, §1, eff. July 11, 1997.



RS 48:192 - Engineering standards; naming state highways

§192. Engineering standards; naming state highways

A. The department shall immediately establish and maintain design standards for the functional classifications of state highways, following the best engineering practices and experiences for the construction of all roads, bridges, drainage structures, or other work which may be necessary from time to time which said standards shall comply with all federal regulations necessary to obtain federal aid for road and bridge construction in Louisiana.

B. The department may take into the state highway system any parish or municipal road needed to complete a necessary segment of a road; however, the total length of the state highway system established hereby is not exceeded and said road taken into the state highway system will not necessarily delay the needed construction and maintenance of roads on the existing system. The department may negotiate an exchange of roads in any parish or municipality for roads on the state-maintained highway system provided that the roads taken into the system in said exchange will not necessarily delay needed construction and maintenance of roads on the existing system.

C. The department may at any time the need justifies transfer a state highway from one functional classification to another.

D. Notwithstanding any other provision of law to the contrary, it shall be unlawful to name any state highway except by an Act of the legislature.

Acts 1955, No. 40, §3; Acts 1990, No. 200, §1; Acts 1997, No. 1028, §1, eff. July 11, 1997.



RS 48:193 - Highways through municipalities

§193. Highways through municipalities

A. The department is hereby directed to repair and to keep in operating condition at its sole cost and expense, all municipal roads or streets which form a continuation of one of said highways; however, the final decision as to the designation or location of the particular municipal road or streets to be placed in the state system shall be left entirely up to the department. At the request of the governing authority of a municipality, the work may be contracted out to such municipality, but all such maintenance costs shall be paid for by the state, provided that the state shall not be responsible for the maintenance of sewers, street lighting, gas and water mains, and other public utilities. All damages to the streets or highways occasioned by the laying of sewers, street lighting, and other public utilities shall be paid by the owner thereof. The department shall control the parking on any highway which is hereafter constructed, widened, or relocated at the sole expense of the state. The department shall control signal lights and traffic other than parking on highways in the state system established hereby.

B. All new construction or relocation of roads, overpasses, underpasses, bridges, tunnels, or other highway betterment of roads in the state system located in municipalities shall be a cooperative effort between the municipality and the department; however, nothing herein shall prohibit a municipality from making contributions necessary to improve said highways beyond the standards fixed by the department. Nothing herein shall preclude the department from requiring railroads and such other public utilities which use the same from contributing to the payment of overpasses and underpasses and other traffic control devices, which contribution shall be reasonable under the circumstances and conditions to be determined by negotiation or arbitration. Nothing in this Subsection shall in any way affect the provisions of R.S. 33:3701 or any other general or special law applicable to municipal streets and to the extension of state highways through municipalities. Nothing herein shall be construed as altering the existing law concerning the removal of public utilities.

C. In order to create a more efficient system of state highways and to eliminate a duplication of effort and properly channel traffic through the said municipalities, each municipality of over five thousand in population in this state, according to the latest available census, shall develop and adopt a master street plan which shall be submitted for approval by the department which shall insure the proper location and integration of the state highway connections in the total city street plan, which shall be subject to revision as traffic conditions may require.

D. The department is fully authorized through its officers and officials to enter into all contracts and agreements with municipalities, parishes, road districts, or other public agencies of the state of Louisiana or of the United States, and all private individuals, partnerships, corporations, or other private legal entities necessary to carry out the provisions of R.S. 48:191 through 193.

E. All public roads, road projects, bridges, tunnels, or other highway betterment involving parish or municipal streets or roads made under the provisions of R.S. 48:191 through 193 or any other Act of the legislature in which state-allocated revenues are used in the construction thereof shall be constructed and maintained in accordance with engineering standards and procedures established by the department, and the department is fully authorized to withhold certification or approval to any such project or highway betterment unless it is constructed in accordance with the standards established by the department for the project.

F. Nothing contained in R.S. 48:191 through 193 shall permit the department to place in any of the functional classifications of state highways created thereby a greater total mileage than authorized by R.S. 48:191.

G. In any parish with less than one hundred miles of roads not on the state highway system, the police jury of the parish, with the approval of the department, may contract with the department to perform maintenance or construction work on parish roads under such terms as can be mutually agreed upon.

Amended by Acts 1955, No. 40, §4; Acts 1999, No. 363, §1, eff. June 16, 1999.



RS 48:194 - East Baton Rouge Parish

§194. East Baton Rouge Parish

A. Nothing contained in this Part nor any other provision of this Title shall prevent the governing authority of East Baton Rouge Parish from undertaking highway construction projects financed entirely by parish funds on highways that are within the state highway system.

B. Such projects, however, are subject to the following:

(1) Only projects that are funded pursuant to a ballot measure approved by the voters of East Baton Rouge Parish on October 15, 2005, may be undertaken pursuant to this Section.

(2) All work shall be done in accordance with and the completed project shall meet all applicable standards of the Department of Transportation and Development.

(3) The plans for any such project are subject to review and approval by the chief engineer of the department, who shall, within thirty days after submission, review and approve or propose changes to plans submitted by the parish.

(4) The parish governing authority may proceed with the design and construction portions of the project when it deems appropriate subject to approval provided for in Paragraph (3) of this Subsection; however, the construction phase shall be coordinated with the department so as to minimize disruption of the flow of traffic on and near the site of the project, taking into consideration any other projects the department may be executing at the same time and rules and regulations of the department.

(5) Upon completion of the project, the section of highway shall be maintained by the department under the same terms and conditions as apply to any other portion of the state highway system.

Acts 2006, No. 413, §1, eff. June 15, 2006.



RS 48:196 - State Highway Improvement Fund

PART XI-A. STATE HIGHWAY IMPROVEMENT FUND

§196. State Highway Improvement Fund

A. There is hereby created, as a special fund in the state treasury, the State Highway Improvement Fund, hereinafter referred to as the "fund." The source of monies in this fund shall be registration and license fees and taxes collected by the state pursuant to R.S. 47:462, and as provided in R.S. 47:481, in such amounts as remain after payment of amounts due on bonds and related expenses as provided in the documents pursuant to which the bonds were issued under the provisions of R.S. 48:196.1. Beginning July 1, 2007, and each fiscal year thereafter, after satisfaction of the requirements of the provisions of R.S. 48:196.1 and compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, and after making the allocation for state highway fund No. 2, and the New Orleans Ferry Fund, the treasurer shall deposit into the fund the following amounts:

(1) For Fiscal Year 2007-2008, twenty-five percent of such collections.

(2) For Fiscal Year 2008-2009, seventy-five percent of such collections.

(3) For Fiscal Year 2009-2010 and thereafter, all of the collections.

B. The monies in the fund shall be subject to an annual appropriation by the legislature and only be used as provided in Subsection C of this Section. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited and credited to the fund. All unexpended or unencumbered monies remaining in the fund at the end of the fiscal year shall remain to the credit of the fund.

C. Monies appropriated from the fund shall be used exclusively by the Department of Transportation and Development for funding projects for any road which is part of the state highway system but not part of the federal system and, thus, is ineligible for federal highway funding assistance. Such projects shall include but not be limited to design, preventive maintenance, rehabilitation, restoration, and improvement of the state-maintained system of roads. In addition, these funds may be used to complete all of the preconstruction activities such as planning, survey, design, engineering, right-of-way acquisition, and utility relocations association with such projects.

Acts 2006, No. 708, §2, eff. July 1, 2006; Acts 2008, 2nd Ex. Sess., No. 11, §2, eff. March 24, 2008; Acts 2011, No. 390, §2, eff. July 1, 2012; Acts 2012, No. 135, §1, eff. July 1, 2012; Acts 2012, No. 865, §3, eff. Jan. 1, 2013; Acts 2013, No. 273, §2, eff. July 1, 2013.



RS 48:196.1 - Bonds

§196.1. Bonds

A. Notwithstanding any provision of law to the contrary, and as a grant of power in addition to any other general or special law, the State Bond Commission, hereinafter referred to as the "commission", on behalf of the Department of Transportation and Development, hereinafter referred to as the "department", may issue bonds, notes, certificates, or other evidences of indebtedness, hereinafter collectively referred to as the "bonds", for the purpose of funding projects for any road which is part of the state highway system but not part of the federal system and, thus, is ineligible for federal highway funding assistance which are included in the priority listing for the fiscal year pursuant to the highway priority program provided for in R.S. 48:228 through 233, and may pledge registration and license fees and taxes on trucks and trailers collected by the state pursuant to R.S. 47:462 for the payment of the principal and interest of such bonds. The commission is further authorized, in its discretion, to pledge all or any part of any gift, grant, donation, or other sum of money, aid, or assistance from the United States, the state, or any political subdivision thereof, unless otherwise restricted by the terms thereof, all or any part of the proceeds of bonds, credit agreements, instruments, or any other money of the commission, from whatever source derived, for the further securing of the payment of the principal and interest of the bonds. Any bonds issued pursuant to the provisions hereof shall constitute revenue bonds under Article VII, Section 6 of the Constitution of Louisiana, and such bonds shall be payable solely from an irrevocable pledge and dedication of the registration and license fees and taxes collected by the state on trucks and trailers pursuant to R.S. 47:462, or other fees, rates, rentals, charges, grants, or other receipts or income derived by or in connection with an undertaking, facility, project, or any combination thereof, without a pledge of the full faith and credit of the state, hereinafter referred to as "revenues".

B. In accordance with the provisions of Article VII, Section 9(A)(6) of the Constitution of Louisiana, there is hereby established a special fund for the purpose of providing for the securitization of any bonds which may be issued pursuant to the provisions of this Section which shall include requirements for reserves and credit enhancement devices, all as may be provided in any resolution, trust agreement, indenture, or other instrument pursuant to which such bonds were issued. The fund shall be administered by a trustee as designated by the State Bond Commission. The source of monies for the fund shall be the registration and license fees and taxes on trucks and trailers collected by the state pursuant to R.S. 47:462, and as provided in R.S. 47:481. All revenues received from such registration license fees and taxes as are necessary to provide for all requirements associated with the bonds as provided in this Section shall be classified and set aside in a separately identifiable fund or account outside of the state treasury but maintained by the state treasury and such revenues shall be assigned and pledged to the trustee under the documents pursuant to which the bonds were issued for the benefit of the holders of the bonds. Only after satisfaction of all requirements of this Section shall any monies received by the state from the registration and license fees and taxes on trucks and trailers pursuant to R.S. 47:462 and 481 be available for any other purposes, and specifically for the purposes provided for in R.S. 48:196.

C. Bonds issued under the provisions of this Section shall not be deemed to constitute a pledge of the full faith and credit of the state or of any governmental unit thereof. All such bonds shall contain a statement on their face substantially to the effect that neither the full faith and credit of the state nor the full faith and credit of any public entity of the state are pledged to the payment of the principal of or the interest on such bonds. The issuance of bonds under the provisions of this Section shall not directly, indirectly, or contingently obligate the state or any governmental unit of the state to levy any taxes whatsoever therefor or to make any appropriation for their payment.

D. Bonds shall be authorized by a resolution of the commission and shall be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, including but not limited to fixed, variable, or zero rates, be payable at such time or times, be in such denominations, be in such form, carry such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, be subject to such terms of redemption prior to maturity at such price or prices as determined by the commission, and be entitled to such priority on the revenues as such resolution or resolutions may provide.

E. Bonds shall be sold by the commission at public sale by competitive bid or negotiated private sale and at such price as the commission may determine to be in the best interest of the commission and the state.

F. Except for the provisions of R.S. 39:1367, the issuance of the bonds shall not be subject to any limitations, requirements, or conditions contained in any other law, and bonds may be issued without obtaining the consent of any political subdivision of the state or of any agency, commission, or instrumentality of the state. The bonds shall be issued in compliance with the provisions of this Section.

G. For a period of thirty days after the date of publication of a notice of intent to issue bonds in the official journal of the commission authorizing the issuance of bonds hereunder, any person in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause, but after that time no one shall have any cause or right of action to contest the legality of the resolution or of the bonds or the security therefor for any cause whatsoever. If no suit, action, or proceeding is begun contesting the validity of the resolution, the bonds or the security therefor within the thirty days herein prescribed, the authority to issue the bonds and to provide for the payment thereof, the legality thereof, and all of the provisions of the resolution authorizing the issuance of the bonds shall be conclusively presumed to be legal and shall be incontestable. Any notice of intent so published shall set forth in reasonable detail the purpose of the bonds, the security therefor, and the parameters of amount, duration, and interest rates. Any suit to determine the validity of bonds issued by the commission shall be brought only in accordance with the provisions of R.S. 13:5121 et seq.

H. All bonds issued pursuant to this Section shall have all the qualities of negotiable instruments under the commercial laws of the state.

I. Any pledge of the revenues or other monies made by the commission shall be valid and binding from the time when the pledge is made. The revenues or monies so pledged and thereafter received by the commission shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the commission irrespective of whether such parties have notice thereof. Any trust agreement or other instrument by which a pledge is created need not be filed or recorded except in the official records of the commission.

J. Neither the members of the commission nor any person executing the bonds shall be personally liable for the bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

K. Bonds of the commission, their transfer, and the income thereof shall at all times be exempt from all taxation by the state or any political subdivision thereof, and may or may not be exempt for federal income tax purposes. The bonds issued pursuant to this Section shall be and are hereby declared to be legal and authorized investments for banks, savings banks, trust companies, building and loan associations, insurance companies, fiduciaries, trustees, and guardians. Such bonds shall be eligible to secure the deposit of any and all public funds of the state and any and all public funds of municipalities, parishes, school districts, or other political corporations or subdivisions of the state. Such bonds shall be lawful and sufficient security for said deposits to the extent of their value. When any bonds shall have been issued pursuant to Subsection A of this Section, neither the legislature, the state, nor any other entity may act to impair any obligation or contract for the benefit of the holders of the bonds or discontinue or decrease the fees, taxes, rates, or other revenues pledged to the payment of the bonds authorized hereunder or permit to be discontinued or decreased said revenues in anticipation of the collection of which such bonds have been issued, or in any way make any change in the allocation and dedication of any fee, rate, or other revenues which would diminish the amount of the revenues to be received by the commission, until all such bonds shall have been retired as to principal and interest, and there is hereby vested in the holders from time to time of such bonds a contract right in the provisions of this Section.

L. The commission may provide by resolution for the issuance of refunding bonds pursuant to R.S. 39:1444 et seq.

M. The holders of any bonds issued hereunder shall have such rights and remedies as may be provided in the resolution or trust agreement authorizing the issuance of the bonds, including but not by way of limitation, appointment of a trustee for the bondholders, and any other available civil action to compel compliance with the terms and provisions of the bonds and the resolution or trust agreement.

N. Subject to the agreements with the holders of bonds, all proceeds of bonds and all revenues pledged under a resolution or trust agreement authorizing or securing such bonds shall be deposited and held in trust in a fund or funds separate and apart from all other funds of the state treasury or of the department. Subject to the resolution or trust agreement, the trustee shall hold the same for the benefit of the holders of the bonds for the application and disposition thereof solely to the respective uses and purposes provided in such resolution or trust agreement.

O. The commission is authorized to employ all professionals it deems necessary in the issuance of the bonds.

P. The commission is authorized to enter into any and all agreements or contracts, execute any and all instruments, and do and perform any and all acts necessary, convenient, or desirable for the issuance of the bonds or to carry out any power expressly given in this Section.

Q. Any other provision of law to the contrary notwithstanding, any revenues deposited in the bond fund that are pledged to the repayment of any bonds issued in accordance with this Section may be collected and disbursed in accordance with the documents pursuant to which such bonds were issued.

Acts 2012, No. 135, §1, eff. July 1, 2012.



RS 48:197 - Motor vehicle license tax; Transportation Trust Fund

§197. Motor vehicle license tax; Transportation Trust Fund

Beginning January 1, 2013, and each fiscal year thereafter, after compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, and after making the allocation for state highway fund No. 2, the treasurer shall deposit into the Transportation Trust Fund fifty percent of all funds derived from the collection of registration and license fees and taxes collected by the state pursuant to R.S. 47:462, and as provided in R.S. 47:481, in the parishes of Orleans, Jefferson, St. John the Baptist, St. Charles, Tangipahoa, and St. Tammany.

Acts 2012, No. 866, §2, eff. Jan. 1, 2013.



RS 48:201 - Records and record keeping

PART XII. GENERAL ADMINISTRATIVE FUNCTIONS

OF THE DEPARTMENT

§201. Records and record keeping

When the Secretary or his designee is of the opinion that the requirements of the public and of the department can be provided for by the use of microfilm copies of the original files and documents, such originals may be destroyed three years following the date when the record was made and the microfilm copies thereof shall be admissable in evidence in all courts and administrative agency proceedings in accordance with the provisions of R.S. 44:39.

Added by Acts 1982, No. 123, §1.



RS 48:202 - Repealed by Acts 1999, No. 1308, 1, eff. July 12, 1999.

§202. Repealed by Acts 1999, No. 1308, §1, eff. July 12, 1999.



RS 48:203 - Annual highway budget

§203. Annual highway budget

A. The secretary shall cause to be prepared an annual budget for each fiscal year ending June thirtieth. The annual budget shall show an accurate estimate of all available revenues, which revenues shall be completely allotted to specific purposes and individual projects, except that an allotment not to exceed four percent of the revenues from state sources for each fiscal year for unspecified emergency purposes may be made, which shall be subject, however, to approval by the secretary and the legislative budget committee. The budget shall be sent to the governor for incorporation into the executive budget and then to the legislature for enactment.

B. Allotments unexpended during the fiscal year shall be carried over to the next fiscal year and remain allotted to the same project until completion of the project and liquidation of the costs thereof.

C. Disbursements on specific projects shall be budgeted against allotments made for the specific project. The annual budget shall include a capital outlay program for a total of five years which the secretary recommends be undertaken within the period, arranged in a manner which will indicate the relative priority of such projects as money becomes available. Copies of the budget shall be made available to the public.

D. The adoption of the capital budget act for the first year of the five-year program shall constitute an appropriation or allocation of the sums specified therein for the first year only for the purposes specified. The secretary shall be responsible for the enforcement of the capital outlay budget of the department, shall establish procedures, rules and regulations for enforcement, and shall have emergency authority to vary from the budget.

Amended by Acts 1968, No. 342, §1; Acts 1970, No. 305, §1; Acts 1977, No. 291, §1; Acts 2001, No. 1032, §16.



RS 48:204 - Repealed by Acts 2011, No. 175, §1, eff. June 24, 2011.

§204. Repealed by Acts 2011, No. 175, §1, eff. June 24, 2011.



RS 48:205 - Bids

§205. Bids

A. When the purchase exceeds twenty-five thousand dollars, the department, except as otherwise provided in this Chapter, shall give reasonable notice through the chief purchasing agent by advertising and by written notice mailed to persons which furnish the class of commodities involved, or by notice sent through an electronic interactive environment to persons which furnish the class of commodities involved.

B. Such purchases shall, except as otherwise provided in this Chapter, be made only on award to the lowest responsible bidder in response to requests for bids published in the state. Requests for bids shall be published not less than ten days prior to the date set for opening the bids. The published advertisement and the specifications shall fix the exact place and time for presenting and opening of the bids. The presenting and opening of the bids shall be publicly performed on that day. Bids will be publicly read whenever interested parties are present. The practice of dividing proposed or needed purchases into separate installments of less than twenty-five thousand dollars each for the purpose of evading this provision is expressly prohibited.

C. If, in the judgment of the secretary, no satisfactory bid has been received in any case, he may reject all bids. In such case, he shall advertise for new bids as provided in this Section. Until a satisfactory contract is awarded, he may authorize the purchasing agent to make such open market purchases of the commodities involved as are urgently required to meet the requirements for not more than thirty days.

Acts 1991, No. 878, §1, eff. July 23, 1991; Acts 1997, No. 1411, §1, eff. July 15, 1997; Acts 2008, No. 82, §1, eff. July 1, 2008.



RS 48:206 - Formal contract; checks or money orders forfeited in default; bond

§206. Formal contract; checks or money orders forfeited in default; bond

If the secretary requires that a formal contract be entered into between the successful bidder and the department, covering any purchase for which bids are required, he may require that the bids submitted be accompanied by a certified or a cashier's check, or by a postal or bank money order, as he may determine, for an amount designated by him. The check or money order shall be forfeited to the department if the bidder to whom the contract is awarded fails to sign the contract within ten days after having received notice of award from the department. Check or money orders of unsuccessful bidders shall be returned to them.

The successful bidder may, in any instance, be required to furnish a bond in an amount determined by the secretary, not more than the amount of the bid, conditioned upon the faithful performance of the contract.

Amended by Acts 1977, No. 291, §1; Acts 1979, No. 179, §1, eff. July 3, 1979.



RS 48:207 - Emergency purchases; no bids necessary

§207. Emergency purchases; no bids necessary

A. When recommended by the chief engineer, the assistant secretaries,

or the executive directors of the various offices and divisions of the department and when in the opinion of the secretary the best interest of the state will be served, emergency purchases of commodities, materials, supplies, equipment and miscellany, or purchases or leases of noncompetitive or patented articles, devices, equipment, or commodities may be negotiated and made without requesting bids. However, the essential documents authorizing these purchases or leases shall have written on their face the explicit reasons supporting the necessity for these leases or purchases.

B. When sections of highway, the component parts thereof, or any facility under the control of the department are damaged, obstructed, or destroyed by storms, floods, collisions, or other occurrences of violence, so as to impede or interrupt the normal use of the highway or facility, the secretary may make, or authorize to be made, without requesting bids, such emergency purchases as are required to temporarily repair the highway or facility until permanent repairs can be made. Such temporary repairs shall be held to the minimum necessary and plans shall immediately be started for the permanent rehabilitation of the highway or facility.

Amended by Acts 1977, No. 291, §1; Acts 1979, No. 413, §6, eff. July 11, 1979; Acts 1984, No. 625, §1.



RS 48:208 - Surplus federal equipment and material

§208. Surplus federal equipment and material

The department may purchase, without advertising, surplus equipment, materials, and supplies offered for sale by the federal government, or its agencies, at the minimum prices established by the federal government or its agencies, when, in the discretion of the secretary, the purchases would be to the interest of the state.

Amended by Acts 1977, No. 291, §1.



RS 48:209 - Repealed by Acts 1977, No. 291, 3

§209. Repealed by Acts 1977, No. 291, §3



RS 48:210 - Sales in violation of Chapter void

§210. Sales in violation of Chapter void

Any sale made to the department in violation of any provision of this Chapter relating to competitive bidding or to advertisement for bids is absolutely null and void.



RS 48:211 - Accounting system

§211. Accounting system

The department shall adopt and use a modern system of accounting, auditing, and cost keeping in accordance with the best practices. The recommendation of the United States Department of Transportation and the American Association of State Highway and Transportation Officials for uniform accounting practices for transportation departments shall be given full consideration in the method of accounting adopted for the department.

Amended by Acts 1977, No. 291, §1; Acts 2006, No. 11, §5.



RS 48:212 - Agreements with federal government

§212. Agreements with federal government

A. The department may enter into any agreements with the federal government or with any federal agency for the purpose of building or improving public highways, flight strips and public transportation facilities to the extent that the federal government or its agency is authorized by federal statutes to enter into such agreements, and with the same limitations.

B. The department may enter into agreements with federal agencies for the construction, operation, and maintenance of toll roads and toll bridges. It may negotiate loans from these agencies and provide the security therefor required by the federal agency. However, these projects shall be completely self-liquidating both as to cost of construction and as to cost of maintenance and operation during the term of any loan. The principal amount of such a loan or loans shall be amortized within a period of twenty-five years from the date of its making. The aggregate amount of such loan or loans shall at no time exceed five million dollars. When the cost of construction has been amortized, the department may continue to collect a nominal toll to defray the expenses of operation and maintenance or, in addition, to provide a surplus to offset depreciation.

C. During any period that the United States is in a state of war, the secretary, when so authorized in writing by the governor, may make available to the federal government or its armed forces any property, equipment, or personnel required in the national interest for purposes which the property, equipment, or personnel will appropriately serve. Appropriate commitment records shall be made with and receipt records obtained from commissioned officers of the armed services or other federal officials with authority to so act.

D. The department may enter into any agreements with the federal government or with any federal agency for the purpose of establishing and administering a railroad safety and inspection program to the extent that the federal government or its agency is authorized by federal statutes to enter into such agreements, and with the same limitations.

Amended by Acts 1977, No. 291, §1; Acts 1978, No. 133, §1.



RS 48:213 - Agreements with other states

§213. Agreements with other states

The department may enter into agreements with adjacent states for the joint construction, operation, and maintenance of interstate bridges over streams or other waters and for any other matters that properly concern the construction, operation, and maintenance of public highways.



RS 48:214 - Fixed guideway rail systems; safety

§214. Fixed guideway rail systems; safety

A. The office of multimodal planning of the Department of Transportation and Development is hereby designated as the state safety oversight entity pursuant to 49 U.S.C. §5329(e)(4).

B. As the state safety oversight entity, the office shall have the following powers and duties only to the extent necessary to fulfill its obligations under federal law:

(1) Enter onto and inspect the property of operators of fixed guideway rail systems receiving federal funds without prior notice to such operators.

(2) Audit operators of fixed guideway rail systems receiving federal funds for compliance with federal and state laws regarding the safety of fixed guideway rail systems and compliance with a public transportation agency safety plan adopted by a specific operator pursuant to 49 U.S.C. §5329(d).

(3) Direct the operator of a fixed guideway rail system to correct a safety hazard by a specified date and time.

(4) Take legal action in a court of competent jurisdiction to compel an operator of a fixed guideway rail system to correct a safety hazard, or to prevent the operation of all or part of a fixed guideway rail system that the office has determined to be unsafe.

(5) Audit, review, approve, and oversee operators of fixed guideway rail systems receiving federal funds for compliance with a plan adopted by a specific operator in compliance with Title 49, Section 5329(d) of the United States Code.

(6) Enforce statutes, regulations, executive orders, and rules relating to the operation of a fixed guideway rail public transportation system in Louisiana.

(7) Implement such rules and regulations as may be necessary in order to comply with this Section, and as may be promulgated by the Department of Transportation and Development, in accordance with the Administrative Procedure Act.

Acts 2014, No. 170, §1.



RS 48:215 - Repealed

§215. Repealed by Acts 1974, No. 336, §3.



RS 48:216 - Participation in highway associations

§216. Participation in highway associations

The department may join and participate in associations formed by like departments of other states, territories, or foreign governments and with the United States Public Roads Administration or its successor, for the development and propagation of information concerning the construction, maintenance, and operation of public highways and the promotion of ideas concerning the safety and convenience of traffic thereon.



RS 48:217 - Acquisition of rights-of-way and servitudes; entry for purpose of surveys, soundings, drillings, and examinations

§217. Acquisition of rights-of-way and servitudes; entry for purpose of surveys, soundings, drillings, and examinations

A.(1) The department may by donation, purchase, exchange, lease, or expropriation, without any competitive bidding, acquire any immovable property, public or private, or the use thereof, including servitudes, lands, and improvements on lands necessary for the right-of-way of any highway included in the state highway system or any appurtenance thereto and for any of the purposes of this Chapter, including whatever property rights are necessary to restore access to property that has been landlocked by highway construction or those property rights which are necessary for the relocation of public utility and railroad facilities to accommodate the construction and maintenance of a state highway and the appurtenances thereto.

(2) Upon application by the owner of property which is necessary for the highway right-of-way of a project established and approved under the Transportation Infrastructure Model for Economic Development, as provided for in Part VI of Chapter 7 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, the department shall commence negotiations with the property owner to acquire the property. Negotiations may begin upon verification through the preliminary planning process that the property is required for the right-of-way. However, no property shall be acquired under the provisions of this Paragraph until the director of real estate has determined that sufficient funds are available.

B. Where the consent of a property owner has not been otherwise obtained, the Department of Transportation and Development and its authorized agents and employees shall also have the power to enter upon any lands, waters, and premises in the state for the purpose of making surveys, soundings, drillings, and examinations as it may deem necessary or convenient for the purpose of this Chapter and Section, and such entry shall not be deemed a trespass, nor shall such entry for such purpose be deemed an entry under any eminent domain proceedings which may be then pending, provided that registered notice of five days to resident owners and fifteen days to nonresident owners shall be given to the last record property owner as reflected by the parish assessment rolls, which said notice shall be mailed to the last known and recorded address of said owner as reflected by said assessment records.

C. The Department of Transportation and Development shall make reimbursement for any actual damages resulting to such lands, waters, and premises as a result of such activities.

D. In order to facilitate the acquisition of servitudes for the relocation of public utility and railroad facilities, the Department of Transportation and Development shall promulgate rules and regulations in accordance with the provisions of the Administrative Procedure Act (R.S. 49:950 et seq.).

Acts 1987, No. 642, §1; Acts 2003, No. 180, §1.



RS 48:217.1 - Recordation of maps of highway projects

§217.1. Recordation of maps of highway projects

The department shall cause to be recorded copies of all right-of-way maps relative to highway projects for which immovable property was acquired or a right-of-way or servitude affecting or involving immovable property was obtained, said recordation to be made in the parish in which the immovable property is situated.

The department may reduce to size of such copies for convenience and they shall be accepted and filed in a suitable place by the clerks of court without cost to the department.

Added by Acts 1970, No. 501, §1.



RS 48:218 - Expropriation for highways; compensation and damages

§218. Expropriation for highways; compensation and damages

Where it is necessary to acquire a right of way over, or the title to, private property in order to carry out the purposes of this Chapter and the owner thereof is unable to agree with the department as to the purchase price or charge therefor or is otherwise unwilling to transfer either the title to or the right of way over the property, the department may proceed to expropriate the property or the right of way thereover under the general expropriation laws of the state. The proceedings shall be brought in the name of the state and shall be tried as summarily as possible, either in term time or vacation.

In expropriating lands for rights of way, if any improvement of the landowner or any crops upon the land are damaged or destroyed by the location of the right of way, the owner may recover compensation, in addition to the compensation for the property or the right of way, for the actual injury to or destruction of the improvement or crop.

Amended by Acts 1977, No. 291, §1.



RS 48:219 - Estoppel of contest after commencement of work; damages

§219. Estoppel of contest after commencement of work; damages

After the department has laid out a highway or other facility undertaken by the Department of Transportation and Development over a certain tract of land and the work thereon has commenced without objection on the part of the landowner, the landowner may not prevent or retard the construction thereof by any legal process, but is limited to an action for damages.

Amended by Acts 1977, No. 291, §1.



RS 48:220 - Width of right-of-way

§220. Width of right-of-way

A. The width of rights-of-way for highway construction shall be fixed by the chief engineer of the Department of Transportation and Development. Generally, the width may be fixed in a manner sufficient, in the judgment of the chief engineer, to provide presently and in the future for the public interest, safety, and convenience. Specifically, the width may be fixed in a manner sufficient to adequately accommodate the future improvement of the highway by the construction of additional lanes of pavement, service roads, intersections, traffic distribution devices, and grade separations. It may be fixed to provide sight distances and insure stability and lateral support for the embankments, structures, and appurtenances to the highway and to provide for proper drainage.

B. Notwithstanding any provision of law to the contrary, fences may be erected up to, but not within, the boundary of the designated right-of-way of any road or highway in Ward 1 or Ward 5 in Beauregard Parish.

Amended by Acts 1977, No. 291, §1; Acts 1997, No. 115, §1.



RS 48:220.1 - Width of right of way acquired informally

§220.1. Width of right of way acquired informally

Whenever the department of highways, under its statutory authority takes over an existing road from a parish or municipality, unless there is an agreement between the two agencies to the contrary, the department shall acquire all of the rights which the ceding agency possessed with regard to the ceded road or street. In those instances where the highway was constructed by the parish or municipality without a recorded conveyance or dedication of the right of way by the landowner, and in those instances where the department has constructed a highway without a recorded conveyance or dedication by the landowner, the width of the right of way servitude for the said highway shall include the roadway, shoulder, roadside ditch and an area extending one and one-half feet beyond the rear or outside slope of the roadside ditch. Nothing herein shall affect title to any buildings or fences, nor require their removal without payment of just compensation therefor, nor shall anything herein affect title to the soil beneath the highway right of way nor to any minerals thereunder. The existence of the highways for a period in excess of three years shall vest title to the right of way servitude in the Department of Highways.

Added by Acts 1976, No. 630.



RS 48:221 - Acquisition of balance of land in certain cases; disposition; exchange; excess property

§221. Acquisition of balance of land in certain cases; disposition; exchange; excess property

A.(1) When, as a result of the acquisition of a part of a parcel of property, or of a lot if the parcel was subdivided, the remaining part of the parcel or lot has an area which is less than fifty percent of the area of the original or when the greater linear dimension of the remaining part, measured from the nearer right of way line and perpendicular to the axis of the road, is less than fifty feet, the department may acquire by purchase or expropriation the remainder of the parcel or lot.

(2)(a) When the department has acquired property in excess of the width or area required for departmental purposes or determines that certain property is no longer needed for its purposes, such property may be sold to the highest bidder after advertisement for bids twice within a thirty-day period provided the final advertisement appears at least fifteen days prior to sale in the official journal of the parish in which the property is located. However, the secretary shall offer to sell such property at a private sale to the vendor or the vendor's successors in title who sold such property to the department upon payment of its present appraised market value. However, the secretary shall first offer to sell such property to the vendor's successors in title, or to the owner of the land whose property or any portion thereof is separated from a highway by such excess area, upon payment of the present appraised market value.

(b) Notwithstanding any provision of law to the contrary, when the department has amicably acquired property that was identified as an uneconomic remainder at the time of acquisition, there shall be no obligation to offer such property at private sale to the vendor or the vendor's successors in title. This Subparagraph shall apply only to property amicably acquired subsequent to July 1, 2016.

(3) The advertisement shall accurately describe the location of the property, all the conditions of sale, and the exact time and place where the bids will be presented, opened, and read. All bids shall be publicly presented, publicly opened, and publicly read on the same day presented.

(4) If excess immovable property authorized to be sold pursuant to this Section is not purchased at public or private sale as provided herein, or if the cost of advertisement is greater than the fair market value of the property so that the property lacks a positive net value to the department, the secretary may, within his discretion, do either of the following:

(a) Donate the property pro rata to the adjacent landowner or landowners.

(b) Convey ownership of the property to any political subdivision in which the property is located or to the Department of Natural Resources.

(5)(a) When houses, buildings, or other structures are acquired by the department for which the estimated value of sale for salvage and removal is more than thirty thousand dollars or the estimated cost of demolition is more than thirty thousand dollars, the proposed sale or demolition shall be advertised for bids once, at least fifteen days prior to the receipt of bids, in the official journal of the parish in which the property is located.

(b) If the estimated value of salvage of houses, buildings, or other structures is less than required for advertisement, or if the cost of demolition is less than thirty thousand dollars, the department may arrange for salvage or demolition by letter bids. The bids shall be solicited from the list of contractors who have submitted their names in response to an annual advertisement for placement on the department's list of demolition and salvage contractors. The department shall contract for salvage or demolition to the bidder that provides the greatest monetary benefit to the department.

B. The secretary, in addition, may exchange immovable property as referenced in Subsection A of this Section by private conveyance for immovable property needed for the construction or maintenance of a state highway, provided that the immovable property sought to be acquired by exchange shall have a present appraised market value equal to or greater than the present appraised market value of the excess or surplus immovable property owned by the department which is to be exchanged.

C. Repealed by Acts 2008, No. 298, §2.

Amended by Acts 1962, No. 199, §1; Acts 1977, No. 291, §1; Acts 1980, No. 373, §1; Acts 1987, No. 227, §1; Acts 1993, No. 1028, §1, eff. June 27, 1993; Acts 2008, No. 298, §§1, 2; Acts 2016, No. 464, §1, eff. July 1, 2016.



RS 48:222 - Acquisition of natural deposits; when allowed

§222. Acquisition of natural deposits; when allowed

The department may acquire by purchase, lease, donation, or expropriation and may operate any gravel bed, fill or rock deposit, marble or granite quarry, or land from which earth can be obtained, or other natural resources or deposits susceptible of being used for the construction or maintenance of state highways or bridges, if the needs of the state in the construction and maintenance of highways will be best served by the acquisition.



RS 48:223 - Drainage for highways

§223. Drainage for highways

A. The department may construct canals, ditches, or drains sufficient in its judgment to properly drain any highway embraced in the system of state highways constructed or to be constructed through any lands of private persons. The rights of way for these canals may be acquired in the same manner and on the same basis of compensation as provided for acquiring rights of way for highways.

B. Except as provided in Subsection F herein, no highways shall be occupied by drainage canals or ditches except those drainage canals and ditches excavated, operated, and maintained by the department for the purpose of draining the highway. The department may prohibit and prevent the connection of any drainage canal or ditch or any other system of drainage canals or ditches with the canals or ditches on a highway.

C. The agents and employees of the department, under the direction of the chief engineer, may enter and clean or improve by widening and deepening, if necessary in the opinion of the chief engineer, such natural and public drainage channels, ditches, or canals that are adjacent to and form part of the drainage system of any state highway.

D. The blocking or impeding of any drainage ditch on, along, or across a highway, or the blocking or impeding of any natural drainage crossed, by any means is prohibited.

E. When any drainage area discharges naturally across a highway through a bridge, culvert, or other device, the department may prohibit and prevent any action which, by discharging into such a drainage area additional water not naturally falling within that area, or which, by increasing the run-off in the channel or channels across the highway, will jeopardize the safety and integrity of the structures across the highway.

F.(1) The Department of Transportation and Development is hereby authorized to issue a permit to a local governing authority for construction of a drainage project located within the highway right-of-way. Such permit may be issued if it is the opinion of the department that the drainage project is consistent with the purposes of the highway, the right-of-way of that highway, and will in no way have a negative impact on either the highway or the right-of-way of that highway.

(2) Maintenance of any drainage project constructed under the provisions of this Subsection shall be the responsibility of the local governing authority which constructed the project and shall not be the responsibility of the department.

(3) The department shall promulgate rules for the issuance of such permits and shall submit such rules for review by the House and Senate Committees on Transportation, Highways and Public Works under the Administrative Procedure Act.

G. Upon request of the department, the state police shall issue a citation to any person who is in violation of this Section. Every person who is convicted of a violation of this Section shall be fined not less than twenty-five dollars nor more than one hundred dollars or imprisoned not more than thirty days, or both.

Amended by Acts 1977, No. 291, §1; Acts 1997, No. 242, §1, eff. June 17, 1997; Acts 2006, No. 11, §5; Acts 2010, No. 233, §2.



RS 48:224 - Abandonment of highway; sale by department; acquisition by governing authority; ratification

§224. Abandonment of highway; sale by department; acquisition by governing authority; ratification

A. When the secretary determines that certain sections of the state highway system cease to be used by the public to the extent that the original public purpose is no longer being served, he may by appropriate declaration, accompanied by a plat or sketch duly recorded in the parish where the property is located, declare that the highway is to be abandoned.

B. Prior to declaring the abandonment of a highway or highway section, the secretary shall send notice to the governing authority or authorities as well as all public utilities with recorded right-of-way agreements or permits and/or recorded holders of right-of-way permits affected by such abandonment through which the highway or highway section passes, of his intention. The secretary shall also send notice to each member of the legislature in whose district the highway or highway section is located. The governing authority or authorities shall indicate a willingness and desire to accept the highway or highway section proposed to be abandoned and to operate and maintain the highway as part of the governing authority's system and shall issue a resolution stating the conditions of the acceptance.

C. If the governing authority or authorities are unwilling to accept and maintain the highway or highway section to be abandoned, or in the event of the abandonment of any property acquired and used for right-of-way purposes, the realignment of which has been changed so as to make the right-of-way no longer needed for the original purpose, the secretary may at his discretion dispose of the property at either public or private sale. Private sale shall be limited to the original vendor of the property or his successors in title. If the sale is to the original vendor of the property, the consideration for the private sale shall be the original cost to the department or its appraised market value, whichever is greater. If the sale is to the successors in title to the original vendor, the consideration for the private sale shall be the present appraised value. If sold, notice of abandonment of the roadway shall be posted in accordance with Subsection E of this Section. If the property cannot be sold at either public or private sale, then abandonment may be accomplished as provided in Subsection E of this Section or transferred to the Department of Natural Resources, state lands section.

D. However, nothing in this Section nor in Section 221 shall be construed as requiring the department to abandon or sell any property or property right, especially where local service or frontage roads, or the closing or portions of lanes in multilane highways are concerned. Further, where the secretary determines there is no market for any area owned by the department or over which it has a servitude, that portion may be abandoned in accordance with the general laws of the state.

E. When the governing authority or authorities are unwilling to accept and maintain the highway or highway section to be abandoned and the department has only a servitude, abandonment by the department by providing proper legal notice, recordation of the declaration of abandonment as provided herein and posting of adequate signs shall constitute abandonment. The department shall have no further obligation or liability in connection with the servitude.

F. Abandonment of highways or highway sections previously made to public entities other than parish governing authorities are hereby ratified.

Amended by Acts 1977, No. 291, §1; Acts 1980, No. 536, §1; Acts 1985, No. 489, §1; Acts 1992, No. 349, §1, eff. June 17, 1992; Acts 2001, No. 1032, §16.



RS 48:224.1 - Transfer and exchange of state and local roads

§224.1. Transfer and exchange of state and local roads

A. Upon receipt of a proper resolution submitted by a parish or municipal governing authority to the secretary indicating its conditions, willingness, and desire to incorporate into the parish or municipal road system a road on the state highway system and to assume the maintenance thereof and with the approval by a majority of the legislative delegation from such parish or municipality, the secretary may at his discretion accept the resolution and remove the road from the state highway system and it shall thereafter form a part of the parish or municipal road system. As a condition of such transfer, the department may provide a thing of value, including but not limited to credits towards future construction projects, payment of funds, or satisfaction of debt owed to the department. Such thing of value shall be equal to the amount of the present value of the forty-year projected future maintenance cost of the road to be transferred and may be funded by the department as a capital project. Any such condition of transfer shall be reduced to writing by the parties.

B. Upon receipt of a proper resolution submitted by a parish or municipal governing authority to the secretary indicating its conditions, willingness, and desire to exchange one or more roads on the parish or municipal road system for one or more roads on the state highway system and assume the maintenance thereof and with the approval by a majority of the legislative delegation from such parish or municipality, the secretary may at his discretion accept the resolution, incorporate said roads from the parish or municipal road system into and remove said roads from the state highway system, and they shall thereafter form respective parts of said system.

C. Upon completion of the transfer or exchange and any conditions of the resolution, the department shall cause to be recorded the transfer of any immovable property, said recordation to be made in the parish in which the immovable property is situated.

D. The department may promulgate rules in accordance with the Administrative Procedure Act to implement the provisions of this Section.

Added by Acts 1979, No. 185, §1; Acts 1997, No. 1028, §1, eff. July 11, 1997; Acts 2016, No. 458, §1.



RS 48:225 - Lease or acquisition of necessary buildings

§225. Lease or acquisition of necessary buildings

The department may, by lease, donation, purchase, or exchange, acquire or erect any buildings and structures that, in the opinion of the secretary, are required in conducting the business of the department.

Amended by Acts 1977, No. 291, §1.



RS 48:226 - Prescription not applicable

§226. Prescription not applicable

Prescription does not run against immovable property or rights thereto legally acquired by the department for use as right of way for public highways or facilities.

Amended by Acts 1977, No. 291, §1.



RS 48:227 - Lands beneath elevated expressways; lease of

§227. Lands beneath elevated expressways; lease of

The Department of Transportation and Development is hereby authorized to lease after public bid for commercial and other purposes not repugnant to the state, lands beneath elevated expressways owned and maintained by the department.

Added by Acts 1970, No. 432, §1. Amended by Acts 1977, No. 291, §1.



RS 48:228 - Functional classification of state highways; current highway standards and continuing needs study by department; cost estimates presented to legislature

§228. Functional classification of state highways; current highway standards and continuing needs study by department; cost estimates presented to legislature

The department shall divide the roads comprising the state highway system into twelve functional classifications, as provided in R.S. 48:191, and shall establish current standards for their functional classification. It shall undertake a continuing study of the needs of the various highways for the purpose of bringing existing highways up to current standards or for replacement of existing highways where required, and shall keep the information so developed up-to-date through a continuing annual needs study. The department shall provide the legislature with an estimate of present day costs of bringing the various highways up to the standard of the functional classification to which each highway is assigned.

Added by Acts 1974, No. 334, §1. Amended by Acts 1977, No. 291, §1; Acts 1997, No. 1028, §1, eff. July 11, 1997.



RS 48:228.1 - Master characterization plan of state roads for maintenance

§228.1. Master characterization plan of state roads for maintenance

A. The department shall further prepare and continually update a master plan for maintenance of the various roadway systems based upon characterization of all state-maintained roadways through a condition type summary. All state road systems shall be categorized as follows:

CATEGORY 1--shall consist of those roads constructed within the past five years and within such condition that all require only routine maintenance activities, including but not limited to roadside vegetation, litter control, sign maintenance, minor repairs to the surface, shoulders, and embankment.

CATEGORY 2--shall include those roadways constructed beyond a five-year period with conditions requiring more than routine maintenance chores. These roadways would require a combination of department forces supplemented with purchase order type contracts.

CATEGORY 3--shall include those roadways which require light rehabilitation including but not limited to joint replacement or heavy patching by purchase contract, as well as routine and heavy maintenance by department forces.

CATEGORY 4--shall include those roadways which require heavy rehabilitation in the form of overlay or extensive joint replacement by purchase order contract. At a minimum, routine maintenance shall be performed on these roads.

CATEGORY 5--shall include those roadways which require reconstruction on the basis of the annual needs study and those roadways included in the Resurfacing, Reconstruction, Rehabilitation, and Restoration Program. At a minimum, sign, roadside vegetation, and emergency maintenance for safety shall be performed on these roads.

B. The department shall provide to the Joint Legislative Committee on Transportation, Highways, and Public Works, semiannually, a status report on the work accomplished and the funds encumbered and/or expended on maintenance projects as provided in Subsection A above. The department shall notify the Joint Legislative Committee on Transportation, Highways, and Public Works in writing, on a current basis, of all contracts, bids to be let, and/or work to be done by the department on maintenance projects as provided in Subsection A above.

Acts 1987, No. 515, §1; Acts 1997, No. 433, §1, eff. July 1, 1997.



RS 48:229 - §229. Repealed by Acts 2015, No. 355, §2. eff. March 14, 2016.

§229. Repealed by Acts 2015, No. 355, §2. eff. March 14, 2016.

Added by Acts 1974, No. 334, §1; Acts 1997, No. 1028, §1, eff. July 11, 1997; Acts 1999, No. 654, §1, eff. July 1, 1999; Acts 2001, No. 1032, §16; Acts 2003, No. 741, §1; Acts 2004, No. 171, §1, eff. June 10, 2004; Acts 2013, No. 109, §1; Acts 2015, No. 355, §2, eff. March 14, 2016.



RS 48:229.1 - Statewide prioritization process for the Highway Priority Program

§229.1. Statewide prioritization process for the Highway Priority Program

A. The legislature declares it to be in the public interest that a prioritization process for construction be utilized to develop a Highway Priority Program that accomplishes the following:

(1) Brings the state highway system into a good state of repair and optimizes the usage and efficiency of existing transportation facilities.

(2) Improves safety for motorized and nonmotorized highway users and communities.

(3) Supports resiliency in the transportation system, including safe evacuation of populations when necessitated by catastrophic events such as hurricanes and floods.

(4) Increases accessibility for people, goods, and services.

(5) Fosters diverse economic development and job growth, international and domestic commerce, and tourism.

(6) Fosters multimodalism, promotes a variety of transportation and travel options, and encourages intermodal connectivity.

(7) Encourages innovation and the use of technology.

(8) Protects the environment, reduces emissions, and improves public health and quality of life.

B. Beginning with the Highway Priority Program for Fiscal Year 2017-2018, the department shall provide the legislature and public with this program which shall list projects to be constructed in the ensuing fiscal year in an order of priority that is determined after projects selected pursuant to Subsection C of this Section are analyzed and prioritized based upon the factors set forth in Subsection A of this Section.

C. The projects to be included in the Highway Priority Program shall be selected utilizing a process based on an objective analysis that considers, at minimum, the following factors relative to the cost of the project and anticipated revenues to be appropriated by the legislature:

(1) The condition of the roads, streets, and structures making up the state highway system and the relative urgency of the improvements considering in their order of general needs. For purposes of this Paragraph, "condition" shall include but not be limited to the state of repair of the existing roadway and shoulder surfaces, structures and drainage, and other factors of the roadway, such as signs, signals, markings, and barriers.

(2) The type and volume of traffic on a particular segment of roadway, highway, or bridge.

(3) The crash records for a particular segment of roadway, highway, or bridge.

(4) The technical difficulties in the preparation of plans and the procurement of rights-of-way for a particular segment of roadway, highway, or bridge.

(5) Whether unforeseeable emergencies such as floods have created an immediate need for improvement or reconstruction.

(6) Whether capacity improvements are warranted due to population or traffic volume increases in specific geographic areas.

(7) Whether or not the highway or bridge is or will be on an evacuation route utilized to evacuate large populations due to catastrophic events such as hurricanes or flooding.

(8) Whether the improvement to or addition of a highway or bridge will benefit the economic development potential of the state.

D. Prior to selecting a project for inclusion in the program based on the factors set forth in Subsection C of this Section, the department shall screen all projects submitted for inclusion in the program to determine whether they are consistent with the most recent Statewide Transportation Plan and warrant inclusion in the program.

E. No later than October first of each year, the department shall make public, in an accessible format, the results of the screening and analysis of projects pursuant to this Section.

F. The department shall initially identify prospective outcomes of each program and report these prospective outcomes to the legislature and make them available to the public on or before June 6, 2016. The department shall evaluate the actual outcomes of each program and establish revised prospective outcomes of each program on a biennial basis. Beginning in 2018, the department shall report the results of these biennial evaluations to the legislature and make them available to the public on the department website on a biennial basis when the department presents a proposed program of construction to the Joint Highway Priority Construction Committee in accordance with R.S. 48:231(A)(1).

G. The department may consult with the Department of Economic Development when fixing the priorities of projects as required by this Section.

Acts 2015, No. 355, §1, eff. March 14, 2016.



RS 48:230 - Priority reports on future construction projects

§230. Priority reports on future construction projects

The department also shall provide to the legislature annually an additional list of projects proposed to be commenced within the ensuing four years which are in various stages of planning and preparation. This list shall be subject to change by the department until the department finally approves each project for construction.

Added by Acts 1974, No. 334, §1.



RS 48:231 - Final construction program for current fiscal year; public hearings; Joint Highway Priority Construction Committee; reports; review by legislature; restrictions on legislature

§231. Final construction program for current fiscal year; public hearings; Joint Highway Priority Construction Committee; reports; review by legislature; restrictions on legislature

A.(1) Beginning on October 1, 2010, and not later than October first of each year thereafter, the department shall provide a proposed program of construction for the coming fiscal year to the Joint Highway Priority Construction Committee.

(2) The committee shall hold public hearings in each highway district for the purpose of reviewing priorities for the coming fiscal year.

(3) At each public hearing, the department shall provide each House of Representatives and Senate member with a map indicating the following regarding projects within their respective House or Senate district:

(a) All projects proposed for construction within their district for the coming fiscal year.

(b) All completed projects within their district for the three previous fiscal years.

(4) The department shall make the maps required to be provided to members of the legislature pursuant to Paragraph (3) of this Subsection available to any person upon request following the public hearings.

(5) A report based on the testimony received at the hearings shall be sent to the department. The department shall then create the final construction program for the coming fiscal year for submission to the legislature.

(6) When this final construction program is communicated to the legislature for funding for the coming fiscal year, any project which the legislature determines is not in the proper order of priority in accordance with the factors stated in R.S. 48:229 may be deleted by the legislature. However, the legislature shall not add any projects to this final construction program, nor shall the legislature make substitutions for projects which have been removed.

B.(1) The Joint Highway Priority Construction Committee shall be comprised of the entire membership of the House and Senate transportation, highways and public works committees and shall include legislators representing the parishes within the respective highway district for the purposes of attending the public hearings in each district as required in Subsection A of this Section. Notwithstanding any unforeseen circumstances, the chairman shall provide notice, via electronic transmission, to each member of the Joint Highway Priority Construction Committee and legislators representing the parishes within the respective highway district, fifteen calendar days prior to each public hearing in each highway district as required in Subsection A of this Section. Beginning in 2004, the chairman of the House Transportation, Highways and Public Works Committee shall serve as chairman of the Joint Highway Priority Construction Committee. Thereafter, chairmanship of the Joint Highway Priority Construction Committee shall rotate between the chairman of the House and Senate Transportation, Highways and Public Works Committees on a two-year basis.

(2) No action shall be taken by such joint committee except by the favorable vote of a majority of the members thereof from each house present and voting, each house voting separately, a quorum of the joint committee being present.

Added by Acts 1974, No. 334, §1. Amended by Acts 1977, No. 291, §1; Acts 2001, No. 1032, §16; Acts 2004, No. 887, §1; Acts 2008, No. 692, §1; Acts 2010, No. 13, §1; Acts 2010, No. 91, §1; Acts 2010, No. 588, §1; Acts 2013, No. 207, §1.



RS 48:232 - Apportionment of appropriated fund by the department; construction restricted to priority listing; secretary's emergency fund

§232. Apportionment of appropriated fund by the department; construction restricted to priority listing; secretary's emergency fund

No construction project shall be undertaken by the Department of Transportation and Development except those included in the priority listing for that fiscal year regardless of the source of the funds for the project, with the exception of projects undertaken and financed out of the secretary's emergency fund and projects involving the use of matching funds to meet federal requirements in order to receive federal aid funds. Appropriations for highway construction shall be apportioned by the department to the several highway classifications based on the proportion that the needs in each classification bears to the total needs and shall be allocated by the department to the projects within each classification. Semiannually the secretary shall provide the Joint Legislative Committee on Transportation, Highways and Public Works a recapitulation of all emergency projects for the preceding six-month period, outlining the nature and cost of the emergency.

Added by Acts 1974, No. 334, §1. Amended by Acts 1977, No. 291, §1; Acts 2001, No. 1032, §16.



RS 48:232.1 - Apportionment of appropriated funds by the department; tunnel replacement priority

§232.1. Apportionment of appropriated funds by the department; tunnel replacement priority

The Department of Transportation and Development may give priority and advance to construction as expeditiously as possible any bridge project where a bridge replaces a tunnel. The department may use any available source of funds to finance such projects, and may use any available source of funds, including the secretary's emergency fund, as matching funds to meet federal requirements in order to receive federal aid funds. Notwithstanding any other provision of law to the contrary, the department may contract for such projects using any contract method provided by law, including design-build or construction management at risk.

Acts 2015, No. 30, §2, eff. May 29, 2015.



RS 48:233 - Delays in construction; public statement; substitution of another project; allocated funds

§233. Delays in construction; public statement; substitution of another project; allocated funds

The projects planned for the year for which appropriations have been made shall be commenced in that year; however, if a project cannot be commenced within the year for which it is planned, the secretary shall file with the project records a public statement as to the factors causing the delay, and the next priority project meeting all necessary needed requirements for the same highway classification shall be substituted therefor. When the delaying factors have been overcome, the delayed project shall be placed in the highest priority for the next ensuing fiscal year. Funds allocated for each construction project shall remain so allocated until the project is completed and the project costs are liquidated.

Added by Acts 1974, No. 334, §1. Amended by Acts 1977, No. 291, §1.



RS 48:234 - Highway construction; authority for set-aside procurement from socially or economically disadvantaged or women owned businesses

§234. Highway construction; authority for set-aside procurement from socially or economically disadvantaged or women owned businesses

A. The secretary is hereby authorized and directed, for each fiscal year, to designate and set aside for awarding to socially or economically disadvantaged and/or women owned businesses, as defined in R.S. 39:1732(4), and (5), an amount not to exceed ten percent of the funds appropriated for highway construction and for procurement of goods and services for highway construction. This Subsection shall be inapplicable if no socially or economically disadvantaged and/or women owned business exists in the particular category to which the set aside applies.

B. The secretary shall, for each fiscal year, designate and set aside for awarding to socially or economically disadvantaged and/or women owned businesses, an amount not to exceed ten percent of the funds appropriated for highway construction and for procurement of goods and services for highway construction. This Subsection shall be inapplicable if no socially or economically disadvantaged and/or women owned business exists in the particular category to which the set aside applies.

C. In order to implement the provisions of this Section, the secretary shall adopt rules, standards, and procedures for certifying that businesses owned and operated by socially or economically disadvantaged persons or women are eligible to participate under the requirements of this Section. The procedure for determination of eligibility may include self-certification by a business, provided that the secretary retains the ability to verify a self-certification. Other rules as may be necessary to carry out the duties set forth in this Section may also be adopted.

D. Provided, however, the total amount for the set-aside program shall not exceed ten percent of the state and federal funds allocated for highway construction.

Added by Acts 1983, No. 715, §1, eff. Jan. 1, 1984; Acts 1985, No. 910, §1; Acts 1987, No. 800, §1.



RS 48:235 - Adopt-a-road program

§235. Adopt-a-road program

A. The department is authorized to develop a program to be known as "adopt-a-road", whereby a business or a private civic organization may adopt a section of state-maintained highway, interstate highway, or interstate highway interchange for the sole purpose of controlling litter along that section of highway, interstate highway, or interstate highway interchange. The department may also enter into cooperative endeavor agreements to effectuate the purposes of this Section. Included in the responsibilities of any business or private civic organization which chooses to participate in the program shall be the following:

(1) Development of a functional plan to influence and encourage the public to improve the appearance of the adopted section of highway.

(2) A general cleanup of the area at least twice a year.

(3) Assistance to the department in securing media coverage for the program.

B. The department shall also develop a program whereby a business or private civic organization may adopt the median of a portion of a state-maintained highway inside a municipality. The business or private civic organization shall control litter, cut grass, maintain existing shrubs and trees, and trim curbs. It may also plant flowers and additional plants if approved by the department. The adoption of these areas shall be for a period of at least one year.

C. Any organization which adopts an interstate highway interchange shall conduct its general cleanup of such areas only when escorted by a municipal or parish law enforcement officer or other person approved by the department.

D. Any parish or municipality which maintains a portion of the green space along a state-maintained highway, interstate highway, or interstate highway interchange may place a sign identifying the parish or municipality upon approval of the department.

E. Any parish or municipality which has a parkway adoption program may place a sign identifying an organization, business, department of government, or individual that adopts a section of state-maintained highway, interstate highway, or interstate highway interchange upon approval of the department.

F. The department shall promulgate rules and regulations to implement the provisions of this Section.

Acts 2008, No. 89, §1, eff. June 5, 2008.



RS 48:250 - Application of this Part

PART XIII. OPERATION AND TECHNICAL FUNCTIONS

SUBPART A. CONTRACTS AND CONTRACTORS FOR

DEPARTMENT PROJECTS

§250. Application of this Part

A. This Part shall exclusively govern the contracts of the Department of Transportation and Development or let by the department on behalf of other political subdivisions of the state in addition to the laws of the state relating generally to obligations and the department not in conflict with this Part.

B.(1) If a law requires a contract, bond, or any other document to be in writing, an electronic record satisfies law.

(2) If a law requires a signature on a contract, bond, or any other document, an electronic signature satisfies law.

(3) If a law requires the department to record a contract, bond, or any other document in the office of the recorder of mortgages, the recorder shall record a contract, bond, or any other document formed by electronic means and executed by means of electronic signature.

Acts 1997, No. 1112, §1, eff. July 14, 1997; Acts 2009, No. 42, §1, eff. Jan. 1, 2010.



RS 48:250.1 - Structured training program; construction and maintenance personnel

§250.1. Structured training program; construction and maintenance personnel

A. Construction and maintenance employees of the department shall be required to participate in a structured training program as contained in the secretary of the department's Policy and Procedure Memorandum. The department shall provide training at its own expense and shall allow employees to complete training during regular work hours. The department shall notify employees in writing of their training requirements no less than six months prior to the department's review of the employee's record for merit increase purposes.

B. If, in the course of reviewing an employee's record for merit increase purposes, the department discovers that an employee has failed to meet or maintain the department's training requirements, the department shall issue a formal letter of warning to the employee for failing to meet or maintain training requirements. The letter shall include a list of the deficient training requirements and shall give notice to the employee that once the deficient training is completed, the employee's merit increase shall be granted, provided that lack of training is the only reason for withholding the employee's merit increase. The letter shall also include notice to the employee that if the deficient training requirements are not met by the employee's next anniversary date or by the next date the employee is eligible for a merit increase, the employee shall be subject to disciplinary action as authorized by the State Civil Service Commission and civil service rules.

Acts 1997, No. 1112, §1, eff. July 14, 1997; Acts 1998, 1st Ex. Sess., No. 77, §1, eff. May 1, 1998; Acts 2006, No. 461, §1, eff. June 15, 2006.



RS 48:250.2 - Design-build contracts; administration

§250.2. Design-build contracts; administration

A. Notwithstanding any law to the contrary or the requirements of this Part, if the secretary determines it is in the best interest of the taxpayers, the Department of Transportation and Development, with approval of the House and Senate transportation, highways, and public works committees, may formulate, develop, and implement a program to combine the design and construction phases of a transportation facility or facilities, including but not limited to highways, interchanges, bridges, ferries on the Mississippi River, or tunnels into a single contract.

B. This program shall allow use of the design-build method to construct the new Mississippi River Bridge at St. Francisville (connection to U.S. Hwy. 61) including approach structures and connecting roadways, which project is included in the Transportation Infrastructure Model for Economic Development program. The secretary may also select additional projects or combine a program of projects to utilize the design-build method. The Department of Transportation and Development shall submit any project selected for the design-build method to the House and Senate transportation, highways, and public works committees for approval.

C. There shall be no challenge by any legal process to the choice of the successful designer-builder other than for fraud, bias for pecuniary or personal reasons not related to the interest of the taxpayers, or arbitrary and capricious selection by the secretary. Once the designer-builder has been chosen and a contract for a stipulated schedule and sum certain price executed, the price of the design-build contract shall not be increased other than for inflation as prescribed in the contract and for site or other conditions of which the designer-builder had no knowledge and should not have had knowledge as a reasonable possibility existing at the site or concerning the design and construction.

D. The department shall consider a design-build contract to replace the tunnel on Louisiana Highway 23 and shall submit a written report of its recommendation to the House and Senate committees on transportation, highways, and public works not later than February 1, 2016.

Acts 1998, 1st Ex. Sess., No. 105, §1; Acts 1999, No. 654, §1, eff. July 1, 1999; Acts 2004, No. 81, §§1, 2; Acts 2008, No. 111, §1, eff. June 6, 2008; Acts 2015, No. 30, §2, eff. May 29, 2015.



RS 48:250.3 - Design-build contracts; qualifications of design-build entities; public announcement procedures; letters of interest; selection of short list; bid proposals by competitors; qualifications evaluation committee; proposal review committee; selection and process of award

§250.3. Design-build contracts; qualifications of design-build entities; public announcement procedures; letters of interest; selection of short list; bid proposals by competitors; qualifications evaluation committee; proposal review committee; selection and process of award

A. For purposes of this Section, "design-builder" means the entity contractually responsible for delivering the project design and construction.

B. Each design-builder shall employ, or have as a partner, member, coventurer, or subcontractor persons or a firm with persons who are duly licensed and registered to provide the services required to complete the project and do business in this state. The standard professional engineer and land surveyor qualifications as provided for in R.S. 37:681 et seq., the rules and regulations of the Louisiana Professional Engineering and Land Surveying Board, and the department's standard technical qualification requirements for firms providing professional engineering and land surveying services as provided for in R.S. 48:290 shall apply to the components providing design services, and the standard contractor qualifications as provided for in R.S. 37:2150 et seq., and the current rules and regulations of the State Licensing Board for Contractors shall apply to the component providing construction services utilized by the design-builder, based upon the applicable categories for the specific project. All registrations and licenses for each component shall be obtained prior to or concurrent with award of the project to the selected design-builder by the department.

C. A notice of intent to request letters of interest for a design-build project shall be distributed by the department through advertisement on the Department of Transportation and Development's Internet webpage. All notices of intent shall be advertised a minimum of ten days prior to the deadline for receipt of responses and shall contain a description of the project, and sufficient information for a design-builder to determine its interest and to enable it to submit a letter of interest. The department may readvertise the notice of intent using additional media or publications in an attempt to solicit additional responses if the number of responses received by the department is inadequate.

D. The department shall provide a "Request for Qualifications"(RFQ) to design-builders who submit a letter of interest. The department shall identify all required information in the request for qualifications and in the standard response forms provided by the department. The response to the request for qualifications shall include statements of qualification by credentials and experience of design component members for the areas of expertise specific to the project and statements of qualification by experience and resources of the construction team component. The completed response form and any other required information shall be transmitted to the department by the responding design-builder by the deadline to submit such forms and information as provided in the request for qualifications. Any response failing to meet all of the requirements contained in the request for qualifications shall not be considered by the department. False or misrepresented information furnished in response to a request for qualifications shall be grounds for rejection by the department.

E.(1) The chief engineer, with concurrence of the secretary, shall establish a design-build qualifications evaluation committee for evaluation of the responses to the request for qualifications received by the department. The following general criteria used by the qualifications evaluation committee in evaluating responses to the request for qualifications for design-build services shall apply to both the design and construction components of any responding entity:

(a) Experience of both the design and construction entity components and of key personnel as related to the project under consideration.

(b) Past performance on department projects.

(c) Any project-specific criteria as may apply to project needs.

(2) The qualifications evaluation committee shall evaluate the qualifications of responding design-builders on the basis of the criteria identified in the request for qualifications and set forth in this Subsection and shall select a short list of the highest rated entities in a number to be determined by the department; however, if fewer than three responses are received, the secretary or designated representative may approve proceeding with the design-build process. The qualifications evaluation committee may, at its discretion, be assisted by other department personnel in its evaluation of an entity's qualifications. The design-build qualifications evaluation committee shall present its short list to the chief engineer for recommendation to the secretary. The short-listed entities shall be invited by the secretary or designated representative to submit a detailed technical and cost proposal for the design-build project. The invitation to the short-listed entities shall specify a deadline for submission of such proposals.

F.(1) Depending upon the complexity of the project and the degree of flexibility in the approach to design and construction methods, the specific requirements of the technical proposal shall be identified by the department to the entities making the short list by means of a " Request for Proposal" (RFP). Generally, the "Request for Proposal" (RFP) shall request design strategy and preliminary design concepts, construction sequencing, techniques, materials, and methods, the schedule for commencement and completion of all phases of work, and a lump sum cost for all services in fulfillment of the requirements and within the constraints of the "Request for Proposal".

(2) For more complex projects and projects with scopes which permit flexibility and innovation in the design and construction approach, the department may compensate unsuccessful and responsive short-listed design-builders for the expense of preparing the proposal. The amount of compensation to be paid, if any, for the proposal shall be predetermined by the department and shall be included in the department's request for proposal (RFP). The department may by plan change use concepts submitted by compensated short-listed design-build proposers.

G. The chief engineer, with concurrence of the secretary, shall establish a proposal review committee for evaluation of design-build proposals. The proposal review committee shall be identified in the request for proposals (RFP). The chief engineer, with concurrence of the secretary, shall assign a project manager, who shall become the chairman of the proposal review committee for the project. The request for proposals (RFP) shall identify technical elements of the project, depending on the characteristics of the project, to be included in the technical score. Additionally, the chief engineer, with concurrence of the secretary, may select additional department engineering and technical experts, and nationally recognized design-build experts to serve as committee members to score each technical element of the project. Members of the proposal review committee shall not have served as members of the qualifications evaluation committee. Each member of the proposal review committee shall make his scoring of assigned elements available for public review. Such scores shall be considered public record.

H.(1) An adjusted score approach shall be used by the department in determining the winning proposal. An adjusted score shall be determined using the following three components:

(a)(i) The technical score determined by the proposal review committee. Weighing factors may be assigned to each element depending on its relative magnitude or significance to the overall project. Each proposal review committee member shall rate his assigned element of the proposal from each of the entities on the short list and shall submit such scores to the chairman of the proposal review committee. The schedule and price bid shall not be made known to the proposal review committee during the scoring process. The chairman of the proposal review committee shall adjust the scores for any applicable weighing factors and shall determine the total technical score for each proposal.

(ii) Prior to determining the adjusted score, the chairman of the proposal review committee shall notify each design-build proposer, in writing, of each proposer's final total technical score.

(b) The time value, consisting of the product of the proposed contract time expressed in calendar days multiplied by the value-per-calendar-day expressed in dollars established by the department and included in the request for proposal.

(c) The price proposal.

(2) The winning proposal shall be the proposal with the lowest adjusted score. The adjusted score for each entity's design-build proposal shall be determined by the following formula: Adjusted Score = (Price Bid + Time Value) divided by Technical Score. If the Time Value is not used, the Adjusted Score shall be determined by the following formula: Adjusted Score = Price Bid divided by Technical Score.

Acts 2004, No. 81, §1; Acts 2006, No. 305, §1; Acts 2009, No. 262, §1, eff. July 1, 2009.



RS 48:250.4 - Public-private partnership projects

§250.4. Public-private partnership projects

A. Notwithstanding any law to the contrary or the requirements of this Part, if the secretary determines it is in the best interest of the taxpayers, the Department of Transportation and Development, with approval of the House and Senate transportation, highways, and public works committees, may solicit proposals for and enter into contracts for public-private partnership projects for a transportation facility, provided the department shall comply with the provisions of R.S. 48:2084 through 2084.15 that are applicable to public-private partnership projects of the Louisiana Transportation Authority. However, R.S. 48:256.3 and 48:256.5 shall be applicable in the same manner as any other department projects.

B.(1) Twenty-five percent of public-private partnership projects undertaken by the department shall be located outside the boundaries of a metropolitan planning area, as defined in 23 U.S.C. 134.

(2) Solicitations for public-private partnership projects outside the boundaries of any metropolitan planning area, as defined in 23 U.S.C. 134, shall be subject to the approval of the House and Senate committee on agriculture, forestry, aquaculture and rural development in addition to the approval of the House and Senate committees on transportation, highways and public works.

C. The department shall not receive an unsolicited proposal for a public-private partnership project.

Acts 2016, No. 519, §2, eff. June 13, 2016.



RS 48:251 - Contracts for projects

§251. Contracts for projects

A. All projects for the construction or maintenance of, or improvements to, highways or other public facilities under the control of or advertised and let by the Department of Transportation and Development shall, except as otherwise provided in this Part, be undertaken only under contract.

B. Every contract exceeding the contract limit, as defined herein, for construction, maintenance, or improvement of a department facility under the provisions of this Part shall be made in the name of the department and shall be signed by the secretary of the Department of Transportation and Development or his duly appointed designee and by the contracting party. The contract limit for this Part is hereby defined to equal five hundred thousand dollars. No such contract shall be entered into nor shall any such work be authorized which will create a liability on the part of the state in excess of the funds available or which will be available for the project.

C. Every contract for the construction of or improvements to highways shall include a warranty by the contractor as to the quality of materials and workmanship for a duration of three years. The Department of Transportation and Development shall implement the purposes of this Subsection and shall submit a report on its implementation of the warranty requirements to the Joint Legislative Committee on Transportation, Highways and Public Works no later than July 1, 1998.

D. There shall be established by the Department of Transportation and Development a cash management plan which shall to the greatest extent possible effectively and efficiently utilize the funds appropriated or otherwise made available to the department to assure the timely construction of projects. The department shall submit a report on its implementation of the cash management plan to the House and Senate Committees on Transportation, Highways and Public Works and to the Joint Legislative Committee on the Budget no later than July 1, 1998.

Amended by Acts 1977, No. 291, §1; Acts 1997, No. 555, §1, eff. July 3, 1997; Acts 1997, No. 1112, §1, eff. July 14, 1997; Acts 1997, No. 1329, §1; Acts 1998, 1st Ex. Sess., No. 161, §3, eff. May 7, 1998; Acts 2001, No. 563, §1; Acts 2007, No. 386, §1, eff. July 1, 2007.



RS 48:251.1 - Provision for trenching and shoring in construction contracts

§251.1. Provision for trenching and shoring in construction contracts

A. On any construction project for the Department of Transportation and Development in which a contractor is employed and in which trench excavation will exceed a depth of five feet, the bid documents provided to all of the bidders and the contract must include:

(1) A copy of special shoring requirements of the Department of Transportation and Development with a separate pay item for such special shoring requirements.

(2) A copy of any geotechnical information that was used in the design of the project.

(3) A separate pay item for trench excavation safety protection on that portion of the project on which trench excavation exceeds five feet.

B. The separate pay item for trench safety shall be based on the linear feet of trench excavated. The separate pay item for special shoring requirements, if any, shall be based on the square feet of shoring used.

Acts 1990, No. 918, §1, eff. Jan. 1, 1991; Acts 1991, No. 775, §1, eff. July 18, 1991; Acts 1993, No. 228, §1, eff. June 1, 1993.



RS 48:251.2 - Prescription

§251.2. Prescription

Any action against a contractor on a contract or on the bond furnished by the contractor, or against a contractor or the surety or both on the bond furnished by the contractor, all in connection with the construction or maintenance of any public works let by the department shall prescribe five years from recordation of the acceptance of such work, or of notice of default of the contractor, whichever occurs first.

Acts 1997, No. 1112, §1, eff. July 14, 1997.



RS 48:251.3 - Prescription; claims by contractors; surety

§251.3. Prescription; claims by contractors; surety

Any action arising out of or related to a department contract or on the bond furnished by a contractor shall prescribe five years from recordation of the acceptance of such contract or of notice of default of the contractor or other termination of the contract, whichever occurs first. Any action which would be extinguished by the provisions of this Section may be brought within one year of July 14, 1997.

Acts 1997, No. 1112, §1, eff. July 14, 1997.



RS 48:251.4 - Architects and engineers; prohibitions against interest in organizations furnishing construction materials

§251.4. Architects and engineers; prohibitions against interest in organizations furnishing construction materials

A. Landscape architects, architects, and engineers shall not own a substantial financial interest, either directly or indirectly, in any corporation, firm, partnership, or other organization which supplies materials for the construction of a public work let by the department when the architect or engineer has performed architectural or engineering services, either directly or indirectly, in connection with the public work for which the materials are being supplied.

B. For the purposes of this Section, a "substantial financial interest" shall exclude any interest in stock being traded on the American Stock Exchange or the New York Stock Exchange or the National Association of Securities Dealers and Quotations.

C. Whoever violates the provisions of Subsection A of this Section shall be guilty of a misdemeanor and shall be fined not more than an amount equal to the total value of the materials involved in such violation, or not more than ten thousand dollars, whichever is greater, or imprisoned for not more than six months, or both.

Acts 1997, No. 1112, §1, eff. July 14, 1997.



RS 48:251.5 - Payments under contract

§251.5. Payments under contract

A. The department shall promptly pay all obligations arising under public contracts within thirty days of the date the obligations become due and payable under the contract. All progressive stage payments and final payments shall be paid when they, respectively, become due and payable under the contract.

B.(1) If the department fails to make any final payments after recordation of formal final acceptance and within forty-five days following receipt of a clear lien certificate by the department, the retainage or other payments known by the department to be due and payable shall be released, but the contractor and the contractor's surety shall remain liable for any overpayment by the department to the contractor, stipulated damages for delay in a completion or work necessary to repair latent defects, or in performance of warranty work under the contract.

(2) If the department fails to make any final payment within one hundred days after its receipt of the clear lien certificate, the department shall be liable for legal interest on the balance due on the contract.

(3) If the department fails to make final payment as provided or neglects to promptly ascertain the final estimated quantities under the contract in bad faith, then the contractor shall be entitled to attorney fees if a mandamus to perform such acts is necessary for the contractor to receive all monies due and owed the contractor under the contract.

C. The provisions of this Section shall not be subject to waiver by contract.

Acts 1997, No. 1112, §1, eff. July 14, 1997; Acts 2015, No. 29, §1, eff. May 29, 2015.



RS 48:251.6 - Prohibited donation, loan, or pledge of public credit or property; suits to invalidate contracts violative thereof

§251.6. Prohibited donation, loan, or pledge of public credit or property; suits to invalidate contracts violative thereof

A.(1)(a) In any case in which the legislative auditor, by virtue of any audit conducted by him or on his behalf or filed with him, has reason to believe that any contract of the state may violate the provisions of Article VII, Section 14 of the Constitution of Louisiana, he shall submit the pertinent facts thereof to the attorney general.

(b) In any case in which the legislature, or any of its members, has reason to believe that any contract of the state or any political subdivision may violate the provisions of Article VII, Section 14 of the Constitution of Louisiana, the legislature or the member thereof shall submit the pertinent facts to the attorney general.

(2) Upon submission of such pertinent facts by the legislative auditor, the legislature, or any member of the legislature, the attorney general shall institute a civil proceeding to invalidate the contract, if in his opinion such a proceeding is necessary for the assertion or protection of any right or interest of the department or within the intention of Article VII, Section 14 of the Constitution of Louisiana. If in his opinion such a proceeding is not necessary, he shall submit in writing such opinion and his reasons therefor to the official or body which submitted such facts to him.

B. Additionally, the attorney general, on his own initiative, shall institute a civil proceeding to invalidate any contract of the department, if, in his opinion, such a proceeding is necessary for the assertion or protection of any right or interest of the state or political subdivision within the intent of Article VII, Section 14 of the Constitution of Louisiana.

Acts 1997, No. 1112, §1, eff. July 14, 1997.



RS 48:251.7 - Prohibited provisions

§251.7. Prohibited provisions

A. It is hereby declared that any provision contained in a department contract, other than a provision naming another as a co-insured or additional beneficiary in a contract of insurance, which requires the department to assume liability for damages arising out of injuries or property damage to the contracting parties or to third parties caused by the negligence of anyone other than the department, its employees, or agents, is contrary to the public policy of the state of Louisiana. Any and all such provisions in any and all department contracts shall be null and void.

B. The provisions of this Section shall not apply to contracts between the department and the owner of immovable property when the purpose of such contract is to grant the department a servitude, right-of-way, or other authority to go upon, construct works, perform activities, or to otherwise exercise control over or use the owner's property.

Acts 1997, No. 1112, §1, eff. July 14, 1997.



RS 48:251.8 - Public contracts; certain provisions invalid

§251.8. Public contracts; certain provisions invalid

The legislature hereby declares null and void and unenforceable as against public policy any provision in a department contract which requires either of the following:

(1) That a suit or arbitration proceeding must be brought in a forum or jurisdiction outside of this state, instead of being pursued in accordance with the laws of this state governing such actions.

(2) That the agreement must be interpreted according to the laws of another jurisdiction.

Acts 1997, No. 1112, §1, eff. July 14, 1997; Acts 2010, No. 868, §3, eff. July 1, 2010; Acts 2011, No. 343, §4.



RS 48:251.9 - Definitions

§251.9. Definitions

A. As used in this Part, unless the context clearly indicates otherwise, the following terms shall have the following meanings:

(1) "Bidding documents" means the advertisement, plans and specifications, bidding form, bidding instructions, addenda, special provisions, and all other instruments prepared by or on behalf of the department for use by prospective bidders on a public contract.

(2) "Bid form" means the portion of the bidding document required to be submitted in order to constitute a bid.

(3) "Contract" means any contract awarded by the department for construction or maintenance of transportation facilities or work authorized by Article VII, Section 27 of the Constitution of Louisiana.

(4) "Contractor" means any individual, partnership, joint venture, firm, corporation, limited liability partnership, limited liability company, or any acceptable combination thereof contracting for performance of public work for the department.

(5) "Emergency" shall mean an unforeseen mischance bringing with it destruction or injury of life or property or the imminent threat of such destruction or injury, the result of an order from any judicial body to take immediate action which requires construction or maintenance without time to comply with the formalities of this Part.

(6) "Louisiana resident contractor" means:

(a) For the purposes of this Section, a "Louisiana resident contractor" includes any person, partnership, association, corporation, or other legal entity and is defined as one of the following:

(i) An individual who has been a resident of Louisiana for two years or more immediately prior to bidding on work.

(ii) A partnership, association, corporation, or other legal entity whose majority interest is owned by and controlled by residents of Louisiana.

(iii) A partnership, association, corporation, or other legal entity which for two years prior to bidding has maintained a valid Louisiana contractor's license and has operated a permanent facility in the state of Louisiana and has not had a change in ownership or control throughout those two years.

(b) For the purposes of Item (a)(ii) of this Paragraph, ownership percentages shall be determined on the basis of:

(i) In the case of corporations, all common and preferred stock, whether voting or nonvoting, and all bonds, debentures, warrants, or other instruments convertible into common and/or preferred stock.

(ii) In the case of partnerships, capital accounts together with any and all other capital advances, loans, bonds, debentures, whether or not convertible into capital accounts.

(7) "Negotiate" means to participate in the process of entering into contracts or plan changes without formal advertising and public bidding with the intention of obtaining the best price and terms possible under the circumstances.

(8) "Plan change" means an alteration, deviation, addition, or omission as to a preexisting department construction or maintenance contract.

(9) "Plan change outside the scope of the contract" means a plan change which alters the nature of the thing to be constructed or which is not an integral part of the project objective.

(10) "Plan change within the scope of the contract" means a plan change which does not alter the nature of the thing to be constructed or which is an integral part of the project objective.

(11) "Public work" means the erection, construction, alteration, maintenance, improvement, or repair of any highway, bridge, transportation facility, or immovable property owned, used, or leased by the department or any public entity for which the department is acting pursuant to an agreement.

Acts 1997, No. 1112, §1, eff. July 14, 1997; Acts 2007, No. 386, §1, eff. July 1, 2007.



RS 48:252 - Advertisement for bids; public presentment and reading of bids; fee for bid proposals

SUBPART B. BIDDING OF DEPARTMENT PROJECTS

§252. Advertisement for bids; public presentment and reading of bids; fee for bid proposals

A. Contracts for projects with an aggregate estimated cost less than the contract limit but in excess of fifty thousand dollars shall be let in accordance with the following provisions:

(1) When plans, specifications and quantities required for the construction or improvement of a facility under the control of and let by the department have been prepared and approved, the department shall send out invitations for bids at least ten calendar days prior to the date of public opening to at least three bona fide, qualified bidders and post notice of such bidding by electronic media available to the general public.

(2) Invitations for bids shall contain complete plans, specifications and the quantity required, and any other information, including the time and place of delivery of the bid, which is necessary for the bidder to make an acceptable bid. Addenda are prohibited except to withdraw the invitation for bids.

(3) Any qualified contractor who does not receive an invitation for bids shall, upon request to the contracting officer named in the notice posted as required in this Subsection, be sent bidding documents.

(4) All bids shall be publicly presented, publicly opened and publicly read or presented for viewing at the time and place specified in the invitation.

(5) Notwithstanding the provisions of this Subsection, the department, at its discretion, may advertise for bids as provided in Subsection B of this Section.

B. Contracts for projects with an aggregate estimated cost equal to or greater than the contract limit shall be let in accordance with the following provisions:

(1)(a) When the plans and specifications for the construction or improvement of a department facility have been prepared and approved, a request for bids shall be published in the official journal of the state or through an electronic bid system approved by the department and made available to the general public, or both provided that until July 1, 2010, the department shall publish a request for bids in the official journal of the state.

(b) The department shall require alternate bids on selected highway projects based on life cycle cost analysis and other pertinent engineering data where feasible, provided that alternate bids do not conflict with federal provisions relative to bid selection for a project. A quarterly report shall be made by the department to the Joint Committee on Transportation, Highways and Public Works detailing the bids put out by the department, whether the bid was an alternate bid, the award of the contract, and the basis therefor.

(2) The advertisement for bids shall be published at least once a week for three different weeks. The period between the date of the first advertisement and the receipt of bids shall be not less than twenty-one days. The advertisement shall specify the conditions which govern the submission of bids and shall state the exact place where plans and specifications may be inspected, the exact place where bids will be received, and the exact time when the bids will be opened and read or presented.

(3)(a) All bidders are responsible for timely delivery of bids as specified in the advertisement. No bids shall be accepted or taken, including receipt by hand delivery, on days which are recognized as holidays by the United States Postal Service.

(b) All bids shall be publicly presented, publicly opened, and publicly read or presented for viewing at the time and place specified in the advertisements.

(4) The department shall charge a nonrefundable fee of twenty-five dollars for each set of printed bid proposal documents provided to prospective bidders, subcontractors, or suppliers. The fee authorized by this Paragraph shall not apply to bid proposal documents provided electronically through the department website. One copy of printed bid proposal documents may be provided to plan rooms and non-bidding agencies and associations without charge.

(5) Plans and specifications shall be available to bidders on the day of the first advertisement and shall continue to be available during normal department work hours until twenty-four hours prior to the bid opening. Bid proposal documents will not be issued within the twenty-four-hour period prior to bid opening.

(6)(a) Bidding documents shall include no more than three additive alternates. If the bidding documents contain additive alternates, then the low bidder shall be the lowest responsive bidder on the base bid. Additive alternates shall be accepted only if acceptance does not change the status of the low bidder. However, the department may accept additive alternates in any order which does not affect determination of the low bidder.

(b) Reductive alternates reducing the scope of the work below that in the base bid shall not be allowed.

(c) Bidding documents may contain alternates which allow for different materials or methods of construction. The bidding documents shall specify whether the low bid will be determined based on the lowest bid cost, the lowest combination of bid cost plus construction time, or the lowest combination of bid cost plus construction time plus estimated life cycle cost. If construction time is utilized as a factor to determine the lowest responsive bidder, then its value and use in the determination of the lowest responsive bidder shall be specified in the bidding documents.

(7)(a) All contracts of the department shall contain provisions authorizing the issuance of plan changes within the scope of the contract. Any plan change outside the scope of the contract in excess of the contract limit as defined herein shall be let out for public bid as provided by this Part. Plan changes shall be limited to situations arising after the receipt of bids for the contract and shall not be used to reduce the scope of the contract due to budget limitations which existed prior to award of the contract.

(b) Plan changes pertaining to contracts not required by this Part to be put out for public bid shall be negotiated in the best interest of the department or let out for public bid as provided by this Part. Negotiated plan changes shall be fully documented and itemized as to costs, including material quantities, material costs, labor costs, taxes, insurance, employee benefits, other related costs, profit, and overhead. Where certain unit prices are contained in the initial contract, no deviations shall be allowed in computing negotiated plan change costs for work under those work items unless the actual quantities worked vary more than twenty-five percent from the estimated quantities in the contract as advertised. Plan changes within the scope of the contract shall not be recorded in the office of the recorder of mortgages in the parish where the work is performed.

C.(1) The department shall not issue or cause to be issued any addenda materially modifying plans and specifications within a period of seventy-two hours prior to the advertised time for the opening of bids, excluding Saturdays, Sundays, and any other legal holidays; however, if the necessity arises to issue an addendum materially modifying the plans or specifications within the seventy-two-hour period prior to the advertised time for opening bids, then the opening of bids shall be extended at least seven days, but not more than thirty-five days without the requirement of re-advertising. The department, through the issuance of an addendum prior to the scheduled time for bid opening, may extend the bid period for up to thirty-five days, without re-advertising.

(2) Addenda may be issued by any of the following means:

(a) Certified mail, return receipt requested, sent to the address given by the bidder upon obtaining the bidding documents, the transmission of which shall be conclusive evidence of receipt of such notice by the bidder to whom it is addressed.

(b) Facsimile transmission sent to the number given by the bidder upon obtaining the bidding documents, the transmission of which shall be conclusive evidence of receipt of such notice by the bidder to whom it is transmitted.

(c) Express mail sent to the address given by the bidder upon obtaining the bidding documents. Delivery of the addenda by express mail shall be conclusive evidence of receipt of the addenda by the bidder to whom it is addressed.

(d) Electronic transmission sent to the e-mail address given by the bidder upon obtaining the bidding documents. Transmission of the addenda by e-mail shall be conclusive evidence of receipt of the addenda by the bidder to whom it was sent.

(e) Electronic transmission of a notice that informs a bidder that an addendum is posted on the department's website that is sent to the e-mail address given by the bidder upon obtaining the bidding documents or through online registration of bidders. Transmission of said e-mail notice to a bidder's e-mail address shall be conclusive evidence of receipt of the addendum by the bidder to whom it was sent.

D. Under no circumstances shall there be a division or separation of any public work project into smaller projects which division or separation would have the effect of avoiding the requirement that public work be advertised and let by contract to the lowest responsible bidder as provided in this Subpart.

E. If the department proposes to disqualify any bidder, on grounds that such bidder is not a responsible bidder, the department shall:

(1) Give written notice of the proposed disqualification to such bidder and include in the written notice all reasons for the proposed disqualification.

(2) Give such bidder who is proposed to be disqualified the opportunity to be heard at an informal hearing at which such bidder is afforded the opportunity to refute the reasons for the disqualification.

F. The department shall reject the lowest bid if received from a bidder domiciled in a Communist country and may prohibit the use or incorporation on department projects of materials or supplies to be used in a project if such materials or supplies are manufactured in a Communist country, including but not limited to China, North Korea, and Vietnam, and may award the contract to the next lowest bidder, provided this Subsection shall not apply to any country having established trade relations agreements or approvals from the government of the United States.

G. If any public work specifies that reclaimed material, including asphalt to be removed from a state highway, shall be retained by the contractor, then the contractor's quote or bid shall indicate the value of the reclaimed material used to calculate the contractor's quote or bid.

H. For the purposes of this Part, an award shall be deemed to have been made when the department transmits to the successful bidder notification that the contract is being awarded to such bidder and that contract documents for execution are transmitted concurrently or will be transmitted within the delays provided for in this Part.

Amended by Acts 1977, No. 291, §1; Acts 1988, No. 890, §2, eff. July 21, 1988; Acts 1995, No. 452, §1; Acts 1997, No. 1112, §1, eff. July 14, 1997; Acts 1998, 1st Ex. Sess., No. 23, §1, eff. April 24, 1998; Acts 1998, 1st Ex. Sess., No. 24, §1, eff. April 24, 1998; Acts 1998, 1st Ex. Sess., No. 25, §1, eff. April 24, 1998; Acts 1998, 1st Ex. Sess., No. 126, §2, eff. May 5, 1998; Acts 1999, No. 724, §1, eff. July 1, 1999; Acts 2001, No. 563, §1; Acts 2001, No. 1072, §2; Acts 2003, No. 181, §1; Acts 2006, No. 10, §1, eff. May 4, 2006; Acts 2007, No. 386, §1, eff. July 1, 2007; Acts 2009, No. 41, §1, eff. June 15, 2009; Acts 2012, No. 195, §1; Acts 2016, No. 207, §1, eff. May 26, 2016.



RS 48:252.1 - Emergency contracting

§252.1. Emergency contracting

In case of emergency where such emergency has been certified by the secretary or his duly appointed designee, the requirements of this Subpart may be waived by the secretary or his duly appointed designee to the minimum extent necessary to meet the demands of the emergency.

Acts 1997, No. 1112, §1, eff. July 14, 1997; Acts 1998, 1st Ex. Sess., No. 126, §2, eff. May 5, 1998.



RS 48:253 - Bid bonds accompanying bids

§253. Bid bonds accompanying bids

A. Every bid submitted for projects in excess of fifty thousand dollars shall be accompanied by a bid bond guaranteed by a surety company qualified to do business in this state. The bid bond submitted shall be for five percent of the official bid amount.

B.(1) The bid bond shall be forfeited to the department or other named obligee if the bidder fails to make the required bond, fails to execute the contract, or fails to comply with any provision necessary for execution of the contract.

(2) Should the forfeited bid bond in any manner be limited or not payable on demand, the bidder will be disqualified from bidding or approval as a subcontractor on any department advertised project for a period of one year following nonpayment.

C. The bid bonds of unsuccessful bidders shall not be returned by the department.

D. Bid bonds shall be written by a surety or insurance company currently on the U.S. Department of Treasury Financial Management Service list of approved bonding companies which is published annually in the Federal Register, or by a Louisiana-domiciled insurance company with at least an A- rating in the latest printing of the A. M. Best's Key Rating Guide.

Amended by Acts 1956, No. 41, §1, Acts 1960, No. 525, §1; Acts 1964, No. 88, §1; Acts 1977, No. 291, §1; Acts 1979, No. 179, §2, eff. July 3, 1979; Acts 1997, No. 1112, §1, eff. July 14, 1997; Acts 1998, 1st Ex. Sess., No. 26, §1, eff. April 24, 1998; Acts 1998, 1st Ex. Sess., No. 36, §1, eff. April 24, 1998; Acts 1999, No. 366, §1, eff. June 16, 1999; Acts 1999, No. 652, §1; Acts 1999, No. 1310, §1, eff. July 12, 1999; Acts 2001, No. 575, §§1and 2; Acts 2007, No. 386, §1, eff. July 1, 2007.



RS 48:254 - Submission of more than one bid; financial interest in other bids

§254. Submission of more than one bid; financial interest in other bids

No bidder shall submit more than one bid on any one project nor shall any bidder submit an additional bid under another or a different name. No bidder shall be directly financially interested in any bid submitted by another bidder.



RS 48:255 - Award of contract; time limitations and exceptions; bond of successful bidder; rejection of certain bidders

§255. Award of contract; time limitations and exceptions; bond of successful bidder; rejection of certain bidders

A. The department shall establish specific bidding requirements, in accordance with the provisions of this Part, provisions of the Federal Highway Administration, if applicable, and other provisions as necessary and will include these requirements in the project specifications and bid package issued to prospective bidders. Bids of prospective bidders shall conform to these requirements. Bids not submitted in accordance with this Subpart or such other specified requirements are irregular and must be rejected by the department.

B.(1) For all construction, maintenance, or improvement projects for department facilities or other public facility projects, advertised and let by the department, the department or the contracting agency may reject any and all bids for just cause but otherwise shall, with the concurrence of all funding sources, award the contract to the lowest responsible bidder within forty-five calendar days after receipt of bids or twenty calendar days after receipt by the department of concurrence in award from all project funding agencies, whichever occurs last, unless the department and the successful bidder mutually agree to extend the deadline. However, in cases where concurrence in award is required, the department shall award the contract no later than sixty calendar days after receipt of bids unless the department and the successful bidder mutually agree to extend the deadline.

(2) Should the successful low bidder not agree to extend the time period for award beyond the above described period the bid guaranty will be returned to the bidder and the department may, at its discretion, award to the next low bidder or may readvertise the project.

(3) If the department delays the award of the project in bad faith beyond the period specified herein for award such that the low bidder cannot perform at the prices bid and the project is awarded to a higher bidder, the unsuccessful low bidder shall receive the costs of preparation of his bid on the project from the department.

(4) If the contract is to be financed by bonds which are required to be sold after receipt of bids on the construction contract, or if the contract is to be financed in whole or in part by federal or other funds which will not be available at the time construction bids are received, or if the contract requires a poll of the legislature prior to the release of funds for the contract, the time limitation for the award of a contract herein stipulated in this Section may be modified and, if modified, shall be reflected in the specifications for the construction project and in the official advertisement for bids required in accordance with R.S. 48:252.

(5) For the purposes of this Section "just cause" means but is not limited to the following circumstances:

(a) The department's unavailability of funds sufficient for the construction of the proposed public work or the unavailability of funding participation in the project by anticipated funding sources.

(b) The failure of any bidder to submit a bid within an established threshold of the preconstruction estimate for the project by the department's engineers.

(c) A substantial change by the department prior to the award in the scope or design of the proposed public work.

(d) A determination by the department not to build the proposed public work within twelve months of the date for the public opening and presentation of bids.

(e) The disqualification or rejection by the department of all bidders.

(f) The discovery by the department prior to the award of the project of an error, defect, or ambiguity in the bidding documents that may have affected the integrity of the competitive bidding process or may lead to a potential advantage or disadvantage to one or more of the bidders.

(6) If two or more responsive bids from responsible bidders are received for exactly the same price and no preference or other method exists to determine the lowest bidder, the chief engineer shall notify the tied bidders of a time and place where the lowest bidder on the project will be chosen by flipping a coin or by lots, as appropriate in the determination of the chief engineer. The department may readvertise the projects in its discretion.

(7) Repealed by Acts 2007, No. 386, §2, eff. July 1, 2007.

C. Bids containing patently obvious mechanical, clerical, or mathematical errors may be withdrawn by the contractor if clear and convincing sworn, written evidence of such errors is furnished to the department within seventy-two hours of the bid opening, excluding Saturdays, Sundays, or other legal holidays. If the department determines that the error is a patently obvious mechanical, clerical, or mathematical error, it shall accept the withdrawal request and return the bid security to the contractor. A contractor who withdraws a bid under the provisions of this Section shall not be allowed to resubmit a bid on the project. If the bid withdrawn is the lowest bid, the next lowest bid may be accepted. If all bids are rejected, any contractor who had withdrawn a bid prior to rejection of all bids shall not be eligible to bid on the project unless the re-advertisement and opening of bids is at least one hundred eighty days after the date the bid was withdrawn.

D.(1) When the bid is accepted for the construction, maintenance, or improvement to a department facility, or public works project, a written contract shall be entered into by the successful bidder and the department or contracting agency, and, on projects exceeding fifty thousand dollars, the party to whom the contract is awarded shall furnish good and solvent bond in an amount equal to the contract bid cost for the faithful performance of his duties.

(2) Any surety bond written for a department project shall be written by a surety or insurance company currently on the U.S. Department of Treasury Financial Management Service list of approved bonding companies which is published annually in the Federal Register, or by a Louisiana-domiciled insurance company with at least an A- rating in the latest printing of the A.M. Best's Key Rating Guide.

(3) For any project advertised and let by the department, no surety or insurance company shall write a bond which is in excess of the amount indicated as approved for them by the United States Department of the Treasury Financial Management Service list of approved bonding companies as published annually in the Federal Register. For any project advertised and let by the department, a Louisiana-domiciled insurance company not on the U.S. Department of Treasury Financial Management Service list of approved bonding companies shall not write bonds exceeding ten percent of policyholder's surplus as shown in the A.M. Best's Key Rating Guide.

(4) In addition, any surety bond written for a project advertised and let by the department shall be written by a surety or insurance company that is licensed to do business in the state of Louisiana.

(5) The performance bond described by this Section shall inure solely to the benefit of the department and its successors or assigns, and no other person shall have any right of action based thereon.

E. The secretary shall reject any bid submitted by any firm, corporation, individual, or legal entity on any state funded project who, at the time or submission of bid, is prohibited from bidding or working on any federally funded project by the Federal Highway Administration.

F.(1) The contractor shall return the signed contracts along with good and solvent bond to the department or the contracting agency within fifteen calendar days following the transmittal of contracts for execution. After return of the surety bond and signed contracts from the contractor, the department or the contracting agency shall execute the contract documents within twenty calendar days.

(2) The department or contracting agency shall issue a work order to the successful contractor within sixty calendar days following execution of the contract. However, upon mutual written consent by all parties, the notice to proceed may be extended beyond the sixty days. Should the contractor not wish to extend the period from contract execution to work order beyond sixty days, the contractor may demand contract cancellation.

(3) Should the contract be canceled at the request of the contractor, the department may at its discretion award the contract to the next higher bidder if the next higher bidder so agrees, or the department, at its discretion, may readvertise and relet the contract. Should the contract be canceled at the request of the contractor, the contractor shall be compensated for the cost of procuring the bond or bonds required for the contract.

(4) If the contractor demands cancellation, but the department does not cancel the contract, the contractor shall be entitled to an escalation of his bid prices for the period between the lapse of the sixty-day period and the actual work order to the extent that the contractor can prove such escalation during that period, but in no event shall such escalation exceed the rate of inflation reflected by the United States Bureau of Labor Statistics Wholesale Price Index for the relevant period.

Acts 1990, No. 206, §1, eff. July 1, 1990; Acts 1997, No. 1112, §1, eff. July 14, 1997; Acts 1999, No. 652, §1; Acts 1999, No. 1284, §3; Acts 2001, No. 575, §1; Acts 2006, No. 14, §1, eff. May 4, 2006; Acts 2006, No. 324, §1, eff. June 13, 2006; Acts 2007, No. 386, §§1, 2, eff. July 1, 2007.



RS 48:255.1 - Information to be submitted to the department by contractors; confidentiality of information

§255.1. Information to be submitted to the department by contractors; confidentiality of information

The department may require each proposed contractor to furnish sufficient information that shall indicate the financial and other capacities of the contractor to perform the proposed work. This information shall be subject to audit and shall be recorded by the department on forms clearly marked "confidential", and these forms and the information contained on them shall be treated as confidential and shall be exempted from the provisions of R.S. 44:1 through 37.

Added by Acts 1976, No. 193, §1; Acts 1997, No. 1112, §1, eff. July 14, 1997.



RS 48:255.2 - Liability of surety in case of default of contractor

§255.2. Liability of surety in case of default of contractor

Within thirty days after default by a contractor on a public works project, the department shall notify the surety company with whom the contractor acquired a performance bond. Such notification shall be in writing by certified mail or overnight delivery. Within thirty days of receipt of such notification, the surety company shall present to the department either a plan assuming performance on the contract and procuring, or tendering completion of the project, the bond penal sum, or provide the public entity in writing with a reasonable response for the contractor's alleged default. If no plan is presented by the surety company and the public entity completes the project, the surety company shall then be responsible for payment to the public entity of the costs of completion of the project and stipulated damages assessed by the public entity up to the total amount of the bond purchased by the contractor. In addition, if the surety company has not timely completed the project and a court of competent jurisdiction has determined that the surety company has in bad faith refused to take over the project as provided in this Section, the surety company shall be responsible for the payment of any stipulated damages for any delay in the completion of the project as specified in the original contract and any reasonable attorney fees and court costs incurred by the public entity in collection of the payments required by this Section.

Acts 1995, No. 1146, §1, eff. June 29, 1995; Acts 2003, No. 863, §1, eff. July 1, 2003.



RS 48:255.3 - Contract contrary to provisions of this Part void

§255.3. Contract contrary to provisions of this Part void

Any contract entered into for the construction or maintenance of public works contrary to the provisions of this Part shall be null and void.

Acts 1997, No. 1112, §1, eff. July 14, 1997.



RS 48:255.4 - Cost-plus contracts prohibited; exceptions

§255.4. Cost-plus contracts prohibited; exceptions

Except for a duly certified emergency, no contract of the department shall be let on a cost-plus basis. Plan changes which cannot be negotiated and for which no item was provided in the original contract may be ordered on a cost-plus basis, if such basis was specified in the original contract as advertised.

Acts 1997, No. 1112, §1, eff. July 14, 1997.



RS 48:255.5 - Issuance of work orders and commencement of work

§255.5. Issuance of work orders and commencement of work

A.(1) Whenever the department enters into a contract for the construction, alteration, or repair of any public work, the department through its official representatives shall, before the issuance of any work order and before the commencement of any work, give notice of such contract, in writing, to all utility, communication, and public service companies and all public agencies and boards who furnish any utility, gas, water, electrical, communication, sewerage, or drainage services which may have underground pipes, cables, or any other underground installation which may be within the right-of-way where the public work is to be constructed, altered, or repaired. Said written notice shall require that the person, partnership, corporation, board, or agency so notified shall furnish to the department within a period of thirty days after receipt of notice, unless such time is extended by the department, a diagram or plat showing the location of such underground installations within the right-of-way, a copy of which shall be furnished by the department to the contractor before commencement of work under the contract. If such diagram or plat is not furnished within the time specified or any extension thereof granted by the department, the work order may be issued and the work commenced or the work order may be delayed.

(2) Should the diagram or plat not be furnished or the location of the underground cables, pipes, or other underground installations be inaccurately shown thereon, the department and the contractor shall be released from any responsibility in connection with their damage unless such damage is caused by the negligence of the department or contractor.

(3) If the work on the project is delayed due to the failure of the utility to furnish the plat or diagram required in this Section, the utility shall be liable for delays and cost escalations suffered by the contractor and the department.

B. This Section shall not relieve the department or contractor from the responsibility to give notice of intent to excavate or demolish to the regional notification center or centers serving the area in which the proposed work is to take place in order to be in compliance with the provisions of the "Louisiana Underground Utilities and Facilities Damage Prevention Law" as provided for in R.S. 40:1749.11 through 1749.22.

Acts 1997, No. 1112, §1, eff. July 14, 1997.



RS 48:255.6 - Preference in letting contracts for public works

§255.6. Preference in letting contracts for public works

A. If a nonresident contractor bidding on a department project is domiciled in a state that provides a percentage preference in favor of contractors domiciled in that state over Louisiana resident contractors for the same type of work, then every Louisiana resident contractor shall be granted the same preference over contractors domiciled in the other state favoring contractors domiciled therein whenever the nonresident contractor bids on public work in Louisiana.

B. The provisions and requirements of this Section shall not be waived by any department.

Acts 1997, No. 1112, §1, eff. July 14, 1997.



RS 48:255.7 - Contracts in which the department is a participant; preferences; assistance; exclusions

§255.7. Contracts in which the department is a participant; preferences; assistance; exclusions

A. When the department lets a contract for a public works project that is to be administered by or paid for, in whole or in part by state funds, the agency may require as a condition of letting the contract that not less than eighty percent of the persons employed in fulfilling that contract shall be residents of the state of Louisiana.

B. The Louisiana Workforce Commission, upon request of any state agency, the governing authority of a political subdivision, or a contractor awarded a contract under the provision of this Section, shall assist in identifying craftsmen, laborers, and any other personnel necessary to comply with the requirements of this Section.

C. Notwithstanding the provisions of this Section, management personnel and persons whose skills are unavailable for performing the work shall be excluded from the requirements of this Section.

D. This Section shall not apply where federal funding participation does not allow application of this Section to the contract and will result in the loss of such federal funding.

Acts 1997, No. 1112, §1, eff. July 14, 1997; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 48:256 - Repealed by Acts 2001, No. 413, 2.

§256. Repealed by Acts 2001, No. 413, §2.



RS 48:256.1 - Highway construction contracts; retained amounts; retainage bonds

§256.1. Highway construction contracts; retained amounts; retainage bonds

A.(1) The Department of Transportation and Development shall insert a clause in the specifications of all contracts let and awarded as a result of public lettings for the construction, improvement, maintenance, or repair of any road, highway, bridge, or appurtenance thereto or any other Department of Transportation and Development facility, providing for the retainage of amounts constituting a percentage of the gross value of the completed work as may be provided for in the contract. Retained amounts for projects which cost less than five hundred thousand dollars shall not exceed ten percent of the gross value of the completed work. Retained amounts for projects which cost five hundred thousand dollars or more shall not exceed five percent of the gross value of the completed work.

(2) Final payment of the retained amounts to the contractor under the contract to which the retained amount relates shall be made after certification by the secretary or his duly appointed designee that the work has been satisfactorily completed and is accepted in accordance with the contract, plans, and specifications, and forty-five days have lapsed from filing the notice of final acceptance with the office of the recorder of mortgages in the parish where the work has been done. Any interest earned on the retained amounts shall be credited to the Transportation Trust Fund.

B, C. Repealed by Acts 2001, No. 413, §2.

D. If the contractor furnishes the department a retainage bond equal to ten percent of the contract amount for projects less than five hundred thousand dollars or five percent of the contract amount for projects five hundred thousand dollars or more, the department shall not withhold retainage.

Added by Acts 1975, No. 661, §1. Amended by Acts 1977, No. 291, §1; Acts 1977, 1st Ex.Sess., No. 14, §1, eff. 12:01 a.m., Sept. 9, 1977; Acts 1986, No. 579, §1; Acts 1986, No. 656, §1; Acts 1986, No. 881, §1; Acts 1997, No. 1112, §1, eff. July 14, 1997; Acts 1998, 1st Ex. Sess., No. 27, §1, eff. April 24, 1998; Acts 2001, No. 413, §§1 and 2.



RS 48:256.2 - Reduce speed limit signs; removal

§256.2. Reduce speed limit signs; removal

Any contractor who is under contract for the construction, maintenance, or improvements to highways, bridges, or other public works under the control of the Department of Transportation and Development shall remove signs which indicate a reduced speed limit in construction areas not later than thirty days after final acceptance of the project by the department. In the event that the project work is performed by the Department of Transportation and Development personnel, then the reduced speed limit signs shall be removed not later than thirty days after the work activity on the project ceases.

Acts 1993, No. 383, §1; Acts 1999, No. 232, §1; Acts 2010, No. 45, §1.



RS 48:256.3 - Payment bond

SUBPART C. CLAIMS BY SUBCONTRACTORS,

SUPPLIERS AND LABORERS

§256.3. Payment bond

A.(1) Whenever the department enters into a contract in excess of fifty thousand dollars for the construction, maintenance, alteration, or repair of any public works, the department shall require of the contractor a bond with good, solvent, and sufficient surety in a sum not less than fifty percent of the contract price for the payment by the contractor or subcontractor to claimants as defined in R.S. 48:256.5.

(2) The bond furnished shall be a statutory bond and no modification, omissions, additions in or to the terms of the contract, in the plans or specifications, or in the manner and mode of payment shall in any manner diminish, enlarge, or otherwise modify the obligations of the bond. The bond shall be executed by the contractor with surety or sureties approved by the department and shall be recorded with the contract in the office of the recorder of mortgages in the parish where the work is to be done not later than thirty days after the work has begun.

(3) The recorded portion of the contract shall state that the undersecretary is the official of the department to whom claims against the contractor or surety or both shall be made and shall state with particularity the address for delivery of claims to the department pursuant to R.S. 48:256.5.

B. The payment provisions of all bonds furnished for department contracts described in this Subpart, regardless of form or content, shall be construed as and deemed statutory bond provisions. Any such bond which fails to contain any of the requirements set forth in this Subpart shall be deemed to incorporate all of the requirements set forth in this Section. Language in any such bond containing any obligations beyond the requirements set forth in this Part shall be deemed surplusage and read out of such bond. Sureties and contractors executing payment bonds for department contracts under this Subpart shall be immune from liability for or payment of any claims not required by this Subpart.

C. A bond issued pursuant to this Section shall not create, nor shall such bond be construed to create, any cause of action in favor of the department, or any third party, for personal injury or property damages sustained by any third party during the effective period of the bond. Nothing contained herein shall in any way limit the liability on the bond for the performance of the work pursuant to the contract in question; however, to the extent that the department contract in question should contain any provisions for a hold harmless or indemnity agreement, or both, by the contractor, in favor of the public entity, for personal injury or property damages sustained by third parties, the hold harmless or indemnity agreement, or both, shall not be deemed or construed to be secured by the bond, conditioned upon the concurrence of the contractor and the surety.

D. Any provisions of a bond issued pursuant to this Section which are contrary to Subsection C of this Section are hereby declared to be contrary to the public policy of the state of Louisiana and are null and void.

E. The provisions of this Section shall not be subject to waiver by contract.

Acts 1997, No. 1112, §1, eff. July 14, 1997; Acts 1999, No. 607, §1, eff. June 30, 1999.



RS 48:256.4 - Acceptance by the department

§256.4. Acceptance by the department

A. Whenever the department enters into a contract for the construction, maintenance, alteration, or repair of any public works, in accordance with the provisions of this Subpart, the undersecretary or his duly appointed designee of the department shall have recorded in the office of the recorder of mortgages, in the parish where the work has been done, a final acceptance of the work or a partial acceptance of any specified area thereof upon completion of all of the work. The final acceptance shall be executed by the secretary or his duly appointed designee within thirty days of completion of all of the work on the project. The recordation of a final acceptance in accordance with the provisions of this Section shall be effective for all purposes under this Chapter.

B. "Partial acceptance" as used in this Section means the determination by the department made after final inspection of a portion of the project that the contractor has satisfactorily completed that portion of the project and that such portion may be used advantageously by traffic or for other use.

Acts 1997, No. 1112, §1, eff. July 14, 1997; Acts 1999, No. 605, §1, eff. June 30, 1999; Acts 2016, No. 207, §1, eff. May 26, 2016.



RS 48:256.5 - Claimant defined; filing of sworn statements of amounts due; payment by the department

§256.5. Claimant defined; filing of sworn statements of amounts due; payment by the department

A. "Claimant", as used in this Chapter, means any person to whom money is due pursuant to a contract with the owner or a contractor or subcontractor for doing work, performing labor, or furnishing materials or supplies for the construction, alteration, or repair of any public works, or for transporting and delivering such materials or supplies to the site of the job by a for-hire carrier, or for furnishing oil, gas, electricity, or other materials or supplies for use in machines used in the construction, alteration, or repair of any public works, including persons to whom money is due for the lease or rental of movable property, used at the site of the immovable and leased to the contractor or subcontractor by written contract, and including registered or certified surveyors or engineers, or licensed architects, or their professional subconsultants, employed by the contractor or subcontractor in connection with the building of any public work.

B. Any claimant shall, after the maturity of his claim and within forty-five days after the recordation of final acceptance of the work by the department or of notice of default of the contractor or subcontractor, record the original sworn statement of the amount due him in the office of the recorder of mortgages for the parish in which the work is done and file a certified copy of the recorded sworn statement of the amount due, showing the recordation data, with the undersecretary of the department.

C.(1) To be entitled to assert the claim given by Subsection B of this Section, the lessor of movables shall deliver a copy of the lease to the department and the contractor, not more than ten days after the movables are first placed at the site of the immovable for use in the work.

(2) The claim or privilege granted the lessor of the movables by Subsection B of this Section is limited to and secures only the part of the rentals accruing during the time the movable is located at the site of the immovable for use in a work. A movable shall be deemed not located at the site of the immovable for use in a work after one or more of the following have occurred:

(a) The work is completed or abandoned.

(b) The notice of final acceptance of the work is filed.

(c) The lessee has abandoned the movable, or use of the movable in a work is completed or no longer necessary, and the owner or contractor gives written notice to the lessor of abandonment or completion of use.

D.(1) The department shall withhold from progress payments and the final payment one hundred twenty-five percent of the amount claimed after receipt by the undersecretary of the department at the location specified in the recorded contract of a sworn statement of amount due from a claimant to the extent of payments due and owed the contractor after receipt of said claim.

(2) When the department makes final payment to the contractor without deducting such amounts as required in this Subsection of all outstanding claims so served on it or without obtaining a bond from the contractor to cover the total amount of all outstanding claims, the department shall become liable for the amount of these claims to the extent of its failure to withhold funds as required in this Subsection.

E. If an architect or engineer has not been employed by the contractor or subcontractor, he shall have no claim to or privilege on the funds due the contractor or subcontractor, nor shall such architect or engineer be within the coverage of the payment and performance bond required of the contractor by R.S. 38:2241.

Acts 1997, No. 1112, §1, eff. July 14, 1997; Acts 1998, 1st Ex. Sess., No. 126, §2, eff. May 5, 1998; Acts 1999, No. 609, §1, eff. June 30, 1999; Acts 2015, No. 29, §1, eff. May 29, 2015.



RS 48:256.6 - Authorization to cancel the inscription of claims and privileges; cancellation; lis pendens

§256.6. Authorization to cancel the inscription of claims and privileges; cancellation; lis pendens

A.(1) If a statement of claim or privilege is improperly filed or if the claim or privilege preserved by the filing of a statement of claim or privilege is extinguished, the public entity, contractor, or subcontractor, or other interested person may require the person who has filed a statement of claim or privilege to give a written authorization directing the recorder of mortgages to cancel the statement of claim or privilege from his records, or to file an original lien cancellation certificate with the recorder of mortgages and to submit a certified copy of the recorded lien cancellation certificate, showing the recordation data, with the undersecretary of the department.

(2) The authorization shall be given within ten days after a written request for authorization has been received by the person filing the statement of claim or privilege from a person entitled to demand it.

(3) One who, without reasonable cause, fails to deliver written authorization to cancel a statement of claim or privilege as required by Subsection A of this Section shall be liable for damages suffered by the department, contractor, subcontractor, or other interested person requesting the authorization as a consequence of the failure and for reasonable attorney fees incurred in causing the statement to be canceled.

(4) A person who has properly requested written authorization for cancellation shall have an action against the person required to deliver the authorization to obtain a judgment declaring the claim or privilege extinguished and directing the recorder of mortgages to cancel the statement of claim or privilege if the person required to give the authorization fails or refuses to do so within the time required by Subsection A of this Section. The plaintiff may also seek recovery of damages and attorney fees to which he may be entitled under this Section.

B. The action authorized by this Section may be by summary proceeding and may be brought in the parish where the statement of claim or privilege is recorded.

C. The recorder of mortgages shall cancel a statement of claim or privilege from his records by making an appropriate notation in the margin of the recorded statement upon the filing with him, by any person, of one of the following:

(1) A written request for cancellation, to which is attached a written authorization for cancellation given by the person who filed it.

(2) A certified copy of an executory judgment declaring the claim or privilege extinguished and directing the cancellation.

D. The effect of filing for recordation of a statement of claim or privilege and the privilege preserved by it shall cease as to third persons unless a notice of lis pendens identifying the suit is filed within one year after the date of filing the claim or privilege. In addition to the requirements of Article 3752 of the Code of Civil Procedure, the notice of lis pendens shall contain a reference to the notice of contract, if one is filed, or a reference to the recorded statement of claim or privilege if a notice of contract is not filed.

Acts 1997, No. 1112, §1, eff. July 14, 1997; Acts 2015, No. 29, §1, eff. May 29, 2015.



RS 48:256.7 - Filing of bond or other security; cancellation of statement of claim or privilege

§256.7. Filing of bond or other security; cancellation of statement of claim or privilege

A. If a statement of claim or privilege is filed, any interested party may deposit with the recorder of mortgages either a bond of a lawful surety company authorized to do business in the state or cash, certified funds, or a federally insured certificate of deposit to guarantee payment of the obligation secured by the privilege or that portion as may be lawfully due together with interest, costs, and attorney fees to which the claimant may be entitled up to a total amount of one hundred twenty-five percent of the principal amount of the claim as asserted in the statement of claim or privilege. A surety shall not have the benefit of division or discussion.

B. If the recorder of mortgages finds the amount of the cash, certified funds, or certificate of deposit or the terms and amount of a bond deposited with him to be in conformity with this Section, he shall note his approval on the bond and make note of either the bond or of the cash, certified funds, or certificate of deposit in the margin of the statement of claim or privilege as it is recorded in the mortgage records and cancel the statement of claim or privilege from his records by making an appropriate notation in the margin of the recorded statement. The bond shall not be recorded but shall be retained by the recorder of mortgages as a part of his records.

C. Any party who files a bond or other security to guarantee payment of an obligation secured by a privilege in accordance with the provisions of Subsection A of this Section shall give notice to the department, the claimant, and the contractor by certified mail, and shall file a certified copy of the cancellation of the statement of claim or privilege by the recorder of mortgages, showing the recordation data, with the undersecretary of the department by certified mail.

Acts 1997, No. 1112, §1, eff. July 14, 1997; Acts 2015, No. 29, §1, eff. May 29, 2015.



RS 48:256.8 - Petitions by authorities against claimants, contractors, and surety; preferential payment of claimants

§256.8. Petitions by authorities against claimants, contractors, and surety; preferential payment of claimants

A. If at the expiration of the forty-five days any filed and recorded claims are unpaid, the department shall file a petition in the proper court of the parish where the work was done, citing all claimants and the contractor, subcontractor, and surety on the bond and asserting whatever claims it has against any of them, and shall require the claimants to assert their claims. If the department fails to file the proceeding any claimant may do so.

B. All the claims shall be tried in a concursus proceeding and the claims of the claimants shall be paid in preference to the claims of the department.

C. All suits for judgment against the contractor or the surety or both on the bond shall be filed as prescribed in this Section.

Acts 1997, No. 1112, §1, eff. July 14, 1997.



RS 48:256.9 - Liability on bond; summary trial of objections to solvency and sufficiency of bond

§256.9. Liability on bond; summary trial of objections to solvency and sufficiency of bond

A. If no objections are made by any claimant to the solvency or sufficiency of the bond required of the contractor by this Part, the department shall, ten days after the service of judicial notice of the concursus proceeding on each claimant having recorded claims, obtain a certificate to that effect from the clerk of court. The certificate shall relieve the department of any personal liability and the recorder of mortgages shall cancel all of the recorded claims.

B. If any objections are made by the claimants they shall be tried summarily. Whenever it is found that the surety is not solvent or sufficient to cover the amount of the bond or that the department has failed to exact the bond or record the bond within the time allowed, the department shall be in default and shall be liable to the same extent as the surety would have been. The surety on the bond shall be limited to the defense which the principal has on the bond.

Acts 1997, No. 1112, §1, eff. July 14, 1997.



RS 48:256.10 - Proceedings tried summarily

§256.10. Proceedings tried summarily

All proceedings brought under this Part shall be tried summarily, if a commissioner is available in the venue of the suit, the proceeding shall be referred to a commissioner, as provided by law, who shall report his findings to the court at the earliest date possible.

Acts 1997, No. 1112, §1, eff. July 14,1997.



RS 48:256.11 - Attorney fees

§256.11. Attorney fees

A. After amicable demand for payment has been made on the principal and surety and thirty days have elapsed without payment being made, any claimant recovering the full amount of his timely and properly recorded or sworn claim in a concursus proceeding pursuant to this Subpart shall be allowed reasonable attorney fees which shall be taxed in the judgment on the amount recovered.

B. If the trial court finds that such an action was brought by any claimant without just cause or in bad faith, the trial judge shall award the principal or surety a reasonable amount as attorney fees for defending such action.

Acts 1997, No. 1112, §1, eff. July 14, 1997.



RS 48:256.12 - Construction of Part

§256.12. Construction of Part

Nothing in this Part shall be construed to deprive any claimant, as defined in this Part and who has complied with the notice and recordation requirements of R.S. 48:256.5(B), of his right of action on the bond furnished pursuant to this Part, provided that said action must be brought against the surety or the contractor or both within one year from the registry of acceptance of the work or of notice of default of the contractor; except that before any claimant having a direct contractual relationship with a subcontractor but no contractual relationship with the contractor shall have a right of action against the contractor or the surety on the bond furnished by the contractor, he shall in addition to the notice and recordation required in R.S. 48:256.5(B) give written notice to said contractor and surety within forty-five days from the recordation of the notice of final acceptance by the department of the work or notice by the department of default, stating with substantial accuracy the amount claimed and the name of the party to whom the material was furnished or supplied or for whom the labor or service was done or performed. Such notice shall be served by mailing the same by registered or certified mail, postage prepaid, in envelopes addressed separately to the contractor and surety at any place each maintains an office in the state of Louisiana.

Acts 1997, No. 1112, §1, eff. July 14, 1997.



RS 48:257 - Participation of federal government in construction work

SUBPART D. CONSTRUCTION AND

MAINTENANCE PROCEDURES

§257. Participation of federal government in construction work

The department may enter into agreements with federal agencies to encourage the participation of those agencies in the joint construction of Department of Transportation and Development projects and the department may sponsor such projects. Except for the provisions of the last paragraph of R.S. 48:251, the provisions of R.S. 48:251 through 48:256 do not apply to such agreements.

Where agreements are entered into with federal agencies for the construction of state highways, parish roads or other projects of the Department of Transportation and Development, these projects may be undertaken by any means permissible under federal regulations.

Amended by Acts 1977, No. 291, §1; Acts 1997, No. 1112, §4.



RS 48:258 - Contracts not in accordance with Chapter null

§258. Contracts not in accordance with Chapter null

Any contract between the department and another made in violation of any provision of this Chapter relating to competitive bidding or to advertisement for bids is absolutely null and void.



RS 48:259 - Maintenance; selection of work

§259. Maintenance; selection of work

The department shall maintain the highways forming the state highway system, together with the other facilities of the department to the extent that the revenues of the department will permit. The selection of the highways, facilities, or parts thereof to be maintained and the order of that selection shall be made by the secretary upon the recommendation of the chief engineer and may be changed from time to time as the case demands. In this selection, these officials shall be guided by volume and character of traffic and the convenience, safety, and necessity of the traveling public.

Amended by Acts 1977, No. 291, §1; Acts 1979, No. 413, §7, eff. July 11, 1979; Acts 1984, No. 625, §1; Acts 2006, No. 11, §5.



RS 48:260 - Scope and extent of maintenance operations; emergency work

§260. Scope and extent of maintenance operations; emergency work

The scope and extent of maintenance operations may include any operation involving employment of labor, purchase of materials, supplies, and equipment, and the severance, processing, and application of materials necessary to maintain the highway system together with the other facilities of the Department of Transportation and Development at the maximum level of efficiency for its type. In case of damage to the state highway system caused by flood or other disaster, requiring immediate attention, or for construction urgently needed, or for construction that may be undertaken more efficiently, the secretary may execute such work of improvement with department maintenance forces, with the approval of the chief engineer or the assistant secretary of operations.

Amended by Acts 1977, No. 291, §1; Acts 1984, No. 625, §1; Acts 2006, No. 11, §5.



RS 48:261 - Maintenance work by department employees; exceptions

§261. Maintenance work by department employees; exceptions

A.(1) Except as otherwise provided in this Section, all maintenance operations shall be performed by the employees of the department. However, the department may, by contract or other means, arrange for the maintenance of any section or sections of highways or any of the facilities of the Department of Transportation and Development when, in the sole discretion of the secretary, there are not adequate employees to perform the maintenance work required by either federal or state law or sound engineering practices. The secretary shall give due consideration to budgetary constraints and employment restrictions prior to entering into any contract to perform maintenance work. All such contracts to individuals or private concerns, except individuals with disabilities or organizations serving individuals with disabilities, shall be in accordance with the public bid provisions of this Title.

(2) At the request of the governing authority of a municipality, a parish having a municipal type government, or a parish located within a standard metropolitan statistical area having a population of one million or more as determined by the latest federal decennial census or by the division of business and economic research of Louisiana Tech University under the most recent federal-state cooperative program for local population estimates, whichever is more recent, the work may be contracted out to such municipality or parish, but all such maintenance costs not to exceed the previous year's pro rata mileage cost of each category of state highway maintenance, shall be paid for by the state, provided that the state shall not be responsible for the maintenance of sewers, street lighting, gas and water mains, and other public utilities.

(3) At the request of the governing authority of a parish having a consolidated form of government, the work of roadside vegetation and drainage maintenance may be contracted out to the governing authority of such parish and shall be paid for by the state.

B. The department may arrange by contract with the Department of Public Safety and Corrections for the use of prison labor, and with the sheriff of each parish for the use of labor of its prisoners, to perform any maintenance functions, on the highways in the state system or any of the department's facilities located in parishes in which the department is unable, because of the inability to attract applicants, or due to budgetary or financial consideration is unable to employ sufficient labor to perform its maintenance functions. No contract may relieve the Department of Public Safety and Corrections or the sheriff of the duty to supervise and to maintain security of the prisoners at all times.

C. The use of prison labor shall in no way reduce the work force of any highway maintenance gang or cause the layoff of any classified employee.

D. All vacancies existing or occurring in highway maintenance gangs shall be filled in accordance with civil service rules and regulations.

E. In no event shall this Section be construed to permit the use of prisoners who:

(1) Have committed violent infractions while in prison; or

(2) Have been convicted one or more times of the crimes of aggravated or first degree rape, homicide in the first or second degree, armed robbery, kidnapping, aggravated escape, or any attempt to commit any of the above enumerated offenses.

F. The department may enter into maintenance agreements with the governing authorities of state levee districts for the upkeep of the medians and shoulders along state highway rights of way, including grass cutting and weed killing.

Amended by Acts 1968, No. 421, §1; Acts 1977, No. 291, §1; Acts 1978, No. 485, §1, eff. July 10, 1978; Acts 1981, No. 533, §1; Acts 1986, No. 568, §§1 and 2; Acts 1988, No. 506, §1, eff. July 10, 1988; Acts 1997, No. 915, §1; Acts 2003, No. 1064, §1; Acts 2011, No. 143, §1; Acts 2014, No. 811, §26, eff. June 23, 2014; Acts 2015, No. 184, §5.



RS 48:261.1 - Repealed by Acts 1977, No. 291, 3

§261.1. Repealed by Acts 1977, No. 291, §3



RS 48:262 - Maintenance equipment owned by or temporarily leased to the department; rent or lease to others

§262. Maintenance equipment owned by or temporarily leased to the department; rent or lease to others

A. When the secretary determines that it is necessary or economically feasible to use specialized maintenance equipment which will not be needed on a permanent basis, the department may lease, in accordance with the provisions of the public bid law, such equipment for the shortest period required under the circumstances. In all other cases, the department shall own the fixed and mobile equipment necessary to appropriately maintain and operate the facilities under its jurisdiction. In the purchase or acquisition of this equipment it is not required to accept the equipment offered at the lowest price when such a practice would result in the ownership or use of so many different types or brands that economic operation and maintenance of the equipment would be impracticable.

B.(1) The department shall not loan, rent, or lease any unit of its active equipment.

(2) It may loan, rent, or lease any unit of its standby, or undisposed of surplus equipment, for a period of time not to exceed ninety days, to any municipality, parish, or other political subdivision that provides a holdharmless agreement, in a form approved by the department, to protect and indemnify the department from any liability arising from the use, maintenance, or any other factor attributable to the municipality, parish, or other political subdivision borrowing, renting, or leasing the equipment.

(3) The department shall loan mowing equipment to parishes, municipalities, or other political subdivisions, who provide holdharmless agreements, in a form approved by the department, for purposes of mowing the rights of way of the Interstate System and the state highway system when the department has failed to perform mowing activities for a period of sixty days.

Amended by Acts 1977, No. 291, §1; Acts 1981, No. 658, §1, eff. July 20, 1981; Acts 1987, No. 645, §1.



RS 48:263 - Department owns repair shops; standby equipment

SUBPART E. MISCELLANEOUS PROCEDURES

§263. Department owns repair shops; standby equipment

The department shall establish and maintain its own shops for the servicing, repair, and upkeep of its equipment and shall provide, at these shops and elsewhere, adequate standby units for emergency use and replacement of units under repair.

Acts 1997, No. 1112, §5.



RS 48:264 - Repealed by Acts 1999, No. 612, 1, eff. June 30, 1999.

§264. Repealed by Acts 1999, No. 612, §1, eff. June 30, 1999.



RS 48:264.1 - Salvage materials; bridges and roads; coastal protection and restoration projects

§264.1. Salvage materials; bridges and roads; coastal protection and restoration projects

A. When, in the opinion of the secretary of the Department of Transportation and Development, it is in the best interest of the state, he may order any materials deemed of no salvage value recovered from the reconstruction or repair of any state road or bridge, or from any other work performed by the department to be disposed of by donation to any political subdivision of the state for its use, such donation to be made in accordance with a procedure established by the secretary.

B. When, in the opinion of the secretary of the department or his designee, it is in the best interest of the state, he may order any materials deemed of no salvage value recovered from the reconstruction or repair of any state road or bridge, or from any other work performed by the department to be disposed of by transfer to the Coastal Protection and Restoration Authority to be utilized for coastal protection and restoration projects, such transfer to be made in accordance with procedures established by the secretary or his designee in coordination with the Coastal Protection and Restoration Authority.

Added by Acts 1976, No. 283, §1. Amended by Acts 1977, No. 291, §1; Acts 2012, No. 487, §1; Acts 2016, No. 430, §6.



RS 48:265 - Laboratory

§265. Laboratory

The department shall establish, operate, and maintain a laboratory for such research activities as are of interest to the functions of the department and for the routine sampling, inspection, examination, analysis, and testing of:

(1) The quality of materials, commodities, and supplies, in place or severed, employed or involved in any operation of the department; and

(2) The accuracy, efficiency, and appropriateness of processes, equipment, and devices related to the business and duties of the department.

This laboratory may undertake work of a like nature for other departments of the state at cost when that work is not of such a volume as to interfere with the work of the Department of Transportation and Development when the other departments have not employed consulting engineers or architects whose employment contracts require them to make the tests.

The making of a ruling or opinion in connection with any work other than the work of the Department of Transportation and Development or the undertaking of any work in competition with engineers in private practice or with commercial laboratories is expressly prohibited.

The methods and procedures in the laboratory and the equipment, machinery, and devices employed in its operations shall be patterned upon and as consistently as possible conform to the standards as established by the American Society of Testing Materials, the American Association of State Highway Officials, and the Bureau of Public Roads as approved by the chief engineers of the offices of the Department of Transportation and Development.

Amended by Acts 1962, No. 485, §1; Acts 1977, No. 291, §1.



RS 48:266 - Soil erosion control

§266. Soil erosion control

In the construction and maintenance of state highways, the department shall employ appropriate means of preventing or discouraging soil erosion within the limits of the rights of way and may cooperate with official federal agencies in soil conservation programs when those programs are closely related to and in the interest of state highway operation and maintenance.



RS 48:267 - Preservation and encouragement of trees, shrubbery, and vegetation

§267. Preservation and encouragement of trees, shrubbery, and vegetation

When not inconsistent with the economy of construction and maintenance of state highways or with the safety of the traveling public, the department and its employees shall study, encourage, and preserve the growth of trees, shrubs, and other vegetation indigenous to the climate of Louisiana, in order to perpetuate the natural beauty of the state. The department may replace and augment this growth when consistent with these ideas.



RS 48:268 - Tampering with trees or shrubs

§268. Tampering with trees or shrubs

The felling, topping, or pruning of trees or shrubs to accommodate, operate, or maintain any installation on the right of way, without the prior written approval of the secretary or his representative, is prohibited. The secretary may use his discretion in the granting of this approval.

Amended by Acts 1977, No. 291, §1.



RS 48:269 - Rest areas; roadside development areas; procedure

§269. Rest areas; roadside development areas; procedure

A. The department may acquire by donation, purchase, lease, exchange, or expropriation the full ownership or any lesser interest therein of property it determines to be reasonably necessary or useful for the restoration, preservation, and enhancement of scenic beauty within or adjacent to the state highways, including acquisition of areas for the establishment and operation of publicly owned and controlled rest and recreation areas and sanitary and other facilities, in order to promote the safety, convenience, and enjoyment of travel on and the protection of the public investment in state highways, and in order that the department may receive and expend funds from the federal government and other federal aid funds that may be available.

B. The procedure in expropriation proceedings filed for these purposes shall be in accordance with the provisions of R.S. 48:441 et seq. but, whether an entire tract of land or only a portion thereof is expropriated, the provisions of R.S. 48:450 instead of R.S. 48:451 shall apply and the certificate of the chief engineer required by R.S. 48:442(3), may be eliminated.

C. In all cases negotiation will be conducted with the landowner before expropriation and specific consideration shall be given to the views of the landowner as to selection of portions of or tracts of land to be expropriated within the limits of the needs of the design of the highway.

D. This Section shall be liberally construed to effectuate these purposes.

Amended by Acts 1966, No. 475, §1; Acts 1977, No. 291, §1; Acts 2006, No. 11, §5.



RS 48:270 - Repealed by Acts 1982, No. 245, 2

§270. Repealed by Acts 1982, No. 245, §2



RS 48:271 - Historical markers; tourist attractions

§271. Historical markers; tourist attractions

A. The department may erect, at suitable points selected by the Louisiana Tourism Development Commission, bronze markers denoting and describing locations and occasions of historical interest. These markers shall conform to a standard size and design prepared by the department in cooperation with the commission and shall be maintained by the department. The language of the legend thereon shall be submitted to and approved by the Department of History of Louisiana State University. When sponsored by and furnished by authentic historical organizations, the markers may carry the sponsor's organization name along the bottom edge thereof, but otherwise shall conform in all respects to the standard design and method of erection as provided in this Section. The placing of the name of any living person upon these markers is expressly prohibited.

B. The department, in cooperation with the office of tourism of the Department of Culture, Recreation and Tourism, may erect, at suitable points, signs denoting locations of state tourist attractions and tourist information centers. These markers shall conform to a standard size and design prepared by the department in cooperation with the commission and shall be maintained by the department.

C. The department may erect directional signs to state park areas in cooperation with the office of state parks and in accordance with the statewide highway sign program for state park areas, as developed and periodically reviewed and updated by the office of state parks. The signs shall be standard department directional signs and shall be erected on state highways, official system roads that connect state parks to existing state highways, and interstate highways. The signs shall be maintained by the department.

Amended by Acts 1968, No. 490, §1; Acts 1997, No. 701, §1; Acts 1999, No. 996, §1, eff. July 9, 1999; Acts 2001, No. 1104, §1, eff. June 28, 2001.



RS 48:272 - Access roads to rural cemeteries or graveyards

§272. Access roads to rural cemeteries or graveyards

The department is authorized to grade and keep in repair access roads leading from roads or highways under regular maintenance of the department to cemeteries or graveyards situated within one mile or less of such regularly maintained roads or highways.

Acts 1950, No. 440, §1. Amended by Acts 1977, No. 291, §1; Acts 2006, No. 11, §5.



RS 48:273 - Placing of distance markers on highways

§273. Placing of distance markers on highways

Distance markers, which designate the distances from the point of the marker to the municipality indicated on the marker, shall be placed alongside the highways of this state by the department for incorporated and unincorporated municipalities having a population of five thousand or more persons. The department may place distance markers for incorporated and unincorporated municipalities having a population of less than five thousand persons. The distance markers are to be placed in accordance with regulations promulgated by the Department of Transportation and Development.

Added by Acts 1976, No. 276, §1. Amended by Acts 1977, No. 291, §1; Acts 2006, No. 11, §5.



RS 48:274 - Roadside advertising permitted

§274. Roadside advertising permitted

When private advertising services are not available because of federal or state regulations, the Department of Transportation and Development may provide such services through appropriate road signs or emblems at appropriate fees. The department may promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Section.

Added by Acts 1977, No. 642, §1; Acts 2006, No. 11, §5.



RS 48:274.1 - Placing of specific information logo signs on interstate highways; contracts with third parties

§274.1. Placing of specific information logo signs on interstate highways; contracts with third parties

A.(1) The department may regulate the content, composition, placement, erection, and maintenance of specific information logo signs and supports within interstate and other fully controlled access highway rights-of-way, or the department may contract with a qualified third party or parties for the placement, erection, and maintenance of specific information logo signs and supports within interstate and other fully controlled access highway rights-of-way. The department may expend any available federal funds for erecting and maintaining specific information logo signs and supports.

(2)(a) If the department contracts with a qualified third party or parties for the placement, erection, and maintenance of specific information logo signs and supports within interstate and other fully controlled access highway rights-of-way, selection of the qualified third party or parties shall be made pursuant to the provisions of R.S. 39:1554(B). The department and the qualified third party or parties shall negotiate the terms and conditions of their contract; however, the qualified third party or parties shall be required to deposit all revenues received pursuant to the contract into a separate account and provide the department with a full accounting of such revenues every three months. The qualified third party or parties shall pay to the department a minimum of one hundred fifty thousand dollars per year or ten percent of the gross revenue of the logo signing program, whichever is greater, for use of rights-of-way. The term of the initial contract shall not exceed five years; however, the department may extend the initial term of the contract for not more than four additional five-year periods.

(b) If the department contracts with a qualified third party or parties according to the provisions of this Paragraph, an advisory committee shall be formed to monitor and make recommendations to the qualified third party or parties regarding the placement, erection, and maintenance of specific information logo signs and supports within interstate and other fully controlled access highway rights-of-way. The advisory committee shall be composed of the chief executive officers, or their designees, of the following: Louisiana Restaurant Association, Louisiana Hotel and Lodging Association, Louisiana Travel Promotion Association, the Louisiana Association of Convention and Visitors Bureaus, and the Louisiana Oil Marketers and Convenience Store Association.

(3) The department shall establish appropriate and reasonable fees; however, the fees shall not exceed the following:

(a) Four hundred seventy-five dollars, per direction, per mainline. However, beginning in Fiscal Year 2005, the fee per mainline sign shall not exceed two hundred seventy-five dollars; beginning in Fiscal Year 2006, the fee per mainline sign shall not exceed three hundred seventy-five dollars; beginning in Fiscal Year 2007, the fee per mainline sign shall not exceed four hundred twenty-five dollars; and beginning in Fiscal Year 2008, the fee per mainline sign shall not exceed four hundred seventy-five dollars.

(b) One hundred dollars per direction per ramp.

(c) Fifty dollars per trailblazer.

(4) The department shall promulgate rules and regulations in accordance with the Administrative Procedure Act as are necessary for the implementation of this Section, including but not limited to rules and regulations relative to contracting with a qualified third party or parties.

(5) The ownership of the logo signs and supports erected and maintained by a qualified third party or parties shall be the property of the state of Louisiana.

B.(1) For purposes of this Section "specific information logo signs" shall mean a rectangular sign panel imprinted with the words "FUEL", "FOOD", "LODGING", "CAMPING", or "ATTRACTION", and the businesses which offer those services on each as provided for in administrative rules promulgated pursuant to this Section.

(2) The department shall incorporate the use of "RV friendly" markers on specific information logo signs for establishments which cater to the needs of persons driving recreational vehicles. Establishments which qualify for participation in the specific information logo program and which also qualify as "RV friendly" may request the "RV friendly" marker on their specific information logo sign. An "RV friendly" marker is a bright yellow circle with a crescent smile under the letters RV. The department shall promulgate rules and regulations, in accordance with the provisions of the Administrative Procedure Act, as are necessary to implement the provisions of this Paragraph including rules and regulations setting forth the minimum requirements that establishments must meet in order to qualify as "RV friendly". These requirements shall include large parking spaces, entrances, and exits which can easily accommodate recreational vehicles, and facilities with appropriate overhang clearances, if applicable.

C. Each business indentified on a specific information logo sign shall give written assurance to the department of its conformity with all applicable laws concerning the provision of public accommodations without regard to race, religion, color, sex, or national origin, and shall not be in breach of that assurance.

D. All fees collected pursuant to the provisions of this Section shall be considered as self-generated revenues and deposited by the secretary of the Department of Transportation and Development into the state treasury for credit to the Department of Transportation and Development. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, the monies so deposited shall be appropriated as self-generated revenues to the Department of Transportation and Development.

E.-H. Repealed by Acts 1995, No. 490, §2.

I. The procedures for obtaining approval for programming, project authorizations, and other actions for federal-aid projects which include these signs shall follow the same procedures as other federal-aid projects in this state, as prescribed in Title 23 of the Code of Federal Regulations Subpart C of Section 655 et seq.

Acts 1984, No. 681, §1; Acts 1992, No. 142, §1, eff. June 5, 1992; Acts 1992, No. 203, §1, eff. June 10, 1992; Acts 1992, No. 984, §15; Acts 1995, No. 96, §1; Acts 1995, No. 490, §§1, 2; Acts 1999, No. 606, §1, eff. June 30, 1999; Acts 2004, No. 125, §1; Acts 2004, No. 837, §1, eff. July 1, 2004; Acts 2005, No. 137, §1, eff. June 22, 2005.



RS 48:274.2 - Placing of advertising signs on state-owned ferries

§274.2. Placing of advertising signs on state-owned ferries

The department shall regulate the placement, erection, and maintenance of advertising and sponsorship signs on state-owned ferries, rights-of-way, and assets of the department. The Department of Transportation and Development shall establish appropriate and reasonable fees and promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Section consistent with the national laws and standards promulgated pursuant to Title 23 of the United States Code.

Acts 1985, No. 862, §1; Acts 2006, No. 11, §5; Acts 2013, No. 41, §1, eff. May 29, 2013.



RS 48:274.3 - Placing of major shopping area guide signs on interstate highways

§274.3. Placing of major shopping area guide signs on interstate highways

A. Definitions. When used in this Section, the following words and phrases have the meaning ascribed to them in this Section, unless the context clearly indicates a different meaning:

(1) "Eligible highway" means a highway that:

(a) A portion of which is located outside an urbanized area with a population of fifty thousand or more; and

(b) Qualifies for a maximum speed limit as established by Louisiana law.

(2) "Eligible urban highway" means an interstate highway, a portion of which is located inside an urbanized area with a population of two hundred thousand or more.

(3) "Major shopping area" means a geographic area that meets either of the following criteria:

(a) Consists of thirty acres or more of land and includes an enclosed retail shopping mall that contains five hundred thousand square feet or more of gross building area.

(b) Includes strip-style outdoor shopping plazas and outlet shopping centers that contain no less than two hundred forty thousand square feet of gross leasable space.

(4) "Major shopping area guide sign" means a rectangular guide sign panel imprinted with the name of a major shopping area, as it is commonly known to the public, and containing directional information to such major shopping area.

B. If an establishment in a major shopping area provides food, the establishment must provide the following in order to be eligible for a listing on a guide sign:

(1) A license or other evidence of compliance with public health or sanitation laws, if required by applicable other law.

(2) Continuous operation at least ten hours a day.

(3) Seating capacity for at least sixteen people.

(4) Public restrooms.

(5) A telephone for use by the public.

C. The department shall establish a program that allows the erection and maintenance of major shopping area guide signs at appropriate locations along eligible highways and eligible urban highways. The department shall promulgate rules in accordance with the Administrative Procedure Act regulating the content, composition, placement, erection, and maintenance of major shopping area guide signs and supports within eligible highway and eligible urban highway rights-of-way and establish appropriate and reasonable fees to implement the provisions of this Section; however, a major shopping area shall be entitled to have its name displayed on major shopping area guide signs if it is located not farther than three miles from an interchange on an eligible highway or an eligible urban highway. A major shopping area that has its name displayed on a major shopping area guide sign shall reimburse the department for all costs associated with the composition, placement, erection, and maintenance of the sign.

D. Major shopping area guide signs may be included as part of exit direction signs, advance guide signs, and supplemental guide signs and shall include guide signs for both directions of traffic on an eligible highway or eligible urban highway. If the service facilities are not visible from an interchange ramp terminal, additional signs may be placed along the ramp or at the terminal.

E. All fees collected pursuant to the provisions of this Section shall be considered as self-generated revenues and deposited by the secretary of the Department of Transportation and Development into the state treasury for credit to the Department of Transportation and Development. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, the monies so deposited shall be appropriated as self-generated revenues to the Department of Transportation and Development.

F. The procedures for obtaining approval for programming, project authorizations, and other actions for federal-aid projects which include these signs shall follow the same procedures as other federal-aid projects in this state.

Acts 1997, No. 552, §1; Acts 1999, No. 606, §1, eff. June 30, 1999; Acts 2001, No. 34, §1.



RS 48:275 - Historic bridges and other structures

§275. Historic bridges and other structures

No bridge, highway, or roadway structure in the state maintained system shall be nominated for inclusion or placed in the National Register of Historic Places or otherwise designated as a permanent fixture not subject to removal or destruction without prior written approval from the secretary of the Department of Transportation and Development.

Added by Acts 1982, No. 814, §1, eff. Aug. 4, 1982; Acts 1998, 1st Ex. Sess., No. 43, §1, eff. April 24, 1998.



RS 48:276 - Department liability for environmental contamination in right-of-way; exemption

§276. Department liability for environmental contamination in right-of-way; exemption

A. When the department acquires property for a transportation facility or in a transportation corridor through the exercise of expropriation authority, or by purchase or donation, it shall not be subject to any liability due solely to its ownership imposed by Subtitle II of Title 30 of the Louisiana Revised Statutes of 1950 and regulations promulgated pursuant thereto for pre-existing soil or groundwater contamination or other discharges or releases onto department right-of-way by persons other than department employees or agents. Nothing contained in this Section affects the rights or liabilities of any past or future owners of the acquired property nor does it affect the liability of the department for the results of its actions which create or aggravate a pollution source, release, or discharge. The department and the Department of Environmental Quality may enter into interagency agreements for the performance, funding, and reimbursement of the investigative and remedial acts necessary for property acquired by the department.

B. To the extent that the department voluntarily remediates sites within its rights-of-way for which it is exempted from liability under this Section due to factors of significant project delay or impact on contractors employed by the department, the Department of Environmental Quality shall assist in identifying and notifying potentially responsible parties and demanding participation in the remediation costs incurred by the department. If a potentially responsible party refuses to participate in the costs of remediation which are subsequently determined by a court to be the responsibility of a nonparticipating responsible party, all nonparticipating responsible parties shall be solidarily liable to the department for the costs of remediation incurred by the department, subject to the rights of contribution or indemnity from other parties responsible for the pollution source, release, or discharge, and for the attorney fees incurred in prosecuting the demand for participation and collection action authorized in this Section.

Acts 1995, No. 1088, §1, eff. June 29, 1995.



RS 48:277 - Signs in advance of driveways for churches

§277. Signs in advance of driveways for churches

The department may erect signs indicating the location of churches located along state highways. The points for location of such signs shall be determined by the traffic engineer of the highway district in which the church is located. The signs shall conform to a standard size and design prepared by the department.

Acts 1997, No. 1230, §1.



RS 48:278 - Tourism signs; request by lieutenant governor

§278. Tourism signs; request by lieutenant governor

A. When the Department of Transportation and Development has been requested to erect any signs, markers, or any other type of informational signage related to the functions of the Department of Culture, Recreation and Tourism and such signs have not been erected within a reasonable time period, the lieutenant governor shall contact the secretary of the Department of Transportation and Development, in writing, requesting the erection of the signs within thirty days of receipt of such request.

B. Upon receipt of such request, the secretary of the Department of Transportation and Development shall erect such signs within thirty days.

Acts 1999, No. 483, §1.



RS 48:279 - Night time work on construction and maintenance projects; exceptions

§279. Night time work on construction and maintenance projects; exceptions

A. On any construction or maintenance project which requires the temporary closure of a lane on a controlled access principal arterial interstate, the department shall perform a traffic queue analysis and where the analysis determines a potential for traffic which may result in undue hardship or significant delay to the motoring public, the department shall ensure that such construction or maintenance work is performed during non-peak traffic hours, including night work between the hours of 8 p.m. and 6 a.m. and weekends, unless specific traffic studies determine that such non-peak hour work is not feasible. For purposes of this Section, peak traffic hours shall be considered 7:00 a.m. to 9:00 a.m. and 4:00 p.m. to 6:00 p.m. on weekdays. On projects where the department has found non-peak work feasible and provides an incentive to construct expeditiously, the contractor shall perform non-peak work or provide just cause for failure to perform non-peak work in order to qualify for or earn the incentive to construct expeditiously.

B. If after reviewing existing traffic volumes, congestion, traffic control measures, motorist safety, project cost, project quality, inspection obligations, highway user costs, work force availability, work zone lighting, worker safety, and other factors which the department may deem necessary in determining the feasibility of non-peak hour construction or maintenance, the department determines that it is not feasible to perform construction or maintenance work during non-peak hours, the secretary shall provide a written report on the feasibility study to be delivered by certified mail to the cochairmen of the Joint Committee on Transportation, Highways, and Public Works including specific details of factors which contributed to the determination. Within forty-five days of receipt of the report, the joint committee may conduct a hearing to review the report. If at the hearing the committee finds the determination of the department unacceptable by a majority vote of the members, then such determination shall be sent to the governor and the department.

C. When the department determines that a construction or maintenance project on a controlled access principal arterial interstate highway will have the potential of causing significant traffic delays or undue hardship to the public using such highway, advance signing shall be posted on the right of way of such highway at a location in advance of the last exit prior to the traffic buildup in order to allow the operator of a vehicle to exit the highway and avoid such buildup. Such signing shall indicate that there is traffic congestion ahead and such exit is the last opportunity for exiting the highway before such congestion.

Acts 1999, No. 831, §1; Acts 2001, No. 77, §1; Acts 2003, No. 753, §1; Acts 2006, No. 727, §1, eff. June 29, 2006.



RS 48:280 - Directional signs in advance of Louisiana byways

§280. Directional signs in advance of Louisiana byways

The department shall erect signs indicating the approaches to designated Louisiana byways. The points of location of such signs shall be determined by the traffic engineer for the highway district in which the Louisiana byway is located. The department shall erect a directional sign on Interstate 20 indicating the approaches to the United Theological Seminary. The signs shall conform to a standard size and design prepared by the department.

Acts 1999, No. 938, §1.



RS 48:281 - Major highway construction and maintenance notification of elected officials

§281. Major highway construction and maintenance; notification of elected officials

A. For purposes of this Section, "major highway construction and maintenance project" shall mean a state highway construction or maintenance project that is expected to interrupt traffic flow on a state highway with average daily traffic in excess of ten thousand vehicles per day and that requires more than forty-eight hours to complete.

B. The department shall develop a policy for notifying sheriffs, parish presidents, fire chiefs, and state legislators a minimum of ten days prior to major highway construction and maintenance projects being performed in their respective areas. Such policy shall include but not be limited to the following provisions:

(1) A description of the project.

(2) The location of the highway construction or maintenance work to be performed.

(3) The starting and completion date of the highway construction or maintenance project.

(4) Information for motorists of an alternate traffic route while highway or maintenance work is being performed.

Acts 2003, No. 103, §1.



RS 48:282 - Sale of timber by the department; authority; use

§282. Sale of timber by the department; authority; use

The department may sell timber which has been cut or felled on state highway rights-of-way. Any proceeds from such sale shall be dedicated to the Transportation Trust Fund to be used for maintenance and repair of roads not eligible for federal matching funds provided by the federal highway program.

Acts 2004, No. 308, §1, eff. June 18, 2004.



RS 48:283 - Historical structures acquired by department; plan for preservation

§283. Historical structures acquired by department; plan for preservation

A. The department shall inspect any property acquired for a project for buildings or structures that may have historical or cultural significance and for which the department has no use.

B. If such a building or structure is identified, the department shall devise a plan to preserve it if a parish, municipality, or nonprofit organization has expressed an interest in transferring the building or structure.

C. The plan shall give priority to transferring the building or structure to a parish, municipality, or nonprofit organization, provided that the parish, municipality, or nonprofit organization shall bear the costs of any such transfer and resulting relocation and that such transfer and relocation does not interfere with the construction of the project.

D. The department may promulgate rules and regulations in accordance with the Administrative Procedure Act, subject to oversight by the House and Senate committees on transportation, highways and public works, as are necessary to implement the provisions of this Section.

Acts 2012, No. 443, §1.



RS 48:285 - Purpose

PART XIII-A. EMPLOYMENT OF CONSULTANTS

§285. Purpose

It is the purpose of this Part to prescribe the policy of the Department of Transportation and Development and other grantee agencies applicable to employment of consultants for construction and preconstruction engineering services, research, planning, environmental, and other activities by a competitive process and a noncompetitive process, except those services under the authority of R.S. 39:1481 through 1526, R.S. 48:250.2, R.S. 48:250.3, and R.S. 48:292.1.

Acts 1991, No. 784, §1; Acts 2007, No. 40, §1, eff. Jan. 1, 2008; Acts 2009, No. 255, §1, eff. July 1, 2009.



RS 48:286 - Retaining of consultants warranted; authorization

§286. Retaining of consultants warranted; authorization

A. There are three conditions which shall warrant the retention of the services of consultants by the department:

(1) The magnitude of the work involved in a project is determined to be so taxing to the department's available manpower that it will be necessary to defer other essential work if the work is performed by the department staff.

(2) The work required by a project is determined to be of such a specialized nature that the department will be required to go outside its own staff for experts in the appropriate fields to accomplish the work.

(3) The time frame within which the work must be completed is determined to be such that the department cannot undertake the work and maintain its program on schedule.

B.(1) When it is determined by any department section that consulting services are warranted, the section head shall submit a recommendation to the chief engineer, assistant secretary for operations, assistant secretary for planning and programming, or assistant secretary of public works, hurricane flood protection, and intermodal transportation, whichever is applicable to the project, stating the need and the supportive reasons for the services, including a description of the project and the estimated cost of the work to be performed.

(2) The chief engineer, assistant secretary for operations, assistant secretary for planning and programming, or assistant secretary of public works, hurricane flood protection, and intermodal transportation, whichever is applicable to the project, shall decide if the need to use consultants for professional services for a project is warranted based upon information provided by the section head and the criteria established by Subsection A of this Section.

(3) Approval, when granted, shall be considered as being of a general nature, including not only the obvious components of the project which are immediately identifiable, but also ancillary components identified at any time during the life of the project. An additional selection process shall be used for ancillary components when the total of such ancillary components amounts to more than seventy-five percent of the original contract.

(4) When it is determined by the chief engineer, assistant secretary for operations, assistant secretary for planning and programming, or assistant secretary of public works, hurricane flood protection, and intermodal transportation, whichever is applicable to the project, that there is a need for an outside consultant, the selection shall be made in accordance with the provisions of this Part.

Acts 1991, No. 784, §1; Acts 1998, 1st Ex. Sess., No. 35, §1; Acts 2009, No. 255, §1, eff. July 1, 2009.



RS 48:287 - Advertisement; solicitation list; response procedures; participation in mentor-protg program

§287. Advertisement; solicitation list; response procedures

A. A notice of intent to select a firm for performing consultant services and to request responses from qualified firms and teams shall be advertised by posting it on the department's Internet website. The department shall maintain a solicitation list of consultant firms and teams. The department shall send an email notice to consultant firms and teams on its solicitation list to notify of the posting of an advertisement for consultant services on the department's Internet website. In the case of planning, research, or other specialty services, the department or the Louisiana Transportation Research Center may send notices to firms which, to the knowledge of the department or the Louisiana Transportation Research Center, may have experience in such services.

B. Notices shall be advertised a minimum of ten business days prior to the deadline for receipt of responses.

C. If the department deems that the number of responses received is inadequate, the project may be readvertised using additional media or publications in an attempt to solicit additional responses.

D.(1) The advertisement shall detail all information to be submitted in response to the advertisement. In all cases, a properly completed current department response form shall be submitted by applicants. The response forms shall be made available by the department. If additional information to that provided by the response form is required, it shall be so noted in the advertisement.

(2) The applicant shall transmit the response form and any other required information, to the department prior to the deadline shown in the advertisement. Responses which do not meet the requirements provided for in this Subsection shall not be considered. The department shall consider false or misrepresented information furnished in response to the advertisement as grounds for rejection.

E. There shall be no advertisement when noncompetitive selection is utilized.

Acts 1991, No. 784, §1; Acts 1999, No. 1284, §3; Acts 2009, No. 255, §1, eff. July 1, 2009.



RS 48:288 - Audit requirements

§288. Audit requirements

A. Any consulting firm doing business with the department shall maintain accounting records which segregate job costs as prescribed by the department's audit section. Negotiated contracts may require a pre-award audit. Post audits may also be required. Predetermined fee contracts may be audited during the course of the contract, or within three years of final contract payment.

B. Any consultants doing business with the department shall be required to submit to the department audit assurance as set forth in the "Consultant Contract Services Manual", except that consultants doing business with the Louisiana Transportation Research Center shall comply with its "Manual of Research Procedures". Guidance may also be obtained from the audit section of the department.

C. Contracts entered into with the department may specify a manpower relationship which the consultant will be expected to maintain. For engineering contracts, this relationship shall be based on the total of the estimated engineering, supervision, and principal man-hours expressed as a percentage of the total estimated man-hours in all salary classifications. The department shall monitor this relationship by means of the consultant's progress schedules, invoices, or audits.

Acts 1991, No. 784, §1; Acts 2009, No. 255, §1, eff. July 1, 2009.



RS 48:289 - Compliance with Civil Rights Act of 1964

§289. Compliance with Civil Rights Act of 1964

A. Department personnel when selecting consultants and contractors who are doing business with the department shall comply with Title VI of the Civil Rights Act of 1964, as amended to provide that no person in the United States shall, on the basis of race, color, sex, or national origin, be excluded from participation in any program or activity receiving federal financial assistance.

B. As prescribed in Title 49 of the Code of Federal Regulations Part 26, the department shall ensure that maximum opportunity is afforded to socially and economically disadvantaged individuals to compete for and participate in consultant contracts.

Acts 1991, No. 784, §1; Acts 2009, No. 255, §1, eff. July 1, 2009.



RS 48:290 - Requirements of consultants

§290. Requirements of consultants

A. Preconstruction or construction services consultant engineering firms shall meet the following requirements to be considered for employment by the department:

(1) At least one principal of a firm under consideration shall be a registered professional engineer in the state of Louisiana.

At least one principal or other responsible member shall be currently registered in Louisiana as a professional engineer in the major discipline required for the project. In the case of a land surveying contract, one principal or responsible member shall be currently registered as a professional land surveyor in Louisiana.

(2) At least one principal or responsible member shall have had a minimum of five years experience in responsible charge of the engineering field or fields involved.

B. To be considered for employment for planning, or environmental studies, a consulting firm must meet the following requirements:

(1) At least one of the principals of the firm shall be professionally competent in the field or fields of expertise required for the project.

(2) At least one principal or responsible member of the firm shall have had a minimum of five years experience in responsible charge of or major expertise in the field or fields involved.

C. Requirements or considerations for consultants for preconstruction or construction services and planning, environmental or research studies are, as follows:

(1) Special qualifications to meet particular project needs may be established by the department. These qualifications shall be published in the advertisement for consultant services if established.

(2) A minimum manpower requirement shall be published in the advertisement for consultant services where appropriate.

(3) The department will not consider joint ventures for consulting services, except in rare cases and only after written justification.

D. Sub-consultants providing engineering or land surveying services are bound by the requirements for consultants. Sub-consultants providing other than engineering or land surveying services must demonstrate that qualified personnel are in responsible charge. All sub-consultants are subject to department approval, either at the time of selection or thereafter.

E. Firms may be disqualified from being selected when such firm:

(1) Has received a letter stating that the firm is significantly behind the approved time schedule for completion of any phase of an existing contract with the department.

(2) Has a record of unsatisfactory performance on department projects.

Acts 1991, No. 784, §1; Acts 2009, No. 255, §1, eff. July 1, 2009.



RS 48:291 - Selection procedure; evaluation teams

§291. Selection procedure; evaluation teams

A. Except for research projects, an evaluation team consisting of five department personnel shall evaluate the qualifications of the responding consultant firms. The consultant contract services administrator, or his authorized designee, shall serve as chairman of the evaluation team. The consultant contract services administrator, or his authorized designee, shall select evaluation team members from department personnel who possess experience and qualifications relevant to services to be performed for the project. In addition other persons as determined by the chairman may be called for informational purposes. At least three members of the selected team shall evaluate the qualifications of responding consultants. The consultant contract services administrator, or his designee, serves ex officio and does not evaluate the responding consultant firms. The consultant contract services administrator, or his designee, shall report the results of the evaluation team members to the secretary for all projects except Louisiana Transportation Research Center projects.

B. The Louisiana Transportation Research Center project selection procedure shall be in accordance with the Louisiana Transportation Research Center "Manual of Research Procedures" for Louisiana Transportation Research Center projects.

Acts 1991, No. 784, §1; Acts 2009, No. 255, §1, eff. July 1, 2009.



RS 48:292 - Noncompetitive negotiation selections

§292. Noncompetitive negotiation selections

A. In special and rare circumstances, noncompetitive selection may be utilized. These circumstances include, but are not limited to:

(1) Specialty contracts where the necessary expertise is available only from one or a few sources.

(2) The extension of services by the original consultant required on a project for which the contract has been satisfactorily completed and closed out at an earlier date.

(3) Contracts requiring immediate action.

B. The section head, after ascertaining the need for a noncompetitive selection, shall request approval from the secretary or his authorized designee through the chief engineer, assistant secretary for operations, assistant secretary for planning and programming, or assistant secretary of public works, hurricane flood protection, and intermodal transportation, whichever is applicable to the project, to engage a specific firm to perform the required services. The request shall be in written form containing the following information:

(1) The justification for a noncompetitive selection.

(2) The recommended firm and the reason for the recommendation.

(3) The type of contract recommended.

(4) The approximate cost.

C. For federal aid projects, the noncompetitive selection shall be submitted to the appropriate federal agency for approval at an early stage.

D. For research projects, the determination for noncompetitive selection shall be based upon a recommendation by the Louisiana Transportation Research Center to the secretary and documented as required in R.S. 48:292(B).

Acts 1991, No. 784, §1; Acts 1998, 1st Ex. Sess., No. 35, §1; Acts 2009, No. 255, §1, eff. July 1, 2009.



RS 48:292.1 - Small Engineering Consultant Program

§292.1. Small Engineering Consultant Program

A. The department may establish a program to prequalify small engineering consultants for employment on selected department projects. The program shall be known as the "Small Engineering Consultant Program", hereafter referred to in this Section as the "program". The program shall provide opportunities for small engineering consultants who possess minimal experience on department projects to gain such experience in the performance of preconstruction engineering services on selected department projects. The participation by small engineering consultants in the selected projects shall provide firms with an opportunity to earn an experience rating which will enable those firms to compete on other projects. For purposes of this Section, preconstruction engineering services include all professional services before initiation of construction, including but not limited to surveys, environmental analysis, design, and bidding analysis.

B. The estimated contract fee shall not exceed the Federal Highway Administration small purchase limit.

C.(1) Engineering consultants interested in participating in the program shall annually apply for prequalification. Only a small engineering consultant whose firm meets the following qualifications provided by this Paragraph at the time of application may participate in the program:

(a) It has been in business for less than two years.

(b) It is registered and in satisfactory standing with the Louisiana secretary of state as provided by law.

(c) It is licensed by the Louisiana Professional Engineering and Land Surveying Board.

(d) It employs at least one employee who will be in responsible charge of engineering work and who is properly licensed by the Louisiana Professional Engineering and Land Surveying Board.

(e) It employs the equivalent of no more than three professional engineers, including professional engineers employed on a part-time basis.

(f) It has not been competitively selected by the department for preconstruction engineering work within the three years previous to the date of the application for the program.

(2) The department shall annually solicit on its web site a request for qualifications for participation in the program. The solicitation shall identify all of the requirements necessary to apply and qualify for participation in the program.

(3) The department shall provide to any engineering consultant who wishes to apply for prequalification the required standard form request for qualifications, which is to be completed and submitted to the department.

(4) Except as provided in Subsection E of this Section, the department shall accept for participation in the program any consultant who timely submits a complete, standard form request for qualifications and whose completed request clearly demonstrates that the consultant meets the requirements of this Section. The prequalification period is one year, after which the consultant may reapply for participation.

(5) Upon prequalification, a small engineering consultant shall continuously meet the program qualifications. A prequalified small engineering consultant shall immediately notify the department in writing if the firm ceases to meet program qualifications during the one-year prequalification period.

D.(1) The department shall send each prequalified small engineering consultant a request for a letter of interest to perform preconstruction engineering work for individual projects included in the program.

(2) Prequalified consultants who wish to be considered for selection on an individual project shall timely submit to the department a letter of interest signed by a principal of the firm.

(3) The department shall prepare a short list that includes the five responding small engineering consultants who are geographically located closest to the construction project, and the consultants on the short list shall be considered for selection for preconstruction engineering work on the project. If fewer than five prequalified small engineering consultants submit a letter of interest, then all such consultants shall be on the short list and considered for selection.

(4) The department shall select a small engineering consultant from the short list on the basis of an announced and publicly viewable random selection. The department may enter into a contract with the selected prequalified consultant for preconstruction engineering work. Unless provided otherwise in the request for letter of interest, compensation for preconstruction engineering services shall be paid as a predetermined lump-sum fee.

(5) A consultant may not be selected for more than five projects through this program.

E.(1) The department shall not prequalify or shall remove a prequalified consultant firm under the following circumstances:

(a) It employs more than the equivalent of three professional engineers.

(b) It loses its engineering license.

(c) The professional engineer in responsible charge of the engineering work for the project loses his engineering license, except when licensed staff is immediately available to replace the loss.

(d) It receives an average performance rating of less than 1.4 on three department projects.

(e) It applies to and is selected by the department for preconstruction engineering work under competitive selection criteria as provided in this Part.

(f) A prequalified consultant firm requests removal from the program in writing. Written requests for removal shall be addressed to the department's chief engineer or his designee.

(g) It has been selected to perform five projects through this program.

(2) A prequalified consultant removed from the program may not requalify for the program for a period of three years from the date of removal unless a written corrective action plan is submitted by the consultant to the department's project manager and the plan is approved by the chief engineer or his designee.

Acts 2007, No. 40, §1, eff. Jan. 1, 2008; Acts 2009, No. 255, §1, eff. July 1, 2009; Acts 2011, No. 197, §1.



RS 48:293 - Competitive selection

§293. Competitive selection

A.(1) Except for Louisiana Transportation Research Center projects, upon termination of the deadline for receipt of responses, the evaluation committee team shall confer and evaluate said responses. A point-based rating system based upon the evaluation criteria and weighting factors provided for in this Section shall be used by the team in its evaluation. Interviews may be used as necessary for evaluation. However, if interviews are a requirement, the advertisement shall so state.

(2) The team shall then prepare and present to the secretary a short list of the three highest rated consultant firms provided there are at least three qualified firms. The secretary or authorized designee shall make the final evaluation and selection from the list. If the secretary or authorized designee selects other than the first ranked consultant firm from the short list, the secretary or authorized designee shall document his reasons for selection of other than the first ranked consultant firm on the short list. All responding firms will be notified of the selection. The team will not consider recommendations by others in their evaluation of the firm's qualifications. The team may be assisted by other department personnel. On those projects for which partial or full funding is supplied by others, the secretary or authorized designee may consider recommendations by the entity supplying the funds. This recommendation must be for a firm on the short list. The recommendation is not binding on the secretary or authorized designee.

B.(1) The general criteria and weighting factors to be used by the evaluation team in evaluating responses to requests for consultant services are as follows:

(a) Experience, both firm and individual, key staff personnel, as related to the project under consideration, weighting factors of three and four respectively.

(b) Past performance on department projects, weighting factor of six.

(c) Current work load, weighting factor of five.

(d) Firm size as related to project magnitude, weighting factor of three.

(e) Location where work will be performed, weighting factor of four except that a weighting factor of six is used for Urban System projects.

(f) Any special evaluation criteria specified in the advertisement required to meet particular project needs.

(2) These weighting factors are those usually used for preconstruction services selections. For other types of services or for special project requirements, the weighting factors may be varied based on the specific project requirements. Weighting factors to be used for each project will be stated in the project's advertisement.

C.(1) The Louisiana Transportation Research Center shall utilize the selection criteria and weighting factors in its "Manual of Research Procedures" and any special evaluation criteria and weighting factors specified in the advertisement required to meet particular project needs to evaluate responses to requests for proposals for research consultants.

(2) The director of the Louisiana Transportation Research Center shall recommend to the secretary or authorized designee the final selection of the consultant as determined by review procedures of the research project review committee and center director in accordance with its "Manual of Research Procedures".

D. The written records produced during the evaluation and selection process are subject to the Public Records Act, R.S. 44:1 et seq.

Acts 1991, No. 784, §1; Acts 1993, No. 375, §1; Acts 2003, No. 100, §1; Acts 2009, No. 255, §1, eff. July 1, 2009.



RS 48:294 - Contract types

§294. Contract types

A. The department shall utilize either cost plus fixed fee with a maximum limitation, cost per unit of work, specific rates of compensation, or lump sum contracts for either competitive or noncompetitive selections. The fee shall either be negotiated or predetermined. In general, negotiated cost plus fixed fee contracts are used for larger projects with more complex and difficult to determine scopes of services, and pre-determined lump sum fee contracts are used for smaller projects with easier to determine scopes of services.

B. Procedures for utilizing negotiated lump sum fee, cost per unit of work, specific rates of compensation, or cost plus fixed fee with maximum limitation contracts shall be as follows:

(1) Advertisement as required by this Part shall include, but not be limited to the following:

(a) Length and description of project.

(b) Services required.

(c) Material or information to be furnished by the department.

(d) General information and an outline of the selection process, including the criteria/categories used to evaluate the responses and the weighting factors for each.

(2) Except for Louisiana Transportation Research Center projects, after a consulting firm has been chosen, such firm shall be invited to submit a proposal within a time limit. Construction and preconstruction proposals shall conform to the "Consultant Contract Services Manual". Research proposals shall conform to the Louisiana Transportation Research Center's "Manual on Research Procedures". This proposal shall be analyzed by the technical personnel of the involved units and a pre-award audit may be obtained.

(3) The technical review personnel shall negotiate any differences between the man-hour estimates of the department and the consultant firm. Should attempts at agreement between the department and the consultant be unsuccessful, negotiations shall be terminated and another selection shall be made. This process will continue until agreement is reached with a firm or team.

(4) Fees will be based on the negotiated man-hours, the audited salary and overhead rates of the firm or team subject to the department's salary and overhead maximums, the designated contingency percentage, and the computed fixed fee. The department's standard fixed fee computation includes consideration for complexity, overall fee size, and magnitude of the firm's overhead.

(5) The contract will be executed following agreement on the required work effort. The firm shall have ten business days from the date of mailing to execute and return the contract to the department. Should the firm fail to timely execute and return the contract, the department may either select another firm from the original respondents or republish the notice of intent.

C. Procedures for utilizing non-negotiated predetermined lump sum fee, cost per unit of work, specific rates of compensation, or cost plus fixed fee with a maximum limitation shall be as follows:

(1) Advertisement as required by the Part shall include, but not be limited to the following:

(a) Length and description of project.

(b) Services required.

(c) Material or information to be furnished by the department.

(d) Fees by phase of work.

(e) General information, including an outline of the selection process, including the criteria/categories used to evaluate the responses and the weighting factors for each.

(2) Fees shall be determined by using the department's man-hour estimate, the latest average of applicable wage rates, and the latest average overhead, together with a contingency where appropriate and a profit computed in accordance with the department's standard procedure. These fees shall not be subject to further negotiation.

(3) The contract will be executed following notification of selection. The selected firm shall have ten business days from the date of mailing to execute and return the contract to the department. If the firm fails to timely execute and return the contract, the department shall select another firm from the original respondents or republish the notice of intent.

Acts 1991, No. 784, §1; Acts 2009, No. 255, §1, eff. July 1, 2009.



RS 48:295.1 - Definitions

PART XIII-B. DEBARMENT OF CONTRACTORS,

SUBCONTRACTORS, CONSULTANTS, AND SUBCONSULTANTS

§295.1. Definitions

When used in this Part, the following words and phrases have the meaning ascribed to them in this Section, unless the context clearly indicates a different meaning:

(1) "Contractor" means consultants selected pursuant to R.S. 48:285 et seq. Contractor shall also include bidders or contractors on projects let pursuant to R.S. 48:251 et seq. and participation as joint venturer or subcontractor on department projects.

(2) "Debarment" means the disqualification of a contractor to receive invitations for bids or requests for proposals or the award of any contract by the department and shall be applicable to selection of consultants by the department and participation as a joint venture, subcontractor, or consultant or subconsultant on department projects.

(3) "Debarment committee" means the committee consisting of the following persons acting upon a unanimous vote: the chief engineer of the department or his designee; the deputy secretary of the department or his designee; and the general counsel of the department or his designee.

Acts 1993, No. 879, §1, eff. June 23, 1993.



RS 48:295.2 - Authority to debar or to suspend

§295.2. Authority to debar or to suspend

A. Applicability. This Section applies to a debarment for cause from consideration for awarding of contracts and participating in performance of contracts as a contractor, subcontractor, consultant, or subconsultant or a suspension from consideration during an investigation where there is probable cause for debarment.

B. Authority. After reasonable notice to the person involved and reasonable opportunity for that person to be heard, the debarment committee shall have authority to suspend or debar and may suspend or debar a person for cause from consideration for awarding of a contract or participating in any manner in department projects pursuant to rules and regulations as promulgated by the department, provided that doing so is in the best interest of the department. The causes for debarment are set forth in Subsection C of this Section. The period of debarment shall not exceed three years from the finality of the debarment. The suspension shall not exceed six months. The authority to debar or suspend shall be exercised only after notice and hearing in accordance with the provisions of Subsection D of this Section.

C. Causes for debarment. The debarment committee may debar a contractor, subcontractor, consultant, or subconsultant for any of the following causes:

(1) For final conviction of or final unappealable civil judgment for:

(a) Commission of fraud or a criminal offense in connection with obtaining, attempting to obtain, or performing a public contract or subcontract.

(b) Violation of federal or state antitrust statutes relating to the submission of offers.

(c) Commission of embezzlement, theft, forgery, bribery, falsification or destruction of records, making false statements, or receiving stolen property.

(d) Commission of any other offense indicating a lack of business integrity or business honesty that seriously and directly affects the present responsibility of a government contractor or subcontractor.

(2) Upon a preponderance of the evidence for any of the following purposes:

(a) Violation of the terms of a government contract or subcontract so serious as to justify debarment, including but not limited to:

(i) Willful failure to perform in accordance with the terms of one or more contracts.

(ii) A history of failure to perform, or of unsatisfactory performance of one or more contracts.

(iii) Willful failure to perform, or a history of unsatisfactory performance of any contract obligations regarding disadvantaged business enterprise participation in department contracts under the state or federal programs concerning disadvantaged business enterprises.

(iv) Use of substandard materials or failure to furnish or install materials in accordance with the contract in a department project, even if the discovery of the defect is subsequent to acceptance of the project and expiration of the warranty thereof, if such defect amounts to intentionally deficient or grossly negligent performance of the contract under which the defect was a consequence.

(b) Violation of the Drug-Free Workplace Act of 1988 (Public Law 100-690) as indicated by:

(i) The offerer's submission of a false certification.

(ii) The contractor's or subcontractor's or consultant's or subconsultant's failure to comply with its certification.

(iii) Such number of a contractor's or subcontractor's or consultant's or subconsultant's employees having been convicted of violations of criminal drug statutes occurring in the workplace indicating that the contractor, subcontractor, consultant, or subconsultant has failed to make a good faith effort to provide a drug-free workplace.

(c) Any other cause of so serious or compelling a nature that it affects the present responsibility of a government contractor, subcontractor, consultant, or subconsultant including debarment by another governmental entity for any cause listed in this Subsection or the regulations.

D. Hearing and decision.

(1)(a) Initiation of hearing. A debarment or suspension hearing shall be initiated by issuance of written notice to the contractor by the debarment committee.

(b) Notice of hearing. Written notice to the contractor shall include all of the following:

(i) A statement of the time, place, and nature of the hearing.

(ii) A statement of the legal authority and jurisdiction for the hearing.

(iii) A reference to the particular cause for debarment or suspension as set forth in Subsection C of this Section.

(iv) A short, plain, and concise statement of the cause for debarment or suspension.

(v) A statement that failure to participate in the hearing shall serve to waive any and all further administrative remedies.

(c) Hearing.

(i) The debarment committee shall afford the contractor an opportunity to respond and present evidence on issues of fact relevant to the proposed suspension or debarment.

(ii) The debarment committee may, in its discretion, request written statements of the department's position from the department. A copy of such written statement submitted by the department shall be provided to the contractor.

(iii) Informal disposition may be made of any proposed suspension or debarment by stipulation, agreed settlement, consent order, or default.

(d) Record.

The hearing record shall contain:

(i) A copy of the written notice of hearing.

(ii) A return of the service of notice to the contractor of the hearing.

(iii) A transcript of the proceedings before the debarment committee.

(iv) Any document or exhibit presented for consideration to the debarment committee by the contractor or the department.

(v) Any decision, opinion, or reports rendered by the debarment committee.

(e) The debarment committee shall have all proceedings before it recorded electronically at the cost of the department.

(f) Findings of fact made by the debarment committee shall be based exclusively on the hearing evidence and on matters in the notice of hearing.

(2) The debarment committee shall issue a written decision to debar or suspend. The decision shall provide all of the following:

(a) State the reasons for the action taken.

(b) Inform the debarred or suspended contractor, subcontractor, consultant, or subconsultant involved of its rights to administrative and judicial review as provided in this Part.

E. Copy of decision. A copy of both the debarment or suspension hearing notice and the decision under Subsection D of this Section shall be served by certified mail, return receipt requested, or registered mail, mailed to the contractor at the address on file with the contractor's licensing authority. A decision may also be furnished immediately to the debarred or suspended person and any other intervening party.

F. Finality of decision. A decision under Subsection D of this Section shall be final and conclusive unless either of the following occurs:

(1) The decision is fraudulent.

(2) The debarred or suspended contractor, subcontractor, consultant, or subconsultant has timely appealed administratively to the secretary in accordance with R.S. 48:295.3.

G. A contractor disqualified as required by the provisions of this Section may apply for requalification after three years from the date of disqualification. Rules and regulations for requalification of contractors shall be promulgated by the department in accordance with the Administrative Procedure Act.

Acts 1993, No. 879, §1, eff. June 23, 1993; Acts 1999, No. 1235, §1.



RS 48:295.3 - Appeal to the secretary

§295.3. Appeal to the secretary

A. The secretary or his designee shall have the authority to review and determine any appeal by an aggrieved person from a determination by the debarment committee which is authorized by R.S. 48:295.2.

B. This Section applies to a review by the secretary of a decision under R.S. 48:295.2.

C. The aggrieved person shall file his appeal with the secretary within fourteen days of the receipt of a decision under R.S. 48:295.2(E).

D. The secretary or his designee shall decide within fourteen days whether, or the extent to which, the debarment or suspension was in accordance with the constitution, statutes, ordinances, regulations, and the best interest of the department and was fair. Any prior determination by the debarment committee shall not be final or conclusive.

E. A copy of the decision under Subsection D of this Section shall be served by certified or registered mail or otherwise furnished immediately to the debarred or suspended person or any other intervening party.

F. A decision under Subsection D of this Section shall be final and conclusive unless either of the following occurs:

(1) The decision is fraudulent.

(2) The debarred or suspended person has timely appealed an adverse decision of the secretary or his designee to the Nineteenth Judicial District Court in accordance with R.S. 48:295.4.

Acts 1993, No. 879, §1, eff. June 23, 1993.



RS 48:295.4 - Actions by or against the department in connection with contracts

§295.4. Actions by or against the department in connection with contracts

A. Any judicial action under this Part shall be governed by R.S. 49:964.

B. Any appeal for judicial review of the secretary's decision shall be commenced in the Nineteenth Judicial District Court within sixty days after receipt of the decision of the secretary under R.S. 48:295.3(E).

Acts 1993, No. 879, §1, eff. June 23, 1993.



RS 48:301 - Authority to establish and regulate controlled-access facilities

PART XIV. CONTROL OF ACCESS

§301. Authority to establish and regulate controlled-access facilities

The highway authorities of the state, parishes and municipalities of Louisiana, acting alone or in cooperation with each other or with any federal, state, or local agency or any other state having authority to participate in the construction and maintenance of highways, may plan, designate, establish, regulate, vacate, alter, improve, maintain and provide controlled-access facilities for public use whenever they determine that traffic conditions, present or future, justify such special facilities. However, within municipalities, the exercise of this power is subject to such municipal consent as is necessary by law.

In addition to the specific powers granted in this Part, they also have, relative to controlled-access facilities, all additional authority now or hereafter vested in them relative to highways or streets within their respective jurisdictions. They may regulate, restrict, or prohibit the use of controlled-access facilities by the various classes of vehicles or traffic in a manner consistent with R.S. 48:1(12).

Added by Acts 1955, No. 129, §1.



RS 48:302 - Design of controlled-access facility; right of access

§302. Design of controlled-access facility; right of access

The highway authorities may design any controlled-access facility and regulate, restrict, or prohibit access so as to best serve the traffic for which it is intended. The authority's determination of that design is final.

They may divide and separate any controlled-access facility into separate roadways by the construction of raised curbings, central dividing sections, or other physical separations, or by designating the separate roadways by signs, markers, stripes, and the proper lane for such traffic by appropriate signs, markers, stripes and other devices. No person has any right of access to, from or across controlled-access facilities to or from abutting lands, except at the designated points at which access is permitted upon the terms and conditions specified from time to time.

Added by Acts 1955, No. 129, §1.



RS 48:303 - Acquisition of property and property rights

§303. Acquisition of property and property rights

For the purposes of this Part, the highway authorities may acquire private or public property and property rights for controlled-access facilities and service roads, including rights of access, air, view, and light, by donation, purchase, exchange, lease, or expropriation in the same manner as they are now or hereafter may be authorized by law to acquire property or property rights in connection with highways and streets within their respective jurisdictions. They may acquire any use of the property or the full ownership of it.

In connection with the acquisition of property or property rights for any controlled-access facility or portion thereof, or service road in connection therewith, the highway authorities may, in their discretion, acquire an entire lot, block, or tract of land when they determine it will best serve the interests of the public, even though said entire lot, block or tract is not immediately needed for the right of way proper.

Added by Acts 1955, No. 129, §1.



RS 48:304 - New and existing facilities; grade-crossing eliminations

§304. New and existing facilities; grade-crossing eliminations

The highway authorities may designate and establish controlled-access highways as new and additional facilities or may designate and establish an existing street or highway as included within or being a controlled-access facility.

They may provide for the elimination of intersections at grade of controlled-access facilities with existing state and parish roads or municipal streets by grade separation or service roads or by closing off roads and streets at the right of way boundary line of the controlled-access facility. After the establishment of any controlled-access facility, no highway or street which is not part thereof shall intersect it at grade. No municipal, parish or state highway, or street, or other public way shall be opened into or connected with any controlled-access facility without the consent and previous approval of the highway authority having jurisdiction over the facility. Such consent and approval shall be given only if the public interest is served thereby.

Provided however that notice of intent to establish such controlled-access facility within a municipality or within five miles thereof shall be delivered to the executive offices of such municipality together with plats outlining in reasonable detail the proposal not less than thirty days prior to the undertaking of such construction.

Provided further that in the event of objection to such proposal by the governing authorities of such municipality the same shall not be undertaken except after a public hearing by the board of highways.

After such public hearing a decision by the board of highways relative thereto shall be final.

Added by Acts 1955, No. 129, §1.



RS 48:305 - Agreements with each other or with federal government

§305. Agreements with each other or with federal government

The highway authorities may enter into agreements with each other, or with the federal government, respecting the financing, planning, establishment, improvement, maintenance, use, regulation, or vacation of controlled-access facilities or other public ways in their respective jurisdictions, to facilitate the purposes of this Part.

Added by Acts 1955, No. 129, §1.



RS 48:306 - Local service roads

§306. Local service roads

In connection with the development of any controlled-access facility, the highway authorities may plan, designate, establish, use, regulate, alter, improve, maintain, and vacate local service roads and streets or designate as local service roads and streets any existing road or street and exercise jurisdiction over service roads in the same manner as is authorized over controlled-access facilities under the terms of this Part when they determine the local service roads and streets are necessary or desirable. The local service roads or streets shall be of appropriate design, and shall be separated from the controlled-access facility proper by means of all devices designated as necessary or desirable by the proper highway authority.

Added by Acts 1955, No. 129, §1.



RS 48:307 - Controlled-access areas; commercial activities

§307. Controlled-access areas; commercial activities

A. Except to the extent authorized by law for expressway projects of the Louisiana expressway authority or any other toll road or turnpike project, and except as provided by this Section, no automotive service station or other commercial establishment for serving motor vehicle users shall be constructed or located within the right of way of, or on publicly-owned or publicly-leased land acquired or used for or in connection with a controlled-access facility.

B.(1) The secretary may permit the placement of vending machines and concession structures within or on any controlled-access facility or rest area. Such machines or concession structures shall be operated in accordance with applicable state and federal law.

(2) The secretary is hereby authorized to either purchase, install, and operate vending machines or to utilize private contractors, subject to the review and consent of the Louisiana Workforce Commission as the Randolph-Sheppard licensing agency. If private contractors are utilized, the contractors shall be selected in accordance with public bid law.

(3) The secretary is further authorized to enter into a cooperative agreement with the Louisiana Workforce Commission concerning the division of gross sales or net proceeds derived from the operation of these vending machines and concession structures at interstate rest areas. The construction, general maintenance, upkeep, and improvement of the vending machines and concession structures shall be the responsibility of the private contractor or designated operator.

(4) It is the specific intention of this Subsection that the grant of discretion given to the secretary is for the purpose of allowing the state to fully avail itself of the authorization granted by applicable federal law. These provisions shall be liberally construed to attain these purposes.

Added by Acts 1960, No. 514, §1. Acts 1986, No. 568, §1; Acts 1989, No. 304, §1, eff. June 27, 1989; Acts 2010, No. 939, §10, eff. July 1, 2010.



RS 48:341 - Channeling traffic by lines

PART XV. TRAFFIC CONTROL AND REGULATION

§341. Channeling traffic by lines

In the interest of the safety and convenience of motor vehicle operation, appropriate geometric designs and traffic regulatory devices shall be employed to provide separate channels for the movement of vehicles traveling in different directions and to regulate the maneuvering of vehicles within and between these traffic streams.



RS 48:342 - Parking or loading on highway

§342. Parking or loading on highway

The chief engineer may regulate, and, when the safety or convenience of the traveling public requires it, prohibit the parking or loading and unloading of any type of vehicle on any highway within the state highway system. Parking on the traveled surfaces and storing of articles or commodities of any kind within the right-of-way area is prohibited.

Amended by Acts 1977, No. 291, §1; Acts 2006, No. 11, §5.



RS 48:343 - Moving property across highways

§343. Moving property across highways

The chief engineer of the Department of Transportation and Development may regulate, as to method, the moving of tangible movable property across the highways.

Amended by Acts 1977, No. 291, §1; Acts 1992, No. 350, §1.



RS 48:344 - Entrances and exits adjacent to highways

§344. Entrances and exits adjacent to highways

Entrances to and exits from private properties adjacent to the rights-of-way of state highways may be regulated, prohibited, or abolished in the interest of the safety of the traveling public. The chief engineer of the Department of Transportation and Development, from time to time, shall prepare and promulgate descriptions and illustrations of various types and styles of entrances and exits consistent with this purpose and shall issue permits of necessity and convenience for the installation of entrances and exits in accordance with its promulgated regulations and standards. The department may apply to the courts for such process as may be necessary to make the provisions of this Section effective.

Amended by Acts 1977, No. 291, §1; Acts 1992, No. 350, §1.



RS 48:345 - Repealed by Acts 1962, No. 310, 111 (3).

§345. Repealed by Acts 1962, No. 310, §111 (§3).



RS 48:346 - Closing or restricting use of highways

§346. Closing or restricting use of highways

The assistant secretary of the office of operations or the chief engineer may close any section of highway to all or any class or part of traffic or restrict the use thereof to the extent he thinks expedient for any length of time that, in his judgment, is appropriate for any of the following reasons:

(1) To permit construction or maintenance operations to proceed without interruption.

(2) To protect the property of the state or the persons and property of the traveling public.

(3) In his opinion, there is an emergency requiring the closing or restriction.

(4) In his opinion, the closing or restriction is in the best interest of the state or the state highway system.

Amended by Acts 1977, No. 291, §1; Acts 1979, No. 413, §8, eff. July 11, 1979; Acts 1984, No. 625, §1; Acts 2003, No. 701, §1.



RS 48:346.1 - Temporary road signs; sugar cane harvest season

§346.1. Temporary road signs; sugarcane harvest season

During the sugarcane harvest season, the Department of Transportation and Development may install in those parishes where sugarcane is harvested, temporary road signs which warn motorists of particular road hazards existing throughout the harvest season.

Added by Acts 1974, No. 137, §1. Amended by Acts 1977, No. 291, §1; Acts 2006, No. 11, §5.



RS 48:347 - Removal of obstacles or hazards from highway or vicinity; campaign signs

§347. Removal of obstacles or hazards from highway or vicinity; campaign signs

A. The department may apply to the court for any process necessary to prevent the installation of any structure, sign, obstacle, object, deposit, or thing within the limits of a highway contrary to this Chapter or any lawful regulation issued hereunder.

B. Whenever any advertising sign located within fifty feet of the outer edge of the right of way constitutes a dangerous hazard to the traveling public, the department may, after due notice to the owner thereof to remove it, apply to the district court of the parish in which the sign is located for the process necessary to effect the removal of the sign.

C. Whenever any of the things described in Subsection A of this Section are found to exist within the limits of a highway, the department may summarily remove and dispose of it at the expense of the person responsible therefor. If it retains apparent value, the owner shall be notified, orally or in writing, to remove it within five days or such other period as may be agreed upon. If the owner be unknown or cannot be found, a written notice shall be affixed to the object setting forth that it must be removed within a period not less than five days from the date specified. Failure to remove within the specified period operates as a forfeiture of all rights thereto and the department may remove the object for its own use, or dispose of it at private or public sale, or destroy it, or dispose of it in any manner. The owner and any other person responsible therefor remains liable for any damage to public property or expenditure of highways funds resulting from the installation or removal of such things.

D. Notwithstanding any other provision of law to the contrary, political campaign signs shall not be erected, displayed, or posted within any highway right-of-way or litter-free zone, subject to the provisions and penalties of R.S. 30:2531 and R.S. 30:2544, and the collection and distribution of fines as provided in R.S. 30:2532.

Amended by Acts 1954, No. 126, §1; Acts 1984, No. 225, §1; Acts 1989, No. 768, §4; Acts 1998, 1st Ex. Sess., No. 148, §6.



RS 48:348 - Informational maps and literature

§348. Informational maps and literature

The secretary may, from time to time, issue maps of the state highway system, or brochures or pamphlets for the information and education of the traveling public in matters of traffic and safety. All such literature shall be issued in the name of the department and shall not bear the name of any individual employed by the state or seeking an elective office of the state. Reproduction of maps, brochures or pamphlets by any individual, firm or agency without the written approval of the secretary is prohibited.

Amended by Acts 1977, No. 291, §1.



RS 48:361 - To 373 Repealed by Acts 1986, 1st Ex. Sess., No. 32, 8.

PART XV-A. LOUISIANA LITTER CONTROL AND

RECYCLING COMMISSION

§361. §§361 to 373 Repealed by Acts 1986, 1st Ex. Sess., No. 32, §8.



RS 48:381 - Use and occupancy of highways

PART XVI. UTILITIES AND FACILITIES

§381. Use and occupancy of highways

A. When not inconsistent with the purposes of state highways, the chief engineer may issue permits for the use and occupancy of the rights-of-way of state highways as follows:

(1) For the installation, operation, and maintenance of underground pipes, conduits, or cables along or across the highways for the purpose of transporting or conveying fluids, telephone or telegraph messages, cable television signals, gases, or electric current for any purpose.

(2) For the installation, operation, and maintenance of overhead cables, pipes, conduits, or wires, together with appropriate supporting structures, for the conveying or transporting of fluids, telephone or telegraph messages, cable television signals, or electric current for any purpose.

(3) For the erection, operation, and maintenance of structures crossing the highway over or beneath the traveled surface for the purpose of providing trans-communication for vehicles, pedestrians, cattle, or railway rolling stock.

(4) For the erection, operation, and maintenance of structures for the shelter of waiting passengers at designated transit stops of a public transit system, provided that the municipality, parish, or other political subdivision which erects, operates, maintains, or owns the structure or structures under permits issued hereunder shall indemnify the state and its departments and agencies against any damage to any person or property which occurs as a result thereof.

(5) If a permittee receives a permit or authorization from the department to locate facilities within highway rights-of-way, said permittee may locate in the highway right-of-way and not be displaced by any entity other than the department, whether the department's ownership is full or a servitude.

B. All such installations shall be in accordance with the best modern practice and national underwriting standards and shall be so maintained. Permits shall be issued only to owners of the facility and shall be nonexclusive. Installations which will interfere with the proper operation and maintenance of highways are expressly prohibited.

C.(1) No installation may be made except upon the explicit condition that the owner thereof shall, at no cost to the department, remove or relocate the facility when that is necessary to permit the widening, relocation, or other improvement of the highway, when so ordered by the chief engineer of the department or his duly authorized representative; however, this condition shall not apply to the removal or relocation of municipally owned utility installations located within the limits of the municipality in cases where the necessity of such removal or relocation is created by the construction, repair, or improvement of an interstate highway. In such instances the cost of removal or relocation shall be paid for by the department, and such payment shall be deemed a valid use of funds appropriated or otherwise made available to the department for highway purposes. Payment for such relocation or removal of municipally owned utility installations shall be made only as to projects in the process of construction on July 1, 1992, and projects begun thereafter. The making of such payments shall be conditioned upon the availability of federal aid funds to reimburse the department for such expenditures.

(2)(a) However, in such instances where a municipality, parish, or special district created by or pursuant to law or a nonprofit water corporation or nonprofit gas district owns a utility installation, and it is necessary to remove or relocate such installation for the construction, repair, widening, relocation, or improvement of a state or an interstate highway, and a public accountant, the Department of Transportation and Development, or the entity's private certified public accountant, after an examination of the books of such municipality, parish, special district, nonprofit water corporation, or nonprofit gas district, certifies that unencumbered funds are not available out of the accumulated unreserved earnings generated by the utility for payment for the removal or relocation of the utility installation, the department may contract itself for the proposed work to the utilities.

(b)(i) "Unencumbered funds" as used in this Subsection shall not include an amount equal to ten percent of the annual income from the utility that a municipality, parish, special district, nonprofit water corporation, or nonprofit gas district is hereby authorized to set aside as reserve. However, if the department contracts itself for the utility removal or relocation, the municipality, parish, special district, nonprofit water corporation, or nonprofit gas district shall henceforth be prohibited from locating a utility installation in any state-owned right-of-way until the municipality, parish, special district, nonprofit water corporation, or nonprofit gas district reimburses the state for the cost of the removal or relocation. Notwithstanding the foregoing provision, the Department of Transportation and Development may enter into any contract allowing any municipality, parish, special district, nonprofit water corporation, or nonprofit gas district to locate a utility installation in a state-owned right-of-way if the contract is required by the public need.

(ii) The definition of unencumbered funds as used in this Section shall not be applicable unless and until there is approval of the Federal Highway Administration of the United States Department of Transportation.

(3)(a) The chief engineer, or his duly authorized representative, is hereby authorized to negotiate utility relocation agreements containing liquidated damages clauses, equal to .05 percent per day of the estimated utility's relocation costs, regarding delays caused solely by the unjustifiable delinquency of a utility in the completion of relocation work. The chief engineer, or his duly authorized representative, may decline the issuance of a permit to any utility company that is unjustifiably delinquent in completing a relocation project and shall continue to so decline until such a project is completed.

(b)(i) "Unjustified delinquency" as used in this Subsection shall not include delays in the completion of relocation work caused by acts beyond the reasonable control of the utility as provided in Item (ii) of this Subparagraph.

(ii) Should any delay be caused by the inability of the utility to complete its work in a timely manner due to acts beyond its reasonable control, or due to any delays caused by another utility, another contractor, or the department in the completion of relocation work, and the delay cannot be estimated, then the affected relocation work of the utility shall be suspended until the cause for the suspension is removed without incurrence of liquidated damages as otherwise provided in this Subsection.

(iii) When the utility has resumed the delayed relocation work, such utility shall complete its work within the calendar days as specified in the utility relocation agreement. Should the utility fail to complete its work as specified in the agreement, such utility shall be subject to the liquidated damages as provided in Subparagraph (a) of this Paragraph.

(4) Where existing lines are to be relocated and the utility company does not have sufficient information of record to determine the location of its facilities, then the utility is required to advise the department and fully cooperate with the department's contractor by locating or exposing, if necessary, to enable the contractor to avoid or minimize damages during construction.

(5) All nonmetallic utility lines installed or relocated within the highway right of way by permit or otherwise will be provided with pipe locator wire or tape acceptable to the department.

D. The chief engineer, or his duly authorized representative, may require a deposit in the form of a certified check or other guaranty in a form and in an amount deemed by him to be necessary for the proper protection of the state prior to the issuing of a permit when the installations require excavations, or at other times when he believes a deposit or guaranty is necessary to protect the department's interests.

E.(1)(a) Except for rural water districts, the chief engineer or his duly authorized representative may also assess reasonable utility operator's annual permit fees in connection with the issuance of permits. Such fees as determined by the department shall not exceed the maximum fees as set in the following schedule:

Utility Operators' Maximum Annual Fee Schedule

Maximum Annual

Operator Type

Customers

Fee

Class 1

0 - 100

$

20.00

Class 2

101 - 500

$

50.00

Class 3

501 - 6000

$

200.00

Class 4

more than 6000

$

700.00

Operator of Transmission

Pipelines and Natural Gas

Gathering Systems

$

100.00/Parish

$1,500.00/Maximum

(b) The above schedule shall not apply to longitudinal telecommunication facilities operating within interstate or controlled access rights-of-way.

(2) The chief engineer or his duly authorized representative may also assess reasonable operator's fees for rural water districts in connection with the issuance of permits to defray the expense of inspections by the department's employees.

(3) As used in this Subsection, the term "rural water district" means a not-for-profit entity whose purpose is to supply water to residents of rural, unincorporated areas which are not served by parish or municipal water systems.

F. "Utility operator" as used in this Section shall mean any person, individual, governmental agency, or political subdivision or its agent, joint venture, firm, partnership, association, or corporation, including telephone or telegraph systems, fiber optic electronic communication systems, cable television systems, natural gas and propane distribution systems, or water or water systems, owning or operating a public utility which furnishes service or material, or stores, transports, or transmits electric energy, steam, oil, gases, gas, mixture of gases, petroleum, petroleum products, hazardous or flammable fluids, toxic or corrosive fluids or gases.

G. All fees shall be deposited by the secretary of the Department of Transportation and Development in the Right-Of-Way Permit Processing Fund in the office of the treasurer and said fees shall be set aside for the use of the Department of Transportation and Development to defray the expenses of the right-of-way permit office connected with the issuance and processing required for permitted activity within state roads and highways rights-of-way.

H. The secretary shall promulgate rules and regulations to effect the provisions of this Section as they apply to the fees for utility rights-of-way.

I. The chief engineer, or his duly authorized representative, within the limitations stipulated in R.S. 48:381 through 386, may issue such other regulations and impose such other limitations as he believes are necessary and desirable.

Amended by Acts 1952, No. 190, §1; Acts 1966, No. 412, §1; Acts 1977, No. 291, §1; Acts 1978, No. 76, §1; Acts 1980, No. 354, §1; Acts 1981, No. 319, §1; Acts 1983, No. 92, §1, eff. June 17, 1983; Acts 1984, No. 271, §1. Acts 1984, No. 820, §1, eff. July 13, 1984; Acts 1992, No. 349, §1, eff. June 17, 1992; Acts 1992, No. 350, §1; Acts 1993, No. 150, §1; Acts 1993, No. 167, §1; Acts 1993, No. 529, §1; Acts 1993, No. 998, §1; Acts 1995, No. 1075, §1; Acts 1997, No. 282, §1; Acts 1997, No. 1035, §1; Acts 1997, No. 1328, §1; Acts 2006, No. 11, §5; Acts 2006, No. 211, §1; Acts 2006, No. 319, §1, eff. June 13, 2006.



RS 48:381.1 - Rights-of-way; joint use agreements; fees

§381.1. Rights-of-way; joint use agreements; fees

A. The chief engineer, or his duly authorized representative, may enter into joint use agreements affecting those highway rights-of-way which consist of elevated sections and other highway rights-of-way which may be deemed suitable and available by the chief engineer. The provisions of this Section shall in no way be interpreted to apply to any entity governed by the Public Service Commission.

B. The secretary shall promulgate rules and regulations in accordance with law to effectuate the provisions of this Section, to implement a fee schedule, and to provide for the disposition of fees.

C. The maximum fee shall not exceed the fair market value of the property nor shall it exceed the reasonable cost of defraying the expenses of the right-of-way permit office with regard to the purposes of this Section.

D. The chief engineer may waive fees for governmental entities, political subdivisions, colleges and universities, provided that said entities derive no income directly from the use of highway rights-of-way, and provided that said entities meet any and all state and federal requirements for a fee waiver.

E. All fees collected pursuant to the provisions of this Section shall be deposited by the secretary of the Department of Transportation and Development into the state treasury for credit to the Right-of-Way Permit Processing Fund. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, the monies so deposited shall be credited to the fund for the use of the Department of Transportation and Development to defray the expenses of the right-of-way permit office. Excess fees, over and above the expenses of the right-of-way permit office, shall be distributed to federally approved highway projects. All monies existing in this fund at the end of each fiscal year shall be retained in the Right-of-Way Permit Processing Fund and shall not be deposited in the General Fund.

F. All rules promulgated pursuant to this Section shall be subject to approval by the Federal Highway Administration.

G. Expenses for relocation or adjustments to utility facilities required for use on state right-of-way shall be the responsibility of the grantee.

Acts 1995, No. 504, §1.



RS 48:381.2 - Rights-of-way; telecommunication installations, including wireless telephone hardware, fiber-optic lines, and telecommunications towers

§381.2. Rights-of-way; telecommunication installations, including wireless telephone hardware, fiber-optic lines, and telecommunications towers

A.(1) The chief engineer or his duly authorized representative may issue nonexclusive permits, on a competitively neutral and nondiscriminatory basis for use of public rights-of-way, to utility operators for the purpose of installation of fiber-optic cable facilities within controlled-access highway rights-of-way.

(2) Fiber-optic cable providers may submit permit applications to the department whereby the utility provider commits to a payment of a one-time flat fee per permit.

B.(1) The chief engineer or his duly authorized representative may issue nonexclusive permits, on a competitively neutral and nondiscriminatory basis for use of public rights-of-way, to utility operators for the purpose of installation of wireless telecommunications equipment and facilities within highway rights-of-way.

(2) Wireless telecommunications providers may submit permit applications to the department whereby the utility provider commits to a payment of a flat fee per permit.

C. The secretary may promulgate rules and regulations in accordance with the Administrative Procedure Act to specify the following:

(1) Amount of fees to be charged in applicable cases.

(2) Requirements for telecommunication resources to be provided to the state in instances where "shared resources" agreements are utilized. As used in this Section, "shared resources" shall include in-kind services.

(3) Criteria whereby the number of utility operators to be allowed to install facilities in certain areas will be determined based on such factors as square footage available.

(4) Safety regulations and maintenance standards to be followed by the utility operator.

(5) Relocation policy.

D. All fees shall be deposited by the secretary of the Department of Transportation and Development in the state treasury. After such deposit, an amount equal to the fees collected shall be transferred to the Right-of-Way Permit Processing Fund which is hereby created in the state treasury and said funds shall be set aside for the use of the Department of Transportation and Development to defray the expenses of the right-of-way permit office in connection with the issuance and processing required for permitted activity within the state roads and highway rights-of-way.

E. All rules and regulations are subject to the Administrative Procedure Act and the approval of the Federal Highway Administration.

F. The fee for fiber-optic telecommunication installations placed within a controlled access highway right-of-way shall not exceed the actual cost of the administration of the program. The department may reduce fees in exchange for shared resources. The department is authorized to reduce fees for its agents, defined for the purposes of this Subsection as those applicants who erect facilities on behalf of the department in order to conduct department work.

G. The secretary shall prepare and submit an annual report to the House and Senate Transportation, Highways and Public Works Committees, which summarizes the activities, revenues, and expenditures of the right-of-way permit office related to the administration of this Section. The first annual report required under the provisions of this Subsection shall contain a summary of the activities, revenues, and expenditures of the right-of-way permit office from the beginning of the program to date and shall be submitted to the House and Senate Transportation, Highways and Public Works Committees not later than January 30, 2002. Each subsequent annual report shall be submitted not later than ninety days following the end of each calendar year and shall contain the following information:

(1) Deposits and withdrawals from the Right-of-Way Permit Processing Fund related to this Section.

(2) Number and summary of all "shared resource" permits including:

(a) The identity of the permittee.

(b) Location of fiber-optic cable facilities of the permittee.

(c) Location of resources accepted along "alternative routes".

(d) Valuation of shared resources including the methodology utilized to calculate such valuation.

(e) A description, including the location, of any shared resources used by the department.

(3) Number of fiber-optic permits issued by the department.

(4) Names of all active permittees.

(5) Information on all permits which have been revoked including the reason for revocation.

(6) Status of all pending permit applications.

(7) Amount of fees collected by the department from permittees.

(8) Copies of all rules promulgated by the department and all notices of intent to promulgate administrative rules.

(9) Description and summary of all meetings with industry members or their representatives.

(10) Other information the secretary deems helpful regarding fiber-optic cable within highway rights-of-way.

Acts 1997, No. 1035, §1; Acts 1999, No. 1382, §1, eff. July 13, 1999; Acts 2001, No. 277, §1, eff. June 1, 2001; Acts 2001, No. 399, §1, eff. June 13, 2001.



RS 48:381.3 - Duty of care associated with placement of public utility facilities on or adjacent to rights-of-way of state highways

§381.3. Duty of care associated with placement of public utility facilities on or adjacent to rights-of-way of state highways

A. The duty of care owed to the motoring public by the owners and/or operators of public utility facilities, located adjacent to a highway, road, street, or bridge in this state shall be satisfied when:

(1) With respect to state highways, the public utility facilities comply with the provisions of the applicable edition of the National Electrical Safety Code for structure placement relative to roadways and with the applicable edition of the Department of Transportation and Development Standards Manual for Accommodating Utilities, Driveways and Other Facilities on Highway Right-of-Way, Section 4B1. The provisions of this Paragraph shall not alter any conditions and standards of any permit issued by the Department of Transportation and Development for the use and occupancy of the right-of-way of any state highway.

(2) With respect to roads, streets, and bridges not part of the state highway system, the public utility facilities located in public right-of-way comply with the provisions of the applicable edition of the National Electrical Safety Code for structure placement relative to roadways, and to the extent they exist, with applicable ordinances of the parish or municipality that specify the location for public utility facilities in public right-of-way.

(3) With respect to roads, streets, and bridges not part of the state highway system, the public utility facilities located on private property comply with provisions of the applicable edition of the National Electrical Safety Code for structure placement relative to roadways.

(4) With respect to structures, appurtenances, equipment, or appliances whose placement or installation is not subject to the provisions of the National Electric Safety Code, the public utility facilities comply with the provisions of the applicable national standards, the applicable edition of the Department of Transportation and Development standards, or local standards in effect at the time such structure, appurtenance, equipment, or appliance is placed, installed, or located adjacent to any highway, road, street, or bridge in this state, whether or not a part of the state highway system.

B.(1) The owner of a road, street, highway, or bridge, which is not itself the owner or operator of a public utility, shall owe no duty to the motoring public regarding or relating to the placement or location of any public utility facilities within or appurtenant to the right-of-way of such road, street, highway, or bridge.

(2) No private property owner, which is not itself the owner or operator of a public utility, shall owe a duty to the motoring public regarding or relating to the placement or location of any public utility facilities on or appurtenant to this property.

C. For the purpose of this Section "public utility facilities" means pipes, mains, conduits, cables, wires, towers, poles, and other structures, equipment or appliances, whether publicly or privately owned, installed, or placed adjacent to any roadway by an owner or operator of a public utility facility.

Acts 1999, No. 874, §1.



RS 48:381.4 - Rights-of-way; wireless telecommunications tower managers

§381.4. Rights-of-way; wireless telecommunications tower managers

The chief engineer or his duly authorized representative may enter into agreements with a wireless telecommunications tower manager to manage such towers for specified periods as follows:

(1) One or more telecommunications towers owned and operated solely by the department may be managed for a period less than that set forth in Article 3473 of the Civil Code.

(2) Telecommunication towers in either of the following categories may be managed for a period less than that set forth in Article 3486 of the Civil Code:

(a) One or more telecommunication towers owned or operated by the department which have been strengthened by the wireless telecommunications tower manager.

(b) One or more telecommunication towers erected by the wireless telecommunications tower manager on public or highway rights-of-way.

Acts 1999, No. 1382, §1, eff. July 13, 1999.



RS 48:382 - Intersection of highways by utilities and facilities

§382. Intersection of highways by utilities and facilities

A. When an existing highway is intersected or proposed to be intersected by a facility or utility used or to be used for the transportation of persons or commodities, as a railway or canal, or when an existing highway is intersected by an artificial waterway for drainage, irrigation, or other purposes, the owner of the facility or utility shall provide a means of crossing the highway which in the opinion of the chief engineer or his duly authorized representative is appropriate and adequate and shall provide for the subsequent maintenance and replacement of the crossing in accordance with current maintenance standards.

B. When a highway is constructed across such an existing facility or utility, the agency constructing or causing the construction of the highway shall provide for the construction of an adequate and appropriate crossing and for the subsequent maintenance and replacement of the crossing in accordance with current maintenance standards.

C. Failure to correct deficiencies in the maintenance of a crossing as described in Subsection A and Subsection B of this Section within thirty days notice by receipt of registered mail from the Department of Transportation and Development of such deficiencies, shall constitute a misdemeanor, upon conviction of which the owner of the facility shall be fined not less than one hundred dollars nor more than one thousand dollars.

Amended by Acts 1974, No. 532, §1; Acts 1977, No. 291, §1; Acts 1979, No. 541, §1; Acts 1992, No. 350, §1.



RS 48:383 - Removable bridges over certain canals

§383. Removable bridges over certain canals

Where a highway is built across a drainage or irrigation canal which was dug by a floating dredge or which may be subject to cleaning or recleaning by a floating dredge, a bridge shall be built at the crossing of a design approved by the chief engineer which shall permit a quick, easy, and efficient removal and replacing to facilitate the cleaning of the canal.

Amended by Acts 1977, No. 291, §1; Acts 1992, No. 350, §1.



RS 48:384 - Source of money for bridges

§384. Source of money for bridges

A. When the state builds a highway across a canal, the bridge shall be paid for out of the Transportation Trust Fund, except in cases where the owner or owners of the canal are obligated to the erection and maintenance of a bridge over it.

B. When the canal is built across the highway, the bridge shall be paid for and maintained by the person or political subdivision for whose account the canal is built.

Acts 1999, No. 897, §2, eff. July 2, 1999.



RS 48:385 - Sewage disposal in highway ditches

§385. Sewage disposal in highway ditches

No industrial wastes, sewage, septic tanks effluent, nor any noxious or harmful matter, solid, liquid, or gaseous, shall be discharged into the side or cross ditches or placed upon the rights-of-way of state highways, without the prior written consent of the chief engineer, or his duly authorized representative, and of the secretary of the Department of Health and Hospitals.

Amended by Acts 1977, No. 291, §1; Acts 1992, No. 350, §1.



RS 48:386 - Repairs to railway grade crossings and crossing warning devices; responsibility on railroads

§386. Repairs to railway grade crossings and crossing warning devices; responsibility on railroads

A. Whenever a highway crosses a railroad track at grade, and the grade crossing needs repair and should, in the judgment of the chief engineer or his duly authorized representative, be repaired, and if, after fifteen days' notice in writing, the railroad company whose tracks are crossed thereby fails to repair it, the department may make the repairs and maintain the crossing and charge the expenses thereof to the railroad company.

B. Whenever a warning device located at a railroad crossing needs repair or is not being maintained in compliance with federal guidelines and should, in the judgment of the chief engineer or his duly authorized representative, be repaired or receive maintenance, written notice of the necessity of such repair or maintenance shall be given to the railroad company owning the track at which the device is located. If the railroad does not proceed with the repair or maintenance within thirty days after receipt of the notice, the department may initiate the performance of the repair or maintenance of the warning device and charge the expenses thereof to the railroad company.

Amended by Acts 1977, No. 291, §1; Acts 1992, No. 350, §1; Acts 1998, 1st Ex. Sess., No. 79, §1.



RS 48:386.1 - Maintenance of railroad rights-of-way at public road or highway railroad grade crossings; notice; penalty

§386.1. Maintenance of railroad rights-of-way at public road or highway railroad grade crossings; notice; penalty

A. As used in this Section, the following definitions shall apply:

(1) "Maintenance length" means a distance of three hundred feet on each side of the centerline of the public road or highway.

(2) "Maintenance width" means a distance of fifty feet on each side of the centerline between the rails or the width of the operating right-of-way, whichever is shorter. The measurement for grade crossings with multiple tracks shall be from the centerlines of the outside tracks.

(3) "Structures and other obstructions" means man-made items placed within the required maintenance area but shall not include:

(a) Any device or structure which is necessary for the safe operation of the railroad.

(b) Any device or structure which is necessary for the safe operation of a motor vehicle.

(c) Any device or structure installed by any governing authority having regulatory authority over the public road or highway.

(d) Fences.

(e) Any device or structure legally placed by public utility or telecommunication companies.

(f) Any permanent structures or buildings in existence prior to June 1, 2002.

(4) "Vegetation" means grass, high weeds, brush, climbing vines, shrubbery, and trees.

B. In addition to the requirements set forth in R.S. 45:323, all railroad companies operating in this state shall maintain their rights-of-way at any public road or highway railroad grade crossing that is not protected by an active warning device that includes lights and cross-arms, in such a manner that the vegetation and structures and other obstructions do not obstruct the view of motorists approaching such public road or highway railroad grade crossing.

C. Railroad companies shall cut vegetation and remove structures and other obstructions that obstruct the view of the operator of any motor vehicle approaching any public road or highway railroad grade crossing that is not protected by an active warning device that includes lights and cross-arms, from either direction and that are located within the maintenance width and maintenance length of the crossing.

D.(1) The Department of Transportation and Development may periodically inspect and evaluate all state highway railroad grade crossings on state highways to determine whether such grade crossings are maintained in compliance with the provisions of this Section. If the Department of Transportation and Development determines that a particular grade crossing is not in compliance with the provisions of this Section, the department shall inform the parish or municipal governing authority in whose jurisdiction the crossing is located of such determination and the respective governing authority shall notify the respective railroad company.

(2) Each parish or municipal governing authority may periodically inspect and evaluate all nonstate public road or highway railroad grade crossings located within its jurisdiction to determine whether such grade crossings are maintained in compliance with the provisions of this Section. If a parish or municipal governing authority determines that a particular grade crossing is not in compliance with the provisions of this Section, the governing authority shall notify the respective railroad company.

(3) Every notification to a railroad company, as authorized under the provisions of this Subsection, shall be in writing transmitted by certified mail, return receipt requested, to the person listed as the registered agent of the railroad company for service of process.

(4) Every railroad company who fails or refuses to maintain, or to cause a grade crossing to be in compliance with the provisions of this Section within fifteen working days after receipt of notification, as provided in this Subsection, shall be subject to a civil fine of not less than one hundred dollars for each day of the violation after receipt of the notification subject to a maximum fine not to exceed a total of five thousand dollars, payable to the appropriate parish or municipal governing authority.

E. In any civil action to recover damages arising from or out of a railroad grade crossing accident, the failure of the Department of Transportation and Development or any parish or municipal governing authority to inspect and evaluate a public road or highway railroad grade crossing and notify a railroad company of noncompliance, as provided for in Subsection D of this Section, shall not be considered as comparative negligence and shall not be discoverable or admissible as evidence in any civil trial.

Acts 2002, 1st Ex. Sess., No. 155, §1, eff. April 25, 2002.



RS 48:387 - Contributions by the Department of Highways to the maintenance of flashing light signals at railroad crossings; conditions

§387. Contributions by the Department of Highways to the maintenance of flashing light signals at railroad crossings; conditions

The Department of Transportation and Development may, to the extent that the legislature appropriates funds therefor, make payments to railroads, whose railroad grade crossings across state highways are or shall hereafter be marked by the installation of flashing light signals, for not more than one-half the cost of maintenance of such flashing light signals during the fiscal year for which the funds are appropriated.

Added by Acts 1966, No. 511, §1. Amended by Acts 1977, No. 291, §1.



RS 48:388 - State rail freight service assistance

§388. State rail freight service assistance

A. The Department of Transportation and Development is hereby authorized to exercise those powers necessary for the state to qualify for federal rail freight service assistance pursuant to the provisions of the Railroad Revitalization and Regulatory Reform Act of 1976 or any other applicable federal act. The department shall:

(1) Administer and coordinate or modify the state rail plan as required by Federal Public Law 94-210, as amended.

(2) Provide satisfactory assurances on behalf of the state that such fiscal control and fund accounting procedures will be adopted by the state as may be necessary to assure proper disbursement of an account for federal funds paid to the state.

B. The department is hereby authorized to provide financial assistance, within the limits of the funds appropriated for this purpose, for the preservation of operations and maintenance of any railroad within the state as provided for in relevant federal legislation. The department may act as the agent in cooperation with any railroad of any local or regional transportation authority, local government units, or any person, and the federal government in any rail freight service assistance program.

C. The department may cooperate with other states in connection with the preservation of any rail freight services within the state. In carrying out the authority conferred by this section, the department may enter into general contractual arrangements with other states.

D. The department may contract with any person firm, corporation, agency or government to provide, maintain or improve rail freight service within this state.

E. The department is authorized to promulgate rules and regulations consistent with and for the purpose of adequately implementing this act.

F. State funds may be used for financial assistance to any private or public person or corporation, provided the department submits a report to the House and Senate committees on transportation, highways, and public works prior to application for federal funds.

Added by Acts 1979, No. 337, §1, eff. July 10, 1979; Acts 2016, No. 658, §1, eff. June 17, 2016.



RS 48:388.1 - Freight Railroad Intermodal Grant Program

§388.1. Freight Railroad Intermodal Grant Program

A.(1) The Freight Railroad Intermodal Grant Program is hereby created within the department.

(2) Grants through the program shall be made available for intermodal needs of state freight rail services.

(3) Funding through the grant program shall be subject to, but not limited to the following criteria:

(a) The availability of funds.

(b) A comparative needs analysis of requested projects as determined by the department.

(c) Demonstrable public benefits to be achieved by the project.

(d) A fifty percent match provided from other sources by the successful candidate for a project.

B.(1) The grant program shall be implemented not later than January 1, 1998.

(2) The grant program shall continue for a period of ten years after the date of implementation. The need for continuing the program shall be reevaluated at the end of the initial ten-year program.

C. No Transportation Trust Fund money shall be used for this program.

D. The department shall promulgate rules and regulations to implement this Section which shall include but not necessarily be limited to:

(1) Project submission.

(2) Project evaluation, including but not limited to financial feasibility, benefit/cost analysis, and economic impact.

(3) Program administration.

(4) Prioritization of projects.

(5) Distribution of funding.

Acts 1997, No. 1170, §1.



RS 48:389 - Railroad traffic; certain speed restrictions

§389. Railroad traffic; certain speed restrictions

A. In accordance with the Federal Railroad Safety Act (FRSA), 45 USC §421 et seq., specifically Section 434 thereof, the Department of Transportation and Development is authorized to establish speed restrictions for railroad traffic on a segment of railroad track within the corporate limits of a municipality when such speed restriction is necessary to eliminate or reduce an essentially local safety hazard.

B. To enable the department to exercise the authority conferred upon it by Subsection A, the governing body of the municipality seeking to restrict the speed of railroad traffic shall submit to the department a request, in writing, setting forth the unique characteristics of the essentially local safety hazard that is sought to be eliminated or reduced by the imposition of a local speed restriction.

C. Upon receipt of a request from a municipal governing authority, the department shall notify the railroad company affected of the request and furnish it with a copy of the request. The department shall conduct an evidentiary fact-finding hearing prior to proposing any rule under the authority of this Section. Within thirty days after the public hearing, the department shall publish its report and identify the unique characteristics of the local safety hazard sought to be eliminated or reduced by a speed restriction on railroad traffic, together with its findings that such speed restriction:

(1) Is being imposed at a location which contains a unique and distinctive essentially local situation which is not statewide in character.

(2) Will eliminate or reduce an essentially local safety hazard.

(3) Is not incompatible with any federal law, rule, regulation, order, or standard.

(4) Will not create an undue burden on interstate commerce.

(5) Will not create a safety hazard which is different from the essentially local safety hazard which the speed restriction is designed to reduce or eliminate.

D. If after the public hearing the department determines there is a need for such requested speed restriction, it shall proceed to adopt a rule imposing same. Any speed restriction imposed upon railroad traffic by rule of the department shall set forth the duration of the restriction, which duration shall not exceed the time required to eliminate or reduce the unique local safety hazard.

E. If after the public hearing the department determines there is no need for such requested speed restriction, it shall so advise the affected parties of its determination.

F. Any party being aggrieved by the findings, the determination, or the adoption of any rule by the department shall have the right to contest such findings, determination, or rule in any court of competent jurisdiction.

G. The department shall comply with the provisions of the Administrative Procedure Act in implementing the provisions of this Section.

Acts 1991, No. 573, §1.

{{NOTE: SEE ACT 573 OF 1991, §§2, 3, AND 4, FOR LEGISLATIVE INTENT AND APPLICABILITY TO EXISTING ORDINANCES AND PENDING LITIGATION.}}



RS 48:389.1 - Parish public roadways; designation as public crossings

§389.1. Parish public roadways; designation as public crossings

Each parish governing authority is authorized to designate parish public roadways, as defined in R.S. 48:753(F), intersecting a railroad right of way as public crossings. Upon a formal designation as a public crossing, the parish public roadways and public crossings may be eligible for the same safety and crossings improvements as are other public crossings.

Acts 1993, No. 479, §1.



RS 48:390 - Railroad grade crossing improvement and elimination; notification

§390. Railroad grade crossing improvement and elimination; notification

A. The secretary shall complete a study of all public railroad grade crossings to establish priorities for improvement, relocation, or closure in compliance with federal guidelines and shall develop a prioritized plan for implementing railroad grade crossing improvements, relocations or closures pursuant to 23 USC 130, known as the Federal Railroad Crossing Safety Program. The priority list shall be annually revised to reflect any changes made under the provisions of this Section. The department's plan shall be conducted in accordance with federal guidelines and Title 23 of the Code of Federal Regulations Part 646 relative to railroad-highway projects.

B.(1) The department, when it determines that it is necessary for the safety of the public, may improve, change the location of or abolish any existing public grade crossing on any state-maintained highway; however, prior to taking such action, the department shall take the following actions:

(a) Notify any and all affected persons owning land that is within a two- mile radius of the public grade crossing proposed to be improved, changed, or closed.

(b) Post a notice at the grade crossing proposed to be improved, changed, or closed.

(2) No provisions of this Section shall impose any liabilities of any nature upon the state of Louisiana or any agency thereof, nor shall any action or omission of the department be discoverable or admissible in any state court in Louisiana, and no record or document of the department compiled or prepared in connection with actions taken by the department pursuant to this Section, R.S. 48:390.1 or 23 U.S.C. 130 shall be discoverable or admissible in any state court in Louisiana.

C. - E. Repealed by Acts 2005, No. 347, §2.

F. No railroad company operating in this state shall be authorized to close any public railroad grade crossing along Louisiana Highway 23 in Jefferson and Plaquemines parishes before December 31, 2006, and no such closure of a public railroad grade crossing along this route shall be closed unless the closure of such crossing has been deemed necessary by the Department of Transportation and Development pursuant to an evaluation conducted in accordance with the provisions of this Section or R.S. 48:390.1.

G.(1) Notwithstanding the provisions of this Section, R.S. 48:390.1, or any other provision of law or rule to the contrary, the closing of a railroad grade crossing by a railroad company shall not be considered interruption for purposes of acquisitive prescription, and any crossing closed by a railroad since January 1, 2006, shall be re-opened upon the attainment of thirty years peaceful and otherwise uninterrupted use or possession of servitude of use or passage across the railroad grade crossing with or without just title.

(2) For the purposes of this Subsection, a crossing shall include a private rural residence or agricultural crossing or other means of access over the railroad right-of-way.

H.(1) A railroad corporation owning or operating a railway in this state, which is constructed across the land of any person leaving a portion of the land of such person on either side of its right-of-way, shall, when ordered to by the commissioner of the Department of Agriculture and Forestry, allow said crossing to remain open at a private rural residence or agricultural crossing or other means of access over its right-of-way.

(2) The Department of Agriculture and Forestry shall promulgate rules and regulations for the implementation of this Subsection no later than January 1, 2009.

I. The department shall, no later than December 31, 2012, promulgate rules and regulations pursuant to the Administrative Procedure Act and subject to oversight of the House and Senate committees on transportation, highways, and public works, to implement the provisions of Subsections A, B, F, and G of this Section, including but not limited to notice, whom to notify, methods of notice, and posting requirements.

Acts 1998, 1st Ex. Sess., No. 78, §1; Acts 2005, No. 347, §§1, 2; Acts 2008, No. 718, §1, eff. July 6, 2008; Acts 2008, No. 773, §1; Acts 2012, No. 406, §1.



RS 48:390.1 - Railroad grade crossing elimination; parish and municipal roads

§390.1. Railroad grade crossing elimination; parish and municipal roads

A.(1) The department is authorized to evaluate the need to close any public railroad grade crossing on a non-state maintained highway within the territorial jurisdiction of any local governing authority in compliance with federal guidelines pursuant to 23 USC 130, known as the Federal Railroad Crossing Safety Program. The department's evaluation shall be conducted in accordance with federal guidelines and Title 23 of the Code of Federal Regulations Part 646 relative to railroad-highway projects.

(2) If the evaluation suggests that closure of a public grade crossing on a non-state maintained highway is necessary for safety and in the best interest of the public, the department shall encourage public participation in accordance with the following procedure:

(a) Provide written notice to the local governing authority with jurisdiction over the non-state maintained highway, the railroad company whose railroad tracks are crossed at grade by the highway, any and all affected persons owning land that is within a two-mile radius of the public grade crossing proposed to be closed, and any other party deemed by the department to be interested in the necessity to close a public grade crossing.

(b) The notice shall establish a set time period of not less than thirty days for the local governing authority, railroad, any and all affected persons owning land that is within a two-mile radius of the public grade crossing proposed to be closed, or other interested party to respond to the department.

(c) The department shall attempt to address concerns of the local governing authority, the railroad, any and all affected persons owning land that is within a two-mile radius of the public grade crossing proposed to be closed, or other interested party timely communicated to the department in writing or received at any public hearing held by the local governing authority relative to closure.

(3) Upon compliance with Paragraph (2) of this Subsection, if the department opines that closure of a public grade crossing satisfies the guidelines established by the Federal Railroad Crossing Safety Program, is necessary for safety and in the best interest of the public, the department is authorized to issue a notice of intent and written determination to close an existing public grade crossing on a non-state maintained highway, which determination will include a summary of findings, the manner in which such closure is to be made, and any alterations to be made to the crossing.

(4) The department shall mail a copy of the notice of intent and determination pursuant to Paragraph (3) of this Subsection to the local governing authority with jurisdiction over the non-state maintained highway and the railroad. The local governing authority may submit a written request to the chief engineer for reconsideration of the department's determination. A reconsideration request shall be postmarked within fifteen calendar days, excluding weekends and holidays, from the date of mailing of the notice. A rail safety reconsideration board composed of the secretary, the chief engineer, and the executive director of the Louisiana Highway Safety Commission shall consider the request and issue a final determination not later than fifteen calendar days, excluding weekends and holidays, of the date of receipt of the local governing authority's reconsideration request. The determination of the rail safety reconsideration board shall be final.

(5) Notwithstanding any provision of this Part or any other law to the contrary, when the department has finally determined that closure of a public grade crossing on a non-state maintained highway is necessary for the safety and in the best interest of the public, the public grade crossing on the non-state maintained highway shall be closed by cooperative action between the department and the railroad.

(6) Payment of costs to close a public grade crossing pursuant to a final closure determination pursuant to this Subsection shall not be an obligation of the local governing authority.

B. Notwithstanding any other law to the contrary, no provision of R.S. 48:390, this Section, or any action or omission of the department, railroad, or any local governing authority pursuant to 23 USC 130 shall impose liability of any nature upon the state of Louisiana or any agency or department thereof or constitute transfer or assumption of care, custody and control of the non-state maintained highway and public grade crossing by the state of Louisiana, or any department or agency thereof, particularly the Department of Transportation and Development, nor shall any action or omission of the department or any local governing authority be discoverable or admissible in any state court in Louisiana, and no record or document of the department or any local governing authority compiled or prepared pursuant to R.S. 48:390, this Section or 23 USC 130 shall be discoverable or admissible in any state court in Louisiana.

C. Nothing in this Section shall be construed as amending, repealing or modifying any duty or responsibility that a local governing authority or a railroad had, if any, immediately before August 15, 2005, with regard to any applicable state or federal law.

D. The department shall, no later than December 31, 2012, promulgate rules and regulations pursuant to the Administrative Procedure Act and subject to oversight of the House and Senate committees on transportation, highways, and public works, to implement the provisions of Subsection A of this Section, including but not limited to notice, whom to notify, methods of notice, and posting requirements.

Acts 2005, No. 347, §1; Acts 2012, No. 406, §1.



RS 48:391 - Obstruction of railroad grade crossings

§391. Obstruction of railroad grade crossings

A.(1) It shall be unlawful for any train, railroad car or equipment, or engine to obstruct vehicular traffic at a public highway railroad grade crossing for a period in excess of twenty consecutive minutes, except when such train, railroad car or equipment, or engine is moving or when such movement is prevented by any of the following:

(a) A power brake failure or other mechanical failure.

(b) Enforcement of the Hours of Service Act.

(c) Derailment or other accident.

(d) A directive of the Federal Railway Administration.

(e) Circumstances over which the railroad company or carrier has no reasonable control, such as a natural disaster or acts of third parties.

(2) No employee performing his duties under the operating rules or orders of the railroad company or carrier or its supervisory personnel shall be prosecuted for any violation of this Section.

(3) Any rail carrier violating the provisions of Paragraph (1) of this Subsection shall be fined as follows:

(a) If the duration of the obstruction is in excess of twenty minutes, but not longer than twenty-five minutes, the fine shall be not less than two hundred dollars nor more than five hundred dollars.

(b) If the duration of the obstruction is in excess of twenty-five minutes, but not longer than thirty minutes, the fine shall be five hundred dollars.

(c) If the duration of the obstruction is in excess of thirty minutes, but not longer than thirty-five minutes, the fine shall be seven hundred dollars.

(d) If the duration of the obstruction is in excess of thirty-five minutes, but not longer than forty minutes, the fine shall be nine hundred dollars.

(e) If the duration of the obstruction is in excess of forty minutes, but not longer than forty-five minutes, the fine shall be one thousand dollars.

(f) If the duration of the obstruction is in excess of forty-five minutes, the fine shall be one thousand dollars plus an additional five hundred dollars for each five minutes of obstruction in excess of forty-five minutes. However, the maximum fine shall not exceed five thousand dollars for an obstruction which occurs within a twenty-four hour period.

B.(1) Every railroad shall be operated in such a manner as to minimize obstruction of emergency vehicles at public highway grade crossings.

(2) Upon receiving notification from a law enforcement officer, member of a fire department, operator of an emergency vehicle, or a member of an emergency services provider that emergency circumstances require the clearing of a public highway railroad grade crossing, the members of the train crew of the train, railroad car or equipment, or engine blocking such crossing shall immediately notify the appropriate railroad dispatcher of the pending emergency situation and request the clearing of such crossing, consistent with the safe operation of the train.

(3) Every railroad dispatcher or other person responsible for the movement of a train, railroad car or equipment, or engine in a specific area who receives notification that a train, railroad car or equipment, or engine is obstructing the movement of an emergency vehicle at any crossing within such area shall immediately notify the train crew through use of existing communication facilities. Upon notification, the train crew shall take immediate action in accordance with this Subsection.

C.(1) Any person riding upon a train, railroad car or equipment, or engine which is running through or within this state who is accountable for the movement of the train, car or equipment, or engine shall keep on his person or upon the train, railroad car or equipment, or engine written identification of the person, corporation, firm, or agent by whom he is employed.

(2) It shall be the responsibility of any railroad company or carrier operating any railroad, engine, or train within this state to inform the chief law enforcement officer of each parish or municipality in which it operates of the telephone numbers of the railroad dispatch center having jurisdiction over such railroad, engine, or train in the parish or municipality. The information shall be updated within forty-eight hours of any change, but no less than once every six months.

D.(1) Any railroad or public agency may, by formal application to the Department of Transportation and Development, request a variance from the requirements of this Section or have different regulations provided in connection with operation over a specific crossing where local conditions so require. The application shall list any public agencies within the geographic area or any railroads which may be affected by the variance and shall detail any previous steps which may have been taken in an attempt to reach an agreement on or alternative to the proposed variance.

(2) The department shall promulgate rules and regulations for the implementation and administration of the application process provided in this Subsection.

Acts 1998, 1st Ex. Sess., No. 120, §1.



RS 48:392 - Obstruction of railroad grade crossings; moving or nonmoving trains

§392. Obstruction of railroad grade crossings; moving or nonmoving trains

A.(1) It shall be unlawful for any moving or non-moving train, railroad car or equipment, or engine to obstruct vehicular traffic at a public highway railroad grade crossing for a period in excess of twenty consecutive minutes.

(2) No employee performing his duties under the operating rules or orders of the railroad company or carrier or its supervisory personnel shall be prosecuted for any violation of this Section.

(3) Any rail carrier violating the provisions of Paragraph (1) of this Subsection shall be fined as provided for in R.S. 48:391(A)(3).

B.(1) Any railroad or public agency may, by formal application to the department, request a variance from the requirements of this Section or have different regulations provided in connection with operation over a specific crossing where local conditions so require. The application shall list any public agencies within the geographic area or any railroads which may be affected by the variance and shall detail any previous steps which may have been taken in an attempt to reach an agreement on or alternative to the proposed variance.

(2) The department shall promulgate rules and regulations for the implementation and administration of the application process provided in this Subsection.

Acts 1998, 1st Ex. Sess., No. 120, §2.



RS 48:393 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§393. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 48:394 - Private crossing elimination

§394. Private crossing elimination

A.(1) Any railroad company operating in this state which desires to close or remove a private crossing shall, no less than one hundred eighty days prior to the proposed closing or removal, provide a written request by registered or certified mail to the Louisiana Public Service Commission and to the owner or owners of record of the private crossing traversed by the rail line. The written request shall state the manner in which such private railroad crossing unreasonably burdens or substantially interferes with rail transportation.

(2) The Louisiana Public Service Commission shall publish the written request from the railroad company in the commission's official bulletin for no less than twenty-five days.

B. No private crossing shall be closed or removed by any railroad company until after a public hearing by the Louisiana Public Service Commission at which parties in interest have had an opportunity to be heard. Notice of the time and place of the hearing shall be published in the official journal of the parish and the commission's official bulletin and at least fifteen days shall elapse between the publication and the date of the hearing. In addition to notice by publication, and at least ten days prior to the hearing, a good faith attempt to notify the owner or owners of record of the property where the private crossing is located shall be made by the commission by sending an official notice by registered or certified mail of the time and place of the hearing to the address or addresses indicated in the mortgage and conveyance records of the parish. The public hearing shall be held not less than sixty days after receipt of request of the railroad company as provided in Subsection A of this Section.

C. If, after such public hearing, the commission determines that the private railroad crossing unreasonably burdens or substantially interferes with rail transportation, the commission shall publish in the official journal of the parish where such crossing is located and in the commission's official bulletin a notice stating the manner in which such closure or removal shall be made and the date of such.

D. The provisions of this Section shall not apply when a private landowner or landowners and a railroad company enter into a consensual or negotiated written agreement or agreements to close a private railroad crossing.

Acts 2008, No. 530, §1; Acts 2010, No. 858, §1, eff. June 30, 2010.



RS 48:421 - Personal interest of department officers or employees in contracts; penalties

PART XVII. PROHIBITED ACTS

§421. Personal interest of department officers or employees in contracts; penalties

The secretary, undersecretary, assistant secretaries or any of the employees of the Department of Transportation and Development and corporations or firms in which the secretary, undersecretary, assistant secretaries or any employee of the department are in any way financially interested, are prohibited from bidding on, entering into, or being in any way interested in a contract for the building or improvement of any facility of the Department of Transportation and Development.

Whoever violates this Section shall be fined not more than one thousand dollars or imprisoned for not more than twelve months, or both, and shall be removed from his position by the governor or by the secretary.

Amended by Acts 1977, No. 291, §1.



RS 48:422 - Personal interest of members of legislature or officers of executive department in contracts; penalties

§422. Personal interest of members of legislature or officers of executive department in contracts; penalties

Except as otherwise provided in this Section, no member of the legislature or officer of the executive department of the state shall be in any way interested in any contract for the building or improving of any public work coming under the supervision of the Department of Transportation and Development or in any contract for the furnishing of any material or supplies of any kind to be used in connection therewith, nor shall any such member or officer receive any gratuity, commission, or payment of any sort as compensation for the procurement of any such contract.

Nothing contained in this Section prohibits members of the legislature or officers of the executive department of the state who are licensed contractors under the laws of this state from bidding on any contract for the building or improving of any public work coming under the supervision of the Department of Transportation and Development nor from being awarded such contracts on a competitive basis as provided by law.

Whoever violates the provisions of this Section shall be fined not more than one thousand dollars or imprisoned for not more than twelve months, or both, and shall be removed from his position by the governor if he is an officer of the executive department.

Amended by Acts 1977, No. 291, §1.



RS 48:423 - Conspiracy to raise bids on contracts or supplies; penalty

§423. Conspiracy to raise bids on contracts or supplies; penalty

No person shall collude to raise prices either in construction work or in supplying materials for any state highway work.

Whoever violates this Section, including any officer acting for a corporation, shall be fined not more than one thousand dollars or imprisoned for not more than twelve months, or both.



RS 48:424 - Use of unlicensed trucks on road building projects prohibited

§424. Use of unlicensed trucks on road building projects prohibited

No road contractor shall hire, for use on road building projects in this state, trucks which have not been properly licensed in this state.

Whoever violates this Section shall be fined one hundred dollars for each truck so hired.



RS 48:425 - Purchasing, rules and regulations; intentional violation; penalty

§425. Purchasing, rules and regulations; intentional violation; penalty

A. No person shall intentionally violate the Louisiana Procurement Code or any rule or regulation promulgated by the secretary of the Department of Transportation and Development with respect to purchasing.

B. Any person who intentionally violates such law, rule, or regulation shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Added by Acts 1983, No. 252, §2.



RS 48:441 - Authority to expropriate and acquisition of property prior to judgment

PART XVIII. EXPROPRIATION BY A DECLARATION OF TAKING

§441. Authority to expropriate and acquisition of property prior to judgment

A. Where the Department of Transportation and Development cannot amicably acquire property needed for highway purposes, the department may acquire the same by expropriation.

B. In any suit for the expropriation of property, including both corporeal property and servitudes, the department may acquire the property prior to judgment in the trial court in the manner provided in this Part.

Added by Acts 1954, No. 107, §1, eff. June 24, 1954. Amended by Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975; Acts 1977, No. 291, §1; Acts 2006, No. 11, §5.



RS 48:441.1 - Authority to acquire and to expropriate prior to judgment; property needed for proposed Mississippi River bridge

§441.1. Authority to acquire and to expropriate prior to judgment; property needed for proposed Mississippi River bridge

A. The department may, by any means authorized in Chapter 1 of this Title, acquire any property needed for the construction and operation of the proposed new bridge, and the appurtenances thereto, across the Mississippi River at New Orleans. Where such property cannot be acquired amicably, the department may expropriate it prior to judgment in accordance with the provisions of this Part.

B. All costs incurred by the department in the acquisition of such property shall be paid to the department in accordance with the provisions of Act 402 of 1976, and the amendments thereto.

Added by Acts 1979, No. 351, §1, eff. July 10, 1979.



RS 48:441.2 - Authority to acquire and to expropriate prior to judgment; property needed for T.I.M.E. projects

§441.2. Authority to acquire and to expropriate prior to judgment; property needed for T.I.M.E. projects

Notwithstanding any other provisions of law to the contrary, a local governing authority, with the approval of the Department of Transportation and Development, may acquire any property within its jurisdiction that is needed for the construction of current or future highway construction projects established and approved under the Transportation Infrastructure Model for Economic Development as provided for in Part VI of Chapter 7 of Title 47 of the Louisiana Revised Statutes of 1950. Where such property cannot be acquired amicably, the governing authority may, for that project only, expropriate such property prior to judgment in accordance with the provisions of Part XVIII of Chapter 1 of this Title.

Acts 1991, No. 311, §1, eff. July 3, 1991.



RS 48:442 - Contents of petition for expropriation; place of filing

§442. Contents of petition for expropriation; place of filing

The rights of expropriation granted by this Part shall be exercised in the following manner:

(1) A petition shall be filed by the plaintiff in the district court of the parish in which the property to be expropriated is situated. However, where the property to be expropriated extends into two or more parishes and the owner of the property resides in one of them, the petition shall be filed in the district court of the parish where the owner resides, but if the owner does not reside in any one of the parishes into which the property extends, the petition may be filed in any one of the parishes. In all such cases, the court wherein the petition is filed shall have jurisdiction to adjudicate as to all the property involved.

(2) The petition shall contain a statement of the purpose for which the property is to be expropriated, describing the property necessary therefor with a plan of the same, a description of the improvement thereon, if any, and the name of the owner or owners as shown in the public records.

(3) The petition shall have annexed thereto the following:

(a) A certified copy of a certificate of authorization to expropriate executed by the secretary of the department, declaring that the taking is necessary or useful for the purposes of this Part.

(b) A certificate signed by the chief engineer or, in his absence, his principal assistant, declaring that he has fixed the right-of-way in a manner sufficient in his judgment to provide presently and in the future for the public interest, safety, and convenience.

(c) A certificate signed by the chief engineer, by the road design engineer, and, if appropriate, by the bridge design engineer, declaring that the location and design of the proposed improvements are in accordance with the best modern practices adopted in the interest of the safety and convenience of the traveling public. In the absence of any of them, his chief assistant may sign for him.

(d) An itemized statement of the amount of money estimated to be the full extent of the owner's loss for the taking or the damage, or both, as the case may be, the methodology used in the estimate, and all of the information required by R.S. 48:443 relative to estimators. It shall be signed by those who made the estimate, showing the capacity in which they acted, and the date on which it was made. The real estate administrator or his designated representative shall signify his approval on the face thereof. It shall not be grounds to dismiss the taking if it is shown that the estimate is or may be less than the full extent of the owner's loss.

(e) Repealed by Acts 2003, No. 1065, §2, eff. July 1, 2003.

Added by Acts 1954, No. 107, §1, eff. June 24, 1954; Amended by Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975; Acts 1977, No. 291, §1; Acts 1979, No. 413, §9, eff. July 11, 1979; Acts 1984, No. 304, §1; Acts 1988, No. 882, §1; Acts 1989, No. 124, §1, eff. June 22, 1989; Acts 2001, No. 473, §1, eff. June 21, 2001; Acts 2003, No. 1065, §§1, 2, eff. July 1, 2003.



RS 48:442.1 - Contents of petition for expropriation; property needed for design-build projects; place of filing

§442.1. Contents of petition for expropriation; property needed for design-build projects; place of filing

Notwithstanding the provisions of R.S. 48:442, the rights of expropriation granted by this Part shall be exercised for design-build projects authorized according to the provisions of R.S. 48:250.2 in the following manner:

(1) A petition shall be filed by the plaintiff in the district court of the parish in which the property to be expropriated is situated. However, where the property to be expropriated extends into two or more parishes and the owner of the property resides in one of them, the petition shall be filed in the district court of the parish where the owner resides. If the owner does not reside in any one of the parishes into which the property extends, the petition may be filed in any one of the parishes. In all such cases, the court wherein the petition is filed shall have jurisdiction to adjudicate as to all the property involved.

(2) The petition shall contain a statement of the purpose for which the property is to be expropriated, describing the property necessary therefor with a plan of the same, a description of the improvement thereon, if any, and the name of the owner or owners as shown in the public records.

(3) The petition shall have annexed thereto the following:

(a) A certified copy of a certificate of authorization to expropriate executed by the secretary of the department, declaring that the taking is necessary or useful for the purposes of this Part.

(b) A certificate signed by the chief engineer or, in his absence, his chief assistant, declaring that he has fixed the right-of-way in a manner sufficient in his judgment to provide presently and in the future for the public interest, safety, and convenience of the traveling public and has made a determination of the amount and location of the property required for the purposes set forth in the petition and that in his opinion the property is neither excessive or inadequate for such purposes.

(c) An itemized statement of the amount of money estimated to be the full extent of the owner's loss for the taking or the damage, or both, as the case may be, the methodology used in the estimate, and all of the information required by R.S. 48:443 relative to estimators. It shall be signed by those who made the estimate, showing the capacity in which they acted and the date on which it was made. The real estate administrator or his designated representative shall signify his approval on the face thereof. It shall not be grounds to dismiss the taking if it is shown that the estimate is or may be less than the full extent of the owner's loss or that the estimate was made without consideration of final plans.

Acts 2005, 1st Ex. Sess., No. 43, §1, eff. Dec. 6, 2005.



RS 48:443 - Appointment of estimators; restrictions in selection

§443. Appointment of estimators; restrictions in selection

A. The real estate administrator shall select one or more persons to make the estimate of just compensation except when the estimate is expected to exceed the amount of thirty thousand dollars in which case he shall select two or more persons. However, when the department cannot amicably acquire clear title to property solely for reasons unrelated to the amount of just compensation to be paid such as unopened successions, absentee defendants, or partial interests, one person shall be selected to make the estimate regardless of the amount. The estimate shall be performed by either a real estate appraiser or real estate specialist in the regular employ of the department or a licensed Louisiana appraiser certified pursuant to the Louisiana Real Estate Appraisers Law. The person performing the estimate shall be familiar with land values in the vicinity of the property to be taken and shall conduct the appraisal in accordance with real estate appraisal guidelines.

B. Each estimator in determining the extent of the owner's loss shall consider the replacement value of the property taken.

C. Prior to filing its petition, the department shall provide to the owner the following information with respect to each estimate of the owner's loss.

(1) The name, address, and qualifications of the person or persons preparing the estimate.

(2) The amount of the estimate.

(3) A description of the methodology used in the estimate.

(4) Upon request by the owner, a copy of the estimate prepared by each estimator.

Added by Acts 1954, No. 107, §1 eff. June 24, 1954; Amended by Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975; Acts 1988, No. 882, §1; Acts 1989, No. 124, §1, eff. June 22, 1989; Acts 1989, No. 736, §1; Acts 2001, No. 56, §1; Acts 2003, No. 341, §2; Acts 2006, No. 727, §1, eff. June 29, 2006.



RS 48:443.1 - Minable minerals

§443.1. Minable minerals

Before exercising the rights of expropriation provided for in this Part, the state or any of its departments, except the Department of Transportation and Development, offices, boards, commissions, agencies, or instrumentalities, except political subdivisions but specifically including levee districts and their boards, shall, upon request of the owner whose property is to be taken, provide the owner with the results of tests by the Louisiana Geological Survey that show whether or not sand or gravel is present in the property. The test shall be done at no cost to the property owner.

Acts 1991, No. 1030, §2.



RS 48:444 - Prayer of petition; ex parte order of taking

§444. Prayer of petition; ex parte order of taking

The petition shall conclude with a prayer that the property be declared taken for highway purposes. Upon presentation of the petition, the court shall issue an order directing that the amount of the estimate be deposited in the registry of the court and declaring that the property described in the petition has been taken for highway purposes at the time of the deposit.

Added by Acts 1954, No. 107, §1, eff. June 24, 1954. Amended by Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975.



RS 48:445 - Vesting of title

§445. Vesting of title

Upon the deposit of the amount of the estimate in the registry of the court, for the use and benefit of the persons entitled thereto, the clerk shall issue a receipt showing the amount deposited, the date it was deposited, the style and number of the cause, and the description of the property and property rights, as contained in the petition. Upon such deposit, title to the property and the property rights specified in the petition shall vest in the department and the right to just compensation therefor shall vest in the persons entitled thereto.

Added by Acts 1954, No. 107, §1, eff. June 24, 1954; Amended by Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975; Acts 1988, No. 882, §1.



RS 48:446 - Notice to defendant

§446. Notice to defendant

Upon receipt of the deposit, the clerk of court shall issue a notice to each defendant in the suit, notifying him that the property described in the petition has been expropriated for highway purposes.

This notice, together with a certified copy of the order, the petition, and the clerk's receipt for the deposit, shall be delivered by the clerk to the proper sheriff for service on each defendant in the manner provided for the service of citations.

Added by Acts 1954, No. 107, §1, eff. June 24, 1954. Amended by Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975.



RS 48:447 - Contesting validity of taking; waiver of defenses

§447. Contesting validity of taking; waiver of defenses

A. Any defendant desiring to contest the validity of the taking on the ground that the property was not expropriated for a public purpose or on the ground that the petition and attached exhibits do not satisfy the provisions contained in R.S. 48:442 through 444 may file a motion to dismiss the suit within twenty days after the date on which the notice was served on him. He shall certify thereon that a copy thereof has been served personally or by mail on either the plaintiff or its attorney of record in the suit. This motion shall be tried contradictorily with the plaintiff to the judge alone and shall be decided prior to fixing the case for trial.

B. Failure to file the motion within the time provided constitutes a waiver of all defenses to the suit except claims for compensation.

Added by Acts 1954, No. 107, §1 eff. June 24, 1954; Amended by Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975; Acts 1988, No. 882, §1.



RS 48:448 - Right of possession; limitation by court

§448. Right of possession; limitation by court

If there are no buildings located wholly or partially upon the property described in the petition, the department is entitled to enter upon and take possession of the property upon the deposit of the estimated compensation.

If any building is located wholly or partially upon the property described in the petition, the court may postpone the right of entry for any period not to exceed thirty days from the date on which the last of any parties defendant was served with the notice. However, the department in its discretion, may request the court to order possession surrendered after a longer delay. The court may fix a reasonable rental to be paid to the department by a defendant in possession of the property for each day he remains in possession after the withdrawal of any part of the amount deposited.

Added by Acts 1954, No. 107, §1, eff. June 24, 1954. Amended by Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975.



RS 48:449 - Withdrawal of amount deposited

§449. Withdrawal of amount deposited

Upon the application of any party in interest, and upon due notice to all parties, the court may order that the money deposited, or any part thereof, be paid forthwith to the person entitled thereto for or on account of the just and adequate compensation to be awarded in the proceedings.

The court may make such orders as shall be just and equitable to direct the payments of taxes, encumbrances and other charges out of the money deposited.

Added by Acts 1954, No. 107, §1, eff. June 24, 1954. Amended by Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975.



RS 48:450 - Defendant's answer; requirements; delay for filing

§450. Defendant's answer; requirements; delay for filing

A. Where an entire lot, block or tract of land is expropriated, any defendant may apply for a trial to determine the measure of compensation to which he is entitled, provided:

(1) He files an answer within ninety days from the date he is served with the notice;

(2) His answer sets forth the amount he claims;

(3) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit who have not joined in the answer.

B. Where a portion of a lot, block, or tract of land is expropriated, any defendant may apply for a trial to determine the measure of compensation to which he is entitled, provided:

(1) He files an answer within one year from the date he is served, in the same manner provided for service of the petition, with a copy of the department's notice of acceptance, which has been filed with the clerk of court of the parish in which the action is pending, declaring that it has finally accepted the construction of the highway project for which the property was expropriated; provided however, that he may file his answer at any time prior thereto;

(2) His answer sets forth the amount he claims, including the value of each parcel expropriated and the amount he claims as damages to the remainder of his property;

(3) His damage claim is reasonably itemized;

(4) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit who have not joined in the answer.

Added by Acts 1954, No. 107, §1, eff. June 24, 1954; Amended by Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975; Acts 1988, No. 882, §1.



RS 48:451 - Fixing for trial; notice

§451. Fixing for trial; notice

After answer is filed, if no motion to dismiss the suit pursuant to R.S. 48:447 is pending before the court, either party may, upon ex parte motion, request that the matter be docketed for trial. The court shall fix the time for the trial of the suit not more than sixty days after the filing of the motion, and the trial shall be conducted with preference and with the greatest possible dispatch. The clerk of court shall thereupon issue to all parties a notice of the time fixed for the trial. This notice shall be served at least thirty days before the time fixed for the trial and in the manner provided by law for the service of citations.

Acts 1987, No. 619, §1.



RS 48:451.1 - Right to trial by jury

§451.1. Right to trial by jury

In an expropriation proceeding pursuant to this Part any party has the right to demand a trial by jury to determine just compensation.

Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975.



RS 48:451.2 - Time limit for demanding jury trial; waiver of demand for jury trial; limitations

§451.2. Time limit for demanding jury trial; waiver of demand for jury trial; limitations

A. A defendant may demand jury trial in his answer or by motion filed within the delays provided for the filing of his answer.

B. The department may demand jury trial by motion filed no later than fifteen days after service upon the department of an answer filed by a defendant.

C. For purposes of this Section, answers filed by attorneys appointed to represent absent or unknown defendants shall not cause these delays to begin to run, unless that answer indicates that the appointed attorney has been retained or employed by the owner to assert and prosecute a claim in his behalf.

D. Once any party has timely demanded a jury trial, that demand is effective against and binding upon all parties to the suit, and cannot thereafter be waived without the consent of all parties. With the consent of all parties, a demand for jury trial may be waived at any time prior to the swearing of the jury.

Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975; Acts 1988, No. 882, §1.



RS 48:451.3 - Deposit of security for jury costs

§451.3. Deposit of security for jury costs

The court shall require any party, including the department, who demands a jury trial, to post a bond or other security as may be required in ordinary similar jury cases.

Acts 1990, No. 133, §3.



RS 48:451.4 - Trial of less than all issues; stipulation

§451.4. Trial of less than all issues; stipulation

The trial of all issues for which jury trial has been requested shall be by jury unless the parties stipulate that the jury trial shall be as to certain issues only, but in all cases there shall be but one trial.

Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975.



RS 48:451.5 - Qualification and exemption of jurors

§451.5. Qualification and exemption of jurors

The qualifications and exemptions of jurors and the method of choosing and summoning the general venire in jury cases are provided by special laws.

Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975.



RS 48:451.6 - Procedure in general

§451.6. Procedure in general

In cases to be tried by jury, six jurors summoned in accordance with law shall be chosen by lot to try the case. The method of calling and drawing by lot shall be at the discretion of the court.

Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975.



RS 48:451.7 - Swearing of juror before examination

§451.7. Swearing of juror before examination

Before being examined every prospective juror shall be sworn to answer truthfully such questions as may be propounded to him.

Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975.



RS 48:451.8 - Examination of juror

§451.8. Examination of juror

The court shall permit the parties or their attorneys to conduct the examination of a prospective juror and may itself conduct an examination, which shall be limited to ascertaining the qualifications of the juror.

Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975.



RS 48:451.9 - Peremptory challenges

§451.9. Peremptory challenges

Each side is allowed three peremptory challenges. If there is more than one party on any side, the court may allow each side additional peremptory challenges, not to exceed two. Each side shall be allowed an equal number of peremptory challenges. If the parties on a side are unable to agree upon the allocation of peremptory challenges among themselves, the allocation shall be determined by the court before the examination on the voir dire.

Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975.



RS 48:451.10 - Challenges for cause

§451.10. Challenges for cause

A juror may be challenged for cause based upon any of the following:

(1) When the juror lacks a qualification required by law;

(2) When the juror has formed an opinion in the case or is not otherwise impartial, the cause of his bias being immaterial;

(3) When the relations, whether by blood, marriage, employment, friendship, or enmity, between the juror and any party or his attorney are such that it must be reasonably believed that they would influence the juror in coming to a verdict;

(4) When the juror served on a previous jury which tried the same case or one arising out of the same facts;

(5) When the juror refuses to answer a question on the voir dire examination on the ground that his answer might tend to incriminate him.

Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975.



RS 48:451.11 - Time for peremptory challenge

§451.11. Time for peremptory challenge

After the entire jury has been accepted and sworn, no party has the right to challenge peremptorily.

Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975.



RS 48:451.12 - Challenging or excusing jurors after acceptance

§451.12. Challenging or excusing jurors after acceptance

Although the entire jury may have been accepted and sworn, up to the beginning of the taking of evidence, a juror may be challenged for cause by either side or be excused either for cause or by consent of both sides, and the panel completed in the ordinary course.

Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975.



RS 48:451.13 - Swearing of jurors; selection of foreman

§451.13. Swearing of jurors; selection of foreman

When the jury has been accepted by all parties, the jurors shall be sworn to try the case in a just and impartial manner, to the best of their judgment, and to render a verdict according to the law and the evidence. When the jury has retired, the jurors shall select a foreman to preside over them and sign the verdict which they may render.

Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975.



RS 48:451.14 - Alternate jurors

§451.14. Alternate jurors

The court may direct that one or two jurors in addition to the regular panel be called and empanelled to sit as alternate jurors. Alternate jurors, in the order in which they are called, shall replace jurors who, prior to the time the jury retires to consider its verdict, become unable or disqualified to perform their duties. Alternate jurors shall be drawn in the same manner, shall have the same qualifications, shall be subject to the same examination and challenges, shall take the same oath, and shall have the same functions, powers, facilities, and privileges as the principal jurors. An alternate juror who does not replace a principal juror shall be discharged when the jury retires to consider its verdict. If one or two alternate jurors are called, each side shall have an equal number of peremptory challenges. The court shall determine how many challenges shall be allowed and shall allocate them among the parties on each side. The additional peremptory challenges may be used only against an alternate juror, and the other peremptory challenges allowed by law shall not be used against the alternate jurors.

Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975.



RS 48:451.15 - Time for charging the jury; recordation of charge

§451.15. Time for charging the jury; recordation of charge

After the trial of the case and the presentation of all the evidence and arguments, the court shall charge the jury in accordance with law. This charge shall be in writing or recorded in the same manner as testimony taken in the case.

Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975.



RS 48:451.16 - Contents of charge to jury

§451.16. Contents of charge to jury

In his charge to the jury, the judge shall instruct the jurors on the law applicable to the cause submitted to them, but he shall not recapitulate or comment upon the evidence in such manner as to exercise any influence upon their decision as to the facts.

Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975.



RS 48:451.17 - Instruction to jury; objections

§451.17. Instruction to jury; objections

A. At the close of the evidence or at an earlier time during the trial as the court reasonably directs, a party may file written requests that the court instruct the jury on the law as set forth in the requests. The court shall inform counsel of its proposed action upon the requests prior to their arguments to the jury.

B. A party may not assign as error the giving or the failure to give an instruction unless he objects thereto before the jury retires to consider its verdict, stating specifically the matter to which he objects and the grounds of his objection. Opportunity shall be given to make the objection out of the hearing of the jury.

Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975.



RS 48:451.18 - Taking evidence to jury room

§451.18. Taking evidence to jury room

In reaching a verdict, the jurors should rely upon their memories, and when they retire to the jury room to deliberate, they shall not be allowed access to any written evidence or to any notes of the testimony of any witness, with the following exceptions:

(1) The judge may permit the jury to take into the jury room a concise summary of the property affected containing only the following: the size of the owner's affected property immediately before the expropriation; the size of the area expropriated; the size of the owner's remaining affected property immediately after the expropriation; a list of any improvements expropriated, and a list of any improvements not taken but which may have been affected by the expropriation, provided said summary has been admitted into evidence.

(2) The judge may permit the jury to take into the jury room a statement of the relevant value conclusions reached by each expert witness, if applicable, provided said statement has been admitted into evidence. Such statements shall not contain any corroborative or persuasive material and should consist solely of the name of the witness, the effective date of the value estimate, and a recitation of the pertinent value conclusions, and unit value conclusions, if applicable, testified to by the witness.

(3) The jury may take with them into the jury room any object or document received in evidence which requires a physical examination to enable them to arrive at a just conclusion.

(4) The parties may stipulate that appraisal reports or summaries of appraisal reports testified to by expert witnesses may be taken into the jury room.

(5) The jury shall be permitted to take into the jury room an itemized statement of the loss the owner alleges he has suffered if testimony has been presented as to each item of loss, and if such statement has been admitted into evidence.

Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975.



RS 48:451.19 - Number required for verdict

§451.19. Number required for verdict

In order to reach any verdict, five of the jurors trying the case must concur therein.

Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975.



RS 48:451.20 - Special verdicts

§451.20. Special verdicts

With the consent of all parties, the court may require a jury to return only a special verdict in the form of a special written finding upon each issue of fact. In that event, the court may submit to the jury written questions susceptible of categorical or other brief answer, or may submit written forms of the several findings which might properly be made under the pleadings and evidence, or may use any other appropriate method of submitting the issues and requiring the written findings thereon. The court shall give to the jury such explanation and instruction concerning the matter submitted as may be necessary to enable the jury to make its findings upon each issue. If the court omits any issue of fact raised by the pleadings or by the evidence, each party waives his right to trial by jury of the issue omitted, unless before the jury retires he demands its submission to the jury. As to an issue omitted without such demand, the court may make a finding, or, if it fails to do so, it shall be presumed to have made a finding in accord with the judgment on the special verdict.

Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975.



RS 48:451.21 - General verdict accompanied by answer to interrogatories; objection

§451.21. General verdict accompanied by answer to interrogatories; objection

A.(1) The court may submit to the jury, together with appropriate forms for a general verdict, written interrogatories upon one or more issues of fact the decision of which is necessary to a verdict. The court shall give such explanation or instruction as may be necessary to enable the jury both to make answers to the interrogatories and to render a general verdict, and the court shall direct the jury both to make written answers and to render a general verdict.

(2) When the general verdict and the answers are harmonious, the court shall direct the entry of the appropriate judgment upon the verdict and answers.

(3) When the answers are consistent with each other, but one or more is inconsistent with the general verdict, the court may direct the entry of judgment in accordance with the answers, notwithstanding the general verdict, or may return the jury for further consideration of its answers and verdict, or may order a new trial.

(4) When the answers are inconsistent with each other and one or more is likewise inconsistent with the general verdict, the court shall not direct the entry of judgment, but may return the jury for further consideration of its answers or may order a new trial.

B. At any time prior to argument, a party may file written requests that the court submit to the jury written interrogatories as set forth in this Section. The court shall inform counsel of its proposed action upon the requests prior to their arguments to the jury.

A party may not assign as error the submission or failure to submit a written interrogatory unless he objects thereto before the jury retires to consider its verdict, stating specifically the matter to which he objects and the grounds of his objection. Opportunity shall be given to make the objection out of the hearing of the jury.

Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975.



RS 48:451.22 - Remittitur or additur as alternative to new trial; reformation of verdict

§451.22. Remittitur or additur as alternative to new trial; reformation of verdict

If the trial court is of the opinion that the verdict is so excessive or inadequate that a new trial should be granted for that reason only, it may indicate to the party or his attorney the time within which he may enter a remittitur or additur. This remittitur or additur is to be entered only with the consent of the plaintiff or the defendant, as the case may be, as an alternative to a new trial, and is to be entered only if the amount of the excess or inadequacy of the verdict or judgment can be separately and fairly ascertained. If a remittitur or additur is entered, then the court shall reform the jury verdict or judgment in accordance therewith.

Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975.



RS 48:451.23 - New trial on showing of misconduct by jury

§451.23. New trial on showing of misconduct by jury

A new trial shall be granted if it is proved that the jury was bribed or has behaved so improperly that impartial justice has not been done.

Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975.



RS 48:452 - Laches by defendant forfeits defenses; judgment

§452. Laches by defendant forfeits defenses; judgment

If a defendant fails to file his answer timely, the department shall thereafter give affirmative notice, by certified mail, to such defendant of the pendency of the proceedings. If an answer is not filed within ten days after the date on which such notice is mailed, the court shall render final judgment fixing just compensation in the amount deposited into the registry of court and awarding that sum to the defendant.

Added by Acts 1954, No. 107, §1, eff. June 24, 1954. Amended by Acts 1968, No. 117, §1; Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975; Acts 1976, No. 391, §1, eff. Oct. 1, 1976.



RS 48:452.1 - Abandonment in trial and appellate court

§452.1. Abandonment in trial and appellate court

A. An owner's claim for an increase in the compensation is perfected when he timely files his answer as provided in R.S. 48:450 and is thereafter abandoned when he fails to take any step in the prosecution of that claim for a period of three years. This provision shall be operative without formal order, but on ex parte motion of the department the trial court shall render final judgment fixing just compensation in the amount deposited in the registry of the court and awarding that sum to the defendant and dismissing with prejudice any claim for any increase in compensation.

B. An appeal is abandoned when the parties fail to take any step in its prosecution or disposition for the period provided in the rules of the appellate court, which shall be not less than one year.

Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975; Acts 1999, No. 597, §1, eff. July 1, 2000.



RS 48:453 - Measure of compensation; burden of proof; extent of loss

§453. Measure of compensation; burden of proof; extent of loss

A. The measure of compensation for the property expropriated is determined as of the time the estimated compensation was deposited into the registry of the court, without considering any change in value caused by the proposed improvement for which the property is taken.

B. The measure of damages, if any, to the defendant's remaining property is determined on a basis of immediately before and immediately after the taking, taking into consideration the effects of the completion of the project in the manner proposed or planned.

C. The owner shall be compensated to the full extent of his loss. The court shall include in its consideration the difference between the rate of interest of any existing mortgage on an owner-occupied residence and the prevailing rate of interest required to secure a mortgage on another owner-occupied residence of equal value.

D. The defendant shall present his evidence of value first.

E. Reasonable attorney fees may be awarded by the court if the amount of the compensation deposited in the registry of the court is less than the amount of compensation awarded in the judgment. Such attorney fees in no event shall exceed twenty-five percent of the difference between the award and the amount deposited in the registry of the court.

Added by Acts 1954, No. 107, §1, eff. June 24, 1954; Amended by Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975; Acts 1976, No. 391, §1, eff. Oct. 1, 1976; Acts 1983, No. 33, §2; Acts 1988, No. 882, §1.



RS 48:454 - Trial according to Code of Civil Procedure and the general expropriation laws

§454. Trial according to Code of Civil Procedure and the general expropriation laws

Except as provided in this Part, these suits are tried in accordance with the provisions of the Code of Civil Procedure and general expropriation laws.

Added by Acts 1954, No. 107, §1, eff. June 24, 1954. Amended by Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975.



RS 48:455 - Judgment to provide interest

§455. Judgment to provide interest

If the amount finally awarded for compensation exceeds the amount deposited, the judgment shall include legal interest on the excess from the date the defendant files an answer as provided in R.S. 48:450 until paid, but such interest shall not accrue on any award made for expert fees or attorney fees prior to judgment.

Added by Acts 1954, No. 107, §1, eff. June 24, 1954; Amended by Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975; Acts 1988, No. 882, §1; Acts 1992, No. 483, §1; Acts 2006, No. 322, §1, eff. July 1, 2006.



RS 48:456 - Judgment as to difference awarded; payment of judgment

§456. Judgment as to difference awarded; payment of judgment

A. If the amount finally awarded exceeds the amount so deposited, the court shall enter judgment against the department and in favor of the persons entitled thereto for the amount of the deficiency. The judgment shall not be an in globo award, but shall list separately the amounts awarded, but not deposited, for:

(1) An increase in the fair market value of the part taken;

(2) An increase in severance damages;

(3) Attorney fees;

(4) Expert witness fees; and

(5) Any other type of loss or damage.

B. Those portions of the final judgment which award an increase in the value of the part taken, an increase in severance damages, compensation for any other type of loss or damage, together with interest payable on those sums not deposited, attorney fees, and expert witness fees shall be paid within ninety days after becoming final. Thereafter, upon application by the owner or owners, the trial court may issue a writ of mandamus to enforce payment.

Added by Acts 1954, No. 107, §1, eff. June 24, 1981; Amended by Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975; Acts 1988, No. 882, §1.



RS 48:456.1 - Estimate less than deposit

§456.1. Estimate less than deposit

The plaintiff shall not be required to amend its petition in order to obtain judgment in an amount less than that originally deposited into the registry of the court, but the plaintiff may not introduce evidence as to any special benefits unless specially pleaded. If severance damages are pleaded by the defendant, the plaintiff shall have the opportunity to plead special benefits twenty days prior to trial.

Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975. Amended by Acts 1976, No. 391, §1, eff. Oct. 1, 1976.



RS 48:457 - Distribution of final award

§457. Distribution of final award

The court also has the power to make such orders as are just and equitable with respect to distribution of the amount finally awarded.

Added by Acts 1954, No. 107, §1, eff. June 24, 1954. Amended by Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975.



RS 48:458 - Grant as additional authority

§458. Grant as additional authority

The right to take possession and title in advance of final judgment, as provided herein, is in addition to any right or authority conferred by the laws of this state under which expropriation proceedings may be conducted, and shall not be construed as abrogating, eliminating, or modifying any such right or authority.

Added by Acts 1954, No. 107, §1, eff. June 24, 1954. Amended by Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975.



RS 48:459 - Devolutive appeal; effect of appeal

§459. Devolutive appeal; effect of appeal

A devolutive appeal shall lie from expropriation suits tried pursuant to this Part without any additional deposit by the plaintiff, and no appeal from any expropriation suit brought under the provisions of this Part shall operate to prevent or delay the vesting of title in the plaintiff.

Added by Acts 1954, No. 107, §1, eff. June 24, 1954. Amended by Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975.



RS 48:460 - Divesting of title

§460. Divesting of title

The plaintiff shall not be divested by court order of any title acquired under these provisions except where such court finds that the property was not taken for a public purpose. In the event of such findings, the court shall enter such judgment as is necessary to compensate the defendant for the period during which the property was in the possession of the plaintiff and to recover for the plaintiff any award paid.

Added by Acts 1954, No. 107, §1, eff. June 24, 1954. Amended by Acts 1974, Ex.Sess., No. 30, §1, eff. Jan. 1, 1975.



RS 48:461 - Declaration of policy

PART XIX. CONTROL OF OUTDOOR ADVERTISING

AND JUNKYARDS

§461. Declaration of policy

The Legislature finds and declares that outdoor advertising and maintenance of junkyards are legitimate commercial uses of private property and, for the purpose of promoting the public safety, health, welfare, convenience and enjoyment of public travel, to protect the public investment in public highways, and to preserve and enhance the scenic beauty of lands bordering public highways, it is hereby declared to be in the public interest to regulate and restrict the erection and maintenance of outdoor advertising and the establishment, operation and maintenance of junkyards in areas adjacent to the Interstate and Primary Highway Systems within this State.

Added by Acts 1966, No. 474, §1.



RS 48:461.1 - Terms defined

§461.1. Terms defined

(1) "Automobile graveyard" means any establishment or place of business which is maintained, used or operated for storing, keeping, buying, or selling wrecked, scrapped, ruined, or dismantled motor vehicles or motor vehicle parts.

(2) "Conforming out-of-standard signs" means existing signs that fail to meet the current statutory and administrative rule requirements for outdoor advertising relative to spacing but comply with all of the terms of the Federal-State Agreement and meet all other statutory and administrative rule requirements that govern outdoor advertising under provisions of state law.

(3) "Federal-State Agreement" means the agreement entered into on January 31, 1972, by and between the United States of America represented by the Secretary of Transportation acting by and through the Federal Highway Administrator and the Louisiana Department of Transportation and Development entitled, "Carrying Out National Policy Relative to Control of Outdoor Advertising In Areas Adjacent to the National System of Interstate and Defense Highways and the Federal-Aid Primary System".

(4) "Information center" means an area or site established and maintained at safety rest areas for the purpose of informing the public of places of interest within the State and providing such other information as the department may consider desirable.

(5) "Interstate System" means that portion of the national system of interstate and defense highways located within this State, as officially designated, or as may hereafter be so designated, by the department and approved by the Secretary of Commerce pursuant to the provisions of Title 23, United States Code1.

(6) "Junk" means old or scrap copper, brass, rope, rags, batteries, paper, trash, rubber debris, waste, or junked, dismantled, or wrecked automobiles, or parts thereof, iron, steel, and other old or scrap ferrous or nonferrous material.

(7) "Junkyard" means any establishment or place of business which is maintained, operated or used for storing, keeping, buying or selling junk, or for the maintenance or operation of an automobile graveyard, and the term shall include garbage dumps and sanitary fills.

(8) "Outdoor advertising" means any outdoor sign, display, light, device, figure, painting, drawing, message, plaque, poster, billboard, or other thing which is designed, intended or used to advertise or inform, any part of which advertising or information content is visible from any place on the main-traveled way of the interstate or primary systems.

(9) "Primary System" means that portion of connected main highways, as officially designated, or as may hereafter be so designated, by the department and approved by the Secretary of Commerce pursuant to the provisions of Title 23, United States Code1.

(10) "Reset" means the movement of a sign structure from one location to another location maintaining the same log mile or mile post location, as authorized by a sign permit amendment and the terms of an executed written partial waiver and reset agreement between the permit owner and the Louisiana Department of Transportation and Development.

(11) "Safety rest area" means an area or site established and maintained within or adjacent to the right of way by the department for the convenience of the traveling public.

(12) "Urban area" means an urbanized area or an urban place as designated by the Bureau of the Census having a population of five thousand or more and not within any urbanized area, within boundaries to be fixed by responsible state and local officials in cooperation with each other, subject to approval by the United States Secretary of Transportation. Such boundaries shall, as a minimum, encompass the entire urban place designated by the Bureau of the Census.

Added by Acts 1966, No. 474, §1. Amended by Acts 1975, No. 617, §1; Acts 2010, No. 616, §1.

123 U.S.C.A. §101 et seq.



RS 48:461.2 - Limitations of outdoor advertising devices

§461.2. Limitations of outdoor advertising devices

A. No outdoor advertising shall be erected or maintained within six hundred sixty feet of the nearest edge of the right of way and visible from the main traveled way of the interstate or primary highways in this state except the following, provided all exceptions listed below shall be in conformity with applicable federal rules and standards.

(1) Directional and other official signs and notices, which shall include but not be limited to signs and notices pertaining to natural wonders, or scenic and historic attractions, as authorized or required by law.

(2) Signs, displays and devices advertising activities conducted on the property upon which they are located.

(3) Signs, displays and devices advertising the sale or lease of property upon which they are located.

(4) Signs, displays and devices located in areas which are zoned industrial or commercial under authority of law.

(5) Signs, displays and devices in unzoned commercial or industrial areas which areas shall be determined from actual land uses and defined by regulations to be promulgated by the department.

(6) Signs which are erected and maintained by churches and schools, which do not in any way obstruct vision or endanger traffic.

(7) Signs which are erected and maintained by individuals which advertise the sale of seasonal agricultural products. Such signs shall be for the sale of agricultural products grown by the individual who erects and maintains the signs and the products shall be offered for sale at the location where they are grown. Such signs shall be exempt from the prohibition contained in this Subsection only for the period of time during which the agricultural product is "in season" and shall be removed each year after the season. The department shall promulgate regulations to set standards for such signs to ensure that they are temporary and pose no danger to passing traffic.

B. Notwithstanding any other provisions of law, when the right of way along a state rural arterial route and its urban extensions exceeds one hundred and fifty feet per side or three hundred feet total, any business adjacent to the right of way may enter into an agreement with the department to erect outdoor advertising, provided that such advertising is consistent with regulations set forth in R.S. 48:461.4.

Acts 1990, No. 1078, §1; Acts 1993, No. 467, §1.



RS 48:461.3 - Regulation of advertising; exemptions

§461.3. Regulation of advertising; exemptions

A. The department is hereby authorized to promulgate regulations governing the issuance of permits, including the collection of reasonable fees therefor, for the erection and maintenance of outdoor advertising coming within the exceptions contained in Paragraphs (1), (4), and (5) of R.S. 48:461.2(A), consistent with the safety and welfare of the traveling public, and as may be necessary to carry out the policy of the state as declared in this Part, and consistent with the national standards promulgated by the secretary of commerce pursuant to Title 23, United States Code1.

B. Repealed by Acts 1989, No. 382, §2, Eff. June 30, 1989; Acts 1990, No. 6, §2, Eff. June 4, 1990.

C. Initial and renewal permit fees as provided in this Section shall not be assessed against any church for a sign on its property or anyone who does not charge a fee to churches for advertising on its facilities.

Acts 1987, No. 529, §1; Acts 1989, No. 382, §2, eff. June 30, 1989; Acts 1990, No. 6, §2, eff. June 4, 1990.

1 23 U.S.C.A. § 101 et seq.



RS 48:461.4 - Recognition of customary uses

§461.4. Recognition of customary uses

A. Notwithstanding any other provisions of this Part, outdoor advertising shall be permitted in areas zoned industrial or commercial and in unzoned commercial and industrial areas as hereafter defined, including all land, buildings, or other structures controlled, owned, or operated by the state, or any political subdivision, or any public entity thereof, provided they are located in zoned or unzoned commercial or industrial areas and meet the size, lighting, and spacing requirements as set forth in the "Federal-State Agreement For Carrying Out National Policy Relative to Control of Outdoor Advertising in Areas Adjacent to the National System of Interstate and Defense Highways and the Federal-Aid Primary System", subject to the following regulations which are declared to be consistent with customary use in this state:

(1) Lighting

(a) No revolving or rotating beam or beacon of light that simulates any emergency light or device shall be permitted as part of any sign. Flashing red, green, or amber devices similar to traffic control devices shall not be permitted upon a sign. Illuminated signs, including marquees, electronic, and readerboard systems which are associated with a civic center, a convention center, a stadium, or an arena and which are used for advertisement shall be allowed, provided such signs comply with all other state and federal regulations.

(b) External lighting, such as flood lights, thin line and gooseneck reflectors are permitted, provided the light source is directed upon the face of the sign and is effectively shielded so as to prevent beams or rays of light from being directed into any portion of the main traveled way of the interstate or federal-aid primary highway.

(c) No sign shall be permitted to project into the direct line of vision of any official traffic control signal, from any point in a moving traffic lane of an interstate or federal-aid primary highway within six hundred sixty feet of and approaching such signal.

(2) Size of signs.

(a) For signs which are located within six hundred sixty feet of the nearest edge of the right of way on Interstate and Primary systems the maximum area of a sign face shall be twelve hundred square feet.

(b) All dimensions include border and trim, but exclude supports.

(c) Double-faced or V-type signs shall be considered one sign structure. Maximum size of signs shall apply to each face. Two signs shall be permitted in any facing provided that the total area of such facing shall not exceed twelve hundred square feet.

(d) The highest point of any sign, except a roof sign and as otherwise provided in this Paragraph, shall not extend more than sixty feet measured from either the ground level at its supports or the nearest edge of the main traveled way of the controlled highway, whichever is higher in elevation. However, the highest point of a sign may extend to a height of no more than one hundred feet only if the sign is placed and erected within three hundred feet of a sound barrier wall.

(3) Spacing of signs

(a) Signs shall conform to all applicable building codes and ordinances.

(b)(i) No two sign structures facing in the same direction subject to regulations under this Part shall be spaced less than one hundred fifty feet apart unless separated by a building, structure, or roadway, except that no outdoor advertising sign shall be permitted within one thousand feet of any other permitted outdoor advertising sign along, and on the same side of, an interstate highway, excluding official and "on premise" signs as defined in Section 131(c) of Title 23, United States Code.

(ii) Repealed by Acts 2004, No. 837, §2, eff. July 1, 2004.

(c) All signs are required to maintain the same set-back as other principal buildings and structures or the establishing building lines, whichever is less.

(d) No sign may be located in such a manner as to prevent the driver of a vehicle from having a clear, unobstructed view of official signs and approaching merging or intersecting traffic and driveways.

(4) "Commercial and industrial areas" consistent with zoning principles and standards applicable in this state, include: all land so zoned, all unzoned land within one thousand feet of any commercial or industrial activity other than outdoor advertising; all land lying within one thousand feet of any two such unzoned areas; and all other unzoned lands appropriate for outdoor advertising which are determined to be unzoned commercial or industrial areas by any court of this state.

(5) The following signs shall not be permitted:

(a) Signs which are obsolete.

(b) Signs which are illegal under state laws or regulations.

(c) Signs that are not clean and in good repair.

(d) Signs that are not securely affixed to a substantial structure.

(e) Signs which attempt or appear to attempt to regulate, warn, or direct the movement of traffic or which interfere with, imitate or resemble any official traffic sign, signal, or device.

(f) Signs which are erected or maintained upon trees or painted or drawn upon rocks or other natural features.

(g) Signs which are not consistent with the standards in this Part.

B. The department, however, is authorized to modify, vary or supplement the above restrictions if necessary to comply with the standards approved by the Congress of the United States and to insure that the department will receive the maximum amount of federal-aid funds as provided in the Federal Highway Beautification Act of 1965.1

Acts 1966, No. 474, §1; Acts 1989, No. 382, §1, eff. June 30, 1989; Acts 1990, No. 6, §1, eff. June 4, 1990; Acts 1992, No. 101, §1, eff. June 5, 1992; Acts 1999, No. 651, §1; Acts 1999, No. 1091, §1; Acts 2004, No. 837, §§1, 2, eff. July 1, 2004.

123 U.S.C.A. §§131, 135, 136, 319.



RS 48:461.5 - Removal of nonconforming advertising

§461.5. Removal of nonconforming advertising

Any sign, display or device lawfully in existence along the interstate or primary systems on July 27, 1966 and which is not in conformity with the provisions contained herein shall not be required to be removed until July 1, 1970. Any other sign, display or device lawfully erected which does not conform to the provisions hereof shall not be required to be removed until the end of the fifth year after it becomes nonconforming.

Added by Acts 1966, No. 474, §1.



RS 48:461.6 - Compensation for removal of advertising and priorities for removal of advertising

§461.6. Compensation for removal of advertising and priorities for removal of advertising

A.(1) The department shall acquire by donation, purchase, lease, exchange, or expropriation and, when required by state or federal law, shall pay just compensation upon the removal of the following outdoor advertising signs, displays, and devices:

(a) Those lawfully in existence on July 27, 1966.

(b) Those lawfully on any highway made a part of the interstate or primary systems on or after the effective date of this Part and before January 1, 1968, and

(c) Those lawfully erected on or after January 1, 1968.

(2) Such just compensation is authorized to be paid only for the taking from the owner of such sign, display, or device of all right, title, lease and interest in such sign, display, or device; and the taking from the owner of the land on which the sign, display, and device is located of the right to erect and maintain such signs, displays, and devices thereon.

(3) However, notwithstanding the above provisions, such payment shall be made by the department upon the removal of any sign, display, or device erected along the interstate or primary systems prior to January 31, 1972 if seventy-five percent of the cost thereof is made available from federal sources.

(4) For the purposes of this Section, just compensation shall mean payment in cash. The cost of relocation may be considered a factor for purposes of determining just compensation. The use of amortization for whatever period shall not constitute just compensation.

(5) Notwithstanding any provision of the law to the contrary, should the state or any of its political subdivisions remove or alter or cause to be removed or altered, any lawfully erected off-premise advertising signs just compensation as defined herein shall be paid.

B. The department shall schedule and program the acquisition and removal of outdoor advertising signs, displays, and devices, required or to be acquired under this Section, in accordance with the following order of priority:

(1) Hardship acquisitions, the voluntary sales where owners desire an expeditious removal of their legal nonconforming signs, and other situations which suggest expeditious action to avoid hardships and conflicts; provided, however, that any owner desiring to make such sale so advise the department within one hundred eighty days of the effective date of Paragraph B of this Section.

(2) All other except for tourist oriented directional advertising as hereafter defined.

(3) Tourist oriented directional advertising is defined to be those signs providing directional information about facilities in the state of Louisiana providing services or goods of particular interest to the motorist while traveling such as, but not limited to food, lodging, gasoline, oil, automotive services, camp grounds, trailer parks, truck stops, resorts, tourist attractions, churches and religious services.

C. Notwithstanding any other provision of law to the contrary, in accordance with state law and department regulations on outdoor advertising, the following procedures shall apply to conforming out-of-standard signs, subject to expropriation by the department as follows:

(1) Owners of conforming out-of-standard signs who voluntarily execute a partial waiver and reset agreement with the department may reset and illuminate a conforming out-of-standard sign. Such reset agreement shall be contingent upon obtaining any required local approval to reset such conforming out-of-standard sign, as well as the approval of the landowner of the same or adjoining property.

(2) The partial waiver and the reset agreement shall specify the width and height of the sign face, the overall height of the sign, the sign type, the type of illumination, the type of construction, the distance to the nearest sign, and the location of the rebuilt sign. In the event the owner of the conforming out-of-standard sign fails to execute a reset agreement within one hundred twenty days of receiving written notice from the department that the conforming out-of-standard sign will be displaced by construction, the department shall initiate normal expropriation procedures, and the owner of the conforming out-of-standard sign shall receive compensation for removal of the conforming out-of-standard sign.

(3) All conforming out-of-standard signs shall be subject to annual permit fees provided in department regulations on outdoor advertising.

Acts 1966, No. 474, §1; Acts 1972, No. 546, §1; Acts 1978, No. 187, §1, eff. Aug. 11, 1978; Acts 1989, No. 382, §1, eff. June 30, 1989; Acts 1990, No. 6, §1, eff. June 4, 1990; Acts 2010, No. 616, §1.



RS 48:461.7 - Unlawful advertising

§461.7. Unlawful advertising

Unlawful advertising shall be any sign, display or device which violates the provisions of this Part. The department shall give thirty days notice, by certified mail, to the owner of such device to remove same if it is a prohibited device or cause it to conform to regulations if it is an authorized device. If the owner of such device fails to act within thirty days, as required in the notice, the department shall remove the advertising device at the expense of the owner thereof.

Added by Acts 1966, No. 474, §1.



RS 48:461.8 - Advertising in safety rest areas

§461.8. Advertising in safety rest areas

A. In order to provide information in the specific interest of the traveling public, the department may maintain maps and permit informational directories and advertising pamphlets to be made available at safety rest areas, and to establish information centers at those areas for the purpose of informing the public of places of interest within the State and providing such other information as may be considered desirable.

B. The department may allow other public bodies of this State to operate and participate in the operation of such informational centers.

Added by Acts 1966, No. 474, §1.



RS 48:461.9 - Limitations of junkyards

§461.9. Limitations of junkyards

No person shall establish, operate or maintain a junkyard any portion of which is within one thousand feet of the nearest edge of the right of way of any interstate or primary highway, except the following:

(1) Those which are screened by natural objects, plantings, fences, or other appropriate means so as not to be visible from the main-traveled way of such highway, or otherwise removed from sight.

(2) Those located within areas which are zoned for industrial use under authority of law.

(3) Those located within unzoned areas, which areas shall be determined from actual land uses and defined by regulations to be promulgated by the department.

(4) Those which are not visible from the main-traveled way of such highway.

Added by Acts 1966, No. 474, §1.



RS 48:461.10 - Junkyards lawfully in existence

§461.10. Junkyards lawfully in existence

Any junkyard lawfully in existence on July 27, 1966 which is within one thousand feet of the nearest edge of the right of way and visible from the main-traveled way of any highway on the interstate or primary systems shall be screened, if the department determines that it is feasible to do so, by the department at locations on the highway right of way or in areas acquired for such purposes outside the right of way so as not to be visible from the main-traveled way of such highways.

Added by Acts 1966, No. 474, §1.



RS 48:461.11 - Requirement as to screening

§461.11. Requirement as to screening

The department is authorized to establish and promulgate rules and regulations governing the location, planting, construction and maintenance of screening or fencing required by this Part, including the materials to be used.

Added by Acts 1966, No. 474, §1.



RS 48:461.12 - Acquisition of sites for removal and screening of junkyards

§461.12. Acquisition of sites for removal and screening of junkyards

A. The department may acquire by donation, purchase, lease, exchange or expropriation such interest in lands as it may deem necessary to secure the relocation, removal or disposal of the following junkyards when it determines that the topography of the land adjoining the highway will not permit adequate screening of such junkyards or the screening of such junkyards would not be practical:

(1) Those lawfully in existence on July 27, 1966;

(2) Those lawfully along any highway made a part of the interstate or primary systems on or after July 27, 1966 and before January 1, 1968; and

(3) Those lawfully established on or after January 1, 1968.

B. Where required by state or federal law just compensation shall be paid the owner for the relocation, removal, or disposal of the junkyards listed in this Section.

Added by Acts 1966, No. 474, §1.



RS 48:461.13 - Unlawful junkyards; injunction

§461.13. Unlawful junkyards; injunction

Any junkyard which violates the provisions of this Part is hereby declared to be illegal and the department may apply to the court in the parish in which such junkyard is located for an injunction to require compliance with the provisions of this Part.

Added by Acts 1966, No. 474, §1.



RS 48:461.14 - Interpretation

§461.14. Interpretation

Nothing in this Part shall be construed to abrogate or affect the provisions of any statute, ordinance or regulation which is more restrictive than the provisions of this Part.

Added by Acts 1966, No. 474, §1.



RS 48:461.15 - Agreements with federal government

§461.15. Agreements with federal government

The department may enter into agreements with the Secretary of Commerce, as provided by Title 23, United States Code1, relating to the control of outdoor advertising and of junkyards in areas adjacent to the Interstate and Primary systems, including the establishment and operation of information centers at safety rest areas, and may take action in the name of the State to comply with the terms of such agreement.

Added by Acts 1966, No. 474, §1.

123 U.S.C.A. §101 et seq.



RS 48:461.16 - Outdoor advertising devices on Interstate 10 between LaPlace and Jefferson Parish prohibited

§461.16. Outdoor advertising devices on Interstate 10 between LaPlace and Jefferson Parish prohibited

Notwithstanding the provisions of R.S. 48:461.2, no outdoor advertising shall be erected or maintained within visual observation of the main traveled way of Interstate Highway 10 from a point one thousand feet east of the LaPlace interchange to the Jefferson Parish line.

Added by Acts 1972, No. 217, §1.



RS 48:461.17 - Outdoor advertising devices on Interstate 10 in the Atchafalaya River Basin Area; prohibited

§461.17. Outdoor advertising devices on Interstate 10 in the Atchafalaya River Basin Area; prohibited

Notwithstanding the provisions of R.S. 48:461.2, no outdoor advertising shall be erected or maintained within visual observation of the main traveled way of Interstate Highway 10 between the West Atchafalaya Basin Protection Levee and the East Atchafalaya Basin Protection Levee.

Added by Acts 1973, No. 129, §1.



RS 48:461.18 - Outdoor advertising control extended beyond six hundred sixty feet

§461.18. Outdoor advertising control extended beyond six hundred sixty feet

A. Control of outdoor advertising signs, displays and devices is extended to signs, displays and devices located beyond six hundred sixty feet of the edge of the right of way of the Federal Aid Interstate or Primary Systems outside of urban areas erected with the purpose of their message being read from the main traveled ways of such systems. Such signs, displays or devices are prohibited, whether or not in commercial or industrial areas, unless they are of a class or type allowed under Sections 461.1 through 461.8 within six hundred sixty feet of the edge of the right of way of such system outside of commercial or industrial areas.

B. The term "erected with the purpose of its message being read from the main traveled way of such system" shall not include a sign lawfully in existence adjacent to a highway not controlled under this section, which sign at a later date becomes visible from the main traveled way of an interstate or federal aid primary highway for which the right of way was acquired subsequent to the erection of the sign provided that such sign is not intended to be read primarily from the controlled highway. The circumstances of the sign's erection, the revenues generated by the sign, or changes in the sign's structure, purpose, or size may be considered in determining from which highway the sign is intended to be primarily read.

Added by Acts 1975, No. 617, §1.



RS 48:461.19 - Just compensation payable for signs beyond six hundred sixty feet

§461.19. Just compensation payable for signs beyond six hundred sixty feet

Legal outdoor advertising signs, displays or devices prohibited by Section 461.18 shall be removed upon the payment of just compensation in the same manner and subject to the same limitations as signs lawfully erected within six hundred sixty feet of the edge of the right of way of the Federal Aid Interstate and Primary Systems outside of commercial and industrial areas.

Added by Acts 1975, No. 617, §1.



RS 48:461.20 - Landmark signs

§461.20. Landmark signs

Signs lawfully in existence on October 22, 1965, determined by the state, subject to the concurrence of the United States Secretary of Transportation, to be landmark signs, including signs on farm structures or natural surfaces, of historic or artistic significance, the preservation of which would be consistent with the purposes of this Section, are not required to be removed.

Added by Acts 1975, No. 617, §1.



RS 48:461.21 - Limitation of outdoor advertising devices

§461.21. Limitation of outdoor advertising devices

In the event that the owner of an unlawful advertising sign fails or refuses to remove the sign after the thirty day notice from the department, as specified in Section 461.7, the department is authorized to give notice to the property owner and to enter upon the property whereon the sign is located and to dismantle and remove the unlawful sign from the premises, at the risk of the sign owner, to store the sign and to collect from the sign owner the cost of dismantling, removing, transporting, and storing the sign.

Added by Acts 1975, No. 617, §1. Amended by Acts 1977, No. 291, §1; Acts 1978, No. 187, §2, eff. Aug. 11, 1978.



RS 48:461.22 - Advertising and junkyards between Mississippi River and its levees

§461.22. Advertising and junkyards between Mississippi River and its levees

Any other provision of law to the contrary notwithstanding, no outdoor advertising as described in R.S. 48:461.2(A)(4) and (5) and no junkyards as defined in this Part shall be erected or maintained within visual observation of the main traveled way of the interstate and primary highways in this state between the waters of the Mississippi River and the publicly maintained flood protection levees thereon, unless authorized in writing by the Secretary of the Department of Transportation and Development.

Added by Acts 1977, No. 703, §1, eff. July 25, 1977.



RS 48:461.23 - Economic Hardship Exemptions

§461.23. Economic Hardship Exemptions

A. Outdoor advertising signs, displays and devices which provide directional information about goods and services in the interest of the traveling public, and are such that removal would work a substantial economic hardship in a defined area, and which were in existence on May 5, 1976, are exempt from the provisions of this Part and may be retained in the defined area, if approved by the Federal Highway Administration, pursuant to 23 C.F.R. §750.501 et seq.

B. A defined area, as used herein, is an area within clearly established geographical boundaries, ascertainable with reasonable certainty, which can be evaluated as an economic entity.

C. Signs exempted under this Section must meet with following requirements:

(1) Have been lawfully erected prior to May 5, 1976, and must continue to be lawfully maintained.

(2) Continue to provide the directional information to goods and services offered at the same enterprise in the defined area in the interest of the traveling public that was provided on May 5, 1976.

D. The department is authorized and directed to adopt and promulgate rules and regulations, within ninety days from the effective date hereof, for the administration and implementation of this Section, establishing and defining:

(1) Requirements for the directional content of signs to qualify the signs as directional signs to goods and services in defined areas.

(2) A method of economic analysis showing that the removal of signs would work a substantial economic hardship throughout the defined area.

E. Upon receipt of a petition, declaration or resolution from any state, parish or municipal agency, or subdivision, or from any industry association or trade association containing more than fifteen members, asserting or claiming that the removal of such signs providing directional information about goods and services in the interest of the traveling public, are such that removal would work a substantial economic hardship in a defined area, the department shall make appropriate application to the Federal Highway Administration for the exemption of such signs under the provision of 23 USC 131(o), and in accordance with Part 750, Title 23 of the Code of Federal Regulations, or in accordance with the appropriate federal statutes and regulations required to apply for exemption of such signs from federal control of outdoor advertising.

Added by Acts 1978, No. 187, §3, eff. Aug. 11, 1978.



RS 48:461.24 - Removal or alteration of outdoor advertising devices

§461.24. Removal or alteration of outdoor advertising devices

A. Except any such ordinance which was enacted by a governing authority prior to May 1, 1989, no municipal or parish governing authority shall require by ordinance, or by amendment to any ordinance, the removal, alteration, or adjustment of any on-premises outdoor advertising sign, display, or device lawfully erected prior to December 31, 1989.

B. Nothing in this Section shall be construed to limit the power of a municipal or parish governing authority to:

(1) Offer and pay the owner of on-premises outdoor advertising signs, displays, or devices just compensation for the removal or alteration of such advertising devices, upon mutual agreement by the governing authority and said owner.

(2) Require by ordinance the removal or alteration of an outdoor advertising sign, display, or device for which the entire normal and useful life of the device has expired.

(3) Require by ordinance the removal or alteration of an on-premises outdoor advertising sign, display, or device which is obsolete, unlawful, or illegal on the date of its installation, or in a condition of severe disrepair.

(4) Require by ordinance the removal or alteration of an on-premises outdoor advertising sign, display, or device which is located in such a manner as to obscure, obstruct, or otherwise interfere with the view of an official traffic sign, signal, or device, or obstruct or interfere with a motorist's view of approaching, merging, or intersecting traffic.

Acts 1989, No. 431, §1, eff. June 30, 1989; Acts 1990, No. 878, §1, eff. July 25, 1990.



RS 48:461.25 - Outdoor advertising on Interstate Highway 310, in St. Charles Parish, between Interstate Highway 10 and the Mississippi River; prohibited

§461.25. Outdoor advertising on Interstate Highway 310, in St. Charles Parish, between Interstate Highway 10 and the Mississippi River; prohibited

Notwithstanding the provisions of R.S. 48:461.2, no outdoor advertising shall be erected or maintained within visual observation of the main traveled way of Interstate Highway 310, in St. Charles Parish, between Interstate Highway 10 and the Mississippi River.

Acts 1992, No. 191, §1.



RS 48:461.26 - Designation of state parkways; outdoor advertising prohibited; screening required; exceptions

§461.26. Designation of state parkways; outdoor advertising prohibited; screening required; exceptions

A.(1) Interstate Highway 49 is hereby designated as a parkway.

(2) U.S. Highway 90 from the St. Mary - Assumption Parish line to the junction of U.S. Highway 90 and State Highway 1 near Raceland is hereby designated as a parkway.

(3) Louisiana Highway 3025, known as Ambassador Caffery Parkway, from Verot School Road to U.S. 90 in Lafayette Parish is hereby designated as a parkway.

B. Notwithstanding the provisions of R.S. 48:461.2 or any other law to the contrary, no off-premise outdoor advertising shall be erected or maintained within visual observation of the main-traveled way of any parkway designated in Subsection A of this Section except as authorized herein. Off-premise outdoor advertising may be erected within five thousand feet of the intersection of the parkway and a local, state, or federal designated highway, measured along the parkway from the nearest edge of the intersecting highway, if the appropriate local governing authority of the area allows such advertising by ordinance, and the site of the outdoor advertising is zoned commercial or industrial under comprehensive zoning of the local governing authority or is within eight hundred feet of an actual commercial or industrial activity as defined by the department. The measurement for placement of off-premise outdoor advertising signs shall be made separately for each side of the parkway. The provisions of this Subsection shall be inapplicable with respect to any off-premise outdoor advertising sign built or lawfully permitted prior to July 1, 2004.

C.(1) No person shall establish, operate, or maintain any nonagricultural, commercial, or industrial activity within five hundred feet of the parkway right-of-way without approved screening by natural objects, plantings, fences, or other appropriate means approved by the Department of Transportation and Development so that such activity is not visible from the main-traveled way. However, the requirements of this Subsection shall not apply to properties located within the boundaries of a municipality or within five thousand feet of the intersection of the parkway and a state or federal designated highway, measured along the parkway from the beginning or ending of pavement widening at the exit from or entrance to the main-traveled way on the same side of the parkway.

(2) "Approved screening" for purposes of this Section means screening as provided for in Paragraph C(1) of this Section which is established, constructed, and maintained by an individual, business, or other entity according to a plan submitted to and approved by the Department of Transportation and Development. The procedure for submission of the plan and the standards by which the department will decide whether a screening plan meets the requirements of Paragraph C(1) of this Section shall be set forth in rules and regulations promulgated by the department pursuant to the Administrative Procedure Act. An appeal from a decision of the department shall be in accordance with the provisions of that Act.

D. None of the requirements of Subsection B of this Section, either in whole or in part, shall be interpreted as a waiver of any other local, state, or federal ordinance, statute, or regulation pertaining to outdoor advertising on interstate highways in Louisiana.

E.(1) The provisions of this Section relative to Paragraph (A)(1) shall be inapplicable with respect to any advertising or commercial or industrial activity which has been lawfully established prior to July 13, 1992.

(2) The provisions of this Section relative to Paragraph (A)(2) shall be inapplicable with respect to any advertising or commercial or industrial activity which has been lawfully established prior to December 7, 1999. If any advertising or commercial or industrial activity which has been lawfully established prior to December 7, 1999, is interrupted by act of god, or negligent or intentional act of a third party, such activity may be restored and continued under the terms of the prior existing permit without the need of applying for a new permit with respect to such restoration and continuance.

Acts 1992, No. 1054, §1, eff. July 13, 1992; Acts 2000, 1st Ex. Sess., No. 61, §1; Acts 2003, No. 87, §1; Acts 2004, No. 837, §1, eff. July 1, 2004.



RS 48:461.27 - Outdoor advertising devices in forestry management areas

§461.27. Outdoor advertising devices in forestry management areas

A. The department may issue permits for outdoor advertising devices along highway rights-of-way in areas designated in a department forestry management plan. Applications for permits for devices in such areas may be denied if the department plans to reforest the area with trees or other vegetation which would eventually cause the location to be unfavorable for such use.

B. The term "forestry management plan" as used in this Section means that plan for use of areas within the highway rights-of-way of the interstate system for the harvesting and replanting of timber as determined by the Departments of Agriculture and Forestry and Transportation and Development.

Acts 2004, No. 163, §1, eff. June 10, 2004.



RS 48:471 - PARISH AND LOCAL ROADS

CHAPTER 2. PARISH AND LOCAL ROADS

PART I. GENERAL PROVISIONS

SUBPART A. RESTRICTION

§471. Application of Chapter

This Chapter does not apply in any manner to roads, streets, or alleys which are part of the state highway system.



RS 48:481 - Powers of parish governing authorities as to roads, bridges, and ditches; penalties

SUBPART B. POWERS OF PARISH GOVERNING AUTHORITIES

§481. Powers of parish governing authorities as to roads, bridges, and ditches; penalties

Parish governing authorities may pass all ordinances which they think necessary relative to roads, bridges, and ditches, and may impose such penalties to enforce them as they think proper.



RS 48:482 - Contracts for making and repairing bridges

§482. Contracts for making and repairing bridges

Parish governing authorities may let out contracts for opening and repairing roads, making and repairing bridges, on the terms and conditions that they think most conducive to the public interest. However, they shall not make contracts for work exceeding in amount the funds in their treasury or the amount of taxes levied for that purpose.



RS 48:483 - Draining of public roads

§483. Draining of public roads

Parish governing authorities may drain the public roads of their respective parishes by cutting ditches and canals where necessary through private property. The ditches and drains shall be of sufficient size to drain both the public road and the lands over which they are opened. They shall be located where least injurious to the owner of the property.



RS 48:484 - Employment of engineers

§484. Employment of engineers

The governing authority of any parish may employ an engineer to design blacktop, concrete or other hard surfaced roads, highways, bridges and tunnels in the parish to be constructed with funds from the royalty road fund whenever the department of highways is unable to assign engineers for the purpose; provided that the design must be approved by the state department of highways.

Acts 1956, No. 418, §1.



RS 48:485 - Designation of roads or streets

§485. Designation of roads or streets

The governing authority of any parish may designate roads or streets located within the parish and outside of municipalities by assigning thereto road numbers and indicating the parish and ward in which such road is located and may post appropriate markers to inform the public of such number, parish and ward, and the numbering of such roads and the design of such markers may be coordinated through the Parish Road Section of the State Department of Highways for the purpose of achieving statewide uniformity.

Added by Acts 1968, No. 348, §1.



RS 48:491 - Public roads

SUBPART C. LAYING OUT OF ROADS

§491. Public roads

A. All roads or streets in this state that are opened, laid out, or appointed by virtue of any act of the legislature or by virtue of an order of any parish governing authority in any parish, or any municipal governing authority in any municipality shall be public roads or streets, as the case may be.

B.(1)(a) All roads and streets in this state which have been or hereafter are kept up, maintained, or worked for a period of three years by the authority of a parish governing authority within its parish, or by the authority of a municipal governing authority within its municipality, shall be public roads or streets, as the case may be, if there is actual or constructive knowledge of such work by adjoining landowners exercising reasonable concern over their property.

(b) Actual or constructive knowledge is presumed if prior to or during the work the public body notifies the last known adjoining landowners of same by written notice by certified or registered mail, return receipt requested. When such notice is given more than two years and ten months from commencement of such work, it shall suspend the foregoing prescription for sixty days.

(c) Actual or constructive knowledge is conclusively presumed within all parishes and municipalities, except as otherwise provided by R.S. 48:491(B)(3), if the total period of such maintenance is four years or more, unless prior thereto and within sixty days of such actual or constructive knowledge, the prescription is interrupted or suspended in any manner provided by law.

(2) When a local governing authority for any reason decides to dispose of any road, street, or property used for right-of-way purposes which was originally donated to the authority or its ancestor in title, the property shall revert to the original donor or his heirs or assigns. The authority shall notify the donor or his heirs of its intention to donate the property by sending written notice via certified mail, return receipt requested, to the donor or his heirs at his last known address. The notice shall inform the donor or his heirs or his assigns of the authority's intention to have the land revert and provide him ninety days from receipt in which to respond. If, upon the expiration of the ninety-day period, no response has been received by the authority, it shall dispose of the property in accordance with applicable law. In the donation deed from the authority to the donor or his heirs or his assigns, the authority shall reserve rights of passage for landowners who own property contiguous to the property to be reverted.

(3) Repealed by Acts 2003, No. 204, §1.

C. All roads or streets made on the front of their respective tracts of lands by individuals when the lands have their front on any of the rivers or bayous within this state shall be public roads when located outside of municipalities and shall be public streets when located inside of municipalities.

D. Notwithstanding any other provisions of law to the contrary, any road or street used by the public is a public road or street provided it is designated as such by the local governing authority, and it shall be within the discretion of the local governing authority to maintain the road up to a private drive; however, no road or street on private property shall be designated as a public road unless ownership is transferred or the right of way is given to the local governing authority.

Amended by Acts 1954, No. 639, §1; Acts 1980, No. 517, §1; Acts 1984, No. 944, §1; Acts 1985, No. 480, §1; Acts 1988, No. 869, §1; Acts 1999, No. 1058, §1; Acts 2003, No. 204, §1.



RS 48:492 - Repealed by Acts 2012, No. 86, §1.

§492. Repealed by Acts 2012, No. 86, §1.



RS 48:493 - Repealed by Acts 2012, No. 86, §1.

§493. Repealed by Acts 2012, No. 86, §1.



RS 48:494 - Repealed by Acts 2012, No. 86, §1.

§494. Repealed by Acts 2012, No. 86, §1.



RS 48:495 - Repealed by Acts 2012, No. 86, §1.

§495. Repealed by Acts 2012, No. 86, §1.



RS 48:501 - Guide posts at cross-roads

SUBPART D. GUIDE POSTS

§501. Guide posts at cross-roads

Parish governing authorities shall post all cross-roads in their respective parishes so as to indicate the nearest point of local importance to which the respective roads lead and the distance thereto.



RS 48:511 - Changing public road; penalty

SUBPART E. OFFENSES AND PROSECUTIONS

§511. Changing public road; penalty

A. No person shall turn, alter, or change any public road as defined in R.S. 48:491 and being a parish or municipal road, except upon order of the governing authority of the parish for a parish road, whether or not within a municipality, or upon order of the governing authority of the municipality for a municipal road.

B. Whoever violates this Section shall be fined one hundred dollars for each month the road is altered or turned out of its old course.

Acts 1989, No. 815, §1.



RS 48:512 - Prohibition against closing, obstruction, or changing legal roads; restoring to former condition; exceptions

§512. Prohibition against closing, obstruction, or changing legal roads; restoring to former condition; exceptions

A. No person shall close, obstruct, or change any legal road, public road, or street, as defined in R.S. 48:491 and being a parish or municipal road, except upon order of the governing authority of the parish for a parish road, whether or not within a municipality, or upon order of the governing authority of the municipality for a municipal road, except as hereinafter provided.

B. If any public road or street is closed, obstructed, or changed in violation of the provisions of this Section, the governing authority of the parish or the governing authority of the municipality shall summarily open the road, remove all obstructions therefrom, and restore it to its former condition, at the expense of the person who closed, obstructed, or changed the public road or street.

C. The governing authority of Orleans Parish may authorize a person to close, obstruct, or change a public road or street for a period not to exceed twelve consecutive months, provided that the governing authority determines that it is for a public purpose and in the best interests and for the benefit of the parish or municipality, provided further that such closing shall occur only after consultation with and approval by the secretary of the department, provided further that all obstructions be removed therefrom and the public roads or streets be restored for use by the general public at the sole expense of the person authorized to close, obstruct, or change a public road or street, and provided further that the removal of obstructions and the restoration of the public roads or streets be completed within the period authorized by the governing authority, which period shall not exceed twelve months.

Acts 1989, No. 815, §1; Acts 1991, No. 289, §15; Acts 2011, 1st Ex. Sess., No. 11, §1.



RS 48:571 - Creation authorized; political subdivision

PART II. FORMATION AND CONSOLIDATION

OF ROAD DISTRICTS

§571. Creation authorized; political subdivision

Parish governing authorities may create road districts and sub-road districts in the manner and subject to the limitations and restrictions contained in this Part.

Road districts so created are sub-divisions of the state within the meaning of the laws of Louisiana relating to incurring debt and issuing bonds therefor.



RS 48:572 - District, defined

§572. District, defined

Whenever used in this Part, except in R.S. 48:574 through 48:576, "district" means "road district, sub-road district, or consolidated road district." In R.S. 48:574 through 48:576, "district" means only "road district or sub-road district."



RS 48:573 - Territorial composition

§573. Territorial composition

No district shall be created comprising the whole territory of a parish. It may, however, be composed of territory either wholly within one parish or partly within two or more parishes.



RS 48:574 - Notice of intention to create district

§574. Notice of intention to create district

No district shall be created under the provisions of this Part until the notice prescribed in this Section has been given. Parish governing authorities may give this notice upon their own initiative. They shall give the notice when requested so to do by the petition in writing of one-fourth of the property taxpayers residing within the proposed district.

Notice of intention to create a road district or sub-road district shall be ordered by resolution which shall state the territory the district is proposed to be composed of, and the proposed boundaries thereof. This notice shall embrace substantially all matters required to be set forth in the resolution ordering it and shall set forth further that the parish governing authority ordering it will, in open session, on a date and at an hour and place named therein, proceed to create the proposed district.

The notice shall be published once a week for four successive weeks, the first publication being not less than thirty days before the date fixed for the hearing. Publication shall be in a newspaper published in the parish. If there is none, the notice shall be posted at two public places in the parish and published in a newspaper published in an adjoining parish.



RS 48:575 - Hearing of objections; powers of parish governing authority

§575. Hearing of objections; powers of parish governing authority

The governing authority of the parish shall hear all objections at the time appointed or at any time to which the hearing thereof may be adjourned and pass upon them. Its decision thereon shall be final and conclusive.

At this hearing the parish governing authority may change the boundaries of the proposed district by excluding therefrom the lands of persons objecting or by including therein the lands of persons petitioning to be included.

After disposing of all objections, the parish governing authority shall, if it determines to create the district, adopt a resolution finally fixing the general boundaries of the district and giving the district a numerical designation and name, as follows:

"Road District No. ______ of the Parish of _____________."



RS 48:576 - Notice of formation

§576. Notice of formation

Notice of the formation of the district shall be published in a newspaper published in the parish. If there is none, the notice shall be posted in two public places in the parish and published in a newspaper published in an adjoining parish. One publication is sufficient. If the parish governing authority, at the time it determines to create the district, also decides to submit to the qualified property taxpaying voters the question of incurring debt and issuing bonds of the district under the general laws of Louisiana, notice of the formation of the district and a description of the boundaries thereof may be included in the notice of election, in lieu of the above method. The notice of election shall be published in the manner prescribed by the general laws in relation to incurring debt and issuing bonds.



RS 48:577 - Abolishing district or changing boundaries thereof; notice by resolution

§577. Abolishing district or changing boundaries thereof; notice by resolution

The parish governing authority may abolish a district in its entirety or may change or alter the boundaries thereof. However, neither the existence nor the territorial boundaries of any district shall be affected in any manner which would impair any obligations that may have been incurred by it during the period of its existence. A preliminary resolution declaring the intention of the parish governing authority to abolish the district or to alter its boundaries shall be adopted, fixing a date for hearing. Notice of this hearing shall be given as provided in R.S. 48:574 for the formation of a road or sub-road district. A hearing shall be had thereon before any order shall be entered in any manner affecting the existence or territorial limits of any district.



RS 48:578 - Domicile of districts

§578. Domicile of districts

The domicile of each district is the parish seat of the parish in which it is created. The domicile of any district composed of territory partly within two or more parishes is the parish seat of the parish furnishing the most territory.



RS 48:579 - Corporate seal

§579. Corporate seal

The corporate seal of the parish governing authority creating the district may be adopted by the district as its corporate seal.



RS 48:580 - Official journal

§580. Official journal

The official journal of the parish governing authority or authorities creating the district is the official journal of the district.



RS 48:581 - Officers of districts; treasurer's bond

§581. Officers of districts; treasurer's bond

The officers of the governing authority of the parish in which the particular district is located are the officers of the district. They shall serve without extra compensation. Where a district is composed of territory located wholly within one parish, the parish treasurer's bond also covers and guarantees the faithful performance of his duties as treasurer of the district.

Where a district is composed of territory partly within two or more parishes, the officers of the governing authority of the parish furnishing the most territory are the officers of the district. The treasurer of a district lying partly within two or more parishes shall furnish a special bond to be fixed by the governing authority of the district for the faithful performance of his duties as such. The premium thereof shall be paid by the district.



RS 48:582 - Powers

§582. Powers

Districts constitute public corporations, and as such have all the powers of public corporations. They have perpetual existence. They may incur debt and contract obligations; sue and be sued; have a corporate seal; do and perform all acts in their corporate capacity and in their corporate names necessary and proper for the purpose of constructing, maintaining, and improving public roads, highways, and bridges within their territorial limits, and for the ditching and drainage thereof; and generally may perform all acts necessary to carry out the object and purposes of their creation. They have the power of expropriating property for the purpose of acquiring rights of way for the building and constructing of public roads and highways and the cutting of necessary ditches and canals for the drainage thereof. They may acquire any machinery and equipment which is essential to the proper accomplishment of the purposes of their creation.



RS 48:583 - Governing body of district

§583. Governing body of district

If a district is composed of territory wholly within one parish, the governing authority of that parish is the governing authority of the district. If a district is composed of territory partly within two or more parishes, the governing authorities of those parishes in joint session constitute the governing authority of the district.



RS 48:584 - Supervisory board; establishment; chairman and secretary

§584. Supervisory board; establishment; chairman and secretary

The parish governing authority shall, on request of fifty per cent or more of the property tax payers resident in any district, appoint a supervisory board of three property tax payers, residing in the district. The property tax payers thus requesting may suggest the names of the members of the supervising board. In case of a contest or a failure to suggest, the parish governing authority shall exercise the discretion of choice.

The supervisors shall elect a chairman and a secretary from their own number. These officers shall serve without pay.



RS 48:585 - Powers of supervisory board

§585. Powers of supervisory board

The members of supervisory boards are the agents of the parish governing authority in all matters pertaining to road construction in their respective districts.

During road construction, the supervisors shall meet every week.

The supervisory board may, after the road bond or tax is voted, provide the specifications under the terms of this Part for road construction, call for bids, let the contract for road construction, and supervise the construction of the roads in the district. During construction the supervisors shall, with the concurrence of the parish governing authority, approve all estimates of work before they are paid by the governing body of the district.

After completion of construction, the supervisors shall meet only on call of the chairman. Their authority at that time extends only to the making of recommendations to the parish governing authority for the proper maintenance and repair of roads in their district.

The parish governing authority has, at all times, supervisory authority in all matters pertaining to road construction, location, and maintenance.



RS 48:586 - Parish may assume all indebtedness of districts

§586. Parish may assume all indebtedness of districts

Subject to the provisions of Title 33, any parish may assume all the indebtedness, both bonded and floating, of any or all of the districts wholly within its territorial limits.



RS 48:587 - Proposition to incur additional indebtedness

§587. Proposition to incur additional indebtedness

When, subject to the provisions of Title 33, an election is called for the purpose of submitting to the property taxpayers of a parish the question of the assumption by the parish of the indebtedness of any or all of the districts wholly within the parish, the parish governing authority may, at the same election and contingent upon that election carrying, submit to the property taxpayers of the parish qualified to vote in that election a proposition to incur additional indebtedness and issue negotiable bonds therefor for the purpose of constructing, improving, and maintaining the public roads, highways, and bridges of the parish.



RS 48:588 - Special tax for maintenance; election

§588. Special tax for maintenance; election

Whenever an election is called by the governing authority of any parish or district for the purpose of incurring debt and issuing bonds therefor, for the purpose of acquiring, building, improving, or maintaining public roads or highways, the governing authority may, at the same time, submit to the property taxpayers of the parish or district a proposition to levy a special tax of not more than five mills on the dollar for a period of not more than ten years, for the purpose of maintaining and keeping in repair these public roads and highways.

When an indebtedness has been incurred in any parish or district and bonds have been issued therefor for the purpose of acquiring, building, maintaining, or improving public roads or highways, the governing authority of the parish or district may call an election throughout the parish or district for the purpose of submitting to the property taxpayers thereof the proposition set out in the first paragraph of this Section.

The rate, object, and purpose for which the tax is to be levied and the number of years it is to run shall be stated in the ordinance or resolution calling the election.



RS 48:589 - Budget; provision for maintenance and repair

§589. Budget; provision for maintenance and repair

Whenever any gravel or other hard-surfaced roads have been constructed in any parish or district, the governing authority of the parish in which the roads are located shall provide annually in its budget for the amounts which will be required for the maintenance and repair of the roads. Any taxpayer may, by appropriate action, enforce the fulfillment of this requirement. This Section does not apply in cases where a special tax has been voted in any parish or portion of a parish to provide for the maintenance of the roads or highways in that locality where the tax is levied.



RS 48:590 - Consolidation of districts

§590. Consolidation of districts

The governing authority of any parish in which there is one or more road districts or sub-road districts may, in the manner prescribed in R.S. 48:591, consolidate all of the road districts and sub-road districts or any number of them into one road district. It may, at the same time, add thereto and include in the new district any part or parts of the parish not previously included in a district.

Any such road district created shall be known as a consolidated road district and its bonds shall be known as consolidated road district bonds. No consolidated road district shall, however, comprise the entire territory of a parish. In case there is more than one consolidated road district in a parish, they shall be distinguished by adding to their names the letters A, B, C, etc.



RS 48:591 - Procedure for creating consolidated road district

§591. Procedure for creating consolidated road district

The procedure to create a consolidated road district is as follows:

The parish governing authority shall pass an ordinance or resolution which shall specify (but need not describe) the existing districts to be included in the consolidated road district and their respective indebtedness, both bonded and floating. It shall declare that it is advisable to consolidate the roads of the several districts, and any unorganized road territory existing in the parish, into a consolidated road system; and shall make an estimate of the amount of new money presently needed to enlarge and extend the district system or systems. However, the amount of new money, when added to the aggregate of the bonded and floating debt of the road districts included in the consolidated district, shall not exceed ten per cent of the assessed valuation of the consolidated road district.

This ordinance shall be published once in the official journal of the parish.

Not less than ten days after the publication of the ordinance, the parish governing authority shall call an election in the consolidated district. This election shall be called, proclaimed, held, and promulgated in all particulars as near as may be in the manner prescribed by the general laws in relation to incurring debt and issuing bonds. At this election there shall be submitted the question of the issuance of consolidated road district bonds: (1) in a specified sum, which shall be the aggregate of the districts' debt and the new money as declared in the ordinance or resolution; (2) bearing interest at a specified rate which is not more than the highest rate which any road bonds of any of the road districts bear, (3) payable annually or semi-annually as the parish governing authority decides, and (4) maturing not more than forty years after the date of the issuance thereof, for the purpose of acquiring and constructing roads the title to which shall vest in the consolidated road district.

If a majority in number and amount of the qualified property taxpayers who vote at the election vote in favor of the bonds, the parish governing authority shall promulgate and publish the result of the election and shall thereupon adopt and have published in the official journal two ordinances: the first declaring that the consolidated road district has been created and the second providing for the issuance of consolidated road district bonds.



RS 48:592 - Liquidation bonds

§592. Liquidation bonds

The bonding ordinance specified in R.S. 48:591 shall first order the preparation and execution of consolidated road district coupon bonds. These shall be of as many series as there are district bond issues and shall be called liquidation bonds. Except as to date of issue, which may be the date when the last interest coupon of the district issue was paid, each series shall be as nearly as possible identical with a corresponding issue of district bonds in denominations, date of maturity, date of interest payment, rate, percent, and recitals. Each series shall bear a series number which shall identify it with the issue it is intended to liquidate.



RS 48:593 - Consolidated road district bonds

§593. Consolidated road district bonds

After provision is made for the issuance of consolidated road district liquidation bonds, the parish governing authority, either in the same or in another ordinance or ordinances, may provide for the issuance and sale of consolidated road district bonds of another series to provide new money for road purposes. Bridges shall be considered part of a road and proceeds may be used for the construction and repair thereof. This last series of bonds shall conform in all particulars with the requirements of this Part in the case of original issues by road districts. All floating indebtedness and all liabilities theretofore incurred by consolidated road districts shall be paid out of the proceeds of the first such bonds sold.



RS 48:594 - Custody of liquidation bonds; exchange of district bonds for liquidation bonds

§594. Custody of liquidation bonds; exchange of district bonds for liquidation bonds

When the liquidation bonds have been prepared they shall be lodged with the State Treasurer. Any holder of a district bond may, upon surrendering the bond to the State Treasurer, receive in substitution therefor the corresponding liquidation bond. Until so exchanged the liquidation bonds shall, until they mature, continue in the possession of the State Treasurer.



RS 48:595 - Tax to pay principal and interest; custody and disposition of district bonds

§595. Tax to pay principal and interest; custody and disposition of district bonds

The parish governing authority shall, in proper time and manner, levy a tax sufficient to pay the interest upon all the bonds of each series as it accrues and to pay the principal as it matures. The sums so levied shall pay the principal or interest of the corresponding district bond. All district bonds and coupons when paid in accordance with their terms shall be lodged with the State Treasurer, who shall cancel the liquidation bonds and coupons corresponding thereto. When all the bonds of any series are thus cancelled by payment of the corresponding district bonds, the State Treasurer shall mutilate them so that they cannot be reissued and shall return them to the treasurer of the parish which issued them.



RS 48:596 - Consolidated road districts succeed to liabilities, duties, and rights

§596. Consolidated road districts succeed to liabilities, duties, and rights

The consolidated road district shall, upon lodging its liquidation bonds with the State Treasurer, succeed to and become charged with all the liabilities and duties and vested with all the rights, jurisdiction, and authority of the several districts included therein.

Nothing contained in this Section shall operate to extinguish the corporate existence of any district until all its debts and obligations have been paid.



RS 48:600 - District Four Road Commission of St. Landry Parish

PART II-A. ST. LANDRY PARISH ROAD DISTRICTS

§600. District Four Road Commission of St. Landry Parish

A. Notwithstanding any provisions of law to the contrary, specifically R.S. 48:578, 579, 581, 583, and 588, District Four Road Commission of St. Landry Parish, hereinafter referred to as the "commission", is hereby created. The boundaries of the commission shall be coterminous with the boundaries of Police Jury District Number Four of St. Landry Parish. The commission shall be governed by a board of commissioners and shall be known as the Board of Commissioners of District Four Road Commission of St. Landry Parish, hereinafter referred to as the "board".

B.(1) The commissioners of the board shall be appointed by the governing authority of the parish of St. Landry. The governing authority shall appoint one member from each of the eight precincts within Police Jury District Four who shall be a resident of such precinct. The governing authority of the parish shall attempt to achieve a racial balance when appointing the commissioners to the board.

(2) Of the eight commissioners initially appointed, four shall serve for a term of one year and four shall serve for a term of two years. The length of the term of each individual appointed shall be determined by lot at the first meeting of the commission.

(3) The members of the board shall serve until their successors have been appointed and qualified.

(4) The terms of commissioners of the board appointed upon the expiration of the initial terms shall be two years, and upon expiration of a term of office, the successor shall be appointed as provided in Paragraph B(1) of this Section. No commissioner shall serve for more than two terms.

(5) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled by appointment in the same manner as the original appointment for the unexpired term.

C.(1) As soon as practical after their appointment, the board shall meet and elect from their number a chairman, a vice-chairman, a secretary, a treasurer, and such other officers as it may deem appropriate.

(2) The minute books and archives of the board shall be maintained by the board's secretary. The monies, funds, and accounts of the commission shall be in the official custody and control of the board's treasurer.

(3) The duties of the officers shall be fixed by bylaws adopted by the board. The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business and affairs and, to the extent that funds are available, shall hire such assistants and employees as are needed to assist the board in the performance of its duties. It shall hold regular meetings as shall be provided in the bylaws and may hold special meetings at such time and places within the boundaries of the commission as may be prescribed in the bylaws.

D.(1) The commission shall be considered a political subdivision of the state of Louisiana and is granted and shall have all the powers necessary to construct, acquire, operate, and maintain roads, bridges, and road drainage facilities in the parish1, and without limitation, shall have all the rights, powers, and authority enumerated for road districts in Part II of Chapter 2 of Title 48. In addition, and without limitation, the commission shall have the following powers:

(a) To levy and collect within said boundaries of the commission a tax not exceeding one percent upon the sale at retail, the use, the lease or rental, the consumption, and the storage for use or consumption, and the storage for use or consumption of corporeal movable property and upon the sale of services, as presently defined in R.S. 47:301 through 317, inclusive. Except where inapplicable, the procedure established by R.S. 47:301 through 317, inclusive, shall be followed in the imposition, collection, and enforcement of said tax and any procedural details necessary to be established of said tax and any procedural details necessary to be established to supplement the provisions of said Sections and to make said provisions applicable to the tax imposed hereunder shall be fixed by resolution of the commission. The commission shall have the right to contract with the sheriff or the Department of Revenue of the state of Louisiana, or any other agency or political subdivision for the collection of the tax. The board shall set forth the purposes for which the proceeds of the tax are to be used in the proposition submitted at the election hereinafter required, and such proceeds may be funded into negotiable bonds.

(b) The resolution imposing such tax shall be adopted by the commission only after the question of the imposition of such tax and the funding thereof into bonds under the provisions of this Section shall have been submitted to the qualified electors within the boundaries of the commission at an election to be called, conducted, canvassed, and promulgated by the governing authority of the commission in accordance with the general laws of the state of Louisiana governing the authorization of general obligations bonds and the majority of the qualified electors voting in such election shall have voted in favor of such additional tax and the funding thereof into bonds.

(c) The resolution imposing any tax hereunder, or amendments hereto, shall specify that the avails or proceeds of the tax after payment of collection costs shall be used solely by the commission for the construction, acquisition, operation, and maintenance of the roads, bridges, or road drainage facilities of the commission. The question or proposition approved at said election shall constitute a full and complete dedication of the avails or proceeds of said tax and its provisions shall control the allocation and expenditure thereof.

(2) To levy on all taxable property within the boundaries of the commission an ad valorem tax not to exceed fifteen mills, provided said commission has received prior approval for the levy of said millage by a favorable vote of the qualified electors within the boundaries of the commission at an election called by the board for the purposes of constructing, acquiring, operating, and maintaining the roads, bridges, and road drainage facilities of the commission.

(3) Notwithstanding the provisions of R.S. 48:590, to merge or consolidate with existing road districts or commission.

(4) To construct any necessary improvements to facilitate drainage from immediate road surfaces.

(5) To prepare, adopt, promulgate, amend, and repeal bylaws, orders, rules, regulations, policies, forms, procedures to govern the affairs and conduct of its business and to carry out its functions in order to effectuate the provisions of this Section.

(6) To perform any other necessary and ancillary acts to effectuate its functions, to perform its duties, or to give effect to its powers in accordance with this Section.

Acts 1989, No. 785, §1; Acts 1997, No. 658, §2.

1AS IT APPEARS IN THE ENROLLED ACT.



RS 48:600.1 - District Five Road Commission of St. Landry Parish

§600.1. District Five Road Commission of St. Landry Parish

A. Notwithstanding any provisions of law to the contrary, specifically R.S. 48:578, 579, 581, 583, and 588, District Five Road Commission of St. Landry Parish, hereinafter referred to as the "commission", is hereby created. The boundaries of the commission shall be coterminous with the boundaries of Police Jury District Number Five of St. Landry Parish. The commission shall be governed by a board of commissioners and shall be known as the Board of Commissioners of District Five Road Commission of St. Landry Parish, hereinafter referred to as the "board".

B.(1) The commissioners of the board shall be appointed by the governing authority of the parish of St. Landry. The governing authority shall appoint one member from each of the thirteen precincts within Police Jury District Five who shall be a resident of such precinct. The governing authority of the parish shall attempt to achieve a racial balance when appointing the commissioners to the board.

(2) Of the thirteen commissioners initially appointed, seven shall serve for a term of one year and six shall serve for a term of two years. The length of the term of each individual appointed shall be determined by lot at the first meeting of the commission.

(3) The members of the board shall serve until their successors have been appointed and qualified.

(4) The terms of commissioners of the board appointed upon the expiration of the initial terms shall be two years, and upon expiration of a term of office, the successor shall be appointed as provided in Paragraph B(1) of this Section. No commissioner shall serve for more than two terms.

(5) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled by appointment in the same manner as the original appointment for the unexpired term.

C.(1) As soon as practical after their appointment, the board shall meet and elect from their number a chairman, a vice-chairman, a secretary, a treasurer, and such other officers as it may deem appropriate.

(2) The minute books and archives of the board shall be maintained by the board's secretary. The monies, funds, and accounts of the commission shall be in the official custody and control of the board's treasurer.

(3) The duties of the officers shall be fixed by bylaws adopted by the board. The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business and affairs and, to the extent that funds are available, shall hire such assistants and employees as are needed to assist the board in the performance of its duties. It shall hold regular meetings as shall be provided in the bylaws and may hold special meetings at such time and places within the boundaries of the commission as may be prescribed in the bylaws.

D.(1) The commission shall be considered a political subdivision of the state of Louisiana, and is granted and shall have all the powers necessary to construct, acquire, operate, and maintain roads, bridges, and road drainage facilities in the parish1, and without limitation, shall have all the rights, powers, and authority enumerated for road districts in Part II of Chapter 2 of Title 48. In addition, and without limitation, the commission shall have the following powers:

(a) To levy and collect within said boundaries of the commission a tax not exceeding one percent upon the sale at retail, the use, the lease or rental, the consumption, and the storage for use or consumption of corporeal movable property and upon the sale of services, as presently defined in R.S. 47:301 through 317, inclusive. Except where inapplicable, the procedure established by R.S. 47:301 through 317, inclusive, shall be followed in the imposition, collection, and enforcement of said tax and any procedural details necessary to be established to supplement the provisions of said Sections and to make said provisions applicable to the tax imposed hereunder shall be fixed by resolution of the commission. The commission shall have the right to contract with the sheriff or the Department of Revenue of the state of Louisiana, or any other agency or political subdivision for the collection of the tax. The board shall set forth the purposes for which the proceeds of the tax are to be used in the proposition submitted at the election hereinafter required, and such proceeds may be funded into negotiable bonds.

(b) The resolution imposing such tax shall be adopted by the commission only after the question of the imposition of such tax and the funding thereof into bonds under the provisions of this Section shall have been submitted to the qualified electors within the boundaries of the commission at an election to be called, conducted, canvassed, and promulgated by the governing authority of the commission in accordance with the general laws of the state of Louisiana governing the authorization of general obligation bonds and the majority of the qualified electors voting in such election shall have voted in favor of such additional tax and the funding thereof into bonds.

(c) The resolution imposing any tax hereunder, or amendments hereto, shall specify that the avails or proceeds of the tax after payment of collection costs shall be used solely by the commission for the construction, acquisition, operation, and maintenance of the roads, bridges, or road drainage facilities of the commission. The question or proposition approved at said election shall constitute a full and complete dedication of the avails or proceeds of said tax and its provisions shall control the allocation and expenditure thereof.

(2) To levy on all taxable property within the boundaries of the commission an ad valorem tax not to exceed fifteen mills, provided said commission has received prior approval for the levy of said millage by a favorable vote of the qualified electors within the boundaries of the commission at an election called by the board for the purposes of constructing, acquiring, operating, and maintaining the roads, bridges, and road drainage facilities of the commission.

(3) Notwithstanding the provisions of R.S. 48:590, to merge or consolidate with existing road districts or commissions.

(4) Construct any necessary improvements to facilitate drainage from immediate road surfaces.

(5) To prepare, adopt, promulgate, amend, and repeal bylaws, orders, rules, regulations, policies, forms, procedures to govern the affairs and conduct of its business and to carry out its functions in order to effectuate the provisions of this Section.

(6) To perform any other necessary and ancillary acts to effectuate its functions, to perform its duties, or to give effect to its powers in accordance with this Section.

Acts 1989, No. 785, §1; Acts 1993, No. 971, §1; Acts 1997, No. 658, §2.

1AS IT APPEARS IN THE ENROLLED ACT.



RS 48:600.2 - District Six Road Commission of St. Landry Parish

§600.2. District Six Road Commission of St. Landry Parish

A. Notwithstanding any provisions of law to the contrary, specifically R.S. 48:578, 579, 581, 583, and 588, District Six Road Commission of St. Landry Parish, hereinafter referred to as the "commission", is hereby created. The boundaries of the commission shall be coterminous with the boundaries of Police Jury District Number Six of St. Landry Parish. The commission shall be governed by a board of commissioners and shall be known as the Board of Commissioners of District Six Road Commission of St. Landry Parish, hereinafter referred to as the "board".

B.(1) The commissioners of the board shall be appointed by the governing authority of the parish of St. Landry. The governing authority shall appoint one member from each of the six precincts within Police Jury District Six who shall be a resident of such precinct. The governing authority of the parish shall attempt to achieve a racial balance when appointing the commissioners to the board.

(2) Of the six commissioners initially appointed, three shall serve for a term of one year and three shall serve for a term of two years. The length of the term of each individual appointed shall be determined by lot at the first meeting of the commission.

(3) The members of the board shall serve until their successors have been appointed and qualified.

(4) The terms of commissioners of the board appointed upon the expiration of the initial terms shall be two years, and upon expiration of a term of office, the successor shall be appointed as provided in Paragraph B(1) of this Section. No commissioner shall serve for more than two terms.

(5) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled by appointment in the same manner as the original appointment for the unexpired term.

C.(1) As soon as practical after their appointment, the board shall meet and elect from their number a chairman, a vice-chairman, a secretary, a treasurer, and such other officers as it may deem appropriate.

(2) The minute books and archives of the board shall be maintained by the board's secretary. The monies, funds, and accounts of the commission shall be in the official custody and control of the board's treasurer.

(3) The duties of the officers shall be fixed by bylaws adopted by the board. The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business and affairs and, to the extent that funds are available, shall hire such assistants and employees as are needed to assist the board in the performance of its duties. It shall hold regular meetings as shall be provided in the bylaws and may hold special meetings at such time and places within the boundaries of the commission as may be prescribed in the bylaws.

D.(1) The commission shall be considered a political subdivision of the state of Louisiana and is granted and shall have all the powers necessary to construct, acquire, operate, and maintain roads, bridges, and road drainage facilities in the parish1, and without limitation, shall have all the rights, powers, and authority enumerated for road districts in Part II of Chapter 2 of Title 48. In addition, and without limitation, the commission shall have the following powers:

(a) To levy and collect within said boundaries of the commission a tax not exceeding one percent upon the sale at retail, the use, the lease or rental, the consumption, and the storage for use or consumption, and the storage for use or consumption of corporeal movable property and upon the sale of services, as presently defined in R.S. 47:301 through 317, inclusive. Except where inapplicable, the procedure established by R.S. 47:301 through 317, inclusive, shall be followed in the imposition, collection, and enforcement of said tax and any procedural details necessary to be established of said tax and any procedural details necessary to be established to supplement the provisions of said Sections and to make said provisions applicable to the tax imposed hereunder shall be fixed by resolution of the commission. The commission shall have the right to contract with the sheriff or the Department of Revenue of the state of Louisiana, or any other agency or political subdivision for the collection of the tax. The board shall set forth the purposes for which the proceeds of the tax are to be used in the proposition submitted at the election hereinafter required, and such proceeds may be funded into negotiable bonds.

(b) The resolution imposing such tax shall be adopted by the commission only after the question of the imposition of such tax and the funding thereof into bonds under the provisions of this Section shall have been submitted to the qualified electors within the boundaries of the commission at an election to be called, conducted, canvassed, and promulgated by the governing authority of the commission in accordance with the general laws of the state of Louisiana governing the authorization of general obligations bonds and the majority of the qualified electors voting in such election shall have voted in favor of such additional tax and the funding thereof into bonds.

(c) The resolution imposing any tax hereunder, or amendments hereto, shall specify that the avails or proceeds of the tax after payment of collection costs shall be used solely by the commission for the construction, acquisition, operation, and maintenance of the roads, bridges, or road drainage facilities of the commission. The question or proposition approved at said election shall constitute a full and complete dedication of the avails or proceeds of said tax and its provisions shall control the allocation and expenditure thereof.

(2) To levy on all taxable property within the boundaries of the commission an ad valorem tax not to exceed fifteen mills, provided said commission has received prior approval for the levy of said millage by a favorable vote of the qualified electors within the boundaries of the commission at an election called by the board for the purposes of constructing, acquiring, operating, and maintaining the roads, bridges, and road drainage facilities of the commission.

(3) Notwithstanding the provisions of R.S. 48:590, to merge or consolidate with existing road districts or commission.

(4) To construct any necessary improvements to facilitate drainage from immediate road surfaces.

(5) To prepare, adopt, promulgate, amend, and repeal bylaws, orders, rules, regulations, policies, forms, procedures to govern the affairs and conduct of its business and to carry out its functions in order to effectuate the provisions of this Section.

(6) To perform any other necessary and ancillary acts to effectuate its functions, to perform its duties, or to give effect to its powers in accordance with this Section.

Acts 1989, No. 785, §1; Acts 1997, No. 658, §2.

1AS IT APPEARS IN THE ENROLLED ACT.



RS 48:600.3 - District Eleven Road Commission of St. Landry Parish

§600.3. District Eleven Road Commission of St. Landry Parish

A. Notwithstanding any provisions of law to the contrary, specifically R.S. 48:578, 579, 581, 583, and 588, District Eleven Road Commission of St. Landry Parish, hereinafter referred to as the "commission", is hereby created. The boundaries of the commission shall be coterminous with the boundaries of Police Jury District Number Eleven of St. Landry Parish but shall not include the city of Eunice. The commission shall be governed by a board of commissioners and shall be known as the Board of Commissioners of District Eleven Road Commission of St. Landry Parish, hereinafter referred to as the "board".

B.(1) The commissioners of the board shall be appointed by the governing authority of the parish of St. Landry. The governing authority shall appoint one member from each of the five precincts within Police Jury District Eleven who shall be a resident of such precinct. The governing authority of the parish shall attempt to achieve a racial balance when appointing the commissioners to the board.

(2) Of the five commissioners initially appointed, three shall serve for a term of one year and two shall serve for a term of two years. The length of the term of each individual appointed shall be determined by lot at the first meeting of the commission.

(3) The members of the board shall serve until their successors have been appointed and qualified.

(4) The terms of commissioners of the board appointed upon the expiration of the initial terms shall be two years, and upon expiration of a term of office, the successor shall be appointed as provided in Paragraph B(1) of this Section. No commissioner shall serve for more than two terms.

(5) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled by appointment in the same manner as the original appointment for the unexpired term.

C.(1) As soon as practical after their appointment, the board shall meet and elect from their number a chairman, a vice-chairman, a secretary, a treasurer, and such other officers as it may deem appropriate.

(2) The minute books and archives of the board shall be maintained by the board's secretary. The monies, funds, and accounts of the commission shall be in the official custody and control of the board's treasurer.

(3) The duties of the officers shall be fixed by bylaws adopted by the board. The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business and affairs and, to the extent that funds are available, shall hire such assistants and employees as are needed to assist the board in the performance of its duties. It shall hold regular meetings as shall be provided in the bylaws and may hold special meetings at such time and places within the boundaries of the commission as may be prescribed in the bylaws.

D.(1) The commission shall be considered a political subdivision of the state of Louisiana and is granted and shall have all the powers necessary to construct, acquire, operate, and maintain roads, bridges, and road drainage facilities in the parish1, and without limitation, shall have all the rights, powers, and authority enumerated for road districts in Part II of Chapter 2 of Title 48. In addition, and without limitation, the commission shall have the following powers:

(a) To levy and collect within said boundaries of the commission a tax not exceeding one percent upon the sale at retail, the use, the lease or rental, the consumption, and the storage for use or consumption, and the storage for use or consumption of corporeal movable property and upon the sale of services, as presently defined in R.S. 47:301 through 317, inclusive. Except where inapplicable, the procedure established by R.S. 47:301 through 317, inclusive, shall be followed in the imposition, collection, and enforcement of said tax and any procedural details necessary to be established of said tax and any procedural details necessary to be established to supplement the provisions of said Sections and to make said provisions applicable to the tax imposed hereunder shall be fixed by resolution of the commission. The commission shall have the right to contract with the sheriff or the Department of Revenue of the state of Louisiana, or any other agency or political subdivision for the collection of the tax. The board shall set forth the purposes for which the proceeds of the tax are to be used in the proposition submitted at the election hereinafter required, and such proceeds may be funded into negotiable bonds.

(b) The resolution imposing such tax shall be adopted by the commission only after the question of the imposition of such tax and the funding thereof into bonds under the provisions of this Section shall have been submitted to the qualified electors within the boundaries of the commission at an election to be called, conducted, canvassed, and promulgated by the governing authority of the commission in accordance with the general laws of the state of Louisiana governing the authorization of general obligation bonds and the majority of the qualified electors voting in such election shall have voted in favor of such additional tax and the funding thereof into bonds.

(c) The resolution imposing any tax hereunder, or amendments hereto, shall specify that the avails or proceeds of the tax after payment of collection costs shall be used solely by the commission for the construction, acquisition, operation, and maintenance of the roads, bridges, or road drainage facilities of the commission. The question or proposition approved at said election shall constitute a full and complete dedication of the avails or proceeds of said tax and its provisions shall control the allocation and expenditure thereof.

(2) To levy on all taxable property within the boundaries of the commission an ad valorem tax not to exceed fifteen mills, provided said commission has received prior approval for the levy of said millage by a favorable vote of the qualified electors within the boundaries of the commission at an election called by the board for the purposes of constructing, acquiring, operating, and maintaining the roads, bridges, and road drainage facilities of the commission.

(3) Notwithstanding the provisions of R.S. 48:590, to merge or consolidate with existing road districts or commission.

(4) To construct any necessary improvements to facilitate drainage from immediate road surfaces.

(5) To prepare, adopt, promulgate, amend, and repeal bylaws, orders, rules, regulations, policies, forms, procedures to govern the affairs and conduct of its business and to carry out its functions in order to effectuate the provisions of this Section.

(6) To perform any other necessary and ancillary acts to effectuate its functions, to perform its duties, or to give effect to its powers in accordance with this Section.

Acts 1989, No. 785, §1; Acts 1997, No. 658, §2.

1AS IT APPEARS IN THE ENROLLED ACT.



RS 48:600.4 - District Three Road Commission of St. Landry Parish

§600.4. District Three Road Commission of St. Landry Parish

A. Notwithstanding any provisions of law to the contrary, specifically R.S. 48:578, 579, 581, 583, and 588, District Three Road Commission of St. Landry Parish, hereinafter referred to as the "commission", is hereby created. The boundaries of the commission shall be coterminous with the boundaries of Police Jury District Number Three of St. Landry Parish. The commission shall be governed by a board of commissioners and shall be known as the Board of Commissioners of District Three Road Commission of St. Landry Parish, hereinafter referred to as the "board".

B.(1) The governing authority of St. Landry Parish shall appoint seven residents as commissioners from Police Jury District Number Three of St. Landry Parish. A minimum of one resident shall be appointed from each of the towns of Arnaudville and Leonville. The governing authority of the parish shall attempt to achieve a geographical and racial balance when appointing the commissioners to the board.

(2) Of the seven initially appointed, three shall serve for a term of one year and four shall serve for a term of two years. The length of the term of each individual appointed shall be determined by lot at the first meeting of the commission.

(3) The members of the board shall serve until their successors have been appointed and qualified.

(4) The terms of commissioners of the board appointed upon the expiration of the initial terms shall be two years, and upon expiration of a term of office, the successor shall be appointed as provided in Paragraph B(1) of this Section. No commissioner shall serve for more than two terms.

(5) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled by appointment in the same manner as the original appointment for the unexpired term.

C.(1) As soon as practical after their appointment, the board shall meet and elect from their number a chairman, a vice chairman, a secretary, a treasurer, and such other officers as it may deem appropriate.

(2) The minute books and archives of the board shall be maintained by the board's secretary. The monies, funds, and accounts of the commission shall be in the official custody and control of the board's treasurer.

(3) The duties of the officers shall be fixed by bylaws adopted by the board. The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business and affairs and, to the extent that funds are available, shall hire such assistants and employees as are needed to assist the board in the performance of its duties. It shall hold regular meetings as shall be provided in the bylaws and may hold special meetings at such time and places within the boundaries of the commission as may be prescribed in the bylaws.

D. The commission shall be considered a political subdivision of the state of Louisiana, and is granted and shall have all the powers necessary to construct, acquire, operate, and maintain roads, bridges, and drainage facilities in the district, and without limitation, shall have all the rights, powers, and authority enumerated for road districts in Part II of Chapter 2 of Title 48. In addition, and without limitation, the commission shall have the following powers:

(1)(a) To levy and collect within said boundaries of the commission a tax not exceeding one percent upon the sale at retail, the use, the lease or rental, the consumption, and the storage for use or consumption of corporeal movable property and upon the sale of services, as presently defined in R.S. 47:301 through 317, inclusive. Except where inapplicable, the procedure established by R.S. 47:301 through 317, inclusive, shall be followed in the imposition, collection and enforcement of said tax and any procedural details necessary to be established to supplement the provisions of said Sections and to make said provisions applicable to the tax imposed hereunder shall be fixed by resolution of the commission. The commission shall have the right to contract with the sheriff or the Department of Revenue of the state of Louisiana, or any other agency or political subdivision for the collection of the tax. The board shall set forth the purposes for which the proceeds of the tax are to be used in the proposition submitted at the election hereinafter required, and such proceeds may be funded into negotiable bonds.

(b) The resolution imposing such tax shall be adopted by the commission only after the question of the imposition of such tax and the funding thereof into bonds under the provisions of this Section shall have been submitted to the qualified electors within the boundaries of the commission at an election to be called, conducted, canvassed, and promulgated by the governing authority of the commission in accordance with the general laws of the state of Louisiana governing the authorization of general obligation bonds and the majority of the qualified electors voting in such election shall have voted in favor of such additional tax and the funding thereof into bonds.

(c) The resolution imposing any tax hereunder, or amendments hereto, shall specify that the avails or proceeds of the tax after payment of collection costs shall be used solely by the commission for the construction, acquisition, operation, and maintenance of the roads, bridges, or drainage facilities of the commission. The question or proposition approved at said election shall constitute a full and complete dedication of the avails or proceeds of said tax and its provisions shall control the allocation and expenditure thereof.

(2) To levy on all taxable property within the boundaries of the commission an ad valorem tax not to exceed fifteen mills, provided said commission has received prior approval for the levy of said millage by a favorable vote of the qualified electors within the boundaries of the commission at an election called by the board for the purposes of constructing, acquiring, operating, and maintaining the roads, bridges, and road drainage facilities of the commission.

(3) Notwithstanding the provisions of R.S. 48:590, to merge or consolidate with existing road districts, including the St. Landry Parish Road District, created in R.S. 48:601 or other public works commissions.

(4) To perform all necessary functions to facilitate drainage from road surfaces.

(5) To prepare, adopt, promulgate, amend, and repeal bylaws, orders, rules, regulations, policies, forms, procedures to govern the affairs and conduct of its business and to carry out its functions in order to effectuate the provisions of this Section.

(6) To perform any other necessary and ancillary acts to effectuate its functions, to perform its duties, or to give effect to its powers in accordance with this Section.

(7) To exercise the option to separate from the St. Landry Parish Road District, created in R.S. 48:601.

Acts 1995, No. 895, §1; Acts 1995, No. 975, §1; Acts 1997, No. 658, §2.



RS 48:601 - St. Landry Parish Road District

§601. St. Landry Parish Road District

A. Notwithstanding any provision of law to the contrary, specifically R.S. 48:573 and R.S. 48:590, the governing authority of St. Landry Parish is hereby authorized to establish a road district, and such district shall become effective upon approval by a majority of the registered voters of St. Landry Parish voting on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. The district shall be comprised of St. Landry Parish in its entirety.

B.(1) The district shall be known and designated as the St. Landry Parish Road District, hereinafter referred to as the "district". The district shall be governed by a board of seven commissioners which shall be known as the Board of Commissioners of the St. Landry Parish Road District, hereinafter referred to as the "board". The commissioners of the board shall be appointed by the governing authority of St. Landry Parish.

(2)(a) The commissioners initially appointed shall have terms of office as follows:

(i) Two commissioners for one year.

(ii) Two commissioners for two years.

(iii) Two commissioners for three years.

(iv) One commissioner for four years.

(b) The length of the term of each individual appointed shall be determined by lot at the first meeting of the board.

(c) The members shall serve until their successors have been appointed and qualified.

(d) The terms of commissioners of the board appointed upon the expiration of the initial terms shall be three years, and upon expiration of a term of office, the successor shall be appointed by the governing authority of the parish.

(e) Any vacancy which occurs prior to the expiration of a term for which a member of the board has been appointed shall be filled by appointment in the same manner as the original appointment and shall be for the unexpired term.

C.(1) As soon as practical after the appointment, the board shall meet and elect from their number a chairman, a vice chairman, a secretary, a treasurer, and such other officers as it may consider appropriate.

(2) The minute books and archives of the board shall be maintained by the board's secretary. The monies, funds, and accounts of the district shall be in the official custody and control of the board's treasurer.

(3) The duties of the officers shall be fixed by bylaws adopted by the board. The board shall adopt such rules and regulations as it considers necessary or advisable for conducting its business and affairs and, to the extent that funds are available, shall hire such assistants and employees as are needed to assist the board in the performance of its duties. The board shall hold regular meetings as shall be provided in the bylaws and may hold special meetings at such times and places within the district as may be prescribed in the bylaws.

D.(1) The district shall be considered a political subdivision of the state of Louisiana, and is granted and shall have all the powers necessary to construct, acquire, operate, and maintain roads, bridges, and drainage facilities in the parish, and, without limitation, shall have all the rights, powers, and authority enumerated for road districts in Part II of Chapter 2 of Title 48.

(2) In addition, and without limitation, the board shall have the following powers:

(a) To levy and collect within said district, a tax not exceeding one percent upon the sale at retail, the use, the lease or rental, the consumption, and the storage for use or consumption of tangible personal property and upon the sale of services, as presently defined in R.S. 47:301 through 317. Except where inapplicable, the procedure established by R.S. 47:301 through 317 shall be followed in the imposition, collection, and enforcement of said tax, and any procedural details necessary to be established to supplement the provisions of said Sections and to make said provisions applicable to the tax imposed hereunder shall be fixed by resolution of the board. The board shall have the right to contract with the sheriff or the Department of Revenue of the state of Louisiana, or any other agency or political subdivision, for the collection of the tax.1 The board shall set forth the purposes for which the proceeds of the tax are to be used in the proposition submitted at the election hereinafter required, and such proceeds may be funded into negotiable bonds.

(i) The resolution imposing such tax shall be adopted by the governing authority of St. Landry Parish only after the question of the imposition of such tax and the funding thereof into bonds under the provisions of this Section shall have been submitted to the qualified electors of the parish at an election to be called, conducted, canvassed, and promulgated by the governing authority of the district in accordance with the general laws of the state of Louisiana governing the authorization of general obligation bonds of the parish, and the majority of the qualified electors voting in such election shall have voted in favor of such additional tax and the funding thereof into bonds.

(ii) The resolution imposing any tax hereunder, or amendments hereto, shall specify that the avails or proceeds of the tax after payment of collection cost shall be used by the district for construction, acquisition, operation, and maintenance of the roads, bridges, or drainage facilities of the district. The question or proposition approved at said election shall constitute a full and complete dedication of the avails or proceeds of said tax, and its provisions shall control the allocation and expenditure thereof.

(b) To levy on all taxable property within the district an ad valorem tax not to exceed fifteen mills, provided said district has received prior approval for the levy of such millage by a vote of the qualified electors within the district at an election called by the board for the purpose of constructing, acquiring, operating, and maintaining the roads, bridges, and drainage facilities of the district.

(c) Repealed by Acts 2010, No. 546, §2, eff. June 25, 2010.

(d) To construct any necessary improvements to drainage facilities from immediate road surfaces.

(e) To prepare, adopt, promulgate, amend, and repeal bylaws, orders, rules, regulations, policies, forms, and procedures to govern the affairs and the conduct of its business and to carry out its functions in order to effectuate the provisions of this Section.

(f) To perform any other necessary and ancillary acts to effectuate its functions, to perform its duties, or to give effect to its powers in accordance with this Section.

E.(1) Notwithstanding any provision of law to the contrary, upon the district becoming effective, the parish road districts created pursuant to R.S. 48:600, 600.1, 600.2, 600.3 and 600.4 shall be absorbed into the district and shall be subject to the provisions of this Section.

(2) The district shall be the successor to any district absorbed pursuant to this Subsection. All unfinished business, documents, liens against property for unpaid taxes, money, movable, and immovable property, and books and records of the absorbed road districts shall be transferred to and become the responsibility and property of the district. Any legal proceeding to which the district is a party and which is filed, initiated, or pending before any court on the effective date of abolition and all documents involved in or affected by said legal proceeding shall retain their effectiveness and shall be continued in the name of the district. All obligations of the absorbed districts shall become the obligations of the St. Landry Parish Road District.

(3) Until such time as the district proposes a parish wide tax and it is approved by voters as provided in Subsection D, the district shall continue to levy the ad valorem and sales taxes authorized by the electorate of each former district, and the revenues generated in each former district must be utilized for benefit of that former district.

F. Notwithstanding any other provision of law to the contrary, upon the district becoming effective, the parish governing authority shall create drainage districts having boundaries coterminous with the boundaries of the road districts being absorbed. Such drainage districts shall have all the powers provided by law to construct, acquire, operate and maintain drainage facilities in their respective districts.

Acts 1992, No. 1001, §1; Acts 1995, No. 895, §1; Acts 1995, No. 975, §1; Acts 1997, No. 58, §2; Acts 2010, No. 546, §§1, 2, eff. June 25, 2010.

1NOTE: See La. Const. Art. VII, Sec. 3(B).



RS 48:602 - Public works districts; St. Landry Parish

§602. Public works districts; St. Landry Parish

A.(1) Notwithstanding any provision of law to the contrary, specifically R.S. 48:578, 579, 581, 583, and 588, the registered voters of each police jury district in St. Landry Parish may propose the creation and implementation of public works districts in each police jury district in the parish. Each such public works district shall become operative when the proponents of the petition believe they have the signatures of at least twenty-five registered voters of any police jury district of St. Landry Parish and such petition is filed with the registrar of voters for the parish.

(2) If the registrar of voters determines that the required twenty-five electors have signed such petition for the creation of a public works district, he shall issue a certificate stating that twenty-five or more electors residing in the proposed district have signed the petition and shall forward such petition, within fifteen days, to the governing authority of St. Landry Parish.

(3) Within fifteen days after presentation of the petition by the registrar of voters, the governing authority of St. Landry Parish shall appoint a steering committee which shall act as a transition committee forming such public works commission.

(4) Within fifteen days after the appointment of the steering committee, the steering committee shall submit names for commissioners from a list compiled at a public meeting held in each precinct, educate the public, through meetings of the operation of the new public works district, and any other work that may be needed. The governing authority of St. Landry Parish shall then within fifteen days appoint the commissioners from the list of names that is presented from the steering committee. The newly appointed commission shall then be designated as the "District _____ Public Works Commission of St. Landry Parish".

(5) The specific designation of the public works district shall correspond to the respective police jury district.

B.(1) The boundaries of such commissions shall be coterminous with the boundaries of the respective police jury districts when the commissions are formed and shall remain as the exact same boundaries for the duration of any tax levied and its renewals.

(2) An area may be removed from a district upon the board of commissioners for such district receiving a petition signed by at least two-thirds of the registered voters of any precinct, as certified by the registrar of voters for the parish.

C. The commission shall be governed by a board of commissioners and shall be known as the Board of Commissioners of District _____ Public Works Commission of St. Landry Parish, hereinafter referred to as the "board".

D.(1) The commissioners of each such board shall be appointed by the governing authority of the parish of St. Landry. The governing authority shall appoint one member from each of the precincts within a particular police jury district who shall be residents of such precinct. The governing authority of the parish shall attempt to achieve a racial balance when appointing the commissioners to the board.

(2) Of the commissioners initially appointed, one-half shall serve for a term of one year and the remaining one-half shall serve for a term of two years. The length of the term of each commissioner appointed shall be determined by lot at the first meeting of the commission.

(3) The commissioners shall serve until their successors have been appointed and qualified.

(4) The terms of commissioners of the board appointed upon the expiration of the initial terms shall be two years, and upon expiration of a term of office, the successor shall be appointed as provided in this Section. No commissioner shall serve for more than two terms.

(5) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled by appointment in the same manner as the original appointment for the unexpired terms.

E.(1) As soon as practical after their appointment, the board shall meet and elect from their number a chairman, a vice chairman, and a secretary/treasurer, and such other officers as it may deem appropriate.

(2) The minute books and archives, also the monies, funds, and accounts of the commission shall be supervised by the secretary/treasurer.

(a) The secretary/treasurer shall have signatory powers of the commission. They shall also be bonded by a surety bond for the amount of money that the commission shall handle between certified audits.

(b) The chairman, vice chairman, and secretary/treasurer shall have signatory powers. Two of the three officers shall sign each check.

(3) The duties of the officers shall be fixed by bylaws adopted by the board. The board shall adopt such rules and regulations as it deems necessary and advisable for conducting business and affairs and, to the extent that funds are available, shall hire such assistants and employees as are needed to assist the board in the performance of its duties. It shall hold regular meetings as shall be provided in the bylaws and may hold special meetings at such times and places within the boundaries of the commission as may be prescribed in the bylaws.

F. Each district shall be considered a political subdivision of the state, and is granted and shall have all the powers necessary to construct, acquire, operate, and maintain roads, bridges, and drainage facilities in the district which it is appointed for, and without limitation, shall have all the rights, powers, and authority enumerated for public works districts in Part II of Chapter 2 of Title 48. In addition, and without limitation, the commission shall have the following powers:

(1) The power to levy and collect within said boundaries of a district a tax not exceeding one percent upon the sale at retail, the use, the lease or rental, the consumption, and the storage for use of consumption of corporeal movable property and upon the sale of services, as presently defined in R.S. 47:301 through 318, inclusive. Except where inapplicable, the procedure established by R.S. 47:301 through 318, inclusive, shall be followed in the imposition, collection, and enforcement of said tax and any procedural details necessary to be established to supplement the provisions of said Section and to make said provisions applicable to the tax imposed hereunder shall be fixed by resolution of the commission. The commission shall have the right to contract with the sheriff, the Department of Revenue, or any other agency or political subdivision for the collection of the tax. The board shall set forth the purposes for which the proceeds of the tax are to be used in the proposition submitted at the election hereinafter required, and such proceeds may be funded into negotiable bonds.

(a) The resolution imposing such tax shall be adopted by a commission only after the question of the imposition of such tax and the funding thereof into bonds under the provisions of this Section shall have been submitted to the qualified electors within the boundaries of such district at an election to be called, conducted, canvassed, and promulgated by the governing authority of such district in accordance with general laws of the state governing the authorization of general obligation bonds and the majority of the qualified electors voting in such election shall have voted in favor of such additional tax and the funding thereof into bonds.

(b) The resolution imposing any tax hereunder, or amendments hereto, shall specify that the avails of proceeds of the tax after payment of collection costs shall be used solely by such commission for the maintenance of all areas that fall under the heading of public works. The proposition approved at said election shall constitute a full and complete dedication of the avails or proceeds of said tax and its provisions shall control the allocation and expenditure thereof.

(2) The powers described under R.S. 38:1767 and R.S. 38:1794(C) and (D).

(3) The power to levy on all taxable property within the boundaries of such district an ad valorem tax not to exceed fifteen mills, provided said commission has received prior approval for the levy of said millage by a favorable vote of the qualified electors within the boundaries of such district at an election called by the board for the purposes of financing the operation of the public works.

(4) Notwithstanding the provisions of R.S. 48:590, to merge or consolidate with other road districts or commissions that have been created under this law. The board of commissioners of the consolidated commission shall be made up of one commission member appointed by each district that is part of the consolidated district. This person shall be a commissioner of the district that they will represent.

(a) All revenue that has been raised by taxes shall continue to be used within the area that the revenues have been raised in.

(b) All commissions shall contribute an equal agreed amount, not to exceed twenty percent of each district's income, to the overall operation of the consolidated commission. These funds shall be used for the operation of the consolidated offices, the employment of supervisory personnel, insurance, and other consolidated services. This consolidated office shall handle all office work and each individual district shall have one clerk that is paid by the individual district and they shall report the work performed to the consolidated office. At no time shall the failing of a tax or the removal of any districts jeopardize the operation of other districts. Individual districts shall merge with other districts when it is of benefit to the districts due to the cost of maintaining offices and supervisory personnel. Each district shall have the responsibility of deciding the scope of work that shall be done in their individual districts.

(5) To perform necessary work as outlined in the proposition authorizing the levy of the tax. Such boards shall have the ability to call for a voter referendum on any works that would normally be considered to be public works including, but not limited to roads, drainage, recreation projects, fire protection, and water management providing that such commission's powers do not infringe or conflict with the powers of other commissions or districts.

(6) To prepare, adopt, promulgate, amend, and repeal bylaws, orders, rules, regulations, policies, forms, procedures to govern the affairs and conduct of its business and to carry out its functions in order to effectuate the provisions of this Section.

(7) To perform any other necessary and ancillary acts to effectuate its functions, to perform its duties, or to give effect to its powers in accordance with this Section.

G. Such commissions shall have work guidelines that parallel the work guidelines of the parish. The parish road supervisor or the parish public works supervisor shall inspect the work and if found not to comply with standards, the commission shall be notified and corrections will be made. The supervisor will not deal with the workers, but with management.

H. Such commissioners may issue citation for violations of public works ordinances that have been enacted by the local governing body. The citations that are issued shall be settled in local justice of peace courts.

Acts 1995, No. 929, §1; Acts 1997, No. 658, §2.



RS 48:631 - Anticipation of revenues from special tax; borrowing money

PART III. BORROWING MONEY

§631. Anticipation of revenues from special tax; borrowing money

Where, pursuant to R.S. 48:588, a special tax has been voted and authorized on behalf of a parish, or a road, sub-road, or consolidated road district, the governing authority of the parish, the parish of Orleans excepted, may, in order to pay for building roads and bridges in the parish or district, anticipate the revenues to be realized from the special tax for a period of not more than five years and may borrow money on behalf of the parish or district for which the special tax was voted, and issue negotiable certificates of indebtedness covering the loan. This money shall be used only for the purposes for which the special tax was voted.



RS 48:632 - Amount to be borrowed; payment of certificates of indebtedness

§632. Amount to be borrowed; payment of certificates of indebtedness

The amount so borrowed for and on behalf of the parish or district shall not exceed seventy-five per cent of the estimated income to be realized from the special tax previously voted in the parish or district. The special taxes collected and the income therefrom shall be dedicated and set aside to the payment of the certificates of indebtedness as they mature.



RS 48:633 - Due date of certificates; interest rate

§633. Due date of certificates; interest rate

The certificates of indebtedness shall be made due and payable annually not later than March 1st of the years following that for which the special taxes shall be dedicated and set aside. They shall bear interest at a rate of not more than six per cent per year.



RS 48:634 - Manner of issuance; valid obligations

§634. Manner of issuance; valid obligations

The governing body of the parish shall provide by ordinance the manner and form of issuance of the certificates of indebtedness.

When issued in accordance with the provisions of this Part, the certificates are legal and valid obligations of the parish or district for and on whose behalf they were issued.



RS 48:671 - Model roads through municipalities

PART IV. MODEL ROADS AND PERMANENT

AND CONTINUOUS HIGHWAYS

§671. Model roads through municipalities

Whenever necessary, parish governing authorities may construct good roads in whole or in part of the type commonly known as model roads through the corporate limits of municipalities to form a connection through the municipalities between the ends or terminals of good roads already constructed by the parish governing authorities to the limits of the municipalities.



RS 48:672 - Issuance of bonds or certificates of indebtedness

§672. Issuance of bonds or certificates of indebtedness

Where sufficient funds cannot be provided out of either the general or road funds of the parish, the parish governing authority may either issue bonds or certificates of indebtedness under existing laws for the purpose of constructing the roads.



RS 48:673 - Appropriations by parish governing authorities for highways

§673. Appropriations by parish governing authorities for highways

The governing authority of a parish may, for the purpose of connecting or completing permanent, or continuous highways, appropriate out of its general fund sufficient monies to defray not more than one-half of the total cost of constructing permanent, hard-surfaced paving in the municipalities of the parish. Such appropriations shall not exceed one hundred thousand dollars in any one year. The provisions of this Part shall not prejudice the right of any municipality to demand the return of any taxes for road purposes to which it may be entitled by law.



RS 48:701 - Revocation of dedication; reversion of property

PART V. REVOCATION OR ABANDONMENT OF DEDICATION

§701. Revocation of dedication; reversion of property

The parish governing authorities and municipal corporations of the state, except the parish of Orleans, may revoke and set aside the dedication of all roads, streets, and alleyways laid out and dedicated to public use within the respective limits, when the roads, streets, and alleyways have been abandoned or are no longer needed for public purposes.

Upon such revocation, all of the soil covered by and embraced in the roads, streets, or alleyways up to the center line thereof, shall revert to the then present owner or owners of the land contiguous thereto.

Nothing in this Section shall be construed as repealing any of the provisions of special statutes or charters of incorporated municipalities granting the right to close or alter roads or streets.



RS 48:701.1 - Repealed by Acts 1995, No. 140, 2, eff. June 12, 1995.

§701.1. Repealed by Acts 1995, No. 140, §2, eff. June 12, 1995.



RS 48:701.2 - Webster Parish; revocation of dedication; reversion of property

§701.2. Webster Parish; revocation of dedication; reversion of property

A. Notwithstanding any provision of law to the contrary, the governing authority of Webster Parish or of its municipalities may revoke and set aside the dedication of any road, street, or alleyway laid out and dedicated to public use within the respective limits, when the road, street, or alleyway has been abandoned or is no longer needed for public purposes.

B. Upon such revocation, the property subject to the dedication shall revert to the original property owner who was the owner of record of the property when the property subject to the dedication was first dedicated to public use, or his successors or assigns.

C. Nothing in this Section shall be construed as repealing any of the provisions of special statutes or charters of incorporated municipalities granting the right to close or alter roads or streets.

D. This Section shall not apply to a revocation and setting aside of a dedication of any road, street, or alleyway by the governing authority of Webster Parish or of its municipalities on and after July 1, 1999. Thereafter, the provisions of R.S. 48:701 shall be applicable in Webster Parish to any revocation of dedication of land by the governing authority of the parish of Webster or any of its municipalities and to any reversion of property.

Acts 1995, No. 140, §1, eff. June 12, 1995; Acts 1999, No. 1125, §1, eff. July 1, 1999.



RS 48:702 - Abandoning certain roads and exchanging property with other property owners

§702. Abandoning certain roads and exchanging property with other property owners

Whenever the governing authorities of any parish or municipal corporation of this state desire to construct a road, street or alley leading to any property of the state or any of its subdivisions, boards, commissions, or political corporations, and it appears that the construction will make it unnecessary to the public welfare to continue any then existing road, street or alley or any part thereof to permit access to or from the public property or to or from any property served by the old road, the parish or municipal corporation governing authority may, by proper ordinance, revoke and set aside the dedication of the road, street or alley, or any part thereof, and exchange it with property owners, so that new roads, streets or alleys or parts thereof, leading to or from any property of the state or any of its subdivisions, boards, commissions or political corporations may be laid out and dedicated to the public use. The property so exchanged shall become private property.

Amended by Acts 1966, No. 485, §1.



RS 48:703 - Suit to establish title or interest after notice of abandonment; prescription

§703. Suit to establish title or interest after notice of abandonment; prescription

Any person, other than the person to whom the abandoned property is exchanged, having or claiming to have any right, title, or interest in or to any property abandoned and exchanged by a parish governing authority pursuant to the provisions of R.S. 48:702 shall file suit to establish the right claimed within six months after the date of publication of the public notice of abandonment or lose by prescription all such right, title, and interest in or to the property. This prescription runs against all persons, including minors and interdicts.



RS 48:704 - Contracts of exchange

§704. Contracts of exchange

All contracts of exchange made under the provisions of R.S. 48:702 shall be in notarial form. They shall be followed by an ordinance or dedication of the new road, street, or alley, with reference to plans made by the parish engineer or a similar official duly authorized by the governing authority of the parish. These plans shall be recorded in the office of the clerk of court and recorder of the parish where the exchange is made.



RS 48:711 - Authorization to dispose of immovable property; parishes of East Baton Rouge, Jefferson, and St. Tammany; cities of Baton Rouge, New Orleans and Slidell; municipalities of Jefferson Parish

PART V-A. SALE OR EXCHANGE OF ROADS AND STREETS

§711. Authorization to dispose of immovable property; parishes of East Baton Rouge, Jefferson, and St. Tammany; cities of Baton Rouge, New Orleans and Slidell; municipalities of Jefferson Parish

Upon a determination by the governing authority of the parishes of East Baton Rouge, Jefferson, or St. Tammany, the cities of Baton Rouge, New Orleans, or Slidell, or the municipalities in the parish of Jefferson, to the effect that any immovable property owned by the parish or municipality or title to which is in the public, including but without limitation, streets, roads, and alleys, is no longer needed for public use, it may be disposed of in the manner provided in this Part.

Acts 1987, No. 194, §1; Acts 1988, No. 258, §1; Acts 2009, No. 38, §1; Acts 2011, 1st Ex. Sess., No. 39, §1.



RS 48:712 - Methods of disposition of property

§712. Methods of disposition of property

The said property may be disposed of by one of the following four methods: (1) revocation of the dedication of the property if it consists of a street, road or alley dedicated to public use; (2) sale of any type of property at public auction; (3) sale of any type of property at private sale; or (4) exchange of any type of property for other property of approximately equal value.

Acts 1968, No. 432, §3. Amended by Acts 1970, No. 648, §1; Acts 1972, No. 417, §1.



RS 48:713 - Disposal of immovable property

§713. Disposal of immovable property

The governing authority of the parish or municipality shall adopt an ordinance after advertising a summary of said ordinance in the official journal of the parish or municipality at least once three weeks in advance, but not more than ninety days in advance, declaring that the property is no longer needed for public purposes and authorizing its disposition by one of the four methods prescribed in R.S. 48:712.

Acts 1968, No. 432, §2; Amended by Acts 1970, No. 648, §1; Acts 1972, No. 417, §1; Acts 1986, No. 287, §1, eff. June 30, 1986; Acts 1988, No. 258, §1.



RS 48:714 - Streets, servitudes, roads and alleys

§714. Streets, servitudes, roads and alleys

Where servitudes, streets, roads or alleys are involved, if the dedication of the same is revoked, upon the effective date of the revocation all of the soil covered by and embraced in such servitudes, street, road or alley up to the center line thereof shall revert to the present owner or owners of the land contiguous thereto.

Acts 1968, No. 432, §4. Amended by Acts 1970, No. 648, §1; Acts 1972, No. 417, §1.



RS 48:715 - Blank]

§715. [Blank]



RS 48:716 - Sale at public auction

§716. Sale at public auction

If the governing authority decides to dispose of any of said property by sale at public auction, a minimum price shall be established by the governing authority and it may fix the conditions of the sale, which conditions may include the right to reject any or all bids and permission to pay for the property on either a cash or credit basis.

Acts 1968, No. 432, §5. Amended by Acts 1970, No. 648, §1; Acts 1972, No. 417, §1.



RS 48:717 - Private sale

§717. Private sale

If the governing authority decides to dispose of any of said property at private sale, it shall have the property appraised by an expert appraiser or appraisers appointed by the authority and the property shall not be sold for less than the value so established.

Added by Acts 1970, No. 648, §2. Amended by Acts 1972, No. 417, §1.



RS 48:718 - Exchange

§718. Exchange

If the governing authority decides to dispose of the property by exchange, it may be exchanged for other property of approximately equal value, provided that the governing authority may pay or receive any difference in value in cash.

Acts 1968, No. 432, §6. Amended by Acts 1970, No. 648, §1; Acts 1972, No. 417, §1.



RS 48:719 - Alternative procedure

§719. Alternative procedure

This Part shall be construed as affording an alternative procedure to that set forth in R.S. 33:4711, 4712, 4717, 4718, and 4719, and shall supersede the provisions of R.S. 48:701 through 704 insofar as the parishes and municipalities specified in R.S. 48:711 are concerned.

Acts 1987, No. 194, §1; Acts 1988, No. 258, §1; Acts 1997, No. 100, §1; Acts 2011, 1st Ex. Sess., No. 39, §1.



RS 48:720 - Disposal of immovable property by the governing authority of St. Tammany Parish or Slidell

§720. Disposal of immovable property by the governing authority of St. Tammany Parish or Slidell

A. The governing authority of St. Tammany Parish and the governing authority of the city of Slidell shall not dispose of any immovable property pursuant to this Part unless such property has been held by said governing authority for at least ten years.

B. The disposition of any immovable property by the governing authority of St. Tammany Parish or the governing authority of the city of Slidell pursuant to this Part shall not have the effect of denying access to such property to any person.

Acts 1987, No. 194, §1; Acts 1988, No. 258, §1.



RS 48:725 - Authorization to dispose of immovable property; methods and procedures; sale

PART V-B. SALE OR EXCHANGE OF ROADS AND

STREETS-CITY OF MANDEVILLE

§725. Authorization to dispose of immovable property; methods and procedures; sale

A. Notwithstanding any law to the contrary, upon a determination by the governing authority of the city of Mandeville to the effect that any immovable property owned by the city or title to which is in the public, including but without limitation, streets, roads, and alleys, is no longer needed for public use, the same may be disposed of as provided for in this Part. However, the city shall not dispose of any immovable property pursuant to this Part unless such property has been held by the governing authority for at least ten years.

B.(1) Said property shall be disposed of by one of the following four methods:

(a) Revocation of the dedication of the property if it consists of a street, road, or alley dedicated to public use.

(b) Sale of any type of property at public auction.

(c) Sale of any type of property at private sale.

(d) Exchange of any type of property for other property of approximately equal value.

(2) The governing authority of Mandeville shall adopt an ordinance after advertising a summary of said ordinance in the official journal of the city at least three weeks in advance, but no more than ninety days in advance, declaring that the property is no longer needed for public purposes and authorizing its disposition by one of the four methods prescribed in this Subsection.

C. Where servitudes, streets, roads, or alleys are involved, if the dedication of the same is revoked, upon the effective date of the revocation all of the soil covered by and embraced in such servitudes, street, road, or alley up to the center line thereof shall revert to the present owner or owners of the land contiguous thereto.

D.(1) If the governing authority decides to dispose of any of said property by sale at public auction, a minimum price shall be established by the governing authority and it may fix the conditions of the sale, which conditions may include the right to reject any or all bids and permission to pay for the property on either a cash or credit basis.

(2) If the governing authority decides to dispose of any of said property at private sale, it shall have the property appraised by an expert appraiser or appraisers appointed by the authority and the property shall not be sold for less than the value so established.

(3) If the governing authority decides to dispose of the property by exchange, it may be exchanged for other property of approximately equal value, provided that the governing authority may pay or receive any difference in value in cash.

E. This Part shall be construed as affording an alternative procedure to that set forth in R.S. 33:4712, 4717, 4718, and 4719, and shall supersede the provisions of R.S. 48:701 through 704.

F. The disposition of any immovable property by the governing authority pursuant to this Part shall not have the effect of denying access to such property to any person.

Acts 1989, No. 635, §1.



RS 48:726 - Authorization to dispose of certain immovable property; methods and procedures

PART V-C. REVOCATION, SALE, OR EXCHANGE OF

CERTAIN PROPERTY-CITY OF COVINGTON

§726. Authorization to dispose of certain immovable property; methods and procedures

A. Notwithstanding any law to the contrary, if the governing authority of the city of Covington determines that any servitude, street, road, or alleyway which is owned by the city or title to which is in the public is no longer needed for public use, it may dispose of such property as provided for in this Part. However, the city shall not dispose of any property pursuant to this Part unless such property or title thereto has been held by the governing authority for at least ten years.

B. Disposition of property pursuant to this Part shall be by one of the following methods:

(1) Revocation of the dedication of property which is dedicated to public use.

(2) Sale of the property at public auction.

(3) Sale of the property at private sale.

(4) Exchange of the property for other property of approximately equal value.

C. The governing authority shall adopt an ordinance declaring that the property is no longer needed for public purposes and authorizing its disposition by one of the methods prescribed in this Part. The governing authority shall publish a summary of said ordinance in the official journal of the city at least three weeks but no more than ninety days in advance of the adoption of the ordinance.

D. Disposition of property pursuant to this Part shall also be in accordance with the following procedures:

(1) If disposition is by revocation of the dedication of the property, upon the effective date of the revocation all of the soil covered by and embraced in such servitude, street, road, or alleyway up to the centerline thereof shall revert to the present owner or owners of the land contiguous thereto.

(2) If disposition is by sale at public auction, the governing authority shall establish a minimum price for the property. The governing authority may:

(a) Fix the conditions of the sale.

(b) Retain the right to reject any or all bids.

(c) Authorize the purchaser to pay for the property on either a cash or credit basis.

(3) If disposition is by sale at private sale, the governing authority shall appoint an expert appraiser or appraisers who shall appraise the property. The property shall not be sold for less than the appraised value or, if more than one appraisal is performed, the lowest appraised value.

(4)(a) If disposition is by exchange, the governing authority shall appoint an expert appraiser who shall appraise the property. The property may be exchanged for other property of approximately equal value, as such value is determined by the appraiser, provided that the governing authority shall pay or receive any difference in value in cash.

(b) Any person, other than the person with whom property is exchanged pursuant to this Paragraph, having or claiming to have any right, title, or interest in or to property received by the municipal governing authority in such exchange shall file suit to establish the right claimed within six months after the date of publication of the notice required by Subsection C of this Section or lose by prescription all such right, title, and interest in or to the property. This prescription runs against all persons, including minors and interdicts.

E. With respect only to the city of Covington, this Part shall be construed as affording alternative procedures to those set forth in R.S. 33:4712, 4712.6, and 4717 and shall supersede the provisions of R.S. 48:701 and 702.

Acts 1997, No. 135, §1, eff. June 13, 1997.



RS 48:727 - Authorization to dispose of streets and rights-of-way; methods and procedures; sale

PART V-D. SALE OR EXCHANGE OF STREETS -

TOWN OF ABITA SPRINGS

§727. Authorization to dispose of streets and rights-of-way; methods and procedures; sale

A. Notwithstanding any law to the contrary, upon a determination by the governing authority of the town of Abita Springs that any street or right-of-way owned by the city or title to which is in the public is no longer needed for public use, the same may be disposed of as provided for in this Part. However, the city shall not dispose of any streets or rights-of-way pursuant to this Part unless such property has been held by the governing authority for at least ten years.

B.(1) The property shall be disposed of by one of the following methods:

(a) Revocation of the dedication of the property if it consists of a street or right-of-way dedicated to public use.

(b) Sale of the property at public auction.

(c) Sale of the property at private sale.

(d) Exchange of the property for other property of approximately equal value.

(2) The governing authority of Abita Springs shall adopt an ordinance after advertising the ordinance in the official journal of the town at least three weeks in advance, but no more than ninety days in advance, declaring that the property is no longer needed for public purposes and authorizing its disposition by one of the four methods prescribed in this Subsection.

C. Where streets or rights-of-way are involved, if the dedication of the same is revoked, upon the effective date of the revocation all of the soil covered by and embraced in such streets or rights-of-way up to the center line thereof shall revert to the present owner or owners of the land contiguous thereto.

D.(1) If the governing authority decides to dispose of the property by sale at public auction, a minimum price shall be established by the governing authority and it may fix the conditions of the sale, which conditions may include the right to reject any or all bids and permission to pay for the property on either a cash or credit basis.

(2) If the governing authority decides to dispose of the property at private sale, it shall have the property appraised by an expert appraiser or appraisers appointed by the authority and the property shall not be sold for less than the value so established.

(3) If the governing authority decides to dispose of the property by exchange, it may be exchanged for other property of approximately equal value, provided that the governing authority may pay or receive any difference in value in cash.

E. This Part shall be construed as affording an alternative procedure to that set forth in R.S. 33:4712, 4717, 4718, and 4719, and shall supersede the provisions of R.S. 48:701 through 704.

F. The disposition of such property by the governing authority pursuant to this Part shall not have the effect of denying access to such property to any person.

Acts 2001, No. 743, §1.



RS 48:731 - To 733 Repealed by Acts 1977, No. 187, 1

PART VI. LOCAL ROADS

§731. §§731 to 733 Repealed by Acts 1977, No. 187, §1



RS 48:751 - Parish transportation

PART VII. PARISH TRANSPORTATION FUND

§751. Parish transportation

There is hereby established in the state treasury a special fund to be designated the "Parish Transportation Fund" to consist of the funds and to be used for the purposes hereinafter provided in this Part.

Acts 1990, No. 221, §1.



RS 48:752 - Composition of the fund

§752. Composition of the fund

The state treasurer shall credit to the Parish Transportation Fund herein created the following:

(1) All monies made available to the parishes for road purposes from funds annually appropriated by the legislature in accordance with the provisions of the Transportation Trust Fund as provided in Article VII, Section 27 of the Constitution of Louisiana.

(2) Any other funds made available for use for parish transportation in accordance with legislative appropriation.

Acts 1990, No. 221, §1.



RS 48:753 - Use of the fund

§753. Use of the fund

A. The monies in the Parish Transportation Fund shall be used:

(1) To regulate the proportion and direction and the making and repairing of the roads, bridges, causeways, dykes, dams, levees, and highways when, in the opinion of the parish governing authority, such work will further the best interest of the parish and the parish road system.

(2) To maintain private driveways in connection with a general road improvement program within the right of way of a public road or highway owned by the parish when such maintenance serves a public purpose.

(3) To purchase equipment for road work at the discretion of the parish governing authority.

(4) To assist in the cost of providing public transit.

(5) In addition, a parish governing authority, upon request of the governing authority of any incorporated municipality within the parish, may perform all or any part of the repair, maintenance, and care of roads, streets, alleys, bridges, and culverts and other drainage facilities, situated within and under the jurisdiction of such incorporated municipality.

(6) In addition, provided that the project cost does not exceed the contract limit as defined by R.S. 38:2212, and provided that the parish governing authority indemnifies the state for any loss or injury arising therefrom, a parish governing authority may perform maintenance work on state highway rights of way as follows:

(a) Install culverts in drainage ditches after acquisition of and in compliance with any permit as required by the department.

(b) Clean out ditches and work on shoulders of state highways. The local governing authority shall notify the Department of Transportation and Development not less than five days prior to the commencement of such work.

(c) Patch potholes on aprons connecting parish and state highways. The local governing authority shall notify the Department of Transportation and Development not less than five days prior to the commencement of such work.

B. Of the funds herein provided which are used for road and bridge purposes, eighty percent shall be used for maintenance, construction contracts, or maintenance or construction materials.

C. Of the funds herein provided which are used for transit purposes, such funds may be used for transit operating expenses as defined in R.S. 48:756(C), or for the acquisition of rolling stock.

D. The amount distributed to a parish under this Part shall not be decreased when that parish moves to a classification composed of a higher population. In such case the total amount distributed for that parish shall continue at the same level as distributed to the parish for the last fiscal year in the preceding classification. This level of funding shall continue until the population reaches the necessary level to compensate the parish at the same or greater level attained from the rate in the preceding classification.

E. The construction, maintenance, and operation of the parish roads and of all appurtenances thereof shall be under the administration of each parish governing authority.

F. For purposes of this Part, "public road" means any road, or portion thereof, dedicated as a public road and/or accepted for maintenance by a parish or municipal governing authority, or constructed or maintained for an uninterrupted period of three years, by a parish or municipal governing authority, provided such road, or portion thereof, serves a public purpose that is in the best interest of the parish or municipality and their respective road systems. The provisions of this Subsection shall not negate the right of any public utility which, as of July 1, 1993, occupies such road right of way with its facilities to continue to occupy such road right of way, nor shall such provisions prevent said public utilities from adding to, deleting from, or maintaining or repairing its facilities on such road right of way. Subject to the provisions of Article VII, Section 14 of the Constitution of Louisiana, each parish and municipal governing authority shall make the determination of whether a road, or portion thereof, within their respective road systems, meets the definition of a public road for the purpose of the parish transportation system. The provisions of this Subsection shall not invalidate any public road which has been constructed by or maintained by a parish or municipal governing authority prior to August 15, 1993.

G.(1) Notwithstanding any provision of law to the contrary, and particularly any contrary provision of this Section, the governing authority of Calcasieu Parish may use a portion of the monies it has been allocated from the Parish Transportation Fund to perform additional work as follows:

(a) To fund or perform landscaping and maintenance improvements along interstate highway rights-of-way within Calcasieu Parish.

(b) To fund or construct capacity improvements to state highways within Calcasieu Parish in accordance with Louisiana Department of Transportation and Development standards.

(2) The additional work shall be performed, provided that the project cost does not exceed the contract limit as defined by R.S. 38:2212, and provided that the Calcasieu Parish governing authority indemnifies the state for any loss or injury arising therefrom.

Acts 1990, No. 221, §1; Acts 1991, No. 841, §1; Acts 1992, No. 204, §1; Acts 1993, No. 870, §1; Acts 2015, No. 160, §1.



RS 48:754 - Use of the fund for bonds of the parish

§754. Use of the fund for bonds of the parish

A. The governing authority of any parish, with the approval of a majority of the electors of the parish voting in an election called for that purpose and approval of the State Bond Commission, is hereby authorized to fund into bonds of said parish a portion of its allocation from the Parish Transportation Fund which are credited or distributed to it pursuant to the provisions of this Part. The maximum portion that shall be funded into bonds shall not exceed seventy-five percent of the amount the parish would receive if only twenty-four million dollars was appropriated to the Parish Transportation Fund for that year. The bonds may be issued for any purpose authorized by R.S. 48:753 for use of the fund, may be general or limited obligations of the parish issuing them, and shall run for a period not to exceed ten years from the date of issuance of the bonds. Said bonds shall be issued pursuant to a resolution adopted by the parish governing authority and shall have such maturities and bear such interest as may be determined and fixed by the parish governing authority. They shall be payable in principal and interest at such place or places and at such time or times as the governing authority prescribes. The bonds shall be callable on such terms and in such manner as the governing authority fixes and shall be issued in the denomination of one thousand dollars or an integral multiple thereof, as determined by the governing authority. They may be registered or payable to bearer, in the discretion of the governing authority. The bonds shall be sold to the highest bidder at public sale after advertisement by the governing authority one time at least seven days prior to the date fixed for the reception of bids in a newspaper published in the parish and in a newspaper of general circulation or other periodical containing a section devoted to municipal bond matters published in New Orleans, Chicago, or New York, reserving to the governing authority the right to reject any and all bids.

B. All bonds issued under authority of this Part shall be signed by the president and by the secretary of the parish governing authority issuing them, one of whose signature may be a facsimile, under the seal of the parish, and any interest coupons attached to said bonds shall be signed by the facsimile signatures of these officers. Any such bonds may be issued and delivered, notwithstanding that one or more of the officers signing such bonds or the officer or officers whose facsimile signature or signatures may be on the coupons shall have ceased to be such officer or officers at the time such bonds shall actually have been delivered.

C. The parish governing authority may authorize the issuance of refunding bonds of the parish for the purpose of refunding outstanding bonds issued pursuant to this Part. Such refunding bonds may either be sold and the proceeds applied to or deposited in escrow for the retirement of the outstanding bonds or may be delivered in exchange for the outstanding bonds. The refunding bonds shall be authorized in all respects as original bonds are herein required to be authorized, and the parish governing authority, in authorizing the refunding bonds, shall provide for the security of the bonds, the sources from which the bonds are to be paid, and for the rights of the holders thereof in all respects as herein provided for other bonds issued under authority of this Part.

D. Any resolution authorizing the issuance of bonds under this Part shall be published one time in the official journal of the parish, as required by Subsection A of this Section, with the resultant effect of incontestability as provided in Paragraph (B) of Section 35 of Article VI of the Constitution of Louisiana. All bonds issued by virtue hereof shall be and are hereby declared to have the qualities of negotiable paper under the laws of the state of Louisiana and shall not be invalid for any irregularity or defect in the proceedings for the issue and sale thereof, and shall be incontestable in the hands of bona fide purchasers or holders thereof. Said bonds and the income thereof shall be exempt from all taxation in the state of Louisiana. No proceedings in respect to the issuance of any such bonds shall be necessary, except such as are contemplated by this Part.

E. The provisions of this Section and authority given to governing authorities by this Section shall not apply to the parishes of Calcasieu, Cameron, Jefferson, and Jefferson Davis.

Acts 1990, No. 864, §1, eff. July 25, 1990.



RS 48:755 - System of administration

§755. System of administration

A. Unless otherwise provided by law, parishes shall adopt a system of road administration which shall require approval of the governing authority for any expenditures made out of this fund, and no member of the governing authority shall expend any funds in his ward or district without the approval of the parish governing authority. Each parish shall adopt a parishwide system of administration inclusive of parish roads within municipalities which shall include the development of a capital improvement program on a selective basis, centralized purchasing of equipment and supplies, centralized accounting, and selective maintenance and construction. All construction shall be based upon engineering plans and inspection.

B.(1) The parishwide capital improvement program shall list all projects to be constructed during the fiscal year. Each parish shall undertake a continuing study of the needs of the various parish roads for the purpose of bringing existing roads up to current standards or for replacement of existing roads where required and shall keep the information so developed up to date through a continuing annual needs study. Each parish shall develop a parishwide program of construction inclusive of parish roads within municipalities to be commenced the ensuing fiscal year which shall be based upon the anticipated revenues to be appropriated by the legislature and listed in a prioritized ranking based on parishwide needs inclusive of parish roads within municipalities and shall include overlay projects. The program shall also list the projects which may reasonably be anticipated to be constructed in the following two years. All projects listed for the total three-year program shall be approved by the parish governing authority. The capital improvement program shall be adopted by the parish governing authority prior to the beginning of the first year of the three-year plan. The program shall be adopted annually regardless of whether the parish governing authority anticipates capital improvements in the first year of the plan.

(2) The funds appropriated to each parish shall be used for the benefit of the parish as a whole and within the priority ranking for the parish. The most critical needs existing parishwide according to the priority ranking shall be met first. Funds shall not be expended in the parish until the parish has complied with the provisions of this Part.

C. The parishwide selective maintenance program inclusive of parish roads within municipalities shall provide for a schedule of the work to be performed by category, on a weekly basis. The program shall be prepared and administered by the parish road manager. The parish road manager may authorize maintenance work not contained in the weekly schedule upon receipt of constructive notice of a defect in the parish road system and when, in the opinion of the parish road manager, the defect constitutes a hazard to public safety. The parish road manager shall maintain a record of the work so authorized and shall report the total amount of such expenditures on a monthly basis to the parish governing authority.

Acts 1990, No. 221, §1; Acts 1992, No. 889, §1; Acts 1993, No. 102, §1.



RS 48:756 - Distribution formula

§756. Distribution formula

A.(1) The monies in the Parish Transportation Fund shall be distributed to the several parish governing authorities on a per capita basis in population categories, based on the population as determined by the latest federal decennial census or by the Louisiana State University and Agricultural and Mechanical College Agriculture Center, Department of Agricultural Economics and Agribusiness, under the most recent federal-state cooperative program for local population estimates, whichever is more recent, as follows:

Parish

Per Capita

Class

Population

Distribution

1

1 to 16,000

$13.32

2

16,001 to 45,000

10.82

3

45,001 to 100,000

8.32

4

100,001 to 200,000

7.32

5

200,001 to 400,000

5.57

6

400,001 and over

4.65

(2) Notwithstanding any other provision of this Part or any other law to the contrary, except the provisions contained in R.S. 48:761, no parish shall receive less than it received in the Fiscal Year 1972-1973. The funds provided hereunder shall be distributed to the parishes by the state treasurer in the amount of one-twelfth of their total entitlement in each calendar month of the fiscal year, unless the Legislative Audit Advisory Council notifies the state treasurer, by written resolution, to suspend the distribution of funds to any parish found to be in noncompliance with the statutory provisions comprising the Parish Transportation Fund.

(3) If funds are available for and appropriated to the Parish Transportation Fund in excess of the amount appropriated in Fiscal Year 1994-1995, such additional funds shall be distributed to the parishes on a per mile basis with the total miles of parish roads as determined by the Department of Transportation and Development for the year 1990. Each parish shall receive an amount based on that parish's total miles of road in proportion to total parish roads in the state. Parishes with a population of four hundred seventy-five thousand or greater shall participate in any distribution made under the provisions of this Paragraph based on the number of miles of roads and streets under their jurisdiction along with all other parishes. Funds received under the provisions of this Paragraph shall be distributed within each parish on the same basis, i.e., through a formula based on the number of miles of parish roads located in each district in the parish.

(4) Repealed by Acts 2011, No. 143, §2.

B.(1)(a) Any funds specifically appropriated for transportation purposes other than those provided for in Subsection A of this Section shall be credited to the Parish Transportation fund, after appropriating two and one-half percent of the amount allocated pursuant to this Section to the public transportation section of the Louisiana Department of Transportation and Development for the sole purpose of capital acquisition for the transit providers operating under 49 U.S.C. 5310 and 5311, and after providing a base amount of seventy-five thousand dollars each for mass transit purposes as defined in the Transportation Equity Act for the 21st Century (TEA 21), or its successor, as amended, to the parish or municipal governing authority of Orleans, Jefferson, Kenner, East Baton Rouge, Monroe, Alexandria, Lafayette, Lake Charles, Shreveport, St. Bernard, St. Charles, St. Tammany, and Terrebonne.

(b) In the event the appropriation in a fiscal year for mass transit purposes is at least eight million dollars but not more than ten million dollars, the base amount shall be one hundred thousand dollars. If such appropriation exceeds ten million dollars, the base amount shall be one hundred twenty-five thousand dollars.

(2) The balance credited to the fund after the appropriations and other provisions required by Paragraph B(1) of this Subsection shall be distributed as follows:

(a) Provided that Subparagraphs (b) and (c) of this Paragraph are applicable to them, one dollar per capita for each urbanized area as determined by the most current federal census for the parishes of Orleans, Jefferson, East Baton Rouge, Ouachita, Rapides, Lafayette, Calcasieu, Caddo, St. Bernard, St. Charles, St. Tammany, and Terrebonne.

(b) Plus an amount per passenger determined as follows:

Passengers per year

Amount

0-1,000,000

$0.50 per passenger

1,000,001-1,250,000

$500,000

1,250,001-5,000,000

$0.40 per passenger

5,000,001-6,666,666

$2,000,000

6,666,667-10,000,000

$0.30 per passenger

10,000,001-12,000,000

$3,000,000

12,000,001-25,000,000

$0.25 per passenger

25,000,001-34,722,223

$6,250,000

over 34,722,223

$0.10 per passenger

(c) Multiplied by the ratio of the operating income to the operating expense of the transit system.

(d) Repealed by Acts 2001, No. 780, §2, eff. July 1, 2001.

C. For purposes of Subsection B of this Section, the following terms shall have the following meanings:

(1) "Number of passengers" shall mean the annual total of the unlinked passenger trips, defined as the number of passengers who board public transportation vehicles, for each mode of service reported on that National Transit Database pursuant to 49 U.S.C. 5335.

(2) "Operating expenses" shall mean the total modal expenses for each mode of service reported on the National Transit Database pursuant to 49 U.S.C. 5335.

(3) "Operating revenue or income" shall mean any operating revenue or income, exclusive of federal and state funds, reported on the National Transit Database pursuant to 49 U.S.C. 5335, including total directly generated funds and total local funds.

D. Notwithstanding any other provision of this Part or any other law to the contrary, the distribution of funds provided for in Subsection B of this Section shall be credited to the parish governing authorities and municipal governing authorities herein enumerated as follows:

(1) Of the funds appropriated to the governing authority of Jefferson Parish, under the provisions of Subsection B of this Section, thirteen percent shall be distributed to the municipal governing authority of Kenner.

(2) All of the funds appropriated to the governing authority of Lafayette Parish under the provisions of Subsection B of this Section shall be distributed to the municipal governing authority of the city of Lafayette.

(3) All of the funds appropriated to the governing authority of Calcasieu Parish under the provisions of Subsection B of this Section shall be distributed to the municipal governing authority of the city of Lake Charles.

(4) All of the funds appropriated to the governing authority of Ouachita Parish under the provisions of Subsection B of this Section shall be distributed to the municipal governing authority of the city of Monroe.

(5) All of the funds appropriated to the governing authority of Caddo Parish under the provisions of Subsection B of this Section shall be distributed to the municipal governing authority of the city of Shreveport.

(6) All of the funds appropriated to the governing authority of Rapides Parish under the provisions of Subsection B of this Section shall be distributed to the municipal governing authority of the city of Alexandria.

E. Funds appropriated to the municipal governing authorities enumerated in Subsection D shall be used for purposes consistent with this Part.

F. Funds allocated for maintenance, repair, and construction of railroad crossings and off-system bridges or funds allocated as a match for federal funds to be used to maintain, repair, and construct railroad crossings and off-system bridges shall be allocated to the Department of Transportation and Development for administration and expenditure based on the number and cost of crossings or bridges in need of construction, repair, or maintenance throughout the state. The funds expended under the provisions of this Subsection shall be used exclusively in conjunction with federal match dollars and shall be used exclusively for the maintenance, repair, and construction of railroad crossings and off-system bridges.

G. Transit systems with nine or fewer bus waivers shall be exempt from the National Transit Database reporting requirements. These transit systems shall report data on the number of passengers, operating expenses, and operating revenue or income in accordance with the requirements of the current National Transit Database Reporting Manual. The data shall be reported by these transit systems to the Department of Transportation and Development.

Acts 1990, No. 221, §1; Acts 1995, No. 199, §1, eff. July 1, 1995; Acts 1995, No. 1167, §1, eff. July 1, 1995; Acts 1997, No. 1365, §1, eff. July 1, 1997; Acts 2001, No. 780, §§1 and 2, eff. July 1, 2001; Acts 2006, No. 640, §3, eff. June 27, 2006; Acts 2007, No. 478, §1; Acts 2009, No. 212, §1, eff. July 1, 2009; Acts 2011, No. 143, §§1, 2; Acts 2012, No. 555, §2, eff. July 1, 2012.



RS 48:757 - Off-system work; prohibitions; exceptions

§757. Off-system work; prohibitions; exceptions

A.(1) The Department of Transportation and Development shall perform no work on the parish road system or on any other roads or streets which are not in the state highway system, whether such work is construction or maintenance and whether the work is done at the expense of the state or at the expense of the governing authority of the parishes, except in the following circumstances:

(a) The department shall construct, maintain, and improve roads, whether hard surfaced or otherwise, within state parks and state historic sites as defined in R.S. 56:1684, and connect such sites with existing highways.

(b) The department is authorized to perform work on any off-system bridge which is included as a TIMED project within the provisions of R.S. 47:820.2(B)(1)(b).

(c) The department is authorized to perform work on intersectional improvements on parish roads or municipal streets and to perform work on parish roads or municipal streets for purposes of operational or safety reasons when the parish road or municipal street intersects with a state highway which is programmed for improvement or construction; however, the distance of such off-system work shall conform to AASHTO design standards as adopted pursuant to R.S. 48:35.

(d) The department may construct, maintain, and improve roads, whether hard-surfaced or otherwise, within wildlife management areas owned by the Department of Wildlife and Fisheries and proclaimed as a wildlife management area by the governor, refuges, and other lands owned by the Department of Wildlife and Fisheries. Such work shall be at the direction of, and in cooperation with, the Department of Wildlife and Fisheries or the Wildlife and Fisheries Commission and shall be funded from monies specifically designated for that purpose.

(2) Any construction project undertaken by the department as provided in this Subsection shall be in accordance with the provisions of Subpart A of Part XIII of Chapter 1 of this Title.

B. In an emergency as found and declared by the governor, the governor may expend state funds on parish roads. However, the department may stripe parish roads upon the request of any parish, with the parish bearing the cost of said striping, when in the opinion of the secretary or his designee surplus manpower and equipment are available and the purchase of new equipment is not required.

C. In addition, in instances in which the federal government has established programs pertaining to off-system construction, maintenance, or improvement, the department may participate in said projects and provide necessary matching funds including but not limited to monies in the Transportation Trust Fund. Funding for programs under the provisions of this Subsection shall be subject to the availability and appropriation of funds in excess of the total funds appropriated for the Parish Transportation Fund in Fiscal Year 1994-1995.

Acts 1990, No. 221, §1; Acts 1995, No. 428, §1, eff. June 17, 1995; Acts 1998, 1st Ex. Sess., No. 157, §1, eff. July 1, 1998; Acts 1999, No. 681, §1, eff. July 1, 1999; Acts 1999, No. 709, §2; Acts 2010, No. 291, §1.



RS 48:758 - Audit of distribution to the parishes

§758. Audit of distribution to the parishes

A. The monies distributed to the parish governing authorities from the Parish Transportation Fund shall be audited by the legislative auditor at least biennially. The scope of the audit shall include certification of legal compliance with the statutory requirements set forth in Part VII of Chapter 2 of Title 48 of the Louisiana Revised Statutes of 1950, including but not limited to the requirements comprising the system of road administration adopted under the provisions of R.S. 48:755 as well as any failures to observe the parish roads standards established by the department.

B. In lieu of audits of parish governing authorities receiving monies from the Parish Transportation Fund by the legislative auditor, the legislative auditor may, at his discretion, accept the audit prepared by a certified public accountant under the authority and terms set forth in R.S. 24:513.

C. The parish governing authority shall certify annually to the legislative auditor, or, where applicable, the certified public accountant, that the funds made available under this Part have been expended in accordance with the standards established by law. In the event the parish governing authority does not expend the funds distributed to it from the Parish Transportation Fund during a given year, it shall certify annually to the legislative auditor, or, where applicable, the certified public accountant that it is in compliance with the statutory provisions of Part VII of Chapter 2 of Title 48 of the Louisiana Revised Statutes of 1950, including but not limited to the requirements comprising the system of road administration adopted under the provisions of R.S. 48:755.

Acts 1990, No. 221, §1; Acts 2006, No. 11, §5.



RS 48:759 - Report of any misuse of funds or noncompliance with statutory requirements

§759. Report of any misuse of funds or noncompliance with statutory requirements

In any case in which an audit by the legislative auditor or, where applicable, the certified public accountant, of a parish governing authority which receives monies from the Parish Transportation Fund cites either improper expenditures or noncompliance with the statutory requirements comprising this Part, the legislative auditor shall promptly report the improper expenditures or the noncompliance with statutory requirements to the Legislative Audit Advisory Council, or its successor. The council shall make such further investigation of the matter as it deems necessary.

Acts 1990, No. 221, §1.



RS 48:760 - Repealed by Acts 1993, No. 859, 1.

§760. Repealed by Acts 1993, No. 859, §1.



RS 48:761 - Misuse of funds or noncompliance with statutory requirements; withholding of distribution; notification of district attorney

§761. Misuse of funds or noncompliance with statutory requirements; withholding of distribution; notification of district attorney

A. If, on the basis of the report of the legislative auditor, or from its own investigation, the Legislative Audit Advisory Council, or its successor, determines that there has been a misuse by a parish governing authority of funds from the Parish Transportation Fund or that the parish governing authority is in noncompliance with the statutory requirements comprising this Part, it shall then determine whether a partial or total withholding of the parish's appropriation for any remaining months in the current fiscal year shall be necessary.

B.(1) If the council determines that it is necessary to withhold all or any part of the parish's appropriation, the council shall notify each member of the legislature who represents any portion of the parish of its determination. Unless within thirty days after the members of the legislature are so notified the council determines that the misuse of funds or noncompliance with the statutory requirements of this Part has ceased, the council shall, by written resolution, instruct the state treasurer to suspend monthly distributions to the parish of funds from the Parish Transportation Fund, effective immediately.

(2) The suspension of funds shall remain in effect until the Legislative Audit Advisory Council verifies, in writing, to the state treasurer that the offending parish is in compliance with Act No. 336 of the 1974 Regular Session of the Louisiana Legislature, as amended. Such written verification shall be given when the legislative auditor certifies to the Legislative Audit Advisory Council that, to the best of his knowledge, the parish is in compliance with said Acts, or, in the absence of said certification, when the Legislative Audit Advisory Council determines that the parish is in compliance with said Acts.

(3) Upon receipt of the Legislative Audit Advisory Council's written resolution, the state treasurer shall reinstate the monthly distribution of funds and distribute all funds previously withheld to the affected parish governing authority.

(4) The Legislative Audit Advisory Council, or its successor, shall report any action it has taken with regard to the suspension of funds to the next regular session of the legislature, along with any recommendations it may have for forfeiture of suspended funds for those parishes which are still in noncompliance with said Acts.

(5) Forfeiture of funds can be authorized only by the legislature.

C.(1) In any case where there has been a determination made by the Legislative Audit Advisory Council that there has been a misuse by a parish governing authority of funds from the Parish Transportation Fund or that the parish governing authority is in noncompliance with the statutory requirements comprising this Part, the council shall furnish a copy of the written resolution directing the state treasurer to withhold funds to the district attorney of the parish where the misuse or noncompliance occurred.

(2) The district attorney shall, within thirty days, advise the chairman of the council as to action he has taken or proposes to take in connection with the misuse of funds or noncompliance with statutory requirements cited in the resolution. Where future action is to be taken by the district attorney, the council shall set a date for receipt of further advice in the matter.

(3) Where such advice as hereinbefore described is not forthcoming from the district attorney, or where it is evident that suitable action has not been taken, the council shall report the matter to the legislature at its next regular session for whatever action the legislature deems advisable under the circumstances.

Acts 1990, No. 221, §1.



RS 48:762 - Criminal penalty

§762. Criminal penalty

Any person who knowingly uses or causes the use of parish transportation funds for purposes not authorized by this Part shall be subject to prosecution under the provisions of R.S. 14:134 et seq. In addition to this criminal penalty, the parish governing authority shall have a right of action against the person to recover in a civil action the amount of the funds which were so misused.

Acts 1990, No. 221, §1.



RS 48:781 - BRIDGES AND TOLL ROADS

CHAPTER 3. BRIDGES AND TOLL ROADS

PART I. PRIVATELY OWNED BRIDGES AND ROADS

SUBPART A. CONSTRUCTION AND OPERATION OF BRIDGES

§781. Repealed by Acts 1999, No. 608, §1.



RS 48:782 - Repealed by Acts 1999, No. 608, 1.

§782. Repealed by Acts 1999, No. 608, §1.



RS 48:783 - Repealed by Acts 1999, No. 608, 1.

§783. Repealed by Acts 1999, No. 608, §1.



RS 48:784 - Repealed by Acts 1999, No. 608, 1.

§784. Repealed by Acts 1999, No. 608, §1.



RS 48:785 - Repealed by Acts 1999, No. 608, 1.

§785. Repealed by Acts 1999, No. 608, §1.



RS 48:786 - Repealed by Acts 1999, No. 608, 1.

§786. Repealed by Acts 1999, No. 608, §1.



RS 48:801 - Repealed by Acts 1999, No. 608, 1.

SUBPART B. TOLLS

§801. Repealed by Acts 1999, No. 608, §1.



RS 48:802 - Repealed by Acts 1999, No. 608, 1.

§802. Repealed by Acts 1999, No. 608, §1.



RS 48:803 - Repealed by Acts 1999, No. 608, 1.

§803. Repealed by Acts 1999, No. 608, §1.



RS 48:804 - Repealed by Acts 1999, No. 608, 1.

§804. Repealed by Acts 1999, No. 608, §1.



RS 48:805 - Repealed by Acts 1999, No. 608, 1.

§805. Repealed by Acts 1999, No. 608, §1.



RS 48:831 - Authority to construct, acquire, and operate

PART II. MUNICIPAL AND PARISH BRIDGES

SUBPART A. FREE BRIDGES

§831. Authority to construct, acquire, and operate

In addition to the powers now possessed by it, any parish or municipality may construct, acquire, improve, operate, and maintain tunnels, causeways, bridges, or any combination of such facilities, including all necessary approaches, fixtures, accessories, and equipment, in, over, through, or under the waterways of the state, the Gulf of Mexico, or any lakes, canals, bayous, bays, or inlets within the state or opening thereinto, and may pay the cost of such construction, acquisition, or improvement.



RS 48:832 - Acceptance of financial aid

§832. Acceptance of financial aid

Any parish or municipality proceeding under this Sub-part may accept any appropriation, loan, gift, assistance, grant, contribution, or allocation from the United States of America or the State of Louisiana, or any agency or instrumentality thereof, or any public utility, private corporation or individual benefiting therefrom, and may enter into any agreement not prohibited by the state constitution which is necessary to obtain any such loan, gift, grant, assistance, contribution or allocation.



RS 48:833 - Expropriation; grant of rights of way by state

§833. Expropriation; grant of rights of way by state

Parishes or municipalities proceeding under this Sub-part may enter on any lands, waters, and premises for the purpose of making surveys, soundings, and examinations. If deemed advisable, any such parish or municipality may exercise the right of expropriation and may institute condemnation proceedings under the provisions of the general laws providing for the construction and maintenance of highways and bridges in Louisiana or of any other pertinent general law of Louisiana for the purpose of acquiring any property to be used in connection with such construction. In any condemnation suit, the court having jurisdiction may issue such orders as are just to the parish, municipality, state and owners of the property to be condemned. Upon the institution of any such condemnation proceedings and upon tender of a bond or other security in sufficient sum to secure the owner or owners for damages and upon approval of the bond or other security by the court, the parish or municipality may take immediate possession of the property which is the subject matter of the condemnation proceedings and may enter thereon.

The State of Louisiana hereby expressly grants to any such parish or municipality full servitudes and rights of way in, through, across, and under or over any lands or property owned by the state which are necessary or convenient to the construction, acquisition, or efficient operation of any such causeways, tunnels, bridges, or combination thereof.



RS 48:834 - Cooperation between subdivisions of state

§834. Cooperation between subdivisions of state

All parishes, municipalities, subdivisions, and agencies of the state may enter into agreements with other parishes, municipalities, subdivisions, and agencies of the state for the construction of tunnels, causeways and bridges as provided in this Sub-part. They may appropriate funds, provide grants, servitudes, and rights of way and may cooperate in the construction of the tunnels, causeways, and bridges when deemed to be in the public interest.



RS 48:835 - Participations by highway department

§835. Participations by highway department

The department of highways may enter into written agreements with governing authorities of parishes and municipalities for the construction of tunnels, causeways, and bridges. It may, under such agreements, undertake to perform all or any part of the work so long as the tunnels, causeways, or bridges are part of the highway system. It may contribute services, materials, or funds therefor as long as any such participation is for definitely delineated projects and under a recital from the parishes or municipalities that no funds made available under such agreements shall be used for any purpose other than that specifically set forth in the agreements. The certification by the governing authority of the parish or municipality shall be full and complete authority to the department to pay the department's share of any costs which may be involved.



RS 48:851 - Short title

SUBPART B. BRIDGE REVENUE BOND LAW

§851. Short title

This Sub-part shall be known and may be cited as the "Bridge Revenue Bond Law."



RS 48:852 - Definitions

§852. Definitions

As used in this Sub-part:

(1) "Bridge" or "toll bridge" means a bridge, tunnel, causeway, road or ferry, either as separate facilities or any combination of such facilities, including all necessary approaches, fixtures, accessories and equipment, the substructure and superstructure thereof, and all property, rights, servitudes, and franchises relating thereto and deemed necessary or convenient for the operation thereof. The term also embraces combined railroad and highway bridges, as well as highway bridges.

(2) "Improvements" means repairs, replacements, additions and betterments of and to a bridge acquired by purchase or by expropriation or condemnation which are deemed necessary to place it in a safe and efficient condition for the use of the public, when the improvements are ordered prior to the sale of any bonds for the acquisition of the bridge, and also means any additions, repairs, extensions, replacements, betterments, or improvements of or to a bridge, so defined in (1) above, theretofore constructed or acquired.

(3) "Cost of bridge", as applied to a bridge to be acquired by purchase or by expropriation or condemnation, includes the purchase price or the amount of the award; cost of improvements; financing charges; interest during any period of disuse before completion of improvements; cost of traffic estimates; cost of engineering and legal expenses; cost of plans, specifications, surveys, and estimates of costs and revenues; other expenses necessary or incident to determining the feasibility or practicability of the enterprise; administrative expenses; and any other expenses necessary or incident to the financing authorized in this Sub-part and to the acquisition of the bridge and the placing of the bridge in operation.

(4) "Cost of bridge," as applied to a bridge to be constructed or to improvements made to a bridge theretofore constructed or acquired, embraces the cost of construction; the cost of all land, property, rights, servitudes, and franchises acquired, which are deemed necessary for the construction; the cost of all machinery and equipment; financing charges; interest prior to and during construction and for twelve months after completion of construction; cost of traffic estimates; cost of engineering and of legal expenses; cost of plans, specifications, services of financial or fiscal agents, and surveys, and estimates of cost and revenues; other expenses necessary or incident to determining the feasibility or practicability of the enterprise; administrative expense; reimbursement or repayment of any amounts theretofore advanced by any body, agency or person for any of such purposes; and any other expenses necessary or incident to the financing authorized in this Sub-part and to the construction or improvement of the bridge and the placing of the bridge, or improvements thereto, in operation.

(5) "Owner" includes all persons having any title or interest in any property, rights, servitudes, or franchises authorized to be acquired by this Sub-part.

(6) "Parish" means a parish or municipality, or any combination of parishes or municipalities.

Amended by Acts 1954, No. 664, §1.



RS 48:853 - Bridges are public utilities

§853. Bridges are public utilities

Any bridge constructed, acquired, extended, or improved under the terms of this Sub-part for the use of which tolls are charged is a revenue producing public utility.



RS 48:854 - Purchase of bridges

§854. Purchase of bridges

Any parish may acquire by purchase any toll bridge wholly or partly constructed, or any franchises, servitudes, permits, or contracts for the construction of any such bridge, upon terms and at prices which are reasonable and can be agreed upon between it and the owner thereof. Title to the bridge shall be taken in the name of the parish.



RS 48:855 - Expropriation of bridges and property

§855. Expropriation of bridges and property

Whenever a reasonable price cannot be agreed upon or whenever the owner is legally incapacitated, is absent, is unknown, or is unable to convey valid title, the parish may acquire by expropriation or condemnation any such bridge, any interest therein, and any land, rights, servitudes, franchises, and other property deemed necessary or convenient for the improvement or the efficient operation of any property acquired or constructed under this Sub-part, or for the purpose of constructing any bridge or portion thereof under this Sub-part, or for securing a right-of-way leading to any such bridge or its approaches. Proceedings shall be instituted and conducted by the governing authority of the parish. The compensation to be paid shall be ascertained and paid in the manner provided by law.

Title to any property expropriated or condemned by a parish shall be taken in its name.



RS 48:856 - Title to expropriated property; no obligation to take; security may be required from parish

§856. Title to expropriated property; no obligation to take; security may be required from parish

No parish is under any obligation to accept and pay for any property condemned or any costs incidental to any expropriation proceedings and shall not pay these except from funds provided by this Sub-part. In any such proceedings, the court may make any orders which are just to the parish and to the owners of the property to be expropriated or condemned and may require an undertaking or other security to secure owners against any loss or damage which might be sustained by reason of the failure of the parish to accept and pay for the property. However, this security shall impose no liability upon the parish except such as may be paid from the funds provided under the authority of this Sub-part.



RS 48:857 - Expropriation powers given by Congress may be exercised

§857. Expropriation powers given by Congress may be exercised

Every parish may exercise, in this and in any other state, such powers of expropriation or eminent domain as are conferred upon it by any act of Congress.



RS 48:858 - Improvement of bridges acquired

§858. Improvement of bridges acquired

The governing authority of the parish, at or before the time that such bridge is acquired by the parish by purchase or by expropriation or condemnation, shall determine what repairs, replacements, additions, or betterments will be necessary to place the bridge in safe and efficient condition for the use of the public and shall have an estimate of the cost of the improvements made. The governing authority of the parish shall authorize these improvements before the sale of any bridge revenue bonds for the acquisition of the bridge, and the cost of the improvements shall be paid out of the proceeds of the bonds.



RS 48:859 - Construction of bridges

§859. Construction of bridges

Any parish may construct, subject to the approval hereinafter required, any bridge, or construct improvements to any bridge theretofore constructed or acquired, whenever such construction is deemed expedient. The parish may purchase within this state and within any adjoining state, solely from funds provided under authority of this Sub-part, any lands, structures, rights of way, franchises, servitudes, and other interests in lands, including lands under water and riparian rights of any person or political subdivision, deemed necessary for the construction of any such bridge, upon such terms and at such prices as are considered reasonable by it and can be agreed upon between it and the owners thereof. It shall take title thereto in its name.

The state of Louisiana consents to the use of all lands lying under water which are within the state and are necessary to the construction and operation of any such bridge and the approaches and appurtenances thereto.

All bridges constructed, acquired or improved under the provisions of this Sub-part shall be so constructed, acquired or improved only after having received approval of the Department of Highways of the state of Louisiana, or its successor. This approval shall be with respect to location and the relationship of the bridge to an integrated system of state highways, as determined by the Department of Highways of the state of Louisiana, or its successor.

To afford users of any such project a reasonable choice of motor fuels of different brands, each gasoline service station or site therefor shall be separately offered for lease upon sealed bids for private operation and, after at least 4 weeks notice of the offer has been published in a newspaper having general circulation in the state, each such lease shall be awarded to the highest responsible bidder therefor, who may provide for the operation of the service station by a third person, but no person shall be awarded or have the use of, nor shall motor fuel identified by the trademarks, trade names, or brands of any one supplier, distributor, or retailer of such fuel be sold at, (1) consecutive service stations along one side of such project, or (2) more than one service station if they constitute more than 20 percent of the service stations on such project.

Amended by Acts 1954, No. 664, §2.



RS 48:860 - Construction of connecting highways

§860. Construction of connecting highways

Upon the letting of a contract for the construction of a bridge under the provisions of this Sub-part, the director of highways shall commence or proceed with the construction of any highways necessary to connect the bridge with the state highway system. He shall complete this construction on or before the date the bridge is opened for traffic.



RS 48:861 - Restoration of or compensation for damages or destroyed property

§861. Restoration of or compensation for damages or destroyed property

All public or private property damaged or destroyed in carrying out the powers granted under this Sub-part shall be restored or repaired and placed in its original condition as nearly as practicable or adequately paid for out of the funds provided by this Sub-part.



RS 48:862 - Issuance of bridge revenue bonds; security; how payable

§862. Issuance of bridge revenue bonds; security; how payable

The governing authority of any parish may provide by resolution at one time and from time to time for the issuance of bridge revenue bonds of the parish for the purpose of paying the cost of any one or more of such bridges. This resolution shall recite an estimate of the cost. The principal and interest of the bonds shall be secured by a conventional mortgage upon the bridge and by pledge of the revenues thereof sufficient in amount to pay the principal and interest on the bonds as they severally mature. The bonds and the coupons attached thereto shall not be a charge upon any other income or revenue of any parish, the state of Louisiana, or any agency or political subdivision thereof, nor shall said bonds and coupons constitute an indebtedness or pledge of, or affect the general credit of, any parish, the state of Louisiana, or any agency or political subdivision thereof, within the meaning of any constitutional or statutory limitation of indebtedness. The principal and interest of the bonds may be made payable in any lawful medium.

In the discretion of the governing authority of the parish, bonds of a single issue may be issued for the purpose of paying the cost of any one or more bridges.

Amended by Acts 1954, No. 664, §3.



RS 48:863 - Date; interest; maturity; redemption

§863. Date; interest; maturity; redemption

The bonds of each issue shall be dated. They shall bear interest at not more than six per cent per year, payable annually. They shall mature at a time determined by the governing authority of the parish, but not more than forty years after date of issuance. They may be made redeemable before maturity, at the option of the parish, at a price and under terms and conditions fixed by the governing authority thereof prior to the issuance of the bonds.



RS 48:864 - Form of bonds; signatures

§864. Form of bonds; signatures

The governing authority of the parish shall determine the form of the bonds, including any interest coupons to be attached thereto, and shall fix the denominations of the bonds and the place or places of payment of principal and interest thereof, which may be at any bank or trust company within or without the state. The bonds and any interest coupons attached thereto shall be executed in the manner determined by the governing authority of the parish. If any officer whose signature appears on the bonds or coupons ceases to be such an officer before the delivery of the bonds, his signature shall nevertheless be valid and sufficient for all purposes in the same manner as if he had remained in office until delivery.



RS 48:865 - Negotiability of bonds

§865. Negotiability of bonds

All bridge revenue bonds issued under the provisions of this Sub-part have all the qualities and incidents of negotiable instruments under the Negotiable Instruments Law.



RS 48:866 - Temporary bonds

§866. Temporary bonds

Prior to the preparation of definitive bonds, the parish may, under the same restrictions as apply to definitive bonds, issue temporary bonds, with or without coupons, exchangeable for definitive bonds upon the issuance of the latter.



RS 48:867 - Registration of bonds; coupon bonds

§867. Registration of bonds; coupon bonds

Provision may be made for the registration of any of the bonds in the name of the owner as to principal alone and also as to both principal and interest and for the issuance of new coupon bonds in exchange for bonds registered as to both principal and interest.



RS 48:868 - Sale of bonds; proceeds; deficiencies and surpluses

§868. Sale of bonds; proceeds; deficiencies and surpluses

The governing authority of the parish may sell the bonds in the manner and for the price which it determines to be for the best interests of the parish, but no such sale shall be made at less than par. The proceeds of the sale of the bonds shall be used solely for the payment of the cost of the bridge or bridges and shall be disbursed under such restrictions, if any, as the governing authority provides.

If the proceeds of the bonds, by error or calculation or otherwise, are less than the cost of the bridge or bridges, additional bonds may in like manner be issued to provide the amount of the deficit. Unless otherwise provided in the mortgage or the trust indenture hereinafter mentioned, these latter bonds shall be considered to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds issued first. If the proceeds of bonds issued for any bridge or bridges exceed the cost thereof, the surplus shall be paid into the sinking fund provided for the payment of principal and interest of the bonds.



RS 48:869 - Privilege upon bond proceeds

§869. Privilege upon bond proceeds

Subject to the provisions of R.S. 48:882, all moneys received from any bridge revenue bonds issued pursuant to this Sub-part shall be applied solely to the payment of the cost of the bridge or bridges or to the appurtenant sinking funds. Until so applied, there is a privilege upon the money in favor of the holders of the bonds or the trustee in respect of the bonds.



RS 48:870 - Replacement of mutilated, destroyed, or lost bonds

§870. Replacement of mutilated, destroyed, or lost bonds

The governing authority of any parish may provide for the replacement of any bond which is mutilated, destroyed, or lost.



RS 48:871 - Proceedings and conditions to issuance of bonds

§871. Proceedings and conditions to issuance of bonds

Bridge revenue bonds may be issued without any other proceedings or the happening of any other conditions or things than those proceedings, conditions, and things specified and required by this Sub-part or by the constitution. The powers conferred by this Sub-part are in addition to the power conferred by any other law, and this Sub-part, without reference to any other law is full authority for the purpose hereof.



RS 48:872 - Mortgage foreclosure; right of purchaser to franchise

§872. Mortgage foreclosure; right of purchaser to franchise

Any mortgage granted under this Sub-part may be foreclosed by seizure and sale of the encumbered property, in the manner provided by law for the foreclosure of conventional mortgages, including the right to executory process.

Any resolution adopted or mortgage or trust indenture entered into under the provisions of this Sub-part shall provide for the granting by the governing authority of the parish of a franchise to the purchaser at foreclosure sale for the operation of the bridge mortgaged or indentured. This franchise shall run for a period of not more than forty years from the date of the sale and shall be subject to any other constitutional or statutory limitations pertaining to the granting of municipal franchises.



RS 48:873 - Bridge revenue refunding bonds

§873. Bridge revenue refunding bonds

Any parish may provide by resolution for the issuance of bridge revenue refunding bonds of the parish for the purpose of refunding any bridge revenue bonds issued under the provisions of this Sub-part and then outstanding. The issuance of the bridge revenue refunding bonds, the maturities, and other details thereof shall be governed by the other provisions of this Sub-part insofar as they apply and by provisions of this Section.

No bridge revenue refunding bonds shall be delivered, unless delivered in exchange for bridge revenue bonds to be refunded thereby, except in the amount necessary to provide for the payment of matured and redeemable bridge revenue bonds or bridge revenue bonds maturing or redeemable including any redemption premium thereon.

No bridge revenue refunding bonds shall be issued, unless issued to refund bridge revenue bonds which have matured or will mature within six months, or are callable, or unless the interest rate of the bridge revenue refunding bonds is at least one-fourth of one per cent less than the interest rate borne by the bridge revenue bonds to be refunded.



RS 48:874 - Limitation of bonded debt

§874. Limitation of bonded debt

Bonds issued under this Sub-part are not subject to the limitations as to the amount of bonded debt in a parish, based upon the amount of the assessed value of taxable property.

Amended by Acts 1952, No. 127, §19.



RS 48:875 - Trust indenture authorized as security; corporate trustee

§875. Trust indenture authorized as security; corporate trustee

In the discretion of the governing authority of any parish issuing its bonds under the provisions of this Sub-part, each or any issue of bonds may be secured by a trust indenture by and between the parish and a corporate trustee, conveying or mortgaging the bridge and pledging the income and revenues thereof in an amount sufficient to pay the principal and interest on the bonds as they severally mature.

The corporate trustee shall be any trust company or bank having the powers of a trust company within or outside of the state.



RS 48:876 - Expenses of indenture part of cost

§876. Expenses of indenture part of cost

All expenses incurred in carrying out a trust indenture may be treated as a part of the cost of maintenance and operation of the bridge or bridges affected by the indenture.



RS 48:877 - Rights and remedies of bondholders and trustees; limitation of action by bondholder

§877. Rights and remedies of bondholders and trustees; limitation of action by bondholder

The trust indenture may set forth the rights and remedies of the bondholders and of the trustee and restrict the individual rights of action of bondholders as is customary in trust indentures serving bonds and debentures of corporations.



RS 48:878 - Provisions to protect bondholders

§878. Provisions to protect bondholders

Either the resolution providing for the issuance of bridge revenue bonds or the trust indenture made in connection therewith may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as are reasonable and proper and not in violation of law.



RS 48:879 - Action to enforce rights of bondholders and trustee

§879. Action to enforce rights of bondholders and trustee

Except as otherwise provided by resolution passed before the issuance of the bonds by the trust indenture, any holder of any bonds issued under the provisions of this Sub-part or of any of the coupons attached thereto, and the trustee under the trust indenture, if any, may, by any proceeding, protect and enforce all rights granted under this Sub-part, or by the resolution or trust indenture, to be performed by the parish, its governing authority or by the director of highways, or any officer thereof.



RS 48:880 - Designation of depository

§880. Designation of depository

Except as is otherwise provided in this Sub-part, the governing authority of the parish may provide by resolution or by trust indenture for the payment of the proceeds of the sale of the bonds and the revenues of the bridges to an officer, board, or depository named by it for the custody thereof. The parish shall provide for the method of disbursement thereof, with such safeguards and restrictions as it determines.

Any bank or trust company incorporated under the laws of this state may act as depository of the proceeds of the bonds or revenues of the bridges or of other moneys pertaining thereto. They may furnish such indemnifying bonds or pledge securities as required by the governing authority of the parish.



RS 48:881 - Bridge, bridge revenues and bonds exempt from taxation

§881. Bridge, bridge revenues and bonds exempt from taxation

The exercise of the powers conferred by this Sub-part constitutes the performance of essential governmental functions, and as bridges which are owned and operated by parishes constitute public property used for public purposes, those bridges and the tolls and revenues thereof are free from taxation within the state and no parish shall be required to pay taxes or assessments upon the bridge or any part thereof, owned by it, whether located within or without the corporate limits of the parish. Bonds issued under the provisions of this Sub-part, their transfer, and the income therefrom, including any profits made on the sale thereof, are free from taxation within the state and otherwise as may be allowed by any law.

Amended by Acts 1954, No. 664, §4.



RS 48:882 - Additional stipulations as to taxes permitted

§882. Additional stipulations as to taxes permitted

If, since July 26, 1944, and at the time of acquisition by a parish under this Sub-part, any bridge has been and is assessed with any ad valorem taxes by any parish or other political subdivision of this state or by any adjoining state in which one of the termini of the bridge is located, the parish acquiring it may provide in its resolution, mortgage, or trust indenture a contract with the purchasers of the bridge revenue bonds whereby a sum equal to what the taxes to the parish, municipality, or state, as the case may be, could be in any year following the acquisition of the bridge shall be annually paid into the treasury of the parish, municipality, or state. This amount shall be computed by using the assessment value of the bridge in the parish, subdivision, or state as of July 26, 1944, and the rate of taxation currently being levied in the particular year. The fund accumulated by these payments shall be used for the same purposes and in the same proportions as the taxes would have been.



RS 48:883 - Setting of bridge tolls

§883. Setting of bridge tolls

The governing authority of any parish issuing its bonds under the provisions of this Sub-part shall impose rates for the use of any bridge sufficient to operate and maintain the bridge, pay the principal of and interest on the bonds, and provide an adequate fund for depreciation, improvements, and extensions. Subject to this requirement, the governing authority may fix and revise the tolls from time to time and charge and collect them.

Tolls shall be so fixed and adjusted, in respect of the aggregate of tolls from the bridge or bridges for which a single issue of bonds is issued, as to provide a fund sufficient, with other revenues of the bridge or bridges, if any, to pay:

(1) Any payments to reimburse the parish for losses of taxes, as provided by R.S. 48:882;

(2) The cost of maintaining and operating the bridge or bridges unless that cost is otherwise provided for; and

(3) The bonds and interest thereon as each becomes due.

These tolls are not subject to supervision or regulation by any state commission, board, bureau, or agency.



RS 48:884 - Sinking fund

§884. Sinking fund

The tolls from a bridge or bridges for which a single issue of bonds is issued, except the part thereof required to pay the cost of maintaining and operating the bridge or bridges and to provide the reserves therefor provided for in the resolution authorizing the issuance of the bonds or in the mortgage or trust indenture, shall be set aside at such regular intervals as are provided in the resolution, mortgage, or trust indenture, in a sinking fund which is hereby pledged to and charged with the payment of:

(1) The interest upon the bonds as that interest falls due;

(2) The principal of the bonds as it falls due;

(3) The necessary fiscal agency charges for paying principal and interest; and

(4) Any premium upon bonds retired by call or purchase.

The use and disposition of the sinking fund is subject to such regulations as are provided in the resolution authorizing the issuance of bonds, or in the mortgage or trust indenture, but, except as is otherwise provided in the resolution, mortgage, or trust indenture, the sinking fund is a fund for the benefit of all bonds without distinction or priority of one over another.

Subject to the provisions of the resolution authorizing the issuance of bonds or of the mortgage or trust indenture, any moneys in the sinking fund in excess of an amount equal to one year's interest on all bonds then outstanding may be applied to the purchase or redemption of bonds. All bonds so purchased or redeemed shall immediately be cancelled and shall not be issued again.



RS 48:885 - Contracts for use of bridges for pipe lines and electric lines

§885. Contracts for use of bridges for pipe lines and electric lines

The governing authority of the parish may contract with any person desiring the use of any bridge or any part thereof for placing thereon water, gas, or oil pipelines; telephone, telegraph, electric light, or power lines; railroad or street railway tracks; or for any other purpose. It may fix the terms, conditions, rates, and charges for that use.



RS 48:886 - Cessation of tolls

§886. Cessation of tolls

The governing authority of any parish issuing its bonds pursuant to the provisions of this Sub-part shall do all acts necessary in the construction or acquisition, maintenance and operation of any bridge to the end that the bridge may be operated free of tolls as early as possible and practicable, subject only to the express limitations of this Sub-part and the limitations of the other laws and constitutional provisions applicable thereto.

When the particular bonds issued for any bridge or bridges and the interest thereon has been paid or a sufficient amount has been provided for their payment and continues to be held for that purpose, the parish issuing the bonds shall cease to charge tolls for the use of the bridge or bridges and the bridge or bridges shall be free, unless tolls are required for maintaining, repairing, and operating the bridge or bridges due to the lack of funds from other sources than tolls. However, the provisions of this Section do not apply to common carriers, transportation companies, bus lines, and anyone transporting passengers or freight for hire, but apply only to the use of the highway portion of the bridge by the traveling public. As respects other than the latter use, the parish may continue to fix and collect such tolls and charges as it considers in the public interest.



RS 48:887 - Contributions

§887. Contributions

Any parish, in addition to the revenues which may be received from the sale of bridge revenue bonds and from the collection of tolls and other bridge revenues derived under the provisions of this Sub-part, may accept from any federal agency, any state or state agency, or any municipality or municipal agency, or other political subdivision, grants or advances, for or in the aid of construction or acquisition of any bridge or the payment of any bonds issued under this Sub-part.

The parish may also accept contributions and advances from any source of money, property, or other things of value to be held, used, and applied only for the purpose for which the grants, advances and contributions may be made, and the parish may contract for the repayment or return of such grants, advances and contributions.

Amended by Acts 1954, No. 664, §5.



RS 48:888 - Competing bridges and ferries

§888. Competing bridges and ferries

No bridge for the use of the traveling public shall be constructed and operated by the parish or by a municipal corporation or other political subdivision of the state, or by any person, and no franchise shall be granted for the operation of a ferry, within fifteen miles of any toll bridge for the acquisition or construction of which bridge revenue bonds have been authorized under this Sub-part, except under a written permit granted by the director of highways. No such permit shall be granted by the director until he has ascertained by an investigation, including a hearing upon such notice and under such rules he prescribes, that there is an urgent public need for the operation of the bridge or ferry and that its operation will not affect the revenues of the bridge purchased or constructed under the provisions of this Sub-part, so as to impair the security of any bridge revenue bonds issued therefor.



RS 48:889 - General powers of parishes

§889. General powers of parishes

The governing authority of any parish issuing its bonds under the provisions of this Sub-part may exercise all powers and enter into all contracts or agreements necessary or incidental to the execution of its powers under this Sub-part.

The parish may exercise any powers conferred on it by acts of congress or of any adjoining state in which a portion of the bridge is located.



RS 48:890 - Power to employ help

§890. Power to employ help

The parish may employ engineering, architectural, and construction experts and inspectors; attorneys; and such other employees as are considered necessary and may fix their compensation.



RS 48:891 - Powers in Sub-part not limitations

§891. Powers in Sub-part not limitations

The provisions of this Sub-part enumerating powers and duties of parishes and their governing authorities are not limitations on the general powers or duties of parishes or the governing authorities thereof.



RS 48:892 - Expenses of enforcing Sub-part; how paid

§892. Expenses of enforcing Sub-part; how paid

All expenses incurred in carrying out the provisions of this Sub-part shall be paid solely from funds provided under the authority of this Sub-part, and no liability or obligation shall be incurred hereunder beyond the extent to which money has been provided under the authority of this Sub-part.



RS 48:893 - Cooperation with political subdivisions in this and adjoining states; assumption of jurisdiction by Department of Highways

§893. Cooperation with political subdivisions in this and adjoining states; assumption of jurisdiction by Department of Highways

Any parish operating under this Sub-part may cooperate with any political subdivision or agency of this state, or of an adjoining state in which a part of the bridge is or may be situated, in the acquisition, construction, improvement, operation, and maintenance of any bridge and in defraying the costs thereof. To this end, the parish may enter into any proper contract with any such political subdivision or agency, and two or more parishes may jointly issue revenue bonds as authorized in this Sub-part and create or establish a commission to accomplish the objective thereof, said commission to be composed and have such powers and authority as the parishes may deem advisable and may delegate to it, not contrary to law.

When the bonds issued, under the authority of this Sub-part, for any bridge and the interest thereon have been paid in full or sufficient funds have been deposited in trust for that purpose, and the bridge is in a condition of maintenance satisfactory to the Department of Highways of the state of Louisiana, or its successor, said department, or its successor, may at its sole option assume jurisdiction and control of the bridge, which will then become part of the state highway system of Louisiana and be subject to maintenance, control and operation, as an integral part of the state highway system. Thereafter, the collection of tolls, if any, shall be governed by the provisions of R.S. 48:886. Nothing herein contained, however, shall be construed as making the aforesaid assumption of jurisdiction and control mandatory.

Amended by Acts 1954, No. 664, §6.



RS 48:911 - Application of Sub-part

SUBPART C. MUNICIPAL, PARISH, OR

MUNICIPAL-PARISH TOLL BRIDGES

§911. Application of Sub-part

Wherever Sub-part B of this Part applies, this Sub-part has no application.



RS 48:912 - Certain municipalities and parishes may build bridges; borrowing money

§912. Certain municipalities and parishes may build bridges; borrowing money

Any municipality located on a navigable stream and any parish bounded by or through which a navigable stream runs, or both such municipality and parish in conjunction may, when the necessary authority has been obtained from congress, build bridges across the navigable streams and borrow the money to pay therefor. The loan shall be evidenced by certificates of indebtedness, bearing not more than five per cent per year interest, running for a period of not more than fifteen years, secured and payable as provided in R.S. 48:913.



RS 48:913 - Fixing and pledge of tolls

§913. Fixing and pledge of tolls

To secure the payment of the certificates of indebtedness authorized in R.S. 48:912, the municipality or parish, or the municipality and parish acting conjointly, may fix the rate of tolls to be charged persons passing over the bridge, and pledge the tolls for the payment of the certificates. The rate of toll, when so fixed and pledged, shall not be changed except with the consent of the holder of the certificates.

The funds arising from the collection of the tolls shall not be used for any other purpose than maintenance of the bridge and payment of the cost of its construction. When the cost of construction of the bridge has been paid, tolls shall no longer be charged except for the purpose of maintenance.



RS 48:914 - Certificates to be valid obligations

§914. Certificates to be valid obligations

In addition to the security given by the pledge of tolls as set forth in R.S. 48:913, the certificates of indebtedness shall be valid and subsisting obligations of the municipality or parish, or both, as the case may be.



RS 48:921 - Lease of parish bridge prohibited

SUBPART D. LIMITATIONS ON PARISHES

§921. Lease of parish bridge prohibited

No parish shall lease the franchise of crossing or use of any bridge owned by it and crossing a navigable stream. This Section does not apply to bridges constructed or acquired pursuant to the Bridge Revenue Bond Law.



RS 48:922 - Toll-charging by parishes prohibited except in certain cases

§922. Toll-charging by parishes prohibited except in certain cases

Except as authorized in this Part, no parish, or any agent thereof, shall charge or collect from the public any toll for the crossing or use of any bridge owned by the parish and crossing a navigable stream.

This Section does not affect or control owning parishes as to toll-bridges not fully paid for as of December 9, 1921, and not yet fully paid for, until the debt on such bridges has been liquidated.



RS 48:941 - Bridges over navigable waters authorized

PART III. STATE BRIDGES

§941. Bridges over navigable waters authorized

The department of highways may construct bridges and approaches thereto over navigable waters, for public use, on or connecting highways in this state. Thereafter, the department may operate and maintain these bridges.



RS 48:942 - Contracts relating to bridges

§942. Contracts relating to bridges

A. Notwithstanding any other law to the contrary, no state agency, political subdivision of the state nor any board or commission created pursuant to a local services agreement, without prior approval by the legislature, shall enter into any contract which would have the effect of any of the following with respect to any bridge in the state which is greater than five miles in length:

(1) Providing for the sale, lease as lessor, transfer, or conveyance of title or any interest in such a bridge.

(2) Providing for the transfer of any responsibility for the management, control, or operation of the bridge to any other entity, public or private.

B. The provisions of this Section shall not prohibit a public works contract for repair, expansion, maintenance, cleaning, or any other work relating to the physical structure of the bridge and appurtenances nor any contracts for the collection of public tolls for a state agency or political subdivision or services related to such toll collection.

Acts 2008, No. 313, §1; Acts 2008, No. 691, §§1, 2.



RS 48:943 - Repealed by Acts 1999, No. 1308, 1, eff. July 12, 1999.

§943. Repealed by Acts 1999, No. 1308, §1, eff. July 12, 1999.



RS 48:944 - Repealed by Acts 1999, No. 1308, 1, eff. July 12, 1999.

§944. Repealed by Acts 1999, No. 1308, §1, eff. July 12, 1999.



RS 48:945 - Tolls

§945. Tolls

As soon as any bridge authorized in this Part is put into operation, the department shall arrange for and supervise the collection of tolls for the use of the bridge. The rate of toll shall be determined by the department. The rates so fixed shall be such as to anticipate the retirement of the bonds issued for the construction of the bridge in not more than twenty years. The toll rates shall be posted in a conspicuous place at each end of the bridge or its approaches and at the places of collecting the tolls.

Commuters' tickets for those making frequent use of a particular bridge may be sold at reduced rates upon such terms and subject to such restrictions as are determined by the department of highways.

The department of highways shall report and pay into the state treasury all of the funds so derived by it from the bridges.



RS 48:945.1 - Commuter tickets; Louisiana registration as a qualification

§945.1. Commuter tickets; Louisiana registration as a qualification

The state, or any political subdivision thereof, which operates a toll bridge may require that in order to qualify for a commuter discount the motor vehicle shall be registered and licensed in Louisiana.

Added by Acts 1993, No. 177, §1.



RS 48:946 - Toll-keepers

§946. Toll-keepers

Toll keepers shall be appointed by the state highway department. They shall execute bond for the faithful performance of their duties and for the due and proper accounting of all monies received by them. These bonds shall be made payable to the state in such amounts and with such surety companies authorized to do business as determined by the state.

Toll keepers shall keep such records and make accounting in settlement at such times and in such manner as the highway department prescribes. They shall make a statistical record showing the number of tolls paid at the bridge or bridges and the department shall keep a record of the source of all tolls.



RS 48:947 - Tolls and revenues to be kept in separate accounts; use of accounts

§947. Tolls and revenues to be kept in separate accounts; use of accounts

All tolls and revenues collected under the provisions of this Part shall be kept by the State Treasurer in separate accounts for each bridge. The tolls and revenues derived from each bridge shall be used exclusively for its maintenance and operation, and the residue for the retirement of its bonds.

However, whenever it is necessary in the opinion of the department of highways to construct more than one bridge and approaches on a through or main highway, bonds may be issued to cover the cost of constructing the bridges and approaches and the tolls and revenues therefrom shall be kept together in one account and used for the maintenance and operation of the bridges and the retirement of the bonds. In such a case, all the bridges shall remain toll bridges until the retirement in full of all the bonds.



RS 48:948 - Cessation of tolls

§948. Cessation of tolls

When the cost of the bridge has been paid, it shall be immediately opened as a free bridge to the travelling public and shall thereafter be maintained as part of the state highway system.



RS 48:949 - Acquisition of property

§949. Acquisition of property

The department of highways may acquire by donation, or in its own name, may expropriate any property which is necessary to carry out the purposes of this Part. In expropriation suits, the Attorney General shall act as attorney for the department.

Any judgment rendered or allowance agreed upon by the highway department shall be paid as a part of the expense of building the bridge.

The department may take possession of any such property immediately upon filing petition for its expropriation. Otherwise, the procedure shall be as provided by law for expropriation by the state.



RS 48:950 - Letting of bridge contracts

§950. Letting of bridge contracts

All bridges constructed by the Department of Transportation and Development pursuant to this Part shall be by public contract let to the lowest responsible bidder pursuant to the provisions of R.S. 48:252. All contracts entered into by the Department of Transportation and Development in connection with the building of these bridges shall be in writing and in conformity with the requirements of the department.

Acts 1990, No. 921, §1, eff. July 25, 1990.



RS 48:951 - Combination railroad and vehicle traffic bridge; lease of right to run tracks, wires, etc. over the bridge

§951. Combination railroad and vehicle traffic bridge; lease of right to run tracks, wires, etc. over the bridge

A. The department of highways may, in connection with the erection of any bridge, construct a combination railroad, or street railway and vehicle traffic bridge.

B. The highway department may lease to any person who applies the right or privilege to use the bridge for railroad and for street railway purposes and for the placing and maintaining thereon of transmission cables and wires for telephone, telegraph, and electric power; pipe lines for the transportation of artificial or natural gas or oil; tracks, wires and other equipment for the operation of steam or electric railways; and appliances or equipment for any other purposes. The department shall not grant to any railroad or other public utility company an exclusive lease or franchise for the use of any bridge constructed under the provisions of this Part. Equal rights and privileges shall be granted to all railroads and public utility companies to the use of the bridges, upon complying with the terms and conditions and the rules and regulations of the department. The department shall adopt uniform terms and conditions, rules and regulations for carrying out the provisions of this Sub-section.



RS 48:952 - Rules and regulations

§952. Rules and regulations

The highway department may make and enforce all reasonable rules and regulations not inconsistent with this Part which are proper and suitable for the protection of the bridges, and the approaches and appurtenances thereto and for the safety of the traveling public.



RS 48:953 - Organized runs, walks, marches, or parades on bridges prohibited on weekdays; exceptions

§953. Organized runs, walks, marches, or parades on bridges prohibited on weekdays; exceptions

Organized runs, walks, marches, or parades shall be prohibited from crossing the Greater New Orleans Bridges Nos. one and two and the Huey P. Long Bridge in Orleans and Jefferson Parishes on weekdays from midnight Sunday evening until midnight on Friday evening except on any holiday recognized by federal, state, or local government.

Acts 1985, No. 176, §1.



RS 48:971 - Boy scouts, girl scouts, and camp fire girls to have free passage over toll bridges

PART IV. FREE PASSAGE

§971. Boy scouts, girl scouts, and camp fire girls to have free passage over toll bridges

Members of the Boy Scouts of America, of the Girl Scouts of America, and of the Camp Fire Girls when assembled in uniform in a parade or group consisting of not less than fifteen and under the supervision of a scout master or other responsible person, have free and unhampered passage at all times over toll bridges in this state.



RS 48:972 - Exemption from bridge tolls; certain public vehicles

§972. Exemption from bridge tolls; certain public vehicles

Any publicly owned vehicles and any vehicle used in connection with or in furtherance of the mass transportation of the general public which is owned and operated by any person, firm, or corporation engaged in a publicly subsidized transit business or which is owned by a public body, shall have free and unhampered passage at all times over toll bridges which cross any river or stream in this state.

Added by Acts 1980, No. 313, §1, eff. July 13, 1980.



RS 48:991 - FERRIES

CHAPTER 4. FERRIES

§991. Streams dividing parishes, concurrent jurisdiction over ferries

Where streams separate parishes, the parishes between which ferryboats ply thereon have concurrent jurisdiction over the ferry. Complaints for neglect or infractions of the charter are cognizable by the court of either parish in such cases.



RS 48:992 - Establishment of ferries in parish of Orleans

§992. Establishment of ferries in parish of Orleans

The governing body of the city of New Orleans may establish and regulate ferries across the Mississippi River, in the parish of Orleans.



RS 48:993 - Lease of ferries, advertisement for bids

§993. Lease of ferries, advertisement for bids

The parish governing authority or municipal corporation having the right to lease any ferry shall advertise for bids in the manner prescribed for judicial advertisement for three weeks, the first advertisement to be made at least fifteen days prior to the date set for the opening of the bids. If the ferry to be leased plies between two different parishes, between a parish and a municipal corporation in another parish, or between municipalities in different parishes, the parish governing authority or the municipal councils, as the case may be, shall jointly advertise for bids for the lease of the ferry franchise in the manner prescribed for judicial advertisement for three weeks in the official journal of the parishes or municipalities, as the case may be.

It is not necessary to advertise the proposed lease or the conditions or obligations thereof in its entirety. The advertisement shall merely notify prospective bidders of the sale of the proposed lease and that the lease will be sold to the highest bidder on such terms and conditions and at such a place as is prescribed or agreed upon by the parish governing authorities or municipal councils, or both, as the cause may be. If the lease of a ferry is to be sold at public auction to the last and highest bidder instead of by sealed bidding, the advertisement shall so state. The advertisement shall notify prospective bidders that a copy of the lease may be obtained free of charge from the secretary of the parish governing authority or the clerk of the municipal council, containing all of the details, conditions, and obligations of the ferry franchise. No ferry shall be leased for a longer period than ten years.

Amended by Acts 1968, No. 75, §1.



RS 48:994 - Unauthorized transportation across streams within certain distance of ferry unlawful; penalty

§994. Unauthorized transportation across streams within certain distance of ferry unlawful; penalty

No person, not a lessee of a public ferry shall transport any person for pay or hire across the Mississippi River or any other stream in this state in any craft, within a distance of two miles of a public ferry landing duly established under the resolutions or ordinances of any parish or municipal corporation in this state, except the parish of Orleans.

Whoever violates this Section shall be fined not less than ten dollars nor more than twenty-five dollars for each offense. In default of payment of the fine he shall be imprisoned for not less than ten days nor more than thirty days.



RS 48:995 - Unlawful crossing in Orleans

§995. Unlawful crossing in Orleans

In the parish of Orleans, whoever unlawfully crosses passengers for hire within the territorial limits exclusively assigned to any ferry under its franchise or charter shall for each offense be fined not more than fifty dollars or imprisoned for not less than five days nor more than thirty days, or both.



RS 48:996 - Vessels not to be moored within one hundred yards of ferry routes; penalty

§996. Vessels not to be moored within one hundred yards of ferry routes; penalty

No craft or vessel shall be moored, anchored, or stationed in the waters of any navigable stream within one hundred yards of the usual line of passage of any ferry-boat when plying from one of its wharves or landing places to the other. However, this Section does not apply to craft or vessels regularly moored and made fast to the established wharves adjoining the wharves or landing places of ferries.

Any master or owner of a craft or vessel moored, anchored, or stationed in violation of this Section shall be fined not less than twenty-five dollars nor more than one hundred dollars. In default of payment of the fine, he shall be imprisoned for not less than ten days nor more than thirty days.



RS 48:997 - Impeding safe passage of ferries; penalty

§997. Impeding safe passage of ferries; penalty

Any person who endangers, impedes, or harasses the safe passage of the chartered ferries across the streams of this state, shall be fined not less than ten dollars nor more than fifty dollars or imprisoned for not less than five days nor more than thirty days, or both.

Amended by Acts 1952, No. 127, §19.



RS 48:998 - Ferries operated under franchise made separate class for taxation; valuation

§998. Ferries operated under franchise made separate class for taxation; valuation

Ferries owned and operated under franchises granted for a specific number of years are a separate class for the purpose of assessment and taxation. These franchises shall be valued by the assessing authorities for state purposes at a sum equal to the price paid for the franchises divided by the number of years for which franchise is granted. This valuation and listing is binding for local purposes upon all subdivisions of the state in which the ferries are operated.



RS 48:999 - Scouts and camp fire girls cross free

§999. Scouts and camp fire girls cross free

Members of the Boy Scouts of America, the Girls Scouts of America, and the Camp Fire Girls, when assembled in uniform in a parade or group consisting of not less than fifteen and under the supervision of a scout master or other responsible person, have free and unhampered passage at all times over all toll ferries in this state.



RS 48:1000 - Ferries; free passage to parish governing authorities

§1000. Ferries; free passage to parish governing authorities

A. The free right of passage over any public ferry which moves between two landings located in the same parish and which is leased out or controlled by the state, parish, or municipality for which license is paid or toll exacted shall provide for free passage of all employees of parish governing authorities in official parish governing authority vehicles in their passage to and from work on an official project of the parish governing authority, provided that rules are adopted in accordance with the provisions of Subsection B of this Section.

B. The Department of Transportation and Development shall, in accordance with the Administrative Procedure Act, adopt rules and regulations for the efficient implementation and enforcement of the provisions of this Section.

Acts 1993, No. 345, §2.



RS 48:1001 - St. Francisville ferry; private contract

§1001. St. Francisville ferry; private contract

A. The department is authorized to and shall endeavor to enter into a contract with a private entity for the maintenance of the St. Francisville ferry which crosses the Mississippi River between Pointe Coupee Parish and West Feliciana Parish.

B. Any request for bid proposals from competitors interested in contracting for the maintenance of the ferry shall be advertised in accordance with the bid advertisement requirements under the provisions of R.S. 48:252.

C. The secretary shall adopt and promulgate rules in accordance with the Administrative Procedure Act for the implementation of this Section which shall include but not be limited to:

(1) Prequalification requirements for competitors.

(2) Public announcement procedures for solicitation of interested competitors.

(3) Scope of service requirements to be met by the successful competitor.

(4) Requirements for bid proposals submitted by competitors.

(5) Selection and process of an award by the chief engineer and execution of the contract by the secretary.

(6) The length of the initial contract and renewals of such contract.

D. The maintenance of the ferry shall be in compliance with safety standards prescribed by the department.

E. No contract for maintenance of the ferry shall be entered into unless the private contractor demonstrates that it has the qualifications, experience, financial strength, and personnel necessary to carry out the terms of the contract.

F. Any measure increasing the toll imposed by the provisions of this Section shall require the enactment of a law by a two-thirds vote of the elected members of each house of the legislature.

Acts 1999, No. 844, §1.



RS 48:1002 - Dr. Martin Luther King, Jr. Ferry; closure; authorization for transfer or compensation to residents

§1002. Dr. Martin Luther King, Jr. Ferry; closure; authorization for transfer or compensation to residents

A. Effective July 1, 2008, no state funds shall be appropriated for operation and maintenance of the Dr. Martin Luther King, Jr. Ferry serving Monkey Island in Cameron Parish.

B.(1) The state, through the Department of Transportation and Development, hereinafter the "department", is authorized to transfer, donate, assign, and deliver title to the Dr. Martin Luther King, Jr. Ferry, without compensation, to the Cameron Parish governing authority. The secretary of the department may execute such documents necessary to properly effectuate such transaction, regardless of monetary consideration.

(2) Prior to any transfer of the ferry, the department and the Cameron Parish governing authority shall agree in writing that such transfer is conditioned upon agreement by the Cameron Parish governing authority to assume ownership and all maintenance and operational expenses of the ferry, and to continue to operate the ferry for the benefit of the residents of Monkey Island, Cameron Parish, and the state, for the lesser of three years or until such time as a bridge or alternate means of transportation across the old Calcasieu River channel is built and operational.

C. If, as of December 30, 2000, a transfer of the ferry has not occurred, then the state, through the department, may offer residents of Monkey Island adequate and just compensation for their land.

Acts 1999, No. 1075, §1; Acts 2001, No. 414, §1; Acts 2003, No. 469, §1; Acts 2004, No. 13, §1; Acts 2004, No. 597, §1.



RS 48:1091 - BRIDGE AND FERRY AUTHORITIES

CHAPTER 5. BRIDGE AND FERRY AUTHORITIES

PART I. INCORPORATION--POWERS AND DUTIES

§1091. Definitions

Section 1. The following terms whenever used or referred to in this Part shall have the following meanings, except in those instances where the context clearly indicates otherwise:

(1) The term "Authority" shall mean any Bridge and Ferry Authority created pursuant to this Part.

(2) The term "bonds" shall mean and include the notes, bonds and other evidences of indebtedness or obligations which the authority is authorized to issue pursuant to the provisions contained in this Part.

(3) The term "construction" shall mean and include both acquisition and construction, and the term "to construct" shall mean and include "to acquire" and "to construct".

(4) The term "federal agency" shall mean and include the United States of America, the President of the United States of America, and any department of or corporation, agency or instrumentality heretofore or hereafter created, designated or established by the United States of America.

(5) "State agency" shall mean the state of Louisiana and any department of or corporation, agency, political subdivision or instrumentality heretofore or hereafter created, designated or established by the state of Louisiana.

(6) The term "improvement" shall mean and include extension, enlargement and improvement, and the term "to improve" shall mean and include "to extend, enlarge and to improve", all in such manner as may be deemed desirable.

Acts 1958, No. 526, §1.



RS 48:1091.1 - Statement of fiscal policy

§1091.1. Statement of fiscal policy

A. The legislature finds that in instances of public need and necessity, bridge and ferry authorities should be created and authorized to borrow money, make and issue negotiable notes, bonds, refund bonds, and incur other indebtednesses or obligations, and to enter into contracts, leases, or other transactions with any federal agency or state agency, pledge and assign their rights under any contracts, leases, or other transactions to secure the payment of bonds or other obligations incurred.

B. No bridge or ferry authority shall be created under the provisions of this Part without prior approval thereof by adoption or enactment of a legislative instrument by the legislature.

Added by Acts 1977, No. 627, §1, eff. July 20, 1977.



RS 48:1092 - Method of creation

§1092. Method of creation

A. Whenever the governing body of one or more parishes desires to create an authority under this Part, a resolution shall be adopted by the parish or parishes to constitute the authority, signifying the intention to do so, and a certified copy of such resolution shall be delivered forthwith to the governor. Each such resolution shall set forth the exact purpose for which the authority is to be created and the name of the parish or parishes which will participate in and be represented on the authority. If the authority is composed of two or more parishes it shall be composed of one member from each parish which will participate in the authority, each such member to be appointed by the governor from a panel of three names to be submitted by the governing body of each such parish, and of an additional number of members to be appointed directly by the governor, such additional members to equal in number the aggregate of the members appointed from the aforesaid panels submitted by the parish governing bodies. If the authority is to be composed of only one parish it shall be composed of seven members who shall be appointed by the governor from a panel of not less than fourteen names submitted by the parish governing authority; provided, however, that, notwithstanding any other provision of law to the contrary, the Iberville Parish Bridge and Ferry Authority shall be composed of nine members. In addition, the State Department of Highways shall make and furnish to the Iberville Parish Bridge and Ferry Authority the results of a study to determine a feasible location within the vicinity of the city of Plaquemine for the constructing of a bridge across the Mississippi River.

If the authority is composed of two or more parishes, the members initially appointed from the panels submitted by the governing bodies of the parishes, as aforesaid, shall be appointed for terms of four years each, and if the members to be appointed directly by the governor are not more than two in number they shall be appointed for terms of five years each, while all additional members to be appointed directly by the governor shall be appointed for terms of six years each. If the authority is to be composed of only one parish, three of the initial members shall be appointed for terms of three years each, two of the members shall be initially appointed for terms of four years each and the remaining two for initial terms of five years each. At the expiration of the initial terms for all authorities, their successors shall be appointed for terms of six years each.

In the event any person so appointed ceases to be a member of the authority for any reason, his successor shall be appointed by the governor in the same manner and for the unexpired term of office. Each member shall be a citizen of the United States and a qualified voter and taxpayer of the State of Louisiana, and if the authority is composed of only one parish the members shall also be qualified voters and taxpayers in the parish where the authority is created.

In the event the governing body of any parish participating in the authority shall fail to submit a panel of names to the governor at the time of delivery to him of its resolution signifying its intention to create the authority, and also in the event any such governing body shall fail to submit a panel of names to the governor prior to the expiration of any term of its member from which the governor can appoint such member's successor, then, in either event, the governor shall appoint directly a member to represent such governing body on the authority.

B. In addition to the foregoing method of creating bridge and ferry authorities under this Part, whenever the governor shall deem it in the public interest to do so, he may, with approval thereof by adoption or enactment of a legislative instrument by the legislature, create a bridge and ferry authority under this Part which shall consist of one member from each parish to participate in and be represented on said authority and an equal number of members to be appointed at large, all to be appointed directly by the governor; provided that if the authority is composed of only one parish, it shall consist of three members from the parish, all to be appointed by the governor.

C. The authority shall elect from among its own members a chairman, a vice-chairman and a secretary-treasurer, whose respective duties shall be prescribed by the authority. The authority shall meet in regular session once each month, and shall also meet in special session at the call of the chairman or at the request of three members of the authority. A majority of the members shall constitute a quorum, and all actions or resolutions of the authority must be approved by the affirmative vote of not less than a majority of all members of the authority. The authority shall prescribe rules to govern its meetings and shall fix the place at which the meetings shall be held.

D. Each authority created hereunder is hereby declared to be a body corporate and politic, constituting an instrumentality of the State of Louisiana exercising public and essential governmental functions, and the exercise by the authority of the powers conferred by this Part in the acquisition, construction, operation and maintenance of bridges and ferries shall be deemed and held to be an essential governmental function of the State of Louisiana. The authority shall not be deemed to be a public utility and shall not be subject in any respect whatever to the authority, control or supervision of the Louisiana Public Service Commission. The authority shall possess all the powers provided in this Part, and such powers shall be exercised within the geographical limits of the parish or parishes constituting the authority.

E. Each member of an authority created hereunder shall be paid a per diem of twenty-five dollars for each day of attendance at meetings of the authority or on business for the authority at its direction.

Acts 1958, No. 526, §2. Amended by Acts 1969, No. 57, §1; Acts 1977, No. 627, §1, eff. July 20, 1977.



RS 48:1092.1 - Repealed by Acts 2012, No. 866, §3, eff. Jan. 1, 2013.

§1092.1. Repealed by Acts 2012, No. 866, §3, eff. Jan. 1, 2013.



RS 48:1093 - General purposes and powers

§1093. General purposes and powers

Every authority incorporated under this Part shall be for the purpose of constructing or acquiring toll bridges and ferries to improve and extend the highway system of the State of Louisiana and, subject to the consent of the affected local governmental bodies, shall also be authorized to construct or acquire transit systems, terminals and in the case of the Mississippi River Bridge Authority such parking facilities as may be required on the west bank of the Mississippi River within its jurisdiction in connection with its toll bridges and ferries so as to supplement and augment the effectiveness of its bridges and ferries and better provide for the mass movement of people; provided, however, that no such authority shall construct a transit system, in competition with an existing transit system, nor shall any such authority expropriate any portion of an existing transit system unless the entire system is purchased. It is further provided that no State Department of Highways Long Range Highway Fund monies shall be pledged or used to finance any such transit systems and terminals or parking facilities. Every such authority is hereby granted and shall have and may exercise all powers necessary or convenient for the carrying out of said purposes, including, but without limiting the generality of the foregoing, the following rights and powers:

(1) To sue and be sued;

(2) To adopt, use and alter at will a corporate seal;

(3) To acquire, purchase, lease as lessee and hold and use any franchise, property, real, personal or mixed, tangible or intangible, or any interest therein necessary or desirable for carrying out the purposes of the authority, and to sell, lease as lessor, transfer and dispose of any property or interest therein at any time acquired by it; provided, however, that title to all such property shall be taken in the name of the State of Louisiana;

(4) To acquire by purchase, lease or otherwise and to construct, improve, maintain, repair and operate toll bridges and ferries;

(5) To make by-laws for the management and regulation of its affairs;

(6) To appoint officers, agents, employees and servants; to prescribe their duties and to fix their compensation;

(7) To fix, alter, charge and collect fares and tolls, at reasonable rates to be determined exclusively by it, for the purpose of providing for the payment of the expenses of the authority, the construction, improvement, repair, maintenance and operation of its facilities and properties, the payment of the principal of and the interest upon its obligations, and to fulfill the terms and provisions of any agreements made with the purchasers, or holders of any such obligations;

(8) To borrow money, make and issue negotiable notes, bonds, refunding bonds, and other evidences of indebtedness or obligations (herein called 'bonds') of the authority, said bonds to have a maturity date not longer than fifty (50) years from the date of issue, and to secure the payment of such bonds or any part thereof by pledge or deed of trust of all or any of its revenues and receipts, and including any funds that may be dedicated thereto by any state agency or federal agency, and to make such agreements with the purchasers or holders of such bonds or with others in connection with any such bonds, whether issued or to be issued, as the authority shall deem advisable, and in general, to provide for the security of said bonds and the rights of the holders thereof;

(9) To make contracts of every nature and to execute all instruments necessary or convenient for the carrying on of its business;

(10) Without limitation of the foregoing, to borrow money and accept grants from and to enter into contracts, leases or other transactions with any federal agency or state agency and to pledge and assign to secure its bonds any such grants, contracts, leases or other transactions.

(11) To acquire in the name of the State of Louisiana by purchase or otherwise on such terms and conditions and in such manner, with or without competitive bidding, as it may deem proper, or by expropriation, under the general expropriation laws of the state and under the provision of R.S. 19:51-19:66, any existing privately owned bridges or ferry franchises and systems and land or other property, servitude, and improvement on land, which it may determine is reasonably necessary for any bridge or ferry or for the relocation or reconstruction of any bridge or ferry by the authority under the provisions of this Part or for the construction of any approaches thereto, and any and all lands, title and interest in such lands, other property, servitudes and improvement on land; provided, however, that no property owned by or in which any parish, city, town, village or other political subdivision of the State of Louisiana has any right, title or interest, or parts thereof or rights therein, may be expropriated except with the consent of such parish, municipal corporation or political subdivision. After the authority has commenced operations on a tract of land without objection on the part of the landowner, the landowner may not prevent or retard the operations by any legal process, but shall be limited to an action for damages.

(12) To pledge, hypothecate or otherwise encumber all or any of the receipts of the authority as security for all or any of the obligations of the authority;

(13) To do all acts and things necessary or convenient for the promotion of its business and the general welfare of the authority, or to carry out the powers granted to it by this Part or any other laws;

(14) To contract with any adjoining state or with any public agency or agencies of an adjoining state upon such terms as the authority shall deem proper for the acquisition, construction, and operation of any bridge or ferry which is partly in this state and partly in such adjoining state;

(15) To enter into contracts or group insurance for the benefit of its employees and to set up a retirement or pension fund for such employees. Every bridge and ferry authority authorized, created or incorporated pursuant to Act No. 7 of 1952, as amended and supplemented, shall have all of the supplemental and additional powers provided by R.S. 48:1091 through 48:1107 (Act No. 526 of 1958 as amended).

Acts 1958, No. 526, §3. Amended by Acts 1962, No. 413, §1; Acts 1966, No. 413, §1.



RS 48:1094 - Bonds

§1094. Bonds

NOTE: TEXT OF FIRST PARAGRAPH OF §1094 AS AMENDED BY ACTS 1968, NO. 269, §1:

The bonds of any authority shall be authorized by a resolution of the board thereof and shall be of such series, bear such date or dates, mature at such time or times not exceeding fifty years from their respective dates, bear interest at any such rate or rates not exceeding six per centum per annum, payable semi-annually, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privileges, be payable in such medium of payment and at such place or places, be subject to such terms of redemption not exceeding one hundred and five percent of the principal amount thereof, and be entitled to such priorities in the revenues or receipts of the authority as such resolution or resolutions may provide. The bonds shall be signed by such officers as the board shall determine, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signatures of such officer or officers of the authority as the board shall designate. Any such bonds may be issued and delivered notwithstanding that one or more of the officers signing such bonds or the officer or officers whose facsimile signature or signatures may be upon the coupons shall have ceased to be such officer or officers at the time such bonds shall actually have been delivered. Said bonds shall be sold to the highest bidder, at public sale, at not less than a price creating an interest cost for the money received for such bonds, figured to maturity of the bonds, of six per centum per annum, payable semi-annually, after advertisement at least once a week, for not less than thirty days, by said authority in New Orleans, Chicago, New York and such other places as said authority may determine, reserving to said authority the right to reject any and all bids. In the event the authority rejects all bids, it shall have the right to readvertise for new bids or to negotiate publicly with the bidding groups, and to sell the bonds on terms more advantageous than the best bid submitted.

NOTE: TEXT OF FIRST PARAGRAPH OF §1094 AS AMENDED BY ACTS 1968, NO. 290, §1:

The bonds of the authority shall be authorized by a resolution of the authority and shall be of such series, bear such date or dates, mature at such time or times not exceeding fifty years from their respective dates, bear interest at any such rate or rates not exceeding six per centum per annum, payable semi-annually, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privileges, be payable in such medium of payment and at such place or places, be subject to such terms of redemption not exceeding one hundred and five per cent of the principal amount thereof, and be entitled to such priorities in the revenues or receipts of the authority as such resolution or resolutions may provide. The bonds shall be signed by such officers as the authority shall determine, and coupon bonds shall have attached thereto1 officer or officers whose facsimile signature or signatures may be upon the coupons shall have ceased to be such officer or officers at the time such bonds shall actually have been delivered. Said bonds shall be sold to the highest bidder, at a public sale, at not more than a price creating an interest cost for the money received for such bonds, figured to maturity of the bonds, of six per centum per annum, payable semi-annually, after advertisement at least once a week, for not less than thirty days, by said authority in New Orleans, Chicago, New York and such other places as said authority may determine, reserving to said authority the right to reject any and all bids. In the event the authority rejects all bids, it shall have the right to readvertise for new bids or to negotiate publicly with the bidding groups, and to sell the bonds on terms more advantageous than the best bid submitted.

In the event that no bids are submitted, the authority shall have the right to sell the bonds on the best terms it can negotiate, or to readvertise for new bids as provided herein. Pending the preparation of definitive bonds, temporary bonds may be issued to the purchaser or purchasers thereof, which may contain such terms and conditions as the authority may determine.

Any resolution authorizing bonds may contain provisions which shall be part of the contract with the holders thereof, as to (1) pledging the full faith and credit of the authority (but not of the State of Louisiana or of any political subdivision thereof) for the payment of such obligations or restricting the same to all or any of the revenues of the authority from all or any of its properties, (2) the construction, improvement, operation, extension, enlargement, repair and maintenance of its properties and the duties of the authority with reference thereto, (3) the terms and provisions of the bonds, (4) limitations upon the purpose to which the proceeds of the bonds then or thereafter to be issued shall be devoted, (5) the rate of tolls, fares and other charges for use of the facilities of or for the services rendered by the authority, (6) the setting aside of reserves or sinking funds and the regulation and disposition thereof, (7) limitations on the issuance of additional bonds, (8) the terms and provisions of any deed of trust or indenture securing the bonds, or under which the same may be issued, and (9) any other or additional agreements with the holders of the bonds.

The authority may enter into any deeds of trust, indentures or other agreements with any bank or trust company or other person or persons in the United States having power to enter into the same, including any state or federal agency, as security for such bonds, and may assign and pledge all or any of the revenues or receipts of the authority thereunder; provided however, that the authority shall have no power to mortgage or to create any lien upon the properties operated or controlled by it. Such deed of trust, indenture or other agreement, may contain such provisions as may be customary in such instruments, or as the authority may authorize, including (but without limitation) provisions as to (1) construction, improvement, operation, maintenance and repair of any bridge or ferry and the duties of the authority with reference thereto, (2) the application of funds and the safeguarding of funds on hand or on deposit, (3) the rights and remedies of said trustee and of the holders of the bonds (which may include restrictions upon the individual right of action of such bondholders) and, (4) the terms and provisions of the bonds or the resolution authorizing the issuance thereof. No such deed of trust, indenture or other agreement need be filed or recorded except in the records of the authority.

The authority may provide by resolution for the issuance of refunding bonds of the authority for the purpose of refunding any bonds then outstanding which shall have been issued under the provisions of this Part, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds and, in its discretion, for the additional purpose of constructing improvements, extensions or enlargements to any facility then operated by the authority or for the payment of all or any part of the cost of any new or other facilities, including bridges and ferries. The issuance of such bonds for any one or more such purposes, the maturities and other details thereof, the rights of the holders thereof and the rights, duties and obligations of the authority in respect thereof shall be governed by the provisions of this Part so far as the same may be applicable.

Acts 1958, No. 526, §4. Amended by Acts 1968, No. 269, §1; Acts 1968, No. 290, §1.

1As it appears in the enrolled bill. Apparently the following words of the prior law were inadvertently omitted from the 1968 amendment: "interest coupons bearing the facsimile signatures of such officer or officers as the authority shall designate. Any such bonds may be issued and delivered, notwithstanding that one or more of the officers signing such bonds or the"



RS 48:1095 - Contesting bond issue

§1095. Contesting bond issue

For a period of sixty days from the date of the adoption by the authority of a resolution authorizing the issuance of bonds hereunder, any persons in interest shall have the right to contest the legality of the resolution and the legality of the bond issue or the indenture authorized by any such resolution for any cause; after which time no one shall have any cause or right of action to contest the legality of said resolution or indenture or of the bonds authorized thereby for any cause whatsoever. If no suit, action or proceeding is begun contesting the validity of the bond issue within the sixty days herein prescribed, the authority to issue the bonds, the legality thereof and of all the provisions of the resolution authorizing the issuance of the bonds and of any indenture executed to secure the payment thereof, shall be conclusively presumed, and no court shall have authority to inquire into such matters.

Such bonds shall have all the qualities of negotiable instruments under the law merchant and the negotiable instruments law of the state of Louisiana.

Acts 1958, No. 526, §5.



RS 48:1096 - Remedies of bondholders

§1096. Remedies of bondholders

The rights and remedies herein conferred upon or granted to the bondholders, shall be in addition to and not in limitation of any rights and remedies lawfully granted to such bondholders by the resolution or resolutions providing for the issuance of bonds, or by any deed or trust, indenture or other agreement under which the same may be issued. In the event the authority shall default in the payment of principal or interest on any of the bonds after the said principal or interest shall become due, whether at maturity or upon call for redemption, and such default shall continue for a period of thirty days, or in the event the authority shall fail or refuse to comply with the provisions of this Part, or shall default in any agreement made with the holders of the bonds, the holders of twenty-five per centum in aggregate principal amount of the bonds then outstanding, by instrument or instruments filed in the office of the secretary of state and proved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the bondholders for the purpose herein provided.

Such trustee and any trustee under any deed of trust, indenture or other agreement, may, and upon written request of the holders of twenty-five percentum (or such other percentage or percentages as may be specified in any deed of trust, indenture, or other agreement aforesaid) in principal amount of the bonds then outstanding, shall, in his or its own name:

(1) by mandamus or other civil action or proceeding enforce all rights of the bondholders, including the right to require the authority to collect rates, rentals and other charges adequate to carry out any agreement as to or pledge of the revenues or receipts of the authority, and to require the authority to carry out any other agreements with or for the benefit of the bondholders, and to perform its duties under this Part,

(2) bring suit upon the bonds,

(3) require the authority to account as if it were the trustee of any express trust for the bondholders,

(4) enjoin any acts or things which may be unlawful or in violation of the rights of the bondholders.

Any trustee when appointed as aforesaid, or acting under a deed of trust, indenture or other agreement, shall be entitled as of right to the appointment of a receiver, who may enter and take possession of the facilities of the authority or any part or parts thereof, the revenues or receipts from which are or may be applicable to the payment of the bonds, and operate and maintain the same, and collect and receive all tolls, fares or other revenues thereafter arising therefrom in the same manner as the authority might do, and shall deposit all such moneys in a separate account and apply the same as the court shall direct. In any civil action or proceeding by the trustee, the fees, counsel fee, expenses of the trustee and of the receiver, if any, and all costs and disbursements allowed by the court shall be a first charge on any revenues and receipts derived from the facilities of the authority, the revenues or receipts from which are or may be applicable to the payment of the bonds. The trustee shall, in addition to the foregoing, have and possess all of the powers necessary or appropriate for the exercise of any functions specifically set forth herein or incident to the general representation of the bondholders in the enforcement and protection of their rights.

Nothing in this Part shall authorize any receiver appointed pursuant to this Part for the purpose of operating and maintaining any facilities of the authority, to sell, assign, mortgage or otherwise dispose of any of the assets of whatever kind and character of the authority. It is the intention of this Part to limit the powers of such receiver to the operation and maintenance of the facilities of the authority as the court shall direct, and no holder of bonds of the authority or any trustee shall ever have the right in any civil action or proceeding to compel a receiver, nor shall any receiver ever be authorized or any court be empowered to direct the receiver to sell, assign, mortgage or otherwise dispose of any assets of the authority of whatever kind or character.

Acts 1958, No. 526, §6.



RS 48:1097 - Roads and grade separations; vacation and relocation of highways; surveys; public utility facilities

§1097. Roads and grade separations; vacation and relocation of highways; surveys; public utility facilities

The authority shall have power to construct roads, grade separations at intersections of any bridge or ferry with public highways and so to change and adjust the lines and grades of the public highways so as to accommodate the same to the design of such grade separation. The cost of such grade separation and any damage incurred in changing and adjusting the lines and grades of such highways shall be ascertained and paid by the authority as part of the cost of such bridge or ferry.

If the authority shall find it necessary to change the location or any portion of any public highway in the parishes constituting the authority, it shall cause the same to be reconstructed at such location as the authority shall deem most favorable and of substantially the same type and in as good condition as the original highway. The cost of such reconstruction and any damage incurred in changing the location of any highway shall be ascertained and paid by the authority as part of the cost of such bridge or ferry.

Any public highway affected by the construction of any bridge or ferry hereunder may be vacated or relocated by the authority in the manner now provided by law for the location or relocation of public roads, and any damages awarded on account thereof shall be paid by the authority as a part of the cost of such bridge or ferry.

In addition to the foregoing powers the authority and its authorized agents and employees may enter into any lands, waters and premises in the parishes constituting the authority for the purpose of making surveys, soundings, drillings and examinations as it may deem necessary or convenient for the purposes of this Part, and such entry shall not be deemed a trespass, nor shall an entry for such purpose be deemed an entry under any condemnation proceedings which may then be pending. The authority may make reimbursement for any actual damages resulting to such lands, waters and premises as a result of such activities.

The authority shall also have power to make reasonable regulations for the installation, construction, maintenance, repair, renewal, relocation and removal of tracks, pipes, mains, conduits, cables, wires, towers, poles and other equipment and appliances (herein called "public utility facilities") of any public utility in, on, along, over or under any bridge over which it has jurisdiction. Whenever the authority shall determine that it is necessary that any such public utility facilities which now are or hereafter may be, located in, on, along, over or under any such bridge shall be relocated in connection with such bridge, or should be removed from the site of such bridge, the public utility owning or operating such facilities shall relocate or remove the same in accordance with the order of the authority; provided, however, that the cost and expense of such relocation or removal, including the cost of installing such facilities in a new location, or new locations, and the cost of any lands, or any rights or interests in lands, and any other rights, acquired to accomplish such relocation or removal, shall be ascertained and paid by the authority as a part of the cost of such bridge. In case of any such relocation or removal of facilities, as aforesaid, the public utility owning or operating the same, or its successors or assigns, may maintain and operate such facilities, with the necessary appurtenances, in the new location or new locations for as long a period, and upon the same terms and conditions, as it had the right to maintain and operate such facilities in their former location or locations.

Acts 1958, No. 526, §7.



RS 48:1098 - Interest in contracts

§1098. Interest in contracts

No member of the authority or officer or employee thereof shall, either directly or indirectly, be a party to or in any manner interested in any contract or agreement with the authority for any matter, cause or thing whatsoever by reason whereof any liability or indebtedness shall in any way be created against the authority. If any contract or agreement shall be made in violation of the provisions of this Section, the same shall be null and void, and no action shall be maintained thereon against such authority.

Nothing in this Part shall be construed to limit the power of the authority to construct, repair or improve any bridge or ferry or portion thereof, or any addition, betterment or extension thereto, directly by the officers, agents and employees of the authority, or by contract; nor shall this section apply to contracts for legal, engineering, auditing, accounting or other professional services.

Acts 1958, No. 526, §8.



RS 48:1099 - Tax exemption

§1099. Tax exemption

The exercise of the power granted by this Part will be in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, and as the operation and maintenance of bridges and ferries by the authority will constitute the performance of essential governmental functions, the authority shall not be required to pay any taxes or assessments upon any bridge or ferry or any property acquired or used by the authority under the provisions of this Part, or upon the income therefrom, and any bridge or ferry or other property acquired or used by the authority under the provisions of this Part and the income therefrom, and the bonds issued under the provisions of this Part and the income therefrom shall be exempt from taxation by the state of Louisiana and by any parish, municipality or political subdivision of the state.

Acts 1958, No. 526, §9.



RS 48:1100 - Bonds as legal investment

§1100. Bonds as legal investment

Savings banks, insurance companies, homestead associations, tutors, curators, trustees and other fiduciaries may invest the funds in their hands in the bonds issued by the authority, and the bonds shall constitute legal investment for such funds. The authority shall not be liable to beneficiaries, minors, wards or interdicted persons for moneys paid to their trustees, tutors or curators on account of such bonds. Said bonds may be used for deposit with any officer, board, municipality or other political subdivision of the state in any case where, by present or future laws, deposit or security is required.

Acts 1958, No. 526, §10.



RS 48:1101 - Operation and maintenance of bridges and ferries

§1101. Operation and maintenance of bridges and ferries

Each bridge and ferry, when acquired or constructed by the authority and opened to traffic shall be maintained and kept in good condition and repair by the authority, and shall be policed and operated by such force of police, toll-takers and other operating employees as the authority may in its discretion employ. The authority may, however, contract with any state agency authorized by law to enter into such a contract for the operation and maintenance of such bridge or ferry upon such terms and conditions as may be stipulated in such contract not inconsistent with the covenants made by the authority with the holders of its bonds.

Acts 1958, No. 526, §11.



RS 48:1101.1 - Repealed by Acts 2012, No. 866, §3, eff. Jan. 1, 2013.

§1101.1. Repealed by Acts 2012, No. 866, §3, eff. Jan. 1, 2013.



RS 48:1101.2 - Greater New Orleans Mississippi River Bridges; transit lanes

§1101.2. Greater New Orleans Mississippi River Bridges; transit lanes

A.(1) The transit lanes on the Greater New Orleans Mississippi River Bridges No. 1 and No. 2 shall be opened to vehicular traffic classified as "high occupancy vehicle two" or "HOV 2". These transit lanes shall be designated as one-way roadways, with the traffic proceeding to the downtown area in the morning and traffic proceeding to the Westbank in the afternoon in accordance with the rules and regulations promulgated by the Crescent City Connection and Department of Transportation and Development.

(2) The Department of Transportation and Development and the Crescent City Connection may charge as tolls a use permit fee which shall be priced lower than the established tolls to encourage carpooling. The Department of Transportation and Development and the Crescent City Connection may promulgate rules and regulations concerning the implementation and costs of said permits.

B. However, the provisions of this Section shall be implemented in accordance with the rules and regulations of appropriate federal agencies.

Acts 1997, No. 748, §1.



RS 48:1102 - Lease and conveyance of land to authority

§1102. Lease and conveyance of land to authority

The parishes within the authority and all cities, towns, villages and other political subdivisions therein and all public departments, agencies and commissions of the state of Louisiana, notwithstanding any contrary provision of law, are hereby authorized and empowered to lease, rent, grant or convey to the authority at its request and without the necessity of any advertisement, order of court or other action or formality other than the regular and formal action of the authorities concerned, any real or personal property which may be necessary or convenient to the effectuation of the authorized purposes of the authority, including public roads and other real property already devoted to public use.

Acts 1958, No. 526, §12.



RS 48:1103 - Reports and audits

§1103. Reports and audits

On or before the ninetieth day succeeding the end of each fiscal year of the authority, it shall make an annual report of its activities for the preceding fiscal year to the governor of Louisiana. Each such report shall set forth a complete operating and financial statement covering its operations during the year. Copies of such report shall likewise be furnished to such other persons as may be named in the resolution or indenture under or pursuant to which any outstanding bonds of the authority may have been issued. The authority shall cause an audit of its books and accounts to be made at least once each year by certified public accountants at the time and in the manner prescribed in any resolution or indenture under or pursuant to which any outstanding bonds of the authority may have been issued, and, otherwise, as the authority may by resolution prescribe and the cost thereof shall be deemed part of the cost of the operation of its facilities; provided, however, that during the period of construction of any bridge or ferry the cost of such audit and of the preparation of the annual report herein provided for, may be deemed a part of the construction cost.

Acts 1958, No. 526, §13.



RS 48:1104 - Tolls or fares

§1104. Tolls or fares

When all bonds issued under the provisions of this Part as amended secured by the tolls or revenues of any one or more bridges or ferries and the interest thereon shall have been paid, or a sufficient amount for the payment of all such bonds and the interest thereon to the maturity thereof shall have been set aside in trust for the benefit of the bondholders, tolls or fares may be charged by the authority for the use of such bridge or ferry only to the extent necessary to provide for the annual expense of the maintenance and operation thereof; provided, however, that if the Department of Highways shall have theretofore or shall thereafter accept such bridge or ferry as part of the state highway system, after the satisfaction of claims of the bondholders as aforesaid, such bridge or ferry shall be maintained by the Department of Highways free of tolls.

Acts 1958, No. 526, §14. Amended by Acts 1968, No. 269, §2.



RS 48:1104.1 - High occupancy toll lanes; establishment; requirements

§1104.1. High occupancy toll lanes; establishment; requirements

A. The Crescent City Connection division, within the Department of Transportation and Development, may establish high occupancy toll lanes on the Crescent City Connection as provided in this Section.

B. The high occupancy toll lanes shall give a reduced toll or free passage to buses, and to carpool vehicles with three or more occupants in accordance with rules and regulations to be adopted by the Crescent City Connection division of the Department of Transportation and Development.

Acts 1997, No. 1462, §1.



RS 48:1105 - Pledge against change of rights vested in authority

§1105. Pledge against change of rights vested in authority

The state of Louisiana hereby pledges to and agrees with the holders of bonds issued by the authority under the provisions of this Part, that it will not limit or alter the rights hereby vested in the authority until all bonds of the authority at any time issued, together with the interest thereon, are fully met and discharged.

Acts 1958, No. 526, §15.



RS 48:1106 - Methods and powers as additional and alternative

§1106. Methods and powers as additional and alternative

The foregoing sections of this Part shall be deemed to provide an additional and alternative method for the doing of things authorized thereby, and shall be regarded as supplemental and additional to powers conferred by other laws, and shall not be regarded as in derogation of any powers now existing except as otherwise provided herein; provided, however, that the issuance of bridge revenue bonds or refunding bonds under the provisions of this Part need not comply with the requirements of any other law applicable to the issuance of bonds.

Acts 1958, No. 526, §16.



RS 48:1107 - Repealed by Acts 1999, No. 898, 1, eff. July 2, 1999.

§1107. Repealed by Acts 1999, No. 898, §1, eff. July 2, 1999.



RS 48:1151 - Definitions

PART II. CONTRACTS WITH DEPARTMENT OF HIGHWAYS

§1151. Definitions

The following terms whenever used or referred to in this Part shall have the following meanings except in those instances where the context clearly indicates otherwise:--

(a) "Bridge" means a toll bridge over navigable water operated by a bridge and ferry authority, and includes a ferry or ferries operated by such authority.

(b) "Authority" means a bridge and ferry authority organized as a public corporation under the laws of the state of Louisiana for the construction, maintenance and operation of toll bridges and ferries.

(c) "Construction" includes acquisition by purchase or otherwise.

(d) "Department" means the department of highways created by R.S. 48:11 or such other agency or agencies which may hereafter exercise the powers now vested in the Department.

(e) "Louisiana Public Service Commission" means the commission created by Const. 1921, Art. 6, §3 or such other agency or agencies which may hereafter exercise the powers now vested in said commission.

Acts 1952, No. 8, §1.



RS 48:1152 - Power to contract

§1152. Power to contract

The department of highways is hereby authorized to enter into contracts with bridge and ferry authorities, organized under the laws of the state of Louisiana, for the construction, maintenance and operation of bridges and ferries by such authority, which contracts shall be binding upon the department and the state of Louisiana.

Acts 1952, No. 8, §2.



RS 48:1153 - Plans and specifications

§1153. Plans and specifications

Every bridge to be constructed in pursuance of such contract shall be constructed according to standards of safety prescribed by the department of highways; provided, however, that the department shall not be required to approve the plans and specifications for such bridge except to the extent necessary for public safety.

Acts 1952, No. 8, §3.



RS 48:1154 - Connecting highways and approaches

§1154. Connecting highways and approaches

If such bridge shall be designated a part of the state highway system, by order of the director of highways approved by the board of highways, the department of highways may contract to construct any highways necessary to connect the bridge with the state highway system, including the approaches to such bridge, and to pay the cost of such connecting highway or highways and approaches out of the moneys in the state highway fund, and the department of highways may further contract that after such bridge shall be opened for traffic it will maintain and operate such bridge, subject to any covenants which may have been made by the authority with the holders of bonds issued by such authority to provide for the cost of construction of such bridge.

Said contract shall define the location and extent of the connecting highways and the approaches to such bridge with reasonable certainty and the determination so made in said contract shall be conclusive and binding upon the parties thereto, upon the state and upon all other persons; provided, however, that the state highway department and the Authority may, by amendment to such contract, provide for the construction of additional approaches and highway connections to such bridge, and for the payment of the cost of construction of such additional connecting highways and approaches, subject to any covenants which may have been made by the Authority with the holders of any of its outstanding bonds.

Acts 1952, No. 8, §4.



RS 48:1155 - Restriction on construction of other bridges

§1155. Restriction on construction of other bridges

The department of highways in any such contract may contract on behalf of itself and the state of Louisiana that neither the state, the department of highways, nor any subdivision of the state, shall permit the construction or operation of any other bridge within such distance of such bridge as shall be specified in the contract between the department and the Authority, or which in any manner conflicts with the terms of such contract.

Acts 1952, No. 8, §5.



RS 48:1156 - Operation and maintenance

§1156. Operation and maintenance

Neither the state of Louisiana, nor any subdivision thereof, the Louisiana public service commission, or any other political subdivision or agency of the state, shall interfere in any manner with the maintenance and operation of the bridge, whether as to the tolls charged for the use thereof or otherwise, except in so far as may be necessary for the public safety or to enforce compliance with the contract between the department of highways and the authority. No bridge which shall be the subject of such a contract shall be deemed to be a public utility, and no such bridge shall be subject in any manner to the jurisdiction of the Louisiana public service commission.

Acts 1952, No. 8, §6.



RS 48:1157 - Parties; enforcement of contract; validity

§1157. Parties; enforcement of contract; validity

The provisions of this Part and of any contract entered into under the authority hereof, shall constitute a contract between the state, the department, the authority which is a party to such contract, and the holders of any bonds, notes or other obligations of such authority. The holder or holders of any such bonds, notes or other obligations, may enforce the performance of such contract by appropriate action or civil proceeding. The validity of such contract or of any provision thereof shall not be questioned by any person in any action or civil proceeding after the expiration of sixty days from the date of its execution.

Acts 1952, No. 8, §7.



RS 48:1158 - Tolls

§1158. Tolls

Whenever all indebtedness incurred by an Authority, including interest thereon, shall have been fully paid and satisfied, or duly provided for in the manner specified in the resolution, indenture, agreement or other proceedings under or pursuant to which such indebtedness was incurred, the Department of Highways may continue the operation of such bridge as a toll bridge, and may charge tolls for the use thereof at such rates as it shall exclusively determine, until all advances made from the State Highway Fund with respect to such bridge, including the cost of construction of connecting highways and approaches thereto, shall have been refunded to the State Highway Fund or, in the discretion of the Department of Highways, it may thereupon operate such bridge as a free bridge. After all such advances have been refunded to the State Highway Fund, the said bridge shall be operated as a toll free bridge; provided, however, if an authority pursuant to law constructs and operates more than one bridge and secures indebtedness incurred by the authority to pay the cost of construction of one or more of such bridges, including the interest thereon, by a pledge of all or part of the combined tolls, charges and fares derived by the authority from its operation of such bridges, or any of them, and any other funds and revenues received by the authority pursuant to law, all such bridges, the combined tolls and other revenues of which are pledged to the payment of such indebtedness, shall be operated by such authority as toll bridges until all such indebtedness, including interest thereon, shall have been fully paid or satisfied, or duly provided for in the manner specified in the resolution, indenture, agreement or other proceedings under or pursuant to which such indebtedness was incurred. When an authority deems it necessary and advisable in the public interest and pursuant to law to undertake the construction of an additional bridge or bridges and to pay the cost of construction thereof by incurring indebtedness secured by a pledge of all or any part of the combined tolls, charges and other funds and revenues of such authority, the Department of Highways is authorized and directed to enter into amendments and modifications of any existing contract or contracts previously entered into with such authority pursuant to this Part if such amendment and modification is required in order to permit the operation of all or any of such bridges as toll bridges until all such indebtedness shall have been fully paid and satisfied, or duly provided for.

Acts 1952, No. 8, §8. Amended by Acts 1968, No. 270, §1.



RS 48:1161 - Abolition of bridge and ferry authorities; merger and consolidation of bridge and ferry functions in board of highways

PART III. TRANSFER OF FUNCTIONS TO BOARD OF HIGHWAYS

§1161. Abolition of bridge and ferry authorities; merger and consolidation of bridge and ferry functions in board of highways

In order to merge and consolidate into one department the duties and functions that are of a similar nature or character, under authority of Section 32 of Article III of the Constitution of Louisiana of 1921, the Ascension-St. James Bridge and Ferry Authority, the Iberville Parish Bridge and Ferry Authority, the Pointe Coupee-West Feliciana Bridge and Ferry Authority, and the St. Charles-St. John the Baptist Bridge and Ferry Authority are hereby abolished, effective January 1, 1973, and all of the powers, duties, functions, immunities, restrictions and exemptions from taxation under any laws, and particularly under the effective provisions of Act 7 of 1952, Act 526 of 1958, Act 555 of 1966, Act 413 of 1962, Act 413 of 1966, Act 269 of 1968, Act 290 of 1968, Act 57 of 1969 and R.S. 48:1151-1158 are transferred to the State Board of Highways and Department of Highways, effective January 1, 1973, and after said date the board of highways shall have and exercise all of the executive and administrative functions provided for by the constitution or laws with respect to the authorities herein abolished and with respect to the officers and members of such authorities.

Added by Acts 1972, No. 726, §1; Acts 2012, No. 866, §2, eff. Jan. 1, 2013.



RS 48:1161.1 - Abolition of Mississippi River Bridge Authority; merger and consolidation of bridge and ferry functions in Department of Transportation and Development

§1161.1. Abolition of Mississippi River Bridge Authority; merger and consolidation of bridge and ferry functions in Department of Transportation and Development

The Mississippi River Bridge Authority is hereby abolished, effective January 1, 2013, and all of its powers, duties, functions, immunities, restrictions, and exemptions from taxation under any laws and particularly under the effective provisions of Act 7 of 1952, Act 402 of 1976, Act 204 of 1980, Act 329 of 1981, Act 522 of 1984, Act 762 of 1988, and Act 315 of 1989, are transferred to the Department of Transportation and Development effective January 1, 2013, and after such date the department shall have and exercise all of the executive and administrative functions provided for by the constitution or laws with respect to the Mississippi River Bridge Authority herein abolished.

Acts 2012, No. 866, §2, eff. Jan. 1, 2013.



RS 48:1161.2 - Crescent City Transition Fund

§1161.2. Crescent City Transition Fund

A. Upon the final payment on any public indebtedness issued by the Mississippi River Bridge Authority or the Crescent City Connection Division of the Department of Transportation and Development, all books, papers, records, actions, and other property and improvements thereon, both movable and immovable, heretofore owned, possessed, controlled, or used by the Mississippi River Bridge Authority or the Crescent City Connection Division of the Department of Transportation and Development in the exercise of functions of those bodies are hereby transferred to the department. All books, papers, and records transferred to the department pursuant to this Section or as a result of the Act originating as Senate Bill 599 of the 2012 Regular Legislative Session* shall be retained for a period of no less than five years following such transfer.

B. There is hereby created, as a special fund in the state treasury, the Crescent City Transition Fund, hereinafter referred to as the "fund". The source of monies for the fund shall be amounts paid to the Mississippi River Bridge Authority pursuant to Sections 4.21 and 12.1 of the Amended and Restated Indenture and Deed of Trust between the Secretary of the Department of Transportation and Development (Acting in the Name of and on Behalf of the Mississippi River Bridge Authority) and Bank One Trust Company, N.A., dated November 1, 2002, or funds possessed, controlled, or due to the Mississippi River Bridge Authority or the Crescent City Connection Division of the Department of Transportation and Development.

C. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, relative to the Bond Security and Redemption Fund, an amount equal to that deposited into the state treasury from the foregoing sources shall be deposited in and credited to the fund. The monies in the fund shall be invested by the treasurer in the same manner as the state general fund, and interest earnings shall be deposited into the fund. All unexpended and unencumbered monies remaining in the fund at the end of each fiscal year shall remain in the fund.

D. Monies in the fund shall be appropriated as follows:

(a) The first four million dollars of monies deposited in the fund shall be appropriated for use by the Department of Transportation and Development, hereinafter referred to as the "department", for the purpose of capitalizing ferry service formerly operated by the Crescent City Connection Division in the Marine Trust Program. One million four hundred thousand dollars of such funds available for such ferry service shall be appropriated and available for ferry operation costs, such funds to be appropriated annually in the amount of seven hundred thousand dollars for the fiscal years beginning July 1, 2013, and July 1, 2014.

(b) An amount not to exceed twenty percent of the funds collected and deposited into the fund pursuant to the toll violation amnesty program required to be established pursuant to R.S. 47:7013.1(B) shall be appropriated to the department for its costs incurred to implement the program.

(c) The balance of the monies in the fund shall be appropriated to the New Orleans Regional Planning Commission for lighting of the eastbank and westbank approaches to the Crescent City Connection Bridge including General DeGaulle and the Westbank Expressway approach through ground level, improvements to ingress and egress points, lighting, maintenance, grass cutting, and landscaping of the Westbank Expressway and connecting arteries.

E. As used in this Section, the "Mississippi River Bridge Authority" shall mean the Mississippi River Bridge Authority originally created as a body politic and corporate of the state under the authority of Act No. 7 of 1952 and transferred to and incorporated within the Department of Transportation and Development under the Executive Reorganization Act of Louisiana, as amended, and called and operated as the Crescent City Connection Division of the Department of Transportation and Development.

Acts 2012, No. 866, §2, eff. Jan. 1, 2013; Acts 2013, No. 274, §2, eff. June 13, 2013.

*Acts 2012, No. 866.



RS 48:1162 - Effect of transfer of functions

§1162. Effect of transfer of functions

A. Under the transfer of functions provided for by this part, any pending or unfinished business of any of said authorities shall be taken over and be completed by the board of highways with the same power and authority as the authorities from which the functions are transferred. The board shall be the successor in every way to the authorities from which such functions are transferred, and every act done in the exercise of such functions by the board or under its authority shall be deemed to have the same force and effect under any provisions of the constitution and laws in effect on the effective date of this merger, consolidation and transfer as if done by the authorities from which such functions are transferred.

B. Whenever any authority from which functions are transferred hereby is referred to either as an authority or by other reference or designated by name by the constitution or by any law or contract or other document, such reference or designation shall be deemed to apply to the board of highways, and the legislature hereby specifically states that the provisions of this part are in no way and to no extent intended to nor shall they be construed in any manner which will impair the contractual obligations of any authority heretofore existing, or of the State of Louisiana.

It is hereby specifically provided that all such obligations hereafter shall be deemed to be the obligations of the board of highways to the same extent as if originally made by it. In like manner, and in order to prevent any violation of the provisions, terms or conditions of any gift, donation, deed, will, trust or other instrument or disposition by which property of any nature or description has been vested in any authority affected by this merger, consolidation and transfer, or diversion from the purposes for which such property was donated, deeded, devised or bequeathed or otherwise vested in any such agency, it is hereby specifically provided that each and every such instrument or disposition hereafter shall be deemed to have been vested in the board of highways in the same manner and to the same extent as if originally so done. In addition, the provisions of this part shall not be construed or applied in such a way as to prevent full compliance by the state or any agency thereof with the requirements of any Act of the Congress of the United States or any regulation made thereunder by any officer or agency of the federal government by which federal aid or other federal assistance from the United States has been or is hereafter made available to this state or any subdivision or agency thereof, anything contained in this part to the contrary notwithstanding, and such compliance hereafter shall be accomplished by the board of highways.

Added by Acts 1972, No. 726, §1.



RS 48:1163 - Transfer of records, money and equipment

§1163. Transfer of records, money and equipment

All books, papers, records, money, choses in action and other property heretofore possessed, controlled or used by any authority in the exercise of functions herein transferred are hereby transferred to the board of highways.

Added by Acts 1972, No. 726, §1.



RS 48:1164 - Indebtedness, including bonds; dedicated funds

§1164. Indebtedness, including bonds; dedicated funds

The board of highways shall be the successor in every way to the authorities from which the functions are transferred, and shall be the successor to all the obligations and debts of the authorities herein abolished. All funds dedicated to the payment of bonds issued for bridges, ferries, roads, facilities and improvements formerly under the control of the authorities herein abolished and whose powers, duties and functions are hereby transferred shall continue to be collected and dedicated to the payment of such bonds, and in like manner all other dedications and allocations of revenues and sources of revenues shall continue, unless otherwise hereafter provided by the constitution or laws, in the same manner, to the same extent and for the same purposes as were provided by law prior to the enactment of this part.

Added by Acts 1972, No. 726, §1.



RS 48:1165 - Board as agency for expending federal funds and carrying out purposes of federal acts

§1165. Board as agency for expending federal funds and carrying out purposes of federal acts

The board of highways is designated as the sole agency for accepting and administering any and all federal funds awarded or allocated to the State of Louisiana for any purpose covered by any provision of this part and for carrying out the purposes of any federal law concerning bridges, ferries and functions and operations covered by this part.

Added by Acts 1972, No. 726, §1.



RS 48:1166 - Transfer of employees and powers of employees and agents

§1166. Transfer of employees and powers of employees and agents

All employees heretofore engaged in the performance of duties for any authority in the exercise of functions transferred by this part to the board of highways shall be transferred with such functions to the board of highways to the full extent necessary and practicable to carry out the purposes of this part and shall, so far as practicable, continue to perform the duties heretofore performed, subject to the state civil service law.

Added by Acts 1972, No. 726, §1.



RS 48:1167 - Effective date of merger, consolidation and transfer of functions; appropriations

§1167. Effective date of merger, consolidation and transfer of functions; appropriations

The merger, consolidation and transfer of functions provided for by this part shall take effect and become operative on January 1, 1973, and it is hereby specifically provided that on said date any appropriations made at this 1972 regular session of the legislature, or any funds otherwise made available, to any authority to carry out the functions herein transferred shall follow the functions and activities herein transferred and shall be transferred to the board of highways for use by the board in carrying out the functions and activities herein transferred to it.

Added by Acts 1972, No. 726, §1.



RS 48:1167.1 - Effective date of merger, consolidation and transfer of functions; appropriations; termination; Mississippi River Bridge Authority; Crescent City Connection Division

§1167.1. Effective date of merger, consolidation and transfer of functions; appropriations; termination; Mississippi River Bridge Authority; Crescent City Connection Division

The merger, consolidation and transfer of functions provided for by this Part shall take effect and become operative on January 1, 2013.

Acts 2012, No. 866, §2, eff. Jan. 1, 2013.



RS 48:1251 - LOUISIANA EXPRESSWAY LAW

CHAPTER 6. LOUISIANA EXPRESSWAY LAW

§1251. Short title

This Chapter shall be known and may be cited as the "Louisiana Expressway Law."

Acts 1954, No. 232, §1.



RS 48:1252 - Purpose of Chapter

§1252. Purpose of Chapter

The purpose of this Chapter is to facilitate vehicular traffic, diminish the present handicaps and hazards and promote safety on the congested highways in Louisiana and to make possible the construction of modern express highways, and to carry out said purpose the Louisiana Expressway Authority (hereinafter created) is hereby authorized and empowered to construct, maintain, repair and operate expressway projects (as hereinafter defined) at such locations as may be approved by the department of highways and the Governor, and to issue expressway revenue bonds of said authority, payable solely from revenues, to pay the cost of such projects. It is the further purpose of this Chapter to prohibit the construction, maintenance, repair or operation of any toll expressway project by any subdivision of the government of the state of Louisiana, or any combination of such subdivisions, subsequent to the enactment of this law, except upon specific authorization by the Louisiana Expressway Authority of the state of Louisiana; provided nothing herein shall affect the status of toll bridges, causeways, expressways, tunnels or similar projects heretofore specifically authorized by law or the Constitution or which may be constructed by any authority organized pursuant to R.S. 48:1091-48:1107; provided, further, nothing herein shall affect the inherent constitutional and statutory authority vested in the parishes of Jefferson and St. Tammany, individually or in concert, to construct the Greater New Orleans Expressway as heretofore or hereafter authorized by said parishes, the right of said parishes to construct the Greater New Orleans Expressway being hereby expressly reserved; and provided further that nothing in this Section shall affect or be applicable to the highway project between U.S. Highway No. 61 near Lutcher or Gramercy and U.S. Highway No. 90 at Lafayette as described in the agreement executed as of September 1, 1953, by and between the Department of Highways of the state of Louisiana and the parishes of Ascension, Iberville, Lafayette, St. James, and St. Martin.

Acts 1954, No. 232, §2.



RS 48:1253 - Definitions

§1253. Definitions

As used in this Chapter the following words and terms shall have the following meanings, unless the context shall indicate another or different meaning or intent:

(1) "Authority" shall mean the Department of Transportation and Development.

(2) "Project" or "expressway project" shall mean any limited access express highway, bridge, tunnel, approach or facility thereto constructed or to be constructed under the provisions of this Chapter, including but not limited to bridges, tunnels, overpasses, underpasses, traffic circles, interchanges, feeder roads, landscaping, entrance plazas, approaches, toll houses, service areas, communication facilities, such facilities for motor fuel and food as the authority may deem necessary or desirable, and administration, storage and other buildings which the authority may deem necessary for the operation of such project, together with all property, rights, easements and interests which may be acquired by the authority for the construction or the operation of such project.

(3)(a) "Cost" as applied to an expressway project shall embrace the cost of construction, the cost of acquisition of all land, rights of way, property, rights, easements and interests acquired by the authority for such construction, the cost of all machinery and equipment, financing charges, interest prior to and during construction and, if considered advisable by the authority, for one year after completion of construction, cost of traffic estimates and of engineering and legal expenses, plans, specifications, surveys, estimates of cost and revenues, other expenses necessary or incident to the construction of a project, the financing of such construction and the placing of the project, the financing of such construction and the placing of the project in operation;

(b) Any obligation or expense incurred by the Louisiana Department of Highways, or its successor, prior or subsequent to July 28, 1954, for traffic surveys, borings, surveys, preparation of plans and specifications, and other engineering services in connection with the determination as to whether or not an expressway project should be constructed in Louisiana shall be regarded as a part of the cost of the project authorized by R.S. 48:1252, and shall be reimbursed to the Department of Transportation and Development out of the proceeds of expressway revenue bonds hereinafter authorized.

(4) "Owner" shall include all individuals, co-partnerships, associations or corporations, and all parishes, political subdivisions, municipalities and all public agencies and officers of the state of Louisiana having any title or interest in any property, rights, easements and interests authorized to be acquired by this Chapter.

(5) "Bonds" or "revenue bonds" shall mean bonds of the authority authorized under the provisions of this Chapter.

(6) "Feeder road" shall mean any road which in the opinion of the authority is necessary to create or facilitate access to a project.

(7) "Public roads" shall include all public highways, roads and streets in the state, whether maintained by the state, parish, other political subdivision, city, or town.

(8) "Revenues" shall mean all tolls, charges, rentals, gifts, grants, moneys, and all other funds coming into the possession or under the control of the authority by virtue of the provisions hereof, except the proceeds from the sale of bonds issued under this Chapter.

(9) The following definitions shall be applicable to the alternate methods of routing an express toll highway between Shreveport and Alexandria:

(a) "West bank segment" shall mean a limited access express toll highway to be located in a corridor extending from the Shreveport area near or at Interstate Route 20 and proceeding southward along the west bank of Red River and terminating in the vicinity of Alexandria.

(b) "East bank segment" shall mean a limited access express toll highway to be located in a corridor extending from the Shreveport area near or at Interstate Route 20 and proceeding southward wholly or primarily on the east bank of the Red River.

Acts 1954, No. 232, §3. Amended by Acts 1970, No. 247, §2; Acts 1977, No. 220, §1, eff. July 7, 1977.



RS 48:1254 - Repealed by Acts 1977, No. 220, 2, eff. July 7, 1977.

§1254. Repealed by Acts 1977, No. 220, §2, eff. July 7, 1977.



RS 48:1255 - General powers

§1255. General powers

The authority shall have the following powers:

(1) To adopt by-laws for the regulation of its affairs and the conduct of its business;

(2) To adopt an official seal;

(3) To maintain an office at such place or places within the state as it may designate;

(4) To sue and be sued in its own name;

(5) To construct, maintain, repair and operate expressway projects;

(6) To determine the location, subject to the approval of the governor, of expressway projects, and to determine, in its discretion and without reference to any other provision of this Chapter or any other law, the design standards and the materials of construction.

(7) To issue expressway revenue bonds of the authority, payable solely from revenues, and to refund its bonds, as provided in this Chapter;

(8) To fix and revise from time to time and charge and collect tolls or other charges for transit over or use of any project;

(9) To establish rules and regulations for the use of any project;

(10) To acquire, hold and dispose of real and personal property in the exercise of its powers and the performance of its duties under this Chapter;

(11) To acquire in the name of the authority by purchase or otherwise, on such terms and conditions and in such manner as it may deem proper, or by the exercise of the power of eminent domain, any land and other property, which it may determine is reasonably necessary for any project or for the relocation or reconstruction of any public road by the authority under the provisions of this Chapter or for the construction of any feeder road as defined herein, and any and all rights, title and interest in such land and other property, including public lands, parks, playgrounds, reservations, roads or parkways, owned by or in which any parish, political subdivision, city, town, village, public agency or officer of the state of Louisiana has any right, title or interest, or parts thereof or rights therein and fee simple absolute or lesser interest in private property, and any fee simple absolute in, easements upon, or the benefit of restrictions upon, abutting property to preserve and protect expressway projects;

(12) To sell, exchange, or otherwise dispose of any real property not necessary for its corporate purpose or whenever the authority shall determine that it is in the best interest of the authority;

(13) To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this Chapter. When the cost under any construction contract or agreement, involves an expenditure of more than fifteen hundred dollars the authority shall make a written contract with the lowest and best bidder after advertisement for not less than two consecutive weeks in a newspaper of general circulation published in the parish of East Baton Rouge, Louisiana, and in such other publications as the authority may determine. Such notice shall state the general character of the work and the general character of the materials to be furnished, the place where plans and specifications therefor may be examined, and the time and place of receiving bids. Each bid shall contain the full name of every person or company interested in it and shall be accompanied by a sufficient bond or certified check on a solvent bank that if the bid is accepted a contract will be entered into and the performance of its proposal secured. The authority may reject any and all bids. A bond with good and sufficient surety as shall be approved by the authority, shall be required of all contractors in an amount equal to one hundred per cent of the contract price, conditioned upon the faithful performance of the contract;

(14) To locate and designate, and to establish, limit and control such points of ingress to and egress from each project as may be necessary or desirable in the judgment of the authority to insure the proper operation and maintenance of such project, and to prohibit entrance to such project from any point or points not so designated;

(15) To construct, maintain, repair and operate any feeder road which in the opinion of the authority will increase the use of a project or projects, to take over for maintenance, repair and operation any existing public road as a feeder road, and to realign any such existing public road and build additional sections or road over new re-alignment in connection with such existing public road;

(16) To receive and accept from any federal agency, subject to the approval of the Governor, grants for or in aid of the construction of any project, and to receive and accept aid or contributions from any source, of either money, property or other things of value to be held, used and applied only for the purposes for which such grants and contributions may be made; providing, however, that no federal funds now received by the state of Louisiana may be diverted to or received or accepted by the authority;

(17) To employ such engineers, attorneys, accountants, construction and financial experts, superintendents, managers and other employees and agents as the authority deems advisable and as may be necessary in its judgment and to fix their compensation;

(18) To do all acts and things necessary or convenient to carry out the powers and duties expressly granted in this Chapter.

Acts 1954, No. 232, §5. Amended by Acts 1977, No. 220, §1.



RS 48:1256 - Incidental powers

§1256. Incidental powers

A. The authority shall have the power to construct and reconstruct traffic circles, interchanges and grade separations at intersection of any project with public roads, grade separations at intersections with railroads, and to change and adjust the lines and grades of such public roads so as to accommodate the same to the design of such grade separation. The cost of such construction and any damage incurred in changing and adjusting the lines and grades of such roads shall be ascertained and paid by the authority as a part of the cost of such project. The authority shall not interrupt the flow of traffic on any established state highway; and any approaches, underpasses or overpasses necessary to avoid the interruption of the flow of such traffic shall be constructed at the expense of the authority.

B. If the authority shall find it necessary in connection with any project to change the location of any portion of any public road, it shall cause the same to be reconstructed at such location as the authority shall deem most favorable and of substantially the same type and in as good condition as the original road. The cost of such reconstruction and any damage incurred in changing the location of any such road shall be ascertained and paid by the authority as a part of the cost of such project.

C. If the discontinuance or vacation of any public road is required by the construction of any project, such discontinuance or vacation may be effected on application of the authority in the manner now provided by the applicable statutes of the state of Louisiana and where such statutes provide for damage, and damages awarded on account thereof shall be paid by the authority as a part of the cost of such project.

D. The authority and its authorized agents and employees shall also have the power to enter upon any lands, waters and premises in the state for the purpose of making surveys, soundings, drillings and examinations as it may deem necessary or convenient for the purpose of this Chapter, and such entry shall not be deemed a trespass, nor shall such entry for such purpose be deemed an entry under any eminent domain proceedings which may be then pending. The authority shall make reimbursement for any actual damages resulting to such lands, waters and premises as result of such activities.

E. The authority shall also have power to make reasonable regulations, including, but not by way of limitation, the authority to grant easements for the installation, construction, maintenance, repair, renewal, relocation, and removal of tracts, pipes, pipe lines, mains, conduits, cables, wires, towers, poles, and other equipment and appliances, of any public utility, or pipe line company, or of any corporation or person owning or operating pipe lines in, on, along, over, or under any project. Whenever the authority shall determine that it is necessary that any such facilities which now are, or hereafter may be located in, on, along, over or under any project should be relocated on such project or should be removed from such project, the public utility, corporation, or person owning or operating such facilities shall relocate or remove the same in accordance with the order of the authority, provided that the cost and expense of such relocation or removal, including the cost of installing such facilities in a new location or new locations, and the cost of any lands or any rights or interests in lands, or any other rights acquired to accomplish such relocation or removal shall be ascertained and paid by the authority as a part of the cost of such project. In case of any such relocation or removal of facilities, the public utility, corporation, or person owning or operating the same, its successors or assigns, may maintain and operate such facilities, with the necessary appurtenances, in the new location or new locations, for as long a period, and upon the same terms and conditions, as it had the right to maintain and operate such facilities in their former location or locations.

F. The Expressway Authority shall construct or provide underpasses or overpasses for the passage of livestock and vehicles under said turnpike at such intervals as it may deem necessary.

Acts 1954, No. 232, §6.



RS 48:1257 - Cooperation of parishes, etc., with authority

§1257. Cooperation of parishes, etc., with authority

All parishes, political subdivisions, cities, towns, villages, and all public agencies and officers of the state of Louisiana, notwithstanding any contrary provision of law, are hereby authorized and empowered to lease, lend, grant or convey to the authority, upon its request and upon such terms and conditions as the authority and the proper officials of such parishes, political subdivisions, cities, towns, villages, and public agencies or officers may agree upon as reasonable and fair, and without the necessity for any advertisement, order of court or other action or formality other than the regular and formal action of the officials concerned and the execution of the proper instrument, any real property which may be necessary or convenient to the effectuation of the purpose of this Chapter, including real property already devoted to public use.

Acts 1954, No. 232, §7.



RS 48:1258 - Consent of state to use of its land

§1258. Consent of state to use of its land

The state of Louisiana hereby consents to the use of all lands owned by it, including lands lying under water, which are deemed by the authority to be necessary or proper for the construction or operation of any expressway project.

Acts 1954, No. 232, §8.



RS 48:1259 - Eminent domain proceedings

§1259. Eminent domain proceedings

The authority is hereby granted the power of eminent domain and proceedings therefor may be instituted and conducted by the authority as is prescribed by R.S. 48:441 through 460 for the expropriation of property by the Department of Transportation and Development. The petition to be filed for the expropriation shall contain the allegations required by R.S. 19:2.1 and shall have annexed thereto a certified copy of a statement adopted by the authority declaring that the taking is necessary or useful for highway purposes, that the location and design of the proposed highway improvement are in accordance with the best modern practices adopted in the interest of safety and convenience of the traveling public and containing a statement of the amount of money estimated to be just and adequate compensation for the taking and, stated separately, an estimate of the amount of damages. The estimate of just and adequate compensation for the taking and the estimate of damages shall be based on a determination by two disinterested realtors living in the vicinity of the improvement and the statement of the authority shall state their names and qualifications. All other procedures for the expropriation shall be as provided in R.S. 48:441 through 460, and references in such Sections to the Department of Transportation and Development, for the purposes hereof, shall be deemed to be references to the authority.

Acts 1954, No. 232, §9. Amended by Acts 1970, No. 247, §1; Acts 1977, No. 220, §1, eff. July 7, 1977; Acts 2006, No. 11, §5.



RS 48:1260 - Taking of public road for feeder road

§1260. Taking of public road for feeder road

Before taking over any existing public road for maintenance, repair and operation as a feeder road, the authority shall obtain the consent of any officials then exercising jurisdiction over said road, which are hereby authorized to give such consent by resolution. Each feeder road or portion thereof acquired, constructed, or taken over under this Section for maintenance, repair and operation, in connection with a project by the authority shall for all purposes of this Chapter be deemed to constitute a part of the project, except that no toll shall be charged for transit between points on such feeder road.

Acts 1954, No. 232, §10.



RS 48:1261 - Revenues

§1261. Revenues

A. The authority is hereby empowered to fix, revise, charge and collect tolls and charges for the use of each project and the different parts or sections thereof, to contract with any person, partnership, association or corporation desiring the use of any part thereof for the purpose of providing any of the facilities comprehended in the term "expressway project" as defined herein, when, in the opinion of the authority, such facilities are necessary or desirable, and to fix the terms, conditions, rates and charges for use; provided that facilities for motor fuel and food shall be publicly offered for the operation thereof under rules and regulations to be established by the authority. Such tolls shall not be subject to supervision or regulation by any other commission, board or agency of the state.

B. To afford users of any expressway project a reasonable choice of motor fuels of different brands, each gasoline service station or site therefor shall be separately offered for lease upon sealed bids for private operation and, after at least 4 weeks notice of the offer has been published in a newspaper having general circulation in the state, each such lease shall be awarded to the highest responsible bidder therefor, who may provide for the operation of the service station by a third person, but no person shall be awarded or have the use of, nor shall motor fuel identified by the trademarks, trade names, or brands of any one supplier, distributor, or retailer of such fuel be sold at, (1) consecutive service stations along one side of the expressway, or (2) more than one service station if they constitute more than 20 percent of the service stations on the expressway project.

C. Such tolls shall be so fixed and adjusted in respect of the aggregate of tolls on each expressway project in connection with which the bonds of any issue shall have been issued as to provide a fund sufficient with other revenue from such expressway project to pay (a) the cost of maintaining, repairing and operating such expressway project, and (b) the principal of and the interest on such bonds as the same shall become due and payable, and to create reserve for such purposes. The tolls and all other revenue derived from each expressway project or sections thereof in connection with which the bonds of any issue shall have been issued, except such part thereof as may be necessary to pay such cost of maintenance, repair and operation and to provide such reserves therefor as may be provided for in the resolution authorizing the issuance of such bonds or in the trust agreement securing the same, shall be set aside at such regular intervals as may be provided in such resolution or such trust agreement in a sinking fund which is hereby pledged to and charged with, the payment of the principal of and the interest on such bonds as the same shall become due, and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time when the pledge is made; the tolls or other revenues or other moneys so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority irrespective of whether such parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the records of the authority. The use and disposition of moneys to the credit of such sinking fund shall be subject to the provisions of the Chapter and such regulations as the resolution authorizing the issuance of such bonds or such trust agreement may provide. Except as may otherwise be provided in such resolution or such trust agreement, such sinking fund shall be a fund for all such bonds without distinction or priority of one over another.

Acts 1954, No. 232, §11.



RS 48:1262 - Bonds not debt or pledge of credit of state

§1262. Bonds not debt or pledge of credit of state

Expressway revenue bonds issued under the provisions of this Chapter shall not be deemed to be a debt of the state or a pledge of the faith and credit of the state, but such bonds shall be payable exclusively from the fund pledged for their payment or authorized herein. All such bonds shall contain a statement on their face that the state is not obligated to pay the same or the interest thereon and that the faith and credit of the state is not pledged to the payment of the principal or interest of such bonds. The issuance of expressway revenue bonds under the provisions of this Chapter shall not, directly or indirectly or contingently, obligate the state to levy or to pledge any form of taxation whatever therefor, or to make any appropriation for their payment. State funds shall not be used, appropriated or expended to construct, reconstruct, maintain, service, repair, purchase or lease any toll road authorized hereunder or to pay the principal or interest of any revenue certificates or other evidences of indebtedness issued for any such purpose, and the legislature does herewith determine that any such use of state funds would violate the constitution of the state of Louisiana and all such bonds shall contain a statement on their face to this effect.

Acts 1954, No. 232, §12.



RS 48:1263 - Pledge not to restrict certain rights of authority

§1263. Pledge not to restrict certain rights of authority

The state of Louisiana does pledge to and agree with the holders of the bonds issued pursuant to this Chapter, that the state will not limit or restrict the rights hereby vested in the authority to construct, reconstruct, maintain and operate any project as defined in this Chapter or to establish and collect such tolls or other charges as may be convenient or necessary to produce sufficient revenues to meet the expenses of maintenance and operation thereof and to fulfill the terms of any agreements made with the holders of bonds authorized by this Chapter or in any way impair the rights or remedies of the holders of such bonds until the bonds, together with interest thereon, are fully paid and discharged.

Acts 1954, No. 232, §13.



RS 48:1264 - Expressway revenue bonds

§1264. Expressway revenue bonds

The authority is hereby authorized to provide for the issuance at one time or from time to time, of expressway revenue bonds of the authority for the purpose of paying all or any part of the cost of any one or more expressway projects. The principal of and the interest on such bonds shall be payable solely from the funds herein provided for such payment. The bonds of each issue shall be dated, shall bear interest at such rate or rates not exceeding five per centum (5%) per annum, shall mature at such time or times not exceeding forty years from their date or dates, as may be determined by the authority, and may be made redeemable before maturity, at the option of the authority, at such price or prices and under such terms and conditions as may be fixed by the authority prior to the issuance of the bonds. The authority shall determine the form of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and place or places of payment of principal and interest, which may be at any bank or trust company within or without the state. The bonds shall be signed by the chairman of the authority or shall bear his facsimile signature, and the official seal of the authority or a facsimile thereof shall be impressed or imprinted thereon and attested by an authorized officer of the authority, and any coupons attached thereto shall bear the facsimile signature of the chairman of the authority. In case any officer or employee whose signature or a facsimile of whose signature shall appear on any bonds or coupons shall cease to be such officer or employee before the delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office or employed until such delivery. All bonds issued under the provisions of this Chapter shall have and are hereby declared to have all of the qualities and incidents of negotiable instruments under the negotiable instruments law of the state of Louisiana. The bonds may be issued in coupon or in registered form, or both, as the authority may determine, and provision may be made for the registration of any coupon bonds as to principal and interest, for the reconversion into coupon bonds of any bonds registered as to both principal and interest, and for the interchange of registered and coupon bonds. The authority may sell such bonds in such manner and for such price as it may determine will best effect the purposes of this Chapter, provided, however, if said bonds are sold for less than par, the total amount of the discount shall be added to the total amount of interest to be paid over the life of the certificates at the rate of interest at which said certificates are to be sold and the total thereof shall be considered as interest and the interest actually to be paid by virtue of any discount shall then be computed and said bonds shall not be sold if the interest to be paid plus the discount exceeds five per centum (5%).

The proceeds of the bonds of each issue shall be used solely for the payment of the cost of the expressway project or projects for which such bonds shall have been issued (subject to the power to invest and reinvest trust funds as provided by R.S. 48:1267), and shall be disbursed and used as provided by this Chapter and in such manner and under such restrictions, if any, as the authority may provide in the resolution authorizing the issuance of such bonds or in trust agreement hereinafter mentioned securing the same.

If the proceeds of the bonds of any issue, by error of estimates or otherwise, shall be less than such cost, additional bonds may in like manner be issued to provide the amount of such deficit, and, unless otherwise provided in the resolution authorizing the issuance of such bonds or in the trust agreement securing the same, shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds first issued.

Prior to the preparation of definitive bonds, the authority may, under like restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The authority may also provide for the replacement of any bonds which shall become mutilated or shall be destroyed or lost.

Acts 1954, No. 232, §14.



RS 48:1265 - Trust agreement

§1265. Trust agreement

In the discretion of the authority any bonds issued under the provisions of this Chapter may be secured by a trust agreement by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state. Such trust agreement or the resolution providing for the issuance of such bonds may pledge or assign the revenues to be received, but shall not convey or mortgage an expressway project or any part thereof. Such trust agreement or resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the acquisition of property and the construction, improvement, maintenance, repair, operation and issuance of an expressway project or projects in connection with which such bonds shall have been authorized, the rates of toll to be charged, the custody, safe guarding and application of all moneys, and conditions or limitations with respect to the issuance of additional bonds. It shall be lawful for any bank or trust company incorporated under the laws of the state which may act as depository of the proceeds of bonds or of revenues to furnish such indemnifying bonds or to pledge such securities as may be required by the authority. Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust agreement may be treated as a part of the cost of the operation of the expressway project or projects.

Acts 1954, No. 232, §15.



RS 48:1266 - Refunding bonds

§1266. Refunding bonds

The authority is hereby authorized to provide for the issuance of expressway revenue refunding bonds of the authority for the purpose of refunding any bonds then outstanding which shall have been issued under the provisions of this Chapter, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds, and, if deemed advisable by the authority, for the additional purpose of constructing improvements of an expressway project in connection with which the bonds to be refunded shall have been issued. The authority is further authorized to provide by resolution for the issuance of its expressway revenue bonds for the combined purpose of (a) refunding any bonds then outstanding which shall have been issued under the provisions of this Chapter, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds, and (b) paying all or any part of the cost of any additional project or projects. The issuance of such bonds, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties and obligations of the authority in respect of the same, shall be governed by the provisions of this Chapter in so far as the same may be applicable.

Acts 1954, No. 232, §16.



RS 48:1267 - Trust funds

§1267. Trust funds

A. All moneys received by the authority pursuant to this Chapter, whether as proceeds from the sale of bonds or as revenues, shall be deemed trust funds to be held and applied solely as provided in this Chapter. The resolution authorizing the bonds of any issue or the trust agreement securing such bonds shall provide that any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustee of such moneys and shall hold and apply the same for the purpose hereof, subject to the provisions of this Chapter and such regulations as such resolution or trust agreement may provide.

B. When, in the opinion of the authority, all moneys in such trust funds are not immediately needed for the purpose for which such funds are provided, the trustee of such funds, upon resolution of the authority specifically adopted for such purpose, is hereby authorized and empowered to temporarily invest and reinvest the amount of such funds authorized in such resolution in United States government securities, which securities shall be direct obligations of, or obligations the payment of the principal and interest of which is guaranteed by the United States government, or to invest and reinvest the amount of such funds in such other securities as are permitted by law for investment of idle funds by the State of Louisiana and its agencies; provided, that any such investment or reinvestment shall be subject to any pertinent provisions of the bond resolution or trust agreement. It is the intent of the legislature that trust funds not be permitted to remain idle in the hands of the trustee when such funds can be put to use as aforesaid.

Acts 1954, No. 232, §17. Amended by Acts 1970, No. 247, §1.



RS 48:1268 - Remedies

§1268. Remedies

Any holder of bonds issued under the provisions of this Chapter or any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent the rights herein given may be restricted by such trust agreement, may, either at law or in equity, by suit, action, mandamus or other proceedings, protect and enforce any and all rights under the laws of Louisiana or granted hereunder or under such trust agreement or the resolution authorizing the issuance of such bonds, and may enforce and compel the performance of all duties required by this Chapter or by such trust agreement or resolution to be performed by the authority or by any officer thereof, including the fixing, charging and collection of tolls.

Acts 1954, No. 232, §18.



RS 48:1269 - Project, property, income and bonds free from taxation

§1269. Project, property, income and bonds free from taxation

The exercise of the powers granted by this Chapter will be in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, and as the operation and maintenance of projects by the authority will constitute the performance of essential government functions, the authority shall not be required to pay any taxes or assessments upon any project or any property acquired or used by the authority under the provisions of this Chapter or upon the income therefrom, and every project and any property acquired or used by the Authority under the provisions of this Chapter and the income therefrom, and the bonds issued under the provisions of this Chapter, their transfer and the income therefrom (including any profit made on the sale thereof) shall be exempt from taxation within the state.

Acts 1954, No. 232, §19.



RS 48:1270 - Bonds eligible for investment

§1270. Bonds eligible for investment

Bonds issued by the authority under the provisions of this Chapter are hereby made securities in which all public officers and public bodies of the state, parishes, other political subdivisions, cities or towns, all banks, bankers, savings banks, trust companies, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries, and all other persons whatsoever who now are or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest any funds, including capital belonging to them or within their control.

Acts 1954, No. 232, §20.



RS 48:1271 - Maintenance and repair of expressway project, etc.

§1271. Maintenance and repair of expressway project, etc.

A. Each expressway project when constructed and opened to traffic shall be maintained and kept in good condition and repair by the Authority. Each such project shall have such force of toll-takers and other operating employees as the Authority may in its discretion employ.

B. All public or private property damaged or destroyed in carrying out the powers granted by this Chapter shall be restored or repaired and placed in its original condition as nearly as practicable or adequate compensation made therefor out of funds provided under this Chapter.

C. The Department of Transportation and Development shall be responsible for the operation and maintenance of the expressway system.

Acts 1954, No. 232, §21. Amended by Acts 1970, No. 247, §3; Acts 1977, No. 220, §1, eff. July 7, 1977; Acts 2006, No. 11, §5.



RS 48:1272 - Traffic control

§1272. Traffic control

A. The authority is hereby authorized to adopt and promulgate rules and regulations with respect to the use of a project, which rules and regulations shall relate to vehicular speeds, loads and sizes, safety devices, rules of the road and such other matters, including but not limited to the failure or refusal to pay the toll provided for the use of a project, as may be necessary and proper to regulate traffic in the interest of safety, the maximum convenience of the persons using the project, preservation of a project from unwarranted damage and to carry out the purpose of this Chapter. Such rules and regulations shall apply according to their terms to all sections of a project under the jurisdiction of the Authority, their feeder roads and structures and other appurtenances. In so far as such rules and regulations may be inconsistent with the provisions of the vehicle and traffic laws of Louisiana, such rules and regulations shall be controlling. Violations of such rules and regulations shall be punishable by a fine of not exceeding two hundred dollars or by imprisonment not exceeding ninety days. Such rules and regulations shall not take effect until published in a newspaper of general circulation published in East Baton Rouge Parish, Louisiana, and such other publications as the Authority may determine, and duly filed in the office of the Secretary of State.

B. The Louisiana State Police, its director and patrol officers are hereby vested with the power and charged with the duty to enforce the rules and regulations of the authority. The power and duty so vested and charged shall be performed and exercised as said director and officers perform and exercise their present duties, functions and powers. Expenses incurred by said state police in carrying out its powers and duties under this Chapter may be treated as a part of the cost of the operation of a project or projects and the Department of Public Safety shall be reimbursed by the authority for such expenses.

Acts 1954, No. 232, §22.



RS 48:1273 - Cessation of tolls

§1273. Cessation of tolls

A. When all revenue bonds issued under the provisions of this Chapter in connection with any expressway project or projects and the interest thereon shall have been paid or a sufficient amount for the payment of all such bonds and the interest thereon to the maturity thereof shall have been set aside in trust for the benefit of the bondholders, the authority shall, if such project or projects are then in good condition and repair to the satisfaction of the department, transfer such project or projects to the department to become part of the state road system to be maintained thereafter by the Department of Transportation and Development; provided, that in any event any such project or projects shall remain subject to sufficient tolls to pay the cost of the maintenance, repair, and operation thereof.

B. Provided, however, that the authority may, after said bonds shall have been paid or a sufficient amount for payment set aside as aforesaid, charge tolls for the use of any such project and pledge such tolls to the payment of bonds issued under the provisions of this Chapter in connection with another contiguous expressway project or projects which may hereafter be constructed.

Acts 1954, No. 232, §23. Amended by Acts 1977, No. 220, §1, eff. July 7, 1977; Acts 2006, No. 11, §5.



RS 48:1274 - Certificated motor carriers

§1274. Certificated motor carriers

All motor common carriers and contract carriers that hold certificates of public conveniences and necessity authorizing them to operate over the public roads of this state that will parallel an expressway project or a section thereof on the date that such project is opened to the public for use, are hereby granted the right to operate their vehicles upon and over said expressway project or such section thereof which parallels such public roads under such certificates upon compliance with the payment of the required tolls; provided, that such carriers shall comply with the provisions of this Chapter and any rule and regulation of the authority as to the use of such project, anything in said certificates to the contrary notwithstanding.

Acts 1954, No. 232, §24.



RS 48:1275 - Unlawful for member, etc., to be interested in contract, etc.

§1275. Unlawful for member, etc., to be interested in contract, etc.

Any member, agent or employee of the authority who is interested, either directly or indirectly in any contract of another with the authority, or in the sale of any property, either real or personal, to the authority, shall be punished by a fine not exceeding five hundred dollars or by imprisonment not exceeding one year.

Acts 1954, No. 232, §25.



RS 48:1276 - Preliminary and other expenses

§1276. Preliminary and other expenses

A. The Department of Transportation and Development is hereby authorized to expend out of any funds available for the purpose such moneys and to use such of its engineering and other forces, as may be necessary and desirable in the judgment of the Department of Transportation and Development, to enable and accelerate the beginning of the construction of the project constructed under the provisions hereof.

B. The Department of Transportation and Development is hereby authorized to expend out of any funds available for the purpose such moneys as may be necessary for the study of any expressway project or projects and to use its engineering and other forces, including other consulting engineers and other traffic engineers, for the purpose of effecting such study and to pay for such additional engineering and traffic and other expert studies as it may deem expedient.

C. All obligations and expenses incurred by the Department of Transportation and Development under this Section shall be paid by said department and charged to the appropriate expressway project or projects, and the department shall keep proper records and accounts showing each amount so charged. All obligations and expenses so incurred shall be treated as part of the cost of such project or projects and shall be reimbursed to the Department of Transportation and Development out of the proceeds of the bonds herein authorized.

Acts 1954, No. 232, §26. Amended by Acts 1977, No. 220, §1, eff. July 7, 1977.



RS 48:1277 - Annual report; recommendation

§1277. Annual report; recommendation

On or before the first day of April of each year, the authority shall make an annual report of its activities for the preceding year to the Governor and each such report shall set forth a complete operating and financial statement covering the operations of the authority during the year, and each year that there is a general session of the legislature, a copy of such annual report shall be furnished to the legislature on the first day of such general session.

Acts 1954, No. 232, §27.



RS 48:1278 - Audit of books and accounts

§1278. Audit of books and accounts

The authority shall cause an audit of its books and accounts to be made at least once each year by certified public accountants and the cost thereof may be treated as a part of the cost of construction or operations of a project or projects.

Acts 1954, No. 232, §28.



RS 48:1279 - Minutes

§1279. Minutes

The secretary-treasurer shall keep full and correct minutes of the meetings and final actions of the authority, which minutes shall be open to the inspection of the public at all reasonable times.

Acts 1954, No. 232, §29.



RS 48:1280 - Additional method

§1280. Additional method

The foregoing Sections of this Chapter shall be deemed to provide an additional and alternative method for the doing of the things authorized hereby, and shall be regarded as supplemental and additional to powers conferred by other laws, and shall not be regarded as in derogation of any powers now existing; provided, however, that the issuance of expressway revenue bonds or expressway revenue refunding bonds under the provisions of this Chapter need not comply with the requirements of any other law applicable to the issuance of bonds, except as provided in this Chapter.

Acts 1954, No. 232, §30.



RS 48:1281 - Special provisions relating to west bank segment

§1281. Special provisions relating to west bank segment

The legislature recognizes that some of the best farm land in the United States lies adjacent to the proposed right of way of the west and east bank segments of the proposed express toll highway between Shreveport and Alexandria and Bossier City and Alexandria. In the event that the authority should determine to construct the west or east bank segment the legislature directs the expressway authority to route said expressway segment in such manner as to avoid the rich farm land where possible within the limitations of reasonable cost and sound engineering practices; and where bisecting of such farm land is unavoidable, the expressway authority is directed, where possible within the limitations of reasonable cost and sound engineering practices, to provide access across the toll highway rights of way by means of tunnels or other appropriate means.

Acts 1970, No. 247, §4.



RS 48:1301 - ROAD LIGHTING DISTRICTS

CHAPTER 7. ROAD LIGHTING DISTRICTS

§1301. Authorization to create consolidated road lighting districts

The governing authority of any parish may create within such parish one or more consolidated road lighting districts comprised of one or more existing road lighting districts, together with, if so determined by the governing authority, territory not within the boundaries of an existing road lighting district. Consolidated road lighting districts so created shall constitute road lighting districts within the meaning of Sub-section C.1 of Section 14 of Article XIV of the Constitution and, as such, shall enjoy all rights, powers and privileges enjoyed by road lighting districts under and by virtue of the provisions of said Sub-section, including the right to levy taxes as provided therein. The governing authority of each such consolidated road lighting district shall be the governing authority of the parish creating the district.

Acts 1964, No. 223, §1.



RS 48:1302 - Notice of intention to create; public hearing; publication of resolution; incontestability

§1302. Notice of intention to create; public hearing; publication of resolution; incontestability

Before any such consolidated district shall be finally created, the governing authority of the parish shall publish in the official journal of the parish at least once not less than fifteen days prior to the date of hearing a notice of its intention to create such district and fixing a date for the holding of a public hearing in which all persons interested may be heard on the question of the advisability of creating the district. Such notice of hearing shall set forth the proposed name and boundaries of the district, list the districts to be so consolidated, and set forth the rate and duration of taxes authorized to be levied in each such underlying district, and shall state the date, time and place fixed for the hearing. Following the creation of any such district, the resolution creating the district and setting forth the boundaries thereof shall be published one time in the official journal of the parish. Thirty days after such publication, the creation of the district shall become incontestable, and no court shall have any right to entertain litigation questioning the legality of the creation of such district.

Acts 1964, No. 223, §2.



RS 48:1303 - Tax-levying power vested in consolidated district

§1303. Tax-levying power vested in consolidated district

At the expiration of such thirty-day period, road lighting districts included in any such consolidated district shall no longer have the right to levy taxes, and the said consolidated district shall be vested with full authority to levy taxes within and for the consolidated district pursuant to and in accordance with the original authorization for the levy of taxes granted to each of the underlying districts included within the consolidated district. It shall be the duty of the governing authority of the consolidated district to cause taxes to continue to be levied under and in accordance with the original authorization granted to each of the road lighting districts included within the consolidated district, and such taxes as may be levied by the governing authority of the consolidated district shall, to the extent hereafter provided, be entitled to the benefit of the exemption and to the reimbursal authorized by R.S. 39:253.

Acts 1964, No. 223, §3.



RS 48:1304 - Road lighting districts in existence prior to Aug. 1, 1956; status as to exemptions; new territory

§1304. Road lighting districts in existence prior to Aug. 1, 1956; status as to exemptions; new territory

Where road lighting districts consolidated into any consolidated district hereunder have been in existence prior to August 1, 1956, the creation of the consolidated district will be solely for the purpose of continuing the road lighting programs for which the districts so consolidated were originally created, and the provisions of R.S. 39:253 shall be regarded as applicable in all respects to taxes levied by any such consolidated district, and such district shall be considered to be a district created prior to August 1, 1956, for all purposes of said section, provided, however, the exemption authorized herein shall not apply to new territory added to any consolidated district as authorized herein, nor shall the exemption apply to taxes levied by a consolidated district for the benefit of underlying districts not eligible therefor under existing provisions of R.S. 39:253.

Acts 1964, No. 223, §4.



RS 48:1305 - Limitations on tax levy

§1305. Limitations on tax levy

No consolidated district created hereunder shall, without an election as hereinafter provided, levy a rate of taxation greater than that being levied by the underlying districts at the time of consolidation, nor shall the consolidated district be authorized to levy such taxes for any longer period of time than such taxes could have been levied by the underlying districts. Any consolidated district may levy taxes for a longer period of time and in excess of those being levied by the underlying districts if the rate, purpose and duration of the consolidated district tax first is submitted to the electors of the consolidated district at an election called and held for that purpose and is approved by a majority in number of the electors voting in said election.

Amended by Acts 1975, No. 465, §2.



RS 48:1306 - Power of parish governing authorities to create road lighting districts

§1306. Power of parish governing authorities to create road lighting districts

Parish governing authorities may create road lighting districts, composed of territory wholly within a parish. A district so created shall be a political and legal subdivision of the state, with full power to sue and be sued in its corporate name. It may enter into contracts with any electric public utility to provide and maintain electric lights on the streets, roads, highways, alleys, and public places of the district.

Added by Acts 1975, No. 514, §1.



RS 48:1307 - Road lighting districts; designation

§1307. Road lighting districts; designation

Each such district shall be designated Road Lighting District No. ______ of the parish of ______. The parish governing authority creating such district shall be the governing authority thereof, and the parish treasurer shall be the treasurer of the district.

Added by Acts 1975, No. 515, §1.



RS 48:1308 - Road lighting districts; tax levy

§1308. Road lighting districts; tax levy

For the purpose of providing and maintaining such electric light on the streets, roads, highways, alleys, and public places in such district, any road lighting district may levy taxes not to exceed in any year five mills on the dollar on all of the taxable property within the boundaries thereof, except railroad rights of way and tracks located thereon. However, the special tax herein authorized shall not run for a longer period than ten years, and the rate, purpose, and duration of any special tax first shall be submitted to the electors of the district in which the tax is to be levied at an election called and held for that purpose in the same manner as provided by law for elections for levying taxes for the purposes set out in Section 32 of Article VI of the constitution, and a majority of those voting shall have voted in favor thereof.

Added by Acts 1975, No. 465, §1; Acts 1988, No. 504, §1, eff. July 10, 1988.



RS 48:1308.1 - Assumption Parish road lighting districts; tax levy

§1308.1. Assumption Parish road lighting districts; tax levy

Notwithstanding the provisions of R.S. 48:1308, the governing authority of any road lighting district within the parish of Assumption may levy taxes not to exceed in any year twenty mills on the dollar on all of the taxable property within the boundaries of the district. All other provisions and limitations of R.S. 48:1308 shall apply to any tax so levied.

Acts 1986, No. 921, §1.



RS 48:1308.2 - Terrebonne Parish road lighting districts; tax levy

§1308.2. Terrebonne Parish road lighting districts; tax levy

Notwithstanding the provisions of R.S. 48:1308, the governing authority of any road lighting district within the parish of Terrebonne may levy taxes not to exceed in any year ten mills on the dollar on all of the taxable property within the boundaries of the district. All other provisions and limitations of R.S. 48:1308 shall apply to any tax so levied.

Acts 1988, No. 524, §1.



RS 48:1308.3 - Jefferson Parish road lighting districts; additional tax

§1308.3. Jefferson Parish road lighting districts; additional tax

In addition to the tax provided for in R.S. 48:1308, the governing authority of the parish of Jefferson is hereby authorized to levy in any road lighting district in the parish an additional tax not to exceed ten mills on the dollar of assessed valuation for a period not to exceed ten years, if the question of levying such tax is approved by the favorable vote of a majority of the electors of the district voting in an election called for that purpose. The purpose of the additional tax shall be to provide and maintain artificial lighting on the streets, roads, highways, alleys, and public places in the district.

Acts 1992, No. 38, §1, eff. May 29, 1992.



RS 48:1308.4 - Millage limitation; certain parishes; voter approval

§1308.4. Millage limitation; certain parishes; voter approval

Notwithstanding any provision of law to the contrary which limits ad valorem tax millage which may be imposed, the governing authority of any road lighting district of a parish that has adopted a charter for local self-government or other home rule charter may levy special ad valorem tax millage in excess thereof, provided such levy is not inconsistent with the parish charter or the Constitution of Louisiana, for a period not to exceed ten years, if the question of levying such tax is approved by the favorable vote of a majority of the electors of the district voting in an election called for that purpose.

Acts 1992, No. 39, §1, eff. May 29, 1992.



RS 48:1309 - Service charge authorized for Ouachita Parish; assessment and collection

§1309. Service charge authorized for Ouachita Parish; assessment and collection

A.(1) The governing authority of any road lighting district situated wholly within the geographical boundaries of Ouachita Parish is hereby authorized to establish, by majority vote of the members of the authority, a service charge or rates of service charge to be assessed to persons occupying residential and nonresidential structures, and persons owning unoccupied structures located wholly or partly within the boundaries of a road lighting district, and persons owning lots located wholly or partly within the boundaries of a road lighting district as customers of the district, subject to Subsection B of this Section.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, the governing authority of any road lighting district situated wholly within the geographical boundaries of Ouachita Parish may establish, by majority vote of the members of the authority, a service charge or rates of service charge to be assessed to persons owning parcels of immovable property located wholly or partly within the boundaries of a road lighting district, subject to Subsection B of this Section.

(3) Such service charge or rates of service charge shall be equal for all customers and shall be framed so as to cover and shall be used for the cost of any and all of the following components of road lighting district services:

(a) Payment of utility charges incurred in the provision of road lighting.

(b) The maintenance and operation of road lighting district facilities and equipment.

(c) Cost of collection of service charges pursuant to Subsections C and D of this Section.

B. Service charges or rates of service charges so established shall be assessed by resolution of the governing authority of the road lighting district. However, the resolution assessing the service charges shall be adopted by the governing authority only after the question of the assessment, the method of assessment, and the amount of the service charge or rates of service charges established have been submitted to and approved by a majority of electors of the district voting at an election held for that purpose. Such election shall be conducted in accordance with the election laws of the state and shall be held at the same time that an election authorized by the provisions of R.S. 18:402 is held.

C. The governing authority of any road lighting district assessing a service charge or rates of service charge for road lighting services to customers of the district as provided in this Section shall also have the authority to use any necessary and proper means to collect and enforce the collection of such service charges, including contracting with another political subdivision within Ouachita Parish or a utility regulated by the Louisiana Public Service Commission to effect such collection.

D. Service charges assessed against the owners of parcels of immovable property within a road lighting district pursuant to this Section shall be carried on the tax rolls for Ouachita Parish and shall be added to the annual ad valorem tax bill for such parcels. Such service charges shall be collected and become due and delinquent at the same times as parish ad valorem taxes are collected and become due and delinquent. The sheriff of Ouachita Parish may use any reasonable means to collect and enforce the collection of such service charges, including any means authorized by law for collection of taxes. The governing authority of the road lighting district shall reimburse the sheriff an amount equal to five percent of the amount of such service charges actually collected from property owners. The collection charge shall be in addition to such service charges and shall also be added to the ad valorem tax bill for such parcels.

Acts 1987, No. 132, §1; Acts 1990, No. 384, §1; Acts 2008, No. 285, §1, eff. July 1, 2008.



RS 48:1309.1 - Service charge authorized for Consolidated Road Lighting District Number One of East Baton Rouge Parish; assessment and collection

§1309.1. Service charge authorized for Consolidated Road Lighting District Number One of East Baton Rouge Parish; assessment and collection

A. The governing authority of Consolidated Road Lighting District Number One of East Baton Rouge Parish is hereby authorized to establish, by majority vote of the members of the authority, a service charge or rates of service charges to be assessed persons owning parcels of immovable property located wholly or partly within the boundaries of the road lighting district, subject to the provisions of Subsection B of this Section. For purposes of this Section, "parcel" shall mean a lot, a subdivided portion of ground, or an individual tract. Such service charges or rates of service charges may be based upon the proportion which the front footage of each parcel bears to the total front footage of all parcels. Such service charges or rates of such service charges shall be framed so as to cover and shall be used for the costs of any and all road lighting services including but not limited to the following:

(1) Payment of utility charges incurred in the provision of road lighting.

(2) Maintenance and operation of road lighting district facilities and equipment.

(3) Cost of collection of service charges pursuant to Subsection C of this Section.

B. Service charges or rates of service charges so established shall be assessed by resolution of the governing authority of the road lighting district. However, the resolution assessing said service charges shall be adopted by the governing authority only after the question of the assessment, its duration, and the amount of the service charge or rates of service charges established have been submitted to and approved by a majority of electors of the district voting at an election held for that purpose. Such election shall be conducted in accordance with the election laws of the state and shall be held at a time authorized by the provisions of R.S. 18:402.

C. Service charges assessed as provided in this Section shall be carried on the tax rolls for East Baton Rouge Parish and shall be added to the annual ad valorem tax bills of persons owning parcels in the district. Such service charges shall be collected and shall become due and delinquent at the same times as parish ad valorem taxes are collected and become due and delinquent. The sheriff of East Baton Rouge Parish may use any reasonable means to collect and enforce the collection of such service charges, including any means authorized by law for collection of taxes. The governing authority of the road lighting district shall reimburse the sheriff of East Baton Rouge Parish an amount equal to five percent of the amount of such service charges actually collected from property owners. This collection charge shall be in addition to such service charges and shall also be added to the ad valorem tax bill of the property involved.

Acts 1989, No. 150, §1.



RS 48:1309.2 - Service charge authorized for road lighting districts

§1309.2. Service charge authorized for road lighting districts

A.(1) The governing authority of any road lighting district is hereby authorized to establish, by a majority of the voters of the district voting at an election held therein, a service charge or rates of service charge to be assessed to persons occupying residential and nonresidential structures, to persons owning unoccupied structures located wholly or partly within the boundaries of a road lighting district, and to persons owning lots in the district upon which no structure is located as customers of the district, subject to the provisions of Subsection B of this Section.

(2) In Ward 8 of St. Tammany Parish, only one service charge shall be assessed to any person occupying a residential or nonresidential structure on two or more contiguous lots, subdivided portions of ground, or individual tracts having the same owner, or to the owner of two or more contiguous lots, subdivided portions of ground, or individual tracts having the same owner, on which an unoccupied structure or no structure is located.

(3) Such service charges or such rates of service charges shall be for all customers and shall be framed so as to cover and shall be used for the costs of any and all road lighting services, including but not limited to the following:

(a) Payment of utility charges incurred in the provision of road lighting.

(b) Maintenance and operation of road lighting district facilities and equipment.

B. Service charges or rates of service charges so established shall be assessed by resolution of the governing authority of the road lighting district. However, the resolution assessing the service charges shall be adopted by the governing authority only after the question of the assessment and the amount of the service charge or rates of service charges established has been submitted to and approved by a majority of electors of the district voting at an election held for that purpose. Such election shall be conducted in accordance with the election laws of the state and shall be held at the same time that an election authorized by the provisions of R.S. 18:402 is held.

C. The governing authority of any road lighting district assessing a service charge or rates of service charge for road lighting services to customers of the district as provided in this Section shall also have the authority to use any necessary and proper means to collect and enforce the collection of such service charges, including contracting with another political subdivision or other entity to effect such collection.

Acts 1990, No. 891, §1, eff. July 25, 1990; Acts 1994, No. 34, §1, eff. June 7, 1994; Acts 2001, No. 714, §1, eff. June 25, 2001; Acts 2011, 1st Ex. Sess., No. 11, §1.



RS 48:1309.3 - Service charge authorized for St. Tammany Parish; assessment and collection

§1309.3. Service charge authorized for St. Tammany Parish; assessment and collection

A.(1) The governing authority of any road lighting district situated wholly within the geographical boundaries of St. Tammany Parish may establish, by majority vote of the members of the authority, a service charge or rates of service charges to be assessed to persons occupying residential and nonresidential structures, and persons owning unoccupied structures located wholly or partly within the boundaries of a road lighting district, and persons owning lots located wholly or partly within the boundaries of a road lighting district as customers of the district, subject to the provisions of Subsection B of this Section.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, the governing authority of any road lighting district situated wholly within the geographical boundaries of St. Tammany Parish may establish, by majority vote of the members of the authority, a service charge or rates of service charge to be assessed to persons owning parcels of undeveloped immovable property located wholly or partly within the boundaries of a road lighting district as additional customers of the district, subject to Subsection B of this Section.

(3) Such service charges or rates of such service charges shall be equal for all customers and shall be framed so as to cover and shall be used for the costs of any and all of the following components of road lighting district services:

(a) Payment of utility charges incurred in the provision of road lighting.

(b) Maintenance and operation of road lighting district facilities and equipment.

(c) Cost of collection of service charges pursuant to Subsections C and D of this Section.

B. Service charges or rates of service charges so established shall be assessed by resolution of the governing authority of the road lighting district; however, the resolution assessing the service charges shall be adopted by the governing authority only after the question of the assessment, the method of assessment, its duration, and the amount of the service charge or rates of service charges established have been submitted to and approved by a majority of electors of the district voting at an election held for that purpose. Such election shall be conducted in accordance with the election laws of the state.

C. The governing authority of any road lighting district assessing a service charge or rates of service charges for road lighting services to customers of the district as provided in this Section shall also have the authority to use any necessary and proper means to collect and enforce the collection of such service charges, including contracting with another political subdivision within St. Tammany Parish or a utility regulated by the Louisiana Public Service Commission to effect such collection. The governing authority of the road lighting district may reimburse the collecting entity an amount up to five percent of the amount of such service charges actually collected from customers of the district. The collection charge shall be in addition to such service charges.

D. Any service charges assessed against the owners of parcels of undeveloped immovable property within a road lighting district pursuant to this Section shall be carried on the tax rolls for St. Tammany Parish and shall be added to the annual ad valorem tax bill for such parcels. Such service charges shall be collected and shall become due and delinquent at the same time as parish ad valorem taxes are collected and become due and delinquent. The sheriff of St. Tammany Parish may use any reasonable means to collect and enforce the collection of such service charges, including any means authorized by law for collection of taxes. The governing authority of the road lighting district shall reimburse the sheriff an amount up to eight percent of the amount of such service charges actually collected from property owners. This collection charge shall be in addition to such service charges and shall also be added to the ad valorem tax bill of the property involved.

Acts 2009, No. 71, §1.



RS 48:1351 - HIGHWAY SAFETY

CHAPTER 8. HIGHWAY SAFETY

PART I. HIGHWAY SAFETY ACT OF 1966

§1351. Responsibility for administration vested in governor

A. The governor, in addition to the other duties and responsibilities vested in him by the constitution and laws of this state, shall be responsible for the administration of highway safety programs in this state in conformity with the Highway Safety Act of 1966, enacted by the Congress of the United States of America as Public Law 89-564. He may contract and do all other things necessary to secure the full benefits available to this state under the provisions of the Highway Safety Act of 1966. In furtherance of such purpose the governor also may cooperate with state, local and federal agencies, with private and public organizations and with individuals to the extent necessary to effectuate the purposes of that law and any amendments thereto.

B. The governor may administer and carry out all programs of highway safety vested in him and all matters pertaining thereto through the Louisiana Highway Safety Commission; provided that all such programs for the state and its political subdivisions shall be administered in accordance with the provisions of the Highway Safety Act of 1966 and amendments thereto and such federal rules and regulations as may be adopted in implementation thereof.

Acts 1968, No. 275, §1.



RS 48:1352 - Louisiana Highway Safety Commission; created; appointment of members; terms; vacancies

PART II. LOUISIANA HIGHWAY SAFETY COMMISSION

§1352. Louisiana Highway Safety Commission; created; appointment of members; terms; vacancies

A. The Louisiana Highway Safety Commission is hereby created as a division of the office of the governor. The commission shall be composed of twenty-one members who shall be appointed by the governor. At least one member shall be a resident and qualified elector of each of the congressional districts into which the state is divided. Each member shall serve at the pleasure of the governor. Each appointment by the governor shall be submitted to the Senate for confirmation.

B. Vacancies in the membership of the commission shall be filled by the governor, who may receive recommendations therefor from the executive committee of the commission.

Acts 1968, No. 275, §1. Amended by Acts 1977, No. 278, §1, eff. July 7, 1977; Acts 1980, No. 725, §1, eff. July 29, 1980; Acts 1984, No. 565, §1, eff. July 12, 1984.

{{NOTE: SEE ACTS 1984, NO. 565, §2.}}



RS 48:1353 - Domicile of commission; meetings; quorum and vote

§1353. Domicile of commission; meetings; quorum and vote

A. The domicile of the commission shall be in Baton Rouge; however, the commission may hold meetings at other places in the state. Meetings shall be held on the call of the chairman or of the governor or as otherwise fixed by the commission with approval of the governor.

B. One-third of the current membership of the commission shall constitute a quorum for the transaction of business of the commission, and the vote of a majority of the members present and voting shall be necessary to take any official action. However, any member who finds it impossible to attend a meeting may be represented by a person selected by him and such representative shall have the right to vote for or in the stead of the absent member.

Acts 1968, No. 275, §1.



RS 48:1354 - Expenses of members

§1354. Expenses of members

The members of the commission shall receive no compensation but shall be paid their necessary and actual expenses incurred in connection with attendance at meetings of the commission or on business for the commission assigned by it.

Acts 1968, No. 275, §1.



RS 48:1355 - Officers; executive director

§1355. Officers; executive director

A. The officers of the commission shall be a chairman and a vice chairman. The governor shall designate the chairman, and the commission shall elect a vice chairman to serve a two-year term. The chairman shall be the chief executive officer of the commission and shall exercise supervision over all its affairs.

B. The governor shall appoint an executive director, who shall not be a member of the commission, to serve at his pleasure and at a salary approved by him. The executive director shall serve as secretary of the commission and shall perform such duties as are delegated by the commission or its chairman, the executive committee or the governor.

Acts 1968, No. 275, §1. Amended by Acts 1977, No. 278, §1, eff. July 7, 1977; Acts 1980, No. 725, §1, eff. July 29, 1980; Acts 1984, No. 565, §1, eff. July 12, 1984.

{{NOTE: SEE ACTS 1984, NO. 565, §2.}}



RS 48:1356 - Executive committee; other committees

§1356. Executive committee; other committees

A. There shall be an executive committee and such other committees as the commission deems necessary or desirable to fully accomplish the purposes for which it is created.

B. The executive committee shall be composed of the chairman of the commission, ex-officio, and not less than five nor more than nine members of the commission. The chairman of the commission shall serve as chairman of the executive committee. The executive committee, upon a majority vote of the members present and voting, may act for the commission and in its name in the interim between meetings of the commission, however, it shall have no authority to change any action taken by the commission.

C. Minutes of meetings of the executive committee shall be kept by the executive director of the commission, who shall serve as secretary of the committee, and copies thereof shall be distributed to the members of the commission.

Acts 1968, No. 275, §1.



RS 48:1357 - Powers and duties

§1357. Powers and duties

The commission shall serve as the public support group of the Highway Safety Act of 1966 and, through the governor, shall cooperate with the federal government or any agency thereof for the purpose of increasing highway safety. In furtherance of such purpose it shall be responsible for the preparation of comprehensive, long-range highway safety programs for Louisiana, and in connection therewith it shall exercise the following powers, duties and functions:

(1) It shall study and evaluate, gather information and prepare and distribute statistical compilations and make recommendations with respect to highway accidents and injuries and deaths and the problems in connection therewith and steps being taken through research, enforcement and otherwise to improve highway safety and reduce highway accidents.

(2) It may cooperate with agencies of the federal government, other states, this state and its political subdivisions to the full extent essential to the carrying out and coordinating of programs of highway safety, and may, with approval of the governor, take such steps and do such things as are necessary and proper to secure for the state and its political subdivisions the full benefits available under the provisions of the Highway Safety Act of 1966 and any amendments thereto, including but not restricted to such steps as are necessary to obtain federal funds for use within this state for highway safety purposes.

(3) It shall serve as a central clearing house for information and as a coordinating agency for all boards, commissions, departments and agencies of the state and of its political subdivisions as to activities relating to highway safety, its problems, measures being taken to improve highway safety and matters related thereto.

(4) It shall prepare such legislation as it deems necessary or desirable to carry out a comprehensive, long-range highway safety program for the state.

(5) It may adopt, promulgate and amend rules and regulations to govern its actions and also for the carrying out of highway safety programs within the state, including the adoption of highway safety standards.

(6) It may employ and fix the compensation of such employees as it finds necessary for its purposes.

(7) It shall make such reports to the governor, the legislature and to the proper agencies of the federal government as are required by law or are directed by any of them or are deemed by the commission to be in the best interests of highway safety programs for Louisiana.

(8) It may do and perform all other things necessary or incidential to the purposes for which it is created, all subject to the ultimate authority and responsibility of the governor for the administration of highway safety programs within Louisiana.

Acts 1968, No. 275, §1.



RS 48:1358 - Repealed by Acts 1992, No. 984, 18.

§1358. Repealed by Acts 1992, No. 984, §18.



RS 48:1401 - TOLEDO BEND FOREST SCENIC

CHAPTER 9. TOLEDO BEND FOREST SCENIC

DRIVE COMMISSION

§1401. Commission created

There is hereby created a scenic drive commission to be known as the Toledo Bend Forest Scenic Drive Commission.

Acts 1968, No. 232, §1. Amended by Acts 1971, No. 157, §1.



RS 48:1402 - Authority of commission

§1402. Authority of commission

The commission shall be a political agency of the State of Louisiana, and subject to the limitations and restrictions set out in this Chapter. The commission shall have the following authority:

(1) To acquire servitudes adjacent to the Toledo Bend Forest Scenic Drive for the preservation of the natural beauty of said area, but such authority shall not include acquisition of rights-of-way required for the construction of said scenic drive, the acquisition of which shall be within the sole jurisdiction of the Department of Highways.

(2) To implement a master plan for the preservation and beautification of the scenic drive area as may be prepared by the Department of Highways and its specialist.

(3) To adopt rules and regulations providing for the utilization and administration of the servitudes herein authorized to be acquired.

(4) To sue and be sued.

Acts 1968, No. 232, §2. Amended by Acts 1971, No. 157, §1.



RS 48:1403 - Membership

§1403. Membership

The commission shall consist of ten members who shall serve for a term of four years or until their successors have been made and qualified, as follows: Three members shall be appointed, one each, by the Sabine River Authority, the secretary of the Department of Transportation and Development, and the director of the Louisiana Tourism Development Commission. The police juries of Sabine, DeSoto, and Vernon parishes each shall appoint two members, in each instance one of the appointments to be from the membership of the police jury and one from the qualified electors residing in the parish. The nine members thus appointed shall select the remaining member from a panel of four names which shall be submitted to them, one each, by those landowners who grant to the commission the four largest servitudes adjacent to the Toledo Bend Forest Scenic Drive, said member to serve a term concurrent with the other members.

Acts 1968, No. 232, §3. Amended by Acts 1971, No. 157, §1; Acts 2001, No. 8, §15, eff. July 1, 2001.



RS 48:1404 - Officers; meetings; quorum

§1404. Officers; meetings; quorum

The commission shall elect from its own membership a chairman and vice-chairman. Six members of said commission shall constitute a quorum for the transaction of business and the meetings of the commission shall be held at such time and place as shall be fixed in the call of the chairman after reasonable notice to the full membership.

The member representing the Department of Highways shall serve as temporary chairman, and shall call the first meeting of the commission within sixty days after July 31, 1968.

Acts 1968, No. 232, §4.



RS 48:1405 - Compensation; expenses

§1405. Compensation; expenses

The members of said commission shall serve without compensation for their services, but they shall be entitled to reimbursement for actual expenses incurred in the performance of their duties as authorized by the Commission.

Acts 1968, No. 232, §5.



RS 48:1406 - Cooperation

§1406. Cooperation

All public agencies shall cooperate fully with the Commission, to the end that it may effectively and comprehensively carry out its functions and duties.

Acts 1968, No. 232, §6.



RS 48:1451 - Short title

CHAPTER 10. CAPITAL AREA TRANSIT SYSTEM ACT

§1451. Short title

This Chapter shall be known and may be cited as the Capital Area Transit System Act.

Acts 2005, No. 463, §1, eff. Jan. 1, 2006.



RS 48:1452 - Declaration of policy

§1452. Declaration of policy

The area comprising East Baton Rouge Parish and surrounding parishes has developed and continues to develop into a metropolitan area with a common interest in the cultural, social, and economic well-being of its people. This area has serious congestion, traffic, and air quality problems, which impede and will increasingly impede the development of these common interests to their fullest potential. It is therefore the public policy of this state to promote the establishment of a joint transit instrumentality, encourage participation in it by the local governments involved, and facilitate the accomplishment of its purposes.

Acts 2005, No. 463, §1, eff. Jan.1, 2006.



RS 48:1453 - Definitions

§1453. Definitions

For purposes of this Chapter, the following words have the meanings ascribed to them by this Section, except where the context clearly indicates otherwise:

(1) "Board" means the board of commissioners and governing body of the Capital Area Transit System.

(2) "Parish's financial contribution" means the total funds and the fair market value of any in-kind contributions received by the system directly from a parish governing authority and political subdivisions within that parish.

(3) "Participating parish" means a parish which has approved participation and for which participation has been approved by the board.

(4) "System" means the Capital Area Transit System.

Acts 2005, No. 463, §1, eff. Jan.1, 2006.



RS 48:1454 - Creation

§1454. Creation

There is hereby created the Capital Area Transit System, subject to the conditions set forth in this Chapter, which shall be a body politic and corporate and a political subdivision of the state of Louisiana and, except as provided in this Chapter, shall have all of the powers of same. Its authority shall extend to all of East Baton Rouge Parish and to all of the territory of such additional participating parishes as may elect to participate, as provided by this Chapter. The domicile of the system shall be East Baton Rouge Parish but may be changed to another participating parish by the affirmative vote of a majority of the total members of the board.

Acts 2005, No. 463, §1, eff. Jan.1, 2006.



RS 48:1455 - Participation

§1455. Participation

A. The board may exercise authority in parishes other than East Baton Rouge Parish if any such parish is a participating parish as provided in this Section.

B. A parish may become a participating parish if both of the following conditions are met:

(1) The governing authority of the parish approves such participation. Such approval shall be adopted in accordance with the procedures that apply to the adoption of an ordinance by the governing authority.

(2) The board approves such participation.

C. The board may enter into any contract it deems appropriate with a participating parish to stipulate the nature of the parish's participation in the activities of the system. Such agreements may provide for but are not limited to a parish's financial commitment for the provision of transportation services, for the board's obligation to provide certain services, or for such other terms as the parties may agree upon not inconsistent with this Chapter or other law.

D.(1) The board may, at its discretion, expel any parish from participation in the event of a material breach of an agreement with it.

(2) Any parish may withdraw from participation upon the approval of such action by its governing body adopted in accordance with the same procedures such parish requires for the approval of ordinances, but any such withdrawal shall not affect any obligations owed to the system.

Acts 2005, No. 463, §1, eff. Jan.1, 2006.



RS 48:1456 - Board of commissioners

§1456. Board of commissioners

A. If there are no participating parishes other than East Baton Rouge Parish, the system shall be governed by a board of commissioners comprised of nine members.

B.(1) Effective January 1, 2009, and every three years thereafter, the board shall reapportion its membership to provide for representation of participating parishes as provided in this Subsection. Each such reapportionment shall be adopted by October first immediately prior to the January first on which it will become effective. For purposes of this Subsection, the year in which a reapportionment becomes effective shall be year one of a reapportionment cycle, the subsequent year shall be year two of a cycle, and the year in which a reapportionment is adopted shall be year three of a cycle.

(2) Every participating parish shall appoint at least one member to the board.

(3) Except as otherwise provided in this Section, the total number of commissioners shall not exceed fifteen when a reapportionment, as provided for in Paragraphs (4) and (5) of this Subsection, is complete.

(4) The membership on the board shall be reapportioned so that, to the extent possible, the ratio of the number of board members representing each participating parish to the total board membership shall be the same as the ratio of each parish's total financial contribution during year one and year two of the reapportionment cycle, as determined by the board, to the total of all participating parishes' contributions during those same two years. Contributions that were received during the two-year period but which were required by law, contract, or prior decision of the board to be paid prior to the two-year period shall not be considered.

(5) At each reapportionment, the number of commissioners from East Baton Rouge Parish shall remain nine, and other participating parishes shall appoint a number of members based on financial contribution as provided in Paragraph (4) of this Subsection unless this would result in a total membership in excess of fifteen. The number of commissioners appointed from East Baton Rouge Parish, as any other participating parish, shall be reduced and shall also be calculated based on the proportion of financial contribution made to the system when such a reduction is necessary to prevent the total number of commissioners from exceeding fifteen, except as otherwise provided by this Section, at the time of a reapportionment.

(6)(a) A parish which becomes a participating parish in year one or year two of a reapportionment cycle shall be immediately entitled to appoint one member of the board.

(b) A parish which becomes a participating parish in year three of a reapportionment cycle shall not be considered in the reapportionment that year but shall be immediately entitled to appoint one member of the board.

(c) Members appointed in accordance with Subparagraph (a) or (b) of this Paragraph may result in a total board membership in excess of fifteen until the subsequent reapportionment.

(7) Whenever the number of board members representing a parish is to be reduced as a result of reapportionment, the reduction shall be accomplished by the termination of the board membership of the member or members representing that parish with the least time remaining in their terms. In the event a parish's members have equally short terms and a fewer number of board positions for that parish are to be eliminated, the governing authority of such parish shall determine which member's term or members' terms shall be eliminated.

C.(1) The members from each participating parish, including East Baton Rouge Parish, shall be appointed by its governing authority in accordance with the procedures established by the governing authority. Except as provided in Paragraph (2) of this Subsection, all terms shall end on the third December thirty-first following the appointment.

(2) The initial members of the board of commissioners shall be the members serving as the board of directors of the Capital Area Transit System on the effective date of this Chapter. The three with the longest remaining terms on that board of directors shall serve an initial term lasting until December 31, 2008, the three with the shortest remaining terms shall serve an initial term lasting until December 31, 2006, and the other three shall serve an initial term lasting until December 31, 2007.

D. Notwithstanding the expiration of their terms, members shall serve until their successors are appointed and qualified, unless removed for cause, which removal shall take immediate effect. The governing authority of the appointing parish shall appoint a temporary replacement to the board immediately upon removal or within fourteen days. The temporary appointee shall remain on the board until a successor is appointed and qualified. A temporary appointee is not eligible for reappointment for a term. All other appointed members are eligible for reappointment.

E. A member may be removed only for cause determined by the governing body of the appointing parish. The board shall declare a member's office vacant upon the member's conviction of a felony or a plea of nolo contendere thereto. Further, a member shall be deemed to have abandoned his office upon failure to attend two of any three consecutive regularly scheduled meetings without an excuse approved by a resolution of the board at the next regular meeting, and a vacancy shall be deemed to exist in the member's office beginning at such time.

Acts 2005, No. 463, §1, eff. Jan.1, 2006; Acts 2014, No. 584, §1, eff. June 9, 2014.



RS 48:1457 - Quorum; voting

§1457. Quorum; voting

A quorum necessary for the conduct of business by the board shall exist whenever a majority of the members is present. Except as may be otherwise provided by this Chapter, the public meeting law, or any other law, board action shall require the affirmative vote of a majority of the members present and voting.

Acts 2005, No. 463, §1, eff. Jan.1, 2006.



RS 48:1458 - Conduct of meetings and affairs; bylaws

§1458. Conduct of meetings and affairs; bylaws

The board is authorized to create, amend, and repeal bylaws, rules and regulations, and resolutions for the government of the meetings and affairs of the system, not inconsistent with this Chapter or other law.

Acts 2005, No. 463, §1, eff. Jan.1, 2006.



RS 48:1459 - Officers

§1459. Officers

The officers of the board shall consist of a president, who shall be a member of the board, a vice president, and such other officers or assistants as the members shall choose. The board shall conduct an annual meeting in February for the primary purpose of electing officers. Unless sooner removed by the board, each officer shall serve until his successor is elected, unless he is also a member of the board and his term as a member is terminated prior to such time. In the latter event, his term shall expire upon the expiration of the term as a board member.

Acts 2005, No. 463, §1, eff. Jan.1, 2006.



RS 48:1460 - Powers

§1460. Powers

The board, as governing authority of the system, shall have all powers necessary or convenient to accomplish the policy declared in this Chapter, including but not limited to:

(1) The powers, privileges, and immunities authorized by law for political subdivisions. The system may sue or may be sued.

(2) The power to receive and acquire the transit system operated by the quasi-public, nonprofit corporation created by the city of Baton Rouge and the parish of East Baton Rouge pursuant to R.S. 12:202.1 and all of its rights and obligations, to maintain and expand that system and its facilities in East Baton Rouge Parish and within the area of participating parishes, including the construction and operation of bus rapid transit and light rail systems, and generally to construct, improve, maintain, repair, operate, and administer a mass transportation system or any component part thereof, and any incident part thereto, and to contract for the maintenance, operation, or administration thereof, and to lease as lessor the same for maintenance, operation, or administration by private parties.

(3) The power to acquire by purchase, lease, donation, expropriation, or otherwise; to own; to use; and to sell, lease as lessor, transfer, exchange, or otherwise dispose of any franchise, servitude, real or personal property, tangible or intangible property, or any interest therein.

(4) The power to develop data, plans, and information and the power to cooperate, participate, and coordinate with the federal government, the state of Louisiana, or any agency or instrumentality thereof, or any municipal or parish governing body or any agency thereof, or the regional planning commission or any similar joint agency, in the planning or execution of any studies, plans, or projects.

(5) The power to enter into any contract with the federal government, the state of Louisiana and any agency, instrumentality, or authority thereof, and with any parish or municipal government or other political subdivision whether or not participating in the system or within the area of the participating parishes, as the parties may deem appropriate. However, no contract with a political subdivision obligating the political subdivision to levy a tax shall be valid until the tax has been approved by a majority of the qualified voters of that political subdivision voting on the proposition at an election held in accordance with the laws governing tax elections.

(6) The power to contract with any public utility, railroad, or transportation company for the joint use of property or rights or for the establishment of through routes, joint fares, or transfer of passengers.

(7) The power to apply for and accept grants or other assistance from the federal or state government or from any source whatsoever.

(8) All power to borrow money and incur debt, including but not limited to the borrowing of money from private lenders, institutional lenders, financial institutions, individuals, the federal government, or to the extent authorized by law, from the state of Louisiana and from any local government, and the power to issue bonds, negotiable notes, and other evidence of indebtedness or obligations of the system, and to secure payment of any debt, or any part thereof, by conventional mortgages, by pledge of its revenues, rentals, taxes, and other receipts, all in accordance with relevant requirements of the State Bond Commission. However, except as may be established by contract between governmental entities and the board, the board shall have no power in any manner to pledge the property, credit, or taxing power of any political subdivision or of the state, nor shall any of its obligations be deemed obligations of the state or of any other political subdivision, and neither shall any other political subdivision be liable for the payment of principal or interest on such obligations.

(9) Subject to the approval of the appropriate parish governing authority, the exclusive power to determine the appropriate fares, rentals, and other charges for transportation provided to the public and to determine the appropriate routes, schedules, and other parameters for the provision of transportation services.

(10)(a) Subject to the approval of the appropriate parish governing authority, the exclusive power to issue, issue conditionally, or deny licenses and permits for buses for hire operating exclusively within the territorial area of participating parishes, but not taxicabs, limousines, or sightseeing or tourist guide vehicles, including the power to govern rates charged to the public, to promulgate rules and regulations for the safety and welfare of the riding public, and to establish the procedure and criteria for the issuance of permits.

(b) In the absence of further action by the board, the criteria for permit issuance shall include findings that all of the following apply:

(i) The system cannot provide service sufficient to meet the needs which the applicant seeks to satisfy by the service described in the application.

(ii) The granting of the application is likely to improve the quality of mass transportation services in the territory of the participating parishes.

(iii) The applicant and the applicant's employees and agents have not engaged in conduct inconsistent with honesty, fair dealing, safety, and welfare for the benefit of passengers.

(c) For purposes of this Section, "bus" shall mean a motor vehicle with a seating capacity of six or more, exclusive of the operator, which is used in the transportation of passengers for hire, excluding any vehicle leased without the provision of a driver and excluding any vehicle which is subject to regulation by the Interstate Commerce Commission or the Louisiana Public Service Commission; or which is defined in this Section as a limousine or sightseeing or tourist guide vehicle; or which is used by undertakers for the transportation only of persons attending a funeral; or which is engaged exclusively in the transportation of children to and from school and which is operated by or under a contract with a public institution or a public or private school; or which is provided by a passenger's employer for transportation to his place of work; or which provides transportation in consideration of transportation to be furnished on other occasions by a passenger.

(d) For purposes of this Section, "taxicab" shall mean all motor vehicles for hire, carrying six passengers or less, including the driver thereof, which are subject to call from a garage, office, taxi stand, or otherwise.

(e) For purposes of this Section, "limousine" shall mean a chauffeur-driven luxury vehicle with a minimum seating capacity of six but no more than fourteen passengers, exclusive of the driver, which is used for the transportation of passengers for hire by prearrangement or contract, the charges for which are predetermined on a contractual basis.

(f) For purposes of this Section, "sightseeing or tourist guide vehicle" shall mean a motor vehicle with an operator for hire and a minimum seating capacity of six and a maximum seating capacity of no more than fourteen persons, exclusive of the driver, which is used in the transportation of passengers for hire to various tourist destinations and other landmarks of interest.

(11) The power to provide for police and fire protection over the facilities of the system or to contract for such services with public or private entities.

(12) The power to impose any tax on any subject of taxation within the territorial area of participating parishes for any transit-related purpose whatsoever, except as otherwise prohibited in this Chapter or by the constitution or laws of this state; however, no tax shall be imposed by the board unless it has first been approved by a majority of voters voting on the proposition in each of the parishes participating in the system at an election held in accordance with the Louisiana Election Code. Notwithstanding any other provision of law to the contrary, the board may exercise its powers of taxation within any local governmental subdivision or subdivisions located wholly within the territorial area of participating parishes provided only that the proposed tax must be approved by a majority of voters voting on the proposition within the affected local governmental subdivision or subdivisions at an election held in accordance with the Louisiana Election Code. "Local governmental subdivision" as used in this Chapter is as defined in Article VI, Section 44 of the Louisiana Constitution of 1974. The board may call an election for the purpose of submitting a proposition regarding such taxes to the voters.

(13) The power to appoint, select, or employ officers, agents, and employees, including engineering, architectural, and construction experts, fiscal agents, and attorneys; to contract for the services of individuals or organizations not employed full time by the system, including but not limited to the services of attorneys, accountants, engineers, architects, consultants, and advisors.

Acts 2005, No. 463, §1, eff. Jan.1, 2006.



RS 48:1461 - Tax and regulatory exemptions; audits; laws relating to public bodies

§1461. Tax and regulatory exemptions; audits; laws relating to public bodies

A. The system shall be exempt from all taxes and assessments whatsoever, including sales, use, franchise, property, and income taxes levied by the state of Louisiana or by any parish, municipality, or other political subdivision of the state. In the event of any lease of system property, or any other arrangement providing the use of system property, to a private party, this exemption shall not apply to the value of such leasehold or use interest or to the lease or use income of the lessee. Otherwise, for purposes of taxation when property of the system is leased to or used by private parties to be employed solely for purposes of the system, the activities of the lessee shall be considered as the activities of the system, and the exemption provided for in this Section shall apply to such property and activities.

B. Except as provided in this Chapter and by laws generally applicable to political subdivisions, the system shall not be subject in any respect to the authority, control, or supervision of any regulatory body of the state, including but not limited to the Public Service Commission or by any political subdivision of the state. The system shall not be deemed a common carrier by any court of this state in a suit for personal injury or property damage. It shall cause its financial records to be audited annually, shall be subject to inspection and audit by the legislative auditor, and shall be subject to state laws relating to open meetings, public records, and public contracts.

Acts 2005, No. 463, §1, eff. Jan.1, 2006.



RS 48:1501 - Regional transit entities; board members; training

CHAPTER 11. REGIONAL PUBLIC TRANSPORTATION

§1501. Regional transit entities; board members; training

A. All members of a regional transit entity board shall receive and complete at least six hours of annual training, beginning the first year any such member takes office. The training shall be approved by the staff of the regional planning commission where the regional transit entity is located and shall include the duties, responsibilities, ethics, and substance of the positions held or to be held by such members.

B. The regional planning commission staff shall determine the eligibility of training sessions to be counted for purposes of this Section. Board members may attend training sessions covering topics that include but are not limited to transit planning; financing, operations, and design best practices; parliamentary procedure; public hearing procedure; cultural sensitivity; ethics; workforce and labor issues; public engagement; transit entity governance; and requirements of the Americans with Disabilities Act.

C. Board members shall document their attendance of training sessions in a written statement filed with the chief executive officer of the regional transit entity. Each statement shall identify the date of each program attended, its subject matter, location, sponsors, and the time spent in each program. The chief executive officer shall submit the documentation to the regional planning commission annually.

D. Failure of a member to receive and complete the requisite number of training hours within the first year after the member takes office and annually thereafter or to file the statement required by Subsection C of this Section shall constitute a cause for removal of the member by the appointing authority.

E. Failure of one or more members to receive and complete training required by this Section shall not affect, impact, or invalidate any action taken by a regional transit entity board.

F. The provisions of this Section shall apply only to persons appointed to a regional transit entity board on and after January 1, 2015.

G. As used in this Section, the following terms shall have the following meanings unless the context requires otherwise:

(1) "Board" means the board or commission which serves as the governing body of a regional transit entity.

(2) "Regional transit entity" includes each area public transit system and regional public transit authority that administers a public transit system within a metropolitan area and that is created by law as a political subdivision of the state.

Acts 2014, No. 460, §1; Acts 2014, No. 676, §1.



RS 48:1502 - Repealed by Acts 2001, No. 1137, 1.

§1502. Repealed by Acts 2001, No. 1137, §1.



RS 48:1503 - Repealed by Acts 2001, No. 1137, 1.

§1503. Repealed by Acts 2001, No. 1137, §1.



RS 48:1504 - Repealed by Acts 2001, No. 1137, 1.

§1504. Repealed by Acts 2001, No. 1137, §1.



RS 48:1505 - Repealed by Acts 2001, No. 1137, 1.

§1505. Repealed by Acts 2001, No. 1137, §1.



RS 48:1506 - Repealed by Acts 2001, No. 1137, 1.

§1506. Repealed by Acts 2001, No. 1137, §1.



RS 48:1507 - Repealed by Acts 2001, No. 1137, 1.

§1507. Repealed by Acts 2001, No. 1137, §1.



RS 48:1508 - Repealed by Acts 2001, No. 1137, 1.

§1508. Repealed by Acts 2001, No. 1137, §1.



RS 48:1509 - Repealed by Acts 2001, No. 1137, 1.

§1509. Repealed by Acts 2001, No. 1137, §1.



RS 48:1510 - Repealed by Acts 2001, No. 1137, 1.

§1510. Repealed by Acts 2001, No. 1137, §1.



RS 48:1511 - Repealed by Acts 2001, No. 1137, 1.

§1511. Repealed by Acts 2001, No. 1137, §1.



RS 48:1512 - Repealed by Acts 2001, No. 1137, 1.

§1512. Repealed by Acts 2001, No. 1137, §1.



RS 48:1513 - Repealed by Acts 2001, No. 1137, 1.

§1513. Repealed by Acts 2001, No. 1137, §1.



RS 48:1514 - Repealed by Acts 2001, No. 1137, 1.

§1514. Repealed by Acts 2001, No. 1137, §1.



RS 48:1515 - Repealed by Acts 2001, No. 1137, 1.

§1515. Repealed by Acts 2001, No. 1137, §1.



RS 48:1521 - REGIONAL TRANSIT AUTHORITY

CHAPTER 12. REGIONAL TRANSIT AUTHORITY

[REPEALED]

§1521. §§1521 to 1536 Repealed by Acts 1977, No. 221, §1



RS 48:1601 - RIVER PARISHES TRANSIT AUTHORITY

CHAPTER 13. RIVER PARISHES TRANSIT AUTHORITY

§1601. Short title

This Chapter shall be known and may be cited as the "River Parishes Transit Authority Act of 1976."

Added by Acts 1976, No. 638, §1.



RS 48:1602 - Definitions; terms defined

§1602. Definitions; terms defined

The following words and terms shall have the meaning indicated unless the context shall clearly indicate a different meaning:

(1) "Authority" means the River Parishes Transit Authority.

(2) "Board" means the board of commissioners and governing body of the authority.

(3) "Area" means the territory comprising the parishes of St. Charles, St. James and St. John the Baptist.

(4) "Local government" means any one of the parishes of St. Charles, St. James and St. John the Baptist.

(5) "Governing body" means the legislative body, commission, council, police jury, or other body charged with governing the parish.

(6) "Executive officer" means the chief executive officer or any other officer charged with the duties customarily imposed on the chief executive officer of the parish.

(7) "Transit system" means all property, real or personal, used in the public transportation of passengers for hire except as are exempted in the body of the Act, including but not limited to power plants, substations, lines, poles, and wires, as may be required solely for the operation of the present and future transit system(s), terminals, garages, bridges, tunnels, carbarns, streetcars, buses, aerial structures, ferries, rails, stations, concessions, off-street parking, and other facilities for the comfort, safety and convenience of transit passengers, rights and licenses therefor.

(8) "Transit project" means any unit, structure, facility, or undertaking in any combination which may be a component part of a transit system.

(9) "Cost of transit system or project" means according to accepted principles of accounting, the total cost, paid or incurred, to study, plan, design, finance, acquire, construct, or otherwise develop the component parts of a transit system or transit project to a normal operating or revenue producing condition, including any relocation costs and the capitalization of expenses, direct or indirect, paid or incurred, in connection therewith. Without intending to limit in any way those expenses which may be capitalized as set forth in the preceding sentence, it is understood that such expenses shall include interest which it is estimated will accrue on obligations issued by the authority to finance the construction of any transit system or project during the construction period and for six months thereafter and all startup costs incurred in placing such system or project in operation.

(10) "Federal government" means the United States of America, or any department, agency or instrumentality thereof.

(11) "Intraparish activity or facility" means any route, within the system, whose origin and destination is situated solely within one parish; any construction, equipment, and facilities situated exclusively within and having direct and predominant impact upon such participating parish. Intraparish activities by way of illustration, may include but are not limited to, standards of service, scheduling, rates, terminals, garages, transit bridges, transit tunnels, carbarns, streetcars, buses, transit rails, transit lines, transit poles, transit wires, stations, concessions, transit power plants and substations, parking and other facilities for the comfort, safety, and convenience of transit passengers, rights and licenses therefor.

(12) "Interparish" means any route or portion of a route within the system; or construction, equipment, and facilities other than as defined in intraparish above.

(13) "Bonds and notes" means bonds, including refunding bonds, notes, interim certificates, certificates of indebtedness authorized to be issued by an authority pursuant to this Act.

(14) "Civil service" means the state civil service system.

(15) "Private transit and operator" means any privately owned and operated transit operation that operates as a private enterprise within the authority's geographic area.

(16) "Transportation related taxes" may include, but not necessarily be limited to gasoline tax, parking tax, licensed vehicle tax based upon vehicle weight and/or horsepower, airport head tax, taxicabs tax, etc.

Added by Acts 1976, No. 638, §1.



RS 48:1603 - Creation, domicile and purpose

§1603. Creation, domicile and purpose

A. There is hereby created the River Parishes Transit Authority, subject to the conditions hereinafter set forth, which shall be a body politic and corporate and a political subdivision of the state comprising all of the territory in the parishes of St. Charles, St. James, and St. John the Baptist. The domicile of the authority must be situated within one of the above named parishes, and the authority shall so designate, promulgate, and file such designation in accordance with law.

B. The purpose for which the authority is created is to plan, design, lease (as lessee), purchase, acquire, hold, own, construct, improve, have an equity in, finance, maintain, and administer a transit system within the area, to operate same or contract therefor, and to lease (as lessor) same for operation by private parties.

Added by Acts 1976, No. 638, §1; Acts 1999, No. 1371, §1.



RS 48:1604 - Board of commissioners; membership, terms, vacancies

§1604. Board of commissioners; membership, terms, vacancies

A.(1) The board of commissioners of the authority shall be composed of seven members to be appointed in the following manner:

(a) One member from each of the three parishes to be appointed by the governing authority of such parish.

(b) One member to be appointed by the governing authority of St. Charles Parish from a list of three nominees submitted by the St. Charles Business Association, one nominee submitted by the River Area Council of the New Orleans Regional Chamber of Commerce, and three nominees submitted by the Louisiana AFL-CIO.

(c) One member to be appointed by the governing authority of St. James Parish from a list of three nominees submitted by the St. James Business Association, one nominee submitted by the River Area council of the New Orleans Regional Chamber of Commerce, and three nominees submitted by the Louisiana AFL-CIO.

(d) One member to be appointed by the governing authority of St. John the Baptist Parish from a list of three nominees submitted by the St. John Business Association, one nominee submitted by the River Area Council of the New Orleans Regional Chamber of Commerce, and three nominees submitted by the Louisiana AFL-CIO.

(e) One at-large member representing the local workforce development board and appointed by a majority vote of the three parishes.

(2) Each commissioner must be domiciled within the parish from which he is appointed, except for the one at-large member representing the workforce development board, who must be domiciled within the state.

(3) All commissioners shall be subject to confirmation by the Senate.

B. Such appointees may be either elected public officials or citizens holding no other public office, or both. Appointees to any agency, board, or commission of any of the parishes shall not be deemed as holding any other public office, provided such appointee shall not receive per diem from any such agency, board or commission.

C. All initial terms shall begin September 15, 1999. After the initial terms have expired, appointments shall be concurrent with the terms of the appointing authority, except that a vacancy shall be filled for the unexpired portion of the term by the authority which made the original appointment. A member of the authority may be appointed by the appropriate authority to succeed himself.

D. Members of the board may be removed for just and reasonable cause at the discretion of the respective appointing authority. In case of abandonment of his office, conviction of a felony or a plea of nolo contendere thereto, the office of a member shall be vacant upon the declaration of the board. A member shall be deemed to have abandoned his office upon failure to attend any regular or special meeting of the board for a period of four months without an excuse approved by a resolution of the board, or upon change of his domicile from the parish which he represents on the authority.

E. The board may establish a system by which each board member shall receive per diem or where the members shall be reimbursed for actual expenses incurred by him in the performance of his duties, as approved by the board. A board member who is not an employee in the state civil service system shall not be allowed employee benefits as authorized under Subsection J of this Section.

F. The board shall elect from its members a chairman and vice chairman for terms to expire on December thirty-first of each year. The presiding officer of the board may continue to vote as any other member, notwithstanding his duties as presiding officer, if he so desires.

G.(1) The board shall hold at least one meeting each month. The secretary of the board shall give written notice to each member of the board at least five days prior to any meeting. The secretary shall be informed of any meeting to enable him to give notice as above.

(2) A quorum shall consist of five members. A quorum may exercise all the powers and perform all the duties of the board, except as otherwise provided or as limited by its bylaws. No vacancy in the original membership of the board or thereafter shall impair the power of the board to act. All meetings of the board, its executive committee, or any committee appointed by the board, at which any official business is transacted shall be open to the public, and the minutes of the meetings and any documents or reports which are a part of or are referred to in the minutes shall be open to public inspection in accordance with reasonable rules and regulations prescribed by the board. The board shall furnish certified copies of such public records upon written request and upon payment of a reasonable charge therefor.

H. The board shall appoint and employ, as needed, a general manager and his assistant, a secretary, a treasurer, and a general counsel, none of whom may be members of the board or a relative of a member of the board, and delegate to them such authority as it may deem appropriate. It may make such bylaws or rules and regulations as it may deem appropriate for the conduct of its own affairs, not inconsistent with this Chapter, including the establishment of an executive committee to exercise such authority as its bylaws may prescribe.

I. The treasurer of the authority and such other officer and employees of the authority and such members of the board as the board may determine shall execute corporate surety bonds, conditioned upon the faithful performance of their respective duties. A blanket form of surety bond may be used for this purpose. Neither the obligation of the principal or the surety shall extend to any loss sustained by the insolvency, failure or closing of any depository which has been approved as a depository for public funds.

J. All permanent employees of the authority, other than the commissioners, the secretary, the treasurer, the general counsel, and the general manager and his assistant shall be classified employees in the state civil service system and as such shall be eligible to participate in the Louisiana State Employees' Retirement System; however, no part-time employee shall participate in group insurance or retirement benefits. Consultants or other persons or groups furnishing services under contract, including but not limited to managerial, engineering, planning, or legal services, shall not be an employee of the state civil service system regardless of the length of their contracts or the nature of the services rendered.

Added by Acts 1976, No. 638, §1; Acts 1999, No. 1371, §1; Acts 2015, No. 426, §5; Acts 2016, No. 614, §3.



RS 48:1605 - General powers

§1605. General powers

The authority shall have all powers necessary or convenient to accomplish the aforesaid purposes including, by way of illustration and not limitation, the following:

A. The powers, privileges, and immunities authorized by law for private corporations and for instrumentalities of government. The authority may sue and be sued in its corporate name. The board may adopt and use a common seal for the authority and change it at its pleasure.

B. The power to appoint, select, and employ officers, agents, and employees, including planning, engineering, architectural and construction experts, fiscal agents and attorneys, to contract for the services of individuals or organizations not employed full time by the authority, but who are engaged primarily in the rendition of personal services and not the sale of goods or merchandise, such as, but not limited to, the services of attorneys, accountants, engineers, architects, planners, consultants, and advisors, allowing them suitable compensation. Contracts for such services shall be awarded in accordance with applicable law.

C. The power to acquire by lease (as lessee), grant, gift, exchange, purchase or otherwise own, and use any franchise, servitude, property (real or personal, tangible or intangible), or any interest therein; and to sell, lease (as lessor), transfer, or dispose thereof or exchange same for other property or rights which are useful for its purposes.

D. The power to acquire by gift, purchase, lease (as lessee), or otherwise, or to construct, improve, maintain, repair, operate or administer any component parts of a transit system, together as a system, or singly, or in groupings, as transit projects, or to contract for the maintenance, operation or administration thereof or to lease (as lessor) same for maintenance, operation or administration by private parties.

E. The power to develop data, plans and information and develop and carry out transportation demonstration projects, including the development, testing and demonstration of new facilities, equipment, techniques and methods, and the improvement and utilization of transportation services and facilities, and any other means of developing, utilizing or improving transportation in the area. Also, in other respects, the power to conduct engineering, financial and economic studies, and to make plans, designs and tests related to transit projects. In connection therewith the authority may enter in a reasonable manner upon any lands, waters or premises for the purpose of making reasonable surveys, soundings, drillings, and examinations and such entries shall not be deemed a trespass except that the authority shall be liable for any actual and consequential damages resulting from such entries.

F. The power to cooperate, participate, and coordinate with the federal government, or the state of Louisiana, or any agency, or instrumentality thereof, or any municipal governing body within the parish or instrumentality thereof, or the parish planning commission or any similar agency in the execution of any studies, plans or projects designed for the coordination of its transit system with other transportation in the area and with any comprehensive planning and development of the area.

G. The power to make and execute all contracts and other instruments necessary or convenient to the exercise of the powers of the authority to include by way of illustration, but not limitation, the following contracted powers:

(1) The power to contract for managerial and operating services;

(2) The power to enter into contracts with the state of Louisiana and any agency, instrumentality or authority thereof and with any parish and municipal governments, for public transportation services to be rendered by the authority or its transit system, and for any other purposes incidental to the establishment and maintenance of its transit system, or any part or project thereof, including the payment of funds to subsidize the operations of such system if it should ever be necessary to do so, and the usual facilities related thereto;

(3) The power to make agreements with the federal government, the state of Louisiana, any agency, instrumentality or political subdivision thereof, for payments to the authority in lieu of fares for the transportation of personnel or other persons for whom such department, agency, instrumentality, or political subdivision desires such transportation; and

(4) The power to contract with any public utility, railroad or transportation company for the joint use of property rights, or for the establishment of through routes, joint fares or transfer of passengers.

H. The power to apply for and accept grants or other assistance from the federal government or from any source whatever, to act as agent for the federal government, and to enter into contracts, loans, leases or other transactions with the federal government.

I. The power to borrow money from private lenders, or from the federal government, or to the extent otherwise authorized by law, from the state of Louisiana or any local government within the area, in such amounts as may be necessary for the purposes of the authority and, in connection therewith to issue negotiable notes, bonds, refunding bonds and other evidences of indebtedness or obligations of the authority, and to secure the payment thereof, or any part thereof, by conventional mortgages and/or by pledge of its revenues, rentals, taxes and receipts, and to make such agreements with the purchasers or holders thereof, or with others in connection therewith, whether issued or to be issued as the board may deem advisable. But the authority shall have no power in any manner to pledge the property, credit or taxing power of any local government, nor shall any of its obligations be deemed to be obligations of any local government, nor shall any local government be liable for the payment of principal or interest on such obligations.

J. Other provisions of the law to the contrary notwithstanding the power to fix, alter, charge and collect fares, rates, rentals and other charges for its facilities by zones or otherwise at reasonable rates to be determined exclusively by the board, subject to judicial review, as hereinafter provided.

K. The power to provide for police and fire protection having jurisdiction over the facilities of the authority provided that the board may contract for such services with municipalities or parishes or both, or with private enterprise, within its jurisdiction.

L. The power to plan, develop, build and operate, if in the authority's majority judgment it is desirable, a mass transit system between the facilities operated by the authority and to other points, and to acquire or contract with such other existing transit systems which private enterprise should no longer desire to operate, but whose continuity the authority deems necessary in the public interest.

M. The power to make agreements with the federal government, the state of Louisiana, any agency, instrumentality or political subdivision thereof, for payments to the authority in lieu of fares for the transportation of personnel or other persons for whom such department, agency, instrumentality or political subdivisions desires such transportation.

N. The power to make studies and establish procedures and regulations endeavoring to prevent air contamination and water and land pollution within its jurisdiction, and to coordinate the efforts of and cooperate with other governmental agencies dealing with the problems of pollution and the environment.

O. The power to mortgage properties constructed or acquired by the authority, and to mortgage and pledge any lease or leases and the rents, income and other advantages arising out of any leases granted, assigned, or subleased by the authority.

P. The power to operate visitor tolls, rental areas and to levy charges, tolls, fees, head taxes, and/or use taxes, and grant permits for admission to or for the use of its facilities; and to issue licenses and permits for operations and related activities conducted on, or between the facilities of the authority.

Added by Acts 1976, No. 638, §1.



RS 48:1606 - Fares; rates; rentals and charges

§1606. Fares; rates; rentals and charges

A. The board shall fix fares, rates, and rentals and charges in such amounts as shall be sufficient in the aggregate, when added to any other grants or funds available to the authority, to provide funds for the payment of the interest on and principal of all bonds, certificates and other obligations payable from said revenues and to meet all other encumbrances upon such revenues as provided by any agreement executed by the authority in connection with the issuance of bonds or certificates under this Act, and for the payment of all operating costs and expenses which shall be incurred by the authority, including provision for appropriate reserves.

B. The term "charges" shall include revenues from contracts with local governments within the area under which the authority has agreed to render for them the public transportation service.

C. The board shall determine after public hearings as hereinafter provided, the routes, types of constructions, equipment, facilities, and the scope and standards of service to be operated by the authority, the scheduled services to be made available to the public and the amounts to be charged therefor. Before making any determinations as to scheduled services or amounts to be charged therefor, the board shall first hold at least one public hearing after giving notice of the time and place by advertising three times on different days in at least the newspaper having the largest paid circulation in the area not more than ten days nor less than five days prior to the hearings. As to all other matters, the board may hold such public hearings as it may deem appropriate, and as to all public hearings, it may prescribe reasonable rules and regulations to govern such hearings not inconsistent with this Chapter.

D. Prior to determining the basic routes over which the authority shall operate its system and stations connected therewith, the board shall consult with the local governing body of the territory involved, and, additionally, shall hold at least one public hearing within the territory of each local government within the area, at which hearing the local governing body, or its representative, and the public may be heard.

Added by Acts 1976, No. 638, §1.



RS 48:1607 - Revenue bonds

§1607. Revenue bonds

In borrowing money and as a grant of power in addition to other authority to issue bonds, the board is authorized to issue revenue bonds of the authority with the approval of the State Bond Commission, for any purpose within the rights and powers delegated to the authority.

A. The board is hereby authorized to pledge for the payment of the principal and interest of such negotiable bonds the fares, fees, rental charges and other income or revenue derived from the facilities and properties maintained and operated by the authority and any gifts, grants or contributions from any other sources whatsoever including, but not limited to, other monies which by law or contract may be made available to the authority. The board shall prescribe the conditions and details of such bonds and in addition to the pledges of income, revenues, etc., payment of bonds of the authority may be further secured by a conventional mortgage upon any and all of the properties constructed or acquired, or to be constructed and acquired by it.

B. Such bonds shall be authorized and issued by a resolution of the board of the authority and shall be of such series, bear such date or dates, mature at such time or times not exceeding forty years from their respective dates, bear interest at such rate not exceeding eight per centum per annum, payable semiannually, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, be subject to such terms or redemption not exceeding one hundred and five percent of the principal amount thereof, and be entitled to such priorities on the income, revenues and taxes of the authority as such resolution or resolutions may provide.

C. The bonds shall be signed by the president and secretary of the board of commissioners of the authority, one of which signatures may be a facsimile, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signatures of such officers of the authority. Any such bonds may be issued and delivered, notwithstanding that one or more of the officers signing such bonds or the officer or officers whose facsimile signature or signatures may be upon the coupons shall have ceased to be such officer or officers at the time such bonds shall actually have been delivered.

D. Bonds issued under the provisions of this Chapter shall be sold for not less than par and accrued interest to the highest bidder at public sale after advertisement by the board at least once a week for three weeks, with the first publication being not less than twenty-one days prior to the date of sale in a newspaper of general circulation with the jurisdiction of the authority, and in a financial newspaper or journal published in the city of New York or the city of Chicago, reserving to the authority the right to reject any and all bids and to readvertise for bids.

E. Prior to the preparation of definitive bonds the board may issue interim receipts, interim certificates, or temporary bonds exchangeable for definitive bonds upon the issuance of the latter.

F. The board may in any resolution authorizing the issuance of such bonds enter into such covenants with the future holder or holders of the bonds as to the management and operation of facilities, the lease or rental thereof, the imposition and collection of fees and charges for services and facilities furnished by the authority, the disposition of such fees and revenues, the issuance of future bonds and the creation of future liens and encumbrances against such facilities and the revenues therefrom, the carrying of insurance on the facilities, the keeping of books and records, and other pertinent matters, as may be deemed proper by the board to assure the marketability of the bonds, provided such covenants are not inconsistent with the provisions of this Chapter.

Any holder of the bonds or any of the coupons thereto attached may by appropriate legal action compel performance of all duties required of the authority and officials of the authority by this Chapter.

G. If any bond issued under the provisions of this Chapter is permitted to go into default as to principal or interest, any court of competent jurisdiction may pursuant to the application of the holder of the bond, appoint a receiver for the facilities of the authority, which receiver shall be under the duty of operating the facilities and collecting and distributing the revenues thereof pledged to the payment of the bonds, pursuant to the provisions and requirements of this Chapter and the resolution authorizing the bonds.

H. Such bonds may in the discretion of the board be additionally secured by conventional mortgage on all or any part of the properties or facilities acquired, constructed, extended or improved with the proceeds thereof, and the board shall have full discretion to make such provisions as it may see fit for the making and enforcement of such mortgage and the provisions to be therein contained.

If more than one series of bonds issued under the provisions of this Chapter is payable from the revenues of any facility, priority of lien on such revenues shall depend on the time of delivery of the bonds, each series enjoying a lien prior and superior to that enjoyed by any series of bonds subsequently delivered, except that where provision is made in the proceedings authorizing any issue or series of bonds for the issuance of additional bonds in the future on a parity therewith pursuant to procedure or restrictions provided in such proceedings, additional bonds may be issued in the future on a parity with such issue or series in the manner so provided in such proceedings. As to any issue or series of bonds which may be authorized as a unit but delivered from time to time in blocks, the board may in the proceedings authorizing the issuance of the bonds provide that all of the bonds of the series or issue shall be coequal as to lien regardless of the time of delivery.

I. The board may issue bonds of the authority under the provisions of this Chapter payable from the revenues to be derived from any facility owned and operated by the authority, whether or not facilities are related or used in conjunction, for the purpose of constructing, acquiring, extending or improving any one or more of the facilities, which bonds may be additionally secured by a conventional mortgage upon such facilities and the taxes authorized to be imposed hereunder.

J. The board is hereby authorized to provide by resolution for the issuance of refunding bonds of the authority for the purpose of refunding outstanding bonds issued pursuant to the provisions of this Chapter. Such refunding bonds may either be sold and the proceeds applied to or deposited in escrow for the retirement of the outstanding bonds, or may be delivered in exchange for the outstanding bonds. The refunding bonds shall be authorized in all respects as original bonds all herein required to be authorized, and the board in authorizing the refunding bonds of the authority shall provide for the security of the bonds, the sources from which the bonds are to be paid and for the rights of the holders thereof in all respects as herein provided for other bonds issued under authority of this Chapter. The board may also provide that the refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the bonds refunded. No bonds may be refunded hereunder unless they either mature or are callable for redemption under their terms within ten years from the date of issuance of the refunding bonds, or unless the bidders thereof voluntarily surrender them for exchange or payment.

K. The board is hereby authorized to provide in the resolution authorizing the issuing of bonds under the provisions of this Chapter that such bonds shall recite that they are issued under authority of this Chapter. Such recital shall conclusively import full compliance with all of the provisions of this Chapter and all bonds issued containing such recital shall be incontestable for any cause whatsoever after their delivery for value after thirty days from the date of publication of the resolution authorizing their issuance.

L. No proceedings in respect to the issuance of any such bonds shall be necessary except such as are contemplated by this Chapter. For a period of thirty days from the date of publication of the resolution authorizing the issuance of bonds hereunder, any person or persons in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause, after which time no one shall have any cause or right of action to contest the legality of said resolution or of the bonds authorized thereby for any cause, whatsoever. If no suit, action or proceedings are begun contesting the validity of the bonds within thirty days herein prescribed, the authority to issue the bonds and to provide for the payment thereof, the legality thereof and of all of the provisions of the resolution authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters. Such bonds shall have the qualities of negotiable instruments under the law merchant and the laws pertaining to commercial papers of the state of Louisiana.

M. Upon the payment in full in principal and interest of all bonds of the authority issued by the board under the terms of this Chapter and secured by all or any portion of any tax or other source of income or revenue authorized therein, or upon the irrevocable deposit of sufficient funds for the payment and redemption of all such bonds in principal, interest and redemption premiums, if any, to their respective maturity or call dates, the levy of any such tax shall be discontinued and terminated. If no bonds of the authority have been issued, by the board secured by all or part of the proceeds of any such tax, the tax may be terminated at any time by resolution of the board and in the absence of a resolution terminating it, it shall terminate automatically five years from the date of the adoption of the resolution imposing the tax.

N. The board may pledge all or any part of the proceeds of the aforesaid tax to the payment of bonds authorized pursuant to this Chapter under such terms and conditions consistent with the provisions of this Chapter as the board may prescribe and as are contained in the resolution or resolutions providing for the issuance of such bonds.

O. When any bonds shall have been issued hereunder secured by all or any portion of any tax, neither the legislature, the authority, nor any power may discontinue or decrease the tax or permit to be discontinued or decreased the tax in anticipation of the collection of which such bonds have been issued, or in any way make any change in the allocation and dedication of the proceeds of such tax which would diminish the amount of tax revenues to be received by the authority until all of such bonds shall have been retired as to principal and interest and irrevocable provisions otherwise made for their complete redemption and payment in principal and interest and redemption premium, if any.

P. Prior to the issuance of any bonds hereunder, any revenue of the authority derived from any source whatsoever, including any tax authorized herein, may be used by the authority for the payment of any expenses incurred in determining the feasibility of a facility or facilities or any aspects of the authority's operation and developing plans therefor, including engineering, architectural, legal and administrative costs and fees incidental thereto. It being incumbent upon the authority to pay only such fees and such amounts as are current in the market at the time of the sale, in such a manner to assure that the public interest has been protected.

Q. The authority shall invest its idle funds in accordance with the Investment of Idle Funds Act.

Added by Acts 1976, No. 638, §1.



RS 48:1608 - Equipment trust certificates

§1608. Equipment trust certificates

The board shall have continuing power to purchase equipment, and in connection therewith execute agreements, leases or equipment trust certificates in the form customarily used and appropriate to effect such purchase. The board may issue equipment trust certificates in a manner similar to that provided for bonds under Section 1607. All money required to be paid by the authority under the provisions of such agreements, leases and equipment trust certificates shall be payable solely from the fares, fees, rentals, charges, revenues and earnings of the authority, monies derived from the sale of any surplus property of the authority and gifts, grants and contributions from any source whatever. Payment for such equipment or rentals therefrom, may be made in installments; the deferred installments may be evidenced by equipment trust certificates payable solely from the aforesaid revenues or receipts, and title to such equipment may or may not vest in the authority until the equipment trust certificates are paid.

Added by Acts 1976, No. 638, §1.



RS 48:1609 - Eminent domain

§1609. Eminent domain

The authority shall have no power of eminent domain, but the parishes may, for purposes of the authority, exercise the broadest power of eminent domain available to them or any agency or joint agency thereof, under any statute, and convey to the authority any property so acquired upon payment or credit for the total cost of any acquisition hereunder. However, no local governing body shall exercise any power of eminent domain hereunder with respect to property located beyond its territorial limits.

Added by Acts 1976, No. 638, §1.



RS 48:1610 - Competitive bidding

§1610. Competitive bidding

A. Except in the acquisition of unique property, all purchases, acquisitions, contracts, leases, bond sales, etc., of the authority referred to in the provisions of this Chapter shall be conducted in accordance with the public bid laws of this state where an expenditure in excess of one thousand dollars is involved.

B. The authority may dispose of property by contract as provided for herein. Property shall be sold only to the highest responsible bidder only after the property has been advertised for disposition once a week for two successive weeks in the newspaper having the largest paid circulation in the parish in which the property is located and in the parish where the board is domiciled. The advertisement shall accurately describe the property to be sold, shall name the place where the property is located or otherwise available for public inspection and the place, date, and time, that the bids shall be publicly presented, opened and read. All such bids shall be opened and read on the same day presented.

Added by Acts 1976, No. 638, §1.



RS 48:1611 - Conflict of interest

§1611. Conflict of interest

A. Every member of the board and every employee of the board or the authority who knowingly has any interest direct or indirect in any contract to which the authority is or is about to become a party, or in any other business of the authority, or in any firm or corporation doing business with the authority, shall make full disclosure of such interest to the board and, if a board member, to his appointing authority. Failure to disclose such an interest shall constitute cause for which a board member may be removed by the appointing power, or an employee discharged or otherwise disciplined at the discretion of the board.

B. Provisions of Parts I and II of Chapter 15 of Title 42 of the Louisiana Revised Statutes of 19501, regulating the conduct of public employees shall be applicable to the conduct of its board members, officers, employees and agents of the authority.

C. Any contract or transaction of the authority involving a conflict of interest not disclosed under Subsection A hereof, or a violation of any other provision of law applicable to the authority, its board members, officers, or employees regulating conflicts of interest, shall be voidable by the board provided such action does not adversely affect the interest of innocent third parties. It is expressly provided, however, that this provision shall not apply to any indenture, agreement, contract or transaction which constitutes security, direct or indirect, for the payment of bonds or other obligations of the authority and the judgment and order confirming and validating any such bonds or other obligations as provided for in Section 15072 hereof, shall constitute a final and conclusive adjudication as to any such security.

Added by Acts 1976, No. 638, §1.

1Sections 1101 and 1111 et seq.

2Should probably be 1607.



RS 48:1612 - Financial accounts; audits; reports

§1612. Financial accounts; audits; reports

The board shall make provision for a system of financial accounting and controls, audits and reports. Copies of each financial report required under this Section shall be furnished to each local governing body in the area. All financial reports, reports and documents of the authority shall be public records and open to public inspection under reasonable regulations prescribed by the board and other applicable law.

Added by Acts 1976, No. 638, §1.



RS 48:1613 - Budgets; procedures

§1613. Budgets; procedures

A. The board shall make provisions for an annual operating budget and an annual capital improvements budget. Copies of each budget, proposed or as finally adopted, shall be furnished to each local governing body in the area.

B. During each fiscal year the board shall propose an annual operating budget and an annual capital improvements budget for the ensuing fiscal year and hold a public hearing thereon. After such public hearing the board shall review its proposed budgets, and on or before the last day of the fiscal year, it shall adopt an annual operating budget and an annual capital improvements budget for the ensuing fiscal year.

Added by Acts 1976, No. 638, §1.



RS 48:1614 - Tax and regulatory exemptions

§1614. Tax and regulatory exemptions

A. The authority shall not be required to pay any taxes or assessments upon any property acquired or used by it under the provisions of this Chapter. The income therefrom shall be exempt from taxation of any type by the state of Louisiana and by any parish, municipality or political subdivision of the state. In the event of any lease of authority property, or any other arrangement which amounts to a leasehold interest to a private party, this exemption shall not apply to the value of such leasehold interest, nor shall it apply to the income of the lessee. Otherwise, however, and for purposes of taxation, when property of the authority is leased to private parties to be employed solely for purposes of the authority, the acts and activities of the lessee shall be considered as the acts and activities of the authority and the exemption hereunder shall apply to such acts and activities.

B. Except as provided herein, the authority shall not be subject in any respect to the authority, control, or supervision of any regulatory body of the state including but not limited to the public service commission or any political subdivision thereof, but its books and records shall be subject to audit annually by the legislative auditor.

Added by Acts 1976, No. 638, §1.



RS 48:1615 - Participation by local government; alternative methods of financing

§1615. Participation by local government; alternative methods of financing

A. Provision for a mass transit system within the area is declared for the purposes of this Chapter to be an essential governmental function and a public purpose of the parishes of St. Charles, St. James and St. John the Baptist.

B. The board and the local governing body of these parishes, subject to such limitations as are hereinafter in this Section set forth, may negotiate and determine the extent of financial participation and the time or times such financial participation may be required with respect to each of the local governments in order to finance the provision for a mass transit system through the joint instrumentality of the authority. If such determination contemplates a contractual obligation on the part of a local government to make payments to the authority over a period of time exceeding one year or to issue any bonds or other obligations evidencing indebtedness, such determination shall take the form of a mass transit contract to be entered into between the authority and the local government. The final execution of a mass transit contract shall be completed in every instance in the manner hereinafter set forth in this Section.

C. As one method of providing the financial participation determined by its local governing body to be its proper share of the cost of financing a mass transit project or projects, a local government may in the manner prescribed by law and subject to the conditions and limitations prescribed by law, issue its general obligation bonds, pay over the proceeds thereof to the authority and thereby complete and make final the execution of the proposed mass transit contract anticipated by such bond authorization and issuance and the authority shall agree in such contract to perform for such local government the aforesaid governmental function and to provide specified public transportation services and facilities.

D. As an alternative method of providing the financial participation determined by its local governing body to be its proper share of the cost of financing a mass transit project or projects, a local government may enter into mass transit contract or contracts calling for the authority to perform for it the aforesaid governmental function and calling for it to make periodic payments to the authority for the public transportation services and facilities contracted for, which payments may include amounts required to defray the periodic principal and interest payments on any obligations issued by the authority for the purpose of financing the cost of any mass transit project or projects, amounts necessary to establish and maintain reasonable reserves to insure the payment of said debt service and to provide for renewals, extensions, repairs and improvements and additions to the mass transit system, and amounts required to defray any operational deficit which the system or any part thereof may incur from time to time.

E. Before a mass transit contract such as is described in Subsection D shall become valid and binding on a local government which is a party thereto, the same must have been approved by a majority of the qualified voters of the local government voting in a referendum held in accordance with the statutory and constitutional provisions of this state governing elections. If a majority of those voting in such an election vote in favor of the proposition submitted then the mass transit contract as approved shall become valid and binding in accordance with its terms.

F. A local government may elect any method provided in this Section to finance the participation required of it in whole or in part, and the election of one method shall not preclude the election of another method with respect thereto or with respect to any additional or supplementary participation determined to be necessary.

G. When the authority and a local government have completed and fully executed a mass transit contract in compliance with the requirements of this Chapter, and the voters shall have approved such contract as herein provided, such contract shall constitute an obligation on the part of the local government for the payment of which its good faith and credit are pledged.

Added by Acts 1976, No. 638, §1.



RS 48:1616 - Taxing power

§1616. Taxing power

The authority is hereby authorized to participate in any new or additional tax related to transit and/or transportation that may be imposed in the future by the state legislature, provided, however, that the proceeds from said statewide tax will be prorated to all parishes in the state on a population formula for use by said parishes for transit and/or transportation purposes.

Added by Acts 1976, No. 638, §1.



RS 48:1631 - ST. MARY PARISH MASS TRANSIT AUTHORITY

CHAPTER 14. ST. MARY PARISH MASS TRANSIT AUTHORITY

§1631. Repealed by Acts 2001, No. 1137, §1.



RS 48:1632 - Repealed by Acts 2001, No. 1137, 1.

§1632. Repealed by Acts 2001, No. 1137, §1.



RS 48:1633 - Repealed by Acts 2001, No. 1137, 1.

§1633. Repealed by Acts 2001, No. 1137, §1.



RS 48:1634 - Repealed by Acts 2001, No. 1137, 1.

§1634. Repealed by Acts 2001, No. 1137, §1.



RS 48:1635 - Repealed by Acts 2001, No. 1137, 1.

§1635. Repealed by Acts 2001, No. 1137, §1.



RS 48:1636 - Repealed by Acts 2001, No. 1137, 1.

§1636. Repealed by Acts 2001, No. 1137, §1.



RS 48:1637 - Repealed by Acts 2001, No. 1137, 1.

§1637. Repealed by Acts 2001, No. 1137, §1.



RS 48:1638 - Repealed by Acts 2001, No. 1137, 1.

§1638. Repealed by Acts 2001, No. 1137, §1.



RS 48:1639 - Repealed by Acts 2001, No. 1137, 1.

§1639. Repealed by Acts 2001, No. 1137, §1.



RS 48:1640 - Repealed by Acts 2001, No. 1137, 1.

§1640. Repealed by Acts 2001, No. 1137, §1.



RS 48:1641 - Repealed by Acts 2001, No. 1137, 1.

§1641. Repealed by Acts 2001, No. 1137, §1.



RS 48:1642 - Repealed by Acts 2001, No. 1137, 1.

§1642. Repealed by Acts 2001, No. 1137, §1.



RS 48:1643 - Repealed by Acts 2001, No. 1137, 1.

§1643. Repealed by Acts 2001, No. 1137, §1.



RS 48:1644 - Repealed by Acts 2001, No. 1137, 1.

§1644. Repealed by Acts 2001, No. 1137, §1.



RS 48:1651 - REGIONAL TRANSIT AUTHORITY

CHAPTER 15. REGIONAL TRANSIT AUTHORITY

§1651. Short title

The Chapter shall be known and may be cited as the Regional Transit Authority Act of 1979.

Added by Acts 1979, No. 439, §1, eff. Aug. 1, 1979.



RS 48:1652 - Declaration of policy

§1652. Declaration of policy

The area comprising the parishes of Orleans, Jefferson, St. Tammany, St. Bernard, and other parishes, has developed and continues to develop into a metropolitan area with a common interest in the cultural, social, and economic well-being of the people therein and the development of the educational, commercial, and industrial resources thereof. There exist in this metropolitan area serious traffic conditions and congestions and serious mass transportation problems which impede and will increasingly impede the development of these common interests toward their fullest potential. Concerted governmental action is needed to alleviate such traffic conditions and congestion, correct deficiencies in mass transportation, coordinate and balance the transportation facilities operating therein, and otherwise provide a sounder basis for the development of traffic patterns and control. The development of a mass transportation system through a joint instrumentality of the local governments within the metropolitan area is a reasonable approach to the aforesaid needs and problems. The cultural, social, and economic well-being of the people in the metropolitan area and the development of the educational, commercial, and industrial resources thereof are matters of public interest and concern throughout the state. Accordingly, it is the public policy of this state, as a matter of public health, safety, convenience, and welfare, to promote the establishment of such a joint instrumentality, encourage participation therein by the local governments involved, facilitate the accomplishment of its purposes, and bring about solutions to the aforesaid needs and problems.

Added by Acts 1979, No. 439, §1, eff. Aug. 1, 1979.



RS 48:1653 - Definitions; terms defined

§1653. Definitions; terms defined

For purposes of this Chapter, the following words have the meanings ascribed to them by this Section, except where the context clearly indicates otherwise:

(1) "Authority" means the Regional Transit Authority which shall be composed of the parishes of Orleans, Jefferson, St. Tammany, St. Bernard, and such other adjacent parishes as may elect to participate in accordance with the provisions of this Chapter.

(2) "Board" means the board of commissioners and governing body of the authority.

(3) "Regional area" means the jurisdictional area of the authority comprising the parishes of Orleans, Jefferson, St. Tammany, St. Bernard, and such other adjacent parishes as may elect to participate, but excluding the territory of any local government which may decline membership on the board as hereinafter provided.

(4) "Local government" means any one of the parishes of Orleans, Jefferson, St. Tammany, St. Bernard, or such other adjacent parishes as may elect to participate.

(5) "Local governing body" means the city council, parish council, police jury, or similar official governing body of a parish or other political subdivision within the metropolitan area.

(6) "Transportation system" means all property, real or personal, useful for the public ground transportation of passengers for hire, including but not limited to power plants, substations, terminals, garages, tunnels, subways, elevated rails, aerial structures, monorails, rail motive power, trains, railroad passenger cars and equipment, belt conveyors, inclines, carbarns, streetcars, buses, rails, lines, poles, wires, stations, concessions, off-street parking, and other facilities for the comfort, safety, and convenience of transit passengers, rights and licenses therefor, and rights to provide group and party services.

(7) "Transportation project" means any unit, structure, facility, or undertaking in any combination which may be a component part of a transportation system.

(8) "Rapid transit system or project" means a transportation system the primary function of which is to provide a mass transportation service principally by the use of high speed vehicles traveling on rights of way fully protected from other vehicular and pedestrian traffic, a secondary function of which is to provide a feeder-type mass transportation service therefor, and an incidental function of which is to provide facilities necessary thereto and other facilities for the comfort, safety, and convenience of its passengers. A rapid transit project is any transportation project which may contribute to the development or operation of a rapid transit system.

(9) "Cost of rapid transit system or project" means the total cost, according to accepted principles of accounting, paid or incurred to study, plan, design, finance, acquire, construct, or otherwise develop the component parts of a rapid transit system or rapid transit project to a normal operating or revenue-producing condition, including any relocation costs and the capitalization of expenses, direct or indirect, paid or incurred, in connection therewith. Without limiting in any way those expenses which may be capitalized as set forth in the preceding sentence, it is understood that such expenses shall include interest which is estimated to accrue on obligations issued by the authority to finance the construction of any rapid transit system or project during the construction period and for six months thereafter and all start-up costs incurred in placing such system or project in operation.

(10) "Federal government" means the United States of America, or any department, agency, or instrumentality thereof.

(11) "Executive officer" means the mayor, chief executive officer, parish president, president of a police jury, or any other officer charged with the duties customarily imposed on the mayor or chief executive officer of the parish or municipality.

(12) "Transit system" means all property, real or personal, used in the public ground transportation of passengers for hire except as are exempted in the body of the Act, including but not limited to power plants, sub-stations, lines, poles, and wires, as may be required solely for the operation of the present and future transit system or systems, terminals, garages, transit bridges, transit tunnels, carbarns, streetcars, buses, rails, stations, concessions, off-street parking, and other facilities for the comfort, safety and convenience of transit passengers, rights and licenses therefor.

(13) "Transit project" means any unit, structure, facility, or undertaking in any combination which may be a component part of a transit system.

(14) "Weighted vote" means each vote cast by a member of the authority shall be equal to the percentage of the individual parish's public transit revenue operating miles in relation to the total public transit revenue operating miles operated and controlled by the authority, divided equally among all members appointed by the chief executive officer of that parish. The resulting percentage shall also be allocated to each vote cast by a member in order to determine quorums.

(15) "Intraparish activity or facility" means any route, within the system, whose origin and destination is situated solely within one parish; any construction, equipment, and facilities situated exclusively within and having direct and predominant impact upon such participating parish. Intraparish activities by way of illustration, may include but are not limited to, standards of service, scheduling, rates, terminals, garages, transit bridges, transit tunnels, carbarns, streetcars, buses, transit rails, transit power plants and sub-stations, parking and other facilities for the comfort, safety, and convenience of transit passengers, rights and licenses therefor.

(16) "Interparish" means any route or portion of a route within the system; or construction, equipment, and facilities other than as defined in intraparish above.

(17) "Bonds and notes" means bonds, including refunding bonds, notes, interim certificates, certificates of indebtedness authorized to be issued by an authority pursuant to this Act.

(18) "Civil service" means the state civil service system.

(19) "Private transit and operator" means any privately owned and operated transit operation that operates as a private enterprise within the authority's geographic area.

(20) "Transportation related taxes" may include, but not necessarily be limited to gasoline tax, parking tax, licensed vehicle tax based upon vehicle weight or horsepower, or both, airport head tax, and taxicabs tax.

(21) "Parish eligible to participate" shall include the parishes of Orleans, Jefferson, St. Tammany, St. Bernard, and any other parish adjacent to a member parish whose local governing body has authorized application for membership in the authority.

(22) "Public transit revenue operating miles" means the miles which a public transit vehicle travels when in revenue service. A public transit vehicle is in revenue service only when the vehicle is available to the public and there is a reasonable expectation of carrying passengers that either directly pay fares, are subsidized through public policy, or provide payment through some contract arrangement.

Added by Acts 1979, No. 439, §1, eff. Aug. 1, 1979. Amended by Acts 1980, No. 293, §1, eff. July 13, 1980; Acts 1989, No. 767, §1.



RS 48:1654 - Creation, organization, and purpose

§1654. Creation, organization, and purpose

A. There is hereby created the Regional Transit Authority, subject to the conditions hereinafter set forth, which shall be a body politic and corporate and a political subdivision of the state of Louisiana comprising all of the territory in the parishes of Jefferson, Orleans, St. Bernard, and St. Tammany, or of such of the aforesaid or other parishes as elect to participate in the authority. The domicile of the authority shall be the parish of Orleans, but may be situated in one of the other participating parishes but only by the affirmative vote of a majority of the total weighted vote of the authority.

B. The purpose for which the authority is created is to plan, design, lease as lessee, purchase, acquire, hold, own, construct, improve, have an equity in, finance, maintain, and administer a transit system within the metropolitan area to operate same or contract therefor, lease as lessor same for operation by private parties.

Added by Acts 1979, No. 439, §1, eff. Aug. 1, 1979.



RS 48:1655 - Board of commissioners; membership; terms

§1655. Board of commissioners; membership; terms

A.(1) The board of commissioners of the authority shall be composed of three members from each participating parish appointed by the chief executive officer of that parish, subject to the approval of its governing authority, and two members appointed by the chief executive officer of the parish with the greatest percentage of public transit revenue operating miles from recommendations of the legislative delegation of that parish as follows:

(a) One member shall be appointed from a list of four names submitted by the senators from that parish's legislative delegation, and

(b) One member shall be appointed from a list of six names submitted by the representatives of that parish's legislative delegation.

(c) In the event the senators or representatives of that parish's legislative delegation fail to submit a list of names to the chief executive officer of that parish within thirty days of the date on which notice to submit such list of names is sent to the senators or representatives of that parish's legislative delegation, then the chief executive officer of that parish shall appoint such member as would have been authorized for the senators or representatives of that parish's legislative delegation.

(2) Each member appointed by the chief executive officer of a parish shall be domiciled within that parish.

B. Such appointees shall be qualified voters holding no elective public office. Appointees to any agency, board or commission of any participating parish shall be eligible for appointment to the board provided that no per diem is received from any such agency, board or commission by such appointee.

C. All members appointed to the board of commissioners shall serve at the pleasure of the appointing authority.

D. The members presently serving on the board of commissioners and appointed by the respective parish governing authorities shall continue to serve on the board of commissioners unless so notified by the respective parish governing authority. A member of the authority may be appointed to succeed himself.

E. The parishes of Jefferson, Orleans, St. Bernard, and St. Tammany may initially decline membership on the board and participation in the authority, or any parish which has withdrawn from participation in the authority pursuant to this Chapter, and in any parish eligible to participate, the governing body may at any time request of the board the parish's entrance and participation in the authority. If participation in the authority requires the adoption or implementation of any tax on the citizens of the parish, such local governing body of the parish which is seeking to participate in the authority shall submit to the qualified voters thereof in a referendum, held in accordance with law, the question of whether or not the parish should participate in the authority. If a majority of those voting in such referendum vote in favor of participation in the authority, the local governing body shall request the board to permit the parish's participation in the authority.

If no financial advantage over participating parishes has accrued to that parish by having previously declined membership the board, after being requested by the governing body, shall approve such request for membership at its next regularly scheduled meeting. The admission of any other parish eligible for membership in the authority must be approved by a two-thirds weighted vote.

Thereupon such parish shall be a participant in the authority and its rights and responsibilities shall, insofar as possible, be the same as if it had participated in the authority from its beginning, provided that said parish shall assume its pro rata share of the then current expenses of the authority, as determined by the authority. By virtue of their participation in the authority, whether initially or subsequently by board approval, all participating parishes concur fully and accept without reservation, the exclusive rights and power of the authority as stated herein, and further agree and obligate themselves to remain in the authority until all outstanding obligations of the authority are liquidated or until the authority is abolished, whichever occurs first.

F. Members of the board may be removed for just and reasonable cause at the discretion of the respective appointing authority. In case of abandonment of his office, conviction of a felony or a plea of nolo contendere thereto, the office of a member shall be vacant upon the declaration of the board. A member shall be deemed to have abandoned his office upon failure to attend any regular or special meeting of the board for a period of four months without an excuse approved by a resolution of the board, or upon change of his domicile from the parish which he represents on the authority.

G. The board may establish a system by which each board member shall receive per diem or where the members shall be reimbursed for actual expenses incurred by him in the performance of his duties, as approved by the board. A board member shall not be allowed employee benefits as authorized under this Chapter.

H. The board shall elect from its members a chairman and vice chairman for terms to expire on December 31 of each year. The presiding officer of the board may continue to vote as any other member. Provided that in the event of a tie weighted vote where the presiding officer has voted, the action shall be considered defeated.

I. The board shall hold at least one meeting each month. The secretary of the board shall give written notice and agenda to each member of the board at least five days prior to any meeting. The secretary shall be informed of any meeting so as to provide for his giving notice as above.

In order to conduct any official meeting, a quorum is required. A quorum shall consist of sufficient members present to constitute two-thirds of the weighted vote, and at least one representative of a majority of the parishes comprising the authority. A majority of the quorum present at a meeting may exercise all the powers and perform all the duties of the board, except as otherwise hereinafter provided or as limited by its bylaws. Proxy voting shall not be permitted under any circumstances.

The minutes and the documents and reports made a part of the minutes of any board executive committee or committee meeting shall be open to public inspection in accordance with reasonable rules and regulations prescribed by the board. The board shall furnish certified copies of such public records upon written request and upon payment of a reasonable charge therefor.

J. In those matters proposed by the authority that are intraparish in nature, the members of the delegation of the parish affected by such proposal may, by a majority vote of its members, veto the authority's proposal, provided, however, that within thirty days following receipt of a written notice of the veto the governing authority of such parish shall override or sustain that veto. A veto so sustained shall not be overridden. Interparish matters proposed by the authority which involve two or more of the participating parishes may be vetoed by a majority vote of the delegation of one of the affected parishes. Within thirty days following receipt of a written notice of the veto, the governing authority of such parish shall override or sustain that veto. A veto so sustained may be overridden by a two-thirds weighted vote of the membership of the authority. If no action is taken by the governing authority of a participating parish within thirty days following written notice of the veto on either intraparish or interparish matters, the veto shall have been sustained.

K. Notwithstanding any other provisions of this Chapter, the following actions by the board shall require the affirmative vote of a majority of the weighted vote-population ratio of the board as provided herein:

(1) The issuance and sale of revenue bonds, as contemplated in Section 1658.

(2) The purchase or lease of any privately owned system of transportation of passengers for hire in its entirety, or any substantial part thereof, as contemplated in Section 1656(19). Prior to the purchase or lease of any such privately owned system, a public hearing pertaining thereto shall be held and prior notice of such public hearing shall be advertised. In no event shall any sum be paid for such privately owned system of transportation which is in excess of the fair market value thereof, determined by a minimum of two appraisers and approved by a majority of the local governments participating in the financing of such purchase.

(3) The award of any contract for construction, alterations, supplies, equipment, repairs, maintenance, or services other than professional services, or for the purchase, sale, or lease of any property required by the terms of R.S. 38:2211 et seq. to be advertised and let by contract to the lowest responsible bidder who had bid according to the advertised specifications.

(4) The grant of any concession, as contemplated in Section 1656(19).

(5) The award of any contract for the management of any authority-owned property or facility, as contemplated in Section 1656(8).

L. The board shall appoint and employ, as needed, a general manager, a secretary, a treasurer, and a general counsel, none of whom may be members of the board or a relative of a member of the board, and shall delegate to them such authority as it deems appropriate. It may adopt such bylaws or rules and regulations as it deems appropriate for its own government, not inconsistent with this Chapter, including the creation of an executive committee to exercise such authority as its bylaws may prescribe.

M. The treasurer of the authority and such other officers and employees of the authority and such members of the board as the board determines shall execute corporate surety bonds, conditioned upon the faithful performance of their respective duties. A blanket form of surety bond may be used for this purpose. Neither the obligation of the principal or the surety shall extend to any loss sustained by the insolvency, failure, or closing of any depository which has been approved as a depository for public funds.

N. All permanent employees of the authority, other than the commissioners, the secretary, the treasurer, the general counsel, the general manager and his assistant shall be classified employees in the state civil service system and as such shall be eligible to participate in the Louisiana State Employees' Retirement System; however, no part-time employee shall participate in group insurance or retirement benefits; and, further provided, that the Authority shall pay the employer's share of all contributions to such system. Consultants or other persons or groups furnishing services under contract, including but not limited to managerial, engineering, planning, or legal services, shall not be a part of the state civil service system regardless of the length of their contracts or the nature of the services rendered.

Added by Acts 1979, No. 439, §1, eff. Aug. 1, 1979. Amended by Acts 1980, No. 269, §1; Acts 1984, No. 934, §1; Acts 1989, No. 767, §1; Acts 2003, No. 517, §1.



RS 48:1656 - General powers

§1656. General powers

The authority shall have all powers necessary or convenient to accomplish the aforesaid purposes, including but not limited to the following:

(1) The powers, privileges, and immunities authorized by law for private corporations and for instrumentalities of government. The authority shall be domiciled as provided in Section 1654 and may sue or be sued in its corporate name. The board may adopt and use a common seal for the authority and change it at its pleasure.

(2) The power to appoint, select, and employ officers, agents, and employees, including engineering, architectural, and construction experts, fiscal agents and attorneys, to contract for the services of individuals or organizations not employed full time by the authority but who are engaged primarily in the rendition of personal services and not the sale of goods or merchandise, including but not limited to the services of attorneys, accountants, engineers, architects, consultants, and advisors, allowing them suitable compensation. Except as provided in Subsection N of Section 1655, all personnel of the authority shall be employed in accordance with the constitutional provisions and rules and regulations pertaining to the state classified service and full-time employees of the authority shall be eligible to participate in the State Employees' Retirement System.

(3) The power to acquire by lease as lessee, grant, gift, exchange, purchase or otherwise own, and use any franchise, servitude, real or personal property, tangible or intangible property, or any interest therein; and to sell, lease as lessor, transfer, or dispose thereof or exchange same for other property or rights which are useful for its purposes, provided, however, that the conveyance of such a franchise shall not result in competition with any private transit operator without consent of the affected local governing body, unless otherwise provided by law.

(4) The power to acquire by gift, purchase, lease as lessee, or otherwise, or to construct, improve, maintain, repair, operate, or administer any component parts of a mass transportation system, together as a system, or singly, or in groupings, as mass transportation projects, or to contract for the maintenance, operation, or administration thereof or to lease as lessor the same for maintenance, operation, or administration by private parties.

(5) The power to develop data, plans, and information and to develop and carry out mass transportation demonstration projects, including the development, testing, and demonstration of new facilities, equipment, techniques, and methods, and the improvement and utilization of transportation services and facilities, and any other means of developing, utilizing, or improving mass transportation in urban areas. Also, in other respects, the power to conduct engineering, financial and economic studies, to make plans, designs, and tests related to mass transportation projects. In connection therewith, the authority may enter in a reasonable manner upon any lands, waters, or premises for the purpose of making reasonable surveys, soundings, drillings, and examinations and such entries shall not be deemed a trespass except that the authority shall be liable for any actual and consequential damages resulting from such entries.

(6) The power to cooperate, participate, and coordinate with the federal government, or the state of Louisiana, or any agency or instrumentality thereof, or any municipal or parish governing body within the regional area or any agency, instrumentality thereof, or the regional planning commission or any similar joint agency, in the execution of any studies, plans, or projects designed for the coordination of its mass transportation system with other transportation in the regional area and with any comprehensive planning and development of the regional area.

(7) The power to acquire property, both real and personal, or rights of easement therein, or franchises necessary or convenient for the purposes of the authority, by gifts, purchase, lease as lessee, or contract.

(8) The power to make and execute all contracts and other instruments necessary or convenient to the exercise of the powers of the authority, including the power to contract for managerial and operating services.

(9) The power to enter into contracts with the state of Louisiana and any agency, instrumentality, or authority thereof and with any of the parish and municipal governments within the territorial limits of the area served or to be served by the authority, for public transportation services to be rendered by the authority or its mass transportation system, and for any other purposes incidental to the establishment and maintenance of its mass transportation system, or any part or project thereof, including the payment of funds to subsidize the operations of such system if it should ever be necessary to do so, and the usual facilities related thereto. However, such subsidy by the state of Louisiana shall never exceed twenty percent of the total cost of such mass transportation system.

(10) The power to contract with any public utility, railroad or transportation company for the joint use of property or rights, or for the establishment of through routes, joint fares, or transfer of passengers.

(11) The power to apply for and accept grants or other assistance from the federal government or from any source whatever, to act as agent for the federal government, and to enter into contracts, loans, leases, or other transactions with the federal government.

(12) The power to borrow money from private lenders, including but not limited to, institutional lenders, financial institutions, and individuals, or from the federal government, or to the extent otherwise authorized by law, from the state of Louisiana or any local government within the metropolitan area, in such amounts as may be necessary for the purposes of the authority and, in connection therewith to issue negotiable notes, bonds, refunding bonds, and other evidences of indebtedness or obligations of the authority, and to secure the payment thereof, or any part thereof, by conventional mortgages or by pledge, or both, of its revenues, rentals, taxes and receipts, and to make such agreements with the purchasers or holders thereof, or with others in connection therewith, whether issued or to be issued as the board may deem advisable. However, the authority shall have no power in any manner to pledge the property, credit, or taxing power of any local government, nor shall any of its obligations be deemed to be obligations of any local government, nor shall any local government be liable for the payment of principal or interest on such obligations.

(13) The power to fix, alter, charge, and collect fares, rates, rentals, and other charges for its facilities by zones or otherwise at reasonable rates to be determined exclusively by the board, subject to judicial review as hereinafter provided.

(14) The power to make agreements with the federal government, the state of Louisiana, any agency, instrumentality or political subdivision thereof, for payments to the authority in lieu of fares for the transportation of personnel or other persons for whom such department, agency, instrumentality, or political subdivisions desires such transportation.

(15) The power to operate visitor tolls and rental areas, to levy and collect charges, tolls, fees, head taxes, or use taxes, or all of the preceding, to grant permits for admission to or for the use of its facilities, and to issue licenses and permits for motor buses and other passenger vehicles for hire to operate upon specified routes located exclusively within a parish or parishes in which the authority is operating a transit system or between fixed terminals located within parish or parishes in which the authority is operating a transit system, and to promulgate regulations governing the operation of such motor buses and other passenger vehicles for hire upon specified routes or between fixed terminals, as set forth above, including regulations governing the rates the public is to be charged for such operations, regulations promoting the safety of such operations, and regulations establishing the criteria for the issuance or denial of permits to provide such services, which criteria may include provisions for the limitation of services or service providers. However the authority shall have no power to issue licenses or permits for, or to promulgate regulations for the operation of motor buses or other passenger vehicles for hire which are used exclusively to transport passengers to and from the New Orleans International Airport.

(16) The power to mortgage properties constructed or acquired by the authority, and to mortgage and pledge any lease or leases and the rents, income, and other advantages arising out of any lease or leases granted, assigned, or subleased by the authority.

(17) The authority may provide by contract with the fiscal agents of the local governments within its jurisdiction for the collection of any tax or taxes authorized by law.

(18) The power to provide for police and fire protection having jurisdiction over the facilities of the authority; however, the board may contract for such services with municipalities or parishes, or both, or with private enterprise within its jurisdiction.

(19) The power to develop, build, and operate a mass transportation system between facilities operated by the authority, provide concessions through lease or purchase, off-street parking, including the acquisition of existing transit facilities which private enterprise no longer desires to operate but whose continuation the authority deems necessary in the public interest, and other facilities for the comfort, safety, and convenience of transit passengers.

(20) The authority shall have no power or authority to operate taxicabs, or facilities designed exclusively for the transportation of property for hire, nor sightseeing limousines and buses, or school buses, nor shall it engage in other activities commonly regarded as private enterprise, except to develop a transit system, provide concessions, off-street parking and other facilities for the comfort, safety and convenience of transit passengers, and otherwise accomplish the purpose and policies expressed and contemplated in this Act.

(21) The power to provide by contract, service to parishes or municipalities within parishes not represented in the authority at the request of such a parish or municipality, provided said extension is deemed by the authority to be not in conflict with the overall master plan of the authority.

(22) The authority shall not have powers to construct or operate a bridge or bridges across the Mississippi River.

(23) Notwithstanding the provisions of any other law to the contrary, including the provisions of R.S. 45:161 et seq., the authority created herein and any entity contracted to manage or operate the authority shall not be deemed a "person" as defined in R.S. 45:162 or a "common carrier" as defined in R.S. 45:162 nor shall the authority or any entity contracted to manage or operate the authority be construed or interpreted to be such. Additionally, the authority and any entity contracted to manage or operate the authority shall not be deemed to be a common carrier, or interpreted to be such by any court of this state in a suit for personal injury or property damage.

Added by Acts 1979, No. 439, §1, eff. Aug. 1, 1979; Acts 1984, No. 934, §1; Acts 1995, No. 735, §1; Acts 2010, No. 854, §1; Acts 2013, No. 273, §2, eff. July 1, 2013.



RS 48:1657 - Fares, rates, rentals, and charges

§1657. Fares, rates, rentals, and charges

A. The board shall fix such fares, rates, rentals, and charges in such amounts as shall be sufficient in the aggregate when added to any other grants or funds available to the authority, to provide funds for the payment of the interest on and principal of all bonds, certificates, and other obligations payable from said revenues, and to meet all other encumbrances upon such revenues as provided by any agreement executed by the authority in connection with the issuance of bonds or certificates under this Chapter, and for the payment of all operating costs and expenses which shall be incurred by the authority, including provisions for appropriate reserves.

B. The term "charges" shall include revenues from contracts with the local governments within the metropolitan area under which the authority has agreed to render for them the public transportation service.

C. The board shall determine by itself exclusively, but after public hearings as hereinafter provided, the routes, types of construction, equipment, facilities, and the scope and standards of service to be operated by the authority, the scheduled services to be made available to the public and the amounts to be charged therefor. Before making any determinations as to scheduled services or amounts to be charged therefor, the board first shall hold at least one public hearing after giving notice of the time and place by twice advertising on different days in the newspaper having the largest circulation in the regional area not more than ten days nor less than five days prior to the hearings. As to all other matters, the board may hold such public hearings as it deems appropriate, and as to all public hearings, it may prescribe reasonable rules and regulations to govern such hearings not inconsistent with this Chapter.

D. Prior to determining the basic routes over which the authority shall operate its system and stations connected therewith, the board shall consult with the local governing body of the territory involved, and, additionally, shall hold at least one public hearing within the territory of each local government within the regional area at which the local governing body, or its representative, and the public may be heard.

Added by Acts 1979, No. 439, §1, eff. Aug. 1, 1979.



RS 48:1658 - Revenue bonds

§1658. Revenue bonds

A. In borrowing money and as a grant of power in addition to other authority to issue bonds, the board is authorized to issue revenue bonds of the authority, with approval of the State Bond Commission, for any purpose within the rights and powers delegated to the authority.

B. The board is hereby authorized to pledge for the payment of the principal of and interest on such negotiable bonds the fares, fees, rental charges, and other income or revenue derived from the facilities and properties maintained and operated by the authority, and any gifts, grants, or contributions from any other sources whatsoever, including but not limited to other monies which by law or contract may be made available to the authority. The board shall prescribe the conditions and details of such bonds and, in addition to the pledges of income, revenues, and the like, payment of bonds of the authority may be further secured by either of the following, or both:

(1) A conventional mortgage upon any and all of the properties constructed or acquired, or to be constructed and acquired by it;

(2) The proceeds of taxes authorized to be imposed pursuant to this Chapter.

C. Such bonds shall be authorized and issued by a resolution of the board and shall be of such series, bear such date or dates, mature at such time or times not exceeding forty years from their respective dates, bear interest at such rate or rates not exceeding an amount which the board determines to be in the best public interest, payable semiannually, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, be subject to such terms of redemption not exceeding one hundred five percent of the principal amount thereof, and be entitled to such priorities on the income, revenues, and taxes of the authority as such resolution provides.

D. The bonds shall be signed by the president and secretary of the board of the authority, one of which signature may be a facsimile, and coupon bonds shall have attached to them interest coupons bearing the facsimile signatures of these officers of the authority. Any such bonds may be issued and delivered, notwithstanding that one or more of the officers signing the bonds or the officer or officers whose facsimile signature or signatures may be upon the coupons shall have ceased to be such officer or officers at the time the bonds actually are delivered.

E. Bonds issued under the provisions of this Chapter shall be sold for not less than par and accrued interest, to the highest bidder, at public sale after advertisement by the board at least once a week for three weeks, the first publication to be not less than twenty-one days prior to the date of sale in a newspaper of general circulation within the jurisdiction of the authority and also in a financial newspaper or journal published in the city of New York or the city of Chicago, reserving to the authority the right to reject any and all bids and to readvertise for bids. However bonds may be sold through negotiated or private sale if they are:

(1) Sold to the federal government or the state of Louisiana or any of their respective agencies or corporations, or

(2) Authorized to be sold through negotiated or private sale by a vote of two-thirds of the members of the State Bond Commission and by a vote of two-thirds of the members of the Joint Legislative Committee on the Budget.

F. Prior to the preparation of definitive bonds the board may issue interim receipts, interim certificates, or temporary bonds exchangeable for definitive bonds upon the issuance of the latter.

G. In any resolution authorizing the issuance of such bonds the board may enter into such covenants with the future holder or holders of the bonds as to the management and operation of facilities, the lease or rental thereof, the imposition and collection of fees and charges for services and facilities furnished by the authority, the disposition of such fees and revenues, the issuance of future bonds and the creation of future liens and encumbrances against such facilities and the revenues therefrom, the carrying of insurance on the facilities, the keeping of books and records, and other pertinent matters, as may be deemed proper by the board to assure the marketability of the bonds, so long as such covenants are not inconsistent with the provisions of this Chapter.

Any holder of the bonds or any of the coupons thereto attached may by appropriate legal action compel performance of all duties required of the authority and officials of the authority by this Chapter.

H. If any bond issued under the provisions of this Chapter is permitted to go into default as to principal or interest, any court of competent jurisdiction may, pursuant to the application of the holder of the bond, appoint a receiver for the facilities of the authority, which receiver shall be under the duty of operating the facilities and collecting and distributing the revenues thereof pledged to the payment of the bonds, pursuant to the provisions and requirements of this Chapter and the resolution authorizing the bonds.

I. Such bonds, in the discretion of the board, may be additionally secured by conventional mortgage on all or any part of the properties or facilities acquired, constructed, extended, or improved with the proceeds thereof, and the board shall have full discretion to make such provisions as it sees fit for the making and enforcement of such mortgage and the provisions to be therein contained.

If more than one series of bonds issued under the provisions of this Chapter is payable from the revenues of any facility, priority of lien on such revenues shall depend on the time of delivery of the bonds, each series enjoying a lien prior and superior to that enjoyed by any series of bonds subsequently delivered, except that where provision is made in the proceedings authorizing any issue or series of bonds for the issuance of additional bonds in the future on a parity therewith pursuant to procedure or restrictions provided in such proceedings, additional bonds may be issued in the future on a parity with such issue or series in the manner so provided in such proceedings. As to any issue or series of bonds which may be authorized as a unit but delivered from time to time in blocks, the board may, in the proceedings authorizing the issuance of the bonds, provide that all of the bonds of the series or issue shall be coequal as to lien, regardless of the time of delivery.

J. The board may issue bonds of the authority under the provisions of this Chapter payable from the revenues to be derived from any facility owned and operated by the authority, whether or not the facilities are related or used in conjunction, for the purpose of constructing, acquiring, extending, or improving any one or more of the facilities. Such bonds may be additionally secured by a conventional mortgage upon such facilities and any taxes authorized to be imposed hereunder.

K. The board is hereby authorized to provide by resolution for the issuance of refunding bonds of the authority for the purpose of refunding outstanding bonds issued pursuant to the provisions of this Chapter. Such refunding bonds either may be sold and the proceeds applied to or deposited in escrow for the retirement of the outstanding bonds or may be delivered in exchange for the outstanding bonds. The refunding bonds shall be authorized in all respects as original bonds as herein required to be authorized, and in authorizing the refunding bonds of the authority the board shall provide for the security of the bonds, for the sources from which the bonds are to be paid, and for the rights of the holders thereof in all respects as herein provided for other bonds issued under authority of this Chapter. The board also may provide that the refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the bonds refunded. No bonds may be refunded hereunder unless they either mature or are callable for redemption under their terms within ten years from the date of issuance of the refunding bonds, or unless the bidders thereof voluntarily surrender them for exchange or payment.

L. The board is hereby authorized to provide in the resolution authorizing the issuing of bonds under the provisions of this Chapter that such bonds shall recite that they are issued under authority of this Chapter. Such recital shall conclusively import full compliance with all of the provisions of this Chapter, and all bonds issued containing such recital shall be incontestable for any cause whatsoever after their delivery for value after thirty days after the date of publication of the resolution authorizing their issuance.

M. No proceedings in respect to the issuance of any such bonds shall be necessary except such as are contemplated by this Chapter. For a period of thirty days from the date of publication of the resolution authorizing the issuance of bonds hereunder, any person or persons in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause, after which time no one shall have any cause or right of action to contest the legality of said resolution or of the bonds authorized thereby for any cause whatsoever. If no suit, action, or proceedings are begun to contest the validity of the bonds within the thirty days herein prescribed, the authority to issue the bonds and to provide for the payment thereof, the legality thereof and of all of the provisions of the resolution authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters. Such bonds shall have the qualities of negotiable instruments under the law merchant and the commercial laws of the state of Louisiana.

N. Upon the payment in full of the principal of and interest on all bonds of the authority issued by the board under the provisions of this Chapter and secured by all or any portion of any tax or other source of income or revenue authorized herein, or upon the irrevocable deposit of sufficient funds for the payment and redemption of all such bonds in principal, interest and redemption premiums, if any, to their respective maturity or call dates, the levy of any such tax shall be discontinued and terminated. If no bonds of the authority have been issued by the board which are secured by all or part of the proceeds of any such tax, the tax may be terminated at any time by resolution of the board and, in the absence of a resolution terminating it, it shall terminate automatically five years after the date of adoption of the resolution imposing the tax.

O. The board may pledge all or any part of the proceeds of any tax to the payment of bonds authorized pursuant to this Chapter under such terms and conditions consistent with the provisions of this Chapter as the board may prescribe and as are contained in the resolution or resolutions providing for the issuance of such bonds.

P. When any bonds shall have been issued hereunder which are secured by all or any portion of any tax, neither the legislature, the authority, nor any other power may discontinue or decrease the tax or permit the tax to be discontinued or decreased in anticipation of the collection of which such bonds have been issued, or in any way make any change in the allocation and dedication of the proceeds of such tax which would diminish the amount of tax revenues to be received by the authority until all of such bonds have been retired as to principal and interest and irrevocable provisions otherwise made for their complete redemption and payment in principal and interest and redemption premium, if any.

Q. Prior to the issuance of any bonds hereunder, any revenue of the authority derived from any source whatsoever, including the tax authorized herein, may be used by the authority for the payment of any expenses incurred in determining the feasibility of a facility or facilities or any aspects of the authority's operation and developing plans therefor, including engineering, architectural, legal, and administrative costs and fees incidental thereto. It shall be incumbent upon the authority to pay only such fees and such amounts as are current in the market at the time of the sale in such a manner as to assure that the public interest has been protected.

R. The Authority shall invest its idle funds in accordance with the Investment of Idle Funds Act; however, such idle funds as the authority determines to invest in banks shall be invested on a pro rata basis in all banks within the jurisdiction of the authority.

Added by Acts 1979, No. 439, §1, eff. Aug. 1, 1979; Acts 1984, No. 934, §1.



RS 48:1659 - Utility structures, authority to remove, relocation procedures

§1659. Utility structures, authority to remove, relocation procedures

A. The authority shall have the power to require any public utility, railroad, or other public service corporation owning or operating any installations, structures, equipment, apparatus, appliances, or facilities in, upon, under, over, across, or along any ways on which the authority has the right to own, construct, operate, or maintain its mass transportation system and to remove or relocate such installation, structures, equipment, apparatus, appliances, or facilities from their locations. If the owner or operator thereof fails or refuses to remove or relocate them, the authority may proceed to do so. The authority may provide the necessary new locations, and for that purpose, the power of eminent domain as provided in Section 1661 of this Chapter may be exercised; however, the new locations shall not be in, on, or above a public way. The authority also may acquire the necessary new locations by purchase or otherwise. The authority shall reimburse the public utility, railroad, or other public service corporation for the cost of relocations, and the reimbursement shall be in the entire amount paid or incurred by the utility which is properly attributable thereto after deducting the cost of any increase in the service capacity of the new installations, structures, equipment, apparatus, appliances, or facilities, and any salvage value derived from the old installation, structures, equipment, apparatus, or appliances.

B. The authority shall have the power to prepare plans for and carry on a relocation program for the relocation of persons, including individuals, families, business concerns, nonprofit organizations, and others who are displaced by operations of the authority in carrying out a mass transportation project. The authority shall have the power to acquire by purchase, lease, gift or contract such personal and real property, improved and unimproved, and to make improvements thereon, as it deems reasonably necessary to carry out such relocation program, and to make relocation payments to or with respect to such persons, including the making of such payments financed, in whole or in part, by the federal government, and in accomplishing the foregoing, to provide in the same area, or in other areas generally not less desirable in regard to public utilities and public and commercial facilities and at rents or prices within the financial means of the displaced persons, a sufficient number of decent, safe, and sanitary dwellings available to those displaced persons and reasonably accessible to their respective places of employment. The authority shall have the power to apply for and receive grants, loans, and other financial assistance from the federal government, the state of Louisiana, or any local government within the metropolitan area for such relocation payments, including payments for the reasonable and necessary moving expenses and any actual direct losses of property, except good will or profit, resulting from displacement of such persons by the project.

Added by Acts 1979, No. 439, §1, eff. Aug. 1, 1979.



RS 48:1660 - Competitive bidding on contracts, etc.

§1660. Competitive bidding on contracts, etc.

By way of illustration and not specification, all purchases, acquisitions, dispositions, contracts, leases, bond sales, and like actions of the authority referred to in the provisions of this Chapter shall be subject to the public bid laws of this state.

Added by Acts 1979, No. 439, §1, eff. Aug. 1, 1979.



RS 48:1661 - Eminent domain

§1661. Eminent domain

The authority shall have no power of eminent domain, but the city of New Orleans and the parishes of Orleans, Jefferson, and St. Bernard, for purposes of the authority, may exercise the broadest power of eminent domain permissible under the laws of this state; however, no local governing body shall exercise any power of eminent domain hereunder with respect to property located beyond its territorial limits, nor shall it expropriate any business enterprise or any of its assets for the purpose of operating that enterprise or halting competition with a government enterprise.

Added by Acts 1979, No. 439, §1, eff. Aug. 1, 1979.



RS 48:1662 - Conflict of interests

§1662. Conflict of interests

All members of the board and every employee of the board or of the authority shall be subject to the provisions of state law governing governmental ethics in all matters relating to any interest or business, direct or indirect, of the authority.

Added by Acts 1979, No. 439, §1, eff. Aug. 1, 1979.



RS 48:1663 - Tax and regulatory exemptions, audits, reports

§1663. Tax and regulatory exemptions, audits, reports

A. As the exercise of the powers granted hereby will be in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, the authority shall not be required to pay any taxes or assessments upon any property acquired or used by it under the provisions of this Chapter, or upon the income therefrom, all of which shall be exempt from taxation of any type by the state of Louisiana and by any parish, municipality, or political subdivision of this state. In the event of any lease of authority property, or any other arrangement which amounts to a leasehold interest, to a private party, this exemption shall not apply to the value of such leasehold interest or to the income of the lessee. Otherwise, however, and for purposes of taxation, when property of the authority is leased to private parties to be employed solely for purposes of the authority, the acts and activities of the lessee shall be considered as the acts and activities of the authority, and the exemption hereunder shall apply to such acts and activities.

B. Except as provided herein, the authority shall not be subject in any respect to the authority, control, or supervision of any regulatory body of the state, including but not limited to the Public Service Commission, or any political subdivision of the state, but its books and records shall be subject to audit annually by the legislative auditor.

C. Following the annual audit herein provided for, the authority shall publish an annual financial statement in a daily newspaper of general circulation, which shall set forth in each parish in which the authority operates, any tax revenue and operating revenue received, as well as the total expenditures made, and also a list of all written contracts entered into by the authority during the preceding year which call for the authority to expend at any time, in the aggregate, more than fifty thousand dollars. Such list also shall include any employment or consultant contracts, whether or not written, under which the employee or consultant is to be compensated at an annual rate of more than twenty thousand dollars, including direct and indirect or deferred benefits.

Added by Acts 1979, No. 439, §1, eff. Aug. 1, 1979.



RS 48:1664 - Taxing power defined

§1664. Taxing power defined

The authority shall have power to impose any tax on any subject of taxation within the regional area for any transit related purpose whatsoever, except as otherwise prohibited in this Chapter or by the Constitution or laws of this state, provided, however, that no tax shall be imposed within the regional area by the authority unless it has first been approved by a majority of voters voting in such election in each of the parishes having membership in the authority. Notwithstanding any other provision of law to the contrary, the authority may exercise its powers of taxation within any local governmental subdivision located wholly within the regional area provided only that the proposed tax must be approved by a majority of voters voting thereon within the affected local governmental subdivision. Within ninety days following the end of the authority's fiscal year, all funds derived during that fiscal year from a tax levied by the authority shall be used only for transit related purposes in the parish in which said funds are collected, or for overhead and joint fixed facility expenses of the authority incurred for the benefit of such parish, or shall be distributed to the governing authorities of each local governmental subdivision that contributed within that parish in proportion to the collection of such tax in each parish. Funds so distributed may be used for any public purposes authorized to be performed by either the authority or local governmental subdivisions. Terms used herein are used in accordance with the definitions set forth in Article 6, Section 44, of the Louisiana Constitution of 1974.

Added by Acts 1979, No. 439, §1, eff. Aug. 1, 1979.



RS 48:1665 - Participation by local government; alternative methods of financing

§1665. Participation by local government; alternative methods of financing

A. For the purposes of this Chapter, provision for a rapid transit system within the regional area is declared to be an essential governmental function and a public purpose.

B. Within thirty days of the effective date of this Act, the governing authority of each parish situated within the territory of the authority shall certify by resolution whether or not it desires to participate in the authority. Should the governing body of the parish fail to adopt such a resolution, the parish shall be deemed to have declined participation in the authority. Within forty-five days of the effective date of this Act, the board shall be appointed in accordance with the provisions of this Chapter. After the board shall have been appointed in accordance with Section 1655 of this Chapter any parish eligible to participate may apply for membership to the board in accordance with rules promulgated by the board. The board, with the approval of the local governing body of the parishes of Orleans, Jefferson, St. Tammany, St. Bernard, and such other adjacent parishes as may elect to participate, subject to such limitations as are hereinafter set forth in this Section, shall determine the extent of financial participation and the time or times such financial participation may be required with respect to each of the local governments in order to finance provisions for a rapid transit system through the joint instrumentality of the authority. If such determination contemplates a contractual obligation on the part of a local government to make payments to the authority over a period of time exceeding one year or to issue any bonds or other obligations evidencing indebtedness, such determination shall take the form of a rapid transit contract to be entered into between the authority and the local government. The final execution of a rapid transit contract shall be completed in every instance in the manner hereinafter set forth in this Section.

C. As one method of providing the financial participation determined by its local governing body to be its proper share of the cost of financing a rapid transit project or projects, a local government may, in the manner prescribed by law and subject to the conditions and limitations prescribed by law, issue its general obligation bonds, pay over the proceeds thereof to the authority, and thereby complete and make final the execution of the proposed rapid transit contract anticipated by such bond authorization and issuance, and the authority shall agree in such contract to perform for such local government the aforesaid governmental function and to provide specified public transportation services and facilities.

D. As an alternative method of providing the financial participation determined by its local governing body to be its proper share of the cost of financing a rapid transit project or projects, a local government may enter into rapid transit contract or contracts calling for the authority to perform for it the aforesaid governmental function and calling for it to make periodic payments to the authority for the public transportation services and facilities contracted for, which payments may include amounts required to defray the periodic principal and interest payments on any obligations issued by the authority for the purpose of financing the cost of any rapid transit project or projects, amounts necessary to establish and maintain reasonable reserves to insure the payment of said debt service, and to provide for renewals, extensions, repairs, and improvements and additions to the rapid transit system, and amounts required to defray any operational deficit which the system or any part thereof may incur from time to time.

E. Before a rapid transit contract such as is described in Subsection D of this Section shall become valid and binding on a local government which is a party thereto, the contract must be approved by a majority of the qualified voters of the local government voting in a referendum held in accordance with the laws governing elections at which propositions are submitted to a vote of the electorate. If a majority of those voting in the election vote in favor of the proposition submitted, the rapid transit contract as approved shall become valid and binding in accordance with its terms.

F. A local government may select any method provided in this Section to finance the participation required of it in whole or in part, and the selection of one method shall not preclude the selection of another method with respect thereto or with respect to any additional or supplementary participation determined to be necessary.

G. When the authority and a local government have completed and fully executed a rapid transit contract in compliance with the requirements of this Chapter, and the voters shall have approved the contract as herein provided, the contract shall constitute an obligation on the part of the local government for the payment of which its good faith and credit are pledged.

Added by Acts 1979, No. 439, §1, eff. Aug. 1, 1979.



RS 48:1666 - Taxing power

§1666. Taxing power

Subject to the conditions contained in §1664, each local government may, upon voter approval, levy and collect any taxes authorized under the constitution or laws of this state to fulfill bond obligation or obligations incurred in a rapid transit contract or a contract or contracts with the authority. The authority is hereby authorized to participate in any new or additional tax related to transit or transportation, or both, that may be imposed in the future by the legislature; however, the proceeds from any such statewide tax will be prorated to all parishes in the state on a population formula for use by said parishes for transit or transportation purposes, or both.

Added by Acts 1979, No. 439, §1, eff. Aug. 1, 1979.



RS 48:1667 - Effective date

§1667. Effective date

The effective date of this Chapter shall be August 1, 1979.

Added by Acts 1979, No. 439, §1, eff. Aug. 1, 1979.



RS 48:1671 - Southern Rapid Rail Transit Compact

CHAPTER 16. SOUTHERN RAPID RAIL TRANSIT COMPACT

§1671. Southern Rapid Rail Transit Compact

A. The purpose of this compact is to study the feasibility of rapid transit service between the states of Louisiana, Mississippi, Texas, and Alabama and to establish a joint interstate commission to assist in this effort.

B. This compact shall become effective immediately as to the states ratifying it whenever the states of Louisiana, Alabama, Texas, and Mississippi have ratified it and Congress has given consent thereto. Any state not mentioned in this article which is contiguous to any member state may become a party to this compact, subject to approval by the legislature of each of the member states.

C.(1) The states that are parties to this compact (hereinafter referred to as party states) do hereby establish and create a joint agency, which shall be known as the Southern Rail Commission (hereinafter referred to as the commission). The membership of the commission shall consist of the governor of each party state, one representative each from the Mississippi Energy and Transportation Board or its successor, the Louisiana Department of Transportation and Development or its successor, the Texas Transportation Commission or its successor, and the conservation division of the Alabama Department of Energy or its successor; and five other citizens of each party state, to be appointed by the governor thereof. The appointive members of the commission shall serve for terms of four years each. Vacancies on the commission shall be filled by appointment by the governor for the unexpired portion of the term.

(2) The members of the commission shall not be compensated for service on the commission, but each of the appointed members shall be entitled to actual and reasonable expenses incurred in attending meetings or incurred otherwise in the performance of his duties as a member of the commission.

(3) The members of the commission shall hold regular quarterly meetings and such special meetings as its business may require. They shall choose annually a chairman and vice chairman from among their members, and the chairmanship shall rotate each year among the party states in order of their acceptance of this compact.

(4) The commission shall adopt rules and regulations for the transaction of its business, and a record shall be kept of all its business.

(5) It shall be the duty of the commission to study the feasibility of providing interstate rapid rail transit service between the party states. Toward this end, the commission shall have power:

(a) To hold hearings.

(b) To conduct studies and surveys of all problems, benefits, and other matters associated with such service, and to make reports thereon.

(c) To acquire, by gift, grant, or otherwise, from local, state, federal, or private sources such money or property as may be provided for the proper performance of their function, and to hold and dispose of same.

(d) To cooperate with other public or private groups, whether local, state, regional, or national, having an interest in such service.

(e) To formulate and execute plans and policies for emphasizing the purpose of this compact before the Congress of the United States and other appropriate officers and agencies of the United States.

(f) To exercise such other powers as may be appropriate to enable it to accomplish its functions and duties and to carry out the purposes of this compact.

D. Each party state agrees that its legislature may, in its discretion, from time to time make available and pay over to the authority funds for the establishment and operation of the authority. The contribution of each party state shall be in equal amounts, if possible, but nothing in this article shall be construed as binding the legislature of either state to make an appropriation or a set amount of funds at any particular time.

E. Nothing in this compact shall be construed so as to conflict with any existing statute, or to limit the powers of any party state, or to repeal or prevent legislation, or to affect any existing or future cooperative arrangement or relationship between any federal agency and a party state.

F. This compact shall continue in force and remain binding upon each party state until the legislature or governor of each or either state takes action to withdraw therefrom. However, any such withdrawal shall not become effective until six months after the date of the action taken by the legislature or governor. Notice of such action shall be given to the other party state or states by the secretary of state of the party state which takes such action.

Added by Acts 1980, No. 327, §1, eff. July 1, 1980. Acts 1981, No. 153, §1; Acts 1983, 1st Ex. Sess., No. 4, §1, eff. Jan. 19, 1983; Acts 1992, No. 185, §1; Acts 2009, No. 2, §1; Acts 2010, No. 838, §1; Acts 2013, No. 220, §22, eff. June 11, 2013.



RS 48:1672 - Grant of power to Louisiana governor, Louisiana members of commission and compact administrator

§1672. Grant of power to Louisiana governor, Louisiana members of commission and compact administrator

There is hereby granted to the governor, to the members of the commission for Louisiana, and to the compact administrator all the powers provided for in the compact and in this Section. All officers of the state of Louisiana are hereby authorized and directed to do all things falling within their respective jurisdictions which are necessary or incidental to carrying out the purpose of the compact.

Added by Acts 1980, No. 327, §1, eff. July 1, 1980.



RS 48:1681 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

CHAPTER 17. LOUISIANA WESTERN CORRIDOR COMMISSION

§1681. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 48:1682 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§1682. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 48:1683 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§1683. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 48:1684 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§1684. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 48:1685 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§1685. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 48:1686 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§1686. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 48:1687 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§1687. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 48:1701 - BI-STATE CORRIDOR COMMISSION

CHAPTER 18. BI-STATE CORRIDOR COMMISSION

§1701. Definitions

The following words and terms shall have the following meaning as used in this Chapter.

(1) "Commission" shall mean the Bi-State Corridor Commission.

(2) "Department" shall mean the Department of Transportation and Development.

(3) "Highway" shall mean a route, which shall run from Many, Louisiana, in Sabine Parish through Lockesbury, Arkansas, to the Oklahoma state line, as presently located and any improvement or extension thereof within the boundaries of the commission.

(4) "Project" shall mean the construction, expansion, improvement, or extension of a route which shall run from Many, Louisiana, in Sabine Parish through Lockesbury, Arkansas, to the Oklahoma state line, including the four-lane improvements or any portion thereof within the boundaries of the district; the construction of bridges, overpasses, causeways, underpasses, traffic circles, interchanges, and landscaping relating thereto; and the long-term economic/industrial development and tourism development of the corridor area.

Acts 1991, No. 792, §1, eff. July 19, 1991.



RS 48:1702 - Creation of commission; territorial jurisdiction

§1702. Creation of commission; territorial jurisdiction

A. The Bi-State Corridor Commission is hereby created. The jurisdiction of the commission shall be comprised of all territory within the geographical boundaries of the parishes of Bienville, Red River, Sabine, and Webster.

B. The commission shall not have the power or authority to contract for or perform any of the work involved in the construction of any highway project. Such work shall be performed by or through the authority of the department.

Acts 1991, No. 792, §1, eff. July 19, 1991.



RS 48:1703 - Board of commissioners; appointment, term, and related matters

§1703. Board of commissioners; appointment, term, and related matters

A.(1) The management and control of the commission shall be vested in a board of commissioners. The board of commissioners shall be comprised of fifteen voting members and two nonvoting members who shall be appointed as follows:

(a) Webster Parish - the mayor of Minden, or his designee; the mayor of Springhill, or his designee; the president of the Webster Parish Police Jury, or his designee; and one alternate commissioner appointed by the Webster Parish Police Jury.

(b) Red River Parish - the mayor of Coushatta, or his designee; the president of the Red River Parish Police Jury, or his designee; one member of the Red River Parish Police Jury, appointed by the president; and one alternate commissioner appointed by the Red River Parish Police Jury.

(c) Bienville Parish - the mayor of Ringgold, or his designee; the president of the Bienville Parish Police Jury, or his designee; one member of the Bienville Parish Police Jury, appointed by the president; and one alternate commissioner appointed by the Bienville Parish Police Jury.

(d) Sabine Parish - the mayor of Many, or his designee; the president of the Sabine Parish Police Jury, or his designee; one member of the Sabine Parish Police Jury, appointed by the president; and one alternate commissioner appointed by the Sabine Parish Police Jury.

(e) Columbia County in Arkansas - the county government shall appoint three commissioners each representing that government's individual jurisdiction and one alternate commissioner appointed by the county government.

(f) Two commissioners who shall be appointed by the two highway departments, one each from Louisiana and Arkansas, who shall serve as ex-officio, nonvoting members.

(2) Each member and alternate member of the board shall be a citizen of the United States and a qualified voter domiciled in the parish or county which he represents on the board.

B. In the event that a commissioner's position on the board should become vacant by reason of death, resignation, or otherwise, the alternate member for that parish or county shall serve for the unexpired portion of the term in the same manner and under the same authority as the original appointment. Any vacancy in the position of alternate commissioner shall be filled by the appointing authority responsible for such appointment within thirty days of receipt by such appointing authority of a written notification of the vacancy.

C. The board of commissioners as created herein, together with the alternate members, shall serve an initial term of two years. At the expiration of their respective terms, successors and their alternates shall be appointed by each respective appointing authority for a term of four years. In the event that for any reason an appointing authority should fail to appoint a successor member, or his alternate, after the expiration of his term, then the respective member or alternate member whose term would have otherwise expired shall continue as a member or alternate member of the commission until such time as his successor is appointed.

D. Any appointed member of the board may be removed at any time by the party which has appointed him.

E. The members of the board shall serve without compensation and shall have the power to fix the duties, powers, and compensation of all officers, agents, and employees of the commission. The commission may reimburse any member for expenses actually incurred in the performance of his duties hereunder.

F. The members shall elect from the membership a president, vice president, a secretary, and a treasurer whose duties shall be those usual to such offices. At the option of the board, the offices of the secretary and treasurer may be held by one person. No member shall be elected to serve for more than two successive terms in any office. The commission shall meet in regular session once each month and shall also meet in special session as often as the president of the board convenes them or on written request of eight members. Seven members of the board shall constitute a quorum, provided, however that no action of the board shall be authorized unless approved by a majority of eight votes in an open public meeting. The board shall prescribe rules to govern its meetings.

G. The commission and its board shall be domiciled in Shreveport, Louisiana. The mailing address of the commission shall be P.O. Box 37005, Shreveport, Louisiana, 71133-7005.

Acts 1991, No. 792, §1, eff. July 19, 1991.



RS 48:1704 - Powers of the commission

§1704. Powers of the commission

A. The commission is hereby declared to constitute and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. The commission is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions, including but not limited to the following:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To initiate or coordinate research, studies, and gathering of information on the project, including but not limited to the following:

(a) Engineering studies.

(b) Traffic flow and pattern studies.

(c) Environmental impact studies.

(d) Location of the proposed route.

(e) Feasibility of extending the project to the Arkansas border.

(f) Economic development impacts and benefits.

(g) Tourism development.

(h) Utility relocation.

(i) Right of way acquisition.

(j) Project construction cost/benefit ratio studies.

(4) To designate as the official depository of the commission, the Research Division, College of Administration and Business, Louisiana Tech University, for all research, analyses, and information relating to and about the project. As such it is empowered to receive and preserve all information gathered by other parties pertaining to the project. It shall also be the depository for maps, aerial photography, and other study and survey materials.

(5) To receive money from any public or private body which may desire to appropriate or donate such funds to be used to defray the expenses of the commission.

(6) To levy and cause to be collected any taxes, except ad valorem taxes, fees, or charges authorized under the constitution or laws of this state, which shall be limited to those taxes, fees, or charges that are commonly referred to as user fees or charges and which bear a relationship to the highway project or highway usage, including motor vehicle transfer fees and annual road use charges or license fees, and to pledge the proceeds of such levy to the reimbursement of debt service payments for bonds issued on the behalf of the commission by the state of Louisiana. No tax, fee, or charge may be levied or imposed unless first approved by a majority of the commissioners from Webster, Red River, Sabine, and Bienville Parishes and by a majority of the qualified electors who vote in an election called for such purposes within the commission.

(7) To enter into a cooperative endeavor with the state, as authorized by Article VII, Section 14(C) of the Constitution of Louisiana, under which the state will agree to issue bonds for the completion of the project, and in return, the commission shall agree to reimburse the state for a portion of the total cost of said highway project, which portion shall not exceed twenty-five percent of the total cost to the state, from the revenues of the commission, for debt service payments of those bonds.

B. In furtherance of these purposes, the commission is specifically authorized to apply for, receive, and accept from any state or federal agency, local subdivision of this state, or private entity, any grant or contribution of either money, property, or other things of value to be held, used, and applied for purposes for which such grants and contributions may be made or for any other lawful purpose that the commission has expressly authorized herein.

Acts 1991, No. 792, §1, eff. July 19, 1991.



RS 48:1705 - Advice and services of Department of Transportation and Development

§1705. Advice and services of Department of Transportation and Development

The commission and the board of commissioners therefor shall have, with respect to all of the powers and functions prescribed by this Chapter, the advice and services of the Department of Transportation and Development. It shall be the duty of the secretary of said department to cause to be made available such staff expertise and support as the commission may request.

Acts 1991, No. 792, §1, eff. July 19, 1991.



RS 48:1706 - General compliances; enhancement

§1706. General compliances; enhancement

No provisions of this Chapter shall be construed so as to exempt the commission from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purchase of supplies and materials, and the Code of Governmental Ethics.

Acts 1991, No. 792, §1, eff. July 19, 1991.



RS 48:1707 - Limitations on taxing authority

§1707. Limitations on taxing authority

No tax, fee, or charge shall be proposed unless and until public notice of the intention to submit such tax, fee, or charge for voter approval is published in the official journal of each parish included within the boundaries of the commission at least thirty days prior to the date on which the board of commissioners shall consider and vote on a resolution calling for said tax election. Such notice must set forth:

(1) A general description of the highway project to be funded through bonds to be serviced by said tax.

(2) The total approximate cost of the highway project.

(3) The portion of the total cost of said highway project which will be funded through revenues of the commission.

(4) The date on which construction is anticipated to begin and the anticipated date of completion.

(5) The date, time, and place of the meeting at which said resolution shall be considered.

Acts 1991, No. 792, §1, eff. July 19, 1991.



RS 48:1751 - EL CAMINO EAST-WEST

CHAPTER 19. EL CAMINO EAST-WEST

CORRIDOR COMMISSION

§1751. Definitions

The following words and terms shall have the following meanings as used in this Chapter:

(1) "Commission" shall mean the El Camino East-West Corridor Commission (U.S. Highway 84 and Louisiana Highway 6).

(2) "Department" shall mean the Louisiana Department of Transportation and Development.

(3) "Highway" shall mean U.S. Highway 84 East and Louisiana Highway 6, as the said U.S. Highway 84 East extends from the eastern boundary of Louisiana, being the Mississippi River on the east, up to its intersection with U.S. Highway 71 at Clarence, Louisiana, and Louisiana Highway 6 from the point of its intersection at Clarence, Louisiana, with the aforementioned U.S. Highway 71 extending westward to the border between the states of Texas and Louisiana, and shall further mean any improvements or extensions of either highway within the boundaries of the commission.

(4) "Project" shall mean the construction, expansion, improvements, or extension of the highway as that term is defined in this Section, including the four-lane improvements for any portion thereof within the boundaries of the commission and the construction of bridges, overpasses, causeways, underpasses, traffic circles, interchanges, landscaping and wildflower establishment, and historical marker establishment related thereto, and any other construction which may be necessary in order to completely modernize, renovate, and update the aforementioned highways, along with economic development and improvement of the geographic areas served thereby.

Acts 1992, No. 214, §1; Acts 1997, No. 260, §1.



RS 48:1752 - Creation of commission; territorial jurisdiction

§1752. Creation of commission; territorial jurisdiction

A. The El Camino East-West Corridor Commission (U.S. Highway 84 and Louisiana Highway 6) is hereby created. The jurisdiction of the commission shall be comprised of all territories within the geographical boundaries of the parishes of Concordia, Catahoula, LaSalle, Winn, Natchitoches, and Sabine.

B. The El Camino East-West Corridor, Inc., a private nonprofit corporation duly organized under the laws of the state of Louisiana, shall serve as the advisor to the commission. The president of said corporation shall be entitled to notice of any regular or special meeting and shall be permitted to address the commission regarding matters affecting the policies and purposes for which the commission has been established. The treasurer of the El Camino East-West Corridor Commission may serve as treasurer of the El Camino East-West Corridor, Inc. corporation.

C. The El Camino East-West Corridor Commission (U.S. Highway 84 and Louisiana Highway 6), hereinafter referred to as the "commission", shall not have the power or authority to contract for or perform any of the work involved in the construction of any highway project. Such work shall be performed by or through the authority of the Louisiana Department of Transportation and Development.

Acts 1992, No. 214, §1; Acts 1997, No. 260, §1.



RS 48:1753 - Board of commissioners; appointment, term, and related matters

§1753. Board of commissioners; appointment, term, and related matters

A. The management and control of the commission shall be vested in a board of commissioners. The board of commissioners shall be comprised of two members from each of the parishes within the jurisdiction of the commission as provided in R.S. 48:1752(A). The board of commissioners shall be appointed as follows. The police jury from each parish shall select two persons. Either or both, but in any event at least one, shall attend each meeting of the commission absent exigent circumstances which prevent attendance. Each commissioner shall be a citizen of the United States and a qualified voter domiciled in the parish which said commissioner represents on the board. Notwithstanding any other law to the contrary, members may be state or local elected officials or employees of the state or any local government entity or agency. Furthermore, each police jury shall designate and appoint two alternates to the commission, who shall have the same qualifications as the commissioners, to serve on an as-needed basis in the event of the absence or inability of the commissioners.

B. In the event that a commissioner's position on the board of commissioners should become vacant for any reason, the police jury nominating said commissioner shall appoint another commissioner to serve in the position of the commissioner whose position was vacated, for the remainder of the unexpired term, in the same manner and with the same authority of the original appointment. Such new appointment shall be made within thirty days of receipt by such parish of written notification of the vacancy. Except for good cause shown, either of the alternates designated in Subsection A shall be appointed to fill said vacancy.

C. The board of commissioners as created herein, together with the alternate members, shall serve an initial term of two years. At the expiration of their respective terms, successors shall be appointed by each respective appointing authority for a term of four years. In the event that for any reason an appointing authority fails to appoint a successor member, after the expiration of his term, then the respective member whose term would have otherwise expired shall continue as a member of the commission until such time as his successor is appointed.

D. Any member of the board may be removed at any time by the authority which has appointed him.

E. The members of the board shall serve without compensation and shall have the power to fix the duties and powers and compensation of all officers, agents, and employees of the commission. The commission may reimburse any member for expenses actually incurred in the performance of his duties hereunder.

F.(1) The members shall elect from the membership a president, first vice president, second vice president, third vice president, secretary, and treasurer, whose duties shall be those usual to such offices. At the option of the board, the offices of the secretary and treasurer may be held by one person. No member shall be elected to serve for more than two successive terms in any office. The secretary and/or treasurer may be a person who is not a member of the commission.

(2) The commission shall meet in regular session once each calendar quarter and shall also meet in special session as often as the president of the board convenes them or on written request of four members. Seven members of the board present, or their designated alternates, shall constitute a quorum. The board shall prescribe rules to govern its meetings. In the absence or inability of the president, the first vice president, or in the absence or inability of the first vice president, the second vice president, or in the absence of the second vice president, the third vice president shall serve in the place of the president.

G. Notwithstanding any other law to the contrary, and recognizing the interstate nature of the work the commission is trying to accomplish, the commission is authorized to have commissioners or officers who may be duly appointed to serve by their respective county governing authorities from their respective states, in order to facilitate a cooperative effort between the states served by the highways. In addition, the commission is authorized to enter into compact agreements with other states that could extend the corridor from Brunswick, Georgia to El Paso, Texas.

H. The commission and its board shall be domiciled in Natchitoches Parish, Louisiana.

Acts 1992, No. 214, §1.



RS 48:1754 - Powers of the commission

§1754. Powers of the commission

A. The commission is hereby declared to constitute and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. The commission is hereby granted all the rights, powers, privileges, and immunities granted to political subdivisions, including but not limited to the following:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To initiate or coordinate research, studies, and gathering of information on the project, including but not limited to the following:

(a) Engineering studies.

(b) Traffic flow and pattern studies.

(c) Environmental impact studies.

(d) Location of the proposed route.

(e) Economic development impacts and benefits.

(f) Feasibility of obtaining designation of the project as a National Defense Highway.

(g) Utility relocation.

(h) Right of way acquisition.

(i) Project construction cost/benefit ratio studies.

(4) To be designated an official depository for information relating to and about the project. As such, it is empowered to receive and preserve all information gathered by other parties pertaining to the project.

(5) To receive money from any public or private body which may desire to appropriate or donate such funds to be used to defray the expenses of the commission.

B.(1) In furtherance of these purposes, the commission is specifically authorized to apply for, receive, and accept from any state or federal agency, or local subdivision of this state, any grant or contribution of either money, property, or other things of value to be held, used, and applied for purposes for which such grants and contributions may be made or for any other lawful purposes that the commission has expressly authorized herein.

(2) The commission is also specifically authorized to hire such accountants, attorneys, engineers, or other professional and/or scientific and/or other expert advisors as the commission in its discretion may deem necessary and/or advisable in order to carry out its mission. Said professionals and/or scientific and/or other expert advisors shall be compensated by the commission from funds available to the commission under the provisions of Paragraph A(5) herein pursuant to such agreement as may be entered into by the commission with the hired and/or trained professionals and/or scientific and/or other expert advisors. The state shall in no way be a party to any agreement executed under the provisions of this Paragraph, and the state shall in no way be held responsible for payment of compensation under the agreements entered into by the commission.

Acts 1992, No. 214, §1.



RS 48:1755 - Advice and services of the Department of Transportation and Development

§1755. Advice and services of the Department of Transportation and Development

The commission and the board of commissioners therefor shall have, with respect to all of the powers and functions prescribed by this Chapter, the advice and services of the Louisiana Department of Transportation and Development. The secretary of the Department of Transportation and Development or his designee shall be an ex officio, voting member of the commission. Within reason, it shall be the duty of the secretary of said department to make available such department staff, expertise, and support as the commission may request.

Acts 1992, No. 214, §1.



RS 48:1756 - General compliances; enhancement

§1756. General compliances; enhancement

No provision of this Chapter shall be construed so as to exempt the commission from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purpose of supplies and materials, and the Code of Governmental Ethics.

Acts 1992, No. 214, §1.



RS 48:1801 - Definitions

CHAPTER 20. ZACHARY TAYLOR PARKWAY DISTRICT

§1801. Definitions

For purposes of this Chapter, the following words have the meanings ascribed to them by this Section, except where the context clearly indicates otherwise:

(1) "Commission" means the Zachary Taylor Parkway Commission.

(2) "Department" means the Louisiana Department of Transportation and Development.

(3) "District" means the Zachary Taylor Parkway District, which is comprised of the parishes of Avoyelles, East Feliciana, Pointe Coupee, Rapides, St. Helena, Tangipahoa, Washington, and West Feliciana.

(4) "Parkway" means a four-lane highway traversing the Louisiana Highway 1 and Louisiana Highway 10 corridor, which shall be known as the Zachary Taylor Parkway, which shall have as its western terminus Interstate 49 in the vicinity of Alexandria, which shall cross the Pearl River in the vicinity of Bogalusa, and which shall cross the Mississippi River by way of the bridge which is planned for construction in the vicinity of St. Francisville and New Roads, and which shall have as its eastern terminus the intersection of Mississippi Highway 26 with Interstate 59 near Poplarville, Mississippi.

(5) "Project" means:

(a) The construction of new roadways and bridges.

(b) The improvement or extension of existing roadways and bridges along the route described in Paragraph (4).

Acts 1992, No. 288, §1; Acts 1993, No. 230, §1; Acts 2016, No. 290, §1.



RS 48:1802 - Declaration of policy

§1802. Declaration of policy

A. The legislature finds that the planned construction of a bridge across the Mississippi River in the vicinity of the town of St. Francisville and the city of New Roads has highlighted the need for improved access highways that would connect such bridge with Interstate 49 to the northwest and with Interstate 55 and Interstate 59 to the east in order to improve prospects for economic development and tourism in the parishes that would be served by such highways.

B. The legislature also finds that most of the people living in the district are disadvantaged from an economic development standpoint because they are not served by the kind of highways that economic development prospects require. As a result of this lack of an adequate transportation system, unemployment is high throughout most of the district, and a large percentage of young people who grow up in the district move outside the district in order to find suitable employment.

C. The legislature further finds that, in addition, travel by automobile or truck between the eastern portion of the district and the western portion of the district is difficult and unnecessarily time-consuming because the most direct route is by means of two-lane highways that permit a relatively slow average rate of speed.

D. Such conditions are detrimental to the public interest and require governmental action to correct them. Accordingly, it is the public policy of this state in the interest of public health, safety, convenience, and welfare, to promote the construction of a modern four-lane highway connecting the eastern portion of the district with the western portion of the district, to improve employment opportunities in the district by making the district more attractive to economic development prospects and by increasing tourism in the district.

E. The construction of such a highway would further serve the public interest by relieving some of the traffic congestion in the Baton Rouge area and by assisting with any evacuation that might become necessary in connection with the nuclear plant in the parish of West Feliciana.

Acts 1992, No. 288, §1.



RS 48:1803 - Legislative intent

§1803. Legislative intent

It is the intent of the legislature that those responsible for planning and designing the highway will place primary emphasis on the development of a thoroughfare that will increase tourism and will meet the needs of economic development prospects as well as the needs of those industries and agri-business firms that are currently providing jobs for the people who live in the district. While those responsible for planning and designing the highway will undoubtedly be able to incorporate in the said highway some of the roadways and bridges that are currently a part of Louisiana Highways 1 and 10, they should do so only to the extent that such incorporation is consistent with the goals set forth in this Section.

Acts 1992, No. 288, §1.



RS 48:1804 - Creation of district and commission; powers

§1804. Creation of district and commission; powers

A. There is hereby created the Zachary Taylor Parkway District, subject to the conditions hereinafter set forth, which shall be a body politic and corporate and a political subdivision of the state of Louisiana comprising all of the territory within the geographical boundaries of the parishes of Avoyelles, East Feliciana, Pointe Coupee, Rapides, St. Helena, Tangipahoa, Washington, and West Feliciana.

B. There is hereby created the Zachary Taylor Parkway Commission, and the management and control of the district is hereby vested in the commission. The commission shall be domiciled in West Feliciana Parish.

C. The commission is hereby granted all the rights, powers, privileges, and immunities granted to political subdivisions, including but not limited to the following:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To initiate and coordinate research studies, and the gathering of information on the project, including but not limited to the following:

(a) Engineering studies.

(b) Traffic flow and pattern studies.

(c) Environmental impact studies.

(d) Location of the proposed route.

(e) Economic development impacts and benefits.

(f) Feasibility of obtaining designation of the highway as a National Defense Highway and as a part of the National Highway System.

(g) Utility relocation.

(h) Right of way acquisition.

(i) Project construction cost/benefit ratio studies.

(j) Feasibility of including the highway in the Louisiana Scenic Byway Program.

(4) To be designated an official repository for information relating to and about the project. As such, the district is empowered to receive and preserve all information gathered by other parties pertaining to the project.

(5) To receive contributions, donations, grants, and appropriations of money or other things of value from any public or private source.

(6) To enter into a cooperative endeavor by written agreement with the state or with any other public or private entity.

(7) To employ such persons as employees and to enter into such contracts for services as it deems advisable, but the commission shall not enter into any contract for the design or construction of the project or any portion thereof.

(8) To work jointly or in cooperation with the state of Mississippi in the planning and development of the parkway and to carry out the purposes of this Chapter.

D. The commission shall not design any portion of the project, engage in or supervise the construction of any portion of the project, nor maintain any portion of the project.

Acts 1992, No. 288, §1; Acts 1993, No. 230, §1; Acts 2016, No. 290, §1.



RS 48:1805 - Commission; appointment, term, and related matters

§1805. Commission; appointment, term, and related matters

A. The commission shall be composed of one voting member from each of the eight parishes comprising the district, and of the mayors of all municipalities located in the district, who shall serve as nonvoting members. The voting commission member from each parish shall be appointed by the parish president, except in a parish where there is no parish president, in which case he shall be appointed by the president of the police jury; however, each such appointment shall be subject to the approval of the parish governing body. Persons appointed to membership on the commission shall be qualified voters and shall not be members of the parish governing body. All voting and nonvoting members of the commission shall be given notice of all meetings by the secretary of the commission.

B.(1) The initial term of members appointed from the parishes of Avoyelles, Pointe Coupee, St. Helena, and Washington shall be one year. The initial term of members appointed from the parishes of East Feliciana, Rapides, Tangipahoa, and West Feliciana shall be two years. All terms after the initial terms shall be for a period of two years. The initial term of each member shall commence on the effective date of that member's appointment. All terms shall end on the thirty-first day of August. All terms other than the initial terms shall commence on the first day of September.

(2) Members of the commission shall not serve more than twelve consecutive years beginning with appointments made on or after January 1, 2011.

C. A voting member of the commission may be removed by the appointing authority for just cause. In case of abandonment of his office, conviction of a felony, or a plea of nolo contendere thereto, the office of a voting member shall become vacant upon the declaration of a majority of the other voting members of the commission. A voting member shall be deemed to have abandoned his office upon failure to attend any three consecutive meetings of the commission, unless the member's absence was excused by the commission in response to the member's request, or unless the member was represented by the alternate member who resides in the same parish as the member.

D. Commission members shall not receive per diem and shall not be reimbursed for expenses incurred in connection with attending meetings of the commission. The commission may authorize reimbursement of expenses incurred by a commission member in the performance of a task specifically assigned to such member by the commission.

E. The commission shall elect from its members a chairman and a vice chairman for terms to expire on the thirty-first day of August of each year. The chairman may vote to create a tie vote or to break a tie vote, but the chairman shall not otherwise be entitled to vote. The commission shall elect for the same term a secretary, who may be, but who is not required to be, a member of the commission.

F. The commission shall hold at least one regular meeting during each calendar quarter. Special meetings may be called by the chairman. The secretary of the commission shall call a special meeting of the commission when requested in writing to do so by four or more members of the commission. In such event, the members requesting the special meeting shall furnish the secretary of the commission with the agenda for the meeting, which agenda shall be included in the notice of the meeting.

G. The parish officer empowered to appoint members to the commission shall appoint an alternate member at the same time as the appointment of the member is made. The appointment of the alternate member shall also be subject to the approval of the parish governing body. If a member is unable to attend a meeting, that member may be represented by the alternate member from that parish.

H. A quorum shall consist of five members. A majority of the members present at a meeting may exercise all the powers of the commission if a quorum is present at the commencement of the meeting.

I. In the event a commission member's position on the commission should become vacant by reason of death, resignation, or otherwise, the alternate member for that parish shall serve for the unexpired portion of the term. Any vacancy in the position of an alternate commission member shall be filled by the appointing authority for the parish represented by the alternate commission member.

J. The secretary of the Louisiana Department of Transportation and Development or his designee shall serve as an advisor to the commission. The directors of the Zachary Taylor Parkway Association, a nonprofit corporation, shall also serve as advisors to the commission. Notice of all meetings of the commission shall be given to the secretary of the Department of Transportation and Development and to the president of the association.

Acts 1992, No. 288, §1; Acts 1993, No. 230, §1; Acts 2008, No. 885, §§1, 2; Acts 2010, No. 207, §1, eff. Jan. 1, 2011; Acts 2016, No. 71, §2, eff. May 10, 2016.



RS 48:1806 - Advice and services of the Department of Transportation and Development; interstate cooperation

§1806. Advice and services of the Department of Transportation and Development; interstate cooperation

The department is authorized to work jointly or in cooperation with the state of Mississippi, and to provide such advice and services to the commission as will, in the opinion of the secretary of the department, tend to achieve the objectives of this Chapter.

Acts 1992, No. 288, §1; Acts 1993, No. 230, §1.



RS 48:1811 - US HIGHWAY NO. 65 DISTRICT

CHAPTER 21. US HIGHWAY NO. 65 DISTRICT

§1811. Repealed by Acts 2001, No. 1137, §1.



RS 48:1811.1 - Repealed

CHAPTER 21. INTERSTATE 10-12 CORRIDOR DISTRICT

§1811.1. Repealed by Acts 2016, No. 614, §9.



RS 48:1811.2 - Repealed

§1811.2. Repealed by Acts 2016, No. 614, §9.



RS 48:1811.3 - Repealed

§1811.3. Repealed by Acts 2016, No. 614, §9.



RS 48:1811.4 - Repealed

§1811.4. Repealed by Acts 2016, No. 614, §9.



RS 48:1811.5 - Repealed

§1811.5. Repealed by Acts 2016, No. 614, §9.



RS 48:1811.6 - Repealed

§1811.6. Repealed by Acts 2016, No. 614, §9.



RS 48:1812 - Repealed by Acts 2001, No. 1137, 1.

§1812. Repealed by Acts 2001, No. 1137, §1.



RS 48:1813 - Repealed by Acts 2001, No. 1137, 1.

§1813. Repealed by Acts 2001, No. 1137, §1.



RS 48:1814 - Repealed by Acts 2001, No. 1137, 1.

§1814. Repealed by Acts 2001, No. 1137, §1.



RS 48:1815 - Creole Nature Trail Scenic Byway District; creation; boundaries; and purpose

CHAPTER 21-A. CREOLE NATURE TRAIL

SCENIC BYWAY DISTRICT

§1815. Creole Nature Trail Scenic Byway District; creation; boundaries; and purpose

A. There is hereby created the Creole Nature Trail Scenic Byway District which shall be a body politic and corporate and a political subdivision of the state of Louisiana. The following highways and sections of highways are hereby designated as the Creole Nature Trail Scenic Byway District:

Louisiana Highway 27 beginning at Sulphur in Calcasieu Parish, south to Hollybeach in Cameron Parish at the junction with Louisiana Highway 82; Louisiana Highway 82 west to the Texas state line, and east on Louisiana Highway 27/82 to Creole, south on Louisiana Highway 82 to Oak Grove; or alternate route thence east to the intersection of Louisiana Highway 27/82 with Trosclair Road, a parish road #357, in Cameron Parish, thence east on Trosclair Road to its intersection with Louisiana Highway 82 at Oak Grove; east on Louisiana Highway 82 to the Vermilion Parish line; Louisiana Highway 385 south beginning at the intersection of McNeese Street in Calcasieu Parish to Louisiana Highway 384 at Boone's Corner proceeding east to Louisiana Highway 27 and proceeding south on Louisiana Highway 27 to Creole, or alternate route on Louisiana Highway 14 in Lake Charles south to intersection of Louisiana Highway 27 at Holmwood proceeding south to Creole; or, alternate spur route, extending east from Holmwood on Louisiana Highway 14, through the communities of Bell City and Hayes, to Illinois Plant Road, and proceeding south on Illinois Plant Road to its termination on Lacassine National Wildlife Refuge.

B. The purpose of the Creole Nature Trail Scenic Byway District shall be to stimulate economic development and tourism in the parishes traversed by the Creole Nature Trail Scenic Byway.

Acts 1995, No. 539, §1; Acts 2014, No. 290, §1, eff. May 28, 2014.



RS 48:1816 - Board of commissioners; method of appointment, terms, vacancies, and domicile

§1816. Board of commissioners; method of appointment, terms, vacancies, and domicile

A. The Creole Nature Trail Scenic Byway District shall be governed by a board of commissioners consisting of nine members as follows:

(1) Two members selected by the Calcasieu Parish Police Jury.

(2) Three members selected by the Cameron Parish Police Jury.

(3) One member selected by the Southwest Louisiana Convention and Visitors Bureau.

(4) One member selected by the Cameron Parish Tourism Commission.

(5) The secretary of the Department of Transportation and Development, ex officio or his designee.

(6) One member selected by the Calcasieu and Cameron Parish legislative delegation.

B. The members of the board of commissioners shall serve four-year terms and shall serve until their successors have been appointed and qualified.

C. A vacancy on the board of commissioners for any reason shall be filled in the same manner as the original appointment and for the unexpired term of office. The board of commissioners shall be domiciled in the town of Lake Charles in Calcasieu Parish.

Acts 1995, No. 539, §1.



RS 48:1817 - Powers and duties of the board of commissioners

§1817. Powers and duties of the board of commissioners

The district, through the board of commissioners, shall have all the rights, powers, privileges, and immunities granted to political subdivisions, including but not limited to the following:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive contributions, donations, grants, and appropriations of money or other things of value from any public or private source.

(4) To enter into cooperative endeavors by written agreement with the state or with any other public or private entity.

(5) To employ such persons as employees and to enter into such contracts for services as it deems advisable.

(6) To develop and implement a plan for the preservation, beautification, and promotion of the scenic drive and the natural, historic, and cultural sites and attractions of the route with the assistance of the Department of Transportation and Development, the Department of Culture, Recreation and Tourism, and the Department of Wildlife and Fisheries.

(7) To acquire servitudes adjacent to the Creole Nature Trail Scenic Byway for the preservation of the natural beauty of the area, but such authority shall not include the acquisition of rights-of-way for the construction of such scenic highway, the acquisition of which shall be the sole jurisdiction of the Department of Transportation and Development.

(8) To adopt rules and regulations providing for the utilization and administration of the servitudes herein authorized to be acquired.

Acts 1995, No. 539, §1.



RS 48:1818 - Officers; quorum; meeting

§1818. Officers; quorum; meeting

A. The board of commissioners shall elect from its own membership a chairman and a vice chairman. A majority of the members of the board of commissioners shall constitute a quorum for the transaction of business and the meetings of the board shall be held at such place and time as shall be fixed in the call of the chairman after reasonable notice to the full membership.

B. The secretary of the Department of Transportation and Development shall serve as temporary chairman, and shall call the first meeting of the board of commissioners within sixty days after July 31, 1995.

Acts 1995, No. 539, §1.



RS 48:1819 - Compensation; expenses

§1819. Compensation; expenses

The members of the board of commissioners shall serve without compensation for their services, but shall be entitled to reimbursement for actual expenses incurred in the performance of their duties as authorized by the board of commissioners.

Acts 1995, No. 539, §1.



RS 48:1820 - Advice and services of state departments

§1820. Advice and services of state departments

State departments and agencies, particularly the Department of Transportation and Development, the Department of Culture, Recreation and Tourism, and the Department of Wildlife and Fisheries, are authorized to provide such advice and services to the board of commissioners as will, in the opinion of the respective department secretary or agency head, tend to achieve the objectives of this Chapter.

Acts 1995, No. 539, §1.



RS 48:1821 - UNITED STATES HIGHWAY 71 FOUR-LANE

CHAPTER 22. UNITED STATES HIGHWAY 71 FOUR-LANE

CORRIDOR DISTRICT AND COMMISSION

§1821. Repealed by Acts 2001, No. 1137, §1.



RS 48:1822 - Repealed by Acts 2001, No. 1137, 1.

§1822. Repealed by Acts 2001, No. 1137, §1.



RS 48:1823 - Repealed by Acts 2001, No. 1137, 1.

§1823. Repealed by Acts 2001, No. 1137, §1.



RS 48:1824 - Repealed by Acts 2001, No. 1137, 1.

§1824. Repealed by Acts 2001, No. 1137, §1.



RS 48:1825 - Repealed by Acts 2001, No. 1137, 1.

§1825. Repealed by Acts 2001, No. 1137, §1.



RS 48:1826 - Repealed by Acts 2001, No. 1137, 1.

§1826. Repealed by Acts 2001, No. 1137, §1.



RS 48:1827 - Repealed by Acts 2001, No. 1137, 1.

§1827. Repealed by Acts 2001, No. 1137, §1.



RS 48:1831 - Repealed by Acts 2008, No.815, §5.

§1831. Repealed by Acts 2008, No.815, §5.



RS 48:1832 - Repealed by Acts 2008, No. 815, §5.

§1832. Repealed by Acts 2008, No. 815, §5.



RS 48:1833 - Repealed by Acts 2008, No. 815, §5.

§1833. Repealed by Acts 2008, No. 815, §5.



RS 48:1834 - Repealed by Acts 2008, No. 815, §5.

§1834. Repealed by Acts 2008, No. 815, §5.



RS 48:1835 - Repealed by Acts 2008, No. 815, §5.

§1835. Repealed by Acts 2008, No. 815, §5.



RS 48:1836 - Repealed by Acts 2008, No. 815, §5.

§1836. Repealed by Acts 2008, No. 815, §5.



RS 48:1841 - INTERSTATE HIGHWAYS

CHAPTER 24. INTERSTATE HIGHWAYS

§1841. Vietnam Veterans Memorial Highway

That portion of Interstate 10 which begins at the Texas state line and travels eastward across the state of Louisiana to the Mississippi state line, which has not previously been designated a memorial highway or bridge, shall be hereafter known and designated as the Vietnam Veterans Memorial Highway.

Acts 1993, No. 513, §1.



RS 48:1842 - West Florida Republic Parkway

§1842. West Florida Republic Parkway

Interstate 12 shall be known and designated as the West Florida Republic Parkway. Commemorative signs along the roadway shall include a circular emblem including the words "West Florida Republic Parkway" and the Bonnie Blue Flag of the Republic of West Florida.

Acts 1993, No. 513, §1.



RS 48:1843 - Louisiana Korean War Veterans Memorial Highway

§1843. Louisiana Korean War Veterans Memorial Highway

That portion of Interstate 49 which is located inside the city limits of the city of Shreveport shall be known and designated as the Louisiana Korean War Veterans Memorial Highway.

Acts 1995, No. 133, §1.



RS 48:2001 - Repealed by Acts 2008, No. 815, §5.

CHAPTER 25. REAL FRENCH DESTINATION

SCENIC BYWAY DISTRICT

§2001. Repealed by Acts 2008, No. 815, §5.



RS 48:2002 - Repealed by Acts 2008, No. 815, §5.

§2002. Repealed by Acts 2008, No. 815, §5.



RS 48:2003 - Repealed by Acts 2008, No. 815, §5.

§2003. Repealed by Acts 2008, No. 815, §5.



RS 48:2004 - Repealed by Acts 2008, No. 815, §5.

§2004. Repealed by Acts 2008, No. 815, §5.



RS 48:2005 - Repealed by Acts 2008, No. 815, §5.

§2005. Repealed by Acts 2008, No. 815, §5.



RS 48:2006 - Repealed by Acts 2008, No. 815, §5.

§2006. Repealed by Acts 2008, No. 815, §5.



RS 48:2020 - THE LOUISIANA TRANSPORTATION

CHAPTER 26. THE LOUISIANA TRANSPORTATION

DEVELOPMENT ACT

§2020. Purpose; findings; determinations

A. The development, improvement, expansion, and maintenance of an efficient, safe, and well-maintained system of roads, highways, transitways, and other transportation facilities are essential to Louisiana's economic health and promote intermodalism and the ability of business and industry to compete cost effectively on a regional, national, and global scale in order to provide a high quality of life for the people of this state.

B. The expansion of local transportation facilities is vital to growth and development of the parishes and the state.

C. Public sources of revenues, including federal funding, to provide an efficient transportation system have not kept pace with the state's growing population and transportation needs, and all available alternative sources of funding should be utilized to supplement available public sources of revenues.

D. Because public funding sources are not providing the state with sufficient funds to meet all of its transportation needs, it is determined that parishes and municipalities should be encouraged to utilize public/private partnerships as a means to assist the state in financing improvements to the state highway system and meeting local transportation needs.

Acts 1997, No. 1017, §1, eff. July 11, 1997.



RS 48:2021 - Definitions

§2021. Definitions

Unless the text clearly indicates otherwise, the following words or phrases shall have the following meanings:

(1) "Act" means the Louisiana Transportation Development Act.

(2) "Authority" means any transportation authority formed pursuant to this Chapter or any successor thereto.

(3) "Board" means the board of directors of an authority.

(4) "Bonds" means bonds, notes, certificates, obligations, or any other evidence of indebtedness or evidence of borrowed money issued or entered into by an authority to finance a project.

(5) "Department" means the Department of Transportation and Development of the state or any successor agency thereto.

(6) "Municipal-related project" means any proposed capital project involving the acquisition of land for, or the acquisition, construction, reconstruction, improvement, installation, extension, development, or equipping of real property as part of a municipal street system or related facilities.

(7) "Parish-related project" means any proposed capital project involving the acquisition of land for, or the acquisition, construction, reconstruction, improvement, installation, extension, development, or equipping of real property as part of a parish road system or related facilities.

(8) "Project" means any capital project undertaken pursuant to this Chapter involving the acquisition of real property for, or the acquisition, construction, reconstruction, improvement, extension, installation, development, or equipping of a tollway which is a new roadway, path, highway, transitway, bridge, tunnel, or other paved surface or structure specifically designed as a land vehicle transportation route, or a substantial reconstruction of an existing route, related facilities, or any portion thereof, including a state-designated project.

(9) "Project costs" means: all costs of acquisition and construction; the cost of acquisition of all land, rights-of-way, servitudes, property rights, easements, and interests acquired, or to be acquired, by an authority for such construction; the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which such buildings or structures may be moved; the cost of all machinery and equipment; financing charges, interest charges, interest prior to and during construction; cost of traffic estimates and of engineering and legal expenses; cost of plans, specifications, surveys; estimates of cost and of revenues; other expenses necessary or incidental to determining the feasibility or practicability of constructing a project; administrative expenses, and such other expenses as may be necessary or incidental to the construction of a project; and the financing of such construction and the placing of a project in operation. Any obligation or expenses hereafter incurred by the department, with the approval of an authority, for traffic surveys, borings, preparation of plans and specifications, and other engineering services in connection with the construction of a project shall be regarded as part of the cost of the project and shall be reimbursed to the department.

(10) "Public utility facilities" means tracks, pipes, mains, conduits, cables, wires, towers, poles, and other equipment and appliances which are either publicly or privately owned.

(11) "Real property" means lands, waters, rights in lands or waters, structures, franchises and interests in land, including lands under water, riparian rights, property rights in air space and/or subsurface space, and any and all other things and rights usually included within the said term, including any and all interests in such property less than full title, such as easements and servitudes, rights-of-way, uses, leases, licenses, and all other incorporeal hereditaments and every estate, interest or right, legal or equitable, whether permanent or temporary.

(12) "Revenue" means:

(a) All income, revenues, tolls, and receipts derived or to be derived from a project owned, leased, maintained, operated or otherwise received by an authority from a project, or from contracts or agreements relating to a project, including but not limited to lease or sublease agreements, sale agreements, security agreements, loan agreements, pledge agreements, or other financing agreements between that authority and any entity, or from any other sources whatsoever.

(b) Monies generated by way of contract, pledge, donation, or bequest.

(c) Monies generated by taxes of a public entity which are authorized to be assessed and levied by the legislature or any electorate.

(13) "State" means the state of Louisiana.

(14) "State-designated project" means any proposed capital project involving the acquisition of land for, or the acquisition, construction, reconstruction, improvement, installation, extension, development, or equipping of real property as part of the state highway system or related facilities.

(15) "State highway system" means all roadways, highways, bridges, or tunnels which constitute the state highway system.

(16) "Toll" means any fee or charge for the use of a tollway.

(17) "Tollway" means any roadway, path, highway, transitway, bridge, tunnel, or other paved surface or structure specifically designed as a land vehicle transportation route for which a toll will be collected.

(18) "Transitway" means any fixed guide way facility involving the use of rail or dedicated transit lines.

Acts 1997, No. 1017, §1, eff. July 11, 1997.



RS 48:2022 - Creation of authorities; jurisdiction

§2022. Creation of authorities; jurisdiction

A. Any parish or municipality, or two or more contiguous parishes, municipalities, or any combination of contiguous parishes and municipalities are hereby authorized to form and incorporate an authority pursuant to and in accordance with the Louisiana Nonprofit Corporation Law (R.S. 12:201 et seq.). Each parish or municipality shall adopt an ordinance approving the drafting and execution of the articles of incorporation of such authority and shall act as an incorporator of the authority. The articles of incorporation shall be drafted and filed with the Louisiana secretary of state in accordance with the Louisiana Nonprofit Corporation Law, and shall also be filed in the official records of each parish within the territory of the authority so created.

B. Any authority created pursuant to this Chapter shall be a nonprofit corporation organized in accordance with the provisions of the Louisiana Nonprofit Corporation Law. In the event of any conflict between the provisions of this Chapter and the Louisiana Nonprofit Corporation Law, the provisions of this Chapter shall control. Any such authority created pursuant to this Chapter shall be considered and treated as a body politic and corporate established for the public purposes enumerated herein.

C. The boundaries of the authority shall be coextensive with the territorial boundaries of the parish or parishes or municipality or municipalities which establish such authority. The authority shall have the power to adopt bylaws containing such terms and provisions as the directors of the authority shall deem necessary or convenient to further carry out its purposes, provided that nothing therein may contravene any of the provisions of this Chapter.

Acts 1997, No. 1017, §1, eff. July 11, 1997.



RS 48:2023 - Liability

§2023. Liability

Neither the state nor any state agency, parish, municipality, district, or any other political subdivision or other public entity shall be subject to any claims, liabilities, costs, expenses, or causes of action for any personal injury or damage to property arising out of the construction, operation, or maintenance of any project, or which may happen to occur on any tollway, if such incident giving rise thereto occurs prior to transfer and reversion of ownership of any project from an authority created hereunder to the state or appropriate parish or municipality in accordance with the provisions of this Chapter. Should any suit or other action be filed against an authority created hereunder prior to reversion of a project, such reversion shall be effected as provided in this Chapter but the authority so joined by such action shall continue in existence as provided in R.S. 48:2036(A). No individual member, officer, director, or employee of an authority shall be liable personally for any such claims, liabilities, costs, expenses, or causes of action in any event.

Acts 1997, No. 1017, §1, eff. July 11, 1997.



RS 48:2024 - Directors

§2024. Directors

A. The board of the authority shall consist of such directors as are specified in the articles of incorporation of the authority, provided the board shall consist of at least five directors, including the secretary of the department or his designee, and, if any one or more of the parishes or municipalities are within the territorial jurisdiction of the metropolitan planning organization, the chairman of the metropolitan planning organization or his designee.

B. All directors, other than the secretary of the department and the chairman of the metropolitan planning organization, shall be appointed by the parish or municipality forming the authority, if there is only one. If more than one parish, municipality, or any combination of parishes and municipalities is involved in forming an authority, each parish or municipality shall appoint an equal number of directors.

C. An authority shall elect from its directors a chairman, a vice chairman, and a secretary-treasurer who shall serve one-year terms. Where more than one parish or municipality is involved in the formation of an authority, the chairmanship for each successive term shall be alternated among the representatives of all participating parishes and municipalities.

D. Any vacancy which occurs prior to the expiration of a term for which a member of the board has been appointed shall be filled by appointment in the same manner as the original appointment for the unexpired term as set forth in the articles of incorporation or bylaws of the authority.

E. Upon the effective date of an appointment, or as soon as practicable thereafter, each appointed member shall enter upon his duties. A member shall hold office until a successor has been appointed. Any member of the authority is eligible for reappointment.

F. All directors shall have equal status, and all directors shall have a vote.

G. The presence of a majority of the board shall constitute a quorum, and the vote of a majority present and voting shall be necessary for any action taken by the board.

H. A vacancy on the board shall not impair the right of a quorum to exercise a right or perform a duty of the board.

Acts 1997, No. 1017, §1, eff. July 11, 1997.



RS 48:2025 - Compensation of directors

§2025. Compensation of directors

Directors of the board shall not be entitled to any salary for services, but each member shall be reimbursed for actual expenses necessarily incurred in the performance of all duties in connection with the business of an authority in compliance with Policy and Procedure Memorandum 49, as promulgated by the division of administration, as amended and revised and may, if authorized by the board, be entitled to a per diem when conducting official business, not to exceed seventy-five dollars per day.

Acts 1997, No. 1017, §1, eff. July 11, 1997.



RS 48:2026 - Conflict of interest; ethics code

§2026. Conflict of interest; ethics code

Any authority created pursuant to this Chapter, and all directors and officers thereof, shall be subject to the Code of Governmental Ethics (R.S. 42:1101 et seq.).

Acts 1997, No. 1017, §1, eff. July 11, 1997.



RS 48:2027 - Right of public agencies to material

§2027. Right of public agencies to material

Any authority created pursuant to this Chapter shall be subject to and fully comply with the Public Records Law (R.S. 44:1 et seq.) and the Open Meetings Law (R.S. 42:11 et seq.) of the state. The proceedings and documents of an authority shall be public record. All reports, maps, or other technical documents produced in whole or in part by an authority may be utilized by the department or any other public agency in any manner that it deems necessary and advisable in the conduct of its duties.

Acts 1997, No. 1017, §1, eff. July 11, 1997.



RS 48:2028 - Establish feasibility; prior written approval

§2028. Establish feasibility; prior written approval

A. An authority created and established pursuant to this Chapter may only construct new additional highway toll and/or transitway toll facilities under the terms and conditions set forth in this Chapter, with the prior express written consent of the affected governing bodies within the geographic boundaries of the authority after public hearing. Said facilities must be part of the approved transportation plan and program of the department and the local metropolitan planning organization, where applicable.

B. Prior to the creation of the authority and the initiation of environmental impact statements, feasibility studies must first be conducted under sponsorship or approval of the department or the metropolitan planning organization, if applicable, to substantiate project need and justification.

Acts 1997, No. 1017, §1, eff. July 11, 1997.



RS 48:2029 - General grant of powers and duties

§2029. General grant of powers and duties

In addition to having all of the powers granted it by virtue of its being a nonprofit corporation created pursuant to the Louisiana Nonprofit Corporation Law, each authority may exercise all additional powers necessary, appurtenant, convenient, or incidental to the carrying out of its purposes, including but not limited to the following rights and powers:

(1) To adopt and amend bylaws, regulations, and procedures for the governance of its affairs and the conduct of its business and to designate an official journal which shall be a newspaper of general circulation within the geographical boundary of the authority.

(2) To adopt, use, and alter at will an official seal.

(3) To construct, reconstruct, maintain, improve, install, extend, develop, equip, repair, operate, own, and lease projects within the geographic boundaries of the authority in the manner to be determined by the authority, including in segments, phases, or stages, and all rights-of-way and to pay all project costs in connection therewith.

(4) To sue and be sued in its own name, plead, and be impleaded; however, any and all actions at law or in equity* against the authority shall be brought in the parish where the cause of action arises, and if land is involved, including condemnation proceedings, suit shall be brought in the parish where the land is situated.

(5)(a) To fix, revise, and adjust, from time to time, tolls, fees, and charges in connection with each project sufficient to pay all maintenance, operation, debt service and reserve or replacement costs, and other necessary or usual charges, and to regulate speed limits on the tollways consistent with state speed limits. In all cases, however, the amount of the toll charged to commercial vehicles shall be multiples of the two-axle rate such that an increase equal to approximately one-half the two-axle rate is realized for each axle over two.

(b) No toll shall be charged or collected from vehicles which will only travel over a portion of a tollway which was in existence as a non-toll route prior to construction of the tollway project and which was not substantially reconstructed by the tollway project.

(6) To contract with any person, partnership, association, or corporation desiring the use of any part of a project, including the right-of-way adjoining the paved portion, for placing thereon telephone, fiber optic, telegraph, electric light, or power lines, gas stations, garages, and restaurants, or for any other purpose, and to fix the terms, conditions, rents, and rates of charges for such use. Any utilities which are placed within the right-of-way shall be locatable by the one-call system and the utilities shall place locator strips on any buried objects. The contract or lease shall require the removal at the expense of the lessee of any utilities or other obstructions placed within the right-of-way at the request of such private utility owner when expansion of the toll facility requires such removal. Installation and removal of utility facilities shall be consistent with rules and regulations promulgated by the federal government and the Louisiana Department of Transportation and Development.

(7) To acquire, hold, and dispose of real and personal property in the exercise of its powers and the performance of its duties under this Chapter in accordance with existing state law.

(8) To acquire in the name of the authority by purchase, gift, transfer, foreclosure, lease, or otherwise, including rights or easements, or by the exercise of the power of eminent domain in the manner hereinafter provided, such public or private lands, including public parks, playgrounds or reservations, or parts thereof or rights therein, rights-of-way, property rights, easements, and interests, as it may deem necessary for carrying out the provisions of this Chapter. Eminent domain shall be used for the sole purpose of constructing tollways and for the other public purposes set forth in this Chapter, and not for the exercise of, or accommodation for, private development interests, including but not limited to service stations, food marts, restaurants, truck stops, or other private enterprises.

(9) To hold, sell, assign, lease, or otherwise dispose of any real or personal property or any interest therein; to release or relinquish any right, title, claim, lien, interest, easement, or demand however acquired, including any equity or right of redemption in property foreclosed by it; to take assignments of leases and rentals; to proceed with foreclosure actions; or to take any other actions necessary or incidental to the performance of its corporate purposes.

(10) To designate the location, and establish, limit, and control points of ingress and egress for each project as may be necessary or desirable in the judgment of the authority to ensure the proper operation and maintenance of such project, and to prohibit entrance to such project from any point or points not so designated. Creation of new points of ingress and egress or substantial reconstruction or redesign of the same shall be made only after public hearing. Where the state highway system is affected, the concurrence of the department shall be obtained for any such matters set forth in this Paragraph.

(11) In all cases where parish, municipal, or other public roads are affected or severed, the authority is hereby empowered and required to move and replace the same with equal or better facilities, and all expenses and resulting damages, if any, shall be paid by the authority.

(12) To enter, or authorize its agents to enter, upon any lands, waters, and premises within the geographic boundaries of the authority for the purpose of making surveys, soundings, drillings, and examinations as it may deem necessary or appropriate for the purposes of this Chapter, and such entry shall not be deemed a trespass or unlawful. The authority shall make reimbursement for any actual damages resulting to such lands, waters, and premises as a result of such activities.

(13) To procure liability, casualty, and other insurance in such amount or amounts appropriate to the size of the project, as determined by the board, insuring the authority against all losses, risk, and liability arising out of the construction, operation, maintenance, and ownership of any project.

(14) To apply for, receive, and accept subventions, grants, loans, advances, and contributions from any source of money, property, labor, or other things of value, to be held, used, and applied for its corporate purposes.

(15) To open accounts at financial institutions as necessary for the conduct of its business and to invest any funds held in reserves or sinking funds, or any funds not required for immediate disbursement in such investments as may be provided in any financing document relating to the use of such funds, or, if not so provided, as the board may determine, subject to compliance with state laws relative to investments by political subdivisions.

(16) To borrow money and issue bonds for any corporate purpose, including the development, construction, or financing of any project which the authority is authorized to acquire or construct, including all costs in connection with and incidental to such acquisition or construction and the financing thereof.

(17) To enter into contracts and agreements and execute all instruments necessary or convenient thereto for accomplishing the purposes of this Chapter. Such contracts and agreements may include, without limiting the foregoing, construction agreements, purchase or acquisition agreements, loan or lease agreements, partnership agreements, including limited partnership agreements, joint venture, participation agreements, or loan agreements with leasing corporations or other financial institutions or intermediaries.

(18) To enter into agreements with a public or private entity, to permit the entity, independently or jointly with the authority, to construct, maintain, repair, and/or operate projects, and to authorize the investment of public and private money to finance such projects, subject to compliance with state law relative to use of public funds.

(19) To employ consultant engineers, attorneys, accountants, construction and financial experts, superintendents, managers, and such other employees and agents as may be necessary for the accomplishment of its corporate purposes, and to fix their compensation.

(20) To exercise the power of eminent domain in accordance with general law or, at the option of the authority, Part XVII of Chapter 1 of this Title, and the provisions relating to acquisition of property prior to judgment found therein, provided that any property so acquired by an authority which is not used for an authorized public purpose of the authority within three years of such acquisition shall be reconveyed by the authority to the prior owners thereof at current market value. Upon refusal or failure to accept reconveyance of such property by the prior owner, the authority may use or dispose of such property as provided for in this Chapter.

(21) To do all acts and things necessary or convenient for the powers granted to it by law.

Acts 1997, No. 1017, §1, eff. July 11, 1997.

*As appears in enrolled bill.



RS 48:2030 - State-designated projects; department approvals

§2030. State-designated projects; department approvals

A. An authority may, upon obtaining the approval of the department, undertake a state-designated project as a project under this Chapter.

B. The department may, upon the request of an authority, in connection with any state-designated project, expend out of any funds available for the purpose such monies and make such use of its engineering and other staff as may be necessary and desirable, in the judgment of the department, for traffic surveys, borings, surveys, preparation of plans and specifications, estimates of cost, and other preliminary engineering and other studies. These expenditures shall be reimbursed to the department from the sale of bonds for the project and shall be considered a part of the project cost.

C. The department may serve as the agent for an authority for the purpose of constructing and completing improvements and extensions to a state-designated project. In such event, the authority shall provide the department with complete copies of all documents, agreements, resolutions, contracts, and instruments relating thereto; shall request the department to do such construction work, including the planning, surveying, and actual construction of the completion, extensions, and improvements thereto; and shall transfer to the credit of an account of the department in the state treasury the necessary funds therefor. The department shall thereupon proceed with such construction and use the funds for such purpose in the same manner as it is now authorized to use the funds otherwise provided by law for its use in the construction of roads and bridges.

D. Any portion of a project which would extend beyond the geographic boundaries of an authority, or interconnect with or otherwise directly affect the operation of any portion of the state highway system or any state-designated project, shall be subject to department approval.

E. Any portion of a project which would extend beyond the geographic boundaries of an authority shall have the approval of the metropolitan planning organization which has jurisdiction for reviewing projects for such parishes or municipalities.

F. Notwithstanding any other law to the contrary, specifically including but not limited to the Louisiana Expressway Law (R.S. 48:1251 et seq.), any authority organized pursuant to the provisions of this Chapter shall have full power to carry out all of the powers and duties set forth in this Chapter, without the necessity of obtaining the approval or consent of the state, or any state agency, political subdivision, district, authority, or other public entity except as expressly provided for in this Chapter.

Acts 1997, No. 1017, §1, eff. July 11, 1997.



RS 48:2031 - Acquisition of lands and property

§2031. Acquisition of lands and property

A. For the purposes of this Chapter, an authority may acquire private or public property and property rights, including rights of access, air, view, and light, by gift, devise, purchase, or condemnation by eminent domain proceedings, as the authority may deem necessary for any of the purposes of this Chapter, including but not limited to any lands reasonably necessary for securing applicable permits, areas necessary for management of access, borrow pits, drainage ditches, water retention areas, rest areas, placement access for landowners whose access is impaired due to the construction of a project, and replacement rights-of-way for relocated rail and utility facilities for existing, proposed, or anticipated transportation facilities in the transportation corridor designated by the authority.

B. In the acquisition of land and property, an authority may acquire an entire lot, block, or tract of land, if, by so doing, the acquisition costs to the authority will be equal to or less than the cost of acquiring only that portion of the property thereof necessary for the project. This Subsection is a specific recognition that this means of limiting the rising costs of such property acquisition is a public purpose and that, without this limitation, the viability of many public projects will be threatened. To that end, the provisions of R.S. 48:2029(20) regarding reconveyance of such excess portion shall not apply except in the case of the exercise of an authority of its right of eminent domain.

C. An authority may sell, lease, or otherwise dispose of all or any portion of a project, provided that the sale, lease, or other disposition of a state-designated project shall require department approval. Notwithstanding any law to the contrary, any surplus property may be sold in accordance with procedures adopted by the authority that maximize the price received for such property.

D. The right of eminent domain conferred by this Chapter must be exercised by each authority in the manner provided by state law.

E. When an authority acquires property for a project, it is not subject to any liability imposed by pre-existing conditions. This Subsection does not, however, affect the rights or liabilities of any past or future owners of the acquired property, nor does it affect the liability of any governmental entity for the results of its actions which create or exacerbate a pollution source. An authority and the Louisiana Department of Environmental Quality may enter into interagency agreements for the performance, funding, and reimbursement of the investigative and remedial acts necessary for property acquired by the authority.

Acts 1997, No. 1017, §1, eff. July 11, 1997.



RS 48:2032 - Public utilities

§2032. Public utilities

A.(1) An authority shall have the power to make reasonable regulations, not inconsistent with rules and regulations promulgated by the federal government and the Department of Transportation and Development, for the installation, construction, maintenance, repair, renewal, relocation, and removal of any public utility, railroad, or pipeline company, in, on, along, over, or under a project.

(2) Whenever an authority shall determine that it is necessary that any public utility facilities which now are located in, on, along, over, or under a project should be relocated in such project, or should be removed from such project, or should be carried along or across the project by grade separation, the owner or operator of such facilities shall relocate or remove the same in accordance with the order of the authority; however, the cost and expenses of such relocation or removal or grade separation, including the cost of installing such facilities in a new location or new locations, and the cost of any land, or any rights or interest in lands, and any other rights acquired to accomplish such relocation or removal, and the cost of maintenance of grade separation structures, shall be paid by the authority as a part of the cost of operation of such project.

(3) In case of any such relocation or removal of public utility facilities, the owners or operators of the same, their successors or assigns, may use and operate such public utility facilities, with the necessary appurtenances, in the new location or new locations, for as long a period, and upon the same terms and conditions, as they had the right to maintain and operate such public utility facilities in their former location or locations.

B. Any utility allowed to exist on an authority's right-of-way at the request of the utility pursuant to R.S. 48:2029(6) shall be responsible for any cost of relocation, removal, or grade separation and all expenses related thereto.

Acts 1997, No. 1017, §1, eff. July 11, 1997.



RS 48:2033 - Contracts; construction and law enforcement

§2033. Contracts; construction and law enforcement

A. All contracts of an authority for the construction, improvement, repair, or maintenance of any project shall be made and awarded under the same conditions, terms, requirements, and provisions as are provided by law with respect to contracts of the state for state-designated projects, or a parish for parish-related projects, or a municipality for municipal-related projects. In the making and awarding of such contracts, the authority shall be under the same duties and responsibilities with respect thereto as are now imposed by law, from time to time, including Part XIII of Chapter 1 of this Title, relative to the awarding of contracts for public works, provided that all contracts of an authority for the construction, improvement, repair, or maintenance of any state-designated project shall be made and awarded under the same conditions, terms, requirements, and provisions as are now provided for with respect to contracts of the department, and in the making and awarding of such contracts, the authority shall be under the same duties and responsibilities with respect thereto as are now imposed upon the department, including Part II of Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950, as amended.

B. Notwithstanding any law to the contrary, an authority may contract with a private entity to provide services for design, cost estimate, feasibility studies, operations, management, and construction management services, provided that any contract awarded for such services shall be awarded only after the authority drafts and uses a request for proposal seeking proposals from qualified providers. Notice of such request for proposals shall be published twice, once a week for two weeks, in the official journal of the authority and once in at least one trade journal. Such notice shall give a brief description of the services sought where a complete request for proposal form may be obtained and the deadline for response to the proposal, which shall be no less than thirty days from the last publication in the official journal. Nothing in this Subsection shall be construed to allow contracts for the construction, improvement, repairs, or maintenance of tollways to be awarded in any manner other than as set forth in Subsection A.

C. Any authority created hereunder shall contract with either the state police, a law enforcement district, or municipal law enforcement agency for law enforcement and patrol functions.

Acts 1997, No. 1017, §1, eff. July 11, 1997.



RS 48:2034 - Bonds

§2034. Bonds

A. Without reference to any provision of the Constitution of Louisiana and the laws of Louisiana, and as a grant of power in addition to any other general or special law, any authority created pursuant to this Chapter may issue bonds for any corporate purpose and pledge revenues for the payment of the principal and interest of such bonds. An authority is further authorized, in its discretion, to pledge all or any part of any gift, grant, donation, or otherwise any sum of money, aid, or assistance from the United States, the state, or any political subdivision thereof, unless otherwise restricted by the terms thereof, all or any part of the proceeds of bonds, credit agreements, instruments, or any other money of the authority, from whatever source derived, for the further securing of the payment of the principal and interest of the bonds.

B. Bonds issued under the provisions of this Chapter shall not be deemed to constitute a pledge of the full faith and credit of the state or of any governmental unit thereof. All such bonds shall contain a statement on their face substantially to the effect that neither the full faith and credit of the state nor the full faith and credit of any public entity of the state are pledged to the payment of the principal of or the interest on such bonds. The issuance of bonds under the provisions of this Chapter shall not directly, indirectly, or contingently obligate the state or any governmental unit of the state to levy any taxes whatever therefor or to make any appropriation for their payment, other than obligations to make payments by the state and/or public entities to the authority arising out of contracts authorized under this Chapter.

C. Prior to the issuance of any bonds for a project, a business plan must be prepared detailing the estimated expenditures for and revenues from the operation of all capital improvements and the time schedule for such expenditures and receipts. The authority shall employ a financial advisor, and the plan must be recommended by the authority's financial advisor as fiscally sound and approved by the authority prior to the issuance of any bonds.

D. Bonds shall be authorized by a resolution of the board and shall be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, including but not limited to fixed, variable, or zero rates, be payable at such time or times, be in such denominations, be in such form, carry such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, be subject to such terms of redemption prior to maturity at such price or prices as determined by the authority, and be entitled to such priority on the revenues as such resolution or resolutions may provide.

E. Bonds shall be sold by the authority at public sale by competitive bid or negotiated private sale and at such price or prices as the authority may determine to be in the best interest of the authority.

F. The issuance of bonds shall not be subject to any limitations, requirements, or conditions contained in any other law, and bonds may be issued without obtaining the consent of the state or any political subdivision, or of any agency, commission, or instrumentality thereof, except that the issuance of such bonds shall be subject to the approval of the State Bond Commission. The bonds shall be issued in compliance with the provisions of this Chapter.

G. For a period of thirty days after the date of publication of a notice of intent to issue bonds in the official journal of the authority authorizing the issuance of bonds hereunder, any persons in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause, but after that time no one shall have any cause or right of action to contest the legality of the resolution or of the bonds or the security therefor for any cause whatsoever. If no suit, action, or proceeding is begun contesting the validity of the resolution, the bonds or the security therefor within the thirty days herein prescribed, the authority to issue the bonds and to provide for the payment thereof, the legality thereof, and of all of the provisions of the resolution authorizing the issuance of the bonds shall be conclusively presumed to be legal and shall be incontestable. Any notice of intent so published shall set forth in reasonable detail the purpose of the bonds, the security therefor, and the parameters of amount, duration, and interest rates. An authority shall designate any paper of general circulation in its geographical jurisdiction as its official journal. Any suit to determine the validity of bonds issued by the authority shall be brought only in accordance with the provisions of the Bond Validation Procedures Act (R.S. 13:5121 et seq.). In addition, the Bond Validation Procedures Act may also be used to establish the validity of any contract entered into pursuant to R.S. 48:2029(18).

H. All bonds issued pursuant to this Chapter shall have all the qualities of negotiable instruments under the commercial laws of the state.

I. Any pledge of revenues or other monies made by an authority shall be valid and binding from the time when the pledge is made. The revenues or monies so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority irrespective of whether such parties have notice thereof.

J. Neither the directors of the board nor any person executing the bonds shall be liable personally for the bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

K. Bonds of an authority, their transfer, and the income therefrom shall at all times be exempt from all taxation by the state or any political subdivision thereof, and may or may not be exempt for federal income tax purposes. The bonds issued pursuant to this Chapter shall be and are hereby declared to be legal and authorized investments for banks, savings banks, trust companies, building and loan associations, insurance companies, fiduciaries, trustees, and guardians. Such bonds shall be eligible to secure the deposit of any and all public funds of the state and any and all public funds of municipalities, parishes, school districts, or other political corporations or subdivisions of the state. Such bonds shall be lawful and sufficient security for said deposits to the extent of their value.

L. Any authority organized pursuant to this Chapter is hereby authorized to provide by resolution for the issuance of refunding bonds of the authority for the purpose of refunding any bonds then outstanding and issued by the provisions of this Chapter, whether or not such outstanding bonds have matured or are then subject to redemption. The authority is further authorized to provide by resolution for the issuance of a single issue of bonds of the authority for the combined purposes of paying the costs of any project, and refunding bonds of the authority which shall then be outstanding, whether or not such outstanding bonds have matured or are then subject to redemption. The issuance of such refunding bonds, the maturities, and the other details thereof, the rights and remedies of the holders thereof, and the rights, powers, privileges, duties, and obligations of the authority with respect to the same, shall be governed by the foregoing provisions of this Chapter insofar as the same may be applicable.

M. An authority created hereunder shall have the authority to employ all professionals it deems necessary in the issuance of its bonds including but not limited to bond counsel, issuer counsel, a financial advisor, and fiduciaries.

N. An authority created hereunder shall be deemed to be a public entity for purposes of Chapters 13, 13-A, 14, 14-A, 14-B, and 15-A of Title 39 of the Louisiana Revised Statutes of 1950, as amended, which statutes shall apply to bonds of an authority, provided that in the event of a conflict with the provisions of this Chapter, the provisions of this Chapter shall control.

Acts 1997, No. 1017, §1, eff. July 11, 1997.



RS 48:2035 - Chapter supplemental; liberal construction; restrictions

§2035. Chapter supplemental; liberal construction; restrictions

A. The powers and rights conferred by this Chapter shall be deemed to provide an additional and alternative method for the doing of the things authorized thereby, and shall be regarded as supplemental and additional to powers conferred by other general laws and shall not be regarded as in derogation of any powers now existing. This Chapter does and shall be construed to provide a complete and additional method for the issuance of bonds. No proceeding, hearing, notice, or approval shall be required for the issuance of any bonds or any instrument as security therefor, except as provided herein. The provisions of this Chapter shall be liberally construed for the accomplishment of its purposes.

B. The provisions of this Chapter shall not be applicable in any manner to the Greater New Orleans Expressway Commission or its facilities or any projects or improvements related thereto.

Acts 1997, No. 1017, §1, eff. July 11, 1997.



RS 48:2036 - Cessation of tolls; conveyance of project

§2036. Cessation of tolls; conveyance of project

A.(1) When the bonds issued for any state-designated project and the interest thereon have been paid in full, or sufficient funds have been deposited in trust for that purpose, and the state-designated project is in a condition which meets department standards for structural condition and geometric design and is in a condition of maintenance satisfactory to the department, said project and any property acquired as part of project costs shall be transferred by the authority and shall thereby be conveyed in full ownership to the state of Louisiana; and the department shall assume jurisdiction and control of the project, which will then become part of the state highway system and be subject to maintenance, control, and operation of the department as an integral part of the state highway system, and the state, in its discretion, may provide that any toll or fee collected may be continued for the purpose of maintenance.

(2) Upon the later of payment in full of all bonds and the interest thereon, the deposit of funds in trust for such purpose, or the final resolution of any disputes or litigation pending against any authority on such transfer and conveyance date, the existence of the authority shall terminate. From the date of such transfer and conveyance of the project the authority shall continue to exist to dispose of any unresolved litigation not related to the day-to-day management of the project. If no such litigation is pending on the date the project transfers and conveys, the authority shall terminate on the transfer and conveyance date.

B.(1) When bonds issued for any parish-related project and the interest thereon have been paid in full, or sufficient funds have been deposited in trust for that purpose, and the parish project is in a condition of maintenance satisfactory to the parish, said project and any property acquired as part of project costs shall be transferred by the authority to and shall thereby be conveyed in full ownership to the respective parish; and the parish shall assume jurisdiction and control of the project, which will then become part of the parish road system and be subject to maintenance, control, and operation of the parish as an integral part of the parish road system, and the parish, in its discretion, may provide that any toll or fee collected may be continued for the purpose of maintenance.

(2) Upon the later of payment in full of all bonds and the interest thereon, the deposit of funds in trust for such purpose, or the final resolution of any disputes or litigation pending against an authority on such transfer and conveyance date, the existence of the authority shall terminate. From the date of such transfer and conveyance of the project the authority shall continue to exist to dispose of any unresolved litigation not related to the day-to-day management of the project. If no such litigation is pending on the date the project transfers and conveys, the authority shall terminate on the transfer and conveyance date.

C.(1) When bonds issued for any municipal-designated project and the interest thereon has been paid in full, or sufficient funds have been deposited in trust for that purpose and the municipal project is in a condition of maintenance satisfactory to the municipality, said project and any property acquired as part of the project costs shall be transferred by the authority to and shall thereby be conveyed in full ownership to the respective municipality; and the municipality shall assume jurisdiction and control of the project, which will then become part of the municipal road system and be subject to maintenance, control, and operation of the municipality as an integral part of the municipal road system, and the municipality, in its discretion, may provide that any toll or fee collected may be continued for the purpose of maintenance.

(2) Upon the later of payment in full of all bonds and the interest thereon, the deposit of funds in trust for such purpose, of the final resolution of any disputes or litigation pending against an authority on such transfer and conveyance date, the existence of the authority shall terminate. From the date of such transfer and conveyance of the project the authority shall continue to exist to dispose of any unresolved litigation not related to the day-to-day management of the project. If no such litigation is pending on the date the project transfers and conveys, the authority shall terminate on the transfer and conveyance date.

D. A notice of transfer and reversion of ownership of any such project shall be published twice in the official journal of the state, parish, or municipality, as the case may be, to receive such ownership conveyance with the first publication to be made not more than one hundred eighty nor less than one hundred fifty days from the full bond principal and interest payment or date of deposit in trust therefor and the second not more than ninety nor less than sixty days therefrom.

Acts 1997, No. 1017, §1, eff. July 11, 1997.



RS 48:2037 - Privately owned and financed tollways

§2037. Privately owned and financed tollways

A. Should a private entity independently desire to own, plan, design, finance, construct, maintain, and operate a tollway on privately owned property or on leased property, any parish police jury, parish council, or other parish governing authority or municipality acting in its individual capacity may enter into a cooperative endeavor agreement as authorized by Article VII, Section 14(C) of the Constitution of Louisiana to facilitate the construction of such private tollway within the parish, without the approval or participation of an authority. Public funds may only be expended in connection with a privately owned tollway for improvements or expenses incurred outside the property lines of the privately owned tollway right-of-way. If not exclusive, no right shall be granted to another private entity allowing construction of a tollway within two miles of the tollway which is the subject of the cooperative endeavor agreement. Such cooperative endeavor agreement shall be approved by ordinance of such parish governing authority or municipality and shall be executed prior to construction of the privately owned tollway and shall provide for but not be limited to the following:

(1) The right to construct, own, and operate the tollway and that such right shall be irrevocable, but need not be exclusive.

(2) The right to own the tollway and to set, fix, change, and collect tolls all in perpetuity.

(3) Rights of assignment and amendment.

(4) The duty of the private entity to provide for design and construction of the tollway and standards therefor.

(5) Provisions for maintenance and operation, liability, and other operational matters.

(6) Rights and duties of the parties regarding connecting roads, highways, streets, bridges, or transitways.

(7) Such other matters as shall be deemed appropriate or necessary.

B. In the event a private tollway is constructed on privately owned property or on leased property under the provisions of this Section, the provisions of Part I of Chapter 3 of this Title, shall not apply.

Acts 1997, No. 1017, §1, eff. July 11, 1997.



RS 48:2041 - Repealed by Acts 2010, No. 743, §19, July 1, 2010.

CHAPTER 27. SOUTH CENTRAL REGIONAL

TRANSPORTATION AUTHORITY

§2041. Repealed by Acts 2010, No. 743, §19, July 1, 2010.



RS 48:2042 - Repealed by Acts 2010, No. 743, §19, July 1, 2010.

§2042. Repealed by Acts 2010, No. 743, §19, July 1, 2010.



RS 48:2043 - Repealed by Acts 2010, No. 743, §19, July 1, 2010.

§2043. Repealed by Acts 2010, No. 743, §19, July 1, 2010.



RS 48:2044 - Repealed by Acts 2010, No. 743, §19, July 1, 2010.

§2044. Repealed by Acts 2010, No. 743, §19, July 1, 2010.



RS 48:2045 - Repealed by Acts 2010, No. 743, §19, July 1, 2010.

§2045. Repealed by Acts 2010, No. 743, §19, July 1, 2010.



RS 48:2046 - Repealed by Acts 2010, No. 743, §19, July 1, 2010.

§2046. Repealed by Acts 2010, No. 743, §19, July 1, 2010.



RS 48:2051 - MISSISSIPPI RIVER ROAD COMMISSION

CHAPTER 28. MISSISSIPPI RIVER ROAD COMMISSION

§2051. Repealed by Acts 2001, No. 300, §4.



RS 48:2052 - Repealed by Acts 2001, No. 300, 4.

§2052. Repealed by Acts 2001, No. 300, §4.



RS 48:2053 - Repealed by Acts 2001, No. 300, 4.

§2053. Repealed by Acts 2001, No. 300, §4.



RS 48:2054 - Repealed by Acts 2001, No. 300, 4.

§2054. Repealed by Acts 2001, No. 300, §4.



RS 48:2055 - Repealed by Acts 2001, No. 300, 4.

§2055. Repealed by Acts 2001, No. 300, §4.



RS 48:2056 - Repealed by Acts 2001, No. 300, 4.

§2056. Repealed by Acts 2001, No. 300, §4.



RS 48:2061 - Repealed by Acts 2008, No. 815, §5.

CHAPTER 29. LOUISIANA INVESTMENT IN INFRASTRUCTURE

FOR ECONOMIC PROSPERITY COMMISSION

§2061. Repealed by Acts 2008, No. 815, §5.



RS 48:2062 - Repealed by Acts 2008, No. 815, §5.

§2062. Repealed by Acts 2008, No. 815, §5.



RS 48:2063 - Repealed by Acts 2008, No. 815, §5.

§2063. Repealed by Acts 2008, No. 815, §5.



RS 48:2064 - Repealed by Acts 2008, No. 815, §5.

§2064. Repealed by Acts 2008, No. 815, §5.



RS 48:2065 - Repealed by Acts 2008, No. 815, §5.

§2065. Repealed by Acts 2008, No. 815, §5.



RS 48:2066 - Repealed by Acts 2008, No. 815, §5.

§2066. Repealed by Acts 2008, No. 815, §5.



RS 48:2067 - Repealed by Acts 2008, No. 815, §5.

§2067. Repealed by Acts 2008, No. 815, §5.



RS 48:2071 - LOUISIANA TRANSPORTATION AUTHORITY

CHAPTER 30. LOUISIANA TRANSPORTATION AUTHORITY

§2071. Short title

This Chapter shall be known and may be referred to as the "Louisiana Transportation Authority Act".

Acts 2001, No. 1209, §2.



RS 48:2072 - Purpose; legislative findings

§2072. Purpose; legislative findings

A. The legislature hereby finds and declares that the development, construction, improvement, expansion, and maintenance of an efficient, safe, and well-maintained intermodal transportation system is essential to promote Louisiana's economic growth and the ability of business and industry to compete in regional, national, and global markets and to provide a high quality of life for the people of this state.

B. Public revenue, including federal funds, has not kept pace with the state's growing transportation system needs. The legislature hereby finds and declares that it is a matter of public necessity to create the Louisiana Transportation Authority, to pursue alternative and innovative funding sources, including but not limited to public/private partnerships, tolls, and unclaimed property bonds to supplement public revenue sources and to improve Louisiana's transportation system.

C. The legislature hereby finds and declares that it is a matter of public necessity to authorize the Louisiana Transportation Authority to pursue public-private partnerships to supplement public revenue sources and to pursue alternative and innovative funding sources, including user fees to improve Louisiana's transportation system. Further, the legislature finds that authorizing the Louisiana Transportation Authority to contract with private entities for the development or operation of transportation facilities will provide significant public benefit for the citizens of Louisiana by making additional transportation facilities available to the public and minimizing the need for the imposition of additional taxes. The legislature additionally finds that authorizing private entities to develop or operate transportation facilities will result in the construction of transportation facilities more quickly at reduced costs, thereby benefitting the public safety and welfare of the citizens of Louisiana. The public need for timely and cost-efficient development or operation of transportation facilities within the state may not be wholly satisfied by existing methods utilized by public entities to develop and operate qualifying transportation facilities.

D. It is the intent of this Chapter to encourage investment in the state of Louisiana by private entities and to facilitate to the greatest extent feasible the financing, development, and operation of transportation facilities.

Acts 2001, No. 1209, §2; Acts 2005, No. 256, §2, eff. June 29, 2005; Acts 2006, No. 304, §1.



RS 48:2073 - Definitions

§2073. Definitions

Unless the text clearly indicates otherwise, the following words or phrases shall have the following meanings:

(1) "Act" means the Louisiana Transportation Authority Act.

(2) "Affected local jurisdiction" means any parish or municipality in which all or a portion of a qualifying transportation facility is located.

(3) "Asset management" means a systematic process of operating and maintaining the state system of highways by combining engineering practices and analyses with sound business practices and economic theory to achieve cost-effective outcomes, including ordinary, preventive, and rehabilitative maintenance activities.

(4) "Authority" means the Louisiana Transportation Authority created by this Chapter.

(5) "Board" means the board of directors of the authority.

(6) "Bonds" means any bonds, notes, renewal notes, refunding bonds, interim certificates, certificates of indebtedness, debentures, warrants, commercial paper, or other obligations or any other evidence of indebtedness or evidence of borrowed money issued or entered into by the authority to finance projects.

(7) "Comprehensive agreement" means the comprehensive agreement between a private entity and the authority pursuant to the provisions of this Chapter.

(8) "Department" means the Department of Transportation and Development.

(9) "Develop" or "development" means to plan, design, develop, finance, lease, acquire, install, construct, or expand any portion of a project approved according to the provisions of this Chapter.

(10) "Federal government" means the United States of America and any agency or instrumentality, corporate or otherwise, of the United States of America.

(11) "I-49 Project" means the project for Interstate 49 North from Interstate 20 in the city of Shreveport to the Louisiana/Arkansas border and Interstate 49 South from Interstate 10 in the city of Lafayette to the West Bank Expressway in the city of New Orleans.

(12) "Material default" means any default by the private entity in the performance of its duties which jeopardizes delivery of adequate service to the public from a qualifying transportation facility and which remains unsatisfied after the authority provides reasonable written notice to the private entity and lapse of a reasonable period of time without correction.

(13) "Multimodal transportation facility"means a transportation facility consisting of two or more modes of transportation.

(14) "Operate" or "operation" means to finance, maintain, improve, equip, modify, repair, or operate a qualifying transportation facility.

(15) "Person" means any individual, partnership, firm, corporation, company, cooperative, association, society, trust, or any other business unit or entity, including any state or federal agency.

(16) "Private entity" means a corporation, limited partnership, general partnership, limited liability company, joint venture, business trust, or other business entity.

(17) "Project" means any capital project undertaken pursuant to this Chapter, including but not limited to the acquisition of real property, construction, reconstruction, improvement, extension, installation, development, or operation of a tollway and the I-49 Project. "Project" shall not include the roadway known as the West Bank Expressway in Jefferson Parish.

(18) "Project costs" means all costs associated with and necessary to plan, design, acquire property rights, and to construct a project, construction costs, and such other expenses as may be necessary or incidental to the construction, financing, and operation of the project.

(19) "Public entity" means and includes the state of Louisiana, or any agency, authority, board, commission, department, district or public corporation of the state, created by the constitution or statute, or any local governmental subdivision or political subdivision as defined in Article VI Section 44 of the Constitution of Louisiana. Public entity shall not include any public service company.

(20) "Public utility facilities" means tracks, pipes, mains, conduits, cables, wires, towers, poles, and other equipment and appliances which are either publicly or privately owned.

(21) "Qualifying transportation facility" means one or more transportation facilities developed or operated by a private entity pursuant to this Chapter.

(22) "Real property" means lands, waters, rights in lands or waters, structures, franchises, and interests in land, including lands under water, riparian rights, property rights in air space or subsurface, and any and all other things and rights usually included within said term, including any and all interests in such property less than full title.

(23) "Responsible public entity" means a public entity authorized by the laws of this state to develop or operate a transportation facility.

(24) "Revenue" means:

(a) Any income, revenue, toll, earnings, user fees, lease payments or service payments, and receipts arising out of or in connection with a project or qualifying transportation facility or derived or to be derived from the construction and operation of projects by the authority or received by the authority from any other sources whatsoever.

(b) Monies generated by way of contract, pledge, donation, or bequest.

(c) Monies of the authority generated by taxes which are authorized to be assessed and levied by the legislature or any electorate.

(d) Monies transferred to the authority by the state treasurer from the Unclaimed Property Leverage Fund created pursuant to R.S. 9:165.

(e) Monies received from the federal government, public entity, private entity, investor, or from any agency of such entities in aid of a transportation facility.

(25) "Secretary" means the secretary of the Department of Transportation and Development.

(26) "Service contract" means a contract entered into between the authority and a private entity pursuant to this Chapter.

(27) "Service payments" means payments to the private entity in connection with the development or operation of a qualifying transportation facility pursuant to a service contract.

(28) "State" means the state of Louisiana or any agency or instrumentality thereof.

(29) "State-designated project" means any proposed capital project involving the acquisition of land for, or the acquisition, construction, reconstruction, improvement, installation, extension, development, or equipping of real property as part of the state highway system or related facilities, and shall include the I-49 Project.

(30) "State highway system" means all roadways, highways, bridges, or tunnels which constitute the state highway system.

(31) "Toll" means any fee or charge for the use of a tollway.

(32) "Tollway" means any highway, bridge, tunnel, or other transportation facility constructed or operated by the authority.

(33) "Transitway" means any fixed guideway facility involving the use of rail.

(34) "Transportation facility" means a highway, limited access facility, ferry, airport, mass transit, rail or port facility, or similar facility used for the transportation of persons or goods, together with any buildings, structures, parking areas, appurtenances and other features necessary to operate such facility or associated with its purposes.

(35) "User fees" mean the rates, fees or other charges imposed by the private entity for use of all or a portion of a qualifying transportation facility pursuant to the comprehensive agreement.

Acts 2001, No. 1209, §2; Acts 2005, No. 256, §2, eff. June 29, 2005; Acts 2006, No. 304, §1.



RS 48:2074 - Louisiana Transportation Authority; creation; board of directors; meetings; quorum

§2074. Louisiana Transportation Authority; creation; board of directors; meetings; quorum

A. The Louisiana Transportation Authority, hereafter referred to as the "authority", is hereby created possessing full corporate powers to promote, plan, finance, develop, construct, control, regulate, operate, and maintain any tollway or transitway to be constructed within its jurisdiction.

B. The authority is placed within the Department of Transportation and Development and shall perform and exercise its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:801.

C. The domicile of the authority shall be East Baton Rouge Parish.

D. The board shall be composed of nine directors who shall be the governing body of the authority with full power to promulgate rules and regulations for the maintenance and operation of said authority, subject to the approval of the House and Senate Committees on Transportation, Highways and Public Works, as follows:

(1) The governor or his designee.

(2) The secretary of the Department of Transportation and Development or his designee.

(3) The secretary of the Department of Economic Development or his designee.

(4) The president of the Louisiana Senate or his designee.

(5) The speaker of the Louisiana House of Representatives or his designee.

(6) The chairman of the House Committee on Transportation, Highways and Public Works or his designee, who shall serve as chairman on a two-year rotating basis with the chairman of the Senate Committee on Transportation, Highways and Public Works.

(7) The chairman of the Senate Committee on Transportation, Highways and Public Works Committee or his designee, who shall serve on a two-year rotating basis with the chairman of the House Committee on Transportation, Highways and Public Works.

(8) One director appointed by the governor from the membership of the Louisiana Planning Council.

(9) One director appointed by the governor from the state at large and representative of Louisiana business and industry.

E. The directors appointed by the governor shall be subject to Senate confirmation and shall serve at his pleasure, and may be removed at his discretion.

F. The appointed directors shall take and subscribe to the oath of office required of public officials. Appointed directors shall serve until their successors are appointed and sworn into office. Appointed directors may be removed from office for cause by a district court having jurisdiction.

G. A majority of the directors shall constitute a quorum for the transaction of official business. All official actions of the authority shall require an affirmative vote of the directors present and voting at any meeting.

H. Directors of the authority shall not receive any salary for the performance of their duties as directors. Appointed directors may be reimbursed for mileage expenses incurred for attendance at meetings of the authority. The mileage allowance shall be fixed by the authority in an amount not to exceed the mileage allowance authorized under state travel regulations at rates and standards as promulgated by the division of administration subject to the availability of funds.

I. The authority should meet at least quarterly and may meet more frequently upon call of the chairman.

J. The boundary and jurisdiction of the authority shall be statewide, coextensive with the boundaries of the state of Louisiana.

K. The authority created pursuant to this Chapter and all directors thereof shall be subject to the provisions of R.S. 42:1101 et seq.

L. The authority may perform, procure from the Department of Transportation and Development with the consent of its secretary, or procure from outside service providers any service or portion of services necessary to fulfill the duties and obligations of the authority.

Acts 2001, No. 1209, §2; Acts 2006, No. 685, §1; Acts 2010, No. 59, §1; Acts 2015, No. 275, §1, eff. June 29, 2015.



RS 48:2075 - Right of public agencies to material

§2075. Right of public agencies to material

The authority created pursuant to this Chapter shall be subject to and fully comply with the public records law, R.S. 44:1 et seq., and the open meetings law, R.S. 42:11 et seq., of the state. The proceedings and documents of the authority shall be public record. All reports, maps, or other technical documents produced in whole or in part by the authority may be utilized by the department or any other public agency in any manner that it deems necessary and advisable in the conduct of its duties.

Acts 2001, No. 1209, §2.



RS 48:2076 - Establish feasibility; prior written concurrence

§2076. Establish feasibility; prior written concurrence

A. The authority may construct projects under the terms and conditions set forth in this Chapter, subject to the prior express written concurrence of the secretary. Said projects must be part of the approved transportation plan and program of the department, where applicable.

B. The authority shall conduct an economic feasibility study prior to initiation of any project to substantiate project need and feasibility.

Acts 2001, No. 1209, §2.



RS 48:2077 - Jurisdiction; powers of authority

§2077. Jurisdiction; powers of authority

The authority may exercise powers necessary, appurtenant, convenient, or incidental to the carrying out of its purposes, including but not limited to the following rights and powers:

(1) The authority may adopt rules and regulations in accordance with the Administrative Procedure Act, subject to oversight by the House and Senate Transportation, Highways and Public Works Committees, necessary to carry out the purposes of the authority, for the governance of its affairs, and for the conduct of its business.

(2) To adopt, use, and alter at will an official seal.

(3) To plan, or construct, reconstruct, maintain, improve, operate, own, or lease projects within its jurisdiction in the manner determined by the authority and to pay any project costs in connection therewith.

(4) To sue and be sued in its own name.

(5) To impose, revise, and adjust from time to time tolls, fees, and charges in connection with its projects sufficient to pay all project costs, maintenance, operation, debt service and reserve or replacement costs, and other necessary or usual charges.

(6) To regulate speed limits on the tollways consistent with state speed limits.

(7) To contract with any person, partnership, association, or corporation desiring the use of any part of a project, including the right-of-way adjoining the paved portion, for placing thereon telephone, fiber optic, telegraph, electric light, or power lines, gas stations, garages, and restaurants, or for any other purpose, and to fix the terms, conditions, rents, and rates of charges limited to no more than the authority's direct and actual cost of administering the permitting process.

(8) To acquire, hold, and dispose of real and personal property in the exercise of its powers and the performance of its duties under this Chapter in accordance with law.

(9) To acquire public or private lands in the name of the authority by purchase, donation, exchange, foreclosure, lease, or otherwise, including rights or easements, or by the exercise of the power of eminent domain in the manner hereinafter provided, as it may deem necessary for carrying out the provisions of this Chapter.

(10) To hold, sell, assign, lease, or otherwise dispose of any real or personal property or any interest therein; to release or relinquish any right, title, claim, lien, interest, easement, or demand however acquired, including any equity or right of redemption in property foreclosed by it; to take assignments of leases and rentals; to proceed with foreclosure actions; or to take any other actions necessary or incidental to the performance of its corporate purposes.

(11) To establish control of access, designate the location, and establish, limit, and control points of ingress and egress for each project as may be necessary or desirable in the judgment of the authority to ensure its proper operation and maintenance, and to prohibit entrance to such project from any point or points not so designated, subject to the prior written concurrence of the department when the state highway system is affected.

(12) To relocate parish, municipal, or other public roads affected or severed by authority projects with equal or better facilities at the expense of the authority.

(13) To enter, or authorize its agents to enter, upon any lands, waters, and premises within the geographic boundaries of the authority for the purpose of making surveys, soundings, drillings, and examinations as it may deem necessary or appropriate for the purposes of this Chapter provided that the authority shall reimburse any actual damages resulting to such lands, waters, and premises as a result of such activities; such entry shall not be deemed a trespass or unlawful.

(14) To procure insurance in such amount or amounts appropriate to the size of the project, as determined by the authority, insuring the authority against all losses, risk, and liability arising out of the construction, operation, maintenance, and ownership of any project.

(15) To apply for, receive, and accept grants, loans, advances, and contributions from any source of money, property, labor, or other things of value, to be held, used, and applied for its corporate purposes.

(16) To open accounts at financial institutions necessary for the conduct of its business and to invest any funds held in reserves or sinking funds, or any funds not required for immediate disbursement in such investments as may be provided in any financing document relating to the use of such funds, or, if not so provided, as the authority may determine, subject to compliance with state laws relative to investments by political subdivisions.

(17) To borrow money and issue bonds for any authority purpose. The bonds shall be authorized and issued by one or more resolutions adopted by a majority vote of the members of the authority and shall be payable solely from the income and revenues as set forth in the resolution authorizing the issuance of the bonds.

(18) To enter contracts and agreements and execute all instruments necessary or convenient thereto with any federal or state governmental agency, public or private corporation, lending institution, or other entity or person for accomplishing the purposes of the authority.

(19) To enter into agreements with a public or private entity to construct, maintain, repair, or operate authority projects.

(20) To authorize the investment of public and private money to finance authority projects, subject to compliance with state law relative to use of public funds.

(21) To employ consultants, engineers, attorneys, accountants, construction and financial experts, superintendents, managers, and such other employees and agents necessary for the accomplishment of authority purposes, and to fix their compensation.

(22) To exercise the power of eminent domain in accordance with Part XVIII of Chapter 1 of this Title.

(23) To receive, administer, and expend appropriations from the legislature and financial assistance, guarantees, insurance, or subsidies from the federal or state government.

(24) Repealed by Acts 2015, No. 275, §2, eff. June 29, 2015.

(25) To do all acts and perform things necessary or convenient to execute the powers granted to the authority by law.

Acts 2001, No. 1209, §2; Acts 2005, No. 256, §2, eff. June 29, 2005; Acts 2006, No. 685, §1; Acts 2015, No. 275, §2, eff. June 29, 2015.



RS 48:2078 - State-designated projects; department approval

§2078. State-designated projects; department approval

A. The authority may, upon obtaining the approval of the department, undertake a state-designated project for a transportation improvement designated as a Priority "A" or "B" Megaproject in the 2015 Louisiana Statewide Transportation Plan prepared by the department as a project under this Chapter.

B. The department may, upon the request of the authority, in connection with any state-designated project, expend out of any funds available for the purpose such monies and make such use of its engineering and other staff as may be necessary and desirable, in the judgment of the department, for traffic surveys, borings, surveys, preparation of plans and specifications, estimates of cost, and other preliminary engineering and other studies.

C. The department shall serve as the agent for the authority for the purpose of constructing and completing improvements and extensions to a state-designated project. In such event, the authority shall provide the department with complete copies of all documents, agreements, resolutions, contracts, and instruments relating thereto; shall request the department to do such construction work, including the planning, surveying, and actual construction of the completion, extensions, and improvements thereto; and shall transfer to the credit of an account of the department in the state treasury the necessary funds therefor. The department shall thereupon proceed with such construction and use the funds for such purpose in the same manner as it is now authorized to use the funds otherwise provided by law for its use in the construction of roads and bridges.

D. Any portion of a project which would interconnect with or otherwise directly affect the operation of any portion of the state highway system or any state-designated project shall be subject to department approval.

E. Notwithstanding any other law to the contrary, the authority organized pursuant to the provisions of this Chapter shall have full power to carry out all of the powers and duties set forth in this Chapter, without the necessity of obtaining the approval or consent of the state, or any state agency, political subdivision, district, authority, or other public entity except as expressly provided for in this Chapter.

Acts 2001, No. 1209, §2; Acts 2009, No. 39, §1, eff. July 1, 2009; Acts 2016, No. 169, §1, eff. May 19, 2016.



RS 48:2079 - Acquisition of lands and property

§2079. Acquisition of lands and property

A. For the purposes of this Chapter, the authority may acquire private or public property and property rights by donation, purchase, exchange, or eminent domain proceedings, as the authority may deem necessary for any authority purpose in the transportation corridor designated by the authority.

B. In the acquisition of land and property rights, the authority may acquire an entire lot, block, or tract of land, if, by so doing, the acquisition cost to the authority will be equal to or less than the cost of acquiring only that portion of the property thereof necessary for the project. This Subsection is a specific recognition that this means of limiting the rising costs of such property acquisition is a public purpose and that, without this limitation, the viability of many public projects will be threatened.

C. The authority may sell, lease, or otherwise dispose of all or any portion of a project, provided that the sale, lease, or other disposition of a state-designated project shall require department approval. Notwithstanding any law to the contrary, any surplus property may be sold in accordance with procedures adopted by the authority that maximize the price received for such property.

D. When the authority acquires property for a project, it is not subject to any liability imposed by pre-existing conditions. This Subsection does not, however, affect the rights or liabilities of any past or future owners of the acquired property, nor does it affect the liability of any governmental entity for the results of its actions which create or exacerbate a pollution source. The authority and the Louisiana Department of Environmental Quality may enter into agreements for the performance, funding, and reimbursement of the investigative and remedial acts necessary for property acquired by the authority.

Acts 2001, No. 1209, §2.



RS 48:2080 - Public utilities

§2080. Public utilities

A.(1) The authority shall have the power to make reasonable regulations, not inconsistent with rules and regulations promulgated by the federal government and the department for the installation, construction, maintenance, repair, renewal, relocation, and removal of any public utility, railroad, or pipeline company,* in, on, along, over, or under a project.

(2) Whenever the authority shall determine that it is necessary to relocate, remove, or carry along or across an authority project by grade separation, any public utility facilities presently located in, on, along, over, or under an authority project, the owner or operator of such facilities shall relocate or remove the same in accordance with the order of the authority; however, the cost and expense of such relocation, removal, or grade separation, including the cost of installing such facilities in a new location or locations, including the cost of any land, or any rights or interest in lands, and any other rights acquired to accomplish such relocation or removal, shall be paid as project costs by authority.

(3) In case of relocation or removal, the owners or operators of public utility facilities, their successors or assigns, may use and operate said public utility facilities in the new location or locations upon the same terms and conditions enjoyed prior to relocation or removal.

B. Any utility which requests and is permitted to occupy authority right-of-way shall be responsible for any cost of relocation, removal, or grade separation and all expenses related thereto.

Acts 2001, No. 1209, §2.

*As appears in enrolled bill.



RS 48:2081 - Contracts; construction; project development; law enforcement

§2081. Contracts; construction; project development; law enforcement

A. Contracts of the authority for the construction, improvement, or maintenance of any authority project shall be made and awarded pursuant to Part XIII of Chapter 1 of this Title.

B. The authority may contract with either* the state police, a law enforcement district, or municipal law enforcement agency or may create and form an authority police force to perform law enforcement and patrol functions on any authority project.

Acts 2001, No. 1209, §2.

*As appears in enrolled bill.



RS 48:2082 - Bonds

§2082. Bonds

A. Without reference to any provision of the Constitution of Louisiana and the laws of Louisiana, and as a grant of power in addition to any other general or special law, the authority created pursuant to this Chapter may issue bonds for any authority purpose and pledge revenues for the payment of the principal and interest of such bonds. The authority is further authorized, in its discretion, to pledge all or any part of any gift, grant, donation, or other sum of money, aid, or assistance from the United States, the state, or any political subdivision thereof, unless otherwise restricted by the terms thereof, all or any part of the proceeds of bonds, credit agreements, instruments, or any other money of the authority, from whatever source derived, for the further securing of the payment of the principal and interest of the bonds. Any bonds issued pursuant to the provisions hereof shall constitute revenue bonds under Article VII, Section 6 of the Louisiana Constitution and such bonds shall be payable solely from revenues and bond proceeds, pending their disbursement, and investment income thereon.

B.(1) Without reference to any provision of the Constitution of Louisiana and the laws of Louisiana, and as a grant of power in addition to any other general or special law and in addition to the grant of power set forth in Subsection A, the authority created pursuant to this Chapter may issue bonds for the I-49 Project and pledge unclaimed property revenues for the payment of the principal and interest of such bonds and may further pledge monies deposited or to be deposited into the Unclaimed Property Leverage Fund, which pledge shall be subject to appropriation by the legislature. The authority is further authorized, in its discretion, to pledge all or any part of any gift, grant, donation, or other sum of money, aid, or assistance from the United States, the state, or any political subdivision thereof, unless otherwise restricted by the terms thereof, all or any part of the proceeds of bonds, credit agreements, instruments, or other money of the authority, from whatever source derived, for the further securing of the payment of the principal and interest of the bonds. Any such bonds shall be payable solely from revenues and bond proceeds, pending their disbursement, and investment income thereon.

(2) The unclaimed property receipts received from the state treasurer each fiscal year shall be applied to pay or provide for the payment of debt service on unclaimed property bonds issued by the authority.

(3) The resolution or resolutions under which unclaimed property fund bonds are authorized to be issued may contain any or all of the following:

(a) Provisions respecting custody of the proceeds from the sale of the unclaimed property fund bonds, including any requirements that such proceeds be held separate from or not be commingled with other funds of the state.

(b) Provisions for the investment and reinvestment of unclaimed property fund bond proceeds until used to pay the costs of financing such unclaimed property bonds and for the disposition of any excess bond proceeds or investment earnings thereon.

(c) Provisions for the execution of reimbursement agreements or similar agreements in connection with credit facilities, including but not limited to letters of credit or policies of bond insurance, remarketing agreements and agreements, for the purpose of moderating interest rate fluctuations.

(d) Provisions for the collection, custody, investment, reinvestment, and use of the pledged revenues or other receipts, funds, or monies pledged therefor and deposited in the Unclaimed Property Leverage Fund.

(e) Provisions regarding the establishment and maintenance of reserves, sinking funds, and any other funds, and accounts as shall be approved by the authority in such amounts as may be established by the authority, and the regulation and disposition thereof, including requirements that any such funds and accounts be held separate from or not be commingled with other funds.

(f) Covenants for the establishment of pledged revenue coverage requirements for the unclaimed property fund bonds.

(g) Provisions for the issuance of additional unclaimed property fund bonds on a parity with unclaimed property fund bonds theretofore issued, including establishment of coverage requirements with respect thereto.

(h) Provisions or covenants of like or different character from the foregoing which are determined in such proceedings are necessary, convenient, or desirable in order to better secure the unclaimed property fund bonds, or will tend to make the unclaimed property fund bonds more marketable, and which are in the best interests of the authority.

C. Bonds issued under the provisions of this Chapter shall not be deemed to constitute a pledge of the full faith and credit of the state or of any governmental unit thereof. All such bonds shall contain a statement on their face substantially to the effect that neither the full faith and credit of the state nor the full faith and credit of any public entity of the state are pledged to the payment of the principal of or the interest on such bonds. The issuance of bonds under the provisions of this Chapter shall not directly, indirectly, or contingently obligate the state or any governmental unit of the state to levy any taxes whatever therefor or to make any appropriation for their payment, other than obligations to make payments by the state or any public entity to the authority arising out of contracts authorized under this Chapter.

D. Bonds shall be authorized by a resolution of the authority and shall be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, including but not limited to fixed, variable, or zero rates, be payable at such time or times, be in such denominations, be in such form, carry such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, be subject to such terms of redemption prior to maturity at such price or prices as determined by the authority, and be entitled to such priority on the revenues as such resolution or resolutions may provide.

E. Bonds shall be sold by the authority at public sale by competitive bid or negotiated private sale and at such price as the authority may determine to be in the best interest of the authority.

F. The issuance of bonds shall not be subject to any limitations, requirements, or conditions contained in any other law, and bonds may be issued without obtaining the consent of the state or any political subdivision, or of any agency, commission, or instrumentality thereof, except that the issuance of such bonds shall be subject to the approval of the State Bond Commission. The bonds shall be issued in compliance with the provisions of this Chapter.

G. For a period of thirty days after the date of publication of a notice of intent to issue bonds in the official journal of the authority authorizing the issuance of bonds hereunder, any person in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause, but after that time no one shall have any cause or right of action to contest the legality of the resolution or of the bonds or the security therefor for any cause whatsoever. If no suit, action, or proceeding is begun contesting the validity of the resolution, the bonds or the security therefor within the thirty days herein prescribed, the authority to issue the bonds and to provide for the payment thereof, the legality thereof, and of all of the provisions of the resolution authorizing the issuance of the bonds shall be conclusively presumed to be legal and shall be incontestable. Any notice of intent so published shall set forth in reasonable detail the purpose of the bonds, the security therefor, and the parameters of amount, duration, and interest rates. The authority may designate any paper of general circulation in its geographical jurisdiction to publish the notice of intent or may utilize electronic media available to the general public. Any suit to determine the validity of bonds issued by the authority shall be brought only in accordance with the provisions of R.S. 13:5121 et seq.

H. All bonds issued pursuant to this Chapter shall have all the qualities of negotiable instruments under the commercial laws of the state.

I. Any pledge of revenues or other monies made by the authority shall be valid and binding from the time when the pledge is made. The revenues or monies so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority irrespective of whether such parties have notice thereof.

J. Neither the members of the authority nor any person executing the bonds shall be liable personally for the bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

K. Bonds of the authority, their transfer, and the income therefrom shall at all times be exempt from all taxation by the state or any political subdivision thereof, and may or may not be exempt for federal income tax purposes. The bonds issued pursuant to this Chapter shall be and are hereby declared to be legal and authorized investments for banks, savings banks, trust companies, building and loan associations, insurance companies, fiduciaries, trustees, and guardians. Such bonds shall be eligible to secure the deposit of any and all public funds of the state and any and all public funds of municipalities, parishes, school districts, or other political corporations or subdivisions of the state. Such bonds shall be lawful and sufficient security for said deposits to the extent of their value. When any bonds shall have been issued pursuant to Subsection A of this Section, neither the legislature, the authority, nor any other authority may discontinue or decrease the revenues pledged to the payment of the bonds authorized hereunder or permit to be discontinued or decreased said revenues in anticipation of the collection of which such bonds have been issued, or in any way make any change in the allocation and dedication of the revenues which would diminish the amount of the revenues to be received by the authority, until all of such bonds shall have been retired as to principal and interest, and there is hereby vested in the holders from time to time of such bonds a contract right in the provisions of this Section.

L. The authority may provide by resolution for the issuance of refunding bonds pursuant to R.S. 39:1444 et seq.

M. The holders of any bonds issued hereunder shall have such rights and remedies as may be provided in the resolution or trust agreement authorizing the issuance of the bonds, including but not by way of limitation, appointment of a trustee for the bondholders and any other available civil action to compel compliance with the terms and provisions of the bonds and the resolution or trust agreement.

N. Subject to the agreements with the holders of bonds, all proceeds of bonds and all revenues pledged under a resolution or trust agreement authorizing or securing such bonds shall be deposited and held in trust in a fund or funds separate and apart from all other funds of the state. Subject to the resolution or trust agreement, the trustee shall hold the same for the benefit of the holders of the bonds for the application and disposition thereof solely to the respective uses and purposes provided in such resolution or trust agreement.

O. The authority created hereunder is authorized to employ all professionals it deems necessary in the issuance of its bonds.

P. The authority created hereunder shall be deemed to be a public entity for purposes of Chapters 13, 13-A, 14, 14-A, 14-B, and 15-A of Title 39 of the Louisiana Revised Statutes of 1950, as amended, which statutes shall apply to bonds of the authority, provided that in the event of a conflict with the provisions of this Chapter, the provisions of this Chapter shall control.

Acts 2001, No. 1209, §2; Acts 2005, No. 256, §2, eff. June 29, 2005.



RS 48:2083 - Conveyance of project; maintenance

§2083. Conveyance of project; maintenance

When the bonds issued for any state-designated project and the interest thereon have been paid in full, or sufficient funds have been deposited in trust for that purpose, and the state-designated project is in a condition which meets department standards for structural condition and geometric design and is in a condition of maintenance satisfactory to the department, said project and any property acquired for the project may be transferred by the authority in full ownership to the state of Louisiana. The department will assume jurisdiction and control of the project as a part of the state highway system, provided that the legislature authorizes an increase in mileage of the state highway system equal to the length of the authority project to be transferred. Any authority project transferred to and accepted by the department will be operated and maintained by the department as an integral part of the state highway system, and the department, in the discretion of its secretary, may continue to collect any toll or fee for the purpose of maintenance of the project.

Acts 2001, No. 1209, §2.



RS 48:2084 - Public private partnership projects; unsolicited and solicited proposals; approval by authority

§2084. Public private partnership projects; unsolicited and solicited proposals; approval by authority

A. Any proposal to develop or operate a transportation facility as a public- private partnership project under this Chapter shall be approved by the authority. Prior to the authority approving a proposal to develop or operate a transportation facility as a public-private partnership, the authority shall submit such proposal to the House and Senate Committees on Transportation, Highways and Public Works. The chairman of each committee shall call a public hearing within thirty days of receiving the proposal from the authority for the purpose of receiving information and public comments on the proposal. Transportation facility proposals may be initiated by a private entity or by the authority.

B. A private entity may submit an unsolicited proposal to the authority to develop or operate a qualifying transportation facility; however, the private entity shall apply to the authority for approval. The authority shall advertise any unsolicited proposal submitted by a private entity for the purposes of receiving competitive proposals for the same proposed qualifying transportation facility. Competitors shall have ninety days from the date of advertisement to submit competitive proposals to the authority. The authority shall charge a reasonable fee to cover its costs to process, review, and evaluate an unsolicited proposal submitted by a private entity. An unsolicited proposal for a qualifying transportation facility submitted by a private entity shall include all the following:

(1) A topographic map with a scale of 1:2,000, or other appropriate scale, that delineates the location of the proposed transportation facility.

(2) A detailed description of the proposed qualifying transportation facility, including a conceptual design of the facility and all proposed interconnections with existing or planned transportation facilities.

(3) The proposed date for acquisition, construction, or improvement of the proposed transportation facility.

(4) A statement setting forth the private entity's planned method of acquisition of all property interests required for the proposed qualifying transportation facility, including the nature of the property interests to be acquired, and a description of any property the private entity expects to request the authority to acquire.

(5) The transportation plan of each affected local jurisdiction, including a statement of the status of the proposed qualifying transportation facility.

(6) A preliminary list of local, state, or federal agency permits or approvals expected to be required in order to develop or operate the proposed qualifying transportation facility and a projected schedule for obtaining such permits or approvals.

(7) A preliminary list of public utility facilities expected to be crossed or relocated by the proposed qualifying transportation facility and a statement of the plans of the private entity to accommodate or relocate such crossings.

(8) A statement detailing the private entity's plan to finance, develop, and operate the proposed qualifying transportation facility, including identification of dedicated revenue sources and proposed debt or equity investments by the private entity or applicable public entities.

(9) The names and addresses of the persons who may be contacted for further information concerning the request.

(10) Any additional material and information reasonably requested by the authority.

C. In the case of solicited proposals, the authority is authorized to request proposals from private entities to develop or operate a transportation facility. The authority may charge a reasonable fee to cover its costs to process, review, and evaluate solicited proposals received in response to such requests.

D.(1) The authority may approve the proposal of a private entity to develop or operate a qualifying transportation facility upon finding that the proposal serves a public purpose. The authority shall consider the following factors to determine if a private entity proposal serves a public purpose:

(a) There is a public need for a transportation facility or facilities of the type the private entity proposes to develop or operate as a transportation facility.

(b) The transportation facility or facilities and the proposed interconnections with existing transportation facilities, and the private entity's plans for operation of the qualifying transportation facility or facilities are reasonable and not incompatible with the state transportation plan and with the local governmental entity's comprehensive plan or plans.

(c) The estimated cost of the transportation facility or facilities is reasonable in relation to other similar facilities.

(d) The private entity's proposal will result in the timely development or more efficient operation of the transportation facility.

(2) In evaluating any request, the authority may rely upon internal staff reports prepared by personnel familiar with the operation of similar facilities or the advice of outside advisors or consultants having relevant experience.

E. Approval by the authority shall be subject to the private entity's entering into a comprehensive agreement with the authority. Additionally, the authority shall establish a date to commence the acquisition of property for the construction of a new transportation facility or a date to commence construction of improvements to an established transportation facility. The authority, in its discretion, may grant extensions of such dates.

F. The authority shall take appropriate action to protect trade secrets and other confidential, privileged, and proprietary information received from a private entity, including but not limited to information exempt from disclosure under the federal Freedom of Information Act or the Public Records Law. The authority may enter into confidentiality agreements in connection with any private entity proposal, comprehensive agreement, service contract, lease, or agreement for a qualifying transportation facility.

Acts 2006, No. 304, §1.



RS 48:2084.1 - Public-private partnership projects; service contract

§2084.1. Public-private partnership projects; service contract

In addition to any authority otherwise conferred by law, the authority may contract with a private entity for transportation services to be provided for a qualifying transportation facility in exchange for such service payment and other consideration as the authority may deem appropriate.

Acts 2006, No. 304, §1.



RS 48:2084.2 - Public-private partnerships; adoption of guidelines

§2084.2. Public-private partnerships; adoption of guidelines

A. The authority shall adopt and make public guidelines sufficient to enable a private entity to comply with this Chapter. Such guidelines shall include criteria for projects under the purview of the authority including criteria for selecting among competitive proposals, time lines for selecting proposals, and guidelines for negotiating a comprehensive agreement. The authority shall also adopt guidelines for permitting accelerated selection, review, and documentation time lines for proposals involving a transportation facility deemed a priority by the authority and which is funded in whole or substantial part by a dedicated revenue source.

B. The authority may permit accelerated selection, review, and documentation time lines for proposals for a qualifying transportation facility which is deemed by the authority to have a high probability of success and a less complex financial plan requiring no substantial state funding.

Acts 2006, No. 304, §1.



RS 48:2084.3 - Public-private partnership projects; affected local jurisdictions

§2084.3. Public-private partnership projects; affected local jurisdictions

A private entity requesting approval from or submitting a proposal to the authority shall furnish a copy of its request or proposal to each affected local jurisdiction and responsible public entity. Each affected local jurisdiction which is not a responsible public entity for the qualifying transportation facility shall within sixty days after receiving a copy of the request or proposal submit written comments regarding the proposed qualifying transportation facility to the authority indicating whether the facility is compatible with local comprehensive transportation plans.

Acts 2006, No. 304, §1.



RS 48:2084.4 - Public-private partnership projects; dedication of public property

§2084.4. Public-private partnership projects; dedication of public property

A public entity may dedicate any property interest it has for public use as a qualified transportation facility if it finds that in so doing it will serve the public purpose of this Chapter. In connection with such dedication, the public entity may convey any property interest it has, subject to the conditions imposed by law, to the private entity for consideration as determined by the public entity. The consideration may include an agreement of the private entity to operate the qualifying transportation facility. The property interests that the public entity may convey to the private entity through a dedication may include licenses, franchises, easements, or any other right or interest the public entity deems appropriate.

Acts 2006, No. 304, §1.



RS 48:2084.5 - Public-private partnership projects; powers and duties of the private entity

§2084.5. Public-private partnership projects; powers and duties of the private entity

A. The private entity shall be authorized to develop or operate the qualifying transportation facility, impose user fees, and enter into service contracts in connection with the use of the transportation facility. No tolls or user fees may be imposed by the private entity on any existing free road or system of roads, bridge, tunnel, or overpass unless such road or system of roads, bridge, tunnel, or overpass is improved or expanded.

B. The private entity may own, lease, or acquire any other right to use or operate the qualifying transportation facility.

C. Subject to applicable permit requirements, the private entity shall have the authority to cross any canal or navigable water body so long as the crossing does not unreasonably interfere with the navigation and use of the waterway.

D. In operating the qualifying transportation facility, the private entity may determine reasonable categories for assessment of user fees and with the consent of the authority, make and enforce reasonable rules with respect to similar transportation facilities, including rules relating to toll enforcement.

E. The qualifying transportation facility may be granted certain characteristics typically incident to public ownership, including but not limited to exemption from property taxes and ad valorem taxes and relief from zoning restrictions.

F. The private entity shall do all of the following:

(1) Develop or operate the qualifying transportation facility in a manner which meets engineering standards of the authority and any responsible public entity in accordance with the terms of the comprehensive agreement.

(2) Keep the qualifying transportation facility open for use by the public at all times after its initial opening upon payment of the applicable user fees, lease payments, or service payments. The qualifying transportation facility may be temporarily closed due to emergencies or, with the consent of the authority and responsible public entity, may be closed to protect the safety of the public or for reasonable construction or maintenance procedures.

(3) Maintain, or provide by contract for the maintenance of, the qualifying transportation facility.

(4) Cooperate with the authority and responsible public entity to establish any interconnection with the qualifying transportation facility requested by the authority or responsible public entity.

(5) Comply with the provisions of the comprehensive agreement and any lease or service contract.

Acts 2006, No. 304, §1.



RS 48:2084.6 - Public-private partnership projects; comprehensive agreement

§2084.6. Public-private partnership projects; comprehensive agreement

A. Prior to developing or operating the qualifying transportation facility, the private entity shall enter into a comprehensive agreement with the authority and responsible public entity. The comprehensive agreement shall provide for:

(1) Delivery of performance and payment bonds or other forms of completion guarantee in connection with the construction of or improvements to the qualifying transportation facility, in the forms and in amounts satisfactory to the authority.

(2) Review and approval of plans and specifications for the qualifying transportation facility by the authority and responsible public entity if the plans and specifications conform to established standards of the authority and responsible public entity.

(3) Inspection of construction or improvements to the qualifying transportation facility by the authority and responsible public entity to ensure conformance with engineering standards acceptable to the authority and responsible public entity.

(4) Maintenance of a policy or policies of public liability insurance certificates, which shall be provided to the responsible public entity, or maintenance of self-insurance, each in form and amount satisfactory to the authority and responsible public entity and sufficient to ensure liability coverage to the public and employees of the facility and to enable the continued operation of the qualifying transportation facility.

(5) Monitoring of the maintenance practices of the private entity by the authority and responsible public entity. The private entity shall take actions as the authority and responsible public entity finds appropriate to ensure that the qualifying transportation facility is properly maintained.

(6) Reimbursement to be paid to the authority and responsible public entity for services provided by the responsible public entity.

(7) Filing appropriate financial statements on a periodic basis.

(8) Compensation for the private entity submitting or responding to the proposal in a form and an amount satisfactory to the authority and responsible public entity, which may include a reasonable development fee and reimbursement of development expenses in the event of a termination for convenience by the responsible public entity.

(9) The date of termination of the private entity's authority and duties under this Chapter and dedication to the appropriate public entity.

B. The comprehensive agreement shall provide for user fees, lease payments, service payments, or the availability or other performance-related payments as may be established from time to time by agreement of the parties. User fees shall be set at a level which accounts for any lease payments, service payments, or other compensation to the private entity as specified in the comprehensive agreement. A copy of any lease or service contract shall be filed with the authority and responsible public entity and a schedule of user fees shall be made available by the private entity to any member of the public upon request. In negotiating user fees under this Section, the parties shall establish fees which are the same for persons using the facility under like conditions and shall not materially discourage use of the qualifying transportation facility. The execution of the comprehensive agreement or any amendment thereto shall constitute conclusive evidence that the user fees, lease payments, and service payments provided for in the agreement comply with the requirements of this Chapter. User fees or lease payments established in the comprehensive agreement as a source of revenues may be in addition to or in lieu of service payments.

C. The authority and responsible public entity may agree to participate with the private entity from time to time in amounts received by any agency or instrumentality of the federal government.

D. The comprehensive agreement shall incorporate the duties of the private entity under this Chapter and may contain other terms and conditions that the authority and responsible public entity determine serve the public purpose of this Chapter. Without limitation, the comprehensive agreement may contain provisions under which the authority agrees to provide notice of default and cure rights for the benefit of the private entity and the parties providing financing for the qualifying transportation facility. The comprehensive agreement may contain other lawful terms and conditions to which the private entity, the authority, and the responsible public entity mutually agree to, including provisions regarding unavoidable delays.

E. Any changes in the terms of the comprehensive agreement, as may be agreed upon by the parties, shall be added to the comprehensive agreement by written amendment.

F. Prior to the negotiation of the comprehensive agreement, the authority may enter into a pre-development agreement with the private entity proposing to develop or operate the facility or facilities. The pre-development agreement shall express the commitment of the authority that if it approves the transportation initiative which is the subject of the proposal, the authority shall negotiate a comprehensive agreement to implement such initiative with the private entity. A pre-development agreement may permit the private entity to commence preliminary activities, including project planning and development, advance right-of-way acquisition, preliminary design, conducting transportation and revenue studies and ascertaining the availability of financing for the proposed facility or facilities, establish the process and timing of the negotiation of the comprehensive agreement, and contain any other provisions the parties deem appropriate.

G. If a private entity submits a proposal under this Chapter relating to any highway, road, bridge, tunnel or overpass, or combination of such facilities that is subject to approval by more than one responsible public entity, the authority shall determine the process for reviewing and negotiating the proposal. Each responsible public entity shall retain its right to approve the proposal for the transportation facility and the comprehensive agreement. The authority shall be responsible for the coordination of the timing and the approval process for the proposal and negotiation of the comprehensive agreement. The authority may choose to designate another responsible public entity to carry out its responsibility to coordinate and negotiate this process if the authority determines, in writing, that it is in the public interest to do so.

H. The comprehensive agreement may provide for compensation for addition or improvements to the qualifying transportation facility upon conclusion of any franchise or concession.

I. In the event that a franchise or concession is terminated for public convenience after completion of the qualifying transportation facility, provision shall be made for compensating lenders and investors for their debt, equity, and lost opportunity. In the event a franchise or concession is terminated for operator default after completion of the qualifying transportation facility, provision shall be made to provide step-in rights or to otherwise make whole any project lenders on or prior to such termination.

Acts 2006, No. 304, §1.



RS 48:2084.7 - Public-private partnership projects; funding resources; federal, state, and local assistance

§2084.7. Public-private partnership projects; funding resources; federal, state, and local assistance

A. Any financing of a qualifying transportation facility may be in such amounts and upon such terms and conditions as may be determined by the parties in the comprehensive agreement. Additionally, the private entity and the authority may utilize any and all funding resources available, and may, to the fullest extent permitted by applicable law, issue debt, both taxable and tax exempt, equity, or other securities or obligations, enter into leases, borrow or accept grants, and secure any financing with a pledge of security interest in or lien on any or all of its property, including all of its property interests in the qualifying transportation facility.

B. The authority may take any action to obtain federal, state, or local assistance for a qualifying transportation facility which serves the public purpose of this Chapter and may enter into any contracts required to receive such assistance. Any funds received from an agency or instrumentality of the state or federal government shall be subject to appropriation by the legislature.

C. The authority may agree to participate with the private entity in the costs of a public-private partnership project from revenues received from any agency or instrumentality of the federal, state, or local government.

Acts 2006, No. 304, §1.



RS 48:2084.8 - Public-private partnership projects; material default; remedies

§2084.8. Public-private partnership projects; material default; remedies

A. Upon occurrence and during the continuation of a material default, the authority may exercise any or all of the following remedies:

(1) The authority may elect to take over the transportation facility or facilities and in such case it shall succeed to all of the right, title, and interest in such transportation facility or facilities, subject to any liens on revenues previously granted by the private entity to any person providing financing therefor.

(2) The authority may terminate the comprehensive agreement and exercise any other rights and remedies which may be available to it in law or in equity.

(3) The authority may make or cause to be made any appropriate claims under the required performance and payment bonds.

B. In the event the authority elects to take over a qualifying transportation facility, the authority shall develop or operate the transportation facility, impose user fees for the use of such facility, and comply with any service contracts. Any revenues subject to a lien shall be collected for the benefit of and paid to secured parties, as their interests may appear, to the extent necessary to satisfy the private entity's obligations to secured parties, including the maintenance of reserves, and such liens shall be correspondingly reduced and, when paid off, released. Before any payments to or for the benefit of secured parties, the authority may use revenues to pay current operation and maintenance costs of the transportation facility or facilities, including compensation to the authority for its services in operating and maintaining the qualifying transportation facility. Remaining revenues after all payments for operation and maintenance of the transportation facility and payments for the benefit of secured parties have been made shall be paid to the private entity, subject to the negotiated maximum rate of return. The right to receive such payment, if any, shall be considered just compensation for the transportation facility or facilities. The full faith and credit of the authority or the state shall not be pledged to secure any financing of the private entity by the election to take over the qualifying transportation facility. Assumption of operation of the qualifying transportation facility shall not obligate the authority or the state to pay any obligation of the private entity from sources other than revenues.

Acts 2006, No. 304, §1.



RS 48:2084.9 - Public-private partnership projects; acquisition of property; acquisition of project

§2084.9. Public-private partnership projects; acquisition of property; acquisition of project

A. At the request of the private entity, the authority may exercise any power it has under R.S. 48:2079 for the purpose of acquiring lands or estates or interests in such to the extent that the authority finds that such action serves the public purpose of this Chapter.

B. Except as provided in Subsection A of this Section, until a court of competent jurisdiction has entered a final declaratory judgment that a material default has occurred and is continuing to occur, the authority may not exercise its power under R.S. 48:2079 or 2084.8 against a qualifying transportation facility.

C. After the entry of a final order, the authority may exercise such power in lieu of or at any time after taking over the transportation facility to acquire the qualifying transportation facility. Nothing in this Chapter shall be construed to limit the authority's exercise of its power to expropriate a qualifying transportation facility after the entry of a final declaratory judgment order pursuant to Subsection B of this Section. The private entity, to the extent of its capital investment, may participate in the expropriation proceedings and shall have the same standing as a property owner.

Acts 2006, No. 304, §1.



RS 48:2084.10 - Public-private partnership projects; utility crossings

§2084.10. Public-private partnership projects; utility crossings

Subject to the provisions of R.S. 48:2080, the private entity and each public service company, public utility, railroad, and cable television provider whose facilities are to be crossed or relocated shall cooperate fully in planning and arranging the manner of the crossing or relocation of the facility. The private entity shall pay all costs for crossing, constructing, moving, or relocating such facilities.

Acts 2006, No. 304, §1.



RS 48:2084.11 - Public-private partnership projects; police powers; violations of law

§2084.11. Public-private partnership projects; police powers; violations of law

A. All law enforcement officers of the state and of each affected local jurisdiction shall have the same powers and jurisdiction within the limits of such qualifying transportation facility as in their respective areas of jurisdiction. All law enforcement officers shall have access to the qualifying transportation facility at any time for the purpose of exercising such powers and jurisdiction. This authority does not extend to the private offices, buildings, garages, and other improvements of the private entity to any greater degree than the police power extends to any other private buildings and improvements.

B. To the extent the transportation facility is a highway, road, bridge, tunnel, overpass, or similar transportation facility for motor vehicles, the traffic and motor vehicle laws of the state and, if applicable, any local jurisdiction shall be the same as those applying to conduct on similar transportation facilities in the state or such local jurisdiction. Punishment for offenses shall be as prescribed by law for conduct occurring on similar transportation facilities in the state or local jurisdiction.

Acts 2006, No. 304, §1.



RS 48:2084.12 - Public-private partnership projects; dedication of assets

§2084.12. Public-private partnership projects; dedication of assets

The authority shall terminate the private entity's authority and duties under this Chapter on the date set forth in the comprehensive agreement. Upon termination, the authority and duties of the private entity under this Chapter shall cease, and the qualifying transportation facility shall be dedicated to the responsible public entity or, if the qualifying transportation facility is dedicated by an affected local jurisdiction, to such affected local jurisdiction for public use.

Acts 2006, No. 304, §1.



RS 48:2084.13 - Public-private partnership projects; procurement

§2084.13. Public-private partnership projects; procurement

A. Louisiana procurement regulations promulgated pursuant to R.S. 39:1581 et. seq. and R.S. 48:2081 shall not apply to public-private partnership projects. The comprehensive agreement entered into by the parties may include provisions which are consistent with procurement through competitive sealed bidding or competitive negotiation. The authority shall not be required to select the proposal with the lowest price offer but may consider price as one factor in evaluating proposals. The authority may also consider other factors such as the proposed cost of the qualifying transportation facility, the general reputation, industry experience, and financial capacity of the private entity, the proposed design of the qualifying transportation facility, the eligibility of the facility for accelerated selection, review, and documentation time lines under the authority's guidelines, local citizen and government concerns, benefits to the public, the private entity's compliance with a minority business enterprise participation plan or good faith effort to comply with the goals of such a plan, the private entity's plans to employ local contractors and residents, the party submitting the original proposal for the qualifying transportation facility, and other factors deemed appropriate by the authority.

B. The authority shall proceed in procuring necessary elements of the project in accordance with its guidelines. The authority's guidelines shall be based on factors such as the probable scope, complexity, and priority of the project, the risk sharing, added value, debt, or equity investments by the private entity, and the increase in funding, dedicated revenue source, or other economic benefit otherwise unavailable. Prior to proceeding in procurement activities in accordance with its guidelines, the authority shall state the reasons for its determination in writing.

C. The authority shall comply with the provisions of R.S. 48:2078 if the public-private partnership project is a state-designated project prior to entering into the comprehensive agreement.

D. Once a comprehensive agreement has been entered into, and the process of bargaining of all phases or aspects of the comprehensive agreement is complete, the authority shall make available, upon request, procurement records in accordance with applicable public records laws.

E. Qualifying transportation facilities may be constructed utilizing design-build or other innovative project delivery methods.

Acts 2006, No. 304, §1.



RS 48:2084.14 - Public-private partnership projects; multimodal transportation facilities

§2084.14. Public-private partnership projects; multimodal transportation facilities

Notwithstanding any provision of this Chapter, a private entity shall request approval from all responsible public entities and may enter into a pre-development agreement or comprehensive agreement with multiple responsible public entities. Each responsible public entity shall retain its right to approve a private entity proposal for a multimodal transportation facility and the terms of a pre-development agreement or comprehensive agreement to which it becomes a party. Responsible public entities may designate a lead responsible public entity for purposes of determining the process for reviewing the private entity's proposal and negotiating a comprehensive agreement and a pre-development agreement.

Acts 2006, No. 304, §1.



RS 48:2084.15 - Public-private partnership projects; limitations; port facilities

§2084.15. Public-private partnership projects; limitations; port facilities

Nothing in this Chapter shall be construed to limit, restrict, or prevent the ability of any port authority, port, harbor and terminal district, or the offshore terminal authority, to construct, maintain, operate, expand, or create any facility within its jurisdiction or other areas within which such entity is authorized to act. If any property or facility of the authority or of any private entity authorized to act in accordance with the provisions of this Chapter is to be located within the jurisdiction of an existing port commission, port, harbor and terminal district, or the offshore terminal authority, the mutual written agreement of such entity shall be required before the authority approves the transportation facility.

Acts 2006, No. 304, §1.



RS 48:2091 - Short title

CHAPTER 31. LAFAYETTE METROPOLITAN

EXPRESSWAY COMMISSION

§2091. Short title

This Chapter shall be known and may be referred to as the "Lafayette Metropolitan Expressway Commission Act".

Acts 2003, No. 893, §1, eff. July 1, 2003.



RS 48:2092 - Purpose; legislative findings

§2092. Purpose; legislative findings

A. The legislature hereby finds and declares that the development, construction, improvement, expansion, and maintenance of an efficient, safe, and well-maintained limited access highway system and related ingress and egress is essential to promote continued economic growth and to provide a high quality of life for the people of the Lafayette area.

B. Public revenue, including federal funds, has not kept pace with the area's growing transportation system needs. The legislature hereby finds and declares that it is a matter of public necessity to create the Lafayette Metropolitan Expressway Commission, to pursue alternative and innovative funding sources, including but not limited to tolls, to supplement public revenue sources, and to improve the Lafayette area's transportation system.

Acts 2003, No. 893, §1, eff. July 1, 2003.



RS 48:2093 - Definitions

§2093. Definitions

Unless the text clearly indicates otherwise, the following words or phrases shall have the following meanings:

(1) "Act" means the Lafayette Metropolitan Expressway Commission Act.

(2) "Board" means the board of directors of the commission.

(3) "Bonds" means any bonds, notes, renewal notes, refunding bonds, interim certificates, certificates of indebtedness, debentures, warrants, commercial paper, or other obligations or any other evidence of indebtedness or evidence of borrowed money issued or entered into by the commission to finance projects.

(4) "Commission" means the Lafayette Metropolitan Expressway Commission created by this Chapter.

(5) "Department" means the Department of Transportation and Development.

(6) "Federal government" means the United States of America and any agency or instrumentality, corporate or otherwise, of the United States of America.

(7) "Person" means any individual, partnership, firm, corporation, company, cooperative, association, society, trust, or any other business unit or entity, including any state or federal agency.

(8) "Project" means any capital project undertaken pursuant to this Chapter including the acquisition of real property, construction, reconstruction, improvement, extension, installation, development, landscaping, or operation of a tollway.

(9) "Project costs" means all costs associated with and necessary to plan, design, acquire property rights, and to construct a project, construction costs, and such other expenses as may be necessary or incidental to the construction, financing, and operation of the project.

(10) "Public utility facilities" means tracks, pipes, mains, conduits, cables, wires, towers, poles, and other equipment and appliances which are either publicly or privately owned.

(11) "Real property" means lands, waters, rights in lands or waters, structures, franchises, and interests in land, including lands under water, riparian rights, property rights in air space or subsurface, and any and all other things and rights usually included within said term, including any and all interests in such property less than full title.

(12) "Revenue" means:

(a) Any income, revenue, toll, and receipt derived or to be derived from the construction and operation of projects by the commission or received by the commission from any other sources whatsoever.

(b) Monies generated by way of contract, pledge, donation, or bequest.

(13) "Secretary" means the secretary of the Department of Transportation and Development.

(14) "State" means the state of Louisiana or any agency or instrumentality thereof.

(15) "Toll" means any fee or charge for the use of a tollway.

(16) "Tollway" means any limited access highway, bridge, or other transportation facility constructed or operated by the commission.

Acts 2003, No. 893, §1, eff. July 1, 2003.



RS 48:2094 - Lafayette Metropolitan Expressway Commission; creation; board of directors; meetings; quorum

§2094. Lafayette Metropolitan Expressway Commission; creation; board of directors; meetings; quorum

A. The Lafayette Metropolitan Expressway Commission, hereafter referred to as the "commission", is hereby created possessing full corporate powers to promote, plan, finance, develop, construct, control, regulate, operate, and maintain any limited access tollway or transitway to be constructed within its jurisdiction.

B. The domicile of the commission shall be Lafayette Parish.

C. The board shall be composed of eleven directors who shall be the governing body of the commission with full power to promulgate rules and regulations for the maintenance and operation of said authority as follows:

(1) Two members appointed by the Lafayette Economic Development Authority.

(2) Two members appointed by the Greater Lafayette Chamber of Commerce.

(3) Two members appointed by the University of Louisiana-Lafayette.

(4) One member appointed by the city/parish president of the Lafayette consolidated government.

(5) Two members appointed by the secretary of the Louisiana Department of Transportation and Development, one of whom shall be the District-03 engineer.

(6) One member appointed by the chief executive officer of the incorporated areas of the parish other than the city of Lafayette.

(7) One member appointed by the governing authority of the Lafayette consolidated government.

D. The directors shall take and subscribe to the oath of office required of public officials. Appointed directors shall serve until their successors are appointed and sworn into office. Directors may be removed from office for cause by a district court having jurisdiction.

E. A majority of the directors shall constitute a quorum for the transaction of official business. All official actions of the commission shall require an affirmative vote of the directors present and voting at any meeting.

F. Directors of the commission shall not receive any salary for the performance of their duties as directors. Appointed directors may be reimbursed for mileage expenses incurred for attendance at meetings of the commission. The mileage allowance shall be fixed by the commission in an amount not to exceed the mileage allowance authorized under state travel regulations at rates and standards as promulgated by the division of administration subject to the availability of funds.

G. The commission should meet at least quarterly and may meet more frequently upon call of the chairman.

H. The boundary and jurisdiction of the commission shall be coextensive with the boundaries of Lafayette Parish, Louisiana.

I. The commission created pursuant to this Chapter and all directors thereof shall be subject to the provisions of R.S. 42:1101 et seq.

J. The commission may perform, procure from the Department of Transportation and Development with the consent of its secretary, or procure from outside service providers any service or portion of services necessary to fulfill the duties and obligations of the commission.

Acts 2003, No. 893, §1, eff. July 1, 2003.



RS 48:2095 - Right of public agencies to material

§2095. Right of public agencies to material

The commission created pursuant to this Chapter shall be subject to and fully comply with the public records law, R.S. 44:1 et seq., and the open meetings law, R.S. 42:11 et seq., of the state. The proceedings and documents of the commission shall be public record. All reports, maps, or other technical documents produced in whole or in part by the commission may be utilized by the commission or any other public agency in any manner that it deems necessary and advisable in the conduct of its duties.

Acts 2003, No. 893, §1, eff. July 1, 2003.



RS 48:2096 - Feasibility; advice

§2096. Feasibility; advice

A. The commission may construct projects under the terms and conditions set forth in this Chapter. The commission shall conduct an economic feasibility study prior to initiation of any project to substantiate project need and feasibility.

B. The Lafayette Consolidated Government's Metropolitan Planning Organization, and all subcommittees thereof, shall serve in an advisory capacity to the commission relative to any project or projects contemplated by or to be undertaken by the commission.

Acts 2003, No. 893, §1, eff. July 1, 2003.



RS 48:2097 - Jurisdiction; powers of commission

§2097. Jurisdiction; powers of commission

The commission may exercise powers necessary, appurtenant, convenient, or incidental to the carrying out of its purposes, including but not limited to the following rights and powers:

(1) To adopt rules and regulations necessary to carry out the purposes of the commission, for the governance of its affairs, and for the conduct of its business.

(2) To adopt, use, and alter at will an official seal.

(3) To plan, or construct, reconstruct, maintain, improve, operate, own, or lease projects within its jurisdiction in the manner determined by the commission and to pay any project costs in connection therewith.

(4) To sue and be sued in its own name.

(5) To impose, revise, and adjust from time to time tolls, fees, and charges in connection with its projects sufficient to pay all project costs, maintenance, operation, debt service and reserve or replacement costs, and other necessary or usual charges.

(6) To regulate speed limits on the tollways consistent with state speed limits.

(7) To contract with any person, partnership, association, or corporation desiring the use of any part of a project, including the right-of-way adjoining the paved portion, for placing thereon telephone, fiber optic, telegraph, electric light, or power lines, gas stations, garages, and restaurants, or for any other purpose, and to fix the terms, conditions, rents, and rates of charges limited to no more than the commission's direct and actual cost of administering the permitting process.

(8) To acquire, hold, and dispose of real and personal property in the exercise of its powers and the performance of its duties under this Chapter in accordance with law.

(9) To acquire public or private lands in the name of the commission by purchase, donation, exchange, foreclosure, lease, or otherwise, including rights or easements, or by the exercise of the power of eminent domain in the manner hereinafter provided, as it may deem necessary for carrying out the provisions of this Chapter.

(10) To hold, sell, assign, lease, or otherwise dispose of any real or personal property or any interest therein; to release or relinquish any right, title, claim, lien, interest, easement, or demand however acquired, including any equity or right of redemption in property foreclosed by it; to take assignments of leases and rentals; to proceed with foreclosure actions; or to take any other actions necessary or incidental to the performance of its corporate purposes.

(11) To establish control of access, designate the location, and establish, limit, and control points of ingress and egress for each project as may be necessary or desirable in the judgment of the commission to ensure its proper operation and maintenance, and to prohibit entrance to such project from any point or points not so designated, subject to the prior written concurrence of the department when the state highway system is affected.

(12) To relocate parish, municipal, or other public roads affected or severed by commission projects with equal or better facilities at the expense of the commission.

(13) To enter, or authorize its agents to enter, upon any lands, waters, and premises within the geographic boundaries of the commission for the purpose of making surveys, soundings, drillings, and examinations as it may deem necessary or appropriate for the purposes of this Chapter provided that the commission shall reimburse any actual damages resulting to such lands, waters, and premises as a result of such activities; such entry shall not be deemed a trespass or unlawful.

(14) To procure insurance in such amount or amounts appropriate to the size of the project, as determined by the commission, insuring the commission against all losses, risk, and liability arising out of the construction, operation, maintenance, and ownership of any project.

(15) To apply for, receive, and accept grants, loans, advances, and contributions from any source of money, property, labor, or other things of value, to be held, used, and applied for its corporate purposes.

(16) To open accounts at financial institutions necessary for the conduct of its business and to invest any funds held in reserves or sinking funds, or any funds not required for immediate disbursement in such investments as may be provided in any financing document relating to the use of such funds, or, if not so provided, as the commission may determine, subject to compliance with state laws relative to investments by political subdivisions.

(17) To borrow money and issue bonds for any commission purpose.

(18) To enter contracts and agreements and execute all instruments necessary or convenient thereto for accomplishing the purposes of the commission.

(19) To enter into agreements with a public or private entity to construct, maintain, repair, or operate commission projects.

(20) To authorize the investment of public and private money to finance commission projects, subject to compliance with state law relative to use of public funds.

(21) To employ consultants, engineers, attorneys, accountants, construction and financial experts, superintendents, managers, and such other employees and agents necessary for the accomplishment of commission purposes, and to fix their compensation.

(22) To exercise the power of eminent domain in accordance with Part XVIII of Chapter 1 of this Title.

(23) To do all acts and perform things necessary or convenient to execute the powers granted to the commission by law.

Acts 2003, No. 893, §1, eff. July 1, 2003.



RS 48:2098 - Acquisition of lands and property

§2098. Acquisition of lands and property

A. For the purposes of this Chapter, the commission may acquire private or public property and property rights by donation, purchase, exchange, or eminent domain proceedings, as the commission may deem necessary for any commission purpose in the transportation corridor designated by the commission.

B. In the acquisition of land and property rights, the commission may acquire an entire lot, block, or tract of land, if, by so doing, the acquisition cost to the commission will be equal to or less than the cost of acquiring only that portion of the property thereof necessary for the project. This Subsection is a specific recognition that this means of limiting the rising costs of such property acquisition is a public purpose and that, without this limitation, the viability of many public projects will be threatened.

C. The commission may sell, lease, or otherwise dispose of all or any portion of a project, provided that the sale, lease, or other disposition of a state-designated project shall require department approval. Notwithstanding any law to the contrary, any surplus property may be sold in accordance with procedures adopted by the commission that maximize the price received for such property provided that, notwithstanding any other provision of law to the contrary, whenever any surplus property is acquired by the commission by eminent domain proceedings, the commission first shall offer to sell whatever rights it acquired back to the original owner or his successors in title, at the fair market value or at the original price paid, whichever is less.

D. When the commission acquires property for a project, it is not subject to any liability imposed by preexisting conditions. This Subsection does not, however, affect the rights or liabilities of any past or future owners of the acquired property, nor does it affect the liability of any governmental entity for the results of its actions which create or exacerbate a pollution source. The commission and the Louisiana Department of Environmental Quality may enter into agreements for the performance, funding, and reimbursement of the investigative and remedial acts necessary for property acquired by the commission.

Acts 2003, No. 893, §1, eff. July 1, 2003.



RS 48:2099 - Public utilities

§2099. Public utilities

A.(1) The commission shall have the power to make reasonable regulations, not inconsistent with rules and regulations promulgated by the federal government and the department for the installation, construction, maintenance, repair, renewal, relocation, and removal of any public utility, railroad, or pipeline company, in, on, along, over, or under a project.

(2) Whenever the commission shall determine that it is necessary to relocate, remove, or carry along or across a commission project by grade separation, any public utility facilities presently located in, on, along, over, or under a commission project, the owner or operator of such facilities shall relocate or remove the same in accordance with the order of the commission; however, the cost and expense of such relocation, removal, or grade separation, including the cost of installing such facilities in a new location or locations, including the cost of any land, or any rights or interest in lands, and any other rights acquired to accomplish such relocation or removal, shall be paid as project costs by the commission.

(3) In case of relocation or removal, the owners or operators of public utility facilities, their successors or assigns, may use and operate said public utility facilities in the new location or locations upon the same terms and conditions enjoyed prior to relocation or removal.

B. Any utility which requests and is permitted to occupy commission right-of-way shall be responsible for any cost of relocation, removal, or grade separation and all expenses related thereto.

Acts 2003, No. 893, §1, eff. July 1, 2003.



RS 48:2100 - Contracts; construction; project development; law enforcement

§2100. Contracts; construction; project development; law enforcement

A. Contracts of the commission for the construction, improvement, or maintenance of any commission project shall be made and awarded pursuant to applicable provisions of state law.

B. The commission may contract with either the state police, a law enforcement district, or municipal law enforcement agency to perform law enforcement and patrol functions on any commission project.

Acts 2003, No. 893, §1, eff. July 1, 2003.



RS 48:2101 - Bonds

§2101. Bonds

A. Without reference to any provision of the Constitution of Louisiana and the laws of Louisiana, and as a grant of power in addition to any other general or special law, the commission created pursuant to this Chapter may issue bonds for any commission purpose and pledge revenues for the payment of the principal and interest of such bonds. The commission is further authorized, in its discretion, to pledge all or any part of any gift, grant, donation, or other sum of money, aid, or assistance from the United States, the state, or any political subdivision thereof, unless otherwise restricted by the terms thereof, all or any part of the proceeds of bonds, credit agreements, instruments, or any other money of the commission, from whatever source derived, for the further securing of the payment of the principal and interest of the bonds. Any such bonds shall be payable solely from revenues and bond proceeds, pending their disbursement, and investment income thereon.

B. Bonds issued under the provisions of this Chapter shall not be deemed to constitute a pledge of the full faith and credit of the state or of any governmental unit thereof. All such bonds shall contain a statement on their face substantially to the effect that neither the full faith and credit of the state nor the full faith and credit of any public entity of the state are pledged to the payment of the principal of or the interest on such bonds. The issuance of bonds under the provisions of this Chapter shall not directly, indirectly, or contingently obligate the state or any governmental unit of the state to levy any taxes whatever therefor or to make any appropriation for their payment, other than obligations to make payments by the state or any public entity to the commission arising out of contracts authorized under this Chapter.

C. Bonds shall be authorized by a resolution of the commission and shall be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, including but not limited to fixed, variable, or zero rates, be payable at such time or times, be in such denominations, be in such form, carry such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, be subject to such terms of redemption prior to maturity at such price or prices as determined by the commission, and be entitled to such priority on the revenues as such resolution or resolutions may provide.

D. Bonds shall be sold by the commission at public sale by competitive bid or negotiated private sale and at such price as the commission may determine to be in the best interest of the authority.

E. The issuance of bonds shall not be subject to any limitations, requirements, or conditions contained in any other law, and bonds may be issued without obtaining the consent of the state or any political subdivision, or of any agency, commission, or instrumentality thereof, except that the issuance of such bonds shall be subject to the approval of the State Bond Commission. The bonds shall be issued in compliance with the provisions of this Chapter.

F. For a period of thirty days after the date of publication of a notice of intent to issue bonds in the official journal of the commission authorizing the issuance of bonds hereunder, any person in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause, but after that time no one shall have any cause or right of action to contest the legality of the resolution or of the bonds or the security therefor for any cause whatsoever. If no suit, action, or proceeding is begun contesting the validity of the resolution, the bonds or the security therefor within the thirty days herein prescribed, the authority to issue bonds and provide for the payment thereof, the legality thereof and of all of the provisions of the resolution or other proceedings authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters. Any notice of intent so published shall set forth in reasonable detail the purpose of the bonds, the security therefor, and the parameters of amount, duration, and interest rates. The commission may designate any paper of general circulation in its geographical jurisdiction to publish the notice of intent or may utilize electronic media available to the general public. Any suit to determine the validity of bonds issued by the commission shall be brought only in accordance with the provisions of R.S. 13:5121 et seq.

G. All bonds issued pursuant to this Chapter shall have all the qualities of negotiable instruments under the commercial laws of the state.

H. Any pledge of revenues or other monies made by the commission shall be valid and binding from the time when the pledge is made. The revenues or monies so pledged and thereafter received by the commission shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the commission irrespective of whether such parties have notice thereof.

I. Neither the members of the commission nor any person executing the bonds shall be liable personally for the bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

J. Bonds of the commission, their transfer, and the income therefrom shall at all times be exempt from all taxation by the state or any political subdivision thereof and may or may not be exempt for federal income tax purposes. The bonds issued pursuant to this Chapter shall be and are hereby declared to be legal and authorized investments for banks, savings banks, trust companies, building and loan associations, insurance companies, fiduciaries, trustees, and guardians. Such bonds shall be eligible to secure the deposit of any and all public funds of the state and any and all public funds of municipalities, parishes, school districts, or other political corporations or subdivisions of the state. Such bonds shall be lawful and sufficient security for said deposits to the extent of their value. When any bonds shall have been issued hereunder, neither the legislature, the commission, nor any other commission may discontinue or decrease the revenues pledged to the payment of the bonds authorized hereunder or permit to be discontinued or decreased said revenues in anticipation of the collection of which such bonds have been issued, or in any way make any change in the allocation and dedication of the revenues which would diminish the amount of the revenues to be received by the commission, until all of such bonds shall have been retired as to principal and interest, and there is hereby vested in the holders from time to time of such bonds a contract right in the provisions of this Section.

K. The commission may provide by resolution for the issuance of refunding bonds pursuant to R.S. 39:1444 et seq.

L. The holders of any bonds issued hereunder shall have such rights and remedies as may be provided in the resolution or trust agreement authorizing the issuance of the bonds, including but not by way of limitation, appointment of a trustee for the bondholders and any other available civil action to compel compliance with the terms and provisions of the bonds and the resolution or trust agreement.

M. Subject to the agreements with the holders of bonds, all proceeds of bonds and all revenues pledged under a resolution or trust agreement authorizing or securing such bonds shall be deposited and held in trust in a fund or funds separate and apart from all other funds of the commission. Subject to the resolution or trust agreement, the trustee shall hold the same for the benefit of the holders of the bonds for the application and disposition thereof solely to the respective uses and purposes provided in such resolution or trust agreement.

N. The commission created hereunder is authorized to employ all professionals it deems necessary in the issuance of its bonds.

O. The commission created hereunder shall be deemed to be a public entity for purposes of Chapters 13, 13-A, 14, 14-A, 14-B, and 15-A of Title 39 of the Louisiana Revised Statutes of 1950, as amended, which statutes shall apply to bonds of the commission, provided that in the event of a conflict with the provisions of this Chapter, the provisions of this Chapter shall control.

Acts 2003, No. 893, §1, eff. July 1, 2003.



RS 48:2102 - Conveyance of project; maintenance

§2102. Conveyance of project; maintenance

When the bonds issued for any project and the interest thereon have been paid in full, or sufficient funds have been deposited in trust for that purpose, and the project is in a condition which meets department standards for structural condition and geometric design and is in a condition of maintenance satisfactory to the department, said project and any property acquired for the project may be transferred by the commission in full ownership to the state of Louisiana. The department will assume jurisdiction and control of the project as a part of the state highway system, provided that the legislature authorizes an increase in mileage of the state highway system equal to the length of the commission project to be transferred. Any commission project transferred to and accepted by the department will be operated and maintained by the department as an integral part of the state highway system, and the department, in the discretion of its secretary, may continue to collect any toll or fee for the purpose of maintenance of the project.

Acts 2003, No. 893, §1, eff. July 1, 2003.



RS 48:2106 - Membership requirements

CHAPTER 31-A. PROVISIONS AFFECTING MORE THAN ONE

EXPRESSWAY COMMISSION

§2106. Membership requirements

A. The board of directors for each expressway commission with boundaries and jurisdiction which are coterminous with Lafayette Parish, shall include one director from Iberia Parish and one director from Vermilion Parish.

B. Each director shall take and subscribe to the oath of office required for public officials. Each director shall be a voting member of the board and shall be considered in determining a quorum. Directors shall serve until their successors are appointed and sworn into office. Directors may be removed from office for cause by a district court having jurisdiction.

C. Directors shall not receive any salary for the performance of their duties as directors, but may be reimbursed for mileage expenses incurred for attendance at meetings of the commission. The mileage allowance shall be fixed by the commission in an amount not to exceed the mileage allowance authorized under state travel regulations at rates and standards as promulgated by the division of administration subject to the availability of funds.

D. The directors shall be subject to the provisions of the Code of Governmental Ethics.

Acts 2008, No. 569, §1; Acts 2011, 1st Ex. Sess., No. 11, §1.



RS 48:2111 - Repealed

CHAPTER 32. TRANSPORTATION MOBILITY FUND

§2111. Repealed by Acts 2015, No. 275, §2, eff. June 29, 2015.



RS 48:2112 - Repealed by Acts 2015, No. 275, §2, eff. June 29, 2015.

§2112. Repealed by Acts 2015, No. 275, §2, eff. June 29, 2015.



RS 48:2113 - Repealed by Acts 2015, No. 275, §2, eff. June 29, 2015.

§2113. Repealed by Acts 2015, No. 275, §2, eff. June 29, 2015.



RS 48:2114 - Repealed by Acts 2015, No. 275, §2, eff. June 29, 2015.

§2114. Repealed by Acts 2015, No. 275, §2, eff. June 29, 2015.



RS 48:2115 - Repealed by Acts 2015, No. 275, §2, eff. June 29, 2015.

§2115. Repealed by Acts 2015, No. 275, §2, eff. June 29, 2015.



RS 48:2116 - Repealed by Acts 2015, No. 275, §2, eff. June 29, 2015.

§2116. Repealed by Acts 2015, No. 275, §2, eff. June 29, 2015.



RS 48:2117 - Repealed by Acts 2015, No. 275, §2, eff. June 29, 2015.

§2117. Repealed by Acts 2015, No. 275, §2, eff. June 29, 2015.



RS 48:2118 - Repealed by Acts 2015, No. 275, §2, eff. June 29, 2015.

§2118. Repealed by Acts 2015, No. 275, §2, eff. June 29, 2015.



RS 48:2119 - Repealed by Acts 2015, No. 275, §2, eff. June 29, 2015.

§2119. Repealed by Acts 2015, No. 275, §2, eff. June 29, 2015.



RS 48:2131 - Short title

CHAPTER 33. OUACHITA EXPRESSWAY AUTHORITY

§2131. Short title

This Chapter shall be known and may be referred to as the "Ouachita Expressway Authority Act".

Acts 2007, No. 329, §1.



RS 48:2132 - Purpose; legislative findings

§2132. Purpose; legislative findings

A. The legislature hereby finds and declares that the development, construction, improvement, expansion, and maintenance of an efficient, safe, and well-maintained limited access highway system and related ingress and egress is essential to promote continued economic growth and to provide a high quality of life for the people of the Ouachita Parish area.

B. Public revenue, including federal funds, has not kept pace with the area's growing transportation system needs. The legislature hereby finds and declares that it is a matter of public necessity to create the Ouachita Expressway Authority, to pursue alternative and innovative funding sources, including but not limited to tolls, to supplement public revenue sources, and to build a fourth bridge over the Ouachita River.

Acts 2007, No. 329, §1.



RS 48:2133 - Definitions

§2133. Definitions

Unless the text clearly indicates otherwise, the following words or phrases shall have the following meanings:

(1) "Act" means the Ouachita Expressway Authority Act.

(2) "Authority" means the Ouachita Expressway Authority created by this Chapter.

(3) "Board" means the board of commissioners of the authority.

(4) "Bonds" means any bonds, notes, renewal notes, refunding bonds, interim certificates, certificates of indebtedness, debentures, warrants, commercial paper, or other obligations or any other evidence of indebtedness or evidence of borrowed money issued or entered into by the authority to finance projects.

(5) "Department" means the Department of Transportation and Development.

(6) "Federal government" means the United States of America and any agency or instrumentality, corporate or otherwise, of the United States of America.

(7) "Person" means any individual, partnership, firm, corporation, company, cooperative, association, society, trust, or any other business unit or entity, including any state or federal agency.

(8) "Project" means a capital project undertaken pursuant to this Chapter for the acquisition of real property, construction, reconstruction, improvement, extension, installation, development, landscaping, or operation of a tollway or a bridge or both. Such a bridge shall cross the Ouachita River as provided in Segment K of the Ouachita Loop Major Investment Study, as approved by the Ouachita Council of Governments at its regular meeting on August 28, 2000, including an alignment on the west side which shall run southwesterly to its intersection with LA 143, just north of Tupawek Bayou.

(9) "Project costs" means all costs associated with and necessary to plan, design, acquire property rights, and construct a project, construction costs, and such other expenses as may be necessary or incidental to the construction, financing, and operation of the project.

(10) "Real property" means lands, waters, rights in lands or waters, structures, franchises, and interests in land, including lands under water, riparian rights, property rights in air space or subsurface, and any and all other things and rights usually included within such term, including any and all interests in such property less than full title.

(11) "Revenue" means:

(a) Any income, revenue, toll, and receipt derived or to be derived from the construction and operation of projects by the authority or received by the authority from any other sources whatsoever.

(b) Monies generated by way of contract, pledge, donation, or bequest.

(12) "Secretary" means the secretary of the Department of Transportation and Development.

(13) "State" means the state of Louisiana or any agency or instrumentality thereof.

(14) "Toll" means any fee or charge for the use of a tollway.

(15) "Tollway" means any limited access highway, bridge, or other transportation facility constructed or operated by the authority.

Acts 2007, No. 329, §1.



RS 48:2134 - Ouachita Expressway Authority; creation; board of commissioners; meetings; quorum

§2134. Ouachita Expressway Authority; creation; board of commissioners; meetings; quorum

A. The Ouachita Expressway Authority, hereafter referred to as the "authority", is hereby created possessing full corporate powers to promote, plan, finance, develop, construct, control, regulate, operate, and maintain any limited access tollway or transitway to be constructed within its jurisdiction. This expressway shall not connect in any manner with Forsythe Avenue in the city of Monroe.

B. The domicile of the authority shall be Ouachita Parish.

C. The governing body of the authority shall be a board of commissioners which is hereby created. The board shall have full power to promulgate rules and regulations for the maintenance and operation of the authority. The Ouachita Expressway Authority membership shall be representative as near as practicable by race and gender of the Ouachita parish population as of the most recent federal decennial census. The board shall be composed of fifteen commissioners as follows:

(1) Two members appointed by the Ouachita Parish Police Jury.

(2) One member appointed by the Monroe Chamber of Commerce.

(3) One member appointed by the West Monroe/West Ouachita Chamber of Commerce.

(4) One member appointed by president of the University of Louisiana at Monroe.

(5) Two members appointed by the secretary of the Louisiana Department of Transportation and Development.

(6) One member appointed by the United States representative from the fifth congressional district.

(7) One member appointed by the Ouachita Council of Governments.

(8) The state representative from House District No. Sixteen or his designee.

(9) The state senator from Senate District No. Thirty-Three or his designee.

(10) The state representative from House District No. Seventeen or his designee.

(11) The state senator from Senate District No. Thirty-Four or his designee.

(12) The state representative from House District No. Fifteen or his designee.

(13) The state senator from Senate District No. Thirty-Five or his designee.

D. The members of the board shall take and subscribe to the oath of office required of public officials. Appointed commissioners shall serve two-year terms and shall serve until their successors are appointed and sworn into office. Commissioners may be removed from office by their appointing authority.

E. A majority of the members of the board of commissioners shall constitute a quorum for the transaction of official business. All official actions of the board shall require an affirmative vote of a majority of the commissioners present and voting at any meeting.

F. Members of the board shall not receive any salary for the performance of their duties as commissioners. Appointed commissioners may be reimbursed for mileage expenses incurred for attendance at meetings of the board if traveling from outside of Ouachita Parish. The mileage allowance shall be fixed by the board in an amount not to exceed the mileage allowance authorized under state travel regulations at rates and standards as promulgated by the division of administration subject to the availability of funds.

G. The board shall meet at least quarterly and may meet more frequently upon call of the chairman or as provided by a vote of the majority of the members of the board.

H. The boundary and jurisdiction of the authority shall be coextensive with the boundaries of Ouachita Parish, Louisiana.

I. The board and all members thereof shall be subject to the provisions of R.S. 42:1101 et seq.

J. The board may perform, procure from the Department of Transportation and Development with the consent of its secretary, or procure from outside service providers any service or portion of services necessary to fulfill the duties and obligations of the board or the authority.

Acts 2007, No. 329, §1.



RS 48:2135 - Public records; public meetings; right of public agencies to records

§2135. Public records; public meetings; right of public agencies to records

The board created by this Chapter shall be subject to and fully comply with the public records law, R.S. 44:1 et seq., and the open meetings law, R.S. 42:11 et seq., of the state. The proceedings and documents of the board shall be public record. All reports, maps, or other technical documents produced in whole or in part by the board may be utilized by the board or any other public agency in any manner that it deems necessary and advisable in the conduct of its duties.

Acts 2007, No. 329, §1.



RS 48:2136 - Feasibility; advice

§2136. Feasibility; advice

A. The authority, through the board, may construct projects under the terms and conditions set forth in this Chapter. The board may conduct an economic feasibility study prior to initiation of any project to substantiate project need and feasibility.

B. The Ouachita Council of Governments, and all subcommittees thereof, shall serve in an advisory capacity to the board relative to any project or projects contemplated by or to be undertaken by the authority.

Acts 2007, No. 329, §1.



RS 48:2137 - Jurisdiction; powers of board

§2137. Jurisdiction; powers of board

The board may exercise powers necessary, appurtenant, convenient, or incidental to the carrying out of the purposes of the authority, including but not limited to the following rights and powers:

(1) To adopt rules and regulations necessary to carry out the purposes of the authority, for the governance of its affairs, and for the conduct of the business of the board and the authority.

(2) To adopt, use, and alter at will an official seal.

(3) To plan, or construct, reconstruct, maintain, improve, operate, own, or lease projects within its jurisdiction in the manner determined by the board and to pay any project costs in connection therewith.

(4) To sue and be sued in its own name.

(5) To impose, revise, and adjust from time to time tolls, fees, and charges in connection with projects of the authority sufficient to pay all project costs, maintenance, operation, debt service and reserve or replacement costs, and other necessary or usual charges.

(6) To regulate speed limits on the tollways consistent with state speed limits.

(7) To contract with any person, partnership, association, or corporation desiring the use of any part of a project, including the right-of-way adjoining the paved portion, for placing thereon telephone, fiber optic, telegraph, electric light, or power lines, gas stations, garages, and restaurants, or for any other purpose, and to fix the terms, conditions, rents, and rates of charges limited to no more than the board's direct and actual cost of administering the permitting process.

(8) To acquire, hold, and dispose of real and personal property in the exercise of its powers and the performance of its duties under this Chapter in accordance with law.

(9) To acquire public or private lands in the name of the authority by purchase, donation, exchange, foreclosure, lease, or otherwise, including rights or easements, or by the exercise of the power of eminent domain in the manner hereinafter provided, as it may deem necessary for carrying out the provisions of this Chapter.

(10) To hold, sell, assign, lease, or otherwise dispose of any real or personal property or any interest therein; to release or relinquish any right, title, claim, lien, interest, easement, or demand however acquired, including any equity or right of redemption in property foreclosed by it; to take assignments of leases and rentals; to proceed with foreclosure actions; or to take any other actions necessary or incidental to the performance of its corporate purposes.

(11) To establish control of access, designate the location, and establish, limit, and control points of ingress and egress for each project as may be necessary or desirable in the judgment of the board to ensure its proper operation and maintenance, and to prohibit entrance to such project from any point or points not so designated, subject to the prior written concurrence of the department when the state highway system is affected.

(12) To relocate parish, municipal, or other public roads affected or severed by authority projects with equal or better facilities at the expense of the authority.

(13) To enter, or authorize its agents to enter, upon any lands, waters, and premises within the geographic boundaries of the authority for the purpose of making surveys, soundings, drillings, and examinations as it may deem necessary or appropriate for the purposes of this Chapter provided that the authority shall reimburse any actual damages resulting to such lands, waters, and premises as a result of such activities; such entry shall not be deemed a trespass or unlawful.

(14) To procure insurance in such amount or amounts appropriate to the size of the project, as determined by the board, insuring the authority against all losses, risk, and liability arising out of the construction, operation, maintenance, and ownership of any project.

(15) To apply for, receive, and accept grants, loans, advances, and contributions from any source of money, property, labor, or other things of value, to be held, used, and applied for purposes of the authority.

(16) To open accounts at financial institutions necessary for the conduct of authority business and to invest any funds held in reserves or sinking funds, or any funds not required for immediate disbursement in such investments as may be provided in any financing document relating to the use of such funds, or, if not so provided, as the board may determine, subject to compliance with state laws relative to investments by political subdivisions.

(17) To borrow money and issue bonds for any authority purpose.

(18) To enter contracts and agreements and execute all instruments necessary or convenient thereto for accomplishing the purposes of the authority.

(19) To enter into agreements with a public or private entity to construct, maintain, repair, or operate authority projects.

(20) To authorize the investment of public and private money to finance authority projects, subject to compliance with state law relative to use of public funds.

(21) To employ consultants, engineers, attorneys, accountants, construction and financial experts, superintendents, managers, and such other employees and agents necessary for the accomplishment of authority purposes, and to fix their compensation. The authority shall not be deemed to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana.

(22) To exercise the power of eminent domain in accordance with Part XVIII of Chapter 1 of this Title.

(23) To do all acts and perform things necessary or convenient to execute the powers granted to the authority by law.

(24) To impose taxes, subject to the approval of a majority of the voters in jurisdiction of the authority, in connection with projects of the authority sufficient to pay all project costs, maintenance, operation, debt service, reserve or replacement costs, and other necessary or usual charges.

Acts 2007, No. 329, §1.



RS 48:2138 - Acquisition of lands and property

§2138. Acquisition of lands and property

A. For the purposes of this Chapter, the authority may acquire private or public property and property rights by donation, purchase, exchange, or eminent domain proceedings, as the board may deem necessary for any authority purpose in the transportation corridor designated by the board.

B. In the acquisition of land and property rights, the authority may acquire an entire lot, block, or tract of land, if, by so doing, the acquisition cost to the authority will be equal to or less than the cost of acquiring only that portion of the property thereof necessary for the project. This Subsection is a specific recognition that this means of limiting the rising costs of such property acquisition is a public purpose and that, without this limitation, the viability of many public projects will be threatened.

C. The authority may sell, lease, or otherwise dispose of all or any portion of a project, provided that the sale, lease, or other disposition of a state-designated project shall require department approval. Notwithstanding any law to the contrary, any surplus property may be sold in accordance with procedures adopted by the board that maximize the price received for such property provided that, notwithstanding any other provision of law to the contrary, whenever any surplus property is acquired by the authority by eminent domain proceedings, the authority first shall offer to sell whatever rights it acquired back to the original owner or his successors in title, at the fair market value or at the original price paid, whichever is less.

D. When the authority acquires property for a project, it is not subject to any liability imposed by preexisting conditions. This Subsection does not, however, affect the rights or liabilities of any past or future owners of the acquired property, nor does it affect the liability of any governmental entity for the results of its actions which create or exacerbate a pollution source. The board, on behalf of the authority, and the Louisiana Department of Environmental Quality may enter into agreements for the performance, funding, and reimbursement of the investigative and remedial acts necessary for property acquired by the authority.

Acts 2007, No. 329, §1.



RS 48:2139 - Contracts; construction; project development; law enforcement

§2139. Contracts; construction; project development; law enforcement

A. Contracts of the board on behalf of the authority for the construction, improvement, or maintenance of any authority project shall be made and awarded pursuant to applicable provisions of state law.

B. The board, on behalf of the authority, may contract with either the state police, a law enforcement district, or municipal law enforcement agency to perform law enforcement and patrol functions on any authority project.

Acts 2007, No. 329, §1.



RS 48:2140 - Bonds

§2140. Bonds

A. Without reference to any provision of the Constitution of Louisiana and the laws of Louisiana, and as a grant of power in addition to any other general or special law, the authority created pursuant to this Chapter may issue bonds for any authority purpose and pledge revenues for the payment of the principal and interest of such bonds. The board is further authorized, in its discretion, to pledge all or any part of any gift, grant, donation, or other sum of money, aid, or assistance from the United States, the state, or any political subdivision thereof, unless otherwise restricted by the terms thereof, all or any part of the proceeds of bonds, credit agreements, instruments, or any other money of the authority, from whatever source derived, for the further securing of the payment of the principal and interest of the bonds. Any such bonds shall be payable solely from revenues and bond proceeds, pending their disbursement, and investment income thereon.

B. Bonds issued under the provisions of this Chapter shall not be deemed to constitute a pledge of the full faith and credit of the state or of any governmental unit thereof. All such bonds shall contain a statement on their face substantially to the effect that neither the full faith and credit of the state nor the full faith and credit of any public entity of the state are pledged to the payment of the principal of or the interest on such bonds. The issuance of bonds under the provisions of this Chapter shall not directly, indirectly, or contingently obligate the state or any governmental unit of the state to levy any taxes whatever therefor or to make any appropriation for their payment, other than obligations to make payments by the state or any public entity to the authority arising out of contracts authorized under this Chapter.

C. Bonds shall be authorized by a resolution of the board and shall be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, including but not limited to fixed, variable, or zero rates, be payable at such time or times, be in such denominations, be in such form, carry such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, be subject to such terms of redemption prior to maturity at such price or prices as determined by the board, and be entitled to such priority on the revenues as such resolution or resolutions may provide.

D. Bonds shall be sold by the authority at public sale by competitive bid or negotiated private sale and at such price as the board may determine to be in the best interest of the authority.

E. The issuance of bonds shall not be subject to any limitations, requirements, or conditions contained in any other law, and bonds may be issued without obtaining the consent of the state or any political subdivision, or of any agency, commission, or instrumentality thereof, except that the issuance of such bonds shall be subject to the approval of the State Bond Commission. The bonds shall be issued in compliance with the provisions of this Chapter.

F. For a period of thirty days after the date of publication of a notice of intent to issue bonds in the official journal of the authority authorizing the issuance of bonds hereunder, any person in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause, but after that time no one shall have any cause or right of action to contest the legality of the resolution or of the bonds or the security therefor for any cause whatsoever. If no suit, action, or proceeding is begun contesting the validity of the resolution, the bonds or the security therefor within the thirty days herein prescribed, the authority to issue bonds and provide for the payment thereof, the legality thereof and of all of the provisions of the resolution, or other proceedings authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters. Any notice of intent so published shall set forth in reasonable detail the purpose of the bonds, the security therefor, and the parameters of amount, duration, and interest rates. The board may designate any paper of general circulation in its geographical jurisdiction to publish the notice of intent or may utilize electronic media available to the general public. Any suit to determine the validity of bonds issued by the authority shall be brought only in accordance with the provisions of R.S. 13:5121 et seq.

G. All bonds issued pursuant to this Chapter shall have all the qualities of negotiable instruments under the commercial laws of the state.

H. Any pledge of revenues or other monies made by the board on behalf of the authority shall be valid and binding from the time when the pledge is made. The revenues or monies so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority irrespective of whether such parties have notice thereof.

I. Neither the members of the board nor any person executing the bonds shall be liable personally for the bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

J. Bonds of the authority, their transfer, and the income therefrom shall at all times be exempt from all taxation by the state or any political subdivision thereof and may or may not be exempt for federal income tax purposes. The bonds issued pursuant to this Chapter shall be and are hereby declared to be legal and authorized investments for banks, savings banks, trust companies, building and loan associations, insurance companies, fiduciaries, trustees, and guardians. Such bonds shall be eligible to secure the deposit of any and all public funds of the state and any and all public funds of municipalities, parishes, school districts, or other political corporations or subdivisions of the state. Such bonds shall be lawful and sufficient security for such deposits to the extent of their value. When any bonds shall have been issued hereunder, neither the legislature, the board, nor any other commission may discontinue or decrease the revenues pledged to the payment of the bonds authorized hereunder or permit to be discontinued or decreased such revenues in anticipation of the collection of which such bonds have been issued, or in any way make any change in the allocation and dedication of the revenues which would diminish the amount of the revenues to be received by the authority, until all of such bonds shall have been retired as to principal and interest, and there is hereby vested in the holders from time to time of such bonds a contract right in the provisions of this Section.

K. The board may provide by resolution for the issuance of refunding bonds pursuant to R.S. 39:1444 et seq.

L. The holders of any bonds issued hereunder shall have such rights and remedies as may be provided in the resolution or trust agreement authorizing the issuance of the bonds, including but not limited to appointment of a trustee for the bondholders and any other available civil action to compel compliance with the terms and provisions of the bonds and the resolution or trust agreement.

M. Subject to the agreements with the holders of bonds, all proceeds of bonds and all revenues pledged under a resolution or trust agreement authorizing or securing such bonds shall be deposited and held in trust in a fund or funds separate and apart from all other funds of the authority. Subject to the resolution or trust agreement, the trustee shall hold the same for the benefit of the holders of the bonds for the application and disposition thereof solely to the respective uses and purposes provided in such resolution or trust agreement.

N. The board, on behalf of the authority, is authorized to employ all professionals it deems necessary in the issuance of its bonds.

O. The authority shall be deemed to be a public entity for purposes of Chapters 13, 13-A, 14, 14-A, 14-B, and 15-A of Title 39 of the Louisiana Revised Statutes of 1950, as amended, which statutes shall apply to bonds of the authority, provided that in the event of a conflict with the provisions of this Chapter, the provisions of this Chapter shall control.

Acts 2007, No. 329, §1.



RS 48:2141 - Conveyance of project; maintenance

§2141. Conveyance of project; maintenance

When the bonds issued for any project and the interest thereon have been paid in full, or sufficient funds have been deposited in trust for that purpose, and the project is in a condition which meets department standards for structural condition and geometric design and is in a condition of maintenance satisfactory to the department, such project and any property acquired for the project may be transferred by the board, on behalf of the authority, in full ownership to the state of Louisiana. The department will assume jurisdiction and control of the project as a part of the state highway system, provided that the legislature authorizes an increase in mileage of the state highway system equal to the length of the authority project to be transferred. Any authority project transferred to and accepted by the department will be operated and maintained by the department as an integral part of the state highway system, and the department, in the discretion of its secretary, may continue to collect any toll or fee for the purpose of maintenance of the project.

Acts 2007, No. 329, §1.



RS 48:2151 - Short title

CHAPTER 34. CENTRAL LOUISIANA REGIONAL INFRASTRUCTURE

BELTWAY COMMISSION

§2151. Short title

This Chapter shall be known and may be referred to as the "Central Louisiana Regional Infrastructure Beltway Commission".

Acts 2009, No. 518, §1, eff. July 10, 2009.



RS 48:2152 - Central Louisiana Regional Infrastructure Beltway Commission; purposes

§2152. Central Louisiana Regional Infrastructure Beltway Commission; purposes

The Central Louisiana Regional Infrastructure Beltway Commission, hereinafter referred to as the "commission", is hereby created in the parishes of Rapides and Grant. The commission shall be created for the purpose of establishing and constructing a transportation and utility corridor for the growth of residential, commercial, and industrial developments serving the urban and rural areas of Rapides and south Grant parishes.

Acts 2009, No. 518, §1, eff. July 10, 2009.



RS 48:2153 - Definitions

§2153. Definitions

Unless the text clearly indicates otherwise, the following words or phrases shall have the following meanings:

(1) "Board" means the board of directors of the commission.

(2) "Bonds" means any bonds, notes, renewal notes, refunding bonds, interim certificates, certificates of indebtedness, debentures, warrants, commercial paper, or other obligations or any other evidence of indebtedness or evidence of borrowed money issued or entered into by the commission to finance projects.

(3) "Commission" means the Central Louisiana Regional Infrastructure Beltway Commission.

(4) "Department" means the Department of Transportation and Development.

(5) "Federal government" means the United States of America and any agency or instrumentality, corporate or otherwise, of the United States of America.

(6) "Person" means any individual, partnership, firm, corporation, company, cooperative, association, society, trust, or any other business unit or entity, including any state or federal agency.

(7) "Project" means any capital project undertaken pursuant to this Chapter including the acquisition of real property, construction, reconstruction, improvement, extension, installation, development, landscaping, or operation of a tollway.

(8) "Project costs" means all costs associated with and necessary to plan, design, acquire property rights, and to construct a project, construction costs, and such other expenses as may be necessary or incidental to the construction, financing, and operation of the project.

(9) "Public utility facilities" means tracks, pipes, mains, conduits, cables, wires, towers, poles, and other equipment and appliances which are either publicly or privately owned.

(10) "Real property" means lands, waters, rights in lands or waters, structures, franchises, and interests in land, including lands under water, riparian rights, property rights in air space or subsurface, and any and all other things and rights usually included within said term, including any and all interests in such property less than full title.

(11) "Revenue" means:

(a) Any income, revenue, toll, and receipt derived or to be derived from the construction and operation of projects by the commission or received by the commission from any other sources whatsoever.

(b) Monies generated by way of contract, pledge, donation, or bequest.

(12) "Secretary" means the secretary of the Department of Transportation and Development.

(13) "State" means the state of Louisiana or any agency or instrumentality thereof.

(14) "Toll" means any fee or charge for the use of a tollway.

(15) "Tollway" means any limited access highway, bridge, or other transportation facility constructed or operated by the commission.

Acts 2009, No. 518, §1, eff. June 10, 2009.



RS 48:2154 - Central Louisiana Regional Infrastructure Beltway Commission; creation; board of directors; meetings; quorum

§2154. Central Louisiana Regional Infrastructure Beltway Commission; creation; board of directors; meetings; quorum

A. The Central Louisiana Regional Infrastructure Beltway Commission, hereafter referred to as the "commission", is hereby created possessing full corporate powers to promote, plan, finance, develop, construct, control, regulate, operate, and maintain a transportation and utility corridor for the growth of residential, commercial, and industrial developments serving the urban and rural areas of Rapides and south Grant parishes within its jurisdiction.

B. The domicile of the commission shall be Rapides Parish.

C.(1) The board shall be composed of fifteen directors who shall be the governing body of the commission, with full power to promulgate rules and regulations for the maintenance and operation of the commission as follows:

(a) The mayor from each of the following municipalities: Alexandria, Pineville, Woodworth, Ball, and Boyce, or their designee.

(b) The chancellor of Louisiana State University at Alexandria or his designee.

(c) The chancellor of Louisiana College or his designee.

(d) The executive director of the England Authority or his designee.

(e) The president of the city council of Alexandria or his designee.

(f) The president of the Rapides Parish Police Jury or his designee.

(g) The highway district engineer administrator of Highway District Number 8 of the Louisiana Department of Transportation and Development or his designee.

(h) One member appointed by the Central Louisiana Chamber of Commerce.

(i) The president of the Grant Parish Police Jury or his designee.

(j) The president of the Avoyelles Parish Police Jury or his designee.

(k) The executive director of the Central Louisiana Regional Port or his designee.

(2) The directors shall elect the chairman and vice chairman from among themselves and shall elect any other officers they deem necessary.

D. The directors shall take and subscribe to the oath of office required of public officials. Appointed directors shall serve until their successors are appointed and sworn into office. Directors may be removed from office for cause by a district court having jurisdiction.

E. A majority of the directors shall constitute a quorum for the transaction of official business. All official actions of the commission shall require an affirmative vote of the directors present and voting at any meeting.

F. Directors of the commission shall not receive any salary for the performance of their duties as directors. Appointed directors may be reimbursed for mileage expenses incurred for attendance at meetings of the commission, subject to the availability of funds. The mileage allowance shall be fixed by the commission in an amount not to exceed the mileage allowance authorized under state travel regulations at rates and standards as promulgated by the division of administration.

G. The commission shall meet at least quarterly and may meet more frequently upon call of the chairman.

H. The boundary and jurisdiction of the commission shall be coextensive with the boundaries of Grant and Rapides Parishes.

I. The commission created pursuant to this Chapter and all directors thereof shall be subject to the provisions of R.S. 42:1101 et seq.

J. The commission may perform, procure from the Department of Transportation and Development with the consent of its secretary, or procure from outside service providers any service or portion of services necessary to fulfill the duties and obligations of the commission.

Acts 2009, No. 518, §1, eff. July 10, 2009; Acts 2016, No. 287, §1.



RS 48:2155 - Right of public agencies to material

§2155. Right of public agencies to material

The commission created pursuant to this Chapter shall be subject to and fully comply with the Public Records Law, R.S. 44:1 et seq., and the Open Meetings Law, R.S. 42:11 et seq., of the state. All reports, maps, or other technical documents produced in whole or in part by the commission may be utilized by the commission or any other public agency in any manner that it deems necessary and advisable in the conduct of its duties.

Acts 2009, No. 518, §1, eff. July 10, 2009.



RS 48:2156 - Feasibility; advice

§2156. Feasibility; advice

A. The commission may construct projects under the terms and conditions set forth in this Chapter. The commission shall conduct an economic feasibility study prior to initiation of any project to substantiate project need and feasibility.

B. The Rapides Area Planning Commission, and all subcommittees thereof, shall serve in an advisory capacity to the commission, relative to any project or projects contemplated by or to be undertaken by the commission.

Acts 2009, No. 518, §1, eff. July 10, 2009.



RS 48:2157 - Jurisdiction; powers of commission

§2157. Jurisdiction; powers of commission

The commission may exercise powers necessary, appurtenant, convenient, or incidental to the carrying out of its purposes, including but not limited to the following rights and powers:

(1) To adopt rules and regulations necessary to carry out the purposes of the commission, for the governance of its affairs, and for the conduct of its business.

(2) To adopt, use, and alter at will an official seal.

(3) To plan, construct, reconstruct, maintain, improve, operate, own, or lease projects within its jurisdiction in the manner determined by the commission and to pay any project costs in connection therewith.

(4) To sue and be sued in its own name.

(5) To impose, revise, and adjust tolls, fees, and charges in connection with its projects sufficient to pay all project costs, maintenance, operation, debt service, and reserve or replacement costs, and other necessary or usual charges.

(6) To regulate speed limits on the tollways consistent with state speed limits.

(7) To contract with any person, partnership, association, or corporation desiring the use of any part of a project, including the right-of-way adjoining the paved portion, for placing thereon telephone, fiber optic, telegraph, electric light, or power lines, gas stations, garages, and restaurants, or for any other purpose, and to fix the terms, conditions, rents, and rates of charges limited to no more than the commission's direct and actual cost of administering the permitting process.

(8) To acquire, hold, and dispose of real and personal property in the exercise of its powers and the performance of its duties under this Chapter in accordance with law.

(9) To acquire public or private lands including rights or easements in the name of the commission by purchase, donation, exchange, foreclosure, lease, or otherwise, including exercising the power of eminent domain in accordance with Part XVIII of Chapter 1 of this Title, as it may deem necessary for carrying out the provisions of this Chapter.

(10) To hold, sell, assign, lease, or otherwise dispose of any real or personal property or any interest therein; to release or relinquish any right, title, claim, lien, interest, easement, or demand however acquired, including any equity or right of redemption in property foreclosed by it; to take assignments of leases and rentals; to proceed with foreclosure actions; or to take any other actions necessary or incidental to the performance of its corporate purposes.

(11) To establish control of access, designate the location, and establish, limit, and control points of ingress and egress for each project as may be necessary or desirable in the judgment of the commission to ensure its proper operation and maintenance, and to prohibit entrance to such project from any point or points not so designated, subject to the prior written concurrence of the department when the state highway system is affected.

(12) To relocate parish, municipal, or other public roads affected or severed by commission projects with equal or better facilities at the expense of the commission.

(13) To enter, or authorize its agents to enter, upon any lands, waters, or premises within the geographic boundaries of the commission for the purpose of making surveys, soundings, drillings, or examinations as it may deem necessary or appropriate for the purposes of this Chapter provided that the commission shall reimburse any actual damages resulting to such lands, waters, or premises as a result of such activities; such entry shall not be deemed a trespass or unlawful.

(14) To procure insurance in such amount or amounts appropriate to the size of the project, as determined by the commission, insuring the commission against all losses, risk, and liability arising out of the construction, operation, maintenance, and ownership of any project.

(15) To apply for, receive, and accept grants, loans, advances, and contributions from any source of money, property, labor, or other things of value, to be held, used, and applied for its corporate purposes.

(16) To open accounts at financial institutions necessary for the conduct of its business and to invest any funds held in reserves or sinking funds, or any funds not required for immediate disbursement in such investments as may be provided in any financing document relating to the use of such funds, or, if not so provided, as the commission may determine, subject to compliance with state laws relative to investments by political subdivisions.

(17) To borrow money and issue bonds for any commission purpose.

(18) To enter contracts and agreements and execute all instruments necessary or convenient thereto for accomplishing the purposes of the commission.

(19) To enter into agreements with a public or private entity to construct, maintain, repair, or operate commission projects.

(20) To authorize the investment of public and private money to finance commission projects, subject to compliance with state law relative to use of public funds.

(21) To employ consultants, engineers, attorneys, accountants, construction and financial experts, superintendents, managers, and such other employees and agents necessary for the accomplishment of commission purposes and to fix their compensation.

(22) To do all acts and perform things necessary or convenient to execute the powers granted to the commission by law.

Acts 2009, No. 518, §1, eff. July 10, 2009.



RS 48:2158 - Acquisition of lands and property

§2158. Acquisition of lands and property

A. For the purposes of this Chapter, the commission may acquire private or public property and property rights by donation, purchase, exchange, or eminent domain proceedings, as the commission may deem necessary for any commission purpose in the transportation corridor designated by the commission.

B. In the acquisition of land and property rights, the commission may acquire an entire lot, block, or tract of land, if, by so doing, the acquisition cost to the commission will be equal to or less than the cost of acquiring only that portion of the property thereof necessary for the project. This Subsection is a specific recognition that this means of limiting the rising costs of such property acquisition is a public purpose and that, without this limitation, the viability of many public projects will be threatened.

C. The commission may sell, lease, or otherwise dispose of all or any portion of a project, provided that the sale, lease, or other disposition of a state-designated project shall require department approval. Notwithstanding any law to the contrary, any surplus property may be sold in accordance with procedures adopted by the commission that maximize the price received for such property provided that, notwithstanding any other provision of law to the contrary, whenever any surplus property is acquired by the commission by eminent domain proceedings, the commission first shall offer to sell whatever rights it acquired back to the prior owner or his successors in title, at the fair market value or at the original price paid, whichever is less.

D. When the commission acquires property for a project, it is not subject to any liability imposed by preexisting conditions. This Subsection does not, however, affect the rights or liabilities of any past or future owners of the acquired property, nor does it affect the liability of any governmental entity for the results of its actions which create or exacerbate a pollution source. The commission and the Louisiana Department of Environmental Quality may enter into agreements for the performance, funding, and reimbursement of the investigative and remedial acts necessary for property acquired by the commission.

Acts 2009, No. 518, §1, eff. July 10, 2009.



RS 48:2159 - Public utilities

§2159. Public utilities

A.(1) The commission shall have the power to make reasonable regulations, not inconsistent with rules and regulations promulgated by the federal government and the department for the installation, construction, maintenance, repair, renewal, relocation, or removal of any public utility, railroad, or pipeline, in, on, along, over, or under a project.

(2) Whenever the commission shall determine that it is necessary to relocate, remove, or carry along or across a commission project by grade separation, any public utility facilities presently located in, on, along, over, or under a commission project, the owner or operator of such facilities shall relocate or remove the same in accordance with the order of the commission; however, the cost and expense of such relocation, removal, or grade separation, including the cost of installing such facilities in a new location or locations, including the cost of any land, or any rights or interest in lands, and any other rights acquired to accomplish such relocation or removal, shall be paid as project costs by the commission.

(3) In case of relocation or removal, the owners or operators of public utility facilities, their successors or assigns, may use and operate said public utility facilities in the new location or locations upon the same terms and conditions enjoyed prior to relocation or removal.

B. Any utility which requests and is permitted to occupy a commission right-of-way shall be responsible for any cost of relocation, removal, or grade separation and all expenses related thereto.

Acts 2009, No. 518, §1, eff. July 10, 2009.



RS 48:2160 - Contracts; construction; project development; law enforcement

§2160. Contracts; construction; project development; law enforcement

A. Contracts of the commission for the construction, improvement, or maintenance of any commission project shall be made and awarded pursuant to applicable provisions of state law.

B. The commission may contract with either the state police, a law enforcement district, or municipal law enforcement agency to perform law enforcement and patrol functions on any commission project.

Acts 2009, No. 518, §1, eff. July 10, 2009.



RS 48:2161 - Bonds

§2161. Bonds

A. Without reference to any provision of the Constitution of Louisiana and the laws of Louisiana, and as a grant of power in addition to any other general or special law, the commission created pursuant to this Chapter may issue bonds for any commission purpose and pledge revenues for the payment of the principal and interest of such bonds. The commission is further authorized, in its discretion, to pledge all or any part of any gift, grant, donation, or other sum of money, aid, or assistance from the United States, the state, or any political subdivision thereof, unless otherwise restricted by the terms thereof, all or any part of the proceeds of bonds, credit agreements, instruments, or any other money of the commission, from whatever source derived, for the further securing of the payment of the principal and interest of the bonds. Any such bonds shall be payable solely from revenues and bond proceeds, pending their disbursement, and investment income thereon.

B. Bonds issued under the provisions of this Chapter shall not be deemed to constitute a pledge of the full faith and credit of the state or of any governmental unit thereof. All such bonds shall contain a statement on their face substantially to the effect that neither the full faith and credit of the state nor the full faith and credit of any public entity of the state are pledged to the payment of the principal of or the interest on such bonds. The issuance of bonds under the provisions of this Chapter shall not directly, indirectly, or contingently obligate the state or any governmental unit of the state to levy any taxes whatever therefor or to make any appropriation for their payment, other than obligations to make payments by the state or any public entity to the commission arising out of contracts authorized under this Chapter.

C. Bonds shall be authorized by a resolution of the commission and shall be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, including but not limited to fixed, variable, or zero rates, be payable at such time or times, be in such denominations, be in such form, carry such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, be subject to such terms of redemption prior to maturity at such price or prices as determined by the commission, and be entitled to such priority on the revenues as such resolution or resolutions may provide.

D. Bonds shall be sold by the commission at public sale by competitive bid or negotiated private sale and at such price as the commission may determine to be in the best interest of the authority.

E. The issuance of bonds shall not be subject to any limitations, requirements, or conditions contained in any other law, and bonds may be issued without obtaining the consent of the state or any political subdivision, or of any agency, commission, or instrumentality thereof, except that the issuance of such bonds shall be subject to the approval of the State Bond Commission. The bonds shall be issued in compliance with the provisions of this Chapter.

F. For a period of thirty days after the date of publication of a notice of intent to issue bonds in the official journal of the commission authorizing the issuance of bonds hereunder, any person in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause, but after that time no one shall have any cause or right of action to contest the legality of the resolution or of the bonds or the security therefor for any cause whatsoever. If no suit, action, or proceeding is begun contesting the validity of the resolution, the bonds or the security therefor within the thirty days herein prescribed, the authority to issue bonds and provide for the payment thereof, the legality thereof and of all of the provisions of the resolution or other proceedings authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters. Any notice of intent so published shall set forth in reasonable detail the purpose of the bonds, the security therefor, and the parameters of amount, duration, and interest rates. The commission may designate any paper of general circulation in its geographical jurisdiction to publish the notice of intent or may utilize electronic media available to the general public. Any suit to determine the validity of bonds issued by the commission shall be brought only in accordance with the provisions of R.S. 13:5121 et seq.

G. All bonds issued pursuant to this Chapter shall have all the qualities of negotiable instruments under the commercial laws of the state.

H. Any pledge of revenues or other monies made by the commission shall be valid and binding from the time when the pledge is made. The revenues or monies so pledged and thereafter received by the commission shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the commission irrespective of whether such parties have notice thereof.

I. Neither the members of the commission nor any person executing the bonds shall be liable personally for the bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

J. Bonds of the commission, their transfer, and the income therefrom shall at all times be exempt from all taxation by the state or any political subdivision thereof and may or may not be exempt for federal income tax purposes. The bonds issued pursuant to this Chapter shall be and are hereby declared to be legal and authorized investments for banks, savings banks, trust companies, building and loan associations, insurance companies, fiduciaries, trustees, and guardians. Such bonds shall be eligible to secure the deposit of any and all public funds of the state and any and all public funds of municipalities, parishes, school districts, or other political corporations or subdivisions of the state. Such bonds shall be lawful and sufficient security for said deposits to the extent of their value. When any bonds shall have been issued hereunder, neither the legislature, the commission, nor any other commission may discontinue or decrease the revenues pledged to the payment of the bonds authorized hereunder or permit to be discontinued or decreased said revenues in anticipation of the collection of which such bonds have been issued, or in any way make any change in the allocation and dedication of the revenues which would diminish the amount of the revenues to be received by the commission, until all of such bonds shall have been retired as to principal and interest, and there is hereby vested in the holders from time to time of such bonds a contract right in the provisions of this Section.

K. The commission may provide by resolution for the issuance of refunding bonds pursuant to R.S. 39:1444 et seq.

L. The holders of any bonds issued hereunder shall have such rights and remedies as may be provided in the resolution or trust agreement authorizing the issuance of the bonds, including but not by way of limitation, appointment of a trustee for the bondholders and any other available civil action to compel compliance with the terms and provisions of the bonds and the resolution or trust agreement.

M. Subject to the agreements with the holders of bonds, all proceeds of bonds and all revenues pledged under a resolution or trust agreement authorizing or securing such bonds shall be deposited and held in trust in a fund or funds separate and apart from all other funds of the commission. Subject to the resolution or trust agreement, the trustee shall hold the same for the benefit of the holders of the bonds for the application and disposition thereof solely to the respective uses and purposes provided in such resolution or trust agreement.

N. The commission created hereunder is authorized to employ all professionals it deems necessary in the issuance of its bonds.

O. The commission created hereunder shall be deemed to be a public entity for purposes of Chapters 13, 13-A, 14, 14-A, 14-B, and 15-A of Title 39 of the Louisiana Revised Statutes of 1950, which statutes shall apply to bonds of the commission, provided that in the event of a conflict with the provisions of this Chapter, the provisions of this Chapter shall control.

Acts 2009, No. 518, §1, eff. July 10, 2009.



RS 48:2162 - Conveyance of project; maintenance

§2162. Conveyance of project; maintenance

When the bonds issued for any project and the interest thereon have been paid in full, or sufficient funds have been deposited in trust for that purpose, and the project is in a condition which meets department standards for structural condition and geometric design and is in a condition of maintenance satisfactory to the department, said project and any property acquired for the project may be transferred by the commission in full ownership to the state of Louisiana. The department will assume jurisdiction and control of the project as a part of the state highway system, provided that the legislature authorizes an increase in mileage of the state highway system equal to the length of the commission project to be transferred. Any commission project transferred to and accepted by the department will be operated and maintained by the department as an integral part of the state highway system, and the department, in the discretion of its secretary, may continue to collect any toll or fee for the purpose of maintenance of the project.

Acts 2009, No. 518, §1, eff. July 10, 2009.



RS 48:2170 - Short title

CHAPTER 35. THE LOUISIANA INTRASTATE RAIL COMPACT

§2170. Short title

This Chapter shall be known and may be referred to as "The Louisiana Intrastate Rail Compact Act".

Acts 2010, No. 838, §2, eff. June 30, 2010; Acts 2010, No. 858, §1, eff. June 30, 2010.



RS 48:2171 - Purpose; findings; determinations

§2171. Purpose; findings; determinations

A. The development, improvement, expansion, and maintenance of an efficient, safe, and well-maintained system of railways, transitways, and other transportation facilities that promote mobility are essential to Louisiana's economic health and are intended to act as a system that provides a basis for business and industry to compete cost effectively on a regional, national, and global scale in order to provide a high quality of life for the people of this state.

B. The expansion of local and regional transportation facilities is vital to the growth and development of the parishes and the state.

C. Public sources of revenues, including federal funding, that provide an efficient transportation system have not kept pace with the state's growing population and transportation needs; therefore, available alternative sources of revenue generation should be utilized to supplement currently available public funding in order to provide these needed transportation facilities.

D. Since public funding sources are not providing the state with sufficient revenues to meet all of its transportation needs, parishes and municipalities are hereby encouraged to utilize public-private partnerships as an additional means to assist in financing improvements to the state transportation system, especially the development of a rail travel choice in Louisiana in order to meet regional and local transportation needs.

E. Nothing in this Chapter shall be construed to usurp the property rights of privately owned freight railroads or abrogate the rights and responsibilities of privately owned freight railroads under federal law as carriers of interstate commerce.

Acts 2010, No. 838, §2, eff. July 1, 2010; Acts 2010, No. 858, §1, eff. June 30, 2010.



RS 48:2172 - Definitions

§2172. Definitions

Unless the text clearly indicates otherwise, the following words or phrases shall have the following meanings:

(1) "Act" means the Louisiana Intrastate Rail Compact Act.

(2) "Authority" means Louisiana Intrastate Rail Authority.

(3) "Board" means the board of directors of a compact.

(4) "Bonds" means bonds, notes, certificates, obligations, or any other evidence of indebtedness or evidence of borrowed money issued or entered into by a compact to finance a project.

(5) "Compact" means any quasi-governmental entity compact formed by any parish or municipality, or two or more parishes or municipalities, or any combination of parishes and municipalities pursuant to the provisions of this Chapter or any successor thereto.

(6) "Department" means the Department of Transportation and Development or any successor agency thereto.

(7) "Municipal-street system project" means any proposed capital project involving the acquisition of land for, or the acquisition, construction, reconstruction, improvement, installation, extension, development, or equipping of real property or related facilities as part of the rail service program.

(8) "Parish-related project" means any proposed capital project involving the acquisition of land for, or the acquisition, construction, reconstruction, improvement, installation, extension, development, or equipping of real property as part of a parish road railway or other transportation system and related facilities to the railway program.

(9) "Project" means any capital project undertaken pursuant to this Chapter involving the acquisition of real property for, or the acquisition, construction, reconstruction, improvement, extension, installation, development, or equipping of a railway, related facilities, or any portion thereof, including a state-designated passenger rail project.

(10) "Project costs" means all costs of acquisition and construction; the cost of acquisition of all land, rights-of-way, servitudes, property rights, easements, and interests acquired, or to be acquired, by a compact for such a railway program and related construction; the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which such buildings or structures may be moved; the cost of all machinery and equipment; financing charges, interest charges, interest prior to and during construction; cost of traffic estimates and of engineering and legal expenses; plans, specifications, and surveys; estimates of cost and of revenues; other expenses necessary or incidental to determining the feasibility or practicability of constructing a railway project; administrative expenses and such other expenses as may be necessary or incidental to the construction of a project; the financing of such railway construction and the placing of a rail transport project in operation. Any obligation or expenses hereafter incurred by the department, with the approval of a compact, for traffic surveys, borings, preparation of plans and specifications, and other engineering services in connection with the construction of a project shall be regarded as part of the cost of the project and shall be reimbursed to the department.

(11) "Public utility facilities" means tracks, pipes, signals, railroad grade-crossing protection at vehicular crossings, stations, parking facilities mains, conduits, cables, wires, towers, poles, railroads, and other equipment and appliances which are either publicly or privately owned.

(12) "Real property" means lands, waters, rights in lands or waters, structures, franchises, and interests in land, including lands under water, riparian rights, property rights in air space or subsurface space, and any and all other things and rights usually included within the said term, including any and all interests in such property less than full title, such as easements and servitudes, rights-of-way, uses, leases, licenses, and all other incorporeal hereditaments and every estate, interest or right, legal or equitable, whether permanent or temporary.

(13) "Revenues" means:

(a) All income, revenues, and receipts derived or to be derived from a project owned, leased, maintained, operated, or otherwise received by a compact from a project, or from contracts or agreements relating to a project, including but not limited to lease or sublease agreements, sale agreements, security agreements, loan agreements, pledge agreements, or other financing agreements between that compact and any entity, or from any other sources whatsoever.

(b) Monies generated by way of contract, pledge, donation, or bequest.

(c) Monies generated by taxes of a public entity which are authorized to be assessed and levied by law.

(14) "State" means the state of Louisiana.

(15) "State-designated project" means any proposed capital project involving the acquisition of land for, or the acquisition, construction, reconstruction, improvement, installation, extension, development, or equipping of real property as part of the state transportation system, including railway projects and related facilities.

(16) "State transportation system" means all roadways, highways, bridges, or tunnels which constitute the state rail transportation system.

(17) "Transitway" or "railway" means any fixed guide way facility involving the use of rail or dedicated transit lines.

Acts 2010, No. 838, §2, eff. July 1, 2010; Acts 2010, No. 858, §1, eff. June 30, 2010.



RS 48:2173 - Creation of compacts; jurisdiction

§2173. Creation of compacts; jurisdiction

A. There is in state government a Louisiana Intrastate Rail Authority. The authority shall direct the development and implementation of intrastate high-speed rail service that is fully integrated with the state's existing intrastate rail and bus network, consisting of interlinked conventional and high-speed rail lines and associated feeder buses. The intrastate network in turn shall be fully coordinated and connected with commuter rail lines and urban rail transit lines developed by local agencies, as well as other transit services, through the use of common station facilities whenever possible. The authority may apply for and expend federal funds made available through the American Recover and Reinvestment Act of 2009, upon appropriation of the legislature, to develop passenger rail corridors in Louisiana.

B. Any parish or municipality, or two or more parishes or municipalities, or any combination of parishes and municipalities are hereby authorized to form a quasi-governmental compact. Any such compact created pursuant to this Chapter shall be considered and treated as a body politic and corporate established for the public purposes enumerated herein. The boundaries of the compact shall be coextensive with the territorial boundaries of the parish or parishes or municipality or municipalities which establish such compact. The compact shall have the power to adopt bylaws containing such terms and provisions as the directors of the compact shall deem necessary or convenient to further carry out its purposes, provided that nothing therein may contravene any of the provisions of this Chapter.

Acts 2010, No. 838, §2, eff. July 1, 2010; Acts 2010, No. 858, §1, eff. June 30, 2010.



RS 48:2174 - Liability

§2174. Liability

Neither the state nor any state agency, parish, municipality, district, or any other political subdivision or other public entity shall be subject to any claims, liabilities, costs, expenses, or causes of action for any personal injury or damage to property arising out of the construction, operation, or maintenance of any project, or which may happen to occur on any railway, if such incident giving rise thereto occurs prior to transfer and reversion of ownership of any project from a compact created hereunder to the state or appropriate parish or municipality in accordance with the provisions of this Chapter. Should any suit or other action be filed against a compact created hereunder prior to reversion of a project, such reversion shall be effected as provided in this Chapter, but the compact so joined by such action shall continue in existence as provided in R.S. 48:2189(A). No individual member, officer, director, or employee of a compact shall be liable personally for any such claims, liabilities, costs, expenses, or causes of action in any event.

Acts 2010, No. 838, §2, eff. July 1, 2010; Acts 2010, No. 858, §1, eff. June 30, 2010.



RS 48:2175 - Directors

§2175. Directors

A. The board of the compact shall consist of such directors as are specified in the compact agreement, provided the board shall consist of at least five directors, including the Louisiana designee to the Southern Rail Corridor to be appointed by the chairman of the Southern Rail Corridor.

B. All directors shall be appointed by the parish or municipality forming the compact, if there is only one. If more than one parish, municipality, or any combination of parishes and municipalities is involved in forming a compact, each parish or municipality shall appoint an equal number of directors.

C. The compact shall elect from its directors a chairman, a vice chairman, and a secretary-treasurer who shall serve one-year terms. Where more than one parish or municipality is involved in the formation of a compact, the chairmanship for each successive term shall be alternated among the representatives of all participating parishes and municipalities.

D. Any vacancy which occurs prior to the expiration of a term for which a member of the board has been appointed shall be filled by appointment in the same manner as the original appointment for the unexpired term as set forth in the articles of incorporation or bylaws of the compact.

E. Upon the effective date of an appointment, or as soon as practicable thereafter, each appointed member shall enter upon their duties. A member shall hold office until a successor has been appointed. Any member of the compact is eligible for reappointment.

F. All directors shall have equal status, and each director shall have one vote.

G. The presence of a majority of the board shall constitute a quorum. A majority vote of those present and voting shall be necessary for any action taken by the board.

H. A vacancy on the board shall not impair the right of a quorum to exercise a right or perform a duty of the board.

Acts 2010, No. 838, §2, eff. July 1, 2010; Acts 2010, No. 858, §1, eff. June 30, 2010.



RS 48:2176 - Compensation of directors

§2176. Compensation of directors

Directors of the board shall not be entitled to any salary for services, but each member shall be reimbursed for actual expenses necessarily incurred in the performance of all duties in connection with the business of a compact in compliance with Policy and Procedure Memorandum 49, as promulgated by the division of administration, as amended and revised and may, if authorized by the board, be entitled to a per diem when conducting official business, not to exceed seventy-five dollars per day.

Acts 2010, No. 838, §2, eff. July 1, 2010; Acts 2010, No. 858, §1, eff. June 30, 2010.



RS 48:2177 - Conflict of interest; ethics code

§2177. Conflict of interest; ethics code

Any compact created pursuant to this Chapter, and all directors and officers thereof, shall be subject to the Code of Governmental Ethics (R.S. 42:1101 et seq.).

Acts 2010, No. 838, §2, eff. July 1, 2010; Acts 2010, No. 858, §1, eff. June 30, 2010.



RS 48:2178 - Right of public agencies to material

§2178. Right of public agencies to material

Any compact created pursuant to this Chapter shall be subject to and fully comply with the Public Records Law (R.S. 44:1 et seq.) and the Open Meetings Law (R.S. 42:11 et seq.) of the state. The proceedings and documents of a compact shall be public record. All reports, maps, or other technical documents produced in whole or in part by a compact may be utilized by the department or any other public agency in any manner that they deem necessary and advisable in the conduct of their duties.

Acts 2010, No. 838, §2, eff. July 1, 2010; Acts 2010, No. 858, §1, eff. June 30, 2010.



RS 48:2179 - Establish feasibility; prior written approval

§2179. Establish feasibility; prior written approval

A. A compact created and established pursuant to this Chapter may construct and operate transit way facilities along a transit corridor within the state under the terms and conditions set forth in this Chapter, with the prior express written consent of the affected governing bodies within the geographic boundaries of such compact after public hearing. The facilities shall be part of the approved transportation plan and program of the department and the local metropolitan planning organization, where applicable.

B. Prior to the initiation of environmental impact statements and preliminary engineering, feasibility studies shall first be conducted to substantiate project need and justification.

Acts 2010, No. 838, §2, eff. July 1, 2010; Acts 2010, No. 858, §1, eff. June 30, 2010.



RS 48:2180 - General grant of powers and duties

§2180. General grant of powers and duties

In addition to having all of the powers granted, each compact may exercise all additional powers necessary, appurtenant, convenient, or incidental to the carrying out of its purposes, including but not limited to the following rights and powers:

(1) To adopt and amend bylaws, regulations, and procedures for the governance of its affairs and the conduct of its business and to designate an official journal which shall be a newspaper of general circulation within the geographical boundary of the compact.

(2) To adopt, use, and alter at will an official seal.

(3) To construct, reconstruct, maintain, improve, install, extend, develop, equip, repair, operate, own, and lease projects within the geographic boundaries of the compact in the manner to be determined by the compact, including in segments, phases, or stages, and all rights-of-way and to pay all project costs in connection therewith.

(4) To sue and be sued in its own name, plead, and be impleaded; however, any and all actions at law or in equity against the compact shall be brought in the parish where the cause of action arises, and if land is involved, including condemnation proceedings, suit shall be brought in the parish where the land is situated.

(5) To fix, revise, and adjust, from time to time, fees and charges in connection with each project sufficient to pay all or a portion of maintenance, operation, debt service and reserve or replacement costs, and other necessary or usual charges and to regulate speed limits on the railway transportation system.

(6) To contract with any person, partnership, association, or corporation desiring the use of any part of a project, including the rights-of-way adjoining the paved portion, for placing thereon telephone, fiber optic, telegraph, electric light, or power lines, gas stations, garages, and restaurants, or for any other purpose, and to fix the terms, conditions, rents, and rates of charges for such use. Any utilities which are placed within the right-of-way shall be loadable by the one-call system, and the utilities shall place locator strips on any buried objects. The contract or lease shall require the removal at the expense of the lessee of any utilities or other obstructions placed within the right-of-way at the request of such private utility owner when expansion of the rail transportation facility requires such removal.

(7) To acquire, hold, and dispose of real and personal property in the exercise of its powers and the performance of its duties under this Chapter in accordance with existing state law.

(8) To acquire in the name of the compact by purchase, gift, transfer, foreclosure, lease, or otherwise, including rights or easements, or by the exercise of the power of eminent domain in the manner hereinafter provided, such public or private lands, including public parks, playgrounds or reservations, or parts thereof or rights therein, rights-of-way, property rights, easements, and interests, as it may deem necessary for carrying out the provisions of this Chapter. Eminent domain shall be used for the sole purpose of constructing a railway transportation system and for the other public purposes set forth in this Chapter, and not for the exercise of, or accommodation for, private development interests, including but not limited to service stations, food marts, restaurants, truck stops, or other private enterprises.

(9) To hold, sell, assign, lease, or otherwise dispose of any real or personal property or any interest therein; to release or relinquish any right, title, claim, lien, interest, easement, or demand however acquired, including any equity or right of redemption in property foreclosed by it; to take assignments of leases and rentals; proceed with foreclosure actions; or take any other actions necessary or incidental to the performance of its corporate purposes.

(10) To designate the location, and establish, limit, and control points of ingress and egress for each project as may be necessary or desirable in the judgment of the compact to ensure the proper operation and maintenance of such project, and to prohibit entrance to such project from any point or points not so designated. Creation of new points of ingress and egress or substantial reconstruction or redesign of the same shall be made only after public hearing. Where the state railway transportation system is affected, the concurrence of the department shall be obtained for any such matters set forth in this Paragraph.

(11) In all cases where parish, municipal, or other public roads are affected or severed, the compact is hereby empowered and required to move and replace the roads with equal or better facilities, and all expenses and resulting damages, if any, shall be paid by the compact.

(12) To enter, or authorize its agents to enter upon any lands, waters, and premises within the geographic boundaries of the compact for the purpose of making surveys, soundings, drillings, and examinations as it may deem necessary or appropriate for the purposes of this Chapter, and such entry shall not be deemed a trespass or unlawful. The compact shall make reimbursement for any actual damages resulting to such lands, waters, and premises as a result of such activities.

(13) To procure liability, casualty, and other insurance in such amount or amounts appropriate to the size of the project, as determined by the board, insuring the compact against all losses, risk, and liability arising out of the construction, operation, maintenance, and ownership of any project.

(14) To apply for, receive, and accept subventions, grants, loans, advances, and contributions from any source of money, property, labor, or other things of value, to be held, used, and applied for its corporate purposes.

(15) To open accounts at financial institutions as necessary for the conduct of its business and to invest any funds held in reserves or sinking funds, or any funds not required for immediate disbursement in such investments as may be provided in any financing document relating to the use of such funds, or, if not so provided, as the board may determine, subject to compliance with state laws relative to investments by political subdivisions.

(16) To borrow money and issue bonds for any corporate purpose, including the development, construction, or financing of any project which the compact is authorized to acquire or construct, including all costs in connection with and incidental to such acquisition or construction and the financing thereof.

(17) To enter into contracts and agreements and execute all instruments necessary or convenient thereto for accomplishing the purposes of this Chapter. Such contracts and agreements may include, without limiting the foregoing, construction agreements, purchase or acquisition agreements, loan or lease agreements, partnership agreements, including limited partnership agreements, joint venture, participation agreements, or loan agreements with leasing corporations or other financial institutions or intermediaries.

(18) To enter into agreements with a public or private entity, to permit the entity, independently or jointly with the compact, to construct, maintain, repair, or operate projects, and to authorize the investment of public and private money to finance such projects, subject to compliance with state law relative to use of public funds.

(19) To employ consultant engineers, attorneys, accountants, construction and financial experts, superintendents, managers, and such other employees and agents as may be necessary for the accomplishment of its corporate purposes, and to fix their compensation.

(20) To exercise the power of eminent domain in accordance with general law, or at the option of the compact, Part XII of Chapter 1 of Title 48 of the Louisiana Revised Statutes of 1950, and the provisions relating to acquisition of property prior to judgment found therein, provided that any property so acquired by a compact which is not used for an authorized public purpose of the compact within three years of such acquisition shall be reconveyed by the compact to the prior owners thereof at current market value. Upon refusal or failure to accept reconveyance of such property by the prior owner, the compact may use or dispose of such property as provided for in this Chapter.

(21) To do all acts and things necessary or convenient for the powers granted to it by law.

(22) No freight railroad system or any of its infrastructure or assets shall be taken or included within the operational activities of any compact unless specifically agreed to by the freight railroad company.

Acts 2010, No. 838, §2, eff. July 1, 2010; Acts 2010, No. 858, §1, eff. June 30, 2010.



RS 48:2181 - State-designated projects; department approvals

§2181. State-designated projects; department approvals

A. A compact may, upon obtaining the approval of the Department of Transportation and Development undertake a state-designated project as a project under this Chapter.

B. Any portion of a compact project which is proposed to connect with or otherwise directly affect the operation of any portion of any state highway or any state-designated project shall be approved by the Department of Transportation and Development.

C. Notwithstanding any other law to the contrary, specifically including but not limited to the Louisiana Expressway Law (R.S. 48:1251 et seq.), any compact organized pursuant to the provisions of this Chapter shall have full power to carry out all of the powers and duties set forth in this Chapter, without the necessity of obtaining the approval or consent of the state, or any state agency, political subdivision, district, authority, or other public entity except as expressly provided for in this Chapter.

Acts 2010, No. 838, §2, eff. July 1, 2010; Acts 2010, No. 858, §1, eff. June 30, 2010.



RS 48:2182 - Acquisition of lands and property

§2182. Acquisition of lands and property

A. For the purposes of this Chapter, a compact may acquire private or public property and property rights, including rights of access, air, view, and light, by gift, devise, purchase, or condemnation by eminent domain proceedings, as the compact may deem necessary for any of the purposes of this Chapter, including but not limited to any lands reasonably necessary for securing applicable permits, areas necessary for management of access, borrow pits, drainage ditches, water retention areas, rest areas, placement access for landowners whose access is impaired due to the construction of a project, and replacement rights-of-way for relocated rail and utility facilities for existing, proposed, or anticipated transportation facilities in the transportation corridor designated by the compact.

B. In the acquisition of land and property, a compact may acquire an entire lot, block, or tract of land, if, by so doing, the acquisition costs to the compact will be equal to or less than the cost of acquiring only that portion of the property thereof necessary for the project. This Subsection is a specific recognition that this means of limiting the rising costs of such property acquisition is a public purpose and that, without this limitation, the viability of many public projects will be threatened. To that end, the provisions of R.S. 48:2180(20), regarding reconveyance of such excess portion shall not apply except in the case of the exercise by a compact of its right of eminent domain.

C. A compact may sell, lease, or otherwise dispose of all or any portion of a project, provided that the sale, lease, or other disposition of a state-designated project shall require department approval. Notwithstanding any law to the contrary, any surplus property may be sold in accordance with procedures adopted by the compact that maximize the price received for such property.

D. The right of eminent domain conferred by this Chapter shall be exercised by each compact in the manner provided by state law.

E. When a compact acquires property for a project, it is not subject to any liability imposed by pre-existing conditions. This Subsection does not, however, affect the rights or liabilities of any past or future owners of the acquired property, nor does it affect the liability of any governmental entity for the results of its actions which create or exacerbate a pollution source. The compact and the Louisiana Department of Environmental Quality may enter into interagency agreements for the performance, funding, and reimbursement of the investigative and remedial acts necessary for property acquired by the compact.

Acts 2010, No. 838, §2, eff. July 1, 2010; Acts 2010, No. 858, §1, eff. June 30, 2010.



RS 48:2183 - Public utilities

§2183. Public utilities

A. A compact shall have the power to make reasonable regulations for the installation, construction, maintenance, repair, renewal, relocation, and removal of any public utility, railroad, vehicular crossings of railroads, pipeline company, or other entity, in, on, along, over, or under a project. Whenever a compact shall determine that it is necessary that any public utility facilities which now are, or hereafter may be, located in, on, along, over, or under a project should be relocated in such project, or should be removed from such project, or should be carried along or across the project by grade separation, the owner or operator of such facilities shall relocate or remove the same in accordance with the order of the compact; however, the cost and expenses of such relocation or removal or grade separation, including the cost of installing such facilities in a new location or new locations, and the cost of any land, or any rights-of-way or interest in lands, and any other rights acquired to accomplish such relocation or removal, and the cost of maintenance of grade separation structures, shall be paid by the compact as a part of the cost of such project. In case of any such relocation or removal of public utility facilities, the owners or operators of the same, their successors or assigns, may use and operate such public utility facilities, with the necessary appurtenances, in the new location or new locations, for as long a period, and upon the same terms and conditions, as they had the right to maintain and operate such public utility facilities in their former location or locations.

B. Notwithstanding the provisions of Subsection A of this Section, any utility allowed to exist on a compact's right-of-way at the request of the utility pursuant to R.S. 48:2180(6), shall be responsible for any cost of relocation, removal, or grade separation and all expenses related thereto.

Acts 2010, No. 838, §2, eff. July 1, 2010; Acts 2010, No. 858, §1, eff. June 30, 2010.



RS 48:2184 - Levy special benefit assessments

§2184. Levy special benefit assessments

A. A compact formed under the provisions of this Chapter may levy special benefit assessments for needed public rail transit facilities and services on the property which benefits from those facilities and services.

B. The intrastate rail compact transit facilities and services provide special benefits to parcels of land, and improvements thereon, in the vicinity of rail rapid transit stations, and provide general benefits to the community at large. The board of directors of a compact shall be conclusive judge of the proportion of special and general benefits produced by the facilities and of the distribution of the special benefits among parcels of property within the benefit assessment district.

C. The compact may exercise the powers granted to an economic development district pursuant to R.S. 33:9038.33 and 9038.34 as if the compact is such an economic development district; however, no state tax increments shall be dedicated to pay any revenue bonds of any compact or be otherwise used to obligate the state financially to support a compact or projects of a compact.

Acts 2010, No. 838, §2, eff. July 1, 2010; Acts 2010, No. 858, §1, eff. June 30, 2010.



RS 48:2185 - Local option

§2185. Local option

The provisions of R.S. 48:2184 shall not apply to any municipality or parish unless the qualified electors of the municipality or parish vote in favor of the application of this Chapter to the municipality or parish.

Acts 2010, No. 838, §2, eff. July 1, 2010; Acts 2010, No. 858, §1, eff. June 30, 2010.



RS 48:2186 - Contracts; construction and law enforcement

§2186. Contracts; construction and law enforcement

A. Contracts of a compact for the construction, improvement, repair, or maintenance of any municipal street system project, parish-related project, or project of a compact as defined in R.S. 48:2172(9) shall be made and awarded pursuant to Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950.

B. Exceptions shall be made for publicly funded improvements made to private railway property under contract to the compact for a public benefit, where the labor organizations of the private railway have agreements to carry out work on such property. In this case, the granted public benefit by the private railway company shall be considered an intangible asset owned by the compact.

C. Notwithstanding any law to the contrary, a compact may contract with a private entity to provide services for design, cost estimate, feasibility studies, operations, management and construction management services, provided that any contract awarded for such services shall be awarded only after the compact drafts and uses a request for proposal seeking proposals from qualified providers. Notice of such requests for proposal shall be published twice, once a week for two weeks, in the official journal of the compact and once in at least one trade journal. Such notice shall give a brief description of the services sought, where a complete request for proposal form may be obtained, and the deadline for response to the proposal, which shall be no less than thirty days from the last publication in the official journal. Nothing in this Subsection shall be construed to allow contracts for the construction, improvement, repairs, or maintenance of railways to be awarded in any manner other than as set forth in Subsection A of this Section.

D. A compact created hereunder shall contract with the state police, a law enforcement district, or a municipal law enforcement agency for law enforcement and patrol functions.

Acts 2010, No. 838, §2, eff. July 1, 2010; Acts 2010, No. 858, §1, eff. June 30, 2010.



RS 48:2187 - Bonds

§2187. Bonds

A. Without reference to any provision of the Constitution of Louisiana and the laws of Louisiana, and as a grant of power in addition to any other general or special law, a compact created pursuant to this Chapter may issue bonds for any corporate purpose and pledge revenues for the payment of the principal and interest of such bonds. A compact is further authorized, in its discretion, to pledge all or any part of any gift, grant, donation, or otherwise any sum of money, aid, or assistance from the United States, the state, or any political subdivision thereof, unless otherwise restricted by the terms thereof, all or any part of the proceeds of bonds, credit agreements, instruments, or any other money of the compact, from whatever source derived, for the further securing of the payment of the principal and interest of the bonds.

B. Bonds issued under the provisions of this Chapter shall not be deemed to constitute a pledge of the full faith and credit of the state or of any governmental unit thereof. All such bonds shall contain a statement on their face substantially to the effect that neither the full faith and credit of the state nor the full faith and credit of any public entity of the state are pledged to the payment of the principal or the interest on such bonds. The issuance of bonds under the provisions of this Chapter shall not directly, indirectly, or contingently obligate the state or any governmental unit of the state to levy any taxes whatever therefor or to make any appropriation for their payment, other than obligations to make payments by the state or public entities to the compact arising out of contracts authorized under this Chapter.

C. Prior to the issuance of any bonds for a project, a business plan shall be prepared detailing the estimated expenditures for and revenues from the operation of all capital improvements and the time schedule for such expenditures and receipts. The compact shall employ a financial advisor, and the plan shall be recommended by the compact's financial advisor as fiscally sound and approved by the compact prior to the issuance of any bonds.

D. Bonds shall be authorized by a resolution of the board and shall be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, including but not limited to fixed, variable, or zero rates, be payable at such time or times, be in such denominations, be in such form, carry such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, be subject to such terms of redemption prior to maturity at such price or prices as determined by the compact, and be entitled to such priority on the revenues as such resolution or resolutions may provide.

E. Bonds shall be sold by the compact at public sale by competitive bid or negotiated private sale and at such price or prices as the compact may determine to be in the best interest of the compact.

F. The issuance of bonds shall not be subject to any limitations, requirements, or conditions contained in any other law, and bonds may be issued without obtaining the consent of the state or any political subdivision, or of any agency, commission, or instrumentality thereof, except that the issuance of such bonds shall be subject to the approval of the State Bond Commission. The bonds shall be issued in compliance with the provisions of this Chapter.

G. For a period of thirty days after the date of publication of a notice of intent to issue bonds in the official journal of the compact authorizing the issuance of bonds hereunder, any persons in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause, but after that time no one shall have any cause or right of action to contest the legality of the resolution or of the bonds or the security therefor for any cause whatsoever. If no suit, action, or proceeding is begun contesting the validity of the resolution, the bonds or the security therefor within the thirty days herein prescribed, the compact to issue the bonds and to provide for the payment thereof, the legality thereof, and of all of the provisions of the resolution authorizing the issuance of the bonds shall be conclusively presumed to be legal and shall be incontestable. Any notice of intent so published shall set forth in reasonable detail the purpose of the bonds, the security therefor, and the parameters of amount, duration, and interest rates. A compact shall designate any paper of general circulation in its geographical jurisdiction as its official journal. Any suit to determine the validity of bonds issued by the compact shall be brought only in accordance with the provisions of the Bond Validation Procedures Act (R.S. 13:5121 et seq.). In addition, the Bond Validation Procedures Act may also be used to establish the validity of any contract entered into pursuant to R.S. 48:2180(18).

H. All bonds issued pursuant to this Chapter shall have all the qualities of negotiable instruments under the commercial laws of the state.

I. Any pledge of revenues or other monies made by a compact shall be valid and binding from the time when the pledge is made. The revenues or monies so pledged and thereafter received by the compact shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the compact irrespective of whether such parties have notice thereof.

J. Neither the directors of the board nor any person executing the bonds shall be liable personally for the bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

K. Bonds of a compact, their transfer, and the income therefrom shall at all times be exempt from all taxation by the state or any political subdivision thereof, and may or may not be exempt for federal income tax purposes. The bonds issued pursuant to this Chapter shall be and are hereby declared to be legal and authorized investments for banks, savings banks, trust companies, building and loan associations, insurance companies, fiduciaries, trustees, and guardians. Such bonds shall be eligible to secure the deposit of any and all public funds of the state and any and all public funds of municipalities, parishes, school districts, or other political corporations or subdivisions of the state. Such bonds shall be lawful and sufficient security for said deposits to the extent of their value.

L. A compact organized pursuant to this Chapter is hereby authorized to provide by resolution for the issuance of refunding bonds of the compact for the purpose of refunding any bonds then outstanding and issued by the provisions of this Chapter, whether or not such outstanding bonds have matured or are then subject to redemption. The compact is further authorized to provide by resolution for the issuance of a single issue of bonds of the compact for the combined purposes of (1) paying the costs of any project, and (2) refunding bonds of the compact which shall then be outstanding, whether or not such outstanding bonds have matured or are then subject to redemption. The issuance of such refunding bonds, the maturities, and the other details thereof, the rights and remedies of the holders thereof, and the rights, powers, privileges, duties, and obligations of the compact with respect to the same, shall be governed by the foregoing provisions of this Chapter insofar as the same may be applicable.

M. A compact created hereunder shall have the authority to employ all professionals it deems necessary in the issuance of its bonds, including but not limited to bond counsel, issuer counsel, financial advisors, and fiduciaries.

N. A compact created hereunder shall be deemed to be a public entity for purposes of Chapters 13, 13-A, 14, 14-A, 14-B, and 15-A of Title 39 of the Louisiana Revised Statutes of 1950, as amended, which statutes shall apply to bonds of a compact, provided that in the event of a conflict with the provisions of this Chapter, the provisions of this Chapter shall control.

Acts 2010, No. 838, §2, eff. July 1, 2010; Acts 2010, No. 858, §1, eff. June 30, 2010.



RS 48:2188 - Chapter supplemental; liberal construction

§2188. Chapter supplemental; liberal construction

The powers and rights conferred by this Chapter shall be deemed to provide an additional and alternative method for the doing of the things authorized thereby, shall be regarded as supplemental and additional to powers conferred by other general laws, and shall not be regarded as in derogation of any powers now existing. This Chapter does and shall be construed to provide a complete and additional method for the issuance of bonds. No proceeding, hearing, notice, or approval shall be required for the issuance of any bonds or any instrument as security therefor, except as provided herein. The provisions of this Chapter shall be liberally construed for the accomplishment of its purposes.

Acts 2010, No. 838, §2, eff. July 1, 2010; Acts 2010, No. 858, §1, eff. June 30, 2010.



RS 48:2189 - Cessation of railway; conveyance of project

§2189. Cessation of railway; conveyance of project

A. When bonds issued for any parish-related project and the interest thereon have been paid in full, or sufficient funds have been deposited in trust for that purpose, and the parish project is in a condition of maintenance satisfactory to the parish, said project and any property acquired as part of project costs shall be transferred by the compact to and shall thereby be conveyed in full ownership to the respective parish; and the parish shall assume jurisdiction and control of the project, which shall then become part of the parish road system and be subject to maintenance, control, and operation of the parish as an integral part of the parish road system, and the parish, in its discretion, may provide that any toll or fee collected may be continued for the purpose of maintenance. Upon the later of payment in full of all bonds and the interest thereon, the deposit of funds in trust for such purpose, or the final resolution of any disputes or litigation pending against a compact on such transfer and conveyance date, the existence of the compact shall terminate. From the date of such transfer and conveyance of the project, the compact shall continue to exist to dispose of any unresolved litigation not related to the day-to-day management of the project. If no such litigation is pending on the date the project transfers and conveys, the compact shall terminate on the transfer and conveyance date.

B. When bonds issued for any municipal-designated project and the interest thereon has been paid in full, or sufficient funds have been deposited in trust for that purpose and the municipal project is in a condition of maintenance satisfactory to the municipality, said project and any property acquired as part of the project costs shall be transferred by the compact to and shall thereby be conveyed in full ownership to the respective municipality; and the municipality shall assume jurisdiction and control of the project, which shall then become part of the municipal road system and be subject to maintenance, control, and operation of the municipality as an integral part of the municipal road system, and the municipality, in its discretion, may provide that any fee collected may be continued for the purpose of maintenance. Upon the later of either the payment in full of all bonds and the interest thereon, or the deposit of funds in trust for such purpose, or the final resolution of any disputes or litigation pending against a compact on such transfer and conveyance date, the existence of the compact shall terminate. From the date of such transfer and conveyance of the project, the compact shall continue to exist to dispose of any unresolved litigation not related to the day-to-day management of the project. If no such litigation is pending on the date the project transfers and conveys, the compact shall terminate on the transfer and conveyance date.

C. A notice of transfer and reversion of ownership of any such project shall be published twice in the official journal of the state, parish, or municipality, as the case may be, to receive such ownership conveyance with the first publication to be made not more than one hundred eighty nor less than one hundred fifty days from the full bond principal and interest payment or date of deposit in trust therefor and the second not more than ninety nor less than sixty days therefrom.

D. Any parish or municipality may form or join a compact formed under the provisions of this Chapter by another parish or municipality with the approval of the governing authority of such parish and parish president, or the governing authority of the municipality.

Acts 2010, No. 838, §2, eff. July 1, 2010; Acts 2010, No. 858, §1, eff. June 30, 2010.






TITLE 49 - State Administration

RS 49:1 - Gulfward boundary

TITLE 49 STATE ADMINISTRATION

CHAPTER 1. GENERAL PROVISIONS

PART I. STATE WATER BOUNDARIES

§1. Gulfward boundary

A. The historic gulfward boundary of the state of Louisiana extends a distance into the Gulf of Mexico three marine leagues from the coastline. For the purposes of this Part, "three marine leagues" is equal to nine geographic miles or 10.357 statute miles.

B. The coastline of Louisiana shall be the line of ordinary low water along that portion of the coast which is in direct contact with the open sea and the line marking the seaward limit of inland waters, and shall be not less than the baseline defined by the coordinates set forth in United States v. Louisiana, 422 U.S. 13 (1975), Exhibit "A". Under no circumstances shall the coastline of Louisiana be nearer inland than the baseline established by such coordinates.

C. No provision of this Section shall be construed to relinquish any dominion, sovereignty, territory, property, or rights of the state of Louisiana or its political subdivisions otherwise provided by law.

Amended by Acts 1954, No. 33, §1, eff. June 21, 1954; Acts 2011, No. 336, §1.



RS 49:2 - Sovereignty over waters within boundaries

§2. Sovereignty over waters within boundaries

A. Subject to the right of the government of the United States to regulate foreign and interstate commerce under Section 8 of Article 1 of the Constitution of the United States, and to the power of the government of the United States over cases of admiralty and maritime jurisdiction under Section 2 of Article 3 of the Constitution of the United States, and the powers of the United States Coast Guard as provided by law to patrol and protect the navigable waters of the United States in the Gulf of Mexico, the state of Louisiana has full sovereignty over all of the waters of the Gulf of Mexico and of the arms of the Gulf of Mexico within the boundaries of Louisiana, and over the beds and shores of the Gulf and all arms of the Gulf within the boundaries of Louisiana.

B. The state of Louisiana shall be entitled to all the lands, minerals and other natural resources underlying the Gulf of Mexico, extending seaward from its coastline for a distance of three marine leagues.

Acts 2011, No. 336, §1.



RS 49:3 - Ownership of waters within boundaries

§3. Ownership of waters within boundaries

The State of Louisiana owns in full and complete ownership the waters of the Gulf of Mexico and of the arms of the Gulf and the beds and shores of the Gulf and the arms of the Gulf, including all lands that are covered by the waters of the Gulf and its arms either at low tide or high tide, within the boundaries of Louisiana.



RS 49:3.1 - Legislative intent and purpose

§3.1. Legislative intent and purpose

A. The gulfward boundary of the state of Louisiana historically consists of three marine leagues, and it is the intent of the Legislature of Louisiana that this historic gulfward boundary be recognized and enforced as law.

B. The unequal gulfward boundaries of Gulf Coast states set forth by the United States Supreme Court in United States of America v. States of Louisiana, Texas, Mississippi, Alabama, and Florida, 363 U.S. 1 (1960), have resulted in (1) economic disparity and hardship for Louisiana citizens and entities; (2) economic loss to the state of Louisiana and its political subdivisions; and (3) the inability of the state of Louisiana and its political subdivisions to fully exercise their powers and duties under the federal and state constitutions and state laws and ordinances, including but not limited to protection and restoration of coastal lands, waters, and natural resources, and regulation of activities affecting them.

C. It is the further intent of the Legislature of Louisiana that, in light of the continuing effects of coastal erosion, subsidence, and land loss, the coastline of Louisiana should be recognized as consisting of at least and not less than that coastline defined by the coordinates set forth in United States v. Louisiana, 422 U.S. 13 (1975), Exhibit "A".

D. Notwithstanding any provision of law to the contrary, the jurisdiction of the state of Louisiana or any political subdivision thereof shall not extend to the boundaries recognized herein until the U.S. Congress acknowledges the boundary described herein by an Act of Congress or any litigation resulting from the passage of Acts 2011, No. 336 with respect to the legal boundary of the state is resolved and a final non-appealable judgment is rendered.

Acts 2011, No. 336, §1.



RS 49:4 - Water boundary between Louisiana and Mississippi

§4. Water boundary between Louisiana and Mississippi

The water boundary between the States of Louisiana and Mississippi from the mouth of the Pearl river to the Gulf of Mexico is fixed by the decree of the Supreme Court of the United States in the suit of Louisiana versus Mississippi, and marked and buoyed so as to be reasonably permanent and so as to make the location of the line reasonably plain and apparent to those navigating these waters.



RS 49:5 - Penalty for interference with marks or buoys

§5. Penalty for interference with marks or buoys

Whoever injures, mutilates, destroys, interferes with or removes any of the marks or buoys located, placed, anchored or moored, under the provisions of R.S. 49:4, shall be fined not less than one thousand dollars nor more than five thousand dollars, or imprisoned for not less than one year, nor more than five years, or both.



RS 49:6 - Gulfward boundary of coastal parishes

§6. Gulfward boundary of coastal parishes

A. The gulfward boundaries of the coastal parishes of the state of Louisiana situated east of the Mississippi River extend from the outer land terminus of their common boundary due east, true bearing, to the outer gulfward boundary of the state of Louisiana, and the gulfward boundaries of the coastal parishes situated west of the Mississippi River extend from the outer land terminii of their common boundaries due south, true bearing, to the outer gulfward boundary of the state of Louisiana, and the gulfward boundary of all said coastal parishes extend coextensively with the gulfward boundary of the state of Louisiana.

B. The interior or inland boundaries of all coastal parishes shall remain as now existing or fixed by applicable state laws.

Acts 1954, No. 32, §§1, 2, eff. June 21, 1964.



RS 49:21 - Suits to prevent encroachment on state's rights

PART II. STATE RIGHTS

§21. Suits to prevent encroachment on state's rights

Special counsel shall be employed to preserve and protect the powers reserved to the State of Louisiana by the tenth amendment to the Constitution of the United States, by means of the institution of suits in the name of the State of Louisiana to prevent any governmental agency, including corporations with corporate authority only as approved by the President of the United States, established by the Congress or by the President of the United States under the provisions of any law or resolution of the Congress of the United States, and any officer, agent, or employee thereof, from exercising in this State any power not delegated to the United States by the Constitution of the United States, but reserved by the Constitution of the United States to the State of Louisiana, or expending any public funds, appropriated or made available by the Congress, in the exercise or attempted exercise of that power.



RS 49:22 - Selection of special counsel

§22. Selection of special counsel

The governor and the Attorney General, or either of them, in his discretion, may select the special counsel provided for in R.S. 49:21 and fix compensation.



RS 49:23 - Compensation of special counsel

§23. Compensation of special counsel

The board of liquidation of the state debt may borrow the funds necessary to meet the compensation of the special counsel employed under R.S. 49:21.



RS 49:41 - To 45 Repealed by Acts 1989, No. 662, 8, eff. July 7, 1989.

PART III. INTERGOVERNMENTAL RELATIONS

§41. §§41 to 45 Repealed by Acts 1989, No. 662, §8, eff. July 7, 1989.



RS 49:46 - Repealed by Acts 1976, No. 471, 3

§46. Repealed by Acts 1976, No. 471, §3



RS 49:47 - Council of State Governments

§47. Council of State Governments

The Council of State Governments is a joint governmental agency of this state and of the other states which cooperate through it.



RS 49:48 - Repealed by Acts 1976, No. 471, 3

§48. Repealed by Acts 1976, No. 471, §3



RS 49:49 - Division of local affairs or its successor; purpose, establishment, duties of director, submission of data, functions of division, administration of programs affecting community affairs and development, coordinating community developments, authorization f

§49. Division of local affairs or its successor; purpose, establishment, duties of director, submission of data, functions of division, administration of programs affecting community affairs and development, coordinating community developments, authorization for appropriations and state grants, report

A. The legislature hereby finds that the rapid growth being experienced by many communities within the state of Louisiana presents new and significant problems for these political subdivisions in providing the necessary public services and in planning and developing desirable living and working areas; that the full and effective use of the many grant programs of the federal government affecting community development necessitates full cooperation and coordination of existing state and local government agencies; that the coordination of existing state activities which affect the communities of the state requires the establishment of machinery within the government of the state of Louisiana to administer new and existing programs to meet these problems; and that it is the urgent responsibility of the state to assist communities in meeting these problems in whatever way possible including technical and financial assistance. It is therefore the purpose of this Section to establish a division of local affairs within the commission to provide for state financial and technical assistance to the communities of the state, and to otherwise assist in the community development in order to provide the health and living standards and conditions that the welfare of the people of the state of Louisiana require.

B. Repealed by Acts 1976, No. 471, §3.

C. The commissioner of administration shall have the following additional powers and duties regarding the division of local affairs:

(1) To supervise and administer the activities of the division and to advise the governor with respect to matters affecting community affairs generally and especially on the role of the state in these affairs.

(2) To delegate any of his functions, powers, and duties to such other officers and employees of the commission as he may choose and to authorize such successive redelegations of such functions, powers, and duties as he may deem desirable.

(3) To submit and adopt all necessary plans, enter into contracts, accept gifts, grants, and federal funds, prepare and submit budgets, make rules and regulations, and do all things necessary and proper to carry out the provisions of this Section.

D. All state agencies or political subdivisions of this state shall provide such assistance and data to the division of local affairs as is needed to carry out the functions, powers and duties of the division.

E. The division of local affairs shall have the following functions and responsibilities:

(1) To prepare and adopt a work program each year for the division of local affairs;

(2) To cooperate with and provide technical assistance to parish, municipal and regional planning commissions, zoning commissions, parks or recreation boards, community development groups, community action agencies, and similar agencies created for the purposes of aiding and encouraging an orderly, productive and coordinated development of the state;

(3) To assist the governor in coordinating the activities of state agencies which have an impact on the solution of community development problems and the implementation of community plans, and to channel airport redevelopment funds through the state to political subdivisions;

(4) To encourage and, when requested, assist the efforts of local governments to develop mutual and cooperative solutions to their common problems;

(5) To assist and cooperate with communities in establishing and organizing neighborhood information centers and referral services;

(6) To study existing legal provisions that affect the structure and financing of local government and those state activities which involve significant relations with local government units; and recommend to the governor and the legislature such changes in these provisions and activities as may seem necessary to strengthen local government;

(7) To serve as a clearinghouse for information, data, and other materials which may be helpful or necessary to local governments to discharge their responsibilities; the clearinghouse should also provide information on available federal and state financial and technical assistance;

(8) To carry out continuing studies and analyses of the problems faced by communities within the state and develop such recommendations for administrative or legislative action as appear necessary; in carrying out such studies and analyses, particular attention should be paid to the problems of metropolitan, suburban and other areas in which economic and population factors are rapidly changing;

(9) To assist and cooperate with other state agencies and officials, with official organizations of elected officials in the state, with local governments and officials, and with federal agencies and officials, in carrying out the functions and duties of the division;

(10) To consult with private groups and individuals, and if the director deems it desirable, hold public hearings to obtain information for the purpose of carrying out this section;

(11) To develop and test, model or demonstration programs and projects, contract to administer certain functions or services within a community of the state for such purposes, or to otherwise provide a program of practical research in the solution of community problems.

F.(1) The division of administration shall be responsible for determining and coordinating the state's role in federal grant programs applicable to the following community affairs and development programs or any future community affairs programs which may be enacted by Congress:

(a) Projects and programs for the planning and carrying out of the acquisition, use, and development of land for open space and recreational purposes;

(b) Programs to develop decent, safe, and sanitary housing to serve the needs of all citizens of the community including low-rent and middle-income housing constructed by public authorities or nonprofit groups, and other publicly assisted housing activities;

(c) Urban renewal and redevelopment activities to rebuild slum areas including the provision or supervision of relocation services for individuals, families, businesses, and nonprofit organizations to assure that such displaced are provided with comprehensive relocation and financial assistance;

(d) Channeling of Federal Airport Aid;

(e) Programs and projects to aid in the development, financing, and staffing of neighborhood information and service centers.

(2) Initiate study on state plans insuring local governments and municipalities shall have input into all state plans. The study shall show who is in charge of all state plans and shall provide a list of the respective agencies and committees. The study shall define the different types of state plans being prepared. The study shall further list the elements of each.

G. The successful discharge of this section demands that all activities and programs of state agencies which have an impact on community affairs be fully coordinated. State agencies shall cooperate fully with the director and governor in fulfilling this section. The commission may establish such coordination, advisory, or other machinery as they may find necessary to carry out this section and they may issue such rules and regulations as they believe necessary and desirable to carry out the provisions of this section.

H. Funds may be appropriated to carry out this section including monies to enable the director to assist communities in meeting the non-federal share of any federal community development programs.

I. The commission shall serve in an advisory capacity to the director and the division on all matters related to the implementation of this Section.

Added by Acts 1970, No. 407, §1. Amended by Acts 1976, No. 471, §2; Acts 1986, No. 860, §1; Acts 1988, No. 625, §5.



RS 49:50 - Repealed by Acts 1989, No. 662, 8, eff. July 7, 1989.

§50. Repealed by Acts 1989, No. 662, §8, eff. July 7, 1989.



RS 49:61 - Body of agreement

PART III-A. SOUTHERN GROWTH POLICIES AGREEMENT

§61. Body of agreement

ARTICLE I. FINDINGS AND PURPOSES

A. The party states find that the South has a sense of community based on common social, cultural and economic needs and fostered by a regional tradition. There are vast potentialities for mutual improvement of each state in the region by cooperative planning for the development, conservation and efficient utilization of human and natural resources in a geographic area large enough to afford a high degree of flexibility in identifying and taking maximum advantage of opportunities for healthy and beneficial growth. The independence of each state and the special needs of subregions are recognized and are to be safeguarded. Accordingly, the cooperation resulting from this agreement is intended to assist the states in meeting their own problems by enhancing their abilities to recognize and analyze regional opportunities and take account of regional influences in planning and implementing their public policies.

B. The purposes of this agreement are to provide:

(1) Improved facilities and procedures for study, analysis and planning of governmental policies, programs and activities of regional significance;

(2) Assistance in the prevention of interstate conflicts and the promotion of regional cooperation;

(3) Mechanisms for the coordination of state and local interests on a regional basis;

(4) An agency to assist the states in accomplishing the foregoing.

ARTICLE II. THE BOARD

A. There is hereby created the Southern Growth Policies Board, hereinafter called "the board."

B. The board shall consist of five members from each party state, as follows:

(1) The governor;

(2) Two members of the state legislature, one appointed by the presiding officer of each house of the legislature or in such other manner as the legislature may provide;

(3) Two residents of the state who shall be appointed by the governor to serve at his pleasure.

C. In making appointments pursuant to Subsection B(3), a governor shall, to the greatest extent practicable, select persons who, along with the other members serving pursuant to Subsection B, will make the state's representation on the board broadly representative of the several socio-economic elements within his state.

D.(1) A governor may be represented by an alternate with power to act in his place and stead, if notice of the designation of such alternate is given to the board in such manner as its bylaws may provide.

(2) A legislative member of the board may be represented by an alternate with power to act in his place and stead, unless the laws of his state prohibit such representation and if notice of the designation of such alternate is given to the board in such manner as its by-laws may provide. An alternate for a legislative member of the board shall be selected by the member from among the members of the legislative house in which he serves.

(3) A member of the board serving pursuant to Subsection B(3) of this article may be represented by another resident of his state who may participate in his place and stead, except that he shall not vote; provided, that notice of the identity and designation of the representative selected by the member is given to the board in such manner as its by-laws may provide.

ARTICLE III. POWERS

A. The board shall prepare and keep current a statement of regional objectives, including recommended approaches to regional problems. The statement may also identify projects deemed by the board to be of regional significance. The statement shall be available in its initial form two years from the effective date of this agreement and shall be amended or revised no less frequently than once every six years. The statement shall be in such detail as the board may prescribe. Amendments, revisions, supplements or evaluations may be transmitted at any time. An annual commentary on the statement shall be submitted at a regular time to be determined by the board.

B. In addition to powers conferred on the board elsewhere in this agreement, the board shall have the power to make or commission studies, investigations and recommendations with respect to:

(1) The planning and programming of projects of interstate or regional significance;

(2) Planning and scheduling of governmental services and programs which would be of assistance to the orderly growth and prosperity of the region and to the wellbeing of its population;

(3) Effective utilization of such federal assistance as may be available on a regional basis or as may have an interstate or regional impact;

(4) Measures for influencing population distribution, land use, development of new communities and redevelopment of existing ones;

(5) Transportation patterns and systems of interstate and regional significance;

(6) Improved utilization of human and natural resources for the advancement of the region as a whole;

(7) Any other matters of a planning, data collection or informational character that the board may determine to be of value to the party states.

ARTICLE IV. AVOIDANCE OF DUPLICATION

A. To avoid duplication of effort and in the interest of economy, the board shall make use of existing studies, surveys, plans and data and other materials in the possession of the governmental agencies of the party states and their respective subdivisions or in the possession of other interstate agencies. Each such agency, within available appropriations and if not expressly prevented or limited by law, is hereby authorized to make such materials available to the board and to otherwise assist it in the performance of its functions. At the request of the board, each such agency is further authorized to provide information regarding plans and programs affecting the region, or any subarea thereof, so that the board may have available to it current information with respect thereto.

B. The board shall use qualified public and private agencies to make investigations and conduct research, but if it is unable to secure the undertaking of such investigations or original research by a qualified public or private agency, it shall have the power to make its own investigations and conduct its own research. The board may make contracts with any public or private agencies or private persons or entities for the undertaking of such investigations or original research within its purview.

C. In general, the policy of Subsection B of this article shall apply to the activities of the board relating to its statement of regional objectives, but nothing herein shall be construed to require the board to rely on the services of other persons or agencies in developing the statement of regional objectives or any amendment, supplement or revision thereof.

ARTICLE V. ADVISORY COMMITTEES

The board shall establish a local governments advisory committee. In addition, the board may establish advisory committees representative of subregions of the South, civic and community interests, industry, agriculture, labor or other categories or any combinations thereof. Unless the laws of a party state contain a contrary requirement, any public official of the party state or a subdivision thereof may serve on an advisory committee established pursuant hereto and such service may be considered as a duty of his regular office or employment.

ARTICLE VI. INTERNAL MANAGEMENT OF THE BOARD

A. The members of the board shall be entitled to one vote each. No action of the board shall be binding unless taken at a meeting at which a majority of the total number of votes on the board are cast in favor thereof. Action of the board shall be only at a meeting at which a majority of the members or their alternates are present. The board shall meet at least once a year. In its bylaws, and subject to such directions and limitations as may be contained therein, the board may delegate the exercise of any of its powers relating to internal administration and management to an executive committee or the executive director. In no event shall any such delegation include final approval of:

(1) A budget or appropriation request;

(2) The statement of regional objectives or any amendment, supplement or revision thereof;

(3) Official comments on or recommendations with respect to projects of interstate or regional significance;

(4) The annual report.

B. To assist in the expeditious conduct of its business when the full board is not meeting, the board shall elect an executive committee which shall not exceed twenty-three members, including at least one member from each party state. The executive committee, subject to the provisions of this agreement and consistent with the policies of the board, shall be constituted and function as provided in the bylaws of the board. One-half of the membership of the executive committee shall consist of governors, and the remainder shall consist of other members of the board, except that at any time when there is an odd number of members on the executive committee, the number of governors shall be one less than half of the total membership. The members of the executive committee shall serve for terms of two years, except that members elected to the first executive committee shall be elected as follows: one less than half of the membership for two years and the remainder for one year. The chairman, chairman-elect, vice-chairman and treasurer of the board shall be members of the executive committee and anything in this Paragraph to the contrary notwithstanding shall serve during their continuance in these offices. Vacancies in the executive committee shall not affect its authority to act, but the board at its next regularly ensuing meeting following the occurrence of any vacancy shall fill it for the unexpired term.

C. The board shall have a seal.

D. The board shall elect, from among its members, a chairman, a chairman-elect, a vice-chairman and a treasurer. Elections shall be annual. The chairman-elect shall succeed to the office of chairman for the year following his service as chairman-elect. For purposes of the election and service of officers of the board, the year shall be deemed to commence at the conclusion of the annual meeting of the board and terminate at the conclusion of the next annual meeting thereof. The board shall provide for the appointment of an executive director. Such executive director shall serve at the pleasure of the board, and together with the treasurer and such other personnel as the board may deem appropriate shall be bonded in such amounts as the board shall determine. The executive director shall be secretary.

E. The executive director, subject to the policy set forth in this agreement and any applicable directions given by the board, may make contracts on behalf of the board.

F. Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director, subject to the approval of the board, shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the board, and shall fix the duties and compensation of such personnel. The board in its bylaws shall provide for the personnel policies and programs of the board.

G. The board may borrow, accept or contract for the services of personnel from any party jurisdiction, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two or more of the party jurisdictions or their subdivisions.

H. The board may accept for any of its purposes and functions under this agreement any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association, foundation, or corporation, and may receive, utilize and dispose of the same. Any donation or grant accepted by the board pursuant to this paragraph or services borrowed pursuant to Subsection G of this article shall be reported in the annual report of the board. Such report shall include the nature, amount and conditions, if any, of the donation, grant, or services borrowed, and the identity of the donor or lender.

I. The board may establish and maintain such facilities as may be necessary for the transacting of its business. The board may acquire, hold, and convey real and personal property and any interest therein.

J. The board shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The board shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

K. The board annually shall make to the governor and legislature of each party state a report covering the activities of the board for the preceding year. The board at any time may make such additional reports and transmit such studies as it may deem desirable.

L. The board may do any other or additional things appropriate to implement powers conferred upon it by this agreement.

ARTICLE VII. FINANCE

A. The board shall advise the governor or designated officer or officers of each party state of its budget of estimated expenditures for such period as may be required by the laws of that party state. Each of the board's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states.

B. The total amount of appropriation requests under any budget shall be apportioned among the party states. Such apportionment shall be in accordance with the following formula:

(1) One-third in equal shares,

(2) One-third in the proportion that the population of a party state bears to the population of all party states, and

(3) One-third in the proportion that the per capita income in a party state bears to the per capita income in all party states.

In implementing this formula, the board shall employ the most recent authoritative sources of information and shall specify the sources used.

C. The board shall not pledge the credit of any party state. The board may meet any of its obligations in whole or in part with funds available to it pursuant to Article VI(H) of this agreement, provided that the board takes specific action setting aside such funds prior to incurring an obligation to be met in whole or in part in such manner. Except where the board makes use of funds available to it pursuant to Article VI(H), or borrows pursuant to this paragraph, the board shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same. The board may borrow against anticipated revenues for terms not to exceed two years, but in any such event the credit pledged shall be that of the board and not of a party state.

D. The board shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the board shall be subject to the audit and accounting procedures established by its bylaws. However, all receipts and disbursements of funds handled by the board shall be audited yearly by a certified or licensed public accountant, and the report of the audit shall be included in and become part of the annual report of the board.

E. The accounts of the board shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the board.

F. Nothing contained herein shall be construed to prevent board compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the board.

ARTICLE VIII. COOPERATION WITH THE FEDERAL

GOVERNMENT AND OTHER GOVERNMENTAL ENTITIES

Each party state is hereby authorized to participate in cooperative or joint planning undertakings with the federal government, and any appropriate agency or agencies thereof, or with any interstate agency or agencies. Such participation shall be at the instance of the governor or in such manner as state law may provide or authorize. The board may facilitate the work of state representatives in any joint interstate or cooperate federal-state undertaking authorized by this article, and each such state shall keep the board advised of its activities in respect of such undertakings, to the extent that they have interstate or regional significance.

ARTICLE IX. SUBREGIONAL ACTIVITIES

The board may undertake studies or investigations centering on the problems of one or more selected subareas within the region; provided, that in its judgment, such studies or investigations will have value as demonstrations for similar or other areas within the region. If a study or investigation that would be of primary benefit to a given state, unit of local government, or intrastate or interstate area is proposed, and if the board finds that it is not justified in undertaking the work for its regional value as a demonstration, the board may undertake the study or investigation as a special project. In any event, it shall be a condition precedent that satisfactory financing and personnel arrangements be concluded to assure that the party or parties benefited bear all costs which the board determines would be inequitable for it to assume. Prior to undertaking any study or investigation pursuant to this article as a special project the board shall make reasonable efforts to secure the undertaking of the work by another responsible public or private entity in accordance with the policy set forth in Article IV(B).

ARTICLE X. COMPREHENSIVE LAND USE PLANNING

If any two or more contiguous party states desire to prepare a single or consolidated comprehensive land use plan, or a land use plan for any interstate area lying partly within each such state, the governors of the states involved may designate the board as their joint agency for the purpose. The board shall accept such designation and carry out such responsibility; provided, that the states involved make arrangements satisfactory to the board to reimburse it or otherwise provide the resources with which the land use plan is to be prepared. Nothing contained in this article shall be construed to deny the availability for use in the preparation of any such plan of data and information already in the possession of the board to require payment on account of the use thereof in addition to payments otherwise required to be made pursuant to other provisions of this agreement.

ARTICLE XI. COMPACTS AND AGENCIES UNAFFECTED

Nothing in this agreement shall be construed to:

(1) Affect the powers or jurisdiction of any agency of a party state or any subdivision thereof.

(2) Affect the rights or obligations of any governmental units, agencies or officials, or of any private persons or entities conferred or imposed by any interstate or interstate-federal compacts to which any one or more states participating herein are parties.

(3) Impinge on the jurisdiction of any existing interstate-federal mechanism for regional planning or development.

ARTICLE XII. ELIGIBLE PARTIES; ENTRY

INTO AND WITHDRAWAL

A. This agreement shall have as eligible parties the states of Alabama, Arkansas, Delaware, Florida, Georgia, Kentucky, Louisiana, Maryland, Mississippi, Missouri, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia, West Virginia, the Commonwealth of Puerto Rico, and the Territory of the Virgin Islands, hereinafter referred to as party states.

B. Any eligible state may enter into this agreement and it shall become binding thereon when it has adopted the same; provided, that in order to enter into initial effect, adoption by at least five states shall be required.

C. Adoption of the agreement may be either by enactment thereof or by adherence thereto by the governor; provided, that in the absence of enactment, adherence by the governor shall be sufficient to make his state a party only until December 31, 1974. During any period when a state is participating in this agreement through gubernatorial action, the governor may provide to the board an equitable share of the financial support of the board from any source available to him. Nothing in this paragraph shall be construed to require a governor to take action contrary to the constitution or laws of his state.

ARTICLE XIII. CONSTRUCTION AND SEVERABILITY

This agreement shall be liberally construed so as to effectuate the purposes thereof. The provisions of this agreement shall be severable and if any phrase, clause, sentence or provision of this agreement is declared to be contrary to the constitution of any state or of the United States, or the application thereof to any government, agency, person or circumstances is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state participating therein, the agreement shall remain in full force and effect as to the state affected as to all severable matters.

Added by Acts 1974, No. 518, §1. Amended by Acts 1979, No. 631, §§1, 2.



RS 49:71 - Purpose

PART IV. EXECUTIVE BRANCH LOBBYING

§71. Purpose

The legislature declares that the operation of open and responsible government requires that the fullest opportunity be afforded to the people to petition their government for the redress of grievances and to express freely their opinions on actions of the executive branch. To preserve and maintain the integrity of executive branch action and state government, the legislature also declares it is necessary that the identity of persons who attempt to influence actions of the executive branch and certain expenditures by those persons be publicly disclosed.

Acts 2004, No. 116, §2, eff. Jan. 1, 2005.

NOTE: See Acts 2004, No. 116, §§4 and 5, re implementation, administration, and effectiveness.



RS 49:72 - Definitions

§72. Definitions

When used in this Part:

(1) "Ethics board" means the ethics body which has jurisdiction over elected officials under Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950.

(2)(a) "Executive branch action" means any act by an executive branch agency or official to effectuate the public powers, functions, and duties of an executive branch official or an executive branch agency, including but not limited to any act in the nature of policymaking, rulemaking, adjudication, licensing, regulation, or enforcement; relative to contracts, requests for proposals, development of specifications, or engaging another person to perform a governmental function; to formulate, adopt, amend, or repeal any rule, as that term is defined in R.S. 49:951; to adopt, repeal, increase, or decrease any fee imposed on the affairs, actions, or persons regulated by an executive branch agency; or to affect the passage, defeat, or implementation of any legislation.

(b) "Executive branch action" shall not mean any act by a licensed healthcare professional, or a person acting under a licensed healthcare professional's direction, to diagnose, treat, or provide medical advice to an individual patient, including prescribing a drug or device for use by the patient; however, any action by the Medicaid Pharmaceutical and Therapeutics Committee shall be an "executive branch action" and, therefore, any pharmaceutical representative who engages in lobbying any member of the Medicaid Pharmaceutical and Therapeutics Committee for the purpose of inclusion of any product on the pharmacopoeia or formulary shall be required to register as a lobbyist pursuant to the provisions of this Part.

(3) "Executive branch agency" or "agency" means the state, and any state office, department, board, commission, institution, or any quasi-public entity created in the executive branch of state government by or pursuant to law or by or pursuant to the constitution, specifically including but not limited to the Public Service Commission. The terms "executive branch agency" or "agency" shall not include any unit of the legislative or judicial branch of state government, local government, or any political subdivision of the state or any agency thereof; however, the terms "executive branch agency" or "agency" shall include any board or commission to which the governor appoints at least a majority of the membership of the board or commission.

(4) "Executive branch official" or "official" means an elected official, an appointed official, or an employee in an executive branch agency.

(5) "Expenditure" means the gift or payment of money or any thing of value for the purchase of food, drink, or refreshment for an executive branch official or for the spouse or minor child of an executive branch official and any gift or payment permitted by R.S. 42:1123(13) for the purpose of lobbying when the lobbyist or principal accounts, or would be expected to account, for the expenditure as an ordinary and necessary expense directly related to the active conduct of the lobbyist's, his employer's, or the principal's trade or business.

(6) "Lobbying" or "to lobby" means any direct act or communication with an executive branch official, the purpose of which is to aid in influencing an executive branch action.

(7) "Lobbyist" means any person who acts in a representative capacity and makes an expenditure.

(8) "Person" means an individual, partnership, committee, association, corporation, and any other organization or group of persons.

Acts 2004, No. 116, §2, eff. Jan. 1, 2005; Acts 2006, No. 527, §1, eff. June 22, 2006; Acts 2006, No. 748, §1, eff. Jan. 1, 2007; Acts 2008, 1st Ex. Sess., No. 13, §2, eff. Jan. 1, 2009; Acts 2008, 1st Ex. Sess., No. 19, §3, eff. March 10, 2008; Acts 2008, No. 164, §2, eff. June 12, 2008, expires Dec. 31, 2008; Acts 2008, No. 164, §4, eff. Jan. 1, 2009; Acts 2008, No. 769, §2, eff. July 6, 2008.

NOTE: See Acts 2004, No. 116, §§4 and 5, re implementation, administration, and effectiveness.

NOTE: See Acts 2006, No. 748, §2, relative to application of Act.



RS 49:73 - Persons to whom applicable; exceptions

§73. Persons to whom applicable; exceptions

Except as otherwise provided in this Part relative to a principal or employer of a lobbyist, the provisions of this Part shall apply only to persons who are lobbyists as defined in R.S. 49:72. The provisions of this Part shall not apply to an elected or appointed public official or any designee of such an official, when such designee is a public employee and when such elected or appointed official or public employee is acting in the performance of his or her official public duties.

Acts 2004, No. 116, §2, eff. Jan. 1, 2005; Acts 2008, No. 769, §2, eff. July 6, 2008.

NOTE: See Acts 2004, No. 116, §§4 and 5, re implementation, administration, and effectiveness.



RS 49:74 - Registration of lobbyists with the ethics board; compilation of information

§74. Registration of lobbyists with the ethics board; compilation of information

A. Each lobbyist shall register with the ethics board as soon as possible after employment as a lobbyist or after the first action requiring his registration as a lobbyist, whichever occurs first, and in any event not later than five days after employment as a lobbyist or not later than five days after the first action requiring his registration as a lobbyist, whichever occurs first. He shall electronically file with the ethics board using forms provided by it, the following information:

(1) His name and business address.

(2) The name and address of each person by whom he is employed and, if different, whose interests he represents, including the business in which that person is engaged.

(3)(a) The name of each person by whom he is paid or is to be paid, the amount he is paid or is to be paid for the purpose of lobbying, and a characterization of such payment as paid, earned but not received, or prospective.

(b) Amounts required to be disclosed pursuant to this Paragraph shall be reported by category of value. The categories shall be:

(i) Category I, $24,999 or less.

(ii) Category II, $25,000-$49,999.

(iii) Category III, $50,000-$99,999.

(iv) Category IV, $100,000-$249,999.

(v) Category V, $250,000 or more.

(4)(a) An indication of potential subject matter about which he anticipates lobbying.

(b) Indication of potential subject matters shall be made by choosing from the following potential subject matter categories:

(i) Aerospace and space technology.

(ii) Agriculture: horticulture; livestock; poultry.

(iii) Agriculture: forestry; timber.

(iv) Alcohol and other beverages.

(v) Arts and entertainment.

(vi) Aquaculture and fisheries.

(vii) Business and private and commercial enterprises.

(viii) Banking, financial, and accounting.

(ix) Charities and social services, faith-based organizations, and community outreach.

(x) Computers, hardware, software, and intellectual property.

(xi) Construction, contracting, and real estate.

(xii) Educational services: colleges; technical schools; trade schools.

(xiii) Environmental quality, conservation, and wildlife preservation.

(xiv) Gaming.

(xv) Government: local; municipal; parish; state; federal.

(xvi) Health care: hospitals; nursing homes; elderly care; hospice.

(xvii) Health care: physicians; nurse practitioners; nurses.

(xviii) Health care: pharmaceutical and medical devices; research; development; sales.

(xix) Homeland security.

(xx) Hotels, restaurants, and tourism.

(xxi) Insurance.

(xxii) International trade.

(xxiii) Law and lawyers.

(xxiv) Manufacturing: oil and gas; mining; refining; production; chemical industry.

(xxv) Manufacturing: wholesale.

(xxvi) Military and veterans affairs.

(xxvii) Public safety, police, and fire.

(xxviii) Telecommunications.

(xxix) Tobacco industry.

(xxx) Transportation.

(xxxi) Unions, labor issues, and special advocacy groups.

(xxxii) Utilities: electric; gas; water; nuclear.

(c) The unintentional omission of a potential subject matter as provided in this Paragraph shall not be a violation of this Part.

(5)(a) The identity of each statewide elected official or executive branch department head or spouse of a statewide elected official or executive branch department head with whom he or his employer has or has had in the preceding twelve months a business relationship.

(b) For the purposes of this Paragraph, the following terms shall have the following meanings:

(i) "Executive branch department head" means:

(aa) The secretary of each of the following departments of state government:

(I) The Department of Economic Development.

(II) The Department of Culture, Recreation and Tourism.

(III) The Department of Environmental Quality.

(IV) The Louisiana Department of Health.

(V) The Louisiana Workforce Commission.

(VI) The Department of Natural Resources.

(VII) The Department of Public Safety and Corrections.

(VIII) The Department of Revenue.

(IX) The Department of Children and Family Services.

(X) The Department of Transportation and Development.

(XI) The Department of Wildlife and Fisheries.

(XII) The Department of Veterans Affairs.

(bb) The executive secretary of the Public Service Commission.

(cc) The director of state civil service.

(dd) Each member of the State Board of Elementary and Secondary Education.

(ee) The state superintendent of education, the commissioner of higher education, and the president of each public postsecondary education system.

(ff) The commissioner of the division of administration.

(gg) Each member of the Board of Ethics and the ethics administrator.

(hh) The chief of staff of the office of the governor.

(ii) The executive counsel to the governor.

(jj) The legislative director for the governor.

(kk) The policy director for the governor.

(ll) The deputy chief of staff of the office of the governor.

(ii) "Business relationship" means any transaction or activity that is conducted or undertaken for profit and which arises from a joint ownership interest, partnership, or common legal entity between a lobbyist or his employer and an executive branch department head or spouse of an executive branch department head or a statewide elected official or spouse of a statewide elected official when the executive branch department head or spouse or the statewide elected official or spouse owns ten percent or more of such interest, partnership, or legal entity.

(6) One copy of a two-inch-by-two-inch recent photograph of the registrant made within the prior six months shall be filed with the initial registration form.

(7) If a lobbyist is compensated for lobbying and non-lobbying services, he shall reasonably allocate his compensation and report only the amount received for lobbying in the manner provided in this Part.

B. At the time of the initial registration of a lobbyist, the ethics board shall assign the lobbyist a registration number, which number shall be inscribed on the registration form. This number shall be inscribed on each supplemental registration form, renewal form, and expenditure report filed by the lobbyist.

C. A registration shall expire on December thirty-first of each year unless the lobbyist submits a renewal on forms provided by the ethics board along with the appropriate fee. The registrant may file his renewal any time from December first until January thirty-first. Failure to file the renewal form by January thirty-first each year shall cause the registration to expire retroactively as of December thirty-first of the preceding year.

D.(1)(a) Within ten days of termination of a registrant's employment or representation of any person, the registrant shall file a supplemental registration with the ethics board acknowledging the termination of his employment or representation.

(b) The registrant shall not be required to file a supplemental registration pursuant to Subparagraph (a) of this Paragraph if the termination of employment or representation occurs after December thirty-first and the lobbyist timely files his renewal form during the period provided in Subsection C of this Section and the renewal form accurately and completely lists the lobbyist's employment and representation as of the time the lobbyist files the renewal form.

(2) Each registrant who ceases activities requiring him to register shall file a supplemental registration with the ethics board acknowledging the termination of his lobbying activities.

(3) Each registrant who has terminated his registration must file disclosure reports for each reporting period during which he was registered.

E. The forms shall be published electronically by the ethics board. Registrations which have been filed shall be maintained by the ethics board and made available to the public via the Internet. The electronic filing by a lobbyist of any information required under this Section shall constitute a certification that the information is true and correct to the best of his knowledge, information, and belief and that no information required by this Part has been deliberately omitted.

F.(1) Whenever any information contained in his registration changes, or the lobbyist begins representing an additional person, a supplemental electronic registration shall be filed with the ethics board as soon as possible after such change occurs and in any event not later than five days after such change using forms provided by the ethics board.

(2) The lobbyist shall not be required to file a supplemental registration pursuant to Paragraph (1) of this Subsection if the lobbyist begins representing an additional person after December thirty-first and the lobbyist timely files his renewal form during the period provided in Subsection C of this Section and the renewal form accurately and completely lists the lobbyist's employment and representation as of the time the lobbyist files the renewal form.

G. Each lobbyist shall pay a fee of one hundred ten dollars with each registration and each renewal of registration form filed. No additional fee shall be paid for filing supplemental registration forms.

H. Each lobbyist at the time of registration or filing a renewal of registration may file a registration or renewal of registration form that indicates that he is registering or renewing registration pursuant to this Part and Part III of Chapter 1 of Title 24 of the Louisiana Revised Statutes of 1950, relative to lobbying of the legislature. A lobbyist who indicates that he is registering pursuant to this Part and Part III of Chapter 1 of Title 24 of the Louisiana Revised Statutes of 1950 shall pay the fee required by this Section and the fee required by R.S. 24:53.

Acts 2004, No. 116, §2, eff. Jan. 1, 2005; Acts 2008, 1st Ex. Sess., No. 13, §2, eff. Jan. 1, 2009; Acts 2008, No. 697, §2, eff. Jan. 1, 2009; Acts 2008, No. 709, §2, eff. Jan. 1, 2009; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2016, No. 418, §3.



RS 49:75 - Reports and statements under oath

§75. Reports and statements under oath

A.(1) All reports, registrations, and statements required under this Part shall include a certification of accuracy by the person responsible for filing the report, registration, or statement that the information contained in the report, registration, or statement is true and correct to the best of his knowledge, information, and belief; that no reportable expenditures have been made that are not included therein as required by law; and that no information required by this Part has been deliberately omitted.

(2) Except as otherwise specifically provided in this Part, reports, registrations, and statements required under this Part shall be filed by mailing said documents through the United States Postal Service, delivering by hand or through a commercial delivery service, or by transmitting by facsimile or electronic transfer.

B. All reports, registrations, and forms filed with the ethics board shall be maintained as public records and shall be made available for public inspection. The ethics board may charge a reasonable amount for copies of such reports.

Acts 2004, No. 116, §2, eff. Jan. 1, 2005; Acts 2008, 1st Ex. Sess., No. 13, §2, eff. Jan. 1, 2009.

NOTE: See Acts 2004, No. 116, §§4 and 5, re implementation, administration, and effectiveness.



RS 49:76 - Lobbyist expenditure reports

§76. Lobbyist expenditure reports

A. Each lobbyist registered under the provisions of this Part shall file with the ethics board, in the manner prescribed by the ethics board by rule in accordance with the provisions of this Part, a report of all expenditures incurred for the purpose of lobbying.

B. A report shall be filed monthly. The report for each month shall be filed by the twenty-fifth day of the following month.

C.(1) The report shall be electronically filed using forms provided by the ethics board in a format suitable for use on the database required by R.S. 49:77(4). The electronic filing by a lobbyist of any report required under this Section shall constitute a certification that the information contained in the report is true and correct to the best of his knowledge, information, and belief; that no reportable expenditures have been made that are not included therein as required by law; and that no information required by this Part has been deliberately omitted.

(2) A lobbyist shall retain records that document all reports made pursuant to this Part for no less than three years.

D.(1) Each report shall include the following:

(a) A listing of each subject matter lobbied during each reporting period pursuant to R.S. 49:74(A)(4).

(b) The total of all expenditures made during each reporting period aggregated in the manner prescribed by the ethics board by rule.

(c) The aggregate total of expenditures attributable to an individual executive branch official during each reporting period, including the name of the executive branch official and his executive branch agency.

(d) The aggregate total of expenditures attributable to the spouse or minor child of a executive branch official during each reporting period. The name of the spouse or minor child shall not be included. The aggregate total of such expenditures shall be reported as follows:

"The aggregate total of expenditures attributable to the spouse of (insert name of executive branch official) was (insert aggregate total of expenditures).

The aggregate total of expenditures attributable to the minor child or children of (insert name of executive branch official) was (insert aggregate total of expenditures)."

(e) The aggregate total of expenditures for all reporting periods during the same calendar year, aggregated in the manner prescribed by the ethics board by rule.

(f) The aggregate total of all expenditures attributable to an individual executive branch official for all reporting periods during the same calendar year, including the name of the executive branch official and his executive branch agency.

(g) The aggregate total of all expenditures attributable to the spouse or minor child of an executive branch official for all reporting periods during the same calendar year. The name of the spouse or minor child shall not be included. The aggregate total of such expenditures shall be reported as follows:

"The aggregate total of expenditures attributable to the spouse of (insert name of executive branch official) for all reporting periods during the year was (insert aggregate total of expenditures).

The aggregate total of expenditures attributable to the minor child or children of (insert name of executive branch official) for all reporting periods during the year was (insert aggregate total of expenditures)."

(2) For the purposes of this Section, the aggregate amount or any per occasion amount attributable to an executive branch official or spouse or minor child of an executive branch official shall not include any expenditure which is otherwise required to be reported in Paragraph (E)(1) or (2) of this Section or which is exempt as provided in Paragraph (3) of this Section.

(3) For the purposes of this Section, the aggregate amount or any per-occasion amount attributable to an executive branch official or spouse or minor child of an executive branch official shall not include any expenditure made at an event that the executive branch official, spouse, or minor child did not attend.

E.(1) Each report shall include a statement of the expenditure for each reception, social gathering, or other function to which more than twenty-five executive branch officials are invited. Any report of such amount shall include the name of the group or groups invited and the date and location of the reception, social gathering, or other function.

(2)(a) Any expenditure, as defined in this Part, for any reception or social gathering sponsored in whole or in part by a lobbyist, individually or on behalf of a principal he represents, held in conjunction with a meeting of a national or regional organization of executive branch officials shall be reported by including the name of the national or regional organization, the date and location of the reception or social gathering, a general description of persons associated with the organization invited to attend the reception or social gathering, and the amount of the expenditure.

(b) The provisions of Subparagraph (a) of this Paragraph shall include without limitation any expenditure for any of the following:

(i) A single activity, occasion, reception, meal, or meeting held during the same time period and in the same general locale as a meeting of such an organization and to which some persons associated with the organization are invited.

(ii) A single activity, occasion, reception, meal, or meeting that is part of the scheduled activities at a meeting of such an organization and that is open to persons attending the meeting.

(3) Any expenditure for any meal or refreshment consumed by or offered to an executive branch official which is incidental to the executive branch official giving a speech, being a member of a panel, or otherwise being involved in an informational presentation to a group shall be exempt from the provisions of this Part.

F.(1)(a) Any expenditures by a lobbyist's principal or employer made in the presence of the lobbyist shall be reported by the lobbyist as provided in this Part.

(b) Any lobbyist's principal or employer who makes direct expenditures required to be reported pursuant to this Part shall timely furnish its lobbyist information about such expenditures as necessary for compliance with this Part. Such information shall be furnished to the lobbyist no later than two business days after the close of each reporting period.

(c) Any lobbyist's principal or employer who makes direct expenditures required to be reported pursuant to this Part who fails to provide its lobbyist the information regarding such expenditures as provided in Subparagraph (b) of this Paragraph shall be required to register as a lobbyist pursuant to this Part and shall be subject to penalties for violations of this Part.

(2)(a) Notwithstanding any provision of this Part to the contrary, a lobbyist's principal or employer may opt to file reports required by this Section in the manner prescribed by the ethics board by rule on behalf of all of the lobbyists who represent such principal's or employer's interests. If a lobbyist's principal or employer opts to file such reports, the principal or employer shall notify the ethics board no later than January thirty-first of each year, and such option shall be effective for the reporting of all expenditures made during that calendar year. The notification shall include a listing of all persons on whose behalf the lobbyist's principal or employer is filing the reports required by this Section.

(b) Any lobbyist whose principal or employer opts pursuant to this Paragraph to file the reports required by this Section shall timely furnish its principal or employer all information about expenditures as necessary for compliance with this Part. Such information shall be furnished to the principal or employer no later than two business days after the close of each reporting period.

(c) Any lobbyist's principal or employer who opts pursuant to this Paragraph to file the reports required by this Section who fails to file or timely file such reports shall be liable for and subject to any applicable late fees or penalties, or both for violations of this Part.

G. Each person required to file reports pursuant to this Part who is also required to file reports pursuant to Part III of Chapter 1 of Title 24 of the Louisiana Revised Statutes of 1950 may file a report which contains all of the information required by this Part and by Part III of Chapter 1 of Title 24 of the Louisiana Revised Statutes of 1950.

Acts 2004, No. 116, §2, eff. Jan. 1, 2005; Acts 2008, 1st Ex. Sess., No. 13, §2, eff. Jan. 1, 2009; Acts 2008, No. 709, §2, eff. Jan. 1, 2009; Acts 2009, No. 534, §3, eff. July 16, 2009; Acts 2016, No. 416, §2.



RS 49:77 - Administration

§77. Administration

The ethics board, in performance of its duties under this Part, shall:

(1) Register lobbyists and assign lobbyist registration numbers as required by this Part.

(2) Issue to each registered lobbyist at the time of initial registration a copy of this Part and any rules adopted pursuant to this Part.

(3) Promulgate all rules and forms necessary for the implementation and administration of this Part, including but not limited to rules and forms to prescribe the level of organizational unit or units of an executive branch agency for which expenditures required to be reported pursuant to this Part shall be aggregated.

(4) Establish and maintain access to a searchable electronic database available to the public via the Internet.

(5) Promulgate forms which allow a lobbyist to register, renew registration, file supplemental registration forms, and file reports pursuant to this Part and by Part III of Chapter 1 of Title 24 of the Louisiana Revised Statutes of 1950.

Acts 2004, No. 116, §2, eff. Jan. 1, 2005; Acts 2008, 1st Ex. Sess., No. 13, §2, eff. Jan. 1, 2009; Acts 2008, No. 709, §2, eff. Jan. 1, 2009.

NOTE: See Acts 2004, No. 116, §§4 and 5, re implementation, administration, and effectiveness.



RS 49:78 - Enforcement

§78. Enforcement

A. The ethics board shall be responsible for the enforcement of provisions of this Part. The provisions of Part III of Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950 shall be applicable to enforcement of this Part.

B. No action to enforce any provision of this Part shall be commenced after expiration of two years after the occurrence of the alleged violation.

C. The ethics board shall have the authority to impose and collect penalties in accordance with the provisions of Part III of Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950 for a violation of this Part. In addition, for recurring or egregious violations of this Part, the ethics board may censure any person found guilty of such violation by the ethics board and prohibit such person from lobbying for not less than thirty days and not more than one year.

D. In addition to any other applicable penalties:

(1)(a) Any person required to register and who fails to timely register and any person who fails to timely file any report required by this Part shall be assessed, pursuant to R.S. 42:1157, a late fee of fifty dollars per day.

(b) However, any person who fails to timely file a lobbyist expenditure report filed pursuant to R.S. 24:55(G) or R.S. 49:76(G) which contains all of the information required by this Part and Part III of Chapter 1 of Title 24 of the Louisiana Revised Statutes of 1950 shall be assessed, pursuant to R.S. 42:1157, a late fee of fifty dollars per day.

(2) Any person whose registration or report is filed eleven or more days after the day on which it was due may be assessed, in addition to any late fees pursuant to this Section, after a hearing by the board, a civil penalty not to exceed ten thousand dollars.

(3) If the board determines that a person has filed a registration or report required by this Part that is inaccurate or incomplete, the board shall mail by certified mail a notice of delinquency informing the person that the inaccuracy must be corrected or the missing information must be provided no later than fourteen business days after receipt of the notice of delinquency. The notice of delinquency shall include the deadline for correcting the inaccuracy or providing the missing information. If the person corrects the inaccuracy or provides the missing information prior to the deadline contained in the notice of delinquency, no penalties shall be assessed against the person.

(4) Whoever fails to correct the inaccuracy or provide the missing information by the deadline included in the notice of delinquency shall be subject to penalties as provided by law.

(5) Any person who with knowledge of its falsity files a registration or report as required in this Part that contains a false statement or false representation of a material fact shall be subject to the assessment of the civil penalties provided in Part III of Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950, and the findings of the board relative to such filing shall be referred by the board to the appropriate district attorney for prosecution pursuant to R.S. 14:133.

Acts 2004, No. 116, §2, eff. Jan. 1, 2005; Acts 2008, 1st Ex. Sess., No. 13, §2, eff. Jan. 1, 2009; Acts 2010, No. 857, §3.

NOTE: See Acts 2004, No. 116, §§4 and 5, re implementation, administration, and effectiveness.



RS 49:78.1 - Prohibited conduct; additional remedies; contract defeat or voidability

§78.1. Prohibited conduct; additional remedies; contract defeat or voidability

A. No person shall enter into a contract to act in a representative capacity for the purpose of lobbying and fail to register or fail to file a supplemental registration providing the name and address of the person by whom he is employed or engaged and, if different, whose interests he represents pursuant to such contract as required by this Part.

B. Any person who violates the provisions of Subsection A of this Section shall have engaged in a misrepresentation sufficient to defeat or void the contract such person entered into to act in a representative capacity for the purpose of lobbying. Any effort to register or to file a supplemental registration after any remedy or relief relative to such a violation is sought pursuant to any provision of law shall not be sufficient to reverse the misrepresentation.

C. The board shall afford any person accused of violating Subsection A of this Section a hearing in accordance with the provisions of Part III of Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950. If the board finds that a person violated the provisions of Subsection A of this Section, the board shall order that the contract entered into for the purpose of lobbying by such person is void and the provisions thereof unenforceable.

D. The provisions of this Section shall be in addition to any other applicable penalties or any other remedy or relief provided by law.

Acts 2006, No. 748, §1, eff. Jan. 1, 2007.

NOTE: See Acts 2006, No. 748, §2, relative to application of Act to contracts entered into after Jan. 1, 2007.



RS 49:111 - Claims by persons indebted to state

PART V. CLAIMS AGAINST THE STATE

§111. Claims by persons indebted to state

A. No person having a claim or claims of any nature whatsoever against the state, shall be entitled to have it audited or paid or recognized in any manner, as long as that person is indebted to the state for licenses, taxes, or any other account.

B. Any person having a claim or claims of any nature whatsoever against the state, who also owes the state monies in excess of two hundred dollars shall have credited and set off the amount owed from any claim or claims paid to that person by the state. The provisions of this Subsection shall not apply to any nonprofit corporation recognized under federal law.

Acts 1988, No. 976, §1.



RS 49:112 - Claims against state prescribe in ten years

§112. Claims against state prescribe in ten years

No claim or debt against the state shall be allowed by the state auditor or paid by the state treasurer after the lapse of ten years from the happening of the event or of the facts upon which any suit is founded or judgment rendered or of the execution of the contract under which the claim is made. No interruption or suspension whatsoever of this prescription shall be allowed. The provisions of this Section shall not apply to the claims, or the judgment rendered thereon, listed in Section 2 of Act No. 110 of 1946.



RS 49:113 - Salaries and wages of employees illegally separated; off-set of wages earned in outside employment

§113. Salaries and wages of employees illegally separated; off-set of wages earned in outside employment

Employees in the state or city civil service, who have been illegally discharged from their employment, as found by the appellate courts, shall be entitled to be paid by the employing agency all salaries and wages withheld during the period of illegal separation, against which amount shall be credited and set-off all wages and salaries earned by the employee in private employment in the period of separation.

Added by Acts 1960, No. 191, §1.



RS 49:121 - Name of board, department, or subdivisions; marking on boat or vehicle; Louisiana public license plates; exemptions

PART VI. IDENTIFICATION OF PROPERTY

§121. Name of board, department, or subdivisions; marking on boat or vehicle; Louisiana public license plates; exemptions

A.(1) Every boat, watercraft, aircraft, automobile, truck, or other vehicle belonging to the state or to any of its political subdivisions, or to any department, board, commission, or agency of any of its political subdivisions shall, if required by law to bear a Louisiana license plate, bear a public license plate, and each such vehicle also shall have inscribed, painted, decaled, or stenciled conspicuously thereon, either with letters not less than two inches in height and not less than one-quarter inch in width or with an insignia containing not less than one hundred forty-four square inches, or if circular, not less than eight inches in diameter, the name of the board, commission, department, agency, or subdivision of the state to which the boat, watercraft, aircraft, automobile, truck, or other vehicle belongs, such as "Louisiana Department of Highways", or "Louisiana Conservation Commission", or "School Board-East Baton Rouge", or "Sheriff-East Baton Rouge", or "City of Baton Rouge"; however, recognized and approved abbreviations such as "La.", "Dept.", "Com.", "Bd.", and the like, may be used.

(2) Repealed by Acts 2003, No. 466, §2, eff. June 20, 2003.

B. The name of the board, commission, department, agency or political subdivision, in accordance with the provisions of Subsection A of this Section, shall be placed on the outside of the door on each side of every automobile, truck or other vehicle. If the vehicle is equipped with more than one door on each side, the name shall be placed on the outside of the doors nearest the front of the vehicle. In the case of boats and water craft, the name shall be placed on each side of the bow and, if there is sufficient room, on the stern.

C. All paintings, inscriptions or stencils shall be in a color that contrasts sharply with the color over which it is placed.

D. The individual whose responsibility it is to place the purchase order for any vehicle or water craft as herein provided for shall be personally responsible for seeing that the agency name is placed thereon as herein required and shall do so within ten days after the delivery of such vehicle or water craft is receipted for and prior to delivery of such vehicle to the person or agency for whom the purchase was made.

E. Those vehicles used in crime prevention and detection and similar investigative work, which if identified as required by this Section could not be used effectively for such purposes, are exempt from the provisions of this Part, and, in addition, the vehicles used by the governor, lieutenant governor, statewide elected officials, the Louisiana School for the Deaf, the Louisiana School for the Visually Impaired, the Louisiana Special Education Center, the Special School District, and any community and group homes and residential facilities administered by the Department of Children and Family Services or the Louisiana Department of Health are exempt from the provisions of this Part.

F. No officer or employee of the state or any of its political subdivisions shall drive or operate any publicly owned land vehicle, air craft or water craft not marked in accordance with the provisions of this Section, and no public officer or employee shall request, direct or permit any other public official or employee or any other person to drive or operate any such vehicle.

G. The head of any department or board of the state or any of its subdivisions who operates or who orders, requests or permits any employee under his control or supervision or any other person to operate any publicly owned land vehicle, water craft or air craft not marked in accordance with the provisions of this Section shall be guilty of a violation thereof. Each day upon which such a violation is committed shall be considered a separate offense.

H. The Attorney General or any district attorney shall institute such action as is necessary to enforce or ensure the enforcement of and compliance with the provisions of this Section, and any interested citizen may initiate any civil action permitted by law to force compliance or to prevent operation or use of a vehicle not marked as required by this Section.

I. No law enforcement officer shall issue a citation for a violation of the motor vehicle laws of this state, unless the vehicle used for the apprehension bears the identifying insignia required by this Section and bar lights or grille lights, or the law enforcement officer is wearing a uniform identifying his authority. The provisions of this Subsection shall not apply in circumstances endangering public safety.

Amended by Acts 1962, No. 292, §1; Acts 1972, No. 707, §1; Acts 1993, No. 863, §1; Acts 1993, No. 941, §1; Acts 1997, No. 759, §2, eff. July 10, 1997; Acts 1998, 1st Ex. Sess., No. 148, §7; Acts 2003, No. 466, §2, eff. June 20, 2003; Acts 2014, No. 811, §27, eff. June 23, 2014.



RS 49:122 - Abbreviations

§122. Abbreviations

In carrying out the purposes of this Part, the words "Louisiana", "Commission" and "Department" may be abbreviated in the usual and accepted form.



RS 49:123 - Penalties

§123. Penalties

Whoever violates any provision of this Part shall be fined not less than twenty-five dollars nor more than fifty dollars for each such violation.

Amended by Acts 1962, No. 292, §1.



RS 49:124 - Vehicles exempt

§124. Vehicles exempt

The provisions of R.S. 49:123, 49:124 shall not be applicable to those motor vehicles, water craft and air craft already identified in accordance with existing law.

Acts 1962, No. 292, §2.



RS 49:125 - Sale of surplus movable property at auction

PART VI-A. SALE OF SURPLUS PROPERTY

§125. Sale of surplus movable property at auction

A. Notwithstanding any other provision of law to the contrary, the state or any board, commission, department or agency of the state or any political subdivision of the state is hereby authorized to sell surplus movable property at public auction, in addition to the other methods provided by law for such sales. The unit of government so desiring to sell surplus movable property at public auction is authorized to employ qualified licensed auctioneers to handle said sale.

B. No sale at public auction shall be at a price which is less than is required by law, and all such sales shall be advertised in the manner provided by law.

C. The unit of government so desiring to sell surplus movable property at public auction shall reserve the right to reject any and all bids and remove said item of movable property from sale.

Acts 1972, No. 423, §1.



RS 49:125.1 - Electronic device; transfer

§125.1. Electronic device; transfer

A. Prior to the sale of surplus electronic devices, any political subdivision of the state is hereby authorized to transfer surplus electronic devices to a nonprofit entity that is certified by R2 Solutions or the e-Stewards Initiative. In exchange for the electronic device, the nonprofit entity shall perform services that are proportionate to at least the value of the electronic device. These services shall, at a minimum, include the pick-up from the location specified by the transferring political subdivision and erasure of the hard drives or memory of the electronic device to certified standards in order to ensure personal privacy protection. The nonprofit shall also ensure environmental protection of the electronic device by a responsible recycling process that guarantees the electronic device shall not be disposed of in a sanitary landfill or solid waste disposal facility, as defined in R.S. 30:2153.

B. When used in this Section, "electronic device" shall mean a device or a component thereof that contains one or more circuit boards and is used primarily for data transfer or storage, communication, or entertainment purposes, including but not limited to desktop and laptop computers, computer peripherals, monitors, copying machines, scanners, printers, radios, televisions, camcorders, video cassette recorders, compact disc players, digital video disc players, MP3 players, telephones, including cellular and portable telephones, and stereos.

Acts 2014, No. 724, §1.



RS 49:126 - Promotional stickers on public vehicles

PART VI-B. PUBLIC VEHICLES

§126. Promotional stickers on public vehicles

A. Promotional stickers for the America's WETLAND: Campaign to Save Coastal Louisiana may be placed on any watercraft, aircraft, automobile, truck, or other vehicle belonging to the state, or any agency, board, commission, district, or political subdivision of the state.

B. Every automobile, truck, or other vehicle belonging to the state or any political subdivision of the state, or to any department, board, commission, or agency of any political subdivision of the state shall be required to prominently display the official state anti-litter message issued by the office of environmental services within the Department of Environmental Quality.

Acts 2003, No. 466, §1, eff. June 20, 2003.



RS 49:131 - Board created; members

PART VII. PUBLIC BUILDINGS--ERECTION AND MAINTENANCE

SUBPART A. ERECTION

§131. Board created; members

There is created the Public Buildings Board, to consist of the Governor as chairman, and the Director of Public Works, the Commissioner of Administration, the Director of Highways and the Superintendent of State Buildings as members.

Amended by Acts 1964, No. 263, §1.



RS 49:132 - Meetings; quorum

§132. Meetings; quorum

The board shall meet on the call of the governor and a quorum shall consist of the chairman and board members.



RS 49:133 - Duties of board

§133. Duties of board

The duties of the board shall be to examine, and approve or disapprove, plans for public buildings to be erected by and for the use of the state in the city of Baton Rouge, and more particularly:

(1) To select locations for public buildings to be erected and used by the state on the basis of the function to be performed by the building.

(2) To direct the spacing and arrangement of buildings that is best suited to the purpose to be served by the buildings and that will present the most pleasing appearance in relation to existing and future buildings.

(3) To select a type of architecture for buildings so that a pleasing external appearance in relation to other buildings will result.

(4) To insure adequate clearance with relation to existing streets or streets yet to be improved.

(5) To insure adequate and appropriately arranged parking areas so that streets in and around public buildings will not be unnecessarily congested.



RS 49:134 - City of Baton Rouge, approval of board necessary for erection of state buildings

§134. City of Baton Rouge, approval of board necessary for erection of state buildings

No state public buildings may be erected in the city of Baton Rouge unless and until approved by the board and the approval certified to and promulgated by the Secretary of State.



RS 49:135 - State Capitol Complex; approval of construction

§135. State Capitol Complex; approval of construction

A. No state building shall be erected in the area hereinafter defined as the State Capitol Complex and no bid for the construction thereof shall be accepted unless and until such construction has been approved by a majority of the elected members of both houses of the legislature and such approval has been certified to the division of administration by the president of the senate and the speaker of the house of representatives.

B. For the purposes of this section, the term state building shall be deemed to include any structure except levees which is financed by funds appropriated, dedicated or otherwise allocated from sources of revenues, fees, charges, assessments or other funds of the state.

C. For the purposes of this section, the term State Capitol Complex shall be deemed to apply to that area in the city of Baton Rouge, containing the State Capitol building and bounded on the south by North Street, on the west by the Mississippi River, on the north by Choctaw Drive, and on the east by the Kansas City Southern Railway tracks.

Added by Acts 1973, No. 91, §1.



RS 49:136 - Plaques and memorials

§136. Plaques and memorials

The state, or any of its political subdivisions which constructs, repairs, or renovates a structure, wholly or partially, with state monies may place a plaque, sign, or other similar memorial on such structure. Each such plaque, sign, or memorial shall display the name of the governor and the district legislators in whose legislative district such structure is located, and in whose term of office the monies for such public structure were allocated. In addition, each such plaque, sign, or memorial shall display the percentage of state monies and their source used to fund the construction, repair, or renovation of such structure.

Acts 1984, No. 721, §1.



RS 49:141 - Division of State Buildings; superintendent; duties

SUBPART B. MAINTENANCE

§141. Division of State Buildings; superintendent; duties

A. There is created the Division of State Buildings in the office of the governor which shall be administered by a superintendent of state buildings appointed by the governor. The superintendent of state buildings shall have charge of the management, operation, and maintenance of general public buildings of the state, including both the old and new governor's mansions.

B. The Division of State Buildings shall have custody and supervision of maintenance of the Old Governor's Mansion. Title to said property shall remain in the state of Louisiana, along with all buildings and other improvements constructed thereon. The buildings and grounds shall be maintained by the superintendent of state buildings out of regular appropriations made for such purposes.

C. For purposes of administration and supervision of the Old Governor's Mansion, the commissioner of administration shall have full authority over its grounds and all other buildings and improvements constructed thereon, and shall control any use made thereof and the space therein. He shall have further authority to transfer custody, supervision, and general administrative control for purposes of historic preservation, heritage education, maintenance, protection, and promotion of the building, historical collections, and artifacts and the historical integrity of the site to any public agency or nonprofit corporation with sufficient resources necessary to operate the said facility consistent therewith as its custodian in order to administer and to insure the future of the mansion and the value of its collections; and to honor the relationships and trusts established in the early years with the governors and their families who donated personal items for such purposes, as the said commissioner of administration may deem appropriate, according to the constitution and laws of the state of Louisiana, including R.S. 39:11 et seq.

Acts 1997, No. 183, §1.



RS 49:145 - Use of public buildings; discrimination

SUBPART C. USE OF BUILDINGS

§145. Use of public buildings; discrimination

No person shall be denied access to any public meeting in any public building or facility used or owned by the state or any political subdivision of the state because of race, color, creed, or physical or mental disability. For purposes of this Section, a public meeting is a meeting which is advertised as being open to the general public.

Added by Acts 1976, No. 700, §1; Acts 1987, No. 277, §1.



RS 49:146 - Facilities to which public invited; discrimination

§146. Facilities to which public invited; discrimination

A.(1) In access to public areas, public accommodations, and public facilities, every person shall be free from discrimination based on race, religion, or national ancestry and from arbitrary, capricious, or unreasonable discrimination based on age, sex, or physical or mental disability.

(2) For purposes of this Section, a public facility is defined as any publicly or privately owned property to which the general public has access as invitees and shall include such facilities open to the public as hotels, motels, restaurants, cafes, barrooms, and places of entertainment or recreation but shall not include any private club.

(3) For purposes of this Section, to determine whether an organization is a private club, the factors to be considered are:

(a) Selectiveness of the group in addition of members;

(b) Existence of formal membership procedures;

(c) Degree of membership control over internal governance, particularly with regard to new members;

(d) History of organization;

(e) Use of club facilities by nonmembers;

(f) Substantiality of dues;

(g) Whether the organization advertises; and

(h) Predominance of a profit motive.

(4) Anyone who is denied access to such facilities in violation of this Section shall have as his remedy the same state civil remedy as provided in Article 2315 of the Louisiana Civil Code that is applicable when one has been harmed or injured by another.

(5) The provisions of this Section shall not prohibit any religious or private institution of elementary, secondary, or higher education from denying access to any area, accommodation, or facility on the basis of religion or sex.

B. Notwithstanding any other provision of law, a defendant to a civil suit filed pursuant to this Section shall, if such cause of action is frivolous, have a civil remedy for damages and attorney's fees incurred as a result of the frivolous claim.

Added by Acts 1983, No. 357, §1; Acts 1987, No. 277, §1.



RS 49:148 - Construction and design of state owned buildings; persons with disabilities

SUBPART D. PUBLIC BUILDINGS--USEABILITY BY

PERSONS WITH PHYSICAL DISABILITIES

§148. Construction and design of state-owned buildings; persons with disabilities

The standards and specifications set forth in this Section shall apply to all state-owned buildings, educational institutions, and office buildings which are constructed, renovated or remodeled in whole or in part by the use of state funds, or the funds of any board, commission, agency, or department of the state; provided, however, that the provisions of this Subpart shall not apply to buildings constructed by parish or city school boards. All such buildings and facilities constructed, renovated, or remodeled in this state after July 27, 1966, shall conform to each of the standards and specifications prescribed herein for the purpose of making such buildings and facilities accessible to and usable by persons with physical disabilities, or standards and specifications reasonably similar thereto.

Added by Acts 1966, No. 204, §1; Acts 2014, No. 811, §27, eff. June 23, 2014.



RS 49:148.1 - Specifications for grounds, buildings and facilities

§148.1. Specifications for grounds, buildings and facilities

A. All public walks shall be at least forty-eight inches wide and shall have a gradient not greater than five percent. These walks shall be of a continuing common surface, not interrupted by steps or abrupt changes in level. Wherever walks cross other walks, driveways or parking lots they shall blend to a common level. A walk shall have a level platform at the top which is at least five feet by five feet, if a door swings out onto the platform or toward the walk. This platform shall extend at least one foot beyond each side of the doorway. A walk shall have a level platform at least three feet deep and five feet wide, if the door does not swing onto the platform or toward the walk. This platform shall extend at least one foot beyond each side of the doorway.

B. At least one parking area shall be made accessible to the building by either placing it at the grade level of the building or providing ramps at curbs or steps between the parking area and the building.

C. Where ramps with gradients are necessary or desired, they shall conform to the following specifications:

(1) The ramp shall not have a slope greater than one foot rise in twelve feet, or 8.33 per cent, or four degrees fifty minutes.

(2) The ramp shall have handrails on at least one side, and preferably two sides. The top of handrails shall be thirty-two inches above the surface of the ramp and shall extend one foot beyond the top and bottom of the ramp.

(3) The ramp shall be at least thirty-two inches wide (inside clear measurements) and have a surface that is nonslip.

(4) If a door swings out onto the platform or toward the ramp, the platform of the ramp shall be at least five feet by five feet. This platform shall be clear of door frame.

(5) If the door does not swing onto the platform or toward the ramp, this platform shall be at least three feet deep and five feet wide. This platform shall be clear of door frame.

(6) The bottom of the ramp shall have at least a six foot level run.

(7) Where the ramp exceeds thirty feet in length, level platforms shall be provided at thirty foot intervals. Level platforms shall also be provided at turns in the ramp. Platforms shall be at least thirty-two inches wide by five feet long.

D.(1) Each building shall have at least one entrance which is accessible to individuals in wheelchairs. If the building is to be equipped with elevators, this entrance shall provide access to elevators either on a level plane or by ramp.

(2) Doors shall have a clear opening of no less than thirty-two inches when open and shall be operable by a single effort. The floor on the inside and outside of each doorway shall be level for a distance of five feet from the door in the direction the door swings and shall extend one foot beyond each side of the door. Sharp inclines and abrupt changes in level shall be avoided at doorsills. As much as practicable, thresholds shall be flush with the door.

E. Steps in stairs shall be designed wherever practicable so as not to have abrupt (square) nosing. Stairs shall have handrails thirty-two inches high as measured from the tread at the face of the riser. Stairs shall have at least one handrail that extends at least eighteen inches beyond the top step and beyond the bottom step. Steps should, wherever possible, and in conformation with existing step formulas, have risers that do not exceed seven inches.

F. Floors shall wherever practicable have a surface that is nonslip. Floors on the same story shall be of a common level throughout or be connected by a ramp in accord with Subsection C of this Section.

G.(1) An appropriate number of toilet rooms shall be accessible to, and usable by, persons with physical disabilities and shall have space to allow traffic of individuals in wheelchairs.

(2) An appropriate number of toilet rooms shall have at least one toilet stall that: (a) is four feet and four inches wide, (b) is at least four feet eight inches, preferably five feet, deep, (c) has a door, where doors are used, that is thirty-two inches wide and swings out, (d) has handrails on each side, thirty-three inches high and parallel to the floor, one and one-half inches in outside diameter, with one and one-half inches clearance between rail and wall, and fastened securely at ends and center, and (e) has a water closet with the seat 20 inches from the floor.

(3) An appropriate number of toilet rooms shall have narrow aprons, which when mounted at standard height are usable by individuals in wheelchairs; or shall have lavatories mounted two inches or more from the wall and thirty-one inches from bottom rim to floor for knee space and accessibility to individuals in wheelchairs.

(4) Mirrors and shelves shall be provided above lavatories at a height as low as practicable and no higher than forty inches above the floor, measured from the top of the shelf and the bottom of the mirror.

(5) An appropriate number of toilet rooms for men shall have an appropriate number of wall-mounted urinals with the opening of the basin nineteen inches from the floor, or shall have floor-mounted urinals that are on level with the main floor of the toilet room.

(6) An appropriate number of toilet rooms shall have an appropriate number of towel racks, towel dispensers, and other dispensers and disposal units mounted no higher than forty inches from the floor.

H. An appropriate number of water fountains or other water-dispensing means shall be mounted thirty inches above the floor and in a way which will make them usable by persons with physical disabilities. Water fountains or coolers shall be hand-operated or hand-and-foot operated.

I. Where elevators are to be provided they shall be accessible to, and usable by, persons with physical disabilities at all levels normally used by the general public. Elevators shall be designed to allow for traffic by wheelchairs.

J. Switches and controls for light, heat, ventilation, windows, draperies, elevators, fire alarms, and all similar controls of frequent or essential use, shall be placed within the reach of individuals in wheelchairs.

K. Every effort shall be exercised to obviate all hazards to individuals with physical disabilities.

L. In addition to the requirements contained in Subsections A through K of this Section, each building to which this Subpart applies shall comply with the American Standard Specifications for Making Buildings and Facilities Accessible to and Usable by the Physically Handicapped, as approved on October 31, 1961 by the American Standards Association.

Added by Acts 1966, No. 204, §1; Acts 2014, No. 811, §27, eff. June 23, 2014.



RS 49:148.2 - Enforcement of Subpart

§148.2. Enforcement of Subpart

A. The state fire marshal shall be responsible for enforcement of R.S. 49:148 and 49:148.1. When conducting inspections authorized by R.S. 49:148 and 49:148.1 the authorized agents of the state fire marshal shall determine whether each building covered by R.S. 49:148 has met the specifications set forth in R.S. 49:148.1. If the state fire marshal or his agents find that the specifications set forth in R.S. 49:148.1 are not met, the state fire marshal shall order the state board, commission, department or agency responsible for the construction, remodeling or renovation of the building to make the necessary alterations within a reasonable time specified by the state fire marshal. No construction, remodeling or renovation shall be finally accepted by the authority ordering it unless the state fire marshal has furnished the authority with a certificate attesting that the construction, remodeling or renovation has met the standards set forth in this Subpart.

B. On projects where compliance with any regulation of this Subpart is judged by the project architect or engineer to be unreasonable, the architect or engineer may so notify the contracting authority in writing, in which event the contracting authority may authorize in writing a deviation from the compliance with such regulation.

Added by Acts 1966, No. 204, §1.



RS 49:148.3 - Construction by political subdivisions, private enterprise

§148.3. Construction by political subdivisions, private enterprise

In the public interest, it is hereby urged that all political subdivisions of the state and all private enterprise make an effort to adhere to the structural standards herein stated in the construction, remodeling and renovation of buildings used by the public.

Added by Acts 1966, No. 204, §1.



RS 49:148.4.1 - State-owned buildings; suitable accommodation for breastfeeding and lactation

SUBPART D-1. PUBLIC BUILDINGS - ACCOMMODATION FOR

BREASTFEEDING AND LACTATION

§148.4.1. State-owned buildings; suitable accommodation for breastfeeding and lactation

A. The requirements set forth in this Section shall apply to the state-owned buildings, educational institutions, and office buildings provided for in Subsection C of this Section which are constructed, renovated, or remodeled in whole or in part by the use of state funds, or the funds of any board, commission, agency, or department of the state, referred to hereafter as "state buildings"; provided, however, that the provisions of this Subpart shall not apply to buildings constructed by parish or city school boards.

B. The state buildings provided for in Subsection C of this Section shall provide suitable accommodation in the form of a room, other than a toilet stall, for the exclusive use of women to breastfeed a child or express breast milk. Such accommodation shall have, at minimum, all of the following features:

(1) A lockable door.

(2) A work surface and chair.

(3) Storage for cleaning supplies.

(4) Conveniently placed electrical outlets.

C. On or before July 1, 2016, the superintendent of the office of state buildings shall cause to be constructed in exactly twenty state buildings rooms of the type provided for in this Subpart, in a number of at least one room per building. The superintendent shall select the buildings in which the specified rooms shall be constructed according to criteria including but not limited to the following:

(1) The superintendent shall consider the particular design aspects of different areas within public buildings in order to determine feasibility of construction of the specified room and to carry out such construction in a manner that minimizes cost. State general fund (direct) shall not be used for the construction of the specified room.

(2) The superintendent shall consider the estimated demand for utilization of the specified room by employees domiciled in the building and the public.

D. Subject to appropriation, the office of state buildings may construct rooms of the type provided for in this Subpart in a number of public buildings greater than ten.

E. To carry out the provisions of this Subpart, the office of state buildings may contract for and accept private contributions, gifts, and grants, or in-kind aid from the federal government, the state, or any other source.

Acts 2011, No. 269, §1, eff. July 1, 2012; Acts 2014, No. 681, §1, eff. June 18, 2014.



RS 49:149 - Capitol police; creation

SUBPART E. SECURITY

§149. Capitol police; creation

There is hereby created the capitol police, the members of which shall be appointed by the superintendent of state buildings.

Added by Acts 1974, No. 156, §1.



RS 49:149.1 - Duties; powers

§149.1. Duties; powers

A. The capitol police shall be responsible for maintaining general order and exercising reasonable police power on the property of the state of Louisiana under the supervision of the superintendent of state buildings and grounds, and on the property comprising the state capitol complex.

B. For the purposes of this Subpart, the term "state capitol complex" shall mean that area in the city of Baton Rouge containing the state capitol building and its grounds, further described as follows:

Starting at a point on the northeast corner of Riverside Mall and North Street, proceed east along the north side of North Street to North Fifth Street, north along the west side of North Fifth Street to Lakeland Drive, east along the north side of Lakeland Drive to North Sixth Street, north along the west side of North Sixth Street to State Capitol Drive, east along State Capitol Drive; including property to the banks of Capitol Lake; to the bridge across Capitol Lake, north across Capitol Lake to the east/west state property line, west along the property line to the east side of Front Street, south along the east side of Front Street to the state property line south of the Department of Health and Human Resources building parking lots, east along this south property line to the east side of Riverside Mall, and south on the east side of Riverside Mall to the point of beginning.

The term "state capitol complex" shall further mean and include all properties formerly owned by Our Lady of the Lake Hospital; bounded on the west by the east side of Riverside Mall, on the south and east by Capitol Lake and on the north by its north property line.

Added by Acts 1974, No. 156, §1. Amended by Acts 1980, No. 522, §1, eff. July 23, 1980.



RS 49:149.2 - Capitol police constituted as peace officers; bond; jurisdiction

§149.2. Capitol police constituted as peace officers; bond; jurisdiction

When discharging their duties on said state property or on the state capitol complex, capitol police are hereby constituted as peace officers with the right to exercise the power of arrest and the power to transfer arrested persons to the sheriff of the parish wherein the arrest was made and shall have the authority to carry weapons at all such times. Such persons, officers, or guards shall be bonded in the amount of ten thousand dollars in the exercise of their functions and the premiums on such bonds shall be paid from the budget of the superintendent of state buildings and grounds. However, nothing herein shall be construed so as to limit the jurisdiction of the capitol police to only those buildings and grounds under the supervision of the superintendent of the state buildings and grounds or the state capitol complex, but such jurisdiction shall extend to all state owned or leased buildings and grounds when requested by a state agency in or on such property.

Added by Acts 1974, No. 156, §1. Amended by Acts 1976, No. 139, §1; Acts 1979, No. 647, 1; Acts 1980, No. 522, §1, eff. July 23, 1980.



RS 49:149.3 - Capitol police; classified state employees

§149.3. Capitol police; classified state employees

The members of capitol police shall be classified state employees in the state civil service system and therefore subject to the civil service laws of the state and the rules and regulations of the civil service commission.

Added by Acts 1974, No. 156, §1.



RS 49:149.4 - Capitol police; retirement

§149.4. Capitol police; retirement

The members of the capitol police shall be members of the state employees retirement system.

Added by Acts 1974, No. 156, §1.



RS 49:149.5 - Parking and traffic violations; citations; fines

§149.5. Parking and traffic violations; citations; fines

A. The capitol police shall have authority to issue citations and make arrests for parking and traffic violations on the property of the state of Louisiana under the supervision of the superintendent of state buildings and grounds, or on the state capitol complex. The capitol police shall have authority to move a motor vehicle or have a motor vehicle moved for parking violations on said property or complex.

B. The term "parking violation" as used in this Section shall expressly include the unauthorized parking of any vehicle in a designated reserved area, provided that such areas are clearly marked and the possibility of having a motor vehicle moved or the possibility of criminal prosecution is clearly indicated by signs.

C. The fines and penalties for parking and traffic violations shall be fixed according to the schedule of fines and penalties for similar violations in the parish in which the violations occur. The Traffic Court of New Orleans and the district court in other parishes shall have exclusive jurisdiction over the parking and traffic violations that occur in their respective districts under the provisions of this Section.

Acts 1991, No. 289, §16; Acts 2011, 1st Ex. Sess., No. 7, §1, eff. June 12, 2011.



RS 49:149.21 - Governor Sam Houston Jones Building, New Orleans

SUBPART F. NAMES OF BUILDINGS

§149.21. Governor Sam Houston Jones Building, New Orleans

The state office building situated in the city of New Orleans and having the municipal address of 325 Loyola Avenue is hereby named, and shall hereafter be known as, the Governor Sam Houston Jones Building.

Added by Acts 1978, No. 182, §1. Acts 1993, No. 153, §2.



RS 49:149.22 - William J. "Bill" Dodd Building, Baton Rouge

§149.22. William J. "Bill" Dodd Building, Baton Rouge

The state building situated in the city of Baton Rouge, having the municipal address of 626 North Fourth Street, and generally known as the education building is hereby named, and shall hereafter be known as, the William J. "Bill" Dodd Building.

Acts 1993, No. 153, §1.



RS 49:149.23 - Executive offices of the Department of Children and Family Services

§149.23. Executive offices of the Department of Children and Family Services

Any floor of any state building upon which the executive offices of the Department of Children and Family Services are located shall be dedicated to the honor and memory of Mya George and all victims of child abuse.

Acts 1995, No. 727, §1; Acts 2006, No. 585, §1; Acts 2007, No. 154, §1, eff. June 25, 2007.



RS 49:149.24 - Justice Albert Tate, Jr. Building

§149.24. Justice Albert Tate, Jr. Building

The state building situated in the city of Lake Charles, having the municipal address of 1000 Main Street, and generally known as the Third Circuit Court of Appeal Building is hereby renamed, and shall hereafter be known as, the Justice Albert Tate, Jr. Building.

Acts 1997, No. 386, §1.



RS 49:149.25 - Judge Fred J. Cassibry Square, New Orleans

§149.25. Judge Fred J. Cassibry Square, New Orleans

A. The area bounded on the northwest by Royal Street to the intersection with St. Louis Street, on the northeast by St. Louis Street to the intersection with Chartres Street, on the southeast by Chartres Street to the intersection with Conti Street, and on the southwest by Conti Street to the intersection with Royal Street, in the city of New Orleans, on which is located the state building having the municipal address of 400 Royal Street, and generally known as the Department of Wildlife and Fisheries Building, is hereby named and shall hereafter be known as the Judge Fred J. Cassibry Square.

B. In recognition of the Judge Fred J. Cassibry Square, the Supreme Court of Louisiana shall place and permanently display in a prominent position as near as practical to the entrance of the Louisiana Supreme Court Building a plaque, or appropriate memorial, honoring Judge Fred J. Cassibry, as well as displaying a plaque at a prominent location in the square.

Acts 1999, No. 708, §1.



RS 49:149.26 - Pike Hall, Jr., Courthouse, Shreveport

§149.26. Pike Hall, Jr., Courthouse, Shreveport

The state building situated in the city of Shreveport, having the municipal address of 430 Fannin Street and generally known as the Second Circuit Court of Appeal Building, is hereby named and shall hereafter be known as the Pike Hall, Jr., Courthouse.

Acts 2000, 1st Ex. Sess., No. 72, §1.



RS 49:149.27 - Bobby Fletcher Agricultural Center, Covington

§149.27. Bobby Fletcher Agricultural Center, Covington

The building situated in the city of Covington, having the municipal address of 1304 Columbia Street, and generally known as the St. Tammany Livestock Show Facility is hereby named and shall hereafter be known as the Bobby Fletcher Agricultural Center.

Acts 2003, No. 329, §1.



RS 49:149.28 - State buildings; approval

§149.28. State buildings; approval

No state building constructed in whole or in part with public funds and the title to which stands in the name of the state shall be named unless the proposed name is submitted to and approved by Committee on Senate and Governmental Affairs and the Committee on House and Governmental Affairs, meeting jointly. No action shall be taken by the joint committee, except by the favorable vote of a majority of the members thereof from each house present and voting, each house voting separately.

Acts 2004, No. 646, §1.



RS 49:149.29 - J.C. Willie Building

§149.29. J.C. Willie Building

The state building situated in the city of Baton Rouge, having the municipal address of 9071 Interline Avenue and wherein the primary administrative offices of the Louisiana Real Estate Commission are located, is hereby named, and shall hereafter be known as, the J.C. Willie Building.

Acts 2008, No. 557, §1, eff. June 30, 2008.



RS 49:149.30 - Reverend Avery C. Alexander Academic Research Hospital

§149.30. Reverend Avery C. Alexander Academic Research Hospital

The new University Medical Center/Louisiana State University Hospital currently under construction in the city of New Orleans is hereby named, and shall hereafter be known as, the Reverend Avery C. Alexander Academic Research Hospital.

Acts 2012, No. 769, §1, eff. June 12, 2012.



RS 49:149.31 - Senator Chris Ullo Building

§149.31. Senator Chris Ullo Building

The state building situated in the city of Harvey, having the municipal address of 2150 Westbank Expressway Trail, and generally known as the office of motor vehicles of Harvey, is hereby named and shall hereafter be known as the Senator Chris Ullo Building.

Acts 2015, No. 148, §1, eff. June 23, 2015.



RS 49:149.32 - Edgar G. "Sonny" Mouton, Jr. Sports and Entertainment Plaza

§149.32. Edgar G. "Sonny" Mouton, Jr. Sports and Entertainment Plaza

The area encompassing state buildings and grounds in the city of Lafayette bounded by West Congress Street to the north, Bertrand Drive to the west, Reinhardt Drive and Souvenir Gate to the south, and the coulee feeding into Coulee Mine to the east, and containing facilities generally known as the Ragin' Cajun Athletics Complex, the Cajundome, and the Cajundome Convention Center, is hereby named and shall hereafter be known as the Edgar G. "Sonny" Mouton, Jr. Sports and Entertainment Plaza.

Acts 2016, No. 492, §1, eff. June 13, 2016.



RS 49:149.61 - Rev. Avery C. Alexander Plaza

SUBPART G. NAMES OF PUBLIC GROUNDS

§149.61. Rev. Avery C. Alexander Plaza

A. The Rev. Avery C. Alexander Plaza shall be established on public lands bounded by Gravier Street, Lake Ponchartrain Expressway, Claiborne Avenue, and Simon Bolivar/Loyola Avenue.

B. A bust or likeness of Rev. Avery C. Alexander shall be erected within the boundaries of the designated location for the plaza.

C. There is hereby created the Rev. Avery C. Alexander Memorial Commission, hereinafter called "the commission". The commission shall consist of the following members:

(1) The chairman of the Senate Committee on Local and Municipal Affairs or the chairman's designee who shall be a member of the Louisiana Senate.

(2) The chairman of the House Committee on Municipal, Parochial and Cultural Affairs or the chairman's designee who shall be a member of the Louisiana House of Representatives.

(3) The Louisiana state senator who represents the district where the plaza will be located.

(4) The Louisiana state representative who represents the district where the plaza will be located.

(5) A member of the Louisiana Senate appointed by the president of the Senate.

(6) A member of the Louisiana House of Representatives appointed by the speaker of the House of Representatives.

(7) The Southern Christian Leadership Conference (SCLC) shall recommend and appoint from among its membership one member.

(8) The mayor of New Orleans may appoint two members.

(9) The city councilman who represents the district where the plaza is located or his designee.

(10) The governor may appoint two members.

(11) The Grassroots Organizations for Women (GROW) shall recommend and appoint from among its membership one member.

(12) The Board of Commissioners of the Louisiana Stadium and Exposition District shall appoint from among its membership one member.

D.(1) The commission shall determine the amount needed to fund the creation of the bust or likeness to be erected, the exact location where the bust or likeness shall be erected, the dedication of the bust, and all other decisions relative to the provisions of this Section.

(2) The chairman of the Senate Committee on Local and Municipal Affairs shall serve as chair and shall call the first meeting of the commission during the month of August 1999. The Senate Committee on Local and Municipal Affairs shall aid and assist the commission in all staffing duties, including notifying all members of meeting information, recording minutes, etc. At the first meeting of the commission, the members shall elect a vice chairman, secretary, and any other officers needed.

(3) No member of the commission, with the exception of legislative members, shall receive compensation for services rendered in his capacity as a member of the commission.

(4) Legislative members of the commission shall receive the same per diem and travel allowance for attending meetings of the commission or any meeting thereof as is normally provided for members of the legislature.

(5) The commission may directly or indirectly receive donations and grants from individuals, corporations, private foundations, and local, state, and federal governmental agencies, entities, or subdivisions in order to further the provisions of this Section.

(6) The commission shall choose a financial institution in which to establish a trust fund for the receiving of all monies and the disbursement of funds.

(7) The commission shall expire December 31, 2014.

Acts 1999, No. 1234, §1; Acts 2006, No. 553, §1, eff. June 22, 2006; Acts 2010, No. 745, §3.



RS 49:149.62 - A. Z. Young Park

§149.62. A. Z. Young Park

A. The A. Z. Young Park shall be established on public lands formerly occupied by the state building known as the A. Z. Young Building situated in the city of Baton Rouge, having the municipal address of 755 North Third Street, and bounded by the LaSalle Building, North Third Street, the Pentagon Barracks, and the Capitol Park Welcome Center.

B. In recognition of the A. Z. Young Park, the division of administration shall place and permanently display in a prominent location in the park a plaque and memorial honoring A. Z. Young. In addition, any dedication or memorial to A. Z. Young formerly contained within the former state building known as the A. Z. Young Building shall be placed in a suitable location on the grounds of the park.

C. Repealed by Acts 2009, No. 438, §5(B).

Acts 2007, No. 154, §1, eff. June 25, 2007; Acts 2009, No. 438, §5(A), (B).



RS 49:149.63 - Michael C. Voisin Hatchery

§149.63. Michael C. Voisin Hatchery

The bivalve hatchery situated on Grand Isle owned by the Department of Wildlife and Fisheries is hereby named, and shall hereafter be known as, the "Michael C. Voisin Hatchery".

Acts 2013, No. 2, §1.



RS 49:149.64 - Reverend Dr. T.J. Jemison Memorial Statue, Baton Rouge

§149.64. Reverend Dr. T.J. Jemison Memorial Statue, Baton Rouge

A. Notwithstanding any other provision of law to the contrary, and particularly any contrary provision of R.S. 49:149.62, the allocation and use of space within the A.Z. Young Park grounds shall be as provided in this Section. The provisions of this Section shall apply to a portion of ground situated in the city of Baton Rouge, having the municipal address of 755 North Third Street, and bounded by the LaSalle Building, North Third Street, the Pentagon Barracks, and the Capitol Park Welcome Center.

B. Except as otherwise provided in this Section, there shall be placed upon the A.Z. Young Park grounds, in a prominent place, a memorial statue of the Reverend Dr. T.J. Jemison, subject to the availability of private funds for its planning, construction, and maintenance.

C.(1) In recognition of Reverend Dr. T.J. Jemison, the Department of Culture, Recreation and Tourism shall choose a prominent place within A.Z. Young Park to display the memorial statue of Reverend Dr. T.J. Jemison. The design, content, and location of the statue shall be subject to the approval of the Reverend Dr. T.J. Jemison Memorial Commission. In addition, any dedication of funds for the memorial statue shall be placed in an account for such purpose in accordance with the guidelines managed by the Baton Rouge Area Foundation. The funds shall be used for funding the design, content, construction, and maintenance of a Reverend Dr. T.J. Jemison statue on the grounds of the A.Z. Young Park in Baton Rouge and for future initiatives relative to Reverend Jemison's legacy.

(2) The funds collected shall be deposited into the Reverend Dr. T.J. Jemison Memorial Statue account and managed by the Baton Rouge Area Foundation for the purposes as outlined in Paragraph (1) of this Subsection.

D.(1) There is hereby created the Reverend Dr. T.J. Jemison Memorial Commission within the legislative branch of state government. The commission shall consist of the following members:

(a) The living descendants of the first degree of Reverend Dr. T.J. Jemison, or their designees.

(b) One child of a descendant of the first degree of Reverend Dr. T.J. Jemison, or his designee.

(c) Two persons who shall be ministers selected by the living descendants of the first degree of Reverend Dr. T.J. Jemison.

(d) The member of the House of Representatives from District 67.

(e) The member of the Senate from District 14.

(2) The first meeting of the commission shall occur during the month of February of 2016 and shall be called and presided over by the member of the Senate. At such meeting the commission shall select its chairman, vice chairman, and any other officers it deems necessary. The commission shall meet as necessary thereafter to carry out its duties. Members of the commission shall serve without compensation, except that legislative members shall receive such compensation and reimbursement as is allowed by the rules of each member's respective house of the legislature.

(3) The duties of the commission shall include:

(a) Making recommendations regarding and approving the design and content of the memorial statue in accordance with state law.

(b) Making recommendations regarding and approving the location of the memorial statue.

(4) The provisions of this Subsection shall expire on February 15, 2026, and the commission shall be abolished on such date.

Acts 2015, No. 154, §1.



RS 49:150.1 - State capitol complex; allocation of space; maintenance; law enforcement officer and firefighter memorial

SUBPART H. STATE CAPITOL COMPLEX

§150.1. State capitol complex; allocation of space; maintenance; law enforcement officer and firefighter memorial

A. Notwithstanding any other provision of law to the contrary, and particularly any contrary provision of R.S. 49:146, the allocation and use of space within the state capitol, pentagon courts buildings, and the Old Arsenal Museum shall be as provided in this Subpart. The provisions of this Subpart shall apply to the subbasement, basement, and all floors of the state capitol, all buildings in the pentagon courts, and the Old Arsenal Museum.

B. The fourth floor and three floors of the state capitol building shall be allocated to and be used by the governor for his office, the offices of the members of his personal staff, and the offices of such other personnel of agencies within the office of the governor as the governor shall determine.

C. In addition to the provisions of Subsection B herein, four floors of the state capitol building shall be designated for use by the attorney general and one floor of the state capitol building shall be designated for use by the treasurer and the secretary of state. That space leased to members of the press on July 1, 1979 by the Division of Administration shall constitute the press area of the capitol and shall be under the control of the governor; provided however, if renovations require temporary or permanent reassignment of the press to another area of the capitol such reassignment shall be determined and made jointly by the governor, the speaker of the house of representatives, and the president of the senate.

D. The designation of the eight floors as set forth in Subsection B and C herein, not including the fourth floor, shall be jointly determined by the governor, the speaker of the house of representatives, and the president of the senate.

E.(1) All areas of the state capitol, pentagon courts buildings, and Old Arsenal Museum not allocated under the provisions of Subsections B and C herein shall be for the sole use of the legislature, its agencies and officers, and the employees of the legislature and its agencies. In addition, the former nurses' dormitory at the Our Lady of the Lake Hospital, located on Capitol Lake, shall be for the sole use of the legislature, its agencies and officers, and the employees of the legislature and its agencies until such time as it shall be renovated in accordance with the Capitol Complex Master Plan and it shall then revert to the control of the division of administration.

(2) The time at which such renovation shall begin shall be determined jointly by the President of the Senate, the Speaker of the House of Representatives, and the commissioner of administration. The allocation of these areas shall be made by the legislature by joint rule or through the Legislative Budgetary Control Council.

F. Except as otherwise provided in this Section, the superintendent of state buildings shall have charge of the management, operation, and maintenance of the state capitol building, pentagon courts buildings, the Old Arsenal Museum, and the capitol complex grounds. In the performance of the duties specified in this Subsection, the superintendent shall be under the authority and direction of the governor, the speaker of the house of representatives, and the president of the senate.

G. In accordance with R.S. 25:781 through 785 and subject to the joint approval and oversight of the governor, the president of the Senate, and the speaker of the House of Representatives, the superintendent of state buildings shall:

(1) Set aside and maintain an area on the grounds of the state capitol east of the Old Arsenal Museum for a memorial honoring law enforcement officers and firefighters who are killed in the line of duty;

(2) Plan, implement, and maintain the memorial itself; and

(3) Establish and maintain a fund to consist of private donations, grants, and other similar, but non-state, monies which he shall use with respect to the establishment, and maintenance of the memorial.

Amended by Acts 1979, No. 204, §1; Acts 1984, No. 882, §1, eff. July 20, 1984; Acts 1987, No. 260, §1; Acts 1989, No. 710, §1.



RS 49:150.2 - Use of unlicensed motor vehicles within the state capitol complex

§150.2. Use of unlicensed motor vehicles within the state capitol complex

A. Unlicensed motor vehicles owned by any state agency with offices physically located within the state capitol complex may be operated within the complex, and such unlicensed motor vehicles are hereby exempt from the requirements of R.S. 32:1 et seq. under the following circumstances:

(1) The vehicles are used and operated within the state capitol complex between the hours of 7:00 a.m. and 5:00 p.m. while under the direct supervision and operation of current employees of the agency owning the vehicle.

(2) The vehicles are outfitted with safety and other equipment as specified by the superintendent of the office of state buildings.

B. For purposes of this Section, "state capitol complex" shall have the same meaning as that contained in R.S. 49:149.1.

Acts 2003, No. 427, §1, eff. June 18, 2003.



RS 49:151 - State seal

PART VIII. STATE SYMBOLS AND DISPLAY OF FLAGS

§151. State seal

A. There shall be a public seal, which shall include the pelican tearing its breast to feed its young, for the purpose of authenticating the acts of the government of the state of Louisiana.

B. The Secretary of State shall be keeper, and shall affix the public seal to all official acts, the laws alone excepted.

C. The design of the seal depicting the pelican tearing at its breast to feed its young shall include an appropriate display of three drops of blood. No state agency shall discard or otherwise dispose of flags, stationery, or any other device that depicts the state seal to accomplish the purposes of this Section, but shall take the appropriate actions to implement the new depiction of the state seal. Nothing in this Section shall preclude the secretary of state from utilizing the new design of the seal in conducting the ordinary business of the state.

Acts 2006, No. 92, §1.



RS 49:152 - United States flag to be displayed

§152. United States flag to be displayed

The flag of the United States shall wave from sunrise to sunset every day, over the State Capitol and the public departments and institutions of the state and over the court houses in the several parishes during the sessions of the courts.

Public officers shall enforce and execute the provisions of this Section.

Amended by Acts 1954, No. 449, §1.



RS 49:153 - State flag; when to be displayed

§153. State flag; when to be displayed

A. The official flag of Louisiana shall be that flag now in general use, consisting of a solid blue field with the coat-of-arms of the state, the pelican tearing its breast to feed its young, in white in the center, with a ribbon beneath, also in white, containing in blue the motto of the state, "Union, Justice and Confidence", the whole showing as below. The design of the flag depicting the pelican tearing at its breast to feed its young shall include an appropriate display of three drops of blood.

B. The state flag shall wave from sunrise to sunset every day, over the State Capitol and the public departments and institutions of the state and over the court houses in the several parishes during the sessions of the courts.

C. The state flag shall wave during the regular school hours every day of the school year over the public institutions of learning in the state that are now flying the United States flag and all other public institutions of learning in the state are authorized to fly the state flag.

Amended by Acts 1954, No. 449, §1; Acts 1964, No. 390, §1; Acts 1966, No. 42, §1; Acts 2006, No. 92, §1.



RS 49:153.1 - POW/MIA flag; display over state capitol

§153.1. POW/MIA flag; display over state capitol

The POW/MIA flag shall be displayed beneath the Louisiana state flag, and shall wave from sunrise to sunset each day over the state capitol.

Acts 1995, No. 1256, §1.



RS 49:153.2 - Flags flown at the state capitol

§153.2. Flags flown at the state capitol

A. The United States flag and the state flag shall be flown at the state capitol in accordance with R.S. 49:152 and 153, and any other flag shall be flown at the state capitol as provided by law.

B. The governor shall order that all flags flown above the state capitol shall be flown at half-mast during the period of mourning following the death of a sitting or former state legislator, or following the death of a sitting or former statewide elected official. The period of mourning is defined as the day of death and the day following the death.

Acts 1999, No. 370, §1.



RS 49:153.3 - Display of the flag of the Republic of Vietnam

§153.3. Display of the flag of the Republic of Vietnam

The legislature does hereby recognize that the people of the former Republic of Vietnam, also known as South Vietnam, were valiant in their resistance to the aggression of the communist North Vietnam. The legislature further finds that refugees from the former Republic of Vietnam who emigrated to the United States of America and settled in the state of Louisiana should be honored and remembered for their sacrifices. Therefore, the only flag depicting the country of Vietnam that may be displayed in any state-sponsored public function or any public institution of learning shall be the flag of the former Republic of Vietnam.

Acts 2003, No. 1277, §1, eff. July 12, 2003.



RS 49:154 - State flower

§154. State flower

The magnolia shall be the state flower of the State of Louisiana.



RS 49:154.1 - State wildflower

§154.1. State wildflower

There shall be an official state wildflower. The official state wildflower shall be the Louisiana iris (Giganticaerulea). Its use on official documents of the state and with the insignia of the state is hereby authorized.

Acts 1990, No. 511, §1.



RS 49:155 - State song

§155. State song

A. The official state song for the State of Louisiana shall be a musical composition, with words and music by Doralice Fontane, entitled: "Give Me Louisiana"; the words and music1 reading as follows:

Give me Louisiana,

The state where I was born

The state of snowy cotton,

The best I've ever known;

A state of sweet magnolias

And creole melodies

Oh give me Louisiana,

The state where I was born

Oh what sweet old mem'ries

The mossy old oaks bring

It brings us the story of our Evangeline

A state of old tradition,

Of old plantation days

Makes good old Louisiana

The sweetest of all states.

Give me Louisiana,

A state prepared to share

That good old southern custom,

Hospitality so rare;

A state of fruit and flowers,

Of sunshine and spring showers

Oh give me Louisiana,

The state where I was born

Its woodlands, Its marshes

Where humble trappers live

Its rivers, Its valleys,

A place to always give

A state where work is pleasure,

With blessings in full measure

Makes good old Louisiana

The dearest of all states.

Give me Louisiana,

Where love birds always sing

In shady lanes or pastures,

The cowbells softly ring;

The softness of the sunset

Brings peace and blissful rest

Oh give me Louisiana,

The state where I was born

The smell of sweet clover

Which blossoms ev'rywhere

The fresh new mown hay

Where children romp and play

A state of love and laughter,

A state for all here after

Makes good old Louisiana

The grandest of all states.

B. The official state song for the state of Louisiana shall also be the musical composition with words and music by Jimmy H. Davis and Charles Mitchell, entitled "You Are My Sunshine"; the words reading as follows:

Verses:

The other night, dear

As I lay sleeping

I dreamed I held you in my arms

When I awoke, dear

I was mistaken

And I hung my head and cried;

I'll always love you

And make you happy

If you will only say the same

But if you leave me

To love another

You'll regret it all some day;

You told me once, dear

You really loved me

And no one else could come between

But now you've left me

And love another

You have shattered all my dreams;

Louisiana my Louisiana

the place where I was borne.

White fields of cotton

--green fields of clover,

the best fishing

and long tall corn;

Crawfish gumbo and jambalaya

the biggest shrimp and sugar cane,

the finest oysters

and sweet strawberries

from Toledo Bend to New Orleans;

Chorus:

YOU ARE MY SUNSHINE

My only sunshine

You make me happy

When skies are grey

You'll never know dear

How much I love you

Please don't take my sunshine away.

Amended by Acts 1970, No. 431, §1; Acts 1977, No. 540, §1.

1On authority of R.S. 24:253, the music has been omitted from the Revised Statutes.



RS 49:155.1 - State march song

§155.1. State march song

There shall be, and is, hereby adopted and established as the official state march song for the state of Louisiana, a musical composition, with lyrics by Sammie McKenzie and Lou Levoy and music by Castro Carazo, and entitled, Louisiana My Home Sweet Home; the said lyrics reading as follows:

Verse:

Kissed by the Gulf's mighty stream,

A lovely state, LOUISIANA,

Where sweet magnolias, so rare,

Perfume the air

With fragrance that's supreme.

God bless our lovely state.

It's a paradise right here on earth.

Chorus:

LOUISIANA, LOUISIANA,

It's beauty's always aglow.

Moss covered shade trees

Sway in the cool breeze

While lazy bayous flow.

The sugar cane gleams

Beneath the moonbeams

That light the Heaven's silvr'y dome.

Deep in the Southland

There is a dreamland:

LOUISIANA, my home, sweet home.

Acts 1952, No. 196, §1.



RS 49:155.2 - State environmental song

§155.2. State environmental song

There shall be, and is, hereby adopted and established as the official state environmental song for the state of Louisiana, a musical composition, with lyrics and music by Frances LeBeau of East Carroll Parish, and entitled, "The Gifts of Earth"; the said lyrics reading as follows:

See the world around you,

All the wonders of the land,

The woods and fields and flowers,

Sunny skies and seas and sands.

It's a gift for all the people,

To live in this great land,

Where the beauty all around us,

Teaches us to understand...

That the gifts of earth are in our hands.

To life we hold the key.

So let's clean America, make our land

A home for you and me.

Take a look around you,

All the wonders of the land.

Think about tomorrow.

Take the time to understand...

That the gifts of earth are in our hands.

To life we hold the key.

So let's clean America, make our land

A home for you and me.

Acts 1990, No. 1070, §1.



RS 49:155.3 - State musical instrument

§155.3. State musical instrument

There shall be an official state musical instrument. The official state musical instrument shall be the diatonic accordion, commonly known as the "cajun" accordion. Its use on official documents of the state and with the insignia of the state is hereby authorized.

Acts 1990, No. 185, §1.



RS 49:155.4 - State judicial poem

§155.4. State judicial poem

There shall be an official state judicial poem. The official state judicial poem, written by Sylvia Davidson Lott Buckley, and entitled, "America, We The People", reading as follows:

"America

We the people

Justice, the word most sought by all, seek God to bless the courts with truth, for through His wisdom we rise or fall.

America

We the people

Do honor this great lady fair, who with her mighty arms still holds, the scales of Justice for all to share.

America

We the people

Do offer threads of hope to all, for Justice covers everyone; she does not measure, short or tall.

America

We the people

Boldly make this pledge to thee, that Justice will, in mind and heart, guide each destiny.

America

We............the...........people."

Acts 1995, No. 392, §1.



RS 49:155.5 - State Senate poem

§155.5. State Senate poem

There shall be an official state Senate poem. The official state poem of the Senate of the Legislature of Louisiana, written by Jean McGivney Boese, and entitled, "Leadership", reads as follows:

"It is easy to bend with the wind and be weak,

Wrapped in silence when it would take courage to speak,

To do nothing when crises demand that you act;

To prefer a delusion to unpleasant fact.

But the easy evasions that dreamers embrace

Are denied to a leader with problems to face.

He must cope with the world as he finds it, and plan

To make each hard decision as well as he can.

He can't hide from the truth or deny what is real.

Though a lie might assuage all the fears people feel.

For the truth is the truth, and no lie can prevail.

In a world that is real, one must face truth or fail."

Acts 1999, No. 843, §1.



RS 49:155.6 - State cultural poem

§155.6. State cultural poem

There shall be an official state cultural poem. The official state cultural poem of Louisiana, written by Paul Ott and performed by cajun culinary legend Justin Wilson, and entitled, "I Am Louisiana", to read as follows:

"I'm Spanish moss on a live oak tree

Cajun fried shrimp and a cypress knee

I'm Bienville, Captain Shreve, Beauregard,

Zach Taylor and Jean LaFitte

I'm New Orleans, the land of dreams

Creole cookin' and a Mardi Gras king

I'm a thoroughbred racin' at Louisiana Downs

Avery Island and a catahoula hound

I'm the Louisiana Hayride and the birth of the blues

The Evangeline, Chickory Coffee and Baton Rouge

I'm when the Saints Go Marchin' In . . . the Superdome

The Atchafalaya and an old plantation home

I'm jambalaya, a catfish fry and a file' gumbo

A sugar cane patch, Pete Fountain,

French Quarter and Satchmo

Well, I'm the Mississippi River

As it rounds the bend

I Am Louisiana

Ya'll Come Back Again."

Acts 2006, No. 843, §1.



RS 49:156 - State emblem of military service; display over the state capitol

§156. State emblem of military service; display over the state capitol

A. The Honor and Remember flag shall be an official state emblem of military service. The flag was designed by George Lutz, who lost his son in Iraq in 2005. The flag shall serve as a visible reminder to all Americans of the lives lost in defense of our national freedoms. The red field on the flag represents the blood spilled by brave men and women in America's military throughout our history, who willingly gave their lives so that we all would remain free. The blue star represents active service in military conflict. The white border surrounding the gold star recognizes the purity of sacrifice. The gold star signifies the ultimate sacrifice of a warrior in active service who will not return home. Gold reflects the value of the life that was given. The folded flag signifies the final tribute to an individual life that a family sacrificed and gave to the nation. The flame is an eternal reminder of the spirit that has departed this life yet burns on in the memory of all who knew and loved the fallen hero. The use of the Honor and Remember flag on official documents of the state along with the insignia of the state is hereby authorized.

B. The Honor and Remember flag may be displayed over the state capitol on the following days:

(1) Memorial Day, the last Monday in May.

(2) Veterans Day, November eleventh.

Acts 2011, No. 222, §1.



RS 49:157 - State artist laureate

§157. State artist laureate

The governor is authorized to appoint an artist laureate for the State of Louisiana, who shall serve during the term of office of the appointing governor.

Said appointee shall be a citizen of this state and shall serve under the provisions of this section without remuneration of any kind whatsoever.

Acts 1952, No. 14, §1, 2.



RS 49:158 - Louisiana Day

§158. Louisiana Day

A. April 30th of each year is hereby designated as "Louisiana Day", which shall not be a legal holiday.

B. All civic and educational organizations and groups, and all service organizations and the governing authorities of all parishes and municipalities are urged to sponsor and arrange programs in celebration of said day, in order better to acquaint the citizenship of our state and particularly its young people, with its wealth, history, romance and legends and to stimulate our pride in its position of importance among its sister states.

C. The governor is urged to issue his proclamation each year in advance of said day, calling upon all its citizens to display replicas of its seal, its flag, its flower and all other insignia emblematic of the great state of Louisiana, in order to inspire its youth in the study of the lives of its distinguished citizens, past and contemporary.

Acts 1954, No. 44, §§1-3.



RS 49:158.1 - Native American Week

§158.1. Native American Week

A. The legislature does hereby recognize and acknowledge that:

(1) There are four state-recognized tribes and four federally recognized tribes in Louisiana representing over twenty-five thousand Native Americans in this state.

(2) It is the policy of this state to acknowledge the tribes within the borders of the state, to support their aspirations for the preservation of their cultural heritage and the improvement of their economic conditions, and to assist them in achieving their just rights.

(3) The last week of September has been designated by tribes nationwide as "Native American Week" in observance and recognition of the vital role Native Americans have played in the formation of this great nation.

B. The legislature hereby designates the last week of the month of September each year as "Native American Week" in Louisiana.

Acts 1999, No. 773, §1, eff. July 2, 1999.



RS 49:159 - State bird

§159. State bird

After July 27, 1966, the official bird for the state of Louisiana shall be the Brown Pelican as it presently appears on the seal of the state of Louisiana, and its use on the seal of the state, other insignia of the state and on all official documents is hereby authorized and directed.

Acts 1958, No. 486, §1, Amended by Acts 1966, No. 457, §1.



RS 49:160 - State tree

§160. State tree

The baldcypress (Taxodium distichum), commonly known as the "cypress" tree, is hereby designated and hereafter shall be known as the official state tree of the state of Louisiana.

Acts 1963, No. 49.



RS 49:160.1 - State fruit tree

§160.1. State fruit tree

There shall be an official state fruit tree. The official state fruit tree shall be the mayhaw fruit tree. Its use on official documents of the state and with the insignia of the state is hereby authorized.

Acts 2014, No. 377, §1.



RS 49:161 - State colors

§161. State colors

The official colors of the State of Louisiana shall be blue, white and gold.

Added by Acts 1972, No. 603, §1.



RS 49:161.1 - State mammal

§161.1. State mammal

There shall be an official state mammal. The official state mammal shall be the black bear. Its use on official documents of the state and with the insignia of the state is hereby authorized.

Acts 1992, No. 1022, §1.



RS 49:162 - State fossil

§162. State fossil

There shall be an official state fossil. The official state fossil shall be petrified palmwood. Its use on official documents of the state and with the insignia of the state is hereby authorized.

Added by Acts 1976, No. 362, §1.



RS 49:163 - State gemstone

§163. State gemstone

There shall be an official state gemstone. The official state gemstone shall be the cabochon cut gemstone, derived from the Crassostrea virginica mollusk predominantly found in the waters of coastal Louisiana. Its use on official documents of the state and with the insignia of the state is hereby authorized.

Added by Acts 1976, No. 362, §1; Acts 2011, No. 232, §1.



RS 49:163.1 - State mineral

§163.1. State mineral

There shall be an official state mineral. The official state mineral shall be the agate, as found in Louisiana gravel. Its use on official documents of the state and with the insignia of the state is hereby authorized.

Acts 2011, No. 232, §1.



RS 49:164 - State insect

§164. State insect

There shall be an official state insect. The official state insect shall be the honeybee (apis mellifera). Its use on official documents of the state and with the insignia of the state is hereby authorized.

Added by Acts 1977, No. 195, §1.



RS 49:165 - State dog

§165. State dog

There shall be an official state dog. The official state dog shall be the Louisiana Catahoula Leopard dog, as registered by the National Association of Louisiana Catahoulas. Its use on official documents of the state and with the insignia of the state is hereby authorized.

Added by Acts 1979, No. 239, §1.



RS 49:166 - State fruit

§166. State fruit

There shall be an official state fruit. The official state fruit shall be the Louisiana strawberry. Its use on official documents of the state and with the insignia of the state is hereby authorized.

Added by Acts 1980, No. 432, §1; Acts 2001, No. 10, §1.



RS 49:167 - State pledge of allegiance

§167. State pledge of allegiance

There shall be a state pledge of allegiance, to read as follows:

"I pledge allegiance to the flag of the state of Louisiana and to the motto for which it stands: A state, under God, united in purpose and ideals, confident that justice shall prevail for all of those abiding here."

Added by Acts 1981, No. 711, §1.



RS 49:168 - State crustacean

§168. State crustacean

There shall be an official state crustacean. The official state crustacean shall be the crawfish. Its use on official documents of the state and with the insignia of the state is hereby authorized.

Added by Acts 1983, No. 572, §1.



RS 49:169 - State reptile

§169. State reptile

There shall be an official state reptile. The official state reptile shall be the alligator. Its use on official documents of the state and with the insignia of the state is hereby authorized.

Added by Acts 1983, No. 572, §1.



RS 49:169.1 - State amphibian

§169.1. State amphibian

There shall be an official state amphibian. The official state amphibian shall be the green tree frog. Its use on official documents of the state and with the insignia of the state is hereby authorized.

Acts 1993, No. 815, §1.



RS 49:170 - State drink

§170. State drink

There shall be an official state drink. The official state drink shall be milk.

Added by Acts 1983, No. 6, §1.



RS 49:170.1 - Garden Week

§170.1. Garden Week

There shall be an official state garden week. The official garden week shall be the first week in June commencing with the first Sunday in June of each year.

Acts 1988, No. 541, eff. July 11, 1988.



RS 49:170.2 - Official state "Christmas in the Country"

§170.2. Official state "Christmas in the Country"

There shall be an official state "Christmas in the Country", which shall be the "Christmas in the Country" held annually in the town of Elizabeth, Louisiana.

Acts 1990, No. 776, §1.



RS 49:170.3 - Cajun and creole heritage

§170.3. Cajun and creole heritage

It is hereby declared that hoop nets, castnets, and shrimp trawls are part of the cajun and creole heritage of the state and, as such, should be preserved in order to help maintain the cajun and creole culture.

Acts 1992, No. 44, §1.



RS 49:170.4 - State freshwater fish

§170.4. State freshwater fish

There shall be an official state freshwater fish. The official state freshwater fish shall be the white perch (poxomis annularis, sac-au-lait). Its use on the official documents of the state and with the insignia of the state is hereby authorized.

Acts 1993, No. 460, §1.



RS 49:170.5 - State painting

§170.5. State painting

There shall be an official state painting. The official state painting shall be the 1985 oil painting by the artists Johnny O. Bell and Johnny F. Bell entitled "Louisiana". Its use on official documents of the state and with the insignia of the state is hereby authorized. The copyright privileges of the official state painting shall remain with the artists, John O. Bell and John F. Bell.

Acts 1995, No. 981, §1; Acts 1999, No. 973, §1.



RS 49:170.6 - State tartan

§170.6. State tartan

There shall be an official state tartan. A tartan is a plaid textile design consisting of stripes of varying width and color producing a repeating pattern. The pattern for the state tartan shall be defined by the repeating half-sett of six black, six green, four white, twenty-two green, twenty-four black, thirty-six blue, four black, and six white. This tartan shall be known as the Louisiana tartan and may be freely used by any and all organizations, societies, and individuals affiliated with the state of Louisiana.

Acts 2001, No. 53, §1.



RS 49:170.7 - State saltwater fish

§170.7. State saltwater fish

There shall be an official state saltwater fish. The official state saltwater fish shall be the spotted sea trout, or speckled trout (Cynoscion nebulosus). Its use on the official documents of the state and with the insignia of the state is hereby authorized.

Acts 2001, No. 165, §1.



RS 49:170.8 - State jellies

§170.8. State jellies

A. There shall be two official state jellies. One official state jelly shall be the mayhaw jelly. Its use on official documents of the state and with the insignia of the state is hereby authorized.

B. The second official state jelly shall be Louisiana sugar cane jelly. Its use on official documents of the state and with the insignia of the state is hereby authorized.

Acts 2003, No. 76, §1.



RS 49:170.9 - State meat pie

§170.9. State meat pie

There shall be an official state meat pie. The official state meat pie shall be the Natchitoches Meat Pie. Its use on official documents of the state and with the insignia of the state is hereby authorized.

Acts 2003, No. 607, §1.



RS 49:170.10 - Official state "Uncle Earl's Hog Dog Trials"

§170.10. Official state "Uncle Earl's Hog Dog Trials"

A. The official state "Uncle Earl's Hog Dog Trials" shall be the "Uncle Earl's Hog Dog Trials" held annually in the parish of Winn, city of Winnfield, Louisiana.

B. The fourth weekend in March of every year shall be "Uncle Earl's Hog Dog Trials Weekend" in the state.

Acts 2003, No. 808, §1, eff. July 1, 2003.



RS 49:170.11 - State vegetable plant; state vegetable

§170.11. State vegetable plant; state vegetable

A. There shall be an official state vegetable plant. The official state vegetable plant shall be the Creole Tomato. Its use on official documents of the state and with the insignia of the state is hereby authorized.

B. There shall be an official state vegetable. The official state vegetable shall be the sweet potato. Its use on official documents of the state and with the insignia of the state is hereby authorized.

Acts 2003, No. 857, §1.



RS 49:170.12 - State cuisine

§170.12. State cuisine

There shall be an official state cuisine. The official state cuisine shall be gumbo. Its use on the official documents of the state and with the insignia of the state is hereby authorized.

Acts 2004, No. 406, §1.



RS 49:170.13 - Gateway to the Atchafalaya Basin; St. Mary Parish

§170.13. Gateway to the Atchafalaya Basin; St. Mary Parish

St. Mary Parish is hereby designated as the Gateway to the Atchafalaya Basin, home of some of the best bass fishing tournaments in the world.

Acts 2004, No. 594, §1, eff. July 5, 2004.



RS 49:170.14 - State song for the Hurricane Katrina and Hurricane Rita recovery effort; official state troubadour

§170.14. State song for the Hurricane Katrina and Hurricane Rita recovery effort; official state troubadour

A. There shall be an official state song for the Hurricane Katrina and Hurricane Rita recovery effort. The official state song for the Hurricane Katrina and Hurricane Rita recovery effort shall be "Come Back to Louisiana", a musical composition with lyrics and music by Jay Chevalier and Bobby Attwood; the lyrics reading as follows:

Since you left me the

tears are fallin'

Can't you hear my lips a callin'

Come back come back to Louisiana

Katrina/Rita caused this aching

It's my heart you're breakin'

Come back come back to Louisiana

Nothin' seems right

No days just nights

Don't you know I'm lonely

And I want you only

My pirogue' don't pole the same

Some times I don't know my name

Come back come back to Louisiana

Some times I think I'm dying

Even the willow trees are cryin'

Come back come back to Louisiana

B. Jay Chevalier shall be known as the official state troubadour for the Hurricane Katrina and Hurricane Rita relief efforts as he travels the world bringing awareness of the destruction caused by the hurricanes and the continuing needs of the people of Louisiana.

Acts 2006, No. 200, §1.



RS 49:170.15 - Gateway to Louisiana and America; Plaquemines Parish

§170.15. Gateway to Louisiana and America; Plaquemines Parish

The parish of Plaquemines is hereby designated as the "Gateway to Louisiana and America".

Acts 2008, No. 781, §1, eff. July 7, 2008.



RS 49:170.16 - State symbol

§170.16. State symbol

There shall be an official state symbol. The fleur-de-lis shall be an official state symbol. The use of the fleur-de-lis on official documents of the state along with the insignia of the state is hereby authorized.

Acts 2008, No. 803, §1.



RS 49:170.17 - State boat

§170.17. State boat

There shall be an official state boat, which shall be the pirogue. The use of its likeness or image on official documents of the state and with the insignia of the state is hereby authorized.

Acts 2012, No. 134, §1.



RS 49:170.18 - Irish-American Heritage Month

§170.18. Irish-American Heritage Month

A. The legislature does hereby recognize and acknowledge the following:

(1) A significant portion of our citizens are of Irish descent whose ancestors immigrated from Ireland as a result of the potato famine in the 1840s, settling in numerous locations throughout the state, often in neighborhoods located near the Mississippi River such as the Irish Channel and the Third Ward in New Orleans.

(2) A hard-working people, Irish tradition, culture, folklore, music, and dedication to God and family are reflected in the culture and mix of our state's heritage and a source of great achievement and pride to persons of Irish descent in Louisiana.

(3) It is the policy of this state to acknowledge and foster the varied cultures and influences unique to our region and its people and to support the aspirations of all who wish to retain their historical roots and culture while continuing to improve their own economic conditions and that of our state.

B. In observance and recognition of the contributions and colorful history of Irish in our state and to honor those of Irish descent in our state, the legislature hereby designates the month of March of each year as "Irish-American Heritage Month" in Louisiana.

Acts 2012, No. 324, §1.



RS 49:170.19 - Folklife heritage

§170.19. Folklife heritage

It is hereby declared that fox pen hunting is part of the folklife heritage of the state and, as such, should be preserved in order to help maintain the folklife culture.

Acts 2014, No. 552, §1.



RS 49:171 - Poet laureate; creation

PART IX. LOUISIANA STATE POET LAUREATE

§171. Poet laureate; creation

The position of Louisiana State Poet Laureate is hereby created within the office of the governor.

Acts 2000, 1st Ex. Sess., No. 55, §1.

NOTE: See Acts 2000, 1st Ex. Sess., No. 55, §3, relative to continued service of past laureate in office.



RS 49:172 - Selection

§172. Selection

A. The Louisiana Endowment for the Humanities shall appoint a selection committee consisting of two published poets from Louisiana, two professors of literature from a Louisiana college or university, two representatives of the Louisiana Endowment for the Humanities, and a representative from the Louisiana State University Press.

B.(1) The selection committee shall submit a list of three nominees to the governor for appointment to the position of Louisiana State Poet Laureate subject to Senate confirmation.

(2) No member of the selection committee may be nominated.

(3) No member of the selection committee shall have a personal or professional conflict of interest.

C. The selection committee shall select individuals whose poetry has been published in books, anthologies, literary journals, or magazines. The nominees shall be Louisiana born or domiciled in Louisiana at the time of the nomination. In selecting the nominees the panel shall solicit input from the general public and the literary community. The selection committee shall select nominees who reflect the diverse cultures and heritage of Louisiana. Nominations for the poet laureate to the committee shall be accompanied by a curriculum vitae of the nominee.

Acts 2000, 1st Ex. Sess., No. 55, §1.

NOTE: See Acts 2000, 1st Ex. Sess., No. 55, §3, relative to continued service of poet laureate in office.



RS 49:173 - Term; duties; nomination; appointment

§173. Term; duties; nomination; appointment

A.(1) The state's poet laureate shall serve a two-year term and shall deliver an annual reading in a location in the state as designated by the Louisiana Endowment for the Humanities.

(2) No state poet laureate shall serve two consecutive terms.

B.(1) The selection committee shall be appointed no later than September first beginning in the year 2002 and every second year thereafter and shall submit a list of nominees to the governor no later than December first of each year following the appointment of the selection committee.

(2) The governor shall appoint the state poet laureate no later than January fifteenth of each year following the receipt of the list of nominees.

(3) In the event of the death, resignation, or any other vacancy or inability to perform the duties of poet laureate a selection committee shall be appointed by Louisiana Endowment for the Humanities. The nominating committee shall within ninety days of their appointment submit a list of nominees to the governor for consideration.

(4) Within forty-five days from receipt of the list of nominees the governor shall appoint the state poet laureate.

Acts 2000, 1st Ex. Sess., No. 55, §1.

NOTE: See Acts 2000, 1st Ex. Sess., No. 55, §3.



RS 49:181 - Interpreters for deaf or severely hearing-impaired persons taking state examinations

PART X. EMPLOYMENT AND LICENSING

EXAMINATIONS--INTERPRETERS FOR DEAF PERSONS

§181. Interpreters for deaf or severely hearing-impaired persons taking state examinations

A. Any deaf or severely hearing-impaired person taking an examination which is a prerequisite for employment or licensing by the state or any of its agencies is entitled to be furnished, upon request, with an interpreter by the state or its agency.

B. Interpreters appointed under this Section shall be compensated for their services based on the fee schedule established pursuant to R.S. 46:2370.

Acts 1968, No. 515, §§1, 2; Acts 1989, No. 109, §2.



RS 49:185 - Governmental restriction of choice prohibited

PART XI. SPECIAL DUTIES AND PROHIBITIONS

§185. Governmental restriction of choice prohibited

Every person in this state needing eye care shall have complete freedom to use the services of an individual licensed under either R.S. 37:1041 through R.S. 37:1066 or R.S. 37:1261 through R.S. 37:1290. No state, parish or municipal board or agency, nor any officer or employee thereof, shall either directly or indirectly limit or restrict the freedom of any person to choose the services of a person so licensed under either authority.

Added by Acts 1970, No. 170, §1.



RS 49:190 - Definitions

PART XII. TERMINATION AND RE-CREATION OF

STATUTORY ENTITIES

§190. Definitions

For the purposes of this Part:

(1) The term "statutory entity" means any "agency," "department," or "office" as defined in R.S. 36:3.

(2) The term "applicable termination date" means the date provided for termination of legislative authority for the existence of a particular entity, as provided in Section 191 of this Part.

(3) The term "evaluation" means with respect to a statutory entity, a comprehensive evaluation to determine if the merits of the activities of the entity support its continuation.

(4) The term "activity" means any task performed by any employee or contractor of the state, or by any group of employees or contractors.

(5) The term "program" means any group of activities which are directed toward or tend to produce an identifiable outcome.

Added by Acts 1976, No. 277, §1. Amended by Acts 1978, No. 674, §1; Acts 1983, No. 450, §1; Acts 1995, No. 712, §1.

{{NOTE: SEE ACTS 1984, NO. 189.}}

{{NOTE: SEE ACTS 1987, NO. 8, §§1, 2, AND 3.}}

{{NOTE: SEE ACTS 1987, NO. 7, REGARDING RE-CREATION OF STATUTORY ENTITIES UNDER THE DEPT. OF REVENUE AND TAXATION.}}



RS 49:190.1 - Termination dates of statutory entities

§190.1. Termination dates of statutory entities

Notwithstanding any other provision of law to the contrary, the date for the termination of a statutory entity shall be July first of an odd-numbered year.

Acts 1995, No. 712, §1; Acts 2004, No. 477, §1, eff. June 30, 2004.

NOTE: See Acts 2004, No. 477, §2, relative to Act superseding conflicting provisions of R.S. 49:192 and 193.



RS 49:191 - Termination of legislative authority for existence of statutory entities; phase-out period for statutory entities; table of dates

§191. Termination of legislative authority for existence of statutory entities; phase-out period for statutory entities; table of dates

Notwithstanding any termination dates set by any previous Act of the legislature, the statutory entities set forth in this Section shall begin to terminate their operations on July first of each of the following years, and all legislative authority for the existence of any statutory entity, as defined in R.S. 49:190, shall cease as of July first of the following year, which shall be the termination date:

(1) July 1, 2006:

(a) Repealed by Acts 2006, No. 311, §5, eff. June 30, 2006.

(b) Repealed by Acts 2006, No. 149, §5, eff. June 30, 2006.

(c) Repealed by Acts 2006, No. 677, §5, eff. June 30, 2006.

(d) Repealed by Acts 2006, No. 62, §5, eff. June 30, 2006.

(e) Repealed by Acts 2005, No. 122, §5, eff. June 30, 2005.

(f) Repealed by Acts 2006, No. 382, §5, eff. June 30, 2006.

(g) Repealed by Acts 2006, No. 260, §5, eff. June 30, 2006.

(h) Repealed by Acts 2006, No. 169, §5, eff. June 30, 2006.

(i) Repealed by Acts 2006, No. 148, §5, eff. June 30, 2006.

(j) Repealed by Acts 2006, No. 28, §5, eff. June 30, 2006.

(k) Repealed by Acts 2006, No. 339, §5, eff. June 30, 2006.

(l) Repealed by Acts 2006, No. 338, §5, eff. June 30, 2006.

(m) Repealed by Acts 2006, No. 32, §5, eff. June 30, 2006.

(n) Repealed by Acts 2006, No. 162, §5, eff. June 30, 2006.

(2) July 1, 2008:

(a) Repealed by Acts 2008, No. 45, §5, eff. June 30, 2008.

(b) Repealed by Acts 2008, No. 48, §5, eff. June 30, 2008.

(c) Repealed by Acts 2008, No. 141, §5, eff. June 30, 2008.

(d) Repealed by Acts 2008, No. 83, §5, eff. June 30, 2008.

(e) Repealed by Acts 2009, No. 73, §5, eff. June 30, 2009.

(f) Repealed by Acts 2007, No. 317, §5, eff. June 30, 2007.

(g) Repealed by Acts 2008, No. 40, §4, eff. June 30, 2008.

(h) Repealed by Acts 2008, No. 12, §5, eff. June 30, 2008.

(i) Repealed by Acts 2008, No. 13, §5, eff. June 30, 2008.

(j) Repealed by Acts 2008, No. 5, §5, eff. June 30, 2008.

(3) July 1, 2010:

(a) Repealed by Acts 2010, No. 37, §5, eff. June 30, 2010.

(b) Repealed by Acts 2010, No. 140, §5, eff. June 30, 2010.

(c) Repealed by Acts 2010, No. 684, §5, eff. June 30, 2010.

(d) Repealed by Acts 2010, No. 8, §5, eff. June 30, 2010.

(e) Repealed by Acts 2010, No. 182, §5, eff. June 30, 2010.

(f) Repealed by Acts 2010, No. 564, §5, eff. June 30, 2010.

(g) Repealed by Acts 2010, No. 119, §5, eff. June 30, 2010.

(h) Repealed by Acts 2010, No. 154, §5, eff. June 30, 2010.

(i) Repealed by Acts 2010, No. 14, §5, eff. June 30, 2010.

(j) Repealed by Acts 2010, No. 148, §5, eff. June 30, 2010.

(k) Repealed by Acts 2010, No. 494, §5, eff. June 30, 2010.

(l) Repealed by Acts 2010, No. 843, §5, eff. June 30, 2010.

(m) Repealed by Acts 2010, No. 243, §5, eff. June 30, 2010.

(n) Repealed by Acts 2010, No. 242, §5, eff. June 30, 2010.

(o) Repealed by Acts 2010, No. 444, §5, eff. June 30, 2010.

(p) Repealed by Acts 2010, No. 234, §5, eff. June 30, 2010.

(4) July 1, 2012:

(a) Repealed by Acts 2012, No. 362, §5, eff. June 30, 2012.

(b) Repealed by Acts 2012, No. 694, §6, eff. June 30, 2012.

(c) Repealed by Acts 2012, No. 97, §5, eff. May 11, 2012, and Acts. 2012, No. 322, §5, eff. June 30, 2012.

(d) Repealed by Acts 2012, No. 265, §5, eff. June 30, 2012.

(e) Repealed by Acts 2012, No. 304, §5, eff. June 30, 2012.

(f) Repealed by Acts 2012, No. 122, §5, June 30, 2012.

(g) Repealed by Acts 2012, No. 494, §5, eff. June 30, 2012.

(h) Repealed by Acts 2012, No. 617, §5, eff. June 30, 2012.

(i) Repealed by Acts 2012, No. 6, §5, eff. June 30, 2012.

(5) July 1, 2014:

(a) Repealed by Acts 2014, No. 446, §5, eff. June 30, 2014.

(b) Repealed by Acts 2014, No. 122, §5, eff. June 30, 2014.

(c) Repealed by Acts 2014, No. 108, §5, eff. June 30, 2014.

(d) Repealed by Acts 2014, No. 9, §5, eff. June 30, 2014.

(e) Repealed by Acts 2014, No. 32, §5, eff. June 30, 2014.

(f) Repealed by Acts 2014, No. 3, §5, eff. June 30, 2014.

(g) Repealed by Acts 2014, No. 230, §5, eff. June 30, 2014, and Acts 2014, No. 469, §5, eff. June 30, 2014.

(h) Repealed by Acts 2014, No. 292, §5, eff. June 30, 2014.

(i) Repealed by Acts 2014, No. 509, §5, eff. June 30, 2014.

(j) Repealed by Acts 2014, No. 309, §5, eff. June 30, 2014, and Acts 2014, No. 621, §5, eff. June 30, 2014.

(k) Repealed by Acts 2015, No. 381, §6, eff. June 30, 2015.

(l) Repealed by Acts 2014, No. 123, §5, eff. June 30, 2014.

(m) Repealed by Acts 2014, No. 159, §5, eff. June 30, 2014.

(n) Repealed by Acts 2014, No. 64, §5, eff. June 30, 2014.

(o) Repealed by Acts 2014, No. 39, §5, eff. June 30, 2014.

(6) July 1, 2016:

(a) Repealed by Acts 2016, No. 65, §5, eff. June 30, 2016.

(b) Repealed by Acts 2016, No. 15, §5, eff. June 30, 2016.

(c) Repealed by Acts 2016, No. 286, §5, eff. June 30, 2016.

(d) Repealed by Acts 2016, No. 300, §6, eff. June 30, 2016.

(e) Repealed by Acts 2016, No. 240, §5, eff. June 30, 2016.

(f) Repealed by Acts 2015, No. 153, §5, eff. June 30, 2015.

(g) Repealed by Acts 2016, No. 2, §5, eff. June 30, 2016.

(7) July 1, 2017:

(a) The Department of Transportation and Development and all statutory entities made a part of the department by law.

(8) July 1, 2018:

(a) The Louisiana Workforce Commission and all statutory entities made a part of the department by law.

(b) The Department of State Civil Service and all statutory entities made a part of the department by law.

(c) The Department of State and all statutory entities made a part of the department by law.

(d) The Department of Agriculture and Forestry and all statutory entities made a part of the department by law.

(e) The Department of Children and Family Services and all statutory entities made a part of the department by law.

(f) The Department of Veterans Affairs and all statutory entities made a part of the department by law.

(g) The Department of the Treasury and all statutory entities made a part of the department by law.

(h) The Department of Economic Development and all statutory entities made a part of the department by law.

(i) The Department of Public Service and all the statutory entities made a part of the department by law.

(j) Those entities transferred to or placed within the office of the governor pursuant to R.S. 36:4.1.

(k) The Department of Justice and all statutory entities made a part of the department by law.

(l) The Department of Environmental Quality and all statutory entities made a part of the department by law.

(m) The Department of Education and all statutory entities made a part of the department by law.

(n) The Governor's Office of Homeland Security and Emergency Preparedness and all statutory entities made a part of the department by law.

(9) July 1, 2020:

(a) The Department of Public Safety and Corrections and all statutory entities made a part of the department by law.

(b) The Department of Culture, Recreation and Tourism and all statutory entities made a part of the department by law.

(c) The Department of Revenue and all statutory entities made a part of the department by law.

(d) The Department of Wildlife and Fisheries and all statutory entities made a part of the department by law.

(e) The Department of Natural Resources and all statutory entities made a part of the department by law.

(f) The Louisiana Department of Health and all statutory entities made a part of the department by law.

(10) July 1, 2022:

(a) The Department of Insurance and all statutory entities made a part of the department by law.

Acts 2008, No. 5, §§4, 5, eff. June 30, 2008; Acts 2008, No. 12, §§4, 5, eff. June 30, 2008; Acts 2008, No. 13, §§4, 5, eff. June 30, 2008; Acts 2008, No. 40, §§4, 5, eff. June 30, 2008; Acts 2008, No. 45, §§4, 5, eff. June 30, 2008; Acts 2008, No. 48, §§4, 5, eff. June 30, 2008; Acts 2008, No. 83, §§4, 5, eff. June 30, 2008; Acts 2008, No. 141, §§4, 5, eff. June 30, 2008; Acts 2008, No. 198, §1; Acts 2008, No. 743, §4, eff. July 1, 2008; Acts 2009, No. 73, §§4, 5, eff. June 30, 2009; Acts 2010, No. 8, §§4, 5, eff. June 30, 2010; Acts 2010, No. 14, §§4, 5, eff. June 30 2010; Acts 2010, No. 37, §§4, 5, eff. June 30, 2010; Acts 2010, No. 119, §§4, 5, eff. June 30, 2010; Acts 2010, No. 140, §§4, 5, eff. June 30, 2010; Acts 2010, No. 148, §§4, 5, eff. June 30, 2010; Acts 2010, No. 154, §§4, 5, eff. June 30, 2010; Acts 2010, No. 182, §§4, 5, eff. June 30, 2010; Acts 2010, No. 234, §§4, 5, eff. June 30, 2010; Acts 2010, No. 242, §§4, 5, eff. June 30, 2010; Acts 2010, No. 243, §§4, 5, eff. June 30, 2010; Acts 2010, No. 444, §§4, 5, eff. June 30, 2010; Acts 2010, No. 494, §§4, 5, eff. June 30, 2010; Acts 2010, No. 564, §§4, 5, eff. June 30, 2010; Acts 2010, No. 684, §§4, 5, eff. June 30, 2010; Acts 2010, No. 843, §§4, 5, eff. June 30, 2010; Acts 2010, No. 861, §21; Acts 2010, No. 877, §3, eff. July 1, 2010; Acts 2012, No. 6, §§4, 5, eff. June 30, 2012; Acts 2012, No. 97, §§4, 5, eff. May 11, 2012; Acts 2012, No. 122, §§4, 5, eff. June 30, 2012; Acts 2012, No. 265, §§4, 5, eff. June 30, 2012; Acts 2012, No. 304, §§4, 5, eff. June 30, 2012; Acts 2012, No. 322, §§4, 5, eff. June 30, 2012; Acts 2012, No. 362, §§4, 5, eff. June 30, 2012; Acts 2012, No. 494, §§4, 5, eff. June 30, 2012; Acts 2012, No. 617, §§4, 5, eff. June 30 2012; Acts 2012, No. 694, §§5, 6, eff. June 30, 2012; Acts 2014, No. 3, §§4, 5, eff. June 30, 2014; Acts 2014, No. 9, §§4, 5, eff. June 30, 2014; Acts 2014, No. 32, §§4, 5, eff. June 30, 2014; Acts 2014, No. 39, §§4, 5, eff. June 30, 2014; Acts 2014, No. 64, §§4, 5, eff. June 30, 2014; Acts 2014, No. 108, §§4, 5, eff. June 30, 2014; Acts 2014, No. 122, §§4, 5, eff. June 30, 2014; Acts 2014, No. 123, §§4, 5, eff. June 30, 2014; Acts 2014, No. 159, §§4, 5, eff. June 30, 2014; Acts 2014, No. 230, §§4, 5, eff. June 30, 2014; Acts 2014, No. 292, §§4, 5, eff. June 30, 2014; Acts 2014, No. 309, §§4, 5, eff. June 30, 2014; Acts 2014, No. 446, §§4, 5, eff. June 30, 2014; Acts 2014, No. 469, §§4, 5, eff. June 30, 2014; Acts 2014, No. 509, §§4, 5, eff. June 30, 2014; Acts 2014, No. 621, §§4, 5, eff. June 30, 2014; Acts 2015, No. 153, §§4, 5, eff. June 30, 2015; Acts 2015, No. 381, §§5, 6, eff. June 30, 2015; Acts 2016, No. 2, §§4, 5, eff. June 30, 2016; Acts 2016, No. 15, §§4, 5, eff. June 30, 2016; Acts 2016, No. 65, §§4, 5, eff. June 30, 2016; Acts 2016, No. 240, §§4, 5, eff. June 30, 2016; Acts 2016, No. 286, §§4, 5, eff. June 30, 2016; Acts 2016, No. 300, §§5, 6, eff. June 30, 2016.

NOTE: See Acts 2015, No. 381, §§2 and 8, relative to validity of acts of GOHSEP and the retroactive and prospective application of Act No. 381.



RS 49:191.1 - Termination of unfunded programs and Acts

§191.1. Termination of unfunded programs and Acts

A. Beginning with budgets presented for Fiscal Year 1986-1987 and in addition to the requirements of R.S. 39:28 et seq., each budget unit of the state shall compile a listing of all legislatively authorized programs and Acts of the legislature directing any activity to be administered by such budget unit for which implementing funds were not appropriated in the prior fiscal year. The listing shall be submitted to the executive budget office, the legislative fiscal office, and the Joint Legislative Committee on the Budget as an addendum to the annual budget request.

B. Following the review, analysis, and study of the listings provided above, the Joint Legislative Committee on the Budget shall submit its findings and recommendations thereon to the members of the legislature not later than two weeks prior to each regular session of the legislature as an addendum to the report on the proposed executive budget required by R.S. 24:653(C).

C. The committee shall include a draft of any proposed legislation as shall be necessary to accomplish its recommendations. If the committee recommends termination of an unfunded program or activity, it shall cause legislation to be introduced specifically providing for the repeal thereof. If the committee recommends continuance, it shall recommend appropriating funds therefor and any other legislation directing specific changes therein as a condition of continuance of such legislative authority.

Acts 1985, No. 756, §1; Acts 1995, No. 712, §1.



RS 49:192 - Re-creation of terminated entity; compliance

§192. Re-creation of terminated entity; compliance

Any statutory entity to be terminated by the provisions of R.S. 49:191 may be re-created only in accordance with the procedure established in R.S. 49:193.

Added by Acts 1976, No. 277, §3.

NOTE: See Acts 2004, No. 477, §2, relative to Act superseding conflicting provisions of R.S. 49:192 and 193.



RS 49:193 - Re-creation of terminated entity; procedure

§193. Re-creation of terminated entity; procedure

The procedure for re-creation of any statutory entity to be terminated under the provisions of this Part shall be as follows:

A.(1) By September first of the calendar year three years prior to the calendar year of the applicable termination date, the president of the Senate and the speaker of the House of Representatives shall assign the applicable statutory entities to standing committees of their respective houses which shall initially perform the evaluation to determine if a statutory entity shall be continued, modified, or terminated. The statutory entities shall be assigned, if practicable, to the standing committees of the two houses which have usual jurisdiction over the affairs of the statutory entities.

(2) The standing committees of the two houses performing the evaluation of the same statutory entities may meet jointly to discharge some or all of their duties.

B. No later than thirty days after the referral of the statutory entities to the appropriate standing committees, the committees shall, separately or jointly, notify the statutory entities under their jurisdiction of the termination dates and provide them a tentative schedule for evaluation hearings. In addition, the committees shall, separately or jointly, request the Department of State Civil Service to review the job descriptions and staffing of each entity. After receipt of the notice of termination and evaluation from the appropriate standing committees, each statutory entity shall provide the standing committees with the following information at the same time it submits its budget request to the governor under the provisions of R.S. 39:33:

(1) The identity of all sub-units under the direct or advisory control of the statutory entity under evaluation.

(2) All powers, functions, and duties currently performed by the statutory entity under evaluation.

(3) All constitutional, statutory, or other authority under which said powers, functions, and duties of the statutory entity under evaluation are performed and carried out.

(4) Any powers, functions, or duties which, in the opinion of the statutory entity under evaluation, are being performed and duplicated by another statutory entity or political subdivision within the state including the manner in which, and the extent to which, this duplication of efforts is occurring and any recommendations as to eliminating the duplication.

(5) Any powers, functions, or duties which, in the opinion of the statutory entity under evaluation, are inconsistent with current and projected public needs and which should be terminated or altered.

(6) The identity of any problems or any programs of the entity to which, in the opinion of the entity, the committees should give particular study.

(7) All strategic plans, master plans, operating plans, and other planning documents including performance measures.

(8) All performance audits or studies performed by the legislative auditor within the last five years and a description of agency actions in response to the findings of such audits or studies.

(9) The identity, amount, and description of each professional, personal, or consulting service contract entered into by the statutory entity under evaluation.

(10) Any other information which a standing committee in its discretion feels is necessary and proper in performing its review and evaluation duties.

C. Repealed by Acts 1995, No. 712, §2.

D. The evaluations by the standing committees shall be made, using the factors set out in Subsection E of this Section, for the purpose of achieving the following:

(1) The elimination of inactive entities.

(2) The elimination or consolidation of entities, programs, or activities which duplicate other governmental entities, programs, or activities.

(3) The elimination of unnecessary entities, programs, or activities or entities, programs, or activities which no longer serve the public interest.

(4) The elimination or improvement of inefficient or ineffective entities, programs, or activities.

(5) The elimination or revision of entities, programs, or activities that are inconsistent with the intent of legislation authorizing the entity, program, or activity.

E. Prior to the final adjournment of the regular legislative session convening in the odd-numbered year two years prior to the year in which the applicable termination date occurs, the appropriate standing committees, to which the statutory entities have been referred, shall conduct such study and evaluation as shall be necessary to determine whether or not proposed legislation shall be introduced to continue or modify the appropriate statutory entity. The standing committees shall hold public hearings to receive testimony from the appropriate statutory entities and from the public as a part of that study and evaluation. The standing committees shall hold the public hearings in accordance with R.S. 42:11 through R.S. 42:25 and any applicable legislative rules. At the hearings, the statutory entity shall have the burden of demonstrating a public need for its continued existence. It shall have the further burden of demonstrating that its objectives, programs, and activities are consistent with legislative intent and effectively and efficiently achieve this intent. A standing committee, in making a determination as to whether a statutory entity has demonstrated a public need for the continued existence of the statutory entity, its programs, or activities, shall take into consideration, among others, the following factors:

(1) The extent to which any information required to be furnished to the standing committee has been omitted, misstated, or refused, and the extent to which conclusions reasonably drawn from said information are adverse to the legislative intent inherent in the powers, functions, and duties as established in the enabling legislation creating the statutory entity, or are inconsistent with present or projected public demands or needs.

(2) Based on strategic plans, master plans, and operating plans together with relevant performance measures and any other factors or information an examination of the extent to which the objectives of the statutory entity under evaluation conform to the statutory objectives for the statutory entity.

(3) The extent to which the objectives of the statutory entity under evaluation have been effectively and efficiently achieved as reflected by relevant performance measures, and an analysis of any significant variance between projected and actual performance.

(4) The extent to which the statutory entity has operated in the public interest and the extent to which its operation has been impeded or enhanced by existing statutes, procedures, and practices and any other circumstances, including budgetary, resource, and personnel matters.

(5) The extent to which the statutory entity has recommended statutory changes to the legislature which would benefit the public as opposed to the statutory entity itself.

(6) An identification of other statutory entities, or other programs or activities of state or local government having the same or similar objectives, together with a comparison of the cost-effectiveness of such statutory entities, programs, or activities and any duplication of the statutory entity under review.

(7) The extent to which the statutory entity has encouraged participation by the public in making its rules and decisions as opposed to participation solely by its constituency.

(8) The efficiency with which formal public complaints filed with the statutory entity concerning matters subject to its jurisdiction have been processed by the statutory entity.

(9) The extent to which changes are necessary in the enabling laws of the statutory entity to adequately comply with the factors listed in this Section.

(10) The extent to which the statutory entity's operation has been efficient and responsive to the public needs.

(11) The extent to which the statutory entity has encouraged that units regulated or served report to the statutory entity concerning the impact of rules and decisions regarding improved service, economy of service, or availability of service to the public.

(12) The extent to which the statutory entity has permitted qualified applicants to serve the public.

(13) The extent to which requirements of state and federal statutes and constitutions have been complied with by the statutory entity or the units it regulates or the constituency it serves.

(14) The findings, recommendations, and entity responses to any performance audits or studies conducted by the legislative auditor.

(15) The findings and recommendations of the Department of State Civil Service with respect to job descriptions and staffing of the statutory entity.

(16) The extent of privatization of the programs, functions, or activities of the statutory entity through the use of professional, personal, or consulting services.

(17) Any other relevant criteria which a standing committee, in its discretion, deems necessary and proper in reviewing and evaluating the sufficient public need for continuance of the respective statutory entity.

F.(1) The standing committees shall submit their final evaluation report to the legislature and the governor by March first before the regular legislative session in the year prior to the applicable termination date.

(2) The report of the standing committee shall include a summary of its findings concerning the factors listed in Subsection E of this Section.

(3) The standing committee making the report shall recommend termination, continuation, or modification of the appropriate statutory entity, including any proposals for reorganization, consolidation, or transfer of duties of the statutory entity, program, or activity. If the standing committee finds that a statutory entity or any of its programs or activities should terminate as scheduled, then the committee's report shall include proposed legislation, if any is necessary, to conform related laws to the termination of that statutory entity, its programs, or activities. If the standing committee finds that a statutory entity shall be continued or modified, then the committee's report shall include proposed legislation necessary to accomplish continuation or modification. If the committee finds that changes in particular programs or activities of the entity are needed, the report shall include proposed legislation necessary to accomplish such changes.

(4) The committee report shall also include an evaluation of whether the objectives of the entity for the next six years and measures for performance for these objectives are consistent with statutory authority or requirements of the entity.

(5) No recommendation of any joint reviewing committee shall be submitted in the report unless the recommendation is approved by the majority of the members of each house serving on the committee.

G. In the regular legislative session in the year prior to the year in which the applicable termination date occurs, a bill authorizing the re-creation of the statutory entity in question may be introduced and shall be referred to the standing committee that performed the initial review and evaluation. Such bill shall contain a termination date for the statutory entity being re-created no more than six years from its effective termination date. No more than one statutory entity shall be re-created in any bill, but this limitation shall not be construed to prohibit consolidation of two or more statutory entities or parts of statutory entities in any one bill.

H. Unless the legislature enacts the bill to continue or modify the entity, the entity shall begin to phase out its operations on the date set forth in R.S. 49:191 and the legislative authority for such statutory entity shall cease on the following July first.

I. If the bill authorizing re-creation of an entity does not become law, the statutes creating and continuing such entity shall be construed as repealed on the applicable termination date fixed in R.S. 49:190 and R.S. 49:191.

J. No funds shall be appropriated or otherwise be made available from any source whatsoever to any entity after the applicable termination date of such statutory entity unless it has been re-created in accordance with the procedure set forth in this Part.

K. If the bill authorizing re-creation of an entity becomes law, the committee may request, and the entity shall provide, a copy of the agency budget request and operating plan for the entity prepared and submitted to the governor for the ensuing year as provided in R.S. 39:33. Such budget request shall be submitted to the committee at the time it is submitted to the governor. The committee shall review the budget request and operating plan submitted by the entity and shall report any recommendations thereon to the Joint Legislative Committee on the Budget or its successor, prior to its deliberations on the proposed budget for the entity.

L. Standing committees making the reviews and evaluation may request the assistance of the Legislative Fiscal Office and the legislative auditor to compile pertinent information about the statutory entity under review for use during the evaluation.

M. Repealed by Acts 1995, No. 712, §2.

Added by Acts 1976, No. 277, §4. Amended by Acts 1978, No. 674, §1; Acts 1979, No. 512, §1; Acts 1984, No. 76, §3, eff. June 15, 1984; Acts 1986, No. 493, §3, eff. July 1, 1986; Acts 1986, No. 14, §4, eff. July 1, 1986; Acts 1986, No. 447, §6, eff. July 1, 1986; Acts 1986, No. 460, §1; Acts 1986, No. 282, §3, eff. June 30, 1986; Acts 1988, No. 58, §4; Acts 1989, No. 836, §3, eff. July 1, 1989; Acts 1995, No. 712, §§1, 2; Acts 1997, No. 997, §1; Acts 2004, No. 477, §1, eff. June 30, 2004.

NOTE: See Acts 2004, No. 477, §2, relative to Act superseding conflicting provisions of R.S. 49:192 and 193.



RS 49:193.1 - Selective review and evaluation for statutory entities

§193.1. Selective review and evaluation for statutory entities

A. To facilitate an orderly review and evaluation procedure, and to ensure thorough study is given to the statutory entities scheduled for termination, the standing committees may conduct a more extensive evaluation of selected statutory entities under its jurisdiction or of particular programs of such entities than that given to the remaining statutory entities scheduled for review and termination.

B. The selection of those statutory entities or programs to receive extensive evaluation shall be made by taking the following factors, among others, into consideration:

(1) The extent to which the statutory entity or program appears to require significant change.

(2) The extent to which the resources of the legislature will allow for such evaluation.

(3) The extent to which substantial time has passed since the statutory entity or program has been in effect and in operation.

(4) The extent to which the statutory entity or program has encountered significant problems in satisfying its statutory mandate.

C. The selection of these statutory entities or programs to receive the extensive evaluation shall be made no later than thirty days following the referral of the statutory entities to the standing committees.

D. The standing committees shall notify the entities or program administrators of programs selected for extensive evaluation at the same time the standing committees comply with R.S. 49:193(B).

E. The standing committees making such extensive evaluation may instruct the Legislative Fiscal Office or the legislative auditor to make such performance audits, programmatic evaluations, and other studies as are needed to enable the standing committees to effectively conduct these evaluations.

Added by Acts 1979, No. 512, §1; Acts 1988, No. 58, §4; Acts 1995, No. 712, §1.



RS 49:194 - Review and evaluation of statutory entities

§194. Review and evaluation of statutory entities

A. In addition to the review and evaluation of statutory entities scheduled for termination by R.S. 49:193, the standing committees shall direct the respective departments to provide the information specified in R.S. 49:193 for all other programs and activities of the departments whose statutory entities are scheduled for termination, to be submitted at the same time and in the same manner as the information submitted under the provisions of R.S. 49:193. The committees shall also conduct such studies and evaluations and make such recommendations relative to such programs and activities of the department as is provided in R.S. 49:193 for statutory entities.

B. Nothing in this Part shall be construed to prohibit any action at any time by the legislature or by any state officer pursuant to the provisions of Article IV, Sections 1(C) and 20 of the Constitution of Louisiana or any Act enacted under authority thereof.

Added by Acts 1976, No. 277, §5. Amended by Acts 1978, No. 674, §1; Acts 1979, No. 512, §1; Acts 1995, No. 712, §1.



RS 49:195 - Termination date required to create or re-create a statutory entity

§195. Termination date required to create or re-create a statutory entity

Any statute which becomes law subsequent to August 15, 1995, which creates or re-creates a statutory entity must contain a termination date for that entity, no more than six years from the date of creation of the entity. Thereafter, such an entity may only be re-created according to the procedure provided in this Part.

Added by Acts 1976, No. 277, §6. Amended by Acts 1979, No. 512, §1; Acts 1995, No. 712, §1.



RS 49:196 - Claims against or in favor of terminated entities

§196. Claims against or in favor of terminated entities

Nothing in this Part shall be construed to effect the termination or dismissal of any claim or right of a citizen against an entity terminated by its provisions, nor to effect the termination or dismissal of any claim or right of the entity. Such claims and rights shall be assumed by the state of Louisiana.

Added by Acts 1976, No. 277, §7.



RS 49:197 - Legislature may legislate otherwise

§197. Legislature may legislate otherwise

Nothing in this Part shall be construed to prohibit the legislature from terminating an entity covered by these provisions at a date earlier than that provided herein, nor to prohibit the legislature from considering any other legislation relative to such an entity.

Added by Acts 1976, No. 277, §8.



RS 49:198 - Inapplicability to retirement systems

§198. Inapplicability to retirement systems

The provisions of this Part do not apply to retirement systems.

Added by Acts 1976, No. 277, §9.



RS 49:199 - Special provisions for entities with bonds outstanding

§199. Special provisions for entities with bonds outstanding

Notwithstanding any other provisions of this Part to the contrary, no entity which has bonds outstanding shall be abolished until and unless provision is made for the payment of principal and interest of said bonds at or before maturity or for the assumption of such indebtedness by the state or any agency or subdivision thereof.

Added by Acts 1976, No. 277, §10.



RS 49:200 - State agency; stationery; definition

PART XIII. STATE AGENCIES

§200. State agency; stationery; definition

A. The telephone number of each state agency shall be imprinted upon the official stationery used by the agency. The secretary or other chief administrative officer of each state agency shall be responsible for carrying out the requirements of this Section.

B. No state agency shall discard or otherwise dispose of any of its official stationery to accomplish the purposes of this Section, but shall take whatever means appropriate, such as stamping its current telephone number on such stationery, to implement the requirements of this Section.

C. For the purpose of this Section, a "state agency" is defined as any board, commission, department, division, agency, office, or other entity within the executive, judicial, and legislative branches of state government.

Added by Acts 1981, No. 128, §1.



RS 49:200.1 - State agencies; requests

§200.1. State agencies; requests

A. In any civil proceeding, no state agency shall be obliged by subpoena to provide any document, record, or any other item for which a reasonable cost or fee has not been paid.

B. For the purpose of this Section, a "state agency" is defined as any board, commission, department, division, agency, office, or other entity within the executive branch of state government.

Acts 1999, No. 1291, §1.



RS 49:201 - OFFICE OF THE GOVERNOR

CHAPTER 2. OFFICE OF THE GOVERNOR

PART I. GENERAL PROVISIONS

§201. Repealed by Acts 1995, No. 846, §4, eff. Jan. 8, 1996.



RS 49:201.1 - Salary of acting governor

§201.1. Salary of acting governor

The lieutenant governor or any other authorized official, while discharging the duties of the governor, shall receive a salary equal to that of the governor.

Added by Acts 1975, No. 330, §1.



RS 49:201.2 - Prohibition of Salary Increases

§201.2. Prohibition of salary increases

A. No unclassified employee in the executive branch of state government shall receive any pay increases for a period commencing on the regularly scheduled gubernatorial primary election day and concluding on inauguration day without the approval of the Joint Legislative Committee on the Budget.

B.(1) If the governor or other public official believes that the pay of a person to whom Subsection A of this Section is applicable should be increased during the time period specified in Subsection A of this Section, the governor or other public official shall submit documentation to the Joint Legislative Committee on the Budget identifying the position, the name of the person, the qualifications of the person, and the reasons the governor or other public official believes the pay of the person should be increased.

(2) If the Joint Legislative Committee on the Budget receives such documentation during the time period specified in Subsection A of this Section, the committee shall have a meeting to consider the approval of any such pay increase.

C. The State Civil Service Commission may establish the same or substantially similar provisions as provided in this Section for each position in the classified service within the civil service system.

D. The provisions of Subsections A and B of this Section shall not apply to any position in a postsecondary or higher education system or institution.

Acts 2016, No. 588, §1, eff. June 17, 2016.



RS 49:202 - Repealed by Acts 1995, No. 846, 4, eff. Jan. 8, 1996.

§202. Repealed by Acts 1995, No. 846, §4, eff. Jan. 8, 1996.



RS 49:202.1 - Lieutenant governor; expenses

§202.1. Lieutenant governor; expenses

The lieutenant governor shall be entitled to reimbursement of his actual expenses for all travel out of state in connection with his official duties and shall be entitled to be reimbursed for actual expenses incurred within the state of Louisiana, including but not limited to travel and lodging expenses and for attendance at meetings, conferences, and appearances in connection with his official duties.

Added by Acts 1975, No. 676, §1, eff. May 10, 1976. Amended by Acts 1977, No. 463, §1, eff. July 13, 1977; Acts 1981, No. 220, §1.



RS 49:203 - Executive counsel to governor

§203. Executive counsel to governor

There shall be an executive counsel to the governor.

The executive counsel shall be appointed by the governor, and shall take the oath and be commissioned in the manner provided by law, and shall hold office at the pleasure of the governor appointing him, but not beyond the term of the governor; provided he shall hold office until his successor is appointed and qualified.

The executive counsel to the governor shall be a practicing attorney at law, licensed to practice in this state, and shall be a qualified elector of the state, and well versed in matters pertaining to the executive and other departments of the state government and the local governments.

The executive counsel to the governor shall be paid a salary to be fixed by the governor, payable monthly.

The executive counsel to the governor shall perform the duties assigned to him by the governor in connection with the administration of the governor's office, and with the duties of the governor. He may, at the direction of the governor, appear in all matters in which the governor or any board of which the governor is a member, is interested.

Wherever, by the constitution or laws of this state, the governor is made a member of any board, commission or corporation, the executive counsel may appear as the proxy of the governor and act in his place and stead.

Amended by Acts 1976, No. 557, §5.



RS 49:204 - Secretary to the governor

§204. Secretary to the governor

A. The governor may appoint a secretary, who shall be designated as "Secretary to the Governor", and employ two stenographers and one messenger.

The governor may designate the secretary to act as his proxy, with full authority to act in his stead, on any board, commission, or public corporation of which the governor is a member. The secretary may administer oaths and certify to documents of public record of the executive department and may affix the seal of the executive department to such oaths and documents.

B. The seal to be used by the secretary shall bear on it the words: "Executive Department State of Louisiana" around the emblem of the pelican feeding her young, an exact duplicate of that emblem which is used on the state seal.

C. No fee shall be charged by the secretary to the governor for any service performed under the provisions of this Section.

Amended by Acts 1958, No. 284, §1, eff. July 7, 1958.



RS 49:205 - Repealed by Acts 2015, No. 241, §3.

§205. Repealed by Acts 2015, No. 241, §3.



RS 49:206 - Temporary absence of governor and lieutenant governor, order of those who shall act as governor

§206. Temporary absence of governor and lieutenant governor, order of those who shall act as governor

When both the governor and the lieutenant governor are temporarily absent from the state at the same time and neither can be contacted as a result of the existence of an emergency situation, the official whose title appears first in the following list and who is present in the state shall act as governor to maintain the necessary continuity of state government:

(1) The elected secretary of state;

(2) The elected attorney general;

(3) The elected treasurer;

(4) The presiding officer of the Senate; and

(5) The presiding officer of the House of Representatives.

Acts 1986, No. 955, §1.



RS 49:207 - Repealed by Acts 1982, No. 747, 3

§207. Repealed by Acts 1982, No. 747, §3



RS 49:208 - Governor's mansion; use; vacation for governor-elect

§208. Governor's mansion; use; vacation for governor-elect

The governor shall be entitled to the use and occupancy of the governor's mansion as his official place of residence during his term of office; however, it shall be his duty to vacate the mansion one week prior to the end of his term and the governor-elect shall be entitled to the use and occupancy of the governor's mansion during that time together with the services of the personnel regularly employed therein. Responsibility for the mansion property and the administration of the provisions of this Section shall be vested in the legislative auditor during the week preceding the inauguration of the governor.

Added by Acts 1956, No. 95, §1; Acts 2001, No. 1102, §11.



RS 49:209 - Appropriation for governor-elect; accounting

§209. Appropriation for governor-elect; accounting

The legislature, at its last regular session preceding the inauguration of the governor, shall appropriate the sum of sixty-five thousand dollars for the use of the governor-elect, to be available on his warrant, to cover necessary office expenses, including the rental of office space, the employment of clerical and other assistance, and the payment of stationery, postage, telephone service, and other similar charges. The funds so appropriated shall be available for the use of the governor-elect at any time following the promulgation of the returns of the general election declaring him to be the governor-elect. Within thirty days after his inauguration, the governor shall make an accounting to the legislative auditor of the amounts so expended and shall refund to the state any unexpended balance remaining from the appropriation herein authorized.

Added by Acts 1956, No. 95, §1; Acts 2001, No. 1102, §11.



RS 49:210 - Executive staff of governor; appearance on his behalf

§210. Executive staff of governor; appearance on his behalf

Whenever, by the laws of this state, the governor is made a member of any board, commission, or corporation, any member of the governor's executive staff may, at the direction of the governor, appear as the proxy of the governor and act in his place and stead.

Acts 1989, No. 614, §1.



RS 49:210.1 - Repealed by Acts 2010, No. 774, §2, eff. June 30, 2010.

§210.1. Repealed by Acts 2010, No. 774, §2, eff. June 30, 2010.



RS 49:210.2 - Office of the coordinator of faith-based programs

§210.2. Office of the coordinator of faith-based programs

There is hereby created and established in the office of the governor the office of the coordinator of faith-based programs. The coordinator shall be appointed by the governor, subject to senate confirmation, to serve at the pleasure of the governor. The coordinator shall perform the duties assigned by the governor, shall serve as the liaison for faith-based organizations to coordinate opportunities for the state to access federal programs and to identify areas of potential benefit that result from coordinating efforts among the state and federal government and faith-based organizations. The office of the governor may utilize funding sources which are eligible for federal financial participation programs which serve the public interest.

Acts 2004, No. 643, §2.



RS 49:211 - Commissions; formalities

§211. Commissions; formalities

All commissions shall be in the name and by the authority of the state of Louisiana and shall be sealed with the state seal, signed by the governor and countersigned by the secretary of state.

Added by Acts 1975, 1st Ex.Sess. No. 46, §1, eff. Feb. 20, 1975.



RS 49:212 - Authority of governor to obtain reports and information

§212. Authority of governor to obtain reports and information

The governor may require written information and reports from all executive or administrative departments, officials, agencies, and instrumentalities of the executive branch of the state government and from any levee board, commission, port authority, department, or other state agency or instrumentality thereof. The written information and reports shall be with respect to their respective finances, duties and responsibilities and shall include any other information that may be useful to the governor or to any other supervisory official or agency, and that, in the opinion of the governor, may be useful and helpful in the administration of the affairs of the executive branch of the state government.

Added by Acts 1975, No. 50, §1.



RS 49:213 - Authority of governor to establish office of civil rights

§213. Authority of governor to establish office of civil rights

The governor may establish within his office an office of civil rights to merge, consolidate, and administer the powers, duties, functions, and responsibilities of any state agency relative to equal employment opportunity and nondiscrimination in the provision of state services under the applicable state and federal statutes. It shall be the duty of such office to establish procedures where applicable to carry out such functions and responsibilities, including but not limited to procedures for investigation of and action on complaints regarding equal employment opportunity and discrimination in state services under the applicable state and federal statutes, and planning therefor.

Added by Acts 1978, No. 348, §2.



RS 49:213.1 - Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.

PART II. LOUISIANA COASTAL PROTECTION,

CONSERVATION, RESTORATION, AND MANAGEMENT

SUBPART A. COASTAL PROTECTION

AND RESTORATION AUTHORITY

§213.1. Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.



RS 49:213.2 - Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.

§213.2. Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.



RS 49:213.3 - Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.

§213.3. Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.



RS 49:213.4 - Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.

§213.4. Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.



RS 49:213.5 - Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.

§213.5. Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.



RS 49:213.6 - Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.

§213.6. Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.



RS 49:213.7 - Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.

§213.7. Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.



RS 49:213.8 - Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.

§213.8. Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.



RS 49:213.9 - Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.

§213.9. Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.



RS 49:213.10 - Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.

§213.10. Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.



RS 49:213.11 - Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.

§213.11. Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.



RS 49:213.12 - Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.

§213.12. Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.



RS 49:213.21 - Repealed by Acts 1989, No. 662, 8, eff. July 7, 1989.

§213.21. Repealed by Acts 1989, No. 662, §8, eff. July 7, 1989.



RS 49:214.1 - Purpose and intent

SUBPART B. HURRICANE PROTECTION, FLOOD CONTROL,

AND COASTAL RESTORATION

§214.1. Purpose and intent

A. Louisiana and its citizens have suffered catastrophic losses and human, economic, and social harm. For the benefit and protection of the state as a whole, its citizens, and its localities, hurricane protection is vital to survival. Hurricane protection and coastal restoration must be integrated to achieve a long-term solution of coastal protection. In addition to immediate needs for hurricane protection, coastal land loss in Louisiana continues in catastrophic proportions. Wetlands loss threatens valuable fish and wildlife production and the viability of residential, agricultural, energy, and industrial development in coastal Louisiana.

B. In the past, efforts by the state to address the myriad, interrelated problems of coastal protection have been inadequate, fragmented, uncoordinated, and lacking in focus and strong direction. The state must have a single agency with authority to articulate a clear statement of priorities and to focus development and implementation of efforts to achieve comprehensive integrated coastal protection. Without this authority, the safety of citizens, the viability of the state and local economies, and the long-term recovery from disasters such as Hurricanes Katrina and Rita remain in jeopardy.

C. The state must act to develop, implement, and enforce a comprehensive integrated coastal protection plan. The state must act to ensure that the plan incorporates a systems approach to integrate hurricane protection and coastal restoration efforts in order to achieve long-term and comprehensive integrated coastal protection. Comprehensive integrated coastal protection must proceed in a manner that recognizes that the proper functioning of each protective element is critical to the overall success of the plan and that without such proper functioning the safety of the state and its citizens and the viability of the entire plan are threatened. Further, comprehensive integrated coastal protection must proceed in a manner that recognizes the powers and duties of political subdivisions, including flood protection authorities, and levee districts, to fund and manage local activities that are consistent with the goals of a comprehensive integrated coastal protection plan. The state must act to conserve, restore, create, and enhance wetlands and barrier shorelines or reefs in coastal Louisiana while encouraging use of coastal resources and recognizing that it is in the public interest of the people of Louisiana to establish a responsible balance between development and conservation. Management of renewable coastal resources must proceed in a manner that is consistent with and complementary to the efforts to establish a proper balance between development and conservation.

D. The legislature declares that it is the public policy of the state to develop and implement, on a comprehensive and coordinated basis, an integrated coastal protection program in order to reduce if not eliminate the catastrophic rate of coastal land loss in Louisiana. Consistent with this goal, it is the policy of this state to achieve a proper balance between development and conservation and encourage the use of coastal resources.

E. It is the intention of the legislature that comprehensive integrated coastal protection be elevated to a position within state government of high visibility and action and that hurricane protection, storm damage reduction, flood control, and conservation and restoration of the coastal area be of high priority within that structure. To provide aggressive state leadership, direction, and consonance in the development and implementation of policies, plans, and programs to achieve comprehensive integrated coastal protection, including the encouragement of multiple uses of the coastal area and to achieve a proper balance between development and conservation, restoration, creation, and nourishment of renewable coastal resources, the legislature places responsibility for the direction and development of the state's comprehensive master coastal protection plan with the Coastal Protection and Restoration Authority Board within the office of the governor. In order to maximize the effectiveness of integrated coastal protection efforts, the Coastal Protection and Restoration Authority Board shall use an integrated effort to jointly coordinate master plan and annual plan development with the Coastal Protection and Restoration Authority, state agencies, political subdivisions, including flood protection authorities, levee districts, and federal agencies.

F. Notwithstanding any other provision of state law and in accordance with the requirements of the Department of Defense, Emergency Supplemental Appropriations to Address Hurricanes in the Gulf of Mexico, and Pandemic Influenza Act of 2006, the Coastal Protection and Restoration Authority Board is established, authorized, and empowered to carry out any and all functions necessary to serve as the single entity responsible to act as the local sponsor for construction, operation and maintenance of all of the hurricane, storm damage reduction and flood control projects in areas under its jurisdiction, including the greater New Orleans and southeast Louisiana area.

Acts 1989 2nd Ex. Sess., No. 6, §3, eff. July 14, 1989; Acts 2009, No. 523, §3, eff. July 10, 2009; Acts 2012, No. 604, §3, eff. June 7, 2012.



RS 49:214.2 - Definitions

§214.2. Definitions

As used in this Part, the following terms shall have the meanings ascribed to them below:

(1) "Annual plan" means the state integrated coastal protection plan submitted annually to the legislature as provided in this Part including amendments to the plan, as determined by the board. Such plan shall provide for protecting, conserving, enhancing, and restoring the coastal area through the construction and management of integrated coastal protection projects and programs pursuant to the provisions of R.S. 49:214.5.3.

(2) "Authority" means the Coastal Protection and Restoration Authority.

(3) "Board" means the Coastal Protection and Restoration Authority Board.

(4) "Coastal area" means the Louisiana Coastal Zone and contiguous areas subject to storm or tidal surge and the area comprising the Louisiana Coastal Ecosystem as defined in Section 7001 of P.L. 110-114.

(5) "Conservation and restoration" means the conservation, protection, enhancement, and restoration of coastal resources including but not limited to coastal wetlands, marshes, cheniers, ridges, coastal forests, and barrier islands, shorelines, coastal passes, or reefs through the construction and management of coastal resources enhancement projects, including privately funded marsh management projects or plans, and those activities requiring a coastal use permit which significantly affect such projects or which significantly diminish the benefits of such projects or plans insofar as they are intended to conserve or enhance coastal resources consistent with the legislative intent as expressed in R.S. 49:214.1.

(6) "Executive assistant" means the special assistant to the governor for coordination of coastal activities as delineated in R.S. 49:214.3.1.

(7) "Executive director" means the person appointed to serve as the head of the Coastal Protection and Restoration Authority.

(8) "Fund" means the Coastal Protection and Restoration Fund.

(9) "Hurricane protection" means systems to provide protection against tidal and storm surges.

(10) "Infrastructure" means publicly owned facilities or systems in the coastal area that are negatively impacted by coastal land loss or rising seas, and that serve a critical public purpose and are consistent with the priorities stated in the master plan and the eligible uses of the Gulf of Mexico Energy Security Act of 2006. The term shall not include levee, hurricane protection, or coastal restoration systems.

(11) "Integrated coastal protection" means plans, projects, policies, and programs intended to provide hurricane protection or coastal conservation or restoration, and shall include but not be limited to coastal restoration; coastal protection; infrastructure; storm damage reduction; flood control; water resources development; erosion control measures; marsh management; diversions; saltwater intrusion prevention; wetlands and central wetlands conservation, enhancement, and restoration; barrier island and shoreline stabilization and preservation; coastal passes stabilization and restoration; mitigation; storm surge reduction; or beneficial use projects.

(12) "Master plan" or "comprehensive master coastal protection plan" means the long-term comprehensive integrated coastal protection plan combining coastal restoration, coastal zone management, storm damage reduction, hurricane protection, flood control, and the protection, conservation, restoration, and enhancement of coastal wetlands, marshes, cheniers, ridges, coastal forests, and barrier shorelines or reefs, including amendments, as determined by the board to the plan. It shall include but not be limited to state and political subdivision operations plans.

(13) "Program" means a management strategy with procedures, projects, schedules, operations, and related activities to achieve a stated goal or objective.

(14) "Project" means a physical structure or structures designed and constructed according to the annual plan.

(15) "Sponsoring authority" means the governing authority of any municipal, parish, or other political subdivision submitting an application for funding of a project in the program.

(16) "Wetlands" means an open water area or an area that is inundated or saturated by surface or ground water at a frequency and duration sufficient to support, and that under normal circumstances does support, a prevalence of vegetation typically adapted for life in saturated soil conditions, but specifically excluding fastlands and lands more than five feet above mean sea level which occur within the designated coastal area of the state. Wetlands generally include swamps, marshes, bogs, and similar areas.

Acts 1989 2nd Ex. Sess., No. 6, §3, eff. July 14, 1989; Acts 2009, No. 523, §3, eff. July 10, 2009; Acts 2012, No. 604, §3, eff. June 7, 2012.



RS 49:214.3 - Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.

§214.3. Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.



RS 49:214.3.1 - Governor's Executive Assistant for Coastal Activities

§214.3.1. Governor's Executive Assistant for Coastal Activities

A. The executive assistant

(1) The executive assistant shall be appointed by the governor, subject to Senate confirmation, and shall serve at the governor's pleasure. He shall report directly to the governor.

(2) The governor, through the executive assistant, consistent with the legislative intent as expressed in R.S. 49:214.1, shall coordinate the powers, duties, functions, and responsibilities of any state agency relative to integrated coastal protection.

(3) The executive assistant shall employ necessary staff to carry out the duties and functions provided in this Part or as otherwise provided by law and may seek and utilize the assistance of personnel of the Coastal Protection and Restoration Authority or any state department or agency to carry out his duties, functions, and responsibilities as provided in this Part or otherwise provided by law. He shall manage his personnel as provided by law and shall manage his budget, office, and related functions as provided by law.

(4) Repealed by Acts 2012, No. 604, §5, eff. June 7, 2012.

B. Functions and responsibilities

(1) The governor, through the executive assistant, shall:

(a) Coordinate all state departmental budget requests for programs and projects pertaining to integrated coastal protection as well as all requests for funds to be appropriated from the Coastal Protection and Restoration Fund.

(b) Coordinate and focus the functions of all state agencies as they relate to integrated coastal protection, including infrastructure, hurricane protection and wetlands conservation and restoration, and mitigation projects related to wetlands in the coastal area.

(c) Review and reconcile state agency comments on federally sponsored integrated coastal protection, including infrastructure, hurricane protection, water resource development projects or permitted conservation and restoration activities to establish and present the official state position which shall be consistent with the policies of the authority.

(d) Represent the policy and consensus viewpoint of the state at the federal, regional, state, and local levels with respect to integrated coastal protection, including infrastructure, hurricane protection and wetlands conservation and restoration, and mitigation projects related to wetlands in the coastal area.

(e) Appraise the adequacy of statutory and administrative mechanisms for coordinating the state's policies and programs at both the intrastate and interstate levels with respect to integrated coastal protection, including infrastructure, hurricane protection and wetlands conservation and restoration, and mitigation projects related to wetlands in the coastal area.

(f) Appraise the adequacy of federal, regional, state, and local programs to achieve the policies and meet the goals of the state with respect to integrated coastal protection, including infrastructure, hurricane protection and wetlands conservation and restoration.

(g) Oversee and coordinate federal and state-funded research related to integrated coastal protection, including coastal land loss and subsidence, and the effects of storm surge.

(h) Coordinate and focus federal involvement in Louisiana with respect to integrated coastal protection, including infrastructure, hurricane protection and coastal wetlands conservation and restoration.

(i) Provide the official state recommendations to the legislature and congress with respect to policies, programs, and coordinating mechanisms relative to integrated coastal protection, including infrastructure, hurricane protection and wetlands conservation and restoration, or wetlands loss and storm surge research.

(j) Monitor and seek available federal and private funds consistent with the purposes of this Part.

(k) Take such other actions not inconsistent with law as are necessary to perform the duties, functions, and responsibilities of the executive assistant.

(2) The governor, through the executive assistant, may, in an effort to advance the plan or purposes of this Part, within any department, agency, board, or commission:

(a) Review and modify policies, procedures, or programs not established or approved by the legislature or pursuant to the Administrative Procedure Act that may affect the design, construction, operation, management, and monitoring and more particularly to require expeditious permitting of integrated coastal protection projects or expenditures from the fund.

(b) Review and request modifications of state departmental policies, procedures, programs, rules, and regulations that are established by law or pursuant to the Administrative Procedure Act that may affect the design, construction, operation, management, and monitoring of integrated coastal protection projects or expenditures from the fund. Such rule changes shall be initiated by the appropriate department.

(c) Appoint advisory panels.

(d) Review and modify proposed coastal use permits prior to issuance to the extent that such permits would authorize activities which significantly affect integrated coastal protection projects or which significantly diminish the benefits of projects intended to protect, conserve or enhance coastal areas and to require the issuance of permits for public or private integrated coastal protection projects or plans.

Acts 2009, No. 523, §3, eff. July 10, 2009; Acts 2012, No. 604, §§3, 5, eff. June 7, 2012.



RS 49:214.4 - Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.

§214.4. Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.



RS 49:214.4.1 - Governor's Advisory Commission on Coastal Protection, Restoration and Conservation

§214.4.1. Governor's Advisory Commission on Coastal Protection, Restoration and Conservation

A. Statement of purpose

(1) Louisiana and its citizens have suffered catastrophic losses and human, economic, and social harm. For the benefit and protection of the state as a whole, its citizens, and its localities, hurricane protection is vital to survival. Hurricane protection and coastal restoration efforts must be integrated to achieve a long-term solution of integrated coastal protection. The state must act to develop, implement, and enforce a comprehensive integrated coastal protection plan. The state must act to ensure that the plan integrates hurricane protection, storm damage reduction, flood control, and coastal restoration efforts in order to achieve long-term and comprehensive integrated coastal protection.

(2) An important aspect of the need for integrated coastal protection is that Louisiana is annually losing between twenty-five and thirty-five square miles of coastal area to the Gulf of Mexico. In 2005, and again in 2008, the coastal area suffered a devastating loss of hundreds of square miles resulting from Hurricanes Katrina, Rita, Gustav, and Ike. The loss of the state's coastal lands threatens natural, cultural, and economic resources which are of vital importance to our state and nation. The numerous benefits provided by our coastal area include the presence of an abundance of habitat for waterfowl, fur-bearing species, and fisheries that support recreational and commercial interests. In addition, our coastal area acts as the first line of defense for coastal communities, including New Orleans, in the face of hurricanes and tropical storm surges. They also provide protection for the pipelines through which much of our nation's energy supply flows. And, our coastal area is home to unique and diverse cultures that have called the wetlands home for many generations.

(3) The state of Louisiana recognizes the need to develop, implement, and enforce a comprehensive integrated coastal protection plan. As a component of the plan, the state of Louisiana recognizes the necessity of establishing a sustainable integrated coastal ecosystem. The task of developing a comprehensive integrated coastal protection plan and restoring and developing a sustainable coastline will require implementation of an holistic, comprehensive engineering plan which encompasses the entirety of southern Louisiana. It will require the cooperation and participation of numerous state, federal, and local agencies. In addition, the task of plan development and restoring and conserving this ecosystem will require the participation and support of the numerous and diverse interests that live, work, and recreate in those wetlands and others who depend upon our coast's continued health and existence. In order to provide a venue for input from the broad range of persons and groups who must participate in and assist the efforts to protect, preserve, restore, and enhance the coast of Louisiana, it is hereby declared to be in the public interest that the Governor's Advisory Commission on Coastal Protection, Restoration and Conservation be created in the office of the governor.

B. Membership

(1) The Governor's Advisory Commission on Coastal Protection, Restoration and Conservation is hereby created and shall be composed as follows:

(a) Two members to be appointed by the governor from the academic community.

(b) Two members to be appointed by the governor from the business and industrial community.

(c) Two members to be appointed by the governor from the nonprofit corporation community.

(d) Two members to be appointed by the governor from the conservation community.

(e) Two members to be appointed by the governor from the agricultural community.

(f) Two members to be appointed by the governor from governing bodies of political subdivisions of the state.

(g) Two members to be appointed by the governor from the energy production and distribution sector.

(h) Two members to be appointed by the governor to represent the fishing community, one of whom shall be from the commercial fishing industry and one of whom shall be from the recreational fishing community.

(i) One member to be appointed by the governor from the oyster industry.

(j) Two members to be appointed by the governor to represent coastal landowners.

(k) Two members to be appointed by the governor to represent ports and related industries.

(l) Six members to be appointed at large by the governor.

(m) The president of the Senate or his designee.

(n) The speaker of the House of Representatives or his designee.

(o) The chairman of the House Committee on Natural Resources and Environment or his designee.

(p) The chairman of the Senate Committee on Natural Resources or his designee.

(q) Two members appointed by the Association of Levee Boards of Louisiana from the members of levee boards having districts located in whole or in part within the Louisiana coastal area. The members so appointed shall serve terms concurrent with that of the governor.

(r) One member appointed by the governor representing the maritime industry.

(s) The chairman of the House Committee on Transportation, Highways and Public Works or his designee.

(t) The chairman of the Senate Committee on Transportation, Highways and Public Works or his designee.

(2) In addition, the governor or the commission may request employees of federal agencies involved with coastal restoration activities to participate as nonvoting members of the commission.

C. Terms of appointment

(1) Each appointment shall be for a term of four years except as provided in Paragraph (2) of this Subsection.

(2) The initial term for each appointee shall be as follows:

(a) For the two appointments provided for in Subparagraph (B)(1)(a) of this Section, one shall be appointed for an initial term of six years, and one shall be appointed for an initial term of four years.

(b) For the two appointments provided for in Subparagraph (B)(1)(b) of this Section, one shall be appointed for an initial term of five years, and one shall be appointed for an initial term of three years.

(c) For the two appointments provided for in Subparagraph (B)(1)(c) of this Section, one shall be appointed for an initial term of six years, and one shall be appointed for an initial term of four years.

(d) For the two appointments provided for in Subparagraph (B)(1)(d) of this Section, one shall be appointed for an initial term of five years, and one shall be appointed for an initial term of three years.

(e) For the two appointments provided for in Subparagraph (B)(1)(e) of this Section, one shall be appointed for an initial term of six years, and one shall be appointed for an initial term of four years.

(f) For the two appointments provided for in Subparagraph (B)(1)(f) of this Section, one shall be appointed for an initial term of five years, and one shall be appointed for an initial term of three years.

(g) For the two appointments provided for in Subparagraph (B)(1)(g) of this Section, one shall be appointed for an initial term of six years, and one shall be appointed for an initial term of four years.

(h) For the two appointments provided for in Subparagraph (B)(1)(h) of this Section, one shall be appointed for an initial term of five years, and one shall be appointed for an initial term of three years.

(i) The appointment provided for in Subparagraph (B)(1)(i) of this Section shall be appointed for an initial term of four years.

(j) For the two appointments provided for in Subparagraph (B)(1)(j) of this Section, one shall be appointed for an initial term of five years, and one shall be appointed for an initial term of three years.

(k) For the two appointments provided for in Subparagraph (B)(1)(k) of this Section, one shall be appointed for an initial term of six years, and one shall be appointed for an initial term of four years.

(l) For the six appointments provided for in Subparagraph (B)(1)(l) of this Section, two shall be appointed for an initial term of six years, two shall be appointed for an initial term of three years, and the remaining two shall be appointed for an initial term of one year.

D. The governor shall appoint a chairman and a vice chairman.

E. The commission shall have the following powers, duties, and functions:

(1) To advise the governor and the executive assistant for integrated coastal activities relative to the overall status and direction of the state's coastal protection program.

(2) To provide a forum for coordinating integrated coastal protection activities and the exchange of information on the status of various state, federal, and local programs affecting integrated coastal protection.

(3) To foster cooperation on integrated coastal protection issues among federal, state, and local governmental agencies, conservation organizations, and the private sector.

(4) To develop advice with respect to the identification and resolution of conflicts among agencies and stakeholders related to integrated coastal protection efforts and to assist in the identification of any other activity which might conflict with the integrated coastal protection efforts.

(5) To review programs, conditions, trends, and scientific and engineering findings which affect integrated coastal protection in order to make recommendations for improvements to the state's integrated coastal protection efforts.

(6) To assist in the identification of potential sources of funding for integrated coastal protection programs and to develop advice with respect to developing recommendations for expenditures which are in the best interest of the state.

(7) To report by March first each year to the governor and the legislature relative to the progress, challenges, and recommendations concerning policy and possible legislation for the integrated coastal protection program.

F. The executive assistant shall provide staff services for the commission.

G. The commission shall meet as necessary at the call of the chairman. Members shall not receive a per diem for attendance at meetings but may be reimbursed for travel expenses and meals at the rate paid by the state for state employees.

H. The commission may appoint subcommittees to study and analyze issues affecting integrated coastal protection. The subcommittees may be composed of commission members and may include other members who are not appointed members of the commission. Any member of a subcommittee who is not a member of the commission shall be appointed to the subcommittee by the commission in an open meeting, and they may be reimbursed for travel expenses and meals, at the rate paid by the state for state employees, but only if and to the extent approved by the commission.

Acts 2009, No. 523, §3, eff. July 10, 2009.



RS 49:214.4.2 - America's WETLAND Trail

§214.4.2. America's WETLAND Trail

A. The America's WETLAND Trail may be established in the Coastal Protection and Restoration Authority.

B. The purpose of the America's WETLAND Trail shall be to heighten awareness of the dramatic coastal land loss occurring in south Louisiana and what that loss means to the entire state and the nation and to promote an understanding of how important the wetlands are to the state and the nation and what benefits are derived from these vital wetlands.

C.(1) The Coastal Protection and Restoration Authority may develop and implement a plan for the trail which shall at a minimum meet the objectives in Paragraph (2) of this Subsection.

(2) The trail will connect sites and events along coastal Louisiana from the western border with Texas to the eastern border with Mississippi. The sites included will highlight wildlife preserves and refuges, environmental and cultural resource centers, birding and nature trails, and cultural and historic sites. In addition, opportunities and tours will be included that allow visitors and state residents to experience the vast natural resources of the wetlands and the culture of our heritage through fairs and festivals, and generally to access the eco-tourism opportunities in the state of Louisiana.

Acts 2009, No. 523, §3, eff. July 10, 2009; Acts 2012, No. 604, §3, eff. June 7, 2012.



RS 49:214.5 - Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.

§214.5. Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.



RS 49:214.5.1 - Coastal Protection and Restoration Authority

§214.5.1. Coastal Protection and Restoration Authority Board

A. The Coastal Protection and Restoration Authority Board is hereby created within the office of the governor. The board is hereby established, and shall exercise the powers and duties hereinafter set forth or otherwise provided by law. The provisions of R.S. 44:5(A) shall not be applicable to any activities or records of or pertaining to the authority.

B. The Coastal Protection and Restoration Authority Board shall consist of the following members:

(1) Executive assistant to the governor for coastal activities.

(2) Secretary of the Department of Natural Resources or his designee.

(3) Secretary of the Department of Wildlife and Fisheries or his designee.

(4) Secretary of the Department of Environmental Quality or his designee.

(5) Secretary of the Department of Transportation and Development or his designee.

(6) Secretary of the Department of Economic Development or his designee.

(7) Commissioner of administration or his designee.

(8) Commissioner of agriculture and forestry or his designee.

(9) Commissioner of insurance or his designee.

(10) Seven members who shall be appointed by the governor, in consultation with the Police Jury Association of Louisiana and the Association of Levee Boards of Louisiana, from nominations submitted by levee districts located in whole or in part in the coastal area, from legislators who represent districts in whole or in part in the coastal area, and from parish governing authorities located in whole or in part in the coastal area. The appointees shall be residents of the coastal area and shall be appointed on a proportional basis in such a manner as to reflect the population and land area of the parishes located in whole or in part in the coastal area. However, there shall be at least two appointees who reside in the area of the coastal area located west of the Atchafalaya River and at least two appointees who reside in the area of the coastal area located east of the Atchafalaya River.

(11) The chair of the Governor's Advisory Commission on Coastal Protection, Restoration, and Conservation or his designee.

(12) The director of the Governor's Office of Homeland Security and Emergency Preparedness or his designee.

(13) The speaker of the House of Representatives, or his designee, who shall serve as an ex officio member who shall not have the authority to vote and who shall not be counted for purposes of a quorum.

(14) The president of the Senate, or his designee, who shall serve as an ex officio member who shall not have the authority to vote and who shall not be counted for purposes of a quorum.

(15) Any member of the board who represents a political subdivision shall recuse himself from deliberations and from voting on any matter concerning the taking of action against that political subdivision for lack of compliance with the plan.

C. The executive assistant shall serve as chairman and shall develop procedures for the operation of the board.

Acts 2009, No. 523, §3, eff. July 10, 2009; Acts 2012, No. 604, §3, eff. June 7, 2012.



RS 49:214.5.2 - Functions and responsibilities; Coastal Protection and Restoration Authority Board

§214.5.2. Functions and responsibilities; Coastal Protection and Restoration Authority Board

A. The board shall:

(1) Represent the state's position in policy relative to the protection, conservation, enhancement, and restoration of the coastal area of the state through oversight of integrated coastal protection projects and programs and by addressing activities which require a coastal use permit which could significantly affect integrated coastal protection projects and programs, all consistent with the legislative intent as expressed in R.S. 49:214.1.

(2) Develop, coordinate, make reports on, and provide oversight for a comprehensive coastal protection master plan and annual plans, working in conjunction with state agencies, political subdivisions, including flood protection authorities, levee districts, and federal agencies. The master plan shall include a comprehensive strategy addressing the protection, conservation, enhancement, and restoration of the coastal area through the construction and management of integrated coastal protection projects and programs, all consistent with the legislative intent as expressed in R.S. 49:214.1. The annual plan shall be developed as the annual implementation of the comprehensive master plan and shall be submitted to the legislature for approval as set forth in R.S. 49:214.5.3. The annual plan shall include a description and status of all projects and programs pertaining to integrated coastal protection, including privately funded wetland enhancement projects or plans, and addressing those activities requiring a coastal use permit which significantly affect projects set forth in the plan, all consistent with the legislative intent as expressed in R.S. 49:214.1.

(3) Submit to the House Committee on Natural Resources and Environment and the Senate Committee on Natural Resources and the House Committee on Transportation, Highways and Public Works and the Senate Committee on Transportation, Highways and Public Works the integrated coastal protection plans developed pursuant to R.S. 49:214.5.3. Upon approval of the plans by the legislative committees and prior to implementation of the plans, in whole or in part, the plans shall be approved by the legislature as provided in R.S. 49:214.5.3(E).

(4) Have the discretion to approve all requests for integrated coastal protection programs and projects in the coastal area, insofar as such requests are for funds to be appropriated from the Coastal Protection and Restoration Trust Fund.

(5) Be authorized to delegate any of its powers, duties, and functions to the chairman of the board, to the executive director of the Coastal Protection and Restoration Authority, or to state agencies, political subdivisions, including flood protection authorities, or levee districts.

(6) Develop procedures in accordance with the Administrative Procedure Act and take actions against any entity, including political subdivisions, to enforce compliance with the comprehensive master coastal protection plan. Such procedures and actions may include but are not limited to determinations of noncompliance; appeal from such determinations; the taking of administrative action, including the withholding of funds; and civil action, including the seeking of injunctive relief, or any other remedy necessary to ensure compliance with the plan.

(7) Have the power and authority to enter into any contract with the federal government or any federal agency or any political subdivision of the state or private individual for the study, planning, engineering, design, construction, operation, maintenance, repair, rehabilitation, or replacement of any integrated coastal protection project and to this end, may contract for the acceptance of any grant of money upon the terms and conditions, including any requirement of matching the grants in whole or part, which may be necessary.

(8) Have the power and authority to maximize the use of non-federal funds and in-kind donations to provide for the costs associated with non-federal cost-share requirements associated with integrated coastal protection projects.

(9) Develop guidelines for cost-sharing agreements with public and private entities participating in approved integrated coastal protection projects.

(10) Be the responsible party for the Westbank Hurricane Protection projects in accordance with R.S. 38:100 et seq., and the Lower Atchafalaya River Interim Flood Protection projects in accordance with R.S. 38:106 et seq.

(11) Have the power to enter into any agreement with a parish governing authority located wholly or partially within the coastal area but which is not part of a levee district for the construction, operation, maintenance, repair, rehabilitation, or replacement of any coastal protection, conservation and restoration, hurricane protection, infrastructure, storm damage reduction, integrated coastal protection, or flood control project. The board shall have the power to provide in the agreement for the use and exercise by the parish governing authority of any and all powers of levee districts or levee and drainage districts.

B. The board may:

(1) Accept and use, in accordance with law, gifts, grants, bequests, endowments, or funds from any public or private source for purposes consistent with responsibilities and functions of the board and take such actions as are necessary to comply with any conditions required for such acceptance.

(2) Utilize the services of other executive departments of state government upon mutually agreeable terms and conditions.

(3) Take such other actions not inconsistent with law as are necessary to perform properly the functions of the board.

(4) Adopt rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Subpart.

(5) Delegate signing authority for contracts to the chairman of the board, the executive director of the Coastal Protection and Restoration Authority, or an authorized designee of either. Such designation by the chairman or the executive director shall be by authentic act.

C. Approval by the board shall be required for any request by a state agency or department for any funds to finance research, programs, mitigation, or projects involving integrated coastal protection, including hurricane protection or the conservation and restoration of coastal wetlands resources; however, this Subsection shall not affect self-generated or dedicated funds.

D. No state agency or entity shall enter into a contract with the United States Army Corps of Engineers which would require the state to assume liability for or provide the cost of operations and maintenance for a hurricane protection project unless the contract provides for independent third-party review and evaluation in accordance with the best available science and technical capabilities to confirm the project's anticipated level of protection against hurricane flooding prior to the state or political subdivision assuming liability and operations and maintenance obligations. The independent third-party reviewer and evaluator provided for in the contract shall be approved by both the United States Army Corps of Engineers and the nonfederal sponsor. However, the provisions of this Subsection shall not apply to contracts for routine maintenance or other minor construction or repairs, or in cases where there is imminent threat to life or property, or when the chairman of the Coastal Protection and Restoration Authority Board, with the approval of the board, determines that an emergency exists whereby compliance with the provisions of this Subsection would create an unreasonable hardship.

E. Notwithstanding any other provision of law to the contrary, the Department of Wildlife and Fisheries may enter into a cooperative endeavor agreement with the authority, board, or a levee district to allow the use of the department's personnel, equipment or lands owned or leased by the state to satisfy wetland mitigation requirements imposed upon the authority or levee district by federal, state, or local law.

F. Upon the approval by the board, and notwithstanding any law to the contrary, the authority, the state, or any political subdivision thereof, may use its own resources for satisfying any mitigation requirements resulting from or related to an integrated coastal protection project.

G. Notwithstanding any law to the contrary, the Coastal Protection and Restoration Authority, upon approval by the board, may enter into a contract for the study, investigation, and cleanup of, or response to, hazardous substances directly with any person or entity who has entered into a contract with the United States Army Corps of Engineers for an integrated coastal protection program or project where the hazardous substance is located and if federal law, rules, regulations, guidance, or the terms of a cooperative, partnership, or other agreement for the program or project require the state of Louisiana to directly take action with regard to the study, investigation, and cleanup of, or response to, the hazardous substance. Nothing in this Section shall prevent the authority from contracting with any person or entity in any other manner permitted by law. In approving the contract with the United States Army Corps of Engineers contracting entity or person, the board shall do all of the following:

(1) Make a determination that the United States Army Corps of Engineers entered into the contract with its contractor through a public bid process.

(2) Obtain from contractors other than the one under contract with the United States Army Corps of Engineers, at least two estimates for the needed work to be conducted under the contract for study, investigation, and cleanup of, or response to, hazardous substances from persons or entities qualified to conduct such work, as determined by the board.

(3) Obtain an estimate for the needed work from the United States Army Corps of Engineers contractor.

(4) Make a determination that contracting directly with the United States Army Corps of Engineers contractor is economical, feasible, and in the best interest of the health, safety, and welfare of the citizens of the state of Louisiana.

H.(1) The board may establish a natural resource damages restoration banking program as an alternative method to offset injuries to natural resources sustained as a result of oil spills in coastal areas as defined in R.S. 49:214.2, consistent with the Oil Pollution Act of 1990 and the Oil Spill Prevention and Response Act, R.S. 30:2451 et seq. A "restoration bank" is a site where land or resources are restored, created, enhanced, or preserved for the purpose of restoring natural resources injured by oil spills in Louisiana's coastal areas. "Restoration" is an umbrella term whose meaning encompasses the creation, enhancement, preservation, rehabilitation, or replacement of natural resources. Such restoration bank program shall be established through the promulgation of rules and regulations under the Administrative Procedure Act and shall be submitted to the House Committee on Natural Resources and Environment and the Senate Committee on Natural Resources for oversight. The rules and procedures developed by the board shall do the following:

(a) Set forth a process and procedures for the certification and establishment of restoration banks in the state, including criteria for adoption of a restoration banking instrument. "Restoration banking instrument" is the documentation of state and bank sponsor agreement on the objectives and administration of the bank that describes in detail the physical and legal characteristics of the bank, including the service area, the types and numbers of restoration credits expected to be generated, and how the bank will be established and operated. "Restoration credit" means a unit of trade generated by a restoration bank certified by the state and representing the increase in the ecological value of the bank site, as measured by acreage, ecological function, or another recognized assessment method.

(b) Ensure certification is provided only to restoration banks meeting the requirements of this Chapter and the rules and procedures promulgated by the board.

(c) Ensure priority for certification is given to restoration banks that enhance the resilience of coastal resources to inundation and coastal erosion.

(d) Ensure certification is provided only to restoration banks for which the restoration banking sponsor has secured adequate financial assurance and permanent legally enforceable protection for any restored lands or resources. "Financial assurance" means the money or other form of financial instrument required of the sponsor of a restoration bank to ensure that the functions of the bank are achieved and maintained over the long term.

(e) Establish criteria for determining service areas for restoration banks.

(f) Establish criteria for operation and monitoring of restoration banks.

(g) Establish ecological success criteria or performance standards for restoration banks.

(h) Establish a system for calculating the number and type of restoration credits generated by a restoration bank.

(i) Establish a system for the transfer or sale of restoration credits to a responsible party or natural resource trustee and for the transfer of liability for restoration from a responsible party to the restoration bank sponsor in a manner that provides natural resource trustee agencies with certainty as to restoration outcomes.

(2) Neither the state nor any state agency may act as a natural resource damage restoration bank sponsor under the provisions of this Subsection. For the purposes of this Subsection, a "bank sponsor" is a person or entity responsible for developing and operating a natural resource damage restoration bank.

I. The board may adopt rules establishing a compensation schedule for the unauthorized discharge of oil in coastal areas. The compensation schedule shall be adopted under the provisions of the Administrative Procedure Act and submitted to the House Committee on Natural Resources and Environment and the Senate Committee on Natural Resources for oversight. "Unauthorized discharge of oil" means any actual or threatened discharge of oil not authorized by a federal or state permit as provided in R.S. 30:2451 et seq., the Oil Spill Prevention and Response Act. Any compensation schedule adopted pursuant to this Section shall reflect adequate compensation for unquantifiable damages or for damages not quantifiable at reasonable cost and shall take into account the following:

(1) Characteristics of any oil spilled, such as toxicity, dispersibility, solubility, and persistence, that may affect the severity of the effects on the receiving environment, living organisms, and recreational and aesthetic resources.

(2) The sensitivity of the affected areas as determined by such factors as the following:

(a) The location of the spill.

(b) Habitat and living resource sensitivity.

(c) Seasonal distribution or sensitivity of living resources.

(d) Areas of recreational use or aesthetic importance.

(e) The proximity of the spill to important habitats for birds, aquatic mammals, fish, or to species listed as threatened or endangered under state or federal law.

(f) Significant archaeological resources as determined by the division of archaeology of the Department of Culture, Recreation and Tourism.

(g) Other areas of special ecological or recreational importance, as determined by the authority.

(3) Actions taken by the party who spilled oil or any other responsible party for the spill that include the following:

(a) Demonstrating a recognition and affirmative acceptance of responsibility for the spill, such as the immediate removal of oil and the amount of oil removed from the environment.

(b) Enhancing or impeding the detection of the spill, the determination of the quantity of oil spilled, or the extent of damage, including the unauthorized removal of evidence such as injured fish or wildlife.

J. The board shall submit to the House Committee on Natural Resources and Environment and the Senate Committee on Natural Resources by January fifteenth of each calendar year a report listing each restoration bank certified under the provisions of Subsection H of this Section, including the names of the principals involved in the bank, every restoration credit traded over the past twelve months, and the two parties between whom the credits were traded.

Acts 2009, No. 320, §1; Acts 2009, No. 523, §3, eff. July 10, 2009; Acts 2010, No. 734, §6; Acts 2012, No. 604, §3, eff. June 7, 2012; Acts 2014, No. 527, §1, eff. June 5, 2014; Acts 2015, No. 69, §1; Acts 2016, No. 362, §1.



RS 49:214.5.3 - Coastal protection annual plans; development; priorities

§214.5.3. Coastal protection annual plans; development; priorities

A.(1) The board shall, in accordance with the procedures set forth herein, develop a master plan for integrated coastal protection and an annual plan for integrated coastal protection for protecting, conserving, enhancing, and restoring the coastal area through the construction and management of integrated coastal protection projects and programs, including privately funded marsh management projects or plans, and addressing those activities requiring a coastal use permit which significantly affect such projects, all consistent with the legislative intent as expressed in R.S. 49:214.1, and which plan shall be subject to the approval of the legislature as provided in Subsection B of this Section and Subsection E of this Section. In addition, the board, in accordance with the procedures set forth herein including legislative approval, shall review, revise, and amend the master plan when necessary or, at a minimum, every five years.

(2) The master plan and the annual plan shall include requests for funding of projects and programs related to integrated coastal protection. The annual plan shall include at least a three-year projection of funding of projects and programs related to integrated coastal protection, including but not limited to relevant public or private funding sources.

B. The board shall develop the master and annual plans in accordance with the following procedure:

(1) The board shall conduct not less than three public hearings in separate locations in the western, central, and eastern areas of the coastal area for the purpose of receiving comments and recommendations from the public and elected officials. All public hearings must be held at least sixty days prior to the submission of the plans to the legislature.

(2) At least two weeks prior to each public hearing the board shall contact the parish governing authorities, regional flood protection authorities, levee districts, and the state legislators of the parishes in the coastal area for the purpose of soliciting their comments and recommendations and notifying them of the public hearing to be held in their area.

(3) Ten days prior to the first such public hearing the board shall publish in the Louisiana Register and the official state journal the schedule of public hearings setting out the location, place, and time of all the hearings.

(4) At least seven days prior to each hearing the board shall publish a notice of the hearing in the official journal of each parish within the area of the hearing. The notice of a hearing shall have been published in the official journal of each parish in the coastal area prior to the final scheduled public hearing. The board may provide for additional public hearings when necessary upon at least three days notice published in the official journal of the parishes in the area of the hearing and written notice to the parish governing authorities.

(5) The board shall receive written comments and recommendations until thirty days prior to the submission of the master and annual plans to the legislative committees.

C. The master plan shall address integrated coastal protection efforts from both short-term and long-range perspectives and shall incorporate structural, management, and institutional components of both efforts. The plan shall include but not be limited to the following:

(1) A list of projects and programs required for the protection, conservation, enhancement, and restoration of the coastal area and the action required of each state agency to implement said project or program.

(2) A schedule and estimated cost for the implementation of each project or program included in the master plan.

D.(1) Where feasible, the master plan shall include scientific data and other reasons, including but not limited to the social, geographic, economic, engineering, and biological considerations as to why each project or program was selected for inclusion. Specifically, this will include an explanation as to how each project or program advances the plan objectives with respect to the protection, conservation, enhancement, and restoration of the coastal area.

(2) Prior to recommending any project for inclusion in the master plan, the board shall identify and declare in writing:

(a) The public use benefits intended to be derived from the project which justify the project.

(b) The use benefits which private landowners are expected to derive from the project.

(c) The manner in which the benefits will be realized over the life of the project.

(d) The entities or persons who will be responsible for the long-term operation and maintenance of the project both in terms of manpower and cost.

(e) The entities or persons who will be responsible for monitoring the project to ensure that it is functioning properly and realizing the intended public and private benefits.

E.(1) After adoption by the board, the master plan shall be submitted to the House Committee on Natural Resources and Environment and the Senate Committee on Natural Resources and the House Committee on Transportation, Highways and Public Works and the Senate Committee on Transportation, Highways and Public Works for approval. In addition, the annual plan shall be submitted to the House Committee on Natural Resources and Environment and the Senate Committee on Natural Resources and the House Committee on Transportation, Highways and Public Works and the Senate Committee on Transportation, Highways and Public Works on or before the fifteenth day of the regular legislative session of each year. The committees shall take action on the annual plan on or before June first of each calendar year.

(2) If any committee disapproves a plan, it shall send the plan back to the authority together with a brief summary of the reasons for disapproval and may make recommendations concerning changes it deems necessary or appropriate to remedy any deficiencies in the plan.

(3) The legislature may approve or disapprove a plan by resolution adopted by a majority vote of the members of each house of the legislature. If the legislature disapproves a plan, it shall include in the resolution a brief summary of the reasons for disapproval and may make recommendations concerning any changes it deems necessary or appropriate to remedy any deficiencies in the plan.

(4) If the legislature approves the master plan, or if the legislature fails to take action on the master plan within sixty days after the plan is submitted, the board shall provide for implementation of the plan as submitted. If the legislature approves the annual plan, or if the legislature fails to disapprove the annual plan by July first, the board shall provide for implementation of the plan as submitted. The projects and programs provided for in the annual plan shall be undertaken in conformity with the order of priority as contained in the annual plan.

(5) At any time subsequent to the adoption or implementation of a plan in accordance with the procedure set forth herein, the board may amend or supplement the plan to add or delete projects and programs. No project shall be added or deleted unless and until the amendment to the plan is approved as provided herein. Any such amendment to the plan submitted to the legislature shall conform to the requirements specified in Subsections B and D of this Section.

Acts 2009, No. 523, §3, eff. July 10, 2009; Acts 2012, No. 604, §3, eff. June 7, 2012; Acts 2013, No. 220, §23, eff. June 11, 2013.



RS 49:214.5.4 - Funding and resource allocation

§214.5.4. Funding and resource allocation

A. To provide a dedicated, recurring source of revenue for the development and implementation of a program to protect and restore Louisiana's coastal area, there is hereby established in the state treasury the Coastal Protection and Restoration Fund.

B. Of all mineral revenues received in each fiscal year by the state including those received as a result of the production of or exploration for minerals, hereinafter referred to as mineral revenues from severance taxes, royalty payments, bonus payments, or rentals, and excluding federal revenues received as provided in Subsection E of this Section and such revenues received by the state as a result of grants or donations when the terms or conditions thereof require otherwise, the treasurer shall make the following allocations:

(1) To the Bond Security and Redemption Fund as provided in Article VII, Section 9(B) of the Constitution of Louisiana.

(2) To the political subdivisions of the state as provided in Article VII, Sections 4(D) and (E) of the Constitution of Louisiana.

(3) As provided by the requirements of Article VII, Sections 10-A and 10.1 of the Constitution of Louisiana.

C. After making the allocations provided for in Subsection B of this Section, the treasurer shall then deposit in and credit to the Coastal Protection and Restoration Fund any amount of mineral revenues that may be necessary to ensure that a total of five million dollars is deposited into such fund for the fiscal year from this source; provided that the balance of the fund which consists of mineral revenues from severance taxes, royalty payments, bonus payments, or rentals shall not exceed the amount provided in Subsection F of this Section.

D. After making the allocations and deposits as provided for in Subsections B and C of this Section, the treasurer shall deposit in and credit to the fund as follows:

(1) Two percent of the mineral revenues received in excess of the allocations provided for in Subsections B and C of this Section. The treasurer shall reduce the deposit made pursuant to this Paragraph by the amount of deposits made pursuant to Paragraphs (2) and (3) of this Subsection.

(2) Ten million dollars of the mineral revenues in excess of six hundred million dollars which remain after the allocations provided for in Subsection B of this Section are made by the treasurer.

(3) Ten million dollars of the mineral revenues in excess of six hundred fifty million dollars which remain after the allocations provided in Subsection B of this Section are made by the treasurer.

E.(1) Subject to Article VII, Sections 9(B) and 10.1 of the state constitution, in each fiscal year, the federal revenues that are received by the state generated from Outer Continental Shelf oil and gas activity and eligible, as provided by federal law, to be used for the purposes provided in this Subsection shall be deposited and credited by the treasurer to the Coastal Protection and Restoration Fund.

(2) Such federal revenues shall be used only for the purposes of integrated coastal protection, including but not limited to coastal wetlands conservation, coastal restoration, hurricane protection, or for infrastructure directly impacted by coastal wetlands losses.

(3) In each year, no more than ten percent of the federal revenues received by the state generated from Outer Continental Shelf oil and gas activity may be used for the purposes of infrastructure directly impacted by coastal wetlands losses.

(4) In each fiscal year, at least two hundred thousand dollars but no more than seven percent of the federal revenues received by the state generated from Outer Continental Shelf oil and gas activity may be used for administrative costs or fees. The provisions of this Paragraph shall not apply to the following:

(a) Any revenues received by the state pursuant to Section 1337(g) of Title 43 of the United States Code, also known as "8(g)" funds.

(b) Any securitization or other monetizing of all or any portion of the federal revenues received by the state generated from Outer Continental Shelf oil and gas activity.

(c) Any monies received by the state for reimbursement of costs in response to the Deepwater Horizon oil spill.

F. The money in the fund shall be invested as provided by law and any earnings realized on investment of money in the fund shall be deposited in and credited to the fund. Revenues derived from integrated coastal protection programs, projects, or activities shall be deposited in and credited to the fund. Money from other sources, such as donations, appropriations, or dedications, may be deposited in and credited to the fund; however, the balance of the fund which, exclusive of federal revenues received as provided for in Subsection E of this Section, consists of mineral revenues from severance taxes, royalty payments, bonus payments, or rentals shall not exceed five hundred million dollars. Any unexpended money remaining in the fund at the end of the fiscal year shall be retained in the fund.

G. The money in the Coastal Protection and Restoration Fund is subject to appropriations by the legislature for the purposes of integrated coastal protection. The money in the fund may be used only for those projects and programs which are consistent with the statement of intent, R.S. 49:214.1, and the annual plan as it pertains to the integrated coastal protection and may include but not be limited to the following purposes:

(1) Projects and structures engineered for the enhancement, creation, or restoration of coastal wetlands.

(2) Match for federal or local project planning, design, construction, and monitoring.

(3) Administration and project management, planning, design, construction, and monitoring.

(4) Operation and maintenance of structural projects consistent with the purpose of this fund.

(5) Vegetation planting, seeding, or other revegetation methods.

(6) Planning and implementation of modifications to federal, state, or local flood control, navigation, irrigation, or enhancement projects.

(7) For coastal wetlands conservation, coastal restoration, coastal zone management, hurricane protection, and infrastructure directly impacted by coastal wetlands losses.

(8) The administration and operation of the Coastal Protection and Restoration Authority, the Coastal Protection and Restoration Authority Board, the Governor's Advisory Commission on Coastal Protection, Restoration, and Conservation, and the Coastal Protection and Restoration Financing Corporation.

(9) Projects and programs promoting scientific, technical, and engineering advancements for the sustainability of coastal Louisiana and ensuring that the best available scientific and technical information and tools are available for the implementation of the master plan and annual plan.

H. As used in this Section, the term "balance of the fund" shall mean those monies in the fund which have not been expended or obligated under the plan approved pursuant to R.S. 49:214.5.3, or otherwise obligated in accordance with law.

I.(1) Any monies received by the state for violations pursuant to section 311 of the Federal Water Pollution Control Act, 33 U.S.C. 1321; R.S. 30:2025(E)(1) and (2); and R.S. 30:2001 et seq., including R.S. 30:2071 et seq., associated with the Deepwater Horizon oil spill that began on April 20, 2010, shall be deposited and credited by the treasurer to the Coastal Protection and Restoration Fund for integrated coastal protection efforts, including coastal restoration, hurricane protection, and improving the resiliency of the Louisiana Coastal Area affected by the Deepwater Horizon oil spill.

(2) Nothing in this Subsection shall be construed as affecting funds associated with the Natural Resources Damage Assessment process.

Acts 2009, No. 523, §3, eff. July 10, 2009; Acts 2010, No. 964, §1; Acts 2012, No. 604, §3, eff. June 7, 2012; Acts 2012, No. 805, §1, eff. June 13, 2012.



RS 49:214.5.5 - Private property and public rights

§214.5.5. Private property and public rights

Recognizing that a substantial majority of the coastal lands in Louisiana are privately owned, it is anticipated that a significant portion of the projects funded through the Coastal Protection and Restoration Fund either will occur on or in some manner affect private property. No rights whatsoever shall be created in the public, whether such rights be in the nature of ownership, servitude, or use, with respect to any private lands or waters utilized, enhanced, created, or otherwise affected by activities of any governmental agency, local, state, or federal, or any person contracting with same for the performance of any activities, funded in whole or in part, by expenditures from the Coastal Protection and Restoration Fund or expenditures of federal funds. In the event legal proceedings are instituted by any person seeking recognition of a right of ownership, servitude, or use in or over private property solely on the basis of the expenditure of funds from the Coastal Protection and Restoration Fund, the state shall indemnify and hold harmless the owner of such property for any cost, expense, or loss related to such proceeding, including court costs and attorney fees.

Acts 2009, No. 523, §3, eff. July 10, 2009.



RS 49:214.5.6 - Measure of compensation; property taken for public purposes; venue

§214.5.6. Measure of compensation; property taken for public purposes; venue

A. The full police power of the state shall be exercised to address the rapid, ongoing, and catastrophic loss of coastal Louisiana, and in order to devote the maximum resources of the state to meet this immediate and compelling public necessity, compensation to be paid for property taken for public purposes related to coastal wetlands conservation, management, preservation, enhancement, creation, or restoration shall only be paid by the state or its political subdivisions as provided in this Section.

B. Compensation paid for the taking of, including loss or damage to, property rights affected by coastal wetlands conservation, management, preservation, enhancement, creation, or restoration activities shall be governed by and strictly limited to the amount and circumstances required by the Fifth Amendment of the Constitution of the United States of America.

C. Notwithstanding any other provision of law to the contrary, any person who has entered into an oyster lease with the state and who is claiming compensation pursuant to this Section arising out of or in any way related to the oyster lease granted by the state shall file such action only in the Nineteenth Judicial District Court for the Parish of East Baton Rouge.

D. The full police power of the state shall be exercised to address the loss and devastation to the state and individuals arising from hurricanes, storm surges and flooding. To devote the maximum resources of the state to meet these immediate and compelling public necessities, compensation paid for the taking of, or loss or damage to, property rights necessary for the construction, enlargement, improvement, or modification of federal or non-federal hurricane protection projects, including mitigation related thereto, shall be limited to the compensation required by the Fifth Amendment of the Constitution of the United States of America unless an exception as provided in Article I, Section 4(G) of the Constitution of Louisiana is applicable.

Acts 2009, No. 523, §3, eff. July 10, 2009.



RS 49:214.5.7 - Legal representation of the board; attorney general

§214.5.7. Legal representation of the board; attorney general

The attorney general or his designee shall be the legal advisor to the board, shall counsel and advise the board, and shall represent the board in all legal proceedings.

Acts 2009, No. 523, §3, eff. July 10, 2009; Acts 2012, No. 604, §3, eff. June 7, 2012.



RS 49:214.5.8 - Certain activities on dunes prohibited; penalties; speed limits on beaches

§214.5.8. Certain activities on dunes prohibited; penalties; speed limits on beaches

A. Except as provided in Subsection B of this Section, unless operating under a permit issued by a state or federal agency, no person shall engage in any of the following activities on any dune located on public or private land in the coastal area:

(1) Willful or malicious cutting, altering, breaking, or destroying a dune in any manner or attempting to cut, alter, break, or destroy a dune in any manner.

(2) Riding, driving, operating, or hauling any motorized or mechanical vehicle except on public roads.

B. Notwithstanding the provisions of Paragraph (A)(2) of this Section, private owners of land located in the coastal area, their employees, or independent contractors hired by the landowner may traverse dunes located on land owned by that landowner using motorized and mechanical vehicles during the course and scope of inspection, repair, construction, or other improvements to the land.

C. "Dune" shall be defined as a natural or man-made mound or bluff of sand, located landward of the beach, that has sufficient vegetation, height, continuity, and configuration to be of protective value.

D. Violation of this Section shall be punishable as follows:

(1) For the first offense, the fine shall be one hundred dollars.

(2) For the second offense, the fine shall be five hundred dollars.

(3) For the third and all subsequent offenses, the fine shall be one thousand dollars and imprisonment for not less than thirty days, nor more than sixty days.

E. The governing authority of Cameron Parish may enact speed limits on beaches.

Acts 2009, No. 523, §3, eff. July 10, 2009; Acts 2011, 1st Ex. Sess., No. 7, §1, eff. June 12, 2011.



RS 49:214.6 - Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.

§214.6. Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.



RS 49:214.6.1 - Coastal Protection and Restoration Authority

§214.6.1. Coastal Protection and Restoration Authority

A. The Coastal Protection and Restoration Authority is created and shall be a body corporate with the power to sue and be sued. The domicile of the authority shall be in Baton Rouge. The authority shall:

(1) Have all of the rights, powers, and immunities incident to corporations. It may acquire, own, administer, alienate, and otherwise dispose of all kinds of property, movable and immovable, corporeal and incorporeal; contract; adopt, alter, or destroy an official seal; sue and be sued, implead, and be impleaded. Except as otherwise expressly provided by this Chapter, the authority may perform every act necessary, convenient, or incidental to the exercise of its power and authority, the discharge of its duties, or the performance of its functions.

(2) Be the implementation and enforcement arm of the Coastal Protection and Restoration Authority Board. The authority shall be directed by the policy set by the Coastal Protection and Restoration Authority Board as enumerated in R.S. 49:214.1.

(3) Through its offices and officers, be responsible for the implementation and enforcement of the master plan and annual plan. The authority shall implement the integration of hurricane protection, storm damage reduction, flood control, infrastructure, and coastal protection and restoration efforts in accordance with the master plan and annual plans.

(4) Not be subject to the provisions of R.S. 44:5(A) in regard to any activities or records of or pertaining to the authority.

B. Executive director and deputy director of the Coastal Protection and Restoration Authority.

(1) There shall be an executive director of the Coastal Protection and Restoration Authority. He shall report to the Coastal Protection and Restoration Authority Board for all matters within the jurisdiction and purview of the board, and shall work in conjunction with the executive assistant.

(2) The executive director shall be appointed by the governor and shall serve at the pleasure of the governor.

(3) The executive director, or his designee shall have authority, subject to the budgetary constraints of the funding provided in R.S. 49:214.5.4, and in accordance with applicable rules and regulations of the civil service commission to employ, appoint, transfer, assign, terminate, and promote such personnel as is necessary for the efficient administration of the Coastal Protection and Restoration Authority.

(4) The executive director, or his designee, shall approve all plans, specifications, and estimates for the construction of all projects for which the authority is responsible. He also shall have such other duties as may be assigned to him by the Coastal Protection and Restoration Authority Board, by the provisions of this Chapter, or by the laws of this state. He shall report the proceedings of his office annually to the Coastal Protection and Restoration Authority Board and at such other times as the board may designate, and he shall make any additional reports as are required by the board.

(5) The executive director, or in his discretion a subordinate or subordinates, shall administer the programs, projects, and activities approved for funding by the Coastal Protection and Restoration Authority Board relating to and affecting integrated coastal protection, including conservation, restoration, creation, and enhancement of coastal wetlands, hurricane protection and flood control in Louisiana as provided by law and as provided in the master and annual plans, and other special programs as may be directed by the board, except those relative to coastal zone management as provided in R.S. 49:214.21, et seq.

(6) The executive director shall report annually to the legislature as to the progress of the projects and programs enumerated in the master plan or annual plans or any component thereof. For each project or program, estimated construction and maintenance costs, progress reports, and estimated completion timetables shall be provided.

(7) The executive director is granted full power and authority to delegate, assign, or appoint in his discretion any subordinate to perform any function or duties required by law to be performed by the authority, except as specifically provided in this Title. This grant of power and authority shall be liberally construed to effectuate the purposes of this Chapter.

(8) The executive director shall provide the necessary reports, staff, assistance, and support to the Coastal Protection and Restoration Authority Board in order to assist in the development of the master plan and annual plan.

(9) The executive director may appoint ex officio notaries in accordance with the provisions of R.S. 35:411.

(10) There shall be a deputy executive director of the Coastal Protection and Restoration Authority. He shall perform all duties defined in this Section in the absence of the executive director or through authority delegated to him by the executive director or in conjunction with the duties of the executive director.

Acts 2009, No. 523, §3, eff. July 10, 2009; Acts 2012, No. 604, §3, eff. June 7, 2012.



RS 49:214.6.2 - Functions and responsibilities; coastal activities

§214.6.2. Functions and responsibilities; coastal activities

A. The authority shall administer the programs of the Coastal Protection and Restoration Authority Board. The executive director may use his contracting authority, or the contracting authority of any state department or agency, to implement the provisions of this Chapter. Such contracting authority shall include construction management at risk, operation and maintenance, design-build, design-build-operate and maintain, and design-build-finance-operate and maintain, or any combination of design, construction, finance, and services for operation and maintenance of an integrated coastal protection project, where appropriate. The Coastal Protection and Restoration Authority shall have the authority to execute and implement contracts entered into by the board.

B. The authority shall implement projects relative to the protection, conservation, enhancement, and restoration of the coastal area of the state through oversight of integrated coastal projects and programs consistent with the legislative intent as expressed in R.S. 49:214.1. However, no integrated coastal protection construction project shall be undertaken except those included in an annual plan finally approved by the legislature in accordance with the provisions of R.S. 49:214.5.3, regardless of the source of funds for the project, except in cases of projects undertaken and financed out of the emergency fund, established in the annual plan. An emergency for which such fund shall be used shall be defined by the Coastal Protection and Restoration Authority Board and all funds shall be spent only in accord with procedures established by the authority board for such fund. All projects undertaken pursuant to the provisions of this Chapter shall be either funded through the Coastal Protection and Restoration Fund or other sources of funding, including but not limited to direct federal aid, grants, gifts, and other donations received by the state for the purposes of this Chapter.

C. The authority shall:

(1) Receive all monies appropriated from the Coastal Protection and Restoration Fund to the Coastal Protection and Restoration Authority for implementation of all programs and projects contained in an annual plan developed by the Coastal Protection and Restoration Authority Board and approved by the legislature, except that the Department of Natural Resources, office of coastal management, shall receive any funds allocated in the annual plan for the coastal zone management program.

(2) Have oversight over the administration of all matters related to the study, planning, engineering, design, construction, extension, improvement, repair, and regulation of integrated coastal protection.

(3) Take such other actions not inconsistent with law as are necessary to perform the functions of the authority.

(4) Repealed by Acts 2016, No. 430, §9.

D. The authority may:

(1) Negotiate and execute contracts, upon such terms as the authority may agree, for legal, financial, consulting, or other professional services or personal services necessary to the conduct of the authority. In addition, the authority may enter into contracts for engineering and construction services or agreements with the federal government, local governing authorities, political subdivisions, or with other public or private entities for the administration, implementation, or enforcement of integrated coastal protection projects, programs, or activities as directed by the Coastal Protection and Restoration Authority Board.

(2) Acquire by purchase, donation, or otherwise any land rights needed for integrated coastal protection projects and other property required for the operation of the projects that are to be owned and operated by the office or political subdivision of the state; provided, that any property acquired for any project may reserve the minerals to the landowners, whether private or public, in accordance with the provisions of R.S. 31:149.

(3) Develop procedures to evaluate new and improved integrated coastal protection technologies.

(4) Perform pre-construction and post-construction monitoring of projects that will be implemented or have been implemented by the office.

(5) Coordinate integrated coastal protection efforts with local governments, political subdivisions, interest groups, and the public.

(6) Develop, implement, operate, maintain, and monitor integrated coastal protection plans and projects.

(7) Take any other action necessary to administer any plans, projects, policies, or programs consistent with the master plan or any annual plan.

(8) Utilize the services of the Department of Natural Resources, office of management and finance, for accounting and budgetary control, procurement and contractual management, data processing, management and program analysis, and personnel management and grants management, provided that the secretary of the Department of Natural Resources shall exercise no authority over the provision of these services.

E.(1) The board or the authority shall be authorized to solely utilize the science and technology capacity of Louisiana universities and the water institute to enhance integrated coastal protection programs, projects, and activities for the following purposes:

(a) To identify any uncertainty related to the physical, chemical, geological, biological, or cultural baseline conditions in the coastal area.

(b) To improve the knowledge of the physical, chemical, geological, biological, or cultural baseline conditions in the coastal area.

(c) To identify and develop technologies, models, methods, and demonstrations to carry out the purposes of this Subsection.

(2) In carrying out the provisions of this Subsection, the Coastal Protection and Restoration Authority Board or the Coastal Protection and Restoration Authority may enter into contracts and cooperative agreements with Louisiana universities or with the water institute as authorized in this Subsection to enhance integrated coastal protection programs, projects, and activities.

(3) For the purposes of this Subsection, the water institute shall mean The Water Institute of the Gulf, a 501(c)(3) nonprofit entity, incorporated on March 25, 2011, or its successors.

F. Any rule, regulation, or guideline developed pursuant to this Subpart shall be proposed or adopted pursuant to the rulemaking procedures set forth in the Administrative Procedure Act.

Acts 2009, No. 523, §3, eff. July 10, 2009; Acts 2010, No. 197, §1; Acts 2012, No. 604, §3, eff. June 7, 2012; Acts 2016, No. 430, §§8, 9.



RS 49:214.6.3 - Functions and responsibilities; hurricane protection and flood control

§214.6.3. Functions and responsibilities; hurricane protection and flood control

A. Legislative intent

(1) The legislature recognizes that under Article VI, Section 9 of the Louisiana Constitution the state carries the ultimate responsibility for the protection of the health and safety of the people of Louisiana. Though in many policy areas, including the exercise of certain police powers, the management of affairs is best handled by a local entity, the legislature must remain vigilant in evaluating whether the advantages of a statewide, coordinated effort come to outweigh the advantages that local governments have in responding to local concerns.

(2) As Hurricanes Katrina, Rita, Gustav, and Ike have taught us, integrated coastal protection has become a state issue. The existing, disjointed system of local levee districts is not conducive to the development of a coordinated plan for hurricane protection and flood control nor to the implementation of such a plan. With the passage of Act No. 8 of the 2005 First Extraordinary Session of the Legislature, the state recognized the need for the development of a single coast-wide plan for both coastal restoration and hurricane protection and flood control. Levees and other flood control structures and marsh are both important for protecting Louisiana from the storm surge that hurricanes bring. In light of the tremendous coastal land loss that the state has already endured, if levee programs and coastal restoration programs continue to be operated independently and without consideration of the other, the state will never achieve the goal of providing the best possible hurricane protection and flood control for its citizens.

(3) The legislature concludes from these findings that the state should assume direct responsibility for the coordinating, planning, constructing, realigning, and repairing of hurricane protection and flood control levees and structures and facilities in a manner consistent with R.S. 49:214.1.

(4) This Section provides for the functions, powers, and responsibilities of the Coastal Protection and Restoration Authority, which authority is charged with oversight of the design, construction, extension, improvement, repair, and regulation of hurricane protection and flood control projects in the coastal area. The Section also provides for the integration of the state's hurricane protection and flood control efforts with coastal restoration efforts through the Coastal Protection and Restoration Authority Board.

B. Coastal Protection and Restoration Authority duties and responsibilities regarding hurricane protection and flood control:

(1) The authority shall have oversight of the administration of all matters related to the studying, planning, engineering, design, construction, extension, improvement, repair, and regulation of a hurricane protection and flood control system, including but not limited to the construction and design of a hurricane protection and flood control system consisting of levees and associated elements to provide protection against tidal surges within the coastal area.

(2) The inspection of hurricane protection and flood control levees and structures within the coastal area shall be the responsibility of the Coastal Protection and Restoration Authority. The executive director or his designee shall regularly cause such structures to be inspected and shall maintain a report of such inspections. The authority shall establish and implement a comprehensive hurricane and flood control protection inspection program. Such program shall include the following:

(a) Reviewing of hurricane protection and flood control diagrams, designs, and plans.

(b) Monitoring of defects and problems.

(c) Conducting of an inspection of every hurricane protection and flood control barrier and associated elements at least every five years, or after a hurricane impacts a hurricane protection and flood control barrier and associated elements. If a defect or problem is identified, then the authority shall measure and test elevations, soil conditions, and structural integrity of the hurricane protection and flood control barrier and associated elements.

(d) The authority shall report a notice of defect in the hurricane protection and flood control within thirty days of the inspection results to the appropriate entity or political subdivision. The notice shall contain a description of the defect. The notice of defect shall be mailed by certified mail or return receipt requested. The appropriate entity, or political subdivision, shall have forty-five days from receipt of the notice of defect to provide the authority with a plan and time line to remedy the defect.

(3) The exercise of any authority with respect to hurricane protection and flood control by a political subdivision within the coastal area is subject to the oversight and approval of the authority in accordance with rules and regulations adopted by the authority.

(4) No state agency or entity shall enter into a contract with the United States Army Corps of Engineers which would require the state to assume liability for or provide the cost of operations and maintenance for a hurricane protection project unless the contract provides for independent third-party review and evaluation in accordance with the best available science and technical capabilities to confirm the project's anticipated level of protection against hurricane flooding prior to the state or political subdivision assuming liability and operations and maintenance obligations. The independent third-party reviewer and evaluator provided for in the contract shall be approved by both the United States Army Corps of Engineers and the state agency or entity. However, the provisions of this Subsection shall not apply to contracts for routine maintenance or other minor construction or repairs, or in cases where there is imminent threat to life or property, or when the chairman of the Coastal Protection and Restoration Authority Board, with the approval of the board, determines that an emergency exists whereby compliance with the provisions of this Subsection would create an unreasonable hardship.

(5) No funds of the state nor of any political subdivision or political corporation of the state shall be used nor provided to the United States or any of its agencies, by contract, agreement, a required contribution of a project cost-share or otherwise, for the expropriation of property for the purpose of compensatory mitigation of wetlands or other natural habitat, as authorized or required by state or federal law, to offset, compensate, or replace actual or anticipated damages to or loss of wetlands or other natural habitat caused by the Comite River Diversion Project, Amite River and Tributaries, Louisiana. However, the provisions of this Section shall not apply where such funds are to be used to obtain property voluntarily offered for compensatory mitigation purposes, including but not limited to mitigation banking, property where at least seventy-five percent of the owners have voluntarily offered the property, or property where the record or apparent owner has voluntarily offered the property but does not have clear title. Subject to any contrary law or terms, conditions, or stipulations in the act of sale, donation, contract or other agreement by which the property was acquired, current property interests or future property interests acquired for the Comite River Diversion Canal Project or associated acquisitions may be leased only in accordance with the provisions of Chapter 10 of Title 41 of the Louisiana Revised Statutes of 1950 and additionally, such opportunity to lease shall first be offered to the original grantor, donor, vendor, or his successors in title for the same terms, conditions, and price as the highest successful bidder.

Acts 2009, No. 523, §3, eff. July 10, 2009; Acts 2010, No. 734, §6; Acts 2012, No. 604, §3, eff. June 7, 2012.



RS 49:214.6.4 - Functions and responsibilities; continuation of certain flood control projects

§214.6.4. Functions and responsibilities; continuation of certain flood control projects

Nothing in this Chapter is intended to interfere with or impede the design, planning, construction, or financing of any flood protection project undertaken by any levee district within the coastal area which was initiated prior to January 1, 2006.

Acts 2009, No. 523, §3, eff. July 10, 2009.



RS 49:214.6.5 - Hurricane protection and flood control activities; levees or levee drainage purposes; taking of property; compensation

§214.6.5. Hurricane protection and flood control activities; levees or levee drainage purposes; taking of property; compensation

A. Pursuant to Article I, Section 4(G) and Article VI, Section 42(A) of the Constitution of Louisiana, compensation paid for the taking of, or loss or damage to, property rights affected by the construction, enlargement, improvement, or modification of federal or non-federal hurricane protection projects, including mitigation related thereto, shall not exceed the compensation required by the Fifth Amendment of the Constitution of the United States of America.

B. For the purposes of this Section, "full extent of the loss" as provided in any law or rule affecting taking of property for the purposes set forth in Subsection A of this Section shall mean compensation required by the Fifth Amendment of the Constitution of the United States of America.

C. The provisions of this Section shall supersede and control to the extent of conflict with any other provision of law.

D. As provided in Article I, Section 4(G) of the Constitution of Louisiana, the provisions of this Section shall not apply to compensation paid for a building or structure that was destroyed or damaged by an event for which a presidential declaration of major disaster or emergency was issued, if the taking occurs within three years of such event.

Acts 2009, No. 523, §3, eff. July 10, 2009.



RS 49:214.6.6 - Infrastructure priority program; applications; evaluations

§214.6.6. Infrastructure priority program; applications; evaluations

A. Applications for funding of any infrastructure project may be submitted by any political subdivision of the state. For any infrastructure projects, applications shall be made to the Coastal Protection and Restoration Authority Board by November first of each year for consideration of funding in the following fiscal year. Applications submitted in accordance with the provisions of this Section shall not be subject to the provisions of R.S. 39:101. Agencies submitting applications for projects in this program shall be responsible for preparation of applications for their respective projects. Information to be provided in the application shall include but not be limited to the following:

(1) Description of the infrastructure impacted by coastal wetlands loss and demonstration of need for the project and benefits of the project.

(2) Preliminary project design and cost estimate.

(3) Description of project area including the geographical area affected, and land ownership information.

(4) Description of how the project is consistent with the priorities of the master plan and how the project will address mitigation issues.

B. Project applications shall not be subjected to formal review and evaluation until the information required in the application has been submitted or is determined to be unavailable.

C. The applications submitted by agencies shall be evaluated by the Coastal Protection and Restoration Authority Board which shall hold no less than three public hearings in separate locations within the coastal area for the purpose of receiving public testimony and comment from requesting authorities and citizens regarding the proposed infrastructure projects. Such hearings may be held at the same time and location as hearings set for public comment on the annual plan. The authority shall prioritize and rank such applications. The authority shall provide its application evaluations to the Coastal Protection and Restoration Authority Board.

D. Based upon the evaluations of the authority, the board may compile a list of infrastructure projects to be formally included in the annual plan.

Acts 2009, No. 523, §3, eff. July 10, 2009; Acts 2012, No. 604, §3, eff. June 7, 2012.



RS 49:214.6.7 - Barrier islands, shoreline stabilization, and preservation

§214.6.7. Barrier islands, shoreline stabilization, and preservation

A. The executive director of the Coastal Protection and Restoration Authority shall establish a barrier islands and shorelines stabilization and preservation program. As part of the barrier islands and shorelines program, the authority shall require that all projects subject to public bid include appropriate dredges for use to stabilize and preserve barrier islands and shorelines. In addition, the authority shall require that all barrier island stabilization and preservation projects mandate a minimum dune height of eight feet with vegetation where appropriate.

B. By September first each year, the governing authority of each parish which has barrier islands and shorelines shall submit to the authority and the Coastal Protection and Restoration Authority Board a list of barrier islands and shorelines stabilization and preservation projects requested for that parish. The authority shall review the projects submitted and by December first of each year shall issue a list which prioritizes those requests.

C. The priority list shall be promulgated and shall be subject to legislative oversight by the House Committee on Natural Resources and Environment and the Senate Committee on Natural Resources under the Administrative Procedure Act. Such oversight shall occur prior to March first each year.

D. Funding for the barrier islands and shorelines stabilization and preservation projects shall be available from the Barrier Island Stabilization and Preservation Fund. In the event funding from the Barrier Island Stabilization and Preservation Fund is not appropriated in a given year, the barrier islands and shorelines stabilization and preservation program shall be suspended until funds are appropriated for the program.

E.(1) There is hereby created, as a special fund in the state treasury, the Barrier Island Stabilization and Preservation Fund, hereinafter referred to as the "Barrier Island fund". The source of monies in the fund shall be appropriations, donations, grants, and other monies which may become available for the purposes of the fund.

(2) The monies in the fund shall be subject to appropriation and may be used only as provided in this Section. The monies in the fund shall be invested by the treasurer in the same manner as monies in the state general fund, and interest earnings shall be deposited in and credited to the fund. All unexpended or unencumbered monies remaining in the fund at the end of the fiscal year shall remain to the credit of the fund.

(3) Monies appropriated from the fund shall be used exclusively by the Coastal Protection and Restoration Authority to support the barrier island stabilization and preservation program.

F. The Coastal Protection and Restoration Authority shall annually submit a barrier island status report to the legislature. The report shall indicate the condition of all barrier islands, provide the status of all barrier island stabilization and preservation projects under construction, and shall outline future plans for restoration and maintenance of the barrier islands and coastal passes. The annual report shall be submitted to each member of the legislature during the regular session of the legislature.

Acts 2009, No. 523, §3, eff. July 10, 2009; Acts 2012, No. 604, §3, eff. June 7, 2012.



RS 49:214.6.8 - Coastal Louisiana Levee Consortium; establishment; purposes

§214.6.8. Coastal Louisiana Levee Consortium; establishment; purposes

A.(1) There is hereby created the Coastal Louisiana Levee Consortium, hereinafter referred to as the "consortium", which shall include members from those levee districts, flood protection authorities, or parishes situated entirely or partially within the coastal area as defined in R.S. 49:214.2(4) and as provided in Subsection B of this Section.

(2) The consortium shall be an advisory commission of the Coastal Protection and Restoration Authority Board. It shall be a public body and subject to public records and open meeting laws.

(3) The purpose of the consortium shall be to facilitate communication and coordination of efforts of the levee districts, flood protection authorities, and parishes specified in Subsection B of this Section; to protect coastal Louisiana, its people, property, and resources; to increase awareness and understanding of integrated coastal protection, including but not limited to conditions, issues, strategies, and policies of flood control, coastal levee systems, hurricane risk reduction systems, and mitigation projects; and to provide one unified voice that is representative of the coastal levee community in communicating information necessary for decision-making to policymakers at the state and federal levels and to the board and the authority set forth in R.S. 49:214.1 et seq.

B.(1) The members of the consortium shall consist of the director, general manager, or president, or their designee, of each board of commissioners of a coastal levee district or flood protection authority, including the following:

(a) Atchafalaya Basin Levee District.

(b) Grand Isle Independent Levee District.

(c) Lafourche Basin Levee District.

(d) North Lafourche Conservation, Levee and Drainage District.

(e) Pontchartrain Levee District.

(f) South Lafourche Levee District.

(g) Terrebonne Levee and Conservation District.

(h) Southeast Louisiana Flood Protection Authority - East.

(i) Southeast Louisiana Flood Protection Authority - West.

(j) Lafitte Area Independent Levee District.

(k) St. Mary Levee District.

(l) Iberia Parish Levee, Hurricane and Conservation District.

(m) Chenier Plain Coastal Restoration and Protection Authority.

(n) Amite River Basin Commission.

(o) Non-Flood Protection Asset Management Authority.

(p) The Sewerage and Water Board of New Orleans.

(q) Any other levee district or flood protection authority that may be created and made operational for a coastal parish after January 1, 2014, including but not limited to levee districts or flood protection authorities for Acadia, Lafayette, Jefferson Davis, St. Tammany and Tangipahoa parishes. However, until such time as a levee district or flood protection authority is created and made operational for the parish, the parish president or police jury president, or their designee, of each of the above parishes shall be a member of the consortium.

(r) Plaquemines Parish president.

(s) Livingston Parish president.

(2) A designee of a member shall meet at least one of the following requirements:

(a) He shall be serving as a current member of his respective levee board, flood protection authority, or parish governing authority.

(b) He shall have expertise in engineering or public works functions related to flood and drainage control, water resources, soil conservation, or related functions.

C. The consortium shall:

(1) Advise the Coastal Protection and Restoration Authority Board concerning integrated coastal protection, including but not limited to conditions, issues, strategies, and policies of flood control, coastal levee systems, hurricane risk reduction systems, and mitigation projects.

(2) Coordinate the exchange of information among consortium members and advise consortium members and others in assessing and addressing the issues in Paragraph (1) of this Subsection.

(3) Evaluate the potential of various strategies, develop regional awareness of effective strategies, and develop a regional plan for the improvement of regional levee systems and integrated coastal protection.

(4) Seek the input of other local officials in assessing, addressing, or developing any regional strategy or plan.

(5) Seek the expertise of and work in conjunction with any other interested federal, state or local entities, including but not limited to the United States Army Corps of Engineers, the Coastal Protection and Restoration Authority, the Federal Emergency Management Agency, and nongovernmental organizations.

(6) Provide an annual report on the status of levees and integrated coastal protection within the member levee districts, flood protection authorities, and parishes no later than January first of each year to the Coastal Protection and Restoration Authority Board.

D.(1) The chairman of the Coastal Protection and Restoration Authority Board shall call the first meeting of the consortium. Thereafter, the meetings shall be called by the consortium chairman.

(2) At the first meeting, the members shall elect a consortium chairman, vice chairman, and such other officers as the members may deem advisable.

(3) The officers shall be selected from among the members of the consortium. The consortium chairman shall be a member who is already serving as a current member of the Coastal Protection and Restoration Authority Board.

(4) Every four years thereafter or at a special call by majority vote of the consortium, an election shall be held for officers, subject to the eligibility requirements set forth in this Section.

E. Members of the consortium shall receive no pay or allowances for their attendance at meetings of the consortium, but may be compensated for expenses incurred in attending meetings by their respective governing authorities according to the authority's regulations. Participation in the consortium shall be considered as a function of the office held by the member in their governing authority.

F. A meeting of the consortium shall be convened at least twice a year in the capital of the state or at a location in the coastal area of the state, as determined by the consortium members.

Acts 2014, No. 387, §1, eff. May 30, 2014; Acts 2016, No. 393, §1.



RS 49:214.6.9 - Authority for integrated coastal protection surveying

§214.6.9. Authority for integrated coastal protection surveying

The Coastal Protection and Restoration Authority and its authorized agents, contractors, or and employees shall also have the power to enter upon any lands, waters, and premises in the state for the purpose of making such surveys, soundings, drillings, and examinations as may be necessary or convenient for carrying out the purposes of integrated coastal protection, which entry shall not be deemed a civil or criminal trespass nor a temporary construction servitude, nor shall it be deemed an entry under any eminent domain proceedings which may be then pending, provided that prior written notice of five days to resident owners and fifteen days to nonresident owners be given to the last record property owner as reflected in the parish assessment rolls. Written notice shall consist of mailing the notice by certified mail to the last known address of the owner as shown in the current assessment records. The Coastal Protection and Restoration Authority shall indemnify the property owner for any loss or injury resultant from entry upon the property and shall make reimbursement for any actual damages resulting to lands, waters, and premises as a result of these activities.

Acts 2009, No. 523, §3, eff. July 10, 2009; Acts 2012, No. 604, §3, eff. June 7, 2012.



RS 49:214.6.10 - Hold harmless and cooperative landowner immunity

§214.6.10. Hold harmless and cooperative landowner immunity

A. In accordance with Article XII, Section 10 of the Constitution of Louisiana, and notwithstanding any other law to the contrary, the state of Louisiana, its political subdivisions, and its agents or employees and, in addition, the United States and its agents and employees, shall be held free and harmless from any claims for loss or damages to rights arising under any contract or agreement, lease, permit, or license granted to any individual or other entity for any purpose on state lands or water bottoms from diversions of freshwater or sediment, depositing of dredged or other materials, integrated coastal protection project, or any other actions, taken for the purpose of management, preservation, enhancement, creation, protection, or restoration of coastal wetlands, water bottoms, or related public or renewable resources.

B. All departments, agencies, boards, or commissions of the state of Louisiana and its political subdivisions shall include language which shall hold the state and its political subdivisions harmless for the purposes set out in this Section in all leases, permits, or licenses granted to any individual or other entity after July 1, 1995.

C. Landowners or persons holding an interest in property who, without cost to the state or its political subdivisions, provide the land, property, access rights, servitudes, easements, or other property interests necessary for a project conducted pursuant to the authority of R.S. 49:214.5.2(A)(7), shall be immune from premise liability, loss, damage, or injury to any third party resulting from or caused by the construction, operation, or maintenance of that integrated coastal protection project.

Acts 2009, No. 523, §3, eff. July 10, 2009; Acts 2010, No. 734, §6.



RS 49:214.7 - Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.

§214.7. Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.



RS 49:214.8 - Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.

§214.8. Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.



RS 49:214.9 - Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.

§214.9. Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.



RS 49:214.10 - Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.

§214.10. Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.



RS 49:214.11 - Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.

§214.11. Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.



RS 49:214.12 - Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.

§214.12. Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.



RS 49:214.13 - Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.

§214.13. Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.



RS 49:214.14 - Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.

§214.14. Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.



RS 49:214.15 - Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.

§214.15. Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.



RS 49:214.16 - Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.

§214.16. Repealed by Acts 2009, No. 523, §8, eff. July 10, 2009.



RS 49:214.21 - Short title

SUBPART C. LOUISIANA COASTAL ZONE

MANAGEMENT PROGRAM

§214.21. Short title

This Subpart shall be known and may be cited as the State and Local Coastal Resources Management Act of 1978.

Acts 1978, No. 361, §1, eff. Jan. 1, 1979.

{{NOTE: SEE ACTS 1989, 2D EX. SESS., NO. 6, §7.}}



RS 49:214.22 - Declaration of public policy

§214.22. Declaration of public policy

The legislature declares that it is the public policy of the state:

(1) To protect, develop, and, where feasible, restore or enhance the resources of the state's coastal zone.

(2)(a) To assure that, to the maximum extent feasible, constitutional and statutory authorities affecting uses of the coastal zone should be included within the Louisiana Coastal Management Program and that guidelines and regulations adopted pursuant thereto shall not be interpreted to allow expansion of governmental authority beyond those laws.

(b) To express certain regulatory and non-regulatory policies for the coastal zone management program. Regulatory policies are to form a basis for administrative decisions to approve or disapprove activities only to the extent that such policies are contained in the statutes of this state or regulations duly adopted and promulgated pursuant thereto. They are to be applicable to each governmental body only to the extent each governmental body has jurisdiction and authority to enforce such policies. Other policies are nonregulatory. They are included in the Coastal Zone Management Plan to help set out priorities in administrative decisions and to inform the public and decision makers of a coherent state framework, but such policies are not binding on private parties.

(3) To support and encourage multiple use of coastal resources consistent with the maintenance and enhancement of renewable resource management and productivity, the need to provide for adequate economic growth and development and the minimization of adverse effects of one resource use upon another, and without imposing any undue restriction on any user.

(4) To employ procedures and practices that resolve conflicts among competing uses within the coastal zone in accordance with the purpose of this Subpart and simplify administrative procedures.

(5) To develop and implement a coastal resources management program which is based on consideration of our resources, the environment, the needs of the people of the state, the nation, and of state and local government.

(6) To enhance opportunities for the use and enjoyment of the recreational values of the coastal zone.

(7) To develop and implement a reasonable and equitable coastal resources management program with sufficient expertise, technical proficiency, and legal authority to enable Louisiana to determine the future course of development and conservation of the coastal zone and to ensure that state and local governments have the primary authority for managing coastal resources.

(8) To support sustainable development in the coastal zone that accounts for potential impacts from hurricanes and other natural disasters and avoids environmental degradation resulting from damage to infrastructure caused by natural disasters.

Acts 1978, No. 361, §1, eff. Jan. 1, 1979; Acts 2006, No. 548, §1, eff. June 22, 2006.

{{NOTE: SEE ACTS 1989, 2D EX. SESS., NO. 6, §7.}}



RS 49:214.23 - Definitions

§214.23. Definitions

(1) "Alternative access" shall mean methods of gaining access, ingress and egress, other than by the dredging of canals into the wetlands for drilling, servicing, work over, or any other production of minerals activity.

(2) "Alternative access vehicle" shall mean any hover craft, helicopter, air cushion vehicle, or any other vehicle which does not require dredging.

(3) "Coastal use permit" shall mean the permits required by R.S. 49:214.30 of this Subpart and shall not mean or refer to, and shall be in addition to, any other permit or approval required or established pursuant to any other constitutional provision or statute.

(4) "Coastal waters" shall mean bays, lakes, inlets, estuaries, rivers, bayous, and other bodies of water within the boundaries of the coastal zone which have measurable seawater content (under normal weather conditions over a period of years).

(5) "Coastal Zone" shall mean the coastal waters and adjacent shorelands within the boundaries of the coastal zone established in R.S. 49:214.24, which are strongly influenced by each other, and in proximity to the shorelines, and uses of which have a direct and significant impact on coastal waters.

(6) "Fastlands" are lands surrounded by publicly owned, maintained, or otherwise validly existing levees, or natural formations, as of the effective date of this Subpart or as may be lawfully constructed in the future, which levees or natural formations would normally prevent activities, not to include the pumping of water for drainage purposes, within the surrounded area from having direct and significant impacts on coastal waters.

(7) "Guidelines" means those rules and regulations adopted pursuant to R.S. 49:214.27.

(8) "Local government" shall mean the governmental body having general jurisdiction and operating at the parish level.

(9) "Person" shall mean any individual, partnership, association, trust, corporation, public agency or authority, or state or local government body.

(10) "Public hearing", wherever required in this Subpart, shall mean a hearing announced to the public at least 30 days in advance, and at which all interested persons shall be afforded a reasonable opportunity to submit data, views, or arguments, orally or in writing. At the time of the announcement of the public hearing all materials pertinent to the hearing, including documents, studies, and other data, in the possession of the party calling the hearing, must be made available to the public for review and study. As similar materials are subsequently developed, they shall be made available to the public as they become available to the party which conducted the hearing.

(11) "Residential coastal use" shall mean any coastal use associated with the construction or modification of one single-family, duplex, or triplex residence or camp. It shall also include the construction or modification to any outbuilding, bulkhead, pier, or appurtenance on a lot on which there exists a single-family, duplex, or triplex residence or camp or on a water body which is immediately adjacent to such lot.

(12) "Secretary" shall mean the secretary of the Department of Natural Resources or his designee.

(13) "Use" shall mean any use or activity within the coastal zone which has a direct and significant impact on coastal waters.

Acts 1978, No. 361, §1, eff. Jan. 1, 1979; Acts 1983, No. 705, §§4, 7, eff. Sept. 1, 1983; Acts 1984, No. 408, §§1, 3, eff. July 6, 1984; Acts 1987, No. 497, §1, eff. July 9, 1987; Acts 2000, 1st Ex. Sess., No. 147, §1.

{{NOTE: SEE ACTS 1989 2D EX. SESS., NO. 6, §7.}}



RS 49:214.24 - Coastal zone boundary

§214.24. Coastal zone boundary

A. The seaward boundary of the coastal zone of Louisiana shall be the seaward limit of the state of Louisiana as determined by law.

B. The interstate boundaries of the coastal zone shall be the boundary separating Louisiana from Texas on the west and the boundary separating Louisiana from Mississippi on the east, as each is determined by law.

C. The inland boundary of the coastal zone shall generally be a line beginning at a point on the Louisiana/Texas border approximately 1035 feet southerly of the centerline of Interstate Highway 10 (I-10) at the northern boundary of Section 9, T11S-R13W. From this Point of Beginning, the inland boundary of the coastal zone shall thence proceed easterly along the northern boundary of Sections 9, 10, 11, 12, T11S-R13W, Sections 7, 8, 9, 10, 11, 12, T11S-R12W, Sections 7, 8, 9, 10, 11, 12T11S-R11W, and Section 7, T11S-R10W a distance of approximately 89,076 feet to the intersection of the left descending bank of Bayou Choupique; thence southerly along the left descending bank of Bayou Choupique a distance of approximately 56,800 feet to the intersection of the north shore of the Gulf-Intracoastal Waterway; thence easterly along the north shore of the Gulf-Intracoastal Waterway a distance of approximately 29,225 feet to the intersection of the right descending bank of Black Bayou; thence northerly along the right descending bank of Black Bayou a distance of approximately 7,028 feet to the intersection of the right descending bank of Coulee Hippolyte; thence northerly along the right descending bank of Coulee Hippolyte approximately 12,100 feet to the extension of the eastern right-of-way of Nelson Road; thence northerly along the eastern right-of-way of Nelson Road approximately 4,968 feet to the southern right-of-way of W. Lincoln Road; thence easterly along the southern right-of-way of W. Lincoln Road approximately 11,928 feet to the western right-of-way of Louisiana Highway 385 (Gulf Highway); thence southerly along the western right-of-way of Louisiana Highway 385 (Gulf Highway) approximately 20,180 feet to the northern Cameron Parish boundary; thence easterly along the northern Cameron Parish boundary approximately 194,110 feet to the northeast corner of Cameron Parish; thence southerly along the boundary of Cameron/Vermilion Parishes approximately 43,122 feet to the north shore of the Gulf-Intracoastal Waterway; thence easterly along the north shore of the Gulf-Intracoastal Waterway approximately 109,994 feet to the eastern right-of-way of Louisiana Highway 82; thence northerly along the eastern right-of-way of Louisiana Highway 82 a distance of approximately 3,731 feet to its intersection with Louisiana Highway 35; thence easterly along the southern right-of-way of Louisiana Highway 82 a distance of approximately 40,638 feet to its intersection with Louisiana Highway 333; thence northerly along the eastern right-of-way of Louisiana Highway 82 a distance of approximately 16,480 feet to the southern right-of-way of Louisiana Highway 690; thence easterly along the southern right-of-way of Louisiana Highway 690 a distance of approximately 23,157 feet to the southern right-of-way of Louisiana Highway 330; thence continuing easterly along the southern right-of-way of Louisiana Highway 330 a distance of approximately 28,303 feet to a point where Louisiana Highway 330 takes a 90- degree turn to the north; thence northerly along the eastern right-of-way of Louisiana Highway 330 a distance of approximately 28,632 feet to a point approximately 188 feet north of the centerline of Wilferd Landry Street, in Delcambre; thence N 89 degrees 05 minutes 01 seconds W a distance of approximately 1,457 feet; thence N 00 degrees 23 minutes 30 seconds W a distance of approximately 276 feet; thence N 88 degrees 43 minutes 94 seconds W a distance of approximately 1,380 feet; thence N 00 degrees 26 minutes 05 seconds W a distance of approximately 2,661 feet to the intersection of the centerline of North Saunier Drive and the extension of the eastern right-of-way of Louisiana Highway 89; thence northerly along the eastern right-of-way of Louisiana Highway 89 a distance of approximately 539 feet; thence N 86 degrees 26 minutes 50 seconds E a distance of 1,475 feet; thence N 01 degrees 09 minutes 06 seconds E a distance of 654 feet; thence S 89 degrees 30 minutes 31 seconds E a distance of 337 feet to a point on the Vermilion/Iberia Parish boundary; thence northerly along the parish boundary a distance of approximately 19,351 to the southern right-of-way of Louisiana Highway 682 (Lake Peigneur Road); thence southeasterly along the southern right-of-way of Louisiana Highway 682 a distance of 10,230 feet to the northern right-of-way of Louisiana Highway 675 (Jefferson Island Road); thence southwesterly along the northern right-of-way of Louisiana Highway 675 a distance of approximately 15,576 feet to the southern right-of-way of Louisiana Highway 14; thence easterly along the southern right-of-way of Louisiana Highway 14 a distance of approximately 42,067 feet to the southern right-of-way of US Highway 90; thence easterly along the southern right-of-way of US Highway 90 a distance of approximately 50,265 feet to the southern right-of-way of Louisiana Highway 85 (Patoutville Road); thence northeasterly along the southern right-of-way of Louisiana Highway 85 a distance of approximately 5,826 feet to the southern right-of-way of Louisiana Highway 674 (East Admiral Doyle Drive); thence southeasterly along the southern right-of-way of Louisiana Highway 674 a distance of approximately 9,997 feet to the southern right-of-way of Louisiana Highway 85 (Hubertville Road); thence northeasterly along the southern right-of-way of Louisiana Highway 85 a distance of approximately 6,160 feet to the northern right-of-way of Glover Street; thence northwesterly along the northern right-of-way of Glover Street a distance of approximately 2,140 feet; thence N 42 degrees 30 minutes 50 seconds E along the eastern right-of-way of Doll Street a distance of approximately 1,794 feet to the right descending bank of Bayou Teche; thence southerly along the right descending bank of Bayou Teche a distance of approximately 12,314 feet to the St. Mary Parish boundary; thence northerly along the Iberia/St. Mary Parish boundary a distance of approximately 40,881 feet to the eastern right-of-way of Iberia Parish Road 305 (West Atchafalaya Basin Spillway Road); thence northerly along the eastern right-of-way of Iberia Parish Road 305 a distance of approximately 32,791 feet to the Iberia Parish boundary; thence easterly along the Iberia/St. Martin and Iberia/Iberville Parish boundaries a distance of approximately 134,940 feet to the Assumption Parish boundary; thence continuing easterly along the Assumption/Iberville and Assumption/Ascension Parish boundaries a distance of approximately 94,422 feet to the St. James Parish boundary; thence continuing easterly along the St. James/Ascension Parish boundary a distance of approximately 46,802 feet to the eastern right-of-way of the Entergy tower power line near the western boundary of Section 31, T10S - R4E; thence northerly along the east right-of-way line of the Entergy tower power line a distance of 14,248 feet to the northern right-of-way of Interstate Highway 10 (I-10) located in Section 19, T10S-R4E; thence southeasterly along the northern right-of-way of I-10 a distance of 27,411 feet to the east section line of Section 26, T10S-R4E; thence northerly along the east section lines of Sections 26, 23, 14, and 11, T10S-R4E a distance of 15,704 feet to the northern drainage servitude line of New River Canal; thence westerly along the northern drainage servitude line of New River Canal a distance of 6,121 feet to the eastern drainage servitude line of Sevario Canal (Marvin Braud Pumping Station) located in Section 10, T10S-R4E; thence northerly along the east drainage servitude line of Sevario Canal a distance of 12,599 feet to the toe of the levee on the east bank of an unnamed tributary located in the northeast quarter of Section 34, T9S-R4E; thence proceed in a northeasterly and northwesterly direction along the floodside toe of the levee on the east bank of an unnamed tributary a distance of 1,221 feet to the north section line of Section 34, T9S-R4E and also at the toe of an existing levee heading east; thence easterly along the north section line and also the floodside toe of the levee a distance of 1,530 feet to a turn in the levee northward; thence northeasterly along the floodside toe of the levee a distance of 1,440 feet to a turn in the levee westward; thence westerly along the floodside toe of the levee a distance of 2,354 feet to the west bank of the unnamed tributary in Section 27, T9S-R4E; thence northerly along the west bank of the unnamed tributary a distance of 2,716 feet to the extension of the floodside toe of an existing levee heading southeasterly from the unnamed tributary; thence southeasterly, then northeasterly, then northwesterly along the floodside toe of the levee a distance of 5,794 feet to the northern right-of-way of Laurel Ridge Levee and the south right-of-way of Louisiana Highway 22 located in the southeast quarter of Section 22, T9S-R4E; thence northwesterly along the north right-of-way line of Laurel Ridge Levee a distance of 4,085 feet to a turn in the levee westward and located in the southwest quarter of Section 15, T8S-R4E; thence westerly along the north right-of-way line of Laurel Ridge Levee a distance of 10,313 feet to a point being 1,100 feet west of Bayou Vicknair in the southwest quarter of Section 17, T8S-R4E; thence N 10 degrees 02 minutes 34 seconds E a distance of 4,966 feet along the eastern side of a ridge following the elevation 5 feet contour line to a point located in the northern half of Section 17, T8S-R4E; thence proceed N 02 degrees 55 minutes 03 seconds W a distance of 4,641 feet to a point located on the top of an elevation 5 feet knoll located south of Lake Martin in the northern half of Section 8, T8S-R4E; thence N 47 degrees 59 minutes 42 seconds W a distance of 2,335 feet to a point located in the northern half of Section 8, T8S-R4E; thence N 32 degrees 31 minutes 50 seconds W a distance of 1,236 feet to a point located on the west section line of Section 5, T8S-R4E; thence proceed northerly along the west section line of said Section 5 and the west section line of Section 32, T8S-R4E a distance of 5,517 feet to a point located in the southeast quarter of Section 31, T8S-R4E; thence N 71 degrees 41 minutes 16 seconds W a distance of 1,926 feet to a point on the west bank of an unnamed tributary of Lake Villars in Section 31, T8S-R4E; thence an approximate direction of N 16 degrees 30 minutes 04 seconds W proceed along the west bank of an unnamed tributary of Lake Villars a distance of 2,094 feet to a point in Section 31, T8S-R4E; thence an approximate direction of N 46 degrees 41 minutes 16 seconds W along the west bank of an unnamed tributary of Lake Villars a distance of 899 feet to a point in Section 31, T8S-R4E; thence an approximate direction of N 08 degrees 16 minutes 33 seconds E along the west bank of an unnamed tributary of Lake Villars a distance of 1,134 feet to a point in Section 30, T8S-R4E; thence an approximate direction of N 34 degrees 16 minutes 41 seconds W along the west bank of an unnamed tributary of Lake Villars a distance of 1,348 feet to the southern right-of-way of Summerfield Road located in the southern half of Section 30, T8S-R4E; thence westerly along the southern right-of-way of Summerfield Road a distance of 2,010 feet to the centerline of Louisiana Highway 431 located in the southern half of Section 25, T8S-R4E; thence S 87 degrees 57 minutes 12 seconds W a distance of 4,226 feet to a ridge top with elevation 15 feet located in the southern half of Section 25, Township 8 South, Range 3 East; thence N 01 degrees 10 minutes 10 seconds W a distance of 6,333 feet to the edge of the swamp and the elevation 5 feet contour line near the southeast comer of the Shiloh Church Cemetery located south of Louisiana Highway 42 located in the northern half of Section 3, T8S-R3E; thence N 77 degrees 24 minutes 19 seconds E along the elevation 5 feet contour line a distance of 1,498 feet to a point located on the east section line of Section 3, T8S-R3E; thence S 51 degrees 07 minutes 20 seconds E a distance of 3,562 feet to a point on the east section line of Section 24, T8S-R3E and the extension of the southern right-of-way of Louisiana Highway 42/Amite River crossing being on an elevation 5 feet plateau located in the southern half of Section 24, Township 8 South, Range 3 East, Southeast District, East of Mississippi River; thence easterly along the extension of the south right-of-way of Louisiana Highway 42/Amite River crossing a distance of 663 feet to the centerline of the Amite River at the Livingston Parish boundary; thence continuing easterly along the southern right-of-way of Louisiana Highway 42 a distance of approximately 926 feet to the southern right-of-way of combined Louisiana Highways 16/42; thence easterly along the southern right-of-way of combined Louisiana Highways 16/42 a distance of approximately 16,619 feet to the southeastern right-of-way of Louisiana Highway 42 where it diverges from combined Louisiana Highways 16/42; thence northeasterly (becoming easterly) along the southeastern (becoming southern) right-of-way of Louisiana Highway 42 a distance of approximately 106,632 feet to the southeasterly right-of-way of Louisiana Highway 22; thence northeasterly along the southeasterly (becoming southern) right-of-way of Louisiana Highway 22 a distance of approximately 88,428 feet to the Tangipahoa/St. Tammany Parish boundary; thence northerly along the Tangipahoa/St. Tammany Parish boundary a distance of approximately 15,829 feet to the southern right-of-way of Interstate Highway 12 (I-12); thence easterly along the southern right-of-way of I-12 a distance of approximately 172,968 feet to the southern right-of-way of Interstate Highway 10 (I-10); thence continued easterly along the southern right-of-way of I-10 a distance of approximately 32,514 feet to the termination point at the intersection of southern right-of-way of I-10 with the Louisiana/Mississippi state border.

D. The secretary shall adopt a fully delineated inland boundary in accordance with the provisions of Subsection C of this Section, which boundary shall not depart appreciably from the boundary delineated therein. The secretary shall be authorized to amend the boundary as may be appropriate to follow the corporate limits of any municipality divided by the boundary. The boundary, as adopted, shall be clearly marked on large scale maps or charts, official copies of which shall be available for public inspection in the office of coastal management of the Department of Natural Resources and each local government in the coastal zone. The boundary shall also be available in an electronic format map available for viewing or download from the office of coastal management website.

Acts 1978, No. 361, §1, eff. Jan. 1, 1979. Amended by Acts 1979, No. 665, §1, eff. July 18, 1979; Acts 1980, No. 396, §1; Acts 1983, No. 705, §4, eff. Sept. 1, 1983; Acts 2010, No. 956, §1; Acts 2012, No. 588, §1, eff. June 7, 2012.

NOTE: SEE ACTS 1989, 2D EX. SESS., NO. 6, §7.



RS 49:214.25 - Types of uses

§214.25. Types of uses

A. Uses of the coastal zone subject to the coastal use permitting program shall be of two types:

(1) Uses of state concern: Those uses which directly and significantly affect coastal waters and which are in need of coastal management and which have impacts of greater than local significance or which significantly affect interests of regional, state, or national concern. Uses of state concern shall include, but not be limited to:

(a) Any dredge or fill activity which intersects with more than one water body.

(b) Projects involving use of state owned lands or water bottoms.

(c) State publicly funded projects.

(d) National interest projects.

(e) Projects occurring in more than one parish.

(f) All mineral activities, including exploration for, and production of, oil, gas, and other minerals, all dredge and fill uses associated therewith, and all other associated uses.

(g) All pipelines for the gathering, transportation or transmission of oil, gas and other minerals.

(h) Energy facility siting and development.

(i) Uses of local concern which may significantly affect interests of regional, state or national concern.

(2) Uses of local concern: Those uses which directly and significantly affect coastal waters and are in need of coastal management but are not uses of state concern and which should be regulated primarily at the local level if the local government has an approved program. Uses of local concern shall include, but not be limited to:

(a) Privately funded projects which are not uses of state concern.

(b) Publicly funded projects which are not uses of state concern.

(c) Maintenance of uses of local concern.

(d) Jetties or breakwaters.

(e) Dredge or fill projects not intersecting more than one water body.

(f) Bulkheads.

(g) Piers.

(h) Camps and cattlewalks.

(i) Maintenance dredging.

(j) Private water control structures of less than fifteen thousand dollars in cost.

(k) Uses on cheniers, salt domes, or similar land forms.

B. Subject to the provisions of this Subpart, the delineation of uses of state or local concern shall not be construed to prevent the state or local governments from otherwise regulating or issuing permits for either class of use pursuant to another law.

C. The secretaries of the Departments of Natural Resources and Wildlife and Fisheries are authorized to jointly develop for adoption by the secretary, after notice and public hearing, rules for the further delineation of the types of uses that have a direct and significant impact on coastal waters and that demonstrate a need for coastal management, the classification of uses not listed herein, and for the modification and change of the classifications of uses, provided that no changes shall be made in the classifications of the uses listed in Subsection A.

D. In order for the state to exercise all or part of the federal government's authority for the issuance of permits for discharges of dredged or fill material within the coastal zone, the secretary is authorized to adopt necessary and appropriate rules, consistent with the other provisions of this statute, for the regulation of discharges of dredged or fill material into waters in the coastal zone subject to Section 404 regulation by the Corps of Engineers.

E. When only part of a use lies within the coastal zone, only that portion of the use which is located within the coastal zone is considered a use subject to a coastal use permit under this Subpart.

F. Except as provided in this Subsection, all uses and activities within the coastal zone are permissible, subject to the permitting requirements of this Subpart. However, dredging sand pits and excavating within three hundred feet of Highway 1, south of the town of Golden Meadow in Lafourche Parish, unless such excavating is associated with a drainage, utility, communications, pipeline, or fiber optic project for which a coastal use permit has been issued, shall be prohibited and shall not qualify for a coastal use permit. Any excavation associated with a pipeline project shall be refilled once the project is complete.

Acts 1978, No. 361, §1, eff. Jan. 1, 1979; Acts 1983, No. 705, §4, eff. Sept. 1, 1983; Acts 2014, No. 168, §1.

{{NOTE: SEE ACTS 1989, 2D EX. SESS., NO. 6, §7.}}



RS 49:214.26 - Coastal management program; administration

§214.26. Coastal management program; administration

A.(1) A coastal management program is hereby established within the Department of Natural Resources. The secretary or his designee shall administer the coastal management program.

(2) The secretary is authorized to employ such additional staffing as may be necessary to carry out the coastal management program.

B. The secretary may authorize his designee to administer the program and/or:

(1) Receive, evaluate, and make recommendations to the secretary concerning applications for coastal uses permits.

(2) Conduct or cause to be conducted investigations, studies, planning, and research.

(3) Systematically monitor and conduct surveillance of permitted uses to ensure that conditions of coastal use permits are satisfied.

(4) Coordinate closely with the secretary and local, state, regional, and federal agencies with respect to coastal management.

(5) Make recommendations to the secretary relative to appropriate enforcement measures for violations of this Subpart and measures to obtain civil relief, as provided by Section 214.36(D).

(6) Provide advice and technical assistance to the secretary and local governments.

(7) Conduct such activities or make such decisions as may be delegated or authorized by the secretary.

C. The secretary shall make decisions on applications for coastal use permits and may establish conditions on the granting of coastal use permits.

D. The secretary is further authorized to carry out those duties delegated to his designee by Subsection B of this Section.

Acts 1983, No. 705, §4, eff. Sept. 1, 1983; Acts 1984, No. 408, §1, eff. July 6, 1984.

{{NOTE: SEE ACTS 1989, 2D EX. SESS., NO. 6, §7.}}



RS 49:214.27 - Coastal management programs; development; guidelines

§214.27. Coastal management programs; development; guidelines

A. The secretary shall develop the overall state coastal management program consisting of all applicable constitutional provisions, laws and regulations of this state which affect the coastal zone in accordance with the provisions of this Subpart and shall include within the program such other applicable constitutional or statutory provisions or other regulatory or management programs or activities as may be necessary to achieve the purposes of this Subpart or necessary to implement the guidelines hereinafter set forth.

B.(1) The secretary shall develop a management program and guidelines in conjunction with the secretary of the Department of Wildlife and Fisheries or his designee. Notice of the issuance of the proposed guidelines shall be given to relevant federal, state, and local governmental bodies and the general public, and public hearings shall be held. After consideration of comments received, the secretary shall adopt the guidelines in final form.

(2) The adopted guidelines shall be followed in the development of the state program and local programs and shall serve as criteria for the granting, conditioning, denying, revoking, or modifying of coastal use permits. The secretary, jointly with the secretary of the Department of Wildlife and Fisheries or his designee, shall review the guidelines periodically at the request of either secretary to consider modifications to the guidelines as a result of experience in issuing coastal use permits and results of research and planning activities.

C. The state guidelines shall have the following goals:

(1) To encourage full use of coastal resources while recognizing it is in the public interest of the people of Louisiana to establish a proper balance between development and conservation.

(2) Recognize that some areas of the coastal zone are more suited for development than other areas and hence use guidelines which may differ for the same uses in different areas.

(3) Require careful consideration of the impacts of uses on water flow, circulation, quantity, and quality and require that the discharge or release of any pollutant or toxic material into the water or air of the coastal zone be within all applicable limits established by law, or by federal, state, or local regulatory authority.

(4) Recognize the value of special features of the coastal zone such as barrier islands, fishery nursery grounds, recreation areas, ports and other areas where developments and facilities are dependent upon the utilization of or access to coastal waters, and areas particularly suited for industrial, commercial, or residential development and manage those areas so as to enhance their value to the people of Louisiana.

(5) Minimize, whenever feasible and practical, detrimental impacts on natural areas and wildlife habitat and fisheries by such means as encouraging minimum change of natural systems and by multiple use of existing canals, directional drilling, and other practical techniques.

(6) Provide for adequate corridors within the coastal zone for transportation, industrialization, or urbanization and encouraging the location of such corridors in already developed or disturbed areas when feasible or practicable.

(7) Reduce governmental red tape and costly delays and ensure more predictable decisions on permit applications.

(8) Encourage such multiple uses of the coastal zone as are consistent with the purposes of this Subpart.

(9) Minimize detrimental effects of foreseeable cumulative impacts on coastal resources from proposed or authorized uses.

(10) Provide ways to enhance opportunities for the use and enjoyment of the recreational values of the coastal zone.

(11) Require the consideration of available scientific understanding of natural systems, available engineering technology and economics in the development of management programs.

(12) Establish procedures and criteria to ensure that appropriate consideration is given to uses of regional, state, or national importance, energy facility siting and the national interests in coastal resources.

D.(1) In the development and implementation of the overall coastal management program, the secretary shall conduct a public education program to inform the people of the state of the provisions of this Subpart and the rules and regulations adopted pursuant hereto, and participation and comments by federal, state, and local governmental bodies, including port authorities, levee boards, regional organizations, planning bodies, municipalities and public corporations, and the general public shall be invited and encouraged.

(2) All governmental bodies may participate to ensure that their interests are fully considered.

E.(1) The secretary shall issue a request for proposals to all major manufacturers of alternative access vehicles and all major oil producers, and shall accept from any interested party proposals to physically demonstrate methods which are technically and economically feasible as well as environmentally sound to gain alternative access to the wetlands for the purpose of oil and gas operations in lieu of the need for dredging.

(2) The secretary shall complete the demonstration project at no cost to the state and report his findings on the technical and economic feasibility of alternative access to the committees on natural resources of the Senate and House of Representatives by March 1, 1988.

Acts 1978, No. 361, §1, eff. Jan. 1, 1979. Acts 1983, No. 705, §4, eff. Sept. 1, 1983; Acts 1984, No. 408, §1, eff. July 6, 1984; Acts 1987, No. 497, §1, eff. July 9, 1987; Acts 1991, No. 640, §1; Acts 2004, No. 459, §1, eff. June 24, 2004.



RS 49:214.28 - Local coastal management programs

§214.28. Local coastal management programs

A. Local governments may develop local coastal management programs in accordance with the provisions of this Section.

B. The secretary shall adopt, after notice and public hearing, rules and procedures for the development, approval, modification, and periodic review of local coastal management programs. Such rules and procedures may subsequently be amended by the secretary.

C. The rules and procedures adopted pursuant to this Section shall be consistent with the state guidelines and shall provide particularly, but not exclusively, that:

(1) Local governments, in developing local programs, shall afford full opportunity for municipalities, state and local government bodies, and the general public to participate in the development and implementation of the local program.

(2) A public hearing to receive comments on a proposed local program shall be held in the area to be subject to the program by the local government proposing the program or its duly appointed local committee.

(3) A local program developed under this Section shall be consistent with the state guidelines and with the policies and objectives of this Subpart and shall particularly, but not exclusively, consist of:

(a) A description of the natural resources and the natural resource users of the coastal zone area within the parish, the social and economic needs within particular areas of the coastal zone of the parish, and the general order or priority in which those needs which directly and significantly affect coastal waters should be met within the coastal zone of the parish.

(b) Procedures to be used by the local government to regulate uses of local concern.

(c) Special procedures and methods for considering uses within special areas, uses of greater than local benefit, and uses affecting the state and national interest.

(4) Each local government preparing a local program under this Section may appoint a coastal advisory committee, hereinafter called "local committee". The local committee shall be composed of a reasonable number of persons who represent users of coastal resources and shall include representation of users concerned with conservation and preservation of renewable coastal resources and users concerned with development of resources for commercial purposes. The local committee shall assist local government in the development and implementation of a local program and in the development of special management programs affecting special areas. The local committee may report progress or problems in the implementation of the state and local programs and may convey ideas and suggestions to the local governments and the secretary.

(5) Local programs shall be submitted to the secretary for review and may be submitted after promulgation of the state guidelines and the rules adopted pursuant to this Section.

D. In approving a local program, the secretary, acting jointly with the secretary of the Department of Wildlife and Fisheries or his designee, may make reasonable interpretations of the state guidelines insofar as they affect that particular local program, which are necessary because of local environmental conditions or user practices. The secretary may otherwise provide for the requirements for approval of local programs.

E. Within ninety days after receipt of a proposed local program, the secretary shall either approve the program or notify the local government of the specific changes which must be made in order for it to be approved. Before making his decision the secretary shall consider each proposed local program, the comments received from other agencies, interested persons and the public hearing, the state guidelines and the rules adopted pursuant to this Section. A local program may be resubmitted, or amended following the same procedures outlined herein.

F. A local government or any other persons adversely affected by a decision of the secretary pursuant to R.S. 49:214.28(E) may appeal the decision in accordance with R.S. 49:214.35.

G. No local coastal program shall become effective until it has been approved by the secretary. Once approved, a local program shall be available for public inspection at the offices of the local government and of the coastal management program.

H. Once a local program is approved by the secretary:

(1) Uses of local concern within the parish's coastal zone must be consistent with the local program and shall be subject to the issuance of coastal use permits by the local government.

(2) The local program may be altered or modified only with approval of the secretary pursuant to the procedures provided for approval of local program.

(3) The local program, its procedures and implementation shall be subject to periodic review by the secretary to ensure continued consistency with the state program, guidelines, and with the policies and purpose of this Subpart. The secretary shall require the modification of the local program or its procedures when necessary to ensure such consistency pursuant to the procedures provided for approval of a local program.

I. The secretary is authorized to enter into contracts with local governments to provide financial assistance on a matching fund basis to aid the development and implementation of approved local programs under this Subpart. The secretary shall develop rules and procedures after notice and public hearing, under which local governments may qualify for such assistance.

Acts 1978, No. 361, §1, eff. Jan. 1, 1979. Amended by Acts 1979, No. 613, §1, eff. July 18, 1979. Acts 1983, No. 705, §4, eff. Sept. 1, 1983; Acts 1984, No. 408, §1, eff. July 6, 1984.

{{NOTE: SEE ACTS 1989, 2D EX. SESS., NO. 6, §7.}}



RS 49:214.29 - Special areas, projects, and programs

§214.29. Special areas, projects, and programs

A. Special areas are areas within the coastal zone which have unique and valuable characteristics requiring special management procedures. Special areas may include important geological formations, such as beaches, barrier islands, shell deposits, salt domes, or formations containing deposits of oil, gas or other minerals; historical or archaeological sites; corridors for transportation, industrialization or urbanization; areas subject to flooding, subsidence, salt water intrusion or the like; unique, scarce, fragile, vulnerable, highly productive or essential habitat for living resources; ports or other developments or facilities dependent upon access to water; recreational areas; freshwater storage areas; and such other areas as may be determined pursuant to this Section.

B. The secretary shall adopt, after notice and public hearing, rules for the identification, designation, and utilization of special areas and for the establishing of guidelines or priorities of uses in each area.

C. Those areas and facilities subject to the jurisdiction of the Offshore Terminal Authority are deemed to be special areas. The environmental protection plan required by R.S. 34:3113 shall constitute the management guidelines for this special area and shall continue to be administered and enforced by the Offshore Terminal Authority or its successor in accordance with the policies and objectives of the state program.

D. The secretary shall have the authority to set priorities, consistent with this Subpart, for funding available under Section 308 of the Federal Coastal Zone Management Act (PL 92-583 as amended by PL 94-370).

E. The secretary is authorized to assist approved local programs and state and local agencies carrying out projects consistent with the guidelines, related to the management, development, preservation, or restoration of specific sites in the coastal zone or to the development of greater use and enjoyment of the resources of the coastal zone by financial, technical, or other means, including aid in obtaining federal funds.

F. Notwithstanding any law, order, or regulation to the contrary, the secretary shall prepare a freshwater diversion plan for the state in order to reserve or offset land loss and salt water encroachment in Louisiana's coastal wetlands. As part of this plan the secretary shall prepare specific recommendations as to those locations which are most in need of freshwater diverted from the Mississippi River and other water bodies of the state, and he shall include the projected costs thereof and the order of priority.

G. The secretary shall develop an indexing system whereby those wetland, coastline, and barrier island areas which are undergoing rapid change or are otherwise considered critical shall be identified; and the secretary shall also undertake a pilot program to create one or more artificial barrier islands in order to determine the effectiveness of such islands in controlling shoreline erosion.

H. The governor may, upon recommendation by the secretary and after consultation with the attorney general as to any adverse impact on the coastline, enter into agreements with the United States regarding the construction, maintenance, and operation of projects along the coastline and in the Gulf of Mexico. The agreements may provide that such projects shall not affect the location of the shoreline or boundaries of the state.

Acts 1978, No. 361, §1, eff. Jan. 1, 1979. Amended by Acts 1978, No. 777, §1; Acts 1979, No. 561, §1; Acts 1979, No. 574, §1; Acts 1979, No. 613, §1, eff. July 18, 1979; Acts 1983, No. 591, §2, eff. July 14, 1983; Acts 1984, No. 408, §1, eff. July 6, 1984.

{{NOTE: SEE ACTS 1989, 2D EX. SESS., NO. 6, §7.}}



RS 49:214.30 - Coastal use permits

§214.30. Coastal use permits

A.(1) No person shall commence a use of state or local concern without first applying for and receiving a coastal use permit. Decisions on coastal use permit applications shall be made by the secretary, except that the local government shall make coastal use permit decisions as to uses of local concern in areas where an approved local program is in effect. Conditions set forth in a coastal use permit shall supersede any and all variances or exceptions granted by the commissioner of conservation in accordance with R.S. 30:4(E)(1) for activities within the coastal zone as defined by R.S. 49:214.24.

(2) Prior to issuance of a coastal use permit, the secretary shall ensure that the activity for which application is being made is consistent with the state's master plan for integrated coastal protection. No activity which is not consistent with the plan shall be granted a coastal use permit. In addition, any permit granted to repair or replace a pipeline that would impact integrated coastal protection in the state's master or annual plan shall include a requirement that the pipeline owner shall be responsible for the cost to repair or replace such pipeline. The pipeline owner shall be responsible for the performance of any pipeline relocation work to accommodate the construction of any integrated coastal protection. Any incremental costs associated with such relocation work shall be reimbursed to the pipeline owner by the appropriate federal, state, or local governmental agency. As used in this Paragraph, "incremental costs" means the cost of the pipeline relocation required by the appropriate governing authority less the cost that the pipeline operator would have incurred for the maintenance project.

B. Within one hundred twenty days after the effective date of this Subpart, the secretary shall adopt, after notice and public hearing, rules and procedures consistent with this Subpart for both the state coastal management program and approved local programs regarding the form and information requirements for coastal use permit applications, the coastal use permit review process, public notice and public comments, criteria and guidelines for decision making, appeals and emergency activities.

C. The rules promulgated pursuant to this Section shall, among other things, provide that:

(1) Coastal use permit applications shall be submitted to the secretary, except that applications for uses in areas subject to an approved local program may instead be submitted to the local government. Local governments with an approved program to whom applications are submitted shall make the initial determination, subject to review by the secretary with a right of appeal, as to whether the proposed use is of state concern or local concern. Copies of all applications submitted to local governments and the local government's use-type determination shall be transmitted to the secretary within two days of receipt.

(2)(a) Within ten days of receipt of a coastal use permit application by the secretary, copies of the application shall be distributed to the local government or governments in whose parish the use is to occur and all appropriate state and local agencies, and public notice shall be given. A public hearing on an application may be held. Concurrently with the filing of the coastal use permit application, a copy of the application shall be distributed by the applicant to the owner or owners of the land on which the proposed coastal use is to occur. The landowner and his address shall be determined by rules of the administrator. The applicant shall make every reasonable effort, which shall include a search of the public records of the parish in which the use is to occur, if necessary, to determine the identity and current address of the owner or owners of the land on which the use is to occur. The application shall not be considered complete unless the applicant attaches thereto a written affidavit of the fact that reasonable efforts have been made to determine the identity and present address of each owner and a list of the names and addresses of the owners to whom the applicant has furnished a copy of the application. If the proposed activity would be located on property owned by more than ten persons, or on property owned jointly in an undivided interest consisting of more than ten persons, the secretary may deem the application complete upon proof that fifty percent of the persons owning or having an undivided interest in the property have been provided with a copy of the application. The secretary may also approve this method of landowner notification in the case where the applicant holds a valid right-of-way, easement, or servitude for conducting the proposed activity on that property or when a government entity proposes to conduct maintenance activities on existing public works projects.

(b) Notwithstanding any other law to the contrary, the secretary shall, after notification by the department to the applicant that the application is complete, grant or deny all applications for all permits, licenses, registrations, variances, or compliance schedules within sixty days. The notification of completeness shall be issued within fourteen days, exclusive of holidays, by the department. If the application is not complete, the department shall notify the applicant in writing of the deficiencies which cause the application not to be complete. If the secretary does not grant the application, he shall provide written reasons for his decision, and copies of the decision shall be provided to all parties. The secretary may delegate the power to grant permits, licenses, registrations, variances, or compliance schedules to an assistant secretary, division administrator or other designee.

(c) If the secretary does not grant or deny the application within the time period provided for herein, the applicant may file a rule as provided for in R.S. 49:962.1.

(3) The decision to approve, approve with modifications, or otherwise condition approval, or deny the coastal use permit shall be made within thirty days after public notice or within fifteen days after a public hearing, whichever is later. The coastal use permit decision must be consistent with the state program and approved local programs for affected parishes and must represent an appropriate balancing of social, environmental and economic factors. In all instances local government comments shall be given substantial consideration.

(4) The decision to approve, approve with modifications, or otherwise condition approval, or deny the application for a coastal use permit shall be in writing and copies of the decisions shall be sent to all parties.

(5) Public notice of coastal use permit decisions shall be given.

(6) The secretary may adopt rules providing for alternate procedures for the filing of applications, distribution of copies, giving of notices, and public hearings in order to implement the coordinated coastal permitting process established pursuant to R.S. 49:214.33.

(7) Notwithstanding any contrary provisions of law in this Section, the permitting authority may deny without prejudice, or withdraw or place on inactive status, the application for a coastal use permit if the applicant fails to respond within sixty days to any request or inquiry from the permitting authority.

(8) Notwithstanding any contrary provision of law or regulation, a coastal use permit, once granted on private continuing marsh management projects, shall be valid for the life of the project or activity for which the permit is issued, unless the secretary shall thereafter modify, revoke, or suspend the permit. Unless the secretary revokes or suspends the permit, no further permits shall be necessary for activities required to operate or maintain the permitted use.

(9) The secretary shall take into consideration a permit applicant's history of compliance with the provisions of the Louisiana Coastal Resources Program prior to making a determination of whether to approve, approve with modifications or otherwise conditionally approve, or deny the application for a coastal use permit. As used in this Paragraph, "permit applicant" shall mean the specific company, individual, or entity which has made application for the permit. Any use or activity found to not comply with the Louisiana Coastal Resources Program which was conducted by a person or entity or on a property prior to the acquisition of that person, entity, or property by the permit applicant shall not be considered a part of the permit applicant's history of compliance. The applicant shall be allowed to review and comment on his compliance record as compiled by the secretary. The department shall promulgate, under the Administrative Procedure Act, guidelines for implementation of this Paragraph.

D. The applicant, the secretary, and affected local government or affected federal, state, or local agency, any aggrieved person, or any other person adversely affected by a coastal use permit decision may appeal the coastal use permit decision in accordance with R.S. 49:214.35.

E. The secretary is authorized to adopt rules and procedures for the issuance of general coastal use permits and for the issuance of variances from the normal coastal use permitting requirements. For the purposes of this Subpart, a general coastal use permit is an authorization to prospective users to perform specific uses within prescribed areas of the coastal zone without the necessity for a complete, independent review of each proposed use and allows the shortest time period of review possible. The rules and procedures which may be adopted pursuant to this Section shall provide for expeditious processing of applications for general coastal use permits and may authorize variances from the normal coastal use permit application and review procedures. General coastal use permits and variances from the normal coastal use permitting requirements may not be issued except when the issuance of such general coastal use permits or variances does not impair the fulfillment of the objectives and policies of the Subpart.

F. The secretary shall adopt rules whereby specified types of activities may be carried out under prescribed emergency conditions without the necessity of obtaining a coastal use permit in advance.

G.(1) The secretary is authorized to establish a reasonable schedule for fees to be charged to the applicant for the processing and evaluation of coastal use permit applications.

(2) The secretary is authorized to increase the fee charged to an applicant for a coastal use permit for a nonresidential coastal use to not more than one hundred dollars per application. In addition, the secretary is authorized to increase the fee charged to an applicant for a coastal use permit for a nonresidential coastal use that involves excavation or filling to not less than twenty-five dollars nor more than five thousand dollars per application, and such fee shall not exceed ten cents per cubic yard of material excavated or filled.

(3) The secretary shall waive fees authorized by this Section for any individual, state agency, or political subdivision deemed by him to be engaged in coastal restoration activity consistent with the plan as provided in R.S. 49:213.6 and for local public bodies for constructing drainage improvements.

(4) Funds generated from these fees shall be deposited in the Coastal Resources Trust Fund as provided in R.S. 49:214.40.

H.(1) In order for the state to fulfill its obligation under the public policy provisions of this Subpart, the secretary shall insure that whenever a proposed use or activity requires the dredging or disposal of five hundred thousand cubic yards or more of any waterbottom or wetland within the coastal zone, the dredged material shall be used for the beneficial purposes of wetland protection, creation, enhancement, or combinations thereof, in accordance with a long term management strategies plan for each existing or proposed channel or canal as approved by the secretary.

(2) Whenever a proposed use or activity requires a coastal use permit for the dredging or disposal of from twenty-five thousand to five hundred thousand cubic yards of any water bottoms or wetland within the coastal zone, the secretary may require the beneficial use of the dredge material for wetland and barrier island protection, creation, enhancement or combinations thereof. Consideration shall include a site specific statement reflecting estimated costs and the availability of a suitable disposal area. Long term management strategy disposal areas shall be utilized when practical. Activities not in the vicinity of long term management strategy disposal areas shall be considered on a case by case basis through the coastal use permit process. A system of mitigation credits shall be initiated to encourage the beneficial use of dredged material by dredge applicants. The secretary shall require the beneficial use of dredge material in circumstances where it is deemed economically feasible with consideration given to the value of established mitigation credits.

(3) When a proposed use or activity involves dredging to construct or maintain a channel or canal greater than one mile in length in the coastal zone and where the secretary determines that failure to maintain and stabilize the banks of such channel or canal will result in direct or indirect loss of wetlands or adverse impacts to wetlands or water bottoms, the secretary shall require that such banks be maintained and stabilized using dredged materials or structural stabilization measures, or both. In areas where the secretary determines that dredged material placement alone is insufficient to maintain and stabilize the banks along all or part of the canal or channel, the use of structural stabilization measures, including but not limited to rock breakwaters, shall also be required. Any dredged material disposal and channel bank stabilization shall be in accordance with a long term management strategies plan for each existing or proposed channel or canal as approved by the secretary. At a minimum, the plan shall address environmental and economic considerations and emergency situations.

Acts 1990, No. 98, §1; Acts 1990, No. 662, §1, eff. July 19, 1990; Acts 1990, No. 996, §2; Acts 1991, No. 637, §1; Acts 1991, No. 828, §2; Acts 1991, No. 995, §1; Acts 1992, No. 815, §2; Acts 1993, No. 194, §2; Acts 1993, No. 970, §1; Acts 1997, No. 93, §1; Acts 2000, 1st Ex. Sess., No. 147, §1; Acts 2004, No. 277, §1; Acts 2004, No. 386, §1; Acts 2004, No. 459, §1, eff. June 24, 2004; Acts 2010, No. 834, §1.



RS 49:214.31 - Existing authority of certain state departments and local governments retained

§214.31. Existing authority of certain state departments and local governments retained

A. Nothing in this Subpart shall abridge the constitutional authority of any department of state government or any agency or office situated within a department of state government. Nor shall any provision, except as clearly expressed herein, repeal the statutory authority of any department of state government or any agency or office situated in a department of state government.

B. Permits issued pursuant to existing statutory authority of the office of conservation in the Department of Natural Resources for the location, drilling, exploration and production of oil, gas, sulphur or other minerals shall be issued in lieu of coastal use permits, provided that the office of conservation shall coordinate such permitting actions pursuant to R.S. 49:214.32(B) and (D) and shall ensure that all activities so permitted are consistent with the guidelines, the state program and any affected local program.

C. Permits issued pursuant to existing statutory authority by the Department of Wildlife and Fisheries for the leasing, seeding, cultivation, planting, harvesting or marking of oyster bedding grounds shall be issued in lieu of coastal use permits, provided that the Department of Wildlife and Fisheries shall coordinate such permitting actions pursuant to R.S. 49:214.32(B) and (D) and shall ensure that all activities so permitted are consistent with the guidelines, the state program and any affected local program.

D. The provisions of this Subpart are not intended to abridge the constitutional authority of any local governments, levee boards or other political subdivisions.

Acts 1978, No. 361, §1, eff. Jan. 1, 1979.

{{NOTE: SEE ACTS 1989, 2D EX. SESS., NO. 6, §7.}}



RS 49:214.32 - Intergovernmental coordination and consistency

§214.32. Intergovernmental coordination and consistency

A. Deep water port commissions and deep water port, harbor, and terminal districts, as defined in Article 6, Sections 43 and 44 of the Louisiana Constitution of 1974, shall not be required to obtain coastal use permits. Provided, however, that their activities shall be consistent to the maximum extent practicable with the state program and affected approved local programs.

B. The governor, through the secretary, shall ensure that any activity within or outside the coastal zone that affects any land or water use or natural resources of the coastal zone which is undertaken, conducted, or supported by any governmental body is consistent with the state program and any affected approved local program having geographical jurisdiction over the action to the maximum extent practicable and, with respect to federal agencies, to the fullest extent allowed under federal law, particularly 16 U.S.C. 1456 and 15 C.F.R. 930.1-930.154 and amendments thereto. The governor, through the secretary, shall also ensure that such governmental body has considered the sustainability of any activity in the coastal zone and has accounted for potential impacts from hurricanes and other natural disasters.

C.(1) Consistency determinations shall be made by the secretary except that consistency determinations for uses carried out under the secretary's authority shall be made by the governor.

(2) The following schedule of fees shall be charged for the processing and evaluation of consistency determinations required by R.S. 49:214.32 to the person conducting an activity subject to consistency review. A nonrefundable processing fee of three hundred dollars shall accompany each application or request for consistency determination submitted to the Coastal Management Division.

(3) The schedule of fees shall become effective October 1, 1992.

(4) If the appropriate application fees are not included along with the application or request for consistency determination, the application or request shall be considered incomplete, and returned to the applicant.

(5) The following activities are exempted from consistency fees:

(a) The processing and evaluation of any consistency determinations relative to all matters concerning the Oil Spill Prevention and Response Act (R.S. 30:2451 et seq.) and any amendments thereto.

(b) The processing and evaluation of consistency determinations for activities performed by the Louisiana Department of Wildlife and Fisheries on wildlife management areas and refuges maintained or managed by the Department of Wildlife and Fisheries.

(c) The processing and evaluation of consistency determinations for activities performed by the Louisiana Department of Recreation and Tourism on state parks and cultural sites maintained and/or managed by the Louisiana Department of Recreation and Tourism.

(d) The processing and evaluation of consistency determinations for any portions of federally permitted activities which are also subject to the state coastal use permitting requirement.

(e) The processing and evaluation of consistency determinations for federal loans and grants.

(f) The processing and evaluation of consistency determinations for activities performed by the U.S. Fish and Wildlife Service on refuges maintained and/or managed by the U.S. Fish and Wildlife Service.

(g) The processing and evaluation of consistency determinations for activities performed by the U.S. Park Service in national parks.

(h) The processing and evaluation of consistency determinations for maintenance of existing Outer Continental Shelf mineral facilities, pipelines, and other structures.

(i) The processing and evaluation of consistency determinations for relocation and removal of existing Outer Continental Shelf mineral facilities, pipelines, and other structures when such relocation or removal is required by federal or state statute or regulation.

(6) The monies generated from the collection of consistency determination fees shall be allocated and expended to employ sufficient personnel to process and evaluate consistency determinations in an expeditious manner.

(7) Decisions on consistency determinations shall be made within three months of receipt of the consistency determination by the Coastal Management Division, except as provided by federal regulations at 15 CFR 930.79 and 15 CFR 930.63.

(8) All other procedural and substantive requirements for consistency determinations are to be carried out in accordance with federal law, particularly 16 U.S.C. 1456 and 15 C.F.R. Sections 930.1-930.154, and amendments thereto.

D. Governmental bodies shall fully coordinate their activities affecting the coastal zone with the state program and affected approved local programs. When the secretary finds that governmental actions not subject to the coastal use permitting program may significantly affect land and water resources within the coastal zone, he shall notify the secretary of the Department of Wildlife and Fisheries or his designee and the concerned governmental body carrying out the action. Any governmental body so notified shall coordinate fully with the secretaries or their designees, acting jointly, at the earliest possible stage of the proposed action. The secretaries or their designees, shall make comments to such other agencies in order to assure that such actions are consistent with the state program and affected local programs. These comments shall, to the maximum extent practicable, be incorporated into the action commented upon.

E. Provided that neither the state nor any local government having an approved local program shall be liable for any damages resulting from activities occurring in connection with the granting of any coastal use permit pursuant to this Section; and provided further that any person undertaking any use within the coastal zone in accordance with the terms and conditions of a coastal use permit issued pursuant to this Section shall be considered in full compliance with the purposes and provisions of this Subpart.

F.(1) In order for the state to fulfill its obligation under the public policy provisions of this Subpart, the secretary shall insure that whenever a proposed use or activity requires the dredging or disposal of five hundred thousand cubic yards or more of any waterbottom or wetland within the coastal zone, the dredged material shall be used for the beneficial purposes of wetland protection, creation, enhancement, or combinations thereof, in accordance with a long term management strategies plan for each existing or proposed channel as developed by the secretary and adopted pursuant to the provisions of the Louisiana Administrative Procedure Act.

(2) When a proposed use or activity involves dredging to construct or maintain a channel or canal greater than one mile in length in the coastal zone and where the secretary determines that failure to maintain and stabilize the banks of such channel or canal will result in direct or indirect loss of wetlands or adverse impacts to wetlands or waterbottoms, the secretary shall require that such banks be maintained and stabilized using dredged materials or structural stabilization measures, or both. In areas where the secretary determines that dredged material placement alone is insufficient to maintain and stabilize the banks along all or part of the canal or channel, the use of structural stabilization measures, including, but not limited to rock breakwaters, shall also be required. Any dredged material disposal and channel bank stabilization shall be in accordance with a long term management strategies plan for each proposed or existing channel as developed by the secretary and adopted pursuant to the provisions of the Louisiana Administrative Procedure Act.

(3) In developing a long term management strategies plan for each existing or proposed channel as provided in Paragraphs F(1) and (2), the secretary shall consult with and address the concerns of the following:

(a) The local sponsor of the existing or proposed channel.

(b) The governing authority for the parish in the coastal zone through which the channel is to be constructed or maintained.

(c) Representatives of the affected or potentially affected port or waterway facility operators.

(d) Representatives of the affected or potentially affected waterway user groups.

(e) Appropriate state and federal agencies.

(4) The plan shall address beneficial use of dredged material disposal for the purposes of wetland protection, creation, enhancement, combinations thereof, and channel bank stabilization, where deemed appropriate by the secretary from a long-range perspective and shall incorporate structural, management, institutional, and economic components for a particular existing or proposed navigation channel. The plan shall include but not be limited to the following:

(a) A list of projects, programs, or structural channel bank stabilization measures required for the conservation, restoration, or creation of wetlands lost, adversely affected, or with the potential to be lost as a result of existing or proposed navigation channels and the action required of each state or federal agency, port authority, user group, or other responsible party to implement said project, program, or channel bank stabilization measure.

(b) A schedule, estimated cost, and source or sources of funding for the implementation of each project, program, or channel bank stabilization measure included in the plan for a particular existing or proposed navigation channel.

(c) Scientific data and other reasons, including but not limited to economic, social, geographic, and biological considerations and parameters as to why each project, program, or structural measure was selected for inclusion. Specifically this will include an explanation as to how each project, program, or channel bank stabilization measure advances the plan's objectives with respect to beneficial use of dredged material disposal for the purposes of wetland protection, creation, enhancement, a combination thereof, and channel bank stabilization, where deemed appropriate by the secretary.

(d) Provisions which address emergency situations, including but not limited to instances of force majeure, acts of God, acts of war, and other problems or situations not anticipated in the plan.

(5) Any plan approved by the secretary and adopted in accordance with the Louisiana Administrative Procedure Act shall be consistent with the provisions of R.S. 49:214.27 and 214.32, and the rules, regulations, and guidelines adopted thereunder. Any project, program, or structural channel bank stabilization measures included in an approved and promulgated plan for a particular existing or proposed navigation channel shall be deemed to be consistent with the Louisiana Coastal Resources Program, provided, however, actual construction and implementation is done in accordance with the plan, design memorandum, local cooperation agreement, and local cooperation agreement for a particular existing or proposed navigation channel. Consistency determinations for projects, programs or channel bank stabilization measures implemented or constructed on a channel or canal, or any segment thereof, which has not been made part of any plan approved and adopted pursuant to the provisions herein shall be made on a case-by-case basis in accordance with R.S. 49:214.27 and 214.32 and the rules, regulations and guidelines adopted thereunder. The provisions herein shall be made on a case-by-case basis in accordance with R.S. 49:214.27 and the rules, regulations, and guidelines adopted thereunder.

(6)(a) Any long term management strategies plan shall have, as a matter of law a term of not more than ten years. At the end of the term, the secretary may, in accordance with applicable statutory law, rules, and regulations:

(i) Extend or reissue a plan for another term of up to ten years.

(ii) Require a modification to incorporate terms and conditions deemed necessary for the wetland protection, conservation, restoration, enhancement, creation, any combination thereof, and channel bank stabilization, or to reflect regulatory changes which have been specified by rule or regulation.

(b) The secretary may not revoke the consistency determination for any provision of a plan approved and adopted pursuant to the provisions herein unless notice is given to the sponsor assuring agency not less than one calendar year prior to the revocation. Upon such notice, the secretary shall consult with and respond in writing to the concerns of the local sponsor of the existing or proposed channel, the governing authority for the parish in the coastal zone through which the channel is constructed or maintained, representatives of the affected or potentially affected port or waterway facility operators, representatives of the affected waterway user groups, and appropriate state and federal agencies.

(c) At the end of the term of any plan, the provisions of this Subsection shall apply to any request for an extension or renewal. No plan shall be terminated pursuant to this Section if the secretary has taken no action to extend, modify, or revoke the grant of authority. The grant of authority shall remain until such action is taken.

(7) Until a long term management strategies plan is adopted for a particular proposed or existing channel, the secretary shall continue to act in accordance with the provisions of R.S. 49:214.27 and 214.32 and the rules, regulations, and guidelines adopted thereunder in determining whether channel construction, maintenance, and associated dredged material disposal is consistent with Louisiana's Coastal Management Program.

(8)(a) The secretary may grant variances for consistency determinations for any project, program, or structural channel bank stabilization measure for which no funds are available to construct or implement same from the funding sources identified in a plan approved and adopted in accordance with this Section. Such variances may be granted upon presentation of reasonable evidence that compliance with the provisions of a plan will result in significant economic losses to any lawful business, occupation, or activity without sufficient corresponding benefit or advantage to the people of the state.

(b) In determining under what conditions and to what extent a variance from a plan approved and adopted pursuant to the provisions of the Section is granted, the secretary shall give due consideration to progress which the person, entity, sponsor, assuring agency, or state or federal agency requesting the variance shall have made in complying with and implementing a plan, the efforts made by the person, entity, sponsor, assuring agency, or state or federal agency requesting the variance to acquire adequate funding from the funding sources identified in a particular plan, and the degree and nature of the adverse ecological impacts caused by the failure to implement the project, program, or structural channel bank stabilization measure for which the variance is requested.

(c) The secretary may grant such variance which shall be conditioned to require the inclusion of the particular project, program, or channel bank stabilization measure, for which the variance is granted in the subsequent dredging cycle for that particular channel, and upon the requirement to provide a level of compensatory mitigation in accordance with the provisions of R.S. 49:214.41 for the ecological impacts resulting from the failure to implement the project, program, or structural channel bank stabilization measure for which the variance is granted. Any variance granted pursuant to the provisions of this Section shall be granted for a period of time not to exceed two years, as shall be specified by the secretary. Any variance which may be granted shall be under the condition that the sponsor or assuring agency shall make such periodic reports to the secretary as to the progress made toward acquiring adequate funding. Upon failure of the secretary to take action within sixty days after receipt of a request for a variance, or upon failure of the secretary to enter a final order or determination within sixty days after final argument in any hearing under this Subpart, then for all purposes the person, entity, sponsor, assuring agency, or state or federal agency affected shall be entitled to treat such failure to act as a grant of the variance or of a finding favorable to the party requesting the variance.

Acts 1978, No. 361, §1, eff. Jan. 1, 1979. Acts 1983, No. 705, §4, eff. Sept. 1, 1983; Acts 1991, No. 637, §1; Acts 1992, No. 1075, §1; Acts 2006, No. 548, §1, eff. June 22, 2006.



RS 49:214.33 - Coordinated coastal permitting process

§214.33. Coordinated coastal permitting process

A. This Section is intended to expedite and streamline the processing of issuing coastal use permits and of obtaining all other concurrently required permits or approvals from other governmental bodies having separate regulatory jurisdiction or authority over uses of the coastal zone without impinging on the regulatory jurisdiction or authority of such other governmental bodies.

B. To implement this intent, within one year of the effective date of this Subpart, the secretary, local governments, and all other relevant governmental bodies having such other regulatory jurisdiction or authority over uses of the coastal zone shall in cooperation with one another and under the direction of the governor establish a coordinated coastal permitting process by means of binding interagency agreements wherein:

(1) One application form serves as the application form for all required permits or approvals from all governmental bodies taking part in the coordinated coastal permitting process.

(2) The application contains sufficient information so that all necessary reviews by all affected governmental bodies can be expeditiously carried out.

(3) A "one window" system for applications is established, with copies of the application being transmitted to all governmental bodies taking part in the coordinated coastal permitting process.

(4) Only one public hearing, if any, need be held on the application. Any public hearing held shall be deemed to serve for all governmental bodies taking part in the coordinated coastal permitting process.

(5) The shortest practicable period for review of applications by all governmental bodies taking part in the coordinated coastal permitting process insofar as the application pertains to the regulatory jurisdiction or authority of such governmental body, is provided for.

(6) The coordinated coastal permitting process shall not affect the powers, duties, or functions of any governmental body particularly the Department of Wildlife and Fisheries and the Office of Conservation in the Department of Natural Resources.

(7) If practicable, a joint permitting process with federal agencies issuing permits shall be established incorporating the coordinated coastal permitting process. Nor shall any other permit review or approval that, in the discretion of the secretary, would be inappropriate for inclusion in a unified permit.

C. Provided that local zoning, subdivision, building, health, and other similar permits, reviewing, or approvals which are not part of an approved local program shall not be included within the unified permitting program; nor shall any other permit review or approval which, in the discretion of the secretary, would be inappropriate for inclusion in a unified permit.

D. Prior to the implementation of the unified coastal permitting program, the secretary is authorized to develop interim interagency agreements with the respective governmental bodies to coordinate permit handling, decision making, and appeal procedures.

E. After such process is established as provided in this Section, the secretary shall administer and implement and may modify such process in accordance with the provisions of this Section.

Acts 1978, No. 361, §1, eff. Jan. 1, 1979. Acts 1983, No. 705, §4, eff. Sept. 1, 1983.

{{NOTE: SEE ACTS 1989, 2D EX. SESS., NO. 6, §7.}}



RS 49:214.34 - Activities not requiring a coastal use permit

§214.34. Activities not requiring a coastal use permit

A. Whether or not the activity occurs within the geographical boundaries of the coastal zone, the following activities shall not require a coastal use permit:

(1) Activities occurring wholly on lands five feet or more above mean sea level except when the secretary finds, subject to appeal, that the particular activity would have direct and significant impact on coastal waters.

(2) Activities occurring within fast lands except when the secretary finds, subject to appeal, that the particular activity would have direct and significant impacts on coastal waters.

(3) Agricultural, forestry, and aquaculture activities on lands consistently used in the past for such activities; however, alternative oyster culture activities permitted pursuant to R.S. 56:431.2 shall be subject to coastal use permit requirements unless, after June 30, 2015, the secretary determines that these uses are exempt from coastal use permit requirements.

(4) Hunting, fishing, trapping, and the preservation of scenic, historic, and scientific areas and wildlife preserves.

(5) Normal maintenance or repair of existing structures, including but not limited to emergency repairs of damage caused by accident, fire, or the elements.

(6) Uses and activities within the special area established in R.S. 49:214.29(C) which have been permitted by the Offshore Terminal Authority in keeping with its environmental protection plan.

(7) Construction of a residence or camp.

(8) Construction and modification of navigational aids such as channel markers and anchor buoys.

(9) Construction, maintenance, repair, or normal use of any dwelling, apartment complex, hotel, motel, restaurant, service station, garage, repair shop, school, hospital, church, office building, store, amusement park, sign, driveway, sidewalk, parking lot, fence, or utility pole or line, when these activities occur wholly on lands five feet or more above mean sea level or on fast lands except when the secretary finds, subject to appeal, that the particular activity would have direct and significant impacts on coastal waters.

(10) Uses which do not have a significant impact on coastal waters.

B. The secretary shall maintain a map or collection of maps accurately depicting the areas within the coastal zone that have been determined by the secretary to be a fastland or above the five foot contour. This map shall be readily accessible to the public for inspection and self-service comparison to proposed project footprints to aid in an applicant's own determination whether the applicant's activity is subject to the exemption provided in this Section, thus obviating the need to submit an application for a coastal use permit.

C.(1) The secretary shall adopt rules for the implementation of this Section and may, by such rules, specify such other activities not requiring a coastal use permit as are consistent with the purposes of this Subpart.

(2) Nothing in this Section shall be construed as otherwise abrogating the lawful authority of agencies and local governments to adopt zoning laws, ordinances, or rules and regulations for those activities within the coastal zone not requiring a coastal use permit and to issue licenses and permits pursuant thereto. Individual specific uses legally commenced or established prior to the effective date of the coastal use permit program shall not require a coastal use permit.

Acts 1978, No. 361, §1, eff. Jan. 1, 1979; Acts 1983, No. 705, §4, eff. Sept. 1, 1983; Acts 1984, No. 408, §1, eff. July 6, 1984; Acts 2012, No. 293, §2, eff. May 25, 2012; Acts 2012, No. 588, §1, eff. June 7, 2012.

{{NOTE: SEE ACTS 1989, 2D EX. SESS., NO. 6, §7.}}



RS 49:214.35 - Reconsiderations, judicial review

§214.35. Reconsiderations, judicial review

A. This Section shall govern the reconsideration and/or judicial review of actions of the secretary under this Subpart, including coastal use permit and local program approval decisions and determinations of state or local concern under R.S. 49:214.30(C)(1) and determinations of direct and significant impact under R.S. 49:214.34.

B. A decision or determination shall be subject to reconsideration by the secretary if a petition for reconsideration is filed in writing with the secretary within ten days following public notice of a final coastal use permit or local program approval decision, or receipt of written notice of a determination made under R.S. 49:214.30(C)(1) or R.S. 49:214.34. The grounds for reconsideration shall be either that:

(1) The decision or determination is clearly contrary to the law or the evidence before the secretary;

(2) The petitioner has discovered, since the decision or determination, evidence important to the issues which he could not, with due diligence, have presented to the secretary prior to the decision;

(3) There is a showing that issues not previously considered, through no fault of the petitioner, ought to be examined in order to properly dispose of the matter; or

(4) There exist other good grounds for further consideration of the issues and the evidence in the public interest.

C. The petition for reconsideration shall set forth the grounds which justify such action. Nothing in this Section shall prevent the reopening or reconsideration of a decision or determination in accordance with other applicable statutory provisions or at any time on the grounds of fraud, perjured testimony, or fictitious evidence. The reconsideration shall be limited to those grounds upon which it was granted, and the secretary may adopt regulations for the orderly consideration and disposition of reconsideration petitions. The secretary shall render a decision upon the reconsideration petition within fifteen days of its receipt. If a petition for reconsideration is timely filed, the period within which judicial review must be sought shall run from the final disposition of such petition. The secretary, in the interest of justice, may grant a stay of a decision on a coastal use permit or approval of a local program until the final disposition of a petition for reconsideration.

D. Any person authorized by this Subpart to appeal a coastal use permit decision or any local government aggrieved by a final decision on approval of a local program may seek judicial review of that decision whether or not a petition for reconsideration has been filed under this Section. A preliminary, procedural, or intermediate action by the secretary or a determination of local or state concern under R.S. 49:214.30(C)(1) or of direct and significant impact under R.S. 49:214.34 is immediately reviewable if review of the secretary's final permit decision or action would not provide an adequate remedy or would inflict irreparable injury.

E. Proceedings for review may be instituted by filing a petition in the district court of the parish in which the proposed use is to be situated within thirty days after mailing of notice of the final decision by the secretary or, if a reconsideration is requested, within thirty days after the decision thereon.

F. Judicial review shall otherwise be pursuant to the Louisiana Administrative Procedure Act, provided that all such cases shall be tried with preference and priority. Trial de novo shall be held upon request of any party.

Acts 1978, No. 361, §1, eff. Jan. 1, 1979. Amended by Acts 1982, No. 813, §1; Acts 1983, No. 705, §4, eff. Sept. 1, 1983; Acts 1983, No. 591, §1, eff. July 14, 1983; Acts 1984, No. 408, §1, eff. July 6, 1984.

{{NOTE: SEE ACTS 1989, 2D EX. SESS., NO. 6, §7.}}



RS 49:214.36 - Enforcement; injunction; penalties and fines

§214.36. Enforcement; injunction; penalties and fines

A. The secretary and each local government with an approved program shall initiate a field surveillance program to ensure the proper enforcement of the management program. The secretary may enter into interagency agreements with appropriate agencies to assist in the surveillance, monitoring, and enforcement activities pursuant to this Subpart.

B. The secretary, and each local government with an approved program as to uses under its jurisdiction, shall have the authority to issue cease and desist orders against any person found to be in violation of this Subpart or the rules and regulations issued hereunder.

C. The secretary, and each local government with an approved program as to coastal use permits issued by it, shall have the authority to suspend, revoke, or modify coastal use permits if the user is found to have violated any of the conditions of the coastal use permit.

D. The secretary, the attorney general, an appropriate district attorney, or a local government with an approved program may bring such injunctive, declaratory, or other actions as are necessary to ensure that no uses are made of the coastal zone for which a coastal use permit has not been issued when required or which are not in accordance with the terms and conditions of a coastal use permit.

E. A court may impose civil liability and assess damages; order, where feasible and practical, the payment of the restoration costs; require, where feasible and practical, actual restoration of areas disturbed; or otherwise impose reasonable and proper sanctions for uses conducted within the coastal zone without a coastal use permit where a coastal use permit is required or which are not in accordance with the terms and conditions of a coastal use permit. The court in its discretion may award costs and reasonable attorney's fees to the prevailing party.

F. Any person found to have knowingly and intentionally violated the provisions of this Subpart, any of the rules and regulations issued hereunder, or the terms or conditions of any coastal use permit shall be subject to a fine of not less than one hundred dollars and not more than five hundred dollars, or imprisonment for not more than ninety days, or both. This penalty shall be in addition to any other costs or penalties assessed pursuant to this Section.

G. Any action pursuant to this Section, whether criminal or civil, must be brought in any parish in which the use or activity is situated. If the use or activity is situated in one or more parishes, then any action may be brought in either of the parishes in which the use or activity is situated.

H. In addition to the other enforcement actions authorized by this Section, whenever the secretary determines a violation of any provision of this Subpart, or any rules and regulations issued hereunder or the terms or conditions of any coastal use permit has occurred, the secretary may assess costs and penalties pursuant to Subsection I.

I. In addition to the other enforcement actions authorized by the provisions of this Section, the secretary may do any or all of the following:

(1) Assess the violator all or a portion of the costs of abatement or mitigation of damages to the coastal zone in accordance with R.S. 49:214.41.

(2) Assess the violator an administrative penalty in accordance with the following administrative penalty system:

(a) The amount of administrative penalty per violation shall be determined by a formula of $B(V + P + C + I) = Penalty, where B is base assessment, V is habitat value, P is prior knowledge value, C is cooperation value, and I is impact damage value. No penalty shall be less than fifty dollars and the maximum penalty for violations shall be twelve thousand dollars.

(b) Base assessment (B) is the amount of a permit application fee and processing fee if a permit had been applied for under this Subpart or fifty dollars where no fee would have been charged.

(c) The ecological value (V) shall be assessed as follows:

(i) A value of one-half shall be applied to areas the secretary determines to be of minor value, such as streams, rivers, canals, developed cheniers, bayous, trenasses, or lakes with insignificant public resource value or wetlands of low resource value as a result of historical disturbances or physical alterations that were not violations existing prior to the violation under consideration.

(ii) A value of one shall be applied to areas the secretary determines to be of average value such as sections of streams, rivers, cheniers, canals, bayous, or trenasses of marginal value for rearing or spawning habitat for fish and wildlife populations, marginal wetlands or beaches of marginal wildlife habitat value.

(iii) A value of one and one-half shall be applied to areas the secretary determines to be of major value, such as a significant fish and wildlife spawning area, eagle nesting areas, significant waterfowl rearing habitat, tidal salt, saline, brackish, or intermediate marshes, cheniers, tidal mudflats, freshwater wetlands with high diversity and high public resources value, beaches of significant wildlife habitat value and state scenic rivers and waterways designated under R.S. 56:1840 et seq. or administrative rules adopted thereunder.

(d) The prior knowledge value (P) shall be determined by the secretary as follows:

(i) A value of one-half shall be applied where the secretary determines the person was unaware of this Subpart, as demonstrated by the fact that the person had neither applied for any coastal use permit in the past, nor received correspondence from the Coastal Management Division concerning the commission of a possible violation.

(ii) A value of one shall be applied where the secretary determines the person had previously applied for a coastal use permit or received correspondence from the Coastal Management Division concerning the commission of a possible violation.

(iii) A value of one and one-half shall be applied where the person had previously violated this Subpart.

(e) The cooperation value (C) shall be determined as follows:

(i) A value of one-half shall be applied where the person restores resource damage as requested by the secretary without the need for an enforcement order or court action by the secretary.

(ii) A value of one and one-half shall be applied where the person is not cooperative in restoring resource damage as requested by the secretary and the secretary must issue an enforcement order or obtain a court order to restore the resource.

(f) The impact damage value (I) shall be determined by the secretary as a measure of the extent or size of the ecologically impacted area as follows:

(i) Where the secretary determines the adversely affected area of the violation would naturally restore within one year, and the impact area is less than one acre in size or an impacted waterway, shoreline, or waterfront property is less than one hundred linear feet, a value of one-half shall be applied.

(ii) Where the secretary determines the adversely affected area of the violation would naturally restore within two years, and the impact area is less than one acre in size or the impacted waterway, shoreline, or waterfront property is less than one hundred linear feet, a value of one shall be applied.

(iii) Where the secretary determines that the adversely affected area would exceed the restoration time or the impacted area criteria required in Item (i) or (ii) of this Subparagraph, a value of one and one-half shall be applied.

J. The monies collected by the state under the provisions of this Section shall be deposited as follows:

(1) The monies collected by the secretary for violations relating to use of state concern shall be used for the following purposes only in the proportions stated:

(a) Fifty percent of the monies collected shall be used to reimburse the Department of Natural Resources for the cost of enforcing the provisions of this Subpart, and shall be deposited in the Coastal Resources Trust Fund, as provided in R.S. 49:214.40.

(b) Twenty-five percent of the monies collected shall be placed in local government mitigation banks established in accordance with R.S. 49:214.41 and the rules and regulations adopted thereunder.

(c) Twenty-five percent of the monies collected shall be placed in the Wetlands Conservation and Restoration Fund established in Article VII, Section 10.2 of the Constitution of Louisiana.

(2) The monies collected by the secretary for violations relating to a use of local concern shall be placed in local government mitigation banks established in accordance with R.S. 49:214.41 and the rules and regulations adopted thereunder. Each local government's mitigation bank shall be credited one hundred percent of the monies collected for violations relating to a use of local concern occurring within its geographic borders, except that for violations occurring within the geographic borders of two or more local governments the monies shall be divided on a pro rata basis and deposited accordingly in the local government's mitigation banks. In the event there is no local government mitigation bank in the parish in which the adverse impact is located, the monies shall be deposited in the Wetlands Conservation and Restoration Fund established in Article VII, Section 10.2 of the Constitution of Louisiana, and can only be used for mitigation projects within the geographic borders of that local government.

K. In determining whether to assess, pursuant to Subsection I of this Section, costs or penalties, and the amounts of such assessments, the secretary shall consider the following factors:

(1) The monetary benefits realized by the violator due to the noncompliance.

(2) The history of previous violations or repeated noncompliance for the last five years.

(3) The nature and gravity of the violation, including the adverse impact on the coastal zone.

(4) The degree of culpability, recalcitrance, defiance, or indifference of the violator to the laws, regulations, or orders of the secretary or regulations of the local government.

(5) The cost to the department or state of bringing and prosecuting an enforcement action against the violator.

(6) Whether the person charged has failed to mitigate or to make a reasonable attempt to mitigate the damages caused by his noncompliance or violation.

L. No penalties or costs shall be assessed without the person charged being given notice and an opportunity for an adjudicatory hearing, pursuant to the Administrative Procedure Act. The secretary shall appoint an independent hearings officer. The person charged may waive the adjudicatory hearing upon payment of the amount demanded by the secretary, and will be liable for all costs associated with the adjudicatory hearing.

M. Nothing in this Section, shall prohibit any local political subdivision, without a local coastal use permit program approved as provided for in R.S. 49:214.30 from enforcing any ordinance or regulation relating to wetlands protection or restoration.

N.(1) In addition to the other enforcement actions authorized by the provisions of this Section, for each incident resulting in an administrative penalty being assessed, the secretary shall issue an after-the-fact coastal use permit or permit modification specifying terms and conditions that must be adhered to for the unauthorized activity to remain in place. In determining the terms and conditions to be placed on the after-the-fact permit, the secretary shall consider the following factors:

(a) The degree to which the activity complies, or fails to comply, with the coastal use guidelines.

(b) The need for compensatory mitigation to be carried out when the activity altered wetlands of the coastal zone.

(c) The need for partial restoration of the site if the coastal use could be carried out with lesser impact to coastal waters or wetlands.

(d) The need for restoration of the site upon abandonment or completion of the coastal use.

(2) Prior to issuing a final after-the-fact permit, the secretary shall provide to the person conducting the activity and to the owner of the property on which the activity occurred, a draft after-the-fact coastal use permit. The secretary shall also cause the draft after-the-fact coastal use permit to be published one time in the official state journal and allow the public time to offer comments on the proposed after-the-fact coastal use permit to the secretary. All comments must be received by the secretary within fifteen calendar days following the date of publication in the state journal. The secretary shall fully consider all comments received and issue a final after-the-fact coastal use permit five days following the end of the public comment period.

O.(1) Except as provided in this Subpart, no state or local governmental entity shall have, nor may pursue, any right or cause of action arising from any activity subject to permitting under R.S. 49:214.21 et seq., 33 U.S.C. §1344 or 33 U.S.C. §408 in the coastal area as defined by R.S. 49:214.2, or arising from or related to any use as defined by R.S. 49:214.23(13), regardless of the date such use or activity occurred.

(2) Any monies received by any state or local governmental entity arising from or related to a state or federal permit issued pursuant to R.S. 49:214.21 et seq., 33 U.S.C. §1344 or 33 U.S.C. §408, a violation thereof, or enforcement thereof, or for damages or other relief arising from or related to any of the foregoing, or for damages or other relief arising from or related to any use as defined by R.S. 49:214.23(13) shall be used for integrated coastal protection, including coastal restoration, hurricane protection, and improving the resiliency of the coastal area.

(3) Nothing in this Section shall constitute a waiver of sovereign immunity under the Eleventh Amendment of the Constitution of the United States of America.

(4) Nothing in this Section shall prevent or preclude any person or any state or local governmental entity from enforcing contractual rights or from pursuing any administrative remedy otherwise authorized by law arising from or related to a state or federal permit issued in the coastal area pursuant to R.S. 49:214.21 et seq., 33 U.S.C. §1344 or 33 U.S.C. §408.

(5) Nothing in this Section shall alter the rights of any governmental entity, except a local or regional flood protection authority, for claims related to sixteenth section school lands or claims for damage to property owned or leased by such governmental entity.

Acts 1978, No. 361, §1, eff. Jan. 1, 1979. Acts 1983, No. 705, §4, eff. Sept. 1, 1983; Acts 1993, No. 194, §1; Acts 2014, No. 544, §1, eff. June 6, 2014.

{{NOTE: SEE ACTS 1989, 2D EX. SESS., NO. 6, §7.}}



RS 49:214.37 - Approval of rules, regulations, or guidelines

§214.37. Approval of rules, regulations, or guidelines

Any rule, regulation, or guideline shall be proposed or adopted pursuant to the rulemaking procedures set forth in the Administrative Procedure Act and shall be subject to approval by the House Committee on Natural Resources and Environment and Senate Committee on Natural Resources. Such approval shall be presumed unless either committee submits objections in writing within fifteen days after receipt of the proposed rule, regulation, or guideline, provided that such written objections shall be subject to override by the governor within five days after receipt of the objections by the governor.

Acts 1978, No. 361, §1, eff. Jan. 1, 1979; Acts 2008, No. 580, §6.

NOTE: See Acts 1989, 2nd Ex. Sess., No. 6, §7.



RS 49:214.38 - Effect on titles

§214.38. Effect on titles

A. Nothing in this Subpart shall be construed as affecting the status of the title of the state or other governmental body to real rights in lands or water bottoms.

B. Except as may be otherwise authorized by law, the involuntary acquisition, directly or indirectly, of privately owned property is not necessary to achieve the intents and purposes of this Subpart, and no rule, regulation, ordinance, order, or standard, the purpose or application of which is to effect an involuntary acquisition or taking of such property, shall be adopted, enacted, or implemented pursuant to the provisions of this Subpart.

Acts 1978, No. 361, §1, eff. Jan. 1, 1979; Acts 2004, No. 633, §1, eff. July 5, 2004.

{{NOTE: SEE ACTS 1989, 2D EX. SESS., NO. 6, §7.}}



RS 49:214.39 - Effective date

§214.39. Effective date

This Subpart shall become effective on January 1, 1979, except that the coastal use permit program established pursuant to R.S. 49:214.30 shall not commence until thirty days after the adoption of guidelines pursuant to R.S. 49:214.27.

Acts 1978, No. 361, §1, eff. Jan. 1, 1979.

{{NOTE: SEE ACTS 1989, 2D EX. SESS., NO. 6, §7.}}



RS 49:214.40 - Coastal Resources Trust Fund

§214.40. Coastal Resources Trust Fund

A.(1) Subject to the exceptions contained in Article VII, Section 9(A) of the Constitution of Louisiana, all funds collected by the Louisiana coastal resources program from processing and evaluation of coastal use permit applications and consistency determinations, from any federal outercontinental shelf revenue sharing program, and from any other sources, shall be paid into the state treasury and shall be credited to the Bond Security and Redemption Fund.

(2) Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall, prior to placing such remaining funds in the state general fund, pay into a special fund, which is hereby created in the state treasury and designated as the Coastal Resources Trust Fund, an amount equal to the total amount of funds paid into the treasury by the Louisiana coastal resources program.

(3) The monies in the trust fund shall be invested by the state treasurer in the same manner as monies in the state general fund. The monies in the Coastal Resources Trust Fund shall be used solely for the programs and purposes and in the amounts appropriated each year to the Louisiana coastal resources program by the legislature.

B. The Louisiana coastal resources program shall keep a set of books showing from whom every dollar is received and for what purpose and to whom every dollar is paid and for what purpose. It also shall keep in its file vouchers or receipts for all moneys paid out.

C. Any surplus funds remaining to the credit of the trust fund on July 1 of each year commencing with the fiscal year 1983-84, after all appropriations of the preceding fiscal year have been paid, and all interest earned on money from the trust fund since the creation of the fund and thereafter shall remain to the credit of the Coastal Resources Trust Fund for expenditure from year to year solely by the Louisiana coastal resources program or any uses as provided for in the federal outercontinental shelf revenue sharing legislation in accordance with appropriation made by the legislature for the purposes and functions of said program, and no part thereof shall revert to the state general fund. This provision shall not be construed to prohibit the appropriation of funds out of the state general fund to the commission.

Added by Acts 1983, No. 512, §1; Acts 1992, No. 1075, §1.

{{NOTE: SEE ACTS 1989, 2D EX. SESS., NO. 6, §7.}}

{{NOTE: PRIOR R.S. 49:213.21 WAS REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989. THIS REPEALED SECTION WAS ERRONEOUSLY REDESIGNATED BY ACTS 1989, 2D EX. SESS., NO. 6, §7 AS R.S. 49:214.40. THE SOURCE OF THIS SECTION IS PRIOR R.S. 49:213.22.}}



RS 49:214.41 - Mitigation of coastal wetlands losses

§214.41. Mitigation of coastal wetlands losses

A. As used in this Section, the following terms shall have the meaning ascribed to them below:

(1) "Compensatory mitigation" means replacement, substitution, enhancement, or protection of ecological values to offset anticipated losses of those values caused by a permitted activity.

(2) "Ecological value" means the ability of an area to support vegetation and fish and wildlife populations.

(3) "Mitigation" means all actions taken by a permittee to avoid, minimize, restore, and compensate for ecological values lost due to a permitted activity.

(4) "Overriding public interest" means that the public interest benefits of a given activity clearly outweigh the public interest benefits of compensating for wetland values lost as a result of the activity, as in the case of certain mineral extraction, production and transportation activities or construction of flood protection facilities critical for protection of existing infrastructure.

(5) "Permit" means a coastal use permit.

(6) "Permitted activity" means any activity authorized by a coastal use permit or any activity for which the secretary may require a consistency determination pursuant to R.S. 49:214.32.

(7) "Wetlands" means the same as defined in R.S. 49:214.3.

B. The secretary shall adopt regulations to require mitigation. The regulations adopted pursuant to the authority of this Section shall require consideration of all relevant factors in determining the extent of mitigation, including societal and economic value of the proposed activity, ecological values impacted by the proposed activity, availability of methods for avoiding or minimizing the impacts associated with the proposed activity and for restoring the site impacted by the proposed activity.

C. Compensatory mitigation, at a level sufficient to replace or to substitute for the ecological value of the wetlands lost as a result of each permitted activity, shall be required, unless the permittee has satisfactorily demonstrated to the secretary that the required mitigation would render impracticable an activity proposed to be permitted and that such activity has a clearly overriding public interest. In such an instance, provided that the secretary has decided to issue the permit, the secretary shall grant a variance to this compensatory mitigation requirement after giving due public notice. The secretary shall also provide a statement of finding as to the reasons for granting such variance.

D. The secretary shall adopt regulations for evaluating ecological values and for establishing and administering a mitigation credit banking system for compensating the loss of those values, as provided for by this Section. The regulations shall, at a minimum, provide for:

(1) Criteria under which mitigation credits may be earned.

(2) Geographical limitations for the application of mitigation bank credits.

(3) Criteria for the use, banking, or sale of banked credits.

(4) The approval by the secretary for the earning, using, banking, or selling of mitigation bank credits.

(5) Requirements for the maintenance and submission by the secretary of records concerning ecological value losses, and credit and debit accounts for each mitigation bank.

E. The owner of the land on which a permitted activity is to occur shall have the option of requiring on-site or off-site compensatory mitigation on his property located in any jurisdictional area of the coastal zone or any area included in the Louisiana Coastal Wetlands Conservation Plan, notwithstanding any geographical limitation otherwise required by the regulations adopted by the secretary, provided that the secretary determines that the proposed mitigation is acceptable and sufficient.

F. The secretary may adopt regulations establishing procedures for defining and delineating proposed "special significance areas" which may include areas of particular ecological uniqueness or vulnerability, or areas which have special ecological values or productivity. The procedures established by the secretary shall provide as follows:

(1) Upon determining that the unique or special resources in such area are susceptible to loss as a result of future activities in such area, the secretary may, in accordance with the provisions of R.S. 49:953(A), designate a special significance area, which area shall in no event exceed two thousand acres. The designation of the area as one of special significance shall expire on the first day of July of the year following the designation and the area, or any part thereof, shall not be subject to redesignation as such except by the legislature as set forth below.

(2) The secretary may propose to the legislature and thereafter the legislature may, by concurrent resolution, delineate special significance areas upon finding that an area is of particular ecological uniqueness or vulnerability or has special ecological values or productivity, which areas shall in no event exceed two thousand acres each.

(3) Upon designation of a special significance area, the regulations adopted by the secretary shall require that a permittee, in order to receive a permit to conduct an activity having a direct and significant adverse impact on unique or special resources of such area, must demonstrate that the public interest benefits of the proposed activity clearly outweigh the public interest benefits of preserving the unique or special ecological values of the area and must, at a minimum, provide full compensatory mitigation for ecological value losses associated with the permitted activity.

G. Notwithstanding any other provision of this Section to the contrary, in no event shall any regulation adopted by the secretary require compensatory mitigation for any use or activity which the secretary determines is primarily designed, over the life of the project, to provide a net gain in ecological values by replacing, substituting, enhancing, or protecting wetlands, including privately funded marsh management projects or plans.

Acts 1990, No. 1040, §1; Acts 2004, No. 459, §1, eff. June 24, 2004; Acts 2006, No. 548, §1, eff. June 22, 2006.



RS 49:214.42 - Coastal Mitigation Account

§214.42. Coastal Mitigation Account

A. Subject to the exceptions contained in Article VII, Section 9(A) of the Constitution of Louisiana, all funds received which are to be used for "compensatory mitigation" which is defined as the replacement, substitution, enhancement, or protection of ecological values to offset anticipated losses of ecological values caused by a permitted activity shall be paid into the state treasury and shall be credited to the Bond Security and Redemption Fund.

B. Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall, prior to placing such remaining funds in the state general fund, pay into a special account, which is hereby created in the state treasury and designated as the Coastal Mitigation Account in the Wetlands Conservation and Restoration Fund, an amount equal to the total amount of funds paid into the treasury in lieu of compensatory mitigation. The monies in the account shall be invested by the state treasurer in the same manner as monies in the state general fund.

C.(1) The monies in the Coastal Mitigation Account may be used to develop and implement projects in which permittees may pool funds, resources, and activities sufficient for the compensatory mitigation required of each participating permittee.

(2) The secretary may, when appropriate, use the monies in the Coastal Mitigation Account to fund, in whole or in part, wetland restoration projects developed or implemented by the department of a parish with an approved local coastal program.

D. The department may accept payment to the Coastal Mitigation Account in lieu of compensatory mitigation only when a permittee is unable to provide mitigation through an appropriate individual project or through an appropriate mitigation bank or area located within the Louisiana Coastal Zone or Louisiana Coastal Wetlands Conservation Plan area. The determination of appropriate individual mitigation projects and mitigation banks or areas shall be made in accordance with regulations promulgated by the department pursuant to R.S. 49:214.41. The secretary shall ensure that any fees collected in lieu of compensatory mitigation are adequate to fully offset the cost of restoring the habitat value lost.

E. An amount equal to funds collected by the department from the payments made in lieu of compensatory mitigation shall be paid into the Coastal Mitigation Account. The department may further accept funds from public or private sources as authorized by law, including grants and donations, to carry out the provisions of this Section. An amount equal to all funds accepted under this provision of this Section shall be paid into the Coastal Mitigation Account.

F. The Office of Coastal Restoration and Management shall keep a set of books showing from whom every dollar is received and for what purpose, and to whom every dollar is paid and for what purpose.

G. Any surplus funds in the Coastal Mitigation Account on July first of each year shall remain to the credit of the account and no part thereof shall revert to the state general fund.

Acts 1999, No. 962, §1; Acts 2004, No. 277, §1.



RS 49:214.51 - Repealed by Acts 2006, No. 548, §2, Oct 31, 2006.

PART II-A. LOUISIANA COASTAL RESTORATION FUND

§214.51. Repealed by Acts 2006, No. 548, §2, Oct 31, 2006.



RS 49:214.61 - Coastal Protection and Restoration Authority; acquisition of property prior to judgment; definitions

PART II-B. EXPROPRIATION BY A DECLARATION OF TAKING

§214.61. Coastal Protection and Restoration Authority; acquisition of property prior to judgment; definitions

A. When the Coastal Protection and Restoration Authority cannot amicably acquire property in the coastal zone needed for barrier island preservation, restoration, or creation for coastal wetlands purposes, it may acquire the same by expropriation and may acquire the property prior to judgment in the trial court as provided in this Part.

B. At least thirty days prior to filing a petition for expropriation, the department must notify the owner or owners by certified mail, return receipt requested, of its intention to expropriate the property pursuant to this Part. The letter of notification must also inform the owner that if, within thirty days after being served with the notice of suit, he does not object in writing to the taking on the ground that it is not within the coastal zone or necessary for barrier island preservation, restoration, or creation for coastal wetlands purposes, he will waive all defenses to the taking except claims for recognition of the ownership of subsurface mineral rights. A copy of this Part must be enclosed with the letter of notification.

C. Except as otherwise provided in this Part, such expropriation by the department shall be conducted in the manner that the Department of Transportation and Development may expropriate property for highway purposes, as set forth in R.S. 48:441 through 460.

D. As used in this Part:

(1) "Coastal zone" means the coastal zone boundary as defined in R.S. 49:214.24.

(2) "Department" means the Coastal Protection and Restoration Authority or its successor.

(3) "Property" means the servitude of use, easement or right-of-way over, through, along and across immovable property necessary to establish, maintain or operate a project for barrier island preservation, restoration, or creation for coastal wetlands purposes, including rights of ingress and egress to public or private areas on which such projects are being established, maintained or operated. The term "property" shall not include, and the department shall not be entitled to acquire pursuant to the provisions of this Part, ownership of the surface or subsurface of any immovable property, including, without limitation, mineral rights.

E. The provisions of this Part shall supersede and control to the extent of conflict with any other provision of law.

Acts 2004, No. 633, §1, eff. July 5, 2004; Acts 2010, No. 734, §6; Acts 2012, No. 604, §3, eff. June 7, 2012.



RS 49:214.62 - Vesting of mineral rights

§214.62. Vesting of mineral rights

A. The filing of a petition by the department pursuant to the provisions of this Part shall constitute the agreement of the secretary, pursuant to the provisions of R.S. 41:1702(D)(2) et seq., to establish in the owner of the property the perpetual, transferable ownership of all subsurface mineral rights to the then-existing coast or shoreline of the property and the secretary's further agreement to transfer to the owner of the property subsurface mineral rights owned by the state relating to the emergent lands, as defined by R.S. 41:1702(D)(2)(e), resulting from the project for which the property is acquired, all in accordance with the provisions of this Section.

B. Upon the filing of a petition of expropriation pursuant to the provisions of this Part, the perpetual, transferable ownership of all subsurface mineral rights to the then-existing coast or shoreline of the property together with all rights of use of such property, subject to applicable federal, state or local law and regulation, for the purpose of locating, accessing, extracting, and transporting subsurface minerals shall be established and any judgment vesting the ownership of the property in the state shall further identify the existing coast or shoreline of the property and establish in the owner thereof the perpetual, transferable ownership of all subsurface mineral rights therein. The mineral rights established in the owner of the property shall not thereafter be subject to the prescription of nonuse nor shall the ownership of the subsurface mineral rights be disturbed by future changes in the coast or shoreline of the property, whether such changes are affected by natural or artificial causes.

C. Upon the filing of a petition of expropriation pursuant to the provisions of this Part, there shall also be established in favor of the owner of the property the ownership of an undivided fifty percent of the subsurface mineral rights in and to emergent lands lying within the project area, as reasonably determined and depicted by the department on plats attached to its petition of expropriation, together with rights to use such emergent lands for the purpose of locating, accessing, extracting and transporting subsurface minerals. For the purposes of this Section, "emergent lands" shall not include lands emerging after the department determination of the project as substantially complete. Any judgment entered herein vesting the ownership of the property in the state shall further identify the project area. The mineral rights established in the owner of the property to emergent lands shall not thereafter be subject to the prescription of nonuse.

D. Upon the filing of a petition of expropriation pursuant to the provisions of this Part, the perpetual, transferable ownership of all subsurface mineral rights as to the then-existing coast or shoreline of the property, shall be deemed just and adequate compensation for the taking of the property and no further compensation or damages shall be owed by the state.

E. The ownership of subsurface mineral rights as set forth in this Section shall be subject to the provisions of R.S. 41:1702(E) and R.S. 9:1151.

F. In the event subsequent erosion should cause any emergent lands to become part of the seabed, ownership of all mineral rights and mineral production therefrom shall be vested in the state.

Acts 2004, No. 633, §1, eff. July 5, 2004.



RS 49:214.63 - Contents of petition; place of filing

§214.63. Contents of petition; place of filing

The right of expropriation granted by this Part shall be exercised in the following manner:

(1) A petition shall be filed by the department in the district court of the parish in which the property to be expropriated is situated. However, where the property to be expropriated extends into two or more parishes and the owner of the property resides in one of them, the petition shall be filed in the district court of the parish where the owner resides, but if the owner does not reside in any one of the parishes into which the property extends, the petition may be filed in any one of the parishes. The court wherein the petition is filed shall have jurisdiction to adjudicate as to all the property involved.

(2) The petition shall contain a statement of the purpose for which the property is to be expropriated, describing the property interest necessary to be acquired therefor with a plan of the same, a description of the improvements thereon, if any, and the name of the owner if known.

(3) The petition shall have annexed to it the following:

(a) A certified copy of a certificate of authorization to expropriate executed by the secretary of the department, declaring that the taking is necessary or useful for the purposes of this Part.

(b) A certificate executed by the secretary of the department or his designee declaring that the property interest has been fixed sufficiently in his judgment to provide for the public interest, and that the location and design of the proposed improvements are in accordance with the best modern practices adopted in the interest of coastal conservation, restoration and management.

(c) A statement that the establishment of the perpetual, transferable ownership of subsurface mineral rights as provided in R.S. 49:214.62 constitutes just and adequate compensation to the full extent of the owner's loss for the taking or the damage, or both.

(d) A copy of the return receipt from the department's letter of notification of intention to expropriate the property.

(e) A survey plat depicting the then-existing coast or shoreline of the property and the project area which the department reasonably believes to be the area impacted by the project for which the property is acquired.

(4) The petition shall contain a statement that it constitutes the secretary's agreement to establish in favor of the owner of the property the perpetual, transferrable ownership of all subsurface mineral rights to the then-existing coast or shoreline of the property, and to establish in such owner the ownership of fifty percent of the subsurface mineral rights in and to emergent lands within the project area, and certifying that the secretary, in accordance with the provisions of R.S. 41:1702(D)(2)(d) has submitted the petition for review and approval of the House and the Senate committees on natural resources, after publishing the petition as provided in the Administrative Procedure Act prior to filing.

Acts 2004, No. 633, §1, eff. July 5, 2004.



RS 49:214.64 - Prayer of the petition; ex parte order of taking

§214.64. Prayer of the petition; ex parte order of taking

The petition shall conclude with a prayer that the property be declared taken for public purposes and, upon presentation of the petition, the court shall issue an order declaring that the property described in the petition has been taken for public purposes.

Acts 2004, No. 633, §1, eff. July 5, 2004.



RS 49:214.65 - Vesting of title

§214.65. Vesting of title

Title to the property interest specified in the petition shall vest in the state and ownership of the subsurface mineral rights shall vest in the owner of the property upon final court order declaring that the property has been taken for the purposes of this Part and that just and adequate compensation as provided in R.S. 49:214.62 has been made. Upon vesting of title, all parties may exercise the rights of ownership and use delineated and conveyed by the final court order.

Acts 2004, No. 633, §1, eff. July 5, 2004.



RS 49:214.66 - Notice to defendant

§214.66. Notice to defendant

A. The clerk of court shall issue a notice to each defendant in the suit notifying him that the property described in the petition has been expropriated for barrier island preservation, restoration, or creation for coastal wetlands purposes.

B. This notice, together with a certified copy of the order and the petition, shall be delivered by the clerk to the proper sheriff for service on each defendant in the manner provided for the service of citations.

Acts 2004, No. 633, §1, eff. July 5, 2004.



RS 49:214.67 - Contesting validity of taking; waiver of defenses

§214.67. Contesting validity of taking; waiver of defenses

A. Any defendant desiring to contest the validity of the taking on the ground that the property was not located within the coastal zone or was not expropriated for barrier island preservation, restoration, or creation for coastal wetlands purposes may file a motion to dismiss the suit within thirty days from the date the notice was served on him. He shall certify thereon that a copy thereof has been served personally or by mail on either the plaintiff or his attorney of record in the suit. This motion shall be tried contradictorily with the plaintiff to the judge alone and shall be given preference in scheduling and hearing. Ruling on the motion shall be rendered expeditiously.

B. Failure to file the motion within the time provided or to serve a copy thereof on the plaintiff constitutes a waiver of all defenses to the suit except claims for recognition of the ownership of subsurface mineral rights as provided for in this Part.

Acts 2004, No. 633, §1, eff. July 5, 2004.



RS 49:214.68 - Defendant's answer; requirements; delay for filing

§214.68. Defendant's answer; requirements; delay for filing

When property is expropriated pursuant to this Part, any defendant may apply for a trial to determine the ownership of subsurface mineral rights to which he is entitled, if:

(1) He files an answer within one year from the date he is notified in writing by the department that it has finally accepted the project for which the property was expropriated. However, he may file his answer prior to the date he is notified by the department.

(2) His answer reasonably describes the areas to which he asserts ownership of the subsurface mineral rights.

(3) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit who have not joined in the answer.

Acts 2004, No. 633, §1, eff. July 5, 2004.



RS 49:214.69 - Effect of appellate proceedings

§214.69. Effect of appellate proceedings

In any expropriation suit brought by the department pursuant to the authority set forth in this Part, no appellate proceedings or review shall operate to prevent or delay the vesting of title in the plaintiff.

Acts 2004, No. 633, §1, eff. July 5, 2004.



RS 49:214.70 - Grant as additional authority

§214.70. Grant as additional authority

The right to take possession and title as provided in this Part is in addition to any right or authority conferred by the laws of this state under which expropriation proceedings may be conducted and shall not be construed as abrogating, eliminating, or modifying any such right or authority.

Acts 2004, No. 633, §1, eff. July 5, 2004.



RS 49:215 - Executive orders; procedures; limitations

PART III. POWERS AND DUTIES

§215. Executive orders; procedures; limitations

A. The authority of the governor to see that the laws are faithfully executed by issuing executive orders is recognized.

B. Each executive order issued by the governor shall be published in the Louisiana Register as required by the provisions of R.S. 49:954.1.

C. Each executive order issued by the governor shall terminate and shall be void and of no effect on such date as shall be provided in the executive order or a subsequent executive order. If no such termination date is provided by executive order, the order shall terminate sixty days following adjournment sine die of the regular session of the legislature after the issuing governor leaves office.

D. The governor may establish executive branch agencies by executive order. Any agency so created shall terminate on such date as is provided in the executive order or by subsequent executive order, which termination date shall be within one year of the date of issuance of the order, or, if no such date is stated, one year from the date of issuance of the order, unless the agency is, within such period, statutorily created or terminated by the legislature.

E. Whenever an executive order issued by the governor provides for an appointment to public office, whether to a board, commission, committee, executive or other office and whether to fill an initial or succeeding full term of office or the unexpired portion of a term of office, the governor shall submit the appointment to the Senate for confirmation. After initial confirmation by the Senate, reconfirmation shall not be required for appointments by the governor to any board or commission which is established by the Constitution of Louisiana.

Added by Acts 1982, No. 687, §1, eff. Aug. 2, 1982. H.C.R. No. 4, 1984 1st Ex. Sess.; Acts 1984, No. 778, §1; Acts 2003, No. 774, §13.

NOTE: SEE ACTS 1984, NO. 778, §2.



RS 49:219 - Repealed by Acts 1989, No. 662, 8, eff. July 7, 1989.

§219. Repealed by Acts 1989, No. 662, §8, eff. July 7, 1989.



RS 49:219.1 - Policy and purpose

PART IV. DRUG POLICY BOARD

§219.1. Policy and purpose

A. It is the policy of the state to undertake every responsible effort, explore every opportunity, invite every useful contribution, and expend every available resource, to eliminate the abuse of drugs and alcohol and the damage to people and institutions that results from such abuse.

B. In view of the policy of the state, it is the purpose of this Part to establish a state agency organizationally positioned and structurally empowered to elicit, motivate, and coordinate the best efforts and ideas of all organizations, agencies, entities, and individuals who volunteer or can be conscripted to make a contribution toward the goal of eradicating drug and alcohol abuse and its poisonous fruit.

Acts 1990, No. 1029, §2, eff. July 26, 1990.



RS 49:219.2 - Drug Policy Board; establishment; membership; selection; terms; compensation; organization; domicile; procedure

§219.2. Drug Policy Board; establishment; membership; selection; terms; compensation; organization; domicile; procedure

A. The Drug Policy Board is established as a body corporate to operate within the office of the governor.

B.(1) The board shall be composed of twenty-three members.

(a) Thirteen of the members shall be as follows:

(i) The secretary of the Louisiana Department of Health or his designee.

(ii) The secretary of the Department of Public Safety and Corrections or his designee.

(iii) The superintendent of state police or his designee.

(iv) The secretary of the Department of Children and Family Services or his designee.

(v) The executive director of the Louisiana Commission on Law Enforcement or his designee.

(vi) The superintendent of education or his designee.

(vii) The commander in chief of the national guard or his designee.

(viii) The attorney general or his designee.

(ix) The chairman of the Louisiana Commission on Addictive Disorders or his designee.

(x) The commissioner of Alcohol and Tobacco Control or his designee.

(xi) The executive director of the Safe and Drug-Free Schools and Communities Program or his designee.

(xii) A member of the Louisiana Highway Safety Commission.

(xiii) A member of the Board of Pharmacy.

(b) Two of the members shall be as follows:

(i) A member of the House Committee on Health and Welfare as designated by the speaker of the House of Representatives.

(ii) A member of the Senate Committee on Health and Welfare as designated by the president of the Senate.

(c) The remaining eight members shall be appointed by the governor subject to the confirmation of the Senate as follows:

(i) A representative of a private organization involved in substance abuse prevention.

(ii) The president or a representative of the District Attorneys Association.

(iii) A representative of a federal agency with responsibilities in alcohol and drug abuse education, treatment, or prevention.

(iv) The president or a representative of the Louisiana Sheriffs' Association.

(v) A representative of the indigent defender system.

(vi) A district court judge.

(vii) A representative from the alcohol industry.

(viii) A physician representing the field of substance abuse treatment or substance abuse prevention.

(2) The governor shall appoint persons who represent local and state education agencies; drug and alcohol abuse treatment or rehabilitation facilities or programs; local, state, and federal law enforcement agencies; and local, state, and federal judiciaries, and legal counsel to serve on the task force in support of the drug policy board.

(3) Each member shall serve a term concurrent with that of the appointing governor. Vacancies shall be filled in the same manner as the original appointment.

(4) Members shall serve without salary or per diem, but shall be reimbursed for travel, lodging, and related expenses occasioned by attendance on the business of the board in the same manner as provided for state employees.

C.(1) The board shall be domiciled in the city of Baton Rouge in East Baton Rouge Parish.

(2) The members of the board shall elect from among themselves a chair and such other officers as they deem necessary whose term shall be fixed by rule of the board.

(3) The board shall meet on a regular basis of not less often than quarterly as established by the board and at such other times as deemed necessary by the chair.

(4) The board shall establish its own rules of procedure.

(5) Official action of the board shall require the affirmative approval of not less than a majority of those present. A quorum shall be required to conduct a meeting. A quorum shall be a majority of the total membership of the board.

(6) Each board member who may appoint a designee to serve in his stead pursuant to Paragraph (B)(1) of this Section shall provide written notice of such to the chairman of the board. Such written notice shall name the individual who shall be the official designee until the member revokes such designation. No board member shall be represented in a meeting other than by the official designee.

Acts 1990, No. 1029, §2, eff. July 26, 1990; Acts 2009, No. 65, §1.



RS 49:219.3 - Powers, duties, and functions; staffing; funding

§219.3. Powers, duties, and functions; staffing; funding

A. The board shall:

(1) Identify, examine, select or develop, recommend or implement, drug control policies and strategies to more effectively combat illegal drugs and alcohol abuse.

(2) Stress a coordinated approach emphasizing application, or needed revisions, of enforcement capabilities targeting drug use, sale, and supply.

(3) Identify, examine, select or develop, recommend or implement, demand reduction measures such as education, prevention, treatment, rehabilitation, and public awareness.

(4) Receive reports of the allocations and expenditures of all federal anti-drug abuse funds earmarked for education, treatment, rehabilitation, and law enforcement.

(5) Evaluate how anti-drug monies both state and federal are utilized in implementing anti-drug programs at the state and local agencies.

(6) Evaluate changes in the methods or priorities of the allocation of funds to state and local agencies.

(7) Identify and evaluate the effectiveness of state and local public awareness and drug prevention programs in both the public and private sectors in order to develop a series of recommendations for improving the effectiveness of such programs.

(8) Evaluate specific problem areas relating to the enforcement of drug laws and make recommendations in order to improve the impact of those laws through legislative refinement or executive order.

(9) Assess the roles and interaction of federal, state, and local law enforcement agencies and operations in combating drug abuse and trafficking, with recommendations for improving the effectiveness of multi-jurisdictional operations throughout the state.

(10) Provide an interim report to the governor regarding findings, activities and recommendations by July 1, 1991 and thereafter at least on a quarterly basis or more often if deemed necessary by the governor or the board.

(11) Develop long and/or short range plans or strategies that prioritize areas of need or otherwise organize the use of resources.

(12) Seek assistance or support from any state agency or private sector entity which may be helpful in diminishing or eradicating drug and alcohol abuse.

(13) Adopt and promulgate rules as may be necessary to implement this Part.

B. Staff support shall be provided by the executive office of the governor and may be provided by the agencies of the executive department of the government as directed by the governor.

C. The board shall be funded by appropriation of the legislature.

Acts 1990, No. 1029, §2, eff. July 26, 1990.



RS 49:219.4 - Assistance and cooperation of other agencies; boards; use of facilities

§219.4. Assistance and cooperation of other agencies; boards; use of facilities

All of the agencies, boards, commissions, and departments of the state and any of its political subdivisions shall assist the board in its work and furnish such information, reports, aid, services, and assistance as may be requested, all without any cost or charge of any nature to the office. However, such required assistance by agencies, boards, commissions, and departments shall be subject to the funding constraints of the said entity. The facilities of the state library and Louisiana State University shall be made available for use by the board. It shall be the duty of the attorney general to give assistance to the board and to render his opinion in writing on any subject requested by the legislative fiscal officer.

Acts 1990, No. 1029, §2, eff. July 26, 1990.



RS 49:220.1 - Repealed by Acts 2006, 1st Ex. Sess., No. 5, §4, eff. June 30, 2016; Acts 2008, No. 831, §5, changed the repeal date to July 1, 2010.

PART V. LOUISIANA RECOVERY AUTHORITY

§220.1. Repealed by Acts 2006, 1st Ex. Sess., No. 5, §4, eff. June 30, 2016; Acts 2008, No. 831, §5, changed the repeal date to July 1, 2010.



RS 49:220.2 - Repealed by Acts 2006, 1st Ex. Sess., No. 5, §4, eff. June 30, 2016; Acts 2008, No. 831, §5, changed the repeal date to July 1, 2010.

§220.2. Repealed by Acts 2006, 1st Ex. Sess., No. 5, §4, eff. June 30, 2016; Acts 2008, No. 831, §5, changed the repeal date to July 1, 2010.



RS 49:220.3 - Repealed by Acts 2006, 1st Ex. Sess., No. 5, §4, eff. June 30, 2016; Acts 2008, No. 831, §5, changed the repeal date to July 1, 2010.

§220.3. Repealed by Acts 2006, 1st Ex. Sess., No. 5, §4, eff. June 30, 2016; Acts 2008, No. 831, §5, changed the repeal date to July 1, 2010.



RS 49:220.4 - Repealed by Acts 2006, 1st Ex. Sess., No. 5, §4, eff. June 30, 2016; Acts 2008, No. 831, §5, changed the repeal date to July 1, 2010.

§220.4. Repealed by Acts 2006, 1st Ex. Sess., No. 5, §4, eff. June 30, 2016; Acts 2008, No. 831, §5, changed the repeal date to July 1, 2010.



RS 49:220.5 - Repealed by Acts 2006, 1st Ex. Sess., No. 5, §4, eff. June 30, 2016; Acts 2008, No. 831, §5, changed the repeal date to July 1, 2010.

§220.5. Repealed by Acts 2006, 1st Ex. Sess., No. 5, §4, eff. June 30, 2016; Acts 2008, No. 831, §5, changed the repeal date to July 1, 2010.



RS 49:220.6 - Repealed by Acts 2006, 1st Ex. Sess., No. 5, §4, eff. June 30, 2016; Acts 2008, No. 831, §5, changed the repeal date to July 1, 2010.

§220.6. Repealed by Acts 2006, 1st Ex. Sess., No. 5, §4, eff. June 30, 2016; Acts 2008, No. 831, §5, changed the repeal date to July 1, 2010.



RS 49:220.7 - Repealed by Acts 2006, 1st Ex. Sess., No. 5, §4, eff. June 30, 2016; Acts 2008, No. 831, §5, changed the repeal date to July 1, 2010.

§220.7. Repealed by Acts 2006, 1st Ex. Sess., No. 5, §4, eff. June 30, 2016; Acts 2008, No. 831, §5, changed the repeal date to July 1, 2010.



RS 49:220.8 - Emergency rental assistance

§220.8. Emergency rental assistance

A. As provided in R.S. 49:220.5(A)(2), the authority shall allocate funding for emergency rental assistance programs. Such programs shall prioritize funding for households that participated in Hurricanes Katrina or Rita temporary housing assistance programs such as HUD's Disaster Housing Assistance Program or FEMA's temporary housing program and continue to be in need and do not qualify for housing choice voucher program assistance or other programs established to address the housing needs of transitioning households.

B. After the needs of households identified in Subsection A of this Section are addressed and subject to funding, the authority shall allocate any remaining resources in the following order:

(1) Households participating in Hurricanes Gustav or Ike temporary housing assistance programs.

(2) Households in need who either did not qualify or did not participate in temporary housing assistance programs of Hurricanes Katrina, Rita, Gustav, or Ike.

C. The authority or any other agency of the state designated to coordinate disaster recovery programs shall partner with the Department of Children and Family Services and other relevant state agencies for the implementation of emergency rental assistance programs.

Acts 2009, No. 487, §1, eff. when the Action Plan Amendment for implementing R.S. 49:220.5(A)(2) is approved by the U.S. Dept. of Housing and Urban Development.

NOTE: See Acts 2009, No. 487, §2.

NOTE: See Acts 2006, 1st Ex. Sess., No. 5, as amended by Acts 2008, No. 831, §5, which repealed the La. Recovery Authority eff. July 1, 2010.



RS 49:220.10 - Claims of certain Road Home Program applicants

§220.10. Claims of certain Road Home Program applicants

A. Notwithstanding any other provision of law to the contrary, those Road Home applicants whose claims were denied because of unresolved succession or inheritance issues shall be awarded a Road Home grant, together with a covenant restriction filed against the property to reserve the rights of the state of Louisiana, for any claims arising in favor of the state against the applicant subsequent to the awarding of the grant. The covenant restriction shall be satisfied and removed upon the occurrence of either of the following:

(1) The signing of a judgment of possession in favor of the Road Home grant recipient subject to the covenant restriction.

(2) The sale or transfer of the property subject to the covenant restriction by the Road Home grant recipient in which the purchaser, heir, or beneficiary receiving the property executes a mortgage in favor of the state, or secures a mortgage from a third party and repays the state the amount of the Road Home grant received for the property.

B. The division of administration, office of community development, is authorized to investigate annually the ownership status of property subject to the provisions of Subsection A of this Section, in order to protect its financial interest in the property improved with funds from the Road Home grant program.

C. Road Home funding for those applicants listed in Subsection A of this Section shall only be dispensed in accordance with revised program rules for the Road Home Program, as reflected in a duly amended Action Plan approved by the United States Department of Housing and Urban Development. In the event that the United States Department of Housing and Urban Development does not approve such amended Action Plan authorizing the use of funds in accordance with the provisions of Subsection A of this Section, Subsection A of this Section shall be without effect.

D. Nothing in this Section shall be deemed to create any right or cause of action.

Acts 2010, No. 1012, §1, eff. July 8, 2010.



RS 49:220.21 - Office of the state inspector general; policy and purpose

PART VI. OFFICE OF THE STATE INSPECTOR GENERAL

§220.21. Office of the state inspector general; policy and purpose

A. The prevention and detection of waste, inefficiencies, mismanagement, misconduct, abuse, fraud, and corruption in all departments, offices, agencies, boards, commissions, task forces, authorities, and divisions of the executive branch of state government as specifically provided in Title 36 of the Louisiana Revised Statutes of 1950, all hereinafter referred to in this Part collectively as "covered agencies" and individually as "covered agency", is an important responsibility of the state.

B. In view of the responsibility of the state, it is the purpose of this Part to establish an independent office of the state inspector general in the office of the governor to examine and investigate the management and affairs of covered agencies.

Acts 2008, 1st Ex. Sess., No. 12, §3, eff. April 26, 2008.



RS 49:220.22 - Office of the state inspector general; creation; domicile; funding

§220.22. Office of the state inspector general; creation; domicile; funding

A. The office of the state inspector general, referred to in this Part as the "office", is created and shall be a body corporate with the power to sue and be sued.

B. The domicile of the office shall be in Baton Rouge.

C. The legislature shall make adequate appropriations to the office to enable it to implement this Part efficiently and effectively.

D. The office is authorized to employ its own legal counsel, and also may obtain such additional legal representation as the office deems necessary from the attorney general or his designee.

Acts 2008, 1st Ex. Sess., No. 12, §3, eff. April 26, 2008; Acts 2012, No. 640, §1, eff. June 7, 2012.



RS 49:220.23 - State inspector general; appointment; term; vacancy; compensation; removal

§220.23. State inspector general; appointment; term; vacancy; compensation; removal

A.(1) There shall be a state inspector general, hereinafter referred to as the "inspector general", who shall be appointed by the governor with the consent of the Senate. No person appointed inspector general shall hold or be a candidate for any elective office, including elective political party office, or any other public office or political party office. No person shall be appointed inspector general who has held any elective office or political party office within two years immediately preceding his appointment. No former inspector general shall be eligible to qualify as a candidate for any elective office, including elective political party office, nor shall he assume any elective office or political party office within four years after the termination of his service as inspector general.

(2) If a vacancy exists in the office of the state inspector general for more than six months, then the holder of the next highest level administrative position in the office shall become the inspector general, subject to confirmation by the Senate.

(3) Not later than one year from the date of appointment, if not already certified, the inspector general shall obtain certification as a Certified Inspector General from the Association of Inspectors General.

B. The inspector general shall serve a six-year term.

C. The salary of the inspector general shall be fixed by the governor, which amount shall not exceed the amount approved for such position by the legislature while in session. The salary of the inspector general may not be reduced by the governor or the legislature during his term of office.

D.(1) Notwithstanding the provisions of Subsection B of this Section, the inspector general may be removed by the governor provided such removal is approved by a majority vote of each house of the legislature.

(2) In order to obtain the consent of a majority of the elected members of each house of the legislature, the clerk of the House of Representatives and the secretary of the Senate shall prepare and transmit a ballot to each member of the legislature by certified mail with return receipt requested, unless it is determined that the legislature will be in session in time for the ballots to be distributed to them and returned by them during the session. The ballot shall be uniform and include pertinent information as the clerk and secretary shall determine.

Acts 2008, 1st Ex. Sess., No. 12, §3, eff. April 26, 2008; Acts 2010, No. 861, §21.



RS 49:220.24 - Authority; duties; powers; standards; functions

§220.24. Authority; duties; powers; standards; functions

A. The inspector general shall serve as the executive head and chief administrative officer of the office and shall have responsibility for the policies of the office, except as otherwise provided by this Part, and for the administration, control, and operation of the functions and affairs of the office.

B. The inspector general is authorized to examine and investigate the management and affairs of the covered agencies concerning waste, inefficiencies, mismanagement, misconduct, abuse, fraud, and corruption, and he may conduct all necessary investigations into such areas, including but not limited to:

(1) Misuse of state-owned automobiles, planes, watercraft, and all other movable and immovable property.

(2) Evidence of a pattern of excessive bills on state contracts.

(3) Unauthorized use of leave.

(4) Mismanagement of governmental operations.

(5) Waste or abuse of things of value belonging to or used by the covered agencies.

(6) Construction, operation, and maintenance of facilities.

C.(1) The inspector general shall help prevent waste, inefficiency, mismanagement, misconduct, abuse, fraud, and corruption in covered agencies by periodically reviewing policies and procedures and monitoring operations and making recommendations for improvement.

(2) The inspector general shall receive complaints of waste, inefficiency, mismanagement, misconduct, abuse, fraud, or corruption in covered agencies and determine whether they warrant investigation by the inspector general or by appropriate federal, state, or local agencies or may conduct such investigations upon his own initiative. In order to accomplish this, the office of the inspector general shall maintain a toll-free fraud hotline number and web site for anonymous reporting.

(3) The inspector general shall investigate complaints of waste, inefficiencies, mismanagement, misconduct, abuse, fraud, and corruption and, when appropriate, recommend whether disciplinary action or further investigation by appropriate federal, state, or local agencies is warranted and take further action as appropriate.

(4) The inspector general shall report complaints of fraud, abuse, or corruption to such federal, state, or local agencies when there is evidence of what may be criminal activity and when otherwise appropriate and shall otherwise cooperate with such agencies in any further action.

(5) The inspector general shall make reports of his findings to the governor. Such reports shall be subject to the provisions of R.S. 44:1 et seq.

(6) The inspector general shall submit an annual report to the governor and the Joint Legislative Committee on the Budget at the end of each fiscal year that describes the accomplishments and contributions made by the office toward achieving the mission of helping to prevent and detect waste, fraud, and abuse in Louisiana government. Upon completion, as indicated by signature of the inspector general, all final reports of the inspector general immediately shall be filed with the Joint Legislative Committee on the Budget and shall include the response of the agency, if any. All such reports shall be provided to the staff of the governor's office and the Joint Legislative Committee on the Budget upon request.

D. The inspector general shall provide for an opportunity for agency response prior to the release of a report unless the inspector general, in conjunction with a United States attorney, the state attorney general, district attorneys, or other prosecutorial agencies, determines that supplying the affected person or entity with such report will jeopardize a pending or potential criminal investigation.

E. All officers and employees of covered agencies shall extend full cooperation and all reasonable assistance to the inspector general.

F.(1) In the performance of his duties, the inspector general and any member of his staff designated by him may seek and obtain sworn testimony from any person using the same procedure as is provided for taking depositions provided for in Article 1443 in the Code of Civil Procedure.

(2) In the performance of his duties, the inspector general or any member of his staff designated by him may compel the attendance of witnesses to be deposed under oath or the production of public and private records by issuing a subpoena. However, such a subpoena or subpoena duces tecum shall be issued only upon approval of a judge of the district court of the parish in which the office of inspector general is domiciled upon application in writing by the inspector general. The judge shall issue a written decision within seventy-two hours after receipt of such application. Any subpoena for production of private records shall be in compliance with all applicable constitutionally established rights and processes. The subpoena may be served by certified mail, return receipt requested, at the addressee's residence or business address, or by representatives appointed by the inspector general, or may be directed for service to the office of the state police. If a person refuses to obey a subpoena issued by the inspector general, upon application by the inspector general, the district court of the parish in which the office of inspector general is domiciled may issue an order to the person requiring the person to appear before the court to show cause why an order shall not be issued ordering such person to obey the subpoena, and the person may be adjudged in contempt of court.

(3) The inspector general shall have access to all records, information, data, reports, plans, projections, matters, contracts, memoranda, correspondence, and any other materials of a covered agency and shall be deemed to be an authorized representative and agent of each covered agency for the purposes of:

(a) Examining and investigating the records of all contractors, subcontractors, grantees, or subgrantees of covered agencies, which records relate to contracts, subcontracts, grants, or subgrants with a covered agency.

(b) Obtaining access to any records of a covered agency in the possession of a third party, including but not limited to bank account records.

G. The inspector general and employees of the inspector general shall carry identifying cards.

H. The office of the state inspector general shall adhere to professional standards for initiating and conducting audits, investigations, inspections, and reviews such as those promulgated by the Association of Inspectors General. The office shall develop an operations manual that contains such standards and shall make it available to the public.

I. The inspector general shall engage in prevention activities, including but not limited to reviewing legislation, rules, regulations, policies, procedures, and transactions; providing for training and education; and making recommendations to the governor and the legislature to strengthen public integrity laws.

J. The office of the state inspector general is hereby designated as a law enforcement agency and conferred all investigative powers and privileges appurtenant to a law enforcement agency under state law as necessary and in furtherance of the authority, duties, powers, and functions set forth in this Part. These powers and privileges shall not include arrest powers but shall include access to computer systems, information maintained for the use of law enforcement personnel, and any information contained in the criminal history record and identification file of the Louisiana Bureau of Criminal Identification and Information.

K. Upon credible information of corruption or fraud, the office of the state inspector general shall notify the appropriate law enforcement agencies. Subsequent to notifying the appropriate law enforcement agency, the inspector general may assist the law enforcement agency in conducting the investigation. Upon detecting a violation of one of the provisions of the Code of Governmental Ethics, the office of the state inspector general may file a complaint with the Board of Ethics.

L. The office of the state inspector general may conduct joint investigations and projects with other oversight or law enforcement agencies.

M. The inspector general shall do all things necessary to carry out the functions set forth in this Part.

Acts 2008, 1st Ex. Sess., No. 12, §3, eff. April 26, 2008; Acts 2008, No. 831, §3, eff. July 1, 2008; Acts 2010, No. 861, §21.



RS 49:220.25 - Confidentiality of certain records

§220.25. Confidentiality of certain records

Except for the reports of investigations released as provided in R.S. 49:220.24(C)(6), the records prepared or obtained by the inspector general in connection with investigations conducted by the inspector general shall be deemed confidential and protected from disclosure. No privilege established by law shall be deemed waived on any record obtained by the inspector general in connection with the performance of the duties established in this Part. Any record or information obtained by the inspector general which is confidential pursuant to any other provision of law shall remain confidential, and it shall be a misdemeanor punishable by a fine of not more than two thousand dollars or imprisonment for not more than one year, or both, for the inspector general or any of his employees, or any other public official, corporation, or individual, to make public any such information or record. Nothing herein shall be interpreted to prevent public access to public records during the course of an inspector general investigation. The custodian of any public record shall provide that record to any person having the right to examine public records. If the only copy of the public record is in the hands of the inspector general, the custodian of that record shall so certify and the requestor may examine and copy the record at the office of the inspector general.

Acts 2008, 1st Ex. Sess., No. 12, §3, eff. April 26, 2008; Acts 2008, No. 831, §3, eff. July 1, 2008.



RS 49:220.26 - Reserve investigators

§220.26. Reserve investigators

A. Any person who has served as a full time investigator for the office of the state inspector general and who retired or otherwise left the full time employment of the department in good standing and who has maintained certification and currently is certified by the POST Council, or any other person who has served as a Louisiana peace officer and who has maintained certification and who graduated from a Louisiana POST certified academy may be appointed as a reserve investigator for the office of the state inspector general.

B. The inspector general shall be authorized to issue a reserve investigator's appointment as provided herein if the person satisfies the following requirements:

(1) Qualifies on the Peace Officer Standards and Training firearms course.

(2) Attends any seminars, workshops, or other meetings on issues related to the operation of the office of inspector general which may be required by the inspector general.

(3) Complies with any other rule or regulation as may be required by the inspector general.

C. Each reserve investigator shall have all the powers of and may function as a criminal investigator for the office of inspector general, but shall receive no compensation for his participation in the reserve investigator program. Expenses incurred by a reserve investigator in the course and scope of performing his official duties shall be reimbursed.

D. The inspector general shall have the power to revoke any reserve investigator's appointment at any time.

E. Reserve investigators' appointments shall be valid only for a period of one year from the date of issuance; however, they may be renewed annually at the discretion of the inspector general.

F. Upon the recommendation of the inspector general, each reserve investigator shall be eligible to apply to the superintendent of state police for a special officer's commission from the Louisiana Division of State Police under the applicable provisions of R.S. 40:1379.1.

Acts 2010, No. 783, §1, eff. June 30, 2010.



RS 49:221 - SECRETARY OF STATE

CHAPTER 3. SECRETARY OF STATE

§221. Repealed by Acts 1995, No. 846, §4, eff. Jan. 8, 1996.



RS 49:221.1 - Designees; powers

§221.1. Designees; powers

The secretary of state is hereby authorized to designate the first assistant secretary of state, the undersecretary of management and finance, the deputy secretary of state, the confidential assistant, or the legal counsel for the Department of State, to represent him at any meeting of any board, commission, or other public body of which the secretary of state is a member. In such a case, any action taken or vote made by said designee shall carry the full force and effect as if made by the secretary of state.

Acts 1991, No. 65, §1, eff. June 25, 1991.



RS 49:222 - Fees chargeable by secretary of state

§222. Fees chargeable by secretary of state

A. The secretary of state shall determine and collect, in accordance with the Administrative Procedure Act, such fees, other than the fees provided in Subsection B of this Section and other than fees for elections, as are reasonably necessary to carry out the duties of the office. The secretary of state shall publish a listing of such fees annually in the official journal of the state.

B. The secretary of state is authorized to collect the following fees:

(1) Domestic corporations and limited liability companies.

(a) Twenty-five dollars for reserving a corporate name or limited liability company name, transferring a reserved corporate name, registering a corporate name, renewing a registered corporate name, or applying for use of an indistinguishable name by a corporation.

(b) Seventy-five dollars for filing and recording corporation articles of incorporation, articles of amendment, articles of restatement, articles of domestication, articles of charter surrender, articles of nonprofit conversion, articles of nonprofit domestication and conversion, articles of dissolution, articles of revocation of dissolution, articles of reinstatement, articles of merger or share exchange, and articles of correction.

(c) One hundred dollars for filing and recording limited liability company articles of organization, amended articles of organization, dissolution proceedings, termination of dissolution proceedings, reinstatement proceedings, merger proceedings, conversions, and certificates of correction.

(d) Twenty dollars for filing any other document or issuing and sealing any other certificate required or permitted by the Business Corporation Act, R.S. 12:1-101 et seq., or the Limited Liability Company Law, R.S. 12:1301 et seq.

(e) Twenty-five dollars for a corporation's statement of change of registered agent or registered office, or both, the resignation of an agent or officer; appointment of a registered agent; change of domicile; appointment of new officers, directors, members, or managers; and change of address for agents, officers, directors, members, or managers.

(f) Twenty-five dollars for a supplemental initial report.

(g) Thirty dollars for annual reports.

(2) Nonprofit corporations.

(a) Seventy-five dollars for filing and recording articles of incorporation, amended articles of incorporation, dissolution proceedings, termination of dissolution proceedings, reinstatement proceedings, merger proceedings, conversions, and certificates of correction.

(b) Twenty dollars for issuing and sealing any other certificate required or permitted by the Nonprofit Corporation Law, R.S. 12:201 et seq.

(c) Twenty-five dollars for the resignation of an agent or officer; appointment of a registered agent; change of domicile; appointment of new officers or directors; and change of address for agents, officers, or directors.

(d) Ten dollars for annual reports.

(3) Foreign corporations and limited liability companies.

(a) One hundred twenty-five dollars for filing and recording applications for authority on corporations, amended applications, withdrawal proceedings, termination of withdrawal proceedings, reinstatement proceedings, merger proceedings, and certificates of correction.

(b) One hundred fifty dollars for filing and recording applications for authority on limited liability companies, amended applications, withdrawal proceedings, termination of withdrawal proceedings, reinstatement proceedings, merger proceedings, and certificates of correction.

(c) Twenty dollars for issuing and sealing any other certificate required or permitted by the Foreign Corporation Law, R.S. 12:301 et seq., or the Limited Liability Company Law, R.S. 12:1301 et seq.

(d) Twenty-five dollars for the resignation of an agent or officer; appointment of a registered agent; change of domicile; appointment of new officers, directors, members, or managers; and change of address for agents, officers, directors, members, or managers.

(e) Thirty dollars for annual reports.

(4) Partnerships and registered limited liability partnerships.

(a) One hundred fifty dollars for filing of partnership forms and filing of amendments of a foreign partnership.

(b) One hundred fifty dollars for the termination of the registration of a foreign partnership.

(c)(i) For partnerships, one hundred dollars for filing a contract of partnership, amendment and termination of a domestic partnership or original or renewal forms, and merger or consolidation of a registered limited liability partnership.

(ii) For registered limited liability partnerships, one hundred twenty-five dollars for filing a contract of partnership, amendment and termination of a domestic partnership or original or renewal forms, and merger or consolidation of a registered limited liability partnership.

(d) Two dollars plus one dollar per page for certification of partnerships or certified copies for registered limited liability partnerships.

(e) Twenty dollars for additional certificates for partnerships or additional certificates for registered limited liability partnerships.

(f) Twenty-five dollars for annual reports for partnerships.

(5) Trade names, trademarks, and service marks.

(a) Twenty-five dollars for a trade name, trademark, or service mark reservation.

(b) Seventy-five dollars for registering, renewing, or terminating a trade name, trademark, or service mark.

(c) Fifteen dollars for issuing a copy of any trade name, trademark, or service mark document.

(d) Fifteen dollars for sealing and certifying to correctness of a trade name, trademark, or service mark document on file.

(e) Twenty dollars for additional certificates.

(f) Fifty dollars for renewal of a registered trade name, trademark, or service mark.

(g) Fifty dollars for assignment of a registered trade name, trademark, or service mark.

(h) Fifty dollars for cancellation of a trade name, trademark, or service mark.

(6) Articles of entity conversions.

(a) Seventy-five dollars for conversion from or to a limited liability company, except as provided in Subparagraph (6)(b) of this Paragraph.

(b) One hundred dollars for conversion from or to a partnership, including the conversion of a limited liability company from or to a partnership.

(7) Twenty-five dollars for collection of agency registration.

(8) Five dollars for registration of conductors of public opinion polls.

(9) Ten dollars for registering information regarding a will or for furnishing information regarding a will.

(10) Seafood marketing associations.

(a) Thirty-five dollars for filing and recording articles of association, amended articles of association, dissolution proceedings, and merger proceedings.

(b) Ten dollars for additional certified copies of documents and certificates.

(c) Five dollars for a certified copy of a certificate only.

(11) General Fees.

(a) Fifteen dollars for additional certified copies.

(b) Twenty dollars for additional certificates.

(c) Twenty-five dollars for certified copies with amendments.

(d) Twenty-five dollars for copies with amendments.

(12) Special fees.

(a) There shall be a fifty-dollar fee for expedited "while you wait" service.

(b) There shall be a thirty-dollar fee for expedited twenty-four-hour service.

(c) There shall be a fifty-dollar fee for receipt of service of process or other instruments.

(13) Sixty dollars for filing applications and issuing certificates for state franchises to offer cable service or video service in this state.

Amended by Acts 1962, No. 269, §1, eff. July 10, 1962. Acts 1986, No. 855, §1, eff. July 10, 1986; Acts 1988, No. 92, §1, eff. June 29, 1988; Acts 1989, No. 581, §1; Acts 1990, No. 278, §§1 and 2; Acts 2008, No. 913, §4; Acts 2010, No. 70, §1, eff. June 1, 2010; Acts 2012, No. 412, §1, eff. May 31, 2012; Acts 2013, No. 316, §1; Acts 2014, No. 328, §3, eff. Jan. 1, 2015; Acts 2014, No. 791, §18.

NOTE: See Acts 1990, No. 278, §3.



RS 49:223 - No extra compensation for copying laws passed by legislature

§223. No extra compensation for copying laws passed by legislature

The Secretary of State shall not receive extra compensation for the copying of the laws passed by the legislature.



RS 49:224 - Authority to administer oaths

§224. Authority to administer oaths

The Secretary of State may administer oaths in all cases.



RS 49:225 - Service upon secretary of state; fee; exception

§225. Service upon secretary of state; fee; exception

Whenever by virtue of law service of process or any other instrument of writing is required to be served upon the secretary of state, the person commencing the action and securing service of process or other instruments of writing in this manner shall pay to the secretary of state at the time of such service a fee as determined and published in accordance with the provisions of R.S. 49:222, which said person shall be entitled to recover as taxable cost in the action if he shall prevail. However, no such fee shall be paid or recovered when such service of process is required as a result of a small claims action filed in accordance with R.S. 13:5200 et seq.

Acts 1983, No. 235, §4, eff. July 1, 1983; Acts 1985, No. 314, §1; Acts 1989, No. 581, §1.



RS 49:226 - Overpayment of fees

§226. Overpayment of fees

The Secretary of State shall not be required to make refunds of overpayments of fees, except upon request, when such overpayments are for an amount less than two dollars.

Added by Acts 1981, No. 189, §1. Amended by Acts 1981, No. 508, §1.



RS 49:227 - Office of the Uniform Commercial Code

§227. Office of the Uniform Commercial Code

A. There is hereby created within the Department of State an office of the uniform commercial code which shall have the responsibility of developing, implementing, managing, and operating Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.).

B. The office of the uniform commercial code shall be administered by a deputy secretary. The deputy secretary shall have the following duties and responsibilities:

(1) Coordinate a statewide network with the clerks of court for the implementation and operation of the program.

(2) Facilitate the perfection and filing of financing statements covering movable goods.

(3) Assist consumers, members of the financial services community, and attorneys in utilization of the program through educational and informational forums.

(4) Make recommendations to the legislature as to revisions of Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.).

(5) Prepare and administer program budget.

(6) Coordinate data processing needs for the department.

C. The Department of State, through the office of the uniform commercial code, shall be:

(1) Responsible for immediate coordination and implementation of the statewide computer network to be established pursuant to Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.), including, but not limited to, the furnishing of uniform program software to the filing officers, coordinating and establishing the communications network as designed by the secretary of state, as well as any other undertaking deemed necessary by the secretary of state to ensure completion of the network by January 1, 1990;

(2) Authorized to promulgate rules and regulations in accordance with the Administrative Procedure Act (R.S. 49:950, et seq.) as may be necessary for the implementation of Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.).

Acts 1989, No. 137, §15, eff. June 22, 1989.



RS 49:228 - Direct computer access to certain public records; fee

§228. Direct computer access to certain public records; fee

The secretary of state is authorized to provide direct computer access to public records in the custody of the Department of State. The department is authorized to assess a fee for such access pursuant to the provisions of R.S. 49:222. Said fee shall not exceed the cost of providing the service.

Acts 1990, No. 278, §1.

{{NOTE: SEE ACTS 1990, NO. 278, §3.}}



RS 49:229 - Office of GeauxBiz

§229. Office of GeauxBiz

A. It is the purpose of this Section to provide a convenient, accessible, and timely system for the business community and other persons seeking to establish a business to obtain information concerning and the acquisition and maintenance of the various licenses required by the state to conduct business. To accomplish this goal, the office of GeauxBiz is hereby established within the department.

B. It is the express intent of the legislature that the authority for determining whether a business should be licensed shall remain with the state agency authorized to perform this function.

C. As used in this Section, the following terms shall have the meanings ascribed to them, unless context clearly indicates otherwise:

(1) "Applicant" means any person acting for himself or who is authorized to act for another person to obtain a license or the renewal thereof.

(2) "License" means any license, certificate, registration, permit, or other form of authorization or approval required by state law or any rule or regulation issued pursuant thereto which must be obtained prior to the operation of a business or as a condition to the continued operation thereof.

(3) "Office" means the office of GeauxBiz within the Department of State.

(4) "Person" means an individual, proprietorship, partnership, company, cooperative, corporation, nonprofit organization, or any other legal entity required to obtain one or more licenses from a state agency.

(5) "Secretary" means the secretary of state of the state of Louisiana.

(6) "State agency" or "agency" means any department, office, board, commission, or other entity in state government.

D.(1) On or before January 1, 1992, the secretary of state shall prepare and promulgate to other state agencies a form or forms which shall provide for the inclusion of information relevant to all applications, forms, documents, and requirements used or enforced by the agency in its licensing processes. The form shall provide for, but shall not be limited to, information concerning the cost of each license, the estimated period required to process license applications, existing and proposed rules and regulations pertaining to such licensing, and agency publications which would be of assistance to the business community and other persons seeking to establish a business within the state.

(2) Each state agency shall within sixty days of receipt of the form or forms provide the office with all information requested pursuant to Paragraph (1) of this Subsection and shall thereafter provide, without request by the office, all supplements, amendments, or any proposed changes to licensing rules, regulations, or forms.

E. On or before January 1, 1992, each agency required to review, approve, issue, or renew licensing for any business undertakings, projects, or activities shall designate an officer or employee of the agency to act as business licensing liaison with the office to effectuate the purposes of this Section. The business licensing liaison shall perform, but shall not be limited to the performance of the following functions:

(1) Schedule, with the office, any conferences provided for in this Section.

(2) Determine, upon the request of the applicant or the office, the most current status of an application for a license or the renewal thereof, the reasons for delay in the licensing process, if any, and the action required to end the delay. He shall timely notify the applicant or the office of his determination.

(3) Attempt to resolve any dispute which may arise concerning the licensing process.

F. On or before July 1, 1992, the office shall begin activities as a clearinghouse for state business licensing information and shall perform the following functions:

(1) Obtain information for members of the business community and persons seeking to establish a business regarding all licenses required by state agencies to begin or continue a business in the state.

(2) Assist applicants in the clarification of licensing requirements and standards.

(3) Provide application forms, where practical.

(4) Arrange, in its discretion, informal conferences between the applicant and state agency to clarify licensing requirements or standards, the nature and scope of the agency's interest, and the standards and conditions which the applicant must meet.

(5) Assist applicants in the preparation of application forms.

(6) Provide guidance to the applicant in relation to his license application.

(7) Maintain, as the office deems necessary, ongoing monitoring of the licensing review process to determine the current status of a particular application.

(8) Generally coordinate the various aspects of the licensing review process and the compilation of data and other required submissions.

G. All state agencies are hereby directed to cooperate fully with the office to ensure implementation of and compliance with the provisions of this Section.

H. No provision of this Section shall excuse or be construed to excuse any applicant using the services of the office from full compliance with any licensing requirements or shall relieve him from any penalties, fines, or any other liabilities related to such requirements.

I. The department, office, or any officer or employee thereof shall make a good faith effort to supply all relevant information but shall be held harmless for any loss or damage resulting from their failure to supply relevant information or their transmittal of erroneous information, unless such loss or damage results from intentional acts or acts of gross negligence.

J. The department shall promulgate rules and regulations, in accordance with the Administrative Procedure Act, to implement the provisions of this Section.

Acts 1991, No. 1053, §2, eff. July 29, 1991; Acts 2008, No. 127, §2.

NOTE: See Acts 1991, No. 1053, §4.



RS 49:229.1 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

§229.1. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 49:251 - ATTORNEY-GENERAL

CHAPTER 4. ATTORNEY-GENERAL

§251. Opinions

A. The attorney general shall give his opinion in writing upon all questions of law when required by the governor, the state auditor, or the state treasurer. He shall consult with and advise the district attorneys on all matters pertaining to the duties of their offices whenever requested by them.

B. The attorney general shall, within thirty days of receipt of a request, give his opinion in writing upon all questions of law when requested by any state board, agency, or commission or by any political subdivision pursuant to Subsection C, except parish and municipal governing authorities.

C. A state board, agency, commission or political subdivision, except parish and municipal governing authorities, shall request an opinion of the attorney general whenever its counsel advises that the public bid law of this state is not applicable to the particular state board, agency, commission, or political subdivision, except parish and municipal governing authorities. No state board, agency, commission, or political subdivision, except parish and municipal governing authorities, shall act in accordance with its attorney's advice that the public bid law of the state is not applicable to the particular body until an attorney general's opinion is rendered and received.

Amended by Acts 1975, No. 351, §1.



RS 49:251.1 - Justice of the peace training course

§251.1. Justice of the peace training course

A. The attorney general of the state of Louisiana, within six months from the date justices of the peace and constables take office and once a year thereafter, shall conduct courses of training and education for persons elected to full terms to the offices of justice of the peace and constable. Such courses of training shall be known as the Justice of the Peace Training Course, which may be conducted in various sections of the state at places designated by the attorney general.

B. Newly elected justices of the peace and constables must attend the first training course available after they take office. Every justice of the peace and constable shall attend at least one of the training courses every other year, and a justice of the peace or constable who fails to do so shall not earn or receive state supplemental pay for his office until he attends a course and receives a certificate of completion from the attorney general.

C. Repealed by Acts 1997, No. 598, §1.

D. The attorney general may use the facilities, when available, of the public buildings of the state, including the capitol building, the universities, colleges, junior colleges, and the courthouses, to hold such courses of training. The attorney general, in his discretion, may also provide such training course for any new justice or constable who is filling the unexpired term of any justice or constable who has vacated his office. These courses may be used as emergency measures only, and the applicant must present in writing to the attorney general his reasons for having missed the general course offered within the six months after his taking office.

E. The attorney general shall prescribe the course of training to be conducted, which shall include as much as practicable of justice of the peace venue, jurisdiction, elements of a cause of action, limitation of actions, conduct of trials, trial demonstrations, the duties, functions, and responsibilities of their respective offices, and such other subject matter as he may prescribe.

F. The attorney general may select as instructors in these courses of training any lawyer, judge, law professor, or senior law student of this state, and may seek the aid and advice of the bar associations and judges associations for this purpose.

G. At the conclusion of the Justice of the Peace Training Course, the attorney general shall present to each justice of the peace and constable who has attended the full course a certificate of completion prepared by him and bearing his signature.

Added by Acts 1970, No. 215, §1; Acts 1995, No. 941, §1; Acts 1995, No. 1237, §2; Acts 1997, No. 598, §1.



RS 49:251.2 - Authority to designate representative

§251.2. Authority to designate representative

The attorney general may designate a particular named assistant, special counsel or deputy to act for him and in his place at meetings of and in connection with the actions, transactions, functions and duties of agencies, boards, commissions or other political subdivisions of the state, or any subdivision thereof, including public districts and authorities.

Added by Acts 1974, No. 398, §1.



RS 49:251.3 - Contractual attorney's fees; affidavit

§251.3. Contractual attorney's fees; affidavit

Each attorney employed on a contractual basis by the attorney general pursuant to R.S. 49:251.2, shall submit his fee for professional services by sworn affidavit. The affidavit shall contain a detailed statement of the number of hours actually worked, giving the dates and time of day and a description of the work performed. No contract fee shall be paid unless submitted by affidavit as provided herein.

Added by Acts 1982, No. 848, §3.



RS 49:251.4 - Attorney General's Arrest Warrants Course for Justices of the Peace

§251.4. Attorney General's Arrest Warrants Course for Justices of the Peace

A. The attorney general of the state of Louisiana, within one year from the date any justice of the peace takes office and once a year thereafter, shall conduct courses of training and education on arrest warrants for persons elected to full terms to the offices of justice of the peace. Such courses of training shall be known as the Attorney General's Arrest Warrants Course for Justices of the Peace, which may be conducted in various sections of the state at places designated by the attorney general.

B. By December 31, 2010, all justices of the peace shall have attended a special criminal arrest warrants course at any of the annual training conferences presented by the office of the attorney general and receive a certificate of completion before they are authorized to sign arrest warrants.

C. The attorney general shall continue to work with other organizations to provide quality training and will issue this training in conjunction with the Justices of the Peace Court Association.

D. Justices of the peace shall be notified of the courses by mail and the information about the courses shall be posted on the website of the attorney general.

E. The Attorney General's Arrest Warrants Course for Justices of the Peace shall be sponsored by the office of the attorney general, and shall be a course of training included in the Justice of the Peace Training Course.

F. The courses shall be taught by assistant attorneys general and other qualified professionals experienced in the preparation and issuance of arrest warrants. Training materials on the subject matter shall be disseminated to the attendees.

G. The office of the attorney general shall purchase the latest editions of the Louisiana Law Enforcement Handbook from the Louisiana District Attorneys Association and be utilized for the training sessions. A copy of the Louisiana Law Enforcement Handbook shall be given to each justice of the peace attending the training course.

H. Each justice of the peace that attends and completes the course shall receive a certificate of completion signed by the attorney general.

I. The office of the attorney general shall keep a record of each justice of the peace who completes the Attorney General's Arrest Warrants Course for Justices of the Peace.

J. The Attorney General's Arrest Warrants Course for Justices of the Peace shall be provided every year along with the Justice of the Peace Training Course. Each justice of the peace shall have to attend this course every other year and receive a certificate of completion to have the authority to sign and issue criminal arrest warrants after December 31, 2010, as otherwise authorized by law.

K. Each justice of the peace, justice of the peace pro tempore, justice of the peace ad hoc special appointments, and each newly elected justice of the peace shall have to attend the Attorney General's Arrest Warrants Course for Justices of the Peace and receive a certificate of completion to have the authority to sign and issue criminal arrest warrants after December 31, 2010, as otherwise authorized by law.

L. The attorney general shall begin implementation of the Attorney General's Arrest Warrants Course for Justices of the Peace by January 31, 2010.

Acts 2009, No. 222, §1.



RS 49:252 - Biennial report

§252. Biennial report

The Attorney General shall report to the legislature at the commencement of each regular session convening in even numbered years on all official business done by him during the preceding biennium. He shall specify the suits and prosecutions at which he attended, the number of persons prosecuted, the crimes for which and the parishes in which the prosecutions were had, the results thereof, and the punishments imposed.

He shall include in his biennial report an abstract of the annual reports of the several district attorneys, with such observations and statements as in his opinion the criminal jurisprudence and the proper and economical administration of the criminal law of the state shall warrant.

Amended by Acts 1964, No. 40, §2.



RS 49:253 - Attendance at sessions of legislature

§253. Attendance at sessions of legislature

The Attorney General shall attend the legislature during its session, and shall give his aid and advice in the arrangement and preparation of legislative acts and documents, when required by either the senate or the house.



RS 49:254 - Records

§254. Records

The Attorney General shall keep two sets of books or journals, which shall constitute the records of that office; one set shall contain a transcript of all the legal opinions given by him, and the other a statement of all the suits brought by him on behalf of the state; each set shall have an index.



RS 49:255 - Suits involving title to land of the state or its agencies; federal actions against any registrar of voters or of his assistants or employees

§255. Suits involving title to land of the state or its agencies; federal actions against any registrar of voters or of his assistants or employees

The attorney general shall, upon the request of the governor, represent the state or any political agency or subdivision thereof, in any suit in any court involving the title to any land or real property belonging to the state or any of its political agencies or subdivisions, whether the title to said land or real property is vested in or appears in the name of the state or in the name of any of its political agencies or subdivisions.

The attorney general shall give his advice and aid to any registrar of voters, deputy registrar of voters, and/or any employees of a registrar of voters, whose official acts have been or are being inquired into, challenged or disputed before any federal court, federal grand jury, federal board, federal commission or federal official, and he shall represent any registrar of voters, assistant registrar of voters, or employee in any suit or prosecution instituted in a federal court which relates to the official conduct of his office, all without costs or expense to said registrar, deputy registrar and/or employee.

Amended by Acts 1958, No. 482, §1.



RS 49:256 - Attorney general

§256. Attorney general

The attorney general shall not engage in the private practice of law during his term of office, but shall devote his full time to the duties of the office of the attorney general.

Amended by Acts 1952, No. 478, §1; Acts 1956, No. 125, §1; Acts 1960, No. 532, §1; Acts 1965, No. 61, §3; Acts 1969, No. 11, §6; Acts 1974, No. 433, §6; Acts 1979, No. 236, §7, eff. Sept. 1, 1979; Acts 1980, No. 376, §5, eff. Sept. 1, 1980; Acts 1981, No. 636, §8, eff. Sept. 1, 1981; Acts 1995, No. 846, §3, eff. Jan. 8, 1996.



RS 49:257 - Legal representation of certain state agencies

§257. Legal representation of certain state agencies

A. Notwithstanding any other law to the contrary and in addition to any other powers, duties, or authority granted to the attorney general and the Department of Justice by the constitution and laws of the state, the attorney general shall represent the state and all departments and agencies of state government in all litigation arising out of or involving tort or contract.

B. In all litigation whereby a state agency, board or commission, including levee boards, appoints, employs, or contracts private legal counsel to represent the state or a state agency, board or commission, including levee boards, pursuant to R.S. 42:262 or R.S. 49:258 or Subsection E of this Section, the secretary of the department, or the head of the state agency, or the board or commission, including levee boards, shall consistently maintain accurate data on legal costs, which shall be reported to the attorney general. The report shall be in writing and submitted to the attorney general quarterly. The Department of Justice shall implement procedures to carry out the provisions of this Subsection no later than July 1, 2007.

C. Notwithstanding any other law to the contrary, the attorney general, at his discretion, shall represent or supervise the representation of the interests of the state in any action or proceeding in which the constitutionality of a state statute or of a resolution of the legislature is challenged or assailed.

D. In all litigation referenced in Subsection A of this Section, the governor, the secretary of the department, or head of the state agency as the case may be, and the attorney general shall have authority to determine the purposes of the state, the department, or the state agency, as the case may be, to be served by the litigation or by the making of an offer or the acceptance of an offer to settle or compromise such litigation.

E. Nothing in Chapter 16-A of Title 39 of the Louisiana Revised Statutes of 1950 and in R.S. 49:257 and 258 shall prohibit any department of state government from employing a general counsel and such other attorneys as may be necessary to provide legal consultation, representation, and such other legal services as are not provided for under such provisions of law. However, all private legal counsel shall be chosen only in accordance with the provisions of R.S. 49:258, and subject to the authority granted to the attorney general by Article IV, Section 8 of the Constitution of Louisiana.

F. Nothing in this Section or in R.S. 39:1533 shall in any way impair, limit, or modify the rights and obligations of any insurer under any policy of insurance nor shall it affect any claims or suits handled pursuant to R.S. 39:1527 et seq.

G.(1)(a) Pursuant to constitutional and statutory authorities granted him, and upon the written request of an agency of the state, the attorney general may undertake debt collection activities to pursue debts owed the agency. Such activities shall be performed in accordance with the terms of a written agreement between the agency and the attorney general, and the attorney general shall receive as compensation an amount not to exceed twenty-five percent of the total monies recovered through activities undertaken pursuant to the agreement. In all such debt collections, the attorney general and the state agency shall determine whether the interests of the state are best served by litigation or by the making of an offer or the acceptance of an offer to settle or compromise litigation or debts owed the state. For purposes of this subsection, "agency" or "state" shall mean the state, its departments, agencies, boards, and commissions.

(b) The provisions of this Paragraph shall not apply to authorities of the attorney general and collection activities provided for under R.S. 9:4751 et seq., R.S. 18:1400.6, R.S. 46:1 et seq., and R.S. 47:1516.1.

(c) The provisions of this Paragraph with respect to compensation to be paid the attorney general shall not apply to debt collection activities concerning student loans issued pursuant to the Federal Family Education Loan Program, 20 U.S.C. 1071 et seq., the Federal Perkins Loan Program, 20 U.S.C. 1087aa et seq., and all educational debts that are evidenced by a contract or negotiable instrument that provides for the payment of collection costs or attorney fees and are collected by the Louisiana Student Financial Assistance Commission or are collected on behalf of institutions under the jurisdiction of boards created by Article VIII of the Constitution of Louisiana.

(d) The provisions of Subsection G of this Section shall not be construed to authorize the attorney general to execute or enter into contingency fee contracts with private entities with respect to debt collections on behalf of the state.

(2) There is hereby established in the state treasury a special fund to be known as the Department of Justice Debt Collection Fund, hereinafter referred to as the "fund". The fund shall be comprised of monies received by the attorney general as compensation for any debt collection activities undertaken pursuant to the provisions of this Subsection or any other provision of law. Monies in the fund shall be subject to annual appropriation to the Department of Justice solely for support of debt collection activities. Monies so appropriated shall be used to supplement the department's budget and shall not be used to displace, replace, or supplant appropriations from the state general fund for operations of the department below the level of state general fund appropriation for the foregoing year. All unencumbered and unexpended monies in the fund at the end of the fiscal year shall remain in the fund. Monies in the fund shall be invested by the treasurer in the same manner as those in the state general fund, and any interest earned on such investment shall be deposited in and credited to the fund.

Acts 1988, No. 448, §5, eff. July 1, 1988; Acts 2005, No. 435, §2, eff. July 11, 2005; Acts 2006, No. 611, §1.



RS 49:258 - Procurement of private contractual legal services for state agencies

§258. Procurement of private contractual legal services for state agencies

Notwithstanding the provisions of any other law to the contrary and specifically the provisions of any law that authorizes the state or a state agency to appoint, employ, or contract for private legal counsel to represent the state or a state agency, including but not limited to the provisions of R.S. 42:261, 262, and 263, and R.S. 40:1299.39(E), any appointment of private legal counsel to represent the state or a state agency shall be made by the attorney general with the concurrence of the commissioner of administration in accordance with the following procedure:

(1) All attorneys appointed as private legal counsel to represent the state or a state agency shall meet or exceed written minimum qualifications and all appointments shall be made in accordance with a written appointments procedure, both of which shall be established by the attorney general and the governor, or their designees. The commissioner of administration shall participate in the preparation of the minimum qualifications and the appointment procedure. The minimum qualifications and the appointments procedure shall be published at least annually in the Louisiana Bar Journal or such other publication as will reasonably assure dissemination to the membership of the Louisiana State Bar Association. The exercise of the authority provided in this Section shall not be subject to the Administrative Procedure Act.

(2) All appointments of private legal counsel representing the state or a state agency that are in effect on the effective date of this Section shall be reviewed to ensure that such counsel satisfy the minimum qualifications provided for in Paragraph (1) of this Section and all such changes in or terminations of such appointments shall be made as are necessary to ensure such compliance.

(3) For the purposes of this Section, "state agency" means any department, board, commission, agency, office, special district, authority, or other entity of the state, but does not include the Public Service Commission or the State Bond Commission or any political subdivision of the state, as defined by Article VI of the Constitution of Louisiana, or any entity of such political subdivision.

Acts 1988, No. 448, §5, eff. July 1, 1988; Acts 1990, No. 946, §1; Acts 1992, No. 385, §2.



RS 49:259 - Department of Justice Legal Support Fund

§259. Department of Justice Legal Support Fund

A. There is hereby established in the state treasury a special fund to be known as the Department of Justice Legal Support Fund, hereinafter referred to as the "fund". The fund shall be comprised of proceeds recovered by the attorney general on behalf of the state from court judgments, settlements, fines, fees, forfeitures and penalties, from the recovery or award of any attorney fees as provided in R.S. 42:262, or from proceeds recovered by the attorney general from any other source which revenues are received by the attorney general for deposit into the fund, except those judgments and recoveries made on or pertaining to any office of risk management litigation, litigation involving the Department of Natural Resources or the Department of Environmental Quality, or to the settlement funds, judgments, or final disposition of the claims asserted in State of Louisiana v. BP Exploration & Production, et al., consolidated with In Re: Oil Spill by the Oil Rig "Deepwater Horizon" in the Gulf of Mexico, on April 20, 2010, MDL No. 2179 (E.D. La.) (hereinafter "DWH litigation"), as provided in Subsection D of this Section.

B.(1) After satisfying the requirements of the Bond Security and Redemption Fund as provided in Article VII, Section 9(B) of the Constitution of Louisiana, the treasurer shall transfer into the fund each fiscal year from proceeds received as provided in Subsection A of this Section an amount which together with the balance in the fund as of each July first is sufficient to bring the balance in the fund to ten million dollars annually. Annual deposits into the fund shall not exceed a total of ten million dollars and the balance of the fund shall not exceed ten million dollars. Any proceeds received as provided in Subsection A of this Section, after making the total annual deposit into the fund of ten million dollars shall be deposited into the state general fund.

(2) The attorney general shall notify the state treasurer, the Joint Legislative Committee on the Budget, and the commissioner of administration immediately upon receipt of any proceeds received as provided in Subsection A of this Section.

C.(1) The monies in the fund shall be annually appropriated to the Department of Justice solely for the purposes of defraying the costs of expert witnesses, consultants, contract legal counsel, technology, specialized employee training and education, and public education initiatives. Monies in the fund may also be used to defray the expense of employees hired, including attorneys and support staff, and to pay related expenses to represent the state.

(2) No employee salary or wages or other expenses, to be paid from the recovery or award of any attorney fees as provided in R.S. 42:262, including the recovery or award of any attorney fees resulting from the Court Order [Regarding Payment of the Gulf States' Attorneys' Fees and Costs] (Rec. Doc. 15441) issued in the DWH litigation on October 5, 2015, shall be paid by the Department of Justice, until funding is approved by the Joint Legislative Committee on the Budget.

(3) Each fiscal year, monies shall be deposited into the fund in an amount sufficient to bring the unencumbered balance in the fund to ten million dollars.

D. Notwithstanding the provisions of Subsection A of this Section, no proceeds shall be deposited into the fund from court-awarded judgments and settlements involving the Department of Natural Resources as specified in R.S. 30:136.3(B)(1), nor any judgments, settlements, or recoveries which are designated for credit to the Hazardous Waste Site Cleanup Fund, the Environmental Trust Fund, or any other funds administered by the Department of Environmental Quality under the Environmental Quality Act. Notwithstanding the provisions of Subsection A of this Section, no proceeds shall be deposited into the fund from court-awarded judgments and settlements involving the Department of Transportation and Development. Notwithstanding the provisions of Subsection A of this Section, no proceeds shall be deposited into the fund from judgments, settlements, or recoveries arising from the DWH litigation, including but not limited to litigation expenses, assessment costs, court costs or attorney fees.

E. All unexpended and unencumbered monies in the fund at the end of a fiscal year shall remain in the fund. Monies in the fund shall be invested by the treasurer in the same manner as those in the state general fund, and any interest earned on such investment shall be deposited in and credited to the state general fund.

Acts 2004, No. 586, §1, eff. June 29, 2004; Acts 2005, No. 420, §1, eff. July 1, 2006; Acts 2010, No. 1033, §1, eff. July 1, 2010; Acts 2014, No. 796, §2, eff. June 19, 2014; Acts 2016, No. 601, §4, eff. June 17, 2016.



RS 49:301 - STATE TREASURER

CHAPTER 5. STATE TREASURER

PART I. GENERAL PROVISIONS

§301. Commission and oath

The state treasurer shall be commissioned by the governor and before entering upon the discharge of the duties of his office, shall take and subscribe the oath prescribed by the constitution, which shall be indorsed on his commission. His commission shall not be issued by the governor until the bond and surety shall have been given.

Acts 1976, No. 428, §1, eff. July 31, 1976.



RS 49:302 - Repealed by Acts 1995, No. 846, 4, eff. Jan. 8, 1996.

§302. Repealed by Acts 1995, No. 846, §4, eff. Jan. 8, 1996.



RS 49:303 - Seal

§303. Seal

The state treasurer shall keep a seal of office, which shall be used to authenticate all written papers, documents, and certificates from his office.

Acts 1976, No. 428, §1, eff. July 31, 1976.



RS 49:304 - Residence

§304. Residence

The state treasurer shall reside at the seat of government.

Acts 1976, No. 428, §1, eff. July 31, 1976.



RS 49:305 - Bond

§305. Bond

The state treasurer shall, within ten days after being officially informed of his election and before he is commissioned or enters on the discharge of the duties of his office, execute and deliver a faithful performance bond payable to the governor for the sum of fifty thousand dollars. Premiums of the bond shall be paid by the state.

Acts 1976, No. 428, §1, eff. July 31, 1976.



RS 49:306 - Authority to administer oaths

§306. Authority to administer oaths

The state treasurer shall have authority to administer oaths required and allowed by law in all matters touching the duties of his office.

Acts 1976, No. 428, §1, eff. July 31, 1976.



RS 49:307 - Duties in general

§307. Duties in general

The state treasurer shall:

(1) receive and safely keep all the monies of this state, not expressly required by law to be received and kept by some other person;

(2) disburse the public money upon warrants drawn upon him according to law, and not otherwise;

(3) keep a true, just, and comprehensive account of all public money received and disbursed, in books to be kept for that purpose, in which he shall state from whom monies have been received, and on what account; and to whom and on what account disbursed;

(4) keep a true and just account of each head of appropriations made by law, and the disbursements under them;

(5) give information in writing to either house of the legislature when required, upon any subject connected with the treasury, or touching any duty of his office; and

(6) perform all other duties required of him by law.

Acts 1976, No. 428, §1, eff. July 31, 1976.



RS 49:307.1 - Attendance at meetings; representation

§307.1. Attendance at meetings; representation

The state treasurer shall attend meetings of all state boards, agencies, retirement system boards, or other public bodies of which he is a member, whether ex officio or otherwise. However, the state treasurer is hereby authorized to designate the deputy state treasurer or any assistant state treasurer, as defined in Louisiana R.S. 36:765 through R.S. 36:768, or any senior staff member of the treasurer's office to represent the state treasurer at any such meeting, in which case any action taken or vote made by such representative shall carry the full force and effect as if made by the state treasurer.

Added by Acts 1981, No. 115, §1, eff. July 3, 1981; Acts 1989, No. 755, §1, eff. July 8, 1989.



RS 49:308 - State funds; deposit in state treasury; exceptions; lock box services; reports

§308. State funds; deposit in state treasury; exceptions; lock box services; reports

A. All money received by the state or by any state board, commission, or agency shall be deposited immediately upon receipt in the state treasury, except that received:

(1) As a result of grants or donations or other forms of assistance when the terms and conditions thereof or of agreements pertaining thereto require otherwise.

(2) By trade or professional associations, including the Louisiana State Board of Cosmetology.

(3) By the employment security administration fund or its successor.

(4) By retirement systems or funds.

(5) By state agencies operating under authority of the constitution preponderantly from fees and charges for the shipment of goods in international maritime trade and commerce.

(6) By a state board, agency, or commission, but pledged by it in connection with the issuance of revenue bonds as provided by Section 6(C) of Article VII of the constitution, other than any surplus which is defined in the law authorizing such revenue bonds.

(7) By a levee district or political subdivision, unless the full faith and credit of the state is pledged to the payment of the bonds of the levee district or political subdivision.

B. Only such monies shall be available for expenditure by state agencies as are appropriated by the legislature or dedicated by the constitution.

C. Dedicated monies shall be credited by the state treasurer to the agency to which the dedication is made, but only so much thereof shall be available for expenditure in any fiscal year as is appropriated by the legislature for such fiscal year, except as to revenues dedicated by the constitution.

D. The funds covered by this Section are to be considered as a means of financing the operations of the agencies to which appropriated or dedicated, and expenditures shall be subject to the laws and regulations relating to budgeting by state agencies and the budgetary controls provided for by Title 39 of the Louisiana Revised Statutes of 1950, as amended, insofar as these laws and regulations are not inconsistent with the purposes of this Section.

E.(1) "State or state board, agency, or commission", as used in Subsection A of this Section, means any state office, department, board, commission, institution, division, officer, or other person or functional group authorized to exercise or that does exercise any functions of the government of the state.

(2) The term does not include:

(a) Offices and officers referred to in Article V of the Constitution of Louisiana.

(b) The legislature, or any officer, agency, or employee thereof.

(c) Any governing body or officer of any local government or subdivision of the state, or any parochial officer who exercises functions coterminous with the municipality in which he performs those functions.

(d) The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors of Southern University and Agricultural and Mechanical College, the Board of Supervisors of the University of Louisiana System, and the colleges and universities supervised and managed by each.

(e) The Board of Supervisors of Community and Technical Colleges, and the community and technical colleges supervised and managed by such board.

(f) Any public trust created under R.S. 9:2341 through 2347.

F. "Political subdivision" as used in Paragraph (7) of Subsection A of this Section means any judicial circuit, judicial district, office of public defender within a judicial district, school board, parish, municipality, or any other unit of local government, including a special district authorized by law to perform governmental functions. The term special district includes a parishwide special district, a special district within a parish, multi-parish districts, and all port authorities, boards, commissions and districts.

G. The state or any state board, agency, commission, or political subdivision may use commercial banks or other financial institutions, each of which shall have its principal office located in this state, to provide lock box services, as that term is generally understood in the national financial markets, for the collection of revenues. The use of lock box services may include the handling of tax returns or records, as such are characterized in R.S. 47:1508, by the financial institution providing such service without such service being a violation of R.S. 47:1508 regarding the confidential nature of such records. Nothing in this Subsection shall be construed as making any returns of taxpayers or records pertaining to those returns a matter of public record as such returns or records are specifically excluded by Article VII, Section 12 of the Constitution of Louisiana.

H. The state treasurer shall submit to the governor and the legislature a monthly report of all revenues received for each state tax, license, and fee, designated by agency on forms to be provided by the legislative fiscal office. The report shall be due on the fifteenth day of the month after the month in which the revenues were received.

Acts 1976, No. 428, §1, eff. July 31, 1976. Amended by Acts 1978, No. 489, §1; Acts 1987, No. 673, §1; Acts 1989, No. 836, §3, eff. July 1, 1989; Acts 1997, No. 489, §2, eff. July 1, 1997; Acts 2003, No. 756, §1.



RS 49:308.1 - Comprehensive Capital Outlay Budget Acts Interest Earnings Account

§308.1. Comprehensive Capital Outlay Budget Acts Interest Earnings Account

A.(1) There is hereby created an account in the state treasury to be known as the Comprehensive Capital Outlay Budget Acts Interest Earnings Account, hereafter referred to as the "Account".

(2) As of April 1, 1987, the balance of the account in excess of two million dollars shall be credited to the state general fund.

(3) After July 1, 1983, interest earned from the investment of general fund monies appropriated in any capital outlay act, and from the investment of general obligation bond or note proceeds appropriated in any capital outlay act, and from the investment of monies in the account shall be credited to the state general fund; however, from April 1, 1987, to July 1, 1987, should the balance in the account fall below two million dollars due to allocations for cost over-runs, all interest earned shall be credited to the account until a balance of two million dollars is restored. After July 1, 1987, should the balance in the account fall below five million dollars due to allocations for cost over-runs, all interest earned shall be credited to the account until a balance of five million dollars is restored.

B. If it is determined by the agency, political subdivision, board, or director of the facility planning and control section of the office of the governor that the funds appropriated in any capital outlay budget act are not sufficient to complete the projects contained therein through unavoidable deficiencies in appropriation, including administrative and legal requirements, the commissioner of administration, subject to approval of the Joint Legislative Committee on the Budget, may direct the use of monies in the fund, not to exceed an aggregate of fifteen million dollars in any one fiscal year, for the purpose of completing the projects contained in any capital outlay budget act and such money shall be deemed appropriated in specific amounts necessary for such purpose; provided that such appropriations for administrative purposes shall be processed using existing procedures.

C. All appropriations made pursuant to this Section are made as additions to funds for previously authorized projects, and for accounting purposes shall be included in the account of the previously authorized project.

Added by Acts 1983, No. 307, §1; Acts 1986, 1st Ex. Sess., No. 23, §1, eff. Dec. 24, 1986.

{{NOTE: SEE ACTS 1986, 1ST EX. SESS., NO. 23, §2.}}



RS 49:308.2 - Repealed by Acts 1994, 3rd Ex. Sess., No. 37, 1.

§308.2. Repealed by Acts 1994, 3rd Ex. Sess., No. 37, §1.



RS 49:308.3 - Special funds and dedication of money

§308.3. Special funds and dedication of money

A. Notwithstanding any other law to the contrary and except as provided by the Constitution of Louisiana and Subsection B of this Section, all special funds in the state treasury are abolished and any and all laws of the state which dedicate or otherwise provide for the use of money required by the Constitution of Louisiana to be deposited in the state treasury are superseded on the effective date of this Section. The treasurer is therefore authorized and directed to transfer the balances of the abolished funds and deposit them into the general fund. Notwithstanding laws requiring certain money to be deposited in and credited to such abolished special funds, the treasurer, upon receipt of such money, and after compliance with the requirements of Article VII, Section 9(B) of the constitution relative to the Bond Security and Redemption Fund, shall deposit the money in and credit it to the general fund. All interest earned on investment of the money shall be deposited in and credited to the general fund.

B. This Section shall not apply to or affect the laws which dedicate or otherwise provide for the use of the following money or the laws which provide for the following special funds in the state treasury:

(1) Special funds or dedications of money established in or protected by the Constitution of Louisiana or special funds containing money not required by the constitution to be deposited in the state treasury.

(2) Special funds established in the treasury or dedications of money established solely as a requirement of the terms and conditions of, or as a requirement of an agreement pertaining to, the following:

(a) Grants, donations, or other forms of assistance.

(b) Court or regulatory agency orders or judgments.

(c) Contracts of the state or of its agencies, boards, or commissions, including contracts related to the issuance of bonds, notes, and other indebtedness.

(d) A contract concerning the satisfaction of final judgments, settlements, or compromises.

(3) Special funds and dedications of money provided by law for money received by or on behalf of a state board, agency, authority, or commission which is mainly composed of and represents members of a trade, business, or professional association from fees or assessments paid by the members of the trade, business, or professional association and which expends the money on market or product research and development.

(4) Special funds and dedications of money provided by law funded by assessments or surcharges for the satisfaction of final judgments, settlements, orders, awards, or compromises.

(5) Special funds and dedications of money provided by law related to the judiciary.

(6) Any funds including interest earned thereon which are paid or deposited on a voluntary basis by persons or other private legal entities for their protection or benefit.

(7) The Hazardous Waste Site Cleanup Fund created and maintained pursuant to R.S. 30:2205 and the Environmental Trust Fund created and maintained pursuant to R.S. 30:2015.

C. This Section shall not apply to or affect R.S. 47:5001 et seq. relative to the State Tax Revenue Limit.

D. This Section shall not apply to the Motorcycle Safety, Awareness, and Operator Training Program Fund as provided in R.S. 32:412(C)(2) and the Proprietary School Student Protection Fund as provided for in R.S. 17:3141.16.

E. Not later than March first of each fiscal year, the treasurer shall submit to the Joint Legislative Committee on the Budget and the legislative fiscal office a report on special funds which shall include but not be limited to a listing of all currently authorized special funds created by the legislature, together with the legal citation, date of creation, cash balance in the fund as of the end of the prior fiscal year, and a notation of whether or not any revenue or expenditure activity has occurred during the prior fiscal year.

Added by Acts 1988, 1st Ex. Sess., No. 5, §1, eff. July 1, 1988; Acts 1988, No. 815, §2, eff. July 18, 1988; Acts 1989, No. 392, §2, eff. June 30, 1989; Acts 1989, No. 642, §2; Acts 1989, No. 798, §2; Acts 1995, No. 1127, §1; Acts 2009, No. 138, §2.

NOTE: See Acts 1988, 1st Ex. Sess., No. 5, §§2, 3, and 4.



RS 49:308.4 - Use of funds on deposit; repayment to special funds

§308.4. Use of funds on deposit; repayment to special funds

A. The treasurer is authorized to use, loan, or borrow any available state cash in the state treasury from any fund to make payments from the state general fund that are authorized by law. Any funds so used, loaned, or borrowed during a fiscal year shall be repaid no later than August fifteenth of the calendar year following the end of that fiscal year.

B. At each scheduled meeting of the Revenue Estimating Conference, as provided in R.S. 39:26, the state treasurer shall provide, in a format prescribed by the conference, a fiscal status report to contain, without limitation, the level of interfund borrowing authorized herein.

C. This Section shall not apply to or otherwise provide for the use of the money in the Louisiana Education Quality Trust Fund, also known as the Kevin P. Reilly, Sr. Louisiana Education Quality Trust Fund, Article VII, Section 10.1 of the Constitution of Louisiana and the Transportation Trust Fund, Article VII, Section 27 of the Constitution of Louisiana.

Acts 1989, No. 836, §3, eff. July 1, 1989; Acts 1992, No. 11, §1, eff. June 20, 1992; Acts 1993, No. 1023, §1; Acts 2000, 2d Ex. Sess., No. 5, §1, eff. June 30, 2000, and §2, eff. July 1, 2001; Acts 2013, No. 56, §4, eff. May 29, 2013.

NOTE: See Acts 1989, No. 836, §6.

NOTE: See Acts 2000, No. 46, second §2, eff. June 28, 2000, relative to applicability of this Section and Acts 2000, 2d Ex. Sess., No. 5, §3, which repeals and voids Acts 2000, No. 46, §2.

\



RS 49:308.5 - Special funds and dedication of money

§308.5. Special funds and dedication of money

A. The legislature hereby finds that due to the number of special funds in the state treasury it is difficult for the governor, the legislature, and the public to assess the return on investment of the activities supported by such funds. In order to address this situation, the legislature finds that a system of transparency and accountability needs to be established and that the authority for such funds should routinely sunset unless the return on investment of the activities funded by monies deposited in such fund warrants the continuation of this method of funding. Further inducing competition for funding from the state general fund will put all activities on an equal footing and will allow the governor and the legislature to better prioritize funding.

B.(1) The division of administration shall establish a procedure to assure that the activities supported by a special fund are subject to the same level of transparency and accountability as activities supported by the state general fund. The procedure shall include the annual submission of reports no later than December first of each year for all entities and activities supported by appropriations from the fund.

(2) The reports shall be submitted to the president of the Senate, the speaker of the House of Representatives, and the division of administration. The reports to the division of administration shall be submitted electronically in a form and format as specified and established by the commissioner of administration. The division of administration shall publish the reports in an electronic database so as to ensure transparency and accountability.

(3)(a) Beginning October 1, 2009, and every two years thereafter, the division of administration shall develop a plan and schedule for the review of the special funds and dedications. The plan and schedule shall be submitted to the Joint Legislative Committee on the Budget for its review and approval. The plan may be adjusted annually as needed.

(b) Each plan and schedule shall provide for the review of not more than twenty-five percent of the special funds and dedications. The plan and schedule shall specify the funds and dedications that are to be reviewed.

(c) The Joint Legislative Committee on the Budget, hereinafter referred to as "the committee", shall conduct a review of the special funds and dedications as specified in each such plan and schedule.

(4) No later than February 15, 2010 and every two years thereafter, the committee shall report the findings of each biennial review to the speaker of the House of Representatives, the president of the Senate, the governor, and the commissioner of administration.

C. This Section shall not apply to or affect the laws which dedicate or otherwise provide for the use of the following money or the laws which provide for the following special funds in the state treasury:

(1) Special funds or dedications of money received by the state or by any state board, agency, or commission which is protected by the Constitution of Louisiana and laws effectuating such special funds and dedications or special funds containing money which is not required by the constitution to be deposited in the state treasury pursuant to Article VII, Section 9(A) of the Constitution of Louisiana.

(2) Special funds in the state treasury established solely as a requirement of the terms, conditions, or requirements of:

(a) Grants, donations, or other forms of assistance.

(b) Court or regulatory agency orders or judgments.

(c) Contracts of the state or of its agencies, boards, or commissions, including contracts related to the issuance of bonds, notes, and other indebtedness.

(3) Special funds and dedications of money provided by law for money received by or on behalf of a state board, agency, authority, or commission which is mainly composed of and represents members of a trade, business, or professional association from fees or assessments paid by the members of the trade, business, or professional association and which expends the money on market or product research and development.

(4) Special funds and dedications of money provided by law related to the judiciary.

(5) Special funds and dedications of money provided by law related to retirement funds.

Acts 2009, No. 492, §1, eff. July 1, 2009.



RS 49:308.6 - State government fees for services and activities; cost recovery

§308.6. State government fees for services and activities; cost recovery

A.(1) The division of administration shall establish a procedure for periodic review, analysis, and evaluation that ensures that fees established to fund specific activities are generating funding in direct proportion to expenditures associated with such activity.

(2) The review, analysis, and evaluation shall be performed by House and Senate staff and shall include historical data and trends. It shall specifically consider revenue generated through the fee, expenditures incurred for the activity, the ratio of revenue to expenditures, the units of service and annual cost per unit of service. It may include any other information deemed relevant and appropriate by the commissioner of administration.

B.(1) Beginning October 1, 2010, and every year thereafter, the division of administration shall develop a plan and schedule for the review of fees. The plan and schedule shall be submitted to the Joint Legislative Committee on the Budget for its review and approval. The plan may be adjusted annually as needed.

(2) Each plan and schedule shall provide for the review of not more than twenty-five percent of the fees. The plan and schedule shall specify the fees that are to be reviewed. A fee shall be reviewed at least once in a time period of five years.

(3) The Joint Legislative Committee on the Budget, hereinafter referred to as "the committee", shall conduct a review of the fees as specified in such plan and schedule. Such review may include the division of administration's evaluation and any other information deemed appropriate by the committee.

(4) No later than February 15, 2011, and every year thereafter, the committee shall report the findings of each review to the speaker of the House of Representatives, the president of the Senate, the governor, the commissioner of administration, and the chairman of the Commission on Streamlining Government. Such report shall include findings regarding a policy determination as to the appropriate apportionment of funding between the general public and the user group for the activity and whether the fee is set at the appropriate amount to fund in whole, or in part, the activity.

(5) In the event the committee finds that the fee is not set at the appropriate amount, the head of the agency shall have sixty days to provide a response to the committee on actions planned or taken to address the finding.

C. Each agency that charges fees which are part of a budget unit's operating budget in the General Appropriation Bill shall post on its website the data and information used to calculate the fee and the method of calculation. The agency shall also post any audits regarding the fee as well as any review and findings of the committee.

Acts 2010, No. 1001, §2, eff. July 1, 2010.



RS 49:309 - Endorsement of warrants

§309. Endorsement of warrants

The state treasurer shall endorse on each warrant its payment and the date of payment.

Acts 1976, No. 428, §1, eff. July 31, 1976.



RS 49:310 - Payments

§310. Payments

The state treasurer shall pay over all money due to any person or corporation by the state, into their own hands, or by order from them, and in no other manner whatever, any order of seizure or attachment to the contrary notwithstanding.

Acts 1976, No. 428, §1, eff. July 31, 1976.



RS 49:311 - Access to books of other state offices

§311. Access to books of other state offices

The state treasurer shall have free access to the books of all offices of the state, for the inspection of all books, accounts and papers which may concern the duties of his office.

Acts 1976, No. 428, §1, eff. July 31, 1976.



RS 49:312 - Assistant treasurer; duties, oath and bond

§312. Assistant treasurer; duties, oath and bond

The assistant state treasurer, in the absence of the state treasurer, or in case of his inability to act, or under his direction, shall have the authority to perform all the acts and duties of the treasurer's office. Before entering upon the discharge of the duties of his office he shall take and subscribe the oath required by the constitution, and execute a faithful performance bond in the sum of fifty thousand dollars, payable to the governor. Premiums of this bond shall be paid by the state.

Acts 1976, No. 428, §1, eff. July 31, 1976.



RS 49:313 - Assistant treasurer; salary

§313. Assistant treasurer; salary

The assistant state treasurer shall receive a salary as determined by the state treasurer.

Acts 1976, No. 428, §1, eff. July 31, 1976.



RS 49:314 - Withdrawals

§314. Withdrawals

A. Money shall be drawn from the state treasury only pursuant to an appropriation made in accordance with law, except as otherwise provided by the Constitution of Louisiana.

B.(1) Notwithstanding any other provision of law to the contrary, including any provision of any appropriation act or capital outlay act, the appropriations from the Transportation Trust Fund enacted for a specific fiscal year shall have equal priority, regardless of whether such appropriations are contained in the general appropriation act, the capital outlay act, or any other appropriation act.

(2) At any point in time, if revenues in the state treasury credited to the Transportation Trust Fund are insufficient to fully fund the warrants submitted for payment from the Transportation Trust Fund, the treasurer shall allocate money for the payment of a warrant on the basis of a ratio which shall be the amount that the appropriation bears to the total amount of the appropriations from the Transportation Trust Fund for the fiscal year.

(3)(a) Notwithstanding any other provision of law to the contrary, including any provision of any Appropriation Act or Capital Outlay Act, for any monies appropriated from the Transportation Trust Fund the attorney general shall do one of the following:

(i) Certify that such appropriation is for a purpose for which monies in the trust fund may be expended as limited by the provisions of Article VII, Section 27 of the Constitution of Louisiana.

(ii) Determine that such appropriation is not for such an authorized purpose.

(b) Such certification or determination by the attorney general must be made within seven days following final passage by both houses of the legislature of any bill which appropriates funds from the Transportation Trust Fund.

(c) The certification or other determination shall be transmitted to the governor, the Joint Legislative Committee on the Budget, the Joint Legislative Committee on Capital Outlay, the presiding officers of both houses of the legislature, and the chairmen of the House and Senate Committees on Transportation, Highways and Public Works.

Acts 1976, No. 428, §1, eff. July 31, 1976; Acts 1991, No. 384, §1, eff. July 1, 1991; Acts 1993, No. 1036, §1, eff. July 1, 1993; Acts 2005, No. 70, §1, eff. July 1, 2005.



RS 49:315 - Operating bank accounts

§315. Operating bank accounts

All operating bank accounts of state agencies and all balances in the operating bank accounts shall be public funds until final disbursement is made therefrom.

Acts 1976, No. 428, §1, eff. July 31, 1976.



RS 49:316 - Bank charges

§316. Bank charges

All banks selected as fiscal agents or depositories for the deposit of funds belonging to the state, or any state agency, shall pay at par and receive on deposit at par all checks and drafts drawn by or in favor of the state or state agency. The bank or banks chosen under a request for proposal process to enter into an agreement to act as the central depository bank may charge such reasonable fees for services rendered to the state treasurer's office as may be agreed upon from time to time. The state or any agency may elect to pay for services rendered either through compensating balances or through the assessment of service or activity charges, or any combination thereof, as may be agreed upon by the state or state agency and the fiscal agent or depository bank.

Acts 1988, No. 627, §2.



RS 49:316.1 - Payments by treasury approved credit cards, debit cards, and other forms of electronic payments; authorizations; contracts; fees

§316.1. Payments by treasury approved credit cards, debit cards, and other forms of electronic payments; authorizations; contracts; fees

A.(1) The state, through any department, agency, board, commission, or other state entity hereinafter referred to as "state entity" may accept payment of any obligation such state entity is authorized to collect, including but not limited to taxes, fees, charges, licenses, service fees or charges, fines, penalties, interest, sanctions, stamps, surcharges, assessments, obligations, and any other similar charges or obligations to any state entity hereinafter referred to collectively as "state charges" by credit cards, debit cards, and any other forms of electronic payments approved by the treasurer as provided in this Section.

(2)(a) The state treasurer shall establish a fee for approved payment of transactions authorized by this Section for each card and any other forms of electronic payment and for each method of conducting transactions to be accepted. The fee shall be established as uniformly as possible. When accepting such cards or any other forms of electronic payments as authorized by this Section, any state entity may assess a fee, if such fee has been established and in the amount established by the treasurer pursuant to this Section, provided that for each method of conducting transactions by the state entity, the fee is a uniform dollar amount, a percentage of the transaction, or a tiered amount based on the transaction amount assessed for each card and any other form of electronic payment. Such fee shall be considered a "state charge" as provided in this Section. The provisions of this Paragraph shall not be applicable to public postsecondary institutions of higher education or to transactions administered by a third-party solution.

(b) Notwithstanding the provisions of Subparagraph (2)(a) of this Subsection and Subsection C of this Section, each public postsecondary institution of higher education may assess a fee, for each card and any other forms of electronic payment, and for each method of conducting transactions, to be accepted for approved payment of transactions authorized by this Section. The amount of any such fee shall be as determined by the respective public postsecondary institution of higher education and shall be considered a "state charge" as provided in this Section. Each public postsecondary institution of higher education may negotiate and enter into contracts, for periods not to exceed five years, for provision of, and activities related to, the use of such cards and any other forms of electronic payments. Contracts may be made with financial providers, third-party solutions, or providers for Internet and other similar use and payment acceptance with respect to such cards and any other forms of electronic payments.

(c) Notwithstanding the provisions of Subparagraphs (a) and (b) of this Paragraph, the fee charged by a third-party solution for any state entity shall be a convenience fee paid directly to the private entity third-party solution by the payor and shall not be considered a "state charge" as provided in this Section. However, the amount of the convenience fee, after review and recommendation by the treasurer, shall be approved by the Senate Committee on Revenue and Fiscal Affairs and the House Committee on Ways and Means. In addition, the amount of the convenience fee shall be disclosed to the payor before the transaction is completed, and the payor shall be given the option of canceling the transaction at that time.

(3) For the purpose of this Section, "third-party solution" shall mean a company that provides a software application, a gateway, or both to capture credit card and any other forms of electronic payments for processing by a merchant services acquirer.

(4) The authorization and use of credit and debit cards and any other forms of electronic payments to make or accept payment for any government charge or required payment shall be in accordance with the provisions of this Section, and any rules, regulations, contracts, agreements, or policies promulgated or entered into pursuant to this Section.

B. When a state entity accepts payment of any state charge by any card or other forms of electronic payment, the liability therefor is not finally discharged and obligation for payment of such state charge is not extinguished until the state entity has received final settlement, payment, or other credit in full for the state charge and any additional permissible fees associated with the transaction. Upon receipt of the final settlement, payment, or other credit, the state charge shall be deemed paid on the date the credit or debit charge was initially made.

C. The treasurer shall designate any credit cards, debit cards, or other forms of electronic payments that state entities may accept to receive payment of any state charges, and shall from time to time, but at least annually, publish a list of approved credit and debit cards by card organization brand by which any state entity will be authorized to accept payment of any charge or payment the state entity is authorized to collect. Any state entity may recommend that the treasurer consider a specific credit or debit card by card organization brand for approval. Except as provided in Subparagraph (A)(2)(b) of this Section, he shall have authority to negotiate and enter into all contracts, for periods not to exceed five years, with providers of such cards or other forms of electronic payments, including merchant service acquirers, third-party solutions, or providers for Internet and other similar use and payment acceptance using such cards or other forms of electronic payments. In negotiating such contracts and approving designated cards and other forms of electronic payments, the treasurer shall seek to achieve uniform implementation and standard terms and provisions with respect to the acceptance of payments by state entities, in order to achieve maximum efficiency, uniformity, and cost effectiveness. Any contracts pursuant to this Section may include such provisions, terms, and conditions as the treasurer shall deem necessary or appropriate to fulfill those purposes, including specific terms applicable to any particular state entity, such as any limitations on amounts and limits of liabilities eligible for payment, operational requirements, types, terms, and payment of fees.

D. The treasurer shall by rule establish procedures and guidelines for the approval and operation of any cards and other forms of electronic payments, and fix applicable processing fees, pursuant to this Section.

E. The authorizations for and use of any cards and other forms of electronic payments by any state department, agency, board, commission, or other state entity, to accept payment for any state charges, shall be pursuant to and in accordance with this Section, notwithstanding any other provisions of law.

F. Any contracts or other binding arrangements for acceptance of credit or debit cards or other forms of electronic payments, in existence on August 15, 1999, shall not be affected by this Section and shall be honored according to their terms.

G. The provisions of this Section shall not apply to any payments made through a nationwide licensing or registry system, or any payments made pursuant to the Louisiana Securities Law, as provided for in R.S. 51:701 et seq.

Acts 1999, No. 1214, §1; Acts 2002, 1st Ex. Sess., No. 148, §1, eff. April 24, 2002; Acts 2004, No. 330, §1, eff. June 18, 2004; Acts 2007, No. 435, §1, eff. July 11, 2007; Acts 2008, No. 119, §1, eff. June 9, 2008; Acts 2010, No. 191, §1; Acts 2010, No. 559, §1, eff. June 25, 2010; Acts 2015, No. 414, §4.



RS 49:317 - Designation of state depositories

§317. Designation of state depositories

The Interim Emergency Board shall designate as state depositories such financial institutions doing business in this state as it may deem advisable after considering the recommendations of the treasurer.

Acts 1976, No. 428, §1, eff. July 31, 1976. Amended by Acts 1976, No. 557, §1; Acts 1993, No. 509, §3, eff. April 1, 1994; Acts 1994, 3rd Ex. Sess., No. 61, §3, eff. July 6, 1994; Acts 2013, No. 32, §1.



RS 49:318 - Warrants to be issued for unexpended balances or receipts

§318. Warrants to be issued for unexpended balances or receipts

In the event any state department, agency or budget unit shall fail to remit to the state treasury its unexpended balance or receipts as provided by law, the governor shall forthwith draw a warrant on said department, agency or budget unit in favor of the state treasurer for the amount due; a copy of the warrant shall be sent to the state treasurer. If the said department, agency or budget unit shall fail to honor said warrant, the state treasurer, ten days after the date thereof, shall charge said warrant against the undrawn appropriation or any other funds allocated or belonging to said department, agency or budget unit which may be in the custody of the state treasurer.

Acts 1976, No. 428, §1, eff. July 31, 1976.



RS 49:319 - State depositories; definitions

§319. State depositories; definitions

"State depositing authority" as used in this Chapter means the state treasurer, and other elected state officials or any department, board, commission, or institution of the state; and "depository" or "fiscal agent bank" means any bank selected and designated by the Interim Emergency Board for deposit of state funds by the treasurer and other elected state officials or any department, board, commission, or institution of the state.

Acts 1976, No. 428, §1, eff. July 31, 1976. Amended by Acts 1976, No. 557, §1.



RS 49:320 - Fiscal agent banks for deposit of funds to be selected by Interim Emergency Board

§320. Fiscal agent banks for deposit of funds to be selected by Interim Emergency Board

Fiscal agent banks for the deposit of funds belonging to any state depositing authority shall be selected and designated in the manner provided by resolution of the Interim Emergency Board and under the terms and conditions deemed appropriate or advisable by the board.

Acts 1976, No. 428, §1, eff. July 31, 1976. Amended by Acts 1976, No. 557, §1.



RS 49:320.1 - Notification upon opening banking accounts

§320.1. Notification upon opening banking accounts

Any state depositing authority which deposits state funds in a bank designated as a fiscal agent bank by the Interim Emergency Board shall provide written notice to the state treasurer and the cash management review board upon opening any type of account at the fiscal agent bank. The state treasurer shall annually provide a listing to the Joint Legislative Committee on the Budget of all accounts reported under these provisions. The information the state treasurer reports herein shall be in addition to the report required pursuant to the provisions of R.S. 39:372(D).

Acts 1990, No. 664, §1, eff. July 1, 1990; Acts 2016, No. 587, §2, eff. June 17, 2016.



RS 49:321 - Security for deposit of funds; checks and drafts of departments

§321. Security for deposit of funds; checks and drafts of departments

A. State depositing authorities shall require as security for deposits of state funds either:

(1) Bonds or other interest-bearing securities of the United States, or of any agency thereof, including but not limited to the Federal National Mortgage Association, or bonds or other interest-bearing obligations guaranteed fully or partially as to principal and interest by the United States, or by any agency thereof; or bonds of any possession of the United States; or bonds of the state of Louisiana, both direct and indirect obligations, including bonds or other interest-bearing obligations, whether supported by revenue or by the avails of taxes, of the state of Louisiana or of any agency, board, commission, department or division thereof or of any agency, public corporation or authority created by or recognized by the state of Louisiana; or bonds of any parish, municipality, levee board, road district, school board or school district of this state; or bonds of any parish, municipality, industrial district or industrial board which are secured by a lease executed in accordance with the provisions of Article 14, Section 14, Paragraphs b.2 or b.3 of the Constitution of Louisiana of 1921 or R.S. 39:1001 et seq. or R.S. 51:1151 et seq., as amended, and partially or fully guaranteed by the Board of Commerce and Industry in accordance with the provisions of the Bond Lease Guarantee Act of the Regular Session of the Louisiana Legislature of 1968.

(2) Promissory notes, warrants, or certificates of indebtedness, either of the authority letting such deposits or of any other authority referred to in this Section, which notes, warrants or certificates of indebtedness must be either unmatured or payable on demand.

(3) Notes representing loans to students, who meet the requirements provided in R.S. 17:3026(A)(1)(a) and (b) or who are attending or have attended any public college or university in the state of Louisiana or any regionally accredited independent institution of higher education that is a member of the Louisiana Association of Independent Colleges and Universities, which are guaranteed by the Louisiana Higher Education Assistance Commission in accordance with a contract agreement between the lender and the commission under the provisions of R.S. 17:3021 et seq. or under Title IV of the Higher Education Act of 1965 (20 U.S.C. Section 1071 et seq.) as amended, or under the "Health Education Assistance Loan Program" authorized under the Public Health Service Act. Any notes representing loans to students which are accepted as collateral must be valued at an amount not to exceed seventy-five percent of the face amount of the outstanding balance of the qualifying notes in repayment as determined by the Louisiana Higher Education Assistance Commission.

(4) Deposit guaranty bonds underwritten and guaranteed by an insurance company, licensed to do business in this state, listed as an approved surety by the United States Department of the Treasury and approved for this purpose by the Interim Emergency Board, that provide coverage for deposits of depositing authorities in excess of the amounts insured by the Federal Deposit Insurance Corporation or any other governmental agency insuring bank or other financial institution deposits that is organized under the laws of the United States, and the form and content of which are approved in advance by the state treasurer.

B. Bonds or other securities in default, either in principal or in interest, shall not be accepted or held by any of the depositing authorities named in this Chapter.

C. The market value, excluding accrued interest, of the securities or the deposit guaranty bonds held by any depositing authority shall be equal to one hundred percent of the amount on deposit to the credit of the depositing authority except that portion of the deposits insured by any governmental agency insuring bank deposits which is organized under the laws of the United States; provided that in the case of bonds or other interest-bearing obligations guaranteed as to principal and interest by the United States, or an agency thereof, the market value of said bonds or obligations, excluding accrued interest, shall not be deemed to exceed an amount in excess of the principal so guaranteed. The market value of the securities used to secure deposits as provided herein may be calculated on the basis of the quarterly reports of financial conditions submitted by the fiscal agent bank to the office of financial institutions, Federal Deposit Insurance Corporation, or Office of the Comptroller of the Currency using the valuations derived from any national securities index, register, or publication, or in any other reasonable manner acceptable to the depositing authority.

D.(1) The state treasurer, with regard to funds on deposit in the state treasury, and other state agencies, with regard to funds not on deposit in the state treasury, may grant any designated depository a period not exceeding five days from date of any deposit in which to post the security or the deposit guaranty bonds required under Subsection C of this Section. The financial soundness of the designated depository may be considered by the state treasurer and other state agencies making deposits therein in determining the time period granted pursuant to this Subsection. The amount of collateral or of deposit guaranty bonds used to secure the deposit of public funds may be based on the collected portion of funds on deposit in the depository. State agencies depositing funds in accounts other than the central depository account or its regional account shall be required to ensure that the provisions of this Section are met by the depository.

(2) "State agencies", as used in this Subsection, shall mean other elected state officials, or any department, board, commission, or institution of the state.

E. All banks selected as fiscal agents or depositories for the deposit of funds belonging to the state, or any department, board, commission or institution thereof, shall pay at par and receive on deposit at par all checks and drafts drawn by or in favor of the state or any department, board, commission, or institution, upon whatsoever point these checks and drafts may be drawn all as part of the consideration for receiving deposits of state funds.

F. No bank selected as fiscal agent or depository for the deposit of funds belonging to the state, or any department, board, commission, or institution thereof, shall charge a state depositing authority, as that term is defined in R.S. 49:319, or a local depositing authority, as that term is defined in R.S. 39:1211, a fee for credit inquiries, deposit verifications and audit confirmations concerning accounts of the depositing authority.

Acts 1976, No. 428, §1, eff. July 31, 1976; Acts 1986, No. 373, §3; Acts 1986, No. 220, §2; Acts 1987, No. 676, §1; Acts 1988, No. 946, §1; Acts 1990, No. 801, §1; Acts 1992, No. 1042, §1; Acts 1995, No. 1127, §2; Acts 2001, No. 752, §2.



RS 49:321.1 - Treasury securities lending

§321.1. Treasury securities lending

A. Notwithstanding any provision of law to the contrary, the treasurer may engage in securities lending and may engage one or more financial institutions to act as securities lending agents for the state.

B. In the event of securities lending from any funds administered by the state treasury, all of the following requirements shall be met:

(1) The borrower shall provide collateral with a value equal to or greater than one hundred two percent of the market value of the securities lent by the state plus any accrued interest.

(2) The collateral shall be in the form of either cash, which may be invested in securities under Paragraph (3) of this Subsection, or securities that are authorized investments under R.S. 49:327(B).

(3) The collateral received as security for such lending shall be invested as authorized in R.S. 49:327(B) and held for safekeeping by a custodian.

C. The securities lending agent shall indemnify the state for any losses resulting from the default of a borrower.

Acts 2003, No. 560, §3, eff. June 27, 2003.



RS 49:322 - Possession or control of securities pledged and securities acquired through repurchase agreements

§322. Possession or control of securities pledged and securities acquired through repurchase agreements

Any security pledged for any deposit of state funds or acquired through repurchase agreements, whether in the hands of the state depositing authority or held in safekeeping or trust by any bank or trust company, including any Federal Reserve Bank or any Federal Home Loan Bank or its successor, shall be deemed to be under the control or in the possession of such state depositing authority and deemed to be held in its name by such bank, trust company, Federal Home Loan Bank or its successor, or Federal Reserve Bank, or agent for such depositing authority. Any security pledged shall be delivered into the custody of such state depositing authority if, as, and when demanded. A pledge of security shall be considered a perfected security interest of the state depositing authority by the depository or the safekeeping or trust department of any bank or trust company in possession of the security and shall be binding upon the depository, the safekeeping or trust department of any bank or trust company, its successors, receivers, or assigns. However, securities acquired through repurchase agreements shall be delivered upon demand.

Acts 1988, No. 916, §1; Acts 1990, No. 919, §1.



RS 49:323 - State depositing authorities not responsible for funds deposited

§323. State depositing authorities not responsible for funds deposited

State depositing authorities which have complied with the provisions of R.S. 49:320 through 49:324 shall not be responsible for any funds deposited in depositories selected by the Interim Emergency Board; but all depositing authorities shall be responsible for the safekeeping and returning of the collateral deposited with them by fiscal agent banks as security for the deposits by them made with the state depositories.

Acts 1976, No. 428, §1, eff. July 31, 1976.



RS 49:324 - Approval of vouchers; political subdivisions

§324. Approval of vouchers; political subdivisions

The vouchers shall be approved by the state treasurer for payment on a specified date, to be determined at the time of their issue, and upon presentation on the date so specified.

Acts 1976, No. 428, §1, eff. July 31, 1976.



RS 49:325 - State treasurer may invest in certain federal bonds

§325. State treasurer may invest in certain federal bonds

A. The state treasurer may invest from time to time in United States Series "E" and Series "H" Savings Bonds such monies as are available for investment out of the free school investment fund, the state police retirement fund, and the interest and bond redemption account of the Transportation Trust Fund. The interest earned on bonds purchased for these funds shall be credited by the state treasurer to the respective fund for which the bonds were acquired.

B. The state treasurer may also at any time that he may deem advisable, cash and liquidate any or all of the bonds purchased for either fund, and the proceeds of the liquidation shall be credited to the fund from which the bonds were originally purchased.

Acts 1976, No. 428, §1, eff. July 31, 1976; Acts 1999, No. 897, §3, eff. July 2, 1999.



RS 49:325.1 - State treasurer may invest in or purchase certain local bonds or certificates of indebtedness

§325.1. State treasurer may invest in or purchase certain local bonds or certificates of indebtedness

A. The state treasurer may invest in or purchase from time to time general obligation or revenue bonds or certificates of indebtedness of a local school board, from such monies as are available for investment out of the free school investment funds, the state police retirement fund, and the interest and bond redemption account of the Transportation Trust Fund. For purposes of this Section, the term "bonds" shall mean general obligation or revenue bonds or certificates of indebtedness of a local school board.

B. The interest earned on bonds purchased for these funds shall be credited by the state treasurer to the respective fund for which the bonds were acquired.

C. The state treasurer may purchase the bonds of a local school board only when:

(1) The bonds have been authorized at an election duly called for that purpose;

(2) A portion of the bonds have already been sold on the market;

(3) The percentage of completion of the building or other construction for which the bonds have been authorized is sixty percent or more;

(4) The remainder of the bonds are not saleable because of market conditions; and

(5) The interest rate authorized for the bonds is eight percent or less, or the interest authorized for the certificates of indebtedness is nine percent or less.

D. The state treasurer may also at any time that he may deem advisable, cash and liquidate any or all of the bonds purchased for either fund, and the proceeds of the liquidation shall be credited to the fund from which the bonds were originally purchased.

Added by Acts 1980, No. 685, §1; Acts 1999, No. 897, §3, eff. July 2, 1999.



RS 49:326 - Federal bonds and debentures as security for public funds; investments of funds

§326. Federal bonds and debentures as security for public funds; investments of funds

Federal farm loan bonds issued by federal land banks, debentures issued by federal intermediate credit banks, and debentures issued by banks for cooperatives are hereby designated as security for all character of public funds and the state treasurer may invest in such securities, monies as are available for investment out of the free school investment fund, the state police retirement fund, the interest and bond redemption account of the Transportation Trust Fund, as well as any other funds under his control.

Acts 1976, No. 428, §1, eff. July 31, 1976; Acts 1999, No. 897, §3, eff. July 2, 1999.



RS 49:326.1 - Small Business Administration secured loans as security for public funds; investments of funds

§326.1. Small Business Administration secured loans as security for public funds; investments of funds

Small business loans and promissory notes or other evidences of indebtedness thereon secured by the Small Business Administration are hereby designated as security for all character of public funds and the state treasurer may invest in such securities, such monies as are available for investment by the state treasurer.

Acts 1986, No. 1022, §1.



RS 49:327 - Authorized investments; maturity; interest rates

§327. Authorized investments; maturity; interest rates

A. It is hereby recognized that it is in the best interest of the state of Louisiana to maximize the return on the investments made by the state treasurer. However, it is also the desire to foster the economy of the state. To the extent possible under existing state and federal laws, regulations, guidelines, and prudent management of state funds, the state treasurer will endeavor to maintain a reasonable proportion of funds on deposit with in-state financial institutions.

B. Funds on deposit in state treasury.

(1) The state treasurer is hereby authorized and directed to invest monies on deposit in the state treasury belonging to the general fund of the state, funds in the state treasury to the credit of state agencies, departments, boards, and commissions, and any other funds under the control of the state treasurer which he, in his discretion, may determine to be available for investment in the following:

(a) Direct obligations of the United States government, a United States government agency, a United States government instrumentality, or a United States government-sponsored enterprise, the principal and interest of which are fully and explicitly guaranteed by the full faith and credit of the government of the United States of America, and contained in a list promulgated by the state treasurer in accordance with the Administrative Procedure Act.

(b) Direct obligations of a United States government agency, United States government instrumentality, or United States government-sponsored enterprise, the principal and interest of which are fully guaranteed by the issuing entity, but are not explicitly guaranteed by the full faith and credit of the government of the United States, and contained in a list promulgated by the state treasurer. However, at no time shall the funds invested in United States government agency obligations enumerated in this Subparagraph exceed sixty percent of all monies invested as of that date with maturities of thirty days or longer.

(c) Direct security repurchase agreements and reverse security repurchase agreements. "Direct security repurchase agreement" means an agreement and transaction in which securities are purchased by the state from a registered securities broker or dealer for a rate and a guarantee to buy them back from the state; the state holds the securities for a specified time; and then the state sells those securities back to the broker or dealer at an agreed upon price. "Reverse security repurchase agreement" means an agreement and transaction in which securities are sold by the state to a registered securities broker or dealer for a rate and a guarantee to sell them back to the state; the broker or dealer holds the securities for a specified time; and then the state buys back the securities from the broker or dealer at an agreed upon price.

(d) Time certificates of deposit of any bank domiciled or having a branch office in the state of Louisiana, savings accounts or shares of savings and loan associations and savings banks, as defined by R.S. 6:703(16) and (17), or share accounts and share certificate accounts of federally or state-chartered credit unions issuing time certificates of deposit, issued for the state treasurer under this authority. For those funds determined under prudent judgment of the state treasurer to be made available for investment in time certificates of deposit, the rate of interest paid by the banks shall be determined by rules and regulations adopted and promulgated by the state treasurer. Competitive bidding may be used to establish the rate of interest on fifty percent or less of the amount determined to be available as of that date for investment in time certificates of deposit. Those financial institutions bidding on time certificates of deposit shall meet the financial criteria established by rules and regulations adopted and promulgated by the state treasurer. At the time of investment, the interest rate under the provisions of this Subsection shall be a rate not less than the prevailing market interest rate on direct obligations of the United States Treasury with a similar length of maturity.

(e)(i) Investment grade commercial paper issued in the United States, traded in the United States markets, denominated in United States dollars, with a short-term rating of at least A-1 by Standard & Poor's Financial Services LLC or P-1 by Moody's Investor Service, Inc. or the equivalent rating by a Nationally Recognized Statistical Rating Organization (NRSRO).

(ii) Investment grade corporate notes and bonds issued in the United States, traded in United States markets, denominated in United States dollars, rated Baa or better by Moody's Investor Service, Inc. or BBB or better by Standard & Poor's Financial Services LLC, and the trades of which are settled through The Depository Trust & Clearing Corporation (DTCC), a national clearinghouse in the United States for the settlement of securities trades.

(iii) However, at no time shall the funds invested in paper, notes, and bonds enumerated in these Items exceed twenty percent of all monies invested as of that date.

(f) Money market funds consisting solely of securities otherwise eligible for investment by the state treasurer.

(g) In addition to those general fund investments authorized and permitted pursuant to the provisions of this Subsection, the state treasurer is hereby authorized and directed to invest monies on deposit in the state treasury belonging to the general fund of the state in the tax exempt or taxable bonds issued in 2006 by the Louisiana Stadium and Exposition District, or any conversion, re-issuance, or other similar refunding or replacement of such bonds, in such total amounts to be so invested and the bonds to be so acquired as shall be set forth in a written directive, and certification of such investments to be in the best overall financial interest of the state by the governor to the treasurer, and the subsequent agreement to and approval of the governor's written directive and certification by both the Joint Legislative Committee on the Budget and the State Bond Commission. The divestment of or disposition from the state general fund of all or any portion of such investments from time to time shall be made by the treasurer at the direction of the State Bond Commission. Any investments so made shall be maintained in a separate sub-investment account of the state general fund so as to not be included in the determination of the general fund's investment performance.

(2) Investments authorized by Subparagraphs (a) through (f) of Paragraph (1) of this Subsection shall mature on such date or dates as determined by the state treasurer in the exercise of prudent judgment to generate a favorable return to the state and will allow the monies to be available for use at such time as the monies will be needed for state purposes. However, the weighted average maturity of securities purchased as enumerated in Subparagraphs (a) through (f) of Paragraph (1) of this Subsection shall not exceed five years from date of purchase. For monies invested from special funds, the weighted average maturities shall not exceed ten years from date of purchase. Special funds shall be considered those funds created constitutionally, statutorily, or administratively which are not considered general funds.

(3) These funds shall not exceed at any time the amount insured by the Federal Deposit Insurance Corporation in any one banking institution, the Federal Savings and Loan Insurance Corporation in any one savings and loan association, the National Credit Union Administration, or other deposit insurance corporation approved by the state treasurer, unless the uninsured portion is collateralized by the pledge of securities in the manner provided by R.S. 6:748.1 and R.S. 49:321.

(4) Unless otherwise provided, income from investments authorized by the provisions of this Subsection shall be credited to the state general fund.

(5) The treasurer shall develop and adopt an investment policy that details and clarifies investment objectives and the procedures and constraints necessary to reach those objectives. All such investment policies should:

(a) Reflect the mandate to manage public funds prudently.

(b) Place appropriate emphasis on the goals of safety of principal first, liquidity second, and yield third.

(c) Establish internal controls for any derivatives in use to ensure that the risks inherent in derivatives are adequately managed. For the purposes of this Section, the term "derivative" shall mean any financial instrument created from or whose value depends on the value of one or more underlying assets or indexes of asset value.

C. Funds not on deposit in state treasury. (1)(a) The heads of all state departments, boards, commissions, and agencies are authorized and directed to invest monies under their control and not on deposit in the state treasury which they in their discretion may determine to be available for investment in time certificates of deposit of any bank domiciled or having a branch office in the state of Louisiana, in savings accounts or shares of savings and loan associations and savings banks, as defined by R.S. 6:703(16) and (17)(a), or in share accounts and share certificate accounts of federally or state-chartered credit unions.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, institutions of higher education may invest monies under their control and not on deposit in the state treasury in any or all of the instruments set forth in Subsection B(1) of this Section in accordance with a written investment policy adopted by the management board of the investing institution of higher education, which investment policy has been approved by an investment advisory committee composed of the state treasurer, the legislative auditor, and the commissioner of administration. Income from such investments shall not be credited to the state general fund.

(c) Any state department, board, commission, agency, or institution of higher education which invests monies under its control and not on deposit in the state treasury shall develop and adopt an investment policy which complies with Paragraph (B)(5) of this Section.

(2) These funds shall not exceed at any time the amount insured by the Federal Deposit Insurance Corporation in any one banking institution, the Federal Savings and Loan Insurance Corporation in any one savings and loan association, the National Credit Union Administration or other deposit insurance corporation approved by the state treasurer, unless the uninsured portion is collateralized by the pledge of securities in the manner provided by R.S. 6:748.1 and R.S. 49:321. However, if funds are determined to be available for investment for a period of time less than thirty days, such heads of departments, boards, commissions, and other state agencies are authorized to invest such funds in direct United States Treasury obligations that mature not more than twenty-nine days after the date of purchase.

(3)(a) This Section shall not apply to funds of state colleges and universities which are derived from gifts and grants, funds functioning as endowments, or other permanent funds. Said funds may be invested by the managing board of the investing institution pursuant to R.S. 9:2337.6 or as otherwise provided by law and in accordance with a written investment policy adopted by the managing board and approved by an investment advisory committee comprised of the state treasurer, the legislative auditor, and the commissioner of administration. This Section shall not apply to reserve funds established in accordance with bond issues, which funds may be invested as otherwise provided by law.

(b) In accordance with the provisions of Article VII, Section 14 of the Constitution of Louisiana, public or private colleges or universities may invest publicly funded permanently endowed funds in the stock of any corporation listed on the New York Stock Exchange, the American Stock Exchange, or authorized for quotations display on the National Association of Securities Dealers Automated Quotations System, provided that the total investment in such stocks at any one time shall not exceed thirty-five percent of the market value of all publicly endowed funds of the public or private college or university.

(4) Time certificates of deposit in which investments are made under the authority of this Subsection shall mature not more than twelve months after the date of their purchase.

(5) Banks issuing time certificates of deposit under the authority of this Section for heads of departments, boards, commissions and other state agencies shall pay interest at a rate equal to the rate determined by the United States Treasury to have been the average interest rate on the last previous sale of treasury bills with the same length of maturity; provided that if at any time the interest rate provided above is in excess of the maximum rate banks are permitted to pay on time certificates of deposit for the same period of time by regulations of the Federal Reserve System, the Federal Deposit Insurance Corporation, the Federal Savings and Loan Insurance Corporation, the National Credit Union Administration or other deposit insurance corporation, the interest rate shall be the maximum established by those regulations.

(6) Unless otherwise provided, income from investments under the authority of this Subsection shall be credited to the fund out of which the investments were made.

D. Excess funds. Those funds determined by the state treasurer or department head, commission, board, or agency head in the exercise of prudent judgment to be in excess of immediate cash requirements of the account to which the funds belong shall be available for investment and shall be invested under the authority of this Section.

E. The treasurer shall submit to the governor and the legislature a report on all investments of state funds made by the treasurer. The report shall be due on the fifteenth day after the end of each quarter and shall cover all investment activity for the previous quarter. The information in the report shall include:

(1) The method by which the fees paid to these persons or companies is calculated.

(2) The total amount of state funds invested for the month.

(3) The total earnings for the investments for the month.

(4) The rate of investment earnings expressed as a percentage of the amount of the investment.

(5) The comparable rate of investment earnings for:

(a) U.S. Treasury two-year notes.

(b) U.S. Treasury thirty-day bills.

Acts 1976, No. 428, §1, eff. July 31, 1976. Amended by Acts 1977, No. 339, §1; Acts 1979, No. 333, §1; Acts 1984, No. 581, §2; Acts 1984, No. 130, §1, eff. June 22, 1984; Acts 1988, 2nd Ex. Sess., No. 21, §1, eff. Oct. 27, 1988; Acts 1990, No. 920, §1; Acts 1992, No. 1043, §1; Acts 1993, No. 699, §1; Acts 1995, No. 374, §2; Acts 1997, No. 661, §1, eff. July 7, 1997; Acts 1999, No. 858, §1; Acts 1999, No. 1101, §1; Acts 2001, No. 1077, §1, eff. if const. amend. proposed by Acts 2001, No. 1235, is adopted in Nov., 2002 (not adopted); Acts 2004, No. 92, §1, eff. July 1, 2004; Acts 2006, No. 289, §3; Acts 2006, No. 717, §1, eff. Oct. 31, 2006; Acts 2008, 2nd Ex. Sess., No. 2, §1, eff. May 13, 2008; Acts 2012, No. 75, §1; Acts 2015, No. 463, §4.



RS 49:327.1 - Linked deposit program for low-interest agricultural production loans

§327.1. Linked deposit program for low-interest agricultural production loans

A. The legislature finds that many farmers throughout the state are experiencing economic crisis due to low commodity prices, rising production costs, dropping land values, and natural disasters. Accordingly, it is declared to be the public policy of this state to provide lower cost funds for low interest agricultural production loans through the linked deposit program.

B. As used in this Section:

(1) "Agricultural production loan" means any loan made by a lending institution to a farmer under the linked deposit program. An agricultural production loan may only be made and used for one or more of the following purposes:

(a) If necessary for the continuance of the operation of the farm through the crop or production year, repair of agricultural equipment or machinery, or purchase of used replacement equipment or machinery.

(b) Operating capital including, but not limited to, capital necessary for the rental of equipment or machinery and the purchase of seed, feed, fertilizer, chemical, crop insurance, livestock, and production-related energy, labor, or veterinarian fees.

(c) Refinancing all or a portion of a loan entered into before the effective date of this Section for a purpose set forth in Subparagraphs (a) or (b).

(2) "Farmer" means any person that:

(a) Is an owner and operator or an operator of a farm engaged in the production of agricultural goods, and if incorporated, has a majority of the stock owned by persons operating the farm for which the loan is sought.

(b) Is headquartered in this state.

(c) Conducts agricultural operations exclusively in this state.

(d) Employs less than ten employees.

(e) Is a resident of this state, or if a corporation or multi-member entity, the majority of the stockholders or members are residents of this state.

(f) Is organized for profit.

(g) Has gross income from the agricultural operation which is at least fifty percent of his total income.

(h) Has a positive net worth.

(i) Repealed by Acts 1993, No. 595, §2, eff. June 15, 1993.

(3) "Lending institution" means any state bank organized under the laws of this state and any national bank having its principal office in this state which is authorized to make agricultural production loans and agrees to participate in the linked deposit program.

(4) "Linked deposit" means a certificate of deposit placed by the state treasurer with a lending institution at three percent below existing market rates, as determined and calculated by the state treasurer, provided the institution agrees to lend the value of such deposit, according to the deposit agreement required by this Section, to farmers at three percent below the existing borrowing rate applicable to each specific farmer at the time of the deposit of state funds in the lending institution.

(5) "Treasurer" means the state treasurer.

C. The state treasurer may invest in linked deposits. However, the total amount so deposited at any one time shall not exceed, in the aggregate, ten million dollars.

D. Any lending institution that desires to receive a linked deposit shall accept and review applications for loans from farmers. The lending institution shall apply all usual lending standards to determine the creditworthiness of each farmer.

E.(1) Only one loan shall be made and be outstanding at any one time to any farmer.

(2) The maximum amount which may be loaned to any farmer at any one time shall be one hundred thousand dollars.

(3) No loan shall be made to any officer or director of the lending institution making the loan.

(4) A farmer shall certify on his loan application that the loan shall be used exclusively for one or more of the purposes set forth in this Section.

F. The lending institution shall forward to the treasurer a linked deposit loan package, in the form and manner prescribed by the treasurer. The package shall include such information as required by the treasurer, including the amount of each loan requested. The institution shall certify that each applicant is an eligible farmer and the amount to be loaned and the borrowing rate applicable to each farmer.

G. The treasurer may accept or reject a linked deposit loan package or any portion thereof.

H. Upon acceptance of the linked deposit loan package or any portion thereof, the treasurer may place certificates of deposit with the lending institution at three percent below the current market rates, as determined and calculated by the treasurer. When necessary, the treasurer may place certificates of deposit prior to acceptance of a linked deposit loan package.

I. The lending institution shall enter into a deposit agreement with the treasurer which shall include the requirements necessary to carry out the purposes of this Section. The requirements shall reflect the agricultural conditions prevailing in the lending institution's lending area. The agreement may specify the period of time in which the lending institution is to loan funds upon the placement of a linked deposit, and shall include provisions for the certificates of deposit to mature within a period not to exceed one year. The treasurer may renew a certificate of deposit for additional periods of time, each of which shall not exceed one year. Interest shall be paid at the times determined by the treasurer.

J. The period of time for which each certificate of deposit is placed with a lending institution shall be neither longer nor shorter than the period of time for which the linked deposit shall be used to provide loans at reduced interest rates. The agreement shall further provide that the state shall receive market interest rates on any certificate of deposit or any portion thereof for any period of time for which there shall be no corresponding linked deposit loan outstanding to a farmer.

K. Lending institutions shall comply with the provisions of this Section and the rules and regulations adopted under this Section.

L. Upon placement of a linked deposit, a lending institution shall loan funds to each approved farmer listed in the linked deposit loan package and in accordance with the deposit agreement. Each loan shall be at a fixed rate of interest which shall be three percent below the current borrowing rate applicable to each farmer as determined pursuant to rules and regulations adopted under this Section. All records and documents pertaining to the linked deposit program shall be segregated by each lending institution for ease of identification and examination. A certification of compliance with this Section in the form and manner prescribed by the treasurer shall be completed by the lending institution and filed with the treasurer.

M. The treasurer and the commissioner of agriculture and forestry shall take any and all steps necessary to implement the linked deposit program and monitor compliance of lending institutions and farmers with the provisions of this Section and the rules and regulations adopted under this Section.

N. Annually, by February first, the treasurer shall report on the linked deposit program for the preceding calendar year to the governor, commissioner of agriculture, commissioner of financial institutions, president of the Senate, speaker of the House of Representatives, chairman of the Senate Committee on Agriculture, Forestry, Aquaculture and Rural Development, and the chairman of the House Committee on Agriculture, Forestry, Aquaculture and Rural Development. The report shall include each linked deposit made by the treasurer during the year and information regarding the nature, terms, and amounts of the loans upon which the linked deposits were based and the farmers to whom the loans were made. The report shall not include the assets, liabilities, or percent equity of any recipient farmer but shall include a statement by the treasurer that the lending institutions have certified that all recipient farmers meet the requirements of this Section.

O. Neither the state, the commissioner of agriculture and forestry, nor the treasurer shall be liable to any lending institution in any manner for payment of the principal or interest on any loan to a farmer under this Section. Any delay in payments or default on the part of a farmer shall not in any manner affect the deposit agreement between the lending institution and the state treasurer. The deposits made by the treasurer under this program shall not be considered pledged in any way to the lending institution in the event of a loan default.

P. The treasurer and the commissioner of agriculture and forestry may adopt rules and regulations necessary to implement and enforce the provision of this Section in accordance with the Administrative Procedure Act.

Q. Whoever intentionally violates any provision of this Section shall be guilty of a misdemeanor and shall be fined not more than five hundred dollars or imprisoned not more than six months, or both, for each violation.

Acts 1986, No. 228, §1, eff. June 28, 1986; Acts 1993, No. 595, §§1 and 2, eff. June 15, 1993; Acts 2003, No. 116, §3, eff. May 28, 2003.



RS 49:327.2 - Linked deposit program for low-interest agricultural product processing loans

§327.2. Linked deposit program for low-interest agricultural product processing loans

A. Louisiana agricultural products constitute a significant element in the state's economy. To a large extent, Louisiana agricultural products are not processed in Louisiana. In order to expand the state's economic base, to increase its ability for final processing of Louisiana agricultural products, and to increase its capacity to export value-added agricultural products, it is necessary that the state encourage and support the development and expansion of agricultural processing plants in this state. Accordingly, it is declared to be the public policy of the state to provide appropriate support, through the linked deposit loan program herein established, for low-interest loans to any person, partnership, corporation, or cooperative who owns, leases, or operates, or who seeks to own, lease, or operate, an agricultural product processing plant in this state. It is the legislative intent that such lower cost loans shall result in a significant contribution to the economic development of the state and assist in maintaining or improving business profitability as well as preserving and creating jobs for Louisiana citizens.

B. As used in this Section:

(1) "Commissioner" means the commissioner of the Louisiana Department of Agriculture and Forestry.

(2) "Eligible agricultural products processing business" means any person, partnership, corporation, or cooperative which possesses all of the following characteristics:

(a) Is headquartered in this state.

(b) Maintains offices and operating facilities in this state and transacts business in this state.

(c) Employs fewer than one hundred fifty full-time employees, eighty percent of whom are residents of this state.

(d) Is organized for profit.

(e) Is engaged in the processing or marketing of any agricultural, agronomic, horticultural, silvicultural, or aquacultural crop, or raw product derived therefrom, or any final derivative resulting from a combination or breakdown of raw farm materials.

(3) "Eligible lending institution" means any bank located in this state and organized under the laws of this state and any national bank having its principal office in this state which is authorized to make commercial or agricultural loans and which agrees to participate in the linked deposit program.

(4) "Linked deposit" means a certificate of deposit placed by the treasurer with an eligible lending institution at three percent below existing investment rates, as determined and calculated by the treasurer, provided the institution agrees to lend the value of such deposit, according to the deposit agreement required by this Section, to eligible agricultural products processing businesses at three percent below the existing borrowing rate applicable to each specific business at the time of the deposit of state funds in the lending institution.

(5) "Treasurer" means the treasurer of the state of Louisiana.

C. The treasurer may invest in linked deposits, as defined by this Section, provided that at the time of placement of any linked deposit the total amount of such investments at any one time shall not exceed, in the aggregate, ten million dollars. When deciding whether to invest in linked deposits, the treasurer shall give priority to the investment, liquidity, and cash flow needs of the state.

D. An eligible lending institution that desires to receive a linked deposit shall accept and review applications for loans from eligible agricultural products processing businesses. The eligible lending institution shall apply all usual lending standards to determine the creditworthiness of each eligible agricultural products processing business. The eligible lending institution shall not charge, levy, or collect any loan application fee, processing fee, or other charges other than its normal loan application fee, processing fee, or other charges when handling a link deposit application.

E.(1) Only one loan through the linked deposit program shall be made and shall be outstanding at any one time to any eligible agricultural products processing business.

(2) The maximum amount which may be loaned to any eligible agricultural products processing business at any one time shall be two hundred thousand dollars.

(3) No loan shall be made to any officer or director of the lending institution making the loan.

F. An eligible agricultural products processing business shall certify on its loan application that the reduced rate loan will be used exclusively to create new jobs or preserve existing jobs and employment opportunities in the state. Whoever knowingly files a false statement concerning such application shall be guilty of the offense of filing false public records and shall be subject to the penalty provided for in R.S. 14:133.

G. In considering which eligible agricultural products processing businesses to include in the linked deposit loan package for reduced rate loans, the eligible lending institution shall give priority to the economic needs of the area of the state in which the business is located, the number of jobs to be created or preserved in the state by the receipt of such loans, and such other factors as the eligible lending institution considers appropriate to determine the relative financial need of the eligible agricultural products processing business.

H. The eligible lending institution shall forward to the commissioner for review a linked deposit loan package, in the form and manner prescribed by the commissioner. The package shall include such information as required by the commissioner including, the amount of the loan requested, the number of jobs to be created or sustained in the state by each eligible agricultural products processing business, the ratio of state funds to be deposited to jobs sustained or created, and any reports, statements, or plans applicable to the business, the overall financial need of the business, and such other factors as the commissioner considers appropriate. The eligible financial institution shall certify that each applicant is an eligible agricultural products processing business as defined by this Section and shall, for each eligible agricultural products processing business, certify the present borrowing rate applicable to each specific eligible agricultural products processing business. The commissioner shall provide written recommendations to the treasurer on each linked deposit loan package received from eligible financial institutions.

I. The treasurer may accept or reject a linked deposit loan package or any portion thereof, based on the treasurer's review of the recommendations of the commissioner, the availability and amount of state funds to be deposited, and a determination of the financial soundness of the financial institution in which the deposit is to be made.

J. Upon acceptance of the linked deposit loan package or any portion thereof, the treasurer may place certificates of deposit with the eligible lending institution at three percent below the current investment rates, as determined and calculated by the treasurer. When necessary, the treasurer may place certificates of deposit prior to acceptance of a linked deposit loan package.

K. The eligible lending institution shall enter into a deposit agreement with the treasurer, which shall include the requirements necessary to carry out the purposes of this Section. The requirements shall reflect the market conditions prevailing in the eligible lending institution's lending area. The agreement may specify the period of time in which the lending institution is to loan funds upon the placement of a linked deposit, and shall include provisions for the certificates of deposit to mature within a period not to exceed one year. The treasurer may renew a certificate of deposit in one year increments but in no event shall the total period of time that a certificate of deposit is placed with any lending institution exceed three consecutive years. Interest shall be paid at the times determined by the treasurer.

L. The period of time for which each certificate of deposit is placed with an eligible lending institution shall be neither longer nor shorter than the period of time for which the linked deposit shall be used to provide loans at reduced interest rates. The agreement shall further provide that the state shall receive investment interest rates on any certificate of deposit or any portion thereof for any period of time for which there shall be no corresponding linked deposit loan outstanding to an eligible agricultural products processing business.

M. Eligible lending institutions shall comply fully with the provisions of this Section and the rules and regulations adopted under this Section.

N. Upon placement of a linked deposit with an eligible lending institution, the institution shall lend such funds to each approved eligible agricultural products processing business listed in the linked deposit loan package. Each loan shall be at a fixed rate of interest for a period of one year which shall be three percent below the current borrowing rate applicable to each eligible agricultural products processing business. All records and documents pertaining to the linked deposit program shall be segregated by each lending institution for ease of identification and examination. A certification of compliance with this Section in the form and manner prescribed by the treasurer shall be completed by the lending institution and filed with the treasurer and the commissioner.

O. The treasurer and the commissioner shall take any and all steps necessary to implement the linked deposit program and monitor compliance of eligible lending institutions and eligible agricultural products processing businesses with the provisions of this Section and the rules and regulations adopted under this Section.

P. Annually, by February first, the treasurer shall report on the linked deposit program for the preceding calendar year to the governor, the commissioner of financial institutions, the president of the Senate, the speaker of the House of Representatives, the chairman of the Senate Committee on Agriculture, Forestry, Aquaculture and Rural Development, and the chairman of the House Committee on Agriculture, Forestry, Aquaculture and Rural Development. The report shall include each linked deposit made by the treasurer during the year and information regarding the nature, terms, and amounts of the loans upon which the linked deposits were based and the agricultural products processing businesses to whom the loans were made. The report shall not include the assets, liabilities, or percent equity of any recipient agricultural products processing business, but shall include a statement by the treasurer that the lending institutions have certified that all recipient agricultural products processing businesses meet the requirements of this Section.

Q. Neither the state, the commissioner, nor the treasurer shall be liable to any lending institution in any manner for payment of the principal or interest on any loan to an eligible agricultural products processing business under this Section. Any delay in payments or default on the part of an agricultural products processing business shall not in any manner affect the deposit agreement between the eligible lending institution and the treasurer. The deposits made by the treasurer under this program shall not be considered pledged in any way to the eligible lending institution in the event of a loan default.

R. The treasurer and commissioner shall adopt rules and regulations in accordance with the Administrative Procedure Act as may be necessary to implement and enforce the provisions of this Section.

S. Whoever intentionally violates any provision of this Section shall be guilty of a misdemeanor and shall be fined not more than five hundred dollars or imprisoned no more than six months, or both, for each violation.

Acts 1989, No. 717, §1; Acts 2003, No. 116, §3, eff. May 28, 2003.



RS 49:328 - Repealed by Acts 1992, No. 984, 18.

§328. Repealed by Acts 1992, No. 984, §18.



RS 49:329 - Nominee name for the Louisiana Education Quality Trust Fund, also known as the "Kevin P. Reilly, Sr. Louisiana Education Quality Trust Fund"

§329. Nominee name for the Louisiana Education Quality Trust Fund, also known as the Kevin P. Reilly, Sr. Louisiana Education Quality Trust Fund

A. The state treasurer may invest available funds and hold, purchase, sell, assign, transfer, and dispose of any of the securities of the Louisiana Education Quality Trust Fund, also known as the Kevin P. Reilly, Sr. Louisiana Education Quality Trust Fund, in its nominee name, "LEQTF & Co.".

B. The treasurer shall submit to the governor and the legislature a report on all investments made under this Section. The report shall be due on the fifteenth day after the end of each quarter and shall cover all investment activity for the previous quarter. The information in the report shall include:

(1) The method by which the fees paid to these persons or companies is calculated.

(2) The total amount of funds invested under this Section for the month.

(3) The rate of investment earnings shown as a percentage of the amount of the investment.

(4) The comparable rate of investment earnings for:

(a) U.S. Treasury two-year notes.

(b) U.S. Treasury thirty-day bills.

Acts 1990, No. 802, §1; Acts 2013, No. 56, §4, eff. May 29, 2013.



RS 49:330 - Mineral Income Advisory Committee; mineral revenue contracts by state treasurer

§330. Mineral Income Advisory Committee; mineral revenue contracts by state treasurer

A.(1) The Mineral Income Advisory Committee is hereby created. The committee shall be composed of the following members:

(a) The chairman of the House Committee on Appropriations, or his designee.

(b) The chairman of the Senate Finance Committee, or his designee.

(c) The chairman of the House Committee on Ways and Means, or his designee.

(d) The chairman of the Senate Revenue and Fiscal Affairs Committee, or his designee.

(e) The chief economist of the Legislative Fiscal Office.

(2) The chairman of the House Committee on Appropriations, or his designee, shall serve as chair of the committee for the first two years and then the chairman of the Senate Committee on Finance, or his designee, shall serve as chairman for the next two years. Subsequently, the chairmanship shall rotate between the House and Senate committees every two years.

(3) The committee shall meet at least once annually, upon the call of the chair, no later than the first day of March.

(4) The secretary of the Department of Natural Resources, the secretary of the Department of Revenue, the commissioner of administration, and the state treasurer shall be available to the committee for the research relative to mineral revenue contracts as provided for in this Section.

(5) No later than the first of May each year, the committee shall report any findings and recommendations to the Revenue Estimating Committee, which shall consider any recommendations at their first meeting following receipt of such report.

B. The state treasurer, on behalf of the state, shall contract with respect to contracts commonly known as commodity or other swap agreements, forward payment conversion agreements, futures, or contracts providing for payments based on levels of or changes in commodity prices, contracts to exchange cash flows or a series of payments or contracts, including without limitation options, puts, or calls to hedge payment, rate, spread, or similar exposure and other devices in order to establish a firm price for all or part of the anticipated mineral production subject to state severance tax and royalty contract, subject to, and in accordance with, the following limitations, restrictions, and procedure:

(1) Such action has been recommended by the Revenue Estimating Conference to the Joint Legislative Committee on the Budget.

(2) The recommendation of the Revenue Estimating Conference has been reviewed by the Joint Legislative Committee on the Budget and the committee has recommended the state treasurer enter into such contracts based on criteria established by the committee which may direct that a portion of any revenue gain associated with a contract be set aside or used to purchase risk protection to cover any risk associated with the contract.

(3) All swap agreements, forward conversion agreements, future contracts, or other contracts authorized in this Section have been selected by the state treasurer through a request for proposal or bid process and any swap bank selected is at least "AA" rated according to industry standards or rated according to other standards adopted by the Mineral Income Advisory Committee.

(4) The proposed contract has been submitted for review and comment to the attorney general who for the purposes of this Section shall be considered and shall act as legal counsel for the Joint Legislative Committee on the Budget.

C. The Joint Legislative Committee on the Budget may require that appropriate insurance is purchased to ensure performance of the contract.

D. In no event shall any contract authorized pursuant to this Section be for a period longer than one year, whether calendar or fiscal.

Acts 1999, No. 817, §1; Acts 2010, No. 948, §1.



RS 49:331 - Couriers of public funds; fidelity bond

§331. Couriers of public funds; fidelity bond

A. Every commercial courier as defined in R.S. 13:3204(D) who has charge or custody of, transports, receives, delivers, or handles public funds, including cash and securities, shall obtain and maintain a fidelity bond. Such bond shall be given by a surety company authorized to do business in this state covering each officer, director, manager, managing participant, agent, and employee without regard to whether the person receives salary or other compensation, before permitting any of them to enter upon the duties of their offices or employment. This bond may be in the form of individual bonds on individual persons, a schedule fidelity bond, or a blanket bond covering all such persons. The bond shall be in an amount not less than one hundred thousand dollars. A true copy of each of the bonds shall be filed with the state treasurer.

B. Such bond shall provide that a cancellation thereof by the surety or by the insured shall not become effective until ten days notice in writing first shall have been given to the state treasurer. The bond shall run to the state of Louisiana for the use of the state and of any state agency, board, or commission who may have a cause of action against the obligor in said bond by virtue of the loss, theft, misappropriation, dishonesty, fraud, defalcation, forgery, and other similar insurable losses of the commercial courier.

Acts 2006, No. 695, §1.



RS 49:341 - Findings and determinations

PART II. SPECIAL PROVISIONS

§341. Findings and determinations

Proposed federal legislation imposes restrictions on the investment by public entities of the proceeds derived from the sale of their bonds, notes, certificates, or other written obligations for the repayment of borrowed monies and certain related monies held in bond funds by requiring the rebate of certain arbitrage profits to the federal government and, in certain instances, the investment of such proceeds and monies in obligations having a yield less than the yield on the applicable bond issue, including special United States Treasury Certificates of Indebtedness, Notes and Bond - State and Local Government Series; and said proposed federal legislation provides for relief from certain of the foregoing investment restrictions if the proceeds of an issue are invested in tax-exempt bonds. It is hereby found and determined that it is desirable and necessary to enable public entities to comply with proposed federal legislation restricting the investment of bond proceeds and to provide greater flexibility and opportunities for such investments, and it is the desire of the legislature to grant additional authority for public entities to invest the proceeds derived from the sale of bonds and certain related monies held in bond funds in direct obligations of, or obligations guaranteed by, the United States of America, without regard to maturity, and in certain tax-exempt obligations.

Acts 1986, No. 66, §1, eff. June 13, 1986.



RS 49:342 - Definitions

§342. Definitions

As used herein, the following terms shall have the following meanings:

(A) "Bonds" means bonds, notes, certificates, or other written obligations for the repayment of borrowed money, including obligations to refund any of them.

(B) "Public entities" means:

(1) The state of Louisiana, state departments, boards, commissions, or agencies; parishes; municipalities; parish and municipal school boards and districts; levee boards and districts; port boards and commissions; port, harbor, terminal and industrial districts; drainage and land reclamation districts; all special service districts, including but not limited to road, water, sewerage, fire protection, recreation, hospital service, gas utility, and garbage districts;

(2) All other political subdivisions, special authorities, commissions, or boards heretofore or hereafter created by or pursuant to the constitution or statutes of the state, any laws incorporated into or ratified or confirmed by constitution, or general or special charters of any parish or municipality; and

(3) Any other unit of local government created or governed by the governing authority of any parish or municipality.

(C) "Tax-exempt bonds" means bonds issued by any state or a political subdivision or public corporation of any state, the interest on which is exempt from federal income taxes; provided that the bonds are rated at the time the investment is made by a nationally recognized rating agency in one of the two highest rating categories.

Acts 1986, No. 66, §1, eff. June 13, 1986.



RS 49:343 - Grant of authority

§343. Grant of authority

A. In addition to any other grant of authority contained in the statutes of the state with respect to the investment of public funds and not by way of limitation, public entities shall be authorized to invest the proceeds derived from the sale of their bonds and monies held in any fund established in connection with the bonds in any direct obligation of, or obligation guaranteed by, the United States of America, without limitation as to maturity, and in tax-exempt bonds until such time as such proceeds or monies are required to be expended for the purpose of the issue.

B. Any authorized officer of a public entity which proposes to invest in tax-exempt bonds pursuant to the authority contained in this Part shall to the extent possible give preference and priority to tax-exempt bonds of the state of Louisiana and its political subdivisions and public corporations; and said officer may conclusively rely with respect to the tax-exempt status of any bond on an opinion of nationally recognized bond counsel rendered at the time of issuance of the tax-exempt bond.

C. Nothing contained in this Part is or shall be construed as a restriction or a limitation upon any other powers had and possessed by any public entity and this Part is cumulative and in addition to any such powers. This Part does and shall be construed to provide a complete and additional method for the doing of the things authorized hereby and shall be regarded as supplemental and additional to powers conferred by other laws.

Acts 1986, No. 66, §1, eff. June 13, 1986.



RS 49:351 - STATE AUDITOR

CHAPTER 6. STATE AUDITOR

§351. §§351 to 376 Repealed by Acts 1976, No. 649, §2



RS 49:421 - LEGISLATIVE AUDITOR [REPEALED]

CHAPTER 7. LEGISLATIVE AUDITOR [REPEALED]

§421. §§421 to 430 Repealed by Acts 1975, No. 744, §4



RS 49:461 - Suits against ministerial officers or in which state is interested, including Federal Power Commission

CHAPTER 8. APPEARANCE OF STATE OFFICERS IN LITIGATION

§461. Suits against ministerial officers or in which state is interested, including Federal Power Commission

The state auditor, the state treasurer, or other ministerial officers of the state shall not appear in any court of the state, either in person or by private counsel, to institute, maintain, defend, prosecute, or in any manner interfere, or attempt to control any suit, writ, or other legal process, except criminal proceedings, which may be brought against him in his official capacity, or in which the state may be interested, directly or indirectly, or be in any wise a party; but in all such cases the proceedings shall be instituted, maintained, defended, or prosecuted by the attorney general as provided by law. The governor or attorney general may in case of necessity, designate a private attorney to conduct such proceedings. The state auditor, the state treasurer and other ministerial officers of the state, or persons charged with the execution of any state contract, or act enjoined by law, or pertaining to the duties of his station shall, on application, or if he has doubt as to the proper course to be pursued, refer the matter with all information in his possession to the attorney general.

In addition to all other duties conferred by law, the attorney general shall represent the State of Louisiana and the Louisiana Public Service Commission before the Federal Power Commission at all hearings on gas rates or allocations or other matters affecting or which could affect the supply of natural gas in Louisiana and maintain effective liaison with the Federal Power Commission concerning gas energy problems in Louisiana or elsewhere which could affect the health, welfare and general economy of the citizens of Louisiana. Provided, however, that nothing in this section shall be construed so as to grant to the attorney general any authority to represent the Louisiana Public Service Commission in any matter, proceeding, or litigation not set forth specifically in this paragraph.

Amended by Acts 1972, No. 636, §1.



RS 49:462 - Dismissal of improper suits

§462. Dismissal of improper suits

No court of the state shall entertain, or maintain, or recognize any action, suit, writ, or other legal process, nor any pleading in any case wherein the State Auditor, the State Treasurer, or any other ministerial officer, appears as a party to the record, either in person or by private counsel, but all such proceedings shall be refused or dismissed either ex officio or on motion as in case of non-suit, without prejudice to the rights of parties interested.

In every such case the officer unlawfully appearing shall be condemned to pay the costs of suit therein.

Notice of such dismissal shall be served on the Attorney General, or proper district attorney, who may, on motion, reinstate and maintain such action as it stood at the moment of dismissal, without prejudice to the rights of parties interested, if he deems it expedient so to do.



RS 49:463 - Amenability of ministerial officers

§463. Amenability of ministerial officers

In every case in which process issues from any court against the State Auditor or any other ministerial officer of the state, service shall also be made on the officer, and he shall be amenable, to all process of court, and subject to punishment for any violation of any order, writ or judgment, and further punishment as the court may deem necessary to maintain its jurisdiction and enforce its mandates.



RS 49:464 - Attorney for state board or institution

§464. Attorney for state board or institution

Any attorney of any of the boards or institutions of state who refuses or fails to represent the board or institution of which he has been chosen attorney on the plea that he represents or is employed by a person with an adverse interest, shall resign his attorneyship, and if he fails to tender his resignation within fifteen days, his said attorneyship shall by operation of this law become vacant.



RS 49:465 - Members of Public Service Commission and Louisiana Tax Commission

§465. Members of Public Service Commission and Louisiana Tax Commission

A. Members of the Public Service Commission and the Louisiana Tax Commission shall not appear, or plead in any court of the state in any capacity for or against any corporation subject to the jurisdiction of their respective boards, nor shall they appear or represent claimants or litigants in any capacity whatsoever, directly or indirectly, in any cause to which any corporation subject to the jurisdiction of their boards is a party.

B. Any person who violates the provisions of this Section shall be imprisoned not less than six months not more than twelve months and fined not less than one hundred dollars nor more than five hundred dollars.



RS 49:651 - DEPARTMENT OF REVENUE

CHAPTER 9. DEPARTMENT OF REVENUE

§651. Creation of department, powers, and duties of collector

There is hereby created the Department of Revenue, which shall be directed and controlled by a collector of revenue, who shall have and exercise all authority and power in relation to the collection of taxes that is prescribed by law.

Added by Acts 1975, No. 156, §1.



RS 49:652 - Appointment of collector; term; compensation

§652. Appointment of collector; term; compensation

The collector of revenue shall be appointed by and shall serve at the pleasure of the governor. He may be removed from office by the governor for any cause by him deemed sufficient. His compensation shall be fixed by the governor.

Added by Acts 1975, No. 156, §1.



RS 49:653 - Charitable gaming regulation

§653. Charitable gaming regulation

The Department of Revenue shall be responsible for the regulation of charitable gaming in accordance with the provisions of Chapter 11 of Title 4 of the Louisiana Revised Statutes of 1950.

Acts 1999, No. 568, §2, eff. June 30, 1999.

NOTE: See Acts 1999, No. 568, §§5 and 7.



RS 49:654 - Access to criminal history records

§654. Access to criminal history records

The secretary of the Department of Revenue for the state of Louisiana and agents of the office of charitable gaming are authorized to have direct access by means of computer interfacing to criminal history records maintained by the office of state police, Department of Public Safety and Corrections, for the purpose of issuing, denying, suspending, revoking, or conditioning a charitable gaming license or for any other action necessary with respect to a charitable gaming license.

Acts 1999, No. 568, §2, eff. June 30, 1999.

NOTE: See Acts 1999, No. 568, §§1, 2, and 4.



RS 49:661 - FEDERAL GRANT REVIEW ACT

CHAPTER 9A. FEDERAL GRANT REVIEW ACT

§661. Short title

This Chapter may be cited as the Federal Grant Review Act.

Acts 1978, No. 724, §1, eff. Oct. 1, 1978.



RS 49:662 - Definitions

§662. Definitions

As used in this Chapter:

A. "State agency" means any board, commission, department, agency, or institution, including colleges and universities, in the executive, legislative, or judicial branch of the State, or any official or authorized representative of said agency.

B. "Political subdivision" means any parish, municipality, or any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions.

C. "Federal agency" means the United States government or any of its boards, departments, commissions, corporations, or agencies or any official or authorized representatives thereof.

Acts 1978, No. 724, §1, eff. Oct. 1, 1978.



RS 49:663 - Report of plans for participation in federal assistance programs; review and comments; records of application submitted to the division of administration; review, comment, and analysis by the federal review section of the division of administration; gener

§663. Report of plans for participation in federal assistance programs; review and comments; records of application submitted to the division of administration; review, comment, and analysis by the federal review section of the division of administration; general information, documents; prohibition

A. Each state agency or political subdivision shall report its plans for participation in any new or existing programs supported by any assistance from any federal agency to the division of administration, hereafter referred to as the division, and shall use such form(s) relative to its declaration of intent to apply for federal aid as shall be prescribed by the division for such reporting purpose. In addition, the report shall include any other information which the division may require. Such report shall be made to the division at least thirty calendar days prior to submission of any application for assistance to any federal agency.

B. The division shall submit all state plan applications to the governor for review and comment.

C. The division shall review such reports and information submitted under provisions of this Section. Officers, officials, and agencies shall comply with requests by the division for additional information relative to such proposed applications.

D. The division shall maintain a record of all applications, as provided in this Section, that are submitted for federal assistance. Each state agency submitting such an application to a federal agency shall notify the division of the date such application is submitted to the appropriate federal agency.

Acts 1988, No. 625, §5.



RS 49:663.1 - Community Development Block Grant

§663.1. Community Development Block Grant

A. The division of administration shall be responsible for and shall administer the Community Development Block Grant Program.

B. The office of community development disaster recovery unit shall terminate procedures in effect on June 18, 2014 under which disaster recovery monies paid as a result of Hurricanes Katrina and Rita, including monies paid under the Road Home program, are to be recovered by the office if such monies are alleged to have been improperly paid to or misspent by the recipients.

C. The office of community development disaster recovery unit shall not initiate recovery of disaster monies paid as a result of Hurricanes Katrina and Rita, including recovery of monies paid under the Road Home program, until procedures for recovery of these monies are adopted by the office in accordance with the provisions of this Section.

D. The office of community development disaster recovery unit shall recover funds improperly paid to or misspent by recipients through procedures developed in accordance with the following minimum requirements:

(1) The office shall provide documentation that any letter sent to a recipient, seeking confirmation that disaster monies paid to that person were used in accordance with the program rules for which they were received, was received at the recipient's correct municipal address.

(2) The letter to a recipient shall clearly indicate the information needed to verify that disaster monies were used by the recipient in accordance with program rules.

(3) The recipient of the letter shall have a minimum of ninety days within which to respond to the office by mail, return receipt requested, or in person.

(4) All issues concerning program compliance shall be resolved within sixty days after the office receives the information requested.

E. The office of community development disaster recovery unit shall develop the procedures as provided for in Subsection C of this Section by October 1, 2014.

Acts 1988, 1st Ex. Sess., No. 1, §4, eff. Mar. 28, 1988; Acts 2014, No. 709, §1, eff. June 18, 2014.



RS 49:663.2 - Local government assistance

§663.2. Local government assistance

The division of administration shall be responsible for functions relating to local and regional governmental training programs, technical assistance to local and regional governments and authorities, and programs relating to planning and research for state and local levels of government. It shall administer the neighborhood assistance tax credit program provided in R.S. 47:35.

Acts 1988, 1st Ex. Sess., No. 1, §4, eff. Mar. 28, 1988.



RS 49:664 - Reports of action by federal agency; records

§664. Reports of action by federal agency; records

Each state agency or political subdivision shall report any information concerning final action on applications taken by any federal agency rejections, amendments, deferments, or withdrawals to the division within seven working days of receipt of notification of any given action, including awards, and that reporting will be accomplished on a form prescribed by the division.

Acts 1988, No. 625, §5.



RS 49:665 - Federal review section of the division of administration; creation; assistant commissioner; functions

§665. Federal review section of the division of administration; creation; assistant commissioner; functions

A. The federal review section is hereby created and established in the division of administration in the office of the governor.

B. The commissioner of administration shall appoint an assistant commissioner for federal review who shall serve as an assistant to the commissioner on matters related to federal grant programs. The assistant commissioner shall appoint such other personnel as may be deemed necessary to carry out the functions of the office.

C. The governor is hereby authorized to transfer from any department of the executive branch of state government to the division of administration such personnel whose responsibilities entail the identification, analysis, or monitoring of federal programs and such related clerical personnel as he deems necessary and proper to carry out the provisions of this Section. Persons transferred hereunder shall be employees of the division of administration.

D. The functions of the federal review section of the division of administration shall include the following and such other functions related to the participation of state agencies or political subdivisions of the state in federal programs as the commissioner may assign:

(1) Reviewing and analyzing all federal grant applications by state agencies or political subdivisions of the state in an effort to determine the overall dependence of state government on federal grant programs, the feasibility of implementation of federal programs, the consequences to the state of dependence on federal funds, the limitations placed on state programs by federal grant requirements, and any other impact that participation by state agencies or political subdivisions of the state in federal grant programs may have on the state.

(2) Receiving, analyzing, and maintaining information with respect to action taken by the federal government or its agencies on applications by state agencies for federal grant assistance.

(3) Responding to requests by the governor or legislative bodies on matters related to this Section.

(4) Making timely reports to the commissioner of administration who shall forward such reports to the governor, the joint legislative committee on the budget or its successor, and the legislative fiscal office on any federal grant application that may result in the duplication of programs, additional expense to state government, competition among state agencies for funding assistance, or conflict with state policy.

(5) Periodically reporting on the findings of analyses to the legislature and the governor. Such reports shall include recommendations directed toward maximizing the benefits of participation by the state through its agencies and political subdivisions in federal grant programs.

Acts 1978, No. 724, §1, eff. Oct. 1, 1978. Amended by Acts 1981, No. 674, §1.



RS 49:666 - Repealed by Acts 1981, No. 674, 2

§666. Repealed by Acts 1981, No. 674, §2



RS 49:667 - Repealed by Acts 2012, No. 251, §10.

§667. Repealed by Acts 2012, No. 251, §10.



RS 49:668 - Repealed by Acts 1978, No. 724, 1, eff. Oct. 1, 1978

§668. Repealed by Acts 1978, No. 724, §1, eff. Oct. 1, 1978



RS 49:671 - Purpose

CHAPTER 9-B. FEDERAL BLOCK GRANTS

NON-DISCRIMINATION REQUISITES

§671. Purpose

It is the purpose of this Chapter to prohibit discrimination on the basis of race, sex, religion, and age in the delivery of services financed with federal funds available to the state in the form of block grants wherein the federal government gives the state wide discretion regarding the purpose for which and manner of expenditure of the funds. It is also the purpose of this Chapter to ensure respect for the civil rights of beneficiaries and recipients of said block grant funds.

Added by Acts 1982, No. 386, §1.



RS 49:672 - Definition

§672. Definition

"Block grant" means any federal funds that are available to the state for expenditure for broad purposes as opposed to requirements that they be spent in specific program areas.

Added by Acts 1982, No. 386, §1.



RS 49:673 - Discrimination prohibited

§673. Discrimination prohibited

Unless existing federal guidelines and requirements of a federal block grant provide for such, any executive agencies which receive federal block grant funds shall prepare a plan for the expenditure of the funds which prohibits discrimination on the basis of race, sex, religion, and age and ensures respect for the civil rights of program recipients. They shall present such plan, prior to implementation, at public hearings to be held at a location in each of the public service commission districts of the state and shall adopt such plan in accordance with the provisions of Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950.

Added by Acts 1982, No. 386, §1.



RS 49:674 - Monitoring to ensure compliance

§674. Monitoring to ensure compliance

Agencies responsible for the implementation of federal block grant programs shall provide sufficient monitoring of such programs so as to ensure compliance with the requirements of Section 673 of this Chapter.

Added by Acts 1982, No. 386, §1.



RS 49:701 - Repealed by Acts 1972, No. 687, §1

CHAPTER 10. STATE SOVEREIGNTY

PART I. STATE SOVEREIGNTY COMMISSION

§701. §§701 to 715 Repealed by Acts 1972, No. 687, §1



RS 49:801 - To 810 Repealed by Acts 1987, No. 751, 1.

PART II. INTERPOSITION

§801. §§801 to 810 Repealed by Acts 1987, No. 751, §1.



RS 49:851 - EMERGENCY INTERIM STATE

CHAPTER 11. EMERGENCY INTERIM STATE

EXECUTIVE SUCCESSION

§851. Short title

This chapter shall be known and may be cited as the "Emergency Interim State Executive Succession Act."

Acts 1963, No. 111, §1.



RS 49:852 - Statement of policy

§852. Statement of policy

Because of the possibility of attack of unprecedented size and destructiveness upon the United States, to assure continuity of government through legally constituted leadership, authority and responsibility in offices of the government of the state, in the event of such an attack, to provide for the effective operation of government during an emergency and to facilitate the early resumption of functions temporarily suspended, it is found and declared to be necessary to provide for emergency interim succession to state governmental offices, except that of Governor, in the event that the incumbents thereof and their deputies, assistants or other subordinate officers authorized, pursuant to law, to exercise all of the powers and discharge the duties of such offices, hereinafter referred to as deputies, are unavailable to perform the duties and functions of such offices.

Acts 1963, No. 111, §2.



RS 49:853 - Definitions

§853. Definitions

Unless otherwise clearly required by the context, as used in this Chapter:

(1) "Unavailable" means either that a vacancy in office exists and there is no deputy authorized to exercise all of the powers and discharge the duties of the office, or that the lawful incumbent of the office, including any deputy exercising the powers and discharging the duties of an office because of a vacancy and his duly authorized deputy, are absent or unable to exercise the powers and discharge the duties of the office.

(2) "Emergency interim successor" means a person designated pursuant to this chapter, in the event the officer is unavailable, to exercise the powers and discharge the duties of an office until a successor is appointed or elected and qualified as may be provided by the constitution and statutes, or until the lawful incumbent is able to resume the exercise of the powers and discharge the duties of the office.

(3) "Office" includes all state offices, the powers and duties of which are defined by the constitution and statutes, except the office of governor, and except those in the legislature and the judiciary.

(4) "Attack" means any act of terrorism, attack or series of attacks by an enemy of the United States causing, or which may cause, substantial damage or injury to civilian property or persons in the United States in any manner by sabotage or by the use of bombs, missiles, shellfire, or atomic, radiological, chemical, bacteriological or biological means, or other weapons or processes.

Acts 1963, No. 111, §3; Acts 2003, No. 40, §5, eff. May 23, 2003.



RS 49:854 - Emergency interim successors for state officers

§854. Emergency interim successors for state officers

All state officers, subject to such regulations as may be issued by the governor or other official authorized under the constitution or other authority to exercise the powers and discharge the duties of the office of governor, shall, in addition to any deputy authorized pursuant to law to exercise all of the powers and discharge the duties of the office, designate by title emergency interim successors and specify their order of succession. The officer shall review and revise, as necessary, designations made pursuant to this chapter to insure their current status. The officer will designate a sufficient number of such emergency interim successors so that there will be not less than three nor more than seven such deputies or emergency interim successors or any combination thereof, at any time. In the event that any state officer is unavailable following an attack, and in the event his deputy, if any, is also unavailable, the said powers of his office shall be exercised and said duties of his office shall be discharged by his designated emergency interim successors in the order specified. Such emergency interim successors shall exercise said powers and discharge said duties only until such time as the governor under the constitution or laws or other official authorized under the constitution or laws to exercise the powers and discharge the duties of the office of governor may, where a vacancy exists, appoint a successor to fill the vacancy or until a successor is otherwise appointed, or elected and qualified as provided by law, or an officer or his deputy or a preceding named emergency interim successor becomes available to exercise or resume the exercise of the powers and discharge the duties of his office.

Acts 1963, No. 111, §4.



RS 49:855 - Formalities of taking office

§855. Formalities of taking office

At the time of their designation, emergency interim successors shall take such oath as may be required for them to exercise the powers and discharge the duties of the office to which they may succeed. Notwithstanding any other provision of law, no person, as a prerequisite to the exercise of the powers or discharge of the duties of an office to which he succeeds, shall be required to comply with any other provision of law relative to taking office.

Acts 1963, No. 111, §5.



RS 49:856 - Period in which authority may be exercised

§856. Period in which authority may be exercised

Officials authorized to act, pursuant to this chapter, as emergency interim successors are empowered to exercise the powers and discharge the duties of an office as herein authorized only after an attack upon the United States, as defined herein, has occurred. The legislature by concurrent resolution, may at any time terminate the authority of said emergency interim successors to exercise the powers and discharge the duties of office as herein provided.

Acts 1963, No. 111, §6.



RS 49:857 - Removal of designees

§857. Removal of designees

Until such time as the persons designated as emergency interim successors are authorized to exercise the powers and discharge the duties of an office in accordance with this chapter, including R.S. 49:856, said persons shall serve in their designated capacities at the pleasure of the designating authority and may be removed or replaced by said designating authority at any time, with or without cause.

Acts 1963, No. 111, §7.



RS 49:858 - Disputes

§858. Disputes

Any dispute concerning a question of fact arising under this Chapter with respect to an office in the executive branch of the state government, except a dispute of fact relative to the office of governor shall be adjudicated by the governor, or other official authorized under the constitution or laws to exercise the powers and discharge the duties of the office of governor and his decision shall be final.

Acts 1963, No. 111, §8.



RS 49:901 - REPORTS TO GOVERNOR BY

CHAPTER 12. REPORTS TO GOVERNOR BY

REGULATORY AGENCIES

§901. Statement of policy

Because of the growing number of occupations, professions and trades which are regulated by various agencies, boards and commissions of the state of Louisiana, and because said agencies, boards and commissions use the police power of the state in their regulatory, licensing and fee-collecting activities, and because there is at present no central depository of information with respect to the activities of said agencies, it is hereby declared to be the policy of the State of Louisiana that the governor be authorized to require the various agencies, boards and commissions engaged in regulatory and licensing activities to submit information and reports in such manner as he may direct with respect to the activities and financial condition of said agencies.

Added by Acts 1966, No. 452, §1.



RS 49:902 - Definitions

§902. Definitions

Agency, as used in this Chapter, means any agency, board, commission or other instrumentality of the State of Louisiana which is engaged in the regulation and/or licensing of any occupation, profession or trade, except those which may be directly related to the legislative or judicial branches of the state government.

Added by Acts 1966, No. 452, §1.



RS 49:903 - Authority of the governor to require information

§903. Authority of the governor to require information

The governor of the State of Louisiana is hereby authorized to request and receive, in such manner and at such time as he may direct, information relating to the activities of any agency to which this Chapter applies. The request for information may include, but not necessarily be limited to the following: All rules, regulations and procedures employed by the agency; all examination requirements, standards, criteria and qualifications as conditions precedent for admission to the appropriate trade, occupation or profession; annual reports on the number of applications and the names of those admitted to practice; an accounting and report on the amount of examination, admissions and annual fees exacted for the privilege of maintaining the individual's status as one in official good standing in his trade, occupation or profession; any provisions for disciplinary actions, fines and forfeiture; and, generally, any and all written information and reports that may be of legitimate interest to the executive branch of the state government in determining whether the authority vested in such agencies by law is being exercised with proper judgment, discretion and restraint.

Added by Acts 1966, No. 452, §1.



RS 49:950 - ADMINISTRATIVE PROCEDURE

CHAPTER 13. ADMINISTRATIVE PROCEDURE

§950. Title and form of citation

This Chapter shall be known as the Administrative Procedure Act and may be cited as the Administrative Procedure Act.

Added by Acts 1982, No. 129, §1.



RS 49:951 - Definitions

§951. Definitions

As used in this Chapter:

(1) "Adjudication" means agency process for the formulation of a decision or order.

(1.1) "Adopt", "adopted", or "adoption", when pertaining to a fee in this Chapter, shall include action proposed by an agency to adopt, apply, assess, charge, implement, levy, or otherwise collect a fee pursuant to authorization by law that the agency may adopt, apply, assess, charge, implement, levy or otherwise collect such fee.

(2) "Agency" means each state board, commission, department, agency, officer, or other entity which makes rules, regulations, or policy, or formulates, or issues decisions or orders pursuant to, or as directed by, or in implementation of the constitution or laws of the United States or the constitution and statutes of Louisiana, except the legislature or any branch, committee, or officer thereof, any political subdivision, as defined in Article VI, Section 44 of the Louisiana Constitution, and any board, commission, department, agency, officer, or other entity thereof, and the courts.

(3) "Decision" or "order" means the whole or any part of the final disposition (whether affirmative, negative, injunctive, or declaratory in form) of any agency, in any matter other than rulemaking, required by constitution or statute to be determined on the record after notice and opportunity for an agency hearing, and including non-revenue licensing, when the grant, denial, or renewal of a license is required by constitution or statute to be preceded by notice and opportunity for hearing.

(4) "Party" means each person or agency named or admitted as a party, or properly seeking and entitled as of right to be admitted as a party.

(5) "Person" means any individual, partnership, corporation, association, governmental subdivision, or public or private organization of any character other than an agency, except that an agency is a "person" for the purpose of appealing an administrative ruling in a disciplinary action brought pursuant to Title 37 of the Louisiana Revised Statutes of 1950 prior to the final adjudication of such disciplinary action.

(6) "Rule" means each agency statement, guide, or requirement for conduct or action, exclusive of those regulating only the internal management of the agency and those purporting to adopt, increase, or decrease any fees imposed on the affairs, actions, or persons regulated by the agency, which has general applicability and the effect of implementing or interpreting substantive law or policy, or which prescribes the procedure or practice requirements of the agency. "Rule" includes, but is not limited to, any provision for fines, prices or penalties, the attainment or loss of preferential status, and the criteria or qualifications for licensure or certification by an agency. A rule may be of general applicability even though it may not apply to the entire state, provided its form is general and it is capable of being applied to every member of an identifiable class. The term includes the amendment or repeal of an existing rule but does not include declaratory rulings or orders or any fees.

(7) "Rulemaking" means the process employed by an agency for the formulation of a rule. Except where the context clearly provides otherwise, the procedures for adoption of rules and of emergency rules as provided in R.S. 49:953 shall also apply to adoption, increase, or decrease of fees. The fact that a statement of policy or an interpretation of a statute is made in the decision of a case or in an agency decision upon or disposition of a particular matter as applied to a specific set of facts involved does not render the same a rule within this definition or constitute specific adoption thereof by the agency so as to be required to be issued and filed as provided in this Subsection.

Acts 1995, No. 1057, §1, eff. June 29, 1995 and Jan. 8, 1996 (1/8/96 date applicable to Dept. of Health and Hospitals only); Acts 1997, No. 1224, §1; Acts 2010, No. 775, §1, eff. June 30, 2010.

NOTE: See Acts 2010, No. 775, §3, regarding its applicability.



RS 49:952 - Public information; adoption of rules; availability of rules and orders

§952. Public information; adoption of rules; availability of rules and orders

Each agency which engages in rulemaking shall:

(1) File with the Office of the State Register a description of its organization, stating the general course and method of its operations and the methods whereby the public may obtain information or make submissions or requests.

(2) Adopt rules of practice setting forth the nature and requirements of all formal and informal procedures available.

(3) Make available for public inspection all rules, preambles, responses to comments, and submissions and all other written statements of policy or interpretations formulated, adopted, or used by the agency in the discharge of its functions and publish an index of such rules, preambles, responses to comments, submissions, statements, and interpretations on a regular basis.

(4) Make available for public inspection all final orders, decisions, and opinions.

Acts 1966, No. 382, §2, eff. July 1, 1967. Amended by Acts 1978, No. 252, §1; Acts 1979, No. 578, §1, eff. July 18, 1979; Acts 1990, No. 1085, §1, eff. July 31, 1990; Acts 1993, No. 386, §1; Acts 2013, No. 220, §23, eff. June 11, 2013.



RS 49:953 - Procedure for adoption of rules

§953. Procedure for adoption of rules

A. Prior to the adoption, amendment, or repeal of any rule, the agency shall:

(1)(a) Give notice of its intended action and a copy of the proposed rules at least ninety days prior to taking action on the rule. The notice shall include:

(i) A statement of either the terms or substance of the intended action or a description of the subjects and issues involved;

(ii) A statement, approved by the legislative fiscal office, of the fiscal impact of the intended action, if any; or a statement, approved by the legislative fiscal office, that no fiscal impact will result from such proposed action;

(iii) A statement, approved by the legislative fiscal office, of the economic impact of the intended action, if any; or a statement, approved by the legislative fiscal office, that no economic impact will result from such proposed action;

(iv) The name of the person within the agency who has the responsibility for responding to inquiries about the intended action;

(v) The time when, the place where, and the manner in which interested persons may present their views thereon; and

(vi) A statement that the intended action complies with the statutory law administered by the agency, including a citation of the enabling legislation.

(vii) A statement indicating whether the agency has prepared a preamble which explains the basis and rationale for the intended action, summarizes the information and data supporting the intended action, and provides information concerning how the preamble may be obtained.

(viii) A statement concerning the impact on family formation, stability, and autonomy as set forth in R.S. 49:972.

(ix) A statement concerning the impact on child, individual, or family poverty in relation to individual or community asset development as set forth in R.S. 49:973.

(b)(i) The notice shall be published at least once in the Louisiana Register and shall be submitted with a full text of the proposed rule to the Louisiana Register at least one hundred days prior to the date the agency will take action on the rule.

(ii) Upon publication of the notice, copies of the full text of the proposed rule shall be available from the agency proposing the rule upon written request within two working days.

(c) Notice of the intent of an agency to adopt, amend, or repeal any rule and the approved fiscal and economic impact statements, as provided for in this Subsection, shall be mailed to all persons who have made timely request of the agency for such notice, which notice and statements shall be mailed at the earliest possible date, and in no case later than ten days after the date when the proposed rule change is submitted to the Louisiana Register.

(d) For the purpose of timely notice as required by this Paragraph, the date of notice shall be deemed to be the date of publication of the issue of the Louisiana Register in which the notice appears, such publication date to be the publication date as stated on the outside cover or the first page of said issue.

(2)(a) Afford all interested persons reasonable opportunity to submit data, views, comments, or arguments, orally or in writing. In case of substantive rules, opportunity for oral presentation or argument must be granted if requested within twenty days after publication of the rule as provided in this Subsection, by twenty-five persons, by a governmental subdivision or agency, by an association having not less than twenty-five members, or by a committee of either house of the legislature to which the proposed rule change has been referred under the provisions of R.S. 49:968.

(b)(i) Make available to all interested persons copies of any rule intended for adoption, amendment, or repeal from the time the notice of its intended action is published in the Louisiana Register. Any hearing pursuant to the provisions of this Paragraph shall be held no earlier than thirty-five days and no later than forty days after the publication of the Louisiana Register in which the notice of the intended action appears. The agency shall consider fully all written and oral comments and submissions respecting the proposed rule.

(ii) The agency shall issue a response to comments and submissions describing the principal reasons for and against adoption of any amendments or changes suggested in the written or oral comments and submissions. In addition to the response to comments, the agency may prepare a preamble explaining the basis and rationale for the rule, identifying the data and evidence upon which the rule is based, and responding to comments and submissions. Such preamble and response to comments and submissions shall be furnished to the respective legislative oversight subcommittees at least five days prior to the day the legislative oversight subcommittee hearing is to be held on the proposed rule, and shall be made available to interested persons no later than one day following their submission to the appropriate legislative oversight subcommittee. If no legislative oversight hearing is to be held, the agency shall issue a response to comments and submissions and preamble, if any, to any person who presented comments or submissions on the rule and to any requesting person not later than fifteen days prior to the time of publication of the final rule.

(iii) The agency shall, upon request, make available to interested persons the report submitted pursuant to R.S. 49:968(D) no later than one working day following the submittal of such report to the legislative oversight subcommittees.

(3)(a) For the purposes of this Subsection, the statement of fiscal impact shall be prepared by the proposing agency and submitted to the Legislative Fiscal Office for its approval. Such fiscal impact statement shall include a statement of the receipt, expenditure, or allocation of state funds or funds of any political subdivision of the state.

(b) For the purposes of this Subsection, the statement of economic impact shall be prepared by the proposing agency and submitted to the Legislative Fiscal Office for its approval. Such economic impact statements shall include an estimate of the cost to the agency to implement the proposed action, including the estimated amount of paperwork; an estimate of the cost or economic benefit to all persons directly affected by the proposed action; an estimate of the impact of the proposed action on competition and the open market for employment, if applicable; and a detailed statement of the data, assumptions, and methods used in making each of the above estimates.

B.(1)(a) If an agency finds that an imminent peril to the public health, safety, or welfare requires adoption of a rule upon shorter notice than that provided in Subsection A of this Section and within five days of adoption states in writing to the governor of the state of Louisiana, the attorney general of Louisiana, the speaker of the House of Representatives, the president of the Senate, and the Office of the State Register, its reasons for that finding, it may proceed without prior notice or hearing or upon any abbreviated notice and hearing that it finds practicable, to adopt an emergency rule. The provisions of this Paragraph also shall apply to the extent necessary to avoid sanctions or penalties from the United States, or to avoid a budget deficit in the case of medical assistance programs or to secure new or enhanced federal funding in medical assistance programs. The agency statement of its reason for finding it necessary to adopt an emergency rule shall include specific reasons why the failure to adopt the rule on an emergency basis would result in imminent peril to the public health, safety, or welfare, or specific reasons why the emergency rule meets other criteria provided in this Paragraph for adoption of an emergency rule.

(b) The agency statement required in Subparagraph (a) of this Paragraph shall be submitted to the speaker of the House of Representatives and the president of the Senate at their respective offices in the state capitol by electronic transmission if such means are available. If electronic means are not available, the agency statement shall be submitted to the office of the speaker of the House of Representatives and the president of the Senate in the state capitol by certified mail with the return receipt requested or by messenger who shall provide a receipt for signature. The return receipt, the receipt for signature, or the electronic confirmation receipt shall be proof of receipt of the agency statement by the respective offices.

(2) Notice of the emergency rule shall be mailed to all persons who have made timely request of the agency for notice of rule changes, which notice shall be mailed within five days of adoption of the emergency rule. The Office of the State Register may omit from the Louisiana Register any emergency rule the publication of which would be unduly cumbersome, expensive, or otherwise inexpedient, if the emergency rule in printed or processed form is made available on application to the adopting agency, and if the Louisiana Register contains a notice stating the general subject matter of the omitted emergency rule, the reasons for the finding of the emergency submitted by the agency, and stating how a copy thereof may be obtained.

(3) The validity of an emergency rule or fee may be determined in an action for declaratory judgment in the district court of the parish in which the agency is located. The agency shall be made a party to the action. An action for a declaratory judgment under this Paragraph may be brought only by a person to whom such rule or fee is applicable or who would be adversely affected by such rule or fee and only on the grounds that the rule or fee does not meet the criteria for adoption of an emergency rule as provided in Paragraph (1) of this Subsection. The court shall declare the rule or fee invalid if it finds that there is not sufficient evidence that such rule or fee must be adopted on an emergency basis for one or more of the reasons for adoption of an emergency rule as provided in Paragraph (1) of this Subsection. Notwithstanding any other provision of law to the contrary, the emergency rule or fee shall remain in effect until such declaratory judgment is rendered. The provisions of R.S. 49:963 shall not apply to any action brought pursuant to this Paragraph. The provisions of this Paragraph are in addition to R.S. 49:963 and shall not limit any action pursuant to R.S. 49:963.

(4)(a) Within sixty days after receipt of the agency statement required in Paragraph (1) of this Subsection by the presiding officer of either house for an emergency rule or fee, an oversight subcommittee of that house may conduct a hearing to review the emergency rule or fee and make a determination of whether such rule or fee meets the criteria for an emergency rule or fee as provided in Paragraph (1) of this Subsection and those determinations as provided in R.S. 49:968(D)(3). If within such time period an oversight subcommittee finds an emergency rule or fee unacceptable, it shall prepare a written report containing a copy of the proposed rule or proposed fee action and a summary of the determinations made by the committee and transmit copies thereof as provided in R.S. 49:968(F)(2).

(b) Within sixty days after adoption of an emergency rule or fee, the governor may review such rule or fee and make the determinations as provided in Subparagraph (a) of this Paragraph. If within such time period the governor finds an emergency rule or fee unacceptable, he shall prepare a written report as provided in Subparagraph (a) and transmit copies thereof to the agency proposing the rule change and the Louisiana Register no later than four days after the governor makes his determination.

(c) Upon receipt by the agency of a report as provided in either Subparagraph (a) or (b) of this Paragraph, the rule or fee shall be nullified and shall be without effect.

C. An interested person may petition an agency requesting the adoption, amendment, or repeal of a rule. Each agency shall prescribe by rule the form for petitions and the procedure for their submission, considerations, and disposition. Within ninety days after submission of a petition, the agency shall either deny the petition in writing, stating reasons for the denial, or shall initiate rule making proceedings in accordance with this Chapter.

D. When a rule is adopted, amended, or repealed in compliance with federal regulations, the adopting agency's notice of intent and the actual text of the rule as published in the Louisiana Register, must be accompanied by a citation of the Federal Register issue in which the determining federal regulation is published, such citation to be by volume, number, date, and page number.

E. Beginning January 1, 1987, no agency shall adopt, amend, or repeal any rule if the accompanying fiscal impact statement approved by the Legislative Fiscal Office indicates that said rule change would result in any increase in the expenditure of state funds, unless said rule is adopted as an emergency rule pursuant to the requirements of this Section or unless the legislature has specifically appropriated the funds necessary for the expenditures associated with said rule change.

F.(1) Notwithstanding any other provision of this Chapter to the contrary, if the Department of Environmental Quality proposes a rule that is not identical to a federal law or regulation or is not required for compliance with a federal law or regulation, the Department of Environmental Quality shall adopt and promulgate such proposed rule separately from any proposed rule or set of proposed rules that is identical to a federal law or regulation or required for compliance with a federal law or regulation. However, if the only difference between the proposed rule or set of proposed rules and the corresponding federal law or regulation is a proposed fee, the Department of Environmental Quality shall not be required to adopt and promulgate such proposed rule or set of proposed rules separately. For purposes of this Subsection, the term "identical" shall mean that the proposed rule has the same content and meaning as the corresponding federal law or regulation.

(2) When the Department of Environmental Quality proposes a rule that is not identical to a corresponding federal law or regulation, or is not required for compliance with a federal law or regulation, the Department of Environmental Quality shall provide a brief summary which explains the basis and rationale for the proposed rule, identifies the data and evidence, if any, upon which the rule is based, and identifies any portions of the proposed rule that differ from federal law or regulation if there is a federal law or regulation which is not identical but which corresponds substantially to the proposed rule. Such summary shall be provided along with the notice of intent and shall be published in the Louisiana Register or made available along with the proposed rule as provided in Item A(1)(b)(ii) of this Section. The Department of Environmental Quality may also provide such a summary when proposing a rule identical to a corresponding federal law or regulation or proposing a rule which is required for compliance with federal law or regulation to explain the basis and rationale for the proposed rule.

(3) Notwithstanding any other provision of this Chapter to the contrary, when the Department of Environmental Quality proposes a rule that is identical to a federal law or regulation applicable in Louisiana, except as provided in Paragraph (4) of this Subsection, it may use the following procedure for the adoption of the rule:

(a) The department shall publish a notice of the proposed rule at least sixty days prior to taking action on the rule as provided below. The notice, which may include an explanation of the basis and rationale for the proposed rule, shall include all of the following:

(i) A statement of either the terms or substance of the intended action or a description of the subjects and issues involved.

(ii) A statement that no fiscal or economic impact will result from the proposed rule.

(iii) The name of the person within the department who has responsibility for responding to inquiries about the intended action.

(iv) The time, place, and manner in which interested persons may present their views thereon including the notice for a public hearing required by R.S. 30:2011(D)(1).

(v) A statement that the intended action complies with the law administered by the department, including a citation of the specific provision, or provisions, of law which authorize the proposed rule.

(b) Notice of the proposed rule shall be published at least once in the Louisiana Register and shall be submitted with a full text of the proposed rule to the Louisiana Register at least seventy days prior to the date the department proposes to formally adopt the rule. The Office of the State Register may omit from the Louisiana Register any such proposed rule the publication of which would be unduly cumbersome, expensive, or otherwise inexpedient, if the Louisiana Register contains a notice stating the general subject matter of the omitted proposed rule, the process being employed by the department for adoption of the proposed rule, and stating how a copy of the proposed rule may be obtained.

(c) Notice of the intent of the department to adopt the rule shall be mailed to all persons who have made timely request for such notice, which notice shall be mailed at the earliest possible date, and in no case later than ten days after the date when the proposed rule is submitted to the Louisiana Register.

(d) For the purpose of timely notice as required by this Paragraph, the date of notice shall be deemed to be the date of publication of the issue of the Louisiana Register in which the notice appears, such publication date to be the publication date as stated on the outside cover or the first page of said issue.

(e) The department shall afford all interested persons an opportunity to submit data, views, comments, or arguments related to the proposed rule, in writing, during a period of no less than thirty days. The department shall consider fully all written comments and submissions respecting the proposed rule.

(f) The department shall make available to all interested persons copies of the proposed rule from the time the notice of its adoption is published in the Louisiana Register.

(g) The department shall issue a response to comments and submissions describing the principal reasons for and against adoption of any amendments or changes suggested in the written comments and submissions and specifically addressing any assertion that the proposed rule is not identical to the federal law or regulation upon which it is based. The department shall issue such response to comments and submissions to any person who presented comments or submissions on the rule and to any requesting person no later than fifteen days prior to the time of publication of the final rule.

(h) No later than fifteen days prior to the time of publication of the final rule in the Louisiana Register, the secretary or any authorized assistant secretary of the department shall do each of the following:

(i) Certify under oath, to the governor of the state of Louisiana, the attorney general of Louisiana, the speaker of the House of Representatives, the president of the Senate, the chairman of the House Committee on Natural Resources and Environment, the chairman of the Senate Committee on Environmental Quality, and the Office of the State Register that the proposed rule is identical to a specified federal law or regulation applicable in Louisiana.

(ii) Furnish the chairman of the Senate Committee on Environmental Quality and the chairman of the House Committee on Natural Resources and Environment the response to comments and submissions required under Subparagraph (g) of this Paragraph, together with a copy of the notice required under Subparagraph (a) of this Paragraph.

(i) Unless specifically requested, in writing, by the chairman of the House Committee on Natural Resources and Environment or the chairman of the Senate Committee on Environmental Quality within ten days of the certification provided under Subparagraph (h) of this Paragraph, there shall be no legislative oversight of the proposed rule. If, however, legislative oversight is properly requested, R.S. 49:968 and Items (A)(2)(b)(ii) and (iii) of this Section shall thereafter apply with respect to the proposed rule.

(j) In the absence of legislative oversight, the proposed rule may be adopted by the Department of Environmental Quality no earlier than sixty days, nor later than twelve months, after the official notice of the proposed rule was published in the Louisiana Register; provided, however, that the proposed rule shall be effective upon its publication in the Louisiana Register, said publication to be subsequent to the act of adoption.

(4) The procedures set forth in Paragraph (3) of this Subsection for the adoption by the Department of Environmental Quality of rules identical to federal laws or regulations applicable in Louisiana shall not be available for the adoption of any rules creating or increasing fees.

G.(1) Prior to or concurrent with publishing notice of any proposed policy, standard, or regulation pursuant to Subsection A of this Section and prior to promulgating any policy, standard, or final regulation whether pursuant to R.S. 49:954 or otherwise under the authority of the Louisiana Environmental Quality Act, R.S. 30:2001 et seq., the Department of Environmental Quality, after August 15, 1995, shall publish a report, or a summary of the report, in the Louisiana Register which includes:

(a) A statement identifying the specific risks being addressed by the policy, standard, or regulation and any published, peer-reviewed scientific literature used by the department to characterize the risks.

(b) A comparative analysis of the risks addressed by the policy, standard, or regulation relative to other risks of a similar or analogous nature to which the public is routinely exposed.

(c) An analysis based upon published, readily available peer-reviewed scientific literature, describing how the proposed and final policy, standard, or regulation will advance the purpose of protecting human health or the environment against the specified identified risks.

(d) An analysis and statement that, based on the best readily available data, the proposed or final policy, standard, or regulation presents the most cost-effective method practically achievable to produce the benefits intended regarding the risks identified in Subparagraph (a) of this Paragraph.

(2) No regulation shall become effective until the secretary complies with the requirements of Paragraph (1) of this Subsection.

(3) This provision shall not apply in those cases where the policy, standard, or regulation:

(a) Is required for compliance with a federal law or regulation.

(b) Is identical to a federal law or regulation applicable in Louisiana.

(c) Will cost the state and affected persons less than one million dollars, in the aggregate, to implement.

(d) Is an emergency rule under Subsection B of this Section.

(4) For purposes of this Subsection, the term "identical" shall mean that the proposed rule has the same content and meaning as the corresponding federal law or regulation.

(5) In complying with this Section, the department shall consider any scientific and economic studies or data timely provided by interested parties which are relevant to the issues addressed herein and the proposed policy, standard, or regulation being considered.

H. The Department of Wildlife and Fisheries and the Louisiana Wildlife and Fisheries Commission may employ the timetables and provisions of Subsection B of this Section in promulgating rules and regulations relative to hunting seasons, trapping seasons, alligator seasons, shrimp seasons, oysters seasons, and finfish seasons and size limits, and all rules and regulations pursuant thereto. Rules adopted annually pursuant to this Subsection which open and close the offshore and fall shrimp seasons, the oyster seasons, the marine finfish seasons, the webless migratory game bird hunting season, and the trapping season shall be effective for the duration of the respective season. Notwithstanding the provisions of Paragraph (B)(4) of this Section, any legislative oversight hearing held on a rule proposed under the provisions of this Subsection shall be held no earlier than five days and no later than thirty days following the date of adoption of the rule.

Acts 1966, No. 382, §3, eff. July 1, 1967. Amended by Acts 1974, No. 284, §1, eff. Jan. 1, 1975; Acts 1975, No. 730, §1; Acts 1976, No. 279, §1; Acts 1978, No. 252, §1; Acts 1980, No. 392, §1. Acts 1983, No. 713, §1; Acts 1984, No. 953, §1; Acts 1985, No. 371, §1, eff. July 9, 1985; Acts 1986, 1st Ex. Sess., No. 11, §1, eff. Jan. 1, 1987; Acts 1987, No. 853, §1; Acts 1990, No. 1063, §1; Acts 1990, No. 1085, §§1 and 2, eff. July 31, 1990; Acts 1991, No. 104, §1, eff. June 30, 1991; Acts 1993, No. 119, §1; Acts 1993, No. 274, §1; Acts 1993, No. 386, §1; Acts 1995, No. 512, §1; Acts 1995, No. 642, §1; Acts 1995, No. 1057, §1, eff. June 29, 1995 and Jan. 8, 1996 (1/8/96 date applicable to Dept. of Health and Hospitals only); Acts 1996, 1st Ex. Sess., No. 36, §3, eff. May 7, 1996; Acts 1999, No. 1183, §1; Acts 2008, No. 580, §6; Acts 2010, No. 777, §1; Acts 2012, No. 781, §1, eff. June 13, 2012; Acts 2012, No. 854, §1, eff. Jan. 1, 2013; Acts 2013, No. 220, §23, eff. June 11, 2013; Acts 2014, No. 791, §18.



RS 49:954 - Filing; taking effect of rules

§954. Filing; taking effect of rules

A. No rule adopted on or after January 1, 1975, is valid unless adopted in substantial compliance with this Chapter. Each rulemaking agency shall file a certified copy of its rules with the Office of the State Register. No rule, whether adopted before, on, or after January 1, 1975, shall be effective, nor may it be enforced, unless it has been properly filed with the Office of the State Register. No rule adopted on or after November 1, 1978, shall be effective, nor may it be enforced, unless prior to its adoption a report relative to the proposed rule change is submitted to the appropriate standing committee of the legislature or to the presiding officers of the respective houses as provided in R.S. 49:968. No rule adopted on or after September 12, 1980, shall be effective, nor may it be enforced, unless the approved economic and fiscal impact statements, as provided in R.S. 49:953(A), have been filed with the Office of the State Register and published in the Louisiana Register. The inadvertent failure to mail notice and statements to persons making request for such mail notice, as provided in R.S. 49:953, shall not invalidate any rule adopted hereunder. A proceeding under R.S. 49:963 to contest any rule on the grounds of noncompliance with the procedures for adoption, as given in this Chapter, must be commenced within two years from the date upon which the rule became effective.

B. Each rule hereafter adopted shall be effective upon its publication in the Louisiana Register, said publication to be subsequent to the act of adoption, except that:

(1) If a later date is required by statute or specified in the rule, the later day is the effective date.

(2) Subject to applicable constitutional or statutory provisions, an emergency rule shall become effective on the date of its adoption, or on a date specified by the agency to be not more than sixty days future from the date of its adoption, provided written notice is given within five days of the date of adoption to the governor of Louisiana, the attorney general of Louisiana, the speaker of the House of Representatives, the president of the Senate, and the Office of the State Register as provided in R.S. 49:953(B). Such emergency rule shall not remain in effect beyond the publication date of the Louisiana Register published in the month following the month in which the emergency rule is adopted, unless such rule and the reasons for adoption thereof are published in that issue; however, any emergency rule so published shall not be effective for a period longer than one hundred twenty days, but the adoption of an identical rule under R.S. 49:953(A)(1), (2), and (3) is not precluded. The agency shall take appropriate measures to make emergency rules known to the persons who may be affected by them.

Acts 1966, No. 382, §4, eff. July 1, 1967. Amended by Acts 1968, No. 474, §1; Acts 1974, No. 284, §1, eff. Jan. 1, 1975; Acts 1975, No. 730, §1; Acts 1978, No. 252, §1; Acts 1980, No. 392, §1; Acts 1990, No. 248, §1; Acts 1990, No. 1085, §1, eff. July 31, 1990; Acts 2013, No. 220, §23, eff. June 11, 2013; Acts 2014, No. 791, §18.



RS 49:954.1 - Louisiana Administrative Code and Louisiana Register; publication; distribution; copies; index; interagency rules

§954.1. Louisiana Administrative Code and Louisiana Register; publication; distribution; copies; index; interagency rules

A. The Office of the State Register shall compile, index, and publish a publication to be known as the Louisiana Administrative Code, containing all effective rules adopted by each agency subject to the provisions of this Chapter, and all boards, commissions, agencies, and departments of the executive branch, notwithstanding any other provision of law to the contrary. The Louisiana Administrative Code shall also contain all executive orders issued by the governor on or after May 9, 1972, which are in effect at the time the Louisiana Administrative Code is published. The Louisiana Administrative Code shall be supplemented or revised as often as necessary and at least once every two years.

B. The Office of the State Register shall publish at least once each month a bulletin to be known as the Louisiana Register which shall set forth the text of all rules filed during the preceding month and such notices as shall have been submitted pursuant to this Chapter. It shall also set forth all executive orders of the governor issued during the preceding month and a summary or digest of and fiscal note prepared for each such order as required by the provisions of R.S. 49:215. In addition, the Office of the State Register may include in the Louisiana Register digests or summaries of new or proposed rules; however, if any conflict should arise between the written digest of a rule and the rule, the rule shall take precedence over the written digest.

C. The Office of the State Register shall publish such rules, notices, statements, and other such matters as submitted by the rulemaking agency without regard to their validity. However, the Office of the State Register may omit from the Louisiana Register or Louisiana Administrative Code any rule the publication of which would be unduly cumbersome, expensive, or otherwise inexpedient, if the rule in printed or processed form is made available on application to the adopting agency, and if the Louisiana Register or Louisiana Administrative Code, as the case may be, contains a notice stating the general subject matter of the omitted rule and stating how a copy thereof may be obtained.

D. One copy, or multiple copies if practical, of the Louisiana Register and Louisiana Administrative Code shall be made available upon request to state depository libraries free of charge, and to other agencies or persons at prices fixed by the Office of the State Register to recover all or a portion of the mailing and publication costs. Notwithstanding the provisions of R.S. 49:951(2) to the contrary, the Office of the State Register shall provide free copies of the Louisiana Register and the Louisiana Administrative Code to the David R. Poynter Legislative Research Library, the Senate Law Library, and the Huey P. Long Memorial Law Library.

E. The Office of the State Register shall prescribe a uniform system of indexing, numbering, arrangement of text and citation of authority and history notes for the Louisiana Administrative Code.

F. The Office of the State Register may publish advertisements for bids and other legal notices in the Louisiana Register in addition to other publications thereof required by law.

G. The Office of the State Register is hereby authorized and empowered to promulgate and enforce interagency rules for the implementation and administration of this Section.

H. The governor shall be the publisher of the Louisiana Administrative Code and Louisiana Register provided for through the Office of the State Register.

Added by Acts 1974, No. 284, §1, eff. Jan. 1, 1975. Amended by Acts 1975, No. 730, §1; Acts 1976, No. 279, §1; Acts 1978, No. 252, §1; Acts 1982, No. 687, §1, eff. Aug. 2, 1982; Acts 1988, No. 604, §1, eff. July 14, 1988; Acts 1988, No. 937, §1, eff. July 26, 1988; Acts 1990, No. 9, §2; Acts 1993, No. 119, §1; Acts 2013, No. 220, §23, eff. June 11, 2013; Acts 2014, No. 791, §18.



RS 49:954.2 - Repealed by Acts 2004, No. 220, §1.

§954.2. Repealed by Acts 2004, No. 220, §1.

NOTE: See Acts 2004, No. 220, §2, relative to validity and effectiveness of certain rules, permits, and licenses.



RS 49:954.3 - Environmental Regulatory Code

§954.3. Environmental Regulatory Code

The Department of Environmental Quality shall codify its rules and regulations in effect on March 1, 1992, in the Environmental Regulatory Code, and thereafter, shall update such codification of its rules and regulations on a quarterly basis. The secretary shall complete and offer for sale at cost the initial codification within one hundred and eighty days from March 1, 1992.

Acts 1991, No. 735, §2, eff. July 18, 1991.



RS 49:955 - Adjudication; notice; hearing; records

§955. Adjudication; notice; hearing; records

A. In an adjudication, all parties who do not waive their rights shall be afforded an opportunity for hearing after reasonable notice.

B. The notice shall include:

(1) A statement of the time, place, and nature of the hearing;

(2) A statement of the legal authority and jurisdiction under which the hearing is to be held;

(3) A reference to the particular sections of the statutes and rules involved;

(4) A short and plain statement of the matters asserted.

If the agency or other party is unable to state the matters in detail at the time the notice is served, the initial notice may be limited to a statement of the issues involved. Thereafter, upon application, a more definite and detailed statement shall be furnished.

C. Opportunity shall be afforded all parties to respond and present evidence on all issues of fact involved and argument on all issues of law and policy involved and to conduct such cross-examination as may be required for a full and true disclosure of the facts.

D. Unless precluded by law, informal disposition may be made of any case of adjudication by stipulation, agreed settlement, consent order, or default.

E. The record in a case of adjudication shall include:

(1) All pleadings, motions, intermediate rulings;

(2) Evidence received or considered or a resume thereof if not transcribed;

(3) A statement of matters officially noticed except matters so obvious that statement of them would serve no useful purpose;

(4) Offers of proof, objections, and rulings thereon;

(5) Proposed findings and exceptions;

(6) Any decision, opinion, or report by the officer presiding at the hearing.

F. The agency shall make a full transcript of all proceedings before it when the statute governing it requires it, and, in the absence of such requirement, shall, at the request of any party or person, have prepared and furnish him with a copy of the transcript or any part thereof upon payment of the cost thereof unless the governing statute or constitution provides that it shall be furnished without cost.

G. Findings of fact shall be based exclusively on the evidence and on matters officially noticed.

Acts 1966, No. 382, §5, eff. July 1, 1967.



RS 49:956 - Rules of evidence; official notice; oaths and affirmations; subpoenas; depositions and discovery; and confidential privileged information

§956. Rules of evidence; official notice; oaths and affirmations; subpoenas; depositions and discovery; and confidential privileged information

In adjudication proceedings:

(1) Agencies may admit and give probative effect to evidence which possesses probative value commonly accepted by reasonably prudent men in the conduct of their affairs. They shall give effect to the rules of privilege recognized by law. Agencies may exclude incompetent, irrelevant, immaterial, and unduly repetitious evidence. Objections to evidentiary offers may be made and shall be noted in the record. Subject to these requirements, when a hearing will be expedited and the interests of the parties will not be prejudiced substantially, any part of the evidence may be received in written form.

(2) All evidence, including records and documents in the possession of the agency of which it desires to avail itself, shall be offered and made a part of the record, and all such documentary evidence may be received in the form of copies or excerpts, or by incorporation by reference. In case of incorporation by reference, the materials so incorporated shall be available for examination by the parties before being received in evidence.

(3) Notice may be taken of judicially cognizable facts. In addition, notice may be taken of generally recognized technical or scientific facts within the agency's specialized knowledge. Parties shall be notified either before or during the hearing, or by reference in preliminary reports or otherwise, of the material noticed, including any staff memoranda or data, and they shall be afforded an opportunity to contest the material so noticed. The agency's experience, technical competence, and specialized knowledge may be utilized in the evaluation of the evidence.

(4) Any agency or its subordinate presiding officer conducting a proceeding subject to this Chapter shall have the power to administer oaths and affirmations, regulate the course of the hearings, set the time and place for continued hearings, fix the time for filing of briefs and other documents, and direct the parties to appear and confer to consider the simplification of the issues.

(5)(a) Any agency or its subordinate presiding officer shall have power to sign and issue subpoenas in the name of the agency requiring attendance and giving of testimony by witnesses and the production of books, papers, and other documentary evidence. No subpoena shall be issued until the party who wishes to subpoena the witness first deposits with the agency a sum of money sufficient to pay all fees and expenses to which a witness in a civil case is entitled pursuant to R.S. 13:3661 and R.S. 13:3671.

(b) A subpoena issued pursuant to this Section shall be served by any agent of the agency, by the sheriff, by any other officer authorized by law to serve process in this state, by certified mail, return receipt requested, or by any person who is not a party and who is at least eighteen years of age. Witnesses subpoenaed to testify before an agency only to an opinion founded on special study or experience in any branch of science, or to make scientific or professional examinations, and to state the results thereof, shall receive such additional compensation from the party who wishes to subpoena such witness as may be fixed by the agency with reference to the value of the time employed and the degree of learning or skill required.

(c) Whenever any person summoned under this Section neglects or refuses to obey such summons, or to produce books, papers, records, or other data, or to give testimony, as required, the agency may apply to the judge of the district court for the district within which the person so summoned resides or is found, for an attachment against him as for a contempt. It shall be the duty of the judge to hear the application, and, if satisfactory proof is made, to issue an attachment, directed to some proper officer, for the arrest of such person, and upon his being brought before him, to proceed to a hearing of the case; and upon such hearing, the judge shall have power to make such order as he shall deem proper, not inconsistent with the law for the punishment of contempts, to enforce obedience to the requirements of the summons and to punish such person for his default or disobedience.

(6) The agency or a subordinate presiding officer or any party to a proceeding before it may take the depositions of witnesses, within or without the state and may conduct discovery in all manners as provided by law in civil actions. Depositions so taken and admissions, responses, and evidence produced pursuant to discovery shall be admissible in any proceeding affected by this Chapter. The admission of such depositions, admissions, responses, and evidence may be objected to at the time of hearing and may be received in evidence or excluded from the evidence by the agency or presiding officer in accordance with the rules of evidence provided in this Chapter.

(7) Repealed by Acts 1995, No. 760, §2, eff. June 27, 1995.

(8)(a) Records and documents, in the possession of any agency or of any officer or employee thereof including any written conclusions drawn therefrom, which are deemed confidential and privileged shall not be made available for adjudication proceedings of that agency and shall not be subject to subpoena by any person or other state or federal agency.

(b) Such records or documents shall only include any private contracts, geological and geophysical information and data, trade secrets and commercial or financial data, which are obtained by an agency through a voluntary agreement between the agency and any person, which said records and documents are designated as confidential and privileged by the parties when obtained, or records and documents which are specifically exempt from disclosure by statute.

(c) Any violation of this prohibition shall be a waiver of governmental immunity from suit for damage resulting from any such disclosure.

(d) Notwithstanding the provisions of Subparagraphs (a) and (c) of this Paragraph the state boards and agencies identified in R.S. 13:3715.1(J) may make available and use records and documents, including any written conclusions drawn therefrom, which are otherwise deemed confidential or privileged and which are in the possession of such board or agency or any officer, employee, or agent thereof, or any attorney acting on its behalf in any adjudication proceedings of such agency, provided that in any case involving medical or patient records, the identity of any patient shall be maintained in confidence. Any such records shall be altered so as to prevent the disclosure of the identity of the patient to whom such records or testimony relates. Disclosure by such board or agency or any officer, employee, agent, or attorney acting on behalf of any of them, of any material otherwise deemed privileged or confidential under state law, which is made in response to a federal subpoena, shall not constitute a waiver of governmental immunity from suit for damages resulting from such disclosure. Such boards and agencies, including their officers, employees, agents, and attorneys, shall nevertheless assert any privilege which is recognized and applicable under federal law when responding to any such federal subpoena.

Acts 1966, No. 382, §6, eff. July 1, 1967. Amended by Acts 1976, No. 524, §1, eff. Aug. 5, 1976; Acts 1989, No. 156, §1; Acts 1995, No. 760, §§1, 2, eff. June 27, 1995; Acts 1999, No. 416, §1; Acts 1999, No. 765, §1.



RS 49:956.1 - Administrative proceedings; member of the legislature or personnel as witness

§956.1. Administrative proceedings; member of the legislature or personnel as witness

An application for an order compelling discovery to a member or former member of the legislature in his capacity as a state lawmaker, or a legislative employee in his official capacity, when the legislature or either body thereof is not a party to the proceeding may be made to the agency in which the action is pending, but no order compelling discovery shall issue except in strict conformity with the provisions of R.S. 13:3667.3(D). For the purposes of this Section "legislative employee" shall mean the clerk of the House of Representatives, the secretary of the Senate, or an employee of the House of Representatives, the Senate, or the Legislative Bureau.

Acts 2006, No. 690, §4, eff. June 29, 2006; Acts 2008, No. 374, §4, eff. June 21, 2008; Acts 2012, No. 519, §4.



RS 49:957 - Examination of evidence by agency

§957. Examination of evidence by agency

When in an adjudication proceeding a majority of the officials of the agency who are to render the final decision have not heard the case or read the record, or the proposed order is not prepared by a member of the agency, the decision, if adverse to a party to the proceeding other than the agency itself, shall not be made final until a proposed order is served upon the parties, and an opportunity is afforded to each party adversely affected to file exceptions and present briefs and oral argument to the officials who are to render the decision. The proposed order shall be accompanied by a statement of the reasons therefor and of the disposition of each issue of fact or law necessary to the proposed order, prepared by the person who conducted the hearing or by one who has read the record. No sanction shall be imposed or order be issued except upon consideration of the whole record and as supported by and in accordance with the reliable, probative, and substantial evidence. The parties by written stipulation may waive, and the agency in the event there is no contest may eliminate, compliance with this Section.

Acts 1966, No. 382, §7, eff. July 1, 1967.



RS 49:958 - Decisions and orders

§958. Decisions and orders

A final decision or order adverse to a party in an adjudication proceeding shall be in writing or stated in the record. A final decision shall include findings of fact and conclusions of law. Findings of fact, if set forth in statutory language, shall be accompanied by a concise and explicit statement of the underlying facts supporting the findings. If, in accordance with agency rules, a party submitted proposed findings of fact, the decision shall include a ruling upon each proposed finding. Parties shall be notified personally, by mail, or by electronic means of any decision or order. Upon request, a copy of the decision or order shall be delivered or mailed forthwith to each party and to his attorney of record. The parties by written stipulation may waive, and the agency in the event there is no contest may eliminate, compliance with this Section.

Acts 1966, No. 382, §1, eff. July 1, 1967; Acts 2012, No. 289, §1, eff. May 25, 2012.



RS 49:959 - Rehearings

§959. Rehearings

A. A decision or order in a case of adjudication shall be subject to rehearing, reopening, or reconsideration by the agency, within ten days from the date of its entry. The grounds for such action shall be either that:

(1) The decision or order is clearly contrary to the law and the evidence;

(2) The party has discovered since the hearing evidence important to the issues which he could not have with due diligence obtained before or during the hearing;

(3) There is a showing that issues not previously considered ought to be examined in order properly to dispose of the matter; or

(4) There is other good ground for further consideration of the issues and the evidence in the public interest.

B. The petition of a party for rehearing, reconsideration, or review, and the order of the agency granting it, shall set forth the grounds which justify such action. Nothing in this Section shall prevent rehearing, reopening or reconsideration of a matter by any agency in accordance with other statutory provisions applicable to such agency, or, at any time, on the ground of fraud practiced by the prevailing party or of procurement of the order by perjured testimony or fictitious evidence. On reconsideration, reopening, or rehearing, the matter may be heard by the agency, or it may be referred to a subordinate deciding officer. The hearing shall be confined to those grounds upon which the reconsideration, reopening, or rehearing was ordered. If an application for rehearing shall be timely filed, the period within which judicial review, under the applicable statute, must be sought, shall run from the final disposition of such application.

Acts 1966, No. 382, §9, eff. July 1, 1967.



RS 49:960 - Ex parte consultations and recusations

§960. Ex parte consultations and recusations

A. Unless required for the disposition of ex parte matters authorized by law, members or employees of an agency assigned to render a decision or to make findings of fact and conclusions of law in a case of adjudication noticed and docketed for hearing shall not communicate, directly or indirectly, in connection with any issue of fact or law, with any party or his representative, or with any officer, employee, or agent engaged in the performance of investigative, prosecuting, or advocating functions, except upon notice and opportunity for all parties to participate.

B. A subordinate deciding officer or agency member shall withdraw from any adjudicative proceeding in which he cannot accord a fair and impartial hearing or consideration. Any party may request the disqualification of a subordinate deciding officer or agency member, on the ground of his inability to give a fair and impartial hearing, by filing an affidavit, promptly upon discovery of the alleged disqualification, stating with particularity the grounds upon which it is claimed that a fair and impartial hearing cannot be accorded. The issue shall be determined promptly by the agency, or, if it affects a member or members of the agency, by the remaining members thereof, if a quorum. Upon the entry of an order of disqualification affecting a subordinate deciding officer, the agency shall assign another in his stead or shall conduct the hearing itself. Upon the disqualification of a member of an agency, the governor immediately shall appoint a member pro tem to sit in place of the disqualified member in that proceeding. In further action, after the disqualification of a member of an agency, the provisions of R.S. 49:957 shall apply.

Acts 1966, No. 382, §10, eff. July 1, 1967.



RS 49:961 - Licenses

§961. Licenses

A. When the grant, denial, or renewal of a license is required to be preceded by notice and opportunity for hearing, the provisions of this Chapter concerning adjudication shall apply.

B. When a licensee has made timely and sufficient application for the renewal of a license or a new license with reference to any activity of a continuing nature, the existing license shall not expire until the application has been finally determined by the agency, and, in case the application is denied or the terms of the new license limited, until the last day for seeking review of the agency order or a later date fixed by order of the reviewing court.

C. No revocation, suspension, annulment, or withdrawal of any license is lawful unless, prior to the institution of agency proceedings, the agency gives notice by mail to the licensee of facts or conduct which warrant the intended action, and the licensee is given an opportunity to show compliance with all lawful requirements for the retention of the license. If the agency finds that public health, safety, or welfare imperatively requires emergency action, and incorporates a finding to that effect in its order, summary suspension of a license may be ordered pending proceedings for revocation or other action. These proceedings shall be promptly instituted and determined.

Acts 1966, No. 382, §11, eff. July 1, 1967.



RS 49:962 - Declaratory orders and rulings

§962. Declaratory orders and rulings

Each agency shall provide by rule for the filing and prompt disposition of petitions for declaratory orders and rulings as to the applicability of any statutory provision or of any rule or order of the agency. Declaratory orders and rulings shall have the same status as agency decisions or orders in adjudicated cases.

Acts 1966, No. 382, §12, eff. July 1, 1967; Acts 1995, No. 947, §6, eff. Jan. 1, 1996.



RS 49:962.1 - Judicial review, rule to show cause for permit applicants

§962.1. Judicial review, rule to show cause for permit applicants

A. If the secretary does not grant or deny a permit, license, registration, variance, or compliance schedule for which the applicant had applied within the time period as provided for in R.S. 30:26 and 2022(C), R.S. 49:214.30(C)(2), and R.S. 56:6(26), the applicant has the authority, on motion in a court of competent jurisdiction, to take a rule on the secretary to show cause in not less than two nor more than thirty days, exclusive of holidays, why the applicant should not be granted the permit, license, registration, variance, or compliance schedule for which the applicant had applied. The rule may be tried out of term and in chambers.

B. In any trial or hearing on the rule, the applicant shall be entitled to a presumption that the facts as stated in the affidavit of the applicant, which shall be attached to the rule are true. The rule of the applicant shall be denied by the court only if the secretary provides clear and convincing evidence of an unavoidable cause for the delay. However, in denying the rule, the court shall decree that the secretary shall grant or deny the application within a time set by the court, or the application shall be granted without further action of the secretary or the court.

C. If the rule is made absolute, the order rendered thereon shall be considered a judgment in favor of the applicant granting the applicant the permit, license, registration, variance, or compliance schedule for which the applicant had applied.

D. The provisions of Subsections A, B, and C of this Section shall not apply to permit applications submitted under the Louisiana Pollutant Discharge Elimination System (LPDES) program under the Louisiana Department of Environmental Quality.

Acts 1991, No. 828, §2; Acts 1995, No. 601, §2.



RS 49:963 - Judicial review of validity or applicability of rules

§963. Judicial review of validity or applicability of rules

A.(1) The validity or applicability of a rule may be determined in an action for declaratory judgment in the district court of the parish in which the agency is located.

(2) The agency shall be made a party to the action.

B.(1) If, before the date set for hearing, application is made to the court for leave to present additional evidence, and it is shown to the satisfaction of the court that the additional evidence is material and that there were good reasons for failure to present it in the proceeding before the agency, the court may order that the additional evidence be taken before the agency upon conditions determined by the court.

(2) The agency may modify its findings and decision by reason of the additional evidence and shall file that evidence and any modifications, new findings, or decisions with the reviewing court.

C. The court shall declare the rule invalid or inapplicable if it finds that it violates constitutional provisions or exceeds the statutory authority of the agency or was adopted without substantial compliance with required rulemaking procedures.

D. An action for a declaratory judgment under this Section may be brought only after the plaintiff has requested the agency to pass upon the validity or applicability of the rule in question and only upon a showing that review of the validity and applicability of the rule in conjunction with review of a final agency decision in a contested adjudicated case would not provide an adequate remedy and would inflict irreparable injury.

E. Upon a determination by the court that any statement, guide, requirement, circular, directive, explanation, interpretation, guideline, or similar measure constitutes a rule as defined by R.S. 49:951(6) and that such measure has not been properly adopted and promulgated pursuant to this Chapter, the court shall declare the measure invalid and inapplicable. It shall not be necessary that all administrative remedies be exhausted.

Acts 1966, No. 382, §13, eff. July 1, 1967; Acts 1991, No. 639, §1, eff. July 17, 1991; Acts 1997, No. 1043, §1, eff. July 11, 1997.



RS 49:964 - Judicial review of adjudication

§964. Judicial review of adjudication

A.(1) Except as provided in R.S. 15:1171 through 1177, a person who is aggrieved by a final decision or order in an adjudication proceeding is entitled to judicial review under this Chapter whether or not he has applied to the agency for rehearing, without limiting, however, utilization of or the scope of judicial review available under other means of review, redress, relief, or trial de novo provided by law. A preliminary, procedural, or intermediate agency action or ruling is immediately reviewable if review of the final agency decision would not provide an adequate remedy and would inflict irreparable injury.

(2) No agency or official thereof, or other person acting on behalf of an agency or official thereof shall be entitled to judicial review under this Chapter.

B. Proceedings for review may be instituted by filing a petition in the district court of the parish in which the agency is located within thirty days after the transmittal of notice of the final decision by the agency or, if a rehearing is requested, within thirty days after the decision thereon. Copies of the petition shall be served upon the agency and all parties of record.

C. The filing of the petition does not itself stay enforcement of the agency decision. The agency may grant, or the reviewing court may order, a stay ex parte upon appropriate terms, except as otherwise provided by Title 37 of the Louisiana Revised Statutes of 1950, relative to professions and occupations. The court may require that the stay be granted in accordance with the local rules of the reviewing court pertaining to injunctive relief and the issuance of temporary restraining orders.

D. Within thirty days after the service of the petition, or within further time allowed by the court, the agency shall transmit to the reviewing court the original or a certified copy of the entire record of the proceeding under review. By stipulation of all parties to the review proceedings, the record may be shortened. A party unreasonably refusing to stipulate to limit the record may be taxed by the court for the additional costs. The court may require or permit subsequent corrections or additions to the record.

E. If, before the date set for hearing, application is made to the court for leave to present additional evidence, and it is shown to the satisfaction of the court that the additional evidence is material and that there were good reasons for failure to present it in the proceeding before the agency, the court may order that the additional evidence be taken before the agency upon conditions determined by the court. The agency may modify its findings and decision by reason of the additional evidence and shall file that evidence and any modifications, new findings, or decisions with the reviewing court.

F. The review shall be conducted by the court without a jury and shall be confined to the record. In cases of alleged irregularities in procedure before the agency, not shown in the record, proof thereon may be taken in the court. The court, upon request, shall hear oral argument and receive written briefs.

G. The court may affirm the decision of the agency or remand the case for further proceedings. The court may reverse or modify the decision if substantial rights of the appellant have been prejudiced because the administrative findings, inferences, conclusions, or decisions are:

(1) In violation of constitutional or statutory provisions;

(2) In excess of the statutory authority of the agency;

(3) Made upon unlawful procedure;

(4) Affected by other error of law;

(5) Arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion; or

(6) Not supported and sustainable by a preponderance of evidence as determined by the reviewing court. In the application of this rule, the court shall make its own determination and conclusions of fact by a preponderance of evidence based upon its own evaluation of the record reviewed in its entirety upon judicial review. In the application of the rule, where the agency has the opportunity to judge the credibility of witnesses by first-hand observation of demeanor on the witness stand and the reviewing court does not, due regard shall be given to the agency's determination of credibility issues.

(7) Repealed by Acts 2002, 1st Ex. Sess., No. 89, §3, eff. April 18, 2002.

Acts 1966, No. 382, §14, eff. July 1, 1967; Acts 1995, No. 1105, §1, eff. June 29, 1995; Acts 1997, No. 128, §1, eff. June 12, 1997; Acts 1997, No. 1216, §2; Acts 1997, No. 1224, §1; H.C.R. No. 89, 1997 R.S., eff. June 2, 1997; Acts 1999, No. 1332, §1, eff. July 12, 1999; Acts 2002, 1st Ex. Sess., No. 89, §3, eff. April 18, 2002; Acts 2012, No. 289, §1, eff. May 25, 2012.

NOTE: SEE ACTS 1995, NO. 1105, §2.

NOTE: SEE ACTS 1997, NO. 128, §2 RELATIVE TO APPLICABILITY OF ACT.

NOTE: See Acts 1999, No. 1332, §2 relative to the remedial nature of Act.



RS 49:964.1 - Judicial review; attorney fees; court costs; report

§964.1. Judicial review; attorney fees; court costs; report

A. If an agency or official thereof, or other person acting on behalf of an agency or official thereof, files a petition for judicial review of a final decision or order in an adjudication proceeding and such agency, official, or person does not prevail in the final disposition of the judicial review, the agency shall be responsible for the payment of reasonable attorney fees and court costs of the other party.

B. Notwithstanding any provision of R.S. 13:4521 to the contrary, an agency or official thereof, or other person acting on behalf of an agency or official thereof, which files a petition for judicial review of a final decision or order in an adjudication proceeding shall be required to pay court costs.

C. All payments for litigation expenses required by this Section shall be paid from the agency's regular operating budget. Each agency which has paid such litigation expenses shall submit a detailed report of all such payments from the prior fiscal year to its legislative oversight committees and to the Joint Legislative Committee on the Budget no later than November fifteenth of each year. For the purposes of this Subsection and of R.S. 49:992(H), the term "litigation expenses" shall mean court costs and attorney fees of the agency and of any other party if the agency was required to pay such costs and fees.

Acts 2003, No. 1271, §1, eff. July 11, 2003.



RS 49:965 - Appeals

§965. Appeals

An aggrieved party may obtain a review of any final judgment of the district court by appeal to the appropriate circuit court of appeal. The appeal shall be taken as in other civil cases.

Acts 1966, No. 382, §15, eff. July 1, 1967.



RS 49:965.1 - Expenses of administrative proceedings; right to recover

§965.1. Expenses of administrative proceedings; right to recover

A. When a small business files a petition seeking: (1) relief from the application or enforcement of an agency rule or regulation, (2) judicial review of the validity or applicability of an agency rule, (3) judicial review of an adverse declaratory order or ruling, or (4) judicial review of a final decision or order in an adjudication proceeding, the petition may include a claim against the agency for the recovery of reasonable litigation expenses. If the small business prevails and the court determines that the agency acted without substantial justification, the court may award such expenses, in addition to granting any other appropriate relief.

B. A small business shall be deemed to have prevailed in an action when, in the final disposition, its position with respect to the agency rule or declaratory order or ruling is maintained, or when there is no adjudication, stipulation, or acceptance of liability on its part. However, a small business shall not be deemed to have prevailed, if the action was commenced at the instance of, or on the basis of a complaint by, anyone other than an officer, agent, or employee of the agency and was dismissed by the agency on a finding of no cause for the action or settled without a finding of fault on the part of the small business.

C. An agency shall pay any award made against it pursuant to this Section from funds in its regular operating budget and shall, at the time of its submission of its proposed annual budget, submit to the division of administration and to the presiding officer of each house of the legislature a report of all such awards paid during the previous fiscal year.

D. As used in this Section:

(1) "Reasonable litigation expenses" means any expenses, not exceeding seven thousand five hundred dollars in connection with any one claim, reasonably incurred in opposing or contesting the agency action, including costs and expenses incurred in both the administrative proceeding and the judicial proceeding, fees and expenses of expert or other witnesses, and attorney fees.

(2) "Small business" means a small business as defined by the Small Business Administration, which for purposes of size eligibility or other factors, meets the applicable criteria set forth in 13 Code of Federal Regulations, Part 121, as amended.

Added by Acts 1982, No. 497, §1.



RS 49:965.2 - Short title

§965.2. Short title

R.S. 49:965.2 through 965.8 may be cited as the Regulatory Flexibility Act and are referred to therein as "this Act".

Acts 2008, No. 820, §1.



RS 49:965.3 - Intent; legislative findings

§965.3. Intent; legislative findings

A. It is the legislative intent and purpose of this Act to improve state rulemaking by creating procedures to analyze the availability of more flexible regulatory approaches for small businesses.

B. The legislature finds that:

(1) A vibrant and growing small business sector is critical to creating jobs in a dynamic economy.

(2) Small businesses bear a disproportionate share of regulatory costs and burdens.

(3) Fundamental changes that are needed in the regulatory and enforcement culture of state agencies to make them more responsive to small business can be made without compromising the statutory missions of the agencies.

(4) When adopting rules to protect the health, safety, and economic welfare of Louisiana, state agencies should seek to achieve statutory goals as effectively and efficiently as possible without imposing unnecessary burdens on small employers.

(5) Uniform regulatory and reporting requirements can impose unnecessary and disproportionately burdensome demands, including legal, accounting, and consulting costs upon small businesses with limited resources.

(6) The failure to recognize differences in the scale and resources of regulated businesses can adversely affect competition in the marketplace, discourage innovation, and restrict improvements in productivity.

(7) Unnecessary regulations create entry barriers in many industries and discourage potential entrepreneurs from introducing beneficial products and processes.

(8) The practice of treating all regulated businesses as equivalent may lead to inefficient use of regulatory agency resources, enforcement problems, and, in some cases, to actions inconsistent with the legislative intent of health, safety, environmental, and economic welfare legislation.

(9) Alternative regulatory approaches which do not conflict with the stated objective of applicable statutes may be available to minimize the significant economic impact of rules on small businesses.

(10) The process by which state regulations are developed and adopted should be reformed to require agencies to solicit the ideas and comments of small businesses, to examine the impact of proposed and existing rules on such businesses, and to review the continued need for existing rules.

C. Nothing in the Regulatory Flexibility Act shall be interpreted or construed to limit the ability of an agency to propose rules.

Acts 2008, No. 820, §1.



RS 49:965.4 - Definitions

§965.4. Definitions

The following words or terms as used in this Act shall have the following meanings unless a different meaning appears from the context:

(1) "Agency" means each state board, commission, department, agency, officer, or other entity which makes rules, regulations, or policy, or formulates, or issues decisions or orders pursuant to, or as directed by, or in implementation, of the constitution or laws of the United States or the constitution and statutes of Louisiana, except the legislature or any branch, committee, or officer thereof, any political subdivision, as defined in Article VI, Section 44 of the Constitution of Louisiana, and any board, commission, department, agency, officer, or other entity thereof, and the courts.

(2) "Proposed rule" means a proposal by an agency for a new rule or for a change in, addition to, or repeal of an existing rule.

(3) "Rule" means each agency statement, guide, or requirement for conduct or action, exclusive of those regulating only the internal management of the agency and those purporting to adopt, increase, or decrease any fees imposed on the affairs, actions, or persons regulated by the agency, which has general applicability and the effect of implementing or interpreting substantive law or policy, or which prescribes the procedure or practice requirements of the agency. "Rule" includes but is not limited to any provision for fines, prices or penalties, the attainment or loss of preferential status, and the criteria or qualifications for licensure or certification by an agency. A rule may be of general applicability even though it may not apply to the entire state, provided its form is general and it is capable of being applied to every member of an identifiable class. The term includes the amendment or repeal of an existing rule but does not include declaratory rulings or orders or any fees.

(4) "Small business" means a business that is domiciled in this state, employs one hundred or fewer full-time employees, and meets at least one of the following conditions:

(a) Gross annual sales are less than ten million dollars.

(b) Total net worth of the business is less than two million dollars.

Acts 2008, No. 820, §1; Acts 2010, No. 861, §21.



RS 49:965.5 - Economic impact statements

§965.5. Economic impact statements

Prior to the adoption of any proposed rule on or after July 1, 2009, that may have an adverse impact on small businesses, each agency shall prepare an economic impact statement that includes the following:

(1) An identification and estimate of the number of the small businesses subject to the proposed rule.

(2) The projected reporting, record keeping, and other administrative costs required for compliance with the proposed rule, including the type of professional skills necessary for preparation of the report or record.

(3) A statement of the probable effect on impacted small businesses.

(4) A description of any less intrusive or less costly alternative methods of achieving the purpose of the proposed rule.

Acts 2008, No. 820, §1.



RS 49:965.6 - Regulatory flexibility analysis

§965.6. Regulatory flexibility analysis

A. Prior to the adoption of any proposed rule on or after July 1, 2009, each agency shall prepare a regulatory flexibility analysis in which the agency shall, where consistent with health, safety, environmental, and economic welfare, consider utilizing regulatory methods that will accomplish the objectives of applicable statutes while minimizing adverse impact on small businesses. The agency shall consider, without limitation, each of the following methods of reducing the impact of the proposed rule on small businesses:

(1) The establishment of less stringent compliance or reporting requirements for small businesses.

(2) The establishment of less stringent schedules or deadlines for compliance or reporting requirements for small businesses.

(3) The consolidation or simplification of compliance or reporting requirements for small businesses.

(4) The establishment of performance standards for small businesses to replace design or operational standards required in the proposed rule.

(5) The exemption of small businesses from all or any part of the requirements contained in the proposed rule.

B. Prior to the adoption of any proposed rule by an agency which according to the economic impact statement required by R.S. 49:965.5 and the results of the regulatory flexibility analysis required by R.S. 49:965.6 would have an adverse impact on small businesses, the agency shall notify the Department of Economic Development of its intent to adopt the proposed rule.

Acts 2008, No. 820, §1.



RS 49:965.7 - Conflicts of law

§965.7. Conflicts of law

Nothing in the Regulatory Flexibility Act shall be construed to conflict with or supersede any applicable federal law, rule, or regulation.

Acts 2008, No. 820, §1.



RS 49:965.8 - Notification

§965.8. Notification

The Department of Economic Development shall send notification of the intent of an agency to adopt, amend, or repeal any rule which would affect small businesses as indicated by the economic impact statement or regulatory flexibility analysis required by this Act to each person who has made a timely request of the department for such notice. The notification shall be sent at the earliest possible date, and in no case later than ten days after the date an agency notifies the Department of Economic Development of such a proposed rule as required by R.S. 49:965.6.

Acts 2008, No. 820, §1.



RS 49:966 - Construction and effect; judicial cognizance

§966. Construction and effect; judicial cognizance

A. Nothing in this Chapter shall be held to diminish the constitutional rights of any person or to limit or repeal additional requirements imposed by statute or otherwise recognized by law. Notwithstanding the foregoing, and except as provided in R.S. 49:967, any and all statutory requirements regarding the adoption or promulgation of rules other than those contained in Sections 953, 954, 954.1, and 968 of this Title are hereby superseded by the provisions of this Chapter and are repealed. Except as otherwise required by law, all requirements or privileges relating to evidence or procedure shall apply equally to agencies and persons. Every agency is granted all authority necessary to comply with the requirements of this Chapter through the issuance of rules or otherwise.

B. If any provision of this Chapter or the application thereof is held invalid, the remainder of this Chapter or other applications of such provision shall not be affected. No subsequent legislation shall be held to supersede or modify the provisions of this Chapter except to the extent that such legislation shall do so expressly.

C. The courts of this state shall take judicial cognizance of rules promulgated in the Louisiana Register under the provisions of this Chapter.

D. Repealed by Acts 1978, No. 252, §3.

Acts 1966, No. 382, §16, eff. July 1, 1967. Amended by Acts 1979, No. 578, §§1, 2, eff. July 18, 1979; Acts 2013, No. 220, §23, eff. June 11, 2013; Acts 2014, No. 791, §18.



RS 49:967 - Exemptions from provisions of Chapter

§967. Exemptions from provisions of Chapter

A. Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950 shall not be applicable to the Board of Tax Appeals, the Department of Revenue, with the exception of the Louisiana Tax Commission that shall continue to be governed by this Chapter in its entirety, unless otherwise specifically provided by law, and the administrator of the Louisiana Employment Security Law; however, the provisions of R.S. 49:951(2), (4), (5), (6), and (7), 952, 953, 954, 954.1, 968, 969, and 970 shall be applicable to such board, department, and administrator.

B.(1) The provisions of R.S. 49:968(F) and 970 shall not be applicable to any rule promulgated by the State Civil Service Commission or the Public Service Commission.

(2) The provisions of this Chapter shall not be applicable to entities created as provided in Part V of Chapter 6 of Title 34 of the Louisiana Revised Statutes of 1950.

C. The provisions of R.S. 49:963, 964, and 965 shall not be applicable to any rule, regulation, or order of any agency subject to a right of review under the provisions of R.S. 30:12.

D. Repealed by Acts 2010, No. 777, §3.

E. The provisions of R.S. 49:963, 964, and 965 shall not apply to any rule, regulation, or policy and procedure statements issued by or for the Department of Public Safety and Corrections, corrections services, concerning:

(1) The internal management and daily operations of a correctional institute, probation and parole district office, or headquarters function.

(2) General law statements that are substantially repetitions of state or federal law.

(3) The implementation and processes for carrying out a court-ordered sentence of death and any and all matters related to the regulations for the sentence of death.

F. The provisions of R.S. 49:963, 964, and 965 shall apply only to the regulations and policies of the Department of Public Safety and Corrections, corrections services, that affect the substantial rights of, or administrative remedies available to, the public or any offender incarcerated in a state correctional facility or local jail facility.

Acts 1983, No. 409, §2. Acts 1984, No. 244, §1; Acts 1985, No. 869, §1, eff. July 23, 1985; Acts 1986, No. 494, §1; Acts 1990, No. 248, §1; Acts 1992, No. 53, §1; Acts 1997, No. 1172, §9, eff. June 30, 1997; Acts 1997, No. 1484, §1, eff. July 16, 1997; Acts 2010, No. 777, §3; Acts 2010, No. 889, §2.



RS 49:967.1 - Application of Chapter to rules and fees

§967.1. Application of Chapter to rules and fees

A.(1) The legislature recognizes that it is essential to the operation of a democratic government that prior to the adoption, amendment, or repeal of any rule or the adoption, increasing, or decreasing of any fee, that the provisions of this Chapter be followed, except as otherwise specifically excepted, exempted, or limited by law.

(2) The legislature further recognizes that it is essential to the operation of a democratic government that the people be made aware of all exceptions, exemptions, and limitations to this Chapter. In order to foster the people's awareness, the legislature declares that all exceptions, exemptions, and limitations to this Chapter pertaining to the adoption, amendment, or repeal of any rule or the adoption, increasing, or decreasing of any fee be cited or provided for in this Chapter or the Constitution of Louisiana.

B. The legislature further recognizes that there exist specific exceptions, exemptions, and limitations to the laws pertaining to the adoption, amendment, or repeal of any rule or the adoption, increasing, or decreasing of any fee throughout the revised statutes and codes of this state. Such exceptions, exemptions, and limitations are hereby continued in effect by incorporation into this Chapter by citation:

(1) R.S. 6:121.1(A), 121.3(A), 969.34, and 1092(F).

(2) R.S. 9:3552(C), 3556.2(A), and 3561(D)(2).

(3) R.S. 13:4202(B)(2).

(4) R.S. 18:1511.2(B).

(5) R.S. 22:1260.10(B).

(6) R.S. 27:220(C).

(7) R.S. 29:788(C).

(8) R.S. 30:4(I)(5), 918(B), and 925(A)(2) and (D).

(9) R.S. 37:1806.1(B) and 3012(B)(1).

(10) R.S. 40:5.3(B), 406(B)(1), and 600.6(A)(4)(b).

(11) R.S. 49:258(1).

(12) R.S. 51:1285(A), 1929.1(A), 2389.1(A), and 3090.

(13) R.S. 56:319(D), and 2014.

C. The legislature further recognizes that there exist provisions of law which authorize an agency to adopt, increase, or decrease a fee without specifically providing that such action shall be taken in accordance with this Chapter. Any action taken pursuant to such authorization shall be in accordance with this Chapter, unless it is specifically otherwise excepted, exempted, or limited in the Constitution of Louisiana or in law.

D. The provisions of this Chapter relative to fees shall not be applicable to a higher education management board created by Article VIII, Section 6, 7, or 7.1 of the Constitution of Louisiana.

Acts 2010, No. 775, §1, eff. June 30, 2010.



RS 49:968 - Review of agency rules; fees

§968. Review of agency rules; fees

A. It is the declared purpose of this Section to provide a procedure whereby the legislature may review the exercise of rule-making authority and the adoption, increasing, or decreasing of fees, extensions of the legislative lawmaking function, which it has delegated to state agencies.

B. Prior to the adoption, amendment, or repeal of any rule or the adoption, increase, or decrease of any fee, the agency shall submit a report relative to such proposed rule change or fee adoption, increase, or decrease to the appropriate standing committees of the legislature and the presiding officers of the respective houses as provided in this Section. The report shall be so submitted on the same day the notice of the intended action is submitted to the Louisiana Register for publication in accordance with R.S. 49:953(A)(1). The report shall be submitted to each standing committee electronically if electronic means are available. If no electronic means are available, the report shall be submitted to the committee's office in the state capitol by certified mail with return receipt requested or by messenger who shall provide a receipt for signature. The electronic receipt by the committee, return receipt or the messenger's receipt shall be proof of receipt of the report by the committee.

(1) The Department of Economic Development, all of the agencies made a part of it, and those agencies transferred to or placed within the office of the governor pursuant to R.S. 36:4.1 shall submit the report to the House Committee on Commerce and the Senate Committee on Commerce, Consumer Protection, and International Affairs.

(2) Corrections services of the Department of Public Safety and Corrections and all the agencies of the department related to corrections and concealed weapons and concealed weapon permits, except as otherwise provided in this Subsection, the Louisiana State Board of Private Security Examiners, and the gaming enforcement section of the office of state police within the Department of Public Safety and Corrections shall submit all reports other than reports on proposed rule changes affecting prison enterprise programs, to the House Committee on Administration of Criminal Justice and the Senate Committee on Judiciary, Section C; however, the Crime Victims Reparation Board shall submit the report to the House Committee on the Judiciary and the Senate Committee on the Judiciary, Section B.

(3) The Department of Culture, Recreation and Tourism and all of the agencies made a part of it, except as otherwise provided in this Paragraph, shall submit the report to the House Committee on Municipal, Parochial and Cultural Affairs and the Senate Committee on Commerce, Consumer Protection, and International Affairs.

(a) The office of the state library, the office of the state museum, the State Board of Library Examiners, the Louisiana Archaeological Survey and Antiquities Commission, the Board of Directors of the Louisiana State Museum, the Board of Commissioners of the State Library of Louisiana, the Louisiana State Arts Council, the Louisiana State Capitol Fiftieth Anniversary Commission, and the Louisiana National Register Review Committee shall submit the report to the House Committee on Municipal, Parochial and Cultural Affairs and the Senate Committee on Education.

(b) The office of state parks and the State Parks and Recreation Commission shall submit the report to the House Committee on Municipal, Parochial and Cultural Affairs and the Senate Committee on Natural Resources.

(c) The office of tourism and promotion and the Louisiana Tourist Development Commission shall submit the report to the House Committee on Commerce and the Senate Committee on Commerce, Consumer Protection, and International Affairs.

(4) The Department of State and all of the agencies made a part of it shall submit a report to the House Committee on House and Governmental Affairs and the Senate Committee on Senate and Governmental Affairs.

(5) The Louisiana Workforce Commission and all of the agencies made a part of it shall submit the report to the House Committee on Labor and Industrial Relations and the Senate Committee on Labor and Industrial Relations.

(6) The Department of Transportation and Development and all of the agencies made a part of it shall submit the report, to the House Committee on Transportation, Highways and Public Works and the Senate Committee on Transportation, Highways and Public Works. The department shall also submit to the standing committees any policies or priorities developed for the expenditure or distribution of any monies from the Transportation Trust Fund as created by Article VII, Section 27 of the Constitution of Louisiana. The policies and priorities shall be submitted for review purposes only.

(7) Repealed by Acts 2001, No. 451, §5, eff. Jan. 12, 2004.

(8) The Department of Justice and all of the agencies made a part of it shall submit the report to the House Committee on the Judiciary and the Senate Committee on the Judiciary, Section C.

(9) The Department of Civil Service and all of the agencies made a part of it shall submit the report to the House Committee on House and Governmental Affairs and the Senate Committee on Senate and Governmental Affairs; however, the Board of Tax Appeals shall submit the report to the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs.

(10) The Department of Revenue and all of the agencies made a part of it, except as otherwise provided in this Paragraph, shall submit the report to the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs; however, the office of charitable gaming shall submit the report to the House Committee on Administration of Criminal Justice and the Senate Committee on Judiciary, Section B.

(11) The Department of Natural Resources and all of the agencies made a part of it shall submit the report to the House Committee on Natural Resources and Environment and the Senate Committee on Natural Resources. However, for exercises of the commissioner of conservation's rulemaking authority pursuant to Chapter 13-A-1 of Title 38 of the Louisiana Revised Statutes of 1950, the department shall submit the report to the House Committee on Natural Resources and Environment and the Senate Committee on Environmental Quality.

(12) Public Safety Services of the Department of Public Safety and Corrections and all the agencies of the department related to public safety, except as otherwise provided in this Subsection, shall submit the report to the House Committee on the Judiciary and the Senate Committee on the Judiciary, Section B; however, the office of motor vehicles shall submit the report to the House Committee on Transportation, Highways and Public Works and the Senate Committee on the Judiciary, Section B; however, the office of the state fire marshal, code enforcement and building safety, shall submit the report to the House Committee on Commerce and the Senate Committee on Commerce, Consumer Protection and International Affairs.

(13) The Wildlife and Fisheries Commission and the Department of Wildlife and Fisheries and all of the agencies made a part of it shall submit the report to the House Committee on Natural Resources and Environment and the Senate Committee on Natural Resources.

(14) The Department of Insurance and all of the agencies made a part of it shall submit the report to the House Committee on Insurance and the Senate Committee on Insurance.

(15)(a) The Department of the Treasury and all of the agencies made a part of it, except as otherwise provided in this Paragraph, shall submit the report to the House Committee on Appropriations and the Senate Committee on Finance.

(b) Each retirement system made a part of the Department of the Treasury shall submit the report to the House Committee on Retirement and the Senate Committee on Retirement.

(16) The Louisiana Department of Health and all of the agencies made a part of it shall submit the report to the House Committee on Health and Welfare and the Senate Committee on Health and Welfare.

(17) The Department of Children and Family Services and all of the agencies made a part of it shall submit the report to the House Committee on Health and Welfare and the Senate Committee on Health and Welfare.

(18) The Department of Agriculture and Forestry and all of the agencies made a part of it shall submit all reports, and the Department of Public Safety and Corrections and all the agencies made a part of it shall submit reports on proposed rule changes affecting prison enterprise programs to the House Committee on Agriculture, Forestry, Aquaculture and Rural Development and the Senate Committee on Agriculture, Forestry, Aquaculture and Rural Development.

(19) The Department of Education and all of the agencies made a part of it shall submit the report to the House Committee on Education and the Senate Committee on Education.

(20) The Department of Public Service and all of the agencies made a part of it shall submit the report to the House Committee on Commerce and the Senate Committee on Commerce, Consumer Protection, and International Affairs.

(21)(a) Except as provided in Paragraph (1) of this Subsection, the office of the governor and the office of the lieutenant governor and all of the agencies within or part of either and any other agency for which provisions are not otherwise made in this Subsection, shall submit the report to the speaker of the House of Representatives and the president of the Senate, except that executive orders duly issued by the governor and attested to by the secretary of state are exempt from the provisions of this Chapter. The speaker of the House of Representatives and the president of the Senate shall promptly forward the report to the appropriate standing committee of their respective houses.

(b) The Louisiana Workforce Investment Council shall submit the report to the House Committee on Labor and Industrial Relations and the Senate Committee on Labor and Industrial Relations.

(c) The Office of Group Benefits shall submit the report to the House Committee on Appropriations and the Senate Committee on Finance.

(22) The Department of Environmental Quality and all of the agencies made a part of it shall submit the report to the House Committee on Natural Resources and Environment and the Senate Committee on Environmental Quality.

(23) The Louisiana Sentencing Commission shall submit the report to the House Committee on the Administration of Criminal Justice and the Senate Committee on the Judiciary, Section C.

(24)(a) In addition to the submission of a report relative to a proposed rule change or fee adoption, increase, or decrease by an agency to the appropriate standing committee as specified in Paragraphs (1) through (23) of this Subsection, whenever the fiscal impact of the rule or fee adoption, increase, or decrease, as indicated by the statement of fiscal impact required by Paragraph (C)(5) of this Section, exceeds one million dollars, the report on the proposed rule change or fee adoption, increase, or decrease shall also be submitted to the Senate Committee on Finance and the House Committee on Appropriations and shall be subject to review by those committees in the same manner and to the same extent as the review of the standing committees provided for in Paragraphs (1) through (23) of this Subsection.

(b) Whenever the fiscal impact or economic impact of the proposed rule change or fee adoption, increase, or decrease is five hundred thousand dollars or more as indicated by the statement of fiscal impact or the statement of economic impact required by Subsection C of this Section, the agency shall transmit the report provided for in Subsection C of this Section to each member of the legislature via electronic mail on the same day the notice of the intended action is submitted to the Louisiana Register for publication in accordance with R.S. 49:953.

C. The report, as provided for in Subsection B of this Section, shall contain:

(1) A copy of the rule as it is proposed for adoption, amendment, or repeal and a statement of the amount of the fee to be adopted or the amount of the proposed increase or decrease. The rule shall be coded with any new rule or language that is to be added to an existing agency rule underscored and any language that is to be deleted from an existing agency rule in struck-through type.

(2) A statement of the proposed action, that is, whether the rule is proposed for adoption, amendment, or repeal; a brief summary of the content of the rule if proposed for adoption or repeal; and a brief summary of the change in the rule if proposed for amendment.

(3) The specific citation of the enabling legislation purporting to authorize the adoption, amending, or repeal of the rule or purporting to authorize the adoption, increasing, or decreasing of the fee.

(4) A statement of the circumstances which require adoption, amending, or repeal of the rule or the adoption, increasing, or decreasing of the fee.

(5) A statement of the fiscal impact of the proposed action and a statement of the economic impact of the proposed action, both approved by the Legislative Fiscal Office.

D.(1)(a) The chairman of each standing committee to which reports are submitted shall appoint an oversight subcommittee, which may conduct hearings on all rules that are proposed for adoption, amendment, or repeal and on all proposed fee adoptions, increases, or decreases. Any such hearing shall be conducted after any hearing is conducted by the agency pursuant to R.S. 49:953(A)(2).

(b) The agency shall submit a report to the subcommittee, in the same manner as the submittal of the report provided for in Subsection B of this Section, which shall include:

(i) A summary of all testimony at any hearing conducted pursuant to R.S. 49:953(A)(2).

(ii) A summary of all comments received by the agency, a copy of the agency's response to the summarized comments, and a statement of any tentative or proposed action of the agency resulting from oral or written comments received.

(iii) A revision of the proposed rule if any changes to the rule have been made since the report provided for in Subsection B of this Section was submitted, or a statement that no changes have been made.

(iv) A concise statement of the principal reasons for and against adoption of any amendments or changes suggested.

(c) The agency shall publish on its website public notice that the report required by Subparagraph (b) of this Paragraph has been delivered to the appropriate standing committee as provided for in Subsection B of this Section within one business day from submission of the report to the appropriate standing committee. If the agency does not maintain a website, the agency may submit the public notice to the Office of the State Register for publication on a website maintained by the Office of the State Register.

(2)(a) Except as provided in Paragraph (H)(2) of this Section, any subcommittee hearing on a proposed rule shall be held no earlier than five days and no later than thirty days following the day the report required by Subparagraph (1)(b) of this Subsection is received by the subcommittee.

(b) The oversight subcommittee may consist of the entire membership of the standing committee and shall consist of at least a majority of the membership of the standing committee, at the discretion of the chairman of the standing committee, with the concurrence of the speaker of the House of Representatives or the president of the Senate. House and Senate oversight subcommittees may meet jointly or separately to conduct hearings for purposes of rules review.

(3) At such hearings, the oversight subcommittees shall:

(a) Determine whether the rule change or action on fees is in conformity with the intent and scope of the enabling legislation purporting to authorize the adoption thereof.

(b) Determine whether the rule change or action on fees is in conformity and not contrary to all applicable provisions of law and of the constitution.

(c) Determine the advisability or relative merit of the rule change or action on fees.

(d) Determine whether the rule change or action on fees is acceptable or unacceptable to the oversight subcommittee.

E.(1)(a) Each such determination shall be made by the respective subcommittees of each house acting separately. Action by a subcommittee shall require the favorable vote of a majority of the members of the subcommittee who are present and voting, provided a quorum is present.

(b) No later than three weeks before the deadline for legislative oversight action, the chairman of the subcommittee may request, by letter, the consent of the subcommittee members to have a mail ballot instead of a meeting to consider a proposed rule or proposed fee action. If no objection is received within ten days of the chairman's request, the chairman shall cause a mail ballot to be sent to the members of the subcommittee. In order for the subcommittee to reject a proposed rule or proposed fee action, a majority of ballots returned to the chairman at least twenty-four hours prior to the deadline for legislative oversight action must disapprove the change. Any determination by the subcommittee shall be made within the period provided for oversight hearings in Paragraph (D)(2) of this Section.

(2) Failure of a subcommittee to conduct a hearing or to make a determination regarding any rule proposed for adoption, amendment, or repeal shall not affect the validity of a rule otherwise adopted in compliance with this Chapter.

F.(1) If either the House or Senate oversight subcommittee determines that a proposed rule change or proposed fee action is unacceptable, the respective subcommittee shall provide a written report which contains the following:

(a) A copy of the proposed rule or a statement of the amount of the proposed fee action.

(b) A summary of the determinations made by the subcommittee in accordance with Subsections D and E of this Section.

(2) The written report shall be delivered to the governor, the agency proposing the rule change, and the Louisiana Register no later than four days after the committee makes its determination.

G. After receipt of the report of the subcommittee, the governor shall have ten calendar days in which to disapprove the action taken by the subcommittee. If the action of the subcommittee is not disapproved by the governor within ten calendar days from the day the subcommittee report is delivered to him, the rule change shall not be adopted by the agency until it has been changed or modified and subsequently found acceptable by the subcommittee, or has been approved by the standing committee, or by the legislature by concurrent resolution. If a proposed rule change is determined to be unacceptable by an oversight committee and such determination is not disapproved by the governor as provided in this Section, the agency shall not propose a rule change or emergency rule that is the same or substantially similar to such disapproved proposed rule change nor shall the agency adopt an emergency rule that is the same or substantially similar to such disapproved proposed rule change within four months after issuance of a written report by the subcommittee as provided in Subsection F of this Section nor more than once during the interim between regular sessions of the legislature.

H.(1) If both the House and Senate oversight subcommittees fail to find a proposed rule change unacceptable as provided herein, or if the governor disapproves the action of an oversight subcommittee within the time provided in R.S. 49:968(G), the proposed rule change may be adopted by the agency in the identical form proposed by the agency or with technical changes or with changes suggested by the subcommittee, provided at least ninety days and no more than twelve months have elapsed since notice of intent was published in the Louisiana Register.

(2) Substantive changes to a rule proposed for adoption, amendment, or repeal occur if the nature of the proposed rule is altered or if such changes affect additional or different substantive matters or issues not included in the notice required by R.S. 49:953(A)(1). Whenever an agency seeks to substantively change a proposed rule after notice of intent has been published in the Louisiana Register pursuant to R.S. 49:953(A)(1), the agency shall hold a public hearing on the substantive changes preceded by an announcement of the hearing in the Louisiana Register. A notice of the hearing shall be mailed within ten days after the date the announcement is submitted to the Louisiana Register to all persons who have made request of the agency for such notice. Any hearing by the agency pursuant to this Paragraph shall be held no earlier than thirty days after the publication of the announcement in the Louisiana Register. The agency hearing shall conform to R.S. 49:953(A)(2)(b), and a report on the hearing shall be made to the oversight committees in accordance with Subparagraph (D)(1)(b) of this Section. The agency shall make available to interested persons a copy of such report no later than one working day following the submittal of such report to the oversight committees. Any determination as to the rule by the oversight committees, prior to gubernatorial review as provided in Subsection G of this Section, shall be made no earlier than five days and no later than thirty days following the day the report required by this Paragraph is received from the agency.

(3) If a rule or part of a rule that is severable from a larger rule or body of rules proposed as a unit is found unacceptable, the rules or parts thereof found acceptable may be adopted by the agency in accordance with Paragraph (1) of this Subsection.

I. If the governor disapproves the action of an oversight subcommittee, he shall state written reasons for his action and shall deliver a copy of his reasons to the House and Senate oversight subcommittees, the agency proposing the rule change, and the Louisiana Register.

J. The Louisiana Register shall publish a copy of the written report of an oversight subcommittee and the written report of the governor in disapproving any such action, or if unduly cumbersome, expensive, or otherwise inexpedient, a notice stating the general subject matter of the omitted report and stating how a copy thereof may be obtained.

K. Each year, thirty days prior to the beginning of the regular session of the legislature, each agency which has proposed the adoption, amendment, or repeal of any rule or the adoption, increase, or decrease of any fee during the previous year, shall submit a report to the appropriate committees as provided for in Subsection B of this Section. This report shall contain a statement of the action taken by the agency with respect to adoption, amendment, or repeal of each rule proposed for adoption, amendment, or repeal and a report of the action taken by the agency with respect to any proposed fee adoption, increase, or decrease.

L. After submission of the report to the standing committee, a public hearing may be held by the committee for the purpose of reviewing the report with representatives of the proposing agency.

M. No later than the second legislative day of the regular session of the legislature, a standing committee to which proposed rule changes or proposed fee changes are submitted may submit a report to the legislature. This report shall contain a summary of all action taken by the committee or the oversight subcommittee with respect to agency rules and fees during the preceding twelve months. The report shall also contain any recommendations of the committee for statutory changes concerning the agency, particularly in statutes authorizing the making and promulgation of rules and fees of the agency.

N. A standing committee may, at any time, exercise the powers granted to an oversight subcommittee under the provisions of this Section.

Acts 1990, No. 312, §1; Acts 1990, No. 938, §1; Acts 1990, No. 1085, §1, eff. July 31, 1990; Acts 1991, No. 21, §2, eff. June 14, 1991; Acts 1991, No. 938, §5; Acts 1992, No. 377, §4, eff. June 17, 1992; Acts 1992, No. 447, §3, eff. June 20, 1992; Acts 1993, No. 119, §1; Acts 1993, No. 733, §1; Acts 1995, No. 1057, §1, eff. June 29, 1995 and Jan. 8, 1996 (1/8/96 date is applicable to Dept. of Health and Hospitals only); Acts 1996, 1st Ex. Sess., No. 36, §3, eff. May 7, 1996; Acts 1997, No. 1, §5, eff. April 30, 1997; Acts 1997, No. 1001, §1; Acts 1999, No. 568, §2, eff. June 30, 1999; Acts 2001, No. 8, §16, eff. July 1, 2001; Acts 2001, No. 9, §8, eff. July 1, 2001; Acts 2001, No. 300, §3; Acts 2001, No. 451, §5, eff. Jan. 12, 2004; Acts 2001, No. 1178, §7, eff. June 29, 2001; Acts 2003, No. 49, §3, eff. July 1, 2003; Acts 2003, No. 116, §3, eff. May 28, 2003; Acts 2003, No. 183, §7; Acts 2003, No. 358, §1; Acts 2003, No. 850, §3; Acts 2003, No. 1049, §1; Acts 2008, No. 580, §6; Acts 2008, No. 743, §4, eff. July 1, 2008; Acts 2010, No. 777, §1; Acts 2010, No. 861, §21; Acts 2010, No. 877, §3, eff. July 1, 2010; Acts 2012, No. 549, §1; Acts 2012, No. 725, §1, eff. Jan. 1, 2013; Acts 2012, No. 744, §1, eff. June 12, 2012; Acts 2013, No. 220, §23, eff. June 11, 2013; Acts 2014, No. 640, §3, eff. June 12, 2014; Acts 2014, No. 832, §7.(A).

NOTE: See Acts 2014, No. 640, §12, regarding operability.



RS 49:968.1 - Review of rules relative to state content standards; elementary and secondary education

§968.1. Review of rules relative to state content standards; elementary and secondary education

A. Each rule proposed by the State Board of Elementary and Secondary Education to adopt, amend, suspend, or repeal state content standards for use in public elementary and secondary schools shall be submitted to the Senate Committee on Education and the House Committee on Education for review, in accordance with the provisions of this Chapter.

B. State content standards proposed to be adopted by rule pursuant to this Section shall not be subject to severability in consideration by a legislative committee or the governor in oversight determinations. The state content standards set forth in a proposed rule shall be considered in globo in any determination of acceptability or unacceptability for oversight purposes.

Acts 2015, No. 245, §2.



RS 49:969 - Legislative veto, amendment, or suspension of rules, regulations, and fees

§969. Legislative veto, amendment, or suspension of rules, regulations, and fees

A. In addition to the procedures provided in R.S. 49:968 for review of the exercise of the rulemaking authority delegated by the legislature to state agencies, as defined by this Chapter, the legislature, by Concurrent Resolution, may suspend, amend, or repeal any rule or regulation or body of rules or regulations, or any fee or any increase, decrease, or repeal of any fee, adopted by a state department, agency, board, or commission. The Louisiana Register shall publish a brief summary of any Concurrent Resolution adopted by the legislature pursuant to this Section. Such summary shall be published not later than forty-five days after signing of such Resolution by the presiding officers of the legislature.

B. Notwithstanding the provisions of Subsection A of this Section, a rule adopted by the State Board of Elementary and Secondary Education relative to state content standards adopted by the board for use in public elementary and secondary schools, may not be amended by the legislature and may be suspended or repealed only in its entirety.

Added by Acts 1980, No. 660, §1. Acts 1995, No. 1109, §1, eff. Oct. 1, 1995; Acts 2015, No. 245, §2.



RS 49:970 - Gubernatorial suspension or veto of rules and regulations

§970. Gubernatorial suspension or veto of rules and regulations

A. The governor, by executive order, may suspend or veto any rule or regulation or body of rules or regulations adopted by a state department, agency, board or commission, except as provided in R.S. 49:967, within thirty days of their adoption. Upon the execution of such an order, the governor shall transmit copies thereof to the speaker of the House of Representatives and president of the Senate.

B. Notwithstanding the provisions of Subsection A of this Section, the governor may suspend or veto a rule adopted by the State Board of Elementary and Secondary Education relative to state content standards adopted by the board for use in public elementary and secondary schools only in its entirety.

Added by Acts 1981, No. 453, §1; Acts 2015, No. 245, §2.



RS 49:971 - Rejection of agency fee adoption, increases, or decreases; prohibition against fee increases and new fees; exceptions

§971. Rejection of agency fee adoption, increases, or decreases; prohibition against fee increases and new fees; exceptions

A.(1) If either the House or Senate oversight subcommittees appointed pursuant to R.S. 49:968 determines that a proposed fee adoption, increase, or decrease is unacceptable, the respective subcommittee shall provide a written report containing the reasons therefor to the governor, the agency proposing the fee adoption, increase, or decrease, and the other house of the legislature. If the oversight subcommittee of the other house of the legislature likewise determines that the proposed fee adoption, increase, or decrease is unacceptable the fee action shall not be adopted by the agency.

(2) If a proposed fee adoption, increase, or decrease is found unacceptable as provided in this Section, the agency shall not propose a fee or a fee change or an emergency fee or an emergency fee change that is the same or substantially similar to the disapproved fee action nor shall the agency adopt an emergency fee or fee change that is the same or substantially similar to the disapproved fee action within four months after issuance of the subcommittee report nor more than once during the interim between regular sessions of the legislature.

(3) However, no state agency which has the authority to impose or assess fees shall increase any existing fee or impose any new fee unless the fee increase or fee adoption is expressly authorized pursuant to a fee schedule established by statute or specifically authorized by a federal law, rules, or regulations for the purpose of satisfying an express mandate of such federal law, rule, or regulation. No state agency shall adjust, modify or change the formula for any authorized fee in a manner that would increase the fee paid by any person by more than five percent of the relevant fee paid by such person in the previous fiscal year. Proposed fee increases of less than five percent shall be subject to oversight as required by R.S. 49:968.

(4)(a) The provisions of Paragraph (3) of this Subsection shall not apply to any department which is constitutionally created and headed by an officer who is duly elected by a majority vote of the electorate of the state.

(b) The provisions of Paragraph (3) of this Subsection shall not apply to any state professional and occupational licensing boards.

B. Action by a subcommittee shall require the favorable vote of a majority of the members of the subcommittee who are present and voting, provided a quorum is present.

Acts 1987, No. 240, §1; Acts 1995, No. 1005, §1, eff. Aug. 15, 1995; Acts 1995, No. 1057, §1, eff. June 29, 1995, and Jan. 8, 1996 (1/8/96 date is applicable to Dept. of Health and Hospitals only).

{{NOTE: SEE ACTS 1987, NO. 240, §2.}}



RS 49:972 - Family impact statement; issues to be considered; procedure; penalty

§972. Family impact statement; issues to be considered; procedure; penalty

A. Prior to the adoption and implementation of rules, each state agency shall consider and state in writing the impact of such rules on family formation, stability, and autonomy. This written consideration shall be known as the "family impact statement".

B. The family impact statement will consider and respond in writing to the following regarding the proposed rule:

(1) The effect on the stability of the family.

(2) The effect on the authority and rights of parents regarding the education and supervision of their children.

(3) The effect on the functioning of the family.

(4) The effect on family earnings and family budget.

(5) The effect on the behavior and personal responsibility of children.

(6) The ability of the family or a local government to perform the function as contained in the proposed rule.

C. All family impact statements must be in writing and kept on file in the state agency which has adopted, amended, or repealed a rule in accordance with the applicable provisions of law relating to public records.

D. For the purposes of this Section, "family" shall mean a group of individuals related by blood, marriage, or adoption who live together as a single household.

Acts 1999, No. 1183, §1.



RS 49:973 - Poverty impact statement; issues to be considered; procedure

§973. Poverty impact statement; issues to be considered; procedure

A. In the formation of rules, each state agency shall consider and state in writing the impact of such rules on child, individual, or family poverty in relation to individual or community asset development prior to the adoption and implementation of such rules. This written consideration shall be known as the "poverty impact statement".

B. The poverty impact statement shall consider and respond in writing to the following regarding the proposed rule:

(1) The effect on household income, assets, and financial security.

(2) The effect on early childhood development and preschool through postsecondary education development.

(3) The effect on employment and workforce development.

(4) The effect on taxes and tax credits.

(5) The effect on child and dependent care, housing, health care, nutrition, transportation, and utilities assistance.

C. All poverty impact statements shall be in writing and kept on file in the state agency which has adopted, amended, or repealed a rule in accordance with the applicable provisions of law relating to public records.

D. For the purposes of this Section, the word "poverty" means living at or below one hundred percent of the federal poverty line.

Acts 2012, No. 854, §1, eff. Jan. 1, 2013.



RS 49:974 - Internet publication of certain information concerning proposed rules and fees; information required to be published; manner of publication; deadlines

§974. Internet publication of certain information concerning proposed rules and fees; information required to be published; manner of publication; deadlines

A.(1) Each agency shall include on its Internet website the information required by Subsection B of this Section.

(2)(a) If an agency does not have an Internet website, the department of which the agency is a part shall include the information required by Subsection B of this Section for the agency on the website of the department.

(b) If an agency in the office of the governor does not have an Internet website, the division of administration shall include the information required by Subsection B of this Section for the agency on the Internet website of the division of administration.

B. All of the following information shall be included on the website:

(1) A brief description of each rule or fee that the agency is in the process of adopting, amending, or repealing. For each such rule or fee, links to the following shall be included:

(a) The full text of the current rule or fee.

(b) A copy of the proposed rule or statement of the proposed fee in the form required by R.S. 49:968(C)(1).

(c) The name and contact information of the person within the agency who has the responsibility for responding to inquiries about the intended action as required by R.S. 49:953(A)(1)(a)(iv).

(d) The time when, the place where, and the manner in which interested persons may present their views concerning the intended action as required by R.S. 49:953(A)(1)(a)(v).

(e) The anticipated effective date for the proposed rule or fee.

(f) A copy of the notice of intent submitted to the Louisiana Register pursuant to R.S. 49:953(A)(1)(b) and the date the notice of intent will be published in the Louisiana Register.

(g) A copy of the report submitted to the legislative oversight subcommittees pursuant to R.S. 49:968(D)(1)(b) and a copy of the public notice required by R.S. 49:968(D)(1)(c).

(h) A copy of any announcement of a hearing and report made pursuant to R.S. 49:968(H)(2).

(i) A copy of any report received by the agency from a legislative oversight subcommittee pursuant to R.S. 49:968(F) or from the governor pursuant to R.S. 49:968(I).

(2) A copy of the annual report submitted to the legislative oversight subcommittees by the agency pursuant to R.S. 49:968(K).

C.(1)(a) The information required to be published pursuant to Subparagraphs (B)(1)(a) through (g) of this Section shall be published in the manner required by this Section no later than five days after the date on which the agency submits the report for the proposed rule or fee to the legislative oversight subcommittees pursuant to R.S. 49:968(B).

(b) The copy of the announcement required to be published pursuant to Subparagraph (B)(1)(h) of this Section shall be published in the manner required by this Section no later than five days after the announcement is submitted to the Louisiana Register in accordance with R.S. 49:968(H)(2).

(c) The copy of the report required to be published pursuant to Subparagraph (B)(1)(i) of this Section shall be published in the manner required by this Section no later than five days after the report is received by the agency.

(d) The copy of the annual report required to be published pursuant to Paragraph (B)(2) of this Section shall be published in the manner required by this Section no later than five days after the report is submitted to the legislative oversight subcommittees by the agency pursuant to R.S. 49:968(K).

(2) If an agency does not have an Internet website, the agency shall submit the information required by this Section to be published to the department or to the division of administration, as the case may be, in a manner which allows enough time for the information to be published as required by this Section prior to the applicable deadline provided in Paragraph (1) of this Subsection.

D.(1) All of the information required to be published pursuant to this Section shall be archived for a minimum of one year following the date of publication.

(2) Each agency, department, or the division of administration, as the case may be, shall include on its Internet home page a link to the information required to be published pursuant to this Section.

E. The provisions of this Section shall not be construed to require the publication of information concerning the adoption, amendment, or repeal of any rule or fee unless and until the agency gives notice of its intended action pursuant to R.S. 49:953(A).

Acts 2014, No. 401, §1, eff. Jan. 1, 2015.



RS 49:981 - Continuous revision under supervision of division of administration, Office of the State Register

CHAPTER 13-A. REVISION OF LOUISIANA'S

ADMINISTRATIVE CODE

§981. Continuous revision under supervision of division of administration, Office of the State Register

The Office of the State Register, as the official entity to receive, compute, index, and publish the Louisiana Register and Louisiana Administrative Code, shall direct and supervise the continuous revision, clarification, and coordination of the Louisiana Register and Louisiana Administrative Code in a manner not inconsistent with the provisions of this Chapter.

Acts 1993, No. 379, §1; Acts 2013, No. 220, §23, eff. June 11, 2013.



RS 49:982 - New regulation; incorporation in Louisiana Register and Louisiana Administrative Code; resolution of conflicting rules

§982. New regulation; incorporation in Louisiana Register and Louisiana Administrative Code; resolution of conflicting rules

A. Upon receipt of any rules promulgated under the Administrative Procedure Act, the Office of the State Register shall prepare the "Louisiana Register", containing the rules to be promulgated in the Louisiana Administrative Code as they may have been amended or repromulgated and omitting therefrom those sections that have been repealed. There shall also be incorporated therein, in an appropriate place and classification, the text of all the new rules of a general and public nature, assigning to these rules an appropriate title, part, chapter, and section number, and indicating the statutory authority of the rules from which they are taken.

B. When a conflict between two or more rules affecting the same subject matter in the same provision or regulation cannot be resolved for the purpose of incorporating the text into the Louisiana Administrative Code, the Office of the State Register shall so notify the secretary of the department or administrative officer charged with the promulgation of the rule prior to preparing the Louisiana Administrative Code. The secretary or administrative officer shall be notified of the proposed correction. If no written disapproval of the secretary or administrative officer, or his designee, of the proposed correction is received by the Office of the State Register within seven days after the secretary or administrative officer receives the notice, the Office of the State Register shall then direct the printer to incorporate into the Louisiana Administrative Code the text of the provision of the rule properly promulgated.

Acts 1993, No. 379, §1; Acts 2013, No. 220, §23, eff. June 11, 2013.



RS 49:983 - Incorporation of current rules and regulations procedure

§983. Incorporation of current rules and regulations procedure

A. In preparing the Louisiana Register or the Louisiana Administrative Code as provided for in R.S. 49:981, the Office of the State Register shall not alter the sense, meaning, or effect of any rule properly promulgated under the Administrative Procedure Act, but it may:

(1) Renumber and rearrange sections or parts of sections.

(2) Transfer sections or divide sections so as to give to distinct subject matters a separate section number, but without changing the meaning.

(3) Insert or change the wording of headnotes.

(4) Change reference numbers to agree with renumbered parts, chapters, or sections.

(5) Substitute the proper section, chapter, or part number for the terms "this part", "the preceding section", and the like.

(6) Strike out figures where they are merely a repetition of written words and vice-versa.

(7) Change capitalization for the purpose of uniformity.

(8) Correct manifest typographical and grammatical errors.

(9) Make any other purely formal or clerical changes in keeping with the purpose of the revision.

B. The Office of the State Register shall notify the secretary or administrative officer charged with promulgation of the rule prior to making any proposed revision authorized by this Section. If no written disapproval of the secretary or administrative officer, or his designee, of the proposed revision is received by the Office of the State Register within seven days after the secretary or administrative officer receives the notice, the Office of the State Register shall proceed with the revision.

Acts 1993, No. 379, §1; Acts 2013, No. 220, §23, eff. June 11, 2013.



RS 49:984 - Alphabetical or numerical sequence of laws

§984. Alphabetical or numerical sequence of laws

A. Whenever a rule defines terms, enumerates provisions or items, or otherwise sets forth provisions of a rule in a numerical or alphabetical listing or sequence, and such provision, as promulgated, fails to establish or fails to maintain an existing alphabetical or numerical sequence, the Office of the State Register, in preparing the Louisiana Register and the Louisiana Administrative Code as provided for by R.S. 49:983, shall rearrange and renumber or redesignate the provisions to the extent necessary to place all of them in consistent order.

B. The Office of the State Register shall notify the secretary or administrative officer charged with promulgation of the rule prior to making any proposed revision authorized by this Section. If no written disapproval of the secretary or administrative officer, or his designee, is received by the Office of the State Register within seven days after the secretary or administrative officer receives the notice, the Office of the State Register shall proceed with the revision.

C. This requirement is in addition to any other authority granted to the Office of the State Register in the preparation of the Louisiana Register or the Louisiana Administrative Code, particularly by R.S. 49:983.

Acts 1993, No. 379, §1; Acts 2013, No. 220, §23, eff. June 11, 2013.



RS 49:985 - Submitting copy to the proper party

§985. Submitting copy to the proper party

A draft of the Louisiana Administrative Code prepared by the Office of the State Register shall be submitted to the appropriate secretary or administrative officer charged with the promulgation of any rule prior to transmittal to the printer.

Acts 1993, No. 379, §1; Acts 2013, No. 220, §23, eff. June 11, 2013.



RS 49:986 - Filing of copy with commissioner of administration; certificate of correctness; printing

§986. Filing of copy with commissioner of administration; certificate of correctness; printing

Any edition of the Louisiana Administrative Code, or of any supplement thereto, prepared in the manner provided in R.S. 49:982 and 983, shall be certified by the Office of the State Register that each section therein has been compared with the original sections in the official copy of the Louisiana Register with the final provisions of the promulgated rules from which the sections were derived, and that with the exception of the changes of form permitted in R.S. 49:983, the sections are correct. The Office of the State Register shall order the printing of an edition sufficient in number to supply the demand. When the edition has been printed, the Office of the State Register shall affix to one copy of the printed edition the Office of the State Register's original certificate and file the same for record in his office. All other copies of the same edition may contain a printed facsimile of the office's certificate.

Acts 1993, No. 379, §1; Acts 2013, No. 220, §23, eff. June 11, 2013.



RS 49:987 - Printing and publication of Louisiana Register; proof of certified edition

§987. Printing and publication of Louisiana Register; proof of certified edition

The Office of the State Register may enter into contracts with private publishers for the printing, publication, sale, and distribution of any edition of the Louisiana Register and the Louisiana Administrative Code prepared by the Office of the State Register and certified by it pursuant to the provisions of this Chapter. Those editions so authorized by the Office of the State Register and containing the printed facsimile of the Office of the State Register's certificate of correctness shall be admissible as prima facie evidence of the rules contained therein.

Acts 1993, No. 379, §1; Acts 2013, No. 220, §23, eff. June 11, 2013.



RS 49:991 - Creation of division of administrative law

CHAPTER 13-B. DIVISION OF ADMINISTRATIVE LAW

PART A. ADMINISTRATIVE LAW

§991. Creation of division of administrative law

The division of administrative law, hereafter referred to as "division", is created in the Department of State Civil Service.

Acts 1995, No. 739, §2, eff. Oct. 1, 1996; Acts 1997, No. 1162, §2, eff. July 1, 1998; Acts 2003, No. 956, §1, eff. July 1, 2003.

NOTE: SEE ACTS 1995, NO. 947, §8 AND NO. 739, §§3, 4.



RS 49:992 - Applicability; exemptions; attorney fees; court costs

§992. Applicability; exemptions; attorney fees; court costs

A.(1) Prior to October 1, 1996, the provisions of the Administrative Procedure Act shall apply to all adjudications as defined by that Act.

(2) On and after October 1, 1996, the division shall commence and handle all adjudications in the manner required by the Administrative Procedure Act provided that the provisions of that Act are not inconsistent with the provisions of this Chapter.

B.(1) Notwithstanding any other provision of the law to the contrary except as provided by R.S. 49:967 and the provisions of this Section, all adjudications shall be resolved exclusively as required by the provisions of this Chapter and the Administrative Procedure Act.

(2) Except in the instance of adjudications initiated pursuant to Items (D)(2)(b)(iii), (vi), and (vii) of this Section, in an adjudication commenced by the division, the administrative law judge shall issue the final decision or order, whether or not on rehearing, and the agency shall have no authority to override such decision or order. Upon the issuance of such a final decision or order, the agency or any official thereof shall comply fully with the final order or decision of the administrative law judge.

(3) Nothing in this Section shall affect the right to or manner of judicial appeal in any adjudication, irrespective of whether or not such adjudication is commenced by the division or by an agency. However, no agency or official thereof, or other person acting on behalf of an agency or official thereof, shall be entitled to judicial review of a decision made pursuant to this Chapter.

C. The positions appointed by the director pursuant to this Chapter shall be in the classified service.

D.(1) Except as provided in Paragraphs (2) through (9) of this Subsection, the provisions of this Chapter shall apply to any board, commission, department, or agency of the executive branch of state government.

(2)(a) Except as otherwise provided in Subparagraph (b) of this Paragraph, any board, commission, department, or agency which is required, pursuant to a federal mandate and as a condition of federal funding, to conduct or to render a final order in an adjudication proceeding shall be exempt from the provisions of this Chapter to the extent of the federal mandate.

(b) This Subparagraph shall apply to the Louisiana Department of Health, the Department of Children and Family Services, the Department of Education, and any agency within these departments:

(i) If the department or an agency within the department is prohibited, pursuant to a federal mandate or as a condition of federal funding, from delegating by contract or other means its fair hearings function, then such fair hearings shall be exempt from the provisions of this Chapter to the extent of the federal mandate; however, if such federally mandated hearings function may be delegated by contract or other means, the department or agency shall delegate such function to the division. If the department or agency claims a federal mandate exemption, the department or agency shall have the burden of proving such exemption.

(ii) If the department or an agency within the department is prohibited, pursuant to a federal mandate or as a condition of federal funding, from delegating by contract or other means both its fair hearings function and its authority to render a final decision or order in an adjudication proceeding, then such fair hearings and adjudication proceedings shall be exempt from the provisions of this Chapter to the extent of the federal mandate; however, if such federally mandated hearings function and authority to render a final decision or order in an adjudication proceeding may be delegated by contract or other means, the department or agency shall delegate such function and authority to the division. If the department or agency claims a federal mandate exemption, the department or agency shall have the burden of proving such exemption.

(iii)(aa) If a department or an agency within the department may delegate its fair hearings function but is required by federal mandate to render the final decision or order in an adjudication proceeding, then in those cases, the division shall conduct the hearing and issue a recommended decision. The recommended decision shall be mailed or delivered to the head of the agency, who shall have, upon receipt of the recommended decision, thirty-five days to reject, modify, or approve the decision. If he rejects or modifies the recommended decision, he shall specify in writing the findings of fact or conclusions of law which are being rejected or modified which shall be considered to be the final decision or order in the adjudication proceeding. A copy of the department or agency's rejected or modified decision shall be forwarded to the division on the day it is issued. If the agency head does not reject or modify the recommended decision within thirty-five days, or if he approves the recommended decision, then the recommended decision of the division shall be certified as the final decision or order of the department or agency in the adjudication proceeding.

(bb) In Temporary Assistance for Needy Families (TANF) cases, if the secretary of the Department of Children and Family Services approves, rejects, or modifies the recommended decision of the division, that approved, rejected, or modified decision shall be issued by the division as the final decision of the Department of Children and Family Services.

(iv) The provisions of this Subparagraph shall not apply to any board which is exempt from this Chapter pursuant to Paragraph (5) of this Subsection or to any board or commission which chooses to continue to conduct hearings pursuant to Subsection G of this Section.

(v) The division shall adjudicate within seventy-two hours of receipt all stay requests related to involuntary discharges from nursing homes. The division shall adjudicate all appeals related to involuntary discharges from nursing homes within thirty days of receipt.

(vi) Notwithstanding any provision of law to the contrary, an adjudication of a decision by the Louisiana Department of Health to deny, suspend, or revoke the license of an outpatient abortion facility, ambulatory surgical center, home health agency, hospital, or nursing home, pursuant to R.S. 40:2009.7, 2110, 2116.37, 2141, or 2175.6 shall be heard by a three member panel of division of administrative law judges. This panel shall be deemed to meet the requirements of a panel appointed by the secretary of the Louisiana Department of Health. The three member panel shall issue a final decision or order. The final decision or order shall be appealable to the district court for the parish of East Baton Rouge.

(vii) The provisions of this Subparagraph shall apply to hearings involving the Department of Education required under the Individuals with Disabilities Education Act, and the provisions of the Administrative Procedure Act shall not apply to these hearings. Hearings involving the Individuals with Disabilities Act shall proceed in accordance with regulations promulgated by the Board of Elementary and Secondary Education. Only an administrative law judge who has received training on the federal and state statutes and regulations with respect to children with disabilities and on educational placements in Louisiana's school systems shall conduct hearings pursuant to this Item. Any party aggrieved by the findings and decisions of the administrative law judge in hearings conducted pursuant to the Individuals with Disabilities Education Act, including local educational authorities, shall have a right to bring a civil action in state or federal court pursuant to federal law or regulation.

(3) The office of workers' compensation administration in the Louisiana Workforce Commission shall be exempt from the provisions of this Chapter.

(4) The office of unemployment insurance administration in the Louisiana Workforce Commission shall be exempt from this Chapter.

(5) State professional and occupational licensing boards shall be exempt from the provisions of this Chapter.

(6) The Department of Agriculture and Forestry shall be exempt from the provisions of this Chapter.

(7) All adjudications by the assistant secretary of the office of conservation pursuant to Chapters 1 and 7 of Subtitle I of Title 30 of the Louisiana Revised Statutes of 1950, except determinations of violations of laws, rules, regulations, and orders, and determinations of penalties for such violations, shall be exempt from the provisions of this Chapter.

(8) The Public Service Commission and any entity which by law has its adjudications handled by the Public Service Commission shall be exempt from the provisions of this Chapter.

(9) Adjudications filed pursuant to R.S. 46:51.2 with the Department of Children and Family Services shall be exempt from the provisions of this Chapter.

E. In the event that a person files a civil action to require that a state department, division, office, agency, board, commission, or other entity of state government conduct an adjudication as required by this Chapter and judgment is rendered in his favor, he shall be entitled to an award of reasonable attorney fees to be taxed as costs in the matter.

F. The provisions of this Chapter shall apply to all adjudications as defined in the Administrative Procedure Act pursuant to the Procurement Code.

G. Any board or commission authorized by law to conduct hearings may continue to hold such hearings.

H.(1) If an agency or official thereof, or other person acting on behalf of an agency or official thereof, files a petition for judicial review of a final decision or order in an adjudication proceeding and such agency, official, or person does not prevail in the final disposition of the judicial review, the agency shall be responsible for the payment of reasonable attorney fees and court costs of the other party.

(2) Notwithstanding any provision of R.S. 13:4521 to the contrary, an agency or official thereof, or other person acting on behalf of an agency or official thereof, which files a petition for judicial review of a final decision or order in an adjudication proceeding shall be required to pay court costs.

(3) All payments for litigation expenses required by this Subsection shall be paid from the agency's regular operating budget. Each agency which has paid such litigation expenses shall submit a detailed report of all such payments from the previous fiscal year to its legislative oversight committees and to the Joint Legislative Committee on the Budget no later than November fifteenth of each year.

Acts 1995, No. 739, §2, eff. Oct. 1, 1996; Acts 1997, No. 1172, §9, eff. June 30, 1997; Acts 1997, No. 1484, §1, eff. July 16, 1997; Acts 1999, No. 1332, §1, eff. July 12, 1999; Acts 2001, No. 527, §1; Acts 2003, No. 956, §1, eff. July 1, 2003; Acts 2003, No. 1271, §1, eff. July 11, 2003; Acts 2005, No. 204, §1; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2009, No. 47, §2, eff. June 15, 2009; Acts 2010, No. 683, §1; Acts 2010, No. 877, §3, eff. July 1, 2010.

NOTE: See Acts 1995, No. 947, §8.

NOTE: See Acts 1999, No. 1332, §2 relative to the remedial nature of Act.

NOTE: See Acts 2010, No. 683, §§2 and 3, relative to memorandums of understanding and transfers.



RS 49:992.1 - Applicability; ethics complaints

§992.1. Applicability; ethics complaints

All adjudications involving alleged violations of any provision of law under the jurisdiction of the Board of Ethics shall be resolved as required by the provisions of this Chapter and the Administrative Procedure Act to the extent that such provisions do not conflict with Part III of Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950.

Acts 2008, 1st Ex. Sess., No. 23, §2, eff. Aug. 15, 2008.



RS 49:993 - Definitions; rules

§993. Definitions; rules

A. The definitions for terms as provided by R.S. 49:951 shall apply to such terms used in this Chapter.

B. The division may promulgate rules according to the Administrative Procedure Act to insure compliance with the provisions of this Chapter.

Acts 1995, No. 739, §2, eff. Oct. 1, 1996; Acts 2003, No. 956, §1, eff. July 1, 2003.

NOTE: See Acts 1995, No. 947, §8 and No. 739, §§3, 4.



RS 49:994 - Administrative law judges

§994. Administrative law judges

A. The director of the division shall employ the administrative law judges for the division, each of whom shall have the following qualifications:

(1) An administrative law judge shall be a resident of Louisiana.

(2) An administrative law judge shall be licensed to practice law in Louisiana.

(3) An administrative law judge shall have been engaged in the actual practice of law for at least five years prior to his appointment.

B. An administrative law judge shall be an employee of the division.

C. Notwithstanding the provisions of this Section, all persons employed in affected agencies on October 1, 1996, who handle adjudications and whether or not they meet the qualifications of this Chapter shall, unless the person declines, be transferred to and employed in the division created by this Chapter to handle adjudications in the manner provided in this Chapter. However, no person other than those provided for in this Subsection shall be employed as an administrative law judge who does not meet the requirements of this Section.

D. The administrative law judge shall have the authority to:

(1) Regulate the adjudicatory proceedings assigned to him.

(2) Issue such decisions and orders as are necessary to promote a fair, orderly, and prompt adjudication.

(3) Exercise those powers vested in the presiding officer in the Administrative Procedure Act.

(4) If the parties do not object, conduct adjudications or conferences in person or by telephone, video conference, or similar communication equipment, and administer oaths in such proceedings.

(5) Continue an adjudication in any case when a party or subpoenaed necessary witness has been called to service in the uniformed services as defined in R.S. 29:403, including but not limited to a proceeding pursuant to R.S. 32:667.

E. All adjudications involving alleged violations of any provision of law under the jurisdiction of the Board of Ethics shall be heard by administrative law judges who are licensed to practice law in Louisiana.

Acts 1995, No. 739, §2, eff. Oct. 1, 1996; Acts 2001, No. 84, §1; Acts 2001, 2nd Ex. Sess., No. 7, §2, eff. Oct. 16, 2001; Acts 2003, No. 956, §1, eff. July 1, 2003; Acts 2008, 1st Ex. Sess., No. 23, §2, eff. Aug. 15, 2008.

NOTE: See Acts 1995, No. 947, §8 and No. 739, §§3, 4.



RS 49:995 - Director

§995. Director

A. The governor shall appoint, and the Senate shall confirm, a director for the division, who shall have the following qualifications:

(1) The director shall be a resident of Louisiana.

(2) The director shall be licensed to practice law in Louisiana.

(3) The director shall have been engaged in the actual practice of law for at least five years prior to his appointment.

B.(1) The director shall serve a six-year term and may be reappointed and confirmed for subsequent six-year terms without limitation.

(2) If a vacancy occurs during the director's term, the governor shall appoint a successor to fill the remainder of the vacant term.

(3) The first director shall be appointed on July 1, 1996, and shall take such action in compliance with this Chapter as necessary to ensure that the provisions of this Chapter are implemented by October 1, 1996.

C. The director shall be a full-time unclassified employee of the division and he shall not accept or engage in additional employment of any kind.

Acts 1995, No. 739, §2, eff. Oct. 1, 1996; Acts 2003, No. 956, §1, eff. July 1, 2003.

NOTE: See Acts 1995, No. 947, §8 and No. 739, §§3, 4.



RS 49:996 - Duties of the director

§996. Duties of the director

The director of the division shall take the following actions:

(1) Administer and cause the work of the division to be performed in such a manner and pursuant to such a program as may be appropriate.

(2) Organize the division into such sections as may be appropriate.

(3) Assign administrative law judges as appropriate to perform duties vested in or required by the division.

(4) Develop and maintain a program for the continual training and education of administrative law judges and agencies in regard to their responsibilities under this Chapter and the Administrative Procedure Act.

(5) Secure, compile, and maintain all records of adjudications held pursuant to this Chapter or the Administrative Procedure Act, and such reference materials and supporting information as may be appropriate.

(6) Develop uniform standards, rules of evidence, and procedures, including but not limited to standards for determining whether or not a summary or ordinary hearing should be held, to regulate the conduct of adjudications.

(7) Promulgate and enforce rules for the prompt implementation and coordinated administration of this Chapter as may be appropriate.

(8) Administer and supervise the conduct of adjudications.

(9) Assist agencies in the preparation, consideration, publication, and interpretation of rules as appropriate pursuant to the Administrative Procedure Act.

(10) Employ the services of the several agencies and their employees in such manner and to such extent as may be agreed upon by the director and the chief executive officer of such agency.

Acts 1995, No. 739, §2, eff. Oct. 1, 1996; Acts 2003, No. 956, §1, eff. July 1, 2003; Acts 2003, No. 1056, §1.

NOTE: See Acts 1995, No. 947, §8 and No. 739, §§3, 4.



RS 49:997 - Program of judicial evaluation

§997. Program of judicial evaluation

A. The director shall develop and implement a program of judicial evaluation to aid in the performance of his duties.

B. The judicial evaluation shall focus on three areas of judicial performance including competence, productivity, and demeanor. It shall include consideration of the following:

(1) Industry and promptness in adhering to schedules.

(2) Tolerance, courtesy, patience, attentiveness, and self-control in dealing with litigants, witnesses, and counsel and in presiding over adjudications.

(3) Legal skills and knowledge of the law and new legal developments.

(4) Analytical talents and writing abilities.

(5) Settlement skills.

(6) Quantity, nature, and quality of caseload disposition.

(7) Impartiality and conscientiousness.

C. The director shall develop standards and procedures for the judicial evaluation which shall include taking comments from randomly selected litigants and lawyers who have appeared before the administrative law judge under evaluation.

D. The judicial evaluation shall include a review of the methods used by the administrative law judge. The judicial evaluation shall not include a review of any result as determined by an administrative law judge in any adjudication.

E. Before implementing any action based on the findings of the judicial evaluation, the director shall discuss the findings and the proposed action with the affected judge.

F. The judicial evaluation and supporting documents shall be confidential and shall not be subject to open records provisions of R.S. 44:1 et seq.

Acts 1995, No. 739, §2, eff. Oct. 1, 1996; Acts 2003, No. 956, §1, eff. July 1, 2003.

NOTE: See Acts 1995, No. 947, §8 and No. 739, §§3, 4.



RS 49:998 - Prehearing conference

§998. Prehearing conference

A. The administrative law judge may conduct a prehearing conference pursuant to a motion of any party or on his own motion.

B. The administrative law judge shall set the time and place for the prehearing conference.

C. The administrative law judge shall give reasonable notice of the prehearing conference to all parties.

D. The prehearing conference may be conducted for the purpose of dealing with one or more of the following matters:

(1) Exploration of settlement possibilities.

(2) Preparation of stipulations.

(3) Clarification of issues.

(4) Rulings on the identities and limitation on the number of witnesses.

(5) Objections to proffers of evidence.

(6) Order of presentation of evidence and cross-examination.

(7) Rulings regarding issuance of subpoenas and protective orders.

(8) Schedules for the submission of written briefs.

(9) Schedules for the conduct of a hearing.

(10) Any other matter to promote the orderly and prompt conduct of the adjudication.

E. The administrative law judge shall issue a prehearing order, which he may direct one or more of the parties to prepare, incorporating the matters determined at the prehearing conference.

F. An administrative law judge assigned to render a decision or to make findings of fact and conclusions of law in a case of adjudication noticed and docketed for hearing shall not communicate, directly or indirectly, in connection with any issue of fact or law, with any party or his representative, or with any officer, employee, or agent engaged in the performance of investigative, prosecuting, or advocating functions, except upon notice and opportunity for all parties to participate.

Acts 1995, No. 739, §2, eff. Oct. 1, 1996; Acts 2003, No. 956, §1, eff. July 1, 2003.

NOTE: See Acts 1995, No. 947, §8 and No. 739, §§3, 4.



RS 49:999 - Disqualification and withdrawal of administrative law judge

§999. Disqualification and withdrawal of administrative law judge

A. An administrative law judge shall voluntarily disqualify himself and withdraw from any adjudication in which he cannot accord a fair and impartial hearing or consideration, or when required to by applicable rules governing the practice of law in Louisiana.

B.(1) Any party may request the disqualification of an administrative law judge by filing an affidavit, promptly upon learning of the basis for the disqualification, stating with particularity the grounds upon which it is claimed that a fair and impartial hearing cannot be accorded.

(2) The director shall promptly determine whether or not to disqualify an administrative law judge based on the request, or alternatively, he may hold a preliminary hearing at least ten calendar days prior to the hearing date for the purpose of receiving evidence relating to the grounds alleged for disqualification.

Acts 1995, No. 739, §2, eff. Oct. 1, 1996; Acts 2003, No. 956, §1, eff. July 1, 2003.

NOTE: See Acts 1995, No. 947, §8 and No. 739, §§3, 4.



RS 49:999.1 - Contract for adjudication services; other governmental entities

§999.1. Contract for adjudication services; other governmental entities

The division is authorized to provide administrative law judges on a contractual basis to any governmental entity not covered by this Chapter, and to conduct administrative hearings for such entity.

Acts 1999, No. 416, §1; Acts 2003, No. 956, §1, eff. July 1, 2003.



RS 49:999.21 - Suspension and ultimate revocation of license or permit; felony conviction

PART B. SUSPENSION AND REVOCATION OF LICENSE OR

PERMIT FOR FELONIOUS ACTIVITY

§999.21. Suspension and ultimate revocation of license or permit; felony conviction

A. As used in this Part, the following terms shall have the following definitions:

(1) "Enforcing authority" means any of the following who have authority to enforce the provisions of this Part:

(a) The issuing agency which issued the license or permit.

(b) The attorney general.

(2) "Holder of a license or permit" means the natural person or other entity in whose name a license or permit is issued and who holds such license or permit.

(3) "Issuing agency" means a state agency, board, commission, department, or other entity of the state which issues a license or permit.

(4) "License or permit" means any license or permit issued to any person or other entity by a state agency, except for any license or permit issued pursuant to any provisions of the law in Title 37 or Title 3 of the Louisiana Revised Statutes of 1950.

B. Notwithstanding any other provision of law to the contrary, and in addition to any other sanction or penalty which may be imposed, any license or permit issued by any issuing agency may be suspended and ultimately revoked in accordance with the procedures provided for in this Part if the natural person who is the holder of such permit or license, the natural person who owns in excess of fifty percent of an entity which holds the license or permit, or the natural person who is the chief executive officer of an entity which holds the license or permit has been convicted of, or has entered a plea of guilty or nolo contendere to, any crime which is a felony under state or federal law related to obtaining or keeping the license or permit.

C. The license or permit may be suspended and its revocation shall be recommended to the courts by the issuing agency which has issued the license or permit upon its determination in the manner provided for in this Part that a person provided for in this Section has been convicted of, or has entered a plea of guilty or nolo contendere to, a felony under state or federal law related to obtaining or keeping the license or permit.

D. Such license or permit shall be revoked upon a final judgment by a court that the action of the issuing agency in suspending the license was in accord with the facts and law.

Acts 1997, No. 1162, §1, eff. July 1, 1998; Acts 2003, No. 956, §1, eff. July 1, 2003.



RS 49:999.22 - Enforcing authority; initiation of action

§999.22. Enforcing authority; initiation of action

A. Any enforcing authority may bring an action against the holder of a license or permit to suspend and ultimately revoke such license or permit in the manner and according to the procedure provided for in this Part if the enforcing authority obtains knowledge that the natural person who is the holder of the permit or license, or the natural person who owns in excess of fifty percent of the entity which holds the license or permit, or the natural person who is the chief executive officer of the entity which holds the license or permit has been convicted of, or has entered a plea of guilty or nolo contendere to, a crime which is a felony under state or federal law related to obtaining or keeping the license or permit.

B. The enforcing authority may initiate the action by providing written notice by certified mail of its intention to suspend and ultimately revoke the license or permit of the holder pursuant to this Part, sent to the holder of the license or permit, the person alleged to have been convicted of, or to have entered a plea of guilty or nolo contendere to, a felony under state or federal law related to obtaining or keeping the license or permit, and to the issuing agency which issued the license or permit, if different from the enforcing authority.

Acts 1997, No. 1162, §1, eff. July 1, 1998; Acts 2003, No. 956, §1, eff. July 1, 2003.



RS 49:999.23 - Hearing before the issuing agency

§999.23. Hearing before the issuing agency

A. An action to enforce the provisions of this Part shall be initiated by written application made by the enforcing authority to the issuing agency issuing the license or permit requesting such agency to order the suspension and recommend to the courts the revocation of the license or permit.

B. No determination shall be made and no license shall be ordered suspended and ultimately revoked without an adjudicatory hearing conducted in accordance with the Administrative Procedure Act and Part A of this Chapter.

C. Notwithstanding the provisions of R.S. 49:992 or any other law to the contrary, any hearing conducted pursuant to this Part may, at the request of the issuing agency, be conducted by an administrative law judge in an adjudicatory hearing pursuant to Part A of this Chapter.

D. For purposes of this Part, the enforcing authority shall prove by a preponderance of the evidence that a person has been convicted of, or has entered a plea of guilty or nolo contendere to, a crime which is a felony under state or federal law related to the obtaining or keeping of the license at issue.

Acts 1997, No. 1162, §1, eff. July 1, 1998; Acts 2003, No. 956, §1, eff. July 1, 2003.



RS 49:999.24 - Revocation

§999.24. Revocation

A.(1) Within thirty days after the issuance of a written determination and order by an administrative law judge or an issuing agency that the license or permit of a holder should be suspended, and a recommendation to the courts that such license or permit should be revoked, the enforcing authority shall file a petition in the Nineteenth Judicial District Court requesting such judge or court to uphold the determination of such issuing agency and order the revocation of the license or permit. A copy of the written determination and order of the administrative law judge or the issuing agency and a certified transcript of all proceedings had, if any, shall be filed with the court at the same time as the petition of the enforcing authority.

(2) The holder of the license or permit that has been ordered suspended may also file a petition requesting that the order of the administrative law judge or the issuing agency be set aside at any time after it is issued.

B.(1) After or in conjunction with the filing of a petition as provided for in Subsection A of this Section, the holder of the license or permit that has been ordered suspended may file an application with the court with supporting affidavits requesting the court to make an initial determination as to whether the suspension of the license or permit by the administrative law judge or the issuing agency should be upheld.

(2) The court shall assign a hearing on the application for the initial determination not less than two nor more than ten days after the filing of such application, in open court or in chambers.

(3) The court shall review the written determination and order of the administrative law judge or issuing agency, any affidavits which were filed with the application, and the transcript of the proceedings, if any.

(4) If the court upon a review of such documents and consideration of the issues involved finds both that it is not probable that the order of the administrative law judge or the issuing agency will be upheld and that the suspension of the license or permit will result in irreparable injury, loss, or damage to the holder of the license or permit, the court shall issue an order enjoining the suspension until it renders a final judgment on the matter.

C.(1) Except for the procedure as provided in Subsection B of this Section, all of the cases provided for in this Section shall be tried in the same manner as civil cases and shall be heard and determined as speedily as possible.

(2) If the court finds that the action of the administrative law judge or the issuing agency is in accordance with the facts and law, the court shall render a judgment upholding the order of the administrative law judge or the issuing agency and revoking the license or permit of the holder. If not, the court shall either dismiss the order of the administrative law judge or the issuing agency and enjoin the suspension of the license or permit, or it shall remand the case to the administrative law judge or the issuing agency for further proceedings either with or without maintaining the suspension of the license or permit.

Acts 1997, No. 1162, §1, eff. July 1, 1998; Acts 2003, No. 956, §1, eff. July 1, 2003.



RS 49:999.25 - Additional ground or cause

§999.25. Additional ground or cause

Notwithstanding any other law to the contrary, the provisions of this Part shall provide an additional ground or cause of action for suspension or revocation of a license or permit issued by an issuing agency and shall be in addition to any other sanction or penalty which such agency is specifically authorized to impose.

Acts 1997, No. 1162, §1, eff. July 1, 1998; Acts 2003, No. 956, §1, eff. July 1, 2003.



RS 49:1001 - Definitions

CHAPTER 14. DRUG TESTING

PART I. GENERAL PROVISIONS

§1001. Definitions

As used in this Chapter, the following words and phrases shall have the meanings contained herein unless the context clearly requires otherwise:

(1) "CAP-FDT-certified laboratory" means a laboratory certified for forensic hair drug testing by the College of American Pathologists.

(2) "CAP-FUDT-certified laboratory" means a laboratory certified for forensic urine drug testing by the College of American Pathologists.

(3) "Employee" means any person, paid or unpaid, in the service of an employer, as defined in Paragraph (3) of this Section.

(4) "Employer" means any person, firm, or corporation, including any governmental entity, that has one or more workers or operators employed, or individuals performing service, in the same business, or in or about the same establishment, under any contract of hire or service, expressed or implied, oral or written; however, "employer" for the purposes of this Chapter shall not include any person, firm, or corporation that is subject to a federally mandated drug testing program. For the purposes of this Chapter, an employee who is a person, firm, or corporation that contracts or subcontracts with a principal need not be considered, in whole or in part, to be an employee of such principal.

(5) "Medical review officer" means a licensed physician responsible for receiving laboratory results generated by employer or testing entity's drug testing program who has knowledge of substance abuse disorders and has appropriate medical training to interpret and evaluate an individual's positive test result together with his medical history and any other relevant biomedical information.

(6) "Negative employment consequences" means any action taken by an employer or an employer's agent which negatively impacts an employee's or prospective employee's employment status. Examples of "negative employment consequences" include but are not limited to termination of employment, refusal to hire, or altered conditions of employment such as counseling, probation, suspension, and demotion.

(7) "Prospective employee" means any person who has made application to an employer, whether written or oral, to become an employee.

(8) "SAMHSA" means the Substance Abuse and Mental Health Services Administration.

(9) "SAMHSA-certified laboratory" means a laboratory certified for forensic drug testing by the Substance Abuse and Mental Health Services Administration.

(10) "SAMHSA guidelines" means the Mandatory Guidelines for Federal Workplace Drug Testing Programs as published in the Federal Register on April 11, 1988 (53 FR 11970), revised on June 9, 1994 (59 FR 29908), further revised on September 30, 1997 (62 FR 51118), and any further revised guidelines issued by SAMHSA.

(11) "Sample" means urine, blood, saliva, or hair.

(12) "Screening laboratory" means any building, place, or facility in which operations and procedures for the biological, serological, immunological, chemical, immuno-hematological, or other examination of materials derived from the human body are performed for the purpose of drug testing and which is not SAMHSA-certified or CAP-FUDT-certified for forensic urine drug testing and if the following apply to the drug testing of said "screening laboratory":

(a) If, as a result of such testing, mandatory or discretionary negative employment consequences will not be rendered to the individual.

(b) Drug testing is performed for any or all of the following classes of drugs: marijuana, opioids, cocaine, amphetamines, and phencyclidine.

(13) "Screening test" means an immunoassay screen to eliminate "negative" specimens from further consideration.

(14) "Split sample" means one specimen from one individual that is separated into two specimen containers.

Acts 1990, No. 1036, §1, eff. Jan. 1, 1991; Acts 2004, No. 901, §1, eff. July 12, 2004; Acts 2015, No. 74, §1.



RS 49:1002 - Applicability

§1002. Applicability

A. This Chapter applies to testing for the presence of marijuana, opioids, cocaine, amphetamines, and phencyclidine.

B. This Chapter does not preclude or regulate the testing for drugs other than those specified in Subsection A of this Section or other controlled substances as defined in 21 U.S.C. 812, Schedules I, II, III, IV, and alcohol.

C. This Chapter shall not apply to treatment centers or physicians using drug testing to diagnose or monitor their patients, nor to any person, firm, or corporation engaged in the production and distribution of gas or electricity that is regulated by the Louisiana Public Service Commission.

D. This Chapter shall not apply to drug testing conducted under legal authority including testing of persons in the criminal justice systems, such as arrestees, detainees, probationers, incarcerated persons, or parolees.

E. This Chapter shall not apply to drug testing mandated by Federal Executive Order 12564.

F. This Chapter shall not apply to drug testing conducted by the National Collegiate Athletic Association (NCAA) or the National Football League (NFL).

G. This Chapter shall not apply to any athlete who is currently being drug tested under the auspices of any recognized international, national, regional, or state governing authority.

H. This Chapter shall not apply to any person, firm, or corporation engaged or employed in the exploration, drilling, or production of oil or gas in Louisiana or its territorial waters. The initial cut-off level for marijuana testing of fifty nanograms per milliliter as provided in R.S. 49:1005(B) may be reduced or modified by any person, firm, or corporation engaged in construction, maintenance, or manufacturing at any refining or chemical manufacturing facility.

I. This Chapter shall not apply to any employer or an employer's agent who uses an on-site screening test to test an employee or prospective employee when there are no negative employment consequences as defined in this Chapter. As used in this Subsection, "on-site screening test" is a screening test which is easily portable and which can be administered in a location outside a laboratory such as a work site or elsewhere and is certified by the United States Food and Drug Administration (USFDA) for commercial distribution and which meets generally accepted cutoff levels such as those in the mandatory guidelines for federal workplace drug testing programs.

J. This Chapter does not preclude an employer or an employer's agent from utilizing a USFDA-cleared specimen testing method that uses a sample as defined in R.S. 49:1001 provided that such sample is processed in a laboratory with a SAMHSA, CAP-FUDT, or CAP-FDT certification using generally accepted cutoff levels as established by the USFDA for the type of sample tested, or by SAMHSA at such time when SAMHSA implements a final rule to regulate the type of sample test. Any sample collected shall be subject to USFDA-cleared immunoassay screening and confirmation testing at a SAMHSA-certified, CAP-FUDT-certified, or CAP-FDT-certified laboratory. Such samples that test positive shall be preserved by the laboratory and available for challenge testing at the request of the donor. No sample shall be used to collect or analyze DNA.

Acts 1990, No. 1036, §1, eff. Jan. 1, 1991; Acts 2001, No. 855, §1; Acts 2004, No. 901, §1, eff. July 12, 2004; Acts 2006, No. 209, §1; Acts 2008, No. 150, §1; Acts 2015, No. 74, §1.



RS 49:1005 - Use of certified laboratories for drug testing of samples collected

PART II. DRUG TESTING PROCEDURES AND STANDARDS

§1005. Use of certified laboratories for drug testing of samples collected

A. All drug testing of individuals in residence in the state and all drug testing of samples collected in the state, including territorial waters and any other location to which the laws of Louisiana are applicable, shall be performed in SAMHSA-certified, CAP-FUDT-certified, or CAP-FDT-certified laboratories, if both of the following apply:

(1) If, as a result of such testing, mandatory or discretionary negative employment consequences will be rendered to the individual.

(2) Drug testing is performed for any or all of the following classes of drugs: marijuana, opioids, cocaine, amphetamines, and phencyclidine.

B. Drug testing as provided in this Subsection shall be performed in compliance with the SAMHSA guidelines except as provided in this Chapter or pursuant to statutory or regulatory authority under R.S. 23:1081 et seq. and R.S. 23:1601 et seq. The cut off limits for drug testing shall be in accordance with SAMHSA guidelines with the exception of initial testing for marijuana. The initial cut off level for marijuana shall be no less than fifty nanograms/ML and no more than one hundred nanograms/ML as specified by the employer or the testing entity. The Louisiana Department of Health shall have the responsibility to adopt the SAMHSA guidelines for purposes of governing drug-testing programs for specimens collected in accordance with this Chapter. The Louisiana Department of Health shall have the responsibility for adoption of any subsequent revisions of the SAMHSA guidelines as of the initial effective date of this Chapter.

Acts 1990, No. 1036, §1, eff. Jan. 1, 1991; SCR No. 137, 1991 R.S; Acts 2004, No. 901, §1, eff. July 12, 2004; Acts 2015, No. 74, §1.



RS 49:1006 - Repealed by Acts 2004, No. 901, §2, eff. July 12, 2004.

§1006. Repealed by Acts 2004, No. 901, §2, eff. July 12, 2004.



RS 49:1007 - Repealed by Acts 2004, No. 901, §2, eff. July 12, 2004.

§1007. Repealed by Acts 2004, No. 901, §2, eff. July 12, 2004.



RS 49:1008 - Repealed by Acts 2004, No. 901, §2, eff. July 12, 2004.

§1008. Repealed by Acts 2004, No. 901, §2, eff. July 12, 2004.



RS 49:1011 - Employee drug testing; rights of the employee

PART III. EMPLOYEE DRUG TESTING

§1011. Employee drug testing; rights of the employee

A. Any employee, confirmed positive, upon his written request, shall have the right of access within seven working days to records relating to his drug tests and any records relating to the results of any relevant certification, review, or suspension/revocation-of-certification proceedings.

B. An employer may, but shall not be required to, afford an employee whose drug test is certified positive by the medical review officer the opportunity to undergo rehabilitation without termination of employment.

Acts 1990, No. 1036, §1, eff. Jan. 1, 1991.



RS 49:1012 - Employee drug testing; responsibility of employer

§1012. Employee drug testing; responsibility of employer

A. All information, interviews, reports, statements, memoranda, or test results received by the employer through its drug testing program are confidential communications and may not be used or received in evidence, obtained in discovery, or disclosed in any public or private proceedings, except in an administrative or disciplinary proceeding or hearing, or civil litigation where drug use by the tested individual is relevant.

B. No cause of action for defamation of character, libel, slander, or damage to reputation or privacy arises in favor of any person against an employer or testing entity who has established a program of drug or alcohol testing in accordance with this Chapter, unless:

(1) The results of that test were disclosed to any person other than the employer or testing entity, an authorized employee or agent of the employer or testing entity, the tested employee, or the tested prospective employee;

(2) The information disclosed was based on a false test result or a failure to comply with the provisions of this Chapter;

(3) All elements of an action for defamation of character, libel, slander, or damage to reputation or privacy as established by statute or civil law, are satisfied.

C. Any provision of this Chapter held to be prohibited by the laws of the state of Louisiana shall be ineffective to the extent of such prohibition without invalidating the remaining provisions of this Chapter.

Acts 1990, No. 1036, §1, eff. Jan. 1, 1991.



RS 49:1015 - Public employee drug testing

PART IV. PUBLIC EMPLOYEE DRUG TESTING

§1015. Public employee drug testing

A. A public employer may require, as a condition of continued employment, samples from his employees to test for the presence of drugs following an accident during the course and scope of his employment, under other circumstances which result in reasonable suspicion that drugs are being used, or as a part of a monitoring program established by the employer to assure compliance with terms of a rehabilitation agreement.

B. A public employer may require samples from prospective employees, as a condition of hiring, to test for the presence of drugs.

C. A public employer may implement a program of random drug testing of those employees who occupy safety-sensitive or security-sensitive positions.

D. Any public employee drug testing shall occur pursuant to a written policy, duly promulgated, and shall comply with the provisions of this Chapter.

E. In the event the Louisiana State Racing Commission shall require or conduct drug testing on its employees, agents, and representatives, the Commission shall comply with the provisions of this Part and the Louisiana Administrative Procedure Act as well as seek prior approval of the procedures of the drug testing by the appropriate legislative oversight committee. The failure of the State Racing Commission to receive the required legislative approval shall negate all test results conducted under the non-approved procedures. Any drug testing program or procedure required or conducted by the State Racing Commission shall be applicable and include the members of the State Racing Commission.

F.(1) A public employer shall require samples to test for the presence of drugs, as a condition of hiring, from prospective employees whose principal responsibilities of employment include operating a public vehicle, performing maintenance on a public vehicle, or supervising any public employee who operates or maintains a public vehicle.

(2) A public employer shall implement a program of random drug testing of those employees whose principal responsibility is to operate public vehicles, maintain public vehicles, or supervise any public employee who drives or maintains public vehicles.

(3)(a) For the purposes of this Subsection, "public vehicle" shall include any motor vehicle, watercraft, aircraft, or rail vehicle owned or controlled by the state or by a local governmental subdivision that has adopted an ordinance as provided in Subparagraph (b) of this Paragraph.

(b) For purposes of this Subsection, "public employer" shall mean the state and any local governmental subdivision that has adopted an ordinance providing that the subdivision is a public employer for such purpose. The governing authority of any local governmental subdivision may adopt such an ordinance.

(4) The provisions of this Subsection shall not be construed so as to supplant any testing program in existence that meets the requirements of the Subsection.

Acts 1990, No. 1036, §1, eff. Jan. 1, 1991; Acts 1997, No. 1194, §1; Acts 2008, No. 277, §1, eff. June 17, 2008.



RS 49:1021 - Random drug tests; commissioner of administration

PART V. TESTING OF PERSONS RECEIVING

CERTAIN BENEFITS FROM THE STATE

§1021. Random drug tests; commissioner of administration

A.(1) The legislature does hereby declare that a state of emergency exists in Louisiana as a result of the spiraling increases of abuse of illegal substances by its citizens. The legislature further declares that such illegal drug abuse presents a clear and present danger to the health, welfare, and security of the state, its citizens, and government. The legislature acknowledges that the terrible cost of drug abuse is ultimately paid by all of the state's citizens in the form of public monies expended to eradicate, interdict, and destroy such illegal substances, keep those substances away from our homes, families, schools, and children, operate a costly and massive criminal justice system for violators and continue to attempt to rehabilitate those who have lost the struggle to be free of illegal drugs. The legislature further acknowledges that all its citizens eventually pay the high price of illegal substance abuse by way of decreased productivity in the work place, and higher costs for goods and services throughout the state's economic apparatus. The elderly, in particular, are especially affected by crimes of violence perpetrated by drug abusers who murder and rob to support their drug habit. Children, especially from lower income families, suffer unnecessarily from drug abuse when they go unfed, ill clothed, and without proper medical treatment because drug abusing adults in the household spend badly needed money for illegal substances. Many times the drug abusers deny themselves proper medical treatment to obtain illegal drugs, often becoming not only ill, but indigent as well. The legislature therefore believes that government has a compelling interest to insure, protect, and safeguard its citizens from the scourge of illegal drug abuse, whether in the classroom or the halls of government.

(2) Those persons entering into contracts with the state to provide goods and services, including such items as food services, construction of roads, and other public improvements, and goods and services provided could place in jeopardy the lives or livelihood of persons operating motor vehicles, eating at public state facilities or receiving other goods and services from such vendors. This would certainly involve a safety sensitive issue. Those persons receiving loans apply for the privilege of such award of taxpayer funds based upon claiming a special need for such assistance. It is in the state's best interest and a duty of the state to protect the taxpayers from waste, fraud, and corruption by determining if such persons receiving such funding are using the funds as stated in their applications. Additionally, children, the elderly, and others dependent on persons receiving such funds are in increased danger when drugs are present because of the violent nature of the drug environment. The state, therefore, has a higher duty to be sure its funds are not used to further the addiction of someone who has the responsibility over children, elderly, or others dependent on their care.

B. The commissioner of administration shall establish and administer a program for random drug testing for all persons who receive anything of economic value or receive funding from the state or an entity thereof, including but not limited to all persons awarded state contracts to provide goods or services or loans from the state or an entity thereof.

C. The commissioner of administration shall promulgate rules and regulations for conducting a random drug testing program. The commissioner shall accomplish the actual operation of the drug testing program with the help, assistance, and support of all the agencies and departments of the state. When an agency, department, or other government entity has an operational drug testing program, that agency, department, or government entity shall randomly test all of those persons seeking contracts or loans.

D. The cost of testing persons subject to the provisions of this Section for the presence of illegal drugs shall be borne by the agency, department, or government entity that contracts with or grants a loan to the person being tested.

E. If the sample of a person tested subject to the provisions of this Section should indicate the presence of an illegal substance and it is the first such indication of such an illegal substance, that person shall be subject to compliance with the terms of a rehabilitative treatment program approved by the commissioner of administration as a prerequisite to continuation of the contract or loan from the state or an entity thereof. The costs of such a rehabilitative treatment program will be paid by the person's health care insurer if that person has such coverage through said health care insurer. Otherwise, the costs of the treatment shall be borne by the person at his own expense. If the person is indigent, the program costs shall be borne by the agency requiring the drug testing and rehabilitative treatment.

F. If a person subject to the provisions of this Section refuses to comply with a test request or if the sample of a person tested subject to the provisions of this Section indicates the presence of an illegal substance and it is the second or subsequent indication of such an illegal presence or occurs during the rehabilitative treatment program, that person shall be subject to termination, removal, or loss of the contract or loan.

G. Any person subject to the provisions of this Section shall be deemed to have given consent to a chemical test or tests for the purpose of determining the presence in their body of any illegal substance as determined by the board. The commissioner of administration shall set the standards and rules and regulations governing all aspects of the testing and rehabilitative process.

H. The commissioner of administration shall prepare a written statistical report on the program and submit the report to the legislature on or before January 1, 1999 and annually thereafter.

Acts 1997, No. 1459, §1.

NOTE: ACTS 1997, NO. 1459, §4, PROVIDES FOR EFFECTIVENESS UPON ALLOCATION OF FUNDS.



RS 49:1051 - LOUISIANA GEOGRAPHIC INFORMATION

CHAPTER 15. LOUISIANA GEOGRAPHIC INFORMATION

SYSTEMS COUNCIL

§1051. Statement of purpose

A. The legislature finds that geographically related information of potential use to the state of Louisiana has been collected and stored in numerous formats by many state entities. Geographic information system (GIS) technology is rapidly advancing, and many agencies throughout state government have used this technology to develop a variety of applications. No centralized geographically related data resource or network for data communication and exchange currently exists. This type of network can use available GIS technology to eliminate duplication of effort and unnecessary redundancy in data collections and systems and to provide for integration of geographically related data bases to facilitate the policy and planning purposes of the state of Louisiana.

B. The legislature further finds that cooperation and coordination among the various state entities developing and maintaining GIS systems is necessary for the economical use of state resources allocated to acquire GIS technology and associated data bases.

C. It is the purpose of this Chapter to create a mechanism for interagency cooperation in the sound development of state geographic information systems.

Acts 1995, No. 922, §2.



RS 49:1052 - Definitions

§1052. Definitions

A. "GIS" means geographic information system.

B. "Secretary" in R.S. 49:1053 means the secretary of the department of the executive branch of state government to which reference is made.

Acts 1995, No. 922, §2.



RS 49:1053 - Louisiana Geographic Information Systems Council; creation; membership; quorum; domicile

§1053. Louisiana Geographic Information Systems Council; creation; membership; quorum; domicile

A. There is hereby created the Louisiana Geographic Information Systems Council, which shall be responsible for guiding the sound development of geographic information systems, spatially enabled data, and geographically related information technology for the state of Louisiana.

B. The Louisiana Geographic Information Systems Council, hereafter referred to as "council", shall be placed within the division of administration, office of technology services.

C. The council shall be composed of the following members:

(1) A representative of the Louisiana Senate, appointed by the president of the Senate.

(2) A representative of the Louisiana House of Representatives, appointed by the speaker of the House.

(3) A representative of the office of the governor, division of administration, appointed by the commissioner of administration.

(4) A representative of the office of the governor, military department, appointed by the adjutant general.

(5) A representative of the Department of Justice, appointed by the attorney general.

(6) A representative of the Department of Agriculture and Forestry, appointed by the commissioner of agriculture.

(7) A representative of the Department of Culture, Recreation and Tourism, appointed by the secretary.

(8) A representative of the Department of Economic Development, appointed by the secretary.

(9) A representative of the Department of Environmental Quality, appointed by the secretary.

(10) A representative of the Louisiana Department of Health, office of public health, appointed by the secretary.

(11) A representative of the Department of Natural Resources, appointed by the secretary.

(12) A representative of the Department of Public Safety and Corrections, appointed by the secretary.

(13) A representative of the Department of Transportation and Development, appointed by the secretary.

(14) A representative of the Department of Wildlife and Fisheries, appointed by the secretary.

(15) A representative of the Louisiana Workforce Commission, appointed by the secretary.

(16) A representative of the Department of Children and Family Services, appointed by the secretary.

(17) A representative of the Department of Education, appointed by the superintendent of education.

(18) A representative of the Louisiana Assessors Association, appointed by the governor from a list of three names submitted by such association and subject to confirmation by the Senate.

(19) A representative of the Police Jury Association of Louisiana, appointed by the governor from a list of three names submitted by such association and subject to confirmation by the Senate.

(20) A representative of the Louisiana Municipal Association, appointed by the governor from a list of three names submitted by such association and subject to confirmation by the Senate.

(21) A representative of the Louisiana Association of Planning and Development Districts, appointed by the governor from a list of three names submitted by such association and subject to confirmation by the Senate.

D. Upon approval of the council, any other entity may appoint a representative as a member of the council. The appointing authority of such entity shall make the appointment.

E.(1) Each representative appointed shall be knowledgeable about geographic information systems and shall be involved in GIS applications in his employment capacity.

(2) Each representative may appoint a designee who shall have all the rights and privileges as a member of the council when acting in such capacity.

F. The council shall select a chairman and vice chairman from its membership.

G. A majority of the council shall constitute a quorum for the transaction of business.

H. The council shall be domiciled in Baton Rouge.

I. The members of the council shall serve without compensation.

Acts 1995, No. 922, §2; Acts 2001, No. 772, §4, eff. July 1, 2001; Acts 2005, 1st Ex. Sess., No. 68, §1, eff. Jan. 21, 2006; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2009, No. 409, §6, eff. July 1, 2009.

NOTE: See Acts 1995, No. 922, §3.



RS 49:1054 - Duties of the Louisiana Geographic Information Systems Council

§1054. Duties of the Louisiana Geographic Information Systems Council

The Louisiana Geographic Information Systems Council shall have the following duties:

(1) To advise the chief information officer, office of technology services, on the activities and duties of and provide oversight to the Louisiana Geographic Information Center (LAGIC), established to provide various GIS services to the state.

(2) To make recommendations to the chief information officer on the establishment of GIS policies, procedures, and guidelines for the sharing of data and technology among federal, state, and local agencies.

(3) To provide a forum for the coordination and cooperation of federal, state, and local GIS efforts.

(4) To advise state agencies on the acquisition and implementation of GIS and related activities.

Acts 1995, No. 922, §2; Acts 2001, No. 772, §4, eff. July 1, 2001; Acts 2005, 1st Ex. Sess., No. 68, §1, eff. Jan. 21, 2006; Acts 2009, No. 409, §6, eff. July 1, 2009.



RS 49:1054.1 - Duties of the Louisiana Geographic Information Center

§1054.1. Duties of the Louisiana Geographic Information Center

A. The Louisiana Geographic Information Center shall have the duty to provide various GIS services to the state at the direction of the chief information officer, which may include:

(1) To create a statewide geo-spatial portal for the consolidated distribution of spatial and related non-spatial data.

(2) To collect, maintain, and distribute existing spatial or related non-spatial data by a statewide geo-spatial portal.

(3) To provide technical assistance to state agencies on the acquisition and implementation of GIS and related activities.

(4) To promote GIS use and development in Louisiana.

(5) To attract funding for state GIS efforts.

(6) To serve as the primary contact for information related to geo-spatial activities.

(7) To assist in the coordination of GIS activities in state government with the activities of the office of technology services, as provided in R.S. 39:15.1 et seq.

B.(1) The Louisiana Geographic Information Center shall have authority to enter into contracts or other associated agreements necessary to conduct the duties set forth in this Section.

(2) The Louisiana Geographic Information Center may seek reimbursement for any assistance provided to federal, state, or local entities.

(3) The Louisiana Geographic Information Center may apply for, accept, and utilize grants, contributions, and other funding in order to carry out its powers, functions, and duties and the directives of the chief information officer.

Acts 2005, 1st Ex. Sess., No. 68, §1, eff. Jan. 21, 2006; Acts 2009, No. 409, §6, eff. July 1, 2009.



RS 49:1055 - Staff of the council; cooperation by departments and local units of government

§1055. Staff of the council; cooperation by departments and local units of government

A. Each member entity of the council may provide staff support for the activities of the council.

B. All departments and agencies of all branches of government and all units of local government shall cooperate with the council in providing and maintaining information related to the GIS activities of the state.

C. No department or agency unit of local or state government shall furnish information or data protected by the confidentiality provisions of Part I of Chapter 1 of Title 44 of the Louisiana Revised Statutes of 1950, data protected by contract or licensing agreements, or any other confidential or privileged information; however, every department and agency and every unit of local government shall provide information on such data without disclosing the confidential or protected portion. Any person who intentionally violates the provisions of this Subsection shall be fined not more than five hundred dollars or imprisoned for not more than six months or both.

D. In order to obtain spatial or related non-spatial data, the Louisiana Geographic Information Center shall have the authority to enter into agreements with federal, state, and local public entities and private sector entities. These agreements shall protect confidentiality, contracted licensing agreements, and sensitive information or information deemed sensitive as defined by the federal Department of Homeland Security and Governor's Office of Homeland Security and Emergency Preparedness.

Acts 1995, No. 922, §2; Acts 2005, 1st Ex. Sess., No. 68, §1, eff. Jan. 21, 2006; Acts 2006, 1st Ex. Sess., No. 35, §5, eff. March 1, 2006; Acts 2006, No. 442, §3, eff. June 15, 2006.



RS 49:1056 - Reports

§1056. Reports

The council shall prepare and distribute a periodic report on the development of GIS technology and data sharing in state government. Such reports shall be distributed to all departments in the executive branch, the president of the Senate, and the speaker of the House of Representatives. Such reports shall be made available to other interested individuals upon request, and fees may be charged for the distribution of reports to such individuals which shall not exceed the cost of preparing such reports.

Acts 1995, No. 922, §2.



RS 49:1057 - Receipt of donations and grants

§1057. Receipt of donations and grants

The council is authorized to receive donations or grants from private or public sources for the purpose of developing GIS technology and data sets for the state of Louisiana.

Acts 1995, No. 922, §2.



RS 49:1101 - Naming state statutory entities, agencies, departments, offices, or budget units

CHAPTER 16. NAMING STATE STATUTORY

ENTITIES, AGENCIES, DEPARTMENTS, OFFICES

AND BUDGET UNITS

§1101. Naming state statutory entities, agencies, departments, offices, or budget units

A. Except as designated by the Constitution of Louisiana or as provided in R.S. 49:215(D) or Subsection B of this Section, no statutory entity, as defined in R.S. 49:190, or "agency", "department", or "office", as defined in R.S. 36:3, or budget unit, as that term is used in Part II of Chapter 1 of Subtitle I of Title 39 of the Louisiana Revised Statutes of 1950, shall be named or renamed except by a law enacted by the legislature. Organizational units of the executive branch of state government shall be designated by terminology as provided in R.S. 36:9.

B.(1) The powers, duties, and responsibilities of the Board of Regents for all public higher education pursuant to Article VIII, Section 5 of the Constitution of Louisiana shall include the power and authority to name or rename institutions of public higher education.

(2)(a) Notwithstanding the provisions of Subsection C of this Section, the Board of Regents, or its successor, shall change the name of any university designated in R.S. 17:3217 (1) through (9) to the "University of Louisiana at (its geographic location)" or its current name provided said name change is requested by the chief executive officer of the university, which, provided all requirements of this Paragraph have been complied with, shall be approved by both the Board of Trustees for State Colleges and Universities and the Board of Regents. Any such name change shall in no way affect the status of Louisiana State University and Agricultural and Mechanical College as the premier flagship university for the state.

(b) The provisions of this Paragraph shall be implemented and become effective provided no less than two institutions make a request for and are approved to change the institutional name pursuant to Subparagraph (a) of this Paragraph.

(c) Nothing contained in this Paragraph, or in any other provision of law, shall authorize the Board of Regents, or its successor, to change the name of any university unless the chief executive officer of that university presents to that board an express written request for that change of name. The Board of Regents, or its successor, shall not force or coerce any chief executive officer of any university to request a change of name for that university.

(d) With regard to Grambling State University, the Board of Regents, or its successor, shall not take any action to change the name of Grambling State University unless the name change has been approved by a majority of the alumni voting in a referendum on that question at the annual meeting of the Alumni Association, by a majority of the student body voting in a referendum on that question, and by a majority of the Faculty Senate voting in a referendum on that question, and the president of Grambling State University has issued a written statement concurring in the actions of the alumni, the students, and the faculty.

C. Any contrary action taken by any management board of higher education notwithstanding, the names of the public institutions of higher education in the state of Louisiana shall be, on the effective date of this Section, as provided by the legislature in R.S. 17:3215 through 3217. Prior to naming any newly created or renaming any existing institution of public education, the Board of Regents shall obtain legislative approval of any proposed name or name change by concurrent resolution adopted by a vote of at least a majority of the membership of each house of the legislature.

Acts 1984, No. 656, §1; Acts 1987, No. 736, §2; Acts 1995, No. 45, §2, eff. June 8, 1995; Acts 1995, No. 634, §2, eff. June 20, 1995; Acts 1998, 1st Ex. Sess., No. 151, §2, eff. July 1, 1999; Acts 2013, No. 220, §23, eff. June 11, 2013; Acts 2014, No. 791, §18.



RS 49:1102 - Repealed by Acts 1983, No. 687, 7.

§1102. §§1102, 1103 Repealed by Acts 1983, No. 687, §7.



RS 49:1111 - Legislative findings

CHAPTER 17. VOLUNTEER LOUISIANA COMMISSION

§1111. Legislative findings

The legislature finds that:

(1) National and community service is a valuable and effective means for Louisianians to meet the country's and state's critical, unmet educational, environmental, human, and public safety needs.

(2) Community service builds a lifelong ethic of service, citizenship, and understanding among Louisianians, and unites citizens of all ages, races, and backgrounds to build civic-minded, cooperative, and caring communities.

(3) Community service programs foster a spirit of pride in citizenship and provide participants with the skills and educational opportunities necessary for the long-term prosperity of this state.

(4) Service learning expands the opportunities for learning to serve within the school and within the wider community by creating partnerships in service between the school and the community.

(5) Active support and collaboration from the private sector, the public sector, and the nonprofit sector are essential in developing and implementing community service programs.

(6) The National and Community Service Trust Act of 1993 requires that a bipartisan, policy-making commission be established for the implementation of the federal legislation in this state.

Acts 1995, No. 742, §2, eff. June 27, 1995; Acts 2012, No. 553, §3.



RS 49:1112 - Commission established; purposes; membership; officers

§1112. Commission established; purposes; membership; officers

A. The Volunteer Louisiana Commission, hereinafter referred to in this Chapter as "commission", is hereby established in the executive branch of state government in the office of the lieutenant governor. The commission is hereby declared to be a body corporate and public, exercising public and essential governmental functions. The domicile of the commission shall be in the city of Baton Rouge. The purpose of the commission shall be to:

(1) Encourage community service as a means of community and state problem solving.

(2) Promote and support citizen involvement in government and private programs throughout this state.

(3) Develop a long term, comprehensive vision and plan for action for community service initiatives in this state.

(4) Act as the state's policymaking body for the Corporation for National and Community Service.

(5) Serve as the state's liaison to other national and state organizations which support its mission.

B.(1) The commission shall consist of no fewer than fifteen and no more than twenty-five voting members. Not more than fifty percent of the commission membership plus one shall be from the same political party. To the maximum extent practicable, it shall be balanced according to race, ethnicity, age, disability, and gender characteristics.

(2)(a) Subject to confirmation by the Senate, the members serving on June 27, 1995, on the Volunteer Louisiana Commission created by Executive Order EWE 93-48 shall complete the terms designated thereunder.

(b) Successor members of the commission shall be appointed by the governor, in collaboration with the lieutenant governor, on a bipartisan basis for three-year terms, subject to confirmation by the Senate.

(c) Members may serve no more than two consecutive terms.

(3) The commission shall include:

(a) An individual with expertise in the educational, training, and developmental needs of youth, particularly disadvantaged youth.

(b) An individual with expertise in promoting the involvement of older adults in service and volunteerism.

(c) A representative of community-based agencies or of community-based organizations within this state.

(d) The superintendent of the Louisiana Department of Education, or his designee.

(e) A representative of local governments in this state.

(f) A representative of local labor organizations in this state.

(g) A representative of business.

(h) An individual between the ages of sixteen and twenty-five who is a participant or supervisor in a service program.

(i) A representative of a national service program.

(j) A representative of the Corporation for National and Community Service as an ex officio nonvoting member.

(k) The lieutenant governor as an ex officio nonvoting member.

(l) The governor as an ex officio nonvoting member.

(4) The commission may include the following:

(a) Members selected from among local educators.

(b) Members selected from among experts in the delivery of human, educational, environmental, or public safety services to communities and persons.

(c) Representatives of Native American tribes.

(d) Members selected from among out-of-school youth or other at-risk youth.

(e) Representatives of entities that receive assistance under the Domestic Volunteer Service Act of 1973.

(f) As ex officio nonvoting members, representatives selected from among officers and employees of state agencies operating community service, youth service, education, social service, senior service, and job training programs.

C. Not more than twenty-five percent of the commission members may be employees of state government, though additional state agency representatives may sit on the commission as nonvoting, ex officio members pursuant to Subparagraph B(4)(f) of this Section.

D. A vacancy among the members shall be filled by the governor, in collaboration with the lieutenant governor, to serve the remainder of the term, subject to confirmation by the Senate.

E. The officers of the commission shall be chair, vice chair, secretary, and treasurer. All officers shall be elected by the voting members of the commission from among the voting membership. Officers shall serve for a term of one year. Any vacancy in an office shall be filled with an election by the voting members of the commission for the remainder of the unexpired term.

F.(1) The chair of the commission shall:

(a) Preside at commission meetings.

(b) Appoint committee chairs.

(c) Assist chairs in the planning of committee activities.

(d) Supervise chairs as to the management of committee plans.

(e) Authorize and execute the wishes of the commission.

(f) Call special meetings of the commission.

(g) Be an ex officio member of each committee.

(2) The vice chair shall:

(a) Assist the chair.

(b) In the absence of the chair, perform the duties of the chair.

(c) Accept special assignments from the chair.

(d) Perform other duties as delegated by the commission.

(3) The secretary shall:

(a) Be responsible for the minutes of the meetings of the commission and the executive committee.

(b) Keep an updated list of names, addresses, and telephone numbers of all commission and standing committee members.

(c) Keep a record of attendance at meetings.

(4) The treasurer shall:

(a) Oversee the preparation of funding applications.

(b) Report on the finances to the commission at each meeting.

G. No per diem allowance shall be paid to members of the commission.

H. Commission members and staff may receive necessary travel and subsistence expenses as permitted state employees.

Acts 1995, No. 742, §2, eff. June 27, 1995; Acts 2012, No. 553, §3.



RS 49:1113 - Commission committees

§1113. Commission committees

A. The commission may establish and provide for committees to advise and assist the commission in carrying out its duties and responsibilities.

B. Committee chairs shall be appointed by the commission chair from among commission voting members.

C. The commission chair, in consultation with the respective committee chairs, shall name the committee members. Committee membership may include persons other than commission members.

Acts 1995, No. 742, §2, eff. June 27, 1995.



RS 49:1114 - Commission meetings; attendance; quorum

§1114. Commission meetings; attendance; quorum

A. The commission shall meet quarterly, but may meet as often as necessary, to conduct business as a commission.

B.(1) Failure to attend at least seventy-five percent of called meetings in any calendar year is cause for removal from the commission.

(2) Members of the commission missing seventy-five percent of called meetings in any calendar year may be removed from the commission by a majority vote of the voting members of the commission.

(3) Removal of a member constitutes a vacancy.

C. A majority of the voting members shall constitute a quorum.

Acts 1995, No. 742, §2, eff. June 27, 1995.



RS 49:1115 - Commission duties and responsibilities

§1115. Commission duties and responsibilities

A. The commission shall:

(1) Administer the state's grant program in support of national service programs including selection, oversight, and evaluation of grant recipients.

(2) Ensure that its funding decisions meet all federal and state statutory requirements.

(3) Recommend innovative, creative, statewide service programs to increase civic participation and unite all citizens of this state in a common purpose; and stimulate increased community awareness of the beneficial impact of service programs in this state.

(4) Provide a statewide volunteer recognition program to provide public recognition and support of broad service efforts and successful or promising private sector initiatives and public/private partnerships which address community needs.

(5) Develop and implement a centralized organized system of obtaining information and technical support concerning community service, recruitment, service projects, training methods, materials, and activities throughout this state and share information and support upon request.

(6) Promote strong interagency collaboration, utilizing local, state, and federal resources to reinforce, expand, and initiate quality service programs as an avenue for maximizing resources and provide that model on the state level.

(7) Serve as the state's liaison and voice to appropriate national and state organizations which support its mission.

(8) Prepare a national three-year service plan for this state which follows state and federal guidelines.

(9) Assist in the preparation of the Louisiana Serve America grant applications to the Corporation for National and Community Service on behalf of the state.

(10) Assist in the preparation of the Louisiana Serve America grant application of the Louisiana Department of Education.

(11) Prepare the state's application for approval of service positions such as the National Service Educational Award.

(12) Make technical assistance available to enable applicants for assistance to plan and implement service programs and to apply for assistance under the federal service laws such as the National and Community Service Trust Act of 1993.

(13) Assist in the provision of health care and child care benefits to participants in national service programs that receive assistance.

(14) Coordinate its functions, including recruitment, public awareness, and training activities, with any division of the federal Corporation State Office or the Corporation for National and Community Service.

(15) Provide the governor, lieutenant governor, and the legislature with an annual report which describes its activities during the previous year. These reports shall be due by December thirty-first for the previous program year.

(16) Repealed by Acts 2003, No. 219, §2.

B. The commission may adopt rules and regulations to provide for its operation and to implement this Chapter in accordance with the Administrative Procedure Act subject to the oversight of the Senate Finance Committee and the House Appropriations Committee.

Acts 1995, No. 742, §2, eff. June 27, 1995; Acts 2003, No. 219, §§1 and 2.



RS 49:1116 - Commission staff

§1116. Commission staff

The commission may employ an executive director, an administrative assistant, and other staff, consultants, attorneys, and other such persons the commission may deem necessary in carrying out its mandate. The executive director and the administrative assistant shall be in the unclassified civil service.

Acts 1995, No. 742, §2, eff. June 27, 1995.



RS 49:1117 - Contractual agreements

§1117. Contractual agreements

The commission may enter into contractual agreements with not-for-profit and governmental organizations for any non-policy making functions it deems necessary. Such functions may include but are not limited to the operation of national service programs, organizing service conferences, providing professional training services, program oversight and financial management, grant writing, grant reporting, program analysis, public policy analysis, and all other non-policy commission duties mandated by the National and Community Service Trust Act of 1993.

Acts 1995, No. 742, §2, eff. June 27, 1995.



RS 49:1118 - Agency cooperation

§1118. Agency cooperation

All state departments and agencies shall cooperate with the commission in the performance of its responsibilities. The commission may request, and state agencies and departments shall provide, such policy and technical information as is required by the commission in the discharge of its responsibilities.

Acts 1995, No. 742, §2, eff. June 27, 1995.



RS 49:1119 - Funding sources

§1119. Funding sources

The commission may accept funds and in-kind services from private sources at national, state, or local levels. The commission may receive federal funds as may be available. No state general fund monies or other funds appropriated to the commission shall be used to displace, replace, or supplant any federal funds appropriated to the commission in any prior fiscal year. Nothing in this Section shall preclude the commission from receiving or accepting any in-kind services from a state agency.

Acts 1995, No. 742, §2, eff. June 27, 1995; Acts 2003, No. 219, §1.



RS 49:1120 - State laws applicable

§1120. State laws applicable

The commission shall be subject to and its activities covered by Part II of Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950, the Public Bid Law; Chapter 17 of Title 39, the Louisiana Procurement Code; Chapter 1 of Title 44 of the Louisiana Revised Statutes of 1950, the Public Records Law; the Administrative Procedure Act; the Code of Governmental Ethics; and R.S. 42:11 et seq., the Open Meetings Law and shall be audited pursuant to R.S. 24:513.

Acts 1995, No. 742, §2, eff. June 27, 1995.



RS 49:1121 - Repealed by Acts 2012, No. 553, §4.

§1121. Repealed by Acts 2012, No. 553, §4.



RS 49:1122 - Termination of the commission

§1122. Termination of the commission

The Volunteer Louisiana Commission and all statutory authority for the Volunteer Louisiana Commission shall terminate upon the failure of the legislature to appropriate federal funds for the commission.

Acts 1995, No. 742, §2, eff. June 27, 1995; Acts 2012, No. 553, §3.



RS 49:1211 - Legislative findings

CHAPTER 18. LOUISIANA COUNCIL ON THE SOCIAL STATUS OF

BLACK MEN AND BOYS

§1211. Legislative findings

A. The legislature recognizes that many black men and boys in the state of Louisiana face many difficulties in their journey to become successful citizens in this state.

B. Many black citizens in Louisiana face economic, educational, and social barriers which prevent them from achieving success.

C. It is critical for the future of Louisiana that the state take measures to constantly strive to alleviate and correct the underlying conditions that affect black men and boys throughout the state of Louisiana.

D. The state should make every effort to create an environment that promotes the values of learning, family, prosperity, unity, and self-worth among black men and boys.

E. With the goal of helping black men and boys to reach their full potential, the Louisiana Legislature hereby enacts the Louisiana Council on the Social Status of Black Men and Boys to be the leading entity that provides and promotes an environment that is conducive to productivity, success, and excellence for all black men and boys in the state of Louisiana.

Acts 2008, No. 733, §2.



RS 49:1212 - Louisiana Council on the Social Status of Black Men and Boys; creation; domicile; membership

§1212. Louisiana Council on the Social Status of Black Men and Boys; creation; domicile; membership

A. The Louisiana Council on the Social Status of Black Men and Boys, hereinafter referred to in this Chapter as the "council", is hereby established in the executive branch of state government in the office of the lieutenant governor. The council is hereby declared to be a body corporate and public, exercising public and essential governmental functions. The domicile of the council shall be in the city of Baton Rouge.

B. The council shall be comprised of nineteen members as provided in this Subsection and Subsection C of this Section:

(1) Two members of the Senate appointed by the president of the Senate.

(2) Two members of the House of Representatives appointed by the speaker of the House of Representatives.

(3)(a) A representative of a religious community appointed by the chairman of the House Committee on House and Governmental Affairs.

(b) A representative of a religious community appointed by the chairman of the Senate Committee on Senate and Governmental Affairs.

(4) The assistant secretary of the office of behavioral health within the Louisiana Department of Health or his designee.

(5) A representative of the Louisiana Department of Children and Family Services who has expertise in the needs of children.

(6) The state superintendent of education or his designee who has expertise in early childhood education.

(7) A representative of the Louisiana Department of Public Safety and Corrections who has expertise in reentry or recidivism.

(8) The lieutenant governor or his designee.

(9) The secretary of the Louisiana Workforce Commission or his designee.

(10) The chairman of the Juvenile Justice Commission.

(11) The deputy secretary for the office of juvenile justice, or his designee.

C. The lieutenant governor shall appoint five members as provided for in this Subsection. The presidents of Southern University, Grambling State University, Dillard University, Xavier University, and Louisiana State University and Agricultural and Mechanical College shall each submit to the lieutenant governor a list of three nominees. The lieutenant governor shall appoint one member from the list of nominees submitted by the president of each academic institution.

D. Ten members shall constitute a quorum, and all actions of the council shall require the affirmative vote of at least ten members.

E. The lieutenant governor shall appoint the chairman of the council, and the council shall annually elect a vice chairman from among its members.

F. The council shall meet at least quarterly and may meet upon the call of the chairman or any three members.

G. All meetings of the council shall be open and subject to the provisions of R.S. 42:11 et seq.

H. Records of the council shall be public records and subject to the provisions of R.S. 44:1 et seq.

I. A vacancy on the council shall be filled in the same manner as the original appointment.

J. Appointed members of the council shall serve four-year terms.

K. The lieutenant governor shall provide staff and administrative support to the council.

Acts 2008, No. 733, §2; Acts 2009, No. 384, §5, eff. July 1, 2010; Acts 2010, No. 877, §3, eff. July 1, 2010.



RS 49:1213 - Council; powers and duties

§1213. Council; powers and duties

A. The council shall:

(1) Make a systematic study of the conditions affecting black men and boys, including but not limited to homicide rates, arrest and incarceration rates, poverty, violence, drug abuse, death rates, disparate annual income levels, school performance in all grade levels, including postsecondary levels, and health issues.

(2) The council shall propose recommendations regarding measures to alleviate and correct the underlying causes of the conditions described in Paragraph (1) of this Subsection.

(3) The council may study other topics suggested by the legislature or as directed by the chairman of the council.

(4) The council shall solicit input, suggestions, or comments pertinent to the applicable issues from members of the legislature, governmental agencies, persons with expertise in early childhood education and development, persons with expertise in elementary and secondary education, persons representing religious communities, and other public and private organizations, and private citizens.

B. The council shall issue its first annual report by February 1, 2009, and by January first each following year, stating the findings, conclusions, and recommendations of the council. The council shall submit the report to the governor, lieutenant governor, the president of the Senate, the speaker of the House of Representatives, and the chairmen of the committees with appropriate jurisdiction in the House and Senate.

Acts 2008, No. 733, §2.



RS 49:1221 - Legislative findings

CHAPTER 19. LATINO COMMISSION

§1221. Legislative findings

A. The legislature recognizes that there has been a dramatic increase over the past five years in the number of first and second generation Latin Americans who have made a home in Louisiana; this change is reflected in the forty-five percent increase in the Hispanic population of Louisiana between 2000 and 2007 according to the Pew Hispanic Center's tabulations of United States census data.

B. The legislature further recognizes that residents who have recently arrived from Central and South America were and continue to be instrumental in the state's efforts to rebuild infrastructure and communities that were decimated by Hurricane Katrina and the other catastrophic hurricanes that have hit Louisiana.

C. The legislature further recognizes that there are particular challenges associated with delivering government services to these recent arrivals; challenges that stem from a lack of awareness of the availability of services, language barriers, and other real world complexities.

D. The legislature further recognizes that this nation and its individual states have been overcoming such challenges throughout our history; we have always been a nation comprised of people of many cultures.

E. The legislature concludes from these findings that, at this point in history, the state has an obligation to make a concerted effort to reach out to these newly arrived residents of our state, many of whom have been so crucial to our survival of recent tragedies, to make sure they have access to all of the guidance and assistance the legislature intends to be made available to all residents of the state.

Acts 2009, No. 141, §1, eff. June 25, 2009; Acts 2010, No. 599, §1.



RS 49:1222 - Latino Commission; creation; domicile; membership

§1222. Latino Commission; creation; domicile; membership

A. The Latino Commission, hereafter referred to in this Chapter as the "commission", is hereby established in the executive branch of state government in the office of the governor. The commission is hereby declared to be a body corporate and public, exercising public and essential governmental functions. The domicile of the commission shall be in the city of New Orleans.

B. The commission shall be comprised of members as provided in this Subsection:

(1) The president of the Senate shall appoint two members.

(2) The speaker of the House of Representatives shall appoint two members.

(3) The governor shall appoint one member.

(4) The Louisiana Municipal Association shall appoint one member.

(5) The Police Jury Association of Louisiana shall appoint one member.

(6) Each of the following or his designee shall be a member:

(a) The executive director of the Louisiana Workforce Commission.

(b) The secretary of the Department of Children and Family Services.

(c) The secretary of the Department of Heath and Hospitals.

(7) Puentes New Orleans shall appoint one member.

(8) The following shall each appoint one member:

(a) Catholic Charities of New Orleans.

(b) The Hispanic Chamber of Commerce of Louisiana.

(c) The Labor Council for Latin American Advancement.

(d) The Latin American Medical Association.

(e) Casa Argentina of New Orleans.

(f) The publisher of "El Tiempo New Orleans".

(g) The general manager of KGLA TV.

(h) The Loyola School of Law Workplace Justice Project.

(i) The Hispanic Apostolate of Shreveport.

(j) The Hispanic Lawyers Association.

(k) WFNO La Fabulosa 830-AM Radio.

(l) The Latin American Civic Association of Louisiana.

(m) The Hispanic Lawyers Association of Louisiana, Inc.

(n) The Spanish American Business Association.

(o) Asociacion Nicaraguense de Luisiana.

(p) Unidad Hispanoamericana.

(q) The Louisiana Housing Corporation.

(r) The Louisiana AFL-CIO.

C. Members of the commission shall be residents of this state. Each member shall be a member of a registered business organization in this state and actively engaging in business in this state as of the date of appointment.

D. A majority of the members shall constitute a quorum.

E. The commission shall annually elect a chairman and a vice chairman and other officers as it deems appropriate from among its members. The commission may appoint subcommittees in accordance with its bylaws.

F. The commission shall hold regular meetings at least quarterly and shall hold special meetings upon the call of the chairman or any three members.

G. Appointed members shall serve at the pleasure of the appointing authority.

H. The governor shall provide staff and administrative support to the commission.

Acts 2009, No. 141, §1, eff. June 25, 2009; Acts 2010, No. 599, §1; Acts 2010, No. 877, §3, eff. July 1, 2010; Acts 2011, No. 408, §5(B), eff. July 5, 2011.



RS 49:1223 - Powers and duties

§1223. Powers and duties

A. The commission shall identify obstacles to the effective delivery of governmental services by all service providers at all levels of government to Latino Americans, and the commission shall propose methods for removing those obstacles from such delivery of services and submit its proposals to the appropriate governmental entity or entities. To this end the commission shall:

(1) Conduct public hearings at which it takes testimony from service providers, citizens, and advocates who can speak to the needs of the Latino American community. Such public hearings shall be held at various locations around the state so as to facilitate the broadest possible participation by recipients and potential recipients of governmental services.

(2) Request of and receive from staff assigned to it research of available data and information pertinent to the delivery of governmental services to Latino Americans, which research may include investigation of efforts in other states to deliver services to foreign born populations.

(3) Formally adopt specific recommendations for changes in the allocation of funds and spending, statutory law, administrative rules, and agency policy, procedure, and practice and submit such specific recommendations to the appropriate governmental entity or entities. If the recommendation is made to any entity other than the legislature, a copy thereof shall also be submitted to the presiding officers of the legislature each of whom shall forward the copy to the standing committee or committees of his respective house which have jurisdiction over the issue or entity.

B. The commission may solicit, accept, and expend funds for the purposes provided in this Section.

C. The commission may support the state's celebration of its bicentennial of statehood by holding or participating in programs and events through which it can increase public awareness of the significance of Latino American heritage, culture, and contributions throughout the state's history.

Acts 2009, No. 141, §1, eff. June 25, 2009; Acts 2010, No. 599, §1.



RS 49:1301 - Commissioner of administration; duties; sunset review of boards, commissions, and like entities

CHAPTER 20. PUBLICATION OF INFORMATION CONCERNING

BOARDS, COMMISSIONS, AND LIKE ENTITIES

§1301. Commissioner of administration; duties; sunset review of boards, commissions, and like entities

A. The commissioner of administration shall establish and maintain a website to post the information designated in R.S. 49:1302.

B.(1) If the commissioner of administration determines that a board, commission, or like entity covered by this Chapter has failed to submit the information required pursuant to R.S. 49:1304 in the manner required by this Chapter, the commissioner shall send the board, commission, or like entity a notice of noncompliance by certified mail, return receipt requested.

(2)(a)(i) If the board, commission, or like entity fails to submit the information required pursuant to R.S. 49:1304 in the manner required by this Chapter within the response period, the commissioner shall send notice detailing the failure to comply to the board, commission, or like entity and to the chief administrative officer of the department of which the board, commission, or like entity is a part, if applicable.

(ii) The commissioner shall also send notice detailing the failure to comply to the Senate Committee on Senate and Governmental Affairs, the House Committee on House and Governmental Affairs, and the oversight committees for the board, commission, or like entity.

(b)(i) Each oversight committee that receives a notice pursuant to Item (a)(ii) of this Paragraph shall within sixty days of receiving the notice evaluate the board, commission, or like entity and determine whether the board, commission, or like entity should be continued, modified, or terminated. The committee may direct the board, commission, or like entity to begin to terminate its operations and to prepare for the orderly transfer or termination of its powers, duties, responsibilities, and functions, as appropriate.

(ii) No later than thirty days prior to the beginning of a regular session, each oversight committee that received a notice pursuant to Item (a)(ii) of this Paragraph during the year prior to the year in which the session is to be held shall submit a report to the legislature and the governor. The report shall contain a summary of all action taken by the committee with respect to each such notice. The report shall also contain the committee's determination as to whether each board, commission, or like entity that was the subject of such a notice should be continued, modified, or terminated and any legislation concerning the board, commission, or like entity that the committee will propose to the legislature.

(c)(i) For purposes of this Paragraph, "response period" means the period of time beginning with the day the notice of noncompliance sent pursuant to Paragraph (1) of this Subsection is received by the board, commission, or like entity and ending ninety days later.

(ii) For purposes of this Paragraph, "oversight committees" means the standing committees of the two houses of the legislature which have usual jurisdiction over the affairs of the board, commission, or like entity.

C. The provisions of Subsection B of this Section shall not apply to any board which is responsible for the administration of any statewide retirement fund held in trust for the benefit of its participants and which retirement fund is not the direct financial responsibility of the state.

Acts 2009, No. 12, §1, eff. March 1, 2010; Acts 2013, No. 184, §16.

NOTE: See Acts 2009, No. 12, §2.



RS 49:1302 - Website; content

§1302. Website; content

The website established pursuant to R.S. 49:1301 shall contain the following information for boards, commissions, and like entities covered by this Chapter:

A. Each notice of a meeting required to be given pursuant to R.S. 42:19, including all of the information required pursuant to R.S. 42:19 to be included in the notice.

B. Minutes of meetings required to be made available to the public pursuant to R.S. 42:20, including any attachments.

C. Statutory citations to provisions specifically creating the board, commission, or like entity; providing for its membership; and providing for its powers and authority.

D. Contact information, including the name of one or more contacts at the board, commission, or like entity; a mailing address; an e-mail address, if applicable; a website address, if applicable; and a phone number.

E.(1) Membership information, including the number, names, compensation, terms, length of service, and method of selection of members.

(2) The information required by this Subsection shall include per diem and reimbursement for travel expenses, including the amount of such expenses paid per meeting and an aggregate amount of such expenses paid per fiscal year.

F. Employee information, including the number, job description or title, and salaries of employees.

G. Financial and budget information, including a detailed description of revenues and expenditures for the current fiscal year and the previous two fiscal years.

H. The rules, regulations, and procedures of the board, commission, or like entity.

Acts 2009, No. 12, §1, eff. March 1, 2010; Acts 2010, No. 814, §2, eff. May 1, 2011.

NOTE: See Acts 2009, No. 12, §2.



RS 49:1303 - Submission of notices and minutes

§1303. Submission of notices and minutes

A. Each board, commission, or like entity covered by this Chapter shall submit each notice required to be included on the website pursuant to R.S. 49:1302(A) to the commissioner of administration in a manner which allows the commissioner enough time to post the notice on the website prior to the deadline applicable to the board, commission, or like entity for giving notice pursuant to R.S. 42:19.

B. Each board, commission, or like entity covered by this Chapter shall submit minutes required to be included on the website pursuant to R.S. 49:1302(B) to the commissioner of administration within ten days after the minutes are adopted by the board, commission, or like entity.

C. All submissions of information required by this Section shall be made in an electronic format designated by the commissioner of administration.

Acts 2009, No. 12, §1, eff. March 1, 2010.

NOTE: See Acts 2009, No. 12, §2.



RS 49:1304 - Submission of other information

§1304. Submission of other information

A. Each board, commission, or like entity covered by this Chapter shall fully cooperate with the commissioner of administration in implementing and complying with the requirements of this Chapter.

B.(1) Except as provided in R.S. 49:1303, each board, commission, or like entity covered by this Chapter shall submit to the commissioner of administration all information required to be included on the website pursuant to R.S. 49:1302 by February first of each year. Except as provided in R.S. 49:1302(E)(2) and (G), the information shall be complete for the previous calendar year.

(2) The information required to be submitted pursuant to this Section shall be submitted by an appropriate officer of the board, commission, or like entity. The officer shall certify that the information submitted is true and correct to the best of his knowledge, information, and belief.

C. All submissions of information required by this Section shall be made in an electronic format designated by the commissioner of administration.

Acts 2009, No. 12, §1, eff. March 1, 2010; Acts 2013, No. 184, §16; Acts 2014, No. 791, §18.

NOTE: See Acts 2009, No. 12, §2.



RS 49:1305 - Applicability

§1305. Applicability

A. This Chapter shall apply to the following boards, commissions, and like entities:

(1) Any board, commission, or like entity that is a licensing agency pursuant to the Louisiana Licensing Agency Budget Act (R.S. 39:1331 et seq.).

(2) The Louisiana Board of Cosmetology (R.S. 37:571).

(3) Each board and commission whose members are required to file annual financial disclosure statements pursuant to R.S. 42:1124.2.1.

B. This Chapter shall also apply to any committee, subcommittee, or panel of any board, commission, or like entity specified in Subsection A of this Section.

Acts 2009, No. 12, §1, eff. March 1, 2010; Acts 2010, No. 814, §2, eff. May 1, 2011.

NOTE: See Acts 2009, No. 12, §2.



RS 49:1306 - Rules and regulations

§1306. Rules and regulations

The commissioner of administration may adopt rules and regulations in the manner provided by the Administrative Procedure Act to implement the provisions of this Chapter.

Acts 2009, No. 12, §1, eff. March 1, 2010.



RS 49:1307 - Legislative auditor

§1307. Legislative auditor

The legislative auditor shall work with the commissioner of administration to ensure that each board, commission, or like entity covered by this Chapter complies with the provisions of this Chapter.

Acts 2010, No. 814, §2, eff. May 1, 2011.






TITLE 50 - Surveys and Surveyors

RS 50:1 - TITLE 50 SURVEYS AND SURVEYORS

TITLE 50

SURVEYS AND SURVEYORS

CHAPTER 1. LOUISIANA COORDINATE SYSTEM

§1. Adoption; parishes comprising north and south zones

A. The systems of plane coordinates which have been established by the National Ocean Service/National Geodetic Service, formerly the United States Coast and Geodetic Survey, or its successors for defining and stating the geographic positions or locations of points on the surface of the earth within the state of Louisiana are hereafter to be known and designated as the Louisiana Coordinate System of 1927 and the Louisiana Coordinate System of 1983.

B. For the purpose of the use of these systems, the state is divided into a North Zone, South Zone, and an Offshore Zone.

C. The area now included in the following parishes shall constitute the North Zone: Avoyelles, Bienville, Bossier, Caddo, Caldwell, Catahoula, Claiborne, Concordia, DeSoto, East Carroll, Franklin, Grant, Jackson, LaSalle, Lincoln, Madison, Morehouse, Natchitoches, Ouachita, Rapides, Red River, Richland, Sabine, Tensas, Union, Vernon, Webster, West Carroll, and Winn.

D. The area now included in the following parishes shall constitute the South Zone: Acadia, Allen, Ascension, Assumption, Beauregard, Calcasieu, Cameron, East Baton Rouge, East Feliciana, Evangeline, Iberia, Iberville, Jefferson, Jefferson Davis, Lafayette, Lafourche, Livingston, Orleans, Plaquemine, Pointe Coupee, St. Bernard, St. Charles, St. Helena, St. James, St. John the Baptist, St. Landry, St. Martin, St. Mary, St. Tammany, Tangipahoa, Terrebonne, Vermilion, Washington, West Baton Rouge, and West Feliciana.

E. The area now included in that area of the Gulf of Mexico defined as being within 200 miles of the state of Louisiana shall constitute the Offshore Zone.

Acts 1985, No. 913, §1.



RS 50:2 - Designation for use in North, South, and Offshore Zones

§2. Designation for use in North, South, and Offshore Zones

A. As established for use in the North Zone, the Louisiana Coordinate System of 1927 or the Louisiana Coordinate System of 1983 shall be named; and in any land description in which it is used, it shall be designated the "Louisiana Coordinate System of 1927 North Zone" or "Louisiana Coordinate System of 1983 North Zone".

B. As established for use in the South Zone, the Louisiana Coordinate System of 1927 or the Louisiana Coordinate System of 1983 shall be named; and in any land description in which it is used, it shall be designated the "Louisiana Coordinate System of 1927 South Zone" or "Louisiana Coordinate System of 1983 South Zone".

C. As established for use in that area of the Gulf of Mexico defined as being within 200 miles of the state of Louisiana, it shall constitute the Offshore Zone.

Amended by Acts 1968, No. 299, §1; Acts 1985, No. 913, §1.



RS 50:3 - Plane coordinates

§3. Plane coordinates

The plane coordinate values for a point on the earth's surface, used to express the geographic position or location of such point in the appropriate zone of this system, shall consist of two distances expressed in U.S. Survey feet and decimals of a foot when using the Louisiana Coordinate System of 1927 and expressed in meters and decimals of a meter, or the equivalent distance in feet and decimals of a foot, (conversion factor is 3937 divided by 1200), when using the Louisiana Coordinate System of 1983. One of these distances to be known as the "x-coordinate", shall give the position in an east and west direction; the other, to be known as the "y-coordinate", shall give the position in a north and south direction. These coordinates shall be made to depend upon and conform to plane rectangular coordinate values for the monumented points of the North American Horizontal Geodetic Control Network as published by the National Ocean Service/National Geodetic Survey, or its successors, and whose plane coordinates have been computed on the systems defined in this Chapter. Any such station may be used for establishing a survey connection to either Louisiana Coordinate System.

Acts 1985, No. 913, §1.



RS 50:4 - Describing of location

§4. Describing of location

For purposes of describing the location of any point in the state of Louisiana, it shall be considered a complete, legal, and satisfactory description of such location to give the position of said survey station or land boundary corner on the system of plane coordinates defined in this Chapter.

Acts 1985, No. 913, §1.



RS 50:5 - Purchaser or mortgagee not required to rely on description depending solely on system

§5. Purchaser or mortgagee not required to rely on description depending solely on system

Nothing contained in this Chapter shall require a purchaser or mortgagee to rely on a description, which depends exclusively upon either Louisiana Coordinate System.

Acts 1985, No. 913, §1.



RS 50:6 - Land in different zones

§6. Land in different zones

When any tract of land to be defined by a single description extends from one into the other of the above coordinate zones, the positions of all points on its boundaries may be referred to either of the two zones, the zone which is used being specifically named in the description.

Acts 1985, No. 913, §1.



RS 50:7 - Louisiana Coordinate System defined

§7. Louisiana Coordinate System defined

A. For purposes of more precisely defining the Louisiana Coordinate System of 1927, the following definition by the United States Coast and Geodetic Survey, now National Ocean Service/National Geodetic Service, is adopted:

(1) The "Louisiana Coordinate System of 1927 North Zone" is a Lambert conformal conic projection of the Clarke spheroid of 1866, having standard parallels at north latitudes 31 degrees 10 minutes and 32 degrees 40 minutes, along which parallels the scale shall be exact. The origin of coordinate is at the intersection of the meridian 92 degrees 30 minutes west of Greenwich and the parallel 30 degrees 40 minutes north latitude. This origin is given the coordinates: x = 2,000,000' and y = 0', as now defined.

(2) The "Louisiana Coordinate System of 1927 South Zone" is a Lambert conformal conic projection of the Clarke spheroid of 1866, having standard parallels at north latitudes 29 degrees 18 minutes and 30 degrees 42 minutes, along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 91 degrees 20 minutes west of Greenwich and the parallel 28 degrees 40 minutes north latitude. This origin is given the coordinates: x = 2,000,000' and y= 0', as now defined.

B. For purposes of more precisely defining the Louisiana Coordinate System of 1983, the following definition by the National Ocean Service/National Geodetic Service is adopted:

(1) The "Louisiana Coordinate System of 1983 North Zone" is a Lambert conformal conic projection of the North American Datum of 1983, having standard parallels at north latitudes 31 degrees 10 minutes and 32 degrees 40 minutes, along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 92 degrees 30 minutes west of Greenwich and the parallel 30 degrees 30 minutes north latitude. This origin is given the coordinates: x = 1,000,000 meters and y = 0 meters.

(2) The "Louisiana Coordinate System of 1983 South Zone" is a Lambert conformal conic projection of the North American Datum of 1983, having standard parallels at north latitudes 29 degrees 18 minutes and 30 degrees 42 minutes along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 91 degrees 20 minutes west of Greenwich and the parallel 28 degrees 30 minutes north latitude. This origin is given the coordinates: x = 1,000,000 meters and y = 0 meters.

(3) The "Louisiana Coordinate System of 1983 Offshore Zone" is a Lambert conformal conic projection of the North American Datum 1983, having standard parallels at north latitudes 26 degrees 10 minutes and 27 degrees 50 minutes, along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 91 degrees 20 minutes west of Greenwich and the parallel 25 degrees 30 minutes north latitude. This origin is given the coordinates: x = 1,000,000 meters and y = 0 meters.

Acts 1985, No. 913, §1.



RS 50:8 - Distance of boundary points from station

§8. Distance of boundary points from station

No coordinate based on either Louisiana Coordinate System, purporting to define the position of a point, shall be presented to be recorded in any public land records or deed records unless such point is within five kilometers of a monumented horizontal control station established in conformity with the standards of accuracy and specification for first or second-order geodetic surveying as prepared and published by the Federal Geodetic Control Committee (FGCC) of the United States Department of Commerce. Standards and Specifications of the FGCC or its successors in force on date of said survey shall apply. The publishing of the existing control stations, or the acceptance with intent to publish the newly established control stations, by the National Ocean Service/National Geodetic Service will constitute evidence of adherence to the FGCC Specification. Above limitations may be modified by a duly authorized state agency, the Department of Transportation and Development, to meet local conditions.

Acts 1985, No. 913, §1.



RS 50:9 - Duly authorized state agency

§9. Duly authorized state agency

The state Department of Transportation and Development is designated as the authorized state agency, as referred to in R.S. 50:8, to administer the provisions of this Chapter, to collect and distribute information, to authorize such modifications as are referred to in R.S. 50:8, and generally to advise with and assist appropriate state and federal agencies and individuals interested in the development of the provisions of this Chapter.

Amended by Acts 1968, No. 299, §1; Acts 1985, No. 913, §1.



RS 50:10 - Use of term "Louisiana Coordinate System" in document

§10. Use of term "Louisiana Coordinate System" in document

The use of the term "Louisiana Coordinate System of 1927 'North', 'South' Zones" or "Louisiana Coordinate System of 1983 'North', 'South', or 'Offshore' Zones" on any map, report of survey, or other document shall be limited to coordinates based on the Louisiana Coordinate System as defined in this Chapter.

Added by Acts 1968, No. 299, §2; Acts 1985, No. 913, §1.



RS 50:11 - Termination of 1927 Coordinate System

§11. Termination of 1927 Coordinate System

The Louisiana Coordinate System of 1927 shall not be used after December 31, 1995.

Added by Acts 1977, No. 692, §1; Acts 1985, No. 913, §1.



RS 50:61 - ENTRY ON AND INJURY TO LAND

CHAPTER 2. ENTRY ON AND INJURY TO LAND

§61. Right of entry

Any person employed in the execution of a survey authorized by the Congress of the United States may enter upon lands within the state for the purpose of doing any work which may be necessary to carry out the object of then existing laws relative to surveys, and may establish permanent station marks, and erect the necessary signals and temporary observatories.



RS 50:62 - Liability for entry or work done

§62. Liability for entry or work done

The person making use of the authority conferred in R.S. 50:61 is liable for any damage caused by the entry on the land or by the work done.



RS 50:63 - Disagreement as to damages due; petition to court; costs

§63. Disagreement as to damages due; petition to court; costs

If the parties interested cannot agree upon the amount to be paid for damages caused by the entry or by the work done, either of them may petition the district court in the parish in which the land is situated to settle the issue. The court shall appoint a time to hear the parties and their witnesses and shall assess damages.

If there has been a tender of damages to the injured party by the party entering the land, the injured party shall bear the costs of the suit if the damages finally assessed by the court do not exceed the amount tendered. If the damages assessed by the court are more than the amount tendered, the party entering upon the land shall bear the costs.



RS 50:64 - Defacing, injuring, or removing property of U.S. survey; penalty; damages

§64. Defacing, injuring, or removing property of U.S. survey; penalty; damages

Any person who wilfully defaces, injures, or removes any property of the United States coast and geodetic, or geological, or other survey, constructed or used by virtue of an act of Congress referred to in R.S. 50:61 shall be fined not less than ten dollars nor more than fifty dollars for each offense and shall be liable in a civil action for damages sustained by the United States in consequence thereof.



RS 50:121 - TOWNSHIP, RANGE, AND SECTION LINES,

CHAPTER 3. TOWNSHIP, RANGE, AND SECTION LINES,

CORNERS AND STATIONS

PART I. SURVEYS BY STATE

§121. Reasons for surveys

The Register of the State Land Office may cause surveys and resurveys to be made, in order to establish or re-establish township lines, range lines, section lines, corners, and half-mile stations, where the original monuments have been destroyed or lost or are uncertain, or where the lines, corners, or stations were never actually established.



RS 50:122 - Register may procure field notes and hire surveyors and helpers to make survey

§122. Register may procure field notes and hire surveyors and helpers to make survey

The Register of the State Land Office may, from time to time, procure necessary field notes, where any exist from actual surveys, and may employ one or more competent surveyors and the necessary helpers, in order to make any survey or re-survey authorized by this Chapter.



RS 50:123 - Petition for survey; notice; survey and map; cost

§123. Petition for survey; notice; survey and map; cost

Upon petition of any individual owning land in any township, or section thereof, which has never been surveyed or which has been only partially surveyed or in which the lines or corners have become obliterated or are uncertain, in whole or part, the Register of the State Land Office shall, after giving written notice to the other record owners of land in the area in need of surveying so that they may attend if they desire, proceed without delay to have the township surveyed or re-surveyed and a map made showing township and section lines and corners and half-mile stations. The landowner petitioning for the survey shall bear the expense thereof.



RS 50:124 - Landowners' liability for expenses

§124. Landowners' liability for expenses

The Register of the State Land Office may charge to landowners desiring a survey or re-survey its actual cost and expense, including the cost and expense of establishing or re-establishing the lines, corners, and half-mile stations and the cost of appropriate permanent markers, monuments, or witnesses.



RS 50:125 - Conformance to prior survey or to plats under which lands granted

§125. Conformance to prior survey or to plats under which lands granted

In making re-surveys under the provisions of this Part, the surveyor shall, as nearly as possible, re-establish the original lines of any prior survey made under United States or state authority. In all townships or portions of townships where no survey has been made, the surveyor, in surveying or platting the township or portion thereof, shall make it conform as nearly as practicable to the lots and sections indicated upon the plats according to which the lands were granted by the state or by the United States.



RS 50:126 - Filing of field notes and map or plat; effect of approval

§126. Filing of field notes and map or plat; effect of approval

In all cases where the Register of the State Land Office has caused a township, or one or more sections thereof, to be surveyed or resurveyed, field notes of this survey and the map or plat thereof shall be filed in the State Land Office. When the survey or re-survey and the maps or plat thereof are approved by the Register of the State Land Office, they shall be the official survey and map or plat of the township or section or sections thereof.



RS 50:127 - Recording of copy of proces verbal and of map or plat of survey in parish; filing of originals

§127. Recording of copy of proces verbal and of map or plat of survey in parish; filing of originals

Whenever the register of the State Land Office approves a survey, whether it be an original survey or a re-survey, and whether or not a prior survey had theretofore been approved, he shall file a certified copy of the proces verbal of the survey, showing his approval and embracing all field notes, and a certified copy of the map or plat of the survey, with the clerk of court and ex-officio recorder of the parish in which the area covered by the survey is situated; and the clerk shall record this proces verbal in the records of his office. The originals, with the approval by the Register of the State Land Office, shall be filed in the State Land Office.



RS 50:128 - Conclusiveness of survey; evidence; correcting or setting aside

§128. Conclusiveness of survey; evidence; correcting or setting aside

All surveys or re-surveys, and the plats thereof, approved by the Register of the State Land Office, are binding on all parties, and copies thereof, certified by the clerk of court or by the Register of the State Land Office, are conclusive evidence of the correctness thereof in any court. No court may set aside any such approved survey, re-survey, or plat except in a direct action brought for that purpose on the ground of fraud or gross error in the making of the survey. If a survey is set aside in this manner, a re-survey may be made as provided in this Chapter. Only the executive department of the government may make and correct surveys or re-surveys approved by the Register of the State Land Office. No court shall alter or amend in any way any part of an approved survey or re-survey or the plat thereof.



RS 50:151 - Authorization to hire surveyors, procure field notes, and make surveys

PART II. SURVEYS BY PARISHES

§151. Authorization to hire surveyors, procure field notes, and make surveys

Any parish, except the Parish of Orleans, may procure necessary field notes from any previous survey and may employ one or more competent surveyors to survey or re-survey and establish or reestablish township lines, range lines, section corners, and half-mile stations where these have never been surveyed or established or where the original witness trees have been destroyed or lost.



RS 50:152 - Petition by landowners for survey; survey and map

§152. Petition by landowners for survey; survey and map

Upon the petition of landowners owning more than fifty per cent of the land in a township which has never been wholly surveyed or the lines of which are obliterated or destroyed, the governing authority of the parish in which the township is situated shall immediately have the township surveyed and a map made thereof.



RS 50:153 - Cost of survey or re-survey

§153. Cost of survey or re-survey

Except in the situation referred to in R.S. 50:152, the governing authority of the parish may appropriate money out the general fund of the parish to defray the expenses of the survey or resurvey and of the establishing or re-establishing of the lines, corners, and half mile stations with cement, cast iron, or other permanent material. In the situation set out in R.S. 50:152, the landowners petitioning for the survey shall bear its cost.



RS 50:154 - Conformance to prior survey or to plats under which lands sold by state or by U.S.

§154. Conformance to prior survey or to plats under which lands sold by state or by U.S.

In making his survey, the surveyor shall, as nearly as possible, re-establish the original lines of any prior survey made under United States or state authority. Where no survey has been made, the surveyor, in surveying and platting a township, shall make his survey conform, as nearly as practicable, to the lots and sections as indicated on the plats according to which the lands were sold by the state or by the United States. Nothing in this Section affects the articles of the Louisiana Civil Code relating to boundaries.



RS 50:155 - Recording copy of resolution, proces verbal of survey, and blue print maps in parish; filing with State Land Office

§155. Recording copy of resolution, proces verbal of survey, and blue print maps in parish; filing with State Land Office

When the governing authority of the parish approves a survey under the provisions of this Part, whether it is an original or a re-survey, and whether or not a survey had theretofore been approved, it shall file a certified copy of the resolution approving the survey, the proces verbal of the survey, embracing all field notes, and a tracing or blue print map of the actual survey of the township with the clerk of court and ex-officio recorder of the parish in which the township is situated, and he shall record all of them in the records of the parish. The governing authority of the parish shall also file similar documents with the Register of the State Land Office.



RS 50:156 - Establishing permanent markers after survey approval

§156. Establishing permanent markers after survey approval

After the governing authority of the parish has approved a survey under this Part, it shall establish appropriate markers made of some permanent material on the lines, corners, or half-mile stations covered by the survey.



RS 50:157 - Surveys affecting parish boundary lines; how made official

§157. Surveys affecting parish boundary lines; how made official

Wherever, under the provisions of this Part, a boundary line between two or more parishes is involved, the survey affecting that line shall be approved, in accordance with the provisions of this Part, by the governing authorities of all the parishes affected by the survey before it becomes official and legal.



RS 50:171 - Statewide land information mapping and records system; standards

PART III. STANDARDS FOR LAND MAPPING SYSTEMS

§171. Statewide land information mapping and records system; standards

A. The Department of Natural Resources, office of state lands, shall establish, promulgate, and maintain appropriate standards for a statewide land information mapping and map records system of all lands, private and public, within the state of Louisiana to promote and ensure compatibility, uniformity, and cost-effectiveness by public entities. These standards shall be developed to include the establishment of appropriate photogrametric or electronic mapping techniques and procedures which efficiently accommodate land information collection, maintenance, sharing, and retrieval. The department shall adopt these standards by rules adopted pursuant to the Administrative Procedure Act prior to January 1, 1991.

B. The standards required by Subsection A shall be employed by every parish governing authority or tax assessor undertaking the development of a land information mapping and map records system to assure that the assessment rolls of the parish contain a complete list of all taxable property. Only parish and tax assessor land information mapping and map records systems complying with these standards shall be eligible for state financial aid.

C. Information contained in the land information system shall not constitute or be considered as a legal representation of immovable property.

Acts 1989, No. 192, §1.



RS 50:172 - Technical assistance and implementation

§172. Technical assistance and implementation

A. The division of administration, office of state lands, shall provide technical assistance and advice to local governmental units and assessors in the development of land information mapping and records systems and the implementation of the state standards established under R.S. 50:171.

B-D. Repealed by Acts 1997, No. 1116, §2.

Acts 1991, No. 955, §1; Acts 1997, No. 1116, §§1, 2.



RS 50:173 - Maintaining currency of standards

§173. Maintaining currency of standards

The office of state lands shall have the authority to promulgate and adopt such additional standards and upgrade existing standards regarding land information and records systems by rules adopted pursuant to the Administrative Procedure Act.

Acts 1991, No. 955, §1.



RS 50:173.1 - Vertical control standards

§173.1. Vertical control standards

Vertical controls for all surveys shall be determined in the North American Vertical Datum of 1988 (NAVD88). All measurements shall be referenced to local control stations of the National Spatial Reference System, specifically the public domain Louisiana State University Continuously Operating Reference Stations network or other currently National Oceanographic and Atmospheric Administration National Geodetic Survey approved reference stations, such as benchmarks, monuments, or continually operating reference stations.

Acts 2006, No. 194, §1.



RS 50:174 - Parish land information office

§174. Parish land information office

A. Parish land information mapping and records system programs may be initiated by either the parish government or by the parish office of the assessor.

B. Each parish government or assessor may either establish a parish land information office, or the functions and duties of the land information office may be directed to be performed by an existing parish department or by the office of the assessor.

C. The duties of the parish land information office shall include:

(1) The coordination of land information projects within the parish, between the parish and local government units, between the state and local governmental units, among local governmental units, the federal government, and the private sector.

(2) The establishment of a land information systems advisory user committee.

(3) The identification of possible program revenue sources for the initial development and future maintenance of the parish land information mapping and records system.

(4) The preparation of an implementation plan, setting forth the time schedule, the estimated total cost, and an annual budget for developing a parishwide land information mapping and records system.

(5) Applying for state financial aid, when available, from the office of state lands.

Acts 1991, No. 955, §1.



RS 50:221 - PARISHES AND PARISH BOUNDARIES

CHAPTER 4. PARISHES AND PARISH BOUNDARIES

§221. Fixing parish boundary

Whenever the governing authority of any parish desires to ascertain and fix the boundary line of any adjoining parish, it shall pass an ordinance to that effect fixing a time and place for starting the running of the boundary. It shall then serve the presiding officer of the governing authority of the adjoining parish with a copy of the ordinance and with notice, at least six months in advance, of the time and place of starting the running of the boundary.

The surveyors appointed for that purpose, or, if there were none specifically appointed, the parish surveyors of both parishes shall, at the time fixed, proceed to the running and marking of the boundary line. If the surveyor of either parish fails to attend at the time and place fixed, the other surveyor shall wait two days and if the first does not arrive within that time shall proceed to the running and marking of the boundary line.



RS 50:222 - Preserving returns showing boundary

§222. Preserving returns showing boundary

After a boundary line has been run and marked as prescribed in R.S. 50:221, due return of the survey shall be made to the presiding officer of the governing authority of each parish and he shall have it filed and preserved in the office of the recorder.



RS 50:223 - Repealed by Acts 1968, No. 155, 1

§223. Repealed by Acts 1968, No. 155, §1



RS 50:224 - Repealed by Acts 1972, No. 353, 1

§224. Repealed by Acts 1972, No. 353, §1



RS 50:225 - Contracts for surveys and maps of parish

§225. Contracts for surveys and maps of parish

Any parish governing authority may contract for an aerial survey and mosaic map of its parish. This survey and map shall be drawn to scale and shall show range and township reference, township lines, section lines, and such other general information incidental and necessary to the survey and map as may be required by the parish governing authority and as is set out in the contract for the survey and mosaic map. Each section shall be completely numbered.



RS 50:226 - Payment of obligations incurred incidental to survey and mosaic map

§226. Payment of obligations incurred incidental to survey and mosaic map

The cost of the contracted obligation incurred incidental to the survey and mosaic map as required in R.S. 50:225 shall be paid for by all tax recipient bodies in the parish in the proportion that each shares in tax monies collected and allotted from ad valorem taxes collected. The governing authority of the parish and the various tax recipient bodies who share in the tax monies may either appropriate money out of their general fund or pledge and dedicate its revenues and issue obligations to meet its share of the obligations incurred incidental to the survey and mosaic map.

Amended by Acts 1954, No. 643, §1.



RS 50:227 - Survey and map approved by parish governing authority; effect

§227. Survey and map approved by parish governing authority; effect

When an aerial survey and mosaic map of the parish have been approved by the governing authority of the parish by a proper resolution, they are the official survey and mosaic map of the parish and shall be fully preserved in the parish archives.



RS 50:228 - Effect of survey on assessment roll of parish

§228. Effect of survey on assessment roll of parish

Upon the completion of an aerial survey and mosaic map of the parish and the approval thereof by the parish governing authority, as provided in R.S. 50:227, the assessor of the parish shall compare the assessment roll of the parish with the mosaic map and shall include on that roll any taxable property or properties shown on the mosaic map but not shown on the assessment roll. The governing authority of the parish shall satisfy itself that the assessment roll of the parish contains a complete list of all taxable property in the parish, as shown by the mosaic map.



RS 50:271 - PARISH SURVEYORS; SURVEYOR GENERAL

CHAPTER 5. PARISH SURVEYORS; SURVEYOR GENERAL

§271. §§271 to 283 Repealed by Acts 1968, No. 155, §1; Acts 1968, No. 533, §9






TITLE 51 - Trade and Commerce

RS 51:1 - TITLE 51 TRADE AND COMMERCE

TITLE 51 TRADE AND COMMERCE

CHAPTER 1. IN GENERAL

PART I. COMMISSION MERCHANTS

§1. Definitions

As used in this Part:

Commission merchant means every person who sells in this state on commission or buys as broker or agent for or on account of any person, farm products, fish, oysters, shrimp, crabs, game, or fur skins.

Farm products means all agricultural, horticultural, and floricultural products, live stock, meats, hides, poultry, eggs, butter, milk, nuts, honey, and seeds.



RS 51:2 - Bond

§2. Bond

Every commission merchant shall furnish a bond of one thousand dollars, payable to the commissioner of agriculture and forestry of Louisiana or his successors in office, to guarantee his compliance with the provisions of R.S. 51:1 through 4, such bond to be signed as surety by any surety company authorized to do business in this state.

Acts 2009, No. 24, §5, eff. June 12, 2009.



RS 51:3 - Records of transactions; statements of sales; commissions

§3. Records of transactions; statements of sales; commissions

Every commission merchant shall keep complete records of all his transactions as such, including all brokerage transactions, full account of all purchases made for or on account of any person, and records of all consignments received, sales made, consignments refused, consignments claimed to be damaged, short, or inferior, with reason for the refusal or claim. He shall make statements, signed and numbered in duplicate, showing all sales made, quantity, and price paid, and he shall furnish to the consignor one copy of the statement or account of sale which shall include the name of the purchaser, his postoffice and street address, immediately upon delivery to the purchaser of the goods sold and the other copy shall be kept on file in the office of the commission merchant. He shall not charge or deduct commissions on consignment on any amount except the amount paid by the purchaser of the consigned goods, which commission shall not exceed ten per centum, except in the case of shrimps where the commission shall not exceed five per centum, and when he has sufficient reasons to refuse a consignment, or claims it seriously damaged or short, he shall immediately communicate with the consignor, stating his reasons.

Amended by Acts 1952, No. 347, §1.



RS 51:4 - Fraud; penalty

§4. Fraud; penalty

No person shall misstate the condition of farm products or other products enumerated in R.S. 51:1, or the condition of the market, or any sale made, with intent to defraud, and no commission merchant shall take to his own account, or sell to himself or to any firm, partnership, corporation or association, of which he is a part or is agent, or is in any way interested, any part of any consignment, if such taking to account or sale is made to deceive or defraud the consignor, or to reduce the grade, value, or market price of the consignment or any part of it, or for the purpose of holding the consignment or any part of it off the market temporarily in order to sell to his own advantage or that of such firm, partnership, corporation, or association.

Whoever violates this Section shall be fined not less than twenty-five dollars nor more than one hundred dollars, and imprisoned for not less than thirty days nor more than six months.



RS 51:5 - Accounts of sales; contents; penalty

§5. Accounts of sales; contents; penalty

Any factor, broker, commission merchant, middleman, or other person acting as a commission merchant who undertakes the sale for another of any goods, wares, merchandise, sugar, cotton, rice, or other agricultural produce, shall embody in all accounts of sales the address, dates and name of the person to whom sold, and shall render a correct account of sales within fifteen days of the date of sale of the whole or any portion of the goods.

Whoever violates this Section shall be fined not more than one thousand dollars nor less than five hundred dollars, or imprisoned for not more than twelve months nor less than six months, or both.



RS 51:6 - Inspection of records by state officers, etc.

§6. Inspection of records by state officers, etc.

All books, records, and other papers and documents of all persons, selling on commission any agricultural, horticultural, or other products of the farm, lake, gulf, ocean, or stream may be inspected at any time by the commissioner of agriculture and forestry, the attorney general, any district attorney of the state, or any assistant or representative designated by either of these authorities, for the purpose of:

(1) Searching for evidence of any violation of law;

(2) Correcting any improper or illegal methods that may exist or be practiced in the conduct of the business;

(3) Determining the extent and character of any claim or complaint made by a shipper or consignor; or

(4) Providing for the welfare of the public and upholding the laws of the state.

A written request shall be made to any of these authorities by the consignor or shipper, and such inspection may be made by the consignor, or shipper, in person, or through his authorized representative.

Acts 2009, No. 24, §5, eff. June 12, 2009.



RS 51:7 - Refusal to permit inspection; penalty

§7. Refusal to permit inspection; penalty

Whoever refuses to submit any books, records, other papers, or documents to inspection as required by R.S. 51:6 shall be imprisoned not less than thirty nor more than one hundred and twenty days, and if the offender refuses to submit the books, records, other papers, or documents at the instance of, or on the authority and direction of, any firm, partnership, corporation or association, such firm, partnership, corporation or association shall be fined not less than one hundred dollars nor more than five hundred dollars, notwithstanding the punishment imposed upon the individual.



RS 51:8 - Use of inspection; misuse; penalty

§8. Use of inspection; misuse; penalty

Any authority making the inspection provided for in R.S. 51:7 who discovers evidence of violation of law shall place such evidence before the grand jury of the parish in which the offense appears to have been committed.

Whoever uses the information obtained by such inspection for any purpose other than to serve the purposes of justice shall be imprisoned not less than thirty nor more than one hundred and twenty days.



RS 51:9 - Price fixing; excessive commissions; fraud; penalty

§9. Price fixing; excessive commissions; fraud; penalty

No person engaged in selling on commission agricultural, horticultural, or other products of the farm, forest, lake, gulf, ocean, or stream, shall enter into any combination, compact, agreement, or understanding to keep the market on such products below their proper limit indicated by supply and demand or charge excessive commission rates, or in any form, method, or manner, cheat, defraud or swindle the consignor of a lot or shipment of such products.

Whoever violates this Section shall be imprisoned not less than six nor more than twelve months.



RS 51:31 - Definitions

PART II. FIRE, BANKRUPTCY, AND

FIDUCIARY SALES

§31. Definitions

As used in this Part:

(1) A "fire", "bankruptcy", or "fiduciary" sale includes an insurance, mortgage, insolvent, assignee's, executor's, administrator's, receiver's, trustee's, removal or closing out sale, or a sale of damaged goods.

(2) "Goods" includes goods, wares, and merchandise.

Acts 1986, No. 806, §1; Acts 1995, No. 669, §1.



RS 51:32 - Exemptions

§32. Exemptions

The provisions of this Part shall not apply to sheriffs, constables, or other public or court officers, or to persons acting under the license, direction, or authority of any court, state or federal, selling goods in the course of their official duties.

Acts 1986, No. 806, §1.



RS 51:33 - License required

§33. License required

Every person who advertises, represents, or holds out that any sale of goods is a fire, bankruptcy, or fiduciary sale shall first obtain a license to conduct the sale from the mayor of the municipality in which he proposes to conduct the sale. For sales conducted in unincorporated areas, the person shall obtain a license from the governing authority of the parish of location.

Acts 1986, No. 806, §1; Acts 1995, No. 669, §1.



RS 51:34 - Application for license; supplemental license

§34. Application for license; supplemental license

A. Every person who desires a license under R.S. 51:33 shall make an application to the mayor or to the governing authority of the parish of location, in writing and under oath, showing all the facts in regard to the insurance, bankruptcy, mortgage, insolvency, assignment, administration, receivership, trusteeship, or removal by reason of which the sale is to be conducted, or in regard to the closing out of his stock of goods or any particular line or part, with a statement as to the reason for the closing out, or in regard to the damage to the goods, and in regard to the sale which he proposes to conduct, the place and manner of conducting it, including an inventory of the goods to be sold, a statement, as far as possible, of the names of the persons from whom the goods were obtained, the date of the delivery of the goods to the person applying for the license, the place from which the goods were last taken, and all detail necessary to identify fully the goods to be sold. The application shall also specify whether the applicant proposes to advertise or conduct the sale as a fire, bankruptcy, or fiduciary sale with a statement of the fiduciary relationship.

B. The application shall specify the proposed period of time over which the sale is to continue, which period shall not exceed three months. If it appears upon a sworn application to the mayor, or to the governing authority of the parish of location, at any time during the three-month period, that all of the goods, described and inventoried in the original application, have not been sold, and if the application is accompanied by an inventory of what remains, a supplemental license, granting authority to continue the sale for a further period of three months, shall be issued by the mayor or the governing authority of the parish of location upon the same terms and conditions as the original license.

Acts 1986, No. 806, §1; Acts 1995, No. 669, §1.



RS 51:35 - Issuance of license; fee

§35. Issuance of license; fee

If the mayor or the governing authority of the parish of location is satisfied from the application required by R.S. 51:34 that the proposed sale is of the character which the applicant desires to conduct and advertise, he shall issue a license, upon the payment of the fee of twenty-five dollars, to the person applying, authorizing him to advertise and conduct a sale of the particular kind mentioned in the application according to the requirements of this Part.

Acts 1986, No. 806, §1.



RS 51:36 - License; record of application; abstract

§36. License; record of application; abstract

The mayor or the governing authority of the parish of location to whom application is made, as provided for in R.S. 51:34, shall endorse upon the application the date of its filing, preserve it as a record of his office, make an abstract of the facts set forth in the application in a book, properly indexed and kept for that purpose, which abstract shall contain the name of the person asking for a license, the nature of the proposed sale, the place where the sale is to be conducted, its duration, the inventory value of the goods to be sold, and a general statement as to where the goods came from, and make in the book a notation as to the issuance or refusal of the license applied for, together with the date of issuance or refusal and endorse on the application the date that the license, as applied for, is granted or refused. The application and abstract shall be prima facie evidence of all statements contained therein.

Acts 1986, No. 806, §1.



RS 51:37 - License; removal of goods

§37. License; removal of goods

The license required by R.S. 51:33 shall be valid only for a sale of the goods inventoried and described in the application for the license, in the manner and at the time and place mentioned and set forth in the application. Any removal of the goods so inventoried and described in the application from the place of sale mentioned in the application, shall cause the goods to lose their identity as an insurance, bankrupt, mortgaged, insolvent's, assignee's, executor's, administrator's, receiver's, or trustee's stock of goods, or a damaged stock of goods, and thereafter no license shall be issued for the conducting of a sale of any goods so removed from the place set forth and described in the application, under the provisions of this Part at any other place.

Acts 1986, No. 806, §1.



RS 51:38 - Purchase of additional goods for resale

§38. Purchase of additional goods for resale

No person intending to conduct a fire, bankruptcy, or fiduciary sale under the license required by R.S. 51:33 shall order any goods for the purpose of selling and disposing of the same at the sale, and any unusual purchase and additions to the stock of goods within sixty days prior to the filing of the application for license to conduct the sale mentioned in R.S. 51:34 shall be presumptive evidence that the purchases and additions to stock were made in contemplation of the sale and for the purpose of selling the purchases and additions at the sale.

Acts 1986, No. 806, §1; Acts 1995, No. 669, §1.



RS 51:39 - Additional goods not to be added during the sale

§39. Additional goods not to be added during the sale

A. No person carrying on or conducting a fire, bankruptcy, or fiduciary sale under the license required by R.S. 51:33 shall, during the continuance of the sale, add any goods to the stock of goods described and inventoried in his original application, and no goods shall be sold at or during the sale, except the goods described and inventoried in such original application.

B. Each and every addition of goods to the stock of goods described and inventoried in the application, and each sale of the goods not inventoried and described in the application shall constitute a separate offense under this Part.

Acts 1986, No. 806, §1; Acts 1995, No. 669, §1.



RS 51:40 - False advertising; penalty

§40. False advertising; penalty

A. No person shall advertise, represent, or hold out any sale of goods to be a fire, bankruptcy, or fiduciary sale without having complied with the provisions of this Part.

B. Whoever violates this Section shall be fined not less than fifty dollars nor more than five hundred dollars, or imprisoned for not less than thirty days nor more than six months, or both.

Acts 1986, No. 806, §1; Acts 1995, No. 669, §1.



RS 51:41 - Violations; penalty

§41. Violations; penalty

A. No person shall hold, conduct, or carry on any sale of goods as a fire, bankruptcy, or fiduciary sale contrary to the provisions of this Part.

B. Whoever violates any of the provisions of this Part except as provided in R.S. 51:40 shall be fined not less than two hundred and fifty dollars nor more than one thousand dollars, or imprisoned for not less than three months nor more than six months, or both.

Acts 1986, No. 806, §1; Acts 1995, No. 669, §1.



RS 51:42 - Definitions

PART II-A. GOING-OUT-OF-BUSINESS SALES

§42. Definitions

For purposes of this Part, the following terms shall have the meanings specified in this Section:

(1) "Going-out-of-business sale" means any sale advertised, represented, or held forth as a sale to dispose of all goods as a means of ceasing to do business or changing business location. Such term shall include a sale held under the designation of "going-out-of-business", "selling out", "liquidation", "lost our lease", "forced to vacate", "moving to a new location", or any other designation of like meaning. However, such term shall not include an end-of-the-season sale or a going-out-of-business sale limited to sale of a particular brand or line of goods.

(2) "Goods" means goods, wares, or merchandise.

(3) "Person" means an individual, partnership, voluntary association, or corporation.

(4) "Promoter" means a person who performs or offers to perform any service to facilitate or assist in a going-out-of-business sale, including but not limited to advertising and sales.

Acts 1995, No. 669, §1.



RS 51:43 - Applicability

§43. Applicability

The provisions of this Part shall not apply to or otherwise affect the following:

(1) A sale conducted pursuant to an order or process of a court of competent jurisdiction.

(2) A sale conducted by a sheriff, constable, a public or court officer, or other person who sells goods in the course of his official duties while acting under the license, direction, or authority of a state or federal court.

Acts 1995, No. 669, §1.



RS 51:44 - Licensure required

§44. Licensure required

A. No person shall advertise, offer for sale, or sell a stock of goods at a going-out-of-business sale without a license issued pursuant to this Part for the conduct of such sale. A separate license shall be required for each location at which such a sale is to be conducted.

B. No person shall act as a promoter for a going-out-of-business sale without having registered pursuant to this Part.

Acts 1995, No. 669, §1.



RS 51:45 - Administration

§45. Administration

A. The consumer protection section of the Department of Justice shall administer the provisions of this Part and shall have the authority to promulgate and adopt, pursuant to the Administrative Procedure Act, such rules and regulations as may be necessary for such administration.

B. All documents submitted to the consumer protection section pursuant to this Part shall be subject to the Public Records Act.

Acts 1995, No. 669, §1.



RS 51:46 - Registration of promoters

§46. Registration of promoters

A. Any person desiring to act as a promoter for a going-out-of-business sale shall apply to the consumer protection section for registration as a promoter. Application for such registration shall be in writing, under oath, in the form prescribed by the consumer protection section and shall contain such information as that section requires.

B. Each application shall be accompanied by such documentation as required by the consumer protection section, including a copy of a written agreement between the promoter and the person licensed to conduct the going-out-of-business sale. The agreement shall contain the date that it was entered into by the parties, all terms agreed to by the parties, and the name and address of the promoter, and shall be signed by both parties.

C. Upon receipt of the application and documentation required and payment of a registration fee of one hundred dollars, the consumer protection section shall register the applicant as a promoter. Each registration shall be valid for one year from the date of issuance and may be annually renewed upon application and payment of a renewal fee of one hundred dollars.

Acts 1995, No. 669, §1.



RS 51:47 - Application for going-out-of-business sale license; deposit; fee

§47. Application for going-out-of-business sale license; deposit; fee

A. Each person desiring to conduct a going-out-of-business sale shall make application to the consumer protection section at least five days prior to the opening date of such sale. Application for such licensure shall be in writing, under oath, in the form prescribed by the consumer protection section, and shall contain all information pertaining to the reasons and character of the sale, including the following:

(1) The opening and termination dates of the sale.

(2) A complete inventory of the goods actually on hand in the place where such sale is to be conducted, including all details necessary to locate exactly and identify fully the goods to be sold.

(3) The names and residences of owners or partners in whose interest the sale is to be conducted.

B. Any applicant who uses the services of a promoter for a going-out-of-business sale shall include a signed and dated copy of his agreement with the promoter as part of his application.

C. The consumer protection section may request that an applicant submit such other information as deemed necessary by that section.

D. Each application shall be accompanied by a deposit of either five hundred dollars or a dollar amount equal to one percent of the wholesale cost of the inventory specified in Paragraph (2) of Subsection A of this Section, whichever amount is greater. However, no such deposit shall exceed five thousand dollars.

E. Each application shall be accompanied by a license fee of one hundred dollars.

Acts 1995, No. 669, §1.



RS 51:48 - Issuance of license; term

§48. Issuance of license; term

A. Upon application and payment of the deposit and license fee specified in R.S. 51:47, the consumer protection section shall issue a going-out-of-business sale license to an applicant. Such license shall authorize the licensee to advertise and conduct the going-out-of-business sale specified in the application. Such license shall expire ninety days from its date of issuance or on the termination date specified in the application for such license, whichever date occurs first.

B. The licensee shall make all documentation concerning the goods to be included in such going-out-of-business sale available for inspection by representatives of the consumer protection section. Such documentation shall include but not be limited to purchase orders and delivery statements.

C. Each licensee shall include the number of its license to conduct a going-out-of-business sale and the expiration date of that license in any advertisement for such sale. Each licensee shall also post such license in a conspicuous location at each point of sale.

D. Each licensee shall file a monthly report with the consumer protection section, commencing one month from the opening date of the sale, on a form required by such section. Such report shall enumerate all goods sold, transferred, or otherwise disposed of by the licensee or his agents, servants, or employees during that month pursuant to the going-out-of-business sale.

Acts 1995, No. 669, §1.



RS 51:49 - Restrictions and prohibitions

§49. Restrictions and prohibitions

A. No person shall, in contemplation of conducting a going-out-of-business sale, order any goods for the purpose of selling or disposing of such goods at such sale. Any unusual purchases or additions to the stock of goods within sixty days prior to the filing of an application for a license to conduct a going-out-of-business sale shall be presumptive evidence that such purchases or additions to stock were made in contemplation of such sale.

B.(1) No goods other than those listed in the inventory specified in a license application for a going-out-of-business sale shall be included in a going-out-of-business sale.

(2) No going-out-of-business sale shall continue beyond the expiration date of the license to conduct such sale. However, the consumer protection section may authorize a licensee to extend a sale past the expiration date of the license upon proper showing of need. In order to qualify for such an extension, a licensee shall, at a minimum, submit a revised inventory to the consumer protection section. Such inventory shall list only those goods which were included in the inventory specified in the license application for that going-out-of-business sale and which remain unsold. Such listing shall not include any goods not so included.

C. No person shall, upon conclusion of a going-out-of-business sale, continue that business which has been represented as terminal under the same or a different name at the same location.

Acts 1995, No. 669, §1.



RS 51:50 - Expiration and return of licensure; lost licenses

§50. Expiration and return of licensure; lost licenses

A. Upon its expiration, voluntary surrender prior to expiration, or lapse of extension granted pursuant to R.S. 51:49(B)(2), each license issued pursuant to this Part shall be returned to the consumer protection section. Such section shall cancel the license, endorse the date of delivery and cancellation on the license, and place the cancelled license on file.

B. If a license issued pursuant to this Part has been lost or destroyed, a licensee shall file an affidavit with the consumer protection section. Such affidavit shall describe the license with sufficient particularity to identify the license and licensee and shall specify such loss or destruction. The consumer protection section, upon proof of such loss or destruction, may accept such affidavit in lieu of the return of a license required by Subsection A of this Section.

Acts 1995, No. 669, §1.



RS 51:51 - Holding of deposit

§51. Holding of deposit

A. The deposit made by an applicant for licensure pursuant to R.S. 51:47(D) shall be held by the consumer protection section for a period of sixty days from the date of delivery of a returned license or the date of acceptance of an affidavit in lieu of such return.

B. While in the hands of the consumer protection section, such deposit shall be subject to attachment or execution in behalf of creditors or consumers whose claim may arise in connection with business done pursuant to the license for which such deposit was made. The consumer protection section may also be held to answer as garnishee under process of foreign attachment in any civil action brought against the licensee. However, no such payment may be made or garnished from the deposit of a licensee until the expiration of the sixty-day period specified in Subsection A of this Section.

C. While in the hands of the consumer protection section, such deposit shall also be subject to the payment of any fine or penalty imposed on the licensee for violation of any provision of this Part. However, such payment shall be made only if the clerk of the court imposing such fine or penalty notifies the section of the name of the licensee and the amount of the fine or penalty during the period in which the deposit is in the hands of the consumer protection section.

D. After satisfying all claims made upon a licensee's deposit, the consumer protection section shall return the deposit, or such portion of the deposit as remains in its hands to the licensee or as directed by the licensee.

Acts 1995, No. 669, §1.



RS 51:52 - Violations; penalties; unfair trade practice

§52. Violations; penalties; unfair trade practice

A. The consumer protection section may impose a civil penalty of not more than twenty-five hundred dollars for each offense on any person who violates R.S. 51:44 or any other provision of this Part. Each day for which the violation occurs shall be deemed a separate offense.

B. Any person who violates R.S. 51:44 or any other provision of this Part shall be fined not more than two thousand five hundred dollars, or imprisoned for not more than ninety days, or both.

C. Violation of any provision of this Part shall constitute an unfair or deceptive act or practice for purposes of the Unfair Trade and Consumer Protection Law, R.S. 51:1405 et seq.

D. No criminal or civil penalty prescribed in this Part shall apply to any act of a publisher, owner, agent, or employee of a newspaper, periodical, or radio or television station in publishing or otherwise disseminating any advertisement unless such person has actual knowledge of the false, misleading, or deceptive character of the advertisement.

Acts 1995, No. 669, §1.



RS 51:53 - False advertising; penalty

§53. False advertising; penalty

A. Any person who advertises, represents, or holds out any sale of goods to be a going-out-of-business sale, and applies for an initial license, or an initial license and a supplemental license, pursuant to this Part, shall be deemed guilty of false advertising if the person continues to operate his business after the expiration date of the going-out-of-business sale license held.

B. Whoever violates this Section shall be fined not less than fifty dollars nor more than five hundred dollars, or imprisoned for not less than thirty days nor more than six months, or both.

Acts 1995, No. 470, §1.



RS 51:61 - Definitions

PART III. FOREIGN-TRADE ZONES

§61. Definitions

Whenever used in this Part, "board" refers to the New Orleans Aviation Board, the Board of Commissioners of the Lake Charles Harbor and Terminal District, the South Louisiana Port Commission, the Livingston-Tangipahoa Parishes Port Commission, the Greater Baton Rouge Port Commission, the Caddo-Bossier Port Commission, the Vidalia Port Commission, the Board of Commissioners of the England Economic and Industrial Development District, and the Board of Commissioners of the Port of New Orleans and in addition thereto any port commission or port, harbor, terminal district, the New Orleans Regional Business Park, and any airport with an industrial park or property designated for industrial development.

Amended by Acts 1964, No. 24, §1; Acts 1966, No. 473, §1; Acts 1970, No. 642, §1; Acts 1972, No. 39, §1; Acts 1981, No. 321, §1; Acts 1985, No. 470, §1; Acts 1986, No. 453, §1; Acts 2003, No. 416, §1; Acts 2010, No. 747, §1.



RS 51:62 - Boards authorized to make application for a foreign-trade zone

§62. Boards authorized to make application for a foreign-trade zone

The board may make application to the Secretary of Commerce of the United States for the purpose of establishing, operating, and maintaining foreign-trade zones under 48 Stat. 998 (1934),1 providing for the establishment, operation and maintenance of foreign-trade zones in ports of entry of the United States, to expedite and encourage foreign commerce, and for other purposes.

Amended by Acts 1966, No. 473, §1.

119 U.S.C.A. §81a et seq.



RS 51:63 - Location of zone; rules and regulations

§63. Location of zone; rules and regulations

The board may select and describe the location of the zone for which application is made, and make such rules and regulations concerning the operation, maintenance, and policing of the zone as may be necessary to comply with the Act of Congress creating foreign trade zones, or as may be necessary to comply with the rules and regulations, made in accordance with the Acts of Congress,1 relating to foreign-trade zones.

Amended by Acts 1966, No. 473, §1.

119 U.S.C.A. §81a et seq.



RS 51:64 - Buildings or enclosures

§64. Buildings or enclosures

The board may lease the right to do so or may erect, maintain, and operate any structures, buildings, or enclosures as may be necessary or proper for establishing and operating any foreign trade zones or subzones that may be established in the New Orleans International Airport, the South Louisiana Port Commission, the Lake Charles Harbor and Terminal District, the Livingston-Tangipahoa Parishes Port Commission, the Greater Baton Rouge Port Commission, the Caddo-Bossier Port Commission, the Vidalia Port Commission, the England Economic and Industrial Development District, or in the Port of New Orleans or any port commission or port, harbor, terminal district, the New Orleans Regional Business Park, and any airport commission with an industrial park or property designated for industrial development under and by virtue of 19 U.S.C. §81a et seq.

Amended by Acts 1966, No. 473, §1; Acts 1981, No. 321, §1; Acts 1985, No. 470, §1; Acts 1986, No. 453, §1; Acts 2003, No. 416, §1; Acts 2010, No. 747, §1.



RS 51:65 - Extent of authority of commissioners

§65. Extent of authority of commissioners

The authority granted in this Part to the board confers on the board the right to do all things necessary and proper to carry into effect the establishing, maintaining, and operating of foreign trade zones in the New Orleans International Airport, the South Louisiana Port Commission, the Lake Charles Harbor and Terminal District, the Port of New Orleans, the Livingston-Tangipahoa Parishes Port Commission, the Caddo-Bossier Port Commission, the Vidalia Port Commission, the England Economic and Industrial Development District, or the Greater Baton Rouge Port Commission or any port commission or port, harbor, terminal district, the New Orleans Regional Business Park, and any airport with an industrial park or property designated for industrial development, and to comply fully with the provisions of 19 U.S.C. §81a et seq. and all regulations that may be made under it. Further, a board which does not have federally authorized foreign trade zone status may enter into agreement with another board which has federally granted foreign trade zone authority to establish, maintain, or operate a subzone or subzones within the jurisdiction of the board, provided that such agreement shall not limit or affect the powers and authority of either board.

Amended by Acts 1966, No. 473, §1; Acts 1981, No. 321, §1; Acts 1985, No. 470, §1; Acts 1986, No. 453, §1; Acts 2003, No. 416, §1; Acts 2010, No. 747, §1.



RS 51:66 - Port of New Orleans; limitation in use of buildings or enclosures

§66. Port of New Orleans; limitation in use of buildings or enclosures

No structure, building, or enclosure belonging to, or leased, maintained, or operated by the Board of Commissioners of the Port of New Orleans or others in the foreign trade zone in the Port of New Orleans shall be used for the storing of domestic merchandise or commodities, unless these domestic merchandise or commodities are to be mixed or commingled with merchandise or commodities which are either imported into this country or exported to a foreign country.

However, nothing in this Section shall prohibit domestic merchandise or commodities from being admitted to such foreign trade zone for the purpose of being repacked, sorted, graded, cleaned, scoured, or otherwise processed.



RS 51:121 - Commerce defined

PART IV. MONOPOLIES

§121. Commerce defined

Commerce means trade or commerce within the geographic boundaries of this state.

Acts 2003, No. 933, §4.



RS 51:122 - Contracts, combinations and conspiracies in restraint of trade illegal; penalty

§122. Contracts, combinations and conspiracies in restraint of trade illegal; penalty

A. Every contract, combination in the form of trust or otherwise, or conspiracy, in restraint of trade or commerce in this state is illegal.

B. Whoever violates this Section shall be fined not more than five thousand dollars, or imprisoned, with or without hard labor, not more than three years, or both.

C. For purposes of this Title, a parent corporation, limited liability company, partnership, or partnership-in-commendam is not capable of conspiring with any subsidiary that it controls, and each such controlled subsidiary is not capable of conspiring with any other wholly owned subsidiary controlled by the same common parent.

D. For the purposes of this Part only, an officer or employee of a legal entity is not capable of conspiring with the legal entity or with another officer or employee of the legal entity when they are acting on behalf of the entity.

Acts 2003, No. 888, §1; Acts 2012, No. 782, §1.



RS 51:123 - Monopolizing trade or commerce prohibited; penalty

§123. Monopolizing trade or commerce prohibited; penalty

No person shall monopolize, or attempt to monopolize, or combine, or conspire with any other person to monopolize any part of the trade or commerce within this state.

Whoever violates this Section shall be fined not more than five thousand dollars, or imprisoned, with or without hard labor, not more than three years, or both.



RS 51:124 - Competitor, agreements discriminating against; manuals

§124. Competitor, agreements discriminating against; manuals

A. No person, engaged in commerce shall, in the course of such commerce, lease, sell, or contract for the sale of goods, wares, merchandise, machinery, supplies, or other commodities, whether patented or unpatented, for use, consumption, or resale within this state, or fix a price, discount, or rebate on the condition, agreement, or understanding that the purchaser or lessee shall not use or deal in the goods, wares, merchandise, machinery, or other commodities of a competitor of the vendor or lessor, where the effect of the sale, contract for sale, or lease, or the condition, agreement, or understanding is to substantially lessen competition or tends to create a monopoly in any line of commerce.

B. No person engaged in commerce shall, in the course of such commerce in connection with or pursuant to the sale of machines and equipment intended for commercial use, refuse to furnish in connection with and as part of such sales, manuals containing diagrams, instructions and parts lists sufficient to permit the user of the machines and equipment to repair the machines and equipment where such refusal compels the user to obtain repair services from the seller and tends to lessen competition or create a monopoly in any line of commerce. This subsection shall in no manner be applicable to machines and equipment sold for personal use.

C. Definitions. As used in this section:

(1) The term "personal use" shall include any goods, wares, merchandise, machinery, equipment, supplies or other commodities sold primarily for a personal, family or household use.

(2) The term "commercial use" shall include any goods, wares, merchandise, machinery, equipment, supplies, or other commodities sold for the exclusive use in and around an office, plant, factory, store, or any other commercial establishment.

Amended by Acts 1970, No. 669, §1.



RS 51:125 - Corporations; transactions lessening competition; exceptions

§125. Corporations; transactions lessening competition; exceptions

A. No corporation, engaged in commerce, shall acquire, directly or indirectly, the whole or any part of the shares of another corporation, engaged in the same line of commerce, where the effect of the acquisition:

(1) May be to substantially lessen competition between the corporation whose stock is acquired and the corporation making the acquisition;

(2) May be to restrain commerce in any section or community; or

(3) Tends to create a monopoly in any line of commerce.

B. No corporation shall acquire, directly or indirectly, the whole or any part of the shares of two or more corporations, engaged in the same line of commerce, where the effect of the acquisition, or the use of the shares by voting or granting of proxies, or otherwise:

(1) May be to substantially lessen competition between the corporations, or any of them, whose shares are acquired;

(2) May be to restrain commerce in any section or community; or

(3) Tends to create a monopoly of any line of commerce.

C. Nothing in this Section shall:

(1) Prohibit corporations from purchasing shares solely for investment, and not using them by voting or otherwise to bring about, or in attempting to bring about, the substantial lessening of competition;

(2) Prevent a corporation engaged in commerce from causing the formation, holding, owning, and voting shares of subsidiary corporations for the purpose of carrying on their immediate lawful business, or their natural and legitimate branches or extensions, when the effect of the formation is not to substantially lessen competition;

(3) Prohibit any common carrier from aiding in the construction of branches or short lines so located as to become feeders to the lines of the company aiding in the construction, or from acquiring or owning all or any part of the shares of the branch lines;

(4) Prevent any common carrier from acquiring or owning all or any part of the shares of a branch or short line constructed by an independent company where there is no substantial competition between the company owning the branch line and the company owning the main line acquiring the property or an interest therein; nor

(5) Prevent a common carrier from extending any of its lines through the medium of the acquisition of shares, or otherwise, of any other common carrier where there is no substantial competition between the company extending its lines and the company whose shares, property, or interest are acquired.



RS 51:126 - Corporation's violation attributable to officers, directors and agents responsible; penalty

§126. Corporation's violation attributable to officers, directors and agents responsible; penalty

Whenever a corporation violates any of the penal provisions of this Part the violation shall also be that of the individual officers, directors, or agents of the corporation who authorized, ordered, or did any of the acts constituting in whole or in part a violation.

Whoever violates this Section shall be fined not more than five thousand dollars, or imprisoned, with or without hard labor, not more than three years, or both.



RS 51:127 - Idle manufacturing plants; presumption of violation; receivership; sale or lease

§127. Idle manufacturing plants; presumption of violation; receivership; sale or lease

Whenever in any suit on behalf of the state it appears to the court, by affidavit or otherwise, either in limine or upon trial, that any manufacturing plant has been closed and kept idle for more than one year, it shall be presumed that such manufacturing plant was closed and kept idle for the purpose of violating this Part. The court shall receive and consider any and all evidence, whether by affidavit or otherwise, which may rebut this presumption. In computing the one year period, any plant is idle which has not been operating bona fide.

If the court finds that the facts do not fairly rebut the presumption, it shall issue an order to the owner to sell the plant to bona fide third parties, within a delay fixed by the court, not to exceed six months from the date of the order. If, at the expiration of that time, the plant is not sold, the court shall appoint a receiver to take possession, under bond, and the receiver may sell, lease, or dispose of the plant under the directions of the court, within twelve months of the order appointing him.

No sale or lease shall be made to any individual who has been connected with the management of the plant, or to any corporation or firm composed in whole or in part of such individuals. No corporation shall buy or lease the plant if more than thirty per cent of its stock is held by former stockholders of the offending corporation.

All sales by receivers under this Part shall be made according to the law governing sheriff's sales.



RS 51:128 - Injunction at suit of state; petition and citation; temporary relief; process as to parties not joined

§128. Injunction at suit of state; petition and citation; temporary relief; process as to parties not joined

The district courts have jurisdiction to prevent and restrain violations of this Part, and the Attorney General or the district attorneys in their respective districts under the direction of the Attorney General or the governor, shall institute proceedings to prevent and restrain violations. Proceedings shall be by way of petition and by citation, setting forth the case and praying that the violations be enjoined, or otherwise prohibited. When the parties complained of have been duly notified of the petition, the court shall proceed, as soon as practicable, to the hearing and determination of the case. Pending such action and before the final decree, the court may at any time issue a temporary restraining order if it is just in the premises. Whenever other parties are required, the court may summon them whether they reside in the parish in which the court is held or not, and the subpoenas may be served in any parish by the sheriff thereof.



RS 51:129 - Injunction at suit of private party

§129. Injunction at suit of private party

Any person may sue for and have injunctive relief, in any court having jurisdiction over the parties, against threatened loss or damage by a violation of the provisions of this Part under the rules governing such proceedings.

A preliminary injunction may issue upon a showing that the danger of irreparable loss or damage is immediate and upon execution of proper bonds against damages for an injunction improvidently granted.



RS 51:130 - Sequestration or receivership

§130. Sequestration or receivership

Where, because of irreparable injury to the public interest, an injunction is issued under this Part, the court may issue such interlocutory orders as it deems requisite for ex-officio sequestration or for receivership over any property utilized in violating this law. If the business is one to which a public interest has attached by reason of the monopoly or other circumstances, or if the public welfare would suffer from the suspension of defendant's business, the court may order the judicial sequestrator or receiver appointed by him, after such officer has been sworn and has given bond in the amount the court fixes, to carry on the business of the defendant until the termination of the suit, with all powers customary and necessary in a receivership proceeding. Either side aggrieved by the judgment appointing or refusing to appoint a receiver has a suspensive appeal within five days, without bond, upon the original papers and in the appellate court the cause shall be heard and determined within forty days after the appeal is lodged, and if the appeal is lodged during vacation of the court, the forty day period shall begin immediately after vacation.



RS 51:131 - Venue; subpoenas

§131. Venue; subpoenas

Any suit, action or proceeding under this Part in the name of the state against a corporation, shall be brought in the parish where it is domiciled, or if it has no domicile in this state, then in any parish in which it may be found or transacts business. Subpoenas for witnesses who are required to attend in any case, civil or criminal, may run into any other parish, but in civil cases no subpoena shall issue for witnesses living out of the parish in which the court is held at a greater distance than one hundred miles from the place of holding court without the permission of the trial court upon proper application and cause shown.



RS 51:132 - Judgment; use as evidence; suspension of prescription

§132. Judgment; use as evidence; suspension of prescription

A final judgment rendered in any criminal prosecution or civil suit brought by or on behalf of the United States under its antitrust laws or by or on behalf of this state under this Part to the effect that a defendant has violated these laws, shall be prima facie evidence against such defendant in any civil proceeding brought by any other party under these laws as to all matters respecting which the judgment would be res judicata between the parties to the suit or prosecution. This Section does not apply to consent judgments. Whenever any proceeding, civil or criminal, is instituted by the United States, or by this state, to restrain or punish violations of its antitrust laws, the running of prescription of a private right of action arising under these laws and based in whole or in part on any matter complained of in the proceeding shall be suspended during the pendency of the proceeding.



RS 51:133 - Evidence; defendant's documents; legislative and administrative reports; judicial records

§133. Evidence; defendant's documents; legislative and administrative reports; judicial records

In any suit under this Part, the judge shall give the books, letters, and other documents, or apparent copies of them, belonging to the defendant, full effect as being what they purport to be and as establishing the facts carried on their face, unless there is sufficient rebuttal or countervailing proof, against them. Such books, letters or other documents, or apparent copies of them, shall be received in evidence without other formality than proof of their having been under the control of the defendant.

The judge shall receive in evidence any report by a legislative committee of Louisiana, or of the Senate or House of Representatives of the United States, or of any bureau, department, or any commission organized or acting under the authority either of this state or the United States, pertinent to the issue. The judge shall receive in evidence any record or parts of the record of any court of any state or of the United States in any legal proceeding to which the defendant is or has been a party, on the condition that all of the record is produced unless the certificate of the custodian shows that all of it is not obtainable. However, the testimony of a witness shall not be received unless the party against whom it is offered has had the opportunity to cross-examine, but the defendant may put the record, or parts of it, in evidence whether the state or other plaintiff has had the right to cross-examine or not, and in the absence of denial, explanation, or counter-proof, the report, record, or testimony, shall be prima facie evidence of the facts set forth.



RS 51:134 - Exceptions to be filed in limine litis; disposition; answer; trial; preference

§134. Exceptions to be filed in limine litis; disposition; answer; trial; preference

In all cases under this Part the defendant shall file all exceptions in limine litis, or if necessary in the alternative, after the usual delays, and any additional delays as the court may allow; however, a plea to the jurisdiction is not waived by other pleas or exceptions filed. The judge shall take up such exceptions in preference over all other business and shall decide all questions raised in the exceptions within ten days after submission, and his ruling shall have the effect of res judicata, unless the party cast shall appeal within five days. The appeal is returnable within ten days to the appellate court which shall hear and determine the case within forty days. If the exceptions are overruled by final judgment of the appellate court, the defendant shall file his answer covering all questions of controverted fact within fifteen days, and the case may be set for trial on the application of either party, which case the judge shall consider in preference over all other business.



RS 51:135 - Interlocutory judgments; appeal; failure to appeal

§135. Interlocutory judgments; appeal; failure to appeal

All interlocutory judgments in the cases affected by this Part, and not otherwise provided for, shall be appealable within five days and shall be heard and determined within twenty days after appeal is lodged, and any interlocutory judgments not appealed, except those rendered during the progress of the trial, shall be final, and shall not be reopened on final appeal. Such appeals shall be on the original papers, on the order of the district judge, if a transcript cannot be prepared in time.



RS 51:136 - Reasonable attorneys fees taxed as costs

§136. Reasonable attorneys fees taxed as costs

The district attorneys and the attorney general prosecuting any case to favorable judgment for the state under this Part shall be paid a reasonable attorneys fee, as the court may fix, out of the property of the defendant and this fee shall be taxed as costs of court.

Amended by Acts 1978, No. 783, §1, eff. July 17, 1978.



RS 51:137 - Damages recoverable for violation of law

§137. Damages recoverable for violation of law

Any person who is injured in his business or property by any person by reason of any act or thing forbidden by this Part may sue in any court of competent jurisdiction and shall recover threefold the damages sustained by him, the cost of suit, and a reasonable attorney's fee.



RS 51:138 - Suits to be instituted by Attorney General or district attorney; prosecutions

§138. Suits to be instituted by Attorney General or district attorney; prosecutions

All suits for the enforcement of this Part shall be instituted in the district courts by the Attorney General, on his own motion or by direction of the governor, or by the district attorney, acting under instruction of the governor or Attorney General; but when the penalty of imprisonment is demanded, the prosecution shall be in accordance with the provisions regulating criminal procedure.



RS 51:139 - Forfeitures; corporate charter; foreign corporation's right to do business; property unlawfully used

§139. Forfeitures; corporate charter; foreign corporation's right to do business; property unlawfully used

A. In the interest of the public welfare, on the petition of the state of Louisiana through the attorney general, the district courts shall have authority under this Part, in a proper case, to order the forfeiture of the charter of a domestic corporation and its liquidation in accordance with existing laws for violations resulting in a judgment.

B. In a like proceeding brought by the state of Louisiana through the attorney general involving a foreign corporation, such courts may order the ouster from the state of a foreign corporation, and the liquidation of its affairs within the state through a liquidating receiver, named in the judgments, under bond as the court may fix, and the sale, under the orders of the court, of any property utilized in any business declared to have been carried on unlawfully.

Amended by Acts 1975, No. 366, §1.



RS 51:140 - Conspiracy in restraint of trade, agricultural products; penalty

§140. Conspiracy in restraint of trade, agricultural products; penalty

No person shall conspire in restraint of trade or commerce by agreeing, combining, or conspiring with any other person to fix a definite price for dealing in, buying, or selling products of the soil such as fruits, nuts, or vegetables, for the purpose of controlling the market or to present legitimate competition.

Whoever violates this Section shall be fined not more than one thousand dollars, or imprisoned with or without hard labor for not more than three years, or both.



RS 51:141 - Immunity of person reporting offense

§141. Immunity of person reporting offense

Any person guilty of the offense defined in R.S. 51:140 who reports the facts under oath within six months after committing the offense to any prosecuting attorney, shall be granted full immunity from prosecution under R.S. 51:140 in respect to the particular offense reported.



RS 51:142 - Exemptions

§142. Exemptions

Nothing in this Part shall apply to agricultural products or live stock while in the hands of the producer or raiser, or affect any combination of laborers for the purpose of procuring an increase of their wages or redress of grievances.



RS 51:143 - Discovery; application for order; notice

§143. Discovery; application for order; notice

The Attorney General or district attorney acting under him, or the governor, before beginning an action under this Part may present to the court a written application for an order directing any person, as the Attorney General or district attorney requires, to appear before any judge, clerk of court, or notary public designated in the order, and answer relevant and material questions put to them concerning any illegal contract, combination, or conspiracy in restraint of trade or commerce, or to create a monopoly under this Part, and if it appears to the court to which the application is made that an order is necessary or expedient, the order shall be granted. The order shall be granted without notice, but if notice is required by the court to which the application is made, an order to show cause why the application shall not be granted shall be made and shall contain a temporary restraining order that appears proper to the court, and specifies the time and the place the witnesses are required to appear.



RS 51:144 - Discovery; order; production of books, papers, etc.

§144. Discovery; order; production of books, papers, etc.

The order for examination shall be signed by the judge making it, and the service of a copy with an endorsement signed by the Attorney General or district attorney that the person named shall appear and be examined at the time and place and before the officer specified in the endorsement, shall be sufficient notice for the attendance of witnesses.

The endorsement may require the person to produce on examination all books, papers and documents in his possession or under his control, relating to the subject of such examination. The production of books and papers for inspection shall be subject to the order of the judge who has ordered the examination; and either party may, by a petition, ask that the judge pass on the questions as to whether or not the books or papers should be produced, examined, and introduced in evidence.



RS 51:145 - Discovery; service; place of examination

§145. Discovery; service; place of examination

The order to appear as a witness under the provisions of R.S. 51:144 shall be served and return made as in the case of subpoenas.

The place fixed for the examination shall be that most convenient to the person being investigated, whether within or without the parish of his domicile.



RS 51:146 - Discovery; incrimination

§146. Discovery; incrimination

The witness shall not refuse to produce books or papers in accordance with the order or to answer any questions in reference to the subject matter of the investigation upon the ground that these acts would tend to incriminate him or subject him to a penalty or forfeiture.

The witness shall not be liable to prosecution, or subject to any action, penalty, or forfeiture on account of any transaction, matter, or thing concerning which he may testify or produce books or papers.



RS 51:147 - Discovery; disclosure prohibited; use of testimony

§147. Discovery; disclosure prohibited; use of testimony

No testimony taken under authority of R.S. 51:143 shall be made public, unless by order of the governor, for the use in proper judicial proceedings.

Any person giving unlawful publicity to the testimony shall be in contempt of the court issuing the original order, and shall be fined not less than fifty dollars nor more than two thousand dollars or imprisoned not less than five days nor more than six months, or both. Any and all testimony taken under authority of R.S. 51:143 shall be heard only in the presence of the interested parties and their attorneys, but may be introduced in evidence in subsequent proceedings by the state against the person investigated, unless, in the discretion of the trial court, the defense would be unfairly affected.



RS 51:148 - Discovery; adjournment of examination

§148. Discovery; adjournment of examination

The officer designated under the authority of R.S. 51:144 may adjourn the examination from time to time, and witnesses shall attend accordingly.



RS 51:149 - Discovery; transcript; governor to have custody

§149. Discovery; transcript; governor to have custody

The officer designated under the authority of R.S. 51:144 shall cause the testimony to be recorded by competent stenographers. Each witness shall sign his testimony. After the close of the examination, the officer shall certify and deliver all testimony to the Attorney General or district attorney. The Attorney General or district attorney shall forthwith seal and forward it to the governor who shall be the custodian thereof.



RS 51:150 - Discovery; contempt

§150. Discovery; contempt

If any witness is properly served with notice to appear and testify, and fails to obey the notice, or refuses to testify or produce books or papers, the attorney general or district attorney may file a statement with the judge, setting out the facts, and the judge may issue a citation to the parties causing them to appear and show cause why he should not be punished for contempt. In these contempt proceedings, the person may be fined not more than two thousand dollars or imprisoned not more than six months, or both.



RS 51:151 - Discovery; costs

§151. Discovery; costs

The judge may order the taxation and payment of costs in the proceedings under authority of R.S. 51:143 against the person examined, or any person connected in any way with the examination. Costs shall be collected in the ordinary way, and an itemized statement of costs shall be filed with the clerk of the district court to whom all costs shall be paid.



RS 51:152 - Discovery; appeal

§152. Discovery; appeal

An appeal from an order granted under authority of R.S. 51:143 shall be within five days, and shall be heard and determined within forty days from the time the appeal is lodged, or if the court is in vacation, within forty days after it convenes.



RS 51:191 - Sunday closing law; local ordinances; election

PART V. SUNDAY LAWS

§191. Sunday closing law; local ordinances; election

Except as provided in R.S. 51:193, the governing authority of any parish or municipality may adopt ordinances regulating or prohibiting the opening of certain businesses and/or the sale of certain stock or articles of merchandise on Sunday, if approved by the voters at an election called as provided in Chapter 6-B of Title 18 of the Louisiana Revised Statutes of 1950.

Acts 1986, No. 1, §1.

{{NOTE: SEE ACTS 1986, NO. 1, §3, REGARDING EFFECTIVE DATES OF MAY 22, 1987 OR DEC. 1, 1986.}}



RS 51:192 - Agreements requiring Sunday opening prohibited

§192. Agreements requiring Sunday opening prohibited

No store or business that is opposed to being open on Sunday shall be required to open on Sunday unless it is agreed to in the lease agreement.

Acts 1983, No. 546, §1; Acts 1983, No. 726, §1, eff. July 21, 1983; Acts 1985, No. 586, §1, July 13, 1985; Acts 1986, No. 1, §1.

{{NOTE: SEE ACTS 1986, NO. 1, §3, REGARDING EFFECTIVE DATES OF MAY 22, 1987 OR DEC. 1, 1986.}}



RS 51:193 - Motor vehicle dealer exemption

§193. Motor vehicle dealer exemption

No motor vehicle dealer licensed pursuant to Title 32 of the Louisiana Revised Statutes of 1950 who is engaged in the sale of new or used cars or trucks may be open on Sunday.

Acts 1986, No. 1, §1.

{{NOTE: SEE ACTS 1986, NO. 1, §3, REGARDING EFFECTIVE DATES OF MAY 22, 1987 OR DEC. 1, 1986.}}



RS 51:194 - Repealed by Acts 1986, No. 1, 2, eff. Dec. 1, 1986.

§194. Repealed by Acts 1986, No. 1, §2, eff. Dec. 1, 1986.

{{NOTE: SEE ACTS 1986, NO. 1, §3, REGARDING EFFECTIVE DATES OF MAY 22, 1987 OR DEC. 1, 1986.}}



RS 51:195 - Repealed by Acts 1986, No. 1, 2, eff. Dec. 1, 1986.

§195. Repealed by Acts 1986, No. 1, §2, eff. Dec. 1, 1986.

{{NOTE: SEE ACTS 1986, NO. 1, §3, REGARDING EFFECTIVE DATES OF MAY 22, 1987 OR DEC. 1, 1986.}}



RS 51:196 - Filing Methods

PART V - A. FILING METHODS

§196. Filing methods

A.(1) The secretary of state may accept any filing required in Chapters 1 and 7 of this Title by electronic, online, or facsimile transmission. All online filings authorized pursuant to the provisions of this Section shall include an electronic signature.

(2) "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

(3) "Online" means through the secretary of state's commercial online computer system.

B. Printed documents transmitted through the process of an electronic method to the secretary of state are deemed to be properly signed when the document received by a facsimile machine or document image attachment in email by the commercial division, office of the secretary of state, purports to be a copy of the original document and contains the signatures required in this Section.

C.(1) The secretary of state is authorized to implement and establish procedures and systems for secure online form filing for the filing of any instrument required to be filed with the secretary of state pursuant to the provisions of Chapters 1 and 7 of this Title.

(2) Any provision that requires an instrument filed pursuant to the provisions of Chapters 1 and 7 of this Title to be subscribed or acknowledged before a notary public may be dispensed with if the instrument is filed and signed electronically as provided in Paragraph (A)(2) of this Section by a person authorized to sign the instrument.

D. Notwithstanding the provisions of this Section, any filing authorized by Chapters 1 and 7 of this Title that the secretary of state has the capability to accept online shall be filed only online.

E. Notwithstanding the provisions of this Section, any filing filed by an individual from a parish with a population of one hundred thousand or less according to the latest federal decennial census may be filed by facsimile transmission or mail.

Acts 2016, No. 554, §4, eff. Jan. 1, 2018.



RS 51:211 - Definitions

PART VI. TRADEMARKS, TRADE NAMES,

AND DOMAIN NAMES

SUBPART A. IN GENERAL

§211. Definitions

A. The term "trademark" as used herein means any work, name, symbol, or device or any combination thereof adopted and used by a person to identify goods made or sold by him and to distinguish them from goods made or sold by others.

B. The term "service mark" as used herein means a mark used in the sale or advertising of services to identify the services of one person and distinguish them from the services of others.

C. The term "mark" as used herein includes any trademark or service mark entitled to registration under this Sub-part whether registered or not, including the designation of a particular place of business.

D. The term "trade name" means a word, name, symbol, device or any combination thereof used by a person to identify his business, vocation or occupation and distinguish it from the business, vocation or occupation of others.

E. The term "person" as used herein means any individual, firm, partnership, corporation, association, union, public or private educational institution, or other organization.

F. The term "applicant" as used herein embraces the person filing an application for registration of a trademark under this Sub-part, his legal representatives, successors or assigns.

G. The term "registrant" as used herein embraces the person to whom the registration of a trademark under this Sub-part is issued, his legal representatives, successors or assigns.

H. For the purposes of this Sub-part, a trademark shall be deemed to be "used" in this state (1) on goods when it is placed in any manner on the goods or their containers or the displays associated therewith or on the tags or labels affixed thereto and such goods are sold or otherwise distributed in the state, and (2) on services when it is used or displayed in the sale or advertising of services and the services are rendered in this state.

I. The term "educational institution" as used herein means any institution licensed, approved, or funded by the state to perform educational services.

J. For the purposes of this Subpart, any document required to be filed with the secretary of state shall be deemed filed when it is received either physically or electronically in any office designated by the secretary of state for the receipt of such documents.

Acts 1954, No. 235, §2. Amended by Acts 1968, No. 475, §1; Acts 1979, No. 762, §1; Acts 1999, No. 342, §7; Acts 2001, No. 388, §1, eff. June 13, 2001.



RS 51:212 - Registrability

§212. Registrability

A mark by which the goods or services of any applicant for registration may be distinguished from the goods or services of others shall not be registered if it:

(1) Consists of or comprises immoral, deceptive or scandalous matter.

(2) Consists of or comprises matter which may disparage or falsely suggest a connection with persons, living or dead, educational institutions, institutions, beliefs, or national symbols, or bring them into contempt, or disrepute.

(3) Consists of or comprises the flag or coat of arms or other insignia, symbol, seal, emblem, or logo of the United States, or of this state, or of any local governmental subdivision of this state, or of any state or governmental subdivision thereof, or educational institution, or of any foreign nation, or any simulation thereof.

(4) Consists of or comprises the name, signature or portrait of any living individual, except with his written consent.

(5) Consists of a mark which, (1) when applied to the goods or services of the applicant, is merely descriptive or deceptively misdescriptive of them, or (2) when applied to the goods or services of the applicant is primarily geographically descriptive or deceptively misdescriptive of them, or (3) is primarily merely a surname provided, however, that nothing in this paragraph (5) shall prevent the registration of a mark used in this state by the applicant which has become distinctive of the applicant's goods or services. The secretary of state may accept as evidence that the mark has become distinctive, as applied to the applicant's goods or services, proof of continuous use thereof as a mark by the applicant in this state or elsewhere for the five years next preceding the date of the filing of the application for registration.

(6) Consists of or comprises a mark which so resembles a mark registered in this state or a mark or trade name previously used in this state by another and not abandoned, as to be likely, when applied to the goods or services of the applicant, to cause confusion or mistake or to deceive.

(7) Consists of matter or words which deceptively or falsely suggest a charitable or nonprofit nature to an organization which is in fact a profit-making organization.

Acts 1954, No. 235, §2. Amended by Acts 1968, No. 475, §1; Acts 1978, No. 181, §2; Acts 1979, No. 762, §2; Acts 1997, No. 833, §2, eff. July 10, 1997.



RS 51:213 - Powers of the secretary of state; reservation of trade names, trademarks, and service marks

§213. Powers of the secretary of state; reservation of trade names, trademarks, and service marks

A. The secretary of state is authorized to promulgate rules and regulations and prescribe forms for the filing of trademarks under the provisions of this Subpart, and to have the power and authority reasonably necessary to enable him to administer this Subpart efficiently and to perform the duties imposed upon him by its provisions.

B.(1) The exclusive right to the use of a trade name, trademark, or service mark may be reserved by any person intending to apply for a trade name, trademark, or service mark under this Chapter.

(2) Application to reserve a trade name, trademark, or service mark shall be filed with the secretary of state. If the secretary of state finds that the trade name, trademark, or service mark is available for use, he shall reserve the trade name, trademark, or service mark for the exclusive use of the applicant for a nonrenewable period of one hundred twenty days.

(3) The right to the exclusive use of a specified trade name, trademark, or service mark so reserved may be transferred to any other person or corporation by filing in the office of the secretary of state a notice of such transfer, executed by the applicant for whom the name or mark was reserved, and specifying the name and address of the transferee.

C. The secretary of state shall not authorize registration or use of any trade name, trademark, or service mark which deceptively or falsely suggests that the organization so denoted is of a charitable or nonprofit nature when the organization is in fact of a profit-making nature. The secretary of state shall, in accordance with the Administrative Procedure Act, promulgate rules to provide all review procedures necessary to effect the intent of this Subsection.

Acts 1954, No. 235, §2. Amended by Acts 1968, No. 475, §1; Acts 1976, No. 457, §1; Acts 1978, No. 181, §2; Acts 1991, No. 746, §1; Acts 2015, No. 398, §3, eff. Oct. 5. 2015.



RS 51:214 - Application for registration

§214. Application for registration

A. Subject to the limitations set forth in this Subpart, any person who adopts and uses a mark or name in this state may file in the office of the secretary of state, on a form to be furnished by the secretary of state, an application for registration of that mark or name setting forth but not limited to the following information:

(1) The name and business address of the person applying for such registration and, if a corporation, the state of incorporation.

(2) The goods or services in connection with which the mark or name is used, the mode or manner in which the mark or name is used in connection with such goods or services, and the class in which such goods or services fall.

(3) The date when the mark or name was first used anywhere and the date when it was first used in this state by the applicant or his predecessor in business; and

(4) A statement that the applicant is the owner of the mark or name and that no other person has the right to use such mark or name in this state, either in the identical form thereof or in such near resemblance thereto as might be calculated to deceive or to be mistaken therefor.

B. The application shall be signed and verified by the applicant or by a member of the firm or an officer of the corporation or association applying.

C. The application shall be accompanied by a specimen or facsimile of such mark or name in triplicate.

D. The application for registration shall be accompanied by a filing fee as provided in R.S. 49:222, payable to the secretary of state.

E. In addition to said filing fee, the secretary of state shall charge and collect, for the use and benefit of the state, a fee as provided in R.S. 49:222 for making and issuing a copy of any document filed in his office under the provisions of this Subpart, plus a fee as provided in R.S. 49:222 for sealing and certifying to the correctness thereof. The additional fee, provided as aforesaid, shall not apply to the original certificate of registration required by R.S. 51:215.

Acts 1983, No. 235, §5, eff. July 1, 1983; Acts 1989, No. 100, §1, eff. Jan. 1, 1990; Acts 2008, No. 913, §5.



RS 51:215 - Certificate of registration

§215. Certificate of registration

A.(1) Upon compliance by the applicant with the requirements of this Subpart, if the secretary of state finds that the trade name is distinguishable from or not the same as a trade name, limited liability company name, or corporate name already in use in this state, or that the trademark or service mark is distinguishable from or not the same as a trademark or service mark already in use in this state which is registered in the same class, the secretary of state shall cause a certificate of registration to be issued and delivered to the applicant.

(2) The certificate of registration shall be issued under the signature of the secretary of state and the seal of his office, and it shall show the name and business address and, if a corporation, the state of incorporation, of the person claiming ownership of the trade name or mark, the date claimed for the first use of the trade name or mark in this state, and, if a trade mark or service mark, the class of goods or services and a written description of the goods or services on which the mark is used, a reproduction of the mark, the registration date and the term of the registration.

B. Any certificate of registration issued by the secretary of state under the provisions hereof or a copy thereof duly certified by the secretary of state shall be admissible in evidence as competent and sufficient proof of the registration of such trade name or mark in any action or judicial proceedings in any court of this state.

Acts 1954, No. 235, §2. Amended by Acts 1968, No. 475, §1; Acts 1983, No. 90, §1; Acts 1989, No. 654, §2, eff. July 7, 1989; Acts 1995, No. 847, §4, eff. June 27, 1995.



RS 51:215.1 - Certificate of correction

§215.1. Certificate of correction

A. Whenever the original certificate of registration filed with the secretary of state under any provision of this Chapter is an inaccurate record of the trade name action, trademark action, or service mark action therein referred to, or is defectively or erroneously executed or acknowledged, such instrument may be corrected by filing with the secretary of state a certificate of correction which shall be executed, acknowledged, filed, and recorded in accordance with this Section. The certificate of correction shall specify the inaccuracy or defect to be corrected and shall set forth that portion of the instrument in correct form.

B. The certificate of correction shall be executed as follows:

(1) In the name of the trade name, trademark, or service mark as a correction to its original or renewal registration and acknowledged by the applicant.

(2) The certification of correction shall be filed with the secretary of state. After all fees have been paid as required by law, the secretary of state shall record the certificate of correction in his office and endorse thereon the date of the filing. The certificate of correction shall be effective as of the date the original instrument was filed, except as to those persons who are substantially and adversely affected by the correction and as to those persons the corrected certificate shall be effective from the filing date.

Acts 1991, No. 746, §1; Acts 1999, No. 342, §7.



RS 51:216 - Duration and renewal

§216. Duration and renewal

A.(1) Registration of a mark hereunder shall be effective for a term of ten years from the date of registration, and upon application filed within six months prior to the expiration of such term, on a form to be furnished by the secretary of state, the registration may be renewed for a like term. A renewal fee as provided in R.S. 49:222 payable to the secretary of state shall accompany the application for renewal of the registration.

(2) Registration of a trade name hereunder shall be effective for a term of ten years from the date of registration and, upon application filed within six months prior to the expiration of such term, on a form to be furnished by the secretary of state, the registration may be renewed for a like term. The renewal fee shall accompany the application for renewal.

B. A mark or trade name registration may be renewed for successive periods of ten years in like manner.

C. The secretary of state shall notify registrants of marks and trade names hereunder of the necessity of renewal within the year next preceding the expiration of the ten years from the date of registration, by writing to the last known address of the registrants.

D. Any registration in force on July 31, 1968 shall expire ten years from the date of the registration or of the last renewal thereof or one year after July 31, 1968, whichever is later, and may be renewed by filing an application with the secretary of state on a form furnished by him and paying the aforementioned renewal fee therefor within six months prior to the expiration of the registration.

E. All applications for renewals under this Subpart, whether of registrations made under this Subpart or of registrations affected under any prior act, shall include a statement that the mark is still in use in this state.

F.(1) After expiration of the mark or trade name, the person who previously registered the mark or trade name may renew at any time.

(2) Any other person seeking to register the expired mark or trade name shall give sixty days notice, by certified mail, to the previous person's last known address that registered the mark or trade name, prior to registering the expired mark or trade name.

Acts 1983, No. 235, §5, eff. July 1, 1983; Acts 2004, No. 536, §1; Acts 2008, No. 913, §5; Acts 2015, No. 398, §3, eff. Oct. 5, 2015.



RS 51:217 - Assignment

§217. Assignment

A. Any trademark, trade name, or service mark, and its registration hereunder shall be assignable with the good will of the business in which the mark is used, or with that part of the good will of the business connected with the use of and symbolized by the trademark, trade name, or service mark.

B. Assignment shall be by instruments in writing duly executed and may be recorded with the secretary of state upon the payment of a fee as provided in R.S. 49:222, payable to the secretary of state, who, upon recording of the assignment, shall issue in the name of the assignee a new certificate for the remainder of the term of the registration or of the last renewal thereof. An assignment of any registration under this Subpart shall be void as against any subsequent purchaser for valuable consideration without notice, unless it is recorded with the secretary of state within three months after the date thereof or prior to such subsequent purchase.

Acts 1983, No. 235, §5, eff. July 1, 1983; Acts 1991, No. 746, §1; Acts 2008, No. 913, §5.



RS 51:218 - Records

§218. Records

The secretary of state shall keep for public examination a record of all marks registered or renewed under this Sub-part.

Acts 1954, No. 235, §2. Amended by Acts 1968, No. 475, §1.



RS 51:219 - Cancellation

§219. Cancellation

The secretary of state shall cancel from the register:

(1) After one year from July 31, 1968 all registrations under prior acts which are more than ten years old and not renewed in accordance with this Sub-part;

(2) Any registration concerning which the secretary of state shall receive a voluntary request for cancellation thereof from the registrant or the assignee of record;

(3) All registrations granted under this Sub-part and not renewed in accordance with the provisions hereof;

(4) Any registration concerning which a court of competent jurisdiction shall find

(a) That the registered mark has been abandoned,

(b) That the registrant is not the owner of the mark,

(c) That the registration was granted improperly,

(d) That the registration was obtained fraudulently,

(e) That the registered mark is so similar, as to be likely to cause confusion or mistake or to deceive, to a mark registered by another person in the United States Patent Office, prior to the date of the filing of the application for registration by the registrant hereunder, and not abandoned; provided, however, that should the registrant prove that he is the owner of a concurrent registration of his mark in the United States Patent Office covering an area including this state, the registration hereunder shall not be cancelled.

(5) When a court of competent jurisdiction shall order cancellation of a registration on any ground.

Added by Acts 1954, No. 235, §2. Amended by Acts 1968, No. 475, §1.



RS 51:220 - Classification of trademarks and service marks

§220. Classification of trademarks and service marks

The following general classes of goods and services are established for convenience of administration of this Subpart, but not to limit or extend the applicant's or registrant's rights, and a single application for registration of a trademark or service mark may include any or all goods upon which, or services with which, the mark is actually being used comprised in a single class, but in no event shall a single application include goods or services upon which the mark is being used that fall within different classes of goods or services. This Section shall not apply to trade names. The said classes are as follows:

A. Goods:

(1) Chemicals

(2) Paints

(3) Cosmetics and cleaning preparations

(4) Lubricants and fuels

(5) Pharmaceuticals

(6) Metal goods

(7) Machinery

(8) Hand tools

(9) Electrical and scientific apparatus

(10) Medical apparatus

(11) Environmental control apparatus

(12) Vehicles

(13) Firearms

(14) Jewelry

(15) Musical instruments

(16) Paper goods and printed matter

(17) Rubber goods

(18) Leather goods

(19) Non-metallic building materials

(20) Furniture and articles not otherwise classified

(21) Housewares and glass

(22) Cordage and fibers

(23) Yarns and threads

(24) Fabrics

(25) Clothing

(26) Fancy goods

(27) Floor coverings

(28) Toys and sporting goods

(29) Meats and processed foods

(30) Staple foods

(31) Natural agricultural products

(32) Light beverages

(33) Wines and spirits

(34) Smokers' articles

(35) Miscellaneous

B. Services:

(1) Advertising and business

(2) Insurance and financial

(3) Construction and repair

(4) Communication

(5) Transportation and storage

(6) Material treatment

(7) Education and entertainment

(8) Miscellaneous

Added by Acts 1954, No. 235, §2. Amended by Acts 1968, No. 475, §1; Acts 1983, No. 87, §1; Acts 1991, No. 746, §1.



RS 51:221 - Fraudulent registration

§221. Fraudulent registration

Any person who shall for himself, or on behalf of any other person, procure the filing or registration of any mark in the office of the secretary of state under the provisions hereof, by knowingly making any false or fraudulent representation or declaration, verbally or in writing, or by any other fraudulent means, shall be liable to pay all damages sustained in consequence of such filing or registration, to be recovered by or on behalf of the party injured thereby in any court of competent jurisdiction.

Added by Acts 1954, No. 235, §2. Amended by Acts 1968, No. 475, §1.



RS 51:222 - Infringement

§222. Infringement

Any person who shall:

(1) Use, without the consent of the registrant, any reproduction, counterfeit, copy, or colorable imitation of a mark registered under this Sub-part in connection with the sale, offering for sale, or advertising of any goods or services on or in connection with which such use is likely to cause confusion or mistake or to deceive as to the source of origin of such goods or services; or

(2) Reproduce, counterfeit, copy or colorably imitate any such mark and apply such reproduction, counterfeit, copy or colorable imitation to labels, signs, prints, packages, wrappers, receptacles, or advertisements intended to be used upon or in conjunction with the sale or other distribution in this state of such goods or services;

shall be liable to a civil action by the owner of such registered mark for any or all of the remedies provided in this Sub-part, except that under Subsection B hereof the registrant shall not be entitled to recover profits or damages unless the acts have been committed with knowledge that such mark is intended to be used to cause confusion or mistake or to deceive.

Added by Acts 1954, No. 235, §2. Amended by Acts 1968, No. 475, §1.



RS 51:223 - Remedies

§223. Remedies

Any owner of a mark registered under this Sub-part may proceed by suit to enjoin the manufacture, use, display or sale of any counterfeits or imitations thereof and any court of competent jurisdiction may grant injunctions to restrain such manufacture, use, display or sale as may be by the said court deemed just and reasonable, and may require the defendants to pay to such owner all profits derived from and/or all damages suffered by reason of such wrongful manufacture, use, display or sale; and such court may also order that any such counterfeits or imitations in the possession or under the control of any defendant in such case, be delivered to an officer of the court, or to the complainant, to be destroyed.

The enumeration of any right or remedy herein shall not affect a registrant's right to prosecute under any penal law of this state.

Added by Acts 1954, No. 235, §2; Amended by Acts 1968, No. 475, §1.



RS 51:223.1 - Injury to business reputation; dilution

§223.1. Injury to business reputation; dilution

Likelihood of injury to business reputation or of dilution of the distinctive quality of a mark or trade name shall be a ground for injunctive relief in cases of infringement of a mark registered or not registered or in cases of unfair competition notwithstanding the absence of competition between the parties or the absence of confusion as to the source of goods or services.

Acts 1984, No. 434, §1.



RS 51:224 - Educational institutions

§224. Educational institutions

A. No person shall use for any commercial purpose any name, work, symbol, or device or any combination thereof which resembles the official name, symbol, seal, or logo of a public or accredited private educational institution except with the written consent of the public or private educational institution.

B. In addition to remedies otherwise provided in this Subpart, any educational institution may enforce the provisions of this Section by a civil suit, including a suit to enjoin any violations hereof. Upon finding that a person knowingly violated this Section, a court may award damages, including an award of all profits derived from the said violation and may order the destruction of those items bearing the name, work, symbol, or device in violation of this Section.

Added by Acts 1979, No. 762, §3. Acts 1983, No. 89, §1.



RS 51:241 - Filing of name, mark or device; publication

SUBPART B. BEVERAGE AND FOOD CONTAINERS

§241. Filing of name, mark or device; publication

Any person engaged in manufacturing, bottling, selling, or dealing in any beverage, including seltzer or mineral waters, or food in bottles, syphons, fountains, tanks, cases or boxes, with any name, mark or device on such bottles, syphons, fountains, tanks, cases or boxes, may file in the office of the clerk of the district court having jurisdiction over civil suits in the parish where the principal place of business of such person is situated a description of the name, mark, or device, and have the description printed once in each week for five weeks successively in a newspaper published in the English language in the parish in which the description has been filed.



RS 51:242 - Unlawful use, cancellation or damage

§242. Unlawful use, cancellation or damage

No person other than the one filing a name, mark or device under R.S. 51:241 shall fill with any liquid or substance of any kind, any bottle, syphon, fountain or tank so marked and distinguished, or deface, erase, or in any way cancel the name, mark or device on any bottle, syphon, fountain, tank, case or box so marked and distinguished, or buy, take, sell, give, or otherwise dispose of or traffic in, or use in any manner, or damage or destroy any such bottle, syphon, fountain, tank, case or bottle, or any part thereof, without the written consent of the person whose name, mark or device is thereon.



RS 51:243 - Penalty; prima facie evidence

§243. Penalty; prima facie evidence

Whoever violates the provisions of this Sub-part shall be fined not less than fifty dollars nor more than five hundred dollars, or imprisoned for not more than thirty days, or both, for the first offense. For each subsequent offense the offender shall be fined not less than two hundred dollars nor more than one thousand dollars, or imprisoned for not less than thirty days nor more than six months, or both.

Possession of any bottles, syphon, fountain, tank, case or box with name, mark, or device, as aforesaid, or parts thereof, by any person engaged in the junk business or in the used or second hand bottle business, or by any person designated in R.S. 51:241, other than the one filing such name, mark or device, without the latter's written consent, shall be prima facie evidence of the violation of this Sub-part. Possession of any bottle, syphon, fountain, tank, case or box, with such name, mark or device or parts thereof by any person, resulting from the purchase of the lawful contents of the bottle, syphon, fountain, tank, case or box, in the usual course of business is not prima facie evidence of a violation of this Sub-part.

Where a firm violates the provisions of this Sub-part each member shall be subject to the penalties prescribed in this Section and where a corporation violates the provisions of this Subpart each of its officers shall be subject to the penalties prescribed in this Section.



RS 51:281 - Registration; condition precedent to licensing

SUBPART C. ASSUMED BUSINESS NAMES

§281. Registration; condition precedent to licensing

No person shall transact any business under an assumed name or under any designation, name or style, corporate or otherwise, other than the real name of the individual conducting the business, unless such person files in the office of the register of conveyances in the city of New Orleans, or the clerk of court, as the case may be, of the parish or parishes in which the person conducts or intends to conduct the business, a certificate setting forth the name under which the business is to be conducted and the real full name of the person owning, conducting or transacting the business, with the post office address of such person. This certificate shall be executed and duly acknowledged before a notary public by the person conducting or intending to conduct the business. No sheriff and ex-officio tax collector or other person designated by law to collect and receipt for licenses shall issue any receipt to any person referred to in this Sub-part, without having had presented to such collector a certificate from the register of conveyances in the city of New Orleans, or the clerk of court showing that such person has complied with the provisions of this Sub-part.



RS 51:281.1 - Assumed names; English; prohibitions

§281.1. Assumed names; English; prohibitions

A name assumed to transact business, as provided in this Subpart, may be in any language; however, the name shall be expressed in English letters or characters for filing purposes. The assumed name shall not imply that the business is an administrative agency of any parish, of this state, or of the United States. No assumed name shall contain any words which deceptively or falsely suggest that the business is a corporate entity or shall contain any words required by law to be included in a corporate name.

Acts 1992, No. 108, §1.



RS 51:281.2 - Assumed name restrictions

§281.2. Assumed name restrictions

A. In addition to any other requirements of law for the registration and filing of a certificate of an assumed business name, no person shall transact any business under an assumed name which contains the name of any public park, playground, or other public facility without the written consent of the governing authority of the governmental entity which owns or operates the public park, playground, or public facility. If use of the name of a public park, playground, or other public facility is consented to by the governmental entity, such written consent shall be in the form of a contract for a fixed term, not to exceed ten years. Such contract may be renewed; however, no renewal shall exceed a term of ten years. At the expiration of such contract, the person, corporation, or organization shall have one hundred eighty days within which to either amend the assumed business name or obtain another renewal of the contract authorizing the continued use of the name.

B. In addition to the remedies otherwise provided by law, any governmental entity may enforce the provisions of this Section by a civil suit, including a suit to enjoin any violation hereof. Upon finding that a person, corporation, or organization has knowingly violated this Section, a court may award damages, including an award of all profits derived from the said violation, and may order the destruction of all items bearing the name, symbol, or other descriptive inscription in violation of this Section.

Acts 1997, No. 819, §2, eff. July 10, 1997.



RS 51:282 - Index; filing and indexing fees; copies of certificates as evidence

§282. Index; filing and indexing fees; copies of certificates as evidence

The register of conveyances of the parish of Orleans and the clerks of court shall keep an alphabetical index of all persons filing certificates provided for in this Sub-part, and shall charge a filing fee of twenty-five cents each, and a fee of fifty cents each for the issuance of certified copies. A copy of a duly certified certificate shall be presumptive evidence of the facts contained in it.



RS 51:283 - Corporation; partnership

§283. Corporation; partnership

This Sub-part does not apply to any corporation duly organized under the laws of Louisiana or lawfully doing business in Louisiana. This Sub-part shall not prevent the lawful use of a partnership name or designation, if the partnership name or designation includes the real name of at least one of the persons transacting the business.



RS 51:284 - Penalty; fee for certificate needed to obtain license

§284. Penalty; fee for certificate needed to obtain license

Whoever violates the provisions of this Sub-part shall be fined not less than twenty-five dollars nor more than one hundred dollars, or imprisoned for not less than ten days nor more than sixty days, or both. Each day any person continues to conduct any business in violation of this Sub-part, shall constitute a separate offense.

Any person authorized under law to issue licenses who issues a license without compliance with the provisions of R.S. 51:281 shall be punished as provided for under existing laws for such offense.



RS 51:287 - Use of name or mark; business of laundered items

SUBPART D. LINEN SERVICES

§287. Use of name or mark; business of laundered items

Any person engaged in the business of supplying clean laundered garments, towels, table linens or other articles which are the property of the supplier, in a regular service, periodically exchanging clean articles for soiled for a fixed compensation, may adopt and use a name or other mark or device woven, impressed or produced thereon as an indication of ownership, and may register the name, mark or device by filing and publishing it as provided in this Sub-Part.

Added by Acts 1966, No. 354, §1.



RS 51:288 - Registration of name or mark; fees

§288. Registration of name or mark; fees

In order to register a name, mark or device under this Sub-Part, the supplier shall do all of the following:

(1) File in the office of the secretary of state and also in the office of the clerk of court of the parish in which the principal place of business of the supplier is located, or if such place of business is located outside of the state then in the office of the secretary of state and the clerk of court of any parish of the state, a description of the names, marks or devices so used.

(2) Cause the description of the name, mark or device to be printed once a week for three successive weeks in a newspaper published in the parish in which the description has been filed.

The registrant shall pay to the secretary of state for filing each laundry supply designation described and for issuing a certificate of filing a fee of five dollars and to the parish clerk of court a fee of one dollar for each such designation described and filed.

Added by Acts 1966, No. 354, §1.



RS 51:291 - Purpose

SUBPART E. LOUISIANA STADIUM AND EXPOSITION DISTRICT

§291. Purpose

This Subpart is enacted pursuant to the provisions of Paragraph (T) of Section 47 of Article XIV of the Louisiana Constitution authorizing the Legislature to more fully define the rights and obligations of the Louisiana Stadium and Exposition District.

The legislature hereby finds and declares that the terms "Superdome", "Louisiana Superdome", "Dome (d) Stadium", "Louisiana Dome (d) Stadium", and "Louisiana Dome", and the general design, appearance and configuration of the stadium being constructed by the Louisiana Stadium and Exposition District, and the following logo--"L'S"--which comprises three elements (a) a curved line which follows the general configuration of the Mississippi River in downtown New Orleans, Louisiana, (b) a straight vertical line across the curved line which generally represents the Greater Mississippi River Bridge, and (c) a circular dot which generally represents the approximate geographical location of the stadium facility, are particularly, exclusively and uniquely descriptive in the State of Louisiana of the stadium being constructed by the Louisiana Stadium and Exposition District in New Orleans, Louisiana. It is therefore within the public interest that these terms and said general design, appearance and configuration of the stadium and the special "L'S" logo be reserved to the Louisiana Stadium and Exposition District in order to prevent unauthorized commercial exploitation thereof, it being the intent hereof that said terms and said general design, appearance and configuration and said special "L'S" logo be used commercially in the state of Louisiana only when authorized by the Louisiana Stadium and Exposition District.

Added by Acts 1973, No. 132, §1.



RS 51:292 - Applicability of law regarding trademarks, service marks and trade names in general

§292. Applicability of law regarding trademarks, service marks and trade names in general

Except insofar as the provisions of this Sub-part are in conflict therewith, the provisions of Sub-part A, of Part VI of Chapter 1 of Title 51 of the Louisiana Revised Statutes of 1950, relative to trademarks, service marks and trade names in general, shall be applicable to this Sub-part.

Added by Acts 1973, No. 132, §1.



RS 51:293 - Certain trademarks, service marks and trade names reserved to Louisiana Stadium and Exposition District

§293. Certain trademarks, service marks and trade names reserved to Louisiana Stadium and Exposition District

The terms "Superdome", "Louisiana Superdome", "Dome (d) Stadium", "Louisiana Dome (d) Stadium" and "Louisiana Dome" and marks including the symbol or image of the general design, appearance and/or configuration of the stadium facility being constructed by the Louisiana Stadium and Exposition District in New Orleans, Louisiana, and the following logo--"L'S", and terms and marks which include any of the foregoing are hereby reserved to the Louisiana Stadium and Exposition District as trade names, trademarks and service marks in all fields of commerce in the state of Louisiana; and firms, partnerships, corporations, associations or other organizations to utilize the foregoing trade names, trademarks or service marks in connection with the manufacture, sale and/or distribution of goods or with the providing of services.

Added by Acts 1973, No. 132, §1.



RS 51:293.1 - Transfer of right to designate and use a name for stadium facility; conditions

§293.1. Transfer of right to designate and use a name for stadium facility; conditions

A. The Louisiana Stadium and Exposition District is authorized to sell or transfer the right to designate and use an alternative name to refer to the Louisiana Superdome, including the rights to those trademarks, service marks, and trade names associated with the Louisiana Superdome as provided in R.S. 51:293.

B. Any agreement which transfers the right to designate and use a name to refer to the stadium facility designated as the Louisiana Superdome constructed by the Louisiana Stadium and Exposition District shall provide that all royalty and other payments in consideration for such right be paid to the entity which holds a National Football League franchise and leases the stadium facility. In the event the entity which holds a National Football League franchise provides notice to the league, or to the Louisiana Stadium and Exposition District of its intent to relocate the franchise, or enters into any agreement with any other entity to relocate the franchise from the city of New Orleans, or terminates its lease of the stadium facility, all subsequent monies payable from royalties and other payments under such agreement shall revert to the Louisiana Stadium and Exposition District. Any such agreement shall provide that it shall be approved by the Joint Legislative Committee on the Budget before it becomes effective.

Acts 2001, No. 1215, §1, eff. July 2, 2001.



RS 51:294 - Issuance by secretary of state of certificates of registration of trademarks, service marks and trade names reserved to Louisiana Stadium and Exposition District

§294. Issuance by secretary of state of certificates of registration of trademarks, service marks and trade names reserved to Louisiana Stadium and Exposition District

The secretary of state shall not register any trade name, (including corporate names), or trademark or service mark reserved by this Subpart to the Louisiana Stadium and Exposition District, except for said district or with the written approval of said district.

Added by Acts 1973, No. 132, §1.



RS 51:295 - Registration of confusingly similar trademarks, service marks and trade names prohibited

§295. Registration of confusingly similar trademarks, service marks and trade names prohibited

The secretary of state shall not register any trademark or service mark or trade name, (including corporate names), which so resembles any one of the trademarks, service marks or trade names reserved by this Sub-part to the Louisiana Stadium and Exposition District, except for said district or with the written approval of said district, that is likely to cause confusion or mistake or to deceive.

Added by Acts 1973, No. 132, §1.



RS 51:296 - Purpose

SUBPART F. LOUISIANA AMERICAN REVOLUTION

BICENTENNIAL COMMISSION

§296. Purpose

The legislature hereby finds and declares that the terms Louisiana American Revolution Bicentennial Commission and the Louisiana American Revolution Bicentennial Foundation are particularly, exclusively and uniquely descriptive in the state of Louisiana of the American Revolution Bicentennial. It is therefore within the public interest that these terms be reserved to the Louisiana American Revolution Bicentennial Commission in order to prevent unauthorized commercial exploitation thereof, it being the intent hereof that said terms be used commercially in the state of Louisiana only when authorized by the Louisiana American Revolution Bicentennial Commission.

Added by Acts 1973, No. 132, §1.



RS 51:297 - Applicability of law regarding trademarks, service marks and trade names in general

§297. Applicability of law regarding trademarks, service marks and trade names in general

Except insofar as the provisions of this Sub-part are in conflict therewith, the provisions of Sub-part A, of Part VI of Chapter 1 of Title 51 of the Louisiana Revised Statutes of 1950, relative to trademarks, service marks and trade names in general, shall be applicable to this Sub-part.

Added by Acts 1973, No. 132, §1.



RS 51:298 - Certain trademarks, service marks and trade names reserved to Louisiana American Revolution Bicentennial Commission

§298. Certain trademarks, service marks and trade names reserved to Louisiana American Revolution Bicentennial Commission

The terms "Louisiana American Revolution Bicentennial Commission" and "Louisiana American Revolution Bicentennial Foundation" and terms and marks which include any of the foregoing are hereby reserved to the Louisiana American Revolution Bicentennial Commission as trade names, trademarks and service marks in all fields of commerce in the state of Louisiana; and said commission may from time to time issue licenses to persons, firms, partnerships, corporations, associations or other organizations to utilize the foregoing trade names, trademarks or service marks in connection with the manufacture, sale and/or distribution of goods or with the providing of services.

Added by Acts 1973, No. 132, §1.



RS 51:299 - Issuance by secretary of state of certificates of registration of trademarks, service marks and trade names reserved to Louisiana American Revolution Bicentennial Commission

§299. Issuance by secretary of state of certificates of registration of trademarks, service marks and trade names reserved to Louisiana American Revolution Bicentennial Commission

The secretary of state shall not register any tradename, (including corporate names), or trademark or service mark reserved by this Subpart to the Louisiana American Revolution Bicentennial Commission, except for said commission or with the written approval of said commission.

Added by Acts 1973, No. 132, §1.



RS 51:300 - Registration of confusingly similar trademarks, service marks and trade names prohibited

§300. Registration of confusingly similar trademarks, service marks and trade names prohibited

The secretary of state shall not register any trademark or service mark or trade name, (including corporate names), which so resembles any one of the trademarks, service marks or trade names reserved by this Sub-part to the Louisiana American Revolution Bicentennial Commission except for said commission or with the written approval of said commission that is likely to cause confusion or mistake or to deceive.

Added by Acts 1973, No. 132, §1.



RS 51:300.1 - Repealed by Acts 2014, No. 511, §1.

SUBPART G. JAZZLAND

§300.1. Repealed by Acts 2014, No. 511, §1.



RS 51:300.2 - Repealed by Acts 2014, No. 511, §1.

§300.2. Repealed by Acts 2014, No. 511, §1.



RS 51:300.3 - Repealed by Acts 2014, No. 511, §1.

§300.3. Repealed by Acts 2014, No. 511, §1.



RS 51:300.4 - Repealed by Acts 2014, No. 511, §1.

§300.4. Repealed by Acts 2014, No. 511, §1.



RS 51:300.5 - Repealed by Acts 2014, No. 511, §1.

§300.5. Repealed by Acts 2014, No. 511, §1.



RS 51:300.6 - Repealed by Acts 2014, No. 511, §1.

§300.6. Repealed by Acts 2014, No. 511, §1.



RS 51:300.11 - Definitions

SUBPART H. INDIVIDUAL DOMAIN NAME PROTECTION

§300.11. Definitions

For purposes of this Subpart, the following terms shall have the meanings specified in this Section:

(1) "Domain name" means any alphanumeric designation which is registered with or assigned by any domain name registrar, domain name registry, or other domain name registration authority as part of an electronic address on the Internet.

(2) "Internet" means the international computer network of both federal and non-federal interoperable packet switched data networks.

Acts 2001, No. 388, §1, eff. June 13, 2001.



RS 51:300.12 - Individual domain name protection; prohibited activities; exceptions

§300.12. Individual domain name protection; prohibited activities; exceptions

A.(1) No person shall register a domain name that consists of the name of another living person or an alias or nickname by which such person is commonly known, or a name substantially and confusingly similar to such name, without the person's consent, with the specific intent to profit from such name by selling the domain name for financial gain to that person or any third party.

(2) Additionally, no person shall attempt to resell or resell the domain name that consists of the name of another living person or an alias or nickname by which such person is commonly known, or a name substantially and confusingly similar to such name, without the person's consent, for a price in excess of the registration cost paid by the original registrant.

B. Nothing in this Subpart shall prohibit the transfer by the original registrant of a domain name that is the name of another living person or an alias or nickname by which such person is commonly known, or is substantially or confusingly similar to such name, to the person whose name has been registered as long as the cost of the transfer does not exceed the registration cost paid by the original registrant.

C. Nothing in this Subpart shall prohibit a person from registering a domain name that consists of the name of another living person or a deceased personality or an alias or nickname by which such person is commonly known, or a name substantially or confusingly similar to such name, if such name is used in, affiliated with, or related to a work of authorship protected under Title 17 of the United States Code.

D. No domain name registrar, domain name registry, or any other domain name registration authority shall be subject to any penalties or liable for damages under this Subpart for the registration or maintenance of a domain name for another absent a showing of bad faith intent to profit from such registration or maintenance of the domain name.

Acts 2001, No. 388, §1, eff. June 13, 2001.



RS 51:300.13 - Violations; private actions; costs awarded by court

§300.13. Violations; private actions; costs awarded by court

A. Any violation of this Subpart shall be a deceptive and unfair trade practice pursuant to R.S. 51:1405 and shall subject the violator to any and all penalties and private actions provided in Chapter 13 of this Title.

B. In addition to the attorney general's right to bring an action for injunctive relief, an aggrieved person may also bring such action, and if a court awards injunctive relief, it may order the forfeiture or cancellation of the domain name or the transfer of the domain name to the aggrieved person.

C. Notwithstanding the provisions of R.S. 51:1409(A) which allows aggrieved persons to bring an action to recover actual damages, plaintiffs in private actions instituted to recover damages caused by a violation of this Subpart may file a petition for damages equal to three times the amount of damages incurred by the plaintiff when his domain name was registered, offered for sale, or sold.

D. In addition to attorney fees and costs that may be awarded in a private action, the court may also award costs to the attorney general or other law enforcement authority bringing any action pursuant to this Subpart.

Acts 2001, No. 388, §1, eff. June 13, 2001.



RS 51:300.21 - Prohibited activities; exceptions

SUBPART I. ADDITIONAL DOMAIN NAME PROTECTION

§300.21. Prohibited activities; exceptions

A. In addition to the activities prohibited by R.S. 51:300.12(A), no person shall register a domain name that consists of the name of another living person or an alias or nickname by which such person is commonly known, or a name substantially and confusingly similar to such name, without the person's consent.

B. Nothing in this Subpart shall prohibit the registration of a domain name as provided for in R.S. 51:300.12(C).

C. No domain name registrar, domain name registry, or any other domain name registration authority shall be subject to any penalties or liable for any damages under this Subpart for the registration or maintenance of a domain name for another absent a showing of bad faith intent to register the domain name without the consent of the person whose domain name has been taken.

Acts 2001, No. 388, §1, eff. June 13, 2001.



RS 51:300.22 - Violations; private actions

§300.22. Violations; private actions

A. A violation of this Subpart shall be a deceptive and unfair trade practice in the same manner provided for in R.S. 51:300.13(A).

B. In addition to the attorney general's right to bring an action for injunctive relief, an aggrieved person may also bring such action, and if a court awards injunctive relief, it may order the forfeiture or cancellation of the domain name or the transfer of the domain name to the aggrieved person.

C. The court may award costs to the attorney general or other law enforcement authority in the same manner provided for in R.S. 51:300.13(D).

D.(1) Additionally, no person shall attempt to resell or resell the domain name that consists of the name of another living person or an alias or nickname by which such person is commonly known, or a name substantially and confusingly similar to such name, without the person's consent, for a price in excess of the registration cost paid by the original registrant.

(2) Nothing in this Subpart shall prohibit the transfer by the original registrant of a domain name that is the name of another living person or an alias or nickname by which such person is commonly known, or is substantially or confusingly similar to such name, to the person whose name has been registered as long as the cost of the transfer does not exceed the registration cost paid by the original registrant.

Acts 2001, No. 388, §1, eff. June 13, 2001.



RS 51:300.31 - Purpose

SUBPART J. CRESCENT COVER LOGO

§300.31. Purpose

The legislature hereby finds and declares that the Sewerage and Water Board of New Orleans "Crescent Cover Logo" is a circular emblem or mark, with the image of a crescent moon having lines radiating therefrom and numerous stars, the words "WATER METER" extending horizontally through the center of the image, the words "SEWERAGE & WATER BOARD CRESCENT BOX" extending circumferentially along the upper half of the image, the words "NEW ORLEANS, LA. FORD METER BOX CO WABASH, IND.," extending circumferentially along the lower half of the image, the words and two concentric circles forming the outer boundary of the image.

Acts 2007, No. 470, §1, eff. July 11, 2007.



RS 51:300.32 - Infringement and remedies

§300.32. Infringement and remedies

A. No person shall use, without the consent of the Sewerage and Water Board of New Orleans, any reproduction, counterfeit, copy, or colorable imitation of a mark characterized as the "Crescent Cover Logo" described in R.S. 51:300.31 in connection with the sale, offering for sale, or advertising of any goods or services.

B. No person shall reproduce, counterfeit, copy, or colorably imitate the "Crescent Cover Logo" of the Sewerage and Water Board of New Orleans or incorporate or apply such reproduction, counterfeit, copy, or colorable imitation to labels, clothing, jewelry, signs, prints, packages, wrappers, receptacles, or other items or advertisements.

C. Whoever violates the provisions of this Section shall be liable in a civil action by the Sewerage and Water Board of New Orleans for any and all remedies provided in this Section including attorney fees and costs. Whoever violates the provisions of this Section may be subject to a fine not to exceed five thousand dollars.

D. The Sewerage and Water Board of New Orleans may proceed by suit to enjoin the unauthorized manufacture, use, display, or sale of any counterfeits or imitations of the "Crescent Cover Logo" of the Sewerage and Water Board of New Orleans, and any court of competent jurisdiction may grant injunctions to restrain such manufacture, use, display, or sale as may be by such court deemed just and reasonable, and may require the defendants to pay the Sewerage and Water Board of New Orleans all profits derived from and all damages suffered by reason of such wrongful manufacture, use, display, or sale. Such court may also order that any such counterfeits or imitations in the possession or under the control of any defendant in such case be delivered to an officer of the court, or the complainant, to be destroyed.

E. The enumeration of any right or remedy herein shall not affect the right of the Sewerage and Water Board of New Orleans to sue, prosecute, or seek prosecution under any other law of this state.

Acts 2007, No. 470, §1, eff. July 11, 2007.



RS 51:300.41 - Right to sell corporate sponsorships for Lamar-Dixon Expo Center

SUBPART K. LAMAR-DIXON EXPO CENTER

§300.41. Right to sell corporate sponsorships for Lamar-Dixon Expo Center

A. The Lamar-Dixon Expo Center is hereby authorized to sell corporate sponsorships, including but not limited to event sponsorship, project sponsorship, program sponsorship and site sponsorship, to be used and for the benefit of any of the facilities and structures located on the center's property.

B. Any agreement involving corporate sponsorship for the benefit of the Lamar-Dixon Expo Center must provide that all royalty and other payments in consideration for such right be paid to the entity which owns the facility. Any such agreement shall provide that it shall be approved by the governing authority of Ascension Parish before it becomes effective.

Acts 2011, No. 145, §1.



RS 51:301 - Redemption in money to be made on demand

PART VII. TRADING CERTIFICATES, CHECKS OR TICKETS

§301. Redemption in money to be made on demand

Any person issuing checks, punchouts, tickets, tokens, or other devices, redeemable either wholly or partially in goods or merchandise at their, or any other place of business, shall, on demand of any legal holder thereof, on the next pay day of the issuer following the date of issuance, be liable for the full face value in current money of the United States.



RS 51:302 - Certificates, etc., to be treated as payable to bearer on demand in money

§302. Certificates, etc., to be treated as payable to bearer on demand in money

Any check, punchout, ticket, token, or other device, issued by any person under the provisions of R.S. 51:301 shall be payable to bearer, on demand, in current money of the United States, notwithstanding any contrary stipulation or provision.



RS 51:303 - Violation; penalty

§303. Violation; penalty

No person shall fail or refuse to pay any legal holder of any such checks, punchouts, tickets, tokens, or other devices as described in R.S. 51:301, issued by them in payment of labor, the full face value in current money of the United States, on their regular pay day when demanded by the legal holder.

Whoever violates this Section shall be fined not less than fifty dollars nor more than five hundred dollars, or imprisoned for not more than ninety days.



RS 51:304 - Rebate certificates unlawful if issued to control business

§304. Rebate certificates unlawful if issued to control business

No person shall issue certificates to be known as rebate certificates or any evidence of indebtedness, if the contract upon which the certificates are based, is to control the business of the party thereto.



RS 51:305 - Rebate certificates; requirement that purchaser make all purchases from issuer unlawful

§305. Rebate certificates; requirement that purchaser make all purchases from issuer unlawful

No person shall stipulate that the certificates or evidences of indebtedness referred to in R.S. 51:304 shall be binding only if the original party to whom they were issued makes all purchases from the person issuing the certificates or from a person connected in any manner with the person issuing the certificates.



RS 51:306 - Rebate certificates; violation no defense to liability on certificates

§306. Rebate certificates; violation no defense to liability on certificates

The person issuing certificates under R.S. 51:304 cannot urge as a defense to any certificates issued, that the liabilities thereunder are based upon the exclusive trade of the party to the contract.



RS 51:331 - Sales at different prices in different localities to injure competitor unlawful

PART VIII. UNFAIR TRADE

SUBPART A. DISCRIMINATION

§331. Sales at different prices in different localities to injure competitor unlawful

No person, doing business in Louisiana, and engaged in the production, manufacture, or distribution of any commodity in general use, who shall, intentionally, for the purpose of injuring or destroying the business of a competitor in any locality, discriminate between different sections, communities, cities, or localities in the state by selling such commodity at a lower rate in one section, community, city, or locality, than is charged for the commodity by such person in another section, community, city, or locality, after making due allowance for the difference if any, in the grade or quality of the commodity and in the actual cost of transportation of the commodity from the point of production, if a raw product, or from the point of manufacture, if a manufactured product. All sales so made shall be prima facie evidence of unfair discrimination.



RS 51:332 - Penalty

§332. Penalty

Any person or any officer, agent, receiver or member of any firm, company, association or corporation, who violates R.S. 51:331 shall be fined not less than five hundred dollars nor more than five thousand dollars, or imprisoned for not less than one year nor more than two years, or both.



RS 51:333 - Violation; contracts void

§333. Violation; contracts void

All contracts or agreements made in violation of R.S. 51:331 are void.



RS 51:334 - Violation by corporation; investigation; proceedings to be instituted

§334. Violation by corporation; investigation; proceedings to be instituted

If any complaint is made to the Secretary of State that any corporation, authorized to do business in this state is guilty of unfair discrimination within the terms of this Sub-part, the Secretary of State shall refer the matter to the Attorney General who shall examine into the complaint and if in his judgment the facts justify it, shall institute proceedings against such corporation.



RS 51:335 - Violation by corporation; revocation of permit or license

§335. Violation by corporation; revocation of permit or license

If any corporation, foreign or domestic, authorized to do business in this state, or any officer, agent, or receiver, of any such corporation, is guilty of unfair discrimination as defined by this Sub-part, the Secretary of State shall immediately revoke the permit or license of such corporation to do business in this state.



RS 51:336 - Violation by corporation; suit to oust corporation from all business in state

§336. Violation by corporation; suit to oust corporation from all business in state

Where a corporation has been convicted of a violation of the provisions of this Sub-part, and continues or attempts to do business thereafter in this state, the Attorney General shall oust such corporation from all business of every kind and character in Louisiana.



RS 51:337 - Violation; remedies and penalties cumulative

§337. Violation; remedies and penalties cumulative

The remedies and penalties provided in this Subpart shall be cumulative to each other and to all other remedies and penalties provided by law.



RS 51:350 - Independent truckers; prohibit requirement of broker

§350. Independent truckers; prohibit requirement of broker

A. It shall be unlawful for any person, firm, or corporation to require that an independent trucker utilize the services of a broker in contracting for work with that person, firm, or corporation.

B. If any firm or corporation, foreign or domestic, authorized to do business in this state or any officer, agent, or receiver of any such firm or corporation knowingly and willfully violates the provisions of this Section, his license or permit to do business in this state shall be revoked immediately.

Acts 1984, No. 856, §1.



RS 51:361 - Definitions

SUBPART B. PYRAMIDS

§361. Definitions

As used in this Subpart:

(1) "Compensation" means the payment of money, a thing of value, or any financial benefit. Compensation does not include:

(a) Payment to participants based upon sales of products purchased for actual use or consumption, including products used or consumed by participants in the plan.

(b) Payment to participants under reasonable commercial terms.

(2) "Consideration" means the payment of cash or purchase of goods, services, or intangible property. Consideration does not include:

(a) Purchase of products furnished at cost to be used in making sales and not for resale.

(b) Purchase of products where the seller offers to repurchase the participant's products under reasonable commercial terms.

(c) Participant's time and effort in pursuit of sales or recruiting activities.

(3) "Participant" means a person who contributes money into a pyramid promotional scheme.

(4) "Person" means an individual, a corporation, a partnership, or any association, or unincorporated organization.

(5) "Promote" means to contrive, direct, establish, or operate a pyramid promotional scheme.

(6) "Pyramid promotional scheme" means any plan or operation by which a participant gives consideration for the opportunity to receive compensation which is derived primarily from the person's introduction of other persons into a plan or operation rather than from the sale of goods, services, or intangible property by the participant or other persons introduced into the plan or operation.

(7) "Reasonable commercial terms" includes repurchase by the seller, at the participant's request, and upon termination of the business relationship or contract with the seller, of all unencumbered products purchased by the participant from the seller within the previous twelve months which are unused and in commercially resalable condition, provided that repurchase by the seller shall be for not less than ninety percent of the actual amount paid by the participant to the seller of the products, less any consideration received by the participant for purchase of the products which are being returned. A product shall not be deemed nonresalable solely because the product is no longer marketed by the seller, unless it is clearly disclosed to the participant at the time of the sale that the product is a seasonal, discontinued, or special promotional product, and not subject to the repurchase obligation.

Acts 1997, No. 379, §1; Acts 2001, No. 837, §1.



RS 51:362 - Promoting pyramid promotional scheme unlawful

§362. Promoting pyramid promotional scheme unlawful

No person shall promote a pyramid promotional scheme in Louisiana or cause a pyramid promotional scheme to be promoted in Louisiana.

Acts 1997, No. 379, §1; Acts 2001, No. 837, §1.



RS 51:363 - Violations; penalties

§363. Violations; penalties

Whoever promotes a pyramid promotional scheme in Louisiana or causes a pyramid promotional scheme to be promoted in Louisiana shall be fined not more than ten thousand dollars or imprisoned, with or without hard labor, for not more than ten years, or both.

Acts 1997, No. 379, §1; Acts 2001, No. 837, §1.



RS 51:364 - Repealed by Acts 1997, No. 379, 2.

§364. Repealed by Acts 1997, No. 379, §2.



RS 51:365 - Repealed by Acts 1997, No. 379, 2.

§365. Repealed by Acts 1997, No. 379, §2.



RS 51:366 - Repealed by Acts 1997, No. 379, 2.

§366. Repealed by Acts 1997, No. 379, §2.



RS 51:367 - Repealed by Acts 1997, No. 379, 2.

§367. Repealed by Acts 1997, No. 379, §2.



RS 51:368 - Repealed by Acts 1997, No. 379, 2.

§368. Repealed by Acts 1997, No. 379, §2.



RS 51:369 - Repealed by Acts 1997, No. 379, 2.

§369. Repealed by Acts 1997, No. 379, §2.



RS 51:370 - Repealed by Acts 1997, No. 379, 2.

§370. Repealed by Acts 1997, No. 379, §2.



RS 51:371 - Repealed by Acts 1997, No. 379, 2.

§371. Repealed by Acts 1997, No. 379, §2.



RS 51:391 - Solicitations; misleading governmental appearance prohibited; disclaimer; penalty

SUBPART C. SOLICITATIONS

§391. Solicitations; misleading governmental appearance prohibited; disclaimer; penalty

A. A solicitation by a nongovernmental entity, for the purchase of or payment for a product or service, which is in the form of and reasonably could be interpreted or construed as a bill, invoice, or statement of account due, but constitutes, in fact, a solicitation for the order by the addressee of goods or services, or both, shall not contain any material which:

(1) Reasonably could be interpreted or construed as implying any Louisiana state government connection, approval, or endorsement through the use of a seal, insignia, or name of a state agency, department, commission, or program, or a citation to a state statute.

(2) Contains any reference to or a citation to a state statute that misrepresents either the identity of the mailer or the protection or status afforded such matter by the Louisiana state government.

B. In addition to the provisions of Subsection A of this Section, each solicitation shall bear on its face, at the beginning, in conspicuous and legible type which is not smaller than fourteen-point font and is in contrast by typography, layout, or color with any other printing on the solicitation, the following disclaimer:

"THIS IS A SOLICITATION FOR THE ORDER OF GOODS OR SERVICES, OR BOTH, AND NOT A BILL, INVOICE, OR STATEMENT OF ACCOUNT DUE. YOU ARE UNDER NO OBLIGATION TO MAKE ANY PAYMENTS ON ACCOUNT OF THIS OFFER UNLESS YOU ACCEPT THIS OFFER. THIS PRODUCT OR SERVICE HAS NOT BEEN APPROVED OR ENDORSED BY ANY LOUISIANA STATE GOVERNMENT AGENCY, AND THIS OFFER IS NOT BEING MADE BY AN AGENCY OF THE LOUISIANA STATE GOVERNMENT."

C. Any solicitation in violation of this Section shall subject the violator to a civil fine of not more than one thousand dollars per violation. The attorney general shall bring proceedings to recover all fines due pursuant to this Section. The remedies and penalties provided in this Section shall be cumulative to all other remedies and penalties provided by law.

Acts 2012, No. 272, §1.



RS 51:411 - Advertisements, untrue or misleading, prohibited; penalty

SUBPART D. FALSE ADVERTISING

§411. Advertisements, untrue or misleading, prohibited; penalty

A. No person, with intent to sell or in any way dispose of merchandise, securities, service, or anything directly or indirectly, to the public for sale or distribution, or with intent to increase the consumption, or to induce the public in any manner to enter into any obligation relating thereto, or to acquire title, or an interest therein, shall make, publish, disseminate, circulate, or place before the public, or cause directly or indirectly to be made, published, disseminated, circulated, or placed before the public, in this state, in a newspaper or other publication, or in the form of a book, notice, hand-bill, poster, bill, circular, pamphlet, or letter, or radio broadcasts, telecasts, wire, wireless, motion picture, or in any other way, an advertisement of any sort regarding merchandise, securities, service, or anything offered to the public, which advertisement contains any assertion, representation, or statement of fact which is untrue, deceptive, or misleading.

B. No person shall falsely advertise, represent, or hold out that any sale of goods, wares, or merchandise is an insurance, salvage, removal, closing out, going out of business, liquidation or smoke, fire, or water damage sale. Such a sale may be conducted for a maximum of six months. No person contemplating such a sale may order any goods for the purpose of selling them at such a sale, and any purchases or additions to the stock during the term of the sale or within sixty days prior to the sale shall constitute a violation of this Section.

C. No person shall advertise, represent, or hold out that he is selling or will sell any goods, wares, or merchandise at wholesale prices, unless he is a wholesaler, as defined herein, and unless the sales will be wholesale sales, as defined herein. A wholesaler, for purposes of this Section, is a person whose sales are wholesale sales as hereinafter defined. A wholesale sale is a sale for the purpose of resale in the ordinary course of business or a sale for purposes other than resale but at the price at which retailers currently purchase the same or similar goods or commodities at current wholesale prices offered by a bona fide wholesale house in its trade area; however, nothing herein shall apply to wholesalers selling in bulk or in quantities in excess of those which consumers usually purchase from bona fide retail outlets. Nothing in this Section shall prevent a person from being both a wholesaler and a retailer, providing that under this operation the firm has both a retail and a wholesale occupational license.

D. The carriage by a radio or television broadcast station or by a cable television station or newspaper of advertising which is found to be in violation of this Section shall not be considered a violation by the broadcast or television station or newspaper of this Section.

E. Whoever violates this Section shall be fined not less than five hundred dollars nor more than twenty-five hundred dollars or imprisoned for not less than ten days nor more than six months, or both for each offense.

Amended by Acts 1956, No. 293, §1; Acts 1964, No. 246, §1; Acts 2004, No. 364, §1.



RS 51:412 - Advertising of fallout shelters

§412. Advertising of fallout shelters

A. Definitions. For the purposes of this Section, the terms defined herein shall have the respective meanings hereinafter set forth.

(1) Shelter: A fallout shelter, a blast-resistant shelter, or a limited blast-resistant shelter.

(2) Fallout shelter: A structure which, when properly installed, has a protection factor against fallout gamma radiation of not less than one hundred.

(3) Protection factor: The relative reduction in the amount of radiation that would be received by a person in a shelter compared with the amount which he would receive if unprotected. A structure which has a protection factor of one hundred must offer a person at least one hundred times more protection against radiation than such person would have if unprotected.

(4) Blast-resistant or limited blast-resistant shelter: A structure which qualifies as a fallout shelter and, in addition, is capable of affording a certain minimum amount of protection against the effects of a blast overpressure and associated nuclear and thermal radiation. To qualify as a "blast-resistant shelter" a structure must be capable of withstanding an overpressure of not less than thirty pounds per square inch, which pressure would occur at a range of approximately two and one-half miles from a ten megaton, and approximately five miles from a one hundred megaton explosion. To qualify as a "limited blast-resistant shelter" a structure must be capable of withstanding an overpressure of not less than five pounds per square inch, which pressure would occur at a range of approximately eight and one-half miles from a ten megaton, and approximately eighteen miles from a one hundred megaton explosion.

B. Fallout and blast protection.

(1) A structure shall not be described or designated as a "fallout shelter," or by any other term of like implication, nor shall any representation be made that a structure affords protection against radioactive fallout, unless such structure meets the minimum requirements set forth in the definition of a "fallout shelter" in Subsection A of this Section.

(2) A structure shall not be described or designated as a "blast shelter" or by any other term of like implication.

(3) A structure shall not be described or designated as a "blast-resistant shelter" or a "limited blast-resistant shelter," or by any other term of like implication, unless it meets the applicable minimum requirements set forth herein.

(4) No representation, express or implied, shall be made that a structure affords protection against nuclear blast unless such structure meets the minimum requirements for a "limited blast-resistant shelter."

(5) No advertisement for, or representation as to the characteristics or capabilities of, any structure designated as a "fallout shelter," "blast-resistant shelter," "limited blast-resistant shelter," or any other term of like implication, shall be used without the inclusion of an affirmative disclosure, in clear and conspicuous terms, of the limits of the protection provided by such structure.

(6) With reference to a fallout shelter which does not qualify as a "limited blast-resistant shelter," an advertisement shall disclose that the structure has not been designated to afford protection against blast or other related hazards.

(7) If the structure qualifies as a "limited blast-resistant shelter" or a "blast-resistant shelter," an advertisement shall disclose that the structure, when properly installed, will protect its occupants from a blast of a stated force (such as ten megatons) occurring at an approximate number of miles distant.

(8) If a structure meets the minimum requirements for a "fallout shelter," factual and nondeceptive representations may be made as to the degree and nature of fallout protection afforded. Claims that the fallout protection afforded exceeds the requirements shall not be used unless the protection so afforded exceeds the prescribed minimum to a significant degree.

(9) Claims, express or implied, of absolute or complete protection from fallout or blast under any and all conditions shall not be used.

C. Installation.

(1) Any advertisement offering a shelter shall disclose affirmatively that the structure must be properly installed before it can provide protection as a shelter.

(2) No representation shall be made that a shelter can be installed in one day or in any other period of time, unless the installation can in fact be completed within the stated period.

(3) Statements which deceptively exaggerate the ease or economy with which a shelter can be installed shall not be used.

D. Affirmative disclosures as to capacity.

(1) Whenever any representation is made which conveys any implication as to the size or capacity of the advertised shelter, such as a picture, a quoted price or the use of the word "family," the advertisement shall clearly and conspicuously disclose the number of persons the shelter will protect.

(2) Minimum standard requirements of the office of civil defense of the United States in effect at the time the advertised offer is made shall be applied in determining the number of persons that the shelter can protect.

E. Pictorial and other misrepresentations.

(1) No advertisement shall be used which would mislead prospective buyers, through pictorial representations or in any other manner, as to the protection afforded by a shelter or as to the size, composition, construction, design, capacity, quality, cost or manner of installation, fire or water-resistant properties, location or utility of a shelter or any part thereof, or which would be misleading in any other material respect.

(2) All construction items featured in a pictorial representation must be included in the price stated in the advertisement.

(3) Picturizations of fallout shelters which imply protection against blast effects but which are not capable of providing this protection shall not be used.

(4) An advertisement shall not feature the picture of a higher-priced shelter in conjunction with the price of a lower-priced shelter in such manner as to lead consumers to believe the higher-priced model can be purchased at the lower price.

F. Deceptive prices.

(1) No statement, express or implied, shall be used which misrepresents prices or savings in any manner.

(2) Claims that the price offer is for a limited time only or that there will be an increase in price shall not be used unless in fact true.

(3) Advertised or quoted prices shall include the cost of all parts of the structure which are essential to its functioning as a shelter.

(4) Advertised or quoted prices also shall include all charges for the delivery and installation of the shelter, unless the advertisement clearly and conspicuously discloses that delivery or installation charges are not included.

(5) No statement, however expressed, whether in words, phrases, price figures, symbols, fractions, percentages or otherwise, which represents or implies a reduction or saving from an established retail price or from the advertiser's former price shall be used in connection with the price at which a shelter is offered for sale unless:

(a) the saving or reduction statement applies to the specific shelter offered for sale as distinguished from similar or comparable shelters, and either

(b) the saving or reduction is from the usual and customary retail price of the shelter in the trade area or areas where the statement is made, or

(c) the saving or reduction is from the advertiser's usual and customary retail price of the shelter in the recent, regular course of business, and

(d) the statement clearly shows whether the saving or reduction is from the usual and customary retail price of the shelter in the trade area or from the advertiser's usual and customary retail price of the shelter in the recent, regular course of business.

(6) No statement which represents or implies a reduction or saving from an established retail price or from the advertiser's usual and customary retail price shall be used if,

(a) an artificial mark-up has been used to provide the basis for the claim, or

(b) the claim is based on infrequent or isolated sales, or

(c) the claim is based on a past price, that is, a price not immediately preceding the price used in the recent, regular course of business, unless this fact is clearly and adequately disclosed.

(7) Nothing herein provided shall be interpreted to preclude an advertiser from comparing his selling price for a shelter to the price at which similar and comparable shelters are currently offered for sale, or sold, provided that,

(a) it is clearly and conspicuously disclosed in the statement, however made, that the comparison in price is being made between the shelter offered for sale and similar and comparable shelters so that it is made clear that the comparative price is not the former or usual and customary price of the advertised shelter but is the price of such similar and comparable shelters, and

(b) the shelters, to which the sales price of the advertised shelter is compared, is at least of like grade and quality in all material respects, and

(c) said similar and comparable shelters are generally available for purchase at the comparative price in the same trade area or areas where the claim is made or, if not so available, that fact is clearly disclosed.

(8) No statement which represents or implies that, because of some unusual event or manner of business, a shelter is offered for sale to the consuming public at a saving from the usual and customary retail price in the trade area or areas where the claim is made, or at a saving from the advertiser's usual and customary price for the shelter in the recent, regular course of his business shall be made unless the claim is true.

(9) No statement shall be made in connection with the offering for sale of a shelter to the consuming public of a "factory" or "wholesale" price, or other such expression, which represents or implies that the consuming public can purchase the shelter at the same price that retailers regularly do, and provides a saving from the usual and customary retail price for the shelter in the trade area or areas where the claim is made unless such statement is true.

(10) No shelter shall be "pre-ticketed" with any price figure, either alone or with descriptive terminology, which exceeds the price at which the shelter is usually and customarily sold in the trade area or areas where the "pre-ticketed" shelter is offered for sale.

G. Financial terms.

(1) Installment purchase plans shall not be misrepresented in any manner, nor shall an advertiser claim that loans from any lending institution are available, or that such loans may be insured by the Federal Housing Administration, unless such is the fact.

(2) Down payments shall not be quoted in such a manner as to imply that the down payment constitutes the entire price.

(3) If a shelter is offered at a quoted price under an installment plan which requires additionally the payment of carrying charges, the fact that carrying charges are to be added to the advertised price shall be disclosed.

(4) If an interest rate is quoted, it must be simple interest per annum calculated on the basis of the unpaid balance due as reduced after crediting installments as paid.

H. Guarantees.

(1) A guarantee shall not be used in such a manner as to constitute a misrepresentation of a material fact.

(2) Any guarantee in advertising shall clearly and conspicuously disclose

(a) the nature and extent of the guarantee, including but not necessarily restricted to disclosure of (1) the shelter or part thereof guaranteed; (2) the characteristics or properties of the designated shelter or part thereof covered by or excluded from the guarantee; (3) the duration of the guarantee; (4) what, if anything, any one claiming under the guarantee must do before the guarantor will fulfill his obligation under the guarantee, and

(b) the manner in which the guarantor will perform including a statement of exactly what the guarantor undertakes to do under the guarantee, such as repair, replacement and refund and, if the guarantor or the person receiving the guarantee has an option as to what may satisfy the guarantee, this shall be set out in the statement; and

(c) the identity of the guarantor. The identity of the guarantor also shall be clearly revealed in all advertising, as well as in any documents evidencing the guarantee.

(3) A seller or manufacturer shall not advertise or represent that a shelter is guaranteed when he cannot or does not promptly and scrupulously fulfill his obligations under the guarantee.

I. Government connection, approval or endorsement. If a shelter design meets the minimum requirements of the United States Office of Civil Defense, the advertiser may reveal this fact in advertising. Even though the shelter design meets the aforementioned requirements, however, an advertiser shall not represent that the shelter has been approved or endorsed by the federal government or is being offered by an agency of the federal government. Seals, insignia, trade or brand names, or any other term or symbol implying connection, approval, or endorsement of the federal government shall not be used in advertising.

J. Maintenance or repairs. No statement shall be made which misrepresents the extent to which maintenance, repairs or replacement of a shelter or parts thereof may be required.

K. Custom made, custom built, etc. Claims that a shelter is "custom made," "custom built," or representations of similar import, shall not be used unless the shelter is to be designed and built specially for the particular purchaser.

L. Model shelters. An advertiser shall not claim that prospective purchasers' homes have been selected for the installation of "model shelters," or that the owners thereof will receive any amount of money, a reduction in price or other thing of value conditioned upon the sale to others of similar shelters, when such is not the fact.

M. Combination or dual-purpose shelters. Claims to the effect that a shelter serves a combination or dual purpose shall not be used unless factually true. If a shelter can in fact be utilized for other purposes which would not interfere with its use as a shelter, factual and non-deceptive representations as to such other utilization may be made.

N. Bait advertising. An advertiser shall not offer a shelter for sale unless such offer is made in good faith for the purpose of selling the advertised shelter. Insincere offers to sell, made for the purpose of contacting prospective purchasers and switching them to a shelter other than the shelter advertised, are not to be used.

O. Lottery schemes. Sales promotional plans involving lottery or other schemes of chance shall not be used.

P. Scare tactics. Scare tactics, such as the employment of horror pictures calculated to arouse unduly the emotions of prospective shelter buyers, shall not be used.

Q. Untrue or misleading advertisements prohibited. The provisions of R.S. 51:411 shall apply wherever applicable to this Section.

R. Penalty. Whoever violates any of the provisions of this Section shall be fined not less than twenty-five dollars nor more than five hundred dollars, or imprisoned for not less than ten days nor more than six months, or both, and each offense shall constitute a separate offense.

Added by Acts 1962, No. 237, §1.



RS 51:413 - Advertising using the term "Doctor" or "Dr."

§413. Advertising using the term "Doctor" or "Dr."

A. No person shall assert, represent, make, publish, disseminate, circulate, or place before the public, or cause directly or indirectly to be made, published, disseminated, circulated, or placed before the public, in this state, in a newspaper or other publication, or in the form of a letter, business card, sign, public listing, display, book, notice, hand-bill, poster, bill, circular, pamphlet, or radio broadcast, telecast, wire, wireless, motion picture, or in any other way, an advertisement of the availability or sale of a professional service of any sort relating to physical health, mental health, therapeutic or rehabilitative services, or any combination thereof, using the term "Doctor" or "Dr." in conjunction with his name unless he designates the degree to which he is entitled by reason of his diploma of graduation from a school or other entity, professional or otherwise, or to designate the degree as honorary when an honorary acknowledgment has been made, or to designate 'no degree' if he is not entitled to any such recognition; however, said designation shall not be necessary if such term is a part of the person's legal name.

B. Any violation of this Section shall be enforceable under the provisions and subject to the penalties of the Unfair Trade Practices and Consumer Protection Law.

Added by Acts 1982, No. 547, §1, eff. Jan. 1, 1983.



RS 51:414 - Use of terms; fee information; violations

§414. Use of terms; fee information; violations

A. Except as otherwise authorized under state or federal law and rules and regulations promulgated thereunder, no person with intent to sell or in any way dispose of goods or services shall use the term "federal" or "United States," or any such other terms that would lead the reader to the conclusion that the person represents the government of the United States or one of its agencies, in any written material issued by such person without a disclaimer clearly visible in large, legible print on the face of such material which states that the person is in no way connected with the government of the United States.

B. No person with intent to sell or in any way dispose of goods or services shall charge the fee stated in some written material to another person to whom he has sent written material, unless such fee is stated in large, legible, bold print on the face of the material.

C. Any violation of this Section shall be enforceable under the provisions and any violator shall be subject to the penalties of the Unfair Trade Practice and Consumer Protection Law.

Acts 1990, No. 833, §1.



RS 51:421 - Definitions

SUBPART E. UNFAIR SALES LAW

§421. Definitions

As used in this Subpart:

A. "Retailer" means any person engaged in the business of making sales at retail within this state, or if any person is engaged in the business of making sales both at retail and at wholesale, "retailer" shall apply only to the retail portion of the business.

B. "Wholesaler" means any person engaged in the business of making sales at wholesale within this state, or if any person is engaged in the business of making sales both at wholesale and at retail, "wholesaler" shall apply only to the wholesale portion of the business.

C. "Replacement cost" means the cost per unit at which the merchandise sold or offered for sale could have been bought by the seller at any time within thirty days prior to the date of sale or the date upon which it is offered for sale by the seller if bought in the same quantity as the seller's last purchase of the merchandise.

D. "Sell at retail," "sales at retail," and "retail sale" mean any transfer for a valuable consideration, made in the ordinary course of trade or in the usual prosecution of the seller's business, of title to tangible movable property to the purchaser for consumption or use other than resale, further processing or manufacturing.

E. "Sell at wholesale," "sales at wholesale," and "wholesale sales" mean any transfer for a valuable consideration, made in the ordinary course of trade or the usual conduct of the seller's business, of title to tangible movable property to the purchaser for purposes of resale, further processing or manufacturing.

F. "Cost to the retailer" means the invoice cost, or the replacement cost, of the merchandise to the retailer, whichever is lower;

(1) Less all trade discounts except customary discounts for cash;

(2) Plus; in the following order:

(a) Freight charges not otherwise included in the invoice cost or the replacement cost of the merchandise;

(b) Cartage to the retail outlet if done or paid by the retailer, which cartage cost, in the absence of proof of a lesser cost, shall be three-fourths of one per cent of the cost to the retailer after adding freight charges but before adding cartage and markup; and,

(c) A markup to cover a proportionate part of the cost of doing business, which markup, in the absence of proof of a lesser cost, shall be six per cent of the cost to the retailer after adding freight charges and cartage.

G. "Cost to the wholesaler" means the invoice cost, or the replacement cost, of the merchandise to the wholesaler, whichever is lower;

(1) Less all trade discounts except customary discounts for cash and discounts from the state or any governmental agency allowed for the payment of collection of any taxes;

(2) Plus; in the following order:

(a) Freight charges, not otherwise included in the invoice cost or the replacement cost of the merchandise;

(b) Cartage cost which shall be three-fourths of one per cent of the cost to the wholesaler after adding freight charges but before adding cartage, any existing tobacco stamp excise tax and markup, and any motor fuels excise tax;

(c) Any existing tobacco stamp excise tax; and,

(d) A markup to cover a proportionate part of the cost of doing business which markup, in the absence of proof of a lesser cost, shall be two percent of the cost to the wholesaler after adding freight charges, cartage, any existing tobacco stamp excise tax, and any motor fuels excise tax; and,

(e) Any motor fuels excise tax.

H. In determining "cost to the retailer" in those cases where the retailer buys at wholesale and receives the wholesalers' profits and discounts on merchandise to be sold at retail, both the wholesale markup of two per cent and the retail markup of six percent, in the absence of proof of a lesser cost, shall be added to cover a proportionate part of the cost of doing business.

I. When one or more items are advertised, offered for sale, or sold with one or more other items at a combined price, or are advertised, offered as a gift, or given with the sale of one or more items, each and all of the items shall for the purposes of this Sub-part be considered, advertised, offered for sale, or sold, and the price of each item shall be governed by the provisions of Sub-sections F, G, and H of this Section.

J. "Cost to the retailer" and "cost to the wholesaler" as defined by Sub-sections F, G, and H of this Section means bona fide costs. Purchases made by retailers and wholesalers at prices which cannot be justified by prevailing market conditions within this state shall not be used in determining "cost to the retailer" and "cost to the wholesaler."

Amended by Acts 1956, No. 121, §1; Acts 1999, No. 430, §1.



RS 51:422 - Sales at less than cost unlawful

§422. Sales at less than cost unlawful

A. Any advertising, offer to sell, or sale of any merchandise, either by retailers or wholesalers, at less than cost as defined by this Sub-part plus any state, county or municipal sales tax that is then payable under any existing law or ordinance, with the intent or effect of inducing the purchase of other merchandise or of unfairly diverting trade from a competitor or impairing fair competition and thus injuring public welfare, is unfair competition and contrary to and violative of public policy as expressed in this Sub-part, where the result of such advertising, offer or sale is to tend to deceive any purchaser or prospective purchaser, or to substantially lessen competition, or to unreasonably restrain trade, or to tend to create monopoly in any line of commerce.

B. Any sale, transfer or exchange between wholesale outlets or between retail outlets or between wholesale and retail outlets operating a separate business or under a separate name at a price less than the minimum herein prescribed, either through the allowance of a discount or by the payment of a commission or through any other device used to reduce the minimum price shall constitute a violation of this Sub-part.

C. Any wholesaler or retailer who furnishes labor or services to a purchaser to aid or assist in the conduct of the purchaser's business shall be deemed to be in violation of this Sub-part where the value of the services reduces the selling price of any given commodity below the minimum price as herein established, and this provision shall be effective irrespective of whether or not the person or persons performing such services be in the employ of the seller.

Amended by Acts 1952, No. 181, §1; Acts 1956, No. 121, §1.



RS 51:422.1 - Unfair sales of motor fuel; impairment of competition; exemptions; records to support exemptions

§422.1. Unfair sales of motor fuel; impairment of competition; exemptions; records to support exemptions

A. The provisions of this Section shall govern retail sales of motor fuel to the exclusion of R.S. 51:422 and 426. For purposes of this Section, the terms set forth below shall have the following meanings:

(1) "Competition" means the vying for motor fuel sales between any sellers in the same relevant geographic market.

(2) "Cost" means the retailer's cost of acquiring the product.

(3) "Cost of acquiring the product" means the actual price paid for the product as reflected in the invoice or other sales documents or, in the case of a refiner, the cost of manufacturing the product and transporting the product to the relevant terminal facility.

(4) "Motor fuels" means gasoline and diesel fuel.

(5) "Terminal facility" means any inland, waterfront, or offshore appurtenance used for the purpose of storing, handling, or transferring motor fuel, but does not include bulk storage facilities owned and/or operated by a wholesaler.

B.(1) Notwithstanding any other provision of this Subpart, it is an unfair trade practice and unlawful for any person who is a retailer to sell, at retail, motor fuel at a price which is below the retailer's cost plus taxes, applicable fees, and transportation charges, when the intent or effect is to impair or injure competition.

(2) For purposes of this Section, rebates provided to customers that purchase motor fuels through the use of a credit, debit, or shopping card not issued by or affiliated with the retailer shall not be considered in determining whether the sale is below the retailer's cost.

C. The provisions of Subsection B shall not apply in any of the following situations:

(1) When motor fuel is sold upon the final liquidation of a business.

(2) When motor fuel is advertised, offered for sale, or sold by any fiduciary or other officer under the order or direction of any court.

(3) When motor fuel is sold for promotional purposes limited to a grand opening, an annual anniversary, or an annual customer appreciation day sale, each of which does not exceed three consecutive days.

(4) When motor fuel is sold in a good faith effort to meet the legal price of a competitor. No retailer shall be in violation of Paragraph (B)(1) of this Section if the retailer makes a bona fide effort to determine the legality of the price of a competitor and determines in good faith that the competitor's price is a legal price.

(5) When gasoline or diesel fuel of any grade or formula is sold or offered for sale at retail or wholesale for ultimate use in the operation of motor vehicles, generators, power tools, or small engines during a time period and in the specific geographic area in which R.S. 29:732 applies.

D. Any person who is in the retail business of selling motor fuel claiming any exemption from Subsection B pursuant to the exceptions provided for in Subsection C must keep and maintain records substantiating the claim for exemption.

E. Notwithstanding any other provision of law to the contrary, the provisions of this Section shall be enforced by the attorney general and the district attorneys, in their respective districts, in order to prevent and restrain violations of this Section.

Acts 2005, No. 263, §1, eff. June 29, 2005; Acts 2009, No. 494, §3.



RS 51:423 - Violation; penalty; prima facie evidence; revocation of license or permit

§423. Violation; penalty; prima facie evidence; revocation of license or permit

A.(1) No retailer or wholesaler shall advertise, offer to sell, or sell at retail any item of merchandise at less than cost to the retailer or less than cost to the wholesaler respectively.

(2) No retail or wholesale seller of groceries that issues identification, customer discount, membership, or other similar cards shall sell or otherwise transfer or make available to any person for any purpose, other than law enforcement agents for official law enforcement purposes pursuant to a subpoena or court order or agents of the seller for its purposes directly related to the use of such cards, any information obtained or derived from the issuance or use of such cards.

B. Whoever violates this Subpart shall be fined not less than five hundred dollars nor more than one thousand dollars for each offense and each offense shall constitute a separate violation. Proof of any advertising, offer to sell, or sale by any retailer or wholesaler in contravention of the policy of this Subpart shall be prima facie evidence of a violation.

C. In addition, the collector of revenue may suspend or revoke any existing license or permit granted to any wholesale or retail dealer after notice and opportunity to be heard and in conformity with the rules and regulations made by the collector of revenue to carry out the provisions of this Subpart.

Acts 1999, No. 548, §1; Acts 2001, No. 1217, §1.



RS 51:424 - Injunctions

§424. Injunctions

In addition, the courts of this state may prevent and restrain violations of this Sub-part, and district attorneys, in the respective districts, shall institute proceedings to prevent and restrain violations. Any person damaged, or who is threatened with loss or injury by reason of a violation of this Sub-part may sue for and have injunctive relief against any damage, or threatened loss or injury. Any person, successful in a suit for injunctive relief under this Section, shall be allowed a reasonable attorney's fee; and further, the right as herein established shall exist in favor of any duly organized and existing trade organization and there shall exist damages and injury to such organization where it is shown that any one or more individual members thereof has been damaged by a violation of this Sub-part.

Amended by Acts 1956, No. 121, §1.



RS 51:425 - Incrimination not to bar evidence in civil action; defendant or witness not to be prosecuted

§425. Incrimination not to bar evidence in civil action; defendant or witness not to be prosecuted

Any defendant, or any witness, in any civil action brought under the provisions of this Sub-part may be required to testify, and the books, records, invoices and all other documents of any defendant, may be brought into court and introduced as evidence, but no defendant, or any witness in any civil action shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which he may testify or produce evidence, documentary or otherwise, and no testimony given or produced shall be received against him upon any criminal proceeding or investigation.



RS 51:426 - Exemptions

§426. Exemptions

The provisions of this Sub-part shall not apply to sales at retail or sales at wholesale:

(1) Where merchandise is sold in bona fide clearance sales, if advertised, marked, and sold as such;

(2) Where perishable merchandise must be sold promptly in order to forestall loss;

(3) Where merchandise is imperfect or damaged, or is being discontinued and is advertised, marked and sold as such;

(4) Where merchandise is sold upon the final liquidation of any business;

(5) Where merchandise is sold for charitable purposes or to relief agencies;

(6) Where merchandise is sold on contract to departments of the government or governmental institutions;

(7) Where merchandise is sold in good faith to meet that competition which permits a competitor to sell at a lesser price where such competitor is able to do so without violating the terms and conditions of this Sub-part;

(8) Where merchandise is sold by any officer acting under the order or direction of any court;

(9) Where the merchandise is sold by the manufacturer or producer thereof.

Amended by Acts 1952, No. 181, §1.



RS 51:427 - Name of Sub-part

§427. Name of Sub-part

This Sub-part may be cited as the Unfair Sales Law.



RS 51:441 - Definitions

SUBPART F. SALES REPRESENTATIVES

§441. Definitions

(1) "Commission" means compensation paid a sales representative by a principal in an amount based on a percentage of the dollar amount of certain orders for or sales of the principal's product.

(2) "Principal" means a person who:

(a) Repealed by Acts 1995, No. 487, §2.

(b) Manufactures, produces, imports, or distributes a product for sale to customers who purchase the product for resale;

(c) Uses a sales representative to solicit orders for the product; and

(d) Compensates the sales representative in whole or in part by commission.

(3) "Sales representative" means a person who solicits, on behalf of a principal, orders for the purchase at wholesale of the principal's product.

(4) "Termination" means the end of services performed by a sales representative for a principal whether by discharge, resignation, or expiration of a contract.

Acts 1988, No. 774, §1, eff. July 18, 1988; Acts 1995, No. 487, §§1, 2.



RS 51:442 - Contract

§442. Contract

If there is a written contract between a principal and a sales representative under which the sales representative solicits wholesale orders within this state, it shall set forth the method by which the sales representative's commission shall be computed and paid. The principal shall provide the sales representative with a copy of the contract.

Acts 1988, No. 774, §1, eff. July 18, 1988.



RS 51:443 - Payment of commissions; timely payment

§443. Payment of commissions; timely payment

Upon termination of any written or oral compensation agreement between a sales representative and a principal, the principal shall pay all commissions due the sales representative as specified in the agreement or, if not specified, no later than the thirtieth working day after the date of termination.

Acts 1988, No. 774, §1, eff. July 18, 1988.



RS 51:444 - Attorney fees and damages

§444. Attorney fees and damages

A judgment or decree issued in any action brought by a sales representative for the payment of commissions by a principal may include payment by the principal of attorney fees and treble damages incurred by the sales representative.

Acts 1988, No. 774, eff. July 18, 1988.



RS 51:445 - Certain venue provisions invalid

§445. Certain venue provisions invalid

A. Any provision in a written or oral contract or agreement providing for the payment of commissions by a principal to a sales representative which purports to establish exclusive venue in a state other than Louisiana is hereby declared to be null and void and against the public policy of this state and such provision shall be void and unenforceable.

B. Any provision in a written or oral contract or agreement which requires waiver of this Section or which would frustrate or circumvent the provisions of this Section shall be null and void and of no force and effect.

C. A principal who is not a resident of this state and who enters into a contract subject to the provisions of this Subpart is considered to be doing business in this state for purposes of the exercise of personal jurisdiction over the principal.

D. The provisions of this Subpart do not invalidate or restrict any other right or remedy available to a sales representative or preclude a sales representative from seeking to recover in one action on all claims against a principal.

Acts 1988, No. 774, §1, eff. July 18, 1988; Acts 1995, No. 487, §1.



RS 51:451 - Payments and rebates charged against insurance deductibles; sellers of goods or services prohibited

SUBPART G. PAYMENT, REBATE, AND CREDIT OF

INSURANCE DEDUCTIBLES

§451. Payments and rebates charged against insurance deductibles; sellers of goods or services prohibited

A. No person selling or engaged in the sale of goods or services shall:

(1) Advertise or promise to provide goods or services.

(2) Offer to pay, pay, or rebate all or part of any insurance deductible, under a property or casualty insurance policy, to a consumer as part of any arrangement for goods and services paid for by the consumer from proceeds of a property or casualty insurance policy.

(3) Charge an amount, for such goods or services, that exceeds the usual and customary charge by an amount equal to or greater than all or part of the applicable insurance deductible paid.

B. No person insured under a property or casualty insurance policy shall submit a claim or knowingly allow a claim to be submitted under the policy for payment of any goods or services that are in violation of Subsection A.

C. An insured person shall be held in violation of this Section, unless he, the insured, promptly notifies the insurer of suspected excessive charges or other violations made by the person selling or engaged in the sale of goods or services.

D. Whoever violates this Section shall be fined not more than five hundred dollars or imprisoned for not more than thirty days, or both, for each offense, and each offense shall constitute a separate violation.

Acts 1991, No. 608, §2.



RS 51:452 - Repealed by Acts 1993, No. 585, 2.

§452. Repealed by Acts 1993, No. 585, §2.



RS 51:453 - Repealed by Acts 1970, No. 423, 23

§453. §§453, 454 Repealed by Acts 1970, No. 423, §23



RS 51:461 - Unsolicited merchandise; obligation of recipient

SUBPART H. UNSOLICITED MERCHANDISE

§461. Unsolicited merchandise; obligation of recipient

A. No person, firm, partnership, association or corporation shall offer for sale in any manner any goods, wares or merchandise if the offer includes the voluntary and unsolicited sending of such goods, wares or merchandise not ordered or requested by the recipient, either orally or in writing. All such goods, wares or merchandise shall be deemed to be an unconditional gift to the recipient, and he may use or dispose of such goods, wares or merchandise in any manner he sees fit without any obligation to the sender.

B. If the sender of such goods, wares or merchandise continues to send bill statements or requests for payment therefor, the recipient may institute proceedings to enjoin such action. In addition, the sender may be liable for reasonable attorney fees and the costs of court.

Added by Acts 1970, No. 10, §1.



RS 51:461.1 - Unsolicited goods; member of organization; obligation of recipient

§461.1. Unsolicited goods; member of organization; obligation of recipient

Whenever any person who is a member of an organization which makes retail sales of any goods, wares or merchandise to its members notifies the organization of his termination of membership, any unordered goods, wares or merchandise sent to that person after thirty days following execution of the return receipt for the certified letter by the organization shall for all purposes be deemed to be unconditional gifts to the former member, and he may use or dispose of the goods, wares or merchandise in any manner he sees fit without any obligation on his part to the organization.

If the sender of such goods, wares or merchandise continues to send bill statements or requests for payment therefor the recipient may institute proceedings to enjoin such action, and in such case the sender may be liable for reasonable attorney fees and for costs of court.

Nothing in this section shall relieve any person from liability for damages as a result of a breach of agreement with the organization to which he formerly belonged, but such person shall not be subject to any damages with respect to goods, wares or merchandise which are deemed unconditional gifts to him under the provisions of this section.

Added by Acts 1970, No. 10, §1.



RS 51:462 - Definitions

SUBPART I. BOAT DESIGNS

§462. Definitions

As used in this Subpart:

(1) "Direct molding process" means any direct molding process in which the original manufactured vessel hull or component part of a vessel hull is itself used as a plug for the making of the mold, which is then used to manufacture a duplicate item.

(2) "Plug" means a device or model used to make a mold for the purpose of duplication.

(3) "Mold" means a matrix or form in which a substance or material is shaped.

Acts 1985, No. 932, §1, eff. July 23, 1985.



RS 51:462.1 - Duplication and sale of items manufactured by direct molding process prohibited

§462.1. Duplication and sale of items manufactured by direct molding process prohibited

A. No person shall use the direct molding process to duplicate for the purpose of sale any manufactured vessel hull or component part of a vessel hull made by another without the written permission of that other person.

B. No person shall knowingly sell a vessel hull or component part of a vessel hull duplicated in violation of Subsection A of this Section.

C. The provisions of this Section shall apply only to vessel hulls or component parts of vessel hulls duplicated using a mold made on or after the effective date of this Subpart.

Acts 1985, No. 932, §1, eff. July 23, 1985.



RS 51:462.2 - Injunctive relief; damages

§462.2. Injunctive relief; damages

Any person who suffers injury or damage as the result of a violation of the provisions of this Subpart may bring an action in a court of competent jurisdiction for an injunction prohibiting such violations. In addition, the injured person shall be entitled to actual damages incurred as a result of such violation, reasonable attorney's fees, and costs.

Acts 1985, No. 932, §1, eff. July 23, 1985.



RS 51:463 - Sports trading card games

SUBPART J. SPORTS TRADING CARDS

§463. Sports trading card games

A. No individual or other entity shall offer or require, or attempt to offer or require, any person to pay any consideration or venture any money, including but not limited to the payment of a handling fee or charge, or postage and handling fee or charge, in order to participate in an activity whereby such person sends, gives, or redeems a sports trading card to such individual or entity with the understanding that the person shall receive or have a chance to win a designated prize or prizes.

B.(1) "Sports trading card" means any card produced for use in commerce that contains a company name or logo, or both, and an image, representation, or facsimile of one or more players of a sport or other sport team member or members in any pose.

(2) The cost of mailing the sports trading card shall not be considered a venture of money.

C. Any violation of this Section shall constitute an unfair method of competition and an unfair or deceptive act or practice as provided for in R.S. 51:1405 and shall be subject to the enforcement provisions of the Unfair Trade Practices and Consumer Protection Law of Chapter 13 of this Title, R.S. 51:1401 et seq.

Acts 1999, No. 683, §1.



RS 51:471 - PARTICULAR GOODS

CHAPTER 2. PARTICULAR GOODS

PART I. AGRICULTURAL IMPLEMENTS

§471. Parts supply to be kept in state by manufacturers, wholesalers, or their agents

All manufacturers or wholesale dealers or their general state agents who sell or offer for sale any tractors, threshers, binders, plows, discs, seeders, or any other implement used in agricultural pursuits in this state, shall within sixty days after any sale and at all times thereafter, maintain a full and adequate supply of parts for repairs at not less than one point within the state, so as to enable any purchaser or user to obtain at any time, any part for the purpose of repairing or replacing any broken, worn out or defective part of the implement, without the necessity of awaiting a shipment from the factory, or some other point located outside of the state. Nothing in this Section shall apply to the owner of a second hand implement, who sells or offers it for sale.



RS 51:472 - Penalty

§472. Penalty

A. Whoever violates R.S. 51:471 shall be fined not more than five hundred dollars for each offense, or imprisoned for not more than ten days, or both.

B. If no station or store of stock is established within sixty days after the first sale as provided in R.S. 51:471 and any sale is made thereafter the penalty shall be not less than five hundred dollars nor more than one thousand dollars, or imprisonment for not more than thirty days, or both. In addition, the commissioner of agriculture and forestry shall publish notice of failure and delinquency at the expense of his department in journals within the state, or by any other method he may select.

Acts 2009, No. 24, §5, eff. June 12, 2009.



RS 51:481 - Applicability of Part

PART I-A. REPURCHASE OF FARM, INDUSTRIAL AND

LAWN AND GARDEN EQUIPMENT BY WHOLESALER

§481. Applicability of Part

A. The provisions of this Part shall apply to written contracts or oral agreements of definite or indefinite duration between any person, firm or corporation engaged in the business of selling, distributing or retailing farm, construction, forestry, heavy industrial material handling, utility and lawn and garden equipment, engines, implements, machinery, attachments and repair parts for such equipment and any wholesaler, manufacturer or distributor of such equipment and repair parts, whereby the retailer agrees with the wholesaler, manufacturer or distributor to maintain a stock of such parts, or complete equipment or machines, or attachments. Any successor in interest of the manufacturer, wholesaler, or distributor shall include any purchaser of assets or stock, any surviving corporation resulting from merger or liquidation, any receiver or assignee, or any trustee of the original equipment manufacturer, wholesaler or distributor.

B. For the purposes of this Part, the following words and phrases shall have the following meanings:

(1) "Agent" shall mean any manufacturer, wholesaler or wholesale distributor, any purchaser of assets or stock of any surviving corporation resulting from a merger or liquidation, any receiver or assignee, or any trustee of the original equipment manufacturer, wholesaler or distributor.

(2) "Dealer" shall mean any farm dealer, heavy industrial equipment dealer, construction equipment dealer, forestry equipment dealer, material handling equipment dealer, utility equipment dealer, engines equipment dealer, lawn and garden equipment dealer or retail equipment distributor dealer.

(3) "Dealer agreement" shall mean a written or oral agreement between a dealer and an agent that provides for the rights and obligations of the parties with respect to the sale or purchase of equipment or repair parts.

(4) "Farm equipment", "construction equipment", "forestry equipment", "heavy industrial equipment", "material handling equipment", "utility equipment" and "lawn and garden equipment" shall include every vehicle designed or adapted and used exclusively for agricultural, construction, forestry, industrial material handling, utility or lawn and garden operations, although incidentally operated or used upon the highways.

(5) "Superseded parts" shall include any part that will provide the same function as a previously available part and can be purchased from the manufacturer, wholesaler, or distributor on the date of cancellation.

Acts 1991, No. 627, §1; Acts 2015, No. 466, §1.



RS 51:481.1 - Choice of remedy

§481.1. Choice of remedy

The remedies provided in this Part are in addition and supplemental to remedies provided in any dealer agreement. A dealer may elect to pursue its contract remedy, the remedies provided by law, or both. An election by the dealer to pursue remedies as provided in the dealer agreement shall not preclude or prohibit the dealer from exercising his right to any other remedies provided by law. Any provision included in an agreement between an agent and a dealer that attempts to limit or otherwise preclude or prohibit a dealer from exercising any rights or protections provided in this Section shall be null, void, and unenforceable.

Acts 2015, No. 466, §1.



RS 51:482 - Terminations or cancellations

§482. Terminations or cancellations

A.(1) No agent, directly through an officer or an employee, may terminate, cancel, fail to renew, or substantially change the competitive circumstances of a dealership agreement or contract without good cause, or if he failed to act in good faith.

(2) An agent shall bear the burden of proof that he has acted in good faith and that there was good cause for the termination or cancellation of any dealership agreement or contract.

(3) "Good cause" shall mean failure by a dealer to substantially comply with essential and reasonable requirements imposed upon the dealer by the dealership contract or agreement, if such requirements are not different from those imposed on other dealers similarly situated, either by its terms or the manner of enforcements.

B. Good cause exists whenever:

(1) An individual proprietor, partner, or major shareholder who owns more than twenty-five percent of the control of the dealership has withdrawn from the dealership, and a replacement individual proprietor, partner, or major shareholder, who meets the qualifying criteria typically applied by the agent in approving new dealers and agrees to be bound by the terms and conditions of the manufacturer's standard dealer agreement, has not previously been identified or is not identified within a reasonable time frame.

(2) There has been a substantial reduction in interest of a substantial partner or major stockholder, and such interest is not being transferred to one or more replacement partners or major shareholders, each of whom meets the qualifying criteria typically applied by the agent in approving new dealers.

(3) The dealer has filed or had filed against it a petition in bankruptcy that has not been discharged within sixty days after the filing, has sold a substantial part of the dealer's assets related to the equipment business outside of the ordinary course of business, or has commenced dissolution or liquidation.

(4) The dealer has changed its principal place of business without prior approval of the agent, which shall not be unreasonably withheld.

(5) Except as due to force majeure, the equipment dealer has failed to operate in the normal course of business for fourteen days.

(6) The dealer has pleaded guilty to or has been convicted of a felony substantially affecting the relationship between the dealer and the agent.

(7) The dealer has engaged in conduct which is substantially injurious or detrimental to the dealer's customers or to the public.

(8) The equipment dealer has substantially defaulted under chattel mortgage or other security agreement between the dealer and the agent, or there has been a revocation or discontinuance of a guarantee of a present or future obligation to the agent.

(9)(a) After receiving at least twelve months' notice from the agent of its specific and achievable requirements for reasonable market penetration based on the performance standards that are applied uniformly to similarly situated dealers, the dealer has consistently failed to use commercially reasonable efforts to meet the agent's reasonable market penetration requirements, and the agent can demonstrate that the dealer's failure is a result of the dealer's sole efforts or lack of efforts in its markets and not a result of the agent's efforts or lack of efforts in the market.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, good cause shall not exist if in the dealer's market share penetration meets or exceeds eighty percent of the agent's North American average in the twenty-four months immediately preceding the agent's attempt to terminate, cancel, fail to renew, or substantially change the competitive circumstances of a dealership agreement or contract.

C. Except as otherwise provided in this Section, an agent shall provide a dealer with at least ninety days' written notice of termination, cancellation, or nonrenewal of the dealership agreement. The notice shall state all reasons constituting good cause for the action and shall provide that the dealer has sixty days in which to cure any claimed deficiency, specifying the action that must be taken in order to cure the deficiency. If the deficiency is rectified within sixty days, the notice is void. Except as otherwise provided by law, the notice and the right to cure provisions under this Subsection are not required if the reason for termination, cancellation, or nonrenewal is a violation under the provisions of Paragraphs (B)(1) through (7) of this Section.

Acts 1991, No. 627, §1; Acts 1992, No. 372, §1; Acts 2015, No. 466, §1.



RS 51:483 - Violations; civil remedies

§483. Violations; civil remedies

A. It shall be a violation of this Part for an agent to:

(1) Coerce any dealers to accept delivery of equipment parts or accessories which the dealer has not ordered voluntarily.

(2) Condition the sale of equipment on a dealer also purchasing other goods or services; except that an agent may require the dealer to purchase those parts reasonably necessary to maintain the quality of operation in the field of the equipment used in the trade area and to purchase and lease such telecommunication equipment as is substantially and reasonably necessary to communicate with the agent.

(3) Coerce a dealer into refusing to purchase an agent's equipment manufactured by another agent.

(4) Attempt or threaten to terminate, cancel or fail to renew or substantially change the competitive circumstances of the dealership agreement based on the result of a natural disaster, including a sustained drought or high unemployment in the dealership market area, labor dispute, or other similar circumstances beyond the dealer's control.

B.(1) A dealer may bring an action for civil damages in a court of competent jurisdiction against any agent found violating the provisions of this Section, and may recover the damages sustained as a consequence of the agent's violations, together with all costs and attorney fees.

(2) The dealer shall be entitled to injunctive relief against unlawful termination, cancellation, nonrenewal or substantial change of competitive circumstances. In any action by the dealer for injunctive relief for a violation of this Section, irreparable harm shall be presumed. The remedies in this Section are in addition to any other remedies permitted by law.

Acts 1991, No. 627, §1.



RS 51:483.1 - Indemnification of dealers

§483.1. Indemnification of dealers

Notwithstanding the terms of any dealer agreement, each agent shall indemnify and hold harmless a dealer against any judgment for damages, including but not limited to court costs and reasonable attorney fees of the dealer, arising out of complaints, claims or lawsuits, including but not limited to strict liability, negligence, misrepresentation, express or implied warranty, or rescission of sale, if the judgment arises out of an alleged defective or negligent manufacture, assembly, design, or modifications or alterations made by a dealer who is authorized by an agent to make such modification or alterations, parts, attachments, or accessories, or other functions by the agent, which are beyond the control of the dealer.

Acts 2015, No. 466, §1.



RS 51:484 - Resale of implements, machinery and attachments

§484. Resale of implements, machinery and attachments

Upon cancellation or discontinuance of a contract as described in R.S. 51:481(A) by the agent, dealer, wholesaler, manufacturer, or distributor, the agent shall pay to the dealer, or credit his account if he has outstanding any sums owing the agent, a sum equal to one hundred percent of the net cost of all new unused complete engines, implements, equipment, machinery, and attachments covered by this Part which have been purchased from him by the dealer within the thirty-six months immediately preceding notification by the agent or dealer of intent to cancel or discontinue the contract, including transportation charges and excise taxes paid by the dealer or invoiced to his account by the agent. Nothing in this Section shall prohibit the dealer from electing to keep such merchandise if he has the contractual right to do so. Equipment used for demonstration with less than three hundred hours use will be considered new. Equipment that is demonstrated as a method of selling is returnable as new equipment.

Acts 1991, No. 627, §1; Acts 1992, No. 372, §1.



RS 51:485 - Resale of repair parts

§485. Resale of repair parts

A. Upon cancellation or discontinuance of a contract as described in R.S. 51:481(A) by the agent or dealer, the agent shall pay to the dealer, or credit to his account if he has outstanding any sums owing to the agent, a sum equal to one hundred percent of the current net prices on repair parts previously purchased from him by the dealer and held by the dealer on the date of the cancellation or discontinuance of the contract or thereafter received by the retailer from the wholesaler, manufacturer or distributor. This right of resale shall extend to superseded parts listed in current price lists or catalogs in use by the agent on the date of cancellation or discontinuance of the contract. Nothing in this Section shall prohibit the dealer from electing to keep such repair parts and superseded parts if he has the contractual right to do so. The agent shall buy back all specialized equipment that the agent required the dealer to purchase at fifty percent of the original price the dealer paid.

B. The repurchase of a repair part shall not be required when the dealer has failed to return the part to the agent after being offered a reasonable opportunity to do so; provided the annual return program of the agent shall not be considered such reasonable opportunity to return within the meaning of this Section. Neither shall the agent be required to repurchase repair parts which have a limited storage life or which are otherwise subject to deterioration, such as rubber items, gaskets, single repair parts priced as a set of two or more items, and repair parts which because of their condition are not resellable as new parts. The dealer shall not be entitled to payment or credit for parts, equipment, implements, machinery, or attachments until the dealer furnishes evidence satisfactory to the company that such products are free and clear of all claims, liens, and encumbrances.

Acts 1991, No. 627, §1; Acts 1992, No. 372, §1.



RS 51:486 - Passage of title; right of possession

§486. Passage of title; right of possession

The payment required by the agent under this Part shall be due within sixty days after shipment of such items, and upon such payment or allowance of credit to the dealer's account of the sum required by R.S. 51:484 and 485, the title to the equipment, implements, machinery, attachments or repair parts shall pass to the agent making the payment or allowing the credit, and the agent shall be entitled to the possession of the engines, equipment, implements, machinery, attachments, or repair parts. However, this shall not in any way affect any mortgage or privilege which the agent may have on the inventory of the dealer. The date of cancellation or termination shall be the date the agent receives written notice from the dealer or the dealer receives written notice from the agent.

Acts 1991, No. 627, §1.



RS 51:487 - Supplementary nature of provisions

§487. Supplementary nature of provisions

The provisions of R.S. 51:484 through 486 shall supplement any contract, as defined in R.S. 51:481, and the dealer may elect to pursue either his contract remedy or the remedy provided under this Part as to the engines, equipment, implements, machinery, attachments, or repair parts affected by the contract remedy. Notwithstanding anything contained herein, the right of the agent to deduct from the amount paid to the dealer or credited to his account any discount incident to the dealer's purchase of goods shall not be affected. Further, any repurchase under this Part shall not be subject to the provisions of the bulk sales law. After termination or cancellation, any debts remaining from a retail sale or lease contract shall not be reduced nor shall a dealer reserve account be debited by an agent or financial institution without prior approval of the dealer or his heirs. A former dealer or his heirs shall be given quarterly status reports on any remaining outstanding contracts. As the contracts are reduced any reserve account funds shall be returned to the dealer or his heirs in direct proportion to the liabilities outstanding.

Acts 1991, No. 627, §1.



RS 51:488 - Repurchase from heirs upon death of dealer

§488. Repurchase from heirs upon death of dealer

Upon the death of the dealer, or the majority stockholder in a corporation operating a retail dealership under a contract as provided in R.S. 51:481, the heir or heirs of the dealer or stockholder shall have one year to exercise the options provided by this Part to the dealer, upon the same terms and conditions applicable to the dealer.

Acts 1991, No. 627, §1.



RS 51:489 - Liability for failure to repurchase

§489. Liability for failure to repurchase

In the event that the agent fails or refuses to make payment to the dealer or his heir or heirs as required by this Part within sixty days after shipment of returned items, he shall be liable to the retailer or his heir or heirs for damages in the following amounts:

(1) One hundred percent of the net cost of the equipment, implements, machinery and attachments.

(2) Transportation charges which have been paid by the dealer.

(3) One hundred percent of the current net price of repair parts plus transportation cost.

(4) Interest at the same rate as fixed by law for legal interest, accruing from sixty days after shipment of return items.

Acts 1991, No. 627, §1.



RS 51:490 - Reimbursement for handling costs

§490. Reimbursement for handling costs

A. The agent shall also pay the dealer or credit his account a sum equal to five percent of the current net price for all parts returned under the provisions of R.S. 51:485 for the handling, packing, and loading of such parts back to the agent. The five percent shall not be paid or credited to the dealer if the agent elects to perform the inventorying, packing, loading, and transportation of the parts itself. Transportation charges shall be paid by the agent.

B. The dealer or agent shall furnish a representative to inspect all parts and certify their acceptability as they are being packed for shipment. Should a representative of the agent not be provided within forty-five days, the parish sheriff shall be appointed in the agent's capacity with the agent responsible for all cost of the appointment.

Acts 1991, No. 627, §1.



RS 51:490.1 - Limitation on dealer's obligations

§490.1. Limitation on dealer's obligations

In no event shall a dealer be liable to an agent pursuant to the terms of any dealer agreement between them for the gross negligence or willful misconduct of any third party.

Acts 2015, No. 466, §1.



RS 51:491 - To 501 Repealed by Acts 1964, No. 363, 2

PART II. BICYCLES

§491. §§491 to 501 Repealed by Acts 1964, No. 363, §2



RS 51:501 - Warranty claims submitted to a supplier by a dealer

PART I-B. WARRANTY CLAIMS ON FARM, INDUSTRIAL,

AND LAWN AND GARDEN EQUIPMENT

§501. Warranty claims submitted to a supplier by a dealer

A. Warranty claims submitted to a supplier by a dealer for payment under a warranty agreement shall either be approved or disapproved within thirty days of receipt by the supplier. All claims for payment shall be paid within thirty days of their approval. When any such claim is disapproved, the supplier shall notify the dealer within thirty days stating the specific grounds upon which the disapproval is based. If a claim is not specifically disapproved within thirty days of receipt, it shall be deemed approved and payment by the supplier shall be made within thirty days.

B. If after termination of a contract, the dealer submits a claim to the supplier for warranty work performed prior to the effective date of the termination, the supplier shall accept or reject the claim within thirty days of receipt.

C. Warranty work performed by the dealer shall be compensated in accordance with the reasonable and customary amount of time required to complete the work, expressed in hours and fractions thereof, multiplied by the dealer's established customer hourly retail labor rate, which shall have previously been made known to the supplier.

D. Expenses expressly excluded under the supplier's warranty to the customer shall not be included nor required to be paid on requests for compensation from the dealer for warranty work performed.

E. All parts used by the dealer in performing warranty work shall be paid to the dealer in the amount equal to the dealer's net price for parts used, plus a minimum of fifteen percent. The percentage additive shall reimburse the dealer for reasonable costs of doing business in performing warranty service on the supplier's behalf, including but not limited to freight and handling costs incurred.

F. The supplier shall have the right to adjust for errors discovered during audit and, if necessary, to adjust claims paid in error.

G. The dealer shall have the right to accept the manufacturer's reimbursement terms and conditions in lieu of the provisions of this Section.

H. For the purposes of this Section, "dealer" shall mean any farm equipment dealer, heavy industrial equipment dealer, construction equipment dealer, material handling equipment dealer, utility equipment dealer, engines equipment dealer, lawn and garden equipment dealer, or retail equipment distributor dealer.

Acts 2011, No. 221, §1, eff. June 27, 2011.



RS 51:521 - Definitions

PART III. DRUGS AND COSMETICS

§521. Definitions

As used in this Part:

(1) "Retail drug trade" means the selling to the consumer, not for the purpose of resale, of any form of drugs, medicines, cosmetics, toilet preparations, drug sundries or allied articles, but does not include the sale of damaged merchandise if advertised, marked and sold as such, nor merchandise sold during the final liquidation of any business, or sold or donated for charitable purposes or to unemployment relief agencies, or to physicians, dentists, veterinarians or hospitals.

(2) "Drug retailer" means any person engaged wholly or partially in the retail drug trade;

(3) "Retail drug establishment" means any store or department of a store engaged in the retail drug trade;

(4) "Cost" means the manufacturer's wholesale list price per dozen or per customary unit plus a six percent mark-up;

(5) "Drug" means any substance or preparation intended for external or internal use in the care, mitigation, treatment, remedy or prevention of disease or ailment in man or animal, and any substance or preparation intended to affect the structure or function of the body of man or animal, not including food, but including medicinal or quasimedicinal preparations;

(6) "Cosmetics" and "toilet preparations" mean toilet articles and perfumes, toilet waters, face powders, creams, lotions, rouges, shaving creams, dentifrices, bath salts and all other similar preparations and substances, designed and intended for application to the person for the purpose of cleansing, improving, or changing in any way the appearance of the person, or of refreshing or preserving the person;

(7) "Drug sundries" means such articles as are used in conjunction with, but not included in, drugs, cosmetics or toilet preparations.



RS 51:522 - Unlawful acts; false or misleading advertising or practices; secret gifts; inaccurate bills; lotteries; demonstrators

§522. Unlawful acts; false or misleading advertising or practices; secret gifts; inaccurate bills; lotteries; demonstrators

No drug retailer shall use advertising or selling methods which refer inaccurately in any material particular to any competitor or his merchandise, prices, values, credit terms, policies or services, nor use selling methods which tend to deceive or mislead the customer, nor use advertising which lays claim to a policy or a continuing practice of generally underselling competitors.

No drug retailer shall give secretly anything of value to a customer or to the employee or agent of a customer for the purpose of influencing a sale or, in furtherance of a sale, render a bill or statement of account to the employee, agent or customer which is inaccurate in any material particular; nor sell or offer for sale any merchandise at less than cost or upon a condition which involves a lottery, gamble, or other element of chance; nor permit any demonstrator or sales employee whose salary is wholly or partially paid by a manufacturer or distributor to work in his establishment, unless the demonstrator or sales employee is clearly and openly identified as the agent of the manufacturer or distributor.



RS 51:523 - Board of pharmacy; enforcement of law; rules and regulations

§523. Board of pharmacy; enforcement of law; rules and regulations

The Louisiana Board of Pharmacy may supervise, adjust, arbitrate and enforce the provisions of this Part, and make and publish reasonable rules and regulations not inconsistent with any federal or state law.



RS 51:524 - Penalty

§524. Penalty

Whoever wilfully violates this Part shall be fined not less than ten dollars, nor more than five hundred dollars.



RS 51:525 - Name of Part

§525. Name of Part

This Part may be cited as the "Fair Practice Law."



RS 51:541 - Purchasers and carriers; records of purchases and shipments

PART IV. HIDES

§541. Purchasers and carriers; records of purchases and shipments

All purchasers of green or salted hides and all common carriers receiving for sale or shipment, green or salted hides, shall demand and receive of the seller or shipper, a full description of all marks and brands on such hides which shall be verified by the purchaser or common carrier and such purchaser or common carrier shall keep a record of such sales or shipments if the sale or shipment does not exceed five hides, with a description of the marks and brands. This record shall at all times be open for public inspection and preserved for a period of three months from its date.



RS 51:542 - Carriers; right to refuse shipment; exemptions

§542. Carriers; right to refuse shipment; exemptions

If after demand made upon the shipper by the common carrier, for a full description of all marks and brands on hides as provided for in R.S. 51:541, the shipper refuses or is unable to furnish such description and verification, the common carrier may refuse to receive the hides until a description is furnished and verified as provided in R.S. 51:541. Hides purchased from or taken off for butchers by recognized licensed abattoirs and slaughter houses are exempted from this Part.



RS 51:543 - Purchasers and carriers; penalty

§543. Purchasers and carriers; penalty

Whoever violates R.S. 51:541 or 51:542 shall be fined not less than fifty dollars nor more than one hundred dollars for each offense.



RS 51:544 - Retailers; records of purchases

§544. Retailers; records of purchases

All persons conducting a retail business in green cow hides shall make and keep a complete record of the date of purchase, name of vendor, and of the iron brand on each hide purchased.



RS 51:545 - Retailers; records to be open to inspection

§545. Retailers; records to be open to inspection

The record provided for in R.S. 51:544 shall be kept for a reasonable time and open to the inspection of the public at all times.



RS 51:546 - Retailers; penalty

§546. Retailers; penalty

Whoever violates R.S. 51:544 or 51:545 shall be fined not less than one hundred dollars nor more than three hundred dollars, or imprisoned for not less than ten days nor more than sixty days, or both.



RS 51:571 - Repealed by Acts 2011, No. 389, §2.

PART V. JUNK

§571. Repealed by Acts 2011, No. 389, §2.



RS 51:572 - Repealed by Acts 2011, No. 389, §2.

§572. Repealed by Acts 2011, No. 389, §2.



RS 51:573 - Repealed by Acts 2011, No. 389, §2.

§573. Repealed by Acts 2011, No. 389, §2.



RS 51:574 - Repealed by Acts 2011, No. 389, §2.

§574. Repealed by Acts 2011, No. 389, §2.



RS 51:575 - Repealed by Acts 2011, No. 389, §2.

§575. Repealed by Acts 2011, No. 389, §2.



RS 51:576 - Repealed by Acts 2011, No. 389, §2.

§576. Repealed by Acts 2011, No. 389, §2.



RS 51:577 - Repealed by Acts 2011, No. 389, §2.

§577. Repealed by Acts 2011, No. 389, §2.



RS 51:578 - Repealed by Acts 2011, No. 389, §2.

§578. Repealed by Acts 2011, No. 389, §2.



RS 51:579 - Repealed by Acts 2011, No. 389, §2.

§579. Repealed by Acts 2011, No. 389, §2.



RS 51:611 - Mammal to be known as marsh hare; name musk rat prohibited

PART VI. MEAT

§611. Mammal to be known as marsh hare; name musk rat prohibited

The common name of the flesh of the mammal ondatra zibethica rivalicia shall be marsh hare.

The use of the name or appellation of musk rat in referring to the flesh of ondatra zibethica rivalicia is prohibited.



RS 51:612 - Labeling meat or meat products

§612. Labeling meat or meat products

All packers, distributors, processors and other persons handling or dealing in the meat or meat products of ondatra zibethica rivalicia, and all persons advertising, or in any way promoting its use and consumption shall label and refer to such meat or meat products as marsh hare.



RS 51:613 - Foreign meats; selling; signs; penalties

§613. Foreign meats; selling; signs; penalties

A. Any person, firm, or corporation who sells or offers for sale in the State of Louisiana through any outlet, any meat, either fresh or frozen, which is a product of a foreign country or imported from without the boundaries of the United States without first indicating this fact by the display of a conspicuous sign in their place of business, such a sign to use letters at least four inches high and be of contrasting colors and stating that the meat so offered is from a foreign country, shall be guilty of a misdemeanor and upon conviction thereof shall be fined not less than Twenty-five Dollars ($25.00) or more than One Hundred Dollars ($100.00) or be imprisoned in the parish jail not more than thirty days for the first offense. Any supplier of any retail outlet who handles any foreign meats either fresh or frozen shall notify the retail outlet in writing that it is imported meat at the time of its delivery. Outlets serving cooked food at retail, displaying a conspicuous sign of contrasting colors, using letters at least four inches high, shall be deemed as having satisfied the requirements of this Section.

B. For each second or successive conviction of such offense against this Section, the fine shall be not less than One Hundred Dollars ($100.00), nor more than Five Hundred Dollars ($500.00), nor more than ninety days imprisonment in the parish jail, or both such fine and imprisonment.

Acts 1964, No. 205, §1.



RS 51:614 - Labeling of meat; enforcement; penalties

§614. Labeling of meat; enforcement; penalties

A. In conformity with and to the extent allowed by the Federal Meat Inspection Act and applicable federal meat inspection regulations, any person, firm, company, corporation, partnership, association, or other business entity which sells processed or unprocessed meat, whether fresh or frozen, in Louisiana after January 1, 2000, shall indicate in clear and conspicuous letters on the meat, the immediate wrapping or container, or a sign included with the display if the meat is displayed for sale or sold unwrapped, either the name of the country of origin preceded by the words "product of" or the country of origin of the meat using one of the following designations: "Imported", "American", or "Blend" of imported and American meats.

B. Whoever violates any provision of this Section shall be subject to a civil penalty of not more than five hundred dollars for each act of violation. Each day on which a violation occurs shall be a separate offense. Penalties may be assessed at an adjudicatory hearing held under the Louisiana Weights and Measures Law and in accordance with the provisions of the Administrative Procedure Act. Notwithstanding any provision of law to the contrary an appeal from such adjudicatory hearing shall not be confined to the record and additional testimony and evidence may be considered by the court.

C. The Louisiana Department of Agriculture and Forestry shall administer and enforce the provisions of this Section and shall adopt rules and regulations pursuant to the Administrative Procedure Act necessary to carry out the provisions of this Section.

D. The provisions of this Section shall not apply to prepared meat which is sold at retail for consumption on the premises and fully cooked meat as defined by the United States Department of Agriculture Food Safety Inspection Service rules and regulations.

Added by Acts 1981, No. 688, §1; Acts 1999, No. 487, §1.



RS 51:641 - Manufacture, sale, etc., of certain types of matches prohibited

PART VII. MATCHES

§641. Manufacture, sale, etc., of certain types of matches prohibited

No person shall manufacture, store, offer for sale, sell or otherwise dispose of, or distribute, white phosphorous single-dipped strike-anywhere matches of the type popularly known as "Parlor Matches". No person shall manufacture, store, sell, offer for sale, or otherwise dispose of, or distribute, white phosphorous double-dipped strike-anywhere matches or any other type of double-dipped matches unless bulb or first dip of the match is composed of a so-called safety or inert composition, non-ignitable on an abrasive surface. No person shall manufacture, store, offer for sale, sell, or otherwise dispose of, or distribute Blazar or so-called Wind Matches, whether of the so-called safety or strike-anywhere type.



RS 51:642 - Storage and sale; marking; further restrictions

§642. Storage and sale; marking; further restrictions

No person shall offer for sale, sell, or otherwise dispose of, or distribute for use any matches, unless the package or container in which the matches are packed, bears plainly marked on the outside, the name of the manufacturer and the brand or trade-mark under which the matches are sold, disposed of or distributed.

No more than one case of each brand of matches of any type or manufacture shall be opened at any one time in any retail store where matches are sold. No loose boxes or paper wrapped packages of matches shall be kept on shelves or stored in retail stores where matches are sold, at a height exceeding five feet from the floor. All matches when stored in warehouses shall be kept only in properly secured cases or boxes, and not piled to a height exceeding ten feet from the floor, and shall not be stored within a horizontal distance of ten feet from any boiler, furnace, stove, or other like heating apparatus, or within a horizontal distance of twenty-five feet from any explosive material kept or stored on the same floor.

All matches shall be packed in boxes or suitable packages, containing not more than seven hundred matches in any one box or package. When more than three hundred matches are packed in any one box or package the matches shall be arranged in two nearly equal portions, the heads of the matches in the two portions being placed in opposite directions. All boxes containing three hundred and fifty or more matches shall have placed over the matches a center holding or protecting strip, made of chipboard, not less than one and one-quarter inches wide. This strip shall be flanged down to hold the matches in position when the box is nested into the shuck or withdrawn from it.



RS 51:643 - Shipping containers; restrictions; marking

§643. Shipping containers; restrictions; marking

All match boxes or packages shall be packed in strong shipping containers or cases. The number of match boxes or packages contained in any one shipping container or case shall not exceed the amount below:

Number

Number

of boxes

of matches

1/2 gross

700

1

"

500

2

"

400

3

"

300

5

"

200

12

"

100

20

"

100

25

" under

50

No shipping container or case constructed of fibreboard, corrugated fibreboard, or wood nailed or wire bound, shall exceed, including its contents, seventy-five pounds, and no lock-cornered wood case containing matches shall exceed, including its contents, eighty-five pounds. No other articles or commodities shall be packed in the same container or case. On the outside of all containers and cases in which are packed strike-anywhere matches, the words "Strike-Anywhere Matches" shall be plainly marked.



RS 51:644 - Penalty

§644. Penalty

Whoever violates this Part shall be fined for the first offense not less than fifty dollars nor more than one hundred dollars, and for each subsequent offense not less than one hundred dollars, or imprisoned for six months, or both.



RS 51:650 - Definitions

PART VII A. FIREWORKS

§650. Definitions

As used in this Part, the following terms shall have the meanings ascribed to them in this Section unless the context clearly indicates otherwise:

(1) "Assembler" means any person engaged in the making of fireworks from component parts.

(2) "Distributor" means any person engaged in the business of making sales of fireworks at wholesale in this state to any person engaged in the business of making sales of fireworks either as a jobber or a retailer or both.

(3) "Importer" means any person who imports, brings in, or causes to be brought in any fireworks from outside the state of Louisiana into the state of Louisiana. "Importer" does not include a jobber or retailer who purchases fireworks from a distributor domiciled in Louisiana and who subsequently stores the fireworks in a warehouse outside of Louisiana with the intention of bringing the fireworks back into Louisiana after a short period of time to be distributed to other retailers in Louisiana or to be used in the purchaser's retail business.

(4) "Jobber" means any person engaged in the business of making sales of fireworks at wholesale to any other person engaged in the business of making sales at retail.

(5) "Manufacturer" means any person engaged in making or construction of pyrotechnic compounds or component parts.

(6) "Person" includes any firm, corporation, association, co-partnership, or one or more individuals.

(7) "Retailer" means any person engaged in the business of making sales of fireworks at retail to persons other than a distributor or a jobber.

(8) "Sale" includes barter, exchange, or gift or offer therefor, and each such transaction made by any person, whether as principal, proprietor, agent, servant or employee.

(9) "Proximate display" includes all indoor displays and means a pyrotechnic public display involving the ignition of Fireworks 1.3G or Fireworks 1.4G for public viewing, where the audience is closer to the pyrotechnic devices than permitted by NFPA 1123 Code of Fireworks Display. The term does not include the use of Fireworks 1.4G by a retail consumer for private or personal viewing.

(10) "Public display" means the display of 1.4S, 1.4G, or 1.3G fireworks for any purpose relating to the amusement of the general public.

(11) "Pyrotechnic operator" means an individual who, by experience and examination, has demonstrated the necessary skill and ability for safely assembling, discharging, and supervising public displays of Fireworks 1.3G.

(12) "Pyrotechnic special effects operator" means an individual who, by experience and examination, has demonstrated the necessary skill and ability for safely assembling, discharging, and supervising proximate displays of Fireworks 1.3G, 1.4G, and 1.4S.

(13) "Resident" means any person who has been domiciled in Louisiana for a period of at least twelve months immediately preceding the date of application for the permit and who has not claimed residence in any other state for any other purpose.

Acts 1958, No. 63, §7. Acts 1984, No. 918, §1, eff. July 20, 1984; Acts 2003, No. 398, §2; Acts 2012, No. 10, §1.



RS 51:651 - Sale or use of permissible fireworks

§651. Sale or use of permissible fireworks

A. It shall be unlawful for any individual, firm, partnership, or corporation to possess, sell, or offer for sale or use within the state of Louisiana any pyrotechnics commonly known as fireworks other than the permissible fireworks. Permissible fireworks, formally known as Class "C" "common fireworks", consist of United States Department of Transportation classification codes UN 0336, 1.4G, or 1.4S and in addition includes "consumer fireworks" as defined by The Consumer Product Safety Commission and shall mean such articles of fireworks as are enumerated or may hereafter be enumerated by the United States Code of Federal Regulations: 49 CFR 173: Regulations of United States Department of Transportation for the transportation of explosives and other dangerous articles; 27 CFR 55: The Bureau of Alcohol, Tobacco and Firearms regulations of the commerce of explosives; and 16 CFR 1507: Consumer Product Safety Commission regulation of hazardous substances. In addition, any of the following enumerated devices shall also be permissible fireworks:

(1) Permissible fireworks spark showering devices, which include the following defined items:

(a) "Cone fountain": A cardboard or heavy paper cone containing not more than fifty grams of pyrotechnic composition. When more than one cone is mounted on a common base the total pyrotechnic composition may not exceed two hundred grams.

(b) "Cylindrical fountain": A cylindrical tube containing not more than seventy-five grams of pyrotechnic composition. When more than one tube is mounted on a common base, the total pyrotechnic composition may not exceed two hundred grams.

(c) "Flitter sparkler": A narrow paper tube attached to a stick or wire and filled with not more than five grams of pyrotechnic composition.

(d) "Ground spinner": A small device, which vents out of the orifice usually located on the side of the tube, composed of not more than twenty grams of pyrotechnic composition.

(e) "Illuminating torch" (either spike base or hand held): A cylindrical tube containing not more than one hundred grams of pyrotechnic composition. When more than one tube is mounted on a common base, the total pyrotechnic composition may not exceed two hundred grams.

(f) "Pyrotechnic wheel device": One or more drivers in the form of a wheel which may be attached to a post or a tree by means of a nail or string. Each driver may contain not more than sixty grams of pyrotechnic composition. No wheel may contain more than two hundred grams total of pyrotechnic composition.

(g) "Toy smoke device": A small plastic or paper item, containing not more than one hundred grams of pyrotechnic composition, that upon ignition produces white or colored smoke as the primary effect and is classed as 1.4G unless classed as 1.4S or is not regulated as explosives on the basis of examination and testing as specified in Part 173.56 of Title 49, Code of Federal Regulations.

(2) Permissible aerial devices shall include the following fireworks:

(a) "Helicopter aerial spinner": A spinning device composed of a tube attached to a propeller or blade, which shall contain not more than twenty grams of chemical composition.

(b) "Mine or shell": A tube device made of heavy cardboard or paper attached to a wooden or plastic base and containing not more than twenty grams of chemical composition plus not more than twenty grams of lift charge and not more than one hundred thirty milligrams of explosive composition per report. Total chemical composition, including lift charges, of any multiple tube device may not exceed two hundred grams.

(c) "Missile-type rocket": A device similar to a sky rocket in size, composition, and effect that uses fins rather than a stick for guidance and stability. Missiles shall not contain more than twenty grams of total chemical composition.

(d) "Roman candle": A tube device containing not more than twenty grams of chemical composition and not more than ten balls per tube.

(e) "Sky rockets" and "bottle rockets": Cylindrical tubes containing a total propellant charge each of more than four grams but less than twenty grams of chemical composition, a casing size of not less than five-eighths of an inch in outside diameter and a casing length of not less than two and seven-eighths inches, with an overall length of fifteen inches including the stick or greater length so as to assure stable flight, which shall be securely fastened by glue, staples, or wire or any other means which ensures the casing is securely attached to allow the stick to remain firmly attached during transportation, handling, and normal operation to the casing. Any sky rocket or bottle rocket which does not meet the requirements set forth in this Subsection shall be illegal.

(3) Permissible audible ground and audible aerial devices shall include the following fireworks:

(a) "Firecracker": An audible ground device wrapped in paper or contained within a cardboard tube which has an explosive composition of not more than fifty milligrams.

(b) "Multiple tube fireworks": Any audible aerial devices containing more than one cardboard tube, which shall not contain more than two hundred grams of total pyrotechnic composition, unless the tubes are securely attached to a wood or plastic base or other suitable base and the tubes are separate from each other on the base by a distance of at least half an inch (12.7 millimeters). The maximum total weight for any multiple tube device shall not exceed five hundred grams of pyrotechnic composition.

(4) Any component of any device enumerated as permissible fireworks in this Subsection that is designed to produce an audible effect other than a whistle shall not contain pyrotechnic composition in excess of two grains in weight, excluding propelling or expelling charges and no charge shall exceed one hundred thirty milligrams of explosive composition per report.

B. Any person who violates the provisions of this Section for the first time shall be fined two hundred fifty dollars by the fire marshal. For a second violation, the fire marshal shall fine the violator five hundred dollars. For a third violation within a thirty-six-month period, the fire marshal shall impose a penalty of no less than one thousand dollars and shall suspend or revoke the permit of the violator. Any permit suspended or revoked for a third violation shall not be renewed or reissued for a period of twenty-four months, and any person whose name appears on a permit which has been suspended or revoked shall not be allowed to apply for a new permit for a period of twenty- four months. Any person sanctioned for violating the provisions of this Section shall be entitled to reasonable notice and a hearing in accordance with the Administrative Procedure Act.

C. The provisions of this Section shall not apply to fireworks possessed, stored, or warehoused within the state of Louisiana for distribution and sale outside of the state of Louisiana.

Acts 1958, No. 63, §1. Amended by Acts 1960, No. 424, §1; Acts 1981, No. 928, §1; Acts 1984, No. 918, §1, eff. July 20, 1984; Acts 2001, No. 667, §1, eff. June 25, 2001.



RS 51:651.1 - Possession, sale or use of certain fireworks prohibited

§651.1. Possession, sale or use of certain fireworks prohibited

A. The provisions of R.S. 51:651 shall not be construed to authorize the possession, sale, use, or shipment into the state of the types of fireworks which are specifically prohibited by this Section.

B. It is unlawful for any person in the state of Louisiana to possess, sell, or use for any purpose whatsoever any of the following items of commercial fireworks: cherry bombs, tubular salutes, two-inch American-made salutes, firecrackers with casings the external dimensions of which exceed one and one-half inches in length or one-quarter of an inch in diameter, repeating bombs, aerial bombs, torpedoes which exceed three-eighths of an inch in diameter, Roman candles larger than ten ball, and sky rockets larger than six ounces. It is also unlawful for any person to ship into the state of Louisiana any of the above mentioned items for any purpose whatsoever.

C. The items of commercial fireworks enumerated in this Section shall not be considered as public display fireworks within the meaning of R.S. 51:655.

D. Whoever violates this Section shall, upon conviction, be fined not more than one thousand dollars or imprisoned, with or without hard labor, for not more than two years, or both.

Added by Acts 1962, No. 456, §1. Acts 1984, No. 918, §1, eff. July 20, 1984.



RS 51:652 - Proper naming; certification on shipping cases; time for selling; exceptions; sale and storage in homes prohibited

§652. Proper naming; certification on shipping cases; time for selling; exceptions; sale and storage in homes prohibited

A. No permissible articles of consumer fireworks enumerated in R.S. 51:651 shall be sold, offered for sale, or used in the state of Louisiana, unless it shall be properly named to conform to the nomenclature of R.S. 51:651 and unless it is certified on all shipping cases and by imprinting on the article or retail container "United States Department of Transportation UN 0336, 1.4G, 1.4S or consumer fireworks". Such imprint shall be of sufficient size and so positioned as to be readily recognized by law enforcement authorities and the general public.

B. Permissible items of fireworks, enumerated in R.S. 51:651 may be sold at retail from noon June sixteenth through midnight July fifth and noon December fifteenth through midnight January first of each year only, except that the term "fireworks" shall not include toy pistols, toy canes, toy guns, or other devices in which paper caps containing twenty-five hundredths (25/100) grains or less of explosive compounds are used, provided they are so constructed that the hand cannot come in contact with the cap when in place for exploding, and toy paper pistol caps which contain less than twenty-five hundredths (25/100) grains of explosive compounds, and the sale and use of which shall be permitted at all times.

C. Fireworks shall not be sold or stored for future sale at any inhabited dwelling, house, apartment, or other structure used in whole or in part as a home or place of abode by any person or persons.

Acts 1958, No. 63, §§2, 3; Amended by Acts 1981, No. 928, §1; Acts 1987, No. 401, §1, eff. Jan. 1, 1988; Acts 2001, No. 667, §1, eff. June 25, 2001; Acts 2015, No. 67, §1.



RS 51:653 - Storing and displaying of fireworks

§653. Storing and displaying of fireworks

A. The placing, storing, locating or displaying of fireworks in any place where the sun may shine through glass, which is not tinted, onto the fireworks is prohibited. The presence of lighted cigars, cigarettes, or pipes within ten feet of where the fireworks are offered for sale is prohibited. At all places where fireworks are stored or sold there shall be signs posted with the words "Fireworks ...... No Smoking" in letters not less than four inches high.

B. The physical facility such as a fireworks stand, retail fast food outlet, or any other similar facility where fireworks are sold, offered for sale, or stored shall be located not less than fifty feet from any facility or mechanism where inflammable liquids are dispensed or stored above ground or where paint, oil, varnish, resin, turpentine, or other inflammable substances which may generate inflammable vapors are used, stored, or sold. No fireworks shall be exploded within seventy-five feet of any facility or mechanism where inflammable liquids are dispensed or stored above ground or within seventy-five feet of any location where fireworks are stored, sold, or offered for sale.

C. No open flame heating devices shall be permitted in any location where fireworks are sold at retail.

D. No sleeping shall be permitted in a facility where fireworks are sold, offered for sale, or stored.

E. There shall be a minimum of one unobstructed exit in any place where fireworks are sold at retail or offered for sale at retail or stored.

F. In any retail outlet except those that sell only fireworks, no fireworks shall be stored, displayed, or offered for sale within ten feet of any required exit unless the fireworks are stored or contained within a container which will resist fire from any outside source.

G. A facility for the sale at retail or storage of fireworks shall be located not less than twenty-five feet from a public roadway and shall not in any case be located on any public right of way.

H. The wiring in any facility for the sale at retail or storage of fireworks shall be in compliance with the National Electrical Code.

I. Any facility for the sale at retail or storage of fireworks shall have available one serviceable fire extinguisher in accordance with the regulation of the National Fire Protection Association and Louisiana Administrative Code 17-4:21.

Acts 1958, No. 63, §4. Acts 1984, No. 918, §1, eff. July 20, 1984; Acts 2001, No. 667, §1, eff. June 25, 2001.



RS 51:654 - Sales to children under fifteen or to intoxicated or irresponsible persons prohibited; unlawful discharge; minimum age for employee; penalties

§654. Sales to children under fifteen or to intoxicated or irresponsible persons prohibited; unlawful discharge; minimum age for employee; penalties

A. No person shall offer to sell or sell fireworks to a child known to be under the age of fifteen years or to any person known to be intoxicated or any person known to be irresponsible.

B. No person shall explode or ignite fireworks within one thousand feet of any church, hospital, asylum, school, public building, or fireworks retail location.

C. No person shall ignite or discharge fireworks in a motor vehicle or throw fireworks from a motor vehicle. Whoever violates this Subsection shall be fined five hundred dollars or imprisoned for not more than six months, or both.

D. No person shall place an ignited article of fireworks in or throw an ignited article of fireworks at a motor vehicle. Whoever violates this Subsection shall be fined five hundred dollars or imprisoned for not more than six months, or both.

E. No minor under the age of seventeen shall be employed in a facility where fireworks are sold at retail without complying with the regulations of the Louisiana Workforce Commission. The minor shall be subject to the restrictions placed on the number of hours of employment permitted minors by the Louisiana Workforce Commission.

Acts 1958, No. 63, §5. Acts 1984, No. 918, §1, eff. July 20, 1984; Acts 1992, No. 447, §4; Acts 2001, No. 667, §1, eff. June 25, 2001; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 51:655 - Fireworks for public displays; permits; fee; adoption of rules and regulations

§655. Fireworks for public displays; permits; fee; adoption of rules and regulations

A.(1) Nothing in this Part shall be construed as applying to the shipping, sale, possession, and use of fireworks for public displays by holders of a permit for a public display to be conducted in accordance with the rules and regulations promulgated by the state fire marshal. Fireworks which are to be used for public display only and which are otherwise prohibited for retail sale and use within the state shall include all items of fireworks designated by the regulations of the United States Department of Transportation as class "UNO335, 1.3G Display Fireworks" and shall consist of any items not enumerated and classified as permissible in R.S. 51:651. Fireworks that are to be used for public display only must at all times be kept in the possession of those responsible and be stored in an appropriate storage in accordance with the regulations of the National Fire Protection Association, Pamphlet 44A, 1983, or any subsequent amended editions thereof that are adopted by the state fire marshal. Fireworks that are to be used for public display must be confined to that use only.

(2) Purchase, storage, and transportation of fireworks used for public display shall be governed by R.S. 40:1472.1 et seq. Fireworks that are to be used for public display shall, from the time of issuance of a permit by the fire marshal and upon placement at the site of display, be appropriately stored in accordance with the National Fire Protection Association, Pamphlet 44A, as adopted by the state fire marshal.

B.(1) A person, firm, corporation, or other legal entity desiring a permit for a public display may either apply to the office of state fire marshal or to a certified local authority certified under the provisions of R.S. 40:1563, which application shall be received by either the state fire marshal or the certified local authority at least five days prior to the event. The application shall contain the following information in the form of an affidavit sworn to and subscribed to before a notary public:

(a) The date, time, and place of the public display including the length of time of the display.

(b) All fire prevention plans and provisions that will be in force and all fire prevention personnel and equipment available to assure safety of the public attending the public display.

(c) A copy of the permit issued by the office of state fire marshal to the distributor who will be supplying or conducting the public display to assure the state fire marshal or his certified local authority that the fireworks and the actual presentation and conduct of the public display will not endanger the public safety.

(2) The fee for application for a permit for a public display shall be one hundred dollars and shall be used to offset the cost of processing the permit request and cover the expense of on-site inspections.

C. No person, firm, or corporation supplying fireworks for public display shall ship, sell, possess, or use fireworks designed for public display unless the supplier has obtained a distributor's permit as provided in R.S. 51:656. No person, firm, or corporation holding a permit for a public display may obtain fireworks for use in any public display from any person, firm, or corporation that has not obtained a distributor's permit as provided in R.S. 51:656.

D. The state fire marshal is authorized to adopt and promulgate rules and regulations in accordance with the Administrative Procedure Act to ensure that the supplier of the fireworks and the holder of a public display permit will adequately protect the public safety.

E.(1) Applicants for a pyrotechnic operator license or pyrotechnic special effects operator license shall take a written examination and obtain a passing grade of at least seventy percent. Persons holding a valid blaster's license, as described in R.S. 40:1472.1 et seq., on September 30, 2003, may forego the written examination by the demonstration of practical tests or documentation deemed necessary by the state fire marshal to determine the applicant's knowledge and ability. The content, type, frequency, and location of the examinations shall be set by the state fire marshal.

(2) Applicants who fail may refile and take a reexamination.

(3) A licensee whose license has been expired for two years or more and makes application for a new license must retake and pass the written examination.

(4) A license shall not be issued to any person if any of the following apply:

(a) The applicant is a convicted felon.

(b) The applicant fails to meet the requirements of Paragraph (1) of this Subsection.

(c) The applicant has not assisted in conducting at least five permitted public displays and has not served as lead operator on at least one permitted public display in this state, under the direct supervision of and verified in writing by a pyrotechnic operator or pyrotechnic special effects operator licensed in Louisiana.

(d) The applicant is under the age of twenty-one years.

(5) A conviction or a plea of guilty or nolo contendere shall not constitute an automatic disqualification as otherwise required pursuant to Paragraph (4) of this Subsection, if more than ten years has elapsed between the date of application and the successful completion or service of any sentence, deferred adjudication, or period of probation or parole, or Code of Criminal Procedure Article 893 or equivalent judicial dismissal process granted.

(6) The pocket license document issued along with the regular license document is for identification purposes only and must be carried by the licensee when engaged in the business.

(7) The license shall be good for a period of one year from the date of issue.

(8) The cost of the license shall be fifty dollars for a new license and twenty-five dollars for renewals.

Acts 1958, No. 63, §6. Amended by Acts 1981, No. 928, §1. Acts 1984, No. 918, §1, eff. July 20, 1984; Acts 2001, No. 667, §1, eff. June 25, 2001; Acts 2003, No. 398, §2.



RS 51:656 - Permit to sell fireworks; application; fees; permit numbers

§656. Permit to sell fireworks; application; fees; permit numbers

A. It shall be unlawful to sell, construct, or manufacture any items of fireworks without first obtaining a permit therefor to be issued by the state fire marshal.

B.(1) Prior to engaging in the sale of fireworks, an applicant shall submit to the state fire marshal an application on a form provided by the state fire marshal on or before April first of each year setting forth any facts and information as the state fire marshal may determine necessary and proper considering the requirements of public health, safety, and welfare. Prior to obtaining and in order to maintain a permit, the facilities of the permittee shall comply with the applicable provisions of the Life Safety Code and subsequent referenced standards as adopted by the state fire marshal under the requirements of R.S. 40:1578.6.

(2) The retail permit shall be effective for purchases of wholesale fireworks, and the permit shall be effective from the date of issuance through midnight December thirty-first of the applicable year. No retailer's permit shall be issued pursuant to this Part from June sixteenth through July fifth nor from December fifteenth through January first of each year. All other permits issued pursuant to the provisions of this Section shall be valid from the date issued through midnight April first of the ensuing permit year. All applications filed after April first shall be assessed a late fee equal to the amount of the permit required by this Section.

C.(1) The applicant shall pay a permit fee for each type of business conducted and for each location at which the business is conducted, according to the following schedule:

(a)    Manufacturer                                                        $   10,000.00

(b)    Assembler                                                             $     1,000.00

(c)    Distributor                                                            $     2,000.00

(d)    Importer                                                                $        500.00

(e)    Jobber                                                                   $        250.00

(f)    Retailer

Resident                                                                $        100.00

Nonresident                                                          $        800.00

(2) Permit fees are due at the time of application to the state fire marshal and shall be used to pay for the cost of processing the application. Permit fees are not refundable if the application is denied.

(3) The retailer's permit fee imposed under Paragraph (1) of this Subsection shall be used to pay the costs of processing the application and inspecting the retail premises by the office of state fire marshal, code enforcement and building safety.

D. The state fire marshal shall assign a permit number to each permit issued. The person to whom the permit is issued shall affix this number to all invoices issued or used by each manufacturer, assembler, distributor, importer, jobber, and retailer.

E. It shall be unlawful for a jobber or retailer who holds a permit issued under this Part to purchase fireworks from a distributor domiciled outside the state of Louisiana unless that distributor can show proof that he holds a valid permit issued under this Part to perform the functions of a distributor and importer. If the distributor does not hold a valid permit then the jobber or retailer shall become liable for the permit and shall immediately purchase a permit from the office of state fire marshal.

Added by Acts 1958, No. 63, §8; Amended by Acts 1960, No. 424, §2. Acts 1983, 1st Ex. Sess., No. 33, §5, eff. Jan. 19, 1983; Acts 1984, No. 918, §1, eff. July 20, 1984; Acts 1987, No. 401, §1, eff. Jan. 1, 1988; Acts 1991, No. 589, §1; Acts 1991, No. 614, §1; Acts 2001, No. 667, §1, eff. June 25, 2001; Acts 2012, No. 10, §1; Acts 2015, No. 67, §1.



RS 51:657 - Persons and uses excepted

§657. Persons and uses excepted

Nothing in this Part shall be construed as applying to the manufacture, storage, sale or use of signals necessary for the safe operation of railroads or other classes of public or private transportation or of illuminating devices for photographic use, nor as prohibiting the sale or use of blank cartridges for ceremonial, theatrical, or athletic events.

Acts 1958, No. 63, §9. Amended by Acts 1962, No. 456, §2.



RS 51:658 - Penalties

§658. Penalties

A.(1) No manufacturer, assembler, distributor, importer, jobber, or retailer shall operate within the state of Louisiana without proper permit.

(2) A person found operating within the state of Louisiana without a proper permit shall immediately cease the sale of fireworks upon the lawful order of the state fire marshal, a certified local authority of the fire marshal, or any local law enforcement official until such time as an application for permit has been made to the state fire marshal as required in R.S. 51:656 and subsequently granted. The application for a retail permit shall be notarized and shall attest that each location on the application is situated in a jurisdiction which allows legal retail fireworks sales, that no open flame heating devices are located at any listed location, that there are no facilities for sleeping and sleeping is not allowed in any listed location, and that no listed location is used for residential purposes or for other than the purpose of making retail sales of fireworks. Violation by transmission of a false statement or false representation of any information required by this Paragraph may be prosecuted pursuant to R.S. 14:125 and shall be the basis for revocation of all permits held by the applicant.

(3) The refusal of any person to cease sales and obtain a permit or the failure of any person to comply with a lawful order of the state fire marshal, a certified local authority of the fire marshal, or any local law enforcement official, may be cause for the seizure of any merchandise and equipment of the person found in violation at any physical location. Those items seized shall be retained until otherwise directed by a court of competent jurisdiction. If the state fire marshal, a certified local authority of the fire marshal, or a local law enforcement official is not otherwise ordered by a court of competent jurisdiction within ninety days of the date of seizure to return the items seized, then the state fire marshal, certified local authority, or local law enforcement official may destroy or dispose of the seized items in such a manner which, in their discretion, they deem suitable in order to protect the public safety.

B. A person who violates any provision of this Part, with the exception of the penalties specifically imposed herein, shall upon conviction be subject to a fine of not more than ten thousand dollars or imprisonment for not more than six months, or both. Each day's violation constitutes a separate offense and may be punished as such at the discretion of the court. Each separate physical location in violation of this Part also constitutes a separate offense and may be punished as such at the discretion of the court.

Acts 1958, No. 63, §10; Amended by Acts 1962, No. 456, §2. Acts 1984, No. 918, §1, eff. July 20, 1984; Acts 1987, No. 401, §1, eff. Jan. 1, 1988; Acts 2003, No. 398, §2; Acts 2012, No. 10, §1.



RS 51:659 - Local licensing by parish or municipality

§659. Local licensing by parish or municipality

The governing authority of a parish or municipality is authorized to require and issue local licenses to retailers, similar to permits issued by the state fire marshal, and may charge and collect fees not in excess of the fees authorized for collection by the state fire marshal pursuant to this Part. However, any parish or municipality which on January 1, 1984, was charging a fee in excess of the fee authorized by this Section shall be permitted to continue to charge and collect such fee.

Acts 1958, No. 63, §11. Acts 1984, No. 918, §1, eff. July 20, 1984; Acts 1985, No. 612, §1, eff. July 16, 1985.



RS 51:660 - Local governing authorities; regulation or prohibition of sale, use, and possession of pyrotechnics or fireworks

§660. Local governing authorities; regulation or prohibition of sale, use, and possession of pyrotechnics or fireworks

The governing authority of a parish or municipality is hereby authorized to regulate or prohibit the sale, use, and possession of pyrotechnics commonly known as fireworks in conformity with the provisions of this Part.

Added by Acts 1981, No. 98, §3, eff. July 1, 1981. Acts 1984, No. 918, §1, eff. July 20, 1984.



RS 51:661 - Definitions

PART VIII. MOTOR VEHICLES

§661. Definitions

As used in this Part:

(1) "Sell," "sold," "buy" and "purchase" include exchange, barter, gift, and offer to contract to sell or buy.

(2) "Manufacturer" means any person who is engaged, either directly or indirectly, in the manufacture of motor vehicles.

(3) "Wholesale distributor" means any person engaged, directly or indirectly, in the sale or distribution of motor vehicles to agents or dealers.

(4) "Dealer" means any person who is engaged in, or who intends to engage in the business of selling motor vehicles at retail in this state. "Dealer" also includes "retail agent."

(5) "Finance company or finance agency" means any person engaged in the business of financing the sale of motor vehicles, or engaged in the business of purchasing or acquiring promissory notes, either secured by vendor's privilege or chattel mortgage, arising from the sale of motor vehicles in this state.



RS 51:662 - Finance company or agency; designation of by manufacturer or wholesaler in contract with dealer prohibited; completion of sale

§662. Finance company or agency; designation of by manufacturer or wholesaler in contract with dealer prohibited; completion of sale

A. No manufacturer or wholesale distributor of motor vehicles shall sell or contract for the sale of motor vehicles to any motor vehicle dealer on the condition or with the agreement, expressed or implied, that the dealer shall finance the purchase or sale of motor vehicles only through a designated finance company or finance agency. Any such condition or agreement shall be void.

B. When an order for a motor vehicle is placed by a dealer in accordance with the current price bulletin and accepted by the manufacturer or wholesale distributor for the subsequent shipment and delivery to the dealer and the vehicle is for a private retail customer who orders the vehicle prior to the dealer's receipt of an official written price increase notification, the manufacturer or wholesale distributor shall not increase the price of the vehicle. A sales contract signed by the retail customer and binding upon both parties shall constitute conclusive evidence of the order. To be included under the price protection of this Subsection, the vehicle must be delivered to the retail customer who signed the sales contract.

C. When an order for motor vehicles is placed by a dealer in accordance with the current price bulletin for the subsequent shipment and delivery to the dealer and the vehicles are not for a private retail customer pursuant to Subsection B of this Section, the manufacturer shall notify the dealer of any price increases in the ordered vehicles. The manufacturer shall have the right to deliver the vehicles at the price that prevailed when the order was placed and shall give the dealer the right to accept all of the vehicles that were ordered. The dealer shall have the obligation of accepting all vehicles ordered at the price that prevailed when the vehicles were ordered and shall have the option of accepting the vehicles at the increased price or may cancel the order in whole or in part.

Amended by Acts 1981, No. 807, §1; Acts 1983, No. 599, §1.



RS 51:663 - Threats; prima facie evidence of violation

§663. Threats; prima facie evidence of violation

If any manufacturer or wholesale distributor on authority of any such manufacturer threatens to discontinue to sell, or terminate a contract to sell motor vehicles to the dealer unless the dealer finances the purchase or sale of motor vehicles only through a designated finance company or finance agency, that threat shall be prima facie evidence that the manufacturer or wholesale distributor has sold, or intends to sell motor vehicles, on the condition or with the agreement prohibited in R.S. 51:662.



RS 51:664 - Finance company or agent; subsidies or discrimination by manufacturer or wholesaler prohibited

§664. Finance company or agent; subsidies or discrimination by manufacturer or wholesaler prohibited

No manufacturer or wholesale distributor shall pay or give a subsidy to any finance company or finance agency, or discriminate against or in favor of any finance company or finance agency. No finance company or finance agency shall accept any subsidy or the benefit of any discrimination.



RS 51:665 - Violation; injunction; forfeiture of corporate charter and privileges

§665. Violation; injunction; forfeiture of corporate charter and privileges

The district courts have jurisdiction to grant injunctions restraining violations of this Part upon proceedings brought by the Attorney General, the district attorney or any party in interest. The procedure shall be by petition and citation as in other causes and the court has power to issue such temporary restraining orders as may be just in the premises. Where necessary, the court may subpoena parties residing out of the parish in order to properly dispose of the case. For repeated violations of this Part, the court may enjoin a finance company or finance agency from engaging in the business of financing the purchase or sale of motor vehicles in this state.

Where the violator is a corporation, domestic or foreign, the charter rights, franchises or privileges of such corporation or the privilege of doing business in this state may be revoked in a quo warranto proceeding brought by the Attorney General or the district attorney for the district. In such proceeding, the court shall enter an order or decree that it thinks proper to carry into effect the provisions of this Part and to prevent unfair competition and prohibit monopolies.



RS 51:666 - Violation; suit for damages

§666. Violation; suit for damages

In addition to the other penalties provided in this Part, any person who is injured in his business or property by any violation of this Part, may proceed against the one committing the violation to recover the damages sustained and the costs of suit.



RS 51:667 - Penalty

§667. Penalty

Whoever violates this Part shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.



RS 51:668 - Cumulative nature of law

§668. Cumulative nature of law

The provisions of this Part shall be cumulative of each other and of all other laws in any way affecting the subject matter of this Part now in force in this state.



RS 51:691 - Sale prohibited; exemptions

PART IX. PRISON-MADE GOODS

§691. Sale prohibited; exemptions

Except as provided in this Part, no goods, wares, or merchandise manufactured, in whole or in part, out of leather, iron, textiles, lumber, or vegetable convicts or prisoners, except convicts or prisoners on parole or probation, in Louisiana or in any state or district of the United States, shall be sold, or offered for sale in this state, by any person or by any state or political subdivision thereof. Nothing in this Part forbids the sale, exchange, or distribution of such goods to any institution supported in whole or in part by funds derived from public taxation and operated under the supervision of the United States, Louisiana, or any other state of the Union, or any political subdivision thereof.

Acts 1999, No. 741, §1.



RS 51:692 - Penalty

§692. Penalty

Whoever knowingly violates this Part shall be fined not more than one thousand dollars, or imprisoned for not more than one year, or both.



RS 51:692.1 - Sale on the open market prohibited

§692.1. Sale on the open market prohibited

It shall be unlawful for the Department of Public Safety and Corrections to sell or offer for sale on the open market of this state any articles, goods, wares, or merchandise produced, manufactured, or mined, wholly or in part, in this or any other state by convicts and prisoners of this state or any other state, except convicts and prisoners on parole or probation.

Acts 1950, No. 350, §1; Acts 1999, No. 741, §1.



RS 51:692.2 - Definition

§692.2. Definition

The words "open market", as used in R.S. 51:692.1 through 51:692.10, shall mean all sales or exchanges conducted or transacted through the medium of stores, shops, sales agents or agencies, whether retail or wholesale, or in any manner to the consuming public.

Acts 1950, No. 350, §2.



RS 51:692.3 - Exemptions

§692.3. Exemptions

For the purposes of this Part, the provisions of R.S. 51:692.1, relating to the sale on the open market, shall not include the following:

(1) The sale or exchange of any articles, goods, wares, and merchandise produced, manufactured, or mined by the Department of Public Safety and Corrections with and from labor of inmates thereof, to or with any department, institution, agency, or political subdivision of the state and any penal, charitable, reformatory, or custodial institutions, the major portion of whose maintenance is contributed by this state or any of the political subdivisions thereof for the use or consumption of said institution, or for the use or consumption of the population therein contained.

(2) The sale of any articles, goods, wares, and merchandise produced, manufactured, or mined by the Department of Public Safety and Corrections with and from labor of inmates thereof to a private, nonprofit, tax-exempt organization under Section 501(c)(3) of the Internal Revenue Code.

(3) The sale of goods or products manufactured in a certified Private Sector/Prison Industry Enhancement Program as provided for in 18 U.S.C. 1761.

Acts 1950, No. 350, §3; Acts 1999, No. 741, §1.



RS 51:692.4 - To 692.10 Repealed by Acts 1983, 1st Ex. Sess., No. 59, 3, eff. Feb. 7, 1983.

§692.4. §§692.4 to 692.10 Repealed by Acts 1983, 1st Ex. Sess., No. 59, §3, eff. Feb. 7, 1983.



RS 51:701 - Short title

PART X. LOUISIANA SECURITIES LAW

§701. Short title

This Part X of Chapter 2 of Title 51 of the Louisiana Revised Statutes of 1950 shall be known and may be cited as the "Louisiana Securities Law".

Acts 1985, No. 722, §1.



RS 51:702 - Definitions and rules of construction

§702. Definitions and rules of construction

As used in this Part, the term:

(1) "Affiliate" or "person affiliated with" means, when used with reference to a specified person, a person who directly or indirectly through one or more intermediaries controls or is controlled by or is under common control with the person specified. Any beneficial owner of twenty percent or more of the combined voting power of all classes of voting securities of a person or any executive officer, director, trustee, or general partner of a person is an affiliate of such person unless the shareholder, executive officer, director, trustee, or general partner shall prove that he in fact does not control, is not controlled by, and is not under common control with such person.

(2) "Beneficial owner" means, with regard to any securities, any person who owns such securities or who enjoys benefits substantially equivalent to ownership. A person's beneficial ownership of securities shall be deemed to include, but shall not be limited to, any securities owned by:

(a) His spouse.

(b) His minor children.

(c) Any revocable trust of which he is a settlor.

(d) Any trust of which he, his spouse, and his minor children have an aggregate vested beneficial interest of twenty percent or more in the income or the corpus.

(e) Any partnership in which he is a general partner.

(f) Any corporation of which he is the beneficial owner of twenty percent or more of the outstanding voting securities or of which he is an executive officer if the corporation has no substantial business other than investment in securities.

(g) Any ancestor, sibling, or lineal descendant of his who resides in his home.

(3) "Commissioner" means the commissioner of financial institutions who is also the commissioner of securities.

(4) "Control", including "controlling", "controlled by", and "under common control with", means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract, or otherwise.

(5)(a) "Dealer" means every person, other than a salesman registered under this Part, who engages, either for all or part of his time, directly or indirectly, as agent, broker, or principal in the business of offering, buying, selling, or otherwise dealing or trading in securities issued by another person but does not include:

(i) A bank chartered and issued a certificate of authority by the state of Louisiana and under the supervision of the commissioner of financial institutions, a national bank chartered by the government of the United States and under the supervision of the Comptroller of the Currency of the United States, a bank holding company organized under the laws of the state of Louisiana and under the supervision of the Board of Governors of the Federal Reserve, or the employees of such banks or bank holding companies acting in their official capacity.

(ii) Any person insofar as such person buys or sells securities for his own account, either individually or in some fiduciary capacity, other than as a part of a regular business.

(iii) Any general partner, managing member, or executive officer of any general partner or managing member, of an issuer or executive officer of an issuer offering or selling securities of such issuer unless he is paid a commission directly related to the sale of such securities.

(b) The commissioner may, by rule or regulation, for purposes not inconsistent with the protection of investors, limit, condition, or expand the group of persons associated with an "issuer" for purposes of the provisions of this Paragraph.

(6) "Executive officer" means the president, the principal financial officer, the principal operating officer, each vice president with responsibility involving policy-making functions for a significant aspect of a person's business, the secretary, the treasurer, or any other person performing similar functions with respect to any organization, whether incorporated or unincorporated.

(6.1) "Federal covered adviser" means a person who is registered under Section 203 of the Investment Advisers Act of 1940.

(6.2) "Federal covered security" means any security that is a covered security under Section 18(b) of the Securities Act of 1933 or rules promulgated thereunder.

(7) "Investment adviser" means any person who, for compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or as to the advisability of investing in, purchasing, or selling securities, or who, for compensation and as a part of a regular business, issues or promulgates analyses or reports concerning securities. "Investment adviser" does not include:

(a) A bank, savings institution, or trust company.

(b) A lawyer, accountant, engineer, or teacher whose performance of these services is solely incidental to the practice of his or her profession.

(c) A broker whose performance of these services is solely incidental to the conduct of his or her business as a broker and who receives no special compensation for them.

(d) A publisher of any bona fide newspaper, news magazine, or business or financial publication of general, regular, and paid circulation.

(e) A person whose advice, analyses, or reports relate only to securities exempted by R.S. 51:708(1).

(f) A person whose only clients in this state are other investment advisers, dealers, banks, savings institutions, trust companies, insurance companies, investment companies, pension or profit sharing trusts, or other financial institutions or institutional buyers, whether acting for themselves or as trustees, or who, during any period of twelve consecutive months, has had fewer than fifteen clients in this state and who does not hold himself or herself out generally to the public as an investment adviser.

(g) Such other persons not within the intent of this Paragraph as the commissioner may by rule or order designate.

(7.1) "Investment adviser representative" means any partner, officer, director, or a person occupying a similar status or performing similar functions, or other individual, except clerical or ministerial personnel, who is employed by or associated with an investment adviser that is registered or required to be registered under this Part, and who does any of the following:

(a) Makes any recommendations or otherwise renders advice regarding securities.

(b) Manages accounts or portfolios of clients.

(c) Determines which recommendation or advice regarding securities should be given.

(d) Solicits, offers or negotiates for the sale or sells investment advisory services.

(e) Supervises employees who perform any of the foregoing.

(8) "Issuer" means every person who issues or proposes to issue any security, except that with respect to certificates of deposit, voting-trust certificates, or collateral-trust certificates or with respect to certificates of interest or shares in an unincorporated investment trust not having a board of directors or persons performing similar functions or in an unincorporated investment trust of the fixed, restricted management, or unit type, the term "issuer" means the person or persons performing the acts and assuming the duties of depositor or manager pursuant to the provisions of the trust or other agreement or instrument under which such securities are issued, except that:

(a) In the case of an unincorporated association which provides by its articles for limited liability of any or all of its members or in the case of a trust, committee, or other legal entity, the trustees or members thereof shall not be individually liable as issuers of any security issued by the association, trust, committee, or other legal entity.

(b) With respect to equipment-trust certificates or like securities, the term "issuer" means the person by whom the equipment or property is or is to be used.

(c) With respect to fractional undivided interests in oil, gas, or other mineral rights, the term "issuer" means the owner of any such right or of any interest in such right, whether whole or fractional, who creates fractional interests therein for the purpose of public offering.

(9) "Majority owned subsidiary" means a subsidiary more than fifty percent of whose outstanding securities representing the right, other than as affected by events of default, to vote for the election of directors is owned by the subsidiary's parent, by one or more of the parent's other majority owned subsidiaries, or by the subsidiary's parent and one or more of the parent's other majority-owned subsidiaries.

(10) "Parent", when used with reference to a specified person, means an affiliate controlling such person directly, or indirectly through one or more intermediaries.

(11) "Person" means an individual, a corporation, a partnership, an association, a joint-stock company, a trust where the interest of the beneficiaries is evidenced by a security, or any unincorporated organization.

(12) "Prospectus" means any notice, circular, advertisement, sales literature, letter, offering circular, offering sheet, or communication, written or by radio or television, which offers any security for sale or which is used in connection with any such offer or which confirms the sale of any security, except that:

(a) A confirmation of the sale of a security which is sent or given after the effective date of the registration statement shall not be deemed a prospectus if it is proved that prior to or at the same time with such confirmation a written prospectus, meeting the requirements of R.S. 51:705(B)(3), (E)(3), or (F)(4) as appropriate to form of registration under this Part, at the time of such confirmation, was sent or given to the person to whom the confirmation was sent or given.

(b) A notice, circular, advertisement, sales literature, letter, or communication in respect of a security, shall not be deemed to be a prospectus if it states from whom a written prospectus meeting the requirements of R.S. 51:705(B)(3), (E)(3), or (F)(4) may be obtained and, in addition, does no more than identify the security, state the price thereof, state by whom orders will be executed, and such other information as the commissioner, by rules or regulations, deems necessary or appropriate in the public interest and for the protection of investors, and subject to such terms and conditions as may be prescribed therein, may permit.

(13) "Sale" or "sell" means and shall include every contract of sale or disposition of a security or interest in a security for value. The term "offer to sell", "offer for sale", or "offer" shall include every attempt or offer to dispose of or solicitation of an offer to buy a security or interest in a security for value. The terms defined in this Paragraph shall not include preliminary negotiations or agreements between an issuer or any person on whose behalf an offering is to be made and any underwriter or among underwriters who are or are to be in privity of contract with an issuer or any person on whose behalf an offering is to be made. Any security given or delivered with or as a bonus on account of any purchase of securities or any other thing shall be conclusively presumed to constitute a part of the subject of such purchase and to have been offered and sold for value. The issue or transfer of a right or privilege, when originally issued or transferred with a security, giving the holder of such security the right to convert such security into another security of the same issuer or of another person, or giving a right to subscribe to another security of the same issuer or of another person, which right cannot be exercised until some future date, shall not be deemed to be an offer or sale of such other security, but the issue or transfer of such other security upon the exercise of such right of conversion or subscription shall be deemed a sale of such other security.

(14) "Salesman" means an individual, other than a dealer registered under this Part, employed, appointed, or authorized by a dealer or by an issuer, to sell securities in this state, but does not include any person specified in R.S. 51:702(5)(a)(i) or (a)(iii).

(15)(a) "Security" means any note; stock; treasury stock; bond; debenture; evidence of indebtedness; certificate of interest or participation in any profit-sharing agreement; collateral-trust certificate; preorganization certificate or subscription; transferable share; investment contract; voting-trust certificate; certificate of deposit for a security; fractional undivided interest in oil, gas, or other mineral rights; any put, call, straddle, option, or privilege on any security, certificate of deposit, or group or index of securities (including any interest therein or based on the value thereof); or, in general, any interest or instrument commonly known as a "security"; or any certificate of interest or participation in, temporary or interim certificate for, receipt for, guarantee of, or warrant or right to subscribe to or purchase, any of the foregoing.

(b) "Security" shall not mean:

(i) Any insurance or endowment policy or annuity contract under which an insurance company promises to pay a fixed number of dollars either in a lump sum or periodically for life or some other specified period nor any variable annuity contract as provided for and regulated under Title 22 of the Louisiana Revised Statutes of 1950 and issued by a life insurance company licensed to do business in the state of Louisiana.

(ii) Currency, or any note, draft, bill of exchange, loan participation or banker's acceptance, or any other evidence of indebtedness issued by a bank other than the shares of such institutions as defined in R.S. 6:251 et seq. for state banks and the preferred and common stock of national banks as defined in 12 U.S.C. 51(a) and 51(c).

(iii) Any right, interest, or instrument or class or type of right, interest, or instrument which the commissioner, by rule or regulation adopted pursuant to R.S. 51:710(D) of this Part, excludes from the definition set forth in this Paragraph.

(16) "Securities of the same class" means:

(a) All common stock of an issuer, regardless of varying series or designations, and all securities convertible into common stock or conferring the right to acquire common stock.

(b) All preferred stock of an issuer, regardless of varying preferences, series, or designations, and all securities convertible into preferred stock or conferring the right to acquire preferred stock.

(17) "Significant subsidiary" means a subsidiary meeting any one of the following conditions:

(a) The assets of the subsidiary or the investments in and advances to the subsidiary by its parent and the parent's other subsidiaries, if any, exceed ten percent of the assets of the parent and its subsidiaries on a consolidated basis.

(b) The sales and operating revenues of the subsidiary exceed ten percent of the sales and operating revenues of its parent and the parent's subsidiaries on a consolidated basis.

(c) The subsidiary is the parent of one or more subsidiaries and, together with such subsidiaries, would, if considered in the aggregate, constitute a significant subsidiary.

(18) "State" means any state (or a designated state), territory, or possession of the United States, the District of Columbia, Puerto Rico and the Virgin Islands.

(19) "Subsidiary", when used with reference to a specified person, means an affiliate controlled by such person, directly or indirectly, through one or more intermediaries.

(20) "Underwriter" means any person who has purchased from an issuer or an affiliate of an issuer with a view to the distribution or offers or sells for an issuer or an affiliate of an issuer in connection with the distribution of any security or participates or has a direct or indirect participation in any such undertaking or participates or has a participation in the direct or indirect underwriting of any such undertaking, provided that:

(a) A person shall be presumed not to be an underwriter with respect to any securities which he has owned beneficially for at least one year.

(b) Such term shall not include a person whose interest is limited to a commission from an underwriter or dealer not in excess of the usual and customary distributors' or sellers' commission.

(c) In the case of securities acquired on the conversion of another security without payment of additional consideration, the length of time such securities have been beneficially owned by a person shall include the period during which the convertible security was beneficially owned and the period during which the security acquired on conversion has been beneficially owned.

Acts 1985, No. 722, §1; Acts 1988, No. 199, §1; Acts 1989, No. 30, §1, eff. June 15, 1989; Acts 2006, No. 541, §1, eff. June 22, 2006; Acts 2008, No. 274, §1.



RS 51:703 - Registration of dealers, salesmen, and investment advisers and investment adviser representatives; surety bonds; records

§703. Registration of dealers, salesmen, and investment advisers and investment adviser representatives; surety bonds; records

A. Generally. (1) No dealer or salesman shall offer for sale or sell any securities within or from this state, except in transactions exempt under R.S. 51:709(1), (2), (6), (7), (8), (9), (11), (12), (13), or (17) unless he is a registered dealer or salesman pursuant to this Section.

(2) It shall be unlawful for any person to transact business in this state as an investment adviser or investment adviser representative unless one of the following applies:

(a) Such person is registered in the office of the commissioner pursuant to the provisions of this Section.

(b) Such person is registered as a dealer pursuant to the provisions of this Section.

(c) The only clients of such person in this state are investment companies as defined in the Investment Company Act of 1940 (15 U.S.C. §§80a-1 through 80a-52; F.C.A., Title 15, §§80a-1 through 80a-52) or insurance companies.

B. Dealers. (1) Application for registration as a dealer may be made by any person. Such application for registration shall be made in writing in a form prescribed by the commissioner, shall be executed by the applicant, shall be duly verified under oath, shall be filed in the office of the commissioner, and shall contain the following information:

(a) The name of the applicant.

(b) The address of the principal place of business of the applicant and the addresses of all branch offices of the applicant in this state.

(c) The form of business organization and the date of organization of the applicant.

(d) The names and business addresses of all general partners, limited partners, directors, affiliates, or executive officers of the applicant; a statement of the limitations, if any, of the liability of any general partner, limited partner, director, affiliate, or executive officer; and a statement setting forth in chronological order the occupational activities of each such general partner, limited partner, director, affiliate, or executive officer during the preceding ten years.

(e) A brief description of the general character of the business conducted or proposed to be conducted by the applicant.

(f) A list of any other states in which the applicant is registered as a securities broker, dealer, or salesman and, if registration of the applicant as a securities broker, dealer or salesman has ever been denied, revoked, suspended or withdrawn or if such a proceeding is pending in any state, full details with respect thereto.

(g) Whether the applicant is registered as a broker or dealer under the Securities Exchange Act of 1934 or any act adopted in amendment thereof and whether any such registration of the applicant has ever been denied, revoked, or suspended or is then the subject of proceedings for revocation or suspension by the Securities and Exchange Commission.

(h) The names of all organizations of securities brokers or dealers of which the applicant is a member or before which any application for membership on the part of the applicant is then pending and whether any membership of the applicant in any such organization has ever been denied, revoked, or suspended or is then the subject of proceedings for revocation or suspension.

(i) The names of any securities exchanges of which the applicant or any of its partners, limited partners, directors, affiliates, or executive officers is a member and whether any such membership has ever been denied, revoked, or suspended or is then the subject of proceedings for revocation or suspension.

(j) A balance sheet as of a date within ninety days prior to the date of filing. This balance sheet need not be certified. If the balance sheet is not certified, there shall be filed in addition a certified balance sheet as of a date within one year prior to the date of filing unless the fiscal year of the applicant has ended within ninety days prior to the date of filing, in which case the balance sheet may be dated as of the end of the fiscal year preceding such last fiscal year. Such balance sheets shall be prepared in accordance with generally accepted accounting principles and, if required to be certified, shall be certified by an independent public accountant duly registered and in good standing as such under the laws of the place of his residence or principal office.

(k) Whether the applicant or any general partner, limited partner, director, affiliate, or executive officer of such applicant has ever been subject to any injunction or disciplinary proceeding of the Securities and Exchange Commission or any state securities commission involving a security or any aspect of the securities business, has ever been convicted of or charged with a misdemeanor of which fraud is an essential element or which involves a security or any aspect of the securities business, or has ever been convicted of or charged with a felony and, if so, all pertinent information with respect to such injunction, disciplinary proceeding, conviction, or charge.

(2) The commissioner may waive the furnishing of any information required by R.S. 51:703(B)(1), other than the requirements with respect to financial statements provided for in R.S. 51:703(B)(1)(j), and may, at any time within thirty days after the commissioner's receipt of the application, require such additional information as to the previous history, records, or association of the applicant, its general partners, limited partners, directors, affiliates, or executive officers as he may reasonably deem necessary to establish whether or not the applicant should be registered as a dealer under the provisions of this Part.

(3) No applicant shall be registered as a dealer under this Part, nor shall any such registration be renewed, unless each principal of such applicant has passed a written examination administered by the commissioner or someone acting under his direction, or unless such applicant presents proof satisfactory to the commissioner showing that each principal has passed a similar examination conducted by the Financial Industry Regulatory Authority, or any other examination substantially similar to that given by the commissioner, as the commissioner may determine. The commissioner is further authorized to prescribe the time, manner, or procedure relative to the holding of such examination, and may impose a fee against each principal taking said examination to cover the costs thereof. For the purposes of this Subsection only, with respect to a dealer or an applicant for registration as a dealer, the term "principal" refers to a person associated with such dealer or applicant who is engaged in the management of such dealer's or applicant's business, including the supervision, solicitation, or conduct of such business or the training of persons associated with such dealer or applicant for any of these functions.

(4) There shall be filed with such application an irrevocable written consent of the applicant to the service of process upon the commissioner in actions against such applicant in the manner and form provided in R.S. 51:718 and payment of the prescribed registration fee.

(5) When an applicant has fully complied with the provisions of this Subsection and Subsections G and H of this Section, the commissioner shall, within thirty days after his receipt of the applicant's application or, if the commissioner shall have required additional information of the applicant before the expiration of such thirty day period, within thirty days after the applicant shall have furnished such additional information, register such applicant as a dealer unless he shall find that the applicant is not of good business reputation or does not appear qualified by training or experience to act as a dealer in securities. When the commissioner has registered an applicant as a dealer, he shall immediately notify the applicant of such registration. If the commissioner shall not have registered an applicant as a dealer within the period of time specified above in this Paragraph, he shall promptly send the applicant notice, as provided in R.S. 51:716, of opportunity for a hearing on the question of whether the commissioner should enter an order refusing to register the applicant.

C. Salesmen. (1) Application for registration as a salesman may be made by any individual. Such application for registration shall be made in writing in a form prescribed by the commissioner, shall be executed by the applicant and by the dealer or issuer employing or proposing to employ such applicant, shall be duly verified under oath, shall be filed in the office of the commissioner, and shall contain the following information:

(a) Name and residence and business address of the applicant.

(b) Name of the dealer or issuer employing or proposing to employ the applicant.

(c) Names and addresses of three persons of whom the commissioner may inquire as to the character and business reputation of the applicant.

(d) Applicant's age and education.

(e) The nature of employment and names and addresses of employers of the applicant for the period of ten years immediately preceding the date of application.

(f) Other state or federal laws under which the applicant has ever been registered as a securities broker, dealer, or salesman and, if any such registration has ever been refused, canceled, suspended, or revoked or if such a proceeding is pending, full details with respect thereto.

(g) Whether the applicant has ever been subject to any injunction or disciplinary proceeding of the Securities and Exchange Commission or any state securities commission involving a security or any aspect of the securities business, has ever been convicted of or charged with a misdemeanor of which fraud is an essential element or which involves a security or any aspect of the securities business, or has ever been convicted of or charged with a felony, and, if so, all pertinent information with respect to such injunction, disciplinary proceeding, conviction, or charge.

(2) The commissioner may waive the furnishing of any information required by R.S. 51:703(C) and may require such additional information as to applicant's previous business experience as he may deem necessary to determine whether or not the applicant should be registered as a salesman under the provisions of this Part. There shall be filed with such application payment of the prescribed registration fee.

(3) When an applicant has fully complied with the provisions of this Subsection and Subsection G of this Section, the commissioner shall register such applicant as a salesman, unless he finds that such applicant is not of good business reputation or does not appear to be qualified by training, experience, or knowledge of the securities business to act as a salesman of securities. When the commissioner has registered an applicant as a salesman, he shall immediately notify the applicant of such registration.

(4) No dealer or issuer shall employ any salesman who is not registered as required by this Part, and each such person shall promptly notify the commissioner of the termination of the employment by him of a salesman. The registration of such salesman shall automatically be terminated from the time of termination of such employment. Any license, certificate, or other evidence of such registration which such salesman has been issued shall immediately be returned to the commissioner.

(5) No applicant shall be registered as a salesman under this Part, nor any such registration be renewed, unless such person has passed a written examination administered by the commissioner or someone acting under his direction or unless such applicant presents proof satisfactory to the commissioner showing that he has previously passed a similar examination conducted by the Financial Industry Regulatory Authority, or any other examination substantially similar to that given by the commissioner, as the commissioner may determine. The commissioner is further authorized to prescribe the time, manner, and procedure relative to the holding of such examination and may impose a fee against the applicant taking said examination to cover the costs thereof.

(6) There shall be filed with such application an irrevocable written consent of the applicant to the service of process upon the commissioner in actions against the applicant in the manner and form provided in R.S. 51:718.

D.(1) Investment Advisers and Investment Adviser Representatives. The procedure relative to the registration of a dealer, as provided in Subsection B of this Section, shall likewise apply to the registration of an investment adviser, except that no applicant for registration as an investment adviser, and no principal or investment adviser representative of any such applicant shall be required to post any surety bond required by Subsection H of this Section, and except that no financial statement required to be submitted in connection with the application need be certified by an independent public accountant.

(2) Notice Filing for Federal Covered Advisers. It shall be unlawful for any federal covered adviser to conduct advisory business in this state unless, prior to acting as a federal covered adviser in this state, such person files such documents as have been filed with the United States Securities and Exchange Commission with the commissioner.

(3) The procedure relative to the registration of a salesman, as provided for in Subsection C of this Section, shall also apply to the registration of an investment adviser representative.

(4)(a) No applicant shall be registered as an investment adviser representative under this Part, nor shall any such registration be renewed, unless such investment adviser representative has passed a written examination, the form, content, and conduct of which the commissioner may prescribe by rule. The examination requirement provided for in this Subparagraph shall not apply to an individual holding one or more certifications that the commissioner may designate by rule.

(b) The commissioner may by rule provide that the investment adviser representatives of any investment adviser registered under this Part on the effective date of the rule shall not be required to satisfy the examination or certification requirements for a period of up to two years.

(c) Beginning August 31, 2016, and thereafter, investment adviser representatives registered or required to be registered under this Part and who are employed by a federal covered adviser shall be required to satisfy the examination requirement or certification requirement as provided for in Subparagraph (a) of this Paragraph. The commissioner may adopt rules to implement the provisions of this Subparagraph.

E. Refusal of registration. (1) If, after affording an applicant a hearing or an opportunity for a hearing as provided in R.S. 51:716, the commissioner finds that there are sufficient grounds to refuse to register such applicant as provided in this Section, he shall issue an order refusing to register such applicant. The order shall state specifically the grounds for its issuance. A copy of the order shall be mailed to the applicant at his business address and, if the application is for registration as a salesman, to the dealer or issuer who proposed to employ such applicant.

(2) If the commissioner shall find that an applicant has committed any act or made any omission which would constitute a sufficient ground for revocation of a dealer's, salesman's, or investment adviser's registration under R.S. 51:704, such act or omission may constitute a sufficient ground for a finding by the commissioner, under Subsection B, C, or D of this Section, that such applicant is not of "good business reputation".

F. Record and renewal of registrations. (1) Every registration under this Section shall expire on December thirty-first in each year. Registration of dealers, salesmen, investment advisers, and investment adviser representatives shall be renewed each year by the submission of a renewal application containing the information required in an application for registration, to the extent that such information had not previously been included in an application or renewal application previously filed, by the payment of the proper registration fee and, in the case of a dealer, by the filing of a balance sheet as of a date within ninety days prior to the date of filing. This balance sheet need not be certified. If the balance sheet is not certified, there shall be filed in addition a certified balance sheet as of a date within one year of the date of filing unless the fiscal year of the applicant has ended within ninety days prior to the date of filing, in which case the balance sheet may be dated as of the end of the preceding fiscal year. Such balance sheets shall be prepared in accordance with generally accepted accounting principles and, if required to be certified, shall be certified by an independent public accountant duly registered and in good standing as such under the laws of the place of his residence or principal office.

(2) Upon any change in the general partners, limited partners, managing partners, directors, affiliates, or executive officers of a dealer or investment adviser, such dealer or investment adviser shall promptly notify the commissioner and shall furnish to him in writing such information concerning such persons which has not previously been filed as required in an original application for registration.

G. Fees. The following fees shall be paid in advance to the commissioner and shall be transmitted immediately by him to the state treasurer for credit to the state general fund; provided that the commissioner of securities shall retain an amount sufficient to properly administer the provisions of this Part and to provide a sufficient number of examiners and other personnel necessary for the purpose and for all other expenses incurred in the operation of the office of financial institutions:

(1) For a registration of each dealer applicant and the issuance of a dealer's license, two hundred fifty dollars for the original license and two hundred fifty dollars for the annual renewal license.

(2) For the registration of each salesman applicant in the issuance of a salesman's license, sixty dollars for the original license and sixty dollars for the annual renewal license.

(3) For the registration of each investment adviser applicant and the issuance of an investment adviser's license, one hundred fifty dollars for the original license and one hundred fifty dollars for the annual renewal license.

H. Bonds. (1) Except as otherwise provided in this Subsection, the commissioner shall by rule require registered dealers to post surety bonds in amounts up to ten thousand dollars. Every bond shall provide for suit thereon by any person who has a cause of action arising under this Part. No suit may be maintained to enforce liability on the bond required hereunder unless filed within two years after the sale or other act upon which suit is based and shall also provide that the liability of the surety on each such bond to all persons aggrieved shall, in no event, exceed in the aggregate the penal sum thereof. Every such bond shall also contain a provision authorizing the surety thereon to cancel it upon thirty days written notice to the registrant and to the commissioner.

(2) The requirement for the filing of such bond by an applicant for registration or renewal of registration as a dealer shall not be applicable if:

(a) Such applicant has filed with the commissioner written proof of membership in the Securities Investor Protection Corporation and a written undertaking to comply continuously with all applicable provisions of the Securities Investor Protection Act of 1970, U.S.C.A. 78aaa et seq.; or

(b) As of the dates of the most recent balance sheet certified by an independent public accountant filed by such applicant pursuant to this Section and any subsequent noncertified balance sheet so filed, such applicant had a minimum capital of not less than two hundred fifty thousand dollars. For purposes of this Subparagraph, minimum capital shall mean net worth as determined in accordance with generally accepted accounting principles, unless for the purposes of this Subparagraph, the commissioner shall adopt rules and regulations for determining the minimum capital of a dealer, in which case minimum capital shall be determined in accordance with such rules or regulations. The aforesaid balance sheets filed by such applicant shall be used to determine such applicant's minimum capital unless the commissioner shall have adopted the rules or regulations authorized in the preceding sentence, in which case the applicant's minimum capital shall be determined from schedules prepared in accordance with such rules and regulations. The schedule prepared as of the date of the certified balance sheet referred to above shall be certified as having been prepared in accordance with the rules or regulations adopted by the commissioner, as provided in this Subparagraph, by an independent public accountant duly registered and in good standing as such under the laws of the place of his residence.

I. Records. Every dealer, salesman, or investment adviser registered under this Part shall make and keep such accounts and other records with respect to sales of securities in this state, whether or not pursuant to exemptions contained in R.S. 51:708 or 709, as the commissioner may by rule or regulation require. All records so required shall be preserved for five years unless the commissioner shall provide otherwise. All records of such dealers, salesmen, or investment advisers are subject to such reasonable periodic, special, or other examinations by representatives of the commissioner, within or without this state, as the commissioner deems necessary or appropriate in the public interest or for the protection of investors.

J. Successors to dealers. In the event that a dealer succeeds to and continues the business of another registered dealer, the registration of the predecessor shall be deemed to remain effective as the registration of the successor for a period of seventy-five days after such succession, provided that an application for registration is filed within thirty days after succession on a form prescribed by the commissioner.

Acts 1985, No. 722, §1; Acts 1989, No. 30, §1, eff. June 15, 1989; Acts 1992, No. 233, §1, eff. June 10, 1992; Acts 2001, No. 8, §17, eff. July 1, 2001; Acts 2006, No. 543, §1, eff. June 22, 2006; Acts 2006, No. 544, §1, eff. June 22, 2006; Acts 2008, No. 274, §1; Acts 2010, No. 7, §4, eff. May 19, 2010; Acts 2014, No. 298, §1, eff. May 28, 2014.



RS 51:704 - Suspension or revocation of registration of dealers, salesmen and investment advisers; requiring current financial statements

§704. Suspension or revocation of registration of dealers, salesmen, investment advisers, and investment adviser representatives; requiring current financial statements

A. The registration of any dealer, salesman, investment adviser, or investment adviser representative may be suspended or revoked by the commissioner as provided in Subsection B of this Section if he finds that such registrant and, in the case of a dealer or investment adviser, any general partner, limited partner, director, managing member, affiliate, or executive officer of such dealer or investment adviser:

(1) Has willfully made or caused to be made in any application for registration under this Part, or in any hearing conducted by the commissioner, any statement which was, at the time and in the light of the circumstances under which it was made, false or misleading with respect to any material fact or has willfully omitted to state in any such application any material fact which is required to be stated therein or necessary in order to make the statements made, in light of the circumstances under which they were made, not misleading.

(2) In the case of a dealer, does not meet the bonding requirements of this Part or is insolvent in the sense that he cannot meet his obligations as they mature.

(3) Has willfully violated or willfully failed to comply with this Part or a predecessor act, or any regulation or order promulgated or issued under this Part or any predecessor law.

(4) Has been convicted of a misdemeanor of which fraud is an essential element or which involves a security or any aspect of the securities business or has ever been convicted of a felony.

(5) Is permanently or temporarily enjoined by any court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the securities business.

(6) Is subject to any currently effective order of the Securities and Exchange Commission or the securities administrator of any other state denying registration to or revoking or suspending the registration of such person as a dealer, salesman, investment adviser, or investment adviser representative, or is subject to any currently effective order of any national securities association or national securities exchange, as defined in the Securities Exchange Act of 1934, as now or hereafter amended, suspending or expelling such person from membership in such association or exchange.

(7) Conducts business in purchasing or selling securities in secondary market transactions at such variations from current market prices as, in the light of all the circumstances, are unconscionable.

(8) Has failed to file with the commissioner any financial statement required pursuant to R.S. 51:704(C).

(9) Has failed to reasonably supervise any salesman or investment adviser representative for whom he has supervisory responsibility. The commissioner may adopt rules or regulations for such supervision promulgated in accordance with the Administrative Procedure Act.

(10) Has engaged in dishonest or unethical practices in activity regulated under the provisions of this Part. The commissioner shall adopt rules and regulations in accordance with the Administrative Procedure Act to illustrate examples of such practices providing grounds for suspension or revocation of registration. Such examples shall be for illustrative purposes only and shall not be deemed exclusive.

B.(1) Where the commissioner finds that there are grounds for revocation or suspension as provided in Subsection A of this Section, he may issue an order suspending or revoking the registration of any dealer, salesman, investment adviser, or investment adviser representative. Such order shall not be effective until notice and opportunity for hearing are provided in accordance with R.S. 51:716 and until the commissioner shall issue a written order if such dealer, salesman, investment adviser, or investment adviser representative requests a hearing under R.S. 51:716, but the commissioner may, if he finds that the public safety or welfare requires emergency action, order an immediate suspension of the registration of a dealer, salesman, investment adviser, or investment adviser representative. An order of immediate suspension shall expire automatically if the commissioner fails to afford notice and opportunity for hearing pursuant to R.S. 51:716.

(2) Suspension or revocation of the registration of a dealer or investment adviser shall also suspend or revoke the registration of all his salesmen or investment adviser representatives, respectively, but suspension or revocation of the registration of a salesman or investment adviser representative solely because he was employed by a dealer or investment adviser whose registration was suspended or revoked shall not prejudice subsequent application for registration by such salesman or investment adviser representative.

C. The commissioner may at any time require a dealer or investment adviser to file with him a financial statement showing the financial condition of such dealer or investment adviser as of the most recent practicable date, but such financial statement need not be certified.

Acts 1985, No. 722, §1; Acts 2008, No. 274, §1; Acts 2012, No. 36, §1, eff. May 4, 2012.



RS 51:705 - Registration of securities; when and how required; delivery of prospectus

§705. Registration of securities; when and how required; delivery of prospectus

A. Generally. It shall be unlawful for any person to offer for sale or sell any securities in this state unless any of the following conditions are met:

(1) They are subject to an effective registration statement under this Part.

(2) The security or transaction is exempt under R.S. 51:708 or 709.

(3) The securities are federal covered securities pursuant to R.S. 51:702.

B. Registration by qualification. (1) Any security may be registered by qualification under the terms and conditions provided in this Subsection by filing a registration statement which shall be signed by the issuer, its chief executive officer, its principal financial officer, its comptroller or principal accounting officer, and the majority of its board of directors or persons performing similar functions, or, if there is no board of directors or persons performing similar functions, by the majority of the persons or board having the power of management of the issuer. A registration statement shall be deemed effective only as to the securities specified therein as proposed to be offered.

(2) The registration statement shall contain the information specified in Paragraph (C)(1) of this Section and shall be accompanied by the documents specified in Paragraph (C)(2) of this Section except that the commissioner may by rules or regulations provide that any such information or document, other than the requirements with respect to financial statements provided in Paragraph (C)(1) of this Section, need not be included with respect to any class of insurers or securities if he finds that the requirement of such information or document is inapplicable to such class and that disclosure fully adequate for the protection of investors is otherwise required to be included within the registration statement. If any accountant, attorney, engineer, or appraiser or any person whose profession gives authority to a statement made by him is named in the registration statement as having prepared an opinion referred to in the registration statement or as having certified any part of the registration statement or is named as having prepared or certified a report of valuation for use in connection with the registration statement, the written consent of such person to the references to him in the registration statement shall be filed with the commissioner prior to the effectiveness of the registration statement. Any such registration statement shall contain such other information and be accompanied by such other documents as the commissioner may by rules or regulations require as being necessary or appropriate in the public interest or for the protection of investors. Each registration statement which is filed under this Subsection shall be accompanied by the payment of the filing fee prescribed in R.S. 51:706(A) and, if required under R.S. 51:706(B), a consent to service of process meeting the requirements of R.S. 51:718.

(3) A prospectus which is part of a registration statement effective under this Subsection and which contains the information specified in Paragraph (C)(1) of this Section, except to the extent modified by rules or regulations promulgated by the commissioner as provided in Paragraph (C)(2) of this Section, shall be delivered to any purchaser prior to or simultaneously with the execution by the purchaser of a written agreement to purchase, the delivery of a confirmation of sale, or the payment for securities offered by means of such prospectus, whichever occurs first.

(4) A registration statement under this Subsection becomes effective when the commissioner so orders.

C. Registration statement. (1) Every registration statement filed under Subsection B of this Section shall contain the following information:

(a) With respect to the issuer: its name, street address, form of organization and its telephone number; the state or foreign jurisdiction and date of its organization; the general character and location of its business; a description of its physical properties and equipment; and a statement of the general competitive and regulatory conditions in the industry or business in which it is or will be engaged.

(b) With respect to every director and officer of the issuer, or person occupying a similar status or performing similar functions: his name, address, and principal occupation for the past five years; any criminal convictions or pending criminal proceedings involving the sale of securities of any such person or any disciplinary action taken or pending against any such person by the Securities and Exchange Commission, the Financial Industry Regulatory Authority, the commissioner, or any state securities regulatory authority; the amount of securities of the issuer beneficially owned by him as of a specified date within thirty days of the filing of the registration statement; and a statement, including price information, of all transactions by such person in securities of the issuer beneficially owned by him during the two years preceding such date; the amount of the securities covered by the registration statement to which he has indicated his intention to subscribe; and with respect to each such person and any affiliate of such person or affiliate of a person specified in Subparagraph (e) and (f) of this Paragraph, a description of any material interest in any material transaction with the issuer or any significant subsidiary effected within the past three years or proposed to be effected.

(c) With respect to any person named as serving or as having agreed to serve as an advisory director of the issuer or in a similar capacity: a description of the exact relationship that will exist between the issuer and such person and the compensation paid or to be paid to such person to serve in such capacity.

(d) The remuneration paid during the past twelve months and estimated to be paid during the next twelve months, directly or indirectly, by the issuer, together with all predecessors, subsidiaries, and affiliates, to each of the three highest paid officers or directors of the issuer and to all those persons covered by Item (C)(1)(b) of this Section in the aggregate.

(e) With respect to any person owning of record, or beneficially, if known, ten percent or more of the outstanding shares of any class of equity security of the issuer: the information specified in Item (C)(1)(b) of this Section other than information with respect to his occupation.

(f) With respect to every promoter if the issuer was organized within the past three years: the information specified in Item (C)(1)(b) of this Section, any amount paid to him within that period or intended to be paid to him, and the consideration for any such payment.

(g) With respect to any person, other than an issuer, on whose behalf any part of the offering is to be made: his name and address, the amount of securities of the issuer beneficially owned by him as of the date of the filing of the registration statement, and a description of any material interest in any material transaction with the issuer or any significant subsidiary effected within the past three years or proposed to be effected.

(h) The capitalization, including short-term and long-term debt, both as of the latest practicable date within ninety days and as adjusted to give effect to the proposed offering, of the issuer and all subsidiaries whose financial statements are filed with the registration statement on either a consolidated or an individual basis, including a description of each security outstanding or being registered or otherwise offered, and a statement of the amount and kind of consideration, whether in the form of cash, physical assets, services, patents, good will, or anything else, for which the issuer or any subsidiary has issued any of its securities within the past two years or is obligated to issue any of its securities.

(i) The kind and amount of securities to be offered; the proposed offering price or the method by which it is to be computed; any variation therefrom at which any portion of the offering is to be made to any person or class of persons other than the underwriters, with a specification of any such person or class; the basis upon which the offering is to be made if otherwise than for cash; the estimated aggregate underwriting and selling discounts or commissions and finders' fees, including separately, cash, securities, contracts, or anything else of value to accrue to the underwriters or finders in connection with the offering, or, if the selling discounts or commissions are variable, the basis of determining them and their maximum and minimum amounts; the estimated aggregate amounts of other selling expenses, including legal, engineering, printing, and accounting charges; the name and address of every underwriter and every recipient of a finder's fee; and a description of the plan of distribution of the securities which are to be offered.

(j) The net estimated cash proceeds to be received by the issuer from the offering after deducting all estimated expenses of the offering; the purposes for which the proceeds are to be used by the issuer; the amount proposed to be used for each purpose; the proposed order of priority in which the proceeds will be used for the purposes stated in the event the offering is not pursuant to an underwriting agreement under which no securities will be sold unless all securities to be offered are sold; the amounts of any funds to be raised from other sources to achieve the purposes stated; and the nature of the sources of any such funds.

(k) In any case where the securities to be offered are to be sold in any manner except an underwriting under which no securities will be sold unless all securities to be offered are sold, and where the issuer of such securities:

(i) Has not had any substantial gross revenues from the sale of products or services or any substantial net income from any source for any fiscal year ended during the past three years; and

(ii) Has not succeeded and does not intend to succeed to any business which has had any substantial gross revenues from the sale of products or services, or any substantial net income from any source, for any fiscal year ended during the past three years, the minimum amount of funds to be derived from the offering after expenses of the offering which the issuer reasonably believes to be necessary to enable the issuer to operate the business it proposes to conduct.

(l) A description of any stock options or other security options outstanding, or to be created in connection with the offering, together with the amount of any such options held or to be held by every person required to be named in Paragraph (C)(1) of this Section and by any person who holds or will hold, after giving effect to the proposed offering, ten percent or more of the securities subject to such options.

(m) The dates of, parties to, and general description concisely stated of every management or other material contract made or to be made otherwise than in the ordinary course of business if it is to be performed in whole or in part at or after the filing of the registration statement.

(n) A description of any pending litigation or proceeding to which the issuer or any significant subsidiary is a party and which could materially adversely affect its business or assets, including any such litigation or proceeding known to be contemplated by governmental authorities.

(o)(i) The following financial statements:

(aa) A balance sheet of the issuer or a consolidated balance sheet of the issuer and its subsidiaries prepared in accordance with generally accepted accounting principles as of a date within ninety days prior to the filing of the registration statement and, if such balance sheet is not certified, also a certified balance sheet of the issuer or a certified consolidated balance sheet of the issuer and its subsidiaries prepared in accordance with generally accepted accounting principles as of a date not more than one year prior to the date of filing unless the last fiscal year of the issuer has ended within ninety days prior to the date of filing, in which case such certified balance sheet may be as of the end of the fiscal year preceding such last fiscal year.

(bb) A profit and loss statement, analysis of surplus, and a statement of source and application of funds of the issuer or consolidated statements of the issuer and its subsidiaries, all of which statements shall be certified and prepared in accordance with generally accepted accounting principles for each of the three fiscal years preceding the date of the most recent certified balance sheet filed and for the interim period, if any, between the close of the most recent of such fiscal years and the date of the most recent balance sheet filed and, with respect to the profit and loss statement, for the corresponding period of the preceding year, but statements for such interim and corresponding periods need not be certified, or, if the issuer and its predecessors have been in existence for less than three fiscal years, the profit and loss and other required statements for the periods for which it has been in existence.

(cc) If a substantial part of the proceeds of the offering is to be applied to the purchase of any business, the same financial statements which would be required if that business were the registrant.

(ii) If any financial statements are required to be certified, they shall be certified by an independent public accountant duly registered and in good standing as such under the laws of the place of his residence or principal office; and provided, further, that if the issuer does not report its accounts in the normal course of its business on a consolidated basis, then it may furnish, in lieu of consolidated statements, individual statements for it and its majority owned subsidiaries.

(p)(i) Whether the security is subject to, bound by, or otherwise controlled by a religious law, ethic, custom, or practice and, if so, a declaration that identifies all of the following information:

(aa) Such law, ethic, custom, or practice.

(bb) Any precept or edict of such law, ethic, custom, or practice that would affect the type or nature of activities of the issuer, whether any earnings may not be distributed to the purchaser, whether any earnings may be distributed to third parties, and whether any religious qualification may apply to the selection of directors, officers or managers of the issuer.

(ii) The issuer shall be solely responsible for disclosing and ensuring the accuracy of the information required by this Subparagraph.

(2) Every registration statement filed under Subsection B of this Section shall be accompanied by the following documents:

(a) A copy of the prospectus proposed to be used in complying with the requirements of Paragraph (B)(3) of this Section.

(b) A copy of any notice, circular, advertisement, sales literature, letter, or communication, if any such notice, circular advertisement, sales literature, letter, or communication is to be used in connection with the offering, in respect of a security which, if used, must state from whom a written prospectus meeting the requirements of Paragraph (B)(3) of this Section may be obtained and must conform to such limitations as to content and such other terms and conditions as the commissioner, by rules or regulations, deemed necessary or appropriate in the public interest and for the protection of investors, may prescribe.

(c) A specimen or copy of the certificate, if any, intended to represent the security being registered; a copy of the issuer's articles of incorporation and bylaws or their substantial equivalents, as currently in effect; and a copy of any indenture or other instrument relating to the security to be registered.

(d) A signed opinion of legal counsel as to whether or not the security, when sold, will be legally issued, fully paid, and nonassessable, and, if a debt security, will be a binding obligation of the issuer.

(e) A copy of any underwriting or selling group agreement pursuant to which the distribution is to be made.

(f) A copy of every management or other material contract referred to in Item (C)(1)(m) of this Section.

(g) A signed copy of any professional opinions or any reports or certifications specifically referred to in the prospectus.

(h) A copy of any literature concerning the issuer or the offering given to any persons directly engaged in the sale of the securities.

(i) A written consent of each person who is, or who is named in the prospectus as about to become, a director of the issuer or of any person occupying a similar status or performing a similar function to the use of his name in the prospectus unless such director or person has signed the registration statement.

D. Registration by notification. (1) Any security whose issuer or any predecessors have been in continuous operation for at least five years may be registered by notification, whether or not it is also eligible for registration by qualification under Subsection B of this Section, if:

(a) There has been no default during the current fiscal year nor within three preceding fiscal years in the payment of principal, interest, or dividends on any security of the issuer, or any predecessor, with a fixed maturity or a fixed interest or dividend provision; and

(b) The issuer and any predecessors during the past three fiscal years have had average net earnings, determined in accordance with generally accepted accounting principles, which are applicable to all securities without a fixed maturity or a fixed interest or dividend provision and which:

(i) Equal at least five percent of the amount of securities without a fixed maturity or a fixed interest or dividend provision outstanding at the date the registration statement is filed, as measured by the maximum offering price or the market price on a day selected by the registrant within thirty days before the date of filing the registration statement, whichever is higher or, if there is neither a readily determinable market price nor an offering price, as measured by book value on a day selected by the registrant and within ninety days of the date of filing the registration statement; or

(ii) If the issuer and any predecessors have not had any securities without a fixed maturity or a fixed interest or dividend provision outstanding for three full fiscal years, equal at least five percent of the amount, as measured by the maximum public offering price, of such securities which will be outstanding if all the securities being offered or proposed to be offered, whether or not they are proposed to be registered or offered in this state, are issued.

(2) A registration statement under this Subsection shall be signed by the issuer, any other person on whose behalf the offering is to be made, a registered dealer participating in the offering, if any, or by any duly authorized agent of any such person and shall contain the following information or documents, in addition to payment of the filing fee, and, if required, a consent to service of process meeting the requirements of R.S. 51:718:

(a) A statement demonstrating eligibility for registration by notification.

(b) The issuer's name, address, and form of organization, the state, or foreign jurisdiction, and the date of its organization, and the general character and location of its business.

(c) With respect to any person on whose behalf any part of the offering is to be made in a nonissuer distribution: his name and address and the amount of securities of the issuer held by him as of the date of the filing of the registration statement.

(d) The information specified in Item (C)(1)(h) of this Section.

(e) Any prospectus proposed to be used in offering the securities in this state and a copy of any underwriting or selling agreement relating to the offering.

(3) If no stop order is in effect and no proceeding is pending under R.S. 51:716, a registration statement under this Subsection automatically becomes effective at 3:00 p.m. central standard time or central daylight time, whichever is applicable, of the fifth full business day after the filing of the registration statement, or at such earlier time as the commissioner determines.

E. Small issue registration. (1) The sale of securities of an issuer by or on behalf of such issuer or an affiliate of such issuer may be made pursuant to a registration statement filed under this Subsection if:

(a) The aggregate amount of the total offering, within or outside this state, shall not exceed five hundred thousand dollars, or such greater amount of not more than one million five hundred thousand dollars as the commissioner may by rule or regulation permit less the aggregate offering price for all securities sold within twelve months before the start of and during the offering of securities under this Subsection; or

(b) The aggregate number of persons in this state purchasing securities registered under this Subsection from the issuer and all affiliates of the issuer during any twelve month period shall not exceed fifty persons, or such greater number that is not more than one hundred, as the commissioner may by rule or regulation permit; however, any certificate or certificates representing securities issued in a transaction subject to the numerical limitation on the number of investors pursuant to this Subparagraph shall be marked for a period of one year from the date of their issuance or sale to indicate clearly that they were registered pursuant to this Subsection and that they may not be sold or transferred except in a transaction which is exempt under this Part or pursuant to an effective registration statement under this Part or in a transaction which is otherwise in compliance with this Part and shall be executed with a statement to the effect that such securities have been purchased for investment, for his own account. As used in this Subparagraph, the phrase "purchase for investment" shall mean the purchase of any securities with the intent of holding such securities for investment and without the intent of participating directly or indirectly in a distribution of such securities. Any person who holds such securities for a period of one year from the date such securities have been fully paid for by such person shall be presumed to have purchased such securities for investment.

(2) A registration statement under this Subsection shall be signed by the issuer, its chief executive officer, its principal financial officer, its comptroller or principal accounting officer, and a majority of the board of directors or persons performing similar functions, or, if there is no board of directors or persons performing similar functions, by the majority of the persons or board having the power of management of the issuer. If the issuer is not a corporation or partnership registered with the secretary of state, the registration statement shall also include a copy of the issuer's articles of incorporation or partnership or their substantial equivalents, as currently in effect, and a copy of any indenture of similar instrument relating to the security to be registered.

(3) A prospectus, a copy of which shall be contained in the registration statement, shall be delivered to any purchaser of securities registered pursuant to this Subsection prior to or simultaneously with the execution by the purchaser of a written agreement to purchase, the delivery of a confirmation of sale, or the payment for securities offered by means of such prospectus, whichever occurs first. The prospectus under which securities registered pursuant to this Subsection are sold shall contain the following:

(a) With respect to the issuer: its name, street address, form of organization, and its telephone number; the state or foreign jurisdiction and date of its organization; a brief description of the type and location of its business.

(b) The following financial statements which may, but need not, be certified:

(i) A balance sheet of the issuer or a consolidated balance sheet of the issuer and its subsidiaries prepared in accordance with generally accepted accounting principles as of a date within ninety days prior to the filing of the registration statement; and

(ii) A profit and loss statement of the issuer or consolidated statements of the issuer and its subsidiaries prepared in accordance with generally accepted accounting principles for each of the two fiscal years preceding the date of the balance sheet filed and for the interim period, if any, between the close of the most recent of such fiscal years and the date of the balance sheet filed and for the corresponding period of the preceding year or, if the issuer and its predecessors have been in existence for less than two fiscal years, the profit and loss statement for the periods for which it has been in existence; however, if the issuer does not report its accounts in the normal course of its business on a consolidated basis, then it may furnish, in lieu of consolidated statements, individual statements for it and its majority owned subsidiaries.

(c) The information set forth in Subparagraphs (C)(1)(i) and (j) of this Section.

(d) With respect to every officer and director of the issuer or person occupying a similar status or performing similar functions and with respect to every affiliate of the issuer, a description of: all securities of the issuer and its subsidiaries which are beneficially owned or expected to be beneficially owned, and the amount and type of consideration which was or will be given for such securities, and any material interest in any other material transactions with the issuer or any significant subsidiary of the issuer effected within the past three years or expected to be effected.

(e) Any additional information which is needed to comply with R.S. 51:712(A)(2) and which is not otherwise disclosed to the purchaser.

(4) The commissioner shall be authorized to accept a prospectus prepared by the issuer if the prospectus has been subjected to an examination by the securities regulatory authority of another state or territory of the United States which, in the discretion of the commissioner, is equal to or greater than the examination provided in such cases by the commissioner.

(5) Registration statements filed pursuant to this Subsection will become effective if no stop order is in effect and no proceeding is pending under R.S. 51:716, at 3:00 p.m. central standard time or central daylight time, whichever is applicable, on the tenth full business day after the filing of the registration statement or at such earlier time as the commissioner orders.

(6) Preliminary negotiations and agreements in contemplation of a registration and sale of a security pursuant to this Subsection shall not constitute an "offer to sell," "offer for sale," "offer," or "sale" of a security for the purposes of this Section unless, before a registration statement relating thereto is effective, the seller receives some consideration for such security, a contract for sale of such security is executed, or the security is sold.

(7) In case any of the financial statements contained in the registration statement filed under this Subsection are certified, they shall be certified by an independent public accountant duly registered and in good standing as such under the laws of the place of his residence or principal office.

(8) If any accountant, attorney, engineer, or appraiser or any person whose profession gives authority to a statement made by him is named in the registration statement as having prepared an opinion referred to in the registration statement or as having certified any part of the registration statement or is named as having prepared or certified a report of valuation for use in connection with the registration statement, the written consent of such person to the references to him in the registration statement shall be filed with the commissioner prior to the effectiveness of the registration statement.

(9) With respect to registration statements filed under this Subsection the commissioner shall be authorized to participate in any program designed to promote and achieve compatibility with federal law and uniformity among the states and to promulgate such rules and regulations as may be necessary to achieve such compatibility and uniformity.

(10) The commissioner shall treat as confidential and not subject to public inspection all material filed by or on behalf of the issuer pursuant to this Subsection unless he shall determine that such treatment is not consistent with the public interest, in which case he may make public such of the filed information as he may deem necessary for protection of the public interest.

(11) The commissioner may modify any legend required by this Subsection to conform to standardized legends, but any modification shall ensure that the legend contains substantially the same information required by this Part.

F. Nonprofit issuer registration. (1) Sales of securities issued by any person organized and operated:

(a) Not for private profit; and

(b) No part of the net earnings of which inures to the benefit of any person, private stockholder, or individual made by or on behalf of such issuer may be made pursuant to a registration statement filed pursuant to this Subsection.

(2) A registration statement under this Subsection shall be signed by the issuer, its chief executive officer, its principal financial officer, its comptroller or principal accounting officer, and the majority of its board of directors or persons performing similar functions, or, if there is no board of directors or persons performing similar functions, by the majority of the persons or board having the power of management of the issuer, and shall contain the following documents:

(a) A copy of the prospectus proposed to be used in complying with the requirements of Paragraph (F)(4) of this Section.

(b) A copy of any notice, circular, advertisement, sales literature, letter, or communication, if any such notice, circular, sales literature, letter, or communication is to be used in connection with the offering, in respect of a security which, if used, must state from whom a written prospectus meeting the requirements of Paragraph (F)(4) of this Section may be obtained and must conform to such limitations as to content and such other terms and conditions as the commissioner, by rules or regulations, deemed necessary or appropriate in the public interest and for the protection of investors may prescribe.

(c) A specimen or copy of the securities being registered and a copy of the issuer's articles of incorporation and bylaws or their substantial equivalents, as currently in effect.

(d) If the securities described in the prospectus forming a part of the registration statement are to be secured by any interest in or lien upon any real or personal property, a signed opinion of legal counsel which states that such interest or lien will be as described in such prospectus and that such interest or lien has been filed of record and otherwise perfected under applicable law.

(e) A copy of any underwriting or selling group agreement pursuant to which the distribution is to be made.

(f) A copy of every management or other material contract referred to in the prospectus.

(g) A signed copy of any professional opinion or any reports or certifications specifically referred to in the prospectus.

(h) A copy of any literature concerning the issuer or the offering given to any person directly engaged in the sale of securities.

(i) A written consent of each person who is, or who is named in the prospectus as about to become, a director of the issuer or a person occupying a similar status or performing a similar function to the use of his name in the prospectus unless such director or person has signed the registration statement.

(j) If any accountant, attorney, engineer, or appraiser or any person whose profession gives authority to a statement made by him is named in the registration statement as having prepared an opinion referred to in the registration statement or as having certified any part of the registration statement or is named as having prepared or certified a report of valuation for use in connection with the registration statement, the written consent of such person to the references to him in the registration statement.

(k) A copy of any trust indenture required by Paragraph (F)(3) of this Section.

(3)(a) If the securities to be registered are bonds, notes, debentures, evidences of indebtedness, or any interest in such securities, the provisions for disbursing the proceeds of such securities, for collecting and disbursing funds for the payment of principal of and interest on such securities, and for governing the rights of the trustee and the holders of such securities with respect to any collateral or other security therefor shall be governed by an indenture between the issuer of such securities and a trustee or trustees.

(b) Each such trustee shall be an attorney duly admitted to practice before the highest court of any state who is not regularly employed by the issuer or underwriter of the securities subject to the indenture or a corporation which is organized and doing business under the laws of the United States or any state, which is qualified to do business in Louisiana, which is authorized to exercise corporate trust powers, and which is subject to supervision or examination by an agency or authority of the United States or the state of its incorporation or principal place of business:

(i) Provided that no such attorney or corporation may serve as trustee if such attorney or corporation:

(aa) Serves as trustee under an indenture covering any other securities of the issuer of the securities subject to the indenture.

(bb) Is an affiliate of the issuer or underwriter of the securities subject to the indenture.

(cc) Is a guarantor of or an affiliate of an obligor upon or a guarantor of the securities subject to the indenture.

(dd) Is the beneficial owner of, or holds as collateral security for an obligation which is in default, five percent or more of the voting securities of, or ten percent or more of any other class of security of the issuer of the securities subject to the indenture.

(ee) Is the beneficial owner of, or holds as collateral security for an obligation which is in default, ten percent or more of any class of security of any person who, to the knowledge of such attorney or corporation, owns fifty percent or more of the voting securities of the issuer or any guarantor of the securities subject to the indenture.

(ii) Provided, further, that no such attorney nor any director or executive officer, or persons performing similar functions, of such corporation:

(aa) Is a director, officer, partner, employee, appointee, or representative of the issuer, any guarantor, or any underwriter of the securities subject to the indenture.

(bb) Is a guarantor or underwriter of or an obligor upon the securities subject to the indenture.

(c) Such indenture shall in addition to the provisions specified in Subparagraph (a) of this Paragraph contain:

(i) A provision requiring the trustee to maintain a current list of the names and addresses of the holders of the securities subject to the indenture; and

(ii) A provision that the trustee, in case of any failure to make, when due, any payment into any sinking fund for the repayment of the securities subject to the indenture or any payment of the principal of or interest on the securities subject to the indenture, which failure is not corrected within thirty days of the date such payment was due, shall have the authority to commence a civil action to recover on behalf of the holders of the securities subject to the indenture all payments of principal and interest which are due and have not been paid; to declare the entire outstanding principal balance of an accrued but unpaid interest on such securities to be immediately due and payable and to commence a civil action to recover such principal and interest on behalf of the holders of the securities subject to the indenture; to take possession of and dispose of any collateral security subject to the indenture; and to secure such additional relief as the parties to the indenture shall provide; and a provision that, upon occurrence of any such failure the trustee shall notify, to the extent that it can identify them, the holders of such securities of the occurrence of such failure and of its intentions with respect thereto.

(4) The prospectus required in this Paragraph shall be delivered to any purchaser of securities registered pursuant to this Subsection prior to or simultaneously with the execution by the purchaser of a written agreement to purchase, the delivery of a confirmation of sale, or the payment for securities offered by means of such prospectus, whichever occurs first. The prospectus under which securities registered pursuant to this Subsection are sold shall contain the following:

(a) With respect to the issuer: its name, street address, form of organization, and telephone number; the state or foreign jurisdiction and date of its organization; and a brief description of the type of business or other endeavors it conducts.

(b) The following financial statements:

(i) A balance sheet of the issuer or a consolidated balance sheet of the issuer and its subsidiaries prepared in accordance with generally accepted accounting principles as of the date within ninety days prior to the filing of the registration statement.

(ii) A statement of source and application of funds of the issuer or consolidated statements of the issuer and its subsidiaries prepared in accordance with generally accepted accounting principles for each of the two fiscal years preceding the date of the balance sheet filed and for the interim period, if any, between the close of the most recent of such fiscal years and the date of the balance sheet filed and for the corresponding period of the preceding year or, if the issuer and its predecessors have been in existence for less than two fiscal years, the statement of source and application of funds for the periods for which it has been in existence; provided, however, if the issuer does not report its accounts in the normal course of its business on a consolidated basis, then it may furnish, in lieu of consolidated statements, individual statements for it and its majority owned subsidiaries.

(c) The information set forth in Subparagraphs (C)(1)(i) and(j) of this Section.

(d) A summary of special risk factors, if any, involved in the purchase of such securities.

(e) With respect to any underwriter of the securities being registered: a description of all fees, commissions, expenses, and other payments and remunerations received or to be received directly or indirectly by such underwriter and its affiliates in connection with the sale of the securities being registered and a description of any affiliation, interest, or arrangement such underwriter may have with any building contractor, supplier, paying agent, or other person who may receive any proceeds from the sale of the securities being registered.

(f) A description of the material terms of the securities to be registered and, if such securities are bonds, notes, debentures, evidences of indebtedness, or any interest in such securities, a description of the material terms of the indenture under which the securities are to be issued.

(g) Any additional information needed to comply with R.S. 51:712(A)(2).

(5) In case any of the financial statements contained in the registration statement filed under this Subsection are certified, they shall be certified by an independent public accountant duly registered and in good standing as such under the laws of the place of his residence or principal office.

(6) Registration statements filed pursuant to this Subsection will become effective if no stop order is in effect and no proceeding is pending under R.S. 51:716 at 3:00 p.m. central standard time or central daylight time, whichever is applicable, on the fifth full business day after the filing of the registration statement or at such earlier time as the commissioner orders.

G. Notice filing for federal covered securities. (1) Prior to the initial offer of a federal covered security under Section 18(b)(2) of the federal Securities Act of 1933, as amended, and for purposes of renewal, the issuer shall make a notice filing with the commissioner, consisting of the following:

(a) A copy of the current registration statement filed by the issuer with the United States Securities and Exchange Commission.

(b) A consent to service of process.

(c) An initial filing fee and an annual renewal fee equal to the fees prescribed in R.S. 51:706(A).

(2) The commissioner, by rule, may require the issuer of any security that is a federal covered security under Section 18(b)(4)(E) of the Securities Act of 1933, as amended, to make a notice filing no later than fifteen days after the first sale in this state of such federal covered security on United States Securities and Exchange Commission Form D, together with a consent to service of process and a filing fee.

H. Registration of TIER 1 Regulation A securities. (1) Any security that qualifies under Tier 1 of Regulation A adopted pursuant to Section 3(b) of the Federal Securities Act of 1933, as now or hereafter amended, may be registered under the terms and conditions provided in this Subsection by filing all of the following:

(a) A notice of intention to sell executed by the issuer, any other person on whose behalf the offering is to be made, a dealer registered under this Part, or any duly authorized agent of any such person who sets forth the name and address of the applicant, the name and address of the issuer, and the title of the securities to be offered in this state.

(b) A copy of the notification on Form 1-A or any form substituted therefor, and related offering circular or offering sheet, including other exhibits, filed with the Securities and Exchange Commission.

(c) A filing fee of one-tenth of one percent of the aggregate price of the securities to be offered to be sold in this state. In no case shall the fee be less than one hundred dollars nor more than one thousand dollars. In addition there shall be a charge of two hundred fifty dollars to be used to defray the expenses of the commissioner. All fees and charges paid in accordance with this Subparagraph, whether paid at the time of filing or at the time of renewal, shall be transmitted to the state treasurer for credit to the state general fund, except that the two hundred fifty dollar fee required pursuant to this Subparagraph shall be retained by the commissioner to be used for the enforcement of this Part generally.

(d) A consent to service of process in the form prescribed by R.S. 51:718 that has been executed by the person who executed the notice of intention to sell, unless the person has previously filed with the commissioner an irrevocable consent to service of process in the form prescribed by R.S. 51:718.

(2) A registration pursuant to this Subsection becomes effective when ordered by the commissioner.

Acts 1985, No. 722, §1; Acts 1999, No. 250, §1; Acts 2006, No. 544, §1, eff. June 22, 2006; Acts 2008, No. 274, §1; Acts 2010, No. 7, §4, eff. May 19, 2010; Acts 2012, No. 369, §1; Acts 2014, No. 119, §1, eff. May 16, 2014; Acts 2014, No. 224, §1; Acts 2016, No. 141, §1, eff. May 19, 2016.



RS 51:706 - General provisions for registration of securities

§706. General provisions for registration of securities

A. Every person registering securities pursuant to R.S. 51:705(B), (D), or (E) shall pay to the commissioner a fee of one-tenth of one percentum of the aggregate price of the securities to be registered and offered to be sold in this state, for which the applicant is seeking registration, but in no case shall the fee be less than one hundred dollars nor more than one thousand dollars, and in addition thereto shall pay a charge of two hundred fifty dollars, to be used to defray the expenses of the commissioner. All fees and charges paid in accordance with this Section, whether paid at the time of filing or at the time of renewal, shall be immediately transmitted to the state treasurer for credit to the state general fund, except that the two hundred fifty dollar fee hereinabove provided shall be retained by the commissioner to be used for the enforcement of this Part generally.

B. Every person who proposes to offer in this state a security required to be registered under R.S. 51:705 who has not previously filed with the commissioner an irrevocable consent to service of process in the form prescribed by R.S. 51:718 shall, as a condition of registration, file with the commissioner such a consent.

C. Every offering circular or prospectus used in connection with an offering of securities registered under R.S. 51:705 shall contain the following legend on the cover page thereof in boldface print or capital type: "THESE SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES COMMISSIONER OF THE STATE OF LOUISIANA. THE SECURITIES COMMISSIONER, BY ACCEPTING REGISTRATION, DOES NOT IN ANY WAY ENDORSE OR RECOMMEND THE PURCHASE OF ANY OF THESE SECURITIES."

D. In any case where securities are to be registered for sale in this state and where the issuer of such securities has not had any substantial gross revenues from the sale of products or services or any substantial net income from any source for any fiscal year ended during the past three years and has not succeeded and does not intend to succeed to any business which has had any substantial gross revenues from the sale of products or services or any substantial net income from any source for any fiscal year ended during the past three years, the commissioner may by regulation or order require either or both of the following as a condition of registration under this Part:

(1) Except in an offering pursuant to an underwriting agreement under which no securities will be sold unless all securities to be offered are sold, the deposit in escrow of not less than eighty-five percent of the proceeds from the sale of the registered securities until such escrow account contains the amount specified in R.S. 51:705(C)(1)(k).

(2) The deposit in an escrow account for a period not exceeding one year from the termination of effectiveness of the registration statement or any renewal thereof, of:

(a) Any securities of the same class issued or transferred to a person who is an executive officer, director, general partner, or affiliate of the issuer or to any other person authorized to sell such securities for the issuer except a dealer registered under this Part and selling pursuant to an underwriting agreement which is disclosed in the prospectus delivered to each purchaser and still beneficially owned by such person; or

(b) Any securities of the same class as the securities registered which are to be issued to a person specified in Subparagraph (a) of this Paragraph; at a price below the proposed offering price of such securities or for a consideration other than cash. No interest in any security held in such an escrow account shall be offered for sale, sold, assigned or transferred during the term of such escrow account without the written consent of the commissioner.

E. Any document filed under this Part or a predecessor law within five years preceding the filing of a registration statement may be incorporated by reference as an exhibit to any registration statement filed under R.S. 51:705 to the extent that the document is currently accurate.

F. The commissioner may treat any exhibit filed under R.S. 51:705(C)(2)(f) as confidential and not subject to public inspection upon a showing, satisfactory to him, that disclosure of such information or document to the public would be detrimental to the applicant for registration or to the issuer and that confidential treatment is consistent with the public interest.

G. Any registration statement filed under this Part may be withdrawn prior to the effectiveness of such registration statement or the issuance of a preeffective stop order under R.S. 51:707.

H. A registration under R.S. 51:705 shall be effective for twelve months from its effective date. If the securities registered for sale are not sold within twelve months and the applicant desires to continue the offering under substantially the same terms, a renewal registration statement may be filed with the commissioner. Such renewal registration statement shall recite the total number of shares or principal amount of securities sold in this state under the original, together with any renewal, registration and shall in all respects, including currency of information, comply with the requirements for an original registration. The commissioner shall examine applications for renewal by the same standards as for original applications and upon that basis grant or deny the renewal registrations. Such registrations, if granted, shall be effective for a period of twelve months. In lieu of the filing fee prescribed by Subsection A of this Section, the commissioner shall charge a renewal fee in the same amount as was paid under Subsection A of this Section. Successive renewal registration statements may be filed when appropriate. The prospectus delivery requirements of R.S. 51:705(B)(3) shall apply to sales of securities pursuant to a renewal registration.

I.(1)(a) Every issuer which has registered securities for sale in this state under R.S. 51:705(B) and (D) shall:

(i) For a period of twelve months following the effective date of such registration statement or any renewals thereof, file with the commissioner within sixty days of the close of each fiscal quarter of such issuer except the last fiscal quarter of each fiscal year, the following financial statements prepared in accordance with generally accepted accounting principles:

(aa) A consolidated profit and loss statement of the issuer and its subsidiaries for each such fiscal quarter and for the corresponding period of the preceding fiscal year if the issuer or any predecessor was then in existence; and

(bb) Such other financial statements as the commissioner shall, by rule or regulation, require; however, no such financial statements need be filed following termination of such registration statement.

(ii) For a period beginning on the effective date of such registration statement and ending twelve months after the termination date of such registration statement or any renewals thereof, file with the commissioner within ninety days of the close of such issuer's fiscal year the following financial statements prepared in accordance with generally accepted accounting principles:

(aa) A consolidated balance sheet of the issuer and its subsidiaries as of the end of such fiscal year;

(bb) A consolidated profit and loss statement of the issuer and its subsidiaries for such fiscal year and for the preceding fiscal year if the issuer or any predecessor was then in existence; and

(cc) Such other financial statements as the commissioner may, by rule or regulation, require; however, such financial statements shall be certified by an independent public accountant duly registered and in good standing as such under the laws of the place of his residence or principal office.

(b) If a substantial part of the proceeds of the issue is to be applied to the purchase of any business, the financial statements of the business to be purchased which would be required in Subparagraph (a) of this Paragraph if that business were the issuer; however, if the commissioner finds that certified financial statements are not necessary for the protection of investors and if the financial statements of such business have not been certified during any such three year period or the commissioner finds that the requirement of certified financial statements would cause undue hardship on the issuer or on such business, the commissioner may permit such financial statements not to be certified.

(c) If the issuer does not report its accounts in the normal course of its business on a consolidated basis, then it may furnish in lieu of the consolidated statements required in Subparagraph (a) of this Paragraph, individual statements for it and its majority owned subsidiaries; and, if the business to be purchased described in Subparagraph (b) of this Paragraph does not report its accounts in the normal course of its business on a consolidated basis, then the issuer may furnish in lieu of the consolidated statements required in Subparagraph (b) of this Paragraph individual statements for such business and its majority owned subsidiaries.

(2) Every issuer which has registered securities for sale in this state under R.S. 51:705(E) shall, for a period beginning with the effective date of the registration statement and ending twelve months after the termination date of such registration statement or any renewals thereof, file with the commissioner within ninety days of the close of such issuer's fiscal year the following financial statements prepared in accordance with generally accepted accounting principles:

(a) A consolidated balance sheet of the issuer and its subsidiaries as of the end of such fiscal year.

(b) A consolidated profit and loss statement of the issuer and its subsidiaries for such fiscal year and for the preceding fiscal year if the issuer or any predecessor was then in existence.

(c) Such other financial statements as the commissioner may, by rule or regulation, require.

(3) A copy of each financial statement filed with the commissioner pursuant to this Subsection shall be delivered with any prospectus required to be delivered pursuant to R.S. 51:705(E)(3).

J.(1) If any registration statement which has become effective under this Part contains a statement of material fact which was untrue on the date such registration statement became effective or if such registration statement fails to state a material fact which, on the date the registration statement became effective, was necessary to make the statements made, in light of the circumstances under which they were made, not misleading, then such registration statement may be amended by filing with the commissioner such information and such changes in any prospectus used in connection with the registration statement as may be necessary to correct such untruth or failure. Such amendment shall be signed by the persons required to sign the original registration statement under R.S. 51:705. Any such amendment shall become effective when the commissioner so orders.

(2) Any prospectus forming part of a registration statement which has become effective under this Part may be supplemented without amending such registration statement by adding information regarding factual developments which occurred after the effective date of such registration statement and by deleting statements of fact which, as a result of such developments, may be misleading or immaterial. If no stop order with respect to the registration statement is in effect, the prospectus, as supplemented, may be used after:

(a) 3:00 p.m. central standard time or central daylight time, whichever is applicable, on the fifth business day after the filing of five copies of the prospectus, as supplemented, with the commissioner; or

(b) Such shorter time as the commissioner may allow.

Acts 1985, No. 722, §1; Acts 2006, No. 544, §1, eff. June 22, 2006.



RS 51:707 - Denial, suspension, or revocation of registration

§707. Denial, suspension, or revocation of registration

A. The commissioner may issue a stop order denying effectiveness to or suspending or revoking the effectiveness of, any registration, and shall give notice of such issuance pursuant to R.S. 51:716, if he finds that the order is in the public interest and that:

(1) The registration statement as of its effective date, or as of any earlier date in the case of an order denying effectiveness, contains an untrue statement of a material fact or omits to state a material fact required to be stated therein or necessary to make the statements therein not misleading.

(2) Any prospectus used or to be used in connection with the offering contains an untrue statement of a material fact or omits to state a material fact required to be stated therein or necessary to make the statements therein not misleading.

(3) This Part or any rule, order, or condition lawfully imposed under this Part has been willfully violated in connection with the offering by:

(a) The person filing the registration statement.

(b) The issuer, any partner, executive officer, or director of the issuer, any person occupying a similar status or performing similar functions, or any affiliate, but only if the person filing the registration statement is directly or indirectly controlled by or acting for the issuer.

(c) Any underwriter.

(4) The security registered or sought to be registered is the subject of a stop order of any federal or state securities commission or agency or similar order or a permanent or temporary injunction of any court of competent jurisdiction entered under any other federal or state act applicable to the offering, but:

(a) The commissioner may not institute a proceeding against an effective registration statement under this Paragraph more than one year from the date of the order or injunction relied on.

(b) The commissioner may not enter an order under this Paragraph on the basis of an order or injunction entered under any other federal or state act unless that order or injunction was based on facts which would currently constitute a ground for a stop order under this Section.

(5) The offering has worked or tended to work a fraud upon purchasers or would so operate.

(6) The security is sought to be registered by notification and is not eligible for such registration.

B. The commissioner may by order summarily postpone or suspend the effectiveness of the registration statement pending final determination of any proceeding under this Section. Upon the entry of the order, the commissioner shall promptly notify by telephone or telegraph the issuer, any person on whose behalf such distribution is being made, and the representative of the underwriters that it has been entered and of the reasons therefor and that within fifteen days after the receipt of a written request the matter will be set down for hearing. If no hearing is requested and none is ordered by the commissioner, the order will remain in effect until it is modified or vacated by the commissioner. If a hearing is requested or ordered, the commissioner, after notice of an opportunity for hearing to each person specified in R.S. 51:716(A), may modify or vacate the order or extend it until final determination.

C. No stop order issued under any part of this Section except the first sentence of Subsection B of this Section shall become effective until and unless the commissioner has complied with R.S. 51:716.

D. The commissioner may vacate or modify a stop order if he finds that the conditions which prompted its entry have changed or that it is otherwise in the public interest to do so.

Acts 1985, No. 722, §1.



RS 51:708 - Exempt securities

§708. Exempt securities

The provisions of R.S. 51:705 shall not apply to any of the following securities:

(1) Any security, including a revenue obligation or certificate of participation, issued or guaranteed by the United States, any state, any political subdivision of a state, or any agency, authority, public corporation, or other instrumentality of one or more of the foregoing, including any underlying or separate security which secures any of the foregoing securities. Pursuant to the authority granted in Section 106(b) and Section 106(c) of the Secondary Mortgage Market Enhancement Act of 1984, R.S. 51:708(1) shall not be deemed to apply to securities issued by any person, trust, corporation, partnership, association, business trust, or business entity created pursuant to or existing under the laws of the United States or any state which is offering securities pursuant to Section 106(a)(1) or (2) of the Secondary Mortgage Market Enhancement Act of 1984.

(2) Any security issued or guaranteed by Canada, any Canadian province, any political subdivision of any such province, any agency or corporate or other instrumentality of one or more of the foregoing, or any other foreign government with which the United States currently maintains diplomatic relations, if the security is recognized as a valid obligation by the issuer or guarantor.

(3) Any security issued by or guaranteed by any bank organized under the laws of the United States, or any bank, or savings institution, organized and supervised under the laws of Louisiana, or any bank holding company organized under the laws of Louisiana that controls one or more banks whose principal place of business is in Louisiana and that is under the supervision of the Board of Governors of the Federal Reserve System, including any interest or participation in any common trust fund or similar fund maintained by any such bank exclusively for the collective investment and reinvestment of assets contributed thereto by such bank in its capacity as a trustee, executor, administrator, or guardian.

(4) Any security issued by and representing an interest in or a debt of, or guaranteed by, any federal savings and loan association or any building and loan or similar association organized under the laws of Louisiana and authorized to do business in this state.

(5) Any security issued by a bona fide agricultural cooperative.

(6) Any security issued or guaranteed by any federal credit union or any credit union, industrial loan association, or similar association organized and supervised under the laws of Louisiana.

(7) Any security issued or guaranteed by any railroad, other common carrier, public utility, or holding company which is:

(a) Subject to the jurisdiction of the Interstate Commerce Commission.

(b) A registered holding company under the Public Utility Holding Company Act of 1935, as now or hereafter amended, or a subsidiary of such a company within the meaning of that act.

(c) Regulated in respect of its rates and charges by a governmental authority of the United States or any state.

(d) Regulated in respect of the issuance or guarantee of the security by a governmental authority of the United States, any state, Canada, or any Canadian province.

(8) Securities listed or approved for listing upon notice of issuance on the New York Stock Exchange or the American Stock Exchange or a security designated or approved for designation as a national market system security by the NASDAQ Stock Market, LLC or any other stock exchange or market system approved by the commissioner as provided in this Paragraph, and all securities senior or equal in rank to any securities so listed, designated, or approved, any security represented by subscription rights which have been so listed, designated, or approved, or any warrant or right to purchase or subscribe to any of the foregoing, provided:

(a) That the commissioner, if he finds that the public interest would be served thereby, may by rule or regulation disqualify some or all securities listed, designated, or approved on such stock exchange or market system from the exemption provided by this Paragraph.

(b) That the commissioner may, by written order, approve any stock exchange or market system in addition to those specified in this Paragraph if he finds that it would be in the public interest for securities listed or designated on such stock exchange or market system to be exempt under this Paragraph.

(c) That the commissioner shall have the power at any time, by written order, to withdraw the approval theretofore so granted.

(9) Promissory notes maturing in not more than nine months from date of issuance, provided that said securities are not offered for sale by means of advertisements publicly disseminated in the news media or through the mails.

(10) Notes issued in connection with the acquisition of real or personal property or renewals thereof, if such notes are issued to the sellers of and are secured by all or part of the real or personal property so acquired.

(11) Any security which meets all of the following conditions:

(a) If the issuer is not organized under the laws of the United States or a state, it has appointed a duly authorized agent in the United States for service of process and has set forth the name and address of such agent in any prospectus offering such securities for sale.

(b) The issuer has a class of securities registered under Section 12 of the Securities Exchange Act of 1934 which has been so registered for the three years immediately preceding the offering date.

(c) Neither the issuer nor a significant subsidiary has had a material default during the last seven years, or during the issuer's existence if less than seven years, in the payment of:

(i) Principal, interest, dividend, or sinking fund installment on preferred stock or indebtedness for borrowed money; or

(ii) Rentals under leases with terms of three years or more.

(d) The issuer has had consolidated net income, before extraordinary items and the cumulative effect of accounting changes, of at least one million dollars in four of its last five fiscal years including its last fiscal year and, if the offering is of interest-bearing securities, has had for its last fiscal year such net income, but before deduction for income taxes and depreciation, of at least one and one-half times the issuer's annual interest expense, giving effect to the proposed offering and the intended use of the proceeds. "Last fiscal year" means the most recent year for which audited financial statements are available, provided that such statements cover a fiscal period ended not more than fifteen months from the commencement of the offering.

(e) If the offering is of stock or shares, other than preferred stock or shares, such securities have voting rights.

(f) If the offering is of stock or shares, other than preferred stock or shares, such securities are owned beneficially or of record, on any date within six months prior to the commencement of the offering, by at least one thousand two hundred persons, and on such date there are at least seven hundred fifty thousand such shares outstanding with an aggregate market value, based on the average bid price for that day, of at least three million seven hundred fifty thousand dollars. In connection with the determination of the number of persons who are beneficial owners of the stock or shares of an issuer, the issuer or broker-dealer may rely in good faith for the purposes of this Section upon written information furnished by the record owners.

(12) Any security issued by any person organized and operated not for private profit but exclusively for religious, educational, benevolent, charitable, fraternal, social, athletic, or reformatory purposes, or as a chamber of commerce or trade or professional association, other than:

(a) A debt security, or

(b) A hybrid security whose terms include significant features common to debt securities and that is found by the commissioner by written order after notice and an opportunity to the issuer or proposed issuer for hearing to be the functional equivalent of a debt security.

Acts 1985, No. 722, §1; Acts 1988, No. 142, §1; Acts 1989, No. 30, §1, eff. June 15, 1989; Acts 2006, No. 544, §1, eff. June 22, 2006; Acts 2010, No. 7, §4, eff. May 19, 2010; Acts 2012, No. 52, §1, eff. May 11, 2012.



RS 51:709 - Exempt transactions

§709. Exempt transactions

Except as expressly provided in this Section, R.S. 51:703 shall not apply to any offer or sale of a security in connection with any transaction described in Paragraph (1), (2), (6), (7), (8), (9), (11), (12), (13), or (17) of this Section, and R.S. 51:705 shall not apply to any offer or sale of or subscription for any security in connection with any of the following transactions:

(1) Any transaction by an executor, administrator, or guardian who is not an affiliate of the issuer of the security sold or offered for sale or by a sheriff, marshal, conservator, receiver, or trustee in bankruptcy.

(2) Any transaction executed by a bona fide pledgee without any purpose of evading this Part.

(3)(a) Any transaction in securities not involving the issuer of the securities or an underwriter of the securities.

(b) Any transaction between the issuer or other person on whose behalf the offering is made and an underwriter, or among underwriters.

(4) Any transaction in securities, including the participation therein of affiliates, dealers, or other persons, that is made in compliance with the requirements of Rule 144 ("Rule 144") or Rule 144A ("Rule 144A") of the General Rules and Regulations promulgated by the Securities and Exchange Commission under the Securities Act of 1933, as amended, as it now exists or may hereafter be amended, or any similar successor rule, regulation, or federal statutory exemption of like import, or any federal rule, regulation, or statute that the commissioner determines by rule or regulation to be the functional equivalent of a successor to Rule 144 or Rule 144A.

(5)(a) Any transaction in securities pursuant to a registration statement effective under the Securities Act of 1933, as now or hereafter amended, or of securities exempt from the registration requirements of such Act pursuant to Tier 2 of Regulation A, B, E, or F adopted under Section 3(b) or 3(c), or pursuant to any other exemption under such sections which the commissioner has, by rule or regulation, approved, but only during the continuance of such exemption, provided that the commissioner has received prior to such sale:

(i) A notice of intention to sell which has been executed by the issuer, any other person on whose behalf the offering is to be made, a dealer registered under this Part, or any duly authorized agent of any such person and which sets forth the name and address of the applicant, the name and address of the issuer, and the title of the securities to be offered in this state.

(ii) A copy of the initial registration statement, excluding exhibits, or the notification on Uniform Notice of Regulation A - Tier 2 Offerings, Form 1-B, 1-E, or 1-F, or any substituted form, and related offering circular or offering sheet, but excluding other exhibits, filed with the Securities and Exchange Commission or, in the case of an exemption under Section 3(b) or 3(c) of such Securities Act of 1933 which has been approved by the commissioner under this Paragraph, copies of such information or documents as the commissioner may, by rule or regulation, require.

(iii) A filing fee of one-tenth of one percentum of the aggregate price of the securities to be offered to be sold in this state, but in no case shall the fee be less than one hundred dollars nor more than one thousand dollars, and in addition thereto shall pay a charge of two hundred fifty dollars, to be used to defray the expenses of the commissioner. All fees and charges paid in accordance with this Paragraph, whether paid at the time of filing or at the time of renewal, shall be transmitted to the state treasurer for credit to the state general fund, except that the two hundred fifty dollar fee hereinabove provided shall be retained by the commissioner to be used for the enforcement of this Part generally.

(iv) A consent to service of process in the form prescribed by R.S. 51:718 which has been executed by the person which executed the notice of intention to sell unless such person has previously filed with the commissioner an irrevocable consent to service of process in the form prescribed by R.S. 51:718.

(b) The commissioner, after receiving the items called for by Items (a)(i) through (iv) of this Paragraph, shall issue a written and dated receipt therefor to the person which executed the notice of intention to sell. In the event any offer is to be made pursuant to this exemption more than twelve months after the date on which the commissioner issues his receipt under this Paragraph, then it shall be necessary for the issuer to file with the commissioner a copy of the prospectus which the issuer is currently utilizing for the purpose of making such offer and a renewal fee as provided in R.S. 51:706(H). After receiving such prospectus and fee, the commissioner shall issue a written and dated receipt. The issuer shall be required to comply with these renewal requirements every twelve months so long as the offering shall continue in this state. The issuance by the commissioner of any receipt called for by this Paragraph shall not be a condition to the effectiveness of the exemption provided within the provisions of this Paragraph.

(6)(a) Any transaction involving the issuance and delivery of securities by an issuer to its own security holders as a result of a dividend or other distribution, whether the person distributing the dividend or other distribution is the issuer of the security or not, a split of securities, or recapitalization, provided that the recipient does not pay any consideration or surrender the right to a distribution in cash or property other such* securities; or

(b) The sale of any fractional interest resulting from such dividend, split, distribution, or registration, or from any transaction described in and exempted by Paragraph (12) of this Section.

(7) Any transaction involving the sale of securities to a bank, savings institution, trust company, insurance company, investment company as defined in the Investment Company Act of 1940, as now or hereafter amended, real estate investment trust, small business investment corporation, pension or profit-sharing plan or trust, other financial institution, or a dealer, whether the purchaser is acting for itself or in some fiduciary capacity.

(8) Any transaction pursuant to an offer exclusively to existing security holders of the issuer or a subsidiary of the issuer, including persons who at the time of the transaction are holders of convertible securities of the issuer or a subsidiary of the issuer, if no commission or other remuneration is paid or given directly or indirectly for soliciting any security holder in this state.

(9) Any transaction involving the issuance of a security:

(a) In connection with a stock bonus or acquisition plan requiring payment of no consideration other than services.

(b) In connection with an employee stock purchase plan as defined in Section 423 of the Internal Revenue Code of 1954, as now or hereafter amended, or a stock bonus plan, pension plan, profit-sharing plan, or retirement plan for employees or self-employed individuals qualified under Section 401 of the Internal Revenue Code of 1954, as now or hereafter amended, or individual retirement accounts qualified under Section 408 of the Internal Revenue Code of 1954, as now or hereafter amended; provided, however, the issuance of any such security representing an interest in a collective investment fund shall be exempt only if such security is issued pursuant to a plan established and administered by a bank organized under the laws of the United States or any bank or trust company organized and supervised under the laws of any state of the United States or sponsored by an investment company registered under the Investment Company Act of 1940, as now or hereafter amended, or sponsored by an insurance company licensed to do business in this state.

(c) In connection with a stock option plan in which no person except an employee of the issuer or of an affiliate of such issuer may participate, if no consideration is paid for any options granted other than services.

(d) In connection with the issuance of securities upon the exercise of options granted pursuant to such a stock option plan.

(10)(a) Any offer, but not a sale, of a security for which a registration statement has been filed under the Securities Act of 1933, as now or hereafter amended, if no stop order or refusal order is in effect and no public proceeding or examination looking toward such an order is pending under such act.

(b) Any offer, but not a sale, of a Tier 1 Regulation A security under Section 3(b)(2) of the Securities Act of 1933, where the issuer intends to register the security in multiple states using a coordinated review for these offerings, and conducts its offering in compliance with federal Regulation A as promulgated by the Securities and Exchange Commission.

(11) Any transaction incident to a judicially approved reorganization in which a security is issued in exchange for one or more outstanding securities, claims, or property interests, or partly in such exchange and partly for cash.

(12) Any transaction involving the issuance or transfer of securities of the issuer by the issuer or by a subsidiary of the issuer to a corporation or its shareholders or to a partnership, limited liability company, or a business or real estate investment trust or the holders of interests or beneficial interest therein in connection with a merger, consolidation, reclassification of securities, or sale or transfer of corporate, partnership, limited liability company, or trust assets in consideration of the issuance or transfer of such securities, where the transaction must be approved by the vote of the shareholders of the corporation or the holders of interests or beneficial interest of such partnership, limited liability company, or trust pursuant to its articles or certificate of incorporation, corporate charter, partnership agreement, articles of organization, operating agreement, or trust instrument, or the applicable corporation, partnership, limited liability company, or trust statute.

(13) Any transaction involving the issuance of securities of a majority owned subsidiary to its parent or any other majority owned subsidiary of such parent, or the issuance of securities upon organization of an issuer to the parent of such issuer or to the majority owned subsidiaries of such parent, if, after such issuance, the issuer is a majority owned subsidiary of such parent.

(14) Any transaction involving the issuance of a security in connection with a pooled income fund if all of the following conditions are met:

(a) The fund qualifies as a recipient of tax deductible contributions under Section 642(c)(5) of the Internal Revenue Code of 1954, as now or hereafter amended.

(b) Each prospective donor is furnished written disclosures which fully and fairly describe the operation of the fund.

(c) Each person soliciting gifts by means of the fund is either a volunteer or a person who is employed in the overall fundraising activities of the charity that is the beneficiary of the fund and who receives no commission or other special compensation based on the amount of gifts transferred to the pooled income fund.

(d) Either:

(i) A bank organized under the laws of the United States or any bank or trust company organized and supervised under the laws of any state of the United States serves as trustee, investment adviser, or investment manager of the fund; or

(ii) An investment company registered under the Investment Company Act of 1940, as now or hereafter amended, or an insurance company licensed to do business in this state serves as investment adviser or investment manager of the fund.

(15) Any transaction exempted by rule adopted under this Paragraph: The commissioner is granted authority to adopt by rule or regulation limited offering transactional exemptions and procedures pertaining thereto for transactions not involving any public offering, which shall further the objectives of compatibility with federal exemptions and uniformity among the states and which shall set forth such terms and conditions and requiring the filing of such notices and the payment of such fees as the commissioner shall by rule prescribe. The Private Offering Exemptions contained in LAC 10.XIII, Subpart 1, Chapter 7 issued by the commissioner under authority of R.S. 51:710(D), as in effect immediately prior to the effective date of this Paragraph,1 shall be deemed issued by the commissioner under authority of this Paragraph until thereafter amended or superceded by rule or regulation.

(16) Bonds or notes secured by mortgage upon real estate where the entire mortgage together with all of the bonds or notes secured thereby are sold to a single purchaser at a single sale.

(17) Any offer or sale of a pre-organization certificate or subscription if:

(a) No commission or other remuneration is paid or given directly or indirectly for soliciting any prospective subscriber;

(b) The number of subscribers in this state does not exceed thirty-five; and

(c) No payment is made by any subscriber.

Acts 1985, No. 722, §1; Acts 1986, No. 252, §1; Acts 1989, No. 30, §1, eff. June 15, 1989; Acts 1992, No. 233, §1, eff. June 10, 1992; Acts 1993, No. 475, §7, eff. June 9, 1993; Acts 2006, No. 544, §1, eff. June 22, 2006; Acts 2014, No. 224, §1; Acts 2016, No. 141, §1, eff. May 19, 2016.



RS 51:710 - Commissioner of securities; powers of commissioner and employees; compensation and expenses; assistant commissioner

§710. Commissioner of securities; powers of commissioner and employees; compensation and expenses; assistant commissioner

A.(1) The administration of the provisions of this Part shall be vested in the commissioner of financial institutions, who is designated commissioner of securities. Whenever the governor issues a declaration of emergency, the commissioner shall have in addition to those powers enumerated in this Part any power necessary and appropriate to perform his duties under this Part as well as the power necessary and appropriate to prevent or terminate any condition which he may reasonably deem to create an emergency relative to the registration of issuers, dealers, salesmen, investment advisers, and securities, or any other matters regulated under this Part. The commissioner, from time to time, may make, amend, and rescind rules, forms, compliance agreements, and orders as are necessary to carry out the provisions of this Part, where such action is consistent with the public interest and with the purpose fairly intended by the policy and provisions of this Part.

(2) In addition to the above authority, the commissioner shall also have the following specifically enumerated powers:

(a) He may honor requests from interested parties for interpretative opinions and may issue written no-action determinations that he will not institute proceedings against certain specified persons for engaging in certain specified activities when the determination is consistent with the purposes fairly intended by the policy and provisions of this Part. Oral or informal opinions provided by the commissioner's staff as to the applicability of any provision of this Part and oral or informal representations by the staff concerning the status of filings made with the commissioner's office are not considered binding upon the commissioner unless accurately and promptly confirmed in writing by the party requesting such oral or informal opinion or representation.

(b) In addition to the authority granted in R.S. 51:711(A)(3), he may cause to be published information regarding any orders or rules issued by him in the implementation of his duties, including, without limitation, information pertaining to specific orders denying registration or prohibiting the sale of securities and the persons offering to sell or selling such securities.

B. The commissioner shall have the authority to administer oaths in and to prescribe forms for all matters arising under this Part. The commissioner shall cooperate with the administrators of the securities laws of other states and of the United States with a view to assisting those administrators in the enforcement of their securities laws and to achieving maximum uniformity in the interpretation of like provisions of the laws administered by them and in the forms which are required to be filed under such laws.

C. The commissioner shall have authority to employ examiners, clerks and stenographers, and other employees as the administration of that portion of this Part vested in him may require. The commissioner shall also have authority to appoint and employ investigators whose salaries shall be fixed by the commissioner with the approval of the governor and who shall have, in any case that there is reason to believe a violation of this Part has occurred or is about to occur, the right and power to serve subpoenas and to swear out and execute search warrants and arrest warrants. The commissioner shall designate one of the investigators as chief state investigator and this person shall act at the will of the commissioner to perform any duty required by him as commissioner of financial institutions and commissioner of securities.

D. The commissioner shall have the power to make such rules and regulations from time to time as he may deem necessary and proper for the enforcement of this Part. Such rules and regulations shall be adopted, promulgated and contested as provided in the Administrative Procedure Act.

E. The commissioner or any persons employed by him shall be paid, in addition to their regular compensation, the transportation fare, board, lodging, and other traveling expenses necessarily and actually incurred by each of them in the performance of their duties under this Part.

F. The commissioner shall appoint, with the approval of the governor, a person as deputy commissioner and delegate such of his powers and duties under this Part to such deputy commissioner as he desires.

G. The commissioner shall appoint, with the approval of the governor, an attorney whose salary shall be fixed by the commissioner with the approval of the governor.

H. The commissioner may designate filing depositories for all records required to be filed and maintained under this Part. Such records may be maintained in original form or by means of microfilm, microfiche, microphotographic reproduction, photographic reproduction, word processing, computerization, or other acceptable reproductive methods. The commissioner is further authorized to participate, in whole or in part, in a Central Registration Depository (CRD) or similar system, in cooperation with the Financial Industry Regulatory Authority, other states, and the United States, to the extent he deems participation to be in the public interest of this state.

Acts 1985, No. 722, §1; Acts 2006, No. 361, §1, eff. June 13, 2006; Acts 2010, No. 7, §4, eff. May 19, 2010.



RS 51:710.1 - Commissioner of securities; power to assess civil monetary penalties

§710.1. Commissioner of securities; power to assess civil monetary penalties

The commissioner, upon notice of opportunity for hearing as provided for in R.S. 51:716, shall have the right to assess a civil monetary penalty against any issuer, broker-dealer, agent, investment adviser or investment adviser representative, or any other person who violates this Part, up to a maximum of five thousand dollars per violation, plus the costs of investigation and prosecution.

Acts 2006, No. 361, §1, eff. June 13, 2006.



RS 51:710.2 - Public records; confidentiality

§710.2. Public records; confidentiality

A. Notwithstanding the provisions of R.S. 6:103 and except as otherwise provided in Subsection B of this Section, records obtained by the commissioner or filed under this Part, including a record contained in or filed with a registration statement, application, notice filing, report, the Central Registration Depository or the Investment Adviser Registration Depository, are public records and are available for public inspection.

B. The following records are not public records and are not available for public inspection under Subsection A of this Section:

(1) A report of examination prepared by the commissioner.

(2) A record obtained by the commissioner in connection with an examination or an investigation under this Part.

(3) A part of a record filed in connection with a registration statement or a record that contains trade secrets or confidential information if the person filing the registration statement or report has asserted a claim of confidentiality or privilege that is authorized by law, upon concurrence by the commissioner.

(4) A record that is not required to be provided to the commissioner or filed under this Part and is provided to the commissioner only on the condition that the record will not be subject to public inspection or disclosure on the written request of the party supplying the record, upon concurrence by the commissioner.

(5) A nonpublic record received from a federal securities regulatory agency, a self regulatory organization, or a state or foreign securities regulatory agency.

(6) Any date of birth, social security number, residential address unless used as a business address, and residential telephone number unless used as a business telephone number, contained in a record that is filed.

C. If disclosure is for the purpose of a civil, administrative, or criminal investigation, action, or proceeding or to a person specified as a state, federal or foreign securities administrator, the commissioner may disclose a record obtained in connection with an examination or investigation under this Part.

Acts 2006, No. 464, §1, eff. June 15, 2006.



RS 51:711 - Investigations; subpoenas; self-incrimination; conducting hearings

§711. Investigations; subpoenas; self-incrimination; conducting hearings

A. The commissioner, at his discretion:

(1) May make such public or private investigations within or outside of this state as he deems necessary to determine whether any person has violated or is about to violate this Part or any rule, regulation, or order under this Part or to aid in the enforcement of this Part or in the prescribing of rules and regulations hereunder.

(2) May require or permit any person to file a statement in writing, under oath or otherwise as the commissioner determines, as to all the facts and circumstances concerning the matter to be investigated.

(3) May publish information concerning any violation of this Part or any rule, regulation, or order under this Part.

B. For the purpose of conducting any investigation as provided in this Section, the commissioner shall have the power to administer oaths, to call any party to testify under oath at such investigations, to require the attendance of witnesses, the production of books, records, and papers, and to take the depositions of witnesses; and for such purposes the commissioner is authorized to issue a subpoena for any witness or a subpoena for production of documentary evidence to compel the production of any books, records, or papers. Said subpoenas may be served by registered or certified mail, return receipt requested, to the addressee's business mailing address or by investigators appointed by the commissioner or shall be directed for service to the sheriff of the parish where the witness resides or is found or where such person in custody of any books, records or papers resides or is found.

C. In case of refusal to obey a subpoena issued under any section of this Part to any person, a judicial district court upon application by the commissioner, may issue to the person an order requiring him to appear before the court to show cause why he should not be held in contempt for refusal to obey the subpoena. Failure to obey a subpoena may be punished by the court as a contempt of court.

D.(1) The commissioner may, with the approval of the attorney general, issue to any person who has been or may be called to a hearing or other proceeding under this Part a written order requiring the individual to give testimony or provide other information which he refuses to give or provide on the basis of his privilege against self-incrimination. Such order shall be issued only if the commissioner shall find that:

(a) The testimony or other information from such individual may be in the public interest; and

(b) Such individual has refused or is likely to refuse to testify or provide other information on the basis of his privilege against self-incrimination.

(2) Whenever any witness refuses, on the basis of his privilege against self-incrimination, to testify or provide other information at any hearing or other proceeding under this Part and the person presiding over the proceeding delivers to the witness a written order issued under Paragraph (1) of this Subsection, the witness may not refuse to comply with the order on the basis of his privilege against self-incrimination; but no testimony or other information compelled under the order as to which the witness could validly assert his privilege against self-incrimination, or any information directly or indirectly derived from such testimony or other information, may be used against the witness in any criminal case, except a prosecution for perjury, false swearing, giving a false statement to the commissioner pursuant to this Part, or otherwise failing to comply with the order.

E. In the case of any investigation conducted under this Section, the commissioner may hold hearings or he may appoint an investigative agent to conduct the hearings who shall have the same powers and authority in conducting the hearings as are in this Section granted to the commissioner. The agent shall possess such qualifications as the commissioner may require. A transcript of the testimony and evidence and objections resulting from such hearings shall be taken unless waived in writing by the commissioner and by all parties present at the hearings. Copies of the transcript shall be available to all parties present at the hearing upon payment of a reasonable expense of reproducing such transcript. All recommendations of the investigative agent shall be advisory only and shall not have the effect of an order of the commissioner.

F. In any case where hearings are conducted by an investigative agent, he shall submit to the commissioner a written report, including the transcript of the testimony in evidence, if requested by the commissioner, the findings of the hearing, and a recommendation of the action to be taken by the commissioner. The recommendation of the agent shall be approved, modified, or disapproved by the commissioner. The commissioner may direct an investigative agent to take additional testimony or permit introduction of further documentary evidence.

G. In addition to any other hearings and investigations which the commissioner is authorized or required by this Part to hold, the commissioner is also authorized to hold general investigative hearings on his own motion with respect to any matter under this Part. A general investigative hearing as provided for may be conducted by any person designated by the commissioner for that purpose and may, but need not be, transcribed by the commissioner or by any other interested party. No formal action may be taken as a result of such investigative hearing, but the commissioner may take such action as he deems appropriate, based on the information developed in the hearing and on any other information which he may have.

Acts 1985, No. 722, §1.



RS 51:712 - Unlawful practices

§712. Unlawful practices

A. It shall be unlawful for any person:

(1) To offer to sell or to sell any security in violation of R.S. 51:703, 705, or any rule, regulation or order promulgated or issued by the commissioner under this Part.

(2) To offer to sell or to sell a security by means of any oral or written untrue statement of a material fact or any omission to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading, the buyer not knowing of the untruth or omission, if such person in the exercise of reasonable care could not have known of the untruth or omission.

(3) To offer or sell any security:

(a) Registered under R.S. 51:705(B) by means of any prospectus except a prospectus which complies with R.S. 51:705(B)(3).

(b) Registered under R.S. 51:705(E) by means of any prospectus except a prospectus which complies with R.S. 51:705(E)(3).

(c) Registered under R.S. 51:705(F) by means of any prospectus except a prospectus which complies with R.S. 51:705(F)(4).

B. It shall be unlawful for any person to make to any prospective purchaser, customer, or client any representation that the filing or effectiveness of a registration statement or the registration of any security under R.S. 51:705, or the existence of any exemption for any security or transaction means that the commissioner has passed in any way upon the truth, completeness, or accuracy of such registration statement or the merits of such security or has recommended or given approval to such security or transaction.

C. It shall be unlawful for any person who:

(1) Is a dealer, salesman, or investment adviser under this Part.

(2) Is making an application for registration as a dealer, salesman or investment adviser under this Part.

(3) Is an issuer which has filed a registration statement with respect to securities it intends to issue.

(4) Is an affiliate of any of the persons described in Paragraph (1), (2), or (3) of this Subsection knowingly to cause to be made, in any document filed with the commissioner or in any proceeding under this Part, any statement which is, at the time it is made and in light of the circumstances under which it is made, false or misleading in any material respect.

D. It shall be unlawful for any person in connection with the offer, sale, or purchase of any security, directly or indirectly:

(1) To employ any device, scheme, or artifice to defraud.

(2) To engage in any transaction, act, practice, or course of business which operates or would operate as a fraud or deceit upon the purchaser or seller.

E.(1) For purposes of this Subsection, the following terms shall have the meanings set forth below:

(a) "Allocated share" shall mean any plan security held by a trustee, beneficially or of record, that is allocated to the account of a participant.

(b) "Investment plan" shall mean any plan, trust or similar arrangement that invests in securities and that satisfies each of the following requirements:

(i) At least ten percent of the total number of participants are residents of or domiciled in this state.

(ii) The trustee or a majority of the trustees are residents of or domiciled in this state.

(c) "Issuing corporation" shall mean the issuer of a particular plan security.

(d) "Participants" shall mean all persons who have accounts in an investment plan.

(e) "Plan documents" shall mean the documents and other instruments pursuant to which an investment plan is established and governed.

(f) "Plan security" shall mean any security that is held beneficially or of record by a trustee, whether such security is at the time an allocated share, unallocated share or uninstructed share.

(g) "Trustee" shall mean the natural person, natural persons, entity or entities named as trustee or trustees under the terms of an investment plan, in the capacity as such.

(h) "Unallocated share" shall mean any plan security held by a trustee, beneficially or of record, that is not allocated to the account of a participant.

(i) "Uninstructed share" shall mean any allocated share as to which the trustee has not received, from the participant to whose account such share is allocated, instructions as to how to vote such allocated share in a matter properly submitted to the vote of the shareholders of the issuing corporation.

(2) If, with respect to any investment plan:

(a) The plan documents provide that participants have the right to direct in a confidential manner:

(i) Whether any plan securities will be tendered in response to a tender or exchange offer for such plan securities.

(ii) How any plan securities shall be voted on any particular matter to come before a vote of shareholders of the issuing corporation; and

(b) A valid tender or exchange offer has been made for plan securities or a matter has come before the vote of the shareholders of an issuing corporation relating, directly or indirectly, to the possible offer or sale of plan securities, whether pursuant to:

(i) A merger or consolidation of the issuing corporation with or into any other person.

(ii) The sale of all or substantially all of the assets of the issuing corporation.

(iii) The liquidation or dissolution of the issuing corporation.

(iv) A contested election of directors of the issuing corporation.

(v) The removal or adoption of any defensive devices by the issuing corporation, or otherwise, then, it shall be unlawful for the trustee not to permit participants to tender or direct the voting of the plan securities in the manner set forth in the plan documents, and the trustee shall have no authority or discretion whatsoever to tender or vote, as the case may be, any plan securities in any manner inconsistent with or contrary to the specific instructions of the participants relating to such plan securities.

Acts 1985, No. 722, §1; Acts 1991, No. 787, §1, eff. July 19, 1991; Acts 1999, No. 250, §1.



RS 51:713 - Stop orders and injunctions against violations; receivers or auditors; criminal prosecutions

§713. Stop orders and injunctions against violations; receivers or auditors; criminal prosecutions

A. Whenever it may appear to the commissioner, either upon complaint or otherwise, that any person has engaged in or is engaging in or is about to engage in any act or practice or transaction which is prohibited by this Part or by any rule, regulation, or order of the commissioner promulgated or issued pursuant to any Section of this Part, or which is declared to be unlawful under this Part, the commissioner may, at his discretion, act under any or all of the following Paragraphs:

(1) Issue an order, if he deems it to be appropriate in the public interest or for the protection of investors, prohibiting such person from continuing such act, practice, or transaction, subject to the right of such person to a hearing as provided in R.S. 51:716.

(2) Apply to any judicial district court in this state for an injunction restraining such person and his agents, employees, partners, officers, and directors from continuing such act, practice, or transaction or engaging therein or doing any acts in furtherance thereof and for appointment of a receiver or an auditor and such other and further relief as the facts may warrant.

(3) Transmit such evidence as may be available concerning such act, practice, or transaction to any district attorney or to the attorney general, who may, at his individual discretion, institute the necessary criminal proceedings.

B. In any proceedings for an injunction, the commissioner may apply for and be entitled to have issued the court's subpoena requiring:

(1) The appearance forthwith of any defendant and his agents, employees, partners, officers, or directors.

(2) The production of such documents, books, and records as may appear necessary for the hearing upon the petition for an injunction. Upon proof of any of the offenses described in this Section, the court may grant such injunction and appoint a receiver or an auditor and issue such other orders for the protection of investors as the facts may warrant.

C. In any criminal proceeding either the district attorney or the attorney general or both may apply for and be entitled to have issued the court's subpoena requiring:

(1) The appearance forthwith of any defendant or his agents, employees, partners, officers, or directors.

(2) The production of such documents, books, and records as may appear necessary for the prosecution of such criminal proceedings.

Acts 1985, No. 722, §1.



RS 51:714 - Civil liability from sales of securities

§714. Civil liability from sales of securities

A. Any person who violates R.S. 51:712(A) shall be liable to the person buying such security, and such buyer may sue in any court to recover the consideration paid in cash or, if such consideration was not paid in cash, the fair value thereof at the time such consideration was paid for the security with interest thereon from the date of payment down to the date of repayment as computed in R.S. 51:714(C)(1), less the amount of any income received thereon, together with all taxable court costs and reasonable attorney's fees, upon the tender, where practicable, of the security at any time before the entry of judgment, or for damages if he no longer owns the security. Damages are the amount which equals the difference between the fair value of the consideration the buyer gave for the security and the fair value of the security at the time the buyer disposed of it, plus interest thereon from the date of payment to the date of repayment as computed in R.S. 51:714(C)(2).

B. Every person who directly or indirectly controls a person liable under Subsection A of this Section, every general partner, executive officer, or director of such person liable under Subsection A of this Section, every person occupying a similar status or performing similar functions, and every dealer or salesman who participates in any material way in the sale is liable jointly and severally with and to the same extent as the person liable under Subsection A of this Section unless the person whose liability arises under this Subsection sustains the burden of proof that he did not know and in the exercise of reasonable care could not have known of the existence of the facts by reason of which liability is alleged to exist. There is contribution as in the case of contract among several persons so liable.

C.(1) No person may sue under this Section more than two years from the date of the contract for sale or sale, if there is no contract for sale. No person may sue under this Section:

(a) If the buyer received a written offer, before suit and at a time when he owned the security, to repay in cash or by certified or official bank check, within thirty days from the date of acceptance of such offer in exchange for the securities, the fair value of the consideration paid, determined as of the date such payment was originally paid by the buyer, together with interest on such amount for the period from the date of payment to the date of repayment, such interest to be computed in case the security consists of an interest-bearing obligation, at the same rate as provided in the security or, in case the security consists of other than an interest-bearing obligation, at the applicable rate of legal interest, less, in every case, the amount of any income received on the security, and:

(i) Such offeree does not accept the offer within thirty days of its receipt or

(ii) If such offer was accepted, the terms thereof were complied with by the offeror;

(b) If the buyer received a written offer before suit and at a time when he did not own the security to repay in cash or by certified or official bank check, within thirty days from the date of acceptance of such offer, an amount equal to the difference between the fair value of the consideration the buyer gave for the security and the fair value of the security at the time the buyer disposed of it, together with interest on such amount for the period from the date of payment down to the date of repayment, such interest to be computed in case the security consists of an interest-bearing obligation at the same rate as provided in the security, or, in case the security consists of other than an interest-bearing obligation, at the applicable rate of legal interest, less, in every case, the amount of any income received on the security, and:

(i) Such offeree does not accept the offer within thirty days of its receipt or

(ii) If such offer was accepted, the terms thereof were complied with by the offeror;

(2) Provided, that no written offer shall be effective within the meaning of this Subsection unless, if it were an offer to sell securities, it would be exempt under R.S. 51:709 or, if registration would have been required, then unless such rescission offer has been registered and effected under R.S. 51:705. Any person who is paid for his security in the amount provided by this Subsection shall be foreclosed from asserting any remedies under this Part, regardless of whether the other requirements of this Subsection have been complied with.

D. Every cause of action under this Part survives the death of any person who might have been a plaintiff or defendant.

E. Nothing in this Part shall limit any statutory or civil right of any person to bring action in any court for any act involved in the sale of securities or the right of this state to punish any person for any violation of any law. The attorney general and each of the district attorneys throughout this state, with regard to violation of this Part in their respective districts, shall lend full assistance to the commissioner in any investigations or prosecutions that the commissioner may deem necessary under the provisions of this Part.

Acts 1985, No. 722, §1.



RS 51:715 - Venue of civil or criminal actions

§715. Venue of civil or criminal actions

For the purposes of venue for any civil or criminal action under this Part, any violation of this Part or of any rule, regulation, or order promulgated under this Part shall be considered to have been committed in any parish in which any act was performed in furtherance of the transaction which violated the Part, in the parish of any violator's principal place of business in this state, in the parish of the issuer's principal place of business in this state, and in any parish in which any violator had control or possession of any proceeds of the violation or of any books, records, documents, or other material or objects which were used in furtherance of the violation.

Acts 1985, No. 722, §1.



RS 51:716 - Notice of opportunity for hearing; conduct of hearing; issuance of orders

§716. Notice of opportunity for hearing; conduct of hearing; issuance of orders

A. Where the commissioner has issued any order forbidding the sale of securities under R.S. 51:707, he shall promptly send to the issuer of such securities and to all persons who have registered such securities a notice of opportunity for hearing. Before entering an order refusing to register any person under R.S. 51:703, and after the entering of any order for revocation or suspension, the commissioner shall promptly send to such person and, if such person is a salesman to the dealer who employs or proposes to employ such salesman a notice of opportunity for hearing. Hearings shall be conducted pursuant to this Section by the commissioner.

B. The notice and hearing shall be had in the manner prescribed therefor in the Administrative Procedure Act.

C. If the commissioner does not receive a request for a hearing within the prescribed time, he may permit an order previously entered to remain in effect or he may enter a proposed order. If a hearing is requested and conducted as provided in this Section, the commissioner shall within thirty days after the conclusion of the hearing:

(1) Set forth his written findings with respect to the matters involved; and

(2) Enter an order in accordance with his findings.

Acts 1985, No. 722, §1; Acts 1989, No. 30, §1, eff. June 15, 1989.



RS 51:717 - Appeals

§717. Appeals

An appeal may be taken by any person interested from any final order of the commissioner to the Nineteenth Judicial District Court by filing a petition therein against the commissioner, officially as defendant, within twenty days after notice of the entry of such order and stating in said petition the grounds upon which a reversal of such final order is sought. Such petition may be accompanied by a demand upon the commissioner for a certified transcript of the record and of all papers on file in his office affecting or relating to such order and such demand may be granted by the court and an order may be issued by the court ordering the production of a transcript of such records upon the furnishing of bond by the plaintiff with good and sufficient security, to be approved by the court, conditioned upon the faithful prosecution of such action to final judgment and upon the payment of all costs including costs of making such transcript. Thereupon, the commissioner shall within ten days make, certify and file with the clerk of said court such a transcript, or, in lieu thereof, the original papers if the court shall so order. Such suit shall be given precedence by the court over all matters pending in said court. The court shall receive and consider the evidence, both oral and documentary concerning the order of the commissioner objected to by the plaintiff. If the order of the commissioner shall be reversed, the court shall enter such judgment, order, and decree as the equities and exigencies may require, directing the commissioner as to his further action in the matter, including the making and entering of any order or orders in connection therewith, and the conditions, limitations, and restrictions to be therein contained, provided that the commissioner shall not thereby be barred from thereafter revoking or altering such order for any proper cause which may thereafter accrue or be discovered. If said order shall be affirmed, said plaintiff shall not be barred after thirty days from filing a new application, provided such new application is not otherwise barred or limited. The court shall not in any wise suspend the operation of any order of the commissioner during the pendency of the action. Mere technical irregularities in the procedure of the commissioner shall be disregarded and the burden shall rest on the plaintiff to prove his rights to a reversal of the order of the commissioner. A devolutive appeal may be taken from the judgment of the district court on the same terms and conditions as an appeal is taken in other civil actions.

Acts 1985, No. 722, §1.



RS 51:718 - Consent to substituted service of process or pleadings; manner of service

§718. Consent to substituted service of process or pleadings; manner of service

Where a consent to service of process is required under this Part, such consent to service of process shall be in the form prescribed by the commissioner, shall be irrevocable, and shall provide that actions arising out of or founded upon the sale of any securities in violation of this Part may be commenced against the person executing such consent in any court of competent jurisdiction and proper venue within this state by the service of process or pleadings upon the commissioner. Service of any such process or pleadings in any such action against a person who has filed a consent to service with the commissioner shall, if made on the commissioner, be by duplicate copies, one of which shall be filed in the office of the commissioner and the other shall immediately be forwarded by the commissioner by registered or certified mail or by commercial courier as defined in R.S. 13:3204(D), when the person to be served is located outside of this state to the person against whom such process or pleadings are directed at his latest address on file in the office of the commissioner.

Acts 1985, No. 722, §1; Acts 1999, No. 395, §6.



RS 51:719 - Waiver of rights under chapter or rules and regulations void

§719. Waiver of rights under chapter or rules and regulations void

Any condition, stipulation, or provision binding any person acquiring any security to waive:

(1) Compliance with any provision of this Part or of the rules and regulations promulgated under this Part;

(2) Any rights provided by this Part or by the rules and regulations promulgated under this Part; or

(3) Any defenses arising under this Part or under the rules and regulations promulgated under this Part shall be void.

Acts 1985, No. 722, §1.



RS 51:720 - Immunity of commissioner from suit

§720. Immunity of commissioner from suit

For any action taken or any proceeding had under this Part or under color of law, the commissioner shall be immune from liability and suit to the same extent that any judge of any court of general jurisdiction in this state would be immune.

Acts 1985, No. 722, §1.



RS 51:721 - Burden of proving exemption; certificate of compliance or noncompliance as evidence; admissibility of copies of records

§721. Burden of proving exemption; certificate of compliance or noncompliance as evidence; admissibility of copies of records

A. In any action, civil or criminal, where a defense is based upon any exemption provided for in this Part, the burden of proving the existence of the exemption shall be upon the party raising such defense.

B. In any action, civil or criminal, a certificate signed and sealed by the commissioner, stating compliance or non-compliance with this Part, shall constitute prima facie evidence of such compliance or non-compliance with this Part and shall be admissible in any such action.

C. In any action, civil or criminal, copies, photostatic or otherwise, certified by the commissioner of any documents filed in his office and of any of his records shall be admissible with the same effect as the original of such documents or records would have if actually produced.

D. Any person claiming the right to register any securities by notification under R.S. 51:705 shall also have the burden of establishing the right so to register such securities.

Acts 1985, No. 722, §1.



RS 51:722 - Savings provisions as to prior law

§722. Savings provisions as to prior law

A. Prior law exclusively governs all suits, actions, prosecutions, or proceedings which are pending or may be initiated on the basis of facts or circumstances occurring under prior law except that no civil suit or action may be maintained to enforce any liability under prior law unless brought within any period of limitation which applied when the cause of action accrued.

B. All effective registrations under prior law, all administrative orders relating to such registrations, and all conditions imposed upon such registrations remain in effect so long as they would have remained in effect if this Part had not become effective. They are considered to have been filed, entered, or imposed under this Part but are governed by prior law.

Acts 1985, No. 722, §1.



RS 51:723 - Violations; penalties; institution of criminal proceedings

§723. Violations; penalties; institution of criminal proceedings

A. Any person who willfully violates any provision of this Part shall be guilty of a felony and upon conviction shall be punished by a fine of not more than ten thousand dollars or by imprisonment at hard labor for not more than five years, or by both fine and imprisonment. In addition to these penalties, the court may order the person convicted of the violation to pay restitution to any victim of the violation. Each violation of this Part shall constitute a separate offense.

B. Any person who willfully violates any rule or order of the commissioner, authorized under this Part, shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than five hundred dollars, or by imprisonment for not more than six months, or by both such fine and imprisonment, but no person may be imprisoned for violation of any rule or order of which that person did not have actual knowledge. In addition to these penalties, the court may order the person convicted of the violation to pay restitution to any victim of the violation. Each violation of this Part shall constitute a separate offense.

C. No dealer or salesman shall make any statement or representation not authorized by the issuer, or any statement or representation at variance with or not reasonably predicated upon the statements and documents filed by the issuer in the office of the commissioner.

D. No person shall sign any statement, list, inventory, balance sheet, or other paper or document required by any provision of this Part to be verified or sworn to, knowing any representation therein contained to be false, misleading, or untrue, and the depositing of any such statement or document in the office of the commissioner shall be deemed prima facie evidence of knowledge of the falsity thereof or of any representation therein contained and of the willful signing of such statement or document.

E. The commissioner may refer such evidence as is available concerning violations of this Part or of any rule or order hereunder to the appropriate prosecuting attorney, who may, with or without such a reference, institute the appropriate criminal proceedings under this Part.

Acts 1985, No. 722, §1; Acts 2008, No. 149, §2.



RS 51:724 - Fees and expenses

§724. Fees and expenses

All fees and charges payable under the provisions of this Part and rules promulgated thereunder, shall be collected by the commissioner, shall be nonrefundable and shall be immediately transmitted by him to the state treasurer.

Acts 1985, No. 722, §1; Acts 1986, No. 465, §1, eff. July 1, 1986; Acts 2006, No. 544, §1, eff. June 22, 2006.



RS 51:731 - Short title

PART X-A. LOUISIANA PROTECTION OF VULNERABLE

ADULTS FROM FINANCIAL EXPLOITATION LAW

§731. Short title

This Part shall be known and may be cited as the "Louisiana Protection of Vulnerable Adults from Financial Exploitation Law".

Acts 2016, No. 580, §1, eff. Jan. 1, 2017.



RS 51:732 - Definitions

§732. Definitions

As used in this Part the following terms have the respective meanings, unless the context clearly indicates otherwise:

(1) "Adult protection agency" means:

(a) The office of elderly affairs in the office of the governor, for any individual sixty years of age or older in need of adult protective services.

(b) The Louisiana Department of Health for any individual between the ages of eighteen and fifty-nine in need of adult protective services.

(2) "Dealer" shall have the same meaning as provided in R.S. 51:702.

(3) "Eligible adult" means:

(a) A person sixty years of age or older.

(b) A person subject to the Adult Protective Services Act, R.S. 15:1501 et seq.

(4) "Financial exploitation" means:

(a) The wrongful or unauthorized taking, withholding, appropriation, or use of money, assets, or property of an eligible adult.

(b) Any act or omission taken by a person, including through the use of a power of attorney, act of procuration, contract of mandate, or letters of curatorship, guardianship, or conservatorship of an eligible adult, to do any of the following:

(i) Obtain control, through deception, intimidation, or undue influence over an eligible adult's assets or property to deprive the eligible adult of the ownership, use, benefit, or possession of the eligible adult's money, assets, or property.

(ii) Convert money, assets, or property of the eligible adult to deprive such eligible adult of the ownership, use, benefit, or possession of the eligible adult's money, assets, or property.

(5) "Investment advisor" shall have the same meaning as provided in R.S. 51:702.

(6) "Investment advisor representative" shall have the same meaning as provided in R.S. 51:702.

(7) "Qualified individual" means any salesman, investment advisor representative, or person who serves in a supervisory, compliance, or other legal capacity for a dealer or investment advisor.

(8) "Salesman" shall have the same meaning as set forth in R.S. 51:702.

Acts 2016, No. 580, §1, eff. Jan. 1, 2017.



RS 51:733 - Actions and immunities

§733. Actions and immunities

A. If a qualified individual reasonably believes that financial exploitation of an eligible adult may have occurred, may have been attempted, or is being attempted, the qualified individual may notify the appropriate adult protection agency and the commissioner of securities.

B. A qualified individual who, in good faith and exercising reasonable care, makes a disclosure of information pursuant to this Section shall be immune from administrative or civil liability that might otherwise arise from such disclosure or for any failure to notify the customer of the disclosure.

Acts 2016, No. 580, §1, eff. Jan. 1, 2017.



RS 51:734 - Third-party disclosures and immunity

§734. Third-party disclosures and immunity

A. If a qualified individual reasonably believes that financial exploitation of an eligible adult may have occurred, may have been attempted, or is being attempted, a qualified individual may notify any third party previously designated in writing by the eligible adult or any other person permitted under existing law, rules, regulations, or customer agreement.

B. Disclosure shall not be made to any designated third party who is suspected of financial exploitation or other abuse of the eligible adult.

C. A qualified individual who, in good faith and exercising reasonable care, complies with this Section shall be immune from any administrative or civil liability that might arise from such disclosure.

Acts 2016, No. 580, §1, eff. Jan. 1, 2017.



RS 51:735 - Delaying disbursements and immunity

§735. Delaying disbursements and immunity

A. A dealer or investment advisor may delay disbursement from an account of an eligible adult or an account on which an eligible adult is a beneficiary, if all of the following conditions are met:

(1) The dealer, investment advisor, or qualified individual reasonably believes, after initiating an internal review of the requested disbursement and the suspected financial exploitation, that the requested disbursement may result in financial exploitation of an eligible adult.

(2) The dealer or investment advisor meets at least one of the following criteria:

(a) Immediately, but in no event more than two business days after the requested disbursement, provide written notification of the delay and the reason for the delay to all parties authorized to transact business on the account, unless any such party is reasonably believed to have engaged in suspected or attempted financial exploitation of the eligible adult.

(b) Immediately, but in no event more than two business days after the requested disbursement, notify the adult protection agency and the commissioner of securities.

(c) Continue internal review of the suspected or attempted financial exploitation of the eligible adult, as necessary, and report the investigation results to the adult protection agency and the commissioner of securities within seven business days after the requested disbursement.

B. Unless a court or the commissioner enters an order extending the refusal of disbursement or providing any other applicable protective relief, any delay of a disbursement as authorized by this Section will expire upon the sooner of the following:

(1) A determination by the dealer or investment advisor that the disbursement will not result in financial exploitation of the eligible adult.

(2) Fifteen business days after the date on which the dealer or investment advisor first delayed disbursement of the funds, unless either an adult protection agency or the commissioner of securities requests that the dealer or investment advisor extend the delay to no more than twenty-five business days after the date on which the dealer or investment advisor first delayed disbursement of the funds, unless sooner termination by the dealer or investment advisor or an order by a court of competent jurisdiction.

C. A court of competent jurisdiction may enter an order extending the delay of the disbursement of funds or may order other protective measures based on the petition of the commissioner of securities, adult protective services, the dealer, or other interested party.

D. A dealer, investment advisor, or qualified individual who, in good faith and exercising reasonable care, complies with this Section shall be immune from any administrative or civil liability that might otherwise arise from such delay in a disbursement.

Acts 2016, No. 580, §1, eff. Jan. 1, 2017.



RS 51:736 - Receipt of notice and immunity

§736. Receipt of notice and immunity

No claim may be brought against the adult protection agency, commissioner of securities, office of financial institutions, or the state of Louisiana in connection with receipt or response to any notice of financial exploitation.

Acts 2016, No. 580, §1, eff. Jan. 1, 2017.



RS 51:737 - Records

§737. Records

A. A dealer or investment advisor shall provide access to or copies of records that are relevant to the suspected or attempted financial exploitation of an eligible adult to an adult protection agency, commissioner of securities, and to law enforcement, either as part of a referral to the agency or to law enforcement, or upon request of the agency or law enforcement pursuant to an investigation.

B. The records may include historical records as well as records relating to the most recent transaction or transactions that may comprise financial exploitation of an eligible adult.

C. All records made available under this Section shall be kept strictly confidential under applicable statutory authority of the commissioner of securities or adult protection agency.

D. Nothing in this Section shall limit or otherwise impede the authority of the commissioner of securities to access or examine the books and records of dealers and investment advisors as otherwise provided by law.

Acts 2016, No. 580, §1, eff. Jan. 1, 2017.



RS 51:738 - Rulemaking

§738. Rulemaking

The commissioner of securities shall have the power to make such rules and regulations in accordance with the Administrative Procedure Act as he may deem necessary to carry out the provisions of this Title, including the use of a senior-specific certification or designation.

Acts 2016, No. 580, §1, eff. Jan. 1, 2017.



RS 51:761 - Manufacturers; stamping of certain information on boot or shoe required

PART XI. SHOES

§761. Manufacturers; stamping of certain information on boot or shoe required

No person shall use in manufacturing any boot or shoe, a counter, heel, in-sole, out-sole, middle-sole or slip-sole, made in whole or in part of leather-board, straw-board, leatheroid, fibre-board, horn-fibre, pate or any other substitute for leather, without clearly, legibly, and in the English language, stamping with a metal die and in plain view, upon the outside of the out-sole of the boot or shoe, where and by whom such boot or shoe was made and what substitute for leather, if any, has been used; and in the same way designating each part where the substitute has been used, whether in the counter, heel, in-sole, middle-sole or slip-sole.



RS 51:762 - Dealers; sale unlawful if boot or shoe unstamped

§762. Dealers; sale unlawful if boot or shoe unstamped

No person shall sell, offer or expose for sale, any boot or shoe with a counter, heel, in-sole, out-sole, middle-sole or slip-sole, made in whole or in part, of leather-board, straw-board, leatheroid, fibre-board, horn-fibre, pate, or any substitute for leather whatsoever, without clearly, legibly, and in the English language, stamping with a metal die in plain view, upon the outside of the out-sole of the boot or shoe, where and by whom such boot or shoe was made and what substitute for leather, if any, has been used; and in the same way designating each part where the substitute has been used, whether in the counter, heel, or in-sole, middle-sole or slip-sole.



RS 51:763 - Penalty

§763. Penalty

Whoever violates this Part shall be fined not more than two hundred and fifty dollars, and in default of payment imprisoned for not more than sixty days.



RS 51:764 - Exemptions

§764. Exemptions

Nothing in this Part shall apply to:

(1) What is commonly known as a rubber boot or shoe, or to the use of a rubber heel on a boot or shoe; or

(2) The use of steel, wood or other substance as an inside filler in the shank of a boot or shoe; or

(3) The use of cork or cement between the soles of a boot or shoe; or

(4) A retail dealer who unknowingly sells shoes which although properly stamped are in violation of this Part.



RS 51:781 - Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.

PART XII. PETROLEUM AND PETROLEUM PRODUCTS

SUBPART A. GASOLINE, KEROSENE, AND TRACTOR FUEL

§781. Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.



RS 51:782 - Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.

§782. Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.



RS 51:783 - Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.

§783. Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.



RS 51:784 - Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.

§784. Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.



RS 51:784.1 - Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.

§784.1. Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.



RS 51:785 - Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.

§785. Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.



RS 51:785.1 - Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.

§785.1. Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.



RS 51:785.2 - Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.

§785.2. Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.



RS 51:786 - Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.

§786. Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.



RS 51:787 - Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.

§787. Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.



RS 51:788 - Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.

§788. Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.



RS 51:789 - Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.

§789. Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.



RS 51:790 - Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.

§790. Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.



RS 51:791 - Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.

§791. Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.



RS 51:792 - Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.

§792. Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.



RS 51:792.1 - Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.

§792.1. Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.



RS 51:793 - Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.

§793. Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.



RS 51:794 - Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.

§794. Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.



RS 51:795 - Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.

§795. Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.



RS 51:797 - Repealed by Acts 1978, No. 330, 2, eff. July 1, 1978

§797. Repealed by Acts 1978, No. 330, §2, eff. July 1, 1978



RS 51:821 - Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.

SUBPART B. RECLAIMED MOTOR OR

LUBRICATING OIL

§821. Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.



RS 51:831 - Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.

SUBPART C. TEMPERATURE ADJUSTED VOLUME

CONVERSION OF BULK SALES OF

PETROLEUM PRODUCTS

§831. Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.



RS 51:911 - Sale of certain eyeglasses and sunglasses prohibited; penalties

PART XIII. EYEGLASSES

§911. Sale of certain eyeglasses and sunglasses prohibited; penalties

A. No person shall distribute, sell or deliver any eyeglasses or sunglasses within this state which do not meet or exceed the safety standards prescribed by the United States Department of Health, Education and Welfare.

B. Any person violating the provisions of this Section shall be punished by a fine of not less than one hundred dollars nor more than five hundred dollars for each violation.

Acts 1970, No. 498, §1, eff. July 1, 1972. Amended by Acts 1974, No. 445, §1.



RS 51:911.21 - Short title

PART XIV. MANUFACTURED HOUSING

§911.21. Short title

This Part shall be known and may be cited as "Uniform Standards Code for Manufactured Housing".

Acts 1974, No. 281, §1. Amended by Acts 1982, No. 565, §1, eff. July 22, 1982; Acts 1982, No. 211, §1; Acts 1984, No. 576, §3; Acts 2001, No. 718, §2.



RS 51:911.22 - Definitions

§911.22. Definitions

As used in this Part, unless the context requires a different definition:

(1)(a) "Code" for manufactured housing means the National Manufactured Home Construction and Safety Standards Act of 1974, 42 U.S.C. 5401 et seq., as amended, and federal regulations promulgated pursuant thereto, along with any construction or installation-related standards adopted by the Louisiana Manufactured Housing Commission.

(b) "Code" for modular housing means the International Residential Code as adopted by the Louisiana State Uniform Construction Code Council.

(2) "Commission" means the Louisiana Manufactured Housing Commission.

(3) "Criminal history record information" means conviction information collected by criminal justice agencies on individuals.

(4)(a) "Developer" means any person, group of persons, firm, partnership, corporation, association, company, or legal entity who sells or offers for sale to the public a lot together with a manufactured home permanently installed and fixed on a foundation on the lot and designed as a single family residence. For purposes of this Part, "developer" shall include "contractors" and "residential contractors" as defined in R.S. 37:2157.

(b) "Developer" shall not include an individual selling his personal residence, or a real estate broker or real estate salesman retained by a person to sell a manufactured home together with a lot on which the manufactured home has been installed and fixed on a foundation.

(4.1) "Distributor" means any person, firm, association, corporation, limited liability company, or trust, resident or nonresident, who in whole or in part sells or supplies manufactured housing to dealers or who maintains distributor sales representatives.

(4.2) "Distributor sales representative" means any officer, agent, or employee employed for the purpose of promoting the sale of manufactured housing or for supervising or contacting their dealers or prospective dealers.

(5) "Manufactured home" and "manufactured housing" means a factory-built, residential dwelling unit constructed to standards and codes, as promulgated by the United States Department of Housing and Urban Development (HUD), under the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C. §5401 et seq., as amended. Further, the terms "manufactured home" and "manufactured housing" may be used interchangeably and apply to structures bearing the permanently affixed seal of the United States Department of Housing and Urban Development or to factory-built, residential dwellings that are mounted on a chassis.

(6) "Manufactured home broker" means an individual agent who acts as an intermediary or negotiator between a buyer and a seller.

(7) "Manufacturer" means any person who manufactures manufactured housing.

(8) "Mobile home" means a factory-built, residential dwelling unit built to voluntary standards prior to the passage of the National Manufactured Housing Construction and Safety Standards Act of 1974. This term includes and is interchangeable with the term "house trailer", but does not include the term "manufactured home", as only manufactured homes are built to federal construction standards.

(8.1) "Modular home" means a factory-built, residential dwelling unit built to the International Residential Code as adopted by the Louisiana State Uniform Construction Code Council.

(9) "Person" means a natural person, association, or group of natural persons, partnership, company, corporation, institution, or legal entity.

(10) "Retailer" means any person who is engaged wholly or in part in the business of buying, selling, distributing, or exchanging an interest in a manufactured home with the intent to make a profit, monetary gain, or any thing of economic value. Any person who buys, sells, distributes, or exchanges an interest in more than one such manufactured home in any twelve-month period shall be presumed to be a retailer. "Retailer" shall not include:

(a) Public officers while performing their official duties.

(b) Receivers, trustees, administrators, executors, guardians, or other persons appointed by or acting under the judgment or order of any court.

(c) Banks, finance companies, or other loan agencies whose principal place of business is in Louisiana that acquire manufactured housing as an incident to their regular business.

(d) A developer, or a contractor licensed as a developer under the provisions of R.S. 51:911.24, or a real estate broker or real estate salesman retained by a person to sell a manufactured home together with immovable property on which the manufactured home is located.

(e) A manufactured housing community or park owner that sells less than three manufactured homes in a twelve-month period, provided the community or park owner has owned and leased the manufactured home being sold for more than one year.

(11) "Salesman" means any person employed by a retailer or developer for purposes of selling manufactured housing to the public.

(12) "Seal" or "label" means the permanently affixed device or insignia issued by the United States Department of Housing and Urban Development (HUD) or other authority having jurisdiction that is displayed on the exterior of a factory-built manufactured home, certifying that the home is in compliance with the Code.

Acts 1974, No. 281, §1; Amended by Acts 1979, No. 589, §1; Acts 1981, No. 895, §1; Acts 1982, No. 211, §1, eff. July 15, 1982; Acts 1982, No. 565, §1, eff. July 22, 1982. Acts 1984, No. 576, §1 and §2; Acts 1984, No. 577, §1; Acts 1985, No. 275, §1; Acts 1987, No. 425, §1; Acts 2001, No. 718, §2; Acts 2002, 1st Ex. Sess., No. 82, §1, eff. April 18, 2002; Acts 2003, No. 661, §1; Acts 2004, No. 419, §1, eff. July 1, 2004; Acts 2007, No. 441, §1; Acts 2008, No. 825, §1; Acts 2010, No. 1018, §1.

NOTE: See Acts 1984, No. 576, §3.



RS 51:911.23 - Establishment of Uniform Standards Code

§911.23. Establishment of Uniform Standards Code

All new manufactured or modular homes, as defined in R.S. 51:911.22, which are sold or offered for sale in this state shall be in compliance with the Code and the requirements of this Part.

Acts 1974, No. 281, §1. Amended by Acts 1982, No. 211, §1, eff. July 15, 1982; Acts 1986, No. 654, §1; Acts 1997, No. 162, §1; Acts 2001, No. 718, §2; Acts 2010, No. 1018, §1; Acts 2012, No. 112, §1.



RS 51:911.24 - License required; qualifications; application; issuance; transfer; criminal history record information

§911.24. License required; qualifications; application; issuance; transfer; criminal history record information

A.(1) No manufacturer, retailer, or salesman within or without this state shall sell or offer for sale in Louisiana any mobile home or manufactured housing unless he has obtained a valid manufacturer's, retailer's, or salesman's license, whichever is applicable, from the commission as provided in this Part.

(2) No developer shall sell or offer for sale to the public any manufactured home unless he has obtained a license from the commission, as provided in this Part. No employee of a developer shall offer manufactured housing for sale to the general public without first obtaining a salesman license or being a licensed real estate agent.

(3) No manufacturer within or without this state shall sell or offer for sale to a person any manufactured housing for resale to the public unless the person has obtained a valid retailer's or developer's license from the commission as provided in this Part.

(4) A license shall be issued when the requirements of this Part are met as herein provided.

(5) The commission may, by rule and regulation promulgated in accordance with the Administrative Procedure Act, provide for staggered renewal and collection of the annual license fees imposed under R.S. 51:911.28.

(6) No retailers or developers shall offer for sale to the public any new manufactured home unless the manufacturer of the home has obtained a valid manufacturer's license.

B. Application for a manufacturer's license shall be made upon the form prescribed by the commission and shall contain:

(1) The name and address of the applicant.

(2) The name and address of each partner if the applicant is a partnership.

(3) The names of the principal officers and the state in which incorporated, if the applicant is a corporation.

(4) The place or places where the applicant's business is to be conducted.

(5) Such other reasonable information as may be required by the commission.

C.(1) No retailer's, developer's, or salesman's license shall be issued to any person who has not attained the age of eighteen years.

(2) Each applicant for an original retailer's license or an original developer's license shall have first served actively for one year as a salesman or shall have purchased an existing licensed retail dealership.

D. Every application for license shall be verified by the oath or affirmation of the applicant if an individual or if the applicant is a partnership or corporation, by a partner or officer thereof. The applications for licenses shall be in such form and detail as the commission shall prescribe, setting forth the following:

(1) The name and address of the applicant and the name under which he intends to conduct business.

(2) The place or places, including the city or village with the street and street number, if any, where the business is to be conducted.

(3) Such other information as the commission may require.

(4) A list of all directors and officers and shareholders with more than twenty percent interest if said applicant is a corporation or a list of all principals if the applicant is a partnership.

E. A license shall be granted only to a person who bears a good reputation for honesty, trustworthiness, integrity, and competence to transact business in such a manner as to safeguard the interest of the public and only after satisfactory proof of such qualifications has been presented to the commission. If an applicant for a license is a partnership or a corporation, the qualifications of each member of a partnership or officer of a corporation may be considered by the commission in issuing or refusing to issue a license.

F. The commission may, after giving the applicant notice and opportunity for a hearing as provided for in this Part, refuse to issue a license when it is satisfied that the applicant has done one of the following:

(1) Made a false statement of a material fact in his application.

(2) Been convicted of forgery, embezzlement, obtaining money under false pretenses, larceny, extortion, conspiracy to defraud, or theft, or has been convicted of a felony or a crime involving moral turpitude in any court of competent jurisdiction.

(3) Has no established place of business which is used or will be used for the purpose of selling, displaying, and offering for sale or dealing in manufactured housing.

(4) Is violating the provisions of this Part.

G.(1) Any manufacturer or retailer before removing any one or more of his places of business or opening any additional place of business shall apply to the commission and obtain a separate license for each place of business to which he intends to move and for each additional place of business and pay the applicable fee, as provided in this Part, for each place of business to which he moves and for each additional place of business.

(2) A licensed salesman transferring employment from one retailer to another retailer shall apply to the commission for a transfer of his salesman's license within fifteen days after the date of his transfer of employment and shall pay the applicable fee as provided in this Part. The application for transfer shall be in a form prescribed by the commission.

H.(1) Except as provided in Paragraph (2) of this Subsection, beginning January 1, 1983, every license issued under this Part shall be issued annually and shall expire on December thirty-first following the date upon which it was issued. Each such license issued shall be renewed annually, and failure to apply for a renewal license by January first of the ensuing license period shall automatically suspend such license until a renewal license is applied for. During the period of suspension any practice by the licensee under the color of such license shall be deemed a violation of this Part. Applications made during the period of suspension shall require the payment of a fee equal to twice the amount of the license renewal fee as set forth in R.S. 51:911.28. Failure to obtain renewal license within twelve months after the date of suspension shall automatically revoke such license. Renewal of a retailer's license shall require such retailer to certify that he has maintained a record of providing satisfactory service to consumers.

(2) Beginning January 1, 1992, the commission may, by rule and regulation promulgated in accordance with the Administrative Procedure Act, provide for staggered renewal and collection of the annual license fees imposed under R.S. 51:911.28. Any rule and regulation promulgated under the provisions of this Paragraph providing for the staggered issuance and renewal of a license shall require that the license be renewed twelve months after issuance annually, and failure to apply for such renewal license shall automatically suspend such license until a renewal license is applied for. During the period of suspension any practice by the licensee under the color of such license shall be deemed a violation of this Part. Applications made during the period of suspension shall require the payment of a fee equal to twice the amount of the license renewal fee as set forth in R.S. 51:911.28. Failure to obtain renewal license within twelve months after the date of suspension shall automatically revoke such license. Renewal of a retailer's license shall require such retailer to certify that he has maintained a record of providing satisfactory service to consumers.

I. The commission shall have the authority to:

(1) Request and obtain from the Department of Public Safety and Corrections, Bureau of Criminal Identification and Information, criminal history record information as defined in R.S. 51:911.22(3) on any person applying for any license which the commission is authorized by law to issue and shall pay a fee as specified in R.S. 15:587.

(2) Charge and collect from an applicant for any license which the board is authorized to issue, in addition to all other applicable fees and costs, such amount as may be incurred by the commission in requesting and obtaining criminal history record information on the applicant.

J.(1) Prior to January 1, 2005, and each year thereafter, all retailers and developers shall annually take a commission-approved continuing education course. The individual required to attend the continuing education course is the individual license holder; for corporations, an officer or manager; for partnerships, a partner or manager. The commission shall set the educational requirements and approve providers and the course materials for all continuing education classes.

(2) Any person applying for an original retailer's license or an original developer's license after January 1, 2004, shall submit a financial statement prepared by an independent third-party accounting firm evidencing a minimum net worth of fifty thousand dollars or post a fifty thousand dollar surety bond with the commission. Further, each of these persons shall take a class and pass an accompanying test prior to receiving his original license. The commission shall develop the class and test. The fee for the retailer and developer class and test shall be set by rule and shall not exceed one hundred dollars.

K. No individual may act as a manufactured home broker without first obtaining a license from the commission.

L. The commission shall require that retailers, developers, and installers show proof of continued and ongoing general liability insurance coverage of at least one hundred thousand dollars. Manufacturers shall be required to show proof of continued and ongoing liability insurance coverage of at least one million dollars.

Acts 1974, No. 281, §1; Amended by Acts 1982, No. 211, §1, eff. July 15, 1982; Acts 1982, No. 565, §1, eff. July 22, 1982; Acts 1984, No. 577, §1; Acts 1984, No. 731, §1; Acts 1987, No. 499, §1; Acts 1991, No. 593, §1; Acts 1997, No. 160, §§1, 2; Acts 2000, 1st Ex. Sess., No. 92, §§1, 2; Acts 2001, No. 718, §2; Acts 2002, 1st Ex. Sess., No. 82, §1, eff. April 18, 2002; Acts 2003, No. 661, §1; Acts 2004, No. 419, §1, eff. July 1, 2004; Acts 2007, No. 441, §1; Acts 2008, No. 825, §1.



RS 51:911.24.1 - Manufactured home retailer manufacturer relationship; warranty work; requirements upon termination; penalty; indemnity

§911.24.1. Manufactured home retailer manufacturer relationship; warranty work; requirements upon termination; penalty; indemnity

A.(1) In the event that a retailer ceases to do business with a manufacturer due to any of the following: the manufacturer refuses to honor an agreed upon sales territory; the manufacturer refuses to pay warranty claims within sixty days or perform major warranty work beyond the scope expected of a retailer within sixty days; or the manufacturer can no longer deliver the product requested by the retailer in a reasonable and timely manner, then after notice thereof to the manufacturer by registered or certified mail return receipt requested within thirty days thereafter, the manufacturer, at a minimum, shall repurchase all new and unused manufactured homes of the current or immediately prior model year and parts on hand that have not been damaged or substantially altered to the prejudice of the manufacturer while in the possession of the retailer and all required demonstrators.

(2) The manufacturer shall make the required repurchase after the retailer terminates his franchise, sales, or other contractual agreement and within sixty days of the submission by the retailer to the manufacturer, by registered or certified mail return receipt requested, of a final inventory of manufactured homes and parts on hand.

(3) Failure to make said repurchase without just cause shall subject the manufacturer to a penalty of one and one-half percent per month or fraction thereof of the inventory value of returnable manufactured homes and parts, payable to the retailer, as long as said repurchase is not made.

B. Any warranty work performed by a manufactured home retailer pursuant to a manufacturer's warranty shall be reimbursed by the manufacturer within sixty days of invoicing for such services at a labor rate equal to but not in excess of the labor rate in effect at that retail dealership at the time that the warranty work is performed. The reimbursement amount shall also include reasonable costs for parts and mileage related to the performance of such warranty work.

C. Notwithstanding the terms of any franchise, sales, or other contractual agreement, each manufacturer shall indemnify and hold harmless its retailers against any judgment for damages, including but not limited to court costs and reasonable attorney fees of the retailer, arising out of complaints, claims, or lawsuits including but not limited to strict liability, negligence, misrepresentation, express or implied warranty, or rescission of sale to the extent that the judgment arises out of alleged defective or negligent manufacture, assembly, or design of manufactured homes, parts, or accessories or other functions of the manufacturer, which are beyond the control of the retailer.

D. Prior to making a change in the area of responsibility described in the franchise, sales, or other contractual agreement or sales and service agreement of a retailer, the franchisor or manufacturer shall give said retailer no less than sixty days prior written notice by certified or registered mail.

Acts 1997, No. 907, §1; Acts 2001, No. 718, §2.



RS 51:911.25 - Repealed by Acts 2012, No. 112, §2.

§911.25. Repealed by Acts 2012, No. 112, §2.



RS 51:911.26 - Louisiana Manufactured Housing Commission

§911.26. Louisiana Manufactured Housing Commission

A.(1) The Louisiana Manufactured Housing Commission is hereby created. The commission shall be composed of seven members, with at least one member appointed from each Public Service Commission district, all appointed by the governor with the consent of the Senate as provided in this Section.

(2) Three members shall be appointed by the governor from a list of six individuals submitted by the Louisiana Manufactured Housing Association or its successor. Each nominee shall have a minimum of five years of industry experience as a manufacturer, retailer, or installer as provided in this Part or Part XIV-B1 of this Chapter.

(3) The remaining four members of the commission shall be members at large appointed by the governor, one of whom shall be an individual residing during the term of his appointment in a manufactured home.

B.(1) The term of office of each commissioner shall be coterminous with that of the governor making his appointment, and each commissioner shall serve until his successor is appointed and is qualified. However, the term of office of any member appointed from within a specific Public Service Commission district as provided above shall automatically expire if that member moves out of such Public Service Commission district. In the event of any vacancy, whether by death, resignation, removal, expiration of term, or otherwise, the vacancy shall be filled for the unexpired portion of the term in the manner in which the original appointment was made.

(2) The commission shall meet at Baton Rouge and complete its organization immediately after the entire membership has been appointed. The commission shall elect a chairman and vice chairman at its organizational meeting and as needed thereafter as determined by a majority of the commission.

(3) The chairman and each member of the commission shall take and subscribe to the oath of office required of public officers.

(4) When dealing with commission matters, a commissioner may recuse himself in the event of a real or perceived conflict of interest.

C. The chairman and members of the commission shall receive seventy-five dollars for each and every day actually and necessarily spent in attending meetings of the commission, including any commission committee meetings, and shall be reimbursed for subsistence and traveling expenses incurred in the performance of their duties as provided by the travel regulations issued by the commissioner of administration. Such meeting payments shall not exceed the sum of five thousand dollars per annum to any one person within a calendar year.

D.(1) The commission shall hire a qualified person to serve as executive director who shall have had sufficient management and organizational experience to direct the day-to-day operations of the commission. The commission shall fix the salary and shall define and prescribe the duties of the executive director.

(2) The executive director shall be in charge of the commission's office and shall devote such time as directed by the commission to fulfill the duties thereof, and before entering upon his duties he shall take and subscribe to the oath of office.

(3) The commission may employ such clerical, technical, legal, and other help and incur such expenses as may be necessary for the proper discharge of its duties under this Part and Part XIV-B of this Chapter.

(4) The commission shall maintain its office and transact its business in Baton Rouge and is authorized to adopt and use a seal.

E. The commission is hereby vested with the powers and duties necessary and proper to enable it to fully and effectively carry out and enforce the provisions and objectives of this Chapter, and is hereby authorized and empowered to make and enforce all reasonable rules and regulations and to adopt and prescribe all forms necessary to accomplish said purpose. The enumeration of any power or authority herein shall not be construed to deny, impair, disparage, or limit any others necessary to the attainment thereof. All rules and regulations shall be adopted in accordance with the provisions of the Administrative Procedure Act.2 Oversight review shall be conducted by the House Committee on Commerce and the Senate Committee on Commerce, Consumer Protection, and International Affairs.

F. The powers and duties of the commission shall include but are not limited to the following:

(1) Licensing of manufacturers, retailers, developers, salesmen and installers as provided in this Part and Part XIV-B of this Chapter.

(2) Inspecting a reasonable sample of installations of manufactured homes within this state to insure compliance with state and federal standards.

(3) Working with consumers, manufacturers, retailers, developers, salesmen, and installers to hear complaints and make determinations relating to construction defects, warranty issues, service complaints, and other matters which are not set forth pursuant to 24 CFR Part 3280 and 24 CFR Part 3282.

(4) Establishing an alternative dispute resolution process for manufactured home consumers in Louisiana. The commission may charge a reasonable fee to defray the cost of establishing the alternative dispute resolution process.

(5) Requiring all licensees to maintain their records for a period of three years and to keep their records open to inspection by any authorized employee of the commission during reasonable hours.

(6) Holding and conducting hearings on any violation of the provisions of this Part or Part XIV-B of this Chapter and on the imposition of a civil penalty, fine, suspension, or revocation for any such violation.

(7) The ability to issue cease and desist orders, and to subpoena individuals and records as it deems necessary.

(8) The ability to take action against any licensee that hires an individual that has been found to be in violation of the law and has a license that is either suspended or revoked.

(9) Review and approve continuing education course work, required under this Part or Part XIV-B of this Chapter, offered in other states, if the other state allows for reciprocity of Louisiana continuing education course work.

(10) The authority to establish a mandatory uniform written transportation and installation contract that is required to be used by all transporters and installers when moving or installing a manufactured home in this state. Transporters and installers shall be required to give their customers a copy of the contract, itemizing all services being provided and the cost associated with those services, prior to beginning work. These records shall be maintained for at least three years and shall be made available to the commission for inspection. Transporters who are only passing through the state or are delivering a home to a licensee of the commission, are not required to comply with the provisions of this Paragraph. The commission shall have the authority to promulgate rules and regulations in accordance with the Administrative Procedure Act in order to implement the provisions of this Paragraph.

G. All expenses incurred by the commission in carrying out the provisions of this Part including but not limited to per diem, wages, salaries, rent, postage, supplies, bond premiums, travel and subsistence for the commissioners and the executive director, printing, and utilities shall be proper charges against the fund.

H. The commission shall, in addition to the powers herein conferred, be constituted a body politic or political corporation, invested with the powers inherent in corporations. It may sue and be sued under the style of the Louisiana Manufactured Housing Commission, and all process against the corporation shall be served on the chairman or executive director, and all suits on behalf of the commission shall be brought by the chairman or his designee. The domicile for the purpose of being sued shall be in East Baton Rouge Parish. Service of process shall be made upon the chairman or upon the executive director of the commission in person. No member of the board shall be held liable as an individual in any suit against the board.

I. Repealed by Acts 2007, No. 441, §2.

J. Upon establishment of the commission, the office of state fire marshal, code enforcement and building safety in the Department of Public Safety and Corrections shall transfer all records, assets, and equipment in use by the manufactured housing division to the Louisiana Manufactured Housing Commission within the office of the governor.

Acts 2001, No. 718, §2; Acts 2003, No. 183, §8; Acts 2003, No. 661, §1; Acts 2004, No. 419, §1, eff. July 1, 2004; Acts 2007, No. 441, §2; Acts 2008, No. 825, §1; Acts 2008, No. 831, §4, eff. July 1, 2008; Acts 2010, No. 1018, §1.

1 In par. (A)(2), Part XIV-B, "Minimum Standards for Installation of Manufactured Homes," see R.S. 51:912.21 et seq.

2 In subsec. E, Administrative Procedure Act, see R.S. 49:950 et seq.



RS 51:911.27 - Repealed by Acts 2001, No. 718, 4.

§911.27. Repealed by Acts 2001, No. 718, §4.



RS 51:911.28 - Fees; disposition

§911.28. Fees; disposition

A. The commission shall impose and collect the following schedule of fees:

(1) Original manufacturer's license

$ 250.00

(2) Manufacturer's renewal license

$ 250.00

(3) Original retailer's license

$ 150.00

(4) Retailer's renewal license

$ 150.00

(5) Original salesman's license

$ 50.00

(6) Salesman's renewal license

$ 50.00

(7) Transfer of salesman's license

$ 5.00

(8) Retailer's branch office license

$ 75.00

(9) Developer's original or renewal license

$ 150.00

(10) Manufactured home broker license

$ 150.00

B. All fees or fines collected under the provisions of this Part or Part XIV-B of this Chapter shall be collected and received by the executive director of the commission and, upon receipt, shall be deposited by him into the state treasury and, after compliance with the provisions of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, shall be credited to the Louisiana Manufactured Housing Commission Fund which is hereby created as a special fund in the state treasury. Monies in the Louisiana Manufactured Housing Commission Fund shall be appropriated by the legislature for use solely for the purposes of the activities of the commission in implementing and enforcing the provisions of this Part and Part XIV-B of this Chapter.

C. Repealed by Acts 2003, No. 661, §2.

Acts 1974, No. 281, §1. Amended by Acts 1982, No. 211, §1, eff. July 15, 1982; Acts 1984, No. 577, §1; Acts 1984, No. 731, §1; Acts 1992, No. 984, §16; Acts 2001, No. 718, §2; Acts 2003, No. 661, §§1 and 2.



RS 51:911.29 - Motor vehicle inspection; exception

§911.29. Motor vehicle inspection; exception

The provisions of Chapter 7 of Title 32 of the Louisiana Revised Statutes of 1950 relative to inspections shall not apply to manufactured housing.

Acts 1974, No. 281, §1. Amended by Acts 1982, No. 211, §1, eff. July 15, 1982; Acts 2001, No. 718, §2.



RS 51:911.30 - Serial numbers on manufactured homes

§911.30. Serial numbers on manufactured homes

On each manufactured home manufactured after January 1, 1975, a serial number shall be stamped by the manufacturer on the front cross member of the frame so that it can be easily read. It may not contain more than fifteen digits. Any multiple units shall contain the same serial number with letters of the alphabet designating that each is a different separate unit. Starting with the letter "A", each unit addition shall be in alphabetical order. The letter shall be stamped at the end of the serial number.

Acts 1974, No. 281, §1. Amended by Acts 1982, No. 211, §1, eff. July 15, 1982; Acts 1997, No. 161, §1; Acts 2001, No. 718, §2.



RS 51:911.31 - Repealed by Acts 1976, No. 125, 1

§911.31. Repealed by Acts 1976, No. 125, §1



RS 51:911.32 - Administration and enforcement of Part; powers of commission; cease and desist orders; applicability of Administrative Procedure Act

§911.32. Administration and enforcement of Part; powers of commission; cease and desist orders; applicability of Administrative Procedure Act

A.(1) The commission is charged with the adoption, administration, and enforcement of manufactured housing construction and safety standards and any other rules and regulations necessary for the administration and enforcement of this Part which are not set forth pursuant to 24 CFR Part 3280 and CFR Part 3282, Subpart I.

(2) The commission may adopt, pursuant to the Administrative Procedure Act, such rules and regulations as are necessary to enforce the standards promulgated under this Section and any other rules and regulations necessary for the administration and enforcement of this Part not inconsistent with the provisions of this Part.

(3) For the performance of duties required under the provisions of this Part including but not limited to the inspections necessary to administer and enforce the standards, rules, or regulations adopted under this Subsection, the commission may adopt fees of not more than fifty dollars per inspection and not more than twenty-five dollars per hour for services performed in conducting the inspections.

B. The commission may contract for professional services and may hire employees as it deems necessary for the performance of its functions required or authorized by the provisions of this Part, to the extent that funds are available therefor. To the extent practicable, and not inconsistent with civil service requirements, the commission may utilize for the administration and enforcement of this Part the services of its assistants, deputies, counsel, officers, and employees whose appointment, contract, or employment is authorized by other laws.

C. Except as otherwise provided in this Part, the provisions of Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950 shall apply to the administration and enforcement of this Part.

D. Any person who interferes with, obstructs, or hinders the commission or its authorized representative in the performance of the duties or exercise of powers as set forth in the provisions of this Part shall upon conviction be fined not more than five hundred dollars or imprisoned for not more than six months.

E. The commission or its authorized representatives may enter any place, establishment, or location where manufactured homes are manufactured, sold, offered for sale, or installed, for the purpose of ascertaining whether the requirements of the Code and of this Part, and the rules and regulations of the commission, have been or are being complied with.

Acts 1974, No. 281, §1. Amended by Acts 1982, No. 211, §1, eff. July 15, 1982; Acts 1984, No. 575, §1, eff. July 12, 1984; Acts 2000, 1st Ex. Sess., No. 92, §1; Acts 2001, No. 718, §2; Acts 2008, No. 825, §1.



RS 51:911.33 - Agent for service of process

§911.33. Agent for service of process

Every person licensed by the commission domiciled outside of the state of Louisiana who does not maintain an office or place of business in Louisiana and who does not have any other agent designated for service of process shall by his application for a license appoint the secretary of state of Louisiana as his agent for service of process in an action or proceeding on a cause of action related to the business activity of such license.

Acts 1974, No. 281, §1; Acts 2001, No. 718, §2.



RS 51:911.34 - Suit by commission for violations; venue; relief obtainable

§911.34. Suit by commission for violations; venue; relief obtainable

A. Whenever it appears that a person is violating or is threatening to violate the Code or a provision of this Part, Part XIV-B of this Chapter, or any rule or regulation adopted and promulgated by the commission in accordance with the Administrative Procedure Act, the commission shall bring suit to restrain that person from continuing the violation or from carrying out the threat.

B. Venue is permissible in the district court in the parish of the residence of any one of the defendants or in the parish where the violation is alleged to have occurred or is threatened or in the Nineteenth Judicial District Court for the parish of East Baton Rouge.

C. In the suit, the commission may obtain injunctions, prohibitory and mandatory, including temporary restraining orders and preliminary injunctions, as the facts warrant, including, when appropriate, injunctions restraining a person from moving or disposing of a manufactured home that is subject to the requirements of this Part, Part XIV-B of this Chapter, or any rule or regulation adopted and promulgated by the commission in accordance with the Administrative Procedure Act, or to restrain a person from engaging in any business for which a license has been or should be issued under this Part or Part XIV-B of this Chapter. Any such manufactured home may, in the court's discretion, be ordered impounded or placed under the control of an agent appointed by the court.

D. All costs incurred by the commission, including reasonable attorney fees, may be borne by the person or licensee who has been enjoined, or found in violation of the provisions of the Code, or any provision of this Part or Part XIV-B of this Chapter, or any rule or regulation adopted and promulgated by the commission in accordance with the Administrative Procedure Act.

Acts 1974, No. 281, §1. Amended by Acts 1982, No. 211, §1, eff. July 15, 1982; Acts 2001, No. 718, §2; Acts 2008, No. 825, §1.



RS 51:911.35 - Suit by party in interest upon commission's failure to sue

§911.35. Suit by party in interest upon commission's failure to sue

If the commission fails to bring suit within ten days to restrain a violation as provided in R.S. 51:911.34, any person in interest adversely affected by the violation who has notified the commission in writing of the violation or threat thereof and has requested it to sue, may bring suit to prevent any or further violations, in the district court of any parish in which the commission could have brought suit. If the court holds that injunctive relief should be granted, the commission shall be made a party and shall be substituted for the person who brought the suit and the injunctions shall be issued as if the commission had at all times been the complaining party.

Acts 1974, No. 281, §1; Acts 2001, No. 718, §2.



RS 51:911.36 - Hearings to investigate and determine violations; orders prohibiting violations and requiring compliance

§911.36. Hearings to investigate and determine violations; orders prohibiting violations and requiring compliance

Whenever in the opinion of the commission the Code or the requirements of this Part or Part XIV-B of this Chapter are being violated, it may conduct hearings to investigate and determine whether the violation has occurred or is occurring and may issue orders prohibiting such violation and requiring compliance with the Code and the provisions of this Part or Part XIV-B of this Chapter.

Acts 1974, No. 281, §1. Amended by Acts 1982, No. 211, §1, eff. July 15, 1982; Acts 2001, No. 718, §2.



RS 51:911.37 - Repealed by Acts 2001, No. 718, 4.

§911.37. Repealed by Acts 2001, No. 718, §4.



RS 51:911.38 - Suspension or revocation of licenses for violation

§911.38. Suspension or revocation of licenses for violation

After prior notice and hearing, the commission may suspend or revoke the license of any manufactured home licensee licensed under this Part for violations of the Code or the manufactured home provisions of this Part. The notice, hearing, and actions under this Section shall be governed by the provisions of Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950, and particularly R.S. 49:961(C) relative to emergency action.

Acts 1974, No. 281, §1; Acts 2001, No. 718, §2.



RS 51:911.39 - Penalties for violations

§911.39. Penalties for violations

A. Whoever is found guilty of violating the Code or any manufactured housing provision of this Part, Part XIV-B of this Chapter, any rule, or any regulation or final order issued thereunder shall be liable to the state of Louisiana through the commission for a civil penalty not in excess of one thousand dollars for each violation. Each violation shall constitute a separate violation with respect to each manufactured home, or with respect to each failure or refusal to allow or perform an act required thereby, except that the maximum civil penalty may not exceed one million dollars for any related series of violations occurring within one year from the date of the first violation.

B. Any individual or director, officer, or agent of a corporation who knowingly and willingly violates any provision of the Code or of this Part, Part XIV-B of this Chapter, or any rule or regulation issued thereunder in a manner which threatens the health and safety of any purchaser shall be fined not more than one thousand dollars or imprisoned not more than one year, or both.

Acts 1974, No. 281, §1. Amended by Acts 1979, No. 589, §1; Acts 1982, No. 211, §1, eff. July 15, 1982; Acts 2001, No. 718, §2; Acts 2003, No. 661, §1.



RS 51:911.40 - Severability

§911.40. Severability

If any provision or item of this Part or the application thereof is held invalid, such invalidity shall not affect other provisions, items or applications of this Part that can be given effect without the invalid provision, item or application and to this end the provisions of this Part are hereby declared severable.

Acts 1974, No. 281, §1.



RS 51:911.41 - Supremacy of the Part

§911.41. Supremacy of the Part

Notwithstanding any provision of law to the contrary, the codes and standards referenced in R.S. 51:911.21 et seq. and R.S. 51:912.21 et seq. and those adopted by the commission shall be the only construction and installation standards used for manufactured housing in Louisiana, and these standards shall preempt all local standards as they relate to the construction and installation of manufactured housing and manufactured homes in Louisiana.

Acts 1974, No. 281, §1. Amended by Acts 1982, No. 211, §1, eff. July 15, 1982; Acts 2004, No. 419, §1, eff. July 1, 2004.



RS 51:911.42 - Repealed by Acts 2008, No. 825, §2.

§911.42. Repealed by Acts 2008, No. 825, §2.



RS 51:911.43 - Maintenance of records; reports required

§911.43. Maintenance of records; reports required

Each manufactured home licensee shall establish and maintain such records, make such reports, and provide such information as the commission may reasonably require in order to be able to determine whether such licensee has acted or is acting in compliance with the Code and the manufactured housing provisions of this Part. Upon request of the commission, each manufacturer, distributor, and dealer shall permit the commission or its representative to inspect appropriate books, papers, records, and documents relevant to determining whether the licensee has acted or is acting in compliance with the provisions of this Part, as well as any regulation or order issued thereunder.

Added by Acts 1979, No. 589, §2. Amended by Acts 1982, No. 211, §1, eff. July 15, 1982; Acts 2001, No. 718, §2.



RS 51:911.44 - Repealed by Acts 2008, No. 825, §2.

§911.44. Repealed by Acts 2008, No. 825, §2.



RS 51:911.45 - Repealed by Acts 1997, No. 1116, 2 and No. 1294, 6, eff. July 15, 1997.

§911.45. Repealed by Acts 1997, No. 1116, §2 and No. 1294, §6, eff. July 15, 1997.



RS 51:911.46 - Down payments, sale of manufactured housing

§911.46. Down payments, sale of manufactured housing

It is unlawful for a retailer to set forth in any retail installment sales contract, chattel mortgage, or security agreement any down payment unless all of the down payment has actually been received by the retailer at the time of execution of such document. If any part of the down payment is represented by a loan, trade-in, or any consideration other than cash, this fact shall be expressly set forth on the retail installment sales contract, chattel mortgage, or security agreement. No amount of the cash down payment shall be from any rebate or other consideration received by or to be given to the consumer from the retailer or his agents.

Acts 1986, No. 808, §1; Acts 1997, No. 1116, §2; Acts 1997, No. 1294, §6, eff. July 15, 1997; Acts 2001, No. 718, §2.



RS 51:912 - Repealed by Acts 1997, No. 163, 1.

§912. Repealed by Acts 1997, No. 163, §1.



RS 51:912.1 - Purpose

PART XIV-A NEW MANUFACTURED AND MODULAR

HOME WARRANTY ACT

§912.1. Purpose

The legislature finds a need to promote commerce in Louisiana by providing clear, concise, and mandatory warranties for the purchasers and occupants of new manufactured and modular homes in Louisiana and by providing for the use of homeowners' insurance as additional protection for the public against defects in the construction of new manufactured and modular homes. This need can be met by providing a warranty for a new manufactured or modular home purchaser defining the responsibility of the builders to that purchaser and subsequent purchasers during the warranty periods provided herein. The warranty, which is mandatory in most cases, shall promote uniformity of defined building standards. Additionally, all provisions of this Part shall apply to any defect, although there is no building standard directly regulating the defective workmanship or materials.

Acts 2012, No. 112, §1.



RS 51:912.2 - Short title

§912.2. Short title

This Part shall be known and may be cited as the "New Manufactured and Modular Home Warranty Act".

Acts 2012, No. 112, §1.



RS 51:912.3 - Definitions

§912.3. Definitions

For purposes of this Part, the following words, phrases, and terms shall be defined and construed as follows:

(1) "Builder" means a person or an entity that designs, manufactures, or constructs homes, including dealers, developers, manufacturers, and installers, whether or not the consumer purchased the underlying real estate with the home or the builder initially occupied the home as his residence.

(2)(a) "Building standards" for manufactured housing means the National Manufactured Home Construction and Safety Standards Act of 1974, 42 U.S.C. 5401 et seq., as amended, and federal regulations promulgated pursuant thereto, along with any construction or installation-related standards adopted by the Louisiana Manufactured Housing Commission, together with any additional performance standards, if any, which the builder may undertake to be in compliance.

(b) "Building standards" for modular housing means the International Residential Code as adopted by the Louisiana State Uniform Construction Code Council.

(3) "Commission" means the Louisiana Manufactured Housing Commission.

(4) "Home" means a manufactured home or modular home as defined in this Section.

(5) "Initial purchaser" means any person for whom a home is built or the first person to whom a home is sold upon completion of construction.

(6) "Major structural defect" means any actual physical damage to the following designated load-bearing portions of a home caused by failure of the load-bearing portions which affects their load-bearing functions to the extent the home becomes unsafe, unsanitary, or is otherwise unlivable:

(a) Foundation systems and footings.

(b) Beams.

(c) Girders.

(d) Lintels.

(e) Columns.

(f) Walls and partitions.

(g) Floor systems.

(h) Roof framing systems.

(7) "Manufactured home" or "manufactured housing" means a factory-built, residential dwelling unit constructed to standards and codes, as promulgated by the United States Department of Housing and Urban Development, under the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C. 5401 et seq., as amended. Further, the terms "manufactured home" and "manufactured housing" may be used interchangeably and apply to structures bearing the permanently affixed seal of the United States Department of Housing and Urban Development or to factory-built, residential dwellings that are mounted on a chassis.

(8) "Modular home" means a factory-built, residential dwelling unit built to the International Residential Code as adopted by the Louisiana State Uniform Construction Code Council.

(9) "Owner" means the initial purchaser of a home and any of his successors in title, heirs, invitees, or assigns to a home during the time the warranties provided under this Part are in effect.

(10) "Warranty commencement date" means the date that legal title to a home is conveyed to its initial purchaser or the date the home is first occupied, whichever occurs first.

Acts 2012, No. 112, §1.



RS 51:912.4 - Warranties; exclusions

§912.4. Warranties; exclusions

A. Subject to the exclusions provided in Subsection B of this Section, every builder warrants the following to the owner:

(1) One year following the warranty commencement date, the home will be free from any defect due to noncompliance with the building standards or due to other defects in materials or workmanship not regulated by building standards.

(2) Two years following the warranty commencement date, the plumbing, electrical, heating, cooling, and ventilating systems exclusive of any appliance, fixture, and equipment will be free from any defect due to noncompliance with the building standards or due to other defects in materials or workmanship not regulated by building standards.

(3) Five years following the warranty commencement date, the home will be free from major structural defects due to noncompliance with the building standards or due to other defects in materials or workmanship not regulated by building standards.

B. Unless the parties otherwise agree in writing, the builder's warranty shall exclude the following items:

(1) Fences, landscaping, including but not limited to sodding, seeding, shrubs, existing and new trees, and plantings, as well as off-site improvements, all driveways and walkways, or any other improvement not a part of the home itself.

(2) After the first year, the concrete floor of a basement and the concrete floor of an attached or unattached garage that is built separate from a foundation wall or other structural element of the home.

(3) Damage to real property which is not part of the home covered by the warranty and which is not included in the purchase price of the home.

(4) Any damage to the extent it is caused or made worse by any of the following:

(a) Negligence, improper maintenance, neglect, or improper operation by anyone other than the builder or any employee, agent, or subcontractor of the builder.

(b) Failure by anyone other than the builder or any employee, agent, or subcontractor of the builder to comply with the warranty requirements of manufacturers of appliances, equipment, or fixtures.

(c) Failure by the owner to give written notice by registered or certified mail to the commission of any defect within the time set forth in this Section; however, the provisions of this Subparagraph shall not be construed to change either the warranty periods enumerated in Subsection A of this Section or the notice requirements provided by this Section.

(d) Any change of the grading of the ground by anyone other than the builder, or any employee, agent, or subcontractor of the builder.

(e) Any change, alteration, or addition made to the home by anyone after the initial occupancy by the owner, except any change, alteration, or addition performed by the builder or any employee, agent, or subcontractor of the builder.

(f) Dampness, condensation, or other damage due to the failure of the owner to maintain adequate ventilation or drainage.

(5) Any loss or damage which the owner has not taken timely action to minimize.

(6) Any defect in, or any defect caused by, materials or work supplied by anyone other than the builder or any employee, agent, or subcontractor of the builder.

(7) Normal wear and tear or normal deterioration.

(8) Loss or damage which does not constitute a defect in the construction of the home by the builder or any employee, agent, or subcontractor of the builder.

(9) Loss or damage resulting from war, accident, riot and civil commotion, water escape, falling objects, aircraft, vehicles, acts of God, lightning, windstorm, hail, flood, mudslide, earthquake, volcanic eruption, wind-driven water, and changes in the level of the underground water table which are not reasonably foreseeable.

(10) Any damage caused by soil movement which is covered by other insurance.

(11) Insect damage.

(12) Any loss or damage which arises while the home is being used primarily for a nonresidential purpose.

(13) Any condition which does not result in actual physical damage to the home.

(14) Bodily injury or damage to personal property.

(15) Any cost of shelter, transportation, food, moving, storage, or other incidental expense related to relocation during repair.

(16) Any defect not reported in writing by registered or certified mail to the commission or insurance company, as appropriate, prior to the expiration of the period specified in Subsection A of this Section for such defect plus thirty days.

(17) Consequential damages.

(18) Any loss or damage to a home caused by soil conditions or soil movement if the home is constructed on land owned by the initial purchaser and the builder obtains a written waiver from the initial purchaser for any loss or damage caused by soil conditions or soil movement.

(19) Mold and mold damage.

C. The provisions of Subsection A of this Section establish minimum required warranties and shall not be waived by the owner or reduced by the builder provided the home is a single- or multiple-family dwelling to be occupied by an owner as his home.

Acts 2012, No. 112, §1.



RS 51:912.5 - Required notice

§912.5. Required notice

A. Before undertaking any repair himself or instituting any action for breach of warranty, the owner shall give the commission written notice, by registered or certified mail, within one year after knowledge of the defect, advising the commission of all defects. The commission shall then have the home inspected and a determination made on all defects listed by the owner. Thereafter, the commission shall give the appropriate builder a reasonable opportunity to comply with the provisions of this Part. Once the repairs are made, the commission shall have the home reinspected to determine if the repairs have been made in compliance with the building standards.

B. The dealer or developer licensee shall give the owner written notice of the requirements of this Part at the time of the closing between the dealer or developer and the owner, or if there is no such closing, at the time of the execution of the purchase agreement between the dealer or developer and the owner. The commission shall adopt and promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Subsection.

Acts 2012, No. 112, §1.



RS 51:912.6 - Peremption

§912.6. Peremption

Any action to enforce any warranty provided in this Part shall be subject to a peremptive period of thirty days after the expiration of the appropriate time period provided in R.S. 51:912.4.

Acts 2012, No. 112, §1.



RS 51:912.7 - Insurance

§912.7. Insurance

All or part of the builder's obligation under any warranty required in this Part may be insured by the builder for the benefit of the purchaser through an insurance company authorized to transact business in this state.

Acts 2012, No. 112, §1.



RS 51:912.8 - Transfer of warranty and insurance

§912.8. Transfer of warranty and insurance

Any warranty imposed pursuant to this Part and any insurance benefit shall automatically transfer without charge to a subsequent owner who acquires title to the home. Any transfer of the home shall not extend the duration of any warranty or insurance coverage.

Acts 2012, No. 112, §1.



RS 51:912.9 - Violations; limitations

§912.9. Violations; limitations

A. If a builder violates this Part by failing to perform as required by the warranties provided in this Part, any affected owner shall have a cause of action against the builder for actual damages, including attorney fees and court costs, arising out of the violation. The damages with respect to a single defect shall not exceed the reasonable cost of repair or replacement necessary to cure the defect, and damages with respect to all defects in the home shall not exceed the original purchase price of the home.

B. The parties may provide for the arbitration of any claim in dispute. Any arbitration shall comply with and may be binding only to the extent provided in R.S. 9:4201 et seq.

Acts 2012, No. 112, §1.



RS 51:912.10 - Exclusiveness

§912.10. Exclusiveness

This Part provides the exclusive remedies, warranties, and peremptive periods as between the builders and owner relative to the construction of homes as defined in this Part, and no other provisions of law relative to warranties and redhibitory vices and defects shall apply. Nothing herein shall be construed as affecting or limiting any warranty of title to land or improvements.

Acts 2012, No. 112, §1.



RS 51:912.21 - Definitions

PART XIV-B. MINIMUM STANDARDS FOR INSTALLATION

OF MANUFACTURED HOMES

§912.21. Definitions

For the purposes of this Part, the following words shall have the following meanings:

(1) "Frame tie" or "tie down" means any device approved and used for the purpose of securing manufactured homes to ground anchors in order to resist wind forces.

(2) "Ground anchor" means any device approved and used for the purpose of securing manufactured homes to the ground in order to resist wind forces.

(3) "Ground level" means an anchor has been fully installed so the head is at the surface of the soil.

(4) "Installation permit" means a permit issued by the commission to a licensed installer or the homeowner who must certify that the home is in compliance with this Part.

(5) "Installation permit sticker" means a sticker issued by the commission, along with an installation permit, which is to be affixed to the home to signify that the home is in compliance with this Part.

(6) "Installer" means a person licensed by the commission to install a manufactured home.

(7) "Manufactured home" or "manufactured housing" means a factory-built, residential dwelling unit constructed to standards and codes, as promulgated by the United States Department of Housing and Urban Development (HUD), under the National Manufactured Home Construction and Safety Standards Act of 1974, 42 U.S.C. §5401 et seq., as amended. Notwithstanding any law to the contrary, the terms "manufactured home" and "manufactured housing" may be used interchangeably and apply only to structures bearing the permanently affixed seal of the United States Department of Housing and Urban Development.

(8) "Mobile home" means a factory-built, residential dwelling unit built to voluntary standards prior to passage of the National Manufactured Housing Construction and Safety Standards Act of 1974.

(9) "Over-roof tie" means a certain device approved by the manufactured homes manufacturer and used for the purpose of securing the manufactured homes systems to ground anchors in order to resist wind forces. Ties may be installed only under roof material.

(10) "Setup" or "installation" means the operations performed at the occupancy site which render manufactured homes fit for habitation. Such operations include but are not limited to transporting, positioning, blocking, leveling, supporting, tying down, making minor adjustments and trim out, and assembling multiple or expandable units in the final construction process.

(11) "Stabilizer device" means an approved device or method that is used to resist lateral movement of manufactured homes and anchors.

(12) "Transporter" means an individual who transports a manufactured home to the site of installation but does not perform the blocking or anchoring of the home.

Acts 1997, No. 970, §1; Acts 2000, 1st Ex. Sess., No. 92, §1; Acts 2001, No. 718, §2; Acts 2008, No. 217, §1.



RS 51:912.22 - Installation standards for manufactured homes

§912.22. Installation standards for manufactured homes

All manufactured homes shall be installed to meet the following standards, unless otherwise specified in this Part:

(1) Installation standards for the setup of new or used manufactured homes shall be in compliance with the manufacturer's installation instructions, if available.

(2) Installation standards for the setup of used manufactured homes shall be in compliance with the manufacturer's installation instructions, if available. In the absence of the manufacturer's installation instructions, used manufactured homes shall comply with the provisions of this Part.

(3) All anchors, piers, and tie-down components used in the installation of manufactured homes shall be tested and meet the minimum industry standards. Installation of such anchors and components shall be in accordance with the manufacturer's instructions.

(4) As to site preparation, the under-home grade, or ground, shall be cleaned of all vegetation and organic material, such as stumps, roots, etc., except grass not exceeding three inches in height. The area beneath and around the home shall be crowned, sloped or properly drained so that water will not flow or accumulate under the home. All grass and organic material shall be removed and the pier foundation placed on stable soil or compacted fill. When the soil compaction or soil-bearing capacity is not known, the local building authority in the locale may be consulted or a reading by the use of a pocket penetrometer may be obtained. The bottom of the footer or footers shall be placed on stable soil. The pier foundation shall be a minimum of three and one-half inches by sixteen inches by sixteen inches solid concrete pad or equivalent, precast or poured in place, or approved material by the regulatory agency. The regulatory agency, or its duly authorized representatives, shall cause products to be analyzed or tested to require that the pier foundation products have a deflection of not more than three-eighths inch under design load. Such testing may be conducted by an independent third party qualified and approved by the agency. Previous testing data submitted in other jurisdictions may be considered by the agency. Where the manufacturer's specifications have additional requirements other than the above, the more stringent shall apply. The landowner shall be responsible for proper site preparation in accordance with this Paragraph.

(5) All manufactured homes shall be anchored with an approved anchor system. All auger systems shall be installed to a minimum depth of thirty inches, or two and one-half feet, in undisturbed or compacted soil. Piers are to be installed off center of the anchors so as not to interfere with the proper alignment of the strapping. Anchors may be installed in predrilled holes, provided the anchor penetrates a minimum of two feet into undisturbed soil beyond the predrilled hole. When the anchor manufacturer's installation instructions permit, the hole is then backfilled with soil compacted in layers not exceeding six inches. For manufactured homes produced after July 13, 1994, the installer shall refer to the manufacturer's setup manual for the ultimate load requirements for anchors at the different tie points on the manufactured home. For used manufactured homes when the manufacturer's setup manual is not available, all anchor points at side walls, shear walls, end walls, centerline, and other points as identified by the manufacturer, shall be certified for an ultimate load of four thousand seven hundred twenty-five pounds. Anchors are required one at each end of shear walls; one on each end of each I-beam; one frame tie at each vertical tie point; one in each end of each marriage wall, centerline; and on each ridge beam support post.

(6) Frame tie ground anchors shall have approved stabilizing devices installed on the inside, in the direction of pull, with the top of the stabilizing plate driven flush with the soil unless otherwise specified by the manufacturer's guidelines.

(7) Piers or load-bearing supports or devices shall be installed and constructed to evenly distribute the loads. Steel piers with mechanical adjustments shall be securely attached to the frame of all manufactured homes and mobile homes. Manufactured load-bearing supports or devices shall be listed and approved for the use intended, or piers shall be constructed as outlined in this Part. Concrete products shall comply with the minimum dimensional and structural requirements for load-bearing. Solid and cell concrete blocks shall be to the standard specification for load-bearing concrete masonry units, ASTM C-90, 1993 Edition. Poured concrete shall be a minimum of FCL = 2500 PSI. All plastic products shall be conditioned at ASTM D 618-61, reapproved 1990, standard practice for conditioning plastics and electrical insulating materials for testing. Plastics shall be tested to the ASTM D 790-92 standard test methods for flexural properties or unreinforced and reinforced plastics and electrical insulating materials, ASTM D 732-85 standard test method for shear strength or plastics by punch tool, and ASTM G 53-88 standard practice for operating light and water exposure apparatus for exposure of nonmetallic materials.

(8) In flood-prone areas, the foundation shall comply with the requirements set forth in the manual, Manufactured Home Installation In Flood Hazard Areas, published by the Federal Emergency Management Agency (FEMA).

(9) The marriage line on all multisectional homes shall be sealed with industry-approved materials at the ceiling line, the floor line, and the end walls to restrict any air infiltration into the home.

Acts 1997, No. 970, §1; Acts 2000, 1st Ex. Sess., No. 92, §1; Acts 2001, No. 500, §1; Acts 2001, No. 718, §2; Acts 2004, No. 419, §1, eff. July 1, 2004; Acts 2008, No. 217, §1; Acts 2010, No. 1018, §1.



RS 51:912.23 - Foundations and piers

§912.23. Foundations and piers

The following guidelines shall be used when the installation of foundations and piers is not specified in the manufacturer's instructions or when the manufacturer's installation instructions are not available:

(1) Piers:

(a) Piers shall be centered under the I-beam and installed as provided by rules promulgated by the commission. The first pier shall be within two feet of either end of the home. The pier foundation shall be a minimum of three and one-half inches by sixteen inches by sixteen inches solid concrete pad precast or poured in place, or other pad meeting the 2,500 PSI rating, or other approved material.

(b) Piers may be constructed of regular eight inches by eight inches by sixteen inches concrete blocks, open cells, solid (minimum eight inches by ten inches top), centered on the footing or foundation. A one inch or two inch by eight inch by sixteen inch treated or hardwood plate, or other approved material shall completely cover the top of the pier with shims, one-fourth inch minimum and one and one-half inch maximum, centered and driven tight from both sides of the I-beam between the wood plate or cap and the main frame. Single-tiered block piers shall be installed perpendicular to the main I-beam. However, when a pier has been capped with at least a four inch (three and one-half inch) solid concrete block or other approved material, one- fourth inch of wood stock or wood shims shall be installed between the pier and steel I-beam.

(c) Center line piers shall be located at each end of center line and shall be located on each end of the opening within six inches of jamb studs or ridge beam posts where openings four feet wide or greater occur. Any openings four feet or larger in the exterior sidewall or marriage wall shall require blocking at each end of the opening with four inch by sixteen inch by sixteen inch pads. Piers shall also be installed on each side of any perimeter door or fireplace. Bay windows or any opening forty-eight inches or more shall require blocking at each end. Fourteen feet or wider units with an I-beam spread of less than eighty-two inches and twelve feet wide units with an I-beam spread of less than seventy-five and one-half inches shall have perimeter blocking installed at a minimum of eight foot on center. Piers shall not be required under the clear, open, spans between ridge beam posts.

(d) All piers over thirty-six inches and corners over twenty-four inches in height shall be double tiered with blocks interlocked and capped with two four inch by eight inch by sixteen inch solid concrete blocks side by side and perpendicular to the I-beam, or other approved material and cushioned with wood shims or treated plate. Pier height is measured from the top of the footer or foundation to the top of the cement block stack, including four inch cap blocks.

(e) All piers over fifty-two inches shall be designed by an architect or engineer.

(f) Metal or precast support piers shall be installed on a base or footer of a minimum size of four inch by sixteen inch by sixteen inch solid concrete or other approved material.

(g) Metal or precast support piers shall be restricted to a maximum two inch locking mechanical height adjustment and shall be restricted to a maximum height of not more than twenty-four inches measured from the ground base or footer. This twenty-four inch maximum shall not include the two inch mechanical extension or adjustment. However, center line or perimeter supports are permitted to exceed the twenty-four inch maximum.

(h) The minimum distance between the finished grade under the manufactured home and the bottom of the I-beam shall be twelve inches.

(2) Foundations:

(a) Concrete, precast, sand and gravel pads or foundations shall be a minimum of two thousand five hundred pounds per square inch (PSI).

(b) Plastic pads or foundations shall be tested in the lower fifty percent of each soil class. (1,000-1,500 PSF soil type).

Acts 1997, No. 970, §1; Acts 2001, No. 718, §2; Acts 2008, No. 217, §1.



RS 51:912.24 - Installation standards for anchors and tie-downs

§912.24. Installation standards for anchors and tie-downs

The following specifications are standards set for used manufactured homes when manufacturer's installation instructions and specifications are not available:

(1) Anchors:

(a) All auger anchors shall be a minimum of thirty inches in height.

(b) All anchors shall be tested to an ultimate load of four thousand seven hundred twenty-five pounds.

(2) Frame ties:

(a) Used units where the manufacturer's specifications are not available shall be anchored every ten feet in Zone I, eight feet in Zone II, and six feet in Zone III, with anchors placed within two feet of each end.

(b) Frame ties shall make at least one complete wrap around the chassis or frame and shall be looped from the top of the I-beam to the anchor. However, some frame tie straps may have to extend from the bottom of the I-beam or the I-beam on the opposite side to assure the proper angle due to the height of the home.

(c) Each frame tie shall be installed to the component manufacturer's instructions.

(d) All frame ties shall be secured to one of the main steel I-beams that run the length of the home.

(3) Marriage wall or centerline ridge beam column ties, shear wall ties, and frames ties:

(a) Multiple section homes are to be secured at the centerline with straps or cables to the specifications in the manufacturer's manual or at the locations designated on the home.

(b) Used multiple section homes shall have anchors installed at all factory-installed anchor strap connections, including ridge beam column straps, shear wall straps or attachments, or other locations designated by the manufacturer.

(4) Multiple section homes shall be mechanically fastened every twenty-four inches at the bottom, end walls, and roof. A minimum thirty-gauge, eight-inch-wide, galvanized strip shall be centered over the peak and fastened with galvanized roofing nails at two inches on center at both sides of center line.

Acts 1997, No. 970, §1; Acts 2000, 1st Ex. Sess., No. 92, §1; Acts 2001, No. 718, §2; Acts 2003, No. 661, §1; Acts 2008, No. 217, §1.



RS 51:912.25 - Installation standards for used manufactured homes in hurricane zones

§912.25. Installation standards for used manufactured homes in hurricane zones

When the manufacturer's printed setup requirements are not available for the applicable wind zone, the following guidelines are to be used:

(1) All anchors shall be listed for four thousand seven hundred twenty-five pounds ultimate load.

(2) Diagonal ties only are required at each end of each unit. The minimum number of ties at a minimum angle of forty-five degrees from vertical is three each for Zone II and four each for Zone III.

(3) All designated tie points on the perimeter side walls shall be equipped with vertical and diagonal ties with stabilizer devices. When tie points are not designated on the side walls, vertical and diagonal ties with stabilizer devices shall be spaced a maximum of twelve feet for Zone I, eight feet for Zone II, and six feet six inches for Zone III.

(4) Anchors and support piers shall be installed at the center line of each opening over five feet. Support piers shall be installed on each end of the marriage wall and at other locations that may be identified on the marriage wall.

(5) Shear wall interior partition wall which attaches to the side wall and is thirty-six inches or longer shall have vertical ties and support piers installed at each end.

(6) All foundations and piers shall comply with the requirements of this Part.

(7) Multiple section homes shall be mechanically fastened every twenty-four inches at the bottom, end walls, and roof.

(8) A minimum thirty gauge, eight inch wide, galvanized strip shall be centered over the peak and fastened with galvanized roofing nails at two inches on center at both sides of center line.

Acts 1997, No. 970, §1; Acts 2000, 1st Ex. Sess., No. 92, §1; Acts 2001, No. 718, §2; Acts 2007, No. 441, §1; Acts 2008, No. 217, §1.



RS 51:912.26 - Local installation standards preempted

§912.26. Local installation standards preempted

The manufactured home installation standards provided for in this Part shall preempt all local installation standards.

Acts 1997, No. 970, §1; Acts 2001, No. 718, §2.



RS 51:912.27 - Licensure of installers; adoption of rules; compliance with installation instructions; disposition of fees

§912.27. Licensure of installers; adoption of rules; compliance with installation instructions; disposition of fees

A.(1) The commission shall, by rule adopted in accordance with the Administrative Procedure Act, provide for the licensure of installers of manufactured homes and the implementation and collection of an annual license fee and an installation permit sticker fee. The installer's license fee shall be one hundred twenty-five dollars per license, and the installation permit sticker fee shall be twenty dollars.

(2) After January 1, 2004, prior to receiving an original license, installers shall attend a certification course offered by the commission or a commission-approved provider and pass an accompanying test. The fee for any course offered by the commission shall be set by rule and shall not exceed one hundred dollars.

(3) Installers shall be required to attend one continuing education course per year. The individual required to attend the continuing education course is the individual license holder. For corporations, an officer of the corporation shall attend the course. For partnerships, a partner shall attend the course. The commission shall set the educational requirements and approve educational course providers and the course materials for all continuing education classes.

B. It shall be unlawful for any person, other than the homeowner or a licensed installer, to perform an installation of a manufactured home, whether or not such person receives compensation for such action. For the purposes of this Subsection, community owners or park operators of manufactured homes shall not be considered homeowners if the home in question is or will be leased at any time.

C. Any installer or homeowner installing a manufactured home in this state shall first obtain an installation permit sticker from the commission which shall be affixed to the side of the home at the point where electrical power is connected to the home. All installation permit stickers shall be affixed within ten days of delivery of the manufactured home, unless extenuating circumstances are shown.

D. Any installation of a manufactured home in this state shall be performed in strict compliance with this Part.

E. All fees collected pursuant to Subsection A of this Section or fines collected pursuant to this Part shall be used exclusively for the maintenance and operation of the commission.

Acts 1997, No. 970, §1; Acts 2000, 1st Ex. Sess., No. 92, §1; Acts 2001, No. 718, §2; Acts 2003, No. 661, §1; Acts 2007, No. 441, §1; Acts 2008, No. 217, §1.



RS 51:912.28 - Violations; penalties

§912.28. Violations; penalties

A. Any installer or other person who performs any service under this Part without the appropriate license or who installs a manufactured home in a manner contrary to the requirements of this Part shall be in violation of the provisions of this Part. All such violators shall be subject to the penalty of revocation or suspension of their license or a fine of up to one thousand dollars, or both, for each violation. Violators shall also be subject to any measures prescribed by any other applicable rule, regulation, or law.

B. Multiple violations of this Part occurring in a single installation shall constitute one violation. Each installation performed in violation of this Part shall constitute a separate violation.

Acts 1997, No. 970, §1; Acts 2000, 1st Ex. Sess., No. 92, §1; Acts 2001, No. 718, §2.



RS 51:912.29 - Administration and enforcement; powers of commission

§912.29. Administration and enforcement; powers of commission

The commission may adopt, pursuant to the Administrative Procedure Act, such rules and regulations as are necessary for the administration and enforcement of this Part.

Acts 2000, 1st Ex. Sess., No. 92, §1; Acts 2001, No. 718, §2.



RS 51:912.30 - Mobile homes not covered

§912.30. Mobile homes not covered

The provisions of this Part do not apply to the installation and setup of mobile homes in Louisiana.

Acts 2001, No. 718, §2.



RS 51:912.31 - Installation inspections

§912.31. Installation inspections

Any commission licensee or a homeowner of a manufactured home may request an installation inspection of the home by the commission, for which the commission may charge a fee not to exceed fifty dollars.

Acts 2003, No. 661, §1.



RS 51:912.51 - Definitions

PART XIV-C. MANUFACTURED HOUSING STATE

ADMINISTRATIVE AGENCY

§912.51. Definitions

As used in this Part, the following definitions shall apply:

(1) "Louisiana state plan" means the document which outlines the process by which the state administrative agent shall ensure the effective handling of consumer complaints and other information that relates to noncompliance, defects, or imminent safety hazards, involving manufactured housing, together with any responsibility delegated to the state administrative agent.

(2) "State administrative agency" means the office of the state fire marshal, code enforcement and building safety.

(3) "State administrative agent" or "agent" means the state fire marshal.

Acts 2007, No. 441, §1; Acts 2009, No. 438, §12.



RS 51:912.52 - Louisiana state administrative agent

§912.52. Louisiana state administrative agent

A. The agent is hereby vested with the powers and authority necessary and proper to enable the agent to fully and effectively carry out and enforce the provisions and objectives of the Louisiana state plan administered on behalf of the United States Department of Housing and Urban Development, hereafter referred to as "HUD". The agent is hereby authorized and empowered to adopt and promulgate all reasonable rules and regulations to accomplish the objectives of the Louisiana state plan. The enumeration of any power or authority herein shall not be construed to deny, impair, disparage, or limit any others necessary to the attainment thereof. All rules and regulations shall be adopted in accordance with the provisions of the Administrative Procedure Act. Oversight review shall be conducted by the House Committee on Commerce and the Senate Committee on Commerce, Consumer Protection, and International Affairs.

B. The power and authority of the agent shall include but not be limited to the following:

(1) Working with manufactured home consumers, manufacturers, retailers, developers, salesmen, and installers to hear consumer complaints and other information that relates to noncompliance, defects, or imminent safety hazards as set forth in 24 CFR Part 3282, Subpart I. The agent may make final determinations regarding consumer complaints.

(2) The right to enter at a reasonable time and inspect all factories, warehouses, or establishments in the state in which manufactured homes are manufactured.

(3) Imposing civil and criminal penalties payable to the state through the Louisiana Manufactured Housing Commission as provided for in 42 U.S.C. 5410.

(4) Establishing necessary notification and corrective procedures under 24 CFR Part 3282, Subpart I.

(5) Providing oversight as prescribed by law of remedial actions carried out by manufacturers and a manufacturer's handling of consumer complaints as to plants located within the state.

(6) Establishing a monitoring inspection fee in accordance with the guidelines established by the secretary of HUD and providing for participation in the federal fee distribution system.

Acts 2007, No. 441, §1; Acts 2009, No. 438, §12.



RS 51:912.53 - Administrative and enforcement of the state plan; powers; applicability

§912.53. Administrative and enforcement of the state plan; powers; applicability

A. The agent shall be charged with the adoption, administration, and enforcement of the state plan, pursuant to the federal standards enforcement program and any other rules and regulations necessary for the administration and enforcement of the state plan. The standards adopted shall be in conformity with the standards promulgated pursuant to 24 CFR Part 3280 and 24 CFR Part 3282. The agent shall discharge this duty consistent with the rules and regulations promulgated by HUD.

B. The agent may adopt, pursuant to the Administrative Procedure Act, such rules and regulations as are necessary to enforce the standards promulgated under the state plan and any other rules and regulations necessary for the administration and enforcement of the state plan not inconsistent with the provisions of the federal standards enforcement program.

C. Except as otherwise provided for in this Part, the provisions of Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950 shall apply to the administration and enforcement of this Part.

Acts 2007, No. 441, §1.



RS 51:913 - Oil field equipment sales documentation

PART XV. OIL FIELD EQUIPMENT

§913. Oil field equipment sales documentation

Any person who purchases machinery or other equipment or processed materials necessary for or incidental to, or for the purpose of drilling, producing, or maintaining oil or gas wells, including but not limited to holding tanks, transmission lines, and metering and safety equipment with a value of five hundred dollars or more per item, shall retain an invoice or receipt documenting such purchase which shall include the following information:

(1) The name and address of the buyer, as well as the name of the purchasing agent if the particular machinery, equipment, or materials were ordered by a person designated as a purchasing agent.

(2) The name and address of the seller.

(3) If the seller is a company, the name, address, driver's license number, and social security number of the person representing the company in the sale.

(4) The date and place of the sale.

(5) An identification of each item purchased and its identification number or marking, if such number or marking exists; provided that, if the machinery, equipment, or materials are intended to be used as a unit, then only the identification number or marking of the unit or principal part thereof shall be recorded.

Added by Acts 1982, No. 549, §1; Acts 2005, No. 423, §1.



RS 51:913.1 - Dealers

§913.1. Dealers

A person whose primary business is the sale and purchase of the equipment defined in R.S. 51:913 shall maintain a copy of each purchase and each sale receipt or invoice and shall make them available in an easily retrievable form for inspection by any law enforcement officer.

Added by Acts 1982, No. 549, §1.



RS 51:913.2 - Recordkeeping

§913.2. Recordkeeping

The records required by the provisions of this Part shall be maintained for a period of not less than three years.

Added by Acts 1982, No. 549, §1.



RS 51:913.3 - Penalty

§913.3. Penalty

A violation of any provision of this Part, including failure to make such records required under the provisions of this Part available for inspection by any law enforcement officer, shall be punishable upon first violation by a fine of up to five hundred dollars. Any subsequent violation shall be punishable by a fine of not less than five hundred dollars and not more than five thousand dollars.

Added by Acts 1982, No. 549, §1; Acts 2005, No. 423, §1.



RS 51:913.4 - Injunctive relief

§913.4. Injunctive relief

The attorney general or any district attorney or parish attorney, in their respective district or parish, may enjoin a dealer from continuing in business as a dealer in this state on violation of any provision of this Part.

Acts 2005, No. 423, §1.



RS 51:915 - Mattresses and box springs; prohibited sales

PART XVI. MISCELLANEOUS GOODS

§915. Mattresses and box springs; prohibited sales

A. It shall be a prohibited trade practice for any manufacturer, wholesaler, distributor, or retailer doing business in Louisiana, engaged to any extent in the business of selling mattresses and box springs for resale or directly to the consumer for use, to refuse to sell to any person as an individual item any one mattress or one box spring singly with a separate, individual price for the mattress or box spring.

B. Nothing herein shall be construed as prohibiting a manufacturer, wholesaler, or retailer from selling mattresses and box springs in sets only in addition to selling said items individually; however, no manufacturer or wholesaler shall require any retailer to purchase for resale mattresses and box springs in sets only, or refuse to sell to retailers for resale individual mattresses and box springs of any line or brand.

C. Whoever violates the provisions of this Section shall be fined for the first offense not less than fifty dollars nor more than one hundred dollars; and for any subsequent offense not less than one hundred dollars nor more than three hundred dollars, and in addition the violator shall be enjoined from engaging in the business of selling for resale or use mattresses and box springs in the state of Louisiana for one year.

Acts 1985, No. 199, §2, eff. July 6, 1985.



RS 51:916 - Perfusion equipment and supplies

§916. Perfusion equipment and supplies

A. As used in this Section:

(1) "Compensation" means any thing of economic value which is paid, loaned, granted, given, donated, or transferred or to be paid, loaned, granted, given, donated, or transferred to or in consideration of personal services to any person.

(2) "Contract clinical perfusion company" means any business entity employing a clinical perfusionist or perfusionists for the purpose of contracting their services to a medical institution or physician.

(3)(a) "Perfusionist" or "clinical perfusionist" means a skilled person, qualified by academic and clinical education, who operates extracorporeal circulation equipment during any medical situation where it is necessary to support or temporarily replace a patient's circulatory or respiratory function. A perfusionist is knowledgeable concerning the variety of equipment available to perform such extracorporeal circulation functions.

(b) The perfusionist is educated to conduct extracorporeal circulation and to ensure the safe management of physiologic functions by monitoring and adjusting the necessary variables. The perfusionist is trained, educated, or both, in the administration of blood products, blood conservation techniques, autotransfusion, anesthetic agents, and drugs through the extracorporeal circuit. Such administration is performed according to a prescription, to approved protocol, or both. A perfusionist is knowledgeable and competent in the use of a variety of techniques such as: hypothermia and hemodilution, perfusion procedures involving specialized equipment, and advanced life support techniques.

B.(1) It shall be unlawful for any person performing the services of a clinical perfusionist for a hospital or other medical institution to receive compensation from the sale or use of products or equipment used in the performance of clinical perfusion services to such medical institution.

(2) It shall be unlawful for any person performing the services of a clinical perfusionist as an employee of a physician to receive financial compensation from the sale or use of products or equipment used in the performance of clinical perfusion services to any medical institution.

(3)(a) It shall be unlawful for an individual or business entity which contracts with a hospital or other medical institution for the provision of clinical perfusion services to receive compensation from the sale or use of products or equipment used in the performance of clinical perfusion services to such medical institution.

(b) It shall be unlawful for a business entity which sells products or equipment used in the performance of clinical perfusion services to a hospital or other medical institution to perform perfusion services at that medical institution.

C. Whoever violates the provisions of this Section shall be guilty of an unfair trade practice under the Unfair Trade Practices and Consumer Protection Law and of a civil offense punishable by a fine of not less than one thousand dollars nor more than five thousand dollars for each violation and shall be subject to injunctive relief and any right of an aggrieved party to recover actual damages contained in the Unfair Trade Practices and Consumer Protection Law.

Acts 1997, No. 986, §1.



RS 51:921 - Declaration of policy

CHAPTER 3. DEPARTMENT OF ECONOMIC DEVELOPMENT

PART I. GENERAL PROVISIONS

§921. Declaration of policy

It is the policy of the state of Louisiana, in furtherance of its responsibility to protect the health, public safety, welfare, and future prosperity of the citizens of the state, to fully develop the human, economic, and natural resources of the state through a well-informed and business-oriented Department of Economic Development.

Acts 1964, No. 403, §1; Acts 2003, No. 933, §4.



RS 51:922 - Purpose

§922. Purpose

It is the purpose of this Chapter to effectuate the policy set forth in R.S. 51:921 by providing for:

(1) A program designed to create a non-political Department of Economic Development operated by a thoroughly professional staff;

(2) A continuing program of economic and industrial planning, and industrial development;

(3) A continuing program designed to furnish information to the general public and to state, regional, parish and local governmental and private agencies concerning ways and means of effectuating the policy set forth in R.S. 51:921; and

(4) A continuing program of commercial and industrial planning, education, cooperation and assistance between the State of Louisiana and foreign countries, the federal government, other states and state, regional, parish and local public and private agencies and individuals.

Acts 1964, No. 403, §1; Acts 1989, No. 325, §1.



RS 51:923 - Department of Economic Development; Board of Commerce and Industry; membership

§923. Department of Economic Development; Board of Commerce and Industry; membership

A. The Department of Economic Development is hereby created and shall be advised by a board to be known as the State Board of Commerce and Industry which board shall exercise the powers delegated to it by Article VII, Section 21(F), of the Constitution of Louisiana.

B. The board shall consist of twenty-four members, fifteen of whom shall be appointed by the governor from among representatives of the major economic groups within the state of Louisiana; one who shall be an elected municipal official appointed by the governor from a list of three names submitted by the Louisiana Municipal Association; and one who shall be an elected police juror, councilman, commissioner, or parish president appointed by the governor from a list of three names submitted by the Police Jury Association.

C. In addition, the governor or his designee, the lieutenant governor or his designee, the secretary of the Department of Economic Development or his designee, the chair of the Senate Committee on Revenue and Fiscal Affairs or his designee, the chair of the Senate Committee on Commerce, Consumer Protection and International Affairs or his designee, the chair of the House of Representatives Committee on Ways and Means or his designee, and the chair of the House of Representatives Committee on Commerce or his designee shall be ex officio members of the board with full right to participate in and vote on all matters.

Acts 1983, No. 553, §1. Acts 1984, No. 588, §1, eff. July 12, 1984; Acts 1989, No. 125, §1; Acts 1997, No. 55, §1; Acts 1997, No. 114, §1, eff. June 12, 1997; Acts 2012, No. 32, §1, eff. May 4, 2012.



RS 51:924 - Method of appointment of board members; term of office; vacancies

§924. Method of appointment of board members; term of office; vacancies

A. The governor shall appoint the appointed members of the board. Each appointment by the governor shall be submitted to the Senate for confirmation. The members, other than the governor , lieutenant governor, and the legislative members, shall serve for terms of four years which shall be concurrent with the term of the governor making the appointments. The governor and lieutenant governor shall serve during the term of office of each. The legislative members serve in their capacity as chair of their respective committees. Each member shall continue to serve until his successor is appointed and takes office.

B. A vacancy occurring for any reason shall be filled in the manner provided in Subsection A hereof.

Acts 1964, No. 403, §1. Amended by Acts 1972, No. 147, §1; Acts 1980, No. 732, §1, eff. July 29, 1980; Acts 2003, No. 774, §14; Acts 2012, No. 32, §1, eff. May 4, 2012.



RS 51:925 - Qualifications of board members

§925. Qualifications of board members

Each appointed member of the board shall be a qualified elector of the state of Louisiana. Except as provided in R.S. 51:923(B), no appointed member shall hold public office or be otherwise employed by the state or any agency thereof.

Acts 1964, No. 403, §1; Acts 1989, No. 323, §1.



RS 51:926 - Meetings of the board; election of officers; committees; rules; records

§926. Meetings of the board; election of officers; committees; rules; records

The board shall meet not more than thirty days after its membership shall have been filled and shall elect a chairman, a vice-chairman and such other officers as the board shall consider necessary. The board also shall appoint committees and adopt rules of procedure at its initial meeting. The board may meet as often as it deems necessary provided that there shall be not less than four regular meetings each year. The board shall keep an accurate record of all proceedings which shall be open to public inspection. Officers shall be elected for terms of one year and annually thereafter. There shall be no prohibition against officers succeeding themselves.

Acts 1964, No. 403, §1.



RS 51:927 - Quorum

§927. Quorum

Excluding any vacancies on the board, a majority of the members of the board shall constitute a quorum, and a majority thereof may act on any matter within the jurisdiction of the board.

Acts 1964, No. 403, §1; Acts 1989, No. 125, §1.



RS 51:928 - Compensation of board members

§928. Compensation of board members

Appointed members of the board shall serve without compensation.

Acts 1964, No. 403, §1; Acts 2012, No. 32, §1, eff. May 4, 2012.



RS 51:929 - Domicile of the department and the board; branch offices

§929. Domicile of the department and the board; branch offices

The Department of Economic Development and the Board of Commerce and Industry shall be domiciled in the city of Baton Rouge. Branch offices may be established at such other locations as the board may deem advisable.

Acts 1964, No. 403, §1.



RS 51:930 - Expenses of the department and the board

§930. Expenses of the department and the board

The legislature shall provide funds for suitable offices for the Department of Economic Development and the Board of Commerce and Industry and shall provide adequate funds annually for the operation of the activities of the department and the board. The department shall administer all such funds and any other funds made available to the department or the board by the federal government or any other outside agency, organization, or individual in accordance with state law.

Acts 1964, No. 403, §1; Acts 1989, No. 324, §1.



RS 51:931 - Certification of small entrepreneurships

§931. Certification of small entrepreneurships

The secretary of the Department of Economic Development shall certify businesses as small entrepreneurships for purposes of the Louisiana Initiative for Small Entrepreneurships (the Hudson Initiative) as provided in R.S. 39:2006.

Acts 2005, No. 440, §2, eff. July 11, 2005.



RS 51:932 - Assistance and advice; use of facilities

§932. Assistance and advice; use of facilities

The department may call upon any other state department or agency for assistance and advice. The facilities of the State Library of Louisiana and of Louisiana State University shall be made available for use by the department or members of its staff. It shall be the duty of the attorney general to give assistance to the department and to render his opinion in writing on any subject requested by the secretary of the department.

Acts 1991, No. 938, §6.



RS 51:933 - Cooperative endeavor agreement requirements

§933. Cooperative endeavor agreement requirements

A. A cooperative endeavor agreement with the department shall include but not be limited to the following terms and requirements:

(1) An agreement with a nongovernmental entity for economic development purposes shall contain the specific goals sought to be achieved by the nongovernmental entity and methods for reimbursement to the state if those goals are not met. Further, a nongovernmental entity, other than one participating in a business incubator program, Quality Jobs Program, or Enterprise Zone Program, which defaults on the agreement, breaches the terms of the agreement, ceases to do business, or ceases to do business in Louisiana, shall be required to repay the state, and the agreement shall set out the terms of the repayment.

(2) An agreement based on a legislative appropriation to a public or quasi-public agency or entity which is not a state budget unit shall include a comprehensive budget, provided to the agency and the legislative auditor, showing all anticipated uses of the appropriation, an estimate of the duration of the project, and a plan showing specific goals and objectives, including measures of performance.

(3) The department shall notify all businesses entering into cooperative endeavor agreements of the specific goals within the Louisiana Hudson Initiative and the Veterans Initiative as set forth by the division of administration.

(4) All agreements shall contain a plan to monitor compliance with the terms of the agreement, assigning a particular person within the Department of Economic Development to be responsible for monitoring the agreement. Written reports shall be provided to the Department of Economic Development at least every six months concerning the use of funds and the specific goals and objectives for the use of the funds.

B. The requirements set contained in Subsection A of this Section shall not apply to any existing economic development programs established by the Louisiana Constitution, the Revised Statutes of 1950, or by administrative rule, prior to August 15, 2010.

Acts 2010, No. 1031, §1.



RS 51:934 - Repealed by Acts 1989, No. 321, 1.

§934. Repealed by Acts 1989, No. 321, §1.



RS 51:935 - Information clearinghouse

§935. Information clearinghouse

The department shall serve as the information clearinghouse in Louisiana for all data related to economic development, economic modeling, and strategic economic development planning.

Acts 1995, No. 482, §1; Acts 2003, No. 183, §8; Acts 2010, No. 1034, §2.



RS 51:935.1 - Unified economic development budget report

§935.1. Unified economic development budget report

A.(1) The Department of Economic Development shall issue an annual unified economic development budget report which shall be submitted to the governor, the president of the Senate, the speaker of the House of Representatives, every member of the legislature electronically, and the David R. Poynter Legislative Research Library, as provided in R.S. 24:772.

(2) Upon request by the Department of Economic Development, the Department of Revenue and the Louisiana Workforce Commission shall provide any information in their possession needed by the Department of Economic Development for preparation of the report. The Department of Economic Development shall not disclose any confidential data provided, and shall not include any confidential information in the report in an individually identifiable form.

B.(1) The report in each year shall include at least twenty-five percent of the economic development programs within the Department of Economic Development. Each economic development program within the department shall be included in the report at least once every four years. New economic development programs created within the department shall be included in the report not later than two years after the year of creation.

(2) The report shall include, as applicable, the following:

(a) A list of all state economic development programs within the Department of Economic Development, including program title and statutory citation.

(b) A description of the economic development programs covered by the report, including the purposes of the programs, qualifying businesses, type of incentive, and how administered.

(c) For the immediately prior fiscal year, if it is the initial report on a program, and for all fiscal years since the last report on the program, if it is a subsequent report, based upon actual data to the extent available and upon estimates to the extent actual data is not available:

(i) The amount of incentives issued.

(ii) The administrative cost of the program.

(iii) The number of permanent, new and retained, full-time and part-time jobs, amount of associated payroll, amount of capital investment, and any other economic benefit associated with utilization of the program.

(iv) The economic impact of the program, including impact on state tax revenues.

(v) The overall impact of the program.

(d) For the current and next fiscal year, estimates of all of the following:

(i) The amount of incentives to be issued.

(ii) The administrative cost of the program.

(iii) The number of permanent, new and retained, full-time and part-time jobs, amount of associated payroll, amount of capital investment, and any other economic benefit associated with utilization of the program.

(iv) The economic impact of the program, including impact on state tax revenues.

(v) The overall impact of the program.

C, D. Repealed by Acts 2013, No. 387, §2.

E.(1)(a) The legislative auditor shall conduct an annual performance audit designed to evaluate the management controls, accuracy, and reliability of the reported information on at least three economic development programs as defined in this Section. The economic development programs that are to be audited shall be selected by the legislative auditor.

(b)(i) The auditor may require the division of administration and the Department of Economic Development to provide such data, information, and reports that the auditor determines is reasonably necessary. In addition, and notwithstanding any other law to the contrary, the Department of Revenue and the Louisiana Workforce Commission shall provide to the auditor any data, information, or reports relative to the programs being audited that the auditor may reasonably require, and only where such programs require that such data be reported, provided that such data, information, or report shall be subject to the provisions of R.S. 47:1508 and may only be used in a manner that shall prevent the identification of a particular employer.

(ii) If such departments are unable to provide to the auditor data, information, or reports the auditor reasonably requires, because such data, information, or report was not provided by the employer and should have been provided to such departments either by law or contract, then that department to which the data, information, or report should have been provided may request the employer to provide such data, information, or report.

(2) The auditor shall include in the audit a conclusion as to the material correctness and sufficiency of the reports, data and information concerning the programs which are used in the unified economic development budget report and as to the material correctness of the report concerning the programs audited.

(3) In addition to the Legislative Audit Advisory Committee, the performance audit shall be submitted to the Economic Estimating Conference, every member of the legislature, and the legislative fiscal office.

F. For the purposes of this Section, the following words and phrases shall have the following meanings:

(1)(a) "Economic development program" means any state program which directly or indirectly confers fiscal benefits on employers located in the state for the purpose of retaining and creating jobs and growing the state's economy. Such programs may include grants, loan guarantees, tax exemptions, exclusions, credits, or rebates, but only to the extent that such benefits are used by an identifiable group of employers in the same or a similar business.

(b) The ten-year property tax exemption and the inventory tax credit shall not be considered economic development programs.

(2) "Employer" means the entity participating in the economic development program.

(3) "New permanent full-time job" means a job filled by an employee not previously on the payroll of the employer who is participating in the economic development program, or previously on the payroll of such employer's parent, subsidiary, or affiliate, who works a minimum of thirty-five hours per week and who is employed a minimum of forty weeks a year as verified by an employer's W-2 forms.

(4) "New permanent part-time job" means a job filled by an employee not previously on the payroll of the employer who is participating in the economic development program, or previously on the payroll of such employer's parent, subsidiary, or affiliate, who works less than thirty-five hours per week or who is employed less than forty weeks a year as verified by an employer's W-2 forms.

Acts 2002, 1st Ex. Sess., No. 150, §1, eff. April 24, 2002; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2009, No. 438, §11(A); Acts 2013, No. 387, §§1, 2.



RS 51:936 - Cooperation between department and state agencies

§936. Cooperation between department and state agencies

A. The Department of Economic Development is authorized to call upon all state agencies for full and complete cooperation and assistance in planning and coordinating its programs, and all state agencies are hereby directed to cooperate and assist the department to the fullest possible extent.

B. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

C. The Department of Economic Development may obtain directly from all state agencies any information that state agencies may have regarding any company that has applied to or contracted with the Department of Economic Development for assistance, including but not limited to tax incentives, economic development programs, financial assistance, cooperative endeavor agreements, or technical assistance. The Department of Economic Development is further authorized to obtain information outlined above for the Louisiana Economic Development Corporation. The Department of Economic Development will minimize the financial impact this Section may have on another agency, by obtaining the information from said agency in the least intrusive and most efficient manner.

D. Any information obtained by the Department of Economic Development from another state agency in this manner shall remain confidential and privileged in the same manner as the agency providing that information would maintain confidentiality and privilege. Any information obtained by the Louisiana Economic Development Corporation from the Department of Economic Development pursuant to this Section shall remain confidential and privileged in the same manner as the Department of Economic Development would maintain confidentiality and privilege.

Acts 1983, No. 724, §2; Acts 1997, No. 588, §2; Acts 1997, No. 1116, §2; Acts 2004, No. 699, §3; Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 51:936.1 - One-stop licensing program, creation; Department of Economic Development

§936.1. One-stop licensing program, creation; Department of Economic Development

A. There shall hereby be created in the Department of Economic Development a one-stop licensing program. The program to assist businesses in obtaining permits shall be within the department. For the purposes of this Section, "permit" means any license, certificate, registration, permit, or any other form of authorization required by a state agency to engage in a particular commercial activity or act.

B. The program shall provide centralized services to assist businesses in identifying and securing appropriate permits needed to operate a business. The major objective of the program is to reduce the time and paperwork involved in obtaining permits. The program shall enable the business person to obtain this information from a single source. The program shall have centralized licensing services and centralized information services.

C. The department shall render the following assistance:

(1) Assist the business person by providing information on permitting, generally and specifically, and furnish permit forms pertaining to their specific business.

(2) Compile a comprehensive listing of all state permits and categorize the required permits into a comprehensive handbook that is readily available to persons interested in establishing a business enterprise.

(3) Facilitate contacts for an applicant with the proper state agency responsible for processing and reviewing the respective permit application.

(4) Arrange conferences to clarify the interest and requirements of any such state agency with respect to a permit application.

(5) Consider with state agencies the feasibility of consolidating hearings and data required of the applicant.

(6) Assist the applicant in the resolution of outstanding issues identified by the state agency, including delays experienced in permit review.

(7) Coordinate federal, state, and local permit review actions to the extent practicable.

D. The department may accept completed permits from a business owner and shall promptly forward them to the appropriate agency.

E. The department shall not have any authority to approve or issue permits.

Acts 1986, No. 571, §2; Acts 1991, No. 490, §3, eff. July 15, 1991.



RS 51:936.2 - Repealed

§936.2. Repealed by Acts 2015, No. 361, §4, eff. July 1, 2015.



RS 51:936.3 - Priority funding plan; renewal communities, economic development zones, and small and disadvantaged businesses

§936.3. Priority funding plan; renewal communities, economic development zones, and small and disadvantaged businesses

The Department of Economic Development and the Louisiana Workforce Commission shall develop priorities to be utilized by the various economic development programs of the state to fund businesses in economic development zones and in renewal communities as well as priorities for funding and other assistance for small and disadvantaged businesses.

Acts 2003, No. 509, §1; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 51:937 - Federal-state and interstate agreements by governor

§937. Federal-state and interstate agreements by governor

The Governor, on behalf of the state, and after recommendation by the Board of Commerce and Industry, is authorized to enter into agreements with the federal government or any of its agencies or with other states or state agencies which will facilitate federal-state and interstate cooperation in promoting the purposes of this Chapter.

Acts 1964, No. 403, §1.



RS 51:938 - Advisory committees; functions

§938. Advisory committees; functions

The secretary may appoint advisory committees composed of representatives of the businesses and industries and labor of the state and fix the number of members of each. These committees shall conduct such studies and investigations as the secretary may direct and shall report their findings and recommendations thereon to the secretary.

Acts 1964, No. 403, §1; Acts 1989, No. 316, §1.



RS 51:938.1 - Office of entertainment industry development created

§938.1. Office of entertainment industry development created

A. The office of entertainment industry development is hereby created in the Department of Economic Development.

B. The office shall:

(1) Advise the department on all matters relative to the development and expansion of digital media, music, film, motion picture, video, commercial television, and still photography industries in the state, including development of the state strategic plan for digital media, music, and film and television production.

(2) Monitor the implementation of the state marketing and promotion plan for digital media, music, television, and filmmaking.

(3) Administer the Louisiana Motion Picture Incentive Act, the Louisiana Digital Media Act, and the Louisiana Sound Recording Investor Tax Credit Program.

C.(1) The secretary of the Department of Economic Development shall appoint personnel to fill positions as provided by law to administer the functions of the office.

(2) In order to carry out the functions of the office, the department may employ such administrative, technical, and other personnel as may be necessary to accomplish said functions and for which funds are made available.

D. The office shall promote the development of the digital media, music, film, and television industries within this state and may engage in the following activities:

(1) Develop and implement the state strategic plan for digital media, music, and film and television production. The purpose of the plan shall be to design a program for the preparation and distribution of promotional and informational materials citing the key economic benefits of basing digital media, music, and film and television production in Louisiana.

(2) Contract with and direct a trade or an industry representative for the purpose of promoting Louisiana for digital media, music, and film and television production.

(3) Serve as an informational clearinghouse and provide technical assistance to individuals and entities engaged in digital media, music, and film and television production by:

(a) Compiling, producing, publishing, and updating a comprehensive directory on sites, facilities, services, tax incentives, and permitting practices and procedures in Louisiana and a digital production services manual.

(b) Providing location assistance, including location of props, upon request.

(c) Providing technical assistance to indigenous filmmakers and television, digital media, and music producers so as to encourage the development of their craft.

(d) Increase the digital media, music, and film and television production opportunities for new and emerging indigenous digital media, music, television, and filmmakers.

(4) Develop and administer a one-stop permitting service for use of state property, a standardized permit procedure for state agencies, and other permit services.

(5) Assist in obtaining permission to film at certain private locations.

(6) Participate in regional, national, and international digital media, music, and film and television promotional market places.

(7) Sponsor workshops, seminars, and festivals on digital media, music, and film and television production, including its legal and financial aspects, and assist with digital media, music, film, and television premieres and galas.

(8) Establish a partnership with the Department of Culture, Recreation and Tourism that provides for collaboration between the office of entertainment industry development and the Department of Culture, Recreation and Tourism to advance, through strategic initiatives, Louisiana's cultural economy.

E. All departments, commissions, boards, agencies, officers, and institutions of the state of Louisiana and all subdivisions thereof shall cooperate with the office in carrying out the purposes of this Section.

F. The department is hereby designated as the applicant, administrative body, and recipient for accepting and administering any and all state, federal, and private funds awarded to and allocated by the state of Louisiana for any purpose covered by this Section.

Acts 2001, No. 9, §9, eff. July 1, 2001; Acts 2003, No. 551, §§4 and 5; Acts 2006, No. 346, §1; Acts 2010, No. 743, §1C, eff. July 1, 2010.



RS 51:939 - Louisiana Council on New Industry Taxation and Louisiana Nuclear and Space Authority abolished; transfer of functions to State Board of Commerce and Industry; placement of Atomic Energy Development Agency in State Department of Economic Development

§939. Louisiana Council on New Industry Taxation and Louisiana Nuclear and Space Authority abolished; transfer of functions to State Board of Commerce and Industry; placement of Atomic Energy Development Agency in State Department of Economic Development

A.(1) In order to merge and consolidate into one department, under authority of Section 32 of Article III of the Constitution of 1921, the executive and administrative offices of the State of Louisiana whose duties and functions are of a similar nature or character, the Louisiana Council on New Industry Taxation and the Louisiana Nuclear and Space Authority created and provided for by the laws of Louisiana are hereby abolished and the functions, powers and duties of each of said agencies are transferred to the State Board of Commerce and Industry and the State Department of Economic Development. Hereafter the administrative functions of the state now or hereafter authorized to be exercised by the constitution and laws in relation to the administration, management and operation of the functions, programs and facilities of the said merged boards and agencies shall be exercised by the executive director of the State Department of Economic Development under the supervision and direction of the State Board of Commerce and Industry.

(2) The provisions of this section or any other law to the contrary notwithstanding, the Atomic Energy Development Agency created by the provisions of R.S. 51:1054 shall be placed in and become a part of the State Department of Economic Development, effective January 1, 1973. The coordinator of the agency, the method of his appointment and the functions, powers and duties authorized by the provisions of R.S. 51:1054, R.S. 51:1065 and R.S. 51:1068 shall continue as provided by such provisions.

B. Under the transfer of functions provided for by this section, any pending or unfinished business of the agencies enumerated in Paragraph (1) of Subsection A shall be taken over and be completed by the executive director with the same power and authority as was exercised by each of said agencies. The state board shall be the successor in every way to these agencies, and every act done in the exercise of such functions by the state board and/or the executive director shall be deemed to have the same force and effect under any provisions of the constitution and laws in effect on the effective date of this section as if done by the agencies from which such functions are transferred.

C. Whenever any of the agencies hereby transferred is referred to or designated by any law or contract or other document, such reference or designation hereafter shall be deemed to and shall apply to the State Board of Commerce and Industry and the legislature hereby specifically states that the provisions of this section are in no way and to no extent intended to nor shall they be construed in any manner which will impair the contractual obligations of any of the agencies heretofore existing, or of the State of Louisiana.

It is hereby specifically provided that all such obligations hereafter shall be deemed to be the obligations of the state board to the same extent as if originally made by it. In like manner, and in order to prevent any violation of the provisions, terms or conditions of any gift, donation, deed, will, trust or other instrument or disposition by which property of any nature or description has been vested in any agency affected by this merger, consolidation and transfer, or diversion from the purposes for which such property was donated, deeded, devised or bequeathed or otherwise vested in any such agency, it is hereby specifically provided that each and every such instrument or disposition hereafter shall be deemed to have been vested in the state board in the same manner and to the same extent as if originally so done. In addition, the provisions of this section shall not be construed or applied in such a way as to prevent full compliance by the state or any agency thereof with the requirements of any act of the Congress of the United States or any regulation made thereunder by any officer or agency of the federal government by which federal aid or other federal assistance from the United States has been or is hereafter made available to this state or any of these agencies, anything contained in this section to the contrary notwithstanding, and such compliance hereafter shall be accomplished by the state board.

D. All books, papers, records, money, choses in action and other property heretofore possessed, controlled or used by the agencies in the exercise of functions hereby transferred are hereby transferred to the state board.

E. All employees heretofore engaged in the performance of duties in the agencies hereby transferred, in the exercise of functions transferred by the section to the state board shall be transferred with functions to the state board to the extent practicable and necessary to carry out the purposes of this section and they shall, so far as practicable and necessary, continue to perform the duties heretofore performed, subject to the provisions of the state civil service law.

F. The transfer of functions herein provided shall be effective on and after January 1, 1973; provided, however, that to effect an orderly transfer of the functions of such agencies the following procedure shall be effected, to wit:

(1) Not later than September 15, 1972, the agencies whose functions are hereby transferred shall transmit to the governor, the commissioner of administration and the State Board of Commerce and Industry such information as may be necessary to effect plans for such transfer and as may be prescribed by the commissioner of administration, including but not limited to (a) a complete list of all personnel, their salaries and job descriptions; (b) a complete inventory of all furniture, fixtures and equipment of every kind and description whatsoever; (c) all financial and bookkeeping records of each of the agencies and (d) a summary of all floor space in state office buildings or elsewhere then being utilized.

(2) The State Board of Commerce and Industry thereafter shall prepare and transmit to the governor and the Division of Administration a transition plan for consolidation not later than November 1, 1972. This plan shall include a detailed procedure for the transfer and operation of the functions transferred to it, including the transfer and utilization of jobs, personnel, funds, office space and equipment, and such other information as the governor may require.

G. All monies appropriated to, dedicated to or otherwise realized through any source whatsoever by each of the agencies whose functions are hereby transferred, upon the effective date hereof shall be transferred to the State Board of Commerce and Industry, and thereafter the disbursement of and accountability for said funds shall be the responsibility of the State Board of Commerce and Industry.

Added by Acts 1972, No. 689, §1.



RS 51:940 - Filing tax exemption certificates

§940. Filing tax exemption certificates

Notwithstanding any other provision of law to the contrary, contracts for tax exemptions entered into by the State Board of Commerce and Industry shall be filed with the Department of Economic Development, which shall maintain a file of such contracts.

Added by Acts 1978, No. 548, §1.



RS 51:940.1 - Motion picture investor; prohibition on certification for pornographic materials

§940.1. Motion picture investor; prohibition on certification for pornographic materials

A. Purpose. The purpose of this Section is to provide heightened standards and procedures for the Department of Economic Development or the office of entertainment industry development.

B. In addition to all other program requirements, prior to final certification of production expenditures for a state-certified production, the motion picture production company shall submit to the Department of Economic Development, office of entertainment industry development, a statement declaring that it is not required to maintain records for the certified production pursuant to 18 U.S.C. 2257.

Acts 2012, No. 560, §1.



RS 51:941 - Definitions

PART II. SMALL AND EMERGING

BUSINESS DEVELOPMENT PROGRAM

§941. Definitions

For the purposes of this Part, the following terms shall have the following meanings:

(1) "Department" means the Department of Economic Development.

(2) "Program" means the Small and Emerging Business Development Program created within the Department of Economic Development.

(3) "Small and emerging business" means a small business organized for profit and performing a commercially useful function, which is more than fifty percent owned and controlled by one or more small and emerging business persons and which has its principal place of business in the state. A nonprofit organization is not a small and emerging business for purposes of this Part.

(4) "Small and emerging business person" means a citizen of the United States who has resided in the state for at least one year and whose ability to compete in the free enterprise system has been impaired historically due to diminished capital or credit opportunities as compared to others in the same or similar line of business, and whose diminished opportunities have historically precluded, or are likely to preclude, such individual from successfully competing in the open market.

Acts 2001, No. 9, §9, eff. July 1, 2001; Acts 2006, No. 434, §1.



RS 51:942 - Small and emerging businesses

§942. Small and emerging businesses

A. The department shall provide for the increased opportunity for small and emerging businesses to become competitive in a modern economy without regard to race or gender. This purpose shall be accomplished by providing a program of assistance and promotion. The following provisions of this Section shall be applied and interpreted to promote this purpose.

B. There is hereby established within the department the small and emerging business development program. In an effort to assist small and emerging businesses, the department shall do the following:

(1) Identify, develop, and promote equal opportunity for all qualified small and emerging businesses.

(2) Develop a system to assist licensed insurance agents and approved licensed surety companies in providing surety bonds to certified businesses and develop a system to provide financial, technical, and managerial assistance to certified businesses. The department shall not act as a licensed agent or as a surety company or issue surety bonds.

(3) Serve as an informational clearinghouse and provide technical assistance to individuals and entities engaged in small business development.

(4) As provided by rule, establish any other programs that may be necessary to carry out the purpose and intent of this Section.

C. The small and emerging business program shall not assist concerns owned and controlled by individuals who have accumulated substantial wealth or who have not experienced or who have overcome impediments to obtaining access to financing, markets, and resources.

D. The department shall by rule establish application, submission, and review criteria and procedures for certification of qualified small and emerging businesses.

E. The department may require all certified small and emerging businesses to report such information the department deems necessary to enable and facilitate its evaluation of the progress of the small and emerging business and the benefits of the program.

F. The department shall adopt such rules and regulations in accordance with the Administrative Procedure Act for the implementation of the small and emerging business program. The rules adopted with regard to the small and emerging business program pursuant to the Louisiana Small and Emerging Business Act shall be reauthorized until such time as new rules are adopted to implement the provisions of this Part.

G.(1) Complaints regarding certification of small and emerging businesses may be submitted in writing to the department and shall be processed according to the policies and procedures adopted by the department.

(2) Decisions to deny certification, deny renewal of certification, or revoke certification are subject to the review of an administrative law judge from the division of administrative law upon the aggrieved party requesting an adjudicatory hearing for the review of the department's decision pursuant to the provisions of Chapter 13-B of Title 49 of the Louisiana Revised Statutes of 1950.

H. No applicant, employee of the department, or any other public servant shall commit the crime of deceptive certification of a small and emerging business as provided for in R.S. 51:944.

I.(1) Funds received by the department and made available for small business surety bonding shall be deposited immediately upon receipt into the state treasury.

(2) Repealed by Acts 2014, No. 646, §11, eff. July, 1, 2014.

(3) The monies in the Small Business Surety Bonding Fund shall be used by the department solely to fund the department's efforts to provide financial assistance to small businesses to mitigate gaps in the state surety bonding market.

(4) The approval of the undersecretary of the office of management and finance and the assistant secretary of the office of business development within the department shall be required prior to the issuance of or entrance into any obligation, whether contractual or financial, by the bonding assistance program.

J. Staff necessary to effectuate this Part properly, insofar as funds are available, shall be employed by and be under the direction and control of the secretary of the department.

Acts 2001, No. 9, §9, eff. July 1, 2001; Acts 2014, No. 646, §11, eff. July 1, 2014.



RS 51:943 - Repealed by Acts 2011, No. 207, §7.

§943. Repealed by Acts 2011, No. 207, §7.



RS 51:944 - Deceptive certification of a small and emerging business; penalties

§944. Deceptive certification of a small and emerging business; penalties

A. The crime of deceptive certification of a small and emerging business is the act of any applicant who does any one or all of the following:

(1) Fraudulently obtains or retains certification as a small and emerging business under R.S. 51:942 or any similar program conducted or funded by the state or a political subdivision thereof.

(2) Willfully makes a false statement, whether by affidavit, report, or other representation, to an official or employee of the department with the intent to influence the certification or denial of certification of any business entity as a small and emerging business under R.S. 51:942 or any similar program conducted or funded by the state or a political subdivision thereof.

(3) Fraudulently obtains money reserved for, allocated to, or available to a small and emerging business pursuant to R.S. 51:942 or any similar program conducted or funded by the state or a political subdivision thereof.

B. Any employee of the department or any other public servant who, with the intent to defraud, knowingly commits any of the acts provided for in Subsection A of this Section or knowingly assists an applicant in committing any such acts shall be guilty of the crime of deceptive certification of a small and emerging business and shall be subject to any penalties or other court orders provided for in this Section.

C. Whoever commits the crime of deceptive certification of a small and emerging business shall be fined not more than five thousand dollars, or imprisoned, with or without hard labor, for not more than two years, or both.

D. In addition to any fine imposed under this Section the court, as a condition of any suspension of an order of imprisonment, shall require that the offender make restitution to the entity from which such money was obtained, in an amount equal to all or part of the amount of money that was obtained in violation of this Section.

Acts 2001, No. 9, §9, eff. July 1, 2001.



RS 51:945 - References to the division

§945. References to the division

Any references to the division of small and emerging business development, or any of its previous titles, throughout the Louisiana Revised Statutes of 1950, shall mean the department.

Acts 2001, No. 9, §9, eff. July 1, 2001.



RS 51:946 - Mentor-protégé program; legislative findings; purposes; implementation

§946. Mentor-protégé program; legislative findings; purposes; implementation

A. It is the finding of the Legislature of Louisiana that the overall economic health of the state would be improved by enabling the growth or formation of more viable small businesses. The legislature also finds that one way to facilitate the growth and formation of small businesses is to establish a mentor-protégé program to enable economically disadvantaged businesses to break down barriers and build economic self-sufficiency and capacity. The legislature finds that the establishment of a mentor-protégé program would benefit the state as the program would facilitate the creation of mutually beneficial relationships to assist in the transfer of managerial and technical skills and in the provision of one-on-one technical assistance from companies which are self-sufficient and thriving to companies which are attempting to succeed economically. The legislature further finds that an important element in facilitating companies to become economically viable includes development of the capacity to compete for public and private sector contracting and purchasing opportunities.

B. There is hereby established within the division the mentor-protégé program which shall be administered by the division. The division shall provide for implementation of the program through the adoption and promulgation of rules and regulations which, at a minimum, provide for the following:

(1) Terms, conditions, and criteria for participation, which at a minimum shall include eligibility as economically disadvantaged businesses and persons.

(2) Development of a departmental marketing plan identifying business sectors to target for mentor-protégé activities and identifying potential firms to participate.

(3) Establishment of a database of protégé companies throughout the state to identify companies based on the type of enterprise in which they are involved.

(4) Guidelines for participation by mentor firms, including the following:

(a) Demonstrated capacity in managerial or technical skills.

(b) Participation requirements, including the time frame of the mentor-protégé relationship, specific business processes, procedures, or skills which will be transferred, and other evidence that a bona fide mentor-protégé business relationship exists.

(5) Guidelines for participation by the protégé firms, including:

(a) Eligibility criteria, including a net worth threshold and other business capacity measures.

(b) Eligibility for governmental contracting.

(6) Development and approval of a mentor-protégé plan between qualified firms detailing the following:

(a) The duties and responsibilities to be performed by each party in the joint, reciprocal relationship, including the transfer of managerial and technical skills and the development of competence, competitive position, and shared opportunity.

(b) Prohibition of mentor-protégé participation in the source selection process pursuant to R.S. 51:947 within one hundred and twenty days after a mentor-protégé plan between two companies has been approved.

(c) Provisions for termination, including provisions relative to competition between the mentor and protégé firms once the relationship is ended.

(7) Measures of performance to evaluate each individual mentor-protégé plan approved by the division including measures of the change in protégé firm's business capacity and capability, numbers and dollar value of contracts under the plan, and progress toward graduation from protégé status.

(8) Provisions for nonperformance by either the mentor firm or the protégé firm.

(9) Provisions for conflict resolution between the two parties in the relationship.

(10) Implementation of internal departmental controls over the program and the participants.

Acts 2006, No. 434, §1.



RS 51:947 - Executive branch agency participation in mentor-protégé program

§947. Executive branch agency participation in mentor-protégé program

Any state agency may develop a plan for participation in the mentor-protégé program which plan shall be consistent with the rules and regulations adopted pursuant to R.S. 51:946. Additionally, each plan shall specify the conditions for participation for that agency in accordance with the statutes governing public bid and procurement.

Acts 2006, No. 434, §1.



RS 51:951 - Purpose

PART III. INFORMATION CLEARINGHOUSE FOR

ELECTRIC GENERATION

§951. Purpose

The purpose of this Part is to improve the dissemination of information regarding access to electric generation produced in Louisiana by generation facilities that use or consume groundwater of the state and to assure that Louisiana-based wholesale power buyers are notified of the generator's intent to sell power in furtherance of the policy set forth in R.S. 51:921.

Acts 2001, No. 1040, §1, eff. June 27, 2001.



RS 51:952 - New and expanded electric generation facilities using Louisiana groundwater for production of electricity; requirement of notice of operation date and contact information for electric power sales; reports

§952. New and expanded electric generation facilities using Louisiana groundwater for production of electricity; requirement of notice of operation date and contact information for electric power sales; reports

A.(1) The provisions of this Section shall apply to all entities that own, lease, and/or operate new or expanded electric generation facilities that commence operation in the state on or after January 1, 2003, if the new or expanded electric generation facilities use or consume groundwater of the state in the process of producing electricity for sale into the wholesale electricity market.

(2) The provisions of this Section shall not apply to municipally owned or operated electric generation facilities, electric generation facilities subject to the jurisdiction of the Louisiana Public Service Commission, qualifying cogeneration and small power production facilities as defined in the Public Utilities Regulatory Act of 1978 (PURPA), or electric generation facilities that produce electricity exclusively for use at the site of generation and/or for sale to a Louisiana electric public facility.

B.(1)(a) All new or expanded electric generation facilities provided for in Subsection A of this Section shall, at least one hundred eighty days prior to the start of commercial operation of such facilities, provide notice to the secretary of the Louisiana Department of Economic Development, the executive secretary of the Louisiana Public Service Commission, and the Groundwater Management Commission of the expected date for commencing such operation and contact information for electric power sales from the generation facilities. Such notice shall be designed to inform Louisiana-based wholesale power buyers of the generator's intent to sell power.

(b) The Louisiana Department of Economic Development and the Louisiana Public Service Commission shall post such information on each agency's official website and/or publish such information in each agency's official publication.

(2) After the initial operation of such facility, its management shall provide semiannual notification to such department and commissions, if less than twenty-five percent of the power sales in megawatt hours from the facility during the previous six months were made to in-state purchasers.

Acts 2001, No. 1040, §1, eff. June 27, 2001.



RS 51:955 - Repealed by Acts 1986, No. 364, §1, eff. July 2, 1986.

§955. §§955 to 959 Repealed by Acts 1986, No. 364, §1, eff. July 2, 1986.



RS 51:955.1 - Repealed by Acts 2014, No. 832, §3.

PART IV. LOUISIANA BROADBAND ADVISORY COUNCIL

§955.1. Repealed by Acts 2014, No. 832, §3.



RS 51:955.2 - Repealed by Acts 2014, No. 832, §3.

§955.2. Repealed by Acts 2014, No. 832, §3.



RS 51:955.3 - Repealed by Acts 2014, No. 832, §3.

§955.3. Repealed by Acts 2014, No. 832, §3.



RS 51:955.4 - Repealed by Acts 2014, No. 832, §3.

§955.4. Repealed by Acts 2014, No. 832, §3.



RS 51:955.5 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§955.5. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 51:961 - Local Economic Development Support; Department of Economic Development authority

PART V. LOCAL ECONOMIC DEVELOPMENT SUPPORT FUND

§961. Local Economic Development Support; Department of Economic Development authority

A. The activities of the various parish and regional economic development organizations in the state shall be supported through the Local Economic Development Support Program as developed by the Department of Economic Development and only in the amounts appropriated each year by the legislature.

B.(1) The Department of Economic Development, through its office of commerce and industry, shall provide by rules and regulations promulgated under the Administrative Procedure Act for a Local Economic Development Support Program.

(2) The rules and regulations shall incorporate a distribution formula that shall use as its basis the population, the number of business establishments, and the level of services associated with each recipient of funding. The funds shall be distributed pursuant to a contract between the recipient and the department that clearly specifies the services to be performed by the recipient and the territorial jurisdiction for which the recipient is responsible in rendering its services.

(3) The services to be rendered may include but are not limited to the following:

(a) Submission of community data summaries on all relevant communities in the jurisdiction.

(b) Submission of information on approved forms for all industrial parks and sites over five acres and industrial buildings over twenty thousand square feet in the jurisdiction.

(c) Submission of an annual report on visual inspection of properties in (b) herein.

(d) Submission of a quarterly update on availability of properties in (b) herein.

(e) Submission of an office space guide on an annual basis.

(f) Development of marketable properties.

(g) Cooperation in prospect activities, including but not limited to the development of adequate local sales teams, promotional literature, and participation in prospect trips.

(h) Development of local development corporations.

(i) Coordination of the Ready Cities Program.

(j) Identification of opportunities for joint federal and state project funding and appropriate grantsmanship.

(k) Joint federal and state procurement assistance.

(l) Loan packaging.

(m) Moderately complex financing assistance.

(n) SBIR application assistance.

(o) Identification of licensing or joint venture opportunities and managing such projects.

(p) Export assistance.

(q) Identification of opportunities for establishing of businesses.

Acts 1984, No. 634, §1; Acts 1992, No. 984, §16.



RS 51:971 - Repealed by Acts 2008, No. 815, §5.

PART VI. LOUISIANA APPLIED POLYMER TECHNOLOGY

EXTENSION CONSORTIUM

§971. Repealed by Acts 2008, No. 815, §5.



RS 51:972 - Repealed by Acts 2008, No. 815, §5.

§972. Repealed by Acts 2008, No. 815, §5.



RS 51:973 - Repealed by Acts 2008, No. 815, §5.

§973. Repealed by Acts 2008, No. 815, §5.



RS 51:974 - Repealed by Acts 2008, No. 815, §5.

§974. Repealed by Acts 2008, No. 815, §5.



RS 51:975 - Repealed by Acts 2008, No. 815, §5.

§975. Repealed by Acts 2008, No. 815, §5.



RS 51:976 - Repealed by Acts 2008, No. 815, §5.

§976. Repealed by Acts 2008, No. 815, §5.



RS 51:977 - Repealed by Acts 2008, No. 815, §5.

§977. Repealed by Acts 2008, No. 815, §5.



RS 51:978 - Repealed by Acts 2008, No. 815, §5.

§978. Repealed by Acts 2008, No. 815, §5.



RS 51:981 - Repealed by Acts 2001, No. 8, 18, eff. July 1, 2001.

PART VII. LOUISIANA PAN AFRICAN COMMISSION

§981. Repealed by Acts 2001, No. 8, §18, eff. July 1, 2001.



RS 51:982 - Repealed by Acts 2001, No. 8, 18, eff. July 1, 2001.

§982. Repealed by Acts 2001, No. 8, §18, eff. July 1, 2001.



RS 51:983 - Repealed by Acts 2001, No. 8, 18, eff. July 1, 2001.

§983. Repealed by Acts 2001, No. 8, §18, eff. July 1, 2001.



RS 51:984 - Repealed by Acts 2001, No. 8, 18, eff. July 1, 2001.

§984. Repealed by Acts 2001, No. 8, §18, eff. July 1, 2001.



RS 51:991 - Repealed by Acts 1997, No. 1116, 2.

§991. Repealed by Acts 1997, No. 1116, §2.



RS 51:992 - Repealed by Acts 1997, No. 1116, 2.

§992. Repealed by Acts 1997, No. 1116, §2.



RS 51:993 - Repealed by Acts 1997, No. 1116, 2.

§993. Repealed by Acts 1997, No. 1116, §2.



RS 51:994 - Repealed by Acts 1997, No. 1116, 2.

§994. Repealed by Acts 1997, No. 1116, §2.



RS 51:1001 - SOUTHERN STATES ENERGY COMPACT

CHAPTER 4. SOUTHERN STATES ENERGY COMPACT

PART I. COMPACT

§1001. Entry into compact; purpose

NOTE: AS ENACTED BY ACTS 1960, NO. 389, §2:

The Southern Interstate Nuclear Compact is hereby enacted into law and entered into by the state of Louisiana with any and all states legally joining therein in accordance with its terms. The party states recognize that the proper employment of nuclear energy, facilities, materials, and products can assist substantially in the industrialization of the South and the development of a balanced economy for the region. They also recognize that optimum benefit from an acquisition of nuclear resources and facilities requires systematic encouragement, guidance, and assistance from the party states on a cooperative basis. It is the policy of the party states to undertake such cooperation on a continuing basis; it is the purpose of this compact to provide the instruments and framework for such a cooperative effort to improve the economy of the South and contribute to the individual and community well being of the region's people.

NOTE: AS AMENDED BY ACTS 1979, NO. 576, §1, EFF. UPON APPROVAL BY NINE PARTY STATES AND CONGRESS:

The Southern States Energy Compact is hereby enacted into law and entered into by the state of Louisiana with any and all states legally joining therein in accordance with its terms. The party states recognize that the proper employment and conservation of energy and employment of energy related facilities, materials, and products, within the context of a responsible regard for the environment, can assist substantially in the industrialization of the south, and the development of a balanced economy for the region; they also recognize that optimum benefit from an acquisition of energy resources and facilities requires systematic encouragement, guidance, and assistance from the party states on a cooperative basis. It is the policy of the party states to undertake such cooperation on a continuing basis; it is the purpose of this compact to provide the instruments and framework for such a cooperative effort to improve the economy of the south and contribute to the individual and community well being of the region's people.

Acts 1979, No. 576, §1.



RS 51:1002 - Board member

§1002. Board member

NOTE: AS ENACTED BY ACTS 1960, NO. 389, §2:

The governor shall appoint one member of the Southern Interstate Nuclear Board as established by Article II of the Compact. Said member shall serve at the pleasure of the governor for a term of four years and may be reappointed. If said member of the Board shall be the head of a regularly constituted department or agency of this state, he may designate a subordinate officer or employee of his department or agency to serve in his stead as permitted by Article II(a) of the Compact and in conformity with any applicable by-laws of the Board.

NOTE: AS AMENDED BY ACTS 1979, NO. 576, §1, EFF. UPON APPROVAL BY NINE PARTY STATES AND CONGRESS:

§1002. Southern States Energy Board

A. There is hereby created an agency of the party states to be known as the Southern States Energy Board, hereinafter called the board. The board shall be composed of three members from each party state, one of whom shall be appointed or designated in each state to represent the governor, the State Senate, and the State House of Representatives, respectively. Each member shall be designated or appointed in accordance with the law of the state which he represents and serving and subject to removal in accordance with such law. Any member of the board may provide for the discharge of his duties and the performance of his functions thereon, either for the duration of his membership or for any lesser period of time, by a deputy or assistant, if the laws of his state make specific provisions therefor. The federal government may be represented without vote if provision is made by federal law for such representation.

B. Each party state shall be entitled to one vote on the board, to be determined by majority vote of each member or member's representative from the party state present and voting on any question. No action of the board shall be binding unless taken at a meeting at which a majority of all party states are represented and unless a majority of the total number of votes on the board are cast in favor thereof.

C. The board shall elect annually, from among its members, a chairman, a vice chairman, and a treasurer. The board shall appoint an executive director who shall serve at its pleasure and who shall also act as secretary, and who, together with the treasurer, shall be bonded in such amounts as the board may require.

D. The executive director, with the approval of the board, shall appoint and remove or discharge such personnel as may be necessary for the performance of the board's functions irrespective of the civil service, personnel or other merit system laws of any of the party states.

E. The board may establish and maintain, independently or in conjunction with any one or more of the party states, a suitable retirement system for its full-time employees. Employees of the board shall be eligible for social security coverage in respect of old age and survivors insurance, provided that the board takes such steps as may be necessary pursuant to federal law to participate in such program of insurance as a governmental agency or unit. The board may establish and maintain or participate in such additional programs of employee benefits as may be appropriate.

F. The board may borrow, accept, or contract for the services of personnel from any state or the United States or any subdivision or agency thereof, from any interstate agency, or from any institution, person, firm, or corporation.

G. The board may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm, or corporation, and may receive, utilize, and dispose of the same.

H. The board may establish and maintain such facilities as may be necessary for the transacting of its business. The board may acquire, hold, and convey real and personal property and any interest therein.

I. The board shall adopt bylaws, rules, and regulations for the conduct of its business, and shall have the power to amend and rescind these bylaws, rules, and regulations. The board shall publish its bylaws, rules, and regulations in convenient form and shall file a copy thereof, and shall also file a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

J. The board annually shall make to the governor of each party state, a report covering the activities of the board for the preceding year, and embodying such recommendations as may have been adopted by the board, which report shall be transmitted to the legislature of said state. The board may issue such additional reports as it may deem desirable.

Acts 1979, No. 576, §1.



RS 51:1003 - Cooperation of departments, agencies and officers

§1003. Cooperation of departments, agencies and officers

NOTE: AS ENACTED BY ACTS 1960, NO. 389, §2:

The departments, agencies and officers of this state and its subdivisions are hereby authorized to cooperate with the Southern Interstate Nuclear Board in the furtherance of any of its activities pursuant to the Compact.

NOTE: AS AMENDED BY ACTS 1979, NO. 576, §1, EFF. UPON APPROVAL BY NINE PARTY STATES AND CONGRESS:

§1003. Finances

A. The board shall submit to the executive head or designated officer or officers of each party state a budget of its estimated expenditures for such period as may be required by the laws of that jurisdiction for presentation to the legislature thereof.

B. Each of the board's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. One half of the total amount of each budget of estimated expenditures shall be apportioned among the party states in equal shares; one quarter of each such budget shall be apportioned among the party states in accordance with the ratio of their populations to the total population of the entire group of party states based on the last decennial federal census; and one quarter of each such budget shall be apportioned among the party states on the basis of the relative average per capita income of the inhabitants in each of the party states based on the latest computations published by the federal census taking agency. Subject to appropriation by their respective legislatures, the board shall be provided with such funds by each of the party states as are necessary to provide the means of establishing and maintaining facilities, a staff of personnel, and such activities as may be necessary to fulfill the powers and duties imposed upon and entrusted to the board.

C. The board may meet any of its obligations in whole or in part with funds available to it under R.S. 51:1002(G), provided that the board takes specific action setting aside such funds prior to the incurring of any obligation to be met in whole or in part to this manner. Except where the board makes use of funds available to it under R.S. 51:1002(G) the board shall not incur any obligation prior to the allotment of funds by the party jurisdictions adequate to meet the same.

D. The board shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the board shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the board shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become part of the annual report of the board.

E. The accounts of the board shall be open at any reasonable time for inspection.

Acts 1979, No. 576, §1.



RS 51:1004 - Advisory and technical committees

§1004. Advisory and technical committees

NOTE: ACTS 1979, NO. 576, §1, EFF. UPON APPROVAL BY NINE PARTY STATES AND CONGRESS:

The board may establish such advisory and technical committees as it may deem necessary, membership on which to include but not be limited to private citizens, expert and lay personnel, representatives of industry, labor, commerce, agriculture, civic associations, medicine, education, voluntary health agencies, and officials of local, state and federal government, and may cooperate with and use the services of any such committees and the organizations which they represent in furthering any of its activities under this compact.

Acts 1979, No. 576, §1.



RS 51:1005 - Powers

§1005. Powers

NOTE: ACTS 1979, NO. 576, §1, EFF. UPON APPROVAL BY NINE PARTY STATES AND CONGRESS:

The board shall have power to:

A. Ascertain and analyze on a continuing basis the position of the South with respect to energy, energy related industries, and environmental concerns.

B. Encourage the development, conservation, and responsible use of energy and energy related facilities, installations, and products as part of a balanced economy and healthy environment.

C. Collect, correlate, and disseminate information relating to civilian uses of energy and energy related materials and products.

D. Conduct, or cooperate in conducting, programs of training for state and local personnel engaged in any aspect of:

(1) Energy, environment, and application of energy, environmental and related concerns to industry, medicine, or education or the promotion or regulation thereof.

(2) The formulation or administration of measures designed to promote safety in any matter related to the development, use or disposal of energy and energy related materials, products, installations, or wastes.

E. Organize and conduct, or assist and cooperate in organizing and conducting, demonstrations on energy product, material, or equipment use and disposal and of proper techniques or processes for the application of energy resources to the civilian economy or general welfare.

F. Undertake such nonregulatory functions with respect to sources of radiation as may promote the economic development and general welfare of the region.

G. Study industrial, health, safety, and other standards, laws, codes, rules, regulations, and administrative practices in or related to energy and environmental fields.

H. Recommend such changes in, or amendments or additions to the laws, codes, rules, regulations, administrative procedures and practices or ordinances of the party states in any of the fields of its interest and competence as in its judgment may be appropriate. Any such recommendation shall be made through the appropriate state agency with due consideration of the desirability of uniformity but shall also give appropriate weight to any special circumstances which may justify variations to meet local conditions.

I. Prepare, publish and distribute, with or without charge, such reports, bulletins, newsletters or other material as it deems appropriate.

J. Cooperate with the United States Department of Energy or any agency successor thereto, any other officer or agency of the United States, and any other governmental unit or agency or officer thereof, and with any private persons or agencies in any of the fields of its interests.

K. Act as licensee of the United States Government or any party state with respect to the conduct of any research activity requiring such license and operate such research facility or undertake any program pursuant thereto.

L. Ascertain from time to time such methods, practices, circumstances, and conditions as may bring about the prevention and control of energy and environmental incidents in the area comprising the party states, to coordinate the nuclear, environmental and other energy related incident prevention and control plans and the work relating thereto of the appropriate agencies of the party states and to facilitate the rendering of aid by the party states to each other in coping with energy and environmental incidents. The board may formulate and, in accordance with need from time to time, revise a regional plan or regional plans for coping with energy and environmental incidents within the territory of the party states as a whole or within any subregion or subregions of the geographic area covered by this compact.

Acts 1979, No. 576, §1.



RS 51:1006 - Supplementary agreements

§1006. Supplementary agreements

NOTE: ACTS 1979, NO. 576, §1, EFF. UPON APPROVAL BY NINE PARTY STATES AND CONGRESS:

A. To the extent that the board has not undertaken an activity or project which would be within its power under the provisions of R.S. 51:1005 of this compact, any two or more of the party states, acting by their duly constituted administrative officials, may enter into supplementary agreements for the undertaking and continuance of such an activity or project. Any such agreement shall specify its purpose or purposes; its duration and the procedure for termination thereof or withdrawal therefrom; the method of financing and allocating the costs of the activity or project; and such other matters as may be necessary or appropriate. No such supplementary agreement entered into pursuant to this Section shall become effective prior to its submission to an approval by the board. The board shall give such approval unless it finds that the supplementary agreement or the activity or project contemplated thereby is inconsistent with the provisions of this compact or a program or activity conducted by or participated in by the board.

B. Unless all of the party states participate in a supplementary agreement, any cost or costs thereof shall be borne separately by the states party thereto. However, the board may administer or otherwise assist in the operation of any supplementary agreement.

C. No party to a supplementary agreement entered into pursuant to this Section shall be relieved thereby of any obligation or duty assumed by said party state under or pursuant to this compact, except that timely and proper performance of such obligation or duty by means of the supplementary agreement may be offered as performance pursuant to the compact.

Acts 1979, No. 576, §1.



RS 51:1007 - Other laws

§1007. Other laws

NOTE: ACTS 1979, NO. 576, §1, EFF. UPON APPROVAL BY NINE PARTY STATES AND CONGRESS:

Nothing in this compact is intended or shall be construed to:

1. Permit or require any person or other entity to avoid or refuse compliance with any law, rule, regulation, order, or ordinance of a party state or subdivision thereof now or hereafter made, enacted, or in force.

2. Limit, diminish, or otherwise impair jurisdiction exercised by the United States Department of Energy, any agency successor thereto, or any other federal department, agency, or officer pursuant to and in conformity with any valid and operative act of Congress.

3. Alter the relations between any respective internal responsibilities of the government of a party state and its subdivisions.

4. Permit or authorize the board to exercise any regulatory authority or to own or operate any nuclear reactor for the generation of electric energy; nor shall the board own or operate any facility or installation for industrial or commercial purposes.

Acts 1979, No. 576, §1.



RS 51:1008 - Eligible parties; entry and withdrawal

§1008. Eligible parties; entry and withdrawal

NOTE: ACTS 1979, NO. 576, §1, EFF. UPON APPROVAL BY NINE PARTY STATES AND CONGRESS:

A. Any or all of the states of Alabama, Arkansas, Delaware, Florida, Georgia, Kentucky, Louisiana, Maryland, Mississippi, Missouri, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia, West Virginia, the Commonwealth of Puerto Rico, and the United States Virgin Islands shall be eligible to become party to this compact.

B. As to any eligible party state, this compact shall become effective when its legislature shall have enacted the same in law; provided that it shall not become initially effective until enacted into law by seven states.

C. Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall become effective until the governor of the withdrawing state shall have sent formal notice in writing to the governor of each other party state informing said governors of the action of the legislature in repealing the compact and declaring an intention to withdraw.

Acts 1979, No. 576, §1.



RS 51:1009 - Severability and construction

§1009. Severability and construction

NOTE: ACTS 1979, NO. 576, §1, EFF. UPON APPROVAL BY NINE PARTY STATES AND CONGRESS:

The provisions of this compact and of any supplementary agreement entered into hereunder shall be severable and if any phrase, clause, sentence, or provision of this compact or such supplementary agreement is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact or such supplementary agreement and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact or any supplementary agreement entered into hereunder shall be held contrary to the constitution of any state participating therein, the compact or such supplementary agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. The provisions of this compact and of any supplementary agreement entered into pursuant hereto shall be liberally construed to effectuate the purposes thereof.

Acts 1979, No. 576, §1.



RS 51:1010 - Members from Louisiana

PART II. SOUTHERN STATES ENERGY BOARD

§1010. Members from Louisiana

The governor, the president of the Senate, and the speaker of the House of Representatives each shall appoint one member, who shall serve at the pleasure of the appointing officer for a four year term and who may be reappointed. If any of said members of the board shall be the head of a regularly constituted department or agency of this state, he may designate a subordinate officer or employee of his department or agency to serve in his stead as permitted by the applicable provisions of the compact and the bylaws of the board.

Acts 1979, No. 576, §1.



RS 51:1011 - Cooperation of departments, agencies, and officers

§1011. Cooperation of departments, agencies, and officers

The departments, agencies, and officers of this state and its subdivisions are hereby authorized to cooperate with the Southern States Energy Board in the furtherance of any of its activities pursuant to the Compact.

Acts 1979, No. 576, §1.



RS 51:1021 - Entry into alliance; purpose

CHAPTER 4-A.

TRI-STATE DELTA ECONOMIC ALLIANCE

§1021. Entry into alliance; purpose

A. The Tri-State Delta Economic Alliance is hereby enacted into law and entered into by the state of Louisiana to be formed with Arkansas and Mississippi legally joining therein in accordance with its terms.

B. The alliance shall include but not be limited to ten parishes in Louisiana, ten counties in Mississippi, and ten counties in Arkansas, all of which are to be located in the Mississippi Delta area in those three contiguous states of the delta. Specifically, as authorized by Senate Concurrent Resolution No. 46 of the 1994 Regular Session, East Carroll Parish shall be included in the compact, and may join with Washington County, Mississippi, and Chicot County, Arkansas, to apply for an empowerment zone, enterprise community, and/or the Fund for Rural America projects, or for any other state or federal funds or benefits that may be available.

C. The purpose of the alliance is to promote, encourage, and participate in industrial development, to combat poverty and high unemployment through economic development, to stimulate the economy of the delta region through commerce, industry, and research and for the utilization and development of natural, physical, and human resources in the region by providing job opportunities and job skills training.

Acts 1997, No. 125, §1; Acts 2002, 1st Ex. Sess., No. 43, §1, eff. April 18, 2002.



RS 51:1022 - Cooperative endeavors involving the state

§1022. Cooperative endeavors involving the state

The governor, on behalf of the state, is authorized to enter into cooperative endeavor agreements with Arkansas and Mississippi for the public purpose of enhancing or maintaining the economic well-being of the delta region of the state. Such cooperative endeavor agreements may provide for the investment, pledge, use, or deposit of state funds and the guarantee by the state of certain financial obligations, or may otherwise obligate the state financially to achieve the goals set forth herein, subject to the appropriation of requisite funds, and only upon a showing of reasonable expectations that such obligation will result in economic development, creation of new jobs, the maintenance of existing jobs, and will combat poverty and high unemployment through economic development, or will achieve other economic goals that will equal or exceed the value of the obligations of the state required thereby.

Acts 1997, No. 125, §1; Acts 2002, 1st Ex. Sess., No. 43, §1, eff. April 18, 2002.



RS 51:1023 - Finances

§1023. Finances

The governor is authorized, on behalf of the state, to apply for and receive and accept from any federal agency, the state, and/or the political subdivisions of the state or from any source, public or private, grants, loans, or advances for or in the aid of an economic development cooperative endeavor project or projects of the Tri-State Delta Economic Alliance, including applications for empowerment zones, enterprise communities, and Funds for Rural America projects, and to give such security as may be required and to enter into and carry out contract agreements in connection therewith.

Acts 1997, No. 125, §1; Acts 2002, 1st Ex. Sess., No. 43, §1, eff. April 18, 2002.



RS 51:1024 - Cooperation of departments, agencies, and officers

§1024. Cooperation of departments, agencies, and officers

The departments, agencies, and officers of this state and its subdivisions are hereby authorized to cooperate in the furtherance of any of the activities pursuant to the Tri-State Delta Economic Alliance.

Acts 1997, No. 125, §1; Acts 2002, 1st Ex. Sess., No. 43, §1, eff. April 18, 2002.



RS 51:1031 - Short title

CHAPTER 4-B.

STRATEGIC PLAN TO COMBAT POVERTY

PART I. GENERAL PROVISIONS

§1031. Short title

This Chapter shall be named and may be cited as the Louisiana Strategic Plan to Combat Poverty Act.

Acts 2002, 1st Ex. Sess., No. 44, §1, eff. April 18, 2002; Acts 2002, 1st Ex. Sess., No. 162, §3, eff. April 26, 2002.



RS 51:1032 - Legislative findings; declaration of purpose

§1032. Legislative findings; declaration of purpose

A.(1) The legislature finds that although the state has made strides in the past decade in reducing the poverty rate, according to statistical data published by the United States Bureau of the Census for the 2000 federal decennial census, significant portions of the state still suffer from its affects. In fact, according to such data, northeastern Louisiana, in particular, possessed some of the highest poverty rates in the state.

(2) The legislature further finds that in many Louisiana parishes, one-fifth of the residents are considered to be living in poverty and that the following parishes possessed elevated poverty rates represented as a percentage of their total populations:

(a) Caldwell - eighteen and nine-tenths percent.

(b) Catahoula - twenty-four percent.

(c) Concordia - twenty-one and nine-tenths percent.

(d) East Carroll - thirty-nine and three-tenths percent.

(e) Franklin - twenty-four and seven-tenths percent.

(f) Jackson - sixteen and two-tenths percent.

(g) LaSalle - fourteen and three-tenths percent.

(h) Lincoln - eighteen and nine-tenths percent.

(i) Madison - thirty and three-tenths percent.

(j) Morehouse - twenty-two and six-tenths percent.

(k) Ouachita - eighteen percent.

(l) Richland - twenty-four and two-tenths percent.

(m) Tensas - thirty-one and two-tenths percent.

(n) Union - eighteen and four-tenths percent.

(o) West Carroll - twenty and six-tenths percent.

(3) The legislature further finds that economic development and medical services, specifically targeted and well-coordinated, have proven to reduce poverty, foster economic growth, and increase the quality of life for all the state's residents.

(4) The legislature further finds that the Community Renewal Tax Relief Act of 2000 authorizes up to forty renewal communities throughout the United States wherein businesses would be eligible for tax incentives, of which four communities were secured by Louisiana. These renewal communities consist of the north Louisiana rural renewal communities region, the central Louisiana rural renewal communities region, the Ouachita urban renewal communities region and the Orleans/Jefferson urban renewal communities region. Although a total of twenty-eight parishes were included within the four regions, a significant number of the remaining parishes continue to be economically disadvantaged.

(5) The legislature further finds that certain depressed regions of the state need the particular attention of government to help attract private sector investment into these areas, as well as many local economic efforts which could benefit from a coordinated and well-managed plan of assistance provided by the departments of the state dedicated to the economic and medical well-being of its citizens.

(6) It is declared that the effective administration and coordination of economic development within the economically disadvantaged regions of the state is the sole responsibility of the Department of Economic Development which, by state law, is charged with fostering targeted economic development in priority economic development zones.

(7) It is further declared that the rendering of health and medical services for the prevention of disease within the medically disadvantaged regions of the state is the sole responsibility of the Louisiana Department of Health, which by state law, is charged with administering health care programs within priority health care zones.

(8) The legislature further finds that education, which serves as a vital means to attaining employment, is critical to the elimination of poverty in this state.

B. In order to meet the needs of these disadvantaged parishes, the legislature hereby creates the Strategic Plan to Combat Poverty, hereinafter referred to in this Chapter as the "plan".

Acts 2002, 1st Ex. Sess., No. 44, §1, eff. April 18, 2002; Acts 2002, 1st Ex. Sess., No. 162, §3, eff. April 26, 2002; Acts 2005, No. 404, §1.



RS 51:1035 - Strategic Plan to Combat Poverty; Northeast and targeted parishes

PART II. PLAN; PARISHES

§1035. Strategic Plan to Combat Poverty; Northeast and targeted parishes

A. The plan shall be available and applicable throughout the state. However, as a priority, the plan shall specifically target the following northeast and targeted parishes for inclusion within priority economic development zones by the secretary of the Department of Economic Development, as provided for in R.S. 36:104(A)(14) and for inclusion within priority health care zones by the secretary of health and hospitals, as provided for in R.S. 36:254(A)(12):

(1) Caldwell.

(2) Catahoula.

(3) Concordia.

(4) East Carroll.

(5) Franklin.

(6) Jackson.

(7) LaSalle.

(8) Lincoln.

(9) Madison.

(10) Morehouse.

(11) Ouachita.

(12) Richland.

(13) Tensas.

(14) Union.

(15) West Carroll.

(16) Webster.

(17) St. Charles.

(18) St. John.

(19) Vermilion.

(20) Acadia.

(21) Washington.

(22) Tangipahoa.

(23) Iberville.

(24) Assumption.

(25) Avoyelles.

(26) St. James.

(27) DeSoto.

(28) Terrebonne.

(29) Lafourche.

(30) Calcasieu.

(31) Cameron.

(32) West Bank of Ascension.

(33) East Feliciana.

(34) West Feliciana.

(35) St. Helena.

(36) East Baton Rouge.

B.(1) The plan shall require the secretaries of the Departments of Economic Development and Health and Hospitals to aid the parishes within the state's economically disadvantaged regions as provided for in Subsection A of this Section. The secretaries shall coordinate any and all assistance that may be obtained through state or federal anti-poverty, health care or economic development stimulus plans or programs.

(2) The secretary of the Department of Economic Development shall create priority economic development zones throughout the regions of the state, as provided for in Subsection A of this Section, and shall also specifically provide coordination and assistance to existing economic development districts, in particular, the Southside Economic Development District of the city of Monroe, the Downtown Economic Development District of the city of Monroe, and the Northeast Economic Development District.

(3) The secretary of the Louisiana Department of Health shall create priority health care zones throughout the state, taking into account federally designated health professional shortage areas and those parishes as provided for in Subsection A of this Section.

(4) The Louisiana Workforce Investment Council shall aid in the development and implementation of the Strategic Plan to Combat Poverty by coordinating and integrating a workforce development system.

(5)(a) The Louisiana Board of Regents shall aid in the development and implementation of the Strategic Plan to Combat Poverty in an attempt to reduce poverty by improving educational opportunities.

(b) Educational opportunities shall be provided by preparing each child academically and by providing caring, quality, and certified teachers in every classroom with adequate educational resources and by furnishing strong leadership.

Acts 2002, 1st Ex. Sess., No. 162, §3, eff. April 26, 2002; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 51:1036 - Criteria

§1036. Criteria

In furtherance of the provisions of this Chapter, the secretaries of the Departments of Economic Development and Health and Hospitals shall give consideration to the following areas:

(1) Creation and expansion of enterprise zones as provided for in R.S. 51:1781 et seq.

(2) Inclusion or expansion of state or federal anti-poverty plans.

(3) Education and training; scholarships; access.

(4) Housing initiatives, including the creation of a weatherization and energy assistance fund.

(5) Health; rural and urban access.

(6) Transportation; completion of economic corridors.

(7) Small business assistance.

Acts 2002, 1st Ex. Sess., No. 162, §3, eff. April 26, 2002.



RS 51:1037 - Duties of the departments; reports

§1037. Duties of the departments; reports

A. The secretaries of the Departments of Economic Development and Health and Hospitals, as provided for in R.S. 36:104(A)(14) and R.S. 36:254(A)(12)(c), respectively, shall submit an annual report to the Senate and House agriculture, forestry, aquaculture and rural development committees, the Senate Committee on Commerce, Consumer Protection and International Affairs, the House Committee on Commerce and the Senate and House health and welfare committees detailing actions taken by the department in furtherance of the provisions of this Chapter.

B. The Louisiana Workforce Investment Council shall submit an annual report to the Senate and House labor and industrial relations committees detailing actions taken by the commission in furtherance of the provisions of this Chapter.

C. The Louisiana Board of Regents shall submit an annual report to the Senate and House education committees detailing actions taken by the board in furtherance of the provisions of this Chapter.

D. The Department of Economic Development, Louisiana Department of Health, Louisiana Workforce Investment Council, and Louisiana Board of Regents shall coordinate their work with the Department of Children and Family Services and ensure that the Department of Children and Family Services receives copies of all reports submitted to the legislative committees.

Acts 2002, 1st Ex. Sess., No. 162, §3, eff. April 26, 2002; Acts 2003, No. 183, §8; Acts 2005, No. 404, §1; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 51:1041 - Strategic plan to combat poverty; renewal of communities; criterion; implementation

PART III. PLAN; RENEWAL OF COMMUNITIES

§1041. Strategic plan to combat poverty; renewal of communities; criterion; implementation

A. The plan shall be a coordinated attempt to address the economic needs of the state's economically disadvantaged citizens whose concerns have not been addressed through the enactment of the Community Renewal Tax Relief Act of 2000.

B. The plan's participants shall consist of the several parishes of the state which possess a census tract which includes a poverty rate of twenty percent or higher and an unemployment rate of eight and four-tenths percent or higher, according to statistical data published by the United States Bureau of the Census for the 1990 federal decennial census. Such parishes shall be entitled to the same economic incentives as provided by the state in its application for renewal communities.

C. The governor's Office of Rural Development within the Office of Community Programs, shall extend to all census tracts or parishes meeting the standard provided for in Subsection B of this Section, all economic incentives as provided by the state in its application for renewal communities.

D. The Departments of Social Services, Health and Hospitals, Labor, Economic Development, Transportation and Development and Education shall provide information relative to the development of a strategic plan to combat poverty and shall direct such information to the governor's Office of Rural Development.

E. The director of the office of rural development shall submit an annual report to the Senate Commerce, Consumer Protection, and International Affairs Committee and to the House Commerce Committee detailing actions taken by the office in furtherance of the provisions of this Chapter.

Acts 2002, 1st Ex. Sess., No. 162, §3, eff. April 26, 2002; Acts 2003, No. 183, §8.



RS 51:1045.1 - Legislative findings

PART IV. PLAN; COORDINATION AND IMPLEMENTATION

§1045.1. Legislative findings

The legislature finds that poverty is one of the greatest enemies of human dignity and undermines the general welfare of the people of Louisiana. It destroys the liberty our ancestors fought so hard to preserve, a fight that continues today. The legislature continues to promote the health, safety, education, and welfare of the people of Louisiana by enacting this Part to combat poverty.

Acts 2005, No. 404, §1.



RS 51:1045.2 - Solutions to poverty initiative; coordination

§1045.2. Solutions to poverty initiative; coordination

A. The Department of Children and Family Services shall be in charge of coordinating the overall development and implementation of the Governor's Solutions to Poverty Plan. The head of each of the following departments, offices and commissions shall select a coordinator from within the administration of each department, office or commission to work together to formulate plans and propose legislation to implement the recommended solutions:

(1) Department of Insurance.

(2) Louisiana Workforce Commission.

(3) Department of Revenue.

(4) Louisiana Student Financial Assistance Commission and the office of student financial assistance.

(5) Louisiana Workforce Investment Council.

B. The coordinators selected in accordance with Subsection A of this Section shall, beginning September 1, 2005, coordinate the efforts of the departments, offices and commissions they represent in planning to implement the solutions recommended by the Governor's Summit on Solutions to Poverty and listed in R.S. 51:1045.3.

Acts 2005, No. 404, §1; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 51:1045.3 - Solutions to poverty initiative; implementation

§1045.3. Solutions to poverty initiative; implementation

A. The departments, offices and commissions listed in R.S. 51:1045.2 shall plan to implement through feasibility studies, in those parishes listed in R.S. 51:1035(A), the solutions recommended by the Governor's Summit on Solutions to Poverty as provided in this Section. The implementation plan and feasibility studies shall be coordinated through the Department of Children and Family Services.

B.(1) The Louisiana Student Financial Assistance Commission and the office of student financial assistance shall conduct a feasibility study on the following:

(a) A plan to allow the exchange of community service for college tuition.

(b) A plan for income-based student loan repayment.

(2) The commission shall report the results of its study and any proposed legislation required to implement proposals to the Senate Committee on Education and the House Committee on Education, separately or meeting jointly, not later than February 1, 2006.

C. The Louisiana Workforce Commission and the Louisiana Workforce Investment Council shall conduct a feasibility study on expanding the application of Incumbent Worker Training Funds. The department and commission shall report the results of its study and any proposed legislation required to implement proposals to the Senate Committee on Labor and Industrial Relations and the House Committee on Labor and Industrial Relations, separately or meeting jointly, not later than February 1, 2006.

D. The Department of Revenue shall conduct a feasibility study on requiring businesses that receive state corporate tax credits and benefits to provide health insurance and other employee benefits. The department shall report the results of its study and any proposed legislation required to implement proposals to the Joint Legislative Committee on the Budget and the Senate Committee on Revenue and Fiscal Affairs and the House Committee on Ways and Means, separately or meeting jointly, not later than February 1, 2006.

E. The Department of Insurance shall conduct a feasibility study on prohibiting new forms of insurance red-lining. The department shall report the results of its study and any proposed legislation required to implement proposals to the Senate Committee on Insurance and the House Committee on Insurance, separately or meeting jointly, not later than February 1, 2006.

Acts 2005, No. 404, §1; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 51:1051 - Alliance; purpose; entry; effectiveness

CHAPTER 4-C. MISSISSIPPI, ALABAMA, LOUISIANA AND TEXAS

SUPERCOMMITTEE

§1051. Alliance; purpose; entry; effectiveness

A. The Mississippi, Alabama, Louisiana and Texas Supercommittee, to be known as MALTS, is hereby enacted into the law of and entered into by the state of Louisiana to be formed with Alabama, Mississippi and Texas. The supercommittee shall become effective when enacted into law by all member states and when recognized by Congress.

B. The purpose of the supercommittee is to promote, encourage, and cooperate in restoring and revitalizing the areas affected by hurricanes Katrina and Rita.

Acts 2006, No. 817, §1, eff. July 5, 2006.



RS 51:1052 - Cooperative endeavors involving the state

§1052. Cooperative endeavors involving the state

The governor, on behalf of Louisiana, is authorized to enter into cooperative endeavor agreements with Alabama, Mississippi, and Texas for the public purpose of restoring and revitalizing the state. However, prior to the governor exercising such authority, each such agreement shall have been presented to the legislature and shall have been approved by a majority of the elected members of each house of the legislature. Such approval shall be provided by the adoption of a concurrent resolution by such vote if approval is sought during a time the legislature is in legislative session. Such approval shall be provided by mail ballot using the same procedure for the distribution, return, and counting of such ballots as is provided for the ballots of the Interim Emergency Board if such approval is sought during a time when the legislature is not meeting in legislative session. Such cooperative endeavor agreements may provide for the investment, pledge, use, or deposit of state funds and the guarantee by the state of certain financial obligations, or may otherwise obligate the state financially to achieve the goals set forth herein. Such obligation shall be enforceable subject to the appropriation of requisite funds and upon a showing of reasonable expectations that the incurring of such obligation will result in restoring and revitalizing the state or will achieve other restoration and revitalizing goals that will equal or exceed the value of the obligations of the state required thereby. Notwithstanding any other provisions of law to the contrary, all cooperative endeavors sought to be entered into under the provisions of this Section shall receive approval by the Joint Legislative Committee on the Budget prior to their execution.

Acts 2006, No. 817, §1, eff. July 5, 2006.



RS 51:1053 - Finances

§1053. Finances

The governor is authorized, on behalf of the state, to apply for and receive and accept from any federal agency, the state, or the political subdivisions of the state or from any source, public or private, grants, loans, or advances for or in the aid of the restoration and revitalization cooperative endeavor project or projects of MALTS.

Acts 2006, No. 817, §1, eff. July 5, 2006.



RS 51:1054 - Cooperation of departments, agencies, and officers; cooperation with the Louisiana Recovery Authority

§1054. Cooperation of departments, agencies, and officers; cooperation with the Louisiana Recovery Authority

A. The departments, agencies, and officers of this state and its subdivisions are hereby authorized to cooperate in the furtherance of any of the activities pursuant to the MALTS.

B. The Mississippi, Alabama, Louisiana and Texas Supercommittee shall operate in concert with and with full recognition of the role, scope, and mission of the Louisiana Recovery Authority and shall cooperate with such authority in all regards.

Acts 2006, No. 817, §1, eff. July 5, 2006.



RS 51:1101 - BUSINESS DEVELOPMENT CORPORATIONS

CHAPTER 6. BUSINESS DEVELOPMENT CORPORATIONS

§1101. Definitions

As used in this Chapter, the following words and phrases, unless the text otherwise clearly indicates, shall have the following meanings:

(1) "Corporation" means a Louisiana business development corporation created under this Chapter.

(2) "Persons" includes individuals, firms, partnerships, corporations, trusts, associations and insurance companies.

(3) "Business" includes any commercial type activity whether conducted by an individual, firm, partnership, corporation, association or insurance company, provided such commercial type activity is located and doing business within the state of Louisiana.

Acts 1962, No. 434, §1.



RS 51:1102 - Authorization to incorporate; number of incorporations

§1102. Authorization to incorporate; number of incorporations

Fifteen or more persons, a majority of whom are residents of or domiciled in the state of Louisiana, who desire to create a business development corporation or corporations under the provisions of this Chapter for the purpose of promoting, developing and advancing the prosperity and economic welfare of the state of Louisiana and, to that end, to exercise powers and privileges hereinafter provided, may be incorporated upon compliance with the provisions of Chapter 1 of Title 12 of the Louisiana Revised Statutes of 1950 and upon compliance with the provisions of this Chapter.

Acts 1962, No. 434, §2.



RS 51:1103 - Articles of incorporation

§1103. Articles of incorporation

Each corporation formed under this Chapter shall prepare and file articles of incorporation setting forth, in addition to the requirements of the provisions of Chapter 1 of Title 12 of the Louisiana Revised Statutes of 1950, the following:

(1) The name of the corporation, which shall include the words "Louisiana Business Development Corporation."

(2) The location of the principal office of the corporation, which shall not prohibit the corporation from maintaining offices in such other places within the state as may be fixed by the board of directors of the corporation.

(3) The purpose or purposes for which the corporation is founded, which shall include the following:

"The purposes of the corporation shall be to promote, stimulate, develop and advance the business prosperity and economic welfare of the state of Louisiana and its citizens; to encourage and assist through loans, investments or other business transactions, in the localities or locations of new business or industry in this state and to rehabilitate and assist existing business or industry; and so to stimulate and assist in the expansion of all kinds of business activity which will tend to promote the business development and maintain the economic stability of this state, provide maximum opportunities for employment, encourage thrift, and to improve the standard of living of the citizens of this state; to cooperate fully and act in conjunction with the Department of Economic Development of the state of Louisiana; and to similarly cooperate and act in conjunction with other organizations, public or private, in the promotion and advancement of industrial, commercial, agricultural and recreational developments in this state; and to provide financing for the promotion, development and conduct of all kinds of business activity in this state except the business of lending money to a business whose primary business is to lend money for a profit."

Acts 1962, No. 434, §3.



RS 51:1104 - Corporate powers

§1104. Corporate powers

In furtherance of the purposes of corporations formed under the provisions of this Chapter, the powers conferred on business corporations by the provisions of Chapter 1 of Title 12 of the Louisiana Revised Statutes of 1950, shall apply to any corporation organized hereunder except to the extent that any of such provisions are in conflict with the express provisions of this Chapter.

Acts 1962, No. 434, §4.



RS 51:1105 - Approval by Board of Commerce and Industry

§1105. Approval by Board of Commerce and Industry

Before the certificate of incorporation of any corporation organized pursuant to this Chapter shall become effective and before the charter for said corporation may be issued by the secretary of state, the said certificate or articles of incorporation for said corporation shall be approved by a majority vote of the board of commerce and industry of the state of Louisiana.

Acts 1962, No. 434, §5.



RS 51:1106 - Failure to commence to do business

§1106. Failure to commence to do business

If a corporation organized pursuant to this Chapter fails to commence to do business within three years from the effective date of the approval of its articles of incorporation or the granting of its charter by the secretary of state, whichever occurs earlier, then the said charter shall become null and void.

Acts 1962, No. 434, §6.



RS 51:1107 - Lending power; limitation

§1107. Lending power; limitation

No corporation organized under the provisions of this Chapter shall lend money to any person engaged in the business of lending money to any other person for profit.

Acts 1962, No. 434, §7.



RS 51:1120 - Repealed by Acts 1988, No. 888, 7, eff. July 21, 1988.

§1120. Repealed by Acts 1988, No. 888, §7, eff. July 21, 1988.



RS 51:1121 - To 1128 Expired June 30, 1993, pursuant to Acts 1990, No. 851, 3..

CHAPTER 6-A. LOUISIANA SMALL BUSINESS

BONDING ASSISTANCE PROGRAM

§1121. §§1121 to 1128 Expired June 30, 1993, pursuant to Acts 1990, No. 851, §3..



RS 51:1131 - To 1133 Repealed by Acts 1988, No. 888, 7, eff. July 21, 1988.

PART II. LOUISIANA SMALL BUSINESS

DEVELOPMENT CORPORATION

§1131. §§1131 to 1133 Repealed by Acts 1988, No. 888, §7, eff. July 21, 1988.



RS 51:1141 - Citation

CHAPTER 6-B. VENTURE CAPITAL NETWORK LAW

§1141. Citation

This Chapter may be cited as the Venture Capital Network Law.

Acts 1987, No. 449, §1.



RS 51:1142 - Purpose

§1142. Purpose

A. The purpose of this Chapter is to improve the dissemination of information regarding informal investment opportunities to potential investors and entrepreneurs, and thereby stimulate the growth of small businesses in Louisiana.

B. Consistent with the purpose stated in Subsection A, the Department of Economic Development is directed to establish, from funds appropriated to or otherwise available to the department, the Venture Capital Network as a clearinghouse for information on informal risk capital investment opportunities in the fifty thousand dollar to five hundred thousand dollar range in Louisiana.

Acts 1987, No. 449, §1.



RS 51:1143 - Department of Economic Development; duties and functions

§1143. Department of Economic Development; duties and functions

The department shall:

(1) Enter into service contracts on a competitive bid basis with public and private agencies, institutions, organizations, and individuals for the purpose of establishing and operating the Venture Capital Network.

(2) Receive and approve contract proposals for the purpose of establishing the Venture Capital Network.

(3) Solicit the support and contributions of public and private agencies, organizations, institutions, and individuals.

(4) Accept and administer contributions for the purpose of operating the Venture Capital Network.

(5) Advertise and promote the Venture Capital Network.

Acts 1987, No. 449, §1.



RS 51:1144 - Venture Capital Network; duties and functions

§1144. Venture Capital Network; duties and functions

The Venture Capital Network shall:

(1) Solicit, compile, profile, and maintain current information describing opportunities for risk capital investment in new or emerging business ventures.

(2) Identify active informal investors and profile their distinguishing investment objectives.

(3) Provide, for a reasonable fee, a timely, confidential, and objective referral system serving both entrepreneurs and investors.

(4) Maintain statistics on the operation of the Venture Capital Network, including the number of profile entrepreneurs and investors, referrals, and referrals resulting in investment.

Acts 1987, No. 449, §1.



RS 51:1145 - Limitations

§1145. Limitations

A. The Venture Capital Network shall not serve any fiduciary, advisory, or evaluative function in making referrals.

B. The remedies and causes of action provided under the securities laws of the United States and under the provisions of Part X of Chapter 2 of Title 51 shall apply to any conduct or activity of the Venture Capital Network.

Acts 1987, No. 449, §1.



RS 51:1146 - Private sponsor

§1146. Private sponsor

The department shall endeavor to locate a private sector sponsor or group of sponsors to assume administration of the Venture Capital Network.

Acts 1987, No. 449, §1.



RS 51:1151 - MUNICIPAL AND PARISH INDUSTRIAL

CHAPTER 7. MUNICIPAL AND PARISH INDUSTRIAL

DEVELOPMENT BOARDS

§1151. Definitions

Whenever used in this Chapter, unless a different meaning clearly appears in the context, the following terms, whether used in the singular or plural, shall be given the following respective interpretations:

(1) "Corporation" means any corporation organized pursuant to the provisions of this chapter.

(2) "Municipality" and "parish" mean any incorporated city or town, or any parish, in this state with respect to which a corporation may be organized and in which it is contemplated the corporation will function.

(3) "Anti-pollution project" means any land, easement, servitude, leasehold interest or other interest or right or estate in land, any building or other facility or improvement thereon, and any personal property, or any combination of the foregoing, whether or not now in existence, which shall be designed, acquired, constructed or installed in order to abate, eliminate, control or prevent air or water or noise or other pollution or to control or eliminate or dispose of liquid and solid wastes, or for the removal or treatment of any substance or materials which otherwise would cause pollution or contamination of any kind, suitable for use by the following or any combination of two or more thereof: any industry for the manufacturing, processing or assembling of raw, semi-manufactured or manufactured products, including agricultural, fish, forest, water or mineral products; any enterprise for the planting, cultivating and harvesting of crops, including those so planted, cultivated and harvested for food, ornamental, grazing or forest purposes; any commercial enterprise in storing, warehousing or distributing the products of agriculture, fishing, forestry, mining or industry, exclusive of retail or wholesale enterprises; any enterprise for research or development or research and development in connection with any of the foregoing, or for the purpose of developing new products or new processes, or improving existing products or known processes; any enterprise for research, development, exploration or study, of land, sea, water, air, sky or space; any nonprofit educational institution, museum or planetarium or the government of the United States or any agency, department, board, bureau, corporation or other instrumentality thereof; and any person, firm or corporation engaged primarily in the manufacture, production, generation, transmission or distribution of electricity, steam heat, water or gas or any combination thereof, or telephone or other services for sale to the public and classified as a public utility.

(4)(a) "Development project" means any land, easement, servitude, leasehold interest, or other interest or right in land, and any building or other facility or improvement thereon, including a single or multiple occupant office building or building complex, and all movable and immovable properties deemed necessary in connection therewith, including parking garages, whether or not now in existence, which shall be suitable for use by the following or by any combination of two or more thereof:

(i) Any industry for the manufacturing, processing, or assembling of any raw, agricultural, semimanufactured, or manufactured products.

(ii) Any commercial enterprise in storing, warehousing, distributing, or selling any products of agriculture, fishing, forestry, mining, or industry.

(iii) Business or professional offices.

(iv) Hotels.

(v) Any international, national, regional, or state offices of business or industry.

(b) "Development project" also means any other facility that is determined by an industrial development board to be instrumental to the removal of blight or the redevelopment of distressed areas, or to promote economic development through the creation of jobs, or to enhance the tax base of a community through the construction, renovation, or rehabilitation of improvements, but does not include facilities designed for the sale or distribution to the public of electricity, gas, water, or telephone or other services commonly classified as public utilities.

(c) However, the Industrial Development Board of Lincoln Parish, Incorporated, may acquire, own, operate, construct, lease, and sell a water and sewerage system.

(5) "Governing body" means the board or body in which the general legislative powers of the municipality or the parish are vested.

(6) "Project" means any anti-pollution project or any development project or any combination thereof.

Acts 1962, No. 436, §1. Amended by Acts 1964, No. 433, §1; Acts 1972, No. 103, §1, emerg. eff. June 25, 1972, at 6:15 P.M.; Acts 1978, No. 198, §1; Acts 1979, No. 371, §1; Acts 1989, No. 96, §1; Acts 1997, No. 171, §1, eff. June 13, 1997; Acts 1997, No. 1161, §1, eff. July 1, 1997.



RS 51:1152 - Legislative findings and intent

§1152. Legislative findings and intent

A. The legislature hereby finds and determines:

(1) That the existence, development and expansion of commerce and industry are essential to the economic growth of the state and to the full employment, welfare and prosperity of its citizens;

(2) That pollution of the environment can result from the existence, development and expansion of commerce, industry and other enterprises and endanger the health, welfare and safety of the citizens of the state;

(3) That the proper and sanitary disposal of waste is important to the improvement of the quality of the environment;

(4) That the present and future health, safety, right to gainful employment, and the general welfare of the people of the state merit and require the assistance of the state, its agencies, and political subdivisions in the development within the state and its political subdivisions of industrial, agricultural, manufacturing, and research enterprises; in the control, reduction, abatement, elimination, and prevention by industrial, agricultural, manufacturing, and research enterprises and utilities, of air, water, noise, and other pollution and in the proper disposal by them of wastes; and in the attraction and retention of sound business and commercial enterprises which contribute to the economic growth and vitality of the state and its political subdivisions;

(5) That in order to reduce, control and prevent environmental pollution, it is imperative that action be taken at various levels of government to require acquisition, construction and installation of devices, equipment and facilities for the elimination, collection, reduction, treatment and disposal of such wastes and pollutants; that the cost of such acquisition, construction and installation, if required to be assumed and paid by private enterprises without public assistance, may be unduly burdensome and may jeopardize the continued operation of such enterprises in the state or discourage or prevent the location of new enterprises in the state;

(6) That the means and measures herein authorized by this chapter and the assistance provided in this chapter, especially with respect to financing, are in the public interest and serve a public purpose of the state in promoting the health, welfare, and safety of the citizens of the state, not only physically by reducing, controlling, abating and preventing environmental pollution, but also economically by the securing and retaining of private industrial, commercial and other enterprises and the resulting maintenance of a higher level of employment and economic activity and stability.

B. It is the intent of the legislature by the passage of this Chapter to authorize the incorporation in the several municipalities or in the parishes in this state of public corporations to acquire, own, lease, rent, repair, renovate, improve, finance, sell, and dispose of properties to the end that such corporations may be able to promote industry and develop trade by inducing manufacturing, industrial, commercial, and other enterprises to locate in this state and further the use of its agricultural products and natural resources; to acquire, own, lease, rent, repair, renovate, improve, finance, sell, and dispose of properties for the abatement, elimination, control, and prevention of air, water, noise, or other pollution or to control or eliminate or dispose of liquid and solid wastes; and to acquire, own, lease, rent, repair, renovate, improve, finance, sell, and dispose of properties to the end that such corporations may be able to attract and retain business and commercial enterprises in the municipality or parish to maintain and expand employment and the economy in the area. It is further the intent of the legislature to vest such corporations with all powers that may be necessary to enable them to accomplish the aforementioned purposes, and more particularly to undertake and complete anti-pollution and development projects. It is not intended hereby that any such corporation shall itself be authorized to operate any manufacturing, industrial, or commercial enterprise. This Chapter shall be liberally construed in conformity with the intentions herein expressed.

Acts 1962, No. 436, §2. Amended by Acts 1964, No. 433, §1; Acts 1972, No. 103, §2, emerg. eff. June 25, 1972, at 6:15 P.M.; Acts 1979, No. 371, §1.



RS 51:1153 - Proceedings to incorporate

§1153. Proceedings to incorporate

Whenever any number of natural persons, not less than three, each of whom are qualified electors of the municipality or the parish, file with the governing body thereof an application in writing seeking permission to apply for the incorporation of an industrial development board of such municipality or parish, the governing body thereof shall proceed to consider such application. If the governing body by appropriate resolution duly adopted finds and determines that it is wise, expedient, necessary or advisable that the corporation be formed and authorized, the persons making such application shall proceed to incorporate in accordance with the provisions contained in Title 12 of the Louisiana Revised Statutes of 1950, as amended. No corporation may be formed unless such application first has been filed with the governing body of the municipality or in the case of a parish, the governing body of the parish, and such governing body adopts a resolution as provided in this section.

Acts 1962, No. 436, §3. Amended by Acts 1964, No. 433, §1; Acts 1972, No. 103, §3, emerg. eff. June 25, 1972, at 6:15 P.M.



RS 51:1154 - Articles of incorporation

§1154. Articles of incorporation

In addition to the requirements of Title 12 of the Louisiana Revised Statutes of 1950, the articles of incorporation shall set forth:

1. The names and residences of the applicants, together with a recital that each of them is an elector of the municipality or the parish;

2. The name of the corporation, which shall be the Industrial Development Board of the ________ of _______, Inc. (the blank spaces to be filled in with the name of the municipality or parish, including the proper designation thereof as a city, town or parish);

3. A recital that permission to organize the corporation has been granted by resolution duly adopted by the governing body of the municipality or parish and the date of the adoption of such resolution; and

4. The location of the principal office of the corporation, which shall be in the municipality or parish.

Acts 1962, No. 436, §4. Amended by Acts 1964, No. 433, §1; Acts 1972, No. 103, §4, emerg. eff. June 25, 1972, at 6:15 P.M.



RS 51:1155 - Amendment to articles

§1155. Amendment to articles

The articles of incorporation may at any time and from time to time be amended to make any changes therein and add any provisions thereto which might have been included in the certificate of incorporation in the first instance, provided that the members of the board of directors of the corporation first shall file with the governing body of the municipality or parish an application in writing seeking permission to amend the articles of incorporation, specifying in such application the amendment proposed to be made. The governing body thereof shall consider such application and, if by appropriate resolution it finds and determines that it is wise, expedient, necessary or advisable that the proposed amendment be made, authorizes the same to be made, and approves the form of the proposed amendment, then the persons making such application shall proceed to amend the articles in accordance with the provisions of Title 12 of the Louisiana Revised Statutes of 1950.

Acts 1962, No. 436, §5. Amended by Acts 1964, No. 433, §1.



RS 51:1156 - Board of directors

§1156. Board of directors

A.(1) The corporation shall have a board of directors in which all powers of the corporation shall be vested and which shall consist of any number of directors, not less than three, all of whom shall be duly qualified electors of the municipality or parish with respect to which the corporation was formed. The directors shall serve as such without compensation, except that they shall be reimbursed for their actual expenses incurred in the performance of their duties hereunder. No director shall be an officer or employee of the municipality or parish.

(2) The directors shall be elected by the governing body of the municipality or parish, and they shall be so elected that they shall hold office for overlapping terms. At the time of the election of the first board of directors the governing body of the municipality or the parish shall divide the directors into three groups containing as near equal whole numbers as possible. The first term of the directors included in the first group shall be two years, the first term of the directors included in the second group shall be four years, the first term of the directors included in the third group shall be six years, and thereafter the terms of all directors shall be six years; provided that if at the expiration of any term of office of any director a successor thereto has not been elected, then the director whose term of office has expired shall continue to hold office until his successor shall be so elected.

B. Notwithstanding any provision of law to the contrary, the governing authority of the parish of St. Charles may appoint officers or employees of the parish as directors of the industrial development board of the parish of St. Charles.

C. Notwithstanding any provision of law to the contrary, the audit of the industrial development board of the parish of St. Charles may be included in the audit of the parish of St. Charles, and additional costs of the parish audit occasioned by the audit of the industrial development board may be charged to the industrial development board.

D. Notwithstanding the provisions of Paragraph (A)(1) of this Section, the board of directors of the Industrial Development Board of the Town of Vinton, Inc. may consist of members who are qualified electors of Ward Seven of the parish of Calcasieu.

Acts 1962, No. 436, §6. Amended by Acts 1964, No. 433, §1; Acts 1972, No. 103, §5, emerg. eff. June 25, 1972, at 6:15 P.M.; Acts 1992, No. 117, §1, eff. June 5, 1992; Acts 2006, No. 155, §1, eff. June 2, 2006.



RS 51:1157 - Corporate powers

§1157. Corporate powers

A. In addition to the powers granted to such corporations elsewhere in the laws of Louisiana, the corporation shall have the following powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To acquire, whether by purchase, exchange, gift, lease or otherwise, and to construct, improve, maintain, equip and furnish one or more projects, including all real and personal properties which the board of directors of the corporation may deem necessary in connection therewith and whether or not any such project shall then be in existence;

(2) To lease or to contract for the use to or by others any or all of its projects and to charge and collect rent, fees or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee to comply with any of the obligations thereof;

(3) To sell, exchange, donate and convey any or all of its properties upon such terms and conditions as its board of directors may deem advisable, including the power to receive for any such sale the note or notes of the purchaser of a project whenever its board of directors finds any such action to be in furtherance of the purposes for which the corporation was organized;

(4) To issue its bonds for the purpose of carrying out any of its powers;

(5) As security for the payment of the principal of and interest on any bonds so issued and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any source thereof;

(6) To employ and pay compensation to such employees and agents, including attorneys, as the board of directors shall deem necessary for the business of the corporation.

B. The corporation shall not have the power to operate any project as a business other than as lessor. Any meeting held by the board of directors for any purpose whatsoever shall be open to the public; regular meetings of the board of directors shall be held monthly, the place, date and time to be fixed by the board of directors at its first meeting. Special meetings may be called by the president of the corporation or by any two members of the board of directors upon twenty-four hours notice to every member of the board. These special meetings shall be held at the same place provided for regular meetings of the board, provided that the requirements of a notice shall not be binding in any special meeting at which all members of the board of directors are present.

Acts 1962, No. 436, §7. Amended by Acts 1964, No. 433, §1; Acts 1972, No. 103, §6, emerg. eff. June 25, 1972, at 6:15 P.M.



RS 51:1157.1 - Approval by State Bond Commission

§1157.1. Approval by State Bond Commission

Any proposed instrument which provides security for the payment of bonds issued by the corporation shall be approved by the State Bond Commission. The issuance and sale of any bonds by the corporation shall also be approved by the State Bond Commission.

Added by Acts 1977, No. 696, §1. Acts 1984, No. 631, §1, eff. July 12, 1984; Acts 2014, No. 549, §2, eff. July 1, 2014.

{{NOTE: SEE ACTS 1984, NO. 631, §2.}}



RS 51:1157.2 - Preference in awarding contracts; labor

§1157.2. Preference in awarding contracts; labor

A. The State Bond Commission shall not grant preliminary approval of bonds for industrial development unless the project beneficiaries certify to the State Bond Commission and to the secretary of the Department of Economic Development that Louisiana manufacturers, contractors, subcontractors, and suppliers will be given an opportunity to bid on the project and that preference and priority will be given to Louisiana manufacturers, contractors, subcontractors, suppliers, and labor. Prior to final approval by the State Bond Commission, project beneficiaries shall provide a certified list of names and business domiciles of the manufacturers, contractors, subcontractors, and suppliers for the project. In addition, the project beneficiaries shall submit to the State Bond Commission and the secretary of the Department of Economic Development a statement as to whether or not Louisiana labor will be used on the project. If Louisiana manufacturers, contractors, subcontractors, suppliers, or labor will not be used on the project, the project beneficiaries shall provide a written explanation to the State Bond Commission and the secretary of the Department of Economic Development detailing the reasons therefor for consideration by the commission prior to final approval.

B. The secretary of the Department of Economic Development shall verify the information provided by the project beneficiaries and shall certify to the State Bond Commission whether or not the manufacturers, contractors, subcontractors, suppliers, and labor are indeed Louisiana manufacturers, contractors, subcontractors, suppliers, and labor. If not, the secretary shall notify the State Bond Commission of such fact. Upon notification of such fact, the State Bond Commission may hold a public hearing, at which time the project beneficiary may provide explanations for why the project is not in compliance with the provisions of Subsection A herein.

C. If the project beneficiary is found to be not in compliance with the provisions of Subsection A herein, the State Bond Commission may levy a fine not to exceed an amount equal to the difference between the base rate on corporate loans at large U.S. money centers or commercial banks published in the Wall Street Journal as the prime rate on the date of the issuance of the bonds and the actual interest rate at which the bonds were sold times the total amount of the issue.

Acts 1986, No. 788, §1.



RS 51:1157.3 - Rapides Parish industrial development board; bond issuance prohibited

§1157.3. Rapides Parish industrial development board; bond issuance prohibited

Beginning August 1, 1993, the Industrial Development Board of Rapides Parish shall be prohibited from issuing any bonds pursuant to the authority provided by Chapter 7 of Title 51 of the Louisiana Revised Statutes of 1950. The board shall honor all bonds issued previous to August 1, 1993.

Acts 1993, No. 735, §1.



RS 51:1158 - Bonds of the corporation

§1158. Bonds of the corporation

All bonds issued by the corporation shall be payable solely out of the revenues and receipts derived from the leasing or sale by the corporation of its projects or of any thereof as may be designated in the proceedings of the board of directors under which the bonds shall be authorized to be issued. Such bonds may be executed and delivered by the corporation at any time and from time to time; may be in such form and denominations and of such tenor and maturities; may be in registered or bearer form either as to principal or interest or both; may be payable in such installments and at such time or times not exceeding forty years from the date thereof; may be payable at such place or places whether within or without the state of Louisiana, may bear interest at such rate or rates, payable at such time or times and at such place or places and evidenced in such manner; may be executed by such officers of the corporation and in such manner, and may contain such provisions not inconsistent herewith, all as shall be provided in the proceedings of the board of directors whereunder the bonds are authorized to be issued. If deemed advisable by the board of directors, there may be retained in the proceedings under which any bonds of the corporation are authorized to be issued an option to redeem all or any part thereof as may be specified in such proceedings, at such price or prices and after such notice or notices and on such terms and conditions as may be set forth in such proceedings and as may be briefly recited on the face of the bonds, but nothing herein contained shall be construed to confer on the corporation any right or option to redeem any bonds except as may be provided in the proceedings under which they shall be issued. Any bonds of the corporation may be sold at public or private sale in such manner and from time to time as may be determined by the board of directors of the corporation to be most advantageous, and the corporation may pay all expenses, premiums and commissions which its board of directors may deem necessary or advantageous in connection with the issuance thereof. Issuance by the corporation of one or more series of bonds for one or more purposes shall not preclude it from issuing other bonds in connection with the same project or any other project, but the proceedings whereunder any subsequent bonds may be issued shall recognize and protect any prior pledge or mortgage made for any prior issue of bonds. Any bonds of the corporation at any time outstanding may at any time and from time to time be refunded by the corporation by the issuance of its refunding bonds in such amount as the board of directors may deem necessary but not exceeding an amount sufficient to refund the principal of the bonds so to be refunded, together with any unpaid interest thereon and any premiums and commissions necessary to be paid in connection therewith. Any such refunding may be effected whether the bonds to be refunded shall have then matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds thereof for the payment of the bonds to be refunded thereby, or by the exchange of the refunding bonds for the bonds to be refunded thereby with the consent of the holders of the bonds so to be refunded, and regardless of whether or not the bonds to be refunded were issued in connection with the same projects or separate projects, and regardless of whether or not the bonds proposed to be refunded shall be payable at the same date or different dates or shall be due serially or otherwise. All such bonds and the interest coupons applicable thereto are hereby made and shall be construed to be negotiable instruments.

Acts 1962, No. 436, §8.



RS 51:1158.1 - Contesting bonds; peremption

§1158.1. Contesting bonds; peremption

Every resolution authorizing the issuance of bonds by a corporation and any lease, the payments under which are pledged as security for bonds, shall be published once in a newspaper published in the parish in which the corporation is located or, if there is none, then in a newspaper having general circulation therein; provided, however, it shall not be necessary to publish exhibits to such resolutions and leases if the same are available for public inspection and such fact is indicated in the newspaper publication. For a period of thirty days after the date of the publication any person in interest may contest the legality of the lease, the resolution, the bonds authorized thereby, and any provision therein made for the security and payment of the bonds. After this time, no one shall have any cause of action to test the regularity, formality, legality or effectiveness of the lease, resolution, bonds and provisions thereof for any cause whatever and it shall be conclusively presumed that every legal requirement for the issuance of the bonds has been complied with, and no court shall have authority to inquire into any such matters after the lapse of this thirty days.

Added by Acts 1972, No. 103, §7, emerg. eff. June 25, 1972, at 6:15 P.M.



RS 51:1159 - Security for bonds

§1159. Security for bonds

The principal of and interest on any bonds issued by the corporation shall be secured by a pledge of the revenues and receipts out of which the same are made payable, and may be secured by a mortgage covering all or any part of the projects from which the revenues or receipts so pledged may be derived, including any enlargements of and additions to any such projects thereafter made. The resolution under which the bonds are authorized to be issued and any such mortgage may contain any agreements and provisions respecting the maintenance of the projects covered thereby, the fixing and collection of rents for any portions thereof leased by the corporation to others, the creation and maintenance of special funds from such revenues and the rights and remedies available in the event of default, all as the board of directors shall deem advisable and not in conflict with the provisions hereof. Each pledge, agreement and mortgage made for the benefit or security of any of the bonds of the corporation shall continue effective until the principal of and interest on the bonds for the benefit of which the same were made have been fully paid. In the event of default in such payment or in any agreements of the corporation made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage executed as security therefor, may be enforced by mandamus, the appointment of a receiver, or by foreclosure of any such mortgage, or any one or more of said remedies.

Acts 1962, No. 436, §9.



RS 51:1160 - Exemption from taxation; classification of bonds

§1160. Exemption from taxation; classification of bonds

The corporation is hereby declared to be performing a public function on behalf of the municipality or parish with respect to which the corporation is organized and to be a public instrumentality of such municipality or parish. Accordingly, the corporation and all properties at any time owned by it and the income therefrom and all bonds issued by it and the income therefrom shall be exempt from all taxation in the state of Louisiana; provided, however, that the corporation may require the lessee of each of the projects of the corporation to pay annually to parish or municipal taxing authorities, through the normal collecting agency, a sum in lieu of ad valorem taxes to compensate such authorities for any services rendered by them to such projects which sum shall not be in excess of the ad valorem taxes such lessee would have been obligated to pay to such authorities had it been the owner of such project during the period for which such payment is made. Such payments to be made in lieu of taxes together with any fees and charges of such public trust, to the extent in the aggregate they do not exceed the amount of taxes that would be paid if the lessee were the owner, shall constitute statutory impositions within the meaning of R.S. 47:2128. Also for the purposes of R.S. 51:708(1) and any amendment thereto or substitution therefor, bonds issued by the corporation shall be determined to be securities issued by a public instrumentality of a political subdivision of the state of Louisiana.

Acts 1962, No. 436, §10. Amended by Acts 1966, Ex.Sess., No. 21, §1; Acts 1972, No. 103, §8, emerg. eff. June 25, 1972, at 6:15 P.M; Acts 2010, No. 1042, §3, eff. July 8, 2010.



RS 51:1161 - Municipality or parish not liable

§1161. Municipality or parish not liable

The municipality or the parish shall not in any event be liable for the payment of the principal of or interest on any bonds of the corporation, formed thereby or for the performance of any pledge, mortgage, obligation or agreement of any kind whatsoever which may be undertaken by the corporation, and none of the bonds of the corporation or any of its agreements or obligations shall be construed to constitute an indebtedness of the municipality or parish within the meaning of any constitutional or statutory provisions whatsoever.

Acts 1962, No. 436, §11. Amended by Acts 1964, No. 433, §1.



RS 51:1162 - Earnings of the corporation

§1162. Earnings of the corporation

The corporation shall be a nonprofit corporation, and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm or corporation, except that in the event the board of directors of the corporation shall determine that sufficient provision has been made for the full payment of the expenses, bonds and other obligations of the corporation, then any net earnings of the corporation thereafter accruing shall be paid to the municipality or parish with respect to which the corporation was organized. In the event a lease agreement is entered into under the provisions of this chapter for a project and such lease agreement gives the lessee the right to purchase the project facilities when the bonds issued to acquire the same are paid in full at a stipulated price, then the proceeds of the sale, after payment of all expenses and obligations of the corporation, shall be paid to the municipality or parish under whose auspices the corporation was created.

Acts 1962, No. 436, §12. Amended by Acts 1964, No. 433, §1; Acts 1972, No. 103, §9, emerg. eff. June 25, 1972, at 6:15 P.M.



RS 51:1163 - Dissolution of corporation and vesting of title in municipality or parish

§1163. Dissolution of corporation and vesting of title in municipality or parish

Whenever the board of directors of the corporation, by resolution shall determine that the purposes for which the corporation was formed have been substantially complied with and that all bonds theretofore issued and all obligations theretofore incurred by the corporation have been fully paid, the members of the board of directors of the corporation shall thereupon dissolve the corporation in accordance with the provisions of Title 12 of the Louisiana Revised Statutes of 1950, and in the proceedings therefor transfer the title to all funds and properties then owned by the corporation to the municipality or parish under whose auspices the corporation shall have been created.

Acts 1962, No. 436, §13. Amended by Acts 1964, No. 433, §1; Acts 1972, No. 103, §10, emerg. eff. June 25, 1972, at 6:15 P.M.



RS 51:1164 - Recordation of documents without cost

§1164. Recordation of documents without cost

The articles of incorporation of the corporation, any deeds or other documents whereby properties are conveyed to the corporation, any mortgages executed by the corporation, and the certificate of dissolution of the corporation, all may be filed for record with the secretary of state or in the parish in which the corporation is organized without the payment of any tax or fees other than such fees as may be authorized by law for the recording of such instruments.

Acts 1962, No. 436, §14.



RS 51:1165 - Chapter cumulative; no notice required

§1165. Chapter cumulative; no notice required

Neither this chapter nor anything herein contained shall be construed as a restriction or limitation upon any powers which the corporation otherwise might have under any laws of this state, but shall be construed as cumulative of any such powers. No proceedings, notice or approval shall be required for the organization of the corporation or the issuance of any bonds or any instrument as security therefor, except as is herein provided, any other law to the contrary notwithstanding, provided, that nothing herein shall be construed to deprive the state and its governmental subdivisions of their respective police powers over any properties of the corporation, or to impair any police power thereover of any official or agency of the state and its governmental subdivisions which may be otherwise provided by law.

Acts 1962, No. 436, §15. Amended by Acts 1972, No. 103, §11, emerg. eff. June 25, 1972, at 6:15 P.M.



RS 51:1201 - INDUSTRIAL DEVELOPMENT GENERALLY

CHAPTER 8. INDUSTRIAL DEVELOPMENT GENERALLY

§1201. Promotion by parishes, municipalities, and port authorities

A. The parishes, municipalities, and port authorities created in accordance with the constitution and laws of the state of Louisiana are hereby authorized to promote the development of industry, trade, and commerce within and for their respective jurisdictions and to associate with one or more parishes, municipalities, or port authorities for the purpose of promoting industry, trade, and commerce within the area of the several political subdivisions joined together or associated for this purpose. To this end, parishes, municipalities, and port authorities may advertise by various means including but not limited to news media, trade journals, magazines, and billboards and any other means which, in their judgment and discretion, they deem appropriate to promote, encourage, and develop industry, trade, and commerce. In addition, they may establish and become members in councils chartered by the state as nonprofit corporations for the purpose of industrial, trade, and commercial development.

B. Such councils shall be governed by boards comprised of members appointed by the governing authorities of the participating political subdivisions and shall make public their expenditures for advertising and promotion by means of annual reports audited by a certified public accountant.

C. Parishes, municipalities, and port authorities may appropriate and expend public funds in the furtherance of the promotion of industry, trade, and commerce, either directly or by membership in the aforesaid councils.

D. A port authority which has not experienced a deficit in the previous year may additionally appropriate out of current income from its operations a local promotion and development fund of not more than two percent of its gross income from operations in each calendar year for use in its respective jurisdictional boundaries.

Acts 1989, No. 828, §1; Acts 1995, No. 347, §1, eff. June 16, 1995.



RS 51:1202 - Facilities to be furnished and maintained by industries located in industrial area

§1202. Facilities to be furnished and maintained by industries located in industrial area

A. Those industries located within the boundaries of any industrial area established pursuant to Subpart B-1 of Part IV of Chapter 1 of Title 33 of the Louisiana Revised Statutes of 1950 shall furnish and maintain individually or as a group the following services usually provided by parish or local governments: the construction and cleaning of streets, street lighting, sewers and sewerage works, water service, fire protection, and garbage and refuse collection and disposal. Any industrial area which furnishes and maintains all of the above enumerated services shall not be subject to annexation or incorporation. Any industrial area heretofore designated which complies with the provisions hereof shall be considered validly designated hereunder and any agreement or resolution with respect thereto shall be considered to include all services herein enumerated though not specifically included therein. Agreements between the industries located within the boundaries of an industrial area and the governing authority of the parish and/or any municipality or municipalities situated therein may be made for mutual fire protection in grave emergencies.

B. All industrial areas established pursuant to Subpart B-1 of Part IV of Chapter 1 of Title 33 of the Louisiana Revised Statutes of 1950 shall include provision for access by public road to any and all entrances to the premises of each and every plant in such area which entrances are provided for use by employees of such company, or for use by employees of independent contractors working on such premises, or for delivery of materials or supplies, other than by rail or water transportation, to such premises.

Acts 1995, No. 194, §1, eff. June 14, 1995.



RS 51:1203 - Inclusion of industrial area within newly created municipality prohibited

§1203. Inclusion of industrial area within newly created municipality prohibited

No portion of an industrial area that provides any of the services enumerated in R.S. 51:1202 shall be included within any newly created municipality.

Acts 1995, No. 581, §4, eff. June 18, 1995.



RS 51:1251 - TOURISM DEVELOPMENT GENERALLY

CHAPTER 9. TOURISM DEVELOPMENT GENERALLY

SUBPART A. GENERAL PROVISIONS OF OFFICE

AND COMMISSION

§1251. Short title

This Subpart shall be known and may be cited as the "Louisiana Visitor Travel and Hospitality Act."

Acts 1983, No. 688, §4.



RS 51:1252 - Declaration of purpose

§1252. Declaration of purpose

A. The Legislature of Louisiana does hereby declare its findings regarding the state's role and responsibilities to foster the promotion of Louisiana as a place to visit and to encourage the development of the economy through expansion of the tourism industry.

B. The purpose of this Subpart is to enhance the state's economy by attracting tourists; to cooperate with the private sector tourism industry to generate business and trade; to provide expertise from the public sector, including colleges and universities; to design, plan, implement, and review the state's programs to entice the visitor; to utilize state funds set aside for these purposes to stimulate funding from local governmental and private sources for promotion of the historical, cultural, recreational, and scenic legacy of Louisiana; and to provide the visitor and citizen of this state with a greater awareness and understanding of Louisiana. Further, the purpose of this Part shall be to provide, with the cooperation of the tourism industry and local tourist promotion agencies, a service to the visitor that is satisfactory and of high quality.

C. Therefore, it shall be the policy of the state of Louisiana to promote the health, safety, education, and welfare of the people through the Department of Culture, Recreation, and Tourism, and particularly through its office of tourism and the Louisiana Tourism Development Commission, by promoting Louisiana as a place to visit and travel; by encouraging economic diversification and increasing employment opportunities; by stimulating governmental and private financing of tourist promotion; and by fostering a greater awareness and understanding of Louisiana, its history, its potential, and its people.

Added by Acts 1983, No. 688, §4.



RS 51:1253 - Definition of terms

§1253. Definition of terms

For the purposes of this Subpart, the terms used herein shall have the following meanings unless the context clearly indicates otherwise:

(1) "Act 455 funds" mean the public monies appropriated by the legislature in accordance with Acts 1970, No. 455 and granted by the commission under authority of R.S. 51:1271 et seq.

(2) "Assistant secretary" means the assistant secretary of the office of tourism of the Department of Culture, Recreation, and Tourism.

(3) "Commission" means the Louisiana Tourism Development Commission created by R.S. 51:1256 and transferred into the department by R.S. 36:209(P).

(4) "Department" means the Department of Culture, Recreation, and Tourism.

(5) "Economic impact" means the value derived by the state and its political subdivisions in return for expenditures made on tourism advertising by the office in terms of revenue generated, jobs created, income generated for individuals or business within the state, changes in the number of tourist dollars spent in Louisiana, and such other results as may be appropriate to consider in calculating the justification for the expenditures authorized for tourism promotion.

(6) "Office" means the office of tourism of the Department of Culture, Recreation, and Tourism.

(7) "Promotion" means generally the encouragement through advertising, education, informational means and public relations, both within the state and outside of it, of travel by persons away from their residences for recreation, pleasure, personal reasons, or other purposes.

(8) "Tourism" means activities involved in providing and marketing services and products, including accommodations, food, and beverages, for nonresidents and residents who travel to and in Louisiana.

(9) "Tourism industry" means the industry consisting of private and public organizations that directly or indirectly provide services and products to nonresidents and residents who travel as tourists to and in Louisiana. The term "tourism industry" includes both the travel industry and the hospitality industry, and their components.

(10)(a) "Tourist" means that definition adopted by the department in accordance with generally accepted definitions used by the department for reporting purposes. The term "traveler", "conventioneer", "vacationer", and "visitor" shall all mean tourist for the purposes of this Subpart.

(b) The department shall adopt a definition within sixty days of August 15, 2001. The department shall submit to the Senate Committee on Commerce and Consumer Protection and the House Committee on Commerce a comparative summary of the definition of tourists as defined by other southern states within sixty days of August 15, 2001.

Added by Acts 1983, No. 688, §4; Acts 2001, No. 1191, §1.



RS 51:1254 - Establishment of the office of tourism; purpose

§1254. Establishment of the office of tourism; purpose

There is hereby established the office of tourism as an agency of the state in the Department of Culture, Recreation, and Tourism. The office shall be responsible for the design, plan, development, and implementation of the effective and accurate promotion of Louisiana's history, culture, art, folklife, recreational and leisure opportunities, natural and scenic resources, transportation, cuisine, site, attractions, accommodations, and events. The office shall encourage and assist local governmental and private sector development for the promotion of tourism.

Added by Acts 1983, No. 688, §4.



RS 51:1255 - Powers, duties, functions, and responsibilities of the office

§1255. Powers, duties, functions, and responsibilities of the office

The office shall have the following powers, duties, functions, and responsibilities:

(1) Promote and assist expansion of tourism and the tourism industry in Louisiana.

(2) Encourage employment opportunities for all citizens throughout the state through the orderly but accelerated development of facilities for tourism, travel, and hospitality.

(3) Invite visitors from this nation and foreign countries to visit Louisiana.

(4) Conduct an ongoing promotional campaign of information, advertising, and publicity to create and sustain an image and understanding of Louisiana that is responsible and accurate, to include the following:

(a) Development of a program to entice, educate, and facilitate the visitor concerning the state's history, culture, folklore, recreational and leisure opportunities, natural and scenic resources, transportation, cuisine, sites, accommodations, events and attractions.

(b) Disseminating information and publicity to the media, including newspapers, magazines, billboards, radio, television, and film, by the use of audio-visual presentations, features, publications, paid advertisements, and such other means as necessary.

(c) Preparing and distributing literature on and about Louisiana, its history, culture, recreation, folklife, attractions, art, leisure opportunities, natural and scenic resources, cuisine, sites, events, accommodations, and transportation for agencies of the department and for other agencies and groups requesting it.

(d) Selecting and using an appropriate theme about Louisiana for a unified and comprehensive promotions program.

(5) Hold and sponsor seminars, meetings, and an annual conference designed to involve and educate the public and travel industry of the purposes and programs of the office, for which a reasonable fee may be charged.

(6) Conduct familiarization tours for travel industry representatives, writers, editors, and motor coach and tour operators to acquaint them with Louisiana and to provide them with factual information, photographs, and contacts within the office to assist these industry representatives on such tours.

(7) Make and enter into contracts to provide the office with stipulated services for promotions, advertising, publicity, research, marketing, or evaluation, and to license a logo and theme for use on promotional items offered for sale by the private sector.

(8) Cooperate with all governmental agencies, tourists, promotion agencies, private industry, and private nonprofit associations and organizations in the promotion, advertising, and publicity of the state, including cooperative advertising, formation of local promotion groups, and other activities necessary and proper consistent with the provisions of this Subpart.

(9) Manage and coordinate the functions and activities of welcome centers in the state.

(10) Submit the reports as required by R.S. 51:1260.

(11) Formulate, implement, and evaluate a master plan for tourism marketing as further stipulated in R.S. 51:1261.

(12) Identify all federal programs related to tourism and make recommendations on such programs for the benefit of the state, on a timely basis to the Congress or appropriate federal agency or official.

(13) Assist and submit recommendations to other state departments and agencies in providing facilities and services that will promote and facilitate the safe and convenient travel of visitors throughout the state.

(14) Develop and test data on numbers of visitors, expenditures by visitors, points of origin and destination, and other relevant information on tourism and visitors.

(15) Join trade associations, organizations, and councils chartered to develop and stimulate tourism, and attend meetings, seminars, conferences, and conventions to promote travel to and in Louisiana.

(16) Provide advice and technical assistance to regional, parochial, and municipal tourism development organizations and to similar private organizations in planning programs to attract visitors and develop literature for distribution to visitors and potential visitors to this state.

(17) Provide basic support and discretionary grants, commonly referred to as Act 455 funds, to local tourist promotion agencies for travel development, marketing, promotion, and advertising, upon the approval of the commission.

(18) Expend funds in accordance with the terms and conditions of any grant, donation, or gift and in accordance with law.

(19) Develop an understanding among citizens of the state of the role, importance, economic impact, and challenges of tourism in Louisiana.

(20) Adopt and promulgate rules and regulations, as deemed necessary by the secretary of the department, to effectuate the provisions of this Section, all in accordance with the Administrative Procedure Act.

Added by Acts 1983, No. 688, §4; Acts 2001, No. 1191, §1.



RS 51:1256 - Creation of the Louisiana Tourism Development Commission; domicile; composition; membership; confirmation; terms; vacancy

§1256. Creation of the Louisiana Tourism Development Commission; domicile; composition; membership; confirmation; terms; vacancy

A. The Louisiana Tourism Development Commission is hereby created, as an agency of the state in the Department of Culture, Recreation, and Tourism. The commission shall be a body politic and corporate entity. The commission shall be domiciled in Baton Rouge.

B. The commission shall be composed of twenty-one members.

(1) Ex officio members shall be as follows:

(a) The lieutenant governor or his designee.

(b) The secretary of state or his designee.

(2) The following organizations shall each submit a list of four names to the lieutenant governor, from which the lieutenant governor shall appoint one individual from each organization for membership on the commission:

(a) The Louisiana Association of Fairs and Festivals.

(b) The Louisiana Campground Owners Association.

(c) The Louisiana Association of Convention and Visitor Bureaus.

(d) The Louisiana Preservation Alliance, Inc.

(e) The Louisiana Association of Museums.

(f) The Louisiana Bed and Breakfast Association.

(g) The Louisiana Travel Promotion Association.

(h) The Louisiana Attractions Association.

(i) The Louisiana Business League.

(3) The following organizations shall each submit a list of eight names to the lieutenant governor, from which the lieutenant governor shall appoint two individuals from each organization for membership on the commission:

(a) Louisiana Restaurant Association.

(b) Louisiana Hotel-Motel Association.

(4) Six at-large members shall be appointed directly by the lieutenant governor.

C. All appointed members shall be knowledgeable, interested, and active in tourism promotional activities, in enhancing the state's image, and in diversifying the state's economy by encouraging and assisting employment opportunities in the travel and hospitality industries.

D. Repealed by Acts 1984, No. 751, §1, eff. July 13, 1984.

E. The lieutenant governor shall appoint at least one member from each of the state's congressional districts from among those nominated by the nominator groups. The lieutenant governor shall appoint the members no later than sixty days from the date he takes office.

F. Each appointment by the lieutenant governor shall be submitted to the Senate for confirmation.

G. Each appointed member shall serve at the pleasure of the lieutenant governor and shall continue to serve until his successor is appointed.

H. An ex officio member may be represented by his first assistant as his designee at any meeting. A designee shall have full voting privileges. In the event that an ex officio member is unable to attend a meeting, he shall notify the commission in writing at least three calendar days prior to the meeting of his intent to send his designee.

I. The ex officio members shall have the right to participate in and vote on all matters of the commission.

J. The members of the commission shall receive no compensation for their services as members of the commission, but shall be entitled to their actual expenses for necessary travel and for other expenses incurred in the performance of their duties as members of the commission payable out of the funds of the commission.

K. Any vacancy shall be filled in the manner of the original appointment within sixty days, except that the nominating group shall submit a list of three names for the person to be selected if the vacancy occurs from among the membership named by a group. The qualifications of each member of the commission shall continue to apply throughout his tenure on the commission, and, in the event a member after appointment should fail to meet the qualifications or classification that he possessed at the time of his appointment, the member shall resign or be removed and shall be replaced with a member possessing the proper qualifications and classification.

Acts 1983, No. 688, §4; Acts 1984, No. 751, §2, eff. July 13, 1984; Acts 1990, No. 396, §1, eff. July 18, 1990; Acts 1991, No. 188, §1, eff. Jan. 13, 1992; Acts 1992, No. 367, §§1 and 2; Acts 1997, No. 762, §1; Acts 2008, No. 804, §2.



RS 51:1257 - Commission duties and responsibilities; meetings

§1257. Commission duties and responsibilities; meetings

A. The commission shall serve in an advisory capacity to the assistant secretary and to the secretary of the department on matters related to the development and implementation of programs to promote tourism and the historical, cultural, recreational, and scenic legacy of the state.

B. The commission shall have the following responsibilities:

(1) The commission shall review and advise on the major types of promotion and advertising contracts, prior to their approval.

(2) The assistant secretary, secretary, and commission shall jointly formulate the strategic plan for tourism development and any modifications thereto.

C. In addition to the responsibilities outlined above, the commission shall submit to the governor a list of at least three, but not more than five qualified nominees from among eligible applicants to fill a vacancy for the position of assistant secretary.

D. The commission shall be authorized to do the following:

(1) Hold at least four regular meetings in a calendar year for the following purposes:

(a) To obtain opinions and information concerning tourism policies and programs of the state, the development of the tourist industry, and opportunities for expanding tourism in Louisiana.

(b) To conduct public hearings on the effectiveness of tourist promotion activities performed by the office.

(c) To provide adequate opportunities for parochial and municipal participation, federal agency participation, and private citizens' involvement in the decision-making process of tourism planning and policy formulation.

(d) To encourage all state, parochial, and municipal governmental and private agencies to do their best to assure the personal safety of residents and tourists both within and without tourist destination areas.

(2) Adopt procedures, rules, and regulations for the deliberations, transactions, and conduct of its business, all in accordance with the provisions of the Administrative Procedure Act.

(3) Keep a record of its transactions, findings, determinations, recommendations, resolutions, reports, and studies.

E. The lieutenant governor shall designate one member of the commission to serve as chairman. The commission shall elect a vice chairman and such other officers as deemed necessary. The chairman is authorized to call meetings of the commission when necessary and shall call a meeting when requested to do so in writing by at least eight members of the commission. A majority of the members of the commission shall constitute a quorum for the transaction of all business and the execution of the duties of the commission.

Added by Acts 1983, No. 688, §4. Acts 1984, No. 751, §2, eff. July 13, 1984; Acts 1986, No. 464, §1; Acts 2004, No. 114, §1; Acts 2008, No. 804, §2.



RS 51:1258 - Assistant secretary; qualifications; selection; duties and responsibilities

§1258. Assistant secretary; qualifications; selection; duties and responsibilities

A. There shall be an assistant secretary who shall manage, direct, and supervise the office of tourism. The assistant secretary shall be a recognized professional who shall have at least five years professional experience in tourism and who shall have a background in marketing, public relations, promotions, advertising, management, or administration of a tourism-related business or agency.

B. The assistant secretary is appointed by and serves at the pleasure of the lieutenant governor and is administratively responsible to the secretary of the department. The assistant secretary shall be confirmed by the Senate.

C. When there exists a vacancy in this position, the commission shall, according to its bylaws and procedures, develop a list of at least three but not more than five eligible nominees from which the lieutenant governor shall appoint the assistant secretary. If the lieutenant governor fails to find an acceptable nominee from the list, he shall notify the commission in writing within thirty days and shall specify his reasons for rejecting the slate. If such a rejection occurs, the commission shall develop another list of qualified nominees.

D. The assistant secretary shall execute the following duties and responsibilities:

(1) Employ, appoint, promote, assign and remove personnel and contract consultants necessary for the effective and efficient administration of the office, in accordance with applicable civil service laws, rules, and regulations, and with policies and rules of the department, all subject to budgetary control and applicable law.

(2) Carry out and exercise those charges assigned to him by the secretary of the department.

(3) Act as executive secretary to the commission in keeping full and accurate minutes of all transactions and proceedings of the commission, and in maintaining all of the files and records of the commission.

(4) Submit to the commission for its review and advice a report on the major types of promotion and advertising contracts under consideration for use each fiscal year by the office. This shall be done prior to the commencement of contract awards each fiscal year.

(5) Formulate jointly with the commission and the secretary the master plan, or any modifications thereto, for tourism development.

(6) Work closely with his professional staff, consultants, contractors, local tourist promotion agency directors, and representatives of private sector industry and nonprofit organizations to acquaint them with the plan and necessary strategies to promote the state, and to cooperate with these persons to maximize the benefits of public monies appropriated for promotion.

(7) Accept, in the name of the office, any grant, payment, or gift of funds or property made by the United States or any department or agency thereof or by any individual, firm, corporation, municipality, parish, or organization for any or all of the purposes specified in this Subpart.

(8) Advise the commission of the needs of local tourist promotion agencies and the industry; the potential of regional, national, and international markets; the changes occurring in the field; and the activities of the department and its programmatic offices and their programs and events.

Added by Acts 1983, No. 688, §4; Acts 1986, No. 464, §1; Acts 1997, No. 777, §1.



RS 51:1259 - Cooperation and coordination with other agencies

§1259. Cooperation and coordination with other agencies

The office shall:

(1) Cooperate with the office of state parks in all matters to promote and publicize the state parks system, its sites, and events connected with a park.

(2) Cooperate with the office of the state museum in all matters to promote and publicize the state museum complex, its sites, its collections and acquisitions, its exhibitions and seminars, and events connected with the Louisiana State Museum.

(3) Cooperate with the office of the state library in all matters to promote and publicize the state library and its services to the parish libraries, its collections, its seminars, and events connected with the State Library of Louisiana.

(4) Cooperate with the office of cultural development in all matters to promote and publicize its programs of archaeology, historic preservation, the arts, and folklife; seminars; and events connected with the archaeological, historical, cultural, artistic, folkloric, recreational, and scenic legacy of the state.

(5) Cooperate with the office of the secretary, and all boards, commissions, and councils of the department to promote and publicize appointments, activities, and events connected with the department.

(6) Cooperate with the Department of Transportation and Development in the administration of the collateral program of distribution of state highway maps and any other tourist-related materials.

(7) Cooperate with the Department of Wildlife and Fisheries to promote and publicize its programs of hunting and fishing; seasons open to the public; game and fish preserves and reserves; the scenic rivers system, their location, and regulations concerning the general public's use of any such river; and to assist in the distribution of any such tourist related materials, booklets, magazines, or pamphlets.

(8) Cooperate with the office of state police to acquaint state troopers with the informational needs of the tourist.

(9) Cooperate with the Department of Economic Development, through its secretary and its offices, to assist the department in its inducement program for industrial location and expansion by providing whatever information may be necessary to offer an accurate presentation of Louisiana's recreational and cultural resources and attractions, and to assist the Department of Economic Development in coordinating the relationship between government and industry to stimulate industry participation in tourism promotion and the development of tourism facilities, and to provide technical assistance through the Department of Economic Development to those persons interested in developing a tourist industry business in this state.

(10) Cooperate with the Department of Education to assist in promoting an awareness and pride of Louisiana history and culture for students throughout the education system.

(11) Assist any other state, regional, parochial, or municipal agency to promote and publicize activities and events connected to tourism of interest to the tourists and citizens of the state.

(12) Review and comment on the policies, programs, and proposals of other state agencies that may directly affect the state's tourism program and the achievement of the goals and objectives of the office and the commission.

Added by Acts 1983, No. 688, §4. Amended by Acts 1991, No. 490, §3, eff. July 15, 1991; Acts 1991, No. 938, §6; Acts 2006, No. 11, §6.



RS 51:1260 - Repealed by Acts 2004, No. 114, §2.

§1260. Repealed by Acts 2004, No. 114, §2.



RS 51:1261 - Repealed by Acts 2004, No. 114, §2.

§1261. Repealed by Acts 2004, No. 114, §2.



RS 51:1262 - Welcome center sites; authorization; sale of juried Louisiana native crafts; fees authorized for capital improvements

§1262. Welcome center sites; authorization; sale of juried Louisiana native crafts; fees authorized for capital improvements

A. The following welcome centers are hereby authorized:

(1) In or near the new State Capitol building.

(2) In New Orleans, in or near the Vieux Carre'.

(3) At or near Vinton, along Interstate Highway 10, Eastbound.

(4) At or near Greenwood, along Interstate Highway 20, Eastbound.

(5) At or near Mound, along Interstate Highway 20, Westbound.

(6) At or near Vidalia, along U.S. Highway 84.

(7) At or near St. Francisville, along U.S. Highway 61.

(8) At or near Kentwood, along Interstate Highway 55, Southbound.

(9) At or near Pearl River, along Interstate 10, Westbound, and along Interstate 59, Southbound.

(10) At or near Alexandria, along Interstate Highway 49.

(11) Along Interstate Highway 10 in eastern New Orleans.

(12) Repealed by Acts 2001, No. 1191, §2.

(13) At or near Butte LaRose, along Interstate Highway 10, in the Atchafalaya Basin.

B. The office is authorized to operate facilities as welcome centers jointly with a state, parochial, or municipal agency, a local tourist promotion agency, or private nonprofit organization on a cooperative and equitable basis of shared costs and responsibilities of personnel and maintenance.

C. The office is authorized to act as an outlet, to display, and to offer for sale on a consignment basis at full retail value only juried Louisiana native crafts bearing the hallmark of the quality-control logo. This function may be executed by the Louisiana State Arts Council, the Louisiana Crafts Council, or a local crafts organization or arts council.

D.(1) The office is authorized to promulgate and adopt rules to assess private businesses and attractions for the following:

(a) Audio-visual, computerized, or static promotional opportunities advertising such businesses or attractions to the public at welcome centers.

(b) The use of lighted picture displays to advertise or offer information on such businesses or attractions to the public at welcome centers.

(2) Such rules shall not change the procedures established by the office of providing tourism-related businesses and attractions the opportunity to display their brochures or pamphlets free of charge.

(3) The proceeds of any assessment made pursuant to this Subsection shall be used to fund capital improvements at welcome centers as further provided in R.S. 51:1262.1.

Added by Acts 1983, No. 688, §4; Acts 1986, No. 588, §3; Acts 1993, No. 42, §1; Acts 1995, No. 1151, §1; Acts 2001, No. 1191, §§1 and 2.

{{NOTE: SEE ACTS 1986, NO. 588, §4.}}



RS 51:1262.1 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§1262.1. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 51:1263 - Requirement to evaluate effectiveness

§1263. Requirement to evaluate effectiveness

A. The office shall develop criteria and implement an ongoing means of measurement pursuant to R.S. 51:1255(14), whereby it shall monitor, study, and evaluate its promotional programs and events to determine their effectiveness in a particular market or of a particular medium, an advertising or marketing lure, or any feature or aspect of promotion expended from monies appropriated to the office. The results of an effectiveness evaluation shall be made a part of the annual report, and the office shall adjust the direction of the master plan as may be necessary, as may be indicated or proven by its findings.

B. Such measurement means and criteria shall be based, in part, on specific program performance measures developed and refined by the department and the office, in cooperation with the Division of Administration.

C. The office shall have authority to contract with an independent, private firm, or a university business college or school to design the measurement means and criteria or monitor, study, and evaluate the performance of the programs and events.

Acts 1986, No. 585, §1.



RS 51:1264 - Submission of plan to generate state revenues; certification; appropriations to department

§1264. Submission of plan to generate state revenues; certification; appropriations to department

A. The Department of Culture, Recreation and Tourism through the office of tourism is authorized to formulate a tourism development plan consisting of tourism promotion programs and cultural activities which is designed to and can be demonstrated to generate additional state revenues. The plan may be a part of the master plan provided in R.S. 51:1261 or may be a separate plan. The plan and an estimate of the amount of additional revenues to be generated in each fiscal year encompassed by the plan shall be submitted by the department to the Revenue Estimating Conference, and shall include for each fiscal year a detailed itemization of the expenditures required to implement the plan, an analysis of the impact of various components of the plan on estimated revenues, the assumptions used, an assessment of the impact of the plan on existing tourism and cultural activities, and the revenues generated by those activities, the sources of additional revenue anticipated, and such other information as may be required by the conference. The conference shall review the information submitted and may use whatever staff, information, and technical expertise which it may determine is required to evaluate the submitted plan and estimate. The Revenue Estimating Conference shall establish and certify an official estimate of the additional revenues to be generated by the proposed plan and shall include in its official estimate of state revenues for each fiscal year the amount of additional revenues estimated to be generated in that fiscal year under the tourism development plan.

B. The department may receive in each fiscal year an appropriation of up to one-half of the amount of additional revenues estimated by the Revenue Estimating Conference to be generated by the plan in that fiscal year. However, the amount so appropriated in any fiscal year shall not exceed five million dollars. Of the amount appropriated in each fiscal year at least twenty percent shall be designated for the support of cultural programs. Appropriations made pursuant to this Section shall in no way limit general fund appropriations to the department by the legislature in excess of the minimum amount herein established.

Acts 1990, No. 1089, §1, eff. July 1, 1990.

{{NOTE: SEE SECTION 2 OF ACT NO. 1089 OF 1990 R.S.}}



RS 51:1265 - Logo for authentic Louisiana Cajun-Creole cuisine

§1265. Logo for authentic Louisiana Cajun-Creole cuisine

A. The office of tourism is hereby authorized to develop and adopt an official logo to indicate authentic Louisiana Cajun-Creole cuisine in this state as follows:

(1) The office may register the logo as a trademark and may take appropriate steps to protect the logo from misuse or infringement.

(2) The office may license the use of the logo and may adopt rules for determining which persons will be allowed to use the logo.

(3) The office may establish, by rule, fees to be charged for the use of the logo.

(4) The office may expend funds to promote the logo.

B. The office may promulgate any other rules and regulations that it may deem necessary for the implementation and administration of this Section.

C. Any restaurant located in Louisiana shall be eligible to utilize the Louisiana Cajun-Creole cuisine logo.

Acts 1997, No. 1007, §1.



RS 51:1271 - Repealed by Acts 2004, No. 114, §2.

§1271. Repealed by Acts 2004, No. 114, §2.



RS 51:1272 - Repealed by Acts 2004, No. 114, §2.

§1272. Repealed by Acts 2004, No. 114, §2.



RS 51:1273 - Repealed by Acts 2004, No. 114, §2.

§1273. Repealed by Acts 2004, No. 114, §2.



RS 51:1274 - Repealed by Acts 2004, No. 114, §2.

§1274. Repealed by Acts 2004, No. 114, §2.



RS 51:1275 - Repealed by Acts 2004, No. 114, §2.

§1275. Repealed by Acts 2004, No. 114, §2.



RS 51:1276 - Repealed by Acts 2004, No. 114, §2.

§1276. Repealed by Acts 2004, No. 114, §2.



RS 51:1281 - Short title

SUBPART C. LOUISIANA TOURISM PROMOTION DISTRICT ACT

§1281. Short title

This Subpart shall be known and be cited as the "Louisiana Tourism Promotion District Act".

Acts 1990, No. 1038, §1, eff. July 26, 1990.



RS 51:1282 - Legislative findings and determinations; creation of district

§1282. Legislative findings and determinations; creation of district

A. The legislature hereby finds and determines that the state has a role and responsibility in the development of the tourism industry as a means of assisting with the continuing economic problems of the state. The legislature further finds that as a result of the financial condition of the state it has become increasingly difficult to adequately fund tourism promotion. As a result of the foregoing, the legislature determines it essential and necessary to create a tourism assistance district and provide for it a source of revenue in order that it may engage in tourism promotion and development.

B. In furtherance of the aforesaid objective, the state does hereby create a special district to be known as the "Louisiana Tourism Promotion District", as a special taxing district whose boundaries are coterminous with the state of Louisiana and which shall be a body politic and corporate and a political subdivision of the state with all of the powers of a political subdivision and with such further powers and functions as are set forth in this Subpart. It is hereby determined that the creation of the district and the carrying out of its public purpose is in all respects a public and governmental purpose for the improvement of the health, safety, welfare, comfort, and security of the people of the state, and that said purposes are public purposes and that the district will be performing an essential governmental function and meeting a public obligation in the exercise of the powers conferred upon it by this Subpart.

Acts 1990, No. 1038, §1, eff. July 26, 1990.



RS 51:1283 - Definitions

§1283. Definitions

Whenever used in this Subpart, unless a different meaning clearly appears in the context, the following terms, whether used in the singular or plural, shall be given the following interpretations:

(1) "Board" shall mean the board of directors of the district or any successor thereto.

(2) "Constitution" shall mean the constitution of Louisiana, as amended.

(3) "District" shall mean the special district and political subdivision created, organized, and existing pursuant to the provisions of this Subpart or any successor thereto.

(4) "State" shall mean the state of Louisiana.

Acts 1990, No. 1038, §1, eff. July 26, 1990.



RS 51:1284 - Administration of district; governing authority

§1284. Administration of district; governing authority

A. The district shall be administered and governed by a board of directors of five persons appointed by the lieutenant governor, composed of:

(1) One member appointed from a list of three names supplied by the Louisiana Hotel-Motel Association.

(2) One member appointed from a list of three names supplied by the Louisiana Restaurant Association.

(3) One member appointed from a list of three names supplied by the Louisiana Retailers Association.

(4) One member appointed from a list of three names supplied by the Louisiana Travel Promotion Association.

(5) One member from a list of three names supplied by other tourist related organizations.

B. All appointed directors shall serve at the pleasure of the lieutenant governor. The lieutenant governor shall designate as chairman one of the directors appointed by him. The board shall elect one of their members as vice chairman and another as treasurer. The board shall appoint a secretary and such other officers, employees, and agents as are deemed necessary, who need not be directors of the district. A majority of the directors shall constitute a quorum, and a majority vote of the directors constituting the quorum shall be necessary for any action taken by the district. No vacancy on the board shall impair the right of a quorum to exercise all of the rights and perform all of the duties of the district. The board shall adopt bylaws and prescribe rules to govern its meetings and shall fix the place or places at which meetings shall be held.

C. The domicile of the district shall be Baton Rouge, Louisiana. The members of the board shall serve without salary or per diem allowance but shall be entitled to reimbursement for actual and necessary expenses incurred in the performance of official duties under this Subpart, such expenses not to exceed the rate of expense reimbursement allowed to state employees; provided, however, that such members are not, at the time such expenses are incurred, public employees otherwise entitled to such reimbursement.

Acts 1990, No. 1038, §1, eff. July 26, 1990; Acts 2008, No. 804, §2.



RS 51:1285 - Powers of district

§1285. Powers of district

A. The district shall have all of the rights and powers necessary to carry out and effectuate the purposes and provisions of this Subpart. The district shall be subject to the Public Records and Public Meetings Law and to the extent not otherwise in conflict herewith, the Administrative Procedure Act, R.S. 49:950 et seq., and shall be empowered to utilize all rights and powers set forth in the Bond Validation Procedures Law. Nothing herein shall be construed so as to exempt the district from compliance with the applicable provisions of Louisiana laws pertaining to open meetings, public records, official journals, dual officeholding and employment, and the Code of Governmental Ethics.

B. Without limiting the generality of the foregoing, the district, as a body corporate and politic and a political subdivision of the state with full corporate powers, shall have the following rights and powers:

(1) To adopt bylaws for the regulation of its affairs and the conduct of its business.

(2) To adopt an official seal and alter the same at its pleasure.

(3) To maintain an office at such place as it may designate.

(4) To sue and be sued.

(5) To receive, administer, and comply with the conditions and requirements respecting any gift, grant, or donation of any property or money.

(6) To apply and contract for assistance from the United States or other public or private sources, whether in form of a grant or loan or otherwise.

(7) To make and execute contracts and other instruments necessary in the exercise of the powers and functions of the district under this Subpart, including contracts with persons, firms, corporations, and others.

(8) To employ an executive director, employees, accountants, financial advisors, underwriters, attorneys, and such other consultants as may be required in the judgment of the board and to fix and pay their compensation from funds available to the district therefor.

(9) To research and study, develop plans and programs designed to assist the state and units of local government in the promotion of tourism.

(10) To accept the mortgage, pledge, hypothecation, assignment, grant, or donation of any properties of the state.

(11) To exercise any and all other powers necessary to accomplish the purposes set forth herein.

Acts 1990, No. 1038, §1, eff. July 26, 1990.



RS 51:1286 - Sales and use tax

§1286. Sales and use tax

A. In order to provide funds for the purpose of assisting the state in the promotion of tourism, the district is hereby authorized, to levy and collect a sales and use tax not to exceed three one hundredths of one percent, said tax to be effective on or after July 1, 1990.

B. The tax so authorized shall be imposed by ordinance adopted by the district without the need of an election and shall be levied upon the sale at retail, the use, the lease or rental, the distribution, the consumption, and the storage for use or consumption of tangible personal property, and on sales of services in the state of Louisiana, as now or hereafter defined in and as provided by Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, subject to the exemptions and suspensions of exemptions to the same extent that such exemptions and suspensions of exemptions now or hereafter apply to the tax levied in R.S. 47:331.

C.(1) The proceeds of the tax herein authorized shall be irrevocably pledged and dedicated for the purposes and in the order of priority as provided in Paragraph (2) of this Subsection.

(2)(a) For paying costs annually incurred that are associated with the levy and collection of the sales tax authorized by this Subpart.

(b) To transfer such amounts as may be determined by the district to the Department of Culture, Recreation and Tourism for the promotion of the state's tourism industry through the purchase of media advertisement, including but not limited to newspaper, magazine, billboard, radio, and television advertisement.

(c) To transfer such amounts as may be determined by the district to the Department of Culture, Recreation and Tourism to assist the state in the promotion of tourism. Provided that any funds used by the department for the purchase of in-state media advertisement shall not exceed ten percent of all funds used for the purchase of media advertisement, and that such expenditures are consistent with the office of tourism's strategic plan for marketing.

(3) Repealed by Acts 2007, No. 30, §2, eff. July 1, 2007.

(4) Any expenditure of funds by the Department of Culture, Recreation and Tourism from amounts transferred by the district in accordance with Paragraphs (1) and (2) of this Subsection shall be by annual appropriation by the legislature and shall be consistent with the tourism strategic plan.

(5), (6) Repealed by Acts 2007, No. 30, §2, eff. July 1, 2007.

D. The district may contract with the state for the collection of said sales and use taxes under such terms and conditions as it may deem appropriate, and may adopt such rules and regulations pursuant thereto regarding the enforcement and collection of the tax authorized by this Section.

Acts 1990, No. 1038, §1, eff. July 26, 1990; Acts 1993, No. 624, §1, eff. July 1, 1993; Acts 1996, 1st Ex. Sess., No. 61, §1, eff. July 1, 1996; Acts 1997, No. 1291, §1, eff. July 1, 1998; Acts 1999, No. 1025, §2, eff. July 1, 2000, and §3, eff. July 1, 2003; Acts 2002, 1st Ex. Sess., No. 154, §1, eff. July 1, 2002; Acts 2004, No. 114, §1; Acts 2005, No. 20, §1; Acts 2005, No. 464, §1, eff. July 1, 2005; Acts 2007, No. 30, §§1, 2, eff. July 1, 2007.

NOTE: See Section 2 of Act 61 of 1996 1st Ex. Sess., re: Joint Legislative Budget Committee approval.



RS 51:1287 - Legislative oversight and review

§1287. Legislative oversight and review

Any rules or regulations promulgated or adopted by the Louisiana Tourism Promotion District shall be subject to legislative oversight by the House Commerce Committee and the Senate Committee on Commerce, Consumer Protection, and International Affairs in accordance with the Administrative Procedure Act. The district shall further submit a report to such committees, no later than October first of each year, relative to its activities and finances during the immediately preceding fiscal year. Such committees may also review the activities or finances of the district at such times as they deem appropriate.

Acts 1990, No. 1038, §1, eff. July 26, 1990; Acts 1994, No. 17, §1, eff. July 1, 1995; Acts 1994, 3rd Ex. Sess., No. 4, §1, eff. Sept. 1, 1994; Acts 2003, No. 183, §8.



RS 51:1291 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

SUBPART D. LOUISIANA HOSPITALITY RESEARCH PROGRAM

§1291. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 51:1292 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§1292. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 51:1301 - Purpose

CHAPTER 10. LOUISIANA TAX FREE SHOPPING PROGRAM

§1301. Purpose

A. The legislature finds that Louisiana, with its many attractions, has an extraordinary opportunity to generate additional revenue in the form of international tourism. Foreign visitors to the United States represent a more lucrative market than domestic travelers because they use tourism services to a much greater degree than their domestic counterparts. Many foreign countries have a value added tax refund system for purchases of tangible personal property by foreign visitors which has proved successful, when appropriately advertised, in increasing tourism in those countries. A similar sales tax refund program, the Louisiana Tax Free Shopping (LTFS) Program, which is applicable to retail shopping by international visitors, has become an effective promotional tool to increase Louisiana's share of the United States' growing foreign tourism market. While the LTFS Program had an initial opportunity cost to state and local governments equal to the amount of sales tax refunded, this loss was offset by additional revenues generated from an increase in foreign tourists, who continue to pay tax on expenditures such as hotels, restaurants, entertainment, rental cars, riverboat rides, and other attractions. An Annual Economic Impact Estimate Report prepared by the research director of the New Orleans Region Economic Development Council quantifies this benefit.

B. Therefore, it is the intention of the legislature to authorize the state and its political subdivisions to voluntarily continue in a cooperative endeavor to establish a sales tax refund program for the purchases of tangible personal property by international travelers in which the traveler, the participating retailer, and the refunding agency have clear and simple roles in the refund process with adequate internal accounting controls in place.

C. The sales tax refund program shall be known as the "Louisiana Tax Free Shopping Program" or "LTFS Program".

Acts 1988, No. 535, §1, eff. July 8, 1988; Acts 1992, No. 285, §§1 and 2, eff. July 1, 1992; Acts 1997, No. 1291, §2; Acts 1998, No. 50, §1; Acts 2001 1st Ex. Sess., No. 7, §1; Acts 2004, 1st Ex. Sess., No. 14, §1; Acts 2006, No. 76, §1; Acts 2008, No. 232, §1, eff. June 17, 2008.

NOTE: Acts 1988, No. 535, §3 provided for termination on July 1, 1992; Acts 1992, No. 285, §3, extended the date to July 1, 1997; Acts 1997, No. 1291, §2, extended the date to July 1, 1999; Acts 1998, No. 50, §1, extended the date to July 1, 2001; Acts 2001, 1st Ex. Sess., No. 7, §1, extended the date to July 1, 2004; Acts 2004, 1st Ex. Sess., No. 14, §1, extended the date to July 1, 2007; Acts 2006, No. 76, §1, extended the date to July 1, 2009; Acts 2008, No. 232, §1, extended the date to July 1, 2013; Acts 2012, No. 435, §1, extended the date to July 1, 2017.



RS 51:1302 - Definitions

§1302. Definitions

For purposes of this Chapter, the following words and terms shall have the meaning ascribed to them in this Section unless the context clearly indicates otherwise:

(1) "Commission", "Louisiana Tax Free Shopping Commission", or "LTFS Commission" means the commission established in the Department of Revenue and Taxation pursuant to this Chapter.

(2) "Handling fee" means a fee charged to an international traveler for processing each refund.

(3) "International traveler" means any individual traveling in the United States for a three-month period or less with a foreign passport and/or with a current United States visitor's visa and an international transportation ticket. Resident aliens, foreign students living in the United States, and citizens of the United States residing in foreign countries shall not be considered international travelers and shall not participate in the program.

(4) "Invoice or receipt" means a printed, numbered invoice or receipt which clearly identifies the vendor, the property purchased, the date of purchase, and the sales taxes paid.

(5) "Local tax authority" means a political subdivision which levies a tax upon the sale of tangible personal property.

(6) "LTFS signs or decals" means signs or decals issued by the refunding agency to retailers to be placed at the retailer's participating stores as required or permitted by the agency.

(7) Repealed by Acts 2014, No. 106, §2, eff. May 16, 2014.

(8) "Purchase" means a sales-taxable purchase within the state by an international traveler of corporeal movable property which is permanently removed from the state by the international traveler. Purchases of food and beverages which are consumed within the state shall not be eligible for a sales tax refund.

(9) "Refund" means either:

(a) A cash payment in any currency authorized by the commission, unless the refund is valued at over five hundred United States dollars, in which case it shall mean payment by a check in such currency.

(b) A credit card refund as provided for in R.S. 51:1307(D).

(10) "Refund agency" means the entity selected by the commission to operate the tax free shopping program within the state.

(11) "Refund agent" means an officer, employee, or other agent of a refund agency who is specifically charged with operation of the sales tax refund procedure.

(12) "Refund agent's seal" means a device to stamp a refund form which indicates that it has been validated by a refund agent.

(13) "Refund center" means an office or location in the state where the commission has chosen to place refund agents to make tax refunds under this Chapter.

(14) "Refund form" means the form provided by the commission to obtain refunds under the LTFS Program.

(15) "Retailer" means any merchant selling corporeal movable property who qualifies a store or stores to participate in the Louisiana Tax Free Shopping Program pursuant to R.S. 51:1305. Retailer also means any employee of the merchant specifically designated by him and approved by the refunding agent to operate the refund procedure.

(16) "Secretary" means the secretary of the Department of Revenue.

(17) "Store" means each location or establishment at which a retailer does business and which is qualified to participate in the LTFS program.

(18) "Ticket" means an international transportation ticket.

Acts 1988, No. 535, §1, eff. July 8, 1988; Acts 1989, No. 536, §1, eff. July 5, 1989; Acts 1992, No. 285, §§1 and 2, eff. July 1, 1992; Acts 1997, No. 1291, §2; Acts 1998, No. 50, §1; Acts 2001 1st Ex. Sess., No. 7, §1; Acts 2004 1st Ex. Sess., No. 14, §1; Acts 2006, No. 76, §1; Acts 2008, No. 232, §1; Acts 2014, No. 106, §2, eff. May 16, 2014.

NOTE: Acts 1988, No. 535, §3 provided for termination on July 1, 1992; Acts 1992, No. 285, §3, extended the date to July 1, 1997; Acts 1997, No. 1291, §2, extended the date to July 1, 1999; Acts 1998, No. 50, §1, extended the date to July 1, 2001; Acts 2001, 1st Ex. Sess., No. 7, §1, extended the date to July 1, 2004; Acts 2004, 1st Ex. Sess., No. 14, §1, extended the date to July 1, 2007; Acts 2006, No. 76, §1, extended the date to July 1, 2009; Acts 2008, No. 232, §1, extended the date to July 1, 2013; Acts 2012, No. 435, §1, extended the date to July 1, 2017.



RS 51:1303 - Participation by local tax authorities in the tax free shopping program

§1303. Participation by local tax authorities in the tax free shopping program

If any local tax authority adopts an ordinance or resolution authorizing a refund of its sales tax under the Louisiana Tax Free Shopping Program as provided for in this Chapter, the local tax authority may participate in the program.

Acts 1988, No. 535, §1, eff. July 8, 1988; Acts 1989, No. 536, §1, eff. July 5, 1989; Acts 1992, No. 285, §2, eff. July 1, 1992; Acts 1997, No. 1291, §2; Acts 1998, No. 50, §1; Acts 2001 1st Ex. Sess., No. 7, §1; Acts 2004 1st Ex. Sess., No. 14, §1; Acts 2006, No. 76, §1; Acts 2008, No. 232, §1.

NOTE: Acts 1988, No. 535, §3 provided for termination on July 1, 1992; Acts 1992, No. 285, §3, extended the date to July 1, 1997; Acts 1997, No. 1291, §2, extended the date to July 1, 1999; Acts 1998, No. 50, §1, extended the date to July 1, 2001; Acts 2001, 1st Ex. Sess., No. 7, §1, extended the date to July 1, 2004; Acts 2004, 1st Ex. Sess., No. 14, §1, extended the date to July 1, 2007; Acts 2006, No. 76, §1, extended the date to July 1, 2009; Acts 2008, No. 232, §1, extended the date to July 1, 2013; Acts 2012, No. 435, §1, extended the date to July 1, 2017.



RS 51:1304 - Establishment of the program by the commission

§1304. Establishment of the program by the commission

A.(1) There is hereby established in the Department of Revenue the Louisiana Tax Free Shopping Commission. The commission shall be composed of the following members, who shall serve without additional compensation or reimbursement from the state:

(a) The secretary of the Department of Revenue, or his designee.

(b) The governor or his designee.

(c) The lieutenant governor or his designee.

(d) The treasurer or his designee.

(e) A person nominated by the World Trade Center, approved and appointed by the governor, and confirmed by the Senate.

(2) The commission shall be domiciled in Baton Rouge and is hereby authorized to take any legal action necessary to implement the sales tax refund procedure provided for in this Chapter.

(3) A majority of the members of the commission shall constitute a quorum and any action taken shall be by majority vote of the total membership. The secretary shall provide staff for the commission until a refund agency has been selected, at which time the refund agency shall provide such staff, with assistance from the secretary at the secretary's discretion.

B. Repealed by Acts 1992, No. 285, §3, eff. July 1, 1992.

C. The commission shall have all powers, duties, and authority necessary to implement or take any action under this Chapter, including the following:

(1) Repealed by Acts 1992, No. 285, §3, eff. July 1, 1992.

(2)(a) Shall select any public or private, profit or nonprofit entity as a refund agency to operate the tax free shopping program within the state after a written determination is made by the commission that the selected refund agency shall provide the best service at a price which is not excessive when compared to that which would be necessary to reimburse other private or public, profit or nonprofit entities capable and willing to provide such service.

(b) No private entity shall be selected as refund agency without the use of a bid procedure substantially in accord with the requirements of the Louisiana Procurement Code.1

(c) The Department of Revenue, the office of tourism, a chamber of commerce, or any office or agency of a local tax authority may be selected as the refund agency.

(3) Shall select the refund center or centers for the state.

(4) Shall set handling fees to be charged to an international traveler for processing each refund, which fee may be deducted from the amount of the refund. The fee may be reviewed periodically by the commission and may then be reasonably adjusted.

(5)(a) Shall select the style of the logos on, or the contents of, LTFS signs or decals, refund forms, refund agents' seals and other forms or supplies to be used by the tax free shopping program, provided that their style or contents shall be substantially in accord with the provisions of this Chapter.

(b) The refund form (voucher) shall be numbered and multi-copy and contain the following:

(i) A place for recording the date of issuance.

(ii) The issuing retailer's name.

(iii) The international traveler's country of origin and his passport or visa number.

(iv) The total amount of the purchase including sales tax paid; the amount of sales tax to be refunded; a description of the purchased property; and any other information required by the commission.

(6) May undertake and direct an advertising program and the publication of a shopping guide of the LTFS Program, if any.

(7) May exclude retailers from a refund program for just cause after a public hearing by the commission.

(8) May provide for supplementing the refund procedures set forth in this Chapter including, but not limited to:

(a) The establishment of a method of issuing tax refunds on credit cards as provided for in R.S. 47:1307(D), and the designation of the particular types of credit cards for which credit card refunds may be issued.

(b) The designation of the circumstances under which a refund to an international traveler may be made in a currency other than that of the United States.

(9) Repealed by Acts 1992, No. 285, §3, eff. July 1, 1992.

(10) Shall promulgate regulations for the operation of a tax free shopping program in order to supplement and make more efficient and economical the procedures set forth in this Chapter, and may include those regulations necessary to establish sound internal control and record-keeping procedures by the refund agency and retailers, and to provide general guidelines as to the preferred location of refund desks at retailers' businesses. Such regulations shall provide that the value of any refund made in foreign currency shall not exceed the amount in U.S. currency of tax due.

D. Repealed by Acts 1992, No. 285, §3, eff. July 1, 1992.

Acts 1988, No. 535, §1, eff. July 8, 1988; Acts 1989, No. 536, §1, eff. July 5, 1989; Acts 1992, No. 285, §§1, 2, and 3, eff. July 1, 1992; Acts 1997, No. 1291, §2; Acts 1998, No. 50, §1; Acts 2001 1st Ex. Sess., No. 7, §1; Acts 2004 1st Ex. Sess., No. 14, §1; Acts 2006, No. 76, §1; Acts 2008, No. 232, §1; Acts 2014, No. 106, §1, eff. May 16, 2014.

NOTE: Acts 1988, No. 535, §3 provided for termination on July 1, 1992; Acts 1992, No. 285, §3, extended the date to July 1, 1997; Acts 1997, No. 1291, §2, extended the date to July 1, 1999; Acts 1998, No. 50, §1, extended the date to July 1, 2001; Acts 2001, 1st Ex. Sess., No. 7, §1, extended the date to July 1, 2004; Acts 2004, 1st Ex. Sess., No. 14, §1, extended the date to July 1, 2007; Acts 2006, No. 76, §1, extended the date to July 1, 2009; Acts 2008, No. 232, §1, extended the date to July 1, 2013; Acts 2012, No. 435, §1, extended the date to July 1, 2017.

1In Subpar. (C)(2)(b), R.S. 39:1551 et seq.



RS 51:1305 - Retailer's participation

§1305. Retailer's participation

A. Retailers who elect to participate in the tax free shopping program shall register with the refund agency and agree in writing with the refund agency as to the location and the method of operating an international traveler's refund desk for each of their participating stores, including a system of record keeping for refund forms issued from the desk.

B. Upon reaching agreement with the agency with regards to the operation of the refund desk for each store, the retailer shall be entitled to participate in the program. He shall receive or be entitled to:

(1) LTFS signs or decals for display at his participating stores. The style of and logo on such signs or decals shall be only those approved by the commission.

(2) A listing of the name, address and telephone number of each of his participating stores in the LTFS district shopping guide, if any.

(3) An initial supply of refund forms.

C. No retailer who participates in unfair methods of competition and unfair or deceptive acts or trade practices in the conduct of his business, or who is otherwise found to have violated R.S. 51:1405 or any rule or regulation adopted pursuant thereto shall participate in the Tax Free Shopping Program. The refund agency shall take immediate action to exclude such retailer from the program and recover any signs, decals, refund forms, or other indicia of program participation from the retailer. Such retailer shall not be entitled to a refund of any costs previously paid.

Acts 1988, No. 535, §1, eff. July 8, 1988; Acts 1989, No. 536, §1, eff. July 5, 1989; Acts 1991, No. 819, §1; Acts 1992, No. 285, §§1 and 2, eff. July 1, 1992; Acts 1997, No. 1291, §2; Acts 1998, No. 50, §1; Acts 2001 1st Ex. Sess., No. 7, §1; Acts 2004 1st Ex. Sess., No. 14, §1; Acts 2006, No. 76, §1; Acts 2008, No. 232, §1; Acts 2014, No. 106, §1, eff. May 16, 2014.

NOTE: Acts 1988, No. 535, §3 provided for termination on July 1, 1992; Acts 1992, No. 285, §3, extended the date to July 1, 1997; Acts 1997, No. 1291, §2, extended the date to July 1, 1999; Acts 1998, No. 50, §1, extended the date to July 1, 2001; Acts 2001, 1st Ex. Sess., No. 7, §1, extended the date to July 1, 2004; Acts 2004, 1st Ex. Sess., No. 14, §1, extended the date to July 1, 2007; Acts 2006, No. 76, §1, extended the date to July 1, 2009; Acts 2008, No. 232, §1, extended the date to July 1, 2013; Acts 2012, No. 435, §1, extended the date to July 1, 2017.



RS 51:1306 - Application for refund; the refund form

§1306. Application for refund; the refund form

At the time of a purchase, the retailer shall examine the international traveler's passport or other current official picture identification and, after confirming the identity of the international traveler, shall:

(1) Complete the refund form.

(2) Attach the invoices or receipts to the refund form.

(3) Detach the retailer's copy of each refund form and file it in his records pursuant to requirements of the refund agency and the commission.

(4) Return the refund form to the international traveler.

Acts 1988, No. 535, §1, eff. July 8, 1988; Acts 1989, No. 536, §1, eff. July 5, 1989; Acts 1992, No. 285, §§1 and 2, eff. July 1, 1992; Acts 1997, No. 1291, §2; Acts 1998, No. 50, §1; Acts 2001 1st Ex. Sess., No. 7, §1; Acts 2004, No. 48, §1, eff. May 21, 2004; Acts 2004 1st Ex. Sess., No. 14, §1; Acts 2006, No. 76, §1; Acts 2008, No. 232, §1.

NOTE: Acts 1988, No. 535, §3 provided for termination on July 1, 1992; Acts 1992, No. 285, §3, extended the date to July 1, 1997; Acts 1997, No. 1291, §2, extended the date to July 1, 1999; Acts 1998, No. 50, §1, extended the date to July 1, 2001; Acts 2001, 1st Ex. Sess., No. 7, §1, extended the date to July 1, 2004; Acts 2004, 1st Ex. Sess., No. 14, §1, extended the date to July 1, 2007; Acts 2006, No. 76, §1, extended the date to July 1, 2009; Acts 2008, No. 232, §1, extended the date to July 1, 2013; Acts 2012, No. 435, §1, extended the date to July 1, 2017.



RS 51:1307 - Refund procedure

§1307. Refund procedure

A. Upon his departure from Louisiana, the international traveler shall present his passport and/or current United States visitor's visa, the refund form and the attached invoices and receipts, and his international transportation ticket of less than three months' duration, to a refund agent at a designated refund center. The refund agent shall:

(1) Examine the passport and/or United States visitor's visa and confirm the identity of the international traveler.

(2) Examine the refund form to insure that it conforms to the information on the attached invoices or receipts.

(3) Examine the ticket to confirm that it belongs to or will be used by the international traveler.

(4) Examine the property purchased if he deems it necessary, or otherwise verify that the property is being permanently taken from the state.

B.(1) If the refund agent is satisfied by his review of the documentation and, if necessary, his inspection of the property, that the property was purchased from a retailer with payment of the sales tax indicated on the refund form, that it has not been substantially used in Louisiana, and that it is being permanently taken from the state by the international shopper, he shall then validate the refund form, stamp the invoices or receipts "Sales Tax Refund Made", and shall make a tax refund as provided in Subsection C of this Section.

(2) If he is not satisfied, he shall reject the refund form and provide a rejection form to the international traveler that describes the reason or reasons for the rejection.

C. The refund may consist of a credit card refund as provided for in Subsection D of this Section, or of a cash or check payment in any currency deemed appropriate by the commission, without interest to the international traveler, of the total sales tax of the state and of any participating local tax authority paid by the international traveler as reflected on the invoices or receipts and as verified by the refund form, less the handling fee charged. The international traveler's copy of the refund form will be kept by the refund agent. The invoices or receipts which were attached to the refund form shall be returned to the international traveler, stamped "Sales Tax Refunded".

D. The refund may consist of the issuance by the refund agency of a credit for the amount of tax paid, less the handling fee, against the credit card account utilized by the international traveler in making his purchases. The commission shall provide for the following:

(1) The circumstances, if any, under which such credit card refunds will be issued.

(2) The procedure for making such refunds by the refund agency.

(3) The specific credit cards for which such refunds may be issued.

(4) The handling fee which may be charged on refund forms for which such credit card refunds are issued.

Acts 1988, No. 535, §1, eff. July 8, 1988; Acts 1989, No. 536, §1, eff. July 5, 1989; Acts 1992, No. 285, §§1 and 2, eff. July 1, 1992; Acts 1997, No. 1291, §2; Acts 1998, No. 50, §1; Acts 2001 1st Ex. Sess., No. 7, §1; Acts 2004 1st Ex. Sess., No. 14, §1; Acts 2006, No. 76, §1; Acts 2008, No. 232, §1.

NOTE: Acts 1988, No. 535, §3 provided for termination on July 1, 1992; Acts 1992, No. 285, §3, extended the date to July 1, 1997; Acts 1997, No. 1291, §2, extended the date to July 1, 1999; Acts 1998, No. 50, §1, extended the date to July 1, 2001; Acts 2001, 1st Ex. Sess., No. 7, §1, extended the date to July 1, 2004; Acts 2004, 1st Ex. Sess., No. 14, §1, extended the date to July 1, 2007; Acts 2006, No. 76, §1, extended the date to July 1, 2009; Acts 2008, No. 232, §1, extended the date to July 1, 2013; Acts 2012, No. 435, §1, extended the date to July 1, 2017.



RS 51:1308 - Alternative refund by mail procedure

§1308. Alternative refund by mail procedure

A. If the international traveler is unable to receive his refund at a refund center, he may claim his refund by mail in the following manner. Within a reasonable time after his return to his country of residence, the international traveler shall mail to the refund agency the following documents and statements:

(1) The original refund form and copies of the invoices or receipts.

(2) A copy of his passport and/or United States visitor's visa.

(3) A copy of his international transportation ticket.

(4) A signed statement specifying the reason why the international traveler could not personally claim the refund as provided in R.S. 51:1307.

(5) A signed statement specifying the location of the property purchased and a statement that such property will not be returned to the state.

B. The refund agency may investigate the facts and circumstances of the refund, as it deems necessary, and, if satisfied, shall issue a refund to the international traveler. The refund agency may reject the refund request in the manner provided for in R.S. 51:1307 and return the rejected refund form to the international traveler.

Acts 1988, No. 535, §1, eff. July 8, 1988; Acts 1989, No. 536, §1, eff. July 5, 1989; Acts 1992, No. 285, §§1 and 2, eff. July 1, 1992; Acts 1997, No. 1291, §2; Acts 1998, No. 50, §1; Acts 2001 1st Ex. Sess., No. 7, §1; Acts 2004 1st Ex. Sess., No. 14, §1; Acts 2006, No. 76, §1; Acts 2008, No. 232, §1.

NOTE: Acts 1988, No. 535, §3 provided for termination on July 1, 1992; Acts 1992, No. 285, §3, extended the date to July 1, 1997; Acts 1997, No. 1291, §2, extended the date to July 1, 1999; Acts 1998, No. 50, §1, extended the date to July 1, 2001; Acts 2001, 1st Ex. Sess., No. 7, §1, extended the date to July 1, 2004; Acts 2004, 1st Ex. Sess., No. 14, §1, extended the date to July 1, 2007; Acts 2006, No. 76, §1, extended the date to July 1, 2009; Acts 2008, No. 232, §1, extended the date to July 1, 2013; Acts 2012, No. 435, §1, extended the date to July 1, 2017.



RS 51:1309 - Reimbursement of refund agency

§1309. Reimbursement of refund agency

A. The refund agency shall record and file the refund agency's copy of the refund form, filed according to refund date. On or before the twentieth day of the month following the month in which the refund is made, the refund agency shall invoice the Department of Revenue and the appropriate local tax authority for reimbursement of cash refunds of state and local tax made during the previous month by filing with them the state and local copies of the refund form or, if authorized by the state or a local tax authority, a summary of such forms. Reimbursement of the refund agency by the department shall be considered a refund of sales tax by the department pursuant to R.S. 47:1621(C).

B. The refund agency shall establish a budget for the program, taking into account anticipated required appropriations for the program based on handling fees, state or local appropriations, any donations, and the expenses of its own compensation.

Acts 1988, No. 535, §1, eff. July 8, 1988; Acts 1992, No. 285, §§1 and 2, eff July 1, 1992; Acts 1997, No. 1291, §2; Acts 1998, No. 50, §1; Acts 2001 1st Ex. Sess., No. 7, §1; Acts 2004 1st Ex. Sess., No. 14, §1; Acts 2006, No. 76, §1; Acts 2008, No. 232, §1; Acts 2014, No. 106, §1, eff. May 16, 2014.

NOTE: Acts 1988, No. 535, §3 provided for termination on July 1, 1992; Acts 1992, No. 285, §3, extended the date to July 1, 1997; Acts 1997, No. 1291, §2, extended the date to July 1, 1999; Acts 1998, No. 50, §1, extended the date to July 1, 2001; Acts 2001, 1st Ex. Sess., No. 7, §1, extended the date to July 1, 2004; Acts 2004, 1st Ex. Sess., No. 14, §1, extended the date to July 1, 2007; Acts 2006, No. 76, §1, extended the date to July 1, 2009; Acts 2008, No. 232, §1, extended the date to July 1, 2013; Acts 2012, No. 435, §1, extended the date to July 1, 2017.



RS 51:1310 - Appeals

§1310. Appeals

A. Any international traveler whose refund has been rejected by a refund agent may appeal such rejection to the commission by sending a letter to the secretary stating why the refund should not have been rejected. The international traveler shall attach to the letter the information required in R.S. 51:1308(A)(1), (2), and (4).

B. The secretary shall mail copies of the appeal to the other commission members. The written decision of the commission shall be rendered within sixty days from receipt of the appeal.

C. If the commission rejects the refund, the secretary shall send a copy of the commission's decision and copies of the international traveler's appeal documents to the Louisiana Board of Tax Appeals and shall notify the international traveler of the action taken. Receipt of the documents by the board shall be deemed an appeal for a determination of an overpayment and the provisions of Chapter 17 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950 shall apply, provided that the facts stated in the international traveler's appeal documents shall be accepted as constituting a prima facie case and the presence of the international traveler shall not be necessary for disposition of the case; and further provided that no interest shall be awarded on any refund granted.

Acts 1988, No. 535, §1, eff. July 8, 1988; Acts 1992, No. 285, §2, eff. July 1, 1992; Acts 1997, No. 1291, §2; Acts 1998, No. 50, §1; Acts 2001 1st Ex. Sess., No. 7, §1; Acts 2004 1st Ex. Sess., No. 14, §1; Acts 2006, No. 76, §1; Acts 2008, No. 232, §1.

NOTE: Acts 1988, No. 535, §3 provided for termination on July 1, 1992; Acts 1992, No. 285, §3, extended the date to July 1, 1997; Acts 1997, No. 1291, §2, extended the date to July 1, 1999; Acts 1998, No. 50, §1, extended the date to July 1, 2001; Acts 2001, 1st Ex. Sess., No. 7, §1, extended the date to July 1, 2004; Acts 2004, 1st Ex. Sess., No. 14, §1, extended the date to July 1, 2007; Acts 2006, No. 76, §1, extended the date to July 1, 2009; Acts 2008, No. 232, §1, extended the date to July 1, 2013; Acts 2012, No. 435, §1, extended the date to July 1, 2017.



RS 51:1311 - Return to state of property purchased

§1311. Return to state of property purchased

If tangible personal property for which a refund was lawfully issued under this Chapter is later returned to Louisiana for use for a taxable purpose, the property shall be subject to use tax as of the time it is brought into the state, subject to the credit provided in R.S. 47:303(A).

Acts 1988, No. 535, §1, eff. July 8, 1988; Acts 1992, No. 285, §2, eff. July 1, 1992; Acts 1997, No. 1291, §2; Acts 1998, No. 50, §1; Acts 2001 1st Ex. Sess., No. 7, §1; Acts 2004 1st Ex. Sess., No. 14, §1; Acts 2006, No. 76, §1; Acts 2008, No. 232, §1.

NOTE: Acts 1988, No. 535, §3 provided for termination on July 1, 1992; Acts 1992, No. 285, §3, extended the date to July 1, 1997; Acts 1997, No. 1291, §2, extended the date to July 1, 1999; Acts 1998, No. 50, §1, extended the date to July 1, 2001; Acts 2001, 1st Ex. Sess., No. 7, §1, extended the date to July 1, 2004; Acts 2004, 1st Ex. Sess., No. 14, §1, extended the date to July 1, 2007; Acts 2006, No. 76, §1, extended the date to July 1, 2009; Acts 2008, No. 232, §1, extended the date to July 1, 2013; Acts 2012, No. 435, §1, extended the date to July 1, 2017.



RS 51:1312 - .Authority of the secretary

§1312. Authority of the secretary

A. The secretary shall have the authority and may use the procedures provided to him in Chapter 18 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950 to audit or investigate the tax free shopping program or to collect any tax, interest, penalty or other monies due from any retailer, international traveler, or the refund agency, or to otherwise enforce or administer the provisions of this Chapter.

B. The secretary may also promulgate rules and regulations regarding the accounting of or internal controls for the tax free shopping program and any such rule or regulation shall be implemented and enforced by the refund agency and the commission.

Acts 1988, No. 535, §1, eff. July 8, 1988; Acts 1992, No. 285, §2, eff. July 1, 1992; Acts 1997, No. 1291, §2; Acts 1998, No. 50, §1; Acts 2001 1st Ex. Sess., No. 7, §1; Acts 2004 1st Ex. Sess., No. 14, §1; Acts 2006, No. 76, §1; Acts 2008, No. 232, §1.

NOTE: Acts 1988, No. 535, §3 provided for termination on July 1, 1992; Acts 1992, No. 285, §3, extended the date to July 1, 1997; Acts 1997, No. 1291, §2, extended the date to July 1, 1999; Acts 1998, No. 50, §1, extended the date to July 1, 2001; Acts 2001, 1st Ex. Sess., No. 7, §1, extended the date to July 1, 2004; Acts 2004, 1st Ex. Sess., No. 14, §1, extended the date to July 1, 2007; Acts 2006, No. 76, §1, extended the date to July 1, 2009; Acts 2008, No. 232, §1, extended the date to July 1, 2013; Acts 2012, No. 435, §1, extended the date to July 1, 2017.



RS 51:1313 - Miscellaneous

§1313. Miscellaneous

A. The provisions of this Chapter shall not affect the exemptions provided in Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950 for the sale, purchase, import, or storage of property for export or use out of state.

B. Any advertising program by a retailer or by or on behalf of the tax free shopping program shall not be subject to R.S. 47:304(F).

Acts 1988, No. 535, §1, eff. July 8, 1988; Acts 1992, No. 285, §2, eff. July 1, 1992; Acts 1997, No. 1291, §2; Acts 1998, No. 50, §1; Acts 2001 1st Ex. Sess., No. 7, §1; Acts 2004 1st Ex. Sess., No. 14, §1; Acts 2006, No. 76, §1; Acts 2008, No. 232, §1.

NOTE: Acts 1988, No. 535, §3 provided for termination on July 1, 1992; Acts 1992, No. 285, §3, extended the date to July 1, 1997; Acts 1997, No. 1291, §2, extended the date to July 1, 1999; Acts 1998, No. 50, §1, extended the date to July 1, 2001; Acts 2001, 1st Ex. Sess., No. 7, §1, extended the date to July 1, 2004; Acts 2004, 1st Ex. Sess., No. 14, §1, extended the date to July 1, 2007; Acts 2006, No. 76, §1, extended the date to July 1, 2009; Acts 2008, No. 232, §1, extended the date to July 1, 2013; Acts 2012, No. 435, §1, extended the date to July 1, 2017.



RS 51:1314 - Withdrawal from the program

§1314. Withdrawal from the program

The commission shall provide for the orderly withdrawal of a participating local tax authority from a tax free shopping program on the first day of the third month following the receipt of written notification by the secretary of the enactment of an ordinance or resolution by a local tax authority withdrawing from the program. On that date, refunds of the sales tax of the withdrawing authority shall cease.

Acts 1988, No. 535, §1, eff. July 8, 1988; Acts 1992, No. 285, §2, eff. July 1, 1992; Acts 1997, No. 1291, §2; Acts 1998, No. 50, §1; Acts 2001 1st Ex. Sess., No. 7, §1; Acts 2004 1st Ex. Sess., No. 14, §1; Acts 2006, No. 76, §1; Acts 2008, No. 232, §1.

NOTE: Acts 1988, No. 535, §3 provided for termination on July 1, 1992; Acts 1992, No. 285, §3, extended the date to July 1, 1997; Acts 1997, No. 1291, §2, extended the date to July 1, 1999; Acts 1998, No. 50, §1, extended the date to July 1, 2001; Acts 2001, 1st Ex. Sess., No. 7, §1, extended the date to July 1, 2004; Acts 2004, 1st Ex. Sess., No. 14, §1, extended the date to July 1, 2007; Acts 2006, No. 76, §1, extended the date to July 1, 2009; Acts 2008, No. 232, §1, extended the date to July 1, 2013; Acts 2012, No. 435, §1, extended the date to July 1, 2017.



RS 51:1315 - Civil penalties

§1315. Civil penalties

A. If a refund is unlawfully issued under the provisions of this Chapter and the circumstances indicate that the willful negligence of, or the intentional disregard of the rules and regulations by, a retailer or an international traveler substantially contributed to the unlawful refund, then there shall be imposed on the retailer or the international traveler a specific penalty of twenty-five percent of the unlawful refunds and the commission may exclude the retailer from the tax free shopping program.

B. If the circumstances indicate that an intent to defraud the state or the local tax authorities by a retailer or the international traveler substantially contributed to an unlawful refund, there shall be imposed a specific penalty of fifty percent of the unlawful refunds and the commission shall exclude the retailer from the tax free shopping program.

Acts 1988, No. 535, §1, eff. July 8, 1988; Acts 1992, No. 285, §2, eff. July 1, 1992; Acts 1997, No. 1291, §2; Acts 1998, No. 50, §1; Acts 2001 1st Ex. Sess., No. 7, §1; Acts 2004 1st Ex. Sess., No. 14, §1; Acts 2006, No. 76, §1; Acts 2008, No. 232, §1.

NOTE: Acts 1988, No. 535, §3 provided for termination on July 1, 1992; Acts 1992, No. 285, §3, extended the date to July 1, 1997; Acts 1997, No. 1291, §2, extended the date to July 1, 1999; Acts 1998, No. 50, §1, extended the date to July 1, 2001; Acts 2001, 1st Ex. Sess., No. 7, §1, extended the date to July 1, 2004; Acts 2004, 1st Ex. Sess., No. 14, §1, extended the date to July 1, 2007; Acts 2006, No. 76, §1, extended the date to July 1, 2009; Acts 2008, No. 232, §1, extended the date to July 1, 2013; Acts 2012, No. 435, §1, extended the date to July 1, 2017.



RS 51:1316 - Criminal penalty

§1316. Criminal penalty

Any person who violates any provision of this Chapter shall be fined not more than one thousand dollars or shall be imprisoned for not more than one year, or both.

Acts 1988, No. 535, §1, eff. July 8, 1988; Acts 1992, No. 285, §2, eff. July 1, 1992; Acts 1997, No. 1291, §2; Acts 1998, No. 50, §1; Acts 2001 1st Ex. Sess., No. 7, §1; Acts 2004 1st Ex. Sess., No. 14, §1; Acts 2006, No. 76, §1; Acts 2008, No. 232, §1.

NOTE: Acts 1988, No. 535, §3 provided for termination on July 1, 1992; Acts 1992, No. 285, §3, extended the date to July 1, 1997; Acts 1997, No. 1291, §2, extended the date to July 1, 1999; Acts 1998, No. 50, §1, extended the date to July 1, 2001; Acts 2001, 1st Ex. Sess., No. 7, §1, extended the date to July 1, 2004; Acts 2004, 1st Ex. Sess., No. 14, §1, extended the date to July 1, 2007; Acts 2006, No. 76, §1, extended the date to July 1, 2009; Acts 2008, No. 232, §1, extended the date to July 1, 2013; Acts 2012, No. 435, §1, extended the date to July 1, 2017.



RS 51:1317 - Legislative findings and determinations

CHAPTER 10-A. ENCORE LOUISIANA COMMISSION

§1317. Legislative findings and determinations

A. Because the legislature recognizes the existence of an emerging industry with the fifty year old and above demographic, it finds that the state has a role and responsibility in developing Louisiana as a desirable place of residence for this age cohort. The legislature also recognizes that residents and tourists fifty years old and above spend a disproportionate amount of their disposable income on goods and services, which in turn creates new jobs. In addition, tax dollars generated from these incomes provide a boost to state and local economies. The legislature also finds that major aspects of this emerging industry are related directly to both tourism and economic development and that there should be a concerted effort by the state to focus on or serve the growing fifty year old and above market.

B. Because the fifty year old and above demographic is a potential source of economic growth for Louisiana, the legislature determines it is necessary and essential to create the Encore Louisiana Commission to engage in developing, promoting, and marketing Louisiana as a destination for residents and tourists fifty years old and above.

Acts 1999, No. 1099, §2; Acts 2009, No. 342, §3.



RS 51:1318 - Creation of the Encore Louisiana Commission; domicile; composition; membership; officers; staff; expenses; terms; quorum

§1318. Creation of the Encore Louisiana Commission; domicile; composition; membership; officers; staff; expenses; terms; quorum

A. The Encore Louisiana Commission, hereinafter referred to as the "commission", is hereby created as an agency of the state in the office of the lieutenant governor. The commission shall be a body politic and corporate entity with the power to sue and be sued. The commission shall be domiciled in Baton Rouge.

B. The commission shall be composed of the following eleven members who shall be residents of the state:

(1) The governor or his designee.

(2) The lieutenant governor or his designee.

(3) The secretary of the Department of Culture, Recreation and Tourism or his designee.

(4) The secretary of the Department of Economic Development or his designee.

(5) As provided in Subsection C of this Section, one member from each of the following five state tourism marketing regions: Sportsman's Paradise, Crossroads, Cajun Country, Plantation Country, and Greater New Orleans.

(6) The president of the Senate or his designee.

(7) The speaker of the House of Representatives or his designee.

C. The lieutenant governor shall appoint one member from each of the five state tourism marketing regions. Each appointment by the lieutenant governor shall be submitted to the Senate for confirmation.

D. All members shall be knowledgeable, interested, and active in developing, marketing, and promoting Louisiana as a desirable place of residency for persons fifty years old and above.

E. The lieutenant governor or his designee may serve as chairman of the commission or may designate one of its members as chairman.

F. The lieutenant governor shall employ an executive director and other staff, as may be required, and fix and pay their compensation from funds available to the commission.

G. The chairman shall have the ability to name individuals as ex officio members of the commission. Such ex officio members shall be nonvoting members.

H. Members of the commission shall receive no compensation for their services as members of the commission but shall be entitled to their actual expenses for necessary travel and for other expenses incurred in the performance of their duties as members of the commission. Such expenses shall be paid out of funds available to the commission.

I. Each appointed member shall serve a term concurrent with that of the lieutenant governor making the appointment. A vacancy shall be filled in the manner of the original appointment within sixty days. Any members appointed to fill a vacancy in an unexpired term shall be appointed only for the remainder of such term. Any member of the commission appointed for a definite term may serve after the expiration of his term until his successor has taken office.

J. A quorum to transact business shall be a majority of the voting members of the commission.

Acts 1999, No. 1099, §2; Acts 2008, No. 804, §2; Acts 2009, No. 342, §3.



RS 51:1319 - Commission responsibilities and duties

§1319. Commission responsibilities and duties

A. The commission shall have the following responsibilities:

(1) Formulate, jointly with the office of the lieutenant governor, a strategic plan, or any modifications thereto, attraction and retention of persons fifty years old and above.

(2) Monitor and evaluate guidelines for a designation program that recognizes Louisiana assets and developments attractive to residents and tourists fifty years old and above.

(3) Approve a marketing or communication strategy to promote Louisiana as a location or destination for residents and tourists fifty years old and above.

(4) Research, study, and develop plans and programs designed to assist state government, units of local government, private sector entities, and nonprofit entities in developing Louisiana as a destination for residents and tourists fifty years old and above.

(5) Hold at least four regular meetings in a calendar year. Special meetings shall be held on the call of the chairman or upon request of a majority of the members.

(6) Report annually to the legislature not later than the sixtieth calendar day prior to each regular session.

B. The commission shall be authorized to do the following:

(1) Establish innovative partnerships within and across public, private, and nonprofit sectors.

(2) Adopt rules and regulations, in accordance with the Administrative Procedure Act, for the regulation of its affairs and the conduct of its business.

(3) Request that the head of any state agency detail any of the personnel of such agency to the commission to assist in carrying out the commission's duties.

(4) Receive, administer, and comply with the conditions and requirements respecting any gift, grant, or donation of any property or money.

(5) Purchase advertising, printed materials, promotional items, and informational publications and distribute such materials which assist in the promotion of Louisiana as a premier location for residents and tourists fifty years old and above.

(6) Notwithstanding any other provision of law to the contrary, exercise any and all other powers necessary to accomplish the purposes set forth herein.

Acts 1999, No. 1099, §2; Acts 2003, No. 162, §2; Acts 2009, No. 342, §3.



RS 51:1351 - LOUISIANA NUCLEAR AND SPACE AUTHORITY

CHAPTER 11. LOUISIANA NUCLEAR AND SPACE AUTHORITY

§1351. Authority created; membership

The Louisiana Nuclear and Space Authority, hereinafter referred to as authority, is hereby created and established, to consist of the treasurer, a member of the House of Representatives, to be appointed by the speaker thereof and a member of the Senate to be appointed by the lieutenant governor; one member of the Board of Commerce and Industry, appointed by said board; two members of the Board of Nuclear Energy, appointed by said Board; and one member appointed by the governor with the advice and consent of the Senate for a term concurrent with the term of the governor making the appointment.

The members appointed by the Board of Commerce and Industry and the Board of Nuclear Energy shall serve at the pleasure of the respective boards appointing them and any vacancies in respect to the member appointed by the governor with the advice and consent of the Senate, shall be filled for the remainder of the unexpired term in the same manner as the original appointment.

The authority shall select a chairman and a secretary to perform the duties ordinarily performed by such officers. The authority shall be a body politic and corporate and shall be domiciled in the parish in which the state capitol is situated. A majority of the members of the authority shall constitute a quorum and a majority of such members may act on behalf of the authority.

Acts 1968, No. 605, §1.



RS 51:1352 - Director and personnel

§1352. Director and personnel

The authority shall have power to appoint a director and to employ such additional technical and clerical personnel as may be necessary.

Acts 1968, No. 605, §2.



RS 51:1353 - Powers

§1353. Powers

The authority shall have the following powers in addition to any powers specifically conferred upon said authority elsewhere in this Chapter.

(1) To sue and be sued.

(2) To have a seal and alter the same at pleasure.

(3) To make and alter by-laws for its organization and internal management.

(4) To make rules and regulations governing the exercise of its corporate powers and the fulfillment of its corporate purposes under this title.

(5) To purchase, receive, lease, or otherwise acquire and hold in the name of the authority, and to sell, convey, mortgage, lease, pledge or otherwise dispose of upon such terms and conditions as the authority may deem advisable, real or personal property, together with such rights and privileges as may be incidental and appurtenant thereto and to the use thereof, including but not restricted to, any real or personal property acquired by the authority in the satisfaction of obligations contained in contracts, leases or other arrangements.

(6) To enter into contracts, leases or other arrangements providing for the establishment, operation, development and management of any property or facility under the jurisdiction of the authority.

(7) To enter into contracts, leases or other arrangements permitting any person to use any property or facility under the jurisdiction of the authority; permitting such person to build or add facilities or improvements upon such property or facility; and providing, at the discretion of the authority, for the acquisition by the authority of any such facilities or improvements built or added by such person, upon such terms and conditions as the authority may deem advisable.

(8) To sell or otherwise make available, upon such terms and conditions as the authority may deem advisable, any product, by-product or service produced in or provided by any facility under its jurisdiction.

(9) To fix and collect fees, rentals and charges for the use of any property or facility under its jurisdiction, or for the sale of any product, by-product or service produced in or provided by any such facility, and to establish the rights and privileges created upon payment thereof. Such fees, rentals and charges shall be established by the authority so as to produce revenues sufficient, together with any other funds available to the authority, to meet the expenses of maintenance and operation of the facilities of the authority, to fulfill the terms of agreements with the holders of its bonds, notes or other obligations, and to provide funds for such other corporate purposes as the authority may deem appropriate.

(10) To enter into any contracts and to execute all instruments necessary or convenient for the exercise of its corporate powers and the fulfillment of its corporate purposes under this title.

(11) To borrow money and to issue negotiable bonds, notes or other obligations and to provide for the rights of the holders thereof.

(12) To procure insurance, or obtain indemnification from the federal government or other persons, against any loss in connection with the assets of the authority and any liability in connection with the activities of the authority, such insurance or indemnification to be procured or obtained in such amounts, and from such sources, as the authority deems to be appropriate.

(13) To accept any gifts or grants or loans of funds or property or financial or other aid in any form from the federal government or any agency or instrumentality thereof or from the state or from any other source and to comply, subject to the provisions of this Chapter, with the terms and conditions thereof.

(14) To engage the services of bond counsel, financial advisors, accountants, engineers, attorneys and other private consultants on a contract basis for rendering professional and technical assistance and advice.

(15) To do all things necessary or convenient to carry out its corporate purposes and exercise the powers given and granted by this Chapter.

Acts 1968, No. 605, §3.



RS 51:1354 - Engineering services

§1354. Engineering services

At the request of the authority, engineering services for such authority shall be performed by the Department of Public Works and all other state agencies shall upon request by the authority render assistance within their respective functions.

Acts 1968, No. 605, §4.



RS 51:1355 - Revenue bonds

§1355. Revenue bonds

In order to encourage the location within the state of industrial enterprises in the field of space and nuclear energy and related industrial operations and to provide funds to acquire plant sites and other necessary property for appurtenances and to acquire or construct industrial plant buildings to be located within the state and leased, sold or otherwise disposed of as authorized by this Chapter by the authority, said authority is authorized to incur debt and issue revenue bonds in an aggregate amount not to exceed ten million dollars subject to the following provisions and restrictions:

(1) Such bonds shall be payable solely from the income and revenues to be derived from the operation of the properties owned or operated by the authority or from such part of the revenues of such properties as may be pledged thereto. Said bonds shall be in coupon form but may be made registrable as to principal if so provided in the resolution authorizing the issuance thereof. The bonds shall be in such denomination, shall bear interest at such rate or rates not exceeding six per cent per annum, shall mature serially or otherwise in such manner not later than forty years from their date, and shall be made payable at such place or places within or without the State of Louisiana as may be provided by the authority and in the discretion of said authority may be made redeemable prior to maturity at such premium or premiums not greater than ten per cent of the principal amount thereof as the authority may determine. The bonds shall be signed by the chairman and attested by the secretary of the authority under the official seal of the authority, in such manner as may be provided in the resolution authorizing their issuance. Interest coupons to be attached thereto may be executed with the facsimile signature of such officers, and in the event that any officer whose signature appears on such bonds or coupons shall cease to be such officer before the delivery of the bonds to the purchaser, such signature shall nevertheless be valid and sufficient for all purposes. The bonds shall be sold in such manner and at such times as the authority may determine, except that no bond shall be sold at a price which will result in an interest cost to the authority in excess of six per cent per annum computed to maturity on the basis of standard tables of bond values.

(2) Any bonds issued under this section shall be payable from and secured by the pledge of the revenues of such properties owned or operated by the authority as may be pledged thereto in the resolution authorizing the bonds. Any holder of the bonds or of any of the coupons thereto attached may either at law or in equity, by suit, action, mandamus, or other proceeding, enforce and compel performance of all duties required to be performed by the authority and the officials of the authority by the provisions of this statute and the proceedings authorizing the issuance of such bonds. If any bond issued hereunder shall be permitted to go into default as to principal or interest, any court of competent jurisdiction is hereby authorized, pursuant to application of the holder of such bond, to appoint a receiver for the properties of the authority, the revenues of which have been pledged to the payment of the bonds, which receiver shall be under the duty of operating such properties and collecting and distributing the revenues thereof pursuant to the provisions and requirements of the resolution authorizing the bonds.

If more than one series of bonds shall be issued hereunder payable from the revenues of such properties, priority of lien on such revenues shall depend on the time of the delivery of such bonds, each series enjoying a lien prior and superior to that enjoyed by any series of bonds subsequently delivered; provided however, that as to any issue or series of bonds which may be authorized as a unit but delivered from time to time in blocks, the authority may in the proceedings authorizing the issuance of said bonds provide that all of the bonds of such series or issue shall be coequal as to lien regardless of the time of delivery, and provided further that it may be provided in the proceedings for issuance of any bonds that additional bonds may be authorized and issued in the future on a parity therewith pursuant to such restrictions as may be therein provided.

(3) All bonds issued under the provisions of this section shall constitute negotiable instruments for all purposes under the Negotiable Instruments Law as that law is now or may hereafter be in force in Louisiana.

(4) Any resolution authorizing the issuance of bonds hereunder shall provide for the creation of a sinking fund into which shall be paid from the revenues pledged thereto, sums fully sufficient to pay principal of and interest on such bonds, and to create such reserves for contingencies as may be provided in such resolution. The moneys in the sinking fund shall be applied to the payment of interest on and principal of the bonds or to the purchase or retirement of the bonds prior to maturity in such manner as may be provided in such resolution.

The resolution authorizing the issuance of bonds hereunder may contain such covenants with the future holder or holders of the bonds as to the management and operation of the properties of the authority, the imposition and collection of fees and charges for the commodities or services furnished thereby, the disposition of such fees and revenues, the issuance of future bonds and the creation of future liens and encumbrances against the properties of the authority and the revenues thereof, the carrying of insurance on the properties, the disposition of the proceeds of any such insurance, and other pertinent matters, as may be deemed necessary by the authority to assure the marketability of such bonds, provided such covenants are not inconsistent with the provisions of this section. Provisions may also be made therein for the appointment of a trustee to have and perform such powers and duties as may be therein provided.

(5) When the authority shall have issued bonds hereunder and shall have pledged any revenues for the payment thereof as herein provided the authority shall impose and collect rentals, fees and charges for the use of its properties, in such amounts and at such rates as shall be fully sufficient at all times to pay the expenses of operating and maintaining the properties of the authority, provide a sinking fund sufficient to assure the prompt payment of principal of and interest on the bonds as each falls due, provide such reasonable funds for contingencies as may be required by the resolution authorizing the bonds and provide an adequate depreciation or renewal and replacement fund for such repairs, extensions and improvements as may be necessary to assure adequate and efficient service to the public.

(6) The authority may refund any bonds issued under this section. Such refunding bonds may either be sold and the proceeds applied to or deposited in escrow for the retirement of the outstanding bonds (if the bonds to be refunded are maturing or are optional for redemption), or may be delivered in exchange for the outstanding bonds. The refunding bonds shall be authorized in all respects as original bonds are herein required to be authorized and the authority in authorizing the refunding bonds shall provide for the security of such bonds and the sources from which such bonds are to be paid and for the rights of the holders thereof in all respects as herein authorized to be provided for other bonds issued under authority of this section. The authority may also provide that the refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the bonds refunded.

(7) The resolution authorizing the issuance of bonds hereunder shall be once published in the official journal of the state. For a period of thirty days from the date of such publication any person in interest shall have the right to contest the legality of said resolution and of the bonds to be issued pursuant thereto and the provisions securing the bonds. After the expiration of said thirty days no one shall have any right of action to contest the validity of said bonds or the provisions of the resolution pursuant to which the bonds were issued, and all such bonds shall be conclusively presumed to be legal, and no court shall thereafter have jurisdiction to inquire into such matters.

(8) This section shall, without reference to any other law of Louisiana, except R.S. 51:1351-51:1355 of which this section is part, constitute full authority for the authorization and issuance of revenue bonds hereunder and no referendum thereon shall be required and no proceedings relating thereto or to the authorization or issuance of such bonds shall be necessary except the adoption of the resolutions herein contemplated and the publication of the resolution authorizing the issuance of the bonds and no other provision of the statutes of Louisiana pertinent to the authorization or issuance of bonds or the adoption of proceedings by governing bodies or requiring the holding of elections or referendums or in anywise impeding or restricting the carrying out of the acts by this section authorized to be done shall be construed as applying to any proceedings had or any acts done pursuant to this section.

(9) The bonds herein authorized to be issued shall not be a debt of the State of Louisiana and nothing herein contained shall be construed as pledging the faith and credit of the state to the retirement of said bonds.

(10) The bonds herein authorized to be issued shall be exempt from taxation.

Acts 1968, No. 605, §5.



RS 51:1361 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

CHAPTER 12. LOUISIANA INTERNATIONAL

TRADE DEVELOPMENT

§1361. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 51:1362 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§1362. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 51:1363 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§1363. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 51:1364 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§1364. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 51:1365 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§1365. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 51:1366 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§1366. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 51:1367 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§1367. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 51:1368 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§1368. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 51:1371 - Repealed by Acts 2008, No. 815, §5.

CHAPTER 12-A. LOUISIANA WATERWAYS INFRASTRUCTURE

AND DEVELOPMENT FUND

§1371. Repealed by Acts 2008, No. 815, §5.



RS 51:1372 - Repealed by Acts 2008, No. 815, §5.

§1372. Repealed by Acts 2008, No. 815, §5.



RS 51:1373 - Repealed by Acts 2008, No. 815, §5.

§1373. Repealed by Acts 2008, No. 815, §5.



RS 51:1374 - Repealed by Acts 2008, No. 815, §5.

§1374. Repealed by Acts 2008, No. 815, §5.



RS 51:1375 - Repealed by Acts 2008, No. 815, §5.

§1375. Repealed by Acts 2008, No. 815, §5.



RS 51:1376 - Repealed by Acts 2008, No. 815, §5.

§1376. Repealed by Acts 2008, No. 815, §5.



RS 51:1377 - Repealed by Acts 2008, No. 815, §5.

§1377. Repealed by Acts 2008, No. 815, §5.



RS 51:1401 - UNFAIR TRADE PRACTICES AND CONSUMER

CHAPTER 13. UNFAIR TRADE PRACTICES AND CONSUMER

PROTECTION LAW

§1401. Short title

This Chapter shall be known and may be cited as the "Unfair Trade Practices and Consumer Protection Law."

Added by Acts 1972, No. 759, §1.



RS 51:1402 - Definitions

§1402. Definitions

As used in this Chapter, the following words and phrases shall have the meanings hereinafter ascribed to them:

(1) "Consumer" means any person who uses, purchases, or leases goods or services.

(2) "Consumer interest" means those acts, practices, or methods that affect the economic welfare of a consumer.

(3) "Consumer transaction" means any transaction involving trade or commerce to a natural person, the subject of which transaction is primarily intended for personal, family, or household use.

(4) "Documentary material" means the original or a copy of any book, record, memorandum, paper, communication, tabulation, map, chart, photograph, mechanical transcription, or other tangible document or recording, wherever situated.

(5) "Elder person" means any person sixty-five years of age or older.

(6) "Examination" of documentary material includes the inspection, study, or copying of any such material and the taking of testimony under oath or acknowledgment in respect to any such documentary material or copy thereof.

(7) "Knowingly" means that the act or practice used was such that a reasonably prudent businessman knew or should have known that the act or practice was a violation of this Chapter.

(8) "Person" means a natural person, corporation, trust, partnership, incorporated or unincorporated association, and any other legal entity.

(9) "Person with a disability" means a person with a mental, physical, or developmental disability that substantially impairs that person's ability to provide adequately for his own care or protection.

(10) "Trade" or "commerce" means the advertising, offering for sale, sale, or distribution of any services and any property, corporeal or incorporeal, immovable or movable, and any other article, commodity, or thing of value wherever situated, and includes any trade or commerce directly or indirectly affecting the people of the state.

Added by Acts 1972, No. 759, §1. Amended by Acts 1981, No. 873, §3, eff. Sept. 11, 1981; Acts 2006, No. 218, §1, eff. June 2, 2006; Acts 2014, No. 811, §28, eff. June 23, 2014.



RS 51:1403 - Prohibited contracts

§1403. Prohibited contracts

Any consumer contract, express or implied, made by any person, firm, or corporation in violation of this Chapter is an illegal contract and no recovery thereon shall be had.

Acts 2006, No. 218, §1, eff. June 2, 2006.



RS 51:1404 - Powers and duties

§1404. Powers and duties

A. The Louisiana Attorney General's Office, Public Protection Division, Consumer Protection Section shall have the following powers and duties:

(1)(a) To investigate, conduct studies and research, to conduct public or private hearings into commercial and trade practices in the distribution, financing and furnishing of goods and services to or for the use of consumers.

(b) In the furtherance of the above, the attorney general shall notify said seller, distributor, packer, or manufacturer who shall have the right to put on the record any and all pertinent information that may substantiate the commercial or trade practice and shall have the right of cross examination.

(c) Public disclosure shall not be made of any trade secret and commercial or financial information obtained from a person which is of a privileged or confidential nature.

(2) To suggest means of securing adequate consumer representation on public boards and commissions;

(3) To advise the governor and the legislature on matters affecting consumer interests, and to assist in developing executive policies, and to develop, draft and prepare legislative programs to protect the consumer;

(4) To promote consumer education;

(5) Repealed by Acts 2006, No. 218, §2, eff. June 2, 2006.

(6) To do such other acts as are necessary and incidental to the exercise of the powers and functions of the section.

B. The attorney general may receive information and documentary material and may receive and otherwise investigate complaints with respect to acts or practices declared to be unlawful by this Chapter or other laws of this state and inform the public with respect thereto. The attorney general may institute legal proceedings and take such other actions provided for herein or which are necessary or incidental to the exercise of his powers and functions.

C. The attorney general may receive funding available under federal grants and from other sources for the purposes set forth in this Chapter.

Added by Acts 1972, No. 759, §1; Acts 2006, No. 218, §§1, 2, eff. June 2, 2006.



RS 51:1405 - Unfair acts or practices; interpretation and rulemaking authority

§1405. Unfair acts or practices; interpretation and rulemaking authority

A. Unfair methods of competition and unfair or deceptive acts or practices in the conduct of any trade or commerce are hereby declared unlawful.

B. The attorney general may make rules and regulations interpreting the provisions of this Chapter consistent with the provisions in R.S. 51:1 through 461.1. Such rules and regulations shall be adopted in the form and manner prescribed by R.S. 49:951 et seq. The validity or applicability of a rule may be determined in an action for declaratory judgment in the district court of the parish in which the division is located or in the parish in which the plaintiff resides or is domiciled. Appeals may be had from any ruling of a district court in accordance with the Code of Civil Procedure, except that such appeals shall be given preference and heard in priority to other appeals.

Added by Acts 1972, No. 759, §1. Amended by Acts 1977, No. 240, §1, eff. July 5, 1977; Acts 1980, No. 719, §1, eff. July 29, 1980; Acts 1981, No. 873, §3, eff. Sept. 11, 1981; Acts 2006, No. 218, §1, eff. June 2, 2006.



RS 51:1406 - Exemptions

§1406. Exemptions

The provisions of this Chapter shall not apply to:

(1) Any federally insured financial institution, its subsidiaries, and affiliates or any licensee of the Office of Financial Institutions, its subsidiaries, and affiliates or actions or transactions subject to the jurisdiction of the Louisiana Public Service Commission or other public utility regulatory body, the commissioner of financial institutions, the insurance commissioner, the financial institutions and insurance regulators of other states, or federal banking regulators who possess authority to regulate unfair or deceptive trade practices.

(2) Acts done by the publisher, owner, agent or employee of a newspaper, periodical or radio or television station or other advertising medium in the publication or dissemination of an advertisement when the publisher, owner, agent or employee did not have knowledge of the false, misleading or deceptive character of the advertisement, did not prepare the advertisement and did not have any direct financial interest in the sale or distribution of the advertised product or service.

(3) No seller of any product or service who disseminates any advertisement or promotional material in this state shall be liable under this Chapter if he receives the advertisement or promotional material from a manufacturer, packer, distributor, or other seller from whom he has purchased the product or service unless he refused on the request of the attorney general to provide the name and address of the manufacturer, packer, distributor, or other seller from whom he has purchased the product or service and said seller also agrees to enter into an assurance of voluntary compliance as prescribed by this Chapter from disseminating any such advertisement or promotional material thereafter. This exemption does not in any way limit the right of action any consumer may have under this Chapter.

(4) Any conduct which complies with section 5(a)(1) of the Federal Trade Commission Act [15 U.S.C., 45(a)(1)], as from time to time amended, any rule or regulation promulgated thereunder and any finally adjudicated court decision interpreting the provisions of said Act, rules and regulations.

Added by Acts 1972, No. 759, §1; Acts 2000, 1st Ex. Sess., No. 34, §3, eff. April 14, 2000; Acts 2006, No. 171, §1; Acts 2006, No. 218, §1, eff. June 2, 2006.



RS 51:1407 - Restraining prohibited acts

§1407. Restraining prohibited acts

A. Whenever the attorney general has reason to believe that any person is using, has used, or is about to use any method, act, or practice declared by R.S. 51:1405 to be unlawful, he may bring an action for injunctive relief in the name of the state against such person to restrain and enjoin the use of such method, act, or practice. The action may be brought in the district court having civil jurisdiction in any parish in which such person resides, or is domiciled or has his principal place of business, or in any parish in which such person did business, or, with consent of the parties, may be brought in the district court of the parish where the state capitol is located. In the event these district courts are not operational due to a declared state of emergency, the action shall be brought in an operating judicial court located closest in geographic distance to the Nineteenth Judicial District Court in the parish of East Baton Rouge. In the event that such person was located outside of the state, but was soliciting in the state by mail, telephone, or any electronic communication, the action may be brought in the district court having civil jurisdiction in the parish in which the contact was made. It being against the public policy of the state of Louisiana to allow a contractual selection of venue or jurisdiction contrary to the provisions of the Louisiana Code of Civil Procedure, no provision of any contract which purports to waive these provisions of venue, or to waive or select venue or jurisdiction in advance of the filing of any civil action, may be enforced against any plaintiff in an action brought in these courts. These courts are authorized to issue temporary restraining orders or preliminary and permanent injunctions to restrain and enjoin violations of this Chapter, and such restraining orders or injunctions shall be issued without bond.

B. In addition to the remedies provided herein, the attorney general may request and the court may impose a civil penalty against any person found by the court to have engaged in any method, act, or practice in Louisiana declared to be unlawful under this Chapter. In the event the court finds the method, act, or practice to have been entered into with the intent to defraud, the court has the authority to impose a penalty not to exceed five thousand dollars for each violation.

C. In addition to any other civil penalty provided for in this Section, if a person is found by the court to have engaged in any method, act, or practice in Louisiana declared to be unlawful under this Chapter, and the violation was committed against an elder person or a person with a disability, as defined in this Section, the court may impose an additional civil penalty not to exceed five thousand dollars for each violation.

D. In determining whether to impose an enhanced civil penalty under this Section and the amount thereof, the court shall consider any of the following:

(1) Whether the defendant's conduct was in disregard of the rights of the elder person or person with a disability.

(2) Whether the defendant knew or should have known that the defendant's conduct was directed to an elder person or person with a disability.

(3) Whether the elder person or person with a disability was more vulnerable to the defendant's conduct because of age, poor health, infirmity, impaired understanding, restricted mobility, or disability than other persons and whether the elder person or person with a disability actually suffered physical, emotional, or economic damage resulting from the defendant's conduct.

(4) Whether the defendant's conduct caused an elder person or person with a disability to suffer any of the following:

(a) Mental or emotional anguish.

(b) Loss or encumbrance upon a primary residence of the elder person or person with a disability.

(c) Loss of or encumbrance upon the principal employment or principal source of income of the elder person or person with a disability.

(d) Loss of funds received under a pension or retirement plan or a governmental benefits program.

(e) Loss of property set aside for retirement or for personal or family care and maintenance.

(f) Loss of assets essential to the health and welfare of the elder person or person with a disability.

(5) Any other factors the court deems appropriate.

E. An award of restitution under this Chapter has priority over a civil penalty imposed by the court under this Section.

Added by Acts 1972, No. 759, §1; Acts 1997, No. 943, §1; Acts 2006, No. 218, §1, eff. June 2, 2006; Acts 2006, No. 610, §1, eff. June 23, 2006; Acts 2014, No. 811, §28, eff. June 23, 2014.



RS 51:1408 - Additional relief

§1408. Additional relief

A. The court may issue such additional orders or render judgments against any party, as may be necessary to compensate any aggrieved person for any property, movable or immovable, corporeal or incorporeal, which may have been acquired from such person by means of any method, act, or practice declared unlawful by R.S. 51:1405, whichever may be applicable to that party under R.S. 51:1418. Such orders shall include but not be limited to the following:

(1) Revocation, forfeiture, or suspension of any license, charter, franchise, certificate, or other evidence of authority of any person to do business in the state.

(2) Appointment of a receiver.

(3) Dissolution of domestic corporations or associations.

(4) Suspension or termination of the right of foreign corporations or associations to do business in this state.

(5) Restitution.

B. Unless otherwise expressly provided, the remedies or penalties provided by this Chapter are cumulative to each other and to the remedies or penalties available under all other laws of this state.

Added by Acts 1972, No. 759, §1; Acts 2006, No. 218, §1, eff. June 2, 2006.



RS 51:1409 - Private actions

§1409. Private actions

A. Any person who suffers any ascertainable loss of money or movable property, corporeal or incorporeal, as a result of the use or employment by another person of an unfair or deceptive method, act, or practice declared unlawful by R.S. 51:1405, may bring an action individually but not in a representative capacity to recover actual damages. If the court finds the unfair or deceptive method, act, or practice was knowingly used, after being put on notice by the attorney general, the court shall award three times the actual damages sustained. In the event that damages are awarded under this Section, the court shall award to the person bringing such action reasonable attorney fees and costs. Upon a finding by the court that an action under this Section was groundless and brought in bad faith or for purposes of harassment, the court may award to the defendant reasonable attorney fees and costs.

B. Upon commencement of any action brought under Subsection A of this Section, the plaintiff's attorney shall mail a copy of the petition to the attorney general, and, upon entry of any judgment or decree in the action, shall mail a copy of such judgment or decree to the attorney general, but failure to conform with this Subsection shall not affect any of plaintiff's rights under this Section.

C. Any permanent injunction, judgment or order of the court made under R.S. 51:1407 and R.S. 51:1408 shall be prima facie evidence in an action brought under R.S. 51:1409 that the respondent used or employed a method, act or practice declared unlawful by R.S. 51:1405 or by rule or regulation promulgated pursuant thereto; provided, however, that this subsection shall not apply to consent orders or voluntary assurances of compliance.

D. If any person is enjoined from the use of any method, act, or practice or enters into a voluntary compliance agreement accepted by the attorney general under the provisions of this Chapter, such person shall have a right of action to enjoin competing businesses engaged in like practices.

E. The action provided by this section shall be prescribed by one year running from the time of the transaction or act which gave rise to this right of action.

Added by Acts 1972, No. 759, §1; Acts 2006, No. 218, §1, eff. June 2, 2006.



RS 51:1410 - Assurances of voluntary compliance

§1410. Assurances of voluntary compliance

In the administration of this Chapter, the attorney general shall accept an assurance of voluntary compliance with respect to any method, act, or practice deemed to be violative of this Chapter from any person who has engaged or was about to engage in such method, act, or practice. Any such assurance shall be in writing and be filed with the district court having civil jurisdiction in the parish in which the alleged violator resides, or is domiciled or has his principal place of business, or in the district court of the parish in which the state capitol is located. Such assurance of voluntary compliance shall not be considered an admission of violation for any purpose.

Added by Acts 1972, No. 759, §1; Acts 2006, No. 218, §1, eff. June 2, 2006.



RS 51:1411 - Investigative demands

§1411. Investigative demands

A. When the attorney general has evidence that a person has engaged in or is engaged in any method, act, or practice declared to be unlawful by this Chapter and he believes it to be in the public interest that an investigation should be made to ascertain whether a person in fact has engaged in or is engaging in any act or practice declared to be unlawful, the attorney general may execute in writing and cause to be served by the sheriff or a post-certified commissioned law enforcement officer employed by the attorney general or through long-arm to a foreign corporation upon any person who is believed to have information, documentary material, or physical evidence relevant to the alleged or suspected violation, an investigative demand. Such investigative demand shall contain a description of the unlawful method, act, or practice under investigation and shall require such person to furnish, under oath or otherwise, a report in writing setting forth the relevant facts and circumstances of which he has knowledge, or to produce relevant documentary material or physical evidence for examination, at such reasonable time and place as may be stated in the investigative demand, concerning the advertisement, sale, or offering for sale of any goods or services or the conduct of any trade or commerce that is the subject matter of the investigation.

B. At any time before the return date specified in the investigative demand, or within twenty days after the demand has been served, whichever is shorter, a petition stating good cause for a protective order to extend the return date, or to modify or set aside the demand, may be filed in the district court having civil jurisdiction in the parish where the person served with the demand resides or is domiciled or has his principal place of business.

C. If no protective order from the court is secured and the written request by the attorney general is not complied with by the return date thereof, the attorney general may apply to the court for an order compelling compliance with the demand under R.S. 51:1413.

Added by Acts 1972, No. 759, §1; Acts 2006, No. 218, §1, eff. June 2, 2006.



RS 51:1412 - Investigative depositions

§1412. Investigative depositions

A. When the attorney general has evidence that a person has engaged in or is engaged in any method, act, or practice declared to be unlawful by this Chapter, and when they believe it to be in the public interest that an investigation should be made to ascertain whether a person in fact has engaged in or is engaging in any act or practice declared to be unlawful by this Chapter in connection with such investigation, the attorney general may issue an investigative subpoena for deposition testimony to be served by the sheriff or a post-certified commissioned law enforcement officer employed by the attorney general or through long-arm to a foreign corporation upon any person who is believed to have information, documentary material, or physical evidence relevant to the alleged or suspected violation, for the purpose of revealing, identifying, or explaining documentary material or other physical evidence sought under R.S. 51:1411. Such investigative subpoena shall contain a description of the unlawful method, act, or practice under investigation, and a notice informing the prospective deponent of his right to counsel at the deposition with opportunity for cross-examination, and such deposition shall be conducted at the principal place of business of the deponent, at his place of residence, at his domicile, or, if agreeable to the deponent, at some other place convenient to the attorney general or the director and the lawful and designated attorney representative of the deponent. Such deposition shall be held at a reasonable time, as may be stated in the investigative subpoena.

B. At any time before the return date specified in the investigative subpoena, or within twenty days after the subpoena has been served, whichever is shorter, a petition stating good cause for a protective order to extend the return date, or to modify or set aside the subpoena, may be filed in the district court having civil jurisdiction in the parish where the person served with the subpoena resides or has his principal place of business.

C. If no protective order from the court is secured and the investigative subpoena is not complied with by the return date thereof, the attorney general may apply to the court for an order compelling compliance with the subpoena under R.S. 51:1413.

Added by Acts 1972, No. 759, §1; Acts 2006, No. 218, §1, eff. June 2, 2006.



RS 51:1413 - Enforcement of investigative demands and subpoena

§1413. Enforcement of investigative demands and subpoena

If any person fails or refuses to file any statement, report, documentary material or physical evidence, or obey any investigative subpoena or demand issued by the attorney general and director, under R.S. 51:1411 or R.S. 51:1412, except as permitted by a protective order issued by an appropriate court, the attorney general and director may apply to the district court having civil jurisdiction in the parish where the person served with the demand or subpoena resides or has his principal place of business, for a rule to show cause why an order compelling compliance should not be issued. Any disobedience of an order compelling compliance under this section by any courts shall be punished as a contempt of court.

Added by Acts 1972, No. 759, §1.



RS 51:1414 - Other investigative and subpoena authority

§1414. Other investigative and subpoena authority

The attorney general may use in the enforcement of this chapter all other authority for investigation, supervision and conduct of actions on behalf of the state which is provided in the Louisiana Constitution, and for the enforcement of this chapter and its provisions, the attorney general may use all other authority and procedures available to persons under the Louisiana Civil Code, Code of Civil Procedure and Revised Statutes.

Added by Acts 1972, No. 759, §1.



RS 51:1415 - Service of demand, subpoena, or petition

§1415. Service of demand, subpoena, or petition

Service of any demand, subpoena or petition shall be made in the manner provided by the Louisiana Code of Civil Procedure or the Louisiana Revised Statutes.

Added by Acts 1972, No. 759, §1.



RS 51:1416 - Civil penalties

§1416. Civil penalties

In addition to remedies for contempt of court otherwise provided by law, any person who violates the terms of an injunction issued under R.S. 51:1407 or 1408, or an assurance of voluntary compliance as authorized under R.S. 51:1410, may be required to pay to the state treasurer a civil penalty of not more than five thousand dollars per violation. For the purposes of this Section, the district court issuing an injunction shall retain jurisdiction and the attorney general acting in the name of the state may petition for recovery of civil penalties provided in this Section.

Added by Acts 1972, No. 759, §1; Acts 2006, No. 218, §1, eff. June 2, 2006.



RS 51:1417 - Duties of district attorneys

§1417. Duties of district attorneys

District attorneys and their assistants under the supervision of the attorney general may institute and prosecute actions hereunder in the same manner as provided for the attorney general. In such cases, full reports shall be made to the attorney general, including final disposition of the matter.

Added by Acts 1972, No. 759, §1; Acts 2006, No. 218, §1, eff. June 2, 2006.



RS 51:1418 - Jurisdiction

§1418. Jurisdiction

A. A consumer transaction or modification of a consumer transaction is made in this state when: (1) a writing signed by the consumer and evidencing the obligation is received by the merchant in this state, or when (2) the merchant negotiates in this state personally or by mail, telephone or otherwise, for a transaction with a consumer consummated outside the state.

B. Notwithstanding any other provision of law to the contrary, this Act applies if the consumer is a resident of this state at the time of the consumer transaction and either of the conditions specified in Subsection A of this section are present.

C. The following terms of a writing executed by a consumer are invalid with respect to consumer transactions or modifications thereof: (1) that the law of another state will apply; (2) that the consumer consents to the jurisdiction of another state; or (3) any term that fixes venue.

Added by Acts 1972, No. 759, §1.



RS 51:1419 - Disclosure of service charges; forfeiture

§1419. Disclosure of service charges; forfeiture

Any person who is in the business of making house calls for the purpose of repairing home appliances shall disclose to the person requesting his services the amount of the service charge for which the person will be billed. Such service charge shall be defined as the fee charged for making the house call only and shall not include any charges for actual repair work done on any appliance. Disclosure must be made in advance and before any work is actually done. Failure to make the disclosure as provided for herein shall result in forfeiture of the right to collect the service charge.

Acts 1993, No. 88, §1, eff. Jan. 1, 1994.



RS 51:1420 - Deceptive trade practices; telephone directories and databases; penalties

§1420. Deceptive trade practices; telephone directories and databases; penalties

A.(1) No person shall misrepresent the geographical location of a business or a supplier of a service or product by listing a fictitious business name or an assumed business name in the classified advertising section of a telephone directory or other directory database.

(2) A person is considered to have misrepresented the geographical location of a business or supplier of a service or product if any one of the following exists:

(a) The business or supplier is not located within the geographical area covered by the directory and the listing fails to identify the true physical address, including the municipality and state, of the geographical location of the business or supplier.

(b) Calls to a number listed in a directory or database are routinely forwarded or otherwise transferred to a business location that is outside the calling area covered by the directory or database in which the number is listed, and the person has not identified the true physical address of the geographical location of the business or supplier.

(c) The location of the business or supplier is in an area that is not contiguous to an area covered by the directory or database in which the number is listed.

(3) Nothing in this Section shall apply to local telecommunication carrier customers using permissible services, including but not limited to remote call forwarding or foreign exchange.

B. A business or supplier of a service or product may place a directory listing for a business the name of which indicates that it is located in a geographical area that is different from the geographical area in which the business is located if a conspicuous notice in the listing states the municipality and state in which the business is located.

C. No telephone company or other provider of a telephone directory or directory assistance service, or its officers or agents, shall be liable for publishing the listing of a fictitious business name or assumed business name of a business or supplier in its directory or directory assistance database unless the telephone company or other provider of a telephone or directory assistance service is the same person as the business or supplier of services or products who has committed the deceptive act.

D. Any violation of this Section shall be a deceptive and unfair trade practice and shall subject the violator to any and all penalties provided for in this Chapter.

Acts 1999, No. 859, §1.



RS 51:1421 - Deceptive trade practices; requesting certain personal information for cash sales

§1421. Deceptive trade practices; requesting certain personal information for cash sales

A. No retail business shall require a consumer's name, address, telephone number, or other personal information when completing a consumer transaction for cash sale.

B.(1) Nothing in this Section shall apply to a transaction when a consumer makes payment either by credit card or by check.

(2) This Section shall not apply to a transaction for cash involving the sale of an automobile.

(3) The provisions of this Section shall not apply in instances where either state or federal law requires the retail business to obtain a consumer's personal information when completing a cash sale.

C. Any violation of this Section shall be a deceptive and unfair trade practice and shall subject the violator to any and all actions and penalties provided for in this Chapter.

D. The Department of Justice, consumer protection section shall adopt policies and procedures necessary to provide sufficient notice to each retail business in the state of the provisions of this Section.

Acts 2003, No. 534, §1; Acts 2004, No. 61, §1.



RS 51:1422 - Unfair or deceptive trade practice; unsolicited offer to sell extended service agreement for a motor vehicle; requirements; exceptions; penalties

§1422. Unfair or deceptive trade practice; unsolicited offer to sell extended service agreement for a motor vehicle; requirements; exceptions; penalties

A. The provisions of this Section shall apply to an unsolicited offer, made by mail or common carrier, to sell to another an extended service agreement relative to a motor vehicle.

B. If the unsolicited offer is in writing, it shall state at the top of each page "THIS IS AN ADVERTISEMENT TO PURCHASE AN EXTENDED SERVICE AGREEMENT ON A MOTOR VEHICLE. IT IS NOT AN OFFICIAL DOCUMENT." The statement shall be in conspicuous and legible type that is not smaller than fourteen-point font and is in contrast by typography, layout, or color with any other printing on the writing.

C. If the unsolicited offer is oral, it shall begin and end with the statement: "THIS IS AN ADVERTISEMENT TO PURCHASE AN EXTENDED SERVICE AGREEMENT ON A MOTOR VEHICLE. IT IS NOT AN OFFICIAL NOTIFICATION OR DEMAND FOR ACTION."

D. A violation of the provisions of this Section shall constitute a deceptive and unfair trade practice and subject the violator to any and all actions and penalties authorized in this Chapter. Each offer in violation of this Section shall be considered a separate offense.

E. For the purposes of this Section, "extended service agreement" shall include any vehicle mechanical breakdown insurance policy, vehicle service contract sold by an independent payment provider or their agent, or vehicle component coverage contract. "Unsolicited offer" shall not include an offer made subsequent to a prior personal contact that included a meaningful exchange between the offeror and offeree.

F. The provisions of this Section shall not apply to any manufacturer, distributor, or dealer of motor vehicles as defined in R.S. 32:1252, any vehicle mechanical breakdown insurer licensed pursuant to R.S. 22:362, any person acting pursuant to an agreement of and on behalf of such manufacturer, distributor, dealer, or licensed vehicle mechanical breakdown insurer, any entity licensed pursuant to R.S. 6:969.37, or any Federal Deposit Insurance Corporation (FDIC) or National Credit Union Administration (NCUA) insured depository financial institution operating with a main office or one or more branches in this state, or their subsidiaries or affiliates.

Acts 2016, No. 657, §1.



RS 51:1423 - Deceptive trade practices; gift certificates; expiration date

§1423. Deceptive trade practices; gift certificates; expiration date

A. For purposes of this Section, the term "gift certificate" shall mean a writing identified as a gift certificate or gift card purchased by a buyer for use by a person not redeemable in cash and usable in its face amount in lieu of cash in exchange for goods or services supplied by the seller. A gift certificate or gift card shall include an electronic card with a banked dollar value, a merchandise credit, a certificate where the issuer has received payment for the full face value of the future purchase or delivery of goods or services and any other medium that evidences the giving of consideration in exchange for the right to redeem the certificate, electronic card or other medium for goods, food, services, credit or money of at least an equal value.

B. It shall be unlawful for any person or entity to sell a gift certificate to a purchaser that contains any of the following:

(1) An expiration date that is less than five years from the date of issuance. Such expiration date shall appear in capital letters in at least ten-point font on the gift certificate.

(2) A service fee, including but not limited to a service fee for dormancy fee. However, nothing shall prevent the issuer from charging a one-time handling fee, which shall not exceed one dollar per gift certificate.

C. A gift certificate sold without an expiration date shall be valid until redeemed or replaced.

D. The provisions of this Section shall not apply to any of the following gift certificates:

(1) Gift certificates that are distributed by the issuer to a consumer pursuant to an awards loyalty or promotional program without any money or other thing of value being given in exchange for the gift certificate by the consumer.

(2) Gift certificates that are sold below face value or donated to nonprofit and charitable organizations for fundraising purposes.

(3) Repealed by Acts 2010, No. 174, §2.

E. Any violation of this Section shall be a deceptive and unfair trade practice and shall subject the violator to any and all actions and penalties provided for in this Chapter.

F. The provisions of this Section shall not apply to general use prepaid cards as defined in Title IV of the Credit Card Accountability, Responsibility, and Disclosure Act of 2009, 15 U.S.C. 1693 et seq., which are issued by federally insured depository institutions.

Acts 2004, No. 69, §1; Acts 2010, No. 174, §§1, 2.



RS 51:1424 - Unfair or deceptive acts or practices; commercial laundromats; state fire marshal; additional enforcement

§1424. Unfair or deceptive acts or practices; commercial laundromats; state fire marshal; additional enforcement

A. The owner or operator of a commercial laundromat, as defined by R.S. 47:305.17, shall provide water to all washing machines in the facility and shall maintain a boiler to provide hot water to each machine, at a minimum temperature of one hundred twenty degrees Fahrenheit. Such boilers shall be subject to inspection in accordance with R.S. 23:536.

B. In the instance a machine is not providing hot water due to mechanical problems, the owner or operator shall place a sign on the machine indicating that hot water is not available.

C. For purposes of this Section "boiler" means a hot water heating boiler or a hot water supply boiler.

D. Any violation of this Section shall be an unfair or deceptive act or practice declared unlawful by R.S. 51:1405 and may subject the violator to any and all penalties provided for in this Chapter. In addition, the state fire marshal shall promulgate all rules and regulations necessary to provide for the implementation of this Section. Such rules and regulations shall authorize the state fire marshal to issue notices of noncompliance, provide for an administrative hearing process, and provide for the assessment of fines. At a minimum the rules and regulations shall provide for the issuance of a notice of noncompliance for the absence of a boiler, for the absence of hot water, or for the provision of water at a temperature below the minimum temperature.

Acts 2004, No. 357, §1, eff. Jan. 1, 2005.



RS 51:1425 - Unfair or deceptive acts or practices; prohibition of certain disclosures by an Internet service provider; penalties

§1425. Unfair or deceptive acts or practices; prohibition of certain disclosures by an Internet service provider; penalties

A. A violation of the Stored Communications Act, Section 2701 et seq., of Title 18 of the United States Code, by a provider of Internet service involving information relating to a resident of Louisiana shall constitute a deceptive and unfair trade practice.

B. As used in this Chapter, "provider of Internet service" means a facilities-based provider or other entity that provides residential consumers with the ability to access the Internet in exchange for consideration such as through a paid subscription or through an agreement to view specific ads or content in exchange for Internet access, provided, however, this term does not include an entity that provides access to the Internet using spectrum regulated by the Federal Communications Commission pursuant to 47 U.S.C. 301 et seq. Systems operated or services offered by libraries or educational institutions are excluded from this definition.

C. Any violation of this Section shall be a deceptive and unfair trade practice and shall subject the violator to any and all penalties provided for in this Chapter.

D. Nothing herein shall prohibit a provider of Internet service from disclosing information to any state or local agency where such agency's lawful request is otherwise authorized in statute, including but not limited to disclosure required pursuant to R.S. 15:545.1.

Acts 2006, No. 556, §1; Acts 2008, No. 672, §2.



RS 51:1426 - Unfair acts or practices

§1426. Unfair acts or practices

A. If a provider of Internet service knows or has reason to know that a subscriber currently resides in Louisiana, the provider shall make available to the subscriber a product or service which enables the subscriber to control a child's use of the Internet.

B. The product or service provided for in Subsection A of this Section must enable the subscriber to do all of the following:

(1) Block access to specific websites or domains deemed inappropriate by the subscriber in Subsection A of this Section.

(2) Restrict access exclusively to specific websites or domains deemed inappropriate by the subscriber in Subsection A of this Section.

(3) Allow the subscriber to monitor a child's use of the Internet service by providing a report to the subscriber of the specific websites or domains that the child has visited or has attempted to visit but could not access the websites or domains because the websites or domains were blocked or restricted by the subscriber.

C. For the purposes of this Section, a provider of Internet service shall be deemed to know that a subscriber in Subsection A is a Louisiana resident if the subscriber identifies this state as the subscriber's place of residence at the time of the subscription.

D. If a product or service described in this Section is reasonably and commercially available for the technology utilized by the subscriber to access the Internet service, the provider of Internet service shall do all of the following:

(1) Provide to the subscriber in Subsection A, at the time of subscription, notice of the availability of the product or service which enables the subscriber to control a child's use of the Internet.

(2) Make the product or service described in Subsection A of this Section available to the subscriber, either directly or through a third party vendor. The provider may charge for the product or service.

E. Any violation of this Section shall be an unfair trade practice and shall subject the violator to any and all actions and penalties provided for in this Chapter.

Acts 2008, No. 672, §2.



RS 51:1427 - Unfair or deceptive trade practices or acts; stolen or misappropriated computer software; violations

§1427. Unfair or deceptive trade practices or acts; stolen or misappropriated computer software; violations

A. It shall be unlawful for a person to develop or manufacture a product, or to develop or supply a service using stolen or misappropriated property, including but not limited to computer software that does not have the necessary copyright licenses, where that product or service is sold or offered for sale in competition with those doing business in this state.

B. Any violation of this Section shall be an unfair method of competition and unfair practice or act and shall subject the violator to any and all actions and penalties provided for in this Chapter. For the purpose of this Section, a violation shall occur each time such a product or service is sold or offered for sale.

Acts 2010, No. 74, §1.



RS 51:1428 - Unfair or deceptive trade practice or act; bad faith assertions of patent infringement

§1428. Unfair or deceptive trade practice or act; bad faith assertions of patent infringement

A. As used in this Section, the following words and phrases shall have the following meanings:

(1) "Demand letter" means a letter, email, or other communication that does either of the following:

(a) Asserts, alleges, or claims that the end-user has engaged in patent infringement.

(b) Requests or demands the end-user to obtain a license to a patent or to otherwise pay compensation in order to avoid litigation.

(2) "End-user" means a consumer, whether an individual, business, or financial institution, who purchases, rents, leases, or otherwise obtains a product, service, or technology in the commercial market that is not for resale and is, or later becomes, the subject of a patent infringement assertion.

B.(1) No person shall make a bad faith assertion of patent infringement against an end-user.

(2) A court may consider any of the following factors as evidence that a person has made a bad faith assertion of patent infringement against an end-user:

(a) The demand letter received by the end-user does not contain all of the following information:

(i) The patent number or the patent application number, if no patent number has been issued.

(ii) The name and address of the patent owner or owners and assignee or assignees, if any.

(iii) The factual allegations concerning the specific areas in which the products, services, or technology obtained by the end-user, or their use thereof, infringe the patent or are covered by the claims in the patent.

(b) The person sends a demand letter to an end-user without first making a reasonable effort to conduct an analysis comparing the claims in the patent to the products, services, or technology obtained by the end-user, or to identify specific areas in which the products, services, or technology are covered by the claims in the patent.

(c) When the demand letter lacks the information described in Subparagraph (2)(a) of this Subsection and the end-user requests information from the person, the person fails to provide the requested information within a reasonable period of time.

(d) The demand letter requires payment of a license fee or response from an end-user within an unreasonably short period of time.

(e) The claim or assertion of patent infringement against an end-user is without merit, and the person knew or should have known that the claim or assertion is without merit.

(f) The person or its subsidiaries or affiliates have previously filed or threatened to file one or more lawsuits against an end-user based on the same or similar claim of patent infringement, and those lawsuits or threats lacked the information described in Subparagraph (2)(a) of this Subsection.

(g) The demand letter or assertion of patent infringement contains any material misrepresentation of fact.

(3) A court may consider any of the following factors as evidence that an assertion of patent infringement against an end-user was not made in bad faith:

(a) The demand letter received by an end-user contains the information described in Subparagraph (2)(a) of this Subsection.

(b) When the demand letter lacks the information described in Subparagraph (2)(a) of this Subsection and the end-user requests the information, the person provides the information within a reasonable period of time.

(c) The person engages in a good faith effort to establish that the end-user has infringed or may be infringing the patent.

(d) The person or affiliate makes a substantial investment in the use of the patent or in the production or sale of a product, service, or technology covered by the patent.

(e) The person is either of the following:

(i) The inventor or joint inventor of the patent or, in the case of a patent filed by and awarded to an assignee of the original inventor or joint inventor, the original assignee.

(ii) An institution of higher education or a technology transfer organization owned by or affiliated with an institution of higher education.

(f) The person has demonstrated good faith business practices in previous efforts to enforce the patent, or a substantially similar patent or has successfully enforced the patent, or a substantially similar patent, through litigation.

(g) Any other factor the court finds relevant.

C.(1) The attorney general has the sole authority to investigate and pursue any violation of this Section as an unfair or deceptive trade practice or act pursuant to R.S. 51:1401 et seq.

(2) Any person who is found liable under the provisions of this Section shall be liable to the attorney general for all costs, expenses, and fees related to investigations and proceedings associated with the violation, including attorney fees. An action to recover costs, expenses, fees, and attorney fees shall be ancillary to, and shall be filed and heard in the same court as a civil action filed under the provisions of this Section.

D. The remedies and rights provided under this Section are in addition to and do not preclude any right or remedy otherwise authorized by law.

E. Any person outside the state asserting patent infringement by an end-user in the state shall be deemed to be transacting business within the state within the meaning of R.S.13:3201 and shall thereby be subject to the jurisdiction of the courts of this state.

Acts 2014, No. 297, §1, eff. May 28, 2014.



RS 51:1431 - Definitions

CHAPTER 13-A. UNIFORM TRADE SECRETS ACT

§1431. Definitions

As used in this Chapter, unless the context requires otherwise:

(1) "Improper means" includes theft, bribery, misrepresentation, breach, or inducement of a breach of a duty to maintain secrecy, or espionage through electronic or other means.

(2) "Misappropriation" means:

(a) acquisition of a trade secret of another by a person who knows or has reason to know that the trade secret was acquired by improper means; or

(b) disclosure or use of a trade secret of another without express or implied consent by a person who:

(i) used improper means to acquire knowledge of the trade secret; or

(ii) at the time of disclosure or use, knew or had reason to know that his knowledge of the trade secret was:

(aa) derived from or through a person who had utilized improper means to acquire it;

(bb) acquired under circumstances giving rise to a duty to maintain its secrecy or limit its use; or

(cc) derived from or through a person who owed a duty to the person seeking relief to maintain its secrecy or limit its use; or

(iii) before a material change of his position, knew or had reason to know that it was a trade secret and that knowledge of it had been acquired by accident or mistake.

(3) "Person" means a natural person, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision or agency, or any other legal or commercial entity.

(4) "Trade secret" means information, including a formula, pattern, compilation, program, device, method, technique, or process, that:

(a) derives independent economic value, actual or potential, from not being generally known to and not being readily ascertainable by proper means by other persons who can obtain economic value from its disclosure or use, and

(b) is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.

Added by Acts 1981, No. 462, §1.



RS 51:1432 - Injunctive relief

§1432. Injunctive relief

A. Actual or threatened misappropriation may be enjoined. Upon application to the court, an injunction shall be terminated when the trade secret has ceased to exist, but the injunction may be continued for an additional reasonable period of time in order to eliminate commercial advantage that otherwise would be derived from the misappropriation.

B. If the court determines that it would be unreasonable to prohibit future use, an injunction may condition future use upon payment of a reasonable royalty for no longer than the period of time the use could have been prohibited.

C. In appropriate circumstances, affirmative acts to protect a trade secret may be compelled by court order.

Added by Acts 1981, No. 462, §1.



RS 51:1433 - Damages

§1433. Damages

In addition to or in lieu of injunctive relief, a complainant may recover damages for the actual loss caused by misappropriation. A complainant also may recover for the unjust enrichment caused by misappropriation that is not taken into account in computing damages for actual loss.

Added by Acts 1981, No. 462, §1.



RS 51:1434 - Attorney's fees

§1434. Attorney's fees

If a claim of misappropriation is made in bad faith, a motion to terminate an injunction is made or resisted in bad faith, or willful and malicious misappropriation exists, the court may award reasonable attorney's fees to the prevailing party.

Added by Acts 1981, No. 462, §1.



RS 51:1435 - Preservation of secrecy

§1435. Preservation of secrecy

In an action under this Chapter, a court shall preserve the secrecy of an alleged trade secret by reasonable means, which may include granting protective orders in connection with discovery proceedings, holding in camera hearings, sealing the records of the action, and ordering any person involved in the litigation not to disclose an alleged trade secret without prior court approval.

Added by Acts 1981, No. 462, §1.



RS 51:1436 - Prescriptive period

§1436. Prescriptive period

An action for misappropriation must be brought within three years after the misappropriation is discovered or by the exercise of reasonable diligence should have been discovered. For the purpose of this Section, a continuing misappropriation constitutes a single claim.

Added by Acts 1981, No. 462, §1.



RS 51:1437 - Effect on other law

§1437. Effect on other law

A. This Chapter displaces conflicting tort, restitutionary, and other laws of this state pertaining to civil liability for misappropriation of a trade secret.

B. This Chapter does not affect:

(1) contractual or other civil liability or relief that is not based upon misappropriation of a trade secret, or

(2) criminal liability for misappropriation of a trade secret.

Added by Acts 1981, No. 462, §1.



RS 51:1438 - Uniformity of application and construction

§1438. Uniformity of application and construction

This Chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this Chapter among states enacting it.

Added by Acts 1981, No. 462, §1.



RS 51:1439 - Short title

§1439. Short title

This Chapter may be cited as the Uniform Trade Secrets Act.

Added by Acts 1981, No. 462, §1.



RS 51:1441 - Short title

CHAPTER 13-B. LOUISIANA CHILD SUPPORT

COLLECTION PROTECTION ACT

§1441. Short title

This Chapter shall be known and may be cited as the "Louisiana Child Support Collection Protection Act".

Acts 2010, No. 872, §2, eff. July 2, 2010.



RS 51:1442 - Definitions

§1442. Definitions

As used in this Chapter, the following words and phrases shall have the following meanings:

(1) "Arrears" or "arrearages" means amounts of past due and unpaid monthly support obligations established by a court order issued by any court of this state or another state, including any judgment or order issued in accordance with an administrative procedure established by state law that affords substantial due process and is subject to judicial review, or any other judgment created by operation of any state law.

(2) "Child support" means any amount required to be paid pursuant to a court order issued by any court of this state or another state, including any judgment or order issued in accordance with an administrative procedure established by state law that affords substantial due process and is subject to judicial review.

(3) "Contract" means a contract or agreement, as described in R.S. 51:1444, pursuant to which a private child support collection agency agrees to perform support enforcement services for an obligee for a fee or other compensation.

(4) "Department" means the Department of Children and Family Services, office of children and family services, child support enforcement section.

(5) "FITAP" means Family Independence Temporary Assistance Program.

(6) "Obligee" means an individual who is owed child support under a child support order and who has entered or may enter into a contract with a collection agency.

(7) "Obligor" means a resident of this state required to pay child support in accordance with an order of support issued by a court or other tribunal.

(8) "Order of support" or "child support order" means any judgment or order for the support of dependent children issued by any court of this state or another state, including any judgment or order issued in accordance with an administrative procedure established by state law that affords substantial due process and is subject to judicial review.

(9)(a) "Private child support collection agency" or "collection agency" means an individual or nongovernmental entity that solicits and contracts directly with obligees to provide child support collection services for compensation.

(b) For the purposes of this Chapter, the following persons or entities are not considered a private child support collection agency:

(i) The department or any government agency providing services in accordance with Title IV-D of the Social Security Act and corresponding state laws and regulations;

(ii) An attorney duly licensed to practice law in the state of Louisiana if he is not employed by a private child support collection agency or does not derive a substantial portion of business from the collection or enforcement of child support. As used in this Section, "substantial" means that at least fifty percent of the attorney's business, either in terms of remuneration or time spent, is comprised of the activity of seeking to collect or enforce child support obligations.

(iii) A collection agency that performs support enforcement services while under contract with the department to provide such services in accordance with Title IV-D of the Social Security Act and corresponding state laws and regulations.

(iv) A public officer, judicial officer, receiver, or trustee acting in accordance with a court order.

(10) "Support services" and "support enforcement services" means:

(a) Any action taken by the department, upon receipt of an application or referral for services or a request made under the Uniform Interstate Family Support Act, in accordance with the federal requirements of Title IV-D of the Social Security Act and corresponding state laws and regulations without regard to whether there is any existing court order, delinquency, or presumption of paternity.

(b) A service, including related financial accounting services, performed directly or indirectly for the purpose of causing a payment required, or allegedly required, by an order of support to be made to the obligee or to an agent of that individual.

Acts 2010, No. 872, §2, eff. July 2, 2010; Acts 2010, No. 877, §3, eff. July 1, 2010; Acts 2012, No. 255, §8.



RS 51:1443 - Registration

§1443. Registration

Any private child support collection agency providing support enforcement services to an obligee who is a resident of this state or collecting any child support or arrearages from an obligor shall comply with the following:

(1) Register with the secretary of state and provide information as requested, including the name of the private child support collection agency, the office address, and the registered agent in this state on whom service of process is to be made.

(2) Submit to the state treasurer not later than 4:30 p.m. on the fifth business day after registering with the secretary of state all of the following:

(a) A surety bond filed, held, and approved by the state treasurer. The surety bond shall be issued by a surety authorized to do business in this state in the amount of fifty thousand dollars in favor of the state for the benefit of a person damaged by a violation of this Chapter, and conditioned on the private child support collection agency's compliance with this Chapter and the faithful performance of the obligations under the private child support collection agency's agreements with its clients.

(b) A deposit of money in the amount of fifty thousand dollars may be made in lieu of the surety bond. The state treasurer shall deposit any amounts received under this Chapter in an insured depository account.

Acts 2010, No. 872, §2, eff. July 2, 2010.



RS 51:1444 - Contracts between obligees and private child support collection agencies; contents; provisions

§1444. Contracts between obligees and private child support collection agencies; contents; provisions

A. Any contract for the collection of child support between a private child support collection agency and an obligee shall be in writing, in at least ten-point font or the equivalent, and dated and signed by the obligee and an authorized representative of the collection agency. The contract shall be delivered to the obligee in paper form. The contract shall include all of the following:

(1) A clear description of the child support enforcement services that may be provided.

(2) An explanation of the amount to be collected from the obligor and a statement of a sum certain of the total amount that is to be collected.

(3) An explanation in dollar figures of the maximum amount of fees which may be collected under the contract and an example of how the fees are calculated and deducted.

(4) A statement that fees shall be charged only for collecting past due child support, even if the contract includes provisions to collect current and past due child support.

(5) A statement that a private child support collection agency shall not retain fees from collections that are primarily attributable to the actions of the department and the collection agency shall be required to refund any improperly retained fee.

(6) An explanation of the opportunities available to the obligee or private child support collection agency to cancel the contract or other conditions under which the contract terminates.

(7) The mailing address, street address, telephone numbers, facsimile numbers, and Internet address or location of the collection agency and any agents who assist the collection agency.

(8) A statement that the private child support collection agency shall collect only money owed to the obligee and not child support assigned to the state of Louisiana.

(9) A statement that the private child support collection agency is not a government agency and is not affiliated with any government agency and that the department provides support enforcement services at little or no cost to the obligee.

(10) A statement that the obligee may continue to receive or pursue support enforcement services through the department and the collection agency may not prohibit this in any way.

(11) A provision that the collection agency cannot alienate, encumber, sell or assign any rights to the contract to a third party. This shall include using the contract as collateral to secure any debt owed by the collection agency to a third party.

(12) A copy of any other document the collection agency requires the obligee to sign.

(13) A notice that the collection agency is required to keep and maintain case records for a period of two years after the termination of the contract and may thereafter destroy or otherwise dispose of the records. The obligee may, prior to destruction or disposal, retrieve his entire record.

(14) The expected duration of the contract, stated as a length of time or as an amount to be collected.

B. A private child support enforcement service contract shall not include any of the following:

(1) A requirement that the obligee waive the right to pursue any civil or criminal matter, agree to resolve disputes in a jurisdiction other than the obligee's, or agree to the application of laws other than those of the residence of the obligee. Any waiver, including an agreement to arbitrate or a choice of forum or law, required as a condition of doing business with the collection agency shall be presumed against public policy and unenforceable.

(2) A clause that requires the obligee to change the payee or redirect child support payments that would otherwise be payable to the obligee, the department or other agency administering a state plan approved under Title IV-D of the Social Security Act and corresponding state laws and regulations, or a state disbursement unit, if payment is ordered to be made through a state disbursement unit.

(3) A requirement that the obligee not pursue a child support case with the department or other agency administering a state plan approved under Title IV-D of the Social Security Act and corresponding state laws and regulations.

(4) A requirement that the obligee waive his right to review and consent to any modification of the contract.

(5) A prohibition against termination of the contract for the collection of child support payments until the arrears are paid.

(6) A requirement that the obligee waive his right to accept a settlement offer.

C. A private child support enforcement contract may not be modified by subsequent agreement unless the obligee has signed the subsequent agreement after receiving a written copy of the modifications.

D. The provisions of this Subsection shall be attached to the contract as an addendum, in at least ten-point font, and be signed and dated by the obligee. In addition to any other cancellation or termination provisions provided in the contract, it shall be cancelled or terminated if any of the following:

(1) The obligee requests cancellation in writing within thirty days of signing the contract.

(2) No payment of child support has been collected by such debt collection agency for a period of six consecutive months.

(3) The collection agency breaches any term of the contract or violates any provision contained in this Chapter.

(4) The contract term has expired or the contract amount has been collected, whichever occurs first.

Acts 2010, No. 872, §2, eff. July 2, 2010.



RS 51:1445 - Duties of private child support collection agencies

§1445. Duties of private child support collection agencies

A. A private child support collection agency shall comply with all of the following:

(1) Enter into a written contract with the obligee, as provided in R.S. 51:1444, before providing support enforcement services.

(2) Have an affirmative duty to act as a trustee and fiduciary for the benefit of the obligee.

(3) Advise an obligee before entering into a contract that he is not obligated to hire a collection agency to collect child support.

(4) Provide the obligee and the department, when the department is providing support enforcement services, with an accounting of any money collected and forwarded to the obligee every thirty days until the collection agency ceases all collection activity. The statement shall be sent by first class mail. The statement shall contain all of the following information:

(a) The name of the obligor and any other identifying information.

(b) The amount of support collected.

(c) The date each amount was received.

(d) The date each amount received was forwarded to the obligee.

(e) The amount of each payment forwarded to the obligee.

(f) The source of payment and the actions taken by the collection agency which resulted in the payment.

(g) The amount and percentage of each payment retained by the collection agency as its fee.

(h) A copy of all correspondence, both paper and electronic, sent or received by the collection agency during the preceding thirty days, excluding correspondence required by law to be kept confidential.

(5) Forward that portion of the collections due to the obligee within two days of receipt.

(6) Maintain records of all child support collections made on behalf of an obligee for the duration of the contract plus a period of two years after the termination of the contract. In addition to a copy of the contract, the collection agency shall maintain all of the following:

(a) A copy of the order establishing the child support obligation under which a collection was made by the collection agency.

(b) Records of all correspondence between the collection agency and the obligee or obligor in a case.

(c) Any other pertinent information relating to the child support obligation, including any case, cause, or docket number of the court having jurisdiction over the matter and official government payment records obtained by the collection agency on behalf of and at the request of the obligee.

(7) Safeguard case records in a manner reasonably expected to prevent the disclosure of information pertaining to the obligee or obligor, including protections for records maintained in an automated system.

(8) Ensure that every person who contracts with a collection agency has the right to obtain copies of all files and documents, both paper and electronic, in the possession of the collection agency as provided in this Paragraph. The obligee shall be provided reasonable access during regular business hours to originals and copies of the files and records of the collection agency regarding all monies received, collection attempts made, fees retained or paid to the collection agency, and monies disbursed to the obligee. The collection agency may not charge a fee for access to the files and records but may require the obligee to pay up to three cents per page for the copies prior to their release. This fee shall not apply to documents sent with a statement pursuant to Paragraph (4) of this Subsection.

(9) Convey any offer of settlement or compromise made by the obligor to the obligee in writing.

(10) Maintain a separate bank account for child support funds collected on behalf of obligees and keep such funds in the bank account until disbursed to the appropriate obligee.

B. Notwithstanding any other provision of this Chapter, including provisions establishing a right of cancellation and requiring notice thereof, any attorney contracting with an obligee to provide child support collection services for compensation shall comply with all provisions governing attorney conduct.

Acts 2010, No. 872, §2, eff. July 2, 2010.



RS 51:1446 - Provision of support enforcement services by a private child support collection agency; prerequisites

§1446. Provision of support enforcement services by a private child support collection agency; prerequisites

A. Before commencing support enforcement services, a private child support collection agency shall obtain from the obligee all of the following:

(1) A certified copy of the order of support.

(2) A statement executed by the obligee under oath containing the arrears balance and the dates during which the arrears balance accrued.

(3) Any judgments in existence at the time the contract is signed by the obligee setting the arrears owed.

(4) A statement executed by the obligee under oath stating that the obligee is not receiving FITAP for, or on behalf of, himself or another individual.

B. In addition to Subsection A of this Section, before commencing support enforcement services, the collection agency shall send the obligor a written notice no later than five days after the obligee and collection agency sign a contract. The notice shall include all of the following:

(1) The name of the obligee.

(2) A statement of the amount of the child support arrears, including any associated interest, late payment fee, or other charge authorized by law, and the current child support owed by the obligor.

(3) A statement that the collection agency assumes that the obligor owes child support or arrears to the obligee and that the amounts owed as described in the statement are correct, unless the obligor disputes the existence or amount of the child support obligation within thirty days after receipt of the notice.

(4) A statement that if the obligor provides written notice to the collection agency within the time period provided in Paragraph (3) of this Subsection, disputing the existence or amount of the child support obligation or arrears, the collection agency shall cease efforts to collect the support until it obtains and mails to the obligor written verification of the existence or amount of the obligation.

(5) A statement that the arrears balance reflected does not include any amounts owed to the department or any other state agency administering a state plan approved under Title IV-D of the Federal Social Security Act, as amended.

C. A statement in accordance with Paragraph (B)(4) of this Section shall not affect the enforceability of a valid income-withholding order or assignment issued by the department or any other state agency administering a state plan approved under Title IV-D of the Federal Social Security Act, as amended.

D. The failure of an obligor to dispute the amount or existence of child support or arrears shall not be construed as an admission of liability by the obligor.

Acts 2010, No. 872, §2, eff. July 2, 2010.



RS 51:1447 - Prohibited acts

§1447. Prohibited acts

A private child support collection agency providing support enforcement services to an obligee in this state or collecting support or arrears from an obligor shall not engage in any act which violates any provision of the Fair Debt Collection Practices Act, 15 U.S.C. 1692 et seq., or the Federal Trade Commission Act, 15 U.S.C. 42 et seq.

Acts 2010, No. 872, §2, eff. July 2, 2010.



RS 51:1448 - Civil penalties

§1448. Civil penalties

A. When a private child support collection agency is found by a court to have violated the provisions of R.S. 51:1443, the court shall award to the state a civil penalty not to exceed ten thousand dollars.

B. A collection agency found by a court to have violated any of the provisions of R.S. 51:1444 through 1447 shall be ordered to pay to the plaintiff a civil penalty not to exceed five thousand dollars per violation and reasonable attorney fees, expenses, and court costs.

C. The civil penalties provided in this Section shall be cumulative to each other and any other provision of law.

Acts 2010, No. 872, §2, eff. July 2, 2010.



RS 51:1451 - SERVICE STATION DEALERS DAY

CHAPTER 14. SERVICE STATION DEALERS DAY

IN COURT LAW

§1451. Short Title

This Chapter may be cited as The Service Station Dealers Day in Court Act.

Added by Acts 1974, No. 628, §1.



RS 51:1452 - Definitions

§1452. Definitions

As used in this section:

(1) The term "refiner" means a person or other legal entity engaged in the refining or importing of petroleum products.

(2) The term "retailer" means a person or other legal entity engaged in the retail sale of motor gasoline who operates under a franchise.

(3) The term "franchise" means any agreement or contract between a refiner and a retailer, under which such retailer is granted authority to use a trademark, trade name, service mark, or other identifying symbol or name owned by such refiner, or any agreement or contract between such parties under which such retailer is granted authority to occupy premises owned, leased, or in any way controlled by a party to such agreement or contract, for the purpose of engaging in the sale at retail of motor gasoline.

(4) The term "good faith" shall mean the duty of each party to any franchise, and all officers, employees or agents thereof, to act in a fair and equitable manner toward each other so as to guarantee the one party freedom from coercion, intimidation, or threats of coercion or intimidation from the other party; provided, that recommendation, endorsement, exposition, urging or argument shall not be deemed to constitute a lack of good faith.

(5) "Essential and reasonable requirement" shall mean a reasonable condition, provision, or stipulation in the franchise agreement which is of sufficient importance to require strict compliance therewith. There shall be a rebuttable presumption that it is not an "essential and reasonable requirement" to require a retailer to operate more than seventy-two hours per week.

(6) "Direct operated outlet" shall mean a retail outlet operated by a refiner, its employees or agents. Retail outlets operated by a refiner, its employees or agents on a temporary basis not to exceed ninety days shall not be considered a direct operated outlet for the purposes of this Chapter.

(7) The term "goodwill" shall mean whatever value, if any, is added to the service station business of the retailer by the retail sale of petroleum products and related automobile services and repairs during the term of a franchise, and of any preceding franchises between the same parties, covering the same premises, solely by virtue of the efforts of the retailer and his employees, over and above any and all value contributed by the premises, by the trademark, trade name, service mark or other identifying symbol or name owned by such refiner, by advertising furnished or paid for by the refiner, or by any other property of the refiner, or by any other cause or factor whatsoever, which value can reasonably be expected to remain with the premises after the departure of the retailer.

(8) The terms "cancel a franchise", "cancellation of a franchise", "cancel a franchise during the stated term of any franchise" and similar combinations of such words, shall mean the dissolution of a franchise prior to the expiration of its term, but shall not include the exercise of a right to put an end to a franchise, which otherwise would be renewed automatically for a fixed period, such as a month to month or a year to year franchise, by notice within a specified time prior to the expiration of any such period, provided such notice shall be not less than ninety days, as required in R.S. 51:1453B. For purposes of this Act the exercise of any such right to prevent automatic renewal shall constitute a "failure to renew a franchise."

Added by Acts 1974, No. 628, §1.



RS 51:1453 - Notification required; prohibited conduct

§1453. Notification required; prohibited conduct

A. A refiner or retailer shall not cancel or fail to renew a franchise unless he furnishes notice of intent to the other party. Such notice of intent shall be in writing and sent to such party by certified mail not less than ninety days prior to the date on which such franchise will be canceled or not renewed.

Provided, however, that (1) where, and to the extent that a franchise or other related agreement provides that it may be cancelled for criminal misconduct related to the premises; violation of law related to the premises; fraud; failure to pay taxes and obtain and maintain all licenses, permits, and other authority necessary to conduct business pursuant to the franchise; extension of credit in violation of the provisions of a franchise or other related agreement; expropriation, appropriation, condemnation, or other taking, in whole or in part, of, or damage to, the premises covered by the franchise pursuant to the power of eminent domain; or for other public purpose; abandonment, vacancy, closure, or unattendance of the premises covered by the franchise in excess of the period specified in the franchise; bankruptcy, insolvency, or filing of a petition for an arrangement under the Bankruptcy Act; alienation, transfer, subletting, assignment, pledge, or encumbrance of the franchise or of property covered by the franchise; attachment, garnishment, execution, or other legal process or proceedings levied against the franchise or property covered by the franchise; adulteration or misrepresentation of products; death or incapacity of a natural person, or termination or dissolution of a partnership or corporation; loss by the refiner of its legal right to grant a retailer possession of leased premises which are the subject of a franchise; force majeure; governmental regulations; inability or impracticability of performance; or the non-payment of sums due under the franchise; and (2) one or more of the foregoing constitute the grounds for cancellation or nonrenewal of a franchise, the notice provisions of this section shall not apply. Such notice given by certified mail shall be effective on the date of mailing. Such notice of intent shall contain in the case of cancellation a statement of intention to cancel, together with the reasons therefor, and the date on which such action shall take effect. In the case of nonrenewal, such notice shall recite the date on which such franchise term expires.

B. A refiner or retailer shall not cancel a franchise during the stated term of any franchise unless the party whose franchise is attempted to be canceled has failed to comply with any essential and reasonable requirement of such franchise, or has failed to comply substantially with any other condition, provision or stipulation of the franchise, unless the grounds for cancellation are such which do not require notice pursuant to Subsection A of this section, or unless the cancellation is otherwise authorized by other laws of this state, or unless such refiner or retailer withdraws entirely from the sale of motor gasoline in this state, or unless the parties mutually consent to the cancellation in writing.

Added by Acts 1974, No. 628, §1.



RS 51:1454 - Authorization of suits; damages; defenses

§1454. Authorization of suits; damages; defenses

A retailer may bring suit against a refiner and a refiner may bring suit against a retailer where the plaintiff and defendant are parties to a franchise, and the plaintiff may be granted relief in the following respects:

(1) Where the court finds cancellation of a franchise in violation of this Chapter, specific performance or injunctive relief may be granted, or in the alternative, the actual damages sustained by plaintiff including ascertainable loss of goodwill as a result of plaintiff's franchise being cancelled.

(2) Where the court finds plaintiff's franchise was cancelled for one of the reasons permitted under R.S. 51:1453B, plaintiff shall be entitled to recover an amount equal to the price previously paid by plaintiff to defendant for resalable tires, batteries, accessories, branded products, and equipment previously purchased by the plaintiff from the defendant, less reasonable allowance for depreciation with respect to equipment previously purchased, all of which shall be returned to, and become the property of, the defendant.

(3) In the case of nonrenewal of a franchise, plaintiff shall be entitled to the recovery allowed in Subparagraph (2) of this section. A retailer may also recover for ascertainable loss of goodwill where a refiner within one year from the date of such nonrenewal reopens the subject outlet as a direct-operated outlet, or within one year after such nonrenewal, refiner closes subject outlet and opens a direct-operated outlet within one-half mile of the location of the subject outlet, which direct-operated outlet would have directly competed with subject outlet if it had remained in business; provided that if the refiner had cause to cancel the franchise for one of the reasons permitted under R.S. 51:1453B, the retailer shall not be entitled to recover for goodwill; and provided further that if the refiner and retailer mutually agree to relocate the retailer in another outlet, said retailer shall not be entitled to recover goodwill.

In the event the plaintiff establishes recoverable damages, the refiner or retailer as defendant shall have the right to offset those damages against any existing indebtedness owed to him by the plaintiff.

If the court finds that any violation or cancellation hereunder was not done in good faith, the court may award reasonable attorney fees, provided however that any defendant shall not be barred from asserting in defense of any such allegation the failure of the plaintiff to act in good faith.

Added by Acts 1974, No. 628, §1.



RS 51:1455 - Prescription

§1455. Prescription

No such suit shall be maintained unless commenced within two years after cancellation of, or failure to renew such franchise.

Added by Acts 1974, No. 628, §1.



RS 51:1500 - BUSINESS TAKE-OVER OFFERS

CHAPTER 15. BUSINESS TAKE-OVER OFFERS

§1500. §§1500 to 1512 Repealed by Acts 1987, No. 820, §1.



RS 51:1551 - DANCE STUDIOS

CHAPTER 16. DANCE STUDIOS

§1551. Contract for dance studio lessons and other services defined

As used in this Chapter, "contract for dance studio lessons and other services" means a contract for instruction in ballroom or other types of dancing, and includes lessons and other services, whether given to students individually or in groups. This Chapter does not include contracts for professional services rendered or furnished by a person licensed under the provisions of R.S. 17:3141.1 et seq. governing the operations of proprietary schools.

Added by Acts 1979, No. 533, §1.



RS 51:1552 - Written contract required

§1552. Written contract required

Every contract for dance studio lessons and other services shall be in writing and shall be subject to the provisions of this Chapter. A copy of the written contract shall be given to the customer at the time he signs the contract.

Added by Acts 1979, No. 533, §1.



RS 51:1553 - Limitation on amount and payment period; prohibition against life contract; permissible service period; single contract

§1553. Limitation on amount and payment period; prohibition against life contract; permissible service period; single contract

A. No contract or series of contracts for dance studio lessons and other services shall require payment by the person receiving the lessons and other services or the use of the facilities of a total amount in excess of one hundred private hours or five thousand dollars, whichever is less.

B. No contract for dance studio lessons and other services shall require payments or financing by the buyer over a period in excess of two years from the date the contract is entered into, nor shall the term of any such contract be measured by the life of the buyer. However, the lessons and other services to be rendered to the buyer under the contract may extend over a period not to exceed seven years from the date the contract is entered into.

C. All contracts for dance studio lessons and other services which may be in effect between the same seller and the same buyer, the terms of which overlap for any period, shall be considered as one contract for the purposes of this Chapter.

Added by Acts 1979, No. 533, §1.



RS 51:1554 - Performance of contract; cancellation and refund; statement of hourly rate and bond of studio

§1554. Performance of contract; cancellation and refund; statement of hourly rate and bond of studio

A. Every contract for dance studio lessons and other services shall provide that performance of the agreed upon lessons will begin within twelve months from the date the contract is entered into.

B. Every contract for dance studio lessons and other services shall further provide that such contract may be rescinded within three days after receipt of the contract by the customer by written notice to the other party at the address specified in the contract, and all monies paid pursuant to such contract shall be refunded within ten days of receipt of the notice of rescission, subject to payment by the customer for dance studio lessons or other services received prior to rescission.

C. Every contract for dance studio lessons and other services shall contain a written statement of the hourly rate charged for each type of lessons for which the student has contracted. If the contract includes dance studio lessons which are sold at different per hour rates, the contract shall contain separate hourly rates for each different type of lessons sold. All other services for which the student has contracted which are not capable of a per hour charge shall be set forth in writing in specific terms. Such statement shall be contained in the dance studio contract before the contract is signed by the buyer.

D. Every dance studio subject to the provisions of R.S. 51:1564 through R.S. 51:1566, inclusive, shall include in every contract for dance studio lessons or other services a statement that the studio is bonded and that information concerning the bond may be obtained by writing to the office of the state treasurer. If the studio has elected to make a cash deposit in lieu of procuring a bond, the contract shall contain a description of the cash deposit.

Added by Acts 1979, No. 533, §1.



RS 51:1555 - Prohibition of notes cutting off, as to third parties, buyer's right of action or defense against seller

§1555. Prohibition of notes cutting off, as to third parties, buyer's right of action or defense against seller

No contract for dance studio lessons and other services shall require or entail the execution of any note or series of notes by the buyer which, when separately negotiated, will cut off as to third parties any right of action or defense which the buyer may have against the seller.

Added by Acts 1979, No. 533, §1.



RS 51:1556 - Prohibition against assignment of contract cutting off buyer's right of action or defense against seller; conditions

§1556. Prohibition against assignment of contract cutting off buyer's right of action or defense against seller; conditions

No right of action or defense arising out of a contract for dance studio lessons and other services which the buyer has against the seller, and which would be cut off by assignment, shall be cut off by assignment of the contract to any third party whether or not he acquires the contract in good faith and for value unless the assignee gives notice of the assignment to the buyer as provided in this Section and, within thirty days of the mailing of notice, receives no written notice of the facts giving rise to the claim or defense of the buyer. A notice of assignment shall be in writing addressed to the buyer at the address shown on the contract and shall identify the contract and inform the buyer that he shall, within thirty days of the date of mailing of the notice, notify the assignee in writing of any facts giving rise to a claim or defense which he may have. The notice of assignment shall state the name of the seller and buyer, a description of the lessons and other services, the contract balance, and the number and amount of the installments.

Added by Acts 1979, No. 533, §1.



RS 51:1557 - Relief from payment upon death or disability

§1557. Relief from payment upon death or disability

A. Every contract for dance studio lessons and other services shall contain a clause providing that if, by reason of death or disability, the person agreeing to receive lessons and other services is unable to receive all lessons and other services for which he has contracted, he and his estate shall be relieved from the obligation of making payment for lessons and other services other than those received prior to death or the onset of disability, and that if he has prepaid any sum for lessons and other services so much of such sum as is allocable to lessons and other services he has not taken shall be promptly refunded to him or his representative.

B. Notwithstanding the provisions of any contract to the contrary, whenever the contract price is payable in installments and the buyer is relieved from making further payments or entitled to a refund under this Section, the buyer shall be entitled to receive a refund or refund credit of so much of the cash price as is allocable to the lessons or other services not actually received by the buyer. The refund of the finance charge shall be computed according to the "sum of the balances method," also known as the "Rule of 78".

Added by Acts 1979, No. 533, §1.



RS 51:1558 - Provisions not exclusive

§1558. Provisions not exclusive

The provisions of this Chapter are not exclusive and do not relieve the parties or the contracts subject thereto from compliance with all other applicable provisions of law.

Added by Acts 1979, No. 533, §1.



RS 51:1559 - Noncomplying contracts void

§1559. Noncomplying contracts void

Any contract for dance studio lessons and other services which does not comply with the applicable provisions of this Chapter shall be void and unenforceable as contrary to public policy.

Added by Acts 1979, No. 533, §1.



RS 51:1560 - Fraud rendering contract void

§1560. Fraud rendering contract void

Any contract for dance studio lessons and other services entered into in reliance upon any willful and false, fraudulent, or misleading information, representation, notice, or advertisement of the seller shall be void and unenforceable.

Added by Acts 1979, No. 533, §1.



RS 51:1561 - Waiver of provisions

§1561. Waiver of provisions

Any waiver of the buyer of the provisions of this Chapter shall be deemed contrary to public policy and shall be void and unenforceable.

Added by Acts 1979, No. 533, §1.



RS 51:1562 - Private actions; recovery of damages and attorney fees; correction of contract; holder defined

§1562. Private actions; recovery of damages and attorney fees; correction of contract; holder defined

A. Any person who suffers any ascertainable loss of money or movable property, corporeal or incorporeal, as a result of fraud, dishonesty or the violation of the provisions of this Chapter may bring an action individually but not in a representative capacity to recover actual damages. If the court finds that such a violation was committed, the court may award the actual damages sustained. In the event that damages are awarded under this Section, the court shall award to the person bringing such action reasonable attorney fees and costs. Upon a finding by the court that an action under this Section was groundless and brought in bad faith or for purposes of harassment, the court may award to the defendant reasonable attorney fees and costs.

B. Notwithstanding the provisions of this Chapter, any failure to comply with any provision of this Chapter may be corrected within thirty days after the execution of the contract by the buyer, and, if so corrected, neither the seller nor the holder shall be subject to any penalty under this Title, provided that any correction which increases any monthly payment, the number of payments, or the total amount due, must be concurred in, in writing, by the buyer. "Holder" includes the seller who acquires the contract, or, if the contract is purchased by a financing agency or other assignee, the financing agency or other assignee.

C. This Section shall not be deemed to prohibit the enforcement by any person of any right provided by this or any other law.

Added by Acts 1979, No. 533, §1.



RS 51:1563 - Bond; amount; filing

§1563. Bond; amount; filing

Every dance studio shall maintain a bond issued by a surety company authorized to do business in this state. The principal sum of the bond shall be twenty-five thousand dollars.

A copy of such bond shall be filed with the office of the state treasurer. If the person in whose name the bond is issued severs his relationship with the bonded dance studio, the new owner shall, as a condition of doing business, notify the office of the state treasurer of the change of ownership and of proof of compliance with R.S. 51:1564 through R.S. 51:1566.

Added by Acts 1979, No. 533, §1.



RS 51:1564 - Bonds; persons protected

§1564. Bonds; persons protected

The bond required by R.S. 51:1563 shall be in favor of the state of Louisiana for the benefit of any person who, after entering into a contract for dance studio lessons and other services with the dance studio, is damaged by fraud or dishonesty or failure to provide the services of the studio in performance of the contract. Any person claiming against the bond may maintain an action at law against the dance studio and the surety.

The aggregate liability of the surety to all persons for all breaches of the conditions of the bonds provided herein shall in no event exceed the amount of the bond.

Added by Acts 1979, No. 533, §1.



RS 51:1565 - Cash deposit in lieu of bond

§1565. Cash deposit in lieu of bond

In lieu of furnishing the bond required by R.S. 51:1563 the dance studio may deposit with the office of the state treasurer a cash deposit in a like amount. This cash deposit may be satisfied by any of the following:

(1) Certificates of deposit payable to the office of the state treasurer issued by banks doing business in this state and insured by the Federal Deposit Insurance Corporation.

(2) Investment certificates or share accounts assigned to the office of the state treasurer and issued by a savings and loan association doing business in this state and insured by the Federal Savings and Loan Insurance Corporation.

(3) Bearer bonds issued by the United States government or by this state.

(4) Cash deposited with the office of the state treasurer.

Added by Acts 1979, No. 533, §1.



RS 51:1566 - Exclusions from R.S. 51:1551 through R.S. 51:1565

§1566. Exclusions from R.S. 51:1551 through R.S. 51:1565

The provisions of R.S. 51:1551 through R.S. 51:1565 do not apply to any dance studio which does not enter written contracts for, or require advance payments, by cash or negotiable instrument for either dance lessons or other services to be rendered by the studio in the future in an amount greater than five hundred dollars.

Added by Acts 1979, No. 533, §1.



RS 51:1575 - Short Title

CHAPTER 16-A. PHYSICAL FITNESS SERVICES ACT

§1575. Short Title

This Chapter may be cited as the Physical Fitness Services Act.

Added by Acts 1982, No. 808, §1.



RS 51:1576 - Definitions

§1576. Definitions

As used in this Chapter:

A. "Physical fitness services" means facilities or services for the development of physical fitness through exercise or weight control. This term includes the facilities, services, and classes of health or exercise centers, clubs, studios, health spas, weight control centers, clinics, figure salons, tanning centers, and athletic or sport clubs. It shall not include a business limited solely to the practice of physical therapy, as defined in R.S. 37:2401, by a therapist licensed by the Louisiana State Board of Medical Examiners; nor shall it apply to medically related services performed by a physician licensed by the Louisiana State Board of Medical Examiners in a private office, clinic, or hospital.

B. "Customer" or "member" means a person who contracts for the use of physical fitness services.

C. "Center" means any person or organization which, for profit, offers physical fitness services, whether at multiple outlets or a single outlet. Any subsidiary of a center offering such services shall be deemed a part of said center.

D. "Outlet" means a separate location of a center which is not physically connected with another center but which may use the same name or may be operated by the same person or organization.

Added by Acts 1982, No. 808, §1.



RS 51:1577 - Requirements for contracts for physical fitness services

§1577. Requirements for contracts for physical fitness services

A. Every prepaid or credit contract for physical fitness services of over one month's duration shall conform to the following requirements:

(1) The contract shall be in writing, and a copy shall be given to the customer at the time he signs it.

(2) The contract shall state clearly the street address or location of the center and any outlet which the member may use at the time the contract is executed.

(3) The contract shall reveal the finance charge, if any, which the member agrees to pay.

(4) If the customer executes a negotiable promissory note in connection with the contract, the contract shall clearly indicate that the promissory note is negotiable paper and that it may be discounted and sold to third parties. Negotiation of the promissory note does not affect the right of the member to cancel the contract or the method by which the cancellation may be made.

(5) Every center that engages in the sale of contracts prior to the opening of any outlet shall provide to each customer prior to the time the customer signs the contract, a written list of equipment and services which are or will be available for use by the customer at the outlet.

(6) Any contract by and between a center and a customer shall be canceled at the customer's option if any of the following conditions are met:

(a) The center goes out of business.

(b) The center moves any outlet more than ten driving miles from the business location designated in such contract and fails to provide, within thirty days, an outlet of equal quality located within ten driving miles of the business designated in the contract at no additional cost to the customer.

(c) Construction of or improvement to an outlet is not completed within one year of the date on which the contract between the center and the customer is signed, unless such completion date is extended through no fault of the center. Notwithstanding the provisions of this Subparagraph, construction shall commence, in any event, within thirty days from the date the first contract is executed by a customer.

(d) Any physical fitness services provided to the customer pursuant to Paragraph (5) of this Subsection are materially changed.

(7) The contract shall contain under a conspicuous caption in capital letters and boldfaced type the following language:

"CUSTOMER'S RIGHT TO CANCEL

(a) You may cancel this contract by sending notice of your wish to cancel to the center before midnight of the third business day after you sign the contract. This notice must be hand delivered to the center or sent registered mail to the following address:

________________________________________

Within fifteen days of receipt of this notice, the center shall return any payments made and any note executed by the customer in connection with the contract. If you use the seller's facilities or services, the center may charge you a reasonable fee based on days of actual use.

(b) This right of cancellation shall affect only the financial obligations under the contract and the customer's right to use the center's physical fitness service."

B. Any contractual provision allowing more liberal rights of cancellation than herein set forth may be substituted for the notice required herein.

Added by Acts 1982, No. 808, §1; Acts 1993, No. 704, §1.



RS 51:1578 - Prohibited clauses in contracts

§1578. Prohibited clauses in contracts

No contract for physical fitness services may:

(1) Have a duration of longer than thirty-six months or be measured by the life of the buyer or the life of the center.

(2) Waive the required provisions of this Chapter.

(3) Provide that a right of action or defense of the member shall be terminated by assignment of the contract to a third person.

Added by Acts 1982, No. 808, §1.



RS 51:1579 - Non-complying provisions unenforceable

§1579. Non-complying provisions unenforceable

Any provision of a contract for physical fitness services that does not comply with R.S. 51:1577 and 1578 is unenforceable against the member.

Added by Acts 1982, No. 808, §1.



RS 51:1580 - Permissible clauses in contracts

§1580. Permissible clauses in contracts

A contract may also contain any other clause not in conflict with this Chapter or other provisions of law.

Added by Acts 1982, No. 808, §1.



RS 51:1581 - Preservation of rights of action and defenses

§1581. Preservation of rights of action and defenses

Any right of action or defense which the member could raise based on the contract for physical fitness services is preserved against any assignee or successor to the contract or to any credit contract executed by the member in connection therewith.

Added by Acts 1982, No. 808, §1.



RS 51:1582 - Financial responsibility

§1582. Financial responsibility

A.(1) Every center which enters into prepaid or credit contracts for physical fitness services of over one month's duration shall maintain with the state treasurer a surety bond in the amount of twenty-five thousand dollars.

(2) Such bond shall be maintained and in effect for two years from the date:

(a) The center sells a contract to provide facilities or services.

(b) A bond is secured as a result of action taken by a district attorney or the office of consumer protection within the Department of Justice.

(3) A surety bond required under the provisions of Subsection A shall be issued by a surety company authorized to do business as a surety in this state.

(4) Each bond shall be in favor of the state for the benefit of any customer who is damaged by the center's violation of law or failure to comply with its contractual obligations to its customers. The state or any person claiming against the bond may maintain actions for damages or additional relief against the center and the surety. The aggregate liability of the surety for all breaches of the bond conditions provided herein shall in no event exceed the amount of the bond.

(5) The provisions of Subsections A and B of this Section shall apply and become effective as to any center upon the sale or transfer of more than fifty percent of any class of stock, equity interest, or other ownership interest in the center.

B.(1) In lieu of the bond required by Subsection A of this Section, a center may deposit with the office of the state treasurer a certificate of deposit issued by a financial institution doing business in this state and insured by the Federal Deposit Insurance Corporation and pledge it, for the periods specified for the bond required under Subsection A of this Section, and for ninety days thereafter, to the state of Louisiana for the benefit of any customer damaged by the center's violation of law, or failure to comply with its contractual obligations to its customers. The certificate shall be in the amount of the bonds required under Subsection A of this Section. Any interest from the certificate of deposit shall be payable to the center. If the state or a customer obtains a final judgment against the center which must be satisfied from the proceeds of the certificate of deposit, any penalty arising from premature payment of the certificate of deposit shall be paid by the center and not subtracted from the face amount of the pledged certificate.

(2) In lieu of maintaining the bond required in Subsection A of this Section or in lieu of maintaining a certificate of deposit with the office of the state treasurer as set forth in Paragraph (1) of this Subsection, a center may furnish an irrevocable letter of credit from any foreign or domestic bank that is insured by the Federal Deposit Insurance Corporation, in the amount of twenty-five thousand dollars, which letter of credit shall be returned upon request by the center following the expiration of two years from the date set forth in Paragraph A(2) of this Section.

C. A copy of the bond or certificate of deposit required by this Chapter shall be posted conspicuously at every location where monies or contracts are received by the center.

D. A copy of any bond or certificate required by this Section shall be conspicuously posted on the premises of the center at each separate location and made available for inspection by any person upon request.

E. It shall be unlawful for any person or center to advertise, sell, or offer to sell the physical fitness services of a center required to maintain a bond or certificate of deposit when a valid bond or certificate is not on file with the state treasurer.

F. Any person who may have violated Subsection E of this Section shall be warned in writing of the provisions of this Section.

G. Any person who violates this Subsection E of this Section after receipt of a warning shall be guilty of a violation of law and shall be fined in an amount not to exceed five hundred dollars.

H. If a center does not maintain the bond or certificate of deposit required by this Section, any customer may cancel his contract for that reason.

I. Except as provided in Paragraph (A)(5) of this Section, the provisions of R.S. 51:1582 shall not apply to any center that is in operation on September 10, 1982. Centers claiming this exemption shall substantiate the claim upon the reasonable request of any law enforcement officer, district attorney, or of any representatives of the attorney general or office of consumer protection.

J. Any center that properly posts a bond as provided by Subsection A of this Section, deposits a certificate of deposit as provided by Subsection B of this Section, or furnishes an irrevocable letter of credit as provided by Subsection B of this Section and then sells a contract to provide services and facilities but fails to open for business shall refund the entire contract price to each purchaser. After all refunds have been made, the center may petition the district court in the parish in which the business was to have been located to have an order issued to cancel the bond or return the certificate of deposit or the letter of credit, as the case may be. The center shall prove to the court that all refunds have been made and that there are no outstanding suits on the bond, the certificate of deposit, or the letter of credit. The center shall serve a copy of the petition on the state treasurer and attorney general.

K.(1) All monies paid by a customer to a center prior to the opening of the outlet shall promptly be deposited by the center in a trust account, to be maintained by the center for the purpose of holding such monies for the customer. Such monies shall be deposited with a bank, savings and loan association, mutual savings bank, or licensed escrow agent located in Louisiana.

(2) The center shall, within seven days of the first deposit, notify the attorney general's office of consumer protection in writing of the name, address, and location of the depository and any subsequent change thereof.

(3) The center shall provide the customer with a written receipt for the monies and shall provide written notice of the name, address, and location of the depository and any subsequent change thereof.

(4) If prior to the opening of the outlet, ownership of the center is transferred to another, any sums in the trust account affected by such transfer shall simultaneously be transferred to an equivalent trust account of the entity to which the center was transferred. Such entity shall promptly notify the customer and the attorney general's office of consumer protection of the transfer and of the name, address, and location of the depository at which such equivalent account is held.

(5) A customer's claim to any monies under this Section shall be prior to that of any creditor of the center, including a trustee in bankruptcy or a receiver, even if such monies are commingled.

(6) After a center receives a notice of cancellation of a contract or if a center fails to open a facility at the date stated in the contract, the center shall within ten days give a full refund to the customer of any monies held in escrow for the customer pursuant to this Section. Such refund shall include the customer's pro rata share of any interest earned on such monies.

(7) Any monies received from customers by a center in excess of its normal monthly dues shall be placed in escrow subject to the provisions of this Section in the event that the physical fitness services are not fully operational or in the event that the physical fitness service is promising future construction or improvements.

Added by Acts 1982, No. 808, §1. Acts 1983, No. 607, §1; Acts 1986, No. 650, §1; Acts 1993, No. 704, §1.



RS 51:1600 - LOUISIANA FUEL PROTECTION ACT OF 1979

CHAPTER 17. LOUISIANA FUEL PROTECTION ACT OF 1979

§1600. Short title

This Chapter shall be known and may be cited as the "Louisiana Fuel Protection Act of 1979".

Added by Acts 1979, No. 605, §1.



RS 51:1601 - Findings, policy and procedure

§1601. Findings, policy and procedure

The legislature finds and declares that:

A. The industrial base of the state of Louisiana, upon which the economy of the state is heavily dependent, is highly energy intensive.

B. The primary industrial and powerplant energy sources in the state of Louisiana are natural gas and petroleum.

C. The Congress of the United States has enacted Public Law 95-620, the "Powerplant and Industrial Fuel Use Act of 1978",1 which, among others, has as its purpose the discouragement, prohibition, or minimization of the use of natural gas and petroleum as a primary energy source and the encouragement of the greater use of coal and other alternate fuels in lieu of natural gas and petroleum as a primary energy source, including the use of coal in existing and new electric powerplants and major fuel-burning installations.

D. The unplanned and federally mandated use of coal and other alternate fuels in lieu of natural gas and petroleum in new industries and powerplants and the federally mandated conversion of the state's industrial and powerplant fuel requirements from natural gas and petroleum to coal or other alternate fuels could cause a major disruption of the state's industrial base, resulting in curtailment of vital public services and severe economic dislocations and hardships, including loss of jobs and closing of factories and businesses and would discourage expansion of existing facilities and deter new industries from locating in the state.

E. The Powerplant and Industrial Fuel Use Act of 1978 permits the Secretary of Energy, in this discretion, to consider state law in exempting new and existing industries and powerplants from the requirement of using or converting to coal or other alternate fuel in lieu of natural gas or petroleum and in postponing the requirement for the use or conversion to coal or other alternate fuel.

F. If industries and powerplants within the state are required by the Secretary of Energy to convert to coal or other alternate fuel in lieu of natural gas or petroleum, the state, acting through an appropriate state agency, may ameliorate the effects of the requirement to use or convert to coal or other alternate fuel, provided that such state agency has the jurisdiction and power to work in conjunction with the Secretary of Energy in the administration of federal laws and regulations and provided that such state agency has the jurisdiction and power to implement any necessary or required state action. Such state agency will be able to assist industries and powerplants within the state in obtaining exemptions from the requirements of federal laws and regulations or in preparing to use and using or converting to the use of coal or other alternate fuel in lieu of natural gas and petroleum, with a minimum of disruption in the state's overall economy.

G. It is within the police power of the state and in the public interest of the state to insure that measures will be taken to avoid, if possible, or ameliorate the effects of mandated use of coal or other alternate fuel and conversion of the state's industrial and powerplant fuel requirements from natural gas and petroleum to coal or other alternate fuels and, where use and conversion are mandated or undertaken, to insure that such use and conversion occur with a minimum of adverse economic effect on the state and that to the maximum extent possible measures be taken to insure that natural gas affected by this conversion be retained within the state of Louisiana.

H. The public interest of the state in avoiding or ameliorating the effects of the conversion of the state's industrial and powerplant fuel requirements from natural gas and petroleum to coal or other alternate fuels can best be served by granting to the Department of Natural Resources primary state governmental responsibility for intervening on behalf of the state with the United States Department of Energy in the implementation and administration of the Powerplant and Industrial Fuel Use Act of 1978, and authorizing the department to implement such measures within the state as may postpone untimely implementation of federal laws and regulations and further, where use of or conversion to coal or other alternate fuel is mandated, to take such measures as may be required to insure that mandated future use and conversion proceeds in an orderly fashion and with a minimum of adverse economic effect upon the state and to the maximum extent possible take measures to insure that natural gas affected by this conversion be retained within the state of Louisiana.

Added by Acts 1979, No. 605, §1.

142 U.S.C.A. §8301 et seq.



RS 51:1602 - Definitions

§1602. Definitions

As used in this Act, the following words and phrases have the meaning ascribed to them in this Section except where otherwise provided in this Act or unless a different meaning is plainly required by the context:

(1) "Coal" means anthracite and bituminous coal, lignite, and any fuel derivative thereof.

(2) "Conversion" shall mean the voluntary or mandated conversion of industrial and powerplant fuel requirements in the state from natural gas or petroleum to coal or other alternate fuels.

(3) "Department of Natural Resources" or "Department" means the Department of Natural Resources of the state of Louisiana.

(4) "Department of Energy" means the Department of Energy of the United States.

(5) "Exemptions" as used in this Chapter shall mean those criteria established through rules and regulations of the Department of Natural Resources, in accordance with federal law and in coordination with the rules of applicable federal agencies to permit a powerplant or industry, when feasible or in the best interest of the state, to postpone or avoid untimely use of coal or other alternate fuel or conversion of its fuel base from natural gas or petroleum to coal or other alternate fuel.

(6) "Other alternate fuel" as used in this Chapter shall mean some fuel other than natural gas, coal, and with the exceptions stated in the Federal Powerplant and Industrial Fuel Use Act of 1978, oil.

(7) "Person" means any individual, partnership, corporation, association, governmental subdivision, or public or private organization of any character.

(8) "Revenues" include fees, proceeds, moneys, receipts, and income derived for the account of the Department of Natural Resources in connection with any revenue bond project or arising from such project.

(9) "Powerplant" as used in this Chapter means a stationary electric generating unit consisting of a boiler, gas turbines, or combined cycle unit that produces electricity for sale or exchange or self-generated use.

(10) "Project Costs" means all costs necessary for the planning, development, acquisition, construction, extension, or improvement of a revenue bond project, including site acquisition and preparation and installation of utilities, architectural, engineering, supervising, accounting, inspection, legal, and financing fees and costs, preparation of feasibility studies and reports, interest on revenue bonds and notes during construction and for a reasonable period thereafter, establishment of reserves to secure the bonds and notes, and all other expenditures incidental and necessary or convenient therefor.

(11) "Revenue Bonds" means any bonds or notes issued pursuant to this Chapter.

(12) "Revenue Bond Project" or "Revenue Bond Projects" means any one or more of the facilities authorized to be financed by the issuance of revenue bonds pursuant to the provisions of this Chapter.

(13) "Secretary of Natural Resources" or "Secretary" means the secretary of the Department of Natural Resources of the state of Louisiana or such persons as he may authorize to act for him as provided in R.S. 51:1603.

(14) "Secretary of Energy" means the secretary of the United States Department of Energy.

(15) "State Plan" means a program or plan of the state of Louisiana planned, prepared, established, and administered by the Department of Natural Resources to implement the intent and purposes of this Chapter.

(16) "Support Facility" means any facility providing an intermediate coal or alternate fuel service essential or useful to the use of or conversion to such fuels by powerplants and industries, the availability of which will facilitate economical and orderly use of or conversion to coal or alternate fuel and inure to the benefit of Louisiana citizens using the products produced by the powerplants and industries which utilize the support facility, and which the secretary has determined is required by the public interest of the state to be either licensed by the state under this Chapter, or if no person is interested in obtaining a license and constructing and operating such support facility, is owned and operated by the department as elsewhere provided in this Chapter. Support facilities shall include, without exclusion, facilities for loading and unloading, cleaning, blending, or storing coal or alternate fuel.

Added by Acts 1979, No. 605, §1. Acts 1983, No. 705, §5, eff. Sept. 1, 1983.



RS 51:1603 - Jurisdiction, powers, and responsibilities

§1603. Jurisdiction, powers, and responsibilities

The Department of Natural Resources, acting through the secretary, shall administer this Chapter. The secretary may authorize officers or employees of the department to administer the provisions of this Chapter, subject to the overall direction and supervision of the secretary. The secretary shall have the following duties and powers and is authorized, empowered, and, as applicable, required to:

(1) Utilize the services of the other executive departments of the state upon mutually agreeable terms and conditions.

(2) Receive, by appropriation, gift, grant, donation, or otherwise, any sum of money, aid, or assistance from any person or the United States, its agencies, the state of Louisiana, or any political subdivision thereof for the implementation and enforcement of this Chapter.

(3) Represent personally, or through department personnel or personnel under contract, the state in all matters involving or affecting the interest of the state and its citizens pursuant to this Chapter before any state or federal courts and agencies, offices, officials, legislative or congressional committees, and in all judicial or administrative actions arising out of the proceedings of such agencies, offices, and committees or in relation thereto.

(4) Take such actions, promulgate and amend such rules and regulations, determine those facilities qualifying as support facilities under this Chapter, and issue such orders, licenses, and permits as necessary or appropriate to carry out the general intent and purposes of this Chapter.

(5) Issue, cause to be issued, or take such measures as may be required for the issuance of bonds as authorized in this Chapter.

(6) Plan, finance, construct, operate, acquire, or lease, as lessor or lessee, or develop support facilities, and otherwise facilitate the construction, development, and operation by licensees under this Chapter of such support facilities as are deemed necessary by the secretary to carry out the intent of this Chapter and protect the public interest. Any action that would provide for the ownership or operation of support facilities by the department must be approved by the secretary, rather than any designee of the secretary, and by a joint meeting of the House and Senate natural resources committees.

(7)(a) If deemed in the public interest of the state and, where necessary, in conjunction with the Department of Energy in the implementation and administration of the Powerplant and Industrial Fuel Use Act of 1978, establish and implement a state plan that will assure maximum exemptions from the use of or conversion to coal or other alternate fuel by industries and powerplants in the state; postpone to the extent practicable such use or conversion; and, where such use or conversion is mandated or voluntarily undertaken, facilitate such use or conversion; and implement such measures as are practicable to insure that, to the maximum extent possible, natural gas affected by such conversion is retained within the state.

(b) Such state plan shall include the study and review of conditions presently existing in the state with regard to electrical powerplants and industries to determine the economic and environmental impact of the use of or conversion to coal or other alternate fuel in lieu of natural gas and petroleum.

(c) In establishing and implementing such state plan, the secretary may make rules and regulations; construct and operate support facilities, whether through the department or by contract with licensees under this Chapter or other third parties; issue licenses to persons to construct, operate, and own support facilities; coordinate such state plan with the federal government and its jurisdictional agencies; grant exemptions to conversion requirements under conditions stated in rules and regulations promulgated by the Department of Natural Resources in accordance with the Powerplant and Industrial Fuel Use Act of 1978 and other applicable federal law and regulation; issue bonds; and do such other things as are necessary to establish the state plan within the intent and purposes of this Chapter.

Acts 1983, No. 705, §5, eff. Sept. 1, 1983.



RS 51:1604 - Implementation and Administration

§1604. Implementation and Administration

The secretary of natural resources, to the maximum extent practicable, shall:

A. Conduct a study and review of conditions presently existing within the state with regard to powerplants and industries to determine the impact of the mandated use of or conversion to coal or other alternate fuels in lieu of natural gas and petroleum.

B. If deemed in the public interest of the state, work in conjunction with the Department of Energy in the implementation of the Powerplant and Industrial Fuel Use Act of 1978,1 including the adoption of regulations thereunder.

C. Take such actions as may from time to time assist in the prevention or postponement of the use of or conversion to coal or other alternate fuel through exemption procedures or other applications of available state or federal laws and regulations.

D. Take such actions as may from time to time assist industries and powerplants within the state in their use of or conversion to coal or other alternate fuels in lieu of natural gas and petroleum when such use or conversion is mandated or voluntarily undertaken by industries and powerplants.

E. Take such actions in conjunction with the assistant secretary of conservation that will insure that, to the maximum extent possible, natural gas affected by such conversion will be retained in the state.

F. Repealed by Acts 1983, No. 705, §7, eff. Sept. 1, 1983.

G. Determine the type of facility which shall qualify as a support facility as defined in this Chapter and adopt rules and regulations pursuant to the Louisiana Administrative Procedure Act providing for the licensing of such support facilities. The regulations providing for the issuance of a license authorizing the construction and operation of support facilities shall establish qualifications for an applicant for a license. Any license issued pursuant to this Section shall contain and be subject to such terms and conditions as the secretary deems necessary to comply with the purposes and intent of this Chapter, which terms and conditions may include the requirement that the licensee participate in a state plan as otherwise authorized herein and established by the secretary.

H. No person shall construct or operate or cause to be constructed or operated within the state any support facility without first obtaining a license issued by the secretary pursuant to this Chapter and the regulations promulgated hereunder; provided, however, that the license provisions of this Chapter shall not apply to support facilities constructed and operated by a powerplant or industry for its own use, provided that no less than sixty days prior to constructing such facility, the powerplant or industry shall notify the secretary in writing of the type and location of the support facility planned. The secretary shall thereafter take into consideration the effect of such facility in determining the necessity for licensing additional facilities of that type in the region affected.

I. To the extent determined necessary to assist in the use of or conversion to coal or other alternate fuel in the state, construct and operate, or cause to be constructed or operated, support facilities, whether through the department or others; provided, however, that any action which would provide for the ownership or operation of support facilities by the department must be approved by a joint meeting of the House and Senate natural resources committees. The secretary shall be authorized to contract, by lease or otherwise, with licensees under this Chapter or other third parties, for the development, acquisition, construction, operation, and financing of such support facilities. Provided further that nothing in this Chapter shall permit the secretary to acquire, develop, construct, lease, or finance any nuclear facility.

Added by Acts 1979, No. 605, §1. Acts 1983, No. 705, §7, eff. Sept. 1, 1983.

142 U.S.C.A. §8301 et seq.



RS 51:1605 - Bonds; procedure for issuance

§1605. Bonds; procedure for issuance

A. The secretary is hereby authorized to incur debt and issue bonds to accomplish the purposes of this Chapter in the manner herein provided.

B. Without reference to any other provisions of the laws of Louisiana and of the Louisiana Constitution to carry out the purposes of this Chapter and promote continued industrial development in the state, the secretary is authorized, acting through the State Bond Commission in accordance with R.S. 39:1403, to issue revenue bonds and notes, herein collectively called revenue bonds, as hereinafter provided, to finance or assist in the financing of the development, acquisition, or construction, extension, or improvement of support facilities operated or licensed to be operated under this Chapter. The revenue bonds shall be authorized, secured, and have the details and characteristics set out hereunder.

(1) Authorization of revenue bonds. The secretary of natural resources acting through the State Bond Commission, is hereby authorized in accordance with R.S. 39:1403 to issue negotiable revenue bonds in one or more series in such principal amount as shall be necessary to provide sufficient moneys for payment of project costs of one or more revenue bond projects. The secretary of natural resources shall have power, from time to time and subject to agreements with the holders of revenue bonds and with the approval of the State Bond Commission, to issue renewal notes; to issue revenue bonds to pay notes; and, whenever the secretary of natural resources deems it expedient, to refund any revenue bonds by the issuance of new revenue bonds, whether the revenue bonds to be refunded have or have not matured; and to issue revenue bonds partly to refund revenue bonds then outstanding and partly for any other purpose under this Chapter. Refunding revenue bonds may be exchanged for outstanding revenue bonds or sold and the proceeds applied to or deposited in escrow for the purchase, redemption, or payment of revenue bonds and interest and premiums thereon and for any other purpose specified in the resolution or trust agreement authorizing or securing such bonds.

(2) Bond resolution; trust agreement; publication; peremption. The secretary of natural resources shall authorize revenue bonds by one or more resolutions executed by the secretary and approved by the State Bond Commission. Any revenue bonds issued pursuant to R.S. 51:1605(B) may be secured by a trust agreement by and between the secretary and one or more corporate trustees or fiscal agents, which may be any trust company or bank having the powers of a trust company within or without this state. Any resolution authorizing the issuance of revenue bonds shall be published one time in the official journal of the state; however, it shall not be necessary to publish any exhibits to such resolution if the same are available for public inspection and such fact is stated in the publication. For thirty days after the date of publication, any person in interest may contest the legality of the resolution, any provision of the revenue bonds to be issued pursuant to it, the provisions therein made for the security and payment of the revenue bonds, and the validity of all other provisions and proceedings relating to the authorization and issuance of such bonds. After that time, no person may contest the regularity, formality, legality, or effectiveness of the resolution, any provisions of the revenue bonds to be issued pursuant to it, the provisions for the security and payment of the revenue bonds, and the validity of all other provisions and proceedings relating to their authorization and issuance, for any cause whatever. Thereafter, it shall be conclusively presumed that the revenue bonds are legal and that every legal requirement for the issuance of the revenue bonds has been complied with. No court shall have authority to inquire into any of these matters after the thirty days.

(3) Bond instrument; contents. The resolution or trust agreement shall authorize the development, acquisition, construction, extension, improvement, maintenance, or operation of the revenue bond project or projects to be financed and, in addition, may contain provisions which shall be a part of the contract with the holders of such issue of revenue bonds, as to:

(i) Pledging all or any part of revenues received or to be received and leases or agreements to secure the payment of such issue of revenue bonds.

(ii) Rates, fees, rentals, or other charges to be established, maintained, and collected, and the use and disposition of revenues, gifts, and funds received or to be received.

(iii) The setting aside of reserves or retirement funds and the regulation and disposition thereof.

(iv) The custody, collection, securing, investment, and payment of any moneys held in trust or otherwise for the payment of revenue bonds or in any way to secure the payment of revenue bonds, including the establishment and maintenance of construction, revenue, reserve, or other funds as trust funds.

(v) Limitations or restrictions on the purposes to which the proceeds of sale of any revenue bonds then or thereafter to be issued may be applied.

(vi) Limitations or restrictions on the issuance of additional revenue bonds; the terms upon which additional revenue bonds may be issued and secured, or the refunding of outstanding or other revenue bonds.

(vii) Vesting in one or more trustees or fiscal agents such property, rights, powers, and duties in trust as the authority may determine.

(viii) The acquisition and disposition of property for revenue bond projects.

(ix) The rights and remedies available to the bondholders in the event of default.

(x) Provisions for insurance and for accounting reports and the inspection and audit thereof.

(xi) The replacement of mutilated, destroyed, stolen, or lost revenue bonds; and

(xii) Any other matters of like or different character which in any way affect the security or protection of the revenue bonds.

(4) Lien and certain details of revenue bonds. All revenue bonds issued shall be equally and ratably secured by a prior and paramount pledge, charge, or lien upon the revenues pledged as security therefor, as provided in the resolution or trust agreement, without priority by reason of number or of dates of bonds, execution, or delivery, except that the secretary of natural resources may provide in the resolution or trust agreement that revenue bonds issued pursuant thereto shall, to the extent and in the manner prescribed in such resolution or trust agreement, be subordinate and junior in standing, with respect to the payment of principal and interest and the security thereof, to any other revenue bonds.

Any pledge made by the secretary of natural resources pursuant to this Section shall be valid and binding from the time that the pledge is made. The revenues, securities, and other moneys so pledged and then held or thereafter received by the secretary of natural resources or any fiduciary shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the Department of Natural Resources whether or not such parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the official minutes of the State Bond Commission. The revenue bonds shall be of such series, bear such date or dates, be serial or term bonds, mature at such time or times, bear interest at such rate or rates, be payable on such date or dates, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, be subject to such terms of redemption, and be entitled to such priorities as the resolution or trust agreement authorizing or securing such bonds may provide.

(5) Sale of revenue bonds. The revenue bonds shall be sold for and on behalf of the secretary of natural resources by the State Bond Commission in such manner and at such prices, at public or private sale, as the State Bond Commission may determine. If the State Bond Commission determines to sell the bonds at public sale, notice of such sale upon sealed proposals shall be published at least once not less than seven days prior to the date of such sale in a publication carrying municipal bond notices and devoted primarily to financial news or to the subject of state and municipal bonds, published in the city of New York, New York, and in a newspaper of general circulation published in either the city of New Orleans or the city of Baton Rouge, Louisiana.

(6) Execution of revenue bonds. The revenue bonds and coupons attached thereto shall be executed in the name of the secretary by his manual or facsimile signature. If the secretary whose manual or facsimile signature appears on any revenue bond or coupon ceases to be secretary before the delivery of such bonds, such signature nevertheless shall be valid and sufficient for all purposes as if he had remained in office until such delivery. The resolution or trust agreement may provide for authentication of the bonds by a trustee or fiscal agent thereunder.

(7) Temporary revenue bonds. Pending the preparation of definitive revenue bonds, the secretary of natural resources may issue interim receipts or temporary revenue bonds, with or without coupons, exchangeable for definitive revenue bonds when such bonds have been executed and are available for delivery.

(8) Nonliability of officers. Neither the secretary of natural resources nor any officer or member of the State Bond Commission or any person executing such revenue bonds shall be liable personally on such bonds.

(9) Negotiability of revenue bonds. All revenue bonds and interest coupons appertaining thereto issued pursuant to this Subsection shall be and are hereby made negotiable instruments within the meaning of and for all the purposes of the law of Louisiana, subject only to the provisions of the revenue bonds for registration.

(10) Tax exemption and eligibility for investment. All revenue bonds and the income therefrom shall be exempt from all taxation by this state or any political subdivision thereof, except estate or gift taxes and taxes on transfers. The revenue bonds shall be legal and authorized investments for banks, savings banks, insurance companies, homestead and building and loan associations, trustees, and other fiduciaries and may be used for deposit with any officer, board, municipality, or other political subdivision of the state of Louisiana, in any case where, by present or future laws, deposit or security is required.

(11) Remedies of bondholders. The holders of any revenue bonds issued hereunder shall have such rights and remedies as may be provided in the resolution or trust agreement authorizing the issuance of the revenue bonds, including, but not by way of limitation, acceleration of payment, appointment of a trustee for bondholders, appointment of a receiver for the revenue bond project financed with the proceeds of the revenue bonds or the revenues from such project, and any other available civil action to compel compliance with the terms and provisions of the revenue bonds and the resolution or trust agreement.

(12) Limited liability of the state. The revenue bonds shall be limited obligations of the state. The principal of and interest on the revenue bonds shall not be payable by the secretary personally or from funds of the Department of Natural Resources nor shall they constitute a pledge, charge, lien, or encumbrance upon any revenues except the revenues, agreements, and funds pledged under the resolution or trust agreement authorizing such bonds. Neither the credit nor the taxing power of the state shall be pledged for the payment of such principal or interest, and no holder of revenue bonds shall have the right to compel the exercise of the taxing power by the state or the forfeiture of its property in connection with any default thereon. Every revenue bond shall recite in substance that the principal of and interest on such bond is payable solely from the revenues pledged to its payment and that the Department of Natural Resources is not obligated to pay such principal or interest except from such revenues. The face of each interest coupon shall bear a statement to the effect that such coupon is payable solely from certain revenues as set forth in the bond to which such coupon pertains. The revenue bonds issued under the provisions of this Section shall not constitute a debt of this state or of the Department of Natural Resources and the state shall not be liable thereon.

(13) Proceeds and revenues to be deposited in separate funds. Subject to agreements with the holders of revenue bonds, all proceeds of revenue bonds and all revenue pledged under a resolution or trust agreement authorizing or securing such bonds shall be set aside as received and shall be deposited and held in trust by a trustee appointed by the secretary of natural resources in a fund or funds separate and apart from all other funds of the Department of Natural Resources. Subject to the resolution or trust agreement, the trustee shall hold the same for the benefit of the holders of the bonds for the application and disposition thereof solely to the respective uses and purposes provided in such resolution or trust agreement.

(14) Agreement required prior to delivery of revenue bonds. Prior to the delivery of revenue bonds under this Section the secretary of natural resources may enter into an agreement or agreements with one or more licensees to lease, sublease, operate, construct, or otherwise utilize the support facilities which constitute the revenue project or enter into a loan or other financing agreement with one or more licensees providing that the licensee will construct, operate, and maintain the revenue bond project or projects. Any such agreement shall set forth the rights, duties, and obligations of the parties thereto; provide for the completion of the revenue bond project or projects from bond proceeds or other sources; provide that neither the state nor the Department of Natural Resources shall have any liability or responsibility whatsoever for any loss or damage arising out of the acquisition, construction, operation, and maintenance of such project or projects, and also shall provide for the payment to the Department of Natural Resources of such rentals, installment payments, or other moneys as will be sufficient to pay the principal of and interest on the revenue bonds issued to finance the revenue bond project or projects and build up and maintain any reserves deemed advisable in connection therewith. This agreement shall be made upon such other terms and conditions and for such time as may be determined by the secretary of natural resources and may contain provisions authorizing the sale, resale, lease, sublease, operation, usage, or purchase of the entire revenue bond project, or any portion thereof, for such consideration and upon such terms and conditions as the secretary of natural resources may determine.

(15) Construction of Section. The powers and rights conferred by this Section shall be in addition and supplemental to the powers and rights conferred by any other general or special law. This Section does and shall be construed to provide a complete method for doing the things authorized thereby. Neither the making of contracts nor the issuance of revenue bonds or refunding revenue bonds or other obligations pursuant to the provisions of this Section need comply with the requirements of any other state law applicable to the making of contracts and the issuance of the revenue bonds or other obligations for the financing of any revenue bond project or projects undertaken pursuant to this Section, except herein provided. The secretary of natural resources acting through the State Bond Commission and in accordance with R.S. 39:1403 is vested with and is hereby granted the right, power, and authority to do, perform, and exercise for the behalf of the Department of Natural Resources all acts and things required to be done and performed in connection with the authorization and issuance of revenue bonds under this Section. No proceedings, notice, or approval shall be required for the issuance of any revenue bonds or any instrument as security therefor, except as provided in this Section. The provisions of this Section shall be liberally construed for the accomplishment of its purposes.

(16) Prohibition against pledge of full faith and credit of state. The state of Louisiana shall not expressly or impliedly or in any other manner pledge its full faith and credit to the payment of any obligations under the terms of any lease or other instrument of any nature entered into by it under this Section.

Added by Acts 1979, No. 605, §1. Acts 1983, No. 705, §5, eff. Sept. 1, 1983.



RS 51:1606 - Enforcement

§1606. Enforcement

In addition to all of the other rights, powers, and authorities granted to the secretary hereunder, if the secretary has reasonable cause to believe that there exists a violation of this Chapter or of the rules and regulations issued pursuant to this Chapter, the secretary may petition a court of proper jurisdiction in the parish of East Baton Rouge for mandatory injunctive relief to insure compliance with this Chapter.

Added by Acts 1979, No. 605, §1.



RS 51:1700 - RENTAL REFERRAL AGENCIES

CHAPTER 18. RENTAL REFERRAL AGENCIES

§1700. Definition

A "rental referral agency" is a person or business which advertises, offers, or attempts to offer for a prepaid fee, listings of residential rental property.

Added by Acts 1979, No. 407, §1.



RS 51:1701 - Fees and deposits

§1701. Fees and deposits

A. No rental referral agency shall charge or attempt to collect any fees or other things of value from persons given access to rental listings, except where rental housing is in fact obtained by such persons from the listings of or through the assistance of that agency. Such housing is deemed obtained when the prospective tenant has accepted the owner's offer to rent the property.

B. Deposits to be applied toward fees may be required by a rental referral agency in conjunction with a written contract stating:

(1) Specifications of housing sought by the applicant, including maximum rent, geographic area, number of bedrooms required, and number of children to be housed;

(2) That the agency will use its best efforts to find such housing for the applicant;

(3) That the deposit will be refunded within ten days of the applicant's request should the specified housing not be obtained through the agency's listings or assistance within one month of the date of the contract.

Added by Acts 1979, No. 407, §1.



RS 51:1702 - Unfair advertising

§1702. Unfair advertising

A. No rental referral agency or agency employee shall make any representation that any listing or group of listings is available for rent unless the listing or group of listings has been verified as available by the owner or his agent within forty-eight hours prior to the representation. The availability of property described in media advertisements shall be verified within forty-eight hours prior to the appearance of the advertising.

B. Notations of the time and date of verification and the verifier's identity shall be recorded by the agency and made available for the inspection of the attorney general or any person from whom the agency has received a deposit or fee.

C. Failure to verify, document verification, or provide materials for inspection as required by this Section shall constitute an unfair trade practice under R.S. 51:1405(A).

Added by Acts 1979, No. 407, §1. Amended by Acts 1988, No. 625, §6.



RS 51:1703 - Bond required; penalty

§1703. Bond required; penalty

A. No rental referral agency shall require a deposit without first posting and maintaining a surety bond to guarantee the return of said deposits to persons who do not obtain housing through the listings or services of the agency. The bond shall be in the amount of five thousand dollars, and shall be posted with the secretary of state.

Said bond shall be issued by a surety authorized to do business in this state.

B. The term of the bond shall be continuous, but it shall be subject to termination by the surety upon giving sixty days written notice to the principal and to the assistant secretary. The bond shall continue in effect during the sixty day period.

C. A copy of said bond shall be conspicuously posted on the premises of the agency near the location where deposits are received.

D. It shall be unlawful for any rental referral agency owner or employee to post an expired bond or a bond which does not meet the requirements of Section 1703.

E. It shall be unlawful for any rental referral agency owner or employee to collect or attempt to collect any deposit toward a fee where a valid bond as required by Subsections A and B is not posted as required by Subsection C.

F. Any person who is found guilty of any act prohibited by Subsections D and E of this Section shall be guilty of a misdemeanor and shall be fined five hundred dollars or imprisoned for one to six months, or both.

Added by Acts 1979, No. 407, §1.



RS 51:1711 - WORK-AT-HOME SOLICITATIONS

CHAPTER 19. WORK-AT-HOME SOLICITATIONS

§1711. Work-at-home solicitations; requirements

It shall be an unfair and deceptive trade practice for any person or entity to advertise, represent, or imply that another can gain income while engaged in work at home, unless the person or entity making the advertisement or representation disclosed in writing, before accepting any payment or obligation to pay:

(1) An exact description of the work to be performed.

(2) The amount of any wage, salary, set fee, or commission to be paid for the performance of the represented tasks, or the lack thereof.

(3) The amount of any payment, deposit, or donation for memberships, kits, programs, materials, information, or other items or services which may be solicited from respondents to the advertisement or representation.

Added by Acts 1980, No. 830, §1; Acts 1997, No. 977, §1.



RS 51:1721 - Promotional contests; prerequisites for lawful promotion

CHAPTER 19-A. PROMOTIONAL CONTESTS

§1721. Promotional contests; prerequisites for lawful promotion

A.(1) Unless written disclosure is made as provided in Subsection B of this Section, it shall be unlawful for any person, firm, or corporation to offer in writing a prize or gift to a consumer as part of any advertising or sales promotion plan, if, in order to claim the prize or gift, the consumer is given, invited, required, or requested to submit to a sales presentation or promotional program.

(2) Unless verbal disclosure is made as provided in Subsection B of this Section, it shall be unlawful for any person, firm, or corporation to offer verbally a prize or gift to a consumer as part of any advertising or sales promotion plan, if, in order to claim the prize or gift, the consumer is given, invited, required, or requested to submit to a sales presentation or promotional program.

B. Such disclosure must be provided to the consumer at the time he is notified of the prize or gift. The disclosure must contain all of the following:

(1) A full description of the exact prize or gift tendered to the consumer, including its cash value.

(2) All terms and conditions attached to the prize or gift.

(3) A statement that the consumer is given, invited, required, or requested to submit to a sales presentation or promotional program.

(4) A full description of the product, real estate, investment, services, membership, or any other item to be offered for sale, including the price of the least expensive and the most expensive item or parcel.

C. Any prize, gift, or other item offered pursuant to a prize and gift promotional offer must be delivered to the prospective purchaser whether or not he or she purchases the product offered for sale. If the prize, gift, or other item is valued at two hundred dollars or less, or is a vacation certificate, it must be delivered on the day the recipient appears to claim it. If the prize, gift, or other item is valued in excess of two hundred dollars or if ordered supplies of the item have been exhausted, a gift voucher describing the item must be offered. Such vouchers shall state that the company giving the item will provide the described item within fourteen days following issuance of the voucher or will pay to the offeree the manufacturer's suggested price or, if there is no such price, the verifiable retail value.

D. If the prize or gift is a "free vacation", there can be no hidden promotional fees, voucher fees, processing fees, or other such fees, and all airline fares, hotel expenses, and other items must have previously been paid. If a "free vacation" is provided by a person, firm, or corporation located outside Louisiana, that person, firm, or corporation must comply with all applicable laws for conducting business in Louisiana. If any shipping, handling, processing, or other fees or charges are to be borne by the recipient, the gift cannot be advertised as free to the consumer.

E.(1) Any contract in excess of five hundred dollars resulting from a transaction in which a consumer is given, invited, required, or requested to submit to a sales presentation or promotional program as a condition of receiving a prize or gift shall afford the consumer a right to cancel at any time prior to midnight of the third business day following the day on which the contract is signed. Such contract shall contain the following disclosure in ten point, bold face type on the face of the contract:

"CONSUMER'S RIGHT TO CANCEL

You may cancel this contract at any time prior to midnight of the third business day following the day on which this contract is signed. Cancellation takes place when you mail, by certified mail, a notice of your cancellation to the following address."

(2) The notice of cancellation privilege shall not apply:

(a) If a cancellation privilege of more than three days is created in other statutes and notice is given as required by such statutes, or

(b) To contracts subject to 16 Code of Federal Regulations 429.

F. The provisions of this Section shall not apply when:

(1) Participants are only asked to complete and mail, or deposit at a local retail commercial establishment, an entry blank obtainable locally or by mail.

(2) Participants are not asked to, required to, requested to, or invited to submit to or listen to a sales presentation or promotional program.

Added by Acts 1983, No. 527, §1. Acts 1986, No. 797, §1; Acts 1987, No. 488, §1; Acts 1993, No. 333, §1.

{{NOTE: SECTION 2 OF ACTS 1983, NO. 527, §2, PROVIDES AS FOLLOWS: "THIS CHAPTER SHALL NOT APPLY TO TIMESHARE OR INTERVAL OWNERSHIP PLANS IF HOUSE BILL NO. 1169 OF THE 1983 REGULAR SESSION BECOMES LAW." H.B. NO. 1169 WAS ENACTED AS ACTS 1983, NO. 552.}}



RS 51:1722 - Violations; penalties

§1722. Violations; penalties

A. Violation of any of the provisions of this Chapter shall constitute an unfair practice under R.S. 51:1405(A).

B. Whoever violates any provision of this Chapter shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both, for each such violation.

Acts 1983, No. 527, §1; Acts 1987, No. 488, §1; Acts 1990, No. 760, §1.



RS 51:1723 - Representation of having won anything of value or of having been specially selected; simulation of checks and invoices

§1723. Representation of having won anything of value or of having been specially selected; simulation of checks and invoices

A.(1) No person shall, in connection with the sale or lease or the solicitation for the sale or lease of goods, property, or service, represent that another person has won anything of value or is the winner of a contest, unless each of the following conditions is met:

(a) The recipient of the prize, gift, or item of value shall be given the prize, gift, or item of value without obligation.

(b) The prize, gift, or item of value shall be delivered to the recipient, at no expense to him, within ten days of representation.

(c) The prize, gift, or item of value shall be delivered to the recipient within ten days of representation without assessing the recipient any shipping and handling charges.

(2) The use of language that may lead a reasonable person to believe he has won a contest or anything of value, including but not limited to "Congratulations", or "You have won", or "You are the winner of", shall be considered a representation of the type governed by this Section. The use of such language on an envelope, envelope window, flier, or insert card shall be prohibited on any solicitations or notifications in which the consumer is not previously established as the winner or recipient of the prize, gift, or item of value referred to unless any conditions are clearly and conspicuously disclosed. If the marketing material or direct mail package contains a notification of conditional status in a promotion or contest, no text in any of the enclosed material or on the envelope shall contain the words "Congratulations", "You have won", "You are the winner of", or any substantially similar words or phrases unless any conditions are clearly and conspicuously disclosed.

B.(1) No person shall represent that another person has been specially selected in connection with the sale or lease or solicitation for sale or lease of goods, property, or service, unless the selection process is designed to reach a particular type or types of persons.

(2) The use of any language that may lead a reasonable person to believe he has been specially selected, including but not limited to "carefully selected", or "You have been selected to receive", or "You have been chosen", shall be considered a representation of the type governed by this Section.

C. In connection with the sale or lease or solicitation for the sale or lease of goods, property, or service, no person shall issue any writing which simulates or resembles:

(1) A check unless the writing clearly and conspicuously discloses its true value and purpose, and the writing would not mislead a reasonable person; or

(2) An invoice unless the intended recipient of the invoice has actually contracted for goods, property, or services for which the issuer seeks proper payment.

Acts 1990, No. 760, §1; Acts 1995, No. 280, §1; Acts 1999, No. 511, §1.



RS 51:1724 - Repealed by Acts 1999, No. 511, 2.

§1724. Repealed by Acts 1999, No. 511, §2.



RS 51:1725 - Mail solicitations for contest participation

§1725. Mail solicitations for contest participation

A.(1) No person or entity shall solicit an individual by mail to participate in a contest unless such solicitation contains either of the following:

(a) A statement of the odds that a participant making a single entry in such contest has of winning each item offered as a gift, prize, or thing of value.

(b) A statement that the odds depend upon the number of entries received.

(2) Such a statement shall be clearly and conspicuously printed on the face of the solicitation in bold type of at least twelve points or shall be contained in a section with contest rules.

B. Each violation of this Section shall constitute an unfair practice under R.S. 51:1405(A) and shall be punishable as provided in R.S. 51:1722(B).

Acts 1995, No. 1169, §1.



RS 51:1726 - Sweepstakes promotions

§1726. Sweepstakes promotions

A. Except as otherwise provided in this Chapter, the winner of any sweepstakes promotion shall be revealed in only one of the following manners:

(1) Through posting on a printed list.

(2) Through the use of scratch-off tickets or cards.

(3) Through the use of pull-tab tickets or cards.

(4) By contacting the winner in writing or through telephone communication.

B. For the purposes of this Section, the following words and phrases shall have the following meanings:

(1) "Contest" means any activity that involves competition between one or more persons.

(2) "Game" means any activity undertaken or regarded as a contest, whether or not such contest involves an element or degree of chance.

(3) "Pull-tab ticket" or "pull-tab card" means any pre-designated ticket or card that has its face covered to conceal whether a person has won a prize.

(4) "Scratch-off ticket" or "scratch-off card" means any preprinted ticket or card that, after a latex or other covering is removed, indicates immediately whether a person has won a prize.

(5) "Sweepstakes promotion" means any game, contest, or other offering where entry into the game, contest, or other offering, whether allowed gratuitously or through a bargained-for exchange, is offered in connection with the promoting or advertising of any one of the following:

(a) A business or an extension thereof.

(b) A product.

(c) An investment opportunity.

(d) A charitable contribution.

(e) A service.

C. The Department of Justice, office of attorney general, shall regulate sweepstakes promotions provided for in this Section and the electronic display of sweepstakes winners as provided for in R.S. 51:1727.

D. The provisions of this Section shall not apply to entities holding sweepstakes or contests to which only the entities' employees may enter.

E. The provisions of this Section shall not apply to persons or entities licensed or permitted pursuant to the provisions of Titles 4 and 27 of the Louisiana Revised Statutes of 1950.

F. The provisions of this Section shall not apply to any sweepstake, contest, or similar activity authorized and regulated by Title 26 of the Louisiana Revised Statutes of 1950.

Acts 2012, No. 653, §1.



RS 51:1727 - Electronic display of sweepstakes winners

§1727. Electronic display of sweepstakes winners

A. Except as otherwise provided in this Chapter, a computer or computer system that is used as part of a sweepstakes promotion shall be used only to allow a person to enter their name and contact information for the purpose of entering into the sweepstakes promotion and to display the following information:

(1) Rules that govern the sweepstakes promotion.

(2) Identity and contact information of the persons providing, conducting, and offering the sweepstakes promotion.

(3) Any prize that may be won during the sweepstakes promotion and the monetary value of such prize.

(4) Odds of winning a prize in the sweepstakes promotion.

(5) Laws that govern the operation of sweepstakes promotions.

(6) Any jurisdiction that does not allow the sweepstakes promotion.

(7) The name or names of the sweepstakes promotion winner, after such winner has been revealed in accordance with the provisions of R.S. 51:1726.

(8) The prize that was won by the winner and the monetary value of such prize.

B. At no time shall a person be required to or offered an opportunity to enter into any monetary transaction through a computer, computer system, or any other electronic system, for the purposes of entering into or winning a sweepstakes promotion.

C. At no time shall the revealing of a sweepstakes promotion winner, the revealing of a sweepstakes prize, or the revealing of a sweepstakes prize value be linked to or associated with the play or simulation of play of an electronic game or similar contest on a computer, computer system, or any other electronic system.

D. For the purposes of this Section, the following words and phrases shall have the following meanings:

(1) "Computer" means any electronic, magnetic, optical, or other high-speed data processing device or system performing logical, arithmetic, and storage functions, and includes any property, data storage facility, or communications facility directly related to or operating in conjunction with such device or system. "Computer" shall not include an automated typewriter or typesetter, a machine designed solely for word processing, portable hand-held calculator, nor any other device which may contain components similar to those in computers but in which the components have the sole function of controlling the device for the single purpose for which the device is intended.

(2) "Computer system" means any set of functionally related, connected or unconnected, computer equipment, devices, or computer software.

(3) "Electronic game" means a form of interactive multimedia used primarily for entertainment, which includes but is not limited to any interactive multimedia that consists of movable images displayed on a computer screen that may be controlled, manipulated, or set into motion by some action or activity of the person playing the game.

(4) "Monetary transaction" means a transaction where a person provides cash or credit to another person in exchange for something of value or the opportunity to receive something of value.

(5) "Multimedia" means any application or process that can combine text, graphics, video, or sound into an integrated package.

E. The provisions of this Section shall not apply to entities holding sweepstakes or contests to which only the entities' employees may enter.

F. The provisions of this Section shall not apply to persons or entities licensed or permitted pursuant to the provisions of Titles 4 and 27 of the Louisiana Revised Statutes of 1950.

G. The provisions of this Section shall not apply to any sweepstake, contest, or similar activity authorized and regulated by Title 26 of the Louisiana Revised Statutes of 1950.

Acts 2012, No. 653, §1.



RS 51:1730 - Definitions

CHAPTER 19-B. DISCLOSURE OF CHARGES FOR 900, 976,

AND OTHER PAY-PER-CALL SERVICES

§1730. Definitions

As used in this Chapter, the following terms and phrases shall have the meanings hereinafter ascribed to them:

(1) "Advertisement" means any promotion of 900, 976, or any other pay-per-call service by means of any radio, television, video or print media, telemarketing, or any other communication promoting a 900 or 976 number, service, or program to consumers.

(2) "Carrier" means any company that provides telecommunications transmission services.

(3) "Consumer" means a telephone user or end-user who calls or may call a 900, 976, or any other pay-per-call service.

(4) "Department" means the Department of Justice.

(5) "Pay-per-call service" means any passive, interactive, polling, or other similar audiotext service that is accessed through a seven or ten digit telephone number that is provided for a charge to a caller through an exclusive telephone number prefix or service access code.

(6) "Sponsor" means an individual, corporation, association, partnership, or other entity that sells a pay-per-call service on whose behalf charges are billed, but shall not include a public utility regulated by the state or the Federal Communications Commission or an interexchange carrier which provides transport or billing, or both, and collection services for a pay-per-call service, unless the public utility or interexchange carrier actually produces or promotes the pay-per-call service.

(7) "Subscriber" means any person or entity in whose name a telephone account is billed.

Acts 1991, No. 808, §1; Acts 1992, No. 176, §1.



RS 51:1731 - Or any other pay-per-call charges; advertisement; collection; penalties

§1731. 900, 976, or any other pay-per-call charges; advertisement; collection; penalties

A. Each sponsor shall include in any advertisement the following price disclosures:

(1) Advertisements for 900, 976, or any other pay-per-call service which are broadcast on radio or television or which appear in theatrical-release movies or home videos shall include a voice-over announcement which is clearly audible and articulated, of a volume equal to that used to announce the telephone number and in plain English. The price of the call shall be stated in the advertisement immediately prior to, or after, the presentation of the 900, 976, or any other pay-per-call service each time it is given in the advertisement.

(2) Advertisements for 900, 976, or any other pay-per-call service which are broadcast on television or which appear in theatrical-release movies or home videos shall include, in clearly visible letters and numbers set against a contrasting background, the cost of calling the advertised number. This visual disclosure of the cost of the call shall be displayed adjacent to the number to be called whenever the number is shown in the advertisement, and the lettering of the visual disclosure of the cost shall be clear, conspicuous, and legible and at least one-half the size of the largest telephone number disclosure.

(3) Advertisements for 900, 976, or any other pay-per-call service which appear in print shall include, in clearly visible letters and numbers set against a contrasting background, the cost of calling the advertised number. This printed disclosure of the cost of the call shall be displayed adjacent to the number to be called whenever the number is shown in the advertisement, and the lettering of the cost disclosure shall be clear, conspicuous, and legible and at least one-half the size of the largest telephone number disclosure.

(4) The price or cost of the 900, 976, or any other pay-per-call service which must be disclosed in advertisements, as provided in Paragraphs (1), (2), and (3) of this Subsection, shall be the total cost of placing the call. A statement of a price per minute shall not be deemed sufficient disclosure, except:

(a) If the call is interactive and the subscriber may affect the length of call, and, if the flat rate or the total number of minutes of a call cannot be predetermined, the advertisement shall include, along with a price per minute disclosure, a projection of the average total price of the call.

(b) If a projection of the average length or total price of the call cannot reasonably be made, the advertisement shall disclose, along with a price per minute disclosure, the total length of any prerecorded message or messages contained in the call, and the total price these prerecorded messages will incur.

(5) Any advertising shall include a complete and accurate description of the services or information that the subscriber will receive upon calling the advertised number.

(6) Any advertisement for an 800, 900, or 976 number which requires the subscriber to call a subsequent 900 or 976 number in order to receive the goods or service advertised shall comply with the provisions of this Section.

(7) Any advertisement for a 900, 976, or any other pay-per-call service shall include the sponsor's corporate name, if any; the name under which the sponsor does business, if different from the corporate name; and the address and telephone number of the office of the sponsor.

(8) No sponsor shall represent in any advertisement for calls to 900, 976, or any other pay-per-call service that the information or service provided by the number is free.

B. If an advertisement soliciting telephone calls to a 900 or 976 or any other pay-per-call service does not include a prominent display or announcement of the specific charge for such service, thereby encouraging a consumer to initiate a telephone call to such service without knowledge of such specific charges, and the consumer is subsequently billed, the collection of the specific charge for such service shall not be enforced in a court in this state.

Acts 1991, No. 808, §1; Acts 1992, No. 176, §1.



RS 51:1732 - Registration requirements for prizes, sweepstakes, games of chance, job lines, and loans

§1732. Registration requirements for prizes, sweepstakes, games of chance, job lines, and loans

Any sponsor which solicits calls for a prize, contest, sweepstakes, reward, give-away, credit card, loan, or job information shall also provide the following information to the attorney general. All other sponsors shall provide the following upon request of the attorney general or his representative or any district attorney's office:

(1) For television, video, or any on-screen advertisements, a copy of the story board and videotape recording.

(2) For radio advertisement, a copy of the script and audio cassette recording.

(3) For print, a copy of the advertisement as produced for publication.

(4) For telephone-initiated solicitations, a copy of any script to be used by the salesperson making the call.

(5) For direct mail solicitation, a copy of the entire mailing.

(6) A copy of the sponsor's audiotext, prerecorded, or live operator scripts or other 900, 976, or any other pay-per-call service program messages, and a written transcript of the messages.

(7) A copy of the entire package of information, if any, as part of the goods or services to be provided to subscribers.

Acts 1991, No. 808, §1; Acts 1992, No. 176, §1.



RS 51:1733 - Other prohibitions

§1733. Other prohibitions

No sponsor shall:

(1) Use advertisements or provide any pay-per-call services which are false, misleading, or deceptive in any manner or violate the provisions of this Chapter or any federal law or regulation.

(2) Solicit calls which are interactive that contain unnecessary repetition of information or employ gimmicks or any other means to prolong the length of a call.

(3) Provide untimely or out-of-date information.

(4) Fail to immediately disconnect any call when a subscriber hangs up.

(5) Cause a subscriber to be misled, deceived, or confused by the advertising for a 900, 976, or any other pay-per-call service or pay-per-call service itself.

(6) Provide any 900, 976, or any other telecommunication service which is incomplete, garbled, or of such quality as to render it inaudible or unintelligible.

(7) Provide any 900, 976, or any other pay-per-call service which is of such speed as to cause the subscriber to be unable to understand the information given and which encourages a second call to the 900 or 976 number.

(8) Attempt to collect for any 900 or 976 call or any other call made to a pay-per-call service when the subscriber no longer wishes to make a charitable or political contribution which was pledged or solicited through the use of such a call service.

(9) Report any subscriber's failure to pay to any credit reporting agency or consumer reporting agency for a 900 or 976 telephone call, or any other call made to a pay-per-call service when such call was solicited in violation of this Chapter.

(10) Advertise on television, between the hours of 6:00 a.m. and midnight, the availability of messages or conversations which explicitly or implicitly offer or are intended to offer sexual stimulation or arousal.

Acts 1991, No. 808, §1; Acts 1992, No. 176, §1.



RS 51:1734 - Violations

§1734. Violations

A. Any sponsor that violates any provision of this Chapter shall be assessed a civil penalty of five thousand dollars for the first violation and ten thousand dollars for a second or subsequent violation.

B. Any violation of this Chapter by a sponsor shall constitute an unfair practice under R.S. 51:1405(A).

Acts 1991, No. 808, §1; Acts 1992, No. 176, §1.



RS 51:1735 - Exemptions

§1735. Exemptions

The provisions of this Chapter shall not apply to acts done by the owner, agent, or employee of a radio or television station when the owner, agent, or employee did not have actual knowledge of the false, misleading, or deceptive characters of the advertisement, did not prepare the advertisement, and did not have any direct financial interest in the sale or distribution of the advertised product or service.

Acts 1992, No. 176, §1.



RS 51:1741.1 - Legislative findings

CHAPTER 19-C. ANTI-CALLER ID SPOOFING

§1741.1. Legislative findings

The legislature of the state of Louisiana finds that the citizens of this state are potential targets of a telephone scam known as "caller ID spoofing" or "caller ID fraud," which allows a caller to hide his or her true identity by modifying caller ID information with the intent to mislead, defraud, or deceive the recipient of the telephone call. It is, therefore, the intent of this Chapter to protect Louisiana citizens from such scams which have led to financial loss, the loss of personal information, harassment, and potentially threatening telephone calls.

Acts 2009, No. 105, §1.



RS 51:1741.2 - Short title

§1741.2. Short title

This Chapter shall be known and may be cited as the "Anti-Caller ID Spoofing Act".

Acts 2009, No. 105, §1.



RS 51:1741.3 - Definitions

§1741.3. Definitions

For the purposes of this Chapter, the following terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) "Caller" means a person who places a call by a telephone or over a telephone line, even if the person begins the call on a computer through Voice over Internet Protocol (VoIP).

(2) "Caller identification system" means a listing of a caller's name, telephone number, name of a legitimate or fictitious business, or name and telephone number that is shown to a recipient of a call when the recipient answers.

(3) "False information" means data that misrepresents the identity of the caller to the recipient of a call using a telephone number that is currently assigned to another telephone user, whether an individual or a business, except that when a person making an authorized call on behalf of another person inserts the name, telephone number, or name and telephone number of the person on whose behalf the call is being made, such information shall not be deemed false information.

(4) "Insert" means to enter by voice communication, by written communication, or by otherwise entering into a computer.

Acts 2009, No. 105, §1.



RS 51:1741.4 - Unlawful acts; exceptions

§1741.4. Unlawful acts; exceptions

A. It shall be unlawful for a caller to knowingly insert false information into a caller identification system with the intent to mislead, defraud, or deceive the recipient of a telephone call.

B. The provisions of this Chapter shall not apply to:

(1) Any blocking of caller identification information.

(2) Any municipal, parish, state, or federal law enforcement agency pursuant to an active criminal investigation.

(3) Any federal intelligence or security agency.

(4) Any private investigator licensed by the state of Louisiana or any duly authorized process server that is used in connection with a civil, criminal, administrative, or arbitral proceeding, including the service of process, investigation in anticipation of litigation, the execution or enforcement of judgments, or compliance with the orders of any court.

Acts 2009, No. 105, §1.



RS 51:1741.5 - Remedies for violation

§1741.5. Remedies for violation

A. Any person or entity who is adversely affected by a violation of this Chapter may bring an action against a person who knowingly inserts false information into a caller identification system with the intent to mislead, defraud, or deceive the recipient of a telephone call. A person who brings an action under this Chapter may seek to enjoin further violations of R.S. 51:1741.4 and seek to recover the greater of three times the amount of actual damages or five thousand dollars per violation.

B. The attorney general or a district attorney in a parish where a violation occurs may bring an action against a person who violates or is in violation of this Chapter to enjoin further violations of R.S. 51:1741.4 and to recover a civil penalty of up to five thousand dollars per violation.

C. The remedies provided for in this Section shall not preclude the seeking of other remedies, including criminal remedies, provided by law.

Acts 2009, No. 105, §1.



RS 51:1742 - Repealed by Acts 1991, No. 917, 2.

§1742. Repealed by Acts 1991, No. 917, §2.



RS 51:1743 - Repealed by Acts 1991, No. 917, 2.

§1743. Repealed by Acts 1991, No. 917, §2.



RS 51:1745 - Definitions

CHAPTER 19-D. UNSOLICITED TELEFACSIMILE MESSAGES

§1745. Definitions

(1) "Person" means an individual, firm, association, corporation, partnership, joint venture, or any other legal or business entity which contacts or attempts to contact a recipient by using a telephone line.

(2) "Recipient" means an individual, firm, association, corporation, partnership, joint venture, or any other legal or business entity which is provided telephone service from a telephone company regulated by the state of Louisiana.

(3) "Telefacsimile" means every process in which electronic signals are transmitted by telephone lines for conversion into written text.

(4) "Telefacsimile message" means the transmission of a telefacsimile communication promoting goods or services for purchase by the recipient of such message.

Acts 1991, No. 298, §1.



RS 51:1746 - Unsolicited telefacsimile messages; prohibition; exceptions

§1746. Unsolicited telefacsimile messages; prohibition; exceptions

A. No person shall initiate the unsolicited transmission of a telefacsimile message promoting goods or services for purchase by the recipient of such message.

B. This Section shall not apply to telefacsimile messages sent to a recipient with whom the person has had a prior contractual or business relationship, or when the telefacsimile transmission is sent as a follow-up to a sales call, sales lead, or other business-related contact.

Acts 1991, No. 298, §1.



RS 51:1747 - Violations; penalties; civil remedies

§1747. Violations; penalties; civil remedies

A. Whoever violates the provisions of this Chapter shall be fined not more than five hundred dollars or imprisoned not more than thirty days, or both.

B. A recipient may bring a civil action against any person in violation of the provisions of this Chapter to enjoin further violation and to recover actual damages or two hundred dollars, whichever is greater, plus costs and reasonable attorney fees, but in no case shall the damage award exceed five hundred dollars, exclusive of costs and attorney fees.

C. The attorney general may bring an action against any person in violation of the provisions of this Chapter to seek injunctive relief and to impose a civil penalty not to exceed five hundred dollars.

D. Each transmission shall be considered a separate violation.

Acts 1991, No. 298, §1.



RS 51:1753.1 - Repealed by Acts 2001, No. 9, 10, eff. July 1, 2001.

CHAPTER 20. LOUISIANA SMALL AND EMERGING

BUSINESS ACT

§1753.1. Repealed by Acts 2001, No. 9, §10, eff. July 1, 2001.



RS 51:1753.2 - Repealed by Acts 2001, No. 9, 10, eff. July 1, 2001.

§1753.2. Repealed by Acts 2001, No. 9, §10, eff. July 1, 2001.



RS 51:1755 - Repealed by Acts 2001, No. 9, 10, eff. July 1, 2001.

§1755. Repealed by Acts 2001, No. 9, §10, eff. July 1, 2001.



RS 51:1756 - Repealed by Acts 2001, No. 9, 10, eff. July 1, 2001.

§1756. Repealed by Acts 2001, No. 9, §10, eff. July 1, 2001.



RS 51:1757 - Repealed by Acts 2001, No. 9, 10, eff. July 1, 2001.

§1757. Repealed by Acts 2001, No. 9, §10, eff. July 1, 2001.



RS 51:1758 - Repealed by Acts 2001, No. 9, 10, eff. July 1, 2001.

§1758. Repealed by Acts 2001, No. 9, §10, eff. July 1, 2001.



RS 51:1759 - Repealed by Acts 2001, No. 9, 10, eff. July 1, 2001.

§1759. Repealed by Acts 2001, No. 9, §10, eff. July 1, 2001.



RS 51:1760 - Repealed by Acts 2001, No. 9, 10, eff. July 1, 2001.

§1760. Repealed by Acts 2001, No. 9, §10, eff. July 1, 2001.



RS 51:1761 - Repealed by Acts 2001, No. 9, 10, eff. July 1, 2001.

§1761. Repealed by Acts 2001, No. 9, §10, eff. July 1, 2001.



RS 51:1762 - Repealed by Acts 2001, No. 9, 10, eff. July 1, 2001.

§1762. Repealed by Acts 2001, No. 9, §10, eff. July 1, 2001.



RS 51:1763 - Repealed by Acts 2001, No. 9, 10, eff. July 1, 2001.

§1763. Repealed by Acts 2001, No. 9, §10, eff. July 1, 2001.



RS 51:1764 - Repealed by Acts 2001, No. 9, 10, eff. July 1, 2001.

§1764. Repealed by Acts 2001, No. 9, §10, eff. July 1, 2001.



RS 51:1765 - Repealed by Acts 2001, No. 9, 10, eff. July 1, 2001.

§1765. Repealed by Acts 2001, No. 9, §10, eff. July 1, 2001.



RS 51:1766 - Repealed by Acts 2001, No. 9, 10, eff. July 1, 2001.

§1766. Repealed by Acts 2001, No. 9, §10, eff. July 1, 2001.



RS 51:1781 - ENTERPRISE ZONES

CHAPTER 21. ENTERPRISE ZONES

§1781. Short title

This Act may be cited as the Louisiana Enterprise Zone Act.

Added by Acts 1981, No. 901, §1.



RS 51:1782 - Declaration of purpose

§1782. Declaration of purpose

The legislature of Louisiana hereby finds and declares that the health, safety, and welfare of the people of this state are dependent upon the continued encouragement, development, growth, and expansion of the private sector within the state. The legislature further finds and declares that there are certain depressed areas in the state that need the particular attention of government to help attract private sector investment into these areas, as well as many local economic efforts which could benefit from the assistance and input of state government. Therefore, it is declared to be the purpose of this Chapter to stimulate business and industrial growth in these areas of the state by the relaxation of governmental controls, by providing assistance to businesses and industries, and by providing tax incentives in these areas. It is further declared that the effective administration of both the enterprise zone program and the economic development zone program is the sole responsibility of the Department of Economic Development which, by state law, is charged with coordinating those plans and programs aimed at developing optimum conditions for new and expanding industrial and commercial enterprises in this state with units of local government.

Added by Acts 1981, No. 901, §1; Acts 1995, No. 581, §2, eff. June 18, 1995.



RS 51:1783 - Definitions

§1783. Definitions

For purposes of this Chapter, the following terms shall have the meanings hereinafter ascribed to them, unless the context clearly indicates otherwise:

(1) "Block group" means a geographic area defined by the United States Bureau of the Census and identified as part of a census tract.

(2) "Board" means the State Board of Commerce and Industry, or its successor.

(3) "Department" means the Department of Economic Development.

(4) "Economic development zone" means a geographic area with specific identifiable boundaries which is being developed for commercial or industrial purposes, is owned or operated by a political subdivision or other entity created pursuant to state law, and is designated to receive the benefits of this Chapter. This term may include an industrial park, business park, air park, research park, research and development park, downtown development district, former federal facility, port, or airport. The department shall establish further qualifications for economic development zones by rule adopted pursuant to the Administrative Procedure Act.

(5) "Enterprise zone" means a block group which is economically distressed and in need of expansion of business and industry and the creation of jobs, as defined by the criteria in R.S. 51:1784(A), and designated to be eligible for the benefits of this Chapter.

(6) "Governing authority" means the governing body of a parish, municipality, or other political subdivision, and the office of sheriff in the case of a law enforcement district, within which a qualified block group lies.

(7) "Multifamily residential housing" means a minimum of ninety and a maximum of three hundred attached dwelling units providing complete independent living facilities for one or more persons, including permanent provisions for living, sleeping, eating, cooking, and sanitation.

(8) "Multimodal transit center" means a public transit stop or exchange that includes not less than three modes of public transportation including bus, streetcar, rail, ferry, or water taxi.

(9) "Political subdivision" means a parish, municipality, or any other unit of local government including but not limited to a law enforcement or other special district authorized by law to perform governmental functions.

(10) "Rural enterprise zone" means an enterprise zone located in a parish having a population not in excess of seventy-five thousand persons.

(11) "Transit-oriented development" means a mixed-use development, consisting of at least fifty percent multifamily residential housing and at least twenty thousand square feet of commercial or retail facilities, on a single contiguous site, all or part of which is located within one-quarter mile of a multimodal transit center, with at least ten million dollars in capital expenditures for new construction or conversion of existing structures.

(12) "Urban enterprise zone" means an enterprise zone located in a parish having a population in excess of seventy-five thousand persons.

Added by Acts 1981, No. 901, §1. Acts 1992, No. 1024, §1, eff. July 1, 1993; H.C.R. No. 71, 1993 R.S.; Acts 1995, No. 581, §2, eff. June 18, 1995; Acts 2006, No. 844, §1, eff. July 5, 2006; Acts 2011, No. 359, §1, eff. June 29, 2011; Acts 2012, No. 45, §1; Acts 2013, No. 141, §1.



RS 51:1784 - Criteria

§1784. Criteria

A. The department shall establish criteria for qualifications of enterprise zones, giving consideration to the following:

(1) Unemployment.

(2) Per capita income.

(3) Number of residents receiving public assistance.

B. These criteria shall be established so that approximately forty percent of the block groups in the state qualify as enterprise zones.

C. Except as otherwise provided in R.S. 51:1788, after July 1, 1993, the department shall utilize only the data, including but not limited to block groups and statistical data, published by the United States Bureau of the Census for the most recent federal decennial census in applying the criteria specified in this Section in order to determine which block groups shall qualify for designation as enterprise zones. However, alternative designation of enterprise zones may be made pursuant to R.S. 51:1785(B) subsequent to such determination by the department.

Added by Acts 1981, No. 901, §1; Acts 1987, No. 433, §1; Acts 1992, No. 1024, §1, eff. July 1, 1993; H.C.R. No. 71, 1993 R.S.; Acts 1995, No. 581, §2, eff. June 18, 1995; Acts 2002, 1st Ex. Sess., No. 4, §1, eff. April 17, 2002.



RS 51:1785 - Designation

§1785. Designation

A. The department shall designate qualified block groups as enterprise zones only after receiving notice from the appropriate governing authority that the governing authority agrees to:

(1) Participate in the enterprise zone program.

(2) Assist the department in evaluating progress made in any enterprise zone within its jurisdiction.

B. The department may designate block groups which do not qualify under R.S. 51:1784 as enterprise zones only if the requirements of Subsection A of this Section and all of the following conditions are met:

(1) Request for such designation is made by an appropriate governing authority.

(2) The number of enterprise zones within a particular parish is not increased.

(3) Such designation is approved by the Board of Commerce and Industry.

C. The department shall designate a qualified area as an economic development zone only after receiving notice from the appropriate governing authority that the governing authority agrees to:

(1) Participate in the economic development zone program.

(2) Assist the department in evaluating progress made in any economic development zone within its jurisdiction.

D. Any geographic area eligible for designation as an economic development zone but which had been alternatively designated as an enterprise zone pursuant to R.S. 51:1785(B) after May 19, 1994, is hereby abolished as an enterprise zone and shall be designated as an economic development zone pursuant to this Subsection upon notice of the appropriate governing authority to the department. In addition, any block group eligible pursuant to R.S. 51:1784(A) for designation as an enterprise zone but which had become ineligible for designation as an enterprise zone because of such an alternative designation shall again be eligible for designation as an enterprise zone pursuant to Subsection A of this Section.

Added by Acts 1981, No. 901, §1. Amended by Acts 1982, No. 337, §1; Acts 1992, No. 1024, §1, eff. July 1, 1993; H.C.R. No. 71, 1993 R.S.; Acts 1995, No. 581, §2, eff. June 18, 1995.



RS 51:1786 - Duties of the department

§1786. Duties of the department

The department shall administer the provisions of this Chapter and shall have the following powers and duties in addition to those mentioned elsewhere in this Chapter and in other laws of this state:

(1) To monitor the implementation and operation of this Chapter and conduct a continuing evaluation of the progress made in enterprise zones and economic development zones.

(2) To assist the governing authority of an enterprise zone or economic development zone in obtaining assistance from any other department of state government, including assistance in providing training, technical assistance, and wage subsidies to new businesses and small businesses within an enterprise zone or economic development zone.

(3) To assist any employer or prospective employer within an enterprise zone or economic development zone in obtaining the benefits of any incentive or inducement program authorized by Louisiana law.

(4) Repealed by Acts 2010, No. 1034, §3.

(5) To promulgate rules and regulations to effectuate this Chapter, in accordance with the Administrative Procedure Act.

(6) To notify each legislator whose district includes any portion of an enterprise zone or economic development zone when the department designates such a zone.

(7) To notify the requesting governing authority and the appropriate substate planning and development district of any alternative designation of an enterprise zone pursuant to R.S. 51:1785(B). Such notifications shall be made in writing and received no later than thirty days after approval of such designation by the board.

(8) To compile, by substate planning and development district, a report listing all existing contracts of exemption entered into by the board with businesses pursuant to this Chapter. Such report shall be transmitted to the appropriate substate planning and development district at least once every six months.

(9) To maintain maps of the location of all enterprise zones and economic development zones within a substate planning and development district and to transmit copies of such maps to the appropriate district at least once every six months.

Added by Acts 1981, No. 901, §1; Acts 1986, No. 825, §1; Acts 1991, No. 928, §1; Acts 1992, No. 1024, §1, eff. July 1, 1993; H.C.R. No. 71, 1993 R.S.; Acts 1995, No. 581, §2, eff. June 18, 1995; Acts 2001, No. 9, §9, eff. July 1, 2001; Acts 2010, No. 1034, §3.



RS 51:1787 - Incentives

§1787. Incentives

A. The board, after consultation with the secretaries of the Department of Economic Development and Department of Revenue, and with the approval of the governor, may enter into contracts not to exceed five years to provide:

(1) For either:

(a)(i) The rebate of sales and use tax imposed by the state and imposed by its political subdivisions upon approval of the governing authority of the appropriate municipality or the appropriate parish where applicable, or both, and of the governing authority of any other political subdivision, including the office of sheriff in the case of a law enforcement district, for the following:

(aa) The use of customer-owned tooling in a compression molding process.

(bb) Purchases of the material used in the construction of a building, or any addition or improvement thereon, for housing any legitimate business enterprise and machinery and equipment used in that enterprise.

(ii) Final application for the payment of any rebate of sales and use taxes granted pursuant to this Subsection shall be filed no later than six months after the Department of Economic Development signs a project completion report and sends it to the Department of Revenue, the political subdivision, and the business, or no later than thirty days after the end of the calendar year in the case of customer-owned tooling used in a compression molding process. The project completion report cannot be signed until the project is complete and the contract has been approved by the board and the governor. The amount to be rebated shall in no case be greater than the total of the actual amount of the sales and use taxes paid.

(iii) Sales and use taxes imposed by a political subdivision which are dedicated to the repayment of bonded indebtedness or dedicated to schools shall not be eligible for rebate. All other state and local sales and use taxes shall be eligible for rebate.

(iv) Requests for rebates of state sales and use tax pursuant to this Section and R.S. 51:2456(B) shall be processed by the Department of Revenue as follows:

(aa) A properly completed rebate request shall be submitted to the Department of Revenue on forms provided by the Department of Revenue. For purposes of this Section, a properly completed rebate request shall mean a rebate request that includes the general information required on the face of the request, is signed and includes a copy of the executed incentive contract, a copy of each invoice over fifteen thousand dollars, and all required schedules. The request shall be submitted electronically unless the secretary of the Department of Revenue grants permission to submit the request in an alternate form.

(bb) Within ten business days of the receipt of a properly completed rebate request, the Department of Revenue shall rebate eighty percent of the total amount claimed for rebate in the rebate request. Within three months of the date of filing the rebate request, the Department of Revenue shall audit the rebate request. During such three-month period, the Department of Revenue shall disallow items determined to be ineligible for rebate. Within ten business days following the expiration of such three-month period, the Department of Revenue shall rebate the remaining twenty percent of the amount claimed on the rebate request less any amounts properly disallowed during the three-month audit period. The Department of Revenue shall make such rebates from the current collections of the taxes collected pursuant to Chapter 2, Chapter 2-A, or Chapter 2-B of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, as amended. Any sales and use tax rebate issued shall be subject to subsequent audit by the Department of Revenue, and any rebate amount determined to be in excess of that which should have been allowed shall be subject to collection by the Department of Revenue.

(cc) Failure of the Department of Revenue to timely pay rebates as provided herein shall entitle the taxpayer to interest, which shall begin to accrue three months after the completed rebate request is received at the rate established pursuant to the provisions of R.S. 13:4202. Payments of interest authorized according to the provisions of this Section shall be made from the current collections of taxes collected pursuant to Chapter 2, Chapter 2-A, or Chapter 2-B of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, as amended.

(v) Requests for local sales and use tax rebates authorized pursuant to the provisions of this Section and R.S. 51:2456(B) shall be processed in accordance with the provisions of this Item. Within ninety days from the date that a properly completed rebate request submitted by a taxpayer is received by the appropriate local taxing authority, the taxing authority shall review the rebate request and issue a rebate check to the taxpayer for allowed items and shall notify the taxpayer of any disallowed items. For purposes of this Item, a properly completed rebate request shall mean a rebate request that includes the general information required on the face of the request, is signed, and includes a copy of each invoice and all required schedules. Within sixty days from receipt of the notification of disallowed items, the taxpayer shall resubmit a properly completed rebate request for disallowed items to the taxing authority for reconsideration. The time periods for reconsideration of disallowed items in a rebate request shall be the same as the time periods for consideration of the initial rebate request. Rebate requests may be submitted electronically with the approval of the local taxing authority. Failure by a local taxing authority to timely process and pay a local sales and use tax rebate in accordance with the provisions of this Item shall entitle the taxpayer to interest on the amount of the allowed items contained in the properly completed rebate request. Interest shall begin to accrue on the date the properly completed rebate request or reconsideration of disallowed items in a properly completed rebate request is received by the taxing authority at the rate established pursuant to the provisions of R.S. 13:4202.

(b) A refundable investment income tax credit equal to one and one-half percent of the amount of qualified expenditures. For purposes of this Paragraph, the term "qualified expenditures" shall mean amounts classified as capital expenditures for federal income tax purposes plus exclusions from capitalization provided for in Internal Revenue Code Section 263(a)(1)(A) through (L), minus the capitalized cost of land, capitalized leases of land, capitalized interest, capitalized costs of manufacturing machinery and equipment to the extent the capitalized manufacturing machinery and equipment costs are excluded from sales and use tax pursuant to R.S. 47:301(3), and the capitalized cost for the purchase of an existing building. When a taxpayer purchases an existing building and capital expenditures are used to rehabilitate the building, the costs of the rehabilitation only shall be considered qualified expenditures. Additionally, a taxpayer shall be allowed to increase their qualified expenditures to the extent a taxpayer's capitalized basis is properly reduced by claiming a federal credit. A taxpayer earns the investment tax credit in the year in which the project is placed in service, but the taxpayer may not claim the investment tax credit until the Department of Economic Development signs the project completion report or such other time as provided for by rule or regulation. The project completion report for the refundable investment tax credit shall adhere to the same requirements found in Subparagraph (a) for the sales and use tax rebate.

(c)(i) For projects for which the advance notification is filed on or after April 1, 2016, the amount of the rebate of sales and use taxes and the investment income tax credit granted pursuant to the provisions of this Paragraph shall not exceed one hundred thousand dollars per net new job created under this Chapter.

(ii) A business shall not receive any sales and use tax rebate or refundable investment income tax credit until it has provided all documentation, including filing the annual certification report as required by rule, and has shown proof of the creation of the net new jobs.

(iii) For purposes of determining the maximum rebate or income tax credit allowed, each net new job shall only be counted once. The limitation provided for in this Subparagraph shall only apply to the sales and use tax rebates and refundable investment income tax credits granted to businesses participating in the Enterprise Zone Program.

(2)(a) Except as provided in Subparagraph (b) of this Paragraph, for a two thousand five hundred dollar tax credit per net new employee as determined by the company's average annual employment reported under the Louisiana Employment Security Law during the taxable year for which credit is claimed. For projects for which the advance notification form is filed on or after April 1, 2016, the amount of the credit provided for in this Subparagraph shall be one thousand dollars per net new employee, unless either the net new employee for which the credit is claimed was receiving Supplemental Nutrition Assistance Program (SNAP), Women, Infants, and Children (WIC), Medicaid, unemployment benefits, or any other benefits from a similar public assistance program, as provided for in rule by the Department of Economic Development, during the six-month period prior to employment or the net new employee is hired by a participating business located in an enterprise zone. The amount of the credit for each net new employee meeting these qualifications shall be three thousand five hundred dollars. This tax credit may be applied to any state income tax liability or any state corporate franchise tax liability, but not liabilities for penalty or interest, due or outstanding at the time the credit is generated. However, credits may be applied to a due or outstanding tax liability attributable to tax years prior to the year in which the credit is generated only if the tax liability is the result of an assessment, administrative, or judicial proceeding by the Department of Revenue after an audit, provided that no further interest or penalty shall be accrued on such tax liability after the credit is generated. If the entire credit cannot be used in the year claimed, the remainder may be applied against the income tax or corporate franchise tax for the succeeding ten taxable years or until the entire credit is used, whichever occurs first. These credits shall also apply to those tax liabilities, but not liabilities for penalty or interest, identified in tax years where existing contracts generate the credit.

(b) In lieu of the tax credit provided in Subparagraph (a) of this Paragraph, for aviation or aerospace industries as defined in North American Industry Classification System (NAICS) Code 336411, 336412, 336413, and 332912, for a five thousand dollar tax credit for each new job created. This tax credit may be applied to any state income tax liability or any state franchise tax liability within a ten-year period from the date that the contract becomes effective or until the entire credit is used, whichever occurs first.

(c) Until June 30, 2009, in lieu of the tax credit provided in Subparagraph (a) of this Paragraph, for the motor vehicle parts manufacturing industry as defined in the 3363 NAICS Code Title, for a five thousand dollar tax credit for each new job created. This tax credit may be applied to any state income tax liability or any state franchise tax liability within a ten-year period from the date that the contract becomes effective or until the entire credit is used, whichever occurs first. As used in this Subparagraph, the term "NAICS" means the North American Industrial Classification System.

(d) Until June 30, 2012, in lieu of the tax credit provided in Subparagraph (a) of this Paragraph, for the rubber manufacturing industry as defined by NAICS Code 326211, a five thousand dollar tax credit for each new job created. This tax credit may be applied to any state income tax liability or any state franchise tax liability within a ten-year period from the date that the contract becomes effective or until the entire credit is used, whichever occurs first.

(3) The tax credit provided in Paragraph (2) of this Subsection shall be applicable as follows:

(a) For projects for which an advance notification was filed before April 1, 2016, only to a position within the state that did not previously exist in the business enterprise and that is filled by a person who is a citizen of the United States and who is domiciled in Louisiana, or who is a citizen of the United States and becomes domiciled in Louisiana within sixty days after his employment in such position, performing duties in connection with the operation of the business enterprise as a regular, full-time employee.

(b) For projects for which an advance notification was filed on or after April 1, 2016, only to a position within the state that is in excess of the median statewide number of employees of the business, including affiliates, that did not previously exist in the business enterprise prior to the contract effective date and that is filled by a person who is a citizen of the United States and who is domiciled in Louisiana, or who is a citizen of the United States and becomes domiciled in Louisiana within sixty days after his employment in such position, performing duties in connection with the operation of the business enterprise as a regular, full-time employee.

(c) The total number of credits allowed to a business enterprise for employees who are citizens of the United States and who become domiciled in Louisiana within sixty days after employment shall not exceed fifty percent of the total number of credits allowed to the business enterprise under the contract.

B. The board may enter into the contracts provided in Subsection A of this Section provided that:

(1) The business and its contractors give preference and priority to Louisiana manufacturers and, in the absence of Louisiana manufacturers, to Louisiana suppliers, contractors, and labor, except where not reasonably possible to do so without added expense, substantial inconvenience, or sacrifice in operational efficiency.

(2)(a) The request for such a rebate of sales and use tax is accompanied by an endorsement resolution approved by the governing body of the appropriate municipality, parish, port district, industrial development board, or other political subdivision or the written approval of the office of sheriff in the case of a law enforcement district, in whose jurisdiction the establishment is to be located. The endorsement resolution or letter of approval is to be submitted by the governing body or sheriff's office within ninety days of receipt of notification that the department has received an advance notification to file an application for benefits under this Chapter. The department shall notify the appropriate local governing body or sheriff's office of receipt of the application by certified mail.

(b) If the governing body of the appropriate jurisdiction has not submitted an endorsement resolution, written reasons for denial, or a written request for delay of consideration of the application, the board may take unilateral action, for the rebate of sales and use taxes imposed by the state only, in approving or denying the request.

(c) If there are no local sales and use taxes that can be rebated, as in the event that all such taxes are dedicated, no endorsement resolution shall be required of a local governing authority before the board considers its application for benefits under this Chapter.

(3)(a) The business certifies that at least fifty percent of its employees meet at least one of the following qualifications:

(i) Are residents of either:

(aa) Any enterprise zone in Louisiana, for a business located in an urban enterprise zone or a business not located in either an enterprise zone or an economic development zone.

(bb) The same parish as the location of the business, or any enterprise zone in Louisiana, for a business located in a rural enterprise zone, an economic development zone, or an enterprise zone in Calcasieu Parish.

(ii) Were receiving some form of public assistance during the six-month period prior to employment.

(iii) Were considered unemployable by traditional standards, or lacking in basic skills.

(b) In addition to the requirements of Subparagraph (a) of this Paragraph, eligibility for a retail business which is assigned a North American Industry Classification Code of 44 or 45 and has more than one hundred employees nationwide including affiliates prior to the contract effective date shall be limited to grocery stores and pharmacies located in an enterprise zone, as such terms are defined by the department by rules promulgated in accordance with the Administrative Procedure Act. Notwithstanding any other provision of law to the contrary, a retail business which is assigned a North American Industry Classification Code of 44, 45, or 722 and whose contract is not entered into before July 1, 2015, shall be ineligible to receive benefits pursuant to the provisions of this Section, unless the related advance notification form was filed before July 1, 2015. If the related advance notification form was filed before July 1, 2015, benefits are available provided the related claim for benefits is filed on or after July 1, 2016.

(c) Notwithstanding any other provision of law to the contrary, a business that is assigned a North American Industry Classification Code of 5613 or 721, and whose advance notification is not filed before April 1, 2016, shall be ineligible to receive benefits pursuant to the provisions of this Section.

(d) The certifications required by Subparagraph (a) of this Paragraph shall be updated annually if the business is to continue receiving the benefits of this Chapter.

(4)(a) The business makes its request for rebate of sales and use tax or the tax credit either:

(i) Prior to beginning construction of its building, or any addition or improvement thereon,

(ii) Prior to installation of the machinery or equipment to be used in the enterprise zone, or

(iii) Prior to beginning use of customer-owned tooling used in a compression molding process.

(b) At any time subsequent to the deadlines established in Items (i), (ii), and (iii) of Subparagraph (a), if the board determines that the business was unable, due to good cause, to file the request within the time frame provided, the board may consider a late request, but the business shall have the burden to establish good cause.

(5)(a) Except as provided in Subparagraph (b) of this Paragraph, the business creates either:

(i) A minimum of the lesser of five net new permanent jobs to be in place within the first two years of the contract period, as determined by the company's average annual employment reported under the Louisiana Employment Security Law.

(ii) The number of net new jobs equal to a minimum of ten percent of the existing employees, minimum of one, within the first year of the contract period, as determined by the company's average annual employment reported under the Louisiana Employment Security Law.

(b) For purposes of Subparagraph (a) of this Paragraph, the methodology for determining a company's average annual employment shall be established by department rule.

(c) A business which has an estimated construction period for its building greater than two years may, for good cause shown, obtain an extension of not more than two years to comply with the requirements of Subparagraph (a) of this Paragraph.

(d) Provided the business entering the contract provided in Subsection A of this Section is a nonprofit organization organized to finance the development and construction of buildings and infrastructure to serve a public institution of higher education, the new permanent jobs required in Subparagraph (B)(5)(a) of this Section may be created by the public institution of higher education.

(e) The provisions of this Section shall be applicable to all contracts entered into under the provisions of Subsection A of this Section after January 1, 2002.

(6) For purposes of R.S. 51:2456(B), a business shall be deemed to meet the enterprise zone hiring requirements and all other limitations, procedures, and requirements of this Section if the business meets the requirements of R.S. 51:2455(E)(1).

(7) For purposes of R.S. 51:3121(C)(4), a business shall be deemed to meet the enterprise zone hiring requirements and all other limitations, procedures, and requirements of this Section if the business creates a minimum of five new jobs in accordance with the program contract.

C. A transit-oriented development shall be eligible for the contract provided for in Subsection A of this Section only if all of the following conditions are met:

(1) Advance notification for the development is filed with the department after June 30, 2011, and before January 1, 2012.

(2) Construction of the development begins no later than one hundred eighty days after the project beginning date stated on the advance notification.

(3) The development and the business applying for enterprise zone incentives meet all other requirements of the Enterprise Zone Program.

D. Repealed by Acts 2007, No. 400, §2, eff. July 10, 2007.

E. The department, in cooperation with the Louisiana Workforce Commission, may enter into agreements with employers located in either urban or rural enterprise zones or in economic development zones under which the employers may receive Workforce Innovation and Opportunity Act funds, to the extent that these funds are received from the federal government.

F. No governing authority of a political subdivision or sheriff's office shall charge any fee or require any employment practice that conflicts with state or federal law as a precondition to authorizing tax benefits under this Chapter. The governing authority of each political subdivision or sheriff's office shall, after all requirements of this Chapter have been met, promptly rebate any sales and use taxes to the entity entitled to such rebate.

G. The board, after consultation with the secretaries of the Department of Economic Development and the Department of Revenue, and with the approval of the governor, may enter into agreements with employers located in either urban or rural enterprise zones or in economic development zones under which employers may receive a two-year tax credit for a total of two thousand five hundred dollars for each FITAP participant who is employed full time for a period of not less than two years for compensation which will disqualify such person from continued participation in the FITAP program. This tax credit may be applied to any state income tax liability or any state franchise tax liability and shall be used for the taxable year in which the increase in average annual employment occurred. However, an employee shall be limited to two years participation under the program. No employer shall obtain a credit for more than ten employees in the first year of participation in the program authorized by this Section. Employers shall be eligible for tax credits under the program for ten years.

H. Repealed by Acts 2007, No. 400, §2, eff. July 10, 2007.

I. If the collecting agencies receive notice that the rebate or credit, or any part thereof, has ceased by reason of a violation of the terms of the contract under which it was granted, then the amount of the credit for the year in which the violation occurred and for each year thereafter in which the violation is not remedied shall be considered a tax due as of December thirty-first of the year in which the violation occurred, and for each year thereafter in which a credit is used and the violation is not remedied, and it shall be collected by the collecting agencies in the same manner and subject to the same provisions for the collection of other tax debts.

J. For purposes of filing the application provided for in Paragraph (A)(1) of this Section, the business filing the application, upon request, shall receive a thirty-day extension of time in which to file its application, provided such request for extension is received by the Department of Revenue prior to the expiration of such filing period. The Department of Revenue is also authorized to grant the business an additional extension of time, not to exceed sixty days, in which to file its application provided that the business shows reasonable cause for granting such extension.

K. The department shall not accept any advance notification on or after July 1, 2017.

Acts 1995, No. 194, §1, eff. June 14, 1995; Acts 1995, No. 581, §2, eff. June 18, 1995; Acts 1997, No. 624, §1; Acts 1997, No. 1155, §5; Acts 1997, No. 1172, §10, eff. June 30, 1997; Acts 1999, No. 386, §1; Acts 1999, No. 977, §1; Acts 2000, No. 46, §1, eff. July 1, 2000; Acts 2002, No. 36, §2, eff. June 25, 2002; Acts 2003, No. 1203, §1; Acts 2003, No. 1240, §1, eff. July 1, 2003; Acts 2005, No. 388, §1, eff. June 30, 2005; Acts 2005, No. 339, §1, eff. June 30, 2005; Acts 2005, No. 443, §1, eff. July 1, 2005; Acts 2006, No. 844, §1, eff. July 5, 2006; Acts 2007, No. 271, §1, eff. July 6, 2007; Acts 2007, No. 279, §1, eff. July 6, 2007; Acts 2007, No. 400, §§1, 2, eff. July 10, 2007; Acts 2008, No. 720, §§1, 2, eff. July 1, 2008; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2011, No. 359, §1, eff. June 29, 2011; Acts 2013, No. 423, §1, eff. June 21, 2013; Acts 2015, No. 114, §1, eff. June 19, 2015; Acts 2015, No. 126, §1, eff. July 1, 2015; Acts 2015, No. 426, §6; Acts 2016, 1st Ex. Sess., No. 18, §1, eff. March 10, 2016; Acts 2016, 1st Ex. Sess., No. 28, §2, eff. April 1, 2016.

NOTE: See Acts 2013, No. 423, §2, regarding applicability.



RS 51:1788 - Contracts with businesses located in former enterprise zones

§1788. Contracts with businesses located in former enterprise zones

A. Notwithstanding any other provision of law to the contrary, until January 1, 1996, the board may enter into a contract for the benefits of this Chapter, pursuant to R.S. 51:1787, with a business which was located within the boundaries of an enterprise zone prior to May 19, 1994, but which is not currently located within the boundaries of an enterprise zone, as follows:

(1) If the business was within the boundaries of a former urban enterprise zone, it shall meet all requirements of R.S. 51:1787(B), except Paragraph (3) of that Subsection. However, for purposes of meeting the requirements of R.S. 51:1787(B)(4)(a), the boundaries of the former urban enterprise zone may be used.

(2) If the business was within the boundaries of a former rural enterprise zone, it shall meet all requirements of R.S. 51:1787(D), except Paragraph (3) of that Subsection.

B. Notwithstanding any other provision of law to the contrary, as of January 1, 1996, the board may enter into additional contracts for the benefits of this Chapter, pursuant to R.S. 51:1787, with a business located within the boundaries of an enterprise zone prior to May 19, 1994, but not currently located within the boundaries of an enterprise zone if that business held such a contract with the board prior to January 1, 1996, and complies with the provisions of Paragraph (1) or (2) of Subsection A of this Section.

Added by Acts 1981, No. 901, §1; Acts 1995, No. 581, §2, eff. June 18, 1995.



RS 51:1789 - Industrial development bonds

§1789. Industrial development bonds

Any other provision of law to the contrary notwithstanding, a city or parish governing body, which is also the governing authority of an enterprise zone or an economic development zone and which has authority to issue revenue bonds, may sell such bonds and use the proceeds for loans to any new or expanding business or industry in that enterprise zone or economic development zone.

Added by Acts 1981, No. 901, §1; Acts 1995, No. 581, §2, eff. June 18, 1995.



RS 51:1790 - Management

§1790. Management

The governing authority of an enterprise zone or economic development zone may contract with a community organization or a volunteer or non-profit charitable organization to provide management services for the zone.

Added by Acts 1982, No. 120, §1. Acts 1995, No. 581, §2, eff. June 18, 1995.



RS 51:1791 - Certain parishes; rural enterprise zones

§1791. Certain parishes; rural enterprise zones

Notwithstanding any other provision of law to the contrary, any parish with a population of seventy-five thousand or less according to the latest federal decennial census shall be authorized to establish at least one rural enterprise zone and one economic development zone which do not otherwise qualify for an enterprise zone or an economic development zone under the criteria established pursuant to this Chapter subject to approval by the department and the Board of Commerce and Industry. Any enterprise zone or economic development zone established pursuant to this Section shall comply with all other requirements of law as established by this Chapter, including but not limited to the provisions of R.S. 51:1785, 1786, and 1787 insofar as those provisions are otherwise applicable to enterprise zones and economic development zones.

Acts 1995, No. 581, §2, eff. June 18, 1995; Acts 1997, No. 647, §1; Acts 2013, No. 423, §1, eff. June 21, 2013.



RS 51:1801 - Short title

CHAPTER 22. URBAN REVITALIZATION TAX INCENTIVE PROGRAM

§1801. Short title

This Chapter may be cited as the Urban Revitalization Tax Incentive Program.

Acts 2005, No. 466, §1, eff. July 1, 2005.



RS 51:1802 - Declaration of purpose

§1802. Declaration of purpose

The Legislature of Louisiana hereby finds and declares that the health, safety, and welfare of the people of this state are dependent upon the continued encouragement, development, growth, and expansion of the private sector within the state and that there are certain depressed areas in the state that need the particular attention of government to help attract private sector investment into these areas. Therefore, it is declared to be the purpose of this Chapter to stimulate business and industrial growth in the depressed areas of the state by providing assistance to businesses and industries and by providing tax incentives in these areas.

Acts 2005, No. 466, §1, eff. July 1, 2005.



RS 51:1803 - Definitions

§1803. Definitions

For purposes of this Chapter, the following terms shall have the meaning hereinafter ascribed to them, unless the context clearly indicates otherwise:

(1) "Board" means the State Board of Commerce and Industry or its successor.

(2) "Department" means the Department of Economic Development.

(3) "Governing authority" means the governing body of a parish or municipality within which a qualified United States Census Department Division lies.

(4) "Qualified census tract" or "part of a qualified census tract" means a census tract that is in need of revitalization and has been designated by the department and governing authority of the respective parish as being so in need.

(5) "Revitalization zone" means either:

(a) A historically underutilized business zone (HUB Zone) as defined in the HUB Zone Act of 1997 (15 USC 637(d)).

(b) A qualified census tract or a part of a qualified census tract which is adjacent to a HUB Zone.

(6) "Urban revitalization zone" means a revitalization zone that is located in a parish having a population in excess of seventy-five thousand persons.

Acts 2005, No. 466, §1, eff. July 1, 2005.



RS 51:1804 - Criteria

§1804. Criteria

A. The department shall establish criteria for qualifications of urban revitalization zones, giving consideration to the following:

(1) Unemployment.

(2) Youth unemployment.

(3) Per capita income.

(4) Migration.

(5) Number of residents receiving public assistance.

B. These criteria shall be established so that approximately twenty-five percent of the United States Census Department Divisions in the state qualify as urban revitalization zones.

Acts 2005, No. 466, §1, eff. July 1, 2005.



RS 51:1805 - Designation

§1805. Designation

The department shall designate urban revitalization zones only after receiving notice from the appropriate governing authority that the governing authority agrees to:

(1) Devise and implement a program to improve police protection within the zone.

(2) Give priority to the use in the zone of any applicable funds received from the federal government.

(3) Assist the department in certifying employers to be eligible for the benefits of this Chapter.

(4) Authorize the department to supersede certain specified local regulations and ordinances which may serve to discourage economic development within the revitalization zone.

(5) Assist the department in evaluating progress made in any revitalization zone within its jurisdiction.

Acts 2005, No. 466, §1, eff. July 1, 2005.



RS 51:1806 - Duties of the department

§1806. Duties of the department

The department shall administer the provisions of this Chapter and shall have the following powers and duties in addition to those mentioned elsewhere in this Chapter and in other laws of this state:

(1) To monitor the implementation and operation of this Chapter and conduct a continuing evaluation of the progress made in the urban revitalization zones.

(2) To assist the governing authority of an urban revitalization zone in obtaining assistance from the federal government, including the suspension of federal regulations within the zone.

(3) To assist the governing authority of an urban revitalization zone in obtaining assistance from any other department of state government, including assistance in providing training, technical assistance, and wage subsidies to new businesses and small businesses within an urban revitalization zone.

(4) To assist any employer or prospective employer within an urban revitalization zone in obtaining the benefits of any incentive or inducement program authorized by Louisiana law.

(5) To submit an annual written report evaluating the effectiveness of the program and any suggestions for legislation to the governor and the legislature no later than the first day of March of each year.

(6) To promulgate rules and regulations to effectuate this Chapter in accordance with the Administrative Procedure Act.

(7) To notify each legislator whose district includes any portion of the urban revitalization zone when the department designates such a zone.

Acts 2005, No. 466, §1, eff. July 1, 2005.



RS 51:1807 - Incentives

§1807. Incentives

A. The board, after consultation with the secretaries of the Department of Economic Development and Department of Revenue, and with the approval of the governor, may enter into contracts to provide:

(1) For the exemption from all or a portion of income taxes levied by the state of Louisiana for a period of five years, renewable once for a period of five years.

(2) For the exemption of all or a portion of corporate franchise taxes levied by the state of Louisiana for a period of five years, renewable once for a period of five years.

B. The board may enter into the contracts provided in Subsection A of this Section provided that:

(1) The business enterprise and its contractors give preference and priority to Louisiana business enterprise and, in the absence of a Louisiana business enterprise, to Louisiana suppliers, contractors, and labor, except where not reasonably possible to do so without added expense, substantial inconvenience, or sacrifice in operational efficiency.

(2) The request for such exemption is accompanied by an endorsement resolution approved by the governing body of the appropriate municipality, parish, port district, or industrial development board in whose jurisdiction the establishment is to be located.

(3) The business is or shall be located within the boundaries of an urban revitalization zone.

(4) The business located in an urban revitalization zone and receiving the benefits of this Chapter certifies that at least thirty-five percent of its employees:

(a) Are residents of the same or a contiguous revitalization zone as the location of the business.

(b) Were receiving some form of public assistance prior to employment.

(c) Were considered unemployable by traditional standards or lacking in basic skills.

(d) Any combination of the above. Such certification must be updated annually if the business is to continue receiving the benefits of this Chapter.

NOTE: Subsection C as amended by Acts 2015, No. 125, §3, eff. until June 30, 2015.

C. The board, after consultation with the secretaries of the Department of Economic Development and the Department of Revenue and with the approval of the governor, may enter into contracts to provide for a three thousand six hundred dollar tax credit per net new employee as determined by the company's average annual employment reported under the Louisiana Employment Security Law. This tax credit may be applied to any state income tax liability or any state franchise tax liability and shall be used for the taxable year in which the increase in average annual employment occurred. However, if the entire credit cannot be used in the year earned, the excess of the credit over the aggregate tax liabilities against which the credit can be applied shall constitute an overpayment, as defined in R.S. 47:1621(A), and the secretary shall make a refund of such overpayment from the current collections of the taxes imposed by Chapter 1 and Chapter 5 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, as amended. The right to a refund of any such overpayment shall not be subject to the requirement of R.S. 47:1621(B).

NOTE: Subsection C as amended by Acts 2015, No. 125, §§6, 8, eff. July 1, 2018.

C. The board, after consultation with the secretaries of the Department of Economic Development and the Department of Revenue and with the approval of the governor, may enter into contracts to provide for a five thousand dollar tax credit per net new employee as determined by the company's average annual employment reported under the Louisiana Employment Security Law. This tax credit may be applied to any state income tax liability or any state franchise tax liability and shall be used for the taxable year in which the increase in average annual employment occurred. However, if the entire credit cannot be used in the year earned, the excess of the credit over the aggregate tax liabilities against which the credit can be applied shall constitute an overpayment, as defined in R.S. 47:1621(A), and the secretary shall make a refund of such overpayment from the current collections of the taxes imposed by Chapter 1 and Chapter 5 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, as amended. The right to a refund of any such overpayment shall not be subject to the requirement of R.S. 47:1621(B).

D. The department, in cooperation with the Louisiana Workforce Commission, may enter into agreements with employers located in urban revitalization zones under which the employers may receive Workforce Innovation and Opportunity Act funds, to the extent that these funds are received from the federal government.

E. Notwithstanding any provision of this Chapter or other law to the contrary, the incentives provided by this Section shall be in lieu of any incentives under the Enterprise Zone Program.

Acts 2005, No. 466, §1, eff. July 1, 2005; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2015, No. 125, §3, eff. July 1, 2015, §6, eff. July 1, 2018; Acts 2015, No. 426, §6; Acts 2016, 1st Ex. Sess., No. 29, §2, eff. April 1, 2016.

NOTE: See Acts 2016, 1st Ex. Sess., No. 29, §2, regarding effectiveness.



RS 51:1808 - Industrial development bonds

§1808. Industrial development bonds

Any other provision of law to the contrary notwithstanding, a city or parish governing body, which is also the governing authority of a revitalization zone and has authority to issue revenue bonds, may sell such bonds and use the proceeds for loans to any new or expanding business or industry in the revitalization zone.

Acts 2005, No. 466, §1, eff. July 1, 2005.



RS 51:1821 - BUSINESS OPPORTUNITY SELLERS AND AGENTS

CHAPTER 23. BUSINESS OPPORTUNITY SELLERS AND AGENTS

§1821. Definitions

As used in this Chapter, the following terms and phrases have the meaning ascribed to them unless the context requires otherwise:

(1) "Business opportunity" means the sale or lease for an initial required consideration exceeding three hundred dollars of any goods or services which are transferred to a purchaser for the purpose of enabling the purchaser to start a business, and in which the seller or agent:

(a) Represents that the seller or an entity to which it will refer the purchaser, will provide or assist the purchaser in finding business locations on premises neither owned nor leased by the purchaser or seller for the use or operation of vending machines, racks, display cases, currency-operated amusement machines, or other similar devices; or

(b) Represents that the seller, or any entity to which it will refer the purchaser, will purchase any or all products to be sold, made, produced, fabricated, assembled, grown, bred, or modified by the purchaser using in whole or in part the supplies, services, or goods sold to the purchaser by the seller; or

(c) Guarantees that the purchaser is to derive income from the business opportunity which exceeds the price paid for the business opportunity, or that the seller is to refund all or part of the price paid for the business opportunity, or repurchase any of the products, equipment, supplies, or goods supplied by the seller, if the purchaser is unsatisfied with the business opportunity; or

(d) Represents that for a fee exceeding three hundred dollars the seller will provide a sales plan or marketing program which will enable the purchaser to derive income from the business opportunity which exceeds the price paid for the business opportunity. This provision shall not apply to the sale or lease of a sales plan or marketing program made in conjunction with the licensing of a registered trademark or service mark.

"Business opportunity" does not include the sale of an ongoing business when the owner of that business sells and intends to sell only that one business, and does not include the sale, not for profit, of sales demonstration equipment, materials, or samples for a total price of five hundred dollars or less.

(2) "Initial required consideration" includes consideration required by express condition or practical necessity, or for which the buyer or lessee becomes obligated before the commencement of the business, or during the following one hundred eighty days.

(3) "Seller" means a person or entity which sells or leases, or offers to sell or to lease a business opportunity.

(4) "Agent" means a person who solicits prospective purchasers or negotiates on behalf of a seller.

(5) "Department" means the Department of Justice.

Added by Acts 1981, No. 814, §1; Acts 1988, No. 625, §6.



RS 51:1822 - Surety bond

§1822. Surety bond

A. A business opportunity seller shall maintain a surety bond issued by a surety company authorized to do business in this state in the amount of fifty thousand dollars. The bond shall be in favor of the state for the use, benefit, and indemnity of any person who suffers any damage or loss as a result of the seller's dishonesty, unfair or deceptive practice, breach of the contract for the business opportunity sale or any duty arising therefrom, or violation of law.

B. A business opportunity agent, whether an independent contractor, a broker, or an employee of the seller, shall maintain a surety bond issued by a surety company authorized to do business in this state in the amount of twenty-five thousand dollars. The bond shall be in favor of the state for the use, benefit, and indemnity of any person who suffers any damage or loss as a result of the agent's dishonesty, unfair or deceptive practice, breach of a duty, or violation of law.

C. The department may at any time require a seller or agent to file a new or additional bond in the amount of the original bond whenever he deems the security of a bond required by this Section to be unsatisfactory or finds that a bond has become insufficient to satisfy all claims accrued or contingent against the principal.

D. The state or any person claiming against the bond may maintain an action for damages or other relief against the principal or the surety, or both. The liability of the surety for all breaches of the conditions of the bond provided herein shall in no event exceed the amount of the bond.

E. The seller and agent shall file the bonds required of them with the department before doing any business in this state, including advertising or soliciting. New or additional bonds shall be filed before continuing business in this state.

F. Whoever violates the provisions of Subsections A, B, or E of this Section shall be guilty of a misdemeanor, punishable by a fine of five hundred dollars and by imprisonment for not more than six months.

G. The bonding requirements of this Section shall apply only to business opportunities as defined in R.S. 51:1821(1)(a), (b), or (c).

H. The term of a bond required by this Section shall be continuous. The surety on said bond may terminate the bond upon giving a sixty-day written notice to the assistant secretary and the principal; however, the liability of the surety for the acts of the principal shall continue during the sixty-day period. The notice shall not release the surety from liability which accrues before the termination becomes final, but which is discovered after that date.

Acts 1988, No. 625, §6; Acts 2001, No. 819, §1.



RS 51:1823 - Prohibited acts

§1823. Prohibited acts

No business opportunity seller or agent shall:

(1) Represent that a business opportunity provides income or earning potential of any kind unless the seller has documented data to substantiate the claims of income or earning potential and discloses this data to the prospective purchaser at the time such representations are made.

(2) Advertise or make any written reference to a specific range or level of income or earning potential without setting forth the following disclosure, with blanks completed in print as large or larger than that referring to income or earning potential:

"No assurance of earnings or ranges of earnings can be made. The number of purchasers who have earned more through this business than they invested is at least _________. This is ________ percent of the total number of purchasers. This information is current as of
(date)
.

(3) Use the trademark, service mark, trade name, logotype, advertising, or other commercial symbol of any business which does not either control the ownership interest in the seller or expressly permit the seller to use its trademark, service mark, trade name, logotype, advertising, or other commercial symbol.

(4) Make or authorize the making of any reference to its compliance with this Chapter in any advertisement or contract with prospective purchasers.

(5) Use advertising which does not include the actual business name of the seller, and, if it differs, the name under which the business opportunity is operated, and the street address of the principal place of business of the seller.

(6) Fail to embody the sale or lease in a written agreement, or to include in that agreement all material statements, representations, or promises made orally prior to execution of the written agreement by the seller or agent, or both.

(7) Include in any agreement a waiver of the purchaser's rights established by law.

(8) Offer, sell, or lease a business opportunity in Louisiana without appointing the secretary of state as its agent in Louisiana authorized to receive service of process.

(9) Fail to provide, upon request of a district attorney, the attorney general, or the assistant secretary, documented data to substantiate claims of income or earning potential.

Added by Acts 1981, No. 814, §1.



RS 51:1824 - Unfair practice

§1824. Unfair practice

A violation of any of the provisions of this Chapter shall constitute an unfair practice under the provisions of R.S. 51:1401 through R.S. 51:1418.

Added by Acts 1981, No. 814, §1.



RS 51:1901 - DECEPTIVE PRACTICES IN

CHAPTER 24. DECEPTIVE PRACTICES IN

SOLICITING CHARITABLE CONTRIBUTIONS

§1901. Definitions

For the purposes of this Chapter, the following definitions shall apply to the terms used herein:

(1) "Charitable Organization" means a person who is or holds himself out to be a benevolent, civic, recreational, educational, voluntary, health, law enforcement, social service, philanthropic, fraternal, humane, patriotic, religious, or eleemosynary organization.

(2) "Contribution" means the promise or grant of any money, property, or services of any kind or value.

(3) "Person" means any individual, organization, trust, foundation, group, association, partnership, corporation, society, other entity, or any combination of them.

(4) "Authority" means the state of Louisiana or any agency thereof, or any parish, municipality, political subdivision, or entity established by law for the purpose of operating a public transportation facility.

(5) "Facility" means any public transportation facility, including, but not limited to, railroad stations, bus stations, ship ports, ferry terminals, roadside welcome stations, highway service plazas, airports served by scheduled passenger service, or highway rest areas.

(6) "Professional solicitor" means any person who, for financial consideration, solicits contributions for or on behalf of a charitable organization, whether such solicitation is performed personally or through his agents, servants, or employees or through agents engaged in the solicitation of contributions under the direction of such person. A salaried officer or salaried employee of a charitable organization maintaining a permanent establishment within the state shall not be deemed to be a professional solicitor. However, any salaried officer or salaried employee of a charitable organization who engages in the solicitation of contributions in any manner for more than one charitable organization, if a fee is charged for services to the organization other than the one that he is employed by, shall be deemed a professional solicitor. This definition shall not apply to a person who solicits contributions on behalf of a charitable organization on a voluntary basis. Persons making interstate solicitations from Louisiana or making interstate solicitations into Louisiana for charitable organizations are deemed to be professional solicitors.

(7) "Department" means the Louisiana Department of Justice.

(8) "Commercial co-venturer" means any person who for profit regularly and primarily is engaged in trade or commerce other than in soliciting for charitable organizations or charitable purposes and who conducts a charitable sales promotion or advertises that a portion of revenue will be donated to a nonprofit entity.

Added by Acts 1981, No. 849, §1; Acts 1986, No. 906, §1; Acts 1987, No. 274, §1; Acts 1987, No. 784, §1; Acts 1995, No. 1053, §1; Acts 1997, No. 228, §1; Acts 1997, No. 943, §1.



RS 51:1901.1 - Registration of professional solicitors; fees; bonds

§1901.1. Registration of professional solicitors; fees; bonds

A. Not less than ten days prior to doing business in this state, a professional solicitor shall register with the department by filing an application, application fee, and bond with the department as provided in this Section.

B. An application for registration or renewal of registration shall be in writing, shall be signed and sworn to by the principal officer of the professional solicitor, and shall be in the form prescribed by the department.

C. An application for registration or renewal of registration shall be accompanied by a fee of one hundred fifty dollars. A professional solicitor which is a partnership or corporation may register for and pay a single fee on behalf of all its partners, officers, directors, and employees.

D. At the time of making application for registration and renewal of registration, any professional solicitor with custody or control of contributions made to a charitable organization shall file a department-approved bond with the state treasurer. The applicant shall be the principal obligor and shall maintain the bond in effect as long as the registration is in effect. The bond shall be for twenty-five thousand dollars or greater, as prescribed by the department, with one or more corporate sureties licensed to do business in this state whose liability in the aggregate at least equals the amount of the bond. The bond shall run to the state for the use of the department and to any person who may have a cause of action against the obligor of the bond for any losses resulting from malfeasance, nonfeasance, or misfeasance in the conduct of solicitation activities. A professional solicitor which is a partnership or corporation may file one twenty-five thousand dollar bond, or an amount specified by the department, on behalf of all its partners, officers, directors, and employees. A professional solicitor who qualifies as a telephonic seller and is required to file a bond pursuant to R.S. 45:829 shall be exempt from the bonding requirements of this Subsection.

E. Each registration as a professional solicitor shall be valid for a period of one year and may be renewed for additional one-year periods as provided in this Section. No person shall act as a professional solicitor after the expiration, suspension, or revocation of registration or renewal of registration.

Acts 1995, No. 1053, §1.



RS 51:1901.2 - Commercial co-venturers

§1901.2. Commercial co-venturers

A. Prior to the commencement of any charitable sales promotion in this state conducted by a commercial co-venturer on behalf of a charitable organization, the commercial co-venturer shall obtain the written consent of the charitable organization whose name will be used during the charitable sales promotion.

B. In conducting a charitable sales promotion, if the actual dollar amount or percentage per unit of goods or services purchased or used that will benefit the charitable organization or charitable purpose has been determined, the commercial co-venturer shall disclose the amount or percentage in each advertisement for the charitable sales promotion. If the actual dollar amount or percentage per unit of goods or services purchased or used that will benefit the charitable organization or charitable purpose cannot be reasonably determined prior to the beginning of the charitable sales promotion, the commercial co-venturer shall disclose an estimated amount or percentage in each advertisement for the charitable sales promotion. The estimate shall be reasonable and shall be based on all the relevant facts known to the commercial co-venturer and the charitable organization.

C. A commercial co-venturer shall keep a final accounting for each charitable sales promotion that it conducts for a period of three years following the completion of the charitable sales promotion. A commercial co-venturer shall provide a final accounting for each charitable sales promotion that it conducts to the charitable organization on whose behalf the charitable sales promotion was conducted not later than ten days after the charitable organization requests it. A commercial co-venturer shall provide to the department a copy of the final accounting for each charitable sales promotion that it conducts not later than ten days after the department requests it.

D. To the extent necessary to protect the public from fraudulent or deceptive advertising, the department may adopt rules requiring commercial co-venturers to disclose in advertisements for a charitable sales promotion the actual or estimated amount or percentage of goods or services purchased that will benefit the charitable organization, sponsor, or charitable purpose or sponsor purpose, and to disclose the specific name of the recipient charity.

Acts 1997, No. 228, §1.



RS 51:1902 - Substantiation of charitable purpose

§1902. Substantiation of charitable purpose

A. Any charitable organization, solicitor therefor, or person controlling or possessing such information shall provide, upon request, to any district attorney, the attorney general, or donor the following information:

(1) Information relevant to or as substantiation for:

(a) Any express or implied claims that an organization is a benevolent, civic, recreational, educational, voluntary, health, law enforcement, social service, philanthropic, fraternal, humane, patriotic, or religious organization; or that said organization delivers certain goods or services.

(b) Disclosure statements required by R.S. 51:1903 and 1904.

(2) The names and residential addresses of all incorporators, shareholders, directors, officers, sales persons, and employees of the organization.

(3) Any information or documentation required under the Louisiana Unfair Trade Practices and Consumer Protection Law.

B. Failure to provide the information requested in Paragraph A(3) of this Section shall constitute an unfair and deceptive trade practice under the Louisiana Unfair Trade Practices and Consumer Protection Law.

Added by Acts 1981 No. 849, §1; Acts 1995, No. 1053, §1.



RS 51:1903 - Law enforcement solicitations; sanctioned organizations

§1903. Law enforcement solicitations; sanctioned organizations

A.(1) The Louisiana State Police and each law enforcement entity which is a department of a parish or local governmental entity may designate one benevolent organization as its "sanctioned benevolent organization". The designated benevolent organization must be the organization with the highest number of officers as members in that law enforcement entity. The law enforcement entity must notify the consumer protection section of the Department of Justice of this designation.

(2) Any such sanctioned benevolent organization may, in its solicitation, include the information that it is the sanctioned benevolent organization of its sponsoring law enforcement entity.

(3) Any benevolent organization not so sanctioned must disclose at the outset of its solicitation, in addition to all other disclosures required under this Chapter, that it is not sanctioned by any law enforcement entity in the state of Louisiana.

B. Any person soliciting donations, contributions, or payments for goods or services to organizations which expressly or impliedly hold themselves out to be law enforcement organizations, publications of law enforcement organizations, or promoters of activities to benefit law enforcement organizations or law enforcement officers must disclose the following at the outset of the solicitation:

(1) The actual name of the caller and the city, town, or parish and state from which he is calling.

(2) The exact name and principal business address of the soliciting organization or publication.

(3) The total number of active or retired law enforcement personnel who are members of each beneficiary organization or subscribers, in the case of a publication, and the percentage of these who are Louisiana residents.

(4) In the case of a publication, the total number of copies of the most recently published issue individually addressed and mailed to law enforcement officers.

(5) In the case of a publication, no bill or invoice may be sent by the publication for the purchase of a subscription or advertising space unless the publication has received a signed order for each subscription or each advertising placement before the bill or invoice is sent.

Added by Acts 1981, No. 849, §1; Acts 1997, No. 333, §1.



RS 51:1904 - Fire Fighting Solicitations

§1904. Fire Fighting Solicitations

Any person soliciting donations, contributions or payments for goods or services to organizations which expressly or impliedly hold themselves out to be fire fighting organizations, publications of fire fighting organizations, or promoters of activities to benefit fire fighting organizations or fire fighting officers must disclose the following at the outset of the solicitation:

(1) The actual name of the caller and the city, town, or parish and state from which he is calling.

(2) The exact name and principal business address of the soliciting organization or publication.

(3) The total number of active or retired fire fighting personnel who are members of each beneficiary organization or subscribers, in the case of a publication, and the percentage of these who are Louisiana residents.

(4) In the case of a publication, the total number of copies of the most recently published issue individually addressed and mailed to fire fighting officers.

Added by Acts 1981, No. 849, §1.



RS 51:1904.1 - Disclosures

§1904.1. Disclosures

It is an unfair and deceptive act or practice for a professional solicitor, in connection with any charitable solicitation, to:

(1) Fail to provide all of the following information prior to an oral charitable solicitation or at the same time a written charitable solicitation is made:

(a) A clear and conspicuous statement that the solicitation is being performed by a for-profit fundraising firm.

(b) The identity of the for-profit fundraising firm.

(c) The specific charitable purpose for which the charitable solicitation is being conducted.

(2) Fail to provide any of the following information if requested by the consumer:

(a) The percentage of funds solicited which are designated for the charitable organization.

(b) The percentage of funds solicited which are designated for the for-profit fundraising firm.

(c) The percentage of funds to the charitable organization that are used for a charitable purpose.

Acts 1995, No. 1053, §1.



RS 51:1905 - Prohibited acts

§1905. Prohibited acts

A. It shall be unlawful for any charitable organization, solicitor therefor, or person owning, managing, directing, representing, or acting as agent for any charitable organization, an organization soliciting contributions for any charitable organization, or an organization claiming to sell merchandise, products, goods, or services for charitable purposes to engage in unfair methods of competition, unfair or deceptive practices, or misrepresentation.

B. Prohibited acts include, but are not limited to:

(1) False claims that an organization is charitable, nonprofit, or tax exempt.

(2) False claims that an organization is composed of other named or unnamed charitable organizations.

(3) Unauthorized use of the names and implied endorsements of bona fide charitable organizations in the absence of written, notarized authorizations dated less than six months prior to the date the solicitation or sale is made.

(4) False claims concerning the number or membership characteristics of members within the charitable organization.

(5) False claims of the contributions made to other bona fide charitable organizations.

(6) False claims made concerning the date, location, number of participants or attendees, or nature of staged charitable events.

(7) False claims concerning the number of employees or solicitors paid by an organization, the salaries and expenses paid to its staff, management or directors, or the percentage of administrative costs involved in any fund raising activity.

(8) Use of false or fictitious names or addresses for a charitable organization or use of false, fictitious names or aliases by any solicitor, employee, representative, agent, or management official.

(9) False claims that merchandise, products, goods, or services are made by, provided by, or sold on behalf of a charitable organization.

(10) False claims that the profits from sales of merchandise, products, goods, or services are predesignated as contributions to a charitable organization.

Acts 1987, No. 700, §1.



RS 51:1905.1 - Prohibited acts and additional remedies

§1905.1. Prohibited acts and additional remedies

A. It shall be unlawful for any charitable organization, solicitor therefor, or person owning, managing, directing, representing, or acting as agent for any charitable organization to engage in unfair or deceptive practices or misrepresentations regarding the purposes for which funds are being solicited.

B. In addition to other remedies or penalties provided by law, if any charitable organization, solicitor therefor, or person owning, managing, directing, representing, or acting as agent for any charitable organization represents, either orally or in writing, that the proceeds of the solicitation shall be used for a specific person, event, facility, institution, or project, the person, sponsor of the event, or owner or operator of the facility, institution, or project named as beneficiary may file suit:

(1) To enjoin any unauthorized use of its name or other actions which are in violation of this Section.

(2) To obtain the proceeds of the solicitation, as a third party beneficiary under Civil Code Article 1978, if the proceeds are not forthcoming from the charitable organization, solicitor therefor, or person owning, managing, directing, representing, or acting as agent for any charitable organization.

Acts 1997, No. 819, §2, eff. July 10, 1997.



RS 51:1905.2 - Donation receptacles; violations

§1905.2. Donation receptacles; violations

A. Any person who is not affiliated with or acting on behalf of a charitable organization, who places, maintains, services, and collects contents from a donation receptacle placed in public view that is placed for the purpose of collecting donated clothing, household items, or other such donated items for future resale or subsequent donation for purposes of claiming a tax deduction shall permanently affix to the receptacle a label or sign, with lettering no less than three inches in height and one half inch in width, that includes all of the following information:

(1) A statement that reads "DONATIONS MADE IN THIS RECEPTACLE SUPPORT A COMMERCIAL BUSINESS (INSERT NAME OF BUSINESS) AND DO NOT QUALIFY AS CHARITABLE CONTRIBUTIONS FOR TAX PURPOSES."

(2) The person's name, telephone number, electronic mail address, and physical address.

B. Violation of Subsection A of this Section shall constitute an unfair trade practice under the Unfair Trade Practices Law.

Acts 2010, No. 172, §1.



RS 51:1906 - Permits

§1906. Permits

A. Any person desiring to solicit funds within a public transportation facility shall first obtain a written permit designating the times, dates, and area or areas where solicitation of funds is permitted from the authority responsible for the administration of the facility. A written application for such permit shall be submitted to the authority and shall contain the following:

(1) The full name, street address, mailing address and telephone number of the person or organization sponsoring, promoting, or conducting the proposed activities.

(2) The full name, street address, mailing address and telephone number of each person who will participate in such activities and of the person who will have supervision of and responsibility for the proposed activities.

(3) A description of the proposed activities indicating the type of communication to be involved.

(4) The dates on and the hours during which the activities are proposed to be carried out and the expected duration of the proposed activities.

(5) The number of persons to be engaged in such activities.

B. The organization sponsoring the proposed activities shall attach to the application a Section 501(C) tax exemption statement of the Internal Revenue Code showing it is a bona fide charitable organization.

C. The authority may require an applicant to include any additional information which it determines is reasonably necessary to identify the organization or persons involved. The authority may effectuate appropriate restrictions on the hours and location of such activities and the number of persons involved in soliciting funds.

Acts 1987, No. 274, §1; Acts 1987, No. 784, §1.



RS 51:1907 - Areas where solicitations are unlawful

§1907. Areas where solicitations are unlawful

The solicitation of funds by charitable organizations shall be conducted only in or upon those premises which are nonsecured, public use areas and may be restricted to a specific location. Solicitation of funds shall not be conducted in the following places:

(1) In any area reserved for a particular use, such as a parking area, restroom facility, restaurant, ticket counter, baggage claim area, vehicular travel areas, or pedestrian walkways.

(2) Within any area leased exclusively to a tenant by the authority operating the facility.

(3) Within ten feet of any door area.

(4) Within fifty feet of an airport security check area.

(5) Inside a visitor information center.

Acts 1987, No. 274, §1; Acts 1987, No. 784, §1.



RS 51:1908 - Name Badges

§1908. Name Badges

Each individual soliciting funds shall prominently display on his person a badge, provided by the sponsoring person or organization and approved by the authority, bearing the signature of a responsible officer of the authority and that of the person soliciting funds, and describing the person soliciting funds by name, age, height, weight, eye color, hair color, street address, principal occupation, and indicating the name of the organization for which funds are being solicited.

Acts 1987, No. 274, §1; Acts 1987, No. 784, §1.



RS 51:1909 - Conducting of solicitation of funds; emergencies, revocations

§1909. Conducting of solicitation of funds; emergencies, revocations

A. In conducting any activity under the provisions of this Chapter, no person shall do any of the following activities:

(1) Obstruct, delay, or interfere in any way with the free movement of any other person; seek to coerce or physically disturb any other person; or hamper or impede the conduct of any authorized business at the facility.

(2) Use any sound or voice-amplifying apparatus on the premises of the facility.

(3) Use any drum, bell, tambourine, horn, or other noisemaking device on the premises of the facility.

(4) Indicate to the public in any manner that he is a representative of the facility.

(5) Misrepresent his identity.

(6) Simulate enforcement of a violation of any parking regulation or other law on the premises of the facility.

(7) Be under sixteen years of age.

(8) Persist after solicitation of funds has been declined.

(9) Engage in dancing, singing, or chanting on the premises of the facility.

(10) Give, offer, or sell food or drinks on the premises of the facility.

B. A facility manager, or his authorized representative, may declare an emergency because of excessively or unusually congested conditions in a facility due to adverse weather, interruptions of a schedule, or extremely heavy traffic movements, or for emergency security measures. In the event of an emergency, an announcement to this effect shall be made. Any person soliciting contributions immediately shall cease such activities for the duration of the emergency.

C. The authority may suspend or revoke the permit held by any person for good cause shown. Good cause shall include, but is not limited to, the following:

(1) Violation of a restriction imposed by the authority.

(2) Continued, substantial complaints from the public about harassment on the premises of the facility.

(3) Any action that adversely affects the health or safety of the public while on the premises of the facility.

(4) Fraud or misrepresentation in any application.

Acts 1987, No. 274, §1; Acts 1987, No. 784, §1.



RS 51:1909.1 - Violations; penalties

§1909.1. Violations; penalties

A. Repealed by Acts 1997, No. 943, §2.

B. The attorney general may send notice to any person not in compliance with the registration provisions of this Chapter. Failure to register within thirty days after receipt of this notice will, after a hearing in a court of competent jurisdiction, result in a fine of not more than five hundred dollars per day for each day the professional solicitor fails to register.

C. Violation of any provision of this Chapter shall constitute an unfair trade practice under the Unfair Trade Practices and Consumer Protection Law.1

D. Whoever violates any provision of this Chapter shall, after a hearing in a court of competent jurisdiction, be fined not more than five thousand dollars for the first offense and not more than ten thousand dollars for any subsequent offense and shall also be subject to the civil penalties, including injunctive relief, contained in the Unfair Trade Practices and Consumer Protection Law.

Added by Acts 1981, No. 849, §1; Acts 1987, No. 274, §1; Acts 1987, No. 700, §1; Acts 1987, No. 784, §1; Acts 1995, No. 1053, §1; Acts 1997, No. 228, §1; Acts 1997, No. 943, §§1, 2.

1R.S. 51:1401 et seq.



RS 51:1910 - Definitions

CHAPTER 25. LOAN BROKERS

§1910. Definitions

For purposes of this Chapter the following definitions apply:

(1)(a) A "loan broker" is any person, firm, or corporation who, in return for any consideration from any person, promises to:

(i) Procure for such person, or assist such person in procuring a loan from any third party, or

(ii) Consider whether or not it will make a loan to such person.

(b) This Chapter shall not apply to:

(i) Any party designated and compensated by a Louisiana licensed insurance company as its agent to service loans it makes in this state;

(ii) Any attorney who arranges financing incidentally in the lawful practice of law in this state;

(iii) Any person licensed by the Louisiana Real Estate Commission who arranges financing in the normal course of representation of a client for the purchase, sale, lease, or rental of real estate;

(iv) Any financial institution chartered under Title 6 of the Louisiana Revised Statutes of 1950, a national financial institution chartered under the laws of the United States, any bank, banking institution, savings and loan, or credit union licensed and regulated by the financial institution regulatory body of any state, or a financial institution chartered under the laws of another state, or the officers or employees of the aforesaid banking or financial institutions in the performance of their duties for such banking or financial institutions;

(v) A lender licensed pursuant to the Louisiana Consumer Credit Act or by the Louisiana Office of Financial Institutions; however, such exemption shall apply only to the brokering of consumer loans.

(vi) Any person, corporation, or association licensed by the Louisiana Motor Vehicle Commission;

(vii) Any approved lender, or its employees, under the rules and regulations of the Federal Housing Administration, the Veterans Administration, the Federal National Mortgage Association, or any similar federal agency;

(viii) Any person whose fee is wholly contingent on the successful procurement of a loan from a third party and to whom no fee is paid prior to such procurement; or

(ix) Any person arranging financing for the sale of his product.

(x) Any person licensed pursuant to the Residential Mortgage Lending Act who engages in residential mortgage lending activities as defined in Chapter 14 of Title 6 of the Louisiana Revised Statutes of 1950.

(xi) Any income tax preparer who is an authorized Internal Revenue Service e-file provider and whose only brokering activity is facilitating refund anticipation loans, as defined in R.S. 9:3572.2(B)(9).

(2) A "loan" is an agreement to advance money or property in return for the promise to make payments therefor, whether such agreement is styled as a loan, a lease, or otherwise.

Added by Acts 1982, No. 811, §1. Acts 1984, No. 465, §1; Acts 1986, No. 729, §2; Acts 2000, 1st Ex. Sess., No. 34, §3, eff. April 14, 2000; Acts 2003, No. 665, §3, eff. June 27, 2003.



RS 51:1911 - Bond or trust account required

§1911. Bond or trust account required

A. Every loan broker must obtain a surety bond issued by a surety company authorized to do business in Louisiana, or establish a trust account with a licensed and insured bank or savings institution located in Louisiana. The amount of the bond or trust account shall be twenty five thousand dollars. The bond or trust account shall be in favor of the state of Louisiana. Any person damaged by the loan broker's breach of contract or of any obligation arising therefrom, or by any violation of law, or the attorney general seeking additional relief under R.S. 51:1408, may bring an action against the bond or trust account to recover monies therefrom. The aggregate liability of the surety or trustee shall be only for actual damages or additional relief under R.S. 51:1408 and in no event shall exceed the amount of the bond or trust account.

B. The term of the bond shall be continuous, but it shall be subject to termination by the surety upon giving sixty days written notice to the principal and to the state treasurer. The bond shall continue in effect during the sixty day period.

C. A copy of said bond shall be conspicuously posted at any business location of the broker near the location where payments are received.

D. It shall be unlawful for any loan broker or its agent or employee to post an expired bond or a bond which does not meet the requirements of this Chapter.

E. It shall be unlawful for any loan broker or its agent or employee to collect or attempt to collect any deposit or payment toward a fee where a valid bond as required by Subsections A and B herein is not posted as required by Subsection C herein.

F. Any person who is found guilty of any act prohibited by this Section shall be guilty of a misdemeanor and shall be fined five hundred dollars, and may be imprisoned for up to six months, or both.

Added by Acts 1982, No. 811, §1.



RS 51:1912 - Filing with the state treasurer

§1912. Filing with the state treasurer

A. Prior to placing any advertisement or making other representations to prospective borrowers in this state, every loan broker shall file with the state treasurer a copy of the disclosure statement required by R.S. 51:1914 and either a certified copy of the bond or a certified copy of the formal notification by the depository that the trust account required by R.S. 51:1911A is established. These filings shall be updated as any material changes in the required information or the status of the bond or trust account occur, but not less than annually.

B. Failure to comply with Subsection A of this Section shall be a misdemeanor punishable by a fine of five hundred dollars or imprisonment for up to six months, or both.

Added by Acts 1982, No. 811, §1.



RS 51:1913 - Contracts to be in writing

§1913. Contracts to be in writing

Every loan brokerage contract shall be in writing and signed by all contracting parties. A copy of the contract shall be given to the prospective borrower at the time he signs the contract.

Added by Acts 1982, No. 811, §1.



RS 51:1914 - Required disclosure statement

§1914. Required disclosure statement

At least seven days prior to the time any person signs a contract for the services of a loan broker, or the time of the receipt of any consideration by the loan broker, whichever occurs first, the broker must provide to the party with whom he contracts a written document, the cover sheet of which is entitled in at least ten point bold face capital letters "DISCLOSURE REQUIRED BY LOUISIANA LAW". Under this title shall appear the statement in at least ten point type that "The state of Louisiana has not reviewed and does not approve, or disapprove any loan brokerage contract. The information contained in this disclosure has not been verified by the state. If you have any questions see an attorney before you sign a contract agreement." Nothing except the title and required statement shall appear on the cover sheet. The disclosure document shall contain the following information:

(1) The name of the broker; whether the broker is doing business as an individual, partnership, or corporation; the names under which the broker has done, is doing, or intends to do business; and the name of any parent or affiliated companies.

(2) The names, addresses, and titles of the broker's officers, directors, trustees, general partners, general managers, principal executives, and any other persons charged with responsibility for the broker's business activities; and all the broker's employees located in Louisiana.

(3) The length of time the broker has conducted business as a loan broker.

(4) A full and detailed description of the actual services that the broker undertakes to perform for the prospective borrower.

(5) One of the following statements, whichever is appropriate:

(a) "As required by Louisiana law, this loan broker has secured a bond by ______________________________, a surety authorized to do business in this state. A certified copy of this bond is filed with the state treasurer. Before signing a contract with this loan broker, you should check with the surety company to determine the bond's current status," or

(b) "As required by Louisiana law, this loan broker has established a trust account (number of account) with (name/address of bank or savings institution). Before signing a contract with this loan broker you should check with the bank or savings institution to determine the current status of the trust account."

Added by Acts 1982, No. 811, §1.



RS 51:1915 - Violation as unfair trade practice; enforceability; substantiation

§1915. Violation as unfair trade practice; enforceability; substantiation

A. Violation of any of the provisions of this Chapter shall constitute an unfair practice under R.S. 51:1405(A).

B. If a loan broker uses any untrue or misleading statements in connection with a loan brokerage contract, fails to fully comply with the requirements of this Chapter, fails to comply with the terms of the contract or any obligation arising therefrom, or fails to make diligent effort to obtain or procure a loan on behalf of the prospective borrower, then, upon written notice to the broker, the prospective borrower may void the contract, and shall be entitled to receive from the broker all sums paid to the broker, and recover any additional damages including attorney's fees.

C. Any contract for loan brokering services is unenforceable against the prospective borrower and a violation of this Chapter if it contains any provisions whereby the prospective borrower agrees to waive any requirements of this Chapter.

D. The remedies provided herein shall be in addition to any other remedies provided for by law.

E. Loan brokers must provide substantiation for advertising claims or other representations made to solicit business upon request of a district attorney, the attorney general or the director of the office of consumer protection.

Added by Acts 1982, No. 811, §1.



RS 51:1916 - Application

§1916. Application

The provisions of this Chapter shall apply in all circumstances in which any party to the contract conducted any contractual activity, including but not limited to advertising, solicitation, discussion, negotiation, offer, acceptance, signing, or performance, in this state.

Added by Acts 1982, No. 811, §1.



RS 51:1921 - THE LOUISIANA CAPITAL COMPANIES

CHAPTER 26. THE LOUISIANA CAPITAL COMPANIES

TAX CREDIT PROGRAM

§1921. Short title

This Chapter may be cited as the Louisiana Capital Companies Tax Credit Program.

Added by Acts 1983, No. 642, §1.



RS 51:1922 - Policy statement

§1922. Policy statement

The primary purpose of the Louisiana Capital Companies Tax Credit Program is to provide assistance in the formation and expansion of new businesses which create jobs in the state by providing for the availability of venture capital financing to entrepreneurs, managers, inventors, and other individuals for the development and operation of qualified Louisiana businesses.

Acts 1983, No. 642, §1; Acts 1989, No. 496, §1.



RS 51:1922.1 - Administration of the program

§1922.1. Administration of the program

The Department of Economic Development shall maintain and interpret policy for the Louisiana Capital Companies Tax Credit Program. The Office of Financial Institutions shall perform the regulatory and examination functions of the program.

Acts 2001, No. 1122, §1, eff. July 1, 2001.



RS 51:1923 - Definitions

§1923. Definitions

For the purposes of this Chapter, the following terms shall have the meanings provided herein, unless the context clearly indicates otherwise:

(1) "Approved technology-based businesses" means any qualified Louisiana business that is a qualified Louisiana technology-based business, the investment in which is approved in writing by at least two of the Louisiana research parks at the time.

(2) "Certified capital" means an investment pursuant to R.S. 51:1924(A) and (B) or an investment pursuant to R.S. 22:832(E) into a certified Louisiana capital company.

(3) "Certified Louisiana capital company" means any partnership, corporation, or other legal entity, whether organized on a profit or nonprofit basis, that has as its primary business activity the investment of cash in such a manner as to acquire equity in or provide financing assistance as a licensed business and industrial development corporation to qualified Louisiana businesses that are in need of capital for survival, expansion, new product development, or similar business purposes and that is certified by the commissioner of the office of financial institutions, as meeting the criteria of this Chapter and thus eligible for the tax credit provided in this Chapter.

(4) "Certified Louisiana capital company group" means any one or more certified Louisiana capital companies which share common management or are under common control, whether such management or control is accomplished directly or indirectly.

(5) "Commissioner" means the commissioner of the Office of Financial Institutions within the office of the governor.

(6) "Department" means the Department of Economic Development.

(7) "Disadvantaged business" means, with respect to all investment pools certified after January 1, 2002, any qualified Louisiana business that has its headquarters located, at the time of investment, in a low-income community, as such term is defined in Section 45(D)(e) of the Internal Revenue Code of 1986, as amended.

(8) "Equity in a qualified Louisiana business" is defined as an interest that in substance and in form is either:

(a) Common stock, preferred stock, or an equivalent ownership interest in a limited liability company, partnership, or other entity.

(b) A loan with a stated maturity of not less than five years which provides for conversion into equity at a future date or has equity features. The department shall promulgate rules to determine what constitutes equity features for the purpose of this definition.

(9) "Investment date" means, with respect to each investment pool, the date on which the investment pool transaction closes.

(10) "Investment pool" means the aggregate of all investments of certified capital in a particular certified Louisiana capital company which are made as part of the same transaction.

(11)(a) "Louisiana research park" means any property-based venture located in the state of Louisiana which has all of the following elements:

(i) Existing or planned land and buildings designed primarily for private and public research and development facilities, high technology and science-based companies, and support services.

(ii) A contractual and/or formal ownership or operational relationship with one or more universities or other institutions of higher education and science research.

(iii) A role in promoting research and development by the university in partnership with industry, assisting in the growth of new ventures, and promoting economic development.

(iv) A role in aiding the transfer of technology and business skills between the university and industry tenants.

(b) A Louisiana research park may be a not-for-profit or for-profit entity owned wholly or partially by a university or a university-related entity. Alternatively, a Louisiana research park may be owned by a non-university entity but have a contractual or other formal relationship with a university, including joint or cooperative ventures between a privately developed research park and a university.

(12) "Qualified investment" means:

An investment that in substance and in form furthers economic development within Louisiana as defined by rule and is either:

(a)(i) A transaction that consists of the investment of cash and results in the acquisition of equity in a qualified Louisiana business; or

(ii) Financing assistance provided in cash to a qualified Louisiana business by a business and industrial development corporation licensed pursuant to the Louisiana Business and Industrial Development Corporation Act, R.S. 51:2386 et seq.

(b) An equity investment or debt investment which has a stated final maturity date of not less than five years from the origination of the debt investment in a qualified venture fund approved by the secretary.

(c) An equity or debt investment in a Louisiana-based economic development infrastructure project approved by the secretary.

(d) An equity or debt investment in a qualified technology fund approved by the secretary.

(13)(a) "Qualified Louisiana business" means a business that at the time of investment meets, or, as the direct result of an investment pursuant to this Chapter would meet, each of the following requirements:

(i) Operates primarily in Louisiana or performs substantially all of its production in Louisiana, or is headquartered in Louisiana with a substantial portion of its assets located in Louisiana and which is in need of capital and is involved in commerce for the purpose of retail, or the manufacturing, processing, or assembling of products, or conducting research and development, or providing services, provided that at least eighty percent of the total employees of such business shall be domiciled in the state of Louisiana and that at least eighty percent of the payroll of such business shall be paid to such employees.

(ii) Has, together with its affiliates, a net worth which is not in excess of eighteen million dollars.

(iii) Has, together with its affiliates, an average annual net income, after federal income taxes, excluding any carry-over losses, for the preceding two completed fiscal years which is not in excess of six million dollars.

(iv) Has, together with its affiliates, no more than five hundred employees.

(b) Any business, which is classified as a qualified Louisiana business at the time of the first investment in said business by a certified Louisiana capital company, shall remain classified as a qualified Louisiana business for any later additional investment into the business by that certified Louisiana capital company, provided each additional investment meets the definition of a qualified investment.

(14) "Qualified Louisiana startup business" means any qualified Louisiana business that is in development or has been operational for less than two years and is in need of capital for pre-startup, startup, survival, expansion, new product development, or similar business purpose or that is determined by the secretary as meeting the criteria of this Paragraph.

(15) "Qualified Louisiana technology-based business" means any qualified Louisiana business that is in need of capital for pre-startup, startup, survival, expansion stage, new product development, or similar business purpose that is engaged in or intends to provide technology-based products or services in information technology, communications, medical, biomedical, advanced materials, food, environmental, micro-manufacturing technologies, or that is determined by the secretary as meeting the criteria of this Paragraph.

(16) "Qualified technology fund" means any venture capital or private equity fund that meets all of the following criteria:

(a) The fund is managed or proposed to be managed directly or indirectly with representation from any of the following Louisiana research parks that elects to provide such representation: the Louisiana Technology Park in Baton Rouge, the University of New Orleans Research and Technology Park in New Orleans, the University Research Park in Lafayette and the InterTech Science Park in Shreveport; or any other technology parks certified by the secretary.

(b) The fund agrees to make all of the investments made by it with the proceeds of any investment from a certified Louisiana capital company in qualified Louisiana technology-based businesses.

(c) The investment policy of the qualified technology fund shall expressly provide that investments from the qualified technology fund may be made in qualified businesses located anywhere within the state of Louisiana.

(d) The fund agrees that the commissioner shall regulate the investment of the certified capital received by the qualified technology fund pursuant to rules promulgated by the secretary.

(17) "Qualified venture fund" means any certified Louisiana capital company that is designated a specialty business and industrial development corporation as defined in this Section and which is further certified by the secretary as meeting all of the following criteria:

(a) The fund's primary investment objectives include investing in Louisiana businesses in amounts not exceeding one million dollars.

(b) The fund agrees to make all of the investments made by it with the proceeds of any investment from a certified Louisiana capital company in qualified Louisiana businesses.

(c) A qualified venture fund shall not be an affiliate of a certified capital company that invests in a qualified venture fund.

(d) A qualified venture fund shall not have raised directly or combined with its affiliates more than ten million in certified capital, excluding any funds invested by a certified capital company as a qualified investment in a qualified venture fund pursuant to this Chapter. For purposes of this definition "affiliate" means a person or legal entity controlling, controlled by or under common control with, another person or legal entity, directly or indirectly through one or more intermediaries.

(e) The fund shall agree that the commissioner shall regulate the investment of the certified capital received by the qualified venture fund pursuant to rules promulgated by the secretary.

(18) "Research park early stage business" means any qualified Louisiana business that is a qualified Louisiana startup business which receives assistance from or has its principal place of business located at a Louisiana research park.

(19) "Secretary" means the secretary of the Department of Economic Development.

(20) "Specialty business and industrial development corporation" means any business and industrial development corporation licensed after January 1, 2002, and approved by the secretary as meeting one or more of the following criteria:

(a) A business and industrial development corporation that provides more than fifty percent of its qualified investments in businesses that are fifty-one percent owned or controlled by minorities or women.

(b) A business and industrial development corporation that provides more than fifty percent of its qualified investments in disadvantaged businesses.

(c) A business and industrial development corporation that is a nonprofit corporation providing more than fifty percent of its qualified investments in disadvantaged businesses or to businesses that are more than fifty percent owned or controlled by minorities or women.

(d) A business and industrial development corporation that is more than fifty percent owned or controlled in its daily operation by minorities or women. For purposes of this Subparagraph, any business and industrial development corporation that has been designated as a specialty business and industrial development corporation by the secretary prior to January 1, 2002, shall be considered a specialty business and industrial development corporation for purposes of this Section.

Acts 1983, No. 642, §1; Acts 1989, No. 496, §1; Acts 1993, No. 279, §2, eff. June 2, 1993; Acts 1996, No. 21, §2, eff. June 27, 1996; Acts 2001, No. 8, §17, eff. July 1, 2001; Acts 2001, No. 9, §9, eff. July 1, 2001; Acts 2001, No. 1122, §1, eff. July 1, 2001; Acts 2002, No. 84, §2, eff. June 25, 2002; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 51:1924 - Income tax credit or premium tax reduction

§1924. Income tax credit or premium tax reduction

A. A person, either natural or artificial, who invests in the certified capital of a certified Louisiana capital company may claim either a premium tax reduction pursuant to R.S. 22:832(E) or a credit against the person's Louisiana income tax in the person's taxable year in which the investment is made, as certified by the commissioner, pursuant to rules promulgated by the secretary, to the Department of Insurance or the Department of Revenue.

B.(1) The income tax credit shall be calculated by the commissioner as thirty-five percent of the person's cash investment in the certified capital of a certified Louisiana capital company.

(2) The total income tax credits granted in any calendar year shall not result in an additional reduction of total income tax revenues of greater than two million dollars.

(3) During any calendar year in which this Subsection will limit the amount of certified capital for which income tax credits are allowed, certified capital for which income tax credits are allowed will be allocated among certified Louisiana capital company groups. Requests for allocation shall be prepared for filing not later than December first on a form prescribed by the commissioner, which form shall include an affidavit by the person pursuant to which such person shall become legally bound and irrevocably committed to make an investment of certified capital in a certified Louisiana capital company subject only to receipt of an allocation pursuant to this Subsection. Any requests for allocation filed with the commissioner before December first of any calendar year shall be deemed to have been filed on December first of such year. Requests for allocation shall be allocated as follows:

(a) When aggregate requests for allocation by certified Louisiana capital company groups do not exceed five million seven hundred fourteen thousand two hundred eighty-five dollars, all requests for allocations shall be approved by the commissioner.

(b) When aggregate requests for allocation exceed five million seven hundred fourteen thousand two hundred eighty-five dollars, each certified Louisiana capital company group shall be entitled to receive an allocation to be calculated by dividing five million seven hundred fourteen thousand two hundred eighty-five dollars by the number of certified Louisiana capital company groups requesting allocations. In the event that this allocation results in one or more certified Louisiana capital groups receiving an allocation in excess of the amount which was requested, such excess shall be reallocated to the remaining certified Louisiana capital groups on an equal basis until the entirety of the allocation has been fully distributed.

(c) No certified Louisiana capital company certified after December first of any year shall be entitled to receive an allocation pursuant to Subparagraph (b) of this Paragraph for the same calendar year in which it was certified.

(d) Annually within ten days of December first, the commissioner shall review all requests for allocation of income tax credits and notify the certified Louisiana capital companies of the amount of certified capital for which income tax credits are allowed to such persons that are investors in such companies. During this ten-day period, each certified Louisiana capital company group may allow for the substitution of one investor for another when the initial investor is unable or unwilling to complete the proposed investment.

(e) If a certified Louisiana capital company does not receive an investment of certified capital equaling the amount of the allocation made to it pursuant to Subparagraph (c) of this Paragraph within ten days of receipt of notice of such allocation, that portion of the allocation will be forfeited and reallocated to the remaining certified Louisiana capital company groups pursuant to the allocation procedure set forth in Subparagraph (b) of this Paragraph, substituting the reallocated amount for the total amount to be allocated.

C. A capital company's initial capitalization, at the time of seeking certification, must be two hundred thousand dollars or more.

D.(1) The total insurance premium tax credits granted pursuant to R.S. 22:832(E) in any calendar year shall not result in an additional reduction of total premium tax revenues of greater than five million dollars per year.

(2) During any calendar year in which this Subsection will limit the amount of certified capital for which insurance premium tax credits are allowed, certified capital for which insurance premium tax credits are allowed will be allocated among certified Louisiana capital companies. Requests for allocation shall be prepared for filing not later than October first on a form prescribed by the commissioner, which form shall include an affidavit by the insurance company investor pursuant to which such investor shall become legally bound and irrevocably committed to make an investment of certified capital in a certified Louisiana capital company subject only to receipt of an allocation pursuant to this Subsection. Any requests for allocation filed with the commissioner before October first of any calendar year shall be deemed to have been filed on October first of such year. Requests for allocation shall be allocated as follows:

(a) When aggregate requests for allocation by certified Louisiana capital company groups do not exceed the maximum amount of capital for which insurance premium tax credits may be granted in such calendar year under Paragraph (1) of this Subsection, all requests for allocation shall be approved by the commissioner.

(b) When aggregate requests for allocation exceed the maximum amount of capital for which insurance premium tax credits may be granted in such calendar year under Paragraph (1) of this Subsection, each certified Louisiana capital company group shall be entitled to receive an allocation to be calculated by dividing the maximum amount of capital for which insurance premium tax credits may be granted in such calendar year under Paragraph (1) of this Subsection by the number of certified Louisiana capital company groups requesting allocations. If this allocation results in one or more certified Louisiana capital company groups receiving an allocation in excess of the amount which was requested, such excess shall be reallocated to the remaining certified Louisiana capital groups on an equal basis until the entirety of the allocation has been fully distributed.

(3) No certified Louisiana capital company certified after October first of any year shall be entitled to receive an allocation pursuant to Paragraph (2) of this Subsection for the same calendar year in which it was certified.

(4) Annually within ten days of October first, the commissioner shall review all requests for allocation of insurance premium tax credits and notify the certified Louisiana capital companies of the amount of certified capital for which insurance premium tax credits are allowed to the investors in such company.

(5) If a certified Louisiana capital company does not receive an investment of certified capital equaling the amount of the allocation made pursuant to Paragraph (4) of this Subsection within ten days of its receipt of notice of such allocation, that portion of the allocation will be forfeited and reallocated to the remaining certified Louisiana capital company groups pursuant to the allocation procedure set forth in Paragraph (2) of this Subsection, substituting the reallocation amount for the total amount to be allocated.

(6) Each certified Louisiana capital company shall submit to the commissioner by the first day of September of each year a certified statement stating the amount of certified capital that such company possesses that has not yet been invested to meet the sixty percent investment requirement of R.S. 51:1928(B)(1), if applicable; the amount of certified capital that such company possesses that has not been invested to meet the one hundred percent investment requirements of R.S. 51:1928(B)(2) or (3), if applicable; and the amount of certified capital that such company possesses that has not been invested pursuant to other contractual agreements, if applicable. No certified Louisiana capital company group shall be eligible to submit a request on or before the first day of October of any calendar year for certified capital for which premium tax or income tax credits are allowed if on the first day of September of such year, such certified Louisiana capital company group had certified capital in excess of fifteen million dollars that has not yet met the aforementioned investment requirements of R.S. 51:1928(B)(1), (2), or (3), or other such contractual agreements.

E. The amount of the tax credit which exceeds the person's premium tax and income tax liability for the taxable year for which credits are allowed or the amount of premium and income tax credits that are not used by such person for the taxable year for which such credits are allowed may be carried forward to subsequent years until the credits are exhausted; however, the reduction in any taxable year shall not exceed such person's premium tax or income tax liability for such taxable year.

F. The department shall provide for the transfer or sale of premium and income tax credits under this Chapter. The transfer or sale of income or premium tax credits will be restricted to transfers or sales between affiliates and sophisticated investors, collectively referred to as acquirers. No acquirer shall be able to utilize any premium tax credit earned after July 1, 2002, until at least the second anniversary of the investment date of the investment pool from which the premium tax credits were earned. Furthermore, even though a transfer or sale of credits, known as an election under this Section, may involve several entities, only one election may be made during any calendar quarter. Therefore, an investor in a certified Louisiana capital company may only transfer or sell credits once during a calendar quarter and the entity that purchases the credit may not transfer credits obtained during the quarter in which the credits are transferred or purchased. In any subsequent calendar year, the purchaser of the credits may make one transfer election per calendar quarter.

G. The certified Louisiana capital company shall include in any offering involving the sale of shares to an investor, the following statement: "The state of Louisiana is not liable for damages to an investor in a certified Louisiana capital company. Use of the words 'certified' or 'Louisiana' in an offering does not constitute a recommendation or endorsement of the investment by the Louisiana Department of Economic Development or the Office of Financial Institutions".

Added by Acts 1983, No. 642, §1. Acts 1984, No. 891, §1, eff. July 20, 1984; Acts 1986, No. 695, §1; Acts 1989, No. 496, §1; Acts 1996, No. 21, §§2, 3, eff. June 27, 1996; Acts 1998, No. 70, §2, eff. Oct. 1, 1998; Acts 2001, No. 8, §17, eff. July 1, 2001; Acts 2001, No. 1122, §1, eff. July 1, 2001; Acts 2002, No. 84, §2, eff. June 25, 2002; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 51:1925 - Certification of a capital company

§1925. Certification of a capital company

A. The commissioner shall provide by rule or regulation in accordance with the provisions of the Administrative Procedure Act for the procedures for making an application for certification of a capital company.

B. The commissioner shall review the articles of incorporation or the articles of partnership or articles of organization of each applicant for certification and the business history of the applicant, determine that the capitalization is at least two hundred thousand dollars, and determine that the officers, board of directors, partners, managers, or members are thoroughly acquainted with the requirements of the capital company's tax credit program and the certification and decertification procedures.

C. Within sixty days of application, the commissioner shall issue the certification and notify the Department of Revenue and the commissioner of insurance of said certification or shall refuse the certification and communicate in detail to the applicant the grounds for the refusal, including suggestions for the removal of those grounds.

D. The commissioner shall furnish a list of persons or businesses who may claim the tax credit to the Department of Revenue and the commissioner of insurance on a calendar year quarterly basis following receipt of such quarterly information as provided for under R.S. 51:1926(F).

Acts 1983, No. 642, §1; Acts 1987, No. 703, §1; Acts 1989, No. 496, §1; Acts 1993, No. 279, §2, eff. June 2, 1993; Acts 2001, No. 1122, §1, eff. July 1, 2001.



RS 51:1926 - Requirements for continuance of certification

§1926. Requirements for continuance of certification

A. A certified Louisiana capital company is required to comply with all of the requirements of this Section in order to continue certification of its investment pools as certified capital. To continue the certification of any investment pools as certified capital, a certified Louisiana capital company must make qualified investments from each investment pool according to the following schedule:

(1) Within three years after the investment date for each investment pool, at least fifty percent of each investment pool must be invested, with at least thirty percent of each investment pool placed in qualified investments; provided, with respect to investment pools certified after January 1, 2002, at least fifty percent of the amount required to be placed in qualified investments within three years after their respective investment dates must be or have been placed in qualified Louisiana technology-based businesses, qualified Louisiana start-up businesses and/or qualified technology funds, with a minimum of fifty percent of such investments in qualified Louisiana technology-based businesses.

(2) Within five years after the investment date for each investment pool, at least eighty percent of each investment pool must be invested, with at least fifty percent of each investment pool placed in qualified investments; provided, with respect to investment pools certified after January 1, 2002, (a) at least fifty percent of the amount required to be placed in qualified investments within five years after their respective investment dates must be or have been placed in qualified Louisiana technology-based businesses, qualified Louisiana start-up businesses and/or qualified technology funds, with a minimum of fifty percent of such investments in qualified Louisiana technology-based businesses and (b) at least ten percent of the investment pool must be or have been placed in qualified technology funds, qualified investments in approved technology-based businesses and/or qualified investments in research park early stage businesses. The qualified investments used to satisfy the ten percent requirement in this Paragraph may also be used to satisfy the investment requirements regarding investment pools certified after January 1, 2002, as provided in Paragraphs (1) and (2) of this Subsection.

(3) The following are not qualified investments under this Subsection:

(a) Investments in businesses predominantly engaged in oil and gas exploration and development, gaming, real estate development for resale, banking, lending, insurance, or professional services provided by accountants, lawyers, or physicians. The only exception to lending activities under this definition of a qualified investment are those activities permitted under R.S. 51:1935(A)(1)(a) and (b) and investments in qualified venture funds and investments in qualified technology funds.

(b) Investments in associates of certified Louisiana capital companies. The secretary, by rule, shall define "associate". If a legal entity is not an associate before a certified Louisiana capital company or any of its affiliated certified Louisiana capital companies initially invests in the entity, it will not be an associate if the certified Louisiana capital company or any of its affiliated certified Louisiana capital companies provide additional investment subsequent to the initial investment in the entity.

(c) That portion of a certified Louisiana capital company's qualified investments outstanding at any one time in any qualified Louisiana business or group of affiliated qualified Louisiana businesses in excess of fifteen percent of the certified Louisiana capital company's total certified capital.

(d) Qualified investments, with the exception of participations between certified Louisiana capital companies, which are reported as qualified investments on another certified Louisiana capital company's books.

(e) Reciprocal investments or loans made between certified Louisiana capital companies.

(4) For purposes of satisfying the requirements of Paragraphs (1) and (2) of this Subsection and satisfying the requirements of the three-year forty percent tests and the five-year sixty percent tests contained in R.S. 51:1927.1, each dollar invested by a certified Louisiana capital company in a qualified venture fund shall be counted as two dollars.

(5) Notwithstanding any other provision of law to the contrary, for purposes of this Chapter, a qualified investment shall include an investment received by a business prior to August 29, 2005, that was either made by or participated to a certified capital company for the purpose of moving the headquarter operations of the business to Louisiana and which business ceased its operations subsequent to August 29, 2005, but prior to the completion of the relocation to Louisiana. The commissioner shall determine if an investment meets the requirements of this Paragraph.

B. A certified Louisiana capital company shall make no investment if after making such investment, the total investment outstanding would exceed fifteen percent of the total certified capital under management plus, upon written submission to and approval of the commissioner, any reserved leverage resulting from either the receipt by the certified capital company of a written commitment letter from the United States Small Business Administration or the United States Department of Agriculture Business and Industrial Loan Guarantee Program, or both, issued prior to refunding of the investment, unless the investment is defined to be a permissible investment for a certified Louisiana capital company. The department may promulgate rules which include a method of defining "permissible investments".

C. Repealed by Acts 1996, No. 21, §3, eff. June 27, 1996.

D. Documents and other materials submitted by certified Louisiana capital companies or by Louisiana businesses for purposes of the continuance of certification shall not be public records if such records are determined to be trade or business secrets and shall be maintained in a secured environment by the commissioner. All reports, applications, and other information submitted to the commissioner shall contain no materially false or misleading information.

E. All qualified investments in equity in qualified Louisiana businesses as defined in R.S. 51:1923, including any losses therein incurred after certification, will be considered in the calculation of the percentage requirements under Subsections A and B of this Section.

F.(1) Each certified Louisiana capital company shall report the following to the commissioner on a calendar quarterly basis, starting with the first quarter after certification and each quarter thereafter, if any of the following information has changed since the first or any subsequent quarterly report filed:

(a) The name of each investor in a certified Louisiana capital company entitled to either an income tax credit or an insurance premium tax credit, including federal and state income tax identification numbers and, if applicable, the insurance premium tax identification number.

(b) The amount of each investor's investment and tax credit.

(c) The date on which the certified Louisiana capital company received the investment.

(d) The amount of the certified Louisiana capital company's certified capital at the end of the quarter.

(e) Whether or not the certified Louisiana capital company has invested more than fifteen percent, of the total certified capital under management in any one company.

(2) Each certified Louisiana capital company shall report to the commissioner annually, on or before January thirty-first, all qualified investments that the company has made during the previous calendar year, as well as the investment pool from which each investment originated.

(3) The certified Louisiana capital company shall submit to the commissioner, on or before April thirtieth, annual audited financial statements which include the opinion of an independent certified public accountant.

G.(1) Prior to making an investment in a business, a certified Louisiana capital company shall obtain, from an authorized representative of the business, a signed affidavit which shall be maintained by the company in its files.

(2) The commissioner shall by rule specify the substantive content of the affidavit.

H. A certified Louisiana capital company shall not:

(1) Operate or conceal any fact or condition which, if such operation or condition had existed at the time of application for certification, would have justified the commissioner's refusal of the certified Louisiana capital company's certification.

(2) Make any material misrepresentation to the commissioner in an application for certification which would have justified the commissioner's refusal of the certification.

(3) Willfully violate any provision of this Chapter, any rule or regulation promulgated hereunder, or any order of the secretary or the commissioner.

Added by Acts 1983, No. 642, §1. Acts 1984, No. 891, §1, §2, eff. July 20, 1984; Acts 1986, No. 695, §1; Acts 1989, No. 496, §1; Acts 1993, No. 279, §2, eff. June 2, 1993; Acts 1996, No. 21, §§2, 3, eff. June 27, 1996; Acts 2001, No. 1122, §1, eff. July 1, 2001; Acts 2002, No. 84, §2, eff. June 25, 2002; Acts 2006, No. 434, §1.



RS 51:1927 - Decertification

§1927. Decertification

A. The commissioner shall conduct an annual review of each capital company certified under the program to determine if the certified Louisiana capital company is abiding by the requirements of certification for its various investment pools, to advise the certified Louisiana capital company as to the certification status of its qualified investments, and to ensure compliance with R.S. 51:1924(D)(6) and 1926. The cost of the annual review shall be paid by each certified Louisiana capital company according to a reasonable fee schedule adopted under the provisions of the Administrative Procedure Act.

B. Any violation of R.S. 51:1926, other than R.S. 51:1926(A), shall be grounds for decertification of the certified Louisiana capital company and any investment pools that have not been decertified. A violation of R.S. 51:1926(A) shall be grounds for decertification of the noncomplying investment pool in accordance with Subsection C of this Section. If the commissioner determines that a company is not in compliance with any requirements of R.S. 51:1926, he shall, by written notice, inform the officers of the company and the board of directors, partners, managers, or members that the certified Louisiana capital company and any investment pools that have not yet been decertified, as the case may be, may be subject to involuntary decertification in one hundred twenty days from the date of mailing of the notice unless they correct the deficiencies and are again in compliance with all requirements for certification.

C. At the end of the one-hundred-twenty-day grace period, if the certified Louisiana capital company and any investment pools that have not yet been decertified, as the case may be, are still not in compliance with R.S. 51:1926, the commissioner shall send a notice of involuntary decertification of the certified Louisiana capital company and any affected investment pools, as appropriate, to the company, to the secretary of the Department of Revenue, and the commissioner of the Department of Insurance. Voluntary or involuntary decertification of a certified Louisiana capital company and any affected investment pools may cause the forfeiture of the remaining and unclaimed income tax credits under this Chapter and premium tax credits under R.S. 22:832(E), which correspond to such certified Louisiana capital company or to such investment pools, respectively, and shall cause the recapture of all credits taken by investors with respect to such certified Louisiana capital company or to such investment pools, respectively, to be due and payable to the Department of Revenue or the Department of Insurance in the year of decertification, notwithstanding the years for which the credits were originally taken may have prescribed, as follows:

(1) If any investment pools are decertified due to the inability of a certified Louisiana capital company to comply with all requirements for continued certification under the provisions of R.S. 51:1926 within three years of the investment dates of such investment pools, one hundred percent of all credits relating to such investment pools which have been taken by investors shall be due and payable and any remaining and previously unclaimed investor credits relating to such investment pools shall be forfeited.

(2) When a certified Louisiana capital company meets all requirements for continued certification of any investment pools under R.S. 51:1926, including R.S. 51:1926(A)(1), but excluding R.S. 51:1926(A)(2), those insurance premium tax credits relating to such investment pools which have been or will be taken by investors within three years from the investment dates of such investment pools will not be subject to recapture or repayment.

(3) When a certified Louisiana capital company meets all requirements of Paragraph (2) of this Subsection and subsequently fails to meet the requirements for continued certification of any investment pools under the provisions of R.S. 51:1926, only those insurance premium tax credits that have been or will be taken by investors after the third anniversary of the investment dates of such investment pools shall be subject to recapture and repayment and any other remaining and previously unclaimed insurance premium tax credits shall be forfeited.

(4) When a certified capital company meets all requirements for continued certification of any investment pools, including R.S. 51:1926(A)(1) and (2), no insurance premium tax credits or income tax credits relating to such pools shall be subject to recapture, repayment, retaliation, or forfeiture.

(5) The secretary may promulgate rules and regulations regarding the recapture or forfeiture of income tax credits associated with pools which are certified on or after January 1, 1999, and which fail to meet the continuing certification requirements of R.S. 51:1926.

D. The Department of Revenue and the Department of Insurance shall send written notice to the address of each person or insurance company whose tax credit has been subject to repayment or forfeiture, using the address last shown on the last income tax or premium tax filing.

Acts 1983, No. 642, §1; Acts 1989, No. 496, §1; Acts 1993, No. 279, §2, eff. June 2, 1993; Acts 1996, No. 21, §2, eff. June 27, 1996; Acts 1998, No. 70, §2, eff. Oct. 1, 1998; Acts 2001, No. 1122, §1, eff. July 1, 2001; Acts 2002, No. 84, §2, eff. June 25, 2002; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 51:1927.1 - Annual audit; annual rate of return; appreciation excess; remittance to Louisiana Economic Development Fund

§1927.1. Annual audit; annual rate of return; appreciation excess; remittance to Louisiana Economic Development Fund

A. Following a decertification of a pool that was certified on or after January 1, 1999, and for which insurance premium tax credits were granted, an independent certified public accountant shall perform a review of all distributions other than tax distributions and management fees from such pool to the equity holders of the pool to determine if such distributions produce an annual internal rate of return to the equity holders of the pool of at least fifteen percent calculated on the original amount of certified capital contributed to such pool as well as any additional capital contributed to such pool. Within thirty days following the issuance of the accountant's report, the certified capital company shall remit to the Louisiana Economic Development Fund twenty-five percent of all distributions in excess of the amount required to produce an annual internal rate of return of fifteen percent until the Louisiana Economic Development Fund shall have received an amount equal to the amount of tax credits granted for the pool. Thereafter, the certified capital company shall remit to the Louisiana Economic Development Fund five percent of such excess distributions.

B. Following a decertification of a pool that was certified on or after January 1, 2002, and for which income tax credits or insurance premium tax credits were granted, an independent certified public accountant shall annually perform a review of all distributions, other than tax distributions and management fees, from such pool to the equity holders of the pool to determine if such distributions produce a rate of return to the equity holders of the pool of at least ten percent calculated on the original amount of certified capital contributed to such pool as well as any additional capital contributed to such pool. Within thirty days following the issuance of the accountant's annual report, the certified capital company shall remit twenty-five percent of all distributions in excess of the amount required to produce a rate of return of ten percent to the Louisiana Economic Development Fund.

C. The calculation of internal rate of return shall include all cash distributions to equity investors out of the certified capital company's investment pool, except for tax distributions and management fees. Management fees shall not exceed two and one-half percent per annum of the total certified capital of the pool without the prior approval of the secretary. Notwithstanding any other provisions in this Chapter to the contrary, for all certified capital pools formed after December 31, 2001, if a certified Louisiana capital company does not place (1) forty percent of the investment pool in qualified investments within three years after the investment date, (2) sixty percent of the investment pool in qualified investments within five years of the investment date, and (3) upon the certified Louisiana capital company's option either (a) one hundred percent of the investment pool in qualified investments within seven years of the investment date or (b) one hundred and ten percent of the investment pool in qualified investments within eight years of the investment date, then following a decertification pursuant to R.S. 51:1928(B)(3), such company shall remit to the Louisiana Economic Development Fund twenty-five percent of all distributions, other than tax distributions and management fees, until the Louisiana Economic Development Fund shall have received one hundred percent of the tax credits granted for such pool and thereafter the company shall remit ten percent of all distributions, other than tax distributions and management fees to the Louisiana Economic Development Fund. If a certified Louisiana capital company has not decertified an investment pool formed after December 31, 2001, pursuant to R.S. 51:1928(B)(3) within ten years from the investment date, such company shall remit to the Louisiana Economic Development Fund fifty percent of all distributions until the Louisiana Economic Development Fund shall have received one hundred percent of the tax credits granted for such pool, and thereafter the company shall remit twenty percent of all distributions to the Louisiana Economic Development Fund.

D. Notwithstanding any other provision of this Chapter to the contrary and considering the adverse impact of Hurricanes Katrina and Rita, all investment deadlines required by this Section which would have fallen between August 25, 2005, and December 30, 2005, shall be extended to March 31, 2006.

Acts 1998, No. 70, §2, eff. Oct. 1, 1998; Acts 2002, No. 84, §2, eff. June 25, 2002; Acts 2005, 1st Ex. Sess., No. 15, §1, eff. Nov. 29, 2005; Acts 2009, No. 449, §1, eff. July 8, 2009.



RS 51:1927.2 - Repealed by Acts 2010, No. 1034, §3.

§1927.2. Repealed by Acts 2010, No. 1034, §3.



RS 51:1928 - Voluntary decertification

§1928. Voluntary decertification

A. At any time a certified Louisiana capital company may voluntarily decertify particular investment pools by sending written request for decertification to the commissioner and by remitting to the secretary of the Department of Revenue and the commissioner of the Department of Insurance the amounts described in R.S. 51:1927(C). These amounts are due notwithstanding the fact that the years for which the credits were originally taken may have prescribed. Thereafter, the capital company shall be a full subrogee to the state of Louisiana through the Department of Revenue and the Department of Insurance for such sums as were remitted by the company, against its investors or equity owners.

B.(1) With respect to any investment pool certified on or before December 31, 1998, after ten years of continued certification of any investment pool or at any time when a certified Louisiana capital company has invested sixty percent of any investment pool in qualified investments, a certified Louisiana capital company may voluntarily decertify such investment pool by sending a written request for a review and decertification. If the decertification of the investment pool is approved by the commissioner, no tax credits claimed or to be claimed under R.S. 51:1924(A) and (B), R.S. 51:1932, and R.S. 22:832(E) with respect to such investment pool will be subject to repayment, recapture, retaliation, or forfeiture by the certified Louisiana capital company or its investors.

(2) With respect to any investment pools certified after December 31, 1998, but prior to December 31, 2001, when a certified Louisiana capital company has invested one hundred percent of any investment pool in qualified investments, the certified Louisiana capital company may voluntarily decertify such investment pool by sending a written request for a review and decertification. If the decertification of the investment pool is approved by the commissioner, no tax credits claimed or to be claimed under R.S. 51:1924(A) and (B), R.S. 51:1932, and R.S. 22:832(E) with respect to such investment pool will be subject to repayment, recapture, retaliation, or forfeiture by the certified Louisiana capital company or its investors.

(3) With respect to any investment pools certified after January 1, 2002, when the certified capital company has invested one hundred percent of such investment pool in qualified investments, with a minimum of twenty-five percent of such investment pool having been invested in disadvantaged businesses, the certified Louisiana capital company may voluntarily decertify such investment pool by sending a written request for a review and decertification. The dollar amount of any qualified investment made in a qualified venture fund after August 1, 2002, shall count one hundred fifty percent towards the satisfaction of the one hundred percent requirement of this Subsection and towards the seven-year one hundred percent requirement contained in R.S. 51:1927.1. In addition, any investment in a qualified venture fund after August 1, 2002, shall count one hundred percent towards the satisfaction of the twenty-five percent requirement imposed by this Section on investment pools certified after January 1, 2002. If the decertification of the investment pool is approved by the commissioner, no tax credits claimed or to be claimed under R.S. 51:1924(A) and (B), R.S. 51:1932, and R.S. 22:832(E) with respect to such investment pool will be subject to repayment, recapture, retaliation, or forfeiture by the certified Louisiana capital company or its investors.

C. No distributions to equity owners shall be made from the certified capital contained within a pool prior to decertification other than for any of the following:

(1) Debt service.

(2) Tax payments or distributions to the equity owners of a certified Louisiana capital company in an amount equal to any projected increase in tax liability to the extent such increase is related to the ownership, management, or operation of the certified Louisiana capital company.

(3) A management fee which does not exceed two and one-half percent per annum of the pool's certified capital unless otherwise approved by the secretary; provided with respect to any investment pools formed after December 31, 2001, such management fee shall only be allowed for the seven years following the date the initial investment to the pool is made.

Acts 1983, No. 642, §1; Acts 1987, No. 703, §1; Acts 1989, No. 496, §1; Acts 1993, No. 279, §2, eff. June 2, 1993; Acts 1996, No. 21, §2, eff. June 27, 1996; Acts 2001, No. 1122, §1, eff. July 1, 2001; Acts 2002, No. 84, §2, eff. June 25, 2002; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 51:1929 - Rules and regulations

§1929. Rules and regulations

The secretary or the commissioner may make and promulgate rules and regulations as necessary to carry out the provisions of this Chapter, including but not limited to the following:

(1) Providing for definitions.

(2) Establishing licensure requirements.

(3) Providing for certification and decertification of licensees.

(4) Addressing issues regarding premium tax reductions and income tax credits.

(5) Establishing fees and assessments.

(6) Establishing dates by which reports shall be filed with the commissioner.

(7) Providing for administrative and enforcement actions.

Acts 1989, No. 496, §1; Acts 1996, No. 21, §2, eff. June 27, 1996; Acts 2001, No. 1122, §1, eff. July 1, 2001.



RS 51:1929.1 - Guidance by commissioner; advisory opinions

§1929.1. Guidance by commissioner; advisory opinions

A. Advisory opinions and interpretations of the commissioner shall not be considered rules requiring compliance with the rulemaking process under the Louisiana Administrative Procedure Act.

B. This Section shall only have prospective application.

Acts 1997, No. 58, §4; Acts 2001, No. 1122, §1, eff. July 1, 2001.



RS 51:1930 - Other department responsibilities

§1930. Other department responsibilities

The department, in addition to other grants of authority to promote the economic development of the state, is hereby authorized to serve as a clearinghouse for information relevant to potential incorporators or organizers of certified Louisiana capital companies and for the locating and promoting of qualified Louisiana businesses seeking infusions of capital.

Acts 1989, No. 496, §1.



RS 51:1931 - Program termination

§1931. Program termination

The commissioner shall not certify a capital company to begin the program later than June 30, 2003. The commissioner shall not certify capital later than December 31, 2003.

Acts 1983, No. 642, §1; Acts 1989, No. 496, §1; Acts 1992, No. 849, §2; Acts 1993, No. 279, §2, eff. June 2, 1993; Acts 1994, 3rd Ex. Sess., No. 9, §2; Acts 1996, No. 21, §2, eff. June 27, 1996; Acts 1998, No. 70, §2, eff. Oct. 1, 1998; Acts 2001, No. 1122, §1, eff. July 1, 2001; Acts 2002, No. 84, §2, eff. June 25, 2002.



RS 51:1932 - Corporation income and franchise tax exemption

§1932. Corporation income and franchise tax exemption

A. Notwithstanding any other provision of law to the contrary, any corporation that is a certified Louisiana capital company as provided for in this Chapter shall be exempt from the corporation income tax and the corporation franchise tax levied pursuant to Title 47 of the Louisiana Revised Statutes of 1950 for five consecutive taxable periods. The exemption from the corporation income tax shall commence with the taxable period in which the capital company is certified by the commissioner. The exemption from the corporation franchise tax shall commence with the taxable period next following the taxable period in which certification as a certified Louisiana capital company is obtained from the commissioner.

B. In the case of a corporation obtaining certification as a certified Louisiana capital company prior to the beginning of its first taxable period, the exemption from corporation income tax provided for in Subsection A shall commence with the corporation's first taxable period and shall continue through its next four consecutive taxable periods. The exemption from corporation franchise tax shall commence with the corporation's second taxable period and shall continue through its next four consecutive taxable periods.

Acts 1986, No. 915, §1, eff. for taxable periods after Dec. 31, 1985; Acts 1989, No. 496, §1; Acts 2001, No. 1122, §1, eff. July 1, 2001.



RS 51:1933 - Administration matters

§1933. Administration matters

All investments of certified capital in a certified Louisiana capital company prior to June 27, 1996, shall be one investment pool; the investment date of such investment pool shall be the date of certification or recertification, as the case may be, of the certified Louisiana capital company.

Acts 1996, No. 21, §2, eff. June 27, 1996.



RS 51:1934 - Confidentiality of records

§1934. Confidentiality of records

A. The provisions of R.S. 51:2389(G)(5) shall apply to all records of certified Louisiana capital companies provided to or generated by the Office of Financial Institutions.

B. In conjunction with the execution of their respective duties and responsibilities, the department and the commissioner may share with one another documents and other materials submitted by certified Louisiana capital companies or by Louisiana businesses. All information exchanged by the department and the commissioner shall be kept strictly confidential within the respective agencies. Such information shall not be subject to subpoena or other legal process, except as set forth in R.S. 9:3518.1(D).

C. Notwithstanding any provision in this Section to the contrary, the secretary and the commissioner shall not be prohibited from disclosure of the following information:

(1) The total amount of certified capital raised.

(2) The total amount of certified capital raised by each certified Louisiana capital company group.

(3) The total amount of certified capital invested in qualified Louisiana businesses.

(4) The total amount of certified capital that each certified Louisiana capital company has that has yet to meet the sixty percent or one hundred percent requirements contained in R.S. 51:1928.

(5) The total amount of certified capital invested in qualified Louisiana businesses by each certified Louisiana capital company group.

(6) The amounts and types of jobs created or retained by the investments of certified capital by each certified Louisiana capital company group.

Acts 1997, No. 366, §5; Acts 2001, No. 1122, §1, eff. July 1, 2001; Acts 2002, No. 84, §2, eff. June 25, 2002.



RS 51:1935 - Investment in approved funds

§1935. Investment in approved funds

A.(1) On or before December 31, 1998, any certified Louisiana capital company that will have capital certified pursuant to R.S. 51:1931 and which qualifies for credits pursuant to R.S. 22:832(E) shall enter into an agreement with the secretary wherein the certified Louisiana capital company invests a specified amount, not to exceed five percent as determined by the secretary, of all certified capital investment pools for which insurance premium tax credits were granted and that have not been decertified into:

(a) One or more capital management funds as approved by the secretary whose primary investment objectives include pre-seed, seed, and early stage business ventures, and whose investment in any such business and its affiliates is limited to one million dollars or less.

(b) Any certified Louisiana capital company whose primary investment objectives include investing in certified disadvantaged businesses, business ventures operating in economically distressed areas, or Louisiana businesses and affiliates in an amount not exceeding one million dollars.

(2) Beginning on January 1, 2000, the secretary shall annually determine the amount of additional investment required to be invested by each certified Louisiana capital company. Such amount required to be invested by each certified Louisiana capital company shall not exceed ten percent of all capital certified in the previous calendar year that are eligible for credits pursuant to R.S. 22:832(E) from insurance tax credit investors.

(3) Any investment made pursuant to this Section by a certified Louisiana capital company shall be considered a qualified Louisiana investment.

B. The department may promulgate rules and regulations in accordance with the Administrative Procedure Act to provide for the governance, administration, and operation of any such capital management fund, including a requirement that any approved capital management fund be managed by a qualified individual and a requirement that each certified Louisiana capital company be eligible for equal representation on any body formed for the governance of the management fund.

C. The requirements of this Section shall not apply to any investment pool certified after January 1, 2002.

Acts 1998, No. 70, §2, eff. Oct. 1, 1998; Acts 2002, No. 84, §2, eff. June 25, 2002; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 51:1941 - MOTOR VEHICLE WARRANTIES

CHAPTER 27. MOTOR VEHICLE WARRANTIES

§1941. Definitions

The following definitions apply when used in this Chapter:

(1) "Collateral costs" means sales tax, license fees, and registration fees and any similar governmental charges.

(2) "Consumer" means:

(a) The purchaser, other than for purposes of resale, of a new motor vehicle normally used for personal, family, or household purposes and subject to a manufacturer's express warranty.

(b) A person, other than for purposes of resale, to whom a motor vehicle is transferred during the duration of an express warranty applicable to the motor vehicle.

(c) A person to whom a motor vehicle is leased.

(d) Any other person entitled to enforce the warranty.

(3) "Dealer" means a person authorized by the manufacturer and actively engaged in the business of buying, selling, or exchanging new automobiles, new personal watercraft, new all-terrain vehicles, or new motor homes at retail and who has an established place of business.

(4) "Manufacturer" means any person, firm, association, corporation, or trust, resident or nonresident, who manufactures or assembles new and unused motor vehicles.

(5) "Manufacturer's express warranty" and "warranty" mean the written warranty of the manufacturer of a new motor vehicle of its condition and fitness for use, including any terms or conditions precedent to the enforcement of an obligation under that warranty.

(6) "Motor vehicle" means a passenger motor vehicle or a passenger and commercial motor vehicle as defined in R.S. 32:1252(13), sold in this state on or after September 1, 1984. "Motor vehicle" shall include a personal watercraft as defined in R.S. 34:855.2 and an all-terrain vehicle as defined in R.S. 32:771(1), sold in this state or still under warranty on or after August 15, 1999, which is used exclusively for personal and not commercial purposes. "Motor vehicle" shall include the chassis and drive train of a motor home as defined in R.S. 32:1252(12), sold in this state or still under warranty on or after August 15, 1999, which is used exclusively for personal and not commercial purposes. For the purposes of this Chapter, the following motor vehicles are excluded:

(a) Motor vehicles, except for motor homes, 10,000 GVW or above.

(b) Motor vehicles used exclusively for commercial purposes.

(7) "Nonconformity" means any specific or generic defect or malfunction, or any defect or condition which substantially impairs the use, market value or both of a motor vehicle.

Acts 1984, No. 228, §1; Acts 1986, No. 553, §1; Acts 1999, No. 933, §1; Acts 1999, No. 1048, §1, eff. July 9, 1999.



RS 51:1942 - Manufacturer's duty to repair; nonconformity

§1942. Manufacturer's duty to repair; nonconformity

If a new motor vehicle does not conform to an applicable express warranty, and the consumer reports the nonconformity to the manufacturer or any of its authorized motor vehicle dealers and makes the motor vehicle available for repair before the expiration of the warranty or during a period of one year following the date of the original delivery of the motor vehicle to a consumer, whichever is the earlier date, the manufacturer, its agent, or its authorized dealer shall make such repairs as are necessary to conform the vehicle to such warranty, notwithstanding the fact that such repairs are made after the expiration of such terms or such one-year period.

Acts 1984, No. 228, §1.



RS 51:1943 - Express warranties; time limit to conform

§1943. Express warranties; time limit to conform

A.(1) It shall be presumed that a reasonable number of attempts have been undertaken to conform a motor vehicle to the applicable express warranties if the vehicle is out of service by reason of repair for a cumulative total of forty-five or more calendar days or the same nonconformity has been subject to repair four or more times by the manufacturer, its agent, or its authorized dealer within the warranty term or during a period of one year following the date of the original delivery of the motor vehicle to the consumer, whichever is the earlier date.

(2)(a) Notwithstanding the provisions of Paragraph (1) of this Subsection, in the case of a motor home, the consumer shall provide written notification to the manufacturer of any of the following:

(i) The need to repair the nonconformity.

(ii) Evidence of a cumulative total of at least ninety days of the motor home being out of service.

(iii) Evidence that the same nonconformity has been subject to repair four or more times by the manufacturer, its agent, or its authorized dealer within the warranty term or during a period of one year following the date of the original delivery of the motor vehicle to the consumer, whichever is the earlier date.

(b) Upon such notification, the manufacturer shall have a final attempt to repair the vehicle. The manufacturer shall have five business days upon receipt of such notification to respond to the consumer as to where the motor home may be delivered for repair. The repair facility shall be one which is authorized by the manufacturer to perform the necessary warranty work.

(c) Once delivered, the repair facility shall have ten business days within which to conform the vehicle to the applicable warranty. The time periods provided for in this Paragraph may only be extended if the consumer authorizes such extension in writing.

(3) If a manufacturer fails to respond to the consumer or to perform the repairs within the time periods described in Paragraphs (1) and (2) of this Subsection, such manufacturer shall be deemed to have waived his rights to a final attempt to cure the nonconformity.

B. The term of an express warranty shall be extended by any period of time during which repair services are not available to the consumer because of war, invasion, strike, fire, flood, or natural disaster.

C. The provisions in Subsection A of this Section shall be suspended for any period of time during which repair services cannot be performed by the manufacturer, its agents, or authorized dealer because of war, invasion, strike, fire, flood, or natural disaster.

Acts 1984, No. 228, §1; Acts 1999, No. 933, §1; Acts 2008, No. 701, §1.



RS 51:1944 - Motor vehicle replacement or refund

§1944. Motor vehicle replacement or refund

A. If a nonconformity in a motor home has not been repaired within the time periods provided for in R.S. 32:1943(A)(2), or if after four or more attempts within the express warranty term or during a period of one year following the date of the original delivery to the consumer of a motor vehicle which is not a motor home, whichever is the earlier, the nonconformity has not been repaired or if the vehicle is out of service by reason of repair for a cumulative total of ninety or more calendar days during the warranty period, the manufacturer shall:

(1) Replace the motor vehicle with a comparable new motor vehicle, or, at its option,

(2) Accept return of the motor vehicle and refund the full purchase price plus any amounts paid by the consumer at the point of sale, and all collateral costs less a reasonable allowance for use to the consumer, or any holder of a perfected security interest in the motor vehicle, as their interest may appear, if the transaction was a sale.

B. If the transaction is a lease, the provisions of Paragraph (1) of Subsection (A) of this Section are applicable or the manufacturer may, if the lessor is willing, accept return of the motor vehicle and reimburse the lessee for all reasonable expenditures in connection with the lease, and further satisfy all conditions of the lease in connection with early termination and related charges. The lessee shall be liable for a reasonable allowance for use of the vehicle prior to the return thereof.

C. A reasonable allowance for use shall be that amount directly attributable to use by the consumer prior to his first notice of nonconformity to the manufacturer, agent, or dealer and during any subsequent period when the vehicle is not out of service by reason of repair.

D. If a manufacturer has established an informal dispute settlement procedure which substantially complies with the provisions of Title 16, Code of Federal Regulations, Part 703, as from time to time amended, the provisions of Subsections (A), (B) and (C) of this Section concerning refunds or replacement shall not apply to any consumer who has not first resorted to such procedure.

E. The consumer shall have no more than three years from the date he purchased the motor vehicle or until one year from the end of the warranty period, whichever is longer, in which to file suit against the manufacturer to force compliance with the provisions of this Section.

Acts 1984, No. 228, §1; Acts 1986, No. 553, §1; Acts 1995, No. 1136, §1; Acts 1999, No. 933, §1.



RS 51:1945 - Transfer of title; time limitation

§1945. Transfer of title; time limitation

At the time of receiving the comparable new motor vehicle or refund under R.S. 51:1944, the consumer, or lessor, where applicable, shall surrender the motor vehicle subject to the nonconformity to the manufacturer together with the certificate of title with all endorsements necessary to transfer title to the manufacturer. The manufacturer shall provide the consumer, or lessor, where applicable, with a comparable new motor vehicle or refund within thirty days after an offer to transfer title in compliance with this Section by the consumer, or lessor, where applicable, or within thirty days after a decision by the informal dispute settlement procedure established by the manufacturer to award a refund or replacement.

Acts 1984, No. 228, §1; Acts 1986, No. 553, §1.



RS 51:1945.1 - Mandatory disclosure of nonconformity to warranty by sellers

§1945.1. Mandatory disclosure of nonconformity to warranty by sellers

A.(1) Upon the sale or transfer of title by a manufacturer, its agent, or any dealer of any second-hand motor vehicle, previously returned to a manufacturer for nonconformity to its warranty pursuant to the requirements of this Chapter, the manufacturer shall execute and deliver to the buyer an instrument in writing in a form prescribed by the commissioner setting forth the following information in ten point, all capital type:

"IMPORTANT: THIS VEHICLE WAS RETURNED TO THE MANUFACTURER OR DEALER BECAUSE IT DID NOT CONFORM TO ITS WARRANTY AND THE DEFECT OR CONDITION WAS NOT FIXED WITHIN THE TIME PROVIDED BY LOUISIANA LAW."

(2) Such notice that a vehicle was returned to the manufacturer because it did not conform to its warranty shall also be conspicuously printed on the motor vehicle's certificate of title.

B. The failure of a dealer to deliver to the buyer the instrument required by this Section shall constitute a violation of this Chapter and shall be punishable by a fine of not less than five hundred dollars nor more than one thousand dollars for each violation.

Acts 1992, No. 603, §1.



RS 51:1946 - Other remedies

§1946. Other remedies

Nothing in this Chapter shall in any way limit the rights or remedies which are otherwise available to a consumer under any other law.

Acts 1984, No. 228, §1.



RS 51:1947 - Attorney fees

§1947. Attorney fees

If the motor vehicle does not conform to applicable express warranties after the consumer has complied with the requirements of this Chapter, the consumer shall be entitled to reasonable attorney fees actually incurred if a judgment is rendered in part or whole in his favor.

Acts 1985, No. 169, §1.



RS 51:1948 - Manufacturer's duty to provide reimbursement for temporary replacement vehicle; penalties

§1948. Manufacturer's duty to provide reimbursement for temporary replacement vehicle; penalties

A. Whenever a motor vehicle which is covered by a manufacturer's express warranty is tendered by a consumer to the dealer from whom it was purchased or exchanged for the repair of any defect, malfunction, or nonconformity to which the warranty is applicable and at least one of the following conditions exists, the manufacturer shall provide directly to the consumer for the duration of the repair period a rental vehicle reimbursement of up to twenty dollars per day:

(1) The repair period exceeds ten work days, including the day on which the motor vehicle is tendered to the dealer for repair.

(2) The defect, malfunction, or nonconformity is the same for which the motor vehicle has been tendered to the dealer for repair on two previous occasions.

B. The provisions of this Section regarding a manufacturer's duty shall extend only for the period of the length of the manufacturer's express warranty or for two years, whichever period of time occurs first.

C. For violations of the provisions of Subsection A, the consumer shall be entitled to recover from the manufacturer for damages incurred and reasonable attorney fees actually incurred; however, in no event shall the amount of damages awarded be less than two hundred dollars. The provisions of this Section will become effective as to cars sold after January 1, 1987, and will not be in effect in case of war, work stoppages, and natural disasters beyond the control of the manufacturer that would prevent the timely repair or parts delivery to a dealer.

D. This Section shall not apply to personal watercraft or all-terrain vehicles tendered to a manufacturer for repair.

E. This Section shall not apply to motor homes tendered to a manufacturer for repair.

Acts 1986, No. 1058, §1; Acts 1999, No. 933, §1; Acts 1999, No. 1048, §1, eff. July 9, 1999.



RS 51:1949 - Disclosure by seller

CHAPTER 27-A. MOTOR VEHICLE TRANSFERS

§1949. Disclosure by seller

It shall be an unfair and deceptive trade practice within the meaning of R.S. 51:1405(A) for any person to sell a motor vehicle of 1980 or later model from which the emission controls have been removed, disconnected, or otherwise rendered inoperable without disclosing such fact to the potential buyer prior to the sale of the vehicle. Any person aggrieved by a violation of this Chapter shall have a right of action regardless of whether the sale is a commercial or consumer transaction.

Acts 1986, No. 1054, §1.



RS 51:1949.1 - Imposition of certain fees in motor vehicle rental agreements

CHAPTER 27-B. MOTOR VEHICLE RENTAL AGREEMENTS

§1949.1. Imposition of certain fees in motor vehicle rental agreements

A. A motor vehicle lessor, in a rental agreement, may list mandatory charges separately, including but not limited to vehicle license recovery fees, airport access fees, airport concession fees, and all applicable taxes.

B. If a motor vehicle lessor includes a vehicle license recovery fee as a separate charge in a rental agreement, the amount of the fee shall represent the motor vehicle lessor's good-faith estimate of the lessor's average per vehicle portion of the lessor's total annual titling and registration costs incurred pursuant to the provisions of R.S. 47:451 et seq.

C. If the total amount of the vehicle license recovery fees collected by a motor vehicle lessor pursuant to this Section in any one calendar year exceeds the lessor's actual costs to license, title, and register the motor vehicles for that year, the lessor shall do the following:

(1) Retain the excess amount collected.

(2) Adjust the estimated average per vehicle titling and registration charge for the following calendar year by a corresponding amount.

D. As used in this Section, the following terms have the following meanings:

(1) "Motor vehicle" means that term as defined in R.S. 32:1252.

(2) "Motor vehicle lessor" means that term as defined in R.S. 32:1252 and subject to the licensing provisions of R.S. 32:1254(A).

(3) "Vehicle license recovery fee" means a charge that is included in a vehicle rental transaction to recover costs incurred by a motor vehicle lessor to license, title, and register rental vehicles.

Acts 2016, No. 61, §1.



RS 51:1950 - LOUISIANA PROMOTION

CHAPTER 28. LOUISIANA PROMOTION

COORDINATING COUNCIL

§1950. §§1950 to 1954 Repealed by Acts 1989, No. 662, §8, eff. July 7, 1989.



RS 51:1951 - Title

CHAPTER 28. PERSONAL ONLINE ACCOUNT PRIVACY PROTECTION ACT

§1951. Title

This Chapter shall be known and may be cited as the "Personal Online Account Privacy Protection Act".

Acts 2014, No. 165, §1.



RS 51:1952 - Definitions

§1952. Definitions

As used in this Chapter, the terms defined in this Section have the meanings given to them, except where the context expressly indicates otherwise:

(1) "Educational institution" means a public or private educational institution or a separate school or department of a public or private educational institution and includes but is not limited to the following:

(a) A university, college, or junior college.

(b) An academy.

(c) An elementary or secondary school.

(d) An extension course.

(e) A kindergarten.

(f) A nursery school.

(g) A school system, school district, or intermediate school district.

(h) A business, nursing, professional, secretarial, technical, or vocational school.

(i) A public or private educational testing service or test administrator.

(j) An agent of an educational institution.

(2) "Electronic communications device" means any device that uses electronic signals to create, transmit, and receive information, including a computer, telephone, personal digital assistant, or other similar device.

(3) "Employer" means a person, including a unit of state or local government, engaged in a business, industry, profession, trade, or other enterprise in this state and includes an agent, representative, or designee of the employer.

(4) "Personal online account" means an online account that the employee, applicant for employment, student, or prospective student uses exclusively for personal communications unrelated to any business purpose of the employer or educational institution. A personal online account does not extend to any account or profile created, serviced, maintained, used, or accessed by a current employee, applicant for employment, student, or prospective student for either business purposes of the employer or educational institution or to engage in business-related communications.

Acts 2014, No. 165, §1.



RS 51:1953 - Employers; prohibited activities; exceptions

§1953. Employers; prohibited activities; exceptions

A. An employer shall not do any of the following:

(1) Request or require an employee or applicant for employment to disclose any username, password, or other authentication information that allows access to the employee's or applicant's personal online account.

(2) Discharge, discipline, fail to hire, or otherwise penalize or threaten to penalize an employee or applicant for employment for failure to disclose any information specified in this Subsection.

B. An employer shall not be prohibited from doing any of the following:

(1) Requesting or requiring an employee or applicant for employment to disclose any username, password, or other authentication information to the employer to gain access to or operate any of the following:

(a) An electronic communications device paid for or supplied in whole or in part by the employer.

(b) An account or service provided by the employer, obtained by virtue of the employee's or applicant's relationship with the employer, or used for the employer's business purposes.

(2) Disciplining or discharging an employee for transferring the employer's proprietary or confidential information or financial data to an employee's personal online account without the employer's authorization.

(3) Conducting an investigation or requiring an employee or applicant to cooperate in an investigation in any of the following circumstances:

(a) If there is specific information about activity on the employee's personal online account, for the purpose of ensuring compliance with applicable laws, regulatory requirements, or prohibitions against work-related employee misconduct.

(b) If the employer has specific information about an unauthorized transfer of the employer's proprietary information, confidential information, or financial data to an employee's or applicant's personal online account.

(4) Conducting an investigation or requiring an employee or applicant to cooperate in an investigation as specified in this Subsection, including requiring the employee or applicant to share the content that has been reported in order to make a factual determination, without obtaining the username and password to the employee's or applicant's personal online account.

(5) Restricting or prohibiting an employee's or applicant's access to certain websites while using an electronic communications device paid for or supplied in whole or in part by the employer or while using an employer's network or resources, in accordance with state and federal law.

C. If through the use of an electronic device or program that monitors an employer's network or the use of an employer-provided device, an employer inadvertently receives an employee's or applicant's username, password, or other authentication information, the employer shall not be liable for having the information, but shall not use the information to access the employee's or applicant's personal online account.

D. An employer shall not be prohibited or restricted from complying with a duty to screen employees or applicants prior to hiring or to monitor or retain employee communications that are established pursuant to state or federal law, rules or regulations, case law, or rules of self-regulatory organizations.

E. An employer shall not be prohibited or restricted from viewing, accessing, or utilizing information about an employee or applicant that can be obtained without the information specified in Paragraph (A)(1) of this Section or that is available in the public domain.

F. An employer shall not be prohibited or restricted from requiring an employee to provide a personal e-mail address in order to facilitate communication with the employee in the event the employer's e-mail system fails.

G. Nothing in this Section shall be construed to prohibit or restrict an employee or applicant for employment from self-disclosing any username, password, or other authentication information to the employer that allows access to the employee's or applicant's personal online account.

Acts 2014, No. 165, §1.



RS 51:1954 - Educational institutions; prohibited activities; exceptions

§1954. Educational institutions; prohibited activities; exceptions

A. An educational institution shall not do any of the following:

(1) Request or require a student or prospective student to disclose any username, password, or other authentication information that allows access to the student's or prospective student's personal online account.

(2) Expel, discipline, fail to admit, or otherwise penalize or threaten to penalize a student or prospective student for failure to disclose any information specified in this Subsection.

B. An educational institution shall not be prohibited from requesting or requiring a student or prospective student to disclose any username, password, or other authentication information to the educational institution to gain access to or operate any of the following:

(1) An electronic communications device paid for or supplied in whole or in part by the educational institution, except where the device has been provided to the student or prospective student with the intent to permanently transfer ownership of the device to the student or prospective student.

(2) An account or service provided by the educational institution that is either obtained by virtue of the student's or prospective student's admission to the educational institution or used by the student or prospective student for educational purposes.

C. An educational institution shall not be prohibited from doing any of the following:

(1) Viewing, accessing, or utilizing information about a student or prospective student that can be obtained without the information specified in Paragraph (A)(1) of this Section or that is available in the public domain.

(2) Restricting or prohibiting a student's or prospective student's access to certain websites while using an electronic communications device paid for or supplied in whole or in part by the educational institution or while using an educational institution's network or resources, in accordance with state and federal law, except where the device has been provided to the student or prospective student with the intent to permanently transfer the ownership of the device to the student or prospective student.

D. Nothing in this Section shall be construed to prohibit or restrict a student or prospective student from self-disclosing any username, password, or other authentication information to the educational institution that allows access to the student's or prospective student's personal online account.

Acts 2014, No. 165, §1.



RS 51:1955 - No duty to monitor; liability

§1955. No duty to monitor; liability

A. This Chapter shall not create a duty for an employer or educational institution to search or monitor the activity of an individual's personal online account.

B. An employer or educational institution shall not be liable under this Chapter for failure to request or require an employee, a student, an applicant for employment, or a prospective student to disclose information that allows access to the employee's, student's, applicant's, or prospective student's personal online account.

Acts 2014, No. 165, §1.



RS 51:1961 - SOFTWARE LICENSE ENFORCEMENT ACT

CHAPTER 29. SOFTWARE LICENSE ENFORCEMENT ACT

§1961. Title

This Chapter shall be known as the Software License Enforcement Act.

Acts 1984, No. 744, §1.



RS 51:1962 - Definitions

§1962. Definitions

For purposes of this Chapter the following terms shall have the meanings set forth herein:

(1) "Computer software" means a set of statements or instructions to be used directly or indirectly in a computer in order to bring about a certain result, in any form in which such statements or instructions may be fixed, by any method now known or hereafter developed, regardless of whether such statements or instructions are capable of being perceived by or communicated to humans, together with any associated documentation and materials.

(2) "License agreement" means any written document on which the word "license", either alone or in combination with other words, appears prominently at or near the top of such document in such a position of prominence so as to be readily noticeable to a person of average literacy viewing such document.

(3) "Reverse engineering, decompiling or disassembling" means any process by which computer software is converted from one form to another form which is more readily understandable to human beings, including without limitation any decoding or decrypting of any computer program which has been encoded or encrypted in any manner.

Acts 1984, No. 744, §1.



RS 51:1963 - Requirements for enforceability

§1963. Requirements for enforceability

Any person who acquires computer software or a copy thereof shall be conclusively deemed to have accepted and agreed to all the terms of the license agreement for such software or copy thereof, including any applicable provisions contained in R.S. 51:1964, if:

(1) A written legend or notice is affixed to or packaged with the software or copy thereof in such a manner that the legend or notice is clearly and conspicuously visible upon cursory examination of the software and related packaging; and

(2) The legend or notice is prominently displayed in all capital letters and in language which is readily understandable to a person of average literacy; and

(3) The legend or notice states clearly that:

(a) Any use of the software or copy thereof will constitute acceptance of the terms of the accompanying license agreements; or,

(b) Any opening of a sealed package, envelope, or container in which the software or copy thereof is contained will constitute acceptance of the terms of the accompanying license agreement; and

(4) The legend or notice states clearly that anyone who receives the software or a copy thereof and does not accept and agree to the terms of the accompanying license agreement may, within a reasonable time, return the unused, unopened software or copy thereof to the party from whom it was acquired, or to some other identified party, for a full refund of any consideration paid; and

(5) The person acquiring the software or copy thereof takes such action as is stated in the legend or notice to constitute acceptance of and agreement to the terms of the accompanying license agreement.

Acts 1984, No. 744, §1.



RS 51:1964 - Terms deemed accepted

§1964. Terms deemed accepted

Terms of which shall be deemed to have been accepted under R.S. 51:1963, if included in an accompanying license agreement which conforms to the provisions of R.S. 51:1965, may include any or all of the following:

(1) Provisions for the retention by the licensor of title to the copy of the computer software.

(2) If title to the copy of computer software has been retained by the licensor, provisions for the prohibition of any copying of the copy of computer software for any purpose and/or limitations on the purposes for which copies of the computer software can be made and/or limitations on the number of copies of the computer software which can be made.

(3) If title to the copy of computer software has been retained by the licensor, provisions for the prohibition or limitation of rights to modify and/or adapt the copy of the computer software in any way, including without limitation prohibitions on translating, reverse engineering, decompiling, disassembling, and/or creating derivative works based on the computer software.

(4) If title to the copy of computer software has been retained by the licensor, provisions for prohibitions on further transfer, assignment, rental, sale, or other disposition of that copy or any other copies made from that copy of the computer software, provided that terms which prohibit the transfer of a copy of computer software in connection with the sale or transfer by operation of law of all or substantially all of the operating assets of a licensee's business shall to that extent only not be deemed to have been accepted under R.S. 51:1963.

(5) Provisions for the automatic termination without notice of the license agreement if any provisions of the license agreement are breached by the licensee.

Acts 1984, No. 744, §1.



RS 51:1965 - Display of terms of license agreement

§1965. Display of terms of license agreement

In order to be deemed accepted pursuant to R.S. 51:1963, the terms of the accompanying license agreement must be clearly and conspicuously stated in the license agreement in language readily understandable to the person of average literacy, and the license agreement must be attached to or packaged with the copy of the computer software in such a manner that the terms are susceptible to being readily examined before the act which is deemed to constitute acceptance occurs.

Acts 1984, No. 744, §1.



RS 51:1966 - Enforceability

§1966. Enforceability

The provisions of this Chapter are not intended to limit in any manner the effectiveness or enforceability of any of the provisions of such a license agreement under any other provisions of the laws of this state, nor is this Chapter intended to limit in any manner the laws of this state or any other laws.

Acts 1984, No. 744, §1.



RS 51:2001 - Definitions

CHAPTER 30 UNSOLICITED COMMERCIAL ELECTRONIC

MAIL RESTRICTIONS

§2001. Definitions

For the purposes of this Chapter, the following words shall have the meanings hereinafter ascribed to them:

(1) "Commercial electronic mail advertisement" means any electronic mail message initiated for the primary purpose of advertising or promoting the lease, sale, rental, gift offer, or other disposition of any property, goods, services, or extension of credit.

(2) "Domain name" means any alphanumeric designation that is registered with or assigned by any domain name registrar as part of an electronic mail address on the internet.

(3) "Electronic mail" means an electronic message that is transmitted between two or more telecommunications devices, computers, or electronic devices capable of receiving electronic messages, whether or not the message is converted to hard copy format after receipt or is viewed upon transmission or stored for later retrieval. "Electronic mail" includes electronic messages that are transmitted through a local, regional, or global computer network.

(4) "Electronic mail address" means a destination, commonly expressed as a string of characters, to which electronic mail can be sent or delivered. An "electronic mail address" may include a user name or mailbox and a reference to an internet domain.

(5) "Electronic mail service provider" means any person, including an internet service provider, that is an intermediary in sending or receiving electronic mail or that provides to end users of the electronic mail service the ability to send or receive electronic mail.

(6) "Functioning return electronic mail address" means an electronic mail address displayed in a commercial electronic mail advertisement that has the capacity to receive the number of reply messages that the sender of the commercial electronic mail advertisement should reasonably expect to be transmitted by the recipients for no less than thirty days after the sending of such advertisements.

(7) "Header information" means the source, destination, and routing information attached at the beginning of an electronic mail message, including the originating domain name and originating electronic mail message.

(8) "Initiate the transmission of a commercial electronic mail advertisement" means to transmit or cause to be transmitted a commercial electronic mail advertisement or assist in the transmission of a commercial electronic mail advertisement by providing or selecting electronic mail addresses to which the advertisement may be sent, but does not include the transmission by a telecommunications utility or an electronic mail service provider of the advertisement at the direction of another person through the network or system of a telecommunications utility or an electronic mail service provider.

(9) "Internet" means the international computer network of both federal and nonfederal interoperable packet switched data networks.

(10) "Louisiana electronic mail address" means any of the following:

(a) An electronic mail address furnished by an electronic mail service provider that sends bills for furnishing and maintaining that electronic mail address to a mailing address in this state.

(b) An electronic mail address ordinarily accessed from a computer located in this state.

(c) An electronic mail address furnished to a resident of this state.

(11) "Obscene material" means any tangible work or thing which the trier of fact determines:

(a) The average person applying contemporary community standards would find, taken as a whole, appeals to the prurient interest.

(b) Depicts or describes in a patently offensive way, hard-core sexual conduct as specifically provided in R.S. 14:106(A)(2).

(c) The work or thing, taken as a whole, lacks serious literary, artistic, political, or scientific value.

(12) "Recipient" means the addressee of a commercial electronic mail advertisement. If an addressee of a commercial electronic mail advertisement has one or more electronic mail addresses to which a commercial electronic mail advertisement is sent, the addressee shall be deemed to be a separate recipient for each address to which the advertisement is sent.

(13) "Sender" means a person who initiates a commercial electronic mail advertisement.

(14) "Unsolicited commercial electronic mail message" means a commercial electronic mail message sent without the consent of the recipient, by a person with whom the recipient does not have a preexisting or current business relationship. The term "unsolicited commercial electronic message" does not include electronic mail messages where the sender:

(a) Is an organization using electronic mail to communicate exclusively with its members.

(b) Is an organization using electronic mail to communicate exclusively with its employees or contractors, or both.

(c) Has the consent of the recipient.

Acts 2003, No. 1275, §1.



RS 51:2002 - Return electronic mail addresses; required disclosure

§2002. Return electronic mail addresses; required disclosure

Any sender of unsolicited commercial electronic mail advertisements either from Louisiana or to a Louisiana electronic mail address shall do all of the following:

(1) Maintain a functioning return electronic mail address to which a recipient may send a reply indicating the recipient's desire not to receive further commercial electronic mail advertisements from the sender at the electronic mail address at which the message was received.

(2) Maintain a functioning website at which a recipient may request his removal from the sender's mailing list.

(3) Clearly and conspicuously disclose in the commercial electronic mail advertisement all of the following:

(a) The recipient's right to decline to receive further unsolicited commercial electronic mail advertisements at the electronic mail address at which the message was received.

(b) The recipient's ability to decline to receive further unsolicited commercial electronic mail advertisements by sending a message to the sender's functioning return electronic mail address.

(c) The sender's functioning return electronic mail address.

(4) Include in the subject line of the commercial electronic mail advertisement "ADV:" as the first four characters.

(5) If the commercial electronic mail advertisement contains obscene material, include in the subject line of the commercial electronic mail advertisement "ADV:ADLT" as the first eight characters.

Acts 2003, No. 1275, §1.



RS 51:2003 - Unlawful activities

§2003. Unlawful activities

A. It is unlawful for any person knowingly to initiate the transmission of an unsolicited commercial electronic mail advertisement either from Louisiana or to a Louisiana electronic mail address under any of the following circumstances:

(1) The commercial electronic mail advertisement contains or is accompanied by a third party's domain name without permission of the third party.

(2) The commercial electronic mail advertisement contains or is accompanied by falsified, misrepresented, intentionally obscured, or forged header information.

(3) The commercial electronic mail advertisement has a subject line that is intended to mislead the public about the contents of the advertisement.

(4) The sender is in violation of R.S. 51:2002 or the commercial electronic mail advertisement does not contain the notice required by R.S. 51:2002(3).

(5) More than twenty-one business days after the recipient of an unsolicited commercial electronic mail advertisement has informed the sender, by use of the functioning return electronic mail address or by other electronic means communicated to and specified by the sender, that the recipient does not wish to receive unsolicited commercial electronic mail advertisements at that electronic mail address.

(6) An employer has informed the sender, as provided in Subsection C of this Section, not to send further unsolicited commercial electronic mail advertisements to designated electronic mail addresses.

B. It is unlawful for any person to knowingly sell or otherwise provide a list of electronic mail addresses to be used to:

(1) Initiate the transmission of unsolicited commercial electronic mail advertisements in violation of this Chapter from Louisiana.

(2) Initiate the transmission of unsolicited commercial electronic mail advertisements in violation of this Chapter to a Louisiana electronic mail address.

C. An employer who provides or has control over one or more electronic mail addresses used by his employees may notify the sender of an unsolicited commercial electronic mail advertisement, by use of the functioning return electronic mail address or by other electronic means communicated to the sender, that no further commercial electronic mail advertisements should be transmitted to any of the employer-provided and employer-controlled electronic mail addresses.

Acts 2003, No. 1275, §1.



RS 51:2004 - Civil actions

§2004. Civil actions

A. Any person whose property or person is injured by reason of a violation of any provision of this Chapter may recover for any damages sustained and the costs of suit. For the purposes of this Section, the term "damages" shall include but not be limited to loss of profits.

B. If the injury arises from the transmission of unsolicited or commercial electronic mail messages, the injured person, other than an electronic mail service provider, may also recover attorney fees and costs and may elect, in lieu of actual damages, to recover the lesser of ten dollars for each and every unsolicited commercial electronic mail message transmitted in violation of this Chapter, or twenty-five thousand dollars per day. The injured person shall not have a cause of action against the electronic mail service provider, which merely transmits the unsolicited commercial electronic mail message over its computer network.

C. If the injury arises from the transmission of unsolicited or commercial electronic mail messages, an injured electronic mail service provider may also recover attorney fees and costs and may elect, in lieu of actual damages, to recover the lesser of ten dollars for each and every unsolicited commercial electronic mail message transmitted in violation of this Chapter, or twenty-five thousand dollars per day.

D. At the request of any party to an action brought pursuant to this Section, the court may, in its discretion, conduct all legal proceedings in such a way as to protect the secrecy and security of the computer, computer network, computer data, computer program, and computer software involved in order to prevent possible recurrence of the same or a similar act by another person and to protect any trade secrets of any party.

E. An electronic mail service provider shall not be deemed in violation of this Chapter and the injured party shall not have a cause of action against an electronic mail service provider due to the fact that the electronic mail service provider:

(1) Is an intermediary between the sender and recipient in the transmission of an electronic mail that violates this Chapter.

(2) Provides transmission of unsolicited commercial electronic mail messages over the provider's computer network or facilities or shall be liable for any action it voluntarily takes in good faith to block the receipt or transmission through its service of any electronic mail advertisements that it believes is or will be sent in violation of this Chapter.

Acts 2003, No. 1275, §1.



RS 51:2006 - Scope

CHAPTER 30-A COMPUTER SPYWARE

§2006. Scope

This Chapter deals with consumer protection against computer spyware.

Acts 2006, No. 392, §1.



RS 51:2007 - Definitions

§2007. Definitions

As used in this Chapter:

(1) "Authorized user" means with respect to a computer, a person who owns or is authorized by the owner or lessee to use the computer.

(2) "Cause computer software to be copied" means to distribute, transfer, or procure the copying of computer software or any component thereof. The term shall not include the following:

(a) Transmission, routing, provision of intermediate temporary storage, or caching of software.

(b) A storage or hosting medium, such as a compact disc, Internet web site, or computer server, through which the software was distributed by a third party.

(c) An information location tool, such as a directory, index, reference, pointer, or hypertext link, through which the user of the computer located the software.

(3) "Communications provider" means an entity providing communications networks or services that enable consumers to access the Internet or destinations on the public switched telephone network via a computer modem. This term shall include cable service providers that also provide telephone services and providers of Voice over Internet Protocol services.

(4) "Computer software" means a sequence of instructions written in any programming language that is executed on a computer. The term shall not include a text or data file, an Internet web site, or a data component of an Internet web site that is not executable independently of the Internet web site.

(5) "Computer virus" means a computer program or other set of instructions that is designed to degrade the performance of or disable a computer or computer network and is designed to have the ability to replicate itself on other computers or computer networks without the authorization of the owners of those computers or computer networks.

(6) "Damage" means any material impairment to the integrity, functionality, or availability of data, software, a computer, a system, or information.

(7) "Deceptive" or "deception" means the following:

(a) An intentionally and materially false or fraudulent statement.

(b) A statement or description that intentionally omits or misrepresents material information in order to deceive the authorized user.

(c) An intentional and material failure to provide any notice to an authorized user regarding the download or installation of software in order to deceive the authorized user.

(8) "Execute" means with respect to computer software, the performance of the functions or the carrying out of the instructions of the computer software.

(9) "Internet" means the global information system that is logically linked together by a globally unique address space based on the Internet Protocol (IP), or its subsequent extensions, and that is able to support communications using the Transmission Control Protocol/Internet Protocol (TCP/IP) suite, or its subsequent extensions, or other IP-compatible protocols, and that provides, uses, or makes accessible, either publicly or privately, high-level services layered on the communications and related infrastructure described in this Chapter.

(10) "Message" means a graphical or text communication presented to an authorized user of a computer other than communications originated and sent by the computer's operating system or communications presented for any of the purposes described in R.S. 51:2011.

(11) "Personally identifiable information" means any of the following:

(a) First name or first initial in combination with last name.

(b) Credit or debit card numbers or other financial account numbers.

(c) A password or personal identification number required to access an identified financial account other than a password, personal identification number, or other identification number transmitted by an authorized user to the issuer of the account or its agent.

(d) Social Security number.

(e) Any of the following information in a form that personally identifies an authorized user:

(i) Account balances.

(ii) Overdraft history.

(iii) Payment history.

(iv) A history of Internet web sites visited.

(v) Home address.

(vi) Work address.

(vii) A record of a purchase or purchases.

(12) "Procure the copying" means to pay or provide other consideration to or induce another person to cause software to be copied onto a computer.

Acts 2006, No. 392, §1.



RS 51:2008 - Computer spyware prohibitions

§2008. Computer spyware prohibitions

A person or entity that is not an authorized user shall not knowingly or willfully cause computer software to be copied or procure the copying onto the computer of an authorized user in this state and use the software to do any of the following acts:

(1) Modify through deceptive means any of the settings related to the computer's access to or use of the Internet including the following:

(a) The page that appears when an authorized user launches an Internet browser or similar software program used to access and navigate the Internet.

(b) The default provider or Internet web site proxy that the authorized user uses to access or search the Internet.

(c) The authorized user's list of bookmarks used to access Internet web site pages.

(2) Collect through deceptive means personally identifiable information that meets any of the following criteria:

(a) It is collected through the use of a keystroke-logging function that records all keystrokes made by an authorized user who uses the computer and transfers that information from the computer to another person.

(b) It includes all or substantially all of the Internet web sites visited by an authorized user, other than Internet web sites of the provider of the software, if the computer software was installed in a manner designed to conceal from all authorized users of the computer the fact that the software is being installed.

(c) It is a data element described in R.S. 51:2007(11)(b), (c), (d), or (e)(i) or (ii) that is extracted from the authorized user's computer hard drive for a purpose wholly unrelated to any of the purposes of the software or service described to an authorized user.

(3) Prevent, without the authorization of an authorized user, through deceptive means an authorized user's reasonable efforts to block the installation of or to disable software by causing software that the authorized user has properly removed or disabled to automatically reinstall or reactivate on the computer without the authorization of an authorized user.

(4) Misrepresent that software will be uninstalled or disabled by an authorized user's action with knowledge that the software will not be so uninstalled or disabled.

(5) Through deceptive means, remove, disable, or render inoperative security, anti-spyware, or anti-virus software installed on the computer.

Acts 2006, No. 392, §1.



RS 51:2009 - Control or modification

§2009. Control or modification

A person or entity that is not an authorized user shall not knowingly or willfully cause computer software to be copied or procure the copying onto the computer of an authorized user in this state and use the software to do any of the following acts:

(1) Take control of the authorized user's computer by doing any of the following:

(a) Transmit or relay commercial electronic mail or a computer virus from the authorized user's computer, where the transmission or relaying is initiated by a person other than the authorized user and without the authorization of an authorized user.

(b) Access or use the authorized user's modem or Internet service for the purpose of causing damage to the authorized user's computer or cause an authorized user to incur financial charges for a service that is not authorized by an authorized user.

(c) Use the authorized user's computer as part of an activity performed by a group of computers for the purpose of causing damage to another computer, including but not limited to launching a denial of service attack.

(d) Open a series of stand-alone messages in the authorized user's computer without the authorization of an authorized user and with knowledge that a reasonable computer user cannot close the advertisements without turning off the computer or closing the Internet application.

(2) Modify settings related to the computer's access to or use of the Internet including the following:

(a) An authorized user's security or other settings that protect information about the authorized user for the purpose of stealing personal information of an authorized user.

(b) The security settings of the computer for the purpose of causing damage to one or more computers.

(3) Prevent, without the authorization of an authorized user, an authorized user's reasonable efforts to block the installation of or to disable software by doing any of the following:

(a) Presenting the authorized user with an option to decline installation of software with knowledge that, when the option is selected by the authorized user, the installation nevertheless proceeds.

(b) Falsely representing that software has been disabled.

(c) Requiring in a deceptive manner the user to access the Internet to remove the software with knowledge or reckless disregard of the fact that the software frequently operates in a manner that prevents the user from accessing the Internet.

(d) Changing the name, location, or other designation information of the software for the purpose of preventing an authorized user from locating the software to remove it.

(e) Using randomized or deceptive file names, directory folders, formats, or registry entries for the purpose of avoiding detection and removal of the software by an authorized user.

(f) Causing the installation of software in a particular computer directory or computer memory for the purpose of evading authorized users' attempts to remove the software from the computer.

(g) Requiring, without the authority of the owner of the computer, that an authorized user obtain a special code or download software from a third party to uninstall the software.

Acts 2006, No. 392, §1.



RS 51:2010 - Misrepresentation and deception

§2010. Misrepresentation and deception

A person or entity who is not an authorized user shall not do any of the following:

(1) Induce an authorized user to install a software component onto the computer by misrepresenting that installing software is necessary for security or privacy reasons or in order to open, view, or play a particular type of content.

(2) Cause the copying and execution on the computer of a computer software component with the intent of causing an authorized user to use the component in a way that violates any other provision of this Section.

Acts 2006, No. 392, §1.



RS 51:2011 - Nonapplicability

§2011. Nonapplicability

A. Nothing in R.S. 51:2009 or 2010 shall apply to any monitoring of or interaction with a user's Internet or other network connection or service, or a protected computer, by a cable operator, computer hardware or software provider, or provider of information service or interactive computer service for network or computer security purposes, diagnostics, technical support, repair, authorized updates of software or system firmware, network management or maintenance, authorized remote system management or detection or prevention of the use of or fraudulent or other illegal activities as prohibited by this Chapter in connection with a network, service, or computer software, including scanning for and removing software proscribed under this Chapter.

B. Nothing in this Chapter shall limit the rights of providers of wire and electronic communications under 18 U.S.C. 2511.

Acts 2006, No. 392, §1.



RS 51:2012 - Criminal enforcement

§2012. Criminal enforcement

The district attorney of a parish where a violation of this Chapter occurs and the attorney general shall have the authority to investigate and institute criminal proceedings for any such violation.

Acts 2006, No. 392, §1.



RS 51:2013 - Penalty

§2013. Penalty

Any person that violates the provisions of R.S. 51:2008(2) and R.S. 51:2009(1)(a), (b), and (c) and (2) shall be imprisoned for not more than ten years or fined not more than twenty-five thousand dollars, or both.

Acts 2006, No. 392, §1.



RS 51:2014 - Civil relief

§2014. Civil relief

A. A violation of this Chapter shall be considered an unfair trade practice and such violation shall subject the violator to all of the provisions of the Unfair Trade Practices and Consumer Protection Law and as provided for in R.S. 51:1401 et seq.

B. Except for an action or other relief brought under Subsection A of this Section, the following persons may bring a civil action against a person who violates this Chapter:

(1) A provider of computer software who is adversely affected by the violation.

(2) An Internet service provider who is adversely affected by the violation.

(3) A trademark owner whose trademark is used without the authorization of the owner to deceive users in the course of any of the deceptive practices prohibited by this Section.

(4) The attorney general.

C. A person bringing an action under Subsection B of this Section may apply for injunctive relief to restrain any violation of this Chapter and seek to recover damages not to exceed one hundred thousand dollars for each violation.

D. The court may increase an award of actual damages in an action brought under this Section to an amount not to exceed three times the actual damages sustained if the court finds that the violations have occurred with such frequency with respect to a group of victims as to constitute a pattern or practice.

E. A plaintiff who prevails in an action filed under this Section is entitled to recover reasonable attorney fees and court costs.

F. In the case of a violation of R.S. 51:2009(1)(b) that causes a communications provider to incur costs for the origination, transport, or termination of a call triggered using the modem of a customer of the communications provider as a result of a violation, the communications provider may bring a civil action against the violator to recover any or all of the following:

(1) The charges the carrier is obligated to pay to another carrier or to an information service provider as a result of the violation, including but not limited to charges for the origination, transport, or termination of the call.

(2) Costs of handling customer inquiries or complaints with respect to amounts billed for calls.

(3) Costs and reasonable attorney fees.

(4) An order to enjoin the violation.

Acts 2006, No. 392, §1.



RS 51:2021 - Short title; definitions

CHAPTER 30-B. LOUISIANA ANTI-PHISHING ACT

§2021. Short title; definitions

A. This Chapter may be cited as the "Louisiana Anti-Phishing Act."

B. As used in this Chapter, the following terms shall have the meanings ascribed in this Section:

(1) "Electronic mail" means a message, file, or other information that is transmitted through a local, regional, or global computer network, regardless of whether the message, file, or other information is viewed, stored for retrieval at a later time, printed, or filtered by a computer program that is designed or intended to filter or screen those items.

(2) "Electronic mail address" means a destination, commonly expressed as a string of characters, to which electronic mail may be sent or delivered.

(3) "Identifying information" means information that alone or in conjunction with other information identifies an individual, including an individual's:

(a) Name, social security number, date of birth, and government-issued identification number.

(b) Unique biometric data, including the individual's fingerprint, voice print, and retina or iris image.

(c) Unique electronic identification number, address, and routing code, and financial institution account number.

(d) Telecommunication identifying information or access device.

(4) "Internet domain name" refers to a globally unique, hierarchical reference to an Internet host or service, assigned through a centralized Internet-naming authority and composed of a series of character strings separated by periods with the right-most string specifying the top of the hierarchy.

(5) "Web page" means a location that has a single uniform resource locator (URL) with respect to the World Wide Web or another location that can be accessed on the Internet.

Acts 2006, No. 549, §1, eff. Sept. 1, 2006.



RS 51:2022 - Creation of Web page or domain name for fraudulent purposes

§2022. Creation of Web page or domain name for fraudulent purposes

A person may not, with the intent to engage in conduct involving the fraudulent use or possession of another person's identifying information:

(1) Create a Web page or Internet domain name that is represented as a legitimate online business without the authorization of the registered owner of the business.

(2) Use that Web page or a link to the Web page, that domain name, or another site on the Internet to induce, request, or solicit another person to provide identifying information for a purpose that the other person believes is legitimate.

Acts 2006, No. 549, §1, eff. Sept. 1, 2006.



RS 51:2023 - Electronic mail fraud

§2023. Electronic mail fraud

A person may not, with the intent to engage in conduct involving the fraudulent use or possession of identifying information, send or cause to be sent to an electronic mail address held by a resident of this state an electronic mail message that:

(1) Is falsely represented as being sent by a legitimate online business;

(2) Refers or links the recipient of the message to a Web page that is represented as being associated with the legitimate online business; and

(3) Directly or indirectly induces, requests, or solicits the recipient of the electronic mail message to provide identifying information for a purpose that the recipient believes is legitimate.

Acts 2006, No. 549, §1, eff. Sept. 1, 2006.



RS 51:2024 - Civil relief

§2024. Civil relief

A. The following persons may bring a civil action against a person who violates this Chapter:

(1) A person engaged in the business of providing Internet access service to the public who is adversely affected by the violation.

(2) An owner of a Web page or trademark who is adversely affected by the violation.

(3) The attorney general.

B. A person bringing an action under this Section may either:

(1) Seek injunctive relief to restrain the violator from continuing the violation.

(2) Recover damages in an amount equal to the greater of:

(a) Actual damages arising from the violation.

(b) One hundred thousand dollars for each violation of the same nature or both.

(3) Seek both injunctive relief and recover damages as provided by this Subsection.

C. The court may increase an award of actual damages in an action brought under this Section to an amount not to exceed three times the actual damages sustained if the court finds that the violations have occurred with a frequency as to constitute a pattern or practice.

D. A plaintiff who prevails in an action filed under this Section is entitled to recover reasonable attorney fees and court costs.

E. For purposes of this Section, violations are of the same nature if the violations consist of the same course of conduct or action, regardless of the number of times the conduct or act occurred.

Acts 2006, No. 549, §1, eff. Sept. 1, 2006.



RS 51:2025 - Applicability of Chapter

§2025. Applicability of Chapter

This Chapter does not apply to a telecommunications provider's or Internet service provider's good faith transmission or routing of, or intermediate temporary storing or caching of, identifying information.

Acts 2006, No. 549, §1, eff. Sept. 1, 2006.



RS 51:2031 - Short title

CHAPTER 30-C. ANTI-PHISHING ACT OF 2006

§2031. Short title

This Chapter shall be known as the "Anti-Phishing Act of 2006".

Acts 2006, No. 201, §1.



RS 51:2032 - Definitions

§2032. Definitions

For the purposes of this Chapter, the following terms have the following meanings:

(1) "Electronic mail message" means a message sent to a unique destination, commonly expressed as a string of characters, consisting of a unique user name or mailbox and a reference to an Internet domain, whether or not displayed, to which an electronic message can be sent or delivered.

(2) "Identifying information" means any of the following:

(a) Social security number.

(b) Driver's license number.

(c) Bank account number.

(d) Credit card or debit card number.

(e) Personal identification number (PIN).

(f) Automated or electronic signature.

(g) Unique biometric data.

(h) Account password.

(i) Any other piece of information that can be used to access an individual's financial accounts or to obtain goods or services.

(3) "Internet" means the international computer network of both federal and nonfederal interoperable packet switched data networks.

(4) "Web page" means a location that has a single uniform resource locator or other single location with respect to the Internet.

Acts 2006, No. 201, §1.



RS 51:2033 - Unlawful requests by misrepresentation

§2033. Unlawful requests by misrepresentation

It shall be unlawful for any person, by means of a web page, electronic mail message, or otherwise through use of the Internet, to solicit, request, or take any action to induce another person to provide identifying information by representing itself to be a business without the authority or approval of the business.

Acts 2006, No. 201, §1.



RS 51:2034 - Remedies for violation

§2034. Remedies for violation

A. A person who is engaged in the business of providing Internet access service to the public, owns a web page, or owns a trademark that is adversely affected by a violation of R.S. 51:2033 may bring an action against a person who violates or is in violation of R.S. 51:2033. A person who brings an action under this Subsection may seek to recover the greater of actual damages or five hundred thousand dollars.

B. An individual who is adversely affected by a violation of R.S. 51:2033 may bring an action, but only against a person who has directly violated R.S. 51:2033. A person who brings an action under this Subsection may seek to enjoin further violations of R.S. 51:2033 and seek to recover the greater of three times the amount of actual damages or five thousand dollars per violation.

C. The attorney general or a district attorney in a parish where a violation occurs may bring an action against a person who violates or is in violation of R.S. 51:2033 to enjoin further violations of R.S. 51:2033 and to recover a civil penalty of up to two thousand five hundred dollars per violation.

D. In an action pursuant to this Section, a court may, in addition, do either or both of the following:

(1) Increase the recoverable damages to an amount up to three times the damages otherwise recoverable under Subsections A and B of this Section in cases in which the defendant has engaged in a pattern and practice of violating R.S. 51:2033.

(2) Award costs of suit and reasonable attorney fees to a prevailing plaintiff.

E. The remedies provided for in this Section do not preclude the seeking of any other remedies, including criminal remedies, provided by law.

F. For purposes of Subsection A of this Section, multiple violations of R.S. 51:2033 resulting from any single action or conduct shall constitute one violation.

Acts 2006, No. 201, §1.



RS 51:2101 - Louisiana Immersive Technologies Enterprise Commission; creation; membership

CHAPTER 31. LOUISIANA IMMERSIVE TECHNOLOGIES ENTERPRISE

§2101. Louisiana Immersive Technologies Enterprise Commission; creation; membership

A. The Louisiana Immersive Technologies Enterprise was established with the approval and cooperation of the Louisiana Department of Economic Development, the Lafayette Economic Development Authority, and the University of Louisiana at Lafayette.

B. The Louisiana Immersive Technologies Enterprise serves the state by furthering education in immersive technologies, engaging in collaborative research involving immersive technologies, and by furthering the economic development of businesses and industries utilizing immersive technologies.

C. The Louisiana Immersive Technologies Enterprise Commission, hereinafter referred to as the "commission," is hereby created as a political subdivision of the state to develop, operate, and maintain the Louisiana Immersive Technologies Enterprise.

D. The commission shall be governed by a board of commissioners composed of seven persons appointed as follows:

(1) One member shall be appointed by the secretary of the Louisiana Department of Economic Development.

(2) Three members shall be appointed by the chairman of the board of the Lafayette Economic Development Authority.

(3) Three members shall be appointed by the president of the University of Louisiana at Lafayette, or his designee.

E. The commission shall be domiciled in the parish of Lafayette.

F. The board of commissioners shall elect, from its membership, a chairman, a vice chairman, and a secretary-treasurer. Commissioners shall serve without compensation.

G. A majority of the total membership of the board of commissioners shall constitute a quorum in order to transact business of the commission. No contract shall be approved or any financial obligation incurred by or on behalf of the commission unless approved by a majority vote of the members of the board of commissioners.

H.(1) Except as provided in Paragraph (2) of this Subsection, each member of the commission shall be appointed for a term of three years and shall serve until their successors have been appointed.

(2) The initial members of the commission shall serve the following staggered terms:

(a) The initial member appointed by the secretary of the Louisiana Department of Economic Development shall serve an initial term of one year and thereafter his successor shall serve a term of three years.

(b) One of the initial members appointed by the chairman of the board of the Lafayette Economic Development Authority shall be designated by the chairman to serve an initial term of two years and thereafter his successor shall serve a term of three years.

(c) One of the initial members appointed by the chairman of the board of the Lafayette Economic Development Authority shall be designated by the chairman to serve an initial term of three years and thereafter his successor shall serve a term of three years.

(d) One of the initial members appointed by the president of the University of Louisiana at Lafayette, or his designee, shall be designated by the president or his designee to serve an initial term of two years and thereafter his successor shall serve a term of three years.

(e) One of the initial members appointed by the president of the University of Louisiana at Lafayette, or his designee, shall be designated by the president or his designee to serve an initial term of three years and thereafter his successor shall serve a term of three years.

(3) Any member may be removed by his or her respective appointing authority, with or without cause, solely at the discretion of the appointing authority.

(4) Any vacancy occurring in the membership of the commission shall be filled by the appointing authority and any person appointed to fill a vacancy shall serve for the remainder of the unexpired term.

Acts 2006, No. 624, §1; Acts 2009, No. 49, §1.



RS 51:2102 - Commission; authority; powers; duties; functions

§2102. Commission; authority; powers; duties; functions

A. The commission, through its board of commissioners, may sue and be sued in the courts of its domicile and service of process shall be made on the chairman of the board of commissioners or, in the absence of the chairman, upon the vice chairman of the board.

B. The commission, to the extent sufficient funds are available, shall maintain suitable office space and may employ necessary personnel to manage, operate, and maintain the Louisiana Immersive Technologies Enterprise.

C. The commission, through its board of commissioners, shall have all authority and power to effectuate the purposes of the commission, including but not limited to the following rights and powers:

(1) To acquire, purchase, lease as lessee, and hold and use any property, movable or immovable, tangible or intangible, or any interest therein which is necessary or desirable to carry out the purposes of the commission and to sell, lease as lessor, transfer, and dispose of any property or interest therein acquired by the commission.

(2) To develop, operate, and maintain the Louisiana Immersive Technologies Enterprise.

(3) To execute contracts with public or private entities to effectuate the provisions of this Chapter.

(4) To execute contracts or agreements with any person, corporation, association, or other entity, including public corporations, political subdivisions, the government of the United States and any agencies thereof, the state of Louisiana or any of its agencies, or any combination thereof, for the use of the Louisiana Immersive Technologies Enterprise's facilities, services, and equipment.

(5) To fix, collect, and revise rates, charges, and rentals for the use of Louisiana Immersive Technologies Enterprise's facilities, services, and equipment as may be necessary.

(6) To establish rules and regulations for the conduct of the commission's affairs, including but not limited to, rules and regulations governing the management and operation of the Louisiana Immersive Technologies Enterprise, and its facilities, services, equipment, programs, and activities.

(7) To accept gifts, grants, and donations of property and money.

(8) To cooperate with the state of Louisiana or any political subdivision, department, agency, or corporation of the state for the operation and maintenance of the Louisiana Immersive Technologies Enterprise to accomplish the purposes of this Chapter on any basis, including the matching of funds, and by participating in projects authorized by federal or state law.

(9) To contract with, employ, and fix the compensation and terms of employment of attorneys, clerks, or other agents or employees.

(10) To pledge all or any part of its revenues for any lawful purpose to effectuate the provisions of this Chapter.

(11) To incur debt, issue bonds, and pledge payment of bonds issued by the commission for any authorized purpose pursuant to Part XII of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 2006, No. 624, §1.



RS 51:2131 - Short title

CHAPTER 32. CHILD PERFORMER TRUST ACT

§2131. Short title

This Chapter shall be known and may be cited as the "Child Performer Trust Act".

Acts 2005, No. 147, §2.



RS 51:2132 - Child performer contract; scope

§2132. Child performer contract; scope

A. The provisions of this Chapter shall apply to any contract in which a minor is employed or agrees to render artistic or creative services for compensation of five hundred dollars or more in this state which is not otherwise prohibited under Chapter 3 of Title 23 of the Louisiana Revised Statutes of 1950, directly or through a third-party individual or personal services corporation, a loan-out company, or through an agency or service that provides artistic or creative services including, but not limited to, a casting agency or other similar entity.

B. As used in this Chapter, "artistic or creative services" includes, but is not limited to, services as an actor, actress, dancer, musician, comedian, singer, stunt-person, voice-over artist or other performer or entertainer in any motion picture, television, radio, theatrical or sports production or commercial production.

Acts 2005, No. 147, §2.



RS 51:2133 - Gross earnings; fifteen percent placed in trust fund

§2133. Gross earnings; fifteen percent placed in trust fund

A.(1) Every contract executed by or on behalf of a minor rendering artistic or creative services for compensation in this state shall require that fifteen percent of the gross earnings for the minor under the contract be placed in a trust fund created for the benefit of the minor and, except as provided in Subsection G of this Section, that the trust fund be created in a state or federally chartered financial institution, including trust companies, operating in this state through one or more branches.

(2) Monies placed in a trust fund pursuant to the provisions of this Chapter shall be placed in a blocked account and no funds shall be withdrawn prior to the date the minor attains the age of eighteen unless the minor is determined to be in necessitous circumstances by a court of competent jurisdiction.

(3) All monies deposited in trust pursuant to the provisions of this Chapter shall be administered by the financial institution as a fiduciary for the benefit of the minor. Reasonable fees may be charged by a financial institution to the trust for providing services as fiduciary and/or trustee.

B.(1) Monies in the trust fund shall be invested in a combination of United States Treasury notes, bonds, interest bearing savings accounts, or certificates of deposit fully insured by the federal government at the highest possible rate of return without risk to principal in the trust account or a combination of such investments. All funds derived from investments and earnings attributed to the trust fund shall be redeposited into the fund and invested in accordance with the provisions of this Chapter. All investments in the fund shall have a maturity date on or before the date the minor attains the age of eighteen.

(2) Funds may be withdrawn from the trust fund by the beneficiary only after the beneficiary provides a certified copy of his birth certificate to the financial institution where the trust fund is located showing that the beneficiary is at least eighteen years of age.

C. Both parents of a minor on whose behalf monies are placed in trust pursuant to this Section shall serve as trustees of the trust unless otherwise provided in writing by both parents or in the case of divorce or death of a parent by the person appointed as tutor of the minor, or by both cotutors if the parents are divorced and have joint custody of the minor. Any state or federally chartered financial institution operating in this state through one or more branches, may serve as a trustee.

D. Prior to execution of a contract subject to the provisions of this Chapter, the trustee or trustees shall establish the trust required under this Section, unless an account has been previously established, and no contract subject to the provisions of this Chapter shall be executed until the trustee or trustees provide a written statement to the employer which shall include the name, address, and telephone number of the financial institution holding the trust account, the name of the account, the number of the account, the name of the minor beneficiary, the name of the trustee or trustees of the account and such additional information as may be required by the employer to make the deposit required under this Section. The trustee or trustees shall attach to this written statement a true and accurate photocopy of any information received from the financial institution confirming the creation and existence of the trust account on behalf of the minor, and may include a copy of the account agreement, account terms, passbook, or other similar writings required by the employer.

E. In the event that a trust account is not established on behalf of a minor performer within thirty days of the last day of employment, the employer shall forward the fifteen percent of the minor's gross earnings, accompanied by the name of the minor, and if known, the minor's address and social security number, to the treasurer of the state of Louisiana, who shall hold such funds in trust to be tendered to a trust account that is subsequently established on behalf of the minor, or if no such trust account is established, then to the minor upon reaching the age of majority.

F. Once the employer has transferred monies pursuant to this Section to either the minor's trust account or the treasurer's office in those circumstances where a trust account has not been established, the employer has no further duty or obligation with respect to the transferred monies.

G. If a trust account is already established on behalf of the minor in another state, all monies required to be deposited in a trust fund under the provisions of this Section, may be deposited into the trust account already established in another state for the benefit of the minor.

Acts 2005, No. 147, §2; Acts 2006, No. 594, §1.



RS 51:2134 - Education requirement

§2134. Education requirement

A. Every contract or employment arrangement agreed to by the parties subject to the provisions of this Chapter shall include provisions contained in this Section for the education of the minor being employed to render artistic or creative services.

B. If a minor is absent from school for two or more days within a thirty-day period, the employer shall employ a certified teacher, beginning on the second day of employment, to provide a minimum of three education instruction hours per day to the minor pursuant to the lesson plans for the particular minor as provided by the principal and teachers at the minor's school. There must be a teacher to student ratio of one teacher for every ten students.

Acts 2005, No. 147, §2.



RS 51:2135 - Written permit required

§2135. Written permit required

No minor's employment regulated under the provisions of this Chapter shall occur without the issuance of a written permit from the Louisiana Workforce Commission as provided in Chapter 3 of Title 23 of the Louisiana Revised Statutes of 1950.

Acts 2005, No. 147, §2; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 51:2141 - ECONOMIC DIVERSIFICATION MARKETING

CHAPTER 33. ECONOMIC DIVERSIFICATION MARKETING

§2141. Repealed by Acts 2001, No. 9, §10, eff. July 1, 2001.



RS 51:2151 - ARTISTS' AUTHORSHIP RIGHTS ACT

CHAPTER 34. ARTISTS' AUTHORSHIP RIGHTS ACT

§2151. Short title

This Chapter shall be known as the "Artists' Authorship Rights Act."

Acts 1986, No. 599, §1.



RS 51:2152 - Definitions

§2152. Definitions

When used in this Chapter, the terms listed below shall have the following meanings:

(1) "Artist" means the creator or each of the joint creators of a work of fine art.

(2) "Conservation" means acts taken to prevent, stop, or retard deterioration of a work of fine art.

(3) "Person" means an individual, partnership, corporation, association, governmental body, or other group, however organized.

(4) "Recognized quality" means those attributes of a work of fine art that enhance its value. The issue of whether or not these attributes exist shall be determined by the trier of fact based on the opinions of artists, art dealers, collectors of fine art, curators of art museums, restorers and conservators of fine art, and other persons involved with the creation or marketing of fine art.

(5) "Reproduction" means a copy or likeness, in any medium, of a work of fine art that is displayed or published under circumstances that, reasonably construed, evidence an intent that it be taken as a representation of a work of fine art as created by the artist.

(6) "Restoration" means acts taken to correct deterioration and alteration of a work of fine art.

(7) "Work of fine art" means any original work of visual or graphic art of recognized quality in any medium which includes, but is not limited to, the following: painting, drawing, print, photographic print, or sculpture of a limited edition of no more than three hundred copies; however, "work of fine art" shall not include sequential imagery such as motion pictures.

Acts 1986, No. 599, §1.



RS 51:2153 - Public display of altered works of fine art

§2153. Public display of altered works of fine art

Except as limited by R.S. 51:2155, no person other than the artist or a person acting with the artist's consent, and in the case of joint creators with consent from all of them, shall knowingly display to others, make accessible to the public, or publish the following:

(1) A work of fine art of an artist in an altered, defaced, mutilated, or modified form.

(2) A reproduction of a work of fine art of an artist if the work is depicted as, or the reproduction is, in an altered, defaced, mutilated, or modified form.

(3) Work, if it is in its original or reproduced form and is displayed, made accessible to the public, or published as being the work of the artist, when the work is known to be generally regarded by the public as that of the artist, or under circumstances in which it would be reasonably regarded as being the work of the artist, and damage to the artist's reputation is reasonably likely to result therefrom.

Acts 1986, No. 599, §1.



RS 51:2154 - Artists' authorship rights

§2154. Artists' authorship rights

A. Except as limited by R.S. 51:2155, any person who displays to others, makes accessible to the public, or publishes a work of fine art or a reproduction thereof shall do so in such a manner that the authorship of the work of fine art is shown to be that of the artist, unless:

(1) The name of the artist is not known to the person and it does not appear on or in connection with the work of fine art in such a manner that it can be discovered with reasonable ease; or

(2) The artist expressly agrees otherwise.

B. Except as limited by R.S. 51:2155, the artist shall retain at all times the right to claim authorship of his or her work of fine art. This right shall include the right of the artist to have his or her name appear, as the artist, on or in connection with the work of fine art or any reproduction thereof.

C. Except as limited by R.S. 51:2155, the artist shall retain at all times the right to disclaim authorship of his or her work of fine art for just and valid reason. This right shall include the right of the artist to prevent his or her name from appearing on or in connection with the work of fine art or any reproduction thereof. Just and valid reason for disclaiming authorship shall include that the work of fine art has been altered, defaced, mutilated, or modified without the artist's consent and damage to the artist's reputation is reasonably likely to result or has resulted therefrom.

D. The rights created by this Section shall exist in addition to any other rights and duties which may now or in the future be applicable.

Acts 1986, No. 599, §1.



RS 51:2155 - Scope of applicability

§2155. Scope of applicability

A. Alteration, defacement, mutilation, or modification of a work of fine art resulting from the passage of time or the inherent nature of the materials shall not by itself constitute a violation of R.S. 51:2153 or create a right to disclaim authorship under R.S. 51:2154(C), provided such alteration, defacement, mutilation, or modification was not the result of gross negligence in maintaining or protecting the work of fine art. For purposes of this Section, the term "gross negligence" shall mean the exercise of so slight a degree of care as to justify the belief that there was an indifference to the particular work of fine art.

B. In the case of a reproduction, a change that is an ordinary result of the medium of reproduction does not by itself constitute a violation of R.S. 51:2153 or create a right to disclaim authorship under R.S. 51:2154(C).

C. Conservation or restoration shall not constitute an alteration, defacement, mutilation, or modification within the meaning of this Chapter unless the alteration, defacement, mutilation, or modification would not have occurred but for negligence in the conservation or restoration work.

D. This Chapter shall not apply to work prepared under contract for advertising or trade use unless the contract so provides.

E. The provisions of this Chapter shall apply only to works of fine art or reproductions thereof knowingly displayed to others, made accessible to the public, or published in this state or to acts in violation of this Chapter by a person who is subject to the jurisdiction of this state.

F.(1) If a work of fine art cannot be removed from a building without substantial physical defacement, mutilation, alteration, or destruction of such work, the rights and duties created under this Chapter, unless expressly reserved by an instrument in writing signed by the owner of such building and properly recorded, shall be deemed waived. Such instrument, if recorded, shall be binding on subsequent owners of such building.

(2) If the owner of a building wishes to remove a work of fine art which is a part of such building, but which can be removed from the building without substantial harm to such fine art, the rights and duties created under this Chapter shall apply, unless the owner has diligently attempted without success to notify the artist in writing of his intended action affecting the work of fine art, or unless he did provide such notice and the artist fails within ninety days either to remove the work or to pay for its removal. If such work is removed by or at the expense of the artist, title to such work of fine art shall be deemed to be in the artist.

G. The provisions of this Chapter apply to any works of fine art regardless of when created.

Acts 1986, No. 599, §1.



RS 51:2156 - Relief

§2156. Relief

A. An artist aggrieved under this Chapter shall have a cause of action for legal and injunctive relief.

B. No action may be maintained to enforce any right under this Chapter unless brought within three years of the act complained of or one year after the actual or constructive discovery of such act, whichever is later.

Acts 1986, No. 599, §1.



RS 51:2161 - Repealed by Acts 1998, 1st Ex. Sess., No. 69, 1, eff. May 1, 1998.

§2161. Repealed by Acts 1998, 1st Ex. Sess., No. 69, §1, eff. May 1, 1998.



RS 51:2171 - LOUISIANA CONTINUING CARE PROVIDER

CHAPTER 36. LOUISIANA CONTINUING CARE PROVIDER

REGISTRATION AND DISCLOSURE ACT

§2171. Title

This Chapter shall be known and may be cited as the "Louisiana Continuing Care Provider Registration and Disclosure Act".

Acts 1987, No. 483, §1.



RS 51:2172 - Legislative findings

§2172. Legislative findings

The legislature finds that continuing care retirement communities are becoming an integral part of and a necessary alternative in meeting the long term residential, social, and health maintenance needs of the senior citizens of this state. The legislature recognizes the need for full disclosure of the terms of agreement between residents and the provider to establish minimum requirements to help insure the financial viability of the providers. The legislature further determines that the minimum requirements established herein are necessary to protect the interests of all citizens who may be served by the providers.

Acts No. 1987, No. 483, §1.



RS 51:2173 - Definitions

§2173. Definitions

For the purposes of this Chapter, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) "Continuing care" or "care" means providing facilities for independent living and various support services, including health care, whether such health care services are provided in the facility or in another setting designated by the agreement for continuing care, to an individual who is unrelated to the provider, upon payment of an entrance fee and an ongoing monthly service fee. Direct care with activities of daily living and other personal services provided shall be designated in the continuing care agreement. Agreements to provide continuing care include agreements to provide care to an individual for any duration, including eligibility to remain in the facility for the balance of his life, as well as those agreements terminable by either party.

(2) "Continuing care/life care contract" means a contract to provide to a person, for the duration of the person's life or for a term in excess of one year, nursing services, medical services, or health related services in addition to board and lodging for such a person in a facility, conditioned upon transfer of an entry fee to the provider of such services in addition to the payment of regular periodic charges for the care and services involved.

(3) "Department" means the Louisiana Department of Health.

(4) "Entrance fee" means an initial or deferred payment of money or property made as full or partial payment to assure a resident a place in a facility. An accommodation fee, admission fee, or other fee of similar form and application shall be considered an entrance fee.

(5) "Home" means the facility or facilities occupied or planned to be occupied where the provider agrees to provide continuing care pursuant to a continuing care agreement.

(6) "Living unit" means a room, apartment, cottage, or other area within a home set aside for the use of residents.

(7) "Manager" means a person, corporation, partnership, association, or other legal entity, rather than an individual employed by the provider, or an affiliated corporation or other legal entity controlled by the provider, as a facility administrator.

(8) "Omission of a material fact" means failure to state a material fact required to be stated in any disclosure statement or registration.

(9) "Provider" means the person, corporation, partnership, association, or other legal entity, whether for profit or not, which agrees to provide continuing care to residents in a home and includes a provider establishing a new home even though the provider has previously been registered with respect to other homes.

(10) "Resident" means an individual or individuals who enter into an agreement with a provider for continuing care at a home.

(11) "Solicit" means all actions of a provider in seeking to have individuals pay an application fee and enter into a continuing care agreement by any means including, without limitation, personal, telephone, or mail communication, or any other communication directed to and received by an individual and any advertisement in any media distributed or communicated by any means to individuals.

Acts 1987, No. 483, §1; Acts 1989, No. 445, §1.



RS 51:2174 - Registration and disclosure statement

§2174. Registration and disclosure statement

A. Unless a provider is registered for a home pursuant to the provisions of this Chapter, no provider shall enter into a contract to provide continuing care to any person or extend the term of an existing contract to provide continuing care to any resident at any home located in this state or solicit the execution of any continuing care contract; however, this provision shall not apply to any continuing care agreement entered into prior to the effective date of this Chapter.

B. The application for registration shall be filed with the department by the provider on forms prescribed by the department and shall include a proposed disclosure statement meeting the requirement of R.S. 51:2175. The application shall be accompanied by a certified check in the amount of one thousand dollars. Upon receipt of the application for registration in proper form, the department shall issue a notice of filing to the provider-applicant within ten business days. Within sixty business days of the notice of filing, the department shall enter an order registering the provider or rejecting the registration. If an order of rejection is not entered within sixty days from the date of notice of filing, the provider shall be considered registered unless the provider has consented in writing to an extension of time. If an order of rejection is not entered within the time period as extended by consent, the provider shall be considered registered.

C. If the department determines that the requirements of this Chapter have been met, it shall enter an order registering the provider. If the department determines that any of the requirements of this Chapter have not been met, the department shall notify the applicant that the application for registration shall be corrected within thirty days in the particulars as designated by the department. If the requirements are not met within the time allowed, the department may enter an order rejecting the registration which shall include the reason upon which the order is based and which shall not become effective until twenty days after the end of the foregoing thirty day period. During the twenty day period, the applicant may petition for reconsideration of his application and shall be entitled to a hearing within thirty days. The order of rejection shall not take effect, in any event, until such time as the hearing, once requested, has been conducted by the department in accordance with applicable provisions of the Administrative Procedure Act, R.S. 49:950, et seq.

D. For continuing care agreements offered by a provider to existing or prospective residents in a home established prior to the effective date of this Chapter, which home has one or more residents living there pursuant to such agreements entered into prior to the effective date of this Chapter, the department may, after the filing of an application for registration, issue a temporary order registering the provider, which may then enter into continuing care agreements in compliance with all applicable provisions of this Chapter until the order of permanent registration has been issued pursuant to this Section.

Acts 1987, No. 483, §1.



RS 51:2175 - Initial disclosure statement

§2175. Initial disclosure statement

A. After entering an order registering the provider and prior to the provider's acceptance on behalf of the home of part or all of any application fee or the entrance fee or the execution of the continuing care agreement by the resident, whichever first occurs, the provider shall notify the prospective resident of his right to review the initial disclosure statement. The initial disclosure statement shall be made available to a prospective resident until the first annual disclosure statement is filed pursuant to R.S. 51:2176. The text of the initial disclosure statement shall contain the following information:

(1) The name and business address of the provider and a statement of whether the provider is an individual, partnership, corporation, or other legal entity.

(2) The name or names of the individual or individuals who constitute the provider or, if the provider is a partnership, corporation, or other legal entity, whether for profit or not for profit, the names of the officers, directors, trustees, or managing or general partners of the provider, and a description of each individual's duties on behalf of the provider.

(3) For a provider who is not incorporated or established and operated on a not for profit basis, the name and business addresses of any individual having any ownership or any beneficial interest in the provider and a description of such individual's duties on behalf of the provider.

(4) For any person named in response to Subparagraphs (1) through (3) of this Subsection and to any proposed manager:

(a) A description of the business experience of the person, if any, in the operation or management of the home or other homes.

(b) The identity of any business or professional service entity in which the person has a ten percent or greater ownership or beneficial interest and which the provider will employ to provide goods, services, or any other item of value in excess of five hundred dollars within any year and a description of the goods, services, or other items of value and the anticipated costs thereof to the provider or a statement that the costs cannot presently be estimated.

(c) A statement as to whether any such person has been convicted of a crime or been a party to any civil action claiming fraud, embezzlement, fraudulent conversion, or misappropriation of property which resulted in a judgment against the person for damages or enjoining any such activity and whether any person has had any state or federal licenses or permits suspended or revoked in connection with any business activities related thereto.

(5) If the home is operated by a manager, the following information shall be supplied in the disclosure statement:

(a) The name and business address or addresses of any such manager, the professional training and experience of the manager, the identities of any other homes managed by the individual or entity, and a copy of the agreement currently in effect or to be entered into between the provider and the manager to operate the home.

(b) If the manager is incorporated or established and operated on a for profit basis, the identity of all individuals or entities holding any ownership or beneficial interest in the manager and the fees or any other compensation anticipated to be paid by the provider to the manager for the operation of the home.

(c) The method by which the manager was chosen to manage the home and, if the manager was chosen because of a condition in a mortgage commitment to the provider, the identity of the mortgage requiring the condition in the commitment.

(6) A statement of the experience of the provider in establishing and operating homes providing continuing care.

(7) A statement as to whether or not the provider is, or is affiliated with, a religious, charitable, or other nonprofit organization and the extent of the affiliation, if any, under which the provider or any of the provider's affiliates are exempt from the payment of federal income taxes.

(8) The location and description of the properties of the provider, both existing and proposed, and to the extent possible, the estimated completion date or dates, a statement as to whether or not construction has begun, and any contingencies subject to which construction may be deferred.

(9) A description of all services furnished or proposed to be furnished by the provider under its continuing care agreements with residents including, without limitation, the extent to which medical care is furnished, the present or proposed cost of all such services, and a description of any services made available by the home as part of the contract or at an extra charge over and above the entrance fee and periodic charges provided for in the continuing care agreement.

(10) A description of all fees required of residents, including the entrance fee and any periodic charges. The description shall include:

(a) The circumstances under which the resident will be permitted to remain in the home in the event the resident is unable to pay periodic or other charges.

(b) The terms and conditions under which the continuing care agreement may be cancelled by the provider or by the resident and the conditions, if any, under which any or all of the entrance fee will be refunded in the event of cancellation by either the provider or the resident or in the event of the death of the resident prior to or following occupancy of the living unit.

(c) The conditions under which a living unit occupied by a resident may be made available by the provider to another resident other than on the death of the resident executing the continuing care agreement.

(d) The manner by which the provider may adjust periodic charges or other recurring fees. If the home is already in operation or if the provider or manager operates one or more similar homes within this state, the statement shall include tables showing the frequency and average dollar amount of each increase in periodic rates at each such home for the previous five years or for such shorter period as the home has been operated if operated for less than five years.

(e) The method of calculation for the fees that will be charged if the resident marries while at the designated facility, the terms concerning the entry of a spouse to the facility, and the consequences if the spouse does not meet the requirements for entry.

(11) A description of the health and financial conditions required for an individual to be accepted as a resident and to continue as a resident once accepted, including the effect of any change in the health or financial condition of a person between the date the individual executes the continuing care agreement and the date of initial occupancy of a living unit.

(12) Income statements for the three most recent fiscal years of the provider or such shorter period of time as the provider shall have been in existence, and certified financial statements of the provider including a balance sheet and income statement as of the end of the provider's most recent fiscal year. If the provider's fiscal year ended more than ninety days prior to the date the application is filed, interim uncertified financial statements shall be included as of a date not more than ninety days prior to the filing. All such financial statements shall be prepared by a certified public accountant in accordance with generally accepted accounting principles.

(13) If the operation of the home has not begun, a statement of the anticipated source and application of funds used or to be used in the purchase or construction of the home including:

(a) An estimate of the cost of purchasing or constructing and equipping the home, including related costs such as financing expenses, legal expenses, land costs, occupancy development costs, and all other similar costs which the provider expects to incur or become obligated for prior to the commencement of the operation of the home.

(b) A description of any mortgage loan or other long term financing intended to be used for the financing of the home, including the terms and conditions and costs of the financing.

(c) An estimate of the total entrance fees to be received from the residents at or prior to the commencement of operation of the home.

(d) An estimate of the funds, if any, which are anticipated to be necessary to pay for start up losses.

(14) Such other material information concerning the home as the provider wishes to include.

(15) A copy of the form or forms of agreement for continuing care used or to be used by the provider.

(16) A statement on the cover in a prominent location and type face that registration of the home does not constitute approval, recommendation, or endorsement of the home by the department, nor does such registration evidence the accuracy or completeness of the information set forth in the disclosure statement.

Acts 1987, No. 483, §1.



RS 51:2176 - Annual disclosure statement

§2176. Annual disclosure statement

A. The provider shall file with the department annually, within four months following the end of the provider's fiscal year, an annual disclosure statement which shall contain a statement setting forth, as of the end of the fiscal year, any material changes in the information required by R.S. 51:2175 for the initial disclosure statement.

B. From the date an annual disclosure statement is filed until the date the next succeeding disclosure form is filed with the department and prior to the provider's acceptance on behalf of the home of any part or all of any application fee or part of the entrance fee or the execution of the continuing care agreement by the resident, whichever first occurs, a copy of the current annual disclosure statement shall be available for inspection by residents or prospective residents.

C. In addition to filing the annual disclosure statement, the provider shall amend its currently filed disclosure statement at any other time an amendment is necessary to prevent any disclosure statement from containing any material misstatement of fact or any omission of a material fact required to be stated therein. Any such amendment or amended disclosure statement shall be filed with the department and shall be subject to all applicable requirements of this Chapter.

Acts 1987, No. 483, §1.



RS 51:2177 - Entrance fee escrow for new construction

§2177. Entrance fee escrow for new construction

A. The department shall require, as a condition of registration for new construction, that the provider establish an escrow account with a bank, trust company, or savings and loan association located in this state and that any entrance fees received by the provider prior to the date the resident is permitted to occupy the living unit in the home be placed in that escrow account.

B. When funds are received from a resident or prospective resident, the provider shall deliver to the resident a written receipt. The receipt shall show the payor's name and address, the date, the price of the care agreement, and the amount of money paid. A copy of each receipt, together with the funds, shall be deposited with the escrow agent.

C. Checks, drafts, and money orders for deposit from prospective residents shall be made payable only to the escrow agent. At the request of an individual resident or a prospective resident of a facility, the escrow agent shall issue a statement indicating the status of the resident's portion of the escrow account.

D. All funds deposited in the escrow account shall remain the property of the resident until released to the provider in accordance with this Chapter. Such funds shall not be subject to any liens or charges by the escrow agent or judgments, garnishments, or creditor's claims against the provider or facility, except where required by the terms and conditions of an existing agreement for permanent financing in force on the effective date of this Chapter. At the request of either the provider or the department, the escrow agent shall issue a statement indicating the status of the escrow account.

E. Escrowed funds shall be released to the provider at the time the department certifies that:

(1) Aggregate entrance fees received or receivable by the provider pursuant to executed continuing care agreements plus anticipated proceeds of any first mortgage loan or other long term financing commitment plus funds from other sources in the actual possession of the provider are equal to not less than fifty percent of the aggregate cost of constructing or purchasing, equipping, and furnishing the home plus not less than fifty percent of the funds submitted by the provider as part of its application to be necessary to fund start up losses of the home.

(2) A commitment is received by the provider for any permanent mortgage loan or other long term financing described in the statement of anticipated source and application of funds submitted as part of the application for registration and any conditions of the commitment prior to disbursement of funds thereunder, other than completion of the construction or closing of the purchase of the home, have been substantially satisfied.

F. If the funds in an escrow account are not released within the time as provided by the continuing care agreement, then fees paid, less any escrow fees shall be returned by the escrow agent to the persons who made the payment to the provider. An entrance fee held in escrow may be returned by the escrow agent at any time to the person or persons who paid the fee to the provider upon receipt by the escrow agent of notice from the provider that the person is entitled to a refund of the entrance fee.

G. In lieu of any escrow which may be required by the department under this Section, a provider shall be entitled to post a letter of credit from a financial institution, negotiable securities, or a bond by a surety authorized to do business in this state and approved by the department in an amount not to exceed the amount required by R.S. 51:2177(E)(1). The bond, letter of credit, or negotiable securities shall be executed in favor of the department on behalf of individuals who may be found entitled to a refund of entrance fees from the provider.

Acts 1987, No. 483, §1.



RS 51:2178 - Continuing care agreements; requirements and right to rescind

§2178. Continuing care agreements; requirements and right to rescind

A. All continuing care agreements entered into or extended after the effective date of this Chapter shall:

(1) Provide for the continuing care of only one resident, or for two persons occupying space designed for double occupancy, under appropriate regulations established by the provider and shall list all properties transferred and their market value at the time of transfer, including donations, subscriptions, fees, and any other amounts paid or payable by, or on behalf of, the resident or residents.

(2) Specify all services that shall be provided by the provider to each resident, including, in detail, all items which each resident shall receive, if the items will be provided for a designated time period or for life, and if the services will be available on the premises or at another specified location. The provider shall indicate which services or items are included in the agreement for continuing care and which services or items are made available at or by the facility at extra charge. The items shall include, but are not limited to, food, shelter, personal services, nursing care, medical care, burial, and incidentals.

(3) Describe the terms and conditions under which an agreement for continuing care may be cancelled by the provider or by a resident and the conditions, if any, under which all or any portion of the entrance fee shall be refunded in the event of cancellation of the agreement by the provider or by the resident, including the effect of any change in the health or financial condition of a person between the date of entering into an agreement for continuing care and the date of initial occupancy of a living unit by that person.

(4) Describe the health and financial conditions required for a person to be accepted as a resident and to continue as a resident, once accepted, including the effect of any change in the health or financial condition of a person between the date of entering into a continuing care agreement and the date of taking occupancy in a living unit.

(5) Describe the circumstances under which the resident shall be permitted to remain in the facility in the event of financial difficulties of the resident. The stated policy may not be less than the terms stated in R.S. 51:2179.

(6) State the fees that shall be charged if the resident marries while at the designated facility, the terms concerning the entry of a spouse to the facility, and the consequences if the spouse does not meet the requirements for entry.

(7) Provide that the agreement may be cancelled by giving notice of cancellation of at least thirty days by the provider, the resident, or the person who provided the transfer of all property or funds required for the care of the resident. However, if an agreement is cancelled because there has been a good faith determination that a resident is a danger to himself or others, only such notice as is reasonable under the circumstances shall be required. The agreement shall further provide in clear and understandable language, and in boldfaced type, the terms governing the refund of any portion of the entrance fee, which terms shall include a provision that all refunds be made within ninety days of notification. Any such refund shall be calculated on a pro rata basis with the facility retaining no more than two percent per month of occupancy by the resident and no more than a ten percent fee for processing. When the contract provides for the facility to retain no more than one percent per month of occupancy by the resident, it may provide that the refund shall be payable upon receipt by the provider of the next entrance fee for any comparable unit upon which there is no prior claim by any resident. However, any prospective resident who cancels the agreement prior to occupancy of the unit shall receive a refund of the entire amount of the entrance fee paid, less payment for specific services rendered and a processing fee not to exceed two percent of the amount paid. The refund shall be paid no later than sixty days after the giving of notice of intention to cancel.

(8) State the terms under which an agreement is cancelled by the death of the resident. These terms may contain a provision that, upon the death of a resident, the entrance fee of the resident shall be considered earned and shall become the property of the provider. When the unit is shared, the conditions with respect to the effect of the death or removal of one of the residents shall be included in the agreement.

(9) Describe the policies which may lead to changes in monthly recurring and nonrecurring charges or fees for goods and services received. The agreement shall provide for advance notice to the resident, of not less than thirty days, before any change in fees or charges or the scope of care or services may be effective, except for changes required by state or federal assistance programs.

(10) Provide that monthly charges for all future care cannot be paid in one lump sum except that more than one month maintenance fee may be paid at one time but not more than three months.

(11) Specify if the facility is, or is affiliated with, a religious, nonprofit, or proprietary organization or management entity, the extent to which the affiliate organizations shall be responsible for the financial and contractual obligations of the provider, and the provisions of the federal Internal Revenue Code, if any, under which the provider or affiliate is exempt from the payment of federal income tax.

(12) Describe the policy of the provider regarding reserve funding.

B. A resident has the right to rescind a continuing care agreement without penalty or forfeiture within thirty days after executing the agreement. During the thirty day period, the resident's funds shall be retained in a separate escrow account under terms approved by the department. A resident may move into the facility designated in the agreement before the expiration of the thirty day period.

C. The agreement shall include or shall be accompanied by a statement, printed in boldfaced type, which reads: "This facility and all other continuing care facilities in the state of Louisiana are regulated by R.S. 51:2171 et seq. A copy of the law is on file in this facility."

D. Before the transfer of any money or other property to a provider by or on behalf of a prospective resident, the provider shall present a typewritten or printed copy of the agreement to the prospective resident and all other parties to the agreement. The provider shall secure a signed, dated statement from each party to the contract certifying that a copy of the agreement was received.

E. If a resident dies before occupying the facility or, through illness, injury, or incapacity, is precluded from becoming a resident under the terms of the continuing care agreement, the agreement is automatically cancelled, and the resident or his legal representative shall receive a full refund of all moneys paid to the facility, except those costs specifically incurred by the facility at the request of the resident and set forth in writing in a separate addendum signed by both parties to the agreement.

F. No act, agreement, or statement of any resident, or of an individual purchasing care for a resident, under any agreement to furnish care to the resident shall constitute a valid waiver of any provision of this Chapter intended for the benefit or protection of the resident or of the individual purchasing care for the resident.

Acts 1987, No. 483, §1.



RS 51:2179 - Dismissal or discharge of resident; refund

§2179. Dismissal or discharge of resident; refund

No agreement for care shall permit dismissal or discharge of the resident from the facility providing care before the expiration of the agreement without just cause for the removal. If a facility terminates a resident for just cause, the facility shall pay to the resident any refund due in the same manner as if the resident had provided notice pursuant to R.S. 51:2178. The term "just cause" includes, but is not limited to, a good faith determination that a resident is a danger to himself or others while remaining in the facility.

Acts 1987, No. 483, §1.



RS 51:2180 - Continuing care facilities residents' organizations

§2180. Continuing care facilities residents' organizations

A resident living in a facility registered under this Chapter has the right of self organization, the right to be represented by an individual, the right to be represented by an individual of his own choosing, and the right to engage in concerted activities to keep informed on the operation of the facility in which he is a resident or for other mutual aid or protection.

Acts 1987, No. 483, §1.



RS 51:2181 - Quarterly meetings between residents and the facility governing body

§2181. Quarterly meetings between residents and the facility governing body

The board of directors or other governing body of a continuing care facility or their designated representative shall hold annual meetings with the residents of the continuing care facility for free discussions of subjects including, but not limited to, income, expenditures, and financial trends and problems as they apply to the facility and discussions of proposed changes in policies, programs, and services. Residents shall be entitled to at least seven days advance notice of each meeting. An agenda and any materials that will be distributed by the governing body at the meetings shall remain available upon request to residents. For the remaining three quarters of any year, the facility administrator or the manager shall schedule and participate in quarterly meetings, on behalf of the board of directors or other governing body, in conformity with the requirements of this Section.

Acts 1987, No. 483, §1.



RS 51:2182 - Availability, distribution, and posting of reports and records; requirement of full disclosure

§2182. Availability, distribution, and posting of reports and records; requirement of full disclosure

A. Each continuing care facility shall maintain as public information, available upon request, records of all reports pertaining to that facility that have been filed with or issued by any governmental agency. A copy of each report shall be retained in records for not less than five years from the date the report is filed or issued.

B. Any records, reports, or documents which by state or federal law or regulation are considered confidential may not be distributed or made available to comply with this Section unless and until the confidential status has expired.

C. Every continuing care facility shall display the certificate of registration in a conspicuous place inside the facility.

Acts 1987, No. 483, §1.



RS 51:2183 - Advertisements; requirements

§2183. Advertisements; requirements

A. The department shall establish by regulation standards to prevent any advertisement offering continuing care agreements which is untrue, deceptive, misleading, or which contains misrepresentations or omissions of material facts. The regulation shall include provisions for enforcement of advertising standards including, but not limited to, cease and desist orders, injunctions, administrative fines, and revocation of registration pursuant to other provisions of this Chapter.

B. A provider shall not publish any advertisement offering continuing care agreements subject to the registration requirement of this Chapter unless a true copy of the advertisement is filed with the department contemporaneously with the first publication of the advertisement.

C. Any report, circular, public announcement, certificate, financial statement, or other printed matter or advertising material which is designed or used to solicit or induce persons to enter into any agreement providing for the transfer of property, conditioned upon an agreement to furnish continuing care for life or for a term of years, and which lists or refers to the name of any individual or organization as being interested in, or connected with, the person, association, or corporation that is to perform the contract, shall clearly state the extent of financial responsibility assumed by that individual or organization for the person, association, or corporation and the fulfillment of its agreements.

D. This Subsection does not impose liability, civil or criminal, upon a person or publisher who is regularly engaged in the business of publishing a bona fide newspaper or operating a radio or television station and who, acting solely in his official capacity, publishes an advertisement in good faith and without knowledge that the advertisement or publication constitutes a violation of this Chapter.

Acts 1987, No. 483, §1.



RS 51:2184 - Revocation of registration

§2184. Revocation of registration

A. The registration of a provider may be revoked, after notice and hearing, and upon written findings of fact by the department that the provider has:

(1) Willfully violated any provision of this Chapter or any rule, regulation, or order adopted hereunder.

(2) Failed to file an annual disclosure statement required by this Chapter.

(3) Failed to make available to residents the disclosure statement required by this Chapter.

(4) Delivered to prospective residents a disclosure statement which makes an untrue statement of material fact or omits a material fact and the provider, at the time of the delivery of the disclosure statement, had actual knowledge of the misstatement or omission.

(5) Failed to comply with the terms of a cease and desist order.

B. If the department finds, after notice and hearing, that the provider has been guilty of a violation for which revocation may be ordered, it may first issue a cease and desist order. If the cease and desist order is or cannot be effective in remedying the violation, the department may, after notice and hearing, order that the registration be revoked.

Acts 1987, No. 483, §1.



RS 51:2185 - Cease and desist orders and injunctions

§2185. Cease and desist orders and injunctions

A. If the department determines, after notice and hearing, that any person has violated or is about to violate any provision of this Chapter or of any regulation, rule, or order issued hereunder, the department may issue an order requiring the person to cease and desist from the unlawful practice or to take such affirmative action that in the judgment of the department will carry out the purpose of this Chapter.

B. If the department makes a finding of fact in writing that the public interest will be irreparably harmed by delay in issuing a cease and desist order, it may issue a temporary cease and desist order which shall include in its terms a provision that, upon request, a hearing shall be held within ten days of such request to determine whether or not the order becomes permanent. Any such temporary cease and desist order shall be served on the person subject to it by certified mail, return receipt requested.

Acts 1987, No. 483, §1.



RS 51:2186 - Administrative fines

§2186. Administrative fines

If the department finds that one or more grounds exist for the revocation of a certificate of registration issued under this Chapter, it may, in lieu of revocation, impose a fine upon the provider in an amount not to exceed one thousand dollars for each violation. Procedures for the imposition of fines and appeals of such fines shall be governed by the Administrative Procedure Act, R.S. 49:950, et seq.

Acts 1987, No. 483, §1.



RS 51:2187 - Repealed by Acts 1997, No. 1116, 2.

§2187. Repealed by Acts 1997, No. 1116, §2.



RS 51:2188 - Regulations

§2188. Regulations

A. The department is hereby authorized and empowered to adopt such rules and regulations as are necessary to carry out the provisions of this Chapter except that licensing standards and regulations as developed by the department for board and care homes and nursing homes shall also be applied to the facilities and homes governed by this Chapter.

B. Nothing herein shall be construed to apply to health care facilities, or distinct parts thereof, which are licensed by the Louisiana Department of Health as and operate as nursing homes; provided, however, any nursing home or other health care facility which converts, in part or in full, to a continuing care facility, as defined herein, shall comply with the provisions of this Chapter.

Acts 1989, No. 445, §1.



RS 51:2201 - Repealed by Acts 2013, No. 320, §3, eff. June 17, 2013.

CHAPTER 37. DEDICATED RESEARCH INVESTMENT FUND

§2201. Repealed by Acts 2013, No. 320, §3, eff. June 17, 2013.



RS 51:2202 - Repealed by Acts 2013, No. 320, §3, eff. June 17, 2013.

§2202. Repealed by Acts 2013, No. 320, §3, eff. June 17, 2013.



RS 51:2203 - Repealed by Acts 2013, No. 320, §3, eff. June 17, 2013.

§2203. Repealed by Acts 2013, No. 320, §3, eff. June 17, 2013.



RS 51:2204 - Repealed by Acts 2013, No. 320, §3, eff. June 17, 2013.

§2204. Repealed by Acts 2013, No. 320, §3, eff. June 17, 2013.



RS 51:2205 - Repealed by Acts 2013, No. 320, §3, eff. June 17, 2013.

§2205. Repealed by Acts 2013, No. 320, §3, eff. June 17, 2013.



RS 51:2211 - Purpose and goals

CHAPTER 37-A. LOUISIANA MEDIFUND

§2211. Purpose and goals

A. The provisions of this Chapter establish the MediFund as a special fund within the state treasury to support advancement of biosciences, biomedical, and medical centers of excellence in Louisiana. The Board of Regents shall endeavor to achieve this purpose by coordinating and deploying public and private resources to strategically develop and enhance this state's competitiveness in biosciences, biomedical, and medical centers of excellence.

B. The goals of the MediFund shall include all of the following:

(1) Create regional and national medical centers of excellence for biosciences and biomedicine in order to promote destination health care.

(2) Contribute to improvement of health outcomes for consumers of health care services in Louisiana.

(3) Support strategic research and clinical partnerships.

(4) Facilitate a competitive process for funding program proposals and projects based on an objectively determined potential for positive economic development impact.

Acts 2013, No. 320, §2, eff. June 17, 2013; Acts 2016, No. 314, §2(A).



RS 51:2212 - Definitions

§2212. Definitions

As used in this Chapter, the following terms shall have the meanings ascribed to them below:

(1) "Biosciences" means any of the branches of natural science dealing with the structure and behavior of living organisms, including but not limited to translational and regenerative research, development, manufacture, testing, marketing or distribution of pharmaceuticals, biotechnology products, biotechnology and health-related software, and medical devices that will eventually be used by health care providers to treat, cure, prevent, or mitigate disease or health conditions.

(2) "Board" means the Board of Regents.

(3) "Fund" means the MediFund created by the provisions of this Chapter.

Acts 2013, No. 320, §2, eff. June 17, 2013; Acts 2016, No. 314, §2(A).



RS 51:2213 - MediFund; creation

§2213. MediFund; creation

A. The MediFund, hereafter referred to as the "fund", is hereby created as a special fund in the state treasury. The source of monies for the fund may include but shall not be limited to any appropriation by the legislature, including federal funds; any public or private donations, gifts, or grants from individuals, corporations, nonprofit organizations, or other business entities; venture capital; and any other monies which may be provided by law.

B. All money received by the fund, except as otherwise provided by Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, shall be deposited immediately upon receipt into the state treasury.

C. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund. Interest earned on the investment of monies in the fund shall be credited to the fund following compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana. All unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the fund.

D. Subject to appropriation by the legislature to the board, the monies in the fund shall be used solely for the purposes provided in this Chapter. The monies appropriated by the legislature and disbursed from the MediFund shall not displace, replace, or supplant funding for higher education for a purpose for which a general fund appropriation was made in the previous year unless the total appropriation for that fiscal year from the state general fund for such purpose exceeds general fund appropriations for the previous year.

E.(1)(a) Except as provided for in Paragraph (3) of this Subsection, in no fiscal year shall the amount transferred or appropriated to the MediFund exceed twenty percent of any increase in state general fund and dedicated funds in the aggregate in the operating budget as contained in the general appropriation bill for higher education from the prior fiscal year.

(b) Increases in the appropriation for the Louisiana Taylor Opportunity Program for Students, the administrative costs of the management boards of higher education, the Louisiana Education Quality Support Fund, and the Louisiana Marine Consortium shall not count as increases for higher education for purposes of this Section.

(2) Except as provided for in Paragraph (3) of this Subsection, state appropriations and transfers into the fund shall not exceed twenty-five million dollars in any fiscal year.

(3) The restrictions on transfers and appropriations to the fund provided for in this Section shall not apply to the following:

(a) Any tax or fee enacted after June 30, 2013, which provides by law for deposit into the fund; and

(b) An initial, one-time deposit of up to two hundred fifty thousand dollars of state funds as required for deposit in the state treasury in Article VII, Section 9 of the Constitution of Louisiana, notwithstanding the provisions of Paragraphs (1) and (2) of this Subsection; and

(c) Non-state funds.

(4) State monies received by the fund may be allocated to public and not-for-profit institutions, provided that no grant shall be made to a not-for-profit institution if the grant does not include a public institution with a substantial role unless no public institution possesses the expertise or interest necessary to participate. Likewise, any such grants awarded by the fund to a public institution, as the primary applicant, shall include a not-for-profit institution as a collaborative grant partner, with a substantial role, unless no not-for-profit institution in this state possesses the expertise necessary or the interest to participate in such collaboration. This limitation shall not include non-state funds.

F. Three percent of the balance of the fund or an amount not to exceed six hundred thousand dollars, whichever is lesser, shall be used for administrative fees to accomplish the purpose of this Chapter, as approved by the board.

Acts 2013, No. 320, §2, eff. June 17, 2013; Acts 2016, No. 314, §2(A).



RS 51:2214 - Governing board; authority; duties

§2214. Governing board; authority; duties

A - F. Repealed by Acts 2016, No. 314, §2(B).

G. The board shall have the authority to take all of the following actions:

(1) Form a Research Advisory Council composed of representatives of the Louisiana State University System Research Technology Foundation, New Orleans BioInnovation Center, BioDistrict New Orleans, Pennington Biomedical Research Center, Ochsner Health System, Tulane University, Xavier University, Louisiana State University Health Sciences Center at New Orleans, Louisiana State University Health Sciences Center at Shreveport, Willis Knighton Health System, and the BioMedical Research Foundation of Northwest Louisiana to determine priority research concentrations and commercialization strategies, or other matters as may be requested by the board.

(2) Form special committees, advisory councils, or similar bodies to study and make policy recommendations to the board concerning priority research areas, research commercialization strategies, or other matters as may be requested by the board.

(3) Enter into contracts as necessary, through the Sponsored Programs Unit of the Board of Regents, for development of proposal evaluation criteria, coordination of a proposal evaluation process, or other functions related to evaluation of funding proposals and applications for funding submitted to the board.

(4) Promulgate all such rules, in accordance with the Administrative Procedure Act, as are necessary to carry out the programs and functions of the MediFund.

(5) Sue and be sued in the name of the board.

H. On or before January 1, 2015, and annually thereafter, the board shall submit to the House and Senate committees on education, the House and Senate committees on commerce, and the Louisiana Innovation Council a report that addresses funding activities undertaken and performance outcomes by the MediFund in the most recent one-year period and any other information that the board deems appropriate to convey a clear understanding of the operations and impact of the MediFund on commercialization of bioscience research, improvement of health outcomes, number of new jobs created, grants, patents, spinoff companies, scientific discoveries, published research, and total economic benefit.

Acts 2013, No. 320, §2, eff. June 17, 2013; Acts 2016, No. 314, §2(B).



RS 51:2215 - MediFund program guidelines

§2215. MediFund program guidelines

A. The MediFund Program shall be administered by the Board of Regents through its Sponsored Programs Unit, in accordance with the policies promulgated by the board. All grant application review and grant selection processes shall follow the competitive request for proposals process and external review process as may be utilized by the Sponsored Programs Unit, including published criteria, so as to ensure impartial and merit-based grant selection.

B. The board shall promulgate rules and regulations governing the use of monies of the MediFund and shall adopt policies for governance of any program or funding action that it implements prior to initiation of the program or funding action. The rules and regulations of the MediFund shall establish a maximum amount or percentage of total funds that may be awarded to any individual project recipient or that may be utilized by the board for administrative expenses. The rules and regulations provided for in this Section shall be adopted in accordance with the Administrative Procedure Act. The use of all grant funds shall be subject to audit by the legislative auditor.

C. The board shall delineate the programs which it implements and the functions that each program fulfills. For this purpose, the board shall implement a tiered system of funding to consist of awards known as "planning grants", "program grants", and "proof of concept grants", with corresponding monetary ranges for each grant type.

D. Grants and other funding of the MediFund shall be committed only to public or not-for-profit entities.

E. The board shall apply the following guidelines for proposal selection, project monitoring, and matching funds:

(1) Proposal solicitation, review, selection, and monitoring processes shall be implemented in such a manner as to ensure efficient operations and the attainment of the following objectives:

(a) A proposal solicitation process which involves publicizing of board programs among academic, clinical, and research institutions and within relevant industries.

(b) A proposal review process that assures complete, competent, and objective review of all proposals.

(c) A grantee selection process that assures that funding will be awarded on a competitive basis, with emphasis on public-private collaboration.

(d) A project monitoring process that assures that each project is carried out according to plan and budget.

(e) Project data and outcomes tracking, including any grant monies spent, research activities, job creation, local and regional economic impact, published papers, patents, spinoff companies, scientific discoveries, new grants, and published research.

(2) For all grants other than those classified by the board as "planning grants", the board shall establish through its rules and regulations certain criteria for matching resources to be contributed by MediFund grantees to support the respective program or project funded by the MediFund. Such matching resources may include cash, in-kind donations, other grant monies received to support the respective program or project funded by the MediFund, and any other resources as the board deems appropriate.

Acts 2013, No. 320, §2, eff. June 17, 2013; Acts 2016, No. 314, §2(A).



RS 51:2216 - Termination

§2216. Termination

The provisions of this Chapter shall terminate on December 31, 2018.

Acts 2013, No. 320, §2, eff. June 17, 2013.



RS 51:2231 - Statement of purpose; limitation on prohibitions against discrimination because of age

CHAPTER 38. LOUISIANA COMMISSION ON HUMAN RIGHTS

§2231. Statement of purpose; limitation on prohibitions against discrimination because of age

A. It is the purpose and intent of the legislature by this enactment to provide for execution within Louisiana of the policies embodied in the Federal Civil Rights Act of 1964, 1968, and 1972 and the Age Discrimination in Employment Act of 1967, as amended; and to assure that Louisiana has appropriate legislation prohibiting discrimination in public accommodations sufficient to justify the deferral of cases by the federal Equal Employment Opportunity Commission, the executive director of the Louisiana Workforce Commission, and the Department of Justice under those statutes; to safeguard all individuals within the state from discrimination because of race, creed, color, religion, sex, age, disability, or national origin in connection with employment and in connection with public accommodations; to protect their interest in personal dignity and freedom from humiliation; to make available to the state their full productive capacities in employment; to secure the state against domestic strife and unrest which would menace its democratic institutions; to preserve the public safety, health, and general welfare; and to further the interest, rights, and privileges within the state.

B. The prohibitions in this Chapter against discrimination because of age in connection with public accommodations shall be limited to individuals who are at least forty years of age.

C. The Louisiana Commission on Human Rights shall have enforcement powers including adjudication of claims of discrimination prohibited by Chapter 3-A of Title 23 of the Louisiana Revised Statutes of 1950, and pay discrimination prohibited by R.S. 23:664.

Acts 1988, No. 886, §1; Acts 1993, No. 820, §9; Acts 1997, No. 1409, §3, eff. Aug. 1, 1997; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2014, No. 702, §2; Acts 2014, No. 756, §1.



RS 51:2232 - Definitions

2232. Definitions

As used in this Chapter:

(1) "Commission" means the Louisiana Commission on Human Rights.

(2) "Commissioner" means a member of the commission.

(3)(a) "Disability" means a physical or mental impairment that substantially limits one or more of the major life activities of the individual, a record of such impairment, or being regarded as having such an impairment. For purposes of all laws which incorporate by reference, apply to, or rely for meaning upon the term disability as defined herein, the terms used in this definition have the following meanings:

(i) "Physical impairment" means any physiological disorder or condition, cosmetic disfigurement, or anatomical loss affecting one or more of the following body systems: neurological, musculoskeletal, special sense organs, respiratory, including speech organs, cardiovascular, reproductive, digestive, genito-urinary, hemic and lymphatic, skin, and endocrine.

(ii) "Mental impairment" means any mental or psychological disorder, such as intellectual disability, organic brain syndrome, emotional or mental illness, and specific learning disabilities.

(iii) "Major life activities" includes functions such as caring for oneself, performing manual tasks, walking, seeing, hearing, speaking, breathing, learning, and working.

(b) The following shall not be considered disabilities: homosexuality, bisexuality, transvestism, transexualism, pedophilia, exhibitionism, voyeurism, gender identity disorders not resulting from physical impairments, or other sexual behavior disorders, compulsive gambling, kleptomania, pyromania, psychoactive substance use disorders resulting from current illegal use of drugs, or use of alcohol which adversely affects job performance or conduct.

(4) "Discriminatory practice in connection with employment" means an employment practice prohibited by Chapter 3-A of Title 23 of the Louisiana Revised Statutes of 1950, or by R.S. 23:664.

(5) "Discriminatory practice in connection with public accommodations" means any direct or indirect act or practice of exclusion, distinction, restriction, segregation, limitation, refusal, denial, or any other act or practice of differentiation or preference in the treatment of a person or persons because of race, creed, color, religion, sex, age, disability, or national origin.

(6) "Hearing examiner" means one or more persons or commissioners designated by the commission to conduct a hearing. The commission shall have the sole power to determine qualifications of the examiner.

(7) "National origin" means the national origin of an ancestor.

(8) "Person" means one or more individuals, governments, governmental agencies, public authorities, labor organizations, corporations, legal representatives, partnerships, associations, trustees, trustees in bankruptcy, receivers, mutual companies, joint stock companies, trusts, unincorporated organizations, or other organized groups of persons.

(9) "Place of public accommodation, resort, or amusement" means any place, store, or other establishment, either licensed or unlicensed, which supplies goods or services to the general public or which solicits or accepts the patronage or trade of the general public, or which is supported directly or indirectly by government funds. However, a bona fide private club is not a place of public accommodation, resort, or amusement if its policies are determined solely by its members and its facilities or services are available only to its members and their bona fide guests.

(10) "Unlawful practice" means a discriminatory practice in connection with employment, a discriminatory practice in connection with public accommodations, or any other practice prohibited by this Chapter or by Chapter 3-A of Title 23 of the Louisiana Revised Statutes of 1950.

Acts 1988, No. 886, 1; Acts 1993, No. 820, 9; Acts 1997, No. 1409, §§3, 4, eff. Aug. 1, 1997; Acts 2014, No. 702, §2; Acts 2014, No. 756, §1; Acts 2014, No. 811, §28, eff. June 23, 2014.



RS 51:2233 - Establishment of commission; membership; terms; confirmation

§2233. Establishment of commission; membership; terms; confirmation

There is hereby created the Louisiana Commission on Human Rights in the office of the governor. The commission shall consist of nine members, one to be appointed from each congressional district and the remaining membership to be appointed from the state at large. The governor shall appoint all members, subject to Senate confirmation, and shall name one member as chairman. Of the nine members first appointed, three shall be appointed for a term of one year, three for two years, and three for three years. Thereafter all members of the commission shall be appointed for terms of three years and shall continue to serve until reappointed or replaced. In the event of death or resignation of a member, his successor shall be appointed to serve the unexpired term for which such member had been appointed.

Acts 1991, No. 332, §1, eff. Jan. 13, 1992.



RS 51:2234 - Members; qualifications; compensation

§2234. Members; qualifications; compensation

A. The members of the commission on human rights established by R.S. 51:2233 shall be appointed on a bipartisan basis and shall be broadly representative of employers, proprietors, trade unions, religious groups, human rights groups, and the general public.

B. Each member is entitled to reimbursement of expenses incurred in the performance of his duties and when serving as a hearing examiner.

C. Each member shall receive sixty-five dollars per day for attending meetings of the commission in addition to the reimbursement of expenses authorized in Subsection B of this Section. Monies received from federal funds may be used for payment of such per diem and expenses. No state or local monies shall be used for payment of per diem or expenses under provisions of this Section.

Acts 1988, No. 886, §1; Acts 1995, No. 1314, §1, eff. July 1, 1995.



RS 51:2235 - Powers and duties of commission

§2235. Powers and duties of commission

In the enforcement of this Chapter or of Chapter 3-A of Title 23 of the Louisiana Revised Statutes of 1950, or R.S. 23:664, the commission shall have the following powers and duties:

(1) To maintain an office in Baton Rouge and such other offices within the state as may be deemed necessary.

(2) To meet and exercise its powers within the state.

(3) To appoint an executive director, attorneys, hearing examiners, clerks, and other employees and agents as it may deem necessary, to fix their compensation with the approval of the governor, and to delegate any of its functions and duties to its agents or employees in the interest of efficient management of the appropriations and resources of the agency.

(4) To promote the creation of local commissions on human rights, to cooperate with state, local, and other agencies, both public and private, and individuals, and to obtain upon request and utilize the services of all governmental departments and agencies.

(5) To enter into cooperative working agreements with local commissions which have enforceable ordinances, orders, or resolutions and professional staff.

(6) To cooperate with the United States Equal Employment Opportunity Commission created by Section 705 of the Civil Rights Act of 1964, compiled in 42 U.S.C.§2000e-4, in order to achieve the purpose of that Act, and with other federal and local agencies in order to achieve the purposes of this Chapter.

(7) To accept and disburse gifts and bequests, grants, or other payments, public or private, to help finance its activities.

(8) To accept reimbursement pursuant to Section 709(b) of the Civil Rights Act of 1964, compiled in 42 U.S.C. §2000e-8, for services rendered to assist the federal Equal Employment Opportunity Commission.

(9) To receive, initiate, investigate, seek to conciliate, hold hearings on, and pass upon complaints alleging violations of this Chapter or Chapter 3-A or Chapter 6-A of Title 23 of the Louisiana Revised Statutes of 1950.

(10) To require answers to interrogatories, compel the attendance of witnesses, examine witnesses under oath or affirmation in person or by deposition, and require the production of documents relevant to the complaint. The commission may make rules authorizing or designating any member or individual to exercise these powers in the performance of official duties.

(11) To furnish technical assistance requested by persons subject to this Chapter to further their compliance with this Chapter or an order issued thereunder.

(12) To make studies appropriate to effectuate the purposes and policies of this Chapter and make the results thereof available to the public.

(13) To render, at least annually, a comprehensive written report to the governor and to the legislature. The report may contain recommendations of the commission for legislative or other action to effectuate the purposes and policies of this Chapter.

(14) To adopt, promulgate, amend, and rescind rules and regulations to effectuate the purposes and provisions of this Chapter, including regulations requiring the posting of notices prepared or approved by the commission.

(15) To cooperate with community, professional, civic, and religious organizations, federal agencies, and agencies from other states in the development of public information programs, leadership, and activities in the interest of equal opportunity and treatment of all individuals.

(16) To create local or statewide advisory committees that in its judgment will aid in effectuating the purposes of this Chapter. Members of such committees shall serve without pay but shall be reimbursed for expenses incurred in such service. The commission may make provision for technical and clerical assistance to the committees. The commission may empower these committees:

(a) To study and report on problems of discrimination because of race, creed, color, religion, sex, age, disability, or national origin.

(b) To foster, through community effort or otherwise, goodwill among the groups and elements of the population of the state.

(c) To make recommendations to the commission for the development of policies and practices that will aid in carrying out the purposes of this Chapter.

Acts 1988, No. 886, §1; Acts 1993, No. 820, §9; Acts 1997, No. 1409, §3, eff. Aug. 1, 1997; Acts 2014, No. 702, §2; Acts 2014, No. 756, §1.



RS 51:2236 - Parishes and municipalities may prohibit discrimination

§2236. Parishes and municipalities may prohibit discrimination

A. Parishes and municipalities may adopt and enforce ordinances, orders, and resolutions prohibiting all forms of discrimination, including discrimination on the basis of race, creed, color, religion, national origin, sex, disability, or age, and to prescribe penalties for violations thereof, such penalties being in addition to the remedial orders and enforcement herein authorized.

B. Parishes and municipalities may adopt and enforce ordinances, orders, and resolutions prohibiting discrimination, but no ordinance, order, or resolution shall attempt to exempt more transactions from its coverage than are exempted by R.S. 51:2250.

Acts 1988, No. 886, §1; Acts 1993, No. 820, §9; Acts 1997, No. 1409, §3, eff. Aug. 1, 1997.



RS 51:2237 - Local human rights commissions

§2237. Local human rights commissions

Any parish or municipality, or one or more parishes and municipalities acting jointly, may create a human rights commission, hereinafter referred to as a "local commission":

(1) To provide for execution within its jurisdiction of the policies embodied in this Chapter, Chapter 3-A of Title 23 of the Louisiana Revised Statutes of 1950, and the Federal Civil Rights Act of 1964 (78 Stat. 241).

(2) To safeguard all individuals within its jurisdiction from discrimination because of race, creed, color, religion, national origin, sex, disability, or age.

Acts 1988, No. 886, §1; Acts 1993, No. 820, §9; Acts 1997, No. 1409, §3, eff. Aug. 1, 1997; Acts 2014, No. 756, §1.

1See, inter alia, 42 U.S.C.A. §2000A et seq.



RS 51:2238 - Powers of local commissions

§2238. Powers of local commissions

A local commission may:

(1) Receive, initiate, investigate, hear, and determine charges of violations of ordinances, orders, or resolutions forbidding discrimination adopted by the parish or municipality.

(2) Compel the attendance of witnesses and the production of evidence before it by subpoena issued by the district court of the parish wherein the local commission is authorized to act.

(3) Issue remedial orders, after notice and hearing, requiring cessation of violations.

(4) Issue such affirmative orders as in the judgment of the local commission will carry out the purposes of this Chapter. Affirmative action ordered may include but is not limited to the remedies enumerated in R.S. 51:2261(C).

(5) Employ an executive director, attorneys, hearing examiners, clerks, and other employees and agents.

(6) Accept grants, gifts, or bequests, public or private, to help finance its activities.

Acts 1988, No. 886, §1.



RS 51:2239 - Additional powers of local commissions

§2239. Additional powers of local commissions

A local commission established pursuant to this Chapter may:

(1) Enter into cooperative working agreements with the United States Equal Employment Opportunity Commission, created by Section 705 of the Federal Civil Rights Act of 1964 (78 Stat. 241) in order to achieve the purposes of that Act, and with any federal or state agency in order to achieve the purposes of this Chapter.

(2) In its discretion, or upon request of the commission, refer a matter under its jurisdiction to the commission for initial action or review.

(3) Refer to the commission for resolution a dispute with another local commission over jurisdiction or any other matter.

(4) Provide a copy of its annual report to the commission.

Acts 1988, No. 886, §1.



RS 51:2240 - Enforcement of local commission orders

§2240. Enforcement of local commission orders

A. The proceeding for enforcement of a local commission order shall be initiated by filing a complaint in the district court. Copies of the complaint shall be served upon all parties of record. Within thirty days after the filing of the complaint by the local commission, or within such further time as the court may allow, the local commission shall transmit to the court the original or a certified copy of the entire record upon which the order is based, including a transcript of testimony, which need not be printed. By stipulation of all parties to the proceeding, the record may be shortened.

B. The findings of fact of the local commission shall be conclusive unless clearly erroneous in view of the probative and substantial evidence on the whole record. The court may grant such temporary relief or restraining order as it deems just and may enter an order enforcing, modifying, and enforcing as modified, or setting aside in whole or in part the order of the local commission, or remanding the case to the local commission for further proceedings.

Acts 1988, No. 886, §1.



RS 51:2241 - Cooperation between state and local commissions

§2241. Cooperation between state and local commissions

The commission may enter into cooperative working agreements with local commissions which have enforceable ordinances, orders, or resolutions and professional staff under the provisions of R.S. 51:2238.

Acts 1988, No. 886, §1.



RS 51:2242 - Repealed by Acts 1997, No. 1409, 4, eff. Aug. 1, 1997.

§2242. Repealed by Acts 1997, No. 1409, §4, eff. Aug. 1, 1997.



RS 51:2243 - Repealed by Acts 1997, No. 1409, 4, eff. Aug. 1, 1997.

§2243. Repealed by Acts 1997, No. 1409, §4, eff. Aug. 1, 1997.



RS 51:2244 - Repealed by Acts 1997, No. 1409, 4, eff. Aug. 1, 1997.

§2244. Repealed by Acts 1997, No. 1409, §4, eff. Aug. 1, 1997.



RS 51:2245 - Repealed by Acts 1997, No. 1409, 4, eff. Aug. 1, 1997.

§2245. Repealed by Acts 1997, No. 1409, §4, eff. Aug. 1, 1997.



RS 51:2246 - Plans to eliminate imbalance among employees permitted

§2246. Plans to eliminate imbalance among employees permitted

It shall not be a discriminatory practice for a person subject to this Chapter to adopt and carry out a plan to fill vacancies or hire new employees so as to eliminate or reduce imbalance with respect to race, color, religion, sex, age, disability, or national origin if the plan has been filed with the commission and the commission has not disapproved the plan.

Acts 1988, No. 886, §1; Acts 1993, No. 820, §9; Acts 1997, No. 1409, §3, eff. Aug. 1, 1997.



RS 51:2247 - Public accommodations, resorts, amusements; discriminatory practices prohibited

§2247. Public accommodations, resorts, amusements; discriminatory practices prohibited

Except as otherwise provided in this Chapter, it is a discriminatory practice for a person to deny an individual the full and equal enjoyment of the goods, services, facilities, privileges, advantages, and accommodations of a place of public accommodation, resort, or amusement, as defined in this Chapter, on the grounds of race, creed, color, religion, sex, age, disability, as defined in R.S. 51:2232(11), or national origin.

Acts 1988, No. 886, §1; Acts 1993, No. 820, §9.



RS 51:2247.1 - Breastfeeding; discriminatory practices prohibited

§2247.1. Breastfeeding; discriminatory practices prohibited

A. Legislative findings and declarations.

(1) The Legislature of Louisiana hereby finds that the surgeon general of the United States recommends that babies from birth to one year of age be breastfed, unless medically contraindicated, in order for the babies to attain an optimal healthy start in life, but that despite that recommendation, statistics reveal a declining percentage of mothers who are now choosing to breastfeed their babies, and nearly half of all new mothers are choosing formula over breastfeeding before they even leave the hospital.

(2) The legislature further finds that breast milk provides better nutrition and more immunity to disease, is easier for babies to digest, and may raise a baby's intelligence quotient, but that the social constraints of modern society work against the choice of breastfeeding and lead new mothers with demanding time schedules to opt for formula feeding for reasons such as embarrassment and the fear of social ostracism or criminal prosecution.

(3) The legislature does hereby declare that the promotion of family values and infant health demands that our society put an end to the vicious cycle of embarrassment and ignorance that constricts women and men alike on the subject of breastfeeding, and that in a genuine effort to promote family values, our society should encourage public acceptance of this most basic act of nurture between mother and baby and should take appropriate steps to ensure that no mother is made to feel incriminated or socially ostracized for breastfeeding her baby.

B. Right to breastfeed. Notwithstanding any other provision of law to the contrary, a mother may breastfeed her baby in any place of public accommodation, resort, or amusement.

C. "Discriminatory practice in connection with public accommodations" to include a discriminatory practice against a mother breastfeeding her baby. Any direct or indirect act or practice of exclusion, distinction, restriction, segregation, limitation, refusal, denial, or any other act or practice of differentiation or preference in the treatment of a mother breastfeeding her baby shall be a "discriminatory practice in connection with public accommodations" for the purposes of this Chapter.

D. Breastfeeding; discriminatory practices prohibited. It is a discriminatory practice in connection with public accommodations for a person to deny an individual the full and equal enjoyment of the goods, services, facilities, privileges, advantages, and accommodations of a place of public accommodation, resort, or amusement, as defined in this Chapter, on the grounds that the individual is a mother breastfeeding her baby. This discriminatory practice in connection with public accommodations is prohibited.

E. Breastfeeding not a violation of law. A mother breastfeeding her baby in any location, public or private, where the mother is otherwise authorized to be, shall not be deemed to be in violation of R.S. 14:106 or of any other provision of law.

Acts 2001, No. 576, §1.



RS 51:2248 - Advertisement of accommodations, goods, services

§2248. Advertisement of accommodations, goods, services

It shall be an unlawful practice for a person, directly or indirectly, to publish, circulate, issue, display, mail, or cause to be published, circulated, issued, displayed, or mailed, a written, printed, oral, or visual communication, notice, or advertisement which indicates that the goods, services, facilities, privileges, advantages, and accommodations of a place of public accommodation, resort, or amusement shall be refused, withheld from, or denied an individual on account of his race, color, religion, disability, as defined in R.S. 51:2232(11), or national origin, or that the patronage of or presence at a place of public accommodations, resort, or amusement of an individual on account of his race, color, religion, disability, as defined in R.S. 51:2232(11), or national origin is objectionable, unwelcome, unacceptable, or undesirable.

Acts 1988, No. 886, §1; Acts 1993, No. 820, §9.



RS 51:2249 - Repealed by Acts 1991, No. 527, 2, eff. Jan. 1, 1992.

§2249. Repealed by Acts 1991, No. 527, §2, eff. Jan. 1, 1992.



RS 51:2250 - Repealed by Acts 1991, No. 527, 2, eff. Jan. 1, 1992.

§2250. Repealed by Acts 1991, No. 527, §2, eff. Jan. 1, 1992.



RS 51:2251 - Repealed by Acts 1991, No. 527, 2, eff. Jan. 1, 1992.

§2251. Repealed by Acts 1991, No. 527, §2, eff. Jan. 1, 1992.



RS 51:2252 - Repealed by Acts 1991, No. 527, 2, eff. Jan. 1, 1992.

§2252. Repealed by Acts 1991, No. 527, §2, eff. Jan. 1, 1992.



RS 51:2253 - Repealed by Acts 1991, No. 527, 2, eff. Jan. 1, 1992.

§2253. Repealed by Acts 1991, No. 527, §2, eff. Jan. 1, 1992.



RS 51:2254 - Unlawful financial practices

§2254. Unlawful financial practices

It shall be an unlawful practice for a financial institution or an individual employed by or acting on behalf of a financial institution:

(1) To discriminate against an individual because of the race, creed, color, religion, national origin, sex, disability, as defined in R.S. 51:2232(11), or age of the individual or the present or prospective owner, tenant, or occupant of the immovable property or of a member, stockholder, director, officer, employee, or representative of any of these, in the granting, withholding, extending, modifying, or renewing of rates, terms, conditions, privileges, or other provisions of financial assistance or in the extension of services in connection therewith.

(2) To use a form of application for financial assistance or to make or keep a record or inquiry in connection with applications for financial assistance which indicates directly or indirectly a limitation, specification, or discrimination, as to race, creed, color, religion, disability, as defined in R.S. 51:2232(11), or national origin, or an intent to make such a limitation, specification, or discrimination.

(3) To discriminate by refusing to give full recognition, because of sex, to the income of each spouse or the total income and expenses of both spouses where both spouses become or are prepared to become joint or several obligors in real estate transactions.

Acts 1988, No. 886, §1; Acts 1993, No. 820, §9.



RS 51:2255 - Unlawful practices in connection with credit transactions; exceptions

§2255. Unlawful practices in connection with credit transactions; exceptions

A. It shall be an unlawful practice for any person, whether acting for himself or another, in connection with any credit transaction because of race, creed, color, religion, national origin, disability, as defined in R.S. 51:2232(11), or sex:

(1) To deny credit to any person.

(2) To increase the charges or fees for or collateral required to secure any credit extended to any person.

(3) To restrict the amount or use of credit extended or impose different terms or conditions with respect to the credit extended to any person or any item or service related thereto.

(4) To attempt to do any of the unlawful practices defined in this Section.

B. The provisions of this Section shall not prohibit any party to a credit transaction from considering the credit history of any individual applicant.

C. The provisions of this Section shall not prohibit any party to a credit transaction from considering the application of Louisiana law on matrimonial regimes and successions to the particular case or from taking reasonable action thereon.

Acts 1988, No. 886, §1; Acts 1993, No. 820, §9.



RS 51:2256 - Conspiracy to violate human rights and discrimination laws unlawful

§2256. Conspiracy to violate human rights and discrimination laws

It shall be an unlawful practice for an employer as defined in R.S. 23:302 to conspire:

(1) To retaliate or discriminate in any manner against a person because he has opposed a practice declared unlawful by this Chapter or by Chapter 3-A of Title 23 of the Louisiana Revised Statutes of 1950, or because he has made a charge, filed a complaint, testified, assisted, or participated in any manner in any investigation, proceeding, or hearing under this Chapter or by Chapter 3-A of Title 23 of the Louisiana Revised Statutes of 1950.

(2) To aid, abet, incite, compel, or coerce a person to engage in any of the acts or practices declared unlawful by this Chapter or by Chapter 3-A of Title 23 of the Louisiana Revised Statutes of 1950.

(3) To obstruct or prevent a person from complying with the provisions of this Chapter or by Chapter 3-A of Title 23 of the Louisiana Revised Statutes of 1950 or any order issued thereunder.

(4) To resist, prevent, impede, or interfere with the commission, or any of its members or representatives, in the lawful performance of duty under this Chapter or by Chapter 3-A of Title 23 of the Louisiana Revised Statutes of 1950.

Acts 1988, No. 886, §1; Acts 2014, No. 756, §1.



RS 51:2257 - Complaints of discrimination; procedure; conciliation agreements; enforcement

§2257. Complaints of discrimination; procedure; conciliation agreements; enforcement

A. An individual claiming to be aggrieved by an unlawful practice, a member of the commission, or the attorney general may file with the commission a written sworn complaint stating that an unlawful practice has been committed, setting forth the facts upon which the complaint is based, and setting forth facts sufficient to enable the commission to identify the persons charged, hereinafter referred to as the "respondent". The commission staff or a person designated pursuant to its rules shall promptly investigate the allegations of unlawful practice set forth in the complaint and shall within five days furnish the respondent with a copy of the complaint. The complaint shall be filed within one hundred eighty days after the alleged unlawful practice occurs.

B. The commission or an individual designated pursuant to its rules shall determine, within thirty days after the complaint has been filed, whether there is probable cause to believe the respondent has engaged in an unlawful practice. If it is determined that there is no probable cause to believe that the respondent has engaged in an unlawful practice, the commission shall issue an order dismissing the complaint and shall furnish a copy of the order to the complainant, the respondent, the attorney general, and such other public officers and persons as the commission deems proper.

C. The complainant, within ten days after receiving a copy of the order dismissing the complaint, may file with the commission an application for reconsideration of the order. Upon such application, the commission or an individual designated pursuant to its rules shall make a new determination, within ten days, whether there is probable cause to believe that the respondent has engaged in an unlawful practice. If it is determined that there is no probable cause to believe that the respondent has engaged in an unlawful practice, the commission shall issue an order dismissing the complaint and furnishing a copy of the order to the complainant, the respondent, the attorney general, and such other public officers and persons as the commission deems proper.

D. If the staff determines, after investigation, or if the commission determines, after the review provided for in Subsection (B) or (C) of this Section, that there is probable cause to believe that the respondent has engaged in an unlawful practice, the commission staff shall endeavor to eliminate the alleged unlawful practice by conference, conciliation, and persuasion. The terms of a conciliation agreement reached with a respondent may require him to refrain from the commission of unlawful discriminatory practices in the future and make such further provisions as may be agreed upon between the commission or its staff and the respondent. If a conciliation agreement is entered into, the commission shall issue and serve on the complainant an order stating its terms. A copy of the order shall be delivered to the respondent, the attorney general, and such other public officers and persons as the commission deems proper. Except for the terms of the conciliation agreement, neither the commission nor any officer or employee thereof shall make public, without the written consent of the complainant and the respondent, information concerning efforts in a particular case to eliminate an unlawful practice by conference, conciliation, or persuasion whether or not there is a determination of probable cause or a conciliation agreement.

E. At the expiration of one year from the date of a conciliation agreement, and at other times in its reasonable discretion, the commission staff may investigate whether the terms of the agreement have been and are being complied with by the respondent. Upon a finding that the terms of the agreement are not being complied with by the respondent, the commission shall take such action as it deems appropriate to assure compliance.

F. At any time after a complaint is filed, the commission may file an action in the district court in a parish in which the subject of the complaint occurs, or in a parish in which a respondent resides or has his principal place of business, seeking appropriate temporary relief against the respondent pending final determination of proceedings under this Chapter, including an order or decree restraining him from doing or procuring any act tending to render ineffectual any order the commission may enter with respect to the complaint. The court may grant such temporary relief or restraining orders it deems just and proper.

G. Insofar as it is not inconsistent or in conflict with the procedure and practice provided by this Chapter, the Code of Civil Procedure shall apply to proceedings under this Chapter.

H.(1) The complainant may request termination of commission proceedings and the issuance of a notice of the right to file a civil action in district court against the respondent named in the charge, provided the commission has not entered into a conciliation agreement to which the complainant is a party, and further provided that any one of the following apply:

(a) The charge filed with the commission is dismissed by the commission.

(b) The commission has not filed a civil action pursuant to this Section within one hundred and eighty days from the filing of a charge and such charge is still pending.

(2) The notice of the right to file a civil action in district court against the respondent may be issued to any one or more of the following parties:

(a) The person claiming to be aggrieved.

(b) Any person who the charge alleges was aggrieved by the alleged unlawful practice, but only if such charge was filed by a member of the commission.

(3)(a) The complainant and the respondent may agree to submit the complaint to voluntary binding arbitration at any time after the filing of a complaint and prior to the taking of testimony at a public hearing. The submission agreement shall be in writing and shall be signed by all parties.

(b) The arbitration proceeding shall be administered by the commission, or such other party as the commission deems proper, pursuant to procedures adopted for the arbitration of cases submitted under the commission's authority. The commission shall select an arbitrator from a list provided and certified by a national recognized professional arbitration association. The selection shall be subject to agreement by all parties.

(c) The arbitrator shall have the same authority to hear and determine claims asserted under the human rights law as would the commission or a court of competent jurisdiction. The arbitrator shall also have such additional authority as the complainant(s) and respondent(s) may grant to the arbitrator.

(d) The determination and award of the arbitrator shall be final and binding. The determination and award of the arbitrator shall not be vacated, modified, or overturned except for reasons limited to corruption, fraud, or misconduct on behalf of any party in the obtaining of the determination and award.

(e) The complainant and respondent shall share equally in the administrative costs of the arbitration, including arbitrator fees, unless the commission, in good faith deems it necessary to utilize some other formula for sharing the cost of the arbitration.

(4) It shall be an unlawful practice for a party to a voluntary binding arbitration pursuant to this Subsection to violate the terms of the arbitration.

Acts 1988, No. 886, §1; Acts 1995, No. 1314, §1, eff. July 1, 1995; Acts 1997, No. 1409, §3, eff. Aug. 1, 1997.



RS 51:2258 - Conciliation agreements; violation unlawful

§2258. Conciliation agreements; violation unlawful

It is an unlawful practice for a party to a conciliation agreement made pursuant to R.S. 51:2257(D) to violate the terms of the agreement.

Acts 1988, No. 886, §1.



RS 51:2259 - Notice and hearing; procedure

§2259. Notice and hearing; procedure

All procedures with regard to notices of complaint and hearings held by the commission shall be in accordance with the Administrative Procedure Act.

Acts 1988, No. 886, §1.



RS 51:2260 - Documentary evidence; effect

§2260. Documentary evidence; effect

The production of a written, printed, or visual communication, advertisement, or other form of publication, or a written inquiry, record, or other document purporting to have been made by an individual shall be prima facie evidence in a proceeding under this Chapter that it was authorized by the individual.

Acts 1988, No. 886, §1.



RS 51:2261 - Findings of the commission; orders; nature of affirmative action

§2261. Findings of the commission; orders; nature of affirmative action

A. If the commission determines that the respondent has not engaged in an unlawful practice, the commission shall state its findings of fact and conclusions of law and shall issue an order dismissing the complaint. A copy of the order shall be delivered to the complainant, the respondent, the attorney general, and such other public officers and persons as the commission deems proper.

B. If the commission determines that the respondent has engaged in an unlawful practice, the commission shall state its findings of fact and conclusions of law and shall issue an order requiring the respondent to cease and desist from the unlawful practice and to take such affirmative action as in the judgment of the commission will carry out the purposes of this Chapter. A copy of the order shall be delivered to the respondent, the complainant, the attorney general, and to such other public officers and persons as the commission deems proper.

C. Affirmative action ordered under this Section may include but is not limited to:

(1) Hiring, reinstatement, or upgrading of employees with or without back pay. Interim earnings or amounts earnable with reasonable diligence by the person or persons discriminated against shall operate to reduce the back pay otherwise allowable.

(2) Admission or restoration of individuals to union membership, admission to or participation in a guidance program, apprenticeship training program, on-the-job training program, or other occupational training or retraining program, and the utilization of objective criteria in the admission of individuals to such programs.

(3) Admission of individuals to a place of public accommodation, resort, or amusement.

(4) The extension to all individuals of the full and equal enjoyment of the advantages, facilities, privileges, and services of the respondent.

(5) Reporting as to the manner of compliance.

(6) Posting notices in conspicuous places in the respondent's place of business in a form prescribed by the commission.

(7) Sale, exchange, lease, rental, assignment, or sublease of immovable property to an individual.

(8) Payment to the complainant of damages for injury caused by an unlawful practice, including compensation for humiliation and embarrassment, expenses incurred by the complainant in obtaining alternative housing accommodations, and other costs actually incurred by the complainant as a direct result of such unlawful practice.

D. The commission may publish or cause to be published the names of persons who have been determined to have engaged in an unlawful practice.

E. The proceeding for enforcement of a commission order shall be initiated by filing a complaint in the district court of the parish in which the subject of the complaint occurred or in the parish in which a respondent resides or has his principal place of business. Copies of the complaint shall be served upon all parties of record. Within thirty days after the filing of the complaint by the commission, or within such further time as the court may allow, the commission shall transmit to the court the original or a certified copy of the entire record upon which the order is based, including a transcript of testimony, which need not be printed. By stipulation of all parties to the proceeding, the record may be shortened.

F. The findings of fact of the commission shall be conclusive unless manifestly erroneous in view of the probative and substantive evidence on the whole record. The court may grant such temporary relief or restraining order as it deems just and may enter an order enforcing, modifying, and enforcing as modified, or setting aside in whole or in part the order of the commission, or remanding the case to the commission for further proceedings.

Acts 1988, No. 886, §1; Acts 1995, No. 1314, §1, eff. July 1, 1995.



RS 51:2262 - Investigations; powers; confidential nature of records

§2262. Investigations; powers; confidential nature of records

A. In connection with an investigation of a complaint filed under this Chapter, the commission or its designated representative at any reasonable time may request access to premises, records, and documents relevant to the complaint and the right to examine, photograph, and copy evidence.

B. Every person subject to this Chapter shall:

(1) Make and keep records relevant to the determination of whether unlawful practices have been or are being committed.

(2) Preserve such records for relevant periods.

(3) Make such reports therefrom as the commission shall prescribe by regulation or order, after public hearing, as reasonable, necessary, or appropriate for the enforcement of this Chapter or the regulations or orders thereunder.

C. The commission, by regulation, shall require each person subject to this Chapter which controls an apprenticeship or other training program to keep all records reasonably necessary to carry out the purpose of the Chapter, including, but not limited to, a list of applicants who wish to participate in such program, including the chronological order in which applications were received, and to furnish to the commission upon request a detailed description of the manner in which persons are selected to participate in the apprenticeship or other training programs.

D. A person who believes that the application to it of a regulation or order issued under this Section would result in undue hardship may apply to the commission for an exemption from the application of the regulation or order. If the commission finds that the application of the regulation or order to the person in question would impose an undue hardship, the commission may grant appropriate relief.

E. To avoid undue burdens on persons subject to this Chapter, records and reports required by the commission under this Section shall conform as near as may be to similar records and reports required by federal law and the laws of other states and to customary recordkeeping practice.

F. It is unlawful for a commissioner or employee of the commission to make public with respect to a particular person, without his consent, information obtained by the commission pursuant to its authority under this Section except as reasonably necessary to the conduct of a proceeding under this Chapter.

G. If a person fails to permit access, examination, photographing, or copying or fails to make, keep, or preserve records or make reports in accordance with this Section, the district court for the parish in which such person is found, resides, or has his principal place of business, upon application of the commission, may issue an order requiring compliance.

Acts 1988, No. 886, §1.



RS 51:2263 - Subpoenas; issuance; enforcement

§2263. Subpoenas; issuance; enforcement

A. Upon written application to the commission, a party to a proceeding is entitled as of right to the issuance of subpoenas in the name of the commission by an individual designated pursuant to its rules requiring attendance and the giving of testimony and the production of documents. A subpoena so issued shall show on its face the name and address of the party at whose request the subpoena was issued. On petition of the individual to whom the subpoena is directed and notice to the requesting party, the commission or an individual designated pursuant to its rules may vacate or modify the subpoena.

B. Depositions of witnesses may be taken as prescribed by the Code of Civil Procedure.

C. If a person fails to comply with a subpoena, the district court for the parish in which the person is found, resides, or has his principal place of business, upon application of the commission or the party requesting the subpoena, may issue an order requiring compliance. In any proceeding brought under this Section, the court may modify or set aside the subpoena.

Acts 1988, No. 886, §1.



RS 51:2264 - Civil remedies for injunction and damages

§2264. Civil remedies for injunction and damages

Any person deeming himself injured by any alleged violation of the provisions of this Chapter shall have a civil cause of action in district court to enjoin further violations and to recover the actual damages sustained by him, together with the costs of court and a reasonable fee for his attorney of record, all of which shall be in addition to any other remedies contained in this Chapter.

Acts 1988, No. 886, §1.



RS 51:2265 - Judicial review

§2265. Judicial review

Judicial review of action by the commission may be sought in accordance with the Administrative Procedure Act.

Acts 1988, No. 886, §1.



RS 51:2301 - ECONOMIC DEVELOPMENT ACT

CHAPTER 39. ECONOMIC DEVELOPMENT ACT

PART I. GENERAL

§2301. Short Title

This Chapter shall be known and may be cited as the "Louisiana Economic Development Act."

Acts 1988, No. 888, §1, eff. July 21, 1988.



RS 51:2302 - Findings and declaration of purpose

§2302. Findings and declaration of purpose

It is hereby found and declared that:

(1) There exists in some of the regions, parishes, and municipalities of the state a condition of substantial and persistent unemployment, underemployment, and other forms of economic distress.

(2) Small and new businesses play a vital role in the process of adjusting to the fundamental structural changes affecting the national and the state economy.

(3) Small and new businesses are better able to identify and fill the gaps created by sudden changes in market conditions than larger corporations and are more flexible in adapting to changing technologies.

(4) Louisiana's economy, recovering from the decline in petrochemicals and oil and gas extraction, can profit by achieving diversification and growth of small to medium sized businesses and by establishing a business climate which will foster entrepreneurship.

(5) Small business, as defined by the U.S. Small Business Administration, is the most volatile sector of the economy and is much more likely to experience a very large percentage of change in its workforce.

(6) Small and new businesses experience special problems in securing adequate access to equity and debt capital, to information, and to management and technical assistance.

(7) The viability, retention, and expansion of Louisiana small businesses will be greatly aided by the establishment of viable local small business incubators, which shall provide shared business services, equipment, space, and access to on-premises business consultants for burgeoning small businesses.

(8) The likelihood that Louisiana businesses will grow and that the state can successfully recruit prospective businesses will be greatly increased if Louisiana has a workforce specifically trained to meet the needs of the particular businesses.

(9) Public policy, financial assistance, and management and technical assistance can reduce or eliminate many of the special barriers to the growth and development of small and new businesses in Louisiana.

(10) The authorization for the state, its political subdivisions, public corporations, and authorities to engage in cooperative financing ventures with federal agencies, political subdivisions, or with public or private associations, corporations, or individuals for the purpose of providing financial assistance to develop, expand, retain, or attract small business concerns in or to Louisiana is necessary, is a public purpose, and is in the public interest.

(11) The purpose of this Chapter and the authority conferred herein shall be to stimulate the flow of private capital and long-term loans and other financial assistance for the sound financing of the development, expansion, retention, and attraction of small business concerns in or to this state as a means of providing high levels of employment and income growth and expanded social and economic opportunities, especially to disadvantaged persons and within distressed areas.

(12) It is the intent of the state to contribute to this purpose through the provision of financial assistance to qualified small business concerns and to provide other resources to businesses, such as training funds, infrastructure grants, viable local small business incubators, or other resource allocations. The policy, therefore, shall be carried out in such a manner as to ensure maximum federal, public, and private leverage. It is also the intent of this policy to keep financial decision-making to the greatest extent possible in private hands and to keep state administrative costs as low as possible.

Acts 1988, No. 888, §1, eff. July 21, 1988; Acts 1992, No. 1092, §1; Acts 1992, No. 1136, §1, eff. Jan. 1, 1994; Acts 2001, No. 9, §9, eff. July 1, 2001.



RS 51:2303 - Definitions

§2303. Definitions

The following words or terms as used in this Chapter shall have the following meanings unless a different meaning appears from the context:

(1) "Bonds" means any bond, refunding bond, note, debenture, interim certificate or any bond, grant, or any other evidences of indebtedness of the corporation whether in temporary or in definitive form and whether or not exempt from federal taxation.

(2) "Business enterprise of a person with a disability" means a small business concern which is at least fifty-one percent owned and controlled by a person with a disability as defined by the federal Americans With Disabilities Act of 1990.

(3) "Corporation" means the Louisiana Economic Development Corporation as established in Part II of this Chapter.

(4) "High-growth potential business" means any Louisiana, for-profit enterprise that provides and possesses high market and sales and employment opportunities.

(5) "Louisiana Entrepreneurial Business" means a business which is domiciled in this state, employs fifty or fewer full-time employees, and meets one of the following conditions:

(a) Has gross annual sales of less than ten million dollars.

(b) Has a business net worth of less than two million dollars.

(6) "Minority-owned business" means a small business concern which is at least fifty-one percent owned and controlled by a member of an ethnic minority as defined in R.S. 39:1952 or, in the case of any publicly owned business, in which at least fifty-one percent of the stock is owned by members of such an ethnic minority, and whose management and daily business operations are controlled by one or more of the ethnic minority owners.

(7) "Qualified Louisiana business" means a business which operates primarily in Louisiana, which has no more than five hundred employees, and which has annual business receipts not in excess of seven million dollars.

(8) "Revenues" means any and all fees, rates, rentals, profits, and receipts collected by, payable to, or otherwise derived by the corporation and all other moneys and income of whatsoever kind or character collected by, payable to, or otherwise derived by the corporation in connection with loans to any eligible small business in furtherance of the purposes of this Chapter.

(9) "Rural economic development" means economic development activity relating to geographic areas outside of cities or urban areas with populations of fifty thousand or more, generally relating to economically underdeveloped areas of the state.

(10) "Small business enterprise" means any business organized for profit and of the size as defined by the United States Small Business Administration.

(11) "Umbrella bonds" means the bonds issued by the corporation pursuant to R.S. 51:2312(C).

(12) "Women-owned business" means a small business concern which is at least fifty-one percent owned and controlled by women or, in the case of any publicly owned business, in which at least fifty-one percent of the stock is owned by women, and whose management and daily business operations are controlled by one or more of the women owners.

Acts 1988, No. 888, §1, eff. July 21, 1988; Acts 1992, No. 1092, §1; Acts 1992, No. 1136, §1, eff. Jan. 1, 1994; Acts 2003, No. 1107, §1, eff. July 2, 2003; Acts 2003, No. 1203, §1; Acts 2014, No. 811, §28, eff. June 23, 2014.



RS 51:2306 - Reports; tax incentives administered by the Department of Economic Development

§2306. Reports; tax incentives administered by the Department of Economic Development

Notwithstanding any provision of law to the contrary, the secretary of the Department of Economic Development shall report to the Joint Legislative Committee on the Budget information concerning the granting and denial of tax credits and rebates, hereinafter referred to as "tax incentives", administered by the department authorized under this Title. On January thirtieth of each year, the secretary shall transmit to the members of the committee a list of the recipients of each tax incentive, as well as a list of applicants denied tax incentives, over the most recently concluded calendar year. The report shall contain the name and primary place of business of each applicant.

Acts 2011, No. 407, §2, eff. July 5, 2011; Acts 2011, No. 415, §2, eff. July 11, 2011; Acts 2011, No. 416, §2, eff. July 1, 2011.



RS 51:2311 - Louisiana Economic Development Corporation; creation; domicile; board of directors; terms; agency

PART II. LOUISIANA ECONOMIC

DEVELOPMENT CORPORATION

§2311. Louisiana Economic Development Corporation; creation; domicile; board of directors; terms; agency

A.(1) There is hereby created a body politic and corporate to be known as the Louisiana Economic Development Corporation, hereinafter referred to as the "corporation". The corporation is hereby constituted a public authority and the exercise by the corporation of the powers conferred by this Chapter shall be deemed to be performance of an essential public function. The corporation shall be exempt from the provisions of Chapter 6 of this Title. The board of directors of the corporation shall be composed of twelve members. The board shall consist of the secretary of the Department of Economic Development or a designee and eleven members who are appointed by the governor, subject to Senate confirmation, none of whom shall be a public official except for the secretary of the Department of Economic Development or a designee. At least three members of the board shall be minorities and at least two members shall be women.

(2) The members of the board of directors are:

(a) The secretary of the Department of Economic Development or a designee.

(b) One member who is appointed from a list of three private sector individuals nominated by the Louisiana Business League, or one minority member appointed from the Louisiana business community at large.

(c) One member who is appointed from a list of three private sector individuals appointed by the Louisiana Chapter of the AFL-CIO.

(d) One member who is appointed from a list of three private sector individuals submitted by the Louisiana Retailers Association.

(e) One member who is appointed from a list of three private sector individuals submitted by the Louisiana Bankers Association.

(f) One member who is appointed from a list of three private sector individuals submitted by the Community Bankers Association.

(g) One member who is appointed from a list of three private sector individuals submitted by the Louisiana Society of Certified Public Accountants.

(h) One member who is appointed from a list of three private sector individuals submitted by the Louisiana members of the National Association of Security Dealers.

(i) One female member who is appointed from a list of three private sector individuals representing women’s business interests.

(j) Repealed by Acts 2003, No. 907, §2.

(k) One member representing the venture capital industry.

(l) One member who is appointed from a list of three private sector individuals submitted by and currently serving on the Louisiana Workforce Investment Council Board.

B. The secretary of the Department of Economic Development or a designee shall serve a term coterminous with his term in office. The remaining members shall serve four-year terms, except that, of the initial appointments, three shall be for two-year terms, three shall be for three-year terms, and two shall be for four-year terms. Vacancies shall be filled in the manner of original appointment.

C. The domicile of the corporation shall be Baton Rouge, Louisiana.

D. The corporation shall be governed and its corporate powers exercised by the board of directors. The secretary of the Department of Economic Development shall serve as president of the corporation, and he or his designee shall be a member of the board of directors. The undersecretary of the Department of Economic Development shall serve as secretary-treasurer of the board but shall not be a member of the board.

E. A majority of the appointed members of the board, including the secretary, shall constitute a quorum.

F. Members of the board shall serve without compensation, but each member shall be entitled to reimbursement of actual and necessary expenses incurred in the performance of official duties in accordance with state travel regulations.

G. The board shall annually elect a chairman and such other officers as may be deemed necessary.

Acts 1988, No. 888, §1, eff. July 21, 1988; Acts 1992, No. 1092, §1; Acts 1992, No. 1136, §1, eff. Jan. 1, 1994; Acts 1993, No. 954, §1, eff. Jan. 8, 1996; Acts 2001, No. 9, §9, eff. July 1, 2001; Acts 2003, No. 907, §§1 and 2; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 51:2312 - Powers and authority; duties

§2312. Powers and authority; duties

A. The corporation shall serve as the single review board for all financial assistance, loans, incentives or inducements, customized workforce training, investment programs, and any related appropriations, grants, or joint ventures administered by the Department of Economic Development, excluding those financial incentive programs administered by the State Board of Commerce and Industry. The corporation shall formulate and implement the policies for the delivery of services to obtain the following effects:

(1) The support of innovative private sector research and development activities by Louisiana businesses intended to generate commercial products, processes, or services by providing matching funds to those Louisiana small businesses that received federal Small Business Innovative Research (SBIR) Phase I grant funds.

(2) The encouragement of existing venture capital funds to invest in qualified Louisiana businesses in Louisiana and the encouragement of the formation of seed and venture capital funds in Louisiana.

(3) The leverage of funds from Louisiana financial institutions by issuing guarantees for economically disadvantaged and other Louisiana based micro-businesses, small businesses, medium sized businesses, and business enterprises of persons with disabilities.

(4) The encouragement of firms organized under the Louisiana Business and Industrial Development Corporation Act to invest in qualified Louisiana businesses in Louisiana.

(5) The provision of funds for qualified local entities, both private nonprofit and public, to establish and expand small business incubators.

(6) The provision of funds for infrastructure improvements to retain, expand, or attract existing and prospective businesses in or to Louisiana.

(7) The assistance to Louisiana local governments to provide infrastructure for economic development.

(8) The provision of customized workforce training programs to existing and prospective Louisiana businesses.

(9) The assurance that all qualified Louisiana businesses have capital access.

(10) The provision of lower cost funds for low-interest loans through a linked deposit program in cooperation with the Louisiana Department of the Treasury.

B. The corporation shall also have the power, authority, and duty to examine the impediments to the success of Louisiana small businesses from time to time and to adjust existing programs and develop financial programs that will alleviate such impediments.

C. All programs of the corporation shall be administered pursuant to rules promulgated and adopted in accordance with the Administrative Procedure Act.

D. The corporation is hereby authorized and shall have all the authority and power necessary in order to carry out and effectuate the purposes and provisions of this Chapter, including, without limiting the generality of the foregoing, the following specific powers which shall be in addition to others herein granted:

(1) To develop, implement, and undertake programs of financing assistance, grants, and investment in order to fulfill the authorized purposes of this Chapter and to provide uniform programs of public finance for the projects and programs described in this Chapter.

(2) To sue and be sued.

(3) To adopt, amend, and repeal bylaws, orders, rules, and regulations in accordance with the provisions of the Administrative Procedure Act to govern the affairs and conduct of its business in order to effectuate the provisions of this Chapter.

(4) To acquire, by purchase, lease, option, gift, grant, bequest, or devise, any property, real or personal, or any interest therein which it may deem necessary to carry out the purposes and provisions of this Chapter.

(5) To sell, convey, mortgage, lease, transfer, donate, option, exchange, or otherwise dispose of any property, either real or personal, or any interest therein, as the objects and purposes of the corporation may require to carry out the provisions of this Chapter, subject to such limitations as may be prescribed by law.

(6)(a) To issue industrial revenue bonds of the corporation, not to exceed fifty million dollars annually and subject to approval by the State Bond Commission, payable from and secured by a pledge of assets of the corporation derived or to be derived by it from undertakings, including any loans, grants, or contribution of funds made or to be made to it by the federal government or by state or local governments in aid of any of its other activities or operations. The principal and interest on any bonds issued by the corporation shall be secured by a second mortgage or other instrument covering all or any part of any lands or all or any part of a development project, including any additions, improvements, extensions to, or enlargements of any development project thereafter made.

(b) Bonds which are issued under this Section are declared to be issued for an essential public purpose and, together with all interest thereon and income therefrom, shall be exempt from all taxes.

(7) To make, enter into, and execute all contracts, agreements, guarantees, and to give such security as the corporation determines may be required, with any person or agency, public or private, necessary or incidental to the performance of its duties and the execution of its powers under this Chapter.

(8) To borrow money and to apply for and to receive and accept from any federal agency, the state, or any political subdivision of the state, or from any public or private source, any grants, loans, or advances for or in the aid of an economic development cooperative endeavor, project, or projects, and to give such security as may be required and to enter into and carry out a contract of agreements in connection therewith, provided that public notice is given prior to such action and such action has been approved by a simple majority of the board.

(9) To invest funds in venture capital financing in the manner prescribed by this Chapter.

(10) To invest any funds not required for immediate use or held in reserve in the manner prescribed by this Chapter.

(11) To prepare and promulgate reasonable rules, regulations, and policies for applications for loans, credit instruments, and any and all other forms, rules, policies, regulations, or procedures necessary in order to carry out its functions.

(12) To procure insurance against any losses in connection with its property in such amounts and from such insurers as may be necessary and desirable.

(13) To make, participate in, or guarantee loans, either directly or in cooperation with banks or other lending agencies through agreements to participate on an immediate or deferred basis.

(14) To adapt its programs in such manner as to make maximum use of new sources of leverage and federal and other programs, in the interest of expanding the small business sector in Louisiana and encouraging the existence of capital markets accessible to small businesses.

E. In addition to those powers granted to the corporation by this Chapter, the corporation shall have the following powers:

(1) To borrow money and to issue, from time to time, its bonds to pay the cost of the projects for which such bonds have been issued, including but not limited to the power to issue, from time to time, bonds to renew or to pay bonds, including the interest thereon. Whenever bonds can be refunded to obtain interest rates which are lower than the interest paid on existing bonds, the corporation shall have the power to refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured, and to refund bonds partly to refund outstanding bonds. Refunding bonds may be sold and the proceeds applied to the purchase, redemption, or payment of the bonds to be refunded, or exchanged for the bonds to be refunded.

(2) The corporation may undertake the financing of the cost of a project for an eligible small business from the proceeds of its bonds by one or more of the following methods:

(a) Entering into a lease for the facilities of the eligible small business being financed.

(b) Selling such facilities to the eligible small business under a sales contract.

(c) Entering into such other transaction or transactions as the corporation deems appropriate to accomplish the purposes of this Chapter and the security of the bonds.

(3) In addition to, and not as a limitation upon, the powers of the corporation to issue bonds as elsewhere conferred in this Chapter, the corporation shall also have the power to issue bonds, the proceeds of which, after payment of the costs of issuance thereof, will be used to carry out the purposes of this Section.

(4) The corporation may create an insurance or guaranty fund which may be used for any of the following:

(a) To insure the payment and repayment of all or any part of the principal of, redemptions or prepayment premiums or penalties on, and interest on its bonds.

(b) To insure the payment or repayment of all or any part of the principal of, redemption or prepayment premiums or penalties on, and interest on any instrument executed, obtained, or delivered in connection with the issuance and sale of its bonds.

(5)(a) The bonds shall be authorized by resolution of the corporation, shall bear such date or dates, and shall mature at such time or times as such resolution may provide, except that no bond shall mature more than thirty years from the date of issue.

(b) The bonds shall bear interest at such rate or rates, be in such denominations, be in such form, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, including redemption prior to maturity, as such resolution may provide.

(6) Such bonds may be sold by the corporation in such manner and from time to time at public or private sale, at such price or prices as may be determined by the corporation, and the corporation may pay all expenses and commissions that it may deem necessary or advantageous in connection with the issuance and sale thereof. Such bonds shall have all the qualities of negotiable instruments under the law merchant and the commercial laws of the state of Louisiana.

(7) All bonds authorized to be issued by the corporation shall be submitted to and approved by the State Bond Commission prior to the issuance and delivery of said bonds.

(8) The corporation shall have the power to contract with the holders of any of its bonds as to the custody, collection, securing, investment, and payment of any money of the corporation and of any money held in trust or otherwise for the payment of bonds and to carry out such contract. Money held in trust or otherwise for the payment of bonds or in any way to secure bonds and deposits of money of the corporation, and all banks and trust companies are authorized to give security for the deposits.

(9) In the event that any of the members or officers of the corporation shall cease to be members or officers of the corporation prior to the delivery of any bonds signed by them, their signatures or facsimiles thereof shall nevertheless be valid and sufficient for all purposes, the same as if such members or officers had remained in office until such delivery.

(10) Subsequent amendments to this Chapter shall not limit the rights vested in the corporation with respect to any agreements made with, or remedies available to, the holders of bonds issued under this Chapter prior to enactment of the amendments until the bonds, together with all interest thereon, and all costs and expenses in connection with any proceeding by or on behalf of the holders, are fully met and discharged.

(11) The corporation is hereby declared to be performing a public function and to be a public body corporate. Accordingly, the income, including any profit made on the sale thereof from all bonds issued by the company, shall at all times be exempt from all taxation by the state or any public subdivision thereof. If, after all indebtedness and other obligations of the company are discharged the corporation is dissolved, its remaining assets shall inure to the benefit of the state.

(12)(a) The bonds issued by and under the authority of this Chapter by the corporation are declared to be legal instruments in which all public officers or public bodies of the state, its political subdivisions, all municipalities and municipal subdivisions, all insurance companies and associations, and other persons carrying on insurance business, all banks, bankers, banking associations, trust companies, savings associations, including savings and loan associations, building and loan associations, investment companies, and other persons carrying on banking business, all administrators, guardians, executors, trustees, and other fiduciaries, and all other persons who are now or may later be authorized to invest in bonds or in other obligations of the state, may invest funds, including capital, in their control or belonging to them.

(b) Such bonds are also hereby made securities which may be deposited with and received by all public officers and bodies of the state or any agency or political subdivision of the state and all municipalities and public corporations for any purpose for which the deposit of bonds or other obligations of the state is now or may be later authorized by law.

F. Repealed by Acts 2010, No. 1034, §3.

G. Notwithstanding any provision of law to the contrary, any person receiving any financial assistance or grant or participating in investment programs administered by the Department of Economic Development through the corporation shall be a citizen of the United States.

Acts 1996, 1st Ex. Sess., No. 29, §3; Acts 1997, No. 225, §1; Acts 1997, No. 726, §1, eff. July 9, 1997; Acts 2001, No. 9, §9, eff. July 1, 2001; Acts 2003, No. 183, §8; Acts 2010, No. 1034, §3; Acts 2014, No. 811, §28, eff. June 23, 2014.



RS 51:2312.1 - Repealed by Acts 1997, No. 726, 2, eff. July 9, 1997.

§2312.1. Repealed by Acts 1997, No. 726, §2, eff. July 9, 1997.



RS 51:2313 - Examination by commissioner of financial institutions and audits by independent certified public accountants and by the legislative auditor

§2313. Examination by commissioner of financial institutions and audits by independent certified public accountants and by the legislative auditor

All programs of the corporation shall be subject to examination by the commissioner of financial institutions and audit by the legislative auditor, but the corporation shall not be deemed to be a banking organization nor be required to pay a fee for any such supervision or examination. The books and records of the corporation shall be audited annually by an independent certified public accountant firm.

Acts 1989, No. 33, §1; Acts 1992, No. 1136, §1, eff. Jan. 1, 1994.



RS 51:2314 - Qualified state development company

§2314. Qualified state development company

A. The corporation may establish a nonprofit corporation to qualify as a state development company to engage in cooperative endeavors with the federal government for the purposes of participating in loan programs authorized in 15 U.S.C. 695 et seq.

B. The nonprofit corporation established pursuant to this Section may engage in cooperative endeavors with the federal government for the purposes of participating in any other federal loan program for which it may become eligible.

C. The members of the board of directors for the Louisiana Economic Development Corporation may also serve as board members for the nonprofit corporation established pursuant to this Section.

Acts 1990, No. 210, §1, eff. July 2, 1990.



RS 51:2315 - Louisiana Economic Development Fund

§2315. Louisiana Economic Development Fund

A. There is hereby established within the state treasury a fund to be known as the "Louisiana Economic Development Fund". All monies received by the corporation shall be deposited to the account of the Louisiana Economic Development Fund.

B.(1) The legislature may appropriate monies for the benefit of the programs administered by the corporation to the Louisiana Economic Development Fund. The monies in such fund shall be used to accomplish the purposes of this Chapter.

(2) All monies received or appropriated to such fund shall remain in the fund and shall not be returned to the state general fund at the end of any fiscal year.

C.(1) The monies in the Louisiana Economic Development Fund shall be invested by the treasurer in the same manner as monies in the state general fund.

(2) All interest earned on monies from such fund so invested by the state treasurer shall be deposited in the Louisiana Economic Development Fund.

D. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

Acts 1991, No. 34, §1, eff. July 1, 1991; Acts 2003, No. 1107, §1, eff. July 2, 2003; Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 51:2316 - Repealed by Acts 2014, No. 325, §1, eff. July 1, 2014.

§2316. Repealed by Acts 2014, No. 325, §1, eff. July 1, 2014.



RS 51:2317 - Application fees and origination fees

§2317. Application fees and origination fees

The corporation, through the secretary, may charge application fees and other fees as necessary to cover costs associated with administering its programs in a manner consistent with the financial and economic benefits and risks of the programs to the state. Adoption of such charges shall be published in the Louisiana Register in conformance with the provisions of the Administrative Procedure Act.

Acts 1992, No. 1136, §1, eff. Jan. 1, 1994; Acts 1997, No. 827, §1; Acts 2015, No. 361, §3, eff. July 1, 2015.



RS 51:2318 - Laws applicable to the corporation

§2318. Laws applicable to the corporation

The corporation shall be subject to the Public Records Law, except when proprietary information is involved, the Open Meetings Law, the Bond Validation Procedures Law, the Administrative Procedure Act, and the Code of Governmental Ethics.

Acts 1992, No. 1136, §1, eff. Jan. 1, 1994.



RS 51:2319 - Repealed by Acts 2010, No. 1034, §3.

§2319. Repealed by Acts 2010, No. 1034, §3.



RS 51:2320 - Appropriations; warrants; records

§2320. Appropriations; warrants; records

Funds made available to the corporation by the legislature shall be used solely for the programs and purposes otherwise provided for in this Chapter. The corporation shall keep books showing from whom any money is received and for what purpose, and to whom any money is paid and for what purpose. It shall keep in its file vouchers or receipts for all money paid out.

Acts 1992, No. 1136, §1, eff. Jan. 1, 1994.



RS 51:2320.1 - Conflict of interest prohibited

§2320.1. Conflict of interest prohibited

No member of the corporation, employee thereof, or employee of the Department of Economic Development who is provided as staff to the corporation shall either directly or indirectly be a party to or be in any manner interested in any contract or agreement with the corporation for any matter, cause, or thing whatsoever by reason whereof any liability or indebtedness shall in any way be created against such corporation. If any contract or agreement shall be made in violation of the provisions of this Section the same shall be null and void and no action shall be maintained thereon against the corporation.

Acts 1992, No. 1136, §1, eff. Jan. 1, 1994.



RS 51:2320.2 - Exemption from taxation

§2320.2. Exemption from taxation

The effectuation of the authorized purposes of the corporation shall and will be in all respects for the benefit of the people of the state of Louisiana, for the alleviation of their economic and social distress, and for the improvement of their welfare; and since the corporation will, as a government instrumentality of the state, be performing essential governmental functions in effectuating such purposes, the funds, bonds or other evidences of indebtedness issued by the corporation, their transfer and the income therefrom, including any profits made on the sale thereof, shall at all times be free from taxation within the state of Louisiana.

Acts 1992, No. 1136, §1, eff. Jan. 1, 1994.



RS 51:2320.3 - Penalty for false statements

§2320.3. Penalty for false statements

Whoever knowingly files a false statement concerning an application for any program administered by the corporation shall be guilty of the offense of filing false public records and shall be subject to the penalty provided for in R.S. 14:133.

Acts 1992, No. 1136, §1, eff. Jan. 1, 1994.



RS 51:2321 - Louisiana Small Business Incubator Program; creation; purpose

PART III. LOUISIANA SMALL BUSINESS

INCUBATOR PROGRAM

§2321. Louisiana Small Business Incubator Program; creation; purpose

A. The Louisiana Small Business Incubator Program is hereby established in and shall be administered by the Louisiana Economic Development Corporation.

B. The program shall have the express purpose of providing financial resources for qualified local entities, both private nonprofit and public, to establish, operate, or expand a small business incubator.

Acts 1995, No. 180, §1; Acts 1995, No. 276, §1, eff. July 1, 1995.



RS 51:2322 - Definitions

§2322. Definitions

As used in this Part, the following terms shall have the meanings specified in this Section:

(1) "Applicant" means a private nonprofit or public entity located in this state.

(2) "Corporation" means the Louisiana Economic Development Corporation.

(3) "Program" means the Louisiana Small Business Incubator Program.

(4) "Small business incubator" means a multi-tenanted facility which is characterized by shared business services, equipment, space, and access to on-premises business consultants for tenants and which is operated by a private nonprofit or public entity.

(5) "Tenant" means a sole proprietorship, partnership, corporation, or limited liability partnership or company which operates within a small business incubator.

Acts 1995, No. 180, §1; Acts 1995, No. 276, §1, eff. July 1, 1995.



RS 51:2323 - Repealed by Acts 2001, No. 9, 10, eff. July 1, 2001; Acts 2001, No. 1185, 8, eff. July 1, 2001.

§2323. Repealed by Acts 2001, No. 9, §10, eff. July 1, 2001; Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 51:2324 - Loan guarantees; direct loans; grants

§2324. Loan guarantees; direct loans; grants

A.(1) The corporation is authorized and empowered to loan or to guarantee to any eligible applicant, as determined by rules and regulations of the corporation, a sum not to exceed one hundred thousand dollars for the purpose of establishing, maintaining, or expanding a small business incubator.

(2) Any loans or guarantees made under the program shall be secured by the applicant's granting the state of Louisiana a security interest in that portion of the fixed asset for which the loan is granted or guaranteed. Nothing in this Paragraph shall prohibit the security interest of the state from being primed by or subordinated to another security interest based on public or private capital invested in the real property of the applicant prior to the granting of the loan or guarantee.

(3) The interest charged on any direct loan made under the program shall not be less than the interest rate paid by the state for bonds issued by the corporation and shall not exceed that rate by more than two points.

B.(1) The corporation is authorized and empowered to grant to any eligible applicant, as determined by rules and regulations of the corporation, a sum not to exceed fifty percent of the eligible project cost, but in any case not to exceed one hundred thousand dollars, for the purpose of establishing, maintaining, or expanding a small business incubator.

(2) A grant under the program shall be available only to an applicant who is able to satisfactorily document to the corporation that he has funding available from other sources for the eligible project in an amount which matches, on a fifty-fifty basis, the amount of the grant for which he has applied.

Acts 1995, No. 180, §1; Acts 1995, No. 276, §1, eff. July 1, 1995.



RS 51:2325 - Qualifications for applicants

§2325. Qualifications for applicants

Each applicant for funding shall, in addition to meeting eligibility requirements established by rule, provide the corporation with documentation of each of the following:

(1) Its ability to secure title to a facility or lease a facility with the intent to secure title and to transform the facility into a small business incubator at a specified cost.

(2) Its ability to provide access to business development services for tenants of the small business incubator, including but not limited to financial assistance, management and marketing services, and physical services.

(3) Its ability to manage and operate the small business incubator and to accept and terminate tenants in accordance with the guidelines established by the corporation.

(4) Its ability to project sustained use for the small business incubator.

Acts 1995, No. 180, §1; Acts 1995, No. 276, §1, eff. July 1, 1995.



RS 51:2326 - Creation; purpose

PART III-A. MONROE AND NORTHEAST LOUISIANA

TECHNOLOGY AND BUSINESS INCUBATION CENTER

§2326. Creation; purpose

A. The Monroe and Northeast Louisiana Technology and Business Incubation Center is hereby established and shall be administered by the Louisiana Economic Development Corporation.

B. The program shall have the express purpose of providing financial resources for qualified local entities, both private nonprofit and public, to establish, operate, or expand a small business incubator to be located in Northeast Louisiana and which will house qualified technology based start-up companies.

Acts 2003, No. 1170, §1.



RS 51:2327 - Definitions

§2327. Definitions

As used in this Part, the following terms shall have the meanings specified in this Section:

(1) "Applicant" means a private nonprofit or public entity located in this state.

(2) "Corporation" means the Louisiana Economic Development Corporation.

(3) "Program" means the Monroe and Northeast Louisiana Technology and Business Incubation Center.

(4) "Small business incubator" means a multi-tenanted facility which is characterized by shared business services, equipment, space, and access to on-premises business consultants for tenants and which is operated by a private nonprofit or public entity.

(5) "Tenant" means a sole proprietorship, partnership, corporation, or limited liability partnership or company which operates within a small business incubator and is primarily a technology based start-up company as determined by the Louisiana Economic Development Corporation.

Acts 2003, No. 1170, §1.



RS 51:2328 - Loan guarantees; direct loans; grants

§2328. Loan guarantees; direct loans; grants

A.(1) The corporation is authorized and empowered to loan or to guarantee to any eligible applicant, as determined by rules and regulations of the corporation, a sum not to exceed one hundred thousand dollars for the purpose of establishing, maintaining, or expanding a small business incubator located in northeast Louisiana.

(2) Any loans or guarantees made under the program shall be secured by the applicant's granting the state of Louisiana a security interest in that portion of the fixed asset for which the loan is granted or guaranteed. Nothing in this Paragraph shall prohibit the security interest of the state from being primed by or subordinated to another security interest based on public or private capital invested in the real property of the applicant prior to the granting of the loan or guarantee.

(3) The interest charged on any direct loan made under the program shall not be less than the interest rate paid by the state for bonds issued by the corporation and shall not exceed that rate by more than two points.

B.(1) The corporation is authorized and empowered to grant to any eligible applicant, as determined by rules and regulations of the corporation, a sum not to exceed fifty percent of the eligible project cost, but in any case not to exceed one hundred thousand dollars, for the purpose of establishing, maintaining, or expanding a small business incubator located in northeast Louisiana.

(2) A grant under the program shall be available only to an applicant who is able to satisfactorily document to the corporation that he has funding available from other sources for the eligible project in an amount which matches, on a fifty-fifty basis, the amount of the grant for which he has applied.

Acts 2003, No. 1170, §1.



RS 51:2329 - Qualifications for applicants

§2329. Qualifications for applicants

Each applicant for funding shall, in addition to meeting eligibility requirements established by rule, provide the corporation with documentation of each of the following:

(1) Its ability to secure title to a facility or lease a facility, to be located in northeast Louisiana, with the intent to secure title and to transform the facility into a small business incubator at a specified cost.

(2) Its ability to provide access to business development services for tenants of the small business incubator, including but not limited to financial assistance, management and marketing services, and physical services.

(3) Its ability to manage and operate the small business incubator and to accept and terminate tenants in accordance with the guidelines established by the corporation.

(4) Its ability to project sustained use for the small business incubator.

Acts 2003, No. 1170, §1.



RS 51:2330 - Qualifications for tenants

§2330. Qualifications for tenants

A. The tenants of a small business incubator created by this Part shall be limited to technology based start-up companies.

B. The corporation shall define by rule a qualified technology based start-up company and establish eligibility qualifications for inclusion in a small business incubator.

C. In addition to the rules established by the corporation, the applicant may also establish additional qualifications for inclusion in a small business incubator which are not inconsistent with this Part.

Acts 2003, No. 1170, §1.



RS 51:2331 - Short title

PART IV. WORKFORCE DEVELOPMENT

AND TRAINING LAW

§2331. Short title

This Part shall be known and may be cited as the "Workforce Development and Training Law".

Acts 1995, No. 483, §1.



RS 51:2332 - Definitions

§2332. Definitions

As used in this Chapter, the following terms shall have the following definitions:

(1) Repealed by Acts 1997, No. 313, §2, June 17, 1997.

(2) "Corporation" means the Louisiana Economic Development Corporation.

(3) "Fund" means the Louisiana Economic Development Fund.

(4) "Labor demand occupation" means an occupation for which there is or is likely to be a greater demand than supply of adequately trained workers.

(5) "Program" means the Workforce Development and Training Program.

(6) Repealed by Acts 2001, No. 9, §10, eff. July 1, 2001.

Acts 1995, No. 483, §1; Acts 1997, No. 313, §2, eff. June 17, 1997; Acts 2001, No. 9, §§9 and 10, eff. July 1, 2001.



RS 51:2333 - Workforce development and training program; purpose

§2333. Workforce development and training program; purpose

The Workforce Development and Training Program is hereby established in and administered by the Louisiana Economic Development Corporation. The purpose of the program is to develop and provide customized workforce training programs to existing and prospective Louisiana businesses.

Acts 1995, No. 483, §1; Acts 1997, No. 313, §1, eff. June 17, 1997; Acts 2001, No. 9, §9, eff. July 1, 2001.



RS 51:2334 - Repealed by Acts 2001, No. 9, 10, eff. July 1, 2001.

§2334. Repealed by Acts 2001, No. 9, §10, eff. July 1, 2001.



RS 51:2335 - Customized workforce training

§2335. Customized workforce training

A. The Workforce Development and Training Program shall develop and coordinate programs for customized workforce training.

B. Customized training may be provided to the present employees of a business which the corporation deems to be in need of training to prevent job loss caused by obsolete skills, technological change, or national or global competition. Customized training may also be provided to employees at a facility which is being newly developed or which is being relocated from another state into Louisiana.

Acts 1995, No. 483, §1; Acts 1997, No. 313, §1, eff. June 17, 1997; Acts 2001, No. 9, §9, eff. July 1, 2001.



RS 51:2336 - Eligibility

§2336. Eligibility

An applicant shall be eligible for customized workforce training if it is one of the following:

(1) An individual employer that seeks the customized training services to create, upgrade, or retain jobs in a labor demand occupation.

(2) An individual employer that seeks customized training services to upgrade or retain jobs in an occupation which is not a labor demand occupation, if the corporation determines that the services are necessary to prevent the likely loss of jobs.

(3) An employer, labor organization, or community-based organization seeking the customized training services to provide training for a labor demand occupation in a particular industry.

(4) A consortium made up of one or more educational institutions and one or more eligible individual employers, labor, or community-based organizations that seek customized training services to provide training in labor demand occupations.

(5) An individual employer that seeks customized training for employees at a facility which is being newly developed or which is being relocated from another state into Louisiana.

Acts 1995, No. 483, §1; Acts 1997, No. 313, §1, eff. June 17, 1997; Acts 2001, No. 9, §9, eff. July 1, 2001.



RS 51:2337 - Application for funding; procedures

§2337. Application for funding; procedures

A. To qualify for funding for customized training services, an application shall be made to the corporation and shall be accompanied by an application describing the need for the services as well as a detailed explanation of the proposal and projected benefits and any other information the corporation deems appropriate.

B. The corporation shall develop a formal workforce training award program that includes an application, review, evaluation, and award process and the corporation shall adopt rules and regulations promulgated in accordance with law.

C. Each application shall be reviewed by the corporation's board to determine if such applicant is qualified to receive funding and whether he shall receive such funding.

D. All approved applications shall be presented to the Joint Legislative Committee on the Budget, the House Committee on Commerce, and the Senate Committee on Commerce, Consumer Protection, and International Affairs in the corporation's quarterly report in accordance with the provisions of R.S. 51:2319.

Acts 1995, No. 483, §1; Acts 1997, No. 313, §1, eff. June 17, 1997; Acts 2001, No. 9, §9, eff. July 1, 2001; Acts 2003, No. 183, §8.



RS 51:2341 - Economic Development Award Program

PART V. ECONOMIC DEVELOPMENT AWARD PROGRAM

§2341. Economic Development Award Program

A. There is hereby created an Economic Development Award Program, hereinafter referred to as "EDAP", and placed within the Louisiana Economic Development Corporation. EDAP shall serve as a mechanism through which the Department of Economic Development evaluates, financially assists, awards appropriations, grants, or loans, engages in joint ventures, or provides incentives or inducements to industrial and business development projects as provided in this Section, and in which a state appropriation is required or for which a state guarantee is contracted. EDAP shall be separate and distinguished from any tax exemption or incentive programs administered by the Board of Commerce and Industry, all of which shall remain unaffected by this Section.

B. The corporation shall develop a formal award program that includes an application, review, evaluation, and award process. The corporation shall develop rules and regulations in accordance with law which shall include but not be limited to the maximum amount of awards and local matching monies.

C. Any private, quasi public, or public entity, or political subdivision of the state seeking financial assistance from the state, through the Department of Economic Development, in the form of an appropriation, loan, guarantee, state-backed financial inducement or incentive, or participation in a joint venture where state funds are appropriated, loaned, committed, or guaranteed shall make application for such assistance to the corporation. The corporation shall evaluate each project according to established criteria. Any project funded by the sale of general obligation or revenue bonds and which is subject to the capital outlay review process shall be exempt from the requirements of this Section.

D.(1) Each application shall be reviewed by the corporation's board to determine if such applicant has met the established criteria to receive funding and whether he shall receive such funding.

(2) Repealed by Acts 2010, No. 1034, §3.

E. Repealed by Acts 2001, No. 9, §10, eff. July 1, 2001.

F. The legislature shall make an annual appropriation to EDAP for deposit in the Louisiana Economic Development Fund under the terms and conditions as provided for in R.S. 51:2315. Project awards shall be disbursed by the corporation's board.

G. The provisions of this Part shall not apply to programs, funds, or projects administered by any department other than the Department of Economic Development. The provisions of this Part shall not apply to the federally funded Community Development Block Grant program administered by the division of administration.

Acts 1997, No. 726, §1, eff. July 9, 1997; Acts 2001, No. 9, §§9 and 10, eff. July 1, 2001; Acts 2003, No. 183, §8; Acts 2010, No. 1034, §3.



RS 51:2342 - Repealed by Acts 2001, No. 9, 10, eff. July 1, 2001.

§2342. Repealed by Acts 2001, No. 9, §10, eff. July 1, 2001.



RS 51:2343 - Repealed by Acts 1992, No. 1136, 2, eff. Jan. 1, 1994.

§2343. Repealed by Acts 1992, No. 1136, §2, eff. Jan. 1, 1994.



RS 51:2344 - Repealed by Acts 1992, No. 1136, 2, eff. Jan. 1, 1994.

§2344. Repealed by Acts 1992, No. 1136, §2, eff. Jan. 1, 1994.



RS 51:2345 - Repealed by Acts 1992, No. 1092, 2, and Acts 1992, No. 1136, 2, eff. Jan. 1, 1994.

§2345. Repealed by Acts 1992, No. 1092, §2, and Acts 1992, No. 1136, §2, eff. Jan. 1, 1994.



RS 51:2346 - Repealed by Acts 1989, No. 33, 2.

§2346. Repealed by Acts 1989, No. 33, §2.



RS 51:2347 - Repealed by Acts 1992, No. 797, 3, eff. July 1, 1992, and Acts 1992, No. 1136, 2, eff. Jan. 1, 1994.

§2347. Repealed by Acts 1992, No. 797, §3, eff. July 1, 1992, and Acts 1992, No. 1136, §2, eff. Jan. 1, 1994.



RS 51:2351 - Legislative findings and purposes

PART VI. TECHNOLOGY COMMERCIALIZATION CREDIT

AND JOBS PROGRAM

§2351. Legislative findings and purposes

A. The legislature finds that:

(1) The state is making investments in university research, but has no strategy for commercializing the resulting technologies.

(2) University professors often take their research and leave the state to create new companies and new jobs elsewhere, robbing the university of a creative and valued faculty member and the state of the ability to benefit from homegrown economic development potential.

B. This Part is intended to achieve the following purposes:

(1) To induce companies purchasing the rights to commercialize technology produced at a Louisiana university to locate and grow their businesses in Louisiana.

(2) To expand the economy of the state by enlarging its base of technology and research-based businesses.

(3) To enlarge the number of quality jobs available to an educated workforce to retain the presence of young people educated in Louisiana colleges and universities.

(4) To attract and retain the finest research faculty to Louisiana universities.

Acts 2002, 1st Ex. Sess., No. 8, §1, eff. July 1, 2002; Acts 2007, No. 401, §1, eff. July 10, 2007; Acts 2011, No. 416, §2, eff. July 1, 2011.



RS 51:2352 - Definitions

§2352. Definitions

In this Part, the following terms shall have the meanings provided in this Section, unless the context clearly requires otherwise:

(1) "Commercialization costs" means investment in machinery and equipment, all expenditures associated with obtaining the rights to use or the use of technology, including fees related to patents, copyrights, and licenses, payments to Louisiana universities for research agreements, and payments to third-party Louisiana research or clinical trial companies.

(2) "Machinery and equipment" means machinery or equipment that is a capital asset used in a trade or business subject to depreciation under federal tax law that is placed in service and used in Louisiana.

(3) "Taxpayer" means a natural person, business, corporation, or other business entity that seeks to or has become qualified to claim a credit on any income or corporation franchise tax liability against taxes owed to Louisiana.

(4) "Technology" means the product or intellectual property owned or research sponsored at a regionally accredited college, technical school, or university located in Louisiana or any product or intellectual property to which significant development or enhancement occurred in Louisiana.

Acts 2002, 1st Ex. Sess., No. 8, §1, eff. July 1, 2002; Acts 2007, No. 401, §1, eff. July 10, 2007; Acts 2011, No. 416, §2, eff. July 1, 2011.



RS 51:2353 - Technology Commercialization Credit and Jobs Program; establishment; qualifications; administration

§2353. Technology Commercialization Credit and Jobs Program; establishment; qualifications; administration

A. Qualifying individuals or businesses that invest in the commercialization of Louisiana technology in Louisiana may earn, apply for, and be granted a refundable tax credit on any income or corporation franchise tax liability and earn a refundable tax credit based on new jobs created. Qualifying research centers that develop Louisiana technology to be commercialized may earn, apply for, and be granted a refundable tax credit based on new jobs created. Such credits shall be earned and granted for a period of not less than five tax years as provided in this Part. The administration of applications for these credits and the provision of these credits shall be called the Technology Commercialization Credit and Jobs Program.

B.(1) The Technology Commercialization Credit and Jobs Program shall be implemented and administered by the Department of Economic Development. In compliance with the Administrative Procedure Act and this Part, the department shall adopt and promulgate such rules as are necessary for the efficient and effective administration of this program in keeping with the purposes for which it is enacted.

(2) In providing for the implementation and administration of the program, the department shall work closely with the secretary of the Department of Revenue.

(3) Such rules shall include provisions for:

(a) The Department of Economic Development to certify the eligibility of any applicant for receipt of the tax credit provided for in this Part and the qualification of any claimant to claim the credit against state tax liability.

(b) The presentation of an applicant's eligibility certification and any other documentation required to be applied for and earn or claim a credit.

C.(1) To qualify for a technology commercialization credit for five tax years, all of the following qualifications shall be required by each applicant:

(a) The investment in commercialization costs, including investment by purchase or lease of machinery and equipment which is placed into and maintained in service in Louisiana that is directly related to the production of technology or is used to produce resources essential to the production of technology.

(b) An agreement with a Louisiana regionally accredited college, technical school, university, or research company to commercialize or research a technology.

(c) An investment, pursuant to Subparagraph (a) of this Paragraph, of no more than two hundred fifty thousand dollars in Louisiana shall be eligible for this credit.

(2) To qualify for a technology commercialization credit for five additional tax years immediately succeeding the first five years as provided in Paragraph (1) of this Subsection, the applicant shall demonstrate that it will continue to increase the number of jobs of the applicant in Louisiana and continue to meet the requirements of Paragraph (1) of this Subsection.

(3) To qualify for a refundable tax credit based on new jobs created for five years, all of the following qualifications shall be required:

(a) The applicant must meet the requirements of Paragraph (1) of this Subsection or be a nonprofit or governmental research center approved by the secretary of the Department of Economic Development.

(b) The applicant must create a minimum of five new direct jobs in this state as defined by R.S. 51:2453(4).

(c) The applicant must offer a basic health benefits plan to the individuals it employs in new direct jobs in this state, and the plan shall be approved and meet the requirements that may be established by the Department of Economic Development.

(d) The new direct jobs shall pay an average minimum of fifty thousand dollars per year in wages to qualify for the new jobs refundable tax credit, excluding wages to a person who owns more than thirty percent of the equity of the applicant.

(4) To qualify for a new jobs refundable tax credit for five additional tax years immediately succeeding the first five tax years as provided in Paragraph (3) of this Subsection, the applicant shall demonstrate that it continues to meet the requirements of such Paragraph, and the statutory minimum wage requirement shall be increased by twelve percent.

D. No technology commercialization refundable tax credit or refundable tax credit based on jobs shall be earned, applied for, and granted for more than ten consecutive tax years with regard to the same location.

Acts 2002, 1st Ex. Sess., No. 8, §1, eff. July 1, 2002; Acts 2007, No. 401, §1, eff. July 10, 2007; Acts 2011, No. 416, §2, eff. July 1, 2011.



RS 51:2354 - Technology commercialization credit; amount; duration; forfeit

§2354. Technology commercialization credit; amount; duration; forfeit

NOTE: Subsections A and B as amended by Acts 2015, No. 125, §3, eff. until June 30, 2018.

A. For applications for the technology commercialization credit approved prior to July 1, 2015, the following shall apply:

(1) Except as provided in Paragraph (2) of this Subsection, the taxpayer may earn and apply for and, if qualified, be granted a refundable tax credit which may be applied to any income or corporation franchise tax liability owed to the state by the taxpayer seeking to claim the credit, equal in value to forty percent of the amount of money invested by the taxpayer applicant in commercialization costs for one business location meeting the requirements of R.S. 51:2353(C)(1) and (2) as certified by the Department of Economic Development.

(2) A tax credit granted pursuant to this Part shall expire and have no value or effect on tax liability beginning with the twenty-first tax year after the tax year in which it was originally earned, applied for, and granted. An applicant that meets the requirements of R.S. 51:2353 and is approved by the Department of Economic Development may receive a refundable tax credit based on new jobs for the period of time approved which shall be equal to six percent multiplied by the gross payroll of new direct jobs meeting the requirements of R.S. 51:2353(C)(3) and (4) as certified by the Department of Economic Development.

B. For applications for the technology commercialization credit approved on or after July 1, 2015, the following shall apply:

(1) Except as provided in Paragraph (2) of this Subsection, the taxpayer may earn and apply for and, if qualified, be granted a refundable tax credit which may be applied to any income or corporation franchise tax liability owed to the state by the taxpayer seeking to claim the credit, equal in value to twenty-eight and eight-tenths of one percent of the amount of money invested by the taxpayer applicant in commercialization costs for one business location meeting the requirements of R.S. 51:2353(C)(1) and (2) as certified by the Department of Economic Development.

(2) A tax credit granted pursuant to this Part shall expire and have no value or effect on tax liability beginning with the twenty-first tax year after the tax year in which it was originally earned, applied for, and granted. An applicant that meets the requirements of R.S. 51:2353 and is approved by the Department of Economic Development may receive a refundable tax credit based on new jobs for the period of time approved which shall be equal to four and thirty-two hundredths of one percent multiplied by the gross payroll of new direct jobs meeting the requirements of R.S. 51:2353(C)(3) and (4) as certified by the Department of Economic Development.

NOTE: Subsections A and B as amended by Acts 2015, No. 125, §§6, 8, eff. July 1, 2018.

A. Except as provided in Subsection B of this Section, the taxpayer may earn and apply for and, if qualified, be granted a refundable tax credit which may be applied to any income or corporation franchise tax liability owed to the state by the taxpayer seeking to claim the credit, equal in value to forty percent of the amount of money invested by the taxpayer applicant in commercialization costs for one business location meeting the requirements of R.S. 51:2353(C)(1) and (2) as certified by the Department of Economic Development.

B. A tax credit granted pursuant to this Part shall expire and have no value or effect on tax liability beginning with the twenty-first tax year after the tax year in which it was originally earned, applied for, and granted. An applicant that meets the requirements of R.S. 51:2353 and is approved by the Department of Economic Development may receive a refundable tax credit based on new jobs for the period of time approved which shall be equal to six percent multiplied by the gross payroll of new direct jobs meeting the requirements of R.S. 51:2353(C)(3) and (4) as certified by the Department of Economic Development.

C. Upon approval of such an application, the Department of Economic Development shall notify the Department of Revenue and shall provide it with a copy of the certification. The Department of Revenue may require the qualified employer to submit such additional information as may be necessary to administer the provisions of this Chapter. The approved employer shall file applications for refundable tax credits based on new jobs with the Department of Economic Development to show its continued eligibility for the refundable tax credits. The employer may be audited by the Department of Economic Development to verify such eligibility.

Acts 2002, 1st Ex. Sess., No. 8, §1, eff. July 1, 2002; Acts 2007, No. 401, §1, eff. July 10, 2007; Acts 2011, No. 416, §2, eff. July 1, 2011; Acts 2015, No. 125, §3, eff. July 1, 2015; Acts 2015, §6, eff. July 1, 2018.

NOTE: See Acts 2016, 1st Ex. Sess., No. 29, §2, regarding effectiveness.



RS 51:2355 - Applicant receiving tax credits not eligible to receive other tax incentives

§2355. Applicant receiving tax credits not eligible to receive other tax incentives

Notwithstanding any other provision of law to the contrary, a taxpayer shall not receive any other tax incentive administered by the Department of Economic Development for any expenditures for which the taxpayer has received a credit under this Part.

Acts 2007, No. 401, §1, eff. July 10, 2007; Acts 2011, No. 416, §2, eff. July 1, 2011.



RS 51:2356 - Expiration date of credit

§2356. Expiration date of credit

There shall be no tax credits granted or earned under this Part after December 31, 2017.

Acts 2007, No. 401, §1, eff. July 10, 2007; Acts 2011, No. 416, §2, eff. July 1, 2011.



RS 51:2357 - Repealed by Acts 1992, No. 1092, 2, and Acts 1992, No. 1136, 2, eff. Jan. 1, 1994.

§2357. Repealed by Acts 1992, No. 1092, §2, and Acts 1992, No. 1136, §2, eff. Jan. 1, 1994.



RS 51:2358 - Repealed by Acts 1992, No. 1092, 2, and Acts 1992, No. 1136, 2, eff. Jan. 1, 1994.

§2358. Repealed by Acts 1992, No. 1092, §2, and Acts 1992, No. 1136, §2, eff. Jan. 1, 1994.



RS 51:2359 - Repealed by Acts 1992, No. 1092, 2, and Acts 1992, No. 1136, 2, eff. Jan. 1, 1994.

§2359. Repealed by Acts 1992, No. 1092, §2, and Acts 1992, No. 1136, §2, eff. Jan. 1, 1994.



RS 51:2360 - Repealed by Acts 1992, No. 1092, 2, and Acts 1992, No. 1136, 2, eff. Jan. 1. 1994.

§2360. Repealed by Acts 1992, No. 1092, §2, and Acts 1992, No. 1136, §2, eff. Jan. 1. 1994.



RS 51:2361 - Rapid Response Fund

PART VI-A RAPID RESPONSE FUND

§2361. Rapid Response Fund

A.(1) The Rapid Response Fund, hereinafter referred to as the "fund", is hereby created as a special fund within the state treasury.

(2) Beginning July 1, 2005, the state treasurer is directed to deposit into the fund at the beginning of each fiscal year ten million dollars. The legislature may appropriate additional monies to the fund notwithstanding the balance in the fund.

B.(1) All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. Monies in the fund shall be invested by the treasurer in the same manner as those in the state general fund, and any interest earned on the investment of monies in the fund shall be credited to the fund.

(2) Monies in the fund shall be available for appropriation to the Department of Economic Development, hereinafter referred to as the "department". Such appropriations shall be used by the secretary of the department for immediate funding of all or a portion of economic development projects which may be necessary in order to successfully secure the creation or retention of jobs by a business entity under such circumstances as may be determined by the secretary and the governor.

(3) The secretary shall report to the Joint Legislative Committee on the Budget twice yearly, on the first day of October and the first day of April, with respect to all actual expenditures of monies appropriated from the fund. The reports shall be available electronically, and the secretary shall include in these reports any other information which the committee may require with respect to use of monies appropriated from the fund, including but not limited to the following information on each economic development project which receives funding:

(a) Performance targets.

(b) Outcomes.

(c) Numbers of jobs created and retained.

(d) Overall payroll generated.

(4) The department shall make available upon request the economic impact analysis on an economic development project which receives monies from the fund.

C. At the same time as the secretary submits to the official journal for the state a notice containing general information regarding active negotiations for an economic development project which is eligible for funding from the fund, which active negotiations the secretary desires to keep confidential as provided in R.S. 44:22, upon request by a member of the legislature in whose legislative district a project is located, the secretary may provide information regarding the project if the member submits his signature under oath that all information shall remain confidential and privileged.

Acts 2005, No. 398, §1, eff. July 1, 2005; Acts 2010, No. 368, §1; Acts 2010, No. 633, §3, eff. July 1, 2010; Acts 2015, No. 121, §5, eff. July 1, 2015.



RS 51:2362 - Accountability requirements; legal agreements; Rapid Response Fund projects

§2362. Accountability requirements; legal agreements; Rapid Response Fund projects

A. All legal agreements for Rapid Response Fund projects shall include all of the following:

(1) A minimum number of direct, full-time created or retained jobs.

(2) A specified time frame by which these job targets are to be achieved.

(3) Minimum payroll requirements.

(4) The total capital investment to be made by the receiving entity, if applicable.

(5) A specified process by which all targets will be validated.

(6) Required recoupment procedures for nonperformance.

B. The provisions of this Section shall not apply to economic development projects in response to a disaster or emergency declared by the governor, or to project agreements with state, local, or federal governmental entities, including the military services.

Acts 2010, No. 383, §1, eff. Jan. 1, 2011.



RS 51:2363 - Accountability requirements; reports; Rapid Response Fund

§2363. Accountability requirements; reports; Rapid Response Fund

A. The secretary of the Department of Economic Development shall develop a uniform accountability report for economic development created by the Rapid Response Fund. The secretary shall also develop a formula for measuring the return on investment for each Rapid Response Fund project.

B. The Department of Economic Development shall compile and make available a list of the cooperative endeavor agreements, the name of the entity receiving funds, and the amount of the incentive received for all Rapid Response Fund projects in both written and electronic form.

Acts 2010, No. 420, §1, eff. Jan. 1, 2011.



RS 51:2365 - Louisiana Mega-Project Development Fund

PART VI-B. LOUISIANA MEGA-PROJECT DEVELOPMENT FUND

§2365. Louisiana Mega-Project Development Fund

A. The Louisiana Mega-Project Development Fund, hereinafter referred to as the "fund", is hereby created as a special fund within the state treasury.

B. The state treasurer is hereby authorized and directed to transfer one hundred fifty million dollars from the Louisiana Economic and Port Development Infrastructure Fund to the Louisiana Mega-Project Development Fund on June 29, 2007. The legislature may appropriate additional monies to the fund if it deems necessary to accomplish the purposes of the fund.

C. Monies in the fund shall be invested by the treasurer in the same manner as monies in the state general fund and any interest earned on the investment of monies in the fund shall be credited to the fund. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.

D.(1) Monies in the fund shall be available for appropriation for general purposes and for use by the Department of Economic Development, hereinafter referred to as the "department". Such appropriations shall be used by the secretary of the department for immediate funding of all or a portion of economic development mega-projects which may be necessary in order to successfully secure the creation or retention of jobs by a business entity or a qualified major event under such circumstances as established by this Part.

(2) The secretary shall report to the Joint Legislative Committee on the Budget twice yearly, on the first day of October and the first day of April, with respect to all actual expenditures of monies appropriated from the fund. The reports shall be available electronically, and the secretary shall include in these reports any other information which the committee may require with respect to use of monies appropriated from the fund, including but not limited to the following information on each economic development project which receives funding:

(a) Performance targets.

(b) Outcomes.

(c) Numbers of jobs created and retained.

(d) Overall payroll generated.

(3) The department shall make available upon request the economic impact analysis on an economic development project which receives monies from the fund. This Subparagraph shall not apply to a mega-project which is a qualified major event as defined in R.S. 51:2365.1.

E. Monies in the fund shall be expended only upon recommendation by the secretary and concurrence by the governor. Any such recommendation shall be implemented pursuant to a cooperative endeavor agreement executed in accordance with the provisions of R.S. 33:9029.2 and subject to approval by the Joint Legislative Committee on the Budget.

F.(1) For purposes of this Section, "mega-project" means:

(a) A project which will provide the following:

(i) Either five hundred new direct jobs to the state or a minimum initial investment of five hundred million dollars by the private sector or the United States Government through the creation of a new facility or the expansion of an existing facility.

(ii) A substantial return on the investment by the state as measured by projected tax revenues.

(b) A project for a military or federal installation which is important to the Louisiana economy and that may be subject to base realignment and closure, or for the purchase of land for a mega-project.

(c) A project resulting in re-creating or saving at least five hundred direct jobs in this state, through the transfer of ownership of a facility that has been closed or a facility that is at risk of closure due to conditions arising out of or relating to a proceeding under Title 11 of the United States Code.

(d) A qualified major event as defined in R.S. 51:2365.1(A)(5) which meets all of the requirements for eligibility as set forth in R.S. 51:2365.1(D).

(2) Except for a mega-project as provided in Subparagraphs (1)(b) and (d) of this Subsection, the investment by the state in any mega-project shall not exceed thirty percent of the total cost of the project as described by the cooperative endeavor agreement.

G. At the same time as the secretary submits to the official journal for the state a notice containing general information regarding active negotiations for an economic development mega-project which is eligible for funding from the fund, which active negotiations the secretary desires to keep confidential as provided in R.S. 44:22, upon request by a member of the legislature in whose legislative district a project is located, the secretary may provide information regarding the project if the member submits his signature under oath that all information shall remain confidential and privileged.

Acts 2007, No. 208, §3, eff. June 29, 2007; Acts 2008, No. 513, §15, eff. June 30, 2008; Acts 2009, No. 1, §1, eff. May 12, 2009; Acts 2010, No. 368, §1; Acts 2010, No. 633, §3, eff. July 1, 2010; Acts 2015, No. 12, §1, eff. July 1, 2015.



RS 51:2365.1 - Major Events Incentive Program and the Major Events Incentive Program Subfund

§2365.1. Major Events Incentive Program and the Major Events Incentive Program Subfund

A. As used in this Section:

(1) "Endorsing municipality" means either of the following:

(a) A municipality that contains a site selected by a site selection organization for a qualified event and is a party to an event support contract.

(b) A municipality that does not contain a site selected by a site selection organization for a qualified event, but is included in the market area for the event as designated by the secretary and is a party to an event support contract.

(2) "Endorsing parish" means either of the following:

(a) A parish that contains a site selected by a site selection organization for a qualified event and is a party to an event support contract.

(b) A parish that does not contain a site selected by a site selection organization for a qualified event, but is included in the market area for the event as designated by the secretary and is a party to an event support contract.

(3) "Event support contract" or "event contract" means a joint undertaking, joint agreement, or a similar contract executed by a local organizing committee, an endorsing municipality, or an endorsing parish and a site selection organization.

(4) "Local organizing committee" means an organization created as the official host entity sanctioned by an endorsing municipality or parish for a specified major event.

(5) "Qualified event" or "qualified major event" means a National Football League Super Bowl, a National Collegiate Athletic Association Final Four tournament game, the National Basketball Association All-Star Game, the X Games, a National Collegiate Athletic Association Division I Football Bowl Subdivision postseason playoff or championship game, a college tournament or championship, the World Games, a national collegiate championship of an amateur sport sanctioned by the national governing body of the sport that is recognized by the United States Olympic Committee, an Olympic activity including a Junior or Senior activity, training program, or feeder program sanctioned by the United States Olympic Committee's Community Olympic Development Program, a mixed martial arts championship, the Breeders' Cup World Championships, a Bassmasters Classic, a National Motorsports race, the Red Bull Signature Series, a National Collegiate Athletic Association football kickoff game, a national championship or Olympic trials of an amateur or professional sport sanctioned by the national governing body of the sport, the United States Bowling Congress Tournament, a national military event, or a national political convention of the Republican National Committee or of the Democratic National Committee. The term includes any activities related to or associated with a qualified event.

(6) "Secretary" means the secretary of the Department of Economic Development.

(7) "Site selection organization" means any of the following:

(a) The National Football League, the National Collegiate Athletic Association or any affiliated conference, the National Basketball Association, the International World Games Association, or the United States Olympic Committee.

(b) The national governing body of a sport that is recognized by the United States Olympic Committee.

(c) The National Thoroughbred Racing Association.

(d) The Republican National Committee or Democratic National Committee.

(e) The United States Bowling Congress.

(f) The national governing body of an organization, not listed in Subparagraphs (a) through (e) of this Paragraph, that schedules a qualifying event as defined in Subparagraph (5) of this Paragraph.

B.(1) There is hereby established in the state treasury a special subfund in the Mega-Project Development Fund to be known as the "Major Events Incentive Program Subfund", hereafter in this Section, the "subfund".

(2) Beginning with the 2015-2016 Fiscal Year and for each fiscal year thereafter, and after allocation of money to the Bond Security and Redemption Fund as provided in Article VII, Section 9(B) of the Constitution of Louisiana, the treasurer shall transfer in and credit to the subfund an amount equal to the sum of the incremental increase in state tax receipts generated by the occurrence of all qualified events.

(3) Monies in the subfund shall be invested in the same manner as monies in the Louisiana Mega-Project Development Fund and any interest earned on the investment of monies in the subfund shall be credited to the subfund. All unexpended and unencumbered monies in the subfund at the end of the fiscal year shall remain in the subfund.

(4) Subject to legislative appropriation and the approval of the Joint Legislative Committee on the Budget, the treasurer shall disburse monies as provided in R.S. 51:2365 to each eligible entity at times and in amounts as determined by the secretary and approved by the Joint Legislative Committee on the Budget.

C.(1) Subject to legislative appropriation and the approval of the Joint Legislative Committee on the Budget, the secretary of the Department of Economic Development is hereby authorized to enter into a contract with a local organizing committee, endorsing parish, or endorsing municipality to recruit, solicit, or acquire for Louisiana any qualified event that will have a significant positive impact on economic development in the state. The contract shall provide for a financial commitment to the local organizing committee, endorsing parish, or endorsing municipality which shall be subject to legislative appropriation.

(2) The amount of the incremental increase in certain state tax receipts generated within the designated area by the occurrence of the qualified event during a specified period shall be determined by the secretary. The secretary shall notify the Joint Legislative Committee on the Budget and the treasurer of his determination and, upon the direction of the Joint Legislative Committee on the Budget, the treasurer shall transfer the amount of the incremental increase to the subfund. Such state tax receipts shall be limited to excise tax and sales and use taxes, excluding state hotel and motel occupancy taxes. The amount of the incremental increase shall not include local tax receipts.

D. An event not included in the definition of qualified event is ineligible for funding under R.S. 51:2365. A qualified event may receive funding under R.S. 51:2365 only if all of the following conditions are met:

(1) After considering through a highly competitive selection process one or more sites that are not located in this state, a site selection organization selects a site located in this state for an event to be held once, or for an event scheduled to be held annually for a period of years under an event contract.

(2) A site selection organization selects a site in this state as the sole site for the event.

(3) The event is held not more frequently than annually.

Acts 2015, No. 12, §1, eff. July 1, 2015; Acts 2016, 1st Ex. Sess., No. 2, §1, eff. March 3, 2016.



RS 51:2366 - Accountability requirements; Mega-Project Development Fund

§2366. Accountability requirements; Mega-Project Development Fund

A. The secretary of the Department of Economic Development shall develop a uniform accountability report for economic development created by the Louisiana Mega-Project Development Fund. The secretary shall also develop a formula for measuring the return on investment for each mega-project.

B. The Department of Economic Development shall compile and make available a list of the cooperative endeavor agreements, the name of the entity receiving funds, and the amount of the incentive received for all Louisiana Mega-Project Development Fund projects in both written and electronic form.

Acts 2010, No. 420, §1, eff. Jan. 1, 2011.



RS 51:2367 - Louisiana Mega Project Energy Assistance Rebate

§2367. Louisiana Mega-Project Energy Assistance Rebate

A. In addition to the funding for an economic development mega-project provided for in R.S. 51:2365 or as a separate incentive, the secretary of the Department of Economic Development with the concurrence of the governor may enter into a cooperative endeavor agreement to grant assistance to a mega- project as defined in R.S. 51:2365(F) the Louisiana Mega-Project Energy Assistance Rebate as provided for in this Section, subject to approval of the cooperative endeavor agreement by the Joint Legislative Committee on the Budget.

B. The assistance may be granted if the secretary determines that the consumption of energy will be a major cost component of the operation of a mega fund project and assistance in moderating the cost of such energy will be a major factor in inducing a mega fund project to locate, expand, or remain in the state. Also, the assistance may be granted only if the secretary of the Department of Economic Development certifies to the governor and the Joint Legislative Committee on the Budget that the grant of the energy assistance rebate shall not harm any business located in the state which may be a competitor of the business to be undertaken by the mega fund project.

C. The Louisiana Mega-Project Energy Assistance Rebate to the mega-project shall be granted in the form of a rebate of Louisiana severance taxes that were paid to the state on any natural gas consumed or used directly in the operation of the mega-project facility or consumed indirectly in the manufacture or creation of energy sold to the mega-project facility for its operation, determined as follows:

(1) Prior to implementation of the energy assistance rebate, the Department of Revenue, at the request of the secretary of the Department of Economic Development, shall consult with the operators of the mega-project facility and the following businesses:

(a) The suppliers of natural gas for operation of the mega-project facility.

(b) The utilities or other suppliers of energy which themselves use or consume natural gas for the production of energy which they are expected to sell to the mega-project facility for its operation. Utilities shall be entitled to use estimates for reporting purposes.

(c) Any business or series of businesses back to the ultimate severance tax payer, which are expected to sell natural gas to the businesses described in Subparagraphs (a) and (b) of this Paragraph.

(2)(a) Based upon such consultation, the Department of Revenue shall require periodic reports from any such supplier or utility provided for in Paragraph (1) of this Subsection which will enable the department to make the best estimate of the amount of natural gas which is consumed or used directly in the operation of the mega-project facility or consumed indirectly in the manufacture or creation of energy sold to the mega-project facility for its operation which bears a Louisiana severance tax and the amount of the severance tax paid to the state.

(b) If the department finds that a supplier or utility not involved in such consultation is in the chain of supply of natural gas to the mega-project facility or the utilities or other suppliers as provided in Paragraph (1) of this Subsection, that supplier or utility may also be required to file the reports provided for in this Paragraph.

(3) Based upon the reports, the secretary of the Department of Economic Development may award the Louisiana Mega-Project Energy Assistance Rebate in an amount up to the Louisiana severance tax that has been paid to the state on natural gas for energy consumed or used in the mega-project facility operations as determined by the Department of Revenue at such times as provided for in the cooperative endeavor agreement.

(4) For purposes of establishing the amount of severance taxes which have been paid to the state relative to the granting of a rebate pursuant to this Section, the amount shall be determined by reducing the total amount of severance taxes estimated to have been paid by the amount of such tax which would have been allocated by the state to political subdivisions pursuant to Article VII, Section 4(D) and (E) of the Constitution of Louisiana.

D.(1) The secretary of the Department of Economic Development shall promulgate such rules and regulations for the implementation of this Section in the manner provided for in the Administrative Procedure Act.

(2)(a) The Department of Revenue shall promulgate such rules and regulations for the implementation of the consultation and the reports required by the department in order to make the determination of the amount of rebate which may be granted, all in the manner provided for in the Administrative Procedure Act. Where specific identification of the amount of severance tax paid on natural gas consumed directly or indirectly in the operation of the mega-project is determined by the department not to be reasonably possible, the rules and regulations shall provide for the determination by estimate of the amount to be rebated.

(b) In addition, in preparing such report, the department shall have any authority provided to it for examination and investigation pursuant to Part II of Chapter 18 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, (R.S. 47:1541 et seq.).

(c) Failure to file the periodic reports by any supplier or utility required to do so by the department as provided for in Paragraph (C)(1) of this Section shall make the supplier or utility subject to the same penalty provided for failure to file the severance tax report provided for in R.S. 47:642(A).

E. With respect to projects for which the secretary makes a determination on or after July 1, 2015, that the consumption of energy will be a major cost component of the operation of a mega-fund project, pursuant to this Section, the rebate granted to a mega-project shall not exceed eighty percent of Louisiana severance taxes that were paid to the state on any natural gas consumed or used directly in the operation of the mega-project facility or consumed indirectly in the manufacture or creation of energy sold to the mega-project facility for its operation, as determined in Paragraph (C)(1) of this Section.

Acts 2010, No. 1006, §1, eff. July 1, 2010; Acts 2015, No. 126, §2, eff. July 1, 2015; Acts 2016, 1st Ex. Sess., No. 28, §2, eff. April 1, 2016.



RS 51:2370.1 - Repealed by Acts 1992, No. 1092, 2, and Acts 1992, No. 1136, 2, eff. Jan. 1, 1994.

PART VI-B. THE LOUISIANA DEVELOPMENT ACTION

FUND PROGRAM

§2370.1. Repealed by Acts 1992, No. 1092, §2, and Acts 1992, No. 1136, §2, eff. Jan. 1, 1994.



RS 51:2370.10 - Repealed by Acts 1992, No. 1092, 2, and Acts 1992, No. 1136, 2, eff. Jan. 1, 1994.

PART VI-C. THE LOUISIANA ECONOMIC DEVELOPMENT

GRANTS FOR INFRASTRUCTURE IMPROVEMENTS PROGRAM

§2370.10. Repealed by Acts 1992, No. 1092, §2, and Acts 1992, No. 1136, §2, eff. Jan. 1, 1994.



RS 51:2371 - Repealed by Acts 1992, No. 1136, 2, eff. Jan. 1, 1994.

PART VII. GENERAL PROVISIONS

§2371. Repealed by Acts 1992, No. 1136, §2, eff. Jan. 1, 1994.



RS 51:2372 - Repealed by Acts 1992, No. 1136, 2, eff. Jan. 1, 1994.

§2372. Repealed by Acts 1992, No. 1136, §2, eff. Jan. 1, 1994.



RS 51:2373 - Exemption from taxation

§2373. Exemption from taxation

The effectuation of the authorized purposes of the corporation shall and will be in all respects for the benefit of the people of the state of Louisiana, for the alleviation of their economic and social distress, and for the improvement of their welfare; and since the corporation will, as a government instrumentality of the state, be performing essential governmental functions in effectuating such purposes, the funds, bonds or other evidences of indebtedness issued by the corporation, their transfer and the income therefrom, including any profits made on the sale thereof shall at all times be free from taxation within the state of Louisiana.

Acts 1988, No. 888, §1, eff. July 21, 1988.



RS 51:2374 - Loan loss reserve fund

§2374. Loan loss reserve fund

The corporation shall maintain a loan loss reserve fund.

Acts 1992, No. 1092, §1.



RS 51:2375 - Repealed by Acts 2009, No. 438, §11(B).

CHAPTER 39-A. LOUISIANA ECONOMIC

DEVELOPMENT COUNCIL

§2375. Repealed by Acts 2009, No. 438, §11(B).



RS 51:2376 - Repealed by Acts 2009, No. 438, §11(B).

§2376. Repealed by Acts 2009, No. 438, §11(B).



RS 51:2377 - Repealed by Acts 2009, No. 438, §11(B).

§2377. Repealed by Acts 2009, No. 438, §11(B).



RS 51:2378 - Repealed by Acts 2009, No. 438, §11(B).

§2378. Repealed by Acts 2009, No. 438, §11(B).



RS 51:2379 - Repealed by Acts 2009, No. 438, §11(B). .

§2379. Repealed by Acts 2009, No. 438, §11(B).



RS 51:2380 - Repealed by Acts 2009, No. 438, §11(B).

§2380. Repealed by Acts 2009, No. 438, §11(B).



RS 51:2381 - Repealed by Acts 2009, No. 438, §11(B).

§2381. Repealed by Acts 2009, No. 438, §11(B).



RS 51:2382 - Repealed by Acts 2009, No. 438, §11(B).

§2382. Repealed by Acts 2009, No. 438, §11(B).



RS 51:2383 - Repealed by Acts 2009, No. 438, §11(B).

§2383. Repealed by Acts 2009, No. 438, §11(B).



RS 51:2384 - Repealed by Acts 1992, No. 1136, 2, eff. Jan. 1, 1994.

§2384. Repealed by Acts 1992, No. 1136, §2, eff. Jan. 1, 1994.



RS 51:2385 - Repealed by Acts 1992, No. 1136, 2, eff. Jan. 1, 1994.

§2385. Repealed by Acts 1992, No. 1136, §2, eff. Jan. 1, 1994.



RS 51:2386 - Short title

CHAPTER 39-B. LOUISIANA BUSINESS AND INDUSTRIAL

DEVELOPMENT COMPANY ACT

§2386. Short title

This Chapter shall be known and may be cited as the "Louisiana Business and Industrial Development Company Act" or the "Louisiana BIDCO Act".

Acts 1991, No. 506, §1; Acts 1996, 1st Ex. Sess., No. 30, §3, eff. May 7, 1996; Acts 2004, No. 806, §1.



RS 51:2387 - Declaration of purpose

§2387. Declaration of purpose

The purposes of this Chapter are to:

(1) Promote economic development by encouraging the formation of business and industrial development companies, a new type of private institution, to help grow the financial services industry in Louisiana, create high-paying job opportunities in this sector and meet the financing assistance and management assistance needs of business firms in this state and elsewhere.

(2) Provide for a system of licensing, regulation, and enforcement that will enable business and industrial development companies to satisfy eligibility requirements to participate, if they so choose, in the program of the Small Business Administration pursuant to Part 7(a) of the Small Business Act, Public Law 85-536, 15 U.S.C. 636(a), and other programs for which they may be eligible.

(3) Provide for a system of licensing, regulation, and enforcement designed to prevent fraud, conflict of interest, and mismanagement, and to promote competent management, accurate recordkeeping, and appropriate communication with shareholders or members, in order to provide the following:

(a) Comfort to prospective shareholders or members so as to facilitate equity investments in business and industrial development companies.

(b) Comfort to prospective debt sources so as to facilitate the borrowing of money by business and industrial development companies.

(4) Safeguard the general reputation of business and industrial development companies as a type of nondepository financial institution in order to increase the confidence of prospective equity investors in and prospective debt sources for those institutions.

Acts 1991, No. 506, §1; Acts 2004, No. 806, §1.



RS 51:2388 - Definitions

§2388. Definitions

The following words and phrases as used in this Chapter shall have the following meanings unless a different meaning clearly appears from the context:

(1) "Affiliate", when used with respect to a specified person, means any person, other than a natural person, controlling, controlled by or under common control with, such specified person, directly or indirectly through one or more intermediaries.

(2) "BIDCO" means a business and industrial development company licensed under this Chapter.

(3) "Business firm" means a person who transacts business on a regular and continual basis, or a person that proposes to transact business on a regular and continual basis.

(4) "Cash equivalent" shall include cash, time certificates of deposit, or readily marketable securities issued by an agency of the United States government or the state of Louisiana or any of its political subdivisions.

(5) "Commissioner" means the commissioner of the Office of Financial Institutions within the office of the governor.

(6) "Control" means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a licensee or a small concern whether through the ownership of voting securities, by contract, or otherwise. A person who, directly or indirectly, owns of record or beneficially holds with power to vote, or holds proxies with discretionary authority to vote, twenty percent or more of the then outstanding voting securities issued by an entity shall be rebuttably presumed to control that entity.

(7) "Controlling person" when used with respect to a specified person means a person who controls that specified person directly or indirectly through one or more intermediaries.

(8) "Corporate name" means the name of a corporation or limited liability company as set forth in the articles of incorporation of a corporation or the articles of organization of a limited liability company.

(9) "Financing assistance" means to lend money or otherwise extend credit to a person or to purchase securities issued by a person, either directly or indirectly through an underwriter.

(10) "Incorporating statute" means the Louisiana Business Corporation Law, R.S. 12:1 et seq., the Louisiana Limited Liability Company Law, R.S. 12:1301 et seq., or any other provision of law under which a licensee is incorporated or organized.

(11) "Insolvent" means a licensee that ceases to pay its debts in the ordinary course of business, that cannot pay its debts as they become due, or whose aggregate liabilities exceed its aggregate assets.

(12) "Interests of the licensee" includes the interests of shareholders or members of the licensee.

(13) "License" means a license issued under this Chapter authorizing a Louisiana corporation or a Louisiana limited liability company to transact business as a BIDCO.

(14) "Licensee" means a Louisiana corporation or Louisiana limited liability company which is licensed under this Chapter.

(15) "Louisiana corporation" means a corporation incorporated under the Louisiana Business Corporation Law, R.S. 12:1 et seq.

(16) "Louisiana limited liability company" means a limited liability company organized under the Louisiana Limited Liability Company Law, R.S. 12:1301 et seq.

(17) "Louisiana nonprofit corporation" means a corporation incorporated under the Nonprofit Corporation Law, R.S. 12:201 et seq.

(18) "Management assistance" means management or technical advice or services provided to a person.

(19) "Officer" means:

(a) If used with respect to a corporation, a person appointed or designated as an officer of that corporation by or pursuant to applicable law or the articles of incorporation, or bylaws of that corporation.

(b) If used with respect to a specified person other than a natural person or a corporation, a person who performs with respect to that specified person functions usually performed by an officer of a corporation with respect to that corporation, including but not limited to a manager or managing member of a limited liability company.

(20) "Order" means an approval, consent, authorization, cease and desist, exemption, denial, prohibition, or requirement applicable to a specific case issued by the commissioner under this Chapter. "Order" includes a condition of a license and an agreement made by a person with the commissioner under this Chapter.

(21) "Person" means a natural person or legal entity. If used with respect to acquiring control of or controlling a specified person, "person" includes a combination of two or more persons acting in concert.

(22) "Principal shareholder or member" means a person that owns, directly or indirectly, of record or beneficially, securities representing ten percent or more of the outstanding voting securities of a corporation or limited liability company.

(23) "Subject person" means a controlling person, subsidiary, or affiliate of a licensee; a director, manager, officer, or employee of a licensee or of a controlling person, subsidiary, or affiliate of a licensee, or any other person who participates in the conduct of the business of a licensee.

(24) "Subsidiary" means, if used with respect to a licensee, a company or business firm of which the licensee holds control.

(25) "This Chapter" includes an order issued or rule promulgated under this Chapter.

Acts 1991, No. 506, §1; Acts 2001, No. 8, §17, eff. July 1, 2001; Acts 2001, No. 9, §9, eff. July 1, 2001; Acts 2004, No. 806, §1.



RS 51:2389 - Regulation, reporting, and examination

§2389. Regulation, reporting, and examination

A.(1) The commissioner shall administer this Chapter. The commissioner may issue orders and promulgate rules and regulations that, in the opinion of the commissioner, are necessary to execute, enforce, and effectuate the purposes of this Chapter. Any rules and regulations promulgated shall be promulgated in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

(2) Whenever the commissioner issues an order or license under this Chapter, the commissioner may impose conditions that are necessary, in the opinion of the commissioner, to carry out the provisions of this Chapter and its purposes.

(3) The commissioner may honor applications from interested persons for declaratory rulings regarding any provision of this Chapter.

(4) Every final order, decision, license, or other official act of the commissioner under this Chapter is subject to judicial review in accordance with law.

B. An application filed with the commissioner under this Chapter shall be in such form and contain such information as the commissioner may require by regulation.

C.(1) The commissioner may make public or private investigations within or outside this state that the commissioner considers necessary to determine whether to approve an application filed with the commissioner under this Chapter, to determine whether a person has violated or is about to violate this Chapter, to aid in the enforcement of this Chapter, or to aid in issuing an order or promulgating a rule under this Chapter.

(2) For purposes of an investigation, examination, or other proceeding under this Chapter, the commissioner may administer oaths and affirmations, subpoena witnesses, compel the attendance of witnesses, take evidence, and require the production of books, papers, correspondence, memoranda, agreements, or other documents or records which the commissioner considers relevant or material to the proceeding.

(3) If a person fails to comply with a subpoena issued by the commissioner or to testify with respect to a matter concerning which the person may lawfully be questioned, the district court for the parish of East Baton Rouge, on application of the commissioner, may issue an order requiring the attendance of the person and the giving of testimony or production of evidence.

D. Service of process authorized to be made by the commissioner in connection with a noncriminal proceeding under this Chapter may be made by registered or certified mail.

E.(1) A fee shall be paid to, and collected by, the commissioner, as follows:

(a) The fee for filing an application for a license is five thousand dollars.

(b) The fee for filing an application for approval to acquire control of a licensee is five thousand dollars.

(c) The fee for filing an application for approval for a licensee to merge with another corporation or limited liability company, an application for approval for a licensee to purchase all or substantially all of the business of another person, or an application for approval for a licensee to sell all or substantially all of its business or of the business of any of its officers to another licensee is five thousand dollars. If two or more applications relating to the same merger, purchase, or sale are filed, the fee for filing each application shall be the quotient determined by dividing five thousand dollars by the number of the applications.

(d) Whenever the commissioner examines a licensee or a subsidiary of a licensee, within ten days after receiving a statement from the commissioner, the licensee shall pay a fee established by the commissioner based on the number of examiner hours used for the examination, plus travel expenses. Examiner time shall be billed at a rate not less than fifty dollars per hour or five hundred dollars, whichever is greater.

(2) A fee for filing an application with the commissioner is nonrefundable and shall be paid at the time the application is filed with the commissioner.

F.(1) A licensee shall make and keep books, accounts, and other records in such a form and manner as the commissioner may require. These records shall be kept in Louisiana at such a place and shall be preserved for such a length of time as the commissioner may specify.

(2) The commissioner may require by order that a licensee write down any asset on its books and records to a valuation which represents its present value.

(3) Not more than one hundred twenty days after the close of each calendar year, or longer period if specified by the commissioner, a licensee shall file with the commissioner an audit report containing all of the following:

(a) Financial statement, including balance sheet, statement of income or loss, statement of changes in capital accounts, and statement of changes in financial position or, for a licensee that is a Louisiana nonprofit corporation, comparable financial statements for, or as of the end of, the calendar year, prepared with an audit by an independent certified public accountant in accordance with generally accepted accounting principles.

(b) Other reasonable information that the commissioner may require.

G.(1) If a person other than a licensee makes or keeps the books, accounts, or other records of that licensee, this Chapter applies to that person with respect to the performance of those services and with respect to those books, accounts, and other records to the same extent as if that person were the licensee.

(2) If a person other than an affiliate or subsidiary of a licensee makes or keeps any of the books, accounts, or other records of that affiliate or subsidiary, this Chapter applies to that person with respect to those books, accounts, and other records to the same extent as if that person were the affiliate or subsidiary.

(3) If the commissioner considers it expedient, the commissioner may require any particular licensee to obtain the approval of the commissioner before permitting another person to make or keep any of the books, accounts, or other records of the licensee.

(4) All of the books, accounts, or other records of the licensee shall be made available to the commissioner upon request and shall be maintained at the principal corporate offices of the licensee at all times.

(5) All of the records and reports provided to the office of financial institutions shall be kept strictly confidential within the office. All such records and reports shall not be subject to subpoena or other legal process, except as set forth in R.S. 9:3518.1. The provisions of R.S. 9:3518.1 shall also apply to any request by a third party for any record in the custody or control of the office of financial institutions relating to the supervision and regulation of any entity licensed by the office of financial institutions pursuant to this Chapter.

H. If the licensee elects to provide financing assistance outside of this state, then beginning October 1, 2004, and each quarter thereafter, the licensee shall report to the commissioner a listing of all financing assistance provided to business firms that the licensee made during the previous calendar quarter. Such report shall segregate all investments made outside of this state and include but not be limited to the following:

(1) The legal name and address of the company receiving the investment.

(2) A brief description of the nature of the business.

(3) The NAICS code for the investment.

(4) The date and amount of the investment.

(5) The percent guaranteed, the guaranteed amount, and from whom the guarantee was received.

(6) Whether the investment was a participation purchased or sold, and whom it was purchased from or sold to.

Acts 1991, No. 506, §1; Acts 1997, No. 366, §5; Acts 2004, No. 806, §1.



RS 51:2389.1 - Guidance by commissioner; advisory opinions

§2389.1. Guidance by commissioner; advisory opinions

A. Advisory opinions and interpretations of the office shall not be considered rules requiring compliance with the rulemaking process under the Louisiana Administrative Procedure Act.

B. This Section shall only have prospective application.

Acts 1997, No. 58, §4.



RS 51:2390 - Reports

§2390. Reports

Each licensee, each affiliate of a licensee, and each subsidiary of a licensee shall file with the commissioner such reports as and when the commissioner may reasonably require. A report under this Section shall be in such form and shall contain such information as the commissioner may reasonably require.

Acts 1991, No. 506, §1.



RS 51:2391 - Impact information

§2391. Impact information

A. The commissioner shall provide to the House Commerce Committee and Senate Commerce, Consumer Protection, and International Affairs Committee upon their request information on the impact of this Chapter in promoting economic development in this state. At the minimum, the information shall include aggregate statistics on each of the following:

(1) The number and dollar amount of provisions of financing assistance made by licensees to business firms in Louisiana.

(2) The number and dollar amount of provisions of financing assistance made by licensees to business firms in Louisiana classified in broad categories of industry, such as divisions of the standard industrial classification manual.

(3) The number and dollar amount of provisions of financing assistance made by licensees to minority-owned business firms and to women-owned business firms in Louisiana.

(4) Estimates of the number of jobs created or retained in Louisiana.

(5) The total number of employees and total payroll for Louisiana employees of BIDCOs.

B.(1) The commissioner shall examine each licensee not less than once each calendar year.

(2) The commissioner may at any time examine a licensee or subsidiary of a licensee.

(3) A director, officer, manager, or employee of a licensee or of a subsidiary of a licensee being examined by the commissioner, or a person having custody of any of the books, accounts, or records of the licensee or of the subsidiary, shall exhibit to the commissioner, on request, any of the books, accounts, and other records of the licensee or of the subsidiary and shall otherwise facilitate the examination so far as it is in their power to do so.

Acts 1991, No. 506, §1; Acts 2003, No. 183, §8; Acts 2004, No. 806, §1.



RS 51:2392 - Licensing

§2392. Licensing

A. A Louisiana corporation or Louisiana limited liability company may apply to the commissioner for licensure as a BIDCO. A person other than a Louisiana corporation or Louisiana limited liability company shall not apply for a license.

B.(1) After a review of information regarding the directors, officers, managers, and controlling persons of the applicant, a review of the applicant's business plan, including at least three years of detailed financial projections and other relevant information, and a review of additional information considered relevant by the commissioner, the commissioner may approve an application for a license if, and only if, the commissioner determines all of the following:

(a) The applicant has a net worth, or firm financing commitments from private sources which demonstrate that the applicant will have a net worth when the applicant begins transacting business as a BIDCO, in liquid form available to provide financing assistance, that is adequate for the applicant to transact business as a BIDCO as determined under Paragraph (2) of this Subsection.

(b) Each director, officer, manager, and controlling person of the applicant is of good character and sound financial standing, each director or manager of the applicant is competent to perform his or her functions with respect to the applicant, and the directors, managers, and officers of the applicant are collectively adequate to manage the business of the applicant as a BIDCO.

(c) It is reasonable to believe that the applicant, if licensed, will comply with the provisions of this Chapter.

(d) The applicant has reasonable promise of being a viable, ongoing BIDCO and of satisfying the basic objectives of its business plan.

(e) The applicant's headquarters are in Louisiana and the applicant agrees to maintain its headquarters in Louisiana and conduct substantially all of its accounting, payment, underwriting, and other back-office operations in one or more offices located in this state if the licensee intends to provide financing assistance outside of this state.

(2) In determining if the applicant has net worth or firm financing commitments adequate to transact business as a BIDCO, the commissioner shall consider the types and variety of financing assistance that the applicant plans to provide, the experience that the directors, officers, managers, and controlling persons of the applicant have in providing financing and managerial assistance to business firms, the financial projections and other relevant information from the applicant's business plan, and whether the applicant intends to operate as a profit or nonprofit corporation or a limited liability company. Except as otherwise provided in this Chapter, the commissioner shall require a minimum net worth of not less than one million dollars in cash or cash equivalents. The commissioner may allow less than one million dollars in minimum net worth, but in no case less than two hundred fifty thousand dollars, if in the context of the applicant's business plan, the initial capitalization amount is adequate for the applicant to transact business as a BIDCO because of special circumstances including but not limited to funded overhead, low overhead, or specialized opportunities.

(3) For the purposes of Paragraph (1) of this Subsection, the commissioner may disapprove an application upon the finding of any of the following:

(a) That a director, officer, manager, or controlling person of an applicant is not of good character if the director, officer, manager, or controlling person, or a director, manager, or officer of a controlling person, has been convicted of or has pleaded nolo contendere to a crime involving fraud or dishonesty.

(b) That it is not reasonable to believe that an applicant, if licensed, will comply with the provisions of this Chapter, if the applicant has been convicted of or has pleaded nolo contendere to a crime involving fraud or dishonesty.

(4) For purposes of Paragraph (1) of this Subsection, Paragraph (3) of this Subsection shall not be considered to be the only grounds upon which the commissioner may find that a director, manager, officer, or controlling person of an applicant is not of good character or that it is not reasonable to believe that an applicant, if licensed, will comply with the provisions of this Chapter.

C.(1) A person may apply to the commissioner for preliminary approval of an application for a license. Notwithstanding that commitments to invest in the equity of the applicant have not been obtained and that all directors, managers, and officers of the applicant have not been identified, the commissioner may grant preliminary approval. In issuing an order granting preliminary approval, the commissioner shall indicate that, for the commissioner to determine that the requirements of Subsection B of this Section are satisfied, final approval is conditioned on review by the commissioner of the completion of the roster of directors, managers, and officers and satisfaction of the minimum net worth requirements. If an application for preliminary approval has been granted, before granting final approval of the application for a license, the commissioner may request an updated balance sheet and such other information considered relevant by the commissioner.

(2) If a person files an application under this Subsection, the fee required by R.S. 51:2389(E)(1)(a) is payable at the time the application is filed with the commissioner.

D. If the commissioner denies an application under Subsections A through C of this Section, the commissioner shall provide the applicant with a written statement explaining the basis for the denial.

E. If an application for license is approved and all conditions precedent to the issuance of that license are fulfilled, the commissioner shall issue a license to the applicant. A licensee shall post the license in a conspicuous place in the licensee's principal office. A license is not transferable or assignable.

F.(1) Except as otherwise provided in Paragraph (2) of this Subsection, a person transacting business in this state, other than a licensee, shall not use a name or title which indicates that the person is a business and industrial development company including but not limited to use of the term "BIDCO", and shall not otherwise represent that the person is a business and industrial development company or a licensee.

(2) Before being issued a license under this Chapter, a Louisiana corporation or Louisiana limited liability company that proposes to apply for a license or that applies for a license may perform, under a name that indicates that the corporation or company is a business and industrial development company, the acts necessary to apply for and obtain a license and to otherwise prepare to commence transacting business as a licensee. Such a corporation or company shall not represent that it is a licensee until after the license has been obtained.

Acts 1991, No. 506, §1; Acts 2004, No. 806, §1.



RS 51:2393 - Misrepresenting the meaning or effect of license; prohibited

§2393. Misrepresenting the meaning or effect of license; prohibited

A.(1) A Louisiana corporation or limited liability company that is licensed under another law of this state or under any law of the United States may apply for and be issued a license under this Chapter unless the transaction of business by the corporation or company as a licensee under another law of this state or a law of the United States violates this Chapter or is contrary to the purposes of this Chapter.

(2) A Louisiana corporation or Louisiana limited liability company that is licensed under this Chapter may apply for and be issued a license under another law of this state or of another state or a law of the United States unless the transaction of business by that corporation or company as a licensee under another law of this state or another state or a law of the United States would violate this Chapter or would be contrary to the purposes of this Chapter.

B.(1) Upon approval of a two-thirds vote of its board of directors, managers, or members and after complying with Paragraph (2) of this Subsection, a licensee may apply to the commissioner to have the commissioner accept the surrender of the licensee's license. If the commissioner determines that the requirements of this Section have been satisfied, the commissioner shall approve the application.

(2) Not less than sixty days before filing an application with the commissioner under Paragraph (1) of this Subsection, a licensee shall notify all of its shareholders or members and all of its creditors of its intention to file the application. Each creditor shall be notified of the right to comment to the commissioner. Each shareholder or member shall be notified of the right to file with the licensee an objection to the proposed surrender of the license within the sixty-day period and shall be advised that, if the shareholder files an objection, the shareholder or member should send a copy of the objection to the commissioner. If shareholders or members representing twenty percent of the outstanding voting securities of the licensee file an objection, the licensee shall not proceed with the application under Paragraph (1) of this Subsection unless the application is approved by a vote of shareholders or members representing two-thirds of the outstanding voting securities of the licensee.

Acts 1991, No. 506, §1; Acts 2004, No. 806, §1.



RS 51:2394 - Corporate or company matters

§2394. Corporate or company matters

A. The corporate or limited liability company name of each licensee shall include the word "BIDCO". A licensee shall not transact business under a name other than its corporate name or limited liability company name.

B.(1) The board of directors of each licensee shall consist of not less than five directors. If the licensee is a limited liability company, it shall have at least five managers who are natural persons.

(2) The board of directors or managers of each licensee shall hold a meeting not less than once each month.

C. Within thirty days after the death, resignation, or removal of a director, manager, or officer, the election of a director, or the appointment of an officer, the licensee shall notify the commissioner in writing of the event and shall provide any additional information which the commissioner may require.

Acts 1991, No. 506, §1; Acts 2004, No. 806, §1.



RS 51:2395 - Transaction of business

§2395. Transaction of business

A.(1) A licensee providing financing assistance outside of this state shall maintain its headquarters in this state. A licensee that provides financing assistance in this state only shall maintain not less than one office in this state.

(2) Each office of a licensee shall be located in a place which is reasonably accessible to the public.

(3) A licensee shall post in a conspicuous place at each of its offices a sign which bears the corporate or limited liability company name of the licensee.

(4) A licensee shall maintain at each of its offices personnel who are competent to conduct the business of such an office.

(5) Upon thirty days' prior written notice to the commissioner, a licensee may establish, relocate, or close an office.

(6) If the licensee elects to provide financing assistance outside of this state, then regardless of the states in which a licensee provides financing assistance, the licensee shall conduct substantially all of its accounting, payment, underwriting, and other back-office operations in one or more offices located in this state. With approval of the commissioner, the requirement of this Subsection shall not apply to licensees that have provided financing assistance outside this state prior to January 1, 2003.

(7) Unless approved by the commissioner, the total amount of financing assistance provided by a licensee outside of this state shall not exceed fifty percent of the total financing assistance provided by such licensee on a cumulative basis. The limitation of this Subsection shall not apply to a licensee that has complied with both of the following:

(a) Provided financing assistance in this state in excess of one hundred million dollars. A licensee may count financing assistance provided by a licensed affiliate or licensed affiliates in this state towards the satisfaction of the requirements of this Subparagraph.

(b) Held a license for at least ten years.

B.(1) The business of a licensee shall be the business of providing financing assistance and management assistance to business firms. A licensee shall not engage in a business other than the business of providing financing assistance and management assistance to business firms.

(2) In addition to the powers and privileges provided to a licensee by this Chapter, a licensee has all powers and privileges conferred by its incorporating statute which are not inconsistent with or limited by this Chapter. The powers of a licensee include but are not limited to all of the following:

(a) To borrow money and otherwise incur indebtedness for its purposes, including issuance of bonds, debentures, notes, or other evidence of indebtedness. A licensee's indebtedness may be secured or unsecured and may involve equity features including but not limited to provisions for conversion to stock and warrants to purchase stock.

(b) To make contracts.

(c) To incur and pay necessary and incidental operating expenses.

(d) To purchase, receive, hold, lease, or otherwise acquire, or to sell, convey, mortgage, lease, pledge, or otherwise dispose of, real or personal property, together with rights and privileges that are incidental and appurtenant to these transactions of real or personal property, if the real or personal property is for the licensee's use in operating its business or if the real or personal property is acquired by the licensee from time to time in satisfaction of debts or enforcement of obligations.

(e) To make donations for charitable, educational, research, or similar purposes.

(f) To implement a reasonable and prudent policy for conserving and investing its money before the money is used to provide financing assistance to business firms or to pay the expenses of the licensee.

C.(1) A licensee may determine the form and the terms and conditions for financing assistance provided by that licensee to a business firm including but not limited to forms such as loans for the purchase of debt instruments, straight equity investments such as purchase of common stock or preferred stock, debt with equity features such as warrants to purchase stock, convertible debentures, or receipt of a percent of net income or sales, royalty-based financing, guaranteeing of debt, or leasing of property. A licensee may purchase securities of a business firm either directly or indirectly through an underwriter. A licensee may participate in the program of the Small Business Administration pursuant to Part 7(a) of the Small Business Act of Public Law 85-536, 15 U.S.C. §636(a), or any other government program for which the licensee is eligible and which has as its function the provision or facilitation of financing assistance or management assistance to business firms. If a licensee participates in a program referred to in this Subsection, the licensee shall comply with the requirements of that program.

(2) Management assistance provided by a licensee to a business firm may encompass both management or technical advice and management or technical services.

(3) Financing assistance or management assistance provided by a licensee to a business firm shall be for the business purposes of that business firm.

(4) A licensee may exercise the incidental powers that are necessary or convenient to carry on the business of, or are reasonably related to the business of, providing financing assistance and management assistance to business firms.

D.(1) With the approval of the commissioner, a licensee may form, or acquire and hold control of, a corporation or other entity which is licensed as a small business investment company under the Small Business Investment Act of 1958, Public Law 85-699, 15 U.S.C. §689.

(2) With the approval of the commissioner, a licensee may form, or acquire and hold control of, a company or other entity which is a local development company in accordance with the Small Business Investment Act of 1958, whether or not such a development company is or may become certified by the Small Business Administration under Section 504 of the Small Business Act of 1958, 15 U.S.C. §697.

E.(1) A licensee shall transact its business in a safe and sound manner and shall maintain itself in a safe and sound condition.

(2) In determining whether a licensee is transacting business in a safe and sound manner or has committed an unsafe or unsound act, the commissioner shall not consider the risk of a provision of financing assistance to a business firm, unless the commissioner determines that the risk is so great compared with the realistically expected return as to demonstrate gross mismanagement.

(3) Paragraph (2) of this Subsection does not limit the authority of the commissioner to do any of the following:

(a) Determine that a licensee's financing assistance to a single business firm or a group of affiliated business firms is in violation of Paragraph (1) or constitutes an unsafe or unsound act, if the amount of that financing assistance is unduly large in relation to the total assets or the total shareholders' equity of the licensee.

(b) Require that a licensee maintain a reserve in the amount of anticipated losses.

(c) Require that a licensee have in effect a written financing assistance policy, approved by its board of directors, including credit evaluation and other matters. The commissioner shall not require that a licensee adopt a financing assistance policy that contains standards which prevent the licensee from exercising needed flexibility in evaluating and structuring financing assistance to business firms on a deal by deal basis.

F.(1) For purposes of this Section:

(a) "Associate" means that term as defined in R.S. 51:2397(A)(1)(b).

(b) "Relative" means parent, child, sibling, spouse, father-in-law, mother-in-law, son-in-law, brother-in-law, daughter-in-law, sister-in-law, grandparent, grandchild, nephew, niece, uncle, or aunt.

(2) If a licensee provides financing assistance to a business firm or engages in another business transaction, and if that financing assistance or transaction involves a potential conflict of interest, the terms and conditions under which the licensee provides the financing assistance or engages in the transaction shall not be less favorable to the licensee than the terms and conditions that would be required by the licensee in the ordinary course of business if the transaction did not involve a potential conflict of interest. Each person who participates in the decision of the licensee relating to a transaction described in this Section and has knowledge of a potential conflict of interest involving that transaction shall take care that the potential conflict of interest is disclosed in the financing documents of the transaction or, for a business transaction not involving financing assistance, in another appropriate document.

(3) For the purpose of Paragraph (2) of this Subsection, transactions engaged in by a licensee which involve a potential conflict of interest include but are not limited to the following:

(a) Providing financing assistance to a principal shareholder or member of the licensee, to a person controlled by a principal shareholder or member of the licensee, or to a director, officer, manager, partner, relative, controlling person, or affiliate of a principal shareholder or member of the licensee.

(b) Providing financing assistance to a business firm to which a principal shareholder or member of the license is a director, officer, manager, partner, relative, controlling person, or affiliate of a principal shareholder or member of a licensee, or a person controlled by a principal shareholder or member of the licensee provides or plans to provide contemporaneous financing assistance.

(c) Providing financing assistance to a business firm which has or is expected to have a substantial business relationship with another business firm which has a director, officer, manager, or controlling person who is also a director, officer, manager, or controlling person of the licensee or who is the spouse of a director, officer, manager, or controlling person of the licensee.

(d) Providing financing assistance to a business firm if that business firm, or a director, officer, manager, or controlling person of that business firm, contemporaneously has lent or will lend money to an associate of the licensee.

(e) Providing financing assistance for the purchase of property of an associate or principal shareholder or member of the licensee.

(f) Selling or otherwise transferring any of its assets to an associate or principal shareholder or member of the licensee.

G. If the commissioner fails to issue an order approving or denying an application for a license under this Chapter, within forty-five days from receipt by the commissioner of an application which complies with R.S. 51:2389(B), the application shall be considered approved by the commissioner.

Acts 1991, No. 506, §1; Acts 2004, No. 806, §1; Acts 2014, No. 350, §1.



RS 51:2395.1 - Legal investments

§2395.1. Legal investments

Any parish, municipality, school board, special district, or political subdivision may legally invest any monies or funds belonging to them or within their control in a BIDCO established pursuant to this Chapter. Nothing contained in this Section with regard to legal investments shall be construed as relieving any person or persons of any duty of exercising reasonable care in selecting securities.

Acts 2007, No. 159, §2.



RS 51:2396 - Enforcement

§2396. Enforcement

A. If in the opinion of the commissioner, a person violates or there is reasonable cause to believe that a person is about to violate any provision of this Chapter, the commissioner may bring an action in the name of the people of this state in a district court in the parish of domicile of the violator to enjoin the violation or to enforce compliance with this Chapter. Upon a proper showing, a restraining order, preliminary or permanent injunction, or writ of mandamus shall be granted and a receiver or conservator may be appointed for the defendant or the defendant's assets. The court shall not require the commissioner to post a bond in an action brought under the provisions of this Chapter.

B.(1) If the commissioner finds that a person has violated or that there is reasonable cause to believe that a person is about to violate any provision of this Chapter, the commissioner may order the person to cease and desist from the violation.

(2) Within thirty days after an order is issued under Paragraph (1), the person to whom the order is directed may file with the commissioner an application for a hearing on the order. If the commissioner fails to commence a hearing within fifteen business days after that application is filed or within a longer period to which the person consents, the order shall be considered rescinded. Upon the hearing, the commissioner shall affirm, modify, or rescind the order. The right of a person to whom an order is issued under Paragraph (1) to petition for judicial review of the order is not affected by the failure of the person to apply to the commissioner for a hearing on the order issued under this Paragraph.

C.(1) If, after notice and a hearing, the commissioner determines that a licensee or a subject person of a licensee has violated or is violating, or that there is reasonable cause to believe that a licensee or subject licensee has engaged or participated or is engaging or participating, or that there is a reasonable cause to believe that a licensee or subject person of a licensee is about to engage or participate, in an unsafe or unsound act with respect to the business of that licensee, the commissioner may order that licensee or subject person to cease and desist from the action or violation. The order may require the licensee or subject person to take affirmative action to correct any condition resulting from the action or violation.

(2) If the commissioner determines that any of the factors set forth in Paragraph (1) are true with respect to a licensee or subject person of a licensee and that the action or violation is likely to cause the insolvency of or substantial dissipation of the assets or earnings of the licensee is likely to seriously weaken the condition of the licensee, or is likely to otherwise seriously prejudice the interests of the licensee before the completion of the proceedings conducted under Paragraph (1), the commissioner may order the licensee or subject person to cease and desist from that action or violation. The order may require the licensee or subject person to take affirmative action to correct any condition resulting from the action or violation.

(3) Within thirty days after an order is issued under Paragraph (2), the licensee or subject person of a licensee to whom the order is directed may file with the commissioner an application for a hearing on the order. If the commissioner fails to commence a hearing within fifteen business days after the application is filed or within a longer period to which the licensee or subject person consents, the order shall be considered rescinded. Upon the hearing, the commissioner shall affirm, modify, or rescind the order. The right of a licensee or subject person to whom an order is issued under Paragraph (2) to petition for judicial review of the order is not affected by the failure of the licensee or subject person to apply to the commissioner for a hearing on the order issued under this Subsection.

D.(1) The commissioner may issue an order removing a subject person of a licensee from his or her office, if any, with the licensee and prohibiting the subject person from further participating in any manner in the conduct of the business of the licensee, if, after notice and a hearing, the commissioner determines all of the following are true:

(a) The subject person has violated a provision of this Chapter or another applicable law, the subject person has engaged or participated in an unsafe or unsound act with respect to the business of the licensee, or the subject person has engaged or participated in an act with respect to the business of the licensee, or the subject person has engaged or participated in an act which constitutes a breach of the subject person's fiduciary duty.

(b) The act, violation, or breach of fiduciary duty has caused or is likely to cause substantial financial loss or other damage to the licensee or has seriously prejudiced or is likely to seriously prejudice the interests of the licensee, or the subject person has received financial gain by reason of the act, violation, or breach of fiduciary duty.

(c) The act, violation, or breach of fiduciary duty either involves dishonesty on the part of the subject person or demonstrates the subject person's gross negligence with respect to the business of the licensee or a willful disregard for the safety and soundness of the licensee.

(2) The commissioner may issue an order removing the subject person from his or her office with the licensee, if any, and prohibiting the subject person from further participating in any manner in the conduct of the business of the licensee, except with the prior consent of the commissioner, if after notice and a hearing, the commissioner determines that, by engaging or participating in an act with respect to a financial or other business institution which resulted in substantial financial loss or other damage, the subject person of the licensee has demonstrated both of the following:

(a) Dishonesty or willful or continuing disregard of the safety and soundness of the financial or other business institutions.

(b) Unfitness to continue as a subject person of the licensee or to participate in conducting the business of the licensee.

(3) If the commissioner determines that the factors set forth in Paragraph (1) or (2) are true with respect to a subject person of a licensee, and that it is necessary for the protection of the interests of the licensee or for the protection of the public interest that the commissioner immediately suspend the subject person from his or her office, if any, with the licensee and prohibit the subject person from further participating in any manner in conducting the business of the licensee, the commissioner may issue an order suspending the subject person from his or her office, if any, with the licensee and prohibiting the subject person from further participating in any manner in conducting the business of the licensee, except with the consent of the commissioner.

(4) Within thirty days after an order is issued under Paragraph (3), the subject person of a licensee to whom the order is directed may file with the commissioner an application for a hearing on the order. If the commissioner fails to begin a hearing within fifteen business days after the application is filed or within a longer period to which the subject person consents, the order shall be considered rescinded. Upon the hearing, the commissioner shall affirm, modify, or rescind the order. The right of a subject person of a licensee to whom an order is issued under Paragraph (3) to petition for judicial review of an order shall not be affected by the failure of the subject person to apply to the commissioner for a hearing on the order issued under this Paragraph.

(5) A person to whom an order is issued under this Section may apply to the commissioner to modify or rescind the order. The commissioner shall not modify or rescind the order unless the commissioner determines that it is in the public interest to do so and that it is reasonable to believe that the person, if and when he or she becomes a subject person of a licensee, will comply with this Chapter.

(6) As used in this Subsection, "office", if used with respect to a licensee, means the position of director, officer, manager, or employee of the licensee or of a subsidiary of the licensee.

E.(1) If the commissioner determines that a subject person of a licensee has been indicted by a grand jury or has been bound over for trial by a court for a crime involving dishonesty or breach of trust, and that the fact that the person continues to be a subject person of the licensee may threaten the interests of the licensee or may threaten to impair public confidence in the licensee, the commissioner may issue an order suspending the subject person from his or her office, if any, with the licensee and prohibiting the subject person from further participating in any manner in the conduct of the business of the licensee, except with the consent of the commissioner.

(2) If the commissioner determines that a subject person or former subject person of a licensee to whom an order was issued under Paragraph (1), or another subject person of a licensee, has been convicted of a crime which is punishable by imprisonment for a term of not less than one year and which involves dishonesty or breach of trust, and that the fact that the person continues to be or will resume to be a subject person of the licensee may threaten the interests of the licensee or may threaten to impair public confidence in the licensee, the commissioner may issue an order suspending or removing the subject person or former subject person from his or her office, if any, with the licensee and prohibiting the subject person from further participating in any manner in the conduct of the business of the licensee, except with the prior consent of the commissioner.

(3) Within thirty days after an order is issued under Paragraph (1) or (2), the subject person of a licensee to whom the order is directed may file with the commissioner an application for a hearing on the order. If the commissioner fails to commence a hearing within fifteen business days after the application is filed or within a longer period to which the subject person consents, the order shall be considered rescinded. Upon the hearing, the commissioner shall affirm, modify, or rescind the order. The right of a subject person or former subject person of a licensee to whom an order is issued under Paragraph (1) or (2) to petition for judicial review of the order is not affected by the failure of the person to apply to the commissioner for a hearing on the order issued under this Paragraph.

(4) The fact that a subject person of a licensee charged with a crime involving dishonesty or breach of trust is not convicted of the crime shall not preclude the commissioner from issuing an order to the subject person under any other provision of this Chapter.

(5) A person to whom an order is issued under this Section may apply to the commissioner to modify or rescind the order. The commissioner shall not modify or rescind the order unless the commissioner determines that it is in the public interest to do so and that it is reasonable to believe that the person, if and when he or she becomes a subject person of a licensee, will comply with the provisions of this Chapter.

F.(1) If the commissioner considers it expedient, he may call a meeting of the board of directors or managers of a licensee by giving notice of the time, place, and purpose of the meeting not less than five days before the meeting to each director or manager either by personal service or by registered or certified mail sent to the director's or manager's last known address as shown in the records of the commissioner.

(2) If the commissioner considers it expedient, the commissioner may call a meeting of the shareholders or members of a licensee by giving notice of the time, place, and purpose of the meeting not less than five days before the meeting to each shareholder or member either by personal service or by registered or certified mail sent to the shareholder's or member's last known address as shown by the books of the licensee. The licensee shall pay the expenses of the notice and of a meeting called under this Paragraph.

G.(1) The commissioner may issue an order directing a licensee to refrain from providing any additional financing assistance to business firms if, in the opinion of the commissioner, the order is necessary to protect the interests of the licensee or the public interest, and if, after notice and a hearing, the commissioner determines that any of the following are true:

(a) The licensee or a controlling person, subsidiary, or affiliate of the licensee has violated any provision of this Chapter or another applicable law.

(b) The licensee is conducting its business in an unsafe and unsound manner.

(c) The licensee is in a condition that makes it unsafe or unsound for the licensee to transact business.

(d) The licensee has ceased to transact business as a business and industrial development company.

(e) The licensee is insolvent.

(f) The licensee has suspended payment of its obligations, has made an assignment for the benefit of its creditors, or has admitted in writing its inability to pay its debts as they become due.

(g) The licensee has applied for an adjudication of bankruptcy, reorganization, arrangement, or other relief under a bankruptcy, reorganization, insolvency, or moratorium law, or that a person has applied for such relief under such a law against a licensee and the licensee has by any affirmative act approved of or consented to the action or such relief has been granted.

(h) A fact or condition exists which would have been grounds for denying the application if the fact or condition had existed at the time the licensee applied for its license.

(2) If the commissioner determines that any of the factors set forth in Paragraph (1) are true with respect to a licensee and that it is necessary for the protection of the interest of the licensee or the public interest that the commissioner immediately issue an order directing the licensee to refrain from providing any additional financing assistance to business firms, the commissioner may issue such an order without a hearing. Within thirty days after an order is issued under this Subsection, the licensee to whom the order is directed may file with the commissioner a request for a hearing on the order. If the commissioner fails to commence a hearing within fifteen business days after the request is filed or within a longer period to which the licensee consents, that order shall be considered rescinded. Upon the hearing, the commissioner shall affirm, modify, or rescind the order.

(3) With the consent of the commissioner, a licensee which has been the subject of an order under Paragraph (1) or (2) may resume providing financing assistance to business firms under such conditions as the commissioner may prescribe.

(4) A person to whom an order is issued under Paragraph (1) or (2) may apply to the commissioner to modify or rescind the order. The commissioner shall not grant the application unless the commissioner determines that it is in the public interest to do so and that it is reasonable to believe that the person, if and when the order is modified or rescinded, will comply with this Chapter.

H.(1) If the commissioner finds that any of the factors set forth in Paragraph (G)(1) of this Section are true with respect to a licensee and that it is necessary for the protection of the interests of the licensee or for the protection of the public interest that the commissioner take immediate possession of the property and business of the licensee, the commissioner may appoint a conservator for the licensee. The commissioner may appoint as conservator one of the employees of the office of financial institutions or some other competent and disinterested person. The office of financial institutions shall be reimbursed out of the assets of the conservatorship for all sums expended in connection with the conservatorship as expenses. Upon the approval of the commissioner, the expenses of the conservatorship shall be paid out of the assets of the licensee. The expenses shall be a first charge upon the assets and shall be fully paid before any final distribution is made.

(2) Under the direction of the commissioner, the conservator shall take possession of the books, records, and assets of the licensee and shall take such action with respect to employees, agents, or representatives of the licensee or any other action as may be necessary to conserve the assets of the licensee or ensure payment of obligations of the licensee pending further disposition of its business as provided by law. At any appropriate time, the commissioner may terminate the conservatorship and permit the licensee to resume the transaction of its business subject to the terms, conditions, restrictions, and limitations the commissioner may prescribe.

(3) If in the opinion of the commissioner it is appropriate that the licensee be liquidated, the commissioner may apply to the district court for the parish in which the principal office of the licensee is located for the appointment of a receiver for the licensee, if the commissioner determines that any of the following are true:

(a) The licensee is insolvent.

(b) The licensee has suspended payment of its obligations, has made an assignment for the benefit of its creditors, or has admitted in writing its inability to pay its debts as they become due.

(c) The licensee has applied for an adjudication of bankruptcy, reorganization, arrangement, or other relief under a bankruptcy, reorganization, insolvency, or moratorium law.

(d) A person has applied for the relief described under Subparagraph (c) against any licensee and that licensee has by an affirmative act approved or consented to the action or the relief has been granted.

(e) The licensee is in a condition that makes it unsafe or unsound for the licensee to transact business.

(4) If a receiver is appointed under Paragraph (3), the receiver shall liquidate the property and business of the licensee in the manner provided for in R.S. 12:143 et seq.

I.(1) If, after notice and a hearing, the commissioner finds that a person has violated this Chapter, the commissioner may order that person to pay to the commissioner a civil penalty in the amount the commissioner specifies. However, the amount of the civil penalty shall not exceed one thousand dollars for each violation, or in the case of a continuing violation, one thousand dollars for each day for which the violation continues.

(2) This Section does not apply to any act committed or omitted in good faith in conformity with an order, rule, declaratory ruling, or written interpretative opinion of the commissioner, notwithstanding that the order, rule, declaratory ruling, or written interpretative opinion is later amended, rescinded, or repealed, or determined by judicial or other authority to be invalid for any reason.

(3) The provisions of Paragraph (1) are additional to, and not alternative to, other provisions of this Chapter which authorize the commissioner to issue orders or to take other action on account of a violation of this Chapter. A person who is convicted under R.S. 51:2397(J) on account of a violation of R.S. 51:2397 shall not be liable to pay a civil penalty under Paragraph (1) on account of that violation. A person who pays a civil penalty under Paragraph (1) on account of a violation of R.S. 51:2397 shall not be liable to prosecution under R.S. 51:2397(J) on account of that violation.

Acts 1991, No. 506, §1; Acts 2004, No. 806, §1.



RS 51:2397 - Certain unlawful activities

§2397. Certain unlawful activities

A.(1) As used in this Chapter, unless the context otherwise requires:

(a) "Advisor" means a person who regularly provides legal, accounting, or management services or advice to a licensee.

(b) "Associate" means, if used with respect to a licensee:

(i) A controlling person, director, manager, officer, agent, or advisor of that licensee.

(ii) A director, officer, manager, or partner of a person referred to in Item (i) of this Subparagraph.

(iii) A person who controls, is controlled by, or is under common control with a person referred to in Item (i) of this Subparagraph, directly or indirectly through one or more intermediaries.

(iv) Any close relative of any person referred to in Item (i) of this Subparagraph.

(v) A person of which a person referred to in Items (i) to (iv) of this Subparagraph is a director, manager, or officer.

(vi) A person in which a person referred to in Items (i) to (iv) of this Subparagraph, or any combination of those persons acting in concert, owns or controls, directly or indirectly, at least twenty percent or greater equity interest.

(c) "Close relative" means parent, child, sibling, spouse, father-in-law, mother-in-law, son-in-law, brother-in-law, daughter-in-law, sister-in-law, grandparent, grandchild, nephew, niece, uncle, or aunt.

(d) "Closing services" means services performed in connection with the providing of financing assistance. "Closing services" includes but is not limited to appraising property and preparing credit reports. "Closing services" does not include a service performed after the providing of financing assistance.

(e) "Short-term financing assistance" means financing assistance with a term of not more than five years.

(2) For the purposes of Subparagraph (1)(b) of this Subsection:

(a) A person who is in a relationship referred to in that Subparagraph within six months before or after a licensee provides financing assistance shall be considered to be in that relationship as of the date that licensee provides that financing assistance.

(b) If a licensee, in order to protect its interests, designates a person to serve as a director of, manager of, officer of, or in any capacity in the management of a business firm to which that licensee provides financing assistance, that person shall not, on that account, be considered to have a relationship with that business firm. This Subparagraph does not apply if the person has, directly or indirectly, any other financial interest in the business firm or if the person, at any time before the licensee provides the financing assistance, served as a director of, manager of, officer of, or in any other capacity in the management of the business firm for a period of thirty days or more.

B. A person shall not willfully make an untrue statement of a material fact in an application or report filed with the commissioner under this Chapter, or willfully omit to state in such an application or report a material fact required to be stated in the application or report.

C. A person having custody of any of the books, accounts, or other records of a licensee shall not willfully refuse to allow the commissioner, upon request, to inspect or make copies of any of those books, accounts, or other records.

D. A person shall not, with intent to deceive a director, manager, officer, employee, auditor, or attorney of a licensee, the commissioner, or a governmental agency make a false entry in the books, accounts, or other records of that licensee, omit to make an entry in those books, accounts, or other records which that person is required to make or alter, conceal, or destroy any of those books, accounts, or other records.

E. A licensee shall not provide, directly or indirectly, financing assistance to an associate of the licensee, except with respect to guarantees and other forms of credit support provided by the licensee in connection with securing funds to be used by the licensee in providing financing assistance to business firms.

F. A licensee shall not provide, directly or indirectly, financing assistance to discharge, or to free other money for use in discharging, in whole or in part, an obligation to an associate of that licensee. This Subsection does not apply to a transaction effected by an associate of a licensee in the normal course of that associate's business involving a line of credit or short-term financing assistance.

G.(1) A licensee shall not provide, directly or indirectly, financing assistance to a business firm to which an associate of that licensee provides financing assistance, either contemporaneously with, or within one year before or after, the providing of financing assistance by the licensee, if the terms on which the licensee provides financing assistance are less favorable to the licensee than the terms on which the associate provides financing assistance to the business firm. If the financing assistance provided by the associate of the licensee is of a different kind from the financing assistance provided by the licensee, the burden shall be on the licensee to prove that the terms on which the licensee provided financing assistance provided by the associate of the licensee is of a different kind from the financing assistance provided by the licensee, and the burden shall be on the licensee to prove that the terms on which the licensee provided financing assistance were at least as favorable to the licensee as the terms on which the associate provided financing assistance to the business firm.

(2) This Subsection does not apply to any of the following:

(a) If the associate is a controlling person of the licensee and is also the only shareholder or member of the licensee.

(b) If the associate is a subsidiary of the licensee.

(c) A transaction effected by an associate of a licensee in the normal course of that associate's business involving a line of credit or short-term financing assistance.

H. An associate of a licensee shall not receive, directly or indirectly, from a person to whom that licensee provides financing assistance, compensation in connection with the providing of that financing assistance or anything of value for procuring, influencing, or attempting to procure or influence the licensee's action with respect to the providing of the financing assistance. This Subsection does not apply to the receipt of fees by an associate of licensee for bona fide closing services performed by that associate if all of the following are true:

(a) The associate, with the consent and knowledge of the person to whom the financing assistance is provided, is designated by the licensee to perform the services.

(b) The services are appropriate and necessary in the circumstances.

(c) The fees for the services are approved as reasonable by the licensee.

(d) The fees for the services are collected by the licensee on behalf of the associate.

I.(1) By such orders or rules the commissioner considers necessary and appropriate, the commissioner may exempt from Subsections E through H of this Section, either unconditionally or upon specified terms and conditions and for specified periods, a person or transaction or class of persons or transactions, if the commissioner finds that the exemption is in the public interest and that the regulation of the person, transaction, or class is not necessary for the purposes of this Chapter.

(2) In exempting a person or transaction or class of persons or transactions, the commissioner shall give consideration, as considered appropriate by the commissioner, to conflict of interest provisions of federal law or regulations that may be applicable to that person or transaction governing participants in federal financing programs.

J.(1) A person who knowingly commits an act which act violates this Section shall be fined not more than ten thousand dollars or shall be imprisoned for not more than one year, or both.

(2) This Subsection does not apply to an act committed or omitted in good faith in conformity with an order, rule, declaratory ruling, or written interpretative opinion of the commissioner, notwithstanding that the order, rule, declaratory ruling, or written interpretative opinion is later amended, rescinded, or repealed, or determined by judicial or other authority to be invalid for any reason.

(3) Nothing in this Chapter limits the power of the state to punish a person for an act which constitutes a crime under any statute.

Acts 1991, No. 506, §1; Acts 2004, No. 806, §1.



RS 51:2398 - General provisions

§2398. General provisions

A. This Chapter shall be liberally construed to accomplish its purposes.

B. A proceeding to promulgate rules or regulations regarding civil penalties under R.S. 51:2396(I) shall be subject to the Administrative Procedure Act.

C. Except as otherwise provided in this Subsection, the provisions of a licensee's incorporating statute apply to the licensee. If a provision of the licensee's incorporating statute conflicts with any provision of this Chapter, this Chapter controls.

Acts 1991, No. 506, §1.



RS 51:2399.1 - Intent

CHAPTER 39-C. RETENTION AND MODERNIZATION ACT

§2399.1. Intent

A. It is the intent of the Legislature of Louisiana that the modernization benefits provided for in this Chapter should be used primarily as an inducement for businesses to remain in the state and not relocate outside the state and to modernize their existing operations in Louisiana.

B. Nothing herein shall be construed to constitute a guarantee or assumption by the state of any debt of any individual, company, corporation, or association or to authorize the credit of the state to be given, pledged, or loaned to any individual, company, corporation, or association.

C. No agency shall incur monetary or personnel costs paid with federal funds for compliance with the provisions of this Chapter when such use of the funds is prohibited by federal law.

Acts 2009, No. 447, §1.



RS 51:2399.2 - Definitions

§2399.2. Definitions

The following words or terms as used in this Chapter shall have the following meaning, unless a different meaning appears from the context:

(1) "Department" means the Department of Economic Development.

(2)(a) "Employer" means a legal person who is engaged in a lawful enterprise not excluded by this Chapter that executes a contract with the department pursuant to the provisions of this Chapter and meets the following elements or elements substantially equivalent thereto:

(b) To qualify for a contract pursuant to this Chapter, employers must be a manufacturer, as defined by North American Industry Classification System (NAICS) codes 113310, 211, 213111, 541360, 311-339, 511-512, and 54171, as the employer's primary function.

(c) The following employers or persons engaged in the following professions or service industries shall not be eligible for any credit under this Chapter:

(i) Retail employers as identified by the North American Industry Classification System code sections 44 and 45.

(ii) Business associations and professional organizations as defined in North American Industry Classification System (NAICS) code 8139.

(iii) State and local government enterprises.

(iv) Real estate agents, operators, and lessors.

(v) Automotive rental and leasing.

(vi) Local solid waste disposal, local sewage systems, and local water systems businesses.

(vii) Nonprofit organizations.

(viii) Employers engaged in the gaming industry as identified by the North American Industrial Classification System code sections 713210 and 721120.

(ix) Attorneys.

(d) The department may promulgate rules annually listing other employers, professions, or service industries which are eligible and not eligible for any credit pursuant to this Chapter, and such rules shall not take effect unless presented to the Louisiana Economic Development Council and approved by both the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs in a public meeting held for such purpose.

(3) "Modernization" means capitalized investment by an employer in technology, machinery, building and/or equipment that meets one of the following provisions:

(a) An increase in the increase of maximum capacity or efficiency of the facility of greater than ten percent. The modernization must result in the facility adopting "best practices" technology for its industry and the company shall establish that without the investment that the facility would be a high risk for closure in the foreseeable future. Modernization does not include the replacing of existing technology with the same or similar technology.

(b) An approved investment from a company with multi-state operations with an established competitive capital project program.

(4) "Project" includes the design, development, installation and construction of a technology, machinery, building and equipment that results in a modernization of an employer's product line, unit, or entire operations that requires at least five million dollars of investment.

(5) "Qualified expenditures" means amounts classified as capital expenditures for federal income tax purposes plus exclusions from capitalization provided for in Internal Revenue Code Section 263(a)(1)(A) through (L), minus the capitalized cost of land, capitalized leases of land, capitalized interest, and the capitalized cost for the purchase of an existing building. When an employer purchases an existing building and capital expenditures are used to rehabilitate the building, only the costs of the rehabilitation shall be considered qualified expenditures. Additionally, an employer shall be allowed to increase his qualified expenditures to the extent an employer's capitalized basis is properly reduced by claiming a federal credit.

Acts 2009, No. 447, §1.



RS 51:2399.3 - Modernization tax credit

§2399.3. Modernization tax credit

A.(1) Except as provided in Subsection B of this Section, an employer may earn and apply for and, if qualified, be granted a refundable credit on any income or corporation franchise tax liability owed to the state by the employer seeking to claim the credit, in the amount approved by the secretary of the department for the amount of qualified expenditures incurred by the employer for a modernization. Except as otherwise provided in this Paragraph, the refundable credit shall be allowed against the income tax for the taxable period in which the credit is earned and the franchise tax for the taxable period following the period in which the credit is earned.

NOTE: Subparagraphs (A)(2)(a) and (b) as amended by Acts 2015, No. 125, §3, eff. until June 30, 2018.

(2)(a) For credits approved prior to July 1, 2015, the following shall apply:

(i) The credits approved by the department shall be granted at the rate of five percent of the amount of qualified expenditures incurred by the employer for modernization with the credit divided in equal portions for five years, subject to the limitations provided for in other Paragraphs of this Subsection.

(ii) The total amount of modernization tax credits granted by the Department of Economic Development in any calendar year shall not exceed ten million dollars irrespective of the year in which claimed. The department shall by rule establish the method of allocating available tax credits to applicants, including but not limited to a first come, first served system, reservation of tax credits for a specified time period, or other method which the department, in its discretion, may find beneficial to the program. In the event that the total amount of credits granted in any calendar year is less than seven million two hundred thousand dollars, any residual amount of unused credits shall carry forward for use in subsequent years and may be granted in addition to the seven million two hundred thousand dollar limit for each year.

(b) For credits approved on and after July 1, 2015, the following shall apply:

(i) The credits approved by the department shall be granted at the rate of three and six-tenths of one percent of the amount of qualified expenditures incurred by the employer for modernization with the credit divided in equal portions for five years, subject to the limitations provided for in other Paragraphs of this Subsection.

(ii) The total amount of modernization tax credits granted by the Department of Economic Development in any calendar year shall not exceed seven million two hundred thousand dollars irrespective of the year in which claimed. The department shall by rule establish the method of allocating available tax credits to applicants, including but not limited to a first come, first served system, reservation of tax credits for a specified time period, or other method which the department, in its discretion, may find beneficial to the program. In the event that the total amount of credits granted in any calendar year is less than seven million two hundred thousand dollars, any residual amount of unused credits shall carry forward for use in subsequent years and may be granted in addition to the seven million two hundred thousand dollar limit for each year.

NOTE: Subsections (A)(2)(a) and (b) as amended by Acts 2015, No. 125, §§6, 8, eff. July 1, 2018.

(2)(a) The credits approved by the department shall be granted at the rate of five percent of the amount of qualified expenditures incurred by the employer for modernization with the credit divided in equal portions for five years, subject to the limitations provided for in other Paragraphs of this Subsection.

(b) The total amount of modernization tax credits granted by the Department of Economic Development in any calendar year shall not exceed ten million dollars irrespective of the year in which claimed. The department shall by rule establish the method of allocating available tax credits to applicants, including but not limited to a first come, first served system, reservation of tax credits for a specified time period, or other method which the department, in its discretion, may find beneficial to the program. In the event that the total amount of credits granted in any calendar year is less than ten million dollars, any residual amount of unused credits shall carry forward for use in subsequent years and may be granted in addition to the ten million dollar limit for each year.

(c) An employer earns the modernization tax credits in the year in which the project is placed in service, but the employer may not claim modernization tax credits until the department signs a project completion form. No project placed in service before July 1, 2011, shall be eligible for the tax credit authorized pursuant to the provisions of this Section.

(d) After approving modernization tax credits for an employer, the department shall issue a tax credit certificate, a copy of which is to be attached to the tax return of the employer. The tax credit certificate shall contain the employer's name, address, tax identification number, the amount of credit, and other information required by the Department of Revenue. The tax credit certificate, unless rescinded by the department, shall be accepted by the Department of Revenue as proof of the credit.

(e) The Department of Economic Development shall maintain a list of the tax credit certificates issued.

(3)(a) All entities taxed as corporations for Louisiana income or corporation franchise tax purposes shall claim any credit allowed under this Section on their corporation income and corporation franchise tax return.

(b) Individuals shall claim any credit allowed under this Section on their individual income tax return.

(c) Estates or trusts shall claim any credit allowed under this Section on their fiduciary income tax returns.

(d) Entities not taxed as corporations shall claim any credit allowed under this Section on the returns of the partners or members as follows:

(i) Corporate partners or members shall claim their share of the credit on their corporation income or corporation franchise tax returns.

(ii) Individual partners or members shall claim their share of the credit on their individual income tax returns.

(iii) Partners or members that are estates or trusts shall claim their share of the credit on their fiduciary income tax returns.

B. A retention and modernization tax credit shall expire and have no value or effect on tax liability beginning with the eleventh tax year after the tax year in which it was originally granted.

Acts 2009, No. 447, §1; Acts 2015, No. 125, §3, eff. July 1, 2015, §6, eff. July 1, 2018; Acts 2016, 1st Ex. Sess., No. 29, §2, eff. April 1, 2016.

NOTE: See Acts 2016, 1st Ex. Sess., No. 29, §2, regarding effectiveness.



RS 51:2399.4 - Modernization tax credit approval

§2399.4. Modernization tax credit approval

A. The department, after consultation with the executive director of the Louisiana Workforce Commission and the secretary of the Department of Revenue, may issue modernization tax credits provided the employer meets the requirements established by Subsection B of this Section. Nothing in this Chapter shall establish a right of the employer to receive retention and modernization tax credits unless approved by the department.

B. The employer shall establish one of the following:

(1) An increase in the increase of maximum capacity or efficiency of the facility of greater than ten percent.

(2) An approved investment from a company with multi-state operations with an established competitive capital project program.

C.(1) No contract shall be executed pursuant to this Chapter with an employer who has defaulted on or otherwise not repaid any loan or other obligation involving public funds nor with any employer who has ever declared bankruptcy under which an obligation of the employer to pay or repay public funds or monies was discharged as part of such bankruptcy.

(2) No contract shall be executed under this Chapter with an employer who is in default on any filing or payment with or to the state or any of its agencies or political subdivisions and in which an assessment or judgment that is final and non-appealable has been rendered, and remains outstanding, in favor of the state, or any of its agencies, or political subdivisions.

Acts 2009, No. 447, §1.



RS 51:2399.5 - Promulgation of rules

§2399.5. Promulgation of rules

The Department of Economic Development, the Louisiana Workforce Commission and the Department of Revenue shall each promulgate such rules, in accordance with the Administrative Procedure Act, as may be necessary to implement the provisions of this Chapter.

Acts 2009, No. 447, §1.



RS 51:2399.6 - False or fraudulent information in making application, claim for credit or other instrument; penalties

§2399.6. False or fraudulent information in making application, claim for credit or other instrument; penalties

A. Any person making an application, claim for a tax credit, or any report, return, statement, or other instrument or providing any other information pursuant to the provisions of this Chapter who willfully makes a false or fraudulent application, claim, report, return, statement, invoice, or other instrument or who willfully provides any false or fraudulent information, any person who willfully aids or abets another in making such false or fraudulent application, claim, report, return, statement, invoice, or other instrument, or any person who willfully aids or abets another in providing any false or fraudulent information, shall be guilty, upon conviction, of a felony and shall be punished by the imposition of a fine of not less than one thousand dollars and not more than fifty thousand dollars, or imprisoned for not less than two years and not more than five years, or both.

B. Any person convicted of a violation of this Section shall be liable for the repayment of all credits which were granted to the employer. Interest shall be due on such credits at the rate of fifteen percent per annum.

Acts 2009, No. 447, §1.



RS 51:2401 - Louisiana Innovation Council

CHAPTER 40. LOUISIANA INNOVATION COUNCIL

§2401. Louisiana Innovation Council

A. There is hereby established the Louisiana Innovation Council within the Department of Economic Development which shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:801.

B. The council shall be composed of the following members:

(1) The governor or the governor's designee.

(2) The secretary of economic development.

(3) The commissioner of higher education.

(4) The executive director of the Louisiana Workforce Commission.

(5) The president of the Louisiana Community and Technical College System.

(6) The state superintendent of education.

(7) The chair of the Senate Committee on Commerce, Consumer Protection and International Affairs, or his designee.

(8) The chair of the House of Representatives Committee on Commerce, or his designee.

(9) Two statewide representatives, appointed by the president of the Senate, of which one shall be an entrepreneur.

(10) Two statewide representatives, appointed by the speaker of the House of Representatives, of which one shall be an entrepreneur.

(11) Eight entrepreneurs in the state, appointed by the governor.

(12) Four statewide representatives, appointed by the governor.

(13) The chief executive officer of the Council for A Better Louisiana, or his designee.

(14) The chair of Blueprint Louisiana, or his designee.

(15) The chair of the Committee of 100 for Economic Development, or his designee.

(16) The president of the Southern University System, or his designee.

(17) The president of the University of Louisiana System, or his designee.

(18) The president of the Louisiana State University System, or his designee.

(19) One representative appointed by the Louisiana Association of Independent Colleges and Universities.

C. The council shall have as its mission to shape an innovation-based vision for Louisiana and coordinate activities in the statewide innovation agenda.

D. The duties of the council shall include, but are not limited to the following:

(1) Recognize and communicate economic diversification and innovation efforts as key state economic development priorities.

(2) Shape the Louisiana innovation agenda, including strategic objectives, activities and investment opportunities related to targeted research investments, commercialization efforts, entrepreneurship services, risk capital development, and the development of new, high-growth industry segments.

(3) Assist in the development of a workforce pipeline that supports innovation, including efforts to cultivate talent in Louisiana's pre-kindergarten through twelfth grade education systems, community and technical colleges, universities, and other relevant workforce development programs.

(4) Assist in the coordination of related policies, programs, and investments, including those already in place, including but not limited to angel investor tax credits and state venture capital investments.

(5) Develop prioritized recommendations on an annual basis to address part or all of the Louisiana innovation agenda.

(6) Evaluate in the first year topics such as technology transfer, high-growth industry segments and a Georgia Research Alliance model for Louisiana, including an organizational model, operational model, and a proposed start-up budget for a Louisiana Research Alliance based on best practices of other states.

E.(1) The council shall adopt such rules and procedures as it shall find necessary for the conduct of the activities and meetings of the council.

(2) No action shall be taken by the council except by a favorable vote of a majority of the members.

(3) The governor shall appoint the chair and vice chair of the council from its membership. All other officers, if any, shall be elected by the council from its membership.

F. The members of the council shall serve without compensation. Council members who are employees or elected public officials of the state of Louisiana or a political subdivision thereof may seek reimbursement of travel expenses from their agency or department, in accordance with PPM 49.

G. The council shall make, or cause to be made, all such studies, reviews, or analysis which it finds necessary to effect its purpose.

H. The council may receive and expend funds appropriated or otherwise made available by the legislature or from any other source, including donations or gifts of money or services from public or private organizations or from any other sources, to be utilized for the purposes of the council.

I. By February 1, 2010, the council shall present a status report on the development of the models and start-up budget for a Louisiana Research Alliance to the Senate Committee on Commerce, Consumer Protection and International Affairs and the House Committee on Commerce, meeting jointly. Prior to March 1, 2010, the council shall submit its recommended Louisiana Research Alliance organizational model, operational model, and start-up budget for review by the Joint Legislative Committee on the Budget.

Acts 2009, No. 82, §1.



RS 51:2402 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

§2402. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 51:2403 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

§2403. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 51:2404 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

§2404. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 51:2405 - Repealed by Acts 1997, No. 1116, 2.

§2405. Repealed by Acts 1997, No. 1116, §2.



RS 51:2406 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

§2406. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 51:2421 - AFTERMARKET CRASH PARTS

CHAPTER 41. AFTERMARKET CRASH PARTS

§2421. Purpose

The purpose of this Chapter is to regulate the use of aftermarket crash parts by requiring disclosure when any use is proposed of an aftermarket, nonoriginal equipment manufacturer's crash part, and by requiring that the manufacturers of such aftermarket crash parts be identified.

Acts 1990, No. 765, §1, eff. Jan. 1, 1991.



RS 51:2422 - Definitions

§2422. Definitions

A. "Aftermarket crash part" means a replacement for any of the nonmechanical sheet metal or plastic parts which generally constitute the exterior of a motor vehicle, including inner and outer panels.

B. "Installer" means an individual who actually does the work of replacing or repairing parts of a motor vehicle.

C. "Insurer" means an insurance company and any person authorized to represent the insurer with respect to a claim.

D. "Nonoriginal equipment manufacturer (non-OEM) aftermarket crash part" means aftermarket crash parts not made for or by the manufacturer of the motor vehicle.

E. "Repair facility" means any motor vehicle dealer, garage, body shop, or other commercial entity which undertakes the repair or replacement of those parts that generally constitute the exterior of a motor vehicle.

Acts 1990, No. 765, §1, eff. Jan. 1, 1991.



RS 51:2423 - Identification

§2423. Identification

Any aftermarket crash part supplied by a nonoriginal equipment manufacturer for use in this state after the effective date of this Chapter shall have affixed thereto or inscribed thereon the logo or name of its manufacturer. Such manufacturer's logo or name shall be visible after installation whenever practicable.

Acts 1990, No. 765, §1, eff. Jan. 1, 1991.



RS 51:2424 - Disclosure

§2424. Disclosure

A. No insurer shall specify the use of non-OEM aftermarket crash parts in the repair of an insured's motor vehicle, nor shall a repair facility or installer use non-OEM aftermarket parts to repair a vehicle, unless the insured is so advised in writing.

B. In all instances where non-OEM aftermarket crash parts are intended for use by an insurer:

(1) The written estimate shall clearly identify each such part.

(2) A disclosure document containing the following information in ten point type or larger type shall appear on or be attached to the insured's copy of the estimate: "This estimate has been prepared based on the use of crash parts supplied by a source other than the manufacturer of your motor vehicle. Warranties applicable to these replacement parts are provided by the manufacturer or distributor of these parts rather than the manufacturer of your vehicle."

Acts 1990, No. 765, §1, eff. Jan. 1, 1991.



RS 51:2425 - Enforcement

§2425. Enforcement

Any violation of the provisions of this Chapter shall be enforced through the unfair trade practices provisions of the Insurance Code and shall be enforced by the penalties provided for in said provisions.

Acts 1990, No. 765, §1, eff. Jan. 1, 1991.



RS 51:2451 - LOUISIANA QUALITY JOBS

CHAPTER 42. LOUISIANA QUALITY JOBS

PROGRAM ACT

§2451. Short title

This Chapter shall be known and may be cited as the "Louisiana Quality Jobs Program Act".

Acts 1995, No. 1238, §1, eff. July 1, 1995.



RS 51:2452 - Intent

§2452. Intent

A. It is the intent of the Louisiana Legislature that the quality jobs benefits provided for in this Chapter in contracts for which an application is filed with the department after May 1, 2002, should be used primarily as an inducement for businesses to locate or expand existing operations in Louisiana in accordance with Louisiana Vision 2020 and the Department of Economic Development's focus on Louisiana's traditional and seed clusters: Advanced Materials; Agriculture, Forest and Food Technology; Durable Goods (Marine, Automotive, Aviation); Entertainment; Information Technology; Biotechnology, Biomedical, and Medical Industries serving rural hospitals; Logistics and Transportation; Oil and Gas and Energy; and Petrochemical and Environmental Technology. A business operation should be considered for quality jobs benefits only if the business meets the provisions of R.S. 51:2453(2). It is the further intent of the Louisiana Legislature that the following should apply to quality jobs benefits provided both before and after that date:

(1) The state of Louisiana provide appropriate incentives to support employers who will make significant contributions to the development of the economy of the state of Louisiana.

(2) The amount of such incentives provided or made available to employers shall be directly related to the new direct jobs created as a result of the employer locating or expanding existing operations in the state of Louisiana.

(3) The Louisiana Department of Economic Development, the Louisiana Department of Revenue, and the Louisiana Workforce Commission shall implement the provisions of this Chapter and exercise all powers as authorized in this Chapter. The exercise of powers conferred by this Chapter shall be deemed and held to be the performance of essential public purposes.

B. Nothing herein shall be construed to constitute a guarantee or assumption by the state of Louisiana of any debt of any individual, company, corporation, or association or to authorize the credit of the state of Louisiana to be given, pledged, or loaned to any individual, company, corporation, or association.

C. No agency shall incur monetary or personnel costs paid with federal funds for compliance with the provisions of this Chapter when such use of the funds is prohibited by federal law.

Acts 1995, No. 1238, §1, eff. July 1, 1995; Acts 1996, 1st Ex. Sess., No. 39, §1, eff. May 7, 1996; Acts 2000, No. 46, §2, eff. June 28, 2000; Acts 2002, 1st Ex. Sess., No. 153, §1, eff. May 1, 2002; Acts 2003, No. 47, §1, eff. May 22, 2003; Acts 2005, No. 326, §1; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2009, No. 438, §11(A).



RS 51:2453 - Definitions

§2453. Definitions

The following words or terms as used in this Chapter shall have the following meaning, unless a different meaning appears from the context:

(1) "Benefit rate" means the following percentages:

(a) For new direct jobs created which pay at least fourteen dollars and fifty cents per hour inclusive of wages and the value of the health care benefits paid or offered in accordance with Paragraph (2) of this Section, the benefit rate shall be five percent, provided that at least fifty percent of the employees holding new direct jobs accept the health care benefits offered.

(b) For new direct jobs created which pay at least nineteen dollars and ten cents per hour inclusive of wages and the value of the health care benefits paid or offered in accordance with Paragraph (2) of this Section, the benefit rate shall be six percent, provided that at least fifty percent of the employees holding new direct jobs accept the health care benefits offered.

(2) "Employer" shall mean a legal person who executes a contract with the department pursuant to the provisions of this Chapter and who offers, or will offer within ninety days of the effective date of qualifying for the incentive rebates pursuant to the provisions of this Chapter, a basic health benefits plan to the individuals it employs in new direct jobs in this state which shall be determined by the Department of Economic Development to have a value of at least one dollar and twenty-five cents per hour.

(a) The "basic health benefits plan" or the "health insurance coverage" required to be offered or provided by this Paragraph shall also include coverage for basic hospital care, and coverage for physician care, as well as coverage for health care, which shall be the same coverage as is provided to employees employed in a bona fide executive, administrative, or professional capacity by the employer who are exempt from the minimum wage and maximum hour requirements of the federal Fair Labor Standards Act, 29 U.S.C.A. §201, et seq.

(b) To qualify for a contract pursuant to this Chapter, employers must meet one of the following provisions:

(i) Must be one of the following six Vision 2020 cluster industries: biotechnology, biomedical, and medical industries serving rural hospitals; micromanufacturing; software, auto regulation, Internet, and telecommunications technologies; environmental technology; food technologies; and advanced materials. Any cluster of industries added after May 1, 2002, shall qualify for a contract pursuant to this Chapter, if it qualifies under Items (ii) through (vi) of this Subparagraph.

(ii) Must be a manufacturer, as defined by North American Industry Classification System (NAICS) codes 113310, 211, 213111, 541360, 311-339, 511-512, and 54171, as the employer's primary function.

(iii) Must be an oil and gas field services business as defined in North American Industry Classification System (NAICS) code 213112 which has new direct jobs that pay not less than thirty thousand dollars per year and meet the health insurance benefits required under this Paragraph and have Louisiana as the national or regional headquarters of a multistate business whose service territory includes at least Louisiana and the Gulf of Mexico.

(iv) Must have, or will have within one year, sales of at least fifty percent of its total sales to out-of-state customers or buyers, to in-state customers or buyers if the products or service is resold by the purchaser to an out-of-state customer or buyer for ultimate use, or to the federal government.

(v) Must be located in an area designated by the Department of Economic Development as a distressed region. A distressed region shall be either of the following:

(aa) A parish which is within the lowest twenty-five percent of parishes based on per capita income.

(bb) A census tract block group that is below the state median per capita income, based upon the latest federal decennial census.

(cc) If an area is designated a distressed region, such designation shall be maintained for the period of the initial quality jobs contract executed pursuant to this Chapter and during the renewal period of any such contract. To qualify, an employer shall either be located in a distressed region or at least fifty percent of the new direct jobs of the employer shall be filled by persons who reside in a distressed region.

(c) The following employers or persons engaged in the following professions or service industries shall not be eligible for any rebate under this Chapter:

(i) Retail employers as identified by the North American Industry Classification System code sections 44 and 45.

(ii) Business associations and professional organizations as defined in North American Industry Classification System (NAICS) code 8139.

(iii) State and local government enterprises.

(iv) Real estate agents, operators, and lessors.

(v) Automotive rental and leasing.

(vi) Local solid waste disposal, local sewage systems, and local water systems businesses.

(vii) Nonprofit organizations, unless the Department of Economic Development determines that the new direct jobs created by the organization would have a significant impact on Louisiana.

(viii) Employers engaged in the gaming industry as identified by the North American Industrial Classification System code sections 713210 and 721120.

(ix) Attorneys.

(d) The Department of Economic Development may promulgate rules annually listing other employers, professions, or service industries which are eligible and are not eligible for any rebate pursuant to this Chapter and such rules shall not take effect unless presented to and approved by both the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs in a public meeting held for such purpose.

(3) "Gross payroll" means wages for the new direct jobs as defined herein upon which the particular benefit rate is calculated.

(4) "New direct job" means employment in this state of an employee working at the average hours per week provided for in R.S. 51:2455(E)(2), who was not previously on an employer's payroll in Louisiana, nor previously on the payroll of such employer's parent entity, subsidiary, or affiliate in Louisiana, or previously on the payroll of any business whose physical plant and employees are substantially the same as those of the employer in Louisiana. Such job shall be with an employer that has qualified to receive a rebate pursuant to the provisions of this Chapter, which job did not exist in this state prior to the effective date the application was filed by the employer with the Department of Economic Development pursuant to the provisions of R.S. 51:2455 and which job is filled by an individual domiciled in the state of Louisiana. "New direct job" shall not mean any job that is a result of job shifts due to the gain or loss of an in-state contract to supply goods and services. "New direct job" shall not mean any employees who were retained following the acquisition of all or part of an in-state business by an employer.

(5) "Wages" means all remuneration for services from whatever source, including commissions and bonuses and the cash value of all remuneration in any medium other than cash, and dismissal payments which the employer is required by law or contract to make. Gratuities customarily received by an individual in the course of his work from persons other than his employer shall be treated as wages received from his employer. The reasonable cash value of remuneration in any medium other than cash and the reasonable amount of gratuities shall be estimated and determined in accordance with the Internal Revenue Code and its rules and regulations. The term "wages" shall not include the following:

(a) The amount of any payment with respect to services performed after January 1, 1951, to or on behalf of an individual in its employ under a plan or system established by an employer which makes provision for individuals in its employ generally, or for a class or classes of such individuals, including any amount paid by an employer for insurance or annuities, or into a fund to provide for any such payment, on account of:

(i) Retirement.

(ii) Sickness or accident disability.

(iii) Medical and hospitalization expenses in connection with sickness or accident disability.

(iv) Death, provided the individual in its employ:

(aa) Has not the option to receive, instead of provision for such death benefit, any part of such payment or, if such death benefit is insured, any part of the premium or contributions to premiums paid by his employer.

(bb) Has not the right, under the provisions of the plan or system or policy of insurance providing for such death benefit, to assign such benefit or to receive cash consideration in lieu of such benefit either upon his withdrawal from the plan or system providing for such benefit or upon the termination of such plan or system or policy of insurance or of his services with such employer.

(v) A bona fide thrift or savings fund, providing:

(aa) Such payment is conditioned upon a payment of a substantial sum by such individuals in its employ.

(bb) Such sum paid by the employer cannot under the provisions of such plan be withdrawn by an individual more frequently than once in any twelve-month period, except upon an individual's separation from that employment.

(b) Any payment made to, or on behalf of, an employee or his beneficiary under a cafeteria plan of the type described in 26 U.S.C. 125 and referred to in 26 U.S.C. 3306(b)(5)(G).

(c) Any payment made, or benefit furnished, to or for the benefit of an employee if at the time of such payment or such financing it is reasonable to believe that the employee will be able to exclude such payment or benefit from income under an educational assistance program as described in 26 U.S.C. 127 or a dependent care assistance program as described in 26 U.S.C. 129 and as referred to in 26 U.S.C. 3306(b)(13).

(d) The payment by an employer, without deduction from the remuneration of the individual in its employ, of the tax imposed upon such individual in its employ under Section 3101 of the federal Internal Revenue Code with respect to domestic services in a private home of the employer or for agricultural labor performed after December 31, 1980.

(e) Dismissal payments which the employer is not required by law or contract to make.

(f) The value of any meals and lodging furnished by or on behalf of an employer to an individual in his employ, provided the meals and lodging are furnished on the business premises of the employer for the convenience of the employer.

(6) "Health care benefits" means the amount of any payment to or on behalf of an individual in its employ under a plan or system established by an employer which makes provision for individuals in its employ generally, or for a class or classes of such individuals, including any amount paid by an employer for insurance or annuities, or into a fund to provide for any such payment for a basic health benefits plan or the health insurance coverage, or the value of the health benefits plan or health insurance coverage offered by the employer to an individual it employs. The value of health care benefits which are offered in accordance with Paragraph (2) of this Section shall be deemed as having been paid for purposes of determining a benefit rate, regardless of whether the employee accepts the plan or coverage offered, provided that at least fifty percent of the employees holding new direct jobs accept the health care benefits offered.

Acts 1995, No. 1238, §1, eff. July 1, 1995; Acts 1996, 1st Ex. Sess., No. 39, §1, eff. May 7, 1996; Acts 2002, 1st Ex. Sess., No. 110, §1, eff. July 1, 2002; Acts 2002, 1st Ex. Sess., No. 153, §1, eff. May 1, 2002; Acts 2003, No. 47, §1, eff. May 22, 2003; Acts 2003, No. 847, §1, eff. July 1, 2003; Acts 2003, No. 1240, §1, eff. July 1, 2003; Acts 2004, No. 899, §1; Acts 2005, No. 326, §1; Acts 2007, No. 387, §1, eff. July 10, 2007; Acts 2009, No. 438, §11(A); Acts 2011, No. 353, §1, eff. June 29, 2011.



RS 51:2454 - Rebate approval

§2454. Rebate approval

A. The state Board of Commerce and Industry, or its successor, after consultation with the secretaries of the Louisiana Workforce Commission and the Department of Revenue, with the approval of the governor, may enter into a contract with an employer complying with the provisions of this Chapter for a period of up to five years. A contract with an employer shall be limited to a single physical location, and the benefits the employer shall receive shall be based solely upon the operations at that location. An employer may have more than one contract covering multiple locations; however, eligibility of each location shall be determined separately, with the exception that, in determining new direct jobs, the department shall certify that the employer has a net overall increase in employment statewide for each new direct job.

B. A contract may be renewed under any of the following circumstances:

(1) A five-year renewal may be authorized if:

(a) The applicant has complied with all the terms of the contract and has not performed any act, nor failed to perform any act, which would have made the applicant liable for suspension, and has complied with the provisions of this Chapter; and

(b) The statutory minimum hourly wage for the new direct jobs subject to each benefit rate required when the contract was entered into has increased by an amount which is no less than the greater of either of the following:

(i) The percentage increase in the Consumer Price Index published by the United States Department of Labor for the five years of the initial term of the contract, compounded.

(ii) Two percent for the five years of the initial term of the contract, compounded.

(2) If the applicant is a franchise of the National Basketball Association and is a party to an unexpired contract, the existing contract may be renewed or extended for a term commensurate with the term of not more than ten years.

(a) The incentive offered in a contract which is renewed or extended pursuant to the provisions of this Paragraph shall be limited to the payroll-based rebate which is provided in R.S. 51:2455 and, notwithstanding any other provision of this Chapter to the contrary, including R.S. 51:2456(B), no other incentive payment of any type shall be available under such contract.

(b) For any contract renewed or extended pursuant to the provisions of this Paragraph, the secretary of the Department of Economic Development shall report to the Joint Legislative Committee on the Budget regarding the actual number of jobs for which the franchise received payment under the contract. The report shall be made within six months of the end date of a contract executed pursuant to the provisions of this Paragraph, and no such contract shall be renewed without the report having been provided to the committee. The report shall contain a comparison of the number of new direct jobs reported at the beginning of the contract with the number of new direct jobs reported six months prior to the end date of the contract.

C.(1) No contract shall be executed under this Chapter with an employer who has defaulted on or otherwise not repaid any loan or other obligation involving public funds nor with any employer who has ever declared bankruptcy under which an obligation of the employer to pay or repay public fund or monies was discharged as part of such bankruptcy.

(2) No contract shall be executed under this Chapter with any employer who is in default on any filing or payment with or to the state or any of its agencies or political subdivisions and in which an assessment or judgement that is final and nonappealable has been rendered, and remains outstanding, in favor of the state, or any of its agencies, or political subdivisions.

(3) Violation of the provisions of this Subsection shall void the contract and any rebates paid to the employer prior to the date of discovery of such violation shall be added to the income tax liability of the employer for the taxable year in which the discovery occurred, with interest from the date of violation, and the employer shall receive no further rebates pursuant to this Chapter.

(4) Every contract executed pursuant to this Chapter shall include a requirement that if the employer receives a rebate under this Chapter and an assessment or judgment that is final and nonappealable has been rendered against the employer in favor of the state or any of its agencies or political subdivisions, then the contract shall be suspended pending satisfaction of the assessment or judgment and no rebate shall accrue to the employer under the contract during the period of suspension.

D. Every contract executed pursuant to this Chapter shall include the following requirements:

(1) If the employer receives a rebate under this Chapter and it is subsequently determined that the employer did not qualify for such rebate, the future rebates issued to the employer shall be reduced by the amount of such rebate monies previously received by the employer.

(2) If there are no future rebates from which to deduct the amount owed back to the state, the tax liability of the employer for the taxable period in which the determination was made shall be increased by the amount of such rebate monies previously received by the employer.

(3) The secretary of the Department of Revenue may recover any rebates previously granted to an employer but which rebates are disallowed as authorized by R.S. 47:1561.2. The contract shall provide that the employer shall waive prescription for the purposes of recovering any disallowed rebates.

Acts 1995, No. 1238, §1, eff. July 1, 1995; Acts 2000, No. 46, §2, eff. June 28, 2000; Acts 2002, 1st Ex. Sess., No. 153, §1, eff. May 1, 2002; Acts 2004, No. 699, §§4, 5; Acts 2004, No. 899, §§1, 2; Acts 2007, No. 387, §1, eff. July 10, 2007; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2012, No. 219, §1, eff. May 22, 2012.



RS 51:2455 - Incentive rebates

§2455. Incentive rebates

NOTE: Subsection (A) as amended by Acts 2015, No. 126, §2, eff. until June 30, 2018.

A. (1) An employer who has entered into a contract may receive a rebate for the taxable periods specified in the contract entered into pursuant to the provisions of this Chapter in an amount which shall be equal to the benefit rate as defined in R.S. 51:2453(1), multiplied by the gross payroll, as defined in R.S. 51:2453(3), of new direct jobs as defined in R.S. 51:2453(4), for the taxable period as verified by the Department of Economic Development through the use of information provided to it by the Louisiana Workforce Commission. In no instance shall a rebate be determined by multiplying the value of the health care benefits by the benefit rate.

(2) For projects for which an advance notification was filed on or after July 1, 2015, pursuant to this Section, no rebate shall exceed the amount of the benefit rate as defined in R.S. 51:2453(1), multiplied by eighty percent of the gross payroll, as defined in R.S. 51:2453(3), of new direct jobs as defined in R.S. 51:2453(4), for the taxable period as verified by the Department of Economic Development through the use of information provided to it by the Louisiana Workforce Commission. In no instance shall a rebate be determined by multiplying the value of the health care benefits by the benefit rate.

NOTE: Subsection (A) as amended by Acts 2015, No. 126, §§3, 6, eff. July 1, 2018.

A. An employer who has entered into a contract may receive a rebate for the taxable periods specified in the contract entered into pursuant to the provisions of this Chapter in an amount which shall be equal to the benefit rate as defined in R.S. 51:2453(1), multiplied by the gross payroll, as defined in R.S. 51:2453(3), of new direct jobs as defined in R.S. 51:2453(4), for the taxable period as verified by the Department of Economic Development through the use of information provided to it by the Louisiana Workforce Commission. In no instance shall a rebate be determined by multiplying the value of the health care benefits by the benefit rate.

B. Notwithstanding anything to the contrary in either Chapter 1 or Chapter 5 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, as amended,1 the following rules shall apply with respect to the application of the rebate allowed in Subsection A of this Section:

(1) The incentive rebate allowed a corporation classified under Subchapter S of the Internal Revenue Code of 1954, as amended,2 as an S corporation shall be paid to the S corporation entity and not the individual shareholders of the corporation.

(2) The incentive rebate allowed a partnership, limited liability partnership, or limited liability company shall be paid to such entity and shall not be paid to the individual partners or members of such entity.

C. Notwithstanding any other provision of law to the contrary in Title 47 of the Louisiana Revised Statutes of 1950, as amended, the secretary of the Department of Revenue shall make the rebate authorized in this Section from the current collections of the taxes imposed by Chapter 1 or Chapter 5 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, as amended.3 The right to such rebate shall not be subject to the requirements of R.S. 47:1621(B).

D.(1) In order to receive a contract for the rebate pursuant to the provisions of this Chapter, an employer shall apply to the Department of Economic Development. The application shall be on a form prescribed by the department and shall contain such information as may be required by the department to determine if the applicant is qualified.

(2) The application shall contain a sworn statement by a duly authorized officer of the employer listing the names of persons or other entities who have received or who will receive any payment or other consideration from the employer for the purpose of representing the employer in applying for or receiving the benefits provided for in this Chapter.

NOTE: See Acts 2015, No. 126, §6, regarding effectiveness until June 30, 2016.

(3) Applications shall be filed no later than twenty-four months after the filing of the advance notification, except for advances filed on or after January 1, 2014, and before January 31, 2014, applications may be filed at any time prior to January 31, 2016.

E. In order to qualify to receive such rebate, the employer applying shall be required to:

(1) Have an annual gross payroll for a minimum of five new direct jobs which equals or exceeds five hundred thousand dollars for the employer's fiscal year for which the employer is applying for his third annual rebate. Employers with no more than fifty employees shall have an annual gross payroll for a minimum of five new direct jobs which equals or exceeds two hundred fifty thousand dollars for the employer's fiscal year for which the employer is applying for his third annual rebate.

(2) Have a number of full-time employees working an average of thirty or more hours per week in new direct jobs equal to or in excess of seventy percent of the total number of new direct jobs in order to qualify.

F. The department shall determine if the applicant is qualified to receive rebates authorized in this Chapter.

G. Upon approval of such an application, the Department of Economic Development shall notify the Department of Revenue and shall provide it with a copy of the application. The Department of Revenue may require the qualified employer to submit such additional information as may be necessary to administer the provisions of this Chapter. The approved employer shall file applications for rebates with the Department of Economic Development to show its continued eligibility for the rebates, as provided in R.S. 51:2457. The employer may be audited by the Department of Economic Development to verify such eligibility. The approved contract between the employer and the Department of Economic Development shall authorize the continued rebate as long as the employer retains its eligibility as defined in and established pursuant to this Section and R.S. 51:2453 and 2457 and within the limitations contained in this Chapter, as it existed at the time of such approval.

H. An employer's benefit rate shall be determined annually using employer information from the employer's fiscal year for which the rebate is claimed.

Acts 1995, No. 1238, §1, eff. July 1, 1995; Acts 1996, 1st Ex. Sess., No. 39, §1, eff. May 7, 1996; Acts 2000, No. 46, §2, eff. June 28, 2000; Acts 2002, 1st Ex. Sess., No. 153, §1, eff. May 1, 2002; Acts 2007, No. 387, §1, eff. July 10, 2007; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2011, No. 353, §1, eff. June 29, 2011; Acts 2015, No. 126, §2, eff. July 1, 2015; §3, eff. July 1, 2018; Acts 2016, 1st Ex. Sess., No. 28, §2, eff. April 1, 2016.

1 R.S. 47:1 et seq.; R.S. 47:2171 et seq.

2 26 U.S.C.A. §1361 et seq.

3 R.S. 47:1 et seq.



RS 51:2456 - Rebate; payments

§2456. Rebate; payments

A. The rebates authorized in this Chapter shall be paid annually after the employer has filed its application for annual rebate at the end of the employer's fiscal year with the Department of Economic Development, and the department has determined from the information submitted along with such application as provided for in R.S. 51:2457 that the employer is eligible for such rebate for such year.

B.(1) In addition to the rebates provided in this Chapter, an employer who has executed a contract under the provisions of this Chapter and who meets the requirements of R.S. 51:2455(E) shall be entitled to either:

(a)(i) The rebate of sales and use taxes imposed by the state, and imposed by any political subdivision as provided for in Item (B)(1)(a)(ii) of this Section, on purchases of materials used in the construction of a building, or any addition or improvement thereon, for housing any legitimate business enterprise and machinery and equipment used in that enterprise.

(ii) When an advance notification to file an application for benefits under this Chapter is received by the department, the department shall notify the appropriate local governing body, including the office of the sheriff in the case of a law enforcement district, of receipt of the advance notification. An endorsement resolution or letter of approval shall be submitted by the appropriate local governing body within ninety days of receipt of notification from the department that an advance notification to file an application for benefits under this Chapter has been received. If a local governing body fails to submit an endorsement resolution, written reasons for denial, or a written request for delay of consideration of the application within the time allowed, the board may unilaterally approve or deny the request for the rebate of the sales and use taxes imposed by the state only. In the event that all local sales and use taxes are dedicated and are unavailable to be rebated, no endorsement resolution shall be required of a local governing authority before the board considers its application for benefits under this Chapter.

(iii) All requests for a rebate of local sales and use taxes shall be accompanied by the endorsement resolution or letter of approval from the appropriate local governing body in whose jurisdiction the establishment is to be located.

(b)(i) A project facility expense rebate equal to one and one-half percent of the amount of qualified capital expenditures for the facility or facilities designated in the contract.

(ii) For purposes of this Subsection, the term "qualified capital expenditures" shall mean the amounts classified as capital expenditures for federal income tax purposes that are related to the project, plus exclusions from capitalization provided for in Internal Revenue Code Section 263 (a)(1)(A) through (L), minus the capitalized cost of land, capitalized leases of land, capitalized interest, capitalized costs of manufacturing machinery and equipment, to the extent the capitalized costs of manufacturing machinery and equipment are excluded from sales and use tax pursuant to R.S. 47:301(3), and the capitalized cost for the purchase of an existing building. If a business purchases an existing building and capital expenditures are used to rehabilitate the building, only the cost of the rehabilitation shall be considered qualified capital expenditures.

(iii) A qualified business shall be allowed to increase its qualified capital expenditures to the extent the qualified business' capitalized basis is properly reduced by claiming a federal credit.

Acts 2002, 1st Ex. Sess., No. 153, §1, eff. May 1, 2002; Acts 2007, No. 400, §1, eff. July 10, 2007; Acts 2016, No. 663, §1, eff. July 1, 2016.



RS 51:2457 - Filing claim to receive rebate; determination; repayment

§2457. Filing claim to receive rebate; determination; repayment

A. Payroll rebate.

(1) After the end of the fiscal year of an employer for which an employer has qualified to receive a payroll rebate, the employer shall file an application for the annual rebate as required in R.S. 51:2456 with the Department of Economic Development.

(2) The application shall contain a sworn statement by a duly authorized officer of the employer concerning with respect to the employer's fiscal year:

(a) That the employer remained a qualified employer under the provisions of R.S. 51:2453(2)(b) and (c), and shall state the nature of the employer's qualification.

(b) The total number of and the gross payroll of:

(i) New direct jobs created which were paid a total of at least fourteen dollars and fifty cents per hour inclusive of wages and the value of health care benefits paid or offered at the time the contract was entered into.

(ii) New direct jobs created which were paid a total of at least nineteen dollars and ten cents per hour inclusive of wages and the value of health care benefits paid or offered at the time the contract was entered into.

(c) The number of full-time employees working an average of thirty or more hours per week in new direct jobs.

(d) That the employer had or maintained a net overall increase in employment statewide for each new direct job and the number of such net overall increase, in the case where an employer has contracts covering multiple locations.

(e) That employees holding the new direct jobs:

(i) Were paid wages in cash, which met the other requirements of R.S. 51:2453(5).

(ii) Were domiciled in the state of Louisiana, if required.

(iii) Were not previously on the employer's payroll.

(iv) Were not previously on the payroll of the employer's parent entity, subsidiary, or affiliate, or previously on the payroll of the business whose physical plant and employees were substantially the same as those of the employer.

(v) Did not exist as of the date the employer filed the application for a contract with the Department of Economic Development pursuant to R.S. 51:2455.

(vi) Were not jobs created as a result of job shifts due to the gain or loss of an in-state contract to supply goods and services.

(vii) Were not jobs retained following the acquisition of all or part of an in-state business by the employer.

(f) That the employer has offered the basic health benefits plan or the health insurance coverage as defined in R.S. 51:2453(2)(a) to the individuals it employs in new direct jobs including coverage for basic hospital care and for physician care, as well as offered the health insurance coverage as follows:

(i) That the employer has offered not less than one dollar and twenty-five cents per hour in health care benefits for full-time employees.

(ii) That the employer has offered health insurance coverage for the dependents of full-time employees.

(iii) That at least fifty percent of the employees holding new direct jobs have accepted the health care benefits offered.

(g) That the employer:

(i) Did not default on or otherwise not repay any loan or other obligation involving public funds.

(ii) Has not declared bankruptcy under which an obligation of the employer to pay or repay public funds or monies was discharged as part of such bankruptcy.

(iii) Is not in default on any filing or payment with or to the state or any of its agencies or political subdivisions in which such assessment or judgment is final and nonappealable and remains outstanding.

(h) That the employer meets the requirements of R.S. 51:2453(2)(b) and is not excluded by R.S. 51:2453(2)(c).

(3) The department may request such additional information from the employer as may be necessary to determine whether the application is correct and whether the employer is eligible for the annual rebate for that year, or may request that the employer revise its application.

(4) Upon approval of the application for the annual rebate, the application shall be forwarded to the Department of Revenue for payment. The Department of Revenue shall make payment of the rebate after offset, if applicable, under R.S. 47:1622. The rebate shall be considered a refundable overpayment for the purpose of such offset.

(5) If the actual verified gross payroll for the employer's fiscal year for which the employer is applying for his third annual rebate does not show a minimum of five new direct jobs and is not of an amount which equals or exceeds a total of five hundred thousand dollars, or, where applicable according to R.S. 51:2455(E)(1), two hundred fifty thousand dollars, the tax liability for the tax period in which the failure to show such minimum occurs shall be increased by the amount of rebates previously allowed. If at any other time during the ten-year period when the employer applies for a rebate at the end of the employer's fiscal year, the actual verified gross payroll for such fiscal year does not show a minimum of five new direct jobs and an amount which equals or exceeds a total of five hundred thousand dollars, or, where applicable according to R.S. 51:2455(E)(1), two hundred fifty thousand dollars, the rebates shall be suspended and shall not be resumed until such time as the actual verified gross payroll shows a minimum of five new direct jobs and an amount which equals or exceeds five hundred thousand dollars or, where applicable according to R.S. 51:2455(E)(1), two hundred fifty thousand dollars. No rebate shall accrue or be paid to the employer during a period of suspension.

(6) An employer that has qualified pursuant to R.S. 51:2455 is eligible to receive rebates under this Chapter only in accordance with the provisions under which it initially applied and was approved. If an employer that is receiving rebates expands, it may apply for additional rebates based on the gross payroll anticipated from the expansion only, pursuant to R.S. 51:2455.

B. Issuance of state sales and use tax rebate.

(1) Qualifying purchases of material used in the construction, addition, or improvement of a building made on or after the effective date of the contract shall be eligible for the rebate and shall be included in the application for payment of the rebate of sales and use taxes.

(2) Application for the final payment of the rebate of state sales and use taxes granted pursuant to this Section shall be filed no later than six months after the Department of Economic Development signs a project completion report and it is received by the Department of Revenue, the political subdivision, and the business, or no later than thirty days after the end of the calendar year in the case of customer-owned tooling used in a compression-molding process. The project completion report shall not be signed until the project is complete and the contract has been approved by the board and the governor.

(3) Requests for rebates of state sales and use taxes pursuant to this Section shall be processed by the Department of Revenue as follows:

(a) A properly completed rebate request shall be submitted to the Department of Revenue on forms provided by the Department of Revenue. A properly completed rebate request shall mean a rebate request that is signed and includes the general information required on the face of the request, a copy of the executed incentive contract, a copy of each invoice over fifteen thousand dollars, and all required schedules. The request shall be submitted electronically unless the secretary of the Department of Revenue authorizes submission of the request in an alternate form.

(b) Within ten business days of receipt of a properly completed rebate request, the Department of Revenue shall rebate eighty percent of the total amount claimed for rebate in the rebate request. Within three months of the date of filing the rebate request, the Department of Revenue shall audit the rebate request. During the three-month period, the Department of Revenue shall disallow items determined to be ineligible for rebate. Within ten business days following the expiration of the three-month period, the Department of Revenue shall rebate the remaining twenty percent of the amount claimed on the rebate request less any amounts properly disallowed during the three-month audit period. The Department of Revenue shall make the rebates from the current collections of the taxes collected pursuant to Chapter 2, Chapter 2-A, or Chapter 2-B of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, as amended. Any sales and use tax rebate issued shall be subject to subsequent audit by the Department of Revenue, and any rebate amount determined to be in excess of the amount that should have been allowed shall be subject to collection by the Department of Revenue.

(c) Failure of the Department of Revenue to timely pay rebates as provided herein shall entitle the taxpayer to interest, which shall begin to accrue three months after the completed rebate request is received at the rate established pursuant to the provisions of R.S. 13:4202. Payments of interest authorized according to the provisions of this Section shall be made from the current collections of taxes collected pursuant to Chapter 2, Chapter 2-A, or Chapter 2-B of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, as amended.

C. Issuance of project facility expense rebate.

(1) Application for the payment of the project facility expense rebate granted pursuant to this Section shall be filed no later than six months after the Department of Economic Development signs a project completion report and it is received by the Department of Revenue, the political subdivision, and the business. The project completion report shall not be signed until the project is complete and the contract has been approved by the board and the governor.

(2) Requests for the project facility expense rebate pursuant to this Section shall be processed by the Department of Revenue as follows:

(a) A properly completed project facility expense rebate request shall be submitted to the Department of Revenue on forms provided by the Department of Revenue. A properly completed project facility expense rebate request shall mean a rebate request that is signed and includes the general information required on the face of the request, a copy of the executed incentive contract, and a copy of all required schedules. The request shall be submitted electronically unless the secretary of the Department of Revenue authorizes submission of the request in an alternate form.

(b) The Department of Revenue shall make the rebate payment from the current collections of the taxes collected pursuant to Chapter 2, Chapter 2-A, or Chapter 2-B of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, as amended.

D. Extensions of application filing deadlines.

For purposes of filing the application provided for in Subsections B and C of this Section, upon request, the business filing the application shall be granted a thirty-day extension of time in which to file its application, provided the request for extension is received by the Department of Revenue prior to the expiration of the filing period. In addition to the thirty-day extension, the Department of Revenue is authorized to grant the business an additional extension of time, not to exceed sixty days, in which to file its application, provided that the business provides reasonable cause for the granting of the additional extension.

E. Issuance Local Sales and Use Tax Rebate.

(1) Within ninety days from the date that a properly completed rebate request submitted by a taxpayer is received by the appropriate local taxing authority, the taxing authority shall review the rebate request and issue a rebate to the taxpayer for allowed items and shall notify the taxpayer of any disallowed items. For purposes of this Subsection, a properly completed rebate request shall mean a rebate request that is signed and includes the general information required on the face of the request, a copy of each invoice, and all required schedules.

(2) A taxpayer requesting reconsideration of any disallowed item shall do so within sixty days from receipt of the notification of the disallowed items by resubmitting a properly completed rebate request for the disallowed items to the taxing authority for reconsideration. The time periods for reconsideration of disallowed items in a rebate request shall be the same as the time periods for consideration of the initial rebate request.

(3) Rebate requests may be submitted electronically with the approval of the local taxing authority.

(4) Failure by a local taxing authority to timely process and pay a local sales and use tax rebate in accordance with the provisions of this Subsection shall entitle the taxpayer to interest on the amount of the allowed items contained in the properly completed rebate request. Interest shall begin to accrue on the date the properly completed rebate request or reconsideration of disallowed items in a properly completed rebate request is received by the taxing authority at the rate established pursuant to the provisions of R.S. 13:4202.

(5) Sales and use taxes imposed by a political subdivision that are dedicated to the repayment of bonded indebtedness or dedicated to schools shall not be eligible for rebate. All other state and local sales and use taxes shall be eligible for rebate.

(6) No governing authority of a political subdivision or sheriff's office shall charge any fee or require any employment practice that conflicts with state or federal law as a precondition to authorizing tax benefits under this Chapter. The governing authority of each political subdivision or sheriff's office shall, after all requirements of this Chapter have been met, promptly rebate any sales and use taxes to the entity entitled to such rebate.

F. Violation of terms of the contract.

If a collecting agency receives notice that the rebate, or any part thereof, has ceased by reason of a violation of the terms of the contract under which the rebate was granted, then the amount of the rebate for the year in which the violation occurred and for each year thereafter in which the violation is not remedied shall be considered a tax due as of December thirty-first of the year in which the violation occurred, and for each year thereafter in which a rebate is received and the violation is not remedied, and it shall be collected by the collecting agencies in the same manner and subject to the same provisions for the collection of other tax debts.

Acts 1995, No. 1238, §1, eff. July 1, 1995; Acts 1996, 1st Ex. Sess., No. 39, §1, eff. May 7, 1996; Acts 2002, 1st Ex. Sess., No. 153, §1, eff. May 1, 2002; Acts 2007, No. 387, §1, eff. July 10, 2007; Acts 2011, No. 353, §1, eff. June 29, 2011; Acts 2016, No. 663, §1, eff. July 1, 2016.

NOTE: See Acts 2011, No. 353, §1, relative to applicability.



RS 51:2458 - Employers receiving rebates not eligible to receive certain other tax credits and exemptions

§2458. Employers receiving rebates not eligible to receive certain other tax credits and exemptions

Notwithstanding any other provision of law and except as provided in R.S. 51:2456(B), a qualified employer who receives a rebate pursuant to the provisions of this Chapter shall not be eligible to receive the other credits or exemptions provided for in the following provisions of law in connection with the activity for which the rebate was received:

(1) R.S. 47:34 (tax credit for generation of new jobs in Louisiana).

(2) Repealed by Acts 2009, No. 469, §2, eff. July 9, 2009.

(3) R.S. 47:4301 through 4306 (contracts for tax exemption for manufacturing establishments by Board of Commerce and Industry).

(4) R.S. 47:6004 (employer credit for employment of previously unemployed person).

(5) R.S. 47:6009 (Louisiana basic skills training tax credit -- income tax credit).

(6) R.S. 47:6010 (employer income tax credit for employee alcohol and substance abuse treatment programs).

(7) R.S. 51:1787 (incentives tax exemption from sales and use tax materials to be used in the construction of a building and for machinery and income tax credit for each employee in enterprise zone).

(8) R.S. 47:287.748 (re-entrant jobs credit for formerly incarcerated employees -- corporate income tax).

(9) R.S. 47:287.749 (corporate income tax credit for new jobs).

(10) R.S. 47:287.753 (neighborhood assistance income tax credit).

Acts 1995, No. 1238, §1, eff. July 1, 1995; Acts 1996, 1st Ex. Sess., No. 39, §1, eff. May 7, 1996; Acts 2002, 1st Ex. Sess., No. 153, §1, eff. May 1, 2002; Acts 2009, No. 469, §2, eff. July 9, 2009.



RS 51:2459 - Promulgation of rules

§2459. Promulgation of rules

The Department of Economic Development, the Department of Revenue, and the Louisiana Workforce Commission shall each promulgate such rules as may be necessary to implement the provisions of this Chapter. However, prior to such rules taking effect all rules shall be approved by the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs.

Acts 1995, No. 1238, §1, eff. July 1, 1995; Acts 1996, 1st Ex. Sess., No. 39, §1, eff. May 7, 1996; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 51:2460 - False or fraudulent information in making application, claim for rebate, or other instrument; penalties

§2460. False or fraudulent information in making application, claim for rebate, or other instrument; penalties

A. Any person making an application, claim for a rebate, or any report, return, statement, or other instrument or providing any other information pursuant to the provisions of this Chapter who willfully makes a false or fraudulent application, claim, report, return, statement, invoice, or other instrument or who willfully provides any false or fraudulent information, any person who willfully aids or abets another in making such false or fraudulent application, claim, report, return, statement, invoice, or other instrument, or any person who willfully aids or abets another in providing any false or fraudulent information, shall be guilty, upon conviction, of a felony and shall be punished by the imposition of a fine of not less than one thousand dollars and not more than fifty thousand dollars, or imprisoned for not less than two years and not more than five years, or both.

B. Any person convicted of a violation of this Section shall be liable for the repayment of all rebates which were granted to the employer. Interest shall be due on such rebates at the rate of fifteen percent per annum.

Acts 1995, No. 1238, §1, eff. July 1, 1995; Acts 1996, 1st Ex. Sess., No. 39, §1, eff. May 7, 1996; Acts 2002, 1st Ex. Sess., No. 153, §1, eff. May 1, 2002.



RS 51:2461 - Application deadline

§2461. Application deadline

On and after July 1, 2018, no new advance notifications under this Chapter shall be accepted by the Department of Economic Development. However, an employer which, prior to July 1, 2018, has been approved by the department to receive incentive tax credits or rebates under the program shall continue to receive tax credits or rebates pursuant to the terms of its agreement with the state of Louisiana as long as the employer retains its eligibility.

Acts 1995, No. 1238, §1, eff. July 1, 1995; Acts 1996, 1st Ex. Sess., No. 39, §32, eff. May 7, 1996; Acts 1997, No. 596, §1; Acts 1998, No. 36, §1, eff. June 29, 1998; Acts 2000, No. 46, §2, eff. June 28, 2000; Acts 2002, 1st Ex. Sess., No. 153, §1, eff. May 1, 2002; Acts 2004, No. 13, §1387; Acts 2007, No. 387, §1, eff. July 10, 2007; Acts 2007, No. 400, §1, eff. July 10, 2007; Acts 2010, No. 1034, §2; Acts 2011, No. 410, §1; Acts 2016, No. 663, §1, eff. July 1, 2016.



RS 51:2462 - Applicability to existing contracts

§2462. Applicability to existing contracts

A. The provisions of this Chapter, as amended by Act No. 387 of the 2007 Regular Session, shall apply to every contract executed on or after June 30, 2007, except as provided for in Subsection B of this Section.

B. The provisions of this Chapter and rules adopted, as they existed prior to the enactment of amendments contained in Act No. 387 of the 2007 Regular Session may apply to contracts or advance notification that were executed or filed prior to June 30, 2008, however the employer has the option of amending its existing contract or at the time of the execution of the original contract or renewal of such contract adopting the terms of the Chapter as amended.

Acts 2002, 1st Ex. Sess., No. 153, §1, eff. May 1, 2002; Acts 2007, No. 387, §1, eff. July 10, 2007.



RS 51:2601 - LOUISIANA

CHAPTER 43. LOUISIANA

EQUAL HOUSING OPPORTUNITY ACT

§2601. Title

This Chapter shall be known and may be cited as the "Louisiana Equal Housing Opportunity Act".

Acts 1991, No. 527, §1, eff. Jan. 1, 1992; Acts 1997, No. 1141, §1, eff. July 1, 1999.



RS 51:2602 - Policy

§2602. Policy

A. The legislature finds and declares that persons in this state who seek a place to live should be able to find such housing whenever it is available. Further, in many localities there may be housing shortages. All persons should therefore be able to compete for available housing on an open, fair, and equitable basis, regardless of race, color, religion, sex, disability, familial status, or national origin.

B. It is therefore declared to be the policy of Louisiana that there is a legitimate governmental interest in protecting the welfare of the people of Louisiana by enacting equal housing opportunity legislation to discourage discriminatory housing practices.

C. It is the policy of the state of Louisiana to provide, within state and federal constitutional limitations, for fair and equal housing opportunity throughout the state.

Acts 1991, No. 527, §1, eff. Jan. 1, 1992; Acts 1997, No. 1141, §1, eff. July 1, 1999; Acts 2014, No. 811, §28, eff. June 23, 2014.



RS 51:2603 - Definitions

§2603. Definitions

As used in this Chapter:

(1) "Aggrieved person" includes any person who:

(a) Claims to have been injured by a discriminatory housing practice; or

(b) Believes that he will be injured by a discriminatory housing practice that is about to occur.

(2) "Complainant" means that person who files a complaint pursuant to R.S. 51:2611.

(3) "Conciliation" means the attempted resolution of issues raised by a complaint, or by the investigation of such complaint, through informal negotiations involving the aggrieved person, the respondent, and the attorney general or his designee.

(4) "Conciliation agreement" means a written agreement setting forth the resolution of the issues in conciliation.

(5)(a) "Disability" means, with respect to a person:

(i) A physical or mental impairment which substantially limits one or more of such person's major life activities.

(ii) A record of having such an impairment; or

(iii) Being regarded as having such an impairment,

(b) Such term does not include current, illegal use of, or addiction to a controlled substance as defined in Section 102 of the Controlled Substances Act, 21 U.S.C. 802.

(6) "Discriminatory housing practice" means an act that is unlawful pursuant to R.S. 51:2606 through 2609.

(7) "Dwelling" means any building, structure, or portion thereof which is occupied as, or designed or intended for occupancy as, a residence by one or more families, and any vacant land which is offered for sale or lease for the construction or location thereon at any such building, structure, or portion thereof.

(8)(a) "Familial status" means one or more individuals, who have not attained the age of eighteen years, being domiciled with:

(i) A parent or another person having legal custody of such individual or individuals; or

(ii) The designee of such parent or other person having such custody, with the written permission of such parent or other person.

(b) The protections afforded against discrimination on the basis of familial status shall apply to any person who is pregnant or is in the process of securing legal custody of any individual who has not attained the age of eighteen years.

(9) "Family" includes a single individual.

(10) "Person" includes one or more individuals, corporations, partnerships, associations, labor organizations, legal representatives, mutual companies, joint stock companies, trusts, unincorporated organizations, trustees, trustees in bankruptcy, receivers, and fiduciaries.

(11) "Respondent" means the person or other entity accused in a complaint of a discriminatory housing practice, or, any other person or entity identified in the course of an investigation and notified that they are a respondent who shall be joined in the complaint.

(12) "To rent" includes to lease, to sublease, to let, and otherwise to grant for a consideration the right to occupy premises owned by the occupant.

Acts 1991, No. 527, §1, eff. Jan. 1, 1992; Acts 1992, No. 569, §1; Acts 2014, No. 811, §28, eff. July 23, 2014.



RS 51:2604 - Prohibitions; applicability; exceptions

§2604. Prohibitions; applicability; exceptions

A. Subject to the provisions of Subsection B of this Section and R.S. 51:2605, the prohibitions against discrimination in the sale or rental of housing set forth in R.S. 51:2606 shall apply to:

(1) Dwellings owned or operated by the federal government, this state, or by any political subdivision of this state.

(2) Dwellings financed in whole or in part with the aid of loans, advances, grants, or contributions made by:

(a) This state or any political subdivision of this state.

(b) The federal government under agreements entered into after November 20, 1962, unless payment due thereon has been made in full prior to April 11, 1968.

(3) Dwellings provided in whole or in part by loans insured, guaranteed, or otherwise secured by the credit of the federal government under agreements entered into after November 20, 1962, unless payment thereon has been made in full prior to April 11, 1968; provided that nothing contained in Paragraphs (2) and (3) of this Subsection shall be applicable to dwellings solely by virtue of the fact that they are subject to mortgages held by an institution insured by the Federal Deposit Insurance Corporation.

(4) Dwellings provided by the development or the redevelopment of real property purchased, rented, or otherwise obtained from a state or local public agency receiving federal financial assistance for slum clearance or urban renewal with respect to such real property under loan or grant contracts entered into after November 20, 1962.

(5) All other dwellings except as exempted by Subsection B of this Section.

B. Nothing in R.S. 51:2606, except Paragraph A(3) thereof, shall apply to any of the following dwellings:

(1) Any single-family house sold or rented by an owner, provided that such private individual owner does not own more than three such single-family houses at any one time; provided further, that in the case of the sale of any such single-family house by a private individual owner not residing in such house at the time of such sale or who was not the most recent resident of such house prior to such sale, the exemption granted by this Paragraph shall apply only with respect to one such sale within any twenty-four month period; provided further, that such bona fide private individual owner does not own any interest in, nor is there owned or reserved on his behalf, under any express or voluntary agreement, title to or any right to all or a portion of the proceeds from the sale or rental of, more than three such single-family houses at any one time; provided further that the sale or rental of any such single-family house shall be excepted from the application of this provision only if such house is sold or rented without the use in any manner of the sales or rental facilities or the sales or rental services of any real estate broker or salesperson, or of such facilities or services of any person in the business of selling or renting dwellings, or of any employee or agent of any such broker, salesperson, or person and without the publication, posting, or mailing of any advertisement or written notice in violation of R.S. 51:2606(A)(3), but nothing in this provision shall prohibit the use of attorneys, escrow agents, abstractors, title companies, and other such professional assistance as is necessary to perfect or transfer the title.

(2) Rooms or units in dwellings containing living quarters occupied or intended to be occupied by no more than four families living independently of each other, if the owner actually maintains and occupies one of such living quarters at his residence.

C. For the purposes of Subsection B of this Section, a person shall be deemed to be in the business of selling or renting dwellings if any of the following situations exist:

(1) He has, within the preceding twelve months, participated as principal in three or more transactions involving the sale or rental of any dwelling or any interest therein.

(2) He has, within the preceding twelve months, participated as agent, other than in the sale of his own personal residence, in providing sales or rental facilities or rental services in two or more transactions involving the sale or rental of any dwelling or any interest therein.

(3) He is the owner of any dwelling designed or intended for occupancy by, or occupied by, five or more families.

Acts 1991, No. 527, §1, eff. Jan. 1, 1992.



RS 51:2605 - Exemptions

§2605. Exemptions

A. Nothing in this Chapter shall prohibit a religious organization, association, or society, or any nonprofit institution or organization operated, supervised, or controlled by or in conjunction with a religious organization, association, or society, from limiting the sale, rental, or occupancy of dwellings which it owns or operates for other than a commercial purpose to persons of the same religion, or from giving preference to such persons, unless membership in such religion is restricted on account of race, color, or national origin.

B. Nothing in this Chapter shall prohibit a private club not in fact open to the public, which as an incident to its primary purpose or purposes provides lodgings which it owns or operates for other than a commercial purpose, from limiting the rental or occupancy of such lodgings to its members or from giving preference to its members.

C. Nothing in this Chapter limits the applicability of any reasonable local, state, or federal restrictions regarding the maximum number of occupants permitted to occupy a dwelling, nor does any provision in this Chapter regarding familial status apply with respect to dwellings provided under any state or federal program specifically designed and operated to assist elderly persons, as defined in the state or federal program, or to housing for older persons. As used in this Subsection, "housing for older persons" means housing communities consisting of dwellings either:

(1)(a) Intended for, and at least eighty percent occupied by, at least one person who is fifty-five years of age or older per unit and providing significant facilities and services specifically designed to meet the physical or social needs of such persons; and

(b) The publication of, and adherence to, policies and procedures which demonstrate an intent by the owner or manager to provide housing for persons fifty-five years or older; or

(2) Intended for and occupied solely by persons sixty-two years of age or older.

Acts 1991, No. 527, §1, eff. Jan. 1, 1992; Acts 1992, No. 569, §1.



RS 51:2606 - Discrimination in sale or rental of housing and other prohibited practices

§2606. Discrimination in sale or rental of housing and other prohibited practices

A. As made applicable by R.S. 51:2604, and except as exempted by Subsection B thereof and R.S. 51:2605, it is unlawful:

(1) To refuse to sell or rent after the making of a bona fide offer, or to refuse to negotiate for the sale or rental of, or otherwise make unavailable or deny, a dwelling to any person because of race, color, religion, sex, familial status, or national origin.

(2) To discriminate against any person in the terms, conditions, or privileges of sale or rental of a dwelling, or in the provision of services or facilities in connection therewith, because of race, color, religion, sex, familial status, or national origin.

(3) To make, print, or publish, or cause to be made, printed, or published any notice, statement, or advertisement, with respect to the sale or rental of a dwelling that indicates any preference, limitation, or discrimination based on race, color, religion, sex, disability, familial status, or national origin, or an intention to make any such preference, limitation, or discrimination.

(4) To represent to any person because of race, color, religion, sex, disability, familial status, or national origin that any dwelling is not available for inspection, sale, or rental when such dwelling is in fact so available.

(5) For profit, to induce or attempt to induce any person to sell or rent any dwelling by representations regarding the entry or prospective entry into the neighborhood of a person or persons of a particular race, color, religion, sex, disability, familial status, or national origin.

(6)(a) To discriminate in the sale or rental, or to otherwise make unavailable or deny, a dwelling to any buyer or renter because of a disability of:

(i) That buyer or renter;

(ii) A person residing in or intending to reside in that dwelling after it is so sold, rented, or made available; or

(iii) Any person associated with that buyer or renter.

(b) To discriminate against any person in the terms, conditions, or privileges of sale or rental of a dwelling, or in the provision of services or facilities in connection with such dwelling, because of a disability of:

(i) That person;

(ii) A person residing in or intending to reside in that dwelling after it is so sold, rented, or made available; or

(iii) Any person associated with that person.

(c) For purposes of this Paragraph, discrimination includes:

(i) A refusal to permit, at the expense of the person with a disability, reasonable modifications of existing premises occupied or to be occupied by such person if such modifications may be necessary to afford such person full enjoyment of the premises except that, in the case of a rental, the landlord may, where it is reasonable to do so, condition permission for a modification on the renter agreeing to restore the interior of the premises to the condition that existed before the modification, reasonable wear and tear excepted;

(ii) A refusal to make reasonable accommodations in rules, policies, practices, or services, when such accommodations may be necessary to afford such person equal opportunity to use and enjoy a dwelling; or

(iii) In connection with the design and construction of covered multifamily dwellings for first occupancy after March 13, 1991, a failure to design and construct those dwellings in such a manner that:

(aa) The public use and common use portions of such dwellings are readily accessible to and usable by persons with disabilities.

(bb) All doors designed to allow passage into and within all premises within such dwellings are sufficiently wide to allow passage by persons who use wheelchairs.

(cc) All premises within such dwellings contain the following features of adaptive design:

(I) An accessible route into and through the dwelling;

(II) Light switches, electrical outlets, thermostats, and other environmental controls in accessible locations;

(III) Reinforcements in bathroom walls to allow later installation of grab bars; and

(IV) Usable kitchens and bathrooms such that an individual in a wheelchair can maneuver about the space.

(d) Compliance with the appropriate requirements of the American National Standard for buildings and facilities providing accessibility and usability for persons with disabilities (commonly cited as "ANSI A117.1") suffices to satisfy the requirements of R.S. 51:2606(A)(6)(c)(iii)(cc).

(e) For purposes of Paragraph (6), the term "covered multifamily dwellings" means buildings consisting of four or more units if such buildings have one or more elevators, and ground floor units in other buildings consisting of four or more units.

B. Nothing in this Section shall be construed to invalidate or limit any law of this state or a political subdivision of this state that requires dwellings to be designed and constructed in a manner that affords persons with disabilities greater access than is required by this Section.

C. Nothing in this Section requires that a dwelling be made available to an individual whose tenancy would constitute a direct threat to the health or safety of other individuals or whose tenancy would result in substantial physical damage to the property of others.

Acts 1991, No. 527, §1, eff. Jan. 1, 1992; Acts 1992, No. 569, §1; Acts 2014, No. 811, §28, eff. June 23, 2014.



RS 51:2607 - Discrimination in residential real estate related transactions

§2607. Discrimination in residential real estate related transactions

A. It is unlawful for any person or other entity whose business includes engaging in residential real estate related transactions to discriminate against any person in making available such a transaction, or in the terms or conditions of such a transaction, because of race, color, religion, sex, disability, familial status, or national origin.

B. As used in this Section, the term "residential real estate related transaction" means any of the following:

(1) The making or purchasing of loans or providing other financial assistance:

(a) For purchasing, constructing, improving, repairing, or maintaining a dwelling.

(b) Secured by residential real estate.

(2) The selling, brokering, or appraising of residential real property.

C. Nothing in this Chapter prohibits a person engaged in the business of furnishing appraisals of real property to take into consideration factors other than race, color, religion, national origin, sex, disability, or familial status.

Acts 1991, No. 527, §1, eff. Jan. 1, 1992; Acts 2014, No. 811, §28, eff. June 23, 2014.



RS 51:2608 - Discrimination in provision of brokerage services

§2608. Discrimination in provision of brokerage services

It is unlawful to deny any person access to or membership or participation in any multiple-listing service, real estate brokers' organization or other service, organization, or facility relating to the business of selling or renting dwellings, or to discriminate against him in the terms or conditions of such access, membership, or participation, on account of race, color, religion, sex, disability, familial status, or national origin.

Acts 1991, No. 527, §1, eff. Jan. 1, 1992; Acts 2014, No. 811, §28, eff. June 23, 2014.



RS 51:2609 - Interference, coercion, or intimidation

§2609. Interference, coercion, or intimidation

It is unlawful to coerce, intimidate, threaten, or interfere with any person in the exercise or enjoyment of, or on account of his having exercised or enjoyed, or on account of his having aided or encouraged any other person in the exercise or enjoyment of, any right granted or protected by this Chapter.

Acts 1991, No. 527, §1, eff. Jan. 1, 1992.



RS 51:2610 - Administration

§2610. Administration

A. The authority and responsibility for administering this Chapter are with the Louisiana Department of Justice, office of the attorney general.

B.(1) The attorney general may delegate to the employees of his office, or, with the approval of the governor, to employees of the office of the governor or to boards or agencies under the authority of the governor, the functions, duties, and powers with respect to mediating, investigating, conciliating, hearing, determining, ordering, certifying, reporting, or otherwise acting as to any work, business, or matter under this Chapter. In developing mediation procedures to resolve complaints filed pursuant to this Chapter, the attorney general may request the assistance of members of the real estate and housing industry and other interested persons.

(2) For purposes of mediation, under this Chapter, the attorney general shall appoint a panel, consisting of three members who are government employees, who shall serve at his pleasure. The members of the panel shall be employees of the attorney general's office.

C. All state, parish, and local departments and agencies shall administer their programs and activities relating to housing and urban development in a manner to further the purposes of this Chapter and shall cooperate with the attorney general to further these purposes.

D. The attorney general may:

(1) Make studies with respect to the nature and extent of discriminatory housing practices in representative communities, urban, suburban, and rural, throughout the state.

(2) Publish and disseminate reports, recommendations, and information derived from such studies.

(3) Cooperate with and render technical assistance to federal, state, local, and other public or private agencies, organizations, and institutions which are formulating or carrying on programs to prevent or eliminate discriminatory housing practices.

(4) Cooperate with and enter into agreements with the United States Department of Housing and Urban Development and other United States agencies and enter into intergovernmental agreements with state and local agencies interested in practices governed by this Chapter, accept monies from these agencies and carry out and perform the covenants and conditions of any written agreement with such agencies not inconsistent with or beyond the provisions of this Chapter.

(5) Administer the programs and activities relating to housing in a manner affirmatively to further the policies of this Chapter.

Acts 1991, No. 527, §1, eff. Jan. 1, 1992; Acts 1992, No. 569, §1.



RS 51:2611 - Enforcement

§2611. Enforcement

A. An aggrieved person claiming to have been injured by a discriminatory housing practice, or who believes that he will be injured by a discriminatory housing practice that is about to occur, may file a complaint with the attorney general. The civil rights section may also file a complaint on behalf of any person. On receipt of the complaint, the attorney general shall:

(1) Give the aggrieved person notice that the complaint has been filed and advise the aggrieved person of the time limits and choice of forums under this Chapter.

(2) Not later than ten days after the filing of the complaint, serve the respondent a notice identifying the alleged discriminatory housing practice and advising the respondent of the procedural rights and obligations of a respondent under this Chapter, together with a copy of the original complaint.

B. A complaint pursuant to Subsection A of this Section shall be filed not later than one year after the alleged discriminatory housing practice occurs. A complaint shall be in writing and shall state the facts on which the allegations of a discriminatory housing practice are based. The complaint shall contain any other information and be in the form that the attorney general requires. The complaint may be reasonably and fairly amended at any time. A respondent may file an answer to the complaint against him not later than the tenth day after receipt of the notice and copy pursuant to Paragraph A(2) and, with the consent of the attorney general, which shall be granted if it would be reasonable and fair to do so, may amend his answer at any time. The attorney general may require both complaints and answers to be verified.

C.(1) Within ten days after the receipt of the respondent's answer or, if no answer is filed within the time prescribed in Subsection B, within five days after the expiration of such time, the attorney general, or a certified agency, if the complaint has been referred pursuant to this Subsection, must refer the complaint to a mediation panel under this Subsection. If the parties agree to a settlement through mediation, and the mediated settlement is in writing and signed by both parties, the attorney general shall dismiss the complaint, if the attorney general approves the agreement and finds it to be in the public interest.

(2) If the complaint has not been resolved through mediation within thirty days after referral to the mediation panel, it must be returned to the attorney general or certified agency for investigation, which shall commence immediately. If the complaint is returned to the attorney general, he shall investigate the complaint and may proceed to try to eliminate or correct the alleged discriminatory housing practice by informal methods of conference, conciliation, and mediation. If the attorney general determines after investigation that there is not reasonable cause to believe that the complaint is true, he shall enter an order dismissing the complaint and shall notify the complainant and the respondent of his action. If the attorney general determines after investigation that there is reasonable cause to believe that the complaint is true, he shall enter an order containing his findings of fact and shall endeavor to eliminate the alleged unlawful housing practice by informal methods of conference, conciliation, and persuasion.

(3) Nothing said or done in the course of these informal endeavors may be made public, provided that if a civil action resulting from a complaint is commenced in any federal or state court, evidence collected by or submitted to the attorney general during investigation of the complaint and the source of the evidence are discoverable by the parties to the civil action in accordance with applicable rules of evidence, procedure, and discovery.

D.(1) If a complaint alleges a discriminatory housing practice within the jurisdiction of a local public agency which has been certified by the attorney general under this Subsection, and the local public agency has entered into an intergovernmental agreement pursuant to R.S. 51:2610(D)(4), the attorney general may refer the complaint to that certified agency before taking any action with respect to the complaint. The attorney general shall take no further action with respect to the complaint unless the certified agency has not acted in a timely fashion after the date the complaint was received or unless the attorney general determines that the certified agency no longer qualifies for certification under this Subsection under the circumstance of a particular case, or the rights of the parties or interest of justice requires this action.

(2) In order to determine that the substantive rights protected by the agency, the procedures followed by the agency, the remedies available to the agency, and the availability of judicial review of the agency's action are substantially equivalent to those established by this Chapter and qualify the agency for this certification, the attorney general shall take into account the current practices and past performance, if any, of the agency.

E. All conciliation agreements shall provide that the complainant waives, releases, and covenants not to sue the respondent or claim against the respondent in any forum with respect to the matters which were alleged as complaints filed with the attorney general, subject to performance by the respondent of the promises and representations contained in the conciliation agreement. All conciliation agreements shall be in writing and agreed to by the complainant, the respondent, and the attorney general or his designee.

F. The attorney general shall complete the investigation of an alleged discriminatory housing practice within one hundred days after the filing of the complaint or, when the attorney general takes further action pursuant to Subsection D, within one hundred days after the commencement of such further action, unless it is impracticable to do so.

G. If the attorney general is unable to complete the investigation within the time period set forth in Subsection F, the attorney general shall notify the parties in writing of the reasons for not doing so.

Acts 1991, No. 527, §1, eff. Jan. 1, 1992; Acts 1992, No. 569, §1.



RS 51:2612 - Right to examine and copy evidence; summoning witnesses and documents and taking testimony; right to counsel; court aid; process; service and return; fees of witnesses

§2612. Right to examine and copy evidence; summoning witnesses and documents and taking testimony; right to counsel; court aid; process; service and return; fees of witnesses

A. In conducting an investigation, the section or its duly authorized employees shall have access at all reasonable times to premises, records, documents, individuals, and other evidence or possible sources of evidence and may examine, record, and copy such materials and take and record the testimony or statements of such persons as are reasonably necessary for the furtherance of the investigation. The section may issue interrogatories to a respondent to the same extent and subject to the same limitations as would apply if the interrogatories were issued or served in aid of a civil action in the state district courts for the district in which the investigation is taking place.

B. The section, on its own initiative, or on application of any party to the proceeding, may issue subpoenas compelling the attendance and testimony of witnesses or requiring the production of documents for examination or copying. Within five days after the service of a subpoena on any person, the person may petition the section to revoke, limit, or modify the subpoena. The section shall revoke, limit, or modify the subpoena if in its opinion the evidence required does not relate to unlawful practices covered by this Chapter, is not relevant to the complaint which is the subject matter of the investigation, does not describe with sufficient particularity the evidence that is subpoenaed, is unduly burdensome or oppressive, or for other good reason. Any member of the section or any agent designated by the section may administer oaths or affirmations, examine witnesses, and receive the evidence.

C. Witnesses summoned by subpoena of the section shall be entitled to the same witness and mileage fees as are witnesses in proceedings in state district courts. Fees payable to a witness summoned by a subpoena issued at the request of a party shall be paid by that party.

D. In case of contumacy or refusal to obey a subpoena, the section or other person at whose request it was issued may petition for its enforcement in the state district court for the district in which the person to whom the subpoena was addressed resides, was served, or transacts business.

E. Any person appearing before the section may be represented by counsel.

F. The district court, on application by the section or by the person subpoenaed, has jurisdiction to issue an order revoking, limiting, or modifying the subpoena or conditioning issuance of the subpoena on payment of costs or expenses incurred to comply with the subpoena, if in the court's opinion the evidence required does not relate to unlawful practices covered by this Chapter, is not relevant to the complaint which is the subject matter of the investigation, does not describe with sufficient particularity the evidence that is subpoenaed, is unduly burdensome or oppressive, or for other good reason.

G. Complaints, orders, and other process and papers of the section or the agent of the section may be served either personally or by certified mail or by commercial courier as defined in R.S. 13:3204(D), when the person to be served is located outside of this state. The verified return by the individual serving the complaints, orders, process, or papers, setting forth the manner of the service, is proof of service. The return post office receipt, if certified and mailed as provided in this Subsection, is proof of service.

Acts 1991, No. 527, §1, eff. Jan. 1, 1992; Acts 1992, No. 569, §1; Acts 1999, No. 395, §6.



RS 51:2613 - Enforcement by private persons

§2613. Enforcement by private persons

A. If no complaint has been filed with the attorney general pursuant to R.S. 51:2611, an aggrieved person may commence a civil action for enforcement of the rights granted pursuant to this Chapter in an appropriate state court of general jurisdiction within two years after the alleged discriminatory housing practice occurred.

B. An action to obtain relief arising from a breach of conciliation agreement entered into pursuant to this Chapter may be commenced in an appropriate state court of general jurisdiction within one year after the alleged breach.

C. If a complaint filed with the attorney general pursuant to R.S. 51:2611 is dismissed by the attorney general, or if within the time period set forth in R.S. 51:2611(F) the attorney general has not:

(1) Filed a civil action under R.S. 51:2614,

(2) Entered into a conciliation agreement with the complainant and respondent,

the attorney general shall notify the complainant or the party on whose behalf the complaint was filed. In no event, including the failure of the attorney general to issue the notification required herein, shall any action be brought pursuant to this Chapter more than two years after the alleged discriminatory housing practice occurred. On timely application, the court, in its discretion, may permit the attorney general to intervene in civil actions in which this state is not a defendant on certification that the case is of general public importance. On request, the court, in its discretion, may stay further proceedings for not more than sixty days pending the further efforts of the parties or the attorney general to obtain voluntary compliance.

D. Upon application by the plaintiff and in such circumstances as the court may deem just, a district court in which a civil action under this Section has been brought may appoint an attorney for the plaintiff and may authorize the commencement of a civil action upon proper showing without the payment of fees, costs, or security, to the extent not inconsistent with the law or procedures of this state.

E. The court may grant as relief, as it deems appropriate, any permanent or temporary injunction, temporary restraining order, or other order and may award to a prevailing plaintiff actual damages and punitive damages, together with court costs and reasonable attorney fees.

F. Any sale, encumbrance, or rental consummated prior to the issuance of any court order issued pursuant to the authority provided in this Chapter and involving a bona fide purchaser, encumbrancer, or tenant without actual notice of the existence of the filing of a complaint or civil action under the provisions of this Chapter shall not be affected.

G. Nothing in this Chapter shall impair any right to sue or cause of action arising under 42 United States Code, Sections 3610, 3612, and 3613, except, if applicable, on agreement between the parties.

H. If a party elects to proceed on a claim in a federal court, he shall be precluded from filing the same claim in an appropriate court of this state.

I. The court may grant as relief, as it deems appropriate, court costs and reasonable attorney fees to a prevailing defendant, consistent with federal civil rights statutes.

Acts 1991, No. 527, §1, eff. Jan. 1, 1992; Acts 1992, No. 569, §1; Acts 1999, No. 687, §1.



RS 51:2614 - Enforcement by attorney general

§2614. Enforcement by attorney general

A. If, after investigation of a complaint filed pursuant to R.S. 51:2611, the attorney general finds reasonable cause to believe that any person or group of persons is engaged in resistance to the full enjoyment of any of the rights granted pursuant to this Chapter or that any person or group of persons has been denied any of the rights granted pursuant to this Chapter, and the complainant, the respondent, and the attorney general have not entered into a conciliation agreement, he shall bring a civil action in any appropriate state district court requesting relief, including an application for a permanent or temporary injunction, restraining order, or other order against the person or persons responsible for the resistance or denial of rights.

B. In any civil action pursuant to Subsection A of this Section, the court may grant as relief, as it deems appropriate, any permanent or temporary injunction, temporary restraining order, or other order and may award actual damages and punitive damages to any person found to have been denied any of the rights granted pursuant to this Chapter.

C. If the attorney general concludes at any time following the filing of a complaint that a discriminatory housing practice has occurred or is about to occur, he shall promptly commence and maintain a civil action for appropriate temporary or preliminary relief pending final disposition of the complaint.

Acts 1991, No. 527, §1, eff. Jan. 1, 1992; Acts 1992, No. 569, §1.



RS 51:2701 - LOUISIANA OUT-OF-STATE

CHAPTER 44. LOUISIANA OUT-OF-STATE

PHARMACY REGISTRATION ACT

§2701. Repealed by Acts 1999, No. 767, §3.



RS 51:2702 - Repealed by Acts 1999, No. 767, 3.

§2702. Repealed by Acts 1999, No. 767, §3.



RS 51:2703 - Repealed by Acts 1999, No. 767, 3.

§2703. Repealed by Acts 1999, No. 767, §3.



RS 51:2704 - Repealed by Acts 1999, No. 767, 3.

§2704. Repealed by Acts 1999, No. 767, §3.



RS 51:2705 - Repealed by Acts 1999, No. 767, 3.

§2705. Repealed by Acts 1999, No. 767, §3.



RS 51:2751 - Repealed by Acts 1997, No. 1116, 2.

CHAPTER 45. LOUISIANA MARITIME

DEVELOPMENT AUTHORITY

§2751. Repealed by Acts 1997, No. 1116, §2.



RS 51:2752 - Repealed by Acts 1997, No. 1116, 2.

§2752. Repealed by Acts 1997, No. 1116, §2.



RS 51:2753 - Repealed by Acts 1997, No. 1116, 2.

§2753. Repealed by Acts 1997, No. 1116, §2.



RS 51:2754 - Repealed by Acts 1997, No. 1116, 2.

§2754. Repealed by Acts 1997, No. 1116, §2.



RS 51:2755 - Repealed by Acts 1997, No. 1116, 2.

§2755. Repealed by Acts 1997, No. 1116, §2.



RS 51:2756 - Repealed by Acts 1997, No. 1116, 2.

§2756. Repealed by Acts 1997, No. 1116, §2.



RS 51:2757 - Repealed by Acts 1997, No. 1116, 2.

§2757. Repealed by Acts 1997, No. 1116, §2.



RS 51:2758 - Repealed by Acts 1997, No. 1116, 2.

§2758. Repealed by Acts 1997, No. 1116, §2.



RS 51:2761 - NEW ASSISTIVE DEVICE WARRANTIES

CHAPTER 46. NEW ASSISTIVE DEVICE WARRANTIES

§2761. New Assistive Devices Warranty Act

This Chapter shall be known as the "New Assistive Devices Warranty Act".

Acts 1993, No. 907, §1, eff. June 23, 1993.



RS 51:2762 - Definitions

§2762. Definitions

For purposes of this Chapter, the following terms shall have the following definitions:

(1) "Assistive device" means any device, including a demonstrator, that a consumer purchases or accepts transfer of in this state which is used for a major life activity which includes but is not limited to:

(a) Manual wheelchairs, motorized wheelchairs, motorized scooters, and other aids that enhance the mobility of an individual.

(b) Hearing aids, telephone communication devices for the deaf (TDD), assistive listening devices, and other aids that enhance an individual's ability to hear.

(c) Voice synthesized computer modules, optical scanners, talking software, braille printers, and other devices that enhance a sight impaired individual's ability to communicate.

(d) Any other assistive device that enables a person with a disability to communicate, see, hear, or maneuver, but does not include batteries or nonfunctional accessories.

(2) "Assistive device dealer" means a person who is in the business of selling assistive devices.

(3) "Assistive device lessor" means a person who leases assistive devices to consumers, or who holds the lessor's rights, under a written lease. Any assistive device lessor who is also an assistive device dealer shall fulfill all obligations owed to the consumer under this Chapter as both an assistive device dealer and lessor.

(4) "Collateral costs" means expenses incurred by a consumer in connection with the repair of a nonconformity, including the cost of sales tax and of obtaining an alternative assistive device.

(5) "Consumer/agency" means any of the following:

(a) The purchaser of an assistive device, including government entities purchasing the device for the benefit of an individual and the individual for whose benefit the device is purchased, if the assistive device was purchased from an assistive device dealer or manufacturer for purposes other than resale.

(b) A person to whom the assistive device is transferred for purposes other than resale, if the transfer occurs before the expiration of an express warranty applicable to the assistive device.

(c) A person who may enforce the warranty.

(d) A person who leases an assistive device from an assistive device lessor under a written lease.

(e) Any person, with authority, acting on behalf of the consumer/agency.

(6) "Demonstrator" means an assistive device used primarily for the purpose of demonstration to the public.

(7) "Early termination cost" means any expense or obligation that an assistive device lessor incurs as a result of both the termination of a written lease before the termination date set forth in that lease and the return of an assistive device to the manufacturer. Early termination cost includes a penalty for prepayment under a finance arrangement.

(8) "Early termination savings" means any expense or obligation that an assistive device lessor avoids as a result of both the termination of a written lease before the termination date set forth in that lease and the return of an assistive device to a manufacturer which shall include an interest charge that the assistive device lessor would have paid to finance the assistive device or, if the assistive device lessor does not finance the assistive device, the difference between the total period of the lease term remaining after the early termination and the present value of that amount at the date of the early termination.

(9) "Manufacturer" means a person or entity who manufactures or assembles assistive devices and agents of that person or entity, including an importer, distributor, factory branch, distributor branch, and any warrantors of the manufacturer's assistive device. "Manufacturer" does not include an assistive device dealer or assistive device lessor unless the assistive device dealer or the lessor has manufactured, customized, or assembled the assistive device.

(10) "Nonconformity" means any specific condition or generic defect or malfunction, or any defect or condition of any part, whether it be component or integrated, which substantially impairs the use, value, or safety of an assistive device, but does not include a condition or defect that is the result of abuse, neglect, or unauthorized modification or alteration of the assistive device by the consumer.

(11) "Reasonable attempt to repair" means that within the term of an express warranty applicable to an assistive device or within one year after first delivery of the assistive device to a consumer, whichever is later, the manufacturer, assistive device lessor, or any of the manufacturer's authorized assistive device dealers shall have accepted return of an assistive device for repair at least two times, whether the repairs are for the same or different warranty nonconformities; or an assistive device shall have been out of service for an aggregate of at least thirty cumulative days because of warranty nonconformities.

Acts 1993, No. 907, §1, eff. June 23, 1993; Acts 1999, No. 1048, §1, eff. July 9, 1999.



RS 51:2763 - Express warranties; time limit to conform; duty to repair

§2763. Express warranties; time limit to conform; duty to repair

A. A manufacturer who sells an assistive device to a consumer, either directly or through an assistive device dealer, shall furnish the consumer with an express warranty for the assistive device. The express warranty shall be in effect for no less than one year from the date the assistive device is first delivered to the consumer. If a manufacturer fails to furnish an express warranty as required by this Section, the assistive device shall be covered by an express warranty as if the manufacturer had furnished an express warranty to the consumer as required by this Section.

B. If an assistive device covered by an applicable express warranty exhibits a nonconformity, the consumer/agency shall do both of the following:

(1) Report the nonconformity to the manufacturer, the assistive device lessor, or any of the manufacturer's authorized device dealers.

(2) Make the assistive device available for repair within an applicable express warranty period.

C. Once a nonconformity is reported and the assistive device is made available for repair, the manufacturer, the assistive device lessor, or any of the manufacturer's authorized assistive device dealers shall make an attempt to repair the nonconformity.

Acts 1993, No. 907, §1, eff. June 23, 1993; Acts 1999, No. 1048, §1, eff. July 9, 1999.



RS 51:2764 - Assistive device replacement or refund

§2764. Assistive device replacement or refund

A. If the manufacturer, dealer, or lessor either refuses to accept a device which a consumer makes available for repairs or makes a reasonable attempt to repair, but the nonconformity is not actually repaired, the manufacturer shall be required to provide a refund or replacement of the device, whichever is requested by the consumer/agency, as follows:

(1) If the consumer/agency requests a refund for a device which was purchased, the manufacturer shall refund to the consumer and to any holder of a perfected security interest in the consumer's assistive device, as their interest may appear, the full purchase price plus any finance charge or sales tax paid by the consumer at the point of sale and any collateral costs incurred by the consumer, less a reasonable allowance for use. When the manufacturer provides the refund, the consumer/agency shall return the assistive device having the nonconformity to the manufacturer, along with any endorsements necessary to transfer legal possession to the manufacturer.

(2) If the consumer/agency requests a refund for a device which was leased, the manufacturer shall refund to the assistive device lessor and to any holder of a perfected security interest in the assistive device, as their interest may appear, the current value of the written lease and refund to the consumer the amount that the consumer paid under the written lease plus any collateral costs, less a reasonable allowance for use. The manufacturer shall have a cause of action against the dealer or lessor for reimbursement of any amount that it pays to a consumer which exceeds the net price received by the manufacturer for the assistive device. When the manufacturer provides the refund, the assistive device lessor shall provide to the manufacturer any endorsements necessary to transfer legal possession to the manufacturer.

(3) If the consumer elects to receive a comparable new assistive device, the manufacturer shall provide the consumer/agency with the comparable new assistive device no later than thirty days after the consumer or lessor offers to transfer possession of the assistive device having the nonconformity to the manufacturer. Once the manufacturer provides the new assistive device, the consumer/agency or lessor shall return the nonconforming assistive device to the manufacturer, along with any endorsements necessary to transfer legal possession to the manufacturer.

B. Under the provisions of this Section, the current value of the written lease equals the total amount for which the consumer is obligated under the remainder of the lease, after its early termination, plus the assistive device dealer's early termination costs and the value of the assistive device at the lease expiration date, if it is set forth in the lease, less the assistive device lessor's early termination savings.

C. Under the provisions of this Section, a reasonable allowance for use may not exceed the amount obtained by multiplying the total amount for which the written lease obligates the consumer by a formulated fraction. The numerator of this fraction shall be the number of days that the consumer used the assistive device before first properly reporting the nonconformity to the manufacturer, assistive device lessor, or assistive dealer. The denominator of this fraction shall be one thousand eight hundred twenty-five.

D. No person may enforce the lease against the consumer after the consumer receives a refund.

Acts 1993, No. 907, §1, eff. June 23, 1993; Acts 1999, No. 1048, §1, eff. July 9, 1999.



RS 51:2765 - Nonconformity disclosure requirement

§2765. Nonconformity disclosure requirement

No assistive device returned by a consumer or assistive device lessor in this state or any other state may be sold or leased again in this state unless full disclosure of the reason for return is made to any prospective buyer or lessee.

Acts 1993, No. 907, §1, eff. June 23, 1993.



RS 51:2766 - Manufacturer's duty to provide reimbursement for temporary replacement of assistive devices; penalties

§2766. Manufacturer's duty to provide reimbursement for temporary replacement of assistive devices; penalties

A. When the consumer tenders or exchanges a nonconforming assistive device that is covered by an express warranty to the dealer from whom it was purchased for the repair of any nonconformity to which the warranty is applicable and at least one of the following conditions exists, the manufacturer shall provide rental assistive device reimbursement of up to twenty dollars per day, to be paid directly to the consumer for the duration of the repair period. The applicable conditions are as follows:

(1) The repair period exceeds ten working days, including the day on which the device is tendered to the manufacturer or a dealer designated by the manufacturer for repairs and no comparable replacement device is provided. If the dealer does not tender the device to the manufacturer in a timely enough manner for the manufacturer to make the repairs within ten days, then the manufacturer shall have a cause of action against the dealer for reimbursement of any penalties that it must pay.

(2) The nonconformity is the same for which the assistive device has been tendered to the dealer for repair on at least two previous occasions.

B. The provisions of this Section regarding a manufacturer's duty shall apply for the period of the manufacturer's express warranty.

Acts 1993, No. 907, §1, eff. June 23, 1993; Acts 1999, No. 1048, §1, eff. July 9, 1999.



RS 51:2767 - Other remedies

§2767. Other remedies

A. This Chapter shall not limit rights or remedies available to a consumer under any other law.

B. Any waiver of rights by a consumer under the provisions of this Chapter shall be void.

C. In addition to pursuing any other remedy, a consumer may bring an action to recover any damages caused by a violation of this Chapter within one year of the violation. The court shall award a consumer who prevails in such an action, no more than twice the amount of any pecuniary loss, together with costs, disbursements, and reasonable attorney fees, and any equitable relief that the court determines is appropriate.

Acts 1993, No. 907, §1, eff. June 23, 1993; Acts 1999, No. 1048, §1, eff. July 9, 1999.



RS 51:2771 - LOUISIANA CAPITAL INVESTMENT

CHAPTER 47. LOUISIANA CAPITAL INVESTMENT

TAX CREDIT

§2771. Null and void June 30, 2000. See Acts 1998, No. 36, §1, eff. June 29, 1998.



RS 51:3051 - Repealed by Acts 2008, No. 815, §5.

CHAPTER 49. LOUISIANA MAJOR PROJECTS

DEVELOPMENT AUTHORITY ACT

§3051. Repealed by Acts 2008, No. 815, §5.



RS 51:3052 - Repealed by Acts 2008, No. 815, §5.

§3052. Repealed by Acts 2008, No. 815, §5.



RS 51:3053 - Repealed by Acts 2008, No. 815, §5.

§3053. Repealed by Acts 2008, No. 815, §5.



RS 51:3054 - Repealed by Acts 2008, No. 815, §5.

§3054. Repealed by Acts 2008, No. 815, §5.



RS 51:3055 - Repealed by Acts 2008, No. 815, §5.

§3055. Repealed by Acts 2008, No. 815, §5.



RS 51:3056 - Repealed by Acts 2008, No. 815, §5.

§3056. Repealed by Acts 2008, No. 815, §5.



RS 51:3061 - Legislative findings

CHAPTER 50. LOUISIANA RENEWABLE ENERGY

DEVELOPMENT ACT

§3061. Legislative findings

The legislature hereby finds and declares that:

(1) Net energy metering encourages the use of renewable energy resources and renewable energy technologies. Increasing the consumption of renewable energy resources promotes the wise use of Louisiana's natural energy resources to meet a growing energy demand, increases Louisiana's use of indigenous energy fuels and fosters investment in emerging renewable technologies to stimulate economic development and job creation in the state.

(2) Louisiana should actively encourage the manufacture of new technologies through promotion of emerging energy technologies. Net energy metering could help to further attract energy technology manufacturers, providing a foothold for these technologies in the Louisiana economy, and easier customer access to these technologies.

Acts 2003, No. 653, §1, eff. Oct. 1, 2003.



RS 51:3062 - Definitions

§3062. Definitions

As used in this Chapter, the following words and phrases shall have the meaning ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Commission" means the Louisiana Public Service Commission or other appropriate governing body for an electric utility.

(2) "Electric utility" means a public or investor-owned utility, an electric cooperative, municipal utility, or any private power supplier or marketer that is engaged in the business of supplying electric energy to the ultimate consumer.

(3) "Net energy metering" means measuring the difference between electricity supplied by an electric utility and the electricity generated by a net energy metering customer and sold back to the electric utility over the applicable billing period.

(4) "Net energy metering customer" means an owner of a net energy metering facility.

(5) "Net energy metering facility" means a facility for the production of electrical energy that:

(a) Uses solar, wind, hydroelectric, geothermal, or biomass resources to generate electricity including but not limited to fuel cells and micro turbines that generate electricity if the fuel source is entirely derived from renewable resources.

(b) Has a generating capacity of not more than twenty-five kilowatts for residential use or three hundred kilowatts for commercial or agricultural use.

(c) Is located in Louisiana.

(d) Can operate with an electric utility's existing transmission and distribution facilities.

(e) Is intended primarily to offset part or all of the net energy metering customer requirements for electricity.

Acts 2003, No. 653, §1, eff. Oct. 1, 2003; Acts 2008, No. 543, §1, eff. June 30, 2008.



RS 51:3063 - Net energy metering

§3063. Net energy metering

A. An electric utility that offers residential or commercial electrical service, or both, shall allow net energy metering facilities to be interconnected using a meter capable of registering the flow of electricity in two directions.

B. The commission, after notice and opportunity for public comment:

(1) Shall establish appropriate rates, terms, and conditions for net energy metering contracts.

(2) Shall authorize an electric utility to assess a net energy metering customer a greater fee or charge, of any type, if the electric utility's direct costs of interconnection and administration of net energy metering outweigh the distribution system, environmental, and public policy benefits of allocating the cost among the electric utility's entire customer base. The net metering customer shall reimburse the utility for any costs in excess of those to serve a traditional customer.

C. Nothing in this Chapter shall derogate from the commission's constitutional authority to regulate, as applicable, all common carriers and public utilities, particularly the authority to implement rules, regulations, and tariffs to ensure that neither an electric utility nor its ratepayers shall be adversely affected, or to subsidize activities authorized under this Chapter.

Acts 2003, No. 653, §1, eff. Oct. 1, 2003; Acts 2008, No. 543, §1, eff. June 30, 2008.



RS 51:3071 - Short title

CHAPTER 51. DATABASE SECURITY BREACH NOTIFICATION LAW

§3071. Short title

This Chapter may be cited as the "Database Security Breach Notification Law".

Acts 2005, No. 499, §1, eff. Jan. 1, 2006.



RS 51:3072 - Legislative findings

§3072. Legislative findings

The legislature hereby finds and declares that:

(1) The privacy and financial security of individuals are increasingly at risk due to the ever more widespread collection of personal information.

(2) Credit card transactions, magazine subscriptions, telephone numbers, real estate records, automobile registrations, consumer surveys, warranty registrations, credit reports, and Internet web sites are all sources of personal information and form the source material of identity theft.

(3) The crime of identity theft is on the rise in the United States. Criminals who steal personal information use the information to open credit card accounts, write bad checks, buy automobiles, and commit other financial crimes using the identity of another person.

(4) Identity theft is costly to the marketplace and to consumers.

(5) Victims of identity theft must act quickly to minimize the damage; therefore, expeditious notification of possible misuse of a person's personal information is imperative.

Acts 2005, No. 499, §1, eff. Jan. 1, 2006.



RS 51:3073 - Definitions

§3073. Definitions

As used in this Chapter, the following terms shall have the following meanings:

(1) "Agency" means the state, a political subdivision of the state, and any officer, agency, board, commission, department or similar body of the state or any political subdivision of the state.

(2) "Breach of the security of the system" means the compromise of the security, confidentiality, or integrity of computerized data that results in, or there is a reasonable basis to conclude has resulted in, the unauthorized acquisition of and access to personal information maintained by an agency or person. Good faith acquisition of personal information by an employee or agent of an agency or person for the purposes of the agency or person is not a breach of the security of the system, provided that the personal information is not used for, or is subject to, unauthorized disclosure.

(3) "Person" means any individual, corporation, partnership, sole proprietorship, joint stock company, joint venture, or any other legal entity.

(4)(a) "Personal information" means an individual's first name or first initial and last name in combination with any one or more of the following data elements, when the name or the data element is not encrypted or redacted:

(i) Social security number.

(ii) Driver's license number.

(iii) Account number, credit or debit card number, in combination with any required security code, access code, or password that would permit access to an individual's financial account.

(b) "Personal information" shall not include publicly available information that is lawfully made available to the general public from federal, state, or local government records.

Acts 2005, No. 499, §1, eff. Jan. 1, 2006.



RS 51:3074 - Disclosure upon breach in the security of personal information; notification requirements; exemption

§3074. Disclosure upon breach in the security of personal information; notification requirements; exemption

A. Any person that conducts business in the state or that owns or licenses computerized data that includes personal information, or any agency that owns or licenses computerized data that includes personal information, shall, following discovery of a breach in the security of the system containing such data, notify any resident of the state whose personal information was, or is reasonably believed to have been, acquired by an unauthorized person.

B. Any agency or person that maintains computerized data that includes personal information that the agency or person does not own shall notify the owner or licensee of the information if the personal information was, or is reasonably believed to have been, acquired by an unauthorized person through a breach of security of the system containing such data, following discovery by the agency or person of a breach of security of the system.

C. The notification required pursuant to Subsections A and B of this Section shall be made in the most expedient time possible and without unreasonable delay, consistent with the legitimate needs of law enforcement, as provided in Subsection D of this Section, or any measures necessary to determine the scope of the breach, prevent further disclosures, and restore the reasonable integrity of the data system.

D. If a law enforcement agency determines that the notification required under this Section would impede a criminal investigation, such notification may be delayed until such law enforcement agency determines that the notification will no longer compromise such investigation.

E. Notification may be provided by one of the following methods:

(1) Written notification.

(2) Electronic notification, if the notification provided is consistent with the provisions regarding electronic records and signatures set forth in 15 USC 7001.

(3) Substitute notification, if an agency or person demonstrates that the cost of providing notification would exceed two hundred fifty thousand dollars, or that the affected class of persons to be notified exceeds five hundred thousand, or the agency or person does not have sufficient contact information. Substitute notification shall consist of all of the following:

(a) E-mail notification when the agency or person has an e-mail address for the subject persons.

(b) Conspicuous posting of the notification on the Internet site of the agency or person, if an Internet site is maintained.

(c) Notification to major statewide media.

F. Notwithstanding Subsection E of this Section, an agency or person that maintains a notification procedure as part of its information security policy for the treatment of personal information which is otherwise consistent with the timing requirements of this Section shall be deemed to be in compliance with the notification requirements of this Section if the agency or person notifies subject persons in accordance with the policy and procedure in the event of a breach of security of the system.

G. Notification under this title1 is not required if after a reasonable investigation the person or business determines that there is no reasonable likelihood of harm to customers.

Acts 2005, No. 499, §1, eff. Jan. 1, 2006.

1As appears in enrolled bill. Should be "Section".



RS 51:3075 - Recovery of damages

§3075. Recovery of damages

A civil action may be instituted to recover actual damages resulting from the failure to disclose in a timely manner to a person that there has been a breach of the security system resulting in the disclosure of a person's personal information.

Acts 2005, No. 499, §1, eff. Jan. 1, 2006.



RS 51:3076 - Financial institution; compliance

§3076. Financial institution; compliance

A financial institution that is subject to and in compliance with the Federal Interagency Guidance on Response Programs for Unauthorized Access to Customer Information and Customer Notice, issued on March 7, 2005, by the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, the office of the comptroller of the currency and the office of thrift supervision, and any revisions, additions, or substitutions relating to said interagency guidance, shall be deemed to be in compliance with this Chapter.

Acts 2005, No. 499, §1, eff. Jan. 1, 2006.



RS 51:3077 - Rulemaking

§3077. Rulemaking

The provisions of this Chapter shall not take effect until rules are promulgated by the attorney general's office.

Acts 2005, No. 499, §1, eff. Jan. 1, 2006.



RS 51:3081 - Short title

CHAPTER 52. THE LOUISIANA COMMUNITY DEVELOPMENT

FINANCIAL INSTITUTION ACT

§3081. Short title

This Chapter may be cited as the Louisiana Community Development Financial Institution Act.

Acts 2005, No. 491, §1, eff. July 12, 2005.



RS 51:3082 - Administration of the program

§3082. Administration of the program

The Office of Financial Institutions shall maintain and interpret policy for the Louisiana Community Development Financial Institution program, shall perform the regulatory and examination functions of the program, and provide for the implementation and administration of the Louisiana Community Development Financial Institution Act.

Acts 2005, No. 491, §1, eff. July 12, 2005.



RS 51:3083 - Policy statement

§3083. Policy statement

The primary purpose of the Louisiana Community Development Financial Institution Act, "LCDFI" Act, is to further community development, diminish poverty, provide assistance in the formation and expansion of businesses in economically distressed areas, which create jobs in the state by providing for the availability of venture capital financing to entrepreneurs, managers, inventors, and other individuals for the development and operation of qualified Louisiana businesses.

Acts 2005, No. 491, §1, eff. July 12, 2005; Acts 2007, No. 345, §2, eff. June 30, 2007.



RS 51:3084 - Definitions

§3084. Definitions

(1) "Applicant entity" means an entity applying to become a LCDFI.

(2) "CDFI" means an entity that is designated as a Community Development Financial Institution by the United States Department of the Treasury's Community Development Financial Institutions Fund.

(3) "Certified capital" means an investment pursuant to R.S. 51:3085 into a LCDFI.

(4) "Commissioner" means the commissioner of the Louisiana Office of Financial Institutions.

(5) "Equity in a qualified Louisiana business" is defined as an interest that in substance and in form is either:

(a) Common stock, preferred stock, or an equivalent ownership interest in the limited liability company, partnership, or other entity.

(b) A loan with a stated maturity of not less than five years which provides for conversion into equity at a future date or has at least one of the following equity-like features, such as flexible repayment terms, longer than normal maturities, below market interest rates, or being nonrecourse in nature. The commissioner shall promulgate rules to determine what constitutes equity features for the purpose of this definition.

(c) Notwithstanding any other provision of this Chapter to the contrary, the percentage of equity interest in a qualified Louisiana business.

(6) "Investment for the purposes of earning these tax credits" means a transaction that, in substance and in form, is the investment of cash in exchange for either:

(a) Common stock, preferred stock, or an equivalent ownership interest in a LCDFI.

(b) A loan receivable or note receivable from a LCDFI which has a stated final maturity date of not less than five years from the origination date of the loan or note and is repaid in a manner which results in the loan or note being fully repaid or otherwise satisfied in equal amounts over the stated maturity of the loan or note.

(7) "Investment date" means, with respect to each investment pool, the date on which the investment pool transaction closes.

(8) "Investment pool" means any certified capital raised in a calendar year for which tax credits are granted under this Chapter.

(9) "Louisiana Community Development Financial Institution" or "LCDFI" means any partnership, corporation, or other legal entity, whether organized on a profit or nonprofit basis, that has as its primary business activity the investment of cash in such a manner as to acquire equity in or provide financing assistance to qualified Louisiana businesses in low-income communities that are in need of capital for survival, expansion, new product development, or similar business purposes and is certified as a CDFI by the United States Department of the Treasury to be eligible for the tax credit provided in this Chapter.

(10) "Low-income community" means any of the following:

(a) Any census tract which has a poverty rate of at least twenty percent or in which the median income of that census tract is eighty percent or less of the statewide median income as determined by the United States Census Bureau; or

(b) Any medically underserved area as designated by the United States Department of Health and Human Services, to the extent the qualified Louisiana business assists in the providing of, or delivery of, health care services, prescription drugs, or medical equipment; or

(c) Any location to which a Louisiana business has been temporarily displaced as a result of a natural disaster.

(d) For purposes of tax credits taken against income and corporation franchise taxes, any community located in an area with respect to which a major disaster has been declared by the president under Section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of Hurricane Katrina or Rita.

(11) "Minimum capitalization" means five hundred thousand dollars of tangible equity that has been raised from sources other than the state of Louisiana.

(12) "Qualified investment" means an investment that in substance and in form furthers economic development within Louisiana as defined by rule and is either:

(a) A transaction that consists of the investment of cash and results in the acquisition of equity in a qualified Louisiana business; or

(b) Financing assistance provided in cash to a qualified Louisiana business by a LCDFI.

(13) "Qualified Louisiana business" means:

(a) A business that at the time of investment, or as the direct result of an investment pursuant to this Chapter, operates primarily in Louisiana or performs substantially all of its production in Louisiana, or is headquartered in Louisiana with a substantial portion of its assets located in Louisiana, which is in need of capital and is involved in commerce for the purpose of retail, or the manufacturing, processing, or assembling of products, or conducting research and development, or providing services, provided that at least eighty percent of the total employees of such business shall be domiciled in the state of Louisiana and that at least eighty percent of the payroll of such business shall be paid to such employees.

(b) A Louisiana-based nonprofit corporation which furthers community development and which is in good standing with the Louisiana secretary of state.

(c) Loans to medical service professionals, professional medical corporations, or buildings constructed to house the medical practices of a medical service professional or professional medical corporation, provided that the medical practice is located in a low-income community or a medically underserved area as determined by the United States Department of Health and Human Services.

(d) Any qualified Louisiana business that has been temporarily displaced as a result of a natural disaster, regardless of where the temporary location is based.

(14) "Tax credit" means any or all of the following: personal income tax credits, corporate income tax credits, and corporate franchise tax credits.

(15) "Total certified capital under management" means, for purposes of investment limits pursuant to R.S. 51:3087(G):

(a) GAAP capital shall include common stock, preferred stock, general partnership interests, limited partnership interests, surplus, and other equivalent interests, all of which shall be exchanged for cash and available for investment in qualified investments; undivided profits or loss which shall be reduced by a fully funded loan loss reserve; contingency or other capital reserves and minority interests; reduced by all organization costs.

(b) Qualified non-GAAP capital shall include the portion of debentures, notes, or any other quasi-equity or debt instruments with a maturity of not less than five years which is available for investment in qualified investments.

Acts 2005, No. 491, §1, eff. July 12, 2005; Acts 2005, 1st Ex. Sess., No. 58, §2, eff. Dec. 6, 2005; Acts 2007, No. 345, §2, eff. June 30, 2007.



RS 51:3085 - Tax credit

§3085. Tax credit

A. Qualifying individuals or businesses that invest in an LCDFI as defined by R.S. 51:3084(9) may earn, apply for, and be granted a tax credit on any personal income, corporate income, or corporation franchise tax liability. The credit may be transferred.

NOTE: Subparagraph (B)(1)(a) as amended by Acts 2015, No. 125, §3, eff. until June 30, 2018.

B.(1)(a) The tax credit shall be calculated by the commissioner as fifty-four percent of the person's investment for the purposes of earning tax credits.

NOTE: Subparagraph (B)(1)(a) as amended by Acts 2015, No. 125, §§6, 8, eff. July 1, 2018.

B.(1)(a) The tax credit shall be calculated by the commissioner as seventy-five percent of the person's investment for the purposes of earning tax credits.

(b) An investment for the purpose of earning tax credits must be at risk and not secured or guaranteed; however, such investment may be in the form of cash in exchange for nonvoting shares of stock in the LCDFI.

(2) The total tax credits granted shall not result in a reduction of total tax revenues of greater than five million dollars for the fiscal years of 2005-2006 through 2006-2007. The total tax credits granted shall not result in a reduction of total tax revenues of greater than five million dollars for each of the fiscal years 2007-2008 through 2008-2009.

(3) If this Subsection will limit the amount of investments in LCDFIs for which tax credits are allowed, the amount of capital for which tax credits are allowed will be allocated among the LCDFI requesting tax credits for their investors. Requests for allocation shall be prepared for filing not later than December first on a form prescribed by the commissioner, which form shall include an affidavit by the investor pursuant to which such investor shall become legally bound and irrevocably committed to make an investment of certified capital subject only to receipt of an allocation pursuant to this Subsection. Any requests for allocation filed with the commissioner before December first shall be deemed to have been filed on December first. Allocations shall be granted to LCDFIs on a pro rata basis.

(4) Any unused allocation from a previous year may be carried forward until the next year.

C. The amount of the tax credit which exceeds personal income, corporate income, or corporation franchise tax liability for the taxable year for which credits are allowed that are not used by such person for the taxable year in which such credits are granted may be carried forward to subsequent years until the credits are exhausted; however, the reduction in any taxable year shall not exceed the tax liability for such taxable year. The recipient of any transferred tax credit shall only take such credit as a reduction of the tax liability of the recipient for any taxable year.

D. The LCDFI shall include in any offering involving the sale of shares to an investor, the following statement: "The state of Louisiana is not liable for damages to a person who makes an investment in a Louisiana Community Development Financial Institution. Use of the words "Community" or "Louisiana" in an offering does not constitute a recommendation or endorsement of the investment by the Louisiana Office of Financial Institutions or the Louisiana Department of Revenue."

E. Notwithstanding any provision of this Chapter to the contrary, proceeds of tax exempt bonds which are invested in a LCDFI shall not be considered equity for the purposes of determining tax credits under this Chapter.

Acts 2005, No. 491, §1, eff. July 12, 2005; Acts 2007, No. 345, §2, eff. June 30, 2007; Acts 2015, No. 125, §3, eff. July 1, 2015;§6, eff. July 1, 2018; Acts 2016, 1st Ex. Sess., No. 29, §2, eff. April 1, 2016.

NOTE: See Acts 2016, 1st Ex. Sess., No. 29, §2, regarding effectiveness.



RS 51:3086 - Certification of a Louisiana Community Development Financial Institution

§3086. Certification of a Louisiana Community Development Financial Institution

A. The commissioner shall provide by rule or regulation in accordance with the provisions of the Administrative Procedure Act for the procedures for making an application as a LCDFI.

B. The commissioner shall review the articles of incorporation or the articles of partnership or articles of organization of each applicant entity for certification and the business history of the applicant entity, determine that the capitalization is at least five hundred thousand dollars from sources other than the state of Louisiana, and determine that the officers, board of directors, partners, managers, or members are thoroughly acquainted with the requirements of the LCDFI Act.

C. The commissioner shall also verify that the applicant entity has been certified as a CDFI by the United States Department of the Treasury.

D. Within sixty days of application, the commissioner shall issue the certification as a LCDFI and notify the Department of Revenue of said certification or shall refuse the certification and communicate in detail to the applicant entity the grounds for the refusal, including suggestions for the removal of those grounds.

E. The commissioner shall furnish a list of persons or businesses who may claim the tax credit to the Department of Revenue on an annual basis each calendar year following receipt of such quarterly information as provided for under R.S. 51:3087.

Acts 2005, No. 491, §1, eff. July 12, 2005.



RS 51:3087 - Requirements for continuance of certification as a LCDFI

§3087. Requirements for continuance of certification as a LCDFI

A. A LCDFI is required to comply with all of the requirements of this Section in order to make investments in its loan or investment funds eligible for tax credits. A LCDFI must make qualified investments from each investment pool according to the following schedule:

(1) Within five years after the investment date for each investment pool, at least fifty percent of each investment pool must be placed in qualified investments.

(2) Within seven years after the investment date for each investment pool, at least eighty percent of each investment pool must be invested in qualified Louisiana businesses.

(3) One hundred percent of all capital raised must be invested in low-income communities before June 30, 2015.

B. The following are not qualified investments under this Section:

(1) Investments in businesses predominantly engaged in oil and gas exploration and development, gaming, real estate development for resale, banking, lending, insurance, or professional services provided by accountants or lawyers.

(2) Investments in associates of LCDFIs. The secretary, by rule, shall define "associate". If a legal entity is not an associate before a LCDFI or any of its affiliated LCDFIs initially invests in the entity, it will not be an associate if the LCDFI or any of its affiliated LCDFIs provides additional investment subsequent to the initial investment in the entity.

(3) That portion of a LCDFI's qualified investments outstanding at any one time in any qualified Louisiana business or group of affiliated qualified Louisiana businesses in excess of twenty-five percent of the LCDFI's total certified capital.

(4) Qualified investments, with the exception of participations between LCDFIs, which are reported as qualified investments on another LCDFI's books.

(5) Reciprocal investments or loans made between LCDFIs.

C.(1) Each LCDFI shall report the following to the commissioner on a calendar quarterly basis, starting with the first quarter after certification and each quarter thereafter, if any of the following information has changed since the first or any subsequent quarterly report filed:

(a) The name of each investor in a LCDFI entitled to a personal income, corporate income, or corporate franchise tax credit, including federal and state income tax identification numbers and, if applicable, the income tax identification number.

(b) The amount of each investor's investment and tax credit.

(c) The date on which the LCDFI received the investment.

(d) The amount of the LCDFI's certified capital at the end of the quarter.

(e) Whether or not the LCDFI has invested more than fifteen percent of the total certified capital under management in any one company.

(2) Each LCDFI shall report to the commissioner annually, on or before January thirty-first, all qualified investments that the company has made during the previous calendar year, as well as the investment pool from which each investment originated.

(3) The LCDFI shall submit to the commissioner, on or before April thirtieth, annual audited financial statements which include the opinion of an independent certified public accountant.

(4) The LCDFI shall also submit copies of its annual transaction level report and institutional level report, which include detailed information on job creation and retention, to the commissioner upon their completion, provided that all the information specified in R.S. 51:1927.2 is included in or in addition to these reports.

D.(1) Prior to making an investment in a business, a LCDFI shall obtain from an authorized representative of the business a signed affidavit which shall be maintained by the company in its files.

(2) The commissioner shall by rule specify the substantive content of the affidavit.

E. A LCDFI shall not:

(1) Operate or conceal any fact or condition which, if such operation or condition had existed at the time of application for certification, would have justified the commissioner's refusal of the LCDFI's certification.

(2) Make any material misrepresentation to the commissioner in an application for certification which would have justified the commissioner's refusal of the certification.

(3) Violate any provision of this Chapter, any rule or regulation promulgated hereunder, or any order of the commissioner or the secretary of the Department of Revenue.

F. In the event of a change of control of a LCDFI, at least thirty days prior to the effective date, the LCDFI shall provide written notification to the commissioner of the proposed transaction. Unless additional information is required, the commissioner shall review the information submitted and shall issue either an approval or denial of the change of control within thirty days of the receipt of the notification. Information to be included in the notification shall be defined by rule.

G. A LCDFI shall make no investment if after making such investment, the total investment outstanding would exceed fifteen percent of the total certified capital under management unless the investment is defined to be a permissible investment for a LCDFI. The department may promulgate rules which include a method of defining "permissible investments".

Acts 2005, No. 491, §1, eff. July 12, 2005; Acts 2007, No. 345, §2, eff. June 30, 2007.



RS 51:3088 - Decertification

§3088. Decertification

A. The LCDFIs shall submit copies of their reports sent to the CDFI Fund, and the commissioner may conduct an annual review of each LCDFI to determine if the LCDFI is abiding by the requirements of certification for its various investment pools, to advise the LCDFI as to the certification status of its qualified investments, and to ensure compliance with R.S. 51:3085 and 3087. The cost of program administration and the annual review shall be paid by each LCDFI according to a reasonable fee schedule adopted under the provisions of the Administrative Procedure Act.

B. Any violation of R.S. 51:3087, other than R.S. 51:3087(A), shall be grounds for decertification of the LCDFI and any investment pools that have not been decertified. A violation of R.S. 51:3087 shall be grounds for decertification of the noncomplying investment pool in accordance with Subsection C of this Section. If the commissioner determines that a company is not in compliance with any of the requirements of R.S. 51:3087, he shall, by written notice, inform the officers of the company and the board of directors, partners, managers, or members that the LCDFI and any investment pools that have not yet been decertified, as the case may be, may be subject to involuntary decertification in ninety days from the date of mailing of the notice unless they correct the deficiencies and are again in compliance with all requirements for certification.

C. At the end of the ninety-day grace period, if the LCDFI and any investment pools that have not yet been decertified, as the case may be, are still not in compliance with R.S. 51:3087, the commissioner shall send a notice of involuntary decertification of the LCDFI and any affected investment pools, as appropriate, to the company and to the secretary of the Department of Revenue. Voluntary or involuntary decertification of a LCDFI and any affected investment pools shall cause the forfeiture of the remaining and unclaimed tax credits under this Chapter and shall cause the recapture of all credits taken by investors with respect to such LCDFI or to such investment pools to be due and payable to the Department of Revenue in the year of decertification, notwithstanding the years for which the credits were originally taken may have prescribed, as follows:

(1) If any investment pools are decertified due to the inability of a LCDFI to comply with all requirements for continued certification under the provisions of R.S. 51:3087 within three years of the investment dates of such investment pools, one hundred percent of all credits relating to such investment pools which have been taken by investors shall be due and payable and any remaining and previously unclaimed investor credits relating to such investment pools shall be forfeited.

(2) When a LCDFI meets all requirements for continued certification of any investment pools under R.S. 51:3087, including R.S. 51:3087(A)(1), but excluding R.S. 51:3087(A)(2), fifty percent of those tax credits relating to such investment pools which have been or will be taken by investors within three years from the investment dates of such investment pools will not be subject to recapture or repayment.

(3) When a LCDFI meets all requirements for continued certification of any investment pools, including R.S. 51:3087(A)(1) and (2), no tax credits relating to such pools shall be subject to recapture, repayment, retaliation, or forfeiture.

(4) The commissioner may promulgate rules and regulations regarding the recapture or forfeiture of tax credits and which fail to meet the continuing certification requirements of R.S. 51:3087.

(5) When the LCDFI has invested one hundred percent of such investment pool in qualified investments, the LCDFI may voluntarily decertify such investment pool by sending a written request to the secretary or commissioner for a review and decertification. If the decertification of the investment pool is approved by the secretary or commissioner, no tax credits claimed or to be claimed under R.S. 51:3085 with respect to such investment pool will be subject to repayment, recapture, retaliation, or forfeiture by the LCDFI or its investors, except as otherwise provided by rules adopted by the commissioner pursuant to this Section.

(6) The commissioner shall promulgate rules and regulations pursuant to the Administrative Procedure Act no later than October, 2005 providing for the repayment of capital raised by LCDFIs as a result of tax credits granted pursuant to this Act.

D. No distribution to equity owners shall be made from the certified capital contained within a pool prior to decertification other than for any of the following:

(1) Debt service.

(2) Tax payments or distributions to the equity owners of a LCDFI in an amount equal to any projected increase in tax liability to the extent such increase is related to the ownership, management, or operation of the LCDFI.

Acts 2005, No. 491, §1, eff. July 12, 2005.



RS 51:3089 - Rules and regulations

§3089. Rules and regulations

The commissioner may make and promulgate rules and regulations in accordance with the Administrative Procedure Act as necessary to carry out the provisions of this Chapter, including but not limited to the following:

(1) Providing for definitions.

(2) Establishing licensure requirements.

(3) Providing for certification and decertification of licensees.

(4) Establishing fees and assessments.

(5) Establishing dates by which reports shall be filed with the commissioner.

(6) Providing for administrative and enforcement actions.

Acts 2005, No. 491, §1, eff. July 12, 2005.



RS 51:3090 - Guidance by commissioner; advisory opinions

§3090. Guidance by commissioner; advisory opinions

Advisory opinions and interpretations of the commissioner shall not be considered rules requiring compliance with the rulemaking process under the Louisiana Administrative Procedure Act.

Acts 2005, No. 491, §1, eff. July 12, 2005.



RS 51:3091 - Other Office of Financial Institutions responsibilities

§3091. Other Office of Financial Institutions responsibilities

The Office of Financial Institutions, in addition to other grants of authority, is hereby authorized to serve as a clearinghouse for information relevant to potential incorporators or organizers of a LCDFI and for the locating and promoting of qualified Louisiana businesses seeking infusions of capital.

Acts 2005, No. 491, §1, eff. July 12, 2005; Acts 2007, No. 345, §2, eff. June 30, 2007.



RS 51:3092 - Corporation income and franchise tax exemption

NOTE: §3092 as amended by Acts 2015, No. 123, §2, eff. until June 30, 2018.

§3092. Corporation income and franchise tax exemption

Notwithstanding any other provision of law to the contrary, any corporation that is a LCDFI as provided for in this Chapter shall be exempt from the corporation income tax and the corporation franchise tax levied pursuant to Title 47 of the Louisiana Revised Statutes of 1950 for four consecutive taxable periods. The exemption from the corporation income tax shall commence with the taxable period in which the capital company is certified by the commissioner. The exemption from the corporation franchise tax shall commence with the taxable period next following the taxable period in which certification as a LCDFI is obtained from the commissioner.

NOTE: §3092 as amended by Acts 2015, No. 123, §§4, 6, eff. July 1, 2018.

§3092. Corporation income and franchise tax exemption

Notwithstanding any other provision of law to the contrary, any corporation that is a LCDFI as provided for in this Chapter shall be exempt from the corporation income tax and the corporation franchise tax levied pursuant to Title 47 of the Louisiana Revised Statutes of 1950 for five consecutive taxable periods. The exemption from the corporation income tax shall commence with the taxable period in which the capital company is certified by the commissioner. The exemption from the corporation franchise tax shall commence with the taxable period next following the taxable period in which certification as a LCDFI is obtained from the commissioner.

Acts 2005, No. 491, §1, eff. July 12, 2005; Acts 2015, No. 123, §2, eff. July 1, 2015; §4, eff. July 1, 2018.



RS 51:3093 - Confidentiality of records

§3093. Confidentiality of records

A. The provisions of R.S. 51:2389(G)(5) shall apply to all records of LCDFI provided to or generated by the Office of Financial Institutions.

B. In conjunction with the execution of their respective duties and responsibilities, the Office of Financial Institutions and the Department of Revenue may share with one another documents and other materials submitted by a LCDFI or by qualified Louisiana businesses. All information exchanged by the Office of Financial Institutions and the Department of Revenue shall be kept strictly confidential within the respective agencies.

C. Notwithstanding any provision in this Section to the contrary, the commissioner and the secretary of the Department of Revenue shall not be prohibited from disclosure of the following information:

(1) The total amount of certified capital raised.

(2) The total amount of certified capital raised by each LCDFI.

(3) The total amount of certified capital invested in qualified Louisiana businesses.

(4) The total amount of certified capital that each LCDFI has that has yet to meet the fifty percent or one hundred percent requirements contained in R.S. 51:3087.

(5) The total amount of certified capital invested in qualified Louisiana businesses by each LCDFI.

(6) The amounts and types of jobs created or retained by the investments of certified capital by each LCDFI.

Acts 2005, No. 491, §1, eff. July 12, 2005; Acts 2007, No. 345, §2, eff. June 30, 2007.



RS 51:3094 - Program termination

§3094. Program termination

The program shall terminate on July 1, 2009, provided, however, that the provisions of this Chapter shall continue to apply to any granted tax credits until July 1, 2012.

Acts 2005, No. 491, §1, eff. July 12, 2005; Acts 2007, No. 345, §2, eff. June 30, 2007.



RS 51:3101 - Definitions

CHAPTER 53. THE LOUISIANA BANKING

DEVELOPMENT DISTRICTS ACT

§3101. Definitions

For purposes of this Chapter, the following terms and phrases shall have the following meaning:

(1) "Commissioner" means the commissioner of the Office of Financial Institutions.

(2) "Financial institution" means any state or federally chartered bank, savings bank, savings and loan association, or trust company, which is operating in Louisiana with an existing branch, branches or main office.

(3) "Local government" means a municipality or parish governing authority.

Acts 2007, No. 255, §1.



RS 51:3102 - Purpose

§3102. Purpose

The commissioner shall administer and monitor a banking development district program under the provisions of this Chapter to encourage the establishment of branches of a financial institution in geographic areas where there is a demonstrated need for banking services.

Acts 2007, No. 255, §1.



RS 51:3103 - Rules and regulations

§3103. Rules and regulations

A. The commissioner, in consultation with the Department of Economic Development, shall adopt rules and regulations regarding the criteria for the designation of banking development districts under this Chapter. The rules and regulations shall require the commissioner to consider:

(1) The location, number, and proximity of sites where banking services are available in the proposed district.

(2) A report prepared by the secretary of the Department of Economic Development which shall determine whether or not the proposed banking development district meets the following criteria:

(a) Consumer needs for banking services in the proposed district.

(b) The economic viability and local credit needs of the community in the proposed district.

(c) The existing commercial development in the proposed district.

(d) The impact additional banking services would have on potential economic development in the proposed district.

B. The commissioner shall promulgate such rules and regulations no later than January 1, 2008.

Acts 2007, No. 255, §1.



RS 51:3104 - Designation of banking development districts; application

§3104. Designation of banking development districts; application

A. A local government, in conjunction with a financial institution, may submit an application, on a form prescribed by the commissioner, to the commissioner for the designation of a banking development district within a specified geographic area.

B. A financial institution may apply to open a branch in the banking development district at the time the local government submits an application for the designation of such a district.

Acts 2007, No. 255, §1.



RS 51:3105 - Determination

§3105. Determination

A. No later than the ninety-first day after the date an application for the designation of a banking development district is submitted, the commissioner shall make a determination regarding whether to approve the application.

B. If the commissioner approves the application, he shall notify:

(1) The local government requesting the district.

(2) Any financial institution which will be located in the district.

(3) The secretary of the Department of Economic Development.

(4) The treasurer of the state of Louisiana.

Acts 2007, No. 255, §1.



RS 51:3106 - Banking District Depository

§3106. Banking district depository

A. The governing body of a local government in which a banking development district has been designated under R.S. 51:3105 may, by resolution, designate a financial institution located in the district as a banking district depository for purposes of R.S. 39:1220 regardless of whether the financial institution is designated as a state depository. All existing financial institutions operating in an area that becomes designated as a banking development district shall be eligible to be designated as a banking district depository for the purposes of this Chapter.

B. A resolution adopted under Subsection A must specify the maximum amount that may be kept on deposit with the banking district depository.

Acts 2007, No. 255, §1.



RS 51:3107 - Deposit of public funds by local government

§3107. Deposit of public funds by local government

A. A local government may deposit public funds with a financial institution designated as a banking district depository.

B. Subject to an agreement between the governing body and the banking district depository, public funds deposited in the banking district depository may earn a fixed interest rate that is at or below the financial institution's posted two year certificate of deposit rate. The terms of the agreement must be specified in the resolution adopted under R.S. 51:3106.

Acts 2007, No. 255, §1.



RS 51:3108 - Deposit of public funds by state

§3108. Deposit of public funds by state

A. The treasurer may deposit public funds with a financial institution designated as a banking district depository.

B. Subject to an agreement between the treasurer and the banking district depository, public funds deposited in the banking district depository may earn a fixed interest rate that is at or below the financial institution's posted two year certificate of deposit rate.

Acts 2007, No. 255, §1.



RS 51:3109 - Tax abatement

§3109. Tax abatement

The governing body of a local government may enter into a tax abatement agreement with a financial institution with respect to the property on which the branch is located in a banking development district.

Acts 2007, No. 255, §1.



RS 51:3111 - Definitions

CHAPTER 54. CORPORATE HEADQUARTERS RELOCATION PROGRAM

§3111. Definitions

The following words or terms as used in this Chapter shall have the following meanings, unless a different meaning appears from the context:

(1) "Business" means any individual, firm, joint venture, association, corporation, estate, partnership, business trust, receiver, syndicate, or any other legal business entity.

(2) "Department" means the Department of Economic Development unless otherwise designated.

(3) "Headquarters" means a principal or regional corporate office located or to be located in Louisiana, in which are based the principal or regional executive officers normally constituting a principal or regional headquarters providing corporate governance. Such officers include but are not limited to chief executive officer, chief operating officer, and other senior level officers or appropriate regional equivalents.

(4) "Headquarters jobs" means permanent full-time new executive, administrative, or professional jobs based at a headquarters and filled by residents of the state employed by a qualified business, and each job paying at least sixty thousand dollars per year or two hundred percent of the average annual wages paid by employers subject to the Louisiana Employment Security Law in the parish in which the headquarters is located, whichever is lower.

(5) "Program" means the Corporate Headquarters Relocation Program established pursuant to this Chapter.

(6) "Qualified business" means a business that (a) the secretary has determined meets the eligibility requirements of R.S. 51:3112, (b) has been approved by the Joint Legislative Committee on the Budget to participate in the program, and (c) has executed a contract with the department governing its participation in the program.

(7) "Relocation costs" means actual, direct, and substantiated costs incurred by the qualified business to relocate a headquarters to the state, including capital expenditures and leasing costs for a facility and equipment, and personnel relocation costs; provided that such personnel relocation costs shall not include any real estate commission in excess of six percent, but such limit shall not prevent a real estate commission less than six percent. Personnel relocation costs shall be limited to costs associated with no more than sixty percent of headquarters jobs. Relocation costs shall also include capital expenditures and leasing costs for expansion of a headquarters facility in the state, excluding personnel relocation costs. Qualifying relocation costs shall be limited to the maximum amount provided by the contract executed pursuant to this Chapter.

(8) "Secretary" means the secretary of the Department of Economic Development.

(9) "Significant economic benefit" means net positive tax revenue. This shall be determined by taking into account direct, indirect, and induced impacts based on a standard economic impact methodology utilized by the department, the value of the rebate, and any other state tax and financial incentives that are used by the department to secure the qualified business.

(10) "State" means the state of Louisiana.

Acts 2012, No. 503, §1, eff. July 1, 2012.



RS 51:3112 - Eligibility requirements

§3112. Eligibility requirements

A. A business shall be eligible to participate in the program if it determines all of the following requirements are met:

(1) The business is relocating a headquarters to the state, or is expanding a headquarters in the state.

(2) The secretary determines that participation in the program will be a significant factor in a highly competitive site selection situation to encourage the business to relocate or expand the headquarters in the state.

(3) The secretary determines that securing the project will result in a significant positive economic benefit to the state.

(4) Relocation or expansion of the headquarters will create a minimum of twenty-five headquarters jobs.

B. No business engaged in gaming or gambling shall be eligible for the program.

Acts 2012, No. 503, §1, eff. July 1, 2012.



RS 51:3113 - Application; recommendation; approval

§3113. Application; recommendation; approval

A. At the invitation of the secretary, a business may apply for participation in the program by submitting to the department certified statements and substantiating documents as the department may require.

B. Upon determining the business meets the eligibility requirements of R.S. 51:3112, the secretary may request approval by the Joint Legislative Committee on the Budget of a contract providing for such participation on terms and conditions specified by the secretary.

C. No new contract shall be approved on or after July 1, 2017.

Acts 2012, No. 503, §1, eff. July 1, 2012.



RS 51:3114 - Contract administration; rebate

§3114. Contract administration; rebate

A. Upon approval by the Joint Legislative Committee on the Budget, the secretary shall execute the contract with the business, and provide a copy to the Department of Revenue prior to the payment of any rebate under the contract.

NOTE: Subsection B as amended by Acts 2015, No. 126, §2, eff. until June 30, 2018.

B.(1) With respect to projects for which an invitation to apply was extended by the secretary prior to July 1, 2015, the contract shall provide a rebate to the qualified business of twenty-five percent of relocation costs and shall include the following provisions:

(a) The maximum amount of qualifying relocation costs.

(b) The number of headquarters jobs and associated payroll to be created and maintained and any other performance obligations deemed appropriate by the secretary.

(c) The reduction of annual rebate payments if performance obligations are not met.

(2) With respect to projects for which an invitation to apply is extended by the secretary on or after July 1, 2015, the contract shall provide a rebate to the qualified business of twenty percent of relocation costs and shall include the following provisions:

(a) The maximum amount of qualifying relocation costs.

(b) The number of headquarters jobs and associated payroll to be created and maintained and any other performance obligations deemed appropriate by the secretary.

(c) The reduction of annual rebate payments if performance obligations are not met.

NOTE: Subsection B as amended by Acts 2015, No. 126, §§3, 6, eff. July 1, 2018.

B. The contract shall provide a rebate to the qualified business of twenty-five percent of relocation costs and shall include the following provisions:

(1) The maximum amount of qualifying relocation costs.

(2) The number of headquarters jobs and associated payroll to be created and maintained and any other performance obligations deemed appropriate by the secretary.

(3) The reduction of annual rebate payments if performance obligations are not met.

C. The qualified business shall submit to the department, at least annually but no more often than monthly, a certified cost report reasonably documenting its relocation costs, including supporting documentation as required by the department. Prior to the approval of rebates under the contract, the department shall verify the business's actual relocation costs as defined in this Chapter.

D.(1) The rebate shall be payable in equal installments over a five-year period, to be paid after the business files an annual certification of performance and the department determines the extent of compliance with contractual obligations. Annual payments shall be reduced and forfeited for failure to meet performance obligations, as provided in the contract. Rebate amounts within the annual limit that are not paid in one year may be carried over and paid in a subsequent year, in addition to that year's limit.

(2) No payment of a rebate shall be made under a specific contract during the fiscal year in which such contract is approved by the Joint Legislative Committee on the Budget.

E. The department may obtain, at the expense of the qualified business, a certified limited scope audit by an independent certified public accountant, in accordance with applicable auditing standards generally accepted in the United States, of all books and records of the business relating to its eligibility and performance obligations under the program.

F. Upon approval of the application for an annual rebate, the department shall send a certification letter to the Department of Revenue for payment of the rebate. The letter shall provide the name of the business and the amount of the rebate. The Department of Revenue may require the business to submit any additional information as may be necessary to effect the payment of the rebate. Payment shall be made from the current collections of the taxes imposed by Title 47 of the Louisiana Revised Statutes of 1950, as amended.

G. A business shall not receive any other incentive administered by the Department of Economic Development for any expenditures for which the business has received a rebate pursuant to this Section.

H. Economic Analysis Verification. Prior to the implementation of the program, an independent third-party economist selected by the Legislative Fiscal Office and the department, and retained by the department after approval of the Joint Legislative Committee on the Budget, shall verify the standard economic impact methodology utilized by the department.

Acts 2012, No. 503, §1, eff. July 1, 2012; Acts 2015, No. 126, §2, eff. July 1, 2015; §3, eff. July 1, 2018; Acts 2016, 1st Ex. Sess., No. 29, §2, eff. April 1, 2016..



RS 51:3115 - Rules

§3115. Rules

The department may promulgate rules and regulations after approval by the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs meeting jointly within sixty days of publication of such rules and regulations in the Louisiana Register.

Acts 2012, No. 503, §1, eff. July 1, 2012; Acts 2013, No. 220, §24, eff. June 11, 2013.



RS 51:3121 - Competitive Projects Payroll Incentive Program

CHAPTER 55. COMPETITIVE PROJECTS PAYROLL

INCENTIVE PROGRAM

§3121. Competitive Projects Payroll Incentive Program

A. Definitions. For purposes of this Section, the following words or terms as used in this Chapter shall have the following meanings, unless a different meaning appears from the context:

(1) "Basic health benefits plan" means coverage for basic hospital care, coverage for physician care, and coverage for health care which is determined by the Department of Economic Development to have a value of at least one dollar and twenty-five cents per hour and which is the same coverage as is provided to employees employed in a bona fide executive, administrative, or professional capacity by the employers who are exempt from the minimum wage and maximum hour requirements of the federal Fair Labor Standards Act, 29 U.S.C. 201 et seq.

(2) "Business" means any individual, firm, joint venture, association, corporation, estate, partnership, business trust, receiver, syndicate, or any other legal business entity.

(3) "Department" means the Department of Economic Development.

(4) "New jobs" means permanent full-time direct new jobs based at the facilities designated in the contract and filled by residents of the state.

(5) "New payroll" means payment by the business to its employees for new jobs, exclusive of benefits, and defined as wages under Louisiana Employment Security Law (R.S. 23:1472(20)).

(6) "Program" means the Competitive Projects Payroll Incentive Program.

(7) "Qualified business" means a business certified by the secretary as meeting the eligibility requirements of Subsection B of this Section, approved by the Joint Legislative Committee on the Budget to participate in the program, and executing a contract providing the terms and conditions for its participation.

(8) "Secretary" means the secretary of the Department of Economic Development.

(9) "Significant positive economic benefit" means net positive tax revenue. This shall be determined by taking into account direct, indirect, and induced impacts based on a standard economic impact methodology utilized by the department, the value of the rebate, and any other state tax and financial incentives that are used by the department to secure the project.

B. Eligibility requirements. (1) A business shall be eligible for participation in the program if all of the following requirements are met:

(a) At least fifty percent of the total annual sales of the business from a Louisiana site or sites is to out-of-state customers or buyers, or to in-state customers or buyers who resell the product or service to an out-of-state customer or buyer for ultimate use, or the federal government, or any combination thereof.

(b) The business will primarily engage in one of the following activities at the project site:

(i) Manufacturing of the following types of durable goods: automobiles, motorcycles or other passenger vehicles, or components thereof; aircraft or components thereof; spacecraft or components thereof; medical devices; batteries or other power storage devices; motors, engines, turbines or components thereof; environmental control systems; household appliances; computers, computer peripherals or components thereof; communications equipment; audio or video equipment; semiconductors; consumer-oriented electronic devices or components thereof; industrial machinery; or construction heavy equipment such as excavators.

(ii) Manufacturing of pharmaceutical products.

(iii) Conversion of natural gas to diesel, jet fuel, or other refined fuels.

(iv) Data storage or data services, provided at least seventy-five percent of sales meet the out-of-state sales requirements of Subparagraph (1)(a) of this Subsection.

(v) Other activities as recommended by the secretary and approved by the Joint Legislative Committee on the Budget.

(c) The business offers, or will offer within ninety days of the effective date of qualifying for the incentive rebates pursuant to the provisions of this Chapter, a basic health benefits plan to the individuals it employs as provided in Paragraph (A)(1) of this Section.

(2) The secretary, at his discretion, may include sales by affiliates of the business in determining the percentage of sales meeting the requirements of Paragraph (1) of this Subsection.

(3) All of the following shall not be eligible for the program:

(a) A business engaged in gaming or gambling.

(b) A business primarily engaged in natural resource extraction or exploration, unless the project activity is conversion of natural gas to diesel, jet fuel, or other refined fuels.

(c) A business primarily engaged in retail sales; real estate; professional services; financial services; venture capital funds; shipbuilding; wood products; agriculture; or manufacturing of machinery or equipment primarily intended to serve the energy industry.

C. Applications and contract approval and administration. (1) At the invitation of the secretary, a business may apply for a contract by submitting to the department such certified statements and substantiating documents as the department may require.

(2) The secretary may certify eligibility of the business and request approval by the Joint Legislative Committee on the Budget of its participation in the program on terms and conditions specified by the secretary in a proposed contract, if the secretary determines all of the following:

(a) The business meets the eligibility requirements provided for in Subsection B of this Section.

(b) Participation in the program is needed in a highly competitive site selection situation to encourage the business to locate or expand in the state.

(c) Securing the project will result in a significant positive economic benefit to the state.

(3)(a)(i) Upon the approval by the Joint Legislative Committee on the Budget of participation in the program by the business, the secretary shall execute the contract with the business, and provide a copy to the Department of Revenue prior to the payment of any benefits under the contract.

(ii) No new contract shall be approved on or after July 1, 2018, but contracts existing on that date may continue and may be renewed.

(b) The contract shall provide for a rebate to the qualified business based upon new payroll and shall include the following provisions:

NOTE: Item (C)(3)(b)(i) as amended by Acts 2015, No. 126, §2, eff. until June 30, 2018.

(i) The percentage of new payroll eligible for rebate, up to a maximum of fifteen percent. With respect to projects for which an invitation to apply is extended by the secretary on or after July 1, 2015, pursuant to this Section, the percentage of new payroll eligible for rebate shall not exceed twelve percent.

NOTE: Item (C)(3)(b)(i) as amended by Acts 2015, No. 126, §§3, 6, eff. July 1, 2018.

(i) The percentage of new payroll eligible for rebate, up to a maximum of fifteen percent.

(ii) The maximum amount of new payroll eligible for rebate.

(iii) The number of new jobs and amount of new payroll required to be created and maintained and any other performance obligations required to be met in order to remain qualified for participation in the program.

(iv) Designation of the facility or facilities eligible for participation in the program.

(v) Monitoring of performance and consequences for failure to perform and other contract violations.

(vi) An initial term of the contract, which may be up to five years, and any renewal term available at the discretion of the secretary, which may be up to an additional five years.

(4)(a) In addition, a qualified business shall be entitled to either the sales and use tax rebates for capital expenditures for the facility or facilities designated in the contract provided for in Subparagraph (b) of this Paragraph, or the project facility expense rebate provided for in Subparagraph (c) of this Paragraph.

(b) Any qualified business which receives a contract pursuant to this Chapter shall also be entitled to a rebate of sales and use tax imposed by the state and imposed by any political subdivision of the state, upon approval of the governing authority of the appropriate political subdivision, including the office of sheriff in the case of a law enforcement district, on the purchases of the materials used in the construction of a building, or any addition or improvement thereon, for housing any legitimate business enterprise or machinery and equipment used in that enterprise.

NOTE: Subparagraph (4)(c) as amended by Acts 2015, No. 126, §2, eff. until June 30, 2018.

(c) In lieu of the sales and use tax rebate, a qualified business shall be entitled to a project facility expense rebate equal to one and one-half percent of the amount of qualified capital expenditures for the facility or facilities designated in the contract for which an invitation to apply was extended by the secretary before July 1, 2015. With respect to projects for which an invitation to apply is extended by the secretary on or after July 1, 2015, a qualified business shall be entitled to a project facility expense rebate equal to one and two-tenths percent of the amount of qualified capital expenditures for the facility or facilities designated in the contract. For purposes of this Subparagraph, the term "qualified capital expenditures" means amounts classified as capital expenditures for federal income tax purposes related to the project plus exclusions from capitalization provided for in Internal Revenue Code Section 263 (a)(1)(A) through (L), minus the capitalized cost of land, capitalized leases of land, capitalized interest, capitalized costs of manufacturing machinery and equipment to the extent capitalized manufacturing machinery and equipment costs are excluded from sales and use tax pursuant to R.S. 47:301(3), and the capitalized cost for the purchase of an existing building. When a qualified business purchases an existing building and capital expenditures are used to rehabilitate the building, only the costs of the rehabilitation shall be considered qualified capital expenditures. Additionally, a qualified business shall be allowed to increase its qualified capital expenditures to the extent the qualified business's capitalized basis is properly reduced by claiming a federal credit. A qualified business earns the project facility expense rebate in the qualified business's fiscal year in which the project is placed in service but the qualified business may not be issued the project facility expense rebate until the Department of Economic Development signs a project completion report or such other time as provided for by rule or regulation.

NOTE: Subparagraph (4)(c) as amended by Acts 2015, No. 126, §§3, 6, eff. July 1, 2018.

(c) In lieu of the sales and use tax rebate, a qualified business shall be entitled to a project facility expense rebate equal to one and one-half percent of the amount of qualified capital expenditures for the facility or facilities designated in the contract. For purposes of this Subparagraph, the term "qualified capital expenditures" means amounts classified as capital expenditures for federal income tax purposes related to the project plus exclusions from capitalization provided for in Internal Revenue Code Section 263 (a)(1)(A) through (L), minus the capitalized cost of land, capitalized leases of land, capitalized interest, capitalized costs of machinery and equipment to the extent capitalized manufacturing machinery and equipment costs are excluded from sales and use tax pursuant to R.S. 47:301(3), and the capitalized cost for the purchase of an existing building. When a qualified business purchases an existing building and capital expenditures are used to rehabilitate the building, only the costs of the rehabilitation shall be considered qualified capital expenditures. Additionally, a qualified business shall be allowed to increase its qualified capital expenditures to the extent the qualified business's capitalized basis is properly reduced by claiming a federal credit. A qualified business earns the project facility expense rebate in the qualified business's fiscal year in which the project is placed in service but the qualified business may not be issued the project facility expense rebate until the Department of Economic Development signs a project completion report or such other time as provided for by rule or regulation. The project completion report for the project facility expense rebate shall adhere to the same requirements found in R.S. 51:1787(A)(1)(a)(ii) for the sales and use tax rebate.

D. Annual certification of eligibility. (1) The qualified business shall file requests for approval of annual rebates with the department. The request shall include documentation signed by a corporate officer of the qualified business certifying its continued eligibility for the program, as provided in Subsection B of this Section, and its actual new payroll and the performance of any other contractual obligations for the subject year. The qualified business may be subject to a limited audit by the department, at the expense of the qualified business, to verify such eligibility and performance. The approved contract between the qualified business and the department shall authorize the continued rebate as long as the business remains eligible for the program and complies with the terms and performance obligations of the contract. If a qualified business fails to maintain the eligibility requirements for participation in the program or fails to meet all performance obligations of the contract, the secretary may suspend or terminate its participation in the program.

(2)(a) After verification of continued eligibility and performance, the department shall send a rebate certification letter to the Department of Revenue, stating the amount of actual new payroll for the subject year, the amount of rebate to be issued, and the entity to which the rebate shall be issued. The Department of Revenue may require the business to submit additional information as may be necessary to properly issue the rebate. Payment of rebates shall be made from the current collections of the taxes imposed pursuant to Title 47 of the Louisiana Revised Statutes of 1950, as amended.

(b) No payment of a rebate shall be made under a specific contract during the fiscal year in which such contract is approved by the Joint Legislative Committee on the Budget.

E. Incentive limitations. A taxpayer shall not receive any other incentive administered by the Department of Economic Development for any expenditures or jobs for which the taxpayer has received a rebate pursuant to this Section.

F. Economic analysis verification. Prior to the implementation of the program, an independent third-party economist selected by the Legislative Fiscal Office and the department, and retained by the department after approval of the Joint Legislative Committee on the Budget, shall verify the standard economic impact methodology utilized by the department.

G. Rules. The department may promulgate rules and regulations after approval of the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs meeting jointly within sixty days of publication of such proposed rules and regulations in the Louisiana Register.

Acts 2012, No. 507, §1, eff. July 1, 2012; Acts 2013, No. 220, §24, eff. June 11, 2013; Acts 2014, No. 421, §1, eff. July 1, 2014; Acts 2015, No. 126, §2, eff. July 1, 2015; §3, eff. July 1, 2018; Acts 2016, 1st Ex. Sess., No. 28, §2, eff. April 1, 2016; Acts 2016, No. 664, §1, eff. July 1, 2016.



RS 51:3131 - Purpose

CHAPTER 56. LOUISIANA INTERNATIONAL COMMERCE INITIATIVE

§3131. Purpose

The provisions of this Chapter establish the office of international commerce within the Department of Economic Development to serve as the authority on behalf of the state to advance the state's international commerce economic sector. The office of international commerce shall achieve this objective by utilizing the state's public and private resources to strategically develop and enhance Louisiana's participation and competitiveness in international commerce, by attracting foreign and domestic investment and trade related corporate business into the state, and by developing manufacturing, corporate, and service business activity based upon Louisiana's trade economy.

Acts 2012, No. 687, §2, eff. June 7, 2012.



RS 51:3132 - Definitions

§3132. Definitions

As used in this Chapter, the following terms shall have the meanings ascribed to them below:

(1) "Board" means the Louisiana Board of International Commerce.

(2) "Department" means the Department of Economic Development.

(3) "Initiative" means the Louisiana International Commerce Initiative.

(4) "Inland ports" means those ports, commonly known as shallow draft ports, engaged in waterborne commerce whose cargoes depend upon import or export through international ports for connection to world markets.

(5) "International commerce" means a two-tiered, integrated economic sector concentrating upon the state's unique position in world commerce. "Tier one" shall be defined as business activity in the areas of waterborne or airborne commerce, manufacturing related to imported and exported products and services, other international activities, and corporate business activity resulting from the state's engagement in international commerce. "Tier two" shall be defined as inland transportation connectors, including water, highway, and rail, air transportation, airborne passenger travel, assembly and distribution, free trade zones, and other support business activities including but not limited to finance, insurance, suppliers of materials, legal, brokerage, freight forwarding, and other such services.

(6) "International ports" means those ports, commonly known as deep draft ports, whose main function is waterborne commerce, both import and export, directly linked to world commerce. These ports include, but are not limited to, the following:

(a) Port of Greater Baton Rouge.

(b) Lake Charles Harbor and Terminal District, Port of Lake Charles.

(c) Port of New Orleans.

(d) Plaquemines Port, Harbor and Terminal District.

(e) St. Bernard Port, Harbor and Terminal District.

(f) Port of South Louisiana.

(7) "Master plan" means the Master Plan of International Commerce.

(8) "Office" means the office of international commerce within the Department of Economic Development.

(9) "Project" means but is not limited to the construction of a physical asset and associated infrastructure to be used in the course of the business of international commerce, a business activity such as a marketing effort or the development of a business relationship, or an executable strategy such as joint ventures between governmental and nongovernmental organizations or businesses. Projects may be undertaken by the office, another agency, or other entities as described in this Chapter. For the purposes of this Chapter, "project" shall not be construed to include any of the following:

(a) A project not consisting of the construction of a physical asset, including infrastructure, with a projected final cost of less than one million dollars.

(b) A project consisting of construction of a physical asset, including infrastructure, with a projected final cost of less than five million dollars.

(c) As it relates to ports, a project of any inland port or a project from any port or harbor district other than an international port.

(10) "Secretary" means the secretary of the Department of Economic Development.

Acts 2012, No. 687, §2, eff. June 7, 2012.



RS 51:3133 - Office of international commerce

§3133. Office of international commerce

A. The office of international commerce is hereby created as an office within the Department of Economic Development.

B. The office shall include the secretary, the executive director of international commerce, staff of the department assigned to the office, the board, any advisory subcommittee appointed by the chairman of the board, and staff of the board and any advisory subcommittee.

Acts 2012, No. 687, §2, eff. June 7, 2012.



RS 51:3134 - Powers and duties of the secretary and executive director

§3134. Powers and duties of the secretary and executive director

A. The secretary shall administer and enforce the provisions of this Chapter relating to duties and activities of the office, the board, and advisory subcommittees of the board.

B. The secretary may execute partnerships, joint ventures, memoranda of understanding, cooperative endeavors, or other similar relationships with local, state, or federal public entities, foreign governments, nongovernmental organizations, or private entities and business interests to implement the master plan. Such state public entities shall include but are not limited to the following: the Department of Transportation and Development, the Department of Agriculture and Forestry, and the Department of Culture, Recreation and Tourism.

C. The executive director of the office of international commerce shall report directly to the secretary.

D. The secretary and the executive director shall represent the board in all matters.

E. The secretary and the executive director shall represent the policy and viewpoints of the office at foreign, state, regional, and local levels.

Acts 2012, No. 687, §2, eff. June 7, 2012.



RS 51:3135 - Louisiana Board of International Commerce

§3135. Louisiana Board of International Commerce

A. The Louisiana Board of International Commerce is hereby created within the office of international commerce of the Department of Economic Development. The board shall be domiciled in East Baton Rouge Parish.

B. The board shall exercise, subject to the provisions of this Chapter, the following duties:

(1) Develop, coordinate, implement, make reports on, manage, and provide oversight of the Master Plan of International Commerce and prepare annual reports to the legislature. The master plan shall position Louisiana as a leader in international commerce and trade and shall include a comprehensive strategy addressing all matters of international commerce and trade for the state of Louisiana. An annual report shall monitor the progress of the implementation of the master plan and shall be submitted to the legislature for approval as set forth in R.S. 51:3137.

(2) Develop and execute a strategy to coordinate planning, marketing, and resources between all private or nongovernmental organizations, private business interests, international ports, the department, other departments of state government, including the Department of Transportation and Development, the Department of Agriculture and Forestry, the Department of Culture, Recreation and Tourism, and any other federal or state governmental agency involved in international commerce.

(3) Establish criteria for projects to be included in the master plan and use these criteria to evaluate and approve projects for inclusion in the master plan that are submitted by the organizations, entities, or persons provided in Paragraph (2) of this Subsection.

(4) Include in the master plan projects approved by the board.

(5) Include in the annual report a detailed description of each project included in the master plan, and the current status of approved projects.

(6) Create a mechanism to establish priorities of the approved projects and establish a procedure for the use of the priority system to control the order in which projects included in the master plan are executed.

(7) Coordinate and assist the organizations, entities, or persons described in Paragraph (2) of this Subsection in its development and execution of projects that are approved by the board as being consistent with the comprehensive strategy of the master plan and in the priority order established by the board. Such assistance by the board shall include but not be limited to coordination between governmental and nongovernmental organizations as well as assistance with the identification of capital resources for the use of organizations that develop projects.

(8) Monitor implementation of a state strategy to attract foreign direct investment and to attract international corporate business to Louisiana.

(9) Identify, solicit, and recommend to the secretary, partnerships, joint ventures, memoranda of understanding, cooperative endeavors, or other similar relationships with local, state, or federal public entities, foreign governments, nongovernmental organizations, or private entities and business interests to implement the master plan. Such public entities shall include but are not limited to the following: the Department of Transportation and Development, the Department of Agriculture and Forestry, and the Department of Culture, Recreation and Tourism.

(10) Identify, accept, obtain or assist in obtaining, foreign, federal, state, and private funds consistent with the provisions of this Chapter. Such funds shall include funds from matching sources, gifts, grants, and donations.

(11) Develop and implement methods to self-generate funds. Such funds obtained consistent with the provisions of this Chapter shall be used solely for the operations of the office and execution of projects included in the master plan.

(12) Identify funding sources for infrastructure that is required to support projects or existing facilities and assist organizations, entities, or persons provided in Paragraph (2) of this Subsection to enter into business relationships, such as public-private partnerships, to secure funding for such infrastructure.

(13) Conduct meetings and hold hearings.

(14) Adopt rules in accordance with the Administrative Procedure Act consistent with the provisions of this Chapter.

(15) As determined by the board, the chairman shall appoint advisory subcommittees to review, evaluate, and report to the board on projects proposed for inclusion in the master plan or for other purposes as approved by the board. In accordance with the scope of the subcommittee's work, the subcommittee may include non-board personnel. Such personnel shall not be compensated by the board. The board may request the secretary to engage experts to assist the board in performing its functions and duties. Every effort shall be made to utilize the staff of the office, department, international ports, nongovernmental organizations, or state universities prior to the engagement of outside experts.

(16) Establish a recommended annual budget for the operation of the office and submit such recommended budget to the secretary for inclusion in the department's annual budget. Funding of the office for the first year of operation shall be derived from existing department resources and funds. Details of the office's revenues and expenses, including its recommended annual budget, shall be included in the annual report.

(17) Expend funds consistent with the provisions of this Chapter.

(18) Recommend that the secretary enter into agreements, memoranda of understanding, and cooperative endeavors with foreign governments, private entities, nongovernmental organizations, and local, state, and federal public entities that are consistent with the provisions of this Chapter.

(19) Provide recommendations to the legislature with respect to the implementation, management, and funding of the office.

(20) Present recommendations to the House Committee on Commerce and the Senate Committee on Commerce, Consumer Protection, and International Affairs by February first of each year for proposed legislation consistent with the comprehensive strategy of the master plan and the provisions of this Chapter.

(21) Advise the secretary on any matter regarding the office.

Acts 2012, No. 687, §2, eff. June 7, 2012.



RS 51:3136 - Membership of board

§3136. Membership of board

A. The board shall consist of the following members:

(1) The secretary of the department or his designee.

(2) The secretary of the Department of Transportation and Development or his designee.

(3) The commissioner of the Department of Agriculture and Forestry or his designee.

(4) The secretary of the Department of Culture, Recreation and Tourism or his designee, with consideration given to the appointment of the executive director of the Council on the Development of French in Louisiana as his designee.

(5)(a) Eight members appointed by the governor who represent regional economic development organizations in the state. Such members shall, to the greatest extent possible, be engaged in international commerce or trade. The governor shall make the appointment from a list of names submitted by the following organizations:

(i) Greater New Orleans, Inc.

(ii) Baton Rouge Area Chamber.

(iii) Central Louisiana Economic Development Alliance.

(iv) Southwest Louisiana Partnership for Economic Development.

(v) North Louisiana Economic Partnership.

(vi) Acadiana Economic Development Council, Inc.

(vii) Northeast Louisiana Economic Alliance.

(viii) Jefferson Parish Economic Development Commission.

(ix) South Louisiana Economic Council.

(x) Ascension Chamber of Commerce.

(xi) River Region Chamber of Commerce.

(b) Each organization shall submit two names to the governor.

(6)(a) Four members appointed by the governor, of which two members shall represent international business, and two members shall represent manufacturing business relating to international commerce. The governor shall make the appointments from a list of names submitted by the following organizations:

(i) Louisiana Association of Business and Industry.

(ii) The National Federation of Independent Business.

(iii) The World Trade Center New Orleans.

(iv) The Louisiana Chemical Association.

(v) New Orleans Board of Trade.

(vi) Le Centre International De Lafayette.

(b) Each organization shall submit two names to the governor.

(7)(a) Six members appointed by the governor who represent international ports. The governor shall make the appointments from a list of names submitted by the following:

(i) Port of Greater Baton Rouge.

(ii) Lake Charles Harbor and Terminal District, Port of Lake Charles.

(iii) Port of New Orleans.

(iv) Plaquemines Port, Harbor and Terminal District.

(v) St. Bernard Port, Harbor and Terminal District.

(vi) Port of South Louisiana.

(b) Each port shall submit two names to the governor. The governor shall select at least one representative from each of the ports submitting nominations.

(8)(a) One member appointed by the governor to represent the state's airports. The governor shall make the appointments from a list of names submitted by the following:

(i) Baton Rouge Metropolitan Airport.

(ii) The Chennault International Airport Authority.

(iii) Louis Armstrong New Orleans International Airport.

(iv) Shreveport Regional Airport.

(v) England Airpark.

(vi) Lafayette Regional Airport.

(vii) Monroe Regional Airport.

(b) Each airport shall submit two names to the governor. The governor shall select one representative from the airports submitting nominations.

(9) The commissioner of the office of multimodal commerce in the Department of Transportation and Development or his designee.

B. The initial appointed members of the board shall be appointed no later than October 1, 2012.

C. Initial appointments to the board shall be for terms as follows:

(1) Four members representing regional economic development organizations in Louisiana, one member representing international business, one member representing manufacturing business relating to international commerce, two members representing international ports, and one member representing the state's airports shall be appointed for two years.

(2) Four members representing regional economic development organizations in Louisiana, one member representing international business, one member representing manufacturing business relating to international commerce, and three members representing international ports shall be appointed for one year.

(3) After the initial appointment provided for in Paragraphs (1) and (2) of this Subsection, all members shall serve for a five-year term. Each member shall serve until a successor is appointed.

D. Vacancies shall be filled in the same manner as the original appointments for the unexpired portion of the term.

E. A majority of the members of the board shall constitute a quorum for the transaction of business. The vote of a majority of the members of the board present and voting, a quorum being present, shall be required for any official action of the board.

F. The board shall hold its first meeting at its domicile no later than December 1, 2012, and shall meet quarterly thereafter, on a date and at a time and place as the board may designate. The board may meet at such other times as deemed necessary by the chairman or by the majority of its members.

G. At the initial meeting of the board, the board shall elect from its membership a chairman and such other officers as it deems necessary to carry out the duties and functions of the board. All officers shall be members of the board. Such officers shall constitute an executive committee, which shall conduct certain business activities as authorized by the board during such times as the board is not in session.

H. Board members shall not receive any salary for their duties as members. The members may receive a mileage allowance for traveling to and from meetings and for other travel authorized by the board at a rate not to exceed the mileage rate for state employees.

Acts 2012, No. 687, §2, eff. June 7, 2012; Acts 2015, No. 31, §3, eff. Jan. 12, 2016.



RS 51:3137 - Master Plan of International Commerce and annual report

§3137. Master Plan of International Commerce and annual report

A.(1)(a) The board shall, in accordance with the procedures set forth in this Chapter, develop a Master Plan of International Commerce to position Louisiana as a leader in international commerce. Such master plan shall include projects that are consistent with objectives of this Chapter. Such master plan shall not include any toll road projects located in the parishes of East Baton Rouge or Livingston.

(b) The board, in accordance with the procedures set forth in this Chapter, including legislative approval, shall review, revise, and amend the master plan when necessary or, at a minimum, every year.

(2) The annual report, at a minimum, shall include the following information:

(a) Status of the office.

(b) All projects approved by the board, including the priority and status of each project.

(c) Project proposals submitted to the board for inclusion in the master plan and the timeline for such proposals.

(d) Benchmarks to be used as measurement of the progress of the office.

(e) Details as to the status of benchmarks defined in earlier reports, future planning efforts, and the status of other major elements detailed in the master plan.

(f) A list of office staff and each person's responsibilities and a financial report of the recommended budget, provided in R.S. 51:3135(B)(16).

B.(1)(a) Except as specified in Paragraph (4) of this Subsection, only projects included in the master plan shall be eligible for assistance, financial, technical, or otherwise, from the office or department. However, nothing in this Subparagraph shall prohibit any party from receiving funding for projects directly through the legislative process set forth in this Subsection, provided such project proposal was first submitted to the board for evaluation and inclusion in the master plan.

(b) Any person or entity may submit a project proposal to the board for consideration to be included in the master plan. The board shall promptly consider the project and shall approve such projects for inclusion in the master plan only if they are consistent with the comprehensive strategy of the master plan. Every project submitted to the board shall include a return on investment analysis in a form acceptable to the department. The board shall place emphasis on the results of the return on investment analysis when determining whether to approve the project.

(c) If, after consideration, the board approves the project, the board shall notify the person or entity of such approval and shall assist such person or entity as provided by this Chapter.

(d) If, after consideration, the project is not approved by the board, the board shall notify the person or entity in writing of its decision. In addition, the board shall submit a written evaluation, including the return on investment analysis, of such project to the secretary of the Department of Transportation and Development, the House Committee on Appropriations, the Senate Committee on Finance, and the division of administration. Nothing in this Subparagraph shall be construed to prohibit any person or entity from resubmitting a project proposal for consideration by the board.

(2) Nothing in this Chapter shall preclude or restrict any of the organizations, entities, or persons provided in R.S. 51:3135(B)(2) or any private or nongovernmental party from independently developing and executing projects that are not approved by the board. Such projects shall comply with all applicable laws, rules, and regulations but shall not be eligible to receive the assistance of the office or the department, except as provided in Paragraph (3) of this Subsection.

(3) Any of the organizations, entities, or persons provided in R.S. 51:3135(B)(2) or any private or nongovernmental party may apply for funding for nonapproved projects in accordance with all applicable laws and procedures. The legislature shall be provided the evaluation submitted by the board in accordance with Subparagraph (1)(d) of this Subsection when determining whether to fund such project or provide legislative incentives of any kind for the project or to the organization, entity, or person proposing such project.

(4) The department may identify, plan, and develop projects including those relating to international commerce without submitting them to the board for approval as being consistent with the master plan. Such projects may be developed by the department independent of the board.

C.(1)(a) The master plan shall be submitted to the House Committee on Commerce and the Senate Committee on Commerce, Consumer Protection and International Affairs, meeting jointly, and the House Committee on Transportation, Highways, and Public Works and the Senate Committee on Transportation, Highways, and Public Works, meeting jointly, for approval on or before March first of each calendar year.

(b) If either joint committee disapproves the master plan, it shall send the master plan back to the board together with a brief summary of the reasons for disapproval and may make recommendations concerning changes it deems necessary or appropriate to remedy any deficiencies in the plan.

(c) After approval of the committees, the legislature may approve or disapprove the master plan by resolution adopted by a majority vote of the members of each house of the legislature. If the legislature disapproves the master plan, it shall include in the resolution a brief summary of the reasons for disapproval and may make recommendations concerning any changes it deems necessary or appropriate to remedy any deficiencies in the master plan.

(d) If the legislature approves the master plan, or if the legislature fails to take action on the master plan during the regular legislative session, the board shall implement the plan as submitted.

(e) At any time subsequent to the adoption or implementation of the master plan in accordance with the procedure set forth in this Chapter, the board may amend or supplement the plan or add or delete projects. No project shall be added or deleted unless and until the amendment to the master plan is approved as provided by this Subsection. However, if such project is added or deleted while the legislature is not in session, the board shall submit the addition or deletion to the master plan to the Joint Legislative Committee on the Budget for approval.

(2) Annual reports shall be submitted to the House Committee on Commerce, the Senate Committee on Commerce, Consumer Protection and International Affairs, the House Committee on Transportation, Highways, and Public Works and the Senate Committee on Transportation, Highways, and Public Works on or before March first of each calendar year.

Acts 2012, No. 687, §2, eff. June 7, 2012.



RS 51:3138 - Exceptions

§3138. Exceptions

A. Notwithstanding any provision of law to the contrary, nothing in this Chapter shall be construed to affect the Port Construction and Development Priority Program, R.S. 34:3451 et seq.

B. Notwithstanding any provision of law to the contrary, nothing in this Chapter shall be construed to affect the Airport Construction and Development Priority Program, R.S. 2:801 et seq.

Acts 2012, No. 687, §2, eff. June 7, 2012.



RS 51:3141 - Scope and purpose

CHAPTER 57. HOME SERVICE CONTRACT PROVIDERS

§3141. Scope and purpose

A. The purposes of this Part are the following:

(1) To create a registration and assurance mechanism for home service contract providers in this state.

(2) To encourage innovation in the marketing and development of more economical and effective means of providing services under home service contracts while placing the risk of innovation on the providers rather than on consumers.

(3) To permit and encourage fair and effective competition among different systems of providing and paying for these services.

B. The following shall be exempt from this Chapter:

(1) Warranties as defined in this Chapter.

(2) Maintenance-only agreements as defined in this Chapter.

(3) Service contracts sold or offered for sale to persons other than consumers.

(4) Contracts sold or offered for sale on a single new item of property at the time of the sale of the property, or within one year of the date of the sale, which guarantee the performance of the service, repair, replacement, or maintenance of the property or guarantee to indemnify for the service, repair, replacement, or maintenance of a single item of residential property.

Acts 2015, No. 161, §1, eff. Jan. 11, 2016.



RS 51:3142 - §3142. Definitions

§3142. Definitions

As used in this Chapter, unless the context otherwise requires, the following words and phrases shall be defined as follows:

(1) "Administrator" means the person who is responsible for the administration of the home service contract or the home service contract plan or who is responsible for any submission required by this Chapter.

(2) "Consumer" means a natural person who buys, other than for purposes of resale, any corporeal movable property that is distributed in commerce and that is normally used for personal, family, or household purposes and not for business or research purposes.

(3) "Home service contract" means a contract or agreement for a separately stated consideration for any duration to perform the service, repair, replacement, or maintenance of property or indemnification for service, repair, replacement, or maintenance, for the operational or structural failure of any residential property due to a defect in materials, workmanship, inherent defect, or normal wear and tear, with or without additional provisions for incidental payment or indemnity under limited circumstances. A home service contract may provide for the service, repair, replacement, or maintenance of property for damage resulting from power surges or interruption and accidental damage from handling and may provide for leak or repair coverage to house roofing systems. A home service contract is not insurance in this state or otherwise regulated under any provision of the Louisiana Insurance Code.

(4) "Maintenance-only agreement" means a contract of limited duration that provides only for scheduled maintenance and does not include repair or replacement.

(5) "Person" means an individual, partnership, corporation, incorporated or unincorporated association, joint stock company, reciprocal, syndicate, or any similar entity or combination of entities acting in concert.

(6) "Provider" means a person who is contractually obligated to provide the services or indemnification under a home service contract.

(7) "Provider fee" means the consideration paid for a home service contract.

(8) "Service contract holder" or "contract holder" means a person who is the purchaser or holder of a home service contract.

(9) "Warranty" means a warranty made solely by the manufacturer, importer, or seller of property or services, including builders on new home construction, without consideration, that is not negotiated or separated from the sale of the product and is incidental to the sale of the product, that guarantees indemnity for defective parts, mechanical or electrical breakdown, labor, or other remedial measures, such as repair or replacement of the property, or repetition of services.

Acts 2015, No. 161, §1, eff. Jan. 11, 2016.



RS 51:3143 - Requirements for doing business

§3143. Requirements for doing business

A. Home service contracts shall not be issued, sold, or offered for sale in this state unless the provider has done each of the following:

(1) Registered with the secretary of state and remains in good standing.

(2) Provided a receipt for, or other written evidence of, the purchase of the home service contract to the contract holder.

(3) Provided a copy of the home service contract to the service contract holder within a reasonable period of time from the date of purchase.

(4)-(5) Repealed by Acts 2016, No. 327, §1.

B. Each provider of a home service contract sold in this state shall file an application for an initial registration with the secretary of state consisting of his name, address, telephone number, and contact person, designating a person in this state for service of process, and providing a listing of all officers, all directors, and all owners of ten percent or more of the business. Additionally, the provider shall file a copy of its basic organizational documents, including articles of incorporation, articles of organization, articles of association, or a partnership agreement. Each application for registration shall be accompanied by a fee of six hundred dollars. All fees shall be paid to the secretary of state.

C. A registration shall be effective for two years, unless the registration is denied or revoked. Ninety days prior to the expiration of a registration, a provider shall submit a renewal application on a form prescribed by the secretary of state and a renewal fee of two hundred fifty dollars. All fees shall be paid to the secretary of state. The deadline for complying with all requirements for initial registration as described in this Subsection, and for posting a two-year bond in the amount as described in Subsection E of this Section is January fifteenth.

D. Each registrant shall notify the secretary of state of any material change in the registration information within sixty days of the effective date of such change. The notice shall be accompanied by supporting documentation.

E. In order to assure the faithful performance of a provider's obligations to its contract holders and to insure its outstanding obligations, each provider shall obtain and file with the secretary of state a surety bond issued by a company licensed to do business in Louisiana in the amount of fifty thousand dollars. The term of the surety bond shall coincide with the years the registration is effective as provided in Subsection C of this Section.

F. Except for the registration requirements of this Section, providers, administrators, and persons marketing, selling, or offering to sell home service contracts are exempt from any licensing requirements of this state and shall not be subject to other registration information or security requirements.

G. The marketing, sale, offering for sale, issuance, making, proposing to make, and administration of home service contracts by providers and related service contract sellers, administrators, and other persons is not insurance and shall be exempt from all provisions of the Louisiana Insurance Code.

Acts 2015, No. 161, §§1, 3(A), eff. Jan. 11, 2015; Acts 2015, No. 161, §§1, 3(B), eff. Jan. 15, 2016; Acts 2016, No. 243, §1, eff. May 26, 2016; Acts 2016, No. 327, §1.



RS 51:3144 - Required disclosures; service contracts

§3144. Required disclosures; service contracts

A. Each home service contract marketed, sold, offered for sale, issued, made, proposed to be made, or administered in this state shall be written, printed, or typed in clear, understandable language that is easy to read and shall disclose the requirements set forth in this Section, as applicable.

B. Every home service contract shall contain all the following information:

(1) The name and address of the provider and shall identify any administrator if different from the provider.

(2) The name of the service contract seller and name of the service contract holder to the extent that the name of the service contract holder has been furnished to the service contract provider. The identities of parties are not required to be preprinted on the service contract and may be added to the service contract at the time of sale.

(3) The total purchase price and the terms under which the service contract is sold. The purchase price is not required to be preprinted on the service contract and may be negotiated at the time of sale with the service contract holder.

(4) The existence of any deductible amount, if applicable.

(5) The goods and services to be provided and any limitations, exceptions, or exclusions.

(6) Any restrictions governing the transferability of the service contract, if applicable.

(7) The terms, restrictions, or conditions governing cancellation of the service contract prior to the termination or expiration date of the service contract by either the provider or the service contract holder. The provider of the service contract shall mail a written notice to the contract holder at the last known address of the service contract holder contained in the records of the provider at least fifteen days prior to cancellation by the provider. Prior notice is not required if the reason for cancellation is nonpayment of the provider fee, a material misrepresentation by the service contract holder to the provider, or a substantial breach of duties by the service contract holder relating to the covered product or its use. The notice shall state the effective date of the cancellation and the reason for the cancellation.

(8) The obligations and duties of the service contract holder, including but not limited to the duty to protect against any further damage and any requirement to follow an owner's manual.

(9) Whether or not the service contract provides for or excludes consequential damages or preexisting conditions, if applicable. Service contracts may, but are not required to, cover damage resulting from rust, corrosion, or damage caused by a noncovered part or system.

(10) If prior approval of repair work is required, the procedure for obtaining prior approval and for making a claim, including a toll-free telephone number for claim service and a procedure for obtaining emergency repairs performed outside of normal business hours.

Acts 2015, No. 161, §§1, 3(A), eff. Jan. 11, 2016.



RS 51:3145 - Consumer's right to cancel

§3145. Consumer's right to cancel

A home service contract shall require every provider to permit the service contract holder to return the home service contract within twenty days of the date the home service contract was mailed to the service contract holder or within ten days of delivery if the home service contract is delivered to the service contract holder at the time of sale or within a longer time period permitted under the home service contract. Upon return of the home service contract to the provider within the applicable time period, if no claim has been made under the home service contract prior to its return to the provider, the home service contract is void and the provider shall refund to the service contract holder, or credit the account of the service contract holder, with the full purchase price of the home service contract. The right to void the home service contract provided is not transferable and shall apply only to the original service contract holder and only if no claim has been made prior to its return to the provider. A ten percent penalty per month shall be added to a refund that is not paid or credited within forty-five days after return of the home service contract to the provider.

Acts 2015, No. 161, §§1, 3(A), eff. Jan. 11, 2016.



RS 51:3146 - Prohibited acts

§3146. Prohibited acts

A. A provider shall not use in its name the words "insurance", "casualty", "surety", "mutual", or any other words descriptive of the insurance, casualty, or surety business or a name deceptively similar to the name or description of any insurance or surety corporation, or to the name of any other provider. The word "guaranty" or similar word may be used by a provider. A provider shall include in its home service contracts a statement in substantially the following form: "This agreement is not an insurance contract."

B. A provider or its representative shall not in its home service contracts or literature make, permit, or cause to be made any false or misleading statement, or deliberately omit any material statement that would be considered misleading if omitted.

Acts 2015, No. 161, §§1, 3(A), eff. Jan. 11, 2016.






TITLE 52 - United States

RS 52:1 - TITLE 52 UNITED STATES

TITLE 52 UNITED STATES

CHAPTER 1. REALTY, ACQUISITION OF TITLE

JURISDICTION OR RIGHT TO USE

§1. Consent of state to acquisition; state rights unaffected; taxation

A. The United States, in accordance with the seventeenth clause, eighth section of the first article of the Constitution of the United States,1 may acquire and occupy any land in Louisiana required for the purposes of the federal government. The United States shall have exclusive jurisdiction over the property during the time that the United States is the owner or lessee of the property.

B. The property shall be exempt from all taxation, assessment, or charge levied under authority of the state. Nothing herein shall be construed or held to affect the rights of Louisiana or other local authority to exercise any rights which they may have, including the right to levy and collect taxes upon the severance of natural resources, or other rights, property, or assets of any lessee of the United States.

C. The state may serve all civil and criminal process issuing under authority of Louisiana on the property acquired by the United States.

Amended by Acts 1982, No. 510, §1.

1U.S.C.A. Const. Art. 1, §8, cl. 17.



RS 52:2 - Donations to United States for certain purposes; officers making donations

§2. Donations to United States for certain purposes; officers making donations

The state or any state agency or subdivision may donate or convey to the United States any lands, movable or immovable property, rights of way, or servitudes which they may own or acquire, for use by the United States in connection with:

(1) The improvement and maintenance of the navigation of natural waterways;

(2) The construction, improvement, and maintenance of artificial navigable waterways, river and harbor works;

(3) Flood control works;

(4) Airports, flying fields, landing fields, parks, forest preserves, canals, irrigation districts, hospitals, agricultural experiment and research stations, military posts and for any military purposes.

In the case of property owned by Louisiana or any state board, commission, department or agency, the transfer or conveyance shall be performed jointly by the governor and the register of the state land office, with the consent and approval of the lieutenant governor or the attorney general. The commission council or other governing body of a municipality shall transfer or convey property owned by a municipality. In the case of a parish, the parish governing authority shall transfer or convey the property, and in the case of any other subdivision of the state the governing body shall transfer the property.

Amended by Acts 1968, No. 433, §1.



RS 52:3 - Retrocession of jurisdiction over certain federally owned lands

§3. Retrocession of jurisdiction over certain federally owned lands

The governor is authorized, whenever he deems it desirable and in the public interest, to accept on behalf of the state of Louisiana the retrocession of jurisdiction over lands owned by the United States of America where such retrocession has been offered by the appropriate federal authorities who shall set forth the lands affected.

Added by Acts 1975, No. 567, §1.



RS 52:4 - Jurisdiction over lands under the administration of the National Parks Service

§4. Jurisdiction over lands under the administration of the National Parks Service

A. The governor, upon application made to him on behalf of the United States, is authorized to enter into a written agreement to cede concurrent jurisdiction to the United States over lands under the administration of the National Parks Service over which the United States now has proprietorial jurisdiction.

B. The governor, upon application made to him on behalf of the United States, is authorized to enter into a written agreement to accept concurrent jurisdiction from the United States over lands under the administration of the National Parks Service over which the United States now has exclusive jurisdiction.

Added by Acts 1981, No. 413, §1.



RS 52:5 - Jurisdiction over lands under the administration of the United States Department of Justice

§5. Jurisdiction over lands under the administration of the United States Department of Justice

The governor, upon application made to him on behalf of the United States, is authorized to enter into a written agreement to cede concurrent jurisdiction to the United States over lands, waters, and improvements presently or hereafter acquired, leased, occupied, or controlled by or for the United States for use by the Department of Justice or any of its component agencies or bureaus for the operation of correctional facilities.

Acts 2001, No. 159, §1; Acts 2003, No. 974, §1; Acts 2004, No. 180, §1, eff. June 10, 2004.



RS 52:51 - UNIFORM FEDERAL LIEN REGISTRATION

CHAPTER 2. UNIFORM FEDERAL LIEN REGISTRATION

§51. Scope of Chapter

This Chapter applies only to federal tax liens and to other notices of federal liens which under any act of Congress or any regulation adopted pursuant thereto are required or permitted to be filed in the same manner as notices of federal tax liens.

Acts 1987, No. 348, §1; Acts 1987, No. 459, §1.



RS 52:52 - Notice and place of filing

§52. Notice and place of filing

A. Notices of liens, certificates, and other notices affecting federal tax liens or other federal liens shall be filed in accordance with this Chapter.

B. Notices of federal liens upon immovable property for obligations payable to the United States and certificates and notices affecting the liens shall be filed in the office of the parish recorder of mortgages of the parish in which the immovable property subject to the liens is situated.

C.(1) Notices of federal liens upon any corporeal or incorporeal movable property, including titled motor vehicles subject to R.S. 32:701 et seq., not held as inventory for sale or lease, and vessels subject to R.S. 34:852.1 et seq., not held as inventory for sale or lease, for obligations payable to the United States and certificates and notices affecting the liens shall be filed only with the clerk of court of any parish or in the case of Orleans Parish, with the recorder of mortgages thereof (the "filing officer"), for inclusion in the master index of information maintained by the secretary of state.

(2) The document entitled "Notice of Federal Tax Lien Under Internal Revenue Laws" utilized nationwide by the Internal Revenue Service shall be accepted by all filing officers. Nonstandard form penalties shall not be applicable to such filings presented by the Internal Revenue Service pursuant to this Chapter.

Acts 1987, No. 348, §1; Acts 1987, No. 459, §1; Acts 1990, No. 1079, §6, eff. Sept. 1, 1990; Acts 1991, No. 377, §7, eff. Jan. 1, 1992; Acts 2008, No. 183, §1.



RS 52:53 - Execution of notices and certificates

§53. Execution of notices and certificates

Certification of notices of liens, certificates, or other notices affecting federal liens by the secretary of the treasury of the United States or his delegate, or by any official or entity of the United States responsible for filing or certifying of notice of any other lien, entitles them to be filed and no other attestation, certification, or acknowledgment is necessary.

Acts 1987, No. 348, §1; Acts 1987, No. 459, §1.



RS 52:54 - Duties of filing officer

§54. Duties of filing officer

A. If a notice of federal lien, a refiling of a notice of federal lien, or a notice of revocation of any certificate described in Subsection B of this Section is presented to the filing officer, he shall cause the notice to be marked, indexed, and recorded in an alphabetical federal lien index showing the name and address of the person named in the notice, the date and time of receipt, the title and address of the official or entity certifying the lien, and the total amount appearing on the notice of lien. He shall file and keep all original notices so filed in numerical order in a file or files and designated federal lien notices.

B. If a certificate of release, nonattachment, discharge, or subordination of any lien is presented to the filing officer for filing, he shall enter the same with date of filing in the federal lien index, on the line where notice of the lien so affected is entered, and permanently attach the original certificate of release, nonattachment, discharge, or subordination to the original notice of lien.

C. Upon request of any person, the filing officer shall issue his certificate showing whether there is on file, on the date and hour stated therein, any notice of lien or certificate or notice affecting any lien filed under this Chapter, naming a particular person and, if a notice or certificate is on file, giving the date and hour of filing of each notice or certificate. Upon request, the filing officer shall furnish a copy of any notice of federal lien, or notice or certificate affecting a federal lien.

Acts 1987, No. 348, §1; Acts 1987, No. 459, §1.



RS 52:55 - Construction of Chapter

§55. Construction of Chapter

This Chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this Chapter among states enacting it.

Acts 1987, No. 348, §1; Acts 1987, No. 459, §1.



RS 52:56 - Short title

§56. Short title

This Chapter may be cited as the "Uniform Federal Lien Registration Act".

Acts 1987, No. 348, §1; Acts 1987, No. 459, §1.



RS 52:57 - Repealed by Acts 1987, No. 348, 2 and Acts 1987, No. 459, 2.

§57. Repealed by Acts 1987, No. 348, §2 and Acts 1987, No. 459, §2.






TITLE 53 - War Emergency

RS 53:1 - TITLE 53 WAR EMERGENCY

TITLE 53

WAR EMERGENCY

CHAPTER 1. IN GENERAL

§1. Issuing agents of United States bonds; authority

During the continuance of any emergency proclaimed by the President of the United States or of a state of war between the United States and a foreign nation or nations and for the time thereafter which may be expedient or necessary, all persons operating or doing business under the laws of the state may act as issuing agents for the sale and issue of obligations of the United States upon designation by and qualification with the Secretary of the Treasury of the United States or under his authority.



RS 53:2 - Acceptance of federal aid

§2. Acceptance of federal aid

The state or any political subdivision of the state may accept any offer of equipment, supplies, materials or funds for war-time or defense activities made by the United States of America or by any officer or agency thereof, subject to the terms of the offer and to the rules and regulations of the offeror. If the state is the offeree the governor shall designate some state officer, and if a political subdivision is the offeree the chief executive officer shall designate one of its officers, who shall accept the offer on behalf of the offeree.



RS 53:3 - Registration of aliens

§3. Registration of aliens

When a state of war exists between the United States and a foreign country, or, in the judgment of the governor, public safety or necessity requires, the governor may, by proclamation, direct every subject or citizen of foreign countries designated in the proclamation, who are in this state, or who may from time to time come into the state, to appear within twenty-four hours after the date specified in the proclamation or after arrival within the state, before the public authorities designated in the proclamation, and personally register his or her name, residence, business, length of stay and other information which the governor may require. The proclamation shall be published in the newspapers designated by the governor. Every person to whom the proclamation is applicable shall also comply with any rules of personal identification which the governor shall from time to time prescribe. The occupant of every private residence, and the owner, lessee or proprietor, operating or managing every hotel, inn, boarding or rooming house, shall, within twenty-four hours after the date specified in the proclamation, notify the public authorities of the presence therein of every subject or citizen of a foreign country to whom the proclamation is applicable, and shall each day thereafter notify the public authorities of the arrival thereat or departure therefrom of every subject or citizen of a foreign country.

Whoever violates this Section shall be fined not more than one thousand dollars or imprisoned for not more than one year or both



RS 53:41 - PRECAUTIONS AGAINST ATTACK

CHAPTER 2. PRECAUTIONS AGAINST ATTACK

§41. Governor authorized to carry out precautionary measures

The governor may carry out, throughout the state or in any area of the state, all precautionary measures against air raids and other forms of attack, all measures which will effect the discontinuance of any activity which may assist an enemy in accomplishing his objective, and precautionary measures to minimize the loss of life or property which might result from enemy attacks. The governor may make, amend, or rescind general or special orders, rules, and regulations necessary in this connection, which are not inconsistent with any order, rule, or regulation of the Armed Forces of the United States or of the Director of Civilian Defense.



RS 53:42 - Blackouts and radio silences

§42. Blackouts and radio silences

Blackouts and radio silences shall be carried out only in the areas, at the times, and for the periods designated by air raid warnings or orders with respect thereto issued by the United States Army, or its duly designated agency and only under conditions and in a manner not inconsistent with any warning or order. Practice blackouts shall be held only when and as authorized by the United States Army or its duly designated agency.



RS 53:43 - Governor may delegate authority

§43. Governor may delegate authority

The governor may delegate in writing, whenever he determines the circumstances warrant, the authority granted in this Chapter to carry out precautionary measures to any agencies or persons he may designate or appoint for this purpose, or are designated or appointed pursuant to orders, rules, or regulations promulgated pursuant to this Chapter. The governor may modify or revoke this authority at any time.



RS 53:44 - Cooperation with other states

§44. Cooperation with other states

The governor may negotiate and act in concert with the proper authorities of other states with a view to effecting a synchronization and uniformity of blackouts and other precautionary measures in this state and all parts of other states necessary to carry out the intent and purpose of this Chapter.



RS 53:45 - Governing authority of political subdivision authorized to carry out precautionary measures

§45. Governing authority of political subdivision authorized to carry out precautionary measures

The governing authority of each political subdivision of the state may carry out in his jurisdiction all precautionary measures ordered by the governor and any additional precautionary measures the governing authority may deem necessary, subject to the limitations and provisions of R.S. 53:41. The governing authority may make, amend or rescind any orders, rules, and regulations deemed necessary in this connection but the measures, orders, rules, and regulations shall not be inconsistent with those taken or promulgated by the governor or by the Armed Forces of the United States or by the Director of Civilian Defense.



RS 53:46 - Provisions included in orders and regulations

§46. Provisions included in orders and regulations

Without limiting the generality of the foregoing provisions, the orders, rules, and regulations authorized in this Chapter may include provisions for blackouts, practice blackouts, radio silences, uniform air raid signals, the control of traffic movements of emergency or other vehicles, evacuation of residents, controlling congregation of persons on public highways, streets and sidewalks and in public places or buildings, lighting of highways and streets, buildings and vehicles, and noises of all kinds, and provisions as to the qualifications, training, powers, rights, duties, privileges and immunities of persons authorized to be appointed pursuant to R.S. 53:48.



RS 53:47 - Enforcement of orders and regulations by law enforcement authorities

§47. Enforcement of orders and regulations by law enforcement authorities

The law enforcing authorities of the state and of the political subdivisions of the state are authorized and directed to enforce the orders, rules, and regulations made or issued pursuant to this Chapter.



RS 53:48 - Appointment of air raid wardens and other workers

§48. Appointment of air raid wardens and other workers

The governing authority of each political subdivision of the state may appoint and remove air raid wardens, fire watchers, auxiliary personnel and other civilian defense workers. No appointments or removals shall be made to or from positions under the appointive authority of the Armed Forces of the United States or the Director of Civilian Defense.



RS 53:49 - Immunity from liability

§49. Immunity from liability

Neither the state nor any political subdivision of the state, nor the agents or representatives of the state or any political subdivision thereof, nor any individual, firm, partnership, corporation, association, trustee, or receiver, or any of the agents thereof, in good faith carrying out, complying with, or attempting to comply with, any order, rule, or regulation promulgated pursuant to the provisions of this Chapter or pursuant to any ordinance relating to blackouts or other precautionary measures enacted by any political subdivision of the state shall be liable for any injury or death to persons or damage to property as the result of any such activity. The foregoing shall not affect the right of any person to receive benefits or compensation to which he might otherwise be entitled under the worker's compensation law or any pension law or any act of Congress.

Acts 1983, 1st Ex.Sess., No. 1, §6.



RS 53:50 - Violations of provisions of Chapter; penalties

§50. Violations of provisions of Chapter; penalties

Whoever violates any regulations or orders promulgated under the provisions of this Chapter shall be fined not less than fifty dollars nor more than five hundred dollars or imprisoned for not less than thirty days nor more than six months, or both.



RS 53:101 - RELIEF OF DISTRESS

CHAPTER 3. RELIEF OF DISTRESS

§101. Agent of state; cooperation with federal government

The state department of public welfare, or such other state department, office, agency or commission, designated by the Governor for the purpose, shall have authority to act as agent of the state to cooperate with the federal government in providing assistance for the relief of distress suffered by any person by reason of any restrictive action of the federal government, the evacuation of civilians, sabotage, civil defense measures or enemy action, whether such distress occur during or prior to the existence of a state of war.

Amended by Acts 1951, 1st Ex.Sess., No. 20, §1.



RS 53:102 - Rules and regulations; powers and duties

§102. Rules and regulations; powers and duties

The department of public welfare, or such other department, office, agency, or commission, designated by the Governor for the purpose, may establish all rules and regulations to take any action necessary and desirable, in conformity with the laws, rules and regulations of the federal government, grant monetary assistance, make investigations and render all other necessary or desirable services to any person who has suffered distress by reason of any restrictive action of the federal government, the evacuation of civilians, sabotage, civil defense measures or enemy action, whether such distress occur during or prior to the existence of a state of war.

Amended by Acts 1951, 1st Ex.Sess., No. 20, §2.



RS 53:103 - Grants of assistance; cost of investigation and services

§103. Grants of assistance; cost of investigation and services

The department of public welfare, or such other department, office, agency or commission, designated by the Governor for the purpose, shall have power and authority to accept any grant of assistance, made available by the federal government for any of the purposes mentioned in this Chapter; provided, that all grants of monetary assistance and the cost of investigation and services made under the provisions of this Chapter shall be paid out of the regular state appropriation made to the department, office, agency or commission affected, on the condition that such department, office, agency or commission has entered into a prior agreement with the appropriate federal agency providing for reimbursement for these expenditures.

Amended by Acts 1951, 1st Ex.Sess., No. 20, §3.



RS 53:151 - PUBLIC WORKS

CHAPTER 4. PUBLIC WORKS

§151. Powers of public bodies

Political subdivisions and public agencies of Louisiana and those created jointly by Louisiana and another state, acting either singly or jointly, may by a majority vote of its governing body:

(1) Acquire in any manner, construct, repair, operate, and maintain any real or personal property within or without their territorial limits or partially within and partially without their territorial limits which is necessary to the fulfillment of the purposes or provisions of any permit, license, lease, contract, deed, agreement or other instrument granted by, or entered into with the United States of America or any department, agency, or independent establishment of the United States in connection with the national war and defense program;

(2) Accept from the United States or other sources money or property, either real or personal, to aid them in operating and maintaining these projects;

(3) Do all acts and things necessary or convenient to carry out the powers given in this Section.



RS 53:152 - Purpose and construction of R.S. 53:151

§152. Purpose and construction of R.S. 53:151

The powers conferred by R.S. 53:151 shall be in addition and supplemental to the powers conferred by any other law, and shall not be subject to any limitation there contained. The limitations of R.S. 53:151 shall not affect the powers conferred by any other law.



RS 53:201 - SABOTAGE; DISLOYALTY

CHAPTER 5. SABOTAGE; DISLOYALTY

§201. Sabotage defined; penalty

Sabotage is the intentional

(1) Destroying, damaging, moving, or interfering with any property with reasonable ground to believe that the act will interfere with the preparation of the United States or of any state for defense or for war or with the prosecution of war by the United States.

(2) Making, causing to be made, or omitting to note on inspection any defects in any article or thing with reasonable ground to believe that the article or thing is intended to be used in connection with the preparation of the United States or of any state for defense or for war or for the prosecution of war by the United States, or that the article or thing, in whole or in part, is one of a number of similar articles or things, some of which, or parts of which are intended to be so used.

Whoever commits the crime of sabotage shall be imprisoned at hard labor for not less than one year nor more than ten years.



RS 53:202 - Attempt to commit sabotage; penalty

§202. Attempt to commit sabotage; penalty

Attempt to commit sabotage is the

(1) Inciting or inducing a person to commit sabotage.

(2) Entering property of a person with intent to commit sabotage in or on the property.

(3) Producing, assembling, mixing, procuring, transporting or storing of any article, material, or substance for the purpose of or with the intent of using it in the commission of sabotage.

Whoever attempts to commit sabotage shall be imprisoned at hard labor for not less than one year nor more than five years.



RS 53:203 - Conspiracy to commit sabotage; penalty; acquittal of co-conspirators

§203. Conspiracy to commit sabotage; penalty; acquittal of co-conspirators

Conspiracy to commit sabotage is the unlawful counseling with another person or the unlawful agreement or combination of two or more persons to commit sabotage or to procure the commission of sabotage.

Whoever conspires to commit sabotage shall be imprisoned at hard labor for not less than one year nor more than ten years.

It shall not constitute a defense or ground for suspension of judgment, sentence, or punishment of any person prosecuted under this Section, that any of his fellow conspirators have been acquitted, have not been arrested or convicted, are not amenable to justice, or have been pardoned or discharged before or after conviction.



RS 53:204 - Persons compelled to testify; immunity

§204. Persons compelled to testify; immunity

Upon the trial of any indictment or information, charging the crimes of attempt to commit sabotage or conspiracy to commit sabotage, no person otherwise competent as a witness shall be disqualified or excused from testifying, concerning the offense charged, on the grounds that the testimony may incriminate himself; but no prosecution can afterwards be had against him concerning the matters upon which he has testified except for perjury in giving the testimony, or contempt of court based upon the giving or refusing to give or the producing or refusing to produce testimony or documents.



RS 53:205 - Unlawful entry on property; penalty

§205. Unlawful entry on property; penalty

Any person, the state, or any political subdivision engaged in or preparing to engage in, the manufacture, transportation or storage of any product to be used in the preparation of the United States or of any of the states for defense or for war or in the prosecution of war by the United States or the manufacture, transportation, distribution, or storage of gas, oil, coal, electricity, or water, or the operation of any public utility, whose property, except where it fronts on water or where there are entrances for railway cars, vehicles, persons or things, is surrounded by a fence or wall, or a fence or wall and buildings, may post around his or its property at each gate, entrance, dock or railway entrance and every one hundred feet of waterfront a sign reading "No Entry Without Permission".

Whoever wilfully enters upon premises so posted without permission of the owner shall be fined not less than five dollars nor more than fifty dollars or imprisoned for not less than two days nor more than ten days, or both.

This Section and R.S. 53:206 shall be in effect only so long as a state of war exists between the United States and any other nation. Any violation of this Section committed while it is in force may be prosecuted and punished thereafter, whether or not this Section is in force at the time of the prosecution or punishment.



RS 53:206 - Questioning and detaining suspected persons

§206. Questioning and detaining suspected persons

Any sheriff, police or any person employed as watchman, guard, or in a supervisory capacity on premises posted as provided in R.S. 53:205 may stop any person found on any premises to which entry without permission is forbidden by R.S. 53:205 and may detain him for the purpose of demanding, and may demand, of him his name, address and business on the premises. If the sheriff, police or employee has reason to believe from the answers of the person so interrogated that the person has no right to be there, the sheriff, police, or employee shall forthwith release the person or he may arrest the person without a warrant on the charge of violating the provisions of R.S. 53:205. The employee shall forthwith release the person or turn him over to a sheriff or police, who may arrest him without a warrant on the charge of violating the provisions of R.S. 53:205.



RS 53:207 - Disloyal statements; penalty

§207. Disloyal statements; penalty

During the time the United States is at war with any other nation no person shall, at any time or place within this state, use any language in the presence and hearing of another person or commit to writing or printing in any manner or in any language which is abusive in character or disloyal to the United States or is reasonably calculated to bring into disrepute the United States, the entry or continuance of the United States in war, the armed forces of the United States, the uniform of any officer, or any flag, standard, color, or ensign of the United States or any imitation thereof, or to provoke a breach of the peace if said in the presence and hearing of, or written to or in the presence of, a citizen of the United States.

Whoever violates this Section shall be fined not less than fifty dollars nor more than five thousand dollars or imprisoned with or without hard labor for not more than five years.



RS 53:208 - Displaying enemy flag; penalty

§208. Displaying enemy flag; penalty

During the existence of war between the United States and any other nation, no person shall knowingly or maliciously display within this state any flag, standard, color, ensign or coat of arms, or any imitation thereof, of any nation or of any state, subdivision, city, or municipality of any nation with which the United States is at war.

Whoever violates this Section shall be fined not less than fifty dollars nor more than five thousand dollars or imprisoned with or without hard labor for not more than five years.



RS 53:209 - Violations of R.S. 53:207 and 53:208; arrest; investigation; information

§209. Violations of R.S. 53:207 and 53:208; arrest; investigation; information

Any person who shall hear, see, or know of any person violating any of the provisions of R.S. 53:207 and 53:208 shall immediately report the violation to an officer authorized to make arrests in such cases. The officer shall arrest the person against whom the charge has been filed, and immediately take him before the district attorney of the parish, who shall thoroughly investigate the charges, and file any information necessary.






TITLE 54 - Warehouses

RS 54:1 - TITLE 54 WAREHOUSES

TITLE 54

WAREHOUSES

CHAPTER 1. WAREHOUSE RECEIPTS

§1. §§1 to 49 Repealed by Acts 1978, No. 164, §5, eff. Jan. 1, 1979



RS 54:50 - To 55 Repealed by Acts 1980, No. 157, 2

§50. §§50 to 55 Repealed by Acts 1980, No. 157, §2



RS 54:56 - To 58 Repealed by Acts 1980, No. 278, 1

§56. §§56 to 58 Repealed by Acts 1980, No. 278, §1



RS 54:111 - CERTIFICATE

CHAPTER 2. CERTIFICATE

§111. Definitions

In this Chapter, unless context or subject matter otherwise requires:

(1) "Public warehouse" means any structure or receptacle of any kind in which goods of any kind are deposited or stored for profit and for which a receipt for goods is issued to the owner.

(2) "Warehouseman" means a person lawfully engaged in the business of storing goods for profit.

(3) "Goods" means all movable property of every description.

Acts 1997, No. 662, §1, eff. July 7, 1997.



RS 54:112 - Exception to Chapter

§112. Exception to Chapter

Warehouses coming under the jurisdiction of the State Warehouse Commission, defined and regulated in Chapter 4 of this Title, are not subject to the provisions of this Chapter.



RS 54:113 - Necessity of obtaining certificate; method; effect

§113. Necessity of obtaining certificate; method; effect

The proprietor, lessee, or manager of any public warehouse, whether an individual, firm, or corporation, before transacting any business in the warehouse, shall procure from the district court or the civil district court of the parish in which the warehouse is situated, a certificate that he is transacting business as a public warehouseman under the laws of the state. This certificate shall be issued by the clerk of that court upon the filing of a written petition and the giving of proper bond or its equivalent, as provided in R.S. 54:114. This certificate, when issued, authorizes the person to whom issued to conduct the business of a public warehouse within the meaning of this Chapter.



RS 54:114 - Petition and bond

§114. Petition and bond

The petition referred to in R.S. 54:113 shall state the location and name of the warehouse or warehouses and the name of each person interested as owner or principal in the management thereof, individually or as a member of the firm, or, if the warehouse is owned or managed by a corporation, the names of the president, the secretary, and the treasurer of the corporation.

The person petitioning for the certificate shall also file with the clerk:

(1) A bond for five thousand dollars, or

(2) In the case of a warehouse situated in a municipality having a population of fifty thousand or more, a bond for twenty-five thousand dollars, or

(3) Where a bond is or has been furnished by any person in any one parish or municipality in the sum of twenty-five thousand dollars and has not expired, a copy thereof, certified by the clerk of the court where the original bond is filed, may be filed in lieu of the bonds provided for in paragraphs (1) and (2) above, and no further bond need be furnished to qualify in any other parish or municipality.

These bonds shall be penal bonds with security in favor of the state and shall be approved by the court. They shall be conditioned for the faithful performance by the person receiving the certificate of his duty as a public warehouseman and for his full compliance with all laws of the state relating to that business. The bond shall be renewed every two years after the date of its approval. After the expiration of the date on which the bond should be renewed, if the bond has not been renewed, the surety on it is not liable except for acts committed during the existence of the bond and prior to the date on which it should have been renewed.



RS 54:115 - Revocation

§115. Revocation

The certificate provided for in R.S. 54:113 may be revoked by the court which granted it, if it is proved to the satisfaction of the court, in a summary proceeding instituted before it by any person, that the holder of the certificate has violated any provision of this Chapter or any other law regulating or applicable to his business as a public warehouseman.

Amended by Acts 1950, No. 480, §1.



RS 54:116 - Transacting business without certificate; summary proceedings; penalty

§116. Transacting business without certificate; summary proceedings; penalty

A. On or after June 1, 1997, when a firm or corporation engages in the business of a public warehouse without having procured a certificate as provided in R.S. 54:113 and 114, or after its certificate has been revoked and before it has been renewed, except to deliver property stored in its warehouse prior to the revocation, the firm or corporation may, upon petition of any person setting forth that fact, be required by the court whose clerk is authorized in R.S. 54:113 to issue the certificates to pay to the governing authority of the parish where the warehouse is situated not less than one hundred dollars nor more than five hundred dollars for each day business is so transacted, not to exceed five thousand dollars, and costs of court.

B. When the business is transacted after revocation and before renewal of the certificate of the firm or corporation, the court may decree that the certificate shall not be renewed within a year after its revocation.

C. Nothing in this Section affects in any way the regular license laws of the parish, city, or state.

Acts 1997, No. 662, §1, eff. July 7, 1997.



RS 54:117 - Penalty for violation of Chapter

§117. Penalty for violation of Chapter

Any public warehouseman who violates any provision of this Chapter shall be fined not more than five thousand dollars or imprisoned for not more than five years, or both.



RS 54:181 - STORAGE OF TAXABLE GOODS

CHAPTER 3. STORAGE OF TAXABLE GOODS

§181. Definitions

In this Chapter, unless the context or subject matter clearly indicates otherwise:

(1) "Warehouse" means any structure or receptacle of any kind in which goods of any kind are deposited or stored for profit.

(2) "Warehouseman" means any person lawfully engaged in the business of storing goods for profit.

(3) "Goods" means all movable property of any description.



RS 54:182 - Monthly reports

§182. Monthly reports

Except as provided in R.S. 54:185, every person who conducts or operates a warehouse and who receives or stores in the warehouse goods which are subject to excise, license, or privilege taxes under the laws of Louisiana shall file monthly reports with the Collector of Revenue on or before the fifteenth day of the month succeeding the period covered by the statement. These reports shall show the name and address of the owner of such goods being held in store in the warehouse, the kind and quantity of these goods, and the goods of this type that were delivered or shipped from the warehouse, the date of shipment, the name and address of the consignee, and the kind and quantity of goods delivered or shipped.



RS 54:183 - Dealing in goods subject to tax

§183. Dealing in goods subject to tax

No warehouseman shall engage as a dealer in the business of selling, offering for sale, or distributing any goods which are subject to excise, license, or privilege taxes under the laws of Louisiana.



RS 54:184 - Rules and regulations

§184. Rules and regulations

The collector of revenue may make rules and regulations for the proper enforcement of this Chapter.



RS 54:185 - Exemption from Chapter

§185. Exemption from Chapter

The provisions of this Chapter do not apply to warehouses that are operated as agencies of the United States.



RS 54:186 - Penalty and persons liable

§186. Penalty and persons liable

Whoever violates any provision of this Chapter shall be fined not less than one hundred dollars nor more than five hundred dollars or imprisoned for not less than thirty days nor more than six months, or both. For the second or any subsequent violation, the penalties fixed by this Section shall be doubled.



RS 54:241 - STATE REGULATED FARMERS' WAREHOUSES

CHAPTER 4. STATE REGULATED FARMERS' WAREHOUSES

§241. §§241 to 260 Repealed by Acts 1982, No. 563, §3, eff. Jan. 1, 1983



RS 54:321 - PUBLIC COTTON WAREHOUSE

CHAPTER 5. PUBLIC COTTON WAREHOUSE

§321. Samplers, weighers, and inspectors; appointment; responsibility for acts of; charges

Samplers, weighers, and inspectors employed for sampling, weighing, and inspecting cotton received and delivered at the Public Cotton Warehouse, owned and operated by the Board of Commissioners of the Port of New Orleans, shall be appointed by the Board of Commissioners of the Port of New Orleans on the recommendation of the board of directors of the New Orleans Cotton Exchange. This recommendation makes the New Orleans Cotton Exchange responsible for the accuracy of the weighing, sampling, and inspecting of cotton. The Board of Commissioners of the Port of New Orleans and the New Orleans Cotton Exchange shall set aside a sum agreed on by them and provided by a charge against the cotton for services rendered to be paid to the cotton exchange for this responsibility and warranty.






TITLE 55 - Weights and Measures

RS 55:1 - TITLE 55 WEIGHTS AND MEASURES

TITLE 55

WEIGHTS AND MEASURES

§1. Title 55 (§§1-162) repealed by Acts 1992, No. 55, §4. See R.S. 3:4601 et seq.






TITLE 56 - Wildlife and Fisheries

RS 56:1 - Wildlife and Fisheries Commission established; membership; qualifications; definitions

TITLE 56

WILDLIFE AND FISHERIES

CHAPTER 1. GENERAL PROVISIONS FOR

WILDLIFE AND FISHERIES

PART I. WILDLIFE AND FISHERIES COMMISSION

§1. Wildlife and Fisheries Commission established; membership; qualifications; definitions

A. To protect, conserve, and replenish the natural resources of the state, the wildlife of the state, including all aquatic life, is placed under the supervision and control of the Louisiana Wildlife and Fisheries Commission, which is hereby created and established in the executive branch of the state government.

B. The commission shall consist of seven members appointed by the governor, subject to confirmation by the Senate. Six of the members shall each serve for overlapping terms of six years, and one shall serve for a term concurrent with that of the governor.

NOTE: Subsection C and D eff. until Nov., 2014, if the const. amend. proposed by Acts 2013, No. 437, is adopted by the electorate in Nov., 2014.

C. Three members of the commission shall be electors of the coastal parishes and representatives of the commercial fishing and fur industries. The other four shall be electors from the state at large, other than representatives of the commercial fishing and fur industries.

D. The commissioners heretofore appointed under the provisions of Article VI, Section 1 of the Louisiana Constitution of 1921 and presently serving as commissioners, shall continue to serve for the terms for which appointed. Thereafter, any vacancy occurring in the commission by reason of the expiration of the term for which appointed or by reason of death, resignation or otherwise shall be filled by appointment by the governor; however, persons appointed to fill the vacancy created by a retiring or deceased commissioner shall be appointed for the unexpired term of such commissioner only.

NOTE: Subsection C and D as amended by Acts 2013, No. 437, eff. in Nov., 2014, if the const. amend. proposed by the Act is adopted by the electorate in Nov., 2014.

C. Three members of the commission shall be electors of the coastal parishes and representatives of the commercial fishing and fur industries. Two members shall be electors appointed at large from the parishes located north of a line created by the northern boundary of the parishes of Beauregard, Allen, Evangeline, Avoyelles, and Pointe Coupee. The other two members shall be electors from the state at large, other than representatives of the commercial fishing and fur industries.

D. The members of the commission serving on January 1, 2015, shall continue to serve for the terms for which appointed. Thereafter, any vacancy occurring in the commission by reason of the expiration of the term for which appointed or by reason of death, resignation, or otherwise shall be filled by appointment by the governor; however, persons appointed to fill the vacancy created by a retiring or deceased commissioner shall be appointed for the unexpired term of such commissioner only.

E. No person who has served as commissioner for six years or more shall be eligible for reappointment.

F. No commissioner may be a member of the legislature or hold any salaried public office or employment for compensation, other than per diem, existing under or created by the laws of the United States, the state of Louisiana or by any subdivision thereof.

G. No compensation for his services shall be paid to any member of the commission, but each member shall be paid a per diem of twenty-five dollars for each day of meeting and actual expenses incurred in traveling to and from and attending meetings of the commission and in attending to his duties away from his domicile under assignment by the commission.

H. As used throughout this title, unless the context otherwise clearly indicates differently, "director" means the director of the Louisiana Wildlife and Fisheries Commission and "commission" means the Louisiana Wildlife and Fisheries Commission.

Amended by Acts 1974, No. 717, §1; Acts 1975, No. 81, §1; Acts 2013, No. 198, §2, eff. in Nov., 2014, if const. amend. is adopted in Nov., 2014.



RS 56:2 - Supervision and direction of commission; meetings

§2. Supervision and direction of commission; meetings

A. The commission shall have general control, management, supervision, and direction of the Louisiana Wildlife and Fisheries Commission. The commission is a policy-making and budgetary-control board, with no administrative functions. The commission shall have sole authority to establish definite management programs and policies and to approve and accept all contracts at its discretion. It shall make such studies and investigations as it thinks necessary. It shall formulate the policies and shall determine the wisdom and efficacy of the policies, plans, rules, regulations and proceedings of the commission.

B. No appointed member of the commission may prescribe or direct the conduct of the commission or the action of the director or any subordinate member thereof in any matter or case unless first authorized by the board in a meeting open to the public.

C. The commission shall not take any action except by vote in meeting assembled, all actions shall be included in the minutes.

D.(1) The commission shall hold an open meeting at least once each month. The commission shall annually, at the first meeting in January, elect one of its members as chairman and one of its members as vice chairman. It may hold other meetings at its discretion or on call of its chairman. A majority of the members constitutes a quorum of the commission.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, if the governor declares a state of emergency pursuant to R.S. 29:721 et seq., the chairman may cancel the monthly meeting. In addition, the secretary may take action through a declaration of emergency on any item scheduled on the agenda of the canceled meeting. Further, the secretary may take any action by a declaration of emergency, necessary for the protection of the fish and wildlife resources. Such actions may remain in effect until seven days following the next commission meeting.

Amended by Acts 1974, No. 717, §1; Acts 1975, No. 81, §1; Acts 2004, No. 297, §1; Acts 2006, No. 205, §1, eff. June 2, 2006.



RS 56:3 - Ownership of wild birds, quadrupeds, fish, aquatic life, water bottoms, oysters, and shellfish

§3. Ownership of wild birds, quadrupeds, fish, aquatic life, water bottoms, oysters, and shellfish

A. The ownership and title to all wild birds, and wild quadrupeds, fish, other aquatic life, the beds and bottoms of rivers, streams, bayous, lagoons, lakes, bays, sounds, and inlets bordering on or connecting with the Gulf of Mexico within the territory or jurisdiction of the state, including all oysters and other shellfish and parts thereof grown thereon, either naturally or cultivated, and all oysters in the shells after they are caught or taken therefrom, are and remain the property of the state, and shall be under the exclusive control of the Wildlife and Fisheries Commission except as provided in R.S. 56:4.

B. Wild birds, quadrupeds, fish, other aquatic life, and the beds and bottoms of rivers, streams, bayous, lagoons, lakes, bays, sounds, and inlets bordering on or connecting with the Gulf of Mexico, within the territorial jurisdiction of the state, including all oysters and other shellfish and parts thereof grown thereon, either naturally or cultivated, and all oysters in the shells after they are caught or taken therefrom, shall not be taken, sold, or had in possession except as otherwise permitted in this Title; and the title of the state to all such wild birds, quadrupeds, fish, and other aquatic life, even though taken in accordance with the provisions of this Title, and the beds and bottoms of rivers, streams, bayous, lagoons, lakes, bays, sounds, and inlets always remains in the state for the purpose of regulating and controlling the use and disposition thereof.

Acts 1985, No. 876, §3, eff. July 23, 1985.



RS 56:4 - Authority of Department of Natural Resources over navigable water bottoms

§4. Authority of Department of Natural Resources over navigable water bottoms

Nothing in this Title and particularly in Section 3 of this Part affects in any way the authority of the Louisiana Department of Natural Resources to lease or otherwise administer the beds and bottoms of navigable rivers, streams, bayous, lagoons, lakes, bays, sounds, and inlets bordering on or connecting with the Gulf of Mexico within the territory or jurisdiction of the state, as established by law and regulations promulgated thereunder.

Acts 1985, No. 876, §3, eff. July 23, 1985.



RS 56:5 - General powers and authority

§5. General powers and authority

A. The commission, through its director:

(1) May sue and be sued; and

(2) Shall have and exercise all authority and power as was prescribed by law for the prior commissioner of conservation and the commissioner of wildlife and fisheries in relation to the wildlife of the state, including wild game and nongame quadrupeds or animals, game, oysters, fish, and other aquatic life.

B. Any function or authority vested to the prior commissioner of conservation and the commissioner of wildlife and fisheries concerning any of the resources under the jurisdiction of the director of the Wildlife and Fisheries Commission, and all records, equipment, funds, and other assets in relation to such resources, are transferred to the Louisiana Wildlife and Fisheries Commission.

C. The commission shall adopt rules and regulations, in accordance with the Administrative Procedure Act, necessary to protect certain of the state's natural resources other than fish and wildlife, especially such resources as standing trees which are otherwise protected by law but have no specific provision for enforcing such protection.

Amended by Acts 1974, No. 717, §1; Acts 1980, No. 795, §2; Acts 2010, No. 777, §2.



RS 56:6 - Special powers and duties; statistics; rules and regulations; reports

§6. Special powers and duties; statistics; rules and regulations; reports

The commission, through its secretary:

(1) Shall have supervision and control over all employees in every branch of the service, and shall give his entire time to the service and shall employ the unskilled labor and skilled assistance necessary for the efficient operation of the department. He shall also employ scientists certified by the American Fisheries Society or the Wildlife Society to study the life, habits, and productivity of the wildlife of the state, both land and aquatic, however, he may employ special scientists with the relevant master's degrees. These scientists shall make studies, compile the results, and promptly report them to the chief of the division to which the subject matter pertains, so that the recommendations predicated upon them may be made by the chief of the division to the secretary.

(2) Shall receive all necessary expenses when engaged in the discharge of his official duties.

(3) May fix the compensation and pay the expenses of commission employees; however, such expenditures and his salary shall never exceed the revenues available for the use of the commission.

(4) May employ an attorney to represent the commission.

(5) Shall fully represent the commission and discharge all the obligations and duties heretofore devolving upon the three members of the conservation commission, upon the department of conservation, upon the commissioner of conservation and upon the department of wildlife and fisheries with respect to those resources now under the jurisdiction of the director of the Louisiana Wildlife and Fisheries Commission, which replaces these prior offices.

(6) Shall collect, classify, and preserve such data and information as will tend to promote the objects of this Part.

(7) Shall take charge and keep all records, books, papers, and documents which shall, in the discharge of his duties, come into his possession or under his control.

(8) Shall make and execute all contracts and generally do all things necessary to carry out the objects of this Part.

(9) Shall adopt bylaws for the government of the commission and the government of its employees.

(10) Shall for the comprehensive control of birds, shellfish, finfish, and wild quadrupeds, adopt rules and regulations not inconsistent with the provisions of this Part and in accordance with the provisions of the Administrative Procedure Act.

(11) Shall examine all accounts and operations of the commission and determine the work to be undertaken.

(12) Shall improve, enlarge, and protect the natural oyster reefs of this state as conditions may warrant, subject to the provisions stipulated in this Part and any other law.

(13) Shall protect and propagate, when possible, all species of birds and game of whatever description, and shall establish preserves and hatcheries to be maintained and operated by the commission.

(14) Shall rigidly enforce all law relative to the bedding, fishing, selling, shipping, and canning of oysters; all law relative to the protection, propagation, and selling of birds and game; all law relative to the protection, propagation, and sale of all species of fish in the state, whether salt water or fresh water fish, shell fish, or fish of any description; and all law relative to diamond-back terrapin and shrimp.

(15) In general, has full power and control over birds and animals, whether they be game or fur-bearing or not; over all fish, whether salt or fresh water fish; over diamond-back terrapin, shrimp, and oysters of this state, found or being within its borders or within any of its waters, whether rivers, lakes, bayous, lagoons, bays, or gulfs.

(16) Shall assist in protecting all lessees of private oyster bedding grounds in the enjoyment of their rights.

(17) Shall assist in the protection of private fish ponds used by individuals to propagate fish.

(18) Shall protect game preserves placed under the control of the state, provided they are used for the propagation of birds and game, or as resting places for birds or game, and shall see that such preserves are properly posted according to law.

(19) Shall, in every possible way, assist in developing the natural resources of the state under his jurisdiction to their fullest proportions.

(20) Shall prepare by the thirty-first day of December, 1954 and shall maintain on a current basis a complete map showing all leases of water bottoms and natural reefs in the waters of this state, as provided for in R.S. 56:421 through 56:460, and shall include a complete list of all leases theretofore made. This map shall be made in large enough scale and with addenda showing the persons in whose name the leases were granted, the exact locations of said leases, and the exact amount of acreage of said leases.

(21) Shall, in order to facilitate the distribution of recreational fishing, hunting, and trapping licenses and permits, as provided for in this Chapter, and the distribution of certificates of number and other registration certificates as provided in R.S. 34:851.1 et seq., be hereby authorized to designate and consign to special licensing or certificate agents, the issuance of such licenses, permits, certificates, and the collection of fees therefor. Such special licensing or certificate agents may include individuals, associations, corporations, and partnerships. The secretary is hereby specifically authorized to enter into agreements with special licensing or certificate agents which agreements would permit the retention by a licensing agent of a portion of the license fee proceeds collected either on a percentage basis or a per transaction basis, and by certificate agents on a per transaction basis only. All special licensing or certificate agents, so designated, shall make returns of fees collected in accordance with conditions and terms determined and fixed by the commission.

(22) The commission shall prohibit the discharge of brine from salt domes which are located on the coastline of Louisiana and the Gulf of Mexico and other petroleum wastes into any waters off said coastline and extending therefrom three miles or more into the Gulf of Mexico when it becomes evident that said discharge is damaging or threatens to damage the aquatic life in the waters of the state. The commission may require that any brine disposal be monitored in accordance with rules and regulations promulgated by the commission.

(23) Is authorized, on behalf of the department and the state of Louisiana, to acquire land in any wilderness area in the state of Louisiana from a willing seller at a price agreed upon by the secretary and the landowner. The secretary of the Department of Wildlife and Fisheries, on behalf of the department and the state of Louisiana, is authorized to execute such documents as are necessary to properly effectuate the acquisition of property described herein.

(24) Shall promulgate rules and regulations for the regulation of the dredging of fill sand and fill material, to effectuate the provisions of Chapter 12 of this Title.

(25)(a) Shall promulgate rules and regulations, subject to the provisions of the Administrative Procedure Act, to set seasons, times, places, size limits, quotas, daily take, and possession limits, based upon biological and technical data, for all wildlife and fish. Any such rule or regulation shall have as its objective the sound conservation, preservation, replenishment, and management of that species for maximum continuing social and economic benefit to the state without overfishing that causes short-term or long-term biological damage to any species, and regarding all species of fish, without overfishing that leads to such damage. Any season, time, place, size, quota, daily take or possession limit currently set by law shall be superseded upon promulgation by the commission of new rules and regulations concerning a particular species. Aquaculturally raised fish, as defined by R.S. 56:356, shall be exempt from the provisions of this Section. Penalties for violation of rules and regulations set by the commission pursuant to this Section shall be established by law. The authority to determine game fish or commercial status of a particular species shall be retained by the legislature.

(b) The provisions of this Section shall not amend, supercede, or repeal any other provision of the law pertaining to "Fish" (noun) as defined in R.S. 56:8.

(26)(a) Notwithstanding any other law to the contrary, the secretary shall, after notification by the department to the applicant that the application is complete, grant or deny all applications for permits, licenses, registrations, or compliance schedules relating to oil and gas wells and pipelines within sixty days. The notification of completeness shall be issued within fourteen days, exclusive of holidays, by the department. If the application is not complete the department shall notify the applicant in writing of the deficiencies which cause the application not to be complete. If the secretary does not grant the application, he shall provide written reasons for his decision to deny, and copies of the decision shall be provided to all parties. The secretary may delegate the power to grant permits, licenses, registrations, variances or compliance schedules to an assistant.

(b) If the secretary does not grant or deny the application within the time period provided for herein, the applicant may file a rule as provided for in R.S. 49:962.1.

(27) Repealed by Acts 1995, No. 1316, §3.

(28) May in accordance with law impose, by rule promulgated in accordance with the Administrative Procedure Act, a fee for nonresident recreational hunting licenses and nonresident recreational fishing licenses. The nonresident recreational hunting licenses shall be those nonresident licenses and the nonresident stamps authorized by Subpart A and Subpart A-1 of Part IV of this Chapter. The nonresident recreational fishing licenses shall be those nonresident licenses authorized by Subpart B of Part VI of this Chapter.

(29) May provide for a program of dissemination of wildlife and fisheries information and education in the state of Louisiana.

(30) Shall promulgate rules and regulations to control the importation and private possession of nonindigenous constrictors in excess of twelve feet in length, venomous snakes, and nonhuman primates. The rules shall provide exceptions for animal sanctuaries, zoos, aquariums, wildlife research centers, scientific organizations, and medical research facilities, including but not limited to the University of Louisiana at Lafayette Primate Center and the Tulane National Primate Research Center. Such rules shall address internet purchase of such animals. Such rules shall also provide for permits for certain institutions and for owners who can prove ownership prior to July 1, 2003.

(31) Shall promulgate rules and regulations to control the importation and private possession of big exotic cats including but not limited to tigers, lions, leopards, jaguars, cheetahs, and hybrids resulting from cross-breeding of such cats. The rules shall provide exceptions for big cats traditionally kept by colleges and universities as school mascots, animal sanctuaries, zoos, wildlife research centers, and scientific organizations. Such rules shall address Internet purchase of such animals. Such rules shall also provide for permits for certain institutions and for owners who can prove previous ownership. Previous ownership shall include persons who obtained their animal by lawful means and continuously possessed their animal since August 15, 2006. Violation of rules and regulations adopted pursuant to the provisions of this Paragraph constitutes a class two violation punishable as provided in R.S. 56:32.

(32) Upon request of a lake commission, a fish and game commission, or a watershed district, may adopt regulations applicable to the use of yo-yo or trigger device fishing gear in a specific waterbody. When adopted by the commission, the regulations shall be uniform in their application to waterbodies subject to the regulations and shall provide that:

(a) The use of yo-yos or trigger devices shall be governed by the following terms:

(i) No more than fifty yo-yos or trigger devices shall be allowed per person.

(ii) Except for those devices that are attached to a privately owned pier, boathouse, seawall, or dock, each yo-yo or trigger device shall be clearly tagged with the name, address, and telephone number of the owner or user.

(iii) When in use, each yo-yo or trigger device shall be checked at least once every twenty-four hours, and all fish, and any other animal caught or hooked, shall be immediately removed from the device.

(iv) Except for those devices that are attached to a privately owned pier, boathouse, seawall, or dock, each yo-yo or trigger device must be rebaited at least once every twenty-four hours.

(v) Except for those metal objects located above the water that are affixed to a private pier, dock, houseboat, or other manmade structure which is designed for fishing, no yo-yo or trigger device shall be attached to any metal object.

(vi) Except for a metal object used strictly in the construction of a pier, boathouse, seawall, or dock, no metal object which is driven into the lake bottom, a stump, tree, or the shoreline shall be used to anchor a yo-yo or trigger device.

(vii) Except for those devices that are attached to a privately owned pier, boathouse, seawall, or dock, when not being used in accordance with the provisions of this Paragraph, each yo-yo or trigger device shall be removed from the waterbody immediately.

(b) The use of trotlines shall be governed by the following terms:

(i) All trotlines shall be clearly tagged with the name, address, and phone number of the owner or user and the date of placement. The trotline shall be marked on each end with a floating object that is readily visible.

(ii) At any given time, no person shall set more than three trotlines with a maximum of fifty hooks each.

(iii) All trotlines shall have an eight-foot cotton leader on each end of the trotline.

(iv) Except for those metal objects located above the water that are affixed to a private pier, dock, houseboat, or other manmade structure which is designed for fishing, no trotline shall be attached to any metallic object.

(v) Each trotline shall be attended daily when in service.

(vi) When not in use, each trotline shall be removed from the waterbody by the owner or user.

(c) A violation of any of the provisions of this Paragraph shall be a class one violation, except there shall be no imprisonment. In addition, any device found in violation of this Paragraph shall be immediately seized by and forfeited to the department.

(33)(a) Upon request of a water conservation district, may adopt regulations applicable to the use of jugs or float fishing gear in a specific water body. If adopted by the commission, the regulations shall be uniform in their application to water bodies subject to the regulations and shall provide for the opening and closing dates for the use of such gear.

(b) A violation of any regulations adopted by the commission pursuant to this Paragraph shall be a class one violation, except there shall be no imprisonment. In addition, any device found in violation of this Paragraph shall be immediately seized by and forfeited to the department.

(34) May promulgate rules and regulations, subject to the provisions of the Administrative Procedure Act, to manage and collect harvest information for recreational landings of state and federal cooperatively managed species in coordination with the Gulf of Mexico Fishery Management Council, and to set seasons, times, places, quotas, daily take, possession limits, permitting, reporting procedures, landing requirements, tagging requirements, and other rules and regulations pursuant thereto necessary to manage and collect harvest information on recreational landings.

Added by Acts 1954, No. 581, §1. Amended by Acts 1974, No. 717, §1; Acts 1975, No. 244, §1; Acts 1979, No. 527, §1; Acts 1981, No. 787, §1; eff. until June 30, 1982; Acts 1982, No. 418, §1; Acts 1982, No. 621, §1; Acts 1986, No. 845, §1; Acts 1989, No. 240, §1, eff. June 26, 1989; Acts 1989, No. 830, §1; Acts 1990, No. 376, §1; Acts 1990, No. 996, §4; Acts 1991, No. 157, §1, eff. July 2, 1991; Acts 1991, No. 708, §1; Acts 1991, No. 828, §3; Acts 1993, No. 754, §1; Acts 1995, No. 1316, §3; Acts 1998, 1st Ex. Sess., No. 31, §2, eff. April 24, 1998; Acts 1998, 1st Ex. Sess., No. 164, §2, eff. Sept. 21, 1998; Acts 2003, No. 1221, §1; Acts 2005, No. 133, §3, eff. June 22, 2005; Acts 2006, No. 715, §1; Acts 2010, No. 631, §1; Acts 2010, No. 777, §2; Acts 2011, No. 266, §2; Acts 2014, No. 697, §1.

NOTE: See Acts 2014, No. 697, §2, regarding retroactive application.



RS 56:6.1 - Emergency closure of hunting or fishing seasons; rules and regulations; prohibitions; penalties

§6.1. Emergency closure of hunting or fishing seasons; rules and regulations; prohibitions; penalties

A. The secretary, in an emergency, may close an area to the hunting or taking of wildlife or may restrict the hunting or taking of wildlife in a designated area in any manner deemed advisable. In addition, in an emergency, the secretary may declare a closed season on any or all species of fish found or existing in the waters of the state or may restrict fishing in the closed season in any manner deemed advisable. Such closure shall be for a period of time not to extend beyond the seventh day following the next meeting of the commission.

B. Any such closure shall be made by an order issued by the secretary in the same manner as the issuance of an emergency rule as provided in R.S. 49:953(B). The closure order authorized in this Section shall include a description of the area subject to the closure, indication of the species of fish or wildlife covered by such order, and the reasons for the closure. In addition, the order may include restrictions on hunting or fishing times, bag or creel limits, and harvest restrictions and may alter season opening and closing dates. Upon the issuance of any such order, the possession, sale, barter, trade, or exchange of, or the attempt to possess, sell, barter, trade, or exchange, any species of fish or wildlife contrary to the provisions of the order is prohibited.

C. Violation of any closure order authorized by this Section constitutes a class three violation.

Acts 1986, No. 434, §1; Acts 1992, No. 966, §1; Acts 2006, No. 399, §1, eff. June 15, 2006.



RS 56:6.2 - Advisory committees

§6.2. Advisory committees

A. The secretary of the Department of Wildlife and Fisheries is authorized to adopt rules to govern the procedures of advisory committees created in or for the department. Such rules shall be adopted no later than January 1, 1994, and shall be adopted in accordance with the Administrative Procedure Act.

B. Procedures that may be adopted by rule shall include but not be limited to the following:

(1) A requirement that a majority of the members duly appointed shall constitute a quorum and that no action may be taken without a quorum present and voting.

(2) A prohibition on voting by proxy or the designation of proxies.

(3) Provisions for the removal of any member of the advisory committee for cause by the secretary of the department.

(4) A provision that the chairman of an advisory committee shall be elected from among the duly appointed members and shall serve a term of no more than one year.

C. The secretary may remove any member of an advisory committee for cause as provided in the rules of procedure authorized to be adopted by this Section.

D. For the purposes of this Section, an advisory committee shall include any board, committee, or task force, consisting primarily of persons who are not employed by the department or the commission, that has been created by law, resolution, executive order, or otherwise for the purpose of advising the department or the commission regarding matters within their jurisdiction.

Acts 1993, No. 143, §1.



RS 56:7 - Domicile of commission; service of process; suits; parties

§7. Domicile of commission; service of process; suits; parties

A.(1) The domicile of the Louisiana Wildlife and Fisheries Commission is and shall be in Baton Rouge, Louisiana. However, the Seafood Division, within the Department of Wildlife and Fisheries, shall remain located in the city of New Orleans.

(2) Service of citation and other process directed to the commission shall be made by handing the citation or other process to the secretary of the Louisiana Department of Wildlife and Fisheries. All suits in its behalf shall be brought in the name of the Louisiana Wildlife and Fisheries Commission.

B. Any person in interest who feels aggrieved by any rule, regulation, or other action adopted by the Louisiana Wildlife and Fisheries Commission, including an action by one who seeks the closure or modification of any hunting season in any part of the state, may test its legality in a court of competent jurisdiction at the domicile of the commission.

Amended by Acts 1958, No. 132, §1; Acts 1974, No. 717, §1; Acts 1984, No. 179, §1; Acts 1988, No. 239, §1.



RS 56:7.1 - Jesse J. Guidry Center for Wildlife and Fisheries Resources

§7.1. Jesse J. Guidry Center for Wildlife and Fisheries Resources

The official name of the state building in Baton Rouge, Louisiana, wherein the primary administrative offices for the Department of Wildlife and Fisheries are located shall be "Jesse J. Guidry Center for Wildlife and Fisheries Resources".

Added by Acts 1988, No. 17, §1.



RS 56:8 - Definitions

§8. Definitions

For purposes of this Chapter, the following words and phrases have the meaning ascribed to them in this Section, unless the context clearly shows a different meaning:

(1) "Administrator" means the secretary of the Department of Wildlife and Fisheries.

(2) "Agriculture or agricultural pursuit" means the cultivation, growing, harvesting, or marketing of domesticated fish.

(3) "Alien individual" means any person who is neither a United States citizen nor a resident alien, or any corporation or other legal entity which is organized and domiciled in any country other than the United States.

(4) "Alligator farm" means an enclosed area, constructed so as to prevent the ingress and egress of alligators from surrounding public or private lands or waters and meeting other specifications prescribed by the department, where alligators are bred and raised under controlled conditions. Alligator farm also includes an alligator ranch wherein eggs are collected from the wild, artificially incubated and raised, pursuant to department license or permit.

(5) "Alligator farmer" means a person who raises alligators under controlled conditions which prohibit free movement of the animals onto and off of the farm or controlled area, and who may harvest alligators under the supervision of the department.

(6) "Alligator hunter" means a resident or nonresident person who takes wild alligators.

(7) "Alligator part" means any part of the carcass of an alligator, except the hide and includes the bony dorsum plates, if detached from the tagged alligator hide.

(8) "Alligator parts dealer" means any person who deals in alligator parts other than hides and who either:

(a) Buys unprocessed alligator parts from an alligator hunter, another alligator parts dealer, or an alligator farmer for the purpose of resale.

(b) Manufactures within the state nonedible alligator parts into a finished product.

(c) Purchases, cans, unprocessed alligator meat or processes alligator meat for wholesale or retail sale.

(9) "Alligator parts retailer" means a properly licensed person who purchases for retail sale finished alligator parts made from parts other than hides.

(10) "Angle" means to fish with rod, fishing pole, or hook and line, with or without a reel.

(11) "Antlers" means hardened boney material having no velvet, broken naturally through skin.

(12) "Bait species" means all species of fish and other aquatic life utilized for bait.

(13) "Bandit gear" means vertical hook-and-line gear with rods attached to a vessel and with line retrieved by manual, electric, or hydraulic reels.

(14) "Beam Trawl" means a funnel shaped net the mouth of which is held open by a beam, or by some stationary fixture, while it is being fished.

(14.1) "Blaze pink" means a daylight fluorescent pink color.

(15) "Board of Trustees" as applies to Part XI only, means the board of trustees of the Louisiana State Employees' Retirement System created and provided for by Chapter 10 of Title 42 of the Louisiana Revised Statutes of 1950.

(16)(a) Except as specified in Subparagraph (b) of this Paragraph, "bona fide resident" means any person who is a United States citizen or resident alien and has resided in this state continuously during the twelve months immediately prior to the date on which he applies for any license and who has manifested his intent to remain in this state by establishing Louisiana as his legal domicile, as demonstrated by compliance with all of the following, as applicable:

(i) If registered to vote, he is registered to vote in Louisiana.

(ii) If licensed to drive a motor vehicle, he is in possession of a Louisiana driver's license, or, if over the age of fifteen years and not licensed to drive, he is in possession of a special identification card issued by the Department of Public Safety and Corrections under the provisions of R.S. 40:1321.

(iii) If owning a motor vehicle located within Louisiana, he is in possession of a Louisiana registration for that vehicle.

(iv) If earning an income, he has filed a Louisiana state income tax return and has complied with state income tax laws and regulations.

(b) For purchase of a license for hunting or recreational fishing activities where such license does not authorize any commercial activity, "bona fide resident" means any person who is a United States citizen or resident alien and has resided in this state continuously during the six months immediately prior to the date on which he applies for any such license and who has manifested his intent to remain in this state by establishing Louisiana as his legal domicile, as demonstrated by compliance with Items (a)(i) through (iv) of this Paragraph.

(c) As to a corporation or other legal entity, a resident shall be any which is incorporated or otherwise organized under and subject to the laws of Louisiana, and which is domiciled in Louisiana and has a permanent physical location of business in Louisiana where records are held in compliance with R.S. 56:306.5.

(d) Any person, corporation, or other legal entity which possesses a resident license from any other state or country shall not qualify for a resident license in Louisiana.

(17) "Butterfly net" means a fixed, frame-mounted net, used to fish the near-surface waters, which is suspended from the side or sides of a boat, pilings, floats, rafts, or shore installation.

(18) "Can" means a metal container of not more than fifty-five gallon capacity which is set for the purpose of taking fish.

(19) "Cast net" means a light circular net of vegetable or synthetic materials and weighted around its perimeter that is thrown by hand over the water.

(20) "Channelization" means the practice of changing a natural stream or segment thereof, into a man-made ditch or canal with channels of a relatively uniform width and depth usually necessitating the removal of trees and other woody vegetation adjacent to the stream and constructed for the purpose of accelerating runoff.

(21) "Channel realignment" means the practice by which dredging, ditching, or other means are used to shorten or reroute the natural stream course.

(22) "Charter boat fishing guide" means any person who operates a vessel for hire and derives income from the bringing of recreational fishermen upon waters within the state for the purpose of taking fish.

(23) "Clearing and snagging" means the practice of removing most obstructions, trees, snags, and other impediments that retard the natural stream flow.

(24) "Closed season" means that period of time of a calendar year not specifically included in the open season.

(25) "Cold storage plant" means and includes all ice houses, ice storage houses, quick freeze plants, or similar establishments, or any place where payment is accepted for storage of wild birds and wild quadrupeds.

(26) "Commercial fish" means all freshwater commercial fish and saltwater commercial fish found in the waters of the state.

(27) "Commercial fisherman" means any person who derives income from the harvesting of fish. "Income" as used herein shall not include a prize or award offered as a prize in a fishing tournament. (See also nonresident commercial fisherman.)

(28) "Commission" means the Louisiana Wildlife and Fisheries Commission.

(29) "Common carrier" means any agency or person transporting passengers or property of any description for hire.

(30) "Confiscation" means the exercise of a right under the police power wherein property is seized and held pending court order if the seized material is nonperishable, or disposed of without judicial intervention if perishable.

(31) "Consumer" means patrons of restaurants and other places where alligator, fish, shrimp, or other aquatic life is prepared for human consumption; or any person using alligator, fish, shrimp, or other aquatic life for bait or personal consumption.

(32) "Consumer-menhaden and other herring-like fishes" means manufacturing plants, warehouses, and other places where menhaden or other herring-like fishes including meal, oil, solubles, or scrap derived, are conveyed after sale.

(33) "Crab" means a blue crab (Callinecies sapidus).

(34) "Crab dropnet" means any device constructed with vegetable, synthetic, or metal fibers and without flues or throat, attached to a wire frame that forms a net basket and is used for the purpose of taking crabs. This device shall be operated solely by hand and fished in a stationary, passive manner.

(35)(a) "Crab trap" means a cube-shaped device which is constructed of wire and is no larger than thirty inches on any side with entrance funnels extending no further than seven inches into the inside of the trap and either a bait box or materials providing cover or shelter for peeler crabs, which is used for the sole purpose of taking crabs or stone crabs. This device shall be fished in a stationary, passive manner with the openings to the entrance funnels such that the horizontal diameter of each opening on the vertical wall of the trap is at least one and one-half times the vertical diameter of the opening.

(b) "Serviceable crab trap" means any crab trap of legal construction and condition maintained in such a manner with the potential to harvest crabs. Except as provided in R.S. 56:320(B)(3), maintained condition shall include being legally tagged, legally marked with float and float line attached and two escapement rings affixed whether obstructed or not.

(c) "Unserviceable crab trap" shall mean any crab trap which is not a serviceable crab trap.

(36) "Crawfish farmer" means a person who farms or cultivates crawfish commercially in private ponds.

(37) "Crawfish harvester" means a person who harvests wild crawfish commercially without participating in the growing of the crawfish.

(38) "Crawfish net" means any device constructed with vegetable or synthetic material without flues or throats attached to a wire frame that forms a net basket and is used for the purpose of taking crawfish.

(39) "Crawfish trap" means any device constructed of coated wire with the opening of the throats or flues not exceeding two inches and which is used for the sole purpose of taking crawfish. The minimum mesh size for crawfish traps shall be in accordance with R.S. 56:322(I).

(40) "Cultivated crop" means domesticated fish which are grown, managed, or harvested on an annual, semiannual, biennial, or short-interval basis.

(41) "Department" means the Department of Wildlife and Fisheries.

(42) "Dip net" means a net, usually a deep mesh bag of vegetable or synthetic materials, on a fixed frame attached to a handle and held and worked exclusively by hand and by no more than one individual.

(43) "Domesticated fish" means any fish approved by the department through promulgation under the Administrative Procedure Act of a list of approved aquatic organisms that are spawned and grown, managed, harvested, and marketed on an annual, semiannual, biennial, or short-term basis, in privately owned waters.

(44) "Dressing, dressed skins, or dressed furs" - (See "Tanning").

(45) "Edible fish" includes all commercial fish found in the waters of the state which are eaten as table food in the United States or abroad, including but not limited to sea bass, buffalo fish, catfish, crab, mullet, oyster, paddlefish, pompano, red drum, sheepshead, shrimp, spotted sea trout, white trout, gray trout, croaker, black drum, mackerel, shark, eel, and tuna.

(46) "Eel pot" means any device not to exceed forty-eight inches in length and with an outside mesh size not smaller than one-half inch, constructed with throats or flues not larger than three inches in diameter at their narrowest point and not larger than five inches in diameter at their widest point, and which is used solely for the purpose of taking eel. No lead or wing shall be connected to or used in conjunction with any eel pot. Any fish other than eel taken in this gear must be immediately returned unharmed to the water.

(47) "Employee" as applies only to Part XI, means those wildlife agents of the enforcement division of the Louisiana Department of Wildlife and Fisheries who are members of the Louisiana State Employees' Retirement System and shall not include any other members of said retirement system or members of any other retirement system to which the state makes contribution or otherwise. (See "Member".)

(48) "Falconry" means the sport of training raptors or taking of wild birds or wild quadrupeds by means of a trained raptor, except eagles, Falconidae, or great horned owl.

(49) "Federal Fishery Conservation Zone", "federal exclusive economic zone", or "EEZ" means that area which falls within a line conterminous with the seaward boundary of each of the coastal states and a line drawn in such a manner that each point on it is two hundred nautical miles from the baseline from which the territorial sea is measured.

(50) "Finfish" (noun) means any of numerous cold-blooded aquatic vertebrates that characteristically swim with fins, breathe with gills, and are covered with skin or scales.

(51) "Finished alligator part" means any nonedible alligator part that has been completely processed from parts other than hides for retail sale.

(52) "Fish" (noun) means all finfish, shellfish, and crustaceans, and all other species of aquatic life.

(53) "Fish" (verb) means to take or attempt to take fish by any method approved by the commission for recreational purposes or for commercial purposes.

(54) "Fish dealer--retail" means persons excluding restaurants, purchasing fish or seafood whether whole, dressed, or fresh frozen for sale within the state to the consumer only.

(55) "Fish dealer--wholesale" means persons purchasing fresh or frozen fish for resale to dealers or to ship out of state.

(56) "Fisherman" means any person who fishes or attempts to fish within or under the jurisdiction of the laws or regulations of the state of Louisiana.

(57) "Fishing gear" means (a) any vessel and (b) any equipment, whether or not attached to a vessel which is used in the commercial handling or harvesting of living marine resources.

(58) "Freshwater commercial fish" means any species of freshwater fish taken by a commercial fisherman. Freshwater commercial fish does not include any species of game fish.

(59) "Freshwater recreational fish" means any species of freshwater fish taken for recreational purposes.

(60) "Fur animal (nongame quadruped) farm" means any operation involved with the breeding, propagation, or exhibition of fur animals and meeting with commission specifications.

(61) "Fur animal (nongame quadruped) farmer" means a resident who breeds and raises fur animals for exhibition and/or commercial purposes.

(62) "Furbearing animal" means any of the following nongame quadrupeds: beaver, bobcat, coyote, gray fox, red fox, mink, muskrat, nutria, opossum, otter, raccoon, and skunk.

(63) "Fur buyer" means anyone who buys whole nongame quadrupeds for the purpose of pelting, carcasses of furbearing animals, raw furs or skins from fur trappers, alligator hunters, alligator farmers, fur buyers, or fur dealers and who sells to another fur buyer or fur dealer within the confines of the state or to a nonresident fur dealer in interstate commerce, or who acts as an agent of another fur buyer or fur dealer in this state in such purchase or sale. Fur buyers are divided into two classes, resident and nonresident. Resident buyers are those who are bona fide residents of this state. All others are nonresident buyers.

(64) "Fur dealer" means anyone who deals in whole nongame quadrupeds for the purpose of pelting, carcasses of furbearing animals, raw furs, and skins and who either:

(a) Buys from a fur trapper, alligator farmer, or alligator hunter, either directly or indirectly, and ships or exports from this state, either directly or indirectly, the raw furs and skins so bought.

(b) Buys from a fur buyer or other fur dealer and exports from this state the raw furs and skins so bought.

(c) Buys from a fur trapper, alligator hunter, alligator farmer, fur buyer, or other dealer and sells such raw furs and skins for manufacturing into a finished product in this state.

(d) Manufactures such furs and skins into a finished product in this state, buying directly from a fur trapper, alligator hunter, alligator farmer, fur buyer, or fur dealer.

(e) Transports raw furs or skins into this state for the purpose of sale within the state. Fur dealers are divided into two classes, resident and nonresident. Resident dealers are those who are bona fide residents of this state. All others are nonresident dealers.

(f) Converts raw alligator skins through the tanning process into finished or partially finished leather and/or converts raw (green or dried) fur pelts into dressed furs ready for manufacturing.

(65) "Fur trapper" means any person who takes or attempts to take any nongame quadruped, except alligators, or a person who sets or runs traps of any type to catch such nongame quadrupeds during the open trapping season. Fur trappers are divided into two classes, resident and nonresident. Resident trappers are those who are bona fide residents of this state. All others are nonresident trappers.

(66) "Fyke net" means any cone-shaped net of vegetable or synthetic fibers having throats or flues which is stretched over a series of rings or hoops to support the webbing, with vertical panels of net wings set obliquely on one or both sides of the mouth of the cone-shaped net.

(67) "Game fish" means all of the following species of freshwater and saltwater fish:

(a) Freshwater game fish means largemouth bass (Micropterus salmoides), spotted bass (Micropterus punctulatus), shadow bass (Ambloplites ariommus), black or white crappie (Pomoxis nigromaculatus, P. annularis), white bass (Morone chrysops), yellow bass (Morone mississippiensi), striped bass (Morone saxatillis), hybrid striped bass (striped bass-white bass cross or striped bass-yellow bass cross), and any species of bream (Lepomis sp.).

(b) Saltwater game fish means any sailfish (Istiopharus platypterus), blue marlin (Makaira indica), black marlin (Makaira nigricans), striped marlin (Tetrapturus audax), hatchet marlin (Tetrapturus spp.), white marlin (Tetrapturus albidus), and red drum (Sciaenops ocellatus).

(68) "Gill net" means any net, of one or more layers, not customarily used for shrimp or menhaden fishing, with a mesh of such size and design as to be used primarily to catch or entangle fish by the gills or other boney projections.

(69) "Hook" means any curved or bent device attached to a line for the purpose of taking fish or alligator and consisting of not more than one eye and one shank with no more than three barbs.

(70) "Hoop net" means a cone-shaped net of vegetable or synthetic materials having throats or flues and which is stretched over a series of rings or hoops to support the webbing.

(71) "Hunt" means, in different tenses, attempting to take.

(72) "Hunter orange" means a daylight fluorescent orange color.

(73) "Instantaneous natural and scenic rivers" means those rivers, streams, or bayous, or segments thereof, included in the Louisiana Natural and Scenic Rivers System at its inception.

(74) "Landing net" means a net, usually a mesh bag of vegetable or synthetic material on a fixed frame attached to a handle, held and operated by hand for the sole purpose of assisting in the landing of a fish legally caught by other legal gear.

(75) "Lead or wing net" means a panel of netting of any mesh size or length, with or without weights and floats attached to one or both sides of the mouth of a cone-shaped net having flues or throats, and set so as to deflect or guide fish toward the mouth of the net.

(76) "Length of net (seines, trammel nets, gill nets, trawls, or other netting)" means the full measure of the extended net as in use or in possession on the fishing grounds, when measured along the cork line between the points where the webbing is attached to the rope at either end and does not include the additional rope used for pulling the net or attaching it to the arm-poles or trawl boards.

(77) "Licensee" means any resident or nonresident lawful holder of an effective license duly issued under the authority of the department.

(78)(a) "License number" means the unique alphanumeric number which appears on and identifies a particular license or permit.

(b) "Effective license number" means the unique alphanumeric number issued by the department in connection with the electronic purchase of a license or permit which, together with a form of picture identification specified by department rule, will entitle the holder to engage in the activity for which the license or permit was issued during the time period specified by department rule.

(79) "Livestock" includes domesticated fish which are grown, managed, harvested, or marketed as a cultivated crop.

(80) "Longline gear" means a line which is over four hundred forty yards long to which gangions and hooks are attached that is deployed horizontally and which may be retrieved by an electric or hydraulic hauler. Longline gear shall not mean a trotline as defined in Paragraph (101) of this Section.

(81) "Member" (See "Employee".).

(82) "Menhaden seine" means a purse seine used to take menhaden and herring-like species.

(83) "Mesh size" means the full measure of the mesh as found in use when measured as follows: Bar measure is the length of the full bar stretched from the near side of one knot to the far side of the other after being tarred, treated, or otherwise processed. Stretched measure is the full stretched distance from the near side of one knot to the far side of the opposite knot diagonally across the mesh. This measurement shall not be applicable to weaved or woven nets commonly used for menhaden fishing. In woven nets, stretched measure is the full stretched distance of the opening of the mesh; bar measure is one-half of stretched measure.

(84) "Migratory waterfowl" means all species of wild ducks, geese, and coots.

(85) "Minnow trap" means any device with throats or flues not to exceed one inch in width which is used for the sole purpose of taking minnows for bait.

(86) "Monofilament" means a single untwisted synthetic filament.

(87) "Mullet strike net" means a gill net that is not more than one thousand two hundred feet in length nor has a mesh size of not less than three and one-half inches stretched and is not anchored or secured to the water bottom or shore and which is actively worked while being used. A mullet strike net shall not be an unattended net as defined in this Section.

(88) "Natural and scenic river" means a river, stream, or bayou, or segment thereof, that is in a free-flowing condition, that has not been channelized, cleared, and snagged within the past twenty-five years, realigned, inundated, or otherwise altered and has a shoreline covered by native vegetation and has no or few man-made structures along its banks. (See "instantaneous natural and scenic rivers".)

(89) "Nongame quadruped" means alligators, beavers, bobcats, coyotes, gray foxes, minks, muskrats, nutrias, opossums, otters, raccoons, red foxes, skunks, and other wild quadrupeds valuable for their skins or furs.

(90) "Nonresident" means any person who is not a bona fide resident as that term is defined in this Section. For the purpose of obtaining any type of commercial license within Part VI of Chapter 1 herein, a nonresident shall be a United States citizen or resident alien residing in another state or territory of the United States.

(91) "Nonresident commercial fishing boat" means any boat or vessel registered in any state, or which has not continually been registered in this state for a period of more than twelve months, or which is not owned by any person who is a bona fide resident, and which is used for the purpose of taking or assisting in taking or catching fish from the waters of this state for pay or for the purpose of sale, barter, or exchange.

(92) "Open season" means that period of time between two specific dates, the first and last days inclusive, during which wild birds, wild quadrupeds, and fish may be lawfully taken for either recreational or commercial purposes.

(93) "Optimum" with respect to the yield from a fishery, means the amount of fish:

(a) Which will provide the greatest overall benefit to the state, on a continuing basis, with particular reference to food production and recreational opportunities.

(b) Which is prescribed as such on the basis of the maximum sustainable yield from such fishery, as modified by any relevant economic, social, or ecological factor.

(94) "Overfished" means a stock of insufficient size or characteristics that prevents fishing at optimum yield on a continuing basis.

(95) "Overfishing" means fishing at a rate that will lead to an overfished stock, or fishing an overfished stock at a rate that is in excess of a plan to rebuild the stock, or in the absence of a plan, fishing an overfished stock at a rate that prevents rebuilding the stock at a rate that is both biologically and economically sound.

(96) "Paratrawling" is the fishing with a net by affixing a net to or holding a net from two or more vessels so as to pull the net between or behind the vessels.

(97) "Pelt" means the skin or hide of a quadruped.

(98) "Pelting" means removing the skin and fur of a quadruped in such manner as to render it marketable.

(99) "Person" includes any individual person, association, corporation, partnership, or other legal entity recognized by law.

(100) "Pompano strike net" means a gill net that is not more than one thousand two hundred feet in length nor has a mesh size of not less than five inches stretched and is not anchored or secured to the water bottom or shore and which is actively worked while being used. A mullet strike net shall not be an unattended net as defined in this Section.

(101) "Possess" means, in its different tenses, the act of having in possession or control, keeping, detaining, restraining, or holding as owner, or as agent, bailee, or custodian for another. When possession of fish or other wildlife is prohibited, reference is made equally to such fish or other wildlife coming from without the state as to those taken within the state.

(102) "Practicable" means capable of being done or executed in a sensible, worthwhile, and economically feasible manner.

(103) "Privately owned waters" means artificial reservoirs or enclosures located on privately owned property which are constructed so as to prevent at all times the ingress and egress of fish life from public waters; such reservoirs or enclosures located on privately owned property shall not include lands of natural streams or natural lake beds.

(104) "Private pond" for the purposes of the production and harvesting of aquatic livestock as defined in R.S. 56:411(B)(2) means a body of water which is: privately owned; and in which aquatic livestock as defined in R.S. 56:411(B)(2) are bred and raised under controlled conditions, or for which persons other than the owner may be required to pay a fee to the owner to fish in such body of water. The provisions of this Paragraph shall not be deemed to authorize or require the charging of a fee to fish by an owner of a private pond.

(105) "Processing" means any method of preparing fish or fish products, or wild quadrupeds for market as described herein: drying to a point of dehydration, canning, salting, packing or packaging of alligators or parts, breading, and cooking for immediate consumption, but not simple packing of fresh fish in a sack, bag, package, crate, box, lug, or vat.

(106) "Propodus", or claw, means the forearm of the first leg of the stone crab and is measured from the immovable anterior-most tip of the claw to the base of the joint.

(107) "Purse seine" means any net or device commonly known as a purse seine and/or ring net that can be pursed or closed by means of a drawstring or other device that can be drawn to close the bottom of the net, or the top of the net, or both. Such nets are constructed of mesh of such size and design as not to be used primarily to entangle commercial-size fish by the gills or other bony projection.

(108) "Raptor" means a live migratory bird which is a member of the Accipitridae, except the bald eagle; or Falconidae; or a great horned owl.

(109) "Recreational purpose" means a purpose other than deriving or attempting to derive an income of any kind from the harvest of fish. "Income" as used herein shall not include a prize or award offered as a prize in a fishing tournament.

(110) "Resident" (See "Bona fide resident".).

(111) "Saltwater commercial fish" means any species of saltwater fish taken for commercial purposes. Saltwater commercial fish does not include any species of game fish.

(112) "Saltwater fish" means all species of finfishes which normally inhabit the saline waters of the marine and estuarine environment for most of their life cycle.

(113) "Saltwater recreational fish" means any species of saltwater fish taken for recreational purposes.

(114)(a) "Saltwater shrimp" means all species of shrimp of commercial or economic value found in the coastal waters of the state and in the Gulf of Mexico contiguous to the Louisiana coast, including the white shrimp or "common saltwater shrimp" (Litopenaeus setiferus), also called the "lake shrimp"; the brown shrimp (Farfantepenaeus aztecus); the pink shrimp ( Farfantepenaeus duorarum); the "sea bob" (Xiphopeneus kroyeri), also called "six barbes"; and any other shrimp or like species which may be taken from coastal waters or sold through commercial channels.

(b) "Freshwater shrimp" means the common river shrimp (Macrobrachium ohione) and the delta river shrimp (Macrobrachium acanthurus).

(115) "Scenic easement" means a contract between the adjacent riparian landowner and the system administrator which shall be in the nature of a development agreement for the purpose of preserving the natural state of the landscape through mutual agreement on the activities which might affect the natural landscape.

(116) "Seaward" means in the direction of the nearest sea.

(117) "Secretary" means the secretary of the Department of Wildlife and Fisheries.

(118) "Seine" means any net used to enclose or entrap fish either in a bag or where its ends are pulled together on a vessel or a shore and constructed with a mesh of such size and design as not to be used primarily to ensnare or entangle commercial size fish by the gill or other boney projections. (See "Purse seine".).

(119) "Seizure" means the temporary taking of a thing. (See "Confiscation".).

(120) "Shellfish" means an aquatic, invertebrate species having a shell. These species include, but are not limited to, oysters, clams, crayfish, shrimp, crabs, and other mollusks and crustaceans.

(121) "Shoreline" means the shoreline in coastal waters which shall be the same line as described in R.S. 56:495.

(122) "Skimmer nets" means a net attached on two sides to a triangular frame and suspended from or attached to the sides of a boat, with one corner attached to the side of the boat and one corner resting on the waterbottom. A ski and one end of the lead line are attached to the corner of the frame that rests on the waterbottom and the other end of the lead line attached to a weight which is suspended from the bow of the boat.

(123) "Slat trap" means any device, used solely for the capture of catfish, which is cylindrical, rectangular, or square in cross section configuration, constructed of slats forming the length of the trap, with at least one pair of slats spaced at least one inch apart from each other on at least three sides of the trap; and which is no more than six feet in length, two feet in diameter or width; and which has one or more cone-shaped throats, flues, or entrances.

(124) "Standard .22 caliber rimfire" means any rimfire .22 caliber, including short or long, long rifle, or .22 magnum. Standard .22 caliber rimfire does not include any .22 centerfire.

(125) "Stock" and "unit of fish" mean an individual species of fish and "interrelated stocks" means a group of species that for whatever reason tend to be harvested simultaneously by a single type of fishing gear.

(126) "Stone crab" means the western gulf stone crab (Menippe adina).

(127)(a) "Strike net" means any gill net, trammel net, or seine net not anchored or secured to the water bottom or shore and which is actively worked while being used.

(b) "Strike fishing" means that the school of fish is visible from the surface and the strike net is placed around the school.

(128) "Surface easement" means a contract between the stream owner and the system administrator which shall relieve the landowner of liabilities and assure the public of access and use of the stream surface.

(129) "System" means the Louisiana Natural and Scenic River System.

(130) "Tackle" means any device or equipment used to take fish or other living aquatic resources and any device or equipment had in possession which may be used for taking or attempting to take fish or other living aquatic resources.

(131) "Take" means, in its different tenses, the attempt or act of hooking, pursuing, netting, capturing, snaring, trapping, shooting, hunting, wounding, or killing by any means or device.

(132) "Tanning" means the conversion of alligator skins or fur pelts into an intermediate or finished form and includes the following: crust tanning alligator leather, dyeing alligator leather, glazing alligator leather, tanning fur pelts, shearing fur pelts, and dyeing fur pelts, and includes the dressing of skins and furs.

(133) "Threatened or endangered species" means any species of wildlife determined by the secretary or by the Secretary of the United States Department of the Interior, with concurrence by the commission, to be of a class that requires protective regulation to prevent its extinction or the destruction or deterioration of its economic usefulness within this state, presently or in the foreseeable future.

(134) "Total length" means the longest measurable distance from the outermost portion of the snout lengthwise to the outermost portion of the caudal fin. Extended snouts such as those occurring on marlin, swordfish, and sawfish are not included; snout refers to the outermost portion of the mandible in those and other fish having extended snouts.

(135) "Trammel net" means any device composed of layers of netting material attached to one or more float lines or one or more weighted bottom lines, with the layers of netting being constructed of fine mesh and of larger mesh so that a fish attempting to pass through the device pushes the smaller mesh through the larger mesh creating a pocket or compartment in which the fish is entrapped, entangled, or restricted.

(136) "Transport" means, in its different tenses, the act of shipping, attempting to ship, receiving or delivering for shipment, transporting, conveying, carrying, or exporting by air, land, or water, or by any means whatsoever.

(137) "Trap" means any device used in the capture of birds, quadrupeds, or fish.

(138) "Trawl" means any net, generally funnel-shaped, pulled through the water or along the bottom with otter boards to spread the mouth open while being fished. The term trawl also means and includes plumb staff beam trawls that do not exceed sixteen feet, that do not use otter boards but are held open laterally by a horizontal beam and vertically by two vertical beams (plumb staffs), and that are used while the vessel is under way.

(139) "Trigger" means any tension loaded rubber band or spring device that contains several feet of line and a hook or hooks, which is baited and set, and which automatically hooks and plays a fish.

(140) "Trotline" means a line which is four hundred forty yards or less to which hoop drops are tied at various intervals or gangions and hooks are attached and which may be retrieved manually or by electric or hydraulic haulers.

(141) "Unattended net" means any net in the water to which the licensee thereof cannot be located within two hundred feet thereof.

(142) "Underutilized species" means species of fish, bivalves, and reptiles that have commercial development potential which has not been fully realized. Historically, this has included shark, clams, alligators, mullet, squid, gafftopsail catfish, hardhead catfish, spot, pinfish, silver eel, spanish mackerel, croaker, and black drum.

(143) "Wildbirds" means and includes any and all of the following:

(a) Migratory game birds: all species of ducks, geese, rails of all species, coots (poule d'eau), gallinules, snipe, woodcock, and wild doves of all species.

(b) Resident game birds: wild turkey, black francolin, bobwhite quail, and pheasants of all species.

(c) Outlaw birds: crows, red-wing blackbirds (rice birds), English sparrows, starlings, and when destructive to crops, grackles and other species of blackbirds.

(d) Protected birds: all resident and migratory wild birds not described hereinbefore as game birds or outlaw birds are protected.

Wild birds does not include birds taken, possessed, or transported under the provisions set forth in the game breeder or hunting preserve licenses.

(144)(a) "Wild quadrupeds" means and includes any and all of the following:

(i) Game quadrupeds: wild deer, bears, squirrels, and wild rabbits.

(ii) Outlaw quadrupeds: coyotes, armadillos, and feral hogs.

(iii) Protected quadrupeds: wolves, cougars, bobcats, and foxes; provided that foxes and bobcats may be run with dogs.

(iv) Nongame quadrupeds: mink, otter, muskrat, nutria, beaver, weasels, raccoons, skunks, opossum, alligator, and other wild quadrupeds valuable for their skins or furs.

(b) Wild quadrupeds does not include wild quadrupeds taken, possessed, or transported under the provisions set forth in the game breeder license. The terms "wild quadrupeds" and "wild game quadrupeds" shall not include buffalo, bison, or beefalo.

(145) "Wildlife" means all species of wild vertebrates.

(146) "Wildlife and fisheries agent, special" (or "special agent") means any person appointed under authority of the secretary to serve in an honorary capacity without compensation.

(147) "Wildlife management area" means any area set aside, maintained, and supervised by the commission for the purpose of managing and harvesting wild birds, wild quadrupeds, fish, and other aquatic life under controlled conditions to afford maximum public hunting and fishing opportunity.

(148) "Wildlife refuge" means any area set aside and designated by the commission as a refuge on which wild birds and animals are protected. Control of certain forms of wildlife may be conducted by the department.

(149) "Wing net". (see "Lead net".).

(150) "Wire net" means a cone-shaped net of vegetable or synthetic materials, with a mesh no less than one inch square or two inches stretched, having throats or flues and which is stretched over wire of five inch mesh or greater to support the webbing.

(151) "Work box" means a standard crab crate as used by a commercial crab fisherman aboard the vessel to sort or cull undersized crabs from the harvest in order to obtain a legal catch.

(152) "Yo-yo" means any spring-loaded reel device that contains several feet of line and a hook or hooks, which when baited and set, automatically hooks and plays a fish.

Acts 1990, No. 54, §1; Acts 1990, No. 564, §1; Acts 1991, No. 157, §1, eff. July 2, 1991; Acts 1991, No. 631, §1; Acts 1991, No. 698, §1; Acts 1991, No. 708, §1; Acts 1991, No. 859, §1; Acts 1991, No. 931, §1; Acts 1992, No. 174, §1; Acts 1992, No. 256, §1, eff. July 1, 1993; Acts 1992, No. 499, §1, eff. June 22, 1992; Acts 1992, No. 528, §3, eff. June 29, 1992; Acts 1995, No. 155, §1; Acts 1995, No. 543, §2; Acts 1995, No. 604, §1; Acts 1995, No. 1039, §1, eff. June 29, 1995; Acts 1995, No. 1043, §1; Acts 1995, No. 1316, §§2, 3; Acts 1997, No. 205, §1; Acts 1997, No. 303, §1; Acts 1997, No. 802, §1, eff. July 10, 1997; Acts 1997, No. 1181, §1; Acts 1997, No. 1233, §1; Acts 1997, No. 1234, §1, eff. July 1, 1998; Acts 1997, No. 1237, §1; Acts 1998, 1st Ex. Sess., No. 155, §1, eff. May 7, 1998; Acts 1998, 1st Ex. Sess., No. 164, §2; Acts 1999, No. 177, §1; Acts 1999, No. 422, §1, eff. June 18, 1999; Acts 1999, No. 469, §1; Acts 1999, No. 1170, §1; Acts 1999, No. 1207, §1; Acts 1999, No. 1338, §1; Acts 2001, No. 149, §1; Acts 2001, No. 329, §1; Acts 2003, No. 274, §1; Acts 2003, No. 379, §1; Acts 2003, No. 566, §1; Acts 2004, No. 126, §1, eff. Nov. 15, 2004; Acts 2004, No. 240, §1; Acts 2008, No. 23, §1, eff. July 1, 2008; Acts 2010, No. 743, §2B, eff. July 1, 2010; Acts 2014, No. 429, §1; Acts 2016, No. 7, §1.



RS 56:9 - Report of violations; criminal prosecution; schedule of fines; citations; ex officio notaries public

§9. Report of violations; criminal prosecution; schedule of fines; citations; ex officio notaries public

A. The director shall report all violations of the criminal laws with the enforcement of which he is charged to the district attorney within whose jurisdiction the infractions occurred. It is the mandatory duty of the district attorney to prosecute all such actions and make a report of such prosecutions to the director.

B. Notwithstanding the provisions of Subsection A of this Section, the judges of any judicial district, or, in the parish of Orleans, the judges of the criminal district court, with the consent of the district attorney, may adopt a schedule of fines, penalties and costs for violations of wildlife and fisheries laws as may be found in Title 56 of the Louisiana Revised Statutes of 1950 and regulations adopted pursuant to those laws, within the limits of such penalties as are set by law, except that the schedule shall not include violations which by law are punishable by mandatory imprisonment. The schedules shall be applicable as provided hereafter.

C. Any person apprehended for or charged with the violation of a law or regulation contained in any such schedule may enter a written plea of guilty to the same by signing a declaration to that effect, which declaration shall specify the issue charged and the time and place thereof, and deposit with the sheriff of the parish a sum of money corresponding to the schedule of fines and costs for the violation of the particular offense charged. The said declaration shall authorize the sheriff to pay the amount of such fine, penalty and cost from money deposited in escrow for that purpose with the sheriff. Such declarations and the deposit of money in escrow shall be executed and transferred only in the court house, parish jail or such other place as is designated by the judges, and within such time limits as are set by the judges.

D. The judge or district attorney may refuse to accept such written pleas of guilty in any case and in the event of refusal, the written plea of guilty shall not be admissible in evidence for any reason whatsoever.

E.(1) The Department of Wildlife and Fisheries shall provide, in appropriate form, citations containing notices to appear, which shall be issued in books with citations in quadruplicate and meeting the requirements of this Part.

(2) The secretary shall issue these books, maintain a record of each book and each citation contained therein issued to all individual members of the enforcement agency, and require and retain a receipt for each book issued.

(3) In the event the citation form, provided for in this Part, is sworn to and includes the necessary information required under the general laws of this state with respect to a complaint, which charges the commission of the offense alleged in said citation to have been committed, then such citation, when filed with a court of proper jurisdiction, shall be deemed to be a lawful complaint for the purpose of prosecution under this Part.

(4) Each enforcement officer, upon issuing a citation to an alleged violator of any provision of law under their jurisdiction, shall deposit the original citation or a copy of such citation along with a disposition copy with a court having jurisdiction over the alleged offense.

(5) The secretary shall also maintain or cause to be maintained, in connection with every citation issued by an officer, a record of the disposition of the charge by the court in which the original or a copy of the citation was deposited.

F.(1) Notwithstanding any provisions in the law relative to qualifications for and limitations on the number of notaries public, the governor is authorized to appoint, upon recommendation by the secretary of the Department of Wildlife and Fisheries, the executive officer of each enforcement region and district and any investigator of the internal affairs unit of the enforcement division of the Department of Wildlife and Fisheries, as an ex officio notary public, who shall perform the duties provided hereunder without charge or other compensation.

(2) Any ex officio notary public appointed under the provisions of this Section shall possess those notarial powers as provided by law to administer oaths and take acknowledgements, but only in connection with his official duties.

(3) Specially designated commissioned Louisiana wildlife enforcement agents assigned to internal affairs shall have the power to administer oaths and receive sworn statements in connection with their official duties.

Amended by Acts 1974, No. 717, §1; Acts 1980, No. 117, §1; Acts 1982, No. 621, §2. Acts 1983, No. 174, §1.



RS 56:10 - Annual report to governor; estimate of proposed expenditures; particular funds; warrants; vouchers; surplus funds

§10. Annual report to governor; estimate of proposed expenditures; particular funds; warrants; vouchers; surplus funds

A. On or before the first Monday in April of each year the commission shall prepare and present to the governor a printed annual report showing the operations of the commission since the date of its last annual report, showing the amount of money received by it and from what sources, and showing the amount of money expended by it and for what purposes. In each annual report immediately preceding the regular session of the legislature the commission shall include an estimate of proposed expenditures and the expenses for the ensuing year, its prospective revenues and any recommendations for legislative action. The governor shall lay copies of the report before the succeeding legislature. At each regular session the legislature shall appropriate such funds as it deems wise for the continuation of the work of the commission.

B.(1) Subject to the exception contained in Article VII, Section 9(A) of the Constitution of Louisiana, all funds collected by the commission from every source shall be paid into the state treasury and shall be credited to the Bond Security and Redemption Fund. Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall, prior to placing such remaining funds in the state general fund, conform to the following:

(a)(i) Pay annually into a special fund created in the state treasury and designated as the Seafood Promotion and Marketing Fund an amount equal to the total of five dollars per license fee and gear fee per annum paid into the treasury by the commission derived from the increase in each of the commercial fisheries license fees imposed by Acts 1984, No. 230 or derived from the fee or fees imposed on any commercial fisheries license established on or after January 1, 1984. This includes five dollars per commercial fisherman's license fee, gear fee, wholesale/retail dealer's license fee, vessel license fee, and transport license fee pursuant to Part VI of Chapter 1 of Title 56 of the Louisiana Revised Statutes of 1950.

(ii) Pay annually into a special fund created in the state treasury and designated as the "Oyster Development Fund", the additional fee of five cents for each oyster tag sold pursuant to R.S. 56:449 and paid into the treasury by the commission. All expenditures and allocation of monies from this fund shall be administered by the Louisiana Oyster Task Force. The task force may contract with the Louisiana Seafood Promotion and Marketing Board to promote the Louisiana oyster industry.

(b)(i) Pay annually into a special fund created in the state treasury and designated as the "Shrimp Marketing and Promotion Fund", an amount equal to the fees collected pursuant to R.S. 56:305(G) and paid into the treasury by the commission. All expenditures and allocation of monies from this fund shall be administered by the Louisiana Shrimp Task Force to be used for the development of markets for shrimp and creation of marketing strategies for the development and market expansion for shrimp harvested from Louisiana waters. The task force may contract with the Louisiana Seafood Promotion and Marketing Board to promote the Louisiana shrimp industry.

(ii) Pay annually into the Conservation Fund, into a special account entitled the "Shrimp Trade Petition Account", an amount equal to the fees collected pursuant to R.S. 56:305(H). Subject to annual appropriation by the legislature, the monies in the fund shall be used exclusively for the purposes of promotion and protection of domestic wild-caught shrimp. For purposes of this Item, promotion and protection of domestic wild-caught shrimp shall include expenses related to the petition filed by the Southern Shrimp Alliance in December 2003 for the imposition of antidumping duties pursuant to Section 731 of the Tariff Act of 1930, as amended. All expenditures and allocation of funds from this account shall be administered by the Louisiana Shrimp Task Force. The monies in this account shall be invested by the state treasurer in the same manner as monies in the state general fund and all returns on such investment shall be deposited to the account. All unexpended and unencumbered monies remaining in this account at the end of the fiscal year shall remain in the account.

(c) Pay into a special fund created in the state treasury and designated as the Conservation Fund an amount equal to the total amount of funds paid into the treasury by the commission except those funds for which provision is made in Subparagraphs (a), (b), and (d) of this Paragraph.

(d) Pay annually into a special fund created in the state treasury and designated as the Louisiana Duck License, Stamp, and Print Fund all amounts received pursuant to the Louisiana Duck License, Stamp, and Print Program provided for in R.S. 56:151 et seq. and such other funds as are specifically appropriated by the legislature.

(e) Pay annually into a special fund created in the state treasury and designated as the "Crab Promotion and Marketing Fund", an amount equal to the fees specified for deposit in R.S. 56:305(B)(2) and (C)(1), 306(B)(6), and 306.1(B)(7). All expenditures and allocations of monies from this fund shall be administered by the Crab Task Force. The task force may contract with the Louisiana Seafood Promotion and Marketing Board to promote the Louisiana crab industry.

(f) Pay annually into the Conservation Fund, an amount equal to the additional charter fishing fees collected pursuant to R.S. 56:302.1(C)(2)(c) and 302.9(C)(2)(b) and paid into the treasury by the commission. Such funds shall be used by the department for the promotion of the charter boat industry, protection of the fishery, and to provide for administrative costs of the fund. Such funds are to be expended for such purposes through the Louisiana Charter Boat Association.

(g) Between June 1, 2014, and May 31, 2018, pay annually into the Conservation Fund, into a special account designated as the "Saltwater Fish Research and Conservation Fund", an amount equal to the fees collected pursuant to R.S. 56:302.1(C)(1)(c). Such funds shall be used by the office of fisheries for data collection and management and conservation of recreational saltwater fish species.

(2) The monies in the Conservation Fund shall be used solely for the programs and purposes and in the amounts appropriated each year to the commission by the legislature.

(3) The monies in the Seafood Promotion and Marketing Fund shall be used by the Seafood Promotion and Marketing Board to implement the duties and functions of that board relating to the promotion and marketing of seafood as provided in R.S. 56:578.3 in the amounts appropriated each year to the Department of Culture, Recreation and Tourism by the legislature for the use by the board.

(4) Repealed by Acts 1992, No. 984, §18.

(5) The monies in the Louisiana Duck License, Stamp, and Print Fund shall be used solely for the programs and purposes associated with the Louisiana Duck License, Stamp, and Print Program as provided by R.S. 56:151 et seq. in the amounts appropriated each year to the department by the legislature.

(6)(a) There is hereby created within the Conservation Fund a special account known as the "natural heritage account" which shall consist of those revenues collected from the sale of "Wild Louisiana" stamps and prints provided for in R.S. 56:1832 and those funds donated or allocated for the protection and stewardship of Louisiana's wild lands and waters to support the functions of the Louisiana Natural Heritage Program. The revenues shall be subject to the same requirements as provided for other revenues placed in the Conservation Fund in Paragraph (1) of this Subsection. The funds in this account shall be used solely for the implementation and administration of Parts I, II, III, and IV of Chapter 8 of this Title and the natural heritage and nongame programs within the department.

(b)(i) Five percent of the net proceeds derived from the fifty dollar fee imposed by R.S. 47:463.45(B) for the black bear prestige license plate shall be used to promote the existence of the black bear prestige license plate and its availability for use on passenger cars, pickup trucks, and vans.

(ii) Five percent of the net proceeds derived from the fifty dollar fee imposed by R.S. 47:463.46(B) for the Louisiana quails unlimited prestige plate shall be used to promote the existence of the Louisiana quails unlimited prestige plate and its availability for use on passenger cars, pickup trucks, recreational vehicles, and vans.

(c) Notwithstanding any other provision of the law to the contrary, every hunting and fishing license issued by the Department of Wildlife and Fisheries shall include a notice with a telephone number and mailing address for information on how to acquire a black bear prestige license plate for use on one's passenger car, pickup truck, or van.

(7)(a) The monies in the Louisiana Wild Turkey Fund shall be used solely for the programs and purposes associated with the Louisiana Wild Turkey Program as provided by R.S. 56:161 et seq. in the amounts appropriated each year to the department by the legislature.

(b) The revenues collected from the sale of the Louisiana Wild Turkey Federation license plate provided for in R.S. 47:463.54 shall be used solely for turkey restocking and research purposes in the amounts appropriated each year to the commission by the legislature, with the exception of five dollars per plate sold to be used for the purpose of advertising the license plates.

(8) There is hereby created within the Conservation Fund a special account known as the "waterfowl account" which shall consist of those revenues collected from the sale of the Ducks Unlimited license plates provided for in R.S. 47:463.53. The revenues shall be subject to the same requirements as provided for other revenues placed in the Conservation Fund in Paragraph (1) of this Subsection. The funds in this account shall be used solely for the purpose of conserving, restoring, and enhancing migratory waterfowl habitat in Louisiana. Specific expenditures of the proceeds shall be made in consultation with Louisiana Ducks Unlimited, provided that Louisiana Ducks Unlimited contributes an amount each fiscal year equal to the amount of funds collected from the sale of the license plates placed into the "waterfowl account".

(9) There is hereby created within the Conservation Fund a special account known as the "black bear account" which shall consist of those revenues collected from the sale of the black bear unlimited license plates provided for in R.S. 47:463.45. The revenues shall be subject to the same requirements as provided for other revenues placed in the Conservation Fund in Paragraph (1) of this Subsection. The funds in this account shall be used solely for the purpose of conserving, restoring, and enhancing black bear habitat in Louisiana.

(10) There is hereby created within the Conservation Fund a special account known as the "quail account" which shall consist of those revenues collected from the sale of the quail unlimited license plates provided for in R.S. 47:463.46. The revenues shall be subject to the same requirements as provided for other revenues placed in the Conservation Fund in Paragraph (1) of this Subsection. The funds in this account shall be used solely for the purpose of conserving, restoring, and enhancing quail habitat in Louisiana.

(11) There is hereby created within the Conservation Fund a special account known as the "white tail deer account" which shall consist of those revenues collected from the sale of the white tail deer license plates provided for in R.S. 47:463.86. The revenues shall be subject to the same requirements as provided for other revenues placed in the Conservation Fund in Paragraph (1) of this Subsection. The funds in this account shall be used solely for programs pertaining to the white tail deer in Louisiana.

(12) There is hereby created within the Conservation Fund a special account known as the "enforcement emergency situation response account", which shall consist of funds received from federal grant reimbursements, contracts or cooperative agreements, interagency transfers, other grants or other resources to recoup monies for services which are designated for deposit into this account, and those revenues as provided in R.S. 56:40.9(A). All revenues to this account shall be subject to the same requirements as provided for other revenues placed in the Conservation Fund pursuant to Paragraph (1) of this Subsection. The funds in this account shall be used solely by the enforcement division of the Department of Wildlife and Fisheries for emergency situation preparedness, operations in emergency situations, responses to emergency situations, and emergency search and rescue operations, as appropriated annually by the legislature.

(13) There is hereby created within the Conservation Fund a special account known as the "Derelict Crab Trap Removal Program Account", which shall consist of funds received from revenues as provided in R.S. 56:302.3(B)(1) and (C) and 305(B)(2) and (C)(1), donations, and from any other source which may specify deposit to this account. The revenues in the account shall be subject to the same requirements as other revenues in the Conservation Fund. All expenditures and allocations of funds from this account shall be for the administration and implementation of the derelict crab trap removal program.

(14) There is hereby created within the Conservation Fund a special account known as the "Rare and Endangered Species Account", which shall consist of revenues collected from the sale of the "Rare and Endangered Species" special prestige license plate provided for in R.S. 47:463.150, donations, and any other source which may specify deposit to this account. The revenues in the account shall be subject to the same requirements as other revenues in the Conservation Fund. All expenditures and allocations of funds from this account shall be used solely for purposes of conserving, restoring, and enhancing rare and endangered species habitats in Louisiana.

(15) There is hereby created within the Conservation Fund a special account known as the "litter abatement and education account" which shall consist of donations collected from the sale of the environmental education license plate provided for in R.S. 47:463.43; revenue received by the Conservation Fund from the Department of Public Safety and Corrections, office of motor vehicles as provided in R.S. 32:412; revenue received by the Conservation Fund from fines for violations of the provisions of Part I of Chapter 21 of Subtitle II of Title 30 as provided in R.S. 30:2532; funds from public or private donations and any other source which may specify deposit to this account; and any remaining balance in the Louisiana Environmental Education Fund as of August 15, 2011. The revenues shall be subject to the same requirements as provided for other revenues placed in the Conservation Fund in Paragraph (1) of this Subsection. The funds in this account shall be used solely for litter abatement and enforcement; public service announcements; develop, review, approve, and implement a plan for statewide environmental education; for the training of operators of vehicles regarding littering; to finance local littering enforcement activities in order to promote public safety, order, and general welfare by making the streets, roads, rivers, streams, bayous, lakes, waterways, and highways of Louisiana clean, safe, and free of debris, litter, and other material falling from or being thrown from vehicles; and to award grants to nonprofit organizations and public agencies for the development, dissemination, and assessment of such education programs.

C. The commission shall keep a set of books showing from whom every dollar is received and for what purpose and to whom every dollar is paid and for what purpose. It also shall keep in its file vouchers or receipts for all moneys paid out.

D. All unexpended and unencumbered monies in the Louisiana Seafood Promotion and Marketing Fund, the Oyster Development Fund, the Shrimp Marketing and Promotion Fund, the Crab Promotion and Marketing Fund, the Louisiana Duck License, Stamp, and Print Fund, the Louisiana Wild Turkey Fund, and the Conservation Fund at the end of the fiscal year shall remain in the respective funds. The monies in the funds shall be invested by the treasurer in the same manner as monies in the state general fund. All interest earned on monies invested by the treasurer shall be deposited in the respective funds. The state treasurer shall prepare and submit to the department on a quarterly basis a printed report showing the amount of money contained in the funds from all sources.

Amended by Acts 1972, No. 494, §1; Acts 1974, No. 717, §1; Acts 1975, No. 343, §1; Acts 1983, No. 602, §1; Acts 1984, No. 230, §1, eff. June 29, 1984; Acts 1984, No. 883, §1, eff. Aug. 1, 1985; Acts 1986, No. 904, §§3, 4; Acts 1988, No. 632, §§1, 2, eff. Sept. 1, 1989; Acts 1992, No. 193, §1; Acts 1992, No. 984, §§17, 18; Acts 1995, No. 225, §1; Acts 1995, No. 448, §1; Acts 1995, No. 535, §2; Acts 1997, No. 70, §2; Acts 1997, No. 660, §2; Acts 1997, No. 962, §2; Acts 1997, No. 1158, §2; Acts 1999, No. 735, §2; Acts 1999, No. 772, §1; Acts 2001, No. 270, §1; Acts 2001, No. 663, §1; Acts 2003, No. 357, §1; Acts 2003, No. 784, §1; Acts 2004, No. 904, §1, eff. July 12, 2004; Acts 2005, No. 172, §1; Acts 2008, No. 722, §1, eff. Nov. 15, 2008; Acts 2010, No. 100, §1; Acts 2010, No. 606, §2; Acts 2010, No. 991, §2; Acts 2011, No. 265, §5, eff. July 1, 2011; Acts 2011, No. 375, §1, eff. July 1, 2011; Acts 2013, No. 40, §1; Acts 2013, No. 228, §2, eff. July 1, 2013; Acts 2014, No. 804, §1, eff. June 1, 2014.

NOTE: See Acts 1986, No. 904, §5.

NOTE: See Acts 2004, No. 904, §3, regarding termination.



RS 56:10.1 - Aquatic Plant Control Fund; creation; uses

§10.1. Aquatic Plant Control Fund; creation; uses

A. There is hereby created in the state treasury the Aquatic Plant Control Fund.

B. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay into the Aquatic Plant Control Fund an amount equal to the monies received by the state treasury pursuant to the provisions of R.S. 47:462(B)(2)(c) and R.S. 30:961(K). The monies in this fund shall be used solely as provided in Subsection C of this Section and only in the amount appropriated by the legislature. All unexpended and unencumbered monies remaining in this fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund and all returns of such investment shall be deposited to the fund.

C. Subject to an annual appropriation by the legislature, the monies in the Aquatic Plant Control Fund shall be used solely by the office of fisheries, Department of Wildlife and Fisheries, to fund the aquatic plant control program and to fund cooperative research and public education efforts by the Department of Wildlife and Fisheries and the Louisiana State University Agricultural Center relative to aquatic weed control and eradication. An amount not to exceed fifteen percent of the annual appropriation shall be used to fund research and public education efforts relative to aquatic weed control and eradication by the Louisiana State University Agricultural Center. The funds appropriated pursuant to the provisions of this Section shall be in addition to any other amounts appropriated by the legislature.

Acts 2002, No. 77, §2, eff. July 1, 2002; Acts 2008, No. 235, §1; Acts 2014, No. 556, §2.



RS 56:11 - Bond of director and employees

§11. Bond of director and employees

The director shall give, for the faithful performance of the duties of his office, a bond in the sum of five thousand dollars, with security, in favor of the governor for the benefit of the people. Each employee of the commission other than the director likewise shall give a bond, with security, in the sum of one thousand dollars. In case of forfeiture of any bond and recovery thereon, the amount recovered shall be placed in the general fund of the commission. However, pursuant to the provisions of R.S. 42:206, the commission shall be authorized to pay the premium on any such bond required to be given in favor of the state by the director or any employee of the commission.

Amended by Acts 1974, No. 717, §1.



RS 56:12 - Boats and other movable property

§12. Boats and other movable property

The director shall acquire such boats and other movable property as are necessary to regulate and supervise the work of the commission.

Amended by Acts 1974, No. 717, §1.



RS 56:13 - Placing of advertising signs on state-owned property

§13. Placing of advertising signs on state-owned property

The commission may authorize the placement, erection, and maintenance of advertising and sponsorship signs on immovable property, improvements on immovable property, vehicles, vessels, and assets of the department. The commission shall promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Section.

Acts 2015, No. 313, §1.



RS 56:13.1 - Repealed by Acts 1999, No. 804, 2, eff. July 2, 1999.

§13.1. Repealed by Acts 1999, No. 804, §2, eff. July 2, 1999.



RS 56:14 - Saltwater Fishery Enforcement Account; creation; use of monies in the account

§14. Saltwater Fishery Enforcement Account; creation; use of monies in the account

A. The "Saltwater Fishery Enforcement Account" is hereby created as a special account in the Conservation Fund. The monies in this account shall be used solely as provided in Subsection D of this Section and only in the amounts appropriated by the legislature. The monies in this account shall be invested by the state treasurer in the same manner as monies in the state general fund. Monies deposited into the account and interest earned on the investment of monies in the account shall be credited to the account, following compliance with the requirement of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund.

B. The monies in the "Saltwater Fishery Enforcement Account" shall be obtained and allocated pursuant to Subsection C of this Section. Monies deposited into the account, and the revenues derived from investment of monies in the account, shall be used to supplement enforcement efforts related to saltwater fishery and fishery related laws, rules, and regulations in the coastal parishes of the state.

C. Funds received by the department from contributions or donations and court awards made specifically to the Saltwater Fishery Enforcement Account shall be deposited to the account. The monies in the Saltwater Fishery Enforcement Account shall be used solely as provided for in this Section. The state treasurer shall prepare and submit to the department, on a quarterly basis, a printed report showing the amount of money contained in the fund from all sources.

D. It is the purpose of this Section to provide financial assistance in any manner to the enforcement division of the department for the purpose of enforcing regulations governing, protecting, managing, and conserving saltwater fishery species and providing public safety while in the performance of those duties. It is specifically provided herein that any violation of gear limits or gear regulations in conjunction with shoreline trawling shall be strictly enforced.

E. It is specifically provided that the intent of the legislature in the enactment of the Louisiana Marine Resources Conservation Act of 1995 (Act No. 1316 of the 1995 Regular Session) is to promote the enhancement of Louisiana's marine resources by the removal of indiscriminate entanglement nets from coastal waters.

Acts 1999, No. 804, §1, eff. July 2, 1999; Acts 2004, No. 835, §1, eff. July 12, 2004.



RS 56:15 - Prohibited acts involving interstate commerce

§15. Prohibited acts involving interstate commerce

A. For the purposes of this Section, the following words and phrases shall have the meaning ascribed to them in this Section unless the context clearly indicates otherwise:

(1) The terms "fish" or "wildlife" mean fish as defined by R.S. 56:8 and wildlife as defined in R.S. 56:8, whether alive or dead, without limitation to whether or not the animal was bred, hatched, or born in captivity, and includes any part, product, egg, or offspring thereof.

(2) The term "import" means to land on, bring into, or introduce into, any place subject to the jurisdiction of the state of Louisiana.

(3) The terms "law" or "regulation" mean laws or regulations which regulate the taking, possession, importation, exportation, transportation, or sale of fish or wildlife.

(4) The term "person" includes any individual, partnership, association, corporation, trust, or any officer, employee, agent, department, or instrumentality of a state department or political subdivision of the state, or any entity subject to the jurisdiction of the state of Louisiana.

(5) The term "taken" means "take" as defined in R.S. 56:8.

(6) The term "possess" means possess as defined in R.S. 56:8.

(7) The term "transport" means transport as defined in R.S. 56:8.

B. It shall be unlawful for any person to engage in any of the following:

(1) To import, export, transport, sell, receive, acquire, or purchase in interstate commerce any fish or wildlife taken, possessed, transported, or sold in violation of any law or regulation of this state, any other state, or the federal government.

(2) To attempt to commit any act described in Paragraph (1) of this Subsection.

C. Any person who knowingly engages in conduct prohibited by Subsection B herein shall be subject to penalties of a class six violation as defined by R.S. 56:36. In addition, any person who in the exercise of due care should have known that the fish or wildlife were taken, possessed, transported, or sold in violation of any law or in a manner unlawful under any law or regulation shall be subject to the penalties of a class six violation as defined in R.S. 56:36.

Acts 1999, No. 178, §1.



RS 56:16 - Intentional concealment, destruction, or deposit of illegal fish, wildlife, or other animals; penalties

§16. Intentional concealment, destruction, or deposit of illegal fish, wildlife, or other animals; penalties

A. No person shall intentionally conceal, destroy, or deposit any fish, wildlife, or other animal which was taken or possessed illegally at any location if the person knows or has good reason to believe that such act has an effect on or reasonably may or will affect an actual or potential criminal proceeding.

B. A violation of this Section shall constitute a class six violation as provided for in R.S. 56:36.

Acts 2007, No. 84, §1.



RS 56:17 - Taking fish for purpose of science and cultivation; permits; propagation of fish

§17. Taking fish for purpose of science and cultivation; permits; propagation of fish

The director may take fish of any kind in any manner or place for the purpose of science and of cultivation and distribution and may grant written permits to other persons for the same purpose. He may introduce or permit to be introduced any kind of fish into any waters. He may, after a hearing, set apart for a term not exceeding ten years any waters in the state for the purpose of propagation or for the use of the United States Fish and Wildlife Service. The order setting apart such waters shall be recorded in the conveyance office of the parish in which they are situated. He may erect and maintain such fixtures as are necessary for the purpose of propagation and maintenance.

Added by Acts 1974, No. 717, §1.



RS 56:18 - Trespass on or injury to structures or areas used for scientific experiments

§18. Trespass on or injury to structures or areas used for scientific experiments

A. No person shall willfully enter in or upon any building or other structure or any area of land or water set apart and used by or under the authority of the director for conducting scientific experiments and distribution of fish, birds, or game after the director has printed notices of such occupation and use and the purposes thereof, and has placed them in a conspicuous position adjacent to any such areas or upon any such structure.

B. No person shall willfully and maliciously injure or deface any such structure or any notice posted by the director, or injure or destroy any property used in such experiments or investigation or otherwise interfere therewith.

Amended by Acts 1974, No. 717, §1.



RS 56:19 - Exchange of fish hatched at fish hatcheries for fish roe or fish eggs

§19. Exchange of fish hatched at fish hatcheries for fish roe or fish eggs

The director may purchase fish roe or fish eggs and give in exchange or in consideration therefor a percent of the young fish hatched or produced at any of the state fish hatcheries. The placing of such young fish in waters on the land of such persons shall not be deemed a stocking of such waters with fish by the state.

Amended by Acts 1974, No. 717, §1.



RS 56:20 - Releasing game, fowl, or fish; permission; intrastate restocking; violations

§20. Releasing game, fowl, or fish; permission; intrastate restocking; violations

A. No pen-raised or wild animal, fowl, or fish of any species from within or without the state shall be liberated within the state except upon written permission of the secretary.

B. No wild animal, fowl, or fish of any species shall be transported for restocking purposes from a site within the state to any other site within the state except in accordance with rules and regulations adopted by the commission.

C. Violations of the provisions of this Section shall constitute a class four violation, as provided in R.S. 56:34.

Amended by Acts 1974, No. 717, §1; Acts 1982, No. 319, §1; Acts 1982, No. 380, §1; Acts 1988, No. 237, §1; Acts 2014, No. 287, §1.



RS 56:21 - Stocking waters with fish

§21. Stocking waters with fish

Upon the petition of the governing authority of a parish, the director may stock the waters of any stream, bayou, lagoon, lake, or river with fish judged to be the best suited to such waters. He may thereupon prescribe and enforce for a period not exceeding three years such reasonable regulations relative to the fishing in such streams and tributaries as he deems to be in the public interest.

Amended by Acts 1974, No. 717, §1.



RS 56:22 - Rules and regulations for protection and preservation of fish

§22. Rules and regulations for protection and preservation of fish

A. Whenever the commission deems it for the best interest of the state, it may entirely prohibit the taking of any species of fish in any part of the state, particularly in any lake or stream either wholly or partially within the state, for not more than a three-year period.

B. The commission shall be authorized to promulgate rules and regulations pertaining to seasons, times, sizes, and places for freshwater commercial fish netting.

C. Such prohibitions, rules, and regulations shall be adopted in accordance with R.S. 49:951 et seq.

Amended by Acts 1974, No. 717, §1; Acts 1979, No. 282, §1; Acts 1982, No. 732, §1; Acts 1990, No. 376, §1.



RS 56:23 - Penalty for violations

§23. Penalty for violations

Whoever violates any of the provisions of Chapters 1 through 3 and 5 of this Title for which a penalty has not been otherwise specifically provided shall be penalized as a class one violation as provided in R.S. 56:31 and shall pay all court costs.

Acts 2010, No. 290, §1.



RS 56:24 - Contract by commission with private landowners for use of lands for wildlife management areas in consideration for relief from certain taxation

§24. Contract by commission with private landowners for use of lands for wildlife management areas in consideration for relief from certain taxation

The commission may contract with any private landowner for the use of his lands for a term of not less than twenty-five years for the purpose of establishing wildlife management areas, and may agree, where such use is granted without compensation or payment therefor, that the lands shall be relieved of all state, parish, and district taxes, except in cases where a tax has been contracted to be levied thereon for the retirement of a bond issue or for other outstanding debts or obligations, so long as the lands are used for the purpose stated. Any existing agreement to the foregoing effect is validated.

Amended by Acts 1974, No. 717, §1.



RS 56:25 - Fish and wildlife restoration and management projects; assent to federal aid act; duties of commission

§25. Fish and wildlife restoration and management projects; assent to federal aid act; duties of commission

A. The state of Louisiana hereby assents to the provisions of the Dingell-Johnson Sport Fish Restoration Act (also known as the "Federal Aid in Fish Restoration Act" and the "Fish Restoration and Management Projects Act" [16 U.S.C. §777 et seq.]) and the Pittman-Robertson Wildlife Restoration Act (also known as the "Federal Aid in Wildlife Restoration Act" [16 U.S.C. §669 et seq.]). The Louisiana Wildlife and Fisheries Commission is hereby authorized, empowered, and directed to perform such acts as may be necessary to the conduct and establishment of cooperative fish and wildlife restoration projects as defined in said acts of congress, in compliance with said acts and rules and regulations promulgated by the Secretary of Interior thereunder.

B. The commission is hereby authorized to acquire by purchase, gift, eminent domain, or otherwise, all property necessary, useful, or convenient for the use of the commission; and no funds accruing to this state from license fees paid by the fishermen and hunters shall be diverted to any other purpose than the administration, implementation, and support of hunting and fishing activities and for the protection, propagation, preservation, and investigation of fish and wildlife.

Added by Acts 1952, No. 540, §1; Acts 2004, No. 566, §1.



RS 56:26 - Repealed by Acts 2004, No. 566, §2.

§26. Repealed by Acts 2004, No. 566, §2.



RS 56:27 - Management and harvesting of fish in private ponds exempt from statutory limitations; permits; exceptions

§27. Management and harvesting of fish in private ponds exempt from statutory limitations; permits; exceptions

A. Except as provided in Sub-sections B and C of this Section, the management and harvest or taking of fish in privately owned man made ponds or impoundments shall not be subject to statutory limitations as to the kind, number or size of fish which may be harvested or taken, or as to the method of harvesting or taking fish, or seasons or other limitations, restrictions, prohibitions or regulations governing the management and harvest or taking of fish, but shall be governed by administrative rules and regulations of the commission, and the commission may issue permits to each private owner therefor.

B. Statutory and administrative regulations governing or prohibiting the sale or exchange of game fish shall apply to game fish harvested or taken from privately owned man made ponds or impoundments.

C. Sub-section A of this Section does not apply to ponds or impoundments built within the basin of a continuously flowing river, bayou or other stream of water.

Added by Acts 1960, No. 127, §§1 to 3.



RS 56:28 - Official badges, identification cards, other insignia

§28. Official badges, identification cards, other insignia

Whoever manufactures, sells, or possesses any badge, identification card, or other insignia, of the design prescribed by the secretary of the Louisiana Department of Wildlife and Fisheries for use by any officer or employee thereof, or any colorable imitation thereof, or photographs, prints, or in any other manner makes or executes any engraving, photograph, print, or impression in the likeness of any such badge, identification card, or other insignia, or any colorable imitation thereof, except as authorized under regulations made pursuant to law, shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 1986, No. 502, §1.



RS 56:29 - Interference with marks or buoys

§29. Interference with marks or buoys

No person shall injure, mutilate, destroy, interfere with, or remove any marks or buoys located, placed, anchored, or moored by the state or any agency or political subdivision thereof in any state-owned waterway. Whoever violates this provision shall be subject to the penalties imposed for a class three violation. The provisions of this Section shall only apply when the marks or buoys are properly marked to show that they belong to the state or any agency or political subdivision thereof.

Acts 1993, No. 93, §1.



RS 56:30 - Department of Wildlife and Fisheries; powers; duties; functions; periodic evaluation of fees and charges imposed

PART I-A. DEPARTMENT OF WILDLIFE AND FISHERIES

§30. Department of Wildlife and Fisheries; powers; duties; functions; periodic evaluation of fees and charges imposed

A. The Department of Wildlife and Fisheries shall, at least once every two years, periodically review every fee imposed by the department or by the Louisiana Wildlife and Fisheries Commission and every fee charged for issuance or renewal of every license or permit issued or renewed by the department or commission. This review shall be conducted, as to each fee, license, or permit, at least every two years. The following items shall be included in the periodic review:

(1) The actual costs and expenses incurred by the department and the commission in creating and distributing licenses or permits required by law.

(2) The actual costs and expenses incurred in monitoring public compliance for licensing and permitting.

(3) The monies actually received by the department or the commission as a license fee, permit fee, or other fee required by law.

(4) Any other information regarding fees, licenses, and permits deemed relevant to the analysis by the department.

B. A summary of each analysis by the department, together with recommendations for adjustment in a fee, license fee, or permit fee charged by the department or commission, shall be forwarded to the Senate and House committees on natural resources.

Acts 1995, No. 514, §1.



RS 56:30.1 - Department of Wildlife and Fisheries; issuance of licenses and permits for hunting and fishing

§30.1. Department of Wildlife and Fisheries; issuance of licenses and permits for hunting and fishing

The Department of Wildlife and Fisheries is hereby authorized to issue hunting and fishing licenses and permits through an electronic issuance system. In addition, the department is hereby authorized to contract for electronic license issuance services in accordance with the provisions of R.S. 39:198(G) and to enter into agreements with issuing agents for the issuance of the licenses and permits. Such issuance system may include purchase of licenses or permits using the telephone and any other electronic methods of communication and may include payment of the required fees by way of credit card as provided in R.S. 56:642. Such issuance system may also include receipt of payment of fines resultant from class one violations. The Department of Wildlife and Fisheries shall implement any electronic system through the promulgation and adoption of rules and regulations therefor.

Acts 1998, 1st Ex. Sess., No. 164, §2, eff. Sept. 21, 1998; Acts 2001, No. 805, §1; Acts 2003, No. 90, §1; Acts 2007, No. 85, §2.



RS 56:30.2 - Notice to legislators

§30.2. Notice to legislators

The department shall provide advance written notice to members of the legislature of any public hearing scheduled by the department to be held within the legislative district of the member. The notice shall be provided not later than thirty days prior to the date of the hearing.

Acts 1999, No. 292, §1, eff. June 11, 1999.



RS 56:30.3 - Lease of state lands; access to public waterways

§30.3. Lease of state lands; access to public waterways

A. Any contract entered into for the lease of state lands for any purpose shall require that access by the public to public waterways through the state lands covered by the lease shall be maintained and preserved for the public by the lessee. The provisions of this Section shall not prohibit the secretary of the agency having control over the property to restrict access to public waterways if he determines that a danger to the public welfare exists. The provisions of this Section shall not apply in cases involving title disputes.

B. Notwithstanding any provision of law to the contrary, if the secretary determines there exists a public need to maintain the most recent lessee of record, his heirs, or assignees, the secretary may offer the most recent lessee of record, his heirs, or assignees, if he made a bid, the option to match the highest bid in order to continue to lease the state lands. The provisions of this Subsection shall apply to lessees who held a lease with another party, which lease was subsequently transferred to the state. The provisions of this Subsection shall not apply to oyster leases, oil and gas leases or alligator leases entered into by the department, or to any lease entered into by the State Mineral and Energy Board. The department shall promulgate rules and regulations providing for uniform criteria to assess the management of leased property.

Acts 1999, No. 1142, §3; Acts 2008, No. 226, §1; Acts 2009, No. 196, §9, eff. July 1, 2009; Acts 2011, No. 335, §2, eff. June 23, 2011.



RS 56:30.4 - Geophysical and geological surveys

§30.4. Geophysical and geological surveys

A. A person granted a permit to conduct geophysical and geological surveys of any kind on state-controlled lands, including water bottoms, shall not be assessed any additional fees to conduct operations on any designated oyster seed ground or reservation belonging to the state of Louisiana.

B. Each seismic exploration crew working in the state of Louisiana shall always be under the supervision of the seismic section of the Department of Wildlife and Fisheries. The seismic operator shall be charged a fee of one hundred thirty-five dollars per crew per day.

C. Of the funds received by the department from geophysical and geological survey activity occurring on state lands, including water bottoms, under the provisions of R.S. 30:212(D) and the additional funds received by the department under the provisions of R.S. 30:136.1(D), an amount shall be used to plant shells for oyster cultch, rehabilitating areas damaged by operations, and as mitigation for any other damage to the coastal area. The determination of the amount to be so used shall be made in accordance with the provisions of LAC 76:I.301(T) and based upon the amount of geophysical and geological survey activity occurring on any designated oyster seed ground or reservation.

Acts 2000, 2d Ex. Sess., No. 8, §3.



RS 56:31 - Class one violations

PART II. PENALTIES AND ENFORCEMENT PROCEDURES

SUBPART A. PENALTIES

§31. Class one violations

The following penalties shall be imposed for a class one violation:

(1) For the first offense, a fine of fifty dollars or imprisonment for not more than fifteen days, or both. The fine shall include all costs of court.

(2) For the second offense, a fine of not less than seventy-five dollars nor more than two hundred fifty dollars or imprisonment for not less than thirty days nor more than sixty days, or both.

(3) For the third offense and all subsequent offenses, a fine of not less than two hundred dollars nor more than five hundred fifty dollars and imprisonment for not less than thirty days nor more than ninety days.

Acts 1981, No. 837, §1; Acts 1988, No. 240, §1; Acts 1990, No. 899, §1; Acts 2001, No. 344, §1; Acts 2004, No. 253, §1, eff. July 1, 2004.



RS 56:31.1 - Civil penalties; assessments; posting of bond; forfeiture; dedication of funds collected

§31.1. Revocation of license; denial of license; penalties

A. Failure to pay all amounts assessed under this Part shall result in the immediate revocation of all recreational hunting and fishing licenses held by the offender. Such revocation of the offender's licenses and privileges shall continue, and no new recreational hunting or fishing licenses shall be issued during the period of time as any assessed amounts remain unpaid.

B. The provisions of this Section shall not apply to any person who has timely filed a suspensive appeal of the final judgment and during the pendency of the appeal.

C. Any person who purchases or obtains a recreational hunting or fishing license of any type or who engages in an activity which would otherwise require the purchase of a recreational hunting or fishing license during the period of revocation of his licenses and privileges pursuant to this Part shall be guilty of a class three violation, R.S. 56:33.

Acts 1990, No. 899, §1; Acts 1991, No. 885, §1; Acts 1992, No. 853, §1; Acts 1993, No. 80, §1; Acts 2001, No. 804, §2; Acts 2001, No. 805, §1; Acts 2004, No. 174, §1; Acts 2004, No. 253, §2, eff. July 1, 2006.



RS 56:32 - Class two violation

§32. Class two violation

The following penalties shall be imposed for a class two violation:

(1) For the first offense, the fine shall be not less than one hundred dollars nor more than three hundred fifty dollars, or imprisonment for not more than sixty days, or both;

(2) For the second offense, the fine shall be not less than three hundred dollars, nor more than five hundred fifty dollars, and imprisonment for not less than thirty days nor more than sixty days;

(3) For the third offense and all subsequent offenses, the fine shall be not less than five hundred dollars nor more than seven hundred fifty dollars, and imprisonment for not less than sixty days nor more than ninety days, and forfeiture to the commission of anything seized in connection with the violation.

Acts 1981, No. 837, §1; Acts 1988, No. 240, §1.



RS 56:33 - Class three violation

§33. Class three violation

The following penalties shall be imposed for a class three violation:

(1) For the first offense, the fine shall be not less than two hundred fifty dollars nor more than five hundred dollars, or imprisonment for not more than ninety days, or both;

(2) For the second offense, the fine shall be not less than five hundred dollars, nor more than eight hundred dollars, and imprisonment for not less than sixty days nor more than ninety days, and forfeiture to the commission of anything seized in connection with the violation;

(3) For the third offense and all subsequent offenses, the fine shall be not less than seven hundred fifty dollars, nor more than one thousand dollars, and imprisonment for not less than ninety days nor more than one hundred twenty days, and forfeiture to the commission of anything seized in connection with the violation.

(4) In addition to any other penalty, for a second or subsequent violation of the same provision of law the penalty imposed may include revocation of the permit or license under which the violation occurred for the period for which it was issued and barring the issuance of another permit or license for that same period.

(5) Violation of a class three offense shall not preclude aid for training or sale of gear nor the obtaining of a rod or reel license or other net license for a subsequent period. The provisions of this Paragraph shall be applied retroactively.

Acts 1981, No. 837, §1; Acts 1988, No. 240, §1; Acts 1997, No. 1413, §1, eff. July 15, 1997.



RS 56:34 - Class four violation

§34. Class four violation

A. The following penalties shall be imposed for a class four violation:

(1) For the first offense, the fine shall be not less than four hundred dollars nor more than nine hundred fifty dollars or imprisonment for not more than one hundred twenty days, or both.

(2) For the second offense, the fine shall be not less than seven hundred fifty dollars nor more than nine hundred ninety-nine dollars and imprisonment for not less than ninety days nor more than one hundred eighty days.

(3) For the third offense and all subsequent offenses, the fine shall be not less than one thousand dollars, nor more than five thousand dollars, and imprisonment for not less than one hundred eighty days nor more than two years.

B. The above penalties in all cases shall include forfeiture to the commission of anything seized in connection with the violation.

Acts 1983, No. 72, §1; Acts 1986, No. 503, §1; Acts 1988, No. 240, §1; Acts 1999, No. 154, §1; Acts 2005, No. 102, §1.



RS 56:35 - Class five violation

§35. Class five violation

The following penalties shall be imposed for a class five violation, for the purpose of the mandatory jail sentence this class shall be divided into two Sections, 5-A and 5-B.

A. The fine for class 5-A violation shall be for the first offense not less than five hundred dollars nor more than seven hundred fifty dollars and shall be sentenced to serve not less than fifteen nor more than thirty days in jail; not less than seven hundred fifty dollars nor more than one thousand dollars and not less than sixty nor more than ninety days in jail for the second offense. For the third and all subsequent offenses, the fine shall be not less than seven hundred fifty dollars nor more than one thousand dollars and shall serve not less than ninety nor more than one hundred twenty days in jail.

B. A class 5-B violation shall for the first offense be a fine of not less than three hundred and fifty dollars and not more than five hundred dollars and shall be imprisonment in jail for thirty days. For the second offense the violator shall be fined not less than five hundred dollars and not more than one thousand dollars and shall be imprisoned in jail for sixty days. For the third and all subsequent offenses, the violator shall be fined not less than one thousand dollars and not more than two thousand dollars and shall be imprisoned in jail for ninety days.

In addition to the above fines and jail sentences and for both classes 5-A and 5-B of class five violations, the license under which the violation occurred shall be revoked and shall not be reinstated at any time during the period for which it was issued and for one year thereafter.

The above penalties in all cases shall include forfeiture to the department of anything seized in connection with the violation.

Acts 1981, No. 837, §1.



RS 56:36 - Class six violation

§36. Class six violation

The following penalties shall be imposed for a class six violation. For each offense, the fine shall be not less than nine hundred dollars nor more than nine hundred fifty dollars, or imprisonment for not more than one hundred twenty days, or both, and shall include the forfeiture to the commission of anything seized in connection with the violation.

Acts 1981, No. 837, §1; Acts 1991, No. 525, §1; Acts 1995, No. 1034, §1; Acts 1999, No. 184, §1.



RS 56:37 - Class seven violation

§37. Class seven violation

A. Class seven shall be divided into 7-A and 7-B violations.

(1) The following penalties shall be imposed for a class 7-A violation: For each offense, the fine shall be not less than five thousand dollars nor more than seven thousand five hundred dollars or imprisonment for one year, or both.

(2) The following penalties shall be imposed for a class 7-B violation: For each offense, the fine shall be not less than five thousand dollars nor more than seven thousand five hundred dollars and imprisonment for one year.

B. The penalties provided for in this Section shall include the forfeiture to the commission of anything seized in connection with the violation.

Acts 1981, No. 837, §1; Acts 1991, No. 525, §1.



RS 56:37.1 - Class eight violation

§37.1. Class eight violation

The following penalties shall be imposed for a class eight violation:

For each offense, the fine shall not be less than five thousand dollars nor more than seven thousand dollars and the violator may be imprisoned in jail for not less than sixty days nor more than six months.

Acts 1991, No. 868, §1.



RS 56:38 - Revocation of license

§38. Revocation of license

A. In addition to all other penalties provided hereunder, whoever violates any provision of this Chapter in accordance with classes 1, 2, 3, 4, 6, and 7 upon conviction, may as otherwise provided in this Chapter have the license under which the violation occurred revoked for the period for which it was issued.

B. If the revocation set out in Subsection A of this Section is for a class 3 or lesser violation, it shall not preclude the obtaining of aid for training or sale of gear nor the obtaining of a rod or reel license or other net license for a subsequent period. The provisions of this Subsection shall be applied retroactively.

Acts 1981, No. 837, §1; Acts 1997, No. 1413, §1, eff. July 15, 1997.



RS 56:39 - Forfeiture of quadrupeds, birds, and fish; Fish and Wildlife Violations Reward Fund, creation and use of fund monies

§39. Forfeiture of quadrupeds, birds, and fish; Fish and Wildlife Violations Reward Fund, creation and use of fund monies

A. In addition to all other penalties provided in this Chapter, violators subject to the provisions of R.S. 56:31 through R.S. 56:37.1 or R.S. 14:63(G)(5) shall upon conviction forfeit any quadrupeds, birds, fish, or other animals seized in connection with said violation.

B.(1) Notwithstanding any other provision of law to the contrary, the first two dollars of any penalty or fine imposed for a violation of any provision of this Title shall be paid, monthly, into the state treasury for deposit into the Fish and Wildlife Violations Reward Fund, hereinafter referred to as the "fund", which is hereby created, as a special fund, in the state treasury.

(2) Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state that become due and payable within a fiscal year, the treasurer in each fiscal year shall pay into the fund an amount equal to the total amount of monies received from the first two dollars of any penalty or fine as provided in Paragraph (1) of this Subsection.

C. All unexpended and unencumbered monies in the fund at the end of a fiscal year shall remain in the fund and be available for appropriation in the next fiscal year in the same manner as allocated herein. Monies in the fund shall be invested as provided by law. Interest earned on the investment of monies in the fund shall be credited to the state general fund.

D. Subject to appropriation by the legislature, monies in the fund shall be used solely by the Department of Wildlife and Fisheries to pay rewards to individuals who provide information to the department on criminal activity, to operate a hotline to be used to receive such information, and such other purposes directly related to obtaining information on criminal activities involving the fish and wildlife of the state.

E.(1) No person shall be required to disclose, by way of testimony or otherwise, a privileged communication between a person who submits a report of alleged criminal activity to the department and the person who accepts the report on behalf of the department nor shall any person be required to produce any records, documentary evidence, opinions, or decisions related to such privileged communication in connection with any criminal case or proceedings or by way of any discovery procedure.

(2) Any person arrested or charged with a criminal offense may petition the court for an in camera inspection of the records of a privileged communication concerning such person made to the department. The petition shall allege facts showing that such records would provide evidence favorable to the defendant and relevant to the issue of guilt or punishment. If the court determines that the person is entitled to all or any part of such records, it may order production and disclosure as it deems appropriate.

(3) As used in this Section, "privileged communication" means a statement by any person, in any manner whatsoever, to the department for the purpose of reporting alleged criminal activity. Privileged communication shall include a statement by a person, in any manner whatsoever, to a nonprofit entity administering and implementing the department's fish and wildlife reward program pursuant to a cooperative endeavor agreement with the department.

F. The department may execute a cooperative endeavor agreement with an appropriate nonprofit entity to administer and implement its fish and wildlife rewards program. All public monies utilized pursuant to such cooperative endeavor agreement shall be subject to audit and oversight by the legislative auditor.

Acts 1989, No. 235, §1, eff. June 26, 1989; Acts 2004, No. 174, §1; Acts 2006, No. 715, §1; Acts 2012, No. 561, §2.



RS 56:40.1 - CIVIL PENALTIES FOR RESTITUTION OF

SUBPART A-1. CIVIL PENALTIES FOR RESTITUTION OF

VALUE OF WILDLIFE AND AQUATIC LIFE

§40.1. Liability for value of fish, wild birds, wild quadrupeds, and other wildlife and aquatic life

A person who kills, catches, takes, possesses, or injures any fish, wild birds, wild quadrupeds, and other wildlife and aquatic life in violation of this Title, or a regulation adopted pursuant to this Title, or a federal statute or regulation governing fish and wildlife, or who, through the violation of any other state or federal law or regulation, kills or injures any fish, wild birds, wild quadrupeds, and other wildlife and aquatic life, is liable to the state for the value of each fish, wild bird, wild quadruped, and other wildlife and aquatic life, unlawfully killed, caught, taken, possessed, or injured.

Acts 1988, No. 169, §2.



RS 56:40.2 - Value of fish, wild birds, wild quadrupeds, and other wildlife and aquatic life

§40.2. Value of fish, wild birds, wild quadrupeds, and other wildlife and aquatic life

For purposes of this Subpart, the commission shall adopt rules to establish guidelines for determining the value of injured or destroyed fish, wild birds, wild quadrupeds, and other wildlife and aquatic life and shall determine values for same based upon recommendations of department staff and other relevant factors.

Acts 1988, No. 169, §2.



RS 56:40.3 - Civil penalties; assessment; administrative hearing

§40.3. Civil penalties; assessment; administrative hearing

A. Whenever the department determines that a violation of R.S. 56:40.1 has occurred, resulting in liability of a person for the value of injured or destroyed wildlife or aquatic life, it shall demand restitution from him for the value of such wildlife or aquatic life, the value of which has been determined in accordance with R.S. 56:40.2. The offender shall be given written notice of the alleged violation and of the value of such injured or destroyed wildlife or aquatic life.

B. In lieu of filing a civil suit to recover the penalties provided for in this Subpart, the department may elect to enforce the provisions of this Subpart by adjudicatory hearing, held in accordance with the provisions of the Administrative Procedure Act. The department shall hold the adjudicatory hearing in the regional office for the parish where the defendant is domiciled or where the violation occurred. The defendant may waive the adjudicatory hearing upon payment of the amount demanded by the department.

C. In any case where the department elects to proceed by adjudicatory hearing, the defendant shall be notified in writing of the time and place of the adjudicatory hearing. Written notice of the time and place of the hearing may be given on any citation or summons issued in connection with the violation or made by certified letter mailed to the defendant at his last known address or at the address that appears on any hunting or fishing license issued to him by the department. The summons or written notice shall notify the defendant and shall constitute notice that the failure to appear at the specified time and location shall result in the assessment of civil penalties and result in the loss of all hunting and fishing privileges while assessed amounts remain unpaid. Notice given by certified mail in accordance with this Subsection shall be deemed effective fifteen days after the notice is mailed.

D. Either party may appeal from a ruling of the administrative hearing officer to the district court in the judicial district where the offense occurred.

E. The secretary may institute civil proceedings to enforce a final ruling in the Nineteenth Judicial District Court.

F. The person against whom the civil penalties are assessed shall also be liable for attorney fees and all costs of the adjudicatory hearing.

Acts 1988, No. 169, §2; Acts 1992, No. 852, §1; Acts 2001, No. 804, §2.



RS 56:40.4 - Civil suit for recovery of value

§40.4. Civil suit for recovery of value

The attorney for the department, attorney general, or the district attorney of the parish in which the violation occurred may bring a civil suit under this Subpart in the name of the state to recover civil penalties for the value of each fish, wild bird, wild quadruped, and other wildlife and aquatic life unlawfully killed, caught, taken, possessed, or injured.

Acts 1988, No. 169, §2.



RS 56:40.5 - Venue and procedure

§40.5. Venue and procedure

A. A suit for recovery of civil penalties brought under this Subpart may be brought either in the parish of the defendant's domicile or in the parish in which the violation occurred.

B. Either party may appeal from a final judgment of the court as in other civil cases.

Acts 1988, No. 169, §2.



RS 56:40.6 - More than one defendant

§40.6. More than one defendant

If more than one defendant is named in a suit or an adjudicatory proceeding brought under this Subpart, each defendant against whom judgment is rendered is jointly and severally liable for the recovery provided by this Subpart.

Acts 1988, No. 169, §2.



RS 56:40.7 - Recovery of value in addition to fine

§40.7. Recovery of value in addition to fine

A. The penalties and costs provided by this Subpart are in addition to any fine, forfeiture, other penalty, or costs imposed under any other provision of law.

B. Failure to pay all amounts assessed in accordance with this Subpart shall result in the immediate revocation of all hunting and fishing licenses held by the offender or, in the case of a commercial violation, the immediate revocation of all commercial licenses held by the offender. Revocation of the offender's licenses and privileges as authorized in this Title shall continue, and no new licenses shall be issued to replace those that were revoked for as long as any amount remains unpaid.

C. If the offender purchases or obtains a license of the type that was revoked or engages in any activity which would otherwise require him to obtain a license of the type that was revoked during the period of revocation provided for in Subsection B of this Section, it shall be a class three violation.

D. The provisions of Subsections B and C of this Section shall not apply to any person who has timely filed an appeal of a final ruling or judgment during the pendency of the appeal.

Acts 1988, No. 169, §2; Acts 1992, No. 852, §1; Acts 2001, No. 804, §2.



RS 56:40.8 - Both civil suit and criminal prosecution permissible; exceptions

§40.8. Both civil suit and criminal prosecution permissible; exceptions

The pendency or determination of a suit brought under this Subpart or the pendency or determination of a criminal prosecution for the same killing, catching, taking, possession, or injury does not bar the other action; provided that civil restitution paid pursuant to the provisions of Article 895.2 of the Code of Criminal Procedure or acquittal of a criminal prosecution for the same killing, taking, possession, or injury shall act as a bar to an assessment of civil penalties or a civil action to recover penalties under this Subpart.

Acts 1988, No. 169, §2; Acts 1995, No. 137, §1.



RS 56:40.9 - Disposition of recovery

§40.9. Disposition of recovery

A. Any recovery of civil penalties for injury to fish, wild birds, wild quadrupeds, and other wildlife and aquatic life shall be immediately deposited to the Conservation Fund of the Department of Wildlife and Fisheries and credited to the enforcement emergency situation response account within the fund. If the balance in the enforcement emergency situation response account at the end of any fiscal year is one hundred thousand dollars or more, then no monies derived from civil penalties for injury to fish, wild birds, wild quadrupeds or other wildlife and aquatic life shall be deposited into the account until such time as the balance in the account at the end of a fiscal year is less than one hundred thousand dollars.

B. In any civil action brought by the district attorney pursuant to R.S. 56:40.4, the office of the district attorney shall receive forty percent of the amount collected.

Acts 1988, No. 169, §2; Acts 2003, No. 784, §1.



RS 56:41 - To 44 Repealed by Acts 1981, No. 837, 4

§41. §§41 to 44 Repealed by Acts 1981, No. 837, §4



RS 56:45 - Jurisdiction of trial of violations

SUBPART B. ENFORCEMENT PROCEDURES

§45. Jurisdiction of trial of violations

The district courts of this state shall have original jurisdiction of the trial of persons charged with violations of this Chapter.

Acts 1981, No. 837, §1.



RS 56:46 - Venue when river divides parishes

§46. Venue when river divides parishes

If any offense under this Chapter is alleged to have been committed in a river dividing two parishes and the exact place of commission of the offense cannot be established, any court in either parish has territorial jurisdiction.

Acts 1981, No. 837, §1.



RS 56:47 - Venue when offense committed in lake, bay, or other body of water

§47. Venue when offense committed in lake, bay, or other body of water

If any offense under this Chapter is alleged to have been committed in any lake, bay, inlet, or other body of water bounded by more than one parish within the waters of this state, any court in any parish bordering on such waters has territorial jurisdiction.

Acts 1981, No. 837, §1.



RS 56:48 - Venue when offense committed in the Gulf of Mexico

§48. Venue when offense committed in the Gulf of Mexico

If any offense under this Chapter is alleged to have been committed in the Gulf of Mexico within the waters of the state, any district court in any parish bordering on the gulf shall have territorial jurisdiction. In addition, if any offense is alleged to have been committed in the Gulf of Mexico outside the state's territorial waters where the state holds jurisdictional authority over the fishing vessel under the provisions of the Magnuson-Stevens Act, 16 USC 1856, any district court in any parish bordering on the gulf shall have territorial jurisdiction.

Acts 1981, No. 837, §1; Acts 1999, No. 547, §1.



RS 56:49 - Venue when exact place of vessel cannot be determined

§49. Venue when exact place of vessel cannot be determined

Where the offense alleged relates to the operation of a vessel and the exact place of commission of the offense cannot be established, in addition to the venue provided in Sections 57 and 58, any court at the home port of the vessel has territorial jurisdiction.

Acts 1981, No. 837, §1.



RS 56:50 - Venue; exception when exact place cannot be determined

§50. Venue; exception when exact place cannot be determined

A. Where it is alleged that the exact place of commission of the offense cannot be established, no exception to the venue shall be sustained unless the place of commission of the offense is disclosed and such place would make the court in which the charge was brought an improper venue.

B. If the operator or owner professes ignorance of the jurisdiction, there shall be no change of venue from the place where the proceeding was begun.

Acts 1981, No. 837, §1.



RS 56:51 - Limits of state sovereignty

§51. Limits of state sovereignty

For the purpose of this Chapter, the jurisdiction of the courts of any parish extends to the limits of the state's sovereignty over tidal waters and the bottoms thereof.

Acts 1981, No. 837, §1.



RS 56:52 - Issuance of search warrants

§52. Issuance of search warrants

Judges of the city courts, district courts, and federal courts, and United States magistrates shall, within their respective jurisdictions, upon proper oath or affirmation, and upon probable cause shown, issue search warrants in aid of the enforcement of the laws or regulations under the jurisdiction of the commission and the department.

Acts 1985, No. 876, §3, eff. July 23, 1985.



RS 56:53 - Commissioned wildlife enforcement agents of the enforcement division may carry weapons

§53. Commissioned wildlife enforcement agents of the enforcement division may carry weapons

Commissioned wildlife enforcement agents of the enforcement division of the department may carry weapons concealed or exposed while in the performance of their duties.

Acts 1985, No. 876, §3, eff. July 23, 1985; Acts 1999, No. 13, §1.



RS 56:54 - License requirements; enforcement by wildlife agents; arrest without warrant

§54. License requirements; enforcement by wildlife agents; arrest without warrant

A. Wildlife enforcement agents of the enforcement division shall see that every person dealing in any way in any of the wildlife, fish, and game of the state in the territory assigned to him for which a license must be obtained, has in his possession, and is the owner of, an official license, and is in compliance with the laws, rules, and regulations under the jurisdiction of the department.

B. The secretary, deputy secretary, commissioned wildlife enforcement agents, any of the various sheriffs, deputy sheriffs, constables, deputy constables, marshals, and other police officers of this state may, without a warrant, arrest any person violating any of the laws or regulations under the jurisdiction of the department, or any other law of this state, and may immediately take such person in custody for examination or trial before any officer or court of competent jurisdiction of this state or of the United States, and may serve and execute any warrant or other process issued by any officer or court of competent jurisdiction of this state for the enforcement of such laws and regulations.

Acts 1985, No. 876, §3, eff. July 23, 1985; Acts 1999, No. 13, §1.



RS 56:54.1 - Prima facie evidence of violation of law

§54.1. Prima facie evidence of violation of law

In all cases of arrest for violation of the game and fish laws, the possession of game, fish, nets, seines, or lines, tackle, or the possession or operation of any other device prohibited, is prima facie evidence of the violation.

Acts 1985, No. 876, §3, eff. July 23, 1985.



RS 56:55 - Search with or without warrant

§55. Search with or without warrant

A. The secretary, the deputy secretary, or any commissioned wildlife enforcement agent of the enforcement division may visit, inspect, and examine, with or without search warrant, records, any cold storage plant, warehouse, boat, store, car, conveyance, automobile or other vehicle, airplane or other aircraft, basket or other receptacle, or any place of deposit for wild birds, wild quadrupeds, fish, or other aquatic life or any parts thereof whenever there is probable cause to believe that a violation has occurred.

B. Commissioned wildlife enforcement agents of the enforcement division are authorized to visit or inspect at frequent intervals without the need of search warrants, records, cold storage plants, bait stands, warehouses, public restaurants, public and private markets, stores, and places where wild birds, game quadrupeds, fish, or other aquatic life or any parts thereof may be kept and offered for sale, for the purpose of ascertaining whether any laws or regulations under the jurisdiction of the department have been violated. They also shall inspect establishments for commercial licenses required by the department to retail and/or wholesale commercial fish and bait fish where applicable under the provisions of this Chapter. The department may institute proceedings in any court of competent jurisdiction for violation of laws or regulations under its jurisdiction.

Acts 1985, No. 876, §3, eff. July 23, 1985; Acts 1999, No. 13, §1.



RS 56:55.1 - Toledo Bend Reservoir; assignment of officers

§55.1. Toledo Bend Reservoir; assignment of officers

The department is authorized to enter into an agreement with the Sabine River Authority, for the permanent assignment of four commissioned wildlife officers and agents to the Toledo Bend Reservoir. Such officers and agents shall be authorized to enforce any laws under the jurisdiction of the department, including those conferred on duly commissioned wildlife officers and agents of the department, pursuant to this Subpart or pursuant to other law. The Sabine River Authority shall bear all costs of the salaries and related benefits, equipment, and land and water transportation expenses of such officers and agents for a period of two years, commencing September 1, 1992; thereafter, the department shall be responsible for all such costs and expenses of the four officers assigned to the Toledo Bend Reservoir. The officers assigned to the Toledo Bend Reservoir shall remain under the supervision and control of the department.

Acts 1992, No. 1088, §2.



RS 56:55.2 - Additional authority of commissioned wildlife enforcement agents

§55.2. Additional authority of commissioned wildlife enforcement agents

A. To facilitate the effective protection of private and public rights and property and life throughout the state's waterways, sea, and land, duly commissioned wildlife enforcement agents of the enforcement division of the Department of Wildlife and Fisheries who have graduated from the Department of Wildlife and Fisheries enforcement training academy, the Louisiana State University law enforcement training program, the Louisiana State Police Training Academy, or the University of Louisiana at Monroe law enforcement training program shall, in addition to the authority otherwise conferred by law upon such officers, be vested with the same authority and powers conferred by law upon other law enforcement officers of this state, provided that a qualification and requalification for firearms used be established within the department on at least an annual basis to insure the proficiency for firearms use by all officers vested with the authority and powers conferred herein.

B. The enforcement division of the Department of Wildlife and Fisheries is authorized to seek, accept, and expend state or federal funds, or both, available for purposes of enforcement.

Acts 1989, No. 236, §1, eff. June 26, 1989; Acts 1998, 1st Ex. Sess., No. 148, §8; Acts 1999, No. 13, §1; Acts 2001, No. 185, §1.



RS 56:55.3 - Boats maintained for enforcement; vehicle equipment

§55.3. Boats maintained for enforcement; vehicle equipment

A. The department shall keep and maintain suitable boats for the purpose of enforcing the provisions of this Title.

B. Each state owned vehicle, operated by a classified wildlife enforcement agent or officer of the enforcement division who has enforcement authority as defined by R.S. 56:55.2, while acting in his official capacity or performing his duties, may be equipped with such devices as are provided for authorized emergency vehicles in R.S. 32:318(A), (C), (D), (E), and (F). However, the secretary may, at his discretion, exempt special vehicles from the provisions of this Section.

Acts 1985, No. 876, §3, eff. July 23, 1985.



RS 56:56 - Seizure or surrender of things illegally used or possessed

§56. Seizure or surrender of things illegally used or possessed

A. Any enforcing officer may seize:

(1) Any animal or parts thereof, possessed, transported, sold, offered for sale, or purchased contrary to the provisions of this Title.

(2) Deer, bears, or wild turkey or parts thereof in the possession of any person which is not tagged or identified as required by this Title.

(3) Fish and other aquatic life, taken, possessed, transported, sold, offered for sale, or purchased contrary to the provisions of this Title.

(4) Traps, nets, cages, snares, explosives, guns and other devices placed, set, or otherwise used or possessed for the purpose of taking wild birds or quadrupeds contrary to the provisions of this Title.

(5) Tackle, seines and other nets, trawls, tongs, scrapers, and other equipment and devices used in taking of fish, shrimp, oysters, or other aquatic life contrary to the provisions of this Title.

(6) Oysters, shrimp, and hides and pelts of fur bearing animals and nongame quadrupeds which are subject to a tax imposed by this Title and on which the tax has not been paid or which are taken contrary to the provisions of this Title.

(7) Tackle and scrapers which are possessed or operated in an illegal manner or which are required by the provisions of this Title to be licensed or tagged and which are not so licensed or tagged or which are improperly tagged or which are taken contrary to the provisions of this Title.

(8) Tackle of any type or description, including without limitation such gear listed in R.S. 56:302, 302.5, or 305, which is used by a fisherman to take shrimp, oysters, fish, or other seafood for sale without possessing a commercial fisherman's license.

B. Any live animal which is illegal to possess or which may be possessed only by permit or license from the department may be voluntarily surrendered to the department without penalty. The person surrendering the animal shall be immune from prosecution for illegally possessing or possessing without a permit or license provided the surrendering of the animal is initiated prior to any independent investigation or contact by any public employee operating in their official capacity. The department may dispose of a surrendered animal in any manner the department deems appropriate.

Acts 1981, No. 837, §1. Acts 1985, No. 876, §3, eff. July 23, 1985; Acts 1991, No. 888, §1, eff. July 23, 1991; Acts 2010, No. 157, §1; Acts 2016, No. 133, §1.



RS 56:57 - Seizure of vessels, airplanes, vehicles, and equipment

§57. Seizure of vessels, airplanes, vehicles, and equipment

Any enforcing officer shall seize vessels, airplanes, vehicles, and all other means of transport and the equipment used or employed in the commission of offenses prohibited by this Chapter and taken into possession by the department.

Acts 1981, No. 837, §1.



RS 56:57.1 - Forfeitures for fraud

§57.1. Forfeitures for fraud

Where the proof shows that a license as a resident has been obtained by fraud or subterfuge, the vessels and equipment used under that license shall be forfeited by proceedings maintained as provided for the forfeiture of vessels in this Subpart.

Acts 1985, No. 876, §3, eff. July 23, 1985.



RS 56:57.2 - Repealed

§57.2. Repealed by Acts 2015, No. 416, §2.



RS 56:57.3 - Licenses; fraudulent acquisition; penalty

§57.3. Licenses; fraudulent acquisition; penalty

A. The issuance of a license is conditional upon the accuracy of all information submitted by the applicant on the application or license carrier. If the department finds any material misstatement of fact regarding the residency of the person to whom the license was issued, the license shall be voided and immediately surrendered to an agent of the department.

B. Any person, business, or corporation issuing or seeking to obtain a license shall comply with the licensing provisions of Subsection A hereof.

C. Any violation of this Section shall constitute a class three violation.

Acts 1993, No. 240, §1.



RS 56:57.4 - Repealed

§57.4. Repealed by Acts 2015, No. 416, §3.



RS 56:58 - Disposition of seizures other than vessels, airplanes, and other vehicles

§58. Disposition of seizures other than vessels, airplanes, and other vehicles

A. Where things seized under the provisions of R.S. 56:56 are not confiscated by the department and are not perishable, they shall be held by the secretary for use as evidence in connection with any prosecution for violations of this Chapter. If the penalty for the offense charged in connection with the seizure includes forfeiture of the things seized, upon conviction of the offender, the things are forfeited to the department and shall be disposed of as provided in R.S. 56:61. If the penalty for the offense charged in connection with the seizure does not include forfeiture of the things or if there is no conviction, the things, upon conclusion of the trial, shall be returned to the person from whom seized.

B. Where the seizure is of perishables, other than oysters, menhaden and other herring-like fishes, and, because of the lack of readily available facilities for preservation, the expense of preservation as related to the value of the thing, the condition of the thing at time of seizure, or other circumstances not within the control of the secretary, it is impracticable to hold the thing for use as evidence, the secretary shall dispose of the thing, according to rules and regulations adopted by the commission and in all cases, however, using his best efforts to preserve a sample of the thing for use as evidence. Disposition, in the discretion of the commission, may include public or private sale, gifts to schools or charitable institutions, destruction, or return of the thing to its natural habitat. If the penalty for the offense charged in connection with the seizure does not include forfeiture or if there is no conviction, proceeds from any sale under this Subsection, less expenses of the sale, shall be returned to the person from whom the thing was seized.

C. Where oysters have been seized, the commission may require return, at the expense of the person from whom seized, to the area from which the oysters have been removed, or, at the option of the commission, the oysters may be sold at public or private sale, except in the case of polluted oysters. The proceeds of any sale shall be held by the commission until final determination of any proceedings had with respect to the seizure.

D. Where menhaden or other herring-like fishes have been seized, the commission may direct the captain of the resident vessel, at the expense of the person from whom seized, to proceed to the Louisiana processing plant to which the vessel is normally assigned for processing and determination of the value of the catch to the vessel. The owner or captain of the vessel shall immediately deposit with the commission an amount of cash or a certified check for the determined value of the catch to the vessel. Nonresident vessels shall not be released or directed to proceed to points outside of the state until the owner of the vessel binds and obligates himself to meet the same provisions as imposed upon resident vessels and owners. Menhaden and other herring-like fishes may also be sold at public or private sale at the option of the commission. The proceeds shall be held by the commission until final determination of any proceedings had with respect to the seizure.

Acts 1981, No. 837, §1.



RS 56:59 - Disposition of seized vessels, airplanes, vehicles, and equipment therefor

§59. Disposition of seized vessels, airplanes, vehicles, and equipment therefor

A. Vessels, airplanes, vehicles, and other means of transport and the equipment therefor, all hereinafter called "the thing", seized under the provisions of R.S. 56:57, may be released from seizure upon the owner or person in charge furnishing bond with security as fixed and approved by the judge or court having jurisdiction. If the penalty for the offense charged includes forfeiture, upon conviction of the offender, the court shall order the thing forfeited to the department and sold at public auction by the sheriff without necessity of appraisement but after advertisement as prescribed by law for the sale of movable property seized under a writ of fieri facias. The court, as an alternative to forfeiture and sale, and on petition of the secretary, may order suspension of operation of the thing for not less than thirty days nor more than ninety days. During any suspension of operation of the thing, it shall be kept in the custody of the department at the cost and risk of the thing, its owner or operator, and not released until all charges are paid. The owner or operator may provide a keeper at his own expense, the thing however, to continue in the custody of the commission.

B. Where forfeiture or suspension is decreed or where the owner or lessee of the thing proves the offense was committed without his knowledge or consent, the captain, pilot, or other person in charge or command of the thing at the time of commission of the offense, by order of the court shall be enjoined from engaging in use or operation of the thing in violation of any provision of this Title. Further, the captain, pilot, or other person in charge or command of the thing at the time of commission of the offense, by order of the court, shall be suspended from engaging in the taking or in activity in which he was engaged at the time of his arrest for a period of not less than sixty days nor more than six months. In addition the captain, pilot, or person in charge or command shall be guilty of a class three violation.

C. Proceedings under this Section may be in rem against the thing and when so instituted shall be conducted in accordance with R.S. 34:801 through R.S. 34:817 when not inconsistent with this Chapter. Notice of an in rem proceeding shall be given by the department as provided in R.S. 34:806 and persons interested may file answers as provided in R.S. 34:808. If no answer is filed, default may be taken as provided in R.S. 34:809. The plaintiff may, at its option, join a suit in personam against the vessel owner or operator.

D. Upon seizure of the thing as provided in R.S. 56:57 and either before or after proceedings conforming therewith have been filed in the district court, the secretary, as party plaintiff, may enter into a compromise with parties defendant and file a pleading setting forth the seizure and the cause thereof. The agreement and the case shall be docketed with the approval of the court and shall be the basis of a final civil judgment entitled to full authority, faith, and credit binding on all parties with the force and effect of a thing adjudged. No compromise shall be effected where the actual suspension of the thing shall be ordered and decreed for less than ten days. If it be shown that the owner or lessee is without guilty knowledge, the guilty parties shall be guilty of a class three violation.

Acts 1981, No. 837, §1; Acts 1985, No. 876, §3, eff. July 23, 1985.



RS 56:60 - Confiscation of things seized

§60. Confiscation of things seized

The Wildlife and Fisheries Commission shall adopt rules and regulations concerning disposition of all things seized and forfeited in the provisions of this Chapter.

Acts 1981, No. 837, §1.



RS 56:61 - Disposition of things, other than vessels, airplanes, vehicles and equipment, confiscated or forfeited to the department

§61. Disposition of things, other than vessels, airplanes, vehicles and equipment, confiscated or forfeited to the department

Things, other than vessels, airplanes, vehicles, and equipment, confiscated by the department or forfeited to the commission shall be disposed of under regulations to be established by the commission. The preferred disposition shall be by public sale, however, disposition may include gifts to schools or charitable institutions or destruction.

Acts 1981, No. 837, §1.



RS 56:62 - Time limit for retention of things seized

§62. Time limit for retention of things seized

Things which have been seized by the department may in any case be disposed of by the department by the methods authorized in R.S. 56:61 after having been held by the department for two years.

Acts 1981, No. 837, §1; Acts 1997, No. 263, §1, eff. June 17, 1997.



RS 56:63 - Proceeds of sales of things seized; commingling with conservation fund

§63. Proceeds of sales of things seized; commingling with conservation fund

Where things seized by the department are sold, upon proper record of the sale being made and preserved, the proceeds of the sale shall be deposited in the conservation fund to be used solely for uniform cleaning and the acquisition of equipment for enforcement agents. Any return of the proceeds thereafter required may be made from the conservation fund.

Acts 1981, No. 837, §1; Acts 1991, No. 913, §1.



RS 56:64 - Proceeds of sales of things seized; no liability after two years

§64. Proceeds of sales of things seized; no liability after two years

The department shall have no liability whatever for the return of the proceeds from the sale of things seized after the lapse of two years and may then destroy all records pertaining to the sale.

Acts 1981, No. 837, §1; Acts 1997, No. 263, §1, eff. June 17, 1997.



RS 56:65 - No liability for acts performed in good faith

§65. No liability for acts performed in good faith

A. Neither the department nor any enforcing officer, agent, or other employee of the department shall incur any liability whatsoever for any search, arrest, seizure, or other act done by him in the good faith performance of his duties under this Chapter. The attorney general may defend any employee of the department in any civil action in which the employee is a defendant as a result of acts performed in the course of his duties as an employee when the attorney general determines that the defense by the attorney general is required to protect the interests of the state.

B. If the attorney general does not defend an employee as provided in Subsection A of this Section, the attorney for the Department of Wildlife and Fisheries may so defend such employee. The department's attorney may also defend such employee in any criminal action in which the employee is a defendant as a result of acts performed in the course of his duties as an employee when the department determines that such defense is required to protect the interests of the state.

Acts 1983, No. 430, §1.



RS 56:66 - No criminal liability for covert operations officers

§66. No criminal liability for covert operations officers

No enforcing officer within the covert operations section of the enforcement division shall be held criminally liable for any violation of Chapter 1 of this Title when said violation is committed in the course and scope of the enforcing officer's employment with the department, and is necessary for the effective performance of his duties. Enforcing officers must report any such violation to the secretary or his designee within twenty-four hours of its commission, where possible to do so, in order to receive the criminal immunity provided under this Section.

Acts 1985, No. 648, §1, eff. July 16, 1985.



RS 56:67 - Enforcement of civil judgment

§67. Enforcement of civil judgment

Judgments recovered on civil demands may be enforced according to law. No license for any purpose whatsoever shall be issued to the defendant by the commission or by any commission or office required to enforce the laws protecting natural resources, until such judgment is satisfied.

Acts 1985, No. 876, §3, eff. July 23, 1985.



RS 56:68 - Aviation unit; powers and duties

§68. Aviation unit; powers and duties

A. There is hereby created an aviation unit in the Department of Wildlife and Fisheries. The unit created herein shall have authority of ownership, control, maintenance, and operation of all state-owned aircraft, including helicopters and fixed-wing aircraft, used by the Department of Wildlife and Fisheries. The secretary of the Department of Wildlife and Fisheries is authorized to appoint as many employees to the unit as may be permitted by legislative appropriation.

B. The law enforcement employees of the unit shall have the same duties and powers as are provided for other regularly commissioned officers of the enforcement division of the department as provided in R.S. 56:31 through R.S. 56:65 and such other duties and rank as are assigned by the secretary.

Acts 1985, No. 507, §2.



RS 56:68.1 - Federal enforcement officers; Avoyelles Parish; Cameron Parish; Calcasieu Parish

§68.1. Federal enforcement officers; Avoyelles Parish; Cameron Parish; Calcasieu Parish

The secretary may enter into an agreement with the United States Department of the Interior and the National Marine Fisheries Service of the United States Department of Commerce to allow said secretary to issue special commissions to federal fish and wildlife agents. The commissions shall allow federal fish and wildlife agents to enforce Louisiana wildlife and fisheries laws, rules, and regulations only in Avoyelles Parish, Calcasieu Lake, and the federal wildlife refuges in Cameron and Calcasieu Parishes. The federal agents acting pursuant to such special commissions shall have the same powers and duties as are provided for regularly commissioned officers of the enforcement division of the department. These powers and duties shall include making arrests and conducting searches and seizures. Such federal agents shall also be granted the rights, powers, privileges, and immunities provided by this Subpart and shall be governed by departmental policies in the fulfillment of such powers and duties.

Acts 1991, No. 719, §1, eff. July 18, 1991; Acts 1993, No. 162, §1.



RS 56:68.2 - Federal enforcement; saltwater fisheries laws

§68.2. Federal enforcement; saltwater fisheries laws

Commissioned law enforcement officers of the United States Department of the Interior and the National Marine Fisheries Service of the United States Department of Commerce shall have the same powers and duties as are provided for regularly commissioned officers of the enforcement division of the Louisiana Department of Wildlife and Fisheries to enforce any and all saltwater fisheries laws and regulations under the jurisdiction of the department, to make arrests, and to conduct searches and seizures. Such federal officers shall also be granted the rights, powers, privileges, and immunities provided by this Subpart in the fulfillment of such powers and duties.

Acts 1995, No. 1316, §2.



RS 56:69 - Exemptions from traffic regulations

§69. Exemptions from traffic regulations

A. A Louisiana Wildlife and Fisheries Enforcement agent, while carrying out his official duties, may exercise the privileges set forth in this Section, but subject to the conditions set forth in this Section.

B. With respect to an official department vehicle while being used in an ongoing effort to apprehend persons suspected of violating the laws of this state or federal laws relating to wildlife or fish, an enforcement agent may:

(1) Park irrespective of the provisions of the Louisiana Highway Regulatory Act or other law so long as he does not endanger life or property.

(2) Proceed past a red or stop signal or stop sign, but only after slowing down or stopping as may be necessary so that the agent does not endanger life or property.

(3) Exceed the maximum speed limits so long as he does not endanger life or property.

(4) Disregard regulations governing the direction of movement or turning in specified directions so long as he does not endanger life or property.

(5) Operate his vehicle at night without any lights or with reduced lights so long as he does not endanger life or property.

C. In all cases where life or property would otherwise be endangered audible and visual signals sufficient to warn motorists shall be used.

D. Nothing contained herein shall relieve an enforcement agent of the duty to drive with due regard for the safety of all persons, nor shall such provisions protect the enforcement agent from the consequences of his reckless disregard for the safety of others.

Acts 1990, No. 363, §1.



RS 56:69.1 - AUXILIARY ENFORCEMENT PROGRAM

SUBPART B-1. AUXILIARY ENFORCEMENT PROGRAM

§69.1. Purpose

A. Law enforcement is an important tool in effective wildlife and fisheries management. Louisiana's extensive natural resources and the large numbers of resource users cause enforcement to become especially critical. However, costs associated with enforcement often prevent the Department of Wildlife and Fisheries from providing enforcement adequate to meet needs.

B. The purpose of this Subpart, then, is to create and to provide a means whereby auxiliary enforcement agents can supplement the efforts of wildlife agents of the Department of Wildlife and Fisheries.

Acts 1990, No. 498, §2.



RS 56:69.2 - Definitions

§69.2. Definitions

For purposes of this Subpart, the following terms shall have the meanings ascribed to them in this Section, unless the context clearly indicates a different meaning:

(1) "Auxiliary agent" means an individual commissioned by the secretary who has the powers and duties of a wildlife agent, within limitations as provided by this Subpart, but who serves without compensation. Auxiliary shall include the following persons provided in this Subpart: wildlife volunteer, junior auxiliary agent, senior auxiliary agent, and reserve agent.

(2) "Commission" means the official authorization of the secretary empowering an individual to perform the duties of an auxiliary enforcement agent.

(3) "POST" means peace officer standards and training, as that term is used in R.S. 40:2401 et seq.

(4) "Secretary" means the secretary of the Department of Wildlife and Fisheries.

(5) "Wildlife agent" means an agent of the enforcement division of the Department of Wildlife and Fisheries.

Acts 1990, No. 498, §2.



RS 56:69.3 - Commissions and commissioning

§69.3. Commissions and commissioning

A. The secretary may commission auxiliary agents under the provisions of this Subpart to supplement the efforts of wildlife agents to the degree necessary to adequately protect the state's wildlife and fishery resources. However, at no time shall there be more than fifty active commissioned auxiliary agents.

B.(1) The secretary shall have the sole authority to commission auxiliary agents, and to revoke the commission of any auxiliary agent as provided in this Subpart.

(2) No commission shall be issued for a period greater than one year but may be renewed as provided by R.S. 56:69.7.

C. The secretary shall develop plans and procedures for implementing, administering, and managing the auxiliary law enforcement program which shall include requirements that each auxiliary agent:

(1) Perform his duties under the supervision or direction of a wildlife agent within the enforcement division.

(2) Be evaluated on an annual basis.

(3) Perform his duties for a minimum of twenty-four hours per month.

(4) Provide evidence of insurance coverage pursuant to R.S. 56:69.12(C).

Acts 1990, No. 498, §2.



RS 56:69.4 - Requirements for commissioning

§69.4. Requirements for commissioning

No commission shall be issued to an individual who has not made written application to the secretary, on forms developed by the secretary. No person under the age of twenty-one shall be commissioned as an auxiliary agent. Each applicant shall be required to complete the following:

(1) An extensive background investigation performed by the department which, at the very least, shall assure that no commission is issued to an individual who was ever convicted of a felony, a misdemeanor, or any wildlife or fishery violation.

(2) A written examination designed to show competency in general knowledge matters and a basic understanding of wildlife and fisheries.

(3) Any other requirements the secretary may adopt by rule and regulation.

Acts 1990, No. 498, §2.



RS 56:69.5 - Training

§69.5. Training

A. Each person accepted into the auxiliary program shall be commissioned as a wildlife volunteer while attending and participating in the training program. Failure to attend and participate in training shall be grounds to revoke a wildlife volunteer commission. Requirements for training may be waived if the auxiliary agent was previously certified by the POST Council, successfully completes a refresher course as described in R.S. 56:69.7(D), and passes the examination required by R.S. 56:69.6(A).

B. No wildlife volunteer shall perform any enforcement duties until he has successfully completed the training program provided in Subsection C. While in the training program, a wildlife volunteer may perform assigned, nonenforcement tasks and may wear a uniform.

C.(1) The secretary shall develop minimum training standards for the auxiliary enforcement program. This program shall be composed of such standards and curriculum sufficient to be recognized as a valid peace officer's training program by the Louisiana Council on Peace Officer Standards and Training (POST Council) and shall be designed to prepare auxiliary agents for field work. Standards for training shall include but not be limited to the following:

(a) Fish and wildlife laws, regulations, and rules.

(b) Firearms qualification.

(c) Arrest, search, and seizure.

(d) Use of force.

(e) Officer survival.

(f) First aid.

(g) Investigation and evidence.

(h) Civil liability of peace officers.

(i) Reports and court testimony.

(2) Any program conducted by a POST-certified training academy or by the department under the provisions of this Subpart shall satisfy the training requirements of the auxiliary enforcement training program.

(3) No other training program shall be acceptable in satisfying the requirements of this Subpart unless approved by the secretary.

Acts 1990, No. 498, §2.



RS 56:69.6 - Probation

§69.6. Probation

A. An auxiliary agent who has satisfied the minimum training standards required in R.S. 56:69.5, shall be commissioned as a junior auxiliary agent and shall serve as such for a probationary period of one year. This probationary period shall provide the junior auxiliary agent with on-the-job training under the supervision and direction of a wildlife agent.

B. During the one-year probationary period, a junior auxiliary agent shall have all the powers prescribed for an auxiliary agent in R.S. 56:69.10 except that he shall perform enforcement duties only when in the company of and under the direct supervision of the wildlife agent to whom he has been assigned.

C. Upon completion of the probationary period, the wildlife agent to whom the junior auxiliary agent has been assigned shall evaluate the auxiliary agent and recommend that the secretary renew or revoke the agent's commission. Nothing herein shall prevent the wildlife agent who has been assigned to supervise the junior auxiliary agent from recommending revocation of a commission at any time during the probationary period.

Acts 1990, No. 498, §2.



RS 56:69.7 - Renewal of commissions

§69.7. Renewal of commissions

A. The secretary may renew each commission of an auxiliary agent for one year provided the auxiliary agent satisfies the following requirements:

(1) Receive a favorable recommendation from his supervising wildlife agent.

(2) Requalify on the POST firearms course.

(3) Attend seminars, workshops, or other meetings on wildlife and fisheries enforcement matters which may be required by the enforcement division.

(4) Complies with any other rule or regulation as may be required by the secretary.

B. Any auxiliary agent receiving an unfavorable recommendation from his supervising wildlife agent may request that the enforcement division appoint a hearing panel to review the case, pursuant to rules and regulations adopted by the secretary. The findings of the hearing panel shall preempt any recommendation of the supervising agent.

C. Commissions shall be renewed as follows depending upon the level of experience and training of an auxiliary agent:

(1) Wildlife volunteer. A wildlife volunteer is a person enrolled in the auxiliary agent program but who has not satisfactorily completed the auxiliary agent training program.

(2) Junior auxiliary agent. A junior auxiliary agent is a person who has successfully completed the probationary period required in R.S. 56:69.6 but who has not reached the level of training and experience required of a senior auxiliary agent. Each junior auxiliary agent shall work with and under the direct supervision of a wildlife agent.

(3) Senior auxiliary agent. A senior auxiliary agent is a person who has served as an auxiliary agent for a minimum of four hundred eighty hours, including his probationary period, and who has demonstrated proficiency in individual operational specialties as may be designated by the secretary. A senior auxiliary agent may work alone, but only at the direction of a wildlife agent.

(4) Reserve agent. A reserve agent is a person who complies with the provisions of R.S. 56:69.9.

D. Any individual who has not participated in the auxiliary agent program for two or more years may apply for renewal of a commission provided he complies with the following requirements:

(1) Successful completion of a refresher training course approved by the department, which shall include but not be limited to the following items:

(a) Fish and wildlife law, regulations, and rules.

(b) POST firearms requalification.

(2) Pass the written examination provided in R.S. 56:69.6(A).

(3) Complete an investigation into his background for the period of his nonparticipation in the auxiliary agent program.

Acts 1990, No. 498, §2.



RS 56:69.8 - Revocation of commissions

§69.8. Revocation of commissions

A. The secretary shall revoke a commission at any time for the following reasons:

(1) The auxiliary agent is convicted of a felony, a misdemeanor, or any wildlife or fishery violation.

(2) The auxiliary agent fails to perform a minimum of twenty-four hours per month as an auxiliary agent, unless written permission is obtained from his supervising wildlife agent.

(3) The auxiliary agent receives an unfavorable recommendation from his supervisor or the hearing panel as provided in R.S. 56:69.7(B).

(4) The auxiliary agent fails to maintain the minimum insurance coverage as provided in this Subpart.

(5) The auxiliary agent fails to comply with any other rule or regulation as may be required by the secretary.

B. The secretary may, in his discretion, revoke a commission for the following reasons:

(1) An auxiliary agent violates departmental policy.

(2) An auxiliary agent engages in misconduct or insubordination.

(3) Noncompliance with any other rule or regulation as may be required by the secretary.

Acts 1990, No. 498, §2.

{{NOTE: SUBSECTION (A)(5) AND (B)(3) APPEAR TO CONFLICT.}}



RS 56:69.9 - Reserve agent

§69.9. Reserve agent

A. Any person who was a wildlife enforcement agent with the Department of Wildlife and Fisheries and who retired or otherwise left the department in good standing but who has maintained his certification by the POST Council or any other person who is a peace officer who has maintained his certification by the POST Council may be commissioned as a reserve agent under the provisions of this Subpart.

B. The secretary may commission a reserve agent as provided herein if the person satisfies the requirements of R.S. 56:69.7 as may be determined necessary by the secretary.

C. Each reserve agent shall have all the powers of and may function as a wildlife agent, but shall receive no compensation for his participation as a reserve agent in the auxiliary agent program.

Acts 1990, No. 498, §2.



RS 56:69.10 - Powers and duties of auxiliary agents

§69.10. Powers and duties of auxiliary agents

A. Each auxiliary agent shall have the same enforcement powers as a wildlife agent, subject to the limitations provided in this Subpart, except that he shall be limited only to wildlife and fisheries enforcement on land.

B. Each auxiliary agent may be allowed to carry weapons concealed or exposed while in the performance of his duties as provided for commissioned employees of the department under R.S. 56:53.

C. Notwithstanding any provision herein to the contrary, an auxiliary agent shall not have any enforcement powers or authority as a wildlife agent unless he is on duty and is working under the supervision and direction of a wildlife agent.

Acts 1990, No. 498, §2.



RS 56:69.11 - Compensation

§69.11. Compensation

No person commissioned under the provisions of this Subpart shall receive any compensation for time or expenses incurred while in training or while in the performance of his duties as an auxiliary agent. The department may provide each auxiliary agent with a uniform and pay tuition costs to attend a training program required by R.S. 56:69.5(C).

Acts 1990, No. 498, §2.



RS 56:69.12 - Liability

§69.12. Liability

A. The provisions of Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950, pertaining to worker's compensation, shall not apply to and there is specifically excluded from the operation thereof, any auxiliary enforcement agent commissioned pursuant to the provisions of this Subpart.

B. An auxiliary agent shall provide evidence of insurance coverage for personal health and accident insurance. The department shall provide comprehensive general liability insurance, including personal injury coverage for third parties.

Acts 1990, No. 498, §2.



RS 56:69.13 - Rules and regulations

§69.13. Rules and regulations

The secretary shall adopt rules and regulations for the administration and implementation of the auxiliary enforcement program, consistent with provisions of the Administrative Procedure Act.

Acts 1990, No. 498, §2.



RS 56:69.21 - Wildlife Violator Compact

SUBPART B-2. WILDLIFE VIOLATOR COMPACT

§69.21. Wildlife Violator Compact

A. This Subpart shall be known and may be cited as the "Wildlife Violator Compact". Louisiana, a participating state, finds that:

(1) Wildlife resources are managed in trust by the respective states for the benefit of all of their residents and visitors.

(2) The protection of the wildlife resources of a state is materially affected by the degree of compliance with its statutes, laws, ordinances, and administrative rules relating to the management of those resources.

(3) The preservation, protection, management, and restoration of wildlife contribute immeasurably to the aesthetic, recreational, and economic aspects of the natural resources of a state.

(4) Wildlife resources are valuable without regard to political boundaries; therefore, a person should be required to comply with wildlife preservation, protection, management, and restoration laws, ordinances, and administrative rules of a participating state as a condition precedent to the continuance or issuance of a license to hunt, fish, trap, or possess wildlife.

(5) Violation of wildlife laws interferes with the management of wildlife resources and may endanger the safety of persons and property.

(6) The mobility of many wildlife violators necessitates the maintenance of channels of communication among the various states.

(7) Usually, one of the following enforcement practices is used on a person who is cited for a wildlife violation in a state other than his home state:

(a) Is required to post collateral or bond to secure appearance for a trial at a later date.

(b) Is taken directly into custody until collateral or bond is posted.

(c) Is taken directly to court for an immediate appearance.

(8) The purpose of the enforcement practices set forth in Paragraph (7) of this Subsection is to ensure compliance with the terms of a wildlife citation by the cited person who, if permitted to continue on his way after receiving the citation, could return to his home state and disregard his duty under the terms of the citation.

(9) In most instances, a person receiving a wildlife citation in his home state is permitted to accept the citation from the wildlife officer at the scene of the violation and immediately continue on his way after agreeing or being instructed to comply with the terms of the citation.

(10) The enforcement practices described in Paragraph (7) of this Subsection cause unnecessary inconvenience and, at times, hardship for a person who is unable to post collateral, furnish a bond, stand trial, or pay a fine at that time and is therefore compelled to remain in custody until some alternative arrangement is made.

(11) The enforcement practices described in Paragraph (7) of this Subsection consume an undue amount of enforcement time.

B. It is the policy of the participating states to:

(1) Promote compliance with the statutes, laws, ordinances, and administrative rules relating to the management of wildlife resources in the respective states.

(2) Recognize the suspension of wildlife license privileges of a person whose license privileges have been suspended by another participating state and treat the suspension as if it had occurred in the home state.

(3) Allow a person, except as provided in R.S. 56:69.23, to accept a citation and, without delay, proceed on his way, whether or not the person is a resident of the state in which the citation was issued, provided that the person's home state is a participating state in the Wildlife Violator Compact.

(4) Report to the appropriate participating state, as provided in the compact manual, a conviction recorded against a person whose home state was not the issuing state.

(5) Allow a home state to recognize and treat convictions recorded against its residents, which convictions occurred in another participating state, as though they had occurred in the home state.

(6) Cooperate to the fullest extent with other participating states in enforcing compliance with the terms of citations issued by one participating state to residents of another participating state.

(7) Maximize effective use of law enforcement personnel and information.

(8) Assist court systems in the efficient disposition of wildlife violations.

Acts 2008, No. 363, §1.



RS 56:69.22 - Definitions

§69.22. Definitions

A. For the purposes of this Subpart, the following terms shall have the following meanings:

(1) "Citation" means a summons, complaint, summons and complaint, ticket, penalty assessment, or other official document issued to a person by a wildlife officer or other peace officer for a wildlife violation, which contains an order requiring the person to respond.

(2) "Collateral" means cash or other security deposited to secure an appearance for trial in connection with the issuance by a wildlife officer or other peace officer of a citation.

(3) "Compliance" with respect to a citation means the act of answering a citation through an appearance in a court or tribunal or through the payment of fines, costs, and surcharges.

(4) "Conviction" means a conviction, including a court conviction, for an offense related to the preservation, protection, management, or restoration of wildlife that is prohibited by statute, law, ordinance, or administrative rule. "Conviction" also includes the forfeiture of bail, bond, or other security deposited to secure appearance by a person charged with having committed the offense, the payment of a penalty assessment, a plea of nolo contendere, and the imposition of a deferred or suspended sentence by the court.

(5) "Court" means a court of law, including a magistrate court.

(6) "Home state" means the state of primary residence of a person.

(7) "Issuing state" means the participating state that issues a citation to the violator.

(8) "License" means a license, permit, or other public document that conveys to a person to whom it was issued the privilege of pursuing, possessing, or taking wildlife regulated by statute, law, ordinance, or administrative rule of a participating state.

(9) "Licensing authority" means the department or division within each participating state that is authorized by law to issue or approve licenses or permits to hunt, fish, trap, or possess wildlife.

(10) "Participating state" means a state that enacts legislation to become a member of the Wildlife Violator Compact.

(11) "Personal recognizance" means an agreement by a person made at the time of issuance of a citation that the person will comply with the terms of the citation.

(12) "State" means a state, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the provinces of Canada, and other countries.

(13) "Suspension" means a revocation, denial, or withdrawal of license privileges, including the privilege to apply for, purchase, or exercise the benefits conferred by a license.

(14) "Wildlife" means species of animals, including mammals, birds, fish, reptiles, amphibians, mollusks, and crustaceans which are protected or otherwise regulated by statute, law, ordinance, or administrative rule in a participating state. Species included in the definition of "wildlife" vary from state to state, and determination of whether a species is "wildlife" for the purposes of the Wildlife Violator Compact shall be based on local law.

(15) "Wildlife law" means a statute, law, ordinance, or administrative rule developed and enacted for the management and use of wildlife resources.

(16) "Wildlife officer" means an individual authorized by a participating state to issue a citation.

(17) "Wildlife violation" means a cited violation of a statute, law, ordinance, or administrative rule developed and enacted for the management and use of wildlife resources.

Acts 2008, No. 363, §1.



RS 56:69.23 - Procedures for issuing citations in relation to the Wildlife Violators Compact

§69.23. Procedures for issuing citations in relation to the Wildlife Violators Compact

A. When issuing a citation for a wildlife violation, a wildlife officer shall issue a citation to a person whose home state is another participating state in the same manner as if the person were a resident of the issuing state and shall not require the person to post collateral to secure appearance, subject to the exceptions set forth in Subsection B of this Section, provided that the wildlife officer receives the personal recognizance of the person that he will comply with the terms of the citation. Nothing herein shall prohibit physical arrests if the wildlife officer deems necessary.

B. Personal recognizance is acceptable, if both are present:

(1) If not prohibited by local law or the compact manual.

(2) If the violator provides adequate proof of identification to the wildlife officer.

C. Upon conviction or failure of a person to comply with the terms of a citation, the appropriate official shall report the conviction or failure to comply with the licensing authority of the issuing state. The report shall be made in accordance with procedures specified by the issuing state and shall contain information as specified in the compact manual as minimum requirements for effective processing by the home state.

D. Upon receipt of the report of a conviction or noncompliance pursuant to Subsection C of this Section, the licensing authority of the issuing state shall transmit to the licensing authority of the home state of the violator the information in the form and with the content as prescribed in the compact manual.

Acts 2008, No. 363, §1.



RS 56:69.24 - Procedure for the home state

§69.24. Procedure for the home state

A. Upon receipt of a report from the licensing authority of an issuing state reporting the failure of a person to comply with the terms of a citation, the licensing authority of the home state shall:

(1) Notify the person.

(2) Initiate a suspension action in accordance with the home state's suspension procedures.

(3) Suspend the person's license privileges until satisfactory evidence of compliance with the terms of the citation has been furnished by the issuing state to the home state licensing authority.

B. Due process safeguards shall be accorded to alleged violators.

C. Upon receipt of a report of conviction from the licensing authority of the issuing state, the licensing authority of the home state shall enter the conviction as though it occurred in the home state for the purposes of the suspension of license privileges.

D. The licensing authority of the home state shall:

(1) Maintain a record of actions taken.

(2) Make reports to issuing states as provided in the compact manual.

Acts 2008, No. 363, §1.



RS 56:69.25 - Reciprocal recognition of suspension

§69.25. Reciprocal recognition of suspension

A. A participating state shall recognize the suspension of license privileges of a person by another participating state as though the violation resulting in the suspension satisfies each of the following:

(1) Had occurred in the home state.

(2) Could have been the basis of the suspension of license privileges in the home state.

B. A participating state shall communicate suspension information to other participating states in the form and with the content as contained in the compact manual.

Acts 2008, No. 363, §1.



RS 56:69.26 - Applicability of other laws

§69.26. Applicability of other laws

Except as expressly required by provisions of the Wildlife Violator Compact, nothing herein shall be construed to affect the right of a participating state to apply its laws relating to license privileges to a person or circumstance or to invalidate or prevent an agreement or other cooperative arrangement between a participating state and a nonparticipating state concerning wildlife law enforcement. No provision of this Subpart shall be construed as to affect the ability to arrest, seizure of equipment, evidence as provided by law, or any other provision of this Title.

Acts 2008, No. 363, §1.



RS 56:69.27 - Compact administrator procedures

§69.27. Compact administrator procedures

A. A board of compact administrators is established to:

(1) Administer the provisions of this compact.

(2) Serve as a governing body for the resolution of all matters relating to the operation of the Wildlife Violator Compact.

B. The board shall be composed of one representative, to be known as the "compact administrator" from each of the participating states.

C. A compact administrator shall be an enforcement agent appointed by the secretary of the Department of Wildlife and Fisheries.

D. A compact administrator may provide for the discharge of his duties and the performance of his functions by an alternate.

E. An alternate shall not be entitled to serve unless written notification of his identity has been given to the board of compact administrators.

F. Each member of the board of compact administrators shall be entitled to one vote.

G. An action of the board of compact administrators shall not be binding unless taken at a meeting at which a majority of the total number of the board's votes is cast in favor thereof.

H. Action by the board of compact administrators shall be taken only at a meeting at which a majority of the participating states are represented.

I. The board of compact administrators shall elect annually from its membership a chairman and vice chairman.

J. The board of compact administrators shall adopt bylaws not inconsistent with the provisions of the Wildlife Violator Compact or the laws of a participating state for the conduct of its business and shall have the power to amend and rescind its bylaws.

K. The board of compact administrators may accept for its purposes and functions under the Wildlife Violator Compact donations and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any state, the United States, or a governmental agency, and may receive, use, and dispose of the donations and grants.

L. The board of compact administrators may contract with or accept services or personnel from a governmental or intergovernmental agency, individual, firm, corporation, or a private nonprofit organization or institution.

M. The board of compact administrators shall formulate all necessary procedures and develop uniform forms and documents for administering the provisions of the Wildlife Violator Compact. All procedures and forms adopted pursuant to board action shall be contained in a compact manual.

Acts 2008, No. 363, §1.



RS 56:69.28 - Entry into and withdrawal from the Wildlife Violator Compact

§69.28. Entry into and withdrawal from the Wildlife Violator Compact

A. The Wildlife Violator Compact shall become effective at the time it is adopted in substantially similar form by two or more states.

B. Entry into the Wildlife Violator Compact shall be made by resolution of ratification by the authorized officials of the applying state and submitted to the chairman of the board of compact administrators.

C. The resolution shall substantially be in the form and content as provided in the compact manual and shall include all of the following:

(1) A citation of the authority from which the state is empowered to become a party to the Wildlife Violator Compact.

(2) An agreement of compliance with the terms and provisions of this compact.

(3) An agreement that compact entry is with all states participating in the Wildlife Violator Compact and with all additional states that legally become a party to the Wildlife Violator Compact.

D. The effective date of entry shall be specified by the applying state but shall not be less than sixty days after notice has been given to each participating state that the resolution from the applying state has been received by either of the following:

(1) The chairman of the board of compact administrators.

(2) The secretary of the board of compact administrators.

E. A participating state may withdraw from participation in the Wildlife Violator Compact by official written notice to each participating state, but withdrawal shall not become effective until ninety days after the notice of withdrawal is given. No withdrawal of any state shall affect the validity of the Wildlife Violator Compact as to the remaining participating states.

Acts 2008, No. 363, §1.



RS 56:69.29 - Amendments to the Wildlife Violator Compact

§69.29. Amendments to the Wildlife Violator Compact

A. The Wildlife Violator Compact may be amended from time to time. Amendments shall be presented in resolution form to the chairman of the board of compact administrators and shall be initiated by one or more participating states.

B. Adoption of an amendment shall require endorsement by all participating states and shall become effective thirty days after the date of the last endorsement.

C. Failure of a participating state to respond to the chairman of the board of compact administrators within one hundred twenty days after receipt of a proposed amendment shall constitute endorsement thereof.

Acts 2008, No. 363, §1.



RS 56:69.30 - Licensing authority; rules and regulations

§69.30. Licensing authority; rules and regulations

A. The Department of Wildlife and Fisheries is designated as the licensing authority in Louisiana for the purposes of the Wildlife Violator Compact.

B. The secretary of the department through its compact administrator shall furnish to the appropriate authorities of the participating states any information or documents reasonably necessary to facilitate the administration of the Wildlife Violator Compact.

C. The Louisiana Wildlife and Fisheries Commission may adopt rules and regulations to implement and administer the provisions of the Wildlife Violator Compact.

Acts 2008, No. 363, §1.



RS 56:69.31 - Construction and severability

§69.31. Construction and severability

A. The Wildlife Violator Compact shall be liberally construed so as to effectuate the purposes stated herein.

B. The provisions of the Wildlife Violator Compact shall be severable, and if a phrase, clause, sentence, or provision of that compact is declared to be contrary to the constitution of a participating state or of the United States, or the applicability thereof to a government, agency, individual, or circumstance is held invalid, the validity of the remainder of the compact shall not be affected thereby.

C. If the Wildlife Violator Compact is held contrary to the constitution of a participating state, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the participating state affected regarding all severable matters.

Acts 2008, No. 363, §1.



RS 56:70.1 - Title

SUBPART C. LOUISIANA HELP OUR WILDLIFE PROGRAM

§70.1. Title

This Subpart may be cited as the "Louisiana Help Our Wildlife Law".

Acts 1995, No. 77, §1.



RS 56:70.2 - Creation and purpose

§70.2. Creation and purpose

In order to enhance the efforts to promote the wildlife and fisheries laws of the state of Louisiana by providing incentives in the form of monetary rewards for the reporting of information that is essential to and aids in the apprehension and prosecution of law violators, in order to promote public interest and involvement in stopping serious violations of fish and wildlife laws, in order to reduce the number of law violators, and in order to create and maintain a fund for the payment of rewards assisting in law enforcement, the Louisiana Help Our Wildlife Program is hereby created within the Department of Wildlife and Fisheries.

Acts 1995, No. 77, §1.



RS 56:70.3 - Louisiana Help Our Wildlife Fund; creation; composition of fund; uses of fund

§70.3. Louisiana Help Our Wildlife Fund; creation; composition of fund; uses of fund

A. The Louisiana Help Our Wildlife Fund, hereinafter referred to as "the fund", is hereby created within the Louisiana Wildlife and Fisheries Conservation Fund in the state treasury.

B. The fund shall be composed of:

(1) Monies from appropriations by the legislature.

(2) All monies paid as a cost levied on class violations as provided in Subsection C of this Section.

(3) Any federal monies made available to the state for enforcement of anti-poaching laws.

C.(1) In addition to any other costs otherwise imposed by law, and not withstanding any provision of law to the contrary, a cost of five dollars for any class violation as provided in R.S. 56:31 through 37.1 is hereby levied in each criminal action which results in conviction or guilty plea. The recipient of such costs shall remit them upon collection to the state treasurer.

(2) Notwithstanding any other provision of law to the contrary, in addition to any fine imposed under R.S. 30:2531 and 2531.1 or fine imposed pursuant to any parish or municipal ordinance prohibiting littering, an additional fine of five dollars is hereby imposed for each violation of said statutes or ordinances which results in a conviction, guilty plea, or plea of nolo contendere. The recipient of such fines shall, notwithstanding any other law to the contrary, remit them to the state treasurer upon collection.

D.(1) After complying with the requirements of Article VII, Section 9 (B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, the treasurer each fiscal year, prior to placing the remaining funds in the state general fund, shall pay the same amount of funds as was paid into the state treasury pursuant to Subsections B and C of this Section into a special fund hereby created within the Louisiana Wildlife and Fisheries Conservation Fund in the state treasury and known as the Louisiana Help Our Wildlife Fund.

(2) The monies in the Louisiana Help Our Wildlife Fund shall be used solely for the purposes set forth in this Subpart and only in the amounts appropriated each year by the legislature.

(3) All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.

(4) The monies in the fund shall be invested by the treasurer in the same manner as monies in the Louisiana Wildlife and Fisheries Conservation Fund. All interest earned on monies invested by the treasurer shall be deposited in the Louisiana Help Our Wildlife Fund.

E. The Louisiana Help Our Wildlife Fund may be used solely for the following purposes:

(1) Rewards for information leading to the arrest and conviction of poachers and litterers.

(2) A promotional and educational campaign to inform the general public on:

(a) The harm and danger of poaching and littering.

(b) The reward for information which leads to the arrest and conviction of poachers and litterers.

(3) Toll free telephone numbers.

(4) All expenses necessary to implement the provisions of this Subpart as determined by the secretary of the Department of Wildlife and Fisheries.

Acts 1995, No. 77, §1; Acts 1998, 1st Ex. Sess., No. 148, §8.



RS 56:70.4 - Rewards; payments

§70.4. Rewards; payments

A.(1) The secretary of the Department of Wildlife and Fisheries, or his designee, shall determine which informers are to be granted rewards, specify the amount of each reward, and direct the payment of the rewards from the Louisiana Help Our Wildlife Fund.

(2) No reward may be less than two hundred dollars or more than one thousand dollars. No amount in excess of that available in the Louisiana Help Our Wildlife Fund shall be payable as a reward under this Subpart.

B. No reward may be granted to a person or an immediate family member of a person who is a peace officer, game warden, prosecutor, employee of the department, or member of the judiciary.

Acts 1995, No. 77, §1.



RS 56:71 - Governor authorized to enter into compact with other states relative to better utilization of fisheries

PART III. INTERSTATE COOPERATION AND

SCIENTIFIC RESEARCH

SUBPART A. GULF STATES MARINE FISHERIES COMPACT

§71. Governor authorized to enter into compact with other states relative to better utilization of fisheries

The governor shall execute a compact on behalf of Louisiana with any one or more of the states of Florida, Mississippi, Alabama, and Texas, and with such other states as may enter into the compact legally therein in the form substantially as follows in this Part.

Acts 1981, No. 837, §2.



RS 56:72 - Purpose of compact

§72. Purpose of compact

The contracting states solemnly agree: Whereas the gulf coast states have the proprietary interest in and jurisdiction over fisheries in the waters within their respective boundaries, it is the purpose of this compact to promote the better utilization of the fisheries--marine, shell, and anadromous of the seaboard of the Gulf of Mexico--by the development of a joint program for the promotion and protection of such fisheries and the prevention of the physical waste of the fisheries from any cause.

Acts 1981, No. 837, §2.



RS 56:73 - Time compact becomes operative; parties to compact

§73. Time compact becomes operative; parties to compact

This compact becomes operative immediately upon ratification by any two or more of the states of Florida, Alabama, Mississippi, Louisiana, and Texas and when the Congress has given its consent subject to Article I, Section 10, of the Constitution of the United States. Any state contiguous to any of the aforementioned states or riparian upon waters which flow into waters under the jurisdiction of any of the aforementioned states and which are frequented by anadromous fish or marine species may become a party hereto as hereinafter in this Part provided.

Acts 1981, No. 837, §2.



RS 56:74 - Gulf States Marine Fisheries Commission; representatives; qualifications

§74. Gulf States Marine Fisheries Commission; representatives; qualifications

Each state joining herein shall appoint three representatives to a commission hereby constituted and designated as the Gulf States Marine Fisheries Commission. One shall be the head of the administrative agency of such state charged with the conservation of the fishery resources to which this compact pertains or, if there be more than one officer or agency, the official of that state named by the governor thereof. The second shall be a member of the legislature of such state designated by the governor thereof, provided that if it is constitutionally impossible to appoint a legislator as a commissioner from such state, the second member shall be appointed in such manner as may be established by law. The third shall be a citizen who shall have a knowledge of and interest in the marine fisheries, to be appointed by the governor. This commission shall be a body corporate with the powers and duties set forth in this Part.

Acts 1981, No. 837, §2.



RS 56:75 - Powers of commission; legislation

§75. Powers of commission; legislation

The commission shall make inquiry and ascertain from time to time such methods, practices, circumstances, and conditions as may be disclosed for bringing about the conservation and the prevention of the depletion and physical waste of the fisheries--marine, shell, anadromous--of the gulf coast. The commission may recommend the coordination of the exercise of the police powers of the several states within their respective jurisdiction to promote the preservation of these fisheries and their protection against overfishing, waste, depletion, or any abuse whatsoever, and to assure a continuing yield from the fishery resources of the aforementioned states. To that end the commission shall draft and recommend to the governors and legislatures of the various signatory states, legislation dealing with the conservation of the marine, shell, and anadromous fisheries of the gulf seaboard. The commission shall from time to time present to the governor of each compacting state its recommendations relating to enactments to be presented to the legislature of that state in furthering the interest and purposes of this compact. The commission shall consult with and advise the pertinent administrative agencies in the states party hereto with regard to problems connected with the fisheries and recommend the adoption of such regulations as it deems advisable. The commission may recommend to the states party hereto the stocking of the waters of the states with fish and fish eggs or joint stocking by some or all of the states party hereto. When two or more states jointly stock waters, the commission shall act as the coordinating agency for the stocking.

Acts 1981, No. 837, §2.



RS 56:76 - Officers; rules and regulations; meetings

§76. Officers; rules and regulations; meetings

The commission shall elect from its number a chairman and a vice chairman, shall appoint and, at its pleasure, remove or discharge such officers and employees as may be required to carry the provisions of this compact into effect, and shall fix and determine their duties, qualifications, and compensation. The commission shall adopt rules and regulations for the conduct of its business. It may establish and maintain one or more offices for the transaction of its business and may meet at any time or place. It shall meet at least once a year.

Acts 1981, No. 837, §2.



RS 56:77 - Action taken by commission; requirements

§77. Action taken by commission; requirements

No action shall be taken by the commission in regard to its general affairs except by the affirmative vote of a majority of the whole number of compacting states. No recommendation shall be made by the commission in regard to any species of fish except by the affirmative vote of a majority of the compacting states which have an interest in such species. The commission shall define what shall be an interest.

Acts 1981, No. 837, §2.



RS 56:78 - U.S. Fish and Wildlife Service to be primary research agency; advisory committee

§78. U.S. Fish and Wildlife Service to be primary research agency; advisory committee

The Fish and Wildlife Service of the Department of the Interior of the Government of the United States shall act as the primary research agency of the Gulf States Marine Fisheries Commission, cooperating with the research agencies in each state for that purpose. Representatives of the Fish and Wildlife Service shall attend the meetings of the commission. An advisory committee to be representative of the commercial saltwater fishermen, the saltwater anglers, and such other interests of each state as the commissioners deem advisable may be established by the commissioners from each state for the purpose of advising those commissioners upon such recommendations as it desires to make.

Acts 1981, No. 837, §2.



RS 56:79 - Participation of non-coastal state; limitation

§79. Participation of non-coastal state; limitation

When any state other than those named specifically in R.S. 56:73 becomes a party hereto for the purpose of conserving its anadromous fish or marine species in accordance with the provisions of R.S. 56:73, the participation of the state in the action of the commission shall be limited to such species of fish.

Acts 1981, No. 837, §2.



RS 56:80 - Signatory states not precluded from additional restrictions

§80. Signatory states not precluded from additional restrictions

Nothing in this compact limits the powers or the proprietary interest of any signatory state or repeals or prevents the enactment of any legislation or the enforcement of any requirement by a signatory state imposing additional conditions and restrictions to conserve its fisheries.

Acts 1981, No. 837, §2.



RS 56:81 - Additional compact amendments by signatory states

§81. Additional compact amendments by signatory states

It is agreed that any two or more states party hereto may further amend this compact by acts of their respective legislatures, subject to approval of Congress as provided in Article I, Section 10 of the Constitution of the United States, to designate the Gulf States Marine Fisheries Commission as a joint regulating authority for the joint regulation of specific fisheries affecting only such states as shall so compact, and at their joint expense. The representatives of such states shall constitute a separate section of the Gulf States Marine Fisheries Commission for the exercise of the additional powers so granted, but the creation of such section does not deprive the state so compacting of any of their privileges or powers in the Gulf States Marine Fisheries Commission as constituted under the other articles of this compact.

Acts 1981, No. 837, §2.



RS 56:82 - Absence from representation on the commission

§82. Absence from representation on the commission

Continued absence of representation or of any representative on the commission from any state party hereto shall be brought to the attention of the governor thereof.

Acts 1981, No. 837, §2.



RS 56:83 - Operating expenses; proration

§83. Operating expenses; proration

The operating expenses of the Gulf States Marine Fisheries Commission shall be borne by the states party hereto. Such initial appropriations as are set forth below shall be made available yearly until modified as hereinafter provided:

Florida

$

3,500.00

Alabama

1,000.00

Mississippi

1,000.00

Louisiana

5,000.00

Texas

2,500.00

Total

$

13,000.00

The proration and total cost per year of thirteen thousand dollars, above mentioned, is estimate only, for initial operations, and may be changed when found necessary by the commission and approved by the legislatures of the respective states. Each state party hereto agrees to provide, in the manner most acceptable to it, the travel costs and necessary expenses of its commissioners and other representatives to and from meetings of the commission or its duly constituted section or committees.

Acts 1981, No. 837, §2.



RS 56:84 - Continuance of compact; renunciation; notice

§84. Continuance of compact; renunciation; notice

This compact continues in force and remains binding upon each compacting state until renounced by act of the legislature of such state, in such form as it may choose. Renunciation shall not become effective until six months after the effective date of the action taken by the legislature. Notice of renunciation shall be given to the other states party hereto by the secretary of state of the compacting state so renouncing upon passage of the act.

Acts 1981, No. 837, §2.



RS 56:85 - Commission representatives from Louisiana; appointment; alternates

§85. Commission representatives from Louisiana; appointment; alternates

In pursuance of R.S. 56:74, there shall be three representatives from Louisiana to the commission. The Secretary of Wildlife and Fisheries shall be an ex officio representative; a member of the state legislature from a coastal parish, named by the governor for a four year period from the date of his election or until his successor has been elected shall be the second representative; the third representative shall be appointed by the governor, by and with the advice and consent of the Senate, and shall be a citizen of Louisiana having a knowledge of and interest in marine fisheries. The term of the third representative is for a period of four years. He shall hold office until his successor shall be appointed and qualified.

The Secretary of Wildlife and Fisheries, as ex officio representative, may delegate, from time to time, to any deputy or other subordinate in his department or office, the power to be present and participate, including voting as his representative or substitute at any meeting or hearing by or other proceeding of the commission.

Acts 1981, No. 837, §2.



RS 56:86 - Commission powers to be no limitation on state powers

§86. Commission powers to be no limitation on state powers

Any powers granted in this Part to the commission shall be regarded as in aid of and supplemental to and in no case a limitation upon any of the powers vested in the commission by other laws of the state of Louisiana, by the laws of the states of Florida, Texas, Mississippi, or Alabama, by the Congress of the United States or by the terms of the compact.

Acts 1981, No. 837, §2.



RS 56:87 - Necessary travel expenses; payment

§87. Necessary travel expenses; payment

All necessary expenses incident to the membership of Louisiana in the commission are payable out of the general fund by the treasurer of this state. Such expenses shall include travel cost and necessary expenses of the commissioners and other representatives of Louisiana to and from meetings of the commission or its duly constituted sections or committees.

Acts 1981, No. 837, §2.



RS 56:91 - Repealed by Acts 1992, No. 984, 18.

SUBPART B. LOUISIANA WILDLIFE STAMP

RESEARCH PROGRAM

§91. Repealed by Acts 1992, No. 984, §18.



RS 56:92 - Repealed by Acts 1989, No. 662, 8, eff. July 7, 1989.

§92. Repealed by Acts 1989, No. 662, §8, eff. July 7, 1989.



RS 56:93 - Repealed by Acts 1989, No. 662, 8, eff. July 7, 1989.

§93. Repealed by Acts 1989, No. 662, §8, eff. July 7, 1989.



RS 56:94 - Repealed by Acts 1992, No. 984, 18.

§94. Repealed by Acts 1992, No. 984, §18.



RS 56:95 - Repealed by Acts 1992, No. 984, 18.

§95. Repealed by Acts 1992, No. 984, §18.



RS 56:96 - Repealed by Acts 1992, No. 984, 18.

§96. Repealed by Acts 1992, No. 984, §18.



RS 56:101 - Repealed by Acts 1981, No. 737, 2.

PART IV. WILD BIRDS AND WILD QUADRUPEDS

SUBPART A. HUNTING

§101. Repealed by Acts 1981, No. 737, §2.



RS 56:102 - Repealed by Acts 1985, No. 876, 4, eff. July 23, 1985.

§102. Repealed by Acts 1985, No. 876, §4, eff. July 23, 1985.



RS 56:103 - License; license books; returns; transfer of license prohibited

§103. License; license books; returns; transfer of license prohibited

A. No resident of this state shall at any time, hunt, take, possess, or cause to be transported by any other person any wild bird or any wild quadruped, unless he is at the time of such act the lawful holder of an effective license for that purpose issued to him by authority of the Louisiana Wildlife and Fisheries Commission.

B. Basic hunting licenses which do not authorize deer, turkey, bobcat, or migratory waterfowl hunting may be issued beginning June first of each calendar year and shall expire on the following June thirtieth.

C.(1) In order to hunt, take, possess, or transport deer, turkey, or bobcat, in Louisiana, in addition to a basic hunting license, a resident shall be required to purchase and have on his person a big game license. In order to hunt, take, possess, or transport waterfowl in Louisiana, in addition to a basic hunting license, a resident shall be required to purchase and have on his person a duck license. The fee for an annual resident duck license shall be five dollars and fifty cents. In order to hunt, take, possess, or transport turkey in Louisiana, in addition to a big game hunting license, a resident shall be required to purchase and have on his person a wild turkey license. The fee for an annual resident wild turkey license shall be five dollars and fifty cents.

(2) In addition to all other licenses required by law, a special primitive firearms license may be authorized to take deer during the special deer hunting season for primitive firearms. A fee may be charged for the issuance of such license as provided in R.S. 56:104(A)(3), and the fees therefrom shall be dedicated to the Louisiana Department of Wildlife and Fisheries to be used for the development and study of the deer herds within the state after costs for the administration of the licensing program have been deducted.

D. Repealed by Acts 2000, 2nd Ex. Sess., No. 1, §4, eff. June 26, 2000.

E. Every license shall by its terms be effective only during the open season for the particular kinds of wild birds and wild quadrupeds authorized thereby to be taken. Every such license shall be personal to the person to whom issued and shall not be assigned or transferred to, or used by, any other person. Every officer authorized to enforce the provisions of this Subpart shall take possession of any license found in the possession of any person other than the one to whom issued and deliver it to the department to be canceled. The license shall thereupon be null and void. Licensees shall have licenses or an effective license number, together with a form of physical identification, in their possession when hunting and shall produce same upon demand of any person authorized to enforce the provisions of this Subpart. Any violation of this Subsection shall constitute a class three violation punishable as provided in R.S. 56:33.

F. Any authorized issuing agent that issues any license under the provisions of this Section shall retain fifty cents of the fee collected from the sale of each resident license issued by him as his full compensation for his service in issuing such licenses. Each such agent may retain one dollar from the fee collected for the issuance of licenses to nonresidents.

Added by Acts 1981, No. 736, §1. Amended by Acts 1982, No. 420, §1, eff. July 1, 1983; Acts 1989, No. 240, §1, eff. June 26, 1989; Acts 1993, No. 73, §1, eff. July 1, 1993; Acts 1997, No. 1234, §1, eff. July 1, 1998; Acts 1998, 1st Ex. Sess., No. 164, §2, eff. Sept. 21, 1998; Acts 2000, 2nd Ex. Sess., No. 1, §§3, 4, eff. June 26, 2000; Acts 2003, No. 1248, §1; Acts 2006, No. 283, §1; Acts 2008, No. 51, §1, eff. June 5, 2008; Acts 2010, No. 100, §1.



RS 56:103.1 - Nonresident licenses; penalties

§103.1. Nonresident licenses; penalties

A. No nonresident shall at any time hunt, take, possess, or cause to be transported by any other person any wild bird or any wild quadruped, unless he is at the time of such act the lawful holder of an effective nonresident license for that purpose issued to him by authority of the Louisiana Wildlife and Fisheries Commission.

B.(1) In order to hunt, take, possess, or transport deer or turkey in Louisiana, in addition to a nonresident basic hunting license, a nonresident shall be required to purchase and have on his person a nonresident big game license. In order to hunt, take, possess, or transport waterfowl in Louisiana, in addition to a nonresident basic hunting license, a nonresident shall be required to purchase and have on his person a nonresident duck license. The fee for an annual nonresident duck license shall be twenty-five dollars. In order to hunt, take, possess, or transport turkey in Louisiana, in addition to a nonresident big game hunting license, a nonresident shall be required to purchase and have on his person a nonresident wild turkey license. The fee for an annual nonresident wild turkey license shall be twenty dollars and fifty cents.

(2) In addition to all other licenses required by law, a special primitive firearms license may be authorized to take deer during the special deer hunting season for primitive firearms. A fee may be charged for the issuance of such license as provided in R.S. 56:104(A)(4), and the fees therefrom shall be dedicated to the Louisiana Department of Wildlife and Fisheries to be used for the development and study of the deer herds within the state after costs for the administration of the licensing program have been deducted.

C. Violation of this Section shall constitute a class two violation.

Acts 1993, No. 73, §1, eff. July 1, 1993; Acts 2000, 2nd Ex. Sess., No. 1, §3, eff. June 26, 2000; Acts 2008, No. 51, §1, eff. June 5, 2008; Acts 2010, No. 100, §1.



RS 56:104 - License fees; reciprocity; exceptions

§104. License fees; reciprocity; exceptions

A. No license shall be issued under this Part unless there has been previously paid a fee or fees as hereinafter set forth:

(1)(a) Except as specified in Subsection B of this Section, a resident who is sixteen years of age or older shall purchase and possess a basic hunting license for a fee of fifteen dollars in order to hunt, take, possess, or transport wild birds and quadrupeds on which open seasons are declared. Special additional licenses are required to hunt, take, possess, or transport deer, turkey, or migratory waterfowl within the limits of the state. In order to obtain these licenses, a resident must meet residency requirements as specified in R.S. 56:8 ("Bona fide resident") and present either a Louisiana driver's license or a special identification card issued by the Department of Public Safety and Corrections under the provisions of R.S. 40:1321.

(b) An amount equal to ten percent of the fees collected from the sale of hunting licenses shall be dedicated by the commission to the development and preservation of breeding grounds for migratory waterfowl, the funds to be expended for such purposes through Ducks Unlimited, Inc. or under the direction of the Louisiana Wildlife and Fisheries Commission at its discretion. An additional ten percent of each fee collected from the sale of hunting licenses shall be dedicated by the commission to the development and rejuvenation of the quail, dove, and rabbit population of this state, the funds to be expended by the department beginning with the Fiscal Year 1975-1976 through a rejuvenation program to be promulgated under administrative regulation of the commission. However, not less than twenty-five percent of the funds derived from hunting license fees shall be deposited on a monthly basis into the Wildlife Habitat and Natural Heritage Trust as provided for in R.S. 56:1923 and shall be expended solely for land acquisition for wildlife management areas, including the purchase of lands for upland game purposes.

(2) In the case of a nonresident who is sixteen years of age or older, a basic hunting license fee of two hundred dollars for the entire season is required to hunt, take, possess, or transport wild birds or wild quadrupeds on which open seasons are declared. Special additional licenses are required to hunt, take, possess, or transport deer, turkey, or migratory waterfowl.

(3) In the case of a resident, except as specified in Subsection B of this Section, a fee of fourteen dollars is required to hunt, take, possess, or transport deer, turkey, or bobcat. This license, which shall be known as a big game license, shall be required in addition to the basic hunting license. In addition and except as provided for in Paragraph (8) of this Subsection, a fee of ten dollars and fifty cents may be charged a resident for the issuance of a special primitive firearms license to take deer during the special deer season for primitive firearms as provided in R.S. 56:103(C)(2).

(4) Except as specified in Subsection B of this Section, in addition to a nonresident hunting license, a nonresident shall be required to purchase and possess a nonresident big game license for a fee of two hundred twenty-five dollars for the entire season in order to hunt, take, possess, or transport deer, turkey, or bobcat. In addition, a fee of fifty dollars shall be charged a nonresident for the issuance of a special primitive firearms license to take deer during the special deer season for primitive firearms as provided in R.S. 56:103.1(B)(2).

(5) The holder of a hunting license issued by the state of Mississippi shall have the same rights and privileges to hunt wild game birds and quadrupeds upon islands in and the waters of the Mississippi River and other land resulting from accretion along the Mississippi River where that river forms the boundary between the states of Louisiana and Mississippi as are provided by law for the holder of a Louisiana hunting license. This Paragraph shall only take effect and become operative if, as, and when the state of Mississippi grants reciprocal privileges to the holders of hunting and fishing or angling licenses issued by the state of Louisiana.

(6) Repealed by Acts 2008, No. 27, §2, eff. July 1, 2008.

(7) Any person who was born in Louisiana and who possesses a valid Louisiana birth certificate may purchase a nonresident temporary hunting license that is valid for five consecutive days for the cost of a resident hunting license as provided in Paragraph (1) of this Subsection. Any licenses or permits which may be required in addition to the basic hunting license, such as a big game license or turkey license, may be purchased for the cost of a resident license and shall be valid for the same five consecutive days as the nonresident temporary hunting license.

(8)(a) A resident who is totally and permanently disabled and receiving a disability benefit from the federal social security system or a disability retirement income from a retirement system whose members are exempt from federal social security, either pursuant to the Railroad Retirement Insurance Act, 45 U.S.C. §231, or because they are employees of a state or a political subdivision of the state that has not voluntarily agreed to participate in federal social security under 42 U.S.C. § 418, may purchase a basic hunting license which will also include a WMA hunting permit for a fee of five dollars in order to hunt, take, possess, or transport wild birds and quadrupeds on which open seasons are declared. In addition to the basic hunting license fee, any such person may also purchase a resident big game hunting license for a fee of five dollars, a resident bow hunting license for a fee of five dollars, or a special primitive firearms license for a fee of five dollars.

(b) A letter from the federal social security administration or retirement system granting disability benefits shall be required at time of purchase, along with proper identification. Such letter shall be evidence of qualification for the reduced fee provided for in this Paragraph.

(9)(a) Any person who is not a resident of the state of Louisiana but who is a full-time student enrolled in an accredited college or university that has a physical campus in the state of Louisiana may purchase a nonresident basic hunting license for the cost of a resident hunting license as provided in Paragraph (1) of this Subsection. Any licenses or permits that may be required in addition to the basic hunting license, such as a big game license or a duck license or a turkey license, may also be purchased for the cost of the equivalent resident license or permit. In order to purchase a license under the provisions of this Subparagraph, the person shall provide to the Department of Wildlife and Fisheries verification of his full-time status. Such verification may be provided through the mail. Any person hunting under a license issued pursuant to this Subparagraph shall also have on his person his student identification card that indicates current full-time status.

(b) Any person who is sixteen years of age or older and who is not a resident of the state of Louisiana but who is enrolled as a full-time or part-time student in a public or private high school in the state of Louisiana may purchase a nonresident basic hunting license for the cost of a resident hunting license as provided in Paragraph (1) of this Subsection. Any licenses or permits that may be required in addition to the basic hunting license, such as a big game license or a duck license or a turkey license, may also be purchased for the cost of the equivalent resident license or permit. In order to purchase a license under the provisions of this Subparagraph, the person shall provide to the Department of Wildlife and Fisheries verification of his enrollment status in a Louisiana high school. Such verification may be provided through the mail. Any person hunting under a license issued pursuant to this Subparagraph shall also have on his person his student identification card that indicates current enrollment status.

B.(1) Repealed by Acts 2000, 2nd Ex. Sess., No. 1, §4, eff. June 26, 2000.

(2) Veterans of the armed forces or of the Louisiana Army National Guard or Louisiana Air National Guard having a permanent service connected disability classification of fifty percent or more and who are Louisiana residents or resident persons who are blind, paraplegic, or multiple amputees shall, upon identification and proof of disability satisfactory to the department, be issued licenses which will also include a WMA hunting permit without the payment of any fees therefor.

(3) Any resident of Louisiana who is the surviving spouse of a member of the United States Armed Forces, the Louisiana Army National Guard, or the Louisiana Air National Guard who was killed in action while in a combat zone, upon showing identification and documentation satisfactory to the department, shall be issued all hunting licenses and permits for a total fee of two dollars and fifty cents.

(4) Notwithstanding any other provision of law to the contrary, in order to hunt or fish in the state of Louisiana, a resident of this state who turns sixty years of age on or after June 1, 2000, shall be required to obtain a senior hunting and fishing license. However, any resident who turned sixty years of age prior to June 1, 2000, may choose to purchase a senior hunting and fishing license. A fee of five dollars shall be charged for this license, and the license shall be available from June first of each calendar year and shall be valid from the date of purchase through the following June thirtieth. This license shall be in lieu of basic hunting, big game, bow, primitive firearms, and waterfowl licenses, turkey hunting stamps, WMA hunting permits, and the basic and saltwater fishing licenses and must be in the possession of the licensee when the licensee is engaged in hunting or fishing activities. Possession of this license shall authorize the licenseholder to use a crossbow or a bow that is drawn, held, and released by mechanical means. Magnified scopes may be used with crossbows.

C. Notwithstanding the requirement of cash payment provided for in Subsection A of this Section, nonresident hunting licenses provided for in R.S. 56:103.1 may be purchased with a qualified credit card in accordance with the rules of the department adopted pursuant to R.S. 56:642.

D. The secretary may exempt for good cause persons or groups of people from the license fee requirements of this Part. Such exemption shall be in the form of a letter of permit from the secretary. The commission is authorized to promulgate rules and regulations which establish the criteria for such exemptions and which otherwise implement this exemption.

E.(1) A nonresident may purchase temporary hunting licenses as follows:

(a) Small game including migratory birds

$29.00 per day

(b) Deer (any weapon)

$36.00 per day

(c) Turkey

$36.00 per day

(2) All funds received from the sale of licenses under the provisions of this Subsection shall be deposited to the Conservation Fund.

Amended by Acts 1950, No. 456, §1; Acts 1952, No. 25; Acts 1954, No. 551, §1; Acts 1956, No. 48, §1; Acts 1956, No. 543, §1; Acts 1960, No. 190, §1, eff. June 28, 1960; Acts 1966, No. 47, §1; Acts 1968, No. 372, §1; Acts 1968, Ex. Sess., No. 2, §1; Acts 1972, No. 369, §1; Acts 1974, No. 216, §1; Acts 1974, No. 217, §1; Acts 1974, No. 689, §1; Acts 1974, No. 717, §1; Acts 1975, No. 246, §1; Acts 1975, No. 651, §1; Acts 1976, No. 81, §1; Acts 1976, No. 417, §1; Acts 1978, No. 123, §1, eff. June 22, 1978; Acts 1978, No. 576, §1; Acts 1979, No. 242, §1; Acts 1979, No. 245, §1; Acts 1980, No. 166, §1; Acts 1981, No. 209, §1; Acts 1981, No. 736, §1; Acts 1982, No. 420, §1, eff. July 1, 1983; Acts 1982, No. 480, §1; Acts 1983, No. 74, §1; Acts 1986, No. 520, §1; Acts 1987, No. 507, §1; Acts 1989, No. 616, §1, eff. July 6, 1989; Acts 1989, No. 696, §1, eff. July 1, 1989; Acts 1990, No. 236, §1; Acts 1991, No. 587, §1, eff. July 16, 1991; Acts 1992, No. 434, §1; Acts 1992, No. 856, §1, eff. July 1, 1993; Acts 1993, No. 73, §1, eff. July 1, 1993; Acts 1993, No. 256, §1, eff. July 1, 1993; Acts 1995, No. 660, §1; Acts 1998, 1st Ex. Sess., No. 164, §2, eff. Sept. 21, 1998; Acts 1999, No. 522, §1; Acts 2000, 2nd Ex. Sess., No. 1, §§3, 4, eff. June 26, 2000; Acts 2001, No. 151, §1; Acts 2001, No. 270, §1; Acts 2001, No. 320, §1; Acts 2001, No. 324, §1; Acts 2003, No. 77, §1; Acts 2003, No. 1248, §1; Acts 2004, No. 438, §1; Acts 2006, No. 775, §1; Acts 2007, No. 7, §1; Acts 2008, No. 27, §1, 2, eff. July 1, 2008; Acts 2008, No. 51, §1, eff. June 5, 2008; Acts 2010, No. 289, §1; Acts 2011, No. 375, §1, eff. July 1, 2011; Acts 2013, No. 324, §1; Acts 2014, No. 56, §1.



RS 56:104.1 - Hunting permits for persons with physical disabilities

§104.1. Hunting permits for persons with physical disabilities

A. The Louisiana Wildlife and Fisheries Commission is hereby authorized to adopt rules and regulations for the creation and issuance of hunting permits for individuals with temporary or permanent disabilities. A temporary disability is one of such severity that it shall last for a duration of at least one year. The rules and regulations shall provide for the duration and costs of the permits and provide for disability classifications of "wheelchair user", "mobility impairment" as defined in R.S. 47:463.4(E), and "amputee of an upper extremity". Such permits may be issued only to those persons certified by a physician licensed to practice medicine by the Louisiana State Board of Medical Examiners. If the physician certifies that the disability is temporary, the person holding the permit shall be required to recertify to the department each year that such certification is still valid. The commission rules and regulations shall provide for special hunts for persons with disabilities, special deer seasons, and access to wildlife management areas.

B. During the formulation of the rules and regulations provided for in this Section, the commission shall request and receive advice and information from Louisiana Outdoorsmen With Disabilities, Inc.

Acts 1995, No. 1226, §1, eff. June 29, 1995; Acts 1997, No. 396, §1, eff. June 20, 1997; Acts 2006, No. 775, §1; Acts 2008, No. 51, §1, eff. June 5, 2008; Acts 2014, No. 811, §29, eff. June 23, 2014.



RS 56:105 - Special permits and licenses; scientific or entertainment purposes; bow licenses; beaver permit

§105. Special permits and licenses; scientific or entertainment purposes; bow licenses; beaver permit

A. The department may, in its discretion and upon such terms and conditions as it may prescribe, issue to accredited representatives of any public park, museum, educational or scientific institution, or of the federal government or any state government, recognized scientist, representative of the entertainment industry or to any other responsible person a permit to take, possess, and transport at any time within and from this state wild birds or the plumage, skins, nests, eggs, or young thereof and wild quadrupeds, the skins or young thereof; if the department is satisfied that they are to be taken or possessed for scientific, educational, experimental, entertainment industry, or breeding purposes only and are not to be sold or otherwise disposed of by the permittee for profit, and if the permittee obligates himself to deliver to the department within sixty days after taking, and in any event before the removal thereof from the state, a detailed descriptive inventory of the wild birds, wild quadrupeds, and other things taken under the permit.

B. In addition to all other licenses required by law, a special bow license is authorized allowing the holder of such a license to hunt with bows during bow hunting season. A fee of ten dollars and fifty cents may be charged a resident and fifty dollars shall be charged a nonresident for the issuance of such a license, and the proceeds therefrom shall be dedicated to the Conservation Fund, after costs for the administration of this Subsection have been deducted.

C. Any nonpublic authorized issuing agent that issues any license under the provisions of this Section shall retain fifty cents of the fee collected from the sale of each license issued by him as his full compensation for his services in issuing such licenses.

D. In addition to all other licenses required by law, the department shall issue a special permit authorizing the holder to hunt beaver between one-half hour after official sunset to one-half hour before official sunrise for a period of three consecutive calendar evenings from the effective date of the permit. Beaver may be taken by use of a headlight. The permit holder shall delineate and the permit shall indicate the specific area in which this permit shall be valid. This special permit shall be issued only by the department and may be obtained by applying in person to the department at any district office, or at any other location designated by the department. There is no fee charged for a Louisiana resident obtaining this permit.

Added by Acts 1981, No. 736, §1. Amended by Acts 1982, No. 420, §1, eff. July 1, 1983; Acts 1986, No. 520, §1; Acts 1992, No. 856, §1, eff. July 1, 1993; Acts 1993, No. 256, §1, eff. July 1, 1993; Acts 1999, No. 160, §1; Acts 2000, 2d Ex. Sess., No. 1, §3, eff. June 26, 2000; Acts 2012, No. 550, §1.



RS 56:106 - Field trials

§106. Field trials

Notwithstanding any provision of law to the contrary, a nonresident may participate in Louisiana in a field trial conducted by recognized field trial associations that are registered with the Louisiana Department of Wildlife and Fisheries using dogs in such field trial without being required to obtain any hunting license so long as the field trial association has given to the office of wildlife and the enforcement division of the Department of Wildlife and Fisheries, at least five days prior to the date of such field trial, notice of the dates and place of the trial. Such notice may be given electronically through fascimile or e-mail. Requirements for registration of field trial associations will be established by the Louisiana Department of Wildlife and Fisheries. Participants may carry firearms and discharge live ammunition during such field trials, if required to do so by the rules of the field trial.

Added by Acts 1981, No. 736, §1; Acts 1988, No. 534, §1; Acts 2003, No. 452, §1.



RS 56:107 - Firing, feeding and breeding grounds

§107. Firing, feeding and breeding grounds

In order to protect wild birds and wild quadrupeds and to prevent the destruction of feeding and breeding grounds thereof, no person shall wilfully set fire to any wild woodland, marshland, or prairie land. However, this Section does not apply to the owner of the land setting such fires to clear or prepare his enclosed land for agricultural or pastoral purposes or for the purpose of improving food conditions for the wildlife found thereon. In any case, this shall be done only under permit and under the supervision of persons authorized to enforce the provisions of this Sub-part. Such authorized burning shall not be done during the breeding season of wild bird life.



RS 56:108 - Deer and turkey harvest records and tagging

§108. Deer and turkey harvest records and tagging

A. The Wildlife and Fisheries Commission may promulgate and adopt rules and regulations in accordance with the Administrative Procedure Act in relation to deer or turkey harvest records and tagging. Such rules and regulations may include the following: tagging requirements, gender, age, antler requirements, take, possession, limit, and reporting requirements.

B. Deer tagging shall only occur when a reduced buck limit is adopted by the commission.

Acts 2004, No. 841, §1.



RS 56:109 - Wildlife management areas; wildlife refuges; public hunting grounds and recreation areas; notice; signs; hunters with disabilities

§109. Wildlife management areas; wildlife refuges; public hunting grounds and recreation areas; notice; signs; hunters with disabilities

A. The commission may establish, maintain, and manage any state wildlife management area, wildlife refuge, public hunting ground, or outdoor recreation area, as it deems proper for wildlife management purposes. With the approval of the governor, it may lease, buy, or accept donation of, and set apart, any other lands suitable and desirable for such purposes and thereon establish, maintain, and operate such areas. The public shall be notified of the fact of the establishment of such areas by publication of a proclamation by the governor, describing the exact location and description of the lands set apart and the objects and purposes of the dedication, for thirty days in the official journal of the state and the official journal of the parish where the lands are located. The commission shall cause suitable signs to be placed at reasonable distances along the boundaries of the lands and at roads and other entrances for the information of the public. No person shall willfully or maliciously remove, destroy, or deface any sign or notice placed or posted. The commission shall authorize persons over the age of sixty to use trails in the wildlife management areas which are set aside for use exclusively by persons with disabilities.

B. The commission shall be the sole authority and shall establish all rules and regulations pertaining to the propagation, protection and harvest of all species of wildlife, including both male and female sexes of wild quadrupeds, wild birds, fish and alligators existing, propagated or released by the commission upon lands so designated as wildlife management areas, wildlife refuges, public hunting grounds or outdoor recreation areas.

C. No person shall knowingly take, attempt to take, disturb, or destroy any wild bird or wild quadruped or the nest, egg, or young thereof on lands set apart as wildlife management areas and wildlife refuges, or have in his possession or keep, while on the lands, any trap, snare, or other device capable of being used in the taking or disturbance of the birds or quadrupeds on such areas, unless the person previously has been expressly authorized by a permit from the department to do so and only for the purpose and under the conditions specified in the permit.

D.(1) On and after July 1, 1993, a Wild Louisiana Stamp, hunting license, or fishing license shall be required for use of department administered lands including wildlife refuges and wildlife management and habitat conservation areas. Persons under sixteen years of age and sixty years of age or older are exempt from this requirement. Persons attending official functions of private, non-profit and charitable organizations recognized as tax exempt under the provisions of the U.S. Internal Revenue Code shall be exempt from this requirement.

(2) Persons using department administered lands for commercial purposes for which the department is paid a royalty or special fee, agents of the state on official business, and persons or groups using department administered lands for purposes other than fishing or hunting who receive, for good cause, a letter of permit from the secretary specifically waiving the Wild Louisiana Stamp, shall be exempt.

(3) For an initial violation of failing to possess a Wild Louisiana Stamp, fishing license, or hunting license while on department administered lands, as required by this Subsection, the violator shall immediately obtain a required stamp or license or be required to leave the department administered lands. In such instance of an initial violation, the violator shall be given directions to the nearest place where such stamp or license may be purchased. After the initial violation, any subsequent offenses shall be class one violations as designated in R.S. 56:31. This Paragraph shall not apply to violations of hunting or fishing without a license.

(4) The department shall prominently post and maintain at each entrance to those lands subject to this Subsection a sign stating that all visitors, except those exempt by law, must possess a Wild Louisiana Stamp, a hunting license, a fishing license, or a WMA hunting permit while on those lands.

(5)(a) In addition to other fees and licenses required by law, any person between the ages of eighteen and sixty, both inclusive, who hunts on any land administered by the department, including wildlife refuges and wildlife management and habitat conservation areas, shall purchase and have in his possession a WMA hunting permit. Traversing through department-administered lands shall not require a permit. The fee for a WMA hunting permit shall be fifteen dollars each year. The permit shall be available for purchase beginning June first of each year and will be valid from the date of purchase through the following June thirtieth. The permittee shall have the permit in his possession whenever engaged in hunting on lands administered by the department. Funds collected from the WMA hunting permit shall be used for the maintenance and upkeep of wildlife management areas. The secretary may exempt for good cause persons or groups of people from the requirements of this Paragraph. Such exemption shall be in the form of a letter of permit from the secretary. The commission is authorized to promulgate rules and regulations which establish the criteria for such exemptions and which otherwise implement this exemption.

(b) A resident between the ages of eighteen and sixty, both inclusive, who meets the requirements of R.S. 56:104(A)(8) or (B)(2) shall be exempt from payment of the permit fee required by this Paragraph.

E. The commission shall establish a state all-terrain vehicle trail at least twelve miles in length in the Boeuf Wildlife Management Area. The trail established shall be the same trail that was previously approved and permitted by the department for use by Wish I Could, Incorporated. The trail shall be used for organized rides by nonprofit organizations for charitable and educational purposes no more than twice per year per organization. No alcohol shall be sold or consumed on the trail during the rides. The secretary may prohibit any organization from using the wildlife management area and the vehicle trail if any person in that organization violates the provisions of this Subsection.

F. Except as provided in Subsection D, a violation of the provisions of this Section, or rules and regulations promulgated pursuant thereto, shall constitute a class two violation.

Amended by Acts 1974, No. 717, §1; Acts 1977, No. 136, §1; Acts 1981, No. 736, §1; Acts 1992, No. 193, §1; Acts 1992, No. 966, §1; Acts 1993, No. 188, §1; Acts 1993, No. 441, §1; Acts 1995, No. 513, §1; Acts 1995, No. 731, §1; Acts 1995, No. 1226, §2, eff. June 29, 1995; Acts 1997, No. 1092, §1, eff. July 14, 1997; Acts 2000, 2d Ex. Sess., No. 1, §3, eff. June 26, 2000; Acts 2004, No. 438, §1; Acts 2007, No. 7, §1; Acts 2010, No. 790, §1; Acts 2014, No. 811, §29, eff. June 23, 2014.



RS 56:109.1 - Use of all-terrain vehicle trails on wildlife management areas

§109.1. Use of all-terrain vehicle trails on wildlife management areas

The department shall keep at least one all-terrain vehicle trail on each department-owned wildlife management area that has such a trail open throughout the year. The department may temporarily close the year-round trail if weather or other conditions render the use of the trail a public safety or an environmental hazard. Access to the year-round trail shall be granted for use by all-terrain vehicles, motorcycles, horses, and bicycles, under rules and regulations promulgated under the Administrative Procedure Act. Persons using the year-round all-terrain vehicle trails shall possess a WMA permit. A violation of the provisions of the Section, or rules and regulations promulgated pursuant thereto, shall constitute a class one violation.

Acts 2004, No. 847, §1.



RS 56:109.2 - Preservation of wildlife management areas; wildlife refuges; public hunting grounds and recreation areas

§109.2. Preservation of wildlife management areas; wildlife refuges; public hunting grounds and recreation areas

A. The commission shall exercise its authority to manage wildlife management areas, wildlife refuges, public hunting grounds and recreation areas in a manner to support, promote and enhance public hunting, fishing, and recreational opportunities to the extent authorized by law. The commission shall recognize, to the extent authorized by law, hunting, fishing, and recreational opportunities as primary uses of wildlife management areas, wildlife refuges, public hunting grounds and recreation areas that are available for public hunting, fishing, and recreational opportunities. The commission shall make land management decisions based on criteria that include public hunting, fishing, and recreational opportunities as a primary consideration.

B. Before March first of each calendar year, the commission shall submit to the Senate Committee on Natural Resources and the House Committee on Natural Resources and Environment a written report containing a listing of all acreage owned by the department and managed by the commission that is available for public hunting, fishing, and recreational opportunities and a listing of all acreage that was lost or gained for such purposes.

Acts 2006, No. 561, §2; Acts 2008, No. 580, §7.



RS 56:109.3 - Levy of mooring fees in the Atchafalaya Delta WMA; Atchafalaya Delta WMA Mooring Account; deposit of fees to the account; uses of the monies in the account

§109.3. Levy of mooring fees in the Atchafalaya Delta WMA; Atchafalaya Delta WMA Mooring Account; deposit of fees to the account; uses of the monies in the account

A. The department shall establish a mooring program for vessels in the Atchafalaya Delta Wildlife Management Area. The department shall locate mooring pilings where appropriate within the Atchafalaya Delta WMA and lease such pilings through a mooring program that includes assignment of such mooring sites through a lottery system administered by the department and through a bid process for premium mooring sites as designated by the department. All costs, including but not limited to materials, professional services, and construction, shall be reported to the Senate Committee on Natural Resources and the House Committee on Natural Resources and Environment by the first of May in any year in which such costs are incurred. A maximum of forty percent of the sites, the "premium" sites, shall be available through a bidding process and the remainder of the mooring sites shall be available through the lottery system. The fees for such "premium" sites shall not be less than one hundred ten percent of the fees of those sites available through the lottery system. Mooring fees for sites acquired through the lottery system shall be three hundred dollars for two pilings or five hundred dollars for three or more pilings. All annual fees collected pursuant to the provisions of this Section shall be deposited to the Atchafalaya Delta WMA Mooring Account created in this Section. The proceeds from such fees shall be reported annually to the Senate Committee on Natural Resources and the House Committee on Natural Resources and Environment.

B. There is hereby created, as a special account in the Conservation Fund, the Atchafalaya Delta WMA Mooring Account.

C. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state, which become due and payable within any fiscal year, the treasurer shall pay into the Atchafalaya Delta WMA Mooring Account an amount equal to the monies received by the department from the avails of the Atchafalaya Delta WMA mooring fees authorized in this Section. The monies in the account shall be used solely as provided in Subsection D of this Section and only in the amounts appropriated by the legislature. All unexpended and unencumbered monies in the account at the end of the fiscal year shall remain in the account. The monies in the account shall be invested by the state treasurer in the same manner as monies in the state general fund.

D. Subject to annual appropriation by the legislature, the monies in the Atchafalaya Delta WMA Mooring Account shall be used solely for the development, construction, maintenance, and dredging of mooring sites in the Atchafalaya Delta WMA.

E. The commission may adopt and promulgate rules and regulations in accordance with the Administrative Procedure Act for the implementation of the provisions of this Section.

Acts 2013, No. 155, §1, eff. June 7, 2013.



RS 56:110 - Deer Management Assistance Program areas; notice; signs; prohibitions

§110. Deer Management Assistance Program areas; notice; signs; prohibitions

A. The department shall direct the owner or operator of the Deer Management Assistance Program area to post suitable signs identifying the lands as a Deer Management Assistance Program area which shall be placed at reasonable distances along the boundaries of the lands and at roads and other entrances for the information of the public. The department shall establish rules and regulations regarding the description and content of the signs and the manner and method of posting signs to reasonably identify the lands as Deer Management Assistance Program areas. No person shall willfully or maliciously remove, destroy, or deface any sign or notice placed or posted.

B. After the posting of the Deer Management Assistance Program area as provided in Subsection A, no person shall knowingly take, attempt to take, disturb, or destroy any wild bird or wild quadruped or the nest, egg, or young thereof on lands designated as Deer Management Assistance Program areas, or shall have in his possession or keep, while on the lands, any firearm, trap, snare, or other device capable of being used in the taking or disturbance of the birds or quadrupeds on such areas, unless the person has been expressly authorized by a permit from the owner, lessee, lessor, or hunting club or organization authorized to hunt on the land to do so and then only for the purpose and under the conditions specified in the permit.

C. The owner or operator of the Deer Management Assistance Program area shall be responsible for the actual direct cost of posting the lands with signs as provided in Subsection A.

D. Violation of the provisions of Subsection A of this Section shall constitute a class one violation.

E. Violation of the provisions of Subsection B of this Section shall constitute a class two violation.

Acts 1990, No. 499, §1.



RS 56:110.1 - Quality Deer Management Program

§110.1. Quality Deer Management Program

A. The department shall have authority over the Quality Deer Management Program ("program"), and shall formulate additional guidelines according to property-specific objectives, goals, and limitations.

B. The program shall be developed using a management philosophy that encourages good stewardship and unites landowners, hunters, and managers in a common goal of producing biologically and socially balanced deer herds within existing environmental, social, and legal constraints. The program shall include protocols for the protection of young bucks, including an adequate harvest of female deer to maintain a healthy population in balance with existing habitat conditions and landowner desires. The program shall also promote the production of quality deer, quality habitat, and quality deer hunting experiences.

C. The department shall use its resources to do the following:

(1) Instruct and train qualified personnel as to the policies and procedures for administering the program.

(2) Supply landowners, hunting clubs, and cooperating agencies with pertinent brochures, handouts, and other information containing management techniques and applications.

(3) Properly prepare and suggest wildlife management recommendations.

(4) Develop and maintain a close working relationship with other state and federal agencies or non-governmental organizations that have similar or corresponding programs directly or indirectly affecting public and private land development and management.

(5) Provide incentives to encourage landowners and hunting clubs to participate in the program.

D. The program shall be voluntary, and landowners or hunting clubs who participate in the Quality Deer Management Assistance Program are eligible to participate in this program. Qualification for participation in this program shall be determined by rules and regulations promulgated by the commission, in accordance with the Administrative Procedure Act.

Acts 2010, No. 337, §1.



RS 56:111 - Removal or destruction of signs

§111. Removal or destruction of signs

No person shall willfully or maliciously remove, destroy or deface any sign or notice placed or posted pursuant to R.S. 56:109.

Amended by Acts 1974, No. 717, §1.



RS 56:112 - Disposal of birds or quadrupeds becoming a nuisance

§112. Disposal of birds or quadrupeds becoming a nuisance

A. If any species of wild bird or wild quadruped shall become so destructive of private property as to be a nuisance, the secretary may direct any officer authorized to enforce the provisions of this Subpart, or any reputable citizen of this state, to take and dispose of such species of bird or quadruped in the manner and under the conditions specified by the secretary.

B. The commission is authorized to promulgate rules and regulations in accordance with the Administrative Procedure Act to permit the taking and disposal of any outlaw quadrupeds or outlaw birds when such quadrupeds or birds become so destructive of private or public property as to become a nuisance. Notwithstanding the provisions of R.S. 56:116.1(B)(1) or any other law to the contrary, the rules shall allow the taking of outlaw quadruped or outlaw birds by use of aircraft. The rules shall prohibit the sale of the animal or any part thereof. The taking of any outlaw quadruped or outlaw birds under this Section is for the purpose of taking depredating quadrupeds and birds and is independent from the taking of wild quadrupeds and wild birds under any other Section of this Title. Any person authorized to take any outlaw quadruped or outlaw bird under this Section shall be exempt from obtaining any other permits or licenses under this Title while engaged in taking such animals pursuant to this Section or any rules and regulations promulgated pursuant to this Section.

Amended by Acts 1974, No. 717, §1; Acts 1981, No. 736, §1; Acts 2014, No. 592, §1, eff. June 9, 2014.



RS 56:113 - Taking wild birds or game imported for experimentation or propagation

§113. Taking wild birds or game imported for experimentation or propagation

No person shall take any wild bird or wild quadruped imported into this state by the state or federal government or by any person for the purpose of experimentation or propagation except under the supervision and consent of the secretary.

Amended by Acts 1974, No. 717, §1; Acts 1981, No. 736, §1.



RS 56:114 - Open season; curtailment by parish governing authority

§114. Open season; curtailment by parish governing authority

A. The governing authority of any parish may apply to the secretary for the right to adopt an ordinance to close or curtail the open season in the parish, or any part thereof, when it becomes apparent that there is need of a closing or curtailment so that the game bird and game quadruped life may restock themselves by natural breeding.

B. Upon receipt of the application, if conditions indicate the need of adding protection for any game bird or game quadruped or all of them, the secretary may give written consent to the governing authority of the parish to adopt, in its discretion, an ordinance to close or curtail the open season for not more than one year, applicable to everyone, including the residents of the parish.

C. The closing or curtailment becomes effective only after notice of the adoption of the ordinance has been promulgated by the governing authority of the parish in the official parish journal once a week for four consecutive weeks prior to the regular annual open seasons for hunting. Annual special parish closed seasons on game birds and game quadrupeds commence on the legal date of the open season in each year.

Amended by Acts 1974, No. 717, §1; Acts 1981, No. 736, §1.



RS 56:115 - Wild birds and wild quadrupeds; adoption of seasons, bag and possession limits; rules and regulations; penalties

§115. Wild birds and wild quadrupeds; adoption of seasons, bag and possession limits; rules and regulations; penalties

A. The commission is hereby specifically authorized, directed, and empowered to fix, approve, and adopt seasons and bag and possession limits and to establish other rules and regulations for the hunting, taking, possession, or protection of any species or sex of wild quadrupeds and wild birds, in any specified locality or localities of the state. Such rules and regulations shall have the full force and effect of law to the same extent as statutory laws.

B. The commission may at any time declare any season closed or otherwise restrict hunting as it deems advisable in the interest of wildlife management.

C. The open season for taking migratory game birds and the bag limit and other rules and regulations affecting migratory game birds shall conform to federal regulations promulgated under the treaty between the United States and Great Britain for a period of years in the case of certain species. No person shall take, even at the time and in the manner specified and fixed by said department, or in the aggregate during the open season, a greater number of migratory game birds than specified under federal and state regulations.

D. Violation of any of the provisions of a rule or regulation adopted by the commission adopted pursuant to the provisions of this Section constitutes a class two violation, except where a higher class of violation is specified for a violation by some other provision of this Chapter.

Amended by Acts 1950, No. 317, §1; Acts 1952, No. 343, §1; Acts 1954, No. 355, §1; Acts 1990, No. 194, §2, eff. July 2, 1990; Acts 1954, No. 584, §1; Acts 1958, No. 454, §1; Acts 1974, No. 717, §1; Acts 1977, No. 207, §1; Acts 1981, No. 736, §1; Acts 1981, No. 837, §3; Acts 1985, No. 417, §1; Acts 1985, No. 562, §1; Acts 1990, No. 194, §§1 and 2, eff. July 2, 1990; Acts 1992, No. 966, §1.



RS 56:116 - Wild birds and wild quadrupeds; special hunting seasons

§116. Wild birds and wild quadrupeds; special hunting seasons

A. Repealed by Acts 1995, No. 1226, §2, eff. June 29, 1995.

B. The commission may establish special deer hunting seasons in one or more periods, separate from the regular open season established by the commission pursuant to R.S. 56:115, wherein deer may be hunted and taken with bow and arrow and crossbow. The commission may establish the following special deer hunting seasons: (1) a bow and arrow only season, and (2) a bow and arrow and crossbow season. The length of such special seasons and the area for hunting shall be determined by the commission.

C.(1) The commission may establish a special deer season for primitive firearms. The taking of deer in such season shall be limited to persons who are licensed in accordance with the provisions of R.S. 56:103(C)(2). The commission shall adopt and promulgate rules and regulations governing such season, including the type and size of weapons used, licenses required, sex of deer to be hunted, and the areas included in the season. In addition to any other weapon restriction the commission may adopt, such rules and regulations shall provide that breech loading rifles with a caliber of .35 or larger may be used during primitive firearms season. The taking of deer during this season shall be limited to still hunting and may be allowed in all or some areas of the state where deer hunting is now or shall in the future be allowed.

(2) Notwithstanding any other provision of law to the contrary, during primitive firearms season any licensee may use a magnified scope on any weapon authorized for use during the primitive firearms season.

D.(1) The commission shall establish a special open deer hunting season for youth under eighteen years of age. The taking of deer in such a season shall be limited to a weekend prior to the opening weekend of the regular gun season in all of the applicable zones. Both resident and nonresident youths may participate in this special season. Any youth participating in the special youth hunting season shall be accompanied by one adult eighteen years of age or older, but only the youth may participate in the actual hunting. If the accompanying adult is in possession of a valid hunting license, or a hunter safety certificate, or proof of successful completion of a hunter safety course approved by the department, a youth under sixteen years of age shall not be required to have any of these items. However, if the accompanying adult is not in possession of any of these items, the youth shall be required to have in his possession either a hunter safety certificate or proof of successful completion of a hunter safety course approved by the department. A youth who is sixteen or seventeen shall have in his possession a basic hunting license and a big game license as required by law. The accompanying adult shall maintain visual and voice contact with the youth at all times.

(2) The commission shall establish for 2014 a special open deer hunting season on private property for Louisiana residents who are honorably discharged veterans of the United States Armed Forces. The commission may thereafter establish a special open deer hunting season for Louisiana residents who are honorably discharged veterans of the United States Armed Forces. The taking of deer in such a season shall be limited to a weekend prior to the opening weekend of the regular gun season in all of the applicable zones and shall run concurrently with the open deer hunting season for youth provided for in Paragraph (1) of this Subsection. In order to qualify for the veterans special season, a veteran shall hold and be in possession of a basic hunting license and a big game license and shall be able to provide proof satisfactory to the department of such honorable discharge. The special open deer hunting season authorized pursuant to this Paragraph shall be applicable to hunting on private property only and shall not be applicable to any state-owned or federally-owned or managed property.

Acts 1992, No. 434, §1; Acts 1992, No. 579, §1; Acts 1992, No. 966, §1; Acts 1995, No. 1226, §§1, 2, eff. June 29, 1995; Acts 1999, No. 69, §1; Acts 1999, No. 255, §1; Acts 1999, No. 391, §1; Acts 2001, No. 27, §1; Acts 2004, No. 100, §1; Acts 2006, No. 775, §2; Acts 2008, No. 22, §1; Acts 2008, No. 51, §1, eff. June 5, 2008; Acts 2012, No. 68, §1; Acts 2014, No. 678, §1.



RS 56:116.1 - Wild birds and wild quadrupeds; times and methods of taking; penalties

§116.1. Wild birds and wild quadrupeds; times and methods of taking; penalties

A. Resident game birds, outlaw birds, game quadrupeds, and outlaw quadrupeds may be taken only in accordance with all of the following:

(1) In the open season.

(2) With or without the aid of dogs, except on wildlife management areas and refuges owned or leased by the department and in those areas of the state wherein the aid of dogs is specifically prohibited by rules and regulations adopted by the commission.

(3) By a licensee.

(4) In accordance with the bag and possession limits set by the commission.

(5) From one-half hour before official sunrise to one-half hour after official sunset.

(6) With a bow and arrow, crossbow, or rifle, or a handgun, or falconry or a shotgun not larger than a No. 10 gauge fired from the shoulder without a rest, except as otherwise provided in this Chapter.

(7) In accordance with rules and regulations adopted and promulgated by the commission.

(8) Use of a laser sight or sighting device which projects a beam of light to the target only by a person holding a physically challenged hunter permit, as authorized in R.S. 56:104.1, who has the impairment of visual functioning even after treatment and/or standard refractive correction, and has a visual acuity of equal to or less than 20/200 to light perception, or a visual field of less than ten degree from the point of fixation, as certified by a Louisiana licensed optometrist or ophthalmologist. Such hunter shall be accompanied by another licensed hunter and only the person holding the physically challenged hunter permit may discharge the firearm.

B. No person shall do any of the following:

(1) Take game birds or wild quadrupeds while riding or standing in or upon a moving land vehicle or aircraft.

(2) Hunt, shoot, or take, or attempt to hunt, shoot, or take, game birds or wild quadrupeds across a highway or road right of way, defined as from one side of a highway or road right of way to the other.

(3) Take or kill any game bird or wild quadruped with a firearm fitted with an infrared sight, laser sight or except as provided in Paragraph (A)(8) or (D)(2) of this Section, any sighting device which projects a beam of light to the target or otherwise electronically illuminates the target, or any device specifically designed to enhance vision at night; or with or by means of an automatic loading or hand operated repeating shotgun capable of holding more than three shells. Any shotgun capable of holding more than three shells shall be plugged with a one-piece filler incapable of removal through the loading end, so as to reduce the capacity of the gun to not more than three shells at one loading.

(4) Except as provided in Paragraph (A)(8) of this Section, take or kill any game bird or wild quadruped with a bow or crossbow or other archery equipment, which is equipped with an infrared or laser sight or any sighting device which projects a beam of light to the target or otherwise electronically illuminates the target.

(5) Take or kill on any calendar day during the open season, or in the aggregate during the open season, a greater number of migratory or resident game birds, protected birds, wild quadrupeds, or protected quadrupeds than that set and specified in the rules and regulations of the commission.

(6) Possess at any time any wild game bird or wild game quadruped or part thereof; or disturb or destroy any nest, or egg, or young of any such wild quadruped or wild bird, except as otherwise expressly provided in this Chapter.

(7) Possess at any time any wild game bird or wild game quadruped in a manner contrary to any of the provisions of R.S. 56:104 or R.S. 56:171 through 181 or any of the rules and regulations adopted pursuant thereto.

(8) Have in his personal possession in the field between the place taken and the domicile of the possessor more than the possession limit of game birds or wild quadrupeds, unless the game birds or wild quadrupeds are tagged with a tag indicating the species, the date and place taken, license number, and signature of the person who took the game birds or wild quadrupeds, indicating compliance with R.S. 56:115, 117, or 119 or any other provisions of this Chapter governing possession of game birds or wild quadrupeds, and any rules and regulations promulgated pursuant thereto.

(9) Take or kill any wild quadruped behind a rail or other object driven or pulled by a vehicle or other device, which practice is commonly known as mashing weeds.

(10) Hunt with firearms of any type or with bows and arrows after one-half hour after official sunset and before one-half hour before official sunrise; nor shall any person hunt with the aid of any artificial light at any time. This prohibition shall not affect night hunting of raccoons or opossums pursuant to Subsection C of this Section or of outlaw quadrupeds, nutria, or beaver pursuant to Subsection D of this Section. This prohibition shall not apply to the ingress or egress by a hunter during nondaylight hours with the aid of a handheld light.

(11) Hunt or take squirrels or rabbits at any time with a breach loaded rifle larger than a standard .22 caliber rimfire, or a muzzle loaded rifle larger than .36 caliber. Nothing herein shall preclude the use of a shotgun or pistol.

(12) Intentionally feed, deposit, place, distribute, expose, scatter, or cause to be fed, deposited, placed, distributed, exposed, or scattered, raw sweet potatoes to wild game quadrupeds.

C.(1) No person shall take or hunt furbearing animals at night with artificial light. It shall be lawful, however, for one or more licensed hunters with one or more dogs to hunt raccoons or opossums at night with lights, and to carry on such hunts for the purpose of taking raccoons or opossums not more than one standard .22 caliber rimfire firearm and to use single ball rimfire ammunition.

(2)(a) Farmers and landowners may hunt raccoons or opossums as provided by law with a .22 caliber rimfire rifle when the animals are found destroying crops of corn, sweet potatoes, watermelons, pecans, and other crops, with no bag limit any time of the year.

(b) Squirrels found destroying crops of pecans may be taken year-round by permit, which shall be valid thirty days from date of issuance. The permittee who is authorized to take squirrel may use a shotgun no larger than a 12 gauge and no smaller than a .410 gauge. The permittee shall delineate and the permit shall indicate the specific area in which this permit shall be valid. This permit shall be issued only by the department during normal working hours and may be obtained in person at the Baton Rouge office, at a district headquarters office, or at any other location designated by the department. There is no fee charged for the issuance of this permit.

(c) Notwithstanding the provisions of this Subsection to the contrary, any opossums, raccoons, nutria, otters, muskrat, mink, or beaver that are found destroying crawfish in a private pond primarily used for the purpose of commercially cultivating crawfish or destroying the structure of such pond may be taken as provided by law by the crawfish farmer or landowner with either a rimfire rifle no larger than a .22 caliber or a shotgun no larger than a 12-gauge using nontoxic shot no larger than BB-sized from a boat or vehicle with no bag limit any time of the year during daytime or nighttime hours.

(3) There shall be no bag limit on raccoon or opossum hunting during the open trapping season; however, the commission shall establish a bag limit for such hunting during that period of the year when the trapping season is closed. No one shall pelt or sell the skins or carcasses of raccoons and opossums taken during the open trapping season unless he is the holder of a valid trapper's license, which shall be required in addition to his basic hunting license. However, carcasses of raccoons and opossums taken on the last day of trapping season may be pelted or sold on the day immediately following the close of the season.

(4) It shall be legal for a licensed hunter to take raccoon or opossum during daylight hours during the open rabbit season.

(5) No person shall take or hunt raccoons or opossums from a boat or vehicle.

(6) The Wildlife and Fisheries Commission may adopt and promulgate rules and regulations that provide for the recreational taking of nutria. Such rules and regulations shall provide for the open season, methods of taking, hours for taking, and the bag and possession limits. Such rules and regulations shall in no way authorize the taking of nutria on privately owned land without the express permission of the landowner and shall prohibit the sale of nutria skins or carcasses except by the holder of a valid trapping license or by a licensed fur buyer or fur dealer.

D.(1) Outlaw quadrupeds, nutria, or beaver may be taken at any time of year from one-half hour before official sunrise to one-half hour after official sunset, without limit as to number, except by trapping during the closed season for nongame quadrupeds; however, such trapping may be used only under special permit issued by the department, except such trapping of outlaw quadrupeds may be used without special permit in accordance with rules and regulations promulgated by the commission.

(2) On private property, the landowner, or his lessee or agent with written permission and the landowner's contact information in his possession, may take outlaw quadrupeds, nutria, or beaver during nighttime hours from one-half hour after official sunset on the last day of February to one-half hour after official sunset the last day of August of that same year. Such taking may be with or without the aid of artificial light, infrared or laser sighting devices, or night vision devices. Any person attempting to take outlaw quadrupeds under the provisions of this Paragraph, within twenty-four hours prior to the attempted taking, shall notify the sheriff of the parish in which the property is located of his intention to attempt to take outlaw quadrupeds under the provisions of this Paragraph.

(3) Repealed by Acts 2014, No. 229, §2 and Acts 2014, No. 378, §2.

E. Bowhunters may carry any caliber of firearm on their person while hunting with a bow. The provisions of this Subsection shall in no way be interpreted to limit the ability of the department to regulate hunting activities in a wildlife management area in accordance with R.S. 56:109.

F. Each taking of a migratory or resident game bird, protected bird, game quadruped, or protected quadruped in excess of the limit as set and specified in the rules and regulations of the Louisiana Wildlife and Fisheries Commission, and each taking of such a migratory or resident game bird, protected bird, game quadruped, or protected quadruped in the closed season, constitutes a separate offense under the provisions of this Subpart.

G. Except where expressly stated to the contrary, the provisions of this Section shall apply to the taking or possession of deer, bear, and turkey. Where a specific prohibition and penalty relating to the taking or possession of deer, bear, or turkey has been provided in R.S. 56:116.3 or 116.4, the provisions of R.S. 56:116.3 or 116.4, as applicable, shall govern.

H. Violation of any of the provisions of this Section shall constitute a class three violation.

Acts 1992, No. 94, §1; Acts 1992, No. 857, §1; Acts 1992, No. 966, §1; Acts 1993, No. 82, §1; Acts 1995, No. 156, §1; Acts 1995, No. 453, §1; Acts 1996, 1st Ex. Sess., No. 84, §2; Acts 1999, No. 165, §1; Acts 1999, No. 469, §1; Acts 2001, No. 226, §1; Acts 2009, No. 55, §1; Acts 2009, No. 208, §1; Acts 2009, No. 322, §1; Acts 2010, No. 29, §1; Acts 2010, No. 254, §1, eff. June 17, 2010; Acts 2011, No. 27, §1; Acts 2011, No. 29, §1; Acts 2011, No. 95, §1; Acts 2012, No. 90, §1; Acts 2014, No. 229, §§1,2; Acts 2014, No. 378, §§1,2; Acts 2014, No. 477, §1; Acts 2015, No. 273, §1, eff. June 29, 2015.



RS 56:116.2 - Wild birds and wild quadrupeds; sales, purchases of parts prohibited; exceptions

§116.2. Wild birds and wild quadrupeds; sales, purchases of parts prohibited; exceptions

A.(1) No person shall sell, purchase, trade, barter, or exchange or attempt to sell, purchase, trade, barter, or exchange any game quadruped, or any part or portion thereof, wild bird, or the plumage, aigrettes, skin, or body thereof, except as provided in R.S. 56:171 through 181 and except as provided in Subsection B of this Section. Each sale, purchase, trade, barter, or exchange or attempt to sell, purchase, trade, barter, or exchange of each game quadruped or wild bird, or any part or portion thereof, constitutes a separate offense under the provisions of this Subsection.

(2) Violation of the provisions of Paragraph (1) of this Subsection, except for the sale, purchase, trade, barter, or exchange or attempt to sell, purchase, trade, barter, or exchange of squirrels or wild rabbits or their parts, constitutes a class 5-A violation. If a violation of Paragraph (1) involves the sale, purchase, trade, barter, or exchange or attempt to sell, purchase, trade, barter, or exchange of squirrels or wild rabbits, or parts or portions thereof, the penalty imposed shall be a class three violation.

B. The provisions of Subsection A of this Section shall not prevent the sale, purchase, trade, barter, or exchange or attempt to sell, purchase, trade, barter, or exchange of tails or hides, or both, of legally taken squirrels or the sale, purchase, trade, barter, or exchange or the attempt to sell, purchase, trade, barter, or exchange of hides of legally taken deer to licensed fur buyers and licensed fur dealers, provided that the sale, purchase, trade, barter, or exchange or attempt to sell, purchase, trade, barter, or exchange of any such tails or hides is made within ten days of the close of the squirrel or deer hunting season, as applicable. Fur buyers shall dispose of any such tails or hides within thirty days of the close of the squirrel or deer hunting season, as applicable. Any fur dealer having such tails or hides in his possession after the close of the squirrel or deer hunting season, as applicable, shall file with the department within thirty days of the close of said season, and at sixty-day intervals thereafter, a complete report, under oath, on forms procured from the department. The report shall contain the name and address of all persons from whom the tails or hides were purchased, traded, bartered, or exchanged and the place and date of purchase, trade, barter, or exchange. Violation of the provisions of this Subsection constitutes a class three violation.

C. The provisions of this Section shall not apply to deer antlers or to any unclaimed specimen left in the possession of a taxidermist, provided that he meets the requirements of R.S. 9:192.

Acts 1992, No. 966, §1; Acts 2014, No. 295, §1.



RS 56:116.3 - Special provisions applicable to deer and bear; times and methods of taking; penalties

§116.3. Special provisions applicable to deer and bear; times and methods of taking; penalties

A.(1) No person shall do any of the following:

(a) Hunt or shoot a deer or bear at any time with a firearm smaller than a .22 caliber centerfire, or a shotgun using a shell loaded with shot less than buckshot or rifled slug, or a bow with less than thirty pounds of pull, or other than arrows with broadhead points.

(b) Hunt or shoot deer while on a highway or road right of way, or stand, loiter, hunt, or shoot game quadrupeds or game birds while on a highway or road right of way that is maintained by the federal government, the state government, the state, or any parish, with a gun during open season.

(c) Take deer while deer are swimming or while the hunter is in a boat with motor attached in operating position; however, the restrictions in this Paragraph shall not apply to any person who has lost one or more limbs.

(d) Take or possess spotted fawn or parts thereof, except in accordance with the provisions of R.S. 56:105(A) and 171(A).

(2) Violation of any of the provisions of this Subsection, except Paragraph (1)(d), constitutes a class two violation. Violation of the provisions of Paragraph (1)(d) constitutes a class 5-A violation.

B. A licensee having a disability which totally and permanently prevents his using a long bow or other conventional archery equipment, as first certified by a medical doctor duly licensed to practice medicine in this state, and having an approved permit from the department, shall be permitted to take legal deer with a crossbow or a bow that is drawn, held, and released by mechanical means, and the taking of deer with a crossbow or a bow that is drawn, held, and released by mechanical means shall be permitted in the season in which deer may be taken by rifle, or a handgun, or a shotgun not larger than a No. 10 gauge, as well as in the special deer hunting season provided in R.S. 56:116. Magnified scopes may be used with crossbows.

C.(1) No person shall possess any of the following:

(a) Illegally taken deer or bear.

(b) Freshly killed deer or bear in the closed season.

(2) Violation of any of the provisions of this Subsection constitutes a class four violation.

D. No person shall hunt or take illegal deer or bear in the open season. Violation of this Subsection constitutes a class 5-A violation.

E. No person shall hunt or take deer or bear in the closed season. Violation of this Subsection constitutes a class six violation.

F. No person shall hunt or take deer from one-half hour after official sunset to one-half hour before official sunrise. Violation of this Subsection constitutes a class six violation and, in addition, the violator may lose all hunting privileges for a period of not more than five years.

G. Except in wildlife management areas, a leashed dog may be used to trail and retrieve wounded or unrecovered deer during legal hunting hours. Any dog used to trail or retrieve wounded or unrecovered deer shall have on a collar with the owner's name, address, and phone number. In addition, a leashed dog may be used to trail and retrieve unrecovered deer after legal hunting hours; however, no person accompanying a dog after legal hunting hours may carry a firearm of any sort.

Acts 1992, No. 966, §1; Acts 1993, No. 239, §1; Acts 1999, No. 255, §1; Acts 2001, No. 1210, §1; Acts 2006, No. 775, §1.



RS 56:116.4 - Special provisions applicable to turkey; times and methods of taking; penalties

§116.4. Special provisions applicable to turkey; times and methods of taking; penalties

A.(1) Wild turkey may be taken only with a bow and arrow, crossbow, or a shotgun not larger than a No. 10 gauge fired from the shoulder without a rest, and by no other means whatsoever.

(2) No person shall hunt or take turkey by the use or aid of recorded or electrically amplified bird calls or sounds, or recorded or electrically amplified imitations of bird calls or sounds.

(3) No person shall hunt, trap, or take turkey by the aid of baiting, or on or over any baited area. As used in this Subsection, "baiting" shall mean the placing, exposing, depositing, distributing, or scattering of shelled, shucked, or unshucked corn, wheat or other grain, salt, or other feed so as to constitute for such birds a lure, attraction, or enticement to, on, or over any areas where hunters are attempting to take them; and "baited area" means any area where shelled, shucked, or unshucked corn, wheat or other grain, salt, or other feed whatsoever capable of luring, attracting, or enticing such birds is directly or indirectly placed, exposed, deposited, distributed, or scattered; and such area shall remain a baited area for fifteen days following complete removal of all such corn, wheat or other grain, salt, or other feed. Wildlife agents shall be authorized to close such baited area and to place a sign or signs in the immediate vicinity designating the closed zone and dates of closure. However, nothing in this Paragraph shall prohibit:

(a) The taking of turkey, on or over standing crops, grain crops properly shucked on the field where grown, or grains found scattered solely as the result of normal agriculture planting or harvesting; and

(b) The taking of turkey, on or over any lands where shelled, shucked, or unshucked corn, wheat or other grain, salt, or other feed has been distributed or scattered as the result of bona fide agricultural operations or procedures, or as a result of manipulation of a crop or other feed on the land where grown for wildlife management purposes; however, manipulation for wildlife management purposes shall not include the distributing or scattering of grain or other feed once it has been removed from or stored on the field where grown.

(c) The taking of turkey when the person is more than two hundred yards from a baited area.

(4) Violation of the provisions of this Subsection constitutes a class three violation.

B.(1) No person shall possess any of the following:

(a) An illegally taken turkey.

(b) A freshly-killed turkey in the closed season.

(2) Violation of any of the provisions of this Subsection constitutes a class four violation.

C.(1) No person shall hunt or take any of the following:

(a) Turkeys from one-half hour after official sunset to one-half hour before official sunrise.

(b) Illegal turkeys in the open season.

(2) Violation of any of the provisions of this Subsection constitutes a class 5-A violation.

D. No person shall hunt or take turkeys in the closed season. Violation of this Subsection constitutes a class six violation.

Acts 1992, No. 966, §1; Acts 2006, No. 109, §1; Acts 2009, No. 55, §1.



RS 56:116.5 - Computer-assisted remote hunting prohibited; penalties

§116.5. Computer-assisted remote hunting prohibited; penalties

A. It shall be unlawful for any person to engage in computer-assisted remote hunting or provide or operate a facility or provide services that allow others to engage in computer-assisted remote hunting. No person shall take, possess, or assist in the taking of any animal by means of computer-assisted remote hunting, regardless of the location of the animal.

B. For purposes of this Section "computer-assisted remote hunting" means the use of a computer or other device, equipment, or software to remotely control the aiming and discharging of a firearm or weapon that allows a person not physically present at the location of that firearm or other weapon to hunt or shoot an animal.

C. Any person who violates any provision of this Section is guilty of a class six violation.

Acts 2006, No. 745, §1.



RS 56:116.6 - Sound suppressors

§116.6. Sound suppressors

Any person who is authorized to possess a firearm sound suppressor, as evidenced by payment and possession of the required federal tax stamp issued by the Bureau of Alcohol, Tobacco, Firearms and Explosives, may use a firearm fitted with a sound suppressor when taking game birds, wild quadrupeds, outlaw quadrupeds, nutria, or beaver as provided by R.S. 56:116.1. Any person who has been convicted of a class four or greater hunting violation for a period of five years after the date of such conviction shall not use a firearm fitted with a sound suppressor pursuant to this Section. Possession or use of a sound suppressor by a person other than as permitted by this Section shall be considered in violation of this Section and shall be punished as a class six violation in accordance with the provisions of R.S. 56:36.

Acts 2014, No. 229, §1; Acts 2014, No. 378, §1.



RS 56:117 - Possession limits; game birds; transportation of game birds; tags

§117. Possession limits; game birds; transportation of game birds; tags

A. A licensee may have in his personal possession anywhere during the open season the kinds of migratory and resident game birds permitted by law or commission regulation to be taken. However, no one person shall have in his possession at any one time or anywhere more than the number of such game birds which he may be lawfully entitled to take in two days. Such fact is prima facie evidence of violation of this Chapter. No licensee shall transport, cause to be transported, attempt to transport, or tender or deliver for transportation to another person or any agent thereof, nor shall any of them accept for transportation or transport any game birds beyond the limits of the state without a special permit issued by the secretary. However, a nonresident licensee may take with him beyond the limits of the state, tagged as provided for in this Section, an aggregate of no more of any kind of such game birds than the licensee may lawfully take in two days. No common carrier or agent thereof shall receive for transportation or transport any migratory or resident game birds unless the same or the package, container, or receptacle, open or closed, containing the game birds, has thereon or attached thereto a tag or tags having the actual signature and license number of the licensee who took the same, the number and species of the birds, the date and place taken, the name of the consignor and of the consignee, and the initial points of shipment and ultimate destination.

B. No person shall attach to any such game bird, or to any package, container, or receptacle containing it, a tag which to his knowledge is false in the statement of any particulars in this section required to be set forth thereon, nor have in his possession any such game birds or any such package to which is attached any tag which to his knowledge is false in any of the particulars aforesaid. No person shall tender or deliver to another person for transportation within or beyond the borders of this state any migratory or resident game birds to which, or to the package, container, or receptacle which contains the same, there is attached a tag as aforesaid, which to the knowledge of that person is false in any of the particulars in this section required to be stated thereon.

Amended by Acts 1974, No. 717, §1; Acts 1981, No. 736, §1.



RS 56:118 - Migratory game bird violations

§118. Migratory game bird violations

A. The hunting of migratory birds has long been a source of recreation and tourism in the state of Louisiana. The provisions of this Section are enacted in order to enhance the efforts of the Department of Wildlife and Fisheries to promote the wildlife laws of the state, to aid in the apprehension and prosecution of violators of the state's wildlife laws, to promote public interest and involvement in the prevention of violations of the wildlife laws, and to increase the efficiency of efforts to protect and preserve one of the state's most valuable assets. This Section is also enacted to create an effective and expedient system to handle violations, prosecutions, and adjudications of violations of the Migratory Bird Treaty Act of 1972, as amended.

B. Notwithstanding any other provision of law to the contrary, any violation of the Migratory Bird Treaty Act of 1972, as amended, shall be a violation of the provisions of this Section and shall be enforced as such.

C. Except for failure to sign a federal duck stamp and failure to possess a valid federal duck stamp, any violation of the provisions of this Section shall constitute a class four violation and shall be enforced according to the provisions of R.S. 56:34. The penalty for failure to possess a federal duck stamp or for failure to sign a federal duck stamp shall constitute a class two violation and shall be enforced according to the provisions of R.S. 56:32.

D. Of the revenues received through the collection of fines imposed for violations of this Section, after deposit in the Bond Security and Redemption Fund, an amount equal to fifty percent shall be credited to the conservation fund to be used solely for costs associated with the salaries and related benefits of the Department of Wildlife and Fisheries enforcement agents and the purchase of equipment needed by such agents. The remaining fifty percent of the revenues received through the collection of fines imposed for violations of this Section shall be deposited in the criminal court fund of the parish in which the violation occurred.

Acts 1999, No. 154, §1.



RS 56:119 - Possession of game birds after close of open season

§119. Possession of game birds after close of open season

Except as provided in R.S. 56:171 through R.S. 56:181 and except as to live wild birds kept under permit issued by the secretary, no person shall possess in any year any migratory or resident game bird permitted hereby to be taken or possessed in the open season or have in his possession at any time any other kind of wild bird protected hereby. The legal possession limits of resident game birds and game quadrupeds may be possessed during the closed season, if they have been legally taken during open season.

Amended by Acts 1974, No. 717, §1; Acts 1981, No. 736, §1.



RS 56:120 - Storage of game birds or quadrupeds; tags

§120. Storage of game birds or quadrupeds; tags

A. No person operating a warehouse or cold storage plant shall receive or keep in storage, with or without compensation, for any person other than a licensee, any migratory or resident game bird or game quadruped, except as permitted by R.S. 56:171 through 56:181 and then only if tagged as provided in R.S. 56:117 and only if also there is written or stamped on such tag the true date the item was received in storage.

B. A report, upon forms furnished by the department, shall be made ten days after the close of each season of wild game birds and wild game quadrupeds in storage, giving the name and address of persons storing same, the quantity stored, and date of storage. These records shall be open at all times for inspection by representatives of the department.

Amended by Acts 1974, No. 717, §1; Acts 1981, No. 736, §1.



RS 56:121 - Traps, cages, etc., for taking wild birds; confiscation; exception for destructive blackbirds

§121. Traps, cages, etc., for taking wild birds; confiscation; exception for destructive blackbirds

A. Except as otherwise provided in this Section or under special license granted in pursuance of R.S. 56:104, no person shall at any time use or set a trap, cage, snare, net, or device for the purpose of taking wild birds. Wildlife agents and other officers empowered to enforce the provisions of this Subpart may confiscate and destroy all traps, nets, snares, and other devices which they may find set or being used for the purpose of taking wild birds, and may liberate any wild birds found possessed contrary to the provisions of this Subpart.

B. Blackbirds which become destructive of crops on private property may be trapped and destroyed by the property owner or by another person with the permission of the property owner.

C. Violation of this Section constitutes a class three violation.

Acts 1988, No. 806, §1; Acts 1992, No. 528, §1, eff. June 29, 1992.



RS 56:121.1 - Traps; wild quadrupeds

§121.1. Traps; wild quadrupeds

A. No person shall at any time use a hook or set a trap with teeth, for the purpose of taking wild quadrupeds, except that alligators may be taken with the aid of hook and line.

B. Violation of this Section constitutes a class two violation.

Added by Acts 1979, No. 186, §1. Amended by Acts 1981, No. 838, §1; Acts 1992, No. 528, §1, eff. June 29, 1992.



RS 56:122 - Carrier pigeons, killing or catching when banded prohibited; penalty

§122. Carrier pigeons, killing or catching when banded prohibited; penalty

No person, other than the owner or his authorized representative, shall kill, wound, catch, or hold in possession, living or dead, a racing (homing, or carrier) pigeon, which has on its legs a seamless metal band bearing a name, letter, or number.

Whoever violates this Section shall be fined not less than twenty-five dollars nor more than one hundred dollars, or imprisoned for not less than ten days nor more than thirty days, or both.



RS 56:123 - Repealed by Acts 1992, No. 966, 2.

§123. Repealed by Acts 1992, No. 966, §2.



RS 56:124 - Repealed by Acts 1992, No. 966, 2.

§124. Repealed by Acts 1992, No. 966, §2.



RS 56:124.1 - Dogs; regulation of; police juries

§124.1. Dogs; regulation of; police juries

The police juries of the respective parishes may adopt ordinances to regulate, restrict or prohibit the running at large of dogs in the woods. This authority may be exercised by the police jury whenever, in the opinion of the police jury, such regulation, restriction or prohibition is necessary for the protection of wildlife.

Added by Acts 1955, No. 135, §2.



RS 56:125 - Possession of game quadrupeds; tags; deer carcasses

§125. Possession of game quadrupeds; tags; deer carcasses

A. A licensee may have in his personal possession anywhere during the open season the number of game quadrupeds permitted by this Subpart to be taken or possessed by him; but should he have in his personal possession at any time or anywhere more than the possession limit of such game quadrupeds, that fact is prima facie evidence of the violation of the provisions of this Subpart unless each such game quadruped in excess of the possession limit is tagged showing the species of game quadruped, the actual signature and license number of the licensee who took the same, and the date and place taken.

B. Positive evidence of sex identification, including the head or sex organs,

shall remain on any deer taken or killed within the state of Louisiana, or on all turkey taken or killed during any special gobbler season when killing of turkey hens is prohibited, so long as such deer or turkey is kept in camp or field, or is in route to the domicile of its possessor, or until such deer or turkey has been stored at the domicile of its possessor or divided at a cold storage facility and has thus become identifiable as food rather than as wild game. Deer and turkey may be divided in camp or field but, in the event of such division, each portion shall be identified by the name, address, and license number of the person killing it and the sex of the animal; however, it is not necessary to affix the license number as required above to portions cut from the carcass immediately prior to their being consumed in camp.

Amended by Acts 1974, No. 717, §1; Acts 1977, No. 197, §1; Acts 1981, No. 838, §1; Acts 2012, No. 327, §1.



RS 56:126 - Repealed by Acts 1952, No. 127, 21

§126. Repealed by Acts 1952, No. 127, §21



RS 56:127 - Confiscation of illegal traps or snares and quadrupeds taken thereby

§127. Confiscation of illegal traps or snares and quadrupeds taken thereby

Every officer authorized to enforce the provisions of this Sub-part shall immediately confiscate and hold for evidence any trap, snare, explosive, gun, or other material evidence found by him placed or set contrary to the provisions of this Sub-part, and confiscate and hold for evidence all quadrupeds, the pelts, skins, and parts thereof found by him to have been taken or possessed contrary to the provisions of this Sub-part, and hold the same subject to disposition by general or special order of the director.

Amended by Acts 1974, No. 717, §1.



RS 56:128 - Falconry

§128. Falconry

Rules, regulations, and issuance of permits affecting the sport of falconry within the state shall be as designated and administered by the department and shall at least conform to the minimum federal falconry standards as prescribed by the United States Department of the Interior, Fish and Wildlife Service. A current basic hunting license or permit shall be required to practice the sport of falconry. No falconry permit shall be issued to any applicant under sixteen years of age.

Acts 1992, No. 966, §1.



RS 56:129 - To 135 Repealed by Acts 1958, No. 133, 2

§129. §§129 to 135 Repealed by Acts 1958, No. 133, §2



RS 56:136 - Jurisdiction where offense committed in river between two parishes or in Gulf of Mexico

§136. Jurisdiction where offense committed in river between two parishes or in Gulf of Mexico

If any offense is alleged to have been committed in a river dividing two parishes, any court in either parish has territorial jurisdiction if otherwise competent as herein provided; if committed in any lake, bay, inlet, or other body of water bound by more than one parish, any court in any parish bordering on such waters has territorial jurisdiction if otherwise competent as herein provided.

If any offense is alleged to have been committed in the Gulf of Mexico within the waters of the state, any court in any parish bordering on the Gulf has territorial jurisdiction if otherwise competent as provided herein.



RS 56:137 - Repealed by Acts 1958, No. 133, 2

§137. §§137, 138 Repealed by Acts 1958, No. 133, §2



RS 56:139 - Criminal penalty

§139. Criminal penalty

A. Whoever violates any of the provisions of this Subpart, where no fine or imprisonment has been otherwise specifically provided, shall be guilty of a class one violation. For the third offense, the license under which said violation occurred shall be revoked and shall not be reinstated at any time during the period for which it has been issued and for one year thereafter. The jail sentences herein provided shall be mandatory except for the first and second offenses, which shall be at the discretion of the court, and no sentence or fine shall be suspended for any cause or reason whatever, nor shall any diminution of any sentence be granted or allowed for good behavior or otherwise.

B. Upon conviction for any offense for which a penalty is provided by Subsection (A) hereof or by any other provision of this Subpart, and in addition to such penalty, the court may suspend or revoke the offender's hunting and/or fishing license and any or all privileges to hunt or to fish in this state that may be granted under any law or color of law whenever, in the judgment of the court, the circumstances warrant suspension or revocation, and in such case the suspension or revocation shall be for a period not to exceed the period for which the license was issued plus one year thereafter.

Amended by Acts 1958, No. 133, §1; Acts 1970, No. 339, §1; Acts 1993, No. 188, §1.



RS 56:140 - Foxes; bobcats

§140. Foxes; bobcats

A. It shall be unlawful to trap or kill foxes by use of any firearm or other weapon, device, or poison at any time, except that foxes may be included in the open season for taking nongame quadrupeds provided by R.S. 56:260. In such event foxes may be taken by any legal means unless otherwise restricted by law or regulation.

B. It shall not be unlawful for any person to allow his dogs to run or chase foxes or bobcats at any time of the year, except on wildlife management areas and wildlife refuges and except from one-half hour before sunrise to one-half hour after sunset in any area of the state where a still hunting season for deer is in progress as established by rules and regulations of the commission, provided no such person shall take, trap, or kill any fox or bobcat by the use of firearm, or any other weapon, trap, or mechanical device in connection therewith.

C. Violation of this Section constitutes a class two violation.

Amended by Acts 1977, No. 344, §2; Acts 1978, No. 446, §2; Acts 1981, No. 736, §1; Acts 1992, No. 528, §1, eff. June 29, 1992; Acts 2003, No. 1248, §1.



RS 56:141 - Training of dogs during closed season; taking of certain pen-raised birds for the purposes of field trials and hunting dog training

§141. Training of dogs during closed season; taking of certain pen-raised birds for the purposes of field trials and hunting dog training

A. It shall be legal for hunters, dog trainers, or dog handlers to train their dogs, any breed or species, during the closed season. During such training sessions, said trainer or handler may carry handguns and may discharge only blank ammunition, but cannot take or kill game quadrupeds or game birds of any type or kind, except raccoons. This Section shall not apply in any manner to raccoon hunters who may pursue their sport at any time, nor to persons taking pen-raised quail or pen-raised mallards under the provisions of Subsections B and C hereof.

B. The Louisiana Department of Wildlife and Fisheries is hereby empowered to authorize by permit the taking of pen-raised quail or pen-raised mallards during other than the open season for hunting for the purpose of field trials, upon application of any recognized field trial association. In order to obtain a permit to take pen-raised quail or pen-raised mallards as authorized by the provisions of this Subsection, applicants therefor must be recognized field trial associations. Applicants shall apply to the Louisiana Department of Wildlife and Fisheries for the permit and the department may then issue the permit subject to rules and regulations as it may deem necessary to protect the wildlife of the state.

C. The Louisiana Department of Wildlife and Fisheries is hereby empowered to authorize by permit the taking of pen-raised quail or pen-raised mallards during other than the open season for hunting for the purpose of training hunting dogs. Applicants shall apply to the Louisiana Department of Wildlife and Fisheries for the permit and the department may then issue the permit subject to rules and regulations as it may deem necessary to protect the wildlife of the state.

Added by Acts 1958, No. 453, §1. Amended by Acts 1974, No. 307, §1; Acts 1977, No. 344, §3; Acts 1981, No. 736, §1; Acts 1981, No. 838, §1; Acts 1988, No. 615, §1.



RS 56:142 - Catahoula lake area; operation of mud boats for purpose of hunting or fishing prohibited

§142. Catahoula lake area; operation of mud boats for purpose of hunting or fishing prohibited

A. The operation in the area of Catahoula Lake north and west of the Little River line of power-driven air boats for the purpose of fishing or hunting, and particularly for the hunting of wild geese and ducks, and for the purpose of constructing duck blinds on the Catahoula Lake is hereby prohibited.

B. Violation of the provisions of this Section constitutes a class two violation.

C. The Wildlife and Fisheries Commission or its agents shall enforce the provisions of this Section.

Added by Acts 1960, No. 292, §§1 to 3. Amended by Acts 1981, No. 837, §3; Acts 1993, No. 242, §1.



RS 56:143 - "Hunter orange" or "blaze pink" display by hunters with guns

§143. "Hunter orange" or "blaze pink" display by hunters with guns

A. Any person hunting any wildlife during the open gun deer hunting season and possessing buckshot, slugs, a muzzleloader, or a centerfire rifle shall display on his head, chest, or back a total of not less than four hundred square inches of material of a daylight fluorescent orange color known as "hunter orange" or a daylight fluorescent pink color known as "blaze pink". Persons hunting on privately owned, legally posted land may wear a cap or a hat that is completely covered with hunter orange or blaze pink material in lieu of the foregoing requirement to display four hundred square inches of hunter orange or blaze pink. These provisions shall not apply to persons hunting deer from elevated stands on property which is privately owned and legally posted, or to archery deer hunters hunting on legally posted land where firearm hunting is not permitted by agreement of the owner or lessee.

B. Violation of this Section constitutes a class one violation.

Acts 1992, No. 528, §1, eff. June 29, 1992; Acts 1992, No. 741, §1, eff. Oct. 1, 1993; Acts 1993, No. 64, §1; Acts 2008, No. 36, §1; Acts 2016, No. 7, §1.



RS 56:144 - Repealed by Acts 1993, No. 188, 2.

§144. Repealed by Acts 1993, No. 188, §2.



RS 56:151 - LOUISIANA DUCK LICENSE, STAMP,

SUBPART A-1. LOUISIANA DUCK LICENSE, STAMP,

AND PRINT PROGRAM

§151. Purpose

The hunting of migratory waterfowl has long been a source of recreation and tourism in Louisiana. In order to protect and preserve this most valuable asset, the Louisiana Duck License, Stamp, and Print Program is created as a means of funding approved projects through sale of a migratory waterfowl license, hereinafter known as the "duck license", and sale of duck stamps and prints.

Acts 1988, No. 632, §1, eff. Sept. 1, 1989; Acts 1990, No. 392, §1; Acts 2001, No. 270, §1.



RS 56:152 - Repealed by Acts 2010, No. 100, §2.

§152. Repealed by Acts 2010, No. 100, §2.



RS 56:153 - Design, marketing, and sale of duck stamps and prints

§153. Design, marketing, and sale of duck stamps and prints

The department shall provide by regulation for the annual creation of duck stamps and duck stamp prints, the manner of selection of an artist and the manner of reproduction, distribution, marketing and sale of such stamps and prints. Purchase of such stamps and prints shall not authorize the purchaser to hunt, take, possess, or transport ducks in the state of Louisiana. The secretary is hereby authorized to sell such stamps and prints by the method he deems to be most beneficial to the department, including public or private auction or direct sale to an individual, group, or organization. The cost for a resident duck stamp shall be five dollars and fifty cents and the cost for a nonresident duck stamp shall be twenty-five dollars. The department shall retain exclusive ownership and production rights to the design for reproduction of duck stamps and prints to sell to hunters, collectors, and other interested persons. Upon completion of this process, the original artwork shall be returned to the artist.

Acts 1988, No. 632, §1, eff. Sept. 1, 1989; Acts 1988, 2nd Ex. Sess., No. 12, §1, eff. Oct. 27, 1988; Acts 1992, No. 858, §1; Acts 2001, No. 270, §1; Acts 2010, No. 100, §1.



RS 56:154 - Repealed by Acts 2010, No. 100, §2.

§154. Repealed by Acts 2010, No. 100, §2.



RS 56:155 - Louisiana Duck License, Stamp, and Print Fund; purposes

§155. Louisiana Duck License, Stamp, and Print Fund; purposes

A. Funds received by the Department of Wildlife and Fisheries pursuant to the sale of duck licenses, stamps, and prints shall be placed in the Louisiana Duck License, Stamp, and Print Fund as provided by R.S. 56:10(B).

B. Subject to appropriation, the monies in the Louisiana Duck License, Stamp, and Print Fund shall be used:

(1) To acquire lands in Louisiana which have the primary and direct purpose of conserving, restoring, and enhancing migratory waterfowl habitat.

(2) To carry out migratory waterfowl habitat restoration and enhancement projects on lands under the jurisdiction of the Louisiana Department of Wildlife and Fisheries.

(3) To fulfill the purposes of Paragraphs (1) and (2) of this Subsection, when feasible and when in coastal areas, in a manner which will contribute to the protection of the coastal areas of the state from deterioration and which will enhance the productivity of the coastal marshes.

(4) To acquire lands for wildlife and game management.

C. Subject to appropriation, the monies in the Louisiana Duck License, Stamp, and Print Fund may be used:

(1) To make grants, not to exceed ten percent of the program revenues, to the North American Waterfowl Habitat Conservation Plan for the purpose of acquiring, developing, or maintaining migratory waterfowl areas within Louisiana.

(2) To cover the administrative costs associated with the implementation of the Louisiana Duck License, Stamp, and Print Program, not to exceed five percent of the program revenues.

Acts 1988, No. 632, §1, eff. Sept. 1, 1989; Acts 2001, No. 270, §1.



RS 56:156 - Reciprocal agreements

§156. Reciprocal agreements

The department may negotiate a reciprocal agreement with any state that shares a common boundary with Louisiana if the neighboring state has a similar duck license requirement and fee. The agreement may permit a resident of the state with which the agreement is made to hunt migratory waterfowl in this state without a Louisiana duck license if the person possesses a waterfowl stamp issued by the other state.

Acts 1988, No. 632, §1, eff. Sept. 1, 1989; Acts 2001, No. 270, §1.



RS 56:157 - Penalties

§157. Penalties

Whoever violates the provisions of this Subpart shall be subject to a class one violation.

Acts 1988, No. 632, §1, eff. Sept. 1, 1989; Acts 2001, No. 270, §1.



RS 56:161 - Repealed by Acts 2010, No. 100, §2.

SUBPART A-2. LOUISIANA WILD TURKEY

STAMP PROGRAM

§161. Repealed by Acts 2010, No. 100, §2.



RS 56:162 - Repealed by Acts 2010, No. 100, §2.

§162. Repealed by Acts 2010, No. 100, §2.



RS 56:163 - Repealed by Acts 2010, No. 100, §2.

§163. Repealed by Acts 2010, No. 100, §2.



RS 56:164 - Louisiana Wild Turkey Fund; purposes

SUBPART A-2. LOUISIANA WILD TURKEY FUND

§164. Louisiana Wild Turkey Fund; purposes

A. Funds received by the Department of Wildlife and Fisheries pursuant to the sale of wild turkey licenses shall be placed in the Louisiana Wild Turkey Fund as provided by R.S. 56:10(B).

B. Subject to appropriation, the monies in the Louisiana Wild Turkey Fund shall be used:

(1) To acquire lands in Louisiana which have the primary and direct purpose of conserving, restoring, and enhancing wild turkey habitat.

(2) To carry out wild turkey habitat restoration and enhancement projects on lands under the jurisdiction of the Louisiana Department of Wildlife and Fisheries.

(3) To acquire lands that are suitable for wild turkeys and wild turkey management.

Acts 1995, No. 225, §1; Acts 2010, No. 100, §1.



RS 56:165 - Reciprocal agreements

§165. Reciprocal agreements

The department may negotiate a reciprocal agreement with any state that shares a common boundary with Louisiana if the neighboring state has a similar wild turkey stamp or license requirement and fee. The agreement may permit a resident of the state with which the agreement is made to hunt wild turkey in this state without a Louisiana wild turkey license if the person possesses a wild turkey stamp or license issued by the other state.

Acts 1995, No. 225, §1; Acts 2010, No. 100, §1.



RS 56:166 - Penalties

§166. Penalties

Violation of the provisions of this Subpart shall constitute a class one violation.

Acts 1995, No. 225, §1.



RS 56:171 - Wildlife; business of raising and selling; breeder's license

SUBPART B. BREEDING AND PROPAGATION OF

WILD BIRDS AND WILD QUADRUPEDS

§171. Wildlife; business of raising and selling; breeder's license

A. Whoever desires to engage in raising, selling, or raising and selling domestic white-tailed deer or other domesticated deer native to North America; squirrels, rabbits, or other wild game quadrupeds; pheasants, quail, doves, or other domesticated wild game birds; domesticated wild waterfowl, resident or migratory; or their parts, on breeding farms or propagating preserves of which he is the owner or lessee, shall apply to the secretary for a license to do so. Provided that commission requirements have been satisfied, including payment of a fee of twenty-five dollars, a license shall be issued permitting the applicant to breed and propagate such animals and sell them alive, or in the case of domesticated wild game birds, to sell their parts and to kill and transport them and sell their carcasses for food, as hereinafter provided in this Subpart.

B. The state license expires at midnight on the last day of each December.

C. In the case of a breeder of wild migratory game and other birds, the applicant shall have received a like license from the federal government under the Migratory Bird Treaty Act.

D. Violation of any of the provisions of this Section constitutes a class two violation.

Amended by Acts 1974, No. 717, §1; Acts 1981, No. 838, §1; Acts 1986, No. 520, §1; Acts 1991, No. 110, §2; Acts 1992, No. 41, §2; Acts 1992, No. 528, §1, eff. June 29, 1992.



RS 56:172 - Killing of birds or animals; sale; trapping regulations; exporting live specimens

§172. Killing of birds or animals; sale; trapping regulations; exporting live specimens

A. Any licensee may kill or sell such animals or birds provided for in this Subpart at any time, except that domesticated species of wild game birds or wild waterfowl, killed by shooting, shall not be bought, sold or traded under the provisions of this Subpart.

B. Wild nongame quadrupeds raised on such licensed breeding farms or preserves may be taken for their pelts only in the open seasons, as prescribed by law. Special parish closed seasons do not apply to such licensed breeders or propagators. The tax, as fixed by law, shall be paid before the raw pelts are shipped out of the state and a written affidavit as to the number and kinds shipped out of the state shall be furnished the secretary monthly during the open season on such quadrupeds.

C. Any licensed breeder, after receiving a shipping permit furnished by the department on application, may ship live specimens outside the state for breeding, scientific, or educational purposes.

D. Any licensed breeder may possess or sell such animals or birds for food as hereinafter set forth in this Subpart.

Amended by Acts 1974, No. 717, §1; Acts 1981, No. 736, §1.



RS 56:173 - Transportation of birds or animals killed; tags; sale of carcass

§173. Transportation of birds or animals killed; tags; sale of carcass

A. No such animal or bird provided for in this Subpart killed as aforesaid and intended for sale shall be shipped, transported, sold, or offered for sale unless each quarter and each loin of each carcass of the animal and the carcass of each bird, or each consignment of feathers, is tagged with an indestructible tag or seal, to be furnished by the department at cost. The quarters, loins, and carcasses, when tagged as aforesaid, may be possessed, sold, or offered for sale at any time.

B. No person shall sell any portion of or sell the carcass of such animal or bird which shall not at all times have affixed thereto the tag or seal. However, the keeper of a hotel, restaurant, boardinghouse or club, or a retail dealer in meat, may sell portions of a quarter or loin of any such domesticated pheasant, quail, duck, goose or other domesticated wild game bird or domesticated wild waterfowl, tagged or sealed as aforesaid, to a patron or a customer for actual consumption, without a license being required.

Amended by Acts 1974, No. 717, §1; Acts 1981, No. 736, §1.



RS 56:174 - Shipment of carcasses or parts thereof; tag or label

§174. Shipment of carcasses or parts thereof; tag or label

Any common carrier may receive and transport carcasses of such animals or birds, or parts thereof. However, to every package containing such carcasses or parts thereof shall be affixed a tag or label, upon which shall be plainly printed or written the name and license number of the person to whom the breeder's license was issued who is thus transporting; the number of carcasses or portions thereof contained therein; and a statement that the animals or birds were killed and tagged in accordance with the provisions of this Sub-part.



RS 56:175 - License for sale of birds killed and tagged

§175. License for sale of birds killed and tagged

A. No person shall sell or offer for sale any birds killed and tagged as herein provided without first obtaining a license to do so from the secretary, and then only if the breeder's tags or seals remain affixed as aforesaid until the portions or carcasses of the birds have been wholly consumed.

B. No person shall sell any portion of such birds provided for in this Subpart which does not at the time have affixed thereto the tag or seal. However, the keeper of a hotel, restaurant, boardinghouse, or club, or a retail dealer in meat, may sell portions of the carcasses of such birds so tagged or sealed to a patron or customer for actual consumption without a license being required.

Amended by Acts 1974, No. 717, §1; Acts 1981, No. 736, §1; Acts 1991, No. 110, §2.



RS 56:176 - Report of birds or animals killed and sold

§176. Report of birds or animals killed and sold

On or before April 15 in each year every licensee shall make a report to the secretary covering the period from October 1 to March 31. The report shall state the total number of each such animal or bird provided for in this Subpart, or the parts thereof, killed, sold, or transported, under the provisions of this Subpart. A second report shall be made on or before October 15 of each year covering the period from April 1 to September 30. The reports shall set forth the name of the person to whom the animals or birds were sold or transported and shall be verified by the affidavit of the licensed breeder, or if the license was issued to a corporation, by an officer thereof.

Amended by Acts 1974, No. 717, §1; Acts 1981, No. 736, §1.



RS 56:177 - Fencing farms or preserves

§177. Fencing farms or preserves

Any farm or preserve used for breeding of deer pursuant to this Subpart shall be surrounded by a fence of a height of not less than seven feet of wire or other material of a pattern to be approved by the secretary.

Amended by Acts 1974, No. 717, §1; Acts 1981, No. 736, §1; Acts 1992, No. 41, §2.



RS 56:178 - Ownership of birds and animals on fenced breeding area; trespass

§178. Ownership of birds and animals on fenced breeding area; trespass

Whoever under the authority of this Sub-part has in his lawful possession on such posted or fenced breeding area any such animal or bird or parts thereof shall have a property right therein and shall be the owner thereof. Whoever enters the game farm or preserve or catches, takes, or molests such animals or birds when the area has been posted or fenced according to law shall be punished as though the animals or birds were ordinary domestic animals and birds subject to the common property rights of the state.



RS 56:179 - Repealed by Acts 1974, No. 717, 4

§179. Repealed by Acts 1974, No. 717, §4



RS 56:180 - Revocation of license

§180. Revocation of license

The secretary may revoke the license of any person violating any provision of this Subpart, and thereafter no similar license shall be issued to that person.

Amended by Acts 1974, No. 717, §1; acts 1981, No. 736, §1.



RS 56:181 - Penalty for violation of Sub-part

§181. Penalty for violation of Sub-part

Whoever violates any provision of this Sub-part for which a punishment has not otherwise been provided shall be fined not less than twenty-five dollars nor more than one hundred dollars, or imprisoned for not more than thirty days, or both.



RS 56:191 - Title

SUBPART C. LOUISIANA ACRES FOR WILDLIFE

§191. Title

The cooperative environmental action program to save wildlife cover and provide abundant game for future generations mandated by this Subpart shall be known as "Louisiana Acres for Wildlife."

Added by Acts 1979, No. 481, §1.



RS 56:192 - Purpose

§192. Purpose

The purpose of Louisiana Acres for Wildlife is to supplement the commission's efforts of protection, conservation, and fostering of wild birds and game within the state of Louisiana in wildlife management areas, refuges and recreation areas under its jurisdiction by stimulating the application of sound wildlife management practices by providing recommendations to private landowners or lessees producing and maintaining suitable food, water, and cover conditions favorable to the support, replenishment, and propagation of the wildlife of the state.

Added by Acts 1979, No. 481, §1.



RS 56:193 - Wildlife biologists; duties; qualification

§193. Wildlife biologists; duties; qualification

A. To ensure the effective protection and propagation of wild birds and game of the state, the secretary shall employ such personnel as are necessary and are funded by the legislature to carry out the provisions of this program.

B. Biologists appointed pursuant to Subsection A shall be permanent status commissioned employees of the commission, shall administer Louisiana Acres for Wildlife by supplying environmental assistance to qualified landowners or lessees on an annual basis to improve the habitat for wildlife in the state. This assistance may include, but is not limited, to providing seed packages and plant bundles for planting and educational instruction and wildlife habitat evaluation surveys to qualified landowners or lessees. This program shall include dissemination of instructional material in an endeavor to guarantee that certain land throughout the state shall be utilized for wildlife habitats.

C. The Louisiana Acres for Wildlife program shall use its resources to:

(1) Instruct and train qualified personnel as to the policies and procedures for administering the program.

(2) Supply personnel, farmers, landowners, lessees, and cooperating agencies with pertinent brochures, handouts, and other information containing management techniques and applications.

(3) Properly suggest and prepare wildlife management recommendations.

(4) Develop and maintain a close working relationship with other state and federal agencies that have similar or corresponding programs directly or indirectly affecting private land development and management.

D. To be eligible to participate in this program, a plot of land shall be at least one acre in size and be utilized as either farmland, wetland, woodland, or pasture. This program is entirely voluntary, and landowners and other participants who choose to participate in this program shall agree that plots shall be maintained and management practices on such lands shall be continued for at least one year. Land within parks and outdoor recreation areas, and public wildlife management areas, refuges, and other publicly owned lands where wildlife management has already been implemented are ineligible to participate in this program. Qualification for participation in this program shall be determined by rules and regulations promulgated by the commission not inconsistent with law.

Added by Acts 1979, No. 481, §1. Amended by Acts 1981, No. 736, §1.



RS 56:251 - Licenses; possession limit for nonresident alligator hunter; deposit as guarantee of payment of severance tax; penalties

PART V. TRAPPING FUR-BEARING ANIMALS

OR ALLIGATORS

SUBPART A. GENERAL PROVISIONS

§251. Licenses; possession limit for nonresident alligator hunter; deposit as guarantee of payment of severance tax; penalties

A. The following license fees shall be levied on each fur trapper, alligator hunter, fur buyer, and fur dealer:

(1) Every resident fur trapper, fifteen years of age or older, before commencing the business of trapping furbearing animals, shall secure annually from the department a trapper's license, which shall be furnished upon the payment of twenty-five dollars. Every resident fur trapper under the age of fifteen years, before commencing the business of trapping furbearing animals, shall secure annually from the department a trapper's license, which shall be furnished upon the payment of five dollars. Every nonresident fur trapper, before commencing the business of trapping furbearing animals, shall secure annually from the department a nonresident trapper's license, which shall be furnished upon the payment of two hundred dollars. Every resident and nonresident fur trapper must at all times have this license in possession while trapping or selling pelts or animals. The secretary of the department is hereby authorized to enter into reciprocal agreements with any state with respect to nonresident license fees for the trapping of furbearing animals.

(2)(a)(i) Every resident alligator hunter shall before commencing business procure annually from the department a resident alligator hunting license, which shall be furnished upon payment of twenty-five dollars, and the filing of an application approved by the department. Every nonresident alligator hunter shall before commencing business procure annually from the department a nonresident alligator hunter license, which shall be furnished upon the payment of one hundred fifty dollars, and the filing of an application approved by the department. Every resident and nonresident alligator hunter must at all times have this license in possession while hunting.

(ii) Upon payment of a fee of an additional twenty-five dollars, the department shall issue to a duly licensed resident alligator hunter a license authorizing that hunter to have one resident assistant accompany him while hunting alligators. Such assistant shall not be required to have an alligator hunter's license or any class thereof provided that the assistant is working under the immediate supervision and in the presence of the licensed alligator hunter. This assistant license shall be valid only for the same period for which the license of the alligator hunter is valid. The assistant shall be allowed to assist in the taking of alligators and shall not be allowed to possess an alligator tag or a tagged alligator outside the presence of the licensed alligator hunter, and the licensed alligator hunter shall not be authorized to transfer an alligator tag to such assistant. The hunter shall keep, on an official form provided by the department, the name, address, and social security number of each unlicensed assistant who assists him and shall make such information available to the department within fifteen days of the close of the alligator season.

(iii) All regulations and licensing procedures pertaining to the taking, possessing, and shipping of all alligators, raw alligator skins, and alligator parts shall be established by the department.

(b) Repealed by Acts 1999, No. 73, §1.

(3) Every resident fur buyer shall, before commencing business, procure annually from the department a resident fur buyer's license, which shall be furnished upon the payment of twenty-five dollars and the filing of an application approved by the department.

(4) Every nonresident fur buyer shall before commencing business procure annually from the department a nonresident fur buyer's license, which shall be furnished upon the payment of one hundred dollars, and the filing of an application approved by the department. Every resident and nonresident fur buyer must at all times have this license in possession while operating his business.

(5) Every resident fur dealer shall, before commencing business, procure annually from the department a resident fur dealer's license, which shall be furnished upon the payment of one hundred fifty dollars and a deposit of five hundred dollars, to guarantee payment of the severance tax on raw furs and skins, and the filing of an application approved by the department.

(6) Every nonresident fur dealer shall before commencing business procure annually from the department a nonresident fur dealer's license, which shall be furnished upon the payment of three hundred dollars, and a deposit of one thousand dollars to guarantee payment of the severance tax on raw furs and skins, and the filing of an application approved by the department. Every resident and nonresident dealer must at all times have this license in possession or prominently displayed while operating his business.

B. Violation of this Section constitutes a class three violation.

Acts 1970, No. 550, §1. Amended by Acts 1974, No. 599, §1; Acts 1977, No. 558, §2; Acts 1979, No. 305, §1; Acts 1980, No. 590, §1; Acts 1981, No. 736, §1; Acts 1981, No. 837, §3; Acts 1981, No. 838, §1; Acts 1986, No. 455, §1, eff. July 2, 1986; Acts 1992, No. 499, §1, eff. June 22, 1992; Acts 1992, No. 528, §1, eff. June 29, 1992; Acts 1995, No. 213, §1; Acts 1998, 1st Ex. Sess., No. 164, §2, eff. Sept. 21, 1998; Acts 1999, No. 73, §1.

NOTE: SEE ACTS 1998, 1ST EX. SESS., NO. 164, §4, RE: EFFECTIVENESS AND EFFECTIVE DATE OF ACT. LETTER DATED SEPT. 21, 1998, WAS SENT TO DEPT. OF WILDLIFE & FISHERIES FROM COMMISSIONER OF ADMINISTRATION STATING THAT FUNDS WERE APPROPRIATED FROM THE LA. TECHNOLOGY INNOVATION FUND TO IMPLEMENT THE PROGRAM.



RS 56:252 - Residence of alligator hunters, fur buyers and dealers

§252. Residence of alligator hunters, fur buyers and dealers

A. Only such persons who are bona fide residents, as defined in R.S. 56:8, may apply for a resident alligator hunters license.

B. Only such persons who are bona fide residents, as defined in R.S. 56:8, may apply for resident fur buyer or dealer licenses.

C. Violation of this Section constitutes a class two violation.

Acts 1970, No. 550, §1. Amended by Acts 1977, No. 558, §3; Acts 1982, No. 730, §2; Acts 1990, No. 194, §1, eff. July 2, 1990.



RS 56:253 - Shipping raw furs, alligators, alligator skins, and alligator parts out of state; tags

§253. Shipping raw furs, alligators, alligator skins, and alligator parts out of state; tags

A. No resident or nonresident fur buyer shall ship furs, alligators, or alligator skins out of state.

B. No resident fur dealer, trapper, alligator hunter, alligator parts dealer, alligator farmer, or nonresident fur dealer or nonresident alligator hunter shall ship or take raw furs, alligators, alligator skins, or alligator parts out of state without first complying with the provisions of this Section and rules and regulations of the commission.

C.(1) Every resident fur dealer, trapper, alligator hunter, alligator farmer, nonresident fur dealer, or nonresident alligator hunter before shipping raw furs, alligators, or alligator skins out of the state shall secure from the department, or duly authorized representative thereof, a tag to be attached to the shipment. The tag shall be of a distinctive color, bear a serial number and entry headings for information as to the character of the shipment and the name and address of the specific licensed fur dealer making the shipment, and the specific name and address of the receiver or purchaser of the shipment, including the location to which the skins are actually being shipped. The tag shall be filled out at the time of shipment, and be provided with a detachable stub bearing the same serial number and entry headings as appear on the body of the tag. The stub shall be filled out with duplicate information appearing on the body of the tag and returned to the department at the time of shipment, with the proper amount of severance tax due.

(2)(a) Every resident fur dealer, alligator hunter, alligator farmer, taxidermist, nonresident fur dealer, or nonresident alligator hunter, before shipping alligators or raw alligator skins out of state, or before tanning or using for taxidermy of raw alligator skins within the state, shall pay to the department an alligator shipping label fee for each alligator so shipped and shall pay an alligator hide tag fee for each raw alligator skin to be so shipped, used for taxidermy, or tanned. The alligator shipping label fee and the alligator hide tag fee shall be collected by the department from the fur dealer, taxidermist, alligator hunter, alligator farmer, nonresident fur dealer, or nonresident alligator hunter who is shipping alligators or raw alligator skins, or who intends to tan, or use for taxidermy, the raw alligator skins. The department shall collect such fees at the time of shipment, using for taxidermy, or tanning, and no alligator shipping label or out-of-state shipping tag shall be issued by the department for a shipment before payment of the appropriate fee is received by the department. The alligator shipping label fee for each alligator to be shipped and the alligator hide tag fee for each raw alligator skin to be shipped, used for taxidermy, or tanned shall be no more than four dollars per alligator or raw alligator skin; however, the alligator shipping label fee and the alligator hide tag fee shall each be reduced in any fiscal year by rule or regulation of the commission in an equal amount equivalent to any amount of additional revenues received into the Louisiana Alligator Resource Fund from the state general fund or sources other than alligator-related fees established pursuant to this Title. Revenues received by the state pursuant to this Paragraph shall be distributed as provided in R.S. 56:266 and 279.

(b) Alligator hide tags shall be issued to licensed alligator hunters and licensed alligator farmers without charge and in accordance with the rules and regulations of the commission.

(3) REPEALED BY ACTS 1992, NO. 499, §2, EFF. JUNE 22, 1992, AND ACTS 1992, NO. 528, §2, EFF. JUNE 29, 1992.

D. Every resident alligator hunter, alligator farmer, or alligator parts dealer before shipping alligator parts out of state shall, in addition to satisfying regulations of the U.S. Department of Interior and the Louisiana Department of Health, affix to the shipment a label showing the following: (1) LDWF license number of the alligator parts dealer, alligator hunter or alligator farmer; (2) identify alligator parts as meat, head, feet, teeth or other; (3) provide name and address of shipper.

E. No fur, alligator, alligator skins, alligator eggs, or alligator parts intended for shipment out of state shall be accepted by any post office, express company, agent, or agent of any common carrier nor any agent thereof, unless there is attached to the shipment to each consignee one of the tags specified in Subsection C above or the labels specified in Subsection D above.

F. Violation of any of the provisions of this Section constitutes a class three violation.

Acts 1970, No. 550, §1. Amended by Acts 1981, No. 736, §1; Acts 1981, No. 837, §3; Acts 1981, No. 838, §1; Acts 1982, No. 730, §3; Acts 1991, No. 1041, §1, eff. July 26, 1991; Acts 1992, No. 499, §§1, 2, eff. June 22, 1992; Acts 1992, No. 528, §§1, 2, eff. June 29, 1992; Acts 1993, No. 294, §1, eff. Sept. 1, 1993; Acts 2012, No. 267, §2.



RS 56:254 - Repealed by Acts 1992, No. 499, 2, eff. June 22, 1992.

§254. Repealed by Acts 1992, No. 499, §2, eff. June 22, 1992.



RS 56:255 - Alligator records; inspections

§255. Alligator records; inspections

A. Every resident or nonresident buyer and every resident or nonresident dealer shall keep within the state a complete record on forms procured from or approved by the department of all purchases and sales made by him of whole alligators and alligator hides and skins, showing the number and kinds that were bought and sold, from whom purchased and to whom sold, the dates of purchases and sales, and when each purchase was made, giving all information to the department that it may require. All records, books, and memoranda of each resident alligator hunter, resident and nonresident buyer, and resident or nonresident dealer, shall be open at all times to the inspection of the duly authorized officer of the department who may inspect the skins on hand at any time and check and verify the books, records, and reports.

B. Every buyer or dealer having raw, green, undressed alligator hides in his possession shall file with the department within sixty days after the date of purchase, prior to shipping out of state, or prior to tanning, whichever comes first, a complete report, on forms procured from or approved by the department wherein is set forth in detail the number of raw, green, undressed alligator hides, with a detailed description thereof, then owned or held in possession as owner or agent by the person filing the report forms. The report shall contain the names and addresses of the persons from whom the hides were purchased and the place and date of purchase.

C. Violation of this Section constitutes a class three violation.

Acts 1970, No. 550, §1. Amended by Acts 1980, No. 591, §1; Acts 1981, No. 736, §1; Acts 1981, No. 837, §3; Acts 1981, No. 838, §1; Acts 1982, No. 730, §2; Acts 1990, No. 194, §1, eff. July 2, 1990; Acts 1992, No. 499, §1, eff. June 22, 1992.



RS 56:256 - Severance tax

§256. Severance tax

There is levied a severance tax on all skins or hides taken from any furbearing animals or alligators, within the state, payable to the state through the department by the fur trapper, alligator hunter, or alligator farmer shipping or taking his own catch out of state, or by the dealer, shipping skins or hides out of state or tanning fur pelts or alligator skins in the state, as follows: on beaver, bobcat, coyote, fox, muskrat, opossum, raccoon, ringtailed cat, skunk, or spotted skunk, one cent on each skin; mink, ten cents on each skin; nutria (Coypu), two cents on each skin; otter, twenty-five cents on each skin; alligator, twenty-five cents on each skin. Violation of this Section is a class two violation.

Acts 1970, No. 550, §1. Amended by Acts 1977, No. 344, §4; Acts 1981, No. 736, §1; Acts 1981, No. 837, §3; Acts 1981, No. 838, §1; Acts 1982, No. 730, §2; Acts 1992, No. 499, §1, eff. June 22, 1992.



RS 56:257 - Payment of tax by trappers, alligator hunters, and alligator farmers shipping or taking own catch out of state; shipping tags

§257. Payment of tax by trappers, alligator hunters, and alligator farmers shipping or taking own catch out of state; shipping tags

A. Every trapper shipping or taking his own catch of furs out of state is liable for the severance tax thereon, and shall apply to the department for official shipping tags, and remit the tax promptly at the time of shipment.

B. Every alligator hunter or alligator farmer shipping or taking his own catch of alligator skins out of state is liable for the severance tax thereon, and shall apply to the department for official shipping tags and forms, and remit the tax promptly at the time of shipment.

C. Violation of this Section constitutes a class two violation.

Acts 1970, No. 550, §1. Amended by Acts 1981, No. 736, §1; Acts 1981, No. 837, §3; Acts 1981, No. 838, §1; Acts 1992, No. 499, §1, eff. June 22, 1992.



RS 56:258 - Dealer records; payment of tax; confiscation of furs and skins

§258. Dealer records; payment of tax; confiscation of furs and skins

A. Every dealer shall maintain complete detailed records of the kind and number of furs purchased inside and outside of the state and of all such furs shipped out of the state or tanned within the state. Dealer records shall be completed and made available to the department for audit purposes within sixty days after the close of the trapping season. Dealers shall remit to the department or pay to the authorized representative thereof within ten days following an annual audit of the dealer's records the full amount of the tax due.

B. Every dealer shall maintain complete detailed records of the number of whole alligators and alligator skins purchased inside and outside the state and all alligator skins shipped out of state or alligator skins tanned within the state. Dealer records shall be completed and furnished to the department at the time of shipment or prior to tanning and dealer must concurrently remit the full amount of tax due.

C. Failure to pay the tax, as provided, subjects all pelts of Louisiana furbearing animals and alligator skins held by dealers to confiscation by order, general or special, of the department. Failure to maintain complete records and to pay the tax subjects any dealer to the full penalties provided and the immediate revocation of his license by the department. No license shall be issued to a dealer who has not paid the tax for the preceding year.

D. Violation of this Section constitutes a class three violation.

Acts 1970, No. 550, §1. Amended by Acts 1975, No. 255, §1; Acts 1980, No. 594, §1; Acts 1981, No. 837, §3; Acts 1982, No. 730, §2; Acts 1992, No. 499, §1, eff. June 22, 1992; Acts 1992, No. 528, §1, eff. June 29, 1992.



RS 56:259 - Open season; method of taking animals; prohibited devices; possession and sale of skins

§259. Open season; method of taking animals; prohibited devices; possession and sale of skins

A. The open season for taking nongame quadrupeds, in any area of one or more parishes shall be fixed by the commission. The commission may extend, curtail or prohibit the trapping in any area of the state each year.

B. The commission shall at its discretion open or close the season for the taking or possession of alligators by area within the state. The commission shall also prescribe methods of taking alligators and hours within which alligators may be taken.

C.(1) Nongame furbearing quadrupeds may be taken in the open trapping season, but only by properly licensed trappers, and only by means of a trap. Except as provided in Paragraph (2) of this Subsection, the use of dogs or of guns or other firearms, bows and arrows, gigs, spears, pitchforks, or other weapons or any like devices in hunting and taking nongame quadrupeds, or the use of explosives, chemicals, and smokes of any kind to drive furbearing quadrupeds out of their holes, dens, or houses is prohibited. Raccoons, nutria, and opossums may be taken for sport as provided for in R.S. 56:116.1, and nutria in open season may be taken additionally by the use of a standard .22 caliber rifle only between the hours of sunrise and sunset. Beaver may be taken as provided for in R.S. 56:105. This Subsection does not apply to the methods or means by which alligators may be taken.

(2) Notwithstanding the provisions of any other law to the contrary, dogs may be used during the taking of nutria between the hours of sunrise and sunset, except during deer season where still hunting only is allowed and during turkey nesting season as determined by the commission.

D. The taking of alligators is prohibited between the hours of sunset and sunrise. The taking of alligators out of season is prohibited.

E. Nothing contained in this Subpart shall deprive landowners and lessees of agricultural or forest lands or their agents, representatives, and employees, of their right to kill nutria and beaver as a pest without a license on agricultural or forest lands owned or leased by them or in residential areas, or in waterways and on the banks of waterways adjacent to the agricultural lands, except during open trapping season, a license shall be required. Nutria and beaver may be taken at any time and by any means in these areas except that nutria and beaver cannot be taken by use of a headlight and gun between the hours of sunset and sunrise.

F. No pelting during the closed trapping season shall be permitted at any time, except with department authorization. The sale of carcasses of nongame quadrupeds is prohibited during the closed trapping season, except with department authorization. The provisions of this Subsection do not apply to nongame quadrupeds raised on farms.

G. Licensed trappers may hold in captivity live nongame quadrupeds, except alligators, during the open trapping season. Such animals must have been acquired by legal trapping methods. Such animals held in captivity by a trapper must be released or pelted by the last day of the open trapping season. However, a licensed trapper may apply for a nongame quadruped breeder's or exhibitor's license, as provided for in R.S. 56:262.1, and continue holding such animals in captivity as long as the license has not expired. A licensed trapper, holding any live nongame quadrupeds except alligators, may offer for sale such live animals to any licensed nongame quadruped breeder or exhibitor during the open trapping season. During any such transaction, a bill of sale must be provided by the trapper to the nongame breeder or exhibitor and retained for a period of one year.

H. Violation of any of the provisions of this Section except for Subsections C, D, and F constitutes a class two violation. Violation of any of the provisions of Subsections C, D, or F constitutes a class four violation.

Acts 1970, No. 550, §1; Amended by Acts 1980, No. 596, §1; Acts 1981, No. 838, §1; Acts 1982, No. 730, §2; Acts 1988, No. 88, §1; Acts 1992, No. 499, §1, eff. June 22, 1992; Acts 1992, No. 528, §1, eff. June 29, 1992; Acts 1995, No. 154, §1; Acts 1997, No. 304, §1; Acts 1999, No. 71, §1; Acts 1999, No. 160, §1; Acts 2001, No. 226, §1.



RS 56:260 - Setting a trap, snare, net, or other device

§260. Setting a trap, snare, net, or other device

A. No person shall set any trap, capable of taking any nongame quadruped more than one day before the open trapping or alligator season, or permit such device to remain set after the closing day of the open season. All traps shall be run daily and all traps must be removed from the trapping grounds and alligator hunting areas the last day of open season.

B. Violation of this Section constitutes a class four violation.

Acts 1970, No. 550, §1. Amended by Acts 1977, No. 183, §2; Acts 1981, No. 837, §3; Acts 1982, No. 730, §2; Acts 1992, No. 528, §1, eff. June 29, 1992.



RS 56:261 - Possession; alligator eggs, live alligators, skins

§261. Possession; alligator eggs, live alligators, skins

A. No person shall take or possess the eggs of alligators, or alligators, or their skins in any parish of this state except as provided for by rules and regulations of the commission. Alligators or their skins shall be tagged as provided for by rules and regulations of the commission. The possession or sale of untagged wild harvested alligators or their skins is prohibited. Upon approval by the commission, a special permit shall be issued to take, possess, or sell the eggs of alligators or live alligators.

B. Violation of this Section constitutes a class four violation.

Amended by Acts 1950, No. 450, §1; Acts 1970, No. 550, §1; Acts 1981, No. 837, §3; Acts 1990, No. 194, §1, eff. July 2, 1990; Acts 1991, No. 578, §1; Acts 1992, No. 499, §1, eff. June 22, 1992.



RS 56:262 - Nongame quadrupeds; breeding, propagation, and exhibition

§262. Nongame quadrupeds; breeding, propagation, and exhibition

A. Whoever desires to engage in the business of raising and/or exhibiting imported or native nongame quadrupeds shall apply to the department for a license to do so. If it appears that the application is made in good faith, upon a payment of ten dollars, a nongame quadruped exhibitor license may be issued permitting the applicant to breed and/or exhibit such animals provided he meets rules and regulations of the department.

B. Whoever desires to engage in the business of raising, exhibiting, and selling imported or native nongame quadrupeds or collecting and selling wild alligator eggs shall apply to the department for a license to do so. If it appears that the application is made in good faith, upon payment of twenty-five dollars, a nongame quadruped breeder license may be issued permitting the applicant to breed, propagate, exhibit, and sell such animals alive or sell their parts; and to kill and transport them and sell their pelts, skins, or carcasses as hereinafter provided in this Section.

C. Nongame quadruped breeder and exhibitor licenses shall expire on the thirty-first of December of each year. On or before the first of December of each year, every licensee shall apply for a renewal of his exhibitor or breeder license. In conjunction with this application, or without application if not renewing the license, the licensee shall provide a report including all information as specified by the department.

D. Nongame quadrupeds raised on such licensed breeding farms may be sold alive or taken for their pelts, skins, or for food according to rules and regulations of the commission. All skins shall be tagged according to rules and regulations of the commission. The severance tax as fixed by law shall be paid before the raw pelts or alligator skins are shipped out of state, or tanned within the state, and a written affidavit as to the number and kinds shipped or tanned shall be furnished to the department as specified.

E. All nongame quadruped carcasses or parts intended for sale shall be shipped, transported, sold, or offered for sale according to commission regulations.

F. The department may issue a permit to a duly licensed breeder to take such wild animals as needed for use as breeding stock. The licensed breeder shall apply in writing, stating where the animals are to be taken, at what time, and in what numbers.

G. Whoever under the authority of this Section has in his lawful possession any such animal or parts thereof on such posted or fenced breeding area shall have a property right therein and shall be the owner thereof. Whoever enters the nongame quadruped farm or catches, takes, or molests such animals when the area has been posted or fenced according to law shall be punished as though the animals were ordinary domestic animals and subject to the property rights of the state of Louisiana.

H. The department may revoke the license of any person violating the provisions of this Section.

I. All other rules and regulations pertaining to the breeding, propagation, and sale of nongame quadrupeds shall be determined solely by the commission.

J. Violation of this Section constitutes a class three violation.

Added by Acts 1974, No. 121, §1. Amended by Acts 1981, No. 736, §1; Acts 1981, No. 837, §3; Acts 1981, No. 838, §1; Acts 1982, No. 730, §2; Acts 1990, No. 194, §1, eff. July 2, 1990; Acts 1991, No. 273, §1; Acts 1992, No. 499, §1, eff. June 22, 1992.



RS 56:263 - Alligator parts, buying and selling; license; reports; tagging

§263. Alligator parts, buying and selling; license; reports; tagging

A.(1) Each alligator parts dealer shall secure an alligator parts dealer license from the department before commencing business. The license shall be secured annually and shall be furnished upon the payment of fifty dollars.

(2) Each retailer purchasing for retail sale finished alligator parts made from parts other than hides shall secure a license from the department before commencing business. The license shall be secured annually and shall be furnished upon the payment of five dollars.

B.(1) Any licensed alligator hunter or farmer may sell alligator carcasses or parts, provided he completes an official alligator parts transaction form, furnished or approved by the department, for every alligator part transaction and provides each purchaser with a bill of sale. These forms shall be submitted to the department by the alligator hunter at the end of the calendar year and by the alligator farmer with his annual report which is due by December first of each year.

(2) Any alligator parts dealer purchasing alligator parts shall complete an official alligator parts purchase form for each purchase. Any alligator parts dealer selling alligator parts shall complete an official alligator parts sale form for each sale and provide each purchaser with a bill of sale. These parts transaction forms shall be furnished by the department and shall be submitted to the department annually, no later than June thirtieth.

(3) Any alligator parts retailer purchasing finished alligator parts shall maintain a bill of sale for each purchase for a period of six months after such purchase. These records shall be available for inspection by the department.

(4) The records of transactions involving alligator parts of alligator hunters, farmers, and parts dealers, shall be available for inspection by the department. Each parts dealer shall maintain complete records for a period of one year following any transaction.

C. All other rules and regulations pertaining to commerce in alligator parts shall be determined solely by the department.

D. Violation of this Section constitutes a class two violation.

Added by Acts 1977, No. 557, §2. Amended by Acts 1981, No. 837, §3; Acts 1984, No. 277, §1; Acts 1992, No. 499, §1, eff. June 22, 1992.



RS 56:264 - Scientific research

§264. Scientific research

The commission shall conduct scientific researches into the life habits of the nongame quadrupeds through technically trained officers and employees and, when practicable, give full publicity to such biological findings.

Acts 1970, No. 550, §1; Acts 1990, No. 194, §1, eff. July 2, 1990.



RS 56:265 - Trespass on marshlands to trap or hunt fur bearing animals

§265. Trespass on marshlands to trap or hunt fur bearing animals

No person shall go upon marsh or low prairie lands, or swamplands belonging to another, without the consent of the owner or of one authorized to grant consent; and there capture, catch, trap, take, shoot, or ensnare any alligator, mink, muskrat, nutria, otter or raccoon; nor attempt to commit, or be upon such lands for the purpose of committing, any such act; nor aid, assist, or abet another to commit or to attempt to commit any such act; nor conspire with another for any of such purposes. Violation of this Section is a class two violation.

Amended by Acts 1974, No. 141, §1; Acts 1981, No. 837, §3; Acts 1990, No. 194, §1, eff. July 2, 1990.



RS 56:266 - Louisiana Fur Public Education and Marketing Fund

§266. Louisiana Fur Public Education and Marketing Fund

A. Recognizing that the Louisiana fur industry is a vital aspect of Louisiana's coastal economic base and that in recent years worldwide fur markets and prices have been severely depressed creating extreme hardships not only for trappers, but also for coastal landowners, fur buyers, and fur dealers; and recognizing world trends questioning the consumptive utilization of wildlife species, and recognizing that these trends and economic conditions can have a severe impact on the fur industry; and recognizing the need to educate the public concerning fur trapping as sound wildlife management practice; and recognizing that the trapping of certain species of furbearers such as nutria and muskrat is the only realistic means for coastal landowners to effectively manage and protect over four million acres of invaluable coastal wetlands and protect adjacent agriculture; and recognizing that there is no cohesive, coordinated, and comprehensive effort to educate the public concerning the Louisiana fur industry or stabilize and strengthen domestic and international markets for Louisiana furs, the Legislature of Louisiana does hereby establish the Louisiana Fur Public Education and Marketing Fund.

B. Specific goals. (1) To educate the public regarding the need for trapping as a sound wildlife management tool and regarding the logic of managing furbearing species as renewable resources.

(2) To identify the current consumers of Louisiana furs.

(3) To identify present and potential Louisiana fur marketing problems, obstacles, and related significant issues.

(4) To strengthen existing markets and develop new markets and marketing strategies for raw and finished Louisiana fur products.

(5) To develop and implement an international advertising campaign to promote the utilization of raw and finished Louisiana fur products.

(6) To examine, evaluate, and make recommendations concerning any aspect of the fur industry including habitat management, harvest, and marketing which will enhance the future of the industry and perpetuate the conservation of these species.

C. The Louisiana Fur Advisory Council. (1) Pursuant to R.S. 36:605(B)(2), the secretary shall create the Louisiana Fur Advisory Council, which shall be within the Department of Wildlife and Fisheries. The Louisiana Fur Advisory Council shall be responsible for reviewing and approving recommended procedures and programs to be funded from the Louisiana Fur Public Education and Marketing Fund to ensure that any monies from the funds are expended for the specific goals of the council.

(2) This council shall be composed of nine members of which seven shall be appointed by the secretary.

(a) The individuals appointed by the secretary to this council shall represent a cross section of trappers and coastal landowners as follows:

(i) One member of the council shall represent trappers from north Louisiana.

(ii) One member shall represent trappers from southwest Louisiana.

(iii) One member shall represent trappers from southeast Louisiana.

(iv) One member shall represent trappers statewide.

(v) Three members shall represent coastal landowners.

(b) One member of the council shall be designated by the speaker of the House of Representatives and another member shall be designated by the president of the Senate.

(3) The secretary may appoint members recommended by the Louisiana Trappers and Alligator Hunters Association, which may submit nominations, in writing, to the secretary.

(4) The secretary or his designee shall be an ex officio member of said council and shall be present at all official meetings.

(5) All members of the council shall serve four-year terms.

D. Appropriations. (1) All revenues received by the state from license fees imposed on trappers as required in R.S. 56:251(A)(1) shall be credited to the Bond Security and Redemption Fund. After a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the state treasurer is authorized and directed to transfer annually the amount of twenty dollars for each resident trapping license sold and one hundred forty-five dollars for each nonresident trapping license sold, from revenues derived from the sale of said licenses, into a special fund designated as the Louisiana Fur Public Education and Marketing Fund.

(2) The state treasurer shall invest the monies in this fund in the same manner as monies in the state general fund. Any surplus monies remaining to the credit of the fund, after all appropriations of the preceding fiscal year have been made, shall remain to the credit of the fund. The state treasurer shall prepare and submit to the department on a quarterly basis a printed report showing the amount of money contained in the fund from all sources.

(3) Any amounts earned through investment of the monies in the fund shall remain to the credit of the fund and shall not revert to the state general fund.

E. Expenditures. (1) The monies made available by the legislature from the fund as provided in this Section or from any other source shall be used solely for the programs, purposes, and specific goals enumerated in this Section.

(2) The Department of Wildlife and Fisheries shall maintain records of the sources of money received and the purposes therefor, as well as the person or persons to whom money is paid and the purpose therefor. Vouchers or receipts shall be kept for all money paid out. Money appropriated or otherwise made available to the department for authorized purposes shall be withdrawn from the treasury on warrant of the secretary of the department.

(3) The Department of Wildlife and Fisheries, in utilizing surplus monies from the Louisiana Fur Public Education and Marketing Fund shall contract only upon recommendation of the Louisiana Fur Advisory Council, for any services relating to the specific goals enumerated in this Section. The secretary is hereby authorized and empowered to carry out any and all contracts entered into in order to achieve these goals.

F. Annual Reports. The Department of Wildlife and Fisheries shall make a written operating report to the legislature at the end of each fiscal year. This report shall contain a summary of revenues received, expenditures made, and the status of achievement of specific goals. This report shall be submitted to the House Committee on Natural Resources and Environment and the Senate Committee on Natural Resources by the end of the calendar year.

Acts 1986, No. 455, §1, eff. July 2, 1986; Acts 1991, No. 1041, §1, eff. July 26, 1991; Acts 2005, No. 219, §1; Acts 2008, No. 272, §2; Acts 2008, No. 580, §7; Acts 2012, No. 153, §1.



RS 56:267 - Repealed by Acts 1958, No. 135, 2.

§267. §§267-273 repealed by Acts 1958, No. 135, §2.



RS 56:274 - Blank]

§274. [Blank]



RS 56:275 - Repealed by Acts 1958, No. 135, 2.

§275. §§275, 276 repealed by Acts 1958, No. 135, §2.



RS 56:278 - Louisiana Alligator Advisory Council

§278. Louisiana Alligator Advisory Council

A. The Louisiana Alligator Advisory Council is hereby created in the Department of Wildlife and Fisheries. The Louisiana Alligator Advisory Council shall be responsible for reviewing and approving recommended marketing, research, and educational programs to be funded from the Louisiana Alligator Resource Fund to ensure that any monies from the funds are expended for the specific goals of the council.

B. This council shall be composed of members appointed by the secretary as follows:

(1) Three members of the council shall be licensed alligator hunters appointed from a list of five nominations from the Louisiana Trappers and Alligator Hunters Association. The nominees shall have held licenses for the preceding three hunting seasons. One member shall be appointed to represent the area of the state north of United States Highway 90, one member shall be appointed to represent the area of the state south of United States Highway 90 and east of the Atchafalaya River, and one nominee shall be appointed to represent the area of the state south of United States Highway 90 and west of the Atchafalaya River.

(2) Three members shall be licensed farmers appointed from a list of five nominations from the Louisiana Alligator Farmers and Ranchers Association. The nominees shall have held licenses for the preceding three years.

(3) Three members shall be appointed from a list of five nominations from the Louisiana Landowners Association. The nominees shall all own or manage land located in the coastal zone. One member shall be appointed to represent the area of the coastal zone east of Bayou Lafourche, one member shall be appointed to represent the area of the coastal zone between Bayou Lafourche and the parish line between Iberia Parish and Vermilion Parish, and one member shall be appointed to represent the area of the coastal zone west of the parish line between Iberia Parish and Vermilion Parish.

(4) The secretary or his designee shall be an ex officio member of said council and shall be present at all official meetings.

C. A vacancy created whether by reason of death, resignation, expiration of term, or any other cause of a member of the council shall be filled in the same manner as provided in Subsection B of this Section.

D.(1) The members of the council initially appointed shall, at their first meeting, determine by lot their terms of office, which terms shall commence immediately upon their appointment and shall expire, respectively, as follows: one member from each of the nominating authorities in two years, one member from each of the nominating authorities in four years, and one member from each of the nominating authorities in six years, from the first day of July immediately succeeding such appointment. Thereafter all terms shall be six years.

(2) No member shall succeed himself after completion of a six-year term but may be reappointed after not serving on the council for six years. However, if a person has been appointed to fill less than one-half of an unexpired term, such person shall be eligible to serve consecutively an additional six-year term in addition to such partial term.

Acts 2008, No. 272, §2.



RS 56:279 - Louisiana Alligator Resource Fund

§279. Louisiana Alligator Resource Fund

A. Recognizing that the Louisiana alligator industry is a vital aspect of Louisiana's economic base and that in recent years worldwide markets and prices have expanded at a tremendous rate; and recognizing the rapid expansion of Louisiana alligator farming industry statewide; and recognizing the uniqueness of the state's alligator farming industry, one state agency, the Department of Wildlife and Fisheries, has provided the impetus for inception and development of the total alligator conservation program; and recognizing the many beneficial influences that Louisiana's alligator program has had on crocodilian conservation worldwide; and recognizing world trends questioning the consumptive utilization of wildlife species, and recognizing that those trends, by adversely affecting economic conditions, could have a severe impact on the alligator industry; and recognizing that raw and finished alligator skins and products are largely consumed outside the United States; and recognizing the need to educate the public concerning alligator hunting as a sound wildlife management practice; and recognizing the urgent need to support the alligator industry with a comprehensive research and development program; and recognizing the need to staff and fund the Department of Wildlife and Fisheries with adequate personnel in order to service this industry's needs, the Legislature of Louisiana does hereby establish the Louisiana Alligator Resource Fund within the Louisiana Wildlife and Fisheries Conservation Fund. The Alligator Resource Fund is intended to help defray the cost of alligator programs within the office of wildlife of the Department of Wildlife and Fisheries.

B. The specific goals of this Section are:

(1) To provide salaries and financial support including associated indirect cost for the following positions, to provide a minimum of two full-time technical positions (biologists) and eight nontechnical positions such as computer operators, secretaries, and wildlife specialists existing within the office of wildlife of the Department of Wildlife and Fisheries.

(2) To assist with funding for law enforcement activities associated with the alligator farm industry when surplus funds are available and recommended by the Louisiana Alligator Advisory Council.

(3) To assist with funding marketing programs recommended by the Louisiana Alligator Advisory Council when surplus funds are available.

(4) To actively fund research on all aspects involved with alligator conservation and to develop the techniques needed to enhance the commercial alligator industry.

(5) To assist in funding management of the alligator population through proper management, harvest, and farm facility management.

C.(1) Except as otherwise provided by law, all revenues received by the state from the sale of licenses as provided in R.S. 56:251(A)(2), from tag fees imposed on alligator hunters, alligator farmers, alligator shipping label fees on the sale of alligators, all revenues derived from the sale of alligators, alligator skins, or alligator eggs harvested from department-administered lands, all fees derived from alligator lottery harvest programs on department-administered lands and public waters, and all revenues derived from any other alligator-related fees and from the severance tax on alligator skins provided for in R.S. 56:256 shall be credited by the state treasurer to a special fund designated as the "Louisiana Alligator Resource Fund" after those revenues have been deposited in the Bond Security and Redemption Fund. Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state that become due and payable within each fiscal year, the treasurer, prior to placing such funds in the state general fund, shall pay into the Louisiana Alligator Resource Fund an amount equal to the revenues generated from collection from those sources provided for in this Section and other sources as provided by law.

(2) The state treasurer shall invest the monies in this fund in the same manner as monies in the state general fund. Any surplus monies remaining to the credit of the fund, after all appropriations of the preceding fiscal year have been made, shall remain to the credit of the fund. The state treasurer shall prepare and submit to the department on a quarterly basis a printed report showing the amount of money contained in the fund from all sources.

(3) Any amounts earned through investment of the monies in the fund shall remain to the credit of the fund and shall not revert to the state general fund.

D.(1) The monies made available by the legislature from the fund as provided in this Section or from any other source shall be used solely for the programs, purposes, and specific goals enumerated in this Section.

(2) The Department of Wildlife and Fisheries shall maintain records of the sources of money received and the purposes therefor, as well as the person or persons to whom money is paid and the purpose therefor. Vouchers or receipts shall be kept for all money paid out. Money appropriated or otherwise made available to the department for authorized purposes shall be withdrawn from the treasury on warrant of the secretary of the department.

(3) The Department of Wildlife and Fisheries in utilizing monies from the fund shall contract, only with the approval of the Louisiana Alligator Advisory Council, for any services relating to specific goals enumerated in this Section. The secretary is hereby authorized and empowered to carry out any and all contracts entered into in order to achieve these goals.

E. The Department of Wildlife and Fisheries shall make a written operating report to the legislature at the end of each fiscal year. This report shall contain a summary of revenues received, expenditures made, and the status of achievement of specific goals. This report shall be submitted to the House Committee on Natural Resources and Environment and the Senate Committee on Natural Resources by the end of the calendar year.

Acts 1991, No. 1041, §1, eff. July 26, 1991; Acts 1993, No. 294, §1, eff. Sept. 1, 1993; Acts 2008, No. 272, §2; Acts 2008, No. 580, §7; Acts 2012, No. 131, §1.



RS 56:280 - White or albino alligators; taking from the wild; prohibition; penalties; notification to alligator hunters

§280. White or albino alligators; taking from the wild; prohibition; penalties; notification to alligator hunters

A. Recognizing that the Louisiana alligator is an important and integral aspect of a vast and complex ecological system, it shall be the policy of the state that those extremely rare species of alligator whose color substantially deviates from the norm shall be especially protected.

B.(1) No person shall, whether intentionally or unintentionally, take from the wild any alligator that is white or albino.

(2) Subject to the rules and regulations promulgated by the department:

(a) Landowners or licensed alligator farmers or ranching operations, may take the alligator from the wild for its own protection.

(b) Any alligator eggs in the possession of or collected by a licensed alligator farmer or ranching operation which are hatched and contain white or albino alligators may, with prior approval of the department, remain in the possession of such licensed operators.

(3) All such instances of possession shall be reported immediately to the department.

(4) The disposition of white or albino alligators which have been reported to the department under the provisions of this Subsection shall be established by rules and regulations. Any person who unintentionally takes from the wild any alligator that is white or albino which is taken by the state shall be paid just compensation therefor by the state.

C. Any person who unintentionally takes from the wild any alligator that is white or albino by hook and line shall immediately report its presence and location to the department, whether the alligator is dead or alive.

D. It shall be a violation of this Section if any person intentionally takes from the wild any alligator that is white or albino by means of a long or compound bow and barbed arrow, firearm, or by any other means. In addition to the penalties imposed by Subsection E of this Section, any such person who violates the provisions of this Subsection shall immediately report the alligator's presence and location to the department, whether the alligator is dead or alive.

E. Whoever violates any provision of this Section shall be subject to a fine of not less than ten thousand dollars and imprisoned for not less than six months or more than twelve months, or both. For any subsequent violation of this Section, there shall be a fine of not less than ten thousand dollars imposed and imprisonment for not less than two years.

F. It shall be the responsibility of the department to provide notice to all alligator hunters of the provisions of this Section, both orally and in writing, at the time they apply for a resident or nonresident alligator hunter's license.

Acts 1992, No. 644, §1, eff. July 2, 1992.

{{NOTE: SEE ACTS 1992, NO. 644, §2.}}



RS 56:281 - Nutria control cost-sharing; statement of intent

SUBPART B. NUTRIA CONTROL

§281. Nutria control cost-sharing; statement of intent

Recognizing the escalating deterioration of the state's fragile coastal wetlands due to an overpopulation of furbearing nutria, and recognizing the economic importance of the nutria to the Louisiana fur industry, the Department of Wildlife and Fisheries, in accordance with the Wetlands Conservation and Restoration Plan, is authorized to enter into cooperative endeavor agreements which establish a cost-sharing program as an economic incentive to trappers and coastal landowners in those areas of the state experiencing damage or loss of coastal lands due to the overpopulated nutria.

Acts 1990, No. 552, §1, eff. July 1, 1990.



RS 56:282 - Powers and duties of the secretary

§282. Powers and duties of the secretary

In carrying out the purposes of the program authorized by R.S. 56:281, the secretary may do the following:

(1) Enter into cooperative endeavors with qualifying coastal landowners which provide for cost-sharing agreements with such coastal landowners to provide financial incentives for the trapping of nutria on land owned by them.

(2) Determine, upon application by coastal landowners, which of the lands owned by such landowners are eligible for such financial incentives.

(3) Have the responsibility for planning, administration and program management, and for monitoring the results of the program authorized by this Subpart.

(4) Adopt and promulgate such rules and regulations, pursuant to the Administrative Procedure Act, as necessary to implement this program in order to trap and control overpopulated nutria contributing to coastal wetland loss.

Acts 1990, No. 552, §1, eff. July 1, 1990.



RS 56:283 - Cooperative agreements; cost-sharing

§283. Cooperative agreements; cost-sharing

A. The secretary may enter into cooperative endeavor agreements with coastal landowners who qualify to participate in the program, whereby the following economic incentives are paid to trappers who have agreed to trap nutria on land of the coastal landowners which is experiencing damage or loss of coastal wetlands because of overpopulation by nutria, all on the following cost sharing basis.

B. Each coastal landowner experiencing such nutria problems and desiring to participate in the program shall submit to the department such information as the department may require concerning nutria destruction on his land and shall provide such security as the secretary may require to insure payment by him to the trapper of his portion of the economic incentive provided in Subsection C of this Section.

C. The cooperative endeavor agreement shall provide for cost sharing in that there shall be an additional one dollar economic incentive paid to trappers under contract with qualifying coastal landowners per nutria with a pelt of marketable fur trapped and sold from those lands of the coastal landowner which are experiencing damage or loss because of nutria overpopulation, as determined by the secretary. The state, on a one to one match, shall pay fifty cents of the one dollar incentive per nutria trapped and sold, and the coastal landowner shall pay the remaining fifty cents, directly to the trapper for trapping services. The agreements shall provide that this cost-sharing program shall remain in effect and payments thereunder shall be made only as long as the average market price which the secretary determines will be paid to the trapper does not exceed four dollars per nutria pelt.

Acts 1990, No. 552, §1, eff. July 1, 1990.



RS 56:284 - Annual proposal; cost-sharing; purpose

§284. Annual proposal; cost-sharing; purpose

A. The secretary may annually submit a proposal to provide cost-sharing incentives to nutria trappers on lands determined to be eligible under R.S. 56:282 for approval by the Wetlands Conservation and Restoration Authority, not to exceed fifty thousand dollars annually. If approved, only that portion of the economic incentives paid to trappers on eligible lands may be funded using monies from the Wetlands Conservation and Restoration Fund. No other costs associated with the program shall be borne by the Wetlands Conservation and Restoration Fund.

B. The purposes of this program shall be consistent with the purposes set forth in the Wetlands Conservation and Restoration Plan.

Acts 1990, No. 552, §1, eff. July 1, 1990.



RS 56:291 - Feeding of wild bears prohibited

SUBPART C. WILD ANIMAL MANAGEMENT

§291. Feeding of wild bears prohibited

No person shall intentionally feed or attempt to feed a wild bear. The provisions of this Section shall not prohibit legal baiting of deer. The first violation of this Section by any person shall result in the issuance of a warning ticket only. Any subsequent violation by the same person shall be a class two violation. The Wildlife and Fisheries Commission is authorized to promulgate, under the Administrative Procedure Act, rules and regulations for the administration and enforcement of this Section.

Acts 2004, No. 164, §1.



RS 56:301 - Definitions

PART VI. FISHING AND FISH INDUSTRY LICENSING

SUBPART A. GENERAL PROVISIONS

§301. Definitions

A. "Fish", as used in this Part, means all fish as defined in R.S. 56:8, except in no case shall it apply to any quadruped as defined in this Title.

B. Unless specifically provided for otherwise, the term "person", for any person required to be licensed pursuant to this Part shall mean an individual and shall not include any type of association, corporation, partnership, or other type of legal entity recognized by law.

C. The term "hook and line", as used in this Part, means any device used for taking fish, consisting of a hook attached to any type of line or wire. This includes but is not limited to trotlines, a rod with or without a reel, a fishing pole, a trolling line, a handline, a bait casting apparatus, a fly casting apparatus, and the device known as a yo-yo.

Acts 1986, No. 904, §1.

NOTE: SEE ACTS 1986, NO. 904, §5.



RS 56:301.1 - License requirements; possession; nontransferability

§301.1. License requirements; possession; nontransferability

A. Persons taking fish, whether recreationally or commercially, and persons involved in the fish industry, including wholesale/retail dealers and transporters, and vessels involved in the fish industry must be licensed in accordance with this Part.

B. Persons and vessels engaged in an activity for which a license is required must have in their immediate possession and, in the case of a vessel on board the vessel, a valid, original license and shall show such license upon demand to a duly authorized agent of the department.

C. Licenses are valid in any parish and on any day of the year.

D. Except as provided in this Part, licenses cannot be assigned or transferred to, or used by, any other person or vessel than to whom issued. An officer authorized to enforce the provisions of this Part shall take possession of any license found in the possession of any person or vessel other than the one to whom issued and shall deliver it to the department for cancellation. The license is thereupon void.

Acts 1986, No. 904, §1.

{{NOTE: SEE ACTS 1986, NO. 904, §5.}}



RS 56:301.2 - Application requirements; proof of residency; material misstatements; fees for certain alien individual licenses

§301.2. Application requirements; proof of residency; material misstatements; fees for certain alien individual licenses

A. The following applies to all licenses required by this Part:

(1) No license may be issued until all information requested on the application is supplied to the issuing agent. When a license application requires the submission of an income tax return, sufficient proof of the accuracy of the return may be by notarized affidavit of the preparer of the return. The affidavit shall include language certifying that the information in the return is complete and accurate.

(2) Forms of acceptable payment for licenses shall be determined by the department.

(3) No resident license may be issued prior to proof of Louisiana residency by the applicant.

(4) The issuance of a license is conditional upon validation of all information on the application. If the department finds any material misstatement of fact regarding the residency of the applicant or the ownership of the vessel for which application is made, the license is void and shall be immediately surrendered to an agent of the department.

B. The license fee for an alien individual for licenses required in Subparts C, D, E, F, G, and I of this Part shall be two times the cost of a similar nonresident license.

Acts 1986, No. 904, §1; Acts 1997, No. 1413, §1, eff. July 15, 1997; Acts 1999, No. 177, §1.

{{NOTE: SEE ACTS 1986, NO. 904, §5.}}



RS 56:301.3 - Applicability to other fishing laws

§301.3. Applicability to other fishing laws

This Part applies solely to licensing and shall not, in any manner, grant fishing privileges greater than those stated in this Part or in any other Section of this Title.

Acts 1986, No. 904, §1.

{{NOTE: SEE ACTS 1986, NO. 904, §5.}}



RS 56:301.4 - Records; confidentiality

§301.4. Records; confidentiality

A. All information obtained pursuant to the licensed recordkeeping provisions of this Part shall be used for the equitable and efficient administration and enforcement of the laws pertaining to the fisheries resources of the state and for conservation and management purposes.

B. The department shall draft regulations, prescribing procedures to preserve the confidentiality of all fisheries dependent data, information, or statistics submitted or collected pursuant to the provisions of this Section, for approval by the Wildlife and Fisheries Commission and promulgation in accordance with the Administrative Procedure Act. These regulations shall provide for compliance with all procedures set forth by the United States Department of Commerce, or any of its agencies or instrumentalities, for the confidentiality of fishing statistics collected from individuals or firms by that department, its agencies, or instrumentalities.

Acts 1986, No. 904, §1; Acts 1991, No. 234, §1.



RS 56:301.5 - Commission rules and regulations

§301.5. Commission rules and regulations

The commission may promulgate rules and regulations concerning any aspect of licensing not specifically provided for in this Part.

Acts 1986, No. 904, §1.

{{NOTE: SEE ACTS 1986, NO. 904, §5.}}



RS 56:301.6 - Special licenses and permits

§301.6. Special licenses and permits

A person taking or possessing fish with a permit or license pursuant to R.S. 56:17, 318, 319, 412, 571, or any other Section of the laws of Louisiana, and unless otherwise prohibited by law, may be required to be licensed pursuant to this Part. A decision to require licensing shall be made at the sole discretion of the secretary.

Acts 1986, No. 904, §1.

{{NOTE: SEE ACTS 1986, NO. 904, §5.}}



RS 56:301.7 - Dedication of proceeds of licenses

§301.7. Dedication of proceeds of licenses

A. Proceeds from all recreational licenses issued under Subpart B of this Part are dedicated to the Conservation Fund and shall be expended by the department for the purpose of maintaining fish hatcheries, sanctuaries, and in the general work of the enforcement of its laws by the department except that proceeds received from the sale of licenses issued for the taking of saltwater finfish shall be expended for the purpose of supporting research, management, and administration of saltwater finfish by the saltwater finfish section of the seafood division and except that proceeds from the sale of freshwater trout licenses shall be expended for the purpose of supporting the stocking, management, and administration of the freshwater trout program by the fisheries section of the freshwater fish division.

B. Proceeds from commercial licenses issued under Subparts C, D, E, and G of this Part are dedicated to the Conservation Fund and shall be expended by the department for the purpose of propagating and developing the fish industry, for fish cultural purposes, and in the general work of the department except that proceeds received from the sale of licenses issued for the taking or selling of saltwater finfish shall be expended for the purpose of supporting research, protection, management, and administration of saltwater finfish by the marine fisheries division and the enforcement division.

C. Proceeds from commercial licenses issued under Subpart F of this Part are dedicated to the Conservation Fund and shall be expended by the department for the purpose of development and administration of the dealer receipt forms program.

Acts 1986, No. 904, §1; Acts 1990, No. 455,§1; Acts 1997, No. 376, §1.

{{NOTE: SEE ACTS 1986, NO. 904, §5.}}



RS 56:301.8 - Nonresident recreational fishermen; possession of license; penalty

§301.8. Nonresident recreational fishermen; possession of license; penalty

A. Nonresident recreational fishermen engaged in an activity for which a license is required must have in their immediate possession a valid, original license and shall present such license upon demand to a duly authorized agent of the department.

B. Violation of this Section shall constitute a class two violation, unless a higher class is otherwise specified by law.

Acts 1993, No. 246, §1.



RS 56:301.9 - Issuance of commercial licenses via Internet transactions

§301.9. Issuance of commercial licenses via Internet transactions

Notwithstanding the provisions of R.S. 56:303(D), specifically, and any other provision of law to the contrary, the department may promulgate rules and regulations authorizing application and payment via the Internet for commercial licenses issued under the provisions of this Part. Such licenses applied and paid for via an Internet transaction may be issued to the person who held that same license in the immediately preceding license year. The rules shall designate the commercial licenses available for application and purchase via the Internet and may impose a fee not to exceed two dollars per license for use of such application and payment system. The fee shall be used by the department for costs necessary to develop and operate the application and payment system and shall be in addition to any license or transaction fee imposed by a contractor that has been hired by the department to operate the system. The rules shall also specify the payment methods to be used by the system.

Acts 2012, No. 61, §1.



RS 56:301.10 - Louisiana Finfish Task Force

§301.10. Louisiana Finfish Task Force

A. There is hereby established the Louisiana Finfish Task Force to study and monitor the finfish industry and to make recommendations to the Wildlife and Fisheries Commission, the Department of Wildlife and Fisheries, and other state agencies for the maximization of benefit from that industry for the state of Louisiana and its citizens.

B. The task force shall be composed as follows:

(1) The governor or his designee.

(2) Three members appointed by the secretary of the Department of Wildlife and Fisheries as follows:

(a) One member who is a fisheries biologist.

(b) One member who is an enforcement agent.

(c) One member who is an economist.

(3) The commissioner of the Department of Agriculture and Forestry or his designee.

(4) The secretary of the Louisiana Department of Health or his designee.

(5) Three members and three alternate members appointed by the governor each of whom shall possess a commercial fisherman's license with a "certified" endorsement pursuant to R.S. 56:303(E), with three to be selected from a list of six nominees submitted by the Louisiana Shrimp Association and three to be selected from a list of six nominees submitted by the Delta Commercial Fisheries Association.

(6) One member appointed by the governor who is an active Louisiana dock buyer of finfish.

(7) Three members and three alternate members appointed by the governor each of whom shall possess recreational freshwater and saltwater fishing licenses, with four to be selected from a list of eight nominees submitted by the Coastal Conservation Association Louisiana and two to be selected from a list of four nominees submitted by the Louisiana Chapter of the Bass Anglers Sportsman Society (B.A.S.S.).

(8) One member of the Senate appointed by the president of the Senate.

(9) One member of the House of Representatives appointed by the speaker of the House of Representatives.

C. The members appointed pursuant to the provisions of Paragraphs (B)(l) through (4) of this Section shall be nonvoting members. In addition, they shall not be considered members of the task force for determination of the number of members necessary for a quorum and for establishing the presence of a quorum.

D. The task force shall adopt bylaws under which it shall operate, and five voting members of the task force shall constitute a quorum sufficient to conduct meetings and business of the task force. The governor shall appoint the chairman of the task force for a period of one year, and thereafter the task force shall elect a chairman from its membership and may seek and receive assistance from universities within the state in the development of methods to increase production and marketability of finfish. The members of the task force shall serve without compensation; however, the task force may receive the same reimbursement of travel expenses for attending the meetings as is allowed for other state employees' travel, except all legislative members of the commission shall receive the same per diem and travel allowance for attending meetings of the task force or any meeting thereof as is normally provided for members of the legislature.

E. The task force is hereby charged with responsibility to do the following:

(1) Coordinate efforts to increase finfish production and marketability.

(2) Provide for the study of the decline in finfish marketability and market price, provide for the study of the impacts of imported finfish on the domestic market, assist in the development of a state finfish inspection program, assist in the development of a Louisiana finfish certification and branding program, and make recommendations to the Wildlife and Fisheries Commission, the Department of Wildlife and Fisheries, the Department of Natural Resources, the Department of Agriculture and Forestry, and the Louisiana Department of Health for implementation of policies to help enhance the domestic finfish industry.

(3) Make recommendations with respect to issues pertaining to the finfish industry and finfish production to the various state agencies charged with responsibility for differing elements of the finfish industry in this state, including the Department of Wildlife and Fisheries, the Department of Natural Resources, the Coastal Protection and Restoration Authority, the Louisiana Department of Health, the Department of Agriculture and Forestry, and the legislature.

(4) Develop markets and marketing strategies for the development and expansion of markets for finfish harvested from Louisiana waters.

(5) Represent the interests of the Louisiana finfish industry before federal and state administrative and legislative bodies on issues of importance to the Louisiana finfish industry.

(6) Contract for legal services to represent the interests of the Louisiana finfish industry in judicial, administrative, and legislative proceedings.

(7) Perform any acts deemed necessary and proper to carry out its duties and responsibilities.

Acts 2014, No. 208, §2; Acts 2016, No. 430, §7.



RS 56:302 - Recreational fishing license; recreational gear

SUBPART B. RECREATIONAL FISHERMEN

§302. Recreational fishing license; recreational gear

A. A recreational fisherman must purchase a basic recreational fishing license to use the following gear or to possess fish on the fishing grounds which have been caught for recreational purposes:

(1) Hook and line

(2) Bow and arrow

(3) A barbless spear, or a multi-pronged barbed gig

(4) Castnets with a radius not to exceed eight feet six inches

(5) Frog gigs or catchers

(6) Scuba gear

B. In addition to a basic recreational fishing license, a recreational fisherman over the age of sixteen years using any gear listed in R.S. 56:302.3 must purchase a recreational gear license as provided therein. Anyone under the age of sixteen years shall not be required to purchase or possess a gear license. However, any person using crawfish nets, dip nets, landing nets, minnow traps, crab nets, or crab lines for the purpose of taking fish for recreational purposes shall not be required to purchase or possess a basic recreational fishing license or be required to purchase a gear license.

C. A fisherman taking fish for sale, using any legal gear listed in R.S. 56:305, or legally taking fish in excess of any limitation as to size, length, or quantity for recreational fishermen must purchase a commercial fisherman's license, commercial gear license, and vessel license if applicable. This includes recreational fishermen taking fish using any gear listed in R.S. 56:305 for which a recreational gear license cannot be obtained pursuant to R.S. 56:302.3 and fishermen taking fish for sale using any legal gear.

D, E. Repealed by Acts 2000, 2d Ex. Sess., No. 1, §4, eff. June 26, 2000.

Acts 1986, No. 904, §1; Acts 1990, No. 455, §1; Acts 1991, No. 523, §1; Acts 1991, 871, §1; Acts 1992, No. 54, §1; Acts 1999, No. 1207, §1; Acts 2000, 2d Ex. Sess., No. 1, §4, eff. June 26, 2000; Acts 2004, No. 460, §1.

NOTE: SEE ACTS 1986, NO. 904, §5.



RS 56:302.1 - Annual license; temporary license; fees; saltwater fee; exemptions

§302.1. Annual license; temporary license; fees; saltwater fee; exemptions

A. The cost of the annual basic recreational fishing license is nine dollars and fifty cents for residents and sixty dollars for nonresidents, except that residents using a rod or fishing pole, hook and line, without a reel and without using artificial bait shall pay two dollars and fifty cents per year; however, any person required by this Part to possess a basic two dollars and fifty cents license shall be subject to a maximum fine of five dollars for not possessing the license as herein required, and there shall be no court costs associated with the fine.

B.(1) In lieu of the basic recreational fishing license, nonresidents may purchase a temporary basic recreational freshwater fishing license for a fee of five dollars per day.

(2) The revenues generated from the license fee imposed under this Subsection shall be deposited in the Wildlife and Fisheries Conservation Fund and shall be dedicated exclusively to the operation of the enforcement division.

C.(1)(a) In addition to the annual basic recreational fishing license, any person fishing in the saltwater areas of the state defined in R.S. 56:322 must purchase a saltwater license. The fee for the annual saltwater license is five dollars and fifty cents for residents and thirty dollars for nonresidents. As a condition of the application for and the granting of the saltwater license, all saltwater finfish caught or transported by the license holder while the license is in effect are presumed to have been taken in the waters of Louisiana.

(b) In lieu of purchase of an annual basic recreational fishing license and an annual saltwater license, a nonresident may purchase a temporary saltwater license valid for the number of days specified by the purchaser at a fee of seventeen dollars and fifty cents per day. Such license shall enable the nonresident to fish in the saltwater areas of the state for the period of time indicated on the license.

(c) Between June 1, 2014, and May 31, 2018, in addition to the fee required by Subparagraph (a) of this Paragraph for purchase of a saltwater fishing license, there shall be an additional fee of seven dollars and fifty cents to be paid for each license purchased by a resident that shall be credited to the Saltwater Fish Research and Conservation Fund, R.S. 56:10(B)(1)(g).

(2)(a) Repealed by Acts 2009, No. 22, §2, eff. June 12, 2009.

(b) A person fishing with a licensed charter guide on board the vessel may purchase a charter passenger fishing trip license at a fee of five dollars. Such license shall be valid for three consecutive days.

(c) In addition to the fee contained in Subparagraph (b) of this Paragraph, a person fishing with a licensed charter guide on board the vessel shall pay a five dollar fee which shall be deposited into the Conservation Fund as provided in R.S. 56:10(B)(1)(f), and which shall be used by the department for promotion of the charter boat industry, protection of the fishery, and to provide for administrative costs of the fund. Such fees are to be expended for such purposes through the Louisiana Charter Boat Association.

(d)(i) A resident who is totally and permanently disabled and receiving a disability benefit from the federal social security system or a disability retirement income from a retirement system whose members are exempt from federal social security, either pursuant to the Railroad Retirement Insurance Act, 45 U.S.C. §231, or because they are employees of a state or a political subdivision of the state that has not voluntarily agreed to participate in federal social security under 42 U.S.C. §418, may purchase a basic recreational fishing license for a fee of two dollars and fifty cents and a saltwater license for a fee of two dollars and fifty cents.

(ii) A letter from the federal social security administration or retirement system granting disability benefits shall be required at time of purchase, along with proper identification. Such letter shall be evidence of qualification for the reduced fee provided for in this Subparagraph.

(3) The saltwater license is not required for residents possessing a two dollars and fifty cents basic recreational fishing license and using only a rod or fishing pole, hook and line, without a reel and without using artificial bait.

(4) The saltwater license must be purchased and the fee paid irrespective of any agreement or provision of law not specifically waiving the license or fee. The required saltwater angling license shall not preclude a person from fishing for freshwater species of fish south of the designated saltwater line described in R.S. 56:322(A) or in saltwater lakes and bodies of water designated in R.S. 56:322(B). A person may take or possess in such designated saltwater areas, without a saltwater angling license, any freshwater species of fish in any number not otherwise prohibited by law, provided the person possesses a valid fishing license as otherwise required by law. For the purpose of enforcement, the department shall determine by rule which species of fish shall be classified as a freshwater species and which shall be classified as a saltwater species. Any person, without a valid saltwater angling license, that takes a saltwater species of fish as classified by the department from a designated saltwater area shall return such fish immediately to the waters from which taken without avoidable injury. An enforcement agent or officer of the department may inspect a fisherman's catch to insure compliance with this Paragraph.

D. Repealed by Acts 2000, 2d Ex. Sess., No. 1, §4, eff. June 26, 2000.

E. Notwithstanding any other provisions of this Subpart to the contrary, the department may allow a recognized nonprofit rehabilitation program, upon written request to the department, to purchase recreational fishing permits in accordance with the following provisions:

(1) A recognized nonprofit rehabilitation program designed to assist an individual in an alcohol or substance abuse program may apply to the department in order to purchase residential recreational fishing permits.

(2) The permits purchased may be similar to either the basic recreational fishing license or the basic saltwater license.

(3) The permits shall be issued in the name of the recognized nonprofit rehabilitation program only and not in any individual's name.

(4) The permits shall be used for rehabilitative purposes only and may not be transferred between rehabilitation programs.

(5) The secretary may promulgate rules and regulations in accordance with the provisions of this Subsection.

F.(1) Notwithstanding any other provision of this Subpart to the contrary, any resident of this state who has an intellectual or developmental disability and who is engaged in recreational fishing as part of approved therapy and habilitation service, and who is fishing under the immediate supervision of personnel approved or employed by a hospital, residence, community home, school, or other facility licensed by the Louisiana Department of Health in the care or rehabilitation of persons with intellectual or developmental disabilities shall be exempt from the licensing requirements and fees applicable to recreational fishing license fees.

(2) The department shall issue permits to a licensed hospital, residence, community home, school, or other facility upon written request of such facility. The permits shall be issued in the name of the facility and shall be used only for purposes of approved therapy and habilitation services and shall not be transferrable to any other facility.

(3) The permits shall authorize persons with intellectual or developmental disabilities to engage in recreational fishing as part of approved therapy and habilitation services while under the immediate supervision of personnel approved or employed by the facility.

(4) The person with an intellectual or developmental disability engaged in recreational fishing as provided in this Subsection and the supervisory personnel shall carry an authorization tag or other type of identification approved by the department.

(5) For purposes of this Subsection, the terms "intellectual disability" and "developmental disability" shall have the meanings ascribed to them in the Developmental Disability Law (R.S. 28:451.1 et seq.).

(6) The department shall promulgate rules and regulations for the implementation and administration of the provisions of this Subsection.

G. Notwithstanding any other provision of law to the contrary, in order to hunt or fish in the state of Louisiana, a resident of this state who turns sixty years of age on or after June 1, 2000, shall be required to obtain a senior hunting and fishing license. However, any resident who turned sixty years of age prior to June 1, 2000, may choose to purchase a senior hunting and fishing license. A fee of five dollars shall be charged for this license, and the license shall be available from June first of each calendar year and shall be valid from the date of purchase through the following June thirtieth. This license shall be in lieu of basic hunting, big game, bow, and primitive firearms licenses, waterfowl and turkey hunting stamps, and the basic and saltwater fishing licenses, and must be in the possession of the licensee when the licensee is engaged in hunting or fishing activities.

H. Any person who is not a resident of the state of Louisiana but who is a full-time student enrolled in an accredited college or university that has a physical campus in the state of Louisiana may purchase a nonresident basic fishing license for the cost of a resident fishing license as provided in this Section. In addition, a saltwater fishing license may also be purchased for the cost of a resident saltwater license. In order to purchase a license under the provisions of this Subsection, the person shall provide to the Department of Wildlife and Fisheries verification of his full-time status. Such verification may be provided through the mail. Any person fishing under a license issued pursuant to this Subsection shall also have on his person his student identification card which indicates current full-time status.

I. In lieu of a basic recreational fishing license, a nonresident may purchase a nonresident annual black bass tournament fishing license which authorizes the license holder to fish for black bass while participating in an official, registered fishing tournament. Tournament organizers shall register tournaments with the secretary's office at the Louisiana Department of Wildlife and Fisheries headquarters in Baton Rouge. The cost of the license shall be thirty dollars per year and the license shall be valid from July first until June thirtieth of the next calendar year. The license holder shall possess the license and evidence of his participation in a fishing tournament on his person while fishing. The license holder may only possess live black bass which are to be returned to the public waters of Louisiana.

Acts 1986, No. 904, §1; Acts 1989, No. 246, §1, eff. June 26, 1989; Acts 1990, No. 455, §1; Acts 1991, No. 587, §1, eff. July 16, 1991; Acts 1992, No. 874, §1, eff. July 1, 1993; Acts 1993, No. 256, §1, eff. July 1, 1993; Acts 1993, No. 504, §1; Acts 1995, No. 89, §1; Acts 1995, No. 119, §1, eff. June 12, 1995; Acts 1995, No. 1029, §1; Acts 1995, No. 1039, §1, eff. June 29, 1995; Acts 1997, No. 1236, §§1, 2; Acts 2000, 2d Ex. Sess., No. 1, §§3, 4, eff. June 26, 2000; Acts 2001, No. 19, §1; Acts 2001, No. 324, §1; Acts 2001, No. 448, §1, eff. June 18, 2001; Acts 2001, No. 901, §1; Acts 2003, No. 77, §1; Acts 2008, No. 27, §1, eff. July 1, 2008; Acts 2008, No. 51, §1, eff. June 5, 2008; Acts 2009, No. 22, §§1, 2, eff. June 12, 2009; Acts 2010, No. 289, §1; Acts 2013, No. 40, §1; Acts 2014, No. 804, §1, eff. June 1, 2014; Acts 2014, No. 811, §29, eff. June 23, 2014.

NOTE: See Acts 1986, No. 904, §5.



RS 56:302.2 - Exception for certain residents, nonresidents, and military personnel from purchase or possession of basic recreational and saltwater license

§302.2. Exception for certain residents, nonresidents, and military personnel from purchase or possession of basic recreational and saltwater license

A. Residents and nonresidents under sixteen years of age are not required to obtain a basic recreational fishing license or saltwater license, but must have proof of age in their possession whenever fishing.

B. The following recreational fishermen, upon identification and proof of disability satisfactory to the department, shall be issued a basic recreational fishing license and saltwater license without payment of any fees:

(1) A resident who is a veteran of the armed forces, the Louisiana Army National Guard, or the Louisiana Air National Guard, having a permanent service connected disability classification of fifty percent or more.

(2) A resident who is blind, paraplegic, or is a single or multiple amputee, or is required to use one or more artificial limbs or permanent braces for mobility as a result of a permanent and total disability.

C. The secretary may exempt for good cause persons or groups of people from the basic fishing license or the saltwater license. Such exemption shall be in the form of a letter of permit from the secretary. The commission is authorized to promulgate rules and regulations which establish the criteria for such exemptions and which otherwise implement this exemption.

D. Any resident of Louisiana who is the surviving spouse of a member of the United States Armed Forces, the Louisiana Army National Guard, or the Louisiana Air National Guard who was killed in action while in a combat zone, upon showing identification and documentation satisfactory to the department, shall be issued recreational and saltwater fishing licenses for a total fee of two dollars and fifty cents.

Acts 1986, No. 904, §1; Acts 1990, No. 236, §1; Acts 1991, No. 587, §1, eff. July 16, 1991; Acts 1993, No. 290, §1; Acts 1995, No. 197, §1; Acts 2000, 2d Ex. Sess., No. 1, §§3, 4, eff. June 26, 2000; Acts 2004, No. 438, §1; Acts 2014, No. 56, §1.

NOTE: SEE ACTS 1986, NO. 904, §5.



RS 56:302.3 - Recreational gear license

§302.3. Recreational gear license

A. A recreational fisherman must possess, in addition to a basic recreational fishing license, a recreational gear license indicating that the applicable gear fee has been paid, whenever using or possessing on the fishing grounds any gear listed in Subsection B, below.

B. Residents sixteen years of age or older shall pay a gear fee as follows:

(1) Crab traps: fifteen dollars for use of no more than ten crab traps. An amount equal to five dollars from each fee shall be credited to the Derelict Crab Trap Removal Program Account as provided in R.S. 56:10(B)(13). Residents who hold either a Sportsman's Paradise license, R.S. 56:646, or a combination lifetime hunting and sports fishing license, R.S. 56:649.3(B), shall be exempt from the requirements of this Paragraph.

(2) Hoop nets:

(a) Twenty dollars for use of no more than five hoop nets.

(b) Persons with mobility impairments, as defined in R.S. 47:463.4(E), who are bona fide residents and over the age of sixty years may use one hoop net not greater than eighteen feet by eight feet, for the purpose of catching catfish for home consumption only. There shall be no gear fee or license charge, and all such persons must be in possession of valid identification.

(3) Oyster tongs: five dollars for each tong in use.

(4) Slat traps: (a) twenty dollars for use of no more than five slat traps.

(b) Persons with mobility impairments, as defined in R.S. 47:463.4(E), who are bona fide residents and over the age of sixty years, may use one legal size slat trap for the purpose of catching catfish for home consumption only. There shall be no gear fee or license charge and all persons must be in possession of valid identification.

(5) Trawls:

(a) Twenty-five dollars for a trawl not exceeding sixteen feet in length.

(b) Eighty dollars for a trawl exceeding sixteen feet but not exceeding twenty-five feet in length.

(c) From July 1, 2005 through June 30, 2006, in addition to any other fees provided for in this Paragraph, any recreational fisherman who purchases a trawl gear license shall be required to pay an annual fee of ten dollars for residents and fifteen dollars for nonresidents for deposit into the Shrimp Trade Petition Account as provided for in R.S. 56:10(B)(1)(b)(ii). The licensee shall pay the fee required by this Subparagraph only once in any single license year.

(6) Wire nets: twenty dollars for use of no more than five wire nets.

(7) Crawfish traps: Fifteen dollars for use of not more than thirty-five traps. The traps shall be marked with a waterproof tag, provided by the fisherman, with the name and recreational gear license number of the fisherman legibly printed on the tag. The possession of an untagged crawfish trap by a recreational fisherman shall constitute a violation of this Section. The provisions of this Paragraph shall not be applicable to anyone over the age of sixty years. The provisions of this Paragraph shall not be applicable to any person who has been declared permanently disabled by a licensed physician.

(8) Pipes/drums: ten dollars for use of no more than five pipes or five drums.

(9) Buckets/cans: ten dollars for use of no more than five buckets or five cans.

C. The gear fee for nonresidents is four times the gear fee for residents. An amount equal to twenty dollars from each license sold shall be credited to the Derelict Crab Trap Removal Program Account as provided in R.S. 56:10(B)(13).

D. No recreational fisherman shall use gill nets, trammel nets, strike nets, or seines, except bait seines in compliance with R.S. 56:323.

E. A valid recreational gear license may be transferred for temporary use only to a person holding a basic fishing license and having the same residency status as indicated on the license being transferred.

Acts 1986, No. 904, §1; Acts 1987, No. 570, §1, eff. July 9, 1987; Acts 1987, No. 570, §§1, 2, and 3, eff. July 9, 1987; Acts 1987, No. 854, §1; Acts 1988, No. 720, §1, eff. July 18, 1988; Acts 1991, No. 587, §1, eff. July 16, 1991; Acts 1993, No. 256, §1, eff. July 1, 1993; Acts 1995, No. 1080, §1; Acts 1995, No. 1316, §2; Acts 1997, No. 1181, §1; Acts 1998, 1st Ex. Sess., No. 155, §1, eff. May 7, 1998; Acts 1999, No. 420, §1; Acts 1999, No. 437, §2; Acts 1999, No. 1207, §1; Acts 2000, 2d Ex. Sess., No. 1, §4, eff. June 26, 2000; Acts 2001, No. 30, §1, eff. May 24, 2001; Acts 2003, No. 323, §1; Acts 2004, No. 95, §1; Acts 2005, No. 172, §1; Acts 2005, No. 195, §1, eff. July 1, 2005; Acts 2008, No. 37, §1, eff. June 5, 2008; Acts 2014, No. 811, §29, eff. June 23, 2014.



RS 56:302.4 - Recreational fishing licenses: license year; purchase period

§302.4. Recreational fishing licenses: license year; purchase period

A. Basic recreational licenses, freshwater trout licenses, saltwater licenses, and recreational gear licenses are valid beginning June first of each calendar year and expiring on June thirtieth of the following calendar year. However, through promulgation and adoption of rules and regulations therefor, the department may issue recreational licenses and recreational gear licenses for a period of one year from the date of issuance. Any such rule promulgated and adopted under the provisions of this Section shall supersede the licensure period delineated in this Section prior to the adoption of the rule.

B. Repealed by Acts 1998, 1st Ex. Sess., No. 164, §3, eff. Sept. 21, 1998.

C. The nonresident fishing licenses provided for in R.S. 56:302.1 may be purchased with a qualified credit card in accordance with the rules of the department adopted pursuant to R.S. 56:642.

D. A license may be issued to a bona fide resident upon presentation of a Louisiana driver's license or a special identification card issued by the Department of Public Safety and Corrections under the provisions of R.S. 40:1321.

Acts 1986, No. 904, §1; Acts 1990, No. 455, §1; Acts 1995, No. 660, §1; Acts 1998, 1st Ex. Sess., No. 164, §§2, 3, eff. Sept. 21, 1998.

{{NOTE: SEE ACTS 1986, NO. 904, §5.}}

NOTE: SEE ACTS 1998, 1ST EX. SESS., NO. 164, §4, RE: EFFECTIVENESS AND EFFECTIVE DATE OF ACT. LETTER DATED SEPT. 21, 1998, WAS SENT TO DEPT. OF WILDLIFE & FISHERIES FROM COMMISSIONER OF ADMINISTRATION STATING THAT FUNDS WERE APPROPRIATED FROM THE LA. TECHNOLOGY INNOVATION FUND TO IMPLEMENT THE PROGRAM.



RS 56:302.5 - Basic recreational fishing licenses; issuing agent commission

§302.5. Basic recreational fishing licenses; issuing agent commission

An issuing agent shall retain fifty cents of the fee collected from Louisiana residents from the sale of each basic recreational and temporary basic recreational fishing license issued by him and fifty cents of the fee collected from the sale of each saltwater license issued by him as full compensation for his services in issuing such licenses and collecting such fees. Such agent may retain one dollar of the fee collected from nonresidents for the sale of any of the licenses listed in this Section.

Acts 1986, No. 904, §1; Acts 1989, No. 240, §1, eff. June 26, 1989; Acts 1990, No. 455, §1; Acts 1998, 1st Ex. Sess., No. 164, §2, eff. Sept. 21, 1998; Acts 2000, 2d Ex. Sess., No. 1, §3, eff. June 26, 2000.

{{NOTE: SEE ACTS 1986, NO. 904, §5.}}

NOTE: SEE ACTS 1998, 1ST EX. SESS., NO. 164, §4, RE: EFFECTIVENESS AND EFFECTIVE DATE OF ACT. LETTER DATED SEPT. 21, 1998, WAS SENT TO DEPT. OF WILDLIFE & FISHERIES FROM COMMISSIONER OF ADMINISTRATION STATING THAT FUNDS WERE APPROPRIATED FROM THE LA. TECHNOLOGY INNOVATION FUND TO IMPLEMENT THE PROGRAM.



RS 56:302.6 - Recreational gear license place of purchase; basic recreational fishing license requirement

§302.6. Recreational gear license place of purchase; basic recreational fishing license requirement

A recreational gear license may be issued by the department, and may be purchased in person at the Baton Rouge and New Orleans offices, and at any other location designated by the department. Nonresident recreational gear licenses may be purchased by credit card in accordance with the rules of the department provided for in R.S. 56:642.

Acts 1986, No. 904, §1; Acts 1995, No. 660, §1; Acts 1998, 1st Ex. Sess., No. 164, §2, eff. Sept. 21, 1998.

{{NOTE: SEE ACTS 1986, NO. 904, §5.}}

NOTE: SEE ACTS 1998, 1ST EX. SESS., NO. 164, §4, RE: EFFECTIVENESS AND EFFECTIVE DATE OF ACT. LETTER DATED SEPT. 21, 1998, WAS SENT TO DEPT. OF WILDLIFE & FISHERIES FROM COMMISSIONER OF ADMINISTRATION STATING THAT FUNDS WERE APPROPRIATED FROM THE LA. TECHNOLOGY INNOVATION FUND TO IMPLEMENT THE PROGRAM.



RS 56:302.7 - Free fishing days

§302.7. Free fishing days

A. Notwithstanding any other provision of law to the contrary, the commission may designate no more than two days in each year as free recreational fishing days during which residents and nonresidents may exercise the privileges of a licensed recreational fisherman without purchase of any otherwise necessary recreational fishing license.

B. Any person fishing during a free recreational fishing day as may be declared by the commission shall be subject to all of the limitations, restrictions, conditions, laws, and rules and regulations applicable to a holder of a recreational fishing license.

Acts 1987, No. 301, §1.



RS 56:302.8 - Repealed by Acts 1997, No. 206, 1.

§302.8. Repealed by Acts 1997, No. 206, §1.



RS 56:302.9 - Charter boat fishing guide license; nonresident fee

§302.9. Charter boat fishing guide license; nonresident fee

A.(1) No person shall act as nor shall he represent himself to be a saltwater charter boat fishing guide unless that person has in his name a valid state charter boat fishing guide license, a valid captain's license issued by the United States Coast Guard, proof of liability insurance, and a valid state recreational fishing license, or in lieu of a state recreational fishing license, the person was born prior to June 1, 1940, or has a valid senior hunting and fishing license issued pursuant to R.S. 56:302.1(G). In addition, any person acting as a saltwater charter boat fishing guide who is in charge of the operation of a vessel shall have his required licenses and proof of liability insurance on his person while on the water. It shall not be a violation of this Section for a person to represent himself as a charter boat fishing guide if that person held a valid license during the previous thirty days but has not renewed the license.

(2) The liability insurance required by this Subsection shall be written by an insurance company with at least an A- rating in the latest printing of the A.M. Best's Key Rating Guide and in a sufficient amount to protect the public as determined by the commission.

(3) The nonresident charter boat fishing guide license shall be available only from the Baton Rouge office of the Department of Wildlife and Fisheries. Such licenses shall be issued on a consignment basis, and no agent fees shall apply. A nonresident charter boat fishing guide license shall be made available only to those persons who possess a valid captain's license issued by the United States Coast Guard.

B. A nonresident fishing from a vessel operated by a licensed charter boat fishing guide shall possess a valid license to fish in the saltwater areas of the state. Each nonresident shall possess a valid out-of-state motor vehicle operator's license or such other proof of residency as the department may require.

C.(1) The annual fee for a resident charter boat fishing guide license is two hundred fifty dollars for operating a vessel that carries not more than six passengers and five hundred dollars for operating a vessel that carries more than six passengers.

(2)(a) The annual fee for a nonresident charter boat fishing guide license is one thousand dollars for operating a vessel that carries not more than six passengers and two thousand dollars for operating a vessel that carries more than six passengers.

(b) There shall be an additional five hundred dollar fee for each nonresident charter boat fishing guide license issued under the provisions of Subparagraph (a) of this Paragraph which shall be deposited into the Conservation Fund, as provided in R.S. 56:10(B)(1)(f). Such funds shall be used by the department for promotion of the charter boat industry, protection of the fishery, and to provide for administrative costs of the fund. Such fees are to be expended for such purposes through the Louisiana Charter Boat Association.

D. A charter boat fishing guide license is valid for one year, beginning on January first of each calendar year and expiring on December thirty-first of the same calendar year.

E. A charter boat fishing guide license may be purchased at any time of the year for the current license year and from November fifteenth for the immediately following license year.

F. A charter boat fishing guide license shall be issued by the department during normal working hours and may be purchased in person at any department district office, at the Baton Rouge and New Orleans offices, or at any other location designated by the department.

G. The fees derived pursuant to this Section shall be placed in the conservation fund. Ten percent of the fees collected annually from the sale of charter boat fishing guide licenses shall be used by the department for the promotion of the industry and protection of the fishery. Such fees are to be expended for such purposes through the Louisiana Charter Boat Association.

H. Each charter boat fishing guide licensee may complete a landing report and return the report to the department at the time and manner designated by the commission. The commission shall establish the information to be provided in the landing report by the charter boat fishing guide licensee. The landing report may include information on the number of trips taken, number of anglers fishing on a trip, area fished, time fished, trip origin, any information determined by the commission to be necessary to properly manage the fishery resource of the state, and any information required by the commission to prepare stock assessments. However, the commission shall not request any financial information. The information provided by a licensee shall be maintained as confidential in accordance with R.S. 56:301.4. The commission shall adopt rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Subsection.

I. Except for Subsection H, a violation of any provision of this Section shall constitute a class four violation, R.S. 56:34.

Acts 1995, No. 1039, §1, eff. June 29, 1995; Acts 1997, No. 1236, §1; Acts 2001, No. 902, §1; Acts 2003, No. 3, §1; Acts 2008, No. 564, §1; Acts 2010, No. 654, §1; Acts 2012, No. 844, §1; Acts 2013, No. 40, §1.



RS 56:302.9.1 - Charter boat license; skiff fee; charter fishing trip license

§302.9.1. Charter boat license; skiff fee; charter fishing trip license

A. For a charter fishing operation which does not have a charter boat fishing guide present, a charter boat license shall be required. Such license shall be for a charter fishing operation which consists of a large motorized vessel carrying small skiffs attached to it with such skiffs to be used by no more than two people for fishing purposes. The main motorized vessel shall be required to carry a charter boat license and proof of liability insurance, and the captain shall have a valid captain's license issued by the United States Coast Guard with the license on his person. For those vessels which carry up to six skiffs, the license fee shall be one thousand dollars per year. For those vessels which carry more than six skiffs, the license fee shall be two thousand dollars per year. No main motorized vessel licensed under the provisions of this Section shall enter any wildlife management area managed by the Department of Wildlife and Fisheries. The liability insurance required by this Subsection shall meet the requirement of R.S. 56:302.9(A)(2).

B. In addition, each skiff shall be required to have a charter skiff license which identifies the charter vessel to which it is attached. A licensed skiff shall only be used for fishing purposes while the charter vessel with which it is identified is located in Louisiana's territorial waters. Each charter skiff license shall be issued for an annual cost of fifty dollars per skiff.

C. The charter boat license and charter skiff license shall be valid for one year, beginning on January first of each calendar year and expiring on December thirty-first of the same calendar year.

D. Each nonresident who fishes from a skiff attached to the charter vessel shall purchase a charter fishing trip license for a cost of thirty dollars per person, which license shall be valid for three consecutive days.

E. Any person fishing in or with a licensed charter skiff shall have in his possession a copy of the charter boat license, a copy of the charter skiff license, and his charter fishing trip license.

F. The Department of Wildlife and Fisheries may develop and promulgate rules and regulations necessary for the implementation of the provisions of this Section.

Acts 2001, No. 449, §1, eff. June18, 2001; Acts 2003, No. 463, §1, eff. June 20, 2003; Acts 2012, No. 844, §1.



RS 56:302.10 - Sale of recreational catch

§302.10. Sale of recreational catch

A. No person shall sell or barter any fish that has been taken recreationally or under the authority of any type of recreational fishing license or with any recreational gear.

B. A violation of this Section shall constitute a class four violation. In addition to the penalties provided in R.S. 56:34, any person convicted of a violation of this Section shall be further penalized as follows:

(1) For the first violation, a person shall forfeit his fishing license, and he shall not be issued a recreational license of any type and shall be barred from participating in any type of recreational fishing for a period of one year from the date of conviction.

(2) For the second violation, a person shall forfeit his fishing license, and he shall not be issued a recreational license of any type and shall be barred from participating in any type of recreational fishing for a period of two years from the date of conviction.

(3) For the third violation, a person shall forfeit his fishing license, and he shall never be issued a recreational license of any type and shall be forever barred from participating in any type of recreational fishing.

C. Any person who, after being barred, participates in a recreational fishing activity or obtains any recreational fishing license during a time of revocation shall be penalized under the provisions of R.S. 56:37(A)(2), upon conviction.

Acts 1995, No. 1316, §2; Acts 2003, No. 325, §1.



RS 56:303 - Commercial fisherman's license; fees; place of purchase; information

SUBPART C. COMMERCIAL FISHERMEN

§303. Commercial fisherman's license; fees; place of purchase; information

A.(1) A commercial fisherman taking fish, including bait species, from state waters or possessing fish in the state must purchase a commercial fisherman's license.

(2) A commercial fisherman selling his catch directly to a consumer shall possess a fresh products license as provided in R.S. 56:303.1.1. In addition, a commercial fisherman selling his catch to anyone other than a consumer or a licensed Louisiana wholesale/retail seafood dealer must possess a wholesale/retail seafood dealer's license as provided in R.S. 56:306 et seq.

B. The cost of the commercial fisherman's license is fifty-five dollars for residents and four hundred sixty dollars for nonresidents.

C. A commercial fisherman possessing a commercial fisherman's license must comply with all provisions of this Part and all other Sections of Title 56.

D. A commercial fisherman's license shall be issued only by the following:

(1) The department during normal working hours. The license may be purchased in person at the Baton Rouge and New Orleans offices, at any district office located south of Interstate Highway 10, and at the fisheries office located in Bourg and the office located in New Iberia, or

(2) Special certificate agents authorized by R.S. 34:851.37.

E.(1) Beginning with commercial fishermen's licenses issued on and after July 1, 2009, the department or the special certificate agent shall endorse a commercial fisherman's license as "certified" upon presentation to the department or the special certificate agent of a notarized statement from the tax preparer certifying that based upon his most recent federal income tax return the individual earns at least fifty percent of his income from commercial fishing activities. The department shall maintain a list of those commercial fishermen who possess a commercial fisherman's license having a "certified" endorsement.

(2) The Department of Revenue shall provide to the Department of Wildlife and Fisheries a list of the names and the social security numbers of those persons issued a certificate of exemption pursuant to R.S. 47:305.20(B) in accordance with the confidentiality provisions established in R.S. 47:1508.

(3) The Wildlife and Fisheries Commission shall promulgate necessary rules and regulations to implement the provisions of this Subsection.

F. A resident of this state who is seventy years of age or older may obtain a senior commercial fishing license for an annual fee of twenty dollars. The senior commercial fishing license shall be valid from January first of each calendar year until December thirty-first of the same calendar year. The license may be purchased at any time for the current license year and may be purchased after November fifteenth for the following license year. The license shall be in lieu of a commercial fisherman's license required by this Section and shall also serve in lieu of any commercial gear licenses that may be required by any activities engaged in by the license holder.

Acts 1986, No. 904, §1; Acts 1989, No. 237, §1, eff. June 26, 1989; Acts 1990, No. 199, §1; Acts 1997, No. 376, §1; Acts 1999, No. 1338, §1; Acts 2001, No. 28, §1; Acts 2003, No. 250, §1; Acts 2004, No. 556, §1; Acts 2005, No. 133, §3, eff. June 22, 2006; Acts 2009, No. 446, §2, eff. July 1, 2009.

NOTE: SEE ACTS 1986, NO. 904, §5.



RS 56:303.1 - Commercial fisherman's license; license year; purchase period

§303.1. Commercial fisherman's license; license year; purchase period

A. A commercial fisherman's license is valid for one year, beginning on January first of each calendar year and expiring on December thirty-first of the same calendar year.

B. A commercial fisherman's license may be purchased at any time of the year for the current license year and from November fifteenth for the immediately following license year.

Acts 1986, No. 904, §1; Acts 1997, No. 376, §1.

{{NOTE: SEE ACTS 1986, NO. 904, §5.}}



RS 56:303.1.1 - Fresh products license

§303.1.1. Fresh products license

A. A commercial fisherman selling his catch directly to a consumer within the state of Louisiana shall possess a fresh products license.

B. The cost of a fresh products license shall be twenty dollars for residents and one hundred twenty dollars for nonresidents. The fresh products license shall be valid for one year, beginning on January first of each calendar year and expiring on December thirty-first of the same calendar year.

C. The fresh products license shall be issued only by the department during normal working hours and may be purchased in person at the Baton Rouge and New Orleans offices or at any other location designated by the department.

D. Anyone holding a fresh products license shall, on or before the tenth day of each month, submit to the department, on forms provided or approved by the department for that purpose, information required by the department as provided in R.S. 56:303.7.

E. A commercial fisherman may purchase a secondary fresh products license for a spouse if he provides the spouse's name and social security number to the department. This secondary license will allow the commercial fisherman to continue to fish while the spouse sells the catch. The secretary of the Department of Wildlife and Fisheries shall promulgate rules and regulations implementing the provisions of this Subsection. The department is authorized to collect a fee for issuance of the license not to exceed five dollars which, after compliance with Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, shall be credited to the Conservation Fund.

Acts 1999, No. 1338, §1; Acts 2003, No. 357, §1.



RS 56:303.2 - License possession; menhaden

§303.2. License possession; menhaden

A. The person in charge of the operation of each vessel engaged in commercial fishing must have, in his possession and in his name, a valid, original commercial fisherman's license. This person must also have in his possession a gear license indicating that the applicable gear fee has been paid and, if applicable, a vessel license.

B. For the purposes of commercial menhaden fishing, notwithstanding any other provision of law to the contrary, the commercial gear license and the vessel license may be issued in the name of the person in charge of the operation of the vessel, his employer, or the owner of the vessel, and may be issued to any individual person, partnership, corporation, or other legal entity recognized by law. Each vessel engaged in commercial menhaden fishing shall carry and have aboard a gear license and vessel license. The licenses shall be in the possession of the person in charge of the operation of the vessel.

C. For the purposes of this Subpart, only one commercial fisherman's license is required for each menhaden seine being used to take menhaden or other herring-like fish.

Acts 1986, No. 904, §1; Acts 1997, No. 4, §1, eff. May 7, 1997.

{{NOTE: SEE ACTS 1986, NO. 904, §5.}}



RS 56:303.3 - Helpers

§303.3. Helpers

When a person in charge of the operation of a commercial fishing vessel, whether or not that person is the owner of the commercial fishing vessel, has a commercial fisherman's license and is on board the commercial fishing vessel, then any person assisting in commercial fishing under the supervision of such licensed person need not have a commercial fisherman's license in his name; provided, however, nothing in this Section shall be construed to authorize any person to engage in commercial fishing in any of the waters of this state at any time when the commercial fisherman's license of the person has been revoked or suspended.

Acts 1986, No. 904, §1.

{{NOTE: SEE ACTS 1986, NO. 904, §5.}}



RS 56:303.4 - Commercial fisherman's sales receipt form

§303.4. Commercial fisherman's sales receipt form

The commission shall develop, design, establish, adopt rules and regulations for, and implement, pursuant to the Administrative Procedure Act, a commercial receipt form to be used by wholesale/retail seafood dealers who purchase fish from commercial fishermen, soft shell crab shedders, and fresh products licensees. In addition to information otherwise required by law, commercial fishermen, wholesale/retail seafood dealers, crab shedders, and fresh product licensees shall provide such information as determined by the commission to be necessary to properly manage the fishery resource of the state, including information required by the commission to prepare stock assessments and other information required by the legislature.

Acts 1986, No. 904, §1; Acts 1987, No. 779, §1; Acts 1990, No. 441, §1; Acts 1997, No. 376, §1; Acts 1999, No. 1338, §1; Acts 2000, 1st Ex. Sess., No. 130, §1; Acts 2001, No. 28, §1.



RS 56:303.5 - Presumptions relative to fish caught by person possessing a commercial fishing license

§303.5. Presumptions relative to fish caught by person possessing a commercial fishing license

A. As a condition of the application for the granting of a commercial fisherman's license, all saltwater fish caught or transported by a vessel the operator of which is in possession of a valid Louisiana commercial fishermen's license shall be deemed to have been taken in the waters of Louisiana, and nothing to the contrary shall be claimed.

B. As a condition of possessing a commercial fisherman's license on a fishing trip on board a vessel taking, transporting, or possessing finfish for commercial purposes or in a quantity in excess of a recreational limit, all finfish on board shall be deemed to have been taken for commercial purposes. All finfish on board the vessel are subject to all applicable seasons, limits, regulations, restrictions, and size requirements.

Acts 1986, No. 904, §1; Acts 2004, No. 96, §1.



RS 56:303.6 - Oyster harvester license

§303.6. Oyster harvester license

A.(1) Each captain of a vessel harvesting or possessing oysters in state waters must purchase an oyster harvester license at a cost of one hundred dollars for residents and four hundred dollars for nonresidents.

(2) This license shall be required in addition to any and all licenses otherwise required in this Part. The provisions of this Section shall apply to both commercial and recreational fishermen.

B. The revenues generated from this license shall be used by the Department of Wildlife and Fisheries solely for the Oyster Strike Force and the Louisiana Department of Health for oyster water monitoring.

C. The provisions of this Section shall apply to commercial fishermen and shall not apply to recreational oyster fishermen taking no more than two sacks a day in accordance with R.S. 56:424(C).

D. Beginning in license year 2017 and thereafter, any person applying for an oyster harvester license shall have completed the oyster harvester education program within the previous three years. The oyster harvester education program shall be developed by the department, promulgated under the Administrative Procedure Act by the commission, and implemented by the department for the purpose of developing professionalism in the oyster harvest industry. The oyster harvester education program shall include training in the Louisiana Shellfish Sanitation Program, Chapter 3 of Part IX of Title 51 of the Louisiana Administrative Code, "Preparation and Handling of Seafood for Market". In addition, the oyster harvester education program shall include best practices for conservation of the species.

Acts 1989, No. 516, §2; Acts 1990, No. 874, §1; Acts 1991, No. 788, §1; Acts 1992, No. 638, §1; Acts 1997, No. 419, §1; Acts 2016, No. 276, §1, eff. May 27, 2016.



RS 56:303.7 - Transport and sale of the catch

§303.7. Transport and sale of the catch

A. The holder of a commercial fisherman's license may transport and sell his own catch to any licensed Louisiana wholesale/retail seafood dealer located within the state of Louisiana. The holder of a commercial fisherman's license may transport and sell his own catch to a consumer only within the state and only when in possession of a fresh products license as provided in R.S. 56:303.1.1. However, if he purchases fish for resale or transports his catch out of the state of Louisiana, or if he sells fish to a retail seafood dealer, restaurant, or retail grocer, he becomes a wholesale/retail seafood dealer and must obtain a wholesale/retail seafood dealer's license and is governed by the laws, rules, and regulations concerning wholesale/retail seafood dealers.

B. Whenever the holder of a commercial fisherman's license sells or transfers possession of his own catch to a wholesale/retail seafood dealer, he shall present the license to the dealer for license verification. The commercial fisherman shall provide the wholesale/retail seafood dealer with all information, as determined by the commission to be necessary to properly manage the fishery resources of the state, that is required to complete the commercial receipt form, which shall include but not be limited to the fisherman's first and last name, license number, signature, gear used, vessel used, primary location of where fish were caught, duration of trip, and permit numbers for species requiring a permit to harvest. The commercial fisherman shall sign each commercial receipt form attesting that the information provided therein is correct.

C. A commercial fisherman selling fish under the authority of a fresh product license specified in R.S. 56:303.1.1 shall record all information required on the commercial receipt forms, except that the fresh product license number shall be recorded in place of the wholesaler/retailer seafood dealer's license number. The fresh product licensee shall complete monthly returns to the department as specified in R.S. 56:306.6 for wholesale/retail seafood dealers. The commercial fisherman shall sign each commercial receipt form attesting that the information provided therein is correct.

Acts 1990, No. 441, §1; Acts 1997, No. 1106, §1, eff. July 14, 1997; Acts 1999, No. 1252, §1; Acts 2000, 1st Ex. Sess., No. 130, §1.

{{NOTE: SEE ACTS 1990, NO. 441, §2.}}



RS 56:303.8 - Special apprentice license; commercial taking of saltwater fish; requirements

§303.8. Special apprentice license; commercial taking of saltwater fish; requirements

A. The commission shall provide for the obtaining of a special apprentice license for the authorized commercial taking of saltwater fish.

B. The cost of obtaining the special apprentice license shall be one-half the cost of the regular commercial fisherman's license or permit.

C. The requirements for obtaining the license shall include:

(1) That the applicant shall remain engaged in the fishing activity for at least two years as an apprentice to a person who possesses a valid regular commercial fisherman's license and permit issued by the department, and who is engaged in the commercial taking of saltwater fish by approved methods. The applicant will agree to being aboard the vessel with his mentor while engaged in the fishing activity under this permit.

(2) That the applicant shall meet qualifying fishing income criteria necessary to obtain a license and/or permit for the apprentice program within the two-year apprenticeship. Income may be made from any commercial fishing activity while accompanying a licensed commercial fisherman.

D. The special apprentice license shall authorize, under the same conditions as the regular license or permit, the commercial taking of saltwater fish by the apprentice during the period for which it is valid. The special apprentice license shall be valid for one year.

E. At the end of the two-year period, the holder of a special apprentice license may apply for a regular commercial fisherman's license or permit for spotted sea trout, rod and reel, mullet, or restricted species as provided in R.S. 56:325.4.

F. A person who holds or previously held a commercial fisherman's license, or who has been convicted of a class three or greater violation, shall be precluded from applying for an apprentice license under the provisions of this Section.

G. The commission shall adopt rules and regulations to implement the provisions of this Section.

Acts 1997, No. 1413, §1, eff. July 15, 1997.



RS 56:303.9 - Presumption of fish used for commercial purposes only

§303.9. Presumption of fish used for commercial purposes only

As a condition of granting wholesale licenses, retail licenses, or transportation licenses, all fish in the possession on the premises of the licensed facility or licensed vehicle shall be deemed to be used for commercial purposes only.

Acts 1997, No. 670, §1.



RS 56:303.10 - Repealed by Acts 1998, 1st Ex. Sess., No. 54, 2, eff. April 29, 1998.

§303.10. Repealed by Acts 1998, 1st Ex. Sess., No. 54, §2, eff. April 29, 1998.



RS 56:304 - Vessel license; fees; place of purchase

SUBPART D. VESSEL LICENSE

§304. Vessel license; fees; place of purchase

A. A vessel shall be licensed whenever engaged in commercial fishing in or whenever possessing fish for sale in the saltwater areas of the state defined in R.S. 56:322. A vessel may be licensed whenever engaged in commercial fishing in or whenever possessing fish for sale in the freshwater areas of the state defined in R.S. 56:322.

B. The cost of the vessel license is fifteen dollars for residents and sixty dollars for nonresidents.

C. Vessel licenses shall be issued only by the department during normal working hours and may be purchased in person at any department district office, at the department's Baton Rouge and New Orleans offices, or at any other location designated by the department.

D. Vessel licenses are issued in the name of the owner of the vessel and shall list the owner's name and address, the vessel name and registration or documentation number, and any other information required by the department.

E. "Owner", as used in this Subpart, means the person having legal ownership of the vessel and can be an individual person, association, corporation, partnership, or other legal entity recognized by law.

Acts 1986, No. 904, §1; Acts 2009, No. 446, §2, eff. July 1, 2009.

NOTE: SEE ACTS 1986, NO. 904, §5.



RS 56:304.1 - Vessel license: license year; purchase period

§304.1. Vessel license: license year; purchase period

A. A vessel license is valid for one year, beginning on January first of each calendar year and expiring on December thirty-first of the same calendar year.

B. A vessel license may be purchased at any time of the year for the current license year and from October first for the immediately following license year.

Acts 1986, No. 904, §1.

{{NOTE: SEE ACTS 1986, NO. 904, §5.}}



RS 56:304.2 - Operation by person not holding a commercial fisherman's license

§304.2. Operation by person not holding a commercial fisherman's license

A. It is unlawful for the owner of a commercial fishing vessel licensed under this Subpart to permit any person not holding a valid, original commercial fisherman's license to operate such licensed vessel while the vessel is engaged in commercial fishing or while the vessel is possessing fish for sale in the waters of the state.

B. A vessel engaged in commercial fishing and operated by a person not possessing a valid, original commercial fisherman's license subjects the vessel owner to revocation of the vessel license and seizure of the vessel and all fish and equipment thereon.

Acts 1986, No. 904, §1.

{{NOTE: SEE ACTS 1986, NO. 904, §5.}}



RS 56:304.3 - Registered vessels

§304.3. Registered vessels

A commercial fishing vessel is considered registered under the laws of this state and for purposes of Section 306 of the Magnuson Fisheries Conservation and Management Act whenever the vessel is licensed pursuant to this Subpart, is owned or operated by a person licensed under this Part, or whenever the vessel is used to bring fish into the state or its coastal waters or to fish for, take, catch, or transport fish that come into the state or its coastal waters.

Acts 1986, No. 904, §1.

{{NOTE: SEE ACTS 1986, NO. 904, §5.}}



RS 56:304.4 - Display of license

§304.4. Display of license

Unless specifically provided for elsewhere, vessel licenses and license numbers shall be displayed in accordance with rules and regulations of the department.

Acts 1986, No. 904, §1.

{{NOTE: SEE ACTS 1986, NO. 904, §5.}}



RS 56:304.5 - Transferability; change of vessel name

§304.5. Transferability; change of vessel name

A. Vessel licenses are not transferable except as provided by rule or regulation of the department.

B. The name of a vessel for which a vessel license has been issued cannot be changed without prior notification to the department.

Acts 1986, No. 904, §1.

{{NOTE: SEE ACTS 1986, NO. 904, §5.}}



RS 56:305 - Commercial gear license; issuance to certain nonresidents prohibited; moratorium on certain new gear licenses; renewals

SUBPART E. GEAR LICENSE

§305. Commercial gear license; issuance to certain nonresidents prohibited; moratorium on certain new gear licenses; renewals

A. A commercial fisherman must possess a commercial gear license indicating that the applicable gear fee has been paid whenever using or possessing on the fishing grounds any gear listed in Subsection B, below.

B. Residents shall pay a commercial gear fee as follows:

(1) Butterfly nets: twenty-five dollars for each butterfly net.

(2) Crab traps: fifty dollars for the privilege of using crab traps to fish commercially. An amount equal to ten dollars from each commercial crab trap gear license shall be credited to the Derelict Crab Trap Removal Program Account as provided in R.S. 56:10(B)(13), and an amount equal to ten dollars from each commercial crab trap license shall be credited to the Crab Promotion and Marketing Account as provided in R.S. 56:10(B)(1)(e). Any resident who holds a senior commercial fishing license shall be exempt from the provisions of this Paragraph.

(3) Oyster scrapers: twenty-five dollars for each scraper.

(4) Gill nets:

(a) Twenty-five dollars to use any legal number of gill nets in the freshwater areas of the state as defined in R.S. 56:322(A) and (B).

(b) Repealed by Acts 1997, No. 527, §2, eff. July 3, 1997.

(c) Two hundred fifty dollars per mullet strike net that may only be used during the special mullet season defined in R.S. 56:333 or the special spotted sea trout season defined in R.S. 56:325.3(C).

(d) Two hundred fifty dollars per pompano strike net that may only be used during the special pompano season defined in R.S. 56:325.4 and 406.

(e) All commercial gear licenses as provided for in Subparagraphs (b), (c), and (d) of this Paragraph issued to all qualified nonresidents shall be one thousand dollars.

(f) Twenty-five dollars to use one shad gill net pursuant to R.S. 56:322.2. No person shall receive more than one such license per year.

(5) Hoop nets: twenty-five dollars to use any legal number of hoop nets.

(6) Purse seines/menhaden seines: five hundred five dollars for each purse seine in use.

(7) Seines: twenty-five dollars to use any legal number of seines.

(8) Oyster tongs: thirty dollars for each oyster tong.

(9) Slat traps: twenty-five dollars to use any legal number of slat traps.

(10) Trammel nets: twenty-five dollars to use any legal number of trammel nets in the freshwater areas of the state as defined in R.S. 56:322(A) and (B).

(11) Trawls: twenty-five dollars for each trawl, except no fee is required for use of a test trawl, as defined by R.S. 56:495.1(A), when used with another trawl for which the gear fee has been paid.

(12) Crawfish traps: twenty-five dollars to use any legal number of crawfish traps.

(13) Castnets with a radius in excess of eight feet six inches.

(14) Rod and reel: two hundred fifty dollars to fish in the saltwater areas of the state as defined in R.S. 56:322(A) and (B). The department may issue a saltwater commercial rod and reel gear license to each applicant only if the following conditions have been met:

(a) The applicant must provide positive proof that they held a valid commercial gear license for gill nets during any two years of the years 1995, 1994, and 1993.

(b) The applicant must provide positive proof, in the form of unamended original state and federal income tax returns, including Schedule C of the federal 1040 form, submitted in accordance with procedures established by the commission, that the applicant has derived more than fifty percent of his earned income from the capture and sale of seafood species in at least two of the three years, 1995, 1994, or 1993.

(c) Repealed by Acts 1997, No. 727, §2.

(d) Each commercial rod and reel fisherman shall report his total monthly commercial take to the department in accordance with the provisions of R.S. 56:345.

(15) Wire nets: twenty-five dollars to use any legal number of wire nets.

(16) Twenty-five dollars to use one shad seine in freshwater areas of the state pursuant to R.S. 56:322.1. No person shall receive more than one such license per year.

(17) Twenty-five dollars to use a freshwater shrimp net in accordance with R.S. 56:501.

(18) Any other type of legal gear not listed in this Subsection: twenty-five dollars. This type of gear includes pipes, buckets, drums, tires, and cans that are placed into the water for the purpose of capturing and taking fish for commercial purposes.

C.(1)(a) The commercial gear fee for nonresidents is four times the gear fee for residents; however, the nonresident fee for oyster dredges and tongs in particular shall be eight times the fee for residents.

(b) An amount equal to forty dollars for each nonresident commercial crab trap gear license shall be credited to the Derelict Crab Trap Removal Program Account as provided in R.S. 56:10(B)(13), and an amount equal to forty dollars from each commercial crab trap gear license shall be credited to the Crab Promotion and Marketing Account as provided in R.S. 56:10(B)(1)(e).

(2) No commercial gear license allowing the use of specific fishing gear shall be issued to any nonresident whose domiciliary state prohibits the use of similar commercial fishing gear.

(3) Effective May 1, 1995, the department shall not issue any new commercial gear licenses for gill nets, trammel nets, strike nets, or seines for use in the saltwater areas of the state. The department may issue renewal licenses to any person, company, or corporation that held a valid commercial gear license for such gear for at least two years during either the 1992, 1993, or 1994 calendar years. The provisions of this Paragraph shall not apply to licenses issued for the commercial taking of menhaden.

D. In the event more than one gear type is in possession on the fishing grounds the gear fee for each type of gear must be paid and so indicated on the gear license.

E. A gear fee must be paid for each piece of gear or each type of gear, whichever is applicable, being used to take fish or, if the gear is not in use but is in possession on the fishing grounds, the gear fee must be paid for each piece of gear or type of gear, whichever is applicable, intended for use or which was used to take fish.

F. All persons on board any commercial vessel, from which any commercial rod and reel is used, shall possess a valid commercial fishing license.

G. In addition to any other fees provided for in this Section, any commercial fisherman who purchases a trawl, skimmer, or butterfly gear license shall be required to pay an annual fee of ten dollars for residents and forty dollars for nonresidents for deposit into the Shrimp Marketing and Promotion Account as provided for in R.S. 56:10(B)(1)(b)(i). The licensee shall pay the fee required by this Subsection only once in any single license year.

H.(1) For license year 2005, in addition to any other fees provided for in this Section, any commercial fisherman who purchases a trawl, skimmer, or butterfly gear license shall be required to pay an annual fee of ten dollars for residents and forty dollars for nonresidents for deposit into the Shrimp Trade Petition Account as provided for in R.S. 56:10(B)(1)(b)(ii). The licensee shall pay the fee required by this Subsection1 only once in any single license year.

(2) For license year 2006, in addition to any other fees provided for in this Section, any commercial fisherman who purchases a trawl, skimmer, or butterfly gear license shall be required to pay an annual fee of fifteen dollars for residents and sixty dollars for nonresidents for deposit into the Shrimp Trade Petition Account as provided for in R.S. 56:10(B)(1)(b)(ii). The licensee shall pay the fee required by this Subsection only once in any single license year.

Acts 1986, No. 904, §1; Acts 1987, No. 854, §1; Acts 1988, No. 825, §1; Acts 1988, No. 234, §1; Acts 1990, No. 307, §1; Acts 1991, No. 859, §1; Acts 1991, No. 871, §1; Acts 1991, No. 887, §1, eff. Nov. 1, 1991; Acts 1992, No. 54, §1; Acts 1995, No. 462, §1, eff. May 1, 1995; Acts 1995, No. 543, §2; Acts 1995, No. 1316, §2; Acts 1997, No. 527, §2, eff. July 3, 1997; Acts 1997, No. 727, §2; Acts 1997, No. 1181, §1; Acts 1999, No. 772, §1; Acts 2000, 2d Ex. Sess., No. 19, §1; Acts 2001, No. 112, §1; Acts 2003, No. 274, §1; Acts 2003, No. 379, §1; Acts 2004, No. 126, §1, eff. Nov. 15, 2004; Acts 2004, No. 825, §1; Acts 2004, No. 904, §1, eff. July 12, 2004; Acts 2005, No. 172, §1; Acts 2005, No. 195, §1, eff. July 1, 2005; Acts 2015, No. 303, §1; Acts 2016, No. 133, §1.

NOTE: SEE ACTS 1986, NO. 904, §5.

NOTE: See Acts 2004, No. 904, §3, relative to termination.



RS 56:305.1 - License year; place of purchase; purchase period

§305.1. License year; place of purchase; purchase period

A. A commercial gear license is valid for one year, beginning on January first of each calendar year and expiring on December thirty-first of the same calendar year.

B. A commercial gear license may be purchased at any time of the year for the current license year and from October first for the immediately following license year.

C. Commercial gear licenses shall be issued only by the department during normal working hours and may be purchased in person at any department district office, at the department's Baton Rouge and New Orleans offices, or at any other location designated by the department.

Acts 1986, No. 904, §1.

{{NOTE: SEE ACTS 1986, NO. 904, §5.}}



RS 56:305.2 - Applicant, license information; commercial gear license for the fishing of menhaden

§305.2. Applicant, license information; commercial gear license for the fishing of menhaden

A. Except as provided by Subsection D, a commercial gear license can only be purchased by a person possessing a valid commercial fisherman's license.

B. Except as provided by Subsection D, commercial gear licenses will only be issued in the name of the purchaser and shall list the purchaser's name, address, and license number of the purchaser's commercial fisherman's license.

C. The licensee is responsible for all activities taking place under privilege of the license.

D. For the purpose of a commercial gear license for the fishing of menhaden or other herring-like fish, the commercial gear license may be issued to any person, association, partnership, corporation, or any other entity recognized by law.

Acts 1986, No. 904, §1; Acts 1997, No. 4, §1, eff. May 17, 1997.

{{NOTE: SEE ACTS 1986, NO. 904, §5.}}



RS 56:305.3 - Temporary transfer of commercial gear licenses

§305.3. Temporary transfer of commercial gear licenses

A. A valid commercial gear license may be transferred for temporary use only to a person holding a valid commercial fisherman's license and having the same residency status as indicated on the license being transferred. Gear licenses that require qualification shall not be transferred and may only be used by the person to whom it was issued.

B. A commercial gear license used by a person not holding a valid, original commercial fisherman's license and using gear under privilege of the commercial fisherman's license is subject to revocation.

Acts 1986, No. 904, §1; Acts 2004, No. 95, §1.



RS 56:305.4 - Other licenses

§305.4. Other licenses

The commercial gear license is required in addition to any other required licenses.

Acts 1986, No. 904, §1.

{{NOTE: SEE ACTS 1986, NO. 904, §5.}}



RS 56:305.5 - Commercial gear license for gill net; permits to be used in the EEZ; dedication and expenditure of funds collected

§305.5. Commercial gear license for gill net; permits to be used in the EEZ; dedication and expenditure of funds collected

A. All revenues generated from the issuance of commercial gear licenses for gill nets or permits issued under Subsection B of this Section to be used in the saltwater areas of the federal exclusive economic zone (EEZ) and the freshwater areas of the state shall be deposited to the Wildlife and Fisheries Conservation Fund to be used solely for costs associated with the issuance of commercial fishing licenses and for the enforcement of laws regulating wildlife, fish, and other aquatic life in the coastal zone of the state.

B. The secretary of the Department of Wildlife and Fisheries shall promulgate rules and regulations for the issuance of permits to persons authorized to possess gill nets, trammel nets, strike nets, and seines within the territorial boundaries of the state while traversing state waters to and from the federal exclusive economic zone.

Acts 1991, No. 887, §1, eff. Nov. 1, 1991; Acts 1995, No. 1316, §2; Acts 1997, No. 527, §1, eff. July 3, 1997.



RS 56:305.6 - Commercial crab fishing; apprentice license; requirements

§305.6. Commercial crab fishing; apprentice license; requirements

A. The commission shall establish a program to increase and elevate professionalism in the commercial crab industry. Such professionalism program shall include education in the proper fishing techniques necessary for the health and sustainability of the species; proper techniques for the best capture and presentation of the crabs for marketability; proper instructions regarding the placement, tending, and maintenance of crab traps to reduce potential conflicts with other user groups, and may include an apprenticeship program. The professionalism program shall be established no later than November 15, 2014, through rules promulgated pursuant to the Administrative Procedure Act.

B. Beginning November 15, 2014, and applicable to license year 2015 and thereafter, no person shall be issued a commercial crab trap gear license unless that person qualifies under any of the following provisions:

(1) The person possessed a valid commercial crab trap gear license during any two license years between 2011 and 2014.

(2) The person possessed a valid wholesale/retail seafood dealer's license and can demonstrate crab landings through trip ticket submissions during any two years between 2011 and 2014.

(3) The person has enrolled in and completed the program to increase and elevate professionalism in the commercial crab industry established pursuant to the provisions of this Section.

Acts 1995, No. 873, §1; Acts 2004, No. 831, §1, eff. July 12, 2004; Acts 2014, No. 540, §1, eff. June 5, 2014; Acts 2015, No. 209, §1.



RS 56:305.7 - Rod and reel gear license eligibility; class three or greater violations; prohibitions

§305.7. Rod and reel gear license eligibility; class three or greater violations; prohibitions

Notwithstanding any other provision of law to the contrary, after April 29, 1998, any person convicted of a fishery-related class three or greater violation shall not be eligible to hold a commercial rod and reel gear license for a period of two years from the date of conviction. Upon a second conviction of such person for a fishery-related class three or greater violation, the period of ineligibility to hold a commercial rod and reel gear license shall be five years from the date of conviction. Upon a third and subsequent conviction of such person for a fishery-related class three or greater violation, the period of ineligibility to hold a commercial rod and reel gear license shall be ten years from the date of conviction.

Acts 1998, 1st Ex. Sess., No. 54, §1, eff. April 29, 1998.



RS 56:306 - Wholesale/retail seafood dealer's license; place of business; employees; exemptions; wholesale out-of-state crab shipping license

SUBPART F. WHOLESALE/RETAIL SEAFOOD DEALER

§306. Wholesale/retail seafood dealer's license; place of business; employees; exemptions; wholesale out-of-state crab shipping license

A.(1) Any person buying, acquiring, or handling, from any person, by any means whatsoever, any species of fish, whether fresh, frozen, processed, or unprocessed, in Louisiana from within or outside the state, for sale or resale, including bait species, whether on a commission basis or otherwise, is a wholesale/retail seafood dealer and must purchase a wholesale/retail seafood dealer's license. A licensed wholesale/retail seafood dealer may act as a retail seafood dealer as specified in R.S. 56:306.1.

(2) A wholesale/retail seafood dealer shall include but not be limited to:

(a) The owner or operator of any fish factory, platform, soft shell crab shedding facility, or other processing plant.

(b) A person shipping fish out of or into the state.

B.(1) The license shall be in the name of the licensee and shall list the legal mailing address and the physical location of the place of business, and any other information required by the department. If the place of business is a vehicle, then the license shall state "vehicle" and shall list the legal mailing address and physical location of the licensee.

(2)(a) This license, when issued to an individual, allows the licensee to operate as a wholesale/retail seafood dealer at any point within the state when that person is in possession of the original license. The license is only valid for the person for whom it has been issued.

(b) This license, when issued to a corporation, partnership, or any other type of association, is only valid for one place of business and only valid to transact business for and in the name of the licensee.

(3) If the licensee owns or operates more than one place of business, then an additional wholesale/retail seafood dealer's license must be purchased for each additional place of business or vehicle. The additional licenses shall be in the same name of the operator, list a different license number than the original license, list the legal mailing address and the location of the place of business, and any other information required by the department.

(4) Individual employees of wholesale/retail seafood dealers are not required to obtain a wholesale/retail seafood dealer's license when transacting the business of the wholesale/retail seafood dealer on the premises of the place of business, or when delivering for or on behalf of a wholesale/retail seafood dealer and possessing a valid transport license purchased in connection with that wholesale/retail seafood dealer, but any employee or person buying, acquiring, handling, or selling fish as a wholesale/retail seafood dealer or for a wholesale/retail seafood dealer at any place other than on the premises of the place of business, or without a valid transport license for that wholesale/retail seafood dealer, must obtain a wholesale/retail seafood dealer's license. When individual employees of a wholesale/retail seafood dealer operate under authority of a transport license for the dealer, the wholesale/retail seafood dealer licensee remains responsible for all activities which take place under the authority of that license.

(5) The provisions of this Section shall not apply to a person transporting fish under the privilege of a Louisiana transport license purchased in connection with a Louisiana wholesale/retail seafood dealer's license when that person buys fish for or on behalf of the wholesale/retail seafood dealer to whom such transport license was issued and only transports such fish to that wholesale/retail dealer in Louisiana. When a person operates under the authority of a transport license for that dealer, the wholesale/retail seafood dealer licensee remains responsible for all activities which take place under the authority of that license.

(6)(a) In addition to the license requirements contained in this Section, any wholesale/retail seafood dealer who exports or attempts to export outside of the state of Louisiana any crabs, soft shell crabs, boiled crabs, containerized crabmeat, or containerized pasteurized crabmeat shall be required to purchase a wholesale out-of-state crab shipping license in addition to his wholesale/retail dealer's license. The wholesale out-of-state crab shipping license shall be issued in the same manner as a wholesale/retail seafood dealer's license and shall be issued only to a person who is a licensed wholesale/retail seafood dealer.

(b) The fee for a wholesale out-of-state crab shipping license shall be one hundred dollars per year. The license shall be valid for one year, beginning on January first of each calendar year and expiring on December thirty-first of the same calendar year. The license may be purchased at any time of the year for the current license year and from November fifteenth for the immediately following license year.

(c) Of the revenues collected from the issuance of wholesale out-of-state crab shipping licenses, ten percent shall be deposited to the Conservation Fund, and ninety percent shall be deposited to the Crab Promotion and Marketing Account of the Seafood Promotion and Marketing Fund, R.S. 56:10(B)(1)(e).

Acts 1986, No. 904, §1; Acts 1990, No. 261, §1, eff. July 4, 1990; Acts 1997, No. 376, §1; Acts 1997, No. 866, §1; Acts 2004, No. 99, §1; Acts 2006, No. 401, §1, eff. Nov. 15, 2006; Acts 2008, No. 722, §1, eff. Nov. 15, 2008.



RS 56:306.1 - Retail seafood dealer's license; place of business; employees; retail out-of-state crab shipping license

§306.1. Retail seafood dealer's license; place of business; employees; retail out-of-state crab shipping license

A. Any person buying, acquiring, or handling by any means whatsoever, from a Louisiana wholesale/retail seafood dealer, any species of fish whether fresh, frozen, processed, or unprocessed, that sells to the consumer for personal or household use and any person who ships fish out of or within the state of Louisiana to the consumer for personal or household use shall purchase a retail seafood dealer's license.

B.(1) The license shall be in the legal name of the licensee and shall list the legal mailing address and physical location of the place of business and any other information required by the department. If the place of business is a vehicle, the license shall state "vehicle" and shall list the legal mailing address and physical location of the licensee.

(2)(a) This license, when issued to an individual, allows the licensee to operate as a retail seafood dealer at any point within the state when that person is in possession of the original license. The license is only valid for the individual for whom it has been issued.

(b) This license, when issued to a corporation, partnership, or any other type of association, is only valid for one place of business and only valid to transact business for and in the name of the licensee.

(3) If the licensee owns or operates more than one place of business, then an additional retail seafood dealer's license must be purchased for each additional place of business or vehicle. The additional licenses shall be in the same name of the business, list a license number which shall be different than the original license, list the legal mailing address and the physical location of that place of business, and any other information required by the department.

(4) Individual employees of retail seafood dealers are not required to obtain a retail seafood dealer's license when transacting the business for the retail seafood dealer on the premises of the place of business, but any employee or person buying, acquiring, handling, or selling fish as a retail seafood dealer other than on the premises of the place of business must obtain a valid retail seafood dealer's license. When individual employees of a retail seafood dealer operate under the authority of a transport license for that dealer, the retail seafood dealer licensee remains responsible for all activities taking place under authority of that license.

(5) The provisions of this Section shall not apply to a person transporting fish under the privilege of a Louisiana transport license purchased in connection with a Louisiana retail seafood dealer's license when that person buys fish for or on behalf of the retail seafood dealer and only transports such fish to that retail dealer.

(6) Restaurants and retail grocers who only purchase fish, whether fresh, frozen, processed, or unprocessed, from a licensed wholesale/retail seafood dealer and only sell such fish fully prepared for immediate consumption by the consumer need not be licensed in compliance with the provisions of this Section. Any restaurant or retail grocer who sells fish as described in R.S. 56:306 or 306.1 shall be licensed in accordance with the applicable law. All restaurants and retail grocers shall maintain records as required in this Subpart.

(7)(a) In addition to the license requirements contained in this Section, any retail seafood dealer who exports or attempts to export outside of the state of Louisiana any crabs, softshell crabs, boiled crabs, containerized crabmeat, or containerized pasteurized crabmeat shall be required to purchase a retail out-of-state crab shipping license in addition to his retail dealer's license. The retail out-of-state crab shipping license shall be issued in the same manner as a retail seafood dealer's license and shall be issued only to a person who is a licensed retail seafood dealer.

(b) The fee for a retail out-of-state crab shipping license shall be one hundred dollars per year. The license shall be valid for one year, beginning on January first of each calendar year and expiring on December thirty-first of the same calendar year. The license may be purchased at any time of the year for the current license year and from November fifteenth for the immediately following license year.

(c) Of the revenues collected from the issuance of retail out-of-state crab shipping licenses, ten percent shall be deposited to the Conservation Fund, and ninety percent shall be deposited to the Crab Promotion and Marketing Account of the Seafood Promotion and Marketing Fund, R.S. 56:10(B)(1)(e).

Acts 1986, No. 904, §1; Acts 1992, No. 256, §1, eff. July 1, 1993; Acts 1997, No. 376, §1; Acts 2008, No. 722, §1, eff. Nov. 15, 2008; Acts 2016, No. 299, §1.



RS 56:306.2 - License fee; place of purchase

§306.2. License fee; place of purchase

A.(1) The cost of the wholesale/retail seafood dealer's license is two hundred fifty dollars for residents and one thousand one hundred five dollars for nonresidents. Restaurants and retail grocers may sell native reptiles and amphibians for human consumption under the provisions of this Section.

(2) The cost of the retail seafood dealer's license is one hundred five dollars for residents and four hundred five dollars for nonresidents.

(3) Validly licensed wholesale/retail seafood dealers shall not be required to obtain licenses which are required by Subpart K of Part VII of Chapter 1 of this Title entitled "Reptiles and Amphibians". However, wholesale/retail seafood dealers are required to comply with any regulations contained within those Sections of law.

B. A wholesale/retail seafood dealer's license and retail seafood dealer's license shall be issued only by the department during normal working hours at the Baton Rouge and New Orleans offices, or at any other location designated by the department.

Acts 1986, No. 904, §1; Acts 1997, No. 376, §1; Acts 2006, No. 401, §1, eff. Nov. 15, 2006.



RS 56:306.3 - Wholesale/retail seafood dealer's license and retail seafood dealer's license; license year; purchase period

§306.3. Wholesale/retail seafood dealer's license and retail seafood dealer's license; license year; purchase period

A. A wholesale/retail seafood dealer's license and a retail seafood dealer's license are valid for one year, beginning on January first of each calendar year and expiring on December thirty-first of the same calendar year.

B. A wholesale/retail seafood dealer's license and a retail seafood dealer's license may be purchased at any time of the year for the current license year and from October first for the immediately following license year.

C. The department may also authorize the purchase of a wholesale/retail seafood dealer's license and a retail seafood dealer's license for a four-year period at four times the cost of the annual license fee.

Acts 1986, No. 904, §1; Acts 1987, No. 92, §1; Acts 1987, No. 534, §1; Acts 1987, No. 851, §1; Acts 1990, No. 441, §1; Acts 1995, No. 543, §2; Acts 1997, No. 376, §1; Acts 2003, No. 182, §1.



RS 56:306.4 - Restrictions on buying and selling and transportation by wholesale/retail seafood dealers, retail seafood dealer's license; restaurants and retail grocers

§306.4. Restrictions on buying and selling and transportation by wholesale/retail seafood dealers, retail seafood dealer's license; restaurants and retail grocers

A.(1) Wholesale/retail seafood dealers shall buy directly from commercial fishermen validly licensed in Louisiana, and when purchasing fish for which a permit is required of the commercial fisherman, such dealers shall purchase only from those commercial fishermen possessing a valid permit. Wholesale/retail seafood dealers validly licensed in Louisiana, and in the case of wholesale/retail seafood dealers purchasing fish from out-of-state sellers and bringing the fish into Louisiana, shall purchase only from those persons from whom a wholesale/retail seafood dealer can legally purchase fish in the state of purchase, and from no one else.

(2) Each wholesale/retail seafood dealer who purchases fish from a licensed commercial fisherman shall record the sale on the three-part receipt form provided for in R.S. 56:303.7. The dealer shall copy the name and license number on the receipt form. The dealer, at the time of the sale, shall provide the commercial fisherman with a sales receipt which shall be one part of the three-part receipt form. All wholesale/retail seafood dealers shall comply with the records requirements contained in R.S. 56:306.5.

B. Wholesale/retail seafood dealers can sell to anyone within or without the state.

C.(1) Retail seafood dealers, restaurants, and retail grocers shall buy directly only from wholesale/retail seafood dealers licensed in Louisiana. When a retail seafood dealer, restaurant, or retail grocer purchases fish from an out-of-state seller and brings the fish into the state, he shall buy directly from those persons from whom he can legally purchase fish in the state of purchase. When a restaurant or retail grocer buys fish from an out-of-state seller and brings the fish into the state, the restaurant or retail grocer shall be licensed in accordance with the provisions of R.S. 56:306 or 306.1 and shall possess a valid transport license when bringing such fish into the state.

(2) Restaurants and retail grocers who only purchase fish, whether fresh, frozen, processed, or unprocessed, from a licensed wholesale/retail seafood dealer and only sell such fish fully prepared by cooking for immediate consumption by the consumer, need not be licensed in compliance with the provisions of this Subpart. Any restaurant or retail grocer who purchases or sells fish in any manner other than as described in this Section must be appropriately licensed as required by this Subpart. All restaurants and retail grocers shall maintain records as required by this Subpart.

D. Repealed by Acts 2010, No. 743, §2(C), eff. July 1, 2010.

Acts 1986, No. 904, §1; Acts 1987, No. 779, §1; Acts 1988, No. 955, §1; Acts 1990, No. 441, §1; Acts 1997, No. 376, §1; Acts 1997, No. 866, §1; Acts 2001, No. 28, §1; Acts 2010, No. 743, §2(C), eff. July 1, 2010.



RS 56:306.5 - Records

§306.5. Records

A. Wholesale/retail seafood dealers, retail seafood dealers, restaurants, and retail grocers shall keep, in the English language:

(1) Records of the quantity and species of fish acquired, the date the fish was acquired, and the name and license number of the wholesale/retail seafood dealer or the out-of-state seller from whom the fish was acquired. When creel limits apply to commercial species, records shall also indicate the number by head count of such species of fish.

(2) Records of the quantity and species of fish sold, the date the fish was sold, and the name and license number of the person to whom the fish was sold. When sold to the consumer, the records shall indicate the quantity, species, and date and shall state that the fish was sold to the consumer.

B.(1) Wholesale/retail seafood dealers purchasing or acquiring fish from commercial fisherman shall complete a commercial receipt form. The commercial receipt form shall be a three-part form signed by both the commercial fisherman and the wholesale/retail seafood dealer or his designee, attesting to that the information required to be provided by each is correct. One part of the receipt form shall be retained by the wholesale/retail seafood dealer, one part shall be given to the commercial fisherman at the time of the transaction, and one part shall be transmitted to the secretary of the Department of Wildlife and Fisheries as provided for in R.S. 56:306.6.

(2) The wholesale/retail seafood dealer is responsible for recording on the commercial receipt form that information provided by the commercial fisherman as specified in R.S. 56:303.7, and is responsible for the following information at the time of purchase or transfer of possession of the catch from a commercial fisherman to a wholesale/retail seafood dealer: wholesale/retail seafood dealer's name and license number, commercial fisherman's name, license number and signature, transaction date, species identification, quantity and units of each species, size and condition of each species, unit price of each species, and permit number for species requiring a permit to harvest.

C. The records required under Subsections A and B of this Section shall be maintained for three years and shall be open to inspection by the department.

D. All information, data, and statistics obtained by the department pursuant to this Section shall be used for the equitable and efficient administration and enforcement of the laws pertaining to the fisheries resources of the state and for conservation and management purposes.

E. The names, addresses, and license numbers of commercial fishermen, except oyster fishermen, shall remain confidential, provided such information shall be available to and used by the Department of Wildlife and Fisheries for administrative and enforcement purposes. However, the department may make the names and addresses of commercial fishermen available to public or private entities for financial consideration.

Acts 1986, No. 904, §1; Acts 1997, No. 376, §1; Acts 2000, 1st Ex. Sess., No. 130, §1.



RS 56:306.6 - Monthly returns to the department by wholesale/retail seafood dealers

§306.6. Monthly returns to the department by wholesale/retail seafood dealers

A. Each wholesale/retail seafood dealer shall, on or before the tenth of each month, make a return to the department of all commercial receipt forms representing actual transactions from every commercial fisherman during the preceding month. All commercial receipt forms submitted by a dealer shall be accompanied by a monthly submission sheet signed by the wholesale/retail seafood dealer certifying that the transactions submitted represent all of the transactions by that dealer from commercial fishermen for that particular month. Additionally, those wholesale/retail seafood dealers who shed soft shell crabs or operate soft shell crab shedding facilities shall, on or before the tenth of each month, submit to the department, on forms specified by the department, information relative to the amount of soft shell crab produced.

B. The Department of Wildlife and Fisheries shall draft regulations, for approval by the Wildlife and Fisheries Commission and promulgation under the Administrative Procedure Act, prescribing procedures to preserve the confidentiality of any data, information, or statistics submitted or collected pursuant to this Section. Such regulations shall allow compliance with federal procedures as set forth by the United States Department of Commerce or its agencies for confidentiality of fishing statistics collected from individuals or firms by the Department of Commerce or its agencies.

C. All fish purchased by wholesale/retail seafood dealers from persons other than licensed wholesaler/retail seafood dealers which are not reported as required herein shall be deemed to have been illegally possessed or purchased by the purchasing wholesale/retail seafood dealer.

D. No later than January 1, 2001, the department shall have in place the capability to receive through electronic means the commercial receipt form information required to be transmitted to the department by R.S. 56:306.5(B) and Subsection A of this Section. The department shall promulgate rules to regulate the submission of such commercial receipt form information electronically. Beginning January 1, 2001, a wholesale/retail seafood dealer may submit such commercial receipt form information electronically.

Acts 1997, No. 376, §1; Acts 2000, 1st Ex. Sess., No. 130, §1; Acts 2006, No. 401, §1, eff. Nov. 15, 2006.



RS 56:306.7 - Definitions

§306.7. Definitions

For the purposes of this Subpart:

(1) "Place of business" means the place where orders for fish are received or where fish is sold, including a vehicle if fish is sold from the vehicle, but does not include a public cold storage vault, temporary receiving station, or vehicle from which no orders are taken or no shipments or deliveries are made other than to the place of business of a licensee in this state.

(2) Person, owner, and operator shall all mean "person" as defined by R.S. 56:8.

Acts 2000, 1st Ex. Sess., No. 130, §1.



RS 56:307 - Transporter; license required

SUBPART G. TRANSPORT LICENSE

§307. Transporter; license required

A. Operators and drivers of any form of commercial transport, except common carriers, who are in the act of loading, unloading, or transporting fish shall have in their possession at least one of the following licenses:

(1) A commercial fisherman's license.

(2) A wholesale/retail dealer's license.

(3) A transport license.

B. Persons who produce and harvest crawfish in private ponds or who produce and harvest catfish in private ponds shall not be required to obtain, maintain, or exhibit any license, permit, or certificate in order to transport crawfish from the place where they were produced or harvested in private ponds or catfish from the private pond to the first point of sale.

C. Transport license requirements shall not apply to fish or fish products which are the result of processing as defined in R.S. 56:8.

Acts 1986, No. 904, §1; Acts 1987, No. 92, §1; Acts 1987, No. 534, §1; Acts 1987, No. 779, §1; Acts 1987, No. 851, §1; Acts 1990, No. 564, §1; Acts 1995, No. 543, §2.

{{NOTE: SEE ACTS 1986, NO. 904, §5.}}



RS 56:307.1 - Transport license fee; underlying license

§307.1. Transport license fee; underlying license

A. The cost of a transport license is thirty dollars per vehicle and can only be purchased by a person holding a valid Louisiana commercial fisherman's license or valid Louisiana wholesale/retail dealer's license.

B. The transport license shall be in the name of and bear the license number of the purchaser and shall state "transport license".

C. The transport license may be applied for in the same manner and is valid for the same one-year period as that of the purchaser's license.

D. The department may also authorize the purchase of a four-year transport license at four times the cost of the annual license fee.

Acts 1986, No. 904, §1; Acts 2003, No. 182, §1.

{{NOTE: SEE ACTS 1986, NO. 904, §5.}}



RS 56:307.2 - Buying and selling prohibition by transporters; exceptions

§307.2. Buying and selling prohibition by transporters; exceptions

A. A person transporting fish under privilege of a transport license is prohibited from buying or selling, by any means whatsoever, any species of fish.

B. The provisions of this Section shall not apply to a person transporting fish under the privilege of a Louisiana transport license purchased in connection with a Louisiana wholesale/retail dealer's license when that person buys fish for or on behalf of the wholesale/retail dealer to whom such transport license was issued and only transports such fish to that wholesale/retail dealer.

Acts 1986, No. 904, §1; Acts 1990, No. 261, §1, eff. July 4, 1990.

{{NOTE: SEE ACTS 1986, NO. 904, §5.}}



RS 56:307.3 - Number of licenses that can be purchased

§307.3. Number of licenses that can be purchased

A validly licensed commercial fisherman or wholesale/retail dealer may purchase any number of transport licenses.

Acts 1986, No. 904, §1.

{{NOTE: SEE ACTS 1986, NO. 904, §5.}}



RS 56:307.4 - Repealed by Acts 1987, No. 779, 2.

§307.4. Repealed by Acts 1987, No. 779, §2.



RS 56:307.5 - Transferability

§307.5. Transferability

Transport licenses are freely transferable between vehicles, but the licensee remains responsible for all activities taking place under authority of that license.

Acts 1986, No. 904, §1.

{{NOTE: SEE ACTS 1986, NO. 904, §5.}}



RS 56:307.6 - Common carriers

§307.6. Common carriers

Common carriers are exempted from the licensing provisions of this Section, but are required to comply with R.S. 56:307.7 below.

Acts 1986, No. 904, §1.

{{NOTE: SEE ACTS 1986, NO. 904, §5.}}



RS 56:307.7 - Shipping records

§307.7. Shipping records

A. Shipments containing fish shall be plainly marked, the tags or certificates to show the date and names of the consignor and the consignee, with an itemized statement of the number of pounds of fish and the names of each kind contained therein. Bills of lading issued by a common carrier for such shipments shall state the number of packages which contain fish, and the date and names of the consignor and consignee, with an itemized statement of the number of pounds of fish and the names of each kind contained therein. Shipments of fish of any species and fish products shall be subject to inspection by enforcement agents of the department while in transit and upon leaving the state.

B. Information, data, and statistics obtained by the department pursuant to this Section shall be used for the equitable and efficient administration and enforcement of the laws pertaining to the fisheries resources of the state and for conservation and management purposes.

Acts 1986, No. 904, §1; Acts 2000, 1st Ex. Sess., No. 130, §1.

{{NOTE: SEE ACTS 1986, NO. 904, §5.}}



RS 56:308 - Penalty

SUBPART H. PENALTY

§308. Penalty

A. Violation of R.S. 56:301.1(A), (B), and (C), as applied to recreational fishermen, or violation of Subpart B of this Part constitutes a class one violation.

B. Violation of any of the provisions of this Part, except those listed in Subsection A of this Section, constitutes a class three violation.

Acts 1986, No. 904, §1.

{{NOTE: SEE ACTS 1986, NO. 904, §5.}}



RS 56:309 - Repealed by Acts 2006, No. 401, §2, eff. Nov. 15, 2006.

§309. Repealed by Acts 2006, No. 401, §2, eff. Nov. 15, 2006.



RS 56:309.1 - Repealed by Acts 2006, No. 401, §2, eff. Nov. 15, 2006.

§309.1. Repealed by Acts 2006, No. 401, §2, eff. Nov. 15, 2006.



RS 56:309.2 - Repealed by Acts 2006, No. 401, §2, eff. Nov. 15, 2006.

§309.2. Repealed by Acts 2006, No. 401, §2, eff. Nov. 15, 2006.



RS 56:309.3 - Repealed by Acts 2006, No. 401, §2, eff. Nov. 15, 2006.

§309.3. Repealed by Acts 2006, No. 401, §2, eff. Nov. 15, 2006.



RS 56:309.4 - Repealed by Acts 2006, No. 401, §2, eff. Nov. 15, 2006.

§309.4. Repealed by Acts 2006, No. 401, §2, eff. Nov. 15, 2006.



RS 56:311 - Repealed by Acts 1981, No. 737, 2

PART VII. FISH AND OTHER AQUATIC LIFE

SUBPART A. SPORT AND COMMERCIAL FISHING

§311. Repealed by Acts 1981, No. 737, §2



RS 56:312 - Repealed by Acts 1985, No. 876, 4, eff. July 23, 1985.

§312. Repealed by Acts 1985, No. 876, §4, eff. July 23, 1985.



RS 56:313 - Control of fisheries; duty of commission; duty of the department

§313. Control of fisheries; duty of commission; duty of the department

The exclusive control of the fish having a game or commercial value in the state is vested in the commission. The department shall enforce the provisions of law regulating them. All fish taken, possessed, or transported contrary to the provisions of this Subpart shall, when found, be confiscated by the department through its authorized agents.

Acts 1974, No. 223, §1. Amended by Acts 1979, No. 277, §1.



RS 56:314 - Confiscation of unlawful tackle

§314. Confiscation of unlawful tackle

Possession or operation on the fishing grounds of illegal, unlicensed, or improperly tagged tackle is prima facie evidence that it is being used unlawfully or kept for unlawful use. Such tackle, used in operation thereof, is a public nuisance and shall be confiscated and turned over to the commission.

If the property so seized is susceptible of lawful use it shall be returned by the commission to its lawful owner within thirty days after final disposition of the charge. If the seized property is illegal per se and not susceptible of lawful use the commission shall make disposition in accordance with the order of the court having jurisdiction over the charge; provided however, that no fishing tackle, gear, rods or reels shall be seized by any agent of the commission if the sole violation is the failure of the offender to have on his person a fishing license.

Acts 1974, No. 223, §1.



RS 56:315 - Sanctuaries and propagating places; closed zones

§315. Sanctuaries and propagating places; closed zones

The commission may set aside of itself, or concurrently with any duly authorized parish game and fish commission, suitable locations in any of the waters of the state in whole or in part, and operate and maintain hatcheries, sanctuaries, and propagating places for the protection and propagation of fish for maintaining the supply in those waters and for restocking same. Such areas shall be designated as closed zones, and fishing shall be restricted in any manner deemed advisable by the commission. In order to carry out the provisions of this section, the commission may purchase lands, build dams, expropriate property and do anything necessary to carry these provisions into effect.

Acts 1974, No. 223, §1.



RS 56:315.1 - Fish ladders

§315.1. Fish ladders

The commission from any available funds, or concurrently with any duly authorized parish game and fish commission, may construct or place fish ladders in all lakes within the state subject to the approval of the Department of Public Works, where dam construction has caused a need therefor in order that propagating places may be reached by the fish. These lakes shall include but shall not be limited to the following: Caddo Lake.

Added by Acts 1983, No. 579, §1.



RS 56:316 - Trespass on areas set aside for propagation of fish

§316. Trespass on areas set aside for propagation of fish

A. No person shall willfully enter into or upon any building or other structure, or any area of land or water, set apart and used by or under authority of the commission for conducting scientific experiments or investigations, or for the propagation and distribution of fish, after the commission has printed notices of such occupation and use and the purpose thereof. These notices shall be placed in a conspicuous position adjacent to the area or upon the building or other structure.

B. No person shall willfully and maliciously injure or deface any such building or other structure or any notice posted as aforesaid; nor injure or destroy any property used in such experiments, investigations, or fish propagation; or otherwise interfere therewith.

C. Violation of any of the provisions of this Section constitutes a class three violation.

Acts 1974, No. 223, §1; Acts 1992, No. 528, §1, eff. June 29, 1992.



RS 56:317 - Louisiana Catch and Cook Program; preparation of recreational fish or alligator in retail food establishments

§317. Louisiana Catch and Cook Program; preparation of recreational fish or alligator in retail food establishments

A. Notwithstanding any provision of the state Sanitary Code or any other law or regulation to the contrary, it shall be lawful for retail food establishments to receive and prepare any freshwater or saltwater recreational fish as defined in R.S. 56:8 or alligator as provided in this Section.

B.(1) The secretary of the Department of Wildlife and Fisheries is hereby authorized to establish the Louisiana Catch and Cook Program, whereby a retail food establishment is authorized to prepare any fish legally taken by a licensed recreational fisherman or any alligator legally taken by a licensed alligator hunter for consumption by that recreational fisherman or alligator hunter or any person in the fisherman's or hunter's party.

(2) The program shall be established through the promulgation and adoption of rules and regulations in conjunction with the Louisiana Department of Health and in accordance with the Administrative Procedure Act. Such rules and regulations shall include but are not limited to the following which shall be enforced by Louisiana Department of Health, office of public health:

(a) The retail food establishment shall complete, date, and have the recreational fisherman or alligator hunter who brings the fish or alligator in for preparation sign an assumption of risk form. The completed, dated, and signed form shall be maintained at the establishment for a period of no less than ninety days. The establishment shall provide the completed forms to the state health officer upon request.

(b) The retail food establishment shall receive only fish or alligator meat that has been cleaned, filleted, placed in clean, food-grade, single-service packaging, and properly refrigerated.

(c) The retail food establishment shall inspect the fish or alligator for freshness and proper receiving temperature.

(d) The fish or alligator shall be properly labeled with the date, time, and name of the recreational fisherman or alligator hunter.

(e) The retail food establishment shall store, prepare, and otherwise handle the fish or alligator separately from products being prepared for and served to the general public.

(f) The retail food establishment shall store, prepare, and otherwise handle the fish or alligator in compliance with provisions of the state Sanitary Code.

(g) The retail food establishment shall prepare and serve the fish to the recreational fisherman or alligator to the alligator hunter or any person in the fisherman's or hunter's party within four hours of receipt of the fish or alligator.

(h) Containers, preparation tables, cutting boards, utensils, and other food preparation equipment used to prepare and serve the fish or alligator shall be properly cleaned and sanitized in accordance with provisions of the state Sanitary Code prior to use preparing foods to serve to the general public.

(i) The fish or alligator shall be served directly to the recreational fisherman or alligator hunter or any person in the fisherman's or hunter's party immediately upon the completion of cooking and shall not be served to the general public.

C. Any retail food establishment that wishes to participate in the Louisiana Catch and Cook Program shall apply to the Department of Wildlife and Fisheries to be issued a participation permit by the department. There shall be no fee for the application process or permit. The permit may be suspended or revoked by the department for any violation of the rules and regulations of this program. The Department of Wildlife and Fisheries shall provide the name and location of each participating retail food establishment to the Louisiana Department of Health, office of public health, upon request.

Acts 2014, No. 577, §1; Acts 2016, No. 241, §1.



RS 56:318 - Taking fish for scientific or educational purposes; permits

§318. Taking fish for scientific or educational purposes; permits

A. The department may take fish of any kind when, where, and in such manner as may be deemed necessary for scientific or educational purposes and for propagation and distribution. The department shall have the authority to regulate or prohibit, by rule in accordance with the Administrative Procedure Act, the importation or introduction of live fish or fish eggs of any kind in public or private waters of the state.

B. No person shall introduce into the state any live fish or fish eggs without a permit issued by the department; provided, however, that the department shall have the authority to regulate or prohibit, by rule in accordance with the Administrative Procedure Act, the importation or introduction of goldfish and aquarium fish into the state.

C. The secretary may issue permits to any persons to take fish for scientific or educational purposes or for propagation or for distribution. The prohibition against the taking of fish by means of any device not specially permitted in this Subpart under the legal size limits provided in this Subpart during any closed season or closed zones designated by the department does not apply to such persons if, in the opinion of the department, the fish are necessary for scientific or educational purposes or for propagation or distribution to other waters of the state. These permits may be revoked at any time if abused.

Acts 1974, No. 223, §1. Amended by Acts 1981, No. 736, §1; Acts 1990, No. 196, §1.



RS 56:318.1 - Fishing tournaments; special permits

§318.1. Fishing tournaments; special permits

A. Notwithstanding any other provision of law to the contrary, the commission may adopt rules in accordance with the Administrative Procedure Act to establish special permits authorizing participants in a large tournament to possess live black bass, Micropterus spp., or its hybrids, that would otherwise fall outside of legal limits.

B. The application for the permit may be accompanied by a fee in an amount determined by the department as necessary to cover the reasonable administrative costs incurred by the department in issuing and enforcing the permit. The permit application shall be made on a standard form provided by the department and shall include the name, address, and phone number of the sponsoring organization or individual; the location and date of the tournament; total value of the prizes; and expected number of participants. The permit application shall be submitted to the department at least thirty days prior to the proposed event.

C. Permits are not transferable and shall clearly demonstrate the expiration date.

D. An employee of the department may be assigned as an observer and be present at any tournament.

E. As used herein, "large tournament" shall mean any tournament in which the number of qualified entries exceeds one hundred boats.

Acts 1997, No. 449, §1, eff. June 22, 1997.



RS 56:319 - Exotic fish; importation, sale, and possession of certain exotic species prohibited; permit required; penalty

§319. Exotic fish; importation, sale, and possession of certain exotic species prohibited; permit required; penalty

A. No person, firm, or corporation shall at any time possess, sell, or cause to be transported into this state by any other person, firm, or corporation, without first obtaining the written permission of the secretary of the Department of Wildlife and Fisheries, any of the following species of fish: freshwater electric eel (Electrophorus sp.); rudd (Scardinius erythrophthalmus); all members of the families Synbranchidae (Asian swamp eels); Channidae (snakeheads); Clariidae (walking catfishes); Trichomycteridae (pencil catfishes); all species of tilapia, and carp, except koi or common carp (Cyprinus carpio) and goldfish (Carassius auratus). Any fish which requires a permit under the provisions of this Subsection shall not be returned to the water if taken from state waters, and any such fish may be possessed only by properly permitted people or if the fish is dead.

B. All permits granted under the provisions hereof shall be on an annual basis except for permits issued for triploid grass carp possession and transportation for aquatic plant control. All requests for such permission shall indicate the source, number, and destination of the species named therein.

C. The provisions contained herein shall be enforced by the commission, and its decision in the granting or denial of the permission referred to herein shall be final.

D. No person shall have in possession or sell in this state a piranha or Rio Grande Cichlid; except that, piranha may be possessed and displayed at the Aquarium of the Americas, Audubon Institute, New Orleans, as authorized by a special permit issued by the department, under conditions the department deems necessary to prevent their introduction into waters of the state. Neither the permit nor the conditions and requirements thereof shall be required to be adopted pursuant to the provisions of the Administrative Procedure Act.

E. Violation of any of the provisions of this Section constitutes a class four violation.

Acts 1974, No. 223, §1. Amended by Acts 1981, No. 837, §3; Acts 1981, No. 838, §1; Acts 1982, No. 94, §1; Acts 1988, No. 939, §1, eff. July 26, 1988; Acts 1990, No. 695, §1, eff. July 20, 1990; Acts 1992, No. 528, §1, eff. June 29, 1992; Acts 1995, No. 1142, §1; Acts 2003, No. 91, §1, eff. May 28, 2003.



RS 56:319.1 - Control of importation of fish; department's regulatory authority

§319.1. Control of importation of fish; department's regulatory authority

The department shall have the authority to regulate or prohibit, by rule in accordance with the Administrative Procedure Act, the possession, sale, or transportation of any fish into Louisiana.

Acts 1988, No. 614, §1, eff. July 14, 1988; Acts 1990, No. 196, §1.



RS 56:319.2 - Designation and taking of exotic fish

§319.2. Designation and taking of exotic fish

The commission is authorized to designate as exotic a species of fish not indigenous to the state of Louisiana. The commission may promulgate rules under the provisions of the Administrative Procedure Act to authorize the taking of exotic fish from public waters in the state under specified licenses and by specified gear. The secretary may issue permits as authorized by the commission. Such permits shall be valid for one year and shall be subject to monitoring, review, and suspension or revocation by the secretary.

Acts 2004, No. 98, §1.



RS 56:320 - Methods of taking freshwater or saltwater fish

§320. Methods of taking freshwater or saltwater fish

A.(1) Freshwater and saltwater recreational fish may be taken by means of rod, fishing pole, hook and line, trolling line, handline, bait casting, fly casting apparatus, crawfish nets, by use of devices known as yo-yos or trigger devices, bow and arrow, recreational hoop nets, recreational wire nets, recreational slat traps, standard spearing equipment used by a skin diver sport fishing in saltwater or freshwater when submerged in the water, recreational pipes, recreational buckets, recreational drums, recreational tires, and recreational cans, and by no other means except a barbless spear or a multi-pronged barbed gig that may be used in saltwater for taking flounder. Recreational wire nets and recreational hoop nets authorized for use under the provisions of this Section shall be used only in the geographical areas of the state designated as freshwater under the provisions of R.S. 56:322.

(2) However, skin divers fishing for recreational purposes in fresh water, when submerged in the water and using standard spearing equipment, or any person using a bow and arrow, or any person using or possessing nets or traps, including recreational hoop nets, recreational slat traps, recreational pipes, recreational buckets, recreational drums, recreational tires, and recreational cans, may not take or possess any game fish as defined in R.S. 56:8 except red drum may be taken using a bow and arrow or by skin divers using standard spearing equipment fishing for recreational purposes while submerged in water.

(3) However, notwithstanding Paragraphs (1) and (2) of this Subsection, and any other provision of law to the contrary, bream of any species may be taken when fishing for sport in freshwater by using a minnow trap that does not exceed twenty-four inches in length and having a throat no larger than one inch by three inches for noncommercial bait purposes in any lake not wholly contained within this state which is in excess of one hundred thousand surface acres.

(4) Repealed by Acts 1999, No. 5, §2.

(5) Repealed by Acts 2006, No. 111, §1.

B.(1) Commercial finfish may be taken with pole, line, the device known as a yo-yo, the device known as a trigger device, handline, with any trotline wherein hooks are not less than twenty-four inches apart, approved slat traps, cans and minnow traps, with legal seines and nets, with bows and arrows, or by any skin diver in salt water or fresh water, when submerged in water and using standard spearing equipment, and by no other means except as provided in Subsection C of this Section. In the saltwater areas of the state as defined in R.S. 56:322(A) and (B), commercial finfish may be taken by means of rod and reel. However, eel may be taken for commercial purposes using eel pots and other legal gear as provided herein. Violation of this Paragraph constitutes a class three violation.

(2) Repealed by Acts 1995, No. 543, §3.

(3) Crabs or stone crabs may be taken with any legal crab trap, crab dropnet, trawl, skimmer net, butterfly net, hoop net, trotline, handline, bushline, dip net, or cast net. A dredge shall not be used for the intentional taking of crabs. Crab traps located in areas north of the northern bank of the Intracoastal Waterway and west of Louisiana Highway 70 and those areas located on the eastern side of the Mississippi River and inland from the saltwater line are not required to be marked with a float and float line, unless the trap is placed in a lake.

C.(1) No person shall take or possess fish taken by means of spears, poisons, stupefying substances or devices, explosives, guns, tree-topping devices, lead nets, except as provided in R.S. 56:329(B), electricity, or any instrument or device capable of producing an electric current used in shocking said fish; except a barbless spear or a multi-pronged barbed gig that may be used in salt water for taking flounder. No person shall take or possess game fish taken by means of snagging devices, not including bow and arrow. Catfish may be taken by means of snagging devices. Garfish may be taken by means of spears and bows and arrows. It shall be unlawful to possess any of the prohibited instruments, weapons, substances, or devices set out hereinabove with the intent to take fish in violation of the provisions of this Section.

(2) No person shall use or deploy within the state territorial waters bandit gear or longline gear. A person may possess bandit gear or longline gear aboard a vessel within state territorial waters so long as such gear is not in use or deployed to take fish. No person shall possess fish taken within the state territorial waters using bandit gear or longline gear.

D. The commission may provide by rule or regulation that no seines or gill nets authorized for use in taking fish from the waters of the state of Louisiana shall be left unattended, except as otherwise provided by this Title.

E. The commission may provide by rule and regulation for the taking of game fish with scuba gear, consistent with and in addition to other provisions of law as provided in this Section.

F. Each gill net or trammel net used to take freshwater commercial fish shall be marked with two waterproof tags with the name and license number of the fisherman legibly printed thereon, such tags to be placed at each end of the net. The secretary shall promulgate and adopt rules and regulations to establish a marking system for nets used in freshwater areas of the state sufficient to enable the department's agents to clearly identify unattended nets, as defined in R.S. 56:8, including the name and license number of the owner of such nets, and sufficient to enforce all laws relative to such nets. Violation of this Subsection constitutes a class three violation.

G. It shall be unlawful for any person to use or employ any aircraft including fixed wing aircraft, dirigibles, balloons, helicopters, or any other form of aerial surveillance in the airspace of this state to assist in the taking of finfish except in the fisheries of menhaden and herring-like fish as defined in Title 76, Section 311 of the Louisiana Administrative Code. Any aircraft, boat, or vessel and equipment utilized in the taking of finfish and any fish taken or possessed, except in the fisheries of menhaden and other herring-like fish, contrary to the provisions of this Subsection shall be subject to confiscation. Violation of this Subsection constitutes a class 5-A violation.

H. Violations of Subsection C of this Section and the taking of freshwater and saltwater gamefish by illegal methods shall constitute a class four violation.

I.(1) It shall be unlawful for any person to knowingly and intentionally use or employ any net to encircle a vessel or to otherwise knowingly and intentionally use or employ any vessel or fishing gear to interfere with the lawful fishing of another.

(2) It shall be unlawful for any person to knowingly and intentionally use or employ any vessel or recreational gear to interfere with the lawful commercial fishing of another.

(3) A violation of the provisions of this Subsection shall constitute a class two violation, R.S. 56:32.

Acts 1974, No. 36, §1; Acts 1974, No. 223, §1. Amended by Acts 1976, No. 79, §1; Acts 1979, No. 278, §1; Acts 1979, No. 547, §1; Acts 1982, No 318, §1; Acts 1984, No. 323, §1; Acts 1984, No. 516, §1; Acts 1984, No. 706, §1, eff. Jan. 1, 1986; Acts 1986, No. 114, §1; Acts 1986, No. 904, §3; Acts 1988, No. 711, §1; Acts 1988, No. 36, §1; Acts 1990, No. 372, §1, eff. July 10, 1990; Acts 1990, No. 545, §1; Acts 1990, No. 794, §1; Acts 1991, No. 270, §1; Acts 1991, No. 698, §1; Acts 1991, No. 859, §1; Acts 1991, No. 886, §1; Acts 1992, No. 50, §1; Acts 1992, No. 52, §1; Acts 1992, No. 528, §1, eff. June 29, 1992; Acts 1993, No. 62, §1; Acts 1995, No. 362, §1; Acts 1995, No. 543, §§2, 3; Acts 1995, No. 956, §1; Acts 1995, No. 1316, §2; Acts 1997, No. 1181, §1; Acts 1999, No. 5, §§1, 2; Acts 1999, No. 1170, §1; Acts 2001, No. 30, §1, eff. May 24, 2001; Acts 2001, No. 149, §1; Acts 2004, No. 240, §1; Acts 2004, No. 460, §1; Acts 2004, No. 825, §1; Acts 2005, No. 371, §1; Acts 2006, No. 111, §1; Acts 2007, No. 296, §1; Acts 2008, No. 23, §1, eff. July 1, 2008; Acts 2008, No. 220, §12, eff. June 14, 2008; Acts 2010, No. 223, §1; Acts 2010, No. 746, §1.



RS 56:320.1 - Use and possession of certain gill nets, trammel nets, strike nets, or seines; prohibited

§320.1. Use and possession of certain gill nets, trammel nets, strike nets, or seines; prohibited

A. No person shall use, possess, or have in his possession, or have aboard any vessel, a gill net, trammel net, strike net, or seine in the saltwater areas of the state as defined in R.S. 56:322(A) and (B), except as provided in R.S. 56:318 and 320.2.

B. A violation of the provisions of this Section shall constitute a class six violation.

Acts 1995, No. 1316, §2.



RS 56:320.2 - Federal exclusive economic zone (EEZ)

§320.2. Federal exclusive economic zone (EEZ)

A. The possession of gill nets, trammel nets, strike nets, or seines on or aboard any vessel in the saltwater areas of the state is prohibited unless the captain or owner of the vessel has in his immediate possession upon the vessel a permit issued by the department under R.S. 56:305.5(B).

B. While traversing state waters going to and from the waters of the federal exclusive economic zone (EEZ), all gill nets, trammel nets, strike nets, or seines shall remain on board the vessel and shall not be used while in state waters.

C. All vessels fishing in the federal exclusive economic zone (EEZ) shall comply with all applicable federal law and regulations.

D.(1) A violation of this Section shall constitute a class six violation. In addition to any penalty imposed under this Section, any state permit issued under the provisions of R.S. 56:305.5(B) shall be immediately suspended upon a conviction for violation of this Section.

(2) No person who has had his permit suspended under this Section shall reapply for a new permit or be issued a new permit.

E. The commission shall promulgate rules and regulations as may be necessary to effectuate the provisions of this Section.

Acts 1995, No. 1316, §2.



RS 56:321 - Elevated trotlines prohibited; civil liability

§321. Elevated trotlines prohibited; civil liability

A. No person shall set, maintain, take, or attempt to take fish from any trotline of which any segment of the staging line measures in excess of four feet where any portion of any hook extends above the surface of the waters of any of the bodies of waters within the state of Louisiana. However, this Section shall not apply to White Lake in Vermilion Parish and Grand Lake and Lake Misere in Cameron Parish. Any violation of the provisions of this Section shall constitute a class two violation, R.S. 56:32.

B. Such action shall be considered prima facie evidence of negligence in a civil action for damages suffered by another as a result thereof.

Acts 1974, No. 223, §1; Acts 1992, No. 854, §1; Acts 1993, No, 843, §1.



RS 56:322 - Seines or nets; size of mesh; classification as to salt or fresh water; crawfish traps

§322. Seines or nets; size of mesh; classification as to salt or fresh water; crawfish traps

A. The legislature recognizes the historic division of the state into saltwater and freshwater areas. The legislature also recognizes that this division is based in large measure on the variations of flora and fauna found within these two divisions. The legislature further recognizes that an exact line of demarcation is insusceptible of precise location by reason of the changes in water salinity caused by winds, tides, and rains. It is, therefore, the intention of the legislature that the following described boundary line easterly from the Texas state line to the Mississippi state line shall be used in dividing the state into predominantly saltwater and predominantly freshwater areas: The Intracoastal Waterway from the Texas-Louisiana boundary to its junction with Louisiana Highway 27 at Gibbstown, and then south to Louisiana Highway 82 and then east to its junction with the Intracoastal Waterway at Forked Island, the Intracoastal Waterway from Forked Island to Bayou Barataria to the Harvey Canal, the Harvey Canal to the Mississippi River, the Mississippi River to the Industrial Canal, the Industrial Canal to the Intracoastal Waterway, the Intracoastal Waterway to the Rigolets in Orleans Parish to the Louisville and Nashville railroad bridge, the Louisville and Nashville railroad right-of-way from the Orleans Parish line to the Mississippi state line.

B. The areas south of the above-described boundary line, plus the saltwater lakes known as Lake Maurepas; Lake Pontchartrain; Lake St. Catherine; Chef Menteur Pass, except that seven-tenths of a mile section from Bayou Sauvage south to the Intracoastal Waterway; the Rigolets; Unknown Pass; Pass Manchac; and that portion of the Calcasieu Ship Channel from the Intracoastal Waterway south to the Gulf of Mexico, shall be designated as saltwater areas.

C. The following provisions shall apply to saltwater areas:

(1) Hoop nets. For the taking of commercial fish, a person may have in possession or in use hoop nets with a mesh of not less than one inch square or two inches stretched after treating with tar or copper.

(2)-(4) Repealed by Acts 1995, No. 1316, §3.

(5) Monofilament, multifilament, or other materials.

(a) Except as provided in Subparagraph (b) of this Paragraph, the use and possession of trammel nets, gill nets, and seines constructed of monofilament, multifilament, or other materials is prohibited, except as provided in R.S. 56:318 and 320.2.

(b) The nets defined in R.S. 56:8 ("Mullet strike net" and "Pompano strike net") are not prohibited, but shall not be constructed of monofilament.

(6) Purse seines.

(a) The use of purse seines for the taking of finfish, other than menhaden and herring-like species, shall be prohibited in inside waters as delineated by R.S. 56:495.

(b) The use of purse seines for the taking of finfish, other than menhaden and herring-like species, shall be prohibited in outside waters as delineated by R.S. 56:495.

(c) Except as provided in R.S. 56:324, possession of red drum or spotted sea trout on board any vessel on which a purse seine is also on board, within or without the waters of Louisiana, is prohibited. Any agent who finds a vessel with such fish and equipment on board shall seize the vessel, fish, and equipment. Whoever violates the provisions of this Paragraph shall be fined eight hundred and fifty dollars per each hundredweight of red drum or spotted sea trout which are confiscated and shall forfeit each purse seine found on board at the time of confiscation.

(7) Unattended nets. No nets or beam trawls used for taking fish or shrimp from the saltwater areas of the state shall be left unattended as defined in R.S. 56:8, except such legal nets or trawls which are attached to a wharf at a camp and which are tagged with a department tag issued in conjunction with the gear being used. Any net or beam trawl which is seized for a violation of this Paragraph shall be considered abandoned. Hoop nets, without leads, may be left unattended in the saltwater areas of the state for the sole purpose of taking legal commercial catfish species.

(8) Repealed by Acts 1995, No. 1316, §3.

D. Except as otherwise provided in Subsection B herein, the areas north of the above described boundary line shall be designated as freshwater areas.

E. The following provisions shall apply in freshwater areas:

(1) Hoop nets. For the taking of commercial fish a person may have in possession or in use hoop nets with a mesh of not less than one inch square or two inches stretched after treating with tar or copper; however, a person may have in possession or in use hoop nets with a mesh of not less than two inches square or four inches stretched after treating with tar or copper for the taking of commercial fish from a freshwater lake located wholly within Caddo Parish.

(2) Seines. For the taking of commercial fish a person may have in possession or use seines with a minimum mesh of not less than two inches square or four inches stretched after treating with tar or copper, except as provided for in R.S. 56:322.1. No seine in use shall exceed one thousand two hundred feet in length.

(3) Trammel nets. For the taking of commercial fish a person may have in possession or in use trammel nets with a minimum mesh of not less than three inches square or six inches stretched, after treating with tar or copper. No trammel net in use shall exceed one thousand two hundred feet in length.

(4) Gill nets. For the taking of commercial fish a person may have in possession or in use gill nets with a minimum mesh of not less than three inches square or six inches stretched after treating with tar or copper, except as provided by R.S. 56:322.2. No gill net in use shall exceed one thousand two hundred feet in length.

(5) Wire nets. A person may have in his possession or in use only those wire nets with a mesh no less than one inch square or two inches stretched.

F. Notwithstanding any other provision of law to the contrary, the waters of the Intracoastal Waterway in Orleans Parish from the overhead power lines at the Interharbor Navigation Canal east to the Rigolets shall be considered both salt and fresh water for the purposes of authorizing the taking or possessing fish or the use or possession of gear. Commercial fishing operations in these waters shall not interfere with normal commercial traffic.

G. Repealed by Acts 1986, No. 904, §4.

H. The provisions of this Section shall not apply to shrimp or menhaden fishing, and nothing contained herein is intended or shall be construed to repeal, amend, or otherwise modify the provisions of law applicable to shrimp or menhaden fishing.

I. The minimum mesh size for traps used to harvest wild crawfish for commercial purposes shall be a hexagon of three-quarters by eleven-sixteenths of one inch. This measurement shall be from wire to wire, and any coating on the wire shall not be considered in computing the measurements. Crawfish may be taken commercially with approved crawfish traps. The openings of the flues and throats on crawfish traps shall not exceed two inches. Any administrative rule may be promulgated to implement the provisions of this Subsection and shall be promulgated in accordance with the Administrative Procedure Act and shall be subject to oversight by the House and Senate natural resources committees.

J. Violation of any of the provisions of this Section, except for Paragraphs (C)(5), (6), and (7), constitutes a class four violation. Violation of any of the provisions of Paragraph (C)(5), (6), or (7) of this Section constitutes a class five violation.

Acts 1991, No. 868, §1; Acts 1991, No. 886, §1; Acts 1992, No. 49, §1; Acts 1992, No. 528, §1, eff. June 29, 1992; Acts 1995, No. 543, §2; Acts 1995, No. 583, §1; Acts 1995, No. 1080, §2; Acts 1995, No. 1316, §§2, 3; Acts 1997, No. 144, §1; Acts 1997, No. 267, §1, eff. June 17, 1997; Acts 1997, No. 1181, §1; Acts 1999, No. 423, §1; Acts 2001, No. 51, §1; Acts 2001, No. 333, §1; Acts 2001, No. 548, §1; Acts 2003, No. 274, §1; Acts 2003, No. 379, §1 Acts 2003, No. 1286, §1, eff. July 15, 2003; Acts 2004, No. 97, §1, eff. Nov. 15, 2004; Acts 2005, No. 226, §1; Acts 2010, No. 746, §1; Acts 2011, 1st Ex. Sess., No. 33, §1.



RS 56:322.1 - Shad seine; commercial harvest of shad and skipjack herring

§322.1. Shad seine; commercial harvest of shad and skipjack herring

A. A commercial fisherman licensed in accordance with R.S. 56:303 and 305(B)(16) may take shad, skipjack, and any other freshwater commercial fish of legal size with a shad seine in accordance with this Section.

B. Only shad (Dorosoma sp), skipjack herring (Alosa chryochloris), hereafter in this Section referred to as skipjack, and any other legal-sized freshwater commercial fish may be taken with a shad seine; all other fish shall be immediately returned to waters from which they were caught. All fish on board the vessel shall have the head and caudal fin intact.

C.(1) A shad seine shall be a seine with a mesh size not less than one-inch bar and two inches stretched and not more than two-inch bar and four inches stretched. A shad seine may not be constructed of monofilament.

(2) Each shad seine shall have affixed to each end a one-gallon jug, painted international orange and marked in black lettering the words "Shad Seine", and waterproof tags with the name and license number of the fisherman in accordance with R.S. 56:320(F).

D. Repealed by Acts 2008, No. 24, §2.

E. Only strike fishing is authorized by this Section.

F. The following acts are prohibited:

(1) The use of more than one shad seine by a licensee.

(2) The use of more than one seine per vessel.

(3) The use of a shad seine by more than two vessels at one time.

(4) The use of a shad seine in a manner that unduly restricts navigation of other vessels or interferes with commercial shipping.

(5) Leaving a shad seine unattended or not actively fishing it while it is in the water.

G. A shad seine may only be fished in the freshwater areas of the state, but it shall not be used in the bodies of water where seine use is prohibited nor the Pearl River or the Pearl River navigational canal.

H. There shall be no daily take or possession limit for the commercial harvest of shad and skipjack taken under the provisions of this Section by properly licensed shad seine commercial fishermen.

I. Violation of any of the provisions of this Section, except for Paragraph (F)(4) and Subsection G, constitutes a class four violation. Violation of Paragraph (F)(4) constitutes a class three violation. Violation of Subsection G constitutes a class two violation.

Acts 2003, No. 274, §1; Acts 2004, No. 86, §1, eff. May 28, 2004; Acts 2008, No. 24, §§1, 2.



RS 56:322.2 - Shad gill nets; commercial harvest of shad and skipjack herring

§322.2. Shad gill nets; commercial harvest of shad and skipjack herring

A. A commercial fisherman licensed in accordance with R.S. 56:303 and 305(B)(4)(f) may take shad and skipjack with a shad gill net in Lake Palourde, Lake Verret, Lac Des Allemands, all of the waterways in Iberville Parish, and those portions of the parishes of Iberia, St. Martin, and St. Mary located between the guide levees of the Atchafalaya Basin but is specifically not authorized to do so in the streams, bayous, canals, and other water bodies connected with the specified lakes.

B. Shad gill nets shall be used only to take shad (Dorosoma sp) and skipjack herring (Alosa chryochloris), hereafter in this Section referred to as skipjack. However, a commercial fisherman may keep other commercial fish species up to a maximum of twenty-five fish. All fish on board the vessel shall have the head and caudal fin intact.

C.(1) A shad gill net shall be a gill net with a mesh size not less than one-inch bar and two inches stretched and not more than two-inch bar and four inches stretched.

(2) Each shad gill net shall have affixed to each end a one- gallon jug, painted international orange and marked in black lettering the words "Shad Gill Net", and waterproof tags with the name and license number of the fisherman in accordance with R.S. 56:320(F).

(3) Each shad gill net shall be placed at least fifty feet from the tree line.

D.(1) The closed season for commercially harvesting shad and skipjack as provided for in this Section shall include the months of July, August, September, and October of each year. Shad and skipjack may be taken after sunset and before sunrise during open season. However, there shall be no commercial taking of shad or skipjack on any Saturday or Sunday.

(2) During the open season, there shall be no daily take or possession limit for the commercial harvest of shad and skipjack by properly licensed shad gill net commercial fishermen.

E. Only strike fishing is authorized by this Section. Once deployed, the shad gill net shall remain stationary until fish are being removed from the net or the net is being retrieved from the water.

F. The following acts are prohibited:

(1) The use of more than one shad gill net by a licensee.

(2) The use of more than one gill net per vessel.

(3) The use of a shad gill net by more than two vessels at one time.

(4) The use of a shad gill net in a manner that unduly restricts navigation of other vessels.

(5) Leaving a shad gill net unattended or not actively fishing it while it is in the water.

G. Repealed by Acts 2010, No. 589, §2.

H. Violation of any of the provisions of this Section, except for Paragraphs (C)(2) and (F)(4), constitutes a class four violation. Violation of Paragraph (C)(2) or (F)(4) constitutes a class three violation.

I. Repealed by Acts 2010, No. 589, §2.

Acts 2003, No. 379, §1; Acts 2004, No. 825, §1; Acts 2006, No. 419, §1; Acts 2008, No. 24, §1; Acts 2010, No. 589, §§1, 2.



RS 56:323 - Bait; methods of taking

§323. Bait; methods of taking

A. Minnows, crawfish, shrimp, and other legal bait species, not including game fish, may be taken with legal cast nets, minnow traps, dip nets, and bait seines when taken in compliance with all other laws. Freshwater shrimp may also be taken in accordance with R.S. 56:501.

B. Notwithstanding the mesh restrictions in R.S. 56:322, legal bait species may be taken with bait seines with a maximum mesh size not exceeding one-quarter inch mesh bar, one-half inch mesh stretched, and thirty feet in length. Bait seines must be operated only on foot and solely by hand, without any mechanical device, pulley, or mechanical assistance whatsoever. No person shall take or possess saltwater bait shrimp in excess of the possession limit contained in R.S. 56:500(B).

C. Dip nets may not exceed three feet in diameter and must be operated solely by hand, by no more than one person, and without any mechanical assistance whatsoever. No person shall take or possess saltwater bait shrimp in excess of the possession limit contained in R.S. 56:500(B).

D. A violation of any provision of this Section shall constitute a class four violation, R.S. 56:34.

Acts 1974, No. 223, §1. Amended by Acts 1975, No. 245, §1; Acts 1986, No. 904, §3; Acts 1995, No. 1080, §1; Acts 2004, No. 126, §1, eff. Nov. 15, 2004; Acts 2004, No. 161, §1.

NOTE: SEE ACTS 1986, NO. 904, §5.



RS 56:324 - Menhaden seines; restrictions

§324. Menhaden seines; restrictions

Anyone legally taking menhaden shall not have in their possession more than five percent, by weight, of any species of fish other than menhaden and herring-like species.

Added by Acts 1979, No. 593, §1. Amended by Acts 1981, No. 838, §1; Acts 1986, No. 904, §3.

{{NOTE: SEE ACTS 1986, NO. 904, §5.}}



RS 56:325 - Daily take, possession, and size limits; freshwater recreational fish; possession of finfish filets prohibited

§325. Daily take, possession, and size limits; freshwater recreational fish; possession of finfish filets prohibited

A. No person shall take in any one day more than the following of each species of fish, of the designated size where specified:

(1) Black bass (Micropterus spp.), or their hybrids--fifteen.

(2) White bass (Morone chrysops), also locally called barfish--fifty.

(3) Yellow bass (Morone mississippiensis)--fifty.

(4) Striped bass (Morone saxatilis), or their hybrids, in particular hybrid striped bass (white bass x striped bass), or any combination thereof--five, of which not more than two may exceed thirty inches total length.

(5) Crappie (Pomoxis spp.), or their hybrids, also locally called white perch or sac-a-lait--fifty.

(6) Buffalo fish (Ictiobus spp.), or their hybrids - minimum size sixteen inches total length - twenty-five.

(7) Freshwater drum (Aplodinotus grunniens), also locally called gaspergou - minimum size twelve inches total length - twenty-five.

(8) Blue catfish (Ictalurus furcatus) - minimum size twelve inches total length.

(9) Channel catfish (Ictalurus punctatus) - minimum size eleven inches total length.

(10) Flathead catfish (Pylodictis olivaris), also locally called spotted catfish, yellow catfish, or opelousas cat - minimum size fourteen inches total length.

(11) Shad (Dorosoma spp.) - maximum allowance of fifty pounds.

(12) Crawfish - one hundred fifty pounds.

(13) Repealed by Acts 2013, No. 334, §2.

B.(1) Except as otherwise provided in this Subsection, no person shall have in his possession more than twice the number of fish specified in any paragraph of Subsection A of this Section.

(2) The possession limit for catfish caught on a recreational license shall be one hundred. The one hundred fish possessed may be a single species or any combination of blue, channel, or flathead catfish. In addition, a recreational fisherman shall be allowed a daily possession limit of twenty-five undersize catfish, either a single species or any combination of blue, channel, or flathead catfish.

(3) The possession limit for crappie caught in Toledo Bend Reservoir on a recreational license shall be one hundred fish.

(4) The possession limit for largemouth bass (Micropterus salmoides) and spotted bass (Micropterus punctulatus) taken south of U.S. Highway 90 shall be three times the daily take limit when the fisherman holds and is in possession of a current recreational fishing license and can show a landing receipt from a public boat launch located south of U.S. Highway 90 that demonstrates to the satisfaction of the department that the fisherman has been actively on the water or at a remote camp that can be accessed only by water for two days or more. Such fish shall be kept whole or whole gutted in separate bags for each species of fish and date taken and which shall be marked with the date the fish were taken, the species and the number of fish contained in the bag, and the name and license number of the person taking the fish. The fish shall only be in the possession of the person who took the fish. However, no fisherman shall be actively fishing or engaged in fishing while in possession of more than the daily take limit. The provisions of this Paragraph shall be null and void and of no effect beginning July 1, 2016, and thereafter.

C. Notwithstanding any other provision of law to the contrary, the commission may amend by rule, in accordance with the Administrative Procedure Act, size limits, daily take limits, possession limits, seasons, and times set by law for freshwater recreational fish. Such limits, seasons, and times may vary between and among waterbodies based on biological data or for purposes of research or experimentation. However, the commission shall not amend by rule the provisions of Paragraph (A)(5) of this Section as it applies to Lake D'Arbonne, unless the department first conducts sampling, and collects and analyzes the data on the fisheries resource in Lake D'Arbonne and the sampling, data, and analysis demonstrate that the fisheries resource is being negatively impacted, and the department recommends that the provisions of Paragraph (A)(5) of this Section be amended by rule.

D. Except as provided in this Subsection, no person shall possess any filleted fish while aboard a vessel on the water. However, for the purpose of fish consumption on the water aboard the harvesting vessel, a person shall have no more than two pounds of finfish filets per person on board the vessel, provided that the vessel is equipped to cook such finfish and such finfish does not exceed the applicable take limit.

E. Violation of any of the provisions of this Section constitutes a class two violation.

Acts 1974, No. 223, §1. Amended by Acts 1974, No. 510, §1; Acts 1978, No. 448, §1; Acts 1980, No. 604, §1; Acts 1982, No. 313, §1; Acts 1988, No. 86, §1; Acts 1989, No. 487, §1, eff. July 1, 1989; Acts 1989, No. 488, §1, eff. July 1, 1989; Acts 1992, No. 528, §1, eff. June 29, 1992; Acts 1998, 1st Ex. Sess., No. 155, §1, eff. May 7, 1998; Acts 1999, No. 155, §1; Acts 2004, No. 237, §1, eff. June 15, 2004; Acts 2008, No. 23, §1, eff. July 1, 2008; Acts 2013, No. 334, §§1, 2; Acts 2014, No. 336, §1; Acts 2014, No. 389, §1.



RS 56:325.1 - Size and possession limits, recreational saltwater finfish; penalties

§325.1. Size and possession limits, recreational saltwater finfish; penalties

A.(1) The Wildlife and Fisheries Commission may set by rule, in accordance with the Administrative Procedure Act, daily take, and possession, and size limits for saltwater finfish caught recreationally in Louisiana territorial waters, based on biological and technical data. Aquaculturally raised fish, as defined in R.S. 56:356, shall be exempt from the provisions of this Section.

(2) With respect to red drum, southern flounder, and spotted sea trout specifically, and until such time as the commission establishes daily take and possession limits for these species in accordance with the Administrative Procedure Act, the following shall be the legal take, daily bag, and possession limits:

(a) Red drum -- five fish daily.

(b) Spotted sea trout -- twenty-five fish daily.

(c) Southern flounder -- ten fish for each consecutive day on the water.

(3) A recreational saltwater fisherman in possession of a valid basic and saltwater license may possess twice the daily bag limit of red drum and spotted sea trout; however, no person shall be in possession of over the daily bag limit while fishing or while on the water, unless such recreational saltwater fisherman is aboard a trawler engaged in commercial fishing for a consecutive period of longer than twenty-five hours.

B. No saltwater sport fisherman shall take or possess at any one time in the Louisiana territorial waters extending to the outermost boundary limit of the Federal Exclusive Economic Zone any red drum, southern flounder, or spotted sea trout under the prescribed minimum size nor over the maximum prescribed size and daily bag limit. Any red drum, southern flounder, or spotted sea trout under the minimum prescribed size or over the maximum prescribed size and daily bag limit shall be returned immediately to the waters from which taken without avoidable injury. Until such time as the commission establishes legal size, daily bag and possession limits for the red drum, southern flounder, and spotted sea trout in accordance with the Administrative Procedure Act, the following are the legal size, daily bag and possession limits for red drum, southern flounder, and spotted sea trout:

(1) The minimum size for red drum is sixteen inches in total length when measured with the mouth closed.

(2) The maximum size for red drum is twenty-seven inches in total length when measured with the mouth closed. However, no person shall have in possession while fishing, or while on the water, more than one red drum which, when whole, is or was over the prescribed maximum size of twenty-seven inches total length overall when measured with the mouth closed. Additionally, no person shall have in his possession at any one time more than two red drum or parts of more than two red drum, which, when whole, are or were over the prescribed maximum size of twenty-seven inches total length overall when measured with the mouth closed.

(3) The minimum size for spotted sea trout is twelve inches total length when measured with the mouth closed.

C.(1) Violation of this Section constitutes a class two violation. However, if the take or possession limit as provided in Paragraph A(2)(a) or (b) or (3) or any such take or possession limit set by the commission is exceeded by one hundred percent or more the violation shall be a class four violation.

(2) In addition to the penalties provided in Paragraph (1) of this Subsection, the following penalties shall apply:

(a) Violation of Paragraph A(2)(a) or (3) for red drum or Paragraph B(1) shall be punishable by a fine of twenty-five dollars per fish under sixteen inches in total length or over the limit of five, or in violation of such minimum size and take and possession limits as may be established by the commission.

(b) Violation of Paragraph B(2) shall be punishable by a fine of one hundred fifty dollars per fish exceeding twenty-seven inches in total length or such maximum size limit as may be established by the commission.

(c) Violation of Paragraph A(2)(b) or (3) for spotted sea trout or Paragraph B(3) shall be punishable by a fine of twenty-five dollars per fish under twelve inches in total length or over the limit of twenty-five or in violation of such minimum size and take and possession limits as may be established by the commission.

(d) Any violation of Subsection A or B shall, in addition to any applicable fines, also be punishable by revocation of any and all fishing licenses held by the violator for the period for which they were issued. The violator shall also be prohibited from obtaining any new fishing license for a period of not less than one year nor more than three years thereafter.

(e) The fines collected from the penalties imposed under the provisions of Paragraph C(2) shall be collected by the court of competent jurisdiction and remitted to the state treasury to be deposited to the credit of the conservation fund of the Department of Wildlife and Fisheries.

Added by Acts 1977, No. 653, §3, eff. April 1, 1978. Amended by Acts 1981, No. 837, §3; Acts 1984, No. 278, §1; Acts 1986, No. 613, §1; Acts 1987, No. 383, §1; Acts 1988, No. 889, §1, eff. July 21, 1988; Acts 1990, No. 55, §1; Acts 1990, No. 434, §1; Acts 1991, No. 157, §1, eff. July 2, 1991; Acts 1992, No. 855, §1; Acts 1997, No. 1352, §1.



RS 56:325.2 - Saltwater recreational finfish; total length

§325.2. Saltwater recreational finfish; total length

A. Except as provided elsewhere in this Section, all saltwater recreational finfish shall have the head and caudal fin intact until set or put on shore. All saltwater recreational finfish shall be measured in accordance with applicable law.

B. Except as provided elsewhere in this Section, no person shall possess any finfish parts, such as filleted fish, while aboard a vessel on the water. For the purpose of consumption at sea aboard the harvesting vessel, a person shall have no more than two pounds of finfish parts per person on board the vessel, provided that the vessel is equipped to cook such finfish and such finfish does not exceed applicable bag limits.

C.(1) The provisions of this Section shall not apply to the following:

(a) Any legally harvested saltwater recreational finfish for which there is no size limit, that is being utilized for bait and is not in excess of any daily possession limits.

(b) King or Spanish mackerel, if cut up and utilized for bait, so long as the carcass is retained with the head and caudal fin intact while such parts are in possession aboard a fishing vessel, so that size and number of fish possessed may be determined.

(2) Swordfish possessed by a recreational fisherman shall not be skinned until set or put on shore.

(3) Tuna shall retain the caudal fin intact until set or put on shore, and those species of tuna which have minimum size restrictions may have the head removed as long as the carcass length without the head exceeds the minimum size requirement.

(4) Any garfish caught or possessed by a recreational fisherman in the saltwater areas of the state may have the head and caudal fin removed but, until the fish is set or put on shore, it shall retain a strip of skin sufficient to clearly identify the fish.

D. Violation of any of the provisions of this Section constitutes a class three violation.

Acts 1987, No. 383, §1; Acts 1988, No. 35, §1; Acts 1992, No. 528, §1, eff. June 29, 1992; Acts 1999, No. 700, §1; Acts 2001, No. 150, §1; Acts 2010, No. 293, §1; Acts 2012, No. 469, §1.



RS 56:325.3 - Spotted sea trout commercial taking; annual quota; red drum commercial taking, possession, or landing prohibited

§325.3. Spotted sea trout commercial taking; annual quota; red drum commercial taking, possession, or landing prohibited

A.(1) The commission shall establish a maximum annual quota for the commercial harvest of spotted sea trout taken within Louisiana waters or landed in Louisiana which shall not exceed one million pounds nor shall it be less than five hundred thousand pounds. The commercial taking or harvesting of spotted sea trout shall be prohibited within Louisiana waters west of Mermentau River. The Louisiana Wildlife and Fisheries Commission shall establish an open season for the commercial harvest of spotted sea trout which shall run from the second day of January each year until the maximum annual quota is reached. The commercial harvest or taking of spotted sea trout is prohibited during the period from sunset on Friday through sunrise on Monday, and there shall be no possession of spotted sea trout in excess of the recreational limit during the period between 10:00 p.m. and 5:00 a.m. However, when not on a commercial fishing trip, a person holding a permit for the commercial taking or possessing of spotted sea trout may take or possess an amount not to exceed the legal recreational limit of spotted sea trout between the hours of 10:00 p.m. and 5:00 a.m. during the open season and at any time during the closed season if that person also possesses a basic recreational fishing license and a saltwater fishing license. Only a rod and reel shall be used for the commercial harvest of spotted sea trout. The provisions of this Section are subject to quotas and size limits as established by law and rules and regulations of the commission. Fish taken under recreational licenses shall not be sold, bartered, traded, or exchanged.

(2) The department shall monitor catch statistics for spotted sea trout and shall notify the commission when it is determined that the quota has been reached or is projected to be reached. When the quota has been reached or is projected to be reached, the commission shall by public notice close the spotted sea trout fishery to all commercial fishing in Louisiana waters. The closure shall not take effect for at least seventy-two hours after notice to the public. The closure and notice of closure shall provide that the purchase, barter, trade, or sale of spotted sea trout taken from Louisiana waters after the closure is prohibited. The closure and notice of closure shall also provide that the commercial taking or landing of spotted sea trout in Louisiana, whether caught within or without the territorial waters of Louisiana, after the closure is prohibited. The closure and notice of closure shall, in addition, provide that no vessel possessing or fishing any seine net, gill net, trammel net, or hoop net shall have a spotted sea trout aboard the vessel, whether caught within or without the waters of the state.

(3) Nothing in this Section shall be deemed to prohibit the possession of fish legally taken prior to the closure order.

B. The commercial taking or landing of red drum in Louisiana is prohibited. No vessel possessing or fishing any seine net, gill net, trammel net, or hoop net shall have a red drum aboard the vessel, whether caught within or without the waters of the state. Violation of the provisions of this Subsection constitutes a class 5-B violation. Aquaculturally raised fish, as defined by R.S. 56:356, shall be exempt from the provisions of this Section.

C. The commercial taking or sale by a commercial fisherman of spotted sea trout is prohibited except by special permit issued by the Department of Wildlife and Fisheries at a cost of one hundred dollars for residents of this state and four hundred dollars for those who are nonresidents. No person shall purchase spotted sea trout from any commercial fisherman who does not possess a spotted sea trout permit. No person shall qualify for a charter boat fishing guide license and a spotted sea trout permit during the same licensure period.

D.(1) No person shall be issued a license or permit for the commercial taking of spotted sea trout unless that person meets all of the following requirements:

(a) The person shall provide proof that he purchased a valid Louisiana commercial saltwater gill net license in any two of the years 1995, 1994, and 1993.

(b) The person shall provide copies of unamended, original income tax returns, including Schedule C from the federal form 1040, which show that the person derived more than fifty percent of his earned income from the capture and sale of seafood species in any two of the years 1995, 1994, and 1993.

(c) The applicant shall not have been convicted of any fishery-related violations that constitute a class three or greater violation.

(2) The commission shall adopt rules and regulations for the entry of commercial fishermen into the commercial spotted sea trout fishery. Such rules shall include the provisions of Paragraph (1) of this Subsection as minimum requirements.

E. The department shall not issue nor shall any person receive more than one permit or license to commercially take spotted sea trout.

F.(1) Violation of any provision of this Section, except Subsection B, or of any Wildlife and Fisheries Commission regulation pertaining to spotted sea trout fishery, shall constitute a Class 6 violation. The offender shall also be penalized as follows:

(a) For a first offense, the offender shall forfeit any spotted sea trout permit or commercial fisherman's license issued to him and shall be barred from obtaining a spotted sea trout permit or a commercial fisherman's license for the remainder of the period for which it was issued plus one year, during which the offender shall be barred from participating in any spotted sea trout fishery.

(b) For a second offense, the offender shall forfeit any spotted sea trout permit or commercial fisherman's license issued to him and shall be barred from obtaining a spotted sea trout permit or a commercial fisherman's license for the remainder of the period for which it was issued plus two years, during which the offender shall be barred from participating in any spotted sea trout fishery.

(c) For a third offense, the offender shall forfeit any spotted sea trout permit or commercial fisherman's license issued to him and shall be forever barred from obtaining a spotted sea trout permit or a commercial fisherman's license and from participating in the spotted sea trout fishery.

(2) Any person who participates in the spotted sea trout fishery while barred shall be penalized under the provisions of a Class 7-B violation.

Acts 1987, No. 382, §1; Acts 1988, No. 889, eff. July 21, 1988; Acts 1991, No. 157, §1, eff. July 2, 1991; Acts 1995, No. 1316, §2; Acts 1997, No. 527, §1, eff. July 3, 1997; Acts 1997, No. 1413, §1, eff. July 15, 1997; Acts 2001, No. 271, §1; Acts 2003, No. 1164, §1; Acts 2004, No. 96, §1; Acts 2010, No. 979, §1.



RS 56:325.4 - Commercial taking of other saltwater finfish; exceptions; mesh size

§325.4. Commercial taking of other saltwater finfish; exceptions; mesh size

A. During the 1995-1996 and the 1996-1997 season for taking mullet and the two seasons for taking spotted sea trout as defined in R.S. 56:325.3(C), all other species of saltwater finfish, including but not limited to black drum, sheepshead, and flounder, may be taken using a pompano strike net, as defined in R.S.56:8. This gear license and the use of this gear for taking these species shall be prohibited after March 1, 1997. There shall be no commercial taking of finfish pursuant to the provisions of this Section during the period from 5:00 a.m. on Saturday through 6:00 p.m. on Sunday. There shall be no fishing pursuant to the provisions of this Section during the hours after sunset and before sunrise. The provisions of this Section are subject to quotas and size limits as established by law and rules and regulations of the commission.

B.(1) No person shall be issued a license or permit for the commercial taking of underutilized species unless that person meets all of the following requirements:

(a) The person shall provide proof that he purchased a valid Louisiana commercial saltwater gill net license in any two of the years 1995, 1994, and 1993.

(b) The person shall provide copies of unamended, original income tax returns, including Schedule C from the federal form 1040, which show that the person derived more than fifty percent of his earned income from the capture and sale of seafood species in any two of the years 1995, 1994, and 1993.

(c) The applicant shall not have been convicted of any fishery-related violations that constitute a class three or greater violation.

(2) The commission shall adopt rules and regulations for the entry of commercial fishermen into the commercial fishery for these species: black drum (also known as puppy drum), sheepshead, and flounder. Such rules shall include the provisions of Paragraph (1) of this Subsection as minimum requirements.

(3) The commercial taking of black drum (also known as puppy drum), sheepshead, and flounder during the season by using a pompano strike net in excess of one thousand two hundred feet in length or by using more than one strike net from any vessel at any time is prohibited.

(4) Each pompano strike net shall have attached to it a tag issued by the department which states the name, address, and social security number of the owner of the net and the permit number of the permit issued to commercially take black drum (also known as puppy drum), sheepshead, and flounder. The department shall not issue any tag to a person who does not have a social security number.

C. Any person convicted of any offense involving fisheries laws or regulations shall forfeit any permit or license issued to commercially take these species and shall be forever barred from receiving any permit or license to commercially take these species. Any person who, after having been barred from the commercial taking of these species of fish pursuant to this Subsection, violates any provision of this Section shall be penalized under the provisions of a Class 7-B violation, R.S. 56:37.

D.(1) The commission shall monitor and evaluate the condition of the black drum, sheepshead, and flounder species in Louisiana waters and establish management targets to ensure a sustainable population. A report of the status of each stock and an evaluation of management measures shall be submitted every five years to the legislature no later than March first of that year.

(2) If data indicate that a fishery is not meeting or is likely not to meet the established targets, the department shall provide for the commission's consideration management options to ensure that the species can meet the management targets established for that species.

Acts 1995, No. 1316, §2; Acts 1997, No. 527, §1, eff. July 3, 1997; Acts 1997, No. 1413, §1, eff. July 15, 1997; Acts 2008, No. 38, §1; Acts 2010, No. 607, §1; Acts 2015, No. 205, §1.



RS 56:325.5 - Repealed by Acts 1989, No. 488, 2, eff. July 1, 1989.

§325.5. Repealed by Acts 1989, No. 488, §2, eff. July 1, 1989.



RS 56:325.6 - Bait gulf menhaden; annual quota after regular closed season

§325.6. Bait gulf menhaden; annual quota after regular closed season

A. The Louisiana Legislature finds and declares there is great financial hardship imposed upon Louisiana crawfish, blue crab, and catfish fishermen because of insufficient supplies of bait during the winter season. This insufficiency compels Louisiana fishermen to purchase bait menhaden and other less effective baits at greatly increased costs from other sources outside the state. In order to assist these fishermen, the legislature hereby extends the regular bait gulf menhaden season by adding a quota of bait gulf menhaden to be taken during the closed season.

B. The maximum quota for the commercial harvest of bait gulf menhaden, to be used for bait only, taken within Louisiana waters or landed in Louisiana is established at three thousand metric tons, regardless of the harvesting method used, after the close of the regular menhaden season until December first. If the quota has not been reached by December first, then, beginning on April first of the following year, bait gulf menhaden may be taken until the department determines that the quota has been met. Any menhaden taken pursuant to this Section shall be sold only for use as bait.

C. The department shall monitor catch statistics for bait gulf menhaden and shall notify the commission when it is determined that the quota has been reached or is projected to be reached. When the quota has been reached or is projected to be reached, the commission shall by public notice close the bait menhaden season and fisheries to all commercial fishing in Louisiana waters. The closure shall not take effect until at least seventy-two hours after notice to the public. The closure and notice of closure shall provide that the commercial taking or landing of bait gulf menhaden in Louisiana, whether caught within or without the territorial waters of Louisiana, after the closure, is prohibited. The closure and notice of closure shall, in addition, provide that no vessel possessing or fishing with any seine, gill net, trammel net, or hoop net shall have bait gulf menhaden aboard the vessel, whether caught within or without the waters of the state. Nothing in this Section shall be deemed to prohibit the possession of fish legally taken prior to the closure order.

D. The provisions of this Section shall apply to outside waters only.

E. Violation of the provisions of this Section constitutes a class 5(B) violation.

F. The secretary shall grant special permits for the taking of menhaden during the special bait season. Each individual or company receiving such a permit shall reimburse the department for all expenses incurred in the placement of an observer on each boat participating in the special bait season. All menhaden caught during this season will be sold for bait.

Acts 1989, No. 414, §1.



RS 56:326 - Size and possession limits; commercial fish

§326. Size and possession limits; commercial fish

A. The following are the legal size limits on commercial fish. No person shall take or possess these fish under or over the prescribed sizes for commercial purposes. Fish of the prescribed legal size may be taken, had in possession, or sold in unlimited quantities, provided there is compliance with all other requirements of the law. Any commercial fish under the minimum prescribed size or over the maximum prescribed size shall be returned immediately to the waters from which taken without avoidable injury. No person shall sell, purchase, barter, trade, or exchange, or attempt to sell, purchase, barter, trade, or exchange, any commercial species under the minimum prescribed size or over a maximum prescribed size or creel limit. Any commercial species upon which there is no specific size limit may be taken in any size or quantity. Notwithstanding any other provisions stated above, commercial fish under the legal size may be taken from privately owned ponds, impoundments, or waters by the owner thereof or his authorized representative and may be sold to other persons for purposes of stocking private waters, ponds, or impoundments.

(1) Hardshell crabs -- 5 inches in width as measured from point to point of the upper shell, except when held for processing as soft crabs or sold to a processor for the making of crabs. Violation of this provision constitutes a class 3 violation.

(2) Premolt crabs less than five inches in width held by a fisherman for processing as softshell crabs or sold by him to a processor for the making of softshell crabs must be identifiable as premolt crabs and must be held in a separate container marked "peelers" or "busters" while in the possession of the fisherman. Obvious signs that such crabs are in the premolt stage shall include the fact that they are no further from molting than having a white line on the back paddle fin, which is recognized by the crab industry as a premolt stage.

(3) Spotted sea trout - Fourteen inches minimum total length with the mouth closed.

(4) Repealed by Acts 1991, No. 157, §2, eff. July 2, 1991.

(5) Sheepshead--10 inches minimum total length with the mouth closed.

(6) Buffalo fish--16 inches minimum total length with the mouth closed.

(7) Large species of freshwater catfishes:

(a) The blue catfish, locally called Mississippi cat -- 12 inches minimum length with the mouth closed; the flathead catfish locally called yellow cat, Opelousas cat, or goujon -- 14 inches minimum length with the mouth closed;

(b) The channel catfish, locally called the white catfish, the eel catfish, or the willow catfish -- eleven inches minimum length with the mouth closed or eight inches with the collarbone off; however, the commission is authorized to suspend or reduce by resolution, the legal size limit on channel catfish in those areas of the state where biological data indicates that such a suspension or reduction in the size limit would not be detrimental to the resource.

(c) There is no size limit on any species of bullhead or small species of catfish, locally called pollywog or tadpole cat.

(8) Paddlefish (spoonbill cat)--weighing not less than 15 pounds in the rough.

(9) Gaspergou--12 inches minimum length with mouth closed.

(10) Repealed by Acts 1992, No. 256, §2, eff. July 1, 1993.

(11) Diamond back terrapin--6 inches in length measuring the plastron or under the shell.

(12)(a) Stone crab - two and three-fourths inches minimum propodus (claw) length. Whole stone crabs shall not be landed. Only legal size stone crab claws shall be put or set onto shore from a vessel.

(b) It shall be deemed a violation of this Section if more than one stone crab is possessed per each crate of blue crabs or group of blue crabs equivalent to one crate, excluding a work box.

(c) Live stone crabs may be held on board a vessel while on the water until such time as the claws are removed after which time the crabs shall be returned to the waters from which they were taken.

B.(1) However, as to all commercial fish five percent of the total number of each species in possession may be smaller than the legal limit.

(2) To determine whether the total number of crabs in possession violates this Subsection, the enforcement agent shall take a random sample of fifty crabs from each crate or group of crabs equivalent to one crate. Notwithstanding (B)(1), if more than ten percent of the crabs in that fifty crab random sample are less than the minimum size limit set by law, the entire number of crabs in that crate or group of crabs equivalent to one crate shall be considered to be in violation.

(3) Notwithstanding the provisions of Subsection B(1) of this Section, ten percent of the total number of channel catfish (Ictalurus punetatus), locally called the white cat, the eel cat, or the willow cat, in possession may be smaller than the legal limit.

(4) Crabs in a work box, as defined in R.S. 56:8, shall not be subject to the minimum prescribed commercial size limits for hardshell crabs while held aboard the vessel. Commercial crab fishermen shall be allowed to have in possession aboard the vessel, either one work box, if not using a grader, or two work boxes under the grader, if using a grader.

C. The commission shall have the authority to set seasons, regulate the type of gear used, and set possession limits for speckled trout and other estuarine fish in Calcasieu Lake, located in Calcasieu and Cameron Parishes, where it is clearly demonstrated that intense fishing competition exists, or if pollution levels exceed accepted standards, or if biological studies indicate the need.

D. Repealed by Acts 1991, No. 157, §2, eff. July 2, 1991.

E.(1)(a) All saltwater finfish except tuna, swordfish, and sharks possessed by a commercial fisherman shall have the head and caudal fin intact until set or put on shore or when sold. Those species of tuna which have minimum size restrictions may have the head removed so long as the carcass length without the head exceeds the minimum size requirement. Swordfish and sharks possessed by a commercial fisherman shall not be skinned until set or put on shore or when sold. No shark fin shall be possessed aboard a vessel unless naturally attached to the original shark carcass. A shark may have the head removed so long as the carcass length without the head exceeds the legal minimum size requirement, but the shark shall have all fins intact and naturally attached, including the caudal fin. All garfish caught or possessed by a commercial fisherman in the saltwater areas of the state may have the head and caudal fin removed, but shall retain a strip of skin sufficient to clearly identify the fish until set or put on shore or when sold. All saltwater finfish shall be measured in accordance with applicable law.

(b) For the purpose of consumption at sea aboard the harvesting vessel, a person may have no more than two pounds of finfish parts per person on board the vessel, provided the vessel is equipped to cook such finfish.

(c) The provisions of this Paragraph shall not apply to bait species.

(2) Persons commercially fishing for shark must obtain a permit from the secretary of the Department of Wildlife and Fisheries. Such permit shall be in the immediate possession of the person commercially fishing for shark. Any shark fisherman who violates a commercial shark fishery regulation shall be subject to the following sanctions:

(a) Upon the first conviction, the permittee shall have his shark permit voided and shall not be eligible for a new shark permit for a period of twelve months from the date of conviction.

(b) Upon the second conviction within a five-year period, the permittee shall have his shark permit voided and shall not be eligible for a new shark permit for a period of twenty-four months from the date of conviction.

(c) Upon the third conviction within a five-year period, the permittee shall have his shark permit voided and shall not ever be eligible for a new shark permit.

(d) The penalties provided in this Paragraph are mandatory and shall be imposed without benefit of suspension. Any commercial shark permit that is voided under the provisions of this Paragraph shall be turned over to the court and forfeited to the department.

(e) Persons convicted of harvesting or selling shark during the period of time when their permit is void or forfeit shall be guilty of a class six violation as defined in R.S. 56:36.

F.(1)(a) Notwithstanding any provision of law to the contrary, a wholesale or retail dealer and a commercial fisherman may be subject to the penalties provided by law for the possession of undersized crabs. If the wholesale or retail dealer can provide to wildlife and fisheries agents at the time of discovery the identity of the commercial fisherman who harvested the undersized crabs and subsequently sold such crabs to the wholesale or retail dealer, the dealer shall not be subject to the penalties. The department may check unboiled crabs for violations of the undersized crab provisions of this Section.

(b) It shall be an affirmative defense for a wholesale or retail dealer charged with possessing undersized crabs, after the crabs leave the dock or while some or all of the crabs are in transport after leaving the dock, that the invoice or other written documentation possessed by the dealer reflect that the total number of undersized crabs possessed by the dealer did not exceed ten percent of the total number of crabs bought for processing and shipping.

(2) Commercial fishermen shall tag, mark, or otherwise identify any crabs that are sold, in a manner which will insure that such commercial fisherman can be identified as the person who harvested the crabs. The identification required herein shall include the commercial fisherman's name, license number, and date on which the crabs were harvested.

(3) Any commercial fisherman identified as having sold undersized crabs to a wholesale or retail dealer pursuant to this Section shall be subject to the penalties provided in R.S. 56:33.

(4) Violation of any provisions of this Subsection, except Paragraph (5) of this Subsection, constitutes a class 3 violation.

(5)(a) No person shall possess more than twice the percentage of undersize crabs allowed by law. A violation of this Subparagraph shall constitute a class four violation. Any person convicted of violating the provisions of this Subparagraph shall, in addition to any other penalties imposed in this Subpart, have his crab trap gear license suspended as provided in this Paragraph.

(b)(i) Upon conviction for violating the provisions of Subparagraph (a) of this Paragraph, the defendant's crab trap gear license shall be voided and the defendant shall be prohibited from applying for a new license for a period of six months from the date of conviction.

(ii) Upon conviction for violating the provisions of Subparagraph (a) of this Paragraph for a second time within a five year period, the defendant's crab trap gear license shall be voided and the defendant shall be prohibited from applying for a new license for a period of twelve months from the date of conviction.

(iii) Upon conviction for violating the provisions of Subparagraph (a) of this Paragraph for a third time within a five year period, the defendant's crab trap gear license shall be voided and the defendant shall be permanently prohibited from applying for a new crab trap gear license.

(c) The penalties provided in Subparagraph (b) of this Paragraph are mandatory and shall be imposed without benefit of suspension. Any crab trap gear license that is voided under the provisions of this Paragraph shall be turned over to the court and forfeited to the department.

(d) No person convicted of violating the provisions of Subparagraph (a) of this Paragraph shall obtain a crab trap gear license or engage in any activity requiring a crab trap gear license during the period in which he is prohibited from applying for a new license under Items (b)(i) and (ii) of this Paragraph. A violation of this Subparagraph shall constitute a class six violation and in addition to any other penalties imposed by law, a person convicted of violating this Subparagraph shall be forever barred from applying for a crab trap gear license.

G. Violation of any provision of this Section for which no penalty has been specifically provided constitutes a class three violation.

H. The possession limit for the commercial taking of southern flounder shall be ten fish for each licensed fisherman for each consecutive day on the water. However, the provisions of this Subsection shall not apply to southern flounder caught as by-catch authorized by R.S. 56:492.

Acts 1974, No. 223, §1; Amended by Acts 1974, No. 510, §1; Acts 1981, No. 136, §1; Acts 1984, No. 295, §1, eff. July 1, 1984; Acts 1984, No. 273, §1; S.C.R. No. 36, 1984 R.S.; Acts 1985, No. 160, §1; Acts 1986, No. 613, §1; Acts 1987, No. 383, §1 §2; Acts 1987, No. 549, §1; Acts 1988, No. 330, §1; Acts 1988, No. 889, §1, eff. July 21, 1988; Acts 1988, No. 35, §1; Acts 1989, No. 239, §1, eff. June 26, 1989; Acts 1989, No. 590, §1; Acts 1989, No. 592, §1; Acts 1990, No. 368, §1; Acts 1991, No. 157, §2, eff. July 2, 1991; Acts 1991, No. 641, §1; Acts 1992, No. 256, §2, eff. July 1, 1993; Acts 1992, No. 456, §1; Acts 1995, No. 1043, §1; Acts 1997, No. 1238, §1; Acts 1997, No. 1352, §1; Acts 1999, No. 180, §1; Acts 1999, No. 183, §1; Acts 1999, No. 198, §1; Acts 1999, No. 220, §1; Acts 1999, No. 700, §1; Acts 1999, No. 1170, §1; Acts 2001, No. 150, §1; Acts 2001, No. 163, §1; Acts 2004, No. 598, §1; Acts 2010, No. 293, §1.



RS 56:326.1 - Size limits set by commission

§326.1. Size limits set by commission

The commission shall have the authority to set, by rule in accordance with the Administrative Procedure Act, size limits for all freshwater and saltwater fish for which no limits have been set by law.

Acts 1986, No. 492, §1; Acts 2008, No. 23, §1, eff. July 1, 2008.



RS 56:326.2 - Vessels landing red drum; notice to department; equipment; inspection

§326.2. Vessels landing red drum; notice to department; equipment; inspection

Any vessel engaged in commercial fishing in the Federal Fishery Conservation Zone and landing red drum in Louisiana shall be equipped with a functioning transponder aboard, shall permit on board inspection of its catch by agents of appropriate federal or state agencies, and shall notify the Department of Wildlife and Fisheries of any catch of red drum prior to the time the vessel docks or otherwise unloads its catch. The notice shall include the location of the vessel, where it will dock or unload, expected time of docking or unloading, and the estimated number of pounds of red drum on board.

Acts 1987, No. 383, §1.



RS 56:326.3 - Possession limits; size limits, seasons, quotas, times, and daily take limits, set by commission; penalties

§326.3. Possession limits; size limits, seasons, quotas, times, and daily take limits, set by commission; penalties

Subject to the provisions of the Administrative Procedure Act and specifically R.S. 49:968 and R.S. 56:325.3, the commission may set possession limits, quotas, places, seasons, times, size limits, and daily take limits based upon biological and technical data, for all freshwater and saltwater finfish taken or possessed in Louisiana waters. Penalties for violation of any rule or regulations adopted and promulgated by the commission under this Section constitutes a class two violation.

Acts 1988, No. 954, §1, eff. July 27, 1988; Acts 1989, No. 486, §1, eff. July 1, 1989; Acts 1990, No. 376, §1; Acts 1991, No. 157, §1, eff. July 2, 1991.



RS 56:326.4 - Staggered and split seasons and quotas

§326.4. Staggered and split seasons and quotas

A. The legislature finds that Louisiana has a national reputation for serving unique and high quality seafood dishes, and that the availability of fresh popular fish to serve in Louisiana restaurants is important to the vitality of our culture and economy. Further, the legislature finds that it is in the best interest of the state that the Louisiana Wildlife and Fisheries Commission be authorized to set seasons and quotas for fishing in such a manner as to maximize the availability of popular fish for serving in Louisiana restaurants.

B. Except as otherwise provided by law, the commission, when setting seasons and quotas for taking fish, shall determine which fish are considered to be popular fish for serving in Louisiana restaurants and may split, stagger, or otherwise arrange their seasons and quotas in such a manner that some of the popular fish would be harvested and available to Louisiana restaurants throughout the entire year. The provisions of this Subsection shall not apply to the harvesting of spotted sea trout.

C. The commission shall provide a forum for interested parties to provide input to determine which fish are popular fish to serve in Louisiana restaurants.

Acts 1990, No. 492, §1.



RS 56:326.5 - Bowfin; size limitations; eggs

§326.5. Bowfin; size limitations; eggs

A. It is the purpose of this Section to promote the conservation and sustained yield management of bowfin (commonly known as choupique, grinnel, grindle, or cypress trout). The legislature finds that the taking of bowfin, particularly female bowfin carrying roe or eggs, has reached levels of participation on a statewide basis that have impaired, or threaten to impair, the economic welfare of future bowfin harvesting, the overall efficiency of the harvest, and the sustained yield management of the bowfin resource.

B. No person who is in possession of a commercial fishing license shall take or sell bowfin less than twenty-two inches in total length with the mouth closed. No person who is in possession of a recreational fishing license shall take bowfin less than sixteen inches in total length with the mouth closed. In addition, fishermen are prohibited, while on the water or the land, from possessing bowfin eggs (roe) that are not naturally connected to a whole fish.

C. Violation of this Section constitutes a class three violation.

Acts 1991, No. 393, §1; Acts 1992, No. 81, §1; Acts 1993, No. 435, §1; Acts 1999, No. 574, §1; Acts 2003, No. 945, §1.



RS 56:326.6 - Closed season; bowfin

§326.6. Closed season; bowfin

A. The commercial taking of bowfin (Amia calva) or bowfin body parts including eggs (roe) with nets is prohibited during the months of December, January, and February. However, the provisions of this Section shall not apply to the taking of bowfin or bowfin body parts in Avoyelles, Terrebonne, West Baton Rouge, Pointe Coupee, Assumption, Iberville, and Tangipahoa parishes and the areas known as Bayou Courtableau, Bayou Teche, Lake Dauterive, Lake Fausse Pointe, Vermilion River, Carencro Bayou, Que de Tortue Bayou, Bayou Nez Pique, Mermentau River, Bayou Lacassine, Sabine River, and the Atchafalaya Basin Floodway that is bounded by the east and west levees of the Atchafalaya Basin and is south of U.S. Highway 190.

B. Violation of this Section constitutes a class three violation.

Acts 1992, No. 187, §1; Acts 1993, No. 435, §1; Acts 1995, No. 200, §1; Acts 1997, No. 874, §1; Acts 1999, No. 574, §1.



RS 56:327 - Sale or purchase of freshwater or saltwater game fish prohibited; commercial sales and purchases, commercial license required; commercial fingerlings and certified mariculture and aquaculture fish excepted; penalties

§327. Sale or purchase of freshwater or saltwater game fish prohibited; commercial sales and purchases, commercial license required; commercial fingerlings and certified mariculture and aquaculture fish excepted; penalties

A.(1) No person shall purchase, sell, exchange, or offer for sale or exchange, or possess or import with intent to sell or exchange any game fish as defined in R.S. 56:8.

(a)-(c) Repealed by Acts 2008, No. 23, §3, eff. July 1, 2008.

(2) The commission shall promulgate rules and regulations in accordance with the Administrative Procedure Act to regulate the importation, possession, or sale of game fish species. Red drum, hybrid striped bass, or any other game fish species approved by the commission, which are legally taken, possessed, or sold commercially outside of the state, and aquaculturally raised game fish, may be imported, sold, or purchased by properly licensed persons. Except those game fish being imported under a domesticated aquatic organisms license, prior to each shipment into this state of any game fish for consumption, the buyer or handler of such shipment shall notify the secretary or his designated agent of its pending arrival and shall possess a bill of lading. The bill of lading shall state the species of fish contained in each shipment, the number of fish or parts thereof, the origin of the shipment, the destination of the shipment, the consignee and consignor, and where applicable, the grower's name and fish farmer's license number. Wholesalers, their agents, and commercial transporters delivering the shipment or portions thereof to retail dealers shall provide each dealer with a copy of their bill of lading and shall indicate thereon the date of delivery to the retailer, the species of fish delivered, and the number of fish or parts thereof delivered. Both wholesale and retail dealers shall maintain a file of such bills of lading which shall be open to inspection by the secretary, his agents, or any enforcement agents. Regulations adopted by the commission may utilize a confirmation number system in lieu of copies of bills of lading provided by wholesale/retail seafood dealers to retail seafood dealers.

B. It shall be unlawful for any person, firm, or corporation to offer to sell or to sell any shrimp, oyster, fish, or other seafood without having first obtained a valid commercial fishing, retail, or wholesale license as otherwise provided in this Subpart, or without having first obtained certification from the department that such seafood has been raised and taken in accordance with a certified aquaculture program or a valid experimental mariculture permit issued pursuant to R.S. 56:579.1. It shall be unlawful for any person, firm, or corporation, including any restaurant or retail establishment, to purchase any shrimp, oyster, fish, or other seafood from any person who does not possess a valid commercial fishing, retail, or wholesale license lawfully issued in his name or his employer's name as provided in this Subpart, or possess certification from the department that such seafood has been raised and taken in accordance with a certified aquaculture program or a valid experimental mariculture permit issued pursuant to R.S. 56:579.1. The commercial fishing license required herein shall be one which authorizes the bearer to sell his catch. Such license or certification or a copy thereof shall be in the possession of the seller and conspicuously displayed at all times when transacting any sale.

C.(1) Violation of Subsection A of this Section constitutes a class 5-B violation.

(2) The provisions of Subsection B of this Section shall be enforceable by all law enforcement agencies throughout the state, in addition to agents of the Department of Wildlife and Fisheries and including but not limited to law enforcement officers of local governmental subdivisions. Notwithstanding any of the provisions of R.S. 56:314 to the contrary, any tackle of any type or description, including without limitation such gear listed in R.S. 56:302, 302.5, or 305, which is used by a fisherman to take shrimp, oysters, fish, or other seafood for sale without possessing a valid commercial fisherman's license, in violation of Subsection B of this Section, shall be seized by the enforcing officer. Notwithstanding Subsection F of this Section to the contrary, violation of Subsection B of this Section constitutes a class 5-B violation (R.S. 56:35(B)).

D.(1) Recognizing that there are ever increasing numbers of both sport and commercial fishermen utilizing the waters of the state for recreational and commercial pursuits resulting in conflicts over limited space and competition for the same saltwater fish, and acknowledging that both the sport and commercial fishing industry are vital to the economy of the coastal region and the entire state, the provisions of this Subsection, being deemed fair and in the best interest of the state, are hereby declared.

(2) The Louisiana Wildlife and Fisheries Commission shall hold public hearings to determine areas in which the saltwater fish resources of the state must be allocated between the competing sport and commercial interests and shall promulgate rules and regulations defining such areas and the manner in which the saltwater fish resources shall be allocated, provided that the commission shall initially promulgate regulations setting out by clearly identifiable boundaries the waters within the Eleventh Ward, Jefferson Parish, and a procedure for allocation of the saltwater fish resource therein, such procedure to be based on a seasonal, hourly, daily, monthly, or total closure of said area to net fishing, whichever in the determination of the commission shall best accomplish the intent and purpose of this Subsection.

E. The secretary shall have the authority to set seasons, regulate the type of gear used, and set possession limits for speckled trout and other estuarine fish where it is clearly demonstrated that intense fishing competition exists or if pollution levels exceed accepted standards or if biological studies indicate the need.

F. Violation of any provision of this Section for which no penalty has been otherwise specifically provided constitutes a class one violation.

G. With the exception of large mouth bass (Micropterus Salmoides), spotted bass (Micropterous punctulatus), shadow bass (Amblophlites ariommus), black or white crappie (Pomoxix Nigromaculatus, P, annularis), white bass (Morone chrysops), yellow bass (Morone mississippiensi), striped bass (Morone saxatilis), and any species of bream (Lepomis supp. and Centrarchus sp.), the provisions of this Section shall not apply to research or other projects being conducted by the Louisiana State University Agricultural Center, or by other schools or programs specifically authorized by the Board of Regents with the concurrence of the Department of Wildlife and Fisheries, including but not limited to the sale or distribution of the research by-products, such as eggs, fingerlings, and fish, or other products grown under aquacultural conditions.

Acts 1974, No. 223, §1; Amended by Acts 1974, No. 633, §2; Acts 1976, No. 576, §1; Acts 1979, No. 287, §1; Acts 1981, No. 736, §1; Acts 1981, No. 837, §3; Acts 1982, No. 316, §1; Acts 1983, No. 522, §1; Acts 1985, No. 402, §1; Acts 1986, No. 660, §2; Acts 1987, No. 285, §1; Acts 1988, No. 778, §1; Acts 1988, No. 889, §1, eff. July 21, 1988; Acts 1988, No. 889, §4, eff. Sept. 1, 1991; Acts 1989, No. 469, §1; H.C.R. 181, 1989 R.S.; Acts 1990, No. 78, §§1 and 2; eff. Sept. 1, 1991; Acts 1991, No. 822, §1, eff. Sept. 1, 1991; Acts 1991, No. 888, §1, eff. July 23, 1991; Acts 1991, No. 987, §2; Acts 1995, No. 1141, §1; Acts 1997, No. 204, §1; Acts 1999, No. 1022, §1; Acts 2003, No. 268, §1; Acts 2007, No. 316, §§1, 2; Acts 2008, No. 23, §§1, 3, eff. July 1, 2008; Acts 2008, No. 220, §12, eff. June 14, 2008; Acts 2014, No. 286, §1.



RS 56:327.1 - §327.1. Repealed by Acts 2014, No. 286, §2.

§327.1. Repealed by Acts 2014, No. 286, §2.



RS 56:328 - Conducting fishing operations so as not to destroy nests or natural hiding places of young fish; prohibited importation; control and regulation of noxious aquatic plants; permit; penalty

§328. Conducting fishing operations so as not to destroy nests or natural hiding places of young fish; prohibited importation; control and regulation of noxious aquatic plants; permit; penalty

A. All fishing operations shall be conducted in such a way that nests of fish or the natural hiding places of young fish or shrimp are not destroyed. Nets shall not be hauled out upon the shore in such a way that any illegal fish which may happen to be taken therein cannot be returned to the waters without injury. All vegetation hauled up in fishing operations, except such as may be condemned as detrimental by the commission, shall be carefully removed and immediately put back into the waters in such a manner as not to injure any fish eggs, small fish, or fish foods contained therein.

B. No person shall at any time import or cause to be transported into the jurisdiction of the state of Louisiana, from any other state or country, without first obtaining a written permit from the department, noxious aquatic plants which are or can be grown submerged, immersed, floating in water, or in wetland conditions. The department shall maintain and promulgate under the Administrative Procedure Act a list of prohibited invasive, noxious aquatic plants.

C. The department shall have the authority to promulgate rules under the Administrative Procedure Act to prevent the introduction of invasive, noxious aquatic plants and to control, eradicate, and prevent the spread or dissemination within the state of all invasive, noxious aquatic plants that pose a threat to the wildlife or fisheries resources of the state. The department may issue permits for the importation of any of the invasive, noxious aquatic plants for the purpose of conducting scientific investigations of such species of aquatic plants. Terms and conditions of all permits issued shall be prescribed by the department.

D. The department shall confer and cooperate with the Department of Agriculture and Forestry to determine if any potentially regulated plants are of agricultural importance.

E. Violation of the provisions of Subsection B or C of this Section and violation of any rule adopted pursuant to the provisions of this Section constitutes a class four violation.

Acts 1974, No. 223, §1. Amended by Acts 1975, No. 248, §1; Acts 1980, No. 593, §1; Acts 1981, No. 837, §3; Acts 1992, No. 45, §1; Acts 2006, No. 400, §1, eff. July 1, 2006; Acts 2006, No. 400, §2, eff. Jan. 1, 2007.



RS 56:329 - Obstruction of streams or lakes by fyke nets or other devices

§329. Obstruction of streams or lakes by fyke nets or other devices

A. No person shall obstruct the free passage of fish in any of the streams, lakes, bayous, or in any body of water, including crevasses, coulees, and canals in marsh and swamp areas of the state by any means whatsoever, provided that the provisions of this Section shall not apply to water control structures or dams for the retention of water for conservation purposes.

B.(1) Except as provided in Paragraph (2) of this Subsection, no obstructions including trawls, skimmer nets, butterfly nets, fyke nets, wings or leads, seines, gill nets, or trammel nets which interfere with the free passageway for fish as defined herein shall be set within five hundred feet of the mouth of any inlet or pass, or within five hundred feet of any water control structures, dams, or weirs. Wings and leads are permitted on hoop nets in overflowed regions where the water is out of the actual bed of the natural stream or lake but not within the restricted five hundred feet area.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, hoop nets set in Little River in Grant Parish and LaSalle Parish may be set closer than five hundred feet to the mouth of any inlet or pass or water control structure, dam, or weir.

C. The possession of fish caught in leads or wings is prohibited. Wings and leads on hoop nets below the saltwater line, as defined in R.S. 56:322(A), are permitted. However, the use of monofilament leads or wings shall be prohibited below the saltwater line. No pair of wings or leads shall be within one hundred feet of each other and no single lead shall exceed twenty-five feet in length.

D. "Free passageway for fish" means a minimum passageway opening of five feet in width extending from the surface to the bottom of the water in the deepest portion of the water. The use of wings and leads on nets and seines is a violation of this Section except in overflowed regions as stated above.

E. Violation of any of the provisions of this Section constitutes a class three violation.

Acts 1989, No. 247, §1, eff. June 26, 1989; Acts 1992, No. 528, §1, eff. June 29, 1992; Acts 2007, No. 296, §1; Acts 2010, No. 746, §1; Acts 2011, No. 268, §1.



RS 56:330 - Crawfish harvesters; crawfish traps

§330. Crawfish harvesters; crawfish traps

A. Crawfish harvesters shall be subject to the jurisdiction and rules and regulations of the Department of Wildlife and Fisheries and the Louisiana Wildlife and Fisheries Commission.

B. Crawfish may be taken commercially with approved crawfish traps. The openings of the flues or throats on crawfish traps shall not exceed two inches.

C. The secretary may promulgate rules and regulations to effectuate the provisions of this Section.

Acts 1995, No. 543, §2.



RS 56:331 - Crab Task Force

§331. Crab Task Force

A. There is hereby established the Crab Task Force to advise the Department of Wildlife and Fisheries and the Wildlife and Fisheries Commission on matters pertaining to the management and development of the crab industry in Louisiana.

B. The Crab Task Force shall be composed of twenty members appointed by the secretary of the Department of Wildlife and Fisheries as follows:

(1) Four crab dealers or processors.

(2) Two soft shell crab producers.

(3) Seven commercial hard crab fishermen.

(4) One biologist appointed from the LSU Agricultural Center Sea Grant program.

(5) One marine biologist appointed from the faculty of a Louisiana university.

(6) One marine biologist appointed from the Department of Wildlife and Fisheries.

(7) One enforcement agent appointed from the Department of Wildlife and Fisheries.

(8) One attorney appointed from the LSU Sea Grant program.

(9) One fisheries economist from Louisiana State University.

(10) One economist appointed from the Department of Wildlife and Fisheries.

C. The members listed in Paragraphs (1) through (3) of Subsection B of this Section shall be voting members. The members listed in Paragraphs (4) through (10) of Subsection B of this Section shall not vote.

D. The task force shall adopt bylaws under which it shall operate, and seven members of the task force shall constitute a quorum sufficient to conduct meetings and business of the task force. The task force shall elect a chairman from its membership and may seek and receive assistance from universities within the state in the development of methods to increase the production and marketability of crabs.

E. Members of the task force shall serve without compensation.

F. The members appointed by the secretary shall as near as practicable represent diverse geographic areas according to statistical crab fishing license data. The members appointed by the secretary shall be subject to Senate confirmation.

Acts 2001, No. 57, §2, eff. May 24, 2001; Acts 2006, No. 247, §1.



RS 56:331.1 - Repealed by Acts 1968, No. 625, 1.

§331.1. Repealed by Acts 1968, No. 625, §1.



RS 56:332 - Crabs; release of crabs in berry stage; method of taking crabs; time limitations; by-catch; penalties; abandoned crab trap removal program; escape rings

NOTE: R.S. 56:332 (heading) eff. until Nov. 15, 2017. See Acts 2014, No. 539, §1.

§332. Crabs; release of crabs in berry stage; method of taking crabs; time limitations; by-catch; penalties; abandoned crab trap removal program

NOTE: R.S. 56:332 (heading) as amended by Acts 2014, No. 539, §1, eff. Nov. 15, 2017.

§332. Crabs; release of crabs in berry stage; method of taking crabs; time limitations; by-catch; penalties; abandoned crab trap removal program; escape rings

A. Crabs of legal size may be taken using any gear identified in R.S. 56:320(B)(3); however, the taking of crabs by means of trawls in inside waters is permitted only during the open season for shrimp. In no event, however, shall a person use a trawl with a mesh size less than that of commercial shrimp trawls for the purpose of taking crabs during the open season for shrimp.

B. No person shall keep or sell adult female crabs in the berry stage, that is, when they are carrying the eggs or young attached to the abdomen. All crabs in the berry stage taken by any means shall be returned immediately to the waters. However, a legally licensed commercial crab fisherman may have in his workbox an incidental take of crabs in the berry stage in an amount equal to not more than two percent of the total number of crabs in his possession.

C.(1) The baiting, tending, checking, or removing of serviceable crab traps in use and the contents of such crab traps or their lines, buoys, or markers shall be prohibited in public waters during the time period from one-half hour after legal sunset until one-half hour before legal sunrise.

(2) Notwithstanding any other provision of the law to the contrary, violation of any provisions of this Subsection constitutes a class four violation.

D. The commission shall promulgate and adopt rules and regulations to establish a marking system for crab traps sufficient to enable the department's agents to clearly identify crab traps including the name and license number of the owner of such crab traps and sufficient to enforce all laws relative to such crab traps.

E.(1) Except as provided in Subsection N of this Section, crab traps which are no longer serviceable or in use shall be removed from the water by the owner thereof and properly disposed of or stored by him. Except as provided in Subsection N of this Section, no person shall intentionally damage or destroy serviceable crab traps or the floats or lines attached thereto, or remove the contents thereof, other than the licensee or his agent.

(2) A person intentionally discarding an unserviceable crab trap in navigable waters shall be guilty of a class two violation.

F. Notwithstanding any other law to the contrary, theft of a crab trap shall constitute a class 4 violation.

G. No crab traps shall be set in navigable channels or entrances to streams. It shall be the responsibility of the crab fisherman to place his crab traps so vessels can safely navigate and also to dispose of his unserviceable crab traps. Violation of any provision of this Subsection shall be a class two violation. A shrimper who catches an unserviceable crab trap shall keep it on board his vessel and properly dispose of it at a designated disposal site if one is available. Except as provided in Subsection N of this Section, a shrimper who catches an otherwise serviceable trap without a float shall return it to the water with a common float. Any fisherman with a crab fishing license may raise and check any trap with a common float to determine ownership. The owner of the trap shall return the common float to any shrimper for reuse. The color of the common float shall be determined by the commission.

H. Violation of any provision of this Section constitutes a class four violation, except as otherwise provided herein.

I. Notwithstanding any other law to the contrary, the taking of crabs with legal crab traps, crab pots, nets, and lines shall be permitted in the Lake Catherine and Lake Pontchartrain Sanctuary including the waters of Lake Catherine, and its passes, the Rigolets, Unknown Pass, and Chef Menteur, and that portion of Lake Pontchartrain as follows: The whole area from where the Rigolets and Chef Menteur Passes enter Lake Pontchartrain extending in a westerly direction to a point four miles west of the Southern Railway Bridge, being all of Lake Pontchartrain and its tributaries lying east of the Southern Railway Bridge, and all that portion of Lake Pontchartrain extending four miles west of the Southern Railway Bridge, between the northern and southern shore line, as well as that portion extending out four miles from shore along the Orleans Parish shore line to the Jefferson-Orleans Parish line, and that area of Lake Pontchartrain along the north shore extending out four miles from shore and running from the Southern Railway Bridge to a line drawn between a point four miles southwest of Goose Point and Goose Point.

J. Metal tackle or metal crab traps shall not be used in any of the public waters north of the Intracoastal Canal in the Calcasieu River or in any body of water comprising the Calcasieu River System north of the Intracoastal Canal, or in the waters of Vermilion Bay from Cypremort Point one mile offshore to Blue Point.

NOTE: Paragraph K eff. until Nov. 15, 2017. See Acts 2014, No. 539, §1.

K. Except as otherwise provided in this Subsection, each crab trap shall have a minimum of two escape rings. All escape rings shall be placed on the vertical, outside walls flush with the trap floor or baffle, with at least one ring located in each chamber of the trap. The minimum sizes of the rings shall be two and five-sixteenths inches in inside diameter, not including the ring material. The rings shall be rigid and attached to the trap with material of a smaller diameter than the wire strands of the trap. Except from April first through June thirtieth and from September first through October thirty-first, escape ring openings shall not be obstructed with any material that prevents or hampers exit of crabs. However, the provisions of this Subsection shall not apply to any crab trap constructed of wire mesh two and five-sixteenths inches square or greater or any crab trap placed in Lake Pontchartrain.

NOTE: Paragraph K as amended by Acts 2014, No. 539, §1, eff. Nov. 15, 2017.

K. Except as otherwise provided in this Subsection, each crab trap shall have a minimum of three escape rings. All escape rings shall be placed on the vertical, outside walls flush with the trap floor or baffle, with at least two rings located in the upper chamber of the trap. The minimum sizes of the rings shall be two and three-eighths inches in inside diameter, not including the ring material. The rings shall be rigid and attached to the trap with material of a smaller diameter than the wire strands of the trap. Except from April first through June thirtieth and from September first through October thirty-first, escape ring openings shall not be obstructed with any material that prevents or hampers exit of crabs. However, the provisions of this Subsection shall not apply to any crab trap constructed of wire mesh two and five-sixteenths inches square or greater.

L. The limit for blue crabs taken for recreational purposes shall be twelve dozen, or one hundred forty-four crabs, daily and in possession.

M.(1) Notwithstanding the provisions of R.S. 56:320, a licensed commercial fisherman may retain for personal consumption finfish caught as by-catch in crab traps up to an aggregate of twenty-five finfish per vessel per day. However, no game fish or spotted sea trout may be kept as a part of the aggregate allowed by the provisions of this Subsection. Any fish kept under the provisions of this Subsection shall be subject to statutory and regulatory size and possession limits applicable to recreational fishing.

(2) In addition to any fish retained as by-catch, any licensed commercial fisherman holding a gear license which allows him to take finfish for commercial purposes may possess any finfish caught under that gear license up to the commercial possession limit allowable for such finfish and such finfish shall not be required to be segregated from the by-catch allowed in Paragraph (1) of this Subsection.

N.(1) Notwithstanding any other provision of law to the contrary, the Wildlife and Fisheries Commission may develop and establish a program to remove abandoned crab traps from state-owned lake and river beds and other water bottoms of the state. Any crab trap found in state-owned lakes and river beds and other water bottoms of the state during a period of time when their use has been prohibited by the commission under the provisions of Paragraph (2) of this Subsection shall be considered abandoned and may be removed by those persons authorized by the commission.

(2) The commission may prohibit crab traps in state-owned lake and river beds and other water bottoms of the state as follows:

(a) During a sixteen-consecutive-day period between February first and March thirty-first, the commission may prohibit crab traps in one or more geographical areas of the state.

(b) During a fourteen-consecutive-day period of time which includes the opening day of the spring inshore shrimp season the commission may prohibit crab traps in one or more geographical areas of the state.

(c) The period of time for the prohibitions of crab traps authorized in this Paragraph shall be specified by the commission for each geographical area, which period may be for fewer than the sixteen consecutive days, but shall consist of consecutive days within the sixteen-consecutive-day period.

(3) The commission shall adopt and promulgate under the Administrative Procedure Act rules and regulations to provide for a prohibition on the use of crab traps and for the removal of abandoned traps and their disposal. The rules shall, at a minimum, specify the beginning and ending dates for the prohibition on the use of crab traps, shall specify the geographical area within which the use of crab traps shall be prohibited, and shall specify who is authorized to remove the abandoned traps and the location where the removed abandoned traps are to be placed for disposal.

Acts 1974, No. 223, §1. Amended by Acts 1977, No. 742, §1, eff. Jan. 1, 1978; Acts 1978, No. 328, §1, eff. July 10, 1978; Acts 1978, No. 662, §1; Acts 1979, No. 280, §1; Acts 1979, No. 606, §1; Acts 1981, No. 479, §1; Acts 1981, No. 838, §1; Acts 1984, No. 230, §1, eff. June 29, 1984; Acts 1986, No. 904, §§3, 4; Acts 1987, No. 602, §1; Acts 1987, No. 854, §1; Acts 1988, No. 119, §1; Acts 1988, No. 330, §§1, 2; Acts 1989, No. 591, §1; Acts 1989, No. 738, §1; Acts 1989, No. 739, §1; Acts 1991, No. 859, §1; Acts 1995, No. 1044, §1; Acts 1997, No. 302, §1; Acts 1999, No. 179, §1; Acts 1999, No. 422, §1, eff. June 18, 1999; Acts 2003, No. 48, §1; Acts 2003, No. 565, §1; Acts 2003, No. 566, §1; Acts 2006, No. 401, §1, eff. Nov. 15, 2006; Acts 2008, No. 23, §1, eff. July 1, 2008; Acts 2010, No. 932, §1; Acts 2013, No. 16, §1; Acts 2014, No. 539, §1, eff. Nov. 15, 2017.



RS 56:332.1 - Eel; methods of taking; licensing; marking; violation

§332.1. Eel; methods of taking; licensing; marking; violation

A.(1) Eel may be taken for commercial purposes using eel pots, as that term is defined in R.S. 56:8, or by other legal means.

(2) Possession of a valid commercial fishing license in addition to other applicable commercial licenses authorizes the holder thereof to sell any eel taken.

B. Eel may be taken for recreational purposes using any legal recreational gear as set forth in R.S. 56:320(A). Licenses shall be as required by R.S. 56:302.1(C) for residents and nonresidents respectively.

C.(1) Each eel pot shall be attached by a nonfloating line to a visible float of at least six inches in diameter or one-half gallon volume size and the eel fishermen's license number shall be printed on the float in indelible ink.

(2) Eel pots shall be fished only in areas of the state which are south of the saltwater line as delineated by R.S. 56:322(A) and in saltwater lakes north of said saltwater line, excluding Lake Maurepas, except by permit issued by the Department of Wildlife and Fisheries pursuant to the provisions of R.S. 56:571. No eel pot shall be set in navigable channels or entrances to streams.

D. Violation of any provision of this Section constitutes a class two violation.

Acts 1986, No. 114, §1; Acts 1990, No. 497, §1; Acts 1997, No. 203, §1.



RS 56:333 - Mullet; saltwater areas

§333. Mullet; saltwater areas

A. Mullet may be taken commercially in the saltwater areas of the state as described in R.S. 56:322(B) and 333(C). The Louisiana Wildlife and Fisheries Commission shall adopt rules to regulate the taking of mullet. Such regulations, except as provided in Subsection B of this Section, shall provide for zones, permits, fees, and other provisions necessary to implement this Section.

B.(1) The season for taking mullet shall begin on the third Monday in October of each year and remain open until the third Monday in January. There shall be no commercial taking of mullet during the period from 5:00 a.m. on Saturday through 6:00 p.m. on Sunday. Except as provided in R.S. 56:333.3, mullet may not be taken commercially at any time outside of this season. There shall be no fishing pursuant to the provisions of this Section during the hours after sunset and before sunrise. The provisions of this Section are subject to quotas and size limits as established by law and rules and regulations of the commission.

(2) Except as provided in R.S. 56:333.3, mullet may only be taken commercially with a mullet strike net.

(3) The commercial taking of mullet is prohibited except by special permit issued by the Department of Wildlife and Fisheries at a cost of one hundred dollars for residents of this state and four hundred dollars for those who are nonresidents.

(4) The commercial taking of mullet during the season by using a mullet strike net in excess of one thousand two hundred feet in length or by using more than one strike net from any vessel at any time is prohibited.

(5) Each mullet strike net shall have attached to it a tag issued by the department which states the name, address, and social security number of the owner of the net and the permit number of the permit issued to commercially take mullet. The department shall not issue any tag to a person who does not have a social security number.

C. Notwithstanding any provision of law to the contrary, in addition to other areas of the state, mullet may also be taken pursuant to the provisions of this Section in the following areas:

(1) The portion of Breton and Chandeleur Sounds south and west of a line beginning at the most northerly point on the south side of Taylor Pass at Latitude 29° 23' 18" 476 N. (Y-268, 131, 65), Longitude 89° 19' 00" 803 W. (X-2, 642, 161.69); thence run North 32° 32' West for 8.74 miles to a horizontal tank battery located in the vicinity of Battledore Reef and east of Little Battledore Island; thence run North 30° 47' East for 11 miles to the Mississippi River Gulf-Outlet channel at the lighted, privately maintained marker known as station "69-A" and "70-A".

(2) The portion of the Intracoastal Waterway in Orleans Parish from the overhead power lines at the Interharbor Navigation Canal east to the Rigolets.

(3) The portion of Lake Pontchartrain located south and east of the Interstate 10 bridge.

D.(1) No person shall be issued a license or permit for the commercial taking of mullet unless that person meets all of the following requirements:

(a) The person shall provide proof that he purchased a valid Louisiana commercial saltwater gill net license in any two of the years 1995, 1994, and 1993.

(b) The person shall provide copies of unamended, original income tax returns, including Schedule C from the federal form 1040, which show that the person derived more than fifty percent of his earned income from the capture and sale of seafood species in any two of the years 1995, 1994, and 1993.

(c) The person shall not have applied for or received any assistance pursuant to R.S. 56:13.1(C).

(2) The commission shall adopt rules and regulations for the entry of commercial fishermen into the commercial mullet fishery. Such rules shall include the provisions of Paragraph (1) of this Subsection as minimum requirements.

E. The department shall not issue nor shall any person receive more than one permit or license to commercially take mullet.

F.(1) Violation of any provision of this Section or of any Wildlife and Fisheries Commission regulation pertaining to mullet fishery shall constitute a Class 6 violation. The offender shall also be penalized as follows:

(a) For a first offense, the offender shall forfeit any mullet permit or mullet strike net license issued to him and shall be barred from obtaining a mullet permit or a mullet strike net license for the remainder of the period for which it was issued plus one year, during which the offender shall be barred from participating in any mullet fishery.

(b) For a second offense, the offender shall forfeit any mullet permit or mullet strike net license issued to him and shall be barred from obtaining a mullet permit or a mullet strike net license for the remainder of the period for which it was issued plus two years, during which the offender shall be barred from participating in any mullet fishery.

(c) For a third offense, the offender shall forfeit any mullet permit or mullet strike net license issued to him and shall be forever barred from obtaining a mullet permit or a mullet strike net license and from participating in the mullet fishery.

(2) Any person who participates in the fishery while barred shall be penalized under the provisions of a Class 7-B violation.

G.(1) The commission shall make an annual peer reviewed and evaluated report to the legislature no later than March first that contains the following information on mullet:

(a) The spawning potential ratio.

(b) A biological condition and profile of the species and stock assessment.

(2) If the report shows that the spawning potential ratio is below thirty percent, the department shall close the season within two weeks for a period of at least one year.

H. The licenses or permits provided for in this Section and in R.S. 56:305(B)(14) as to residents and nonresidents shall not be transferable from one person to another for a period of three years from August 15, 1995, or until a transfer system is developed by the commission, except in the case of proven physical hardship, as determined within the sole discretion of the commission, and in such event may only be transferred to the spouse, parent/legal guardian, or child/legal dependent of such person. The commission shall by rule establish a system for the transfer of such licenses or permits within a three-year period. In establishing such a system, the commission shall provide that there shall be no financial gain realized by the transfer of such licenses or permits. Any decision of the commission may be appealed de novo to the Nineteenth Judicial District Court.

I. Repealed by Acts 2001, No. 147, §2.

Acts 1991, No. 1051, §1; Acts 1995, No. 1316, §2; Acts 1997, No. 527, §1, eff. July 3, 1997; Acts 1999, No. 838, §1; Acts 2001, No. 51, §1; Acts 2001, No. 147, §§1, 2; Acts 2011, No. 65, §1.



RS 56:333.1 - Mullet; freshwater areas

§333.1. Mullet; freshwater areas

Mullet may be taken commercially by means of hoop nets in the freshwater areas of the state as described in R.S. 56:322(A). The commission in accordance with the Administrative Procedure Act shall adopt rules and regulations to regulate the taking of mullet. The rules shall provide for zones, permits, fees, daily take and possession limits, and other provisions necessary to implement the provisions of this Section. The rules promulgated by the commission shall specifically provide the following:

(1) That mullet caught in the freshwater areas of the state shall not be possessed by commercial fishermen in the saltwater areas of the state.

(2) There shall be no lead nets on hoop nets used for the fishing of mullet.

(3) No hoop nets used to catch freshwater mullet shall be run at night.

(4) No mullet shall be possessed in the freshwater areas of the state between the hours of official sunset and official sunrise.

Acts 1999, No. 838, §1.



RS 56:333.2 - Repealed by Acts 2013, No. 184, §12.

§333.2. Repealed by Acts 2013, No. 184, §12.



RS 56:333.3 - Live mullet; harvest for bait

§333.3. Live mullet; harvest for bait

A. Notwithstanding the provisions of R.S. 56:333 and 333.1, live mullet may be taken commercially in both freshwater and saltwater areas for the exclusive purpose of providing live bait. Mullet may be harvested for such purposes only by cast net. The commission shall adopt rules to regulate such taking and sale of live mullet for bait. Such regulations may provide for permits, licenses, seasons, live possession requirements, harvest limits, and other provisions necessary to implement the provisions of this Section.

B. In order to commercially harvest live mullet for bait under the provisions of this Section, a fisherman shall hold a commercial fishing license and a commercial cast net gear license. Cast nets used under the provisions of this Section shall not exceed twelve feet in radius and shall only be operated manually such that no mechanical device is used to hold open the net nor propel or deploy the net.

C. There shall be no commercial taking of live mullet for bait during the period from 5:00 a.m. on Saturday through 6:00 p.m. on Sunday, and there shall be no fishing pursuant to the provisions of this Section during the hours after sunset and before sunrise.

D. Any violation of the provisions of this Section shall be punishable as a class three violation under the provisions of R.S. 56:33.

Acts 2011, No. 65, §1.



RS 56:334 - Repealed by Acts 1986, No. 904, 4.

§334. Repealed by Acts 1986, No. 904, §4.



RS 56:334.1 - Repealed by Acts 1986, No. 904, 4.

§334.1. Repealed by Acts 1986, No. 904, §4.



RS 56:334.2 - Freshwater fishing allowed in designated saltwater areas

§334.2. Freshwater fishing allowed in designated saltwater areas

The saltwater angling license required in R.S. 56:302.1(C) shall not preclude a person from fishing for freshwater species of fish south of the designated saltwater line described in R.S. 56:322(A) or in saltwater lakes and bodies of water designated in R.S. 56:322(B). A person may take or possess in such designated saltwater areas, without a saltwater angling license, any freshwater species of fish in any number not otherwise prohibited by law, provided the person possesses a valid fishing license as otherwise required by law. For the purpose of enforcement, the department shall determine by rule which species of fish shall be classified as a freshwater species and which shall be classified as a saltwater species. Any person, without a valid saltwater angling license, that takes a saltwater species of fish as classified by the department from a designated saltwater area shall return such fish immediately to the waters from which taken without avoidable injury. An enforcement agent or officer of the department may inspect a fisherman's catch to insure compliance with this Section.

Acts 1986, No. 844, §1.



RS 56:335 - Repealed by Acts 1986, No. 904, 4.

§335. Repealed by Acts 1986, No. 904, §4.



RS 56:336 - Penalty for violation of sport fishing provisions

§336. Penalty for violation of sport fishing provisions

A. Whoever violates any of the sport fishing provisions of this Sub-part for which no penalty has been otherwise specifically provided shall be fined not less than $25 nor more than $100 or be imprisoned for not less than ten days nor more than sixty days, or both. For a second or subsequent conviction for the same offense, he shall be fined not less than $100 nor more than $300 or be imprisoned for not less than thirty days nor more than ninety days, or both and any tackle used in violating the law may be disposed of by the commission on order of the court having jurisdiction thereof.

B. Upon conviction for any offense for which a penalty is provided by Subsection A hereof or by any other provision of this Sub-part, and in addition to such penalty, the court may suspend or revoke the offender's hunting and/or fishing license and any or all privileges to hunt or to fish in this state that may be granted under any law or color of law whenever, in the judgment of the court, the circumstances warrant suspension or revocation, and in such case the suspension or revocation shall be for a period not to exceed the period for which the license was issued plus one year thereafter.

Acts 1974, No. 223, §1.



RS 56:337 - Repealed by Acts 1989, No. 490, 1.

§337. Repealed by Acts 1989, No. 490, §1.



RS 56:338 - Registration of vessels; application; misstatements; penalties

§338. Registration of vessels; application; misstatements; penalties

A. Any vessel which shall be licensed or permitted to engage in commercial fishing or freighting operations for shrimp or fish of any species with any type of nets, seines, or traps in Louisiana waters which has not been registered at a customs port within the state and which fails to pay the fishing boat or net licenses fixed under this Subpart, shall not be entitled to another such license nor permitted to engage in such operations within two years thereafter.

B. Any material misstatement of fact regarding the ownership of the vessel for which application is made, supported by false affidavit, subjects the person making the affidavit to prosecution and subjects the vessel to forfeiture as provided for forfeiture of vessels and equipment in this Sub-part.

C. Violation of this Subpart constitutes a class one violation.

Acts 1974, No. 223, §1. Amended by Acts 1981, No. 837, §3.



RS 56:339 - Transportation of fish to other states; reciprocity

§339. Transportation of fish to other states; reciprocity

On and after March 1, 1951, resident and nonresident persons of Louisiana and foreign corporations are prohibited from seining for and catching menhaden or other species of fish not ordinarily used for human consumption in the inside and outside waters over which Louisiana has jurisdiction, to be transported to another state for the purpose of rendering and processing same, unless the state, to which the menhaden or other such species of fish are transported for the purpose of rendering and processing, permits citizens of Louisiana and Louisiana corporations the like privilege to seine for and catch and transport into Louisiana for the purpose of rendering and processing same, under the same conditions as provided by Louisiana law, menhaden and other like species of fish in the waters over which that state has jurisdiction.

Acts 1974, No. 223, §1.



RS 56:340 - To 344 Repealed by Acts 1986, No. 904, 4.

§340. §§340 to 344 Repealed by Acts 1986, No. 904, §4.



RS 56:345 - Repealed by Acts 2000, 1st Ex. Sess., No. 130, 2.

§345. Repealed by Acts 2000, 1st Ex. Sess., No. 130, §2.



RS 56:346 - Repealed by Acts 1991, No. 270, 2.

§346. Repealed by Acts 1991, No. 270, §2.



RS 56:347 - To 353 Repealed by Acts 1985, No. 876, 4, eff. July 23, 1985.

§347. §§347 to 353 Repealed by Acts 1985, No. 876, §4, eff. July 23, 1985.



RS 56:354 - Repealed by Acts 1986, No. 904, 4.

§354. Repealed by Acts 1986, No. 904, §4.



RS 56:355 - Penalty provision

§355. Penalty provision

Penalties for violation of any provision of this Subpart shall be as prescribed in Part II of this Chapter. Violation of any provision of any Section of this Subpart shall constitute a class one violation except where a higher class of violation is specified for a violation of any provision of a particular Section.

Added by Acts 1981, No. 837, §3.



RS 56:356 - Repealed by Acts 2010, No. 743, §2(C), eff. July 1, 2010.

§356. Repealed by Acts 2010, No. 743, §2(C), eff. July 1, 2010.



RS 56:360.1 - Louisiana Aquatic Invasive Species Council

SUBPART A-1. AQUATIC INVASIVE SPECIES

§360.1. Louisiana Aquatic Invasive Species Council

A. The Louisiana Aquatic Invasive Species Council is hereby created and shall be composed of the following members or their designees:

(1) The governor.

(2) The secretary of the Department of Wildlife and Fisheries.

(3) The secretary of the Department of Natural Resources.

(4) The secretary of the Department of Environmental Quality.

(5) The commissioner of agriculture.

(6) The secretary of the Department of Transportation and Development.

(7) The secretary of the Louisiana Department of Health.

(8) The state superintendent of education.

(9) The secretary of the Department of Culture, Recreation and Tourism.

B. The council shall be chaired by the secretary of the Department of Wildlife and Fisheries or his designee. The council shall elect a vice chair who shall not be an employee of the Department of Wildlife and Fisheries. In addition, the council shall elect other officers as the council deems necessary. The Department of Wildlife and Fisheries shall provide staff necessary for the council.

C. The council shall meet at least once per quarter, but may meet more often as necessary. The members of the council shall not be compensated for their services but may seek travel reimbursements from their respective agencies under the guidelines for state employees provided by the division of administration. Meetings of the council shall be subject to laws regarding open meetings, R.S. 42:11 et seq., and records kept by the council shall be subject to laws regarding public records, R.S. 44:1 et seq.

Acts 2004, No. 185, §2, eff. June 10, 2004.



RS 56:360.2 - The Louisiana Aquatic Invasive Species Task Force

§360.2. The Louisiana Aquatic Invasive Species Task Force

A. In addition to the Louisiana Aquatic Invasive Species Council, there is hereby created the Louisiana Aquatic Invasive Species Task Force to serve in an advisory capacity to the council. The task force shall be composed of members or their designees as follows:

(1) The district commander of the Eighth Coast Guard District.

(2) The district engineer of the U.S. Army Corps of Engineers, New Orleans District.

(3) The district chief for the Water Resources Division of the U.S. Geological Survey, Louisiana district.

(4) The Region 4 director of the U.S. Fish and Wildlife Service, Atlanta office.

(5) The state plant health director for the U.S. Department of Agriculture, Animal and Plant Health Inspection Service, Plant Protection and Quarantine.

(6) The chancellor of the Louisiana State University Agricultural Center.

(7) The chancellor of the University of New Orleans.

(8) The director of the Center for Bioenvironmental Research, Tulane University and Xavier University.

(9) The president of the University of Louisiana at Lafayette.

(10) The executive director of the Louisiana Wildlife Federation.

(11) The regional administrator of the National Park Service, U.S. Department of Interior.

(12) The president of the Louisiana Farm Bureau Association.

(13) The president of the Louisiana Marine and Motorcycle Trades Association.

(14) The executive director of the Louisiana Sea Grant Program.

(15) The director of the Barataria-Terrebonne National Estuary Program.

(16) The executive director of the Louisiana Landowners Association.

(17) The executive director of the Louisiana Nursery and Landscape Association.

(18) The executive director of the Louisiana Forestry Association.

(19) The president of the Ports Association of Louisiana.

(20) The executive director of the Gulf States Marine Fisheries Commission.

(21) The president of the Louisiana Chemical Association.

(22) The executive director of the Steamship Association of Louisiana.

(23) A representative of the electrical utility industry in Louisiana appointed by the Louisiana Electric Utilities Association.

(24) The president of Louisiana Mid-Continent Oil and Gas Association.

(25) The chairman of the Louisiana Aquaculture Advisory Task Force.

(26) The chief of the National Oceanographic and Atmospheric Administration Habitat Conservation Division Office in Louisiana.

(27) The state veterinarian employed by the Department of Agriculture and Forestry.

(28) The state entomologist appointed by the commissioner of the Department of Agriculture and Forestry.

(29) The executive director of the State Soil and Water Conservation Committee.

(30) The director of horticulture and quarantine programs for the Department of Agriculture and Forestry.

(31) An Oyster Task Force member appointed by the chairman of the Oyster Task Force.

B. The task force shall be chaired by the chair of the council and shall meet at the call of the chair. The members of the task force shall not be compensated for their services on the task force but may seek travel reimbursements from their respective agencies under the guidelines for state employees provided by the division of administration. Meetings of the task force shall be subject to laws regarding open meetings, R.S. 42:11 et seq., and records of the task force shall be subject to laws regarding public records, R.S. 44:1 et seq.

C. The chair of the council may appoint committees of the task force. The chair of the council shall appoint the chair of any committee and shall designate the functions and responsibilities of each committee appointed. The chair may appoint on an ad hoc basis committee members who are not members of either the council or the advisory task force.

Acts 2004, No. 185, §2, eff. June 10, 2004.



RS 56:360.3 - Powers, duties, functions, and responsibilities of the Louisiana Aquatic Invasive Species Council and Task Force

§360.3. Powers, duties, functions, and responsibilities of the Louisiana Aquatic Invasive Species Council and Task Force

A. The council, with the advice and assistance of the task force, shall do the following things:

(1) Coordinate the implementation of Louisiana Invasive Aquatic Species Management Plan, which was adopted by the Louisiana Non-Indigenous Aquatic Species Advisory Task Force created by Executive Order MJF 02-11.

(2) Coordinate and support through collaboration and full communication all efforts in the state, the region, and the nation, as appropriate, to control, prevent or eradicate invasive or potentially invasive aquatic species.

(3) Coordinate the implementation of the management plan's goals to prevent and control the introduction of new non-indigenous aquatic species into Louisiana; to control the spread and impact of existing invasive aquatic species; and to eradicate already established invasive aquatic species through the development of policies to achieve the following four objectives:

(a) Prevent and control the introduction or re-introduction of invasive or potentially invasive non-indigenous aquatic species through education about species and pathways of introduction, targeting the general public, schools, industries, government agencies, and other organizations.

(b) Eliminate established invasive aquatic species through monitoring, early detection, rapid response, and early eradication.

(c) Control the spread of established invasive aquatic species through cooperative management activities designed to minimize impact where eradication is impossible.

(d) Prevent the introduction of invasive or potentially invasive non-indigenous aquatic species or the spread of existing invasive or potentially invasive non-indigenous aquatic species.

(4) Identify all funding sources which may be available for use by the council or the task force to control, contain, eradicate, or prevent the introduction or spread of invasive or potentially invasive non-indigenous aquatic species in an effort to preserve and protect our native ecosystems and indigenous aquatic species.

(5) Submit to the legislature every two years a status report on the management plan and its implementation. Such report shall be submitted prior to the opening day of the regular session in even-numbered years and shall comply with the requirements of R.S. 24:772. Any changes to the plan shall be adopted and promulgated under the provisions of the Administrative Procedure Act and shall be subject to oversight by the House Committee on Natural Resources and Environment and the Senate Committee on Natural Resources.

B. The task force shall act in an advisory capacity to the council in the development of data and information relative to non-indigenous aquatic species and the implementation and revision of the management plan. The task force shall meet with the council at the call of the chair of the council. The task force shall seek the advice and consultation of tribal entities when appropriate.

Acts 2004, No. 185, §2, eff. June 10, 2004; Acts 2008, No. 580, §7.



RS 56:401 - Commercial seining prohibited in Lake Bruin and other lakes: penalty

SUBPART B. MISCELLANEOUS PROVISIONS APPLICABLE

TO CERTAIN WATER BODIES

§401. Commercial seining prohibited in Lake Bruin and other lakes: penalty

No person shall seine fish for commercial purposes in Lake Bruin in the parish of Tensas and in the Fool River in the parish of Franklin. The department shall take such steps as necessary to prevent the seining of fish for commercial purposes at any time in those two areas. Violation of this Section constitutes a class two violation.

Acts 1974, No. 223, §2. Amended by Acts 1981, No. 837, §3; Acts 1982, No. 746, §1.



RS 56:402 - Commercial fishing in Lake Bruin prohibited; penalty

§402. Commercial fishing in Lake Bruin prohibited; penalty

All catching of fish in any manner for commercial purposes in Lake Bruin including that part of the lake called Brushy and the following streams and bayous leading into or out of Lake Bruin: Bruin's Bayou, Choctaw Bayou, Ruth's Ditch, Catfish Bayou, Blue Hole, or Gillespie Ditch situated in the parish of Tensas, is prohibited. The department shall take such steps as necessary to prevent the catching of fish in any manner for commercial purposes at any time in the lake and its tributaries. The department may provide for open season and permit the taking of commercial fish from those waters for reasonable periods when in its judgment and discretion no harm would result therefrom and the taking would tend to the conservation and replenishment of the fish and aquatic life in Lake Bruin. Violation of this Section constitutes a class two violation.

Acts 1974, No. 223, §2. Amended by Acts 1981, No. 837, §3.



RS 56:403 - Commercial seining prohibited in Clear Lake; penalty

§403. Commercial seining prohibited in Clear Lake; penalty

No person shall seine fish for commercial purposes in Clear Lake, situated in the parish of Richland. The department shall take such steps as necessary to prevent the seining of fish for commercial purposes, at any time. Violation of this Section constitutes a class two violation.

Acts 1974, No. 223, §1. Amended by Acts 1981, No. 837, §3.



RS 56:404 - Use of seines, nets, or webbing in Bogue Chitto River prohibited; logging and hand grabbing of fish in Bogue Chitto River prohibited; penalty

§404. Use of seines, nets, or webbing in Bogue Chitto River prohibited; logging and hand grabbing of fish in Bogue Chitto River prohibited; penalty

A. The use of seines, nets, or webbing for the taking of fish in the Bogue Chitto River from where it enters the state in the northern part of Washington Parish to where it empties into Pearl River in the parish of St. Tammany, Louisiana, is prohibited.

B. The taking of fish from logs, buckets, barrels, drums, or natural or artificial nesting areas by hand grabbing shall be prohibited in the Bogue Chitto River from where it enters the state in the northern part of Washington Parish to where it empties into Pearl River in the parish of St. Tammany, Louisiana.

C. Violation of any of the provisions of this Section constitutes a class two violation.

Acts 1974, No. 223, §2; Acts 1988, No. 929, §1; Acts 1992, No. 528, §1, eff. June 29, 1992.



RS 56:405 - Use of seines, nets or webbing or traps in Tchefuncte River, Lake Des Allemands, Bayou Des Allemands and Lake Salvador prohibited; exceptions; penalty

§405. Use of certain gear in Tchefuncte River and Lake Des Allemands prohibited; penalty

A. The use of seines, nets, webbing or traps of any and all types, including slat traps, for the taking of fish in the Tchefuncte River or its tributaries from its origin in Washington Parish to where it empties into Lake Pontchartrain in the parish of St. Tammany, Louisiana is hereby prohibited.

B. Trawling, skimming, or butterflying north of the Louisiana Highway 631 Bridge at Des Allemands, Louisiana, and in Lake Des Allemands, its streams and tributaries is hereby prohibited.

C. Repealed by Acts 1982, No. 484, §1, eff. July 21, 1982.

D. Violation of this Section constitutes a class two violation and any seines, nets, or webbing used in violation of this law shall be confiscated.

Acts 1974, No. 223, §2. Amended by Acts 1981, No. 837, §3; Acts 2007, No. 296, §1.



RS 56:406 - Use of trammel net, seine, gill net, or webbing prohibited in the waters of Breton Islands and Chandeleur Islands; exceptions; penalty

§406. Use of trammel net, seine, gill net, or webbing prohibited in the waters of Breton Islands and Chandeleur Islands; exceptions; penalty

A.(1) To promote the conservation of saltwater fish in the state, the use of any form of trammel net, seine, gill net, strike net, or webbing (ordinarily or historically used for the catching or taking of, or capable of fishing for saltwater finfish) is hereby prohibited in the waters as delineated in Paragraph (2) of this Subsection except as provided in R.S. 56:318 and 320.2.

(2) A description of the prohibited area is as follows:

(a) Beginning at the most northerly point on the south side of Taylor Pass at Lat. 29° 23' 18." 476 N (Y-268.131.65), Long. 89° 19' 00." 803 W. (X-2, 642,161.69).

(b) Thence run N. 32° 32' W. for 8 3/4 miles to a horizontal tank battery located in the vicinity of Battledore Reef and east of Little Battledore Island.

(c) Thence run N. 30° 47' E. for 11 miles to the Mississippi River Gulf-Outlet Channel at a lighted privately-maintained marker known as Station 49 at Lat. 29° 37' 16" N., Long. 89° 18' 31" W. and Station 50 at Lat. 29° 37' 19" N. and Long. 89° 18' 24" W.

(d) Thence N. 16° 10' E. for 8 1/2 miles to Point Chicot light.

(e) Thence N. 20° 10' E. for 13 1/2 miles to Mitchell Key light.

(f) Thence N. 35° 47' E. for 20 3/4 miles to Whistle Buoy at the entrance to Gulfport Channel, Lat. 30° 07' 00" N., Long. 88° 55' 08" W.

(g) Thence S. 47° 30' E. for 4 1/2 miles to a point, one mile north of Chandeleur light.

(h) Thence southeasterly running parallel to the present inside-outside water line as described in R.S. 56:495 one mile east offshore of Chandeleur, continue in a southerly direction one mile east along the Chandeleur Islands.

(i) Thence continue southerly one mile offshore east of Palos Island, Boot Island, Stake Island, Curlew Island, Errol Island, Myth Shoal and Gosier Island to the Mississippi River Gulf-Outlet.

(j) Thence southwesterly one mile east offshore of Breton Island, continuing S. 56° 45' W. for 12 miles to the point of origin.

(3)(a) It is specifically provided that nothing contained in this Section shall prohibit the use of shrimp trawls or menhaden purse seines within the described area or the use of pompano strike nets having a mesh size of not less than five inches stretched, and for the purpose of fishing pompano only and not exceeding two thousand four hundred feet in length, during the period from August first through October thirty-first of each year in waters within the described area beyond two thousand five hundred feet from land and in excess of seven feet in depth.

(b) No person using any pompano strike net in the described area as provided herein shall have in his possession any edible fish, other than pompano. The provisions of this Section are subject to quotas and size limits as established by law and rules and regulations of the commission.

(c) No person may use a pompano net in the described area unless he has first obtained a special permit which the secretary shall issue and which special permit number shall be displayed on each vessel on the roof, or in such position recognizable from the air on open boats, in block letters and numerals eight inches high, width in proportion, contrasting with the background, being fully exposed to view from the air at all times.

(d) No person shall fish for pompano in Breton Sound or Chandeleur Sound during the hours after sunset and before sunrise.

(e) Each pompano strike net shall have attached to it a tag issued by the department which states the name, address, and social security number of the owner of the net and the permit number of the permit issued to commercially take pompano. The department shall not issue any tag to a person who does not have a social security number.

B. It shall be the duty of the commission to enforce this section.

C. Violation of any of the provisions of this Section constitutes a class 5-A violation, R.S. 56:35.

D. The provisions of this Section shall be self-operative and shall require no further legislative action.

Acts 1974, No. 223, §2; Amended by Acts 1974, No. 214, §1; Acts 1981, No. 837, §3; Acts 1982, No. 417, §1; Acts 1984, No. 516, §1; Acts 1984, No. 784, §1; Acts 1988, No. 889, §1, eff. July 21, 1988; Acts 1990, No. 875, §1; Acts 1991, No. 824, §1; Acts 1992, No. 528, §1, eff. June 29, 1992; Acts 1992, No. 590, §1; Acts 1995, No. 1316, §2; Acts 1997, No. 527, §1, eff. July 3, 1997; Acts 2001, No. 153, §1.



RS 56:407 - Use of trammel nets, gill nets, and seines in certain areas of Lake Borgne prohibited

§407. Use of trammel nets, gill nets, and seines in certain areas of Lake Borgne prohibited

A. No person shall use any trammel net, gill net, or seine for the taking of fish, within one-half mile of the shoreline of Grand Island, commonly known as Half Moon Island, in Lake Borgne, or within one-half mile of the shoreline of Grassy Island, in Lake Borgne.

B. Violation of any of the provisions of this Section constitutes a class two violation.

Acts 1974, No. 223, §2. Amended by Acts 1974, No. 213, §1; Acts 1992, No. 528, §1, eff. June 29, 1992.



RS 56:408 - Lake Maurepas; trawling prohibited; nets in certain areas prohibited

§408. Lake Maurepas; trawling prohibited; nets in certain areas prohibited

A. Trawling, skimming, or butterflying in Lake Maurepas is hereby prohibited.

B. The setting of any nets of any kind in Lake Maurepas within one-half mile of the beacon lights marking the mouths of the Tickfaw, Tangipahoa, Amite, and Blind Rivers and the Amite River diversion canal and Pass Manchac is hereby prohibited.

C. Violation of this Section constitutes a class two violation.

Acts 1974, No. 223, §2. Amended by Acts 1981, No. §837, §3; Acts 1986, 1st Ex. Sess., No. 19, §1, eff. Dec. 24, 1986; Acts 1987, No. 455, §1, eff. July 9, 1987; Acts 2007, No. 296, §1.



RS 56:409 - Saline Lake; Iatt Lake; triploid grass carp; introduction; expenditures

§409. Saline Lake; Iatt Lake; triploid grass carp; introduction; expenditures

A. Notwithstanding any other provision of law to the contrary, the Saline Lake Game and Fish Preserve Commission may introduce triploid grass carp (Ctenopharyngodon idella) into Saline Lake. This activity shall be done only under the direct supervision of the department and its biologists. All expenditures incurred in such activity shall be borne entirely by the Saline Lake Game and Fish Preserve Commission.

B. Notwithstanding any other provision of law to the contrary, the Grant Parish Police Jury may introduce triploid grass carp (Ctenopharyngodon idella) into Iatt Lake. This activity shall be done only under the direct supervision of the department and its biologists. All expenditures incurred in such activity shall be borne entirely by the Grant Parish Police Jury.

Acts 2004, No. 173, §1.



RS 56:409.1 - Penalty for the wasting of the state's fishery resources

§409.1. Penalty for the wasting of the state's fishery resources

A. No person shall waste any fish of this state. As used in this Section, "waste" means the harvesting of any fish for commercial purposes which results in the excessive killing of such fish.

B. Any person in violation of the provisions of this Section may be subject to a civil fine by the Department of Wildlife and Fisheries in an amount not to exceed the fair market value of the fish wasted. The fair market value of such fish shall be based upon the prevailing wholesale price of the fish, if such price is available, or shall approximate the price which could otherwise be obtained for the fish.

C. The Department of Wildlife and Fisheries shall promulgate rules and regulations to assign a fair market value to fish under its jurisdiction, determine what constitutes the excessive killing of fish, and to otherwise implement the provisions of this Section, and shall subject such rules and regulations to legislative oversight by the House Committee on Natural Resources and Environment and Senate Committee on Natural Resources.

D. Civil penalties may be assessed only by a ruling of the department based on an adjudicatory hearing held in accordance with the Administrative Procedure Act. No civil penalty shall be assessed under this Section for the wasting of fish the value of which is deemed by the department to be less than one thousand dollars.

E. Any proceeds from a fine imposed under this Section shall be placed in the Conservation Fund to be used for the purposes of the fund.

F. The provisions of this Section shall not apply to the taking or use of shrimp.

Acts 1986, No. 919, §1; Acts 2008, No. 580, §7.



RS 56:410 - Trawling at night prohibited on White Lake and Grand Lake

§410. Trawling at night prohibited on White Lake and Grand Lake

A. Trawling, skimming, or butterflying on White Lake in Cameron and Vermilion parishes and Grand Lake in Cameron Parish from official sunset to official sunrise is hereby prohibited.

B. Violation of this Section constitutes a class two violation.

Acts 1986, No. 748, §1; Acts 1992, No. 528, §1, eff. June 29, 1992; Acts 2007, No. 296, §1.



RS 56:410.1 - Paratrawling prohibited in canals; penalty

§410.1. Paratrawling prohibited in canals; penalty

No person shall paratrawl in any canal which is part of the waters of the state. Violation of this Section constitutes a class three violation.

Acts 1988, No. 574, §1.



RS 56:410.2 - Use of trammel nets, gill nets, and strike nets in Calcasieu Lake in Cameron Parish prohibited

§410.2. Use of trammel nets, gill nets, and strike nets in Calcasieu Lake in Cameron Parish prohibited

A. No person shall set or use any trammel net, gill net, or strike net for the taking of fish in that portion of Calcasieu Lake located in Cameron Parish including that portion of the Calcasieu Ship Channel which actually adjoins Calcasieu Lake, West and East Pass of Calcasieu River, and Turner's Bay during the hours after the official sunset on Friday and before the official sunset on Sunday of each week during the period from May first through September thirtieth of each year.

B. Violation of this Section constitutes a class two violation.

Acts 1990, No. 509, §1; Acts 1992, No. 528, §1, eff. June 29, 1992; Acts 1995, No. 583, §1.



RS 56:410.3 - Sabine Lake; taking of crabs; seasons; gear; penalties

§410.3. Sabine Lake; taking of crabs; seasons; gear; penalties

A. The commission shall establish rules regarding the times and days for the recreational and commercial taking of crabs in Sabine Lake during the inland shrimp season and may also designate the places in the lake in which crab traps or other legal gear for the taking of crabs may be used.

B. Violation of any rule or regulation adopted and promulgated by the commission in accordance with the provisions of Subsection A of this Section constitutes a class three violation.

Acts 1993, No. 285, §1.



RS 56:410.4 - Repealed by Acts 2012, No. 133, §1.

§410.4. Repealed by Acts 2012, No. 133, §1.



RS 56:410.5 - Repealed by Acts 2012, No. 133, §1.

§410.5. Repealed by Acts 2012, No. 133, §1.



RS 56:410.6 - Calcasieu Lake in Calcasieu Parish; use of trammel nets, gill nets, strike nets, and seines

§410.6. Calcasieu Lake in Calcasieu Parish; use of trammel nets, gill nets, strike nets, and seines

A. No person shall set or use any trammel net, gill net, strike net, or seine for the taking of fish in that portion of Calcasieu Lake which is situated in Calcasieu Parish.

B. Violation of this Section constitutes a class two violation.

Acts 1995, No. 583, §1.



RS 56:410.7 - Black Lake, Clear Lake, and Prairie Lake; marking of nets required; permitted and prohibited fishing gear; penalties

§410.7. Black Lake, Clear Lake, and Prairie Lake; marking of nets required; permitted and prohibited fishing gear; penalties

A. No person shall set or use any net for the taking of recreational or commercial fish in Black Lake, Clear Lake, or Prairie Lake unless it has been marked with a waterproof tag with the name and address of the fisherman and his fishing license number. Violation of this provision shall be punishable by a twenty-five dollar fine payable to the Northwest Game and Fish Preserve Commission.

B. No person shall use a gill net or trammel net or leaded gill net which has less than a minimum of three and one-half inch bar and seven inches stretch. Violation of this provision shall be punishable by a twenty-five dollar fine payable to the Northwest Game and Fish Preserve Commission.

C. Repealed by Acts 2012, No. 133, §1.

Acts 1995, No. 550, §1; Acts 2003, No. 1227, §1; Acts 2012, No. 133, §1.



RS 56:410.8 - Repealed by Acts 2012, No. 133, §1.

§410.8. Repealed by Acts 2012, No. 133, §1.



RS 56:410.9 - Repealed by Acts 2012, No. 133, §1.

§410.9. Repealed by Acts 2012, No. 133, §1.



RS 56:410.10 - Use of certain fishing gear on Poverty Point Reservoir; prohibition

§410.10. Use of certain fishing gear on Poverty Point Reservoir; prohibition

A. No person shall possess, set, or use any recreational hoop nets, recreational wire nets, yo-yos, trotlines, or slat traps in Poverty Point Reservoir.

B. Violation of this Section constitutes a class two violation.

Acts 2005, No. 95, §1.



RS 56:410.11 - Repealed by Acts 2012, No. 133, §1.

§410.11. Repealed by Acts 2012, No. 133, §1.



RS 56:411 - Legislative findings and purpose

SUBPART C. DOMESTIC FISH FARMING

§411. Legislative findings and purpose

A. The legislature hereby recognizes that the production of aquatic organisms in private facilities in Louisiana significantly contributes to the vitality of Louisiana's economy. Additionally, as stated in R.S. 56:360.2 and 360.3, the legislature also recognizes that the introduction of nonnative aquatic organisms for the purpose of aquaculture may pose a real threat to Louisiana's native species and their environments. The purpose of this Subpart is to grant the department the authority to maintain a list of approved domesticated aquatic organisms for aquaculture and the regulatory framework for the orderly development of an aquaculture industry in the state of Louisiana, including the manner of possession, propagation, culture, management, transport, or marketing of domestic aquatic organisms and the methods for consideration of approval of new species for aquaculture. The list of approved domesticated aquatic organisms and the methods for consideration of approval of a new species for aquaculture shall be promulgated under the Administrative Procedure Act.

B. For the purposes of this Subpart the following definitions shall apply:

(1) "Aquaculture" means any activity associated with the production of fish in privately owned waters or ponds as defined in R.S. 56:8(103) and (104).

(2) "Aquatic livestock" means native, freshwater fish but does not include any freshwater game fish as defined in R.S. 56:8, any fish which is a threatened or endangered species as defined in R.S. 56:1902, or any saltwater species of fish.

(3) "Domesticated aquatic organism" shall specifically include all domesticated fish as defined in R.S. 56:8, and any aquaculturally raised fish, except aquatic livestock.

Added by Acts 1964, No. 248, §1; Amended by Acts 1974, No. 223, §3; Acts 1988, No. 778, §1; Acts 1997, No. 1237, §1; Acts 1999, No. 1022, §1; Acts 2008, No. 23, §1, eff. July 1, 2008, and §2, eff. Jan. 1, 2009; Acts 2010, No. 743, §2B, eff. July 1, 2010.

NOTE: See Acts 1997, No. 1237, §2, for exception of Atchafalaya Basin.



RS 56:412 - Issuance and renewal of domesticated aquatic organism license

§412. Issuance and renewal of domesticated aquatic organism license

A.(1) Every person desiring to engage in aquaculture shall first make application in writing to the department requesting a domesticated aquatic organism license.

(2) A domesticated aquatic organism license shall be valid for one year, beginning January first of each calendar year and expiring December thirty-first of the same calendar year. The license may be purchased at any time of the year for the current license year and after November fourteenth for the immediately following license year. The cost of a domesticated aquatic organism license is fifteen dollars for residents and four hundred dollars for nonresidents. A renewal notice shall be mailed to each licensee by the department prior to the license expiration dates explaining the renewal procedures.

(3) The domesticated aquatic organism license shall authorize the bearer to transport domesticated aquatic organisms over the highways of this state. The licensee is responsible for all activities that take place under the authority of that license.

(4) Persons engaged in the business of aquaculture under this Subpart are excepted from the provisions of R.S. 56:306, and the notification provisions of R.S. 56:327(A)(2), and shall, by virtue of their license, be entitled to sell domesticated aquatic organisms in any size, quantity, or limit without restriction within the state or outside of the state. Creel limits shall not apply to shipments or transport of domesticated aquatic organisms under the provisions of this Subpart.

(5) No person engaged in the business of aquaculture nor any other person may use public bodies of water to propagate, raise, feed, or grow any species of fish. The use of cages, pens, and fenced-off portions of such water bodies for propagating, raising, or growing any species of fish is prohibited.

(6) Species of rock bass, white bass, yellow bass, crappie, and bream fingerlings not exceeding a maximum total length of six inches and spotted bass, striped bass, and largemouth bass of any size may be brought into the state by and from legal and certified out-of-state commercial fish hatcheries for sale to persons for stocking ponds and approved public waters located in Louisiana and may be sold by permitted residents in accordance with the provisions of this Subsection. Creel limits shall not apply to shipments of such game fish fingerlings.

(7) The department shall have the authority to cancel sales or to confiscate and destroy shipments of fish fingerlings that are determined by department personnel to have fish diseases or parasites that would endanger native fish populations.

(8) The department may issue permits to residents to authorize the raising of all types of bass, crappie, and bream in the state as specified in this Subpart for the purpose of selling to consumers in this state for stocking of private ponds and lakes and approved public waters and for the purpose of selling to consumers in other states. The manner of raising, harvesting, and selling these game fish shall be governed by administrative rules and regulations promulgated by the commission.

(9) With the exception of game fish, the provisions of this Section shall not apply to research or other projects being conducted by the Louisiana State University Agricultural Center or by other schools or programs specifically authorized by the Board of Regents with the concurrence of the department, including but not limited to the sale or distribution of the research by-products, such as eggs, fingerlings, and fish, and other products grown under aquacultural conditions.

B. Violation of any of the provisions of this Section constitutes a class three violation.

Added by Acts 1964, No. 245, §1; Amended by Acts 1966, No. 242, §1; Acts 1970, No. 77, §1; Acts 1974, No. 223, §3; Acts 1984, No. 230, §1, eff. June 29, 1984; Acts 1986, No. 1008, §1; Acts 1987, No. 92, §2; Acts 1987, No. 534, §2; Acts 1987, No. 851, §2; Acts 1988, No. 778, §1; Acts 1990, No. 251, §1; Acts 1992, No. 528, §1, eff. June 29, 1992; Acts 1997, No. 1237, §1; Acts 1999, No. 1022, §1; Acts 2008, No. 23, §1, eff. July 1, 2008; Acts 2014, No. 286, §1.

NOTE: See Acts 1997, No. 1237, §2, for exception of Atchafalaya Basin.



RS 56:413 - Harvest and sale of domesticated aquatic organisms

§413. Harvest and sale of domesticated aquatic organisms

Harvest and sale of domesticated aquatic organisms produced in private artificial reservoirs or enclosures located on privately owned property may be carried out at the time desired by the grower and with seines or tackle selected by the owner. Persons engaged in aquaculture, as defined in this Subpart, shall be entitled to transport, without restriction, on the public roads and highways of this state any and all equipment, except any electric fish shocking devices, necessary for the harvest of domesticated aquatic organisms produced in privately owned waters.

Added by Acts 1964, No. 245, §1. Amended by Acts 1966, No. 242, §1; Acts 1974, No. 223, §3; Acts 1997, No. 1237, §1; Acts 2008, No. 23, §1, eff. July 1, 2008.

NOTE: See Acts 1997, No. 1237, §2, for exception of Atchafalaya Basin.



RS 56:414 - Penalties

§414. Penalties

Except as otherwise provided herein, violation of any provision of this Subpart constitutes a class two violation.

Added by Acts 1964, No. 245, §1. Amended by Acts 1966, No. 242, §1; Acts 1974, No. 223, §3; Acts 1981, No. 837, §3; Acts 1992, No. 528, §1, eff. June 29, 1992.



RS 56:415 - Exemption; aquatic livestock farmers

§415. Exemption; aquatic livestock farmers

A. The provisions of this Subpart shall not apply to the production and harvesting of aquatic livestock in private ponds, or to the transporting of aquatic livestock from a private pond to the first point of sale, or to the sale to the first purchaser of aquatic livestock which are produced and harvested in private ponds.

B. The Wildlife and Fisheries Commission and the Department of Wildlife and Fisheries shall not have jurisdiction over any activities or transactions exempted by this Section. The Department of Agriculture and Forestry shall have jurisdiction over activities exempted by this Section.

Acts 1987, No. 92, §1; Acts 1987, No. 534, §1; Acts 1987, No. 851, §1; Acts 1995, No. 543, §2; Acts 2010, No. 743, §2B, eff. July 1, 2010.



RS 56:421 - Oyster Task Force

SUBPART D. OYSTERS AND OYSTER INDUSTRIES

§421. Oyster Task Force

A. There is hereby established the Oyster Task Force to study and monitor the molluscan industry and to make recommendations for the maximization of benefit from that industry for the state of Louisiana and its citizens.

B. The task force shall be composed as follows:

(1) The governor's executive assistant for coastal activities or his designee.

(2) Two members appointed by the secretary of the Department of Wildlife and Fisheries.

(3) One member appointed by the secretary of the Department of Natural Resources.

(4) One member appointed by the secretary of the Louisiana Department of Health.

(5) Four members appointed by the Louisiana Oyster Dealers and Growers Association. One member appointed under the provisions of this Paragraph shall be from Lafourche Parish and one member shall be from Jefferson Parish.

(6) Two members appointed by the Plaquemines Oyster Association.

(7) One member appointed by the Terrebonne Oyster Association.

(8) One member appointed by the Calcasieu Lake Oyster Task Force.

(9) One member appointed by the Southwest Pass Oyster Leaseholder Association.

(10) Two members appointed by the United Commercial Fisherman's Association.

(11) One member appointed by the Delta Commercial Fisherman's organization.

(12) One member who has voting authority and is an oyster grower appointed by the president of the Louisiana Farm Bureau Federation.

(13) One member appointed by the executive director of the Coastal Protection and Restoration Authority.

(14) One member appointed by the Louisiana Oystermen Association.

C. The members appointed under the provisions of Paragraphs (B)(1) through (4) and (13) of this Section shall be nonvoting members. However, they shall be considered members of the task force for determination of the number of members necessary for a quorum and for establishing the presence of a quorum.

D. The task force shall adopt bylaws under which it shall operate, and seven members of the task force shall constitute a quorum sufficient to conduct meetings and business of the task force. The task force shall elect a chairman from its membership and may seek and receive assistance from universities within the state in the development of methods to increase production and marketability of molluscan shellfish. The members of the task force shall serve without compensation; however, the task force may receive the same reimbursement of travel expenses for attending the meetings as is allowed for other state employees' travel.

E. The task force is hereby charged with responsibility to do the following:

(1) Monitor the water quality and management requirements of the state's molluscan shellfish propagating areas.

(2) Coordinate efforts to increase oyster production and salability.

(3) Study the decline in molluscan shellfish salability, the degradation of water quality which could adversely affect consumer health, and the reasons for such declines and degradations, and make recommendations to resolve such problems.

(4) Make recommendations with respect to issues pertaining to the oyster industry and oyster production to the various state agencies charged with responsibility for differing elements of the oyster industry in this state, including the Department of Wildlife and Fisheries, the Department of Natural Resources, and the Coastal Protection and Restoration Authority Board, the Coastal Protection and Restoration Authority, the Louisiana Department of Health, the governor's executive assistant for coastal activities, and the legislature.

(5) Employ such personnel as necessary.

(6) Develop markets and marketing strategies for the development of new and expanded markets for Louisiana oysters.

(7) Represent the interests of the Louisiana oyster industry before federal and state administrative and legislative bodies on issues of importance to the Louisiana oyster industry.

(8) Contract for legal services to represent the interests of the Louisiana oyster industry in judicial, administrative, and legislative proceedings.

(9) Administer the funds in the Oyster Development Fund.

(10) Perform any acts deemed necessary and proper to carry out its duties and responsibilities.

F. The activities of the Oyster Task Force shall be funded through the Oyster Development Fund as provided in R.S. 56:10(B)(1)(a)(ii).

Acts 1999, No. 439, §2; Acts 2003, No. 278, §1; Acts 2008, No. 103, §1; Acts 2009, No. 523, §4, eff. July 10, 2009; Acts 2010, No. 264, §1; Acts 2012, No. 604, §4, eff. June 7, 2012; Acts 2013, No. 228, §2, eff. July 1, 2013.



RS 56:422 - Regulation of industry; residence of persons engaging in; employment of labor and vessels

§422. Regulation of industry; residence of persons engaging in; employment of labor and vessels

A. Any bona fide resident of this state, any firm or association composed of citizens or residents of this state, or any corporation domiciled in or organized under the laws of this state, having a factory or shucking plant or places of business located within this state, may catch and take, can, pack, shuck, or deal in or transport oysters from the waters of this state, and may lease bedding grounds for the cultivation and propagation of oysters for any of those purposes within any waters within the territorial jurisdiction of the state, upon the terms and conditions and subject to the restrictions and regulations herein set forth, or under the authority which may be imposed by the commission.

B. Except as otherwise provided in this Subpart no person not a resident of or domiciled in this state shall catch, take, can, pack, shuck, or deal in, within this state, any oysters taken from the waters of this state, or lease any bedding grounds for the cultivation and propagation of oysters for any of the above purposes.

C. Any person properly licensed to operate in the oyster industry in this state may employ such labor, resident or nonresident, as required, and may employ such vessels and their crews, resident or nonresident, as required, upon the vessels being properly licensed. This right to employ nonresident labor or nonresident vessels is confined to the operation of any licensees as carried on within the state.

D. Whoever violates any of the provisions of this Section has committed a Class Two violation and shall be punished as provided for in Part II.

E. The commission may promulgate rules and regulations, including emergency rules, under the provisions of the Administrative Procedure Act to provide for the operation of oyster cargo vessels. The rules shall require that each person in charge of an oyster cargo vessel shall purchase an oyster cargo vessel permit. The permit shall be issued at a cost of two hundred fifty dollars per year for residents and one thousand one hundred five dollars per year for nonresidents. The rules and regulations also may include but shall not be limited to provisions to provide for the following:

(1) Commercial oyster fishermen transferring oysters on the water to a cargo vessel.

(2) Compliance with refrigeration requirements and record requirements.

(3) Requiring the use of a vessel-monitoring system.

(4) Allowing for adequate enforcement.

(5) A violation of any rule or regulation adopted under the provisions of this Subsection shall be a Class Four violation.

(6) Funds received from issuance of the oyster cargo vessel permits being used for enforcement of the oyster laws and rules and regulations.

(7) All other provisions necessary for the implementation of this Subsection.

Acts 1981, No. 925, §1; Acts 2008, No. 321, §1, eff. June 17, 2008.



RS 56:423 - Property rights, larceny or other public offense concerning; leases heritable and transferable; adjudication of claims

§423. Property rights, larceny or other public offense concerning; leases heritable and transferable; adjudication of claims

A. A lessee shall enjoy the exclusive use of the water bottoms leased and of all oysters and cultch grown or placed thereon, subject to the restrictions and regulations of this Subpart and Part II of Chapter 2 of Title 49 of the Louisiana Revised Statutes of 1950.

(1) This exclusive use of water bottoms is subordinate to the rights or responsibilities of the state, any political subdivision of the state, the United States, or any agency or agent thereof, to take any action in furtherance of integrated coastal protection as defined in R.S. 49:214.2.

(2) This exclusive use of water bottoms for any oyster lease initially applied for after July 1, 2016, or any renewal or judicial partition of such lease is also subordinate to the rights of any person:

(a) To engage in any activity authorized by a coastal use permit, determination, or coastal use authorization pursuant to R.S. 49:214.30 or a drilling permit, for which the coastal use authorization or drilling permit application was issued prior to the date the application for the oyster lease was issued. This Subparagraph applies only in the following areas:

(i) The area from the centerline of the pipeline or area from the outside of the well, platform, shell pad, or facility as designated by the coastal use permit, determination, or other coastal use authorization pursuant to R.S. 49:214.30 or drilling permit, or

(ii) If no such area delineated in Item (i) of this Subparagraph is designated, then this Item applies in the following areas:

(aa) For a pipeline, within seventy-five feet from the centerline of the pipe.

(bb) For a well, platform, shell pad, or facility, within two hundred fifty feet from the outside of the well, platform, shell pad, or facility.

(b) To operate, maintain, repair, replace, rehabilitate, or remove any pipeline, well, platform, shell pad, or facility on or impacting an oyster lease in which the pipeline, well, platform, shell pad, or facility was placed or constructed before September 20, 1980, or was placed or constructed prior to the date the oyster lease was issued. This Subparagraph applies only in the following areas:

(i) For a pipeline, within seventy-five feet from the centerline of the pipe.

(ii) For a well, platform, shell pad, or facility, within two hundred fifty feet from the outside of the well, platform, shell pad, or facility.

(c) To cross an oyster lease to access any activity, pipeline, well, platform, shell pad, or facility to which Subparagraph (2)(a) or (2)(b) of this Subsection applies. This Subparagraph applies only to a single access channel across each oyster lease per activity, pipeline, well, platform, shell pad, or facility, determined as follows:

(i) For any activity, pipeline, well, platform, shell pad, or facility, including the removal of any pipeline, well, platform, shell pad, or facility, to which Subparagraph (2)(a) of this Subsection applies, if an access channel across each oyster lease is identified in the coastal use authorization or permit, it shall be the sole access channel for purposes of this Subparagraph. If more than one access channel across each oyster lease is identified, the holder of the authorization or permit shall designate a single access channel to the department in writing identifying the centerline of the access channel using the North American Datum 1983 state plane coordinates; and when the holder does so and the department consents to the designated access channel in writing, it shall be the sole access channel for purposes of this Item.

(ii) For any activity, pipeline, well, platform, shell pad, or facility to which Subparagraph (2)(b) of this Subsection applies, the holder of the authorization or permit shall designate a single access channel across each oyster lease to the department in writing identifying its centerline using the North American Datum 1983 state plane coordinates; and when the holder does so and the department consents to the designated access channel in writing, it shall be the sole access channel for purposes of this Item.

(iii) This Subparagraph applies only within fifty feet from the centerline of the access channel across each oyster lease. In addition, if a spoil area was previously identified in an authorization or permit for an access channel designated pursuant to this Item, this Item shall also apply to the same spoil area; however, such spoil area shall be limited to eighty feet in width adjacent to one side of the access channel.

(iv) The department shall be immune from any action or liability arising out of or related to its consent or agreement to any access channel or spoil area designated pursuant to this Subparagraph.

(v) The department shall consult with the lessee under any oyster lease located within a proposed access channel, before consenting or agreeing to any access channel pursuant to this Subparagraph.

(3) The provisions of Paragraph (2) of this Subsection shall not apply to any oyster lease initially applied for before July 1, 2016, or any renewal or judicial partition of such lease, or to any oyster lease issued pursuant to Section 2(B)(1) of Acts 2008, No. 808, as amended by Acts 2016, No. 595 of the 2016 Regular Session or any renewal of such lease.

B.(1) A lessee of oyster beds or grounds who has obtained, recorded, and marked his lease in compliance with the law shall have the right to maintain an action for damages against any person, partnership, corporation, or other entity causing wrongful or negligent injury or damage to the beds or grounds under lease to such lessee.

(a) No lessee shall have any right to maintain any action against the state, any political subdivision of the state, the United States, or any agency, agent, contractor, or employee thereof for any claim arising from any project, plan, act, or activity in relation to integrated coastal protection, except as provided in R.S. 56:427.1.

(b) No lessee shall have any right to maintain any action against any person arising from any activity to which R.S. 56:423(A)(2) applies provided that the person has not violated any coastal use permit, determination, or other coastal use authorization pursuant to R.S. 49:214.30, or drilling permit, or any Louisiana or federal law or regulation applicable to the activity.

(2) No person shall trawl or seine or use skimmer nets over any area of privately leased bedding grounds or oyster propagating place in the year immediately following the seeding of such area which is staked off, marked, or posted as required by law or regulation. Any person who knowingly trawls or uses skimmer nets upon such marked areas shall be liable for damages caused to the lessee. A violation of this Paragraph shall be a class three violation.

(3) Any action for damages under this Section shall be brought within one year of the occurrence of the wrongful or negligent act, or within one year of the date of discovery of such act, whichever last occurs.

C. In case of infringement of the interest in the taker or possessor, the taker or possessor may, in his own name, maintain his proper action against the wrongdoer. In case of larceny or other public offense concerning such oysters while in the hands of a lawful taker or possessor, or upon bedding grounds held by a lawful lessee, the ownership thereof shall be averred in the lessee, taker, possessor, when by law it is necessary to aver ownership.

D. No claim to any water bottoms suitable for oyster culture by any person shall be valid until adjudicated upon by a court of competent jurisdiction in a suit between the state and the claimant. The claimant by virtue hereof may institute suit against the state in any court of competent jurisdiction for the legal determination of the validity of his claims, without the necessity of a special legislative act authorizing suit. The effect of the judgment is limited to an adjudication of the question of title.

E. All leases, all applications of deceased persons for leases, and all property rights or interests acquired pursuant to such leases, made in conformity with the provisions of this Subpart are heritable and transferable. They are subject to mortgage, pledge or hypothecation, and to seizure and sale for debt, as any other property rights and credits in this state. This provision also applies to all buildings, betterments, and improvements thereon. No such inheritance or transfer is valid or of any force or effect whatsoever unless evidenced by an authentic act, judgment, or proper judicial deed registered in the office of the department in a book provided for that purpose. The department shall keep proper indexes, so that all original leases and all subsequent changes and transfers can be easily and accurately ascertained.

Acts 1981, No. 925, §1; Acts 1990, No. 858, §1; Acts 1990, No. 889, §1, eff. July 25, 1990; Acts 1991, No. 788, §1; Acts 1992, No. 845, §1; Acts 1995, No. 234, §1; Acts 2006, No. 425, §1, eff. June 15, 2006; Acts 2016, No. 595, §1, eff. July 1, 2016.

{{NOTE: SEE ACTS 1992, NO. 845, §2.}}



RS 56:424 - Taking of oysters

§424. Taking of oysters

A.(1) No person shall take oysters from any of the waters of the state or have such oysters in possession except in accordance with rules and regulations promulgated by the commission. For the purpose of this Subpart, all oysters in possession of any person in the state shall be deemed to be oysters taken from the waters of the state. Except as otherwise provided herein, the taking of oysters is prohibited in the water bottoms of the state of Louisiana.

(2) No person, except a Louisiana resident sixteen years of age or under, and except the spouse of a vessel's owner while on that vessel, shall harvest oysters unless he possesses a valid oyster harvesting license.

B. An oyster lessee may work on his private oyster lease, or he may designate an agent to harvest oysters on his lease with written permission, which shall be carried on the boat and subject to inspection. Such written permission shall specify a starting date and a termination date during which period the written permission will be valid.

C. Recreational oyster fishermen may harvest oysters in leased areas with the written permission from the lease holder, in personal leased areas, and in areas open to the public for the harvesting of oysters, but shall be limited to two sacks per person per day.

D. Except as otherwise provided herein, violation of any of the provisions of this Section constitutes a class four violation. Any person, common carrier, or any agent or officer thereof, who violates any of the provisions of this Section shall at the time of arrest surrender all permits or licenses held by the vessel. The captain, person, agent, officer, crew, or members thereof by whom or under whose direction the vessel was used in the illegal taking of oysters may be charged with a violation and may be ordered to pay all costs of prosecution.

E.(1) No person shall harvest, possess, sell, barter, trade, purchase, or exchange or attempt to sell, barter, trade, or exchange oysters in the state of Louisiana or in interstate commerce unless such oysters are taken from areas approved by the state health officer in accordance with R.S. 40:5.3. Unless otherwise permitted by the Department of Wildlife and Fisheries, when any vessel is found to be harvesting within an unapproved or closed area, all oysters on board the vessel shall be deemed to have been taken from unapproved or closed waters and shall be deemed to constitute a hazard to the safety, health, and welfare of the citizens of the state. In addition, no oysters taken from sources outside of Louisiana shall be sold in Louisiana, unless taken from areas approved by the state authorities having jurisdiction, and unless secured from oyster dealers whose state certifications have been endorsed by the United States Food and Drug Administration Public Health Services for interstate shipment. All oysters found in violation of this Paragraph shall be seized and ordered returned to the water. Any violation of this Paragraph shall constitute a class six violation under the provisions of R.S. 56:36.

(2)(a) In addition to all other penalties provided in this Section, for the first violation of this Subsection the oyster harvester's license under which the violation occurred shall be revoked by the department and no new such license shall be issued for one year from the date of the conviction. In addition, the violator shall be sentenced to perform no less than forty hours of community service. If available, the hours shall be served in a litter abatement community service program. During the period in which the violator is prohibited from possession of an oyster harvester license for a first offense, the violator may be present on a vessel harvesting or processing oysters only if that vessel is equipped with and is actively using a vessel monitoring system as prescribed in R.S. 56:424.1.

(b) For a second violation of this Subsection, the violator's oyster harvester license shall be revoked, and no new such license shall be issued for three years from the date of conviction. In addition, the violator shall be sentenced to perform no less than ninety hours of community service. If available, the hours shall be served in a litter abatement community service program. During the period in which the violator is prohibited from possession of an oyster harvester license for a second violation, the violator shall not be present on a vessel harvesting or processing oysters.

(c) For a third or subsequent violation of this Subsection, the violator's oyster harvester license shall be revoked, and no new such license shall be issued for ten years from the date of the third or subsequent conviction. In addition, the violator shall be sentenced to perform no less than one hundred twenty hours of community service. If available, the hours shall be served in a litter abatement community service program. During the period in which the violator is prohibited from possession of an oyster harvester license for a third or subsequent violation, the violator shall not be present on a vessel harvesting or processing oysters.

F.(1) The act of culling oysters, which is the act of discarding undersized oysters or dead shell, shall be performed only on the open state designated public grounds or leases on which the fisherman is authorized to take oysters. At no time will the act of culling oysters be permitted in areas closed to harvesting oysters.

(2) The provisions of Paragraph (1) of this Subsection notwithstanding, the secretary may grant permits for culling and oyster harvesting to those individuals involved in molluscan depuration operations and container relaying operations on a case-by-case basis, provided that the individuals conducting such operations have fully complied with the rules and regulations of the office of public health and have been issued a permit by that office to conduct such operations.

(3) Violation of any of the provisions of this Subsection constitutes a class three violation.

G.(1) Except as otherwise provided in this Subpart, all oysters taken from the reefs of this state either for sale or consumption shall be landed in Louisiana, properly sacked or containerized and tagged in accordance with the provisions of R.S. 56:449, and the severance tax levied in R.S. 56:446 paid thereon; however, a lessee legally harvesting oysters which have been properly tagged from his own lease may land those oysters outside the state under a permit issued pursuant to rules and regulations promulgated by the department. Any fees proposed in said rules shall not exceed one hundred dollars.

(2) Any person who obtains a permit to land oysters outside the state under the provisions of this Subsection shall be required to install and use a vessel monitoring system on each vessel that will be used to transport oysters taken in Louisiana waters to another state for landing. Access to the monitoring system shall be granted to the Department of Wildlife and Fisheries. The department shall promulgate rules and regulations necessary to implement the provisions of this Paragraph.

H. Notwithstanding the provisions of this Section, employees or assigns of the Coastal Protection and Restoration Authority may survey or remove, as a sample, oysters from an oyster lease on state water bottoms in order to make determinations in matters of integrated coastal protection. In order to make such surveys or take such samples, the employees or assigns of the Coastal Protection and Restoration Authority shall first notify the leaseholder in writing of the date and time of the survey or sample at least fifteen days prior to the survey or sampling date. This notification shall be sent by certified mail to the leaseholder at the address on file with the Department of Wildlife and Fisheries. The leaseholder may accompany the person conducting the survey or taking the sample during the survey or sampling or may authorize another person to accompany the person conducting the survey or taking the sample. Such surveys shall be conducted in the manner provided in procedures promulgated by the Coastal Protection and Restoration Authority after consideration of recommendations by the Louisiana Oyster Task Force.

I. The state of Louisiana, political subdivisions of the state, the United States, and any agency, agent, contractor, or employee of any of these entities, shall not be subject to any obligation, responsibility, or liability in relation to or resulting from any surveying or sampling of any oyster lease, information provided to any lessee in relation to any surveying or sampling of any oyster lease, the timing of any acquisition of any part of any lease by the state pursuant to R.S. 56:432.1, the lack of acquisition of any part of any lease except as provided in R.S. 56:432.1, or any report pursuant to R.S. 56:432.2 or otherwise.

Acts 1981, No. 925, §1; Acts 1985, No. 656, §1; Acts 1985, No. 875, §1, eff. July 23, 1985; Acts 1987, No. 924, §1; Acts 1988, No. 1, §3, eff. May 12, 1988; Acts 1989, No. 84, §1, eff. June 16, 1989; Acts 1989, No. 238, §1, eff. June 26, 1989; Acts 1989, No. 516, §1; Acts 1990, No. 874, §1; Acts 1991, No. 484, §1; Acts 1991, No. 564, §1; Acts 1992, No. 51, §1; Acts 1992, No. 528, §1, eff. June 29, 1992; Acts 1993, No. 68, §1; Acts 1995, No. 189, §1; Acts 1995, No. 234, §1; Acts 2001, No. 152, §1; Acts 2003, No. 451, §1; Acts 2004, No. 211, §1; Acts 2004, No. 221, §1; Acts 2006, No. 425, §1, eff. June 15, 2006; Acts 2007, No. 310, §1; Acts 2009, No. 523, §4, eff. July 10, 2009; Acts 2012, No. 604, §4, eff. June 7, 2012; Acts 2013, No. 35, §2; Acts 2014, No. 791, §19.



RS 56:424.1 - Illegal taking of oysters; penalties

§424.1. Illegal taking of oysters; penalties

A. In addition to the penalties contained in R.S. 56:424, 431, 433, or 433.1, for any person convicted of a first offense for any violation of the provisions of R.S. 56:424, 431, 433, or 433.1, the court may order the offender, for one year after the date of such conviction, to harvest oysters only from a vessel that employs a vessel monitoring system. For any person convicted of a second offense of the provisions of R.S. 56:424, 431, 433, or 433.1, the court shall require the offender, for three years after the date of such conviction, to harvest oysters only from a vessel that employs a vessel monitoring system. For any person convicted of a third or subsequent offense, the court shall require the offender, for ten years after the date of such conviction, to harvest only from a vessel that employs a vessel monitoring system.

B. Whenever a person is required to employ a vessel monitoring system, access to the monitoring system shall be granted to the Department of Wildlife and Fisheries. Each person required to employ such monitoring system under the provisions of this Section shall notify the department on which vessel he will be harvesting oysters. Any person required to be on board a vessel with an approved vessel monitoring system when harvesting oysters shall comply with all rules and regulations adopted by the department to ensure compliance with vessel monitoring system requirements. The cost of a vessel monitoring system shall be the responsibility of the person required to be on such vessel. The department shall determine which vessel monitoring systems are approved for use under the provisions of this Section.

C. Any person required to be on board a vessel with an approved vessel monitoring system who is found harvesting oysters from a vessel not equipped with such vessel monitoring system shall have his harvester's license suspended for the remainder of the license year in which he was convicted of violation of the vessel monitoring system requirement, and he shall not be eligible for a harvester's license for the following year.

D. The department shall adopt rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Section.

Acts 2007, No. 310, §1; Acts 2009, No. 376, §1.



RS 56:425 - Lease of water bottoms; stipulations; boundary disputes

§425. Lease of water bottoms; stipulations; boundary disputes

A. The secretary may lease to any resident, any firm composed of residents, or any corporation domiciled in or organized under the laws of this state any state-owned water bottoms and natural reefs in the water bottoms of this state under the limitations stipulated or authorized in this Subpart. No lease shall be granted until a reasonable investigation into the question of ownership is complete and, based on the findings, a determination is made that the state owns the water bottoms to be leased. Any lease for the taking of oysters granted by the secretary prior to June 15, 2006 which affects privately owned water bottoms shall be subordinate to the rights of the private landowner or recorded land title owner effective on that date.

B. All leases and renewals of leases made under the provisions of this Subpart shall stipulate as a matter of contract that the lessee will operate both under the laws of this state and the rules and regulations of the department.

C. The secretary may make such stipulations in the leases made by him as he deems necessary and proper to develop the industry; however, these stipulations must be consistent with the provisions of this Subpart. The secretary may also make such stipulations as he deems necessary and proper in relation to coastal protection, conservation, or restoration.

D. The department may fully settle all disputes as to boundaries between lessees of bedding grounds, subject to appeal to any court of competent jurisdiction.

E. No lease shall be granted for any water bottom for which any lease was previously acquired by the state for integrated coastal protection, unless the executive director of the Coastal Protection and Restoration Authority determines that leasing would otherwise be appropriate under the provisions of this Subpart and the executive director of the Coastal Protection and Restoration Authority affirms that the water bottom is not necessary for integrated coastal protection. Unless this determination has been made prior to issuance of the lease, a lease of water bottom for which a lease was previously acquired shall be null and void for such water bottom and shall be of no force or effect. No person shall have any claim against the state of Louisiana, its political subdivisions, the United States, or any agency, agent, contractor, or employee thereof or any other person in relation to the nullity of such lease.

F. The Coastal Protection and Restoration Authority shall determine areas of the coast where buffer zones between oyster leases and the shoreline may be necessary to protect sensitive and eroding coastal lands. The Coastal Protection and Restoration Authority shall review each application for an oyster lease or renewal or expansion of an oyster lease to determine if the water bottom applied for is located in an area where a buffer zone may be necessary and shall delineate the extent of the buffer zone necessary for each application.

Acts 1981, No. 925, §1; Acts 1987, No. 458, §1; Acts 1987, No. 809, §1; Acts 2006, No. 425, §1, eff. June 15, 2006; Acts 2009, No. 523, §4, eff. July 10, 2009; Acts 2016, No. 430, §7; Acts 2016, No. 595, §1, eff. July 1, 2016.

NOTE: See Act 595 of the 2016 Regular Session, §2, for details of moratorium lifting procedure.



RS 56:425.1 - Joint leasing of water bottoms for oyster cultivation and harvest

§425.1. Joint leasing of water bottoms for oyster cultivation and harvest

A. In an effort to allocate competing and dual claims to the ownership of water bottoms in the best interest of all parties, the Department of Wildlife and Fisheries is hereby authorized to enter into an agreement with a private claimant whereby certain water bottoms may, in cooperation between the state and the private claimant, be leased to a third party for the cultivation and harvest of oysters. Any such agreement shall not in any way be interpreted to indicate or determine ownership of the water bottom nor shall any such agreement be interpreted to allocate or designate ownership of mineral rights beneath the water bottom. The department may promulgate under the Administrative Procedure Act the processes by which such agreements shall be negotiated and administered.

B. Any such agreement may originate with either the department or the private claimant and any annual rental payments required by R.S. 56:428(C) shall be made to the department as provided by R.S. 56:428(C). Except for the requirements of R.S. 56:425(A) for determination of state ownership, the lease shall be subject to the provisions of Subpart D of Part VII of Chapter 1 of Title 56 of the Louisiana Revised Statutes of 1950 in addition to any other conditions of the agreement between the state and the private claimant.

C. The joint agreement between the state and the private claimant shall remain in effect throughout the term of any lease issued subject to the agreement or until ownership of the water bottom has been determined by final judgment of the court. Any lease subject to the joint agreement shall terminate at the time a court has issued a final determination of ownership of the water bottom.

D. Beginning July 1, 2016, and continuing until the final implementation of Phase Three of Section 2 of Act No. 808 of the 2008 Regular Session as amended by Acts 2016, No. 595 of the 2016 Regular Session of the Legislature, oysters found on a vessel owned and operated by the holder of a private oyster lease executed and properly recorded prior to February 1, 2016, or operated by an agent or employee of such private oyster leaseholder shall be presumed to have been legally harvested from the leaseholder's private oyster lease. In order to document the legality of the harvest of oysters from the private lease, a certified copy of the lease as filed in the public records of the parish in which the lease is located shall be carried on each vessel used to harvest oysters from the private lease and shall be available for examination by representatives of the department.

E. In order to preserve private contract rights and to protect existing investments, the department shall recognize as valid a private oyster lease in effect and properly recorded as of February 1, 2016, until such time as the processing of the lease acreage pursuant to the provisions of Phase Three of Section 2 of Act No. 808 of the 2008 Regular Session as amended by Acts 2016, No. 595 of the 2016 Regular Session of the Legislature is complete. Such recognition shall not in any way be interpreted to indicate or determine ownership of the water bottom nor shall any such agreement be interpreted to allocate or designate ownership of mineral rights beneath the water bottom.

F. For the purposes of this Section, "dual claim" shall refer to a claim to immovable property for which a private claimant holds title and to which the state also makes an ownership claim as a sovereign navigable water bottom, but to which title has not been adjudicated to either party by a final, unappealable judgment of a court of competent jurisdiction.

Acts 2016, No. 570, §1, eff. July 1, 2016.

NOTE: See Act 595 of 2016 Regular Session, §2, for details of moratorium lifting procedure.



RS 56:426 - Filing and recordation of water bottoms leases

§426. Filing and recordation of water bottoms leases

A. Leases shall be executed in duplicate and a copy of the plan of survey annexed thereto. One duplicate shall be delivered to the lessee and the other retained by the department and registered in a lease book for that purpose.

B. All persons to whom water bottoms leases are granted shall, within thirty days following the granting thereof, record an executed copy of such lease or leases, together with a plat or map of survey indicating the area affected, in the conveyance records of the parish or parishes of the state of Louisiana in which the area is located. Within twenty days from such recordation, certified copies of the plat or map of survey shall be filed with the department. Transfers of leases from one person to another shall be likewise recorded and filed.

C. If a lease is not recorded and filed within the time periods provided above, no third party shall be bound or affected by the provision of that lease, until such time as it is properly recorded and filed. There shall be no claim against the state of Louisiana for the disregard of the provisions of any lease not properly recorded and filed in accordance with foregoing, nor shall there by any claim against the department, the register of the state land office, or the State Mineral and Energy Board, for the disregard of the provisions of any lease which has not been properly filed with the respective agency involved.

D. All leases of water bottoms for oyster culture previously granted and not filed and recorded as provided for in this Subpart, and all such leases hereafter granted, and not recorded as provided herein, shall be subordinate to the rights of the state of Louisiana, its agencies and lessees, with respect to the granting of mineral and shell leases and the exercise of rights thereunder. The renewal or extension of the term of an existing oyster lease shall not be deemed a new lease, but a renewal or extension shall be recorded no later than six months after the expiration of the term of the previous lease.

Acts 1981, No. 925, §1; Acts 2009, No. 196, §9, eff. July 1, 2009; Acts 2010, No. 267, §1.



RS 56:427 - Initial application for lease

§427. Initial application for lease

A. Any person who qualifies under this Subpart and who desires to lease a part of the bottom or bed of any of the waters of this state as provided in this Subpart shall present to the secretary a written application, and pay an application fee set by the commission. This application shall contain the name and address of the applicant and a reasonably definite description of the location and amount of land covered by water desired by the applicant. The applicant shall ask that the application be registered and that the water bottom described be leased to the applicant under the provisions of this Subpart. The department shall then register the application, shall order an examination to determine whether the water bottoms applied for are leasable, and shall determine the basis upon which the rental of the lease shall be fixed. If the area is found to be leasable, the applicant shall submit to the department a survey of the area for which the application was submitted. Such survey shall have been conducted in accordance with the standards required by the department. The application shall remain in effect and valid until such time as the survey is complete. If the application is favorably acted upon, the secretary may, at his option, execute a lease for the water bottoms to the applicant as soon as the survey has been made, and the plan or map thereof has been filed with the department.

B. When applications are made by two or more persons for the same water bottoms, the applicant or the heirs or transferors of a deceased applicant who files the first application has prior claim. The department shall not accept any survey plan for any lease that exceeds by ten percent the acreage described in the initial application for the particular lease from the date of adoption of this Subsection, except that the department may accept any lease application, even where the survey plan exceeds by ten percent the acreage described in the initial application, if the lease would not overlap or impact surrounding leases or pending lease applications.

C. The department shall require that the bottoms of water areas to be leased be as compact as possible, taking into consideration such factors as the shape of the body of water, and the condition of the bottom as to hardness or softness which would render it desirable or undesirable for the purpose of oyster cultivation.

D. The provisions of this Section shall apply only to the initial application for an oyster lease, and not to the renewal of a lease.

E. No application for a new lease shall be submitted nor accepted for more than one thousand acres.

F. The secretary may not execute a lease until the department has posted notice of the application for the lease on its website for ninety consecutive days.

(1) Any person claiming ownership of the water bottoms to be leased may protest the issuance of the lease on the grounds that the protesting party owns the water bottoms, but only by delivering via certified mail notice of the protest in writing to the secretary, the administrator of the state land office, and the lease applicant on or before the ninetieth day after notice of the application was posted. The notice of protest shall include all information and documentation that the protesting party believes is relevant to the question of ownership. The right to protest issuance of the lease pursuant to this Subsection shall expire if a protest is not made on or before the ninetieth day after notice of the application was posted.

(2) If a protest is timely made, the administrator of the state land office shall review the state’s claim to ownership of the contested water bottoms and issue a preliminary determination to the secretary, the protesting party, and the lease applicant within ninety days of receiving the notice of protest, as to whether the state claims ownership of the contested water bottoms. The administrator shall issue a final written determination as to whether the state claims ownership of the water bottom within one hundred eighty days of receiving the notice of protest. If a protest is timely made, the secretary may execute the lease as otherwise authorized under this Subpart only to the extent that the administrator of the state land office determines that the state claims ownership of the contested water bottoms. The relief available pursuant to and the results and effects of such a protest and determination are limited to those set forth in this Subsection. The determination by the administrator of the state land office shall not be reviewable under the Administrative Procedure Act, and is appealable only to the Nineteenth Judicial District Court. Any petition for judicial review of the determination pursuant to this Subsection must be filed within sixty days after issuance of the determination. Failure to make a protest pursuant to this Subsection has no effect on the right to claim ownership of the leased water bottom authorized by R.S. 56:423(D) or the reasonable investigation into the ownership of the water bottom by the state required by R.S. 56:425(A).

(3) A lease applicant may withdraw a lease application and receive a full refund from the department of all application fees, by submitting a written request for withdrawal to the department within one hundred twenty days after the department posts notice of the application on its website, within thirty days after issuance of the determination of the administrator of the state land office regarding the state’s claim to ownership pursuant to a protest authorized by this Subsection, or within thirty days after final judgment in any proceeding for judicial review of the determination, whichever is the later date.

G. The secretary shall not lease any water bottom located within seventy-five feet of the centerline of a pipeline that is located on purchased right-of-way. However, if the right-of-way is abandoned and returned to commerce, the secretary may then lease such water bottom.

Acts 1981, No. 752, §1; Acts 1981, No. 925, §1. Amended by Acts 1982, No. 315, §1; Acts 1990, No. 889, §1, eff. July 25, 1990; Acts 1997, No. 1048, §1; Acts 2003, No. 449, §1; Acts 2010, No. 392, §1; Acts 2016, No. 595,§1, eff. July 1, 2016.

NOTE: See Act 595 of the 2016 Regular Session, §2, for details of moratorium lifting procedure.



RS 56:427.1 - State, political subdivisions of the state, and the United States held harmless in coastal restoration

§427.1. State, political subdivisions of the state, and the United States held harmless in coastal restoration

A. Except as provided in Subsection C of this Section, the state of Louisiana, political subdivisions of the state, the United States, and any agency, agent, contractor, or employee thereof shall be held free and harmless from any claims arising under any oyster lease, renewal, or extension granted to any individual or other entity for any purpose from diversions of fresh water or sediment, dredging or direct placement of dredged or other materials, or any other actions taken for the purpose of coastal protection, conservation, or restoration.

B. All oyster leases, renewals, or extensions granted to any individual or other entity shall include language which shall hold harmless from all claims provided for in Subsection A of this Section the state, political subdivisions of the state, the United States, and any agency, agent, contractor, or employee thereof.

C.(1) A leaseholder whose oyster lease is acquired in whole or in part by the Coastal Protection and Restoration Authority pursuant to R.S. 56:432.1 for dredging, direct placement of dredged or other materials, or other work or activities necessary for the construction or maintenance of a project for integrated coastal protection may seek compensation from the Coastal Protection and Restoration Authority pursuant to that Section.

(2) A leaseholder may seek acquisition and compensation from the Coastal Protection and Restoration Authority pursuant to R.S. 56:432.1 for any portion of an oyster lease that is not acquired by the Coastal Protection and Restoration Authority and upon which dredging, direct placement of dredged or other materials, or other work or activities necessary for the construction or maintenance of a project for integrated coastal protection has occurred.

Acts 2000, 1st Ex. Sess., No. 107, §1; Acts 2006, No. 425, §1, eff. June 15, 2006; Acts 2009, No. 523, §4, eff. July 10, 2009; Acts 2016, No. 430, §7.



RS 56:428 - Commencement and duration of lease; renewal; fixing of rental rates

§428. Commencement and duration of lease; renewal; fixing of rental rates

A. All leases made under the provisions of this Subpart shall begin on the day the lease is signed and continue for a period of fifteen years. The owners of expiring leases have first right of renewal of their leases. However, this right to renewal shall be subject to the provisions of this Subpart. Leases carry the first right of renewal for successive periods of fifteen years each, provided the lease is capable of supporting oyster populations. Renewals shall be executed by the secretary and shall be made subject to both the provisions of this Subpart and to the rules and regulations established by the department.

B. The secretary has sixty days from the date of expiration of a lease to execute a renewal lease. If a renewal lease is not executed within this sixty-day period, the lease is automatically renewed. In either situation, the fifteen-year period of the renewal lease shall begin on the first day following the expiration date of the prior lease, and the renewal lease shall be assigned the same number used for the prior lease with the addition of a designation to indicate which year the lease was renewed. If a leaseholder wishes to change the configuration of his lease in accordance with the department's rules governing leased areas, a resurvey and plan of the water bottom shall be made by the leaseholder in accordance with the standards required by the department and a copy supplied to the department. The department may resurvey any lease for potential conflicts with department rules and regulations. If the department determines that a resurvey will be conducted, the leaseholder shall be given ten days written notice of the scheduled resurvey by the department and may be present at the resurvey.

C. The commission shall fix the rate of rental for oyster leases at two dollars per acre per year until January 1, 2016, at which time the commission shall set the rate of rental at three dollars per acre per year. The rate of rental fixed by the commission shall apply to all leases executed by the secretary. For the purpose of calculating the rental due for a lease, the amount of acreage covered by the lease shall be rounded off to the nearest full acre. The rent must be paid no later than the thirty-first of December following the signing of the lease, and annually thereafter, in advance on or before the first day of January, whether the lease be held by the original lessees or by an heir, assignee, or transferee. All revenues received from the payment of lease rentals under the provisions of this Subsection shall be credited to the Public Oyster Seed Ground Development Account, R.S. 56:434.1.

Acts 1981, No. 925, §1. Amended by Acts 1982, No. 317, §1; Acts 1989, No. 504, §1; Acts 1997, No. 305, §1; Acts 1997, No. 434, §1; Acts 2006, No. 425, §1, eff. June 15, 2006; Acts 2010, No. 392, §1; Acts 2010, No. 979, §2; Acts 2015, No. 343, §1.

NOTE: See Acts 2005, 1st Ex. Sess., No. 17, for applicability to 2006 renewals.



RS 56:428.1 - Repealed by Acts 2006, No. 425, §2, eff. June 15, 2006.

§428.1. Repealed by Acts 2006, No. 425, §2, eff. June 15, 2006.



RS 56:428.2 - Repealed by Acts 2006, No. 425, §2, eff. June 15, 2006.

§428.2. Repealed by Acts 2006, No. 425, §2, eff. June 15, 2006.



RS 56:428.3 - Repealed by Acts 2006, No. 425, §2, eff. June 15, 2006.

§428.3. Repealed by Acts 2006, No. 425, §2, eff. June 15, 2006.



RS 56:429 - Default in payment of rent; cancellation and forfeitures

§429. Default in payment of rent; cancellation and forfeitures

The failure of the lessee to pay the rent punctually on or before the first of each January, or within sixty days thereafter, ipso facto and without demand or putting in default, terminates and cancels the lease and forfeits to the department all the works, improvements, betterments, and oysters on the leased water bottom. The department may at once enter on the water bottom and take possession thereof. Such water bottom shall then be open for lease in accordance with R.S. 56:425. Ten days thereafter the department shall enter the termination, cancellation, and forfeiture on its books and give public notice thereof by publication in one local paper in the parish where the formerly leased water bottoms are located. On or before the first day of each February, the department shall issue a written notice of delinquency by certified mail to each lessee who has not yet paid the rent. The department shall also publish notice of such delinquency on its website and in the official journal of the parish in which the delinquent lease is located. Any lessee who pays the rent on or after the first day of February shall pay the rent due plus an additional ten percent penalty.

Acts 1981, No. 925, §1; Acts 2006, No. 425, §1, eff. June 15, 2006; Acts 2016, No. 595, §1, eff. July 1, 2016.

NOTE: See Acts 2005, 1st Ex. Sess., No. 17, for applicability to 2006 renewals.

NOTE: See Act 595 of the 2016 Regular Session, §2, for details of moratorium lifting procedure.



RS 56:430 - Additional lease stipulations

§430. Additional lease stipulations

A. Repealed by Acts 2001, No. 438, §2.

B.(1) Lessees, under the supervision of the department, shall stake off and mark the leased water bottoms by ranges, monuments, stakes, buoys, and the like, in order to locate accurately and fix the limits of each lease by prominently marking such leased water bottoms with signs which state the lease number or name or initials of the leaseholder. Oysters shall not be harvested from any unmarked lease.

(2) For purposes of preventing trawling in seeded areas under R.S. 56:423(B), lessees shall clearly mark and delineate as required by law or regulation the area which has been seeded. A lease shall be posted with prominent, durable signs stating "NO TRAWLING OR SEINING-OYSTER LEASE".

(3) A violation of this Section shall be a class two violation.

Acts 1981, No. 925, §1. Amended by Acts 1982, No. 314, §1; Acts 1991, No. 567, §1; Acts 1991, No. 788, §1; Acts 1992, No. 222, §1; Acts 2001, No. 438, §2.



RS 56:430.1 - Repealed by Acts 2006, No. 425, §2, eff. June 15, 2006.

§430.1. Repealed by Acts 2006, No. 425, §2, eff. June 15, 2006.



RS 56:431 - Unlawful removal of oysters or signs from leased propagating grounds; instructions to captain and crew of vessels; penalty

§431. Unlawful removal of oysters or signs from leased propagating grounds; instructions to captain and crew of vessels; penalty

A. No person shall knowingly or willfully take, carry away, or attempt to take or carry away, without permission of the lessee, any oysters, shell, or cultch from the water bottoms of the Gulf of Mexico or the lakes, bays, inlets, lagoons, rivers, bayous, or other waters tributary thereto or connecting therewith, within the jurisdiction of the state where the bottoms are, at the time of such taking, let or leased to any person under the laws of Louisiana, for the purpose of bedding, planting, propagating, or cultivating oysters.

B. No person shall knowingly or willfully remove, break off, destroy, or otherwise injure or alter any stake, monument, bounds, buoy, sign, or other designation of bedding or propagating ground placed thereon by the lessee, or knowingly or willfully move from any bedding ground any stake, monument, bounds, buoy, sign, mark, or other designation placed thereon by the department or in accordance with its regulations or any Sections in this Subpart.

C. All owners or employers of vessels engaged in the oyster industry in this state shall issue typewritten instructions to the captains and crews in charge of the vessels, calling attention to the provisions of this Section. These instructions shall be duly executed before a competent notary by the parties interested, the original to be kept by the department and duplicate to be had in possession at all times by the captain of the vessel. This duplicate shall be shown on demand of any officer or agent of the department. Lack of possession of such document on a vessel, or a refusal to show the same, is prima facie evidence that the paper does not exist.

D.(1) Violation of any of the provisions of this Section constitutes a class six violation. The imposition of these penalties does not bar the prosecution and conviction of the wrongdoer under the criminal statutes of this state.

(2)(a) In addition to all other penalties provided in this Section, upon conviction for the first violation of Subsection A of this Section, the oyster harvester's license under which the violation occurred shall be revoked by the department and no new such license shall be issued for one year from the date of the conviction. In addition, the violator shall be sentenced to perform no less than forty hours of community service. If available, the hours shall be served in a litter abatement community service program. During the period in which the violator is prohibited from possession of an oyster harvester license for a first offense, the violator may be present on a vessel harvesting or processing oysters only if that vessel is equipped with and is actively using a vessel monitoring system as prescribed in R.S. 56:424.1.

(b) Upon conviction for the second violation of Subsection A of this Section, the violator's oyster harvester license shall be revoked, and no new such license shall be issued for three years from the date of conviction. In addition, the violator shall be sentenced to perform no less than ninety hours of community service. If available, the hours shall be served in a litter abatement community service program. During the period in which the violator is prohibited from possession of an oyster harvester license for a second violation, the violator shall not be present on a vessel harvesting or processing oysters.

(c) Upon conviction for the third or subsequent violation of Subsection A of this Section, the violator's oyster harvester license shall be revoked, and no new such license shall be issued for ten years from the date of the third or subsequent conviction. In addition, the violator shall be sentenced to perform no less than one hundred twenty hours of community service. If available, the hours shall be served in a litter abatement community service program. During the period in which the violator is prohibited from possession of an oyster harvester license for a third or subsequent violation, the violator shall not be present on a vessel harvesting or processing oysters.

Acts 1981, No. 925, §1; Acts 1992, No. 528, §1, eff. June 29, 1992; Acts 1999, No. 120, §1; Acts 2015, No. 211, §1.



RS 56:431.1 - Devices to protect oysters from predation; use on leased acreage

§431.1. Devices to protect oysters from predation; use on leased acreage

A. The Department of Wildlife and Fisheries may permit the use on leased acreage of devices to protect oysters from predation. The permit shall be issued to a leaseholder and shall not be transferrable. Such devices shall be in compliance with all existing state and federal fishing laws and regulations. Notwithstanding any law to the contrary, any device permitted under the provisions of this Section may be transported or used in compliance with the provisions of this Section. The department shall promulgate, in accordance with the Administrative Procedure Act, rules and regulations for such a permit. The rules shall at a minimum specify the following:

(1) That the application for the permit shall be accompanied by an application fee of one hundred dollars, and the fee for the permit shall be fifty dollars per acre permitted, not to exceed one thousand dollars.

(2) That the material used for the device shall:

(a) Not be monofilament or multifilament.

(b) Not be made to resemble, appear, or be construed to be a gill net, trammel net, or strike net as those terms are defined in R.S. 56:8, or any type of device which might entangle marine life.

(c) Be approved by the Wildlife and Fisheries Commission and the House Committee on Natural Resources and Environment and the Senate Committee on Natural Resources. The rules shall establish the procedure for such approval, including timetables.

(3) That the material authorized for such device shall have no openings that exceed one and one-quarter inch bar or two and one-half inches stretched.

(4) That the vertical profile of the device shall not raise the water bottom by more than one-half foot or shall be limited to one-tenth of the depth of the water where the device is located, whichever measure is larger, and that the device shall not restrict the free passage of fish and other marine life over the device.

(5) Requirements for reporting data or other information by the leaseholders necessary for the department to monitor the activities under the permit.

(6) Enforcement penalties for permit violations shall be considered a class four violation.

B. The area permitted for use of a device to protect oysters from predation shall not exceed ten acres per lease site, and each lease site shall be limited to the use of only one device. The area permitted shall meet the standards set forth by the Louisiana Department of Health in its oyster regulations. The device must comply with United States Coast Guard regulations relative to navigation and markings. Prior to application to the Department of Wildlife and Fisheries for a permit to use a device, the leaseholder shall have obtained all other local, state, and federal permits necessary for such activity, including a coastal use permit.

C. The department may permit the use of devices to protect oysters from predation on no more than one hundred acres east of the Mississippi, no more than one hundred acres between the Mississippi River and Bayou Lafourche, no more than one hundred acres between Bayou Lafourche and the Atchafalaya River, and no more than one hundred acres west of the Atchafalaya River. The permit issued by the Department of Wildlife and Fisheries shall authorize use of a device only during the months of March, April, October, and November. The permit shall require liability insurance to be held by the leaseholder sufficient to cover any damages that might occur as a result of the use of such device.

D. Repealed by Acts 2010, No. 263, §1.

Acts 2005, No. 438, §1, eff. July 11, 2005; Acts 2008, No. 580, §7; Acts 2010, No. 263, §1.



RS 56:431.2 - Alternative oyster culture; permits

§431.2. Alternative oyster culture; permits

A. Alternative Oyster Culture Permits.

(1) The provisions of R.S. 3:559.1 through 559.13, R.S. 56:412, 431.1, and 579.1 notwithstanding, the department is authorized to issue an alternative oyster culture permit (AOC permit) to a leaseholder holding a valid oyster lease of state water bottoms pursuant to R.S. 56:427 or 428. The area permitted for alternative oyster culture shall not extend beyond the boundaries of an existent lease. No AOC permit may be issued unless a reasonable investigation into the question of ownership is complete and, based on the findings, a determination is made that the state owns the water bottom to be covered by the permit. No AOC permit may be issued until the department has completed the suitability mapping required in Subsection C of this Section.

(2) An AOC permit authorizes the permittee and, upon written authorization by the permittee, any person holding a valid oyster harvester license pursuant to R.S. 56:303.6 and a valid commercial fisherman's license pursuant to R.S. 56:303, to engage in the alternative oyster culture activities specified by the department in the permit on the permitted area. The permittee may engage in such activities on the water bottoms, in the water column, and on the water surface above the water bottoms within the permitted area, to the extent specified by the department in the permit, and in accordance with the provisions of this Section.

(3) The department may issue AOC permits in numbers, locations, sizes, and configurations specified by the department.

(4) An AOC permit shall be transferrable only with and to the extent of any transfer of the lease, and only to the transferee of the lease; however, the permitted leaseholder may authorize any person holding a valid oyster harvester license pursuant to R.S. 56:303.6 and a valid commercial fisherman's license pursuant to R.S. 56:303 to engage in alternative oyster culture activities pursuant to the AOC permit. An AOC permit shall be valid for ten years or until termination of the lease, including any renewal thereof, to which the permit pertains, whichever occurs first. If the lease is renewed pursuant to R.S. 56:428, the AOC permit shall continue in effect until expiration of the ten-year term.

(5) The department shall promulgate, in accordance with the Administrative Procedure Act, rules and regulations to implement the provisions of this Section.

B. Application and Permitting.

(1) The application for an AOC permit shall be accompanied by an application fee of one hundred dollars. The fee for the permit shall be two dollars per year per acre permitted, not to exceed one thousand dollars per permit per year.

(2) Based on the initial suitability mapping required by this Section, any update or revisions to the initial suitability mapping, any master plan or annual plan issued pursuant to R.S. 49:214.5.3, and any other information and data deemed relevant by the department, the department may grant an AOC permit for a different location, size, or configuration, and for different alternative oyster culture activity than what was requested in the application.

(3) No AOC permit shall authorize alternative oyster culture activities in an area that is any of the following at the time the AOC permit is issued, and any permit that includes such areas is null and void, but only to the extent that it includes such areas:

(a) Designated by the United States Army Corps of Engineers as a navigable channel or waterway or within fifteen hundred feet of the centerline of such channel or waterway.

(b) Covered by a coastal use permit or drilling permit or within fifteen hundred feet of the outside of the exterior boundaries of an area covered by a coastal use permit or drilling permit.

(c) Designated for dredging, direct placement of dredged or other materials, or other work or activities for the construction or maintenance of a project for integrated coastal protection or within fifteen hundred feet of the outside of the exterior boundaries of an area designated for such dredging, direct placement, or other work or activities.

(d) Located on water bottoms that are not claimed by the state, as determined by the state land office.

(e) Otherwise determined by the department to be unsuitable or inappropriate for alternative oyster culture activities.

(4) No coastal use or drilling permit holder or agent thereof shall be liable to any holder of an AOC permit, any person to whom such permit has been transferred, or any other person authorized by the AOC permit holder to engage in alternative oyster culture activities, for any damage to or loss of equipment or materials used in alternative oyster culture activities within the AOC permit area, or for any damage to or loss of any oysters being grown or cultivated within the AOC permit area as a consequence of alternative oyster culture activities, where both of the following are true:

(a) The coastal use or drilling permit, or any modification to it, was issued prior to the time that the AOC permit was issued.

(b) Such damage arises out of or results from the conduct of any activity authorized by or permitted under the coastal use or drilling permit, except to the extent that the damage or loss arises from violation of any state or federal environmental law or regulation or occurs outside the area of the coastal use permit or drilling permit.

(5) The state of Louisiana, political subdivisions of the state, the United States, and any agency, agent, contractor, or employee thereof shall be held harmless from any claim arising as a result of operations by or for a permittee pursuant to an AOC permit, and the permittee shall indemnify the state of Louisiana, political subdivisions of the state, the United States, and any agency, agent, contractor, or employee thereof against any such claim. Prior to engaging in alternative oyster culture activities pursuant to an AOC permit, the permittee shall have obtained all other local, state, and federal permits necessary for such activity.

(6) The department may specify or impose limitations regarding the equipment and materials authorized to be used for alternative oyster culture activities. All equipment and materials used for alternative oyster culture activities shall, at a minimum, comply with United States Coast Guard regulations and requirements, and with all state and federal fishing laws and regulations. Any equipment and materials used for alternative oyster culture activities authorized pursuant to this Section may be transported or used in compliance with the provisions of this Section.

(7) The department may specify or impose requirements for marking, lighting, or warning devices in relation to alternative oyster culture activities. All areas where such equipment or materials are present on state water bottoms shall be clearly marked. Marking, lighting, and warning devices for alternative oyster culture activities shall, at a minimum, comply with United States Coast Guard regulations and requirements, and with all state and federal fishing laws and regulations.

(8) The department may impose requirements for the permittee to report information or data necessary or appropriate for the department to monitor the activities under the permit or to study such activities and their results.

(9) The department may require a permittee to post a reasonable removal bond in amounts to be determined by the department.

(10) Any AOC permit shall be terminable by the department and shall include language that provides for such termination upon significant or repeated violation of the permit or any applicable statutes, rules, or regulations by the permittee or anyone authorized by the permittee to engage in alternative oyster culture activities on the permitted area.

(11) Permit violations shall be considered a class three violation punishable under the provisions of R.S. 56:33. Theft of or intentionally causing damage to properly permitted alternative oyster culture equipment or to oysters contained in such equipment shall be considered a class four violation punishable under the provisions of R.S. 56:34.

C. Suitability mapping.

(1) The department shall undertake and complete suitability mapping by December 31, 2012, such mapping intended to identify areas of potential conflict between alternative oyster culture activities and other existing or anticipated uses of state waters and water bottoms, including but not limited to integrated coastal protection projects as defined in R.S. 49:214.2. The department shall complete this suitability mapping prior to promulgating any rules or regulations to implement the provisions of this Section and prior to issuing any AOC permits.

(2) The department shall use the suitability mapping required by this Section to determine areas that are unsuitable or inappropriate for alternative oyster culture activities due to creation of unreasonable conflicts with other existing or anticipated uses of state waters and water bottoms. The department shall base all rules, regulations, and decisions regarding AOC permits on the initial suitability mapping, any update or revision to the initial suitability mapping, any master plan or annual plan issued pursuant to R.S. 49:214.5.3, and any other information and data deemed relevant by the department.

D. Coastal protection, conservation, or restoration.

(1) The state of Louisiana, political subdivisions of the state, the United States, and any agency, agent, contractor, or employee thereof shall be held harmless from any claims arising under or as a result of the issuance of any AOC permit in relation to diversions of fresh water or sediment, dredging or direct placement of dredged or other materials, any other actions taken for the purpose of integrated coastal protection, or adverse effects on water quality, including but not limited to increased sedimentation or eutrophication or fluctuations in salinity or pH. Any AOC permit granted to any individual or other entity shall include language which shall hold harmless from all such claims the state, political subdivisions of the state, the United States, and any agency, agent, contractor, or employee thereof.

(2) All AOC permits shall be subordinate to the rights or responsibilities of the state, any political subdivision of the state, the United States, or any agency or agent thereof, to take any action in furtherance of integrated coastal protection. For purposes of this Section, "integrated coastal protection" shall have the same meaning as provided for by R.S. 49:214.2.

E. Definitions.

(1) For purposes of this Section, "alternative oyster culture activity" means any on-bottom, off-bottom, or other means of cultivating or growing oysters other than directly on reefs or other water bottoms, including but not limited to the use of on-bottom cages or bags or floating, suspended, or otherwise off-bottom cages or bags, and includes the harvesting of oysters so grown or cultivated.

(2) For purposes of this Section, equipment and materials used for alternative oyster culture activities are excluded from the definition of "fishing gear" provided in R.S. 56:8(57).

Acts 2012, No. 293, §3, eff. May 25, 2012.



RS 56:432 - Territorial limitations

§432. Territorial limitations

No person, partnership, or corporation shall lease more than two thousand five hundred acres of water bottoms. Whoever leases more than the allotted amount of water bottoms forfeits, after due trial by competent court, all leases held by him on any water bottoms of the state.

Acts 1981, No. 753, §1. Amended by Acts 1981, No. 925, §1; Acts 2003, No. 449, §1.



RS 56:432.1 - Oyster Lease Acquisition and Compensation Program

§432.1. Oyster Lease Acquisition and Compensation Program

A. The legislature hereby acknowledges potential conflicts between the Department of Wildlife and Fisheries oyster leasing program and the Louisiana coastal restoration program provided for in R.S. 49:214.1 et seq. Therefore, the Coastal Protection and Restoration Authority shall develop a program, subject to the requirements and conditions of this Section, for the acquisition of and compensation for oyster leases or portions of oyster leases upon which occurs or will occur dredging, direct placement of dredged or other materials, or other work or activities necessary for the construction or maintenance of a project for integrated coastal protection.

B. The state of Louisiana, through the Coastal Protection and Restoration Authority, may acquire any oyster lease, in whole or in part, due to the impact of dredging, direct placement of dredged or other materials, or other work or activities necessary for the construction or maintenance of a project for integrated coastal protection.

(1) Acquisition shall be implemented by a notice of acquisition issued to the leaseholder. Such notice shall specify the acreage acquired and the effective date of the acquisition. A plat or map depicting the acreage acquired shall be attached to the notice. The notice and acquisition shall be subject to the following:

(a) The Coastal Protection and Restoration Authority shall issue any such notice in writing to the leaseholder at his address on file with the Department of Wildlife and Fisheries on the date of issuance, by hand delivery or certified mail, return receipt requested. If the Coastal Protection and Restoration Authority attempts such issuance at least once and is unable to deliver the notice to the leaseholder, the Coastal Protection and Restoration Authority shall reissue the notice to the lessee at his address on file with the Department of Wildlife and Fisheries on the date of the re-issuance, by regular mail, and shall publish in the official journal for each parish in which the acquired acreage is located a summary of the notice including identification of the affected acreage, the effective date of the acquisition, and a contact person at the Coastal Protection and Restoration Authority for all inquiries regarding the acquisition. The notice of acquisition may be recorded in the public records of any parish in which the acquired acreage is located.

(b) The acquisition shall be effective on the date specified in the notice of acquisition regardless of whether the lessee actually receives the notice of acquisition. Upon the effective date of the acquisition, possession of the affected acreage shall revert to the state, free and clear of any lease or other obligation or encumbrance.

(c) Lease payments as otherwise required by R.S. 56:428 or 429 shall no longer be payable for the acquired acreage for the calendar year after the date on which the notice of acquisition was issued.

(d) Upon acquisition of a portion of leased acreage, the lease shall continue in full force and effect as to the remaining acreage under the lease.

(2) The Coastal Protection and Restoration Authority shall determine the compensation for any acquisition pursuant to this Section in accordance with rules or regulations adopted by that department after consideration of recommendations by the Louisiana Oyster Task Force, subject to the following:

(a) The Coastal Protection and Restoration Authority shall issue its determination of compensation to the leaseholder together with the notice of acquisition and by the same procedure provided for issuance of such notice.

(b) The Coastal Protection and Restoration Authority shall consider any reasonably confirmable data or information provided by the leaseholder or any other person in making its determination of compensation, provided that the data or information is submitted in compliance with rules or regulations promulgated by that department prior to the date of initial issuance of the determination of compensation. Such rules or regulations shall provide the leaseholder at least sixty days in which to submit such data or information before the initial issuance of the determination of compensation.

(3) The Coastal Protection and Restoration Authority shall issue payment to the leaseholder in the full amount of its determination of compensation, except for and less any amount due on recorded liens and encumbrances to be paid out of said proceeds, together with the notice of acquisition, and by the same procedure provided for issuance of such notice. Acceptance of such payment shall not preclude any claim for additional compensation, as provided in this Section. If the Coastal Protection and Restoration Authority is unable to contact the leaseholder by the procedure provided in Subparagraph (1)(a) of this Subsection, that department shall transfer funds in the amount of the determined compensation except for and less any amount due on recorded liens and encumbrances to be paid out of said proceeds, to a trust account, instead of attaching such payment to the reissued notice. Upon request of the leaseholder listed with the Department of Wildlife and Fisheries on the date notice of acquisition is initially issued, any such compensation may be withdrawn from the trust account for the benefit of the leaseholder. Any funds placed in a trust account that remain unclaimed after a period of five years shall be declared to be abandoned and may be disposed of pursuant to the Uniform Unclaimed Property Act, R.S. 9:151 et seq. Any amount due on a recorded lien or encumbrance shall be paid directly to the holder thereof, with a copy of all documentation of such payment issued to the leaseholder. If the Coastal Protection and Restoration Authority is unable to contact the holder of the lien or encumbrance, that department shall transfer funds in the amount of the lien or encumbrance to a trust account, from which it may be withdrawn for the benefit of the lien or encumbrance holder.

(4) To the extent that the Coastal Protection and Restoration Authority acquires any lease or portion thereof under this Section in relation to any project or action for integrated coastal protection performed by any department, agency, board, commission, or political subdivision of the state other than the Coastal Protection and Restoration Authority, such department, agency, board, commission, or political subdivision shall compensate the Coastal Protection and Restoration Authority for all costs incurred by the department which are associated with the acquisition. However, the executive director of the Coastal Protection and Restoration Authority may waive this requirement.

C. A leaseholder whose lease is acquired in whole or in part may seek an administrative hearing through the Coastal Protection and Restoration Authority as to whether the acquisition due to the impact of dredging, direct placement of dredged or other materials, or other work or activities necessary for the construction or maintenance of a project for integrated coastal protection is proper or whether the compensation issued by the Coastal Protection and Restoration Authority satisfies the rules or regulations of that department. A leaseholder whose lease is not acquired but which was impacted by dredging, direct placement of dredged or other materials, or other work or activities necessary for the construction or maintenance of a project for integrated coastal protection has occurred, may also seek an administrative hearing through the Coastal Protection and Restoration Authority to determine if acquisition of such acreage would be proper. Adjudication under this Section shall be conducted in accordance with the following:

(1) Adjudication under this Section must be requested in writing and received by the Coastal Protection and Restoration Authority within sixty days after issuance of the notice of acquisition, determination of compensation, or payment as provided in Subsection B of this Section. However, adjudication of the amount of the compensation must be requested in writing and received by the Coastal Protection and Restoration Authority within two years after completion of the project for which the lease or portion of the lease was acquired, if the leaseholder establishes that notice of the acquisition, determination of compensation, or payment was not issued as required in this Section. Adjudication of the lack of acquisition of leased acreage upon which dredging, direct placement of dredged or other materials, or other work or activities necessary for the construction or maintenance of a project for integrated coastal protection has occurred must be requested in writing and received by the Coastal Protection and Restoration Authority within two years after completion of the project.

(2) Adjudication under this Section shall be conducted in accordance with Chapter 13-B of Title 49 of the Louisiana Revised Statutes of 1950, and pursuant to the rules and regulations promulgated by the Department of Natural Resources after consideration of recommendations by the Louisiana Oyster Task Force. The administrative law judge shall consider any reasonably confirmable data or information provided to that department by the leaseholder or any other person on or before the date of the administrative review.

(3) The final decision of the administrative law judge shall be issued to the leaseholder by certified mail at his address on file with the Department of Wildlife and Fisheries on the date of issuance or at such other address as the leaseholder may specify in his request for administrative review.

(4) A request for an adjudication shall have no effect upon the validity of the acquisition of the lease, but only the compensation payable to the lessee. However, the acquisition may be found invalid if an adjudication is sought timely and the project or action for which acquisition is sought does not further coastal protection, conservation, or restoration.

D. A leaseholder may seek in accordance with the following, judicial review of the final decision of the administrative law judge based solely on the administrative record and, except as otherwise provided in this Section, in accordance with the provisions of Chapter 13-B of Title 49 of the Louisiana Revised Statutes of 1950.

(1) Any petition for judicial review pursuant to this Subsection must be filed with the Nineteenth Judicial District Court within sixty days after issuance of the final decision of the administrative law judge. No petition for judicial review may be filed, and any such petition is premature, unless adjudication has been timely sought and all administrative remedies have been exhausted. The petition shall be served upon the executive director of the Coastal Protection and Restoration Authority and all parties of record.

(2) A request for judicial review shall have no effect upon the validity of the acquisition of the lease, but only the compensation payable to the lessee. However, the acquisition may be found invalid if review is sought timely and the project or action for which acquisition is sought does not further coastal protection, conservation, or restoration.

E. No funds from, or dedicated to, the Louisiana Wildlife Conservation Fund established by Article VII, Section 10-A of the Constitution of Louisiana shall be obligated or expended in furtherance of or for any purpose of this Section. However, funds paid to the Department of Wildlife and Fisheries expressly for the purposes of this Section may be expended accordingly.

Acts 1997, No. 1314, §1; Acts 2000, 1st Ex. Sess., No. 107, §1; Acts 2006, No. 425, §1, eff. June 15, 2006; Acts 2009, No. 523, §4, eff. July 10, 2009; Acts 2012, No. 604, §4, eff. June 7, 2012.



RS 56:432.2 - Annual reporting of coastal protection, conservation, and restoration project status

§432.2. Annual reporting of coastal protection, conservation, and restoration project status

Once per year, in coordination with the Louisiana Oyster Task Force, the Coastal Protection and Restoration Authority shall provide information to the Oyster Task Force regarding the nature, location, and status of current or planned projects for integrated coastal protection to the extent practical.

Acts 2006, No. 425, §1, eff. June 15, 2006; Acts 2009, No. 523, §4, eff. July 10, 2009; Acts 2012, No. 604, §4, eff. June 7, 2012.



RS 56:433 - Culling oysters taken from natural reefs; size limits

§433. Culling oysters taken from natural reefs; size limits

A. All marketable oysters taken from the natural reefs of this state which measure less than three inches from hinge to mouth and all dead shell shall be immediately replaced and scattered broadcast upon the natural reefs from which taken. No person shall have in his possession off the natural reefs any natural reef oysters which were not taken in accordance with the provisions of this Subpart. Any excess of over fifteen percent of dead shells and oysters under the size prescribed in this Section, in any cargo lot of oysters except any cargo lot of oysters to be used as seed oysters for bedding purposes only, shall be considered a violation of this Subpart, and any officer of the department may cause to be counted the whole or part of the cargo or lot of oysters at the expense of the person or vessel, to determine the percentage. No oysters under one inch in length from hinge to mouth shall be counted, and each half shell of over one inch shall be counted as one.

B.(1) Under its supervision and direction, the department may permit lessees of oyster bedding grounds to fish oysters of any size, without charge, from the natural reefs of the waters of this state. Such oysters are to be used as seed oysters for bedding purposes only. The department may designate from which natural reefs oysters may be fished and the quantity to be taken therefrom by any lessee. The natural reefs may be fished for the harvest of seed oysters only each year starting the first Wednesday after Labor Day. Beginning on the second Monday in October each year, the seed grounds may be opened for the harvest of oysters for market sales in addition to the harvest of seed oysters. All harvest of oysters on the public seed grounds shall cease on April thirtieth of each year. However, the commission may extend the taking of oysters on natural reefs by setting the last day of the season if it is determined that sufficient quantities of oysters are available to accommodate such additional taking in designated areas. When setting the last day of the season, the commission shall consider the recommendations of the Oyster Task Force. The commission may designate what parts or portions of the natural reefs may be fished for oysters and it may suspend the fishing of oysters altogether from natural reefs not leased by it when such reefs are threatened with depletion as determined by the department. When designating those areas of the natural reefs that may be fished, the commission shall consider the recommendations of the Oyster Task Force.

(2) The commission shall annually set aside one or more areas east of the Mississippi River for the exclusive use of sackers. The designation of the said areas is to be based on the best available data by the department for ensuring the economic development of the fisheries. One of the areas so designated shall be located in the American Bay area east of the Mississippi River in Plaquemines Parish. The total areas designated shall not exceed one-fourth of the total areas of public seed grounds east of the Mississippi River. The commission may, by rule, provide for oyster size restrictions in these sacking areas.

C. No person shall take oysters from the natural reef of the waters of the state during the period beginning the day following the closing date set by the commission pursuant to Paragraph (B)(1) of this Section and ending the Tuesday following Labor Day, nor shall any person take oysters from the natural reefs during any closure of such reefs as set by the commission or department. No person shall can, shuck, or pack any oysters from the natural reefs during the closure period. This provision does not prevent any lessee of oyster bedding grounds from harvesting his own oysters and using them for personal home consumption or for sale during the time of closure.

D. Repealed by Acts 2013, No. 35, §4.

E. The commission, at one of its regular meetings, in the exercise of its duties to improve, enlarge, and protect the state-owned natural reefs of this state, and after affording industry, department personnel, and interested parties an opportunity to be heard, shall have the option, between January first and the last day of the season of each year, of closing any portion or all of the natural oyster reefs of this state to the harvest of oysters, and of setting harvesting size limits on any portion or all of the natural oyster reefs of this state, as expected conditions warrant. The commission shall notify the oyster industry of its determination by filing the information in the office of the secretary, and by notice once weekly for two weeks prior to implementation, in the newspapers of general circulation in the coastal zone.

F. The limitations as to size contained in Subsection A shall not apply to seed oysters lawfully fished from the natural reefs.

G. No provision of this Section shall prevent the department from exercising its option to close the natural grounds to all oyster fishing as provided in Subsection B, and no person shall take oysters from the natural reefs during any such closure.

H. The provisions of this Section do not apply to a lessee of private bedding grounds when harvesting his own oysters.

I. The commission shall designate the natural reefs by regulation.

J.(1) Except for a violation of the provisions of Subsection C or G of this Section, violation of the provisions of this Section shall constitute a class two violation.

(2) A violation of Subsection C or G of this Section shall constitute a class six violation. In addition to the penalties associated with a class six violation, the violator shall be sentenced to perform no less than forty hours of community service. If available, the hours shall be served in a litter abatement community service program.

Acts 1981, No. 925, §1; Acts 1987, No. 924, §2; Acts 1990, No. 1015, §1; Acts 1991, No. 496, §1; Acts 1992, No. 46, §1; Acts 1993, No. 115, §1; Acts 2003, No. 448, §1; Acts 2004, No. 211, §1; Acts 2006, No. 393, §1; Acts 2007, No. 310, §1; Acts 2008, No. 92, §1; Acts 2013, No. 35, §§2, 4; Acts 2014, No. 217, §2.



RS 56:433.1 - Oyster seed ground vessel permit; Oyster Seed Ground Vessel Permit Appeals Board

§433.1. Oyster seed ground vessel permit; Oyster Seed Ground Vessel Permit Appeals Board

A. (1) Any oysters taken for commercial purposes from the public natural reefs or the oyster seed grounds or reservations, except those in Calcasieu Lake or Sabine Lake, shall be placed only on a vessel which has an oyster seed ground vessel permit issued exclusively by the department pursuant to rules and regulations promulgated by the commission. The commission may establish a limit on the number of permits that may be issued each year after consultation with the Louisiana Oyster Task Force. Such permit shall be issued in the name of the vessel owner and shall identify the vessel permitted by including the state registration number or the United States Coast Guard documented number. The permit shall identify the vessel that may possess and transport oysters taken from the public natural reefs and oyster seed grounds. The permit does not grant any rights to the oyster resource or any rights to harvest oysters from the waters of the state and shall not be sold, exchanged, or otherwise transferred. The permit is valid for one year, beginning on January first of each calendar year and expiring on December thirty-first of the same calendar year, and permit holders who hold a valid permit during the prior year may renew the permit at any time of the year for the current license year and from November fifteenth for the immediately following license year. The cost of the permit for a single scraper vessel shall be two hundred fifty dollars for a resident and one thousand dollars for a nonresident and the permit for a double scraper vessel shall be five hundred dollars for a resident and two thousand for a nonresident. After having been credited to the Bond Security and Redemption Fund as required by Article VII, Section 9(B) of the Constitution of Louisiana, all revenues received from purchase of the permit shall be deposited in the Public Oyster Seed Ground Development Account, R.S. 56:434.1.

(2) Vessel owners, as listed in the official record of the department at the time of application, who meet the requirements of Subsection B of this Section shall have the right to submit to the department a new application for an oyster seed ground vessel permit. Except as authorized in Paragraph (B)(4) of this Section, no new applications for such vessel permits shall be accepted after December 31, 2012. A vessel owner shall be eligible for a permit only for each vessel which can be used to meet the qualifications for a permit under the provisions of Subsection B of this Section.

(3) The taking of oysters from the public natural reefs or the oyster seed grounds or reservations without an oyster seed ground vessel permit shall be a class two violation subject to the penalties provided in R.S. 56:32 and to the requirements of R.S. 56:424.1.

(4) In an effort to collect data to enable the department to better manage the public oyster resource, the commission may adopt rules and regulations which require the use of a vessel monitoring system for use by a vessel taking oysters for commercial purposes under the authority of the oyster seed ground vessel permit. Any data collected by the department shall be confidential and shall not be subject to the Public Records Law.

B. The following vessel owners, as listed in the official records of the department at the time of application for the permit or who can, at the time of application, demonstrate to the department that ownership of that vessel has transferred to them, shall be eligible to receive an oyster seed ground vessel permit:

(1) Any person who owned a vessel that was licensed at any time between January 1, 2004, and May 1, 2009, and can demonstrate through trip ticket submissions that that vessel had oyster landings in the state of Louisiana between January 1, 2004, and May 1, 2009.

(2) Any person who purchased or constructed a vessel and licensed that vessel in the state of Louisiana between January 1, 2004, and May 1, 2009, and who can demonstrate through trip ticket submissions that oysters were landed on that vessel in the state of Louisiana between the time of the vessel's purchase or construction and May 1, 2009.

(3) Any person who can provide evidence that he has a vessel that is under construction in the state of Louisiana that is at least fifty percent complete on May 1, 2009.

(4)(a) Notwithstanding the application date limitation contained in Paragraph (A)(2) of this Section, a person who owns an oyster vessel and who has satisfactorily completed the requirements of a professionalism program may submit an application for an oyster seed ground vessel permit under the provisions of this Section.

(b) The commission shall develop, establish, and monitor a professionalism program for the purpose of training vessel owners in the appropriate methods and practices of oyster harvest from the public seed grounds.

C. There is hereby created the Oyster Seed Ground Vessel Permit Appeals Board to be composed of Louisiana licensed oyster harvesters who hold oyster seed ground vessel permits appointed as follows:

(1) Two members appointed by the Louisiana Oyster Dealers and Growers Association, one member to be appointed from the coastal parishes located between the Mississippi/Louisiana state line and the Plaquemines/Jefferson Parish line, including Orleans Parish, and one member to be appointed from the coastal parishes located between the Plaquemines/Jefferson Parish line and the Louisiana/Texas state line.

(2) One member appointed by the Plaquemines Oyster Association to be appointed from the coastal parishes located between the Mississippi/Louisiana state line and the Plaquemines/Jefferson Parish line.

(3) One member appointed by the Terrebonne Oyster Association to be appointed from the coastal parishes located between the Plaquemines/Jefferson Parish line and the Louisiana/Texas state line.

(4) One member appointed by the Southwest Pass Oyster Dealers and Growers Association to be appointed from the coastal parishes located between the Plaquemines/Jefferson Parish line and the Louisiana/Texas state line.

(5) One member appointed by the United Commercial Fisherman's Association to be appointed from the coastal parishes located between the Mississippi/Louisiana state line and the Plaquemines/Jefferson Parish line.

(6) One member appointed by the Delta Commercial Fisherman's organization to be appointed from the coastal parishes located between the Mississippi/Louisiana state line and the Plaquemines/Jefferson Parish line.

(7) One member who is an oyster grower appointed by the president of the Louisiana Farm Bureau Federation to be appointed from the coastal parishes located between the Mississippi/Louisiana state line and the Plaquemines/Jefferson Parish line.

(8) One member appointed by the Louisiana Oystermen Association to be appointed from the coastal parishes located between the Mississippi/Louisiana state line and the Plaquemines/Jefferson Parish line, including Orleans Parish.

D.(1) The Oyster Seed Ground Vessel Permit Appeals Board is established to hear appeals of oyster seed ground vessel permit applications denied by the department. The board shall be limited to determinations of the eligibility of a permit applicant for a permit and to instances where a permit may be issued based on a determination of hardship. The commission shall promulgate guidelines to be used by the board to determine an applicant's eligibility and whether or not an applicant should be granted a permit. Such determination shall require a favorable vote of a majority of the appointed members of the board and the record of decision shall clearly state the reasons or rationale for granting or denying the permit.

(2) The board shall be subject to the Open Meetings Law and the Public Records Act. A quorum is required to conduct business. Vacancies shall be filled in the same manner as the original appointment.

(3) Any decision of the board or the department regarding issuance or the lack of issuance of a permit may be appealed de novo to the Nineteenth Judicial District Court.

E. Repealed by Acts 2016, No. 291, §2.

Acts 2008, No. 922, §2, eff. July 14, 2008; Acts 2009, No. 376, §1; Acts 2011, No. 266, §2; Acts 2012, No. 85, §1; Acts 2013, No. 20, §1; Acts 2016, No. 291, §§1, 2.



RS 56:434 - Oyster seed grounds; designation and setting aside; rules and regulations concerning taking of seed oysters; areas recognized as oyster seed reservations; protection of oyster seed reservations

§434. Oyster seed grounds; designation and setting aside; rules and regulations concerning taking of seed oysters; areas recognized as oyster seed reservations; protection of oyster seed reservations

A. The commission shall at its discretion from time to time designate and set aside such area from the water bottoms of the state as it judges best adapted to the planting, propagation, growth, and policing of seed oysters. The area constitutes oyster seed grounds. Each unit thereof shall, as nearly as practicable, be so located as to facilitate its efficient policing, and be readily identifiable by reference to geographical features or local landmarks or department surveys, and shall embrace at least a recognizable portion of any body or arm of water, or definite part thereof, in which it is established.

B. Upon or following the designation or location of any oyster seed ground, the department may negotiate for and acquire existing oyster leases required to be abandoned or surrendered which are found within the limits of the designated area. The department shall compensate the leaseholder for oysters, seed oysters, shells, and other improvements found on the private leases required to be abandoned or surrendered, out of funds appropriated by the legislature. Such compensation shall be determined by an independent marine surveyor appointed by the department with the concurrence of the leaseholder, at the current-day value of the improvements on the grounds affected.

C. All seed oysters produced on oyster seed grounds or reservations established under this Subpart shall be had and held for the use and benefit of the oyster industry. The commission shall establish rules and regulations concerning the time, quantity, and method of taking by which these seed oysters shall be made available to the public. These rules and regulations shall be formulated as necessary and shall be adequate to the proper maintenance and preservation of the areas as a perpetual source of seed supply for the oyster industry. Unless otherwise opened by the commission all oyster seed grounds and reservations are closed.

D. The secretary may require persons taking, or attempting to take oysters, oyster seed, or cultch from any state owned public oyster seed ground or public oyster seed reservation to obtain a permit from the department and possess said permit when on the public oyster seed grounds or public oyster seed reservations.

E. The water bottoms located in Sister (Caillou) Lake and Bay Junop in Terrebonne Parish, Hackberry Bay (Bay Duchene) in Lafourche and Jefferson Parishes, and Bay Gardene in Plaquemines Parish are designated as oyster seed reservations, and shall be managed by the department for the best interests of the oyster industry.

F. The department shall establish and maintain an adequate and vigilant watch and control over the areas designated as oyster seed grounds and oyster seed reservations, and shall see that all oysters, seed oysters, oyster cultch, or other material improvements found or placed thereon are efficiently protected from trespass, theft, or injury.

G. During that portion of the oyster season set aside for the taking of seed oysters only, additional restrictions shall apply to harvest of seed oysters from the public seed grounds as follows:

(1) No oyster harvester who is actively harvesting oysters in the public seed grounds shall have on board his vessel any sacks or containers which may be used to hold oysters for transport to market.

(2) All oysters on board a vessel actively harvesting oysters in the public seed grounds shall be presumed to have been harvested from the public seed grounds.

(3) No harvester shall sell, or transport with his vessel, oysters intended for market sales on the same day that he harvested seed oysters from the public seed grounds.

H. A violation of the provisions of this Section shall constitute a class two violation.

Acts 1981, No. 925, §1; Acts 1987, No. 544, §1; Acts 1987, No. 924, §1; Acts 1989, No. 248, §1, eff. June 26, 1989; Acts 1991, No. 496, §1; Acts 2010, No. 270, §1.

NOTE: Act 265 of 2010 provides for the relocation of certain leases which are located within a public seed ground. Provides Act is void on Jan. 1, 2013.



RS 56:434.1 - Public Oyster Seed Ground Development Account

§434.1. Public Oyster Seed Ground Development Account

A. There is hereby created in the Conservation Fund an account to be known as the Public Oyster Seed Ground Development Account.

B. The secretary is authorized to accept and receive funds or materials as compensation for impacts associated with activities occurring on or over the public oyster seed grounds, seed reservations, and tonging areas. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay into the Public Oyster Seed Ground Development Account an amount equal to funds received by the secretary under the provisions of this Subsection. The monies in this account shall be used solely as provided in Subsection C of this Section and only in the amount appropriated by the legislature. All unexpended and unencumbered monies in this account at the end of the fiscal year shall remain in the account. The monies in the account shall be invested by the state treasurer in the same manner as monies in the Conservation Fund, and any interest earned shall be credited to the account.

C. Subject to appropriation by the legislature, the monies in the Public Oyster Seed Ground Development Account shall be used solely to enhance the state's public oyster seed grounds through siting, designing, permitting, constructing, monitoring, and cultch deposition on the public seed grounds, and research into oyster propagation and habitat, oyster hatchery operations, and the administrative functions of the oyster lease and survey section of the department.

D. The department shall maintain records of the sources of funds received and the activity which resulted in the payment of the funds to the secretary. In addition, the department shall maintain records of payments made from the account, the person to whom the funds were paid, and the purpose of each payment. The department shall annually report such information to the Louisiana Oyster Task Force.

Acts 2003, No. 920, §1, eff. July 1, 2003; Acts 2016, No. 134, §1.



RS 56:435 - Scrapers; use in removing oysters

§435. Scrapers; use in removing oysters

A. All scrapers used to harvest oysters from the public seed grounds and the natural reefs shall be no longer than fifty-four inches in width measured along the tooth bar. No scraper shall weigh more than one hundred seventy-five pounds nor shall diving boards, hydrofoils, or any other apparatus or attachment intended to create downward pressure be attached to any scraper.

B. For scrapers used to harvest oysters from the public seed grounds and the natural reefs, the scraper teeth shall be no longer than five inches in length and there shall be a minimum of two and one-quarter inch spacing measured from the center of a tooth to center of the adjacent tooth. A tooth shall not exceed eleven-sixteenths of an inch in diameter. In addition, there shall be no more than two scrapers in use on any one vessel. An oyster scraper bag shall only be single mesh with a minimum mesh size of three inches stretched.

C. The lessees of propagating or bedding grounds may use on such propagating or bedding grounds any implements or appliances they may desire. However, no implements or appliances shall be used in any manner which will impair or destroy any water bottoms. The department may require lessees to procure from it permits to use such implements and appliances, such permits to be issued without charge, and to be conditioned that such implements or appliances shall not be used on natural oyster reefs in the state, and on those grounds not leased.

D. A violation of the provisions of this Section shall constitute a class two violation.

E. Repealed by Acts 1984, No. 402 §2.

Acts 1981, No. 836, §1; Acts 1981, No. 925, §1. Amended by Acts 1982, No. 467, §1; Acts 1982, No. 626, §1. Acts 1984, No. 230, §1, eff. June 29, 1984. Acts 1984, No. 402, §2; Acts 1986, No. 904, §4; Acts 1990, No. 583, §1; Acts 1991, No. 496, §1; Acts 2016, No. 133, §1.



RS 56:435.1 - Sabine Lake; methods of harvest; penalty; season; self-propelled vessels; harvested oysters

§435.1. Sabine Lake; methods of harvest; penalty; season; self-propelled vessels; harvested oysters

A. Oysters may be harvested in Sabine Lake using tongs, a hand scraper, or a single scraper with mechanical assist with a flat bar length of no more than thirty-six inches.

B. Repealed by Acts 1986, No. 904, §4.

C. All vessels used for the commercial harvest of oysters on Sabine Lake must be self-propelled. "Self-propelled" means, when used in this Section, that the vessel shall travel under its own power to its harvest area and when loaded with oysters, shall travel under its own power to the place where the oysters are unloaded.

D. Oysters, once harvested and placed upon any vessel, cannot be transferred except to a shoreside facility.

E. Repealed by Acts 1986, No. 904, §4.

F. With the proper licenses, no more than twenty-five sacks of oysters per boat per day may be harvested. However, the recreational taking of oysters shall be as provided in R.S. 56:424(C).

G. Open season dates and harvest limits shall be set by the commission after consideration of recommendations by the Louisiana Oyster Task Force. In addition, recreational fishermen may harvest oysters as provided in R.S. 56:424(C).

H. Any violation of this Section shall be considered a class four violation subject to the penalties contained in R.S. 56:34.

Acts 1984, No. 402, §1; Acts 1986, No. 904, §§3, 4; Acts 1987, No. 559, §1; HCR No. 2, 1988 1st Ex. Sess.; SCR No. 3, 1988 1st Ex. Sess.; Acts 1988, No. 256, §1; Acts 1991, No. 900, §1; Acts 1992, No. 109, §1; Acts 2004, No. 479, §§1, 2; Acts 2006, No. 398, §1; Acts 2016, No. 133, §1.

NOTE: See Acts 1986, No. 904, §5.



RS 56:435.1.1 - Oyster harvest in Calcasieu Lake

§435.1.1. Oyster harvest in Calcasieu Lake

A.(1) Oyster harvesting in Calcasieu Lake shall be prohibited except by special permit issued annually by the Department of Wildlife and Fisheries or as authorized by Paragraph (D)(2) of this Section. The commission shall promulgate rules and regulations to delineate the procedures by which the permits shall be issued.

(2) Such permit shall be in addition to all other licenses and permits required for harvesting of oysters. At all times, such oyster harvesting shall be limited to using tongs, a hand scraper, or use of a single scraper with mechanical assist and a flat bar length of no more than thirty-six inches is allowed.

B. All vessels used for the commercial harvest of oysters on Calcasieu Lake must be self-propelled. "Self-propelled" means, when used in this Section, that the vessel shall travel under its own power to its harvest area and when loaded with oysters, shall travel under its own power to the place where the oysters are unloaded.

C. The commission shall fix the open season for oyster harvest in Calcasieu Lake, which shall begin on any date between October fifteenth and November first and shall end on April thirtieth. However, in consultation with the Calcasieu Oyster Task Force, the commission may open or close the season as biological data indicate a need and may manage East Cove and West Cove separately.

D.(1) After considering the recommendations by the Calcasieu Oyster Task Force, the commission shall set the harvest limit so that each permittee may harvest an amount not to exceed twenty-five sacks of oysters per day from one, and only one, licensed vessel. In addition, one and only one permittee may harvest from each licensed vessel per day and no vessel shall be used for more than one trip per day.

(2) In addition, recreational fishermen may harvest oysters as provided in R.S. 56:424(C). Harvest limits for recreational fishermen shall be one sack per person per day.

E.(1) Violation of any provision of this Section or of any Wildlife and Fisheries Commission regulation pertaining to taking, possessing, recording or reporting of landings or selling oysters from Calcasieu Lake shall constitute a Class 4 violation. The offender shall also be penalized as follows:

(a) For a first offense, the offender shall forfeit any permit to harvest oysters on Calcasieu Lake and shall be barred from obtaining such permit for the remainder of the period for which it was issued plus one year, during which time the offender shall be barred from participating in any oyster harvesting activity on Calcasieu Lake.

(b) For a second offense, the offender shall forfeit any permit to harvest oysters on Calcasieu Lake and shall be barred from obtaining a permit to harvest oysters on Calcasieu Lake for the remainder of the period for which it was issued plus two years, during which time the offender shall be barred from participating in any oyster harvesting activity on Calcasieu Lake.

(c) For a third offense, the offender shall forfeit any permit to harvest oysters on Calcasieu Lake and shall be permanently barred from obtaining a permit to harvest oysters on Calcasieu Lake and from participating in any oyster harvesting activity on Calcasieu Lake.

(2) Any person who participates in oyster harvesting on Calcasieu Lake while barred shall be penalized under the provisions of a Class 7-B violation.

Acts 2004, No. 479, §1; Acts 2006, No. 398, §1; Acts 2011, No. 329, §1, eff. June 29, 2011; Acts 2012, No. 541, §1, eff. June 5, 2012; Acts 2016, No. 133, §1.



RS 56:435.2 - Repealed by Acts 2006, No. 398, §2.

§435.2. Repealed by Acts 2006, No. 398, §2.



RS 56:436 - Restricted time of taking oysters

§436. Restricted time of taking oysters

A. The taking of oysters from the natural reefs of this state and from privately owned bedding grounds between the hours of one-half hour after sunset and until one-half hour before sunrise is prohibited. During these hours all scrapers shall be unshackled, disconnected, or in such condition as to be easily determined by an agent of the department not to have been in recent use.

B. Violation of any provision of this Section constitutes a class four violation.

Acts 1981, No. 925, §1; Acts 1987, No. 456, §1; Acts 1990, No. 873, §1; Acts 2016, No. 133, §1.



RS 56:437 - Sale of oysters for raw consumption within the state

§437. Sale of oysters for raw consumption within the state

Oysters which have been harvested from Louisiana waters may be sold for raw consumption within the state at all times during the year provided however, that during the time period from May first through October thirty-first each year, movement of such oysters from harvest to refrigeration shall take no more than five hours. Federal regulations which may prohibit the interstate transportation and sale of oysters which have not been post-harvest treated shall not apply to oysters harvested, sold, and consumed within the state of Louisiana. The Louisiana Department of Health shall promulgate rules pursuant to the Administrative Procedure Act to administer the provisions of this Section and the Department of Wildlife and Fisheries shall assist in the enforcement of such rules. Such rules shall allow up to five hours for the oysters to be transferred from harvest to refrigeration as provided in this Section.

Acts 2010, No. 269, §1; Acts 2011, No. 1, §1, eff. May 20, 2011.



RS 56:438 - Surveyor, definition

§438. Surveyor, definition

Surveyor as used in this Subpart shall mean the surveyor of the department or any other professional land surveyor qualified and currently licensed by the Louisiana Professional Engineering and Surveying Board in accordance with R.S. 37:681 et seq. who is authorized by the secretary to survey oyster leases under the laws of the state and rules, regulations, and policies of the department.

Acts 1981, No. 925, §1; Acts 2003, No. 279, §8.



RS 56:439 - Staking off or bedding oysters on unleased water bottoms

§439. Staking off or bedding oysters on unleased water bottoms

No person shall stake off the water bottoms enumerated in this Subpart, or bed oysters on the water bottom without previously leasing the same from the department, and then only after payment of the rental and fees provided in this Subpart. However, for emergency purposes in the matter of the preservation of a cargo, the oyster fisherman may temporarily bed his cargo on unleased bottoms and stake it off.

Acts 1981, No. 925, §1.



RS 56:440 - Standard measurements; barrel

§440. Standard measurements; barrel

A. In all of the operations of the department, the standard measurement of the barrel referred to in this Section shall be 6451.26 cubic inches, which approximately represents the cubic contents of three bushels, or one barrel; one sack represents 3225.63 cubic inches or one and one-half bushels or one-half barrel.

B. All shucked oysters shall be labeled and packaged as required pursuant to the National Shellfish Sanitation Program and the National Institute of Standards and Technology.

C. All licensed oyster captains, harvesters, or certified wholesale/retail dealers of shell stock and shucked oyster products shall verify that the oysters being sold adhere to the measurement standards required by this Section.

Acts 1981, No. 925, §1; Acts 2014, No. 217, §2.



RS 56:441 - Repealed by Acts 1999, No. 38, 2, eff. May 28, 1999.

§441. Repealed by Acts 1999, No. 38, §2, eff. May 28, 1999.



RS 56:442 - Collection and disposition of funds; dedication of funds

§442. Collection and disposition of funds; dedication of funds

A. No license fee or tax other than those imposed by Part VI of this Title and by R.S. 56:446 shall be levied or imposed by the state or any of its subordinate political corporations or municipalities.

B. Except for funds collected from the privilege to take shells or shell deposits from the water bottoms, the funds provided for and arising from the collection of severance taxes, bedding ground rentals, and other sources of income, shall be collected by the department and record made thereof. These funds shall be deposited in the state treasury to the credit of the department.

C. One-half of all funds collected by the department from the leasing or granting of permits of the right or privilege to take shells or shell deposits or mussel shells from the water bottoms of the state under authority of this Subpart are dedicated to the establishment, administration, maintenance, and upkeep of oyster seed grounds and reservations and to the planting, propagation, cultivation, policing, preservation, and distribution of oysters on and from the grounds. The department may purchase and use shells or other cultch which it may in judgment and discretion take from over-crowded oyster reefs belonging to the state. The remaining one-half of all funds collected by the department under authority of this Subpart shall be deposited in a special account by the department and shall be dedicated to the administration, enforcement, management, and research for marine resources and to the construction, purchase, maintenance and upkeep of property and equipment used in connection therewith.

D. In case of acquisition and expenditures incurred under authority of this Subpart, the department may care for, cultivate, and dispose of acquired oysters and seed. It shall return such recovered funds into the funds placed at its disposal under this Subpart.

Acts 1981, No. 925, §1. Acts 1986, No. 904, §3.

{{NOTE: SEE ACTS 1986, NO. 904, §5.}}



RS 56:443 - Repealed by Acts 1986, No. 904, 4.

§443. Repealed by Acts 1986, No. 904, §4.



RS 56:444 - License number display

§444. License number display

The name, license number, state boat registration number, or federal documentation number of each vessel, boat, or dredging apparatus engaged in the harvesting of oysters shall be displayed on the roof of the cabin or on any other place which is easily visible from the air, at all times. The letters shall be at least eight inches in height and of an appropriate width.

Acts 1981, No. 925, §1. Acts 1986, No. 904, §3.

{{NOTE: SEE ACTS 1986, NO. 904, §5.}}



RS 56:445 - Repealed by Acts 1986, No. 904, 4.

§445. Repealed by Acts 1986, No. 904, §4.



RS 56:446 - Oyster severance tax; collection

§446. Oyster severance tax; collection

A. A severance tax of two and one-half cents per barrel on each barrel of oysters fished from leased water bottoms is levied and shall be paid to and collected by the department. A severance tax of three cents per barrel on each and every barrel of oysters fished from the natural reefs either for sale or consumption, is levied and shall be paid to and collected by the department. These taxes are levied upon and shall be paid by every person removing oysters or on whose behalf oysters are removed, whether from his own leased bedding ground or natural reefs, as stipulated above, except in such cases where oysters removed are sold by the person to any resident wholesale/retail dealer, in which event the severance tax shall be paid by the latter.

B. The secretary may examine, inspect, and audit the books, papers, and memoranda of all persons engaged in the oyster industry under licenses issued by the department.

C.(1) Oyster severance taxes shall be payable to the department on or before the tenth day of the month following the date of sale. A statement of the quantity of oysters fished, purchased, and/or received shall be made by certification on monthly report forms furnished by the department and shall accompany each payment. Upon failure to pay severance taxes when due, a penalty of ten percent per month, not exceeding thirty percent in the aggregate, calculated upon the severance tax due, shall be levied and collected by the department in addition to the tax due. If there is a delinquency in the filing of reports and in the payment of taxes due as required above, demand for payment shall be made by the secretary as soon thereafter as possible, coupled with the warning that the license of the delinquent shall be revoked unless report is made and taxes paid.

(2) After demand for payment and warning, the secretary may seize any oysters or parts or products thereof in the possession of a person liable for taxes and penalties due and sell them for payment of the tax and penalties. Any surplus from the proceeds of sale, after deducting all costs and charges, taxes, and penalties due, shall be paid to the owner of the oysters or parts or products thereof seized. At any time after demand for payment and warning, the license of any person who fails to make monthly reports and to pay severance taxes due shall be revoked by the secretary, and shall so remain until all reports are made and all taxes due are paid with accrued penalties.

(3) Any person who refuses or fails to pay the severance taxes due or to make monthly reports as aforesaid, and whose license has been revoked, is hereby prohibited from buying and selling or otherwise engaging in the disposition of oysters or parts or products thereof and other seafoods under the jurisdiction of this commission.

D. The provisions of this Section shall apply to the nonresident wholesale/retail dealer whenever he buys oysters directly from any fisherman in this state for out-of-state shipment and no severance taxes have been paid on these shipments.

E. Violation of any of the provisions of this Section constitutes a class three violation.

Acts 1981, No. 925, §1; Acts 1991, No. 476, §1, eff. July 15, 1991; Acts 1992, No. 528, §1, eff. June 29, 1992.



RS 56:447 - Repealed by Acts 1986, No. 904, 4.

§447. Repealed by Acts 1986, No. 904, §4.



RS 56:448 - Repealed by Acts 1986, No. 904, 4.

§448. Repealed by Acts 1986, No. 904, §4.



RS 56:449 - Tags; distribution; use; containers; penalties

§449. Tags; distribution; use; containers; penalties

A. Sacks and any other types of containers used to hold oysters and other mollusks while in their shells shall be identified by official tags. The department shall have exclusive authority over the distribution of these tags. The use of these tags is required of all persons taking oysters or other mollusks from the waters of the state for sale. Tags issued by the department shall be identified with and traceable to the license of the oyster lessee or oyster fisherman. The lessee or oyster fisherman shall write in the appropriate places on the tag all information required by the Louisiana Department of Health, office of public health, and the Department of Wildlife and Fisheries.

B. The department shall establish uniform fees for such tags. The fees shall be sufficient in amount to cover the cost of the tags as well as the administrative costs of distribution. In addition to the established uniform fee, there shall be an additional fee of five cents per tag which shall be deposited into the Oyster Development Account within the Seafood Promotion and Marketing Fund.

C. All oysters and other molluscan species taken from Louisiana waters for sale which are sacked or otherwise containerized while in the shell and on board a fisherman's vessel shall be tagged prior to removal from the vessel. The tag shall include all information required by the Louisiana Department of Health, office of public health, and the Department of Wildlife and Fisheries. All oysters and other molluscan species which are to be sacked or otherwise containerized while in the shell at dockside shall be containerized and tagged immediately upon arrival at the dock prior to shipment.

D. It shall be unlawful for any person to sell for resale or to purchase for resale untagged sacks or containers of oysters or other molluscan species.

E. Possession of untagged sacks or containers other than on board the fisherman's vessel or on the dock prior to shipment shall be deemed a violation of this Section. If the amount of untagged sacks or containers possessed is ten percent or less, the violator shall be subject to a class one penalty as described in R.S. 56:31. If the amount of untagged sacks or containers possessed is greater than ten percent, the violator shall be subject to the penalties as specified in Subsection K of this Section. Only untagged or improperly tagged sacks or containers of oysters may be seized in connection with any violation of this Subsection. Any oysters seized in connection with violations of this Subsection shall be disposed of pursuant to the policies and procedures established and promulgated by the department.

F. All persons fishing within the boundaries of the state, but not desiring to land said catch within the jurisdiction of the state, shall tag with prescribed Louisiana tags all sacks or containers prior to leaving the state. All persons fishing shellfish outside the jurisdictional boundaries of the state of Louisiana, but desiring to land within the boundaries of the state, shall have all sacks or containers tagged according to the rules of the state from which fished.

G. Untagged or improperly tagged sacks or containers of oysters or other molluscan species found in commerce within the state, other than on board the fisherman's vessel or on the dock prior to shipment, shall be deemed to have been taken in polluted waters and constitute a hazard to the safety, health, and welfare of the citizens of the state.

H. Authorized agents of the department, state and local health officials, and state and local law enforcement officials shall be authorized to enforce the provisions of this Section, and shall have the authority, additionally, to seize all untagged sacks or containers found in connection with any arrests hereunder and to dispose thereof in accordance with law.

I. It shall be a violation of this Section for any manufacturer, distributor, dealer, supplier, or wholesaler to sell or distribute shucked oyster containers to any person or persons, corporation, business, or firm that has not been certified by the Seafood Sanitation Unit of the Office of Public Health, Louisiana Department of Health. The packer, distributor, or purchaser shall not resell the shucked oyster container. It shall be a violation of this Section if any nonresident purchaser of new and unused shucked oyster containers does not have in his possession a valid certificate from an appropriate state agency that regulates the seafood industry.

J. The department shall require that all persons who containerize shucked oysters or other molluscan species keep accurate records of the source of the oysters in order that said oysters can be traced back to the identifying tag and shall require, further, that such containers be labelled as a source of identification in a manner to be prescribed by the secretary.

K. A violation of this Section shall constitute a class III violation and any oyster seized in connection with this violation shall be disposed of pursuant to the policies and procedures established by the department.

Acts 1981, No. 925, §1; Acts 1986; No. 522, §1; Acts 1986, No. 523, §1; Acts 1992, No. 268, §1; Acts 1993, No. 179, §1; Acts 1995, No. 448, §1; Acts 1999, No. 622, §1; Acts 2004, No. 213, §3.



RS 56:450 - Freshwater mussels; rules; penalties

§450. Freshwater mussels; rules; penalties

A.(1) The secretary of the Department of Wildlife and Fisheries shall adopt rules, developed and proposed by the department, to regulate the harvest of freshwater mussels. Such rules shall provide for open areas, species eligible for harvest, harvest methods, permits, fees, and other provisions necessary to implement this Section. In no case shall the annual permit fee for nonresidents be less than one thousand dollars per person harvesting freshwater mussels.

(2) One-half of the total of all revenues derived from the annual permit fees required for commercial mussel fishermen and severance tax are hereby dedicated to the operation of the enforcement division of the Department of Wildlife and Fisheries and the remaining one-half of the total of all revenues is hereby dedicated to the operation of the inland fisheries division of the department.

B. The secretary shall have the authority to revoke, deny, or limit the number of permits issued as deemed necessary for proper management, control, and protection of the freshwater mussel resource.

C. Any violation of rules pertaining to the harvest and sale of freshwater mussels shall constitute a class four violation, R.S. 56:34. Any violation of harvest reporting requirements shall constitute a class three violation, R.S. 56:33.

D. It shall be unlawful for any person to sell, barter, or exchange any freshwater mussel meats. Any violation of this Subsection shall constitute a class four violation, R.S. 56:34.

E. Notwithstanding any other law to the contrary, there shall not be any shell dredging in Lake Pontchartrain or Lake Maurepas.

Acts 1981, No. 925, §1; Acts 1992, No. 851, §1; Acts 1993, No. 99, §1, eff. June 1, 1993; Acts 1994, No. 27, §1.



RS 56:451 - Severance tax; default in payment; penalties

§451. Severance tax; default in payment; penalties

A. There is hereby levied a severance tax of five percent of the revenues derived from the sale of all whole freshwater mussels taken from the waters of this state. For purposes of this Section, "whole" shall mean a freshwater mussel unopened with meat.

B. The severance tax on freshwater mussels shall be computed at the point of first sale to a properly licensed and permitted buyer. Payment of this tax shall be to the department and shall be calculated from receipts issued by the department and completed by the buyer for each sales transaction. A copy of each receipt shall be given to the harvester and a copy shall be retained by the buyer. The buyer and seller shall retain such receipts for inspection by the department for a period of not less than two years.

C.(1) Payment of the tax shall be made by the buyer and shall be made to the department on a monthly basis. Such payment must be received by the department no later than the fifteenth day of the month following the month of severance. In addition, the buyer shall furnish the department with receipts issued for each sales transaction during the month, which must also be received by the fifteenth day of the month following the month of severance.

(2) If such severance taxes are not paid when due, a penalty of ten percent per month of the overdue tax, not exceeding an aggregate of thirty percent, shall be levied and collected by the department in addition to the tax owed.

(3) If there is a delinquency in filing of reports and in payment of taxes due, demand for payment shall be made by the department as soon as possible, and the department shall provide a warning to the offender that its permit will be revoked unless such payment is made and report is filed. Such permit shall be revoked by the secretary and shall remain revoked until all requisite reports have been filed and all taxes and accrued penalties have been paid. In addition, after making such demand for payment, the department may seize any mussels or parts of products thereof in the possession of any person liable for such taxes and penalties due and the department may sell the mussels or parts of products thereof for payment of the tax and penalties. After deducting all costs, charges, taxes, and penalties due, the surplus from the proceeds of the sale shall be paid to the owner of the mussels or parts of products thereof seized.

Acts 1981, No. 837, §3, Amended by Acts 1981, No. 925, §1; Acts 1994, No. 27, §1.



RS 56:452 - Penalties

§452. Penalties

Any person who violates a Section of this Subpart for which no penalty is given has committed a class one violation and shall be punished as provided for in Part II.

Acts 1994, No. 27, §1.



RS 56:471 - CLAMS

SUBPART D-1. CLAMS

§471. Ownership of water bottoms

A. All water bottoms suitable for clamming within the state shall remain public with respect to clams and shall be subject to any and all restrictions contained herein.

B. Nothing in this Subpart shall in any way affect the dredging of Rangia clam shells as presently authorized.

Added by Acts 1979, No. 616, §1.



RS 56:472 - Severance tax

§472. Severance tax

Any person or firm licensed as a land based operator shall pay to the state a tax of three cents per barrel of clams processed or handled. Any licensee shall pay to the state a tax of twenty cents per bushel for any bushels of shellstock shipped out of the state of Louisiana.

Added by Acts 1979, No. 616, §1. Acts 1984, No. 230, §1, eff. June 29, 1984; Acts 1986, No. 904, §3.

{{NOTE: SEE ACTS 1986, NO. 904, §5.}}



RS 56:473 - Recreational possession limit; recreational gear regulations

§473. Recreational possession limit; recreational gear regulations

A. A recreational fisherman can take no more than two bushels of clams per day.

B. The department shall designate by regulation the types of rakes or tongs that can be used by a recreational fisherman.

Added by Acts 1979, No. 616, §1. Acts 1984, No. 230, §1, eff. June 29, 1984. Acts 1986, No. 904, §3.

{{NOTE: SEE ACTS 1986, NO. 904, §5.}}



RS 56:474 - Time and method of taking clams

§474. Time and method of taking clams

A. Dredging for clams between one-half hour after sunset and one-half hour before sunrise is prohibited.

B. Clams may not be taken by any method other than by hand in any established bed of aquatic vegetation.

Added by Acts 1979, No. 616, §1; Acts 1992, No. 860, §1.



RS 56:475 - Approved ports

§475. Approved ports

Clams shall be off-loaded only at approved ports.

Added by Acts 1979, No. 616, §1.



RS 56:476 - License display

§476. License display

The vessel license number shall be painted on the cabin roof or any other place which is easily visible from the air. The letters shall be at least eight inches high and of appropriate width and prefaced with the letter "C".

Added by Acts 1979, No. 616, §1. Acts 1986, No. 904, §3.

{{NOTE: SEE ACTS 1986, NO. 904, §5.}}



RS 56:477 - Division of water bottoms

§477. Division of water bottoms

The Department of Wildlife and Fisheries after adequate technical review may divide the water bottoms of the state into zones for the purpose of clamming. The department in determining the number of zones may designate which and how often zones may be fished and how many clams may be taken from any zone.

Added by Acts 1979, No. 616, §1.



RS 56:478 - Demarcation line

§478. Demarcation line

A. A line of demarcation shall be established between what is considered productive oyster areas and areas which have become nonproductive seaward of known productive oyster areas, but which can be considered productive clam areas. This line should not be of a permanent nature but flexible according to changing environmental conditions, giving the oyster preference.

B. During periods when it is unlawful to take oysters from the public seed grounds, it shall be unlawful to take clams from within the public seed grounds. During these periods clams can only be taken seaward of the line of demarcation.

The taking of clams by vessels properly licensed and permitted while engaging in normal clamming operations shall not be permitted in areas where active oyster production occurs. It shall not be unlawful to take clams incidental to the harvesting of oysters.

Added by Acts 1979, No. 616, §1.



RS 56:479 - Repealed by Acts 1986, No. 904, 4.

§479. Repealed by Acts 1986, No. 904, §4.



RS 56:480 - Catch limitations

§480. Catch limitations

In the event the commission should determine that any or all areas are being overharvested, the commission is hereby authorized to impose catch rate limitations. The commission should consider catch rate information obtained from monthly reports, meat yield data, coincidence of low production in relation to clams as compared to other fisheries production for a given time frame, and any other information it deems pertinent in determining limitations. Any such limitations shall be made public no later than October 1 preceding the year affected.

Added by Acts 1979, No. 616, §1.



RS 56:481 - Size limits

§481. Size limits

It shall be illegal to possess clams of less than one inch measured from hinge to edge of shell. Clams shall be culled where taken and all clams of less than legal size shall be immediately returned to the waters. A tolerance of ten percent by count of any catch shall be allowed.

Added by Acts 1979, No. 616, §1.



RS 56:482 - Penalty provision

§482. Penalty provision

Violation of any provision of this Subpart or of any commission regulation or rule adopted pursuant to this Subpart shall constitute a class four violation.

Acts 1993, No. 83, §1.



RS 56:491 - Definitions

SUBPART E. TRAWLING, SEINING, AND SKIMMING

§491. Definitions

For the purposes of this Chapter, the following words and phrases shall have the meaning ascribed to them in this Section, unless the context clearly shows a different meaning:

(1)(a) "Saltwater shrimp" includes all species of shrimp of commercial or economic value found in the coastal waters of the state and in the Gulf of Mexico contiguous to the Louisiana coast, including the white shrimp or "common saltwater shrimp"(Litopenaeus setiferus), also called the "lake shrimp"; the brown shrimp (Farfantepenaeus aztecus); the pink shrimp (Farfantepenaeus duorarum); the "sea bob" (Xiphopeneus kroyeri), also called "six barbes"; and any other shrimp or shrimplike species which may be taken from coastal waters or sold through commercial channels.

(b) "Freshwater shrimp" means the common river shrimp (Macrobrachium ohione) and the delta river shrimp (Macrobrachium acanthurus).

(2) "Take", in its different tenses, includes the act of pursuing, netting, capturing, trapping, wounding, or killing by any means or device whatsoever; and it includes any attempt to seine, trawl for, or catch saltwater shrimp.

(3) "Possess" in its different tenses, includes the act of having in possession or control, keeping, detaining, restraining, or holding as owner, or as agent, bailee, or custodian of another; and whenever possession, sale, or purchase of shrimp is prohibited, reference is made equally to such shrimp coming from without the state as to that taken within the state.

(4) "Transport" in its different tenses, includes the act of shipping, attempting to ship, receiving or delivering for shipment, transporting, conveying, carrying, or exporting, by air, land, or water, or by any means whatsoever.

(5) "Processing" includes any method of preparing shrimp for the market, including drying, canning, packing, beheading, or freezing, but not the simple packing of fresh shrimp in ice during transportation.

(6) "Consumer" includes restaurants and other places where shrimp is prepared for consumption or otherwise utilized, and includes persons using shrimp for bait.

(7) The "length of seines, trawls, or other netting" is the full measure of the extended net as in use or in possession on the fishing grounds, when measured along the cork line between the points where the webbing is attached to the rope at either end, and does not include the additional rope used for pulling the net or attaching it to the arm-poles or trawl boards.

(8) The "size of the mesh" of netting means the full measure of the mesh as found in use or in possession on the fishing grounds, measuring the full "bar" stretched from the near side of one knot to the far side of the other.

Amended by Acts 1958, No. 53, §1, emerg. eff. June 24, 1958; Acts 1997, No. 1163, §1, eff. July 14, 1997; Acts 2004, No. 126, §1, eff. Nov. 15, 2004.



RS 56:492 - Incidental by-catch

§492. Incidental by-catch

Notwithstanding any other provision of law to the contrary, or any rule or regulation adopted by the department or the commission, any commercial shrimping vessel may retain and any commercial fisherman may sell all southern flounder caught as by-catch on any shrimping trip.

Acts 1997, No. 1163, §1, eff. July 14, 1997; Acts 1999, No. 220, §1.



RS 56:492.1 - Excluder devices

§492.1. Excluder devices

The commission may promulgate rules and regulations in accordance with the Administrative Procedure Act relative to the use, possession, and configuration of devices designed to exclude the take of certain fish and other aquatic life from fishing gear within the territorial waters of the state and in the federal exclusive economic zone.

Acts 2015, No. 416, §1.



RS 56:493 - Control of shrimp fishery and industry

§493. Control of shrimp fishery and industry

The exclusive control of the shrimp fishery and the shrimp industry in Louisiana is vested in the department, which shall enforce the laws regulating same. All shrimp or parts thereof taken, possessed, or transported contrary to the provisions of this Subpart shall, when found, be confiscated and disposed of by the department at its discretion.

Acts 1985, No. 876, §3, eff. July 23, 1985.



RS 56:494 - Louisiana Shrimp Task Force

§494. Louisiana Shrimp Task Force

A. There is hereby established the Louisiana Shrimp Task Force to study and monitor the shrimp industry and to make recommendations to the Wildlife and Fisheries Commission and the Department of Wildlife and Fisheries and other state agencies for the maximization of benefit from that industry for the state of Louisiana and its citizens.

B. The task force shall be composed as follows:

(1) The governor or the governor's designee.

(2) Three members appointed by the secretary of the Department of Wildlife and Fisheries: one of whom shall be a marine biologist, one of whom shall be an enforcement agent, and one of whom shall be an economist.

(3) The commissioner of agriculture and forestry or the commissioner's designee.

(4) The secretary of the Louisiana Department of Health or the secretary's designee.

(5) Three members and three alternate members appointed by the governor each of whom shall possess a commercial fisherman's license with a "certified" endorsement pursuant to R.S. 56:303(E), with four to be selected from a list of six nominees submitted by the Louisiana Shrimp Association and two to be selected from a list of six nominees submitted by the secretary of the Department of Wildlife and Fisheries.

(6) One member appointed by the governor who is an active Louisiana dock buyer of shrimp.

(7) Three members and three alternate members appointed by the governor who are active Louisiana shrimp processors, at least one of whom is selected from a list of three nominees submitted by the American Shrimp Processors Association.

C. The members appointed under the provisions of Paragraphs (B)(l) through (4) of this Section shall be nonvoting members. In addition, they shall not be considered members of the task force for determination of the number of members necessary for a quorum and for establishing the presence of a quorum.

D. The task force shall adopt bylaws under which it shall operate, and four voting members of the task force shall constitute a quorum sufficient to conduct meetings and business of the task force. The governor shall appoint the chairman of the task force for a period of one year and thereafter, the task force shall elect a chairman from its membership and may seek and receive assistance from universities within the state in the development of methods to increase production and marketability of shrimp. The members of the task force shall serve without compensation; however, the task force may receive the same reimbursement of travel expenses for attending the meetings as is allowed for other state employees' travel.

E. The task force is hereby charged with responsibility to do the following:

(1) Coordinate efforts to increase shrimp production and marketability.

(2) Provide for the study of the decline in shrimp marketability and market price, provide for the study of the impacts of imported shrimp on the domestic market, assist in the development of a state shrimp inspection program, assist in the development of a Louisiana shrimp certification and branding program, and make recommendations to the Wildlife and Fisheries Commission and the Department of Wildlife and Fisheries, the Department of Natural Resources, the Department of Agriculture and Forestry, and the Louisiana Department of Health for implementation of policies to help enhance the domestic shrimp industry.

(3) Make recommendations with respect to issues pertaining to the shrimp industry and shrimp production to the various state agencies charged with responsibility for differing elements of the shrimp industry in this state, including the Department of Wildlife and Fisheries, the Department of Natural Resources, and the Coastal Protection and Restoration Authority, the Louisiana Department of Health, the Department of Agriculture and Forestry, and the legislature.

(4) Develop markets and marketing strategies for the development and expansion of markets for shrimp harvested from Louisiana waters.

(5) Administer the funds in the Shrimp Marketing and Promotion Fund and the "Shrimp Trade Petition Account", which funds shall be used to create new markets for shrimp and promote the sale of shrimp harvested from Louisiana waters.

(6) Represent the interests of the Louisiana shrimp industry before federal and state administrative and legislative bodies on issues of importance to the Louisiana shrimp industry.

(7) Contract for legal services to represent the interests of the Louisiana shrimp industry in judicial, administrative, and legislative proceedings.

(8) Perform any acts deemed necessary and proper to carry out its duties and responsibilities.

F. The activities of the Shrimp Task Force shall be funded through the Shrimp Marketing and Promotion Fund (R.S. 56:10(B)(1)(b)(i)) and the "Shrimp Trade Petition Account" (R.S. 56:10(B)(1)(b)(ii)).

Acts 2010, No. 606, §2; Acts 2013, No. 228, §2, eff. July 1, 2013; Acts 2016, No. 430, §7.



RS 56:495 - Defining inside and outside waters

§495. Defining inside and outside waters

A. Solely for the purpose of this Subpart, the shrimping waters of the state are divided into two classes, inside and outside waters. The line of demarcation of the classes of water shall commence at the coastal boundary between Texas and Louisiana and terminate at the coastal boundary between Mississippi and Louisiana and is more particularly described as follows, to wit:

(1) Beginning at a point on the state line between Texas and Louisiana from "Texas Point", approx. lat. 29°41'00" N. and long. 93°50'15" W.

(2) Thence approx. N. 23°16' E., approx. 4000' to the southeast point of land of the Sabine Pass (Louisiana Point), lat. 29°41'42" N. long. 93°50'03" W.

(3) Thence in an easterly direction along the shoreline to the southwest point of land of Calcasieu Pass, approx. lat. 29°45'44" N. long. 93°20'45" W.

(4) Thence north for approximately 2.37 nautical miles along the western shore of the Calcasieu Ship Channel at lat. 29° 48' 06" N. long. 93° 20' 54" W.

(4.1) Thence east to the point of land on the Calcasieu Ship Channel on the north side of the old river channel at lat. 29° 48' 05" N. long. 93° 20' 41" W.

(4.2) Thence following the eastern shore of the old river channel back around to the Calcasieu Ship Channel thence south along the eastern shore of the Calcasieu Ship Channel to the most southern point of land at lat. 29° 45' 43" N. long. 93° 20' 33" W.

(5) Thence easterly along shore to the most southwesterly point of land, lat. 29°45'30" N. long. 93°07'30" W. at the mouth of the Mermentau River.

(6) Thence S. 78°15' E. for approx. 4000' to a point of land at lat. 29°45'21" N. long. 93°06'15" W. on the southeast side of the mouth of the Mermentau River.

(7) Thence along the shore to a point of land on the southwest side of Southwest Pass, lat. 29°35'15" N. long. 92°02'32" W.

(8) Thence S. 65°45' E. to Lighthouse Point on the southeast side of Southwest Pass and the most westerly point of Marsh Island, lat. 29°34'39" N., long. 92°02'06" W.

(9) Thence along south shoreline to a point of land on the southeast side of Marsh Island known as South Point, lat. 29°29'15" N. long. 91°45'48" W.

(10) Thence S. 74° 10' E. for approximately 52,786' to a platform at lat. 29°26'54" N. long. 91°36'13" W.

(11) Thence S. 68°19" E. for approximately 57,515' to Eugene Island lat. 29°22'20" N. long. 91°23'03" W.

(12) Thence S. 35°05' E. for approx. 16,000' to the most westerly point of land on Pointe Au Fer Island, known as Pointe Au Fer, approx. lat. 29°19'59" N. long. 91°21'09" W.

(13) Thence along the south shoreline to a point of land on the southwest side of the mouth of Oyster Bayou, lat. 29°13'12'' N. long. 91°07'53" W.

(14) Thence E. for approx. 1,000' to the point on the southeast shore of Oyster Bayou, lat. 29°13'12" N. long. 91° 07'48" W.

(15) Thence along the south shore to a most southeasterly point of land on the west side of Bayou DeWest, lat. 29°11'01" N. long. 91°03'41" W.

(16) Thence N. 80° E. for approx. 7,427' to the most southerly point of land on Pelican Island, lat. 29°11'13" N. long. 91°02'19" W.

(17) Thence S. 81° E. for approx. 3,122' to the most southerly point of an island between Pelican Pass and Taylors Bayou, lat. 29°11'09" N. long. 91°01'44" W.

(18) Thence S. 45° E. for approximately 3,707' to a point of land on the southeast side of the mouth of Taylors Bayou, lat. 29°10'43" N. long. 91°01'14" W.

(19) Thence S. 68° E. for approx. 3,286' to the most southeasterly point of land at the mouth of Jack Stout Bayou, lat. 29°10'31" N. long. 91°00'39" W.

(20) Thence along the south shoreline to a pipeline sign on the most easterly point of land on the west side of the mouth of Grand Bayou du Large, lat. 29°11'01" N. long. 90°57'49" W.

(21) Thence N. 80°07' E. for approximately 3,510' to a point at the mouth of Fish Bayou, lat. 29°10'55" N. long. 90°57'10" W.

(22) Thence in a southeast direction along the shoreline to the southeasterly most point on the west shore of Bayou Grand Caillou lat. 29°10'27" N. long. 90°56'39" W.

(23) Thence S. 64°50' E. approximately 2,387' to the easterly side of Bayou Grand Caillou lat. 29°10'16" N. long. 90°56'14" W.

(24) Thence in a southeast direction along the northeast shore of Caillou Bay to a most westerly point of land on the north side of Grand Pas Des Ilettes, lat. 29°07'02" N. long. 90°52'50" W.

(25) Thence S. 36° E., for approx. 3,000' to the most westerly point of land on the south side of Grand Pas Des Ilettes, lat. 29°06'30" N. long. 90°52'43" W.

(26) Thence in a southeast direction along the northeast shore of Caillou Bay to the most westerly point on the north shore of Pass Wilson, lat. 29°04'60" N. long. 90°51'12" W.

(27) Thence in a southeasterly direction to the most westerly point on the south shore of Pass Wilson lat. 29°04'29" N., long. 90°51'08" W.

(27.1) Thence, along the shore to the most southeasterly point of land on the west side of a pass between Pelican Lake and Bay Round lat. 29°03'57" N. long. 90°50'07" W.

(28) Thence in a southeasterly direction to the U.S. Coast Guard navigational light off the northwest shore of Caillou Boca, lat. 29° 03'10" N., long. 90° 50' 27" W.

(29) Thence south, southeast along the west, southwest coast of the island to 29°02'41" N. long. 90°50'19" W.

(30) Thence along the south shore of the Isles Dernieres to the most easterly point on the west side of Whiskey Pass lat. 29°03'16" N. long. 90°48'03" W.

(31) Thence S. 74° E. approximately 11,258' to the most westerly point of land on the east side of Whiskey Pass, lat. 29°02'44" N. long. 90°46'01" W.

(32) Thence in an easterly direction along the south shore of Isles Dernieres to a tank battery on the east end of the Isles at Wine Island Pass, lat. 29° 04' 19" N., long. 90° 38' 29" W.

(32)(a) Thence in a northeasterly direction to the most easterly point of the Wine Island rock jetties, lat. 29° 05'38" N. long. 90° 36'30" N.

(33) Thence in a southeasterly direction to the tank battery on the west end of Timbalier Island lat. 29° 05' 26" N., long. 90° 32' 16" W.

(34) Thence eastward along the south shore to a point of land on the northeast part of Timbalier Island on the west side of Little Pass Timbalier lat. 29°03'42" N., long. 90°25'48" W.

(35) Thence N. 83°52' E. approximately 4.2 miles to the southwest point of land on East Timbalier Island lat. 29°03'42" N., long. 90°20'24" W.

(36) Thence easterly along the south shoreline to a point of land most southwest at the mouth of Belle Pass, lat. 29°05'10" N. long. 90°13'36" W.

(37) Thence to the east side at a point of land most southerly at the mouth of Belle Pass, lat. 29°05'07" N. long. 90°13'30" W.

(38) Thence easterly along the south shoreline to a point of land on the southwestern side of Caminada Pass, lat. 29 degrees 11 minutes 24.540 seconds N. long. 90 degrees 02 minutes 46.597 seconds W.

(39) Thence northwesterly along the southwestern shoreline of Caminada Pass to a point of land, lat. 29 degrees 12 minutes 03.720 seconds N. long. 90 degrees 03 minutes 20.237 seconds W.

(40) Thence North 11 degrees 01 minutes 28 seconds East a distance of 1174 feet to a point on the northwesterly shoreline of Caminada Pass, lat. 29 degrees 12 minutes 15.123 seconds N. long. 90 degrees 03 minutes 17.705 seconds W.

(41) Thence northeasterly along the northwesterly shoreline of Caminada Pass to the intersection of an underground power line as marked by two platforms in Caminada Pass, lat. 29 degrees 12 minutes 24.916 seconds N. long. 90 degrees 03 minutes 09.891 seconds W.

(42) Thence South 68 degrees 39 minutes 51 seconds East along the underground power line as marked by two platforms in Caminada Pass, a distance of 3701 feet to the northwesterly shoreline of Grand Isle, lat. 29 degrees 12 minutes 11.583 seconds N. 90 degrees 02 minutes 30.991 seconds W.

(43) Thence southwesterly along the northwesterly shoreline of Grand Isle to a point of land, lat. 29 degrees 11 minutes 55.443 seconds N. long. 90 degrees 02 minutes 25.426 seconds W.

(44) Thence along the south shoreline to the most easterly point of Grand Isle at Barataria Pass, lat. 29° 16' N. long. 89° 57' 15" W.

(45) Thence N. 5° 10' E. for 2,135' to the Sea Buoy (green blinking light on turning buoy) at lat. 29° 16' 21" N. long 89° 57' 13" E.

(46) Thence N. 87° 03' 22" E. for 2,570' to Fort Livingston ruins lat. 29° 16' 22" N. long. 89° 56' 44" W.

(46.1) Thence easterly along the south shoreline of Grand Terre Island to a point of land most easterly on the west side of Pass Able at N 29° 17' 49.2" W 89° 54' 28.2".

(46.2) Thence easterly at approximately 60° for 1.29 miles across to the eastern side of the pass to a point at N29° 18' 28.8" W 89° 53' 25.8".

(47) Thence along the shoreline for approximately 1.45 miles to the easterly most point of land on the west side of Quartre Bayou Pass at N 29° 18' 44.6" W 89° 51' 32".

(47.1) Thence northeasterly at 67° for approximately .93 miles across Quartre Bayou Pass to the western point of land on the east side of Quartre Bayou Pass at N 29° 19' 5.2" W 89° 50' 32.5".

(47.2) Thence along the southern shoreline for .33 miles to a point on the western side of a wash out below Bay Long at N 29° 19" 4.8" W 89° 50' 9.9".

(48) Thence easterly at 90° for approximately .79 miles across to the eastern side of the wash out at N 29° 19' 3.3" W 89° 49' 15.8".

(48.1) Thence for 1.90 miles along the southern shoreline to the most easterly point of land on the west side of an opening known as Shell Cut at N 29° 18' 56.8" W 89° 47' 5.6".

(48.2) Thence across to the western most point on the eastern side of Shell Cut at N 29° 18' 56.8" W 89° 47' 5.6".

(49) Thence for approximately 2.54 miles along the southern shoreline to the eastern most point of land on the western side of Chaland Pass at N 29° 18' 29.2" W 89° 44' 8.4".

(50) Thence east to the most westerly point of land on the east side of the mouth of Chaland Pass at N 29° 18' 31" W 89° 44' 6.3".

(51) Thence along the south shore for approximately 2.86 miles to the easterly point of land on the west side of Grand Bayou Pass at N 29° 17' 40.8" W 89° 40' 58.8".

(51.1) Thence across the pass to the westerly most point of land on the east side of Grand Bayou Pass at N 29° 17' 40.3" W 89° 40' 57.4".

(52) Thence along the south shoreline for approximately 1.22 miles to a point of land on the west side of the wash out below Shell Island Bay at N 29° 17' 21.7" W 89° 39' 37.1".

(52.1) Thence easterly at 113° for approximately 1.74 miles across to the east side of the washout below Shell Island Bay at N 29° 16' 39.3" W 89° 37' 47.5".

(52.2) Thence along the shoreline for approximately 1.56 miles to a point of land on the western side of Empire Canal at N 29° 15' 43.5" W 89° 37' 47.5".

(52.3) Thence southeasterly across the Empire Channel at 127° for approximately .21 miles to a point of land on the eastern side of the Empire Canal at N 29° 15' 29.8" W 89° 36' 19.9".

(52.4) Thence south along the eastern side of the Empire Canal for approximately .32 miles to a point of land at N 29° 15' 12.3" W 89° 36' 24.7".

(53) Thence easterly along the south shoreline of Pelican Island for approximately 2.21 miles to the eastern most point of land on the west side of the mouth of Scofield Bayou at N 29° 14' 47.1" W 89° 33' 54.5".

(54) Thence across the mouth of Scofield Bayou for approximately .17 miles to a point on the eastern side at N 29° 14' 55.3" W 89°33'51.3".

(54.1) Thence along the shoreline for 2.46 miles to a point of land on the west side of a washout below Bay Coquette at N 29° 13' 57.9" W 89° 30' 59.0".

(54.2) Thence eastward at 116° for .69 miles across the washout to a point of land below Bay Coquette at N 29° 13' 38.6" W 89° 30' 16.8".

(55) Thence along the south shoreline for .22 miles to the easterly point of land on the west side of the mouth of Sandy Point Bay at N 29° 13' 39.4" W 89° 30' 1.5".

(55.1) Thence at 126° for .86 miles across the mouth of Sandy Point Bay to a point of land on the west side of Sandy Point Island at N 29° 13' 7.9" W 89° 29' 14.6".

(55.2) Thence along the south shoreline for .30 miles to a point on the eastern side of Sandy Point Island at N 29° 13' 1.9" W 89° 28' 55.5".

(56) Thence for .51 miles to a point of land on the east side of Sandy Point Bay at N 29° 12' 52.4" W 89° 28' 22.2".

(56.1) Thence easterly across a canal to a point of land at N 29° 12' 51.2" W 89° 28' 19.6".

(56.2) Thence southerly across the opening of a canal to a point of land at N 29° 12' 46.6" W 89° 28' 11.4".

(56.3) Thence along the shore to a point of land on the north side of Red Pass at N 29° 12' 39.4" W 89° 28' 11.4".

(56.4) Thence across to the south side of Red Pass at N 29° 12' 35.7" W 89° 28' 13.4".

(56.5) Thence southeasterly along the shore for approximately 2.05 miles to the west side of a washout at N 29° 10' 55.2" W 89° 26' 53.5".

(56.6) Thence at 152° for 1.08 miles across to the east side of a washout at a point of land at N 29° 09' 58.1" W 89° 26' 20.4".

(57) Thence approximately 1.69 miles at 152° to the red buoy #10 on the east side of Tiger Pass at N 29° 8' 27" W 89° 25' 28".

(58) Thence southeasterly at 128° for 2.11 miles to a point of land at N 29° 7' 8" W 89° 23' 35".

(59) Thence at 75° for approximately 1.15 miles to the radio tower at N 29° 7' 25" W 89° 23' 19".

(60) Thence 139° for approximately 2.53 miles to a manifold platform on the east side of Grand Pass at N 29° 5' 28" W 89° 20' 26".

(61) Thence S. 74'06" E. approximately 4,170' to a point of land on the east side of the mouth of Grand Pass, lat. 29° 04'30" N. long. 89° 21'09" W.

(62) Thence 183° for 2.02 miles to a point of land west of Double Bayou at N 29° 3' 27" W 89° 20' 38".

(63) Thence along the east shoreline of West Bay to a most southerly point of land on the west side of the mouth of Southwest Pass, lat. 28° 55'50" N., long. 89° 25'00" W.

(64) Thence southeast to the most southerly point of land on the east side of the mouth of Southwest Pass, lat. 28° 55'30" N., long. 89° 24'42" W.

(65) Thence northeast along the west shore of East Bay to the mouth of Joseph Bayou, lat. 29° 03'36" N., long. 89° 15'37" W.

(66) Thence due east for approx. 14,000' to a point of land lat. 29° 03'36" N., long. 89° 12' 51" W.

(67) Thence south along the east shoreline of East Bay to a most southerly point of land on the west side of South Pass, lat. 28° 59' N., long. 89° 08'42" W.

(68) Thence northwest along the west shore of Garden Island Bay to a most southerly point of land on the west side of Cadro Pass, lat. 29° 03'36" N., long. 89° 09'42" W.

(69) Thence N. 78° 59" E. for approximately 3,500' to a point of land on the west side of the mouth of Dennis Pass, lat. 29° 02'42" N. long. 89° 09'03" W.

(70) Thence N. 47° 17' E. for approximately 14,600' to the most easterly point of land on Lookout Island, lat. 29° 04'18" N., long. 89° 07' W.

(71) Thence S. 71° 38' E. approx. 9,000' to the most southerly point of land on the southwest side of Southeast Pass, lat. 29° 04'06" N., long. 89° 03'45" W.

(72) Thence N. 20° 45' E. to the most easterly point on the north side of Northeast Pass, lat. 29° 08'15" N., long. 89° 01'37" W.

(73) Thence north 37° 20' E. for approx. 4,000' to the most easterly point of land on Thomasin Lumps, lat. 29° 10' N., long. 89° 00'20" W.

(74) Thence N. 20° 20' W. for approx. 6,000' to the most easterly point of the north side of the mouth of North Pass, lat. 29° 13' N., long. 89° 01'18" W.

(75) Thence in a southwesterly direction to the most northerly point on the east shore of Thomasin Bayou, lat. 29° 13'05" N., long. 89° 03'11" W.

(76) Thence S. 70° W., for approx. 7,700' to the most northerly point on the E. shore of Meyers Bayou, lat. 29° 12'30" N., long. 89° 04'30" W.

(77) Thence in a southerly direction to a point in the most southeasterly portion of Customhouse Bay, lat. 29° 11'39" N., long. 89° 04' W.

(78) Thence in a southwesterly direction along the south shore of Customhouse Bay to U.S.C. & G.S. Station Lout 1955, lat. 29° 11'19" N., long. 89° 05'19" W.

(79) Thence in a northerly direction along the west shore of Customhouse Bay to the most northerly point on the East shore of Willies Bayou, lat. 29° 12'09" N., long. 89° 05'32" W.

(80) Thence in a northwesterly direction along the shore to the most northerly point on the east shore of Tommy Dantz Bayou, lat. 29° 12'24" N., long. 89° 06'33" W.

(81) Thence N. 50° 30' W. for approx. 2,500' to the most easterly point on the north shore of Hingle Pass, lat. 29° 12'48" N., long. 89° 06'48" W.

(82) Thence in a northerly direction to the most northerly point on the east shore of Raphael Pass, lat. 29° 13'06" N., long. 89° 07' W.

(83) Thence N. 45° W. for approx. 4,800' to the most easterly point on the south shore of Twenty-Seven Pass, lat. 29° 14' N., long. 89° 07'32" W.

(84) Thence in a northerly direction to the most easterly point on the south shore of Dead Women Pass, lat. 29° 15' N., long. 89° 07'21" W.

(85) Thence N. 18° 30' W. for approx. 2,200' to the most northerly point on the north shore of Dead Women Pass, lat. 29° 15'38" N., long. 89° 07'03" W.

(86) Thence N. 59° 30' W. for approx. 7,000' to Harris (BSE) Station, lat. 29° 16'28" N., long. 89° 08'05" W.

(87) Thence in a northerly direction along the shore to the most northerly point on the east shore of Contrariete Pass, lat. 29° 16'45" N., long. 89° 08'06" W.

(88) Thence in a northwesterly direction along the shore to the most northerly point on the east shore of Bienvenue Pass, lat. 29° 17'12" N., long. 89° 08'15" W.

(89) Thence in a westerly direction along shore to Octave (BSE) Station, lat. 29° 17'27" N., long. 89° 09'15" W.

(90) Thence in a northerly direction along shore to the most northerly point of the east shore of the east fork of Gaspar Bayou, lat. 29° 17'45" N., long. 89° 09'18" W.

(91) Thence in a northwesterly direction along the shore to the most northerly point on the east shore of the west fork of Gaspar Bayou, lat. 29° 18'00" N., long. 89° 09'39" W.

(92) Thence N. 46° W., approx. 5,000' to the most easterly point on the north side of Delta Pass, lat. 29° 18'48" N., long. 89° 10'06" W.

(93) Thence N. 36° 30' W., approx. 14,000' to the most northerly point on the east side of Main Pass, lat. 29° 20'48" N., long. 89° 11'21" W.

(94) Thence N. 70° W., approx. 4,000' to the most northerly point on the west shore of Main Pass, lat. 29° 21'09" N., long. 89° 12'06" W.

(95) Thence in a southwesterly direction along the shore to the most northerly point on the east shore of Octave Pass, lat. 29° 19'51" N., long. 89° 12'53" W.

(96) Thence in a southwesterly direction along the shore to the most westerly point of the north shore of Battery Bayou, lat. 29° 18'18" N., long. 89° 13'45" W.

(97) Thence in a west, northwest direction along the shore to the most northerly point on the west shore of Spoonbill Bend which is also the most northerly point on the east shore of East Fork Pass, lat. 29° 18'39" N., long. 89° 14'32" W.

(98) Thence in a northwesterly direction along shore to the most northerly point on the east shore of Emeline Pass, lat. 29° 20'54" N., long. 89° 16'03" W.

(99) Thence N. 81° 33' W. for approximately 3,680' to the most northerly point on the west shore of Kimbel Pass, lat. 29° 21' N. long. 89° 16'44" W.

(99.1) Thence from Kimble Pass for approximately 1.32 miles to a lighted buoy #18 of Baptiste Collete at N 29° 21' 35.6" W 89° 18' 9.0".

(100) Thence from #18 buoy at 305° for 1.91 miles to the south side of Taylor Pass at N 29° 22' 43.3" W 89° 19' 54.7".

(101) Thence N. 47° E., for approx. 47,000' to the most westerly point of land of Breton Island, lat. 29° 27'45" N., long. 89° 12'54" W.

(102) Thence along the southeast shoreline to the most northeasterly point of land, lat. 29° 28'03" N., long. 89° 11'12" W.

(103) Thence N. 58° 05' E. for approx. 9,000' to the most westerly point of land of Gosier Island, lat. 29° 31'12" N., long. 89° 05'45" W.

(104) Thence along the east shore to the most northerly point of land of Gosier Island, lat. 29° 33'42" N., long. 89° 02'45" W.

(105) Thence N. 43° 30' E. for approx. 13,000' to the most easterly point of land of Curlew Islands, lat. 29° 37'54" N., long. 88° 58'48" W.

(106) Thence N. 37° 30' E. for approximately 56,700' to a point of land on the southeast side of Chandeleur Islands lat. 29° 45'12" N., long. 88° 52'06" W.

(107) Thence northerly along the east shoreline of the Chandeleur Islands, going north to the Chandeleur light, lat. 30 degrees 02'52" N., long. 88 degrees 52'18" W., terminating at the Mississippi boundary.

(108) Repealed by Acts 1991, No. 946, §2.

B. All waters of the state shoreward of the line described in Subsection A hereof within which the tide regularly rises and falls or into which salt water shrimp migrate are inside waters. All waters seaward of the line described in Subsection A of this Section are outside waters.

C. For the purpose of determining if a person is shrimping in inside or outside waters, reference shall be made by LORAN C navigational instrument readings or global positioning satellite (GPS) navigational instrument readings for a vessel located on or in proximity to the boundary line between open and closed waters as set forth in Subsection A of this Section.

D. For the purposes of this Section, the department shall utilize LORAN C or GPS navigational instrument readings taken from such equipment located on department vessels or, if the shrimping vessel is equipped with LORAN C or GPS equipment, from the equipment located on the shrimping vessel.

E. Notwithstanding any other provision of law to the contrary, the commission may amend by rule the line of demarcation set by law in Subsection A of this Section in accordance with the Administrative Procedure Act.

Amended by Acts 1956, No. 92, §1; Acts 1958, No. 53, §3; Acts 1962, No. 452, §1; Acts 1971, No. 99, §1; Acts 1972, No. 203, §1; Acts 1977, No. 127, §1; Acts 1986, No. 554, §1; Acts 1987, No. 876, §1, eff. July 20, 1987; Acts 1988, No. 894, §1, eff. July 21, 1988; Acts 1989, No. 607, §1, eff. July 6, 1989; Acts 1990, No. 549, §1, eff. July 19, 1990; Acts 1991, No. 946, §§1 and 2; Acts 1992, No. 568, §1; Acts 1992, No. 641, §1; Acts 1993, No. 241, §1; Acts 1997, No. 446, §1, eff. Jan. 1, 1998; Acts 1999, No. 182, §1; Acts 2004, No. 162, §1; Acts 2014, No. 294, §1.



RS 56:495.1 - Trawling vessels; size of trawls; butterfly nets

§495.1. Trawling vessels; size of trawls; butterfly nets

A.(1) No trawling shall be permitted in inside waters during the closed season. No vessel may pull more than the following trawl rigging in inside waters:

(a) One trawl which shall not exceed fifty feet in length along the corkline and sixty-six feet along the lead line and in addition, one test trawl.

(b) Two trawls which shall not exceed twenty-five feet along the corkline, thirty-three feet along the lead line, and have trawl doors no larger than eight feet in length and forty-three inches in height and, in addition, one test trawl.

(c) Two trawls which shall not exceed twenty-five feet along the corkline, thirty-three feet along the lead line, and have no more than two outer trawl doors no larger than eight feet in length and forty-three inches in height and no more than two inner sled doors, and in addition, one test trawl.

(2) It shall be legal for a vessel in Breton and Chandeleur Sounds to pull no more than one or two trawls, either or both of which cannot exceed sixty-five feet along the corkline and eighty-two feet along the lead line in length, plus one test trawl. The boundary of Breton and Chandeleur Sounds for the use of these trawls shall be as follows: Beginning at the most northerly point on the south side of Taylor Pass, latitude 29 degrees 22 minutes 50.4 seconds N., longitude 89 degrees 20 minutes 3.8 seconds W. which is on the inside-outside shrimp line as described in R.S. 56:495; thence westerly to Deep Water Point, latitude 29 degrees 23 minutes 24.7 seconds N., longitude 89 degrees 22 minutes 49.8 seconds W.; thence westerly to Coquille Point, latitude 29 degrees 23 minutes 18.0 seconds N., longitude 89 degrees 23 minutes 57.7 seconds W.; thence westerly to Raccoon Point, latitude 29 degrees 24 minutes 02.3 seconds N., longitude 89 degrees 28 minutes 05.7 seconds W.; thence northwesterly to California Point, latitude 29 degrees 27 minutes 21.7 seconds N., longitude 89 degrees 31 minutes 19.7 seconds W.; thence northerly to Mozambique Point, latitude 29 degrees 37 minutes 43.4 seconds N., longitude 89 degrees 29 minutes 27.4 seconds W.; thence northeasterly to Grace Point (red light no. 62 on the MRGO), latitude 29 degrees 40 minutes 40.5 seconds N., longitude 89 degrees 23 minutes 08.0 seconds W.; thence northerly to Deadman Point, latitude 29 degrees 44 minutes 23.0 seconds N., longitude 89 degrees 21 minutes 09.0 seconds W.; thence easterly to Point Lydia, latitude 29 degrees 45 minutes 48.0 seconds N., longitude 89 degrees 17 minutes 10.0 seconds W.; thence northerly to Point Comfort, latitude 29 degrees 49 minutes 33.7 seconds N., longitude 89 degrees 14 minutes 42.7 seconds W.; thence northerly to the most easterly point of Mitchell Island, latitude 29 degrees 53 minutes 46.0 seconds N., longitude 89 degrees 12 minutes 22.0 seconds W.; thence northerly to the most easterly point on Martin Island, latitude 29 degrees 57 minutes 29.6 seconds N., longitude 89 degrees 11 minutes 36.6 seconds W.; thence northerly to the most easterly point on Brush Island, latitude 30 degrees 02 minutes 38.6 seconds N., longitude 89 degrees 10 minutes 23.6 seconds W.; thence northerly to Door Point, latitude 30 degrees 03 minutes 46.0 seconds N., longitude 89 degrees 10 minutes 36.0 seconds W.; thence northerly to the most easterly point on Isle Au Pitre, latitude 30 degrees 09 minutes 20.5 seconds N., longitude 89 degrees 11 minutes 15.5 seconds W.; thence north 03 degrees 20 minutes 13 seconds east (grid) a distance of 20001.25 feet (grid) to a point on the Louisiana-Mississippi Lateral Boundary, latitude 30 degrees 12 minutes 37.9056 seconds N., longitude 89 degrees 10 minutes 57.9725 seconds W.; thence south 60 degrees 20 minutes 06 seconds east (grid) along the Louisiana-Mississippi Lateral Boundary a distance of 31555.93 feet (grid), latitude 30 degrees 09 minutes 58.1371 seconds N., longitude 89 degrees 05 minutes 48.9910 seconds W.; thence south 82 degrees 53 minutes 54 seconds east (grid) continuing along the Louisiana-Mississippi Lateral Boundary a distance of 72650.64 feet, latitude 30 degrees 08 minutes 14.6070 seconds N., longitude 88 degrees 52 minutes 10.0766 seconds W.; thence south 0 degrees 03 minutes 38 seconds west (grid) a distance of 32493.40 feet (grid) to the Chandeleur Light, latitude 30 degrees 02 minutes 53.0312 seconds N., longitude 88 degrees 52 minutes 18.4173 seconds W., which is on the inside-outside shrimp line as described in R.S. 56:495; thence southerly along the inside-outside shrimp line as described in R.S. 56:495 to the point of beginning.

(3) "Test trawl", as used in this Section, means a trawl which is not more than sixteen feet along the corkline or twenty feet along the lead line or head rope.

B. Fishing with a butterfly net or skimmer net shall be prohibited in inside waters during the closed season.

C. In outside waters, no vessel shall pull more than four trawls and one test trawl.

D. Violation of the provisions of this Section shall constitute a class four violation.

E.(1) In addition to any and all other penalties, for the first conviction of shrimping during the closed season, the court may revoke or suspend the violator's trawl, skimmer, and butterfly gear licenses for one year from the date of the conviction. During such revocation or suspension, the violator may be present on a vessel harvesting or possessing shrimp or possessing a trawl, skimmer, or butterfly net, only if the vessel is equipped with and employs an operating vessel monitoring system which is accessible to the Department of Wildlife and Fisheries. The court shall sentence the violator to perform forty hours of community service. If a litter abatement community service is available, the hours shall be served in a community service litter abatement program.

(2) For the second conviction of shrimping during the closed season, the court shall revoke or suspend the violator's trawl, skimmer, or butterfly gear licenses for three years from the date of the second conviction. During such revocation or suspension, the violator may be present on a vessel harvesting or possessing shrimp or possessing a trawl, skimmer, or butterfly net, only if the vessel is equipped with and employs an operating vessel monitoring system which is accessible to the Department of Wildlife and Fisheries. In lieu of the mandatory jail requirement found in R.S. 56:34, the court may sentence the offender to perform the corresponding amount of jail days in community service. If a litter abatement community service is available, the hours shall be served in a community service litter abatement program.

(3) For the third and subsequent convictions of shrimping during the closed season, the court shall revoke or suspend the violator's trawl, skimmer, or butterfly gear licenses for ten years from the date of the last conviction. During such revocation or suspension, the violator may be present on a vessel harvesting or possessing shrimp or possessing a trawl, skimmer, or butterfly net, only if the vessel is equipped with and employs an operating vessel monitoring system which is accessible to the Department of Wildlife and Fisheries. In lieu of the mandatory jail requirement found in R.S. 56:34, except for thirty days of the requirement, the court may sentence the offender to perform the corresponding amount of jail days in community service. If a litter abatement community service is available, the hours shall be served in a community service litter abatement program.

F.(1) Notwithstanding any other provision of law to the contrary, in Louisiana offshore territorial waters extending from the Texas state line to the Mississippi state line, each shrimping vessel shall, in addition to one test trawl, only use nets that do not exceed a total maximum per vessel of one hundred thirty feet of corkline and one hundred sixty-five feet of lead line.

(2) In addition to any other penalties provided by law, violation of the provisions of this Subsection shall constitute a class four violation.

(3) The provisions of this Subsection shall supersede and control to the extent of any conflict with any other provision of law.

G. Any person required to be on board a vessel with an approved vessel monitoring system shall comply with all rules and regulations adopted by the department to ensure compliance with vessel monitoring system requirements. The cost of a vessel monitoring system shall be the responsibility of the person required to be on such vessel. The department shall determine approved vessel monitoring systems.

Added by Acts 1962, No. 452, §2. Amended by Acts 1964, No. 490, §1; Acts 1971, No. 179, §1; Acts 1977, No. 549, §§1, 2; Acts 1978, No. 295, §1, eff. July 10, 1978; Acts 1979, No. 291, §1; Acts 1981, No. 837, §3; Acts 1983, No. 600, §1; Acts 1984, No. 692, §1; Acts 1985, No. 657, §1, eff. July 16, 1985; Acts 1986, No. 864, §1; Acts 1986, No. 904, §3; SCR No. 60, 1987; Acts 1988, No. 958, §1, eff. July 27, 1988; Acts 1988, No. 894, §1, eff. July 21, 1988; Acts 1990, No. 250, §1, eff. July 3, 1990; Acts 1991, No. 258, §1; Acts 1991, No. 931, §1; Acts 1995, No. 1140, §1, eff. June 29, 1995; Acts 1997, No. 262, §1, eff. June 17, 1997; Acts 1997, No. 277, §1; Acts 1999, No. 421, §1; Acts 2001, No. 148, §1; Acts 2005, No. 102, §1; Acts 2005, No. 183, §1; Acts 2008, No. 320, §1, eff. Aug. 1, 2008.



RS 56:496 - Residence requirements; exception

§496. Residence requirements; exception

Any persons, firm or association operating a shrimp processing plant in this state may take salt water shrimp from the waters of this state and process them.

Any restrictions affecting non-resident persons from taking or processing salt water shrimp does not apply to the citizens of any state which grant equal privileges or licenses to the citizens of this state and which said states have entered into the Gulf States Marine Fisheries Compact under 1950 R.S. 46:41 etc.

Amended by Acts 1952, No. 627, §1.



RS 56:497 - Saltwater shrimp seasons; bait shrimp

§497. Saltwater shrimp seasons; bait shrimp

A.(1) No person shall take, have in possession, sell, or offer for sale any saltwater shrimp taken from state waters except in open seasons.

(2) The open seasons for all or part of the state waters shall be fixed by the commission. The commission, through the secretary, shall close the season based on biological and technical data. In addition, notwithstanding the provisions of R.S. 56:499, when opening a special shrimp season or extending a regular shrimp season, the commission shall have the authority for the duration of that season or extension to increase the minimum mesh size provided in R.S. 56:499 for any trawl, skimmer net, or butterfly net.

(3) The commission shall have the authority to open or close outside waters by zone each year as it deems appropriate upon inspection of and based upon technical and biological data which indicates that marketable shrimp, in sufficient quantities, are available for harvest.

(4) The commission shall conduct a public hearing prior to determining whether or not to open or close a regular or special season. The commission shall give at least three days notice prior to the hearing on the decision to open or close a regular shrimp season and at least three days notice prior to the hearing on the decision to open or close a special season. Notice shall consist of a news release to the news media. The notice shall set forth the agenda and the date, time, and place for each hearing. At the public hearing, the commission shall adopt written reasons for its decision and such reasons shall specify the biological and technical data on which the decision is based and the market standard by which the data is evaluated. Such decision shall not be effective until at least seventy-two hours after the decision is made.

(5) The closing of outside waters to shrimping shall not be construed as prohibiting or otherwise affecting the trawling for finfish or underutilized species as defined in R.S. 56:8.

(6) The commission shall also have the right to set special shrimp seasons for all or part of the state waters. Opening of the seasons shall be based upon the best biological and technical data presented to the commission which indicates that marketable shrimp, in sufficient quantities, are available for harvest.

(7) The commission shall fix no less than two open seasons each calendar year for all inside waters by zone, based upon biological and technical data which indicates that marketable shrimp, in sufficient quantities, are available for harvest.

(8) No open season date shall begin on a Sunday.

(9) The commission may delegate to the secretary the powers, duties, and authority provided by this Section.

B.(1) Saltwater shrimp legally taken and processed within the state may be bought and sold at any time. Saltwater shrimp in their fresh state legally taken during the open seasons in state waters may be possessed for five days following the last day of each open season.

(2) Bait shrimp may be taken in state waters during the closed seasons, but only in cast nets; dip nets with a diameter not to exceed three feet operated only by hand without any mechanical device or pulley whatsoever; bait traps; and bait seines in compliance with R.S. 56:323 and 500(B). No shrimp may be taken in state waters during closed seasons with the use of a butterfly net, paupier, skimmer net, trawl, night trawl, or beam trawl except as set forth in this Subpart.

C.(1) The Louisiana Wildlife and Fisheries Commission is authorized to adopt rules and regulations under the Administrative Procedure Act to provide for an annual special bait dealers permit and to allow the taking of live bait shrimp and live croaker by qualified permit holders during the closed shrimp season. The fee for such permit shall be one hundred ten dollars per year. All revenues received through the sale of such permits shall be used for the administration of the bait dealer program.

(2) Violations of the bait shrimp regulations shall constitute a class four violation. In addition, the permittee shall forfeit the permit and any bond posted for the permit and shall be ineligible for a bait shrimp permit for one year from the date of conviction.

D. Violation of any of the provisions of this Section shall constitute a class four violation.

Amended by Acts 1954, No. 348, §1; Acts 1958, No. 53, §4; Acts 1962, No. 452, §3; Acts 1964, No. 490, §1; Acts 1966, No. 54, §1; Acts 1968, Ex.Sess., No. 53, §1; Acts 1969, No. 60, §1; Acts 1970, No. 504, §1; Acts 1974, No. 490, §1; Acts 1976, No. 238, §1; Acts 1984, No. 300, §1; Acts 1984, No. 692, §1; Acts 1984, No. 120, §1; Acts 1986, No. 570, §1; Acts 1987, No. 576, §1; H.C.R. No. 136, 1987 R.S.; Acts 1988, No. 893, §1, eff. July 21, 1988; Acts 1989, No. 510, §1; Acts 1992, No. 528, §1, eff. June 29, 1992; Acts 1995, No. 1080, §1; Acts 1997, No. 277, §1; Acts 1997, No. 871, §1, eff. May 15, 1998; Acts 1999, No. 185, §1; Acts 2001, No. 83, §1, eff. May 24, 2001; Acts 2004, No. 162, §1; Acts 2009, No. 115, §1; Acts 2012, No. 83, §1.



RS 56:497.1 - Trawl, skimmer, or butterfly gear license eligibility

§497.1. Trawl, skimmer, or butterfly gear license eligibility

A. Any person convicted of commercial or recreational shrimping during the closed season twice within a five-year period shall not be eligible to hold a trawl, skimmer, or butterfly gear license for a period of three years from the date of the second conviction.

B. Any person convicted of commercial or recreational shrimping during the closed season three or more times during a five-year period shall not be eligible to hold a trawl, skimmer, or butterfly gear license for a period of ten years from the date of the third or subsequent conviction.

C. Any person who is ineligible to hold a trawl, skimmer, or butterfly net gear license pursuant to the provisions of this Section is prohibited from engaging in commercial or recreational shrimping or being aboard a vessel harvesting or possessing shrimp or possessing a trawl, skimmer, or butterfly net gear unless the vessel is equipped with and employs an approved operating vessel monitoring system which is accessible to the Department of Wildlife and Fisheries. A violation of this provision shall constitute a class four violation.

Acts 2005, No. 102, §1.



RS 56:498 - Size limit

§498. Size limit

A. During the spring open season defined in R.S. 56:497(A), there shall be no limitation as to count on any saltwater shrimp taken or held in possession.

B.(1) Except as otherwise provided in this Section, the possession count on saltwater white shrimp for each cargo lot shall average no more than one hundred whole specimens to the pound. This possession count shall be determined by counting the number of shrimp contained in two random separate three-pound samples taken from each cargo lot of shrimp. The first sample shall be taken and counted by an agent of the Department of Wildlife and Fisheries and the second sample shall be taken and counted by the fisherman. The average number of specimens from the combination of these two samples shall be used to determine the count per pound. A "cargo lot" as used herein shall mean a container, basket, box, chest, bin, hole, or storage compartment in which shrimp are kept for transport. However, during the time period from October fifteenth through the third Monday in December, there shall be no possession count on saltwater white shrimp taken or possessed. Such count shall apply to the taking or possession of such shrimp aboard a vessel, except for shrimp that are documented as having been legally taken in other states or countries and imported into this state.

(2) When more than fifty percent by weight of the saltwater shrimp taken or possessed is sea bobs or brown shrimp, then the maximum allowable amount of undersized white shrimp taken or possessed shall not exceed ten percent by weight of the total saltwater shrimp taken or possessed.

C. The restriction as to count provided in R.S. 56:498(B)(1) shall not apply to "sea bobs" (Xiphopeneus Kroyeri), also called "six barbes".

D. There shall be no size limit on bait shrimp taken in the manner prescribed in R.S. 56:497(B).

Amended by Acts 1950, No. 544, §1; Acts 1958, No. 53, §5; Acts 1962, No. 452, §4; Acts 1984, No. 586, §1; Acts 1989, No. 85, §1, eff. June 16, 1989; Acts 1989, No. 489, §1, eff. July 1, 1989; Acts 1991, No. 946, §1; Acts 1992, No. 619, §1, eff. July 2, 1992; Acts 1993, No. 443, §1, eff. June 9, 1993.



RS 56:499 - Trawls, butterfly, and skimmer nets, and cast nets; size of mesh; length; diameter of butterfly and skimmer nets extensions; prohibited devices

§499. Trawls, butterfly, and skimmer nets, and cast nets; size of mesh; length; diameter of butterfly and skimmer nets extensions; prohibited devices

A. Saltwater shrimp may be taken by means of trawls, butterfly nets, skimmer nets, or cast nets and by no other means except as provided in R.S. 56:497(B) and R.S. 56:571.

B.(1) No person shall take saltwater shrimp with any trawl, skimmer net, or butterfly net with a mesh size less than five-eighths of an inch square or one and one-fourth of an inch stretched. No trawl, skimmer net, or butterfly net may be used in closed waters.

(2) No person shall use a double butterfly net having an individual net frame more than twelve feet measured horizontally or vertically, whichever distance is greater, each or a single stationary butterfly net having an individual net frame greater than twenty-two feet measured horizontally or vertically, whichever distance is greater, except that persons on a vessel may use a double butterfly net having individual net frames of not more than sixteen feet measured horizontally or twelve feet measured vertically, each. A butterfly net may be mounted no more than twenty-four inches from the side of the vessel. Operation of butterfly nets shall in no way impede or restrict normal navigation.

(3) No person shall use a double skimmer net with an opening measuring more than seventy-two feet in circumference for each net and a lead line greater than thirty-three feet. No person shall tie individual skimmer nets together to exceed the specifications contained in this Paragraph or use any trawl in conjunction with a butterfly or skimmer. No person shall use a double skimmer net where the horizontal net frame extends more than twenty feet from the gunwale of the vessel. Operation of skimmer nets shall in no way impede or restrict normal navigation.

(4) Notwithstanding the provisions of Paragraph (1) of this Subsection to the contrary, no person shall take saltwater shrimp with a trawl, skimmer net, or butterfly net with a mesh size of less than five-eighths of an inch square or one and one-fourth of an inch stretched in inside waters during the fall inshore shrimp season, except in that portion of the state's inside waters from the Atchafalaya River west to the western shore of Vermilion Bay and Southwest Pass at Marsh Island, mesh size no less than three-quarters of an inch square or one and one-half of an inch stretched may be used in inside waters during the fall inshore shrimp season.

C. No person shall use sweeper devices, leads, extensions, wings, or other attachments in conjunction with or attached to butterfly nets.

D.(1)(a) No person may operate a stationary shrimp net within one thousand feet upstream from another stationary shrimp net that is attached or moored to a wharf or platform that has been permitted by the United States Army Corps of Engineers.

(b) However, if two permitted wharves or platforms are located within one thousand feet of each other, the owner of the upstream wharf or platform may attach a stationary shrimp net thereto if any one of the following applies:

(i) His permit from the corps of engineers was issued prior to the effective date of this Section.

(ii) His permit from the corps of engineers was issued prior to the permit for the downstream wharf or platform.

(iii) The owner of the downstream wharf or platform does not operate a stationary shrimp net.

(2) For purposes of this Subsection, stationary shrimp net means any net for taking shrimp, including a butterfly or skimmer net, that is attached to the water bottom, bank, or a fixed structure.

(3) A violation of this Subsection shall be a class one violation.

Acts 1985, No. 908, §1; Acts 1986, No. 904, §2; Acts 1989, No. 490, §1; Acts 1991, No. 931, §1; Acts 1993, No. 69, §1; Acts 1993, No. 263, §1, eff. Jan. 1, 1995; Acts 1997, No. 919, §1; Acts 2001, No. 87, §1; Acts 2003, No. 269, §1; Acts 2004, No. 879, §1; Acts 2014, No. 14, §1.



RS 56:499.1 - Use of trawls in certain areas around Calcasieu Lake; use and identification of butterfly nets in certain sections of East and West Passes of the Calcasieu River, Grand Bayou, and Oyster Bayou

§499.1. Use of trawls in certain areas around Calcasieu Lake; use and identification of butterfly nets in certain sections of East and West Passes of the Calcasieu River, Grand Bayou, and Oyster Bayou

A.(1) No person shall use a trawl for the taking of shrimp at night in the Cameron Parish sections of Calcasieu Lake, the Black Bayou System, Grand Bayou, and Little Burton's Ditch.

(2) No person shall use a skimmer net in Calcasieu Lake from one half hour after sunset until one half hour before sunrise; however, skimmer nets may be used during open season to take shrimp during the day and at night in all areas of Cameron Parish west of the western shore of Calcasieu Lake.

B.(1) Butterfly nets may be used for the taking of shrimp in Calcasieu Lake, Calcasieu River, Grand Bayou, and Calcasieu Ship Channel, all within Cameron Parish only, in the daytime and in the nighttime, during open season.

(2) All butterfly nets located in East and West Passes of the Calcasieu River in Grand Bayou, and in Oyster Bayou, all within Cameron Parish only, shall be tagged with a tag listing the fisherman's name, address, and butterfly net license number. This tag shall be attached to the net, frame, or any other structure or part directly attached to the net or frame in such a manner that it is above the water at all times. This tag shall be of readable size, easily visible, and with letters at least three inches high and of appropriate width.

(3) When a butterfly net located in West or East Pass of the Calcasieu River, in Oyster Bayou, or in Grand Bayou, all within Cameron Parish, is not being fished, all of the following shall apply:

(a) Any object to which the net is attached or mounted solely for purposes of fishing, including but not limited to any unmanned boat or vessel, floating platform, pontoon, or barge, shall be moved from the waterway and relocated adjacent to the shoreline in a manner which shall not present an obstruction or hazard to navigation.

(b) Any anchor or weight used to secure in the waterway the net or any object to which it is attached or mounted solely for purposes of fishing, including but not limited to any unmanned boat or vessel, floating platform, pontoon, or barge, shall be removed from the waterbottom.

(c) Any rope, line, chain, or other device used to connect to the shoreline the net and any object to which it is attached or mounted solely for purposes of fishing, including but not limited to any unmanned boat or vessel, floating platform, pontoon, or barge, shall be prohibited. However, the prohibition expressed herein shall not apply when such rope, line, chain, or other device is being used to secure, when not in use, such net and any object to which it is attached or mounted adjacent to the shoreline in a manner which shall not present an obstruction or hazard to navigation.

(4) Any butterfly net, whether or not it is being fished, that is not marked for identification so that the person owning or responsible for such net can be identified shall be considered contraband. Any agent finding the contraband butterfly net shall immediately seize and take it into custody and may obtain from a judge of any court in the parish where the butterfly net was found, an ex parte order forfeiting the contraband and ordering its destruction. An agent of the Department of Wildlife and Fisheries or authorized employee who seizes items as provided in this Paragraph is immune from liability and from suit for a seizure and destruction of a butterfly net.

C. Violation of the provisions of this Section constitutes a class two violation.

Added by Acts 1954, No. 251, §1. Amended by Acts 1966, No. 190, §1; Acts 1981, No. 837, §3; Acts 1985, No. 918, §1; Acts 1985, No. 872, §1; Acts 1986, No. 397, §1, eff. July 2, 1986; Acts 1986, No. 1077, §1, eff. July 17, 1986; Acts 2007, No. 296, §1; Acts 2009, No. 360, §1, eff. July 6, 2009.



RS 56:499.2 - Butterfly and bottom nets; Lake Pontchartrain and Intracoastal Waterway

§499.2. Butterfly and bottom nets; Lake Pontchartrain and Intracoastal Waterway

A. Notwithstanding the provisions of R.S. 56:801(15) to the contrary, in that area of Lake Pontchartrain south and east of the Interstate Highway 10 Bridge, south and eastward to include the waters of Lake St. Catherine and its passes, the Rigolets, Unknown Pass, and Chef Menteur Pass and south and eastward to Lake Borgne and that portion of the Mississippi River Gulf outlet and the Intracoastal Waterway from the Industrial Canal eastward to Lake Borgne, shrimp may be taken with butterfly nets and bottom nets. However, in Chef Menteur Pass, in the Rigolets and in those portions of Lake Pontchartrain and Lake Borgne which are within two miles of the Rigolets or Chef Menteur Pass, a butterfly net or bottom net may be used to take shrimp only when suspended from a fishing boat or vessel which is motor-propelled and underway.

B. No butterfly net or bottom net may be suspended from a piling, float, barge, raft, bridge, or shore installation in the Rigolets or Chef Menteur Pass or in those portions of Lake Pontchartrain or Lake Borgne which are within two miles of the Rigolets or the Chef Menteur Pass. However, in the Chef Menteur Pass a properly licensed single butterfly net measuring not more than twenty-two feet by twenty-two feet may be suspended from a wharf which has been approved by the U.S. Corps of Engineers and which is attached to privately owned or leased immovable property or to a structure that is not attached to privately owned or leased property if the owner has possessed a permit for such structure from the United States Corps of Engineers prior to 1988, provided that the owner or leaseholder is present on the immovable property or permitted structure at all times that the net is in the water.

Added by Acts 1972, No. 558, §2; Acts 1987, No. 517, §1; Acts 1988, No. 620, §1; Acts 1990, No. 581, §1.



RS 56:499.3 - Butterfly and bottom nets; Oyster Bayou

§499.3. Butterfly and bottom nets; Oyster Bayou

A. In the body of water known as Oyster Bayou, located between Atchafalaya Bay and Terrebonne Bay, and extending one thousand feet outside of the points where Oyster Bayou connects with Fourleague Bay and the Gulf of Mexico, butterfly nets and bottom nets may be used to take shrimp only when suspended from a fishing boat or vessel which is motor propelled and underway.

B. Any anchor or weight used to secure in the waterway the net or any object to which it is attached or mounted, including but not limited to any unmanned boat or vessel, floating platform, pontoon, or barge, shall be prohibited.

C. Any rope, line, chain, or other device used to connect to the shoreline the net and any object to which it is attached or mounted, including but not limited to any unmanned boat or vessel, floating platform, pontoon, or barge shall be prohibited.

Acts 1993, No. 768, §1; Acts 2003, No. 189, §1.



RS 56:499.4 - Night shrimping; inside waters; Vermilion Bay; East and West Cote Blanche Bays; Atchafalaya Bay; exceptions; prohibition

§499.4. Night shrimping; inside waters; Vermilion Bay; East and West Cote Blanche Bays; Atchafalaya Bay; exceptions; prohibition

No person shall take shrimp at night, from one-half hour after official sunset until one-half hour before official sunrise, from the inside waters of Vermilion Bay, West Cote Blanche Bay, East Cote Blanche Bay, and Atchafalaya Bay, from the western shore of Vermilion Bay to the western shore of the Atchafalaya River and the Atchafalaya River Ship Channel out to Eugene Island, as described by the inside-outside line in R.S. 56:495, except that night shrimping shall be allowed in the waters of Southwest Pass at Marsh Island south of a line drawn from the following points: the most southeastward point of Southwest Pass at 29 degrees 36 minutes 47 seconds north latitude, 92 degrees 00 minutes 32 seconds west longitude east southeast to the Green Light Channel Marker Number 21 at 29 degrees 36 minutes 44 seconds north latitude, 92 degrees 00 minutes 21 seconds west longitude; thence northeast to a point located at 29 degrees 37 minutes 34 seconds north latitude, 91 degrees 59 minutes 36 seconds west longitude; thence southeast to the western shore of Big Charles Bayou at 29 degrees 36 minutes 43 seconds north latitude, 91 degrees 59 minutes 17 seconds west longitude.

Acts 1995, No. 509, §1, eff. June 18, 1995; Acts 2008, No. 16, §1.



RS 56:500 - Recreational possession limit; gear

§500. Recreational possession limit; gear

A.(1) A recreational fisherman may, in open waters in open season, with a valid recreational gear license for a trawl issued as provided for in R.S. 56:302.3(B)(5)(a), use a trawl not to exceed sixteen feet and may take no more than an aggregate of one hundred pounds of shrimp per day to each boat, regardless of the number of persons thereon, provided the shrimp taken are used for bait or for the fisherman's own consumption and are not sold, traded, or otherwise permitted to enter into commerce.

(2) A recreational fisherman may, in open waters in open season, with a valid recreational gear license for a trawl issued as provided for in R.S. 56:302.3(B)(5)(b), use a trawl not to exceed twenty-five feet and may take no more than an aggregate of two hundred fifty pounds of shrimp per day to each boat, regardless of the number of persons thereon, provided the shrimp taken are used for bait or for the fisherman's own consumption and are not sold, traded, or otherwise permitted to enter into commerce.

B. A recreational fisherman may use a castnet not to exceed eight feet six inches in radius; a bait seine with a maximum mesh size not to exceed one-quarter inch mesh bar, one-half inch mesh stretched, and thirty feet in length; or a dip net not to exceed three feet in diameter to take saltwater shrimp. A recreational fisherman shall, at any time, take no more than fifty pounds of saltwater shrimp during closed season nor shall he take more than one hundred pounds of saltwater shrimp during open season, in the aggregate, per day, for each boat or land vehicle, regardless of the number of persons thereon, provided that the saltwater shrimp taken are used for bait or for the fisherman's own consumption and are not sold, traded, or otherwise permitted to enter into commerce.

Amended by Acts 1952, No. 627, §1; Acts 1958, No. 53, §7, emerg. eff. June 24, 1958; Acts 1979, No. 284, §1; Acts 1981, No. 492, §1; Acts 1981, No. 837, §3. H.C.R. No. 19, 1983 R.S.; Acts 1984, No. 693, §1; Acts 1984, No. 295, §1, §2, eff. July 1, 1984; Acts 1984, No. 230, §1, eff. June 29, 1984; Acts 1984, No. 299, §1; Acts 1984, No. 628, §1; H.C.R. No. 37, 1984 R.S.; Acts 1986, No. 904, §3; Acts 1987, No. 570, §1, eff. July 9, 1987; Acts 1987, No. 570, §2, eff. May 1, 1988; Acts 1991, No. 871, §1; Acts 1992, No. 54, §1; Acts 1993, No. 81, §1; Acts 1999, No. 181, §1; Acts 2003, No. 323, §1; Acts 2004, No. 161, §1.

NOTE: SEE ACTS 1986, NO. 904, §5.



RS 56:501 - Commercial taking of freshwater shrimp

§501. Commercial taking of freshwater shrimp

A. A properly licensed commercial fisherman may take freshwater shrimp in accordance with this Section.

B.(1) Freshwater shrimp may be taken in the Mississippi River and Intracoastal Waterway and only within one and one-half miles of the boat ramp adjacent to the Port Allen locks in either stream.

(2) A person shrimping pursuant to this Subsection shall use a wire net with a one-quarter inch bar and a maximum length of six feet. The net shall be marked with a one gallon jug painted international orange and displaying the words "Freshwater Shrimp" in black letters. In addition to a commercial fishing license, a fisherman fishing pursuant to this Subsection shall possess a freshwater shrimp net license issued pursuant to R.S. 56:305(B)(17).

(3) Only freshwater shrimp may be taken; all other species shall be immediately returned to the waters from which they were taken. A commercial fisherman shall not possess any other fish while fishing pursuant to this Subsection.

C. The Wildlife and Fisheries Commission may adopt rules and regulations authorizing the commercial taking of freshwater shrimp in areas in addition to those specified in Subsection B of this Section. Such rules and regulations shall specify the gear that may be used, licenses that are required in such areas, and any restrictions on the possession of other species of fish.

D. Freshwater shrimp may be taken from January first through December thirty-first; however, the Wildlife and Fisheries Commission may adopt rules and regulations modifying season times and dates based on biological or technical data.

E. A violation of any provision of this Section or a rule adopted pursuant thereto constitutes a class two violation.

Acts 2004, No. 126, §1, eff. Nov. 15, 2004.



RS 56:502 - Manifest of cargo of vessel carrying shrimp

§502. Manifest of cargo of vessel carrying shrimp

All vessels transporting shrimp shall keep in writing a manifest of their cargo, a copy of which shall be filed on each trip with the dealer or processor to which delivery is made and a copy sent to the department. The manifest and records are open to inspection by the department. Statements giving the date, quantity, point of origin of each lot, and from whom purchased and to whom delivered shall be sent to the department on forms furnished for the purpose not later than the tenth of the month following date of delivery.

Acts 1984, No. 230, §1, eff. June 29, 1984; Acts 1991, No. 294, §1.



RS 56:503 - Repealed by Acts 1986, No. 904, 4.

§503. Repealed by Acts 1986, No. 904, §4.



RS 56:504 - Repealed by Acts 1986, No. 904, 4.

§504. Repealed by Acts 1986, No. 904, §4.



RS 56:505 - Repealed by Acts 2002, No. 75, 2, eff. July 1, 2002.

§505. Repealed by Acts 2002, No. 75, §2, eff. July 1, 2002.



RS 56:506 - Excise tax; default in payment; penalty

§506. Excise tax; default in payment; penalty

A.(1) There is levied an excise tax on all saltwater shrimp taken from the waters of this state and on all shrimp imported into this state of fifteen cents per barrel of two hundred ten pounds or two hundred ten pounds equivalence.

(2) Saltwater shrimp taken from the waters of the state and whose heads are removed prior to delivery at a Louisiana landing will be computed at one hundred twenty-five pounds per barrel. Shrimp imported into this state whose heads are removed will be computed at one hundred twenty-five pounds per barrel. Shrimp imported into this state that are peeled will be computed at seventy-five pounds per barrel.

(3) For the purposes of the excise tax, all shrimp caught or transported by a vessel the operator of which possesses a valid Louisiana commercial fisherman's license pursuant to Part VI of this Chapter are deemed to have been taken in the waters of Louisiana. Out-of-state shipments shall comply with the provisions of R.S. 56:307.7 and shall be taxed as provided in this Section.

B. The excise tax on shrimp taken from the waters of the state is to be computed when in the fresh state, the excise tax on shrimp imported or brought in from out of state shall be computed based on the form such shrimp is imported, whether fresh, fresh frozen, packaged or containerized, and as delivered to the first wholesale/retail dealer in Louisiana and shall be paid by him; provided that wholesale/retail dealers operating boats as producers shall pay as required of the first wholesale/retail dealer. Excise tax on shrimp imported in the state brought to a cold storage facility shall be paid by the resident or nonresident wholesale/retail seafood dealer storing, brokering, or distributing such shrimp. Wholesale/retail dealers as first purchaser shall pay the tax on or before the tenth of the following month. A statement of the quantity of shrimp fished, purchased, imported, and/or received shall be made by certification on monthly report forms furnished by the department and shall accompany each payment.

C. No resident wholesale/retail dealer or nonresident wholesale/retail dealer required under this Subpart to pay the excise tax, or any other person who in any way deals in buying, selling, importing, or handling saltwater shrimp, shall violate any provision of this Subpart. Violation of the provisions of this Section constitutes a class three violation.

D. A barrel of shrimp or any part thereof on which this tax has been paid shall not again be taxable. The monthly official report and pertinent records of the department shall be prima facie evidence of the payment or nonpayment of excise taxes.

E. Shrimp excise taxes shall be payable to the department on or before the tenth day of the month following the date of sale. Upon failure to pay excise taxes when due, a penalty of ten percent per month, not exceeding thirty percent in the aggregate, calculated upon the excise tax due, shall be levied and collected by the department in addition to the tax due. If there is a delinquency in the filing of reports and in the payment of taxes due as required above, demand for payment shall be made by the department as soon thereafter as possible, coupled with the warning that the license of the delinquent shall be revoked unless report is made and taxes paid. After demand for payment and warning, the department may seize any shrimp or parts of products thereof in the possession of a person liable for taxes and penalties due and sell them for payment of the tax and penalties. Any surplus from the proceeds of sale, after deducting all costs and charges, taxes, and penalties due, shall be paid to the owner of the shrimp or parts or products thereof seized. At any time after demand for payment and warning the license of any person who fails to make monthly reports and to pay excise taxes due shall be revoked by the department and shall so remain until all reports are made and all taxes due are paid with accrued penalties. Any person who refuses or fails to pay the excise taxes due or to make monthly reports as aforesaid, and whose license has been revoked, is hereby prohibited from buying and selling or otherwise engaging in the disposition of shrimp or parts or products thereof and other seafoods under the jurisdiction of this department.

F. The provisions of this Section shall apply to a nonresident wholesale/retail dealer whenever he buys saltwater shrimp directly from any fisherman in this state for out-of-state shipment and no excise taxes have been paid on these shipments and when a resident or nonresident wholesale/retail dealer buys or stores imported shrimp in this state.

G. The Louisiana Wildlife and Fisheries Commission is hereby authorized to adopt rules and regulations for the effective enforcement, protection, and administering of the shrimp excise tax, including regulations to prevent the commingling or false representation of foreign imported shrimp as domestically produced shrimp. The Louisiana Seafood Advisory Board may submit recommendations to the Louisiana Wildlife and Fisheries Commission relative to the effective enforcement, protection, and administering of the shrimp excise tax. Violations of any commission rule or regulation adopted by the commission pursuant to this Section shall be a class four violation.

H. All revenues received by the department pursuant to the shrimp excise tax shall be deposited into the Conservation Fund and used in amounts appropriated by the legislature exclusively by the enforcement division and its operations.

Acts 2002, No. 75, §1, eff. July 1, 2002.



RS 56:506.1 - Fee for promotion and protection of wild-caught shrimp

§506.1. Fee for promotion and protection of wild-caught shrimp

For license years 2005 and 2006, any wholesale/retail seafood dealer who is required to pay excise tax on shrimp pursuant to R.S. 56:506 shall also pay an annual fee of one hundred fifty dollars for residents and six hundred dollars for nonresidents. Any wholesale/retail seafood dealer who bought, sold, acquired, handled, or purchased in excess of two hundred fifty thousand pounds of shrimp equivalent to head on weight during the previous license year shall pay an additional annual fee of one thousand dollars. Fees paid pursuant to this Section shall be indicated on the original valid wholesale/retail seafood dealers license. Any person who fails to comply with the provisions of this Section shall be guilty of a class three violation.

Acts 2004, No. 904, §1, eff. July 12, 2004.

NOTE: See Acts 2004, No. 904, §3, relative to termination.



RS 56:507 - Penalty for violation of Subpart

§507. Penalty for violation of Subpart

A. Anyone who violates a Section of this Subpart for which no penalty has been given has committed a class three violation.

B. In addition to all other penalties provided by law, an agent shall seize any shrimp or parts or products thereof in the possession of a person violating the laws of this Subpart by taking shrimp in closed season. Any such seized shrimp shall be forfeited and subject to immediate disposition in accordance with rules and regulations adopted by the commission pursuant to the disposition of seized and forfeited perishables.

Amended by Acts 1950, No. 544, §1; Acts 1958, No. 53, §9; Acts 1981, No. 837, §3; Acts 1988, No. 959, §1.



RS 56:508 - To 513 Repealed by Acts 1985, No. 876, 4, eff. July 23, 1985.

§508. §§508 to 513 Repealed by Acts 1985, No. 876, §4, eff. July 23, 1985.



RS 56:514 - To 521 Repealed by Acts 1958, No. 53, 14, eff. June 24, 1958

§514. §§514 to 521 Repealed by Acts 1958, No. 53, §14, eff. June 24, 1958



RS 56:522 - Repealed by Acts 1985, No. 876, 4, eff. July 23, 1985.

§522. §§522, 523 Repealed by Acts 1985, No. 876, §4, eff. July 23, 1985.



RS 56:524 - Repealed by Acts 1958, No. 53, 14, eff. June 24, 1958

§524. §§524, 525 Repealed by Acts 1958, No. 53, §14, eff. June 24, 1958



RS 56:526 - Repealed by Acts 1985, No. 876, 4, eff. July 23, 1985.

§526. Repealed by Acts 1985, No. 876, §4, eff. July 23, 1985.



RS 56:551 - Harvest and sale of crabs

SUBPART F. LICENSE FEES FOR NON-RESIDENT COMMERCIAL

FISHERMEN AND FISHING BOATS

§551. Harvest and sale of crabs

A. Harvest and sale of crabs produced in private artificial earthen reservoirs may be carried out at the time desired by the grower, and with seines or tackle selected by the owner. Commercial fish farm producers shall be entitled to transport, without restriction, on the public roads and highways of this state any and all equipment, except any electric fish shocking devices, necessary for the harvest of domesticated fish produced in privately owned waters.

B. The fish farmer may harvest and sell any species of crab or other crustacea that has been grown or stored in his private artificial reservoirs with prior approval of the Louisiana Wildlife and Fisheries Commission and under the regulation established by the Commission.

C. The provisions of this section shall not apply to the Parish of Orleans.

Added by Acts 1970, No. 309, §§1, 2. Amended by Acts 1981, No. 838, §1.



RS 56:552 - Repealed by Acts 1952, No. 627, 2

§552. §§552, 553 Repealed by Acts 1952, No. 627, §2



RS 56:554 - Repealed by Acts 1986, No. 904, 4.

§554. Repealed by Acts 1986, No. 904, §4.



RS 56:555 - Repealed by Acts 1985, No. 876, 4, eff. July 23, 1985.

§555. §§555, 556 Repealed by Acts 1985, No. 876, §4, eff. July 23, 1985.



RS 56:557 - Disposition of moneys received

§557. Disposition of moneys received

All moneys collected under the provisions of this Sub-part from fines paid for violation of the provisions of this Sub-part shall be remitted to the department not later than the tenth of the month following collection and shall be deposited by the department in the state treasury to the credit of the department's fund.



RS 56:558 - Enforcement of penalties by civil proceedings

§558. Enforcement of penalties by civil proceedings

All penalties provided in this Sub-part shall be enforced against corporations by civil proceedings instituted by the proper enforcement officers of this state.



RS 56:559 - Repealed by Acts 1985, No. 876, 4, eff. July 23, 1985.

§559. §§559, 560 Repealed by Acts 1985, No. 876, §4, eff. July 23, 1985.



RS 56:561 - Repealed by Acts 1986, No. 904, 4.

§561. Repealed by Acts 1986, No. 904, §4.



RS 56:571 - Underutilized species, policy and purpose; permits; fees; rules and regulations

SUBPART G. SEA FOOD INDUSTRIES

§571. Underutilized species, policy and purpose; permits; fees; rules and regulations

A. Recognizing the value of the seafood industry to the economy of the state of Louisiana, recognizing that the seafood industry employs hundreds of Louisiana citizens, thereby decreasing unemployment and the burden unemployment places on the state fisc, and further recognizing that the commercial fishing industry is in danger of collapsing as an industry due to escalating fuel prices, governmental regulations which have increased competition for limited state resources from non-Louisiana residents, and from rising costs of labor, fishing gear, and supplies, it is the policy and purpose of this Subpart to provide every method of encouragement and assistance to the commercial fishermen of the state of Louisiana, to protect a culture and heritage that is unique to Louisiana, to prevent unemployment of Louisiana citizens, to assure adequate food for Louisiana citizens, and to provide for economic stability in those areas of Louisiana so dependent on the seafood industry. To that end, the state shall foster and encourage its seafood industries.

B. The secretary of the department may issue permits to persons who are interested in the development of new fisheries designed to harvest underutilized species and to persons who are interested in the development of new gear and equipment to harvest fish and other aquatic species inside all fresh water and all salt water areas of the state. Permits issued pursuant to this Subsection shall be limited in duration to one year and shall be subject to monitoring, review, and suspension or revocation for cause by the secretary.

C. The secretary shall promulgate rules and regulations according to the Louisiana Administrative Procedure Act as set forth in Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950, to be submitted to and approved by the respective legislative standing committees on natural resources and shall assess reasonable administrative fees for the issuance of permits and tags for equipment and gear.

D. Violation of any of the provisions of this Section constitutes a class three violation.

Amended by Acts 1978, No. 331, §1; Acts 1980, No. 834, §1; Acts 1981, No. 478, §1; Acts 1983, No. 712, §1; Acts 1992, No. 528, §1, eff. June 29, 1992.



RS 56:572 - Legality of contracts

§572. Legality of contracts

To the end that the seafood industries of this state may prosper and may not be destroyed, no contract or agreement which is designed or intended to promote the advancement and welfare of such industries shall be held to be illegal as a contract, conspiracy, or combination in restraint of trade nor shall the parties to the contract or agreement be penalized or enjoined as trusts, monopolies, conspirators, or combinations in restraint of trade, if the contract or agreement has been approved in writing by the secretary.

Amended by Acts 1981, No. 736, §1.



RS 56:573 - Approval of contracts

§573. Approval of contracts

The secretary may examine contracts and agreements relative to seafood and the products thereof and to the seafood industry submitted to him and approve in writing such contracts as in his opinion will promote the advancement and welfare of the seafood industries of the state.

Amended by Acts 1981, No. 736, §1.



RS 56:574 - Repealed by Acts 1992, No. 984, 18.

§574. Repealed by Acts 1992, No. 984, §18.



RS 56:575 - Rules, applications

§575. Rules, applications

The secretary of the Department of Wildlife and Fisheries shall promulgate rules and regulations, in accordance with the Administrative Procedure Act, which shall provide for a formula to determine the amount which each owner of a commercial fishing vessel shall receive to compensate for the increased costs of vessel fuel. Said formula shall take into consideration the amount of the fund for each fiscal year, the number of commercial vessels licensed by the department, the size of the vessel, the number of crew members employed on each vessel, and the average yearly catch per vessel. The regulations shall provide for the procedures to be used for application to the fund for assistance and the method of disbursement from the fund. These rules and regulations shall be subject to approval by the Senate Committee on Natural Resources and the House Committee on Natural Resources and Environment.

Added by Acts 1980, No. 834, §2; Acts 2008, No. 580, §7.



RS 56:576 - Disbursements

§576. Disbursements

Disbursements from the fund shall be made once each fiscal year as provided by rules of the department. The department shall set a date which shall be at the end of the primary fishing season as the cut off date for determination of compensation from the fund for each vessel. No compensation shall be paid to a person who is not a Louisiana resident.

Added by Acts 1980, No. 834, §2.



RS 56:577 - Other powers and duties

§577. Other powers and duties

The secretary of the Department of Wildlife and Fisheries shall have the power to perform any and all acts, and to prescribe, issue, make, amend, and rescind such orders, rules, and regulations as are deemed necessary and proper to carry out the purposes of this Sub-Part, and which are not otherwise provided for herein.

Added by Acts 1980, No. 834, §2.



RS 56:578.1 - Purposes

SUBPART G-1. LOUISIANA SEAFOOD PROMOTION AND

MARKETING BOARD

§578.1. Purposes

A. Recognizing that the commercial fishing industry in Louisiana has reached an ebb economically, creating an environment which has or could place, not only commercial fishermen, but also wholesale and retail dealers in dire economic straits, which situation could have an extreme economic impact on the state economy as a whole if nothing is done to alleviate the situation, and recognizing that there exist barriers and impediments to the economic well-being of the commercial fishery industry in Louisiana and recognizing that among these barriers and impediments, the virtual void in this state of any cohesive, coordinated and comprehensive seafood promotion and marketing effort and stratagem has a significant negative impact on the seafood industry, the Legislature of Louisiana does hereby establish the Louisiana Seafood Promotion and Marketing Board in an effort to aid the industry in two vital aspects--product promotion and marketing development.

B. The purpose of this Subpart, then, is to enhance the public image of commercial fishery products, thereby promoting the consumption of these products and, further, to assist the seafood industry, including commercial fishermen and wholesale and retail dealers, in market development so as to better utilize existing markets and to aid in the establishment of new marketing channels. Attention to the promotion and marketing of non-traditional and underutilized species of seafood would be inherent in the purpose of the council established herein.

Added by Acts 1981, No. 890, §1; Acts 2013, No. 228, §2, eff. July 1, 2013.



RS 56:578.2 - Louisiana Seafood Promotion and Marketing Board; creation and organization

§578.2. Louisiana Seafood Promotion and Marketing Board; creation and organization

A.(1) There is hereby created in the Department of Culture, Recreation and Tourism the Louisiana Seafood Promotion and Marketing Board. The agency shall have its domicile in Baton Rouge and shall be governed by a board of trustees composed of fourteen members, thirteen members appointed by the lieutenant governor from persons engaged in the commercial seafood, crawfish and alligator industry in Louisiana and the fourteenth member to be the secretary of the Department of Culture, Recreation and Tourism or his designated representative, who shall serve as an ex officio nonvoting member.

(2) The appointed members shall be chosen as follows:

(a) One shall be appointed from a list of three names submitted by members from Louisiana of the American Shrimp Processors Association.

(b) One shall be appointed from a list of three names submitted by the Louisiana Oyster Dealers and Growers Association.

(c) One shall be appointed from a list of three names submitted by the Louisiana crawfish industry. The appointment shall rotate between a farmer, a harvester, and a processor.

(d) One shall be appointed from a list of three names submitted by the Louisiana Oyster Task Force.

(e) One shall be appointed from a list of three names submitted by the Louisiana Retailers Association and shall be a seafood buyer.

(3) Of the remaining eight members to be appointed:

(a) One member shall be appointed from a list of three names submitted by the Louisiana Shrimp Association.

(b) One member shall represent the commercial saltwater finfish industry. The appointment shall rotate between a harvester and a processor.

(c) One member shall be appointed from a list of three names submitted by the Louisiana Restaurant Association.

(d) One member shall be a seafood processor.

(e) One member shall be appointed from a list of three names submitted by the Crab Task Force.

(f) One member shall represent the wild catfish industry. The appointment shall rotate between a farmer, a harvester, and a processor.

(g) One member shall be a marketing specialist.

(h) One member shall represent the alligator industry. The appointment shall rotate between a farmer, a harvester, and a processor.

(4) The names of each of the thirteen members appointed by the lieutenant governor shall be submitted to the Senate for confirmation.

B. At its first regular meeting in the third quarter of each state fiscal year, the board shall elect for a one year term a chairman and vice chairman, who shall also be the chairman-elect, and a secretary-treasurer, whose duties shall be those customarily exercised by such officers or specifically designated by the board. No member shall be elected as an officer until such member has served at least one year on the board. No member elected chairman shall serve consecutive terms and no member may serve as chairman more than two terms. No chairman shall serve as vice chairman in the term following his term as chairman. The board may establish rules and regulations for its own governance and the administration of the affairs of the board. The board may disqualify any appointed member for cause, including excessive absences from board meetings. A vacancy occurring on the board for any reason shall be filled in the same manner as the original appointment was made. However, members appointed to fill the vacancies shall serve only for the unexpired term of their predecessors.

C. The presence of eight members of the board shall constitute a quorum for the transaction of all business and the carrying out of duties of the board. Each member shall take and subscribe to the oath of office prescribed for state officers. The members of the board shall serve without compensation; however, the members may receive the same reimbursement for travel expenses for attending meetings as is allowed for state employee travel.

D.(1) The board shall maintain a record of its proceedings, and all matters requiring a vote of the board shall be recorded in the minutes in sufficient detail to determine whether subsequent action thereon is in compliance with the board's directives.

(2) At the end of each state fiscal year, the board shall submit to the House Committee on Commerce and the Senate Committee on Commerce, Consumer Protection, and International Affairs a report that describes the accomplishments and contributions of the board toward achieving the mission of promoting Louisiana seafood, and shall include in such report the budget of the board for that fiscal year and for the following fiscal year. The annual management and programmatic analysis report submitted to the legislature in accordance with R.S. 36:8 shall satisfy this requirement.

E. The lieutenant governor may appoint an executive director from a list of nominees submitted by the board. The executive director shall serve at the pleasure of the lieutenant governor and shall receive such salary fixed by the lieutenant governor. The executive director shall serve as the executive and administrative staff of the board and shall discharge all operational, maintenance, administrative, and executive functions of the board, subject to the control, jurisdiction, and supervision of the secretary of the Department of Culture, Recreation and Tourism. The executive director may employ such other personnel for the board as he deems necessary and appropriate, including an assistant director who may be in the unclassified service, subject to approval by the secretary of the Department of Culture, Recreation and Tourism.

F.(1) The terms of all members serving on the board shall expire at midnight on December 31, 2012. Appointments for terms beginning on January 1, 2013, shall be made as follows:

(a) The terms of the members appointed pursuant to Subparagraphs (A)(2)(a) and (b), and (A)(3)(b) and (h) of this Section shall be for three years.

(b) The terms of the members appointed pursuant to Subparagraphs (A)(2)(c), (A)(3)(e),(f), and (g) of this Section shall be for one year.

(c) The term of the members appointed pursuant to Subparagraphs (A)(2)(d) and (e) and (A)(3)(a),(c), and (d) of this Section shall be for two years.

(2) At the end of each term set forth in Paragraph (1) of this Subsection, the members appointed thereafter shall serve a term of four years.

(3) At the first regularly scheduled meeting of the board after January 1, 2013, the board shall adopt rules and bylaws which shall be submitted no later than thirty days after their adoption to the House Committee on Commerce and the Senate Committee on Commerce, Consumer Protection, and International Affairs for approval by the committees. The rules and bylaws shall not go into effect until the committees approve of such rules and bylaws.

Added by Acts 1981, No. 890, §1. Amended by Acts 1982, No. 378, §1, eff. July 20, 1982; Acts 1986, No. 120, §2; Acts 1989, No. 498, §1; Acts 1992, No. 162, §1; Acts 1999, No. 753, §1; Acts 2008, No. 272, §1; Acts 2009, No. 131, §1; Acts 2012, No. 852, §1; Acts 2013, No. 228, §2, eff. July 1, 2013.



RS 56:578.3 - Powers, duties, and functions

§578.3. Powers, duties, and functions

The board shall have the following powers, duties, and functions:

(1) To adopt a seal and alter the same at its pleasure.

(2) To sue and be sued in its own name.

(3) To identify marketing problems, obstacles, and significant issues.

(4) To establish a marketing policy and goals and objectives therefor.

(5) To develop markets and marketing strategies for the development of new and expanded markets for Louisiana seafood.

(6) To give special emphasis to market promotion and development for underutilized species of Louisiana seafood.

(7) To educate the Louisiana fishing industry and Louisiana government officials regarding potential markets for Louisiana seafood and regarding investment and tax incentives available to industries under other existing Louisiana law and fisheries development programs available under federal law.

(8) To perform any acts deemed necessary and proper to carry out the duties and responsibilities imposed upon the board by the provisions of this Subpart.

(9) To consider and to recommend to the legislature a mechanism whereby the Louisiana Seafood Promotion and Marketing Board shall be funded, including rules and regulations pertinent thereto.

(10) To adopt rules and regulations necessary to carry out the purposes of the board.

Added by Acts 1981, No. 890, §1; Acts 2013, No. 228, §2, eff. July 1, 2013.



RS 56:578.4 - Advertising, contracts, and sales offices

§578.4. Advertising, contracts, and sales offices

The board, with the approval of the Department of Culture, Recreation and Tourism, shall plan and conduct a campaign for advertising, publicizing, and promoting the increased consumption of Louisiana seafood, and may contract for any advertising, publicity, and sales promotion services. The board, with the approval of the Department of Culture, Recreation and Tourism, is further empowered to take any other action which it deems necessary to promote and to improve the well-being of the commercial seafood industry. The secretary is hereby authorized and empowered to carry out any and all contracts entered into by the board.

Added by Acts 1981, No. 890, §1; Acts 2013, No. 228, §2, eff. July 1, 2013.



RS 56:578.5 - Repealed by Acts 2013, No. 228, §3, eff. July 1, 2013.

§578.5. Repealed by Acts 2013, No. 228, §3, eff. July 1, 2013.



RS 56:578.6 - Repealed by Acts 2013, No. 228, §3, eff. July 1, 2013.

§578.6. Repealed by Acts 2013, No. 228, §3, eff. July 1, 2013.



RS 56:578.7 - Appropriations; warrants; records

§578.7. Appropriations; warrants; records

Funds made available by the legislature from the Seafood Promotion and Marketing Fund as provided in R.S. 56:10 or from any other source shall be used solely for the programs and purposes provided for in this Subpart. The Department of Culture, Recreation and Tourism shall maintain records of the sources of money received and the purpose therefor, as well as the person or persons to whom money is paid and the purpose therefor. Vouchers or receipts shall be kept for all money paid out. Money appropriated or otherwise made available to the department for authorized purposes shall be withdrawn from the treasury on warrant of the secretary of the department.

Added by Acts 1981, No. 890, §1. Acts 1984, No. 230, §1, eff. June 29, 1984; Acts 2013, No. 228, §2, eff. July 1, 2013.



RS 56:578.8 - Repealed by Acts 2013, No. 228, §3, eff. July 1, 2013.

§578.8. Repealed by Acts 2013, No. 228, §3, eff. July 1, 2013.



RS 56:578.9 - Approval of regulations

§578.9. Approval of regulations

Any regulations promulgated as provided herein shall be submitted to and approved by the House Committee on Commerce and the Senate Committee on Commerce, Consumer Protection, and International Affairs.

Added by Acts 1981, No. 890, §1; Acts 2013, No. 228, §2, eff. July 1, 2013.



RS 56:578.10 - Seafood packaging regulations

§578.10. Seafood packaging regulations

The secretary of the Department of Wildlife and Fisheries is authorized to adopt rules and regulations in accordance with the Administrative Procedure Act establishing standards for the packaging of seafood in Louisiana for wholesale or retail sale. Those standards may govern the quality, contents, and weight of all seafood packaged in this state. The Louisiana Seafood Promotion and Marketing Board may make recommendations to the secretary for standards for the packaging of seafood. For purposes of this Section, retail sale shall not include food service establishments which only serve food prepared for on premises or off premises consumption as defined by R.S. 40:5.5(E).

Acts 1986, No. 1016, §1; Acts 2003, No. 1026, §1.



RS 56:578.11 - Labeling of catfish packaging; possession and exchange of certain catfish prohibited; penalties

§578.11. Labeling of catfish packaging; possession and exchange of certain catfish prohibited; penalties

A. No person shall possess, sell, purchase, trade, barter, or exchange or attempt to sell, purchase, trade, or exchange any catfish or catfish product unless such catfish or catfish product is labeled to indicate that the fish is farm-raised or naturally produced (wild). When catfish fillets are possessed for retail sale, labeling as required by this Subsection shall be easily visible.

B.(1) No person shall possess, sell, purchase, trade, barter, or exchange or attempt to sell, purchase, barter, or exchange any species of fish as catfish or catfish product unless that catfish is within the family of Ictaluridae, Ariidae, or Loricariidae.

(2) Fish within the family Pangasiidae shall not be possessed, sold, purchased, bartered, traded, or exchanged as catfish or a catfish product.

C. Violation of this Section shall be a class four violation.

D. As used in this Section, "farm-raised" means produced using the aquacultural procedure whereby catfish are propagated, maintained, reared, and harvested within artificial reservoirs, tanks, cages, impoundments, or other controlled environments, so as to prevent, at all times, the ingress or egress of animal and plant life from public waters including natural streams or lakes. "Farm-raised" shall not include the production and harvesting of catfish in cages or other enclosures located in natural streams or rivers.

Acts 1991, No. 514, §1, eff. Jan. 1, 1992; Acts 2001, No. 761, §1, eff. Sept. 1, 2001; Acts 2003, No. 1026, §1.



RS 56:578.12 - Repealed by Acts 2013, No. 228, §3, eff. July 1, 2013.

§578.12. Repealed by Acts 2013, No. 228, §3, eff. July 1, 2013.



RS 56:578.13 - Labeling of "crawfish"

§578.13. Labeling of "crawfish"

A. No product labeled "crawfish" may be sold in Louisiana unless it consists of, or is derived from, the red swamp crawfish (Procambarus clarkii), the white river crawfish (Procambarus zonangulus), or Louisiana pond-raised crawfish.

B. Any violation of the labeling requirements shall subject the distributor or packager to the penalties provided in R.S. 56:578.10(B).

Acts 2001, No. 200, §1.



RS 56:578.14 - Imported crawfish or shrimp; notice to patrons; penalties

§578.14. Imported crawfish or shrimp; notice to patrons; penalties

A. No owner or manager of a restaurant that sells imported crawfish or shrimp shall misrepresent to the public, either verbally, on a menu, or on signs displayed on the premises, that the crawfish or shrimp is domestic.

B. The district attorney of the district in which the restaurant is located shall have jurisdiction over violations committed under this Section. The penalties for violations of this Section are as follows:

(1) Any owner or manager of a restaurant who is guilty of a violation of this Section shall, upon a first offense, be fined fifty dollars.

(2) Any owner or manager of a restaurant who is guilty of a violation of this Section shall, upon a second offense, be fined two hundred fifty dollars.

(3) Any owner or manager of a restaurant who is guilty of a violation of this Section shall, upon a third or subsequent offense, be fined five hundred dollars.

Acts 2008, No. 264, §1.



RS 56:578.15 - Louisiana Wild Seafood Certification Program

§578.15. Louisiana Wild Seafood Certification Program

A. The secretary of the Department of Wildlife and Fisheries is authorized to establish a quality certification program for Louisiana wild fish, as defined in R.S. 56:8, and for Louisiana wild seafood products, including wild-caught shrimp, which are taken, harvested, or landed in Louisiana. The program shall be established through the promulgation and adoption of certification standards in accordance with the Administrative Procedure Act. Such standards may include but are not limited to harvest requirements, post-harvest refrigeration requirements, quality standards, handling practices, traceability, branding and branding registrations, recording requirements, compliance standards, and packaging regulations. The secretary may develop and regulate certification protocols, programs, and establish regulatory authority in cooperation with the Louisiana Department of Agriculture and Forestry, Louisiana Louisiana Department of Health, Louisiana State University, and any other state or federal agency deemed appropriate.

B. All seafood product intended to be marketed as Louisiana Wild Seafood certified must meet all criteria and requirements as set out in the department's rules and regulations. Any product sold or attempted to be sold under the auspices of the Louisiana Wild Seafood Certification Program which is in violation of the rules and regulations shall be immediately removed from the market and the disposition of such product shall be delineated in the rules and regulations adopted to establish the program.

C. Any fisherman or seafood dealer who wishes to participate in the Louisiana Wild Seafood Certification Program shall apply to the department to be issued a participation permit by the department. This permit may be suspended or revoked by the department for violation of the provisions of the program. Any holder of such permit who harvests or markets Louisiana wild fish or wild seafood products in accordance with the requirements of the Louisiana Wild Seafood Certification Program shall be authorized to market said product under the auspices of the Louisiana Wild Seafood Certification Program.

Acts 2010, No. 294, §1.



RS 56:579.1 - Permitting of mariculture in the coastal zone; policy and purpose; permits; rules and regulations; fees

SUBPART G-2. MARICULTURE INDUSTRY

§579.1. Permitting of mariculture in the coastal zone; policy and purpose; permits; rules and regulations; fees

A. Recognizing the value to the economy of the state of Louisiana of developing a mariculture industry in the coastal zone, and recognizing that a mariculture industry has the potential of employing thousands of Louisiana citizens, thereby decreasing unemployment and the burden that unemployment places on the state fisc, and recognizing that mariculture is compatible with the state's policy for managing and enhancing the renewable resources of the coastal zone, and recognizing that mariculture is compatible with the social and cultural heritage of the coastal area, and that mariculture will provide economic incentive for landowners to undertake management programs that will prevent erosion and deterioration of the invaluable coastal wetlands, it is the policy and purpose of the legislature to provide every method of encouragement and assistance to the wetland owner of the state of Louisiana, to protect the culture and heritage that is unique to Louisiana, to prevent unemployment of Louisiana citizens, to assure adequate food for Louisiana citizens, and to provide for economic stability for those areas of Louisiana so dependent upon the seafood industry. Without mariculture Louisiana citizens may realize the continuing decline in the quantity and quality of the fisheries resources and related economic consequences of this decline. To that end, the Legislature of Louisiana shall foster and encourage the implementation of maricultural practices within duly authorized and permitted projects within the coastal zone of the state of Louisiana.

B. Notwithstanding any other provision of law to the contrary, including but not limited to R.S. 56:8 (Domesticated fish), the secretary of the Department of Wildlife and Fisheries is authorized to issue permits for maricultural projects within the coastal zone for the development of a mariculture industry inclusive of all phases of the industry. The department shall have the authority to and may exempt permittees from statutory limitations as to the kind, number, or size of fish which may be harvested or taken, or as to the method of harvesting or taking fish, or seasons or other limitations, restrictions, prohibitions, or regulations governing the management and harvesting or taking of fish, including hatchery breeding, spawning, transportation, implantation, propagation, growout, and harvesting of domesticated fish and other aquatic species when produced under permitted rules and regulations. The secretary shall not issue any permit for the mariculture of any harmful species of fish.

C.(1) Permits shall be issued only for areas within the coastal zone on privately owned property and water bottoms, and then only to the landowner or his duly authorized designee. If a mariculture project requires a coastal use permit from the Department of Natural Resources, no mariculture permit shall be issued until the coastal use permit is obtained.

(2) Permits shall be issued for the life of the project if the requirements of this Subpart are maintained throughout the project.

(3) Applications for permits shall be accepted at any time if the applicant meets the requirements of this Subpart.

(4) No permit shall be issued for a project located offshore in state waters unless the applicant demonstrates that the project has either been reviewed by marine biologists from Louisiana State University and Agricultural and Mechanical College, the marine fisheries division of the Department of Wildlife and Fisheries, and the Louisiana Universities Marine Consortium for Research and Education or that such biologists participated in the development of the project. No reviewer shall have legal or commercial ties to any corporation or person applying for the permit, nor shall any reviewer be involved in any research grant or exercise that would directly benefit from the results of the review.

(5) The permit fee for each mariculture permit shall be one thousand dollars.

D. Applications for permits shall include a plan specifying the total acreage necessary and the method for containment of the fisheries, and procedures for planting, protecting, and harvesting of the fish which shall insure the complete separation of domestic stock from wild stock.

E. The secretary shall use the following guidelines for permitting the mariculture projects:

(1) All fisheries utilized in the project shall be purchased from a legal source, and all necessary documentation pertaining to those transactions shall be maintained.

(2) All facilities shall be available for inspection by the department during normal business hours upon notification by the department prior to inspection. However, the enforcement division may inspect at any time without prior notice.

(3) Detailed records shall be maintained and furnished to the department upon request. The records shall include the following items:

(a) The number of fish or other species bought and sold.

(b) The rate and type of food utilized.

(c) The observed or recorded growth.

(d) The mortality observed.

(e) The average depth of water, current, salinity, and temperature.

However, information which would disclose knowledge gained through experimentation that enhances the yield of production may be withheld.

F. The Department of Wildlife and Fisheries shall monitor the stocking, growth, and harvest of any fish.

G. All data obtained from the monitoring of projects and all documents related thereto shall be public and the Department of Wildlife and Fisheries shall make an annual report to the committees on natural resources of the House and Senate on the progress and effectiveness of the projects.

H. Nothing contained herein shall be interpreted to require activities by Department of Wildlife and Fisheries personnel which will impede the efficient operation of the enterprise.

I. The secretary shall charge an annual fee of one thousand dollars for each permit issued under the provisions of this Section.

J. If work to implement the provisions of this Section has not begun within two years from the date of issuance of a permit authorized herein, that permit shall automatically terminate two years from the date of issuance.

K. Repealed by Acts 1995, No. 383, §2, eff. June 16, 1995.

L. Violation of any of the provisions of this Section constitutes a class three violation.

Acts 1987, No. 305, §1, eff. July 5, 1987; Acts 1988, No. 995, §1; Acts 1988, No. 993, §1; Acts 1992, No. 528, §1, eff. June 29, 1992; Acts 1995, No. 383, §§1, 2, eff. June 16, 1995; Acts 2008, No. 280, §1.

NOTE: See Acts 1988, No. 993, §3, and 995, §3.

NOTE: See Acts 1990, No. 299, §§1 and 2. Extension of time to operate under certain permits.



RS 56:579.2 - Harvest of mariculture fish; authority to harvest during closure of fishing

§579.2. Harvest of mariculture fish; authority to harvest during closure of fishing

The closure of fishing pursuant to any authority of this Title of any species of fish shall not prohibit the harvesting and sale of such fish that are raised pursuant to any mariculture permit or license authorized by this Title.

Acts 1988, No. 848, §1.



RS 56:580.1 - LOUISIANA RECREATIONAL FISHING

SUBPART G-3. LOUISIANA RECREATIONAL FISHING

DEVELOPMENT BOARD

§580.1. Repealed by Acts 2001, No. 1137, §1.



RS 56:580.2 - Repealed by Acts 2001, No. 1137, 1.

§580.2. Repealed by Acts 2001, No. 1137, §1.



RS 56:580.3 - Repealed by Acts 2001, No. 1137, 1.

§580.3. Repealed by Acts 2001, No. 1137, §1.



RS 56:580.4 - Repealed by Acts 2001, No. 1137, 1.

§580.4. Repealed by Acts 2001, No. 1137, §1.



RS 56:580.5 - Repealed by Acts 2001, No. 1137, 1.

§580.5. Repealed by Acts 2001, No. 1137, §1.



RS 56:580.6 - Repealed by Acts 2001, No. 1137, 1.

§580.6. Repealed by Acts 2001, No. 1137, §1.



RS 56:581 - Expropriation of lands

SUBPART H. FISH HATCHERIES

§581. Expropriation of lands

The secretary shall build, operate, and maintain fish hatcheries in the state. He may expropriate, in the manner, form, and method provided by law in ordinary cases of expropriation, any lands necessary for public use as a hatchery lying adjacent to any property belonging to the department or to the state in the possession of the department.

Amended by Acts 1974, No. 717, §1; Acts 1981, No. 736, §1.



RS 56:582 - Distribution of fish

§582. Distribution of fish

The secretary shall distribute the fish from the state hatcheries to all sections of the state where the waters are found suited to the habits of the various species. Distribution shall be made under rules and regulations provided by the secretary.

Amended by Acts 1974, No. 717, §1; Acts 1981, No. 736, §1.



RS 56:583 - Federal fish hatchery

§583. Federal fish hatchery

The United States Secretary of the Interior, and the director of the United States Fish and Wildlife Service and his duly authorized agents, may conduct fish hatching and all operations connected therewith in Louisiana in connection with a federal fish hatchery to be located in the state as authorized by the congress of the United States, in any manner and at any time considered by them to be necessary and proper, after consultation with the commission.

Amended by Acts 1974, No. 717, §1.



RS 56:611 - Establishment authorized

SUBPART I. BIOLOGIC STATION

§611. Establishment authorized

A biologic station for the investigation of problems affecting the fish and fisheries of Louisiana is created and shall be located on the Gulf coast of this state.



RS 56:612 - Control of station; rules and regulations; donations; acquisition of property

§612. Control of station; rules and regulations; donations; acquisition of property

The department shall control the station and may:

(1) Adopt all necessary rules and regulations for its government and management.

(2) Accept donations of money or property for the benefit and use of the station, including funds appropriated by the state, and disburse these for necessary expenses.

(3) Acquire lands necessary for the extension or improvement of the station.

(4) Fish unmolested in any of the waters of state with dredging apparatus, seines, nets, trawls, beam trawls (butterfly nets or wingnets), and all other instruments and apparatus for the sole purpose of obtaining the materials needed in the prosecution of the purposes and necessary investigations in the direction of the scientific objects for which this station is established.

The secretary shall, in general, have all power and authority necessary to carry out the purposes and objects of this Subpart, namely, investigating the flora and fauna of the Gulf of Mexico and the waters adjacent thereto.

Amended by Acts 1974, No. 717, §1; Acts 1981, No. 736, §1.



RS 56:613 - Location; cooperation with federal agencies

§613. Location; cooperation with federal agencies

The secretary shall provide for cooperation with the United States Fish and Wildlife Service, in connection with the investigations of the station, and offer its facilities, under proper regulations, to special investigation and students in the biologic sciences. He shall publish the results of any investigations that may be of value in the development of the biologic resources of the state.

Amended by Acts 1974, No. 717, §1; Acts 1981, No. 736, §1.



RS 56:631 - Funds dedicated

SUBPART J. DEDICATION OF REVENUES

§631. Funds dedicated

In order to enforce properly the conservation laws and rules and regulations of the commission with respect to the operation and development of wildlife management areas, wildlife refuges, public shooting grounds or outdoor recreation areas, all revenue derived from trapping leases or the sale of furs or mineral leases or exploitation in any way of the mineral resources of any such lands under the jurisdiction of the commission are dedicated to the commission, to be used for the protection, maintenance, operation, and development of such areas or for the acquisition of other such areas.

Amended by Acts 1974, No. 717, §1.



RS 56:632 - Powers and duties

SUBPART K. REPTILES AND AMPHIBIANS

§632. Powers and duties

A. The secretary shall have the authority to prohibit the commercial harvest or importation of any species of reptile or amphibian, provided that such a decision is based on accurate biological data or other technical information that indicated such species would interfere with the state's natural ecosystem.

B. The commission shall have the authority to set seasons, establish harvest restrictions, and adopt other rules and regulations that it deems necessary to manage Louisiana's reptile and amphibian resources.

Acts 1992, No. 256, §1, eff. July 1, 1993; Acts 2010, No. 855, §1; Acts 2013, No. 184, §14(A).



RS 56:632.1 - Definitions; applicability

§632.1. Definitions; applicability

For purposes of this Subpart, the following words and phrases have the meaning ascribed to them in this Section, unless the context clearly indicates a different meaning:

(1) "Amphibian" means any vertebrate in the class Amphibia, including but not limited to frogs, toads, and salamanders.

(2) "Native reptiles and amphibians" means any species or subspecies of reptile or amphibian indigenous to the state of Louisiana or any alien species or subspecies of reptile or amphibian that has been introduced and established in Louisiana.

(3) "Reptile" means any vertebrate in the class Reptilia, except the alligator, including but not limited to turtles, lizards, and snakes.

Acts 1992, No. 256, §1, eff. July 1, 1993; Acts 1995, No. 604, §1.



RS 56:632.2 - Limitations of law

§632.2. Limitations of law

The provisions in this Subpart shall not supersede or limit the provisions in R.S. 3:2358.1 et seq., applicable to the regulation of pet turtles; farm raised turtles are excluded regardless of age.

Acts 1992, No. 256, §1, eff. July 1, 1993.



RS 56:632.3 - Licenses

§632.3. Licenses

A. All persons engaged in the collection of native reptiles and amphibians for noncommercial purposes must possess one of the following licenses:

(1) A resident must possess a basic recreational fishing license.

(2) A nonresident must possess a basic nonresident fishing license.

B. A violation of this Section is a class one violation.

Acts 1992, No. 256, §1, eff. July 1, 1993; Acts 1995, No. 604, §1.



RS 56:632.4 - Reptile and amphibian collector's license; scientific collector's permit

§632.4. Reptile and amphibian collector's license; scientific collector's permit

A. All persons engaged in the sale of native reptiles and amphibians collected in Louisiana must possess one of the following licenses:

(1) A resident must possess a resident collector's license at a cost of twenty-five dollars.

(2) A nonresident must possess a nonresident collector's license at a cost of two hundred dollars.

(3) Residents under sixteen years of age shall be required to possess a collector's license at a cost of ten dollars.

B. Persons engaged in legitimate herpetological research may request from the secretary a scientific collector's permit. No fee shall be charged for such a permit. No specimens obtained under this permit may be sold.

C. A violation of this Section is a class three violation.

Acts 1992, No. 256, §1, eff. July 1, 1993; Acts 1995, No. 604, §1.



RS 56:632.5 - Reptile and amphibian wholesale/retail dealer's license; nonresident three-day license

§632.5. Reptile and amphibian wholesale/retail dealer's license; nonresident three-day license

A. Any person buying, acquiring, or handling, from any person, by any means whatsoever, or for propagation for sale, any live species of native reptile or amphibian, except farm raised aquatic chelonians, or any live species of poisonous snake or constrictor, as delineated in R.S. 56:632.5.1, in Louisiana, from within or outside the state, for sale, or resale, whether on a commission basis or otherwise, is a wholesale/retail reptile amphibian dealer and shall possess a reptile and amphibian wholesale/retail dealer's license at a cost of one hundred five dollars for a resident and four hundred five dollars for a nonresident.

B. All persons selling native, captive-reared reptiles or amphibians, regardless of the number of generations removed from the wild, shall be required to possess a reptile and amphibian wholesale/retail dealer's license.

C. Individual employees of reptile and amphibian wholesale/retail dealers are not required to obtain a reptile and amphibian wholesale/retail dealer's license when transacting the business of the reptile and amphibian wholesale/retail dealer on the premises of the place of business, but any employee or person buying, acquiring, handling, or selling reptiles or amphibians as a wholesale/retail dealer or for a wholesale/retail dealer at any place other than on the premises of the place of business, must obtain a reptile and amphibian wholesale/retail dealer's license.

D. The provisions of this Section shall not apply to a person transporting reptiles and amphibians under the privilege of a Louisiana reptile and amphibian wholesale/retail dealer's license when that person buys reptiles and amphibians for or on behalf of the reptile and amphibian wholesale/retail dealer to whom such transport license was issued and only transports such reptiles and amphibians to that wholesale/retail dealer.

E. In lieu of the regular nonresident wholesale/retail dealer's license, nonresidents may purchase a three-day reptile and amphibian wholesale/retail dealer's license for a fee of seventy-five dollars. The three-day license shall be valid only for three consecutive days.

F. A violation of this Section is a class three violation.

Acts 1992, No. 256, §1, eff. July 1, 1993; Acts 1995, No. 604, §1; Acts 2007, No. 81, §1; Acts 2010, No. 855, §1.



RS 56:632.5.1 - Constrictors and poisonous snakes

§632.5.1. Constrictors and poisonous snakes

A. The importation or private possession of constrictor snakes in excess of eight feet long, including but not limited to the following species: Apodora papuana (Papuan python), Liasis olivacea, (Olive python), Morelia spilota (Carpet or Diamond python), Morelia kinghorni (Scrub python), Morelia amethystine (Amethystine python), Python natalensis (Southern African python), Python sebae (African Rock python), Python molurus (Indian or Burmese python), Python reticulatus (Reticulate python), any species of the genus Boa (Boa constrictors), and any species of the genus Eunectes (Anacondas), obtained in any manner, shall be only by permit issued by the Department of Wildlife and Fisheries except for animals kept by animal sanctuaries, zoos, aquariums, wildlife research centers, scientific organizations, and medical research facilities as defined in the Animal Welfare Act as found in the United States Code Title 7, Chapter 54, 2132(e).

B. The importation or private possession of venomous snakes, including any species under current taxonomic standing recognized to belong to the Families Viperidae (Pitvipers and Vipers), Elapidae (Cobras and Mambas), Hydrophiidae (Sea Snakes), Atractaspididae (Mole Vipers), as well as the genera Dispholidus, Thelotornis, and Rhabdophis of the Family Colubridae obtained in any manner, shall be only by permit issued by the Department of Wildlife and Fisheries except for animals kept by animal sanctuaries, zoos, aquariums, wildlife research centers, scientific organizations, and medical research facilities as defined in the Animal Welfare Act as found in the United States Code Title 7, Chapter 54, 2132(e).

C. The Louisiana Wildlife and Fisheries Commission is authorized to adopt rules and regulations for the harvest, possession, sale, handling, housing, or importation for species of constrictors and poisonous snakes.

D. Violation of the provisions of this Section or rules adopted pursuant thereto shall constitute a class three violation as provided for in R.S. 56:33.

Acts 2010, No. 855, §1.



RS 56:632.6 - Methods of collection

§632.6. Methods of collection

A. The use of gasoline, chemicals, or other volatile substances to flush reptiles and amphibians from natural hiding places, nests, or dens is prohibited.

B. The destruction of natural habitats is prohibited. All logs, rocks, and other natural objects may be turned over or moved, but they must be replaced in their original position upon completion of the collector's inspection.

C. Any trap or other device designed to capture reptiles or amphibians, which remains in the field unattended, must bear a tag with the name, address, and license number of the collector. All such devices must be checked every twenty-four hours or they must be rendered unworkable during periods of nonuse.

D. A violation of this Section is a class one violation.

Acts 1992, No. 256, §1, eff. July 1, 1993.



RS 56:632.7 - License fee dedication

§632.7. License fee dedication

All funds derived from the sale of reptile and amphibian collector's licenses and reptile and amphibian wholesale/retail dealer's licenses shall be placed in the Conservation Fund in accordance with R.S. 56:10.

Acts 1992, No. 256, §1, eff. July 1, 1993; Acts 2010, No. 855, §1.



RS 56:632.8 - Repealed by Acts 2013, No. 184, §14(B).

§632.8. Repealed by Acts 2013, No. 184, §14(B).



RS 56:632.9 - Transporter; license required; license fee; prohibitions; number of licenses; transferability; records; common carriers

§632.9. Transporter; license required; license fee; prohibitions; number of licenses; transferability; records; common carriers

A. Operators and drivers of any form of commercial transport, except common carriers, who are in the act of loading, unloading, or transporting reptiles or amphibians shall have in their possession at least one of the following licenses:

(1) A reptile and amphibian collector's license.

(2) A reptile and amphibian wholesale/retail dealer's license.

(3) A reptile and amphibian transport license.

B.(1) The cost of a reptile and amphibian transport license is thirty dollars per vehicle for a resident and one hundred twenty dollars per vehicle for a nonresident and can be purchased only by a person holding a valid Louisiana reptile and amphibian collector's license or valid Louisiana reptile and amphibian wholesale/retail dealer's license.

(2) The reptile and amphibian transport license shall be in the name of and bear the license number of the purchaser and shall state "Reptile and Amphibian Transport License".

(3) The reptile and amphibian transport license may be applied for in the same manner and is valid for the same one-year period as that of the purchaser's license.

C.(1) A person transporting reptiles or amphibians under privilege of a transport license is prohibited from buying or selling, by any means whatsoever, any species of reptile or amphibian.

(2) The provisions of this Section shall not apply to a person transporting reptiles or amphibians under the privilege of a Louisiana reptile and amphibian transport license purchased in connection with a Louisiana reptile and amphibian wholesale/retail dealer's license when that person buys reptiles or amphibians for or on behalf of the reptile and amphibian wholesale/retail dealer to whom such transport license was issued and only transports such reptiles or amphibians to that reptile and amphibian wholesale/retail dealer.

D. A validly licensed reptile and amphibian collector or reptile and amphibian wholesale/retail dealer may purchase any number of reptile and amphibian transport licenses.

E. Transport licenses are freely transferable between vehicles, but the reptile and amphibian licensee remains responsible for all activities taking place under authority of that license.

F. Common carriers are exempted from the license provisions of this Section, but are required to comply with other provisions of this Section.

G. Shipments containing reptiles or amphibians shall be plainly marked and the tags or certificates shall show the names of the consignor and the consignee, with an itemized statement of each kind contained therein. Bills of lading issued by a common carrier for such shipments shall state the number of packages that contain reptiles or amphibians. Shipments of reptiles or amphibians of any species ordinarily used for human consumption made to points outside the state, other than by common carrier, shall be registered by the owner or his agent at some port of exit established by the commission and shall be inspected.

H. Information, data, and statistics obtained by the department pursuant to this Section shall be used for the equitable and efficient administration and enforcement of the laws pertaining to the reptile or amphibian resources of the state and for conservation and management purposes.

I. The department shall draft regulations prescribing procedures to preserve the confidentiality of all reptile or amphibian dependent data, information or statistics submitted or collected pursuant to the provisions of this Subpart, for approval by the Wildlife and Fisheries Commission and promulgation in accordance with the Administrative Procedure Act.

J. Violation of any provision of this Section constitutes a class two violation.

Acts 1995, No. 604, §1.



RS 56:633 - Reptile and Amphibian Research Fund

§633. Reptile and Amphibian Research Fund

A. In order to insure that the necessary and proper funds are available to qualified and legitimate herpetologists, there is hereby established the Reptile and Amphibian Research Fund in the state treasury.

B. Funds received by the Reptile and Amphibian Research Fund in the form of fees shall be deposited immediately upon receipt into the state treasury.

C. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited as required by Subsection B of this Section shall be credited to a special fund hereby created in the state treasury to be known as the "Reptile and Amphibian Research Fund". The monies in this fund shall be used solely as provided by Subsection D of this Section and only in the amounts appropriated by the legislature. All unexpended and unencumbered monies in this fund at the end of the fiscal year shall remain in such fund. The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to this fund, again, following compliance with the requirement of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund.

D. The monies in the Reptile and Amphibian Research Fund shall be used solely for administration of this Subpart and legitimate herpetological research. Such grants shall be made in accordance with the rules and regulations adopted by the commission pursuant to the Administrative Procedure Act.

E. The Reptile and Amphibian Research Fund shall be funded by the assessment of a one percent fee on the gross out-of-state sales of native reptiles and amphibians. The one percent fee on the gross out-of-state sales of native reptiles or amphibians shall be payable to the department on or before the tenth day of the month following the date of sale and shall be due each quarter beginning July 1, 1995. Upon failure to pay the assessment when due, a penalty of ten percent of the assessment due per quarter shall be levied and collected by the department in addition to the one percent assessment due. Any quarterly report submitted with false information or nonpayment of the one percent assessment for two consecutive quarters will be cause for license revocation or suspension.

F. The expenditure of funds from the Reptile and Amphibian Research Fund shall be made at the discretion of the department.

Acts 1992, No. 256, §1, eff. July 1, 1993; Acts 1995, No. 604, §1; Acts 2013, No. 184, §14(A); Acts 2014, No. 791, §19.



RS 56:634 - Frogs; season; jacklights; restrictions on taking

§634. Frogs; season; jacklights; restrictions on taking

A. Frogs may be taken with the aid of a jacklight or any other visible light and by means of mechanical devices known as frog catchers. A person is also permitted to take frogs with devices that puncture the skin such as gigs and spears. No person shall carry or have in his possession any shotgun, rifle, or firearm while taking or hunting frogs during the nighttime.

B. Bullfrogs (Rana catesbeiana) and lagoon frogs or grunters (Rana grylio) may be taken year round except during the months of April and May.

C. No person shall take or possess large bullfrogs (Rana catesbeiana) that are less than five inches in length, nor take or possess lagoon frogs or grunters (Rana grylio) that are less than three inches in length. The length is measured from the tip of the muzzle to the posterior end of the body between the hind legs. However, if a special permit is obtained from the department prior to the taking, such frogs under the legal size may be taken from privately owned ponds, impoundments, or waters by the owner thereof or his authorized representative and may be sold to other persons for purposes of stocking private waters, ponds, or impoundments.

D. A violation of this Section shall constitute a class three violation, R.S. 56:33.

Acts 1992, No. 256, §1, eff. July 1, 1993; Acts 1995, No. 604, §1.



RS 56:635 - Diamondback terrapins; trapping; turtle eggs

§635. Diamondback terrapins; trapping; turtle eggs

A. No person shall take diamondback terrapins by means of traps of any kind, and no person shall take the eggs of any species of turtle, except the red ear (Trachemys Scripta), wherever found.

B. No person shall ship diamondback terrapins out of the state between the fifteenth of April and the fifteenth of June. All diamondback terrapins caught by any means whatsoever during that period shall be immediately returned to the water alive.

Acts 1992, No. 256, §1, eff. July 1, 1993; Acts 1995, No. 604, §1.



RS 56:636 - License requirements; possession; nontransferability

§636. License requirements; possession; nontransferability

A. Persons taking reptiles or amphibians, whether recreationally or commercially, and persons involved in the reptile and amphibian industry, including wholesale/retail dealers and transporters shall be licensed in accordance with this Subpart.

B. Persons engaged in an activity for which a license is required shall have in their immediate possession a valid, original license and shall show such license upon demand to a duly authorized agent of the department.

C. Except as provided in this Subpart, licenses cannot be assigned or transferred or used by any other person. An officer authorized to enforce the provisions of this Subpart shall take possession of any license found in the possession of any person other than the one to whom issued and shall deliver it to the department for cancellation. The license is thereupon void.

D. The following applies to all licenses required by this Subpart:

(1) No license may be issued until all information requested is supplied to the issuing agent.

(2) Forms of acceptable payment for licenses shall be determined by the department.

(3) No resident license may be issued prior to proof of Louisiana residency by the applicant.

(4) The issuance of a license is conditional upon validation of all information on the application. If the department finds any material misstatement of fact regarding the residency of the applicant, the license is void and shall be immediately surrendered to an agent of the department.

E. A violation of this Section is a class two violation.

Acts 1995, No. 604, §1.



RS 56:637 - Records

§637. Records

A. Wholesale/retail dealers shall keep in the English language records of:

(1) The quantity and species of reptiles and amphibians acquired, the date the reptiles or amphibians were acquired, and the name and license number of the collector, the wholesale/retail dealer, or the out-of-state seller from which the reptiles or amphibians were acquired.

(2) The quantity and species of reptiles or amphibians sold, the date sold, and the name and license number of the person to whom the reptiles or amphibians were sold. When the reptiles or amphibians are sold to the consumer, the records shall indicate the quantity, species, and date and shall state that the reptiles or amphibians were sold to the consumer.

B. Records required by this Section shall be maintained for three years and shall be open to inspection by the department.

C. All information, data, and statistics obtained by the department pursuant to this Section shall be used for the equitable and efficient administration and enforcement of the laws pertaining to the reptile and amphibian resources of the state and for conservation and management purposes.

D. The names, addresses, and license numbers of the collectors shall remain confidential, provided such information shall be available and used by the department for administrative and enforcement purposes.

E. Any wholesale/retail dealer who purchases reptiles or amphibians shall complete a commercial receipt form and return all commercial receipt forms to the department in the same manner as provided in R.S. 56:306.5(B) and 306.6.

Acts 1995, No. 604, §1; Acts 2016, No. 114, §1.



RS 56:637.1 - Definitions; applicability

§637.1. Definitions; applicability

A. For purposes of this Subpart, the following words and phrases shall have the meaning ascribed to them in this Section, unless the context clearly indicates a different meaning:

(1) "Box turtle" means any species of the genus Terrapene, that is indigenous to the state of Louisiana. This includes any hybrids of these species. All box turtles in Louisiana shall be deemed to be native to Louisiana.

(2) "Farm-raised box turtle" means any box turtle that was hatched and raised on a turtle farm.

(3) "Turtle farm" means any pet turtle farm that is located and operating inside the state of Louisiana that is also licensed by the Department of Agriculture and Forestry to do business in this state.

(4) "Wild box turtle" means any box turtle not hatched and raised on a turtle farm. A box turtle shall be considered as wild unless a valid bill of sale, clearly demonstrating it to be a farm-raised box turtle, is produced.

B. Administration; enforcement; penalties

(1) Commercial use of box turtles:

(a) With the exception of farm-raised box turtles, no box turtle, no box turtle egg, or any part of a box turtle shall be sold, traded, or otherwise entered into commerce.

(b) There shall be no taking of wild box turtles for commercial purposes.

(c) Except as provided in Paragraph (2) of this Subsection, any violation of this Section shall be a class four violation, R.S. 56:34.

(2) Recreational use of wild box turtles. No more than two wild box turtles per day may be taken for recreational purposes, and no person shall have in his or her possession more than four box turtles at any time. A violation of this Paragraph shall constitute a class one violation, R.S. 56:31.

Acts 1999, No. 81, §1.



RS 56:638.1 - Fish conservation, management, and sustainability; legislative intent

SUBPART L. FISH CONSERVATION,

MANAGEMENT, AND SUSTAINABILITY

§638.1. Fish conservation, management, and sustainability; legislative intent

Recognizing that there are ever-increasing numbers of both sport and commercial fishermen utilizing the waters of the state for recreational and commercial pursuits resulting in conflicts over limited space and competition for the same fish, and acknowledging that both the sport and commercial fishing industries are vital to the economy of the coastal region and the entire state, the fishery standards for conservation, management, and sustainability of all species of fish are hereby declared to be fair and in the best interest of the state.

Acts 1991, No. 708, §1; Acts 2014, No. 553, §1.



RS 56:638.2 - Findings

§638.2. Findings

The state of Louisiana recognizes that:

(1) Its fish resources are of great value and are renewable. These fish resources make many contributions to the state, including but not limited to the food supply, economy, and health of the state and recreational opportunities. With proper regulations of the harvest by fishermen, coupled with protection and enhancement of their freshwater, saltwater, and estuarine habitat, Louisiana's fish resources should be available to provide these benefits to the state indefinitely.

(2) As a consequence of increased fishing pressure or other factors and because of the limitations of fish conservation, management, and sustainability practices, certain stocks of fish may have been or will become overfished.

(3) The future productivity of renewable fish resources and their supporting habitats may be seriously jeopardized as a consequence of the continued loss of Louisiana coastal wetlands, or because of human actions affecting the functionality and value of the state's renewable fish resources and their supporting habitats.

(4) Both commercial and recreational fishing constitute a major source of employment and contribute significantly to the economy of the state. Many coastal areas are dependent upon such fishing and related activities and their economies have been damaged by pollution, habitat degradation, or overfishing.

(5) Fish resources are finite but renewable. If timely placed under sound management, the fisheries can be conserved and maintained so as to provide optimum and sustainable yields on a continuing basis.

(6) A strong state program for the wise conservation, management, and sustainability of the fish resources of Louisiana is necessary to maintain plentiful fish populations, to prevent overfishing, to rebuild reduced stocks, to ensure conservation, and to realize their full potential.

(7) The safe development or improvement of fisheries that are not fully or properly utilized by the Louisiana commercial and recreational fishermen and fishing industries should help to ensure that Louisiana benefits from the employment, food supply, recreation, and social and economic benefit that could be maintained or generated thereby, if pursued in such a fashion that is socially, scientifically, economically, anthropologically, and biologically sound for the state, the species, any related species, and their supporting habitats.

(8) A strong state program is necessary to advocate the importance of the functionality and value of Louisiana's waters and coastal wetlands as estuary and habitat for fish resources, the social and economic value of these resources to the state and the nation, and the need to actively seek to avoid any net loss of this functionality and value.

Acts 1991, No. 708, §1; Acts 2014, No. 553, §1.



RS 56:638.3 - Purposes

§638.3. Purposes

A. In order to implement the objectives and purposes of this Subpart, the commission shall:

(1) Take timely action to conserve, manage, protect, and sustain fish species.

(2) Promote the use of sound conservation, management, and sustainability principles in the regulation of commercial and recreational fishing.

(3) Actively advocate, on behalf of the fish constituency, improvement of or no net loss of the functionality and value of the fisheries' habitat and estuary.

(4) Provide for the preparation and implementation of fish management plans, including plans for habitats, estuaries, and their supporting ecosystems, in accordance with this policy that will prevent overfishing and will achieve and maintain plentiful fish populations to ensure, on a continuing basis, the optimum yield from each fishery while ensuring its sustainability.

(5) Recognize that fish populations are subject to both natural and man-induced increases and decreases, and that changes in harvest levels may need to be recommended. If changes are required, these increases and decreases should be distributed among all fishermen in a fair and equitable manner that considers among other factors historical usage, ensuring that no historical user groups will be arbitrarily excluded.

B. A sustainable fishery is one that is scientifically monitored and actively managed to be viable today and in the future, conserving fish and their environment and supporting the communities and economies that depend upon these resources.

Acts 1991, No. 708, §1; Acts 2014, No. 553, §1.



RS 56:638.4 - Policy

§638.4. Policy

The policy of the state of Louisiana is hereby declared to be the following:

Stewardship of the state's renewable fish resources shall have as its utmost concern the continued health and abundance of the resource and its habitat, shall provide for optimum sustained benefits to the state, shall be responsive to the needs of interested and affected citizens, shall ensure the proper and fair utilization of these resources for the citizens of the state in present and future generations, shall preserve the state's exclusive right to manage the fisheries within or beyond its jurisdiction, shall be based on the best scientific and technical information available. In addition, such stewardship of the state's fish resources shall draw upon federal, state, and academic capabilities and promote efficiency in carrying out research, administration, management, and enforcement.

Acts 1991, No. 708, §1; Acts 2014, No. 553, §1.



RS 56:638.5 - Fishery standards

§638.5. Fishery standards

The commission shall adopt such rules and regulations consistent with the authority granted by this Chapter and in accordance with the Administrative Procedure Act, for the harvesting, conservation, management, and sustainability of all species of fish, in accordance with the following standards:

(1) Conservation, management, and sustainability measures shall prevent overfishing while achieving, on a continuing basis, the optimum yield while maintaining healthy, plentiful stocks. In fact, every effort will be made at all times to prevent a harvest from exceeding the safe upper limit of harvests which can be taken consistently year after year without diminishing the stocks so that the stock is truly inexhaustible and perpetually renewable.

(2) Conservation, management, and sustainability measures shall be based upon the best scientific, economic, biological, anthropological, and sociological information available.

(3) To the extent practicable, an individual stock or unit of fish shall be managed as a unit throughout its range within the state's jurisdictional authority and interrelated stocks of fish and other renewable fish resources shall be managed in close coordination while considering their supporting habitats.

(4) If it becomes necessary to allocate or assign fishing privileges among various fishermen, such allocations to the extent practicable shall be:

(a) Fair and equitable to all such fishermen.

(b) Reasonably calculated to promote conservation.

(c) Carried out in such a manner that no particular individual, corporation, or other legal entity acquires an excessive share of such privileges.

(d) In the best interest of the citizens of Louisiana.

(5) Conservation, management, and sustainability measures shall, where practicable, promote efficiency in the conservation, management, and sustainability of fish resources; except that no such measure shall have economic allocation as its sole purpose.

(6) Conservation, management, and sustainability measures shall, where practicable, minimize costs and avoid unnecessary duplication.

(7) Conservation, management, and sustainability measures may take into account and allow for variations among, and contingencies in, fisheries, resources, and catches.

Acts 1991, No. 708, §1; Acts 2014, No. 553, §1.



RS 56:639.1 - Title

SUBPART M. ARTIFICIAL REEFS

§639.1. Title

This Subpart shall be known and may be cited as the "Louisiana Fishing Enhancement Act".

Acts 1986, No. 100, §1, eff. June 23, 1986.



RS 56:639.2 - Purposes

§639.2. Purposes

The purpose of this Subpart is to promote and facilitate effective establishment and maintenance of artificial reefs in the offshore waters of Louisiana, as provided in this Subpart and in compliance with the National Fishing Enhancement Act. It is the further purpose of this Subpart to provide for the jurisdiction and cooperation of various state agencies in the implementation of any plan or program developed pursuant to this Subpart.

Acts 1986, No. 100, §1, eff. June 23, 1986.



RS 56:639.3 - Definitions

§639.3. Definitions

As used in this Subpart, the following terms shall have the meanings ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Artificial reef" means a structure or system of structures which is constructed, placed, or permitted in waters covered under this Subpart for the purpose of enhancing fishery resources and commercial and recreational fishing opportunities.

(2) "CCEER" means Center for Coastal, Energy, and Environmental Resources.

(3) "Department" means the Louisiana Department of Wildlife and Fisheries.

(4) REPEALED BY ACTS 1993, NO. 271, §2.

(5) "Initiative" means the Artificial Reef Initiative at Louisiana State University, which is developing a Louisiana Artificial Reef Development Plan.

(6) "National Fishing Enhancement Act" means the federal artificial reef development legislation, PL 98-623, Title II.

(7) "Reef materials" means any materials allowed under the National Artificial Reef Plan, adopted pursuant to the National Fishing Enhancement Act for construction of artificial reefs.

(8) "Secretary" means the secretary of the Louisiana Department of Wildlife and Fisheries.

(9) "Waters covered under this Subpart" means the navigable waters of Louisiana and waters of the federal exclusive economic zone adjacent to Louisiana waters.

(10) REPEALED BY ACTS 1993, NO. 271, §2.

(11) "Sea Grant" means the Louisiana Sea Grant College Program.

Acts 1986, No. 100, §1, eff. June 23, 1986; Acts 1993, No. 271, §§1, 2.



RS 56:639.4 - Establishment of standards

§639.4. Establishment of standards

Artificial reefs in waters covered under this Subpart shall be sited, constructed, and subsequently maintained, monitored, and managed based upon the best scientific information available, and in a manner which shall:

(1) Enhance and conserve fishery resources to the maximum extent practicable.

(2) Facilitate access and utilization by Louisiana recreational and commercial user groups.

(3) Minimize conflicts among competing uses of waters covered under this Subpart and the resources in such waters.

(4) Minimize environmental risks and risks to personal and public health and property.

(5) Be consistent with generally accepted principles of international law and national fishing law, and not create any unreasonable obstructions to navigation.

Acts 1986, No. 100, §1, eff. June 23, 1986.



RS 56:639.5 - Artificial Reef Development Program; authorities and responsibilities of cooperating agencies

§639.5. Artificial Reef Development Program; authorities and responsibilities of cooperating agencies

A. There is hereby created the Louisiana Artificial Reef Development Program, hereinafter called the "program", to promote, develop, maintain, monitor, and enhance the artificial reef potential in the waters covered under this Subpart. The department, CCEER, and Sea Grant shall be primary participants in this program and shall operate out of the Artificial Reef Development Fund under the direction of the department.

B.(1) The department shall administer and enforce the program as provided in this Subpart and in accordance with the National Fishing Enhancement Act. The department shall:

(a) Plan and review permit applications with advice from CCEER.

(b) Coordinate with relevant state and federal agencies.

(c) Hold joint public hearings on proposed reefs.

(d) Oversee maintenance and placement requirements of the reefs.

(e) Develop additional technical information needed to carry out the program.

(2) The department shall also serve as liaison with the United States Department of the Interior regarding interaction of the program with federal outercontinental shelf leasing and production activities.

C. CCEER shall provide technical support to the department for program development. CCEER shall additionally:

(1) Prepare, update, and provide the department with technical, biological, and operational criteria for site selection and development.

(2) Assist the department in preparing permit applications for artificial reefs.

(3) Assist in biological monitoring.

(4) Evaluate and recommend reef sites.

(5) Evaluate reef potential and design.

(6) Update exclusion mapping.

(7) Promote public awareness of the program.

(8) Provide geotechnical support for reef siting by determining bottom suitability and identifying geologic hazards, evaluating the potential for future oil, gas, and other mineral production in reef sites, and by analyzing the potential for using artificial reefs to supplement the state's coastal protection efforts.

D. REPEALED BY ACTS 1993, NO. 271, §2.

E. The Louisiana Sea Grant College Program shall coordinate fisheries research projects that might be proposed by Louisiana universities to support the program.

Acts 1986, No. 100, §1, eff. June 23, 1986; Acts 1993, No. 271, §§1, 2.



RS 56:639.6 - Louisiana Artificial Reef Development Council

§639.6. Louisiana Artificial Reef Development Council

A. To oversee the program, there is hereby created the Louisiana Artificial Reef Development Council, hereinafter referred to as the "council", which shall be within the Louisiana Department of Wildlife and Fisheries. The council will be composed of the secretary of the Department of Wildlife and Fisheries, the executive director of CCEER, and the executive director of Sea Grant, or their designees. The council shall select a chairman.

B. The council is empowered to oversee development and implementation of the Louisiana Artificial Reef Development Plan. The council is charged with providing guidance to the department on policy and procedural matters concerning the program and shall make recommendations to the department regarding the allocation of funds to various program components.

Acts 1986, No. 100, §1, eff. June 23, 1986; Acts 1993, No. 271, §1.



RS 56:639.7 - Preparation of the Louisiana Artificial Reef Development Plan

§639.7. Preparation of the Louisiana Artificial Reef Development Plan

A. The Louisiana Artificial Reef Initiative is directed to complete its work on the Louisiana Artificial Reef Development Plan, hereinafter called the "plan", within one year of the effective date of this Subpart.

B. The initiative shall present the plan to the council for approval. Upon unanimous approval by the council, and after review by the department, the plan shall be presented by October 1, 1987, to the House and Senate Natural Resources Committees for their approval.

C. All artificial reefs developed in state waters shall be consistent with the approved plan. State agency comments and recommendations on artificial reefs in federal waters shall also be consistent with the approved plan.

D. The plan shall include:

(1) Operational guidelines for the program, including specific participant roles and projected funding requirements for program elements.

(2) Geographic, hydrographic, geological, biological, ecological, social, economic, and other criteria for permitting and siting artificial reefs.

(3) Design, material, and other criteria for establishing, constructing, and maintaining artificial reefs.

(4) Mechanisms and methodologies for monitoring artificial reefs in compliance with the requirements of permits issued under Section 205 of the National Fishing Act.

(5) Mechanisms and methodologies for managing the use of artificial reefs.

(6) An exclusionary map which depicts priority areas for artificial reef development consistent with this Subpart and the National Fishing Enhancement Act.

(7) Provisions for updating the plan based on findings of the Artificial Reef Development Program.

(8) Provisions for managing the Reef Fund in a manner which will assure successful program implementation.

Acts 1986, No. 100, §1, eff. June 23, 1986.



RS 56:639.8 - Department of Wildlife and Fisheries; Artificial Reef Development Fund

§639.8. Department of Wildlife and Fisheries; Artificial Reef Development Fund

A. The secretary is authorized to accept and receive grants, donations of monies or materials, and other forms of assistance from private and public sources which are provided to the state for the purpose of siting, designing, constructing, monitoring, and otherwise managing an artificial reef system.

B. Any funds received by the department pursuant to the provisions and purposes of this Subpart shall be deposited immediately upon receipt into the state treasury.

C. There is hereby established a fund in the state treasury to be known as the Artificial Reef Development Fund, hereinafter referred to as the "Reef Fund" or "Fund", into which the state treasurer shall each fiscal year, and beginning with the 1986-87 Fiscal Year, deposit the funds received as provided in R.S. 56:639.8(A) and (B), after those revenues have been deposited in the Bond Security and Redemption Fund. Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state that become due and payable within each fiscal year, the treasurer, prior to placing such funds in the state general fund, shall pay into the Reef Fund an amount equal to the funds deposited by the department into the treasury as provided in Subsection B. The monies in the Reef Fund shall be used solely as provided by Subsection E herein and only in the amounts appropriated by the legislature. All unexpended and unencumbered monies in the Reef Fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to the fund, again, following compliance with the requirement of Article VII, Section 9(B) of the Louisiana Constitution, relative to the Bond Security and Redemption Fund.

D. The council shall review and comment on proposed expenditures from the fund at the time of budget preparation by the department. The department shall maintain records of the sources of money received and the purpose therefor, as well as the person or persons to whom money is paid and the purpose therefor. Vouchers or receipts shall be kept for all money paid out. The department shall employ such personnel as are necessary to meet the department's responsibilities under the program. The department shall allocate from the fund an amount sufficient to pay the salaries of personnel assigned to or responsible for the conduct of the program and shall allocate such amount as necessary for related operating expenses. Money appropriated or otherwise made available to the participants in the program for authorized purposes shall be withdrawn from the treasury on warrant of the secretary or his designee.

E.(1) Monies may be withdrawn directly from the Reef Fund for the operation of the program as described in R.S. 56:639.5, including evaluation of the program and administrative and field support for the permitting, establishing, monitoring, and maintenance of artificial reefs established pursuant to this Subpart until such time that the council determines that the annual interest earnings from the fund are sufficient to run the program.

(2) In addition to the expenditures authorized in Paragraph (1) of this Subsection, an amount not to exceed ten percent of the funds deposited to the fund each year and ten percent of the interest income to the fund may be used by the department to provide funding in association with the wild seafood certification program, particularly in support of wild-caught shrimp, established by the department. Such funding may be used for a subsidy granted to seafood harvesters or processors to assist in their efforts to comply with the certification program requirements and may be used for administration of the program.

(3) In addition to the expenditures authorized in Paragraphs (1) and (2) of this Subsection, an amount not to exceed ten percent of the funds deposited to the fund each year and ten percent of the interest income credited to the fund each year may be used by the department to provide funding for inshore fisheries habitat enhancement projects, particularly in support of the Artificial Reef Development Program established by the department. Such funding may be used for grants to nonprofit conservation organizations working in cooperation with the department.

F. The secretary shall insure that the Reef Fund contains sufficient reserves to operate the program in a manner consistent with the state plan.

G. In future years, if interest income exceeds operational costs for the artificial reef program, marine fisheries research and habitat enhancement projects may be funded through the department with advice from the council.

Acts 1986, No. 100, §1, eff. June 23, 1986; Acts 1993, No. 271, §1; Acts 2003, No. 1015, §1; Acts 2010, No. 315, §1; Acts 2011, No. 237, §1, eff. June 27, 2011.



RS 56:639.9 - Permitting for the construction and management of artificial reefs

§639.9. Permitting for the construction and management of artificial reefs

A. The state of Louisiana is empowered to serve as permittee for artificial reefs in waters covered under this Subpart, provided such reefs are consistent with and established within the guidelines of this Subpart and the National Fishing Enhancement Act. The secretary is hereby empowered to administer and enforce the program for the state of Louisiana.

B. In acquiring necessary federal permits for artificial reefs, the secretary or his designee shall:

(1) Consult with and consider the views of appropriate federal agencies, state, and local governments, and other interested parties.

(2) Ensure that the provisions for siting, constructing, monitoring, maintaining, and managing any artificial reef developed pursuant to this Subpart be consistent with the criteria and standards established under this Subpart and the National Fishing Enhancement Act.

(3) Ensure that title to any artificial reef component or construction material is unambiguous.

(4) Consider the National Artificial Reef Plan developed under Section 204 of the National Fishing Enhancement Act, and notify the secretary of the United States Department of Commerce of any need to deviate from that plan. The secretary of the Department of Wildlife and Fisheries, in consultation with the other members of the council, shall also review and comment on other artificial reef permit applications to insure that artificial reef permits sought by groups other than Louisiana are consistent with the state plan developed under this Subpart and the National Fishing Enhancement Act.

Acts 1986, No. 100, §1, eff. June 23, 1986.



RS 56:639.10 - Liability

§639.10. Liability

A. The department, the state of Louisiana and its agencies, and any insurer of these groups shall not be liable for damages caused by activities required to be undertaken under the terms and conditions of state and federal permits acquired for reef development.

B. Any person or company who has transferred title of artificial reef construction materials to the state of Louisiana shall not be liable for damages arising from the use of such materials in an artificial reef, if such materials meet applicable requirements of the National Artificial Reef Plan published under Section 204 of the National Fishing Enhancement Act, and United States Department of Interior regulations.

Acts 1986, No. 100, §1, eff. June 23, 1986.



RS 56:640.1 - Right to Fish" Law

SUBPART N. RIGHT TO FISH

§640.1. "Right to Fish" Law

This Subpart shall be known as and may be referred to as the Louisiana Right to Fish Law.

Acts 1986, No. 988, §1.



RS 56:640.2 - Definitions

§640.2. Definitions

The terms used herein shall have the following meanings ascribed to them, unless the context clearly indicates otherwise:

(1) "Fisheries operation" means any type of operation involving the harvesting, processing, storing, canning, or landing of fish, any operation providing fishery support services, or any piece of equipment used therein, including but not limited to fishing vessels, fishing gear and equipment, processing plants, canning plants, docks, piers, loading areas, landing areas, and ice houses.

(2) "Generally accepted fisheries practices" means any practices conducted in a manner consistent with proper and accepted customs and standards as established and followed by similar fisheries operations in similar communities or locales and under similar circumstances.

Acts 1986, No. 988, §1.



RS 56:640.3 - Right to fish; legislation; scientific data

§640.3. Right to fish; legislation; scientific data

A. The legislature recognizes that under the public trust doctrine the marine fishery resources, among other natural resources, are managed by the state in trust for the benefit of all its citizens.

B. The legislature also recognizes that all citizens of the state have a right to fish in and otherwise enjoy marine waters as long as they are in compliance with current licensing requirements. Furthermore, conservation and management decisions shall be fair and equitable to all the people of the state and implemented in such a manner that no individual, corporation, or other entity acquires an excessive share of such rights and privileges. The right to fish does not convey any property right or ownership in the fishery resource, but rather recognizes continued public access to fishing opportunities in marine waters.

C. The legislature further recognizes that the state's marine fishery resources require proper management in order to be sustained biologically and to continually produce a maximum yield of social and economic benefits. To this end, restrictions on legal fishing methods to harvest finfish, shrimp, oysters, crabs, and other marine fish species may become necessary.

D. The department shall recommend the elimination or restriction of any fishing gear currently in use or which may be used in recreational or commercial fisheries in implementing its management responsibilities or in response to any emergency situation. While elimination or restriction may have uneven impacts on different groups of fishermen, the proposed measures should be applicable to all people of the state. In addition to acquiring the best available biological data, the department shall use all practicable means to collect all relevant social and economic data in support of such allocation decisionmaking efforts.

Acts 1986, No. 988, §1; Acts 1995, No. 1316, §2.



RS 56:641 - Hunting, fishing licenses; Wild Louisiana Stamp; multi-year issuance; fees

PART VIII. LICENSING PROVISIONS APPLICABLE

TO BOTH FISH AND GAME

§641. Hunting, fishing licenses; Wild Louisiana Stamp; multi-year issuance; fees

A. The Department of Wildlife and Fisheries, through its secretary, may, in addition to the issuance of annual individual hunting and fishing licenses and in order to facilitate the distribution of sport hunting and fishing licenses as provided in this Chapter, provide for the issuance of hunting or fishing licenses, or the Wild Louisiana Stamp, on a three year basis, exclusive of any other special licenses otherwise authorized by law. The license may be issued on an individual license basis or any license combination presently allowed by law. The fee for such multi-year hunting or fishing licenses, or the Wild Louisiana Stamp, issued shall be the same as the sum of the individual hunting or fishing license, or the Wild Louisiana Stamp, or the sum of any combination hunting or fishing license as now or hereafter provided by law. The department shall provide for computerized mail renewal of all licenses or stamps issued under the provisions of this Section. The secretary shall promulgate rules and regulations to effectuate the provisions of this Section.

B. The multiple year license fee collected under the provisions of this Section shall, after receipt and deposit in the Louisiana Wildlife and Fisheries Conservation Fund, as required by law, be appropriated on a pro-rata basis to the department.

Acts 1995, No. 513, §1.



RS 56:641.1 - Exclusive licensing authority; rules and regulations

§641.1. Exclusive licensing authority; rules and regulations

A. The legislature finds that it is in the best interests of protecting, conserving, and replenishing the wildlife and fisheries resources of the state that the department, through its secretary, shall have authority to provide for the issuance of hunting and fishing licenses through an electronic issuance system.

B. Notwithstanding any other provision of law to the contrary, the secretary shall promulgate rules and regulations to implement an automated license issuance system which includes but is not limited to the following nonexclusive authorization:

(1) To enter into contracts for the provisions of licensing services.

(2) To provide for regulations, qualification criteria, and compensation of licensing agents.

(3) To provide for the funding for an automated license issuance system and related services including license agent commissions.

(4) To provide for criteria to accept or reject applicants or suspend a licensee.

(5) To provide for effective license numbers.

(6) To provide that a license may become effective immediately upon issuance of an effective license number.

(7) To provide for special lottery-type issues.

(8) To enter into agreements for any manner of license issuance, distribution, and compensation therefor, including contingency fee contracts.

Acts 1998, 1st Ex. Sess., No. 164, §2, eff. Sept. 21, 1998; Acts 2003, No. 90, §1.

NOTE: SEE ACTS 1998, 1ST EX. SESS., NO. 164, §4, RE: EFFECTIVENESS AND EFFECTIVE DATE OF ACT. LETTER DATED SEPT. 21, 1998, WAS SENT TO DEPT. OF WILDLIFE & FISHERIES FROM COMMISSIONER OF ADMINISTRATION STATING THAT FUNDS WERE APPROPRIATED FROM THE LA. TECHNOLOGY INNOVATION FUND TO IMPLEMENT THE PROGRAM.



RS 56:642 - Credit card or business check purchases

§642. Credit card or business check purchases

A. The department shall adopt rules for the purchase by credit card of hunting, recreational fishing, and recreational gear licenses, the duck license provided for in R.S. 56:152, the combination or universal license provided for in R.S. 56:646, and the Wild Louisiana Stamp provided for in R.S. 56:1832. The rules shall include the criteria the purchaser and the credit card must meet in order to qualify for use.

B. The department may make available a "900" telephone number that any purchaser may call in order to purchase such licenses by use of a credit card. The department may, by rule, impose an additional fee for the use of a credit card to purchase the licenses, provided that such fee shall not exceed the actual cost incurred by the department for providing for credit card transactions. The department shall adopt a procedure to expedite the issuance of such licenses and stamps purchased by telephone with a credit card.

C. The department shall adopt rules and regulations authorizing the use of a credit or debit card or business check to purchase commercial licenses or permits and for the purchase of oyster tags. The rules and regulations shall include the criteria the purchaser and the credit or debit card or business check shall meet in order to qualify for use.

Acts 1995, No. 660, §1; Acts 1998, 1st Ex. Sess., No. 164, §2, eff. Sept. 21, 1998; Acts 2001, No. 270, §1; Acts 2009, No. 374, §1.

NOTE: SEE ACTS 1998, 1ST EX. SESS., NO. 164, §4, RE: EFFECTIVENESS AND EFFECTIVE DATE OF ACT. LETTER DATED SEPT. 21, 1998, WAS SENT TO DEPT. OF WILDLIFE & FISHERIES FROM COMMISSIONER OF ADMINISTRATION STATING THAT FUNDS WERE APPROPRIATED FROM THE LA. TECHNOLOGY INNOVATION FUND TO IMPLEMENT THE PROGRAM.



RS 56:643 - Exemption of persons under age sixteen and certain military personnel from licensing requirements; active duty service members, their spouses, and their children; retired members of the armed services

§643. Exemption of persons under age sixteen and certain military personnel from licensing requirements; active duty service members, their spouses, and their children; retired members of the armed services

A. Persons under sixteen years of age, whether residents or nonresidents of the state, shall not be required to pay fees for the issuance of noncommercial hunting and fishing licenses.

B.(1) Any person who possesses a military identification card that signifies that he is currently on active military duty with any one of the armed forces of the United States, including the National Guard, or the spouse or dependent of such person, may be issued a license for hunting or recreational fishing in Louisiana after payment of the same fee as that required of Louisiana residents for that same license. Any license purchased under the provisions of this Subsection shall be valid only during that time when the person is on active duty in the armed forces of the United States. In addition, the provisions of this Subsection shall not apply to the purchase of lifetime licenses. The military identification card or dependent card and the appropriate license must be on the licensee's person at all times when he is engaged in hunting or fishing activities.

(2)(a) Any Louisiana resident who submits proof of his status as an active member in good standing of the Louisiana National Guard or any reserve component of the United States armed forces, though not currently on active duty, shall, upon request, be issued a resident Louisiana National Guard license for a fee of fifty dollars. This license shall be in lieu of basic hunting, big game, bow, primitive firearms, and waterfowl licenses, turkey hunting stamps, WMA hunting permits, and the basic and saltwater fishing licenses. The license must be in the possession of the licensee when the licensee is engaged in hunting or fishing activities. The resident shall carry proof of his status as a member of the Louisiana National Guard or any reserve component of the United States armed forces and his resident Louisiana National Guard license on his person at all times when he is engaged in hunting and fishing activities. The resident Louisiana National Guard license shall be valid from June first through June thirtieth of the following year.

(b) For the purposes of this Paragraph, a resident is someone who is registered to vote in Louisiana, has filed a Louisiana state income tax return, or is licensed to drive a motor vehicle in Louisiana. A copy of the prior year's income tax return, a copy of the applicant's voter registration card, or the actual driver's license shall constitute sufficient proof of residence.

C. Upon application to the department and showing identification and proof of military service satisfactory to the department, any person who is a retired member of the United States Armed Forces, the Louisiana Army National Guard, or the Louisiana Air National Guard and was either born in Louisiana or is a bona fide resident of Louisiana, shall be issued a retired military hunting and fishing license. A fee of five dollars shall be charged for this license, and the license shall be available from June first of each calendar year and shall be valid from the date of purchase through the following June thirtieth. This license shall be in lieu of basic hunting, big game, bow, primitive firearms, and waterfowl licenses, turkey hunting stamps, WMA hunting permits, and the basic and saltwater fishing licenses and must be in the possession of the licensee when the licensee is engaged in hunting or fishing activities. Possession of this license shall also authorize the license holder to use a crossbow or a bow that is drawn, held, and released by mechanical means. Magnified scopes may be used with crossbows.

Amended by Acts 1954, No. 674, §1; Acts 1991, No. 587, §1, eff. July 16, 1991; Acts 2000, 2d Ex. Sess., No. 1, §3, eff. June 26, 2000; Acts 2002, 1st Ex. Sess., No. 77, §1; Acts 2003, No. 271, §1; Acts 2003, No. 855, §1; Acts 2006, No. 221, §1; Acts 2006, No. 497, §1; Acts 2008, No. 51, §1, eff. June 5, 2008; Acts 2014, No. 222, §1.



RS 56:644 - Fishing and hunting license checkoff; donation for Hunters for the Hungry

§644. Fishing and hunting license checkoff; donation for Hunters for the Hungry

A. Each individual who purchases a fishing or hunting license may donate to Hunters for the Hungry. The donation shall be made at the time of the purchase of the license and shall be made upon the license form as prescribed by the secretary.

B. There is hereby created within the Conservation Fund a special account known as the "Hunters for the Hungry Account". The account is created to receive deposits of donations for the benefit of Hunters for the Hungry made when an individual purchases a fishing and hunting license. Subject to the exception contained in Article VII, Section 9(A) of the Constitution of Louisiana, all funds collected from the donations made under the provisions of this Section shall be paid into the state treasury and shall be credited to the Bond Security and Redemption Fund. Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall, prior to placing such remaining funds in the state general fund, pay into the Hunters for the Hungry Account an amount equal to the amount of funds collected under the provisions of this Section. The account shall be administered by the treasurer who shall every three months remit the balance of the monies in the account to Hunters for the Hungry. The monies in the account shall be used solely as provided by Subsection C of this Section. All unexpended and unencumbered monies in this account at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund.

C. No more than twenty-five percent of the monies in the account shall be used for administrative costs. The balance shall be used solely by Hunters for the Hungry to pay for the following:

(1) Processing and distribution of commercial or game fish, migratory or resident game bird, game quadruped, alligator, or feral hog when any of these shall be used by a not-for-profit entity or a charitable organization in food or meal distribution at no cost to an individual.

(2) Advertising, promotion, or marketing costs incurred to make the general public aware of the mission of Hunters for the Hungry, including the option to donate money when purchasing a fishing or hunting license.

D. All monies used pursuant to the Hunters for the Hungry Account shall be subject to audit by the legislative auditor.

E. At the end of each calendar year, Hunters for the Hungry shall submit to the House Natural Resources and Environment Committee and the Senate Committee on Natural Resources a report that at a minimum contains a detailed explanation of the revenues and expenditures of the account, as well as a description of the organization's activities related to the account. The committee may summon any person employed by or associated with Hunters for the Hungry to provide testimony with respect to the report.

Acts 2013, No. 366, §1, eff. June 1, 2014; Acts 2015, No. 271, §1.



RS 56:645 - Repealed by Acts 2004, No. 566, §2.

§645. Repealed by Acts 2004, No. 566, §2.



RS 56:646 - Louisiana Sportsman's Paradise license

§646. Louisiana Sportsman's Paradise license

The Department of Wildlife and Fisheries, through its secretary, shall provide for the issuance to Louisiana residents of a universal license called the Louisiana Sportsman's Paradise license, which shall include the basic hunting and sport fishing licenses, including the saltwater angling and the recreational gear licenses, the big game, bow, and primitive firearms hunting licenses, state duck and turkey stamps, and WMA hunting permit, applicable to sport fishing and hunting, in accordance with any rules, regulations, and procedures promulgated by the secretary. The license shall not include the recreational gear license for trawls specified in R.S. 56:302.3(B)(5)(b). The fee for the Louisiana Sportsman's Paradise license shall be one hundred dollars. The license may be renewed by mail.

Added by Acts 1978, No. 541, §1. Acts 1992, No. 609, §1, eff. July 1, 1993; Acts 1993, No. 72, §1, eff. July 1, 1993; Acts 2000, 2d Ex. Sess., No. 1, §3, eff. June 26, 2000; Acts 2004, No. 94, §1, eff. May 28, 2004; Acts 2008, No. 51, §1, eff. June 5, 2008.



RS 56:647 - Suspension or denial of hunting and fishing license; failure to pay child support, individual income tax, or unemployment compensation overpayment

§647. Suspension or denial of hunting and fishing license; failure to pay child support, individual income tax, or unemployment compensation overpayment

A.(1) Regardless of the requirements for the issuance or renewal of a license pursuant to the provisions of this Chapter, all hunting and fishing licenses issued pursuant to this Chapter are also subject to the provisions of R.S. 9:315.30 et seq., suspension of license for nonpayment of child support and R.S. 23:1749.1 et seq., suspension of license for nonpayment of unemployment compensation overpayment.

(2) The Department of Wildlife and Fisheries shall adopt rules and regulations in accordance with the provisions of the Administrative Procedure Act to effectuate the orderly and expeditious suspension and reissuance of hunting and fishing licenses in accordance with R.S. 9:315.30 et seq. and R.S. 23:1749.1 et seq.

B.(1) Regardless of the requirements for the issuance or renewal of a license pursuant to the provisions of this Chapter, all recreational hunting and fishing licenses issued pursuant to this Chapter are also subject to the provisions of R.S. 9:315.40 et seq., revocation of license for nonpayment of child support and R.S. 23:1749.1 et seq., suspension of license for nonpayment of unemployment compensation overpayment.

(2) The Department of Wildlife and Fisheries shall adopt rules and regulations in accordance with the provisions of the Administrative Procedure Act to effectuate the orderly and expeditious suspension and reissuance of recreational hunting and fishing licenses in accordance with R.S. 9:315.40 et seq. and R.S. 23:1749.1 et seq.

C.(1) Regardless of the requirements for the issuance or renewal of a license pursuant to the provisions of this Chapter, all hunting and fishing licenses issued pursuant to this Chapter are also subject to the provisions of R.S. 47:296.3, suspension, revocation, or denial of license for nonpayment of individual income taxes, and any rules and regulations adopted to administer R.S. 47:296.3.

(2) The secretary of the Department of Wildlife and Fisheries, in cooperation with the secretary of the Department of Revenue, shall adopt rules and regulations, in accordance with the provisions of the Administrative Procedure Act, to effectuate the orderly and expeditious suspension, revocation, or denial, and reissuance of hunting and fishing licenses, in accordance with R.S. 47:296.3.

Acts 1995, No. 751, §2; Acts 1995, No. 1078, §4, eff. Jan. 1, 1996; Acts 2003, No. 380, §2, eff. Jan. 1, 2004; Acts 2012, No. 263, §2.



RS 56:647.1 - Special outdoor press license

§647.1. Special outdoor press license

A. Notwithstanding any law to the contrary, the Louisiana Wildlife and Fisheries Commission shall establish a special outdoor press license for purchase by nonresident members of the outdoor press for a fee of twenty dollars. The license shall be valid for a time period not to exceed seven consecutive days. The secretary may waive the fee for good cause on a case-by-case basis.

B. Applications for the license and supporting documentation and the license fees must be filed with the Department of Wildlife and Fisheries for approval. The license fee shall be returned to the applicant for any application not approved by the Department of Wildlife and Fisheries. The commission shall establish by rules and regulations the privileges included in the license, the criteria for determining a member of the outdoor press, and the factors to be considered for fee waivers. Development of the criteria shall be in consultation with the Department of Culture, Recreation and Tourism and the Louisiana Outdoor Writers Association.

Acts 2001, No. 582, §1, eff. June 22, 2001; Acts 2004, No. 438, §1.



RS 56:648 - Definitions

PART VIII-A. PROVISIONS APPLICABLE TO FISH,

WILD BIRDS, AND WILD QUADRUPEDS

HARASSMENT OF HUNTERS, TRAPPERS,

AND FISHERMEN PROHIBITED

§648. Definitions

As used in this Subpart, the following definitions shall apply:

(1) "Wild animal" means any wild creature, including fish, wild birds, and wild quadrupeds, the taking of which is authorized by the provisions of this Title.

(2) "Process of taking" means any act directed at the lawful taking of a wild animal, including the acts of travel, camping, or other activity occurring in preparation for the taking which occurs on state-managed lands or waters governed by the provisions of R.S. 56:781-R.S. 56:787 or which occurs on private lands or waters with the permission of the owner or his agent.

Added by Acts 1982, No. 376, §1.



RS 56:648.1 - Harassment and disturbance prohibited

§648.1. Harassment and disturbance prohibited

No person shall engage in any of the following activities on lands or waters managed by the state pursuant to R.S. 56:781 through R.S. 56:787, or upon private lands or waters where a hunter, trapper, or fisherman has been given permission by the owner or his agent to take wild animals:

(1) Interfere with the lawful taking of a wild animal by a hunter, trapper, or fisherman or interfere with the process of taking, with intent to prevent the taking.

(2) Disturb a wild animal, or engage in any activity or place any object or substance that will tend to disturb or otherwise affect the behavior of a wild animal, with intent to prevent or hinder its lawful taking.

(3) Disturb any hunter, trapper, or fisherman who is engaged in the lawful taking of a wild animal or who is engaged in the process of taking, with intent to dissuade or otherwise prevent the taking, or to prevent such person's enjoyment of the outdoors.

(4) Enter or remain upon state-managed lands or waters or upon private lands or waters with intent to violate the provisions of this Section.

(5) Enter or remain upon any private property, including nonnavigable water, owned by another through the use of a floating duck blind or any other float or boat used for the purpose of hunting migratory waterfowl without the express, written permission of the landowner, lessee, lessor, or hunting club or organization authorized to hunt on the land.

Added by Acts 1982, No. 376, §1; Acts 1990, No. 510, §1.



RS 56:648.2 - Remedies, damages, and penalties

§648.2. Remedies, damages, and penalties

A. The secretary may seek injunctive relief to restrain and prevent violations of R.S. 56:648.1, upon request by the person affected or who reasonably may have been affected by such conduct.

B. Any person adversely affected by a violation of R.S. 56:648.1 shall be entitled to recover actual damages, including expenditures of the affected person for license and permit fees, travel, guides, special equipment and supplies, to the extent that such expenditures were rendered futile by the actions of the person violating the provisions of this Section.

C. Violation of the provisions of R.S. 56:648.1 constitutes a class two violation.

Added by Acts 1982, No. 376, §1.



RS 56:648.3 - Failure to obey order; violation

§648.3. Failure to obey order; violation

A. It shall be unlawful for any person to continue any conduct in violation of R.S. 56:648.1 when ordered to desist by an enforcement officer who has observed such conduct or who has reasonable grounds to believe that the person has engaged in such conduct on that day or plans or intends to engage in such conduct that day on a specific property.

B. Violation of the provisions of R.S. 56:648.3(A) shall constitute a Class three violation.

Added by Acts 1982, No. 376, §1.



RS 56:649 - Purpose

PART VIII-B. LIFETIME LICENSE ENDOWMENT PROGRAM

§649. Purpose

The legislature recognizes the inestimable importance to this state and its citizens of conserving the wildlife resources of Louisiana, as well as developing and maintaining public hunting and fishing areas within the state. The legislature further recognizes the desires of many citizens to make a lifetime contribution to preserve our rich legacy of wildlife resources for future generations and to develop and maintain public hunting and fishing areas in this state. In furtherance of these purposes, the legislature herein establishes the Lifetime License Endowment Program, and herein creates the Lifetime License Endowment Trust Fund, and the lifetime hunting and fishing licenses and the combination lifetime hunting and fishing licenses as provided in this Part.

Acts 1991, No. 184, §1, eff. Jan. 1, 1992; Acts 1992, No. 859, §1, eff. July 1, 1992.



RS 56:649.1 - Lifetime hunting license

§649.1. Lifetime hunting license

A. Any bona fide resident of this state may obtain a lifetime hunting license. The lifetime hunting license shall be in lieu of the following recreational hunting licenses: basic hunting, big game, primitive firearms, bow hunting, the Louisiana duck license, the WMA hunting permit, and the wild turkey license.

B. The fee for the lifetime hunting license shall be three hundred dollars. The fee for persons thirteen years of age or under shall be two hundred dollars.

Acts 1991, No. 184, §1, eff. Jan. 1, 1992; Acts 1992, No. 859, §1, eff. July 1, 1992; Acts 1995, No. 110, §1; Acts 1997, No. 950, §1; Acts 2001, No. 186, §1; Acts 2001, No. 270, §1; Acts 2008, No. 51, §1, eff. June 5, 2008; Acts 2010, No. 100, §1.

NOTE: See Acts 1995, No. 110, §2.



RS 56:649.2 - Lifetime sports fishing license

§649.2. Lifetime sports fishing license

Any bona fide resident of this state may obtain a lifetime sports fishing license. The lifetime sports fishing license shall be in lieu of the following recreational and sports fishing licenses: basic recreational fishing and saltwater recreational fishing. The fee for the lifetime sports fishing license shall be three hundred dollars. The fee for persons thirteen years of age or under shall be two hundred dollars.

Acts 1991, No. 184, §1, eff. Jan. 1, 1992; Acts 1992, No. 859, §1, eff. July 1, 1992.



RS 56:649.3 - Combination lifetime hunting and sports fishing license

§649.3. Combination lifetime hunting and sports fishing license

A. Any bona fide resident of this state may obtain a combination lifetime hunting and sports fishing license, which shall entitle the licensee to all of the privileges of both the lifetime hunting and lifetime sports fishing licenses provided for in R.S. 56:649.1 and 649.2. The fee for the combination lifetime license shall be five hundred dollars. The fee for persons thirteen years of age or under shall be three hundred dollars. The fee for a resident who is sixty years of age or older shall be fifty dollars.

B. A combination lifetime hunting and sports fishing license holder shall be entitled to the individual gear license privileges under the recreational gear license as provided in R.S. 56:302.3. However, an additional fee shall be levied for lifetime privileges for each recreational fishing gear license in an amount that is equal to ten times the cost of an annual license issued under the provisions of R.S. 56:302.3.

Acts 1991, No. 184, §1, eff. Jan. 1, 1992; Acts 1992, No. 859, §1, eff. July 1, 1992; Acts 2003, No. 261, §1; Acts 2004, No. 835, §1, eff. July 12, 2004; Acts 2011, No. 375, §1, eff. July 1, 2011.



RS 56:649.4 - Nonresident combination lifetime hunting and fishing license

§649.4. Nonresident combination lifetime hunting and fishing license

A. Any nonresident may obtain a combination lifetime hunting and fishing license which shall entitle the licensee to all of the privileges of both the lifetime hunting and lifetime sports fishing licenses provided for in R.S. 56:649.1 and 649.2. The fee for the nonresident combination lifetime license shall be three thousand dollars.

B.(1) Any nonresident veteran of the armed forces of the United States or a reserve component, including the National Guard, who has a permanent service-connected disability classification of fifty percent or more, may obtain a combination lifetime hunting and fishing license which shall entitle the licensee to all of the privileges of both the lifetime hunting and lifetime sports fishing licenses provided for in R.S. 56:649.1 and 649.2. The fee for such nonresident combination lifetime license shall be three hundred dollars.

(2) Such nonresident veteran must possess a valid Louisiana birth certificate, or provide satisfactory proof of having been a Louisiana resident for at least ten years.

Acts 1991, No. 184, §1, eff. Jan. 1, 1992; Acts 1992, No. 859, §1, eff. July 1, 1992; Acts 2010, No. 336, §1.



RS 56:649.5 - License; license books; transfer of license prohibited

§649.5. License; license books; transfer of license prohibited

A. The lifetime licenses provided for in R.S. 56:649.1, 649.2, 649.3, or 649.4 may be obtained in person or by mail at any time during a calendar year through the Department of Wildlife and Fisheries at its office in Baton Rouge, Louisiana.

B. Every license shall by its terms be effective only during the open season for the particular kinds of wild birds, wild quadrupeds, and fish authorized thereby to be taken. Every such license shall be personal to the person to whom issued and shall not be assigned or transferred to, or used by, any other person. Every officer authorized to enforce the provisions of this Chapter shall take possession of any license found in the possession of any person other than the one to whom issued and deliver it to the department to be cancelled. The license shall thereupon be null and void. Licensees shall have licenses in their possession when hunting and fishing and shall exhibit them on demand of any person authorized to enforce the provisions of this Chapter.

Acts 1991, No. 184, §1, eff. Jan. 1, 1992.



RS 56:649.6 - Proof of residency and age; penalties

§649.6. Proof of residency and age; penalties

A. Any person applying for a lifetime license shall be required to furnish proof of residency as may be required by the department, and persons thirteen years of age or under shall be required to furnish a birth certificate and other proof of age and residency as may be required by the department.

B. Any person who knowingly submits any materially false or altered document in connection with any application for a lifetime license or any person who knowingly makes any materially false representation on or with any application for a lifetime license shall be guilty of a class four violation.

Acts 1991, No. 184, §1, eff. Jan. 1, 1992; Acts 1992, No. 859, §1, eff. July 1, 1992.



RS 56:649.7 - Infant combination lifetime hunting and fishing license

§649.7. Infant combination lifetime hunting and fishing license

The department shall make available for persons from birth to five years old who were born in Louisiana a combination lifetime hunting and fishing license which shall entitle the licensee to all of the privileges of both lifetime hunting and lifetime sports fishing licenses provided in R.S. 56:649.1 and 649.2. The fee for the infant lifetime license shall be two hundred dollars.

Acts 2000, 2d Ex. Sess., No. 1, §3, eff. June 26, 2000.



RS 56:650 - Lifetime License Endowment Trust Fund

§650. Lifetime License Endowment Trust Fund

A.(1) Subject to the exception contained in Article VII, Section 9(A) of the Constitution of Louisiana, all funds collected by the commission under the provisions of this Part shall be credited to the Bond Security and Redemption Fund. Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall deposit as provided in Paragraph (2) of this Subsection, an amount equal to the revenues collected under the provisions of this Part. The funds credited to the Lifetime License Endowment Trust Fund shall be expended as provided in this Section.

(2)(a) Of the revenues received from the issuance of each lifetime license other than a senior lifetime license, one hundred dollars shall be credited to the Lifetime License Endowment Trust Fund, and the remaining funds shall be credited to the Conservation Fund to be used for the purpose of administering and enforcing the provisions of this Chapter or for such other purposes as may be determined by the Department of Wildlife and Fisheries, in accordance with requirements of the hunting and fishing or other special license fees that would have been required for the hunting and fishing privileges covered by the provisions of R.S. 56:649.1, 649.2, 649.3, or 649.4.

(b) Of the revenues received from the issuance of each senior lifetime combination license, five dollars shall be credited to the Conservation Fund, and the remaining revenues shall be credited to the Lifetime License Endowment Trust Fund.

(c) Of the revenues received from the additional gear license fees levied in R.S. 56:649.3(B), one-tenth shall be deposited to the Conservation Fund to be used by the department for its fiscal operations. The remaining nine-tenths of the revenues collected shall be deposited to the Lifetime License Endowment Trust Fund.

B.(1) The Lifetime License Endowment Trust Fund is hereby established as a public trust fund, the principal of which shall be invested at interest in perpetuity and shall not be expended. The state treasurer shall, on a monthly basis, credit the Conservation Fund with all interest revenues generated by investment of the principal of the Lifetime License Endowment Trust Fund.

(2) The state treasurer shall credit to the Lifetime License Endowment Trust Fund such additional funds as are received from private contributions, grants, and donations made to the Lifetime License Endowment Trust Fund.

C. The state treasurer shall invest the principal and the undistributed return on the principal deposited in the Lifetime License Endowment Trust Fund for the purpose of achieving perpetual financing of said fund. Such investments may include, among others authorized by law the following:

(1) Equity investments in stocks, common and preferred, or corporations listed on the New York Stock Exchange, the American Stock Exchange, or quoted on the National Association of Securities Dealers Automated Quotations System, provided that the total investment in such securities at any one time shall not exceed thirty-five percent of the market value of all funds held by the fund. The treasurer may hire, on a contract basis, investment managers or consultants as deemed appropriate to provide for the equity investments of the fund. Such contracts shall be on a fee, together with minimum exchange fee, basis or on a commission basis only, with payment for such fees being appropriated from the fund.

(2) Direct general obligations of, or obligations on, which the timely payment of the principal and interest is unconditionally guaranteed by the United States of America.

(3) Bonds, debentures, notes, or other evidences of indebtedness issued by any of the following agencies of the United States government: Government National Mortgage Association; Rural Development Administration; Export-Import Bank of the United States; Federal National Mortgage Association; Federal Home Loan Mortgage Corporation; Federal Home Loan Bank; and Student Loan Marketing Association.

(4) Bonds, debentures, notes, or other evidences of indebtedness issued by any of the following agencies of the United States government, or any other like governmental or government-sponsored agencies which are hereafter created, including the Bank of Cooperatives, Federal Financing Bank, Small Business Administration, and Bank for Reconstruction and Development.

(5) Investment grade commercial paper, investment grade corporate bonds, and money market funds consisting solely of securities otherwise eligible for investment by the treasurer pursuant to this Section.

Acts 1991, No. 184, §1, eff. Jan. 1, 1992; Acts 1992, No. 859, §1, eff. July 1, 1992; Acts 2004, No. 835, §1, eff. July 12, 2004; Acts 2005, No. 206, §1; Acts 2011, No. 375, §1, eff. July 1, 2011.



RS 56:650.1 - Authorization of department to adopt rules and regulations

§650.1. Authorization of department to adopt rules and regulations

The Department of Wildlife and Fisheries, through its secretary, is hereby authorized to adopt rules and regulations necessary to implement the provisions of this Chapter and not inconsistent herewith.

Acts 1991, No. 184, §1, eff. Jan. 1, 1992.



RS 56:651 - License

PART IX. HUNTING PRESERVES

§651. License

Any person, firm or corporation desiring to establish, maintain or operate a hunting preserve within the state of Louisiana to permit the releasing and shooting or taking of pen-raised quail and pen-raised mallard by the public for a fee or otherwise may apply to the Louisiana Wildlife and Fisheries Commission for a license to do so, and said commission is hereby authorized to issue such an applicant a license for that purpose, upon the conditions set out.

Added by Acts 1958, No. 455, §1; Acts 1988, No. 87, §1.



RS 56:652 - Rights under license

§652. Rights under license

Any license issued hereunder shall permit the licensee to propagate, possess, and release for shooting or taking on the preserve covered by such license any pen-raised quail and pen-raised mallard and in addition thereto, import, propagate, possess, and release for shooting or taking on the preserve covered by such license any foreign game bird not a native of the state of Louisiana, if approved by the Louisiana Wildlife and Fisheries Commission.

Added by Acts 1958, No. 455, §2; Acts 1988, No. 87, §1.



RS 56:653 - Information to accompany applications; annual fee

§653. Information to accompany applications; annual fee

A. The application for such a license shall be accompanied by a fee of two hundred dollars to be the annual charge for the issuance of such license, and shall be further accompanied by information as to:

(1) The location and description of the premises, including a legal description of the land, and

(2) Copies of parish or ward maps with the area or areas clearly outlined and a description of the facilities thereon, together with the interest of the applicant therein.

B. It shall further be accompanied by information on the applicant as to his place of residence or, if a corporation, the place of incorporation, and the location of its principal place of office, and if a partnership, the names and addresses of each partner, the address of its principal office, together with full details as to the intended operations on said hunting preserve. Also, the applicant shall further furnish to the commission any additional information required or which may be requested by said commission.

Added by Acts 1958, No. 455, §3; Acts 1988, No. 87, §1.



RS 56:654 - Conditions

§654. Conditions

The following conditions must be complied with before the applicant shall be eligible for the issuance of a hunting preserve license as herein provided:

(1) The land to comprise said preserve shall consist of not more than 2,000 acres nor less than 100 acres and must be owned or leased by the applicant. In the event the property is under lease to the applicant, said lease shall be for a term of not less than one year from date of application, and such lease is subject to inspection and approval by the commission in the consideration of the granting of such license.

(2) The boundary lines of said premises shall be marked by signs located not more than four hundred feet apart, indicating that they are boundary line signs of the preserve in letters not less than two inches in height.

(3) Only pen-raised mallard or black ducks, at least two generations removed from the wild, or pen-raised quail are approved state game birds which may be used for preserve hunting.

(4) All open-raised quail and pen-raised mallard released on a hunting preserve shall have a band on one leg which shall contain information as to permit number and an identification number. The band must be approved by the commission and shall remain on the bird whether it be removed from the preserve dead or alive until said bird is ready for consumption. All game birds taken from any such hunting preserve must be tagged in a manner as specified and approved by the commission.

(5) A complete record of all birds propagated, released or taken on said preserve, including complete records of all operations of said preserve, shall be furnished the commission within 60 days after the hunting season has closed.

Added by Acts 1958, No. 455, §4; Acts 1988, No. 87, §1.



RS 56:655 - Regulation of operations

§655. Regulation of operations

The Louisiana Wildlife and Fisheries Commission shall have the authority to regulate the operations of hunting preserves licensed hereunder, and to set seasons, bag limits, and any other rules and regulations on the operation of said hunting preserves as are deemed necessary for the best interest of the public.

Added by Acts 1958, No. 455, §5. Amended by Acts 1974, No. 682, §1; Acts 1988, No. 846, §1.



RS 56:656 - Hunting and game laws to prevail; special licenses

§656. Hunting and game laws to prevail; special licenses

All laws, rules and regulations in force pertaining to hunting or pertaining to game shall, except as herein provided, prevail on hunting preserves hereunder licensed by the Louisiana Wildlife and Fisheries Commission. The regular appropriate hunting licenses as provided by the legislature shall apply to all persons hunting on said preserves, except that should the Louisiana Wildlife and Fisheries Commission so desire, it may provide for a special resident or non-resident license to be issued at a reasonable fee applicable to any particular hunting preserve; provided further that such special license shall apply only to the person to whom issued and to the particular preserve for which issued.

Added by Acts 1958, No. 455, §6.



RS 56:657 - Revocation of license; appeal

§657. Revocation of license; appeal

Should any licensee under this Part violate any of the provisions of this Part, or violate any law, rule, or regulation pertaining to game in this state, or should he fail to comply with the provisions of this Part or any other provision by law, rule, or regulation pertaining to game in this state, then, the secretary of the Louisiana Department of Wildlife and Fisheries is hereby empowered to immediately and without notice revoke the license hereunder issued. In the event of a revocation of license by the secretary of the Louisiana Department of Wildlife and Fisheries, the licensee to whom such license was issued may appeal within ninety days the action of the secretary to the Louisiana Wildlife and Fisheries Commission and he shall be given a hearing before said commission for a determination of his rights, which hearing shall be granted upon application by said licensee within ninety days of receipt by said commission of a written request for such hearing. Such appeal for hearing must set out all grounds for such appeal and, upon failure of the appealing licensee to set out proper grounds for such a hearing in such written request, then, the commission may in its discretion deny such hearing, provided that the appealing licensee is so notified within ninety days from the receipt by the commission of his written request.

Added by Acts 1958, No. 455, §7. Amended by Acts 1981, No. 736, §1.



RS 56:658 - License periods

§658. License periods

The licenses herein provided for shall be issued annually and shall be effective from July 1st of each calendar year through June 30th of the next calendar year.

Added by Acts 1958, No. 455, §8.



RS 56:659 - Penalties

§659. Penalties

Any violation by any person, firm, or corporation of any of the provisions of this Part or the failure to comply with said provisions, including the securing of the license herein provided, shall constitute a class two violation.

Added by Acts 1958, No. 455, §9. Amended by Acts 1981, No. 837, §3.



RS 56:671 - Reciprocal agreement; fishing license

PART X. RECIPROCAL AGREEMENTS

§671. Reciprocal agreement; fishing license

The commission may enter into reciprocal fishing license agreements with the authorities of any other state. Any reciprocal agreement shall become effective when ratified in writing both by the commission and the authorities of the reciprocating state and shall remain in effect until ninety days after it has been rescinded in writing by either the commission or the authorities of the reciprocating state.

Added by Acts 1968, No. 239, §1.



RS 56:672 - Reciprocal agreement; hunting license

§672. Reciprocal agreement; hunting license

The commission may enter into reciprocal hunting license agreement with the authorities of any other state. Any reciprocal agreement shall become effective when ratified in writing both by the commission and the authorities of the reciprocating state and shall remain in effect until ninety days after it has been rescinded in writing by either the commission or the authorities of the reciprocating state.

Added by Acts 1968, No. 239, §1.



RS 56:673 - Reciprocal agreement; common boundaries; taking or protection of fish or other aquatic life

§673. Reciprocal agreement; common boundaries; taking or protection of fish or other aquatic life

The commission may enter into reciprocal agreements with the states of Arkansas, Mississippi, and Texas pertaining to seasons, creel limits, and all other rules and regulations pertaining to the taking or protection of any species of fish or other aquatic life in any bodies of water which form the common boundary between Louisiana and the reciprocating state. Any reciprocal agreement shall become effective when ratified in writing both by the commission and the authorities of the reciprocating state and shall remain in effect until ninety days after it has been rescinded in writing by either the commission or the authorities of the reciprocating state.

Acts 1984, No. 843, §1.



RS 56:674 - Reciprocal agreement; common boundaries; wild quadrupeds or wild birds

§674. Reciprocal agreement; common boundaries; wild quadrupeds or wild birds

The commission may enter into reciprocal agreements with the states of Arkansas, Mississippi, and Texas pertaining to seasons, bag limits, and all other rules and regulations for the taking or protection of any species or sex of wild quadrupeds or wild birds in any area forming the common boundary between Louisiana and the reciprocating state. Any reciprocal agreement shall become effective when ratified in writing both by the commission and the authorities of the reciprocating state and shall remain in effect until ninety days after it has been rescinded in writing by either the commission or the authorities of the reciprocating state.

Added by Acts 1968, No. 239, §1. Acts 1984, No. 843, §1.



RS 56:675 - Reciprocal agreement; statewide application; taking or protection of fish, other aquatic life, wild quadrupeds, or wild birds

§675. Reciprocal agreement; statewide application; taking or protection of fish, other aquatic life, wild quadrupeds, or wild birds

The commission may enter into reciprocal agreements with the states of Alabama, Arkansas, Mississippi, and Texas pertaining to seasons, creel limits, bag limits, and all other rules and regulations pertaining to the taking or protection of any species or sex of fish, other aquatic life, wild quadrupeds, or wild birds in any area within the boundaries of the states of Alabama, Arkansas, Mississippi, and Texas.

Added by Acts 1968, No. 492, §1. Amended by Acts 1981, No. 736, §1; Acts 1984, No. 843, §1.



RS 56:676 - Reciprocity; license fees; seasons; limits

§676. Reciprocity; license fees; seasons; limits

Notwithstanding any other provision of law to the contrary, where the commission fails to enter into a reciprocal agreement with a state as allowed in R.S. 56:673, 674, and 675, residents of that state shall be granted or sold privileges and licenses equal to those privileges and licenses granted or sold to Louisiana residents by the nonresident's state.

Acts 1984, No. 843, §1.



RS 56:677 - Reciprocal agreements; Toledo Bend; Caddo Lake; special fishing licenses; fees

§677. Reciprocal agreements; Toledo Bend; Caddo Lake; special fishing licenses; fees

Notwithstanding any other provision of law to the contrary, the Wildlife and Fisheries Commission may enter into reciprocal agreements with the state of Texas to establish special fishing licenses and fishing license fees on the Toledo Bend Reservoir and Caddo Lake.

Acts 1995, No. 117, §1.



RS 56:681 - To 692 redesignated as R.S. 11:581 to 591.

PART XI. SPECIAL RETIREMENT PROVISIONS

FOR CERTAIN WILDLIFE AGENTS

§681. §§681 to 692 redesignated as R.S. 11:581 to 591.



RS 56:695 - Purpose

PART XII. ADDITIONAL SALARY FOR STATE

WILDLIFE OFFICERS

§695. Purpose

This law is enacted by the legislature pursuant to Article X, Section 10(A)(1) of the Louisiana Constitution of 1974 in the exercise of the police power of the state, to promote the public peace and safety by providing better enforcement of the law.

Added by Acts 1975, No. 314, §1, eff. July 17, 1975.

{{NOTE: ACTS 1989, NO. 337, §3 PROVIDES "THIS ACT SHALL BECOME EFFECTIVE IF AND WHEN THE BASE SALARY OF EACH PERSON ENTITLED TO A SUPPLEMENT PURSUANT TO SUBPART D OF PART III OF CHAPTER 6 OF TITLE 40 AND PART XII OF CHAPTER 1 OF TITLE 56 OF THE LOUISIANA REVISED STATUTES OF 1950 IS INCREASED BY AN AMOUNT EQUAL TO THE SUPPLEMENT TO WHICH THE PERSON IS ENTITLED ON THE DATE THAT THIS ACT BECOMES LAW."}}



RS 56:696 - Amount of additional salary

§696. Amount of additional salary

Every regularly commissioned wildlife officer employed by the enforcement division of the Department of Wildlife and Fisheries shall be paid by the state additional salary in the amount of two hundred sixty dollars per month, provided that funds are available. The salary provided for by this Section shall be in addition and supplemental to any uniform state civil service pay plan. In the event that supplemental pay for deputy sheriffs is increased, then supplemental pay for wildlife enforcement officers shall be increased in the same amount, provided that funds are available.

Added by Acts 1975, No. 314, §1, eff. July 17, 1975. Acts 1983, No. 243, §1.

{{NOTE: CONTINGENT REPEAL - SEE NOTE FOLLOWING §695.}}



RS 56:697 - Special fund

§697. Special fund

For the payment of the additional salary provided by R.S. 56:696, there is hereby created a special fund in the treasury of the state of Louisiana, to which the appropriations hereinafter made shall be credited, and the funds so credited shall be used solely for the payment of such additional salary as provided in R.S. 56:696.

Added by Acts 1975, No. 314, §1, eff. July 17, 1975.

{{NOTE: CONTINGENT REPEAL - SEE NOTE FOLLOWING §695.}}



RS 56:698 - Disbursement of funds

§698. Disbursement of funds

A. The funds credited to the special fund as provided in R.S. 56:697 shall be disbursed upon warrants drawn by the secretary of the Department of Wildlife and Fisheries, which warrants shall have attached to them a detailed list of the names of the officers for whose benefit any particular warrant is drawn, together with such other information as the division of administration or the state treasurer may require.

B. The secretary of the Department of Wildlife and Fisheries, on the basis of such warrants, shall prepare and sign individual checks representing the amount to be paid out of the special fund created by R.S. 56:697 to each person in accordance with the provisions of this Part. Each such check shall show the legislative appropriation from which payment is made and shall note that it represents additional salary paid by the state under the provisions of this Part. The secretary of the Department of Wildlife and Fisheries shall deliver the checks to the individual person in whose favor drawn by mail or by such other means as he shall determine.

C. The secretary of the Department of Wildlife and Fisheries shall include the additional salary paid to individuals in accordance with the provisions of this Part in the calculation and deduction from the pay of such individuals of sums required by state or federal laws to be withheld by an employer, such as federal income tax and social security tax or contribution to a state retirement system. The secretary of the Department of Wildlife and Fisheries shall be further charged with the responsibility for transmitting the sums so withheld in accordance with the law or laws requiring the withholding.

D. The additional salary paid by the state to state wildlife officers in accordance with the provisions of this Part shall be included in the calculation and computation of the total wages paid to a state wildlife officer in the determination of employer contributions to any retirement system or pension fund of which the individual may be a member as well as in the determination of retirement eligibility and benefits which may accrue to the individual under any retirement system or pension fund, as well as in the determination of any other employee benefits, sick leave, or disability pay to which the individual might be entitled.

Added by Acts 1975, No. 314, §1, eff. July 17, 1975. Amended by Acts 1981, No. 736, §1.

{{NOTE: CONTINGENT REPEAL - SEE NOTE FOLLOWING §695.}}



RS 56:699 - Participation in firearm and hunter education course in addition to penalties for hunting violations

PART XIII. FIREARM AND HUNTER EDUCATION

§699. Participation in firearm and hunter education course in addition to penalties for hunting violations

Whenever any person is convicted of violating any of the provisions of this Chapter governing the hunting or taking of wild birds or wild quadrupeds, other than by trapping, the court may in addition to imposing any fine or penalty provided for by law, order the offender to attend and participate in a firearm and hunter education course taught or approved by the department.

Added by Acts 1978, No. 655, §1. Acts 1984, No. 149, §1, eff. Sept. 1, 1985.

{{NOTE: SEE SECTIONS 3 AND 4 OF ACTS 1984, NO. 149.}}



RS 56:699.1 - Repealed by Acts 2012, No. 364, §2.

§699.1. Repealed by Acts 2012, No. 364, §2.



RS 56:699.2 - Repealed by Acts 2012, No. 364, §2.

§699.2. Repealed by Acts 2012, No. 364, §2.



RS 56:699.3 - Regulation of firearm and hunter education

§699.3. Regulation of firearm and hunter education

The commission shall adopt rules to regulate firearm and hunter education which shall:

(1) Provide for firearm and hunter education courses to be taught or approved by the department.

(2) Provide for the testing and certification by the department of residents of this state as firearm and hunter education instructors.

(3) Establish minimum requirements for firearm and hunter education courses conducted by private groups, state and local agencies other than the department, other states, and subdivisions thereof, which the department may approve for purposes of this Part.

(4) Provide for the revocation of any hunting license or hunting permit upon determination that the holder thereof obtained it other than in accordance with this Part.

Acts 1984, No. 149, §1, eff. Sept. 1, 1985.

{{NOTE: SEE SECTIONS 3 AND 4 OF ACTS 1984, NO. 149.}}



RS 56:699.4 - Penalty provision

§699.4. Penalty provision

Violation of any provision in this Part or of any commission rule or regulation adopted pursuant to this Part shall constitute a class one violation.

Acts 1993, No. 80, §1.



RS 56:699.5 - Firearm and hunter education requirement

§699.5. Firearm and hunter education requirement

A.(1) No person born on or after September 1, 1969, shall hunt unless that person has first been issued a certificate of satisfactory completion of a firearm and hunter education course approved by the department.

(2) However, a person under sixteen years of age may hunt without such certificate if he is accompanied by and is under the direct supervision of a person who was born before September 1, 1969, and has a valid hunting license or who is eighteen years of age or older and has proof of successful completion of a firearm and hunter education course approved by the department.

(3) However, a person who has not completed the firearm and hunter education course required by Paragraph (1) of this Subsection may be issued a valid hunting license by the department. Such license shall be issued with a restriction that requires that person be accompanied by and under the direct supervision of a person who was born before September 1, 1969, and has a valid hunting license or who is eighteen years of age or older and has proof of successful completion of a firearm and hunter education course approved by the department.

B. A person who is developmentally disabled and unable to successfully complete a firearm and hunter education course may be issued a restricted firearm and hunter education certificate that permits him to hunt, if he is accompanied by and is under the direct supervision of a person who was born before September 1, 1969, and has a valid hunting license or who is eighteen years of age or older and has proof of successful completion of a firearm and hunter education course approved by the department. Documentation of the developmental disability from a licensed medical doctor shall be presented prior to the issuance of a restricted hunter education certificate.

C. For the purposes of this Section, "direct supervision" means that the person being supervised shall be within a normal audible voice proximity and in direct line of sight of the supervising adult at all times while hunting.

D. The commission may adopt rules to implement the provisions of this Section, including rules to define the circumstances that constitute a person being accompanied by and under the direct supervision of another.

Acts 1995, No. 412, §1; Acts 1997, No. 1282, §1; Acts 2004, No. 100, §1; Acts 2010, No. 292, §1; Acts 2010, No. 335, §1; Acts 2012, No. 364, §1.



RS 56:699.6 - Firearm and hunter education exemption

§699.6. Firearm and hunter education exemption

The provisions of R.S. 56:699.5 shall not apply to any active or veteran member of the United States armed services or to any POST-certified law enforcement officer or to any individual with current POST-certification. The commission may adopt rules to implement this Section including rules regarding evidence of such service. Application for the exemption authorized in this Section shall be filed in person at the Department of Wildlife and Fisheries main office building in the city of Baton Rouge, or at any other location designated by the department.

Acts 2001, No. 223, §1; Acts 2008, No. 46, §1; Acts 2012, No. 364, §1.



RS 56:699.7 - Four wheeler and all-terrain vehicle instruction

§699.7. Four wheeler and all-terrain vehicle instruction

The department may offer in its firearm and hunter education program an educational block of instruction on the proper way and method of safely riding "four wheelers" or all-terrain vehicles.

Acts 2004, No. 172, §1.



RS 56:699.8 - Repealed by Acts 2010, No. 335, §2.

§699.8. Repealed by Acts 2010, No. 335, §2.



RS 56:699.21 - Membership

PART XIII-A. HUNTING AND FISHING

EDUCATION ADVISORY COUNCIL

§699.21. Membership

A. The Hunting and Fishing Advisory Education Council shall be established within the Department of Wildlife and Fisheries to promote the many benefits of hunting and fishing among Louisiana citizens and to educate the citizens of the state on those benefits.

B. Members of the council shall serve on a voluntary basis and shall not receive any compensation or reimbursement for expenses. The council shall meet at least twice annually and shall consist of the following members:

(1) One member appointed by the Louisiana Wildlife Federation.

(2) One member appointed by the Louisiana Coastal Conservation Association.

(3) One member appointed by the Louisiana Wild Turkey Federation.

(4) One member appointed by the Louisiana Bass Federation.

(5) One member appointed by the Charter Boat Captain's Association.

(6) One member appointed by the Trapper and Alligator Hunter's Association.

(7) One member appointed by the secretary of the Department of Wildlife and Fisheries.

(8) One member appointed by the Louisiana Outdoor Writer's Association.

(9) One member appointed by the Cajun Becasse Society.

(10) One member appointed by the Bayou State Bowhunter's Association.

(11) One member appointed by the chairman of the Senate Natural Resources Committee.

(12) One member appointed by the chairman of the House Committee on Natural Resources and Environment.

(13) One member appointed by the Louisiana Marine Trades Association.

(14) One member appointed by the Jefferson Parish Marine Fisheries Advisory Board.

(15) One member appointed by the director of the LSU Agriculture Center Cooperative Extension Service who is a specialist or agent assigned to fisheries or wildlife advisory work.

Acts 2001, No. 322, §1; Acts 2008, No. 580, §7.



RS 56:699.22 - Council powers; duties; responsibilities

§699.22. Council powers; duties; responsibilities

The council shall develop plans and strategies to promote public awareness that fees, taxes, and traditional expenditures of hunters and anglers provide financial support for the management of fish and wildlife resources, habitat conservation and management, and the enforcement of fish and wildlife laws, and contribute to the local and national economy.

Acts 2001, No. 322, §1.



RS 56:700.1 - Definitions

PART XIV. FISHERMEN'S GEAR COMPENSATION FUND

§700.1. Definitions

As used in this Part, unless the context requires otherwise, the following terms shall have the following meanings:

(1) "Commercial fisherman" means any citizen of the state of Louisiana whose primary source of earnings is from the harvesting of living marine resources for commercial purposes. "Earnings" means the earnings derived solely by the personal efforts of the commercial fisherman, exclusive of the income of a spouse or of any community property interest in the income of a spouse.

(2) "Fishing gear" means (a) any vessel and (b) any equipment, whether or not attached to a vessel, which is used in the commercial handling or harvesting of living marine resources.

(3) "Secretary" means the secretary of the Department of Natural Resources or his designee.

(4) "Department" means the Department of Natural Resources.

(5) "Fund" means Fishermen's Gear Compensation Fund.

Added by Acts 1979, No. 673, §1. Acts 1983, No. 705, §6, eff. Sept. 1, 1983; Acts 1997, No. 801, §1, eff. July 10, 1997.



RS 56:700.2 - Establishment, continuance, and purposes of fund; geographical coverage; assessments

§700.2. Establishment, continuance, and purposes of fund; geographical coverage; assessments

A. There is hereby established in the state treasury a Fishermen's Gear Compensation Fund into which amounts paid pursuant to this Section shall be deposited. The fund shall be available to the secretary only for the following purposes:

(1) Administrative and personnel expenses of the fund.

(2) Payment of any fully justified claim made in accordance with procedures established herein for actual damages suffered by a commercial fisherman as a result of hitting or snagging an obstruction or hazard in the waters of the state resulting from natural occurrences, oil and gas activities, or other activities where the owner of said obstruction is unknown.

(3) Expenses necessary to implement an investigatory survey of existing potential underwater obstructions which might be due to past drilling, production, and transportation activities. Such survey shall be conducted in not more than three geographical areas which are known to be hazardous as a result of underwater obstructions, the locations and sizes of which shall be approved by the Senate Committee on Natural Resources and the House Committee on Natural Resources and Environment, meeting jointly, following a consensus of opinion relative thereto rendered by commercial fishermen and the secretary. The purpose of the survey shall be to reveal the location, size, and density of underwater obstructions, as well as to test investigatory procedures, so as to provide field data and information which might aid fishermen directly and which shall be used to design a program more responsive to the needs of fishermen. Withdrawals from the fund for the purposes of surveying shall be limited to the one-time application described in this Paragraph and shall not exceed one-fourth of the monies remaining in the fund at the time that this Paragraph becomes effective.

(4) On July 1, 2014, and on each July first thereafter and ending after June 30, 2018, the state treasurer shall annually deposit, the amount of two hundred fifty thousand dollars into the Underwater Obstruction Removal Fund as provided in R.S. 30:101.9. The department shall seek to match these funds with whatever federal or state funds may be available for such purposes.

B. The Fishermen's Gear Compensation Fund shall be established for Louisiana territorial waters which overlie state-owned waterbottoms which are contained within the coastal zone boundaries as described and established by R.S. 49:213.4.

C.(1) The fund shall be established within sixty days of the effective date of this Part, at a level sufficient to meet administrative and personnel expenses of the fund, including implementation of responsibilities set forth in R.S. 56:700.5, as well as payment of justified claims made pursuant to this Part.

(2)(a) To create a workable balance immediately upon establishment of the fund, the secretary shall be authorized and empowered to levy a fee upon each lessee of a state mineral lease and each grantee of a state right of way, for each lease and right of way in effect at the time of the effective date of this Part and which are located within the coastal zone boundary, in an amount of three hundred dollars. The secretary shall not be authorized and empowered to levy the fee upon a political subdivision of the state.

(b) The state treasurer shall be authorized to pay into the fund a sum in the amount of one hundred thousand dollars from proceeds remaining in the Bond Security and Redemption Fund after compliance with dedications of mineral royalties, leases, bonuses, and rights of way and other sums payable to the state as lessor of mineral leases and grantor of rights of way as required pursuant to R.S. 30:136(B) and 136.1(A), (B), and (C), after a sufficient amount has been allocated from the Bond Security and Redemption Fund to pay all obligations secured by the full faith and credit of the state which become due and payable within the fiscal year.

D. In the same fiscal year during which the fund is established, and in each fiscal year subsequent to that in which the fund is established, at any time that the balance of the fund becomes two hundred fifty thousand dollars or less and the secretary determines that additional monies are required to pay justified claims and to cover necessary administrative costs of the program, the secretary shall be authorized and empowered to replenish the fund by levying additional fees on each lessee of a state mineral lease and each grantee of a state right of way, for each lease or right of way in effect at the time of establishing the fee rate and which are located within the coastal zone boundary. However, fees levied upon leases and rights of way as provided herein shall be made on a per-unit basis at a level not to exceed one thousand dollars per lease or right of way during any fiscal year.

Added by Acts 1979, No. 673, §1. Amended by Acts 1981, No. 477, §1. Acts 1983, No. 705, §6, eff. Sept. 1, 1983; Acts 1991, No. 337, §1; Acts 1999, No. 599, §2, eff. July 1, 1999; Acts 2001, No. 705, §1, eff. July 1, 2001; Acts 2003, No. 830, §1, eff. July 1, 2003; Acts 2007, No. 167, §1, eff. June 29, 2007; Acts 2008, No. 580, §7; Acts 2012, No. 70, §1, eff. May 11, 2012; Acts 2014, No. 755, §1, eff. July 1, 2014.



RS 56:700.3 - Rules and regulations

§700.3. Rules and regulations

A. In carrying out this Part, the secretary shall prescribe, and from time to time amend, regulations for the filing, processing, and the fair and expeditious settlement of claims pursuant to this Part, including a time limitation on the filing of such claims and the appointment of hearing examiner. These regulations shall insure that the whole claim procedure is as simple as possible. Any designee of the secretary authorized to prescribe and amend such rules and regulations shall do so under the overall supervision and control of the secretary.

B. In the formulation of regulations pursuant to this Part, the secretary shall establish a procedure whereby a fisherman may recover for damages from an obstruction encountered previously.

C. Any rule, regulation, or guideline shall be proposed or adopted pursuant to the rulemaking procedures set forth in the Administrative Procedure Act and shall be subject to approval by the House Committee on Natural Resources and Environment and Senate Committee on Natural Resources. Such approval shall be presumed unless either committee submits objections in writing within fifteen days after receipt of the proposed rule, regulation, or guideline, provided that such written objections shall be subject to override by the governor within five days after receipt of the objections by the governor.

D. The department shall promulgate regulations implementing the Fishermen's Gear Compensation Fund on or before October 1, 1980. The department shall hold not less than three public hearings for the purpose of receiving public input on the development of the regulations.

Added by Acts 1979, No. 673, §1. Acts 1983, No. 705, §6, eff. Sept. 1, 1983; Acts 2008, No. 580, §7.



RS 56:700.4 - Disbursement of funds; eligibility; hearings

§700.4. Disbursement of funds; eligibility; hearings

A. Payments may be disbursed by the undersecretary of the Department of Natural Resources as authorized by the secretary from the fund to compensate commercial fishermen for actual property damage suffered as a result of hitting or snagging an obstruction or hazard in the territorial waters of the state within the boundaries of the fund but shall not be extended to speculative loss such as anticipated profit or income.

B. In order to be eligible to receive reimbursement from the fund, a commercial fisherman must show that he has a valid claim. A valid claim shall be established by the hearing examiner, based on evidence that the following conditions have been met:

(1) The fishing vessel was being used for fishing in Louisiana territorial waters within the boundaries of this fund.

(2) The fisherman made a report to the Department of Natural Resources on the location of the obstruction postmarked within ninety days of the loss. If good cause is shown, the secretary of the Department of Natural Resources, when there are extenuating circumstances, may waive the ninety-day limit on the reporting period, such waiver period not to exceed forty-five days; and

(3) The fisherman has made a good faith effort to locate the financially responsible party. Evidence of a good faith effort shall be established by regulation, and shall include attempts to identify the responsible party with the assistance of the Department of Natural Resources where necessary.

C. The provisions of Subsections A and B of this Section notwithstanding, no payment:

(1) Shall be made by the fund when the damage set forth in a claim was caused by materials, equipment, structures, or other items attributable to a financially responsible party and unless evidence is submitted that the party responsible for the obstruction can not be determined;

(2) Shall exceed five thousand dollars for any incident; or

(3) Shall be made unless the claimant shows by a preponderance of evidence that he is free from contributory negligence in causing the loss.

(4) Shall be made for any claim at a site that has been certified by the assistant secretary of the office of conservation for the Department of Natural Resources as having been cleared under the Louisiana Underwater Obstruction Removal Program, R.S. 30:101.1 et seq. Once a site has been cleared under the Louisiana Underwater Obstruction Removal Program, the assistant secretary shall certify that the site of at least two hundred yards in diameter is free of obstructions and future claims at a site so certified shall be denied. Whenever four or more claims are reported after a site has been certified as clear, the site shall be revisited and the new or leftover obstruction shall be located and, if the department determines it is feasible, removed.

D. Upon receipt of a claim against the fund, the secretary shall assign the matter to a hearing examiner for disposition. Claimants shall submit such documentary evidence as the hearing examiner requires to prove a valid claim justifying payment from the fund. In the event that a dispute arises over any claim that cannot otherwise be resolved, the hearing examiner shall hold a hearing, after giving public notice. At such hearing, the claimant and any other interested person may submit evidence. The hearing examiner shall have the power to administer oaths and subpoena witnesses and books, records, and other evidence pertinent to the issue. The hearing shall be held in the state at a place and time determined by the secretary. After the hearing, a prompt decision shall be made, all in accordance with rules and regulations adopted pursuant to this Part and the Administrative Procedure Act.

Added by Acts 1979, No. 673, §1. Acts 1983, No. 705, §6, eff. Sept. 1, 1983; Acts 1988, No. 33, §1, eff. June 10, 1988; Acts 1999, No. 11, §1; Acts 1999, No. 599, §2, eff. July 1, 1999.



RS 56:700.5 - Facilities reports; survey of obstruction; labelling

§700.5. Facilities reports; survey of obstruction; labelling

A. Within 180 days of the effective date of this Act, the secretary shall prepare a detailed file of all structures and facilities located on state waterbottoms within the boundaries of this fund. In developing the file the secretary may require the owners and operators of state mineral leases and pipelines rights of way to furnish information relative to the location, description and nature of facilities, both active and abandoned, on and beneath the state's waterbottoms.

B. The secretary of the Department of Natural Resources shall establish and classify all potential hazards to commercial fishing caused by oil and gas exploration, development, and production activities in Louisiana waters, including all obstructions on the bottom, throughout the water column, and on the surface. The survey shall be completed on or before October 1, 1980.

C. The secretary of the Department of Natural Resources shall establish regulations for all materials, equipment, tools, containers, pipelines, and other items used within Louisiana waters by the oil and gas industry to be properly stamped or labelled, wherever practicable, with the owner's identification prior to actual use. These regulations shall be consistent with labelling regulations promulgated by the U.S. Department of Interior pursuant to the provisions of Title IV of the Outer Continental Shelf Lands Act Amendments of 19781.

Added by Acts 1979, No. 673, §1.

143 U.S.C.A. 1841 et seq.



RS 56:700.6 - Termination date

§700.6. Termination date

The provisions of this Part shall terminate and have no effect after June 30, 2018.

Acts 2014, No. 755, §1, eff. July 1, 2014.



RS 56:700.10 - Purpose

PART XV. OYSTER LEASE DAMAGE EVALUATION BOARD

§700.10. Purpose

With declining reserves and oil and gas becoming harder to discover it is incumbent upon the state to remove as many obstacles as it can which might impede the future exploration and development of minerals in the public waterbottoms. Oyster leases and oil and gas exploration and production have historically utilized much of the same areas in the waterways and waterbottoms on public lands in the state. The oil and gas industry has been faced with the problem of having to negotiate damages to oyster beds to conduct geophysical surveys, drilling activities, and movement of equipment to and from well sites in an uncertain and unpredictable manner which is creating an undue burden on the industry. The purpose of this Part is to effect an equitable solution to the problem which will result in fair and predictable treatment to the oil and gas industry while assuring the oyster fishermen actual compensation for damages to their oyster beds due to mineral activities. The state has a tremendous interest in preserving the viability of both industries. Since both activities are granted on public waterbottoms by the state it is the obligation of the state to resolve the problems created by this impasse; therefore, the legislature does hereby establish the Oyster Lease Damage Evaluation Board to promulgate rules and regulations to determine the method of establishing a uniform system of compensation for actual damages caused to the beds of leaseholders based on biological test data.

Acts 1995, No. 1304, §1, eff. June 29, 1995.



RS 56:700.11 - Definitions

§700.11. Definitions

As used in this Part, unless the context requires otherwise, the terms set forth below shall have the following meanings:

(1) "Board" means the Oyster Lease Damage Evaluation Board.

(2) "Biological test data" means surveys of oyster beds and grounds by a certified biologist to determine the quality, condition, and value of oyster beds and grounds.

(3) "Leaseholder" means an owner of an oyster lease granted by the Department of Wildlife and Fisheries.

(4) "Department" means the Department of Natural Resources.

(5) "Mineral activity" means exploration (including all seismic operations), production, transportation (of equipment or product), and any other activity associated with the production of oil and gas.

(6) "Owner" means an owner or operator of a mineral activity.

(7) "Secretary" means the secretary of the Department of Natural Resources, or his designee.

Acts 1995, No. 1304, §1, eff. June 29, 1995.



RS 56:700.12 - Damages to oyster leases; mineral activity; settlements and claims

§700.12. Damages to oyster leases; mineral activity; settlements and claims

Notwithstanding any other law to the contrary, including but not limited to R.S. 56:423 et seq., the claim of any lessee of oyster beds or grounds who is requested to enter into a settlement for damages which may occur due to an oil and gas activity which proposes to intrude upon the leasehold may be settled in the following manner:

(1) If the leaseholder and the owner of the oil and gas activity agree to settle for a fixed amount the settlement shall be in writing, signed by both parties, granting the activity for the agreed upon sum which shall be paid immediately.

(2) In the event that a settlement is reached there shall be no further claims or demand for damages thereafter for the activity upon which the agreement was made.

(3) If a settlement cannot be reached between the leaseholder and the owner, either party may file a request with the board for arbitration and final determination of the actual damages to the oyster lease due to the mineral activity thereon.

(4) If the claim is brought before the board, the owner of the oil and gas activity shall, at its1 own expense, have a biological survey made of the leased premises to determine the quality and value of the beds and grounds which will be involved in the proposed operation. A biological survey shall be performed before the operations begin and upon completion of the activity.

(5) If the claim is brought before the board, the owner of the oil and gas activity shall file the initial biological survey with the board and pay a deposit to the board based on estimated damages as determined by the board after consideration of the results of the biological survey and any other information provided to the board. After payment of the deposit, the owner may proceed with his proposed activity. Upon completion of the activity, the owner of the oil and gas activity, at his own expense, shall have another biological survey performed and filed with the board so that actual damages to the leasehold may be determined by the board.

(6) All claims shall be evaluated expeditiously based on biological test data done before and after the activity over or on the beds occurs, and upon determining actual damages the claim shall be immediately paid to the board by the owner for the benefit of the leaseholder. Upon payment of the damages by the owner there shall be a presumption created in favor of the owner that actual damages are paid in full.

(7) If the leaseholder or owner is not satisfied with the decision of the board he may obtain judicial review by a suit in district court of the parish where the leasehold improvements are situated. The burden of proof for liability and damages and all costs shall be borne by the party seeking judicial review. If the district court upholds the findings of damages by the board the party seeking judicial review shall pay all costs and attorney fees of the other party.

Acts 1995, No. 1304, §1, eff. June 29, 1995; Acts 1997, No. 1115, §1; Acts 2004, No. 282, §1, eff. June 15, 2004; Acts 2005, No. 438, §1, eff. July 11, 2005.

1As appears in enrolled bill. Should be "his".



RS 56:700.13 - Establishment of the board

§700.13. Establishment of the board

A. There is hereby established within the office of the secretary of the Department of Natural Resources the Oyster Lease Damage Evaluation Board, hereinafter known as the board.

B. The board shall include five members consisting of one member nominated by the Louisiana Oyster Dealers and Growers Association, one member nominated by the Louisiana Oyster Task Force, two members nominated jointly by the Louisiana Independent Oil and Gas Association, Louisiana Mid-Continent Oil and Gas Association and the Louisiana Landowners Association, and one member, selected by the other four members of the board, who is a practicing administrative law judge.

C. The board shall develop a list of qualified biologists to provide biological test data in determining the quality, condition, and value of oyster beds and grounds. The secretary, in conjunction with the board, shall develop a list of qualifications for these biologists. When an owner of an oil and gas activity is required under the provisions of R.S. 56:700.12(4) to perform a biological survey, he shall choose a biologist to conduct the survey from the list of qualified biologists supplied by the board. The secretary, in conjunction with the board, shall adopt rules providing for selection of a qualified biologist. Unless a written objection is filed with the board by either party, if a qualified biologist was previously engaged to conduct a biological survey for the mineral activity subject to the requested arbitration, that same biologist may be used for the biological surveys.

D. The board members shall evaluate the information regarding damage to the beds and make the final determination in awarding damages to claimants. The secretary, upon receiving this determination of damages, may reject the damage award and send the matter back to the board. The board may then either revise the damage award or, by a two-thirds vote, affirm the original damage determination. If the board fails to either revise the damage award or affirm the original damage determination, the arbitration process provided in this Part shall conclude without a final determination of damages.

E. The determinations of damages by the board shall be based on the values shown in the biological survey and shall reflect true and actual damages.

F. Notwithstanding the provisions of R.S. 56:424, representatives or assigns of the owner of the oil and gas activity may remove, as a sample, oysters from an oyster lease on state water bottoms in order to make determinations in matters before the Oyster Lease Damage Evaluation Board. In order to take such samples, the representatives or assigns of the owner of the oil and gas activity shall first submit written notice to the leaseholder. If the leaseholder has not granted permission within fifteen days after the written request for permission was submitted, the representatives or assigns of the owner of the oil and gas activity shall notify the leaseholder of the date and time that the lease will be surveyed. The leaseholder may accompany the biologist during the survey or may authorize another person to accompany the biologist during the survey.

Acts 1995, No. 1304, §1, eff. June 29, 1995; Acts 1997, No. 1115, §1; Acts 2004, No. 282, §1, eff. June 15, 2004; Acts 2005, No. 438, §1, eff. July 11, 2005; Acts 2009, No. 363, §1.



RS 56:700.14 - Rules and regulations

§700.14. Rules and regulations

A. In carrying out this Part, the secretary, in conjunction with the board, shall prescribe, and from time to time amend, regulations for the filing, processing, and the fair and expeditious settlement of claims pursuant to this Part, including a time limitation on the filing of such claims. These regulations shall insure that the whole claim procedure is as simple and as expeditious as possible. In no case shall the claim procedure exceed ninety days from the date the request for arbitration is filed with the board. Any designee of the secretary authorized to prescribe and amend such rules and regulations shall do so under the overall supervision and control of the secretary.

B. In the formulation of regulations pursuant to this Part, the secretary, in conjunction with the board, shall establish a procedure whereby an oyster fisherman may recover for actual damages to his oyster beds or grounds caused by oil and gas activities.

C. Any rule, regulation, and fees for the administration of this Part shall be proposed or adopted pursuant to the rulemaking procedures set forth in the Administrative Procedure Act and shall be subject to approval by the Senate Committee on Natural Resources and the House Committee on Natural Resources and Environment.

D. The secretary, in conjunction with the board, shall promulgate rules for developing a uniform evaluation method to be used in the biological surveys to determine the estimated value of the leasehold before the activity takes place and the estimated damages or loss to the leasehold after the activity is completed.

E. The secretary, in conjunction with the board, shall promulgate regulations implementing the Oyster Lease Damage Evaluation Board's procedures and methods of operation on or before October 1, 1997.

Acts 1995, No. 1304, §1, eff. June 29, 1995; Acts 1997, No. 1115, §1; Acts 2008, No. 580, §7.



RS 56:701 - WILDLIFE MANAGEMENT AREAS AND REFUGES

CHAPTER 2. WILDLIFE MANAGEMENT AREAS AND REFUGES

PART I. GENERAL PROVISIONS

SUBPART A. FEDERAL AID TO WILDLIFE RESTORATION;

REFUGES FOR MIGRATORY WILD FOWL

§701. Cooperation with federal government

The state of Louisiana assents to the provisions of the Act of Congress entitled: "An Act to provide that the United States shall aid the states in wildlife restoration projects and for other purposes." The director shall perform such acts as are necessary to the conduct and establishment of cooperative wildlife restoration projects, as defined in the Act of Congress, in compliance with the Acts and rules and regulations promulgated by the secretary of the interior thereunder, including the making of a survey of the state to determine the actual status of wildlife conditions within the state and the establishment of projects for wildlife conservation, restoration, development and the recommendation of improvements in the administration of sport, fish, and game laws.

Amended by Acts 1974, No. 717, §1.



RS 56:702 - Acquisition of necessary property; powers of commission

§702. Acquisition of necessary property; powers of commission

The commission may acquire by purchase, gift, expropriation, or otherwise, all property necessary, useful, or convenient for the use of the commission. It may prescribe the methods for taking wildlife and may fix seasons and bag limits or may close seasons on all wildlife or any species thereof in any specific locality when it finds, after investigation, that such action is necessary to assure the maintenance of an adequate supply of wildlife.

Amended by Acts 1974, No. 717, §1.



RS 56:703 - Lease or sale of lands to federal government by levee boards

§703. Lease or sale of lands to federal government by levee boards

The boards of commissioners of the various levee districts may donate, lease, or sell, under such terms and conditions as they deem best, any lands respectively owned by them to the United States of America for use as refuges or sanctuaries for migratory wild fowl. However, in all cases the mineral rights on all such lands shall be reserved.

Amended by Acts 1974, No. 717, §1.



RS 56:711 - Protection of watersheds of navigable streams

SUBPART B. FEDERAL WILDLIFE RESTORATION

§711. Protection of watersheds of navigable streams

The consent of the State of Louisiana is given to the Congress of the United States to make or to authorize the proper authorities of the Government of the United States to make such rules and regulations as the Government of the United States determines to be needful in respect to game animals, fish, and game and non-game birds on such lands and in the waters thereof situated in the state as are purchased by the United States under the terms of the Act of Congress of March 1, 1911, entitled "An Act to enable any State to cooperate with any other state or with the United States for the protection of the watersheds of navigable streams and to appoint a commission for the acquisition of lands for the purpose of conserving the navigability of navigable rivers"1, and Act of Congress supplementary thereto and amendatory thereof.

110 U.S.C.A. §552.



RS 56:712 - Cooperative agreements

§712. Cooperative agreements

The director may enter into cooperative agreements with the proper authorities of the government of the United States for the protection and management of the wildlife resources of the national forest lands within the state and for the restocking thereof with desirable species of game and non-game birds, animals and fish.

Amended by Acts 1974, No. 717, §1.



RS 56:713 - Powers of director; hunting and fishing licenses; rules and regulations

§713. Powers of director; hunting and fishing licenses; rules and regulations

The director may prohibit all hunting and fishing within the lands so contracted for with the government of the United States for such period of time as is in his opinion necessary. He may also prescribe from time to time the open seasons for hunting and fishing therein, may issue special hunting and fishing licenses therefor, and may fix the fees to be charged for the licenses. He may prescribe the maximum number of game animals and birds and the minimum size and maximum number of fish that may be taken therefrom and the conditions under which they may be taken. All such rules and regulations shall be published in accordance with the laws, rules and regulations of the commission.

Amended by Acts 1974, No. 717, §1.



RS 56:714 - Penalty for violation of rules and regulations

§714. Penalty for violation of rules and regulations

Whoever violates any rule or regulation prescribed by the director by virtue of the authority granted to him under R.S. 56:713 shall, for each offense, be fined not less than $25 or more than $100 or be imprisoned for not less than ten days or more than thirty days.

Amended by Acts 1974, No. 717, §1.



RS 56:721 - Authorization

SUBPART C. PARISH GAME AND FISH PRESERVES

§721. Authorization

A. Any parish may by formal resolution of its governing authority establish, maintain, and operate game and fish preserves, upon lands or waterbodies wholly located within the parish.

B. Two or more parish governing authorities may by separate formal resolutions establish, maintain, and operate game and fish preserves composed of contiguous lands or waterbodies shared by the parishes. All of the parish governing authorities shall adopt formal resolutions in order for the game and fish preserve to become effective.

Acts 2016, No. 173, §1.



RS 56:722 - Game and fish commission; rules and regulations

§722. Game and fish commission; rules and regulations

A.(1)(a) The governing authority of a parish may appoint a commission composed of citizens and taxpayers of the parish, whose term shall be concurrent with that of the governing authority appointing, who serve without compensation, to be known as the _____________ game and fish commission.

(b) For game and fish commissions established by multiple adjoining parishes under the authority of R.S. 56:721, the governing authority of each parish may appoint members, composed of citizens and taxpayers from that parish, to the commission whose term shall be concurrent with that of the governing authority appointing, who serve without compensation, to be known as the _____________ game and fish commission. Each parish shall have an equal number of members on that commission, unless some other composition is adopted by formal resolution approved by all of the parish governing authorities.

(2) The commission may make rules and regulations for the government, regulation, and control of the preserve and for the conservation, protection, and propagation of game and fish in the preserve, provided that such rules and regulations shall be finally approved, adopted, and promulgated by the Louisiana Wildlife and Fisheries Commission.

B. No game and fish commission or political subdivision may regulate the movement, mooring, or position of any commercial industrial vessel on navigable waterways within its jurisdiction.

Acts 1997, No. 21, §1; Acts 2005, No. 184, §1; Acts 2016, No. 173, §1.



RS 56:722.1 - Game and fish commissions, Lafourche Parish

§722.1. Game and fish commissions, Lafourche Parish

A. The governing authority of Lafourche Parish may appoint one or more game and fish commissions, each of which may be composed of seven citizens and taxpayers of the parish, whose terms shall be at the pleasure of the governing authority of Lafourche Parish, and who shall serve without compensation. The commission may make rules and regulations as provided in R.S. 56:722, including provisions for leasing of land within Lafourche Parish which is necessary to carry out the provisions of this Section.

B. The Lafourche Parish Game and Fish Commission may govern, regulate, and control Lake Long in Lafourche Parish in the manner provided in this Subpart.

Added by Acts 1982, No. 717, §1; Acts 2010, No. 384, §1.



RS 56:723 - Transfer of lands by levee boards and school boards

§723. Transfer of lands by levee boards and school boards

Levee boards and school boards owning land in the bed of nonnavigable streams, where the lands are annually overflowed, may sell the lands to any parish establishing a game or fish preserve, for that purpose. The school boards and levee boards may transfer the property by proper deed whenever the sale is made.



RS 56:724 - Dykes or dams; excavations

§724. Dykes or dams; excavations

The governing authority of a parish may build dykes or dams, dig canals, or excavate lake or stream beds whenever such work is necessary to the creation and establishment of such preserves, and may appropriate and expend the money necessary therefor.



RS 56:725 - Expropriation of property; revocation of rules and regulations

§725. Expropriation of property; revocation of rules and regulations

Governing authorities of parishes availing themselves of the provisions of this Sub-part may expropriate such property, under the rules and regulations provided by law, as is necessary to the establishment of the preserve and to the establishment of fishing and hunting camps provided for in R.S. 56:726, and may annul, revoke, and set aside any rule or regulation made by the commission when petitioned by not less than fifty citizens and taxpayers of the parish.



RS 56:726 - Fees for privilege of hunting and fishing; erection of camps

§726. Fees for privilege of hunting and fishing; erection of camps

The commission may charge an annual fee for the privilege of hunting or fishing in the preserve, not to exceed one dollar per year to residents of the parish nor fifty cents per day to non-residents of the parish. The revenue derived from such fees shall be used and expended by the commission for the benefit of the preserve and for the purpose of erecting and maintaining at suitable points public camping places, boats, and accommodations for the use and benefit of the citizens and patrons of the preserve.



RS 56:727 - Approval of rules and regulations; promulgation; penalties

§727. Approval of rules and regulations; promulgation; penalties

Rules and regulations proposed by any parish commission shall become effective only after being approved by the Louisiana Wildlife and Fisheries Commission, which has concurrent jurisdiction and power over the parish preserve. Such rules and regulations shall be promulgated and adopted in accordance with the Administrative Procedure Act. Any person who violates a rule or regulation adopted as provided in this Section shall be guilty of a class 2 violation.

Amended by Acts 1974, No. 717, §1; Acts 1981, No. 736, §1; Acts 1997, No. 21, §1.



RS 56:728 - Appropriations out of general fund; special taxes; employment of deputy sheriff

§728. Appropriations out of general fund; special taxes; employment of deputy sheriff

The governing authority of a parish in which a preserve is established may appropriate money for the use and benefit of the preserve out of its general fund, and vote special taxes for the maintenance, operation, and equipment of the preserve. It may employ and pay a deputy sheriff, under the supervision of the sheriff of the parish, to aid the commission in the enforcement of its rules and regulations for the conservation and protection of the game and fish in the preserve.



RS 56:729 - Anacoco-Prairie State Game and Fish Preserve; transfer

§729. Anacoco-Prairie State Game and Fish Preserve; transfer

A. All property, both movable and immovable, comprising the Anacoco-Prairie State Game and Fish Preserve in Vernon Parish is hereby transferred from the state of Louisiana, Department of Wildlife and Fisheries, to the governing authority for the parish of Vernon. The lands subject to this transfer are those provided for in the creation of said preserve by Act No. 277 of the 1948 Regular Session, which were subsequently transferred to the state of Louisiana, Department of Wildlife and Fisheries, pursuant to Act No. 490 of the 1981 Regular Session and R.S. 36:610. All lands are located in Vernon Parish and are more particularly described as follows:

Section Nineteen, Township Two North, Range Nine West (Sec. 19, Twp. 2 N., Range 9 W); and

Sections Two, Three, Four, Nine, Ten, and Eleven, Township One North, Range Ten West (Secs. 2, 3, 4, 9, 10, and 11, Twp. 1 N., Range 10 W); and

Sections Thirteen, Twenty-three, Twenty-four, Twenty-five, Twenty-six, Twenty-seven, Thirty-three, Thirty-four, Thirty-five, Township Two North, Range Ten West (Secs. 13, 23, 24, 25, 26, 27, 33, 34, 35 Twp., 2 N., Range 10 W).

B. Said preserve and its lands shall be governed by the commission created by the parish governing authority in accordance with the provisions of this Subpart.

Acts 1995, No. 116, §1.



RS 56:751 - Dedication of state lands withdrawn from entry

SUBPART D. STATE GAME PRESERVE AND

PUBLIC HUNTING GROUND

§751. Dedication of state lands withdrawn from entry

All of the vacant and unappropriated public lands belonging to the state on December 9, 1921 or thereafter acquired by accretion or otherwise, and more particularly described as follows, are withheld and withdrawn from entry or sale and perpetually dedicated as a game preserve and public hunting ground:

All swamps and marsh lands in township 22 South, range 20 East, Southeastern District of Louisiana, East of the Mississippi River, excepting the following lands: S.E. 1/4 of S.E. 1/4 of section 11; N. 1/2 of S.E. 1/4 of section 12; S. 1/2 of N.W. 1/4, N.E. 1/4 of S.W. 1/4, N.W. 1/4 of S.E. 1/4 of section 15; S.E. 1/4 of S.E. 1/4 of section 15; and sections 22, 25, and 26.

All swamps and marsh lands in township 22 South, range 21 East, Southeastern District of Louisiana, East of the Mississippi River, excepting the following lands: S.E. 1/4 of S.W. 1/4, S.W. 1/4 of S.W. 1/4 of section 4; N.E. Frac. 1/4, N.W. 1/4 of S.W. 1/4 S. 1/2 of N.W. 1/4 of section 7; N. Frac. 1/2 of N.W. 1/4, N.W. 1/4 of N.E. 1/4 of section 8.

All swamps and marsh lands in township 22 South, range 22 East, Southeastern District of Louisiana, East of the Mississippi River.

All swamps and marsh lands in township 23 South, range 21 East, Southeastern District of Louisiana, East of the Mississippi River.

All swamps and marsh lands in township 22 South, range 32 East, Southeastern District of Louisiana, West of the Mississippi River, excepting the following lands: All of sections or lots 9 or lots 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, and 44; and all of fractional sections in rear of lots 28, 29, 30, 31, 32, 33, and 34.

All swamps and marsh lands in township 22 South, range 33 East, Southeastern District of Louisiana, West of the Mississippi River, excepting the following lands: All of sections or lots 1, 2, 3, 4, 5, 6, and 7.

All of swamps and marsh lands in township 23 South, range 32 East, Southeastern District of Louisiana, West of the Mississippi River, excepting the following lands: Sections or lots 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90 and 91.

All swamps and marsh lands in township 23 South, range 33 East, Southeastern District of Louisiana, West of the Mississippi River, excepting the following lands: Section 1; sections 2; sections 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, and 15; section 17; section 18; section 19.

All swamps and marsh lands in township 23 South, range 34 East, Southeastern District of Louisiana, west of the Mississippi River.

All swamps and marsh lands in township 24 South, range 32 East, Southeastern District of Louisiana, West of the Mississippi River, excepting the following lands: All of sections or lots 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, and 77.

All swamps and marsh lands in township 24 South, range 33 East, Southeastern District of Louisiana, West of the Mississippi River, excepting the following lands: Sections or lots 9 and 10.



RS 56:752 - Control of area; rules and regulations

§752. Control of area; rules and regulations

The commissioner of wildlife and fisheries has absolute control and authority concerning the use of the lands and shall adopt rules and regulations controlling the area.



RS 56:753 - Trapping, hunting, or fishing on preserve

§753. Trapping, hunting, or fishing on preserve

No person shall trap, hunt, or fish on the preserve except under such rules and regulations as are made by the commissioner.



RS 56:754 - Penalty for violation of rules and regulations

§754. Penalty for violation of rules and regulations

Whoever violates any of the provisions of this Sub-part, or such rules and regulations as shall hereunder have been adopted by the commissioner, shall, for each offense, pay the cost of the prosecution and be fined not less than twenty-five dollars nor more than five hundred dollars, or imprisoned for not less than ten days nor more than six months, or both.



RS 56:761 - Protection of wild animals and birds on wildlife refuges, wildlife management areas, and public hunting grounds

SUBPART E. MISCELLANEOUS PROVISIONS FOR WILDLIFE

REFUGES, WILDLIFE MANAGEMENT AREAS, AND

PUBLIC HUNTING GROUNDS

§761. Protection of wild animals and birds on wildlife refuges, wildlife management areas, and public hunting grounds

A. No person shall, except in accordance with commission rules and regulations, kill, snare, pursue with intent to kill, take by any means, or have in possession any wild animal or bird upon any state wildlife refuge, wildlife management area, or public hunting ground.

B. Each killing or pursuing with intent to kill, snaring, taking, or having in possession of any wild animal or bird, on a wildlife refuge, wildlife management area or public hunting ground, constitutes a separate offense.

C. This Section does not prohibit the secretary from killing or having killed any noxious animals on lands under his supervision, or from having caught or snared any wild animals or birds for the purpose of propagation, restocking, or scientific investigation.

Amended by Acts 1981, No. 838, §1.



RS 56:762 - Imported wild birds and animals protected in general

§762. Imported wild birds and animals protected in general

No person shall catch, kill, snare, or pursue any wild animal or bird imported into this state by the federal government, or by any person under the supervision and consent of the commission for the purpose of experimentation or propagation.

Amended by Acts 1981, No. 736, §1.



RS 56:763 - Acceptance of other lands and designation as wildlife refuges, wildlife management areas, and public hunting grounds; rules and regulations; Rainey Sanctuary; National Audubon Society

§763. Acceptance of other lands and designation as wildlife refuges, wildlife management areas, and public hunting grounds; rules and regulations; Rainey Sanctuary; National Audubon Society

A. The commission may accept from any person, from the state, or from the federal government any lands or waters suitable for wildlife refuges, wildlife management areas, and public hunting grounds; may designate and set these apart; and may provide rules and regulations not contrary to law for the conservation of the birds, quadrupeds, and fish found thereon.

B. The commission may make rules and regulations for the protection of the birds, game, and fish on or in the Rainey Sanctuary of the National Audubon Society in Vermilion Parish and on or in the streams and canals forming the boundaries thereof.

Amended by Acts 1970, No. 651, §1; Acts 1981, No. 736, §1; Acts 1981, No. 838, §1.



RS 56:764 - Penalty for violation of R.S. 56:761, R.S. 56:762 or R.S. 56:763

§764. Penalty for violation of R.S. 56:761, R.S. 56:762 or R.S. 56:763

Violation of the provisions of R.S. 56:761, R.S. 56:762, or R.S. 56:763 constitutes a class two violation.

Amended by Acts 1970, No. 651, §1; Acts 1981, No. 837, §3.



RS 56:765 - Donations for wildlife refuges, wildlife management areas, and public hunting grounds; applicability of certain laws

§765. Donations for wildlife refuges, wildlife management areas, and public hunting grounds; applicability of certain laws

The provisions of R.S. 30:148.1 - 148.7 and R.S. 47:648.1 shall not authorize the breach of any term or condition of any donation which has been accepted by the state involving any state wildlife refuge, wildlife management area, or public hunting ground.

Acts 1986, 1st Ex. Sess., No. 36, §1, eff. Dec. 24, 1986.



RS 56:766 - Taking of mayhaw berries; rules and regulations

§766. Taking of mayhaw berries; rules and regulations

Any rules and regulations adopted and promulgated by the department applicable to the taking or collection of mayhaw (Crataegus aestivalis) berries in wildlife management areas and wildlife refuges shall be subject to legislative oversight in accordance with the Administrative Procedure Act. The taking of mayhaw berries as provided herein, shall not be subject to the Public Bid Law. Notwithstanding any other provision of law, rule, or regulation to the contrary, no person shall be charged a fee for collecting mayhaw berries in wildlife management areas and wildlife refuges, nor shall any person be limited as to the quantity of mayhaw berries that can be collected.

Acts 1991, No. 1028, §2.



RS 56:767 - Private property surrounded by certain wildlife management areas; regulation of hunting and fishing

§767. Private property surrounded by certain wildlife management areas; regulation of hunting and fishing

A. All privately owned property which is completely surrounded by a wildlife management area shall be subject to all state hunting and fishing provisions, including those provisions regarding seasons. Such private property shall not be subject to the special hunting and fishing provisions which govern the wildlife management area, except that deer may not be taken with the aid of dogs. However, the owner or lessee of such property shall be required to participate in the deer management assistance program provided for in R.S. 56:110. In addition, the owner or lessee of such property shall not be allowed to hunt, trap, or take resident game by the aid of baiting or placing bait intended to attract or entice the resident game to the area where hunters are attempting to take them.

B. The provisions of this Section shall apply only to private property which, as of June 30, 1999, is surrounded by a wildlife management area or property which is privately owned as of June 30, 1999, and is subsequently surrounded by a newly created or expanded wildlife management area.

Acts 1997, No. 1292, §1; Acts 1999, No. 1250, §1.



RS 56:768 - Private property surrounded by wildlife management areas; access

§768. Private property surrounded by wildlife management areas; access

The Department of Wildlife and Fisheries shall ensure land access by the owner or owners thereof to privately owned property which is located within the boundaries of a wildlife management area and which is totally surrounded by that wildlife management area.

Acts 1999, No. 716, §1.



RS 56:781 - Authorization for creation of wildlife refuges, wildlife management areas, public hunting grounds, upland game preserves, and wildlife sanctuaries

SUBPART F. UPLAND WILDLIFE REFUGES, WILDLIFE

MANAGEMENT AREAS AND PUBLIC HUNTING GROUNDS

§781. Authorization for creation of wildlife refuges, wildlife management areas, public hunting grounds, upland game preserves, and wildlife sanctuaries

The wildlife and fisheries commission shall select lands owned or acquired by the state for the establishment of wildlife refuges, wildlife management areas, public hunting grounds, upland game preserves, and wildlife sanctuaries and may properly equip, maintain, and control the wildlife refuges, wildlife management areas, public hunting grounds, upland game preserves, and wildlife sanctuaries for the protection and management of the wild game and wild animal life therein. The department shall properly stock the wildlife refuges, wildlife management areas, the public hunting grounds, upland game preserves, and wildlife sanctuaries.

Amended by Acts 1981, No. 736, §1; Acts 1981, No. 838, §1.



RS 56:782 - Notice of intention to dedicate lands; publication

§782. Notice of intention to dedicate lands; publication

When a tract of land owned by the state has been selected for wildlife refuge, wildlife management area, public hunting ground, upland game preserves, or wildlife sanctuaries by the commission, notice containing a description by section, township, and range of the lands selected shall be given by the commission to the state land office, or other proper departments, of the selection of the lands for that purpose. The commission shall publish for a period of not less than thirty days notice of intention to dedicate the described lands for a wildlife refuge, wildlife management area, a public hunting ground, upland game preserves, or wildlife sanctuaries in a newspaper published or having a circulation within the parish or parishes in which the area is situated. Thereupon, the lands become perpetually dedicated to the purpose of maintaining a wildlife refuge, wildlife management area, a public hunting ground, upland game preserves, or wildlife sanctuaries. Thereafter no use shall be made of the lands inconsistent with or harmful to the purpose of providing a wildlife refuge, wildlife management area, a public hunting ground, upland game preserves, or wildlife sanctuaries.

Amended by Acts 1981, No. 736, §1; Acts 1981, No. 838, §1.



RS 56:783 - Lease of lands; publication of notice

§783. Lease of lands; publication of notice

The commission may, under such terms and conditions as it deems advisable, lease from private persons or corporations lands within the state for the establishment of wildlife refuges, wildlife management areas, public hunting grounds, upland game preserves, or wildlife sanctuaries. A notice describing the land by section, township, and range and stating that same has been leased and set aside as a wildlife refuge, wildlife management area, a public hunting ground, upland game preserves, or wildlife sanctuaries shall be published for not less than thirty days in a newspaper published or having a circulation in the parish or parishes in which the lands are situated.

Amended by Acts 1981, No. 736, §1; Acts 1981, No. 838, §1.



RS 56:784 - Reforestation projects; contracts with owners of land; notice

§784. Reforestation projects; contracts with owners of land; notice

The commission may contract with the owners of all tracts of land acquired or accepted under reforestation projects within the state for the establishment and maintenance of wildlife refuges, wildlife management areas, public hunting grounds, upland game preserves, or wildlife sanctuaries on such lands, providing that after such land has been selected and the contract entered into, notice describing the land by section, township, and range and advising that the land has been set aside as a wildlife refuge, wildlife management area, a public hunting ground, upland game preserves, or wildlife sanctuaries shall be published as provided in R.S. 56:783.

Amended by Acts 1981, No. 736, §1; Acts 1981, No. 838, §1.



RS 56:785 - Posting of land; stocking; rules and regulations

§785. Posting of land; stocking; rules and regulations

The department shall post such wildlife refuges, wildlife management areas, public hunting grounds, upland game preserves, or wildlife sanctuaries with suitable signs located not less than every lineal quarter mile along the boundary lines of the wildlife refuges, wildlife management areas, public hunting grounds, upland game preserves, or wildlife sanctuaries, and shall properly stock the areas. The commission may make rules and regulations for the protection of the wild game and wild animal life within the areas and may properly fence, equip, or maintain the areas for the protection of the wild animal life and game.

Amended by Acts 1981, No. 736, §1; Acts 1981, No. 838, §1.



RS 56:786 - Dedication of land; trespass; destruction or defacing signs; arrest

§786. Dedication of land; trespass; destruction or defacing signs; arrest

After such lands have been selected for use as wildlife refuges, wildlife management areas, public hunting grounds, upland game preserves, and wildlife sanctuaries, and notice of such selection and dedication published as herein provided, and after the lands have been fenced or posted as hereinabove provided, the areas thereupon become dedicated as a wildlife refuge, wildlife management area, public hunting ground, upland game preserves, or wildlife sanctuaries.

No person shall trespass upon such land or hunt, trap, snare, or take the wild animal life or game within the wildlife refuges, wildlife management areas, public hunting grounds, upland game preserves, or wildlife sanctuaries contrary to commission regulation, or destroy or deface fencing or signs placed on or around the areas. A person found so doing may be arrested on sight by any wildlife agent or other authorized officer.

Amended by Acts 1981, No. 736, §1; Acts 1981, No. 838, §1.



RS 56:787 - Penalty for violation of Subpart

§787. Penalty for violation of Subpart

Violation of the provisions of this Subpart constitutes a class two violation.

Amended by Acts 1981, No. 837, §3.



RS 56:791 - Protection of wild birds or animals; penalty for violation of Subpart

SUBPART G. SCHOOL LANDS WITHIN OR CONTIGUOUS TO

WILDLIFE REFUGES, WILDLIFE MANAGEMENT AREAS,

OR PUBLIC HUNTING GROUNDS

§791. Protection of wild birds or animals; penalty for violation of Subpart

A. Except as provided in R.S. 56:792, no person shall, except in accordance with commission rules and regulations, kill, snare, or pursue with intent to take or kill by any means, or have in possession any wild animal or bird from or upon any school land or school section located within, contiguous to, or adjoining the boundaries of any wildlife refuge, wildlife management area, or public hunting ground, public or private, established or designated as such by the secretary of the Department of Wildlife and Fisheries by and with the consent of the parish school board or under its authority.

B. The killing, snaring, taking, or having in possession, or pursuing with intent to do so, of each wild animal or bird on any such land or section constitutes a separate offense.

C. Whoever violates any provision of this Subpart shall be fined not less than five dollars nor more than one hundred dollars, with costs of suit, for each offense.

D. The provisions of this Section shall not apply to Vermilion Parish except that it shall be unlawful in Vermilion Parish for any person to use firearms in the trapping and taking of fur bearing animals. The rental or leasing of any public lands owned by the Vermilion Parish School Board for any purpose described herein shall be in accordance with advertisement and bidding laws.

E. Violation of any provision of this Subpart shall constitute a class two violation.

Amended by Acts 1977, No. 449, §1; Acts 1981, No. 837, §3; Acts 1981, No. 838, §1.



RS 56:792 - Secretary excepted

§792. Secretary excepted

The secretary of the Department of Wildlife and Fisheries may kill or have killed obnoxious animals on any such land or section or ensnare or have ensnared thereon any wild animal or bird for propagation, restocking, educational purposes, or scientific investigation.

Amended by Acts 1981, No. 736, §1.



RS 56:795 - Purchase of portions of Atchafalaya River Basin; nature, recreation and wildlife management area

SUBPART H. DEVELOPMENT OF ATCHAFALAYA RIVER BASIN

§795. Purchase of portions of Atchafalaya River Basin; nature, recreation and wildlife management area

A.(1) The Department of Wildlife and Fisheries is hereby authorized to purchase land from willing sellers in the Atchafalaya River Basin south of U.S. Highway 190, between the East and West Atchafalaya Protection Levees, and north of Morgan City, for the comprehensive development of a nature and recreation area out of funds appropriated for that purpose, subject to approval by the Joint Legislative Committee on the Budget.

(2) The department is further authorized to purchase land from willing sellers in Madison, Tensas, and Franklin Parishes containing fifty thousand acres, more or less, being a portion of a tract of land known as the Chicago Mill and Lumber Company tract, subject to approval by the Joint Legislative Committee on the Budget.

(3) The department is further authorized to purchase land from willing sellers in Concordia, Catahoula, Franklin and Tensas Parishes containing fifty-seven thousand acres, more or less, being a tract of land known as the Fisher Lumber Company tract; and if the land is conveyed to the state, the seller may retain mineral rights in all or part of said land as agreed upon between purchaser and seller.

(4) The department is further authorized to sell any or all portions of the lands purchased under the authorization of this Subsection, provided that the sale price is not less than the price paid by the department.

B. It is hereby recommended and requested that the United States Army Corps of Engineers shall, as partial mitigation for recreation losses and damages to fish and wildlife habitat and resources within the Atchafalaya River Basin due to their flood control projects, provide a tract of land within the Atchafalaya River Basin consisting of not less than 50,000 acres or two tracts of not less than 25,000 acres each, for wildlife management areas to be managed and administered by the Louisiana Wildlife and Fisheries Commission, and the Louisiana Wildlife and Fisheries Commission shall enter into negotiation and take steps to achieve the purposes of this Subsection.

C. One-half of all revenues derived from the sale of timber from wildlife management areas located within the Atchafalaya River Basin shall be placed in a special fund and shall be used for no other purposes than the maintenance and development of such areas. The remaining one-half of all revenues derived from the sale of timber from such areas shall be placed to the credit of the General Fund.

Acts 1968, No. 612, §§1-3. Amended by Acts 1982, No. 743, §1.



RS 56:796 - Lake Fausse Point, Lake Dauterive, and Grand Avoille Cove Advisory Board

§796. Lake Fausse Point, Lake Dauterive, and Grand Avoille Cove Advisory Board

A. The Lake Fausse Point, Lake Dauterive, and Grand Avoille Cove Advisory Board, hereafter in this Section referred to as the board, is hereby created to advise the secretary on matters pertaining to the preservation of the Lake Fausse Point, Lake Dauterive, and Grand Avoille Cove area and to the development of recreational opportunities in the area.

B.(1) The commission is comprised as follows:

(a) The member of the Louisiana House of Representatives representing House District Number 49 or his designee.

(b) The member of the Louisiana House of Representatives representing House District Number 50 or his designee.

(c) The member of the Louisiana House of Representatives representing House District Number 46 or his designee.

(d) The member of the Louisiana Senate representing Senate District Number 21 or his designee.

(e) The member of the Louisiana Senate representing Senate District Number 22 or his designee.

(f) Two members of the Chitimacha Tribe appointed by the governing authority of the tribe.

(g) One member appointed by the mayor of Baldwin subject to confirmation by the governing authority of Baldwin.

(h) One member appointed by the mayor of Jeanerette subject to confirmation by the governing authority of Jeanerette.

(i) The member of the St. Mary Parish governing authority representing Council District Number 1 or his designee.

(j) The member of the Iberia Parish governing authority representing Council District Number 11 or his designee.

(k) The member of the St. Martin Parish governing authority representing Council District Number 1 or his designee.

(l) The Eagle Point Park Committee shall appoint two of its members to serve on the board.

(m) The members of the Legislature of Louisiana referenced in Subparagraphs (a) through (e) of this Paragraph shall collectively appoint one licensed commercial fisherman.

(n) The members of the Legislature of Louisiana referenced in Subparagraphs (a) through (e) of this Subsection shall appoint one member from a list of three nominations submitted by the local chapter of Ducks Unlimited.

(o) The governing authority of the St. Mary Parish Consolidated Water and Sewer District of Charenton shall appoint one of its members to serve on the board.

(p) The lieutenant governor, the secretary of the Department of Wildlife and Fisheries, and the secretary of the Department of Natural Resources may each designate an individual to serve as a nonvoting member of the board.

(q) The parish presidents for Iberia Parish, St. Martin Parish, and St. Mary Parish, shall serve as ex officio nonvoting members of the board or may designate a person to serve in their stead.

(2) The term of each appointed member shall be concurrent with the term of the respective appointing authority.

(3) The board shall elect from its membership a chair, a vice chair, and other officers as it deems appropriate.

(4) The board shall hold regular meetings as provided by its bylaws and may hold special meetings upon the call of its chair or vice chair or upon the call of a majority of its members. The board shall meet not less often than quarterly but not more often than monthly. Meetings shall be held at the Chitimacha Tribal Center unless the board, by majority vote, determines that meeting at such location is impractical or that the center is otherwise unavailable for the meetings.

(5) Members of the board shall serve without compensation.

(6) The maximum expenditure of state funds for this commission shall be limited to two thousand dollars per year. Notwithstanding any other law or provision to the contrary, the board is authorized to receive by gift, grant, donation or otherwise, any sum of money, aid or assistance from the United States, the state of Louisiana, or any of the political subdivisions thereof, the Chitimacha Tribe, private entities, or any other private or public source, to provide additional funds for the purpose of carrying out the objects, purposes, operations, and activities of the board.

C.(1) The board shall:

(a) Assess the impact natural processes and human activity are having on the area.

(b) Advise the secretary on policies and projects that will preserve the natural state and viability of the lakes and their environs and at the same time make recreational enjoyment of the area available to more people.

(c) Evaluate the effectiveness of governmental policies and projects and report to the secretary on any need for changes therein.

(d) Ensure that any decision of the board is consistent with the Basin Master plan, the Annual Basin plan, and the master plan for coastal protection and restoration for a sustainable coast.

(2) The board may commission studies and prepare reports relating to the purpose for which it is created and may solicit, accept, and expend funds for such purposes.

(3) Any project proposed by the board which may impact water quality or water management in the Atchafalaya Basin, as defined by R.S. 30:2000.2, shall comply with all requirements of R.S. 30:2000.11 for the approval of a water management project for inclusion in the Annual Basin plan.

D. Unless otherwise extended by legislation, the authorization for the creation of the board shall terminate on December 31, 2019, and the board shall cease all functions and be dissolved as of that date.

Acts 2009, No. 361, §1; Acts 2010, No. 88, §1.



RS 56:797 - Rockefeller Foundation Wildlife Refuge and Game Preserve; revenues; allocation

SUBPART I. WILDLIFE REFUGE AND GAME PRESERVES;

REVENUES FROM; TRUST FUNDS

§797. Rockefeller Foundation Wildlife Refuge and Game Preserve; revenues; allocation

A.(1) All revenues belonging to the state of Louisiana which are received as royalty, rentals, or otherwise from leases for the exploration, development, or production of oil, gas, and other minerals on all or any portion of the lands in the parishes of Vermilion and Cameron comprising the Rockefeller Foundation Wildlife Refuge and Game Preserve, which was donated to the state of Louisiana by the Rockefeller Foundation by act of donation executed by it on September 30, 1920, and was accepted by the state of Louisiana under the terms and provisions of Act No. 71 of 1920 on November 8, 1920, which constitutes a contract between the state of Louisiana and Rockefeller Foundation entered into pursuant to said Act, and which is now on file and of record in the offices of the secretary of state and the commissioner of conservation and also in the offices of the clerks of court and ex officio recorders of the parishes of Vermilion and Cameron, subject to the prior charge on said revenues in favor of the Royalty Road Funds for the parishes of Vermilion and Cameron under authority of Section 2 of Article IV of the Louisiana Constitution of 1921, and Section 4 of Article VII of the Louisiana Constitution of 1974, when collected shall be deposited in the state treasury in a special fund designated as the Rockefeller Wildlife Refuge and Game Preserve Fund.

(2) The state treasurer is authorized and directed to transfer annually an amount equalling five percent of the annual revenues credited to said fund into a special fund designated as the Rockefeller Wildlife Refuge Trust and Protection Fund. If mineral and interest income credited to the Rockefeller Wildlife Refuge and Game Preserve Fund exceeds ten million dollars annually, the state treasurer is authorized and directed to transfer annually an amount equalling twenty-five percent of the annual income credited to the Preserve Fund into the Rockefeller Wildlife Refuge Trust and Protection Fund. Such transfers shall be made until such time as the principal amount credited to such fund equals the sum of fifty million dollars.

B. The remaining revenues comprising the said Rockefeller Wildlife Refuge and Game Preserve Fund and all income earned from investments of such revenues, shall be used first, for the purpose of paying the costs of maintenance, policing, and improving the said wildlife refuge and preserve, and the development of conditions suitable for improving such wildlife refuge and preserve, and any surplus of revenues derived from said mineral development or production on Rockefeller Wildlife Refuge shall be used by the Department of Wildlife and Fisheries in wildlife management programs and activities, particularly land acquisition throughout the state.

C. The state treasurer shall invest the principal and the undistributed return on the principal deposited in the said Rockefeller Wildlife Refuge Trust and Protection Fund for the purpose of achieving perpetual financing of said fund. Such investments may include, among others authorized by law the following:

(1) Equity investments in stocks, common and preferred, or corporations listed on the New York Stock Exchange, the American Stock Exchange, or quoted on the National Association of Securities Dealers Automated Quotations System, provided that the total investment in such securities at any one time shall not exceed thirty-five percent of the market value of all funds held by the fund. The treasurer may hire, on a contract basis, investment managers or consultants as deemed appropriate to provide for the equity investments of the fund. Such contracts shall be on a fee, together with minimum exchange fee, basis or on a commission basis only, with payment for such fees being appropriated from the fund.

(2) Direct general obligations of, or obligations on which the timely payment of the principal and interest is unconditionally guaranteed by the United States of America.

(3) Bonds, debentures, notes, or other evidences of indebtedness issued by any of the following agencies of the United States government: Government National Mortgage Association; Rural Development Administration; Export-Import Bank of the United States; Federal National Mortgage Association; Federal Home Loan Mortgage Corporation; Federal Home Loan Bank; and Student Loan Marketing Association.

(4) Bonds, debentures, notes, or other evidences of indebtedness issued by any of the following agencies of the United States government, or any other like governmental or government-sponsored agencies which are hereafter created, including the Bank of Cooperatives, Federal Financing Bank, Small Business Administration, and Bank for Reconstruction and Development.

D. Investment income from said trust and protection fund shall be allocated annually, even during the period that the fund is being increased to the fifty million dollar level, as follows:

(1) Three hundred thousand dollars to McNeese State University for educational purposes. The provisions of this Paragraph shall be inoperative and of no effect after July 1, 1993.

(2) Sixty thousand dollars to the Governor's Special Commission on Educational Services to provide for undergraduate and graduate scholarships to Louisiana state colleges and universities for Louisiana residents to study in the fields of wildlife, forestry, or marine sciences, or study in curricula leading to study in such fields, such scholarships to have been approved by the Department of Wildlife and Fisheries for funding from such monies.

(3) Three hundred thousand dollars for the Department of Wildlife and Fisheries to purchase lands that are of benefit to waterfowl and contribute to the North American Waterfowl Management Plan.

(4) Three hundred thousand dollars for the Department of Wildlife and Fisheries to purchase land for upland game habitat.

(5) Until the principal in the Rockefeller Wildlife Refuge Trust and Protection Fund reaches fifty million dollars, one hundred fifty thousand dollars to the Louisiana Fur and Alligator Advisory Council to accomplish the specific goals listed in R.S. 56:279(B).

(6) If revenue available from the Rockefeller Wildlife Refuge and Game Preserve Fund is not sufficient to cover the cost of maintenance, policing, and improving the said wildlife refuge and preserve, and the development of conditions suitable for improving such wildlife refuge and preserve, any investment income needed from the trust and protection fund shall be made available to fulfill said needs, subject only to appropriation by the legislature. Use of the funds for such purposes shall take precedence over any other purpose provided in this Section.

(7) However, as a one time allocation, three hundred fifty thousand dollars to the Department of Wildlife and Fisheries for an initial design of a nature trail and visitor's center at the Rockefeller Wildlife Refuge and Game Preserve.

E.(1) The investment income from said trust and protection fund remaining after the annual allocations provided for in this Section shall be added to the trust and protection fund. When the principal amount credited to the Rockefeller Wildlife Refuge Trust and Protection Fund reaches an amount equal to the sum of fifty million dollars, the proceeds derived from interest earned on investment of the principal shall, subject to all prior annual transfers of funds provided for by this Section, be allocated by the state treasurer in accordance with legislative appropriation to the Department of Wildlife and Fisheries to be used by said department first solely to defray the expense of maintaining, policing, and improving the Rockefeller Foundation Wildlife Refuge and Game Preserve and for the development of conditions suitable for improving said wildlife refuge and game preserve.

(2) After all needs of the refuge have been provided for, any income earned from the investment of the principal shall, subject to legislative appropriation, be available to the Department of Wildlife and Fisheries for the following activities:

(a) Marsh Island and State Wildlife Refuge land stewardship.

(b) Statewide fur management and research.

(c) Statewide alligator management and research.

(d) Statewide migratory bird management and research.

Added by Acts 1972, No. 321, §1; Amended by Acts 1978, No. 342, §1; Acts 1980, No. 807, §1; Acts 1982, No. 63, §1, eff. July 11, 1982; Acts 1982, No. 93, §1; Acts 1987, No. 849, §1, eff. July 20, 1987 and July 1, 1989; Acts 1989, No. 707, §1, eff. July 1, 1989; Acts 1992, No. 498, §1; Acts 1995, No. 832, §1; Acts 1999, No. 1041, §1.

{{NOTE: SEE ACTS 1987, NO. 849, §2 REGARDING INCREASE IN MAXIMUM DEPOSITED AMOUNTS EFFECTIVE JULY 1, 1989.}}



RS 56:798 - Russell Sage or Marsh Island Refuge

§798. Russell Sage or Marsh Island Refuge

A.(1) The State Mineral and Energy Board is hereby authorized to lease for exploration, development or production of oil, gas, or other minerals all or any portion of Marsh Island, donated to the state of Louisiana by the Russell Sage Foundation and accepted by the state of Louisiana, under the terms and provision of Act No. 70 of the 1920 Regular Session of the Legislature, as supplemented by Act 136 of the 1958 Regular Session of the Legislature, and of the contract between the state of Louisiana and the Russell Sage Foundation entered into pursuant to said Act, now on file and of record in the office of the secretary of state; such lease or leases to be for such time or times as may be mutually agreed upon between the Russell Sage Foundation and the State Mineral and Energy Board, and under such conditions, rules, and regulations as will, to the satisfaction of the Russell Sage Foundation, afford adequate present and future protection of Marsh Island for the purposes for which it was donated by the Russell Sage Foundation to the state and as will insure a minimum disturbance of wildlife on the island, and upon condition that the state of Louisiana shall pay or cause to be paid to the Russell Sage Foundation in the usual manner one-half of any and all revenues due to the state as royalty, rentals, or otherwise from such use, exploration, and development of such leased lands, except tax revenues, and that the state of Louisiana shall devote the other half of the such revenues so derived, first to maintaining, policing, and improving Marsh Island as a wildlife refuge or reserve, which funds shall be credited to, and form part of the Marsh Island Operating Fund, and any excess thereafter remaining of the state's one-half share of such revenues in the Marsh Island Operating Fund at the conclusion of the fiscal year shall be divided into two equal parts, one of which shall be dedicated, set aside, and placed with the state treasurer in a special fund to be known as the "Russell Sage or Marsh Island Refuge Fund", in order to insure through investment or its principal income, for the future maintenance, policing, and improving of Marsh Island as a wildlife refuge, and the other such part shall be available to be expended by the Louisiana Department of Wildlife and Fisheries or its successors for statewide projects for the propagation and protection of wildlife in the state of Louisiana.

(2)(a) In the event that ten million dollars have accumulated and remain in the Russell Sage or Marsh Island Refuge Fund, all interest and income from investments generated by the Russell Sage or Marsh Island Refuge Fund shall be transferred annually to the Marsh Island Operating Fund for the protection of Marsh Island and any excess of such interest and income from investments which remain in the Marsh Island Operating Fund at the end of each fiscal year shall be apportioned as follows: first to provide for an annual adjustment in the limit on accumulated funds in the Russell Sage or Marsh Island Refuge Fund which adjustment shall be an amount equal to the annual percentage change in the United States consumer price index for all urban consumers, as published by the United States Department of Labor, for the preceding calendar year multiplied by the preceding year's limit, and, thereafter the remainder shall also be available to be expended by the Louisiana Department of Wildlife and Fisheries or its successors for statewide projects for the propagation and protection of wildlife in this state.

(b) The secretary of Louisiana Department of Wildlife and Fisheries shall file with the State Mineral and Energy Board annually, on or before July thirtieth of each year, an accurate and detailed written report, in duplicate, of the expenditures made from the state's one-half share of such revenues. One of the copies of such report shall be delivered by the State Mineral and Energy Board to the Russell Sage Foundation, and the other shall remain on file with the State Mineral and Energy Board, provided that the Russell Sage Foundation shall have the right if it so desires to verify any such report by audit.

(c) Upon the same terms and conditions and subject to the same division and disposition of revenues therefrom the State Mineral and Energy Board is authorized to grant permits to conduct geophysical surveys of all or any portion of Marsh Island.

B.(1) The state treasurer shall invest the principal and the undistributed return on the principal deposited in said Russell Sage or Marsh Island Refuge Fund for the purpose of achieving perpetual financing of said trust fund for the purposes for which said trust fund was created, the income from investments to be added to said trust fund and to become a part thereof for all purposes, except as provided in Paragraph A(2). Such investments may include, among others authorized by law, the following:

(a) Equity investments in stocks, common and preferred, of corporations listed on the New York Stock Exchange, the American Stock Exchange, or quoted on the National Association of Securities Dealers Automated Quotations System, provided that the total investment in such securities at any one time shall not exceed thirty-five percent of the market value of all funds held by the fund. The treasurer may hire, on a contract basis, investment managers or consultants as deemed appropriate to provide for the equity investments of the fund. Such contracts shall be on a fee, together with minimum exchange fee, basis or on a commission basis only, with payment for such fees being appropriated from the fund.

(b) Direct general obligations of or obligations on which the timely payment of the principal and interest is unconditionally guaranteed by the United States of America.

(c) Bonds, debentures, notes, or other evidences of indebtedness issued by any of the following agencies of the United States government: Government National Mortgage Association; Rural Development Administration; Export-Import Bank of the United States; Federal National Mortgage Association; Federal Home Loan Mortgage Corporation; Federal Home Loan Bank; and Student Loan Marketing Association.

(d) Bonds, debentures, notes, or other evidences of indebtedness issued by any of the following agencies of the United States government, or any other like governmental or government-sponsored agencies which are hereafter created, including the Bank of Cooperatives, Federal Financing Bank, Small Business Administration, and Bank for Reconstruction and Development.

(2) The state treasurer shall also invest the funds for maintaining, policing, and improving Marsh Island as a wildlife refuge or reserve in the Marsh Island Operating Fund for the purpose of earning interest on the Marsh Island Operating Fund, the income from investment to be added to said fund and to become a part thereof for all purposes.

C. The term "statewide projects for the propagation and protection of wildlife" is herein defined as:

(1) Acquisition of wildlife habitat at a price which is equal to or less than the appraised market value, including the purchase of holdings on existing wildlife management areas, as well as adjoining or adjacent lands, or other tracts of such size and location as shall be appropriate for wildlife management;

(2) Habitat management of existing and future wildlife management areas; and

(3) Construction, maintenance, and operation of roads, waterways, buildings and other structures, facilities, and improvements upon existing and future wildlife management areas for the purposes for which they were acquired.

D. The term "wildlife management area" as used herein shall include Marsh Island.

E. Operations necessary for the management, maintenance, and development of conditions suitable for improving Marsh Island as a wildlife refuge and preserve which are potentially revenue producing shall be conducted only in accordance with the Deed of Donation from the Russell Sage Foundation to the state of Louisiana and under such provisions and conditions as will afford adequate present and future protection of Marsh Island for the purposes for which it was donated and as will insure a minimum disturbance of wildlife on the island, and upon conditions that any revenues derived from such operations shall be dedicated, set aside, and placed with the state treasurer in a special fund which is hereby created in the state treasury to be known as the "Russell Sage or Marsh Island Refuge Capital Improvement Fund" which shall be devoted solely to capital improvements to Marsh Island, with a portion of the funds accruing to be held in reserve for unusual nonrecurring events caused by forces of nature or other unusual events. The state treasurer shall invest the principal and interest deposited in said Russell Sage or Marsh Island Capital Improvement Fund for the purpose of achieving perpetual financing of said trust fund for the purposes for which said trust fund was created, the income from investments to be added to said trust fund and become a part thereof for all purposes. The secretary of the Louisiana Department of Wildlife and Fisheries shall deliver to the Russell Sage Foundation annually, on or before July thirtieth of each year, an accurate and detailed written report of the expenditures made from said trust fund. The Russell Sage Foundation shall have the right if it so desires to verify any such report by audit.

F. The secretary of the Department of Wildlife and Fisheries is hereby authorized to employ a qualified accountant for the purposes of compiling the reports reflecting the status of the Marsh Island Operating Fund and special trust funds provided for by this Section, calculating the change in the Russell Sage or Marsh Island Refuge Fund limit, and for such other reporting purposes as may be agreed by the Russell Sage Foundation and the secretary of the Department of Wildlife and Fisheries.

Added by Acts 1971, No. 62, §2; Amended by Acts 1973, No. 154, §1; Acts 1987, No. 849, §1, eff. July 20, 1987; Acts 1992, No. 885, §1, eff. July 8, 1992; Acts 1999, No. 1041, §1; Acts 2009, No. 196, §9, eff. July 1, 2009.



RS 56:799 - MC Davis Conservation Fund

§799. MC Davis Conservation Fund

A. There is hereby created and established within the Louisiana Wildlife and Fisheries Conservation Fund, a special fund designated as the MC Davis Conservation Fund, hereinafter referred to as the "fund", as mandated by Vendor in the MC Davis Property transfer to the Louisiana Department of Wildlife and Fisheries, which shall consist of management fees, certain revenues generated on and from the MC Davis Property and those monies donated or allocated for the protection, preservation, and stewardship of the forested wetlands in the Maurepas Swamp, Joyce, and Manchac Wildlife Management Areas. Monies in the fund shall be used solely for the implementation and administration of Subparts A, E, and F of this Part and R.S. 56:109 and for the preservation and management of the forested wetlands in the Maurepas Swamp, Joyce, and Manchac Wildlife Management Areas.

B. After allocation of money to the Bond Security and Redemption Fund as provided in Article VII, Section 9(B) of the Constitution of Louisiana, the treasurer shall deposit in and credit to the fund all of the following:

(1) All compensation received by the state for management and operation fees for the enhancement of the habitat conditions of the forested wetlands for wildlife and fishery resources and public users on the MC Davis Property.

(2) All compensation and fees charged by the state or the Louisiana Wildlife and Fisheries Commission for the use of the MC Davis Property.

(3) All mineral revenues received by the state and revenues derived from other surface use activities on the MC Davis Property, except for revenues derived from an integrated coastal protection project as defined in R.S. 49:214.2, including revenues from the sale of carbon credits, which shall be deposited into the Coastal Protection and Restoration Fund.

(4) All monies received by the state and derived from any sale of assets produced by the MC Davis Property, except for revenues derived from an integrated coastal protection project as defined in R.S. 49:214.2, including revenues from the sale of carbon credits, which shall be deposited into the Coastal Protection and Restoration Fund.

(5) All donations of private funds or public contributions made to the state, department, or commission for the preservation, administration, management, and development of the forested wetlands in the Maurepas Swamp, Joyce, and Manchac Wildlife Management Areas, including the MC Davis Property, or for the activities conducted thereon.

C. The monies in the fund shall be invested by the state treasurer in the same manner as the state general fund and the interest earned on the investment of these monies shall be credited to the fund, after compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, relative to the Bond Security and Redemption Fund. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.

D. The monies in the fund shall be available only for the preservation, acquisition, administration, management, operation, enhancement, and development of the forested wetlands in the Maurepas Swamp, Joyce, and Manchac Wildlife Management Areas, including the MC Davis Property, or for the activities conducted thereon.

E. The monies in the fund shall be appropriated only for the purposes set forth in Subsection D of this Section. The legislature shall make no appropriation from the fund which is inconsistent with Subsection A of this Section.

Acts 2011, No. 404, §1, eff. July 1, 2011.



RS 56:799.1 - Purpose

SUBPART I-1. WHITE LAKE PROPERTY

§799.1. Purpose

The purpose of this Subpart is to provide for the administration, control, management, and funding for the White Lake Property located in Vermilion Parish. The legislature acknowledges that the White Lake Property provides an opportunity for, and an obligation on, the state to preserve a scarce fresh water ecosystem and to conserve and protect in perpetuity a relatively natural habitat of fish, wildlife or plants or similar ecosystem.

Acts 2004, No. 613, §2, eff. Jan. 1, 2005.



RS 56:799.2 - Definitions

§799.2. Definitions

As used in this Subpart, the following terms shall have the following meanings:

(1) "Act of donation" means the "Act of Donation by BP America Production Company to the State of Louisiana," dated July 8, 2002, and recorded July 11, 2002, in the conveyance records of Vermilion Parish, bearing entry number 20208337 in which the property in and around White Lake, located in Vermilion Parish, was donated to the state.

(2) "Commission" means the Louisiana Wildlife and Fisheries Commission.

(3) "Department" means the Department of Wildlife and Fisheries.

(4) "Fund" means the White Lake Property Fund.

(5) "White Lake Property" means the properties owned by the state in and around White Lake, located in Vermilion Parish which were donated to the state in "Act of Donation by BP America Production Company to the State of Louisiana," dated July 8, 2002, and recorded July 11, 2002, in the conveyance records of Vermilion Parish, bearing entry number 20208337.

Acts 2004, No. 613, §2, eff. Jan. 1, 2005; Acts 2016, No. 203, §1.



RS 56:799.3 - White Lake Property Fund

§799.3. White Lake Property Fund

A. Effective January 1, 2005, there shall be established in the state treasury, as a special fund within the Louisiana Wildlife and Fisheries Conservation Fund, the White Lake Property Fund, hereinafter referred to as the "fund". After allocation of money to the Bond Security and Redemption Fund as provided in Article VII, Section 9(B) of the Constitution of Louisiana, the treasurer shall deposit in and credit to the fund all of the following:

(1) All revenues received by the state derived from agricultural leases and from mineral revenues from royalty payments, bonus payments, and rentals from the properties owned by the state in and around White Lake, located in Vermilion Parish which were donated to the state in "Act of Donation by BP America Production Company to the State of Louisiana", dated July 8, 2002, and recorded July 11, 2002, in the conveyance records of Vermilion Parish, bearing entry number 20208337, hereinafter referred to as the "White Lake Property".

(2) All fees charged by the Louisiana Wildlife and Fisheries Commission or the Department of Wildlife and Fisheries for use of the White Lake Property.

(3) All monies received by the state and derived from any sale of assets produced by the White Lake Property.

(4) All donations of private funds or public contributions made to the state, commission, or department for the conservation, administration, control, management, development, or operation of the White Lake Property or the activities conducted thereon.

B. The monies in the fund shall be invested by the state treasurer in the same manner as the state general fund and the interest earned on the investment of these monies shall be credited to the fund, after compliance with the requirements of Article VII, Section 9(B) of the constitution, relative to the Bond Security and Redemption Fund. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.

C. The monies in the fund shall be available only for the operation, maintenance, administration, control, management, or enhancement of the White Lake Property and to enhancement of the White Lake Property and to promote its wildlife and ecosystem conservation and for education and research purposes associated directly with the White Lake Property.

D. The monies in the fund shall be appropriated only for the purposes set forth in Subsection C of this Section.

Acts 2004, No. 613, §2, eff. Jan. 1, 2005; Acts 2016, No. 203, §1.



RS 56:799.4 - Repealed

§799.4. Repealed by Acts 2016, No. 203, §3.



RS 56:799.5 - Commission duties and responsibilities

§799.5. Commission duties and responsibilities

In addition to duties, responsibilities, and powers provided by the constitution and statutory law, the commission:

(1) Shall establish a conservation management plan for the White Lake Property.

(2) May authorize the conduct of lottery hunts on the White Lake Property by the department or through a cooperative endeavor agreement.

Acts 2004, No. 613, §2, eff. Jan. 1, 2005; Acts 2016, No. 203, §1.



RS 56:799.6 - Department duties and responsibilities; powers

§799.6. Department duties and responsibilities; powers

A. In addition to duties, responsibilities, and powers otherwise provided by law, the department shall administer, control, and manage the White Lake Property.

B. The department may enter into cooperative endeavor agreements to fulfill its duties and responsibilities under this Subpart. Each such agreement shall be subject to review by the Joint Legislative Committee on the Budget.

Acts 2004, No. 613, §2, eff. Jan. 1, ; Acts 2016, No. 203, §1



RS 56:799.7 - Exemption from restrictions of area and number; fair market value

§799.7. Exemption from restrictions of area and number; fair market value

A. At the end of the term of a lease which was issued on property governed by the provisions of this Subpart which lease was transferred to the state through the act of donation, the property subject to such lease may be offered by the department for lease. Such lease shall be deemed a new lease and shall be offered for public bid under the provisions of Part 1 of Chapter 10 of Title 41 of the Louisiana Revised Statutes of 1950. The provisions of R.S. 41:1217.1 and R.S. 56:30.3 which allow the secretary to offer the most recent lessee of record, his heirs, or assignees, the option to match the highest bid in order to continue to lease the state land shall apply to any bid process under the provisions of this Subsection. However, such leases, renewals, or extensions shall be exempt from the provisions of R.S. 41:1216(A) which limit the total acreage which may be leased and the number of leases which may held by any one lessee.

B. All leases or extensions of leases issued on property governed by the provisions of this Subpart shall be in exchange of consideration proportionate to the fair market lease value of the property to be leased.

Acts 2011, No. 335, §2, eff. June 23, 2011.



RS 56:800 - Timber management, lease, or sale

SUBPART J. TIMBER ON DEPARTMENT OF WILDLIFE

AND FISHERIES LAND

§800. Timber management, lease, or sale

The secretary shall have the authority, power, and duty to manage the timber on land owned by the state that is under the jurisdiction of the department, including but not limited to the timber on any wildlife refuge, game preserve, wildlife management area, and public hunting ground. The secretary shall have the authority and power to negotiate and enter into agreements for the management, lease, or sale of such timber with public or private persons, firms, corporations, or organizations, including the authority and power to establish the price, terms of contract, and other conditions necessary for the management, lease, or sale of such timber.

Acts 1984, No. 764, §1, eff. July 13, 1984.

{{NOTE: SEE SECTION 4 OF ACTS 1984, NO. 408 FOR A LIMITED REPEAL OF R.S. 56:800.}}



RS 56:801 - Particular game and fish preserves and commissions recognized and continued

PART II. PARTICULAR STATE GAME AND FISH

PRESERVES AND SANCTUARIES

§801. Particular game and fish preserves and commissions recognized and continued

The following preserves and commissions created by the enumerated special statutes, are continued in full force and effect within the Department of Wildlife and Fisheries:

(1) Repealed by Acts 1981, No. 422, §2; Acts 1981, No. 490, §1; Acts 1981, No. 858, §5, eff. Jan. 1, 1982.

(2) Bayou Bonnie Idee Game and Fish Preserve (Acts 1952, No. 248; Acts 1966, No. 455; Acts 1977, No. 222, §1).

(3) Bayou Pierre State Game and Fish Preserve (Acts 1934, No. 139; Acts 1946, No. 382; Acts 1977, No. 222, §1).

(4) Beauregard Old River Fish and Game Preserve (Acts 1958, No. 266; Acts 1966, No. 455; Acts 1977, No. 222, §1).

(5) Black Bayou Game and Fish Preserve (Acts 1940, No. 39; Acts 1952, No. 489; Acts 1977, No. 222, §1).

(6) Bundicks Game and Fish Preserve (Acts 1956, No. 33; Acts 1966, No. 455; Acts 1977, No. 222, §1).

(7) Catahoula Lake Game and Fish Preserve (Acts 1952, No. 320; Acts 1966, No. 455; Acts 1974, No. 434; Acts 1977, No. 222, §1).

(8) Cheniere Brake Fish Preserve (Acts 1940, No. 88; Acts 1977, No. 222, §1).

(9) Cocodrie Lake Game and Fish Preserve (Acts 1957, No. 38; Acts 1966, No. 455; Acts 1977, No. 222, §1).

(10) Concordia Lake Game and Fish Preserve (Acts 1974, No. 434; Acts 1977, No. 222, §1).

(11) Cornie Lake Game and Fish Preserve (Acts 1934, No. 190; Acts 1977, No. 222, §1).

(12) Hard Water State Game and Fish Preserve (Acts 1968, No. 560; Acts 1977, No. 222, §1).

(13) Iatt Lake Game and Fish Preserve (Acts 1940, No. 27; Acts 1962, No. 244; Acts 1977, No. 222, §1).

(14) Lake Bistineau State Game and Fish Preserve (Acts 1930, No. 43; Acts 1942, No. 64; Acts 1969, No. 152; Acts 1977, No. 222, §1).

(15) Lake Catherine and Lake Pontchartrain Sanctuary (Acts 1954, No. 476; Acts 1956, No. 352; Acts 1960, No. 515; Acts 1977, No. 222, §1).

(16) Lake Field Game and Fish Preserve (Acts 1966, No. 379; Acts 1977, No. 222, §1).

(17) Repealed by Acts 1995, No. 1262, §1.

(18) Nantachie Lake State Game and Fish Preserve (Acts 1966, No. 440; Acts 1977, No. 222, §1).

(19) 1Northwest Louisiana Game and Fish Preserve Commission (Acts 1926, No. 191; Acts 1928, No. 69; Acts 1938, No. 294; Acts 1946, No. 120; Acts 1948, No. 307; Acts 1966, No. 455; Acts 1976, No. 105; Acts 1977, No. 222, §1; Acts 1977, No. 303; Acts 2016, No. 595).

(20) St. Martin-Lafayette Game and Fish Commission (Acts 1950, No. 337; Acts 1966, No. 455; Acts 1970, No. 390; Acts 1977, No. 222, §1).

(21) Saline Lake Game and Fish Preserve (Acts 1976, No. 105; Acts 1977, No. 222, §1; Acts 2016, No. 595).

(22) Spanish Lake State Game and Fish Preserve (Acts 1940, No. 261; Acts 1946, No. 226; Acts 1960, No. 462; Acts 1966, No. 455; Acts 1977, No. 222, §1; Acts 1997, No. 21, §2, repealed the commission).

(23) Turkey Creek Game and Fish Preserve (Acts 1938, No. 159; Acts 1963, No. 94; Acts 1977, No. 222, §1).

(24) West Atchafalaya Floodway Game and Fish Management Preserve (Acts 1960, No. 565; Acts 1962, No. 478; Acts 1977, No. 222, §1).

Acts 1995, No. 1262, §1; Acts 1997, No. 21, §2.

1SEE ACTS 1990, NO. 539, §1.



RS 56:802 - Responsibilities and duties

§802. Responsibilities and duties

The department shall have the duty and responsibility for the management of resources, including water level control, aquatic weed control, and maintenance and repair of dams, control structures, and spillways within the territorial jurisdiction of each commission established in R.S. 56:801, provided that no local commission or authority is providing these services. The individual game and fish preserves and commissions or local governing authorities shall have the duty and responsibility for maintaining all support services within their territorial jurisdiction, including parks, picnic areas, and concessions.

Added by Acts 1982, No. 728, §1.



RS 56:803 - Lake Pontchartrain State Bird Sanctuary

§803. Lake Pontchartrain State Bird Sanctuary

A. In the following described area of Lake Pontchartrain, the waters and the air column above such waters are hereby designated and declared the Lake Pontchartrain State Bird Sanctuary:

(1) From the north shore of Lake Pontchartrain, one mile south along the Lake Pontchartrain Causeway and one-half mile east and west of the causeway in such area.

(2) From the south shore of Lake Pontchartrain, one mile north along the Lake Pontchartrain Causeway and one-half mile east and west of the causeway in such area.

B. All species of birds shall be protected within the Lake Pontchartrain State Bird Sanctuary. No person shall catch, kill, injure, pursue, possess, sell, or purchase any species of bird or the eggs or nest of any species of bird within the sanctuary.

C.(1) The department shall administer the sanctuary and shall cause markers to be erected at appropriate intervals around the periphery of the sanctuary to warn all persons against trespassing upon the sanctuary.

(2) Notwithstanding any other provisions of this Section to the contrary the department is authorized to enter into an intergovernmental agreement with the governing authority of Jefferson Parish. The intergovernmental agreement shall provide for the transfer of the responsibility for the administration, development, and enhancement of the bird sanctuary affecting the area around the south shore of Lake Pontchartrain, as described in this Section, to the parish. The department is authorized to terminate the agreement at such time as the governing authority of Jefferson Parish is either unable or unwilling to continue in its responsibility for the administration of the south Lake Pontchartrain bird sanctuary.

D. Violation of the provisions of this Section constitutes a class two violation.

Acts 1990, No. 393, §1; Act 1991, No. 599, §1, eff. July 16, 1991.



RS 56:804 - Lake Catherine and Lake Pontchartrain Sanctuary

§804. Lake Catherine and Lake Pontchartrain Sanctuary

A. There is hereby created the Lake Catherine and Lake Pontchartrain Sanctuary for fish, shrimp, and other seafood and marine life, to be comprised of the waters of Lake Catherine, and its passes, the Rigolets, Unknown Pass, and Chef Menteur, and that portion of Lake Pontchartrain as follows: the whole area from where the Rigolets and Chef Menteur Passes enter Lake Pontchartrain extending in a westerly direction to a point one and one-quarter miles west of the Southern Railway Bridge, being all of Lake Pontchartrain and its tributaries lying east of the Southern Railway Bridge, and all that portion of Lake Pontchartrain extending out one and one-quarter miles from shore along the Orleans Parish shoreline to the Jefferson-Orleans Parish line, and that area of Lake Pontchartrain along the north shore extending out one and one-quarter miles from shore and running from the Southern Railway Bridge to a line drawn between a point one and one-quarter miles southwest of Goose Point and Goose Point.

B. The taking of fish, shrimp, and other seafood from the waters of the Lake Catherine and Lake Pontchartrain Sanctuary by use of trawls, skimmer nets, butterfly nets, seines, or traps or other netting, with the exception of cast nets, drop nets, or scoop nets, is hereby prohibited. However, nothing in this Section shall be construed to prohibit the spearing of fish by any skin diver, operating for sport, while submerged in the water, and using standard underwater spearing equipment.

C. The taking of legal catfish by means of legal hoop nets or legal slat traps in the sanctuary is authorized. The use of crab traps in the sanctuary is authorized. The use of legal trawls, skimmer nets, and butterfly nets is authorized in open seasons in the area of the sanctuary located south and east of the Interstate 10 bridge.

D. The sanctuary created herein shall be administered by the Fish and Game Section of the Wildlife and Fisheries Commission or its successors.

E. Fish, shrimp, and other seafood and marine life may be caught or taken from the waters of the sanctuary by any method other than those prohibited above, including by skin divers operating for sport, while submerged in the water, and using standard underwater spearing equipment, during the seasons and in accordance with regulations now or hereafter prescribed by the legislature or by the Department of Wildlife and Fisheries of the state of Louisiana appertaining to these waters or to the other waters of the state generally.

F. Any violation of any provision of this Section shall be punishable by a fine of not less than two hundred fifty dollars nor more than five hundred dollars or imprisonment for not more than sixty days, or both. In addition, any gear or catch seized in connection with the violation shall be forfeited.

Acts 1999, No. 892, §1; Acts 2007, No. 296, §1.



RS 56:805 - Establishment of recreational reef sites; designation and regulation

§805. Establishment of recreational reef sites; designation and regulation

A. In an effort to enhance inshore fisheries habitat, the commission may designate and set aside areas of the state's water bottoms as recreational reef. The commission shall consider the recommendations of the Louisiana Oyster Task Force when designating such areas. The commission shall promulgate through the Administration Procedure Act the location of a reef, the types of materials to be used to construct and replenish the reef, and regulations governing fishing on and above the site, including but not limited to harvest seasons, times, and creel limits. There shall be no harvest of oysters from the sites so set aside.

B. A violation of the provisions of this Section shall be a class four violation punishable under the provisions of R.S. 56:34.

Acts 2012, No. 84, §1.



RS 56:901 - Repealed by Acts 2014, No. 832, §5.

§901.

§901. Repealed by Acts 2014, No. 832, §5.



RS 56:1431 - WATER CONTROL

CHAPTER 3. WATER CONTROL

§1431. Bayou Liberty; clearing; expropriation prohibited

A. Bayou Liberty, from its intersection with U.S. Highway 190 south to its intersection with Louisiana Highway 433 in St. Tammany Parish, may need periodic clearing of debris to ensure the free flow of water through the waterway in order to maintain its scenic and historic beauty and to assist in flood control efforts. Such clearing efforts shall take place only in that portion of the bayou from the center of the waterway to the low watermark on the banks without channelization, and without affecting any marsh or any live cypress or other trees below the low watermark. In addition, all clearing that may be necessary to maintain an open channel shall be performed only through the use of water-based equipment except in that portion of the bayou lying directly under or within one hundred feet of a point directly under the Tammany Trace foot bridge over Bayou Liberty, which portion of the channel may be cleared by other means.

B. Notwithstanding any provision of law to the contrary, no property abutting that portion of Bayou Liberty from U.S. Highway 190 south to Louisiana Highway 433 shall be expropriated by the state, a political subdivision or a public or private entity for any purpose.

C. Should any or all provisions of Subsection B herein be declared unenforceable by final judgment, notwithstanding any provision of law to the contrary, no public funds of the state, political subdivision or other public entity shall be used to expropriate property abutting that portion of Bayou Liberty from U.S. Highway 190 south to Louisiana Highway 433.

D. Should any or all provisions of Subsection B herein be declared unenforceable by final judgment, no property abutting that portion of Bayou Liberty from U.S. Highway 190 south to Louisiana Highway 433 shall be expropriated by the state, a political subdivision or a public or private entity unless the court finds that great public loss or inconvenience will result if the expropriation does not occur.

E. Subject to conditions stated herein, the Department of Natural Resources is hereby authorized to purchase property along that portion of Bayou Liberty from its headwaters to U.S. Hwy. 190 to be used as conservation easements. The purchase of property for conservation easements shall only be authorized if and when funding for such purchase is appropriated for that purpose by the legislature.

F. The provisions of this Section shall supersede and control to the extent of any conflict with any other provision of law. It is the intent of the Legislature of Louisiana that the property referenced in this Section be maintained and protected without expropriation for the present and future benefit of Louisiana citizens.

Acts 1999, No. 499, §1.



RS 56:1471 - FORESTS AND FORESTRY

CHAPTER 4. FORESTS AND FORESTRY

§1471. §§1471 to 1584 Redesignated as R.S. 3:4271-4384 pursuant to R.S. 24:253.



RS 56:1621 - Exploitation of natural resources by director or employees prohibited; removal or dismissal for violation; application

CHAPTER 5. EXPLOITATION OF NATURAL RESOURCES

§1621. Exploitation of natural resources by director or employees prohibited; removal or dismissal for violation; application

A. Neither the director of the Wildlife and Fisheries Commission, the state forester, nor any salaried officer or employee of the wildlife and fisheries commission or of the forestry commission shall be:

(1) Actively interested in the exploiting, for personal gain, of any natural resources of the state;

(2) Employed by any person engaged in exploiting any natural resources of the state; or

(3) An officer of or a member of the board of directors of any corporation engaging in the exploitation of natural resources of the state.

B. Violation of this section shall be a ground for removal from office or dismissal from employment.

C. Classified employees of the Wildlife and Fisheries Commission or the Department of Wildlife and Fisheries may engage in an activity described in Subsection A, provided that the activity is not prohibited by other law and is approved by the director of the Wildlife and Fisheries Commission.

Amended by Acts 1974, No. 717, §1; Acts 2004, No. 836, §1, eff. July 12, 2004.



RS 56:1622 - Forfeitures of all rights, property, money, or things of value acquired

§1622. Forfeitures of all rights, property, money, or things of value acquired

Any violation of the provisions of R.S. 56:1621 shall ipso facto operate as an immediate forfeiture to the state of all rights, property, money, or things of value acquired, in violation thereof, from, upon, under, or out of property privately owned or leased or property owned or leased from the state or any property owned by or leased from any municipality or public board, body, commission, or agency of the state. The rights of the state respecting such forfeitures is imprescriptible.



RS 56:1623 - Transfer of rights or property acquired in violation of R.S. 56:1621

§1623. Transfer of rights or property acquired in violation of R.S. 56:1621

Any sale, lease, exchange, transfer, or assignment by any of the persons mentioned in R.S. 56:1621 of any rights, property, or things of value acquired in violation of that Section shall be null and void ab-initio.



RS 56:1681 - Creation; purpose and duties; members; appointments and terms; compensation; chairman; meetings

CHAPTER 6. PARKS

PART I. PARKS AND RECREATION COMMISSION;

OFFICE OF STATE PARKS

§1681. Creation; purpose and duties; members; appointments and terms; compensation; chairman; meetings

A.(1) The State Parks and Recreation Commission is hereby created. The purpose of the commission is to promote the goals and objectives of the office of state parks and act in an advisory capacity to that office and its assistant secretary and the secretary of the department in matters relating to parks, recreation facilities, programs, and the efficient administration thereof. It shall also cooperate with the political subdivisions of the state when officially requested.

(2) The commission shall be composed of eighteen members, as follows:

(a) The governor or his designee.

(b) The secretary of the Department of Wildlife and Fisheries or his designee.

(c) One member to be appointed by the governor from a panel of four members nominated by the Louisiana Garden Club Federation, Inc.

(d) One member to be appointed by the governor from a panel of four members nominated by the General Federation of Women's Clubs of Louisiana, Inc.

(e) Four members to be appointed by the governor from a panel of eight names submitted by the Louisiana Recreation and Parks Association.

(f) Four members, at large, to be appointed by the governor, at least two of whom shall be members of a minority.

(g) One member to be appointed by the governor from a panel of four names submitted by the Louisiana Municipal Association.

(h) One member to be appointed by the governor from a panel of four names submitted by the Louisiana Police Jury Association.

(i) One member to be appointed by the governor from a panel of four names submitted by the Louisiana Nature Conservancy.

(j) The assistant commissioner of the office of forestry of the Department of Agriculture and Forestry or his designee.

(k) One member to be appointed by the governor from a panel of four names submitted by the Louisiana Preservation Alliance.

(l) One member to be appointed by the governor from a panel of four names submitted by the Foundation for Historical Louisiana.

(3) Each appointment by the governor shall be submitted to the Senate for confirmation.

B.(1) Each appointive member shall serve a term concurrent with that of the governor making the appointment. An appointive member shall continue to serve until his successor is appointed and takes office. A vacancy shall be filled in the manner of the original appointment within sixty days, except that the nominating group shall submit a list of three names from which the appointment shall be made from among the membership. The qualification requirements for appointment of each member to the commission shall remain in effect for the duration of such appointment. In the event a member, after appointment, should fail to maintain the qualifications or classification of his original appointment, that member shall resign or be removed and shall be replaced with a member possessing the proper qualifications and classifications.

(2) The members shall be persons who have displayed an active interest in, and knowledge of, the work which falls under the jurisdiction of the commission. Each member of the commission shall receive a per diem of twenty-five dollars for each day of attendance at meetings of the commission and upon approval of the secretary of the Department of Culture, Recreation and Tourism shall receive actual and necessary expenses incurred in the performance of official duties. The commission shall elect its chairman from among its members for a two-year term. The commission shall have no power granted in this Chapter, unless and until, at least one person shall have been appointed thereto who is of a minority race, and one person shall have been appointed who is a woman.

C. The chairman shall convene regular quarterly meetings. Members shall not be paid for more than four meetings a year. Special meetings shall be held on the call of the chairman, or on request of a majority of the members. Any ten members of the commission shall constitute a quorum for the transaction of any and all business at any regular or special meeting. In the absence of the chairman, the remaining members shall appoint a temporary chairman having all the powers of the absent chairman.

Acts 1980, No. 826, §1, eff. Aug. 1, 1980; Acts 1980, No. 827, §1. Amended by Acts 1981, No. 60, §§1, 2; Acts 1988, No. 727, §1, eff. July 15, 1988; Acts 1991, No. 942, §1; Acts 1997, No. 80, §1; Acts 2004, No. 789, §2; Acts 2010, No. 9, §1; Acts 2010, No. 551, §1.



RS 56:1682 - Office of state parks; purpose

§1682. Office of state parks; purpose

The office of state parks is hereby authorized and directed to have as its purpose service to the people of Louisiana and their visitors by:

(1) Preserving and protecting natural areas of unique or exceptional scenic value.

(2) Establishing and operating parks that provide recreational use of natural resources and facilities for outdoor recreation in natural surroundings.

(3) Portraying and interpreting plant and animal life, geology, and all other natural features and processes included in the various state parks.

(4) Preserving, protecting, and portraying historic and scientific sites of statewide importance.

(5) Performing functions of the state relating to outdoor recreation development and trails, as provided in part by Chapter 7 of this Title.

Acts 1980, No. 827, §1. Amended by Acts 1982, No. 329, §2, eff. July 18, 1982.



RS 56:1683 - Office of state parks; authority to classify

§1683. Office of state parks; authority to classify

The office of state parks is hereby authorized to maintain a system for classifying all holdings within its jurisdiction. Such classification system will provide objectives which will encompass preservation, commemoration, and recreation as identified in the statement of purpose in R.S. 56:1682.

Acts 1980, No. 827, §1.



RS 56:1684 - Categories of classification

§1684. Categories of classification

Each office of state parks holding will be identified and operated according to the basic purpose for which it is established and will be selected, operated and identified according to the following classification categories and the criteria thereof:

A. "State preservation areas" are those areas of exceptional scenic value which, because of their unique characteristics, should be preserved for current and future enjoyment. "Exceptional scenic value" refers to rare natural scenery unlikely to be preserved if the property remains in the ownership of private citizens and which is sufficiently distinctive to attract and interest people from all parts of the state.

The criteria for selection of areas to be designated state preservation areas shall be:

(1) Size: A state preservation area must be of sufficient size to allow preservation of major features of the park and the use of the features by the visitors. In either case, the inclusive area must be large enough to:

(a) Completely include the scenic natural or ecological features which the area was established to protect.

(b) Provide sufficient buffer area against outside disturbances and encroachments.

(c) Provide an undisturbed habitat for native wildlife; and

(d) Permit the development of public use areas, if these can be developed without impairing the scenic, natural, or ecological features of the area.

All state preservation areas must adhere to an absolute minimum size standard of five hundred acres or preferred minimum standard of one thousand acres. The secretary of the Department of Culture, Recreation and Tourism shall determine in each case which minimum standard will be applicable.

(2) Location and accessibility: A state preservation area will be selected exclusively on the basis of preservation, desirability of the unique natural features without principal regard to geographic distribution, proximity to population centers or accessibility.

The office of state parks shall adopt policies for governing development, management, and visitor use of state preservation areas, and such policies shall be consistent with the basic purpose of such areas as herein identified.

B. "State preservation sites" are smaller equivalents of a state preservation area established primarily to preserve a unique natural feature of ecological or scientific interest.

The criteria for selection of areas to be designated state preservation sites shall be:

(1) Size: A state preservation site shall be large enough to encompass the feature to be preserved and to provide a buffer sufficient to adequately protect that feature.

(2) Location and accessibility: A state preservation area will be selected exclusively on the basis of preservation, desirability of the unique natural features without principal regard to geographic distribution, proximity to population centers or accessibility.

The office of state parks shall adopt policies governing development, management, and visitor use of state preservation sites, and such policies shall be consistent with the basic purpose of such areas as herein identified.

C.(1) "State historic sites" are those areas which when evaluated on a statewide basis possess historical, cultural, or memorial significance. The principal function of a state historic site shall be to preserve and maintain a specific historical, cultural, or memorial theme.

(2) The criteria for selection of an area to be designated a state historic site shall be:

(a) Size: A state historic site will be of sufficient size to encompass the area or feature being commemorated or to adequately commemorate the event, feature, or culture for which the area is established, or both. Sufficient buffer will be established to minimize any encroachments which may impair the historical values and inhibit public use and appreciation of the area.

(b) Location and accessibility: A state historic site will be located within the environment of the event, feature, culture, or memorial which it represents.

(3) The office of state parks shall adopt policies governing development, management, and visitor use of state historic sites. Such policies shall be consistent with the basic purpose of such areas as herein defined.

D. "State parks" are natural areas which, when evaluated on a statewide basis, possess outstanding potential for recreation utilization. The natural area must possess outstanding scenic and natural qualities to provide a recreation opportunity of high quality in a natural setting.

The criteria for the selection of areas to be designated as state parks shall be:

(1) Size: A state park shall be of sufficient size to insure efficient operation and maintenance of its recreation facilities and have sufficient buffer to preserve the natural integrity of the area.

All state parks, except those currently within the system, must adhere to an absolute minimum size standard of two hundred and fifty acres and preferred minimum size standard of four hundred acres. The secretary of the Department of Culture, Recreation and Tourism will determine in each case which minimum standard will be applicable.

(2) Location and accessibility: A state park will be located in such a way as to take advantage of natural and man-made resources offering opportunities for recreation in a natural setting and shall be located sufficiently near population centers. Further, the office of state parks shall adopt policies governing the location of state parks in proximity to incorporated municipalities.

The office of state parks shall adopt policies governing development, management, and visitor use of state parks, and such policies shall be consistent with the basic purpose of such areas as herein identified.

E. "State experimental sites" shall be natural areas developed for experimentation or training of park personnel, or both, and for the study of innovative concepts, facilities, and activities which may be applicable to the function and program of the office of state parks.

The criteria for the selection of areas to be designated as state experimental sites are:

(1) Size: A state experimental site shall be of sufficient size to allow for development of a "typical" state park or for trial uses of innovative facilities and concepts.

(2) Location and accessibility: A state experimental site should be located near to and easily accessible from the office of state parks administrative office.

The office of state parks shall adopt policies governing development, management, and visitor use of state experimental sites, and such policies shall be consistent with the basic purpose of such areas as herein identified.

Acts 1980, No. 827, §1; Acts 1999, No. 709, §3.



RS 56:1684.1 - Cypremort Point State Park; design standards; applicability

§1684.1. Cypremort Point State Park; design standards; applicability

A. Notwithstanding any other provision of law to the contrary, no rule or regulation of the office of state parks regulating design and aesthetic quality standards, construction, or usage of facilities at state parks shall be applicable to the development, planning, and construction of facilities in Cypremort Point State Park without the review of the oversight committee as provided for in Subsection B of this Section. However any such plans shall be approved by the lieutenant governor prior to commencing any development or construction.

B. An oversight committee comprised of the state representatives and state senators representing the parishes of St. Mary and Iberia, or their designees, and the parish presidents of the parishes of St. Mary and Iberia, or their designees, shall review the proposed plans before any construction begins as provided in Subsection A of this Section.

Acts 1999, No. 1028, §1.



RS 56:1685 - Classification of holdings

§1685. Classification of holdings

A. The office of state parks shall classify all holdings according to the classification most closely representing their character or potential use, or both. The official names of each existing and future office of state parks holding will include the classification term representing its function and basic purpose. In the event one holding represents several classification functions, the dominant function will determine the primary classification, and the name will represent this consideration.

B. The following office of state parks holdings are hereby recognized and designated state historic sites, and all official reference shall include "State Historic Site" as part of the official name. The office of state parks shall have authority to structure each individual name; however, each name shall end with the term "State Historic Site":

(1) Fort Pike

(2) Audubon

(3) Fort DeRussy

(4) Longfellow-Evangeline

(5) Marksville

(6) Kent House

(7) Fort Jesup

(8) Mansfield

(9) Poverty Point

(10) Port Hudson

(11) Locust Grove

(12) Earl K. Long

(13) Fort Macomb

(14) Fort Livingston

(15) Centenary

(16) Clinton Confederate

(17) Fort St. Jean Baptiste

(18) Jackson Confederate

(19) Los Adaes

(20) Plaquemine Lock

(21) Rebel

(22) Winter Quarters

(23) Huey P. Long Boundary marker

(24) Rosedown Plantation

(25) Watson Brake

C. The following office of state parks holdings are hereby recognized and designated state parks, and all official reference shall include "State Park" as part of the official name. The office of state parks shall have authority to structure each individual name; however, each name shall end with the term "State Park":

(1) Fontainebleau

(2) Fairview-Riverside

(3) Chicot

(4) Sam Houston Jones

(5) Lake Bistineau

(6) Lake Claiborne

(7) Lake Bruin

(8) Chemin-A-Haut

(9) Grand Isle East

(10) St. Bernard

(11) Lake D'Arbonne

(12) Cypremort Point

(13) Grand Isle West

(14) Tickfaw

(15) Lake Fausse Pointe

(16) Larto Lake

(17) North Toledo Bend

(18) South Toledo Bend

(19) Bayou Segnette

(20) Jimmie Davis

(21) Palmetto Island

(22) Bogue Chitto

(23) C. Bikham Dickson

(24) Poverty Point Reservoir

(25) Slidell

(26) Vardie Parsons

D. The following office of state parks holdings are hereby recognized and designated state preservation areas, and all official reference shall include "State Preservation Area" as part of the official name. The office of state parks shall have authority to structure each individual name; however, each name shall end with the term "State Preservation Area":

(1) Coochie Brake

(2) Tunica Hills

(3) Cheniere-Au-Tigre

(4) Louisiana State Arboretum

(5) Atchafalaya Wilderness Center

(6) Big Cypress

E. Repealed by Acts 2004, No. 389, §2.

Acts 1980, No. 827, §1; Amended by Acts 1981, No. 214, §1, eff. July 20, 1981; Acts 1981, No. 649, §1, eff. July 20, 1981; Acts 1982, No. 511, §3; Acts 1983, No. 64, §1; Acts 1987, No. 260, §2; Acts 1988, No. 326, §3, eff. July 7, 1988; Acts 1988, 2nd Ex. Sess., No. 1, §4, eff. Oct. 13, 1988; Acts 1990, No. 548, §1; Acts 1993, No. 507, §3, eff. July 1, 1993; Acts 1999, No. 709, §3; Acts 2003, No. 345, §1; Acts 2004, No. 389, §§1, 2.



RS 56:1685.1 - Gary James Hebert Memorial Lockhouse

§1685.1. Gary James Hebert Memorial Lockhouse

The lockhouse which is located within the Plaquemine Lock State Historic Site, heretofore known as the Plaquemine Lockhouse, is hereby designated and shall hereafter be known as the Gary James Hebert Memorial Lockhouse.

Acts 1995, No. 27, §1; Acts 1999, No. 709, §3.



RS 56:1685.2 - J. D. "Prof" Lafleur Visitor Center at the Louisiana State Arboretum

§1685.2. J. D. "Prof" Lafleur Visitor Center at the Louisiana State Arboretum

The visitor center located at the Louisiana State Arboretum State Preservation Area is hereby designated and shall hereafter be known as the J. D. "Prof" Lafleur Visitor Center.

Acts 2008, No. 238, §1.



RS 56:1686 - Use of terms prohibited

§1686. Use of terms prohibited

The office of state parks classification terms, with the exceptions of state experimental site and special holdings, represent specific types and qualities of office of state parks holdings and therefore all use of such terms in any official name of public or private lands or holdings is prohibited except when approved by the secretary of the Department of Culture, Recreation and Tourism and when such areas meet the classification criteria as identified in R.S. 56:1684.

Acts 1980, No. 827, §1.



RS 56:1687 - Secretary, Department of Culture, Recreation and Tourism; powers

§1687. Secretary, Department of Culture, Recreation and Tourism; powers

The secretary of the Department of Culture, Recreation and Tourism may:

(1) Accept from any person, corporation, association, or other entity, municipal, state, or federal government, or from any other agency, gifts, contributions, bequests, or donations of money or other personal property, lands, water bottoms, or other immovable property to be expended or used for establishing, developing, improving, or maintaining any office of state parks holding.

(2) Enter into agreement with the federal government or any other agency, or both, for acquiring by lease, purchase, or otherwise, such lands as are desirable for office of state parks holdings.

(3) Acquire in the name of the state by purchase, lease, agreement, expropriation or otherwise, any lands or water bottoms deemed necessary or desirable for the most orderly development or improvement of office of state parks holdings.

(4) Construct and maintain canals and ditches, through any lands of private individuals or corporations, sufficient to properly drain any office of state parks holding; the right of way for such canals and ditches may be acquired in the same manner as lands or water bottoms for office of state parks holdings.

(5) When lands are acquired or leased under this Part, make expenditures from any fund not otherwise obligated, for the management, development, and utilization of such areas, sell or otherwise dispose of products from such lands, and make any rules and regulations necessary to carry out the provisions of this Part.

(6) Sell, lease, or sublease lands under the jurisdiction of the office of state parks when he believes it advantageous to the state to do so in the most orderly development and improvement of the office of state parks holdings but only after receiving approval for such sale, lease, or sublease by the legislature of the state of Louisiana and only after publishing an advertisement in the official journal of the parish or parishes in which such land is located, setting forth a description of the lands to be sold, leased, or subleased; the time when bids therefor will be received, and a short summary of the terms, conditions, and purposes of said sale, lease, or sublease to be executed. The advertisement required by this Paragraph shall be published once a week for three different weeks in a newspaper in the locality, the first advertisement to appear at least fifteen days before the opening of bids; however, when the advertisement is published in a daily newspaper in the locality, the advertisement shall be published three times within ten days before the opening of bids. However, leases of lands to a state agency or a political subdivision of the state shall not require the advertisement provided in this Paragraph. Furthermore, the provisions of this Paragraph shall not apply to mineral leases or to leases of lands for exploration or extraction of minerals.

(7) For a public purpose, engage in cooperative endeavors with the state and its political subdivisions, or political corporations, with neighboring states in the United States, or the agencies of either, or with any public or private association, corporation or individual in matters relating to acquiring, except by expropriation, planning, establishing, developing, improving or maintaining any park, parkway or recreational area.

(8) Construct and operate suitable public service privileges and conveniences on any office of state parks holding, and collect reasonable fees and charges for the use of such facilities.

(9) Charge a fee for the leasing of concessions or other privileges in or on an office of state parks holding. Additionally, the secretary may grant concession leases or lease rights for operating concessions on such holdings for an initial period not to exceed five years and an additional two-year period upon the option of the secretary. Such leases shall otherwise be granted in accordance with the requirements of the public bid law of the state, state procurement laws, and procedures of the Division of Administration.

(10) Exchange lands when it is necessary to do so in order to obtain other lands of value by the office of state parks. However, lands which have been incorporated as a part of an established state park shall be exchanged only after receiving approval for such exchange by the legislature of the state of Louisiana and after the advertisement provisions of R.S. 56:1687(6) have been complied with. However, exchanges of property that have been agreed to by the parties and for which written approval has been granted by the office of facility planning and control, Division of Administration, prior to the effective date of this Paragraph, shall not be required to comply with advertisement provisions of this Paragraph nor shall it require approval of the legislature. Nor shall any property that has been authorized for transfer to and used by a political subdivision through a cooperative endeavor agreement, which agreement has been executed prior to the effective date of this Paragraph, require approval of the legislature in order to effect the transfer of property.

(11) In consultation with the board of commissioners of the Poverty Point Reservoir District, make, alter, amend, and promulgate rules and regulations, in accordance with the Administrative Procedure Act, to regulate recreational uses of any body of water located wholly within Poverty Point Reservoir State Park; however, such rules and regulations shall be subject to and shall not conflict with the constitutional authority of the Louisiana Wildlife and Fisheries Commission.

(12)(a) Sell certain state park lands as described below, in exchange for consideration proportionate to the appraised value of the property, and use the proceeds of that sale to acquire property to expand existing park areas in Union Parish, to add new facilities on existing park areas in Union Parish, or for general repairs and improvements to existing facilities on existing park areas within Union Parish.

(b) That certain parcel of land comprising 90 acres, more or less, excluding mineral rights, situated within the city of Farmerville and along the shoreline of Lake D'Arbonne in Sections 25 and 36, Township 21 North, Range 1 West, Union Parish, Louisiana.

Acts 1980, No. 827, §1; Acts 1985, No. 660, §2, eff. July 16, 1985; Acts 1988, No. 326, §3, eff. July 7, 1988; Acts 1988, 2nd Ex. Sess., No. 1, §4, eff. Oct. 13, 1988; Acts 2003, No. 890, §1, eff. July 1, 2003; Acts 2011, No. 148, §1, eff. June 24, 2011.



RS 56:1687.1 - Posting of state parks' boundaries; rules and regulations

§1687.1. Posting of state parks' boundaries; rules and regulations

The secretary of the Department of Culture, Recreation and Tourism shall promulgate and adopt rules and regulations for the posting of boundaries of state parks, state historic sites, state preservation areas, and other lands under the jurisdiction and control of the office of state parks. Such rules and regulations shall be promulgated and adopted in accordance with the Administrative Procedure Act.

Acts 1984, No. 157, §1, eff. June 25, 1984; Acts 1999, No. 709, §3; Acts 2004, No. 388, §1.



RS 56:1687.2 - Taking of mayhaw berries; rules and regulations

§1687.2. Taking of mayhaw berries; rules and regulations

Any rules and regulations adopted and promulgated by the Department of Culture, Recreation and Tourism applicable to the taking or collection of mayhaw (Crataegus aestivalis) berries in state parks shall be subject to legislative oversight in accordance with the Administrative Procedure Act. The taking of mayhaw berries, as provided herein, shall not be subject to the Public Bid Law. Notwithstanding any other provision of law, rule, or regulation to the contrary, no person shall be charged a fee for collecting mayhaw berries in state parks, nor shall any person be limited as to the quantity of mayhaw berries that can be collected.

Acts 1991, No. 1028, §2.



RS 56:1688 - Park wardens; powers and duties

§1688. Park wardens; powers and duties

A. The secretary of the Department of Culture, Recreation and Tourism may appoint competent men to serve as state park wardens.

B. State park wardens shall, in addition to the authority otherwise conferred by law upon such officers, be vested with the same authority and powers conferred by law upon regular law enforcement officers of this state while such wardens are acting within the course and scope of their duties on property subject to the jurisdiction of the Department of Culture, Recreation and Tourism, office of state parks.

C. State park wardens shall have specific authority and responsibility to enforce all rules and regulations of the Department of Culture, Recreation and Tourism, office of state parks, and all laws of the state of Louisiana, within the limits of their jurisdiction.

D. Duly commissioned state park wardens may carry concealed or exposed weapons while acting within the course and scope of their duties.

E. State park wardens shall successfully complete a basic certified training program approved by the Council on Peace Officer Standards and Training as provided by R.S. 40:2405 and shall fulfill all requirements for annual basic firearms training.

Acts 1980, No. 827, §1; Acts 2016, No. 615, §2, eff. Jan. 1, 2017.



RS 56:1689 - Violation of rules and regulations; penalty

§1689. Violation of rules and regulations; penalty

In addition to any penalties otherwise provided by law, violation of any of the rules and regulations promulgated by the secretary of the Department of Culture, Recreation and Tourism shall be punishable by fine of not less than fifteen dollars nor more than two hundred fifty dollars.

Acts 1980, No. 827, §1.



RS 56:1690 - Capacity to sue and be sued

§1690. Capacity to sue and be sued

Pursuant to the provisions of R.S. 36:201, the office of state parks may sue and be sued, under the style "State of Louisiana, Department of Culture, Recreation and Tourism, Office of State Parks, through the Secretary of said department."

Acts 1980, No. 827, §1.



RS 56:1691 - Possession of firearms

§1691. Possession of firearms

A person who lawfully possesses a firearm may possess or transport such firearm within the boundaries of a state park, state historic site, state preservation area, wildlife management area, or wildlife refuge.

Acts 2010, No. 790, §1.



RS 56:1692 - Exemption from entrance fees; elderly

§1692. Exemption from entrance fees; elderly

A. Any citizen of the state of Louisiana who is identified as sixty-two years of age or older shall be exempt from paying the general admission charge to any state park in Louisiana. Any person accompanying a citizen of the state of Louisiana who is sixty-two years of age or older, as the driver of a single, private, noncommercial vehicle, or alternatively, the exempted person's spouse and children accompanying him or her where entry to the area is by any means other than private, noncommercial vehicle, shall be exempt from paying the general admission charge to any state park in Louisiana.

B. Repealed by Acts 1995, No. 266, §2.

Acts 1980, No. 827, §1. Amended by Acts 1981, No. 526, §1; Acts 1990, No. 868, §1; Acts 1995, No. 266, §2.



RS 56:1692.1 - Fee exemption for "Golden Age Passport" holders; camp sites

§1692.1. Fee exemption for "Golden Age Passport" holders; camp sites

Any citizen of the United States who possesses a Golden Age Passport issued by an agency of the United States pursuant to 16 U.S.C. 460 shall be permitted, upon presentation of the Golden Age Passport and proper identification to state park authorities, to camp at sites within Louisiana state parks for one-half the normal fee if an unoccupied camp site is available and if the state park system of the citizen's domicile as reflected on his presented identification also recognizes such passes for discounted access or services.

Acts 1992, No. 124, §1; Acts 1995, No. 104, §1; Acts 1995, No. 266, §1; Acts 2001, No. 917, §1; Acts 2010, No. 50, §1.



RS 56:1693 - Exemption from entrance fees; school children

§1693. Exemption from entrance fees; school children

Any school child who is on a field trip conducted as part of the curriculum of the school and any classroom teacher, parent, bus driver and any other person accompanying a school child on such a field trip shall be exempt from paying the general admission charge to any state park, museum or related state facility in Louisiana. This exemption shall be valid from Monday through Friday during the months of October through March. The office of state parks shall promulgate regulations to implement the provisions thereof.

Acts 1980, No. 827, §1.



RS 56:1693.1 - Exemption from fees; children in state's legal custody

§1693.1. Exemption from fees; children in state's legal custody

A. Any child age eighteen or under who is retained in the legal custody of the state through a bona fide contractual service agreement with a public nonprofit community home based organization or "provider", shall be exempt from paying the general day-use entrance fees or any other fees for "day-use" facilities at any state park in Louisiana; however, such use shall be in conjunction with an organized group outing or event sponsored and supervised by the public, nonprofit organization or "provider".

B. The office of state parks shall promulgate regulations to implement the provisions hereof to become effective no later than January 1, 1992.

Acts 1991, No. 347, §1.



RS 56:1693.2 - Exemption for "Golden Access Passport" holders; day-use entrance fees; camping fees

§1693.2. Exemption for "Golden Access Passport" holders; day-use entrance fees; camping fees

A. Any citizen of the United States who possesses a "Golden Access Passport" issued by an agency of the United States pursuant to 16 U.S.C. 460l-6a, upon presentation of the Golden Access Passport and proper identification to state park authorities, shall be exempt from the day-use entrance fee to any Louisiana state park and shall be permitted to camp at sites within Louisiana state parks for one-half the normal fee if an unoccupied camp site is available and if the state park system of the citizen's domicile as reflected on his presented identification also recognizes such passes for discounted access or services.

B. Repealed by Acts 2001, No. 917, §1.

C. In state parks where individual user fees are charged, the exemption provided for in Subsection A of this Section shall apply only to the permit holder; however, where vehicle permits are utilized, the exemption shall apply to the permit holder and each occupant accompanying the permit holder in the same private, noncommercial vehicle.

D. The office of state parks shall promulgate regulations to implement the provisions of this Section.

Acts 1992, No. 607, §1; Acts 1995, No. 104, §1; Acts 1995, No. 266, §1; Acts 2001, No. 917, §1; Acts 2010, No. 50, §1.



RS 56:1693.3 - Exemption for America the Beautiful National Parks and Federal Recreational Lands Senior Pass and Access Pass holders; camping fees

§1693.3. Exemption for America the Beautiful National Parks and Federal Recreational Lands Senior Pass and Access Pass holders; camping fees

Any citizen of the United States who possesses an America the Beautiful National Parks and Federal Recreational Lands Senior Pass or Access Pass issued by an agency of the United States, upon presentation of such pass and proper identification to state park authorities, shall be permitted to camp at sites within Louisiana state parks for one-half the normal fee if an unoccupied camp site is available and if the state park system of the citizen's domicile as reflected on his presented identification also recognizes such passes for discounted access or services.

Acts 2010, No. 50, §1.



RS 56:1694 - Exemption from entrance fees; certain veterans

§1694. Exemption from entrance fees; certain veterans

A. Any Louisiana resident who is a veteran of the armed forces of the United States, who has suffered the amputation of a limb, who has at any time been awarded by the government of the United States an allowance toward the purchase of an automobile, or any Louisiana resident who is a veteran of the Armed Forces of the United States having a disability classification by the Social Security Administration or the Veterans' Administration as totally and permanently disabled or classified as having a fifty percent or greater disability, shall be exempt from paying the day use entrance fee to any Louisiana state park.

B. Application by eligible veterans shall be made to the assistant secretary, office of state parks, for an entrance permit, which will be issued by the agency upon verification of eligibility by the Department of Veterans' Affairs of Louisiana. Any person accompanying a veteran having a valid entrance permit in the same single, private, non-commercial vehicle shall be exempt from paying the day use entrance fee to any Louisiana state park.

C. Persons exempt from the day use entrance fee as provided in Subsection A shall also be entitled to purchase a "Golden Pelican Permit" through the office of state parks as provided in R.S. 56:1692(B).

Acts 1980, No. 827, §1; Acts 1991, No. 372, §1.



RS 56:1695 - Annual day use entrance permits to state parks

§1695. Annual day use entrance permits to state parks

The assistant secretary, office of state parks, may issue upon application, to any citizen at a rate to be fixed by the office of state parks, a vehicle entrance permit to Louisiana state parks. The permit shall be a decal or other identification affixed to a private, non-commercial vehicle, and shall be valid for a period of one year, with the inception and expiration dates to be fixed by the office of state parks. The assistant secretary, office of state parks, may renew such permits annually, upon application therefor and upon payment for each renewal. Any citizen to whom a valid entrance permit has been issued shall, upon presentation of the permit, be exempt from paying the day use entrance fee to any state park in Louisiana. Any person accompanying a citizen having a valid entrance permit in the same single, private, non-commercial vehicle, shall be exempt from paying the general admission charge to any state park in Louisiana.

Acts 1980, No. 827, §1.



RS 56:1696 - Surplus from operation of parks

§1696. Surplus from operation of parks

The secretary of the Department of Culture, Recreation and Tourism is hereby authorized to retain any surplus funds remaining at the end of each fiscal year resulting from the operations of the various office of state parks holdings, provided that such surpluses are to be expended within one year after the close of each fiscal year for the purchase of equipment, repairs and improvements to existing facilities, when approved by the commissioner of administration.

Acts 1980, No. 827, §1.



RS 56:1697 - Sale or donation of lands belonging to school or levee board

§1697. Sale or donation of lands belonging to school or levee board

Any lands belonging to any school or levee board and any other public lands or water bottoms of the state suitable for the establishment and maintenance of office of state parks holdings may be sold or donated to the state of Louisiana, Department of Culture, Recreation and Tourism, office of state parks, for the purposes herein set out in this Part, with the approval of the governor and the attorney general.

Acts 1980, No. 827, §1.



RS 56:1698 - Title to state parks

§1698. Title to state parks

The title to all lands acquired heretofore for the purpose for which the Louisiana State Parks and Recreation Commission was created shall be vested in the state of Louisiana including Chicot State Park, in the parish of Evangeline; Fontainebleau State Park, in the parish of St. Tammany; Chemin-A-Haut State Park, in the parish of Morehouse; Longfellow-Evangeline State Park, in the parish of St. Martin; Fort Macomb, in the parish of Orleans; Fort Pike, in the parish of Orleans; and Bogue Falaya State Park, in the parish of St. Tammany.

Acts 1980, No. 827, §1.



RS 56:1699 - Chicot State Park, special facilities camp for persons with disabilities; creation; advisory committee; programs; use

§1699. Chicot State Park, special facilities camp for persons with disabilities; creation; advisory committee; programs; use

A. The office of state parks in the Department of Culture, Recreation and Tourism is hereby authorized to select, designate, and set aside a site at Chicot State Park or to acquire a site in close proximity thereto for the purpose of establishing a facility to serve the special needs of citizens with physical disabilities and mental impairments. This site and all facilities now or hereafter developed thereon shall be under the operation and supervision of the office of state parks.

B. The office of state parks shall be responsible for the planning and development of such park facilities to meet the needs of citizens with physical disabilities and mental impairments.

C. The office for citizens with developmental disabilities of the Louisiana Department of Health, in coordination with the Louisiana Developmental Disabilities Council, shall be responsible for all programmatic functions of such park facility, including but not limited to the following:

(1) The preparation and administration of programs for the benefit of persons with disabilities.

(2) Scheduling and coordination of the use of this facility by persons with disabilities.

(3) The provision of available program staff personnel or camp counselors for group use and program activities, as may be required.

(4) The receipt and allocation of federal and state funds, donations, and any other funds as may be available for camp programs and activities.

D. The office of state parks and the office for citizens with developmental disabilities shall establish rules and regulations for the implementation of this Section. Such rules and regulations shall be structured so as to give priority of facility use to groups of persons with disabilities but shall not necessarily preclude use by persons who do not have disabilities.

Added by Acts 1982, No. 188, §1. Acts 1989, No. 662, §7, eff. July 7, 1989; Acts 1993, No. 712, §5, eff. June 21, 1993; Acts 2012, No. 811, §16, eff. July 1, 2012; Acts 2014, No. 811, §29, eff. June 23, 2014.



RS 56:1700 - Clinton Confederate Cemetery, operation and maintenance; transfer to cemetery association

§1700. Clinton Confederate Cemetery, operation and maintenance; transfer to cemetery association

A. The Department of Culture, Recreation and Tourism may enter into a cooperative agreement with the Clinton Confederate Cemetery Association, a nonprofit charitable association formed in accordance with the provisions of the U.S. Internal Revenue Code, for the operation and maintenance of the Clinton Confederate State Historic Site, also known as the Clinton Confederate Cemetery.

B. Subject to an appropriation annually to be provided in appropriations for the operations of the Department of Culture, Recreation and Tourism and specifically designated for such purpose, the department is authorized to transfer funds of not more than fifteen hundred dollars annually to the cemetery association for the performance of such operation and maintenance. The department shall include in its annual request for operating funds an amount sufficient to accomplish the obligations so transferred to the association.

C. The association shall establish rules and regulations consistent with the general laws of the state, the parish, and the town of Clinton for the operation of the cemetery, and all such rules and regulations shall be subject to approval by the office of state parks of the Department of Culture, Recreation and Tourism.

D. The association may not transfer its responsibilities for operation, maintenance, and upkeep of the historic site to any public body or to any other state-chartered nonprofit corporation whose purpose shall be the proper care, operation, and management of the Clinton Confederate Cemetery, without prior approval by the office of state parks of the Department of Culture, Recreation and Tourism.

Added by Acts 1983, No. 50, §1, eff. July 1, 1983. Acts 1992, No. 828, §1, eff. July 8, 1992; Acts 1999, No. 709, §3.



RS 56:1701 - Kent Plantation House, agreements for operation and maintenance

§1701. Kent Plantation House, agreements for operation and maintenance

A. The Department of Culture, Recreation and Tourism is hereby authorized to enter into a cooperative agreement with any appropriate public or private entity for the operation and maintenance of the Kent House State Historic Site, also known as the Kent Plantation House. Such agreement shall be made and implemented in the same manner and subject to the same provisions as agreements between parishes, municipalities, and political subdivisions as provided in Subpart A of Part VII of Chapter 2 of Title 33 of the Louisiana Revised Statutes of 1950.

B. Subject to annual appropriations, to be provided in appropriations for the operations of the Department of Culture, Recreation and Tourism and specifically designated for such purpose, the department is authorized to transfer funds of not less than fifty-six thousand dollars annually, as appropriated, to the operating entity for the performance of such operation and maintenance. The department shall include in its annual request for operating funds an amount sufficient to accomplish the obligations so transferred.

C. The operating entity shall establish rules, regulations, and policies consistent with state and local law for the operation of said site, and all such rules, regulations, and policies shall be subject to approval by the office of state parks of the Department of Culture, Recreation and Tourism.

Added by Acts 1983, No. 613, §1; eff. July 1, 1983; Acts 1999, No. 709, §3.



RS 56:1702 - Palmetto Island State Park; agreements for operation and maintenance

§1702. Palmetto Island State Park; agreements for operation and maintenance

A. The Department of Culture, Recreation and Tourism is hereby authorized to enter into a cooperative agreement with any appropriate public or private entity for the operation and maintenance of the Palmetto Island State Park for a public purpose. Such agreement shall require that the state shall be responsible for any and all costs for road construction and maintenance, and for any and all costs for heating, cooling, and sewerage, except electricity costs.

B. The office of state parks, in consultation with the operating entity, shall develop any rules, regulations, and policies necessary for the operation of the park. Rules and regulations shall be promulgated in accordance with the Administrative Procedure Act.

Acts 2010, No. 770, §1.



RS 56:1703 - The Louisiana State Parks Improvement and Repair Fund

§1703. The Louisiana State Parks Improvement and Repair Fund

A. There is hereby established in the state treasury a special fund to be known as the "Louisiana State Parks Improvement and Repair Fund", hereinafter referred to as the "fund".

B. Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state that become due and payable within a fiscal year, the treasurer in each fiscal year shall pay into the fund all of the following:

(1) An amount equal to the total amount of fees and other self-generated revenues generated by state parks, except as provided in R.S. 56:1704.

(2) An amount equal to all donations of private monies made to the state of Louisiana or any political subdivision, department, agency or corporation of the state for the conservation, administration, control, management, development, operation, or maintenance of any office of state parks holdings. These monies shall be appropriated only for the conservation, administration, control, management, development, operation, or maintenance of office of state parks holdings.

C. Except as provided in Paragraph (B)(2) of this Section, the monies in the fund shall be used solely for the purpose of financing improvements and repairs at state parks in the state and shall be allocated, subject to appropriation by the legislature, as follows:

(1) Except as provided in R.S. 56:1704, fifty percent of the monies in the fund shall be allocated to each state park in an amount equal to fifty percent of the amount of fees and other self-generated funds generated by that park.

(2) Fifty percent of the monies in the fund shall be allocated for use throughout the state park system on the following priority need basis, as recommended by the assistant secretary of the office of state parks:

(a) First, for protection of life or property on existing park areas.

(b) Second, for general repairs and improvements to existing facilities on existing park areas.

(c) Third, for addition of new facilities on existing park areas.

(d) Fourth, for acquisition of property to expand existing park areas.

(e) Fifth, for maintenance and operations of existing park areas.

D. All unexpended and unencumbered monies in the fund at the end of a fiscal year shall remain in the fund and be available for appropriation in the next fiscal year in the same manner as allocated herein. Monies in the fund shall be invested as provided by law. Interest earned on the investment of monies in the fund shall be credited to the state general fund.

Acts 1989, No. 729, §1, eff. July 8, 1989; Acts 1992, No. 121, §1, eff. July 1, 1992; Acts 2010, No. 770, §1; Acts 2013, No. 420, §8, eff. June 21, 2013; Acts 2014, No. 791, §19.



RS 56:1704 - Bayou Segnette State Park; operation of the wave pool

§1704. Bayou Segnette State Park; operation of the wave pool

All fees and other revenues generated through operation of the wave pool at Bayou Segnette State Park shall be appropriated as self-generated revenues to the Bayou Segnette State Park to be used solely for the purpose of funding the operation and maintenance of the wave pool.

Acts 1992, No. 121, §1, eff. July 1, 1992.



RS 56:1705 - Poverty Point Reservoir Development Fund

§1705. Poverty Point Reservoir Development Fund

A. The Poverty Point Reservoir Development Fund, hereinafter referred to as the "fund", is hereby established as a special fund within the state treasury.

B. After satisfaction of the requirements of Article VII, Section 9(B) of the Constitution of Louisiana with respect to the Bond Security and Redemption Fund, the state treasurer shall each year deposit in and credit to the fund an amount equal to the total fees and self-generated revenues collected in that year from activities of the Poverty Point Retirement Development Community and the Black Bear Golf Course. Monies in the fund may be appropriated for support of the operation, maintenance, improvement, and expansion of the Poverty Point Retirement Development Community and the Black Bear Golf Course. Any unexpended or unencumbered monies on deposit in the fund at the end of the fiscal year shall remain in the fund. Monies in the fund shall be invested in the same manner as those in the state general fund and interest earned on such investment shall be deposited in and credited to the state general fund.

C. The Poverty Point Reservoir Development District Board membership shall be representative of the population of the state based on race and gender as near as practicable.

Acts 2006, No. 357, §1, eff. June 13, 2006.



RS 56:1706 - Audubon Golf Trail Development Fund

§1706. Audubon Golf Trail Development Fund

A. The Audubon Golf Trail Development Fund, hereinafter referred to as the "fund", is hereby established as a special fund within the state treasury.

B. After satisfaction of the requirements of Article VII, Section 9(B) of the Constitution of Louisiana with respect to the Bond Security and Redemption Fund, the state treasurer shall each year deposit in and credit to the fund an amount equal to the total fees and self-generated revenues collected in that year from activities of the Audubon Golf Trail. Monies in the fund may be appropriated for support of the Audubon Golf Trail. Any unexpended or unencumbered monies on deposit in the fund at the end of the fiscal year shall remain in the fund. Monies in the fund shall be invested in the same manner as those in the state general fund and interest earned on such investment shall be deposited in and credited to the state general fund.

Acts 2006, No. 357, §1, eff. June 13, 2006.



RS 56:1741 - Authority

PART II. STATE AND LOCAL PARTICIPATION IN FEDERAL

WATER PROJECT RECREATION ACT

§1741. Authority

The secretary of the Department of Culture, Recreation and Tourism, the secretary of the Department of Wildlife and Fisheries, and the governing authority of each political subdivision of the state of Louisiana are hereby authorized to cooperate and jointly participate in projects with the United States Army Corps of Engineers and any other federal agency for the purpose of the development of outdoor recreation and fish and wildlife enhancement as authorized by the Federal Water Project Recreation Act, Public Law 89-72, 1965;1 provided, that the authority granted herein also shall extend to the development and maintenance of projects for the development of outdoor recreation and fish and wildlife enhancement, or any part thereof, which may be executed by the participating state agency or political subdivision through a third-party concessionaire agreement. The authority herein granted shall be exercised in any individual project only after the approval of the project by the governor.

Acts 1980, No. 827, §1.

116 U.S.C.A. §460l et seq.



RS 56:1751 - Grand Isle beach area; cleaning; maintenance

PART III. GRAND ISLE BEACH

§1751. Grand Isle beach area; cleaning; maintenance

A. Subject to an appropriation of fifty thousand dollars annually to be provided in the general appropriation for the operations of the Department of Culture, Recreation and Tourism and specifically designated for such purpose, the town of Grand Isle, Jefferson Parish, shall be responsible for the cleaning and continuous maintenance of that portion of Grand Isle beach within Jefferson Parish, more particularly described as all that portion of the southern shore of Grand Isle bounded on the west by Grand Isle State Park West, on the east by Grand Isle State Park East, specifically excluding any portion of said shore included within Grand Isle State Park East and Grand Isle State Park West, on the north by the existing and future portions of the hurricane protection levee, and on the south by the waterline of the Gulf of Mexico.

B. The Department of Culture, Recreation and Tourism is authorized to assist the town of Grand Isle in cleaning and maintaining the Grand Isle beach.

Amended by Acts 1980, No. 827, §1.



RS 56:1761 - Audubon Park Commission; creation; membership

PART IV. AUDUBON PARK

§1761. Audubon Park Commission; creation; membership

A. The Audubon Park Commission is hereby created as a political subdivision of the state of Louisiana pursuant to Article VI, Section 19 of the Constitution. The commission shall exercise the powers and duties hereinafter set forth or otherwise provided by law.

B. The commission shall be composed of twenty-four members who shall be appointed by the governor. Each appointment by the governor shall be submitted to the Senate for confirmation. The commission shall be composed as follows:

(1) Seven members, who shall be residents of the city of New Orleans, appointed from a list of fifteen names eight of which shall be names submitted to the governor by the mayor of the city of New Orleans and seven of which shall be names submitted to the governor by the council of the city of New Orleans. Provided that one member shall be a resident of either the Eighth or Ninth Ward of Orleans Parish.

(2) Six members, who shall be residents of the city of New Orleans, appointed from a list comprised of two names submitted to the governor by each legislator who represents any portion of the city of New Orleans.

(3) Five members, who shall be residents of Jefferson Parish, appointed from a list comprised of two names submitted to the governor by each legislator who represents any portion of Jefferson Parish.

(4) Two members, who shall be residents of St. Bernard Parish, appointed from a list comprised of two names submitted to the governor by each legislator who represents any portion of St. Bernard Parish.

(5) One member, who shall be a resident of Plaquemines Parish, appointed from a list comprised of two names submitted to the governor by each legislator who represents any portion of Plaquemines Parish.

(6) Two members, who shall be residents of St. Charles Parish or St. John the Baptist Parish, appointed from a list comprised of two names submitted to the governor by each legislator who represents any portion of St. Charles Parish or St. John the Baptist Parish.

(7) One member, who shall be a resident of St. Tammany Parish, appointed from a list comprised of two names submitted to the governor by each legislator who represents any portion of St. Tammany Parish.

(8) Of the total number of members appointed from the city of New Orleans and Jefferson Parish, at least two shall be residents of the west bank of the Mississippi River. Provided further, one of these members shall be a resident of the west bank of Orleans Parish and one member shall be a resident of the west bank of Jefferson Parish.

(9) All initial nominations shall be made within twenty-one days of the date of signature by the governor, or if not signed by the governor, within twenty-one days of the expiration of the time for bills to become law without signature by the governor, as provided in Article III, Section 18 of the Constitution of Louisiana. All subsequent nominations shall be made no earlier than twenty-eight days prior to the expiration of the term of office nor later than fourteen days prior to the expiration of the term of office. If nominations are not made within the time specified, the governor shall make his appointments without the necessity of nominations.

C.(1) Appointed members shall serve four-year terms. Vacancies shall be filled for the remainder of the term by the Audubon Park Commission. Any person appointed by the commission to fill a vacancy shall be a resident of the same parish as the member he is appointed to replace.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, the terms of the initial members of the commission appointed pursuant to R.S. 56:1761(B) shall expire on December 31 of the year designated below:

(a) The terms of the initial members appointed pursuant to R.S. 56:1761(B)(4), (5), (6), and (7) shall expire in 1984.

(b) The terms of the initial members appointed pursuant to R.S. 56:1761(B)(3) shall expire in 1985.

(c) The terms of the initial members appointed pursuant to R.S. 56:1761(B)(1) shall expire in 1986.

(d) The terms of the initial members appointed pursuant to R.S. 56:1761(B)(2) shall expire in 1987.

(3) The terms of the successors of the initial members shall expire on December 31 of the last year of their respective terms. Members shall serve until their successors are appointed and take office.

D. The commission shall meet and organize immediately after appointment of the members and shall elect from its membership a chairman and a vice chairman and such other officers as it may deem necessary. The commission shall prescribe the duties of its officers. The commission shall adopt rules for the transaction of its business and shall keep a record of its proceedings. Thirteen members shall constitute a quorum.

E. The commission shall meet at least once in each quarter of the fiscal year, or on call of the chairman or any five members.

F. Members of the commission shall receive no compensation for their services.

G. The commission shall be domiciled in New Orleans.

Acts 1983, No. 485, §1, eff. July 27, 1983; Acts 2003, No. 774, §15.



RS 56:1762 - Powers and duties

§1762. Powers and duties

A. That park in the city of New Orleans known as Audubon Park is placed under the control and management of the Audubon Park Commission created in R.S. 56:1761. The commission shall take charge of and shall supervise the park as a natural resource and preserve and improve it for public recreation and use as a place of public resort, recreation, and pleasure. The commission shall have full charge of the control and management, repair, maintenance, development, and improvement of the park.

B. For the purposes of this Part, Audubon Park shall be defined as that park located within the Sixth District of the city of New Orleans which consists of that property formerly administered by the Audubon Park Commission created by Act No. 191 of 1914. Without limiting this property, it shall include the former Foucher Plantation as conveyed by act before M.L. Ainsworth, Notary Public, on August 15, 1871 and registered in the Orleans Parish Conveyance Office in COB 100, folio 187 and 181 on August 16, 19711; it shall include that property known as Avenger Field. It shall not include that certain piece of ground situated in the Sixth District of the city in square designated by the number "60" bounded by Felicia Street, St. Charles Avenue, Walnut Street and Foucher Estate, now Audubon Park, which said piece or portion of ground measures 28 feet front on Felicia Street, by 831 feet in depth and 14 feet in the rear.

C. In order to carry out its duties and functions the commission may:

(1) Adopt and promulgate such rules and regulations as may be necessary to carry out its functions and implement the procedures of this Part.

(2) Establish, maintain, operate, and control park recreational and entertainment facilities and activities in the park, including but not limited to a zoo.

(3) Enter into contracts with private individuals, firms, or corporations for the establishment, maintenance, and operation of park recreational and entertainment facilities and activities in the park.

(4) Charge and collect from contracting parties rentals for the use of park property.

(5) Charge and collect for the enjoyment and/or use of such park recreational and entertainment facilities and activities such admissions, charges, or fares as in the judgment of the commission are fair and proper.

(6) Ensure that in the use and enjoyment of every portion of Audubon Park and Zoo and all of the facilities therein there will not be any discrimination against any person because of disability, age, race, color, religion, sex, or national origin.

(7) Affirmative action shall be taken to ensure that all employees of the commission and of any entity with whom the commission contracts for services shall be treated during employment without regard to their race, age, disability, color, religion, sex, or national origin.

Acts 1983, No. 485, §1, eff. July 27, 1983; Acts 2014, No. 811, §29, eff. June 23, 2014.

1SO IN ENROLLED BILL.



RS 56:1763 - Contract for operation of park and zoo

§1763. Contract for operation of park and zoo

A. The commission is hereby vested with authority to and may contract with any nonprofit or not for profit firm, corporation, or entity for the operation, care, control, and management of the park and its zoo.

B. Any contract that the commission may enter into in accordance with Subsection A of this Section may be either a contract, lease, or combination contract and lease.

C. The commission shall in its sole discretion determine the terms, conditions, and duration of any contract or lease entered into under the provisions of this Section. Any contract or lease entered into by the commission under the provisions of this Section shall contain a provision in such contract or lease that the contract or lease may be terminated by the commission, with or without just cause, upon written notification to all parties in the contract or lease, which notification shall be given not more than ninety days prior to the termination.

D. Only a firm, corporation, or entity that is organized under the laws of the state of Louisiana shall be eligible to contract with the commission under the provisions of this Section, and only a firm, corporation, or entity that is organized as a nonprofit or not for profit firm, corporation, or entity shall be eligible to contract with the commission under the provisions of this Section.

E. The provisions of Chapter 10 of Title 41 of the Louisiana Revised Statutes of 1950 shall not be applicable to any lease or contract entered into under the provisions of this Section.

F. The provisions of Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950 shall not be applicable to any lease or contract entered into under the provisions of this Section.

G. This Section shall be construed to grant the commission the authority to contract in a cooperative endeavor for the care, control, and management of the park and its zoo, including all facilities located in the park on the effective date of this Section and any future facilities located in the park.

H. The commission shall have the right to assign any contracts that the former Audubon Park Commission created by Act No. 191 of 1914 may have on the effective date of this Part to any contracting party under the provisions of this Section.

I. The commission shall have full authority to delegate to the nonprofit entity its ability to collect any rents, charges, admissions, or fares it may be empowered to collect.

J. The contractor shall have the full authority to hire its own employees to provide services formerly provided by the employees of the Audubon Park Commission created by Act No. 191 of 1914.

K. Any contract entered into under the provisions of this Section shall be deemed to be a cooperative endeavor under the provisions of Article VII, Section 14(C) of the Constitution of Louisiana.

Acts 1983, No. 485, §1, eff. July 27, 1983.



RS 56:1764 - Secretary; staff

§1764. Secretary; staff

The commissioners shall have the power to select a secretary and to fix his salary at a reasonable sum. The commission may employ such other agents and employees as may be required for the discharge of its functions and to prescribe and define their respective duties, authority, and compensation.

Acts 1983, No. 485, §1, eff. July 27, 1983.



RS 56:1765 - Rules to preserve order and protect property; penalties

§1765. Rules to preserve order and protect property; penalties

A. The commission shall have authority to make and establish such rules and regulations for the preservation of order and the protection of property in the park as it deems necessary.

B. In addition to any penalties otherwise provided by law, violation of any of the rules and regulations promulgated by the commission pursuant to this Section shall be punishable by fine of not less than fifteen dollars nor more than two hundred fifty dollars.

Acts 1983, No. 485, §1, eff. July 27, 1983.



RS 56:1766 - Funds for park

§1766. Funds for park

A. For the preservation, improvement, and beautification of Audubon Park and its facilities, including the zoo, and for providing for expenses incidental thereto and other park expenses, the Audubon Park Commission, in addition to receiving funds from other sources, shall have the authority to receive funds from any local governing authority within the state of Louisiana.

B. In addition to funds appropriated to or otherwise made available to the park by the state, the city of New Orleans, local governing authorities, or other sources, self-generated revenues of the park or of its nonprofit contractor shall be used for park development, maintenance, operation, and other park expenses.

Acts 1983, No. 485, §1, eff. July 27, 1983.



RS 56:1781 - Preservation of abandoned railroad transportation property

PART V. RAILS TO TRAILS PROGRAM

§1781. Preservation of abandoned railroad transportation property

A. Any railroad company or corporation filing an abandonment plan with the Interstate Commerce Commission proposing to abandon railroad rights of way in this state shall notify the secretary of the Department of Transportation and Development by providing the secretary with a copy of the filing within ten days of the filing with the Interstate Commerce Commission so that the state or a political subdivision thereof may take advantage of and implement the "Rails to Trails" program.

B.(1) Upon receipt of notice of a filing proposing to abandon a railroad right of way the secretary shall, within one hundred eighty days, make a determination of whether it is in the best interest of the state to preserve the proposed abandoned railroad right of way as a corridor for future transportation uses within the state.

(2) In making this determination, the secretary shall receive written commitments from the office of culture, recreation and tourism in the lieutenant governor's office that they have the means and ability to implement and administer the "Rails to Trails" program in the event a determination is made to preserve the abandoned railroad right of way as a corridor for future transportation uses in this state.

(3) Upon receipt of notice of a filing proposing to abandon a railroad right of way, the secretary shall notify those local governmental entities in which the railroad right of way is located of such notice, advising each such local governmental entity of the provisions of this Part and that their comments must be received in writing within one hundred twenty days of the date of the notice from the secretary.

C. The secretary shall notify the railroad company or corporation and the Interstate Commerce Commission of its determination whether to preserve the proposed abandoned railroad right of way as a corridor for future transportation uses in this state. The failure of the secretary to file an application with the Interstate Commerce Commission within two hundred ten days of receipt of the notice of the abandonment application shall be an affirmative declaration not to preserve the railroad right of way as a transportation corridor.

D. Any affected local governmental entity shall have the right to file an application with the Interstate Commerce Commission seeking to preserve the proposed abandoned railroad right of way as a transportation corridor for future transportation uses within the territorial jurisdiction of the local governmental entity.

Acts 1990, No. 1016, §1; Acts 1992, No. 881, §1.



RS 56:1782 - Exercise of preservation rights

§1782. Exercise of preservation rights

A. The exercise of the right to preserve an abandoned railroad right of way as a transportation corridor for future transportation uses shall not be undertaken by the state or any state agency unless the commissioner of administration has issued to the Interstate Commerce Commission a certificate of availability of funds for the program.

B. The exercise of the right to preserve an abandoned railroad right of way as a transportation corridor for future transportation uses shall not be undertaken by any political subdivision or local governing authority of this state unless the entity has issued to the Interstate Commerce Commission a certificate of availability of funds for the program.

C. Any affected local governmental entity may request the secretary to make a determination to preserve a proposed abandoned railroad right of way as a transportation corridor for future transportation uses upon a showing for the need for such future use and after having filed a preliminary application with the Interstate Commerce Commission requesting the proposed abandoned railroad right of way be considered for preservation under the "Rails to Trails" program.

D. Nothing in this Part shall affect the property owner's right to compensation under any federal or state law. The provisions of Article I, Section 4 of the Constitution of Louisiana shall be applicable in determining the amount of compensation due the property owners under this Part.

E. Upon approval of a "Rails to Trails" program by the Interstate Commerce Commission, the governmental entity filing the application for the program shall, within one hundred eighty days, complete all acquisition transactions including the payment of compensation due the property owners.

F. The failure of the governmental entity to complete all acquisition transactions within the time allowed shall by operation of law release all preservation rights authorized by this Part and shall not be an encumbrance or cloud upon the title of the property or right of way subject to said preservation rights, reserving unto the property owners any claim for damages or compensation to which they may be entitled under state law.

Acts 1990, No. 1016, §1; Acts 1992, No. 881, §1.



RS 56:1783 - Cooperative endeavors

§1783. Cooperative endeavors

As provided in Article VII, Section 14(C) of the Louisiana Constitution and for the purpose of implementing a "Rails to Trails" program, the state and its political subdivisions or political corporations may engage in cooperative endeavors with each other, with the United States or its agencies, or with any public or private association, corporation, or individual.

Acts 1990, No. 1016, §1.



RS 56:1784 - Intergovernmental cooperation; financing

§1784. Intergovernmental cooperation; financing

As provided in Article VI, Section 20 of the Louisiana Constitution and for the purpose of implementing a "Rails to Trails" program, a political subdivision may exercise and perform any authorized power and function, including financing, jointly or in cooperation with one or more political subdivisions, either within or without the state, or with the United States or its agencies.

Acts 1990, No. 1016, §1.



RS 56:1785 - Ownership and usage

§1785. Ownership and usage

A. Upon approval by the Interstate Commerce Commission of the preservation of abandoned railroad rights of way as a transportation corridor the entity approved to administer and implement the "Rails to Trails" program shall, for any and all legal purposes, be considered the legal title holder of the property or rights sought to be preserved and, unless agreed to by means of contractual obligations to the contrary, the railroad company or corporation shall be relieved of all responsibility and legal rights and obligations as respects the property or rights included within the transportation corridor preserved by the governmental entity.

B. The usage of the railroad right of way approved by the Interstate Commerce Commission for preservation and included within the "Rails to Trails" program shall be the sole and exclusive prerogative of the governmental entity whose application was approved by the Interstate Commerce Commission.

Acts 1990, No. 1016, §1.



RS 56:1801 - OUTDOOR RECREATION

CHAPTER 7. OUTDOOR RECREATION

§1801. Secretary of the Department of Culture, Recreation and Tourism; powers and functions

A. The secretary of the Department of Culture, Recreation and Tourism hereinafter called "secretary", shall consult with and provide guidance to the heads of all state agencies on matters affecting recreation and shall be responsible for developing methods and procedures for improving inter-agency coordination in the development and implementation of state recreational policies and programs.

B. The secretary is authorized, directed, and shall supervise the preparation, maintenance, and upgrading of a comprehensive long-range, statewide plan for the development of outdoor recreation resources of the state which is hereinafter called the "plan", which will be prepared by its staff.

C. The secretary shall consult with and help establish policies and procedures to be utilized by the assistant secretary, office of state parks, hereinafter called "state liaison officer", in carrying out programs for all state agencies, parishes, municipalities, planning commissions, and subdivisions of the state of Louisiana who desire to take advantage of and participate under the benefits of the Land and Water Conservation Fund Act described in R.S. 56:1802.

Acts 1980, No. 827, §2. Amended by Acts 1982, No. 329, §2, eff. July 18, 1982.



RS 56:1802 - Authorized representative

§1802. Authorized representative

The assistant secretary of the office of state parks is designated as the authorized representative of the state of Louisiana under the Land and Water Conservation Fund Act (16 U.S.C.A §§4601-4 to 4601-11), which position is referred to as "state liaison officer" and which federal act is hereinafter called "act", is hereby directed to utilize the plan in carrying out the authority vested in said office, it being the intention that any action taken by the state liaison officer be pursuant to and in compliance with the plan.

Acts 1980, No. 827, §2. Amended by Acts 1982, No. 329, §2, eff. July 18, 1982.



RS 56:1803 - Agreements with United States; coordination

§1803. Agreements with United States; coordination

The assistant secretary of the office of state parks, hereinafter called "state liaison officer", may enter into contracts and agreements with United States or any appropriate agency thereof, keep financial records and other records relating thereto, and furnish to appropriate officials and agencies of the United States such reports and information as may be reasonable and necessary to enable such officials and agencies to perform their duties under such federal programs. In connection with obtaining for the state of Louisiana the benefits of any such program, the state liaison officer shall coordinate its activities with and represent the interest of all agencies and departments of the state and of the parish, municipal, and other governmental units and subdivisions of the state of Louisiana having interest in the planning, development, and maintenance of outdoor recreation resources and facilities within the state.

Amended by Acts 1980, No. 827, §2; Acts 1982, No. 329, §2, eff. July 18, 1982.



RS 56:1804 - Availability of funds

§1804. Availability of funds

Projects may be undertaken only after the state liaison officer has determined that sufficient funds are available for meeting the state's share of project costs.

Amended by Acts 1980, No. 827, §2.



RS 56:1805 - Agreements on behalf of political subdivisions

§1805. Agreements on behalf of political subdivisions

The state liaison officer may enter into and administer agreements with the United States or any appropriate agency thereof for the planning, acquisition, or development of projects involving participating federal aid funds on behalf of any parish, municipality, or other governmental unit which gives necessary assurances to the said state liaison officer that it has available sufficient funds to meet its share of the cost of the project and that the acquired or developed areas will be operated and maintained at its expense for public outdoor recreation use.

Amended by Acts 1980, No. 827, §2.



RS 56:1806 - Construction of Chapter

§1806. Construction of Chapter

Nothing in this Chapter shall be construed as attempting to substitute, transfer, or supersede the proper constitutional or statutory function or jurisdiction of any state agency or head thereof by any other state agency.

Acts 1980, No. 827, §2.



RS 56:1807 - Cooperation of state agencies and subdivisions with secretary

§1807. Cooperation of state agencies and subdivisions with secretary

All state agencies are hereby empowered, authorized and directed to make available to the state liaison officer such reasonable help and assistance as the state liaison officer may request, and such agencies and subdivisions shall cooperate with the state liaison officer in carrying out the intentions and purposes of this Chapter.

Acts 1980, No. 827, §2.



RS 56:1808 - Functions and duties of state agencies

§1808. Functions and duties of state agencies

A. The Department of Wildlife and Fisheries, the office of tourism and promotion, the Department of Transportation and Development, the Department of Natural Resources, the Department of Agriculture, the State Soil and Water Conservation Committee, and the Louisiana Cooperative Extension Service or their successor agencies shall furnish assistance to the state liaison officer for the implementation of the Chapter in compliance with the provisions of R.S. 49:661 and R.S. 49:663.

B. In respect to duties of the secretary and the state liaison officer, under this Chapter and insofar as practical, all state agencies shall comply with reasonable requests to furnish information, data, and reports to the commission, and shall otherwise cooperate with the said secretary and state liaison officer.

Acts 1980, No. 827, §2.



RS 56:1809 - Repealed by Acts 1992, No. 984, 18.

§1809. Repealed by Acts 1992, No. 984, §18.



RS 56:1830 - LOUISIANA NATURAL HERITAGE PRESERVATION

CHAPTER 8. LOUISIANA NATURAL HERITAGE PRESERVATION

PART I. GENERAL PROVISIONS

§1830. Louisiana Natural Heritage Program

There is hereby created within the Department of Wildlife and Fisheries the Louisiana Natural Heritage Program to administer the provisions of law and rules and regulations regarding the Louisiana Natural Areas Registry, the Threatened and Endangered Species Conservation program, and those programs, duties, and functions designated by the secretary in accordance with law.

Acts 1987, No. 324, §1, eff. July 6, 1987.



RS 56:1831 - Agreements; land conservation organizations

§1831. Agreements; land conservation organizations

The department is authorized to enter into agreements with national, nonprofit membership land conservation organizations to conduct programs; manage, preserve, and conserve land; and to purchase lands.

Acts 1987, No. 324, §1, eff. July 6, 1987.



RS 56:1832 - Wild Louisiana Stamp

§1832. Wild Louisiana Stamp

A.(1) In addition to other methods of funding available for the implementation of this Chapter, the department is authorized to issue and promote the sale to the general public of Wild Louisiana Stamps, which shall not exceed ten dollars for each stamp. The department may also issue a Wild Louisiana Stamp that is valid for one day which shall cost two dollars. The stamps shall be available for sale at all locations at which hunting or fishing licenses are also available and shall be made available for purchase through a self-service facility located at the entrance to those lands subject to R.S. 56:109(D).

(2) The secretary shall provide to the administrators and managers of department administered lands Wild Louisiana Stamps which shall be available for sale to the general public from designated department personnel assigned to those lands. Wild Louisiana Stamps shall also be available for sale at department district offices and at those administrative offices located on department administered lands.

B. The proceeds from the sale of these stamps shall be placed into the special account within the Conservation Fund known as the "natural heritage account" and shall be used solely for the implementation and administration of Parts I, II, III, and IV of this Chapter and the natural heritage and nongame programs within the department.

C.(1) The department shall provide by regulation the form and design of the "Wild Louisiana Stamp". The stamp shall depict a representative Louisiana nongame species or natural habitat. The regulations shall determine the manner by which an artist shall be selected to create the stamp art. The artist and subject for the stamp print shall be selected with the objective of yielding the maximum return to the department from the sales of stamps and prints.

(2) The department shall negotiate with the Wild Louisiana stamp artist and the stamp art publisher the terms by which limited edition prints of the stamp art will be made available and sold to the public with the objective of maximizing sales of prints and the return to the department from those sales.

(3) The department's share of the proceeds from the sales of the Wild Louisiana stamp print shall be paid to the natural heritage account within the Conservation Fund.

D. Wild Louisiana Stamps provided for in this Section may be purchased with a qualified credit card in accordance with the rules of the department adopted pursuant to R.S. 56:642.

Acts 1992, No. 193, §1; Acts 1993, No. 441, §1; Acts 1995, No. 513, §1; Acts 1995, No. 660, §1; Acts 1995, No. 731, §1; Acts 2012, No. 128, §1.



RS 56:1833 - Wild Louisiana Guide License

§1833. Wild Louisiana Guide License

A. The Louisiana Wildlife and Fisheries Commission is authorized to adopt rules and regulations to create and govern a licensing program for persons who conduct outings on lands for purposes other than hunting or fishing for which a Wild Louisiana Stamp may be required pursuant to R.S. 56:109(D).

B. The commission may establish a Wild Louisiana Guide License and impose a fee for such license that may not exceed one hundred dollars annually.

C. The commission may require a licensed Wild Louisiana guide to pay to the department a client fee not to exceed two dollars per trip for each person accompanying the guide on such lands. The guide shall not be required to pay the client fee for those persons who possess a valid Louisiana hunting or fishing license or Wild Louisiana Stamp. The commission may require the guide to submit, along with the payment of the client fees, the names and addresses of persons for which the client fee has been paid.

D. Persons accompanying a licensed Wild Louisiana guide for whom the guide is required to pay a client fee pursuant to Subsection C of this Section shall not be required to possess a Wild Louisiana Stamp or possess a hunting or fishing license.

Acts 1997, No. 129, §1.



RS 56:1840 - Short title

PART II. NATURAL AND SCENIC RIVERS SYSTEM

§1840. Short title

This Part shall be known and may be cited as the "Louisiana Scenic Rivers Act".

Acts 1988, No. 947, §1, eff. July 27, 1988.



RS 56:1841 - Policies; purposes

§1841. Policies; purposes

A. The Legislature of Louisiana hereby finds that there exist in Louisiana many unique and diverse free-flowing rivers, streams, and bayous which should be preserved, protected, and enhanced for the present and future benefit of Louisiana citizens. In order to assist in fulfilling its duties to protect, conserve, and replenish the natural resources of this state in accordance with Louisiana Constitution Article IX, Section 1, the legislature does hereby establish the Louisiana Natural and Scenic Rivers System.

B.(1) This system shall be administered for the purposes of preserving, protecting, developing, reclaiming, and enhancing the wilderness qualities, scenic beauties, and ecological regime of certain free-flowing streams or segments thereof.

(2) This system shall further be administered for the purpose of preserving aesthetic, scenic, recreational, fish, wildlife, ecological, archaeological, geological, botanical, and other natural and physical features and resources found along these streams or segments thereof.

Acts 1970, No. 398, §1; Acts 1981, No. 736, §1; Acts 1982, No. 267, §1; Acts 1988, No. 947, §1, eff. July 27, 1988.



RS 56:1842 - Definitions

§1842. Definitions

Unless otherwise indicated herein, the terms used in this Part shall mean the following:

(1) "System" means the Louisiana Natural and Scenic Rivers System.

(2) "Administrator" means the secretary of the Department of Wildlife and Fisheries.

(3) "Natural and scenic river" means a river, stream, or bayou or segment thereof that has been designated as part of the Louisiana Natural and Scenic Rivers System in accordance with the provisions of this Part and the rules and regulations adopted pursuant thereto.

(4) "Scenic servitude" means a contract between the adjacent riparian landowner and the system administrator which shall be in the nature of a development agreement for the purpose of preserving the natural state of the landscape through mutual agreement on the activities which might affect the natural landscape.

(5) "Surface servitude" means a contract between the stream owner and the system administrator which shall relieve the landowner of liabilities and assure the public of access and use of the stream surface.

(6) "Channelization" means the practice of changing a natural stream, or segment thereof, into a man-made ditch or canal with channels of a relatively uniform width and depth usually necessitating the removal of trees and other woody vegetation adjacent to the stream and constructed for the purpose of accelerating runoff.

(7) "Clearing and snagging" means the practice of removing most obstructions, trees, snags, and other impediments that retard the natural stream flow.

(8) "Channel realignment" means the practice by which dredging, ditching, or other means are used to shorten or reroute the natural stream course.

(9) "Historic and scenic river" means a river, stream, or bayou or segment thereof which because of its unique historical status and scenic character requires protection and preservation of its aesthetic, scenic, recreation, fish, wildlife, ecological, archaeological, geological, botanical, and other natural and physical features.

(10) "Reservoir construction" means any permanent dam or impoundment which alters the shoreline of a natural and scenic river.

(11) "River" includes rivers, streams, bayous, and segments thereof and their waters and generally those bodies of water having the characteristics of rivers, streams, and bayous.

(12) "Normal activities" means those activities on lands that do not directly and significantly degrade the ecological integrity of a natural and scenic river.

Added by Acts 1970, No. 398, §1. Amended by Acts 1981, No. 736, §1; Acts 1988, No. 947, §1, eff. July 27, 1988.



RS 56:1843 - Administrator; duties and powers

§1843. Administrator; duties and powers

A. The administrator of this system shall be the secretary of the Department of Wildlife and Fisheries. Neither the administrator nor any state official shall take action to have any stream or river within this system included in the national Wild and Scenic River System without prior approval of the legislature.

B. The administrator shall administer the system in accordance with the policies, purposes, and requirements of this Part and shall have the authority to:

(1) Adopt such rules, regulations, standards, and criteria as are necessary to implement the provisions of this Part, in accordance with R.S. 49:950 et seq.

(2) Accept donations and grants for the purposes of this Part from public and private sources.

(3) Grant or deny permits and the renewal thereof. Prior to taking such action the administrator shall consider the history of violations and compliances of the applicant. The duration of any permit or renewal thereof shall be determined by the administrator and be stipulated within the permit.

(4) Revoke, suspend, annul, and withdraw any permit for the violation of any provision of this Part, any rule adopted pursuant thereto, any legal order of the administrator, or any order of a court acting pursuant to this Part. Prior to taking such action the administrator shall consider the history of violations and compliances of the permittee and the economic benefits realized through the violation.

(5) Recommend to the legislature rivers for designation as a natural and scenic river and inclusion within the Louisiana natural and scenic rivers system.

(6) Delegate powers and duties provided by this Part to appropriate personnel within the department.

(7) Enter into scenic and surface servitude agreements with landowners for the purposes of this Part.

Added by Acts 1970, No. 398, §1; Acts 1988, No. 947, §1, eff. July 27, 1988.



RS 56:1844 - Scenic Rivers Fund

§1844. Scenic Rivers Fund

A. All donations, penalties, and permit fees collected pursuant to the provisions of this Part shall be deposited immediately upon receipt into the state treasury.

B. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited as required in Subsection A hereof and monies appropriated by the legislature shall be credited to a special fund hereby created in the state treasury to be known as the "Scenic Rivers Fund". The monies in this fund shall be used solely as provided in Subsection C hereof and only in the amounts appropriated by the legislature. All unexpended and unencumbered monies in this fund at the end of the fiscal year shall remain in the fund. The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be placed in the state general fund.

C. The monies in the Scenic Rivers Fund shall be used by the administrator solely for acquisition of servitudes, education, and the monitoring and enforcement of the provisions of this Part and any permits issued pursuant thereto.

D. The administrator shall, by rule, adopt a schedule of fees to be charged for the issuance of permits and renewals.

Added by Acts 1970, No. 398, §1; Acts 1987, No. 606, §1; Acts 1988, No. 947, §1, eff. July 27, 1988.



RS 56:1845 - Nomination, recommendation, designation, and declassification of natural and scenic rivers; legislative funding

§1845. Nomination, recommendation, designation, and declassification of natural and scenic rivers; legislative funding

A. Any river in this state may be nominated for inclusion in or declassification from the Louisiana natural and scenic rivers system only by concurrent resolution adopted by the legislature.

B. The administrator shall undertake a continuing study and shall make recommendations to the legislature regarding any river nominated for inclusion in or declassification from the system. Such recommendation for inclusion shall be made no sooner than eight months from the nomination of a river and only subsequent to the evaluation and procedures provided for in this Section. The administrator shall consider the following and other appropriate criteria in preparing the written evaluation and making the recommendation:

(1) The river is free-flowing, has not been channelized, cleared and snagged within the past twenty-five years, realigned, inundated, or otherwise altered and has a shoreline covered by native vegetation and has no or few man-made structures along its banks.

(2) The scene as viewed from the river is pleasing, whether primitive or rural-pastoral, or these conditions are restorable.

(3) The river and its setting possess natural and recreational values of outstanding quality.

(4) The river and its setting are large enough to sustain substantial recreational use and to accommodate existing uses without undue impairment of the natural values of the resource or quality of the recreation experience.

(5) The river will provide present and future benefits to Louisiana citizens through preserving, protecting, and enhancing its wilderness qualities, scenic beauties, and ecological regimes and its aesthetic, scenic, recreational, fish, wildlife, ecological, archaeological, geological, botanical, and other natural and physical features and resources found along the river and adjacent lands.

(6) The existing uses of adjacent lands and the economic impact of such usages.

(7) Determination of state ownership of the bed of the river.

C. Prior to any such recommendation each river nominated for inclusion in or declassification from the system shall be evaluated by the administrator in consultation with the division of administration, the Department of Environmental Quality, and the Louisiana Department of Culture, Recreation and Tourism and with the advice of other agencies that the administrator determines may have an interest in the evaluation. The recommendation shall be in the form of a written report, shall include the evaluation, and shall be part of the record of the decision regarding the proposed recommendation. The report shall include an evaluation of the criteria provided for in this Section and other such matters specified by the administrator. The administrator shall give the evaluation substantial weight in making the recommendation. The administrator shall file the report with the natural resources committees of the legislature and provide copies to the division of administration, the Department of Environmental Quality, the Department of Culture, Recreation and Tourism, and the governing authorities of those parishes through which the river flows.

D. Prior to any such recommendation and as part of the evaluation process, the administrator shall hold not less than one public hearing to receive comments and recommendations from all interested parties and the public. There shall be at least one public hearing in the vicinity of the river nominated for inclusion in or declassification from the system. The administrator shall, not less than thirty days prior to any hearing, publish a notice of the hearing in the official journal of the state and of each parish through which the river flows and notify each parish governing authority by letter to its chief executive officer. The administrator shall give notice to all interested parties, including adjacent landowners. Any recommendation for or against declassification from the system shall be made within one hundred twenty days from date of nomination.

E. The legislature may, by law, designate as a natural and scenic river any river recommended by the administrator for inclusion within the system. The legislature may, by law, declassify any river whether or not recommended by the administrator for declassification as a natural and scenic river. The legislature may appropriate sufficient monies to fund the cost of evaluating those rivers nominated to be natural and scenic rivers, or those rivers nominated for declassification.

Added by Acts 1970, No. 398, §1; Amended by Acts 1981, No. 837, §3; Acts 1988, No. 947, §1, eff. July 27, 1988; Acts 1990, No. 258, §1, eff. July 4, 1990; Acts 2004, No. 33, §4.



RS 56:1846 - Management plan

§1846. Management plan

A. Within one year from the date a river is finally designated as a natural and scenic river, the administrator shall adopt and commence implementation of a management plan for that river which shall conform to the purposes and requirements of this Part. The plan shall be developed by the administrator in consultation with the division of administration, the Department of Environmental Quality, and the Louisiana Department of Culture, Recreation and Tourism and with the advice of other agencies that the administrator determines may have an interest in the plan. The plan shall be in the form of a written document. The administrator shall provide copies of the plan to the division of administration, the Department of Culture, Recreation and Tourism, the Department of Environmental Quality, and the governing authorities of those parishes through which the river flows.

B. Prior to the adoption of a plan and as part of the process, the administrator shall hold not less than one public hearing to receive comments and recommendations from all interested parties and the public. There shall be at least one public hearing in the vicinity of the natural and scenic river. The administrator shall, not less than thirty days prior to any hearing, publish a notice of the hearing in the official journal of the state and of each parish through which the river flows and notify each parish governing authority by letter to its chief executive officer. The administrator shall give notice to all interested parties, including adjacent landowners.

C. Each management plan shall be reviewed at least every five years from adoption and may be modified in the same manner and procedure as provided for adopting the original plan.

D. Notwithstanding the provisions of Subsection A of this Section, the development of the management plan for those natural and scenic rivers designated prior to January 1, 1989, shall be commenced no later than January 1, 1990.

Added by Acts 1970, No. 398, §1; Amended by Acts 1988, No. 947, §1, eff. July 27, 1988; Acts 2004, No. 33, §4.



RS 56:1847 - Natural and scenic rivers

§1847. Natural and scenic rivers

The following rivers or designated segments thereof are hereby designated as being natural and scenic rivers:

(1) Pushepatapa Creek - Washington - From where East Fork and West Fork join near state line to where it breaks up prior to its entrance into the Pearl River.

(2) Bogue Chitto River - Washington, St. Tammany - From the Louisiana-Mississippi state line to its entrance into the Pearl River Navigation Canal.

(3) Tchefuncte River and its tributaries - Washington, Tangipahoa, St. Tammany - From its origin in Tangipahoa Parish to its juncture with the Bogue Falaya River.

(4) Tangipahoa - Tangipahoa - From the Louisiana-Mississippi state line to the I-12 crossing.

(5) (Blank)

(6) Tickfaw River - St. Helena - From the Louisiana-Mississippi state line to La. Hwy. 42.

(7) Amite River-East Feliciana-From the Louisiana-Mississippi state line to the permanent pool level of the Darlington Reservoir; and from the Darlington Reservoir Dam to La. Hwy. 37; provided that the portion of the Amite River from the Louisiana-Mississippi state line to La. Hwy. 37 shall remain within the Natural and Scenic Rivers System until the issuance of a permit by the U.S. Army Corps of Engineers issued pursuant to 33 U.S.C. 1344 and 33 C.F.R. 232; provided, that if the Darlington Reservoir and dam are not approved and funded no later than September 1, 1997, the portion of the Amite River within the Natural and Scenic Rivers System shall be as follows: From the Louisiana-Mississippi state line to La. Hwy. 37.

(8) Comite River - East Feliciana, East Baton Rouge - From the Wilson-Clinton Hwy. in East Feliciana Parish to the entrance of White Bayou in East Baton Rouge Parish.

(9) Blind River - St. James, Ascension, Livingston, St. John - From its origin in St. James Parish to its entrance into Lake Maurepas.

(10) Bayou Des Allemands - Lafourche, St. Charles - From Lac Des Allemands to Lake Salvador.

(11) Whiskey Chitto Creek - Allen - From the Beauregard Parish line to its entrance into the Calcasieu River.

(12) Six Mile Creek - Allen, Vernon - Includes the East and West Forks and beginning at the boundary of Fort Polk Military Reservation (Lookout Road) and extending south through Vernon and Allen Parishes to its entrance into Whiskey Chitto Creek.

(13) Ten Mile Creek - Rapides, Allen, Vernon - From the boundary of Fort Polk Military Reservation (Lookout Road) through Vernon Parish and all of that portion of said creek lying within the boundaries of Rapides and Allen Parishes.

(14) Little River - Rapides, Grant, Catahoula, LaSalle - From the juncture of Dugdemona and Castor Creek to its entrance into Catahoula Lake.

(15) Big Creek - Grant - From Hwy. 165 in Grant Parish to its entrance into Little River; provided, however, that, notwithstanding any other law to the contrary, the excluded portion of Big Creek from Hwy. 165 to Hwy. 167 in Grant Parish shall remain within the Natural and Scenic Rivers System until issuance of a permit by the U.S. Army Corps of Engineers issued pursuant to 33 U.S.C. 1344 and 33 C.F.R. 232; provided that if a reservoir and dam are not approved and funded as to the excluded portion of Big Creek from Hwy. 165 to Hwy. 167 in Grant Parish no later than September 1, 1997, that portion of Big Creek within the Natural and Scenic Rivers System shall be as follows: From Hwy. 167 to its entrance into Little River.

(16) Fish Creek - Grant - From its origin near Williana to its entrance into Little River.

(17) Trout Creek - LaSalle - From its origin near Hwy. 8 to its entrance into Little River.

(18) Bayou Bartholomew - Morehouse - From the Louisiana-Arkansas state line to Dead Bayou.

(19) Bayou L'Outre - Ouachita, Union - From the Louisiana-Arkansas state line to its entrance into the Ouachita River.

(20) Bayou D'Arbonne - Union, Ouachita - From the Lake D'Arbonne dam to its entrance into the Ouachita River.

(21) Corney Bayou - Claiborne, Union - From the Louisiana-Arkansas state line to Corney Lake and Corney Lake Dam to Lake D'Arbonne.

(22) Middle Fork of Bayou D'Arbonne - Claiborne, Union From its origin near La. Hwy. 2 alternate to Lake D'Arbonne. Notwithstanding any other law to the contrary, however, that portion of the bayou located in Sections 19, 20, 21, and 28 of Township 23 North, Range 7 West in Claiborne Parish shall not be a natural and scenic river; provided however, if a reservoir and dam in said portion of the bayou are not approved, funded, and under construction by September 1, 1995, said portion of the bayou shall be a natural and scenic river.

(23) Saline Bayou - Bienville, Winn, Natchitoches - From its origin near Arcadia to La. Hwy. 156 in Winn Parish.

(24) Black Lake Bayou - Red River, Winn, Bienville - From the Webster-Bienville parish line to Black Lake in Natchitoches Parish.

(25) Bayou Kisatchie - Natchitoches - From its entrance into Kisatchie National Forest to its entrance into Old River.

(26) Spring Creek - Rapides - From Otis to Cocodrie Lake in Rapides Parish.

(27) Saline Bayou - Catahoula, LaSalle - From Saline Lake to Larto Lake.

(28) Repealed by Acts 1993, No. 109, §1, eff. May 26, 1993.

(29) Bayou Cocodrie - Concordia - From Wild Cow Bayou to Little Cross Bayou.

(30) Bayou Cocodrie - Rapides, Evangeline - From U.S. Hwy. 167 to the Bayou Boeuf-Cocodrie Diversion Canal.

(31) West Pearl River - Washington, St. Tammany - From the state line to its entrance into Lake Borgne.

(32) Dorcheat (Dauchite) Bayou - Webster - From the Arkansas state line to its entrance into Lake Bistineau.

(33) Bayou Trepagnier - St. Charles - From Norco to where it joins Bayou La Branche.

(34) Bayou La Branche - St. Charles - From its source to where it drains into Lake Pontchartrain.

(35)(a) Calcasieu River - Vernon, Rapides - From Louisiana Highway 8 east through Vernon Parish and all of that portion of said river lying within the boundaries of Rapides Parish.

(b) Calcasieu River - Allen, Jefferson Davis, and Calcasieu - From the mouth of the Whiskey Chitto River in Allen Parish, south through Jefferson Davis Parish, and to its intersection with the Ward Eight Park in Calcasieu Parish.

(36) Bayou Dupre - St. Bernard - From the Lake Borgne Canal to Terre Beau Bayou.

(37) Lake Borgne Canal - St. Bernard - From the Forty Arpent Canal to Bayou Dupre.

(38) Bashman Bayou - St. Bernard - From its origin to Bayou Dupre.

(39) Terre Beau Bayou - St. Bernard - From Bayou Dupre to the New Canal.

(40) Pirogue Bayou - St. Bernard - From Bayou Dupre to New Canal.

(41) Bayou Bienvenue - St. Bernard - From Bayou Villere to Lake Borgne.

(42) Bayou Chaperon - St. Bernard - From its origin to its end, Sections 22, 23 T 13 S, R 13 E.

(43) Holmes Bayou - St. Tammany - All of that portion of the bayou lying within the boundaries of St. Tammany Parish.

(44) Bradley Slough (Bayou) - St. Tammany - All of that portion of the slough lying within the boundaries of St. Tammany Parish.

(45) Wilson Slough (Bayou) - St. Tammany - All of that portion of the slough lying within the boundaries of St. Tammany Parish.

(46) Morgan River - St. Tammany - From its juncture with the Porters River to its reentry into the West Pearl River.

(47) Bayou LaCombe - St. Tammany - From its head waters to Lake Pontchartrain.

(48) Bayou Cane - St. Tammany - From its head waters to Lake Pontchartrain.

(49) Tchefuncte River - St. Tammany - From the Bogue Falaya River to Louisiana Highway No. 22, excluding any tributaries thereto from the Bogue Falaya south to Louisiana Highway No. 22.

(50) Pearl Creek - Vernon - From Louisiana Highway III to its entrance into Sabine River.

(51) Whiskey Chitto Creek - Vernon - From the boundary of Fort Polk Military Reservation (Lookout Road) to the Vernon-Beauregard Parish line.

(52) Bogue Falaya River - St. Tammany - the river from its headwaters to Louisiana Highway 437 in the parish of St. Tammany.

(53) Ouachita River - Morehouse, Union - from the north bank of Bayou Bartholomew at its intersection with the Ouachita River to the Arkansas state line.

(54) Bayou Chinchuba - St. Tammany Parish - From the West Causeway approach south to Lake Pontchartrain.

NOTE: Paragraph (55) as enacted by Acts 1997, No. 141, §1, eff. Jan. 1, 1998, if secretary of Dept. of Wildlife and Fisheries recommends to legislature that river be included in the natural and scenic rivers system:

(55) Abita River in St. Tammany Parish.

(56) Tangipahoa River--Tangipahoa Parish--From the Interstate 12 crossing to its entrance into Lake Pontchartrain.

(57) Tchefuncte River-St. Tammany-from the Highway 22 bridge to Lake Pontchartrain.

(58) Ouiska Chitto Creek - that portion in Beauregard Parish.

(59) Barnes Creek - from Louisiana Highway 27 to the Calcasieu River in Allen and Beauregard parishes.

(60) Beckwith Creek - from its headwaters to the west fork of the Calcasieu River in Beauregard and Calcasieu parishes.

(61) Bundicks Creek - from its headwaters to Bundicks Lake and from Bundicks Lake to Ouiska Chitto Creek in Vernon, Beauregard, and Allen parishes.

(62) Hickory Branch - from its headwaters to the west fork of the Calcasieu River.

(63) Drake's Creek - Vernon - from Lookout Road to its confluence with Ouiska Chitto Creek located within Vernon Parish.

(64) Bayou Liberty - St. Tammany Parish.

Added by Acts 1970, No. 398, §1. Amended by Acts 1972, No. 352, §1; Acts 1972, No. 590, §1; Acts 1973, No. 85, §1; Acts 1974, No. 146, §1; Acts 1975, No. 213, §1; Acts 1975, No. 655, §1; Acts 1978, No. 333, §1; Acts 1980, No. 592, §1; Acts 1982, No. 263, §1; Acts 1985, No. 606, §2; Acts 1985, No. 237, §1; Acts 1987, No. 792, §1; Acts 1988, No. 947, §1, eff. July 27, 1988; Acts 1990, No. 258, §1, eff. July 4, 1990; Acts 1990, No. 310, §1, eff. July 8, 1990; Acts 1990, No. 311, §1, eff. July 8, 1990; Acts 1991, No. 584, §1; Acts 1991, No. 978, §1; Acts 1992, No. 265, §1; Acts 1993, No. 109, §1, eff. May 26, 1993; Acts 1993, No. 1039, §1; Acts 1997, No. 141, §1, eff. Jan. 1, 1998; Acts 1999, No. 491, §1; Acts 1999, No. 823, §1; Acts 2004, No. 175, §1, eff. June 10, 2004; Acts 2008, No. 42, §1, eff. June 5, 2008; Acts 2010, No. 406, §1.



RS 56:1848 - Planning considerations

§1848. Planning considerations

A. In all planning for the use and development of water and water-related land resources, full and equal consideration shall be given by all local, state, and federal agencies to the potential natural and scenic river areas; and all river basin reports and project plans should discuss any such potential and all economic evaluations should consider aesthetic values as well as monetary values.

B. No agency of the state government shall authorize or concur in plans of local or federal agencies that would detrimentally affect whether, directly or indirectly, a natural or scenic river or upon which the full and equal consideration of the stream's potential as a natural or scenic area with aesthetic values has not been discussed and evaluated.

Added by Acts 1970, No. 398, §1; Acts 1987, No. 606, §1; Acts 1988, No. 947, §1, eff. July 27, 1988.



RS 56:1849 - Evaluation and permitting

§1849. Evaluation and permitting

A. No person shall commence or engage in any activity governed by this Part or any rule pursuant thereto unless a permit is first obtained from the administrator.

B.(1) Prior to any final decision on an application for a permit for those activities that have the potential for significant ecological degradation, a written evaluation of the application may be prepared by the administrator in consultation with the division of administration, the Department of Environmental Quality, and the Louisiana Department of Culture, Recreation and Tourism and with the advice of other agencies that the administrator determines may have an interest in the permit.

(2) The final decision on an application shall be in the form of a written report, shall include any required evaluation, and shall be part of the record of the decision. The report shall include an evaluation of the criteria provided for in this Section. The administrator shall give any required evaluation substantial weight in making the final decision. The administrator shall provide copies of the report with the division of administration, the Department of Environmental Quality, and the Department of Culture, Recreation and Tourism.

C. The criteria for an evaluation of an application for a permit shall consider the impact the activity may have on the characteristics and qualities of the natural and scenic river, including but not limited to the following:

(1) Wilderness qualities

(2) Scenic values

(3) Ecological regimes

(4) Recreation

(5) Fish and other aquatic life

(6) Wildlife

(7) Historical and archaeological

(8) Geological

(9) Botanical

(10) Water quality as determined by the Department of Environmental Quality

(11) Cultural

(12) Economics

D. A person who is denied a permit by the department may institute legal proceedings against the department in the Nineteenth Judicial District Court.

Acts 1988, No. 947, §1, eff. July 27, 1988; Acts 2004, No. 33, §4; Acts 2009, No. 365, §1.



RS 56:1850 - Rules and regulations

§1850. Rules and regulations

A. The administrator shall have the authority to regulate those activities that may directly and significantly degrade the ecological integrity of a natural and scenic river. The administrator shall adopt rules and regulations pursuant to the Administrative Procedure Act to implement the purposes and requirements of this Part and to regulate uses of a natural and scenic river which may detrimentally affect such natural and scenic river. Specifically, and not in limitation of the foregoing, such rules may regulate the following:

(1) Crossings by roads, railroads, pipelines, or utilities across any natural and scenic river.

(2) Sharing of land and air space by such roads, railroads, and utilities.

(3) Pollution of waters, with the concurrence of the Department of Environmental Quality.

(4) Prospecting, drilling, and mining for natural resources.

(5) Structures and buildings.

(6) Signs or other forms of outdoor advertising that are visible from waters within a natural and scenic river.

(7) Piers, boat slips, bulkheads, houseboats, and landings.

(8) Uses, activities, and access.

(9) Littering.

B. Permits granted for crossings by pipelines or utilities or the sharing of land or air space by such facilities shall be for the useful life of the facility.

Acts 1988, No. 947, §1, eff. July 27, 1988; Acts 1997, No. 492, §1; Acts 1999, No. 1269, §1, eff. July 12, 1999.



RS 56:1851 - Penalties and enforcement

§1851. Penalties and enforcement

A.(1) The administrator may impose a civil penalty of up to one thousand dollars for each violation of this Part or the rules and regulations adopted under this Part and the administrator may suspend, annul, withdraw, or revoke any permit issued pursuant to this Part for any such violation. Each day on which a violation occurs shall be a separate offense.

(2) Civil penalties may be assessed and the suspension, annulment, withdrawal, or revocation of a permit may be imposed only by a ruling of the administrator based on an adjudicatory hearing held in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

(3) The administrator may institute civil proceedings to enforce his rulings in the district court for the parish in which the violation occurs.

B. The administrator may issue cease and desist orders, compliance orders, and obtain injunctions or other appropriate relief upon determining that a violation of this Part or rules and regulations adopted under this Part or agreements made pursuant to the provisions of this Part has occurred, is occurring, or is about to occur.

C. Unless otherwise provided by this Part, intentional violation of the provisions of this Part constitutes a class three violation, subject to the penalties provided in R.S. 56:33; however, there shall be no forfeiture of anything seized in connection with the violation.

Acts 1987, No. 646, §1; Acts 1988, No. 947, §1, eff. July 27, 1988; Acts 2003, No. 98, §1.



RS 56:1852 - Privately owned streams; copies of rules

§1852. Privately owned streams; copies of rules

A. Recognizing that some few of the streams recommended for inclusion as natural and scenic rivers may not be state owned but owned by adjacent landowners, the state legislature encourages riparian owners to grant to the system administrator scenic servitudes and surface servitudes.

B. Except as provided in R.S. 56:1853 and R.S. 56:1854, no provision of this Part shall restrict the normal activities of landowners within the boundaries of their own property unless a mutual agreement has been entered into with the system administrator.

C. Any interested party, upon written request to the administrator, shall be provided copies of rules then in effect or thereafter adopted by the administrator pursuant to the provisions of this Part.

Added by Acts 1970, No. 398, §1; Acts 1988, No. 947, §1, eff. July 27, 1988.



RS 56:1853 - Prohibited uses

§1853. Prohibited uses

Channelization, clearing and snagging, channel realignment and reservoir construction of those rivers and streams included within this system are hereby prohibited. Violations of the provisions of this Section constitute a class six violation, R.S. 56:36.

Acts 1988, No. 947, §1, eff. July 27, 1988; Acts 1999, No. 1269, §1, eff. July 12, 1999; Acts 2000, 1st Ex. Sess., No. 54, §2; Acts 2000, 1st Ex. Sess., No. 80, §1.



RS 56:1854 - Commercial cutting of trees

§1854. Commercial cutting of trees

A. The cutting or harvesting of timber within one hundred feet of the ordinary low water mark of a natural and scenic or historic and scenic river provided for in this Part is prohibited except as follows:

(1) The selective harvesting of trees for commercial purposes is permitted.

(2) The cutting of trees for the control of disease or insects is permitted.

(3) The harvesting of timber for personal use by the person who owns or leases the property is permitted.

B. When trees are cut or harvested, for any purpose, within one hundred feet of the ordinary low water mark of a natural and scenic or historic and scenic river provided for in this Part, the person who owns or leases the property shall be responsible for removing the tree tops from the river.

C. A violation of the provisions of this Section constitutes a class two violation, R.S. 56:32.

Acts 1988, No. 947, §1, eff. July 27, 1988.



RS 56:1855 - Exceptions

§1855. Exceptions

A. Notwithstanding the provisions of R.S. 56:1847(31), nothing contained in this Part shall be construed as repealing, superceding, nullifying, or in any manner whatsoever affecting any power, authority, or jurisdiction which the U.S. Corps of Engineers has over the West Pearl River or Bayou Channel in Pointe Coupee Parish to perform routine maintenance and dredging for navigation and flood control purposes. In addition nothing contained in this Part shall prohibit the Department of Wildlife and Fisheries or the state department having authority over the scenic rivers program from entering into any contract with a private firm to dredge the West Pearl River or Bayou Channel in Pointe Coupee Parish for such purposes.

B. Notwithstanding the provisions of R.S. 56:1847(47) and (49), nothing contained in this Part shall be construed as repealing, superceding, nullifying, or in any manner whatsoever affecting any power, authority, or jurisdiction which the U.S. Corps of Engineers has over Bayou LaCombe and the Tchefuncte River to perform routine maintenance and dredging for navigation and flood control purposes.

C. Nothing in this Part shall be deemed or interpreted to limit, restrict, or repeal any authority granted by law to the Department of Environmental Quality concerning water quality or the Louisiana Department of Health concerning drinking water quality.

D. Notwithstanding any other law to the contrary, particularly the provisions of this Part, during the period of July 1, 1990 through July 1, 1991, the Sunset Drainage District of St. Charles Parish may excavate fill material from Petit Lac Des Allemands for the purpose of enlarging the existing levee within the jurisdiction of the said drainage district.

E. Notwithstanding any other law to the contrary, particularly the provisions of this Part, the Water District No. 3 of Rapides Parish is hereby authorized to repair or replace the Big Creek Dam in Grant Parish.

F. Notwithstanding the provisions of R.S. 56:1847(8), nothing contained in this Part shall be construed as repealing, superseding, nullifying, or, in any manner whatsoever, affecting any power, authority, or jurisdiction which the U.S. Army Corps of Engineers has over the Comite River to construct the Comite River Diversion Canal and related structures, converging with the waterway near Section 10, Township 5 South, Range 1 East, of the St. Helena Meridian, for the purpose of flood control.

G. No provision of this Part shall prohibit the construction of a hurricane protection levee and associated drainage and pumping facilities within St. Charles Parish that cross Bayou Trepagnier. To the extent necessary for the construction of such levee, those portions of Bayou Trepagnier within the right of way of the levee and to the south of the levee are not subject to the provisions of this Part.

H. No provision of this Part shall prohibit any public waterworks district from performing essential repair and maintenance necessary to maintain normal operations at facilities located on an included river or stream, if such facilities were in operation at the time of such river or stream's inclusion into the Natural and Scenic Rivers system.

I.(1) Notwithstanding other provisions of R.S. 56:1853, snagging operations for drainage purposes in Bayou Chinchuba may be permitted by the department. Any such permit shall be issued in accordance with the requirements and procedures provided for in R.S. 56:1849. The department shall also consider the impact that the method of snagging and the type of equipment, proposed to be used by the applicant, may have on the natural and scenic characteristics and qualities of the bayou.

(2) No provision of this Chapter shall prohibit the construction of any bridge across the Bayou Chinchuba.

(3) Except for the prohibition on channelization and channel realignment provided for by R.S. 56:1853, the provisions of this Chapter shall not apply to those portions of Bayou Chinchuba that flow through lands subject to a conservation easement or servitude with a national or state, nonprofit membership land conservation organization which preserves the natural and scenic characteristics and qualities of the bayou in a manner consistent with the purposes and standards of this Subsection and restricts the harvesting of timber in accordance with the restrictions provided for in R.S. 56:1854.

(4) Any water quality requirements and water degradation standards pertaining to Bayou Chinchuba which may be required by this Chapter shall not be any more stringent than those which were required for Bayou Chinchuba on January 1, 1993.

(5) For any portion of Bayou Chinchuba in which the bayou has disbursed and lost its channel, the bayou shall be defined by the department to be no wider than the average width of the bayou that is outside of the portion that has disbursed and lost its channel. In such portions of the bayou, those waters lying outside of the areas defined by the department shall not be considered to be within a natural and scenic river for the purposes of this Chapter.

J. Notwithstanding other provisions of R.S. 56:1853, snagging and dredging operations for drainage purposes in the Tangipahoa River, from the Interstate 12 crossing to its entrance into Lake Pontchartrain, may be permitted by the department. Any such permit shall be issued in accordance with the requirements and procedures provided for in R.S. 56:1849. The department shall also consider the impact that the method of snagging and the type of equipment, proposed to be used by the applicant, may have on the natural and scenic characteristics and qualities of the river.

K. Notwithstanding any provisions of law or administrative rule to the contrary, no provision of this Part shall be applicable to those tracts of land located along the banks of the Tchefuncte River between Louisiana Highway No. 22 and Lake Pontchartrain which possess a commercial zoning classification granted by the appropriate local government zoning authority, nor shall the provisions of this Part be applicable to tracts of land located along the banks of such sections of the Tchefuncte River and situated between and in the same ownership as tracts of land which possess a commercial zoning classification granted by the appropriate local government zoning authority.

L. No provision of this Part shall prohibit or require a scenic stream permit for any activity performed under an official state and federal remediation and restoration plan developed for Bayou Trepagnier, when such work is required for the removal, treatment, or isolation of contaminated sediments within or adjacent to Bayou Trepagnier.

M.(1) Notwithstanding the provisions of R.S. 56:1856(B)(2), the department shall permit the construction of flood control projects on Bayou Manchac that include replacing the structures at Alligator Bayou and Frog Bayou; providing a structure for constricting the backwater flow in Bayou Manchac; constructing, elevating, or protecting the road along the south side of Bayou Manchac in the vicinity of and to the west of the Alligator and Frog Bayou water control structures; or any realignment of the lower portion of Ward Creek that flows into Bayou Manchac.

(2) Notwithstanding other provisions of R.S. 56:1853, snagging and dredging operations for drainage purposes in Bayou Manchac shall be permitted by the department. Any such permit shall be issued in accordance with the requirements and procedures provided for in R.S. 56:1849.

(3) No provision in this Chapter shall prohibit the construction of any bridge across Bayou Manchac.

N. Notwithstanding any other provision of R.S. 56:1853 to the contrary, on that portion of Bayou Liberty in St. Tammany Parish which lies to the north of Interstate 12, the removal of accumulated siltation and channel realignment activities for the purpose of restoring natural sinuosity may be permitted by the department. Any such permit shall be issued in accordance with the requirements and procedures provided in R.S. 56:1849. When issuing such permit, the department shall also examine the impact that the method of such work and the type of equipment proposed to be used by the applicant may have on the natural and scenic characteristics and qualities of the bayou.

Acts 1988, No. 947, §1, eff. July 27, 1988; Acts 1990, No. 310, §2, eff. July 8, 1990; Acts 1990, No. 311, §2, eff. July 8, 1990; Acts 1991, No. 399, §1, eff. July 10, 1991; Acts 1992, No. 190, §1; Acts 1993, No. 437, §1, eff. June 19, 1993; Acts 1993, No. 1039, §1; Acts 1999, No. 491, §1; Acts 1999, No. 823, §1; Acts 1999, No. 1142, §3; Acts 1999, No. 1269, §4; Acts 2000, 1st Ex. Sess., No. 54, §1; Acts 2000, 1st Ex. Sess., No. 80, §1; Acts 2002, 1st Ex. Sess., No. 66, §1; Acts 2004, No. 50, §1, eff. May 21, 2004; Acts 2004, No. 453, §1; Acts 2009, No. 370, §1; Acts 2010, No. 406, §1.



RS 56:1856 - Historic and scenic rivers

§1856. Historic and scenic rivers

A. The provisions of this Part shall be applicable to those historic and scenic rivers designated below and full consideration shall be given to the detrimental effect of any proposed action upon the historic and scenic character thereof, as well as the benefits of the proposed use.

B. The following are designated as historic and scenic rivers:

(1) Bayou St. John within the boundaries of Orleans Parish.

(2) Bayou Manchac - From the Amite River to the Mississippi River.

Acts 1982, No. 267, §1; Acts 1988, No. 947, §1, eff. July 27, 1988; Acts 2009, No. 370, §1.



RS 56:1861 - Short title

PART III. LOUISIANA NATURAL AREAS REGISTRY

§1861. Short title

This Part shall be known as and may be cited as the "Louisiana Natural Areas Registry."

Acts 1987, No. 324, §1, eff. July 6, 1987.



RS 56:1862 - Legislative findings and purpose

§1862. Legislative findings and purpose

A. The legislature finds and declares that there is a need for additional organized, accessible information to identify and make known the types and locations of plant and animal life, geological areas, and other natural areas in this state, and that a system of protection and management of these areas should be implemented and maintained through a procedure of voluntary action by the owners of the property on which these areas may be located.

B. The legislature states that the purpose of this Part is to establish a registration procedure by which owners of natural areas may voluntarily agree to manage and protect the areas according to rules set forth by the Department of Wildlife and Fisheries and to establish a procedure by which the owners of natural areas may voluntarily agree to convey any or all of their right, title, and interest in such property to the state to be managed and protected by the Department of Wildlife and Fisheries for the people of Louisiana.

Acts 1987, No. 324, §1, eff. July 6, 1987.



RS 56:1863 - Definitions

§1863. Definitions

For the purposes of this Part, the following words shall have the meaning ascribed herein unless the context shall otherwise require:

(1) "Dedicate" shall mean the transfer to the department of any real right or interest in any natural area to be held for the people of Louisiana in a manner consistent with the provisions, intent, and purposes of this Part.

(2) "Department" shall mean the Department of Wildlife and Fisheries.

(3) "Natural area" shall mean an area of land, water, or air, or combination thereof, which contains an element of the state's natural diversity, including, but not limited to, individual plant or animal life, natural geological areas, unique natural communities, habitats of endangered or threatened species, ecosystems, or any other area of unique ecological, scientific or educational interest.

(4) "Natural area preserve" shall mean a natural area which is voluntarily dedicated.

(5) "Register" shall mean the written or oral agreement between the owner of a natural area and the department for designation of the natural area and for its placement on the register of natural areas by voluntary agreement between the owner of the natural area and the department. The registration of a natural area does not constitute a dedication of the property.

(6) "Register of natural areas" shall mean a listing of natural areas which are being managed by the owner of the natural area according to the rules and regulations of the department.

Acts 1987, No. 324, §1, eff. July 6, 1987.



RS 56:1864 - Powers and duties of department

§1864. Powers and duties of department

The department shall have the following powers and duties:

(1) To utilize inventory data compiled by the Louisiana Natural Heritage Program of the Department of Wildlife and Fisheries concerning the natural areas of the state.

(2) To accept on behalf of the people of Louisiana any right, title, or interest to any natural area.

(3) To establish and maintain a register of natural areas.

(4) To enter into agreements to register natural areas.

(5) To enter into agreements to provide for the department to have a first option to purchase any natural area.

(6) To select natural areas for placement on the register of natural areas or for dedication as a natural area preserve, or both.

(7) To provide for the management and preservation of natural area preserves in accordance with the provisions set forth in the dedication which establish the natural area as a natural area preserve.

(8) To cooperate with any agency of the United States, the state of Louisiana and any other state, any political subdivision of this state and with private persons or organizations to implement the provisions of this Part.

(9) To discharge any other duty or action necessary to implement the provisions of this Part.

Acts 1987, No. 324, §1, eff. July 6, 1987.



RS 56:1865 - Register of natural areas

§1865. Register of natural areas

The department shall publish and revise at least annually a register of natural areas.

Acts 1987, No. 324, §1, eff. July 6, 1987.



RS 56:1866 - Registration of natural areas

§1866. Registration of natural areas

A.(1) The owner of any natural area may, if the department so agrees, register the natural area by entering into a voluntary oral or written agreement with the department for the owner to manage and protect the natural area according to the rules and regulations promulgated by the department. If the owner agrees to register the area, he shall be given a certificate of registration and shall be committed to manage the area according to the terms of the agreement with the department.

(2) The agreement may be terminated by either party after thirty days written notice. The owner, upon termination, shall surrender the certificate. Any first option to purchase the department may have entered into shall remain with the department unless the department shall relinquish the option in writing.

B. Any property acquired by the department or any other agency of the state or political subdivision thereof pursuant to any other authority in law may be registered according to the provisions of this Part.

Acts 1987, No. 324, §1, eff. July 6, 1987.



RS 56:1867 - Dedication of natural areas

§1867. Dedication of natural areas

A. The owner of any natural area may dedicate that area as a natural area preserve by executing with the department an act transferring such portion of the owner's interest in the property as agreed upon by the owner and the department to the department for the people of Louisiana.

B. The department may acquire any natural area by donation, purchase, exchange, devise, or bequest.

C. The department may dedicate any property owned by the department as a natural area preserve by filing and recording an act subjecting the property to the provisions of this Part in the office of the clerk of court in the parish which any or all of the area is located.

D. The property dedicated pursuant to this Part shall be subject to the rules and regulations of the department which:

(1) Require the protection, preservation, management, custody, and use of the natural area preserve in a manner consistent with the intent and purposes of this Part.

(2) Define the rights and privileges of the owner and the department.

(3) Provide for such other provisions as the owner or department shall deem necessary to discharge the provisions of this Part or to complete the transfer.

E. The department shall agree to no such acts which do not provide for the protection, preservation, and management of the natural area in a manner consistent with the intent and purposes of this Part.

F. The department shall be the agency of the state of Louisiana primarily responsible for acquisition of natural area preserves, but no provision of this Part shall be construed to limit the department's authority to acquire other property. Any property acquired by the department or any other agency of the state or political subdivision thereof pursuant to any other authority in law may be dedicated according to the provision of this Part.

G. No provision of this Part shall be construed to limit the authority of any other agency to acquire and dedicate natural areas according to the provisions of this Part.

H. No property dedicated pursuant to this Part may be transferred or assigned by the department or any successor in title unless it is subject to the provisions of this Part and any act which requires the management and preservation of the property in accordance with the intent and purpose of this Part.

Acts 1987, No. 324, §1, eff. July 6, 1987.



RS 56:1868 - Management, protection and inspection of natural area preserves

§1868. Management, protection and inspection of natural area preserves

A. A natural area preserve is held in trust by the state of Louisiana for present and future generations and shall be managed and protected according to the rules and regulations set forth by the department. A natural area preserve is hereby declared to be at the highest, best, and most important use for the public.

B. The department shall inspect or provide for the inspection at least annually of each natural area preserve to ensure that the provisions of this Part and the terms of the transfer or dedication are being followed.

Acts 1987, No. 324, §1, eff. July 6, 1987.



RS 56:1869 - Rules and regulations

§1869. Rules and regulations

The department shall adopt rules and regulations to implement the provisions of this Part in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

Acts 1987, No. 324, §1, eff. July 6, 1987.



RS 56:1901 - Legislative findings and declarations

PART IV. THREATENED AND ENDANGERED

SPECIES CONSERVATION

§1901. Legislative findings and declarations

The Louisiana Legislature finds:

A. That it is the policy of this state to conserve species of wildlife for human enjoyment, for scientific purposes, and to insure their perpetuation as viable components of this state's economic and ecologic systems;

B. That species of wildlife normally occurring within this state which may be found to be threatened or endangered within the state should be accorded such protection as is necessary to maintain and to enhance their numbers;

C. That the state should assist in the protection of species of wildlife which are determined to be "threatened" or "endangered" elsewhere pursuant to the Federal Endangered Species Act, as concurred in by the Louisiana Wildlife and Fisheries Commission, by prohibiting the taking, possession, transportation, exportation from the state, processing, sale, or offer for sale or shipment within this state of such endangered species, or by carefully regulating such activities with regard to such species. Exceptions to such prohibitions, for the purpose of enhancing the conservation of such species, may be permitted as set forth elsewhere in this Part; and

D. That funding for the conservation of threatened or endangered species may be made available to the Louisiana Department of Wildlife and Fisheries annually by appropriations from the general fund of the state. Additionally, sources other than those normally used by the department to support its present wildlife programs may be utilized, and to that extent the department may enter into cooperative agreements with the proper authorities of the government of the United States, issue and promote the sale of "Endangered Species" stamps or utilize such other methods as are deemed appropriate to accomplish the purposes of this Part.

Acts 1974, No.473, §1; Acts 1981, No. 736, §1.



RS 56:1902 - Definitions

§1902. Definitions

For the purpose of this Part:

(1) "Threatened or endangered species" shall mean any species of wildlife determined by the secretary of the Department of Wildlife and Fisheries or by the secretary of the Interior of the United States with concurrence by the Wildlife and Fisheries Commission to be of a class that requires protective regulation to prevent its extinction or the destruction or deterioration of its economic usefulness within this state, presently or in the foreseeable future.

(2) "Wildlife" shall mean all species of wild vertebrates, and invertebrates.

Added by Acts 1974, No. 473, §1. Amended by Acts 1980, No. 595, §1; Acts 1981, No. 736, §1.



RS 56:1903 - Conservation, study, regulation; authority

§1903. Conservation, study, regulation; authority

A. The Louisiana Department of Wildlife and Fisheries is authorized to conserve resident species of wildlife, and those species determined to be threatened or endangered by the secretary and the secretary of the Interior of the United States, and to formulate conservation programs and plans, to be submitted to the secretary of Interior for review.

B. The Louisiana Department of Wildlife and Fisheries is authorized to conduct investigations on resident wildlife in order to develop information relating to populations, distribution, habitat needs, limiting factors and other biological, economic, and ecological data to determine conservation measures necessary for their continued ability to sustain themselves successfully. On the basis of such determinations the commission may issue regulations designed to assist the continued ability of wildlife deemed in need of conservation to perpetuate themselves successfully. The department may conduct ongoing investigations of wildlife and the commission may from time to time amend such regulations.

C. The commission may establish such programs, including acquisition of land or aquatic habitat or interests therein, as are deemed necessary for the conservation of threatened or endangered species of wildlife. The commission may utilize all vested authority except the power of expropriation to carry out the purposes of this Part.

Added by Acts 1974, No. 473, §1; Amended by Acts 1981, No. 736, §1.



RS 56:1904 - Threatened or endangered species, determination; notice; lists; regulations

§1904. Threatened or endangered species, determination; notice; lists; regulations

A. Any species of wildlife determined by the secretary of the Louisiana Department of Wildlife and Fisheries to be an endangered or threatened species pursuant to the Federal Endangered Species Act shall be deemed to be an endangered or threatened species under the provisions of this Part.

B. In addition to the species deemed to be endangered or threatened pursuant to the Federal Endangered Species Act, the commission may by regulation determine whether any species of wildlife occurring within this state is an endangered or threatened species because of any of the following factors:

(1) The present or threatened destruction, modification or curtailment of its habitat or range;

(2) overutilization for commercial, sporting, scientific, educational or other purposes;

(3) disease or predation;

(4) the inadequacy of existing regulatory mechanisms; or

(5) other natural or man-made factors affecting its continued existence within this state.

C. The secretary may make determinations required by Subsection B of this Section on the basis of the best scientific, commercial, and other data available to it and after consultation, as appropriate, with federal agencies, other interested state agencies, other states having a common interest in the species, and interested persons and organizations. The secretary may not add a species to nor remove a species from any list published pursuant to Subsection D of this Section unless he has first:

(1) Published a notice of such proposed action in conformity with the provisions of the Louisiana Administrative Procedure Act as contained in R.S. 49:951 through R.S. 49:966, as amended.

(2) Allowed at least thirty days following publication for comment from the public and other interested parties; however, that in cases where the department determines that an emergency situation exists involving the continued existence of such species as a viable component of the state's wildlife the department may add species to such lists provided it has published a public notice that such an emergency situation exists together with a summary of facts which support such determination.

In determining whether any species of wildlife is an endangered species or a threatened species, the department shall take into consideration those actions, if any, being carried out or about to be carried out by the federal government, by other states, by other agencies of this state or political subdivisions thereof, or by any other person which may affect the species under consideration.

D. The commission may issue regulations containing a list of all species of wildlife occurring within this state which are determined in accordance with Subsections A through C of this Section to be an endangered or threatened species. Each list shall refer to the species contained therein by scientific and common name or names, if any, and shall specify with respect to each such species over what portion of its range it is endangered or threatened.

Except with respect to species of wildlife determined to be endangered or threatened pursuant to the Federal Endangered Species Act, the commission may upon the petition of an interested person conduct a review of any listed or unlisted species proposed to be removed from or added to the lists published pursuant to this Subsection, but only if it makes and publishes a public notice that such person has presented substantial evidence which warrants such a review.

E. Whenever any species of wildlife is listed as a threatened or endangered species pursuant to Subsection D of this section, the commission shall issue such regulations as it deems necessary and advisable to provide for the conservation of such species. The commission may, by regulation, prohibit with respect to any threatened species of wildlife any act prohibited under Subsection F of this section.

F.(1) With respect to any endangered species of wildlife, it is unlawful, except as provided in Subsection G of this section, for any person subject to the jurisdiction of this state to:

(a) Export any such species from this state;

(b) Take any such species within this state;

(c) Possess, process, sell or offer for sale, deliver, carry, transport or ship, by any means whatsoever, any such species;

(d) Violate any regulation pertaining to the conservation of such species of wildlife listed pursuant to this section and promulgated by the commission pursuant to authority provided by this Part.

(2) Provided that any endangered species of wildlife which enters this state from another state or from a point outside the territorial limits of the United States and which is being transported to a point within or beyond this state may be so entered and transported without restriction in accordance with the terms of any federal permit or permit issued under the laws or regulations of another state.

G. The department may issue permits under such terms and conditions as it may prescribe pertaining to any act otherwise prohibited by Subsection F of this Section for scientific purposes, regulated taking, or to enhance the propagation or survival of the affected species.

H. Any law, regulation or ordinance of any political subdivision of this state which applies with respect to the taking, importation, exportation, possession, sale or offer for sale, processing, delivery, carrying, transportation or shipment of species determined to be endangered species or threatened species pursuant to this Part is void to the extent that it may effectively (1) permit what is prohibited by this Part or by any regulation which implements this Part, or (2) prohibit what is authorized pursuant to an exemption or permit provided for in this Part or in any regulation which implements this Part. This Part shall not otherwise be construed to void any law, regulation or ordinance of any political subdivision of this state which is intended to conserve wildlife.

Added by Acts 1974, No. 473, §1. Amended by Acts 1981, No. 736, §1.



RS 56:1905 - Retroactivity; importation

§1905. Retroactivity; importation

None of the provisions of this Part shall be construed to apply retroactively or to prohibit importation into the state of wildlife which may be lawfully imported into the United States or lawfully taken and removed from another state or to prohibit entry into this state or the possession, transportation, exportation, processing, sale or offer for sale or shipment of any wildlife which has been determined to be an endangered or threatened species in this state but not in the state where originally taken if the person engaging in such activity demonstrates by substantial evidence that such wildlife was lawfully taken and lawfully removed from such state. Provided, however, that this section shall not be construed to permit the possession, transportation, exportation, processing, sale or offer for sale or shipment within this state of species of wildlife determined, pursuant to the Federal Endangered Species Act to be an endangered or threatened species, except as permitted by Subsection G of Section 1904 of this Part.

Added by Acts 1974, No. 473, §1.



RS 56:1906 - Endangered species stamps

§1906. Endangered species stamps

A. In addition to other methods of funding available for implementation of this Part the commission is authorized to issue and promote the sale to the general public of "endangered species" stamps, which shall be commemorative stamps, and which shall be limited to a maximum price of ten dollars for each stamp purchased.

B. Proceeds from the sale of these stamps shall be transmitted to the state treasurer who shall deposit the funds in a special account to be designated as the "endangered species fund", and which funds shall be used in addition to any other monies available for implementation of this Part.

Added by Acts 1974, No. 473, §1.



RS 56:1907 - Penalties and enforcement

§1907. Penalties and enforcement

A. Violation of the provisions of R.S. 56:1904(C) or any regulations issued pursuant thereto constitutes a class four violation.

B. Violation of the provisions of R.S. 56:1904(F), or any regulations issued pursuant to R.S. 56:1904(E), or failure to procure any permit required by R.S. 56:1904(G), or violation of the terms of any such permit constitutes a class six violation.

Added by Acts 1974, No. 473, §1. Amended by Acts 1981, No. 837, §3.



RS 56:1921 - Findings, policy, and purposes

PART V. WILDLIFE HABITAT AND NATURAL HERITAGE TRUST

§1921. Findings, policy, and purposes

The Legislature of Louisiana finds that Louisiana is endowed with a diversity of natural areas having unique ecological systems, plant and animal life, geological formations, wildlife habitats, and scenic beauty that are not found in other parts of the United States. It is hereby declared and established as the policy of Louisiana and the purpose of this Part that these natural areas be conserved, protected and enhanced for the benefit of our citizens and future generations. In furtherance of this policy and to implement the provisions of Article IX, Section 1 of the Louisiana Constitution, there is hereby established the Wildlife Habitat and Natural Heritage Trust for the purpose of acquiring and properly managing such natural areas in Louisiana.

Acts 1988, No. 492, §1, eff. July 9, 1988.



RS 56:1922 - Acquisition of land

§1922. Acquisition of land

A. The secretary of the Department of Wildlife and Fisheries may acquire land by purchase, exchange, gift or otherwise for additions to the state's portfolio of natural lands, state parks, state forests and wildlife and fishery management areas or because such areas exhibit other important features of the natural landscape that are of interest to the state. In determining whether sites shall be acquired, the secretary shall consider whether the site is:

(1) Identified as having high priority recreation, forestry, fishery, wildlife or conservation value.

(2) A prime natural feature of the Louisiana landscape, such as a major river, stream, or bayou, its tributaries and watershed, an island or coastal wetland, a significant littoral, estuarine, or aquatic site or any other important geologic feature.

(3) A habitat for native plant or animal species which may be threatened or endangered.

(4) An example of a native ecological community.

(5) Environmentally significant and is threatened with conversion to incompatible or ecologically irreversible uses.

(6) Adjacent to a natural and scenic river, stream, or bayou.

B. Prior to its acquisition each site shall be evaluated by the department to determine if threatened or endangered species inhabit or use the site or to determine if the site is of special ecological quality or has other outstanding natural values as a community of living things.

Acts 1988, No. 492, §1, eff. July 9, 1988.



RS 56:1923 - Wildlife Habitat and Natural Heritage Trust

§1923. Wildlife Habitat and Natural Heritage Trust

A. There is hereby established within the treasury a special fund to be known as the "Wildlife Habitat and Natural Heritage Trust", hereinafter referred to as the "trust", the funds of which may be used solely for the purposes of this Part. The secretary of the Department of Wildlife and Fisheries may use the funds deposited to the trust for the purpose of acquiring and managing lands pursuant to this Part. The secretary may accept funds from any source including public and private donations and grants which are to be deposited into the trust.

B. Monies in the trust shall be invested as provided by law. All interest earned on investment of monies in the fund shall be deposited in and credited to the trust. The monies in the trust shall be used solely in accordance with the terms and conditions of the trust and only in the amounts appropriated each year by the legislature. At the end of each fiscal year, all unexpended and unencumbered monies in the trust shall remain in the trust.

Acts 1989, No. 290, §1.



RS 56:1924 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§1924. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 56:1925 - Management

§1925. Management

A. The secretary shall develop a management plan for each site acquired pursuant to this Part. The plan shall identify the significant resources to be conserved consistent with the purposes of this Part and identify the areas with potential for primitive recreation and educational uses. The plan shall specify what types of management activities will be permitted, consistent with the conservation purposes of this Part. The secretary shall make such plans available for review and comment by the public and other state, tribal, and local agencies. The department may hold a public hearing in the vicinity of the site in order to receive the comments.

B. The secretary is authorized to administer lands acquired pursuant to this Part and may enter into management agreements for these areas with other state agencies and local governments, and national, nonprofit membership land conservation organization, pursuant to R.S. 56:1831, when such agreements are consistent with the purposes of this Part and the site management plan. Any moneys derived from the management of these lands or the exploitation of their resources shall be deposited in the Stewardship Account.

Acts 1988, No. 492, §1, eff. July 9, 1988.



RS 56:1941 - HISTORIC ROADS AND SCENIC PARKWAYS

CHAPTER 9. HISTORIC ROADS AND SCENIC PARKWAYS

PART I. THE COTE JOYEUSE (THE JOYOUS COAST)

§1941. Purpose

The purpose of this Part is to designate the official route of the Cote Joyeuse, and to designate the Cote Joyeuse as an historic road. It is the intention of the legislature to commemorate this area, through which runs the Cote Joyeuse, as the main route used by nineteenth century planters, their families, and travelers to and from Natchitoches and surrounding points whether by land or water, and also used by steamboats at landings at each plantation.

Acts 1989, No. 467, §1.



RS 56:1942 - Definitions

§1942. Definitions

As used in this Part, "Cote Joyeuse (Joyous Coast)" means the corridor or road extending from south of the present site of Fort St. Jean Baptiste on either side of the Cane River to the vicinity of Cloutierville, Louisiana.

Acts 1989, No. 467, §1.



RS 56:1943 - Route of Cote Joyeuse

§1943. Route of Cote Joyeuse

The route composing the Cote Joyeuse, which is to be used as a route for the enjoyment of tourists of the Cote Joyeuse area, shall consist of the following:

(1) Enter the corridor at the bend of Cane River Lake at Highway 1223 (also known as Rapides Drive or Mill Street) at the site of Fort St. Jean Baptiste State Historic Site, heading south.

(2) Cross the railroad track to Woodyard Drive (also known as Fish Hatchery Road), which intersects Highway 1 south and head east.

(3) At the intersection of Highway 494 and Woodyard Drive, turn right (at home of Mary Cloutier Fulton) and continue.

(4)(a) Turn left at Bermuda Bridge from Highway 494, then right on Highway 119 and continue to the intersection of Highway 119 and Highway 493. At the intersection, turn left to Melrose Plantation and continue on Highway 119 to Derry, ending at Highway 1, or turn right to Cane River Bridge and St. Augustine Church, ending at Highway 1.

(b) At the Bermuda Bridge, instead of crossing, stay on Highway 494 until it intersects with Highway 484, and continue until it intersects with Highway 493 at St. Augustine Church and continue to Highway 1.

(5) Follow Highway 1 south to Cloutierville, and turn left on Highway 495 across the Cane River Bridge, past Bayou Folk Museum and continue in a circle back to Highway 1.

(6)(a) Enter from the intersection of Highway 1 south and Keyser Avenue and continue east on Highway 494 until crossing Pratt's Bridge, near Pointe Place. Turn left and continue to the intersection of Woodyard Drive and Highway 494 (described in Subsections 3 and 4 of this Section).

(b) At Pratt's Bridge, instead of crossing, turn left and follow Bermuda Road (Parish Road), where it circles and reaches the foot of Bermuda Bridge.

Acts 1989, No. 467, §1; Acts 1999, No. 709, §3.



RS 56:1946 - Highland Road; designation

PART II. THE HIGHLAND ROAD

§1946. Highland Road; designation

The purpose of this Part is to designate the Highland Road in East Baton Rouge Parish as an historic road and scenic parkway. It is the intention of the legislature to commemorate the area, once known as the Dutch Highlands, through which runs the Highland Road, as an area settled under Spanish rule, in what was then West Florida, by settlers of predominantly German ancestry, beginning in 1785; being an area bounded on its southerly side by Bayou Fountain; being the first high land along the Mississippi River north of the Gulf of Mexico, which was developed as farm land and plantations; through which the winding, scenic Highland Road began over two hundred years ago to connect the homes of the early settlers with each other, and to provide access to the village of Baton Rouge; and along Highland Road there have endured to the present time homes built late in the eighteenth century and early in the nineteenth century in the distinctive Louisiana manner of cypress half-timbers and bousillage; and which has retained much of its pastoral beauty and residential character.

Acts 1989, No. 467, §1.



RS 56:1947 - Definitions

§1947. Definitions

As used in this Part, the "Highland Road" means the road extending, on its northerly terminus, from South Boulevard in Baton Rouge to the road's point of junction with Jefferson Highway at the southerly terminus of the road, all of which is designated an historic road. The portion of the Highland Road extending from the north gate of Louisiana State University to the point of junction with Jefferson Highway is designated a scenic parkway.

Acts 1989, No. 467, §1.



RS 56:1948.1 - Purpose

PART III. LOUISIANA BYWAYS

§1948.1. Purpose

The promotion of the tourism industry and the creation of business development opportunities in the state of Louisiana are significant factors in the overall economic development of the state. The Louisiana Byways Program is established to designate and develop educational, historical, recreational, cultural, natural, and scenic routes along Louisiana's highways. The Louisiana Byways Program is not intended to, and specifically does not, restrict the powers of local governments to regulate land uses along highways designated as Louisiana Byways nor the rights of private persons to develop, construct, and use real property and structures adjacent to such highways.

Acts 1991, No. 588, §1; Acts 2003, No. 999, §2.



RS 56:1948.2 - Definitions

§1948.2. Definitions

A "Louisiana Byway" is defined as a state or local road designated by the state of Louisiana which represents the best the state has to offer as a recreational and educational experience to visitors desiring to view natural and man-made scenic resources, to experience the culture of the state, or to understand the history of the state.

Acts 1991, No. 588, §1.



RS 56:1948.3 - Criteria

§1948.3. Criteria

The Department of Transportation and Development shall approve a byway route. To be designated as a Louisiana Byway, a road shall be evaluated as to its compliance with all of the following criteria:

(1) Potential to draw a large number of people off the principal arterial.

(2) Effectiveness of route to appeal to a varied audience.

(3) Close proximity of recreation opportunities to designated byway.

(4) An established corridor management plan.

(5) Extent of local commitment to make byway successful.

(6) At least two significant intrinsic qualities with educational, historical, recreational, cultural, natural, or archeological value.

(7) Frequency of special events and festivals along the byway route.

(8) Opportunities to further develop tourist attractions along the designated byway route.

(9) Adequate accommodations along the byway route.

Acts 1991, No. 588, §1; Acts 2003, No. 999, §2.



RS 56:1948.4 - Regional development; legislative committee approval

§1948.4. Regional development; legislative committee approval

A. Any byway suggested to be included in the Louisiana Byways Program shall:

(1) Meet the criteria provided for in R.S. 56:1948.3. However, any district may develop additional criteria specific to its area to determine potential byway routes.

(2) Have approval of Louisiana Byways Commission within the Department of Culture, Recreation and Tourism.

(3) Have approval of the Department of Culture, Recreation and Tourism.

(4) Have approval of the Department of Transportation and Development based upon the adequacy and safety of the proposed routes to meet the needs of the increased volume and variety of traffic on the byway.

B. After approval by the Louisiana Byways Commission, the Department of Culture, Recreation and Tourism, and the Department of Transportation and Development, a proposed byway shall be presented to the House and Senate Committees on Transportation, Highways and Public Works by the recommending agent and shall be approved by a majority of the members of each committee prior to its inclusion in the Louisiana Byway Program.

C. The Department of Transportation and Development shall maintain and update, on a regular basis, a listing of the Louisiana Byways approved by the House and Senate Committees on Transportation, Highways and Public Works.

Acts 1991, No. 588, §1; Acts 2003, No. 999, §2.



RS 56:1948.5 - Louisiana Byways designations

§1948.5. Louisiana Byways designations

The following highways and sections of highways are hereby designated as Louisiana Byways:

(1) LA 1 from Labadieville in Assumption Parish north to the north end of Pointe Coupee Parish.

(2) Repealed by Acts 2016, No. 146, §2.

(3) LA 21 from US 190 in St. Tammany Parish north to LA 10 in Washington Parish.

(4) LA 22 from US 190 in St. Tammany Parish west to LA 44 in Ascension Parish.

(5) LA 30 from I-10 in East Baton Rouge Parish southeast to LA 44 in Ascension Parish.

(6) LA 43 from LA 22 in Livingston Parish north to LA 10 in St. Helena Parish.

(7) LA 44 from LA 30 in Ascension Parish south to LA 70 in St. James Parish.

(8) LA 70 from LA 44 in St. James Parish west to LA 1 in Assumption Parish.

(9) LA 77 from US 190 in Pointe Coupee Parish to LA 1 in Iberville Parish.

(10) LA 78 from US 190 in Pointe Coupee Parish north to LA 1 in Pointe Coupee Parish.

(11) LA 308 from Labadieville in Assumption Parish north to LA 70 in Assumption Parish.

(12) LA 433 from I-10 in St. Tammany Parish northwest to US 11 in St. Tammany Parish.

(13) US 11 from LA 433 in St. Tammany Parish north to US 190 in St. Tammany Parish.

(14) US 51 from LA 38 in Tangipahoa Parish south to LA 10 in Tangipahoa Parish.

(15) Repealed by Acts 2016, No. 146, §2.

(16) US 61 at the Mississippi state line in West Feliciana Parish south to US 190 in East Baton Rouge Parish.

(17) US 190 from US 11 in St. Tammany Parish west to LA 21 in St. Tammany Parish.

(18) US 190 from LA 1 at Port Allen in West Baton Rouge Parish west to LA 1 in Pointe Coupee Parish.

(19) US 190 and US 61 Business from US 61 in East Baton Rouge Parish south to LA 30 in East Baton Rouge Parish.

(20) Repealed by Acts 2014, No. 218, §2.

(21) The Mississippi River Road, east bank, from within Jefferson Parish west to East Baton Rouge Parish, which includes the following:

(a) LA 48 at LA 49 from Kenner in Jefferson Parish west to LA 628 at the St. John the Baptist Parish line.

(b) LA 628 in St. John the Baptist Parish west to LA 44 in LaPlace, extending west on LA 44 to the junction of LA 942 in Burnside, Ascension Parish.

(c) LA 942 in Burnside west to LA 75 in Darrow, Ascension Parish.

(22) The Mississippi River Road, west bank, from within Jefferson Parish west to Iberville Parish, which includes the following highways and sections of highways LA 18 from the Huey Long Bridge in Bridge City, Jefferson Parish west to LA 1 in Donaldsonville in Ascension Parish.

(23) LA 49 in Kenner at junction of US 61 north to Veterans Memorial Boulevard, then west to Loyola Drive, then north to Jefferson Parish Tourist Information Center on I-10.

(24) US 51 north from LA 44 to the Tangipahoa Parish line.

(25) LA 643 east from the St. James Parish line to Lac des Allemands.

(26) Main Street, Garyville National Historic District north from LA 44 to Railroad Avenue, Garyville.

(27) LA 644 east from LA 20 in South Vacherie to the St. John the Baptist Parish line.

(28) LA 20 south from LA 641 to the Lutcher-Vacherie Ferry then south to the Lafourche Parish line.

(29) LA 641 north from LA 44 to junction of I-10.

(30) LA 70 north from the St. James Parish line to LA 22.

(31) LA 22 north from LA 44 to I-10.

(32) LA 44 north from LA 942 to I-10.

(33) LA 3251 north from LA 75 to LA 30.

(34) LA 1 from Labadieville in Assumption Parish south to Grand Isle in Jefferson Parish.

(35) LA 24 from Thibodaux in Lafourche Parish to Larose in Lafourche Parish.

(36) Repealed by Acts 2003, No. 287, §2.

(37) LA 307 from LA 20 in Lafourche Parish south to LA 3199 in Lafourche Parish.

(38) LA 56 from US 90 in Terrebonne Parish south to Cocodrie in Terrebonne Parish.

(39), (40) Repealed by Acts 2003, No. 287, §2.

(41) LA 308 from Labadieville in Assumption Parish south to Golden Meadow in Lafourche Parish.

(42), (43) Repealed by Acts 2003, No. 287, §2.

(44) LA 311 from LA 24 in Terrebonne Parish south to US 90 in Terrebonne Parish.

(45) Repealed by Acts 2003, No. 287, §2.

(46) Louisiana Highway 93 from Grand Coteau in St. Landry Parish west to Sunset in St. Landry Parish; from Sunset south through Scott in Lafayette Parish to the Acadian Village at the intersection of Ambassador Caffery Parkway in Lafayette Parish.

(47) Creole Nature Trail All-American road route: Louisiana Highway 27 beginning at Sulphur in Calcasieu Parish, south to Hollybeach in Cameron Parish at the junction with Louisiana Highway 82; Louisiana Highway 82 west to the Texas state line, and east on Louisiana Highway 27/82 to Creole, south on Louisiana Highway 82 to Oak Grove; or alternate route thence east to the intersection of Louisiana Highway 27/82 with Trosclair Road, a parish road #357, in Cameron Parish, thence east on Trosclair Road to its intersection with Louisiana Highway 82 at Oak Grove; east on Louisiana Highway 82 to the Vermilion Parish line; Louisiana Highway 385 south beginning at the intersection of McNeese Street in Calcasieu Parish to Louisiana Highway 384 at Boone's Corner proceeding east to Louisiana Highway 27 and proceeding south on Louisiana Highway 27 to Creole, or alternate route on Louisiana Highway 14 in Lake Charles south to intersection of Louisiana Highway 27 at Holmwood proceeding south to Creole; or, alternate spur route, extending east from Holmwood on Louisiana Highway 14, through the communities of Bell City and Hayes, to Illinois Plant Road, and proceeding south on Illinois Plant Road to its termination on Lacassine National Wildlife Refuge.

(48) Repealed by Acts 2014, No. 218, §2.

(49) Bayou Byways: Beginning on LA 1090 at the I-59 Pearl River exit south on LA 1090 for 6.7 miles then east on LA 190 for 3.7 miles and west on LA 90 for 1.8 miles then west on LA 433 for 9.4 miles back to I-10.

(50) Louisiana's Bayou Teche Scenic Byways:

(a) LA 182 from its intersection with 6th Street in Morgan City northwest to its intersection with US 90, including its routing through Morgan City, Berwick, Bayou Vista, and Patterson in St. Mary Parish.

(b) US 90 from its intersection with LA 182 west to its intersection with LA 182 in St. Mary Parish.

(c) LA 182 from its intersection with US 90 west to its intersection with LA 31, including its routing through Franklin, Baldwin, Jeanerette, and New Iberia in St. Mary and Iberia parishes.

(d) LA 3156 in New Iberia in Iberia Parish.

(e) LA 31 from its intersection with LA 182 north to LA 347, including its routing through New Iberia, St. Martinville, Parks, Breaux Bridge, Cecilia, and Arnaudville in Iberia, St. Martin, and St. Landry parishes.

(f) LA 347 from its intersection with LA 31 in Arnaudville southeast to its intersection with LA 328 in Breaux Bridge, including its routing through Cecilia in St. Martin and St. Landry parishes.

(g) LA 328 from its intersection with LA 347 in Cecilia south to its intersection with LA 347 in Breaux Bridge in St. Martin Parish.

(h) LA 355 from its intersection with LA 31 east to its intersection with LA 347 in Cecilia in St. Martin Parish.

(i) LA 336-1 from its intersection with LA 31 east to its intersection with LA 328 in Breaux Bridge in St. Martin Parish.

(j) LA 352 from its intersection with LA 347 east and south to its intersection with LA 96, including its routing through Henderson in St. Martin Parish.

(k) LA 96 from its intersection with LA 352 south and west to its intersection with LA 31 in St. Martinville in St. Martin Parish.

(l) LA 86 from its intersection with LA 31 east and south to its intersection with LA 182 in New Iberia, including its routing through Loreauville in St. Mary and Iberia parishes.

(m) LA 87 from its intersection with LA 86 in New Iberia east and south to its intersection with LA 324 in St. Mary and Iberia parishes.

(n) LA 324 from its intersection with LA 87 west to its intersection with LA 326 in St. Mary Parish.

(o) LA 326 from its intersection with LA 324 south to its intersection with LA 182 in Baldwin in St. Mary Parish.

(p) LA 670 from its intersection with LA 87 south to its intersection with LA 182 in St. Mary Parish.

(q) LA 671 from its intersection with LA 87 south to its intersection with LA 182 in Iberia Parish.

(51) Repealed by Acts 2014, No. 218, §1.

(52) The Dixie Overland Byway:

U.S. 80 at its intersection with U.S. 167 south in Ruston, to the U.S. 80/I-20 interchange in eastern Madison Parish near Monroe, continuing east to the Louisiana-Mississippi state border on the Mississippi River.

(53) Boom or Bust Byway:

The byway corridor is primarily along LA 2 between the Louisiana/Texas line and Lisbon. A loop anchors the western end from LA 1 at its intersection with LA 173, thence along LA 173 to LA 3049 to Gilliam, thence from Gilliam to LA 2 on U.S. 71, thence along LA 2 to rejoin LA 1. An eastern loop is between Lisbon and Aycock on LA 518, between Aycock and Homer west on LA 146, plus a short link on LA 79 from Homer to LA 2.

(54) Repealed by Acts 2014, No. 218, §2.

(55) Tunica Trace Scenic Byways: LA 66 in West Feliciana Parish from intersection with LA 61 to the Louisiana State Penitentiary at Angola.

(56) LA 191 from US 84 in DeSoto Parish south to the state line between Texas and Sabine Parish at the Toledo Bend Reservoir Dam.

(57) Repealed by Acts 2016, No. 146, §2.

(58) LA 70 from Interstate 10 in Ascension Parish to LA 44 in St. James Parish.

(59) Louisiana Colonial Trails Scenic Byway:

(a) LA 115 from its intersection at LA 28 East (Catahoula Lake Road) south to its intersection with LA 107.

(b) LA 107 from its intersection with US 167 in Pineville south to Morrow.

(c) LA 451.

(d) LA 29 from its intersection with LA 115 at Bunkie to its intersection with LA 451.

(e) LA 124 south from Harrisonburg to its intersection with US 84 at Jonesville.

(f) LA 15 at Sicily Island south through Concordia Parish to Lettsworth; LA 8 from Harrisonburg to Sicily Island at its intersection with LA 15.

(g) LA 8 at Jena, south and crossing Little River, with the historic and local name of Thompson Ferry Road, through Pollock to its intersection with LA 158 and LA 8 at Colfax.

(h) LA 6 from the Texas border through Many and Natchitoches to its intersection with US 84 at Clarence.

(i) LA 496 (Bayou Rapides Road) from MacArthur Drive to its intersection with LA 1200 (Hot Wells Road); north on LA 1200 to its intersection with LA 8 in Colfax.

(j) LA 28 West from Alexandria, continuing on LA 8 (Nolan's Trace) west through Leesville and west on LA 8 to the Texas border.

(k) US 84/65 from the Mississippi state line at Vidalia through Winnfield to its intersection with LA 6.

(l) LA 124 from Harrisonburg to its intersection with LA 126 and LA 126 north into Caldwell Parish to existing Scenic Byway of LA 126 in Caldwell Parish.

(60) Repealed by Acts 2016, No. 146, §2.

(61) San Bernardo Scenic Byway: (a) LA 30 (old LA 46) from LA 39 (Judge Perez Drive) to LA 46 (Florissant LA).

(62) Wetlands Cultural Trail (formerly known as the Lafourche/Terrebonne Scenic Byway): (a) LA 1 (Raceland) from a point located 1,120 feet north of Wilson Street, south to LA 655/LA 1 (Raceland, south through Lockport) - Total of 9.82 miles.

(b) LA 1 from the Assumption-Lafourche Parish line to the intersection of LA 3090, including the routing through Thibodaux, Raceland, Lockport, Larose, Cut Off, Galliano, and Golden Meadow, and the elevated portion north of LA 3090.

(c) LA 308 from the Assumption-Lafourche parish line to the intersection of LA 1 north of Golden Meadow, including the routing through Thibodaux, Raceland, Lockport, Larose, Cut Off, and Galliano.

(d) LA 304 from its intersection with LA 308 to the intersection with LA 20.

(e) LA 20 from its intersection with LA 304 to its intersection with LA 307, including its routing through Chackbay.

(f) LA 307 from its intersection with LA 20 to its intersection with LA 182, including its routing through Kraemer.

(g) LA 182 from its intersection with LA 307 to its intersection with LA 308.

(h) LA 20 from its intersection with LA 1 to its intersection with LA 24.

(i) LA 24 from its intersection with LA 20 south of Thibodaux to its intersection with LA 1 in Larose, including its routing through Houma and its East and West one-way pairs.

(j) LA 56 from its intersection with LA 24 east of Houma to its terminus at Cocodrie, including its routing through Chauvin.

(k) LA 57 from its intersection with LA 24 in Houma south to its intersection with LA 56, including its routing through Dulac.

(l) LA 182 from its intersection with LA 24 in Houma to its intersection with LA 20 west of Gibson.

(63) Cane River National Heritage Trail Scenic Byway:

(a) LA 6 beginning at the Washington Front Street to the intersection of Pavie Street and one block south of the intersection of LA 1.

(b) East on Church Street to Keyser Avenue LA 494.

(c) West on Keyser Avenue to the intersection of LA 119.

(d) LA 119/494 to the divergence of the roads at Oakland Plantation Bridge.

(e) LA 119 until its intersection with LA 1.

(f) East at LA 1 towards Derry and continues on LA 1 to its intersection with LA 490 where the road becomes LA1/490.

(g) LA 1/490 to Gilbraith where LA 490 turns north.

(h) LA 1 to Lena.

(i) Beginning at the Allen Exit on I-49 North of Natchitoches traveling west and south along LA 485 to LA 6 and returning east to Natchitoches.

(64) Southern Swamp Byway: The byway corridor runs northeast of Interstate 10, South of Interstate 12 and adjacent to Interstate 55 in Ascension, Livingston, Tangipahoa, and St. John the Baptist parishes of eastern Louisiana for a total of 67 miles. The byway is designated on LA 22 from its intersection with LA 70 at the Ascension Parish Visitor Center to the intersection of LA 22 with US 51-X in Ponchatoula and then south on US 51-X and continuing on US 51 to the Byway's intersection with I-10.

(65) Flyway Byway: The byway corridor runs along Louisiana Highway 99 from its intersection with the west bound ramps of I-10 south to its intersection with Louisiana Highway 14, including its routing through Welsh; Illinois Plant Road from the Jefferson Davis-Cameron Parish line north to its intersection with Louisiana Highway 14; along Louisiana Highway 14 from its intersection with Illinois Plant Road east to the Jefferson Davis-Vermilion Parish line, including its routing through Lake Arthur; along Louisiana Highway 3056 from the Jefferson Davis-Cameron Parish line north to its intersection with Louisiana Highway 14; Louisiana Highway 26 from its intersection with Louisiana Highway 14 north to its intersection with North Frontage Road at the Oil and Gas Park north of I-10, including its routing through Lake Arthur and Jennings; and US Highway 90 from its intersection with Louisiana Highway 99 in Welsh east to its intersection with Louisiana Highway 26 in Jennings including its routing through Roanoke.

(66) Cajun Corridor Byway: all portions in Vermilion and Iberia parishes, LA 14 from its intersection with LA 91 in Gueydan east in Vermilion Parish through Kaplan, Abbeville, Erath, and to its crossing of the Delcambre Canal on the east municipal boundary of Delcambre located in Iberia Parish.

(67) Myths and Legends Byway:

(a) US 165 from its intersection with US 190 in Kinder northeast to its intersection with LA 26 in Oberlin in Allen Parish.

(b) LA 26 from its intersection with US 165 in Oberlin northwest to its intersection with US 171 in Allen and Beauregard parishes.

(c) LA 113 from its intersection with LA 26 north to its intersection with LA 10 in Pitkin including its routing through Sugartown in Beauregard and Vernon parishes.

(d) LA 10 from its intersection with US 165 in Oakdale west to its intersection with US 171 south of Pickering including its routing through Elizabeth, Pitkin, Cravens, and Sandy Hill in Allen and Vernon parishes.

(e) LA 458 from its intersection with LA 10 in Pitkin northwest to its intersection with LA 399 in Fullerton in Vernon Parish.

(f) LA 399 from its intersection with LA 10 northeast to its intersection with Fullerton Lake Road, the entrance to Fullerton Lake Campground and Picnic area, including its routing through Fullerton in Vernon Parish.

(g) US 112 from its intersection with LA 113 in Sugartown west to its intersection with US 171 in Beauregard Parish.

(h) US 171 from its intersection with LA 26 west and north to its intersection with LA 10 south of Pickering including its routing through Deridder and Rosepine in Beauregard and Vernon parishes.

(i) US 190 from its intersection with US 171 in Deridder west to the Louisiana-Texas state border including its routing through Merryville in Beauregard Parish.

(j) LA 111 from its intersection with US 190 north to its intersection with LA 8 in Beauregard and Vernon parishes.

(k) LA 8 from its intersection with LA 111 west to the Louisiana-Texas state border in Vernon Parish.

(68) Zydeco Cajun Prairie Scenic Byway:

(a) US 90 from its intersection with LA 35 in Rayne west to its intersection with LA 13 in Crowley in Acadia Parish.

(b) LA 35 from its intersection with US 90 in Rayne north to its intersection with LA 95 in Church Point in Acadia Parish.

(c) LA 95 from its intersection with LA 35 southeast to its intersection with LA 178 in Church Point in Acadia Parish.

(d) LA 178 from its intersection with LA 95 in Church Point east to its intersection with LA 182 in Acadia and St. Landry parishes.

(e) LA 13 from its intersection with US 90 in Crowley north to its intersection with US 167 including its routing through Eunice, Pine Prairie, and Turkey Creek in Acadia, Evangeline, and St. Landry parishes.

(f) LA 370 from its intersection with LA 35 west to its intersection with LA 13 in Acadia Parish.

(g) US 190 from its intersection with LA 105 in Krotz Springs west to its intersection with LA 1157-2 in Basile, including its routing through Port Barre, Opelousas, and Eunice in St. Landry and Evangeline parishes.

(h) LA 1157-2 from its intersection with US 190 north to its intersection with LA 1157-1 in Basile in Evangeline Parish.

(i) LA 3277 from its intersection with US 190 north to its intersection with LA 1157-1 in Basile in Evangeline Parish.

(j) LA 1157-1 from its intersection with LA 3277 west to its intersection with LA 1157-2 in Basile in Evangeline Parish.

(k) LA 182 from its intersection with LA 93 in Sunset west and north to its intersection with LA 103 in Washington including its routing through Opelousas in St. Landry Parish.

(l) LA 93 from its intersection with LA 31 in Arnaudville west to its intersection with LA 182 in Sunset including its routing through Grand Coteau in St. Martin and St. Landry parishes.

(m) LA 31 from its intersection with LA 93 in Arnaudville north to its intersection with LA 103 in Leonville in St. Martin and St. Landry parishes.

(n) LA 103 from its intersection with LA 31 in Leonville north to its intersection with LA 741 in Port Barre in St. Landry Parish.

(o) LA 758 from its intersection with US 190 north to its intersection with LA 29 in St. Landry and Evangeline parishes.

(p) LA 29 from its intersection with LA 758 northeast to its intersection with LA 1174 in Chataignier in Evangeline Parish.

(q) LA 1174 from its intersection with LA 29 north and east to its intersection again with LA 29 all in Chataignier in Evangeline Parish.

(r) LA 105 from its intersection with US 190 in Krotz Springs north to its intersection with LA 10 in Melville in St. Landry Parish.

(s) LA 10 from its intersection with LA 105 in Melville west and south to its intersection with LA 10 in Washington including its routing through Palmetto in St. Landry Parish.

(t) US 167 from its intersection with I-49 west and north to its intersection with LA 3042 in Ville Platte in St. Landry and Evangeline parishes.

(u) LA 3042 from its intersection with US 167 in Ville Platte north to its intersection with LA 106 in Evangeline Parish.

(v) LA 106 from its intersection with I-49 west to its intersection with US 167 in Avoyelles and Evangeline parishes.

(w) US 167 from its intersection with LA 106 northwest and north to its intersection with I-49 including its routing through Turkey Creek in Rapides and Evangeline parishes.

(x) LA 3187 from its intersection with LA 13 west and north to the entrance of Crooked Creek Recreation Area in Evangeline Parish.

(69) Zachary Taylor Parkway - Louisiana's Military History Byway:

(a) LA 10 from the Mississippi state line west through Washington, Tangipahoa, St. Helena, and East Feliciana Parishes.

(b) LA 10 from the West Feliciana Parish line west to the intersection with LA 10 and LA 61.

(c) LA 61 south to the intersection of LA 61 and LA 10 at the John James Audubon Bridge.

(d) LA 10 west continuing over the John James Audubon Bridge into Pointe Coupee Parish to the intersection of LA 10 and LA 1.

(e) LA 1 west through Avoyelles Parish to the intersection of LA 1 and Broadway Avenue in Rapides Parish.

(f) South of Broadway Avenue to the intersection of Broadway and Interstate 49.

Acts 1991, No. 588, §1; Acts 1992, No. 230, §1. Acts 1993, No. 216, §1; Acts 1993, No. 221, §1; Acts 1993, No. 272, §1; Acts 1995, No. 244, §1; Acts 1995, No. 741, §1; Acts 1997, No. 71, §1; Acts 1999, No. 709, §3; Acts 2003, No. 287, §§1 and 2; Acts 2010, No. 311, §1; Acts 2011, No. 206, §1; Acts 2012, No. 513, §1; Acts 2014, No. 150, §1; Acts 2014, No. 218, §§1, 2; Acts 2014, No. 290, §2, eff. May 28, 2014; Acts 2016, No. 146, §§1, 2.



RS 56:1948.6 - Signage; official state map designation; official logo

§1948.6. Signage; official state map designation; official logo

A. The Department of Transportation and Development may erect appropriate signs along the route of those highways or sections of highways designated herein, indicating that these highways or sections of highways have been designated as Louisiana Byways.

B. The Department of Transportation and Development may identify all highways designated herein as Louisiana Byways on any official state highway maps prepared and distributed by the department.

C. The official logo of the Louisiana Byways Program shall be used as the logo to identify the more than five hundred miles designated as the original Louisiana Byways routes. Such logo shall be used on appropriate signage and official state highways maps to indicate those routes designated as Louisiana Byways.

Acts 1991, No. 588, §1; Acts 1992, No. 143, §1, eff. June 5, 1992; Acts 2008, No. 129, §1, eff. June 6, 2008.



RS 56:1948.7 - Exclusions from Louisiana Byway designation

§1948.7. Exclusions from Louisiana Byway designation

A. Any section of the roads designated in this Part as a Louisiana Byway, which is adjacent to land zoned commercial or industrial or upon which is located one or more permanent structures at which commercial or industrial activity is conducted, shall be excluded from the scenic byway designation, except for official signage, mapping, and other purposes solely to preserve system continuity, unless the recommending body requests specific inclusion of such section and the House and Senate Committees on Transportation, Highways and Public Works, with the concurrence of the secretaries of the Department of Culture, Recreation and Tourism and of the Department of Transportation and Development, finds that such section meets the criteria of R.S. 56:1948.3.

B. If, however, the Federal Highway Administration formally expresses its objection to this process of automatic exclusion, and if such objection is directed to the state of Louisiana in writing, and if such objection also initiates official sanctions which would result in the loss of National Highway System apportionment or any past or pending grants to the state for the purpose of scenic byways, then the exclusion in Subsection A is null and void. The Department of Transportation and Development shall notify the Department of Culture, Recreation and Tourism and the Senate and House committees on transportation, highways and public works of such action and the following process shall be substituted in lieu of Subsection A of this Section: Any section of those roads, designated in this Part as a Louisiana Byway, which is adjacent to land zoned commercial or industrial or upon which is located one or more permanent structures at which commercial or industrial activity is conducted, may be excluded from the scenic byway designation if a recommendation for exclusion is presented to the secretary of the Department of Culture, Recreation and Tourism. The secretary of the Department of Culture, Recreation and Tourism is hereby authorized to promulgate rules and regulations in accordance with the Administrative Procedure Act. Such rules and regulations, subject to the oversight of the House and Senate committees on transportation, highways and public works, shall set forth the procedure which must be followed and the criteria which must be met in order for such segments to be excluded from the Louisiana Byways system.

C. Any section of a road designated as a Louisiana scenic highway, which is located in the parishes of LaSalle, Natchitoches, Sabine, or Winn, shall be excluded from the scenic byway designation.

Acts 1995, No. 244, §1; Acts 1995, No. 741, §1; Acts 1999, No. 1353, §1; Acts 2003, No. 999, §2; Acts 2011, 1st Ex. Sess., No. 33, §1.



RS 56:1948.11 - Creation of the Louisiana Byways Commission; jurisdiction; purpose

PART III-A. LOUISIANA BYWAYS COMMISSION

§1948.11. Creation of the Louisiana Byways Commission; jurisdiction; purpose

A. The Louisiana Byways Commission is hereby created. The jurisdiction of the commission shall be comprised of all territory within the state of Louisiana.

B. The purpose of the commission is to preserve, enhance, and promote special roads within the Louisiana Byways Program that offer historical, cultural, scenic, natural, archeological, recreation, and economic resources for the state.

Acts 2003, No. 999, §2.



RS 56:1948.12 - Board of commissioners

§1948.12. Board of commissioners

A.(1) The commission shall be a board of nine members as follows:

(a) The lieutenant governor or his designee.

(b) The secretary of the Department of Transportation and Development or his designee.

(c) The secretary of the Department of Culture, Recreation and Tourism or his designee.

(d) The assistant secretary of the office of state parks or his designee.

(e) The assistant secretary of the office of tourism or his designee.

(f) The assistant secretary of the office of cultural development or his designee.

(g) The chairman of the House Committee on Transportation, Highways and Public Works or his designee.

(h) The chairman of the Senate Committee on Transportation, Highways and Public Works or his designee.

(i) The Department of Transportation and Development highway construction/maintenance manager or his designee.

(2) The lieutenant governor or his designee shall serve as the chairman of the commission.

B. A majority of the membership of the commission shall constitute a quorum for the transaction of business.

C. The commission shall prescribe rules to govern the scheduling and conduct of its meetings.

D. The commission may appoint a Louisiana Byways Program coordinator to oversee the operations of the commission as provided in R.S. 56:1948.13 and an additional program employee. The program coordinator and the additional program employee shall constitute the two positions for which provision is made in Article X, Section 2(B)(7) of the Constitution of Louisiana.

Acts 2003, No. 999, §2.



RS 56:1948.13 - Powers of the commission

§1948.13. Powers of the commission

A. The commission shall be an agency in the executive branch of state government in the Department of Culture, Recreation and Tourism.

B. The commission shall have the following powers:

(1) To make recommendations for additions or deletions of highways or segmentation of highways in the Louisiana Byways Program.

(2) To make recommendations regarding priorities for byways grants.

(3) To develop promotional materials and campaigns of all types in support of the Louisiana Byways Program.

(4) To adopt and promulgate rules in accordance with Administrative Procedure Act to effectuate the provisions of this Chapter. All rules prescribed by the commission relative to the Louisiana Byways Program shall be subject to oversight by the House and Senate Committees on Transportation, Highways and Public Works.

Acts 2003, No. 999, §2.



RS 56:1949 - Old Perkins Road; designation

PART IV. OLD PERKINS ROAD

§1949. Old Perkins Road; designation

The purpose of this Part is to designate a part of the Old Perkins Road in East Baton Rouge Parish and in Ascension Parish as a historic road. It is the intention of the legislature to commemorate this area, once sought after by early landowners for its rich soil; intersected by historic Bayou Manchac, known in its early days as Iberville Bayou; developed as dairy land by the Kleinpeter family who continue to this day to operate the Kleinpeter Dairy on the same location; and original home to the Old Santa Maria Dairy developed on this picturesque Old Perkins Road which began as a main artery to provide a transportation route for early settlers to connect Ascension Parish to the village of Baton Rouge, and which has, with its splendorous flora, retained the beauty reminiscent of an earlier era.

Acts 1997, No. 705, §1.



RS 56:1950 - Definitions

§1950. Definitions

As used in this Part the "Old Perkins Road" means the road officially designated as Louisiana Highway 427 extending from its southern terminus with Highland Road at Interstate 10 in East Baton Rouge Parish, traveling southeast through East Baton Rouge Parish and crossing the historic Iberville Bayou, now known as Bayou Manchac, traveling southerly into Ascension Parish and ending at its terminus with Louisiana Highway 61, referred to as the Airline Highway, all of which is designated as a historic road.

Acts 1997, No. 705, §1.



RS 56:1950.1 - Purpose

PART V. LOUISIANA GREAT RIVER ROAD

§1950.1. Purpose

The purpose of this Part is to include the Louisiana Great River Road in the Louisiana Byways Program. Inclusion of the Louisiana Great River Road in this program will promote and preserve the Mississippi River corridor as a historic, cultural, scenic, and economic resource for the state of Louisiana. The addition to the current Louisiana byway route will incorporate the entire Great River Road from the northern-most point at the Louisiana/Arkansas state line to the southern-most roadway in Venice, Louisiana.

Acts 2003, No. 969, §1.



RS 56:1950.2 - Route of the Louisiana Great River Road

§1950.2. Route of the Louisiana Great River Road

A. The west bank route of the Louisiana Great River Road, which is to be used as a route for the enjoyment of tourists, shall consist of:

(1) In East Carroll Parish, south on US Highway 65 from the Arkansas/Louisiana state line to the Madison Parish line.

(2) In Madison Parish, US Highway 65 south to the Tensas Parish line.

(3) In Tensas Parish, US Highway 65 south to the Concordia Parish line.

(4) In Concordia Parish, US Highway 65 south to Ferriday; LA 84 east from Ferriday to Vidalia; LA 131 south from Vidalia to LA 15; LA 15 south to Pointe Coupee Parish.

(5) In Pointe Coupee Parish, LA 15 south to LA 1; LA 1 south through New Roads to LA 416; LA 416 east to LA 415; LA 415 to West Baton Rouge Parish.

(6) In West Baton Rouge Parish, LA 415 becomes LA 986 to Port Allen; turn right on Rosedale Road, go two blocks and turn left on North Jefferson Street; proceed 11 blocks and turn left on Court Street; proceed four blocks to LA 986; proceed on LA 986 to Oaks Avenue; proceed on Oaks Avenue to Alexander Avenue; turn right, then left onto Avenue G; take Avenue G to LA 1; turn left on LA 1 to Beaulieu Lane, then Beaulieu Lane to LA 988; follow LA 988 through Brusly to Iberville Parish.

(7) In Iberville Parish, proceed on LA 988 to LA 1 in Plaquemine, heading south; turn left onto LA 75 and proceed to LA 405; take LA 405 through White Castle into Ascension Parish.

(8) In Ascension Parish, take LA 405 to LA 1 in Donaldsonville; proceed on LA 1 through Donaldsonville to LA 18; proceed on LA 18 into St. James Parish.

(9) In St. James Parish, proceed on LA 18 through Vacherie, passing under the Sunshine Bridge and into St. John Parish.

(10) In St. John Parish, proceed on LA 18 through Edgard and to St. Charles Parish.

(11) In St. Charles Parish, proceed on LA 18 through Hahnville, Luling, and Ama to Jefferson Parish.

(12) In Jefferson Parish, proceed on LA 18 through Waggaman to LA 541, continuing on LA 541 through Bridge City, passing under the US Highway 90 Mississippi River Bridge; continue on LA 541 through Marrero and Harvey, reconnecting to LA 18; proceed on LA 18 to LA 23 south to Plaquemines Parish.

(13) In Plaquemines Parish, proceed south on LA 23 to Belle Chasse, following LA 23 south to Venice.

B. The east bank route of the Louisiana Great River Road, which is to be used as a route for the enjoyment of tourists, shall consist of:

(1) In West Feliciana Parish, take LA 61 south through Laurel Hill, Wakefield, and St. Francisville to East Feliciana Parish.

(2) In East Feliciana Parish, take LA 61 south through Port Hudson to East Baton Rouge Parish.

(3) In East Baton Rouge Parish, proceed on US Highway 61 to Interstate 110 south through Baton Rouge, exiting at the Governors Mansion and Capitol Access Road; proceed to Capitol Lakes Avenue and turn left on Fifth Street; turn right onto Old Spanish Town Road; turn right onto North Third Street; turn left on Capitol Street Avenue, then left on River Road; proceed on River Road south to St. Phillip Street; turn right on St. Phillip Street and proceed to LA 30 and the LSU campus; at the football and baseball stadiums turn right on Skip Bertman Drive; proceed to River Road and turn left; follow River Road to Iberville Parish.

(4) In Iberville Parish, travel LA 327 south to LA 991; proceed on LA 991 to LA 75; proceed on LA 75 through Sunshine, St. Gabriel, and Carville to Ascension Parish.

(5) In Ascension Parish, proceed on LA 75 south through Geismar and Darrow where LA 75 turns into LA 942; proceed on LA 942 to Burnside where LA 942 turns into LA 44; continue on LA 44 south to St. James Parish.

(6) In St. James Parish, continue on LA 44 south under the Sunshine Bridge and through Union, Convent, and Gramercy, into St. John Parish.

(7) In St. John Parish, continue on LA 44 south past Veterans Memorial Bridge to Reserve and SR 636-3; proceed on SR 636-3 back to LA 44 through LaPlace to SR 628; continue on SR 628 through Gypsy to the St. Charles Parish line.

(8) In St. Charles Parish, continue on SR 628 through Montz to US Highway 61; proceed on US 61 across the Bonnet Carre Spillway to LA 48 at Norco; continue on LA 48 through New Sarpy, Destrehan, and St. Rose to the Jefferson Parish line.

(9) In Jefferson Parish, continue on LA 48 through Kenner and Harahan where LA 48 turns into Jefferson Highway; turn right on SR 3154, proceeding to Riverside Drive; take Riverside Drive under US Highway 90 Mississippi River Bridge into New Orleans and to the Orleans Parish line.

(10) In Orleans Parish, follow Riverside Drive through Tulane University to Magazine Street; take Magazine Street past the Audubon Zoo to Exposition Street; take Exposition Street to Tchoupitoulas Street; take Tchoupitoulas Street to Interstate 10 Mississippi River Bridge and cross the Mississippi River; take the Westbank Expressway west back into Jefferson Parish and exit LA 23 through Belle Chasse to the Plaquemines Parish line.

(11) In Plaquemines Parish, take LA 23 south through Belle Chasse to Venice.

Acts 2003, No. 969, §1.



RS 56:1950.11 - Old Metairie Road Business and Cultural District; designation

PART VI. OLD METAIRIE ROAD BUSINESS

AND CULTURAL DISTRICT

§1950.11. Old Metairie Road Business and Cultural District; designation

A. The legislature finds that Metairie Road is a historic route situated on a ridge of well-drained land along an abandoned distributary of the Mississippi River which historically provided a dry land route into New Orleans from the West; that the name goes back some two centuries and is related to farming in the area, being derived from the French moitie, or one-half, or moitoire, a farming village based on a kind of medieval sharecropping; and that today the Metairie Road area is a rich cultural community comprised of shops, coffee houses, restaurants, professional buildings, and other establishments of interest to residents and visitors. It is the intention of the legislature to designate the area along a portion of Metairie Road as a business and cultural district in order to commemorate its historical and cultural significance and to assure ready access to the district by providing directions to residents and visitors.

B. The legislature does hereby designate that portion of Metairie Road in Jefferson Parish defined in R.S. 56:1950.12 as a business and cultural district.

Acts 2006, No. 245, §1, eff. July 1, 2006.



RS 56:1950.12 - Definitions

§1950.12. Definitions

As used in this Part the "Old Metairie Road Business and Cultural District" means that corridor or area along Metairie Road, also designated as Louisiana Highway 3119, beginning at the Jefferson Parish-Orleans Parish line at the Seventeenth Street Canal and extending to the west along Metairie Road to its intersection with Severn Avenue near Airline Drive and including the properties on both sides of such portion of Metairie Road.

Acts 2006, No. 245, §1, eff. July 1, 2006.



RS 56:1950.13 - Signage

§1950.13. Signage

A. The Department of Transportation and Development shall provide and erect appropriate signs identifying the district, including signs at the east and west boundaries of the district and at locations along Metairie Road within the district.

B. The Department of Transportation and Development and the governing authority of Jefferson Parish shall provide and erect appropriate signs providing directions to the district at appropriate locations on the respective local and state highways including but not limited to the following:

(1) Airline Drive at Severn Avenue and Shrewsbury Road.

(2) Airline Drive at Labarre Road.

(3) Airline Drive at Ridgewood Drive.

(4) Airline Drive at Cecil Street (Louisiana Highway 6118).

(5) Bonnabel Boulevard at Metairie Road.

(6) I-10 at all Bonnabel Boulevard exits.

Acts 2006, No. 245, §1, eff. July 1, 2006.



RS 56:1951 - LOUISIANA COLONIAL TRAILS

CHAPTER 10. LOUISIANA COLONIAL TRAILS

§1951. Purpose

The purpose of this Chapter is to create the Louisiana Colonial Trails, which consists of those routes identified as the major routes used by settlers, travelers and European colonial powers in the eighteenth and nineteenth centuries for travel to and across Louisiana and to designate those scenic highways which compose a modern tourist route paralleling the length of the Louisiana Colonial Trails.

Added by Acts 1982, No. 57, §1.



RS 56:1952 - Definitions

§1952. Definitions

Unless otherwise indicated herein, the terms used in this Chapter shall mean the following:

(1) "Louisiana Colonial Trails" means a system of trails or roads identified as the migration route of the Camino Real in the western part of the state from Natchitoches to the Texas border and the Harrisonburg Road from Natchitoches through east central Louisiana to the Mississippi River.

(2) "Scenic highway" means those designated modern day roads which parallel the colonial trail and is a route with significant scenic, historical, and recreational features by which tourists can travel across central Louisiana.

Added by Acts 1982, No. 57, §1.



RS 56:1953 - Louisiana Colonial Trails; requirements; designations

§1953. Louisiana Colonial Trails; requirements; designations

A. The Louisiana Colonial Trails is hereby created and shall be composed of the following roads:

(1) El Camino Real

(2) The Texas Road (also called the San Antonio Road)

(3) Nolan's Trace

(4) Red River Stage Road

(5) Harrisonburg Road

(6) Thompson Ferry Road

(7) White Sulphur Springs Road

(8) Walker Ferry Road

(9) Hebrard Ferry Road

(10) Catahoula Lake Road

(11) The Doty Road

(12) Old Texas Road

B. In order to include a road or trail in the Louisiana Colonial Trails system, the road or trail shall be more than ten miles in length, documented by acceptable historical data, and identified on historical maps or by other means, as a route used by a substantial number of travelers during the years from 1803 until approximately 1850 to settle in Louisiana, Texas, and the West, branching from the Natchez Trace at Vidalia, Louisiana, across the Mississippi River from Natchez, Mississippi.

Added by Acts 1982, No. 57, §1.



RS 56:1954 - Scenic highways; purpose

§1954. Scenic highways; purpose

The route composing the scenic highways which parallel the Louisiana Colonial Trail and which is to be used as a route for the enjoyment of tourists of the Louisiana Colonial Trails, extending from Mississippi to Texas shall consist of the following:

(1) Enter Louisiana on State Highway 6.

(2) Intersection of State Highway 6 with US 71/84, turn south on US 71.

(3) Intersection of US 71 with local paved road known as the Old Harrisonburg Road. Turn east.

(4) Intersection of Old Harrisonburg Road with State Highway 34. Turn northeast on State Highway 34.

(5) Intersection of State Highway with local, paved road. Turn southeast on paved road.

(6) Intersection with Old Harrisonburg Road a local road paved in parts running east-west. Turn east on Old Harrisonburg Road.

(7) Intersection of Old Harrisonburg Road with paved State Highway 1228, turn north.

(8) Intersection of State Highway 1228 with paved, local road, turn east.

(9) Cross the intersection with US 167 and continue on road which becomes paved State Highway 500 at this intersection. Continue east on State Highway 500.

(10) Intersection of State Highway 500 with State Highway 472, a two lane road extending north to State Highway 1230, turn north.

(11) Intersection of State Highway 472 with State Highway 1230. Turn east on State Highway 1230.

(12) When State Highway 1230 turns sharply to the south, continue east on road which becomes State Highway 3098. Continue east on 3098.

(13) Intersection of State Highway 3098 with State Highway 165. Turn south on State Highway 165.

(14) Intersection of State Highway 165 with State Highway 500. Turn east on State Highway 500.

(15) Merger of State Highway 500 with US 84. Continue east on US 84.

(16) Intersection with State Highway 8. Turn northeast and continue on State Highway 8.

(17) Intersection of State Highway 8 with State Highway 124, turn south.

(18) Intersection of State Highway 124 with US 84, turn east.

(19) Veer south on US 84/65, which becomes a divided, four lane highway between Ferriday and Vidalia.

Added by Acts 1982, No. 57, §1.



RS 56:2001 - LITTLE RIVER COMMISSION

CHAPTER 11. LITTLE RIVER COMMISSION

§2001. Repealed by Acts 1995, No. 1262, §1.



RS 56:2002 - Repealed by Acts 1995, No. 1262, 1.

§2002. Repealed by Acts 1995, No. 1262, §1.



RS 56:2003 - Repealed by Acts 1995, No. 1262, 1.

§2003. Repealed by Acts 1995, No. 1262, §1.



RS 56:2011 - License to dredge; royalties; exemptions

CHAPTER 12. FILL SAND AND FILL MATERIAL

§2011. License to dredge; royalties; exemptions

A. No fill sand nor fill material shall be dredged from the water bottoms of this state without a license issued by the Louisiana Department of Wildlife and Fisheries. The license fee shall be set by the commission and shall not exceed one hundred dollars. The department shall act on the license application either favorably or unfavorably within a period of thirty working days.

B.(1) There shall be five classes of license as follows:

(a) Class A shall be applicable to commercial dredging or initial acquisition of fill sand or fill material with the specific intent to offer such fill for resale.

(b) Class B shall be applicable to dredging of fill sand or fill material for commercial purposes other than the specific intent to offer such fill for resale. Such commercial purposes shall include operations related to mineral activities.

(c) Class C shall be applicable to a person dredging or contracting for dredging of fill sand or fill material for private, noncommercial purposes.

(d) Class D shall be applicable to dredging of fill sand or fill material for an activity that has a public benefit, such as but not limited to a coastal conservation or restoration activity, navigation purpose, removal of sediment buildup, or recreational activity.

(e) Class E shall be applicable to all other dredging of fill sand or fill material.

(2) The license shall be valid for one year beginning January first and ending December thirty-first of that same calendar year. The license may be purchased at any time during the year for the current license year and beginning November fifteenth for the immediately following license year. No person with an outstanding violation of this Chapter may purchase a license. At all times, the original license shall be available at the dredge site for inspection by a duly authorized agent of the department.

C. A royalty payment, based on cubic yards or equivalent thereof as determined by the commission of material dredged, shall be made to the department as follows:

(1) Holders of a Class A license shall pay a royalty of twenty-nine cents per cubic yard of material dredged.

(2) Holders of a Class B license shall pay a royalty of twenty-five cents per cubic yard of material dredged.

(3) Holders of a Class C license shall pay a royalty of fifteen cents per cubic yard of material dredged.

(4) Except those exempted under the provisions of Subsection E of this Section, holders of a Class D license shall pay a royalty of five cents per cubic yard of material dredged.

(5) Holders of a Class E license shall pay a royalty of twenty-five cents per cubic yard of material dredged.

D. Only holders of Class A licenses shall be authorized to sell fill sand or fill material dredged. Holders of Class B, C, D, or E licenses shall not sell fill sand or fill material which was dredged or caused to be dredged under authority of those licenses.

E. Any private landowner, state agency, political subdivision, or associated consultant or contractor engaged in a coastal protection, conservation, or restoration activity consistent with an annual plan or the comprehensive master plan established pursuant to R.S. 49:214.5.3 or engaged in an activity to remove sediment buildup to preserve or restore the natural habitat of a water body of the state or to enhance navigation and recreation activities on a water body of the state shall be exempt from payment of the royalties and bond requirements of this Section. However, any such private landowner, state agency, political subdivision, or associated consultant or contractor shall be required to apply for and receive the appropriate license required by this Section. To be eligible for exemption from the royalty payment and bond requirements of this Section, a private landowner shall obtain a letter of no-objection from either the governing authority of the political subdivision within which the activity will occur or the local coastal management program under which the activity is authorized, and the approval, in writing, of the secretary of the Department of Natural Resources, the secretary of the Department of Transportation and Development, and the executive director of the Coastal Protection and Restoration Authority.

F. Notwithstanding any other provision of law to the contrary, dredging by or on behalf of a port authority or port, harbor, and terminal district shall be exempt from the provisions of this Chapter. However, any port authority or port, harbor, and terminal district or any person engaged on its behalf to perform dredging in its respective jurisdiction shall possess the appropriate federal and state permits which authorize the dredging, and a copy of such permits shall be available at the dredge site for inspection by a duly authorized agent of the department.

G. Any person holding a dredging permit from the department on May 1, 2007, shall be granted a license under the provisions of this Section, with such license to authorize the same activities authorized under the existing permit.

H. The commission shall promulgate rules and regulations implementing the provisions of this Section. Such rules and regulations shall include but not be limited to bond requirements, royalty payment deadlines, royalty auditing procedures, and location of dredging operations and placement of fill sand or fill material.

Acts 1986, No. 845, §1; Acts 1989, 2nd Ex. Sess., No. 6, §5, eff. July 14, 1989; Acts 2005, No. 203, §1; Acts 2007, No. 454, §1; Acts 2016, No. 430, §7.



RS 56:2012 - Violations and penalties; injunctive relief

§2012. Violations and penalties; injunctive relief

A. Violation of any of the provisions of this Chapter, or rules and regulations adopted by the commission pursuant to this Chapter, shall constitute a class three violation with penalties as provided in R.S. 56:33, except that failure to possess a Class C license shall constitute a class one violation with penalties as provided in R.S. 56:31.

B.(1) In addition to the penalties provided in Subsection A of this Section, the commission may assess either or both of the following:

(a) A civil penalty of not more than one thousand dollars for each violation of the provisions of this Chapter or of the rules and regulations adopted by the commission pursuant to this Chapter. Each day on which a violation occurs shall be considered a separate offense.

(b) Damages in an amount not to exceed the estimated fair market value of the fill sand or fill material dredged in violation of this Chapter or the rules and regulations of the commission adopted pursuant to this Chapter.

(2) Penalties and damages may be assessed only by a resolution of the commission after notice to the licensee.

(3) Decisions of the commission may be appealed through an adjudicatory hearing pursuant to the Administrative Procedure Act, R.S. 49:950 et seq.

C. The secretary may institute civil proceedings enforcing the rulings of the commission or seeking injunctive relief to restrain and prevent the violation of the provisions of this Chapter, or of the rules and regulations adopted by the commission pursuant to this Chapter, in the Nineteenth Judicial District Court.

Acts 1986, No. 845, §1; Acts 2007, No. 454, §1.



RS 56:2013 - Revocation of licenses

§2013. Revocation of licenses

A. The department may revoke or suspend any license issued under the provisions of this Chapter upon a determination by the department that the holder of the license has violated the provisions of this Chapter or the rules and regulations of the commission; however, the licensee shall be entitled to an appeal from his revocation or suspension through an adjudicatory hearing pursuant to the Administrative Procedure Act, R.S. 49:950 et seq.

B. The department shall notify each person whose license has been revoked or suspended, by certified mail, return receipt requested.

C. Each person whose license has been revoked or suspended shall return the license to the commission within fifteen days of the date on which the notice of revocation or suspension was received.

Acts 1986, No. 845, §1; Acts 2007, No. 454, §1.



RS 56:2014 - Emergency cease and desist orders

§2014. Emergency cease and desist orders

Upon a determination that any person, firm, or corporation is dredging fill sand or fill material without a valid license from the department, the secretary may issue an emergency cease and desist order. The issuance of such an emergency cease and desist order shall not be subject to the limitations and formalities relating to notice and hearings imposed with regard to adjudications under R.S. 49:950 et seq., but shall be subject to all other applicable provisions of law. The emergency cease and desist order shall remain in force until a hearing can be held concerning the situation which prompted the emergency order, but in no event shall such an emergency order remain in force longer than fifteen days.

Acts 1986, No. 845, §1; Acts 2007, No. 454, §1.



RS 56:2015 - Mandamus to compel issuance of license

§2015. Mandamus to compel issuance of license

Any person who is denied a license by the department may institute legal proceedings against the department in the Nineteenth Judicial District Court. If the court finds that the license should have been issued, the court may issue a writ of mandamus to compel the department to issue the license.

Acts 1986, No. 845, §1; Acts 1993, No. 159, §1; Acts 2007, No. 454, §1.



RS 56:2021 - TERREBONNE PARISH ARTIFICIAL REEF ACT

CHAPTER 13. TERREBONNE PARISH ARTIFICIAL REEF ACT

§2021. Title

This Chapter shall be known and may be cited as the "Terrebonne Parish Artificial Reef Act".

Acts 1991, No. 179, §1, eff. July 2, 1991.



RS 56:2022 - Purpose

§2022. Purpose

The purpose of this Chapter is to promote and facilitate effective establishment and maintenance of artificial reefs in the waters of Terrebonne Parish.

Acts 1991, No. 179, §1, eff. July 2, 1991.



RS 56:2023 - Establishment of standards

§2023. Establishment of standards

Artificial reefs and waters covered under this Chapter shall be sited, constructed, and subsequently maintained, monitored, and managed based upon the best scientific information available, and in a manner which shall:

(1) Enhance and conserve fishery and resources to the maximum extent practicable.

(2) Facilitate access and utilization by recreational and commercial user groups.

(3) Minimize conflicts among competing users of waters covered under this Chapter of the resources in such waters.

(4) Minimize environmental risk and risk to personal and public health and property.

(5) Be consistent with generally accepted principles of fishing law, the Louisiana Fishing Enhancement Act, and not create any unreasonable obstructions to navigation.

Acts 1991, No. 179, §1, eff. July 2, 1991.



RS 56:2024 - Terrebonne Parish Artificial Reef Development Commission

§2024. Terrebonne Parish Artificial Reef Development Commission

A. The Terrebonne Parish Artificial Reef Development District, hereinafter called the "District", is hereby constituted and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district is hereby granted all of the rights, powers, privileges and immunities granted to political subdivisions including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations hereinafter provided. The district created pursuant hereto shall be established for the primary purpose of promoting, developing, maintaining, monitoring and enhancing the artificial reef potential in the waters covered under this Chapter.

B. Through its governing commission, it shall administer and enforce the program provided for in this Chapter and such commission may, on its own initiative, establish artificial reef sites after holding public hearings on any proposed reefs, and also to receive permit applications from any other person or agency for the purpose of establishing an artificial reef. The commission shall oversee maintenance and placement requirements of any artificial reefs established in the waters of Terrebonne Parish and develop all additional information needed to carry out the program. Prior to the establishment of any artificial reefs, on its own initiative as a result of a permit application to the commission, a public hearing shall be held.

C. The boundaries of the district shall be coterminous with the boundaries of Terrebonne Parish.

Acts 1991, No. 179, §1, eff. July 2, 1991.



RS 56:2025 - Composition of commission

§2025. Composition of commission

A. The district shall be governed by a board of commissioners, hereinafter referred to as the "commission", consisting of seven members selected as set out herein. Each member during his term of office shall be a citizen of the United States, a qualified voter residing within the limits of the district, and must be nominated by an association, club or non-profit corporation whose primary function relates to recreational fishing. The specific nominating entity shall be designated by a resolution of the Terrebonne Parish Council at the time that any nominations are required to be made for appointment.

B.(1) Six members shall be appointed by the Terrebonne Parish Council.

(2) One member shall be appointed by the Terrebonne Parish President.

C. Initial appointments shall be made for staggered terms as specified herein and at the termination of these initial terms of office, each term of office shall be for three years. The initial terms shall be as follows:

(1) Three members shall be appointed for one-year terms.

(2) Three members shall be appointed for two-year terms.

(3) One member, which shall be the member appointed by the Terrebonne Parish President, shall be appointed for a three-year term.

D. Any vacancy in the membership of the commission, occurring by reason of the expiration of the term for which appointed by reason of death, resignation, or otherwise, shall be filled in the manner of the original appointment. In the event that the entity responsible for the appointment of a member fails to fill a vacancy within thirty days of such vacancy, the commission shall appoint an interim successor to serve until the position is filled by the appointing entity.

E. Any member of the commission may be removed by the entity that originally appointed him for cause.

F. The members of the commission shall serve without compensation. The commission may reimburse any member for expenses actually incurred in the performance of his duties.

G. Elected officials are prohibited from serving on the commission.

Acts 1991, No. 179, §1, eff. July 2, 1991.



RS 56:2026 - Commission; officers; meetings; reports

§2026. Commission; officers; meetings; reports

A. The commission shall elect from its own members a president, vice president, secretary, and treasurer, whose duties shall be those usual to such offices.

At the option of the commission, the offices of secretary and treasurer may be held by one person.

B. The commission shall meet in regular session once each month and shall also meet in special session as often as the president of the board convenes them or on the written request of four members. Four members of the commission shall constitute a quorum.

C. Meetings of the commission shall take place in a suitable location in the parish of Terrebonne.

D. The commission shall render annually to the governing authority of the parish of Terrebonne, within ninety days following the end of each calendar year, a report in triplicate of its activities, together with a financial report disclosing all receipts and disbursements of the commission.

Acts 1991, No. 179, §1, eff. July 2, 1991.



RS 56:2027 - Powers of the commission

§2027. Powers of the commission

A. The district, acting by and through its commission, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Chapter:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by donation, grant, purchase, lease or otherwise, all property, including servitudes or rights of use; to hold and use any franchise or property, immovable or movable, corporeal or incorporeal, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district.

(4) To receive by grant, donation, or otherwise, any sum of money, or property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(5) To enter into contracts for the purchase, acquisition, construction, maintenance, and improvement of works and facilities necessary in connection with the purposes of the district.

(6) In its own name and on its own behalf to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes and other evidences of indebtedness and to levy and cause to be collected ad valorem taxes as provided in this Chapter and as may be provided by general law.

(7) To require and issue licenses with respect to its properties and facilities.

(8) To regulate the imposition of fees and rentals charged by the district for its facilities and for services rendered by it.

(9) To mortgage properties constructed or acquired and to borrow money and pledge all or part of its revenues, leases, rents or other advantages as security for such loans.

(10) To sell immovable property owned by the district after legal notice as provided by law for the judicial sale of immovable property.

(11) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(12) To contract, upon such terms as it may agree upon for legal, financial, engineering, and other professional services necessary or expedient in the conduct of its affairs.

(13) To utilize the services of the executive departments of the state upon mutually agreeable terms and conditions.

(14) To do any and all things necessary or proper for the government, regulation, development, and control of the business of the district.

(15) The district may receive funds from the owner or owners of any structure to be utilized as reef material in consideration of the district utilizing the structure.

B. The legislature may confer additional powers upon the district not inconsistent with the provisions hereof; provided that no such provisions shall impair any contract lawfully entered into by the district.

Acts 1991, No. 179, §1, eff. July 2, 1991.



RS 56:2028 - Dedication of funds

§2028. Dedication of funds

All funds received by the district shall be dedicated to accomplish the purposes of this Chapter.

Acts 1991, No. 179, §1, eff. July 2, 1991.



RS 56:2029 - Tax

§2029. Tax

A. The commission may, when necessary, levy annually an ad valorem tax not to exceed five mills on the dollar of assessed valuation of all property, provided that the amount, term and purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in a special election held for that purpose and the tax levy is approved by the Terrebonne Parish Council.

B. All funds derived under this Section may be used for any expenses or purposes of the district.

Acts 1991, No. 179, §1, eff. July 2, 1991.



RS 56:2030 - Obligations of the district

§2030. Obligations of the district

A. The district shall have authority to incur debt for any one or more of its lawful purposes set forth in this Chapter, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt and to provide for the security and payment thereof.

B.(1) The district may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in a special election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provisions of this Chapter, all of which purposes are hereby found and declared to be public purposes and functions of the state of Louisiana, which are delegated to the district.

(2) The district may in its own name and behalf issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Chapter, including industrial and commercial development revenue bonds. Said bonds shall be issued in the manner as provided for in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024.

(3) The district may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the district derived from any lawful sources, including fees, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the commission at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the commission referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, not to exceed five mills, authorized by R.S. 56:2029, for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time said certificates are outstanding.

(5) The commission, as the governing authority of the district, is authorized to adopt all necessary resolutions or ordinances which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations, or for the voting of a property tax millage, which resolutions or ordinances may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution or ordinance authorizing the issuance of any bonds, certificates of indebtedness, notes or other evidence of debt of the district, any interested person may contest the legality of such resolution or ordinance and the validity of such bonds, certificates of indebtedness, notes or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of said bonds, certificates of indebtedness, notes or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

Acts 1991, No. 179, §1, eff. July 2, 1991.



RS 56:2031 - Securities

§2031. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district under this Chapter are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 1991, No. 179, §1, eff. July 2, 1991.



RS 56:2032 - Exemption from taxation

§2032. Exemption from taxation

The district and all properties at any time owned by the district and the income therefrom and all bonds, certificates, and other evidences of indebtedness issued by the district under this Chapter and the interest or income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 1991, No. 179, §1, eff. July 2, 1991.



RS 56:2033 - General compliances; enhancement

§2033. General compliances; enhancement

A. No provision of this Chapter shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purchase of supplies and materials and construction of public works, coastal use permits, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The district shall have the power and right to adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority Business Enterprise Act".

C. The district shall annually prepare a financial report which shall be presented to the legislative auditor pursuant to the provisions of R.S. 24:513. The auditor shall thereafter publish his findings in the district's official journal. All expenses associated with this Section shall be borne by the district.

Acts 1991, No. 179, §1, eff. July 2, 1991.



RS 56:2034 - Permitting of artificial reefs

§2034. Permitting of artificial reefs

The commission is empowered to serve as permittee for artificial reefs and waters covered under this Chapter, provided such reefs are consistent with and established within the guidelines of this Chapter, state law, including, but not limited to, the Louisiana Fishing Enhancement Act, and the National Fishing Enhancement Act.

Acts 1991, No. 179, §1, eff. July 2, 1991.



RS 56:2035 - Liability

§2035. Liability

The district, the commission, the parish of Terrebonne, and its agencies, and any insurer of these groups shall not:

(1) Be liable for damages caused by activities required to be undertaken under the terms and conditions of any state and/or federal laws or permits required for reef development.

(2) Any person or company who has transferred title of artificial reef construction materials to the district shall not be liable for damages arising from the use of such materials in an artificial reef, if such materials meet applicable requirements of the National Artificial Reef Plan published under Section 204 of the National Fishing Enhancement Act, and United States Department of Interior Regulations.

Acts 1991, No. 179, §1, eff. July 2, 1991.



RS 56:2036 - Unplugged wells

§2036. Unplugged wells

The district is prohibited from accepting any structures, rigs, platforms or any other construction over any wells not properly plugged and abandoned according to all rules and regulations of the state and federal government.

Acts 1991, No. 179, §1, eff. July 2, 1991.



RS 56:2037 - Rules and regulations

§2037. Rules and regulations

The commission will develop rules and regulations to promote and facilitate the purposes of this Chapter including lighting of any artificial reef, minimizing environmental risks and risks to personal public health and property and any other rules and regulations consistent with the purposes of this Chapter and which are consistent with and subject to the Louisiana Fishing Enhancement Act, R.S. 56:639.1 et seq.

Acts 1991, No. 179, §1, eff. July 2, 1991.









Children's Code

CHC 100 - Short title; citation of Code

LOUISIANA CHILDREN'S CODE

TITLE I

GENERAL PROVISIONS

Art. 100. Short title; citation of Code

This Code shall be known as the "Louisiana Children's Code" and may be officially cited: Ch.C.

Acts 1991, No. 235, §1, eff. Jan. 1, 1992.



CHC 101 - Preamble

Art. 101. Preamble

The people of Louisiana recognize the family as the most fundamental unit of human society; that preserving families is essential to a free society; that the relationship between parent and child is preeminent in establishing and maintaining the well-being of the child; that parents have the responsibility for providing the basic necessities of life as well as love and affection to their children; that parents have the paramount right to raise their children in accordance with their own values and traditions; that parents should make the decisions regarding where and with whom the child shall reside, the educational, moral, ethical, and religious training of the child, the medical, psychiatric, surgical, and preventive health care of the child, and the discipline of the child; that children owe to their parents respect, obedience, and affection; that the role of the state in the family is limited and should only be asserted when there is a serious threat to the family, the parents, or the child; and that extraordinary procedures established by law are meant to be used only when required by necessity, and then with due respect for the rights of the parents, the children, and the institution of the family, and only to the extent that such procedures are not prohibited by the Louisiana Constitution of 1974, as amended.

Acts 1991, No. 235, §1, eff. Jan. 1, 1992; Acts 2015, No. 124, §1, eff. June 19, 2015.



CHC 102 - Purpose and construction

Art. 102. Purpose and construction

The provisions of this Code shall be liberally construed to the end that each child and parent coming within the jurisdiction of the court shall be accorded due process and that each child shall receive, preferably in his own home, the care, guidance, and control that will be conducive to his welfare. In those instances when he is removed from the control of his parents, the court shall secure for him care as nearly as possible equivalent to that which the parents should have given him. These Code provisions shall be construed to promote the stability of the family and to secure simplicity in procedure, fairness in adjudication and administration, and the elimination of unjustifiable delay.

Acts 1991, No. 235, §1, eff. Jan. 1, 1992.



CHC 103 - General applicability

Art. 103. General applicability

Except as otherwise specified in any Title of this Code, the provisions of the Children's Code shall be applicable in all juvenile court proceedings, and only to such proceedings.

Acts 1991, No. 235, §1, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992.



CHC 104 - Applicability of Code of Criminal Procedure; Code of Civil Procedure

Art. 104. Applicability of Code of Criminal Procedure; Code of Civil Procedure

Where procedures are not provided in this Code, or otherwise by law, the court shall proceed in accordance with:

(1) The Code of Criminal Procedure in a delinquency proceeding and in a criminal trial of an adult.

(2) The Code of Civil Procedure in all other matters.

Acts 1991, No. 235, §1, eff. Jan. 1, 1992.



CHC 105 - Applicability of Code of Evidence

Art. 105. Applicability of Code of Evidence

Except as otherwise specially provided by this Code, the rules of evidence applicable to juvenile adjudication hearings in nondelinquency proceedings are those provisions of the Louisiana Code of Evidence applicable to civil cases. The rules of evidence applicable to delinquency proceedings and criminal trials of adults are those provisions of the Louisiana Code of Evidence applicable to criminal cases.

Acts 1991, No. 235, §1, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992.



CHC 106 - Number, gender

Art. 106. Number, gender

Unless the context clearly indicates otherwise:

(1) Words used in the singular number apply also to the the plural; words used in the plural number include the singular.

(2) Words used in one gender apply also to the other.

Acts 1991, No. 235, §1, eff. Jan. 1, 1992.



CHC 107 - Mandatory and permissive language

Art. 107. Mandatory and permissive language

The word "shall" is mandatory, and the word "may" is permissive.

Acts 1991, No. 235, §1, eff. Jan. 1, 1992.



CHC 108 - Conjunctive, disjunctive, or both

Art. 108. Conjunctive, disjunctive, or both

Unless the context clearly indicates otherwise:

(1) The word "and" indicates the conjunctive.

(2) The word "or" indicates the disjunctive.

(3) When the Article is phrased in the disjunctive, followed by the words "or both", both the conjunctive and disjunctive are intended.

Acts 1991, No. 235, §1, eff. Jan. 1, 1992.



CHC 109 - Assistants and deputies included

Art. 109. Assistants and deputies included

Unless the context clearly indicates the contrary, official titles, such as clerk of court, district attorney, and sheriff, include assistants and deputies.

Acts 1991, No. 235, §1, eff. Jan. 1, 1992.



CHC 110 - References to code articles or statutory sections

Art. 110. References to code articles or statutory sections

Unless the context clearly indicates the contrary:

(1) A reference in this Code to a Title, Chapter, or Article without further designation, means a Title, Chapter, or Article of this Code.

(2) A reference in this Code to an Article of a Code or to a statutory section applies to subsequent amendments thereof.

Acts 1991, No. 235, §1, eff. Jan. 1, 1992.



CHC 111 - Article headings and comments not part of law

Art. 111. Article headings and comments not part of law

The headings of the Articles of this Code and any comments thereto are for convenient reference and do not constitute parts of the law.

Acts 1991, No. 235, §1, eff. Jan. 1, 1992.



CHC 112 - Clerical and typographical errors disregarded

Art. 112. Clerical and typographical errors disregarded

Clerical and typographical errors in this Code shall be disregarded when the legislative intent is clear from the context in which the provision or word is found.

Acts 1991, No. 235, §1, eff. Jan. 1, 1992.



CHC 113 - Pleading a statute or ordinance

Art. 113. Pleading a statute or ordinance

In the course of any proceeding under this Code, when pleading a statute of Louisiana or an ordinance of a political subdivision thereof, a statute of another state of the United States, or a federal statute, or a right derived therefrom, it is sufficient to refer to the statute or ordinance by an official method of citation, by its title, or in any other manner which identifies the statute or ordinance. A copy of any ordinance pleaded shall be furnished to the court and filed with the record of the proceeding.

Acts 1991, No. 235, §1, eff. Jan. 1, 1992.



CHC 114 - Computation of time

Art. 114. Computation of time

A. In computing a period of time allowed or prescribed by law or by order of court, the date of the act, event, or default after which the period begins to run is not to be included. The last day of the period is to be included, unless it is a legal holiday, in which event the period runs until the end of the next day which is not a legal holiday.

B. A half-holiday is considered as a legal holiday.

C. A legal holiday is to be included in the computation of a period of time allowed or prescribed, except in any one of the following instances:

(1) It is expressly excluded.

(2) It would otherwise be the last day of the period, except that, for purposes of calculating a release date from an order of commitment, a legal holiday shall be included if it is the last day of the period.

(3) The period is less than seven days.

D. All Saturdays and Sundays are also considered as legal holidays.

Acts 1991, No. 235, §1, eff. Jan. 1, 1992.



CHC 115 - Oath or affirmation in juvenile proceedings

Art. 115. Oath or affirmation in juvenile proceedings

A. Witnesses shall swear or affirm to speak the truth and nothing but the truth.

B. A child witness need not be placed under oath or be required to make an affirmation if the court can otherwise assure that the child understands his obligation to speak the truth.

Acts 1991, No. 235, §1, eff. Jan. 1, 1992.



CHC 116 - Definitions

Art. 116. Definitions

Except where the context clearly indicates otherwise, these definitions apply for the following terms used throughout this Code.

(1) "Act" includes a failure or omission to perform a legal duty.

(2) "Capital offense" means an offense that may be punished by death.

(2.1) "CASA program" means a court-appointed special advocate program established in compliance with National CASA Association standards.

(2.2) "CASA volunteer" means a court-appointed special advocate who has been trained in accordance with National CASA Association standards and is under the supervision of a CASA program.

(3) "Child" means a person who has not attained the age of eighteen years, except as it is specially defined by a Title of this Code.

(4) "Court" means any city, parish, district, or juvenile, or its judge, when exercising juvenile jurisdiction as provided for in this Code. It does not include a judge of a mayor's court or a justice of the peace.

(5) "Felony" means an offense that may be punished by death or by imprisonment at hard labor.

(6) "Home study" means an evaluation of a home environment conducted in accordance with applicable requirements of the state in which the home is located to determine whether a proposed placement of a child would meet the individual needs of the child, including the child's safety, permanency, health, well-being, and mental, emotional, and physical development.

(7) "Indictment" means a written accusation of crime made by a grand jury.

(8) "Information" means a written accusation of crime made and signed by the district attorney or the city prosecutor. It must be filed in open court in a court having jurisdiction to try the offense, or in the office of the clerk thereof.

(8.1) "Interstate home study" means a home study conducted by a state at the request of another state to facilitate an adoptive or foster placement in the state of a child in foster care under the responsibility of the state.

(9) "Judge" means the judge of a court exercising juvenile jurisdiction.

(9.1) "Juvenile crime victim" means a person, under the age of seventeen, against whom a felony offense against the person has been committed.

(10) "Juvenile detention center" means the same as a secure detention facility.

(11) "Juvenile proceeding" or "juvenile case" means a proceeding or case in which the court is exercising juvenile jurisdiction.

(12) "Legal custody" means the right to have physical custody of the child and to determine where and with whom the child shall reside; to exercise the rights and duty to protect, train, and discipline the child; the authority to consent to major medical, psychiatric, and surgical treatment; and to provide the child with food, shelter, education, and ordinary medical care, all subject to any residual rights possessed by the child's parents.

(12.1) "Guardianship" means the judicial placement of a child under the duty and authority of a guardian to make decisions in matters having a permanent effect on the life and development of the child as set forth in Article 719.

(13) "Licensed institution", "licensed facility", or "licensed agency" means an institution or agency that has been licensed under state law, if licensure is required by law for such an institution or agency.

(14) "Minor" means a person who has not attained the age of eighteen years.

(15) "Misdemeanor" means an offense other than a felony, and includes the violation of an ordinance providing a penal sanction.

(16) "Offense" includes both felony and misdemeanor.

(17) "Parent" means any living person who is presumed to be a parent under the Civil Code or a biological or adoptive mother or father of a child.

(18) "Parole" means the legal status created by court order whereby a child is conditionally released from a juvenile correctional institution to a less restrictive setting where continued supervision will be provided by a probation officer and standards of conduct will be imposed by the court.

(19) "Peace officer" means any sheriff, police officer, or other person deputized by proper authority to serve as a peace officer.

(20) "Physician" means a person permitted to practice and in active practice as a physician under the laws of Louisiana or a person in a postgraduate medical training program of an accredited medical school in Louisiana or a medical officer similarly qualified by the government of the United States while in this state in the performance of official duties.

(21) "Probation" means the legal status created by court order following an adjudication of delinquency or an adjudication that a family is in need of services or that the child is in need of supervision, whereby a child is permitted to remain in a community subject to supervision by a probation officer and to standards of conduct imposed by the court.

(22) "Probation officer" is a representative of the agency providing supervision services to a court exercising juvenile jurisdiction. It also includes any person designated by the court to serve as the court's probation officer.

(23) "Psychiatrist" means a physician who has at least three years of formal training or primary experience in the diagnosis and treatment of mental illness.

(24) "Residual parental rights" means those rights and responsibilities remaining with the parents after the legal transfer of custody of their child, including but not necessarily limited to right of visitation, consent to adoption, right to determine religious affiliation, responsibility of support, and the right of inheritance from the child.

(24.1) "Secure detention facility" means a facility that provides a physically restricting environment for the temporary care of children in accordance with the Minimum Standards for Licensure of the Louisiana Detention Association.

(24.2) "Secure placement" means a placement characterized by a range of moderate to high security level facilities that include construction, fixtures, and staff supervision designed to restrict the movements and activities of the residents, and to control, on a twenty-four-hour basis, the ability of the residents to enter and leave the premises, and which are intended for the treatment and rehabilitation of children who have been adjudicated delinquent. Secure placements shall include but are not limited to secure correctional centers for children and may include community-based secure detention facilities. However, no placement of a child to a community-based secure detention facility shall occur when a child has been adjudicated for the commission of a crime listed in Article 901(E) unless notice of such placement is provided to the committing judge and the district attorney.

(25) "Shelter care facility" means a licensed, physically unrestricting public or private child caring facility, or a youth residential facility operated for runaway or homeless youth, which provides temporary care for children.

(26) "State" includes a city or other political subdivision of the state.

(27) "Statute" or "law" means a statute, a constitutional provision, or an ordinance of a city or other political subdivision of the state.

(28) "Tutor" means one other than a parent who has qualified for the office and has been confirmed or appointed by a court.

Acts 1991, No. 235, §1, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1997, No. 732, §2; Acts 1999, No. 275, §1, eff. July 1, 1999; Acts 1999, No. 449, §§1, 2, eff. July 1, 1999; Acts 1999, No. 1317, §1; Acts 2004, No. 484, §1; Acts 2006, No. 344, §3, eff. June 13, 2006; Acts 2007, No. 334, §1; Acts 2011, No. 128, §1.



CHC 201-300 - (Reserved)

TITLE II

LEGAL STATUS OF CHILDREN

Arts. 201 - 300. (Reserved)

Acts 1991, No. 235, §2.



CHC 301 - Definitions

TITLE III

JURISDICTION, GENERAL AUTHORITY, AND APPEALS

CHAPTER 1. DEFINITIONS

Art. 301. Definitions

As used in this Title:

"Nonmetropolitan area" means a parish whose largest city has a population of fifty thousand or less and where the population of the entire parish is less than one hundred thousand.

Acts 1991, No. 235, §3, eff. Jan. 1, 1992.



CHC 302 - Juvenile jurisdiction of courts

CHAPTER 2. JUVENILE JURISDICTION OF COURTS

Art. 302. Juvenile jurisdiction of courts

Juvenile jurisdiction shall be exercised as follows:

(1) Special juvenile courts created by law for Caddo, Orleans, Jefferson, and East Baton Rouge Parishes shall have exclusive original juvenile jurisdiction, and any other jurisdiction conferred by the statute creating them, in the parish or parishes for which they are created. Judges of these courts shall exercise their juvenile jurisdiction according to the provisions of this Code.

(2) District courts, except where a separate juvenile court with exclusive original juvenile jurisdiction is established by law, shall have original juvenile jurisdiction for the parish or parishes within their district.

(3) Parish courts, except where a separate juvenile court with exclusive original juvenile jurisdiction is established by law, shall have original juvenile jurisdiction for their parish. This jurisdiction shall be concurrent with that of the district court.

(4) City courts, except where a separate juvenile court with exclusive original juvenile jurisdiction is established by law, shall have original juvenile jurisdiction for their territorial jurisdiction. This jurisdiction shall be concurrent with that of the district court.

Acts 1991, No. 235, §3, eff. Jan. 1, 1992.



CHC 303 - Exclusive jurisdiction over children and minors; exceptions

CHAPTER 3. JURISDICTION OVER CHILDREN AND MINORS

Art. 303. Exclusive jurisdiction over children and minors; exceptions

A court exercising juvenile jurisdiction shall have exclusive original jurisdiction over:

(1) Delinquency proceedings pursuant to Title VIII, except when a child either:

(a) Is subject to the jurisdiction of the criminal courts for prosecution and liability as an adult pursuant to Chapter 4 of this Title.

(b) Has been transferred by the juvenile court for criminal prosecution and liability as an adult pursuant to Chapter 11 of Title VIII.

(2) Child in need of care proceedings pursuant to Title VI.

(3) Families in need of services proceedings pursuant to Title VII.

(4) Traffic proceedings pursuant to Title IX.

(5) Involuntary termination of parental rights proceedings pursuant to Title X.

(6) Voluntary termination of parental rights proceedings pursuant to Title XI.

(7) Adoption proceedings pursuant to Title XI or XII.

(8) Mental health proceedings pursuant to Title XIV.

(9) Any special proceeding authorized by Title XV, except domestic abuse assistance proceedings brought in a district court pursuant to R.S. 46:2131 et seq.

(10) Any proceeding necessary to implement the provisions of interstate compacts affecting children pursuant to Title XVI.

(11) Such other jurisdiction over children as may be provided by law.

Acts 1991, No. 235, §3, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 2001, No. 567, §1.



CHC 304 - Transfer of child adjudicated in another state for disposition

Art. 304. Transfer of child adjudicated in another state for disposition

A.(1) Upon request of a court of another state, a court of this state shall accept jurisdiction of a child provided both the following occur:

(a) The child is about to become a resident of or is domiciled in the parish.

(b) The child has been adjudicated in the other state under circumstances which would confer jurisdiction in this state.

(2) The request shall include a certified copy of the judgment of the requesting court and a copy of the record.

B. The order of adjudication of the requesting state is not subject to attack.

C. Within fourteen days of receiving such request, the court shall determine whether the conditions of transfer are met. If the conditions of transfer have not been met, the court shall immediately advise the requesting court in writing. If the conditions of transfer are met, the court shall immediately issue written notice of its intent to accept jurisdiction of the child.

D. Upon receipt of an order of the requesting court transferring jurisdiction of the child, the court shall direct its probation officer or other person to take custody of the child or otherwise provide for his appearance before the court.

E. Upon acceptance, the court shall promptly hold a hearing to determine the proper disposition. The disposition hearing and judgment of disposition shall be in accordance with the provisions of this Code.

Acts 1991, No. 235, §3, eff. Jan. 1, 1992.



CHC 305 - Divestiture of juvenile court jurisdiction; original criminal court jurisdiction over children; when acquired

CHAPTER 4. ORIGINAL CRIMINAL COURT

JURISDICTION OVER CHILDREN

Art. 305. Divestiture of juvenile court jurisdiction; original criminal court jurisdiction over children

A.(1) When a child is fifteen years of age or older at the time of the commission of first degree murder, second degree murder, aggravated or first degree rape, or aggravated kidnapping, he is subject to the exclusive jurisdiction of the juvenile court until either:

(a) An indictment charging one of these offenses is returned.

(b) The juvenile court holds a continued custody hearing pursuant to Articles 819 and 820 and finds probable cause that he committed one of these offenses, whichever occurs first. During this hearing, when the child is charged with aggravated or first degree rape, the court shall inform him that if convicted he shall register as a sex offender for life, pursuant to Chapter 3-B of Title 15 of the Louisiana Revised Statutes of 1950.

(2) Thereafter, the child is subject to the exclusive jurisdiction of the appropriate court exercising criminal jurisdiction for all subsequent procedures, including the review of bail applications, and the court exercising criminal jurisdiction may order that the child be transferred to the appropriate adult facility for detention prior to his trial as an adult.

B.(1) When a child is fifteen years of age or older at the time of the commission of any of the offenses listed in Subparagraph (2) of this Paragraph, he is subject to the exclusive jurisdiction of the juvenile court until whichever of the following occurs first:

(a) An indictment charging one of the offenses listed in Subparagraph (2) of this Paragraph is returned.

(b) The juvenile court holds a continued custody hearing and finds probable cause that the child has committed any of the offenses listed in Subparagraph (2) of this Paragraph and a bill of information charging any of the offenses listed in Subparagraph (2) of this Paragraph is filed. During this hearing, when the child is charged with forcible or second degree rape or second degree kidnapping, the court shall inform him that if convicted he shall register as a sex offender for life, pursuant to Chapter 3-B of Title 15 of the Louisiana Revised Statutes of 1950.

(2)(a) Attempted first degree murder.

(b) Attempted second degree murder.

(c) Manslaughter.

(d) Armed robbery.

(e) Aggravated burglary.

(f) Forcible or second degree rape.

(g) Simple or third degree rape.

(h) Second degree kidnapping.

(i) Repealed by Acts 2001, No. 301, §2.

(j) Aggravated battery committed with a firearm.

(k) A second or subsequent aggravated battery.

(l) A second or subsequent aggravated burglary.

(m) A second or subsequent offense of burglary of an inhabited dwelling.

(n) A second or subsequent felony-grade violation of Part X or X-B of Chapter 4 of Title 40 of the Louisiana Revised Statutes of 1950 involving the manufacture, distribution, or possession with intent to distribute controlled dangerous substances.

(3) The district attorney shall have the discretion to file a petition alleging any of the offenses listed in Subparagraph (2) of this Paragraph in the juvenile court or, alternatively, to obtain an indictment or file a bill of information. If the child is being held in detention, the district attorney shall make his election and file the indictment, bill of information, or petition in the appropriate court within thirty calendar days after the child's arrest, unless the child waives this right.

(4) If an indictment is returned or a bill of information is filed, the child is subject to the exclusive jurisdiction of the appropriate court exercising criminal jurisdiction for all subsequent procedures, including the review of bail applications, and the district court may order that the child be transferred to the appropriate adult facility for detention prior to his trial as an adult.

C. Except when a juvenile is held in an adult jail or lockup, the time limitations for the conduct of a continued custody hearing are those provided by Article 819.

D. The court exercising criminal jurisdiction shall retain jurisdiction over the child's case, even though he pleads guilty to or is convicted of a lesser included offense. A plea to or conviction of a lesser included offense shall not revest jurisdiction in the court exercising juvenile jurisdiction over such a child.

E.(1) If a competency or sanity examination is ordered, except for the filing of a delinquency petition, the return of an indictment, or the filing of a bill of information, no further steps to prosecute the child shall occur until the court exercising criminal jurisdiction appoints counsel for the child and provides notification in accordance with Article 809 and determines the child's mental capacity to proceed.

(2) When an indictment has been returned or a bill of information has been filed pursuant to this Subsection, the district court exercising criminal jurisdiction shall be the proper court to determine the child's mental capacity to proceed. In all other instances, the juvenile court shall be the proper court to make this determination.

Acts 1991, No. 235, §3, eff. Jan. 1, 1992; Acts 1991, No. 501, §1, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1994, 3rd Ex. Sess., No. 15, §1; Acts 1994, 3rd Ex. Sess., No. 39, §1; Acts 1995, No. 367, §1; Acts 1995, No. 959, §1; Acts 1995, No. 979, §1; Acts 2001, No. 301, §2; Acts 2008, No. 222, §1, eff. June 16, 2008; Acts 2010, No. 594, §1; Acts 2012, No. 698, §1; Acts 2015, No. 184, §8; Acts 2016, No. 501, §2, eff. June 14, 2016.



CHC 306 - Places of detention; juveniles subject to criminal court jurisdiction

Art. 306. Places of detention; juveniles subject to criminal court jurisdiction

A. Prior to the divesting events specified in Paragraphs A through D of Article 305, the child shall be held in custody in a juvenile detention center, except as hereinafter provided.

B. If a detention facility for juveniles is not available, he may be held in an adult jail or lockup for identification or processing procedures or while awaiting transportation only as long as necessary to complete these activities for up to six hours, except that in nonmetropolitan areas, he may be held for up to twenty-four hours if all of the following occur:

(1) The child meets the age and offense criteria set out in Article 305.

(2) A continued custody hearing in accordance with Articles 820 and 821 is held within twenty-four hours after his arrest.

(3) There is no acceptable alternative placement to the jail or lockup in which he is being held.

(4) The sheriff or the administrator of the adult jail or lockup has certified to the court that facilities exist providing for sight and sound separation of the juvenile from adult offenders and that he can be given continuous visual supervision while placed in the jail or lockup.

C. If an indictment has not been returned, a bill of information filed, or a continued custody hearing not held within twenty-four hours, the child held in an adult jail or lockup in a nonmetropolitan area shall be released or removed to a juvenile detention facility.

D. If at the conclusion of the continued custody hearing, the court determines that the child meets the age requirements and that there is probable cause that the child has committed one of the offenses enumerated in Article 305, the court shall order him held for trial as an adult for the appropriate court of criminal jurisdiction. The appropriate court of criminal jurisdiction may thereafter order that the child be held in any facility used for the pretrial detention of accused adults and the child shall apply to the appropriate court of criminal jurisdiction for a preliminary hearing, bail, and for any other rights to which he may be entitled under the Code of Criminal Procedure.

E. If for any reason the court determines that the child is not subject to the jurisdiction of the criminal courts, it may continue him in custody only in those places authorized by Article 822.

F. The court authorizing the detention of the child in an adult jail or lockup pursuant to Paragraph B or D of this Article shall submit a written report delineating appropriate reasons for the continued custody to the judicial administrator of the supreme court for review and shall submit copies to the Louisiana Commission on Law Enforcement and Administration of Criminal Justice and to the sheriff or chief of police of the facility in which the child is being detained within seven working days of the court's decision.

G. Notwithstanding any provision of law to the contrary, a child who is subject to criminal jurisdiction pursuant to Article 305 shall not be detained prior to trial in a juvenile detention facility after reaching the age of eighteen if the governing authority with funding responsibility for the juvenile detention facility objects to such detention.

Acts 1991, No. 235, §3, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 2016, No. 501, §2, eff. June 14, 2016.



CHC 306.1 - Transmission of order; transcripts

Art. 306.1. Transmission of order; transcripts

A. If the child has been ordered held for trial as an adult as a result of a continued custody hearing convened pursuant to Article 305(A)(1)(b) or Article 305(B)(1)(b), the court shall transmit the order rendered after the hearing, or a certified copy thereof, without delay, to the clerk of the court having jurisdiction of the offense.

B. Any party may request the court to provide a complete or partial transcript of the testimony of the witnesses; however, neither the record of the hearing nor the reasons for the transfer shall be admissible in evidence in any subsequent criminal proceedings, except for the purpose of impeachment of a witness.

Acts 1992, No. 705, §1, eff. July 6, 1992.



CHC 307 - Juvenile jurisdiction over adults in proceedings involving the care, custody, or control of a child

CHAPTER 5. JUVENILE JURISDICTION OVER ADULTS

Art. 307. Juvenile jurisdiction over adults in proceedings involving the care, custody, or control of a child

A. A court exercising juvenile jurisdiction shall have exclusive original jurisdiction over adult parties in the following cases involving the care, custody or control of a child:

(1) Child in need of care proceedings pursuant to Title VI.

(2) Families in need of services proceedings pursuant to Title VII.

(3) Involuntary termination of parental rights proceedings pursuant to Title X.

(4) Voluntary termination of parental rights proceedings pursuant to Title XI.

(5) Adoption proceedings pursuant to Title XII.

(6) Special proceedings pursuant to Title XV.

B. In aid of its jurisdiction over children, a court exercising juvenile jurisdiction shall also have jurisdiction over any natural person who is a parent or caretaker of the child or other adult lawfully before it to secure his full cooperation and assistance in the entire rehabilitative program prescribed by the court for the child, including conditions or incidents of probation, supervision, protection, custody, or release on parole in:

(1) Delinquency proceedings pursuant to Title VIII.

(2) Traffic violation proceedings pursuant to Title IX.

(3) Mental health proceedings pursuant to Title XIV.

(4) Any special proceeding authorized by Title XV.

(5) Any proceeding necessary to implement the provisions of interstate compacts affecting children pursuant to Title XVI.

C. Nothing in this Article shall be construed to deprive other courts of jurisdiction over domestic abuse assistance proceedings brought pursuant to R.S. 46:2131 et seq. or over contempt proceedings.

Acts 1991, No. 235, §3, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992.



CHC 308 - Authority of courts to refer child abuse, neglect

Art. 308. Authority of courts to refer child abuse, neglect

A. Whenever any court of this state in the trial of any proceeding has cause to believe that a child's physical or mental health or welfare is endangered by abuse or neglect, it may report and refer the charges to the local child protection unit of the Department of Children and Family Services in accordance with Article 610.

B. If from its investigation the department determines that the report is validated or if it has obtained an instanter order from the juvenile court, it shall file appropriate written notice in the civil proceeding in which the complaint arose. Thereafter, the juvenile court shall have jurisdiction to resolve the case as a child in need of care proceeding pursuant to the provisions of Title VI.

Acts 1991, No. 235, §3, eff. Jan. 1, 1992.



CHC 309 - Continuing jurisdiction over custody disputes

Art. 309. Continuing jurisdiction over custody disputes

A. Except as provided in Article 313, a court exercising juvenile jurisdiction shall have continuing jurisdiction over the following proceedings and the exclusive authority to modify any custody determination rendered, including the consideration of visitation rights:

(1) Child in need of care proceedings pursuant to Title VI.

(2) Families in need of services proceedings pursuant to Title VII.

(3) Involuntary termination of parental rights proceedings pursuant to Title X.

(4) Voluntary termination of parental rights proceedings pursuant to Title XI.

(5) Adoption proceedings pursuant to Title XII.

(6) Parental transfer of custody proceedings pursuant to Chapter 3 of Title XV.

B. In exercise of its jurisdiction to determine the custody of a child under writs of habeas corpus or when custody is incidental to the determination of pending cases, a district court may enter an order of custody or modify any prior order of custody rendered by a juvenile court concerning the same child in any proceeding except those enumerated in Paragraph A of this Article.

Acts 1991, No. 235, §3, eff. Jan. 1, 1992.



CHC 310 - Jurisdiction under the Uniform Child Custody Jurisdiction and Enforcement Act

Art. 310. Jurisdiction under the Uniform Child Custody Jurisdiction and Enforcement Act

A. Unless declined, a court exercising juvenile court jurisdiction shall have exclusive original jurisdiction over cases subject to the provisions of the Uniform Child Custody Jurisdiction and Enforcement Act, pursuant to R.S. 13:1801 et seq., when in interstate custody disputes any of the following occur:

(1) A claim of emergency jurisdiction is made pursuant to R.S. 13:1816.

(2) A petition alleges that a child is in need of care as defined by Title VI.

(3) A petition otherwise alleges facts that may bring the proceedings within the exclusive original jurisdiction of the juvenile courts pursuant to this Code.

B. The district courts shall have exclusive original jurisdiction over all other claims of jurisdiction under the Uniform Child Custody Jurisdiction and Enforcement Act and claims of emergency jurisdiction when declined by the juvenile court.

Acts 1991, No. 235, §3, eff. Jan. 1, 1992; Acts 2010, No. 861, §1.



CHC 311 - Juvenile jurisdiction over adults; support proceedings; coexistent orders

Art. 311. Juvenile jurisdiction over adults; support proceedings; coexistent orders

A.(1) A court exercising juvenile jurisdiction shall have exclusive original jurisdiction, except in East Baton Rouge Parish, in the following cases involving support of family:

(a) Proceedings involving criminal neglect of a child by either parent, or of one spouse by the other spouse.

(b) Proceedings under the Revised Uniform Reciprocal Enforcement of Support Act.

(c) Repealed by Acts 2008, No. 532, §6.

(2) A support order rendered pursuant to an action brought under this Paragraph shall not modify a prior judgment of a district court or be modified by a district court having appropriate jurisdiction over support, unless the court rendering the original support order has transferred jurisdiction.

B.(1) A court exercising juvenile jurisdiction shall have concurrent jurisdiction, except in East Baton Rouge Parish, in the following cases involving support of family:

(a) Proceedings brought by the district attorney pursuant to the provisions of Article 1301.1 et seq. of the Uniform Interstate Family Support Act.

(b) Proceedings brought by the district attorney or the Department of Children and Family Services to establish paternity or to establish, modify, or enforce support pursuant to provisions of R.S. 46:236.1.1 et seq., and Children's Code Article 1301.1 et seq.

(c) Proceedings brought by the district attorney to enforce support pursuant to R.S. 46:236.2.

(d) Proceedings brought by the district attorney under any state law to register, enforce, or modify any order of support issued by any court in this state.

(2) A support order rendered pursuant to an action brought under Item (1)(b) or (c) of this Paragraph B shall not modify a prior judgment of a district court or be modified by a district court having appropriate jurisdiction over support, unless the court rendering the original support order has transferred jurisdiction.

C. Upon proof thereof, amounts paid for a particular period pursuant to a support order rendered by either court shall be credited against the amounts accruing or accrued for the same period under any support order rendered by the other court.

Acts 1991, No. 235, §3, eff. Jan. 1, 1992; Acts 1992, No. 865, §1; Acts 1997, No. 601, §1; Acts 2008, No. 532, §§1, 6; Acts 2010, No. 238, §6; Acts 2010, No. 754, §1, eff. Jan. 1, 2011.



CHC 312 - Juvenile jurisdiction over adults; criminal proceedings

Art. 312. Juvenile jurisdiction over adults; criminal proceedings

A. Except as provided in Paragraph B of this Article, a court exercising juvenile jurisdiction shall have exclusive original jurisdiction, in conformity with any special rules prescribed by law, to try an adult for:

(1) The crime of contributing to the delinquency of children as authorized by R.S. 14:92, except R.S. 14:92(A)(7).

(2) The crime of contributing to the delinquency or dependency of children as authorized by R.S. 14:92.1.

(3) Any other misdemeanor enacted for the protection of the physical, moral, or mental well-being of children.

(4) Criminal neglect of family.

(5) The crime of improper supervision of a minor by parent or legal custodian as authorized by R.S. 14:92.2.

B.(1) In East Baton Rouge Parish and Jefferson Parish, jurisdiction pursuant to Subparagraphs (A)(1) and (3) of this Article is vested in the district court.

(2) In Orleans Parish, jurisdiction pursuant to Subparagraphs (A)(1) and (3) of this Article is vested in the criminal district court for that parish or the Municipal Court of New Orleans.

C. If the defendant in any case within this Article is entitled to trial by jury and does not waive that right, the court shall transfer the case to its criminal docket or to the appropriate court having criminal jurisdiction.

Acts 1991, No. 235, §3, eff. Jan. 1, 1992; Acts 1995, No. 702, §1; Acts 1997, No. 569, §1; Acts 2011, 1st Ex. Sess., No. 28, §1.



CHC 313 - Duration of jurisdiction over proceedings

Art. 313. Duration of jurisdiction over proceedings

A. A court exercising juvenile jurisdiction no longer exercises such jurisdiction in any proceeding authorized by this Code upon:

(1) Declination of jurisdiction.

(2) Transfer of the proceeding.

(3) Expiration or satisfaction of an informal adjustment agreement.

(4) Expiration or satisfaction of an informal family services plan agreement.

(5) Expiration, satisfaction, or vacation of a juvenile disposition or adult sentence.

(6) Dismissal of the proceeding.

B. A court exercising juvenile jurisdiction no longer exercises such jurisdiction in any proceeding authorized by Article 311(B)(1) upon the filing of a motion in accordance with R.S. 46:236.2(B). When the motion is granted, the individual or caretaker to whom the support obligation is owed shall be the proper party to enforce the child support obligation or any arrears owed.

Acts 1991, No. 235, §3, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 2010, No. 913, §1.



CHC 314 - Venue

CHAPTER 6. VENUE

Art. 314. Venue

Except when a special venue rule is provided by a Title of this Code, any proceeding may be commenced in the parish in which the child is domiciled with his parent or tutor, the parish in which the child is residing, the parish in which the act complained of took place or the conditions complained of existed, or the parish in which the child is found.

Acts 1991, No. 235, §3, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992.



CHC 314.1 - Special venue in proceedings concerning child support

Art. 314.1. Special venue in proceedings concerning child support

Proceedings to modify an order for child support, medical support, and income assignment, or any one or combination of such orders, brought pursuant to Article 311 shall be brought only in the proper parish specified by Code of Civil Procedure Article 74.2.

Acts 1997, No. 603, §3.



CHC 315 - Transfer of proper venue

Art. 315. Transfer of proper venue

A. At any time, the court in which a petition is filed may transfer the case for the convenience of the parties and the witnesses and in the interests of justice to another court having venue according to Article 314.

B. After adjudication, the court in which a petition is filed shall transfer the proceeding if it receives information at any time that both of the following exist:

(1) The child is domiciled with his parent or tutor in another parish.

(2) The court of the child's domicile has proceedings currently pending before it.

C. Certified copies of all legal and social documents and records pertaining to the case which are on file with the clerk of the court shall accompany the transfer.

Acts 1991, No. 235, §3, eff. Jan. 1, 1992.



CHC 316 - Improper venue; transfer

Art. 316. Improper venue; transfer

When a petition is filed in a court of improper venue, the court shall either dismiss the petition or transfer it to a court of proper venue.

Acts 1991, No. 235, §3, eff. Jan. 1, 1992.



CHC 317 - Change of proper venue

Art. 317. Change of proper venue

Any party by contradictory motion may obtain a change of venue upon proof that he cannot obtain a fair and impartial trial because of the undue influence of an adverse party, prejudice existing in the public mind, or some other sufficient cause.

Acts 1991, No. 235, §3, eff. Jan. 1, 1992.



CHC 318 - Inherent power and authority of courts

CHAPTER 7. GENERAL AUTHORITY OF COURTS

Art. 318. Inherent power and authority of courts

A court inherently possesses all powers necessary for the exercise of its juvenile jurisdiction and the enforcement of its lawful orders. It has authority to issue such writs and orders as may be necessary or proper in aid of its jurisdiction. It has the duty to require that the juvenile proceedings be conducted with dignity and in an orderly and expeditious manner.

Acts 1991, No. 235, §3, eff. Jan. 1, 1992.



CHC 319 - Contempt

Art. 319. Contempt

A. Any person who willfully violates, neglects, or refuses to obey or perform any lawful order of a court may be proceeded against for contempt of court. This general contempt authority shall not detract from or prevent the application of specific contempt provisions contained elsewhere in this Code.

B. Any parent, guardian, custodian, or other person entrusted with the care of a child coming within the jurisdiction of the juvenile court may be proceeded against for contempt of court for the failure, unwillingness, or neglect, without just cause, to fully cooperate in the rehabilitative program ordered by the court as a part of any protective order or disposition judgment authorized by a Title of this Code, including but not limited to:

(1) Participation in a counseling or instructional program.

(2) Participation in family counseling sessions.

(3) Participation in mental health sessions.

(4) Assistance in obtaining vocational training for the child.

(5) Assistance in obtaining a special educational placement for the child.

(6) Participation in such other adjustment programs that the court finds beneficial and remedial in the rehabilitation of the child.

C. Contempt proceedings shall be conducted in accordance with the provisions of Chapter 2 of Title XV.

Acts 1991, No. 235, §3, eff. Jan. 1, 1992.



CHC 320 - Indigency determination

Art. 320. Indigency determination

A. For purposes of the appointment of counsel, children are presumed to be indigent.

B. The determination of the indigency of any person entitled to counsel under this Code may be made by the court at any stage of the proceedings. If necessary, he shall be allowed to summon witnesses to testify before the court concerning his financial ability to employ counsel.

C. In determining whether a person is indigent and entitled to the appointment of counsel, the court shall consider whether he is a needy person and the extent of his ability to pay.

(1) The court shall consider such factors as income, property owned, outstanding obligations, and the number and ages of dependents.

(2) Release on bail shall not alone disqualify either an adult or child for appointment of counsel.

D. In each case, subject to the penalty of perjury, the person shall certify in writing such material factors relating to his ability to pay as the court prescribes.

Acts 1991, No. 235, §3, eff. Jan. 1, 1992; Acts 2010, No. 593, §1.



CHC 321 - Partial reimbursement by indigent adults

Art. 321. Partial reimbursement by indigent adults

A. To the extent that a person is financially able to provide for an attorney, other necessary services and facilities of representation, and court costs, the court shall order him to pay for these items. The court may order payment in installments or in any manner which it believes reasonable and compatible with the person's financial ability.

B. Any payments shall be transmitted to and become a part of the public defender fund of the district in which the proceeding is pending.

C. When a person, who was initially determined to be indigent and was appointed counsel, subsequently hires private counsel, the court shall conduct a contradictory hearing to determine:

(1) Whether he was in fact indigent when counsel was previously appointed.

(2) What charges were incurred in retaining counsel.

(3) What expenses have been incurred by the district public defender or other appointed counsel.

D. Upon determining the expenses incurred, the court may hold the person liable to the district public defender or other appointed counsel for reimbursement of all or part of those expenses. A judgment for the amount owed may be recorded in the mortgage records and may be enforced as provided by law.

E. If the court finds that the parents are financially able, it may order them to reimburse the appointed counsel or district public defender's office for some or all of the costs of representing the child that are incurred before retained counsel has enrolled as counsel of record.

Acts 1991, No. 235, §3, eff. Jan. 1, 1992; Acts 2007, No. 307, §9; Acts 2010, No. 593, §1.



CHC 322 - Purpose

CHAPTER 8. SPECIAL AUTHORITY OF COURTS;

PROTECTED PERSONS; VIDEOTAPING;

CLOSED CIRCUIT TELEVISION

Art. 322. Purpose

The purpose of this Chapter is to provide further protection for protected persons who are witnesses to or victims of a crime and to permit the trial concerning such crime to proceed with a minimum of additional intrusion into the lives of such protected persons. To effect this purpose, the need for a special exception to the hearsay rule allowing receipt of videotaped statements of the protected person's account and the need for closed-circuit television for transmitting certain protected person's testimony is recognized.

Acts 1991, No. 235, §3, eff. Jan. 1, 1992; Acts 2004, No. 241, §2.



CHC 323 - Definitions

Art. 323. Definitions

(1) "Department" means the Department of Children and Family Services.

(2) "Protected person" means any person who is a victim of a crime or a witness in a juvenile proceeding and who either:

(a) Is under the age of seventeen years.

(b) Has a developmental disability as defined in R.S. 28:451.2(12).

(3) "Videotape" means the visual recording on a magnetic tape, film, videotape, compact disc, digital versatile disc, digital video disc, or by other electronic means together with the associated oral record.

Acts 1991, No. 235, §3, eff. Jan. 1, 1992; Acts 2004, No. 241, §2; Acts 2007, No. 70, §2.



CHC 324 - Authorization

Art. 324. Authorization

A. A court exercising juvenile jurisdiction may require that a statement of a protected person be recorded on videotape in conformity with Article 326 by any of the following:

(1) Motion of the court or motion of the district attorney, a parish welfare unit or agency, the Department of Children and Family Services, or a child advocacy center operating in the judicial district.

(2) Adoption of a local court rule that authorizes the videotaping of any protected person without the necessity of the issuance of an order by the court in any individual case.

(3) Execution of a written protocol between the court and law enforcement agencies, a parish welfare unit or agency, the Department of Children and Family Services, or a child advocacy center operating in the judicial district that authorizes the videotaping of any protected person without the necessity of the issuance of an order by the court in any individual case.

B. The coroner may, in conjunction with the district attorney and appropriate hospital personnel and pursuant to their duties in R.S. 40:2109.1 and R.S. 40:2113.4, provide for the videotaping of the statements of children under the age of seventeen who present themselves or who are brought to a hospital for treatment as victims of rape or who have been otherwise physically or sexually abused.

C. Such a videotape shall be available for introduction into evidence in any juvenile proceeding under this Code in which it is relevant.

Acts 1991, No. 235, §3, eff. Jan. 1, 1992; Acts 2004, No. 241, §2; Acts 2007, No. 70, §2; Acts 2014, No. 647, §2.



CHC 325 - Exception to hearsay rule

Art. 325. Exception to hearsay rule

The videotape authorized by this Chapter is hereby admissible in evidence as an exception to the hearsay rule.

Acts 1991, No. 235, §3, eff. Jan. 1, 1992.



CHC 326 - Competent evidence; procedures for making videotape

Art. 326. Competent evidence; procedures for making videotape

A. A videotape of the statements of a protected person who is alleged to be the victim of or witness to a crime may be offered in evidence for or against such crime. To render such a videotape competent evidence, all of the following must be satisfactorily proved:

(1) Such electronic recording was voluntarily made by the protected person.

(2) No relative of the protected person was present in the room in which the recording was made.

(3) No attorney for either party was present when the statement was made.

(4) Such recording was not made of answers to questions calculated to lead the protected person to make any particular statement.

(5) Such recording is both visual and oral and is recorded on film or videotape or by other electronic means.

(6) Such recording is accurate, has not been altered, and reflects what the protected person said.

(7) The taking of the protected person's statement was supervised by a physician, a social worker, a law enforcement officer, a licensed psychologist, medical psychologist, licensed professional counselor, or an authorized representative of the department.

(8) Every voice on the recording is identified.

B. The department shall develop and promulgate regulations regarding training requirements and certification for department personnel who are authorized to supervise the taking of the protected person's statement.

Acts 1991, No. 235, §3, eff. Jan. 1, 1992; Acts 1999, No. 1309, §9, eff. Jan. 1, 2000; Acts 2001, No. 486, §5, eff. June 21, 2001; Acts 2004, No. 241, §2; Acts 2009, No. 251, §13.



CHC 327 - Admissibility

Art. 327. Admissibility

A. A prehearing videotape which meets all the requirements of Article 326 may be admissible into evidence if all of the following occur:

(1) The parties to the proceeding are afforded an opportunity to view the recording before it is offered into evidence.

(2) The person conducting or supervising the interview of the protected person in the recording is present at the proceeding and available to testify or be cross-examined by either party.

(3) The protected person is available to testify.

B. The admission into evidence of the videotape as authorized herein shall not preclude the state from calling the protected person as a witness or taking the protected person's testimony outside the courtroom as otherwise authorized by law.

C. Nothing in this Chapter shall be construed to prohibit the right of confrontation of a defendant in a criminal proceeding before the court.

Acts 1991, No. 235, §3, eff. Jan. 1, 1992; Acts 2004, No. 241, §2; Acts 2008, No. 335, §1.



CHC 328 - Confidentiality

Art. 328. Confidentiality

Videotapes which are a part of the court record shall be preserved under a protective order of the court in order to protect the privacy of the protected person. The court shall order the destruction of the videotapes after five years have elapsed from the date of entry of judgment. However, if an appeal is filed, the videotapes shall not be destroyed until a final judgment on appeal has been rendered.

Acts 1991, No. 235, §3, eff. Jan. 1, 1992; Acts 2004, No. 241, §2.



CHC 329 - Closed circuit television; testimony taken outside courtroom

Art. 329. Closed circuit television; testimony taken outside courtroom

A. On its own motion or on the motion of the attorney for any party, a court may order that the testimony of a protected person who may have been physically or sexually abused be taken in a room other than the courtroom and be simultaneously televised by closed circuit television to the court when the court makes a specific finding of necessity based upon both of the following:

(1) Expert testimony that the protected person would be likely to suffer serious emotional distress if forced to give testimony in open court.

(2) Expert testimony that without such special shielding procedures, the protected person cannot reasonably communicate his testimony to the court.

B. The court shall ensure that the protected person cannot see or hear the accused unless such viewing or hearing is requested for purposes of identification. However, the court shall ensure that the accused is afforded the ability to consult with his attorney during the testimony of the protected person.

C. The only persons who may be present in the room with the protected person are the person or persons operating the audio-video equipment, the presiding judge, the attorneys for the state and the accused, and any person, other than a relative of the protected person, whose presence is determined by the court to be necessary to the welfare and well-being of the protected person during his testimony. The persons operating the equipment shall be confined to an adjacent room or behind a screen or mirror that permits them to see and hear the protected person during his testimony but does not permit the protected person to see or hear them.

D. Only the attorneys, or the presiding judge as authorized by law, may question the protected person.

Acts 1991, No. 235, §3, eff. Jan. 1, 1992; Acts 2004, No. 241, §2.



CHC 330 - Judgments appealable

CHAPTER 9. APPEALS AND SUPERVISORY JURISDICTION

Art. 330. Judgments appealable

A. An appeal may be taken from any final judgment of a court and shall be to the appropriate court of appeal.

B. In delinquency proceedings pursuant to Title VIII, child in need of care proceedings pursuant to Title VI, and families in need of services proceedings pursuant to Title VII, an appeal may be taken only after a judgment of disposition. The appeal shall include all errors assigned concerning the adjudication and disposition.

Acts 1991, No. 235, §3, eff. Jan. 1, 1992.



CHC 331 - Right of appeal

Art. 331. Right of appeal

A. Except when the court is exercising its jurisdiction pursuant to Article 960, a party to the proceedings or any other party in interest shall have the right to appeal.

B. The state may not appeal from a judgment refusing to adjudicate a child to be delinquent or from a judgment of acquittal.

Acts 1991, No. 235, §3, eff. Jan. 1, 1992.



CHC 332 - Notice of judgment; new trials; time for appeal

Art. 332. Notice of judgment; new trials; time for appeal

A. Except as otherwise provided within a particular Title of this Code, appeals shall be taken within fifteen days from the mailing of notice of the judgment. However, if a timely application for a new trial is made pursuant to Paragraph C, the delay for appeal commences to run from the date of the mailing of notice of denial of the new trial motion.

B. Notice of judgment, including notice of orders or judgments taken under advisement, shall be as provided in Code of Civil Procedure Article 1913.

C. After judgment is signed, a party may make a written request for a motion for new trial on any ground provided by law. The delay for applying for a new trial is three days, exclusive of holidays, and shall commence to run from the mailing of notice of judgment. A motion for new trial shall be decided expeditiously and within seven days from the date of submission for decision.

Acts 1991, No. 235, §3, eff. Jan. 1, 1992; Acts 1995, No. 1095, §1; Acts 2003, No. 545, §2.



CHC 333 - Perfecting the appeal

Art. 333. Perfecting the appeal

A. An appeal is taken by obtaining an order therefor from the court which rendered the judgment.

B. An order of appeal may be granted on oral motion in open court, on written motion, or on petition. The order shall show the return day of the appeal in the appellate court.

C. When the order is granted, the clerk of court shall mail a notice of appeal to counsel of record for all parties represented by counsel, and to parties not represented by counsel. Upon request, notice shall be mailed to counsel for the party seeking the appeal.

Acts 1991, No. 235, §3, eff. Jan. 1, 1992.



CHC 334 - Return day

Art. 334. Return day

A. Except as otherwise provided in this Code, the return day of the appeal shall be thirty days from the date the appeal is granted, if no costs are required, or from the date estimated costs are paid, unless the trial court fixes a lesser period.

B. The trial court may grant only one extension of the return day, and such extension shall not exceed thirty days. Subsequent extensions of the return day may be granted by the appellate court for sufficient cause.

Acts 1991, No. 235, §3, eff. Jan. 1, 1992.



CHC 335 - Preparation of record; costs

Art. 335. Preparation of record; costs

A. The clerk of the trial court shall cause the record on appeal to be prepared and lodged with the appellate court on or before the return day or extension thereof.

B. All records and supplemental records prepared for filing in any appellate court shall be certified and dated by the clerk upon completion. The certification shall include the date any transcript was received for inclusion in the record.

C. All transcripts or parts thereof completed for inclusion in the record shall be dated and certified by the court reporter who prepares them. The date of certification by the court reporter shall be the date on which the transcript was concluded and furnished to the clerk for inclusion in the record.

D. If a child desires a transcript for appeal, he or his parents shall pay the cost of transcription of the record unless the court determines that the child and his parents lack means to pay such cost.

E. Failure of the clerk to prepare and lodge the record on appeal either timely or correctly shall not prejudice the appeal.

Acts 1991, No. 235, §3, eff. Jan. 1, 1992.



CHC 336 - Effect of appeal

Art. 336. Effect of appeal

A. Except as provided by Paragraphs B and C of this Article, the effect of a judgment shall not be suspended by an appeal, unless the trial court or a court of appeal directs otherwise.

B. A parent shall have the right to appeal suspensively from any ruling terminating his parental rights, including a judgment of adoption, notwithstanding the power of the court to order the commencement or continuation of temporary custody of the child with persons other than the parents.

C. A suspensive appeal shall not suspend the execution of the judgment insofar as the judgment relates to custody or child support.

Acts 1991, No. 235, §3, eff. Jan. 1, 1992.



CHC 337 - Preference

Art. 337. Preference

Appeals authorized by Titles VI, VII, VIII, X, XI, and XII and Chapter 7 of Title XV shall be accorded preference in the court of appeal and shall be determined at the earliest practicable time.

Acts 1991, No. 235, §3, eff. Jan. 1, 1992.



CHC 338 - Supervisory jurisdiction

Art. 338. Supervisory jurisdiction

Applications for supervisory writs may be made to the appropriate court of appeal in accordance with applicable rules of court.

Acts 1991, No. 235, §3, eff. Jan. 1, 1992.



CHC 401 - Adoption of local rules of court

TITLE IV

JUVENILE COURT ADMINISTRATION

CHAPTER 1. LOCAL RULES OF COURT

Art. 401. Adoption of local rules of court

A. Unless procedures are otherwise provided through rules promulgated by the Louisiana Supreme Court, a court may adopt administrative rules governing internal operating procedures not in conflict with provisions of this Code, or of other laws. When a court has more than one judge, its rules shall be adopted or amended by a majority of the judges thereof sitting en banc.

B. The rules shall be made available to the public by filing a copy with the Judicial Council of the Louisiana Supreme Court and by filing a copy with the clerk of court, and a copy shall be furnished on request to any attorney licensed to practice law in this state.

Acts 1991, No. 235, §4, eff. Jan. 1, 1992; Acts 2014, No. 354, §1.



CHC 402 - Court of record

CHAPTER 2. SCHEDULING AND CONDUCT OF CASES

Art. 402. Court of record

A court exercising juvenile jurisdiction is a court of record.

Acts 1991, No. 235, §4, eff. Jan. 1, 1992.



CHC 403 - Sessions of court

Art. 403. Sessions of court

A. When a court is exercising its juvenile jurisdiction it may sit in chambers and hold its sessions irrespective of regular terms of court.

B. Juvenile courts shall be in continuous session, provided that the judges of said courts shall be entitled to a vacation as provided by existing laws.

Acts 1991, No. 235, §4, eff. Jan. 1, 1992.



CHC 404 - Docketing of juvenile cases

Art. 404. Docketing of juvenile cases

Juvenile cases shall be docketed and handled separately from regular criminal and civil cases, and juvenile case records shall be confidential and kept separately.

Acts 1991, No. 235, §4, eff. Jan. 1, 1992.



CHC 405 - Court or witness fees; travel expenses

Art. 405. Court or witness fees; travel expenses

A. Except as otherwise provided by law, no court or witness fees shall be allowed against any party to a petition, and no salaried officer of the state or of any parish or municipality therein shall be entitled to receive any fee for the service or for attendance in court in any such proceedings. All other persons acting under orders of the court may be paid in the same manner as in the district court for services or service of process and attendance or serving as witnesses, the fees provided by law for like services in cases before the district court.

B. The court may authorize the payment of necessary travel expenses to witnesses attending in response to summons and the payment of curator fees to be fixed by the court. Such expenses, when authorized by the court, shall be paid from the general fund of the parish or other funds available to the court.

C. The court may charge a reasonable court cost or charge fees for adoption cases which are payable in the same manner as fees in ordinary civil proceedings. If a case is referred for mediation, the costs of mediation may be taxed as court costs, which shall not exceed fifty dollars.

D. In municipalities with a population in excess of four hundred thousand inhabitants, in all proceedings under Chapter 1 of Title XIII1,3 after a conviction or plea of guilty, the court in its discretion, instead of imposing the punishment or fine, or both, provided therein, having issued an order directing the defendant to pay a certain sum weekly or at such periods as the court may direct, may assess costs against the defendant not to exceed five percent of all sums paid weekly or periodically through the registry of the court.

E. In parishes having a population between two hundred twenty-five thousand and four hundred fifty thousand, in all proceedings under Chapter 1 of Title XIII1,3 where the defendant has violated the terms of such order as provided therein and the defendant is adjudged guilty of contempt by failing to comply with the judgment or order of the court by paying the support assessed, the court may assess costs against the defendant in an amount not to exceed five percent of the fine imposed by the court for the contempt of its order or judgment; however, in no case shall the fine and costs together exceed the sum of five hundred dollars.

F. All such costs so assessed and collected shall remain with the court and shall be deposited in the judicial expense fund of such court.

G. In all cases in which support rights have been assigned to the Department of Children and Family Services as a condition of eligibility for Family Independence Temporary Assistance Program (FITAP) and in all civil, criminal, or juvenile support proceedings initiated by the department on its own behalf or on behalf of a non-AFDC applicant, the provisions of Chapter 2 of Title XIII2,3 shall apply as to imposition of a collection fee against the person owing the support obligation.

Acts 1991, No. 235, §4, eff. Jan. 1, 1992; Acts 1999, No. 894, §1.

1AS APPEARS IN ENROLLED BILL. TITLE XIII OF THE CHILDREN'S CODE WAS NOT ENACTED INTO LAW. SEE NOW, GENERALLY, R.S. 14:74 ET SEQ.

2AS APPEARS IN ENROLLED BILL. TITLE XIII OF THE CHILDREN'S CODE WAS NOT ENACTED INTO LAW. SEE NOW, GENERALLY, R.S. 14:236.1 ET SEQ.

3ALTHOUGH SUBSEQUENTLY ENACTED BY ACTS 1993, NO. 442, TITLE XIII GOVERNS PROCEEDINGS UNRELATED TO THIS ARTICLE.



CHC 406 - Waiver of court costs and fees

Art. 406. Waiver of court costs and fees

A. In its discretion, the court may waive costs and fees to the extent that a party is unable to pay such costs and fees due to poverty or lack of means.

B. In determining whether or to what extent a party is unable to pay, the court shall consider the party's income, property owned, outstanding obligations, and the number and ages of dependents.

C. The court may order payments in installments over time, or in any manner which it believes reasonable and compatible with the financial ability of the party.

Acts 1991, No. 235, §4, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992.



CHC 407 - Confidentiality of hearings

Art. 407. Confidentiality of hearings

A. With the exceptions of delinquency proceedings pursuant to Article 879, child support proceedings, traffic violations pursuant to Chapter 2 of Title IX in East Baton Rouge Parish, and misdemeanor trials of adults pursuant to Chapter 4 of Title XV, proceedings before the juvenile court shall not be public.

B. The child, his parents, counsel, the district attorney, authorized officers of the court, and witnesses called by the parties may be present at an adjudication hearing. The court may admit any other person who has a proper interest in the proceedings or the work of the court.

Acts 1991, No. 235, §4, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1993, No. 769, §1; Acts 1994, 3rd Ex. Sess., No. 120, §1, eff. July 7, 1994; Acts 1995, No. 1261, §1; Acts 2011, 1st Ex. Sess., No. 28, §1; Acts 2011, No. 251, §2.



CHC 408 - Duty of court to control proceedings

Art. 408. Duty of court to control proceedings

The court shall require that the proceedings be conducted with dignity and in an orderly and expeditious manner, and shall control the proceedings so that justice is done. The court may exclude any person whose conduct is disruptive if the person fails promptly to heed the court's admonition to refrain from such conduct.

Acts 1991, No. 235, §4, eff. Jan. 1, 1992.



CHC 409 - Sequestration of witnesses

Art. 409. Sequestration of witnesses

On its own motion the court may, and on request of a party the court shall, order that the witnesses, other than parties, be excluded from the courtroom or from a place where they can see or hear the proceedings and refrain from discussing the facts of the case with anyone other than counsel in the case. In the interests of justice, the court may exempt any witness from its order.

Acts 1991, No. 235, §4, eff. Jan. 1, 1992.



CHC 410 - Recording of proceedings

Art. 410. Recording of proceedings

Juvenile proceedings, except in cases of traffic violations pursuant to Title IX, shall be recorded.

Acts 1991, No. 235, §4, eff. Jan. 1, 1992.



CHC 411 - Records; forms

CHAPTER 3. RECORDS

Art. 411. Records; forms

A. The court shall make, or have made, and keep records of all cases brought before it.

B. The court shall devise and cause to be printed such forms for social and legal records or such other papers as may be required.

Acts 1991, No. 235, §4, eff. Jan. 1, 1992.



CHC 412 - Confidentiality of records; disclosure exceptions; sanctions

Art. 412. Confidentiality of records; disclosure exceptions; sanctions

A. Records and reports concerning all matters or proceedings before the juvenile court, except traffic violations, are confidential and shall not be disclosed except as expressly authorized by this Code. Any person authorized to review or receive confidential information shall preserve its confidentiality in the absence of express authorization for sharing with others.

B. Nonidentifying information of a general nature, including statistics, is not confidential and may be released without a court order. By court order, an individual may be authorized to review confidential records and reports, including case file samples, for the purpose of collecting nonidentifying general information, including statistics. The court order shall specify the type of information authorized for review and bind the reviewer to preserving the confidentiality of any identifying information reviewed.

C. Records and reports in individual cases may be released to parties, their counsel or other legal representatives, and court-appointed special advocates (CASAs) in accordance with discovery and disclosure provisions of this Code. Notwithstanding any other provision of law to the contrary, access to review all records and reports concerning a child in the custody of the office of juvenile justice, including but not limited to records relating to condition, housing, supervision, treatment, rehabilitation program, education, health, discipline, transition planning, risk assessments, and status reports shall be promptly provided to counsel enrolled for the child or engaged by the child, or to the child's legal guardian, upon written request to the office of juvenile justice. If the child is indigent, copies of all records and reports relevant to post-dispositional defense and reentry advocacy shall be furnished at no cost to the child, the child's family, legal guardian, or counsel. Representation by a public defender shall create an irrebuttable presumption of indigence for the purposes of this Paragraph.

D. When such information is relevant and necessary to the performance of their respective duties and enhances services to the child or his family, the court may authorize the release of records, reports, or certain information contained therein to appropriate individuals representing:

(1) Other courts and court-affiliated programs.

(2) The Department of Children and Family Services.

(3) The office of juvenile justice of the Department of Public Safety and Corrections.

(4) The Louisiana Department of Health.

(5) The Department of Education or the local school in which the child is a student.

(6) The local district attorney's office.

(7) A multidisciplinary investigative child abuse team.

(8) A child advocacy center.

(9) A truancy and assessment center.

(10) Other child serving agencies or programs.

(11) The attorney general's office.

(12) A district public defender or the district public defender's representative, or the representative of a public defender program established pursuant to the Louisiana Public Defender Act of 2007.

E. For good cause when the information is material and necessary to a specific investigation or proceeding, the court may order the release of individual records and reports, or certain information contained therein, to a petitioner, limited to the specific purpose for which the court authorizes release.

F. The court may release records and reports concerning any proceeding, except adoption, to an adult who, as a child, was the subject of the proceeding. For good cause, the court may also order release of records and reports to the counsel or other appropriate legal representative of a child, still a minor, who was the subject of any proceedings, except adoption.

G. In accordance with Articles 811.1 and 811.3, the district attorney or court may release to the victim of a delinquent act constituting a crime of violence as defined in R.S. 14:2(B), or to the victim's legal representative or designated family member:

(1) The results of adjudication and disposition hearings.

(2) Notice of the taking into custody, release pursuant to Chapter 6 of Title VIII of this Code, release due to a rejection of charges by the district attorney, escape, or re-apprehension of the child accused of the crime of violence against the victim.

(3) Advance notice of court proceedings relating to the delinquent act.

(4) Certain information contained in the predisposition report to the court pursuant to Article 890, limited to those items described in Subparagraphs (A)(1) and (2) and Paragraph (D) of that Article.

H. The district attorney, law enforcement agency, or court may release to the public the following identifying information concerning an alleged or adjudicated delinquent child, provided the child was at least fourteen years old at the commission of the delinquent act:

(1) The name, age, and delinquent act for which the child is being charged whenever, in accordance with Article 813 or 820, the court has found probable cause that the child committed a crime of violence as defined by R.S. 14:2(B) or a second or subsequent felony-grade offense.

(2) The name, age, delinquent act, and disposition of a child who has been adjudicated delinquent for a crime of violence as defined by R.S. 14:2(B), for a second or subsequent felony-grade offense, or for the distribution or possession with the intent to distribute a controlled dangerous substance as defined in R.S. 40:961 et seq.

I. In order to assist in finding and taking into custody a child wanted for a felony-grade delinquent act involving an offense against the person or involving a dangerous weapon, law enforcement agencies may release to the public identifying information regarding the child if a court has issued an order for taking the child into custody pursuant to Article 813, or if probable cause that the child committed the alleged delinquent act has already been established pursuant to Article 820. Identifying information may include the child's name, age, alleged delinquent act, physical description, photograph, address, and, when appropriate, social security number and driver's license number.

J. Any violation of the confidentiality provisions of this Article shall be punishable as a constructive contempt of court pursuant to Article 1509(E).

K. Whenever a child escapes from a juvenile detention center, law enforcement agencies are hereby authorized to release to the public the child's name, age, physical description, and photograph.

Acts 1991, No. 235, §4, eff. Jan. 1, 1992; Acts 1993, No. 596, §1; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 1993, No. 840, §1; Acts 1994, 3rd Ex. Sess., No. 23, §2; Acts 1994, 3rd Ex. Sess., No. 76, §1; Acts 1994, 3rd Ex. Sess., No. 120, §1, eff. July 7, 1994; Acts 1994, 3rd Ex. Sess., No. 140, §1; Acts 1995, No. 1313, §1, eff. June 29, 1995; Acts 1999, No. 515, §1; Acts 1999, No. 976, §1; Acts 2001, No. 461, §1; Acts 2003, No. 567, §1; Acts 2008, No. 715, §1; Acts 2012, No. 792, §1; Acts 2016, No. 617, §1.



CHC 412.1 - Data collection and remittance

Art. 412.1. Data collection and remittance

A. Each special juvenile court created by law with exclusive original juvenile jurisdiction may biennially report, by respective section or division, to the Louisiana Supreme Court and its local district attorney and sheriff the aggregate number of preadjudication and postadjudication court interventions resulting from taking a child into custody for the alleged commission of a delinquent act for each child who is:

(1) Released to the custody of his parents or other suitable persons.

(2) Placed on probation.

(3) Committed to the custody of the Department of Public Safety and Corrections.

(4) Referred for appropriate placement at detention, shelter, or other treatment facilities.

(5) Referred to an alternative formal processing program.

B. In addition, such courts may also report by respective section or division to the Louisiana Supreme Court and the local district attorney and sheriff the aggregate number of times each statute was allegedly violated by a child, the number of cases in which adjudicated juveniles violated probation, and the number of times a specific term of probation was violated, including but not limited to curfews, ankle bracelets, and house arrests.

C. The Louisiana Supreme Court may develop a form to be used by the courts for such reporting and provide by policy for the uniform definitions of terms so as to allow statistical analysis of the data and information submitted.

D. The local district attorney or sheriff, at his expense, may publish the data received in the official journal of the locality.

Acts 2012, No. 859, §1.



CHC 413 - Records; intercourt transfer

Art. 413. Records; intercourt transfer

A. When any court of this state makes a written request, including telegraphic, teletyped or facsimile transmission requests, hereinafter "requesting court", of any other court, hereinafter "responding court", for the arrest, disposition, and other records relating to a juvenile currently within the jurisdiction of the requesting court, the responding court shall promptly comply with such requests by depositing the requested information in the mail, addressed to the requesting court, within ten days exclusive of legal holidays.

B. Failure to comply with the provisions of this Article shall subject the violating court to disciplinary action by the Supreme Court of Louisiana upon receipt by the judicial administrator of the supreme court of a written complaint, subsequently substantiated, by the requesting court.

Acts 1991, No. 235, §4, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992.



CHC 414 - Disclosure of records for sentencing; habitual offender proceedings

Art. 414. Disclosure of records for sentencing; habitual offender proceedings

A. Notwithstanding any provision of law to the contrary, upon written request, reports and records concerning juvenile court proceedings shall be released to the sentencing judge when necessary for sentencing and released to the district attorney for purposes of charging a person as a habitual offender pursuant to R.S. 15:529.1.

B. The request shall be complied with promptly; however, not more than ten days, exclusive of legal holidays, shall lapse after receipt of the request before the requested information is deposited in the mail, addressed to the requesting court. The court may postpone imposition of sentence until the report is received.

C. Except as provided for in Articles 412(G) and 891(D), the sentencing court shall not copy, duplicate, or otherwise reproduce such juvenile records, and the records shall be deposited in the mail, addressed to the issuing court, within three days after sentencing.

Acts 1991, No. 235, §4, eff. Jan. 1, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 1993, No. 840, §1; Acts 1994, 3rd Ex. Sess., No. 23, §2.



CHC 415 - Destruction of inactive and closed files

Art. 415. Destruction of inactive and closed files

A. On its own motion, after a contradictory hearing with the district attorney, the court may order the destruction of:

(1) Any reports or records of criminal neglect of family proceedings brought pursuant to Chapter 2 of Title XIII of this Code, which have been inactive or closed for five years.

(2) Any other reports or records concerning matters or proceedings under its juvenile jurisdiction which have been inactive or closed for ten years.

(3) Domestic relations and adoption reports and records provided that the clerk of court has reproduced such records by any method of photorecording, photocopying, microfilming, or other photographic method of reproduction and such reproduction shall be retained permanently by the clerk of court. The film stock used in making photographic or microphotographic copies and the processing of the copies shall comply with the standards of the American National Standard Institute for permanent record photographic microcopying film, and any electronic media used shall comply with the standards of the International Standards Organization for electronic storage of records.

B. Any microfilmed or electronically digitized report or record, when certified by the clerk of court and satisfactorily identified, shall be deemed to be an original itself, and shall be admissible in evidence in all courts or administrative proceedings in any agency, whether the preexisting hard copy of the report or record is in existence or not, and an enlargement or facsimile of such a report or record is likewise admissible in evidence, if the microfilm or electronically digitized report or record is in existence and available for inspection under direction of the court or the administrative agency.

Acts 1991, No. 235, §4, eff. Jan. 1, 1992; Acts 2008, No. 482, §1.



CHC 416 - Service of motion to destroy reports and records

Art. 416. Service of motion to destroy reports and records

A. A motion to destroy reports and records shall be served upon all of the following:

(1) The district attorney.

(2) The clerk of the court whose records are sought to be destroyed.

(3) The head of any agency whose reports and records are sought to be destroyed.

B. Service shall be in the manner provided for service of a petition.

Acts 1991, No. 235, §4, eff. Jan. 1, 1992.



CHC 417 - Judgment ordering destruction of reports and records

Art. 417. Judgment ordering destruction of reports and records

A. A judgment ordering destruction of reports and records shall be in writing and shall be served upon all of the following:

(1) The district attorney.

(2) The clerk of the court whose reports and records are to be destroyed.

(3) The head of the agency whose reports and records are to be destroyed.

B. Service shall be in the manner provided for service of a petition.

C. The judgment shall specify the manner and time within which the destruction is to be effected and shall also specify the limitations of Paragraph E of this Article.

D. The judgment may require the custodian of records to submit an affidavit to the court attesting that the reports and records have been destroyed.

E. Although the custodian of the records or report may keep a copy of the judgment ordering destruction, he shall not disclose the fact that such judgment is maintained or that the destroyed reports or records previously existed to anyone except upon written order of the court.

Acts 1991, No. 235, §4, eff. Jan. 1, 1992.



CHC 418 - Juvenile court; juvenile judge

CHAPTER 4. COURT PERSONNEL

Art. 418. Juvenile court; juvenile judge

When another statute uses the term "juvenile court" or "juvenile judge" for purposes of proceedings under this Code, those terms shall be construed to mean "court" or "judge" as defined in Article 116.

Acts 1991, No. 235, §4, eff. Jan. 1, 1992.



CHC 419 - Court personnel

Art. 419. Court personnel

A. The judge of the court may employ such stenographic, secretarial, and other personnel deemed necessary to make the functions of the court effective and provide adequate service.

B. The employment of such persons shall be at the expense of the court and, unless otherwise provided by law, shall be paid by the respective parishes.

Acts 1991, No. 235, §4, eff. Jan. 1, 1992.



CHC 420 - Law clerks

Art. 420. Law clerks

Each judge of the juvenile court is hereby authorized to employ a law clerk, provided funds are available, to perform such research duties as the judge who employs the law clerk may assign. The salary of each such law clerk shall be fixed and paid on the warrant of the employing judge.

Acts 1991, No. 235, §4, eff. Jan. 1, 1992.



CHC 421 - Probation officers

Art. 421. Probation officers

A. The judge of the court shall have the authority to commission probation officers, one of whom may be designated as chief probation officer or director of probation.

B. Probation officers shall have the power and authority to make arrests, serve notices, orders, subpoenas, and writs, and to execute all orders and perform any other duties incident to their office. Nothing herein contained shall be construed to relieve the sheriff from the duties as set forth in R.S. 13:5539.

C. Employment of such personnel by any court for its exclusive service shall in no wise be affected by or limit the court in availing itself of the services of such officers or other employees as may be provided by the state.

Acts 1991, No. 235, §4, eff. Jan. 1, 1992.



CHC 422 - Juvenile traffic referee

Art. 422. Juvenile traffic referee

A. The judge, or a majority of the judges of a court, may appoint persons to serve as juvenile traffic referees to adjudicate and dispose of traffic violations, when authorized by local rule of court under Article 401. The adjudication and disposition shall be held in the parish where the juvenile is domiciled with his parent or tutor or the parish in which the child is residing. If the violation occurred in a different parish, the court in that parish shall transfer the case to the juvenile court in the parish where the child is domiciled or resides for adjudication and disposition.

B. Any person appointed to serve as a juvenile traffic referee shall have been admitted to the practice of law in this state for at least five years prior to his appointment and shall be domiciled in the district or parish in which the court is located.

C. Any person who is serving and, since September 6, 1985, has served as a juvenile traffic referee without having had the qualifications set forth in this Article may continue to serve in that capacity and all acts performed by such a person in that capacity from and after September 6, 1985, are hereby ratified, confirmed, and validated.

Acts 1991, No. 235, §4, eff. Jan. 1, 1992; Acts 1993, No. 684, §1.



CHC 423 - Hearing officers

Art. 423. Hearing officers

A.(1) The judge or judges of the court may appoint one or more hearing officers to hear child support and support-related matters and to conduct preadjudication hearings and resolve matters preliminary to adjudication in any proceeding authorized by this Code. The judge or judges of the court may request that the clerk of court supply additional personnel, subject to approval of the local governing authority, to support the functions of the additional hearing officers, the cost of which shall be paid by the court.

(2) Notwithstanding any other provisions to the contrary, the judge or judges of the court may authorize one or more hearing officers to accept any agreement reached in a mediation ordered by the court, pursuant to Chapter 6 of Title IV of this Code, regardless of the stage of the case which said agreement would adjudicate. In accepting the mediated agreement from the parties, the hearing officer shall be authorized to perform any duties described in Paragraph C of this Article, including but not limited to making such findings as may be required by law.

(3) No state funds shall be expended to cover the cost of hearing officers or additional personnel provided by the clerk of court.

B. The hearing officer shall be a full-time or part-time employee of the court and shall be an attorney who has practiced for five or more years before the juvenile court and is a member in good standing of the Louisiana State Bar Association. If a part-time employee, the limitations upon the hearing officer's practice of law shall be resolved by local rules.

C. The hearing officer shall perform such duties as are assigned in accordance with local rules not inconsistent with this Article or with the constitution and laws of the state, including:

(1) Administering oaths.

(2) Compelling the attendance of witnesses and issuing subpoenas.

(3) Taking testimony.

(4) Making a record of the hearings.

(5) Summarizing testimony, making findings of fact, and submitting a written recommendation to the court concerning the disposition of the assigned matter.

(6) Hearing and making recommendations on all restraining orders and protective orders filed in accordance with Articles 1569 and 1570.

D. In the performance of any judicial assignment, the hearing officer shall be bound by the provisions of this Code governing the authority and responsibility of a juvenile court judge.

E. The hearing officer shall file his report and recommendations with the court, and a copy shall be promptly provided to all parties or their counsel of record either at the hearing or by mail.

F. Within ten days after transmittal of the hearing officer's report and recommendation, any aggrieved party may serve and file objections in writing to findings or recommendations. The court will then hear the case de novo and enter judgment. For hearings utilizing the expedited process for establishment of paternity and establishment or enforcement of support, the delay for serving and filing objections shall be established pursuant to local rule as provided in R.S. 46:236.5.

G. If no objection has been timely filed and if the court approves the hearing officer's findings and recommendations, the court shall enter the proposed order as the judgment of the court which thereafter may be appealed in the same manner as any other appeal from any other judgment of the court.

Acts 1991, No. 235, §4, eff. Jan. 1, 1992; Acts 1999, No. 861, §1; Acts 2001, No. 426, §1, eff. June 15, 2001; Acts 2003, No. 664, §1; Acts 2003, No. 891, §1; Acts 2005, No. 160, §1.



CHC 424 - Court-appointed special advocates (CASA); purpose

Art. 424. Court-appointed special advocates (CASA); purpose

The purpose of CASA is to advocate for timely placement of children in permanent, safe, and stable homes.

Acts 1991, No. 235, §4, eff. Jan. 1, 1992; Acts 1997, No. 904, §1, eff. July 10, 1997; Acts 1999, No. 275, §1, eff. July 1, 1999.



CHC 424.1 - CASA; appointment

Art. 424.1. CASA; appointment

A. The court is authorized in child in need of care proceedings, or in any certification for adoption proceedings, and adoption proceedings arising from a child in need of care proceeding, or a safe haven relinquishment, to appoint a CASA program as defined in Article 116 to assist the court in fulfilling its duties and responsibilities to children brought into court.

B. Except as otherwise ordered by the court, the appointment of a CASA program for a child shall include subsequent proceedings through permanent placement of the child as defined by Article 603, including families in need of services or delinquency proceedings.

C. Upon appointment, the CASA program shall designate the individual CASA volunteer for assignment to the child. The CASA volunteer shall have as his special duty and responsibility the advocacy of the best interests of the child involved in the juvenile proceeding in which he is assigned.

D. CASA volunteers serve without compensation and at the pleasure of the court exercising juvenile jurisdiction. The judge of the court will first satisfy himself of the volunteer's qualifications, training, and ability to serve as a CASA volunteer, including his ability to represent and advocate the best interest of children assigned to him. No volunteer shall be assigned until a comprehensive criminal background check has been conducted.

E. All CASA volunteers shall:

(1) Be sworn by a judge of the court.

(2) Swear or affirm to abide by all laws, regulations, and orders of court.

(3) Swear or affirm to advocate what he perceives to be in the best interest of the child for whom he is assigned in all matters pending before the court.

Acts 1999, No. 275, §1, eff. July 1, 1999; Acts 2003, No. 609, §1; Acts 2008, No. 394.



CHC 424.2 - CASA; order of assignment

Art. 424.2. CASA; order of assignment

To accomplish the assignment of a CASA volunteer, the court shall issue an order of assignment which shall grant the CASA volunteer the authority to review all relevant documents pursuant to Article 424.6 and to interview all parties and witnesses involved in the proceeding in which he is appointed.

Acts 1999, No. 275, §1, eff. July 1, 1999.



CHC 424.3 - CASA; duties

Art. 424.3. CASA; duties

Under the supervision of the CASA program, it shall be the duty of a CASA volunteer to:

(1) Provide independent, factual information to the court regarding the children and cases to which they are assigned.

(2) Advocate on behalf of the children involved in the cases in which they are assigned what they perceive to be in the best interest of the children.

(3) Monitor proceedings in cases in which they have been assigned and advise and assist the court in its determination of the best interest of the children involved.

Acts 1999, No. 275, §1, eff. July 1, 1999.



CHC 424.4 - CASA; notice

Art. 424.4. CASA; notice

A. The CASA volunteer shall be notified by the court of all court proceedings and hearings of any kind pertaining to a child for whom he is assigned.

B. The CASA volunteer shall be notified by the department of all administrative review hearings concerning the case to which he has been assigned.

Acts 1999, No. 275, §1, eff. July 1, 1999.



CHC 424.5 - CASA; appearance; witness

Art. 424.5. CASA; appearance; witness

A. The CASA volunteer shall be entitled to attend all court proceedings and hearings of any kind pertaining to a child for whom he is assigned.

B. The CASA volunteer may be called as a witness in the proceedings by any party or by the court and may request of the court the opportunity to appear as a witness.

Acts 1999, No. 275, §1, eff. July 1, 1999.



CHC 424.6 - CASA; access to records; confidentiality

Art. 424.6. CASA; access to records; confidentiality

A. The CASA volunteer shall be given access to all portions of the court record relating to proceedings pertaining to a child for whom he is assigned and to the child's family.

B. Upon application to the court and notice to all parties, the court shall grant the CASA volunteer access to other information, including the department records as provided in R.S. 46:56, relating to the child and his family and to other matters involved in the proceeding in which he is appointed.

C. All records and information requested or reviewed by the CASA volunteer in the course of his assignment shall be deemed confidential and shall not be disclosed by him except pursuant to court order. Such material will only be disclosed as directed by court order and will be subject to whatever protective order the court deems appropriate.

Acts 1999, No. 275, §1, eff. July 1, 1999.



CHC 424.7 - CASA; reports

Art. 424.7. CASA; reports

A. The CASA program shall submit reports to the court. Except as provided in Paragraph B, it shall distribute a copy of such reports, prior to or at the same time it is submitted to the court, to all counsel of record, any unrepresented party, and the department.

B. CASA reports may be subject to a protective order upon the request of the CASA volunteer, a party or party's attorney, or by the action of the judge.

Acts 1999, No. 275, §1, eff. July 1, 1999; Acts 2001, No. 567, §1.



CHC 424.8 - CASA; request for hearing

Art. 424.8. CASA; request for hearing

The CASA volunteer may request a hearing before the court for any of the following reasons:

(1) The case plan on behalf of the child is not being implemented or adhered to by any party.

(2) The plan is not meeting the child's needs.

(3) Other reasons in the best interests of the child.

Acts 1999, No. 275, §1, eff. July 1, 1999.



CHC 424.9 - CASA; record confidentiality

Art. 424.9. CASA; record confidentiality

All records maintained by the CASA volunteer and the CASA program shall be confidential and shall not be disclosed except as provided by Article 412.

Acts 1999, No. 275, §1, eff. July 1, 1999.



CHC 424.10 - CASA; immunity

Art. 424.10. CASA; immunity

No cause of action shall exist against any CASA volunteer, director, employee, staff, or volunteer who in good faith makes a report, cooperates in an investigation by an agency, or participates in judicial proceedings. Each such person shall have immunity from civil or criminal liability that might otherwise be incurred or imposed. This immunity from liability shall not extend to:

(1) An alleged principal, conspirator, or accessory to an offense involving the abuse or neglect or sexual exploitation of a child.

(2) A person who makes a report known to be false or with reckless disregard for the truth of the report.

(3) The unauthorized divulging of confidential information occasioned by the CASA volunteer's gross fault or gross neglect.

Acts 1999, No. 275, §1, eff. July 1, 1999.



CHC 425 - Rules for conduct of officers, employees

Art. 425. Rules for conduct of officers, employees

Each court shall have power to frame and publish rules of procedure for the conduct of its officers and employees.

Acts 1991, No. 235, §4, eff. Jan. 1, 1992.



CHC 426 - Compensation to courts

Art. 426. Compensation to courts

Provisions for extra compensation and for extra expense allowances for courts serving as juvenile courts shall apply to courts exercising juvenile jurisdiction under this Code.

Acts 1991, No. 235, §4, eff. Jan. 1, 1992.



CHC 427 - Clerks; duties; authority

CHAPTER 5. DUTIES OF COURT CLERKS

Art. 427. Clerks; duties; authority

A. Court clerks shall perform all duties generally required by law of clerks and all duties specifically required under the provisions of this Code.

B. Court clerks shall have all powers and authority granted by law.

Acts 1991, No. 235, §4, eff. Jan. 1, 1992.



CHC 435 - Purpose

CHAPTER 6. MEDIATION

Art. 435. Purpose

The purpose of mediation is to encourage and assist parties to reach their own mutually acceptable settlement by facilitating communication, helping to clarify issues and interests, fostering joint problem-solving, and exploring settlement alternatives.

Acts 1999, No. 894, §1.



CHC 436 - Definitions

Art. 436. Definitions

(1) "Approved register" means the register of qualified mediators prepared and maintained by the Alternative Dispute Resolution Section of the Louisiana State Bar Association.

(2) "Mediation" is a procedure in which a mediator facilitates communication between the parties concerning the matters in dispute and explores possible solutions to promote reconciliation, understanding, and settlement.

(3) "Mediation parties" means:

(a) In a child in need of care proceeding, a representative of the Department of Children and Family Services, the parent, and the child.

(b) In a delinquency proceeding, the alleged victim and offender.

(c) In a families in need of services proceeding, the parent and the child and any other person involved in the complaint including, in truancy cases, a school representative, and, in offense cases, the alleged victim.

(4) "Mediator" is a third-party neutral who assists the parties in attempting to reach an agreement and who lacks the authority to impose any particular agreement upon them or to recommend any particular disposition of the case to the court.

Acts 1999, No. 894, §1.



CHC 437 - Referral for mediation

Art. 437. Referral for mediation

NOTE: Paragraph A eff. until funds are appropriated by the legislature to implement the amendment by Acts 2007, No. 396, §1.

A. At any time the court may order the referral for mediation in any proceeding authorized by this Code, except domestic abuse assistance proceedings brought pursuant to Chapter 8, Title XV, and the informal family services plan procedure of Chapter 5, Title VII.

NOTE: Paragraph A as amended by Acts 2007, No. 396, §1, eff. if funds are appropriated by the legislature.

A. At any time the court may order the referral for mediation in any proceeding authorized by this Code, except domestic abuse assistance proceedings brought pursuant to Chapter 8, Title XV.

B. The referral order shall recite that while the parties must attend a scheduled mediation session and must attempt to mediate in good faith, they are not required to reach an agreement.

Acts 1999, No. 894, §1; Acts 2007, No. 396, §1, eff. if funds are appropriated by the legislature.



CHC 438 - Selection and appointment of mediator; disclosure; revocation

Art. 438. Selection and appointment of mediator; disclosure; revocation

A. Once an order referring a case for mediation has been signed, the parties are encouraged to mutually agree upon a person to be appointed as the mediator from among those qualified in accordance with Article 439. Upon such agreement, the parties shall submit the mediator's name to the court and the court shall enter an order of appointment.

B. A mediator may decline a proposed appointment.

C. If the parties fail to agree upon a mediator within fifteen days after the signing of the referral order or if a mediator has declined appointment, the court may appoint a mediator who meets the qualifications of Article 439 and who is willing to serve or the court may return the case to the docket for further proceedings.

D. Upon notice of appointment, a mediator must disclose to the parties and the court any representation, consultation, or any other professional or personal relationship with any party or counsel that might reasonably raise a question about the mediator's impartiality. The burden of disclosure rests on the mediator. After appropriate disclosure, the mediator may serve if both parties so desire with the approval of the court. If the mediator believes or perceives that there is a clear conflict of interest, he should withdraw, irrespective of the expressed desires of the parties.

E. At any time during the pendency of the proceedings the court may revoke the mediator's appointment upon motion of any party on grounds of the mediator's lack of qualifications or lack of impartiality.

Acts 1999, No. 894, §1; Acts 2001, No. 567, §1.



CHC 439 - Qualifications of mediator

Art. 439. Qualifications of mediator

A. In order to serve as a qualified mediator in any dispute arising under the provisions of this Code, in a court of original juvenile jurisdiction, a person shall meet all of the following criteria:

(1)(a) Possess a four-year college degree and complete a minimum of forty hours of general mediation training and twenty hours of specialized training in the mediation of juvenile court disputes; or

(b) Possess a four-year college degree and hold a license as an attorney, psychiatrist, psychologist, social worker, marriage and family counselor, professional counselor, or clergyman and complete a minimum of twelve hours of general mediation training and twenty hours of specialized training in the mediation of juvenile court disputes.

(2) Complete a minimum of eight hours of juvenile co-mediation training under a course that has been approved by the Louisiana State Bar Association, Alternative Dispute Resolution Section, or under the direct supervision of a juvenile mediator who is qualified under the provisions of Subparagraph (B)(1) of this Article, or a mediator who is qualified under the provisions of R.S. 9:334 and who has served as a dispute mediator for a minimum of fifty hours.

B.(1) Mediators who prior to August 15, 1999, satisfied the provisions of Subparagraph (A)(1) of this Article and served a minimum of fifty hours as a juvenile court dispute mediator are not required to complete eight hours of co-mediation training in order to serve as a qualified mediator and are qualified to supervise co-mediation training as provided in Subparagraph (A)(2) of this Article.

(2) Any person who has served as a Louisiana city, parish, family, juvenile, district, appellate, or supreme court judge for at least ten years and who is no longer serving as a judge shall be deemed qualified to serve as a mediator in juvenile court disputes if the co-mediation requirements of Subparagraph (A)(2) of this Article are completed and:

(a) The former judge has actually served as a judge in juvenile cases at the trial court level for at least three years and completes a minimum of twelve hours of general mediation training; or

(b) The former judge completes at least twenty hours of specialized mediation training in juvenile court disputes.

C. Specialized training in the mediation of juvenile court disputes shall include clinical training in the development and practice of negotiation and mediation skills and instruction concerning these subjects:

(1) Judicial procedure in juvenile cases.

(2) Ethical standards, including confidentiality and conflicts of interest.

(3) Child development.

(4) Family systems theory, including family conflict.

(5) Mediation process and required document execution.

(6) The dynamics of child abuse and neglect, delinquency, and rehabilitation.

(7) Substantive state and federal law, including but not limited to Adoption and Safe Families Act of 1997 (Public Law 105-89).

D. In order to remain qualified, a mediator shall complete a minimum of twenty hours of clinical education in dispute mediation every two years.

E. A mediator shall furnish satisfactory evidence of his qualifications upon request.

F. The Louisiana State Bar Association, Alternative Dispute Resolution Section, may promulgate rules and regulations governing dispute mediator registration and qualifications and may establish a fee not to exceed one hundred dollars for registration sufficient to cover associated costs. A person denied listing in the approved register may request a review of that decision by a panel of three members of the Louisiana State Bar Association, Alternative Dispute Resolution Section.

G. For purposes of this Article, an "hour" means a period of at least sixty minutes of actual instruction.

Acts 1999, No. 894, §1; Acts 2001, No. 567, §1; Acts 2006, No. 472, §1; Acts 2008, No. 631, §2.



CHC 439.1 - Duties of mediator

Art. 439.1. Duties of mediator

A. The mediator shall assist the parties in formulating an agreement to mediate. The agreement shall be in writing, dated, and signed by the parties. It shall identify the controversies between the parties, affirm the parties' intent to resolve these controversies through mediation, and specify the circumstances under which the mediation may continue.

B. A mediator shall not knowingly assist the parties in reaching an agreement which would be unenforceable for reasons such as fraud, duress, overreaching, the absence of bargaining ability, or unconscionability.

C. Prior to signing such an agreement, the mediator shall advise the parties that each of them may obtain review by an attorney of any agreement reached as a result of the mediation.

D. The mediator shall at all times be impartial.

Acts 2001, No. 567, §1.



CHC 440 - Stay of proceeding; extension

Art. 440. Stay of proceeding; extension

Upon issuing a referral for mediation, the court may stay the proceeding and order a review of the mediation within sixty days of the referral. The court may extend such period for an additional thirty days.

Acts 1999, No. 894, §1.



CHC 441 - Confidentiality

Art. 441. Confidentiality

A. All oral and written communications and records made during the mediation of a juvenile proceeding are not subject to disclosure and may not be used as evidence in any judicial or administrative proceeding unless:

(1) The communication or record presented in the course of mediation is otherwise subject or is otherwise admissible if based on proof independent of the mediation.

(2) All parties and the mediator specifically agree in writing to waive confidentiality.

(3) Whenever the mediator has cause to believe that a child's physical or mental health or welfare is endangered by abuse or neglect, he shall report and refer the charges to the local child protection unit of the Department of Children and Family Services in accordance with Article 610.

(4) Disclosure is permitted by Paragraph B of this Article.

B. The mediator, parties, counsel, and other participants shall not be required to testify or otherwise make disclosure through discovery and are not subject to subpoena except:

(1) The mediator may report to the court whether the parties appeared as ordered, whether mediation took place, and whether a settlement resulted.

(2) The mediator may maintain records of mediation cases and may use data for research, training, or statistical reports to the court, provided all individual identifying information about the clients is removed.

(3) The court may compel testimony or documents in a contempt proceeding alleging that a party failed to comply with a court order referring the case for mediation; however, the disclosure of any communications and records made during the course of the mediation shall be strictly limited to the issue of noncompliance with the court's order.

(4) A court or administrative tribunal may compel testimony in a proceeding concerning the professional competence or ethics of the mediator or otherwise if necessary to prevent fraud or manifest injustice.

C. In any judicial or administrative proceeding in which disclosure is sought, the court shall determine in camera whether the facts, circumstances, and context of the communications or records warrant a breach of confidentiality in accordance with this Article.

D. The confidentiality protections of this Article are in addition to other provisions governing the confidentiality of juvenile court proceedings contained in this Code.

Acts 1999, No. 894, §1.



CHC 442 - Termination of mediation

Art. 442. Termination of mediation

A. Either party may withdraw and terminate further participation in mediation at any time.

B. The mediator shall terminate mediation when:

(1) The mediator concludes that the participants are unable or unwilling to participate meaningfully in the process or that an agreement is unlikely.

(2) The mediator concludes that a party lacks the capacity to perceive and assert his own interests to the degree that a fair agreement cannot be reached.

Acts 1999, No. 894, §1.



CHC 443 - Preparation of agreement; court approval

Art. 443. Preparation of agreement; court approval

A. If any agreement is reached by the parties, the mediator shall prepare a written document that contains the details of the agreement between or among the parties.

B. A proposed consent judgment incorporating the agreement shall be prepared by the mediator, signed by the parties, and submitted to the court for its consideration. If approved, the judgment shall be signed and filed in the record.

C. If no agreement has been reached, the mediator shall report that fact to the court without violating the policy of confidentiality of Article 441.

Acts 1999, No. 894, §1; Acts 2001, No. 567, §1.



CHC 444 - Judicial oversight; periodic evaluation; contempt proceedings

Art. 444. Judicial oversight; periodic evaluation; contempt proceedings

A. The court has the continuing responsibility for monitoring the conduct of any mediator to whom the court has referred a case. In fulfilling that responsibility to ensure quality control, the court shall order the mediator to prepare regular statistical reports regarding cases referred for mediation. The court shall also seek evaluations of mediator competence from the parties, counsel, or other participants.

B. For the violation of the provisions of this Chapter, the court may institute proceedings for contempt against a mediator, party, counsel, or other participants.

Acts 1999, No. 894, §1.



CHC 445 - Supplementary local rules

Art. 445. Supplementary local rules

Pursuant to Article 401, each court is authorized to adopt additional local rules as needed in order to implement mediation to resolve disputes in juvenile proceedings.

Acts 1999, No. 894, §1.



CHC 501 - Legislative findings

TITLE V

SERVICES TO FAMILIES

CHAPTER 1. PROTECTION OF CHILDREN

IN ABUSE INVESTIGATIONS

PART I. GENERAL PROVISIONS

Art. 501. Legislative findings

The legislature finds that the use of a multidisciplinary investigative team response to the investigation and disposition of allegations of child sex abuse or allegations of other serious physical abuse and the use of child advocacy centers will encourage agency cooperation, expedite the resolution of allegations, minimize the trauma to children and their families, and otherwise serve the best interests of the children of Louisiana. In accordance with Article V, Section 27 of the Constitution of Louisiana, nothing in this Title will in any way preclude the sheriff, as the chief law enforcement officer of the parish, from taking any action deemed necessary in cases of alleged child abuse or neglect.

Acts 1994, 3rd Ex. Sess., No. 69, §1, eff. July 7, 1994; Acts 1995, No. 1305, §1, eff. June 29, 1995; Acts 2003, No. 749, §1.



CHC 502 - Definitions

Art. 502. Definitions

For the purposes of this Title, the following terms have the following meanings, unless the context clearly indicates otherwise:

(1) "Abuse" means any one of the following acts which seriously endanger the physical, mental, or emotional health and safety of the child:

(a) The infliction, attempted infliction, or, as a result of inadequate supervision, the allowance of the infliction or attempted infliction of physical or mental injury upon the child by a parent or any other person.

(b) The exploitation or overwork of a child by a parent or any other person.

(c) The involvement of the child in any sexual act with a parent or any other person, the aiding or toleration by the parent or the caretaker of the child's sexual involvement with any other person, the child's involvement in pornographic displays, or any other involvement of a child in sexual activity constituting a crime under the laws of this state.

(2) "Child" means a person under the age of eighteen years who has not been judicially emancipated or emancipated by marriage as provided by law.

(3) "Child pornography" means visual depiction of a child engaged in actual or simulated sexual intercourse, deviate sexual intercourse, sexual bestiality, masturbation, sadomasochistic abuse, or lewd exhibition of the genitals.

(4) "Crime against the child" shall include the commission of or the attempted commission of any of the following crimes against the child as provided by federal or state statutes:

(a) Homicide.

(b) Battery.

(c) Assault.

(d) Rape.

(e) Sexual battery.

(f) Kidnapping.

(g) Criminal Neglect.

(h) Criminal Abandonment.

(i) Repealed by Acts 2014, No. 602, §7, eff. June 12, 2014.

(j) Carnal knowledge of a juvenile.

(k) Indecent behavior with juveniles.

(l) Pornography involving juveniles.

(m) Molestation of a juvenile.

(n) Crime against nature.

(o) Cruelty to juveniles.

(p) Contributing to the delinquency or dependency of children.

(q) Sale of minor children.

(5) "Neglect" means the unreasonable refusal or failure of a parent or caretaker to supply the child with necessary food, clothing, shelter, care, treatment, or counseling for any injury, illness, or condition of the child, as a result of which the child's physical, mental, or emotional health and safety is substantially threatened or impaired. Consistent with Children's Code Article 606(B), the inability of a parent or caretaker to provide for a child's basic support, supervision, treatment, or services due to inadequate financial resources shall not, for that reason alone, be considered neglect. Whenever, in lieu of medical care, a child is being provided treatment in accordance with the tenets of a well-recognized religious method of healing which has a reasonable, proven record of success, the child shall not, for that reason alone, be considered to be neglected or maltreated. However, nothing herein shall prohibit the court from ordering medical services for the child when there is substantial risk of harm to the child's health or welfare.

(6) "Nonprofit corporation" means a corporation formed in accordance with the provisions of Chapter 2 of Title 12 of the Louisiana Revised Statutes of 1950.

Acts 1994, 3rd Ex. Sess., No. 69, §1, eff. July 7, 1994; Acts 1995, No. 1305, §1, eff. June 29, 1995; Acts 2003, No. 749, §1; Acts 2014, No. 602, §7, eff. June 12, 2014.



CHC 503 - Repealed by Acts 2003, No. 749, §2.

Art. 503. Repealed by Acts 2003, No. 749, §2.



CHC 504 - Repealed by Acts 1995, No. 1305, 1, eff. June 29, 1995.

Art. 504. Repealed by Acts 1995, No. 1305, §1, eff. June 29, 1995.



CHC 505 - Repealed by Acts 1995, No. 1305, 1, eff. June 29, 1995.

Art. 505. Repealed by Acts 1995, No. 1305, §1, eff. June 29, 1995.



CHC 507 - Purpose

PART II. MULTIDISCIPLINARY INVESTIGATIONS OF

ALLEGATIONS OF CHILD ABUSE AND NEGLECT

Art. 507. Purpose

The purpose of this Part is to protect children whose physical or mental health and welfare is substantially at risk of harm by sexual abuse, other physical abuse, neglect, or exploitation and who may be further threatened by the conduct of others, by providing a formal, comprehensive, integrated, multidisciplinary response to the investigation and disposition of cases of child abuse; by expediting and improving the validation or invalidation of such allegations for the benefit of the child, his family and any accused perpetrator; by encouraging the use of collaborative decisionmaking and case management thereby reducing to a minimum the number of times a child victim is questioned and examined, thus preventing further trauma to the child; by coordinating a therapeutic services program thereby providing safety and treatment for a child victim and his family; by developing communication and case coordination among community professionals and agencies who are involved in child protection; by collecting data needed to continually improve cooperative interagency investigations; and, by maintaining the confidentiality of agency records, to ensure the protection of the privacy of the child, his family and any accused perpetrator.

Acts 2003, No. 749, §1.



CHC 508 - Multidisciplinary investigative team; scope of responsibility

Art. 508. Multidisciplinary investigative team; scope of responsibility

A. Not later than February 15, 2004, a multidisciplinary investigative team shall be established for the investigation of child abuse within each judicial district.

B. The team shall be responsible for the investigation of all child sexual abuse cases, abuse and neglect cases involving allegations of the commission of a felony-grade crime against a child, and any other case involving trauma to a child, in accordance with their agency scope of services, which is referred to the team by any member and accepted by the team for investigation in compliance with the interagency protocols developed and instituted in accordance with Articles 509 and 510 of this Part.

C. Each team shall develop and institute interagency protocols in accordance with Articles 509 and 510 of this Part.

Acts 2003, No. 749, §1.



CHC 509 - Development of interagency protocols; drafting committee membership; meetings; compliance deadline

Art. 509. Development of interagency protocols; drafting committee membership; meetings; compliance deadline

A. In each judicial district, the district attorney or his designee shall establish a child abuse protocol committee and convene its meetings.

B. At a minimum, each committee shall include the following members:

(1) A representative of the office of children and family services, Department of Children and Family Services.

(2) The district attorney or his designee.

(3) The coroner or his designee who has responsibility in the district for the investigation of child abuse cases or expertise in the evaluation of child victims.

(4) A representative of the sheriff and of any other law enforcement agency having responsibility in the district for the investigation of child abuse.

(5) A licensed mental health professional who is experienced in the evaluation of child victims.

(6) A licensed medical professional who is experienced in the evaluation of child victims.

(7) A representative of a child advocacy center that is serving the district or if there is no child advocacy center, a child advocate who is appointed by the juvenile court, or if there is no juvenile court, a child advocate appointed by the division of the district court that hears juvenile cases.

(8) A representative of any other community agency which in the opinion of other team members would contribute to the development of comprehensive and integrated protocols.

C. The committee shall confect protocols in accordance with Article 510 of this Part and shall meet as often as needed to complete that task no later than August 15, 2006. Thereafter, the committee shall be convened upon the request of any team member in order to consider any proposed modifications to the existing protocols.

Acts 2003, No. 749, §1.



CHC 510 - Contents of protocols; formal requirements

Art. 510. Contents of protocols; formal requirements

A. The interagency protocols for the multidisciplinary investigation of allegations of child abuse shall include but not be limited to agreement about the following issues:

(1) Identification of cases in which joint investigations are necessary or appropriate in accordance with Article 508 of this Part.

(2) Identification of community agencies and professions that should be permanent or ad hoc members of the multidisciplinary investigative team in accordance with Article 512 of this Part.

(3) Procedures for conducting joint investigations in emergency and nonemergency cases, including notification of team members about an investigation and a description of each agency's role and responsibilities.

(4) Procedures for ensuring that interviews of the child victim are conducted in a neutral, legally sound manner and by a qualified forensic interviewer, except when the circumstances of the particular case justify the assignment of another interviewer.

(5) Procedures for reducing the risk of harm to child victims, including ensuring that the child is in a safe surrounding, and when necessary the removal of the alleged perpetrator.

(6) Procedures for reducing the number of interviews of the child victim and the use, if available, of a child advocacy center.

(7) Procedures for developing a service and treatment plan for the child victim and his family.

(8) Procedures for respecting the confidentiality of agency records and information, and a policy identifying the conditions for the sharing of information.

(9) Administrative procedures, including the scheduling of team meetings and the designation of leadership roles.

(10) Any other procedures to avoid duplication of fact-finding efforts and interviews of the child.

B. The interagency protocols shall be in writing and signed by each member of the committee and by any other person with authority to bind a represented organization. A copy shall be filed with the juvenile courts, or if there is no juvenile court, with the division of the district court that hears juvenile cases, and also furnished to every agency involved in the investigation of child abuse or treatment of child victims.

C. No agreement made pursuant to this Article shall relieve any public agency of any obligation or responsibility otherwise imposed upon it by law, except that actual and timely performance by an intergovernmental legal entity created to perform joint intergovernmental functions by an agreement made under this Article may be offered in satisfaction of the obligation or responsibility.

Acts 2003, No. 749, §1.



CHC 511 - Forensic interviewer; qualifications

Art. 511. Forensic interviewer; qualifications

A. In order to serve as a qualified forensic interviewer of children, a person shall:

(1) Possess a relevant educational or experiential background, preferably a college degree, or work experience in a field related to sociology, social work, education, criminal justice, nursing, psychology, counseling, or a similarly applied human services specialty.

(2) Complete a minimum of twenty-five hours of clinical training in interviewing traumatized children.

(3) Complete a minimum of eight hours of interviewing under the supervision of a qualified forensic interviewer of children.

(4) Demonstrate knowledge of investigations of child abuse and neglect, as well as knowledge of child development through coursework, professional training or experience.

(5) Maintain membership in appropriate national professional organizations that report research findings and offer opportunities for other continuing education for the enhancement of its members' knowledge and specialization.

B. In order to remain qualified, a forensic interviewer of children shall complete a minimum of twenty hours of additional clinical training every two years.

C. A forensic interviewer of children shall furnish satisfactory evidence of his qualifications.

D. The cost of employing and training the forensic interviewer is to be decided on in the interagency protocols developed and instituted in accordance with Articles 509 and 510 of this Part, and is not the responsibility of member agencies unless agreed to in the protocols.

Acts 2003, No. 749, §1.



CHC 512 - Composition of the multidisciplinary investigative team

Art. 512. Composition of the multidisciplinary investigative team

A. The permanent members of the multidisciplinary investigative team shall include governmental entities and other professions with an expertise in evaluating child abuse.

B. Governmental entities that have responsibilities imposed by law for the investigation of child abuse include:

(1) The office of children and family services, Department of Children and Family Services.

(2) The district attorney.

(3) The sheriff and any other law enforcement agency having responsibility in the district for the investigation of child abuse.

(4) The coroner or his designee who is a licensed medical professional with experience in the investigation of child abuse or the evaluation of child victims.

C. Professionals whose expertise can contribute significantly to the investigation and evaluation of allegations of child abuse or to the provision of services to child victims and their families include:

(1) A licensed medical professional with experience in the investigation of child abuse or the evaluation of child victims.

(2) A licensed mental health professional with experience in the investigation of child abuse or the evaluation of child victims.

(3) A representative of a child advocacy center that serves the judicial district or if no center exists within the district, a child advocate who is appointed by the juvenile court, or if there is no juvenile court, the division of the district court that hears juvenile cases, to ensure that the best interests of children remain at the forefront of planning and decisionmaking.

(4) A representative of any community agency or other professional who is knowledgeable about child abuse and who might contribute to the decisionmaking process involving the investigation, evaluation or treatment of child victims of abuse.

(5) The victim assistance coordinator of the judicial district.

D. As needed for a particular child abuse case, the team may include an ad hoc representative of any other community agency or a professional who can contribute to the investigation of the specific case or types of cases.

Acts 2003, No. 749, §1.



CHC 513 - Confidentiality policy

Art. 513. Confidentiality policy

A multidisciplinary team may obtain all information necessary to perform its official duties from any public agency, department or other organization, including material otherwise made confidential or privileged. Any confidential or privileged material or verbal information obtained by a team member during an investigation shall be disclosed only as necessary to other team members, and shall not be disclosed to any agency or individual not represented on the multidisciplinary team unless otherwise required by law.

Acts 2003, No. 749, §1.



CHC 514 - Immunity from civil or criminal liability

Art. 514. Immunity from civil or criminal liability

A. In the consideration of any child abuse case, a member of a multidisciplinary team shall not be liable for civil damages while acting in the official scope of his duties if the member, in good faith, refers a report of alleged child abuse for investigation, conducts an investigation, makes an investigative judgment or disposition, or releases or uses information for the purpose of protecting a child.

B. The limitation of civil liability in Paragraph A of this Article does not apply if a multidisciplinary team member acts with gross negligence or in bad faith.

Acts 2003, No. 749, §1.



CHC 521 - Purpose

CHAPTER 2. CHILD ADVOCACY CENTERS

Art. 521. Purpose

The purpose of this Chapter is to protect children whose physical or mental health and welfare is substantially at risk of harm by sexual abuse, other physical abuse, neglect, or exploitation, and who may be further threatened by the conduct of others, by providing for interprofessional and interagency cooperation in the investigation of such allegations; by facilitating the exchange of information among agencies, serving as a meeting place of multidisciplinary investigative teams, and as a place of referral for interviewing child victims; by using a multidisciplinary team and case management approach thereby reducing to a minimum the number of times a child victim is questioned, thus reducing further trauma to the child; by providing for the training and continuing education of skilled professional interviewers of child victims; by collecting data, thereby improving cooperative interagency investigations; by providing the services needed by child victims and their families thereby assisting them in their recovery process; by maintaining the confidentiality of center records, in order to ensure the protection of the privacy of the child, his family, and any accused perpetrator; and by developing community outreach programs, thereby enhancing the community's understanding of child abuse.

Acts 2003, No. 749, §1.



CHC 522 - Applicability

Art. 522. Applicability

A. A child advocacy center is established and becomes subject to the provisions of this Chapter when all of the following have been accomplished:

(1) There is a multidisciplinary investigative team that is operational within the judicial district and in full compliance with the requirements of Part II of Chapter 1 of this Title.

(2) An agreement to use the services of a child advocacy center has been executed by representatives of the district attorney, the office of children and family services, Department of Children and Family Services, the coroner, the sheriff, and any other law enforcement agency having responsibility in the district for the investigation of child abuse.

(3) A nonprofit corporation certificate of incorporation has been issued or an agreement to create and assume responsibility for a child advocacy center has been executed by an existing nonprofit corporation or governmental unit.

B. A child advocacy center established before August 15, 2003, has six months from that date in which to revise, if necessary, its policies and procedures to comply with the requirements of this Chapter.

C. A child advocacy center may be established to serve the children and families of one or more judicial districts or parts thereof.

Acts 2003, No. 749, §1.



CHC 523 - Governance of child advocacy centers; board of directors; bylaws; staff

Art. 523. Governance of child advocacy centers; board of directors; bylaws; staff

A. A child advocacy center established after August 15, 2003, as an independent nonprofit corporation shall be governed by a child advocacy board of directors, hereafter referred to as a "board", broadly representative of the community and organized in conformity with this Article. If a child advocacy center is a nonprofit corporation established before August 15, 2003, the corporation has until November 13, 2003, in which to revise, if necessary, its policies and procedures to comply with the requirements of this Chapter. All other Child Advocacy Centers under an umbrella of nonprofit corporations shall organize advisory councils or other groups that are broadly representative of the community and organized as nearly practicable in accordance with this Article to advise the corporation.

B. By a majority vote, the board shall adopt a written set of bylaws, multidisciplinary team investigative protocols in accordance with Articles 510 and 512 of this Title, interviewing guidelines and other written policies required by Article 524 of this Title, and a confidentiality policy in accordance with Article 525 of this Title. The board may add other bylaws or protocols as needed from time to time.

C. By a majority vote, the board shall also adopt necessary administrative policies and procedures, including provision for employees' job descriptions, supervision, salary, insurance and other benefits, liability coverage, and a policy of nondiscrimination in hiring or service.

D.(1) The board shall employ a director and such additional administrative and service staff as needed to offer services.

(2) The board shall also cause the sheriff and the Department of Children and Family Services to request that the Louisiana Bureau of Criminal Identification and Information conduct an examination of the criminal history record and identification files of the bureau for any applicant seeking employment at a child advocacy center. The sheriff and the department shall provide a written certificate indicating whether any information was discovered or that no information was found, all in accordance with the applicable rules and regulations promulgated by the department.

(3) The board, to the fullest extent possible, shall strive to hire employees who reflect the diversity of the served community.

E. The board shall have authority to accept any funds appropriated by the state or by any local governmental unit, any funds or grants allocated to it by any agency of the state or local governmental unit, and by any private donations. The board shall also have authority to apply for, receive, and administer any federal or state grants in its own name.

F. Unless specifically provided for by this Article or by the provisions of the bylaws, the board and the operations of a child advocacy center shall be governed by the provisions of Chapter 2 of Title 12 of the Louisiana Revised Statutes of 1950.

Acts 2003, No. 749, §1.



CHC 524 - Responsibilities

Art. 524. Responsibilities

A. Every child advocacy center shall seek full membership in the National Children's Alliance and remain in full compliance with its standards and shall be accredited and periodically reaccredited as required by the standards of the National Children's Alliance. The cost of application for membership, accreditation and reaccreditation by the National Children's Alliance will be the sole responsibility of the child advocacy center seeking such membership, accreditation or reaccreditation.

B. A child advocacy center shall be governed and managed so as to provide at a minimum, for the following:

(1) A comfortable, private setting that is both physically and psychologically safe for children.

(2) Sound program, fiscal and administrative practices.

(3) Policies, practices and procedures that are culturally competent. Cultural competency is defined as the capacity to function in more than one culture, requiring the ability to appreciate, understand and interact with members of diverse populations within the local community.

(4) A multidisciplinary investigative team in accordance with Article 522 of this Title that is diverse and expert.

(5) A written set of interagency protocols for an interdisciplinary and coordinated approach to the investigation of child abuse in accordance with Articles 510, 512, and 522 of this Title.

(6) Compliance with Article 511 of this Title and other policies, practices and procedures that require forensic interviews to be conducted in a manner which is neutral and fact-finding and coordinated to avoid duplicative interviewing.

(7) Specialized medical evaluations and treatment as part of the multidisciplinary investigative team response, either at the center or through coordination with and referral to other appropriate treatment providers.

(8) Specialized mental health services as part of the multidisciplinary investigative team response, either at the center or through coordination with and referral to other appropriate treatment providers.

(9) Victim support and advocacy as part of the multidisciplinary investigative team response, either at the center or through coordination with and referral to other appropriate treatment providers.

(10) A routine interdisciplinary case review process for purposes of decisionmaking, problem solving, systems coordination and information sharing concerning case status and services needed by the child and family.

(11) A comprehensive tracking system for monitoring case process and tracking case outcomes for team members consistent with ensuring confidentiality in accordance with Article 525 of this Title.

(12) A process for evaluating its effectiveness and its operations.

C. In addition, a center may provide space for medical evaluation, therapeutic intervention, support services for child abuse victims and their families, and community education about child abuse. It may also provide specialized interdisciplinary training for professionals involved with child abuse victims and their families and provide any other assistance or service approved by the center's board.

Acts 2003, No. 749, §1.



CHC 525 - Confidentiality policy; exceptions

Art. 525. Confidentiality policy; exceptions

A. The files, reports, records, communications, working papers or videotaped interviews used or developed in providing services under this Chapter are confidential and not subject to the public records, R.S. 44:1 et seq. Disclosure may only be made to a member of a multidisciplinary investigative team who is engaged in the investigation of a particular case and who needs access to the information in order to perform his duties for purposes consistent with this Chapter.

B. Any public or private department, agency or organization may share with a child advocacy center information that is made confidential by law when it is needed to provide or secure services under this Chapter. Confidential information shared with or provided to a center remains the property of the providing organization.

Acts 2003, No. 749, §1.



CHC 526 - Immunity from civil or criminal liability

Art. 526. Immunity from civil or criminal liability

A. A board member, staff member, or volunteer of a child advocacy center shall not be liable for civil damages, while acting in the official scope of his or her duties, if the person in good faith makes a recommendation, gives an opinion or releases or uses information for the purpose of protecting a child.

B. The limitation of civil liability in Paragraph A of this Article does not apply if a board member, staff member, or volunteer of a child advocacy center acts with gross negligence or in bad faith.

Acts 2003, No. 749, §1.



CHC 531 - Children's Advocacy Clearinghouse; establishment; purpose

CHAPTER 3. CHILDREN'S ADVOCACY CLEARINGHOUSE

Art. 531. Children's Advocacy Clearinghouse; establishment; purpose

The legislature finds that the establishment of the Children's Advocacy Clearinghouse by the Louisiana Commission on Law Enforcement and Administration of Criminal Justice for the processing of child sex abuse cases among the various responsible agencies is in the best interest of the children of Louisiana.

Acts 2003, No. 749, §1.



CHC 532 - Creation

Art. 532. Creation

The Children's Advocacy Clearinghouse is hereby created and established under the jurisdiction of the Louisiana Commission on Law Enforcement and Administration of Criminal Justice in the office of the governor.

Acts 2003, No. 749, §1.



CHC 533 - Duties of the Louisiana Commission on Law Enforcement and Administration of Criminal Justice

Art. 533. Duties of the Louisiana Commission on Law Enforcement and Administration of Criminal Justice

The Louisiana Commission on Law Enforcement and Administration of Criminal Justice shall:

(1) Assist local law enforcement and prosecutorial agencies in the development of programs, resources, or expertise which promote the detection and prosecution of offenders committing crimes of sexual abuse against children.

(2) Provide information relative to child sexual abuse, child sexual abuse programs, including programs dealing with prevention, detection, and treatment of sex abuse to various units of state and local government and other interested parties.

(3) Assist units of local government and qualified private nonprofit institutions in identifying sources of funding to begin the operation of coordinated children's advocacy programs in the state.

Acts 2003, No. 749, §1.



CHC 541 - Legislative findings; purposes; goals

CHAPTER 4. INFORMATION SHARING

Art. 541. Legislative findings; purposes; goals

A. In an effort to reform and restructure the juvenile justice system and to improve the availability and quality of programs and services available to assist children who are at risk of becoming part of the system, as well as those who are already involved in the juvenile justice system, the legislature supports interagency efforts to gather comprehensive data and to actively share and disseminate data among those agencies responsible for making informed decisions regarding the treatment, care, security, and rehabilitation of children within the state.

B. The legislature finds that the sharing and integration of appropriate data and information may have numerous benefits for the children and families involved in the juvenile justice system, as well as for the state and local agencies attempting to provide services for them.

C. The legislature finds that such data sharing and integration can serve the best interests of the child and the family, contribute to higher levels of effectiveness in service delivery, greater efficiency and productivity, and eventually reductions in the costs of juvenile justice services. Specifically, such data sharing and integration can reduce redundant data entry, expedite the processing of cases, provide for more timely service delivery, ensure more accurate and up-to-date information, assist in the development of a seamless system of services, and contribute to better performance and greater accountability by all involved parties.

D. The legislature finds that the goals and purposes of this Chapter, including the goal to develop a seamless system of services for children and their families, would be furthered by the development of a central repository of data for planning and evaluation purposes and urges the Children's Cabinet to work towards the development of such a central repository.

Acts 2005, No. 119, §1, eff. Jan. 1, 2006.



CHC 542 - Definitions

Art. 542. Definitions

For the purposes of this Chapter, "juvenile justice system" means the system of public and private services in Louisiana that includes prevention, early identification, early intervention, child protection, law enforcement, prosecution, defense, adjudication, diversion and informal processing, probation, corrections, aftercare, transitional living, and other services provided to children and families who either are or are likely to be brought into a court with juvenile jurisdiction because of problems such as abuse, neglect or abandonment, mental illness, substance abuse, aspects of a divorce and breakup of families, pre-delinquency, social irresponsibility or delinquent behavior, or spousal abuse involving children.

Acts 2005, No. 119, §1, eff. Jan. 1, 2006.



CHC 543 - Interagency information sharing; interagency agreements

Art. 543. Interagency information sharing; interagency agreements

A. Through the Children's Cabinet, the agencies specified in Article 543(F) shall develop policies to facilitate interagency information sharing in the most effective and expeditious manner. However, the adoption of formal policies shall not be prerequisite to the implementation of the provisions of this Chapter.

B. The Children's Cabinet shall facilitate the development of interagency agreements and cooperation regarding the sharing of data concerning children and families involved in the juvenile justice system.

C. Interagency agreements shall include provisions regarding the specific data to be shared among agencies, the person or persons allowed by each party to have access to the other party's data, and the security arrangements between parties to ensure the protection of the data from unauthorized access that may threaten the privacy of persons and the confidentiality of the data.

D. Interagency agreements shall be in writing and a copy shall be furnished to the court exercising juvenile jurisdiction, the Children's Cabinet, and to each agency involved in the treatment, care, and rehabilitation of the child.

E. The Children's Cabinet shall provide procedures, which may include a forum, for the presentation of interagency recommendations and the resolution of disagreements relating to the contents of interagency agreements or the performance by the parties of their respective obligations under such agreements.

F. Agencies involved in facilitating agreements regarding the sharing of information regarding children and families shall include:

(1) The Department of Children and Family Services.

(2) The Louisiana Department of Health.

(3) The Department of Education.

(4) Youth services of the Department of Public Safety and Corrections.

(5) The Louisiana Workforce Commission.

(6) Courts exercising juvenile jurisdiction.

(7) Offices of district attorneys.

(8) Law enforcement agencies.

(9) City, parish, and other local public school boards.

(10) Truancy assistance service centers.

(11) Families in Need of Services offices.

Acts 2005, No. 119, §1, eff. Jan. 1, 2006; Acts 2008, No. 743, §7, eff. July 1, 2008.



CHC 544 - Request for information; order for release

Art. 544. Request for information; order for release

A.(1) Notwithstanding any other provision of law to the contrary, any state agency providing services to children and their families, which shall include but is not limited to the Louisiana Department of Health, the Department of Children and Family Services, youth services of the Department of Public Safety and Corrections, and the Department of Education, and any city, parish, or other local public school board is hereby authorized to request in writing, which shall include but shall not be limited to an email or electronic communication, from any other state agency or city, parish, or other local public school board any information, data, reports, or records in its possession which are relevant and necessary to the performance of the requesting agency's duties to children and their families. This written request shall include the specific purpose for which the information, data, reports, or records are being requested.

(2) Any state agency, including but not limited to those listed in Subparagraph (A)(1) of this Article, or any city, parish, or other local public school board which is either requesting such information or which possesses such information shall exercise due diligence in taking reasonable measures to remove any barriers to the release, exchange, or sharing of information which is otherwise protected by law, regulation, or protective order of a court or administrative tribunal of competent jurisdiction, including obtaining such consent, authorization, or waiver as may be required. If written consent, waiver of confidentiality, or other authorization from the person who is the subject of the information or such person's legal representative is necessary to permit the release, exchange, or sharing of information, the agency or school board requesting the information shall have the primary responsibility for obtaining such consent, waiver, or other authorization. In all other cases, the primary responsibility for removing a barrier to the release, exchange, or sharing of such protected information shall rest with the agency or school board, as the case may be, which is more reasonably able to take the necessary measures under the particular circumstances, and such agency or school board, as the case may be, shall take such necessary measures.

(3) Once a written request is made pursuant to Subparagraph (A)(1) of this Article, the state agency or the city, parish, or other local public school board which possesses the information, data, reports, or records shall release such information to the requesting agency no later than fifteen days after receipt of the written request, except as otherwise provided in Paragraph B of this Article.

B. Within fifteen days after receipt of the written request, the agency or school board in possession of the information may apply to a court of competent jurisdiction for an order denying the request or limiting the scope of information to be released.

C. Unless a court order has been timely sought pursuant to Paragraph B of this Article, if the agency or school board in possession of the information fails or refuses to release such information within fifteen days after receipt of the written request, the requesting agency shall have the right to file a rule in a court of competent jurisdiction requiring the agency or school board in possession of the requested information to show cause why the requested information should not be released.

D.(1) A motion or rule to show cause filed pursuant to this Article shall state the reasons why the applying agency is seeking the release of the information, or why the information request should be limited, restricted, or denied, as applicable, and shall describe with particularity the information that is the subject of the application. No names or other personal identifying information or data regarding a child or family shall be included.

(2) If no opposition to the motion or rule is filed or no appearance in opposition is made, it shall be deemed to be unopposed and the court shall issue an ex parte order granting the relief sought, unless the court finds that the relief requested is clearly contrary to law or not in the best interest of the child, in which event the court shall have the authority to fashion such relief as it deems appropriate.

(3) The court shall give preference to proceedings filed pursuant to this Chapter in order to expedite the provision of services to children and families.

E. If a court is presently exercising juvenile jurisdiction over the child or his family, such court shall be the court of competent jurisdiction for the purposes of this Article.

Acts 2005, No. 119, §1, eff. Jan. 1, 2006.



CHC 545 - Confidentiality

Art. 545. Confidentiality

A. Any court order rendered or interagency information sharing agreement entered into pursuant to this Chapter shall specify the conditions under which information is to be made available to authorized parties, and shall include procedures for preserving the confidentiality of all records and information pertaining to a child.

B. Disclosure of information pursuant to any interagency information sharing agreement shall only be made between authorized persons within agencies that are involved in the assessment, diagnosis, treatment, care, or rehabilitation of children and for the purpose of ensuring cooperation and coordination of all agencies in providing services to children and their families.

Acts 2005, No. 119, §1, eff. Jan. 1, 2006.



CHC 546 - Immunity from civil or criminal liability

Art. 546. Immunity from civil or criminal liability

A. Any person or agency acting in the performance and scope of official public duties in good faith pursuant to this Chapter or pursuant to an interagency agreement who or which discloses any confidential information regarding a child or his family shall have immunity from any liability, civil, criminal, or otherwise, that might result by reason of the type of information disclosed.

B. The limitation on liability of Paragraph A of this Article shall not apply if a person or agency acts with gross negligence or in bad faith.

Acts 2005, No. 119, §1, eff. Jan. 1, 2006.



CHC 551 - Legislative findings

CHAPTER 5. LEGAL REPRESENTATION OF CHILDREN

PART I. GENERAL PROVISIONS

Art. 551. Legislative findings

The legislature finds that society has a responsibility to protect children from abuse and neglect. Provision of independent counsel for abused and neglected children is an essential due process right provided by Louisiana law to ensure sound and fair decisionmaking concerning children's safety, permanency, and well-being. Counsel providing representation in child protection proceedings should have specialized knowledge and skills essential for effective representation, and should participate in multi-disciplinary interaction together with other professionals involved with the child, including interdisciplinary communication, investigation, discovery, meetings, conferences, proceedings, and administrative hearings. Resources to support the provision of legal representation of children should be used efficiently and equitably to assure qualified representation throughout the state.

Acts 2006, No. 271, §1; Acts 2008, No. 567, §1, eff. June 30, 2008; Acts 2008, No. 752, §1.



CHC 552 - Definitions

Art. 552. Definitions

As used in this Chapter:

(1) "Child abuse and neglect case" means a child protection proceeding conducted by a court exercising juvenile jurisdiction involving the abuse or neglect of children as provided specifically in Titles VI, X, XI, and XII of the Louisiana Children's Code.

(2) "Program" means a program approved by the Louisiana Supreme Court to provide qualified legal representation of children in child abuse and neglect cases.

Acts 2006, No. 271, §1; Acts 2014, No. 354, §1.



CHC 553 - Access to child; records; communication

Art. 553. Access to child; records; communication

A. Any attorney representing a child in a child abuse and neglect case as defined herein shall have reasonable access to and the opportunity to consult with the child whenever and wherever necessary in the performance of his duties and shall have ready access to view and copy all medical, mental health, developmental disability, and education records pertaining to his client whether such records are in hard copy or electronic form.

B. The person with whom or facility in which the child is placed shall provide reasonable access and privacy for the purpose of attorney-client consultation.

C. A child shall have the right to communicate in any manner in private with counsel at all times.

Acts 2006, No. 271, §1; Acts 2014, No. 354, §1.



CHC 557 - Purpose

PART II. LOUISIANA CHILD

REPRESENTATION SYSTEM

Art. 557. Purpose

The purpose of this Part is to provide for an effective and efficient system of providing qualified legal representation for children in child abuse and neglect cases.

Acts 2006, No. 271, §1; Acts 2014, No. 354, §1.



CHC 558 - Louisiana Child Representation System; establishment

Art. 558. Louisiana Child Representation System; establishment

The statewide Louisiana Child Representation System is hereby established under the oversight of the Louisiana Supreme Court.

Acts 2006, No. 271, §1; Acts 2014, No. 354, §1.



CHC 559 - Repealed by Acts 2014, No. 354, §2; Acts 2014, No. 811, §33, eff. June 23, 2014.

Art. 559. Repealed by Acts 2014, No. 354, §2; Acts 2014, No. 811, §33, eff. June 23, 2014.



CHC 560 - Provision of services; qualifications of counsel

Art. 560. Provision of services; qualifications of counsel

A. A program designated by the Louisiana Supreme Court shall provide child representation services to each court exercising jurisdiction over abuse and neglect cases in accordance with a plan for service delivery developed by the program and approved by the supreme court.

B. Representation of children in child abuse and neglect cases shall comply with the provisions of Part III of Rule J of the Administrative Rules of the Supreme Court, including qualifications of appointed counsel and child attorney standards.

Acts 2006, No. 271, §1; Acts 2014, No. 354, §1.



CHC 571 - Legislative findings

CHAPTER 6. LEGAL REPRESENTATION OF INDIGENT PARENTS

PART I. GENERAL PROVISIONS

Art. 571. Legislative Findings

A. The legislature finds that society has a responsibility to provide indigent or absent parents with quality legal representation, including curatorship appointments, in child abuse and neglect cases. Provision of counsel for indigent parents or curators for absent parents are essential due process rights provided by Louisiana law to ensure sound and fair decision-making concerning children's safety, permanency, and well-being. Legal counsel providing representation in child abuse and neglect cases should have specialized knowledge and skills essential for effective representation. Resources to support the provision of legal representation, including curatorship appointments, of indigent or absent parents should be used efficiently and equitably to assure qualified representation throughout the state.

B. The legislature finds that there is a need for a uniform system of representation of indigent or absent parents statewide that provides for appropriate oversight, minimization of potential conflicts, and adequate local and state funding. To this end, the legislature finds that local public defender offices best serve the interests of children and families by representing indigent or absent parents, which shall include curatorship appointments, in child abuse and neglect cases consistent with the provisions of R S. 15:185.1 et seq., and with the Trial Court Performance Standards for Attorneys Representing Parents in Child in Need of Care and Termination of Parental Right Cases provided in Chapter 11 of Part XV of Title 22 of the Louisiana Administrative Code.

C. Repealed by Acts 2014, No. 354, §2.

Acts 2007, No. 95, §1; Acts 2014, No. 354, §§ 1, 2; Acts 2016, No. 407, §1, eff. June 5, 2016.



CHC 572 - Definitions

Art. 572. Definitions

As used in this Chapter:

(1) "Child abuse and neglect case" means a child protection proceeding conducted by a court exercising juvenile jurisdiction involving the abuse or neglect of children as provided specifically in Titles VI, X, and XI of this Code.

(2) "Indigent Parents' Program" means the Indigent Parents' Representation Program established in accordance with Article 574.

Acts 2007, No. 95, §1; Acts 2016, No. 407, §1, eff. June 5, 2016.



CHC 573 - Purpose

PART II. INDIGENT PARENTS' REPRESENTATION PROGRAM

Art. 573. Purpose

The purpose of this Part is to provide for an effective and efficient system of providing qualified legal representation, which shall include curatorship appointments, for indigent or absent parents in child abuse and neglect cases.

Acts 2007, No. 95, §1; Acts 2016, No. 407, §1, eff. June 5, 2016.



CHC 574 - Indigent Parents' Representation Program; establishment

Art. 574. Indigent Parents' Representation Program; establishment

An Indigent Parents' Representation Program is hereby established within the Louisiana Public Defender Board, or its successor in accordance with the provisions of R.S. 15:185.1 through 185.9.

Acts 2007, No. 95, §1; Acts 2014, No. 354, §1.



CHC 575 - Duties of the program; qualifications of counsel

Art. 575. Duties of the program; qualifications of counsel

A. The program shall provide qualified legal counsel, which shall include curatorship appointments, to indigent or absent parents in child abuse and neglect cases in accordance with the provisions of R.S. 15:185.1 through 185.9.

B. Legal representation, which shall include curatorship appointments, of indigent or absent parents in child abuse and neglect cases shall comply with standards promulgated by the Louisiana Public Defender Board, or any successor to that board in accordance with R.S. 15:185.1 through 185.9 to ensure competent and fair representation.

Acts 2007, No. 95, §1; Acts 2014, No. 354, §1; Acts 2016, No. 407, §1, eff. June 5, 2016.



CHC 581 - Child Protection Representation Commission; establishment; purpose and functions

CHAPTER 7. CHILD PROTECTION REPRESENTATION COMMISSION

Art. 581. Child Protection Representation Commission; establishment; purpose and functions

A. The Child Protection Representation Commission, referred to hereinafter as the "commission", is hereby established for the purpose of reviewing the system of representation of children and indigent parents in child protection cases as provided in Chapters 5 and 6 of this Title. The commission shall be composed of the following members:

(1) The secretary of the Department of Children and Family Services or his designee.

(2) The chief justice of the Louisiana Supreme Court or his designee.

(3) The chairman of the House Committee on Civil Law and Procedure or his designee.

(4) The chairman of the Senate Committee on Judiciary A or his designee.

(5) The president or designee of the Louisiana Bar Association.

(6) The executive director or designee of the Louisiana District Attorneys Association.

(7) The state public defender or designee of the Louisiana Public Defender Board.

(8) The president or designee of the Louisiana Council of Juvenile and Family Court Judges.

(9) The chairwoman of the Louisiana Legislative Women's Caucus or her designee.

B. The members of the commission shall serve without compensation, except for the members of the legislature who shall receive a per diem in accordance with R.S. 42:3.1.

C. The commission shall request and have the authority to obtain all information necessary to review the system of representation and shall meet periodically but in no event less than once annually. The commission shall ascertain the continued effectiveness and efficiency of the system and the adequacy of funding and may, at its discretion, issue such reports and recommendations as it deems necessary to ensure the programmatic efficacy and fiscal viability of the system.

Acts 2014, No. 354, §1; Acts 2016, No. 153, §1.



CHC 601 - Purpose

TITLE VI

CHILD IN NEED OF CARE

CHAPTER 1. PRELIMINARY PROVISIONS; DEFINITIONS

Art. 601. Purpose

The purpose of this Title is to protect children whose physical or mental health and welfare is substantially at risk of harm by physical abuse, neglect, or exploitation and who may be further threatened by the conduct of others, by providing for the reporting of suspected cases of abuse, exploitation, or neglect of children; by providing for the investigation of such complaints; and by providing, if necessary, for the resolution of child in need of care proceedings in the courts. The proceedings shall be conducted expeditiously to avoid delays in achieving permanency for children. This Title is intended to provide the greatest possible protection as promptly as possible for such children. The health, safety, and best interest of the child shall be the paramount concern in all proceedings under this Title. This Title shall be construed in accordance with Article 102. This Title shall be administered and interpreted to avoid unnecessary interference with family privacy and trauma to the child, and yet, at the same time, authorize the protective and preventive intervention needed for the health, safety, and well-being of children.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1999, No. 449, §1, eff. July 1, 1999.



CHC 602 - General applicability

Art. 602. General applicability

Except as otherwise specified in this Title, all provisions of the Code remain applicable.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992.



CHC 603 - Definitions

Art. 603. Definitions

As used in this Title:

(1) "Abortion" means that procedure as defined in R.S. 40:1061.9.

(2) "Abuse" means any one of the following acts which seriously endanger the physical, mental, or emotional health and safety of the child:

(a) The infliction, attempted infliction, or, as a result of inadequate supervision, the allowance of the infliction or attempted infliction of physical or mental injury upon the child by a parent or any other person.

(b) The exploitation or overwork of a child by a parent or any other person, including but not limited to commercial sexual exploitation of the child.

(c) The involvement of the child in any sexual act with a parent or any other person, or the aiding or toleration by the parent, caretaker, or any other person of the child's involvement in any of the following:

(i) Any sexual act with any other person.

(ii) Pornographic displays.

(iii) Any sexual activity constituting a crime under the laws of this state.

(d) A coerced abortion conducted upon a child.

(3) "Administrative review body" means a panel of appropriate persons, at least one of whom is not responsible for the case management of or delivery of services to either the child or the parents who are the subject of the review, including the citizen review boards, state hearing examiners, special department reviewers, or department personnel.

(4) "Caretaker" means any person legally obligated to provide or secure adequate care for a child, including a parent, tutor, guardian, legal custodian, foster home parent, an employee of a public or private day care center, an operator or employee of a registered family child day care home, or other person providing a residence for the child.

(5) "Case review hearing" means a review hearing by a court or administrative review body for the purpose of determining the continuing necessity for and appropriateness of the child's placement, to determine the extent of compliance with the case plan, to determine the extent of progress which has been made toward alleviating or mitigating the causes necessitating placement, and to project a likely date by which the child may be permanently placed.

(6) "Child" means a person under eighteen years of age who, prior to juvenile proceedings, has not been judicially emancipated under Civil Code Article 385 or emancipated by marriage under Civil Code Articles 379 through 384.

(7) "Child care agency" means any public or private agency exercising custody of a child.

(8) "Child pornography" means visual depiction of a child engaged in actual or simulated sexual intercourse, deviate sexual intercourse, sexual bestiality, masturbation, sadomasochistic abuse, or lewd exhibition of the genitals.

(9) "Coerced abortion" means the use of force, intimidation, threat of force, threat of deprivation of food and shelter, or the deprivation of food and shelter by a parent or any other person in order to compel a female child to undergo an abortion against her will, whether or not the abortion procedure has been attempted or completed.

(9.1) "Commercial sexual exploitation" means involvement of the child activity prohibited by the following statutes: R.S. 14:46.2, 46.3, 81.1, 81.3, 82, 82.1, 82.2, 83, 83.1, 83.2, 83.3, 83.4, 84, 85, 86, 89.2, 104, 105, and 282.

(10) "Concurrent planning" means departmental efforts to preserve and reunify a family, or to place a child for adoption or with a legal guardian which are made simultaneously.

(11) "Court-appointed or court-approved administrative body" means a body appointed or approved by a court and subject to the court's supervision for the purposes of assisting the court with permanency hearings, including magistrates or other court or noncourt personnel. This body shall not be a part of the Department of Children and Family Services or the Department of Public Safety and Corrections, nor subject to the supervision or direction of either department.

(12) "Crime against the child" shall include the commission of or the attempted commission of any of the following crimes against the child as provided by federal or state statutes:

(a) Homicide.

(b) Battery.

(c) Assault.

(d) Rape.

(e) Sexual battery.

(f) Kidnapping.

(g) Criminal neglect.

(h) Criminal abandonment.

(i) Repealed by Acts 2014, No. 602, §7, eff. June 12, 2014.

(j) Carnal knowledge of a juvenile.

(k) Indecent behavior with juveniles.

(l) Pornography involving juveniles.

(m) Molestation of a juvenile.

(n) Crime against nature.

(o) Cruelty to juveniles.

(p) Contributing to the delinquency or dependency of children.

(q) Sale of minor children.

(r) Human trafficking.

(s) Trafficking of children for sexual purposes.

(13) "Department" means the Department of Children and Family Services.

(14) "Foster care" means placement in a foster family home, a relative's home, a residential child caring facility, or other living arrangement approved and supervised by the state for provision of substitute care for a child in the department's custody. Such placement shall not include a detention facility.

(15) "Foster parent" means an individual who provides residential foster care with the approval and under the supervision of the department for a child in its custody.

(16) "Institutional abuse or neglect" means any case of child abuse or neglect that occurs in any public or private facility that provides residential child care, treatment, or education.

(17) "Mandatory reporter" is any of the following individuals:

(a) "Health practitioner" is any individual who provides health care services, including a physician, surgeon, physical therapist, dentist, resident, intern, hospital staff member, podiatrist, chiropractor, licensed nurse, nursing aide, dental hygienist, any emergency medical technician, a paramedic, optometrist, medical examiner, or coroner, who diagnoses, examines, or treats a child or his family.

(b) "Mental health/social service practitioner" is any individual who provides mental health care or social service diagnosis, assessment, counseling, or treatment, including a psychiatrist, psychologist, marriage or family counselor, social worker, member of the clergy, aide, or other individual who provides counseling services to a child or his family. Notwithstanding any other provision of law to the contrary, when representing a child, as defined in this Code, in a case arising out of this Code, a mental health/social service practitioner shall not be considered a mandatory reporter under the following limited circumstances: (i) when the practitioner is engaged by an attorney to assist in the rendition of professional legal services to that child, (ii) when the information that would serve as the basis for reporting arises in furtherance of facilitating the rendition of those professional legal services to that child, and (iii) when the information that would serve as the basis for reporting is documented by the mental health/social service practitioner. The documentation shall be retained by the mental health/social service practitioner until one year after the child has reached the age of majority.

(c) "Member of the clergy" is any priest, rabbi, duly ordained clerical deacon or minister, Christian Science practitioner, or other similarly situated functionary of a religious organization, except that he is not required to report a confidential communication, as defined in Code of Evidence Article 511, from a person to a member of the clergy who, in the course of the discipline or practice of that church, denomination, or organization, is authorized or accustomed to hearing confidential communications, and under the discipline or tenets of the church, denomination, or organization has a duty to keep such communications confidential. In that instance, he shall encourage that person to report the allegations to the appropriate authorities in accordance with Article 610.

(d) "Teaching or child care provider" is any person who provides or assists in the teaching, training, and supervision of a child, including any public or private teacher, teacher's aide, instructional aide, school principal, school staff member, bus driver, coach, professor, technical or vocational instructor, technical or vocational school staff member, college or university administrator, college or university staff member, social worker, probation officer, foster home parent, group home or other child care institutional staff member, personnel of residential home facilities, a licensed or unlicensed day care provider, or any individual who provides such services to a child in a voluntary or professional capacity.

(e) Police officers or law enforcement officials.

(f) "Commercial film and photographic print processor" is any person who develops exposed photographic film into negatives, slides, or prints, or who makes prints from negatives or slides for compensation.

(g) Mediators appointed pursuant to Chapter 6 of Title IV.

(h) A parenting coordinator appointed pursuant to R.S. 9:358.1 et seq.

(i) A court-appointed special advocates (CASA) volunteer under the supervision of a CASA program appointed pursuant to Chapter 4 of Title IV.

(j) "Organizational or youth activity provider" is any person who provides organized activities for children, including administrators, employees, or volunteers of any day camp, summer camp, youth center, or youth recreation programs or any other organization that provides organized activities for children.

(k) School coaches, including but not limited to public technical or vocational school, community college, college, or university coaches and coaches of intramural or interscholastic athletics.

(18) "Neglect" means the refusal or unreasonable failure of a parent or caretaker to supply the child with necessary food, clothing, shelter, care, treatment, or counseling for any injury, illness, or condition of the child, as a result of which the child's physical, mental, or emotional health and safety is substantially threatened or impaired. Neglect includes prenatal neglect. Consistent with Article 606(B), the inability of a parent or caretaker to provide for a child due to inadequate financial resources shall not, for that reason alone, be considered neglect. Whenever, in lieu of medical care, a child is being provided treatment in accordance with the tenets of a well-recognized religious method of healing which has a reasonable, proven record of success, the child shall not, for that reason alone, be considered to be neglected or maltreated. However, nothing herein shall prohibit the court from ordering medical services for the child when there is substantial risk of harm to the child's health or welfare.

NOTE: Paragraph (19) as enacted by Acts 2007, No. 396, §1, eff. if funds are appropriated by the legislature.

(19) "Newborn" means a child who is not more than thirty days old, as determined within a reasonable degree of medical certainty by an examining physician.

(20) "Other suitable individual" means a person with whom the child enjoys a close established significant relationship, yet not a blood relative, including a neighbor, godparent, teacher and close friend of the parent. "Relative" for the purpose of this title means an individual with whom the child has established a significant relationship by blood, adoption, or affinity.

(21) "Permanency hearing" means a hearing for the purpose of determining the permanent plan for the child.

(22) "Permanent placement" means:

(a) Return of the legal custody of a child to his parent(s).

(b) Placement of the child with adoptive parents pursuant to a final decree of adoption.

(c) Placement of the child with a legal guardian.

(23) "Person" means any individual, partnership, association, agency, or corporation, and specifically shall include city, parish, or state law enforcement agencies, and a parish or city school board or a person employed by a parish or city school board.

NOTE: Paragraph (24) eff. until funds are appropriated by the legislature to implement the amendment by Acts 2007, No. 396, §1.

(24) "Prenatal neglect" means the unlawful use by a mother during pregnancy of a controlled dangerous substance, as defined by R.S. 40:961 et seq., which results in symptoms of withdrawal in the infant or the presence of a controlled substance in the infant's body.

NOTE: Paragraph (24) as amended by Acts 2007, No. 396, §1, eff. if funds are appropriated by the legislature.

(24) "Prenatal neglect" means exposure to chronic or severe use of alcohol or the unlawful use of any controlled dangerous substance, as defined by R.S. 40:961 et seq., or in a manner not lawfully prescribed, which results in symptoms of withdrawal in the newborn or the presence of a controlled substance or a metabolic thereof in his body, blood, urine, or meconium that is not the result of medical treatment, or observable and harmful effects in his physical appearance or functioning.

(25) "Reasonable efforts" means the exercise of ordinary diligence and care by department caseworkers and supervisors and shall assume the availability of a reasonable program of services to children and their families.

(26) "Removal" means placing a child in the custody of the state or with someone other than the parent or caretaker during or after the course of an investigation of abuse and neglect to secure the child's protection and safeguard the child's welfare.

(27) "Safety plan" means a plan for the purpose of assuring a child's health and safety by imposing conditions for the child to safely remain in the home, or, after a child has been removed from the home, for the continued placement of the child with a custodian and terms for contact between the child and his parents or other persons.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 1995, No. 444, §1, eff June 17, 1995; Acts 1999, No. 449, §§1, 2, eff. July 1, 1999; Acts 1999, No. 769, §1, eff. July 2, 1999; Acts 1999, No. 894, §1; Acts 2001, No. 567, §1; Acts 2003, No. 567, §1; Acts 2003, No. 1187, §1; Acts 2004, No. 398, §1, eff. June 23, 2004; Acts 2005, No. 148, §1; Acts 2005, No. 338, §1; Acts 2006, No. 157, §1; Acts 2006, No. 278, §1; Acts 2007, No. 119, §1, eff. June 25, 2007; Acts 2007, No. 265, §1; Acts 2007, No. 334, §1; Acts 2007, No. 396, §1, eff. when funds are appropriated by the legislature; Acts 2008, No. 394, §1, eff. June 21, 2008; Acts 2012, No. 268, §2, eff. May 25, 2012; Acts 2012, No. 380, §1; Acts 2012, No. 446, §6; Acts 2012, No. 614, §2, eff. June 7, 2012; Acts 2013, No. 260, §1; Acts 2014, No. 486, §1; Acts 2014, No. 564, §7; Acts 2014, No. 569, §1; Acts 2014, No. 602, §7, eff. June 12, 2014; Acts 2015, No. 217, §1.



CHC 603.1 - Required education; reporting child abuse

Art. 603.1. Required education; reporting child abuse

Commencing May 1, 2006, every person graduating from any teacher preparation program in Louisiana shall have had in his curriculum instruction on the requirements of and how to report suspected child abuse cases pursuant to Children's Code Article 601 et seq., as well as instruction on how to identify the signs and symptoms of child neglect and abuse, including sexual abuse, in order to receive his teacher certification.

Acts 2003, No. 769, §1.



CHC 604 - Persons subject to proceedings

Art. 604. Persons subject to proceedings

A court exercising juvenile jurisdiction shall have exclusive original jurisdiction, in conformity with any special rules prescribed by law, over any child alleged to be in need of care and the parents of any such child.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992.



CHC 605 - Venue

CHAPTER 2. VENUE

Art. 605. Venue

A. A proceeding under this Title may be commenced in the parish in which the child is domiciled with his parent or tutor, the parish in which the child was present when an act alleged took place or conditions alleged existed, or the parish in which the child is found.

B. When a petition is filed in a parish other than that of the child's domicile, the court in which the proceeding is filed, upon motion of a party or upon the court's own motion, may transfer the proceeding to the court for the parish in which the child is domiciled. A transfer under this Paragraph may be made at any time.

C. When a petition is filed in a parish other than that of the child's domicile and the proceeding is not transferred under Paragraph B of this Article, the court in which the proceeding is filed shall immediately notify the appropriate court for the parish in which the child is domiciled, and if the court for the parish in which the child is domiciled requests a transfer within five days after receipt of the notification, the court in which the proceeding was filed may transfer the proceeding. A transfer under this Paragraph shall be made prior to the adjudication hearing.

D. When a petition is filed in a parish other than that of the child's domicile, and the proceeding is not transferred under Paragraph B or C of this Article, the court in which the proceeding was filed may, after the adjudication hearing, transfer the proceeding to the court of the parish where the child is domiciled for the disposition hearing.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992.



CHC 606 - Grounds; child in need of care

CHAPTER 3. GROUNDS; CHILD IN NEED OF CARE

Art. 606. Grounds; child in need of care

A. Allegations that a child is in need of care must assert one or more of the following grounds:

(1) The child is the victim of abuse perpetrated, aided, or tolerated by the parent or caretaker, by a person who maintains an interpersonal dating or engagement relationship with the parent or caretaker, or by a person living in the same residence with the parent or caretaker as a spouse whether married or not, and his welfare is seriously endangered if he is left within the custody or control of that parent or caretaker.

(2) The child is a victim of neglect.

(3) The child is without necessary food, clothing, shelter, medical care, or supervision because of the disappearance or prolonged absence of his parent or when, for any other reason, the child is placed at substantial risk of imminent harm because of the continuing absence of the parent.

(4) As a result of a criminal prosecution, the parent has been convicted of a crime against the child who is the subject of this proceeding, or against another child of the parent, and the parent is now unable to retain custody or control or the child's welfare is otherwise endangered if left within the parent's custody or control.

(5) The conduct of the parent, either as principal or accessory, constitutes a crime against the child or against any other child.

(6) The child is a victim of human trafficking or trafficking of children for sexual purposes.

NOTE: Paragraph (A)7 shall become effective when a child, who is a victim of commercial sexual exploitation, human trafficking, or trafficking of children for sexual purposes perpetrated by someone other than a parent or caretaker, becomes an eligible victim for which federal match funds are available through Title IV-E of 47 U.S.C. 672.

(7) The child is a victim of commercial sexual exploitation, human trafficking, or trafficking of children for sexual purposes perpetrated by any person regardless of their relationship to the child.

B. A child whose parent is unable to provide basic support, supervision, treatment, or services due to inadequate financial resources shall not, for that reason alone, be determined to be a child in need of care.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1995, No. 1095, §2; Acts 1999, No. 1178, §1, eff. July 9, 1999; Acts 2012, No. 446, §6; Acts 2012, No. 730, §1; Acts 2014, No. 564, §§8, 10.



CHC 607 - Child's right to appointed counsel; payment

CHAPTER 4. RIGHT TO COUNSEL

Art. 607. Child's right to appointed counsel; payment

A. The court shall appoint the program designated for the jurisdiction by the Louisiana Supreme Court to provide qualified, independent counsel for the child at the time the order setting the first court hearing is signed. Neither the child nor anyone purporting to act on his behalf may be permitted to waive this right.

B. The child shall be a party to the proceedings, and the attorney for the child shall have the authority to represent the child at all stages of the proceedings. The attorney for the child shall have the authority to take actions, including but not limited to the following:

(1) Accompany the child and be present for all court appearances, school hearings, and educational and other meetings related to the child.

(2) View and copy the child's medical, dental, psychological, psychiatric, educational, or counseling records.

C. If the court finds that the parents of the child are financially able, it may order the parents to pay some or all of the costs of the child's representation in accordance with Children's Code Articles 320 and 321.

D. In any dispositional or postdispositional hearing which may result in the mental health institutionalization of a child who is in the custody of the state, the child shall be entitled to representation by an attorney appointed by the Mental Health Advocacy Service, unless unavailable as determined by the director.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 2004, No. 301, §1, eff. June 18, 2004; Acts 2004, No. 321, §1; Acts 2006, No. 271, §1; Acts 2007, No. 307, §9; Acts 2014, No. 354, §1.



CHC 608 - Parents' right to counsel; payment

Art. 608. Parents' right to counsel; payment

A. The parents of a child who is the subject of a child in need of care proceeding shall be entitled to qualified, independent counsel at the continued custody hearing and at all stages of the proceedings thereafter. This right may be waived by a parent if the court determines that the parent choosing to waive his right to representation has been instructed by the court about his rights and the possible consequences of waiver. Before accepting a waiver of counsel, the court shall ensure each of the following:

(1) The parent has been informed by the court that the Department of Children and Family Services cannot provide legal advice to the parent or represent the parent's interest.

(2) The parent has been informed by the court that the child's attorney cannot provide legal advice to the parent and does not represent the parent's interest.

(3) The parent has been informed by the court that a proceeding brought under this Title may ultimately result in a termination of parental rights and a complete and permanent separation of the parent from the child.

(4) The parent has been informed by the court that if he is unable to afford an attorney, one will be provided by the Indigent Parents' Representation Program.

(5) That the parent is eighteen years of age or older.

B. If a parent of a child is financially unable to afford counsel, the court shall refer the parent for representation by the Indigent Parents' Representation Program administered by the Louisiana Public Defender Board.

C. If a parent of the child is entitled to representation by the Indigent Parents' Representation Program, the unavailability of counsel to represent the parent shall be good cause for a continuance of the continued custody hearing for up to three days and the hearing shall not proceed until a qualified, independent attorney is provided to the parent.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 2007, No. 307, §9; Acts 2014, No. 354, §1.



CHC 609 - Mandatory and permitted reporting; training requirements

CHAPTER 5. CHILD ABUSE REPORTING AND INVESTIGATION

Art. 609. Mandatory and permitted reporting; training requirements

A. With respect to mandatory reporters:

(1) Notwithstanding any claim of privileged communication, any mandatory reporter who has cause to believe that a child's physical or mental health or welfare is endangered as a result of abuse or neglect or that abuse or neglect was a contributing factor in a child's death shall report in accordance with Article 610.

(2) Violation of the duties imposed upon a mandatory reporter subjects the offender to criminal prosecution authorized by R.S. 14:403(A)(1).

(3)(a) To familiarize mandatory reporters, as defined by Children's Code Article 603, with their legal mandate for reporting suspected child abuse and neglect, such mandatory reporters shall be offered training on the statutory requirements and responsibility of reporting child abuse and neglect. This training shall be made available by the child welfare division of the Department of Children and Family Services or any other mechanism as approved by the department as long as it includes information on the reporting procedure and the consequences of failing to report.

(b) Each mandatory reporter may obtain mandatory reporting training as each mandatory reporter believes to be necessary in accordance with Subsubparagraph (a) or (d) of this Subparagraph.

(c) The appropriate state regulatory department, board, commission, or agency for each category of mandatory reporter may provide continuing education credit for the completion of the training pursuant to this Paragraph.

(d) Any entity, including but not limited to hospitals, educational and religious institutions, and nonprofits, may provide its employees, volunteers, or educational attendees with equivalent training pursuant to Subsubparagraph (a) of this Subparagraph.

B. With respect to permitted reporters, any other person having cause to believe that a child's physical or mental health or welfare is endangered as a result of abuse or neglect, including a judge of any court of this state, may report in accordance with Article 610.

C. The filing of a report, known to be false, may subject the offender to criminal prosecution authorized by R.S. 14:403(A)(3).

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1993, No. 637, §1, eff. June 15, 1993; Acts 2013, No. 163, §1.



CHC 610 - Reporting procedure; report to the legislature

Art. 610. Reporting procedure; report to the legislature

A. Reports of child abuse or neglect or that such was a contributing factor in a child's death, where the abuser is believed to be a parent or caretaker, a person who maintains an interpersonal dating or engagement relationship with the parent or caretaker, or a person living in the same residence with the parent or caretaker as a spouse whether married or not, shall be made immediately to the department through the designated state child protection reporting hotline telephone number. Reports in which the abuse or neglect is believed to be perpetrated by someone other than a caretaker, a person who maintains an interpersonal dating or engagement relationship with the parent or caretaker, or a person living in the same residence with the parent or caretaker as a spouse whether married or not, and the caretaker is not believed to have any responsibility for the abuse or neglect shall be made immediately to a local or state law enforcement agency. Dual reporting to both the department through the designated state child protection reporting hotline telephone number and the local or state law enforcement agency is permitted.

B. The report shall contain the following information, if known:

(1) The name, address, age, sex, and race of the child.

(2) The nature, extent, and cause of the child's injuries or endangered condition, including any previous known or suspected abuse to this child or the child's siblings.

(3) The name and address of the child's parent(s) or other caretaker.

(4) The names and ages of all other members of the child's household.

(5) The name and address of the reporter.

(6) An account of how this child came to the reporter's attention.

(7) Any explanation of the cause of the child's injury or condition offered by the child, the caretaker, or any other person.

(8) The number of times the reporter has filed a report on the child or the child's siblings.

(9) Any other information which the reporter believes might be important or relevant.

C. The report shall also name the person or persons who are thought to have caused or contributed to the child's condition, if known, and the report shall contain the name of such person if he is named by the child.

D. If the initial report was in oral form by a mandatory reporter, it shall be followed by a written report made within five days to the local child protection unit of the department or, if necessary to the local law enforcement agency. The reporter may use a form for the written report, which shall be developed, approved and made available by the Department of Children and Family Services. The form is optional and may be available electronically on the department's website.

E.(1) All reports made to any local or state law enforcement agency involving abuse or neglect in which the child's parent or caretaker, a person who maintains an interpersonal dating or engagement relationship with the parent or caretaker, or a person living in the same residence with the parent or caretaker as a spouse whether married or not, is believed responsible shall be promptly communicated to the department through the designated state child protection reporting hotline telephone number in accordance with a written working agreement developed between the local law enforcement agency and the department.

(2) The department shall promptly communicate abuse or neglect cases not involving a parent, caretaker, or occupant of the household to the appropriate law enforcement agency in accordance with a written working agreement developed between the department and law enforcement agency. The department also shall report all cases of child death which involve a suspicion of abuse or neglect as a contributing factor in the child's death to the local and state law enforcement agencies, the office of the district attorney, and the coroner.

(3) Reports involving a felony-grade crime against a child shall be promptly communicated to the appropriate law enforcement authorities as part of the interagency protocols for multidisciplinary investigations of child abuse and neglect in each judicial district as provided in Articles 509 and 510.

F. Any commercial film or photographic print processor who has knowledge of or observes, within the scope of this professional capacity or employment, any film, photograph, video tape, negative, or slide depicting a child who he knows or should know is under the age of seventeen years, which constitutes child pornography as defined in Article 603, shall report immediately to the local law enforcement agency having jurisdiction over the case. The reporter shall provide a copy of the film, photograph, videotape, negative, or slide to the agency receiving the report.

NOTE: Subsection G eff. until funds are appropriated by the legislature to implement the amendment by Acts 2007, No. 396, §1.

G. If a physician has cause to believe that a mother of an infant unlawfully used during pregnancy a controlled dangerous substance, as defined by R.S. 40:961 et seq., the physician shall order a toxicology test upon the infant, without the consent of the infant's parents or guardian, to determine whether there is evidence of prenatal neglect. If the test results are positive, the physician shall report the results, as soon as possible, in accordance with this Article. If the test results are negative, all identifying information shall be obliterated if the record is retained, unless the parent approves the inclusion of identifying information. Positive test results shall not be admissible in a criminal prosecution.

NOTE: Subsection G as amended by Acts 2007, No. 396, §1, eff. if funds are appropriated by the legislature.

G.(1) If a physician has cause to believe that a newborn was exposed in utero to an unlawfully used controlled dangerous substance, as defined by R.S. 40:961 et seq., the physician shall order a toxicology test upon the newborn, without the consent of the newborn's parents or guardian, to determine whether there is evidence of prenatal neglect. If the test results are positive, the physician shall issue a report, as soon as possible, in accordance with this Article. If the test results are negative, all identifying information shall be obliterated if the record is retained, unless the parent approves the inclusion of identifying information. Positive test results shall not be admissible in a criminal prosecution.

(2) If there are symptoms of withdrawal in the newborn or other observable and harmful effects in his physical appearance or functioning that a physician has cause to believe are due to the chronic or severe use of alcohol by the mother during pregnancy, the physician shall issue a report in accordance with this Article.

H.(1) The provisions of this Paragraph shall be known and may be cited as The Alfred C. Williams Child Protection Act.

(2) Beginning May 1, 2017, and annually thereafter, the department shall provide to the legislature the following child-specific information regarding reports of child abuse or neglect reported to the department pursuant to the provisions of this Article:

(a) The actual or estimated age, the sex, and the race of each child at the time the latest report was received.

(b) The parish location of primary case name of the latest report accepted for investigation received.

(c) The categories, levels, and final findings assigned to each allegation contained in reports received for each child.

(d) The number of cases accepted for investigation in which the child was an alleged or valid victim during the report year.

(e) The number of cases accepted for investigation in which the child was a valid victim during the report year.

(f) The number of reports accepted for investigation prior to report year in which the child was an alleged or valid victim.

(g) The number of other alleged victims in reports accepted for investigation in each child's cases prior to report year.

(h) The number of reports accepted for investigation prior to the report year in which the child was a valid victim.

(i) The number of other validated victims in reports accepted for investigation in each child's cases prior to report year.

(j) The number of distinct reporter names for all investigations in which the child is an alleged or valid victim.

(3) For purposes of this Paragraph, the following words shall have the following meanings:

(a) "Alleged victim" includes a child who is the subject of an investigation and for whom there is an allegation of abuse or neglect.

(b) "Valid victim" or "validated victim" includes an alleged victim for whom one or more allegations of abuse or neglect have been determined to be justified pursuant to Article 615.

(4) The information provided in the annual report required by Subparagraph (2) of this Paragraph shall not include the name, street address, or other identifying information of any child, parent, sibling, or reporter.

(5) If the department fails to submit timely the report required by Subparagraph (2) of this Paragraph, then the legislature or either house thereof, through its authorized representative, may petition the Nineteenth Judicial District Court for writs of mandamus to compel the submission of the report. Any failure to obey a writ of mandamus issued by the court may be punishable by the court as contempt thereof.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1997, No. 1103, §1, eff. July 14, 1997; Acts 1999, No. 1178, §1, eff. July 9, 1999; Acts 2004, No. 75, §1, eff. May 28, 2004; Acts 2004, No. 78, §1, eff. May 28, 2004; Acts 2006, No. 157, §1; Acts 2007, No. 396, §1, eff. when funds are appropriated by the legislature; Acts 2012, No. 268, §2, eff. May 25, 2012; Acts 2012, No. 614, §2, eff. June 7, 2012; Acts 2016, No. 302, §1.



CHC 611 - Immunity from civil or criminal liability

Art. 611. Immunity from civil or criminal liability

A.(1) No cause of action shall exist against any:

(a) Person who in good faith makes a report, cooperates in any investigation arising as a result of such report, or participates in judicial proceedings authorized under the provisions of this Chapter.

(b) Caseworker who in good faith conducts an investigation, makes an investigative judgment or disposition, or releases or uses information contained in the central registry for the purpose of protecting a child.

(2) Such individuals shall have immunity from civil or criminal liability that otherwise might be incurred or imposed.

B. This immunity shall not be extended to:

(1) Any alleged principal, conspirator, or accessory to an offense involving the abuse or neglect of the child.

(2) Any person who makes a report known to be false or with reckless disregard for the truth of the report.

C.(1) In any action to establish damages against a defendant who has made a false report of child abuse or neglect, the plaintiff shall bear the burden of proving that the defendant who filed the false report of child abuse or neglect knew the report was false or that the report was filed with reckless disregard for the truth of the report.

(2) A plaintiff who fails to meet his burden of proof provided in Subparagraph (1) of this Paragraph shall pay all court costs and attorney fees of the defendant.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1993, No. 675, §1; Acts 2004, No. 76, §1; Acts 2006, No. 372, §1.



CHC 612 - Assignment of reports for investigation and assessment

Art. 612. Assignment of reports for investigation and assessment

A.(1) Upon receiving a report of abuse or neglect of a child who is not in the custody of the state, the local child protection unit of the department shall promptly assign a level of risk to the child based on the information provided by the reporter.

(2) Reports of high and intermediate levels of risk shall be investigated promptly. This investigation shall include a preliminary investigation as to the nature, extent, and cause of the abuse or neglect and the identity of the person actually responsible for the child's condition. This preliminary investigation shall include an interview with the child and his parent or parents or other caretaker and shall include consideration of all available medical information provided to the department pertaining to the child's condition. Such preliminary investigation shall also include an immediate assessment of any existing visitation or custody order or agreement involving the alleged perpetrator and the child. The department shall request a temporary restraining order pursuant to Article 617, a protective order pursuant to Article 618, or an instanter safety plan order pursuant to Article 619 or Article 620 if the department determines that any such previously ordered visitation or custody would put the child's health and safety at risk. Admission of the investigator on school premises or access to the child in school shall not be denied by school personnel. However, the request for a temporary restraining order or a protective order in accordance with this Article shall not independently confer exclusive jurisdiction on the juvenile court in accordance with Article 303.

(3) In lieu of an investigation, reports of low levels of risk may be assessed promptly through interviews with the family to identify needs and available match to community resources. If during this assessment, it is determined that a child is at immediate substantial risk of harm, the local child protection unit shall promptly conduct or participate in an intensive investigation.

(4) During the investigation of a report from a treating health care practitioner of physical abuse of a child who is not in custody of the state, at the request and expense of the child's parent or caregiver the department shall provide copies of all medical information pertaining to the child's condition or treatment obtained during the investigation to a board certified child abuse pediatrician for purposes of conducting an independent review of the information. Any resulting report shall be provided to the department and to the child's parent or caretaker and shall be utilized in the department's on-going assessment of risk and to determine what action may be necessary to protect the health and safety of the child. Nothing in this Subparagraph shall be construed to prohibit granting an instanter removal order pursuant to Children's Code Article 615(B).

B. All persons, including without limitation mandatory and permissive reporters, shall cooperate fully with investigative procedures, including independent investigations and psychological evaluations of the child initiated by the parent on behalf of the child. The provisions of this Paragraph shall not require the disclosure of any communications between an attorney and his client or any confession or other sacred communication between priest, rabbi, duly ordained minister, or Christian Science practitioner and his communicant.

C. All interviews of the child or his parents conducted in the course of a child protective investigation shall be tape-recorded, if requested by the parent or parents.

D. Upon determination that there is reason to believe that the child has been abused or neglected, the local child protection unit shall conduct a more intensive investigation. If necessary, the investigator may apply for an evaluation order authorized by Article 614.

E. When the report concerns a facility under the supervision of the department, the secretary of the department may assign the duties and powers enumerated herein to any office within the department to carry out the purposes of this Chapter or may enter into cooperative agreements with other state agencies to conduct investigations in accordance with this Article.

F. Violation of the duties imposed by this Article subjects the offender to criminal prosecution authorized by R.S. 14:403(A)(2).

G. The Department of Children and Family Services shall set priorities for case response and allocate staff resources to cases identified by reporters as presenting immediate substantial risk of harm to children. Absent evidence of willful or intentional misconduct or gross negligence in carrying out the investigative functions of the state child protection program, caseworkers, supervisors, program managers, and agency heads shall be immune from civil and criminal liability in any legal action arising from the department's decisions made relative to the setting of priorities for cases and targeting of staff resources.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1993, No. 675, §1; Acts 1995, No. 444 §1, eff. June 17, 1995; Acts 1999, No. 1355, §1, eff. July 12, 1999; Acts 2011, No. 189, §1; Acts 2013, No. 225, §1; Acts 2014, No. 486, §1.



CHC 612.1 - Institutional abuse; corrective measures

Art. 612.1. Institutional abuse; corrective measures

A. Upon a finding of institutional abuse or neglect, resulting from a single act or occurrence, the department shall require that the owner, operator, or administrator of the facility formulate a plan of remedial action. Within thirty days of the department's request, the owner, operator, or administrator shall notify the agency in writing of a plan of remedial action. Within ninety days of the request, the owner, operator, or administrator shall fully implement the plan for remedial action, unless otherwise agreed to by the department.

B. Upon a finding of institutional abuse or neglect resulting from several incidents that have occurred at the facility, within seven days of the finding, the department shall require that the owner, operator, or administrator of the facility make appropriate administrative, personnel, or structural changes at the facility. Within thirty days of such request, the owner, operator, or administrator of the facility shall notify the department of the progress in complying with the requirement. The department and the owner, operator, or administrator shall establish a reasonable period in which the requested changes shall be completed.

C. If an owner, operator, or administrator of a facility does not formulate or implement a plan for remedial action or make requested changes, the department shall recommend to the entity that licenses, oversees, certifies, or authorizes the operation of the facility, that appropriate sanctions or actions be imposed against the facility.

D. If there is reasonable cause to believe that a teacher, employee, volunteer, or other staff person has committed an act of child abuse or neglect, he shall be temporarily removed from his position at the institution or reassigned to other duties in which he will not have contact with the child victim or other children.

E. In accordance with the Administrative Procedure Act, the department shall adopt rules setting forth the procedures for the investigation and reporting of institutional abuse. Such rules may provide for the investigation to be conducted by an agency that contracts with the state whose staff is trained to conduct such investigations. The procedures may include the use of review teams to make recommendations to the department concerning the procedures for investigating institutional abuse or neglect.

Acts 2003, No. 567, §1, eff. upon allocation of adequate funding and subject to the approval of the Joint Legislative Committee on the Budget.



CHC 613 - Entry orders

Art. 613. Entry orders

A. If in the course of an investigation of a report, admission cannot be obtained to the home, school, or any other place where the child may be found, the investigator shall apply to the juvenile court for an order authorizing an entry for the purposes of interviewing the child and other members of the household, for the visual inspection of the child, and for an inspection of the home to the extent such an inspection is essential to the investigation of specific allegations. The affidavit of the applicant must demonstrate:

(1) That reasonable suspicion exists that the child has been abused or neglected.

(2) That entry has been denied.

B. The court may grant such an order on an ex parte application and may also order a law enforcement officer to accompany the applicant in executing the entry order.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992.



CHC 614 - Evaluation orders

Art. 614. Evaluation orders

A. If necessary, the investigator may apply to the court for certain medical examinations and evaluations of the child or other children in the household.

B. Upon a showing of good cause in an affidavit executed by the applicant, the court may order a physical examination and evaluation of the child or other children in the household by any physician. Such an order may be granted ex parte.

C. Upon a showing of good cause in an affidavit executed by the applicant and after a contradictory hearing, the court may order a psychological or psychiatric examination and evaluation of the child or other children in the household by a psychologist or psychiatrist.

D. Upon a showing of good cause in an affidavit executed by the applicant and after a contradictory hearing, the court may order a physical, psychological, or psychiatric examination of the parent or caretaker.

E. When a medical examination of a child has been conducted pursuant to Article 612(A)(4), upon a showing of good cause in an affidavit executed by the applicant and after a contradictory hearing, the court may order an additional physical examination of the child or other children in the household by any physician. For the purposes of this Paragraph, an applicant may be the investigator or the child's parent or caretaker.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1995, No. 1095, §2; Acts 2013, No. 225, §1.



CHC 615 - Disposition of reports

Art. 615. Disposition of reports

A. In determining the disposition of the report, the agency shall take into account, in mitigation, the possibility of accidental injury or condition, or that the injury resulted from what might be considered a reasonable exercise of discipline for the child's misbehavior.

B. After investigation, the local child protection unit shall make one of the following determinations:

(1) The child appears to be a child in need of care and his immediate removal is necessary for his protection from further abuse or neglect, in which case, whenever such extraordinary justification arises, it shall apply for an instanter removal order to place the child in the custody of a suitable relative or other suitable individual capable of protecting the health and safety of the child or the state authorized under Articles 619 and 620 and shall notify the district attorney as soon as possible.

(2) The report appears to be justified, in that there is evidence of child abuse, or neglect, and a protective order or instanter safety plan order would eliminate the need for removal of the child in order to protect him from further abuse, in which case it may apply for a temporary restraining order or protective order authorized by Article 617 and Article 618, or an instanter safety plan order authorized by Article 619 or Article 620.

(3) The report appears to be justified, in that there is evidence of child abuse or neglect, in which case it shall report all pertinent information to the district attorney, as soon as possible but in no case more than thirty days after such determination, for evaluation of whether a child in need of care petition should be filed in the court with juvenile jurisdiction.

(4) The report is inconclusive, in that the evidence tends to support a finding of abuse or neglect, but there is not enough information to confirm a justified report.

(5) The report does not appear justified as the evidence does not support a finding of child abuse or neglect.

(6) The investigation indicates the report appears to be false and that the reporter knowingly made a false report in which case all pertinent information shall be forwarded to the district attorney for a determination of whether the evidence supports a finding of a false public report.

C. In addition to investigation or assessment of reports, or both, the local child protection family services unit may offer available information, referrals, or services to the family when there appears to be some need for medical, mental health, social, basic support, supervision, or other services. Assignments for case response and allocation of resources shall be made in the order of children at greatest risk of harm to the lowest risk of harm. The individualized intervention strategies based on this risk assessment may include concurrent planning.

D. Violation of the duties imposed by this Article subjects the offender to criminal prosecution authorized by R.S. 14:403(A)(2).

E. When after the investigation of a report, the determination is made that the report is inconclusive or not justified, as provided in Subparagraphs (B)(4) and (5) of this Article, the files, records, and pertinent information regarding the report and investigation shall be strictly confidential, shall not become part of the central registry except as otherwise provided in Subparagraph (1) of this Paragraph or in Article 616(F), shall not be disclosed or ordered to be produced in conjunction with any legal proceeding or other matter, and shall be maintained only for the following purposes:

(1) The files, records, and information shall remain unsealed and shall be maintained for the exclusive use of child protective services, to assist in future risk and safety assessments. The Department of Children and Family Services shall maintain all files and records for seven years from the date of the determination, unless a subsequent inconclusive or not justified report is received during that period. In that case, information from all such reports will be maintained until the youngest child in the alleged victim's family attains the age of eighteen years or seven years from the date of the latest determination, whichever is longer. If information from an inconclusive or not justified report is used as a part of the basis for a later, related, and justified report, the earlier report shall become part of the file of the justified report and shall cease to be a separate report.

(2) All files, records, and information shall be admissible in any civil litigation or criminal proceeding against the Department of Children and Family Services or its employees wherein work performance or conduct is at issue. They shall remain confidential and be placed under seal by the court to prevent disclosure to the public. The department shall maintain the files, records and information during the pendency of the litigation or prosecution.

(3) All files, records, and information regarding a report that has been determined to be inconclusive may be released to law enforcement investigators in the course of investigations of crimes involving acts against children in order to assist in the proper evaluation of current reports of abuse which may include a pattern of incidents. Notwithstanding any other provision of law to the contrary, these files, records, and information shall remain confidential and shall not be subject to disclosure pursuant to R.S. 44:1 et seq. If a court determines that the files, records, and information are admissible in criminal proceedings involving acts against children, those files, records, and information shall be placed under seal by the court to prevent disclosure to the public.

F. The department shall promulgate rules to provide for the disposition, handling, maintenance, and storage of inconclusive and not justified reports in keeping with this Article.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1993, No. 505, §1; Acts 1995, No. 444, §§1, 2, eff. June 17, 1995; Acts 1995, No. 625, §1, eff. June 19, 1995; Acts 1999, No. 449, §1, eff. July 1, 1999; Acts 1999, No. 593, §1; Acts 2003, No. 567, §1; Acts 2004, No. 457, §§1, 2, eff. June 24, 2004; Acts 2005, No. 148, §1; Acts 2006, No. 580, §1, eff. June 23, 2006; Acts 2006, No. 394, §1; Acts 2014, No. 486, §1.



CHC 615.1 - Reports; review by district attorney

Art. 615.1. Reports; review by district attorney

A. When a law enforcement agency receives a report of a crime involving sexual abuse of a child, including but not limited to those received pursuant to Louisiana Children's Code Article 610(E)(3), the law enforcement agency shall:

(1) Maintain a report containing all information listed in Louisiana Children's Code Article 610(B) and (C), if known, and conduct a full investigation of the allegations.

(2) Maintain the confidentiality of the identity of the reporter in accordance with R.S. 46:56.

(3) After investigation of the report of child sexual abuse by the law enforcement agency having jurisdiction over the reported incident, send the investigative file to the district attorney for review whether or not an arrest is made.

B. In cases involving allegations of sexual abuse of a child:

(1) If the district attorney determines that the report has been fully investigated and there is insufficient evidence to establish probable cause for arrest, the district attorney shall upload the information contained in the report pursuant to Louisiana Children's Code Article 610(B) and (C) to the central registry for children in need of care maintained by the Bureau of Criminal Identification and Information in the office of state police if an alleged perpetrator has been identified. The information uploaded to the registry shall also include the name of the law enforcement agency that handled the investigation of the complaint.

(2) If the district attorney determines that the report needs further investigation, he shall refer the report to the multidisciplinary team established pursuant to Louisiana Children's Code Article 507 et seq. If, after a multidisciplinary team investigation, there is still insufficient evidence to establish probable cause for an arrest, the pertinent information in the report shall be uploaded to the bureau as provided in Subparagraph (B)(1) of this Article.

(3) In no case shall the district attorney forward information to the Bureau of Criminal Identification and Information in the office of state police when the district attorney finds, based on the investigation, that the allegations are false.

Acts 2006, No. 394, §1.



CHC 616 - Central registry; screening court-appointed special advocates volunteers; confidentiality

Art. 616. Central registry; screening court-appointed special advocates volunteers; confidentiality

A. The department shall maintain a central registry of all reports of abuse and neglect. The purpose of this central registry, among other uses, is to provide information of past reports of child abuse or neglect of children to assist in the proper evaluation of current reports of abuse or neglect which may include a pattern of incidents.

B. Except as provided in this Article or R.S. 46:56, all records of reports of child abuse or neglect are confidential. The department shall promulgate rules regarding the maintenance, deletion, and release of information in the central registry, determined by the types of dispositions made pursuant to Article 615.

C. Upon the written request of the court during its evaluation of an individual applying to work as a court-appointed special advocate and with the consent of the applicant, the department shall search the central registry and report to the court any justified report of abuse or neglect alleging that the applicant is a perpetrator.

D. When, after an investigation, the determination is made by the department that the report does appear to be justified, any subsequent adjudication by a court exercising juvenile jurisdiction which dismisses the child in need of care petition involving this report shall be added to the central registry.

E. Repealed by Acts 2005, No. 378, §1, eff. June 30, 2005.

F. Information from investigations of reports that are inconclusive may be disclosed, with the applicant's written consent, for the limited purposes of evaluating the applicant to be a CASA volunteer, a foster parent, an adoptive parent, or caregiver pursuant to R.S. 46:56(F)(11).

G. Violation of the confidentiality provisions of this Article, Article 615, or the lawful regulations of the department subjects the offender to criminal prosecution authorized by R.S. 14:403(A)(2).

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1993, No. 505, §1; Acts 1995, No. 625, §1, eff. June 19, 1995; Acts 1997, No. 903, §2, eff. July 10, 1997; Acts 1999, No. 593, §1; Acts 2003, No. 567, §1; Acts 2005, No. 378, §1, eff. June 30, 2005.



CHC 616.1 - Correction of central registry entries; procedure

Art. 616.1. Correction of central registry entries; procedure

A. When a report alleging abuse or neglect is recorded as justified by the department in the central registry but when no petition is subsequently filed alleging that the child is in need of care, the individual who is the subject of the finding may file a written motion seeking correction of that entry and all related department records in the court exercising juvenile jurisdiction in the parish in which the finding was made.

B. Prior to the hearing, the motion shall be served on the department and the district attorney.

C. If neither the department nor the district attorney files a written objection, the court may enter an order in accordance with Paragraph D.

D. If after a contradictory hearing with the department and the district attorney the court finds that the report was not justified, in accordance with Article 615(B)(4) or (5), and correction of the record is not contrary to the best interest of the child, it may order the department to correct the central registry entry. If the central registry entry is ordered to be corrected, the department and any law enforcement offices having any record of the report shall be ordered to correct those records and any other records, notations, or references thereto, and the court shall order the department and other custodians of such records to file a sworn affidavit to the effect that their records have been corrected. The affidavit of the department shall also attest to the correction of the central registry entry.

E. The originals of the affidavits required in Paragraph D shall be kept by the court and a copy shall be retained by the affiant. The copy shall not be a public record and shall not be open for public inspection but rather shall be kept under lock and key and maintained only for internal recordkeeping purposes and to preserve the integrity of the files of the department or office and shall not be used for any investigative purpose.

Acts 1997, No. 612, §1.



CHC 616.2 - Central registry; maintenance by state police; use; confidentiality

Art. 616.2. Central registry; maintenance by state police; use; confidentiality

A. The Bureau of Criminal Identification and Information in the office of state police shall maintain a central index registry of all reports of sexual abuse obtained in accordance with Article 615.1. The purpose of the registry is to provide information of past reports of child sexual abuse to assist in the proper evaluation of current reports of abuse which may include a pattern of incidents and which may prove admissible in a criminal prosecution under Code of Evidence Article 404(B) or 412.2.

B. When the information contained in the reports is obtained by the bureau in accordance with Article 615.1:

(1) The pertinent information regarding the report and investigation shall be indexed by the name of the alleged perpetrator and shall be maintained for the exclusive use of child protection and law enforcement investigators in the course of investigations, for the sole purpose of evaluating the existence of patterns of incidents in pending child abuse investigations.

(2) All pertinent information regarding these reports and investigations shall be strictly confidential and shall not under any circumstances be disclosed or ordered to be produced in conjunction with any legal proceeding or matter, except as provided for in this Article. The Department of Public Safety and Corrections shall promulgate rules and regulations, in accordance with the Administrative Procedure Act, to provide for the disposition, handling, maintenance, and storage of the information forwarded to them pursuant to this Article and not in conflict with this Article.

(3) Notwithstanding Subparagraph (B)(2) of this Article, all information regarding the reports shall be maintained by the Department of Public Safety and Corrections for ten years from the date of receipt of the report, unless a subsequent report is received during that time period, in which case, information from all reports will be maintained indefinitely.

Acts 2006, No. 394, §1.



CHC 617 - Temporary restraining order

CHAPTER 6. PROCEDURES FOR THE

PROTECTION OF A CHILD

Art. 617. Temporary restraining order

A. Upon good cause shown in an ex parte proceeding, the court may enter a temporary restraining order, without bond, as it deems necessary to protect from abuse or neglect the petitioner, any children, or any person alleged to be an incompetent. Immediate and present danger of abuse shall constitute good cause for purposes of this Article. The order may include but is not limited to the following:

(1) Directing the defendant to refrain from abusing, neglecting, harassing, or interfering with the person or employment or going near the residence or place of employment of the petitioner, the children, or any person alleged to be incompetent, on whose behalf a petition was filed.

(2) Awarding to a party use and possession of specified community property, such as an automobile.

(3) Granting possession to the petitioner of the residence or household to the exclusion of the defendant, by evicting the defendant or restoring possession to the petitioner where:

(a) The residence is jointly owned in equal proportion or leased by the defendant and the petitioner or the person on whose behalf the petition is brought.

(b) The residence is solely owned by the petitioner of the person on whose behalf the petition is brought.

(c) The residence is solely leased by defendant and defendant has a duty to support the petitioner or the person on whose behalf the petition is brought.

(4) Prohibiting either party from transferring, encumbering, or otherwise disposing of property mutually owned or leased by the parties, except when in the ordinary course of business, or for the necessary support of the party or the minor children.

B. If a temporary restraining order is granted without notice, the matter shall be set within ten days for a rule to show cause why the protective order should not be issued, at which time the petitioner must prove the allegations of abuse or neglect by a preponderance of the evidence. The defendant shall be given notice of the temporary restraining order and the hearing on the rule to show cause by service of process as required by law.

C. During the existence of the temporary restraining order, a party shall have the right to return to the family residence once to recover his or her personal clothing and necessities, provided that the party is accompanied by a law enforcement officer to insure the protection and safety of the parties.

D. If no temporary restraining order has been granted, the court shall issue a rule to show cause why the protective order should not be issued, and set the rule for hearing on the earliest day that the business of the court will permit, but in any case within ten days from the date of service of the petition, at which time the petitioner must prove the allegations of abuse or neglect by a preponderance of the evidence. The defendant shall be given notice by service of process as required by law.

E. If the hearing pursuant to Paragraph B or D of this Article is continued, the court shall make or extend such temporary restraining orders as it deems necessary. Such continuance shall not exceed ten days.

F. The court may, in its discretion, grant an emergency temporary restraining order outside regular court hours.

G, H. Repealed by Acts 2001, No. 567, §3.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1997, No. 1156, §1; Acts 1999, No. 1356, §1, eff. July 12, 1999; Acts 2001, No. 567, §3.



CHC 618 - Protective orders; content; modification; service

Art. 618. Protective orders; content; modification; service

A. The court may grant any protective order or approve any consent agreement to bring about a cessation of abuse or neglect of a party, any minor children, or any person alleged to be incompetent, which relief may include but is not limited to:

(1) Granting the relief enumerated in Article 617.

(2) When there is a duty to support a party, any minor children, or any person alleged to be incompetent living in the residence or household, ordering payment of temporary support or provision of suitable housing for them.

(3) Awarding temporary custody of or establishing temporary visitation rights and conditions with regard to any minor children or person alleged to be incompetent.

(4) Ordering counseling or professional medical treatment for either the defendant or the abused or neglected person, or both.

B. A protective order may be rendered pursuant to this Chapter if the court has jurisdiction over the parties and subject matter and either of the following occurs:

(1) The parties enter into a consent agreement.

(2) Reasonable notice and opportunity to be heard are given to the person against whom the order is sought sufficient to protect that person's right to due process.

C. Any protective order issued within this state or outside this state that is consistent with Paragraph B of this Article shall be accorded full faith and credit by the courts of this state and enforced as if it were the order of the enforcing court.

D. On the motion of any party, the court, after notice to the other parties and a hearing, may modify a prior order to exclude any item included in the prior order or to include any item that could have been included in the prior order.

E. A protective order made under this Article shall be served on the person to whom the order applies in open court at the close of the hearing, or in the same manner as a writ of injunction. The clerk of the issuing court shall send a copy of the order or any modification thereof to the chief law enforcement official of the parish where the person or persons protected by the order reside. A copy of the protective order shall be retained on file in the office of the chief law enforcement officer as provided herein until otherwise directed by the court.

F. Any final protective order or approved consent agreement shall be for a fixed period of time, not to exceed six months, and may be extended by the court, after a contradictory hearing, in its discretion. Such protective order or extension thereof shall be subject to a devolutive appeal only.

G, H. Repealed by Acts 2001, No. 567, §3.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1995, No. 1095, §2; Acts 1997, No. 1156, §1; Acts 1999, No. 1356, §1, eff. July 12, 1999; Acts 2001, No. 567, §3.



CHC 619 - Instanter custody orders; instanter safety plan orders

Art. 619. Instanter custody orders; instanter safety plan orders

A.(1) A peace officer, district attorney, or employee of the local child protection unit of the department may file a verified complaint alleging facts showing that there are reasonable grounds to believe that the child is in need of care and that emergency removal or the implementation of a safety plan is necessary to secure the child's protection.

(2) After the complaint has been filed, the parent is without authority to place the child with any individual or institution except the department until legal custody is returned to the parent or the safety plan is terminated.

B. If removal of the child is requested, the court shall immediately determine whether reasonable efforts have been made by the department to prevent or eliminate the need for the child's removal, including whether the department has requested a temporary restraining order pursuant to Article 617, a protective order pursuant to Article 618, or a safety plan order pursuant to this article. In making and determining reasonable efforts, the child's health and safety shall be the paramount concern. However, the court may authorize the removal of the child even if the department's efforts have not been reasonable.

C. (1) Upon presentation of the verified complaint, the court shall immediately determine whether emergency removal or the issuance of a safety plan order is necessary to secure the child's protection.

(2) If the court determines that the child's welfare cannot be safeguarded without removal, the court shall immediately issue a written instanter order directing that the child be placed in the provisional custody of a suitable relative or other suitable individual capable of protecting the health and safety of the child or taken into the custody of the state. The order shall contain written findings of fact supporting the necessity for the child's removal in order to safeguard his welfare. If custody is given to a suitable relative or other suitable individual, a safety plan shall be made an order of the court and shall direct the provisional custodian to adhere to the conditions of the safety plan. The safety plan shall set forth conditions of contact with parents or other third parties.

(3) If, upon request by the state, the court determines that with the issuance of a safety plan order that the child's welfare can be safeguarded without removal, the court shall immediately issue a written instanter order directing compliance with the terms of the safety plan. The order shall contain written findings of fact supporting the necessity for the safety plan to safeguard his welfare. The safety plan shall set forth conditions as determined by or agreed upon by the state as necessary for the protection of the child's health and safety while remaining in the home.

(4) If the court determines that emergency removal or the issuance of a safety plan order is not necessary to secure the child's protection, the court shall issue a written order denying the request for custody or for the implementation of a safety plan.

D. An instanter order shall be executed by either an employee of the local child protection unit or any peace officer having territorial jurisdiction over the child.

E. Any peace officer having territorial jurisdiction over the child is authorized to serve a summons upon a parent or caretaker, commanding him to appear at court for a continued custody or continued safety plan hearing. The summons shall expressly notify the parent or caretaker that the court may issue a binding order in his absence if he fails to appear. A copy of the summons shall be filed in the record as proof of service. An employee of the local child protection unit shall provide written notice to the parents or caretaker of the date, time, and location of the continued custody or continued safety plan hearing.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 1995, No. 1095, §2; Acts 1999, No. 449, §1, eff. July 1, 1999; Acts 1999, No. 1215, §1, eff. July 9, 1999; Acts 2001, No. 567, §1; Acts 2005, No. 148, §1; Acts 2006, No. 278, §1; Acts 2014, No. 486, §1.



CHC 620 - Oral instanter orders

Art. 620. Oral instanter orders

A. In exceptional circumstances, the facts supporting the issuance of an instanter order and the exceptional circumstances may be relayed orally, including telephonically, to the judge and his order directing that a child be taken into custody or, upon request by the state, that a safety plan order be implemented may be issued orally.

B. In such cases, an affidavit containing the information previously relayed orally, including telephonically, shall be filed with the clerk of the court within twenty-four hours and a written order shall be issued. The written order shall include the court's findings of fact supporting the necessity for the child's removal or the implementation of a safety plan order in order to safeguard his welfare and, if the child has been removed, shall determine the child's custodian in accordance with Article 619.

C. The affidavit filed after the child has been placed shall indicate whether the child was released to his parents or remains removed.

D. The department shall promptly notify the parents or caretaker of the nature of the allegations and, if the child is not released, of the time and place of the continued custody hearing.

E. If the court ordered the implementation of a safety plan, the department shall promptly notify the parents or caretaker of the nature of the allegations, the conditions of the safety plan, and the time and place of a continued safety plan order hearing.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 2001, No. 567, §1; Acts 2005, No. 148, §1; Acts 2006, No. 278, §1; Acts 2014, No. 486, §1.



CHC 621 - Taking child into custody without a court order

Art. 621. Taking child into custody without a court order

A. A peace officer or probation officer of the court may take a child into custody without a court order if he has reasonable grounds to believe that the child's surroundings are such as to endanger his welfare and immediate removal appears to be necessary for his protection. The peace officer shall have the responsibility to promptly notify and release the child to the department.

B. Employees of the department must secure an instanter order before taking a child into custody.

C. The department may release the child or secure an instanter order.

D. The department shall promptly notify the parents or caretaker of the nature of the allegations and, if the child is not released, of the time and place of the continued custody hearing.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 2006, No. 278, §1.



CHC 622 - Placement pending a continued custody hearing

Art. 622. Placement pending a continued custody hearing

A. Prior to the continued custody hearing required in Article 624, a suitable relative or other suitable individual may seek and obtain an ex parte court order to take provisional custody of the child pending the continued custody hearing. The provisions of Code of Civil Procedure Article 3945 are inapplicable to an ex parte order rendered pursuant to this Paragraph.

B. Unless the best interest of the child requires a different placement, a child who appears to be a child in need of care and his immediate removal is necessary for his protection from further abuse or neglect shall be placed, pending a continued custody hearing, in accordance with this priority:

(1) In the home of a suitable relative who is of the age of majority and with whom the child has been living in a wholesome and stable environment if the relative is willing and able to continue to offer such environment for the child pending an adjudication hearing and if he agrees to the safety plan.

(2) In the home of a suitable relative who is of the age of majority if the relative is willing and able to offer a wholesome and stable environment for the child pending an adjudication hearing and if he agrees to the safety plan.

(3) In the home of a suitable individual who is of the age of majority if he is willing and able to offer a wholesome and stable environment for the child pending an adjudication hearing and if he agrees to the safety plan.

(4) In foster care under the supervision of the department until further orders of the court.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1997, No. 1152, §1; Acts 1999, No. 754, §1; Acts 1999, No. 1317, §2; Acts 2005, No. 148, §1; Acts 2006, No. 278, §1.



CHC 622.1 - Shelter care facility records; access

Art. 622.1. Shelter care facility records; access

A. Every juvenile shelter care facility shall maintain a permanent record of certain information as to each child received. The record shall include:

(1) The child's name and address.

(2) The date and time of the child's entry into the facility.

(3) The name of the person who brought the child to the facility.

B. The record in which such information is kept shall not be open for public inspection. Peace officers, counsel representing the child or the parents, the district attorney, the department, persons collecting statistical information, and authorized officers of the court shall have access to the record.

Acts 2007, No. 334, §1.



CHC 623 - Notice; right to be heard

Art. 623. Notice; right to be heard

A. The department shall give notice of any court hearing regarding the child to his parents and other parties. It shall also give such notice regarding any child in foster care to any foster parent, pre-adoptive parent, and relative providing care. The department shall notify the court of each party's address and shall have a continuing duty to provide current information to the court about each party's whereabouts.

B. The notice shall state the date, time, and place of the hearing and inform the recipient of his right to attend and be heard.

C. A child twelve years of age or older shall be present in court unless his presence is waived by the court upon motion of the child's counsel. A child below the age of twelve years shall be present in court upon the request of counsel for the child or the court. If the child is present in court, he may choose to testify as to his wishes, and the court shall consider his testimony in the matter. Any testimony given by a child may be taken by a videotaped interview or by closed-circuit television, as authorized by Chapter 8 of Title III of this Code, or by an in-chambers conference attended only by the judge and court reporter and by counsel for the child, for the petitioner, and for the parents.

D. If a foster parent, pre-adoptive parent, or relative providing care for the child fails to appear at a hearing, the department shall report to the court whether notice was given or, if not, what diligent efforts were made to locate and notify the absent person. The court may permit the hearing to be held in the person's absence.

E. The court shall solicit and consider information regarding the care and treatment of the child from any foster parent, pre-adoptive parent, or relative providing care for the child who appears for the hearing.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 2007, No. 334, §1; Acts 2012, No. 730, §1.



CHC 624 - Continued custody hearing; continued safety plan hearing

Art. 624. Continued custody hearing; continued safety plan hearing

A. If a child is not released to the care of his parents, a hearing shall be held by the court within three days after the child's removal or entry into custody. An order setting the hearing shall provide for appointment of counsel for the child and notice to the program approved to represent children. If a safety plan has been ordered, a hearing shall be held by the court within three days from the issuance of the safety plan order, unless the parents are in agreement with the safety plan. The parents' signature on the safety plan shall constitute evidence of their agreement with the plan.

B. After notice to all parties and when a child is in foster care, to any foster parent, pre-adoptive parent, and relative providing care, and upon a showing of good cause, the court may grant, deny, or condition a requested continuance of the proceeding in accordance with the best interests of the child. The hearing may be continued for up to three additional days. If a continuance is granted, the court shall issue a written order identifying the mover and reciting the particular facts justifying the continuance.

C.(1) If it appears from the record that the parent cannot be found or has been served a summons or notified by the department to appear at the continued custody or continued safety plan hearing and fails to appear at the hearing, then the hearing may be held in the parent's absence.

(2) If a foster parent, pre-adoptive parent, adoptive parent, or relative providing care for the child fails to appear at the hearing, the department shall report to the court whether notice was given, or, if not, what diligent efforts were made to locate and notify the absent person. The court may permit the hearing to be held in the person's absence.

D. At this hearing, the state has the burden to prove the existence of a ground for continued custody or the continued implementation of a safety plan pursuant to Article 626.

E. The child and his parents may introduce evidence, call witnesses, be heard on their own behalf, and cross-examine witnesses called by the state.

F. Hearsay evidence shall be admissible at this hearing.

G. A suitable relative or other suitable individual who seeks to become the custodian of the child must provide evidence of a willingness and ability to provide a wholesome and stable environment for the child and to protect the health and safety of the child pending an adjudication hearing. He shall affirm a continued acceptance of the terms of the safety plan.

H. Repealed by Acts 2006, No. 278, §2.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 1999, No. 449, §1, eff. July 1, 1999; Acts 1999, No. 1215, §1, eff. July 9, 1999; Acts 2001, No. 567, §1; Acts. 2005, No. 148, §1; Acts 2006, No. 278, §§1 and 2; Acts 2007, No. 334, §1; Acts 2014, No. 354, §1; Acts 2014, No. 486, §1.



CHC 625 - Advice of rights and responsibilities of parents, counsel, and department; absent parents

Art. 625. Advice of rights and responsibilities of parents, counsel, and department; absent parents

A.(1) At the continued custody or continued safety plan hearing, the court shall advise the parents and may advise the child, insofar as practicable, of:

(a) The nature of the proceedings in terms understandable to the child.

(b) The nature of the allegations in terms understandable to the child.

(c) The right to an adjudication hearing.

(d) The right to be represented by counsel and the right of indigent parents to representation by the Indigent Parents' Representation Program in accordance with Children's Code Article 608.

(2) At the continued custody or continued safety plan hearing, the court shall request the parent and all counsel of record to provide an electronic mail address at which the parent is willing to receive service and notice of future proceedings. The court shall advise the parent that once an electronic mail address is provided, all service and notice of future proceedings may be sent electronically until such time he provides notice to the court and all parties in writing or in open court that he is no longer able to receive service or notice at such address.

B. If the child is continued in the custody of the state, the court shall advise the parents of:

(1) The child's need to have a safe and stable relationship with caretakers, either his parents or, if necessary, others who are willing and able to assume parental responsibility and provide a permanent home, and to have these caretaker decisions made as quickly as possible.

(2) Their responsibility to cooperate in preparing a case plan and otherwise in meeting the needs of their child, and if their child cannot return home safely, to assist the child's adjustment to other caretakers, and their obligation to contribute to the cost of care and treatment of their child as provided in Article 685.

(3) Their responsibility to notify the department and their counsel in writing of their current whereabouts, including their address, cellular number, telephone number, and any other contact information, and that if they fail to do so, the law authorizes hearings to be held in their absence.

C. Upon receipt of information regarding a parent's change of address, the department and the parent's counsel shall promptly inform the court of the new address.

D.(1) The court shall direct all persons before the court to identify the name, address, and whereabouts of each parent and any relative or other individual willing and able to offer a wholesome and stable home for the child.

(2) The court shall advise all persons before the court of their responsibility in achieving timely permanency for the child, and further shall direct all such individuals to identify the name, address, and whereabouts of all grandparents, all parents of a sibling where such parent has legal custody of such sibling, and all other adult relatives of the child.

E. If at the time of the hearing a petition has been filed, the court may also call upon the parent to answer its allegations in accordance with Chapter 9 of this Title.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1999, No. 449, §1, eff. July 1, 1999; Acts 2006, No. 248, §1; Acts 2008, No. 392, §1; Acts 2014, No. 354, §1; Acts 2014, No. 486, §1; Acts 2015, No. 124, §1, eff. June 19, 2015.



CHC 626 - Grounds for continued custody; reasonable efforts; grounds for continued safety plan

Art. 626. Grounds for continued custody; reasonable efforts; grounds for continued safety plan

A. The court may authorize continued custody of a child prior to adjudication if there are reasonable grounds to believe the child is in need of care and that continued custody is necessary for his safety and protection.

B. Except as otherwise provided in Article 672.1, the court shall determine whether the department has made reasonable efforts as defined in Article 603 to prevent or eliminate the need for removal of the child from his home and, after removal, to make it possible for the child to safely return home. The child's health and safety shall be the paramount concern. These determinations must be supported by findings of fact contained in the continued custody order issued pursuant to Article 627.

C. If the department's first contact with the family occurred during an emergency in which the child could not safely remain at home even with reasonable in-home services provided to the family, the department shall be deemed to have made reasonable efforts to prevent or eliminate the need for removal.

D. The court may authorize the removal of the child even if the department's efforts have not been reasonable, and may impose such sanctions it deems appropriate pursuant to Article 712.

E. The court may authorize, with the consent of the state, continued implementation of a safety plan prior to the adjudication if there are reasonable grounds to believe the child is in need of care and that the continued implementation of the safety plan is necessary for his safety and protection. The safety plan shall continue to set forth conditions as determined or agreed upon by the state as necessary for the protection of the child's health and safety while remaining in the home.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1999, No. 449, §1, eff. July 1, 1999; Acts 2001, No. 567, §1; Acts 2014, No. 486, §1.



CHC 627 - Continued custody order; special provisions; appointments; continued safety plan order

Art. 627. Continued custody order; special provisions; appointments; continued safety plan order

A. Following a hearing, the court may return the child to the parents or, in accordance with Article 622, may place the child in the custody of a suitable relative, other suitable individual, or the department.

B. If a child is not returned to the parents, the court shall place the child in the custody of a suitable relative unless the court has made a specific finding that such placement is not in the best interest of the child. The court shall give specific oral and written reasons for its findings, which shall be made a part of the record of the proceeding.

C. If the court finds that the child can be safely returned home under a protective order pending adjudication, the court may order return of the child and issue such protective orders as are deemed necessary for the protection and welfare of the child.

D. If a protective order is issued or modified, the judge shall cause to have prepared a Uniform Abuse Prevention Order, as provided in R.S. 46:2136.2(C), shall sign such order, and shall forward it to the clerk of court for filing, all without delay, and the clerk of the issuing court shall transmit the Uniform Abuse Prevention Order to the Louisiana Protective Order Registry, R.S. 46:2136.2(A), by facsimile transmission, mail, or direct electronic input, where available, as expeditiously as possible, but no later than the end of the next business day after the order is filed with the clerk of court.

E. If the court finds that the child can safely remain in or return to the home with the implementation of a safety plan developed and agreed upon by the state pending adjudication, the court may order compliance with the conditions of the safety plan.

F. If the court orders that the child be placed in the custody of a suitable relative or other suitable individual, it shall make a safety plan part of its order.

G. The court shall order the appointment of a curator for any parent who is an absentee. The court may order the appointment of a court-appointed special advocate.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1997, No. 1152, §1; Acts 1997, No. 1156, §1; Acts 1999, No. 449, §1, eff. July 1, 1999; Acts 1999, No. 1317, §2; Acts 2005, No. 148, §1; Acts 2006, No. 278, §1; Acts 2014, No. 354, §1; Acts 2014, No. 486, §1.



CHC 628 - Informal adjustment agreement

CHAPTER 7. INFORMAL ADJUSTMENT PROCEDURE

Art. 628. Informal adjustment agreement

A. Prior to the filing of a petition, and with the consent of the department, if the child is in the custody of the department, the court or district attorney may authorize an informal adjustment agreement or refer the matter to an intake officer as a families in need of services case.

B. After the filing of a petition, and with the consent of the department, if a child is in the custody of the department, the court may authorize the district attorney to effect an informal adjustment agreement. The court may dismiss the petition or allow the petition to remain pending during the period of informal adjustment.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1999, No. 449, §1, eff. July 1, 1999.



CHC 629 - Form of agreement; duration

Art. 629. Form of agreement; duration

A. An informal adjustment agreement shall set forth in writing its terms and conditions and shall be signed by the district attorney, the department, if a child is in the custody of the department, the child's parents, the child if twelve years of age or older, and all counsel of record. When a child is in the custody of the department and a petition has been filed, the agreement must be submitted to the court for its consideration. If approved, the court shall sign the agreement and file it in the record. This agreement shall constitute the case plan for services required by this Title.

B. When the child is not in the custody of the department, the period of informal adjustment shall not exceed six months; however, the court may extend the agreement for one additional period not to exceed six months with consent of all signatories to the original agreement.

C. When a child is in the custody of the department, the period of an informal adjustment agreement shall not exceed three months from the date of the child's entry into foster care; however, the court may extend the agreement for one additional period not to exceed three months with consent of all signatories to the original agreement.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1999, No. 449, §1, eff. July 1, 1999; Acts 2001, No. 567, §1.



CHC 630 - Effect of an agreement

Art. 630. Effect of an agreement

A. An informal adjustment agreement shall not be considered an adjudication. Evidence of such an agreement shall not be admissible in any adjudication hearing or criminal trial.

B. An informal adjustment agreement suspends the proceedings on the acts alleged in the child in need of care petition. If any of the terms of the agreement are violated, the case may proceed to an adjudication hearing on the allegations. If the parent satisfies the terms of the agreement, he shall be discharged from further supervision, and the pending complaint or petition shall be dismissed with prejudice.

C. An informal adjustment agreement does not suspend the elapse of time authorizing pursuit of termination of parental rights consistent with Title X. Evidence of an agreement and the parent's compliance or lack thereof may be admissible in a certification for adoption proceeding.

D. Any incriminating statement made by the parent to the person giving counsel or advice and in the discussions or conferences incident to the informal adjustment agreement shall not be used against the declarant over objection in an adjudication hearing or criminal trial. Any such statement may be used in a disposition hearing in the court or for the purpose of a presentence investigation after a criminal conviction.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 2001, No. 567, §1.



CHC 631 - Authority to file petition; custody

CHAPTER 8. PETITIONS; SERVICE; SUMMONS

Art. 631. Authority to file petition; custody

A. A child in need of care proceeding shall be commenced by petition filed by the district attorney. The Department of Children and Family Services, when authorized by the court, may file a petition if there are reasonable grounds to believe that the child is a child in need of care.

B. At any time prior to adjudication, any person, including a relative of the child, may petition the court for the provisional or permanent legal custody of the child.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1999, No. 1317, §2; Acts 2010, No. 462, §1, eff. June 22, 2010; Acts 2014, No. 354, §1.



CHC 632 - Time for filing of petition; child in custody

Art. 632. Time for filing of petition; child in custody

A. If a child is continued in custody prior to adjudication, or if a protective order is issued, a petition requesting that the child be adjudicated in need of care shall be filed within thirty days of the hearing to determine continued custody. If the child remains in the home and a safety plan order has been issued, a petition requesting that the child be adjudicated in need of care shall be filed within forty-five days of the issuance of the safety plan order.

B. Upon a showing of good cause and notice to all parties, the court may grant, deny, or restrict a requested extension of the time for filing a petition in accordance with the best interests of the child. If an extension is granted, the court shall issue a written order reciting the particular facts justifying the extension.

C. If no petition is filed within the applicable time period, the child shall be returned to the parent or the safety plan shall automatically be terminated.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1999, No. 449, §1, eff. July 1, 1999; Acts 2014, No. 486, §1.



CHC 633 - Form of petition

Art. 633. Form of petition

A. The petition shall contain a caption setting forth the name of the court and the title of the action. The petition shall be entitled, "The State of Louisiana in the Interest of..."

B. Allegations of fact shall be simple, concise, and direct and shall be set forth in numbered paragraphs. As far as practicable, each paragraph shall be limited to a single set of circumstances. Allegations of fact may be made on information and belief.

C. Failure to comply with formal requirements of this Article shall not be grounds for dismissal of a petition or invalidation of the proceedings unless it results in substantial prejudice.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 2014, No. 133, §1.



CHC 634 - Contents of petition

Art. 634. Contents of petition

A. The petition shall set forth with specificity:

(1) The name, date and place of birth, sex, race, and address of the child. If the child is in a foster home, the identification of the parish in which he resides shall suffice for his address.

(2) The name and current address of each parent.

(3) Facts which show that the child is a child in need of care, including the acts or omissions of either parent which caused or contributed to the child's condition.

B. If any of the information required by Subparagraph A(1) or (2) is unknown, the petition shall so allege. Any defects in the information required by Subparagraph A(1) shall be considered defects of form.

C. The petition shall conclude with a request that the court adjudicate the child to be a child in need of care.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1997, No. 612, §1.



CHC 635 - Amendment of petition

Art. 635. Amendment of petition

A. With leave of court, the petitioner may amend the petition at any time to cure defects of form.

B. With leave of court, prior to the adjudication hearing, the petitioner may amend the petition to include new allegations of fact or requests for adjudication. However, if such leave is granted, the child or parent may request a continuance of the adjudication hearing. A continuance may be granted for such period as is required in the interest of justice.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992.



CHC 635.1 - Notice to counsel

Art. 635.1. Notice to counsel

Upon the filing of the petition, the court shall provide notice and a copy of the petition to the program designated for the jurisdiction to provide counsel for the child in accordance with Children's Code Article 607, and to the program representing indigent parents in accordance with Children's Code Article 608.

Acts 2014, No. 354, §1.



CHC 636 - Summons

Art. 636. Summons

When the petition is filed, the court shall issue a summons commanding the child, his resident parents, and such other persons as the court deems proper, to appear before the court at a designated time and place. The summons shall command the parents to appear to answer the petition at a designated time in accordance with Article 646 and may also command the presence of necessary participants for a prehearing conference convened in accordance with Article 646.1.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1999, No. 449, §1, eff. July 1, 1999.



CHC 637 - Failure to appear as summoned

Art. 637. Failure to appear as summoned

If a properly served person fails to appear in response to a summons, the court may order that such person be taken into custody and immediately brought before the court.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992.



CHC 638 - Service of petition

Art. 638. Service of petition

A copy of the petition and the notice of the nature of the hearing and the rights of the parent, as provided for in Article 639, shall be served, in a sealed envelope, upon every parent of the child.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 2006, No. 742, §1.



CHC 639 - Notice of nature of proceedings; parental rights; form

Art. 639. Notice of nature of proceedings; parental rights; form

The following notice shall be served with a petition and summons on every parent whose child is the subject of a child in need of care proceeding:

"NOTICE

Louisiana law provides that the health and safety of your child or children are of paramount importance and you can lose some or all of your parental rights regarding your children under certain circumstances.

The state has filed a petition which claims that your child is abused or neglected or is otherwise in need of care and asks the court to hold a hearing to determine whether these circumstances exist. If the court rules that your child is being abused or neglected or is otherwise in need of care, as defined by Louisiana law, your rights to have custody of your child, to visit your child, or to make decisions affecting your child will be seriously affected. You may also become liable for paying the costs of your child's care if custody is awarded to some other individual or to the state. If your child cannot be safely returned home and the court grants custody to some other individual or to the state, a petition to terminate your parental rights may be filed.

You have the right to hire an attorney and are encouraged to do so. When you come to court, if you cannot afford to hire an attorney, you may qualify to have the court appoint one for you at state expense.

Whether or not you decide to hire an attorney, you have the right to attend all hearings of your case and must attend as summoned, and the right to call witnesses on your behalf, and to question those witnesses brought against you."

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1999, No. 449, §1, eff. July 1, 1999.



CHC 640 - Service and return; resident parent

Art. 640. Service and return; resident parent

A. If a parent resides within the state, service of the petition, summons, and notice shall be made as soon as possible, and not less than fifteen days prior to commencement of the adjudication hearing on the matter, by any of the following means:

(1) Personal service.

(2) Domiciliary service.

(3) Certified mail.

(4) Electronic mail to the electronic mail address expressly designated by the parent in a pleading, at the continued custody or continued safety plan hearing, or at any other hearing at which the parent personally appeared before the court.

B. The person effecting service shall execute a return and, if service was made by certified mail, the return receipt shall be attached thereto.

C. Service by electronic mail is complete upon transmission but is not effective if the serving party learns the transmission did not reach the party to be served.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 2015, No. 124, §1, eff. June 19, 2015.



CHC 641 - Service and return; nonresident parent

Art. 641. Service and return; nonresident parent

A. If a parent does not reside within this state, service of the petition and notice, and summons if issued by the court, shall be made not less than five days prior to commencement of the adjudication hearing on the matter by any of the following means:

(1) Certified mail, return receipt requested, to the address indicated in the petition.

(2) Electronic mail to the electronic mail address expressly designated by the parent in a pleading, at the continued custody or continued safety plan hearing, or at any other hearing at which the parent personally appeared before the court.

B. If service was made by certified mail, the person effecting the service shall file the return receipt as proof of service.

C. Service by electronic mail is complete upon transmission but is not effective if the serving party learns the transmission did not reach the party to be served.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 2015, No. 124, §1, eff. June 19, 2015.



CHC 642 - Effect of nonappearance by a parent

Art. 642. Effect of nonappearance by a parent

If it appears from the record that the parent has been served in accordance with Article 640 or 641 and summoned to any hearing, and the parent fails to appear at the hearing, then the court shall permit the hearing to be held in the parent's absence and the petitioner shall be required to establish prima facie proof of the allegations contained in the petition.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1999, No. 449, §1, eff. July 1, 1999.



CHC 643 - Service; absentee parent; curator ad hoc

Art. 643. Service; absentee parent; curator ad hoc

A. If the parent against whom a proceeding is instituted cannot be served in accordance with Article 640 or 641, the court shall appoint an attorney at law as curator ad hoc for the parent and service shall be made upon the curator ad hoc.

B. Upon appointment of the curator ad hoc, a copy of the letter of appointment shall be forwarded to the department and the district attorney.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992.



CHC 644 - Duties of curator ad hoc

Art. 644. Duties of curator ad hoc

A. The curator ad hoc shall make a diligent effort to locate the parent and notify him of the pendency and nature of the proceedings. Such notice shall include:

(1) The allegations made against the parent.

(2) The right of the parent to appear at the hearing, to defend against the allegations, and to compel the attendance of witnesses in his behalf.

(3) The right of the parent to retain counsel, or to have counsel appointed if indigent.

(4) The possibility that the parent may be able to enter into an informal adjustment agreement, to consent to judgment, or to transfer custody, with the consent of the court.

(5) The parent's responsibility to notify the department and his counsel in writing of his current whereabouts, including his address, cellular number, telephone number, and any other contact information, and that if he fails to do so, the law authorizes hearings to be held in his absence.

(6) The parent's responsibility to notify the department and the court in writing of the current whereabouts, including address, cellular number, telephone number, and any other contact information, of the child's other parent and any relative or other individual willing and able to offer a wholesome and stable home for the child.

(7) The parent's responsibility to support the achievement of timely permanency for the child.

(8) The parent's responsibility to advise the department and the court in writing of the whereabouts, including the address, cellular number, telephone number, and any other contact information, of all grandparents, all parents of a sibling where such parent has legal custody of such sibling, and all other adult relatives of the child.

(9) The possibility that a judicial certification for adoption proceeding may be initiated if the child remains in the custody of the state.

B. If the curator ad hoc fails to locate the parent, the curator ad hoc shall attend the hearing of this matter, submit a note of evidence on the record indicating the efforts made to locate the parent, and proceed contradictorily unless the parent is subsequently served or waives objection to jurisdiction. Proceedings held contradictorily with the curator ad hoc shall be of full force and legal effect against the parent.

C. If the parent is subsequently served in accordance with either Article 640 or 641 or is located by the curator ad hoc, the curator ad hoc shall be required only to attend the hearing and submit a note of evidence on the record indicating the efforts made to locate the parent.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1997, No. 578, §4; Acts 1999, No. 449, §1, eff. July 1, 1999; Acts 2006, No. 248, §1; Acts 2015, No. 124, §1, eff. June 19, 2015.



CHC 645 - Department of Children and Family Services to provide information concerning the parents' location; cooperation of the department

Art. 645. Department of Children and Family Services to provide information concerning the parents' location; cooperation of the department

A. Notwithstanding any other provision of the law to the contrary, the department shall obtain and provide to the district attorney with any request for a petition all available information pertinent to the location of every parent, including names and addresses of known relatives and any parents of a sibling where such parent has legal custody of the sibling, and any information available from the parent locator service. If a curator ad hoc is appointed, the department shall supply this information to him within fifteen days of its receipt of a copy of the order appointing the curator ad hoc. This duty shall be a continuing one as long as the child remains subject to the jurisdiction of the court.

B. The department shall fully cooperate with any court which has authority with respect to the placement of a child in foster care or for adoption for the purpose of locating a parent of the child. Such cooperation shall include making available all information obtained from the Federal Parent Locater Service.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1999, No. 449, §1, eff. July 1, 1999; Acts 2007, No. 334, §1; Acts 2015, No. 124, §1, eff. June 19, 2015.



CHC 646 - Answer; appearance; objection

CHAPTER 9. ANSWER TO PETITION

Art. 646. Answer; appearance; objection

A. The court shall require the parent to appear and to answer the petition at any time prior to the adjudication hearing but no later than fifteen days after the filing of the petition.

B. If the petition is filed prior to or during the hearing to determine continued custody, the court may order the parent to answer the petition upon completion of the hearing.

C. At the appearance, the court may either convene immediately a prehearing conference authorized by Article 646.1, or set a date for the conference.

D. At this hearing, the parent shall be asked to provide an electronic mail address at which the parent is willing to receive service and notice of future proceedings. The court shall advise the parent that once an electronic mail address is provided, all service and notice of future proceedings may be sent electronically until such time he provides notice to the court and all parties in writing or in open court that he is no longer able to receive service or notice at such address.

E. The court may schedule future hearings and serve notice in open court.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1999, No. 449, §1, eff. July 1, 1999; Acts 2015, No. 124, §1, eff. June 19, 2015.



CHC 646.1 - Prehearing conference

Art. 646.1. Prehearing conference

A. On its own motion or on motion of counsel, the court may convene a prehearing conference attended by the district attorney, the department, counsel for all parties, unrepresented parties, and such other persons as the court deems proper.

B. The prehearing conference may be conducted either in person or by telephone to consider any of the following:

(1) The consideration of alternatives to formal court proceedings when their use is appropriate and in the best interests of the child.

(2) Efforts to identify and locate an absent parent, and relatives or other individuals willing and able to offer a wholesome and stable home for the child.

(3) Whether there is an issue of paternity requiring the issuance of an order for immediate blood or tissue sampling in accordance with the provisions of R.S. 9:396 et seq.

(4) The simplification of the issues including the elimination of frivolous claims or defenses.

(5) The necessity or desirability of amendments to the petition.

(6) What material facts and issues exist without substantial controversy, and what material facts and issues are actually and in good faith controverted.

(7) Proof, stipulations regarding the authenticity of documents, and advance rulings from the court on the admissibility of the evidence.

(8) Limitations or restrictions on, or regulation of, the use of expert testimony.

(9) The control and scheduling of discovery.

(10) The identification of witnesses, documents, and exhibits.

(11) Such other matters as may aid in the disposition of the action.

C. The court shall render an order which recites the action taken at the prehearing conference, the amendments allowed to the petition, and the agreements made by the parties as to any of the matters considered, and which limits the issues for adjudication to those not disposed of by admissions or agreements of counsel. Such order controls the subsequent course of the action, unless modified at the adjudication hearing to prevent manifest injustice.

D. If any party's counsel fails to obey a prehearing order, or to appear at the prehearing and scheduling conference, or is substantially unprepared to participate in the conference, or fails to participate in good faith, the court, upon its own motion or on the motion of a party, after hearing, may make such orders as are just, including orders provided in Code of Civil Procedure Article 1471(2), (3), and (4). In lieu of or in addition to any other sanction, the court may require the party or his counsel, or both, to pay the reasonable expenses incurred by noncompliance with this Paragraph, including attorney fees.

Acts 1999, No. 449, §1, eff. July 1, 1999.



CHC 647 - Stipulation; consent to judgment

Art. 647. Stipulation; consent to judgment

With the approval of the petitioner and the department, if a child is in the custody of the department, a parent whose child is the subject of pending proceedings may, with or without admitting the allegations of the petition, stipulate that the child is in need of care according to Article 606, provided that:

(1) A prehearing conference has been convened in accordance with Article 646.1.

(2) The parent personally appears before the court.

(3) The court fully informs the parent of his rights as required by Article 625.

(4) The court fully informs the parent of the consequences of such a stipulation, including the parent's responsibility to comply with the case plan and correct the conditions requiring the child to be in care.

(5) The parent knowingly and voluntarily consents to the judgment.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1999, No. 449, §1, eff. July 1, 1999.



CHC 648 - Advice of rights at appearance to answer petition

Art. 648. Advice of rights at appearance to answer petition

At the appearance to answer, the court shall advise the parent of his rights and responsibilities pursuant to Article 625, unless so advised at a previous hearing.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1999, No. 449, §1, eff. July 1, 1999.



CHC 649 - Answer to petition; objection by child

Art. 649. Answer to petition; objection by child

A. After the parent has been advised of his rights, and if the parent has not stipulated pursuant to Article 647, the court shall determine whether the parent admits or denies the allegations of the petition.

(1) If the parent denies the allegations of the petition, the court shall set the matter for adjudication.

(2) If the parent admits the allegations of the petition, the court shall determine whether there is a factual basis for adjudication and whether the parent consents to adjudication.

B. A child may object, in writing or in open court, to an answer of his parent, which objection shall be entered into the minutes of the court.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1999, No. 449, §1, eff. July 1, 1999.



CHC 650

§650. Repealed by Acts 1999, No. 449, §2, eff. July 1, 1999.



CHC 651 - Preadjudication motions; time for filing; hearings

CHAPTER 10. SPECIAL MOTIONS AND DISCOVERY

Art. 651. Preadjudication motions; time for filing; hearings

A. All motions prior to the adjudication hearing shall be made by written motion filed no later than fifteen days before any scheduled adjudication hearing. In the interest of justice, the court may allow additional time within which to make or file such motions or may permit such requests to be made by oral motion.

B. The motion shall state with particularity the grounds therefor and shall set forth the relief sought.

C. A motion may be granted without a contradictory hearing when mover is clearly entitled thereto without supporting proof. A motion shall not be denied without a contradictory hearing unless, assuming the facts alleged to be true, mover is not entitled to relief.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992.



CHC 652 - Discovery

Art. 652. Discovery

A. At any stage of the proceeding, upon written motion of counsel for the child or his parent, the court may order the district attorney or the department to permit counsel to inspect:

(1) Reports of investigation in the possession or control of the district attorney or the department.

(2) Reports of evaluations or tests pertaining to the child in the possession or control of the district attorney or the department.

(3) The case records maintained by the department pertaining to the child and the parent, except information otherwise protected under R.S. 46:56 or by restrictive order pursuant to Article 653.

(4) Any videotape of a protected person made in compliance with Chapter 8 of Title III which is in the possession or control of the district attorney.

B. The court shall order the district attorney or the department to permit counsel to inspect and copy any physical evidence, documents, or photographs which the state intends to offer into evidence at the adjudication hearing as provided for in Paragraph A(1), (2), and (4). However, the court may, in its discretion, permit the inspection of evidence provided for in Paragraph A(3).

C. At any stage of the proceeding, upon written motion of counsel for the child or his parent, the district attorney, or the department, and after a contradictory hearing and a showing of good cause, unless all parties agree, the court shall order the other party to permit counsel to obtain discovery not provided for in Paragraphs A and B of this Article regarding any matter, not privileged, including but not limited to attorney-client privilege or information not otherwise protected under R.S. 46:56 and 2124.1 or by restrictive order pursuant to Article 653, which is relevant to the subject matter involved in the adjudication hearing including the existence, description, nature, custody, condition, and location of any books, documents, or other tangible things, and the identity and location of a person having knowledge of any discoverable matter. It is not grounds for objection that the information sought will be inadmissible at the trial if the information sought appears reasonably calculated to lead to the discovery of admissible evidence.

D. If counsel for the child or the parent is provided discovery, the court may condition that order upon reciprocal discovery by the state.

E.(1) The court shall not order the production or inspection of any part of a writing that reflects the mental impressions, conclusions, or theories of an attorney, nor any other type of discovery except that expressly authorized by this Article.

(2) The court shall not order the production or inspection of any document or information which contains identifying information regarding a victim of domestic abuse or victim of dating violence as defined in R.S. 46:2132 or 2151, including physical or e-mail address, place of employment, telephone number, safety plan, or other protective measure or resource considered, implemented, planned, or accessed by the victim. The court shall not order the production or inspection of any document or information which discloses the location of a shelter or other facility which provides services to victims of domestic abuse or dating violence.

F. The duties imposed by a discovery order are continuing in nature as long as the child is subject to the jurisdiction of the court, unless the order provides to the contrary.

G. The party requesting discovery shall be responsible for reasonable copy costs associated with such discovery. Fees for copying shall be charged according to the uniform fee schedule adopted by the division of administration, as provided by R.S. 39:241, unless the child or parent is indigent, in which case no charge shall be made for such copies.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1999, No. 449, §1, eff. July 1, 1999; Acts 2004, No. 241, §2; Acts 2010, No. 462, §1, eff. June 22, 2010.



CHC 653 - Restrictive orders; discovery

Art. 653. Restrictive orders; discovery

A. The court may limit, modify, or restrict discovery upon written motion and a showing of good cause, such as a claim of confidentiality under R.S. 46:56. Such showing may be made ex parte if the interests of justice so require.

B. If the court restricts, limits, or modifies its order, the written motion showing good cause may be sealed and shall be placed in the record of the proceeding.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992.



CHC 654 - Medical, sensory, psychological, and psychiatric examinations

Art. 654. Medical, sensory, psychological, and psychiatric examinations

A. On its own motion, or on the motion of the child, the parent, or the petitioner, the court may order any child concerning whom a petition has been filed to be examined by a physician, optometrist, or audiologist.

B. On its own motion or on motion of the parent or the petitioner, after a contradictory hearing and a showing of good cause, the court may order any child alleged to be in need of care to be examined by a psychologist or a psychiatrist.

C. On the motion of the child, the court may order a child concerning whom a petition has been filed, to be examined by a psychologist or a psychiatrist.

D. Any examination as herein provided shall be made and the findings submitted to the court within thirty days of the date the order is entered. Such period may be extended by the court for good cause.

E. Copies of any reports of findings submitted to the court shall be available to counsel for all parties.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992.



CHC 655 - Medical treatment of children; costs

Art. 655. Medical treatment of children; costs

A. On its own motion, or on the motion of the child or the petitioner, the court may order the parent of a child concerning whom a petition has been filed to provide necessary medical or surgical care.

B. If the parent fails to provide such care, the court may, after due notice to the parent, order the care and order the parent to pay all or part of the expense.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992.



CHC 656 - Motions for severance

Art. 656. Motions for severance

On its own motion, or on the motion of the child, the parent, or the petitioner, if the petition also alleges that the child is a delinquent or that the family is in need of services, the court may, in the interest of justice, order separate adjudication hearings.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992.



CHC 657 - Motions to dismiss

Art. 657. Motions to dismiss

All objections to the proceedings, including objections based on defects in the petition and defenses capable of determination as a matter of law, may be raised by a motion to dismiss.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992.



CHC 658 - Dismissal of petition

Art. 658. Dismissal of petition

A. For good cause, the court may dismiss a petition on its own motion, or on the motion of the child or the parent.

B. The court shall dismiss a petition on the motion of the petitioner.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992.



CHC 659 - Time for adjudication hearing

CHAPTER 11. ADJUDICATION

Art. 659. Time for adjudication hearing

A. If the child is in continued custody pursuant to Article 627, the adjudication hearing shall commence within forty-five days of the filing of the petition. If the child is not continued in custody, the adjudication hearing shall commence within one hundred five days of the filing of the petition.

B. After notice to the opposing party and upon a showing of good cause, the court may grant, deny, or condition a requested continuance of the proceeding in extraordinary circumstances. The hearing may be continued for up to five additional days. If a continuance is granted, the court shall issue a written order identifying the mover and reciting the particular facts justifying the continuance.

C. If the hearing has not been commenced timely, upon motion of the child, the court shall release a child continued in custody and may dismiss the petition.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1999, No. 449, §1, eff. July 1, 1999.



CHC 660 - Order of adjudication hearing

Art. 660. Order of adjudication hearing

The court shall determine the order of the presentation of evidence at an adjudication hearing.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992.



CHC 661 - Presence at adjudication hearing; exclusion of witnesses

Art. 661. Presence at adjudication hearing; exclusion of witnesses

A. The child, his parents, counsel, the district attorney, authorized officials of the court as designated by the judge, agency representatives as designated by the state, court-appointed special advocate (CASA) volunteer, the witness under examination, and the judge may be present at the adjudication hearing.

B. A child twelve years of age or older shall be present in court unless his presence is waived by the court upon motion of the child's counsel. A child below the age of twelve years shall be present in court upon the request of counsel for the child or the court. If the child is present in court, he may choose to testify as to his wishes, and the court shall consider his testimony in the matter. Any testimony given by a child may be taken by a videotaped interview or by closed-circuit television, as authorized by Chapter 8 of Title III of this Code, or by an in-chambers conference attended only by the judge and court reporter and by counsel for the child, for the petitioner, and for the parents.

C. The court shall not admit any other person into the courtroom unless the court has determined that the person has a proper interest in or is necessary to the proceedings.

D. On its own motion the court may, and on the request of a party the court shall, order that the witnesses, other than parties, be excluded from the courtroom or from a place where they can see or hear the proceedings, and refrain from discussing the facts of the case with anyone other than counsel in the case. In the interest of justice, the court may exempt any witness from its order.

E. Prior to the commencement of the hearing, the court shall determine whether it is in the child's best interest for the child to remain in the courtroom during the testimony of the witnesses.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 2006, No. 764, §1; Acts 2012, No. 730, §1.



CHC 662 - Right to present evidence and examine witnesses

Art. 662. Right to present evidence and examine witnesses

The child and his parents may introduce evidence, call witnesses, be heard on their own behalf, and cross-examine witnesses called by the state.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992.



CHC 663 - Evidence; suspension of privileges

Art. 663. Evidence; suspension of privileges

A. Except as otherwise hereinafter provided, the adjudication hearing shall be conducted according to the rules of evidence applicable to civil proceedings.

B. The court may consider as evidence any videotape which is prepared in compliance with Chapter 8 of Title III and which is relevant to the proceeding.

C. Evidence of a prior criminal conviction shall be admissible in proceedings brought under this Title in order to prove allegations made under Article 606. Such proof shall be by certified copy of the judgment of conviction or certified copy of the minute entry of conviction in accordance with the Louisiana Code of Evidence.

D. Testimony or other evidence relevant to the abuse or neglect of a child or the cause of such condition may not be excluded on any ground of privilege, except in the case of confessions or communications between an attorney and his client or confidential communications between a priest, rabbi, duly ordained minister, or Christian Science practitioner and his confidential communicant.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1997, No. 612, §1.



CHC 664 - Adjudication by the court

Art. 664. Adjudication by the court

The adjudication hearing shall be held before the court without a jury.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992.



CHC 665 - Burden of proof

Art. 665. Burden of proof

The state shall have the burden to prove the allegations of the petition by a preponderance of evidence.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992.



CHC 666 - Adjudication order

Art. 666. Adjudication order

A. Following the adjudication hearing, the court shall immediately declare whether the evidence warrants a child in need of care adjudication. In exceptional circumstances, the court may take the matter under advisement for a period not to exceed ten days.

B. If the evidence demonstrates that the child's family is in need of services, the court may adjudicate the child's family to be in need of services and proceed to a disposition in accordance with Chapters 10 and 12 of Title VII.

C. If the court finds that the evidence does not warrant an adjudication that either the child is in need of care or the family is in need of services, it shall dismiss the petition.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1999, No. 449, §1, eff. July 1, 1999; Acts 1999, No. 1317, §2; Acts 2004, No. 321, §1.



CHC 667 - Vacation of adjudication

Art. 667. Vacation of adjudication

A. On motion of the child or the parent, an adjudication shall be vacated and a new adjudication hearing ordered if, after contradictory hearing, the court finds that:

(1) The adjudication was obtained by fraud or mistake sufficient to justify vacating the adjudication.

(2) The court making the adjudication lacked jurisdiction.

(3) New evidence not previously discoverable by due diligence requires vacating the adjudication in the interest of justice. A motion based upon this ground must be brought within one year of the adjudication.

B. In the interest of justice, the court may vacate an adjudication prior to disposition.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992.



CHC 668 - Predisposition investigation and report

CHAPTER 12. PREDISPOSITION INVESTIGATION

Art. 668. Predisposition investigation and report

A. Following adjudication, the court may order a predisposition investigation. The investigation shall include the circumstances, needs, and social history of the child and his family, and also the circumstances surrounding the factual allegations of the petition. It shall also assess whether the child has an established and significant relationship with a parent, grandparent, sibling, or other relative which should be preserved in the best interests of the child. If so, the department shall include in the case plan arrangements for the child's continuing contact with such individuals while the child is in foster care.

B. A written report of the investigation and findings shall be submitted to the court prior to the disposition hearing.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 2001, No. 568, §1, eff. Jan. 1, 2002; Acts 2003, No. 567, §1.



CHC 669 - Physical and mental examination for disposition

Art. 669. Physical and mental examination for disposition

A. Following the adjudication, the court may order such physical and mental examination and evaluation of the child and his parents as may be helpful in determining a fair and just disposition.

B. After giving the parent a reasonable opportunity to be heard, the court may order that such parent shall contribute to the cost of the examination or evaluation in an amount commensurate with the parent's ability to pay.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992.



CHC 670 - Notice of predisposition report and examination

Art. 670. Notice of predisposition report and examination

A. Prior to or during the disposition hearing, the court shall advise the petitioner, counsel for the child, and counsel for the parents of the factual contents and the conclusions of the predisposition report authorized by Article 668 and any other reports considered by the court. The court need not, but may, disclose sources of factual information to counsel for the child.

B. If the court has ordered a mental examination of the child or his parents pursuant to Article 669, the court, prior to the disposition hearing, shall provide the petitioner and counsel for the child and parent with copies of reports submitted in connection with such mental examination.

C. The court shall afford the petitioner and counsel for the child and parent fair opportunity to controvert factual contents and conclusions disclosed pursuant to Paragraphs A and B of this Article.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992.



CHC 671 - Applicability

CHAPTER 13. PERMANENCY PLANNING REPORTS

Art. 671. Applicability

If at any point in a child in need of care proceeding a child enters the custody of a child care agency, the provisions of this Chapter shall also be applicable.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992.



CHC 672 - Care and treatment by department

Art. 672. Care and treatment by department

A. Whenever custody of a child is assigned to the Department of Children and Family Services, the child shall be assigned to the custody of the department rather than to a particular placement setting. The department shall have sole authority over the placement within its resources and sole authority over the allocation of other available resources within the department for children judicially committed to its custody.

B. The court shall not divide legal and physical custody whenever assigning custody to a department in accordance with this Article, Articles 619, 622, 627, 681, 700, or 716, or any other statute or provision of law. The court shall specify other public agencies or institutions that have legal or financial responsibility, or both, to provide their particular services identified at disposition or subsequent case review. Placing custody of a child with one state department shall not remove the obligation of any other state department to provide services to that child from their resources for which the child is eligible under state or federal statute or state or federal appropriation, including but not limited to twenty-four-hour care.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 1993, No. 866, §1; eff. June 23, 1993; Acts 1997, No. 612, §1; Acts 1997, No. 671, §1, eff. July 7, 1997; Acts 2001, No. 567, §1.



CHC 672.1 - Reunification efforts determination

Art. 672.1. Reunification efforts determination

A. At any time in a child in need of care proceeding when a child is in the custody of the department, the department may file a motion for a judicial determination that efforts to reunify the parent and child are not required.

B. The department shall have the burden of demonstrating by clear and convincing evidence that reunification efforts are not required, considering the health and safety of the child and the child's need for permanency.

C. Efforts to reunify the parent and child are not required if a court of competent jurisdiction has determined that:

(1) The parent has subjected the child to egregious conduct or conditions, including but not limited to any of the grounds for certification for adoption pursuant to Article 1015.

(2) The parent has committed murder or manslaughter of another child of the parent or any other child or has aided or abetted, attempted, conspired, or solicited to commit such a murder or manslaughter.

(3) The parent has committed a felony that results in serious bodily injury to the child or another child of the parent or any other child.

(4) The parental rights of the parent to a sibling have been terminated involuntarily.

D. If the court determines that reunification efforts are not required, it shall document that determination by written findings of fact. A permanency hearing, which considers in-state and out-of-state permanent placement options for the child, may be conducted immediately and shall be conducted within thirty days after the determination.

Acts 1999, No. 449, §1, eff. July 1, 1999; Acts 2001, No. 567, §1; Acts 2007, No. 334, §1; Acts 2012, No. 730, §1.



CHC 672.2 - Local educational agencies; children placed in group homes and residential facilities

Art. 672.2. Local educational agencies; children placed in group homes and residential facilities

A. Beginning with applications submitted on July 1, 1999, and thereafter, as a condition of application for an initial license from the Louisiana Department of Health to provide residential treatment, group home care, emergency shelter care, or psychiatric hospital services to youths of school age under the supervision or in the custody of the Department of Public Safety and Corrections, a license applicant shall notify the local educational agency in the parish in which the facility is located of its intention to apply for a license to operate such a facility.

B. Documentation of such notification provided for in Paragraph A shall be submitted to the Louisiana Department of Health as part of the application, and shall include the number of children for which the facility is seeking licensure and the anticipated opening date of the facility.

C. Beginning with applications received on July 1, 1999, and thereafter, upon receipt of an application for initial licensure by the Department of Children and Family Services from an applicant which seeks to provide child residential care, or emergency shelter to children of school age, the Department of Children and Family Services shall provide written notification to the Department of Education of such application for initial licensure within thirty days of receipt of such application, including the parish where the facility seeks to operate.

Acts 1999, No. 1173, §1, eff. July 1, 1999.



CHC 673 - Case plan

Art. 673. Case plan

Within sixty days after a child enters the custody of a child care agency, the custodian shall develop a case plan detailing the custodian's efforts toward achieving a permanent placement for the child. The health and safety of the child shall be the paramount concern in the development of the case plan.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1999, No. 449, §1, eff. July 1, 1999.



CHC 674 - Filing

Art. 674. Filing

A. A copy of the case plan shall be filed with the court ten days before any scheduled disposition, permanency, or case review hearing. Upon filing, the department shall provide a copy of the case plan to counsel of record either by mail or electronic mail and shall mail a copy by certified mail to any unrepresented parent at his last known address or send the copy by electronic mail at the electronic mail address expressly designated by the parent in a pleading, at the continued custody or continued safety plan hearing, or at any other hearing at which the parent personally appeared before the court, unless otherwise ordered by the court for good cause.

B. Service by electronic mail is complete upon transmission but is not effective if the serving party learns the transmission did not reach the party to be served.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 1997, No. 612, §1; Acts 1999, No. 449, §1, eff. July 1, 1999; Acts 2015, No. 124, §1, eff. June 19, 2015.



CHC 675 - Case plan purpose; contents

Art. 675. Case plan purpose; contents

A. The case plan shall be designed to achieve placement in the least restrictive, most family-like, and most appropriate setting available, and in close proximity to the parents' homes, consistent with the best interest and special needs of the child. The health and safety of the child shall be the paramount concern in the development of the case plan.

B. The case plan shall at least include all of the following:

(1) A description of the type of home or institution in which the child is placed, including a discussion of the child's health and safety, the appropriateness of the placement, and the reasons why the placement, if a substantial distance from the home of the parents or in a different state, is in the best interests of the child.

(2) A plan for assuring that the child receives safe and proper care and that services are provided to the parents, child, and foster parents in order to improve the conditions in the parents' home, facilitate the safe return of the child to his own home or other permanent placement of the child, or both, and address the needs of the child while in foster care, including a plan for visitation and a discussion of the appropriateness of the services that have been provided to the child under the plan.

(3) A plan for assuring that the child is afforded the greatest opportunity for normalcy through engagement in age- or developmentally appropriate activities on a regular basis. The child shall be consulted in an age-appropriate manner about his interests and opportunities available to him. Recognizing the greatest opportunity for normalcy lies in the day-to-day decisions affecting the child's activities, the child's caretaker should be supported in making those decisions through the use of the reasonable and prudent parent standard as set forth in R.S. 46:283.

(4) If the child has been committed to the custody of a person other than the parents, the plan shall recommend an amount the parents are obligated to contribute for the cost of care and treatment of their child in accordance with Article 685.

(5) When appropriate for a child fourteen years of age or older, the plan shall include a written description of the programs and services which will help the child prepare for the transition from foster care to independent living.

(6)(a) For a child fourteen years of age or older, the plan shall include a written, individualized, and thorough transitional plan, developed in collaboration with the child and any agency, department, or individual assuming his custody, care, or responsibility.

(b) The transitional plan shall identify the programs, services, and facilities that will be used to assist the child in achieving a successful transition. The transitional plan shall address the needs of the child, including but not limited to education, health, permanent connections, living arrangements, and, if appropriate, independent living skills and employment.

(c) The department shall ensure that all records in its files relevant to securing needed services in the community in which the child will live shall be immediately transmitted to the appropriate service provider.

(7)(a) Documentation of the efforts the agency is making to safely return the child home or to finalize the child's placement in an alternative safe and permanent home in accordance with the child's permanent plan.

(b) For children whose permanent plan is adoption or placement in another permanent home, this documentation shall include child-specific recruitment efforts such as the use of state, regional, and national adoption exchanges, including electronic exchange systems, to facilitate orderly and timely in-state and interstate placements.

(c) For children whose permanent plan is guardianship, the documentation shall include the facts and circumstances supporting guardianship, including the reasons that the plan is in the best interest of the child and that reunification with a parent and adoption are not appropriate permanent plans. The documentation shall also address the suitability and commitment of the proposed guardian to offer a wholesome, stable home for the child throughout minority.

(d) For children whose permanent plan is placement in the least restrictive, most family-like alternative permanent living arrangement, the documentation shall include the intensive, ongoing, and as of the date of the hearing, efforts made by the department to return the child home or secure a placement for the child with a fit and willing relative, including adult siblings, a legal guardian, or an adoptive parent.

(8) Assessment of the child's relationships with his parents, grandparents, and siblings, including a plan for assuring that continuing contact with any relative by blood, adoption, or affinity with whom the child has an established and significant relationship is preserved while the child is in foster care. The preservation of such relationships shall be considered when the child's permanent plan is adopted.

(9) Documentation of the compelling reasons for determining that filing a petition for termination of parental rights would not be in the best interest of the child, when appropriate.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1997, No. 612, §1; Acts 1999, No. 449, §1, eff. July 1, 1999; Acts 2001, No. 568, §1, eff. Jan. 1, 2002; Acts 2003, No. 567, §1; Acts 2007, No. 334, §1; Acts 2008, No. 392, §1; Acts 2011, No. 128, §1; Acts 2012, No. 730, §1; Acts 2015, No. 124, §1, eff. June 19, 2015; Acts 2015, No. 278, §1, eff. June 29, 2015.



CHC 676 - Response to case plan

Art. 676. Response to case plan

Any party may file a written response to the case plan as submitted.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992.



CHC 677 - Case plan review

Art. 677. Case plan review

A. At the disposition hearing, the court shall consider the content or implementation of the case plan and any response filed concerning it. At any other hearing held subsequent to the filing of the case plan, on its own motion or upon motion of any party for good cause shown, the court may consider the content or implementation of the case plan or of any response filed concerning it.

B. If no party files a written response objecting to the case plan and the court finds the plan protects the health and safety of the child and is in the best interest of the child, the court shall render an order approving the plan.

C. If the court does not approve the case plan, it shall enter specific written reasons for finding that the plan does not protect the health and safety of the child or is otherwise not in the best interest of the child.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1997, No. 612, §1; Acts 1999, No. 449, §1, eff. July 1, 1999.



CHC 678 - Disposition hearing; time

CHAPTER 14. DISPOSITION

Art. 678. Disposition hearing; time

A. Prior to entering a judgment of disposition, the court shall conduct a disposition hearing.

B. The disposition hearing may be conducted immediately after the adjudication and shall be conducted within thirty days after the adjudication.

C. Upon a showing of good cause and notice to the opposing party, the court may grant, deny, or restrict a requested continuance of the proceeding in accordance with the best interests of the child. If a continuance is granted, the court shall issue a written order identifying the mover and reciting the particular facts justifying the continuance.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1999, No. 449, §1, eff. July 1, 1999.



CHC 679 - Notice; presence at disposition

Art. 679. Notice; presence at disposition

A. Written notice of the date, time, and place of the disposition hearing shall be served and a return made in the same manner as a petition on all parties and also counsel of record at least fifteen days prior to the hearing unless the parties have been previously notified in open court at a prior hearing.

B. The court shall permit a disposition hearing to be held in the absence of a parent if it is established on the record that the parent was served but is not in attendance or that efforts to serve the parent have been unsuccessful.

C. A child twelve years of age or older shall be present in court unless his presence is waived by the court upon motion of the child's counsel. A child below the age of twelve years shall be present in court upon the request of counsel for the child or the court. If the child is present in court, he may choose to testify as to his wishes, and the court shall consider his testimony in the matter. Any testimony given by a child may be taken by a videotaped interview or by closed-circuit television, as authorized by Chapter 8 of Title III of this Code, or by an in-chambers conference attended only by the judge and court reporter and by counsel for the child, for the petitioner, and for the parents.

D. The department shall give notice of the right to appear at the disposition hearing to any foster parent, pre-adoptive parent, or relative providing care for the child.

E. If a foster parent, pre-adoptive parent, or relative providing care for the child fails to appear at the disposition hearing, the department shall report to the court whether notice was given, or, if not, what diligent efforts were made to locate and notify the absent person. The court may permit the hearing to be held in the person's absence.

F. The court shall solicit and consider information regarding the care and treatment of the child from any foster parent, pre-adoptive parent, or relative providing care for the child who appears for the hearing.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1999, No. 449, §1, eff. July 1, 1999; Acts 2007, No. 334, §1; Acts 2012, No. 730, §1.



CHC 680 - Disposition hearing; evidence

Art. 680. Disposition hearing; evidence

The court shall consider the report of the predisposition investigation, the case plan, any reports of mental evaluation, and all other evidence offered by the child or the state relating to the proper disposition. The court may consider evidence which would not be admissible at the adjudication hearing.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1999, No. 449, §1, eff. July 1, 1999.



CHC 681 - Dispositional alternatives

Art. 681. Dispositional alternatives

A. In a case in which a child has been adjudicated to be in need of care, the child's health and safety shall be the paramount concern, and the court may do any of the following:

(1) Place the child in the custody of a parent or such other suitable person on such terms and conditions as deemed in the best interest of the child including but not limited to the issuance of a protective order pursuant to Article 618.

(2) Place the child in the custody of a private or public institution or agency.

(3) Commit a child found to have a mental illness to a public or private institution for persons with mental illness.

(4) Grant guardianship of the child to a nonparent.

(5) Make such other disposition or combination of the above dispositions as the court deems to be in the best interest of the child.

B. A child in need of care shall not be committed to the Department of Public Safety and Corrections, nor shall such department accept a child in need of care.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1999, No. 449, §1, eff. July 1, 1999; Acts 2011, No. 128, §1; Acts 2014, No. 811, §33, eff. June 23, 2014.



CHC 682 - Removal of a child from parental custody or control

Art. 682. Removal of a child from parental custody or control

A. The court shall not remove a child from the custody of his parents unless his welfare cannot, in the opinion of the court, be adequately safeguarded without such removal. Except as otherwise provided in Article 672.1, in support of any such disposition removing a child from the parental home, the court shall determine whether the department has made reasonable efforts to prevent or eliminate the need for removal of the child from his home and, after removal, to reunify the parent and child or to finalize the child's placement in an alternative safe and permanent home in accordance with the child's permanent plan including, if appropriate, through an interstate placement. The child's health and safety shall be the paramount concern in the court's consideration of removal. The department shall have the burden of demonstrating reasonable efforts.

B. If the court concludes that the child is to be removed from his parents' custody, it shall:

(1) Inform the parents about the case review and permanency review procedure, as provided for in Chapters 15 and 16 of this Title.

(2) Inform the parents that it is their obligation to cooperate with the department, comply with the requirements of the case plan, including their duty to keep the department apprised of their current address, and correct the conditions requiring the child to be in care.

(3) Inform the parents that a petition to terminate their parental rights may be filed based upon their failure to comply with the requirements of the case plan, failure to make significant measurable progress toward achieving case plan goals and to correct the conditions requiring the child to be in care, or on any other ground authorized by Article 1015.

(4) Inform the parties and all persons before the court that it is their continuing responsibility to notify the department and the court in writing regarding the whereabouts, including address, cellular number, telephone number, and any other contact information, of an absent parent and the identity and whereabouts, including address, cellular number, telephone number, and any other contact information, of any relative or other individual willing and able to offer a wholesome and stable home for the child.

(5) Inform the parties and all persons before the court of their continuing responsibility to support the achievement of timely permanency for the child and further direct such individuals to advise the department and the court in writing of the whereabouts, including the address, cellular number, telephone number, and any other contact information, of all grandparents, all parents of a sibling where such parent has legal custody of such sibling, and all other adult relatives of the child.

(6) Inform the parents of their obligation to support their child, including their obligation to contribute to the care and treatment of their child as provided in Article 685.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1997, No. 612, §1; Acts 1999, No. 449, §1, eff. July 1, 1999; Acts 2006, No. 248, §1; Acts 2007, No. 334, §1; Acts 2008, No. 392, §1; Acts 2015, No. 124, §1, eff. June 19, 2015.



CHC 683 - Disposition; generally

Art. 683. Disposition; generally

A. The court shall impose the least restrictive disposition of the alternatives enumerated in Article 681 which the court finds is consistent with the circumstances of the case, the health and safety of the child, and the best interest of society.

B. The court shall place the child in the custody of a relative unless the court has made a specific finding that such placement is not in the best interest of the child. The court shall give specific written reasons for its findings, which shall be made a part of the record of the proceeding.

C. If the court commits a child to a private institution or agency, it shall select one that has been licensed under state law, if licensure is required by law for such an institution or agency. When no institution, social agency, or association so licensed for care or placement of children is available to the court, the court may commit the child to some other institution, social agency, or association which in the court's judgment is suitable for such child.

D. In committing a child to the custody of an individual or a private agency or institution, the court shall, whenever practicable, select a person, agency, or institution of the same religious affiliation as the child or his parents.

E. A child shall not be committed to a public or private mental institution or institution for persons with mental illness unless the court finds, based on psychological or psychiatric evaluation, that the child has a mental disorder, other than an intellectual disability, which has a substantial adverse effect on his ability to function and requires care and treatment in an institution. When the child is in the custody of the state of Louisiana, this finding shall not be made without the representation of the child by an attorney appointed from the Mental Health Advocacy Service, unless such attorneys are unavailable as determined by the director or the child retains private counsel who shall represent only the interest of the child. The Mental Health Advocacy Service's attorney so appointed shall continue to represent the child in any proceeding relating to admission, change of status, or discharge from the mental hospital or psychiatric unit. Upon modification of the disposition to a placement other than a mental hospital or psychiatric unit, the Mental Health Advocacy Service's attorney shall be relieved of representation of the child.

F. A child shall not be committed to a public or private institution for persons with intellectual disabilities unless the court finds, based on psychological or psychiatric evaluation, that the child has an intellectual disability and such condition has a substantial adverse effect on his ability to function and requires care and treatment in an institution.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1999, No. 449, §1, eff. July 1, 1999; Acts 1999, No. 770, §1; Acts 1999, No. 1317, §2; Acts 2014, No. 811, §33, eff. June 23, 2014.



CHC 684 - Judgment of disposition

Art. 684. Judgment of disposition

A. The court shall enter into the record a written judgment of disposition specifying the following:

(1) The nature of the disposition.

(2) The maximum duration of the disposition.

(3) The agency, institution, or person to whom the child is assigned, including the responsibilities of any other agency, institution, or person having legal responsibility to secure or provide services to the child which the court has determined are needed.

(4) Any other applicable terms and conditions regarding the disposition.

B. The court shall enter a written order approving the case plan or specific written reasons why it finds the plan does not protect the health and safety of the child or is otherwise not in the best interest of the child.

C. Except as otherwise provided in Article 672.1, when the child is to be removed from his parents' custody, in support of its determination of whether reasonable efforts have been made to prevent removal, the court shall enter findings, including a brief description of what preventive and reunification efforts, or both, were made and why further efforts could or could not have prevented or shortened the separation of the family. If a child is to be or has been placed out-of-state, the court shall determine and enter findings on whether the placement is safe, appropriate, and in the best interest of the child.

D. When a parent is absent, the court shall enter findings regarding diligent efforts by the curator, the department, and others to locate that parent. In the absence of findings to the contrary, efforts to locate the parent shall be presumed sufficient. If the court determines additional search efforts are needed, it shall specifically identify those efforts.

E. In all cases in which the child is removed from his parents' custody and assigned to the department, the court shall advise the parties and all persons before the court of the following:

(1) Procedures governing the case plan, case review, and permanency review procedure, as provided for in Chapters 15 and 16 of this Title.

(2) The obligation of the parents to cooperate with the department, comply with the requirements of the case plan, including their duty to keep the department and their counsel apprised in writing of their current whereabouts, including address, cellular number, telephone number, and any other contact information, and correct the conditions requiring the child to be in care.

(3) The possibility that a petition to terminate parental rights may be filed based on the parents' failure to comply with the case plan, failure to make significant measurable progress toward achieving case plan goals and to correct the conditions requiring the child to be in care, or on any other ground authorized by Article 1015.

(4) The continuing responsibility of all persons before the court to advise the department and the court in writing of the whereabouts, including the address, cellular number, telephone number, and any other contact information, of an absent parent and the identity and the whereabouts, including address, cellular number, telephone number, and any other contact information, of any relative or other individual willing and able to offer a wholesome and stable home for the child.

(5) The continuing responsibility of all persons before the court to support the achievement of timely permanency for the child and the requirement that those persons advise the department and the court in writing of the whereabouts, including the address, cellular number, telephone number, and any other contact information, of all grandparents, all parents of a sibling where such parent has legal custody of such sibling, and all other adult relatives of the child.

F. The date of entry of the judgment of disposition shall be recorded on the judgment. The advisement in Paragraph E of this Article shall be attached to the judgment of disposition and any other orders of the court furnished to the parties.

G. An extract of minutes of court specifying the information in Paragraph A of this Article and signed by the court shall be considered a written judgment of disposition. A copy of the judgment of disposition shall be furnished to the parents, their counsel, or curator.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1993, No. 865, §1, eff. June 23, 1993; Acts 1997, No. 612, §1; Acts 1999, No. 449, §1, eff. July 1, 1999; Acts 2006, No. 248, §1; Acts 2015, No. 124, §1, eff. June 19, 2015.



CHC 685 - Parent's contribution to costs of care and treatment

Art. 685. Parent's contribution to costs of care and treatment

A. As a part of any judgment of disposition committing a child to the custody of a person other than the parents of the child, the court may, after giving the parent a reasonable opportunity to be heard, order that the parent contribute to the cost of care and treatment of the child after consideration of the following factors:

(1) The best interest of the child.

(2) The recommendation of the department.

(3) The ability of the parent to pay.

(4) The obligation of the parent to support the child.

(5) The needs of the child.

(6) Any other relevant factor.

B. When the department has provided or will provide payment for care and treatment of the child, the payments by the parent shall be made directly to the department and shall, immediately upon receipt, be deposited in the state treasury, except when otherwise provided by federal law. In the event of default in the payment of costs of care by the parent, the department may exercise all administrative and legal alternatives provided by law or regulation to enforce the provisions of this Article.

C. When care and treatment of the child is to be provided by a caretaker other than the department, the payments by the parent shall be made according to the court's order. In the event of default in the payment of costs of care and treatment by the parent, the caretaker, if receiving the contributions, or the department may proceed against the parent as provided by law for failure to pay.

D. An order for a parental contribution to the cost of care and treatment in accordance with this Article shall not be considered child support pursuant to R.S. 9:315 et seq. The court shall not order a contribution for the cost of care and treatment in accordance with this Article if the parent is obligated to pay child support pursuant to R.S. 9:315 et seq. If a valid child support order has been signed in accordance with R.S. 9:315 et seq., a previous order for parental contribution to the cost of care and treatment shall terminate by operation of law.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 2004, No. 255, §1, eff. June 15, 2004; Acts 2008, No. 392, §1.



CHC 686 - Duration of disposition

Art. 686. Duration of disposition

A judgment of disposition shall remain in force only until a child reaches his eighteenth birthday. It may expire earlier by its own terms, if it is modified, or if it is vacated.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992.



CHC 687 - Applicability

CHAPTER 15. CASE REVIEW PROCEDURE;

REPORTS; REVIEW HEARINGS

Art. 687. Applicability

If at any point in child in need of care proceedings, the child is removed from his parents' care and control and placed in the custody of the department, the provisions of this Chapter shall govern the subsequent case review process until such time as the child achieves a permanent placement as defined in Article 603.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992.



CHC 688 - Case review reports; filing

Art. 688. Case review reports; filing

The custodial agency shall file a case review report with the court or, if appropriate, with the administrative review body ten days prior to every scheduled review hearing. The custodial agency shall also distribute a copy of the report to any court-appointed special advocate (CASA) program involved in the case prior to or at the same time as it is filed with the court or administrative review body.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 2001, No. 567, §1.



CHC 689 - Case review reports; service

Art. 689. Case review reports; service

A. A copy of the report shall be served upon counsel of record either by mail or electronic mail and upon any unrepresented party either by certified mail at his last known address or by the department by electronic mail at the electronic mail address expressly designated by the party in a pleading, at the continued custody or continued safety plan hearing, or at any other hearing at which the party personally appeared before the court prior to or at the same time it is filed with the court.

B. Service by electronic mail is complete upon transmission but is not effective if the serving party learns the transmission did not reach the party to be served.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 2015, No. 124, §1, eff. June 19, 2015.



CHC 690 - Case review report purpose; contents

Art. 690. Case review report purpose; contents

A. The case review report shall review the status of the child.

B. The case review report shall address the following:

(1) The continuing necessity for and appropriateness of the placement.

(2) The extent of compliance with the case plan.

(3) The extent of progress which has been made toward alleviating or mitigating the causes necessitating placement in foster care.

(4) A likely date by which the child may be returned to the home or placed for adoption or guardianship of the person of the child.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992.



CHC 691 - Response

Art. 691. Response

Parties may file with the court a written response to the case review report, as long as the response is submitted to counsel of record and any unrepresented party at least five days prior to the review hearing.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993.



CHC 692 - Case review hearings

Art. 692. Case review hearings

A. A review hearing shall be conducted by the court or administrative review body three months after the disposition hearing if the child was removed prior to disposition or within six months after the disposition hearing if the child was removed at disposition, but in no case more than six months after removal of the child from his parent(s).

B. Case reviews shall continue to be held at least once every six months thereafter until the child is permanently placed, or earlier upon the motion of a party for good cause shown or upon the court's own motion.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992.



CHC 693 - Notice

Art. 693. Notice

Written notice of the date, time, and place of the case review hearing shall be served and a return made in the same manner as a petition on all parties and counsel of record at least fifteen days prior to the hearing, unless the parties have been previously notified in open court at a prior hearing.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992.



CHC 694 - Notice; absent parents

Art. 694. Notice; absent parents

A. The court shall permit a case review hearing to be held in the absence of a parent if it is established on the record that the parent was served but is not in attendance or that efforts to serve the parent have been unsuccessful.

B. If reunification with the absent parent is the case plan goal, the department shall make continuing diligent efforts to locate the absent parent and notify him of the nature and outcome of the case review hearing and shall promptly inform the court of any known or discovered address. Otherwise, the department shall promptly inform the court of any new address of an absent parent that becomes known through the case planning process.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1999, No. 449, §1, eff. July 1, 1999; Acts 2006, No. 248, §1.



CHC 695 - Notice; foster parents, pre-adoptive parents, relatives providing care; right to be heard

Art. 695. Notice; foster parents, pre-adoptive parents, relatives providing care; right to be heard

A. The department shall give notice of the right to appear at each case review hearing to any foster parent, pre-adoptive parent, or relative providing care for the child.

B. The notice shall state the date, time, and place of the case review hearing and the recipient's right to attend and be heard.

C. If a foster parent, pre-adoptive parent, or relative providing care for the child fails to appear at a case review hearing, the department shall report to the court whether notice was given or, if not, what diligent efforts were made to locate and notify the absent person. The court may permit the hearing to be held in the person's absence.

D. The court shall solicit and consider information regarding the care and treatment of the child from any foster parent, pre-adoptive parent, or relative providing care for the child who appears for the hearing.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1999, No. 449, §1, eff. July 1, 1999; Acts 2007, No. 334, §1; Acts 2012, No. 730, §1.



CHC 696 - Rights of parties

Art. 696. Rights of parties

A. All parties have the right to testify, the right to confront and cross-examine adverse witnesses, the right to present evidence and witnesses, and the right to counsel.

B. A child twelve years of age or older shall be present in court unless his presence is waived by the court upon motion of the child's counsel. A child below the age of twelve years shall be present in court upon the request of counsel for the child or the court. If the child is present in court, he may choose to testify as to his wishes, and the court shall consider his testimony in the matter. Any testimony given by a child may be taken by a videotaped interview or by closed-circuit television, as authorized by Chapter 8 of Title III of this Code, or by an in-chambers conference attended only by the judge and court reporter and by counsel for the child, for the petitioner, and for the parents.

C. Any party who has received notice of the case review hearing and does not appear shall be deemed to have waived his right to be present.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 2012, No. 730, §1.



CHC 697 - Intervention

Art. 697. Intervention

A. For good cause shown, the court or administrative review body may allow any interested person, agency, or organization to intervene in the case review proceedings to facilitate the permanent placement of the child and to insure that the best interests of the child are protected.

B. Upon motion of a party and for good cause shown, the court or administrative review body may limit the nature and extent of intervenor's participation in the case review hearing.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992.



CHC 698 - Presence at case review

Art. 698. Presence at case review

A. All parties, foster parents, adoptive parents, and relatives providing care for the child, authorized officers of the court as designated by the judge, agency representatives as designated by the state, court-appointed special advocate (CASA) volunteer, the witness under examination, and the judge or administrative review body may be present at a case review hearing. The court or administrative review body shall not admit any other person unless the court has determined that the person has a proper interest in or is necessary to the proceedings.

B. On its own motion or the motion of any party, the court or administrative review body may order that witnesses, other than parties, be excluded from the courtroom and refrain from discussing the facts of the case with anyone other than counsel in the case. On its own motion the court or administrative review body may, and on the request of a party the court shall, order that the witnesses, other than parties, be excluded from the courtroom or from a place where they can see or hear the proceedings, and refrain from discussing the facts of the case with anyone other than counsel in the case. In the interest of justice, the court may exempt any witness from its order.

C. Prior to the commencement of the hearing, the court shall determine whether it is in the child's best interest for the child to remain in the courtroom during the testimony of the witnesses.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1999, No. 449, §1, eff. July 1, 1999; Acts 2006, No. 764, §1.



CHC 699 - Evidence

Art. 699. Evidence

The court or administrative review body shall consider all relevant evidence offered by the parties and may limit the admissibility or weight of any evidence which it deems unreliable, cumulative, or unduly dilatory.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992.



CHC 700 - Order; appeal

Art. 700. Order; appeal

A. At the conclusion of the case review hearing, the court may take one of the following actions:

(1) Approve the plan as consistent with the health and safety of the child and order compliance by all parties.

(2) Find that the case plan is not appropriate, in whole or in part, based on the evidence presented at the contradictory hearing, and order the department to revise the case plan accordingly.

B. At the conclusion of the case review hearing, the court shall inform the parents of all of the following:

(1) It is their obligation to cooperate with the department, comply with the requirements of the case plan, including their duty to keep the department apprised of their current address, and to correct the conditions requiring the child to be in care.

(2) It is their continuing responsibility to support the achievement of timely permanency for the child and to advise the department and the court in writing of the whereabouts, including the address, cellular number, telephone number, and any other contact information, of all grandparents, all parents of a sibling where such parent has legal custody of such sibling, and all other adult relatives of the child.

(3) A termination of parental rights petition may be filed based on their failure to comply with the case plan, failure to make significant measurable progress toward achieving case plan goals and to correct the conditions requiring the child to be in care, or on any other ground authorized by Article 1015.

C. Any person directly affected may appeal the findings or orders of the court rendered pursuant to this Article.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1999, No. 449, §1, eff. July 1, 1999; Acts 2015, No. 124, §1, eff. June 19, 2015.



CHC 701 - Applicability

CHAPTER 16. DISPOSITIONAL REVIEWS

Art. 701. Applicability

If at any point in child in need of care proceedings, the child is removed from his parents' care and control and placed in the custody of the department, the provisions of this Chapter shall govern the subsequent review process until such time as the child achieves a permanent placement as defined in Article 603.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992.



CHC 702 - Permanency hearing

Art. 702. Permanency hearing

A. The court shall conduct a permanency hearing, which shall consider in-state and out-of-state permanent placement options for the child, within thirty days of a judicial determination pursuant to Article 672.1 that reunification efforts are not required.

B. The court shall conduct a permanency hearing within nine months after the disposition hearing if the child was removed prior to disposition or within twelve months if the child was removed at disposition, but in no case more than twelve months after the removal. Permanency reviews shall continue to be held at least once every twelve months thereafter until the child is permanently placed or earlier upon motion of a party for good cause shown or on the court's own motion.

C. The court shall determine the permanent plan for the child that is most appropriate and in the best interest of the child in accordance with the following priorities of placement:

(1) Return the child to the legal custody of the parents within a specified time period consistent with the child's age and need for a safe and permanent home. In order for reunification to remain as the permanent plan for the child, the parent must be complying with the case plan and making significant measurable progress toward achieving its goals and correcting the conditions requiring the child to be in care.

(2) Adoption.

(3) Placement with a legal guardian.

(4) Placement in the legal custody of a relative who is willing and able to offer a safe, wholesome, and stable home for the child.

(5)(a) Placement in the least restrictive, most family-like alternative permanent living arrangement. The department shall document in the child's case plan and its report to the court the compelling reason for recommending this plan over the preceding higher priority alternatives.

(b) The permanent plan provided for in this Paragraph may be considered only if the child is sixteen years of age or older.

D. The court shall consider a child's need for continuing contact with any relative by blood, adoption, or affinity with whom the child has an established and significant relationship in accordance with Article 1269.2 as one of several factors in determining the permanent plan that is most appropriate and in the best interest of the child.

E. Except as otherwise provided in Article 672.1, the court shall determine whether the department has made reasonable efforts to reunify the parent and child or to finalize the child's placement in an alternative safe and permanent home in accordance with the child's permanent plan. The child's health and safety will be the paramount concern in the court's determination of the permanent plan.

F.(1) If a child is in an out-of-state placement, the court shall determine and enter findings on whether the placement is safe, appropriate, and otherwise in the best interests of the child.

(2) In the case of a child who will not be returned to the parent, the court shall consider in-state and out-of-state placement options.

G. When reunification is determined to be the permanent plan for the child, the court shall advise the parents that it is their obligation to achieve the case plan goals and correct the conditions that require the child to be in care within the time period specified by the court. Otherwise, an alternative permanent plan for the child will be selected and a petition to terminate parental rights may be filed. When adoption is the permanent plan for the child, the court will advise the parent of his authority to voluntarily surrender the child and to consent to the adoption prior to the filing of a petition to terminate parental rights.

H. The permanency hearing may be conducted by a court-appointed or court-approved administrative body.

I. In any permanency hearing, including any hearing regarding the transition of the child from foster care to independent living, the court or administrative body conducting the hearing shall consult, in an age-appropriate manner, with the child regarding the proposed permanency or transition plan for the child.

J. In the case of a child fourteen years of age or older, the hearing shall include a review of the transitional plan developed with the child and the agency in accordance with Subparagraph (B)(6) of Article 675.

K. In any permanency hearing for a child whose permanent plan is placement in the least restrictive, most family-like alternative permanent living arrangement, the court or administrative body conducting the hearing shall ask the child about the desired permanency outcome for the child.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1997, No. 612, §1; Acts 1999, No. 449, §1, eff. July 1, 1999; Acts 2001, No. 567, §§1 and 3; Acts 2001, No. 568, §1, eff. Jan. 1, 2002; Acts 2007, No. 334, §1; Acts 2012, No. 730, §1; Acts 2015, No. 124, §1, eff. June 19, 2015.



CHC 703 - Notice

Art. 703. Notice

Written notice of the date, time, and place of the dispositional hearing shall be served and a return made in the same manner as a petition on all parties and counsel of record at least fifteen days prior to the hearing, unless the parties have been previously notified in open court at a prior hearing.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992.



CHC 704 - Notice; absent parents

Art. 704. Notice; absent parents

A. The court shall permit a permanency hearing to be held in the absence of a parent if it is established on the record that the parent was served but is not in attendance or that efforts to serve the parent have been unsuccessful.

B. If reunification with the absent parent is the case plan goal, the department shall make continuing diligent efforts to locate the absent parent and notify him of the nature and outcome of the dispositional review hearing and shall promptly inform the court of any known or discovered address. Otherwise, the department shall promptly inform the court of any new address of an absent parent that becomes known through the case planning process.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1999, No. 449, §1, eff. July 1, 1999; Acts 2006, No. 248, §1.



CHC 705 - Notice; right to be heard

Art. 705. Notice; right to be heard

A. The department shall give notice of the right to appear at each permanency hearing to any foster parent, pre-adoptive parent, or relative providing care for the child.

B. The notice shall state the date, time, and place of the permanency hearing and the recipient's right to attend and be heard.

C. If a foster parent, pre-adoptive parent, or relative providing care for the child fails to appear at a permanency hearing, the department shall report to the court whether notice was given or, if not, what diligent efforts were made to locate and notify the absent person. The court may permit the hearing to be held in the person's absence.

D. The court shall solicit and consider information regarding the care and treatment of the child from any foster parent, pre-adoptive parent, or relative providing care for the child who appears for the hearing.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1999, No. 449, §1, eff. July 1, 1999; Acts 2007, No. 334, §1; Acts 2012, No. 730, §1.



CHC 706 - Rights of parties

Art. 706. Rights of parties

A. All parties have the right to testify, the right to confront and cross-examine adverse witnesses, the right to present evidence and witnesses, and the right to counsel.

B. A child twelve years of age or older shall be present in court unless his presence is waived by the court upon motion of the child's counsel. A child below the age of twelve years shall be present in court upon the request of counsel for the child or the court. If the child is present in court, he may choose to testify as to his wishes, and the court shall consider his testimony in the matter. Any testimony given by a child may be taken by a videotaped interview or by closed-circuit television, as authorized by Chapter 8 of Title III of this Code, or by an in-chambers conference attended only by the judge and court reporter and by counsel for the child, for the petitioner, and for the parents.

C. Any party who has received notice of the dispositional review hearing and does not appear shall be deemed to have waived his right to be present.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 2012, No. 730, §1.



CHC 707 - Intervention

Art. 707. Intervention

A. For good cause shown, the court or administrative review body may allow any interested person, agency, or organization to intervene in the permanency review proceedings to facilitate the permanent plan for the child and to insure that the best interests of the child are protected.

B. Upon motion of a party and for good cause shown, the court or administrative review body may limit the nature and extent of intervenor's participation in the hearing.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1999, No. 449, §1, eff. July 1, 1999.



CHC 708 - Presence at permanency hearing

Art. 708. Presence at permanency hearing

A. All parties, foster parents, adoptive parents, and relatives providing care for the child, authorized officers of the court as designated by the judge, agency representatives as designated by the state, court-appointed special advocate (CASA) volunteer, the witness under examination, and the judge or administrative review body may be present at a permanency hearing. The court or administrative review body shall not admit any other person unless the court has determined that the person has a proper interest in or is necessary to the proceedings.

B. On its own motion or the motion of any party, the court or administrative review body may order that witnesses, other than parties, be excluded from the courtroom and refrain from discussing the facts of the case with anyone other than counsel in the case. On its own motion the court or administrative review body may, and on the request of a party the court shall, order that the witnesses, other than parties, be excluded from the courtroom or from a place where they can see or hear the proceedings, and refrain from discussing the facts of the case with anyone other than counsel in the case. In the interest of justice, the court may exempt any witness from its order.

C. Prior to the commencement of the hearing, the court shall determine whether it is in the child's best interest for the child to remain in the courtroom during the testimony of the witnesses.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1999, No. 449, §1, eff. July 1, 1999; Acts 2006, No. 764, §1.



CHC 709 - Evidence

Art. 709. Evidence

The court shall consider all relevant evidence offered by the parties and may limit the admissibility or weight of any evidence which it deems unreliable, cumulative, or unduly dilatory. The court or administrative review body may consider evidence which would not be admissible at the adjudication hearing.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1999, No. 449, §1, eff. July 1, 1999.



CHC 710 - Order; appeal

Art. 710. Order; appeal

A. In a written judgment, the court shall make findings of fact regarding:

(1) The permanent plan that is most appropriate and in the best interest of the child in accordance with the priorities of Article 702(D).

(2) Except as otherwise provided in Article 672.1, whether the department has made reasonable efforts to reunify the parent and child or to finalize the child's placement in an alternative safe and permanent home in accordance with the child's permanent plan.

(3) Whether an out-of-state placement is safe, appropriate, and otherwise in the best interest of the child.

(4) For children whose permanent plan is placement in the least restrictive, most family-like alternative permanent living arrangement, why, as of the date of the hearing, the plan is the best permanency plan for the child and provide compelling reasons why it continues to not be in the best interests of the child to return home, be placed for adoption, be placed with a legal guardian, or be placed with a fit and willing relative.

B. The court may enter orders as are needed and appropriate to facilitate the timely achievement of each child's permanent plan, including the filing of a certification for adoption petition.

C. An extract of minutes of court specifying the information in Paragraph A of this Article and signed by the court shall be considered a written judgment.

D. Any person directly affected may appeal the findings or orders of the court rendered pursuant to this Article.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1999, No. 449, §1, eff. July 1, 1999; Acts 2001, No. 567, §1; Acts 2015, No. 124, §1, eff. June 19, 2015.



CHC 711 - Simultaneous hearings

Art. 711. Simultaneous hearings

When appropriate, case review hearings and permanency hearings may be scheduled to be heard simultaneously, provided the record reflects that the appropriate findings and orders are made pursuant to this Chapter and Chapter 15 of this Title.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992; Acts 1999, No. 449, §1, eff. July 1, 1999.



CHC 712 - Sanctions for failure to comply with permanency planning requirements

CHAPTER 17. SANCTIONS FOR FAILURE TO COMPLY

WITH PERMANENCY PLANNING REQUIREMENTS

Art. 712. Sanctions for failure to comply with permanency planning requirements

Upon determination by the court that the department has failed to comply with any permanency planning requirements, including but not necessarily limited to Chapters 13, 15, and 16 of this Title, the court may:

(1) Subpoena agency witnesses to testify regarding the failure to comply.

(2) Order the agency or appropriate representatives to show cause why a contempt order should not issue.

(3) Order that the agency not seek federal reimbursement for the cost of the child's care where the court finds that reasonable efforts were not made.

(4) Submit a report of noncompliance to appropriate state and federal agencies.

(5) Refer the agency representative found responsible for the failure to comply to the appropriate department personnel for administrative reprimand or other administrative sanctions.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992.



CHC 713 - Applicability

CHAPTER 18. MODIFICATION OF DISPOSITION

Art. 713. Applicability

In all cases the provisions of this Chapter shall be applicable.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992.



CHC 714 - Motion to modify judgment of disposition

Art. 714. Motion to modify judgment of disposition

A. The court may modify a judgment of disposition on its own motion or on the motion of the district attorney, the department, the child, or his parents. When a child has been committed to a mental hospital, psychiatric unit, or substance abuse facility, the court may modify the judgment of disposition, for good cause shown, on the filing of a proper motion by the director of the mental hospital, psychiatric unit, or substance abuse facility.

B.(1) A motion to modify a judgment of disposition may be denied without a contradictory hearing, except when made by the director of a mental hospital, psychiatric unit, or substance abuse facility to which a child has been committed. In such instances, the director shall be permitted to show that the continued commitment would not be in the child's best interest because the facility cannot provide proper treatment or that the child has received the maximum benefit from the treatment available at the facility. The director shall make specific written recommendations regarding proper treatment or placement of the child, or both, in the motion filed with the court. The court shall hold a hearing on the motion for modification of a disposition filed by the director of a mental health hospital, psychiatric unit, or substance abuse facility within ten days of the filing of the motion unless continued for cause shown. An attorney from the Mental Health Advocacy Service shall be appointed to represent the child's interest at such a hearing unless attorneys from such agency are unavailable or the child has retained private counsel who shall represent only the interest of the child.

(2) A motion to modify to impose more restrictive conditions may not be granted without a contradictory hearing unless the parties consent.

C. On its own motion or on oral or written motion of the department, the court may modify a judgment of disposition without a contradictory hearing when the conditions of the disposition are sought to be made less restrictive.

D. Except as provided in Paragraph C of this Article, the motion shall be in writing and set forth in plain and concise terms the facts supporting the modification.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992.



CHC 715 - Service of motion to modify

Art. 715. Service of motion to modify

A. A copy of a motion to modify shall be served upon the child, his parent, the petitioner, and any person, institution, or agency to whom the custody of the child has been assigned.

B. Service shall be in the manner provided for service of the petition.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992.



CHC 716 - Modification of judgment of disposition

Art. 716. Modification of judgment of disposition

A judgment of disposition may be modified if the court finds that the conditions and circumstances justify the modification.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992.



CHC 717 - Notice of modification

Art. 717. Notice of modification

If a judgment of disposition is modified, a copy of the minute entry reflecting the modification shall be served upon the petitioner, the child, his parent, and any person, institution, or agency to whom custody of the child is assigned.

Acts 1991, No. 235, §6, eff. Jan. 1, 1992.



CHC 718 - Purpose of guardianship

CHAPTER 19. GUARDIANSHIP

Art. 718. Purpose of guardianship

A. The purpose of guardianship is to provide a permanent placement for children when neither reunification with a parent nor adoption has been found to be in their best interest; to encourage stability and permanence in the lives of children who have been adjudicated to be in need of care and have been removed from the custody of their parent; and to increase the opportunities for the prompt permanent placement of children, especially with relatives, without ongoing supervision by the department.

B. This Chapter is intended to ensure that the fundamental needs of children are met and the constitutional rights of all parties are recognized and enforced.

Acts 2011, No. 128, §1.



CHC 719 - Guardian's rights and responsibilities

Art. 719. Guardian's rights and responsibilities

A. Unless the court specifies otherwise, a guardian shall exercise the rights and responsibilities of legal custody and shall have the authority to consent to the child's marriage, to consent to his enlistment in the armed forces of the United States, and to make other decisions concerning the child, except the right to consent to the child's adoption.

B. Guardianship does not subject the guardian to responsibility under Civil Code Article 2317 or 2318 for damage occasioned by the child.

C. The rights and responsibilities of administering the property of the child are governed by the law of tutorship.

Acts 2011, No. 128, §1.



CHC 720 - Motion for guardianship

Art. 720. Motion for guardianship

A. After a child has been adjudicated to be in need of care, a motion for guardianship may be filed by the department, parent, counsel for the child, or, when the guardian is deceased, an individual previously named as a successor guardian by the guardian in a guardianship subsidy agreement with the department; or the department may submit a case plan along with the case review report to the court and all counsel of record recommending guardianship in accordance with Children's Code Articles 674, 688, and 689.

B. The motion, case review report, or case plan shall include all of the following:

(1) The name and gender of the child, and the date and place of his birth.

(2) A description of the mental and physical health of the child.

(3) The current placement of the child and when it began.

(4) The name and address of the proposed guardian and any relationship to the child.

(5) The name and address of the parents of the child.

(6) A plain and concise statement of the facts on which the motion, case review report, or case plan for guardianship is sought and why neither adoption nor reunification with a parent is in the best interest of the child.

C. If any of the information required by Paragraph B of this Article is unknown, the motion, case review report, or case plan shall state that fact. In addition, if the location of either parent is unknown, the motion, case review report, or case plan shall disclose efforts to locate him.

D. Unless not yet completed, the home study, as required by Children's Code Article 721, shall be attached to the motion, case review report, or case plan. If not attached, the home study shall be submitted to the court as soon as it is completed.

Acts 2011, No. 128, §1; Acts 2014, No. 354, §1; Acts 2015, No. 124, §1, eff. June 19, 2015.



CHC 721 - Home study report

Art. 721. Home study report

The department shall submit to the court a confidential report of its investigation and evaluation of the home of the proposed guardian. The report shall include all of the following:

(1) The moral and financial fitness of the proposed guardian.

(2) The conditions of the home of the proposed guardian with respect to health, adjustment, and other advantages or disadvantages for the child.

(3) The physical and mental condition of the child and his reaction to the proposed guardianship.

(4) The plan for the child if the proposed guardian becomes incapable of providing care.

Acts 2011, No. 128, §1.



CHC 722 - Grounds; hearing; order

Art. 722. Grounds; hearing; order

A. The mover shall have the burden of proving all of the following by clear and convincing evidence:

(1) The child has been adjudicated to be in need of care.

(2) Neither adoption nor reunification with a parent is in the best interest of the child.

(3) The child has resided for at least six months with the proposed guardian, unless the court waives the residence requirement for good cause.

(4) The proposed guardian is able to provide a safe, stable, and wholesome home for the child for the duration of minority.

B. If the child is twelve years of age or older, the court shall solicit and consider his wishes in the matter.

C. The court shall hold a hearing before approving a guardianship and shall, at the conclusion of the hearing, enter a written order that includes the findings upon which the order is based.

Acts 2011, No. 128, §1.



CHC 723 - Order of guardianship

Art. 723. Order of guardianship

A. The court may grant the motion and appoint a guardian for the child if the court finds by clear and convincing evidence that the requirements of Article 722 have been met and that the proposed guardianship is in the best interest of the child.

B. The guardianship order shall address the frequency and nature of visitation or contact between the child and his parent, as necessary to ensure the health, safety, and best interest of the child.

C. The guardianship order may require the parent to contribute to the support of the child to the extent the court finds the parent is able pursuant to Article 685.

D. The guardianship order continues until the child attains eighteen years of age, unless earlier modified or terminated by the court in accordance with Article 724.

Acts 2011, No. 128, §1; Acts 2014, No. 354, §1.



CHC 724 - Motion for modification of guardianship; termination of guardianship

Art. 724. Motion for modification of guardianship; termination of guardianship

A. The court shall retain jurisdiction to enforce, modify, or terminate a guardianship order until the child attains eighteen years of age. The program representing the child in the child of need of care proceedings pursuant to Children's Code Article 607 and the program representing the indigent parents in the child in need of care proceedings pursuant to Children's Code Article 608 shall provide representation in guardianship proceedings.

B.(1) Any of the following parties may seek to enforce, modify or terminate a guardianship order:

(a) The department.

(b) Counsel for the child.

(c) The guardian or, if the guardian is incapacitated, an individual previously named as a successor guardian by the guardian in a guardianship subsidy agreement with the department.

(d) A parent permitted to intervene under Children's Code Article 707.

(e) The court on its own motion.

(2) A copy of the motion to modify shall be personally served on the parents, and the court shall promptly notify the programs representing the child and indigent parents, respectively, in child in need of care proceedings.

C. A guardianship order may be enforced in accordance with the contempt provisions of Chapter 2 of Title XV of this Code.

D. A guardianship order may be modified or terminated if the court finds by clear and convincing evidence that there has been a substantial and material change in the circumstances of the guardian or child because of any of the following:

(1) The guardian no longer wishes to serve or can no longer serve as guardian of the child.

(2) Continuation of the guardianship is so deleterious to the child as to justify a modification or termination of the relationship or the harm likely to be caused from a change in the guardianship is substantially outweighed by the advantages to the child of the modification.

E. The court shall hold a hearing before modifying or terminating a guardianship and shall, at the conclusion of the hearing, enter a written order that includes the findings upon which the order is based.

Acts 2011, No. 128, §1; Acts 2014, No. 354, §1; Acts 2015, No. 124, §1, eff. June 19, 2015.



CHC 724.1 - Temporary guardianship; designated successor guardian; construction

Art. 724.1. Temporary guardianship; designated successor guardian; construction

A.(1) A guardian who has entered into a guardianship subsidy agreement with the department may name an individual as a successor guardian in the agreement for the purpose of continued eligibility of the subsidy in the event of the death or incapacity of the guardian.

(2) Nothing relative to the subsidy agreement provided for in this Subsection shall be construed to confer any right of legal guardianship, as such legal guardianship shall be established or modified pursuant to Articles 720 through 724 exclusively.

B. An individual who has been named as a successor guardian in the guardianship subsidy agreement may request an ex parte order of temporary guardianship of the child in a motion for guardianship or modification of guardianship pursuant to Article 720 or 724.

C. An ex parte order of temporary guardianship of the child may be granted to the named successor only if all of the following conditions are satisfied:

(1) The current guardian is incapacitated or deceased.

(2) It clearly appears from specific facts shown by a verified motion or by supporting affidavit that the individual is able to provide a safe, stable, and wholesome home for the child pending the hearing.

(3) The mover was previously named as a successor guardian in a guardianship subsidy agreement with the department as shown by the agreement.

(4) The mover certifies to the court in writing the efforts he has undertaken to give notice to the child's parents, the department, and the child's attorney of the request for the ex parte order granting temporary guardianship or the reasons supporting his claim that notice should not be required.

D. An ex parte order of temporary guardianship shall:

(1) Continue until a hearing on the motion for guardianship or modification of guardianship is held and guardianship is established or denied by the court.

(2) Provide the date on which the ex parte order is signed and the date and hour of the hearing on the motion for guardianship or modification of the guardianship.

Acts 2015, No. 124, §1, eff. June 19, 2015.



CHC 725 - Findings and purpose

CHAPTER 20. SAFE HARBOR FOR SEXUALLY EXPLOITED CHILDREN

Art. 725. Findings and purpose

The legislature finds that arresting, prosecuting, and incarcerating victimized children serves to re-traumatize them and to increase their feelings of low self-esteem, which only makes the process of recovery more difficult. Both federal and international law recognize that sexually exploited children are the victims of crime and should be treated as such. Therefore, sexually exploited children should not be prosecuted for criminal acts related to prostitution. Instead, sexually exploited children should, where possible, be diverted into services that address the needs of these children outside of the justice system. Sexually exploited children deserve the protection of child welfare services, including diversion, crisis intervention, counseling, and emergency housing services. The purpose of this Chapter is to protect a child from further victimization after the child is discovered to be a sexually exploited child by ensuring that a child protective response is in place in the state. This is to be accomplished by presuming that any child engaged in prostitution, prostitution by massage, or crime against nature by solicitation is a victim of sex trafficking and providing these children with the appropriate care and services where possible. In determining the need for and capacity of services that may be provided, the Department of Children and Family Services shall recognize that sexually exploited children have separate and distinct service needs according to gender, and every effort should be made to ensure these children are not prosecuted or treated as juvenile delinquents, but instead are given the appropriate social services.

Acts 2013, No. 429, §3, eff. June 24, 2013.



CHC 725.1 - Definitions

Art. 725.1. Definitions

As used in this Chapter, the following terms and phrases shall have the following meaning, unless the context requires otherwise:

(1) "Department" means the Department of Public Safety and Corrections, office of juvenile justice.

(2) "Safe house" means a residential facility operated by an authorized agency, including a nonprofit agency, with experience in providing services to sexually exploited children and approved by the department to provide shelter for sexually exploited children.

(3) "Sexually exploited child" means any person under the age of eighteen who has been subject to sexual exploitation because the person either:

(a) Is a victim of trafficking of children for sexual purposes under R.S.14:46.3.

(b) Is a victim of child sex trafficking under 18 U.S.C. 1591.

Acts 2013, No. 429, §3, eff. June 24, 2013.



CHC 725.2 - Safe house for sexually exploited children

Art. 725.2. Safe house for sexually exploited children

A. The department may, to the extent funds are available, operate or contract with an appropriate nongovernmental agency with experience working with sexually exploited children to operate one or more safe houses in a geographically appropriate area of the state. Each safe house shall provide safe and secure housing and specialized services for sexually exploited children. Nothing in this Article shall be construed to preclude an agency from applying for and accepting grants, gifts, and bequests for funds from private individuals, foundations, and the federal government for the purpose of creating or carrying out the duties of a safe house for sexually exploited children.

B. Each safe house operating under a contract with the department to provide services to sexually exploited children pursuant to the provisions of this Article shall submit to the department an annual report on their operations including information on the services offered, geographic areas served, number of children served, and individual status updates on each child served. This information shall not include the name, address, or other identifying information of the child served. The department shall compile the data from all the reports submitted by each safe house pursuant to the provisions of this Article and shall provide this information in an annual report to the legislature on or before the first day of February each year.

Acts 2013, No. 429, §3, eff. June 24, 2013; Acts 2014, No. 564, §7.



CHC 725.3 - Statewide protocol

Art. 725.3. Statewide protocol

The department shall develop a statewide protocol for helping to coordinate the delivery of services to sexually exploited children and shall work with court intake officers to ensure that all state, federal, and community-based resources for sexually exploited children are known and available to children who have been granted diversion under Article 839.

Acts 2013, No. 429, §3, eff. June 24, 2013.



CHC 726 - Purpose

TITLE VII.

FAMILIES IN NEED OF SERVICES

CHAPTER 1. PRELIMINARY PROVISIONS; DEFINITIONS

Art. 726. Purpose

The purpose of this Title is to define self-destructive behaviors by the child and conduct by other family members which contribute to the child's harm and which warrant court intervention in the family's life so that appropriate services to remedy the family's dysfunction can be secured; to secure the effectiveness of the court's intervention by explicitly confirming its duty to obtain the cooperation and coordination of all public institutions or agencies having responsibility to supply services to any member of the family referred to the court; to establish a family service plan binding upon all family members and the appropriate service providers; and to protect the integrity of the family by authorizing adjudication and the imposition of a dispositional judgment requiring participation in a plan of services only after all available voluntary alternatives have been exhausted.

Acts 1991, No. 235, §7.



CHC 727 - General applicability

Art. 727. General applicability

Except as otherwise specified in this Title, all provisions of the Children's Code remain applicable.

Acts 1991, No. 235, §7.



CHC 728 - Definitions

Art. 728. Definitions

As used in this Title:

(1) "Caretaker" means any person providing a residence for the child or any person legally obligated to provide or secure adequate care for the child, including a parent, tutor, guardian, or legal custodian.

(2) "Child" means a person under eighteen years of age who, prior to juvenile proceedings, has not been judicially emancipated or emancipated by marriage.

(3) "Runaway" means the continued absence of the child from the home of his caretaker without the caretaker's consent.

(3.1) Repealed by Acts 2004, No. 484, §3.

(4) "Sexually exploited child" means any person under the age of eighteen who has been subject to sexual exploitation because the person either:

(a) Is a victim of trafficking of children for sexual purposes under R.S. 14:46.3.

(b) Is a victim of child sex trafficking under 18 U.S.C. 1591.

(5) "Truant" means the repeated or habitual unauthorized absence or tardiness of a child from school pursuant to the provisions of R.S. 17:233 by a child who is subject to the compulsory attendance laws of this state.

(6) "Ungovernable" means the child's habitual disregard of the lawful and reasonable demands of his caretakers and that the child is beyond their control.

Acts 1991, No. 235, §7; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1999, No. 1313, §1; Acts 2004, No. 484, §3; Acts 2009, No. 305, §3; Acts 2013, No. 429, §3, eff. June 24, 2013.



CHC 729 - Persons subject to proceedings

CHAPTER 2. PERSONS SUBJECT TO PROCEEDINGS;

GROUNDS; COMPLAINT

Art. 729. Persons subject to proceedings

A court exercising juvenile jurisdiction shall have exclusive original jurisdiction, in conformity with any special rules prescribed by law, over any child, his caretaker, or any other member of the child's family, who is alleged to be in need of services, as well as over any employee of a public institution or agency having legal responsibility and ability to supply the needed services.

Acts 1991, No. 235, §7.



CHC 729.1 - Venue

Art. 729.1. Venue

A proceeding under this Title may be commenced in the parish in which the child is residing with his parent or tutor, the parish in which the child is residing with his caretaker, the parish in which the act complained of took place or the conditions complained of existed, or the parish in which the child is found. Whenever this Title requires that a hearing be convened within twenty-four hours of a child's entry into custody, in a multiparish judicial district, the hearing may be held in any parish within the judicial district.

Acts 1999, No. 1313, §1.



CHC 730 - Grounds

Art. 730. Grounds

Allegations that a family is in need of services must assert whether the child is currently under the supervision of any state or local entity including, but not limited to, the Department of Children and Family Services or the Department of Public Safety and Corrections, youth services, the office of juvenile justice, and assert one or more of the following grounds:

(1) That a child is truant or has willfully and repeatedly violated lawful school rules.

(2) That a child is ungovernable.

(3) That a child is a runaway.

(4) That a child has repeatedly possessed or consumed intoxicating beverages, or that he has misrepresented or deceived his age for the purpose of purchasing or receiving such beverages from any person, or has repeatedly loitered around any place where such beverages are the principal commodities sold or handled.

(5) That a child has committed an offense applicable only to children.

(6) That a child under ten years of age has committed any act which if committed by an adult would be a crime under any federal, state, or local law.

(7) That a caretaker has caused, encouraged, or contributed to the child's behaviors enumerated in this Article or to the commission of delinquent acts as defined in Title VIII.

(8) That, after notice, a caretaker has willfully failed to attend a meeting with the child's teacher, school principal, or other appropriate school employee to discuss the child's truancy, the child's repeated violation of school rules, or other serious educational problems of the child.

(9) That a child has been found incompetent to proceed with a delinquency matter under Article 832 et seq.

(10) Repealed by Acts 2012, No. 730, §2.

(11) A child found to have engaged in cyberbullying.

Acts 1991, No. 235, §7; Acts 1994, 3rd Ex. Sess., No. 45, §3; Acts 1995, No. 444, §1, eff. June 17, 1995; Acts 1999, No. 784, §1; Acts 1999, No. 1313, §2; Acts 2004, No. 485, §1, eff. Jan. 1, 2005; Acts 2010, No. 989, §1; Acts 2012, No. 660, §1; Acts 2012, No. 730, §2.



CHC 731 - Complaint

Art. 731. Complaint

A. A caretaker, other adult family member, any representative of an agency having the responsibility or ability to supply services to a family, or any other person authorized by the court may file a complaint which alleges one or more of the grounds enumerated in Article 730. Referring entities shall utilize all appropriate and available resources prior to filing a complaint and provide documentation of all steps taken at the time the complaint is filed. If the referring entity is a school, it shall at a minimum document meetings with the child, meetings with the child's caretaker, and referral of the child to school behavior support personnel.

B. The complaint shall be in writing but may make allegations of fact on information and belief.

C. The complaint shall set forth with specificity:

(1) The name, date and place of birth, sex, race, address, and present location of the child.

(2) The name, age, sex, and current address of the child's parents or other caretakers.

(3) The name, age, and sex of any other family members living within the child's home.

(4) The name of any public institution or agency having the responsibility or ability to supply services alleged to be needed by the family.

(5) Whether the child is currently under the supervision of any state or local entity, including but not limited to, the Department of Children and Family Services or the Department of Public Safety and Corrections, youth services, or the office of juvenile justice.

D. If any of the information required by Paragraph C of this Article is unknown, the complaint shall so allege.

Acts 1991, No. 235, §7; Acts 1997, No. 612, §2; Acts 2012, No. 660, §1.



CHC 732 - Duties of intake officer

CHAPTER 3. DUTIES OF INTAKE OFFICER

Art. 732. Duties of intake officer

A. The court shall designate any individual, except a person authorized to file a petition, who will serve as the intake officer for the court in families in need of services cases.

B. Unless otherwise specified by the court, the duties of the intake officer shall include:

(1) Responsibility for receiving all complaints alleging that a family is in need of services.

(2) Responsibility for conducting a preliminary investigation into the merits of the allegations.

(3) Responsibility for identifying any public institutions or agencies having the legal responsibility and ability to supply any needed services.

(4) Scheduling the conference authorized by Article 743 and notifying all parties of the time and place of the conference.

(5) Conducting the Informal Family Services Plan conference and writing the resulting agreement, if any.

(6) Coordinating the implementation of the resulting agreement, if any.

(7) Referring the case for petition and an adjudication hearing, if necessary.

Acts 1991, No. 235, §7; Acts 1999, No. 1313, §1.



CHC 733 - Instanter orders of custody

CHAPTER 4. PREADJUDICATION CUSTODY AND

RELEASE OF CHILDREN

Art. 733. Instanter orders of custody

A. A peace officer, probation officer, district attorney, or other person designated by the court may file a verified complaint alleging facts showing that there are reasonable grounds to believe that the family is in need of services and that emergency removal of the child from his home is necessary to secure the child's protection or control.

B. If the court determines that the child's welfare cannot be safeguarded without removal, the court may issue an instanter order directing that the child be taken into custody.

C. The order shall specify the place of the child's prehearing placement in accordance with Article 737.

D. An instanter order may be executed by any peace officer having territorial jurisdiction over the child or any other person designated by the court.

E. Any peace officer having territorial jurisdiction over the child or any other person designated by the court may serve a summons upon a caretaker to appear at court for a hearing. A copy of the summons shall be filed in the record as proof of service.

Acts 1991, No. 235, §7; Acts 1999, No. 1313, §1.



CHC 733.1 - Stop of child absent from school; transportation to school facility

Art. 733.1. Stop of child absent from school; transportation to school facility

A. In addition to the authority provided in Article 736, a peace officer, probation officer, or school attendance officer may briefly detain any child from the age of seven through sixteen whom the officer reasonably believes to be absent from school during normal school hours and the officer may question the child about his reasons for being absent.

B. If based on this inquiry the officer has reasonable grounds to believe that the child is absent from school without justification, the officer may release the child to his parents or transport the child to the appropriate administrator of the child's assigned school or to a receiving center designated by the parish school board for acceptance of such children.

C. Upon the child's transportation to either school or receiving center, the administrator shall promptly notify the child's parents.

D. If the officer has reasonable grounds to believe that the child is truant or that the family is otherwise in need of services, the officer or administrator may file a complaint pursuant to Article 731.

Acts 1994, 3rd Ex. Sess., No. 114, §1; Acts 1995, No. 1095, §3.



CHC 734 - Oral instanter orders

Art. 734. Oral instanter orders

A. In exceptional circumstances, the facts supporting the issuance of an instanter order and the exceptional circumstances may be relayed orally, including telephonically, to the judge and his order directing that a child be taken into custody may be issued orally.

B. In such cases, an affidavit containing the information previously relayed orally, including telephonically, shall be filed with the clerk of the court within twenty-four hours and a written order shall be issued.

C. If the affidavit is filed after the child has been taken into custody, it shall indicate whether the child was released to his parents or continued in custody, and if so, the prehearing placement to which the child was taken.

Acts 1991, No. 235, §7; Acts 1999, No. 1313, §1.



CHC 735 - Taking child into custody with a court order

Art. 735. Taking child into custody with a court order

A. The court may issue an order directing that a child be taken into custody upon presentation to the court of a written verified complaint by a peace officer, probation officer, district attorney, or other person designated by the court alleging facts showing that there are reasonable grounds to believe that the child's family is in need of services and that the child's conduct or surroundings are such as to endanger his welfare and that immediate removal appears to be necessary for his protection or control.

B. In exceptional cases, the facts supporting the issuance of this order may be relayed telephonically or orally to the judge and his order directing that a child be taken into custody may be issued orally. In such cases, the requirements of Article 734(B) and (C) must be followed.

C. An order directing that a child be taken into custody may be executed by a peace officer or probation officer having territorial jurisdiction over the child.

D. The order shall specify the child's prehearing placement in accordance with Article 737.

Acts 1991, No. 235, §7; Acts 1995, No. 1095, §3; Acts 1999, No. 1313, §1.



CHC 736 - Taking child into custody without a court order

Art. 736. Taking child into custody without a court order

A. A peace officer or probation officer of the court may take a child into custody without a court order if he has reasonable grounds to believe that the child's family is in need of services and that the child's conduct or surroundings are such as to endanger his welfare and that immediate removal appears to be necessary for his protection or control.

B. If the child is taken into custody without a court order or warrant, the peace officer shall have the responsibility either to:

(1) Counsel and release the child to the care of his parents or legal custodian upon a written promise to bring the child to court at such time as may be fixed by the court.

(2) Promptly take the child to a shelter care facility.

C. If the officer does not release the child to the care of his parents, the officer promptly shall notify the child's parents that he has been taken into custody.

D. The officer shall submit a report to the district attorney or the officer designated by the court to receive such reports. The report shall include:

(1) The name, address, date of birth, sex, and race of the child.

(2) The name and address of the parents, or spouse, if any, of the child.

(3) A plain and concise statement of the facts and circumstances of the officer's taking the child into custody.

(4) A plain and concise statement of facts and circumstances showing reasonable grounds to believe that the family is in need of services and that the child's conduct or surroundings are such as to endanger his welfare, and that immediate removal appears to be necessary for his protection or control.

(5) A statement indicating whether the child was released or conducted to a shelter care facility.

E. If the child is released pursuant to Paragraph B of this Article, the report shall be submitted by the officer within seven days from the child's release. If the child is not so released, the report shall be submitted within twenty-four hours of the child being taken into custody.

Acts 1991, No. 235, §7; Acts 1999, No. 1313, §1.



CHC 736.1 - Immunity

Art. 736.1. Immunity

Any law enforcement officer acting in good faith upon the request of a parent or guardian, exercising due care in the taking into custody a runaway child, or providing assistance thereto, pursuant to the provisions of this Title shall have immunity from any civil liability that otherwise might be incurred or imposed because of the report, taking into custody, or assistance provided. The limitation of liability provided by this Article shall not extend to acts constituting negligence or a violation of the law.

Acts 2001, No. 840, §1.



CHC 737 - Place of prehearing placement upon a taking into custody

Art. 737. Place of prehearing placement upon a taking into custody

A. When taken into custody, the child shall be placed in the least restrictive prehearing placement consistent with the child's need for protection or control, in the following order of priority:

(1) The home of a relative who is of the age of majority and who is willing and able to offer a wholesome and stable environment for the child subject to the supervision of the court.

(2) The home of a suitable adult who is concerned about the child and who is willing and able to offer a wholesome and stable environment for the child subject to the supervision of the court and who is eligible for certification as an emergency foster home pursuant to R.S. 46:281 through 286 or R.S. 46:1406 et seq.

(3) A shelter care facility for juveniles.

(4) A secure detention facility, until a hearing is held in accordance with Article 739, if the child can be detained separately from children who have been adjudicated delinquent and any of the following apply:

(a) The child is a runaway.

(b) The child is ungovernable.

(c) The child has previously failed to appear at a scheduled juvenile court hearing.

B. If the court finds that the child is in need of medical or psychological evaluation or treatment, it may issue orders in accordance with Article 760 or 761 and, if necessary, place the child in a medical facility for such evaluation or treatment.

C. If the court finds reasonable grounds to believe that the conduct of the child indicates that he is suffering from mental illness or substance abuse, the court may refer the child to a physician for an assessment in accordance with Article 1422.

Acts 1991, No. 235, §7; Acts 1995, No. 1095, §3; Acts 1999, No. 1313, §1.



CHC 738 - Release from custody

Art. 738. Release from custody

A. As soon as practicable after a child is received by a shelter care facility or a secure detention facility, the court or a probation officer employed and authorized by the court, upon determining it to be appropriate, shall release the child to the care of his parents or other relatives or caretakers upon their written promise to bring him to court at such times as may be fixed by the court and to comply with other orders of the court for the child's evaluation or treatment, if any. The court may also impose reasonable restrictions upon the child's travel, place of abode, association with other people, or employment during this period of release.

B. If the court finds that these conditions are insufficient to assure the presence of the child at later proceedings, the court may require the posting of bail in accordance with Title VIII.

C. If the court finds that release under neither Paragraph A nor B of this Article is appropriate, it may authorize the continued custody of the child pending a continued custody hearing.

D. An appropriate representative of the arresting agency shall be responsible for transporting the child to the adjudication or disposition hearing, or both, and transporting the child back to the shelter care facility or secure detention facility as determined by the court through its order or judgment of disposition.

Acts 1991, No. 235, §7; Acts 1999, No. 1313, §1.



CHC 739 - Continued custody hearing; time limitations

Art. 739. Continued custody hearing; time limitations

A. If the child is not released to the care of his parents, a hearing shall be held by the court within three days after the child's entry into custody. The hearing may be continued for up to three additional days upon motion and with good cause shown. If the hearing is not timely held, the child shall be released unless the hearing is continued at the request of the child.

B. If pursuant to Article 737(A) the child is being held in a secure detention facility, a hearing shall be held within twenty-four hours, excluding weekends and holidays, after the child's entry into custody. If the hearing is not timely held, the child shall be released unless the hearing is continued at the request of the child.

C. At this hearing, the state has the burden of proving the existence of a ground for continued custody pursuant to Article 741.

D. Hearsay evidence shall be admissible at this hearing.

E. Notwithstanding any other provisions of this Code to the contrary, and due to the expedited nature of these hearings, in a judicial district comprised of more than one parish, a continued custody hearing may be conducted in any parish in the judicial district.

Acts 1991, No. 235, §7; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 1999, No. 1313, §1; Acts 2008, No. 634, §1.



CHC 740 - Advice of rights

Art. 740. Advice of rights

A. At the continued custody hearing, the court shall advise the parents and the child, in terms understandable by the child, of:

(1) The nature of the proceedings.

(2) The nature of the allegations.

(3) The informal family services plan procedure.

(4) The right to an adjudication hearing.

(5) The right to retain and be represented by an attorney.

B. If a petition seeking a formal adjudication is filed, the court shall appoint independent legal counsel for the child, or refer the child for representation by the district public defender. Neither the child nor anyone purporting to act on his behalf may be permitted to waive this right. If the court finds that the parents of the child are financially able, it may order the parents to pay some or all of the costs of the child's representation.

C. If a petition seeking a formal adjudication is filed, the court shall also advise the child of his privilege against self-incrimination.

Acts 1991, No. 235, §7; Acts 1999, No. 1313, §1; Acts 1999, No. 1317, §3; Acts 2007, No. 307, §9.



CHC 741 - Grounds for continued custody

Art. 741. Grounds for continued custody

The court may authorize the continued custody of a child prior to adjudication if there are reasonable grounds to believe that the child is in need of services and that continued custody is necessary for his protection or control.

Acts 1991, No. 235, §7; Acts 1999, No. 1313, §1.



CHC 742 - Place of continued custody

Art. 742. Place of continued custody

A. Following the hearing required by Article 739, the court shall order the least restrictive preadjudication placement consistent with the child's need for protection or control as authorized by Article 737(A)(1) through (3).

B. The court may detain the child in a secure detention facility for up to twenty-four hours, excluding weekends and holidays, only for the purpose of providing adequate time to arrange for an appropriate alternative placement in accordance with Article 737 pending the adjudication hearing.

C. If appropriate, the court may also enter orders for evaluation or treatment in accordance with Article 737(B) and (C).

Acts 1991, No. 235, §7; Acts 1999, No. 1313, §1.



CHC 743 - Mandatory conference

CHAPTER 5. INFORMAL FAMILY SERVICES PLAN PROCEDURE

Art. 743. Mandatory conference

A. Except in emergencies or where the court determines it to be inappropriate, the court, its officer, or any person it designates shall convene a conference to be attended by the child, his parents or other legal custodian, and representatives of any public institution or agency having legal responsibility or discretionary ability to supply services to the family, which according to the petition are needed.

B. This conference may be held at any time before or after a petition is filed but shall be held before any appearance to answer is made.

Acts 1991, No. 235, §7.



CHC 744 - Informal family services plan agreement

Art. 744. Informal family services plan agreement

A. After any preadjudication conference, the child, his caretakers, and any service provider may effect an informal family services plan agreement.

B. An informal family services plan agreement shall include:

(1) The identification of the conduct of the child, caretaker, or any family member which is causing serious harm to the child and the services needed by that individual to mitigate or eliminate the problems within the family unit.

(2) A description of the services which are needed for the child, his caretakers, or other family members, the availability of such services within the community, and a plan for ensuring that any such services that are available will be secured and delivered.

(3) A description of all expected action to be taken by the child, his caretakers, or other family members.

(4) The name of the person within the affected public service agency who is directly responsible for assuring that the informal family services plan agreement is implemented.

(5) An estimate of the time anticipated to be necessary in order to accomplish the goals set out in the agreement.

C. An informal family services plan agreement shall set forth in writing the terms and conditions agreed to by the parties. It shall be signed by the convenor of the informal adjustment conference and all parties.

D. The informal family services plan agreement must demonstrate that the child and his caretakers understand their right to an adjudication hearing on their need for services. It must also demonstrate that they consent to its terms with knowledge that their consent is not obligatory and with knowledge of the effect of the agreement as set out hereinafter in Article 745.

E. The duration of the informal family services plan agreement shall not exceed six months; however, the court may extend the agreement for one additional period not to exceed six months.

F. If a petition has been filed, the informal family services plan agreement shall be filed in the record.

Acts 1991, No. 235, §7; Acts 1992, No. 705, §1, eff. July 6, 1992.



CHC 745 - Effect of informal family services plan agreement; confidentiality

Art. 745. Effect of informal family services plan agreement; confidentiality

A. An informal family services plan agreement shall not be considered an adjudication. Evidence of the existence of such an agreement shall not be used against the child, the caretaker, or other family member over objection in any adjudication hearing or criminal trial. Such evidence may, however, be used in a disposition hearing in the juvenile court or for the purpose of a presentence investigation after a criminal conviction.

B. An informal family services plan agreement suspends the proceedings on the conduct alleged in a family in need of services complaint or petition. If any of the terms of the agreement are violated, the case may proceed to an adjudication hearing on the allegations. If the child, caretaker, or other family member satisfies the terms of the agreement, he shall be discharged from further services or supervision, and the pending complaint or petition shall be dismissed with prejudice.

C. Any incriminating statement made by the child, caretaker, or other family member during discussions or conferences incident to the informal family services plan agreement shall not be used against the declarant, over objection, in an adjudication hearing or criminal trial. Any such statement may be reported as the basis for a referral to the local child protection unit of the Department of Children and Family Services in accordance with Article 610, if it causes the intake officer to believe that a child's physical or mental health or welfare is endangered by abuse or neglect. Any such statement may be used in a disposition hearing in the juvenile court or for the purpose of a presentence investigation after a criminal conviction.

Acts 1991, No. 235, §7; Acts 1999, No. 1313, §1; Acts 2001, No. 567, §1.



CHC 746 - Authority to file petition

CHAPTER 6. PETITION AND SUMMONS

Art. 746. Authority to file petition

If there are reasonable grounds to believe that the family is in need of services, a family in need of services proceeding shall be commenced by a petition filed by the district attorney or any other attorney authorized by the court.

Acts 1991, No. 235, §7; Acts 1999, No. 1313, §1.



CHC 747 - Time for filing of petition; child in custody

Art. 747. Time for filing of petition; child in custody

A. If a child is continued in custody prior to adjudication, a petition requesting that the family be adjudicated in need of services shall be filed within thirty days of the hearing to determine continued custody.

B. Upon motion and good cause shown, the time for filing a petition may be extended by the court.

C. If no petition is filed within the applicable time period, the child shall be returned to the parent.

Acts 1991, No. 235, §7.



CHC 748 - Form of petition

Art. 748. Form of petition

A. The petition shall contain a caption setting forth the name of the court and the title of the action. The petition shall be entitled, "The State of Louisiana in the Interest of...".

B. Allegations of fact shall be simple, concise, and direct and shall be set forth in numbered paragraphs. As far as practicable, each paragraph shall be limited to a single set of circumstances. Allegations of fact may be made on information and belief.

C. Failure to comply with formal requirements of this Article shall not be grounds for dismissal of a petition or invalidation of the proceedings unless it results in substantial prejudice.

Acts 1991, No. 235, §7; Acts 2014, No. 133, §1.



CHC 749 - Contents of petition

Art. 749. Contents of petition

A. The petition shall set forth with specificity:

(1) The name, date, and place of birth, sex, race, address, and present location of the child.

(2) The name, age, sex, race, and current address of the child's parents and caretakers.

(3) The name, age, sex, and race of any other family members living within the child's home.

(4) The name of any public institution or agency having the responsibility or ability to supply services alleged to be needed by the family.

(5) Whether the child is currently under the supervision of any state or local entity, including but not limited to, the Department of Children and Family Services or the Department of Public Safety and Corrections, youth services, or the office of juvenile justice.

B. If any of the information required by Paragraph A of this Article is unknown, the petition shall so allege. Any defects in the allegations required by Paragraph A of this Article shall be considered defects of form.

C. The petition shall aver one or more of the grounds set out in Article 730.

D. The petition shall also aver that all available and appropriate attempts to encourage voluntary use of community services by the family have been exhausted.

E. The petition shall conclude with a request that the court intervene to adjudicate the family to be in need of services.

Acts 1991, No. 235, §7; Acts 2012, No. 660, §1.



CHC 750 - Amendment of petition

Art. 750. Amendment of petition

A. Without leave of court, the court's designate may amend the petition at any time prior to the adjudication hearing to add new names of agencies or institutions having the legal responsibility to provide services to the family or to delete the names of agencies or institutions named in the original petition.

B. With leave of court, the petitioner may amend the petition at any time to cure defects of form.

C. With leave of court, prior to the adjudication hearing, the petitioner may amend the petition to include new allegations of fact or requests for adjudication. However, if such leave is granted, the child or parent may request a continuance of the adjudication hearing. A continuance may be granted for such period as is required in the interest of justice.

D. With leave of court, prior to the adjudication hearing, the petitioner may dismiss the family in need of services petition and instead file a petition which alleges delinquency pursuant to Title VIII or that a child is in need of care pursuant to Title VI.

Acts 1991, No. 235, §7.



CHC 751 - Service of petition

Art. 751. Service of petition

A copy of the petition shall be served upon any member of the family who is alleged to be in need of services and upon any public institutions or agencies identified in the petition as providing these services.

Acts 1991, No. 235, §7.



CHC 752 - Service and return; resident caretaker

Art. 752. Service and return; resident caretaker

A. If a caretaker resides within the state, service shall be made personally or by domiciliary service or by certified mail as soon as possible and not less than fifteen days prior to commencement of the adjudication hearing on the matter.

B. The person effecting service shall execute a return and, if service was made by certified mail, the return receipt shall be attached thereto.

Acts 1991, No. 235, §7.



CHC 753 - Summons; resident caretaker

Art. 753. Summons; resident caretaker

A. When any petition involves a child whose caretaker is a resident of this state, the court shall issue a summons commanding that the child, his caretaker, and such other persons as the court deems proper appear before the court at a designated time and place.

B. If the petition identifies a public agency having the responsibility or ability to provide services needed by any family member, a summons shall also be served upon the director of the agency or any employee designated by the director to the court to receive notice of family in need of services petitions.

Acts 1991, No. 235, §7.



CHC 754 - Failure to appear as summoned

Art. 754. Failure to appear as summoned

If a properly served person fails to appear in response to a summons, the court may order that such person be taken into custody and immediately brought before the court.

Acts 1991, No. 235, §7.



CHC 755 - Service; nonresident caretaker

Art. 755. Service; nonresident caretaker

A. If a caretaker does not reside within this state, service shall be made by certified mail to the address indicated in the petition, return receipt requested, not less than fifteen days prior to commencement of the adjudication hearing on the matter.

B. The person effecting the service shall file the return receipt as proof of service.

Acts 1991, No. 235, §7.



CHC 756 - Appearance to answer petition; time

CHAPTER 7. ANSWER TO PETITION

Art. 756. Appearance to answer petition; time

A. If no informal family services plan agreement has been made, the court shall require the child, the child's caretaker, or other family member served with the petition to appear to answer the petition at any time prior to the adjudication hearing but no later than forty-five days after the filing of the petition.

B. The court may also permit the parties to stipulate that the family is in need of services.

C. If the petition is filed prior to or during the hearing to determine continued custody, the court may order any party to answer the petition upon completion of the hearing or permit the entry of a stipulation that the family is in need of services.

Acts 1991, No. 235, §7.



CHC 757 - Stipulation; consent to judgment

Art. 757. Stipulation; consent to judgment

With the consent of the petitioner and district attorney, any party may stipulate that the family is in need of services, with or without admitting the allegations of the petition, provided that:

(1) The person so stipulating personally appears before the court unless absent with the court's approval.

(2) The court fully informs the person of rights, if any, as required by Article 740.

(3) The court fully informs the person of the consequences of such a stipulation.

(4) The person knowingly and voluntarily consents to the judgment.

Acts 1991, No. 235, §7.



CHC 758 - Advice of rights at appearance to answer petition

Art. 758. Advice of rights at appearance to answer petition

If an appearance to answer the petition is required, the court shall advise the child and the child's caretaker of their rights pursuant to Article 740, unless they were so advised at a previous hearing.

Acts 1991, No. 235, §7.



CHC 759 - Answer to petition

Art. 759. Answer to petition

After the child and his caretaker have been advised pursuant to Article 740, the court shall determine whether each admits or denies the allegations of the petition.

(1) If either the caretaker or child denies the allegations, the court shall set the matter for adjudication.

(2) If both the child and the caretaker admit that the allegations of the petition are true or stipulate that the family is in need of services, the court shall determine whether there is a factual basis for adjudication and if the child and caretaker consent to adjudication. If so, the court may accept a consent judgment and order a predisposition investigation.

Acts 1991, No. 235, §7.



CHC 760 - Medical, sensory, psychological, and psychiatric examinations

CHAPTER 8. SPECIAL MOTIONS AND DISCOVERY

Art. 760. Medical, sensory, psychological, and psychiatric examinations

A. On its own motion or on the motion of any party, the court may order any child of the family or the caretaker to be examined by a physician, optometrist, or audiologist.

B. On its own motion or on motion of any party, after a contradictory hearing and a showing of good cause, the court may order any child of the family or the caretaker to be examined by a psychologist or a psychiatrist.

C. Any examination as herein provided shall be made and the findings submitted to the court within thirty days of the date the order is entered. Such period may be extended by the court for good cause.

D. Copies of any reports of findings submitted to the court shall be available to counsel for all parties.

Acts 1991, No. 235, §7.



CHC 761 - Medical treatment of children; costs

Art. 761. Medical treatment of children; costs

A. On its own motion or on the motion of any party, the court may order the caretaker to provide medical or surgical care needed by the child.

B. If the caretaker fails to provide such care, the court may order such care or treatment and, after due notice to the caretaker, order him to pay all or part of the expense.

Acts 1991, No. 235, §7.



CHC 762 - Consolidation of hearings

Art. 762. Consolidation of hearings

The hearing on the petition to declare the family in need of services may be consolidated with a hearing on a petition to declare a child delinquent or a petition to declare a child in need of care.

Acts 1991, No. 235, §7.



CHC 763 - Motions to dismiss

Art. 763. Motions to dismiss

All objections to the proceedings, including objections based on defects in the petition and defenses capable of determination as a matter of law, may be raised by motion to dismiss.

Acts 1991, No. 235, §7.



CHC 764 - Dismissal of petition

Art. 764. Dismissal of petition

A. For good cause, the court may dismiss a petition on its own motion, or on the motion of the child, the caretaker, or the person filing the petition.

B. The court shall dismiss a petition on the motion of the district attorney.

Acts 1991, No. 235, §7.



CHC 765 - Time for setting adjudication hearing

CHAPTER 9. ADJUDICATION

Art. 765. Time for setting adjudication hearing

A. If the child is in continued custody pursuant to Chapter 4 of this Title, the adjudication hearing shall commence within thirty days of the appearance to answer the petition. If the child is not continued in custody, the adjudication hearing shall commence within ninety days of the appearance to answer the petition.

B. For good cause, the court may extend such period.

C. If the hearing has not been commenced timely, upon motion of the child, the court shall release a child continued in custody and may dismiss the petition.

Acts 1991, No. 235, §7.



CHC 766 - Order of adjudication hearing

Art. 766. Order of adjudication hearing

The court shall determine the order of the presentation of evidence at an adjudication hearing.

Acts 1991, No. 235, §7.



CHC 767 - Presence at adjudication hearing; exclusion of witnesses

Art. 767. Presence at adjudication hearing; exclusion of witnesses

A. The child, his caretakers, counsel, the petitioner, the district attorney, authorized officials of the court, and witnesses called by the parties may be present at the adjudication hearing.

B. The court may admit any other person who has a proper interest in the proceedings or the work of the court.

C. On its own motion the court may, and on the request of a party the court shall, order that the witnesses, other than parties, be excluded from the courtroom or from a place where they can see or hear the proceedings, and refrain from discussing the facts of the case with anyone other than counsel in the case. In the interest of justice, the court may exempt any witness from its order.

Acts 1991, No. 235, §7.



CHC 768 - Right to present evidence and examine witnesses

Art. 768. Right to present evidence and examine witnesses

The adjudication hearing shall be conducted according to the rules of evidence applicable to civil proceedings.

Acts 1991, No. 235, §7.



CHC 769 - Adjudication by the court

Art. 769. Adjudication by the court

The adjudication hearing shall be held before the court without a jury.

Acts 1991, No. 235, §7.



CHC 770 - Burden of proof

Art. 770. Burden of proof

The petitioner shall prove the allegations of the petition by a preponderance of evidence.

Acts 1991, No. 235, §7.



CHC 771 - Adjudication order

Art. 771. Adjudication order

A. Following the adjudication, the court shall immediately declare whether the evidence warrants an adjudication that the family is in need of services. In exceptional circumstances, the court may take the matter under advisement.

B. If the court finds that the evidence does not warrant an adjudication that the family is in need of services, it shall dismiss the petition.

Acts 1991, No. 235, §7.



CHC 772 - Vacation of adjudication

Art. 772. Vacation of adjudication

A. On motion of the child or his caretaker, an adjudication shall be vacated and a new adjudication hearing ordered if, after contradictory hearing, the court finds that:

(1) The adjudication was obtained by fraud or mistake sufficient to justify vacating the adjudication.

(2) The court making the adjudication lacked jurisdiction.

(3) New evidence not previously discoverable by due diligence requires vacating the adjudication in the interest of justice. A motion based upon this ground must be brought within one year of the adjudication.

B. In the interest of justice, the court may vacate an adjudication prior to disposition.

Acts 1991, No. 235, §7.



CHC 773 - Predisposition investigation and report

CHAPTER 10. PREDISPOSITION INVESTIGATION

Art. 773. Predisposition investigation and report

Following adjudication, the court may order a predisposition investigation. The investigation shall include inquiring into the circumstances surrounding the factual allegations of the petition and shall gather the information required by Article 744(B). A written report of the investigation and findings shall be submitted to the court prior to the disposition hearing.

Acts 1991, No. 235, §7.



CHC 774 - Physical and mental examination for disposition

Art. 774. Physical and mental examination for disposition

A. Following the adjudication, the court may order such physical and mental examination and evaluation of any child of the family and his caretaker as may be helpful in determining a fair and just disposition.

B. After giving the caretaker a reasonable opportunity to be heard, the court may order that he shall contribute to the cost of any court-ordered examination or evaluation in an amount commensurate with his ability to pay.

Acts 1991, No. 235, §7.



CHC 775 - Notice of predisposition report and examination

Art. 775. Notice of predisposition report and examination

A. Prior to or during the disposition hearing, the court shall advise the child and his caretaker of the factual contents and the conclusions of the predisposition report authorized by Article 773 and any other reports considered by the court.

B. If the court has ordered a mental examination of the child or his caretaker pursuant to Article 774, the court, prior to the disposition hearing, shall provide the counsel for the child and caretaker with copies of reports submitted in connection with such mental examination.

C. The court shall afford the child and his caretaker fair opportunity to controvert factual contents and conclusions disclosed pursuant to Paragraphs A and B of this Article.

D. A copy of any reports relevant to the dispositional plan of services shall also be provided to any agency named in the disposition order as having responsibility to provide services to the child or his caretaker.

Acts 1991, No. 235, §7.



CHC 776 - Permanency planning reports

CHAPTER 11. PERMANENCY PLANNING REPORTS

Art. 776. Permanency planning reports

A. If at any point in family in need of services proceedings, a child enters the custody of the state, the provisions of Chapters 13, 15, and 16 of Title VI and Article 1004.1 shall be applicable.

B. When the Department of Public Safety and Corrections is the custodian, the provisions of Chapter 15 of Title VI shall be applicable only as provided in Article 907 and Article 908(C).

Acts 1991, No. 235, §7; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 2001, No. 567, §1; Acts 2012, No. 730, §1.



CHC 777 - Disposition hearing; time; obligation of agency representative

CHAPTER 12. DISPOSITION

Art. 777. Disposition hearing; time; obligation of agency representative

A. Prior to entering a judgment of disposition, the court shall conduct a disposition hearing.

B. This hearing may be conducted immediately after the adjudication and shall be conducted within thirty days after the adjudication. Such period may be extended for good cause.

C. At the hearing, the court shall inform any employee of a public institution or agency designated by its director to represent the agency in this matter that he will be deemed personally responsible for his agency's cooperation in the providing of services to the family unless in writing, the director of the institution or agency subsequently informs the court that some other individual within its administration is to be substituted for him.

Acts 1991, No. 235, §7.



CHC 778 - Disposition hearing; evidence

Art. 778. Disposition hearing; evidence

The court may consider the report of the predisposition investigation, any reports of mental evaluation, and all other evidence offered by the child, his caretaker or the state relating to the proper disposition. The court may consider evidence which would not be admissible at the adjudication hearing.

Acts 1991, No. 235, §7.



CHC 779 - Dispositional alternatives

Art. 779. Dispositional alternatives

A. In any case in which the family has been adjudicated to be in need of services, the court may impose the following orders directly affecting any child of the family:

(1) Order the child to submit to counseling or to psychiatric or psychological examination or treatment.

(2) Order the child to cooperate in accepting particular services from any public institution or agency or from any private institution or agency willing and able to provide him with needed services.

(3) Place the child in the custody of a caretaker or other suitable person on such terms and conditions as deemed in the best interests of the child and the public.

(4) Place the child on probation on such terms and conditions as deemed in the best interests of the child and the public.

(5) Assign the child to the custody of a private or public institution or agency, except that the child shall not be placed in a correctional facility designed and operated exclusively for delinquent children, nor shall such facility accept the child.

(6) Make such other disposition or combination of the above dispositions as the court deems to be in the best interests of the child and the public.

B. In any case in which the family has been adjudicated to be in need of services, the court may impose any of the following orders directly affecting a caretaker:

(1) Order the caretaker to submit to counseling or to psychiatric or psychological examination or treatment.

(2) Order the caretaker to cooperate in accepting particular services from any public institution or agency or from any private institution or agency willing and able to provide him with needed services.

(3) Order the caretaker to cooperate in connection with any part of the disposition order directly affecting the child.

(4) Impose any other conditions reasonably related to improving the family relationship.

(5) Order the caretaker to perform court-approved community service activities. If feasible, the court-approved community service activities shall be conducted by the caretaker and child together.

C. In any case in which the family has been adjudicated to be in need of services, the court may order any public institution or agency and its representatives to:

(1) Provide any services specified in its order as necessary to improve the family relationships or reunite the family in the best interests of the child, provided only that such services are available within the agency or institution.

(2) Report at least once every six months in writing concerning the progress of the family in receiving and accepting the services ordered.

Acts 1991, No. 235, §7; Acts 1995, No. 1095, §3; Acts 2010, No. 314, §1.



CHC 780 - Removal of a child from parental custody or control; limitations; cooperation of state agencies

Art. 780. Removal of a child from parental custody or control; limitations; cooperation of state agencies

A. The court shall not remove a child from the custody of his caretakers unless his welfare cannot, in the opinion of the court, be adequately safeguarded without such removal.

B. In support of any disposition removing a child from the caretaker's home, the court shall determine whether reasonable efforts have been made by public institutions and agencies to prevent or eliminate the need for removal of the child from his home and, after removal, to make it possible for the child to return home.

C. If a child is assigned to the custody of a public or private institution or agency, the court shall transmit with the judgment of disposition all relevant reports concerning the child and his family.

D. Any institution or agency to which a child is assigned shall:

(1) Report at least once every six months in writing concerning the whereabouts and condition of the child to the judge who rendered the judgment of disposition.

(2) Upon request, provide the court any information concerning the condition, supervision, treatment, or rehabilitation program of the child.

E. State agencies shall fully cooperate with any court which has authority with respect to the placement of a child in foster care for the purpose of locating a parent of the child. Such cooperation shall include making available all information obtained from the Federal Parent Locator Service.

Acts 1991, No. 235, §7; Acts 2007, No. 334, §1.



CHC 781 - Disposition; generally

Art. 781. Disposition; generally

A. The court shall impose the least restrictive disposition which the court finds is consistent with the circumstances of the case, the needs of the child, and the best interest of society.

B. If the court commits a child to a private institution or agency, it shall select one that has been licensed under state law, if licensure is required by law for such an institution or agency.

C. In committing a child to the custody of an individual or a private agency or institution, the court shall, whenever practicable, select a person, agency, or institution of the same religious affiliation as the child or his parents.

D. A child shall not be committed to a public or private mental institution or institution for persons with mental illness unless the court finds, based on psychological or psychiatric evaluation, that the child has a mental disorder, other than an intellectual disability, which has a substantial adverse effect on his ability to function and requires care and treatment in an institution. When the child is in the custody of the state of Louisiana, this finding shall not be made without the representation of the child by an attorney appointed from the Mental Health Advocacy Service, unless such attorneys are unavailable as determined by the director or the child retains private counsel who shall represent only the interest of the child. The Mental Health Advocacy Service's attorney so appointed shall continue to represent the child in any proceeding relating to admission, change of status, or discharge from the mental hospital or psychiatric unit. Upon modification of the disposition to a placement other than a mental hospital or psychiatric unit, the Mental Health Advocacy Service's attorney shall be relieved of representation of the child.

E. A child shall not be committed to a public or private institution for persons with intellectual disabilities unless the court finds, based on psychological or psychiatric evaluation, that the child has an intellectual disability and such condition has a substantial adverse effect on his ability to function and requires care and treatment in an institution.

Acts 1991, No. 235, §7; Acts 1995, No. 1095, §3; Acts 2014, No. 811, §33, eff. June 23, 2014.



CHC 781.1 - Probation and parole supervision fees

Art. 781.1. Probation and parole supervision fees

A. When the court suspends the imposition or execution of sentence and places the child or his parent or both on supervised probation or grants the child supervised parole, and the probationer or parolee is to be supervised by the Department of Public Safety and Corrections or any other agency, the court shall order payment, as a condition of probation or parole, of a monthly supervision fee. The supervision fee imposed shall be not less than ten nor more than one hundred dollars per month and shall be payable to the department or other supervising agency to defray the costs of supervision. These funds are only to supplement the level of funds that would ordinarily be available from regular state or other appropriations.

B. The parent is responsible for payment of any supervision fee imposed and is subject to contempt of court for failure to pay such fees. The parent shall not be subject to judicial sanctions for failure to pay supervision fees if the failure was due to financial inability to pay based upon reasonable expenses for the necessities of life.

Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1995, No. 794, §1.



CHC 782 - Judgment of disposition

Art. 782. Judgment of disposition

A. The court shall enter into the record a written judgment of disposition specifying the following:

(1) The nature of the disposition, including the responsibilities of the child, his caretakers, and public providers in securing or providing needed, particularized services for the family members.

(2) The maximum duration of the disposition.

(3) The agency, institution, or person to whom the child is assigned.

(4) How the needed services are to be paid for.

(5) Any other applicable terms and conditions regarding the disposition.

(6) A warning in substantially the following form: "If you do not obey each and every condition and rule of this order, you may be placed in a juvenile shelter or detention facility."

B. If the child is to remain within his family's home, the order shall also reflect the name of the representative of any institution or agency required to provide services who is to be held personally responsible for their provision.

C. An extract of minutes of court specifying the information in Paragraph A of this Article and signed by the court shall be considered a written judgment of disposition.

D. The date of entry of the judgment of disposition shall be recorded on the judgment.

E. A copy of the judgment shall be furnished to all parties.

Acts 1991, No. 235, §7; Acts 1995, No. 1095, §3.



CHC 783 - Parent's contribution to costs of care and treatment

Art. 783. Parent's contribution to costs of care and treatment

A. As a part of any judgment of disposition assigning a child to custody other than that of the child's parents, the court may, after giving the parent a reasonable opportunity to be heard, order that such parent contribute to the cost of care of the child in an amount commensurate with the parent's ability to pay for such care.

B. When any public agency or institution has provided or will provide payment for care and treatment of the child, the payments by the parent shall be made directly to that public agency or institution and shall, immediately upon receipt, be deposited in the state treasury. In the event of default in the payment of costs of care by the parent, the agency or institution may exercise all administrative and legal alternatives provided by law or regulation to enforce the provisions of this Article.

C. When care and treatment of the child is to be provided by some caretaker other than a public agency or institution, the payments by the parent shall be made according to the court's order. In the event of default in the payment of costs of care by the parent, he may be proceeded against as provided by Chapter 2 or 4 of Title XV, Chapter 1 of Title XIII,* or Title X.

Acts 1991, No. 235, §7.

*AS APPEARS IN ENROLLED BILL. TITLE XIII OF THE CHILDREN'S CODE WAS NOT ENACTED INTO LAW. SEE NOW, GENERALLY, R.S. 14:74 ET SEQ.



CHC 784 - Duration of disposition

Art. 784. Duration of disposition

A judgment of disposition shall remain in force only until a child reaches his eighteenth birthday. It may expire earlier by its own terms, if it is modified, or if it is vacated.

Acts 1991, No. 235, §7.



CHC 785 - Applicability

CHAPTER 13. CASE REVIEW PROCEDURE;

REPORTS; REVIEW HEARINGS

Art. 785. Applicability

If at any point in families in need of services proceedings the child is removed from his caretaker's care and control and placed in the custody of a child care agency, the provisions of Chapters 15 and 16 of Title VI shall govern the subsequent review process until such time as the child achieves a permanent placement as defined by that Title.

Acts 1991, No. 235, §7.



CHC 786 - Applicability

CHAPTER 14. MODIFICATION OF DISPOSITION

Art. 786. Applicability

In all cases except a disposition committing the child to the custody of a child care agency, the provisions of this Chapter shall be applicable.

Acts 1991, No. 235, §7.



CHC 787 - Motion to modify judgment of disposition

Art. 787. Motion to modify judgment of disposition

A. The court may modify a judgment of disposition on its own motion or on the motion of the district attorney, a probation officer, any child of the family, a caretaker, any individual or agency to whom the child's custody has been assigned, or the duly authorized representative of an institution or agency providing services to the family under the court's disposition order.

B. A motion to modify a judgment of disposition to impose less restrictive conditions may be denied without a contradictory hearing. A motion to modify to impose more restrictive conditions may not be granted without a contradictory hearing unless the parties consent.

C. On its own motion or on oral or written motion of a probation officer, the court may modify a judgment of disposition without a contradictory hearing when the conditions of the disposition are sought to be made less restrictive.

D. Except as provided in Paragraph C of this Article, the motion shall be in writing and set forth in plain and concise terms the facts supporting the modification.

Acts 1991, No. 235, §7.



CHC 788 - Service of motion to modify

Art. 788. Service of motion to modify

A. A copy of a motion to modify shall be served upon any affected child, his caretaker, the district attorney, the duly authorized representative of any affected institution or agency providing services, and any person, institution, or agency to whom the custody of the child has been assigned.

B. Service shall be in the manner provided for service of the petition.

Acts 1991, No. 235, §7.



CHC 789 - Modification of judgment of disposition

Art. 789. Modification of judgment of disposition

A judgment of disposition may be modified if the court finds that the conditions and circumstances justify the modification.

Acts 1991, No. 235, §7.



CHC 790 - Notice of modification

Art. 790. Notice of modification

If a judgment of disposition is modified, a copy of the minute entry reflecting the modification shall be served upon the petitioner, the child, his parent, and any person, institution, or agency to whom custody of the child is assigned.

Acts 1991, No. 235, §7.



CHC 791 - Contempt; prehearing detention

Art. 791. Contempt; prehearing detention

A. If there are reasonable grounds to believe that the child has violated the terms of a judgment of disposition, the child may be taken into custody in accordance with Article 735 or 736.

B. If, in addition, there are reasonable grounds to believe that taking the child into custody is necessary for his protection or control or to assure the child's appearance at the contempt hearing, the child may be taken into custody to a secure detention facility in accordance with Article 735 or 736.

C. The peace officer, probation officer, or an appropriate representative of the arresting agency shall have the authority and responsibility to transport the child to such shelter care facility or detention facility.

D. If the child is taken to a shelter care facility or detention facility, there shall be a hearing within twenty-four hours, exclusive of legal holidays, to determine whether:

(1) A judgment of disposition was entered in compliance with Article 782.

(2) Reasonable grounds exist that the child has violated the judgment of disposition.

E. If the requirements of Paragraph D are met, the child may be detained for up to three days pending a hearing on the rule for contempt. This time limitation shall run from the time of the reasonable grounds determination or the taking into custody, whichever is later.

F. A child shall not be detained in a secure juvenile detention facility for any alleged violation of an informal family services plan agreement.

Acts 1995, No. 1095, §3; Acts 1999, No. 1313, §1.



CHC 791.1 - Purpose

CHAPTER 15. TRUANCY AND ASSESSMENT AND

SERVICE CENTERS

Art. 791.1. Purpose

The purpose of this Chapter is to authorize the creation of truancy and assessment and service centers. Truancy has long been demonstrated nationwide as a primary indicator of a path to juvenile delinquency. Parishes and judicial districts have demonstrated a willingness to address truancy by providing a physical location in each parish where personnel from local schools, law enforcement, courts exercising jurisdiction over juveniles, district attorneys, correction and substance abuse counselors, and family and child-serving agencies can work together in a coordinated effort. Early intervention has been demonstrated as the key to providing the greatest chance for correcting the actions of juveniles who demonstrate a propensity for destructive or criminal behavior. The earliest possible venue for addressing the problem begins in kindergarten. By intervening at this phase, it is possible to correct potential delinquent behavior before the chances for correction become insurmountable. The centers will address the underlying causes of truancy by pooling existing resources targeted at the child and family through appropriate action by service and treatment agencies.

Acts 1999, No. 1372, §1; Acts 2001, No. 745, §1; Acts 2002, 1st Ex. Sess., No. 24, §1; Acts 2003, No. 277, §1; Acts 2003, No. 377, §1; Acts 2004, No. 570, §1; Acts 2007, No. 169, §1, eff. June 27, 2007.



CHC 791.2 - Parish involvement

Art. 791.2. Parish involvement

Duly authorized representatives of the school board; law enforcement including the sheriffs' offices and city and municipal police offices; courts exercising jurisdiction over juveniles and their parents and guardians; and offices of the district attorney, corrections and designated service providers shall sign interagency agreements specific to each parish which represents a commitment by each entity to agree to provide the following types of services:

(1) School boards and their systems in general will assist child welfare and attendance officers in creating student background data, including attendance records, unexcused absences, conduct violations, discipline records, report cards, and transcripts as permitted by law. School systems will also provide access to all school-based education, counseling, and related services.

(2) Law enforcement agencies in a parish, including the sheriff and municipal and local police, generally will provide selective transportation of youth to the centers and in-kind service identification of truants through regular law enforcement operations and provide for a presence at a center.

(3) Families in need of services personnel will work in partnership with the child welfare and attendance officers to monitor client progress, file all petitions in the cases of noncompliance of the plan for court appearance, and coordinate other services.

(4) Courts having jurisdiction over juveniles and their families will work with collaborating agencies to identify youth and monitor treatment plan progress and, to the degree possible, assist the center in obtaining and utilizing a continuum of services and sanctions for identified youth. The courts in conjunction with the district attorneys will direct formal court action on noncompliance cases and integrate the needs of truant youth with existing drug treatment court programs.

(5) Through multiagency collaborative efforts between various community service organization services, there will be a unified effort to provide services related to child abuse and neglect to identified youth. Service and treatment plans will be developed, including mental health evaluation and treatment; with parental substance abuse evaluation and treatment, educational evaluation, probation services, and alternative school placement and guidance.1

(6) The various offices of the district attorneys will designate prosecutors to work with the district and juvenile courts to develop and implement a coordinated effort to deal with truants and their families early in their court involvement and assist with data follow-up and outcome evaluation. Additionally, the offices of the district attorneys, if necessary, will institute charges that may be levied against the family when they are noncompliant with the service plan.

Acts 1999, No. 1372, §1; Acts 2001, No. 745, §1; Acts 2007, No. 169, §1, eff. June 27, 2007.

1As appears in enrolled bill.



CHC 791.3 - State, state agencies; participation

Art. 791.3. State, state agencies; participation

A. The state recognizes that juvenile crime is a statewide problem which is increasing and which adversely affects all its citizens starting with the child and family. In metropolitan areas of the state, juvenile courts report that almost all of its families under the Families in Need of Services program involve school-related issues and the overwhelming majority are truant cases involving children below the age of twelve. "Out-of-school" suspension rates in elementary schools are comparable to those of middle and junior high schools.

B. The state is obligated to provide certain social and health care services to needy families through the Department of Children and Family Services and the Louisiana Department of Health. These services for assessment and psychiatric evaluation and treatment, if deemed needed, must be continued. The state substance abuse clinics, through its employees and contracted programs, shall accept referrals for substance abuse evaluation and treatment if warranted. The legislature recognizes that each parish included in this Chapter has committed through binding interagency agreements to provide certain enumerated services, including providing physical space. This commitment by the parishes is predicated on financial assistance from the state in order to fully comply with the creation of truancy and assessment and service centers. Additionally, in order to support each truancy and assessment and service center with sufficient services pursuant to this Chapter, the state will continue to provide social and health-related services where available.

Acts 1999, No. 1372, §1.



CHC 791.4 - Monitoring

Art. 791.4. Monitoring

A. In order to determine the effectiveness of the program, Louisiana State University, office of social services research and development, shall develop and implement a monitoring and evaluation program subject to state funding.

B. The Louisiana State University, office of social services research and development, may also develop and implement a monitoring and evaluation program for all parishes with truancy and assessment and service centers subject to state funding.

Acts 1999, No. 1372, §1; Acts 2001, No. 745, §1; Acts 2004, No. 570, §1; Acts 2007, No. 169, §1, eff. June 27, 2007.



CHC 791.5 - Reporting; operation

Art. 791.5. Reporting; operation

A. On July first of each year beginning July 1, 2007, the office of social services research and development, Louisiana State University, shall report statistical data indicating the effectiveness of this program to the appropriate standing committees of the legislature for use by the committees in consideration of continuation or expansion of the program.

B. The provisions of this Chapter with respect to any parish which has a truancy and assessment and service center shall be operational subject to appropriation by the legislature.

Acts 2001, No. 745, §1; Acts 2004, No. 570, §1; Acts 2007, No. 169, §1, eff. June 27, 2007.



CHC 793.1 - Early intervention programs; authorization; purpose

CHAPTER 16. EARLY INTERVENTION PROGRAMS

Art. 793.1. Early intervention programs; authorization; purpose

The purpose of this Article and Articles 793.2 through 793.4 is to authorize the creation of early intervention programs, hereinafter referred to as the "program", in the parishes of East Baton Rouge, Iberia, St. Mary, and St. Martin. The purpose of the program shall be to address the underlying causes of behavioral problems and school performance problems related to behavior by pooling existing resources targeted at the child and family through appropriate action by service and treatment providers. The legislature finds:

(1) Research indicates that early identification and intervention of aggressive, antisocial, or delinquent behaviors are critical to the prevention of juvenile delinquency in later years.

(2) Research also indicates that school-based preventive tactics for violent or aggressive behaviors are beneficial to the overall academic success of children, especially when such programs include parental involvement in prevention and intervention strategies.

(3)(a) The district attorney of Iberia, St. Mary, and St. Martin parishes, in conjunction with the local school boards in such parishes, has demonstrated a willingness to address behavioral problems or school performance problems related to behavior by providing physical locations in each parish where personnel can work together in a coordinated effort.

(b) The district attorney of East Baton Rouge Parish, in conjunction with the local school boards in such parish, has demonstrated a willingness to address behavioral problems or school performance problems related to behavior by providing physical locations in the parish where personnel can work together in a coordinated effort.

(4) Early intervention has been demonstrated as the key to providing the greatest chance for correcting the actions of youth who demonstrate a propensity for destructive or criminal behavior.

(5) The earliest possible venue for addressing the problem begins in the elementary grades.

(6) By intervening at this phase, it is possible to correct potential delinquent behavior before the changes for correction become insurmountable.

Acts 2004, No. 852, §1, eff. July 12, 2004; Acts 2009, No. 132, §1, eff. June 25, 2009; Acts 2014, No. 479, §1.



CHC 793.2 - Community involvement

Art. 793.2. Community involvement

Duly authorized representatives of the local school board, law enforcement agencies, including sheriffs' offices and city and municipal police offices, courts exercising jurisdiction over juveniles and their caretakers, and designated service providers shall sign interagency agreements specific to each parish representing a commitment by each entity to agree to provide the following types of services:

(1) The local school board in the parish shall assist in creating student background data, including attendance records, unexcused absences, conduct violations, discipline records, report cards, and transcripts as permitted by law. The board also shall provide access to all school-based education, counseling, and related services.

(2) Law enforcement agencies in the parish, including the sheriff and municipal and local police, shall provide law enforcement necessary to assist the program to reach its goals. These services shall include but shall not be limited to the following:

(a) Supporting early intervention in the implementation of strategies that combat behavioral problems in the school setting.

(b) Delivering court appearance notices and subpoenas.

(c) Accompanying early intervention staff on home visits when needed.

(3) Families in need of services personnel shall work in partnership with the early intervention staff when clients are referred to the families in need of services program. Case plans shall be reviewed with families in need of services personnel and early intervention staff and client progress shall be monitored. Families in need of services personnel shall file all petitions in the event of noncompliance of a plan, and provide with respect to court appearances and the coordination of other services.

(4) Courts having jurisdiction over children and their families shall work with collaborating agencies to identify youth and monitor treatment plan progress and, when possible, assist program staff in obtaining and utilizing a continuum of services and sanctions for identified youth. The courts, in conjunction with the district attorneys, shall direct formal court action on noncompliance cases and integrate the needs of at-risk families with existing court programs and services.

(5) Through multiagency collaborative efforts between various community service organizations, there shall be a unified effort to provide services related to child abuse and neglect to identified youth. Service and treatment plans shall be developed, including mental health evaluation and treatment, with parental substance abuse evaluation and treatment, educational evaluation, probation services, and alternative school placement and guidance.

(6) The district attorney shall designate prosecutors to work with the courts to assist at-risk families early in their court involvement and assist with data follow-up and outcome evaluation. Additionally, the district attorney, if necessary, shall institute charges that may be levied against the family when they are noncompliant with the service plan.

Acts 2004, No. 852, §1, eff. July 12, 2004; Acts 2009, No. 132, §1, eff. June 25, 2009.



CHC 793.3 - Reporting; funding; implementation; termination

Art. 793.3. Reporting; funding; implementation; termination

A. No later than June fifteenth of each year, the district attorney shall report statistical data indicating the effectiveness of the program to the appropriate standing committees of the legislature for use by the committees in consideration of expansion of the program.

B. The program shall be implemented with fidelity to the Sixteenth Judicial District prosecutor's Early Intervention Program model, in three phases as follows:

(1) Phase one shall be implemented in grades pre-kindergarten through six.

(2) Phase two shall be implemented in grades seven and eight.

(3) Phase three shall be implemented in grades nine through twelve.

C. All children who enroll in a public school within the Sixteenth Judicial District or the Nineteenth Judicial District in grades pre-kindergarten to sixth shall be required to follow all compulsory attendance requirements in R.S. 17:221 et seq. and all families in need of services provisions in Children's Code Article 726 et seq.

D. The implementation of this program may be subject to appropriation of funds by the legislature for such purpose.

E. Repealed by Acts 2009, No. 132, §2, eff. June 25, 2009.

Acts 2004, No. 852, §1, eff. July 12, 2004; Acts 2009, No. 132, §§1, 2, eff. June 25, 2009; Acts 2014, No. 479, §1; Acts 2015, No. 203, §1.



CHC 793.4 - Early intervention fund; fees collected

Art. 793.4. Early intervention fund; fees collected

A. In all criminal matters except for matters involving traffic violations in the parishes of East Baton Rouge, Iberia, St. Mary, and St. Martin, there shall be taxed against every defendant who is convicted after trial or after a plea of guilty or nolo contendere or who forfeits his bond, a sum in the amount of twenty-five dollars for each misdemeanor and fifty dollars for each felony, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed, and which shall be transmitted to the sheriff of the respective parish for further disposition in accordance with the provisions of this Article.

B.(1) The sheriff of the respective parish in the Sixteenth Judicial District shall deposit all sums collected or received pursuant to this Article in a separate account to be designated as the Sixteenth Judicial District Attorney Early Intervention Fund.

(2) The sheriff of East Baton Rouge Parish shall deposit all sums collected or received pursuant to this Article in a separate account to be designated as the Nineteenth Judicial District Attorney Early Intervention Fund.

C. The sheriff shall remit on a quarterly basis funds collected in such account to the office of the district attorney of the respective parish.

D. The district attorney shall cause to be conducted on an annual basis an audit of the fund and the books and accounts relating thereto and shall file such audit information with the office of the legislative auditor where it shall be available for public inspection.

E. In matters involving any court other than the district court, the clerk of court or the appropriate court personnel shall remit the money to the sheriff of the respective parish.

Acts 2004, No. 852, §1, eff. July 12, 2004; Acts 2014, No. 479, §1.



CHC 801 - Purpose

TITLE VIII

DELINQUENCY

CHAPTER 1. PRELIMINARY PROVISIONS; DEFINITIONS

Art. 801. Purpose

The purpose of this Title is to accord due process to each child who is accused of having committed a delinquent act and, except as provided for in Article 897.1, to insure that he shall receive, preferably in his own home, the care, guidance, and control that will be conducive to his welfare and the best interests of the state and that in those instances when he is removed from the control of his parents, the court shall secure for him care as nearly as possible equivalent to that which the parents should have given him.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 1993, No. 430, §2.



CHC 802 - General applicability

Art. 802. General applicability

Except as otherwise specified in this Title, all provisions of the Children's Code remain applicable.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 803 - Applicability of Title procedures; supplemental procedures

Art. 803. Applicability of Title procedures; supplemental procedures

The provisions of this Title shall govern and regulate delinquency proceedings of courts exercising juvenile jurisdiction. Where procedures are not provided in this Title, or otherwise by this Code, the court shall proceed in accordance with the Code of Criminal Procedure.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 804 - Definitions

Art. 804. Definitions

As used in this Title:

(1)(a) "Child" means any person under the age of twenty-one, including an emancipated minor, who commits a delinquent act before attaining seventeen years of age.

(b) After June 30, 2018, "child" means any person under the age of twenty-one, including an emancipated minor, who commits a delinquent act on or after July 1, 2018, when the act is not a crime of violence as defined in R.S. 14:2, and occurs before the person attains eighteen years of age.

(c)(i) After June 30, 2020, "child" means any person under the age of twenty-one, including an emancipated minor, who commits a delinquent act on or after July 1, 2020, and before the person attains eighteen years of age.

(ii) Notwithstanding Item (i) of this Subparagraph, a child who has attained the age of seventeen shall be subject to criminal jurisdiction pursuant to Article 305 or 857.

(2) "Child care institution" means a nonprofit, licensed private or public institution which accommodates no more than twenty-five children and which is not a detention facility, a forestry camp, a training school, or any other facility operated primarily for the detention of children who are determined to be delinquent.

(3) "Delinquent act" means an act committed by a child of ten years of age or older which if committed by an adult is designated an offense under the statutes or ordinances of this state, or of another state if the offense occurred there, or under federal law, except traffic violations. It includes an act constituting an offense under R.S. 14:95.8, an act constituting an offense under R.S. 14:81.1.1(A)(2), and a direct contempt of court committed by a child. "Delinquent act" shall not include a violation of R.S. 14:82, 83.3, 83.4, 89, or 89.2 for a child who, during the time of the alleged commission of the offense, was a victim of trafficking of children for sexual purposes pursuant to R.S. 14:46.3(E).

(4) "Delinquent child" means a child who has committed a delinquent act.

(5) "Felony-grade delinquent act" means an offense that if committed by an adult, may be punished by death or by imprisonment at hard labor. "Felony-grade delinquent act" shall not include a violation of R.S. 14:82, 83.3, 83.4, 89, or 89.2 for a child who, during the time of the alleged commission of the offense, was a victim of trafficking of children for sexual purposes pursuant to R.S. 14:46.3(E).

(6) "Insanity" means a mental disease or mental illness which renders the child incapable of distinguishing between right and wrong with reference to the conduct in question, as a result of which the child is exempt from criminal responsibility.

(7) "Mental incapacity to proceed" means that, as a result of mental illness or developmental disability, a child presently lacks the capacity to understand the nature of the proceedings against him or to assist in his defense.

(8) "Misdemeanor-grade delinquent act" means any offense which if committed by an adult is other than a felony and includes the violation of an ordinance providing a penal sanction.

(9) "Sexually exploited child" means any person under the age of eighteen who has been subject to sexual exploitation because the person:

(a) Is a victim of trafficking of children for sexual purposes under R.S. 14:46.3.

(b) Is a victim of child sex trafficking under 18 U.S.C. 1591.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 2004, No. 485, §1, eff. Jan. 1, 2005; Acts 2010, No. 594, §1; Acts 2010, No. 993, §1; Acts 2012, No. 446, §6; Acts 2013, No. 429, §3, eff. June 24, 2013; Acts 2016, No. 501, §2, eff. June 14, 2016.



CHC 805 - Venue

CHAPTER 2. VENUE

Art. 805. Venue

A. A delinquency proceeding shall be commenced in the parish in which the offense complained of took place. The juvenile court shall conduct the adjudication hearing and may also conduct the disposition hearing unless it decides to transfer the case as provided for in Paragraph B of this Article.

B. Upon motion of the district attorney, the child, or upon the court's own motion, after the confection of an informal adjustment agreement or an adjudication that the child is delinquent, the court may transfer the proceeding to the parish in which the child is domiciled.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 806 - Change of venue; improper venue

Art. 806. Change of venue; improper venue

When a petition is filed in a court of improper venue, on the court's own motion or upon written motion of a party and after contradictory hearing, the court may dismiss the petition or transfer the proceedings to a court of proper venue.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 807 - Change of venue; proper venue

Art. 807. Change of venue; proper venue

A. A request for change of venue must be made by written motion of the district attorney or the child, sworn to by mover or his counsel, before jeopardy begins. The motion shall contain allegations of facts upon which the motion is based and a statement that the motion is not made for the purpose of delay but to obtain a fair and impartial trial. The motion must be resolved after a contradictory hearing unless waived by the district attorney and the child.

B. A change of venue shall be granted if the court finds that, because of undue influence of an adverse party, prejudice existing in the public mind, or for any other reason, a fair and impartial trial cannot be obtained. The court shall consider whether the reasons are such that they will effect the testimony of witnesses at the trial.

C. The court may order a change of venue in accordance with Articles 623 through 627 of the Code of Criminal Procedure, except that the proceedings may be transferred to any parish.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 808 - Constitutional rights of accused delinquents

CHAPTER 3. CONSTITUTIONAL RIGHTS

Art. 808. Constitutional rights of accused delinquents

All rights guaranteed to criminal defendants by the Constitution of the United States or the Constitution of Louisiana, except the right to jury trial, shall be applicable in juvenile court proceedings brought under this Title.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 809 - Right to counsel

Art. 809. Right to counsel

A. At every stage of proceedings under this Title, the accused child shall be entitled to the assistance of counsel at state expense. The court shall appoint counsel or refer the child for representation by the district public defender.

B. If a parent secures the services of retained counsel, the court-appointed counsel or public defender shall continue to represent the child until retained counsel has enrolled as counsel of record.

C. No child shall be admitted in accordance with this Title to a public or private mental institution or institution for persons with mental illness nor shall proceedings in accordance with Chapter 7 of this Title or Article 869 go forward unless he has been represented by retained private counsel who represents only the child's interest or by an attorney from the Mental Health Advocacy Service, unless its executive director has determined that its attorneys are unavailable. Any attorney from the Mental Health Advocacy Service so appointed shall continue to represent the child in any proceeding relating to admission, change of status, or discharge from the mental hospital or psychiatric unit. Upon modification of the disposition to placement other than a mental hospital or psychiatric unit, the Mental Health Advocacy Service's attorney shall be relieved of representation of the child upon request of the Mental Health Advocacy Service or the child.

D. If the court finds that the interests of the child and his parent or caretaker conflict, or if required in the interests of justice, the court shall appoint an attorney to represent the child or refer him for representation by the district public defender.

E. The clerk of court shall promptly send notice of appointment to any attorney appointed in accordance with this Article.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 2004, No. 776, §1; Acts 2006, No. 266, §1; Acts 2007, No. 307, §9; Acts 2010, No. 593, §1; Acts 2014, No. 811, §33, eff. June 23, 2014.



CHC 810 - Waiver of right to counsel

Art. 810. Waiver of right to counsel

A. The court may allow a child to waive the assistance of counsel if the court determines that all of the following exists:

(1) The child has consulted with an attorney, parent, or, if no parent, a caretaker as defined in Children's Code Article 728.

(2) That both the child and the adult consulting with the child as provided in Subparagraph (A)(1) of this Article have been instructed by the court about the child's rights and the possible consequences of waiver.

(3) That the child is competent and is knowingly and voluntarily waiving his right to counsel.

B. Such waiver may be accepted at any stage in the proceedings and shall be evidenced by a writing reciting the requirements contained in Paragraph A of this Article and signed by the child and the adult consulting with the child and filed in the record or by a verbatim transcript of the proceedings which demonstrates compliance with Paragraph A of this Article.

C. The court shall appoint an attorney in any case in which the interests of the child and the adult consulting with the child conflict or whenever appointment of counsel is otherwise required in the interests of justice.

D. The child shall not be permitted to waive assistance of counsel in the following circumstances:

(1) In proceedings in which it has been recommended to the court that the child be placed in a mental hospital, psychiatric unit, or substance abuse facility, nor in proceedings to modify said dispositions.

(2) In proceedings in which he is charged with a felony-grade delinquent act.

(3) In probation or parole revocation proceedings.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 2004, No. 776, §1.



CHC 811 - When jeopardy begins

Art. 811. When jeopardy begins

When a child enters a denial to the petition, jeopardy begins when the first witness is sworn at the adjudication hearing. When he enters an admission to the petition, jeopardy begins when a valid disposition is made the judgment of the court.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 811.1 - Rights of the victim of alleged delinquent act

CHAPTER 3-A. RIGHTS OF THE VICTIM

Art. 811.1. Rights of the victim of alleged delinquent act

A. The juvenile court, district attorneys, and law enforcement agencies shall provide the following services to victims of alleged delinquent acts, providing the victim reported the act to law enforcement authorities within seventy-two hours of its occurrence or discovery, unless extenuating circumstances exist for later reporting:

(1) The district attorney shall, whenever practical, inform the victim or his legal representative of judicial proceedings relating to their case including:

(a) The taking into custody of the alleged delinquent.

(b) Adjudication hearings and disposition hearings relating to the alleged delinquent.

(c) The release pending adjudication after a continued custody hearing whenever an alleged delinquent is accused of a violent offense, such as attempted murder, rape, or a crime against another child.

(2) The district attorney shall, whenever practical, notify the victim or his legal representative if a court proceeding to which he has been subpoenaed will not go on as scheduled, in order to save the person an unnecessary trip to court.

(3) The district attorney shall notify the victim or his legal representative whenever he is notified that a child accused of a violent offense such as attempted murder, rape, or a crime against another child, has escaped from lawful confinement or has been released in accordance with Chapter 6 of this Title, and whenever a child committed to the Department of Public Safety and Corrections has escaped or has been released from a secure institution. The district attorney shall also inform the victim that the sheriff shall provide information relative to victim assistance.

(4) The sheriff shall inform the victim or his legal representative of financial assistance, fees, or other social services available as a result of being a victim of a crime, including information on how to apply for the financial assistance and services.

(5) The court should provide, whenever possible, a secure waiting area during court proceedings that does not require victims and their legal representatives to be in close proximity to accused children and their families and friends. The juvenile court shall provide a secure waiting area in cases involving violent crime.

(6) All judicial and law enforcement agencies shall expeditiously return any stolen or other personal property to victims when no longer needed as evidence.

(7) The appropriate law enforcement agency shall ensure that the victim receives emergency, social, and medical services as soon as possible. The appropriate law enforcement agency shall also distribute to the victim, or to the family of a homicide victim, a crime victim's brochure prepared by the Crime Victims Reparations Board as provided in R.S. 46:1844(T), and supplemented as necessary by the district attorney with victim information specific to the parish in which the delinquent act is alleged to have occurred, as provided in R.S. 46:1844(A).

(8) All law enforcement agencies shall provide a private setting for all interviewing of victims of crime. "Private setting" shall mean an enclosed room from which the occupants are not visible or otherwise identifiable and whose conversations cannot be heard from outside such room. Only those persons directly and immediately related to the interviewing of the victim, specifically the victim, a social worker, psychologist, or other professional, the victim advocate designated by the sheriff's office, or a representative from a not-for-profit victim service organization, including but not limited to rape crisis centers, domestic violence advocacy groups, and alcohol abuse or substance abuse groups providing emotional support to the victim, shall be present, unless the victim requests the exclusion of such person from the interview, and, where appropriate, the parent or parents of the victim.

(9) The victim or the family of the victim shall have the right to retain counsel to confer with law enforcement and judicial agencies on the disposition of the victim's case. The prosecutor, in accordance with the provisions of Code of Criminal Procedure Article 63, may confer with the counsel retained by the victim or victim's family in the prosecution of the case.

(10) If requested, the victim of a violent felony-grade offense and the designated member of the victim's family in the case of homicide or injury to a minor shall be consulted by the prosecutor in order to obtain their view regarding:

(a) The disposition of the delinquency case by dismissal, plea bargaining, or adjudication hearing.

(b) The use of available disposition alternatives such as placement in secure detention, probation, community service, and the payment of restitution to the victim.

(11) The victim or a member of the victim's family may file a victim notice form as provided in R.S. 46:1842(8). Upon filing of a victim notice form by a victim or a family member, it shall be the duty of the Department of Public Safety and Corrections to notify the victim or family member by certified mail of appeal or release at the time of such appeal, discharge, or parole of a delinquent named in that form. Such form shall be included in the delinquent's commitment documents to be delivered to the state training facility where such delinquent has been confined or transferred.

(12) The victim or witness who so requests shall be assisted by judicial and law enforcement agencies in informing employers that the need for victim and witness cooperation in the prosecution of the case may necessitate absence of the victim or witness from work.

B. The family members of all homicide victims shall be afforded all of the rights under this Article accruing to victims. Communication with the appropriate law enforcement or judicial agencies concerning the rights of the victim's family members shall be made through a designated family member. A designated family member is a member of the victim's family designated by a majority of the victim's family members to make such communications.

C. No order or disposition shall be invalidated because of failure to comply with the provisions of this Article.

D. The juvenile court, the district attorney, the sheriff, and law enforcement agencies are exempt from the requirements of this Section in any case in which either:

(1) The victim has failed to provide a current address.

(2) The victim refuses the services offered.

E. Nothing in this Article shall be construed as creating a right of appeal on behalf of any person nor as creating a cause of action on behalf of any person against any public employee, office, or department responsible for the provision of services set forth in this Article.

F. Any information about the status of the case in juvenile court which is received by the victim or his legal representative shall remain subject to the confidentiality restrictions of Article 412 and shall not be further disclosed by him.

G.(1) In order to protect the identity and provide for the safety and welfare of juvenile crime victims under the age of seventeen years, all public officials and officers and public agencies, including but not limited to all law enforcement agencies, sheriffs, district attorneys, judicial officers, clerks of court, and the Department of Children and Family Services or any division thereof, shall not publicly disclose the name, address, or identity of a juvenile victim of crime who at the time of the commission of the offense is under seventeen years of age. The public disclosure of the name of the juvenile crime victim by any public official or officer or public agency is not prohibited by this Subparagraph when the crime resulted in the death of the victim.

(2) Notwithstanding any other provision of law to the contrary, all public officials, officers, and public agencies, including but not limited to all law enforcement agencies, sheriffs, district attorneys, judicial officers, clerks of court, and the Department of Children and Family Services or any division thereof, charged with the responsibility of knowing the name, address and identity of juvenile crime victims as a necessary part of their duties shall have full and complete access to this information regarding a juvenile crime victim and they may lawfully utilize initials, abbreviations, or other forms of indefinite descriptions on all public documents used in the performance of their duties to whatever extent they deem necessary, to prevent the public disclosure of the name, address, or identity of a juvenile victim of crime under the age of seventeen years.

(3) Notwithstanding the provisions of Subparagraph (1) of this Paragraph, all information regarding juvenile crime victims that is required by a child abduction alert system which assists law enforcement in the successful resolution of child abduction cases, such as the AMBER Alert network, shall be made available to said network as quickly as possible.

Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 1995, No. 522, §1; Acts 1995, No. 835, §1; Acts 1997, No. 732, §2; Acts 2003, No. 5, §2; Acts 2005, No. 74, §1.



CHC 811.2 - Victims of juvenile crime compensation fund; established; disbursements

Art. 811.2. Victims of juvenile crime compensation fund; established; disbursements

A. All courts exercising juvenile jurisdiction may levy a special cost in an amount not to exceed fifteen dollars against any juvenile defendant, other than an indigent, who is found to have committed a traffic violation resulting in injury or property loss, or who pleads guilty to or is adjudicated convicted of a juvenile offense. Such cost shall be in addition to any fine, clerk's fees or costs, or any other fees or costs provided by law.

B. The clerk of court shall remit two-thirds of the sums collected or received pursuant to this Article for deposit in a special account which is hereby designated as the Victims of Juvenile Crime Compensation Fund. The fund shall be used to compensate victims of juvenile crimes who do not otherwise receive restitution or reparation. The judges of the courts exercising juvenile jurisdiction shall have control over the fund and disbursements made therefrom. The judges shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor, where it shall be available for public inspection.

C. The judges shall provide by court rule for the collection, administration, and distribution of the fund in order to implement the purpose of this Article. However, no amount greater than five hundred dollars shall be disbursed from the fund to any one claimant.

D. The clerk of court shall remit one-third of the total sums collected or received pursuant to this Article monthly to the Crime Victims Reparations Fund as provided in R.S. 46:1801 et seq.

Acts 1993, No. 634, §1, eff. June 15, 1993.



CHC 811.3 - Definitions

Art. 811.3. Definitions

In this Chapter:

(1) "Victim" means a person against whom an offense that is a felony-grade delinquent act has been committed.

(2) "Victim's family" means a spouse, parent, child, stepchild, sibling, or legal representative of the victim, except when the person is in custody for an offense or is the defendant.

(3) "Juvenile crime victim" means a person, under the age of seventeen, against whom an offense against the person that is a felony has been committed.

Acts 1995, No. 522, §1; Acts 1995, No. 835, §1; Acts 1997, No. 732, §2.



CHC 812 - Taking child into custody

CHAPTER 4. PREADJUDICATION CUSTODY AND

RELEASE OF CHILDREN

Art. 812. Taking child into custody

A. A child may be taken into custody pursuant to an order of the court under this Title or pursuant to the laws governing arrest.

B. The taking of a child into custody is not an arrest, except for the purpose of determining its validity under the Constitution of the United States or the Constitution of Louisiana.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 813 - Taking child into custody with a court order; filing of verified complaint; execution

Art. 813. Taking child into custody with a court order; filing of verified complaint; execution

A. The court may issue an order directing that a child be taken into custody upon presentation to the court of a written statement of facts sworn to before an officer authorized by law to administer oaths, by a peace officer, probation officer, district attorney, or other person designated by the court alleging facts showing that there is probable cause to believe either that:

(1) The child has committed a delinquent act.

(2) The child has violated the terms of his probation or otherwise has violated the terms of his release.

B. The verified complaint shall be filed with the clerk of court. If it is filed after the child has been taken into custody, the complaint shall indicate whether the child was released to his parents or continued in custody.

C. An order directing that a child be taken into custody may be executed by a peace officer or the child's probation officer having territorial jurisdiction over the child. The officer shall promptly notify the child's parents that their child has been taken into custody. The officer shall also promptly conduct the child to the appropriate facility in accordance with Article 815.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 1995, No. 1158, §1.



CHC 814 - Taking child into custody without a court order; duties of the officer; duties of the court

Art. 814. Taking child into custody without a court order; duties of the officer; duties of the court

A. A child may be taken into custody without a court order or warrant by a peace officer or probation officer if the officer has probable cause to believe that the child has committed a delinquent act.

B. If a child is taken into custody without a court order or warrant, the officer shall have the responsibility to either:

(1) Counsel and release the child to the care of his parents upon their written promise to bring the child to court at such time as may be fixed by the court.

(2) Promptly escort the child to the appropriate facility in accordance with Article 815.

C. If the officer does not release the child to the care of his parents, the officer shall promptly notify the child's parents that he has been taken into custody.

D. The officer shall immediately execute a written statement of facts, sworn to before an officer authorized by law to administer oaths, supporting the existence of probable cause to believe either that the child committed a delinquent act or that the child has violated the terms of his probation or otherwise has violated the terms of his release. This affidavit shall be submitted to the juvenile court. Within forty-eight hours after the child has been taken into custody, including legal holidays within the time computation, the court shall review the affidavit, and if it determines that probable cause exists, the child shall be held for a continued custody hearing pursuant to Article 819. If the court determines that probable cause does not exist, the child shall be released from custody. The provisions of this Paragraph shall not be construed to require the officer who executed the written statement to personally appear in court for any determination of probable cause in connection with the child being taken into custody.

E. The officer shall submit a report to the district attorney or an officer designated by the court to receive such reports. The report shall include:

(1) The name, address, date of birth, sex, and race of the child.

(2) The name and address of the parents, or spouse, if any, of the child.

(3) A plain and concise statement of the facts and circumstances of the officer's taking the child into custody.

(4) A plain and concise statement of facts and circumstances showing probable cause that the child committed a delinquent act.

(5) A statement indicating whether the child was released, or escorted to a juvenile detention center, or placed in a shelter care facility.

F. If the child is released pursuant to Paragraph B or D of this Article, the report shall be submitted by the officer within seven days from the child's release. If the child is not so released, the report shall be submitted within twenty-four hours of the child being taken into custody.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 1995, No. 1158, §1; Acts 2008, No. 293, §1.



CHC 815 - Child taken into custody; place of detention

Art. 815. Child taken into custody; place of detention

A. The peace officer or an appropriate representative of the arresting agency shall have the authority and responsibility to transport the child to the appropriate place of detention specified in Paragraphs B and C of this Article, unless the child has been released to the care of his parents pursuant to Article 814(B)(1).

B. Except as provided in Paragraph F of this Article, if the child has been taken into custody for the commission of a felony-grade delinquent act or of a misdemeanor-grade delinquent act based upon an offense against the person of another, the child shall be taken to a juvenile detention center.

C. Except as provided in Paragraph F of this Article, for the commission of any other misdemeanor-grade delinquent act, the child shall be taken to either a shelter care facility or a juvenile detention center.

D. Notwithstanding any other provision of this Code or other provision of law to the contrary, no judge shall order that a youth who is thirteen years of age or older and who is taken into custody for a felony-grade delinquent act or for a misdemeanor-grade delinquent act based upon an offense against the person of another be placed in a shelter care facility.

E. The governing authority of the parish or municipality requesting placement of a juvenile in either a regional detention center or a shelter care facility shall be responsible to the regional detention center or shelter care facility for the cost of confinement in accordance with a schedule which may be adopted by the regional detention center or shelter care facility.

F. No child under the age of thirteen shall be detained in a juvenile detention center after being taken into custody for the alleged commission of a misdemeanor-grade delinquent act.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 1993, No. 818, §1; Acts 1995, No. 1158, §1; Acts 1999, No. 1356, §1, eff. July 12, 1999; Acts 2004, No. 120, §1; Acts 2016, No. 499, §2.



CHC 816 - Record of detention center; access

Art. 816. Record of detention center; access

A. Every juvenile detention center shall maintain a permanent record of certain information as to each child received. The record shall include:

(1) The child's name, age, sex, race, and address.

(2) The reason the child is being taken into custody.

(3) The date and time of the child's entry into and exit from the juvenile detention center.

(4) The name of the officer and the law enforcement agency employing the officer who brings the child to the juvenile detention center.

B. The record in which such information is kept shall not be open for public inspection. Peace officers, probation officers, counsel representing the child, the district attorney, persons collecting statistical information, and authorized officers of the court shall have access to the record.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992.



CHC 817 - Release from custody

Art. 817. Release from custody

A. As soon as practicable after a child is received by a juvenile detention center or shelter care facility, the court or a probation officer employed and authorized by the court, upon determining it to be appropriate, shall release the child to the care of his parents or other relatives upon their written promise to bring him to court at such times as may be fixed by the court. The court may also impose reasonable restrictions upon the child's travel, place of abode, association with other people, or employment during the period of this release.

B. If the court finds that these conditions are insufficient to assure the presence of the child at later proceedings, the court may require the posting of bail in accordance with Chapter 6 of this Title.

C. If the court finds that release under neither Paragraph A or B of this Article is appropriate, it may authorize the continued custody of a child pending a hearing in accordance with Chapter 5 of this Title.

D. If custody is continued, an appropriate representative of the arresting agency shall be responsible for transporting the child to the adjudication or dispositional hearing, or both, and transporting the child back to the juvenile detention center or to such state or local facility as determined by the court through its order or judgment or disposition.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 818 - Identification procedures

Art. 818. Identification procedures

A. A child may be photographed or fingerprinted in connection with being taken into custody for the commission of either:

(1) A felony-grade delinquent act.

(2) A misdemeanor-grade delinquent act.

B. Upon motion of the district attorney, the court in its discretion can order any child to submit to other reasonable identification procedures, such as to provide handwriting exemplars or to stand in a lineup.

C. Fingerprints and photographs taken pursuant to Paragraph A of this Article shall be maintained and indexed separately from those of adults. They shall be made available only to law enforcement and correctional agencies for purposes related to their official functions. Fingerprints taken pursuant to Paragraph A of this Article shall be submitted to the central fingerprint repository maintained by the Louisiana Bureau of Criminal Identification and Information as specified under R.S. 15:590 et seq., and to the fingerprint repository, if any, maintained by the local law enforcement agency.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 1992, No. 1078, §1; Acts 2008, No. 641, §1; Acts 2009, No. 158, §1.



CHC 819 - Continued custody hearing; time limitations

CHAPTER 5. CONTINUED CUSTODY PRIOR TO ADJUDICATION

Art. 819. Continued custody hearing; time limitations

If a child is not released to the care of his parents, a hearing shall be held by the court within three days after the child's entry into the juvenile detention center or shelter care facility. If the hearing is not held, the child shall be released unless the hearing is continued at the request of the child.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993.



CHC 820 - Grounds for continued custody prior to adjudication

Art. 820. Grounds for continued custody prior to adjudication

At the continued custody hearing, the state shall prove that there is probable cause that the child has committed a delinquent act or has violated a condition of his probation or release.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992.



CHC 821 - Continued custody hearing

Art. 821. Continued custody hearing

A. At the outset of the continued custody hearing, if not before, the court shall advise the child of his rights to counsel pursuant to Articles 809 and 810.

B. At the continued custody hearing, the state and the child may produce witnesses, who shall be examined in the presence of the child and shall be subject to cross-examination. The child may also testify, subject to cross-examination.

C. Hearsay evidence shall be admissible.

D. If probable cause has not been demonstrated, the court shall order the child's release.

E. If probable cause has been demonstrated, the court may release the child. The court may also require bail or other security pursuant to Articles 823 through 825 if the court finds that such is necessary to secure the child's appearance for subsequent hearings.

F. Notwithstanding any other provisions of this Code to the contrary, and due to the expedited nature of these hearings, in a judicial district comprised of more than one parish, a continued custody hearing may be conducted in any parish in the judicial district.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 2008, No. 634, §1.



CHC 822 - Place of continued custody prior to adjudication

Art. 822. Place of continued custody prior to adjudication

A. Following the hearing required by Article 819, the court may order a child alleged to have committed a delinquent act or alleged to have violated probation or parole for a delinquent act, continued in custody in a licensed public or private facility for juveniles, if licensure is required by law for such a facility, or in a private home subject to the supervision of the court or in a juvenile detention center.

B. The court shall not place a child alleged to be delinquent in the custody of either the department of Children and Family Services or the department of Public Safety and Corrections prior to adjudication.

C. No child subject to the jurisdiction of the juvenile court shall be held in an adult jail or lockup.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 823 - Right to bail or other security for release

CHAPTER 6. BAIL, SECURITY DEPOSITS, CONDITIONS OF

RELEASE, AND BREACH OF BAIL CONDITIONS

Art. 823. Right to bail or other security for release

A. Except as provided for in Paragraph C of this Article, upon application by the child, parent, guardian, or legal custodian, a child shall have a right to bail for release from custody prior to adjudication by the deposit of a bond or other security as determined by the court and upon agreeing to any other reasonable conditions found necessary to insure appearance of the child for adjudication.

B. In any case when the child has appeared as ordered and otherwise met the conditions of the bail, the bail shall not be used to satisfy fines and costs except as specified by this Chapter or unless agreed to by the person who executed the bail.

C. A child charged with the commission of a delinquent act which would otherwise be deemed a capital offense under Title 14 of the Louisiana Revised Statutes of 1950 shall not be admitted to bail if the state shows that the proof is evident and the presumption great that the child is guilty of the capital offense. The court shall hold a contradictory hearing to resolve the child's application for bail in these circumstances.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 824 - Criteria for setting bail or alternative forms of security

Art. 824. Criteria for setting bail or alternative forms of security

In determining the amount of bail, alternative security deposits, and conditions of release, the court shall consider:

(1) The nature and circumstances of the delinquent act.

(2) The weight of the evidence.

(3) The child's prior delinquency record, if any.

(4) The financial ability of the child and family to post money bail.

(5) The probability of the child's appearance at any scheduled hearing, considering the following:

(a) The child has failed to appear at some previously scheduled hearing.

(b) The child has violated a condition of his probation or release.

(c) The child has absented himself from home or his usual place of abode without the consent of his parent.

(d) The child is habitually disobedient and is ungovernable and beyond the control of his parent.

(e) The potential danger of release to the child and to the public as it affects the probability of appearance.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 825 - Types of security

Art. 825. Types of security

If the court determines that some sort of security is required to insure the child's presence for the adjudication, it shall set bail and may require any of the following forms of security:

(1) The child, parent, guardian, or legal custodian may have executed a bail bond in accordance with Article 314 of the Code of Criminal Procedure and deposit with the clerk the full amount of the bail secured by a deposit in cash or other authorized security, all of which shall be returnable upon satisfactory performance of the bail conditions.

(2) The child, parent, guardian, or legal custodian may have executed a bail bond and may deposit with the court or its designee a sum of money equal to ten percent of the bail, but in no event shall such deposit be less than twenty-five dollars. When the conditions of the bail bond have been discharged, the clerk shall return to the accused, unless the court orders otherwise, ninety percent of the sum which had been deposited and shall retain as bail bond costs ten percent of the amount deposited. However, in no event shall the amount retained by the clerk as bail bond costs be less than five dollars.

(3) The court may in the best interests of the child and his family agree to the deposit of other reasonable items of value or to the encumbrance of property as security to insure appearance for adjudication. These items will be returned to the child or other obligor upon the child's appearance for adjudication and the court's notice to the clerk for return.

(4) The child and his parents may sign a personal bail undertaking without the necessity of furnishing a surety, without depositing any special security, or without meeting any of the requirements for a personal surety as defined by Article 315 of the Code of Criminal Procedure.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 1995, No. 1158, §1.



CHC 826 - Conditions of release

Art. 826. Conditions of release

A. A condition of every type of bail authorized in Article 825, and the only condition for which a security on the bail bond may be subject to forfeiture, is that the released child appear at any place and upon any date to which the proceeding is transferred or continued.

B. Every bail order shall also contain the condition that the released child not commit any further delinquent acts while at liberty on such bail bond or security deposit.

C. The court may also impose as a condition of release:

(1) That the child regularly attend school.

(2) That the child voluntarily participate in a pretrial drug testing program which meets the requirements of Article 336 of the Code of Criminal Procedure.

(3) Any other condition of release that is reasonably related to assuring the child's appearance before the court.

D. A violation of any condition by the child or his parents, guardian, or legal custodian shall be considered as a constructive contempt of court.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 1995, No. 1158, §1.



CHC 827 - Judgment of release from continued custody

Art. 827. Judgment of release from continued custody

A. The court authorizing a child's release from continued custody shall issue an order containing bail provisions, if any, and a statement of conditions imposed upon the child. This order shall also set forth the date of the child's next court appearance.

B. The court shall advise the child and his parents, guardian, or legal custodian of the child's duty to appear as well as of any conditions specified in the order.

C. The child and his parent, guardian, or legal custodian shall sign the agreement of security and release and acknowledge the conditions of release imposed by the court.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 828 - Violation of conditions of release

Art. 828. Violation of conditions of release

A. Any failure to comply with the conditions of release, including failure to appear before the court as scheduled, may constitute a breach of the bail agreement. Any such breach of the agreement constitutes constructive contempt of court and failure to appear constitutes the offense of bail jumping.

B. Where there is a breach of the bail agreement or the court is satisfied with good cause that the bail agreement should be modified, the court may order the child and his parent, guardian, legal counsel, and the surety, if any, to appear before the court, or the court may issue an order directing that the child be taken into custody and brought before the court.

C. When the child's parents, guardian, legal custodian, or the child's counsel has good cause to believe that the child has violated or will violate the conditions of the bail agreement, which violation will result in the child's failure to appear before the court as directed, he may report the breach or impending violation to the court, surrender the child, and request revocation of the bail agreement.

D. If a surety obligated under a bail bond, executed pursuant to Article 825(1), has good cause to believe that the child has violated or will violate the conditions of the bail agreement, which will result in the child's failure to appear before the court as directed, he may report the breach and apply to the court for an instanter order for the child to be taken into custody. Unless authorized by the court, the surety shall not arrest or take the child into custody.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 829 - Cancellation of bail bond

Art. 829. Cancellation of bail bond

The court shall order the bail bond cancelled or other security released when there is no further liability thereon.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 830 - Modification of bail

Art. 830. Modification of bail

The court on its own motion or on motion of the state or upon subsequent application by the child or his parent, guardian, or legal custodian, for good cause may either increase or reduce the amount of bail or other security.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 831 - Review of bail orders

Art. 831. Review of bail orders

A child refused bail, or as a remedy for excessive bail, may invoke the supervisory jurisdiction of the court of appeal.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 832 - How mental incapacity is raised; effect

CHAPTER 7. MENTAL INCAPACITY TO PROCEED

Art. 832. How mental incapacity is raised; effect

A child's mental incapacity to proceed, as defined by this Title, may be raised at any time by the child, the district attorney, or the court. When the question of the child's mental incapacity to proceed is raised, there shall be no further steps in the delinquency proceeding, except the filing of a delinquency petition, until counsel is appointed and notified in accordance with Article 809(B) and the child is found to have the mental capacity to proceed.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 2004, No. 485, §1, eff. Jan. 1, 2005.



CHC 833 - Mental examinations

Art. 833. Mental examinations

A. The court shall order a mental examination of the child when it has reasonable grounds to doubt the mental capacity of the child to proceed. Findings of fact and the reasons for judgment shall be attached to the order. Prior to ordering a mental examination, the court shall appoint counsel to represent the child if the child is not yet represented.

B. The court order for a mental examination shall not deprive the child or the district attorney of the right to an independent mental examination by a physician of his choice. Such physician shall be permitted to have reasonable access to the child for the purposes of the examination.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 2006, No. 266, §1.



CHC 834 - Appointment of sanity commission; qualifications

Art. 834. Appointment of competency commission; qualifications

A.(1) Within seven days after a mental competency examination is ordered, the court shall appoint a competency commission to examine and report on the mental condition of the child. The competency commission shall consist of at least one and not more than three persons who are physicians or psychologists. If only one member is appointed, the court upon request of the district attorney or counsel for the child, shall appoint another member. Not more than one commission member shall be the coroner or his deputy.

(2) Every person appointed to the commission shall be licensed in his field in Louisiana, have been in the actual practice of medicine or clinical or counseling psychology for not less than three consecutive years immediately preceding the appointment, have expertise in child development specific to severe chronic disability of children attributable to intellectual impairment, and be qualified by training or experience in the forensic evaluation of children.

(3) The order appointing the competency commission shall set the time and date of the contradictory hearing to determine the mental capacity of the child to proceed as provided in Article 836.

B. If no psychologist is appointed to the commission and one of the appointed physicians determines that psychological testing is needed, upon request of the commission the court shall appoint a psychologist to the commission.

C. The members of the commission appointed to make the examination shall have free access to the child at all reasonable times. The court shall issue a subpoena for the attendance of witnesses at the examination upon the request of the child, the commission, or any member thereof.

D. For the purpose of the mental competency examination, the court may order a child previously released on bail to appear for any mental examinations and hearings authorized by this Chapter.

E. The clerk of court shall give written notice of the time and date of the contradictory hearing and all continuances to the Louisiana Department of Health, bureau of legal services.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 2004, No. 485, §1, eff. Jan. 1, 2005; Acts 2006, No. 266, §1; Acts 2008, No. 222, §1, eff. June 16, 2008.



CHC 834.1 - Documentation of competency commission

Art. 834.1. Documentation of competency commission

A. The order appointing the competency commission and setting the contradictory hearing shall also require the clerk of court to provide the members of the commission with:

(1) A copy of the verified complaint.

(2) The names and addresses of the judge, district attorney, and counsel for the child.

(3) All other relevant information as specified by the court.

B. The court shall order the district attorney to provide the police report to the members of the competency commission. The court shall also order the district attorney and counsel for the child to provide to the members of the commission the mental health records, developmental disability records, educational records, and any other additional information regarding the child that is in their possession, and that is relevant to the evaluation of the mental capacity of the child to proceed and that is not protected by the attorney-client privilege.

C. All information required by this Article shall be delivered to the members of the competency commission within five business days after the appointment of the commission. For good cause shown, the court may extend the time of delivery for a period not to exceed fifteen days.

Acts 2006, No. 266, §1; Acts 2008, No. 222, §1, eff. June 16, 2008.



CHC 835 - Report of competency commission; content; filing

Art. 835. Report of competency commission; content; filing

A. The competency commission shall file its report in the court record and mail copies to all counsel of record within thirty days after the date of the order of appointment. For good cause shown, the court may extend the time for filing for a period not to exceed fifteen days.

B. The report shall include the following:

(1) The reason for the evaluation, if known.

(2) The evaluation procedures used, including any psychometric tests administered, records reviewed, and identity of any persons interviewed.

(3) Pertinent background information, including history of school performance, previous psychiatric history, and family history.

(4) Results of mental status examination, including any psychometric testing administered.

(5) A description of any psychiatric symptoms or cognitive deficiencies, including a diagnosis, if one has been made.

(6) A description of the child's abilities and deficits in the following mental competency functions, coupled with the reasons therefor:

(a) Understanding and appreciation of the nature and object of the proceedings.

(b) Comprehension of his situation in relation to the proceedings.

(c) Rendering assistance to defense counsel in preparation of the case.

(7) An opinion regarding whether as a result of mental illness or developmental disability a child presently lacks the capacity to understand the nature of proceedings against him or to assist in his defense.

(8) Recommendations for modifications to court procedures which may help compensate for mental competency weaknesses.

C. If, in the competency commission's opinion, the child should not be considered to possess mental capacity to proceed, the report shall also include the following:

(1) A prognosis as to whether there is a substantial probability that the child will attain mental competency to proceed in the foreseeable future.

(2) Recommendations for the type of remediation necessary, such as competency restoration services.

D. The report shall not include any statement of the child relating to the alleged offense, and no such statement may be used against the child in court proceedings on the offense.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 2004, No. 485, §1, eff. Jan. 1, 2005; Acts 2006, No. 266, §1; Acts 2008, No. 222, §1, eff. June 16, 2008.



CHC 836 - Determination of mental capacity to proceed

Art. 836. Determination of mental capacity to proceed

A. The issue of the mental capacity of the child to proceed shall be determined by the court after a contradictory hearing. If the child is in a secure detention facility, the hearing shall be held within forty-five days of the appointment of the competency commission. Otherwise, the hearing shall be held within sixty days of the appointment of the commission. The court may extend either time period for a period not to exceed fifteen days, if an extension of time was granted in accordance with Article 835.

B. The report of the competency commission is admissible in evidence at the hearing. Members of the commission may be called as witnesses by the court, the child, or the district attorney. The members of the competency commission are subject to cross examination by the child, the district attorney, and the court. Other evidence pertaining to the child's capacity to proceed may be introduced at the hearing by the child and by the district attorney.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 2006, No. 266, §1; Acts 2008, No. 222, §1, eff. June 16, 2008.



CHC 837 - Procedure after determination of mental capacity

Art. 837. Procedure after determination of mental capacity

A. If the court determines that the child has the mental capacity to proceed, the delinquency proceedings shall be resumed.

B. If the court determines by a preponderance of the evidence that the child lacks the mental capacity to proceed and the alleged delinquent act is a felony, the proceedings shall be suspended and the court may:

(1) Dismiss the petition in accordance with Article 876.

(2) Adjudicate the family of the child to be in need of services and proceed to a disposition in accordance with Chapters 10 and 12 of Title VII.

(3) Commit the child to the Louisiana Department of Health, a private mental institution, or an institution for persons with mental illness in accordance with Louisiana Department of Health policy. The court may also order restoration services for the child and appoint a restoration service provider. However, a child shall not be committed unless the court finds, after a contradictory hearing with ten days notice to the district attorney and counsel for the child, that the child, as a result of mental illness, is dangerous to himself or others or is gravely disabled. If the court further finds that the child will not have the mental capacity to proceed in the foreseeable future, the court shall order civil commitment as provided in Title XIV. However, no child shall be discharged or conditionally discharged except upon court order after a motion and contradictory hearing.

(4) Place the child in the custody of his parents or other suitable person or private or public institution or agency under such terms and conditions as deemed in the best interests of the child and the public, which conditions may include the provision of outpatient services by any suitable public or private agency. The court may also order restoration services for the child and appoint a restoration service provider.

C. If the court determines by a preponderance of the evidence that the child lacks the mental capacity to proceed and the alleged delinquent act is a misdemeanor, the court may either:

(1) Dismiss the petition in accordance with Article 876.

(2) Adjudicate the family of the child to be in need of services and proceed to a disposition in accordance with Chapters 10 and 12 of Title VII.

D. In a misdemeanor or felony case, if the court determines by a preponderance of the evidence that the child lacks the mental capacity to proceed primarily because of immaturity and the child may attain the mental capacity to proceed in the future without restoration services, the court may only:

(1) Dismiss the petition in accordance with Article 876.

(2) Adjudicate the family of the child to be in need of services and proceed to a disposition in accordance with Chapters 10 and 12 of Title VII.

(3) Continue the matter for six months in order to review the child's mental capacity to proceed.

E. In no instance shall a commitment or placement ordered pursuant to Subparagraph (B)(3) or (4) of this Article exceed the time of the maximum disposition the child could receive if adjudicated delinquent for the alleged delinquent act.

F. Upon commitment, the court shall furnish to the institution the following information:

(1) The name and address of the child's counsel.

(2) The offense with which the child is charged and the date of such charges.

(3) A copy of the competency commission report.

(4) Any other pertinent information concerning the child's health which has come to the attention of the court.

(5) The name, address, and phone number of the child's parents, tutor, caretaker, and custodial agency.

G. Under no circumstances shall a child who is found to lack the mental capacity to proceed in accordance with this Chapter be held in a secure placement facility longer than permitted elsewhere by this Code for a child with a mental illness or developmental disability.

H. An out-of-home placement or commitment shall be in a separate unit and program from an adult forensic program unless the child is seventeen years of age or older and the court finds, after a contradictory hearing, that the child can be appropriately treated in an adult forensic program.

I. Subsequent to a finding that a child is incompetent to proceed pursuant to a felony charge, upon a showing of good cause that a child presents a danger of flight, the court may authorize the Louisiana Department of Health to use appropriate restraints on the person of a child during transport, until further order of the court. Use of restraints pursuant to the provisions of this Section shall comply with the policy of the Louisiana Department of Health on seclusion and restraints.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 2004, No. 485, §1, eff. Jan. 1, 2005; Acts 2006, No. 266, §1; Acts 2008, No. 222, §1, eff. June 16, 2008; Acts 2009, No. 230, §1, eff. July 1, 2009; Acts 2014, No. 811, §33, eff. June 23, 2014.



CHC 837.1 - Standards for restoration service providers

Art. 837.1. Standards for restoration service providers

A. A restoration service provider shall meet the following qualifications:

(1) Shall not have served on the competency commission.

(2) Shall be a psychiatrist, psychologist, medical psychologist, certified special education teacher, social worker, or counselor, if the court determines the child lacks the mental capacity to proceed solely because of ignorance of court procedure or legal rights.

(3) Shall be a psychiatrist, licensed psychologist, medical psychologist, licensed clinical social worker, qualified intellectual disability professional, or licensed professional counselor all of whom have been engaged in the practice of clinical psychology or counseling for not less than three consecutive years immediately preceding the appointment and who have expertise in child development specific to severe chronic disability of children attributable to intellectual impairment, if the court determines the child lacks the mental capacity to proceed because of mental illness or developmental disorder.

(4) May be a combination of persons meeting the qualifications in Subparagraphs (2) and (3) of this Paragraph, if the court determines the child lacks the mental capacity to proceed both because of ignorance of court procedure or legal rights and because of mental illness or developmental disorder.

B. All restoration service providers shall:

(1) Possess at least two years experience working with children or adolescents.

(2) Be knowledgeable of the state's competency standards and statutes and with the treatment, training, and restoration courses approved by the Louisiana Department of Health.

(3) Have undergone child capacity to proceed restoration training, reviewed the training materials provided, and have certified in writing that the materials have been reviewed.

(4) Be certified by the Louisiana Department of Health as having completed a restoration service provider training course.

C. The Louisiana Department of Health shall promulgate rules and regulations for certifying restoration providers and develop a training module within one year from August 15, 2006. The department shall set reasonable fees for the training and certification of restoration service providers.

D. To remain certified, a restoration provider shall complete additional training every two years.

Acts 2006, No. 266, §1; Acts 2008, No. 222, §1, eff. June 16, 2008; Acts 2009, No. 251, §13; Acts 2014, No. 811, §33, eff. June 23, 2014.



CHC 837.2 - Report of restoration service provider

Art. 837.2. Report of restoration service provider

A. A restoration service provider shall submit a report to the court, the district attorney, and counsel representing the child ninety days after the initial contradictory hearing to determine the mental capacity of the child to proceed and every ninety days thereafter, as long as the child is receiving restoration services.

B. Each report shall include all of the following:

(1) The services provided to the child, including medication, education, and counseling.

(2) The likelihood that the mental capacity of the child to proceed will be restored in the foreseeable future.

(3) The progress of the child including his ability to:

(a) Understand and appreciate the delinquency allegations against him.

(b) Understand and appreciate the range and nature of possible adjudications and the range of dispositions that may be imposed.

(c) Comprehend his situation in relation to the proceedings.

(d) Make simple decisions in response to well-explained alternatives.

(e) Distinguish an admission from a denial and understand and appreciate the consequences of each.

(f) Understand and appreciate his legal rights.

(g) Understand and appreciate what defenses are available and maintain a consistent defense.

(h) Understand and appreciate the adversarial nature of the legal process, including the roles of the judge, defense counsel, and the district attorney.

(i) Disclose to counsel facts pertinent to the proceedings at issue and aid counsel in locating and examining relevant witnesses.

(j) Display appropriate courtroom behavior.

(k) Testify relevantly without his mental state deteriorating under the stress of trial.

(l) Listen to witness testimony and inform counsel of any distortions and misstatements.

C. If the child has been placed by the court in an out-of-home placement, the report shall also include an assessment of the danger the child poses to himself or others and an assessment of the appropriateness of the placement. In addition, the restoration service provider or agency with custody of the child shall also file a report which includes all components required in Paragraph B of this Article at any time the provider or agency determines that the child has attained the mental capacity to proceed or out-of-home placement is no longer appropriate.

D. Testimony from a restoration service provider and reports provided to the court regarding restoration services shall not include any statement of the child relating to the alleged offense, and no such statement may be used against the child in subsequent court proceedings.

Acts 2006, No. 266, §1.



CHC 837.3 - Six-month evaluation; hearing

Art. 837.3. Six-month evaluation; hearing

A. If, within six months of the initial contradictory hearing to determine the mental capacity of the child to proceed, the restoration service provider determines that the child has not attained the mental capacity to proceed, the provider shall evaluate the likelihood of the child to attain the mental capacity to proceed within two years of the initial contradictory hearing. If unlikely, the court shall, within a reasonable time and after at least ten days notice to the district attorney, counsel for the child, the parents of the child, the child, the physical custodian of the child, and the restoration provider, conduct a contradictory hearing to determine whether the child, in the two years following the initial hearing, will likely have the mental capacity to proceed and whether he is a danger to himself or others, or is gravely disabled.

B. After the hearing, if the court determines that the child will not likely have the mental capacity to proceed within two years of the initial hearing and that the child is not a danger to himself or others, the court may either:

(1) Dismiss the petition in accordance with Article 876.

(2) Adjudicate the family of the child to be in need of services and proceed to a disposition in accordance with Chapters 10 and 12 of Title VII.

(3) Place the child in the custody of his parents or other suitable person or private or public institution or agency under such terms and conditions deemed to be in the best interest of the child and the public, which conditions may include the provision of outpatient services by any suitable public or private agency.

C. After the hearing, if the court determines that the child will not likely have the mental capacity to proceed within two years of the initial hearing, and that the child, as a result of mental illness, is dangerous to himself or others, or is gravely disabled, the court shall order commitment to a designated and medically suitable treatment facility. The court order shall constitute an order of civil commitment as provided in Title XIV. However, no child shall be discharged or conditionally discharged except upon court order after a motion and contradictory hearing.

Acts 2006, No. 266, §1.



CHC 837.4 - Two-year evaluation; hearing

Art. 837.4. Two-year evaluation; hearing

A. If, after two years of the initial contradictory hearing to determine the mental capacity of the child to proceed, the restoration service provider determines that the child has not attained the mental capacity to proceed, the provider shall evaluate the likelihood of the child to attain the mental capacity to proceed within one year. If unlikely, the court shall, within a reasonable time and after at least ten days notice to the district attorney, counsel for the child, the parents of the child, the child, the physical custodian of the child, and the restoration service provider, conduct a contradictory hearing to determine whether the child, in the one year following, will likely have the mental capacity to proceed and whether he is a danger to himself or others, or is gravely disabled.

B. After the hearing, if the child has not attained the mental capacity to proceed, and there is evidence that the child will not attain the mental capacity to proceed within a year, the court may either:

(1) Dismiss the petition in accordance with Article 876.

(2) Adjudicate the family of the child to be in need of services and proceed to a disposition in accordance with Chapters 10 and 12 of Title VII.

(3) Place the child in the custody of his parents or other suitable person or private or public institution or agency under such terms and conditions as deemed in the best interest of the child and the public, which conditions may include the provision of outpatient services by any suitable public or private agency.

C. If the court determines that the child, as a result of mental illness, is dangerous to himself or others or is gravely disabled and is incapable of proceeding and is unlikely in the foreseeable future to be capable of proceeding, the court may order commitment to a designated and medically suitable treatment facility. The court order shall constitute an order of civil commitment as provided in Title XIV. However, no child shall be discharged or conditionally discharged except upon court order after a motion and contradictory hearing.

Acts 2006, No. 266, §1.



CHC 837.5 - Three-year evaluation; hearing

Art. 837.5. Three-year evaluation; hearing

A. If, after three years of the initial contradictory hearing to determine the mental capacity of the child to proceed, the restoration service provider determines that the child has not attained the mental capacity to proceed, the court shall, within a reasonable time and after at least ten days notice to the district attorney, counsel for the child, the parents of the child, the child, the physical custodian of the child, and the restoration service provider, conduct a contradictory hearing to determine whether the child has the mental capacity to proceed and whether he is a danger to himself or others, or is gravely disabled.

B. After the hearing, if the child has not attained the mental capacity to proceed, the court shall either:

(1) Dismiss the petition in accordance with Article 876.

(2) Adjudicate the family of the child to be in need of services and proceed to a disposition in accordance with Chapters 10 and 12 of Title VII.

(3) Place the child in the custody of his parents or other suitable person or private or public institution or agency under such terms and conditions as deemed in the best interest of the child and the public, which conditions may include the provision of outpatient services by any suitable public or private agency.

C. If the court determines that the child, as a result of mental illness, is dangerous to himself or others or is gravely disabled and is incapable of proceeding and is unlikely in the foreseeable future to be capable of proceeding, the court may order commitment to a designated and medically suitable treatment facility. The court order shall constitute an order of civil commitment as provided in Title XIV. However, a child shall not be discharged or conditionally discharged except upon order of the court after a motion and contradictory hearing.

Acts 2006, No. 266, §1.



CHC 837.6 - Procedure for change of placement; commitment to mental institution or out-of-home placement

Art. 837.6. Procedure for change of placement; commitment to mental institution or out-of-home placement

A. If the child has been placed in an out-of-home placement, and the agency, institution, or individual charged with the care and custody of the child determines that the existing out-of-home placement is no longer appropriate for the child, the agency, institution, or individual shall file a motion requesting a contradictory hearing to determine the appropriate placement for the child.

B. The motion shall contain reasons for the determination that the current placement is no longer appropriate for the child and shall contain recommendations for an alternative placement. Notice of filing the motion shall be served upon the court, the district attorney, and counsel for the child.

C. The court shall set a hearing on the motion within fourteen days of filing and shall provide at least three days notice to the agency, institution or individual filing the motion, the district attorney, and counsel for the child.

Acts 2006, No. 266, §1.



CHC 838 - Procedure when capacity regained

Art. 838. Procedure when capacity regained

A.(1) At any time after a child's commitment, if the Louisiana Department of Health or the superintendent of the mental institution reports to the committing court that the child presently has the mental capacity to proceed, the court shall:

(a) Hold a contradictory hearing within ten days on this issue and determine, for good cause shown and in accordance with the best interests of the child, if the child can be released from the custody of the Louisiana Department of Health. The hearing may be continued for up to three additional days.

(b) Appoint counsel to represent the child in accordance with Article 809 if the child no longer has counsel.

(2) If all parties stipulate that the child presently has the mental capacity to proceed, another mental examination by a competency commission is not necessary. If all parties do not agree that the child has the mental capacity to proceed, then the court shall order a mental examination by a competency commission to reevaluate the child. The court may release the child from the custody of the Louisiana Department of Health to a less restrictive environment during the reevaluation process.

B. The district attorney or the child may apply to the court to have the proceedings resumed on the ground that the child presently has the mental capacity to proceed. Upon receipt of such application the court shall order a mental examination by a competency commission appointed on the issue of whether the child presently has the mental capacity to proceed. The court may order the Louisiana Department of Health or superintendent of the mental institution where the child is committed to make a report as to the child's course of treatment and current mental status. The court shall hold a contradictory hearing within ten days to determine, for good cause shown and in accordance with the best interests of the child, if the child presently has the mental capacity to proceed. The court may continue the hearing for up to three additional days.

C. Reports as to present mental capacity to proceed shall be filed in conformity with Article 835, and the court's determination of present mental capacity to proceed shall be made in conformity with the provisions of Article 836.

D. If the court determines that the child has the mental capacity to proceed, the proceedings shall be promptly resumed. If the court determines that the child does not have the mental capacity to proceed, the court shall proceed in accordance with Article 837.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 2004, No. 485, §1, eff. Jan. 1, 2005; Acts 2006, No. 266, §1; Acts 2008, No. 222, §1, eff. June 16, 2008.



CHC 839 - Availability of an informal adjustment agreement

CHAPTER 8. INFORMAL ADJUSTMENT PROCEDURE

Art. 839. Availability of an informal adjustment agreement

A. Prior to the filing of a petition, the district attorney or the court with the consent of the district attorney may authorize an informal adjustment agreement.

B. After the filing of a petition but before the attachment of jeopardy pursuant to Article 811, the court may authorize the district attorney or probation officer to effect an informal adjustment agreement if the child and district attorney have no objection. The court may, with concurrence of the district attorney, dismiss the petition or allow the petition to remain pending during the period of informal adjustment.

C. When entering an informal adjustment agreement, the court may, with concurrence of the district attorney, utilize or initiate a teen or youth court program and may assess a fee to a participant in the program to offset costs.

D.(1) Where a petition involves an allegation of an act of prostitution pursuant to R.S. 14:82, prostitution by massage pursuant to R.S. 14:83.3 or 83.4, or crimes against nature by solicitation pursuant to R.S. 14:89.2 and it is the child's first offense and the child expresses a willingness to cooperate and receive specialized services for sexually exploited children, the district attorney may effect an informal adjustment agreement which includes specialized services for the child.

(2) If, however, the child has previously been adjudicated a delinquent in violation of R.S. 14:82, 83.3, 83.4, or 89.2 or is unwilling to cooperate with specialized services for sexually exploited children, continuing with the delinquency proceeding shall be within the discretion of the district attorney.

(3) The specialized services referenced in Subparagraph (1) of this Paragraph may include but are not limited to safe and stable housing, comprehensive on-site case management, integrated mental health and chemical dependency services, including specialized trauma recovery services, education and employment training, and referrals to off-site specialized services, as appropriate.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 1993, No. 897, §1; Acts 2003, No. 940, §1; Acts 2009, No. 213, §1; Acts 2013, No. 429, §3, eff. June 24, 2013.



CHC 840 - Form of agreement

Art. 840. Form of agreement

A. An informal adjustment agreement shall set forth in writing the terms and conditions of the child's supervision during the term specified in the agreement. It shall be signed by the district attorney or the probation officer and by the child and his parents.

B. It must demonstrate that the child and his parents understand the child's right to an adjudication hearing on the offense. It must also demonstrate that they consent to the terms of the adjustment agreement with knowledge that their consent is not obligatory and with knowledge of the effect of the agreement as set out hereinafter in Article 841.

C. The initial period of informal adjustment shall not exceed six months; however, the court may extend the agreement for additional periods of six months, not to exceed a total of two years.

D. If a petition has been filed, the adjustment agreement shall be filed in the record.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 2009, No. 213, §1.



CHC 841 - Effect of agreement

Art. 841. Effect of agreement

A. An informal adjustment agreement shall not be considered an adjudication. Evidence of the existence of an agreement shall not be used against the child over objection in any adjudication hearing or criminal trial. That evidence may be used in a disposition hearing in the juvenile court or for the purpose of a presentence investigation after a criminal conviction.

B. An informal adjustment agreement suspends the proceedings on the delinquent acts charged in the complaint or petition. If any of the terms of the agreement are violated, the case may proceed to an adjudication hearing on the charges. If the child satisfies the terms of the agreement, he shall be discharged from further supervision, and the pending complaint or petition shall be dismissed with prejudice.

C. Any incriminating statement made by the child to the person giving counsel or advice and in the discussions or conferences incident to the informal adjustment agreement shall not be used against the child, over objection, in an adjudication hearing or criminal trial. The incriminating statement may be used in a disposition hearing in the court or for the purpose of a presentence investigation after a criminal conviction.

D. If any medical, mental health, sensory, or special competency evaluation is performed during the period of an informal adjustment agreement, the report shall not include any incriminating statement made by the child. The examination shall not occur until five days after the clerk of court has given notice to all parties of the examination order. Any incriminating statement made by the child to the evaluator, which would violate the child's privilege against self-incrimination, shall not be used against him in any future court proceedings, adjudication hearing, or later criminal trial.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 2001, No. 567, §1; Acts 2010, No. 594, §1.



CHC 842 - Authority to file petition

CHAPTER 9. PETITION AND SUMMONS

Art. 842. Authority to file petition

A delinquency proceeding shall be commenced by a petition. The district attorney may file a petition without leave of court. Any person authorized by the court may file a petition if there are reasonable grounds to believe that the child is a delinquent child.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 843 - Time for filing of petition; child in custody

Art. 843. Time for filing of petition; child in custody

A. If a child is continued in custody prior to adjudication, the delinquency petition shall be filed within forty-eight hours of the hearing to determine continued custody.

B. If no petition is filed within the applicable time period, the child shall be released.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 844 - Form of petition

Art. 844. Form of petition

A. The petition shall contain a caption setting forth the name of the court and the title of the action. The petition shall be entitled, "The State of Louisiana in the Interest of...".

B. Allegations of fact shall be simple, concise, and direct and shall be set forth in numbered paragraphs. As far as practicable, each paragraph shall be limited to a single set of circumstances. Allegations of fact may be made on information and belief.

C. Failure to comply with formal requirements of this Article shall not be grounds for dismissal of a petition or invalidation of the proceedings unless it results in substantial prejudice.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 2014, No. 133, §1.



CHC 845 - Contents of petition

Art. 845. Contents of petition

A. The petition shall set forth with specificity:

(1) The name, date, and place of birth, sex, race, address, and present location of the child.

(2) The names and addresses of the parents and spouse, if any, of the child. If the parents are not within the state or cannot be located, the name and address of the child's closest adult relative within the state, or, if there be none, the known adult relative residing nearest to the court.

(3) Facts which show that the child is a delinquent child.

(4) The statute or ordinance which the child is alleged to have violated.

B. If the information required by Paragraph A(1) or (2) of this Article is unknown, the petition shall so allege. Any defects in the allegations required by Paragraphs A(1) and (2) of this Article and in the citation of the statute or ordinance required by Paragraph A(4) of this Article shall be considered defects of form.

C. Two or more delinquent acts may be charged in the same petition in a separate count for each act if the acts charged, whether based upon felony or misdemeanor offenses, are of the same or similar character or are based on the same act or transaction or on two or more acts or transactions connected together or constituting parts of a common scheme or plan.

D. The petition shall conclude with a request that the court adjudicate the child to be delinquent.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 846 - Amendment of petition

Art. 846. Amendment of petition

A. With leave of court, the petitioner may amend the petition at any time to cure defects of form.

B. With leave of court, prior to the adjudication hearing, the petitioner may amend the petition to include new allegations of fact or requests for adjudication. However, if such leave is granted, the child may request a continuance of the adjudication hearing. A continuance may be granted for such period as is required in the interest of justice.

C. After jeopardy begins pursuant to Article 811, a petition shall not be amended to include new allegations of fact or requests for adjudication.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 847 - Service of petition

Art. 847. Service of petition

A. A copy of the petition and the right to counsel form specified in Article 848 shall be served upon the child.

B. A copy of the petition and the right to counsel form specified in Article 848 shall also be served upon every parent whose address is known or can be determined after due diligence.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 848 - Notice of right to counsel; form

Art. 848. Notice of right to counsel; form

"NOTICE

RIGHT TO COUNSEL

Under the laws of Louisiana, every child accused of delinquency is entitled to have a lawyer to be present and to assist the child to answer the attached petition. A child is entitled to be represented by a lawyer at every stage of proceedings in the juvenile court, including the right to appeal from any judgment of disposition which might be ordered by the court.

If the parents of an accused child are completely financially unable to afford to employ a lawyer, the court will appoint a lawyer and the state will pay for his services.

If the parents are found to be financially able to afford to employ a lawyer but fail to employ one, the juvenile court may appoint a lawyer for the child and require the parents to pay for the lawyer's services.

The financial ability or inability of the parents to employ a lawyer will be determined by the court after a hearing. The court may require the parents to pay for some or all of the costs of lawyer's services on behalf of the child.

After consulting with parents or other adult interested in the child's welfare, the child may be permitted by the court to proceed without the assistance of a lawyer. This decision can be made at any time during the proceedings in the juvenile court."

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 849 - Service and return; resident parent

Art. 849. Service and return; resident parent

A. If a parent resides within the state, service shall be made personally or by domiciliary service or by certified mail as soon as possible and not less than forty-eight hours prior to commencement of the adjudication hearing on the matter.

B. The person effecting service shall execute a return and, if service was made by certified mail, the return receipt shall be attached thereto.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 850 - Summons; child and resident parent

Art. 850. Summons; child and resident parent

A. Except as provided in Paragraph B of this Article, when a delinquency petition involves a child whose parent is a resident, the court shall issue a summons commanding that the child, his parents, and such other persons as the court deems proper appear before the court at a designated time and place.

B. In its discretion the court may decline to issue a summons to appear at any hearing for the parents of any child who is eighteen years of age or older.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 851 - Failure to appear as summoned

Art. 851. Failure to appear as summoned

If a properly served person fails to appear in response to a summons, the court may order that such person be taken into custody and immediately brought before the court.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 852 - Service; nonresident parent

Art. 852. Service; nonresident parent

A. If a parent does not reside within this state, service shall be made by personal service or by certified mail to the address indicated in the petition, return receipt requested, not less than five days prior to the commencement of the adjudication hearing on the matter.

B. The person effecting the service shall file the return receipt as proof of service.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 853 - Effect of nonappearance by a parent

Art. 853. Effect of nonappearance by a parent

If it appears from the record that the parent has been served in accordance with Article 849 or 852 and summoned to any hearing, or cannot be found, and the parent fails to appear, the hearing may be held in the parent's absence. The court shall appoint counsel for the child.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 2012, No. 730, §1.



CHC 854 - Appearance to answer petition; time

CHAPTER 10. ANSWER TO PETITION

Art. 854. Appearance to answer petition; time

A. If the petition is filed prior to or during the hearing to determine continued custody, the court may order the child to answer the petition upon completion of the hearing. If not so ordered and the child is continued in custody, he shall be ordered to appear to answer the petition within five days after the filing of the petition.

B. In all other cases, the child shall be ordered to appear to answer the petition within fifteen days after the filing of the petition.

C. For good cause, the court may extend such period.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 855 - Advice of rights at appearance to answer

Art. 855. Advice of rights at appearance to answer

A. When the child appears to answer the petition, the court shall first determine that the child is capable of understanding statements about his rights under this Code.

B. If the child is capable, the court shall then advise the child of the following items in terms understandable to the child:

(1) The nature of this delinquency proceeding.

(2) The nature of the allegations of the petition.

(3) His right to an adjudication hearing.

(4) His right to be represented by an attorney, his right to have counsel appointed as provided in Article 809, and his right in certain circumstances authorized by Article 810 to waive counsel.

(5) His privilege against self-incrimination.

(6) The range of responses authorized under Article 856.

(7) The possible consequences of his admission that the allegations are true, including the maximum and minimal dispositions which the court may impose pursuant to Articles 897 through 900. In addition, if the child is fourteen years of age or older and the petition charges the child with the perpetration, attempted perpetration, or conspiracy to commit any of the following offenses, the court shall inform the child that, if he admits to allegations of the petition, or the allegations of the petition are found to be true, he may be required to register as a sex offender pursuant to Chapter 3-B of Title 15 of the Louisiana Revised Statutes of 1950, and the court shall inform the child regarding applicable required registrations and their duration:

(a) Aggravated or first degree rape as defined in R.S. 14:42.

(b) Forcible or second degree rape as defined in R.S. 14:42.1.

(c) Second degree sexual battery as defined in R.S. 14:43.2.

(d) Aggravated kidnapping of a child who has not attained the age of thirteen years pursuant to R.S. 14:44 or 44.2.

(e) Second degree kidnapping of a child who has not attained the age of thirteen years as defined in R.S. 14:44.1.

(f) Aggravated crime against nature defined by R.S. 14:89.1(A)(2) involving circumstances defined by R.S. 15:541 as an aggravated offense.

(g) Aggravated crime against nature as defined in R.S. 14:89.1(A)(1).

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 2010, No. 594, §1; Acts 2014, No. 602, §1, eff. June 12, 2014; Acts 2015, No. 184, §8.



CHC 856 - Answer to petition

Art. 856. Answer to petition

A. After the child has been advised pursuant to Article 855, the court shall inquire how the child responds. The child may:

(1) Deny the allegations of the petition, in which case the court shall set the matter for an adjudication hearing.

(2) Deny the allegations of the petition and contest the request for adjudication due to insanity as defined in this Title, in which case the court shall not adjudicate the child without a hearing, at which time the child has the burden of establishing this defense.

(3) Admit the allegations of the petition, in which case the court shall further inquire to determine whether there is a factual basis for adjudication. If so, the court may then adjudicate the child delinquent.

(4) With the court's permission, enter a response of nolo contendere. If, in its discretion, the court accepts such response, the court shall further inquire to determine whether there is a factual basis for adjudication, and it may then adjudicate the child delinquent.

B. A child shall plead when called upon to answer. If he stands mute, refuses to plead, or pleads evasively, a denial of the petition shall be entered of record.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 857 - Transfers for criminal prosecution; authority

CHAPTER 11. TRANSFERS FOR CRIMINAL PROSECUTION

Art. 857. Transfers for criminal prosecution; authority

A. The court on its own motion or on motion of the district attorney may conduct a hearing to consider whether to transfer a child for prosecution to the appropriate court exercising criminal jurisdiction if a delinquency petition has been filed which alleges that a child who is fourteen years of age or older at the time of the commission of the alleged offense but is not otherwise subject to the original jurisdiction of a court exercising criminal jurisdiction has committed any one or more of the following crimes:

(1) First degree murder.

(2) Second degree murder.

(3) Aggravated kidnapping.

(4) Aggravated or first degree rape.

(5) Aggravated battery when committed by the discharge of a firearm.

(6) Armed robbery when committed with a firearm.

(7) Repealed by Acts 2001, No. 301, §2.

(8) Forcible or second degree rape if the rape is committed upon a child at least two years younger than the rapist.

B. Notwithstanding any other provision of law to the contrary, a fourteen-year-old who is transferred pursuant to this Article and subsequently convicted shall not be confined for such conviction beyond his thirty-first birthday.

C.(1) An adult who is charged with an offense committed at the time he was a child for which the time limitation for the institution of prosecution pursuant to Code of Criminal Procedure Article 571 has not lapsed and for which he was subject to prosecution as an adult due to his age at the time the offense was committed shall be prosecuted as an adult in the appropriate court exercising criminal jurisdiction. If convicted, he shall be punished as an adult as provided by law.

(2) An adult who is charged with an offense committed at the time he was a child for which the time limitation for the institution of prosecution pursuant to Code of Criminal Procedure Article 571 has not lapsed and for which he was not subject to prosecution as an adult due to his age at the time the offense was committed shall be prosecuted as an adult in the appropriate court exercising criminal jurisdiction. If convicted, he shall be committed to the custody of the Department of Public Safety and Corrections to be confined in secure placement for a period of time as determined by the court not to exceed the maximum amount of confinement he could have been ordered to serve had he been adjudicated for the offense as a child at the time the offense was committed.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 1994, 3rd Ex. Sess., No. 15, §1; Acts 1994, 3rd Ex. Sess., No. 39, §1; Acts 1997, No. 1137, §1, eff. July 14, 1997; Acts 2001, No. 301, §2; Acts 2008, No. 670, §1; Acts 2010, No. 805, §1; Acts 2015, No. 184, §8.



CHC 858 - Motion for transfer; notice

Art. 858. Motion for transfer; notice

A. On motion of the district attorney, the child, or on its own motion, the court may conduct a transfer hearing. Such motion may be filed at any time following the filing of a delinquency petition but shall be heard prior to the adjudication hearing or acceptance of an admission to the delinquency petition.

B. Notice in writing of the time, place, and purpose of the hearing shall be given to the child and his parents and other custodian, if any, at least ten days before the hearing. In addition, if the petition charges the child with second degree kidnapping, aggravated or first degree rape, or forcible or second degree rape, the court shall inform the child regarding the applicable registration and duration requirements in Chapter 3-B of Title 15 of the Louisiana Revised Statutes of 1950.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 2010, No. 594, §1; Acts 2015, No. 184, §8.



CHC 859 - Conduct of transfer hearing

Art. 859. Conduct of transfer hearing

A. The transfer hearing shall be conducted in accordance with the provisions of Chapter 13 of this Title governing the conduct of an adjudication hearing, except as otherwise provided herein.

B. Only such evidence which pertains to the transfer criteria set out in Article 862 may be introduced.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 860 - Medical, sensory, psychological, and psychiatric examinations

Art. 860. Medical, sensory, psychological, and psychiatric examinations

A. On its own motion or on the motion of the child or district attorney, the court may order any child subject to a motion to transfer to be examined by a physician, optometrist, audiologist, psychologist, or psychiatrist. Unless waived by the child, the examination shall not occur until five days after the clerk of court has notified all parties of the examination order.

B. Any examination shall be made and the findings submitted to the court within three days of the transfer hearing. This time period may be extended by the court for good cause.

C. Copies of any reports of findings submitted to the court shall be made available to counsel for all parties.

D. Unless the child has sought the examination or otherwise waives his privilege against self-incrimination, neither testimony about the report nor any of its contents is admissible in an adjudication hearing or later criminal trial, if any, which would violate the child's privilege against self-incrimination.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 2010, No. 594, §1.



CHC 861 - Access to evidence; reports

Art. 861. Access to evidence; reports

A. The child shall have all rights to discovery as provided for in Article 866.

B. In addition to the rights to review any report submitted pursuant to Article 860, the child shall have the right to review any report prepared regarding the transfer.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 862 - Transfer hearing; required findings

Art. 862. Transfer hearing; required findings

A. In order for a motion to transfer a child to be granted, the burden shall be upon the state to prove all of the following:

(1) Probable cause exists that the child meets the requirements of Article 857.

(2) By clear and convincing proof, there is no substantial opportunity for the child's rehabilitation through facilities available to the court, based upon the following criteria:

(a) The age, maturity, both mental and physical, and sophistication of the child.

(b) The nature and seriousness of the alleged offense to the community and whether the protection of the community requires transfer.

(c) The child's prior acts of delinquency, if any, and their nature and seriousness.

(d) Past efforts at rehabilitation and treatment, if any, and the child's response.

(e) Whether the child's behavior might be related to physical or mental problems.

(f) Techniques, programs, personnel, and facilities available to the juvenile court which might be competent to deal with the child's particular problems.

B. The court shall state for the record its reasons for judgment.

C.(1) The court shall transmit the order rendered after the hearing or a certified copy thereof, without delay, to the clerk of court having jurisdiction of the offense.

(2) Any party may request the court to provide a complete or partial transcript of the testimony of the witnesses; however, neither the record of the hearing nor the reasons for the transfer shall be admissible in evidence in any subsequent criminal proceedings, except for the purpose of impeachment of a witness.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993.



CHC 863 - Effect of transfer order; review

Art. 863. Effect of transfer order; review

A. An order of transfer terminates the jurisdiction of the court exercising juvenile jurisdiction over the child with respect to the delinquent acts alleged in the petition. The appropriate court exercising criminal jurisdiction shall retain jurisdiction over the case, even though the child pleads guilty to, or is convicted of, a lesser included offense. The plea to, or conviction of, a lesser included offense shall not revest juvenile jurisdiction over such child.

B. The decision of the court regarding transfer of the case to the court exercising criminal jurisdiction is only an interlocutory judgment which either the child or the state, or both, have the right to have reviewed summarily by the appropriate court of appeal. Such review shall be by preference.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 864 - Places of detention; before and after transfer

Art. 864. Places of detention; before and after transfer

A. Prior to the entry of a judgment ordering his transfer, the child shall be held in custody only in those places authorized for the preadjudication detention of children as specified in Article 822.

B. After the entry of a judgment ordering his transfer, the child shall be held in any facility used for the pretrial detention of accused adults and shall apply to the appropriate court of criminal jurisdiction for a preliminary hearing, bail, and for any other rights to which he may be entitled under the Code of Criminal Procedure.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 865 - Preadjudication requests for relief; general provisions

CHAPTER 12. PREADJUDICATION MOTIONS AND RELIEF

Art. 865. Preadjudication requests for relief; general provisions

A. All motions or other requests for relief prior to the adjudication hearing shall be made by written motion filed within fifteen days after the child or his counsel has appeared to answer the petition. In the interest of justice, the court may allow additional time within which to make or file such motions or may permit such requests to be made by oral motion.

B. The motion shall state with particularity the grounds therefor and shall set forth the relief sought.

C. A motion may be granted without a contradictory hearing when mover is clearly entitled thereto without supporting proof. A motion shall not be denied without a contradictory hearing unless, assuming the facts alleged to be true, mover is not entitled to relief.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 866 - Discovery

Art. 866. Discovery

Discovery shall be as provided in the Louisiana Code of Criminal Procedure.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 867 - Medical, sensory, psychological, and psychiatric examinations

Art. 867. Medical, sensory, psychological, and psychiatric examinations

A. On its own motion or on the motion of the child or district attorney, the court may order any child to be examined by a physician, optometrist, or audiologist. Unless waived by the child, the examination shall not occur until five days after the clerk of court notified all parties of the examination order.

B. On motion of the child, the court may order a child concerning whom a petition has been filed, to be examined by a psychologist or a psychiatrist.

C. Any examination shall be made and the findings submitted to the court within thirty days of the date the order is entered. This time period may be extended by the court for good cause.

D. Copies of any reports of findings submitted to the court shall be available to counsel for all parties.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 2010, No. 594, §1.



CHC 868 - Medical treatment of children; costs

Art. 868. Medical treatment of children; costs

A. On its own motion, or on the motion of the child or the district attorney, the court may order the parent of a child concerning whom a petition has been filed to provide necessary medical or surgical care.

B. If the parent fails to provide such care, the court may, after due notice to the parent, order the care and order the parent to pay all or part of the expense.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 869 - Insanity plea; appointment of sanity commission

Art. 869. Insanity plea; appointment of sanity commission

A. In addition to the provisions of Article 867, when a child contests an adjudication based on his insanity, the court shall appoint counsel in accordance with Article 809(B) and may appoint a sanity commission as provided for in Article 869.1 to make an examination as to the child's mental condition at the time of the offense. The court may also order the commission to examine the child's present mental capacity to proceed.

B. The child has the burden to establish by a preponderance of the evidence that he was insane at the time of the offense.

C. Mental examinations and reports under this Article shall be conducted and filed in conformity with Chapter 7 of this Title.

D. The costs of such court ordered mental examinations shall be paid in accordance with Chapter 3 of Title XXI of the Code of Criminal Procedure.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 2008, No. 222, §1, eff. June 16, 2008.



CHC 869.1 - Appointment of sanity commission; qualifications

Art. 869.1. Appointment of sanity commission; qualifications

A.(1) Within seven days after a mental examination is ordered, the court shall appoint a sanity commission to examine and report upon the mental condition of the child. The sanity commission shall consist of at least two and not more than three physicians. Not more than one member of the commission shall be the coroner or any one of his deputies. The court may appoint, in lieu of one physician, a psychologist.

(2) Every person appointed to the commission shall be licensed in his field in Louisiana, have been in the actual practice of medicine or clinical or counseling psychology for not less than three consecutive years immediately preceding the appointment, have expertise in child development specific to severe chronic disability of children attributable to intellectual impairment, and be qualified by training or experience in forensic evaluation of children.

(3) The order appointing the sanity commission shall set the time and date of the contradictory hearing within sixty days if the child is in a secure detention facility and otherwise within seventy-five days.

B. If no psychologist is appointed to the commission and one of the appointed physicians determines that psychological testing is needed, upon request of the commission the court shall appoint a psychologist to the commission.

C. The commission members shall have free access to the child at all reasonable times. The court shall issue a subpoena for the attendance of witnesses to be interviewed by the examiner at the request of the child, the commission, or any member thereof.

D. For the purpose of the mental examination, the court may order a child previously released on bail to appear for any mental examination and hearing authorized by this Chapter.

E. The clerk of court shall give written notice of the time and date of the contradictory hearing and all continuances to the Louisiana Department of Health, Bureau of Legal Services.

Acts 2008, No. 222, §1, eff. June 16, 2008.



CHC 869.2 - Documentation of sanity commission

Art. 869.2. Documentation of sanity commission

A. The order appointing the sanity commission shall also order the clerk of court to provide the members of the sanity commission with:

(1) A copy of the verified complaint.

(2) The names and addresses of the judge, district attorney, and counsel for the child.

(3) All other relevant information as specified by the court.

B. The court shall order the district attorney to provide a copy of the police report, and a copy of any statements made by the child, the victim or any witnesses, to the members of the sanity commission. The court shall also order the district attorney and counsel for the child to provide the members of the sanity commission with the mental health records, developmental disability records, educational records, and any other additional information regarding the child that is in their possession, that is relevant to the evaluation of the mental capacity of the child to proceed, and is not protected by the attorney-client privilege. The court may order, after a motion by the district attorney or counsel for the child, a contradictory hearing to determine if the victim or any witnesses may be interviewed by the members of the sanity commission.

C. All information required by this Article shall be delivered to the members of the sanity commission within five business days after the appointment of the sanity commission. For good cause shown, the court may extend the time of delivery for a period not to exceed fifteen days.

Acts 2008, No. 222, §1, eff. June 16, 2008.



CHC 869.3 - Report of sanity commission; content; filing

Art. 869.3. Report of sanity commission; content; filing

A. The sanity commission shall file its report in the court record and mail copies to all counsel of record within forty-five days after the date of the order of appointment. For good cause shown, the court may extend the time for filing for a period not to exceed fifteen days.

B. The report shall include the following:

(1) The reason for the evaluation, if known.

(2) The evaluation procedures used, including any psychometric tests administered, records reviewed, and identity of any persons interviewed.

(3) Pertinent background information, including history of school performance, previous psychiatric history, and family history.

(4) Results of all previously completed mental examinations.

(5) A description of any psychiatric symptoms or cognitive deficiencies, including any diagnosis.

(6) A determination as to whether or not as a result of mental disease or mental defect the child was incapable of distinguishing between right and wrong at the time of the offense.

C. The report of the sanity commission shall be admissible at the sanity hearing.

D. A member of the sanity commission may be called as a witness at the sanity hearing by the court, the defense, or the district attorney.

Acts 2008, No. 222, §1, eff. June 16, 2008.



CHC 870 - Motion for a bill of particulars

Art. 870. Motion for a bill of particulars

A. On motion of the child or on its own motion, the court may require the district attorney to furnish a bill of particulars setting forth more specifically the nature and cause of the allegations charging that the child committed a delinquent act.

B. When a bill of particulars is furnished, it shall be filed with the clerk of court and a copy shall be given to the child or his counsel.

C. Supplemental bills of particulars may be ordered by the court at any time before the adjudication hearing.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 871 - Effect of inconsistent or limiting allegations of a bill of particulars

Art. 871. Effect of inconsistent or limiting allegations of a bill of particulars

A. The court shall dismiss the petition unless its defects are cured by a supplemental bill of particulars if it finds from the bill of particulars and the petition either that:

(1) No delinquent act cognizable under the provisions of this Code was committed.

(2) The child named in the petition did not commit the delinquent act charged.

B. The defect will be cured if the district attorney furnishes, within a period fixed by the court, not to exceed three days from the order, another bill of particulars which either by itself or together with any particulars appearing in the petition so states the particulars as to make it appear that the offense charged was committed by the defendant.

C. If the district attorney fails to furnish a sufficient bill of particulars when ordered to do so by the court, the court may dismiss the petition.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 872 - Motion to suppress

Art. 872. Motion to suppress

The child may move to suppress evidence obtained in violation of the Constitution of the United States or the Constitution of Louisiana.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 873 - Severance of causes for adjudication

Art. 873. Severance of causes for adjudication

A. If it appears that the child or the state is prejudiced by a joinder of delinquent acts in the petition or by such joinder for trial together, the court may order separate adjudication hearings, grant severance, or provide whatever other relief justice requires.

B. If a petition joins a request to adjudicate the child delinquent with a request for adjudication on any other jurisdictional ground authorized by this Code, the court may, in the interests of justice, order separate adjudication hearings.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 874 - Severance of individual cases for adjudication

Art. 874. Severance of individual cases for adjudication

Where petitions have been filed which allege that one or more children were involved in the commission of the same delinquent act or acts, the children shall be tried jointly unless either:

(1) The state elects to try them separately.

(2) The court, on motion of the child and after contradictory hearing with the district attorney, is satisfied that justice requires a severance.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 875 - Motions to dismiss

Art. 875. Motions to dismiss

A. All objections to the proceedings, including objections based on defects in the petition and defenses capable of determination as a matter of law, may be raised by motion to dismiss.

B. Upon a finding of grounds to dismiss the petition as provided for in Paragraph A of this Article, the court shall order that the petition be dismissed.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 2011, No. 172, §1.



CHC 876 - Dismissal of petition

Art. 876. Dismissal of petition

The court shall dismiss a petition on the motion of the district attorney.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 2011, No. 172, §1.



CHC 877 - Adjudication hearing; time limitations

CHAPTER 13. ADJUDICATION

Art. 877. Adjudication hearing; time limitations

A. When the child is charged with a crime of violence as defined in R.S. 14:2(B) and the child is continued in custody pursuant to Chapter 5 of this Title, the adjudication hearing shall commence within sixty days of the appearance to answer the petition. In all other cases, if the child is continued in custody pursuant to Chapter 5 of this Title, the adjudication hearing shall commence within thirty days of the appearance to answer the petition.

B. If the child is not continued in custody, the adjudication hearing shall commence within ninety days of the appearance to answer the petition.

C. If the hearing has not been commenced timely, upon motion of the child, the court shall release a child continued in custody and shall dismiss the petition.

D. For good cause, the court may extend such period.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 2012, No. 124, §1, eff. May 14, 2012.



CHC 878 - Order of adjudication hearing

Art. 878. Order of adjudication hearing

A. The normal order of an adjudication hearing shall be:

(1) Presentation of evidence offered by the state.

(2) Presentation of evidence offered on behalf of the child.

(3) Presentation of evidence to rebut evidence offered on behalf of the child.

(4) Closing arguments of counsel.

B. With consent of counsel, the order may be varied. When the child is not represented by counsel, the order may not be varied.

C. The court may permit opening statements of the state and of counsel representing the child.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 879 - Presence at adjudication hearing; exclusion of witnesses

Art. 879. Presence at adjudication hearing; exclusion of witnesses

A. The child, his parents, counsel, the district attorney, authorized officials of the court, and witnesses called by the parties may be present at the adjudication hearing.

B.(1) All proceedings in a juvenile delinquency case involving a crime of violence as defined in R.S. 14:2(B) or a delinquent act which is a second or subsequent felony-grade adjudication shall be open to the public.

(2) Except as otherwise provided by law, in all juvenile delinquency proceedings involving the violation of first degree murder (R.S. 14:30), second degree murder (R.S. 14:30.1), aggravated or first degree rape (R.S. 14:42), aggravated kidnapping (R.S. 14:44), armed robbery (R.S. 14:64), negligent homicide (R.S. 14:32), or vehicular homicide (R.S. 14:32.1), the court shall allow the victim, the victim's spouse, children, siblings, parents, grandparents, guardians, and legal custodians to be present at the adjudication hearing.

C. On its own motion the court may, and on the request of a party the court shall, order that the witnesses, other than parties, be excluded from the courtroom or from a place where they can see or hear the proceedings, and refrain from discussing the facts of the case with anyone other than counsel in the case. In the interest of justice, the court may exempt any witness from its order.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 1993, No. 769, §1; Acts 1994, 3rd Ex. Sess., No. 120, §1, eff. July 7, 1994; Acts 1995, No. 1313 §1, eff. June 29, 1995; Acts 2011, No. 251, §2; Acts 2015, No. 184, §8.



CHC 880 - Right to present evidence and examine witnesses

Art. 880. Right to present evidence and examine witnesses

A. Among other rights guaranteed by Chapter 3 of this Title, at the adjudication hearing the child may introduce evidence, call witnesses, be heard on his own behalf, and cross-examine witnesses called by the state.

B. When a child has contested an adjudication based on his insanity, the members of the sanity commission may be called as witnesses by the court, the child, or the district attorney. Regardless of who calls them as witnesses, the members of the commission are subject to cross-examination by the child, by the district attorney, and by the court.

C. Other evidence pertaining to the defense of insanity at the time of the offense may be introduced at the adjudication hearing by the child and by the district attorney.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 881 - Evidence

Art. 881. Evidence

A. The adjudication hearing in delinquency proceedings shall be conducted according to the provisions of the Code of Evidence applicable to criminal cases.

B. The child shall not be required to testify, and evidence obtained in violation of the child's rights under the Constitution of the United States or the Constitution of Louisiana shall not be admitted over objection.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 881.1 - Admissibility of a child's confession in juvenile court

Art. 881.1. Admissibility of a child's confession in juvenile court

A. A confession made by an accused child without a knowing and voluntary waiver shall not be admissible unless the state proves beyond a reasonable doubt that it was freely and voluntarily given and was not made under the influence of fear, duress, intimidation, menaces, threats, inducements, or promises.

B. In making this determination, the court shall consider all of the following:

(1) The age of the child.

(2) The education of the child.

(3) The knowledge of the child as to both the substance of the charge, if any has been filed, and the nature of his rights to consult with an attorney and to remain silent.

(4) Whether the child is held incommunicado or allowed to consult with relatives, friends, or an attorney.

(5) Whether the child was interrogated before or after formal charges had been filed.

(6) The methods used in the interrogation.

(7) The length of the interrogation.

(8) Whether or not the child refused to voluntarily give statements on prior occasions.

(9) Whether the child has repudiated an extra-judicial statement at a later date.

Acts 2010, No. 593, §1.



CHC 882 - Adjudication by the court

Art. 882. Adjudication by the court

The adjudication hearing shall be held before the court without a jury.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 883 - Burden of proof

Art. 883. Burden of proof

In order for the court to adjudicate a child delinquent, the state must prove beyond a reasonable doubt that the child committed a delinquent act alleged in the petition.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 884 - Adjudication order

Art. 884. Adjudication order

A. Following the adjudication hearing, the court shall immediately declare whether the evidence warrants an adjudication that the child is delinquent. In exceptional circumstances, the court may take the matter under advisement.

B. If the evidence demonstrates that the child's family is in need of services, the court may adjudicate the child's family to be in need of services and proceed to a disposition in accordance with Chapters 10 and 12 of Title VII.

C. If the court finds that the evidence does not warrant any requested or authorized adjudication, it shall dismiss the petition.

D. In addition to any other use provided for in this Code, a prior adjudication order of delinquency, whether felony grade or misdemeanor grade, may be used as a predicate offense for enhancement purposes in future juvenile delinquency proceedings only.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 1999, No. 1317, §4; Acts 2004, No. 321, §1; Acts 2011, No. 321, §1.



CHC 884.1 - Informing the child of sex offender registration and notification requirements; form

Art. 884.1. Informing the child of sex offender registration and notification requirements; form

A. When the child has admitted the allegations of the petition or when adjudicated delinquent for any of the following offenses, the court shall provide him with written notice of the requirements for registration as a sex offender:

(1) Aggravated or first degree rape as defined in R.S. 14:42.

(2) Forcible or second degree rape as defined in R.S. 14:42.1.

(3) Second degree sexual battery as defined in R.S. 14:43.2.

(4) Aggravated kidnapping of a child who has not attained the age of thirteen years pursuant to either R.S. 14:44 or 44.2.

(5) Second degree kidnapping of a child who has not attained the age of thirteen years as defined in R.S. 14:44.1.

(6) Aggravated crime against nature defined by R.S. 14:89.1(A)(2) involving circumstances defined by R.S. 15:541 as an aggravated offense.

(7) Aggravated crime against nature as defined in R.S. 14:89.1(A)(1).

B. The court shall use this form for the notice:

STATE IN THE INTEREST OF _________

_________ JUDICIAL DISTRICT COURT

DOCKET # __________ PARISH OF _________________________

DIVISION __________ STATE OF LOUISIANA

Notification to Sex Offender in accordance with Children's Code Article 884.1, this Court has the duty to provide _______________________ (name of juvenile) with the information necessary for awareness of sex offender and child predator registration requirements. _______________________ (name of juvenile) has admitted the allegations of the petition or has been adjudicated of a violation of R.S. ________. Based on the provisions of Chapter 3-B of Title 15 of the Louisiana Revised Statutes of 1950 and the substance of the statute violated, IT IS ORDERED that ___________________ shall register for the period of ___________ from the date of his release from confinement being placed on aftercare, supervised release or probation, or from the date of his adjudication, if the disposition does not involve a term of confinement.

(1) You shall initially register with the sheriff and chief of police, if any, of the parish of the juvenile court in which you were adjudicated. Additionally, you shall update your registration, in person, every ninety days from the date of initial registration, with the sheriff and chief of police, if any, of the parish of your residence and the parish where you attend school or are employed.

Within three business days of establishing residence in Louisiana or if a current resident, within three business days after adjudication if not immediately committed to confinement or taken into custody, or within three business days after release from confinement, you shall obtain and provide all of the following information to each sheriff or police department (except in Orleans Parish where registration shall take place with the New Orleans Police Department):

(a) Name and any aliases.

(b) Physical address or addresses of residence.

(c) Name and physical address of place of employment. If you do not have a fixed place of employment, you shall provide information with as much specificity as possible regarding the places where you work, including but not limited to travel routes.

(d) Name and physical address of the school in which you are a student.

(e) Two forms of proof of residence for each residential address provided, including but not limited to a driver's license, bill for utility service, and bill for telephone service. If those forms of proof are not available, you may provide an affidavit of an adult resident living at the same address.

(f) The offense for which you were adjudicated and the date and place of the adjudication, and if known, the court in which the adjudication was obtained, the docket number of the case, the specific statute violated, and the disposition imposed. Note that this information is all contained at the beginning of this form.

(g) A current photograph, fingerprints, palm prints, and a DNA sample.

(h) Your telephone numbers, including fixed location phone, mobile phone numbers, or telephone number associated with any residence address.

(i) A description of every vehicle registered to or operated by you, including license plate number and a copy of your driver's license or identification card.

(j) Your social security number and date of birth.

(k) A description of your physical characteristics, including but not limited to sex, race, hair color, eye color, height, age, weight, scars, tattoos, or other identifying marks.

(l) Every e-mail address, online screen name, or other online identity you use or have used to communicate on the Internet.

(m) Temporary lodging information regarding any place where you plan to stay for seven or more days and the length of the planned stay.

(n) Travel and immigration documents, including but not limited to passports and documents establishing immigration status.

(2) If you are committed to the office of juvenile justice, you shall provide this information to that office within ten days prior to release from confinement. You shall still appear in person at the sheriff's office within three business days of release from confinement.

(3) During the declaration of an emergency if you enter an emergency shelter, you shall, within the first twenty-four hours of admittance, notify the management of the shelter, the chief of police of the municipality, and the sheriff of the parish in which the shelter is located of your sex offender status.

(4) You have a duty to provide notice of change of address or other registration information to the sheriff of the parish of residence within three business days. If the new or additional residence is located in a different parish, then you shall register with the sheriff of the parish in which the new or additional residence is located. You shall also send written notice within three business days of re-registering in the new parish to the sheriff of the parish of former registration.

(5) If you provide recreational instruction to persons under the age of seventeen, you shall post a notice in the building or facility where such instruction is being given.

(6) Within ten days prior to release from confinement in a correctional facility, you shall provide a photograph and other relevant information noted in this Article to the office of juvenile justice for purposes of the State Sex Offender and Child Predator Registry.

(7) If you change your place of residence or establish a new or additional residence, you shall appear in person at the office of the sheriff of your parish of residence where you are currently registered within three business days of the change to register the new address. If the new address is located in a different parish, then you shall also appear in person at the office of the sheriff of your new parish of residence within the same time period. If your parish of residence is in Orleans Parish, then the registration shall take place at the New Orleans Police Department and not with the Orleans Parish Sheriff's Office.

(8) If you are absent from your current address of registration for more than thirty consecutive days or an aggregate of thirty days or more in a calendar year, and are physically present at another address during that same period of time, you shall register the new address in person as one of your addresses of residence. If the new address is in a parish different from your current address, you shall also register in person with the sheriff of the new parish within three business days of the tolling of the time periods listed. This requirement notwithstanding, you shall still notify the sheriff of one of your parishes of residence in person if you are to take up temporary lodging for seven or more days. It is only after the thirty-day limit is exceeded that the new registration shall occur. If your address of residence is in Orleans Parish, this registration update shall take place at the New Orleans Police Department and not with the Orleans Parish Sheriff's Office.

(9) You shall also appear in person at the office of the sheriff of any of your parishes of residence when there is a change in your name, place of employment, or enrollment. This appearance shall occur within three business days of the change. If your address of residence is in Orleans Parish, this registration update shall take place at the New Orleans Police Department and not with the Orleans Parish Sheriff's Office.

(10) You shall also timely sign and return the periodic address verification form sent to you by the Louisiana Bureau of Criminal Identification and Information according to the instructions on the verification form.

(11) You shall update your registration annually on the anniversary of the initial registration by appearing in person at the office of each law enforcement agency with which you are required to register and shall pay an annual registration fee of sixty dollars ($60.00).

(12) Failure to comply with any of these registration and notification requirements is a felony for which you may be punished by a fine of up to one thousand dollars ($1,000.00) and imprisonment at hard labor for not less than two years nor more than ten years without benefit of parole, probation, or suspension of sentence. Upon a second or subsequent conviction, you may be punished by a fine of up to three thousand dollars ($3,000.00) and imprisonment at hard labor for not less than five years, nor more than twenty years without benefit of parole, probation, or suspension of sentence.

(13) If you have been adjudicated of a sex offense as defined in R.S. 15:541 involving a victim who was under the age of thirteen at the time of the offense, you are prohibited from residing or being present in certain locations. A copy of this statute is provided to you with this notification, if applicable.

THUS DONE AND SIGNED this ____ day of _____________, 20___ in open court, in _____________, Louisiana.

______________________________________

Judge, _____ Juvenile Court

I hereby certify that the above requirements have been explained to me, that I have received a copy of the above notice of sex offender registration and notification requirements, and a copy of the statutes providing for such requirements. I also understand that I will be subject to any changes made by the legislature to the registration laws from this day forward.

___________________________________________

Signature of Juvenile

____________________________________________

Defense Counsel Signature

Acts 2010, No. 594, §1; Acts 2014, No. 602, §1, eff. June 12, 2014; Acts 2015, No. 184, §8; Acts 2015, No. 256, §3.



CHC 885 - Denial of driving privileges; restricted driver's license

Art. 885. Denial of driving privileges; restricted driver's license

A. Without any further hearing, whenever any child over the age of thirteen is adjudicated delinquent for the commission of any offense involving the possession, use, or abuse of alcohol or one or more controlled dangerous substances, any offense in violation of the Uniform Controlled Dangerous Substances Law, or any offense in violation of any provision of the Louisiana Drug Racketeering Act, the court shall order the child to relinquish his driver's license, if any, and shall order a denial of driving privileges, including the right to apply for driving privileges, by the child for a period of not less than thirty days but not more than one year.

B. In addition to any other authority granted by this Article, the court may issue an order which authorizes the Department of Public Safety and Corrections to issue a restricted driver's license to the child after the first thirty days of the suspension period upon a demonstration to the court's satisfaction that a hardship would result from the child being unable to commute to either school or work. In its discretion, the court shall determine the appropriate restrictions which shall last for the term of the suspension of driving privileges.

C.(1) In addition to any other authority granted by this Article, the court may order that upon the expiration of the first thirty days of the suspension period, the terms of the restricted driver's license include permission during the term of the suspension for the child to operate a motor vehicle for the purpose of going to and from meetings of Alcoholics Anonymous, approved group therapy, or special education courses for or about the disease of alcoholism, alcohol abuse, or drug use in a suitable public or private institution or state approved program if either:

(a) Bail was forfeited by the child for an offense of operating or being in actual physical control of a motor vehicle while under the influence of intoxicating beverages.

(b) The adjudication was the child's first adjudication of an offense involving the possession of any controlled dangerous substance in violation of the Uniform Controlled Dangerous Substances Law.

(2) If ordered by the court, a medical evaluation and recommendation is submitted which demonstrates that the child is pathologically addicted to alcohol or is a habitual alcoholic or other drug offender; or

(3) If ordered by the court, the child agrees to submit to medical treatment or medically approved group therapy or special education courses for or about the disease of alcoholism, alcohol abuse, or drug abuse, in a suitable public or private institution or state-approved program.

D. The privilege of driving with a restricted driver's license authorized by Paragraph B or C of this Article may be allowed only once to each child. A copy of the order containing the restrictions authorized by Paragraph B or C of this Article shall be attached to the license of the child and shall be in his possession whenever he is operating a motor vehicle.

E. A subsequent adjudication of delinquency for the offenses set out in Paragraph A of this Article or a violation of the restrictions imposed pursuant to either Paragraph B or C of this Article during the period of suspension shall result in the extension of the period of suspension for one year from the date upon which the child would otherwise have been able to apply for a new license. Such an adjudication or violation shall also constitute contempt of court.

F. The court shall prepare and send a copy of the order of denial of driving privileges, together with any special restrictions, to the Department of Public Safety and Corrections within ten days of the adjudication.

G. Any period of suspension imposed pursuant to this Article shall begin upon receipt by the Department of Public Safety and Corrections of the child's driver's license.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 886 - Continued custody pending disposition; bail; places of detention

Art. 886. Continued custody pending disposition; bail; places of detention

A. At the conclusion of the hearing if the child has been adjudicated delinquent, the court shall consider whether the child should be released or held in custody pending a disposition hearing.

B. If the adjudication was based upon a misdemeanor-grade delinquent act, the child shall have a right to bail in accordance with the procedures established in Chapter 6 of this Title.

C. If the adjudication was based upon a felony-grade delinquent act, there is a presumption in favor of the child's right to bail unless the court has reason to believe, based upon competent evidence, that the release of the child will pose a danger to any other person or the community. If the child is to be released, the court shall set bail according to the procedures established in Chapter 6 of this Title.

D. If the child is held in custody, the court may place him in a juvenile detention center, in a public or private facility for juveniles, in a private home subject to the supervision of the court, or in any other suitable facility for juveniles authorized by the court.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 887 - Vacation of adjudication; grounds

CHAPTER 14. VACATION OF ADJUDICATION

Art. 887. Vacation of adjudication; grounds

A. On motion of the child prior to disposition, a delinquency adjudication shall be vacated and the child discharged if, after contradictory hearing, the court finds that:

(1) The petition is substantially defective, in that an essential averment is omitted, although the child may be recharged by a new petition within the time limitations provided by law for that offense.

(2) The delinquent act charged in the petition is not based upon an offense which is punishable under a valid statute.

(3) The court making the adjudication lacked jurisdiction.

(4) The act charged constitutes double jeopardy, if not previously urged.

(5) The prosecution was not timely instituted, if not previously urged.

B. On motion of the child before disposition, an adjudication shall be vacated and a new adjudication hearing ordered if, after a contradictory hearing, the court finds that:

(1) The adjudication is not responsive to the petition, or is otherwise so defective that it will not form the basis of a valid judgment, in which case the child shall be remanded to custody or bail to await a new adjudication hearing.

(2) The adjudication was obtained by fraud or mistake sufficient to justify vacating the adjudication.

(3) The child and his counsel satisfy the requirements of Articles 851(3), 853, and 854 of the Code of Criminal Procedure regarding the discovery of new and material evidence.

(4) The adjudication judgment is contrary to the law and evidence.

C. If the court is of the opinion that the ends of justice would be served, it may vacate the adjudication prior to disposition, although the child may not be entitled to such relief as a matter of strict legal right.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 888 - Physical and mental examination for disposition; costs

CHAPTER 15. PREDISPOSITION INVESTIGATION

Art. 888. Physical and mental examination for disposition; costs

A. Following the adjudication, the court may order such physical and mental examination and evaluation of the child as may be helpful in determining a fair and just disposition.

B. In conjunction with such an examination or evaluation, the court may order the preparation of a social summary and case history about the child, including otherwise confidential information within the court's records, for submission to the evaluator.

C. The court may, after due notice to the parent, order the parent to pay all or part of the expense of any evaluation or examination. The court shall make a determination of the parent's ability to pay according to the procedures of Article 406.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 889 - Disclosure of resulting evaluation report

Art. 889. Disclosure of resulting evaluation report

Copies of any reports of findings submitted to the court pursuant to Article 888 shall be made available to the district attorney and counsel for the child.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 890 - Predisposition report; contents

Art. 890. Predisposition report; contents

A. In making the investigation, the probation officer shall investigate and report to the court regarding:

(1) The circumstances attending the commission of the offense; the attitudes of the child and his parents toward the offense; the prior offenses committed by the child, including other referrals or contacts not resulting in juvenile court petitions; and, when applicable, the disposition of companion cases arising out of this offense.

(2) The impact on the victim, if a child is adjudicated of or admits to a delinquent act involving a victim. The court shall require that a victim impact statement be included in the predisposition report. The victim impact statement shall include factual information as to whether the victim or his family has suffered, as a result of the offense, any monetary loss, medical expense, or physical impairment, and shall include any other information deemed relevant. The district attorney may also file a victim impact statement with the court.

(3) The child's home environment including his family's composition and dynamics, stability, economic status, participation in community or religious activities, and any physical, mental, or emotional handicaps, substance abuse, or criminal history of any of its members.

(4) The child's current physical description, developmental and medical history, social adjustment in the community, school record, including the name and address of the school where the child is registered and enrolled, employment or vocational interest, significant behavior patterns, or other personality traits relevant to his rehabilitation.

B. The report shall contain a list of all persons contacted in completing the investigation and their relationship to the child.

C. The report shall contain a brief statement of the child's identified behavioral problems and the probation officer's assessment of cause and potential for rehabilitation, indicating specifically those resources available in the community or within the child's extended family which could provide needed assistance to the child and his family.

D. The report shall contain recommendations for suggested disposition, including, if applicable, special conditions of supervision.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 1993, No. 840, §1.



CHC 891 - Disclosure of predisposition report

Art. 891. Disclosure of predisposition report

A. Copies of the predisposition report shall be made available to the district attorney and counsel for the child at least three days in advance of any scheduled disposition hearing. Such period may be extended for good cause.

B. The court may order that the predisposition report be edited to protect the identity of confidential sources or to exclude the recommendations of the probation officer. In addition, the court may caution the district attorney or counsel for the child not to disclose any such information contained within the report which may prove harmful to the child.

C. If the child is unrepresented by counsel, the court shall disclose to the child the factual contents of the predisposition report.

D. After August 15, 1993, and within thirty days after receiving a predisposition report, the sentencing court shall order the release of any portion of a predisposition report containing and limited to the instant arrest, conviction, adjudication, or disposition of a child in grades nine through twelve, who is arrested, charged, or adjudicated a delinquent for committing a felony-grade delinquent act or a misdemeanor-grade delinquent act involving distribution or possession with intent to distribute a controlled dangerous substance in violation of the Uniform Controlled Dangerous Substances Law, to the principal of the school in which the child is registered and enrolled or registered and enrolled but suspended.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 1993, No. 840, §1.



CHC 892 - Disposition hearing; time

CHAPTER 16. DISPOSITION HEARINGS

Art. 892. Disposition hearing; time

Prior to entering a judgment of disposition, the court shall conduct a disposition hearing. The disposition hearing may be conducted immediately after the adjudication and shall be conducted within thirty days after the adjudication. Such period may be extended for good cause.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 893 - Disposition hearing; evidence

Art. 893. Disposition hearing; evidence

A. At the disposition hearing, unless the child waives the presentation, the court shall hear evidence as to whether the child is in need of treatment or rehabilitation and shall make and file its findings.

B. All evidence helpful in determining the proper disposition, including oral and written reports, the report of the predisposition investigation, any reports of mental evaluation, and all other evidence offered by the child or the state shall be received by the court and may be relied upon to the extent of its probative value even though not admissible at the adjudication hearing. Upon motion of the district attorney or the child, the court may hear testimony from the victim of the offense.

C. Counsel for the state and for the child shall be afforded an opportunity to present evidence and to examine and controvert written reports so received and to cross-examine individuals preparing the reports or other witnesses who give testimony at the hearing. Sources of confidential information need not be disclosed.

D. If the court finds that the child is in need of treatment or rehabilitation as a delinquent child, the court shall proceed immediately to make any appropriate disposition authorized by Articles 895 through 899.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993.



CHC 894 - Disposition after finding of insanity

Art. 894. Disposition after finding of insanity

In cases in which a child has not been adjudicated a delinquent and has been found to be insane at the time of the offense, the court may take any of the following actions:

(1) Place the child in the custody of his parents or other suitable person under such terms and conditions as deemed in the best interests of the child and the public.

(2) Place the child on probation in the custody of his parents or other suitable person under such terms and conditions as deemed in the best interests of the child and the public.

(3) Commit the child to the Louisiana Department of Health, office of behavioral health or a private mental institution or an institution for persons with mental illness pursuant to Article 895 of this Chapter.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 2009, No. 384, §5, eff. July 1, 2010; Acts 2014, No. 811, §33, eff. June 23, 2014.



CHC 895 - Commitment to mental institution

Art. 895. Commitment to mental institution

A. In cases in which a child has been adjudicated a delinquent, the court may commit him to a public or private mental institution or institution for persons with mental illness if the court finds, based on psychological or psychiatric evaluation, that the child has a mental disorder, other than an intellectual disability, which has a substantial adverse effect on his ability to function and requires care and treatment in an institution.

B. This finding shall not be made unless the child is accorded his right to special counsel in accordance with Article 809(B).

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 2014, No. 811, §33, eff. June 23, 2014.



CHC 896 - Deferred dispositional agreement

Art. 896. Deferred dispositional agreement

A. At any time after the entry of an adjudication order, the court may, on motion of the district attorney or of counsel for the child, suspend further proceedings and place the child on supervised or unsupervised probation, with or without any of the conditions authorized by Article 897(B)(1) or Article 899(B)(1).

B. The child and his parent must consent to this special type of disposition. If the child has waived counsel, the court must advise the child and his parent concerning the consequences of a deferred dispositional agreement and of the child's right to have a disposition imposed by the court in accordance with Articles 897 through 900.

C. A deferred dispositional agreement order shall comply with all the requirements of Article 903.

D. A deferred dispositional agreement shall remain in force for six months unless the child is discharged sooner by the court. Upon application of the district attorney or by any agency supervising the child made before the expiration of the six-month period, a deferred dispositional agreement order may be extended by the court for an additional period not to exceed six months, or for such period in which the child is a full-time participant in a juvenile drug court program operated by a court of this state, whichever period is longer.

E. If prior to the expiration of the order a new petition alleging the commission of a delinquent act is filed against the child, or the child otherwise fails to fulfill the express terms and conditions of the order, the court may proceed to impose any disposition authorized by this Title and the child may be held accountable as if the deferred dispositional agreement order had never been entered.

F. If the child satisfactorily completes the court ordered period of supervision, the court shall discharge the child from any further supervision or conditions, set aside the adjudication, and dismiss the petition with prejudice.

G. Pursuant to the provisions of this Article, the court has the authority to utilize or initiate a teen or youth court program and may assess a fee to a participant in the program to offset costs.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 2003, No. 334, §1; Acts 2003, No. 940, §1.



CHC 896.1 - Alternative disposition

§896.1. Alternative disposition

In addition to any other disposition which may be ordered as a result of adjudication, the court may recommend that the child, if eligible, participate in the pilot program established pursuant to the provisions of Part VI of Chapter 7 of Title 15, R.S. 15:971 et seq.

Acts 2009, No. 170, §1, effective if and when sufficient funds are appropriated.



CHC 897 - Disposition after adjudication of a felony-grade delinquent act

Art. 897. Disposition after adjudication of a felony-grade delinquent act

A. After adjudication of any felony-grade delinquent act other than those described in Article 897.1, the court may:

(1) Reprimand and warn the child and release him into the custody of his parents either unconditionally or subject to such terms and conditions as deemed in the best interests of the child and the public.

(2) Reprimand and warn the child and release him into the custody of some other suitable person either unconditionally or subject to such terms and conditions as deemed in the best interests of the child and the public. The court shall, whenever practicable, select a person of the same religious faith as the child or his parents.

(3) Place the child on probation in the custody of his parents or other suitable person.

B. As conditions of probation, if ordered pursuant to Subparagraph (A)(3) of this Article:

(1) The court shall impose all of the following restrictions:

(a) Prohibit the child from possessing any drugs or alcohol.

(b) Prohibit the child from engaging in any further delinquent or criminal activity.

(c) Prohibit the child from possessing a firearm or carrying a concealed weapon, if he has been adjudicated for any of the following offenses and probation is not otherwise prohibited: first or second degree murder; manslaughter; aggravated battery; aggravated or first degree rape, forcible or second degree rape, or simple or third degree rape; aggravated crime against nature as defined by R.S. 14:89.1(A)(1); aggravated kidnapping; aggravated arson; aggravated or simple burglary; armed or simple robbery; burglary of a pharmacy; burglary of an inhabited dwelling; unauthorized entry of an inhabited dwelling; or any violation of the Uniform Controlled Dangerous Substances Law which is a felony or any crime defined as an attempt to commit one of these enumerated offenses.

(2) The court may impose any other term and condition deemed in the best interests of the child and the public, including:

(a) A requirement that the child attend school, if the school admits the child.

(b) A requirement that the child perform court-approved community service activities.

(c) A requirement that the child make reasonable restitution to any victim for any personal or property damage caused by the child in the commission of the delinquent act.

(d) A requirement that the child participate in any program of medical or psychological or other treatment found necessary for his rehabilitation.

(e) A requirement suspending or restricting the child's driving privileges, if any, for all or part of the period of probation. In such cases, a copy of the order shall be forwarded to the Department of Public Safety and Corrections, which shall suspend the child's driver's license or issue a restricted license in accordance with the order of the court.

(f) A requirement prohibiting the child from possessing a firearm or carrying a concealed weapon.

(g) A requirement that the child pay a supervision fee of not less than ten nor more than one hundred dollars per month, payable to the Department of Public Safety and Corrections or other supervising agency, to defray the costs of supervision. The amount of the fee shall be based upon the financial ability of the payor to pay such a fee. The court may order a parent, tutor, guardian, or other person who is financially responsible for the care of the child to be responsible for payment of all or part of any supervision fee imposed.

C. Except as provided for in Article 897.1, the court may commit the child to the custody of a private or public institution or agency. When commitment is to be made to a private institution or agency, the court shall:

(1) Select one that has been licensed under state law, if licensure is required by law for such an institution or agency.

(2) Whenever practicable, select an agency or institution of the same religious faith as the child or his parents.

D. Except as provided in Article 897.1, the court may commit the child to the custody of the Department of Public Safety and Corrections, with or without a recommendation that the child be placed in alternative care facilities through the department's client placement process, or be referred to appropriate placement resources in the state available through other public or private agencies.

E. Except as provided for in Article 897.1, the court may impose but suspend the execution of the whole or part of any order of commitment and place the child on probation subject to any of the terms and conditions authorized under Paragraph B of this Article.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 1992, No. 299, §1; Acts 1993, No. 430, §2; Acts 2003, No. 567, §1; Acts 2014, No. 602, §1, eff. June 12, 2014; Acts 2015, No. 184, §8.



CHC 897.1 - Disposition after adjudication of certain felony-grade delinquent acts

Art. 897.1. Disposition after adjudication of certain felony-grade delinquent acts

A. After adjudication of a felony-grade delinquent act based upon a violation of R.S. 14:30, first degree murder; R.S. 14:30.1, second degree murder; R.S. 14:42, aggravated or first degree rape; or R.S. 14:44, aggravated kidnapping, the court shall commit the child who is fourteen years or older at the time of the commission of the offense to the custody of the Department of Public Safety and Corrections to be confined in secure placement until the child attains the age of twenty-one years without benefit of parole, probation, suspension of imposition or execution of sentence, or modification of sentence.

B. After adjudication of a felony-grade delinquent act based upon a violation of R.S. 14:64, armed robbery, the court shall commit the child who is fourteen years of age or older at the time of the commission of the offense to the custody of the Department of Public Safety and Corrections to be confined in secure placement for the length of the term imposed by the court at the disposition hearing without benefit of parole, probation, suspension of imposition or execution of sentence, or modification of sentence.

C. At least six months prior to the release of the child, the department shall prepare an individualized and thorough transitional plan that identifies the techniques, programs, personnel, and facilities that will be used to assist the child in achieving a successful return to his family and the community. A copy of the transitional plan shall be mailed to the court that ordered the disposition of commitment.

Acts 1993, No. 430, §2; Acts 2004, No. 484, §1; Acts 2015, No. 184, §8.



CHC 898 - Duration of a disposition based on a felony-grade adjudication

Art. 898. Duration of a disposition based on a felony-grade adjudication

A. Notwithstanding any other provision of law to the contrary, no judgment of disposition shall remain in force for a period exceeding the maximum term of imprisonment for the felony forming the basis for the adjudication. The court shall give a child credit for time spent in secure detention prior to the imposition of disposition.

B. If a child is adjudicated delinquent for a felony-grade offense that is not a crime of violence as defined in R.S. 14:2 and is committed to the custody of the Department of Public Safety and Corrections pursuant to Article 897(D):

(1) The total duration of the commitment served shall not exceed nine months, including credit for time spent in secure detention prior to the imposition of the disposition unless all of the following conditions are met:

(a) The child is brought in person before the court for a contradictory modification hearing, pursuant to Article 909 et seq., before the lapse of the maximum duration of the initial nine-month commitment.

(b) The court finds by clear and convincing evidence that continued out-of-home placement is necessary for completion of the child's treatment.

(2) If the child's commitment is continued beyond eighteen months, a contradictory modification hearing shall occur not less than every six months from the date of the disposition. At any such hearing, if the court determines extending the child's out-of-home placement is not necessary to complete treatment, the child shall be released. The total duration of disposition shall not exceed the maximum provided in this Article.

(3) The provisions of this Paragraph may be waived at the time of disposition if the waiver is knowing, intelligent, and voluntary and made after the child is afforded an adequate and meaningful opportunity to consult with counsel.

C. If a child is adjudicated delinquent for a felony-grade offense that is not a crime of violence as defined in R.S. 14:2 and is placed on probation:

(1) The duration of the probation shall not exceed eighteen months unless all of the following conditions are met:

(a) The child is brought in person before the court for a contradictory modification hearing, as provided in Article 909 et seq., before the lapse of the maximum duration of the initial eighteen-month probationary period.

(b) The court finds by clear and convincing evidence that continued probation is necessary for completion of the child's treatment.

(2) If probation is continued beyond eighteen months, a contradictory modification hearing shall occur not less than every six months from the disposition. At any such hearing, if the court determines extending the child's probation is not necessary to complete treatment, the child shall be released. The total duration of disposition shall not exceed the maximum provided in this Article.

(3) The provisions of this Paragraph may be waived at the time of disposition if the waiver is knowing, intelligent, and voluntary and made after the child is afforded an adequate and meaningful opportunity to consult with counsel.

D. When modification and parole is not prohibited by Article 897.1, if an order of commitment to custody of the Department of Public Safety and Corrections is subsequently modified and the child is placed on parole, the maximum term of parole shall be the remainder of the sentence originally imposed.

E. These maximums do not apply if:

(1) The child was under thirteen at the time of a commitment to custody of the Department of Public Safety and Corrections, in which case the judgment shall terminate upon the child's reaching age eighteen.

(2) A portion of an order of commitment was suspended, when permitted by law, in which case the term of parole shall end when the time period so suspended has elapsed.

(3) The child is tried as an adult and is convicted of, or pleads guilty to a felony after having been committed to the Department of Public Safety and Corrections. In this instance, after sentencing, the department shall have the authority to keep the offender in custody according to terms of the juvenile disposition, or to transfer him to serve his adult sentence. The department shall retain such authority until the expiration of the juvenile commitment when, if not effected earlier, the individual will be transferred to begin serving the adult sentence.

(4) The judgment expires by its own terms, is modified when permitted by law, or is vacated.

(5) The child reaches age twenty-one.

(6) The child is ordered to participate in a juvenile drug court program operated by a court of this state, as a condition of probation, so long as the child is a full-time participant in such juvenile drug court program.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1993, No. 430, §2; Acts 1995, No. 969, §1; Acts 1995, No. 1158, §1; Acts 2003, No. 334, §1; Acts 2016, No. 499, §2; Acts 2016, No. 617, §1.



CHC 899 - Disposition after adjudication of a misdemeanor-grade delinquent act

Art. 899. Disposition after adjudication of a misdemeanor-grade delinquent act

A. After adjudication of a misdemeanor-grade delinquent act, the court may:

(1) Reprimand and warn the child and release him into the custody of his parents either unconditionally or subject to such terms and conditions as deemed in the best interests of the child and the public.

(2) Reprimand and warn the child and release him into the custody of some other suitable person either unconditionally or subject to such terms and conditions as deemed in the best interests of the child and the public. The court shall, whenever practicable, select a person of the same religious faith as the child or his parents.

(3) Place the child on probation in the custody of his parents or other suitable person.

B. As conditions of probation, if ordered pursuant to Subparagraph A(3) of this Article:

(1) The court shall impose all of the following restrictions:

(a) Prohibit the child from possessing any drugs or alcohol.

(b) Prohibit the child from engaging in any further delinquent or criminal activity.

(2) The court may impose any other term and condition deemed in the best interests of the child and the public, including:

(a) A requirement that the child attend school, if the school admits the child.

(b) A requirement that the child or his parent or legal guardian perform court-approved community service activities. If feasible, the court-approved community service activities shall be conducted by the caretaker and child together.

(c) A requirement that the child make reasonable restitution to any victim for any personal or property damage caused by the child in the commission of the delinquent act.

(d) A requirement that the child participate in any program of medical or psychological or other treatment found necessary for his rehabilitation.

(e) A requirement suspending or restricting the child's driving privileges, if any, for all or part of the period of probation. In such cases, a copy of the order shall be forwarded to the Department of Public Safety and Corrections, which shall suspend the child's driver's license or issue a restricted license in accordance with the order of the court.

(f) A requirement prohibiting the child from possessing a firearm or carrying a concealed weapon.

(g) A requirement that the child pay a monthly supervision fee of not less than ten nor more than one hundred dollars per month, payable to the Department of Public Safety and Corrections or other supervising agency, to defray the cost of supervision. The court may order a parent, tutor, guardian, or other person who is financially responsible for the care of the child to be responsible for payment of all or part of any supervision fee imposed.

C. The court may commit the child to the custody of a private or public institution or agency. When commitment is to be made to a private institution or agency, the court shall:

(1) Select one that has been licensed under state law, if licensure is required by law for such an institution or agency.

(2) Whenever practicable, select an agency or institution of the same religious faith as the child or his parents.

D. If the child is thirteen years of age or older at the time of the commission of the delinquent act, the court may commit the child to the custody of the Department of Public Safety and Corrections, with or without a recommendation that the child be placed in alternative care facilities through the department's client placement process, or be referred to appropriate placement resources in the state available through other public or private agencies.

E. The court may impose but suspend the execution of the whole or part of any authorized order of commitment and place the child on probation subject to any of the terms and conditions authorized under Paragraph B of this Article.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 1992, No. 299, §1; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 2003, No. 567, §1; Acts 2010, No. 314, §1.



CHC 900 - Duration of a disposition based on a misdemeanor-grade adjudication

Art. 900. Duration of a disposition based on a misdemeanor-grade adjudication

A. No judgment of disposition shall remain in force for a period exceeding the maximum term of imprisonment for the offense which forms the basis for the adjudication, except that if the child is placed on probation, the term of probation may extend for a maximum of one year, or for such longer period of time as the child is a full-time participant in a juvenile drug court program operated by a court of this state, if such participation has been ordered by the court as a condition of the child's probation. The court shall give a child credit for time spent in secure detention prior to the imposition of disposition.

B. If an order of commitment to the custody of the Department of Public Safety and Corrections is subsequently modified and the child is placed on parole, the maximum term of parole shall be the remainder of the sentence originally imposed.

C. These maximums do not apply if:

(1) A portion of an order of commitment was suspended, in which case the term of parole shall end when the time period so suspended has elapsed.

(2) The child commits a felony after having been committed to the custody of the Department of Public Safety and Corrections or while on probation and is tried as an adult and convicted or pleads guilty, in which case the judgment of disposition in the juvenile court shall terminate as of the date of conviction. The child shall earn no diminution of his felony sentence based upon time served under the order of disposition.

(3) The judgment expires by its own terms, is modified, or is vacated.

(4) The child reaches age twenty-one.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 2003, No. 334, §1; Acts 2016, No. 499, §2.



CHC 901 - Disposition guidelines; generally

Art. 901. Disposition guidelines; generally

A. In considering dispositional options, the court shall not remove a child from the custody of his parents unless his welfare or the safety and protection of the public cannot, in the opinion of the court, be adequately safeguarded without such removal.

B. The court should impose the least restrictive disposition authorized by Articles 897 through 900 of this Title which the court finds is consistent with the circumstances of the case, the needs of the child, and the best interest of society.

C. Commitment of the child to the custody of the Department of Public Safety and Corrections may be appropriate if any of the following exists:

(1) There is an undue risk that during the period of a suspended commitment or probation the child will commit another crime.

(2) The child is in need of correctional treatment or a custodial environment that can be provided most effectively by his commitment.

(3) A lesser disposition will deprecate the seriousness of the child's delinquent act.

(4) The delinquent act involved the illegal carrying, use, or possession of a firearm.

D. The following grounds, while not controlling the discretion of the court, shall be accorded weight in its determination of suspension of the disposition or probation:

(1) The child's delinquent conduct neither caused nor threatened serious harm.

(2) The child did not contemplate that his delinquent conduct would cause or threaten serious harm.

(3) The child acted under strong provocation.

(4) There were substantial grounds tending to excuse or justify the child's delinquent conduct, though failing to establish a defense.

(5) The victim of the child's delinquent conduct induced or facilitated its commission.

(6) The child or his family has compensated or will compensate the victim of his delinquent conduct for the damage or injury that the victim sustained.

(7) The child has no history of prior delinquency or has led a law-abiding life for a substantial period of time before the commission of the instant delinquent act.

(8) The child's delinquent conduct was the result of circumstances unlikely to recur.

(9) The character and attitudes of the child indicate that he is unlikely to commit another delinquent act or crime.

(10) The child is particularly likely to respond affirmatively to probationary treatment.

(11) The commitment of the child would entail excessive hardship to himself or his family.

E. The general disposition guidelines set forth in Paragraphs A through D of this Article do not apply when a child has been adjudicated a delinquent for the violation of R.S. 14:30, first degree murder; R.S. 14:30.1, second degree murder; R.S. 14:42, aggravated or first degree rape; R.S. 14:44, aggravated kidnapping; or R.S. 14:64, armed robbery in accordance with Article 897.1.

F. State agencies shall fully cooperate with any court which has authority with respect to the placement of a child in foster care for the purpose of locating a parent of the child. Such cooperation shall include making available all information obtained from the Federal Parent Locator Service.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 1993, No. 430, §2; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 2004, No. 484, §1; Acts 2007, No. 334, §1; Acts 2015, No. 184, §8.



CHC 901.1 - Probation and parole supervision fees

Art. 901.1. Probation and parole supervision fees

A. When the court suspends the imposition or execution of sentence and places the child or his parent or both on supervised probation or grants the child supervised parole, and the probationer or parolee is to be supervised by the Department of Public Safety and Corrections or any other agency, the court shall order payment, as a condition of probation or parole, of a monthly supervision fee. The supervision fee imposed shall not exceed fifty dollars per month and shall be payable to the department or other supervising agency to defray the costs of supervision. These funds are only to supplement the level of funds that would ordinarily be available from regular state or other appropriations.

B. The parent is responsible for payment of any supervision fee imposed and is subject to contempt of court for failure to pay such fees. The parent shall not be subject to judicial sanctions for failure to pay supervision fees if the failure was due to financial inability to pay based upon reasonable expenses for the necessities of life.

Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1995, No. 794, §1; Acts 2012, No. 173, §1; Acts 2012, No. 669, §1.



CHC 902 - Presence at disposition

Art. 902. Presence at disposition

All parties shall be present when the court enters a judgment of disposition. Witnesses need not be present.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 903 - Judgment of disposition

Art. 903. Judgment of disposition

A.(1) Before entering a judgment of disposition, the court shall orally inform the child and shall state for the record the considerations taken into account and the factual basis therefor in imposing the particular disposition chosen.

(2) In every case or proceeding involving a judgment of disposition of a child, the court shall refrain from manifesting by any words or conduct, bias or prejudice based on race, sex, religion, national origin, age, or disability.

B. The court shall enter into the record a written judgment of disposition specifying all of the following:

(1) The offense for which the child has been adjudicated a delinquent.

(2) The nature of the disposition.

(3) The agency, institution, or person to whom the child is assigned.

(4) The conditions of probation, if applicable.

(5) Any other applicable terms and conditions regarding the disposition.

(6) The maximum duration of the disposition and, if committed to the custody of the Department of Public Safety and Corrections, the maximum term of the commitment.

C. The order of commitment may require the department to take physical custody of a child adjudicated a delinquent, committed to its custody pursuant to Article 897(D) or Article 899(D), and recommended by the court or the department for assignment to a secure program or facility, within fourteen days from the date of the court's signing of the judgment of disposition when the child is in or is going to be placed in the physical custody of a parish juvenile facility. If a court modifies a judgment of disposition, in accordance with Chapter 17, and gives the department custody of the adjudicated delinquent, the provisions of this Article and R.S. 15:901 apply.

D. An extract of the minutes of court specifying the information required by Paragraph B of this Article and signed by the court shall be considered a written judgment of disposition.

E. The date of entry of the judgment of disposition shall be recorded on the judgment.

F. Upon request, a copy of the judgment of disposition shall be furnished to the parent.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 1992, No. 200, §1; Acts 1993, No. 873, §2; Acts 1997, No. 615, §1, eff. July 3, 1997; Acts 2003, No. 762, §1.



CHC 904 - Court transmission of reports

Art. 904. Court transmission of reports

If the child is assigned to the custody of the Department of Public Safety and Corrections or to the custody of a public or private institution or agency, the court shall transmit with the judgment of disposition all relevant reports concerning the child.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 905 - Progress reports to court

Art. 905. Progress reports to court

A. Any institution or agency to which a child is assigned, upon request, shall provide the court any information concerning the condition, supervision, treatment, or rehabilitation program of the child. When such information is provided to the court, it shall also be provided to the state and to counsel for the child at the same time it is provided to the court.

B. Any institution, agency, or person to which a child is assigned shall, not less than once every six months, report in writing the whereabouts and condition of the child to the judge who rendered the judgment of disposition and to counsel for the child. Such reports shall be provided to the court and counsel for the child not less than seventy-two hours before any in-court review hearing.

C. If the child is indigent, the information and reports contemplated by this Article shall be furnished at no cost to the child, the child's family, or to counsel. Representation by a public defender shall create an irrebuttable presumption of indigence for the purposes of this Article.

D. Information and reports required by this Article may be submitted electronically to the extent practicable.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 2016, No. 617, §1.



CHC 905.1 - Academic plan for children committed to the Department of Public Safety and Corrections

Art. 905.1. Academic plan for children committed to the Department of Public Safety and Corrections

A. When a child is assigned to the secure custody of the Department of Public Safety and Corrections following an adjudication of delinquency, the department shall assess the child's academic grade level using a research-based diagnostic tool within thirty days of the child's admission to a secure care facility.

B. The department shall develop a written academic plan for the child based upon all of the following criteria for each individual child:

(1) Grade level diagnostic test results.

(2) Past academic performance.

(3) The individualized education plan or individualized learning plan, as applicable.

(4) The length of time the child will be in the department's secure custody.

C. If the child tests at grade level or above, the individualized education plan or individualized learning plan shall be structured to allow the child to timely prepare for or earn a high school diploma, General Educational Development Certification or certificate of achievement from the Special School District, during the period the child is in the department's secure custody.

D. If the child tests below grade level, the individualized education plan or individualized learning plan shall be structured, depending on the child's abilities, to bring the child's academic performance up to grade level or as reasonably close thereto as possible, during the period the child is in the department's secure custody.

E. The department shall submit the individualized education plan or individualized learning plan to the court within forty-five days of the child's admission to the secure care facility and a copy shall be provided to the parents or guardian of the child, the district attorney, and counsel for the child at the time it is submitted to the court.

F. A report on the child's academic progress shall be included in the department's quarterly report to the court.

G. Upon discharge from the department's custody, a copy of the child's academic plan and all progress reports shall be provided to the child's parents or guardian. The department shall provide this information to the school or academic program in which the child is thereafter enrolled upon written request.

Acts 2012, No. 629, §1, eff. June 7, 2012.



CHC 906 - Required review hearings

Art. 906. Required review hearings

A. Commitment to mental institution.

(1) The medical staff of a mental institution to which a child is committed or placed by the Louisiana Department of Health after the child has been found not guilty by reason of insanity or after a court determines that the child lacks mental capacity to proceed shall review the child's record after the first sixty days, again after one hundred twenty days of commitment, and every one hundred eighty days thereafter.

(2) The purpose of these reviews is to determine the child's present mental condition and whether he is presently capable of being discharged, conditionally or unconditionally, or being placed on probation, without being a danger to others or himself, or is presently capable of proceeding.

(3) The department or the superintendent of the private institution shall make such recommendations to the court as provided in Article 835 or 838.

B. Children in the custody of the office of juvenile justice.

(1) Any child committed by a court to the custody of the office of juvenile justice must be physically transported to the committing court for an in-person review hearing not more than six months after the child's commitment, and at least every six months thereafter, unless such an in-person hearing is waived by counsel for the child and by the committing court.

(2) The purpose of the hearing shall be to ensure the child is receiving necessary treatment and services and all terms and conditions of his disposition are followed. The court may also consider any motions for modification of disposition pursuant to Article 909 et seq. at the hearings.

(3) For the purposes of this Paragraph, a child is deemed "committed by a court to the custody of the office of juvenile justice" if he is judicially committed to the legal custody of the office of juvenile justice, regardless of where the child is physically held, including but not limited to state-run secure facilities, state-run nonsecure facilities, private facilities with which the office of juvenile justice contracts, and detention centers.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 2016, No. 617, §1.



CHC 907 - Permanency planning for children committed to the Department of Public Safety and Corrections

Art. 907. Permanency planning for children committed to the Department of Public Safety and Corrections

If the Department of Public Safety and Corrections makes a placement of a child committed to its legal custody in a foster home or child care institution for which the department claims funding under 42 U.S.C. §672(c), it shall be subject to the permanency planning requirements of Chapters 13, 15, and 16 of Title VI, except that the time limitations for the preparation of case plans, and administrative and judicial reviews shall date from the time when such an initial placement is made.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 908 - Care and treatment by department

Art. 908. Care and treatment by department

A. Notwithstanding any other provisions of law to the contrary, the Department of Public Safety and Corrections, office of juvenile justice, shall have sole authority over the placement, care, treatment, or any other considerations deemed necessary from the resources that are available for children judicially committed to the department.

B. When care and treatment are to be provided by the department, either through facilities and programs operated by it or through contractual arrangements or through purchase of service arrangements for which the department provides funding, the child shall be committed to the department rather than to a particular institution or facility.

C. At least six months prior to the release of the child, the department shall prepare a written, individualized, and thorough transitional plan developed in collaboration with the child and any agency or department assuming his custody, care, or responsibility.

(1) The plan shall identify the programs, services, and facilities that will be used to assist the child in achieving a successful release from the department's custody.

(2) A copy of the transitional plan shall be provided to the court, counsel for the child, and the district attorney.

(3) The transitional plan shall address the needs of the child, including but not limited to education, health, permanent connections, living arrangements, independent living skills, and employment.

(4) The department shall ensure that all records in its files relevant to securing needed services in the community in which the child will live shall be immediately transmitted to the appropriate service provider.

D. The court shall not divide legal and physical custody of a child when assigning custody to the department in accordance with this Article or in accordance with any other statute or provision of law.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 2012, No. 730, §1; Acts 2016, No. 500, §1.



CHC 908.1 - AIDS and sexually transmitted diseases; victim's testing and services

Art. 908.1. AIDS and sexually transmitted diseases; victim's testing and services

When a juvenile is adjudicated a delinquent for a sexual offense as defined in R.S. 14:42 through 43.4, the provisions of R.S. 15:535(C) and (D) shall apply.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 2008, No. 678, §2.



CHC 909 - Modification authority; in general

CHAPTER 17. MODIFICATION OF DISPOSITION

Art. 909. Modification authority; in general

Except as provided for in Article 897.1, after the entry of any order of disposition, the court retains the power to modify it, including changing the child's legal custody, suspending all or part of any order of commitment, discharging conditions of probation, or adding any further condition authorized by Article 897(B) or 899(B). It may also terminate an order of disposition at any time while it is still in force.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 1993, No. 430, §2.



CHC 910 - Modification procedure; generally applicable

Art. 910. Modification procedure; generally applicable

A. Except as specially provided hereinafter in Articles 911 through 916, a motion for modification may be filed by the district attorney, the child, his parents, the custodian of the child, a probation officer, or the court. A motion for modification shall be in writing and shall set forth in plain and concise terms the facts supporting the modification.

B. Any motion to modify may be denied without a hearing.

C. When the motion to modify seeks the imposition of less restrictive conditions, the court may modify a judgment without a contradictory hearing.

D. When the motion to modify seeks the imposition of more restrictive conditions, the court shall conduct a contradictory hearing, except upon the waiver of the parties.

E. A judgment of disposition shall not be modified to release a child from the custody of a public or private mental institution or an institution for persons with mental illness without three days prior notice to the district attorney and the institution.

F. If a judgment of disposition is modified, a copy of the minute entry reflecting the modification shall be served upon the district attorney, the child, his parent, and any person, institution, or agency to whom custody of the child is assigned.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 2014, No. 811, §33, eff. June 23, 2014.



CHC 911 - Modification of dispositions while in custody of the Department of Public Safety and Corrections

Art. 911. Modification of dispositions while in custody of the Department of Public Safety and Corrections

A. A motion filed by the Department of Public Safety and Corrections whereby the conditions of the disposition are sought to be made less restrictive shall be tried contradictorily against the district attorney, unless the district attorney files in the record an affidavit averring no opposition to the motion.

B. A judgment of disposition shall not be modified to release a child from the custody of the Department of Public Safety and Corrections unless three days' prior notice is given to the district attorney and to the Department of Public Safety and Corrections.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 912 - Resolution of grievances while under an order of commitment

Art. 912. Resolution of grievances while under an order of commitment

A. When committed to the custody of the department of Public Safety and Corrections, a child shall have the right to file a grievance concerning his care, custody, and control and have it resolved pursuant to Louisiana Administrative Code, Section 22:I:325, the administrative remedy procedure.

B. Upon exhausting his administrative remedies, any child who is still aggrieved by an adverse decision by the department may seek judicial review of that decision by applying, within thirty days after receipt of the department's decision, to the juvenile court which entered the order of commitment.

C. If represented by counsel, the application shall be in the form of a petition. If unrepresented, the child may secure court review by writing a letter to the court outlining the facts of his complaint and the steps he had taken to secure administrative redress of his grievance.

D. If the court concludes that all administrative remedies have been exhausted and that the child's grievance appears to have merit, it shall proceed to schedule a contradictory hearing to resolve the grievance.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 913 - Revocation of probation; procedure; evidence

Art. 913. Revocation of probation; procedure; evidence

A. A motion filed to revoke a child's probation shall be accompanied by a supporting affidavit specifying the claimed violations which form the basis of the revocation. The child shall be entitled to a copy of the motion and supporting affidavit.

B. Unless the child waives his right, the court shall conduct a contradictory hearing. At this hearing, the child shall be entitled to:

(1) The right to confront and cross-examine adverse witnesses.

(2) The right to appear in person and to present witnesses in his own behalf.

(3) The right to have the state bear the burden of providing by clear and convincing evidence that he violated a condition of his probation which was contained in the order of disposition.

C. The hearing may be more informal and summary than an adjudication hearing. Consistent with the child's constitutional rights and the burdens upon the prosecution which full compliance with the Code of Evidence might otherwise entail, the court shall have discretion in the receipt and consideration of proffered evidence.

D. An order revoking probation shall comply with the requirements of Article 903.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 1995, No. 1158, §1.



CHC 914 - Probation violation; sanctions including revocation

Art. 914. Probation violation; sanctions including revocation

A. Except as provided in Paragraph B of this Article, if the court finds that the child has violated a condition of his probation, it may, consistent with the best interests of the child and the public, do any of the following:

(1) Reprimand and warn the child.

(2) Order that supervision be intensified.

(3) Impose additional conditions to the probation.

(4) Extend the period of probation, provided the total amount of time served by the child on probation for any one offense shall not exceed the maximum period of probation authorized by Articles 898 and 900.

(5) Order that probation be revoked and execute the suspended sentence.

B. If the probation violation is the illegal or unlawful possession of a firearm, probation revocation is mandatory, and the child shall be committed to the custody of the Department of Public Safety and Corrections.

C. For repeated violations of a judgment of disposition, the court may also find the child in direct or constructive contempt of court and commit him to a juvenile detention center or other licensed facility, provided that the child shall not be physically housed in the same dormitory, room, or area used to house children adjudicated delinquent for behavior other than direct or constructive contempt.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992.



CHC 915 - Probation revocation; limitations upon restraint

Art. 915. Probation revocation; limitations upon restraint

A. When revoking a previous order of probation, the court may reinstate the original suspended or deferred disposition order and commit the child to the Department of Public Safety and Corrections for the term of that order, with credit for any time served in secure detention prior to the revocation hearing and with or without credit for time served on probation, in the discretion of the court. In no event shall the term of commitment exceed the maximum term of imprisonment for the offense forming the basis for the original adjudication.

B. When finding a child in direct or constructive contempt of court, commitment for each contempt shall not exceed fifteen days, including time spent in detention for the contempt prior to adjudication for contempt.

C. When the conduct alleged as the basis for probation revocation also constitutes a delinquent act, a petition shall be filed and an adjudication hearing scheduled for resolution of the new offense. If the child is adjudicated delinquent on the new petition, the order of disposition may include any sanction authorized by this Title as well as the revocation of the child's probation and imposition of any suspended disposition originally ordered.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992.



CHC 916 - Modification of a mental health commitment

Art. 916. Modification of a mental health commitment

A. In cases where a child has been committed to the Louisiana Department of Health, office of behavioral health, or private mental institution, or an institution for persons with mental illness, the court may also modify the judgment on motion of the department or superintendent of a private mental institution.

B. In cases in which a child has been adjudicated a delinquent, a judgment of disposition shall not be modified to release a child from the custody of the Louisiana Department of Health, office of behavioral health, or private mental institution or an institution for persons with mental illness without three days prior notice to the district attorney and the department or other institution.

C. Notwithstanding any provisions of law to the contrary, in cases in which a child has not been adjudicated a delinquent and has been found to be insane at the time of the offense, a child shall not be released from the custody of the Louisiana Department of Health, office of behavioral health, or private mental institution, or an institution for persons with mental illness except upon order of the court after motion and contradictory hearing.

Acts 1991, No. 235, §8, eff. Jan. 1, 1992; Acts 2009, No. 384, §5, eff. July 1, 2010; Acts 2014, No. 811, §33, eff. June 23, 2014.



CHC 917 - Expungement; generally

CHAPTER 18. EXPUNGEMENT

Art. 917. Expungement; generally

A person seventeen years of age or older may move for expungement of records of juvenile criminal conduct pursuant to this Chapter.

Acts 1997, No. 1127, §1, eff. July 14, 1997.



CHC 918 - Grounds

Art. 918. Grounds

A. Records concerning conduct or conditions that did not result in adjudication may be expunged.

B. Records concerning conduct or conditions that resulted in a misdemeanor adjudication may be expunged only if two or more years have elapsed since the person satisfied the most recent judgment against him.

C. Records concerning conduct or conditions that resulted in a felony adjudication may be expunged only if:

(1) The adjudication was not for murder, manslaughter, any sexual crime, kidnapping, or armed robbery.

(2) Five or more years have elapsed since the person satisfied the most recent judgment against him.

(3) The person has no criminal court felony convictions and no criminal court convictions for misdemeanors involving a weapon.

(4) The person has no outstanding indictment or bill of information charging him.

D. Records concerning conduct or conditions that resulted in a misdemeanor or felony adjudication for R.S. 14:82, 83.3, 83.4, 89, or 89.2 may be expunged upon petition to the court and upon a showing that, during the time of the commission of the offense, the person seeking the expungement was a victim of trafficking of children for sexual purposes pursuant to R.S. 14:46.3(E) provided that the person has no outstanding indictment or bill of information charging him.

Acts 1997, No. 1127, §1, eff. July 14, 1997; Acts 2012, No. 446, §6.



CHC 919 - Procedure for expungement

Art. 919. Procedure for expungement

A. A person seventeen years of age or older may move for the expungement of records and reports concerning the person's juvenile criminal conduct or conditions.

B. The motion for expungement must be in writing and must state facts that constitute grounds for expungement under Article 918.

C. The motion for expungement must be filed with the court possessing the records the person seeks to expunge, or with the court having jurisdiction over the arresting agency.

D. The motion must be served personally or by domiciliary service or by certified mail on the district attorney, the clerk of the court whose records are sought to be expunged, and the head of any agency whose reports and records are sought to be expunged, including but not limited to the Federal Bureau of Investigation, the Louisiana Bureau of Criminal Identification and Information, the Department of Public Safety and Corrections, and local law enforcement agencies.

E. Unless waived by consent of the parties, a contradictory hearing must be conducted with the district attorney and any agency whose records are sought to be expunged.

F. If the court finds that the grounds have been established, and that the person is entitled to expungement, the court may order expungement.

Acts 1997, No. 1127, §1, eff. July 14, 1997.



CHC 920 - Order of expungement; court records

Art. 920. Order of expungement; court records

A. An order for the expungement of juvenile court records must be in writing and, except as hereinafter provided, must require that the clerk of court destroy all records relating to the conduct or conditions referred to in the motion for expungement, including but not limited to pleadings, exhibits, reports, minute entries, correspondence, and all other documents.

B. References, documents, recordings, or other materials that cannot be destroyed may be maintained. Under no circumstances may any undestroyed information be released.

C. The court may maintain a confidential record, such as a minute entry, of the fact of an adjudication. This information may be released only upon written motion of a court exercising criminal jurisdiction over the person whose record is sought and then only for the purposes authorized by the Code of Criminal Procedure.

Acts 1997, No. 1127, §1, eff. July 14, 1997.



CHC 921 - Order of expungement; agency records

Art. 921. Order of expungement; agency records

A. An order for the expungement of juvenile records must be in writing and must require that both of the following occur:

(1) Except as otherwise provided by law, all officials, agencies, institutions, boards, systems, and law enforcement offices, and their employees, agents, and consultants, destroy all reports and records whether on microfilm, computer memory device, or tape, or any other photographic, fingerprint, or any other information of any kind and all kinds or descriptions relating to the conduct or conditions referred to in the motion for expungement.

(2) Any and all such agencies and law enforcement offices file an affidavit with the court attesting to the fact that such records have been destroyed and that no notation or references have been retained in any central depository which will or might lead to the inference that any record ever was on file with that agency or law enforcement office.

B. The order must specify the time within which the destruction is to be effected. The order must also specify the limitations on information which may be maintained in accordance with this Article.

C. An order for expungement must be served in the manner provided for service of the motion on both the district attorney and the head of the agency whose reports or records are to be destroyed.

D. A copy of the judgment ordering destruction may be maintained by the custodian of reports and records of the agency or office. However, the custodian must not disclose the fact that such judgment is maintained or that the destroyed reports or records previously existed to anyone except upon written order of the court.

Acts 1997, No. 1127, §1, eff. July 14, 1997.



CHC 922 - Expungement order; effect

Art. 922. Expungement order; effect

Except for the limited purposes stated in Articles 920 and 921, upon an order of expungement, the conduct and conditions expunged are considered nonexistent and are to be treated as such upon inquiry.

Acts 1997, No. 1127, §1, eff. July 14, 1997.



CHC 923 - Expungement of adjudications involving human trafficking victims

Art. 923. Expungement of adjudications involving human trafficking victims

A. A motion to set aside an adjudication pursuant to the provisions of this Article, may be filed and served upon the district attorney at any time following an adjudication of delinquency and completion of the disposition relating thereto involving the offenses of prostitution pursuant to R.S. 14:82, prostitution by massage pursuant to R.S. 14:83.3 or 83.4, or crime against nature by solicitation pursuant to R.S. 14:89.2 when the child's participation in the offense was a result of having been a victim of human trafficking under R.S. 14:46.2 or a victim of a severe form of trafficking under the federal Trafficking Victims Protection Act (22 U.S.C. 7101 et seq.).

B. The motion shall be in writing, shall describe the supporting evidence with particularity, and shall include copies of any documents showing that the child is entitled to relief under this Article.

C. The motion shall not be denied without a contradictory hearing unless it appears on the face of the motion that, as a matter of law, the child is not entitled to the relief sought.

D. The court shall grant the motion if the court finds by a preponderance of the evidence that the violation was a result of the child having been a victim of human trafficking. Documentation of a child's status as a victim of human trafficking provided by a federal, state, or local government agency shall create a presumption that the child's adjudication was obtained as a result of having been a victim of human trafficking. However, such documentation shall not be required to grant a motion under this Article.

E. If the motion is granted, the court shall order the expungement of the record of the delinquency proceedings including but not limited to all records and files related to the child's arrest, citation, investigation, charge, delinquency proceedings, adjudication, and probation for the offense.

Acts 2013, No. 429, §3, eff. June 24, 2013.



CHC 951 - Purpose

TITLE IX

TRAFFIC VIOLATIONS

CHAPTER 1. PRELIMINARY PROVISIONS

Art. 951. Purpose

The purpose of this Title is to facilitate and expedite proceedings involving minor traffic offenses. The intent of this Title is to recognize both the state's strong interest in protecting the public safety through the imposition of reasonable regulations on the operation of motor vehicles and the due process rights of children accused of traffic violations.

Acts 1991, No. 235, §9, eff. Jan. 1, 1992.



CHC 952 - General applicability

Art. 952. General applicability

Except as otherwise specified in this Title, all provisions of the Children's Code remain applicable.

Acts 1991, No. 235, §9, eff. Jan. 1, 1992.



CHC 953 - Scope of traffic jurisdiction

CHAPTER 2. TRAFFIC JURISDICTION; CITATION

Art. 953. Scope of traffic jurisdiction

Traffic violation means any violation of a statute or ordinance regulating traffic, except the following criminal offenses:

(1) Vehicular homicide.

(2) Vehicular negligent injuring.

(3) Unauthorized use of a movable.

(4) Operating a vehicle while intoxicated.

(5) Reckless operation of a vehicle.

(6) Hit and run driving.

Acts 1991, No. 235, §9, eff. Jan. 1, 1992.



CHC 954 - Traffic violations adjudicated on citation; petition not required

Art. 954. Traffic violations adjudicated on citation; petition not required

In cases of traffic violations, a petition is not required. The child may be summoned to appear and the case may be instituted with a uniform traffic citation. The citation shall describe in general terms the nature of the violation. The citation or summons may direct the child to bring a parent with him when he appears.

Acts 1991, No. 235, §9, eff. Jan. 1, 1992.



CHC 955 - Traffic violations; referral to juvenile traffic referee

CHAPTER 3. JUVENILE TRAFFIC REFEREES

Art. 955. Traffic violations; referral to juvenile traffic referee

The court may, by local rule, refer cases of traffic violations to a juvenile traffic referee for adjudication and disposition.

Acts 1991, No. 235, §9, eff. Jan. 1, 1992.



CHC 956 - Authority of juvenile traffic referee

Art. 956. Authority of juvenile traffic referee

A. A juvenile traffic referee shall have the authority including but not limited to the following:

(1) To administer oaths.

(2) To compel the attendance of witnesses and issue subpoenas.

(3) To take testimony.

(4) To make a record of the hearing.

B. The referee's exercise of control over traffic proceedings through punishment for contempt of court shall be limited to the following:

(1) The referee may make a recommendation to any judge of the court exercising juvenile jurisdiction that the child be charged with a direct or constructive contempt of court, as otherwise governed by Chapter 2 of Title XV.

(2) Failure to comply with a subpoena, without reasonable excuse, proof of service of which appears of record, constitutes a direct contempt of the court which issued the subpoena. The referee may order the witness attached and brought to court forthwith or on a designated day. If an order of attachment is issued, it may be executed in any parish by the sheriff of the parish from which the attachment was issued, or by the sheriff of the parish where the witness is found.

Acts 1991, No. 235, §9, eff. Jan. 1, 1992.



CHC 957 - Appointment of counsel

CHAPTER 4. APPOINTMENT OF COUNSEL

Art. 957. Appointment of counsel

The juvenile court or traffic referee may appoint an attorney to represent the child whenever appointment of counsel is required in the interests of justice.

Acts 1991, No. 235, §9, eff. Jan. 1, 1992.



CHC 958 - Disposition immediately following adjudication

CHAPTER 5. DISPOSITION

Art. 958. Disposition immediately following adjudication

A. In cases of traffic violations, the court or juvenile traffic referee may dispense with a predisposition investigation and enter a judgment of disposition immediately following adjudication if there is sufficient information in the record to enable the court or referee to determine a fair and just disposition of the case.

B. Judgments of disposition in traffic cases may be evidenced by a minute entry.

Acts 1991, No. 235, §9, eff. Jan. 1, 1992.



CHC 959 - Disposition of traffic violations

Art. 959. Disposition of traffic violations

If the court or juvenile traffic referee finds that the child committed a traffic violation, the court or referee may:

(1) Suspend the child's driver's license for a specific or indefinite period.

(2) Revoke the child's driver's license.

(3) Restrict the child's driving privileges to driving at specified times, under specified conditions, or for specified purposes.

(4) Order the child to attend traffic school or to receive additional driving instruction.

(5) Order inspection of a motor vehicle and correction of any deficiencies.

(6) Require public liability insurance coverage as a condition of the child's driving.

(7) Impose a fine not exceeding two hundred dollars payable immediately or over a period of time.

(8) Place the child on probation.

(9) Make such other disposition or combination of dispositions as it deems to be in the best interests of the child.

Acts 1991, No. 235, §9, eff. Jan. 1, 1992.



CHC 960 - Traffic cases heard before juvenile traffic referee; appeal to court

CHAPTER 6. TRAFFIC CASES HEARD BEFORE JUVENILE

TRAFFIC REFEREE; APPEAL TO COURT

Art. 960. Traffic cases heard before juvenile traffic referee; appeal to court

A. In cases of traffic violations, the child may appeal to the court from a judgment of the juvenile traffic referee. Such an appeal shall be filed within three days of the judgment of disposition.

B. On appeal, the case shall be tried de novo, and there shall be no further appeal.

Acts 1991, No. 235, §9, eff. Jan. 1, 1992.



CHC 1001 - Purpose

TITLE X

JUDICIAL CERTIFICATION OF CHILDREN FOR ADOPTION

CHAPTER 1. PRELIMINARY PROVISIONS; DEFINITIONS

Art. 1001. Purpose

The purpose of this Title is to protect children whose parents are unwilling or unable to provide safety and care adequate to meet their physical, emotional, and mental health needs, by providing a judicial process for the termination of all parental rights and responsibilities and for the certification of the child for adoption. In all proceedings, the primary concern is to secure the best interest of the child if a ground justifying termination of parental rights is proved. Termination of parental rights is to be considered the first step toward permanent placement of the child in a safe and suitable home, and if at all possible, to achieve the child's adoption. The procedural provisions of this Title shall be construed liberally. The proceedings shall be conducted expeditiously to avoid delays in resolving the status of the parent and in achieving permanency for children.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992; Acts 1997, No. 256, §1; Acts 1999, No. 449, §1, eff. July 1, 1999.



CHC 1001.1 - Priority of docketing; adjudication

Art. 1001.1. Priority of docketing; adjudication

Any petition filed and any proceeding held under the provisions of this Title shall be given priority, to the extent practicable, over any other civil action before the court, except emergency proceedings for the protection of the child under Articles 617 through 627, or Domestic Abuse Assistance proceedings under Chapter 8 of Title XV. Any petition filed under the provisions of this Title shall be docketed immediately upon filing, and hearings shall be scheduled for the earliest dates practicable.

Acts 1997, No. 256, §1.



CHC 1002 - General applicability

Art. 1002. General applicability

Except as otherwise specified in this Title, all provisions of the Children's Code remain applicable.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992.



CHC 1003 - Definitions

Art. 1003. Definitions

As used in this Title:

(1) "Abuse" means any of the following acts which seriously endanger the physical, mental, or emotional health and safety of the child:

(a) The infliction or attempted infliction, or, as a result of inadequate supervision, the allowance or toleration of the infliction or attempted infliction of physical or mental injury upon the child by a parent or any other person.

(b) The exploitation or overwork of a child by a parent or any other person.

(c) The involvement of the child in any sexual act with a parent or any other person, or the aiding or toleration by the parent or the caretaker of the child's sexual involvement with any other person or of the child's involvement in pornographic displays, or any other involvement of a child in sexual activity constituting a crime under the laws of this state.

(2) "Agency" shall include the Department of Children and Family Services, the corresponding department of any other state, and those private agencies and institutions licensed for the placement of children for adoption by the Department of Children and Family Services or by the corresponding department of any other state.

(3) "Child in need of care" means a child adjudicated as such under Title VI.

(4) "Dangerous to others" means the condition of a person whose behavior or significant threats support a reasonable expectation that there is a substantial risk that he will inflict physical harm upon another person in the near future.

(5) "Dangerous to self" means the condition of a person whose behavior, significant threats, or inaction supports a reasonable expectation that there is a substantial risk that he will inflict physical or severe emotional harm upon his own person.

(6) "Department" means the Louisiana Department of Children and Family Services.

(7) "Grave disability" means the condition of a person who is unable to provide for his own basic physical needs, such as essential food, clothing, medical care, and shelter, as a result of serious mental illness or substance abuse and is unable to survive safely in freedom or protect himself from serious harm. The term also includes incapacitation by alcohol, which means the condition of a person who, as a result of the use of alcohol, is unconscious or whose judgment is otherwise so impaired that he is incapable of realizing and making a rational decision with respect to his need for treatment.

(8) "Mental deficiency" means significantly subaverage intellectual functioning existing concurrently with deficits in adaptive behavior, as determined by a psychiatrist or psychologist and manifested during the developmental period.

(9) "Mental illness" means a psychiatric disorder which has substantial adverse effects on the parent's ability to function and which requires care and treatment as determined by a psychiatrist or psychologist. It does not include a person who has, solely, one of the following conditions:

(a) An intellectual disability.

(b) Epilepsy.

(c) Alcoholism.

(d) Drug abuse.

(10) "Neglect" means the refusal or failure of a parent or caretaker to supply the child with necessary food, clothing, shelter, care, treatment, or counseling for any injury, illness, or condition of the child, as a result of which the child's physical, mental, or emotional health and safety is substantially threatened or impaired. Whenever, in lieu of medical care, a child is being provided treatment in accordance with the tenets of a well-recognized religious method of healing which has a reasonable, proven record of success, the child shall not, for that reason alone, be considered to be neglected or abused. Disagreement by the parent regarding the need for medical care shall not, by itself, be grounds for termination of parental rights. However, nothing herein shall prohibit the court from ordering medical services for the child when there is substantial risk of harm to the child's health or welfare.

(11) "Permanent placement" means either placement of the child with a legal guardian or placement of the child with adoptive parents pursuant to a final decree of adoption.

(12) "Starvation" means mistreatment causing suffering from extreme hunger or malnourishment.

(13) "Substance abuse" means the condition of a person who uses narcotic, stimulant, depressant, soporific, tranquilizing, or hallucinogenic drugs or alcohol to the extent that it renders the person dangerous to himself or others or renders the person gravely disabled.

(14) "Torture" means torment, maiming, mutilation, or ritualistic or malicious acts causing extreme and unjustifiable physical or mental pain or suffering, disfigurement, or injury.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1997, No. 256, §1; Acts 1999, No. 449, §1, eff. July 1, 1999; Acts 2014, No. 811, §33, eff. June 23, 2014.



CHC 1004 - Petition for termination of parental rights; authorization to file

Art. 1004. Petition for termination of parental rights; authorization to file

A. At any time, including in any hearing in a child in need of care proceeding, the court on its own motion may order the filing of a petition on any ground authorized by Article 1015.

B. Counsel appointed for the child pursuant to Article 607 may petition for the termination of parental rights of the parent of the child if the petition alleges a ground authorized by Article 1015(4), (5), or (6) and, although eighteen months have elapsed since the date of the child's adjudication as a child in need of care, no petition has been filed by the district attorney or the department.

C. The district attorney may petition for the termination of parental rights of the parent of the child on any ground authorized by Article 1015.

D. The department may petition for the termination of parental rights of the parent of the child when any of the following apply:

(1) The child has been subjected to abuse or neglect after the child is returned to the parent's care and custody while under department supervision, and termination is authorized by Article 1015(3)(j).

(2) The parent's parental rights to one or more of the child's siblings have been terminated due to neglect or abuse and prior attempts to rehabilitate the parent have been unsuccessful, and termination is authorized by Article 1015(3)(k).

(3) The child has been abandoned and termination is authorized by Article 1015(4).

(4) The child has been placed in the custody of the state and termination is authorized by Article 1015(5).

(5) The child is in foster care because the parent is incarcerated and termination is authorized by Article 1015(6).

E. When termination is authorized by Article 1015, other than on the grounds specified by Paragraph D of this Article, by special appointment, the district attorney may designate counsel for the department as a special assistant authorized to act in his stead in all such termination actions or in a particular case.

F. By special appointment for a particular case, the court or the district attorney may designate private counsel authorized to petition for the termination of parental rights of the parent of the child on the ground of abandonment authorized by Article 1015(4).

G. Foster parents who intend to adopt the child may petition for the termination of parental rights of the foster child's parents when, in accordance with Article 702(D), adoption is the permanent plan for the child, the child has been in state custody under the foster parent's care for seventeen of the last twenty-two months, and the department has failed to petition for such termination.

H. When termination is authorized by Article 1015(1) or (2) and no petition is filed to terminate the parental rights of the surviving parent pursuant to Paragraph A, C, or E of this Article after a written request to file such action is made to the district attorney by any interested person and no petition is filed within sixty days by the district attorney, that person may file suit to terminate the parental rights of the surviving parent.

I. When a child is conceived as the result of a sex offense as defined in R.S. 15:541, the victim of the sex offense who is the custodial parent may petition to terminate the rights of the perpetrator of the sex offense. Termination shall result in the loss of custody, visitation, contact, and other parental rights of the perpetrator regarding the child, but shall not affect the inheritance rights of the child. The perpetrator shall be cast in judgment for court costs.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1997, No. 256, §1; Acts 1999, No. 449, §1, eff. July 1, 1999; Acts 1999, No. 1067, §1; Acts 2001, No. 567, §1; Acts 2005, No. 80, §1; Acts 2016, No. 608, §1.



CHC 1004.1 - Termination of rights; children in state custody

Art. 1004.1. Termination of rights; children in state custody

The department shall file and pursue to judgment in the trial court a petition to terminate the parental rights of the parent or parents if the child has been in state custody for seventeen of the last twenty-two months, unless the department has documented in the case plan a compelling reason why filing is not in the best interest of the child.

Acts 1999, No. 544, §1.



CHC 1005 - Persons subject to proceedings

Art. 1005. Persons subject to proceedings

Any parent may be subject to proceedings under this Title and shall have juridical capacity for such proceedings regardless of age or matrimonial status.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992.



CHC 1006 - Venue

CHAPTER 2. VENUE

Art. 1006. Venue

A proceeding under this Title may be commenced in the parish in which the child is domiciled with his parent or tutor, the parish in which the child was present when an act alleged in the petition took place or conditions alleged in the petition existed, or the parish in which the child is found.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992.



CHC 1007 - Court records of proceedings

CHAPTER 3. CONFIDENTIALITY OF RECORDS; DUTIES

OF COURT CLERKS; DISCLOSURE PROCEEDINGS

Art. 1007. Court records of proceedings

A. All records and reports which result from proceedings held pursuant to the provisions of this Title are confidential and shall not be disclosed except as otherwise provided by this Chapter, by Chapter 7 of this Title, or as may be necessary to facilitate any order for continued contact as authorized by Article 1037.1.

B. The address and parish of the petitioner and each person on whose behalf the petition for termination of parental rights is filed under the provisions of Article 1015(3) or (9) may remain confidential with the court.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992; Acts 1997, No. 256, §1; Acts 2016, No. 608, §1.



CHC 1008 - Duties of court clerks

Art. 1008. Duties of court clerks

The clerks of the courts having proper jurisdiction over proceedings under this Title shall keep separate indices of all suits filed in accordance with this Title and shall index such suits in the name of the parents and in the name of the child. These records are subject to the confidentiality requirements of this Chapter.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992.



CHC 1009 - Disclosure of information in court records

Art. 1009. Disclosure of information in court records

A. A child whose parent's rights have been terminated and who has not been subsequently adopted may have access to the records of the termination of parental rights action as provided by Chapter 3 of Title IV.

B. A child whose parent's rights have been terminated and who has been subsequently adopted may have access to the records of the termination of parental rights action only as provided by Articles 1010 through 1013.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992; Acts 1997, No. 256, §1.



CHC 1010 - Petitions for disclosure

Art. 1010. Petitions for disclosure

The child or if still a minor, his legal representative on his behalf, may file a petition for disclosure of information pertaining to the termination of parental rights proceeding. The action shall be styled: "In re the termination of parental rights to____________________".

Acts 1991, No. 235, §10, eff. Jan. 1, 1992.



CHC 1011 - Grounds for disclosure

Art. 1011. Grounds for disclosure

The petition must show compelling necessity overriding the general policy of confidentiality for termination of parental rights records by demonstrating any of the following:

(1) That there are inheritance rights which are or may be due from his biological parents under Civil Code Article 214.

(2) That there is a medical necessity requiring information about his biological family or his own health history in order to treat the petitioner or his descendants.

(3) That both he and a person reasonably believed to be his biological parent have registered with the department pursuant to Chapter 14 of Title XII.

(4) That such information is otherwise required to be disclosed by federal or state law.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992.



CHC 1012 - Authority of the court

Art. 1012. Authority of the court

Upon reviewing a petition for disclosure, the court may deny it for lack of a proper showing of compelling necessity. Before granting a petition, the court may appoint a curator ad hoc and shall set the petition for a hearing.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992.



CHC 1013 - Duties of a curator ad hoc

Art. 1013. Duties of a curator ad hoc

A. Upon appointment, the curator ad hoc shall be responsible for all of the following:

(1) Securing all records pertaining to the petitioner's request through subpoenas duces tecum or other discovery process, if necessary.

(2) Reviewing all records pertaining to the termination of parental rights proceeding.

(3) Reporting to the court any objections to disclosure which he may have received from a custodian of records.

(4) After the records review is completed, recommending the granting or denial of the petitioner's request and particularizing the necessary scope of any disclosure order for the court's consideration.

B. A person proceeding in forma pauperis shall receive the services of the curator ad hoc without having to pay the curator's fees. However, in all cases, the curator shall be entitled to a reasonable fee for his services, and the court shall fix the fee commensurate with the services performed.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992.



CHC 1014 - Orders of disclosure

Art. 1014. Orders of disclosure

After hearing the petitioner, the court may order disclosure. Insofar as possible, an order disclosing information from the court's own records or any records obtained by the curator ad hoc shall contain nonidentifying information about the biological family. If identifying information must be disclosed, the court may release such information to the person requiring it and order that its confidentiality be maintained without disclosure to the petitioner.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992.



CHC 1015 - Grounds

CHAPTER 4. GROUNDS OF INVOLUNTARY TERMINATION

Art. 1015. Grounds; termination of parental rights

The grounds for termination of parental rights are:

(1) Conviction of murder of the child's other parent.

(2) Unjustified intentional killing of the child's other parent.

(3) Conviction of a sex offense as defined in R.S. 15:541 by the natural parent which resulted in the conception of the child.

(4) Misconduct of the parent toward this child or any other child of the parent or any other child which constitutes extreme abuse, cruel and inhuman treatment, or grossly negligent behavior below a reasonable standard of human decency, including but not limited to the conviction, commission, aiding or abetting, attempting, conspiring, or soliciting to commit any of the following:

(a) Murder.

(b) Unjustified intentional killing.

(c) Aggravated crime against nature as defined by R.S. 14:89.1(A)(2).

(d) Rape.

(e) Sodomy.

(f) Torture.

(g) Starvation.

(h) A felony that has resulted in serious bodily injury.

(i) Abuse or neglect which is chronic, life threatening, or results in gravely disabling physical or psychological injury or disfigurement.

(j) Abuse or neglect after the child is returned to the parent's care and custody while under department supervision, when the child had previously been removed for his safety from the parent pursuant to a disposition judgment in a child in need of care proceeding.

(k) The parent's parental rights to one or more of the child's siblings have been terminated due to neglect or abuse, prior attempts to rehabilitate the parent have been unsuccessful, and the court has determined pursuant to Article 672.1, that current attempts to reunite the family are not required.

(l) Sexual exploitation or abuse, which shall include, but is not limited to acts which are prohibited by R.S. 14:43.1, 43.2, 46.3, 80, 81, 81.1, 81.2, 82.1(A)(2), 89, and 89.1.

(m) Human trafficking when sentenced pursuant to the provisions of R.S. 14:46.2(B)(2) or (3).

(5) Abandonment of the child by placing him in the physical custody of a nonparent, or the department, or by otherwise leaving him under circumstances demonstrating an intention to permanently avoid parental responsibility by any of the following:

(a) For a period of at least four months as of the time of the hearing, despite a diligent search, the whereabouts of the child's parent continue to be unknown.

(b) As of the time the petition is filed, the parent has failed to provide significant contributions to the child's care and support for any period of six consecutive months.

(c) As of the time the petition is filed, the parent has failed to maintain significant contact with the child by visiting him or communicating with him for any period of six consecutive months.

(6) Unless sooner permitted by the court, at least one year has elapsed since a child was removed from the parent's custody pursuant to a court order; there has been no substantial parental compliance with a case plan for services which has been previously filed by the department and approved by the court as necessary for the safe return of the child; and despite earlier intervention, there is no reasonable expectation of significant improvement in the parent's condition or conduct in the near future, considering the child's age and his need for a safe, stable, and permanent home.

(7) The child is in the custody of the department pursuant to a court order or placement by the parent; the parent has been convicted and sentenced to a period of incarceration of such duration that the parent will not be able to care for the child for an extended period of time, considering the child's age and his need for a safe, stable, and permanent home; and despite notice by the department, the parent has refused or failed to provide a reasonable plan for the appropriate care of the child other than foster care.

(8) The relinquishment of an infant pursuant to Chapter 13 of Title XI of this Code.

(9) The commission of a sex offense as defined in R.S. 15:541 by the natural parent which resulted in the conception of the child.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992; Acts 1997, No. 256, §1; Acts 1999, No. 449, §1, eff. July 1, 1999; Acts 2000, 1st Ex. Sess., No. 109, §1, eff. April 17, 2000; Acts 2001, No. 499, §1; Acts 2003, No. 609, §1; Acts 2003, No. 781, §1; Acts 2012, No. 446, §6; Acts 2012, No. 730, §1; Acts 2014, No. 602, §1, eff. June 12, 2014; Acts 2016, No. 608, §1.



CHC 1015.1 - Termination of parental rights, certain grounds; costs and fees

Art. 1015.1. Termination of parental rights, certain grounds; costs and fees

A. A petitioner shall not be required to prepay nor be cast with court costs or costs of service or subpoena for the filing of the petition pursuant to Article 1015(3) or (9). The clerk of court shall immediately file and process the petition, regardless of the ability of the petitioner to pay court costs.

B. All court costs, attorney fees, costs of enforcement and modification proceedings, costs of appeals, evaluation fees, and expert witness fees incurred in filing, maintaining, or defending any proceeding under Article 1015(3) or (9) shall be paid by the perpetrator of the sex offense, including all costs of medical and psychological care for the sexually abused adult, or for the child conceived as a result of the sex offense.

Acts 2016, No. 608, §1.



CHC 1016 - Right to counsel

CHAPTER 5. RIGHT TO COUNSEL

Art. 1016. Right to counsel

A. The child and the parent shall each have the right to be represented by separate counsel in a termination proceeding brought under this Title. Neither the child nor anyone purporting to act on his behalf may be permitted to waive the child's right to counsel.

B. The court shall appoint the program designated for the jurisdiction by the Louisiana Supreme Court to provide qualified, independent counsel for the child in such a proceeding.

C. If the court determines that the parent is indigent and unable to employ counsel solely for that reason, the court shall refer the parent for representation by the Indigent Parents' Representation Program.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992; Acts 2004, No. 301, §1, eff. June 18, 2004; Acts 2004, No. 321, §1; Acts 2006, No. 271, §1; Acts 2014, No. 354, §1.



CHC 1017 - Petition

CHAPTER 6. PREHEARING PROCEDURE

Art. 1017. Petition

A proceeding under this Title shall be commenced by petition.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992.



CHC 1018 - Form of petition

Art. 1018. Form of petition

A. The petition shall contain a caption setting forth the name of the court and the title of the action. The petition shall be entitled, "The State of Louisiana in the Interest of...".

B. Allegations of fact shall be simple, concise, and direct and shall be set forth in numbered paragraphs. As far as practicable, each paragraph shall be limited to a single set of circumstances. Allegations of fact may be made on information and belief.

C. Failure to comply with formal requirements of this Article shall not be grounds for dismissal of a petition or invalidation of the proceedings unless it results in substantial prejudice.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992; Acts 2014, No. 133, §1.



CHC 1019 - Contents of the petition

Art. 1019. Contents of the petition

A. The petition shall set forth with specificity:

(1) The name, date, and place of birth, sex, race, and address of the child. If the child is in a foster home, the identification of the parish in which he resides shall suffice for his address.

(2) The name and current address of the child's parents.

(3) The name, age, and sex of any other biological relatives of the child who are currently living with the child in his home.

(4) The name of any public institution or agency having the responsibility or ability to supply services alleged to be needed by the family.

B. If any of the information required by Paragraph A of this Article is unknown, the petition shall so allege. Any defects in the information required by Paragraph A of this Article shall be considered defects of form.

C. The petition shall allege facts which constitute the grounds necessary for the termination of parental rights as set forth in Article 1015.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992; Acts 1997, No. 256, §1.



CHC 1020 - Notice of right to counsel and effect of termination judgment; form

Art. 1020. Notice of right to counsel and effect of termination judgment; form

Notice shall be issued by the clerk and served, together with a copy of the petition, on every parent against whom a proceeding is instituted under this Title and shall state:

"NOTICE

Louisiana law provides that you can permanently lose your rights as a parent. A petition has been filed requesting the court to terminate your parental rights to your child. A copy of the petition is attached to this notice. A court hearing of your case has been scheduled for the _____ day of __________, _____ at the __________ division of __________ court in the parish of __________. At this hearing, you will be asked to answer the petition by either admitting or denying the truth of the facts stated in the petition. If you admit those facts, you may also consent to the termination of your parental rights at this hearing. If you deny any or all of those facts, you will be given a date to return for a trial. If you fail to appear, the court can terminate your rights despite your absence. If the court at the trial finds that the facts set out in the petition are true and that termination of your rights will serve the best interests of your child, the court can enter a judgment ending your rights to your child. If the judgment terminates your parental rights, you will no longer have any rights to visit or to have custody of your child, or make any decisions affecting your child. Your child will be legally freed to be adopted by someone else. This is a very serious matter. You should contact a lawyer immediately so that you can be prepared for the court hearing. You have the right to hire a lawyer and to have him or her represent you. If you cannot afford to hire a lawyer, you may call the telephone number on the attached form for information concerning free legal aid. If free legal aid is not available, the court will appoint a lawyer at the scheduled hearing if the court finds that you are unable to pay some or all of the costs. Whether or not you decide to hire an attorney, you have the right to attend the hearing of your case, to call witnesses on your behalf, and to question those witnesses brought against you. If you have any questions concerning this notice, you may call the telephone number of the clerk's office which is __________."

Acts 1991, No. 235, §10, eff. Jan. 1, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 1997, No. 256, §1.



CHC 1021 - Service; resident parent

Art. 1021. Service; resident parent

If a parent against whom a proceeding is instituted resides within the state, service of citation shall be made either personally or by domiciliary service not less than five days prior to commencement of the hearing on the matter.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992.



CHC 1022 - Service; nonresident parent

Art. 1022. Service; nonresident parent

If a parent against whom a proceeding is instituted does not reside within this state, service of citation shall be made by registered mail to the address indicated in the petition, return receipt required, not less than five days prior to commencement of the hearing on the matter.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992.



CHC 1023 - Service; absentee parent

Art. 1023. Service; absentee parent

A. If the parent against whom a proceeding is instituted cannot be served in accordance with either Article 1021 or 1022, the court shall appoint an attorney at law as curator ad hoc for the parent and service of citation shall be made upon the curator ad hoc.

B. Upon appointment of the curator ad hoc, a copy of the order of appointment shall be forwarded to the department.

C. Repealed by Acts 2016, No. 407, §3, eff. June 5, 2016.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 2016, No. 407, §3, eff. June 5, 2016.



CHC 1024 - Duties of curator ad hoc

Art. 1024. Duties of curator ad hoc

A. The curator ad hoc shall make a diligent effort to locate the parent and notify him of the pendency and nature of the proceedings. Such notice shall include:

(1) The allegations made against the parent.

(2) The right of the parent to appear at the hearing, to defend against the allegations, and to compel the attendance of witnesses on his behalf.

(3) The right of the parent to retain counsel.

B. If the curator ad hoc fails to locate the parent, the curator ad hoc shall attend the hearing of this matter, submit a note of evidence on the record indicating the efforts made to locate the parent, and proceed contradictorily unless the parent is subsequently served or waives objection to jurisdiction. Proceedings held contradictorily with the curator ad hoc shall be of full force and legal effect against the parent.

C. If the parent is served in accordance with either Article 1021 or 1022 or is located by the curator ad hoc, the curator ad hoc shall attend the hearing and submit a note of evidence on the record indicating the efforts made to locate the parent.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992; Acts 1997, No. 578, §4.



CHC 1024.1 - Termination of parental rights, payment of transportation costs

Art. 1024.1. Termination of parental rights, payment of transportation costs

A. The parish or municipality in which a termination of parental rights proceeding is held shall reimburse the transporting sheriff for the expenses incurred in transporting the incarcerated parent to and from the termination of parental rights proceeding and any other related proceeding at which the court requires the presence of the parent.

B. Upon application of the transporting sheriff, the court shall order the parish or municipality in which the termination of parental rights proceeding was held to pay the costs of transporting the incarcerated parent to the proceeding.

Acts 2006, No. 272, §1.



CHC 1025 - Duty of department to provide information concerning the parent's location

Art. 1025. Duty of department to provide information concerning the parent's location

A. Notwithstanding any provision of the law to the contrary, the department shall provide to the curator ad hoc all available information pertinent to the location of an absentee parent, including names and addresses of known relatives, within fifteen days of receipt of a copy of the court order appointing the curator ad hoc.

B. The department shall fully cooperate with any court which has authority with respect to the placement of a child in foster care or for adoption for the purpose of locating a parent of the child. Such cooperation shall include making available all information obtained from the Federal Parent Locator Service.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992; Acts 2007, No. 334, §1.



CHC 1025.1 - Appearance to answer petition

Art. 1025.1. Appearance to answer petition

A. The court shall require the parent to appear in person to answer the petition within fifteen days after the filing of the petition.

B. The court may also permit the parent to consent to judgment in accordance with Article 1025.2 or execute a surrender for adoption in accordance with Article 1122.

C. At the appearance the court may either convene immediately the pre-hearing conference required by Article 1025.4 or set a date for the conference.

Acts 1997, No. 256, §1.



CHC 1025.2 - Stipulation; consent to judgment; resident, nonresident parents

Art. 1025.2. Stipulation; consent to judgment; resident, nonresident parents

The parent whose rights are sought to be terminated may stipulate that the grounds alleged in the petition are true provided that all of the following occur:

(1) He personally appears before the court. A parent who resides either in another parish or in another state may personally appear before the court exercising juvenile court jurisdiction in his place of residence.

(2) The court fully informs him of his rights and the consequences of such a stipulation.

(3) The parent knowingly and voluntarily consents to the judgment.

Acts 1997, No. 256, §1.



CHC 1025.3 - Failure to appear at appearance to answer

Art. 1025.3. Failure to appear at appearance to answer

A. If, after proper service, the parent fails to appear before the court to answer the petition as required by Article 1025.1(A), the court shall set the date for the termination of parental rights hearing as required by Article 1031.

B. Notice of the hearing date shall be sent to the nonappearing parent by either registered or certified mail, return receipt requested, postage prepaid, to the addressee only.

Acts 1997, No. 256, §1.



CHC 1025.4 - Prehearing and scheduling conference; order

Art. 1025.4. Prehearing and scheduling conference; order

A. At the appearance, on its own motion or on motion of counsel, the court shall direct counsel for the petitioner, for the parents, and for the child to appear before it for a conference to consider the following:

(1) The consideration of alternatives to formal court proceedings when their use is appropriate and in the best interest of the child.

(2) Efforts to identify and locate an absent parent and relatives or other individuals willing and able to offer a wholesome and stable home for the child.

(3) Whether there is an issue of paternity requiring the issuance of an order for immediate blood or tissue sampling in accordance with the provisions of R.S. 9:396 et seq.

(4) The simplification of the issues including the elimination of frivolous claims or defenses.

(5) The necessity or desirability of amendments to the petition.

(6) What material facts and issues exist without substantial controversy, and what material facts and issues are actually and in good faith controverted.

(7) Proof, stipulations regarding the authenticity of documents, and advance rulings from the court on the admissibility of evidence.

(8) Limitations or restrictions on or regulation of the use of expert testimony under Louisiana Code of Evidence Article 702.

(9) The control and scheduling of discovery.

(10) The identification of witnesses, documents, and exhibits.

(11) Such other matters as may aid in the disposition of the action.

B. The court shall render an order which recites the action taken at the conference, the amendments allowed to the petition, and the agreements made by the parties as to any of the matters considered, and which limits the issues for adjudication to those not disposed of by admissions or agreements of counsel. Such order controls the subsequent course of the action, unless modified at the termination of parental rights hearing to prevent manifest injustice.

C. If a party's counsel fails to obey a prehearing order, or to appear at the prehearing and scheduling conference, or is substantially unprepared to participate in the conference, or fails to participate in good faith, the court, upon its own motion or on the motion of a party, after hearing, may make such orders as are just, including orders provided in Code of Civil Procedure Article 1471(2), (3), and (4). In lieu of or in addition to any other sanction, the court may require the party or his counsel, or both, to pay the reasonable expenses incurred by noncompliance with this Paragraph, including attorney fees.

Acts 1997, No. 256, §1; Acts 1999, No. 449, §1, eff. July 1, 1999.



CHC 1026 - Medical examinations

CHAPTER 7. SPECIAL MOTIONS AND DISCOVERY

Art. 1026. Medical examinations

A. Upon motion of any party or the court, the court may order physical or mental examination or evaluation of any party whose mental or physical condition is in controversy in accordance with the provisions of Article 1464 of the Louisiana Code of Civil Procedure.

B. The cost of any ordered examination or evaluation shall be paid by the moving party unless apportioned by the court, in its discretion, to any other party or parties.

C. The information obtained by an examination or evaluation ordered pursuant to this Article shall not be admissible in any subsequent proceeding for any purpose including impeachment.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992.



CHC 1027 - Discovery rights; access to department records

Art. 1027. Discovery rights; access to department records

A. At any stage of the proceedings, upon written motion of counsel for the protected person or his parent, the court may order the district attorney or the department to permit counsel to inspect:

(1) Reports of investigation in the possession or control of the district attorney or the department.

(2) Reports of evaluations or tests pertaining to the child in the possession or control of the district attorney or the department.

(3) The case records maintained by the department pertaining to the child and the parent, except information otherwise protected under R.S. 46:56 or by restrictive order pursuant to Article 1028.

(4) Any videotape of a protected person made in compliance with Chapter 8 of Title III which is in the possession or control of the district attorney or the department.

B. The court shall order the district attorney or the department to permit counsel to inspect and copy any physical evidence, documents, or photographs which the state intends to offer into evidence at the hearing as provided for in Subparagraphs A(1), (2), and (4). However, the court may, in its discretion, permit the inspection of evidence provided for in Subparagraph A(3).

C. If counsel for the child or his parents is provided discovery, the court may condition that order upon reciprocal discovery by the state.

D. The court shall not order the production or inspection of any part of a writing that reflects the mental impressions, conclusions, or theories of an attorney nor any other type of discovery except that expressly authorized by this Article.

E. The duties imposed by a discovery order continue while the child is subject to the jurisdiction of the court, unless the order provides otherwise.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992; Acts 1999, No. 449, §1, eff. July 1, 1999; Acts 2004, No. 241, §1.



CHC 1028 - Restrictive; discovery

Art. 1028. Restrictive; discovery

A. The court may limit, modify, or restrict discovery upon written motion and a showing of good cause, such as a claim of confidentiality under R.S. 46:56. Such showing may be made ex parte if the interests of justice so require.

B. If the court restricts, limits, or modifies its order, the written motion showing good cause may be sealed and shall be placed in the record of the proceeding.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1999, No. 449, §1, eff. July 1, 1999.



CHC 1029 - Intervention

Art. 1029. Intervention

No person shall be allowed to intervene in a proceeding brought under this Title.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992.



CHC 1030 - Suspension of right of voluntary surrender of parental rights by initiation of termination proceeding

Art. 1030. Suspension of right of voluntary surrender of parental rights by initiation of termination proceeding

Once a petition to terminate parental rights has been filed, the parent is thereafter without authority to execute an act of surrender or otherwise to affect the custody of the child except:

(1) The parent may execute an act of surrender in favor of the department with the approval of the court.

(2) The parent may consent to a judgment terminating his parental rights as provided in Article 1025.2.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992; Acts 2012, No. 730, §1.



CHC 1031 - Time for setting termination of parental rights hearing

CHAPTER 8. HEARING

Art. 1031. Time for setting termination of parental rights hearing

The termination of parental rights hearing shall commence within sixty days after the date set for the appearance to answer the petition.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1997, No. 256, §1.



CHC 1032 - Continuances

Art. 1032. Continuances

Upon a showing of good cause and notice to the opposing party, the court may grant, deny, or restrict a requested continuance of the proceeding. The court shall avoid delays in resolving the status of the parent and in achieving permanency for the child.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992; Acts 1997, No. 256, §1.



CHC 1033 - Effect of nonappearance

Art. 1033. Effect of nonappearance

If it appears from the record that the parent has been served in accordance with Article 1021 or 1022 or has been located and notified in accordance with Article 1020 and the parent fails to appear at the hearing, then the hearing shall be held in the parent's absence and the petitioner shall be required to establish prima facie proof of the allegations contained in the petition.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992; Acts 1997, No. 256, §1.



CHC 1034 - Right to present evidence and examine witnesses

Art. 1034. Right to present evidence and examine witnesses

A. Among other rights expressly guaranteed by this Title or by due process of law, at the hearing the parent may introduce evidence, call witnesses, be heard on his own behalf, and cross-examine witnesses called by the petitioner or the child.

B. Among other rights expressly guaranteed by this Title or by due process of law, at the hearing the child may introduce evidence, call witnesses, and cross-examine witnesses called by the petitioner or by the parent.

C. If competent, the child may be heard on his own behalf. Any testimony given by a child may be taken by a videotaped interview or by closed circuit television, as authorized by Title 3, Chapter 8 of this Code, or by an in-chambers conference attended only by the judge and court reporter and by counsel for the child, for the petitioner, and for the parents.

D. Testimony or other evidence relevant to the abuse or neglect of a child or the cause of such condition may not be excluded on any ground of privilege, except in the case of communications between an attorney and his client or communications between a priest, rabbi, duly ordained minister, or Christian Science practitioner and his communicant.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992; Acts 1997, No. 256, §1.



CHC 1035 - Burden of proof

Art. 1035. Burden of proof

A. The petitioner bears the burden of establishing each element of a ground for termination of parental rights by clear and convincing evidence.

B. The parent asserting a mental or physical disability as an affirmative defense to abandonment under Article 1015(4) bears the burden of proof by a preponderance of the evidence.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992; Acts 1997, No. 256, §1.



CHC 1036 - Proof of parental misconduct

Art. 1036. Proof of parental misconduct

A. The admissibility of the conviction of a parent is governed by the Code of Evidence.

B. A prior conviction may be proved by certified copy of the judgment of conviction or certified copy of the minute entry of conviction.

C. Under Article 1015(5), lack of parental compliance with a case plan may be evidenced by one or more of the following:

(1) The parent's failure to attend court-approved scheduled visitations with the child.

(2) The parent's failure to communicate with the child.

(3) The parent's failure to keep the department apprised of the parent's whereabouts and significant changes affecting the parent's ability to comply with the case plan for services.

(4) The parent's failure to contribute to the costs of the child's foster care, if ordered to do so by the court when approving the case plan.

(5) The parent's repeated failure to comply with the required program of treatment and rehabilitation services provided in the case plan.

(6) The parent's lack of substantial improvement in redressing the problems preventing reunification.

(7) The persistence of conditions that led to removal or similar potentially harmful conditions.

D. Under Article 1015(5), lack of any reasonable expectation of significant improvement in the parent's conduct in the near future may be evidenced by one or more of the following:

(1) Any physical or mental illness, mental deficiency, substance abuse, or chemical dependency that renders the parent unable or incapable of exercising parental responsibilities without exposing the child to a substantial risk of serious harm, based upon expert opinion or based upon an established pattern of behavior.

(2) A pattern of repeated incarceration of the parent that has rendered the parent unable to care for the immediate and continuing physical or emotional needs of the child for extended periods of time.

(3) Any other condition or conduct that reasonably indicates that the parent is unable or unwilling to provide an adequate permanent home for the child, based upon expert opinion or based upon an established pattern of behavior.

E. Under Article 1015(6), a sentence of at least five years of imprisonment raises a presumption of the parent's inability to care for the child for an extended period of time, although the incarceration of a parent shall not in and of itself be sufficient to deprive a parent of his parental rights.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992; Acts 1997, No. 256, §1.



CHC 1036.1 - Proof of prior child in need of care judgment, stipulation; record

Art. 1036.1. Proof of prior child in need of care judgment, stipulation; record

A. Evidence of a prior adjudication or a parent's prior stipulation that a child is in need of care and an instanter order or disposition judgment removing the child from the parent's custody shall be admissible in proceedings brought under this Title. If the prior adjudication judgment was entered by the same court, it may take judicial notice of its own records. If the prior order or judgment was entered by another court, a certified copy of the order or judgment or certified copy of the minute entry shall be admissible in accordance with the Louisiana Code of Evidence.

B. The court record of a prior child in need of care proceeding involving the child who is the subject of the termination proceeding may be introduced into evidence at the hearing on the termination of parental rights.

Acts 1997, No. 256, §1.



CHC 1036.2 - Incarcerated parent; duties; assessment

Art. 1036.2. Incarcerated parent; duties; assessment

A. An incarcerated parent of a child in the custody of the department shall provide a reasonable plan for the appropriate care of his child other than foster care. Failure by the incarcerated parent to provide an appropriate plan may result in an action to terminate his parental rights.

B. Within thirty days of notification that a parent of a child in foster care is incarcerated in this state, a representative of the department shall visit the incarcerated parent and give written notification to the incarcerated parent of his duty to provide a reasonable plan for the appropriate care of the child. The department, at that time, shall obtain information regarding the plan, including the names, addresses, cellular numbers, telephone numbers, and other contact information of every potential suitable alternative caregiver.

C. The incarcerated parent shall provide the department with the required information in writing within sixty days of receipt of the notification form. During that period, a parent may submit additional information or names of other caregivers using the form attached to the notice. The department shall provide the parent with a stamped, self-addressed envelope for this purpose. No additional caregiver names will be accepted after the expiration of the sixty-day period, as evidenced by a postmark.

D. The department shall conduct an assessment of the persons named as caregivers by the incarcerated parent and shall notify the parent within ten days of completion of the assessment whether the persons named are willing and able to offer a wholesome and stable environment for the child.

E. The notification form given to the incarcerated parent shall be substantially as follows:

NOTICE OF DUTY TO PROVIDE A REASONABLE PLAN FOR THE APPROPRIATE CARE OF YOUR CHILD AND TERMINATION OF

PARENTAL RIGHTS LAW

NOTICE TO PARENT: YOUR CHILD(REN),___________________________

HAS/HAVE BEEN PLACED IN THE CUSTODY OF THE LOUISIANA DEPARTMENT OF CHILDREN AND FAMILY SERVICES BY ORDER OF THE ________________________ Parish juvenile court _______________________ on ______________________.

PLEASE BE ADVISED OF THE FOLLOWING:

Louisiana law provides that you may name a person who is willing and able to serve as the custodian of your child(ren) and to offer a wholesome and stable environment for your child(ren). Failure to furnish a reasonable plan for the appropriate care of your child(ren) may result in the termination of your parental rights.

Please refer to Louisiana Children's Code, Title X, Articles 1001 to 1043, especially Articles 1015(6) and 1036(E), for the details of Louisiana law regarding the termination of parental rights. A copy of the law is attached to this notice.

You are hereby notified that Louisiana law requires that you provide a reasonable plan for the appropriate care of your child(ren), other than continued foster care, within sixty (60) days of your receipt of this notice, which date is _________________________. Your plan shall include the names, addresses, cellular numbers, telephone numbers, and other contact information of every suitable alternative caregiver. You may provide additional information by filling out this form and mailing it in the stamped, self-addressed envelope given to you by the department before ______________________. If you fail or refuse to do so, you may lose all rights to your child(ren). Your plan will be examined to determine if it is reasonable and appropriate. Please provide your plan in detail no later than ____________________________________ to the following person:

NAME: ____________________________________________

ADDRESS: _________________________________________

CITY/STATE/ZIP: ___________________________________

TELEPHONE: ______________________________________

NOTE: IF YOU HAVE ANY QUESTIONS OR NEED ANY ASSISTANCE, CONTACT THE ABOVE PERSON OR YOUR ATTORNEY IMMEDIATELY.

Copy of the law, La. Ch.C. Arts. 1001 - 1043, Attached. PLEASE READ.

I, ____________________________________, hereby certify that a copy of this notice with La. Ch.C. Arts. 1001-1043 attached, was delivered to ___________________________ on __________________________________ by personal delivery at the following location _____________________________.

DATE:________________________________

______________________________________

Signature of caseworker

I, __________________________________, have received a copy of this notice, together with the attached laws (La. Ch.C. Arts. 1001-1043), and acknowledge that I understand fully that my rights may be terminated and my child(ren) adopted by others if I do not provide a reasonable plan of appropriate care while I am incarcerated, other than continued foster care, within sixty (60) days of my receipt of this notice on _____________________.

______________________________________

Signature of parent

Witness: ____________________________

Date: ______________

Acts 2006, No. 272, §1.



CHC 1037 - Findings and contents of termination judgment; form

CHAPTER 9. JUDGMENTS

Art. 1037. Findings and contents of termination judgment; form

A. After final submission, the court shall render its judgment within thirty days.

B. When the court finds that the alleged grounds set out in any Paragraph of Article 1015 are proven by the evidentiary standards required by Article 1035 and that it is in the best interests of the child, it shall order the termination of the parental rights of the parent against whom the allegations are proven. The court shall enter written findings on both issues. The consideration of best interests of the child shall include consideration of the child's attachment to his current caretakers.

C. The court shall enter into the record a written, signed judgment. The date of the entry of the judgment shall be recorded on the judgment.

D. A judgment terminating the parental rights of the parent shall grant custody of the child to the department, a relative who is of the age of majority and who is willing to adopt the child without an adoption subsidy, or other suitable person, in accordance with the best interest of the child.

E. A judgment terminating the parental rights of the parent shall inform the parent of his right to use the services of the voluntary registry as provided in Chapter 15 of Title XII, although failure to include such information shall not affect the validity of the termination judgment.

F. The judgment shall also certify the child for adoption if, as a result of proceedings pursuant to this Title or Titles XI and XII, the rights of all parents as defined by Article 1193 have been terminated or relinquished.

G. A copy of the judgment shall be furnished to all counsel of record and to all unrepresented parties.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1997, No. 256, §1; Acts 1999, No. 754, §1; Acts 2003, No. 567, §1.



CHC 1037.1 - Continuing contact with biological relatives

Art. 1037.1. Continuing contact with biological relatives

A. Subsequent to a termination of parental rights judgment when custody is granted to the department, the court may order continuing contact between the child and the parent, sibling, or other biological relative. The court may grant such an order only after it makes finding of fact that continuing contact is in the best interest of the child. The court may receive expert testimony on the issue of continuing contact.

B. Any order for continuing contact shall remain in effect until the order is modified in accordance with Paragraph C of this Article, or the final decree of adoption is rendered.

C. Any order of continuing contact remains modifiable and shall be reviewed in the subsequent hearings required by Chapter 10 of this Title.

Acts 1997, No. 256, §1; Acts 2001, No. 567, §1.



CHC 1038 - Effects of termination judgment

Art. 1038. Effects of termination judgment

A final judgment terminating parental rights relieves the child and the parent against whom the judgment is rendered of all of their legal duties and divests them of all of their legal rights with regard to one another except as provided in Article 1037.1, and except:

(1) The right of the child to inherit from his biological parents and other relatives.

(2) The right of the child to benefits due him from any third person, agency, state, or the United States based on his status as a child of his biological parents or the rights and benefits that a native American derives from his descent from a member of a federally recognized Indian Tribe.

(3) The right of the child to pursue any civil action, other than future child support, against his biological parents.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992; Acts 1997, No. 256, §1.



CHC 1039 - Other dispositions

Art. 1039. Other dispositions

A. After final submission, the court shall render its judgment within thirty days.

B. If the court finds that the alleged grounds are not proven in accordance with the evidentiary standards set forth in Article 1035 or if the court finds that termination of parental rights is not in the best interests of the child, it shall enter written findings on both issues and may:

(1) Dismiss the petition.

(2) Reinstate the parent to full care and custody of the child.

(3) If the child has been previously adjudicated as a child in need of care, reinstate that proceeding pursuant to Title VI.

(4) Upon a showing of sufficient facts, adjudicate the child in need of care in accordance with Title VI.

(5) Upon a showing of sufficient facts, adjudicate the family in need of services in accordance with Title VII.

(6) Make any other disposition that is in the best interest of the child.

C. The court shall enter into the record a written judgment, signed by the court. The date of the entry of the judgment shall be recorded on the judgment.

D. A copy of the judgment shall be furnished to all counsel of record and to all unrepresented parties.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992; Acts 2003, No. 567, §1.



CHC 1040 - Report

CHAPTER 10. PERMANENT PLACEMENT

Art. 1040. Report

A. Following a judgment terminating all parental rights pursuant to this Title, when the department is the legal custodian of the child, the department shall report to the court in detail concerning the child's permanent placement.

B. When the department is not the legal custodian of the child, the petitioner shall report to the court concerning the child's adoptive placement.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992; Acts 1999, No. 1062, §2, eff. Jan. 1, 2000.



CHC 1041 - Registration; department

Art. 1041. Registration; department

A. If no permanent placement has been made by the department within ninety days of such a judgment, the child shall be registered by the appropriate child placement agency involved or the state child placement agency with the Louisiana Adoption Resource Exchange within the department. Any such registration shall not include the surname of the child or otherwise reveal the identities of the blood parents of the child.

B. The department shall maintain a list of the registered children. Such list shall be updated quarterly and made available to all licensed child placement agencies in the state. Subject to the confidentiality requirements of all adoption matters, the department shall use every reasonable method of effecting a permanent placement. Media presentation of available children and other means of public solicitation for the purpose of matching potential adoptive parents with available children shall be used only in cases involving a child who is difficult to place for adoption, subject to rules and regulations adopted pursuant to the Administrative Procedure Act.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992; Acts 1999, No. 1062, §2, eff. Jan. 1, 2000.



CHC 1042 - Review; counsel for child

Art. 1042. Review; counsel for child

A. When the department is the legal custodian of the child, if no permanent placement has been made within ninety days of such judgment, review hearings shall be held in accordance with the provisions of Chapters 15 and 16 of Title VI of this Code.

B. When the department is not the legal custodian of the child, review hearings shall be held every ninety days until a final decree of adoption is rendered.

C. Any attorney appointed to represent the child in the termination action shall continue to represent the child in all subsequent review hearings until the child is permanently placed.

D. The attorney appointed to represent the child shall also be responsible for reviewing and submitting a recommendation to the court regarding any agreement for post-adoption continuing contact that is filed for approval in accordance with Chapter 14-A of Title XII.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992; Acts 1995, No. 1095, §4; Acts 1999, No. 1062, §2, eff. Jan. 1, 2000; Acts 2001, No. 568, §1, eff. Jan. 1, 2002.



CHC 1043 - Adoption; voluntary registration by child and parents whose parental rights have been terminated

Art. 1043. Adoption; voluntary registration by child and parents whose parental rights have been terminated

Parents whose rights have been terminated and an adopted child are permitted to use the services of the voluntary registry as provided in Chapter 15 of Title XII.

Acts 1991, No. 235, §10, eff. Jan. 1, 1992.



CHC 1051 - Motion to restore parental rights

CHAPTER 11. RESTORATION OF PARENTAL RIGHTS

Art. 1051. Motion to restore parental rights

A. If a child is in foster care and is over the age of fifteen, counsel appointed for the child or the department may file a motion to restore the parental rights or parental contact with a parent whose rights have been terminated. The motion shall be filed in the court in which permanency hearings for the child are being conducted. When the counsel for the child files the motion, it shall be served on the department.

B. The court shall sign an order setting the time and place of the hearing on the motion not less than forty-five nor more than sixty days after the date of the filing of the motion. The court may continue the hearing for up to thirty additional days for good cause, which may include a showing by the department that it, despite its diligent effort, has been unable to complete the confidential report required by Article 1052 within the prescribed time. Upon joint motion of the department and the child, the court may set the date of the hearing within fifteen days after the filing of the motion.

C. The moving party shall mail a copy of the motion and order to the parents, foster parents, and CASA volunteer of the child. The parents, foster parents, and CASA volunteer shall have a right to be heard at the hearing but are not parties and the hearing may be conducted in their absence.

D. The motion shall be dismissed if the parent cannot be located. The court may not grant the relief requested in the motion without the consent of the parent.

Acts 2008, No. 436, §1.



CHC 1052 - Duties of department

Art. 1052. Duties of department

A. The department shall make a diligent effort to locate a parent whose rights may be restored and notify him of the effects of the restoration, including the obligation to pay child support or parental contribution. The notice to the parent shall contain a copy of the motion showing the time and date of the hearing.

B. Within forty-five days after the date the motion is filed, or by an earlier date as set by the court, the department shall submit a confidential report to the court which shall include findings on the following:

(1) The change in circumstances since the certification for adoption.

(2) A summary of the reasons why parental rights were terminated and the date of the judgment.

(3) The willingness of the parent to resume contact with the child and to have parental rights restored.

(4) The willingness of the child to resume contact with the parent and to have parental rights restored.

(5) The ability and willingness of the parent to be involved in the life of the child and to accept the physical custody of the child.

(6) Other relevant information.

Acts 2008, No. 436, §1.



CHC 1053 - Hearing

Art. 1053. Hearing

A. At the hearing, the court may, in the best interest of the child:

(1) Allow contact between the parent and child, and if so, under what conditions.

(2) Restore the parental rights of the parent.

(3) Place the child in the custody of the parent with or without continuing supervision of the department. If the court orders placement of the child in the custody of a parent who resides out of state, it shall order compliance with the Interstate Compact on the Placement of Children.

B. If the department, counsel for the child, CASA volunteer, and the parent stipulate that restoration of parental rights or parental contact is in the best interest of the child, the court may, after reviewing the report of the department, enter a judgment to that effect without a hearing.

C. The restoration of parental rights and placement of the child in the custody of the parent without supervision by the department is considered a permanent placement. Any other disposition by the court shall be made part of the case plan.

Acts 2008, No. 436, §1.



CHC 1101 - Purpose

TITLE XI

SURRENDER OF PARENTAL RIGHTS

CHAPTER 1. PRELIMINARY PROVISIONS; DEFINITIONS

Art. 1101. Purpose

Except as otherwise provided in Articles 1195 and 1196 of this Code, this Title provides the exclusive means by which a parent can voluntarily relinquish his parental rights to a child for the ultimate purpose of adoption.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992; Acts 2000, 1st Ex. Sess., No. 109, §1, eff. April 17, 2000; Acts 2003, No. 609, §1.



CHC 1102 - General applicability

Art. 1102. General applicability

Except as otherwise specified in this Title, all provisions of the Children's Code remain applicable.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992.



CHC 1103 - Definitions

Art. 1103. Definitions

As used in this Title:

(1) "Agency" includes the Department of Children and Family Services, the corresponding department of any other state, and those private agencies and institutions licensed for the placement of children for adoption by the Department of Children and Family Services or by the corresponding department of any other state.

(2) "Birth certificate" means the child's official birth certificate or a true copy of a prefiled version of the birth certificate in the event the official birth certificate has not yet been issued.

(3) "Child" means a person under seventeen years of age and not emancipated by marriage.

(4) "Department" means the Louisiana Department of Children and Family Services.

(5) "Parental fitness" means:

(a) That a parent has not abused the child. For purposes of this Subparagraph, abuse means the infliction of physical or mental injury which causes deterioration to the child, sexual abuse, exploitation, or overworking of a child to such an extent that his health or moral or emotional well-being is endangered.

(b) That a parent has consistently offered to provide reasonably necessary food, clothing, appropriate shelter, or treatment for the child. For purposes of this Subparagraph, treatment means medical care or other health services provided in accordance with the tenets of a well-recognized religious method of healing with a reasonable, proven record of success.

(c) That a parent suffers from no medical or emotional illness, mental deficiency, behavior or conduct disorder, severe physical disability, substance abuse, or chemical dependency which makes him unable or unwilling to provide an adequate permanent home for the child at the present time or in the reasonably near future based upon expert opinion or based upon an established pattern of behavior.

(d) Viewed in its entirety, the parent's past or present conduct, including his criminal convictions, would not pose a risk of substantial harm to the physical, mental, or emotional health of the child.

(6) "Putative father registry" means the Louisiana putative father registry established in Part I-C of Chapter 1 of Code Title VII of Code Book I of Title 9 of the Louisiana Revised Statutes of 1950, comprised of R.S. 9:400 and 400.1.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1997, No. 797, §1.



CHC 1104 - Nature of surrender

Art. 1104. Nature of surrender

A. To the extent there are special provisions set forth in this Title, a voluntary act of surrender executed pursuant to this Title is subject to the provisions herein and not to conventional obligations law.

B. The act of surrender shall be presumptive evidence of a legal and voluntary surrender only if it contains every element required by Article 1122, and is in all other respects executed in accordance with the provisions of this Title.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993.



CHC 1105 - Recordkeeping generally

CHAPTER 2. DUTIES OF COURT CLERKS; CONFIDENTIALITY

Art. 1105. Recordkeeping generally

The clerks of the respective juvenile courts shall open separate records and keep separate indices of all documents filed in accordance with this Title. All such records shall be indexed in the name of the child and shall be subject to disclosure only as provided in this Title.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992.



CHC 1106 - Recordation of acknowledgment by authentic act and judgments of filiation

Art. 1106. Recordation of acknowledgment by authentic act and judgments of filiation

A. Acknowledgment of a child by authentic act may be evidenced by proof of its filing. If the child is born in Louisiana, and the acknowledgment is by authentic act, it shall be filed with the state registrar, office of vital records, the central repository for paternity acknowledgments, and recorded in the office of the clerk of court in the parish in which the child is born in order for the father to be accorded the rights afforded by Article 1193.

B. All acknowledgments by authentic act recorded pursuant to this Article shall indicate the name of the child, the child's date of birth, if known, the name of the mother, and the full name and address of the acknowledging father.

C. A judgment of filiation rendered by a court which recognizes a father as having formally acknowledged a child born outside of marriage and in which the father is adjudged the parent of the child shall also be filed with the state registrar, office of vital records, the central repository for adjudications of paternity, and filed and recorded in the office of the clerk of court in the parish in which the child was born, if born in this state, or if the child was born in another state, in the parish in which the child is domiciled at the time of the judgment.

D. The clerk of court shall issue, on request, a certificate indicating whether any act of acknowledgment or any filiation judgment has been recorded relative to a particular child. If such an act has been recorded, the clerk shall include on the certificate the name and address of the father, the name of the notary, and the date of recordation of the certificate. Records of requests for certificates and copies of certificates issued shall be maintained in confidential records and shall not be open to public inspection. The acts recorded, however, shall be made available only upon motion and order for good cause shown. Certifications shall be issued to the department, other adoption agencies, and the courts of this state at no charge. The clerk may assess reasonable charges for copies of the certificate requested by other persons or agencies.

E. For purposes of this Article, "clerk of court" means the clerk of court in the parish in which the child was born. However, "clerk of court" means only the following clerks of court in the following parishes:

(1) In the parish of Caddo, the clerk of the Caddo Parish Juvenile Court.

(2) In the parish of East Baton Rouge, the clerk of the East Baton Rouge Parish Juvenile Court.

(3) In the parish of Jefferson, the clerk of the Jefferson Parish Juvenile Court.

(4) In the parish of Orleans, the clerk of the Orleans Parish Juvenile Court.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 2004, No. 26, §3; Acts 2008, No. 561, §1.



CHC 1107 - Confidentiality of records

Art. 1107. Confidentiality of records

A. All records maintained in accordance with this Title shall be confidential and shall not be open to inspection except on written authorization by the court and there shall be no publication.

B. Such written authorization shall be granted only upon a showing of compelling reasons and then only to the extent necessary to satisfy the compelling necessity pursuant to the procedures contained in Articles 1188 through 1192.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992.



CHC 1107.1 - Intent to surrender for adoption

CHAPTER 2-A. INTENT TO SURRENDER PROCESS

Art. 1107.1. Intent to surrender for adoption

During her pregnancy or thereafter, a mother of a child may execute an intent to surrender for adoption in accordance with Chapter 2-A of this Title.

Acts 2003, No. 564, §1.



CHC 1107.2 - Intent to surrender for adoption; purpose; limitations

Art. 1107.2. Intent to surrender for adoption; purpose; limitations

A. The purpose of an act of intent to surrender for adoption is to facilitate early planning for the child who may be surrendered by the mother for adoption and to provide due notice at the earliest possible time to any alleged or adjudicated father who may have an interest in the child's custody.

B. An act of intent to surrender for adoption may be executed only by a pregnant female or mother of a child.

C. The intent to surrender for adoption process may be used only when the alleged or adjudicated father is identified and can be served.

D. The intent to surrender for adoption process may not be used to terminate the rights of a legal father.

Acts 2003, No. 564, §1.



CHC 1107.3 - . Intent to surrender for adoption; capacity; legal counseling, affidavit; effect on parental rights

Art. 1107.3. Intent to surrender for adoption; capacity; legal counseling, affidavit; effect on parental rights

A. A pregnant female or mother of a child may execute an act of intent to surrender for adoption if she meets the requirements for capacity to execute an act of surrender as set forth in Articles 1111 through 1114.

B. In all private adoptions, she must receive legal counseling in accordance with Article 1121(A). Her counsel shall execute an affidavit of counsel, which shall be attached to the intent to surrender for adoption and comply with the requirements of Article 1121(C).

C. Execution of an intent to surrender for adoption shall have no effect upon the parental rights of the pregnant female or mother of a child or of the legal father.

Acts 2003, No. 564, §1.



CHC 1107.4 - Filing of intent to surrender for adoption

Art. 1107.4. Filing of intent to surrender for adoption

The agency or attorney for the prospective adoptive parents shall file any intent to surrender for adoption in a court of proper venue as authorized by Article 1180.

Acts 2003, No. 564, §1.



CHC 1107.5 - Contents of intent to surrender for adoption; form

Art. 1107.5. Contents of intent to surrender for adoption; form

A. Every act of intent to surrender for adoption shall contain the following information:

(1) The name, parish of domicile, age, and marital status of the pregnant female anticipating adoption of her unborn child or of the mother of a child.

(2) The name and address of the alleged father of the child or expected child.

(3) The anticipated or actual birth date of the child.

(4) The court in which the act of intent to surrender for adoption will be filed.

B. The act of intent to surrender for adoption shall also recite the following declarations:

(1) Whether the act of intent to surrender for adoption is being executed prior to or after the birth of the child.

(2) That she has no mental incapacity and is under no interdiction that impairs her capacity to consent to the surrender of her child.

(3) That, if required by Article 1113, she is joined in the act of intent to surrender for adoption by her parents or tutor.

(4) That she has been informed and understands that the act of intent to surrender for adoption is only in anticipation of adoption and does not mean that she agrees to surrender the child.

(5) That she has been informed and understands that her rights as the parent of the child are not being terminated by execution of this act of intent to surrender for adoption.

(6) That she has been informed and understands that the act of intent to surrender for adoption is being executed for the purpose of determining whether the alleged father will oppose her plans for surrendering her child for adoption.

(7) That she has been informed and understands that if the alleged father responds by filing a timely written objection, he will receive notice of any motion for hearing to determine his parental rights that she may thereafter file or of any surrender she may thereafter execute and will be given notice of a hearing on his opposition and will be given an opportunity to present evidence to acknowledge his paternity, to demonstrate his fitness as a parent, and to demonstrate his commitment to the child.

(8) That she has been informed and understands that if the father does not respond by filing a timely written objection, that his potential parental rights may be terminated by the court upon the court's approval of her surrender.

(9) That she freely and voluntarily executes the act of intent to surrender for adoption and understands that she is not required to execute it and that failing to execute it will not prevent her from later deciding to surrender her child for adoption.

C. In a private adoption, the act of intent to surrender for adoption shall also recite that the pregnant female or mother has consulted with and been fully advised by an attorney about the meaning of these declarations and the consequences of the act of intent to surrender for adoption, other than the attorney, associate, partner, shareholder, or employee of the attorney's law firm or corporation for the prospective adoptive parent.

D. The act of intent to surrender for adoption shall be in authentic form and shall be dated and signed by the pregnant female or mother and her representative, if applicable. If required by Article 1113, it shall also be signed by the minor's parents or tutor, or the written consent of the court shall be attached.

E. The act of intent to surrender for adoption shall contain the requirements in substantially the following form:

"INTENT TO SURRENDER A CHILD FOR ADOPTION

STATE OF LOUISIANA"

PARISH OF (NAME OF PARISH)

BEFORE ME, the undersigned notary public, and in the presence of the two undersigned competent witnesses who are over the age of eighteen, personally came and appeared:

(NAME OF MOTHER)

a female of the age of (AGE), who is (MARITAL STATUS), and domiciled in the Parish of (NAME OF PARISH), who being first duly sworn, did depose and state:

(1) She is pregnant and expects to deliver a child on or about (EXPECTED DELIVERY DATE)

OR

[She is the mother of (CHILD'S NAME), born on (DATE OF BIRTH) in the (PARISH/COUNTY OF BIRTH), State of (STATE OF BIRTH).]

(2) The father of the child is [is believed to be] (FATHER'S NAME), and his address is (ADDRESS).

(3) To the best of her knowledge, the alleged father:

(a) Has not executed a notarial act of acknowledgment of the child.

(b) Has not admitted his paternity of the child by registering with the putative father registry.

(c) Has not informally acknowledged his paternity of this child.

(d) Has not had his paternity of this child established by court judgment.

OR

[The paternity of this child has been established by the judgment of the (NAME OF COURT) _________ on (DATE) finding that (FATHER'S NAME) is the father.]

(4) The court in which this act of intent to surrender for adoption is to be filed is (NAME OF JUVENILE COURT) located in (CITY AND PARISH OF COURT).

(5) Affiant declares that she has no mental incapacity and is under no interdiction that impairs her capacity to surrender the child.

(6) Affiant declares that she has been informed and understands that this act of intent to surrender for adoption is only in anticipation of adoption and does not mean that she agrees to surrender the child nor does her refusal to sign this intent to surrender for adoption prevent her from surrendering the child after birth for adoption.

(7) Affiant declares that she has been informed and understands that her rights as the parent of the child are not being terminated by execution of this act of intent to surrender for adoption.

(8) Affiant declares that she has been informed and understands that this act of intent to surrender for adoption is being executed for the purpose of determining whether the father will oppose her plans for surrendering her child for adoption.

(9) Affiant declares that she has been informed and understands that if the father responds by filing a timely written objection, he will receive notice of any motion for hearing to determine his parental rights that she may thereafter file or of any surrender she may thereafter execute, and will be given notice of a hearing on his opposition, and will be given an opportunity to present evidence to acknowledge his paternity, to demonstrate his fitness as a parent, and to demonstrate his commitment to the child.

(10) Affiant declares that she has been informed and understands that if the father does not respond by filing a timely written objection, that his potential parental rights may be terminated by the court upon the court's approval of her surrender.

(11) Affiant declares that she freely and voluntarily executes this act of intent to surrender for adoption.

(ADDITIONAL DECLARATIONS IF THE INTENT

TO SURRENDER IS FOR A PRIVATE ADOPTION)

(12) Affiant declares that she is eighteen years of age or older.

OR

[Affiant declares that she is under the age of eighteen and that (NAME OF PARENTS OR TUTOR) join in this act of intent to surrender for adoption.]

OR

[Affiant declares that she is under the age of eighteen and that (NAME OF JUVENILE COURT) located in (CITY AND PARISH OF COURT) has given its written consent for her execution of this act of intent to surrender for adoption.]

(13) Affiant declares that she has consulted with and been fully advised by an attorney about the meaning of these declarations and the consequences of this act of intent to surrender for adoption, other than the attorney for the prospective adoptive parent or an associate, partner, shareholder, or employee of the prospective adoptive parent's attorney's law firm or corporation.

Sworn to, signed, and notarized, after being carefully read and explained to (NAME OF MOTHER) in the presence of the undersigned notary and witnesses on this _____ day of _________, 20__.

_______________________________

AFFIANT MOTHER

WITNESSES:

______________________

______________________

(ADDITIONAL SIGNATURE(S) IN PRIVATE ADOPTION

IF THE MOTHER IS A MINOR)

________________________________

PARENT(S)/TUTOR OF MINOR MOTHER

______________________

NOTARY PUBLIC AND SEAL

(REQUIRED ADDITIONAL ATTACHMENT(S) IF THE ACT OF INTENT TO SURRENDER FOR ADOPTION IS FOR A PRIVATE ADOPTION:

(AFFIDAVIT OF ATTORNEY FOR MOTHER)

(REQUIRED ADDITIONAL ATTACHMENT IF THE SURRENDER IS BY A MINOR MOTHER WHOSE PARENT(S) OR TUTOR REFUSE TO JOIN IN THE INTENT TO SURRENDER FOR ADOPTION:

(WRITTEN CONSENT OF THE COURT)

Acts 2003, No. 564, §1; Acts 2004, No. 26, §3.



CHC 1107.6 - Failure to file timely objection to adoption; termination of parental rights

Art. 1107.6. Failure to file timely objection to adoption; termination of parental rights

A. To preserve his right to oppose a subsequent adoption, the alleged or adjudicated father shall file an objection, in accordance with Article 1107.8, within fifteen days of service of the notice of intent to surrender for adoption, or, if the child has not yet been born, within five days of the birth of the child, whichever is earlier.

B. If the father fails to file a timely objection, he shall be deemed to have waived notice of the filing and service of any pleading in any subsequent surrender or adoption proceeding and to have no cause of action to challenge the child's adoption.

C. The court shall, upon motion, render an order terminating the parental rights of both parents if:

(1) A motion for hearing to determine the father's rights or a surrender by the mother is filed within ninety days of the filing of the intent to surrender.

(2) The surrender is filed in court in accordance with Article 1131.

(3) In accordance with Article 1131(C), the court finds that the surrender meets the requirements of this Title.

Acts 2003, No. 564, §1.



CHC 1107.7 - Objection to intent to surrender for adoption; effect

Art. 1107.7. Objection to intent to surrender for adoption; effect

A. If an alleged or adjudicated father timely files with the court an objection to the intent to surrender for adoption, in accordance with Article 1107.8, he shall be deemed to have filed a timely opposition to the adoption in accordance with Article 1137.

B. Within ninety days of the filing of her intent to surrender, the mother may file a motion for hearing to determine the father's parental rights. The court shall schedule a hearing to decide whether the father has established or forfeited his parental rights in accordance with Article 1138 within twenty days after the time the father was served with the motion for hearing. If the father fails to establish his parental rights, he shall be deemed to have waived notice of the filing and service of any pleading in any subsequent surrender or adoption proceeding and to have no cause of action to challenge the child's adoption and his parental rights are subject to termination upon the filing and approval of the mother's surrender.

C. If the mother thereafter files a surrender within ninety days of the filing of her intent to surrender and the father's rights have not been previously determined to be waived pursuant to Paragraph B of this Article, such a father shall be entitled to receive notice of its filing. The court shall schedule a hearing to decide whether the father has established or forfeited his parental rights, in accordance with Article 1138, within twenty days after the time he was served with the notice of the surrender.

D. If the mother does not file a motion for hearing pursuant to Paragraph B of this Article or thereafter file a surrender within ninety days of the filing of her intent to surrender, the intent to surrender shall be dissolved and shall be without legal consequences. Evidence of the intent to surrender, now dissolved, shall not be considered evidence of unfitness.

Acts 2003, No. 564, §1.



CHC 1107.8 - Notice of filing of act of intent to surrender for adoption; form; objection and form

Art. 1107.8. Notice of filing of act of intent to surrender for adoption; form; objection and form

A. The notice of filing of a mother's intent to surrender for adoption shall contain the following information in substantially the following form:

"NOTICE OF FILING OF ACT OF INTENT TO SURRENDER

FOR ADOPTION

Be advised that on the _________ day of ______________, 20__, ____________ (MOTHER'S NAME) voluntarily filed an act of intent to surrender for adoption of her minor child, namely ____________, born on the ______ day of ____________, 20__, in the Parish/County of _____________, State of _____________.

OR

[Be advised that on the ___________ day of ____________, 20___, ________________(MOTHER'S NAME) voluntarily filed an act of intent to surrender for adoption of her expected child to be born on or about _______________, 20__.]

The act of intent to surrender for adoption names you as the father of this child. The act of intent to surrender for adoption does not bind the mother to follow through with plans to surrender her child for adoption. She may change her mind. Its only purpose is to determine whether you will oppose plans for surrendering this child for adoption.

You may attempt to oppose the proposed adoption of this child only by filing a written objection with this court within fifteen days after you receive this notice. In your objection, you must provide the court with an address where you can be contacted about further proceedings, if any, regarding the child's adoption.

A form for your use is attached.

Note that this objection must be signed under oath before a notary public after you have proved your identity. If the objection does not have the notary's signature, it is not effective.

If you do file such a written objection:

(1) You will have the right to receive notice of any surrender for adoption that the mother may hereafter sign giving up her parental rights to the child.

(2) You will also have the right to be given notice of any hearing scheduled by the court to decide whether your parental rights should be terminated. At that hearing, you must show that you are claiming or have acknowledged paternity of the child and must prove that you have assumed parental responsibility for the child, that you are a fit parent, and that you are willing and able to take custody of the child. At that hearing, the court will decide whether your efforts have been sufficient to preserve your parental rights regarding this child and to prevent the child's adoption.

These notices will be served upon you at the address you provide in your written objection.

If you do not file a written, notarized objection within fifteen days from the time you receive this notice, then you waive notice and service of future surrender or adoption proceedings, you have no cause of action to challenge the child's adoption, and all rights you may have as the child's alleged father may be terminated by order of this court and the child may be adopted if the mother does decide to sign a surrender of the child for adoption.

These are serious consequences. You are urged to contact a lawyer to advise you further."

B. With every notice of the filing of an act of intent to surrender for adoption, this form must be included for the alleged father's use:

"OBJECTION TO ADOPTION

____________ (Court File #)

STATE OF LOUISIANA

PARISH OF (NAME OF PARISH)

I, __________________________ (FATHER'S NAME), have received notice of an act of intent to surrender for adoption filed by ___________________________ (NAME OF PREGNANT FEMALE OR MOTHER), which names me as the father.

I believe that I am the father of this child.

I object to any adoption of this child.

I can be reached for notification of any surrender for adoption executed by the mother and any hearing on my opposition to the adoption of this child at

_______________________________________________________

(ADDRESS: STREET, CITY AND ZIP CODE).

I understand that all notices will be made at that address unless I notify the court listed below in writing of a different address. If I move without notifying the court, I understand that the court will rule that no further attempts need to be made to contact me about any adoption of this child.

__________________________

(SIGNATURE)

___________________________

(PRINT NAME)

SWORN TO AND SUBSCRIBED BEFORE ME, Notary, on this the ________ day of ____________, _______, at ___________________ (CITY), Louisiana.

___________________________

NOTARY PUBLIC AND SEAL

In order to be effective, this objection must either be mailed by registered or certified mail or filed by you or your representative with the following court:

JUVENILE COURT OF ____________ PARISH

(Address)"

Acts 2003, No. 564, §1.



CHC 1107.9 - Notice of filing of intent to surrender for adoption; service upon identified alleged fathers, residents and nonresidents

Art. 1107.9. Notice of filing of intent to surrender for adoption; service upon identified alleged fathers, residents and nonresidents

Notice of filing of an intent to surrender for adoption shall be given by personal service or by registered or certified mail, return receipt requested, delivery restricted to the addressee, to any alleged or adjudicated and identified father.

Acts 2003, No. 564, §1.



CHC 1108 - Authority to surrender

CHAPTER 3. AUTHORITY TO SURRENDER

Art. 1108. Authority to surrender

A. Subject to the provisions for capacity found in Chapter 4 of this Title any parent may execute a voluntary act of surrender.

B. If the parents are dead or are unknown, the child's tutor may execute the act of surrender for adoption.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992.



CHC 1109 - Domiciliary requirements

Art. 1109. Domiciliary requirements

A surrendering parent must be domiciled in this state for at least eight months, unless a prospective adoptive parent has been domiciled in this state for at least eight months, or the child is in the custody of the Department of Children and Family Services.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992; Acts 1999, No. 1243, §2, eff. Jan. 1, 2000; Acts 2001, No. 1064, §2.



CHC 1110 - Nature of authority

Art. 1110. Nature of authority

The surrender of a child for adoption by one parent shall have no effect upon the parental rights of any other parent.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992.



CHC 1111 - Capacity generally

CHAPTER 4. CAPACITY TO SURRENDER

Art. 1111. Capacity generally

Except as provided hereinafter in this Chapter, any parent has the capacity to surrender his or her child for adoption.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992.



CHC 1112 - Inability due to court intervention

Art. 1112. Inability due to court intervention

A. Except as provided herein, a parent may not execute a private surrender once custody of that child has been removed from the parent by order of a juvenile court and the child has been placed in the legal custody of any person or agency or if the child is the subject of a pending termination of parental rights proceeding.

B. Upon notice to the department and after a contradictory hearing, if requested by the department, a parent may, with approval of the court, execute a private surrender of a child in the legal custody of the department to the foster parent with whom the child was placed by the department.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992.



CHC 1113 - Minor parents

Art. 1113. Minor parents

A. Except as otherwise provided herein, if a parent executing a surrender in a private adoption is a minor, the parents or tutor of the minor must join in the surrender unless the minor parent has been judicially emancipated under Civil Code Article 385 or emancipated by marriage under Civil Code Articles 379 through 384.

B. When the parents of the minor are separated or divorced, only the parent who has legal custody of the minor must join in the surrender.

C. When the minor's parents or tutor refuse to join in the act or cannot be located, the court may authorize the minor to surrender without the required consent if it finds that the minor is sufficiently mature and well-informed to surrender his child for adoption or that the surrender is otherwise in the child's best interest.

D. In an intrafamily adoption, the parents or tutor of the minor parent must join in the minor's consent to his child's adoption unless the court finds that the minor is sufficiently mature and well-informed to surrender his child for adoption or that the surrender is otherwise in the child's best interest.

E. A minor may surrender to an agency without the consent of the parents or tutor of the minor.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992; Acts 1999, No. 1062, §3, eff. Jan. 1, 2000.



CHC 1114 - Mentally incapacitated parents

Art. 1114. Mentally incapacitated parents

Any parent who has been interdicted or who the court finds to be mentally incapable of giving a knowing and voluntary surrender shall not execute an act of surrender. Any act of surrender executed by an interdicted or mentally incapacitated parent is subject to annulment under Chapter 12 of this Title.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992.



CHC 1115 - Authority generally; preplacement approval

CHAPTER 5. AUTHORITY TO ACCEPT SURRENDER

Art. 1115. Authority generally; preplacement approval

A. A surrender may be made to any person or agency qualified to petition for the adoption of the child.

B. Prior to the execution of a surrender for private adoption pursuant to Chapter 10 of Title XII, each prospective adoptive parent shall obtain preplacement approval as required by Chapter 2 of Title XII.

C. Either a certification for adoption or a court order approving the adoptive placement, completed or brought current within the previous twelve months, shall be provided to the attorney for the prospective adoptive parents for filing with the surrender.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992; Acts 2003, No. 567, §1.



CHC 1116 - Agency adoption; acceptance by agency

Art. 1116. Agency adoption; acceptance by agency

In order for a surrender to an agency to be effective, the surrender shall be accepted in writing by the agency in the form of an authentic act.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992.



CHC 1117 - Domiciliary requirements; acceptance of surrender by agency on behalf of resident adoptive parent

Art. 1117. Domiciliary requirements; acceptance of surrender by agency on behalf of resident adoptive parent

A. If a surrendering parent is not domiciled in this state, then the agency shall be domiciled in this state or be accepting the surrender of a child who is in the custody of the Department of Children and Family Services.

B. In order for a surrender to an agency to be effective, the agency accepting the surrender shall have been issued a child-placing or adoption license by the Department of Children and Family Services.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992; Acts 1999, No. 1243, §2, eff. Jan. 1, 2000; Acts 2001, No. 1064, §2; Acts 2008, No. 584, §1.



CHC 1118 - Effect of acceptance

Art. 1118. Effect of acceptance

The person or agency to whom a child is surrendered shall exercise all rights and responsibilities as legal custodian of the child.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992.



CHC 1119 - Anonymity; limitations upon attorney as representative

Art. 1119. Anonymity; limitations upon attorney as representative

A. For purposes of insuring anonymity in private adoptions, an attorney at law licensed to practice in this state may be named in the surrender as representative of the accepting person. The named attorney may facilitate transfer of the child to the accepting person.

B. The attorney shall not be deemed the legal custodian of the child for any reason, including the satisfaction of the domiciliary requirement of Article 1117 of this Title or for the determination of jurisdiction or venue in any subsequent adoption proceeding.

C. The prospective adoptive parent need not be informed of the identity of the surrendering parent nor be shown the petition or other documents connected with the adoption proceeding, including any certification for adoption or court order approving the adoptive placement as required by Chapter 2 of Title XII.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992.



CHC 1120 - Pre-surrender counseling; affidavit

CHAPTER 6. COUNSELING REQUIREMENTS

Art. 1120. Pre-surrender counseling; affidavit

A. Prior to the execution of any surrender, a surrendering parent shall participate in a minimum of two counseling sessions relative to the surrender with a licensed social worker, licensed psychologist, medical psychologist, licensed psychiatrist, licensed counselor, or a counselor employed by a licensed child-placing agency.

B. The counselor shall execute an affidavit attesting that the surrendering parent attended a minimum of two sessions, and stating whether the surrendering parent appeared to understand the nature and consequences of his intended act. The affidavit of the counselor shall be attached to the act of surrender.

C. If, in the opinion of the counselor, there is any question concerning the parent's mental capacity to surrender, the basis for these concerns shall be stated in the affidavit. If indicated, the affidavit shall contain a specific recommendation for any further evaluation that may be needed to ascertain the parent's capacity.

D. If he is a major, any surrendering father of a child may waive the counseling otherwise mandated by Paragraph A of this Article. In this case, the attorney or counselor shall execute an affidavit attesting to the father's waiver and that he appeared to understand the nature and consequences of his intended act. The affidavit of the counselor or attorney shall be attached to the act of surrender.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992; Acts 1999, No. 1062, §3, eff. Jan. 1, 2000; Acts 2003, No. 567, §1; Acts 2009, No. 251, §13.



CHC 1121 - Legal counseling; affidavit

Art. 1121. Legal counseling; affidavit

A. In all surrenders for private adoption, the surrendering parent and his representative, if applicable, or the child's tutor, as provided in Article 1108, shall be represented at the execution of the act by an attorney at law licensed to practice law in Louisiana; however, the attorney representing such person shall not be the attorney who represents the person who is the prospective adoptive parent, or an attorney who is an associate, partner, shareholder, or employee of the attorney, law firm, or corporation representing the prospective adoptive parent.

B. Counsel for the surrendering parent shall execute an affidavit of counsel, which shall be attached to the Act of Surrender.

C. The affidavit of counsel shall recite that counsel for the surrendering parent has fully explained to the parent the nature and effect of the Act of Surrender, including the penalties for making false statements in the act of surrender provided in R.S. 14:125.2, and that the parent appeared to understand the explanation given, that the parent freely and voluntarily executed the surrender, and that a copy of the act as executed has been provided to the surrendering parent.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 2001, No. 953, §2; Acts 2008, No. 584, §1.



CHC 1122 - Contents of surrender; form

CHAPTER 7. SURRENDER REQUIREMENTS

Art. 1122. Contents of surrender; form

A. Every Act of Surrender shall contain the following information:

(1) The name, parish of domicile, age, and marital status of the surrendering parent.

(2) The name and last address, if known, of any other legal or natural parent of the child or a statement that the name or address is not known.

(3) The birth name, place, and date of birth of the child.

(4) The name and address of the person, agency, or representative to whom surrender is made.

(5) The court in which the surrender is to be filed as required by Article 1131.

B. The Act of Surrender shall also recite the following declarations:

(1) That the act is not being executed earlier than (a) the third day following the birth of the child if it is an agency adoption, or (b) the fifth day following the birth of a child if the adoption is a private adoption; or, when a father is surrendering earlier than the fifth day following the birth of the child, that (a) the adoption is an agency adoption, or (b) that the act is for private adoption and is being executed earlier than the fifth day following the birth of the child.

(2) That the parent has no mental incapacity and is under no interdiction.

(3) That the parent who is a minor is joined in the act of surrender by the parents or tutor or has written consent of the court, except in acts of surrender to an agency.

(4) That the parent has been informed and understands that upon its execution, the Act of Surrender is irrevocable, and that any rights as a parent of the child are permanently terminated by execution of the Act of Surrender unless it is nullified due to fraud or duress or is dissolved by a court of competent jurisdiction.

(5) That the parent freely and voluntarily surrenders custody of the child for the purpose of permanent placement and adoption.

(6) That the parent consents to an adoption which consent is final and irrevocable.

(7) That the parent waives notice and service of any subsequent adoption proceedings.

(8) That the parent has been informed of the provisions of the voluntary registration law, as provided for in Chapter 15 of Title XII, whereby contact can be established between the parent and the surrendered child upon the child's reaching majority if both the surrendering parent and the adopted person register and fulfill all registration requirements.

(9) That either a surrendering parent, the agency accepting the surrender, or the adoptive parents are domiciled in this state, or that the child is in the custody of the Department of Children and Family Services.

(10) That the parent has been informed and fully advised of the provisions of R.S. 14:125.2, and the penalties provided therein, by an attorney, other than the attorney, associate, or partner of the law firm representing the adoptive parent. This includes employees and shareholders of any firm, company, corporation, or limited liability partnership that may be representing the adoptive parents.

(11) In an adoption arranged by the Department of Children and Family Services, that the execution of the surrender is made without conditions of any kind. Failure to comply with any formal or informal agreement for post-adoption continuing contact shall not nullify the surrender nor constitute cause for its revocation.

(12) Whether a surrendering mother does or does not wish to be notified of the hearing of any opposition to the adoption filed pursuant to Article 1137.

(13) Whether a surrendering parent does or does not wish the future release of identifying information in the event of a medical necessity for which information is needed in order to treat the child.

(14) That the parent has been informed that the Statement of Family History will be given to the adoptive parents at the time of placement and made available, upon request, to the adopted person at the age of eighteen years or older.

C. The Act of Surrender shall recite that the parent has received a minimum of two pre-surrender counseling sessions or that, in the case of the father, he has waived such counseling in accordance with the requirements of Article 1120. It shall further state that the agency or individual accepting the surrender has no knowledge of any question concerning the mental capacity of the parent that has not been resolved by the court pursuant to Article 1130.1.

D. An act of private surrender shall also recite that the parent has consulted with and been fully advised by an attorney, other than the attorney, associate, partner, shareholder, or employee of the attorney's law firm or corporation for the prospective adoptive parent, about the meaning of these declarations and the effects of the act of surrender in accordance with Article 1123.

E. The Act of Surrender shall be in authentic form and shall be dated and signed by the surrendering parent, the attorney for the surrendering parent, if applicable, and either the adoptive parent or attorney representing the adoptive parent who wishes to remain anonymous, or a representative of the agency. If required by Article 1113, it shall also be signed by the minor's parents or tutor, or the written consent of the court shall be attached.

F. The Act of Surrender for a surrendering mother shall contain the requirements in substantially the following form:

"VOLUNTARY ACT OF SURRENDER FOR ADOPTION

(FOR A SURRENDERING MOTHER OF A CHILD)

STATE OF LOUISIANA

PARISH OF (NAME OF PARISH)

BEFORE ME, the undersigned notary public, and in the presence of the two undersigned competent witnesses who are over the age of eighteen, personally came and appeared:

(NAME OF SURRENDERING MOTHER)

a female of the age of (AGE), who is (MARITAL STATUS), and domiciled in the Parish of (NAME OF PARISH), who being first duly sworn, did depose and state:

(1) She is the mother of (CHILD'S NAME), born on (DATE OF BIRTH) in the (PARISH/COUNTY OF BIRTH), State of (STATE OF BIRTH).

(2) She was married at the birth or conception of the child, or has married subsequent to the child's birth and her husband has acknowledged his paternity of the child. The husband's name is (HUSBAND'S NAME) and his last known address was (ADDRESS OR UNKNOWN).

OR

She was not married at the birth or conception of the child, nor has she, subsequent to the child's birth, married any man who has acknowledged his paternity of the child. To the best of her knowledge, the alleged father has/has not executed an act of acknowledgment/a registration with the putative father registry that admitted his paternity of this child. He has/has not informally acknowledged his paternity of this child. His paternity of this child has/has not been established by court judgment.

(3) The other natural/alleged father of the child is (FATHER'S NAME), and his last known address was (ADDRESS OR UNKNOWN).

(4) The agency to whom this child is hereby surrendered is (NAME OF PERSON, AGENCY OR REPRESENTATIVE), whose address is (ADDRESS), who hereby accepts this surrender is domiciled in this state. The (NAME OF AGENCY) declares that he has no knowledge of any question concerning the parent's capacity to execute a surrender that has not been resolved by the court pursuant to Article 1130.1.

OR

If the surrender is for private adoption, the Person or Representative to whom this child is hereby surrendered is (NAME OF PERSON OR REPRESENTATIVE), whose address is (ADDRESS), hereby accepts this surrender from a surrendering parent who is domiciled in this state or on behalf of adoptive parents domiciled in this state. (NAME OF PERSON OR REPRESENTATIVE) declares that he has no knowledge of any question concerning the parent's capacity to execute a surrender that has not been resolved by the court pursuant to Article 1130.1.

(5) The court in which this surrender is to be filed is (NAME OF JUVENILE COURT) located in (CITY AND PARISH OF COURT) and that said court has jurisdiction over the status of the child by virtue of either a surrendering parent, a prospective adoptive parent, or a legal guardian being domiciled in this state, or that the child is in the custody of the Department of Children and Family Services.

(6) Affiant declares that this Act of Surrender is not being executed earlier than the third day following the birth of the child for agency adoptions or the fifth day following the birth of the child in a surrender for private adoption.

(7) Affiant declares that she has no mental incapacity and is under no interdiction.

(8) Affiant declares that she has been informed and understands that her rights as a parent of the child are permanently and irrevocably terminated by execution of this Act of Surrender; however, she understands that it may be declared null due to fraud or duress and may be dissolved if the adoption cannot be accomplished.

(9)(a) Affiant declares that she freely and voluntarily surrenders custody of the child for the purpose of placement and adoption.

(b) Affiant declares that she has been informed and understands that it is unlawful to willfully and knowingly make a written or oral false statement about the biological paternity of a child and has been advised that the penalties for such falsity are either a fine of ten thousand dollars or imprisonment for not more than five years, or both.

(10) Affiant declares that she consents to an adoption, which consent is final and irrevocable upon execution of this surrender.

(11) Affiant declares that she waives notice of the filing and service of any pleading of any sort in any subsequent adoption proceeding regarding the child surrendered.

(12) Affiant declares that she has been informed of the provisions of the voluntary registration law, whereby contact may be established with the surrendered child upon the child's reaching the age of eighteen years if both the surrendering parent and the adopted person register and fulfill all registration requirements.

(13) Affiant declares that she has attended a minimum of two pre-surrender counseling sessions relative to this surrender of her child for adoption.

(14) Affiant declares that she has been informed and fully advised of the provisions of R.S. 14:125.2 and the penalties provided therein by an attorney, other than the attorney, associate, partner, shareholder, or employee of the attorney's law firm or corporation for the prospective adoptive parent.

(ADDITIONAL DECLARATION IF THE SURRENDER IS FOR AN AGENCY ADOPTION ARRANGED BY THE DEPARTMENT OF CHILDREN AND FAMILY SERVICES)

(15) Affiant declares that the execution of this surrender is made without conditions of any kind. Failure to comply with any formal or informal agreement for post-adoption continuing contact will not nullify the surrender nor constitute cause for revocation.

(ADDITIONAL DECLARATIONS IF THE SURRENDER IS FOR A PRIVATE ADOPTION)

(16) Affiant declares that she is eighteen years of age or older.

OR

Affiant declares that she is under the age of eighteen and that (NAME OF PARENTS OR TUTOR) join in this surrender.

OR

Affiant declares that she is under the age of eighteen and that (NAME OF JUVENILE COURT) located in (CITY AND PARISH OF COURT) has given its written consent for her surrender.

(17) Affiant declares that she has consulted with and been fully advised by an attorney other than the attorney for the prospective adoptive parents about the meaning of these declarations and the consequences of this Act of Surrender.

(18) Affiant declares that she does or does not wish to be notified of the hearing of any opposition to the adoption filed pursuant to Article 1137.

(19) Affiant declares that she does or does not wish the future release of identifying information in the event of a medical necessity for which information is needed in order to treat the child.

(20) Affiant declares that she has been informed and understands that the Statement of Family History will be given to the adoptive parents at the time of placement and made available, upon request, to the adopted person at the age of eighteen years or older.

Sworn to, signed, and notarized, after being carefully read and explained to (NAME OF SURRENDERING PARENT) in the presence of the undersigned notary and witnesses on this _____ day of ____________, 20__.

WITNESSES:

_________________________

_________________________

(If agency adoption:)

_______________________________________

SURRENDERING MOTHER

_______________________________________

AGENCY REPRESENTATIVE

(If private adoption:)

_______________________________________

SURRENDERING MOTHER

_______________________________________

ATTORNEY FOR SURRENDERING MOTHER

_______________________________________

ADOPTING PARENTS

OR

_______________________________________

ATTORNEY FOR ADOPTING PARENTS

(if anonymity to be protected)

(Additional signature(s) in private adoption if the surrendering mother is a minor

_______________________________________

PARENT(S)/TUTOR OF MINOR

SURRENDERING MOTHER)

__________________________________________

NOTARY PUBLIC AND SEAL ATTACHMENTS:

( ) AFFIDAVIT OF MENTAL HEALTH COUNSELOR

( ) STATEMENT OF FAMILY HISTORY

(Required additional attachment if the surrender is for private adoption:

( ) AFFIDAVIT OF ATTORNEY FOR SURRENDERING PARENT)

Required additional attachment if the surrender is by a minor mother whose parent(s) or tutor refuse to join in the Act of Surrender for a private adoption:

( ) (WRITTEN CONSENT OF COURT)"

G. The Act of Surrender for a surrendering father shall contain the requirements in substantially the following form:

"VOLUNTARY ACT OF SURRENDER FOR ADOPTION

(FOR A SURRENDERING FATHER OF A CHILD)

STATE OF LOUISIANA

PARISH OF (NAME OF PARISH)

BEFORE ME, the undersigned notary public, and in the presence of the two undersigned competent witnesses who are over the age of eighteen, personally came and appeared:

(NAME OF SURRENDERING FATHER)

a male of the age of (AGE), who is (MARITAL STATUS), and domiciled in the Parish of (NAME OF PARISH), who being first duly sworn, did depose and state:

(1) He is the natural/alleged father of (CHILD'S NAME), born on (DATE OF BIRTH) in the (PARISH/COUNTY OF BIRTH), State of (STATE OF BIRTH).

OR

He is the natural/alleged father of the child to be born on or about (PROJECTED DATE OF BIRTH) to (MOTHER'S NAME).

(2) He was not married to the child's mother at the time of the child's birth or conception nor has he subsequently married this child's mother and acknowledged his paternity of the child.

OR

He was married to the child's mother at the time of the child's birth or conception.

OR

He has married this child's mother subsequent to the child's birth and has acknowledged his paternity of the child.

OR

He was not married to and has not married the mother of this child/expected child. He has/has not executed an act of formal acknowledgment/a registration with the putative father registry that admitted his paternity of this child/expected child. He has/has not informally acknowledged his paternity of this child/expected child. His paternity of this child/expected child has/has not been established by court judgment.

(3) The natural mother of the child/expected child is (MOTHER'S NAME), and her last known address was (ADDRESS OR UNKNOWN).

(4) The agency to whom this child is hereby surrendered is (NAME OF PERSON, AGENCY OR REPRESENTATIVE), whose address is (ADDRESS), who hereby accepts this surrender is domiciled in this state. The (NAME OF AGENCY) declares that he has no knowledge of any question concerning the parent's capacity to execute a surrender that has not been resolved by the court pursuant to Article 1130.1.

OR

If the surrender is for private adoption, the Person or Representative to whom this child is hereby surrendered is (NAME OF PERSON OR REPRESENTATIVE), whose address is (ADDRESS), hereby accepts this surrender from a surrendering parent who is domiciled in this state or on behalf of adoptive parents domiciled in this state. (NAME OF PERSON OR REPRESENTATIVE) declares that he has no knowledge of any question concerning the parent's capacity to execute a surrender that has not been resolved by the court pursuant to Article 1130.1.

(5) The court in which this surrender is to be filed is (NAME OF JUVENILE COURT) located in (CITY AND PARISH) and that said court has jurisdiction over the status of the child by virtue of either a surrendering parent, a prospective adoptive parent, or a legal guardian being domiciled in this state, or that the child is in the custody of the Department of Children and Family Services.

(6) Affiant declares that this Act of Surrender is/is not being executed earlier than the third day following the birth of the child for agency adoptions, or the fifth day following the birth of the child in a surrender for private adoption.

(7) Affiant declares that he has no mental incapacity and is under no interdiction.

(8) Affiant declares that he has been informed and understands that his rights as a natural parent/alleged parent of the child/expected child less than five days old are permanently and irrevocably terminated on the fifth day following the birth of the child; however, he understands that this Act of Surrender may be declared null due to fraud or duress and may be dissolved if the adoption cannot be accomplished.

OR

Affiant declares that he has been informed and understands that his rights as a natural parent/alleged parent of the child are permanently and irrevocably terminated by execution of this Act of Surrender; however, he understands that it may be declared null due to fraud or duress and may be dissolved if the adoption cannot be accomplished.

(9)(a) Affiant declares that he freely and voluntarily surrenders custody of this child for the purpose of placement and adoption.

(b) Affiant declares that he has been informed and understands that it is unlawful to willfully and knowingly make a written or oral false statement about the biological paternity of a child and has been advised that the penalties for such falsity are either a fine of ten thousand dollars or imprisonment for not more than five years, or both.

(10) Affiant declares that he consents to an adoption, which consent is final and irrevocable on the third day following the birth of this child/expected child for agency adoptions, and on the fifth day following the birth of this child/expected child less than five days old if this is a private adoption.

OR

Affiant declares that he consents to an adoption, which consent is final and irrevocable upon the execution of this surrender.

(11) Affiant declares that he waives notice of the filing and service of any pleading of any sort in any subsequent adoption proceeding regarding the child surrendered.

(12) Affiant declares that he has been informed of the provisions of the voluntary registration law, whereby contact may be established with the surrendered child upon the child's reaching the age of eighteen years if both the surrendering parent and the adopted person register and fulfill all registration requirements.

(13) Affiant declares that he has attended a minimum of two pre-surrender counseling sessions relative to the surrender of this child for adoption.

OR

Affiant declares that he waives pre-surrender counseling relative to the surrender of this child for adoption.

(14) Affiant declares that he has been informed and fully advised of the provisions of R.S. 14:125.2 and the penalties provided therein by an attorney, other than the attorney, associate, partner, shareholder, or employee of the attorney's law firm or corporation for the prospective adoptive parent.

(ADDITIONAL DECLARATION IF THE SURRENDER IS FOR AN AGENCY ADOPTION ARRANGED BY THE DEPARTMENT OF CHILDREN AND FAMILY SERVICES)

(15) Affiant declares that the execution of this surrender is made without conditions of any kind. Failure to comply with any formal or informal agreement for post-adoption continuing contact will not nullify the surrender nor constitute cause for revocation.

(ADDITIONAL DECLARATIONS IF THE SURRENDER IS FOR A PRIVATE ADOPTION)

(16) Affiant declares that he is eighteen years of age or older.

OR

Affiant declares that he is under the age of eighteen and that (NAME OF PARENTS OR TUTOR) join in this surrender.

OR

Affiant declares that he is under the age of eighteen and that (NAME OF JUVENILE COURT) located in (CITY AND PARISH OF COURT) has given its written consent for his surrender.

(17) Affiant declares that he has consulted with and been fully advised by an attorney other than the attorney for the prospective adoptive parents about the meaning of these declarations and the consequences of this Act of Surrender.

(18) Affiant declares that he does or does not wish the future release of identifying information in the event of a medical necessity for which information is needed in order to treat the child.

(19) Affiant declares that he has been informed and understands that the Statement of Family History will be given to the adoptive parents at the time of placement and made available, upon request, to the adopted person at the age of eighteen years or older.

Sworn to, signed, and notarized, after being carefully read and explained to (NAME OF SURRENDERING PARENT) in the presence of the undersigned notary and witnesses on this _____ day of ____________, 20__.

WITNESSES:

_________________________

_________________________

(If agency adoption:)

_______________________________________

SURRENDERING FATHER

_______________________________________

AGENCY REPRESENTATIVE

(If private adoption:)

_______________________________________

SURRENDERING FATHER

_______________________________________

ATTORNEY FOR SURRENDERING FATHER

_______________________________________

ADOPTING PARENTS

or

_______________________________________

ATTORNEY FOR ADOPTING PARENTS

(if anonymity to be protected)

[Additional signature(s) in private adoption if the surrendering father is a minor

_______________________________________

PARENT(S)/TUTOR OF MINOR

SURRENDERING FATHER]

__________________________________________

NOTARY PUBLIC AND SEAL ATTACHMENTS:

( )      AFFIDAVIT OF MENTAL HEALTH COUNSELOR or AFFIDAVIT OF WAIVER OF COUNSELING

( )      STATEMENT OF FAMILY HISTORY

[Required additional attachment if the surrender is for private adoption:

( )      AFFIDAVIT OF ATTORNEY FOR SURRENDERING PARENT]

[Required additional attachment if the surrender is by a minor father whose parent(s) or tutor refuse to join in the Act of Surrender for a private adoption:

( ) WRITTEN CONSENT OF COURT]"

H. A copy of the Act of Surrender shall be made available to a surrendering parent at the time it is executed, or upon request, at any time thereafter.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 1995, No. 1095, §5; Acts 1999, No. 1243, §2, eff. Jan. 1, 2000; Acts 2001, No. 953, §2; Acts 2001, No. 1064, §2; Acts 2003, No. 567, §1; Acts 2008, No. 583, §1; Acts 2008, No. 584, §1; Acts 2010, No. 266, §1; Acts 2016, No. 434, §1.



CHC 1123 - Effect of surrender; verification of judgment of adoption

Art. 1123. Effect of surrender; verification of judgment of adoption

A. An Act of Surrender shall be irrevocable upon execution except as provided in Article 1130.

B. An authentic act of voluntary surrender executed by a parent grants the legal custody of the child identified in the act to the agency or person named or represented in the act and grants the irrevocable consent of the surrendering parent and his representative, if applicable, or the child's tutor, to the subsequent adoption of the child surrendered to the agency or to the adoption of the child by the person named or represented in the act except as provided in Paragraph D.

C. The agency, firm, or lawyer facilitating the adoption shall provide the surrendering parent, upon request, with a notarized statement that the final judgment of adoption was legally rendered. The statement shall not disclose the identity of the adoptive parents.

D. If for any reason an adoption cannot be accomplished, the Act of Surrender may be dissolved by a court of competent jurisdiction.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 2008, No. 583, §1.



CHC 1124 - Requirement of family information

CHAPTER 8. STATEMENT OF FAMILY HISTORY; FORM

Art. 1124. Requirement of family information

A. A surrendering parent shall execute a Statement of Family History which shall be attached to the Act of Surrender, shall be included in the sealed adoption record, and shall be given to the prospective adoptive parents at the time of placement and made available, upon request, to the adopted person at the age of eighteen years or older.

B. A surrendering parent shall execute an affidavit attesting to the parent's execution of the Statement of Family History which shall be included in the sealed adoption record only and shall not be given to the prospective adoptive parents or the adopted person.

C. The form for the affidavit shall be substantially as follows:

STATE OF _____________________

PARISH/COUNTY OF ______________________________

AFFIDAVIT

BEFORE ME, the undersigned authority, personally came and appeared

_______________________________________

SURRENDERING PARENT

who declares that he/she has executed a true and correct Statement of Family History to provide the adoptive parents of the minor child with nonidentifying medical genetic information in accordance with the provisions of Louisiana Children's Code Articles 1124 through 1127.

Affiant understands and agrees that the nonidentifying Statement of Family History will be attached to the Act of Surrender and included in the sealed adoption record. Affiant further understands that the Statement of Family History will be given to the prospective adoptive parent(s) at the time of placement and made available, upon request, to the adopted person at the age of eighteen years or older.

Affiant has been informed that this affidavit shall be included in the sealed adoption record only and will not be given to the adoptive parents or the minor child.

_______________________________________

SIGNATURE OF SURRENDERING PARENT

_______________________________________

NAME OF SURRENDERING PARENT

SWORN TO AND SUBSCRIBED BEFORE ME THIS ______ DAY OF

____________, 20____.

____________________________

NOTARY PUBLIC

Acts 1991, No. 235, §11, eff. Jan. 1, 1992; Acts 1992, No. 705, §5, eff. July 6, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 2001, No. 910, §1; Acts 2008, No. 583, §1.



CHC 1125 - Statement of family history; contents; form

Art. 1125. Statement of family history; contents; form

A. The Statement of Family History shall contain the following nonidentifying information, if known:

(1) The age of each biological parent.

(2) Descriptive information about each biological parent.

(3) The biological relationship between parents, if applicable.

(4) Explicit and extensive medical genetic history of each biological parent and his parents, siblings, grandparents, great-grandparents, aunts, uncles, and cousins.

(5) If applicable, the child's:

(a) Immunization record.

(b) Illness history.

B. The Statement of Family History form shall be substantially as follows:

STATEMENT OF FAMILY HISTORY

Child's Biological MOTHER

Child's Biological FATHER

Age

Height

Weight

Hair color

Eye color

Complexion

Body build

Education-last grade completed/ degree received

Right/left handed

Occupation

Talents

Religion

Race

Ethnicity/

Nation­ality

Native American/Tribal Affiliation, if applicable

Other

Yes

No

Diseases/conditions

If yes,

•

state relationship to child [biological parent (mother or father), sibling (full or half), grandparent (paternal or maternal), great grandparent (paternal or maternal), aunt/uncle/cousin (paternal or maternal)];

•

state specific condition;

•

age of onset;

•

treatment (medication, surgery, etc.); and

•

outcome.

Cancer

Heart disease

Stroke

High blood pressure

Diabetes

Kidney disease

Liver disease

Digestive disorders

Respiratory disorders

Blood disease (sickle cell, hemophilia, etc.)

Glandular disturbances (thyroid, adrenal, growth, etc.)

Neurological & muscular disorders (multiple sclerosis, muscular dystrophy, Tay-Sachs, etc.)

Arthritis (juvenile, rheumatoid, gout, hammertoe, etc.)

Epilepsy, seizures, convulsions

Allergies (drugs, food, other)

Asthma

Vision problems/blindness

Hearing problems/deafness

Speech disorders

Dental problems/braces

Birth defects (cleft palate, missing digit, club foot, etc.)

Curvature of spine

Headaches/migraines

Alcoholism

Substance abuse

Eating disorders/obesity

Mental illness (schizophrenia, bipolar, depressive, etc.)

Intellectual disability-non-injury (PKU, Down's Syndrome, etc.)

Learning disabilities (ADD, ADHD, etc.)

Multiple births

Miscarriages, stillbirths, neonatal deaths

SIDS

Rh Factor

HIV ( biological mother only)

Venereal disease during pregnancy

(biological mother only)

Other: specify

Other: specify

Other: specify

Prenatal History

Yes

No

If yes,

•

state type;

•

state amount; and

•

state during what months of pregnancy.

Prescription medication

Over the counter medication

Alcohol

Tobacco

Other Drugs

Are the parents of the child biologically related to each other?

Yes_____ No_____

If yes what is the biological relationship? ____________________

Has the minor child had the following immunizations?

YES

NO

YES

NO

( )

( )

Birth-2 mo. Hepatitis (Hep) B

( )

( )

12-15 mo. Hib, MMR # 1

( )

( )

1 - 4 mo. Hep B

( )

( )

12-18 mo. Var (chickenpox)

( )

( )

2 mo. DTaP, IPV, Hib,

( )

( )

15-18 mo. DTaP

( )

( )

4 mo. DTaP, IPV, Hib,

( )

( )

4-6 yrs. MMR # 2, DTaP,

OPV

( )

( )

6 mo. DTaP, Hib,

( )

( )

11-12 yrs. MMR # 2, Var,

Hep B

( )

( )

6-18 mo. Hep B, IPV

( )

( )

11-16 yrs. Td (tetanus,

diphtheria)

Has the minor child had the following illnesses?

YES

NO

YES

NO

( )

( )

Pertussis (P) (Whooping Cough)

( )

( )

Rheumatic Fever

( )

( )

Rubella (R) (Measles)

( )

( )

Tonsillitis

( )

( )

Mumps (M)

( )

( )

Convulsions

( )

( )

Chicken Pox (Var)

( )

( )

Asthma

( )

( )

Rotavirus (Rv)

( )

( )

Polio (IPV)

( )

( )

Scarlet Fever

( )

( )

Allergies, specify

( )

( )

Diphtheria (D)

________________________________

( )

( )

Surgery, operations, specify ________________________________

( )

( )

Glandular Disturbances, specify _______________________________

Does the minor child have or has he had any other serious illnesses or medical conditions?

Acts 1991, No. 235, §11, eff. Jan. 1, 1992; Acts 1992, No. 705, §5, eff. July 6, 1992; Acts 1999, No. 884, §1; Acts 2008, No. 583, §1; Acts 2010, No. 266, §1; Acts 2014, No. 811, §33, eff. June 23, 2014.



CHC 1126 - Fiduciary duty; breach; good faith exception

Art. 1126. Fiduciary duty; breach; good faith exception

A. The agency or person to whom a surrender is made shall have the duty to make a good faith effort to obtain the Statement of Family History required by Articles 1124 and 1125, to deliver it to prospective adoptive parents upon placement, and to make it available, upon request, to the adopted person at the age of eighteen years or older. If the Statement of Family History is subsequently transferred to another agency or person, the new custodian of the information assumes responsibility to the adopted person.

B. Failure to comply with the provisions of this Chapter or the intentional or willful falsification of information shall constitute a breach of fiduciary duty, punishable by a fine of not less than one hundred nor more than five hundred dollars. Should the agency or person to whom a surrender is made fail to obtain all information required for the Statement of Family History, the agency or person shall document by affidavit the good faith efforts made to obtain such information and that such efforts were unproductive.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1995, No. 1108, §1; Acts 2008, No. 583, §1.



CHC 1127 - Request for disclosure of nonidentifying medical records or genetic information information

Art. 1127. Request for disclosure of nonidentifying medical records or genetic information

A. Any adopted person, or if still a minor, his legal representative on his behalf, or a surrendering biological parent, may, upon written request, obtain nonidentifying medical or genetic information from the agency, firm, or lawyer without the necessity of filing a motion for disclosure as required by the provisions of Chapter 5 of Title XII of this Code.

B. Upon such a written request, the agency, firm, or lawyer shall make a good faith effort to review and abstract nonidentifying genetic or medical information from all available records and sources that are similar in content to the Statement of Family History.

C. Such nonidentifying medical or genetic information shall be made available for a reasonable charge.

D. For the purposes of this Article, an "agency, firm, or lawyer" shall include an agency, firm, or lawyer that is no longer licensed or authorized by the state for the placement of children for adoption, but was licensed or authorized by the state to perform such service at the time the child was surrendered.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1995, No. 1108, §1; Acts 1999, No. 884, §1; Acts 1999, No. 1062, §3, eff. Jan. 1, 2000; Acts 2008, No. 583, §1.



CHC 1127.1 - Maintenance of medical report; transfer of adoption records

Art. 1127.1. Maintenance of medical report; transfer of adoption records

A. After adoptive placement of the child, the agency, firm, or lawyer facilitating the surrender or person to whom a surrender is made shall have a continuing duty to maintain these records and supplement them if additional nonidentifying medical or genetic information is received about the adopted person or his biological relatives.

B. Upon a request in accordance with Article 1127, the agency, firm, or lawyer facilitating the surrender shall disclose such information.

C. In fulfilling this continuing duty, the agency, firm, or lawyer is authorized to contact the adopted person, adoptive parents, and biological parents to provide updated nonidentifying medical and genetic information or to facilitate the exchange of information between the parties.

D. After the final decree of adoption, if the firm or lawyer is unable to assume ongoing responsibility for the continuing duty pursuant to this Article, it shall transfer its adoption records to the Department of Children and Family Services or another transferee approved by the department. Thereafter, that transferee shall assume the continuing duty imposed by this Article. Should any client subsequently attempt to update information, the firm or lawyer shall refer the client to the current custodian of the record, and if appropriate, to the voluntary registry.

Acts 1999, No. 1062, §3, eff. Jan. 1, 2000; Acts 2008, No. 583, §1.



CHC 1128 - Validity of surrender; Statement of Family History

CHAPTER 9. FOREIGN SURRENDERS

Art. 1128. Validity of surrender; Statement of Family History

A. A surrender or consent to adoption executed by a nondomiciliary parent in accordance with the laws of the state of his domicile shall be recognized as valid and given the force and effect accorded it by the laws of the foreign state.

B. The agency or individual to whom the child was surrendered shall be responsible for securing the parent's execution of a Statement of Family History set forth in Article 1125. All other rights and duties set forth in Chapter 8 of Title XI shall be applicable.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992; Acts 2001, No. 567, §1.



CHC 1129 - Proof of law

Art. 1129. Proof of law

A person asserting the validity of a surrender or consent executed in a foreign state shall produce sufficient proof of the laws of the foreign state governing the requirements for form and content and the force and effect accorded a properly executed act.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992.



CHC 1130 - Time limitations

CHAPTER 10. SURRENDER PROCEDURE IN GENERAL

Art. 1130. Time limitations

A. No Act of Surrender for private adoption by a mother shall be executed earlier than five days following the birth of the child.

B. A father may execute an Act of Surrender prior to the birth of the child or at any time after the birth. However, any surrender executed by a father for private adoption earlier than the fifth day following the birth of the child shall not be irrevocable until the fifth day following the birth of the child.

C. In making these time calculations, the date of birth shall not be included, and the days shall be consecutive calendar days, including weekends and holidays.

D. An alleged or adjudicated father may execute an act of surrender prior to the birth of the child or at any time after the birth. His surrender shall be irrevocable upon execution.

E. No Act of Surrender by a birth mother or father as defined in Children's Code Article 1193 for agency adoption shall be executed earlier than three days following the birth of the child.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 2008, No. 584, §1.



CHC 1130.1 - Authority of the court to determine parental capacity

Art. 1130.1. Authority of the court to determine parental capacity

A. If parental capacity is questioned by the counselor providing pre-surrender counseling as provided in Article 1120(C), a surrender may not be executed unless authorized by the court pursuant to one of the following:

(1) Review of further evaluative information as recommended in Article 1120(C) and a finding that such evaluation provides sufficient support of the parent's ability to understand the nature and consequences of the act of surrender.

(2) After a hearing and consideration of all available information and the questioning of the parent, the court finds that the parent sufficiently understands the nature and consequences of the act of surrender.

B. The court's findings shall be made in writing and the surrender shall be executed only upon order by the court.

Acts 2003, No. 567, §1.



CHC 1131 - Filing of surrender; institution of records check

Art. 1131. Filing of surrender; institution of records check

A. Within three days after the surrender becomes irrevocable under Article 1123, exclusive of legal holidays, the agency or attorney for the prospective adoptive parents shall file the authentic act of voluntary surrender, together with any certification for adoption or court order approving the adoptive placement required by Chapter 2 of Title XII in a court of proper venue as authorized by Article 1180.

B. If the parent has previously executed an intent to surrender for adoption, pursuant to Chapter 2-A of this Title, the surrender shall be filed in that same court.

C. The surrender, and certification for adoption or court order approving the adoptive placement if required, may be filed later than three days after execution only with leave of court for good cause shown.

D. Upon filing, the court shall promptly review the surrender and any accompanying documents to ensure their sufficiency in accordance with Article 1104. If any document fails to comply with the requirements of this Title, the court shall immediately notify all counsel of record and may refuse to accept the surrender until such time as the defects are remedied. If the surrender and documents are found to comply with the requirements of this Title, the court shall enter an order approving the surrender and immediately notify all counsel of record.

E. Upon the filing of any court order approving the adoptive placement pursuant to Article 1178, the court shall immediately issue both of the following orders:

(1) That the sheriff or the office of state police, Louisiana Bureau of Criminal Identification and Information, conduct a records check for all federal arrests and convictions and all state arrests and convictions in this and any other states in which either of the prospective adoptive parents has been domiciled. Prospective adoptive parents shall submit a set of fingerprints to the sheriff or the office of state police.

(2) That the department conduct a records check for validated complaints of child abuse or neglect in this or any other state in which either of the prospective adoptive parents has been domiciled since becoming a major, involving either prospective adoptive parent.

F. Each order shall state the full name, date of birth, social security number, and former and current state of domicile since becoming a major of each prospective adoptive parent.

G. The sheriff or the office of state police, Louisiana Bureau of Criminal Identification and Information, and the department shall accord priority to these orders and shall provide a certificate indicating all information discovered or that no information has been found.

H. Failure to file within three days as required by Paragraph A of this Article shall not affect the final adoption.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 1999, No. 1062, §3, eff. Jan. 1, 2000; Acts 2001, No. 567, §1; Acts 2003, No. 564, §1; Acts 2006, No. 421, §1; Acts 2008, No. 584, §1; Acts 2010, No. 192, §1.



CHC 1132 - Notice of filing of surrender; form

Art. 1132. Notice of filing of surrender; form

A. If a mother of a child born outside of marriage has executed a surrender and identifies the child's alleged or adjudicated father, the agency or individual to whom the child was surrendered shall exercise due diligence in attempting to locate him and to offer pre-surrender counseling in accordance with Article 1120.

B. Upon approval of the mother's surrender by the court, notice of the filing of the mother's surrender shall be served upon the alleged or adjudicated father unless any of the following apply:

(1) His potential parental rights have been terminated by a judgment in accordance with Title X of this Code.

(2) He has executed a surrender in accordance with this Title.

(3) He has given his consent in open court in accordance with Article 1195.

(4) He has executed a release of claims in accordance with Article 1196.

C. If the alleged or adjudicated father is a minor, his parents or tutor shall be served if required by Article 1113.

D. The notice of the surrender shall be issued by the clerk and shall contain the following information in substantially the following form:

"NOTICE OF FILING OF SURRENDER

Be advised that on the ___ day of ___, 20__, an authentic Act of Surrender executed by ______ was filed wherein she surrendered for adoption her minor child, namely _____, born on the ___ day of _____, __, in the Parish of _____, State of ____.

The Act of Surrender alleges that you are the father of this child. You may attempt to oppose the adoption of this child only by filing a written objection with this court within fifteen days after you receive this notice.

If you file a written objection timely, the court will then hold a hearing within twenty days of the filing of the opposition, to determine whether you have established or forfeited your parental rights.

To establish your parental rights to oppose the adoption, you must acknowledge that you are the father of the child or be found to be the father by court order as a result of blood tests. Thereafter, you must also demonstrate to the court that you are a fit parent who is willing and able to assume the legal and physical care of your child. You must also demonstrate that you have made a substantial commitment to your parental responsibilities by providing or attempting to provide substantial and consistent support for the mother during pregnancy or after the child's birth and by frequently and consistently visiting or attempting to visit the child after birth.

If you fail to file a written motion of opposition, or if, after a hearing on a motion timely filed, the court finds that you have failed to establish your parental right to oppose the adoption, the court will order the termination of any and all parental rights you may have and the child may be subject to adoption."

Acts 1991, No. 235, §11, eff. Jan. 1, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 1999, No. 1062, §3, eff. Jan. 1, 2000; Acts 2004, No. 26, §1.



CHC 1133 - Notice of filing of surrender; service upon resident alleged or adjudicated father

Art. 1133. Notice of filing of surrender; service upon resident alleged or adjudicated father

A. Notice of the filing of a mother's surrender shall be promptly served upon the alleged or adjudicated father. Notice of the filing shall not be required if an alleged or adjudicated father waives notice of service. If he resides within this state, service shall be made by any of the following means:

(1) Registered or certified mail, return receipt requested, postage prepaid and properly addressed to his last known address.

(2) Electronic mail at the electronic mail address expressly designated by the father in a pleading, at the continued custody or continued safety plan hearing, or at any other hearing at which he personally appeared before the court.

B. Service by electronic mail is complete upon transmission but is not effective if the serving party learns the transmission did not reach the party to be served.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 2015, No. 124, §1, eff. June 19, 2015.



CHC 1134 - Notice of filing of surrender; service upon nonresident alleged or adjudicated father

Art. 1134. Notice of filing of surrender; service upon nonresident alleged or adjudicated father

A. Notice of the filing of a mother's surrender shall be promptly served upon the alleged or adjudicated father. Notice of the filing shall not be required if an alleged or adjudicated father waives notice of service. If he does not reside within this state, service shall be made by any of the following means:

(1) Registered or certified mail, return receipt requested, postage prepaid and properly addressed to his last known address.

(2) Electronic mail at the electronic mail address expressly designated by the father in a pleading, at the continued custody or continued safety plan hearing, or at any other hearing at which he personally appeared before the court.

B. Service by electronic mail is complete upon transmission but is not effective if the serving party learns the transmission did not reach the party to be served.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 2015, No. 124, §1, eff. June 19, 2015.



CHC 1135 - Unidentified fathers; diligent effort; order

Art. 1135. Unidentified fathers; diligent effort; order

A. If the father of the child is unknown, the court, upon motion of the agency or attorney for the prospective adoptive parent and upon finding that a diligent effort has been made to identify the father, shall terminate the father's parental rights.

B. For purposes of this Article, the existence of all of the following is sufficient proof that the father is unknown and a diligent effort was made to identify him:

(1) A declaration by the surrendering mother in the act of surrender that the father is unknown.

(2) A certified copy of the child's birth certificate with no one indicated thereon as the father of the child.

(3) A certificate from the putative father registry indicating that no person is listed or registered as the child's father, which certificate must be dated more than fifteen days after the date the act of surrender was executed by the surrendering mother.

(4) A certificate from the clerk of court in the parish in which the child was born indicating that no acknowledgment with respect to this child has been recorded, which certificate must be dated more than fifteen days after the date the act of surrender was executed by the surrendering mother.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992.



CHC 1136 - Absentee alleged or adjudicated fathers; curator

Art. 1136. Absentee alleged or adjudicated fathers; curator

A. If the alleged or adjudicated father of the child is identified but his whereabouts are unknown, as indicated in a surrender or in a return on service, the court shall appoint a curator and notice of filing of a surrender shall be served upon him.

B. The court must appoint a curator for an alleged or adjudicated father whose whereabouts are unknown within five days, exclusive of legal holidays, from the date of the filing of an act of surrender indicating that his whereabouts are unknown or from the receipt of a return indicating that he cannot be served. The curator shall begin a diligent effort to locate the alleged or adjudicated father within seven days, exclusive of legal holidays, from the date of his appointment.

C. Upon motion of the agency or attorney for the prospective adoptive parent, which motion may be filed thirty days after the appointment of the curator, and upon finding that a diligent effort has been made to locate the alleged or adjudicated father, but that he has not been located within thirty days from the appointment of the curator, the court shall terminate the alleged or adjudicated father's parental rights.

D. For purposes of this Article, the following is sufficient proof that the alleged or adjudicated father's whereabouts are unknown and that a diligent effort was made to locate him:

(1) A declaration by the surrendering mother in the act of surrender that his address is unknown or evidence that attempts to contact him at the address indicated in the act of surrender have been unsuccessful.

(2) A certified copy of the child's birth certificate, with no one indicated thereon as the father of the child.

(3) A certificate from the putative father registry indicating whether any person is listed registered as the child's father and if so registered, proof that no address is stated thereon or evidence that attempts to contact him at the address indicated on the registration form have been unsuccessful, which certificate must be dated more than fifteen days after the date the act of surrender was executed by the surrendering mother.

(4) A certificate from the clerk of court where the child was born indicating whether any act of acknowledgment with respect to this child has been recorded and if so recorded, proof that no address is stated thereon or evidence that attempts to contact the alleged or adjudicated father at the address indicated on the acknowledgment have been unsuccessful, which certificate must be dated after fifteen days from the date the act of surrender was executed by the surrendering mother.

(5) An affidavit executed by the curator detailing efforts made to locate the alleged or adjudicated father, including but not limited to proof of publication seeking his whereabouts.

E. If the alleged or adjudicated father of the child is located by the curator within thirty days of his appointment, the curator shall promptly file an affidavit with the court detailing efforts made to locate him, disclosing his location and certifying that he has been given oral or written notice of filing of surrender in conformity with Article 1132.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993.



CHC 1137 - Notice of opposition to adoption by alleged or adjudicated father; time limitations; appointment of counsel for the child; scheduling of hearing; paternity testing

Art. 1137. Notice of opposition to adoption by alleged or adjudicated father; time limitations; appointment of counsel for the child; scheduling of hearing; paternity testing

A. An alleged or adjudicated father or his representative, if applicable, may oppose the adoption of his child by filing a clear and written declaration of intention to oppose the adoption. The notice of opposition shall be filed with the court indicated in the notice of filing of surrender within fifteen days after the time he was served with the notice of surrender, or from the time he was served with notice of the filing of an adoption petition in the event that no surrender was executed or filed.

B. Upon receipt of the notice of opposition, the court shall appoint an attorney to represent the child, subject to the limitations set out in Article 1121. Neither the child nor anyone purporting to act on his behalf may be permitted to waive this right. The costs of the child's representation shall be taxed as costs of court.

C. The court shall set the opposition for contradictory hearing, which hearing shall be held within twenty days of the filing of the opposition.

D. Notice of the hearing shall be served in accordance with Articles 1133 and 1134 on the opposing father, the legal custodian, counsel appointed for the child, and the mother of the child through the agency to whom the child was placed or through the attorney who represented the mother in a private surrender unless otherwise waived in the Act of Surrender executed pursuant to Article 1122.

E. If paternity is at issue, on its own motion or motion of any party, the court shall issue an order for immediate blood or tissue sampling in accordance with the provisions of R.S. 9:396 et seq. and shall order an expedited report. The hearing resolving this issue shall be held at the earliest time that the results of the testing can be reported to the court.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 1997, No. 797, §1; Acts 1999, No. 720, §1; Acts 2001, No. 567, §1; Acts 2001, No. 910, §1; Acts 2008, No. 583, §1.



CHC 1138 - Hearing of opposition to adoption; establishment of parental rights

Art. 1138. Hearing of opposition to adoption; establishment of parental rights

A. At the hearing of the opposition, the alleged or adjudicated father must establish his parental rights by acknowledging that he is the father of the child and by proving that he has manifested a substantial commitment to his parental responsibilities and that he is a fit parent of his child.

B. Proof of the father's substantial commitment to his parental responsibilities requires a showing, in accordance with his means and knowledge of the mother's pregnancy or the child's birth, that he either:

(1) Provided financial support, including but not limited to the payment of consistent support to the mother during her pregnancy, contributions to the payment of the medical expenses of pregnancy and birth, or contributions of consistent support of the child after birth; that he frequently and consistently visited the child after birth; and that he is now willing and able to assume legal and physical care of the child.

(2) Was willing to provide such support and to visit the child and that he made reasonable attempts to manifest such a parental commitment, but was thwarted in his efforts by the mother or her agents, and that he is now willing and able to assume legal and physical care of the child.

C. The child, the mother of the child, and the legal custodian may offer rebuttal evidence limited to the issues enumerated in Paragraphs A and B of this Article. However, the primary consideration shall be, and the court shall accept evidence concerning, the best interests of the child.

D. If the court finds that the alleged or adjudicated father has failed to establish his parental rights, it shall decree that his rights are terminated.

E. If the court finds that the alleged or adjudicated father has established his parental rights, the court shall declare that no adoption may be granted without his consent. The court may also order the alleged or adjudicated father to reimburse the department, or the licensed private adoption agency, or other agency, or whoever has assumed liability for such costs, all or part of the medical expenses incurred for the mother and the child in connection with the birth of the child.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 1997, No. 797, §1; Acts 2001, No. 910, §1.



CHC 1139 - Order maintaining opposition; effect on other surrendering parent; service

Art. 1139. Order maintaining opposition; effect on other surrendering parent; service

A. If the court maintains an opposition and declares that no adoption can take place without the consent of the opposing parent, a surrender executed by the other parent of the child shall be dissolved. Any dispute regarding custody shall be heard immediately and determined pursuant to Civil Code Article 245. Evidence of the surrender, now dissolved, shall not be considered evidence of unfitness.

B. The order shall be served on the surrendering parent in the manner for service of process provided in civil proceedings.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 2001, No. 910, §1.



CHC 1140 - Continuing jurisdiction

Art. 1140. Continuing jurisdiction

The court rendering an order pursuant to this Chapter shall have exclusive, original jurisdiction to modify that order.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992.



CHC 1141 - Prior clearance on original birth certificate; putative father registry; acknowledgment by authentic act and judgment of filiation

Art. 1141. Prior clearance on original birth certificate; putative father registry; acknowledgment by authentic act and judgment of filiation

A. Prior to the entry of any order terminating parental rights pursuant to this Chapter, the attorney for the prospective adoptive parents shall obtain a certified copy of all of the following:

(1) The child's birth certificate.

(2) A certificate indicating the name and address of any person listed with the putative father registry, or a certificate that no registration or listing has occurred, relative to this child.

(3) A certificate from the clerk of court in and for the parish in which the child was born indicating whether any acknowledgment by authentic act or judgment of filiation has been recorded relative to this child.

B. The vital records registry of the office of public health of the Louisiana Department of Health, or its counterpart in any other state, shall, upon request of the attorney for the prospective adoptive parent, provide him with a certified copy of the information in its custody that is required in this Article.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 2004, No. 26, §1.



CHC 1142 - Order declaring parental rights terminated; motion; certificates

Art. 1142. Order declaring parental rights terminated; motion; certificates

A. If no opposition is timely received by the court, the court shall, upon motion, render an order declaring the rights of the parents terminated.

B. The motion shall be accompanied by a certified copy of the child's birth certificate, a certificate from the putative father registry indicating whether any act of acknowledgment by authentic act has been recorded, and a certificate from the clerk of court in and for the parish in which the child was born indicating whether any acknowledgment by authentic act or judgment of filiation has been recorded relative to this child.

C. Repealed by Acts 2016, No. 434, §4.

D. If any of these certificates identify an alleged or adjudicated father who has not previously been served with notice of the mother's act of surrender, the alleged or adjudicated father shall be served with a copy of the motion to terminate his parental rights and given an opportunity to be heard in accordance with Articles 1132 through 1141 unless any of the following occur:

(1) The alleged or adjudicated father's parental rights have been terminated by a judgment in accordance with Title X.

(2) The alleged or adjudicated father has executed an act of surrender in accordance with this Title.

(3) The alleged or adjudicated father has consented to the child's adoption in accordance with Article 1195.

(4) The alleged or adjudicated father has executed a release of claims in accordance with Article 1196.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 1999, No. 1062, §3, eff. Jan. 1, 2000; Acts 2016, No. 434, §§1, 4.



CHC 1143 - Appeal

Art. 1143. Appeal

A. An appeal from or application for a rehearing on any order or judgment rendered relative to a provision of this Title shall be in accordance with the provisions of this Article to the extent that the provisions hereof conflict with the provisions of the Code of Civil Procedure.

B. An appeal from an order or judgment of a district, family, or juvenile court shall be to the court of appeal on both law and fact. The court shall fix the return date of the appeal no more than twenty days after the day the estimated costs are paid. Emergency supplemental court reporting services may be applied for with the judicial administrator. The court of appeal shall hear and decide the appeal within twenty days after the lodging of the record on appeal.

C.(1) Within seven days after the transmission of the notice of the judgment of the court of appeal, a party may apply to the court of appeal for a rehearing. Within ten days after the transmission of the notice of the judgment of the court of appeal, a party may apply to the supreme court for a writ of certiorari. The judgment of a court of appeal becomes final and definitive if neither an application to the court of appeal for rehearing nor an application to the supreme court for a writ of certiorari is timely filed.

(2) When any party files a timely application to the court of appeal for a rehearing, the time within which any other party may apply to the supreme court for a writ of certiorari shall be extended until ten days after the transmission of the notice of a denial of rehearing.

(3) When a timely application for rehearing has been filed in the court of appeal and the court of appeal denies the application, the judgment becomes final and definitive unless an application for writ of certiorari to the supreme court is filed within ten days after the transmission of the notice of a denial of rehearing.

(4) If an application for certiorari to the supreme court is timely filed, a judgment of the court of appeal becomes final and definitive when the supreme court denies the application for certiorari. The supreme court may stay the execution of the judgment of the court of appeal pending a timely application for certiorari or an appeal to the United States Supreme Court.

D.(1) Within seven days after the transmission of the notice of judgment in the supreme court, a party may apply to the court for a rehearing.

(2) A judgment of the supreme court becomes final and definitive when the delay for application for rehearing has expired and no timely application therefor has been made.

(3) When an application for rehearing has been applied for timely, a judgment of the supreme court becomes final and definitive when the application is denied. The supreme court may stay the execution of the judgment pending a timely application for certiorari or an appeal to the United States Supreme Court.

E. For the purposes of this Article, "transmission of the notice" means the sending of the notice via the United States Postal Service, electronic mail, or facsimile.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992; Acts 1997, No. 797, §1; Acts 2012, No. 290, §2, eff. Jan. 1, 2013.



CHC 1144 - Placement report

CHAPTER 11. PERMANENCY PLANNING

Art. 1144. Placement report

A. After filing of a surrender in accordance with the provisions of Article 1131, when the department is the legal custodian of the child, the department shall report to the court in detail concerning the child's permanent placement.

B. When the department is not the legal custodian of the child, no later than ninety days after the filing of the surrender, the agency or person to whom the surrender was made shall report in detail to the court concerning the child's adoptive placement and shall have a continuing duty to supplement the report immediately when there is any change in the child's placement prior to the filing of a petition for adoption. The information contained in the report shall include among other relevant issues whether all parental rights have been extinguished, the status of the child's placement in an adoptive home, when the adoption petition is to be filed, and other information that the court may require.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992; Acts 1999, No. 1062, §3, eff. Jan. 1, 2000; Acts 2001, No. 567, §1.



CHC 1145 - Registration

Art. 1145. Registration

A. If no permanent placement has been made within ninety days after a voluntary surrender to a child care agency, the child shall be registered by the appropriate child placement agency with the Louisiana Adoption Resource Exchange within the office of community resources of the department.

B. Any such registration shall not include the surname of the child or otherwise reveal the identities of the blood parents of the child.

C. The department shall maintain a list of the registered children. Such list shall be updated quarterly and made available to all licensed child placement agencies in the state. Subject to the confidentiality requirements of all adoption matters, the department shall use every reasonable method of effecting a permanent placement.

D. Media presentation of available children and other means of public solicitation for the purpose of matching potential adoptive parents with available children shall be used only in cases involving a child who is difficult to place for adoption, subject to rules and regulations adopted pursuant to the Administrative Procedure Act.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992.



CHC 1146 - Permanency planning; review hearings; counsel for child

Art. 1146. Permanency planning; review hearings; counsel for child

A. If no permanent placement has been made by the department within ninety days after a voluntary surrender to a child care agency, review hearings shall be held in accordance with the provisions of Chapters 15 and 16 of Title VI of this Code.

B. When the department is not the legal custodian of the child review hearings shall be held as follows:

(1) A review hearing shall be held within ninety days after the filing of a surrender if a petition for adoption has not been filed. The court may waive the hearing if it has received and is satisfied with the placement report required by Article 1144.

(2) If the hearing is waived, a review hearing shall be held within ninety days of the initial waiver, unless an updated placement report is accepted by the court, or a petition for adoption has been filed.

(3) In any case, a review hearing shall be held within nine months of the filing of the surrender and at least once every six months thereafter until a petition for adoption has been filed or until the court determines that the child is in a permanent placement.

(4) The court may schedule such other review hearings as it deems necessary to ensure the permanency of the child's placement.

C. Any attorney previously appointed to represent the child shall continue to represent the child in all subsequent review hearings until the child is permanently placed. If no attorney was previously appointed, the court shall appoint an attorney to represent the child for the purpose of facilitating permanent placement by the department. When the department is not the legal custodian of the child, the court may appoint an attorney to represent the child if necessary for the best interest of the child.

D. The attorney appointed to represent the child shall also be responsible for reviewing and submitting a recommendation to the court regarding any agreement for post-adoption continuing contact that is filed for approval in accordance with Chapter 14-A of Title XII.

E. The court, at a permanency review hearing, shall inform the child of the provisions of Chapter 11 of Title X of this Code.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992; Acts 1999, No. 1062, §3, eff. Jan. 1, 2000; Acts 2001, No. 567, §1; Acts 2001, No. 568, §1, eff. Jan. 1, 2002; Acts 2008, No. 436, §1.



CHC 1147 - Grounds

CHAPTER 12. ANNULMENT OF SURRENDER

Art. 1147. Grounds

No act of surrender shall be subject to annulment except upon proof of duress or fraud, notwithstanding any provision of law to the contrary.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992.



CHC 1148 - Time limitations; finality

Art. 1148. Time limitations; finality

No action to annul a surrender shall be brought for any reason after ninety days from its execution or after a decree of adoption has been entered, whichever is earlier.

Acts 1991, No. 235, §11, eff. Jan. 1, 1992.



CHC 1149 - Purpose; short title

CHAPTER 13. SAFE HAVEN RELINQUISHMENTS

Art. 1149. Purpose; short title

A. The purpose of this Chapter is to provide a mechanism whereby any parent may relinquish the care of an infant to the state in safety, anonymity, and without fear of prosecution.

B. This Chapter shall be known and may be cited as the "Safe Haven Law".

Acts 2003, No. 609, §2; Acts 2015, No. 223, §1.



CHC 1150 - Definitions

Art. 1150. Definitions

As used in this Chapter:

(1) "Department" means the Department of Children and Family Services.

(2) "Designated emergency care facility" means any hospital licensed in the state of Louisiana, any public health unit, any emergency medical service provider, any medical clinic, any fire station, any police station, any crisis pregnancy center, or any child advocacy center.

(3) "Infant" means a child not previously subjected to abuse or neglect, who is not more than sixty days old as determined within a reasonable degree of medical certainty by an examining physician.

(4) "Relinquish" or "relinquishment" of an infant means to give over possession or control of him by a parent to another in compliance with this Chapter, with the settled intent to forego all parental responsibilities.

Acts 2003, No. 609, §2; Acts 2009, No. 284, §1, eff. July 1, 2009; Acts 2013, No. 186, §1; Acts 2016, No. 80, §3.



CHC 1151 - Relinquishment of infants; defense to prosecution

Art. 1151. Relinquishment of infants; defense to prosecution

A. If a parent wishes to relinquish his infant, he may leave the infant in the care of any employee of a designated emergency care facility. If the parent is unable to travel to such a facility, he may call "911", and a law enforcement officer or emergency medical service provider shall immediately be dispatched to meet the parent and transport the child to a hospital.

B. Relinquishment of an infant in accordance with this Chapter is not a criminal act of neglect, abandonment, cruelty, or a crime against the child.

Acts 2003, No. 609, §2.



CHC 1152 - Designated emergency care facility responsibilities

Art. 1152. Designated emergency care facility responsibilities

A. Every designated emergency care facility shall appoint as its representative one or more employees on duty during regular business hours who is knowledgeable about the requirements of this Chapter. In addition, at other times each facility shall designate a representative who can be reached by emergency telephone service.

B. Every designated emergency care facility shall provide, on a periodic basis, instruction regarding safe haven relinquishment procedures to all employees who work in the facility. A designated emergency care facility or its employees or volunteers shall not be held liable for any civil penalty for failure to comply with the provisions of this Subsection.

C. Instruction by a designated emergency care facility on safe haven relinquishment procedures may:

(1) Be provided in any manner that is deemed appropriate and sufficient by the facility.

(2) Vary depending on the type of facility and the job duties of the employees being trained.

(3) Utilize the downloadable instructional video and training materials provided by the Department of Children and Family Services on the department's website.

D. The department shall create a card that will be supplied to designated emergency care facilities, which shall be provided to the individual relinquishing an infant into the care of a designated emergency care facility. The card shall contain a toll free number to the department and a section on the card for the designated emergency care facility to provide their address and contact information.

E. In the event that the relinquishing parent makes contact with the department or the designated emergency care facility, the relinquishing parent shall be asked to voluntarily provide information about any prenatal care and the name of the other parent.

F. The representative shall provide to the parent written information about:

(1) How to contact the department should the parent later have questions about the relinquishment or the voluntary medical and genetic history information.

(2) The availability of counseling services.

(3) The right of the parent to file a claim and be heard in accordance with Articles 1156 and 1157.

(4) The right of the parent to use the services of the voluntary registry in accordance with Chapter 15 of Title XII.

G. In the event that an infant is relinquished to a designated emergency care facility other than a hospital, the staff of the facility shall immediately transfer him to a hospital.

H. The representative shall immediately notify the department of the relinquishment.

I. Absent evidence of willful or intentional misconduct or gross negligence in carrying out these responsibilities, the representative and other staff of the designated emergency facility shall be immune from civil and criminal liability in any legal action arising from the examination, testing, care, and treatment of the infant.

Acts 2003, No. 609, §2; Acts 2010, No. 471, §1.



CHC 1153 - Medical evaluation of the infant

Art. 1153. Medical evaluation of the infant

A. The act of relinquishment constitutes parental consent for the purposes of examining and testing procedures conducted by hospital staff and for the purposes of providing medical treatment and care of the infant.

B. A physician shall promptly conduct a comprehensive medical examination and such tests to determine:

(1) If the infant suffers from HIV or hepatitis, if suspected.

(2) If the infant suffered fetal exposure to alcohol or drugs.

(3) If the infant appears to have been abused or neglected.

(4) The infant's estimated date of birth, if not previously known.

C. The hospital shall forward the infant's birth information to the Bureau of Vital Statistics, for issuance of a birth certificate, unless it is determined that one has already been issued. Unless otherwise known, the infant shall be presumed to have been born in Louisiana.

D. Absent evidence of willful or intentional misconduct or gross negligence in carrying out these responsibilities, medical personnel and hospital staff shall be immune from civil and criminal liability in any legal action arising from the hospital's examination, testing, care, and treatment of the infant.

Acts 2003, No. 609, §2.



CHC 1154 - Safe haven continued custody hearing; instanter order

Art. 1154. Safe haven continued custody hearing; instanter order

A. Immediately after notification that an infant has been relinquished, the department shall request an oral instanter order of custody from the court in accordance with Article 620 and shall take physical custody of the infant within twelve hours of notice that the infant is ready to be discharged from the hospital. The department shall exercise due diligence in attempting to identify and locate any non-relinquishing parent, including but not limited to performing a missing children search.

B.(1) A hearing shall be held by the court within three days after the infant's entry into the custody of the department.

(2) No notice to a parent or other caretaker shall be required.

(3) The court shall order the appointment of counsel for the child and may also appoint a CASA volunteer for the child.

(4) Hearsay evidence shall be admissible at this hearing.

C. At this hearing, the department has the burden to prove all of the following:

(1) There are reasonable grounds to believe that the infant has been relinquished to the state for adoption in accordance with this Chapter.

(2) There is no evidence that the infant was abused or neglected prior to his relinquishment.

D. If the court finds that the department has satisfied the requirements of Paragraph C of this Article and that removal of the child is necessary in order to safeguard his welfare, it shall order continued custody of the infant in the department prior to final entry of an order declaring parental rights terminated and enter a finding that the department is deemed to have made reasonable efforts to prevent or eliminate the need for removal and that reunification efforts are not required.

E. If the court determines that the infant was abused or neglected prior to its relinquishment, the court shall direct that a child in need of care investigation be commenced by the department in accordance with Title VI.

Acts 2003, No. 609, §2.



CHC 1155 - Non-relinquishing parent; procedures

Art. 1155. Non-relinquishing parent; procedures

A. If a non-relinquishing parent cannot be identified, the court, upon finding that a diligent effort has been made by the department to identify the parent, shall terminate the parental rights of the unidentified non-relinquishing parent. In proving that a diligent but unsuccessful effort was made, the department shall introduce:

(1) A certified copy of the child's birth certificate, if one has been issued.

(2) A certificate indicating the name and address of any person listed with the putative father registry or a certificate that no registration or listing has occurred concerning this child.

B. If a non-relinquishing parent of the infant is identified, notice of the relinquishment, including an explanation of the rights of the non-relinquishing parent, shall be served upon that parent prior to the entry of an order terminating parental rights. The notice shall contain the following information in substantially the following form:

"NOTICE OF SAFE HAVEN RELINQUISHMENT

Be advised that on the _____ day of ______. _____, (NAME OF PARENT), the parent of an infant (FEMALE/MALE), born on the _____ day of ____________,_____, relinquished the infant for adoption by leaving (HIM/HER) at an emergency care facility.

You are alleged to be the other parent of the infant. You may oppose the adoption of this child only by filing a motion of opposition with this court within fifteen days after you are served with this notice.

If you file a motion of opposition timely, the court will then hold a hearing within twenty days of the filing of your objection, to determine whether you have established or forfeited your parental rights.

To establish your parental right to oppose the adoption, you must acknowledge that you are the parent of the child or be found to be the parent by court order as a result of blood or tissue tests. Thereafter, you must also demonstrate to the court that you are a fit parent who is willing and able to assume the legal and physical care of your child. You must also demonstrate that you have made a substantial commitment to your parental responsibilities by providing or attempting to provide substantial and consistent support during pregnancy or after the infant's birth and by frequently and consistently visiting or attempting to visit the child after birth. If you fail to file a motion of opposition, or if, after a hearing on a motion timely filed, the court finds that you have failed to establish your parental right to oppose the adoption, the court will order the termination of any and all parental rights you may have and the child may be subject to adoption."

C. If a non-relinquishing parent is identified but his whereabouts are unknown or he cannot be served, the court shall appoint a curator, and notice of the relinquishment shall be served upon him. The curator shall make a diligent effort to locate the parent and notify him of the pendency and nature of the proceedings. Within thirty days after the appointment, the curator shall submit to the court a written report indicating the efforts made to locate the parent. If the non-relinquishing parent has not been located, the court, upon finding that a diligent effort has been made to locate the parent, shall terminate the parental rights of that parent.

D. If an identified non-relinquishing parent is recognized as having parental rights under Article 1193, an involuntary termination of parental rights judgment under Title X of this Code, consent to adoption, or relinquishment of parental rights shall be required prior to adoption.

E. If the identified non-relinquishing parent is an alleged or adjudicated father, then his rights shall be determined in accordance with Articles 1137 through 1143.

Acts 2003, No. 609, §2.



CHC 1156 - Reclaiming parental rights; time limitations; paternity testing; home study

Art. 1156. Reclaiming parental rights; time limitations; paternity testing; home study

A. Within thirty days after the relinquishment, a parent who has relinquished an infant may seek to reclaim parental rights by filing in the court in the parish in which the infant was relinquished a motion evidencing a declaration of his intention to retain his parental rights.

B. The court shall set the parent's motion for contradictory hearing against the department to be held within twenty days of the filing of the motion. No continuances shall be granted, except in extraordinary circumstances and upon a showing of good cause.

C. The court shall issue an order for immediate blood or tissue testing, in accordance with the provisions of R.S. 9:396 et seq., and shall order an expedited report.

D. The court shall also order the department to immediately conduct a home study of any parent seeking to reclaim or establish his rights and promptly report to the court concerning its findings.

Acts 2003, No. 609, §2.



CHC 1157 - Reclaiming of parental rights by the relinquishing parent; hearing

Art. 1157. Reclaiming of parental rights by the relinquishing parent; hearing

A. A relinquishing parent may reclaim parental rights by proving by clear and convincing evidence that:

(1) He is the parent of the child.

(2) Setting aside the relinquishment and permitting the parent to reclaim the child is in the child's best interests.

B. If the court finds that the relinquishment should be set aside and that the parent may reclaim his parental rights, then the parent shall prove also that he has manifested a substantial commitment to his parental responsibilities and that he is a fit parent of the child.

C. The child, the other parent, and the legal custodian may offer rebuttal evidence limited to the issues enumerated in Paragraphs A and B of this Article.

D. If the court finds that the parent has established his parental rights, the court shall declare that no adoption may be granted without his consent. The court may also order the parent to reimburse the department, or whoever has assumed liability for such costs, all or part of the medical expenses incurred for the infant in connection with his birth and care.

E. If the court finds that the parent has failed to establish his parental rights, it shall declare that his rights are terminated.

Acts 2003, No. 609, §2.



CHC 1158 - Order declaring parental rights terminated; time limitations; finality

Art. 1158. Order declaring parental rights terminated; time limitations; finality

A. If a relinquishing parent has not sought timely to reclaim parental rights, and if no timely opposition to adoption has been filed by an alleged or adjudicated non-relinquishing father, the court shall, upon motion by the department filed within forty-five days after the relinquishment, render a judgment declaring the rights of the parents terminated.

B. The effects of a judgment terminating parental rights are as set forth in Article 1038. If the court has terminated the rights of both parents of the child, it also shall certify the child for adoption and continue custody in the department.

C. No action to annul a judgment terminating parental rights pursuant to this Chapter shall be brought for any reason after ninety days from its signing or after a decree of adoption has been entered, whichever is earlier.

Acts 2003, No. 609, §2.



CHC 1159 - Permanency planning; case plan; review hearings

Art. 1159. Permanency planning; case plan; review hearings

A. Unless a reclaiming of parental rights is filed timely, the department shall within thirty days of the continued custody hearing develop and file with the court a permanency case plan as described in Article 673.

B. If a reclaiming of parental rights is filed timely, the department shall develop and file with the court a permanency case plan within thirty days of a judgment denying the claim and terminating parental rights.

C. The case shall thereafter be reviewed in accordance with Chapter 10 of Title X.

D. The attorney appointed to represent the infant at the safe haven continued custody hearing shall continue to represent the child in all review hearings until the child is permanently placed.

Acts 2003, No. 609, §2.



CHC 1160 - Additional regulations; Administrative Procedure Act; reporting

Art. 1160. Additional regulations; Administrative Procedure Act; reporting

A. The department, in accordance with the Administrative Procedure Act, shall promulgate all rules and regulations necessary to carry out the provisions of this Chapter, including but not limited to the following:

(1) Notice to the public of the existence of designated emergency care facilities and the use of safe havens through the following actions:

(a) The establishment of a toll-free telephone number to direct individuals to designated emergency care facilities.

(b) The provision of safe haven publicity and informational materials on the department's website for review and download by the public.

(c)(i) Promulgation of the image that shall constitute the official Safe Haven symbol in accordance with Article 1161.

(ii) Transmittal of an electronic version of the Safe Haven symbol to any designated emergency care facility upon request.

(iii) Production and distribution to designated emergency care facilities of signage bearing the Safe Haven symbol, subject to availability of funding for this purpose.

(2)(a) Written information, training materials, and an instructional video to be made available for download on the department's website, for the instruction of representatives of emergency medical care facilities who are designated to receive relinquished children and to interview relinquishing parents.

(b) The department shall review all information, materials, video, and any other media produced in accordance with this Paragraph at least annually; and, to the extent that funding is available for such purposes, shall update, revise, and reissue these resources as the secretary of the department deems necessary.

(3) Procedures and forms informing a relinquishing parent about his right to file a claim and be heard in accordance with Articles 1156 and 1157 and his right to use the services of the voluntary registry in accordance with Chapter 15 of Title XII.

(4) Procedures for use by a physician in conducting the medical evaluation of the child in accordance with Article 1153.

(5) The department shall utilize existing funds to effectuate the provisions of Subparagraphs (A)(1) and (2) of this Article.

B. In addition to any other duties as may be required by this Article, the department shall develop and implement annually each of the following plans:

(1) An annual communication and public information action plan to increase public awareness of the Safe Haven Law. This plan shall include, without limitation, all of the following actions:

(a) Issuing media releases for distribution to print, radio, and television media.

(b) Disseminating information through social media.

(c) Conducting outreach to the public through collaborations with community-based organizations, child protection stakeholder groups, offices of state government, and any other entities the secretary of the department deems appropriate.

(d) Undertaking any other communication or publicity activity deemed necessary by the secretary of the department and for which sufficient funding is available.

(2)(a) An action plan providing for dissemination of information and training resources relating to the Safe Haven Law to designated emergency care facilities.

(b) To the extent the secretary of the department deems appropriate, and contingent upon availability of funding for this purpose, the department may also disseminate the information and resources provided for in Subsubparagraph (a) of this Subparagraph to any of the following:

(i) Schools of medicine.

(ii) Schools of nursing.

(iii) Law enforcement training schools.

(iv) Firefighter training programs.

(v) Emergency medical service provider training programs.

(vi) Any other institutions that train professionals who typically work in a designated emergency care facility.

C. On or before January first annually, the department shall submit to the House Committee on Health and Welfare and the Senate Committee on Health and Welfare a report addressing efforts undertaken in the period covered by the report to raise public awareness of the Safe Haven Law. The report shall include but not be limited to a recapitulation of content of the communication and public information action plan and action plan for dissemination of safe haven information and training resources required by this Article.

Acts 2003, No. 609, §2; Acts 2010, No. 471, §1; Acts 2015, No. 223, §1; Acts 2016, No. 84, §1.



CHC 1161 - Official Safe Haven symbol

Art. 1161. Official Safe Haven symbol

A. The legislature hereby creates an official Safe Haven symbol for use in identifying to the public those sites which are classified as designated emergency care facilities pursuant to the provisions of this Chapter, and for any other use which the department deems necessary or advantageous in fulfilling the purposes set forth in this Chapter. The design and promulgation of the symbol shall be in accordance with the provisions of this Article.

B.(1) The general design of the Safe Haven symbol shall be as follows: Two solid lines, each oriented diagonally, meeting to form an apex in the style of a gable roof; superimposed upon and just underneath the image of the roof being a stylized figure symbolic of an infant, oriented almost horizontally, consisting of a circle representing the infant's head proximate to or adjoining an oval representing the infant's body; superimposed upon and just underneath the figure of the infant being a stylized figure symbolic of the lower two-thirds of an arm and a hand of a person, oriented almost horizontally and opposite the direction in which the infant's head lies, with the figure of the arm bent in curvilinear form upward from the position of the elbow in a cradling posture; the design elements, collectively, giving the appearance of an infant cradled in the arm of a person under the shelter of a roof. The color of these design elements shall be black.

(2) The department shall promulgate in rule the image that shall constitute the official Safe Haven symbol.

C. The department is hereby authorized, but is not required, to produce electronic and physical copies of the Safe Haven symbol with any of the following features individually or in any combination:

(1) Text reading "SAFE BABY SITE" in all capital letters appearing above the symbol.

(2) A background that is either white or a shade of yellow typically used for traffic warning signs indicating necessity of caution.

Acts 2016, No. 84, §1.



CHC 1167 - Purpose

TITLE XII

ADOPTION OF CHILDREN

CHAPTER 1. PRELIMINARY PROVISIONS; DEFINITIONS

Art. 1167. Purpose

The purpose of this Title is to promote the permanent placement of available children into suitable homes through the procedures described herein.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1168 - General applicability of other Children's Code provisions

Art. 1168. General applicability of other Children's Code provisions

Except as otherwise specified in this Title, all provisions of the Children's Code remain applicable.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1169 - Definitions

Art. 1169. Definitions

As used in this Title:

(1) "Agency" or "child placing agency" includes the Department of Children and Family Services, the corresponding department of any other state, and those private agencies and institutions licensed for the placement of children for adoption by the Department of Children and Family Services or by the corresponding department of any other state.

(2) "Birth certificate" means the child's official birth certificate or a true copy of a prefiled version of the birth certificate in the event the official birth certificate has not been issued.

(2.1) "Broker" means any person who, for compensation or the expectation of compensation, obtains or offers to obtain a child for adoption from a third party.

(3) "Child" means a person under eighteen years of age and not emancipated by marriage.

(4) "Department" means the Louisiana Department of Children and Family Services.

(5) "Putative father registry" means the Louisiana putative father registry established in R.S. 9:400.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1999, No. 1062, §4, eff. Jan. 1, 2000; Acts 2006, No. 288, §1.



CHC 1170 - Types of adoption

Art. 1170. Types of adoption

A. This Title sets forth the exclusive procedures for adoption of minor children in Louisiana. There are three types of adoption of minor children in Louisiana:

(1) Agency adoption.

(2) Private adoption.

(3) Intrafamily adoption.

B. The procedures governing each type of adoption are set forth in the following Articles.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1171 - Prior approval of private adoptive placement; exceptions

CHAPTER 2. PREPLACEMENT APPROVAL OF ADOPTIVE

HOME IN PRIVATE ADOPTIONS

Art. 1171. Prior approval of private adoptive placement; exceptions

Except when the child is the stepchild, grandchild, sibling, niece, or nephew of one of the prospective adopting parents, no child who is the subject of a private adoption shall be placed in the home of the prospective adoptive parents prior to their either obtaining a current certification for adoption, as provided for in Articles 1171 through 1173, or by their obtaining a current order of a court of competent jurisdiction approving the adoptive placement, as provided for in Articles 1175 through 1177.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 2003, No. 567, §1.



CHC 1172 - Certification for adoption; authority to conduct preplacement home study

Art. 1172. Certification for adoption; authority to conduct preplacement home study

Any person qualified to adopt a child pursuant to Article 1221 may request a social worker acting in the employ of a licensed adoption agency, licensed clinical social worker, licensed professional counselor, licensed psychologist, medical psychologist, licensed psychiatrist, or licensed marriage and family therapist, to conduct a preplacement home study for the purpose of obtaining a certification for adoption.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1999, No. 1309, §9, eff. Jan. 1, 2000; Acts 2001, No. 486, §5, eff. June 21, 2001; Acts 2008, No. 583, §1; Acts 2009, No. 251, §13.



CHC 1173 - Preplacement home study; requirements

Art. 1173. Preplacement home study; requirements

A. The department shall promulgate rules and regulations for preplacement home studies in private adoptions in accordance with the Administrative Procedure Act. The rules and regulations promulgated pursuant to this Article shall not be inconsistent with the following:

(1) The rules and regulations governing the licensing of adoption agencies relative to preplacement home studies, specifically adoptive home studies, notification regarding application, access to records, updating home studies, review procedures, and adoptive parents' records, to the extent that such provisions are compatible with procedural laws governing private surrenders and adoptions.

(2) Such study shall be conducted by a social worker in the employ of a licensed adoption agency, licensed social worker, licensed professional counselor, licensed psychologist, medical psychologist, licensed psychiatrist, or licensed marriage and family therapist, except that a prospective adoptive parent who is domiciled outside the state shall obtain a preplacement home study in accordance with the provisions of Chapter 2 of Title XVI.

(3) A certification for adoption issued after a favorable preplacement home study shall be completed or brought current within twelve months next preceding the placement of a child with the adoptive parents.

B. The sheriff and department shall conduct and accord priority to requests for a criminal records check for all federal and state arrests and convictions and validated complaints of child abuse or neglect, respectively, in this or any other state of each prospective adoptive parent, and shall provide a certificate indicating all information discovered or that no information has been found, all in accordance with the applicable rules and regulations promulgated by the department.

C. The department shall promulgate and submit for approval such rules and regulations governing placement home studies in private adoptions in accordance with the Administrative Procedure Act no later than October 1, 1991, and such rules and regulations shall become effective upon its publication in the Louisiana Register.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1999, No. 1309, §9, eff. Jan. 1, 2000; Acts 2001, No. 486, §5, eff. June 21, 2001; Acts 2003, No. 567, §1; Acts 2008, No. 583, §1; Acts 2009, No. 194, §1, eff. June 30, 2009; Acts 2009, No. 251, §13.



CHC 1174 - Issuance of preplacement certification for adoption

Art. 1174. Issuance of preplacement certification for adoption

A. If the preplacement home study is favorable, the professional who conducted it shall issue a preplacement certification for adoption to the prospective adoptive parents.

B. The preplacement certification for adoption shall be valid for a minimum of two years.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1999, No. 1062, §4, eff. Jan. 1, 2000.



CHC 1175 - Court approval of uncertified adoptive placement

Art. 1175. Court approval of uncertified adoptive placement

Prospective adoptive parents who have not previously obtained a certification for adoption may apply for a court order approving the placement of a child in their home.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1176 - Application for court approval of adoptive placement; contents; filing

Art. 1176. Application for court approval of adoptive placement; contents; filing

A. An application for court approval of adoptive placement shall be verified and shall contain the following:

(1) The name, address, age, occupation, and marital status of the prospective adoptive parents.

(2) The expected date of the child's placement.

(3) The relationship between the child and the prospective adoptive parents, if any.

(4) The name of the child whose placement is requested, if known.

B. An application for court approval of adoptive placement shall be filed with the clerk of a court of appropriate venue as authorized by Article 1180.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1177 - Hearing

Art. 1177. Hearing

A. The application for court approval of adoptive placement shall be set for hearing in chambers, confidentially, and in a summary manner within forty-eight hours of its filing.

B. At the hearing, the prospective adoptive parents shall testify under oath concerning their fitness to receive the child into their care and custody, including but not limited to:

(1) Their moral fitness, previous criminal records or validated complaints of child abuse or neglect, if any.

(2) Their mental and physical health.

(3) Their financial capacity and disposition to provide the child with food, clothing, medical care, and other material needs.

(4) Their capacity and disposition to give the child love, affection, and guidance and to undertake the responsibilities of becoming the child's parents.

(5) The adequacy of the physical environment of their home and neighborhood for the placement of the child.

(6) The names and ages of other family members who would reside with the child in the prospective adoptive home and their attitude toward the proposed adoption.

(7) The stability and permanence, as a family unit, of the proposed adoptive home.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1178 - Order and revocation

Art. 1178. Order and revocation

A. At the conclusion of the hearing, the court shall render an order approving or disapproving the placement of the child with the prospective adoptive parents.

B. The order shall be in writing, dated, and signed by the court and shall authorize adoptive placement of a child at any time within a period of twelve months from its date.

C. A certified copy of a court order approving the adoptive placement shall be given to the prospective adoptive parents.

D. Any order disapproving the adoptive placement shall include specific reasons therefor.

E. The court shall render a decision that is in the best interest of the child and shall consider all relevant factors including those provided in Article 1177(B).

F.(1) The existence of a criminal record of a prospective adoptive parent shall not be automatic grounds to disapprove placement of the child with the prospective adoptive parents. The court shall consider all of the following:

(a) The nature of the offenses.

(b) The number of offenses committed.

(c) The length of time between offenses and between the last offense committed and the application for court approval.

(2) Subsequent to the entry of an order approving an adoptive placement, if the result of a criminal records check or the results of abuse or neglect validated complaint records check indicate that the prospective adoptive parents failed to disclose such unfavorable information at the hearing, the court may issue an instanter order taking protective custody of the child, pursuant to Article 619, if this information, if known, together with other evidence presented at the hearing would have resulted in the court's disapproval of the adoptive placement.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 2003, No. 567, §1; Acts 2013, No. 187, §1.



CHC 1179 - Appeal

Art. 1179. Appeal

A. Appeal from an order disapproving the adoptive placement shall be by trial de novo in the court of appeal, based upon the criteria set out in Article 1177.

B. The appeal shall be heard in chambers, confidentially, in a summary manner, and within forty-eight hours of its filing.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1180 - Venue and jurisdiction in adoption

CHAPTER 3. VENUE AND JURISDICTION

Art. 1180. Venue and jurisdiction in adoption

A. A proceeding for the adoption of a child may be commenced in either:

(1) The juvenile court in the parish of the domicile of the petitioner.

(2) The juvenile court in the parish of the domicile of the custodian of the child.

(3) The juvenile court in the parish in which a voluntary act of surrender has been executed with respect to the child to be adopted.

(4) The juvenile court in which the child has been adjudicated a child in need of care or in which the child in need of care proceeding is pending.

(5) The juvenile court which previously terminated parental rights of a parent with respect to the child to be adopted.

B. An attorney at law named as representative of the prospective adoptive parent shall not be deemed the legal custodian of the child for purposes of proper jurisdiction or venue.

C. Upon filing of the act of voluntary surrender approved by the court according to Article 1131(C), the court of competent venue and jurisdiction wherein the surrender is filed shall have exclusive, original jurisdiction over all issues of custody and adoption of the child during the pendency of the proceedings, unless the child is in the custody of the Department of Children and Family Services.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1999, No. 1062, §4, eff. Jan. 1, 2000; Acts 2001, No. 910, §1.



CHC 1181 - Adoption records

CHAPTER 4. DUTIES OF COURT CLERKS

Art. 1181. Adoption records

The clerks of court shall keep separate indices of all suits filed in accordance with this Title, and shall index these suits in the name of the parties filing the petition and in the name of the child to be adopted.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1182 - Records of adoption decrees

Art. 1182. Records of adoption decrees

A. Whenever an interlocutory decree of adoption has been granted, the clerk of court shall forward a certified copy of the decree to the Department of Children and Family Services.

B. Whenever a final decree of adoption has been granted with regard to a child born in Louisiana, the clerk of court shall forward, on a form supplied by the Department of Children and Family Services, a certificate of the decree to the state registrar of vital records.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1183 - Reports of annulments of adoption decrees

Art. 1183. Reports of annulments of adoption decrees

The clerk of court shall prepare, within ten days after a decree of annulment of adoption becomes final, a certificate of the decree of annulment on forms furnished by the state registrar of vital records. On or before the fifteenth day of each month, the clerk shall forward any certificates prepared by him during the preceding calendar month to the state registrar of vital records.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1184 - Admission to hearings

CHAPTER 5. CONFIDENTIALITY

Art. 1184. Admission to hearings

All adoption proceedings shall be heard by the judge in chambers, and no one shall be admitted to the hearings except the parties in interest, their attorneys, and officers of the court. The court, in its discretion, may grant the request of a petitioner to permit others to be present at the hearing.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1185 - Confidential reports

Art. 1185. Confidential records

No one except the judge presiding in the case, his successor, or a curator ad hoc, as provided for in Article 1191, shall have access to the confidential records of the court pursuant to this Title. Following final disposition of an adoption case, the reports submitted by the department to the judge shall be retained in the court's confidential adoption record.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 2008, No. 583, §1.



CHC 1186 - Confidential adoption records; disclosure

Art. 1186. Confidential adoption records; disclosure

A. All adoption records shall be retained in confidential files, and it shall be unlawful for anyone except the biological or adopting parent to disclose any identifying information concerning any individual adoption case, except upon order of the court, after giving proper notice as required in Article 1190 or as otherwise authorized by this Code, or for purposes directly connected with an adoption agency's responsibilities in relation to adoption work as permitted by its rules and regulations.

B. If the agency, firm, or lawyer ceases to do business in this state, it shall transfer its adoption records to the Department of Children and Family Services or another transferee approved by the department. Thereafter, the transferee shall ensure the preservation and confidentiality of records required by Paragraph A of this Article and assumes responsibility for providing nonidentifying information as required by Articles 1127 and 1127.1.

C. Any person who violates this requirement of confidentiality shall be fined not more than five hundred dollars or imprisoned for not more than ninety days, or both.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1999, No. 1062, §4, eff. Jan. 1, 2000; Acts 2003, No. 812, §1; Acts 2008, No. 583, §1.



CHC 1187 - Court records of proceedings

Art. 1187. Court records of proceedings

All court records of adoption proceedings shall be confidential and shall not be open to inspection except on written authorization by the court and there shall be no publication thereof.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1188 - Motion for disclosure

Art. 1188. Motion for disclosure

A. An adopted person or, if still a minor, his legal representative on his behalf may file a motion for disclosure of information pertaining to his adoption pursuant to Article 1189. The action shall be styled: "In re the Adoption of _____________".

B. A biological sibling or descendant of an adopted person, or if still a minor, his legal representative on his behalf, may file a motion for disclosure pursuant to Article 1189.

C. This action and the limited medical exception provision of Article 1127 shall be the exclusive means for gaining access to records of adoptions whether maintained by this court, some other court, an adoption agency, any state agency, or private individual, notwithstanding provisions of law to the contrary.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1995, No. 1108, §1; Acts 2008, No. 583, §1.



CHC 1189 - Grounds for disclosure

Art. 1189. Grounds for disclosure

A motion for disclosure shall show compelling necessity overriding the general policy of confidentiality for adoption records by alleging any of the following:

(1) There are inheritance rights which are or may be due from the biological parents of the adopted person in accordance with the Civil Code.

(2) There is a medical necessity requiring information about the biological family of the adopted person or his own preadoption health history in order to treat the adopted person, his siblings, or his descendants.

(3) Both the adopted person, or the adoptive parent of a minor or a deceased adoptive person, or a descendant of a deceased adopted person, or his parent if a minor, and a person reasonably believed to be his biological parent or biological sibling, or a parent, sibling, or descendant, or his parent if a minor, of a deceased biological parent have registered with the department pursuant to Chapter 15 of this Title.

(4) The information is otherwise required to be disclosed by federal or state law.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1997, No. 715, §1; Acts 2008, No. 583, §1; Acts 2010, No. 266, §1.



CHC 1190 - Authority of the court

Art. 1190. Authority of the court

A. Upon reviewing a motion for disclosure on grounds of either inheritance rights or medical necessity, the court may deny it for lack of a proper showing of compelling necessity. Before granting a motion, the court may appoint a curator ad hoc and shall set the motion for a hearing.

B. Written notice of the date, time, and place of any disclosure proceedings shall be served and a return made in the same manner as a petition on any custodian of records sought to be disclosed at least fifteen days prior to the hearing.

C. Upon a motion by an adopted person, or if a minor, his legal representative, seeking disclosure from the records of the court of nonidentifying medical or genetic information acquired from a physician, agency, or any other source, the court shall order the clerk to make the information available.

D.(1) The court shall grant a motion seeking nonidentifying medical or genetic information, a motion seeking information to verify a match of voluntary registration pursuant to Chapter 15 of this Title, or a motion seeking other information required by law to be disclosed.

(2) The court may appoint a curator ad hoc to open and review the adoption record and original birth certificate. The curator shall report his findings in accordance with Article 1191.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 2003, No. 812, §1; Acts 2008, No. 583, §1.



CHC 1191 - Duties of a curator ad hoc

Art. 1191. Duties of a curator ad hoc

Upon appointment, the curator ad hoc shall be responsible for:

(1) Securing all records pertaining to the petitioner's request through subpoenas duces tecum or other discovery process, if necessary.

(2) Reviewing all records pertaining to the adoption.

(3) Reporting to the court any objections to disclosure which he may have received from a custodian of records.

(4) Reporting his findings to the court within thirty days of the date of his acceptance of appointment or within an earlier time as ordered by the court due to exigent circumstances, recommending the granting or denial of the request of the mover, and particularizing the necessary scope of any disclosure order for the court's consideration.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 2008, No. 583, §1.



CHC 1192 - Orders of disclosure

Art. 1192. Orders of disclosure

After a hearing, the court may order disclosure to the extent necessary to satisfy the mover's demonstrated ground for disclosure. Insofar as possible, an order disclosing information from the court's own records or any records obtained by the curator ad hoc shall contain nonidentifying information about the biological family. If the court determines that identifying information shall be disclosed, the court may release such information to the person requiring it and order that the confidentiality be maintained without disclosure to the mover.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 2003, No. 567, §1; Acts 2008, No. 583, §1.



CHC 1193 - Persons whose consent or relinquishment is required

CHAPTER 6. RIGHTS OF PARENTS; CONSENT;

RELINQUISHMENT

Art. 1193. Persons whose consent or relinquishment is required

Unless rights have been terminated in accordance with Title X or XI, consent to the adoption of a child or relinquishment of parental rights shall be required of the following:

(1) The mother of the child.

(2) The father of the child, regardless of the child's actual paternity, if any of the following apply:

(a) The child is a child born of the marriage in accordance with the Louisiana Civil Code or its legal equivalent in another state.

(b) The father is presumed to be the father of the child in accordance with the Louisiana Civil Code or its legal equivalent in another state.

(3) The alleged father of the child who has established his parental rights in accordance with Chapter 10 of Title XI.

(4) The biological father of the child whose paternity has been determined by a judgment of filiation and who has established his parental rights in accordance with Chapter 10 of Title XI.

(5) The custodial agency which has placed the child for adoption, except that the court may grant the adoption without the consent of the agency if the adoption is in the best interest of the child and there is a finding that the agency has unreasonably withheld its consent.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 1995, No. 1095, §6; Acts 2000, 1st Ex. Sess., No. 109, §1, eff. April 17, 2000; Acts 2003, No. 609, §1; Acts 2004, No. 26, §1.



CHC 1194 - Repealed by Acts 1999, No. 1062, 5, eff. Jan. 1, 2000.

Art. 1194. Repealed by Acts 1999, No. 1062, §5, eff. Jan. 1, 2000.



CHC 1195 - Consent to adoption given in open court; effect; Statement of Family History

CHAPTER 7. FORM OF PARENTAL CONSENT

Art. 1195. Consent to adoption given in open court; effect; Statement of Family History

A. Any parent may give consent to the adoption of his child in open court, provided that all of the following occur:

(1) The parent appears before the court in person.

(2) The court informs the parent of the consequences of his consent.

(3) The parent voluntarily consents to the adoption.

B. Upon acceptance by the court, the parent's consent to the adoption is irrevocable.

C. Upon acceptance by the court, the parent shall execute the Statement of Family History set forth in Article 1125. All other rights and duties set forth in Chapter 8 of Title XI shall be applicable as if the consent were a surrender.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 2001, No. 567, §1.



CHC 1196 - Release of claims by alleged father; consent to adoption; Statement of Family History

Art. 1196. Release of claims by alleged father; consent to adoption; Statement of Family History

A. At any time following the birth of the child, any alleged or adjudicated father may execute an authentic act of consent to the adoption of his child, releasing any real or potential claims to the child, including a waiver of service for any subsequent adoption proceeding.

B. Such a consent shall be irrevocable upon execution.

C. Such a consent shall not be evidence of a confession, admission, or acknowledgment of paternity in any proceeding.

D. Any father who executes a release of claims shall also execute the Statement of Family History set forth in Article 1125. All other rights and duties set forth in Chapter 8 of Title XI shall be applicable as if the release were a surrender.

E. A father as described by Article 1193(2) shall not be authorized to execute a release of claims but may execute a surrender in accordance with Article 1122.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 2001, No. 567, §1.



CHC 1197 - Birth certificate requirement

CHAPTER 8. PRIOR CLEARANCE OF ORIGINAL

BIRTH CERTIFICATE

Art. 1197. Birth certificate requirement

Prior to the initiation of any adoption under the provisions of this Title, the attorney for the petitioners shall obtain a certified copy of the child's birth certificate, which shall be attached to the petition for adoption.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1198 - Persons who may petition for adoption

CHAPTER 9. AGENCY ADOPTIONS

Art. 1198. Persons who may petition for adoption

A single person, eighteen years or older, or a married couple jointly may petition to adopt a child through an agency. When one joint petitioner dies after the petition has been filed, the adoption proceedings may continue as though the survivor was a single original petitioner.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1199 - Agency adoption; petition; contents; form

Art. 1199. Agency adoption; petition; contents; form

A. The petition for an agency adoption shall be styled: "In re _________________, Applying for Agency Adoption." The petition or an attached exhibit shall state:

(1) The full name, address, age, occupation, and marital status of each petitioner.

(2) The name by which the child is known to petitioners as well as the name under which the birth of the child is recorded.

(3) The place and date of the birth of the child if known; if not known, then the approximate age of the child.

(4) If known, the name of every parent whose consent to the adoption is required pursuant to Article 1193(1) and (2) and proof of their consent, or the name of every parent and the reason such consent is not required.

(5) The diligent efforts made in accordance with Article 1135(B), if the alleged father of the child is unknown, which establish that his rights should be terminated in accordance with Article 1135(A).

(6) The date and circumstances under which the child entered the home of the petitioner.

(7) Any relationship existing between the petitioner and the child.

B. The petition shall be accompanied by a certified copy of any order terminating the rights of the child's parents.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993.



CHC 1200 - Fee disclosure; permissible reimbursement of expenses; court review; report

Art. 1200. Fee disclosure; permissible reimbursement of expenses; court review; report

A. The petitioner shall file with the petition a preliminary estimate and accounting of fees and charges in accordance with Article 1201. The petitioner also shall file a final Adoption Disclosure Affidavit with the court not later than ten days prior to the date scheduled for the final hearing on the adoption.

B. Payments made by or on behalf of the adoptive parents or their representative to the department or to a child-placing agency or its agent or any broker for reimbursement of the following expenses are permissible and not a violation of R.S. 14:286:

(1) Reasonable medical expenses, including hospital, testing, nursing, pharmaceutical, travel, or other similar expenses, incurred by the biological mother for prenatal care and those medical expenses incurred by the biological mother and child incident to birth.

(2) Reasonable medical expenses, including hospital, testing, nursing, pharmaceutical, travel, or other similar expenses, and foster care expenses incurred on behalf of the child prior to the decree of adoption.

(3) Reasonable expenses incurred by the department or the agency for adjustment counseling and training services provided to the adoptive parents and for home studies or investigations.

(4) Reasonable administrative expenses incurred by the department or the agency, including overhead, court costs, travel costs, and attorney fees connected with an adoption. In approving a reasonable fee for overhead, the court shall consider and include additional expenses incurred by the department or the agency not specifically allocated to the adoption before the court including the cost of failed adoptions, where those expenses or fees represent actual costs of the department's or agency's adoption services permitted by the provisions of this Article.

(5) Reasonable expenses incurred for mental health counseling services provided to a biological parent or a child for a reasonable time before and after the child's placement for adoption.

(6) Reasonable expenses incurred in ascertaining the information required by Articles 1124 and 1125.

(7) Reasonable living expenses incurred by a mother for a reasonable time before the birth of her child and for no more than forty-five days after the birth.

(8) Reasonable attorney fees, court costs, travel, or other expenses incurred on behalf of a parent who surrenders a child for adoption or otherwise consents to the child's adoption.

(9) Any other specific service or fee the court finds is reasonable and necessary.

C. The payment of expenses permitted by Paragraph B may not be made contingent on the placement of a child for adoption, relinquishment of the child, or consent to the adoption.

D. Adoptive parents shall pay to the department any of the expenses listed in Paragraph B of this Article which may be imposed by the department. Such payments shall be imposed solely at the discretion of the department. The department shall not include payment of the expenses listed in Paragraph B of this Article as a requirement for adoption.

E. If a court determines from an accounting that an amount that is going to be or has been disbursed for expenses permitted by Paragraph B is unreasonable, it may order a reduction in the amount to be disbursed and order the person who received the disbursement to refund that portion.

F. If a court determines from an accounting that an amount is going to be or has been disbursed for expenses not permitted by Paragraph B, it may:

(1) Issue an injunction prohibiting the disbursement or order the person who received the disbursement to refund it.

(2) Refer the case to the district attorney for the consideration of criminal charges pursuant to R.S. 14:286.

(3) Refuse to approve the adoption, if in the best interest of the child.

G. The court shall not issue a final decree of adoption until it has reviewed and approved the final accounting.

H. A copy of the Adoption Disclosure Affidavit and all orders of the court pursuant to this Article shall be mailed to the office of children and family services, Louisiana Department of Children and Family Services.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1999, No. 1062, §4, eff. Jan. 1, 2000.



CHC 1201 - Adoption disclosure affidavit of fees and charges

Art. 1201. Adoption disclosure affidavit of fees and charges

A. Each petition for an agency adoption shall be accompanied by an affidavit executed by the petitioner and petitioner's attorney containing an accounting of fees and charges paid or agreed to be paid by or on behalf of the petitioner in connection with the adoption.

B. The affidavit shall not include any identifying information as to the biological parents, their families, or the child's birth name.

C. The form for the affidavit shall be as follows:

"ADOPTION DISCLOSURE AFFIDAVIT

BEFORE ME, the undersigned authority, personally came and appeared __________ (petitioner) and _________ (attorney for petitioner), who being first duly sworn, did depose and state:

In the matter of the adoption by ________ (petitioner's name):

1. We report the following fees and charges or other things of value given in connection with this adoption:

Actual

Estimated

Due or paid to

$

$

A. Agency administrative expenses:

1. Attorney fees

2. Court costs

3. Travel costs

4. Overhead

5. Other (Specify)

B. Agency Mental Health Counseling expenses:

1. Counseling for adopting parents

2. Home study evaluations

3. Counseling for biological parents

4. Counseling for the child

5. Statement of Family History information

6. Other (Specify)

C. Medical expenses for biological mother:

1. Medical

2. Travel

3. Other (Specify)

D. Medical/foster care expenses for child:

1. Medical

2. Travel

3. Other (Specify)

E. Living expenses of the biological mother:

1. Room and board

2. Other (Specify)

F. Other expenses (Specify):

Actual

Estimated

total

total

$

$

2. We certify that no other fees, charges, or things of value other than court costs have been given or shall be given by anyone in connection with this adoption.

3. We declare that this disclosure statement has been examined by each of us and that its contents are true to the best of our information, knowledge, and belief.

4. We understand that each of us has a continuing obligation to supplement and amend this affidavit as necessary.

5. We understand that this information will be transmitted to the office of children and family services, Louisiana Department of Children and Family Services. We further understand that it may be released by written authorization of the court for purposes of a grand jury investigation pursuant to R.S. 14:286 or for an ethical investigation by the Committee on Professional Responsibility of the Louisiana State Bar Association.

_____________________

_________________________

Signature of Petitioner

Signature of Attorney

______________________

_________________________

Address

Address

SWORN TO AND SUBSCRIBED BEFORE ME ON THIS _____ DAY OF ______, ___.

__________________________

(NOTARY PUBLIC)"

D. The adoption disclosure affidavit shall not be included as an exhibit for service with a copy of the petition under Article 1202.

E. Confidentiality of the information contained in the adoption disclosure affidavit shall be maintained as provided in Chapter 5 of this Title, and shall be released only in accordance with this Article or on written authorization of the court for the purposes of a grand jury investigation of a violation of R.S. 14:286 or an ethical investigation by the Committee on Professional Responsibility of the Louisiana State Bar Association.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 1999, No. 1062, §4, eff. Jan. 1, 2000.



CHC 1202 - Service of process

Art. 1202. Service of process

A. A copy of the petition for an agency adoption together with all exhibits shall be served by registered or certified mail, return receipt requested, postage prepaid, or by commercial courier as defined in R.S. 13:3204(D), when the person to be served is located outside of this state, and properly addressed to the department and on any agency having legal custody of the child. Two copies of the same petition need not be served on the department.

B. Except when waived, notice of the filing of the petition shall be served on any parent whose parental rights have not been terminated by a court of competent jurisdiction.

C. If the adoption petition names an alleged or adjudicated father and his parental rights have not been terminated by a court of competent jurisdiction, he shall be served with notice of the filing of the petition in accordance with Articles 1133, 1134, and 1136 and thereafter, his rights shall be determined in accordance with the provisions of Articles 1137 through 1143.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 1999, No. 395, §7.



CHC 1203 - Service; resident parent

Art. 1203. Service; resident parent

If a parent upon whom service is required under Article 1202 resides within this state, service shall be made either personally or by domiciliary service not less than thirty days prior to the commencement of the hearing on the petition.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1204 - Service; nonresident parent

Art. 1204. Service; nonresident parent

If a parent upon whom service is required under Article 1202 does not reside within this state, service shall be made by registered or certified mail, return receipt requested, postage prepaid and properly addressed to the address indicated in the petition not less than thirty days prior to commencement of the hearing on the petition.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992.



CHC 1205 - Service; absentee parent; curator ad hoc

Art. 1205. Service; absentee parent; curator ad hoc

A. If a parent upon whom service is required under Article 1202 cannot be served in accordance with the provisions of Article 1203 or 1204, the court shall appoint an attorney at law as curator ad hoc for the parent and service shall be made upon the curator ad hoc.

B. Upon appointment of the curator ad hoc, a copy of the court order shall be forwarded to the department.

C. The fees and costs of the curator ad hoc shall be paid by the petitioner, notwithstanding any provision of law to the contrary.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1206 - Duties of curator ad hoc

Art. 1206. Duties of curator ad hoc

A. The curator ad hoc shall make a diligent effort to locate the parent and notify him of the pendency and nature of the proceedings. Any appearances or acceptances of service by the curator ad hoc shall be valid, but he shall not be allowed to waive any rights of notice.

B. The curator ad hoc shall submit to the court a note of evidence indicating the efforts made to locate the parent and shall receive an appropriate fee.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1207 - Duties of department; home study; confidential report

Art. 1207. Duties of department; home study; confidential report

A. The department shall investigate the proposed agency adoption and submit a confidential report of its findings to the court. The findings shall include:

(1) The conditions with respect to the availability of the child for adoption.

(2) The physical and mental condition of the child.

(3) Other factors regarding the suitability of the child for adoption in petitioner's home.

(4) The moral and financial fitness of the petitioner.

(5) The conditions of the proposed adoptive home with respect to health, adjustment, and other advantages or disadvantages to the child.

B. The department may delegate the performance of this investigation to a licensed private adoption agency, but the department remains responsible for ensuring the accuracy and thoroughness of the resulting report and for the safety and welfare of the child. The department shall adopt, promulgate, and enforce such rules and regulations as are necessary and appropriate to implement this authorization in accordance with the Administrative Procedure Act.

C. The department shall make every effort to locate any living parent whose consent is required under Article 1193 to determine the parent's attitude toward the proposed adoption. If a curator ad hoc has been appointed by the court pursuant to Article 1205, the department shall supply him with all information pertinent to the location of an absentee parent within fifteen days of its receipt of a copy of the order appointing the curator ad hoc.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1999, No. 1062, §4, eff. Jan. 1, 2000.



CHC 1208 - Hearing; petition for agency adoption

Art. 1208. Hearing; petition for agency adoption

A. The court shall sign the order setting the time and place for the hearing of the petition for agency adoption not less than thirty nor more than sixty days after the filing of the adoption petition. The court may extend this time for up to sixty additional days for good cause, which may include a showing by the department that it has been impossible to gather the necessary data within the time prescribed. The court may reduce the time to a minimum of fifteen days with written approval of the department and the petitioner. If an extension of time is granted, the court shall set a new hearing date and shall require the petitioner to report to the court, either at that hearing, or before, in detail concerning the progress of the child's adoptive placement.

B. At this hearing the court shall consider:

(1) Any motion to intervene which has been filed.

(2) Any other issues in dispute.

(3) The confidential report of the department.

(4) The report of any criminal records concerning the petitioner, including the nature of the offenses, the number of offenses, and the length of time between the offenses and between the last offense committed and the petition for agency adoption. The existence of a criminal record of the petitioner shall not be automatic grounds for the court to refuse to grant an agency adoption.

(5) The report of any validated complaints of child abuse or neglect concerning the petitioner.

(6) The testimony of the parties.

C. If the child to be adopted is twelve years of age or older, the court shall solicit and consider his wishes in the matter.

D. If not previously determined by the court in a separate hearing, the court shall also determine whether any proposed continuing contact agreement involving a child in the custody of the department is in the best interest of the child in accordance with Article 1269.5.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 1999, No. 1062, §4, eff. Jan. 1, 2000; Acts 2001, No. 568, §1, eff. Jan. 1, 2002; Acts 2013, No. 187, §1.



CHC 1209 - Intervention

Art. 1209. Intervention

A. Intervention in agency adoption proceedings shall not be allowed except on motion to the court and a showing of good cause.

B. Such intervention shall be limited to persons having a substantial caretaking relationship with the child for one year or longer, or any other person that the court finds to be a party in interest.

C. The intervention of a party in interest shall be for the limited purpose of presenting evidence as to the best interests of the child.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1210 - Interlocutory decree

Art. 1210. Interlocutory decree

Upon due consideration of the factors enumerated in Article 1208(B), the court may grant or refuse to grant an interlocutory decree during or after the hearing. The basic consideration for this decree shall be the best interests of the child.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1211 - Final decree at first hearing

Art. 1211. Final decree at first hearing

Notwithstanding Article 1216, upon the consideration of the factors enumerated in Article 1208(B), the court may render a final decree of agency adoption at the first hearing without the necessity of first entering an interlocutory decree, if either:

(1) The child was placed in the petitioner's home by an agency and the child has lived in that home for at least six months prior to the hearing for adoption.

(2) The rights of the child's parents have been terminated pursuant to Title X or XI and the child has lived in the petitioner's home for at least one year.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1999, No. 1062, §4, eff. Jan. 1, 2000; Acts 2012, No. 730, §1.



CHC 1212 - Effect of interlocutory decree

Art. 1212. Effect of interlocutory decree

Upon issuance of an interlocutory decree, the period that must elapse prior to application for final decree of adoption begins to run.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1213 - Continuing duties of the department; home study report

Art. 1213. Continuing duties of the department; home study report

A. After an interlocutory decree has been entered, the department shall maintain contact with the proposed adoptive home directly or through another agency in accordance with Paragraph B. The number of visits to the home and the time for them shall be within the discretion of the department. However, no less than two visits shall be made to the home, one of which shall occur within thirty days before the final decree of agency adoption.

B. The department may delegate the performance of this investigation to a licensed private adoption agency, but the department remains responsible for ensuring the accuracy and thoroughness of the resulting report and for the safety and welfare of the child. The department shall adopt, promulgate, and enforce such rules and regulations as are necessary and appropriate to implement this authorization in accordance with the Administrative Procedure Act.

C. A second confidential report must be presented to the court preceding the hearing on the final decree of agency adoption. The findings of this report shall be based upon the same considerations as prescribed in Article 1207 and shall disclose any changed conditions and all new pertinent information.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1999, No. 1062, §4, eff. Jan. 1, 2000.



CHC 1214 - Permanency review

Art. 1214. Permanency review

A. If an interlocutory decree has not been rendered within six months of the filing of the petition and review hearings are not otherwise required under Titles X and XI, review hearings shall be held every ninety days until an interlocutory decree is rendered.

B. If a final decree has not been rendered within six months of the filing of the petition, or within six months of an interlocutory decree, if rendered, review hearings shall be held every ninety days until a final decree of adoption is rendered.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1999, No. 1062, §4, eff. Jan. 1, 2000.



CHC 1215 - Revocation of interlocutory decree

Art. 1215. Revocation of interlocutory decree

A. At any time before the entry of the final decree of agency adoption, the court for good cause may revoke its interlocutory decree either on its own motion or on the motion of the department or on the motion of the petitioner or any person interested in the child.

B. All parties upon whom service was originally made shall be notified at least ten days prior to the signing of the order of revocation and shall be given an opportunity to be heard upon their written request.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1216 - Petition for final decree

Art. 1216. Petition for final decree

A. The child shall have lived with the petitioner for at least one year and at least six months shall have elapsed after the granting of an interlocutory decree before the petitioner may file a petition for final decree of agency adoption.

B. The court shall set a time and place for the hearing of the petition for final decree. The petition for final decree need not be served upon anyone except the department.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1217 - Final decree; notice; standard

Art. 1217. Final decree; notice; standard

A. The court, as a part of the final decree, shall provide notice of the provisions of R.S. 14:46.4 to the parties.

B. The court, after hearing and after taking into consideration information from all sources concerning the adoption, may enter a final decree of agency adoption, or it may deny the adoption. The basic consideration shall be the best interests of the child.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 2014, No. 721, §1.



CHC 1218 - Effect of final decree

Art. 1218. Effect of final decree

A. Except as otherwise provided in this Title, upon a final decree of agency adoption, the parents of the child whose rights have not been previously terminated by a surrender or a judgment of termination and all other blood relatives of the child are relieved of all their legal duties and divested of all their legal rights with regard to the adopted child, including the right of inheritance from the adopted child and his lawful descendants, and the adopted child is relieved of all of his legal duties and divested of all his legal rights with regard to the parents, except as provided in Paragraph B.

B. The right of the child to inherit from his parents and other blood relatives is unaffected by the adoption.

C. Under the circumstances and pursuant to the procedures authorized by Chapter 14 of this Title, grandparents may obtain limited visitation rights to the adopted child.

D. Parents, grandparents, siblings, or other relatives by blood, adoption, or affinity who have an established and significant relationship may be allowed continuing contact with an adopted child in accordance with Chapter 14-A of this Title.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 2001, No. 568, §1, eff. Jan. 1, 2002; Acts 2003, No. 567, §1.



CHC 1219 - Change of name

Art. 1219. Change of name

The full name of the adopted child may be changed in the final decree of agency adoption and, if changed, the surname shall be the same as that of the adoptive parent.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1220 - Refusal of interlocutory or final decree

Art. 1220. Refusal of interlocutory or final decree

Upon refusal to grant an interlocutory or final decree to the petitioners for the reason that the agency adoption is not in the best interests of the child, the court may remove the child from the petitioner and reinstate the legal custodian or appoint a custodian.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1221 - Persons who may petition for adoption

CHAPTER 10. PRIVATE ADOPTIONS

Art. 1221. Persons who may petition for adoption

A single person, eighteen years or older, or a married couple jointly may petition to privately adopt a child. When one joint petitioner dies after the petition has been filed, the adoption proceedings may continue as though the survivor was a single original petitioner.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1222 - Private adoptions; petition; contents

Art. 1222. Private adoptions; petition; contents

A. The petition shall be styled: "In re _________________, Applying for Private Adoption." The petition or an attached exhibit shall state:

(1) The full name, address, age, occupation, and marital status of each petitioner.

(2) The name by which the child is known to petitioners as well as the name under which the birth of the child is recorded.

(3) The place and date of the birth of the child if known; if not known, then the approximate age of the child.

(4) If known, the name of every parent whose consent to the adoption is required pursuant to Article 1193(1) and (2) and proof of their consent, or the name of every parent and the reason such consent is not required.

(5) The diligent efforts made in accordance with Article 1135(B), if the alleged father of the child is unknown, which establish that his rights should be terminated in accordance with Article 1135(A).

(6) The date and circumstances under which the child entered the home of the petitioner.

(7) Any relationship existing between the petitioner and the child.

B. The petition shall be accompanied by a certified copy of any order terminating the rights of the child's parents and if not previously filed, by a current certification for adoption.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 2003, No. 567, §1.



CHC 1223 - Fee disclosure; permissible reimbursement of expenses; court review; report

Art. 1223. Fee disclosure; permissible reimbursement of expenses; court review; report

A. The petitioner shall file with the petition a preliminary estimate and accounting of fees and charges in accordance with Article 1201. The petitioner also shall file a final Adoption Disclosure Affidavit with the court not later than ten days prior to the date scheduled for the final hearing on the adoption.

B. Payments made by or on behalf of the adoptive parents or their representative to a biological parent or his agent or representative or to an attorney, broker, or other intermediary for reimbursement of the following expenses are permissible and not a violation of R.S. 14:286:

(1) Reasonable medical expenses, including hospital, testing, nursing, pharmaceutical, travel, or other similar expenses, incurred by the biological mother for prenatal care and those medical expenses incurred by the biological mother and child incident to birth.

(2) Reasonable medical expenses, including hospital, testing, nursing, pharmaceutical, travel, or other similar expenses, and foster care expenses incurred on behalf of the child prior to the decree of adoption.

(3) Reasonable expenses incurred for adjustment counseling and training services provided to the adoptive parents and for home studies or investigations.

(4) Reasonable court costs, travel costs, and attorney fees incurred by the adoptive parents for their own representation in this adoption.

(5) Reasonable expenses incurred for mental health counseling services provided to a biological parent or a child for a reasonable time before and after the child's placement for adoption.

(6) Reasonable expenses incurred in ascertaining the information required by Articles 1124 and 1125.

(7) Reasonable living expenses incurred by a mother for a reasonable time before the birth of her child and for no more than forty-five days after the birth.

(8) Reasonable attorney fees, court costs, travel, or other expenses incurred on behalf of a parent who surrenders a child for adoption or otherwise consents to the child's adoption.

(9) Any other specific service or fee the court finds is reasonable and necessary.

C. The payment of expenses permitted by Paragraph B may not be made contingent on the placement of a child for adoption, relinquishment of the child, or consent to the adoption.

D. Adoptive parents shall pay to the department any of the expenses listed in Paragraph B of this Article which may be imposed by the department. Such payments shall be imposed solely at the discretion of the department. The department shall not include payment of the expenses listed in Paragraph B of this Article as a requirement for adoption.

E. If a court determines from an accounting that an amount that is going to be or has been disbursed for expenses permitted by Paragraph B is unreasonable, it may order a reduction in the amount to be disbursed and order the person who received the disbursement to refund that portion.

F. If a court determines from an accounting that an amount is going to be or has been disbursed for expenses not permitted by Paragraph B, it may:

(1) Issue an injunction prohibiting the disbursement or order the person who received the disbursement to refund it.

(2) Refer the case to the district attorney for the consideration of criminal charges pursuant to R.S. 14:286.

(3) Refuse to approve the adoption, if in the best interest of the child.

G. The court shall not issue a final decree of adoption until it has reviewed and approved the final accounting.

H. A copy of the Adoption Disclosure Affidavit and all orders of the court pursuant to this Article shall be mailed to the office of adoption services, Louisiana Department of Children and Family Services.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1999, No. 1062, §4, eff. Jan. 1, 2000; Acts 2001, No. 567, §1.



CHC 1223.1 - Adoption disclosure affidavit of fees and charges; form

Art. 1223.1. Adoption disclosure affidavit of fees and charges; form

A. Each petition for private adoption shall be accompanied by an affidavit executed by petitioner and petitioner's attorney containing an accounting of fees and charges paid or agreed to be paid by or on behalf of the petitioner in connection with the adoption.

B. The affidavit shall not include any identifying information as to the biological parents, their families, or the child's birth name.

C. The form for the affidavit shall be as follows:

"ADOPTION DISCLOSURE AFFIDAVIT

BEFORE ME, the undersigned authority, personally came and appeared __________ (petitioner) and _________ (attorney for petitioner), who being first duly sworn, did depose and state:

In the matter of the adoption by ________ (petitioner's name):

1. We report the following fees and charges or other things of value given in connection with this adoption:

Actual

Estimated

Due or paid to

$

$

A. Legal expenses:

1. Attorney fees for biological parent

2. Attorney fees for adopting parent

3. Court costs

4. Travel costs

5. Other (Specify)

B. Mental Health Counseling expenses:

1. Counseling for adopting parents

2. Home study evaluations

3. Counseling for biological parents

4. Counseling for the child

5. Statement of Family History information

6. Other (Specify)

C. Medical expenses for biological mother:

1. Medical

2. Travel

3. Other (Specify)

D. Medical/foster care expenses for child:

1. Medical

2. Travel

3. Other (Specify)

E. Living expenses of the biological mother:

1. Room and board

2. Other (Specify)

F. Other expenses (Specify):

Actual

Estimated

Due or paid to

$

$

2. We certify that no other fees, charges, or things of value other than court costs have been given or shall be given by anyone in this adoption.

3. We declare that this disclosure statement has been examined by both of us and that its contents are true to the best of our information, knowledge, and belief.

4. We understand that each of us has a continuing obligation to supplement and amend this affidavit as necessary.

5. We understand that this information will be transmitted to the office of children and family services, Louisiana Department of Children and Family Services. We further understand that it may be released by written authorization of the court for purposes of a grand jury investigation pursuant to R.S. 14:286 or for an ethical investigation by the Committee on Professional Responsibility of the Louisiana State Bar Association.

__________________________

___________________________

Signature of Petitioner

Signature of Attorney

__________________________

___________________________

Address

Address

SWORN TO AND SUBSCRIBED BEFORE ME ON THIS _____ DAY OF ______, ___.

___________________________

(NOTARY PUBLIC)"

D. The adoption disclosure affidavit shall not be included as an exhibit for service with a copy of the petition under Article 1224.

E. Confidentiality of the information contained in the adoption disclosure affidavit shall be maintained as provided in Chapter 5 of this Title, and shall be released only in accordance with this Article or on written authorization of the court for the purposes of a grand jury investigation of a violation of R.S. 14:286 or an ethical investigation by the Committee on Professional Responsibility of the Louisiana State Bar Association.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1999, No. 1062, §4, eff. Jan. 1, 2000; Acts 2001, No. 567, §1.



CHC 1224 - Service of process

Art. 1224. Service of process

A. A copy of the petition for private adoption together with all exhibits shall be served by registered or certified mail, return receipt requested, postage prepaid, or by commercial courier as defined in R.S. 13:3204(D), when the person to be served is located outside of this state, and properly addressed to the department.

B. Except when waived, notice of the filing of the petition shall be served on any parent whose parental rights have not been terminated by a court of competent jurisdiction.

C. If the adoption petition names an alleged or adjudicated father and his parental rights have not been terminated by a court of competent jurisdiction, he shall be served with notice of the filing of the petition in accordance with Articles 1133, 1134, and 1136 and thereafter, his rights shall be determined in accordance with the provisions of Articles 1137 through 1143 .

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 1999, No. 395, §7.



CHC 1225 - Service; resident parent

Art. 1225. Service; resident parent

If a parent upon whom service is required under Article 1224 resides within this state, service shall be made either personally or by domiciliary service not less than thirty days prior to the commencement of the hearing on the petition.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1226 - Service; nonresident parent

Art. 1226. Service; nonresident parent

If a parent upon whom service is required under Article 1224 does not reside within this state, service shall be made by registered mail to the address indicated in the petition, return receipt required, not less than thirty days prior to commencement of the hearing on the petition.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1227 - Service; absentee parent; curator ad hoc

Art. 1227. Service; absentee parent; curator ad hoc

A. If a parent upon whom service is required under Article 1224 cannot be served in accordance with the provisions of Article 1225 or 1226, the court shall appoint an attorney at law as curator ad hoc for the parent and service shall be made upon the curator ad hoc.

B. Upon appointment of the curator ad hoc, a copy of the letter of appointment shall be forwarded to the department.

C. The fees and costs of the curator ad hoc shall be paid by the petitioner notwithstanding any provision of law to the contrary.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1228 - Duties of curator ad hoc

Art. 1228. Duties of curator ad hoc

A. The curator ad hoc shall make a diligent effort to locate the parent and notify him of the pendency and nature of the proceedings. Any appearances or acceptances of service by the curator ad hoc shall be valid, but he shall not be allowed to waive any rights of notice.

B. The curator ad hoc shall submit to the court a note of evidence indicating the efforts made to locate the parent and shall receive an appropriate fee.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1229 - Duties of department; home study; confidential report

Art. 1229. Duties of department; home study; confidential report

A. The department shall investigate the proposed private adoption and submit a confidential report of its findings to the court. The findings shall include:

(1) The conditions with respect to the availability of the child for adoption.

(2) The physical and mental condition of the child.

(3) Other factors regarding the suitability of the child for adoption in petitioner's home.

(4) The moral and financial fitness of the petitioner.

(5) The conditions of the proposed adoptive home with respect to health, adjustment, and other advantages or disadvantages to the child.

B. The department may delegate the performance of this investigation to a licensed private adoption agency, but the department remains responsible for ensuring the accuracy and thoroughness of the resulting report and for the safety and welfare of the child. The department shall adopt, promulgate, and enforce such rules and regulations as are necessary and appropriate to implement this authorization in accordance with the Administrative Procedure Act.

C. The department shall make every effort to locate any living parent whose consent is required under Article 1193 to determine the parent's attitude toward the proposed adoption. If a curator ad hoc has been appointed by the court pursuant to Article 1227, the department shall supply him with all information pertinent to the location of an absentee parent within fifteen days of its receipt of a copy of the order appointing the curator ad hoc.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1999, No. 1062, §4, eff. Jan. 1, 2000.



CHC 1230 - Hearing; petition for private adoption

Art. 1230. Hearing; petition for private adoption

A. The court shall sign the order setting the time and place for the hearing of the petition for private adoption not less than thirty nor more than sixty days after the filing of the adoption petition. The court may extend this time for up to sixty additional days for good cause, which may include a showing by the department that it has been impossible to gather the necessary data within the time prescribed. The court may reduce the time to a minimum of fifteen days with written approval of the department and the petitioner. If an extension of time is granted, the court shall set a new hearing date and shall require the petitioner to report to the court, either at that hearing, or before, in detail concerning the progress of the child's adoptive placement.

B. At this hearing the court shall consider:

(1) Any motion to intervene which has been filed.

(2) Any other issues in dispute.

(3) The confidential report of the department.

(4) The report of any criminal records concerning the petitioner, including the nature of the offenses, the number of offenses, and the length of time between the offenses and between the last offense committed and the petition for private adoption. The existence of a criminal record of the petitioner shall not be automatic grounds for the court to refuse to grant a private adoption.

(5) The report of any validated complaints of child abuse or neglect concerning the petitioner.

(6) The testimony of the parties.

C. If the child to be adopted is twelve years of age or older, the court shall solicit and consider his wishes in the matter.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 1999, No. 1062, §4, eff. Jan. 1, 2000; Acts 2013, No. 187, §1.



CHC 1231 - Intervention

Art. 1231. Intervention

A. Intervention in private adoption proceedings shall not be allowed except on motion to the court and a showing of good cause.

B. Such intervention shall be limited to persons having a substantial caretaking relationship with the child for one year or longer, or any other person that the court finds to be a party in interest.

C. The intervention of a party in interest shall be for the limited purpose of presenting evidence as to the best interests of the child.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1232 - Interlocutory decree

Art. 1232. Interlocutory decree

Upon due consideration of the factors enumerated in Article 1230(B), the court may grant or refuse to grant an interlocutory decree during or after the hearing. The basic consideration for this decree shall be the best interests of the child.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1233 - Final decree at first hearing

Art. 1233. Final decree at first hearing

Notwithstanding Article 1238, upon due consideration of the factors enumerated in Article 1230(B), the court may render a final decree of private adoption at the first hearing, without the necessity of first entering an interlocutory decree, only if the rights of the child's parents have been terminated pursuant to Title X or XI and the child has lived in the petitioner's home for one year.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 1999, No. 1062, §4, eff. Jan. 1, 2000.



CHC 1234 - Effect of interlocutory decree

Art. 1234. Effect of interlocutory decree

Upon issuance of an interlocutory decree, the period that must elapse prior to application for final decree of private adoption begins to run.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1235 - Continuing duties of the department; home study report

Art. 1235. Continuing duties of the department; home study report

A. After an interlocutory decree has been entered, the department shall maintain contact with the proposed adoptive home directly or through another agency in accordance with Paragraph B. The number of visits to the home and the time for them shall be within the discretion of the department. However, no less than two visits shall be made to the home, one of which shall occur within thirty days before the final decree of agency adoption.

B. The department may delegate the performance of this investigation to a licensed private adoption agency, but the department remains responsible for ensuring the accuracy and thoroughness of the resulting report and for the safety and welfare of the child. The department shall adopt, promulgate, and enforce such rules and regulations as are necessary and appropriate to implement this authorization in accordance with the Administrative Procedure Act.

C. A second confidential report must be presented to the court preceding the hearing on the final decree of agency adoption. The findings of this report shall be based upon the same considerations as prescribed in Article 1229 and shall disclose any changed conditions and all new pertinent information.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1999, No. 1062, §4, eff. Jan. 1, 2000.



CHC 1236 - Interlocutory decree; review hearings

Art. 1236. Interlocutory decree; review hearings

A. If an interlocutory decree has not been rendered within six months of the filing of the petition and review hearings are not otherwise required under Titles X and XI, review hearings shall be held every ninety days until an interlocutory decree is rendered.

B. If a final decree has not been rendered within six months of the filing of the petition, or within six months of an interlocutory decree, if rendered, review hearings shall be held every ninety days until a final decree of adoption is rendered.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1999, No. 1062, §4, eff. Jan. 1, 2000.



CHC 1237 - Revocation of interlocutory decree

Art. 1237. Revocation of interlocutory decree

A. At any time before the entry of the final decree of private adoption, the court for good cause may revoke its interlocutory decree either on its own motion or on the motion of the department or on the motion of the petitioner or any person interested in the child.

B. All parties upon whom service was originally made shall be notified at least ten days prior to the signing of the order of revocation and shall be given an opportunity to be heard upon their written request.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1238 - Petition for final decree

Art. 1238. Petition for final decree

A. The child shall have lived with the petitioner for at least one year and at least six months shall have elapsed after the granting of an interlocutory decree before the petitioner may file a petition for final decree of private adoption.

B. The court shall set a time and place for the hearing of the petition for final decree. The petition for final decree need not be served upon anyone except the department.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1239 - Final decree; notice; standard

Art. 1239. Final decree; notice; standard

A. The court, as a part of the final decree, shall provide notice of the provisions of R.S. 14:46.4 to the parties.

B. The court, after hearing and after taking into consideration information from all sources concerning the adoption, may enter a final decree of private adoption, or it may deny the adoption. The basic consideration shall be the best interests of the child.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 2014, No. 721, §1.



CHC 1240 - Effect of final decree

Art. 1240. Effect of final decree

A. Except as otherwise provided in this Title, upon a final decree of private adoption, the parents of the child whose rights have not been previously terminated by a surrender or a judgment of termination and all other blood relatives of the child are relieved of all their legal duties and divested of all their legal rights with regard to the adopted child, including the right of inheritance from the adopted child and his lawful descendants, and the adopted child is relieved of all of his legal duties and divested of all his legal rights with regard to the parents, except as provided in Paragraph B.

B. The right of the child to inherit from his parents and other blood relatives is unaffected by the adoption.

C. Under the circumstances and pursuant to the procedures authorized by Chapter 14 of this Title, grandparents may obtain limited visitation rights to the adopted child.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 2001, No. 568, §1, eff. Jan. 1, 2002.



CHC 1241 - Change of name

Art. 1241. Change of name

The full name of the adopted child may be changed in the final decree of private adoption and, if changed, the surname shall be the same as that of the adoptive parent.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1242 - Refusal of interlocutory or final decree

Art. 1242. Refusal of interlocutory or final decree

Upon refusal to grant an interlocutory or final decree to the petitioners for the reason that the private adoption is not in the best interests of the child, the court may remove the child from the petitioner and reinstate the legal custodian or appoint a custodian.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1243 - Persons who may petition for intrafamily adoption

CHAPTER 11. INTRAFAMILY ADOPTIONS

Art. 1243. Persons who may petition for intrafamily adoption

A. A stepparent, stepgrandparent, great-grandparent, grandparent, or collaterals within the twelfth degree may petition to adopt a child if all of the following elements are met:

(1) The petitioner is related to the child by blood, adoption, or affinity through the mother of the child or through a father who is filiated to the child in accordance with the Civil Code.

(2) The petitioner is a single person over the age of eighteen or a married person whose spouse is a joint petitioner.

(3) The petitioner has had legal or physical custody of the child for at least six months prior to filing the petition for adoption.

B.(1) When the spouse of the stepparent or one joint petitioner dies after the petition has been filed, the adoption proceedings may continue as though the survivor was a single original petitioner.

(2) When a petitioner is the grandparent of a child and the petitioner's spouse is the stepgrandparent of the child and that spouse files an authentic act requesting that the blood relative grandparent petitioner be allowed to file or complete the adoption proceedings as the sole petitioner, then any court of competent jurisdiction may grant the adoption in the same manner as if the grandparent was a single petitioner. Any petitioner and stepgrandparent filing a petition pursuant to this Paragraph shall be required to undergo the background check provided for in Article 1243.2.

C. Repealed by Acts 2014, No. 169, §2.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1992, No. 733, §1, eff. July 6, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 1997, No. 256, §1; Acts 1999, No. 695, §1; Acts 1999, No. 1062, §4, eff. Jan. 1, 2000; Acts 2001, No. 567, §1; Acts 2002, 1st Ex. Sess., No. 65, §1, eff. April 18, 2002; Acts 2007, No. 111, §1; Acts 2010, No. 190, §1; Acts 2014, No. 169, §§1, 2; Acts 2016, No. 175, §1, eff. May 19, 2016.



CHC 1243.1 - Intrafamily adoptions

Art. 1243.1. Intrafamily adoptions

The provisions of this Chapter govern intrafamily adoptions and take precedence when in conflict with another provision of this Title.

Acts 1999, No. 1062, §4, eff. Jan. 1, 2000.



CHC 1243.2 - Institution of records check

Art. 1243.2. Institution of records check

A. Upon the filing of a petition, the court shall immediately issue both of the following orders:

(1) That the local sheriff or the office of state police, Louisiana Bureau of Criminal Identification and Information, conduct a records check for all federal arrests and convictions and all state arrests and convictions for each of the prospective adoptive parents. Prospective adoptive parents shall submit a set of fingerprints to the sheriff or the office of state police.

(2) That the department conduct a records check for validated complaints of child abuse or neglect in this or any other state in which either of the prospective adoptive parents has been domiciled since becoming a major, involving either prospective adoptive parent.

B. Each order shall state the full name, date of birth, social security number, and former and current state of domicile since becoming a major of each prospective adoptive parent.

C. The sheriff or the office of state police, Louisiana Bureau of Criminal Identification and Information, and the department shall accord priority to these orders and shall provide a certificate indicating all information discovered, or that no information has been found.

Acts 1999, No. 1062, §4, eff. Jan. 1, 2000; Acts 2010, No. 192, §1.



CHC 1244 - Consent of parent

Art. 1244. Consent of parent

A. Except as otherwise provided herein, any parent may execute an authentic act consenting to the adoption of his child in an intrafamily adoption, including a waiver of service or notice for any subsequent proceeding.

B. If the parent of a child born of marriage is married to the stepparent petitioner and executes an authentic act of consent, he need not join in the petition nor be served with a copy thereof.

C. The parent of a child born outside of marriage who is married to the petitioning spouse shall join in the petition.

D. Repealed by Acts 1999, No. 1062, §5, eff. Jan. 1, 2000.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 1997, No. 256, §1; Acts 1999, No. 1062, §§4, 5, eff. Jan. 1, 2000; Acts 2004, No. 26, §3; Acts 2010, No. 738, §1.



CHC 1244.1 - Opposition to intrafamily adoption; time limitations; appointment of counsel; attorney fees

Art. 1244.1. Opposition to intrafamily adoption; time limitations; appointment of counsel; attorney fees

A. A parent, whose rights have not been terminated in accordance with Title X or XI or who has not previously consented to the adoption in accordance with Article 1244, may oppose the adoption of his child by filing a clear and written answer and opposition to the adoption. The answer and opposition shall be filed with the court within fifteen days from the time of service of the filing of an intrafamily adoption petition.

B. Upon receipt of the opposition, the court shall appoint an attorney to represent the child, subject to the limitations in Article 1121. Neither the child nor anyone purporting to act on his behalf may be permitted to waive this right. The costs of the representation of the child shall be taxed as costs of court.

C. When the opposition provides that the parent cannot afford to hire an attorney, the court shall determine whether due process requires the appointment of counsel within twenty-one days of the filing of the opposition.

D. Notice shall be served in accordance with Articles 1133 and 1134 on the opposing parent, the legal custodian, the petitioner, counsel appointed for the child, counsel appointed for the parent, and the other parent not consenting to the adoption pursuant to Article 1144 or whose rights have not previously been terminated.

Acts 2010, No. 738, §1.



CHC 1245 - Parental consent not necessary; burden of proof

Art. 1245. Parental consent not necessary; burden of proof

A. The consent of the parent as required by Article 1193 may be dispensed with upon proof by clear and convincing evidence of the required elements of either Paragraph B or C of this Article at the hearing on the opposition and petition.

B. When a petitioner authorized by Article 1243 has been granted custody of the child by a court of competent jurisdiction and any one of the following conditions exists:

(1) The parent has refused or failed to comply with a court order of support without just cause for a period of at least six months.

(2) The parent has refused or failed to visit, communicate, or attempt to communicate with the child without just cause for a period of at least six months.

C. When the spouse of a stepparent petitioner has been granted sole or joint custody of the child by a court of competent jurisdiction or is otherwise exercising lawful custody of the child and any one of the following conditions exists:

(1) The other parent has refused or failed to comply with a court order of support without just cause for a period of at least six months.

(2) The other parent has refused or failed to visit, communicate, or attempt to communicate with the child without just cause for a period of at least six months.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1997, No. 256, §1; Acts 1999, No. 1062, §4, eff. Jan. 1, 2000; Acts 2008, No. 778, §1; Acts 2010, No. 738, §1.



CHC 1245.1 - Repealed by Acts 2010, No. 738, §2.

§1245.1. Repealed by Acts 2010, No. 738, §2.



CHC 1246 - Intrafamily adoptions; petition; contents; form

Art. 1246. Intrafamily adoptions; petition; contents; form

The petition shall be styled: "In re _________________, Applying for Intrafamily Adoption." The petition or an attached exhibit shall state:

(1) The full name, address, age, occupation, and marital status of each petitioner.

(2) The name by which the child is known to petitioners as well as the name under which the birth of the child is recorded.

(3) The place and date of the birth of the child if known; if not known, then the approximate age of the child.

(4) If known, the name of every parent whose consent to the adoption is required pursuant to Article 1193(1) and (2) and proof of their consent, or the name of every parent and the reason such consent is not required as authorized by Article 1245.

(5) The diligent efforts made in accordance with Article 1135(B), if the alleged father of the child is unknown, which establish that his rights should be terminated in accordance with Article 1135(A).

(6) The date and circumstances under which the child entered the home of the petitioner.

(7) Any relationship existing between the petitioner and the child.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993.



CHC 1247 - Notice of filing petition

Art. 1247. Notice of filing petition

A. Except when waived in accordance with the provisions of Title XI or XII, notice of the filing of the petition for intrafamily adoption shall be issued by the clerk and served, together with a copy of the petition, on every parent whose consent to the adoption is required pursuant to Article 1193 and whose parental rights have not been terminated by a court of competent jurisdiction, and shall state:

Notice

Louisiana law provides that under certain circumstances your consent to the adoption of your child may be dispensed with and you can permanently lose your rights as a parent by final decree of adoption. An intrafamily adoption petition has been filed requesting the court to grant an adoption and terminate your parental rights to your child. A copy of the petition is attached to this notice. If you do not file a written answer stating your opposition to the adoption within fifteen days of receiving this notice you will lose the right to object to the adoption. If you choose to file a written answer stating your opposition to the adoption you must file it with the clerk of court at _______________. Only if you file an answer stating your opposition to the adoption will you have an opportunity to present your opposition to the adoption. If you file an answer stating your opposition, the court will set a hearing, and you will receive notice of the hearing of your opposition.

If you do not file an answer stating your opposition, and if the court at the adoption hearing finds that the facts set out in the petition are true and that adoption is in the best interests of your child, the court can enter a judgment ending your rights to your child. If the judgment terminates your parental rights, you will no longer have any rights to visit or to have custody of your child or make any decisions affecting your child, and your child will be legally freed to be adopted.

This is a very serious matter. You should contact an attorney immediately so that he or she can help you determine your rights. You have the right to hire an attorney and to have him or her represent you. If you cannot afford to hire an attorney and you oppose the adoption, your answer stating your opposition may request that the court determine if you have the right to have an attorney appointed. If you have filed an answer stating your opposition, whether or not you decide to hire an attorney, you will have the right to attend the hearing of your case, to call witnesses on your behalf, and to question those witnesses brought against you.

You may call the telephone number on the attached form for information concerning free legal aid. If you have any questions concerning this notice, you may call the telephone number of the clerk's office which is ___________.

B. If the adoption petition names an alleged or adjudicated father and his parental rights have not been terminated by a court of competent jurisdiction, he shall be served with notice of the filing of the petition in accordance with Articles 1133, 1134, and 1136 and thereafter, his rights shall be determined in accordance with the provisions of Articles 1137 through 1143.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 1995, No. 1095, §6; Acts 1999, No. 395, §7; Acts 2008, No. 778, §1; Acts 2010, No. 738, §1; Acts 2012, No. 603, §1.



CHC 1248 - Service; resident parent

Art. 1248. Service; resident parent

A. If a parent upon whom service is required under Article 1247 resides within this state, service shall be made either personally or by domiciliary service not less than thirty days prior to the commencement of the hearing on the petition.

B. If any social security numbers are contained in the petition or in any of the exhibits attached to the petition, they may be redacted from the copies being served.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 2012, No. 603, §1.



CHC 1249 - Service; nonresident parent

Art. 1249. Service; nonresident parent

A. If a parent upon whom service is required under Article 1247 does not reside within this state, service shall be made by certified or registered mail, return receipt requested, postage prepaid, or by commercial courier as defined in R.S. 13:3204(D), to the address indicated in the petition not less than thirty days prior to commencement of the hearing on the petition.

B. If any social security numbers are contained in the petition or in any of the exhibits attached to the petition, they may be redacted from the copies being served.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 2001, No. 567, §1; Acts 2012, No. 603, §1.



CHC 1250 - Service; absentee parent; curator ad hoc

Art. 1250. Service; absentee parent; curator ad hoc

A. If a parent upon whom service is required pursuant to Article 1247 cannot be served in accordance with the provisions of Article 1248 or 1249, the court shall appoint an attorney at law as curator ad hoc for the parent and service shall be made upon the curator ad hoc.

B. If any social security numbers are contained in the petition or in any of the exhibits attached to the petition, they may be redacted from the copies being served.

C. Upon appointment of the curator ad hoc, a copy of the letter of appointment shall be forwarded to the department.

D. The fees and costs of the curator ad hoc shall be paid by the petitioner, notwithstanding any provision of law to the contrary.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 2012, No. 603, §1.



CHC 1251 - Duties of curator ad hoc

Art. 1251. Duties of curator ad hoc

A. The curator ad hoc shall make a diligent effort to locate the parent and notify him of the pendency and nature of the proceedings. Any appearances or acceptances of service by the curator ad hoc shall be valid, but he shall not be allowed to waive any rights of notice.

B. The curator ad hoc shall submit to the court a note of evidence indicating the efforts made to locate the parent and shall receive an appropriate fee.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1252 - Duties of department; home study; confidential report

Art. 1252. Duties of department; home study; confidential report

A. The department shall not investigate the proposed intrafamily adoption except upon order of the court. If the court orders an investigation, it may request any information which it deems relevant and require that the department submit a confidential report of its findings to the court.

B. The department shall make every effort to locate any living parent whose consent is required under Article 1193 to determine the parent's attitude toward the proposed adoption. If a curator ad hoc has been appointed by the court pursuant to Article 1250, the department shall supply him with all information pertinent to the location of an absentee parent within fifteen days of its receipt of a copy of the order appointing the curator ad hoc.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 2012, No. 603, §1.



CHC 1253 - Hearing; petition for intrafamily adoption

Art. 1253. Hearing; petition for intrafamily adoption

A. The court shall hear the petition for intrafamily adoption within sixty days if there is no opposition or within ninety days if there is opposition. The court may extend this time for up to sixty days for good cause, which may include a showing by the department that it has been impossible to gather the necessary data within the time prescribed. The court may reduce the time to a minimum of fifteen days with written approval of the department and the petitioner.

B. At this hearing the court shall consider:

(1) Any motion to intervene which has been filed.

(2) Any other issues in dispute.

(3) The confidential report of the department, if any.

(4) The report of any criminal records concerning the petitioner, including the nature of the offenses, the number of offenses, and the length of time between the offenses and between the last offense committed and the petition for intrafamily adoption. The existence of a criminal record of the petitioner shall not be automatic grounds for the court to refuse to grant an intrafamily adoption.

(5) The report of any validated complaints of child abuse or neglect concerning the petitioner.

(6) The testimony of the parties.

C. If the child to be adopted is twelve years of age or older, the court shall solicit and consider his wishes in the matter.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 1999, No. 1062, §4, eff. Jan. 1, 2000; Acts 2010, No. 738, §1; Acts 2013, No. 187, §1.



CHC 1254 - Intervention

Art. 1254. Intervention

A. Intervention in intrafamily adoption proceedings shall not be allowed except on motion to the court and a showing of good cause.

B. Such intervention shall be limited to persons having a substantial caretaking relationship with the child for one year or longer, or any other person that the court finds to be a party in interest.

C. The intervention of a party in interest shall be for the limited purpose of presenting evidence as to the best interests of the child.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1255 - Final decree; notice; standard

Art. 1255. Final decree; notice; standard

A. The court, as a part of the final decree, shall provide notice of the provisions of R.S. 14:46.4 to the parties.

B. The court, after hearing and after taking into consideration information from all sources concerning the intrafamily adoption, may enter a final decree of adoption, or it may deny the adoption. The basic consideration shall be the best interests of the child.

C. When a court has granted custody to either the child's grandparents or his parent married to the stepparent petitioner, there shall be a rebuttable presumption that this adoption is in the best interests of the child.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 2014, No. 721, §1.



CHC 1256 - Effect of final decree

Art. 1256. Effect of final decree

A. Except as otherwise provided by Paragraph C of this Article, upon a final decree of adoption, the parents of the child whose rights have not been previously terminated by a surrender or a judgment of termination and all other blood relatives of the adopted child are relieved of all their legal duties and divested of all their legal rights with regard to the adopted child including the right of inheritance from the adopted child and his lawful descendents, and the adopted child and his lawful descendents are relieved of all legal duties and divested of all legal rights with regard to the parents and other blood relatives.

B. The right of the child to inherit from his parents and other blood relatives is unaffected by the adoption.

C. If the adoptive parent is married to a blood parent of the adopted child, the relationship of that blood parent and his blood relatives to the adopted child shall remain unaltered and unaffected by the adoption.

D. Under the circumstances and pursuant to the procedures authorized by Chapter 14 of this Title, grandparents may obtain limited visitation rights to the adopted child.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1257 - Change of name

Art. 1257. Change of name

The full name of the adopted child may be changed in the final decree of intrafamily adoption and, if changed, the surname shall be the same as that of the adoptive parent.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1258 - Repealed by Acts 2010, No. 738, §2.

§1258. Repealed by Acts 2010, No. 738, §2.



CHC 1259 - Appeal of judgment; time limitations

CHAPTER 12. APPEAL

Art. 1259. Appeal of judgment; time limitations

A. Any party to the proceedings or any other party in interest shall have the right to appeal a judgment granting or refusing to grant an interlocutory or final decree regarding any type of adoption within thirty days after the rendition of a judgment or decree.

B. If no appeal is perfected within thirty days after a judgment is rendered, the judgment shall be final.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1260 - Appellate jurisdiction

Art. 1260. Appellate jurisdiction

All appeals from any judgment rendered in accordance with this Title shall be to the proper court of appeal on both law and fact.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1261 - Suspensive nature

Art. 1261. Suspensive nature

All appeals from any judgment rendered in accordance with this Title shall be suspensive in nature. There shall be no requirement for posting of bond. Otherwise, the appeal shall be governed by Chapter 9 of Title III.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1262 - Grounds

CHAPTER 13. ANNULMENT OF FINAL DECREES

Art. 1262. Grounds

No action to annul a final decree of adoption of any type may be brought except on the grounds of fraud or duress.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1263 - Time limitations; finality

Art. 1263. Time limitations; finality

A. An action to annul a final decree of adoption based upon a claim of fraud or duress perpetrated by anyone other than the adoptive parent must be brought within six months from discovery of the fraud or duress and in no event later than one year from the date of the signing of the final decree or mailing of the judgment when required.

B. An action to annul a final decree of adoption based upon a claim of fraud or duress perpetrated by an adoptive parent must be brought within six months from discovery of the fraud or duress and in no event later than two years from the date of the signing of the final decree or mailing of the judgment when required.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1997, No. 796, §1, eff. July 1, 1997; Acts 1999, No. 1062, §4, eff. Jan. 1, 2000; Acts 2001, No. 838, §1, eff. July 1, 2001; Acts 2003, No. 776, §1, eff. July 1, 2003.

NOTE: See Acts 2003, No. 776, §2, relative to time of actions to annul a final decree of adoption.



CHC 1264 - Post-adoption visitation rights of grandparents

CHAPTER 14. VISITATION RIGHTS OF GRANDPARENTS

Art. 1264. Post-adoption visitation rights of grandparents

Notwithstanding any provision of law to the contrary, the natural parents of a deceased party to a marriage dissolved by death whose child is thereafter adopted, and the parents of a party who has forfeited the right to object to the adoption of his child pursuant to Article 1245 may have limited visitation rights to the minor child so adopted.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1265 - Motion; filing

Art. 1265. Motion; filing

Any request for limited visitation rights shall be made by written motion of the grandparents and filed with the court which rendered the final decree of adoption.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1266 - Hearing

Art. 1266. Hearing

The motion for limited visitation rights shall be set for hearing contradictorily with the adoptive parents.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1267 - Burden of proof

Art. 1267. Burden of proof

The grandparents requesting limited visitation rights shall prove both of the following:

(1) That they have been unreasonably denied visitation rights.

(2) That such limited visitation rights would be in the best interests of the minor child.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1268 - Evidence

Art. 1268. Evidence

A. The court, on its own motion or on motion of any party, may order an investigation to be conducted by the department or may order such psychological evaluations as deemed necessary.

B. The court shall consider all relevant factors in making its determination, including but not limited to reports of psychological evaluations.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1269 - Order

Art. 1269. Order

The court may issue any limited visitation order that is consistent with the findings of the court and the best interests of the child.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1269.1 - Continuing contact agreements; voluntary

CHAPTER 14-A. CONTINUING CONTACT

Art. 1269.1. Continuing contact agreements; voluntary

Agreements for continuing contact by certain biological relatives or foster parents with an adopted child after an adoption do not violate any public policy of this state, provided the adopting parents and biological relative or foster parent voluntarily execute the agreement in conformity with the requirements of this Chapter.

Acts 2008, No. 583, §§1, 2.



CHC 1269.2 - Continuing post-adoption contact; foster child adoptions

Art. 1269.2. Continuing post-adoption contact; foster child adoptions

A. In an agency adoption in which the department is the custodian of the child, the court may approve an agreement executed in conformity with the requirements of this Chapter that provides for continuing contact between the child to be adopted and his grandparent, sibling, and any parent whose consent or relinquishment is required for the adoption of the person, if both of the following conditions are met:

(1) The child has an established, significant relationship with that person to the extent that its loss would cause substantial harm to the child.

(2) The preservation of the relationship would otherwise be in the best interest of the child.

B. If there is no parental relationship that meets the requirements of Paragraph A of this Article, the court may approve an agreement, executed in conformity with the requirements of this Chapter, that provides for continuing contact between the child to be adopted and any other relative or foster parent whose relationship with the child meets those requirements.

C. When adoption is approved by the court as the permanent plan for the child, the department shall inform any parent, grandparent, sibling, or any other relative or foster parent who meets the requirements of Paragraph A or B of this Article of the possibility of post-adoption contact with the child upon agreement with the adoptive parents in accordance with the provisions of this Chapter.

Acts 2001, No. 568, §1, eff. Jan. 1, 2002; Acts 2003, No. 567, §1; Acts 2008, No. 583, §§1, 2.



CHC 1269.3 - Continuing contact agreement; parties; required declarations

Art. 1269.3. Continuing contact agreement; parties; required declarations

A. Every post-adoption contact agreement shall be in writing and signed by the adopting parents and by any adult granted contact. If a sibling granted contact is a minor, his parent or legal custodian shall sign the agreement.

B. In an agency adoption in which the department is the custodian of the child, the department and counsel for the child shall report to the court approval or objection to the agreement and the child's wishes concerning continuing contact. The court-appointed special advocate (CASA) for the child, if any, may also submit recommendations to the court regarding a proposed agreement.

C. If requested by the parties, the court may refer them to mediation to assist them in confecting a continuing contact agreement. If necessary to ensure that the child's best interest is taken into account, the court may also appoint independent counsel for any child involved in future continuing contact.

D. A continuing contact agreement may authorize the exchange of information, communication by telephone, mail, e-mail, or other means, and direct visitation in either the adopting parents' home or elsewhere through a mutually agreed-upon intermediary.

E. Every agreement, in order to be enforceable in accordance with Article 1269.8, must recite the following declarations:

(1) The parties have freely and voluntarily entered into the agreement and it reflects their intent to be bound by its terms, unless later modified by a replacement agreement or by court order.

(2) The sibling, grandparent, parent, or other relative by blood, adoption, or affinity, or his representative, if any, has been counseled and advised by the department, by counsel, or by other appropriate professional about the meaning of these declarations and the effects of a continuing contact agreement and each has had the opportunity to have the agreement reviewed by his counsel.

(3) The sibling, grandparent, parent, or other relative by blood, adoption, or affinity, or his representative, has been informed and understands that upon the execution of the agreement, any dispute or litigation regarding its terms shall not affect the validity of any surrender, termination of parental rights, adoption, or custody of the adopted child.

(4) The adopting parents have been informed and understand that the sibling, grandparent, parent, or other relative by blood, adoption, or affinity may seek enforcement of the terms of the agreement in accordance with Article 1269.8.

F. The continuing contact agreement shall contain the requirements in substantially the following form:

STATE OF LOUISIANA

PARISH OF (NAME OF PARISH)

AGREEMENT FOR POST-ADOPTION CONTINUING CONTACT

We (NAME OF ADOPTIVE PARENT(S)) and (NAME OF ADULT PERSON PERMITTED CONTACT BY ARTICLE 1269.2) agree to post-adoption continuing contact between (NAME OF ADOPTED CHILD) and (NAME OF PERSON PERMITTED CONTACT) in accordance with the provisions of this Agreement. This Agreement reflects our commitment to an on-going, cooperative relationship focused upon meeting (NAME OF CHILD)'s needs now and in the future, fully recognizing that those needs may change as (HE/SHE) matures.

OR

We (NAME OF ADOPTIVE PARENT(S)) and (NAME OF ADULT PARENT, GUARDIAN OR LEGAL CUSTODIAN OF MINOR SIBLING) agree to post-adoption continuing contact between (NAME OF ADOPTED CHILD) and (NAME OF MINOR SIBLING) in accordance with the provisions of this Agreement. This Agreement reflects our recognition of the significance and enduring nature of sibling relationships and our commitment to supporting and preserving the on-going relationship between (NAME OF CHILD) and (MINOR SIBLING).

We have each freely and voluntarily entered into this Agreement and intend to be bound by its terms. We have been counseled and advised by the Department, our attorney, or other appropriate professional of the meaning of these declarations, the effects of a continuing contact agreement, and the opportunity to have our own respective counsel review this Agreement.

We recognize that any dispute or litigation regarding the terms of this Agreement shall not affect the validity of any surrender or termination of parental rights, adoption, or custody of (NAME OF CHILD).

We also recognize that upon approval of the court, this Agreement becomes legally binding and any party to it may seek enforcement of its terms.

We also agree that (NAME OF DEPARTMENT REPRESENTATIVE or NAME OF COUNSEL FOR ADOPTIVE PARENT) shall file this Agreement with the proper court of jurisdiction by (DATE NO LATER THAN 10 DAYS FROM EXECUTION OF THE AGREEMENT) requesting the court's approval of this Agreement in accordance with Louisiana Children's Code Article 1269.5.

We agree to the following enforceable post-adoption continuing contact:

(INSERT PROVISIONS NEGOTIATED BY PARTIES.)

This Agreement reflects our minimum expectations regarding continuing contact for the duration of the minority of (NAME OF CHILD). We understand that we can agree upon other continuing contact arrangements in the future through informal or formal means. However, we recognize that these minimum expectations must be preserved until such time as we modify them by mutual written agreement or the court modifies or terminates this Agreement in accordance with Louisiana Children's Code Article 1269.8.

We certify that we enter this Agreement in good faith and intend that it always be interpreted to serve (NAME OF CHILD)'s best interest. We agree that we will always attempt to resolve any disagreement that may arise in (HIS/HER) best interest and acknowledge that court modification or enforcement is to be used only as a last resort when all informal means of resolution have been exhausted. We acknowledge that Louisiana Children's Code Article 1269.8 authorizes the court to hear a motion to enforce, modify, or terminate this Agreement only after we have attempted in good faith to mediate the issues underlying our disagreement. Should mediation fail to resolve our differences, the court may modify or terminate this Agreement upon finding a change of circumstances and the Agreement no longer serves the best interest of (NAME OF CHILD).

This instrument reflects the entire agreement between us regarding post-adoption continuing contact. There are no promises, terms, conditions, or obligations other than those stated in this written Agreement.

We acknowledge that unless it is the legal custodian of a minor sibling named in this Agreement, the Department of Children and Family Services, office of children and family services, is not a party to this Agreement and has no responsibility for enforcement of it.

This Agreement becomes effective upon approval of the court in accordance with Louisiana Children's Code Article 1269.5.

THIS DONE, READ, AND SIGNED this day of __________,

20 , Parish of (NAME OF PARISH), State of Louisiana.

_______________________________________________________

ADOPTING PARENT

_______________________________________________________

OTHER ADOPTING PARENT, IF ANY

_______________________________________________________

ADULT PERSON PERMITTED CONTACT

_______________________________________________________

ADULT PARENT, GUARDIAN OR LEGAL CUSTODIAN OF MINOR SIBLING

____________________________________

WITNESS

____________________________________

WITNESS

____________________________________

NOTARY

Acts 2001, No. 568, §1, eff. Jan. 1, 2002; Acts 2008, No. 583, §§1, 2.



CHC 1269.4 - Filing with court; time limitations

Art. 1269.4. Filing with court; time limitations

A. Within ten days after the petition is filed, the department, attorney for the child, attorney for the parent, or attorney for the prospective adoptive parents shall file in the court in which the adoption is pending an agreement for continuing contact.

B. The agreement may be filed later than ten days after execution only with leave of court for good cause shown.

C. If either the department or counsel for the child objects to the agreement, the court may conduct a hearing before approving the agreement.

Acts 2001, No. 568, §1, eff. Jan. 1, 2002; Acts 2003, No. 567, §1; Acts 2008, No. 583, §2; Acts 2014, No. 354, §1.



CHC 1269.5 - Court approval; incorporation into judgment

Art. 1269.5. Court approval; incorporation into judgment

A. The court shall review a continuing contact agreement executed in conformity with the requirements of this Chapter.

B. If the court finds that an agreement serves the best interest of the child, the agreement shall be incorporated into a judgment of the court. An agreement reached by the parties and approved by the department and counsel representing the child is presumed to serve the best interest of the child. The judgment shall provide that failure to comply with the terms of the agreement does not constitute grounds for annulling a surrender or the final decree of adoption.

C. If the court rejects the agreement, it shall make specific findings of fact in support of its conclusion that the best interest of the child would not be served by approval of the agreement. The factors to be considered shall include:

(1) The duration of the child's relationship with the parent, grandparent, sibling, or other relative by blood, adoption, or affinity seeking continuing contact.

(2) The strength of the psychological attachment between the child and the individual seeking continuing contact.

(3) The resulting harm to the child if the relationship is not preserved.

D. The court may receive expert testimony on the issue of continuing contact.

E. If the child is twelve years of age or older, the court shall solicit and consider the child's wishes in the matter.

Acts 2001, No. 568, §1, eff. Jan. 1, 2002; Acts 2008, No. 583, §2.



CHC 1269.6 - Effect; continuing contact agreement

Art. 1269.6. Effect; continuing contact agreement

A. A continuing contact agreement shall be enforceable only if filed with the court and approved in accordance with Article 1269.5.

B. Failure to comply with the terms of an agreement made pursuant to this Chapter is not grounds for nullifying a surrender or an adoption decree or revocation by a biological parent of a surrender or consent to an adoption or for any action seeking the child's custody. Failure to include this warning in the judgment as required by Article 1269.5 shall not affect the adoption.

Acts 2001, No. 568, §1, eff. Jan. 1, 2002; Acts 2008, No. 583, §2.



CHC 1269.7 - Agreements confected after final decree

Art. 1269.7. Agreements confected after final decree

The adoptive parent and any relative or foster parent who may be permitted continuing contact by Article 1269.2(B) may enter into an agreement regarding communication or contact after entry of a final decree of adoption. Any such agreement shall be enforceable only if filed with the court and approved in accordance with this Chapter.

Acts 2001, No. 568, §1, eff. Jan. 1, 2002; Acts 2008, No. 583, §§1, 2.



CHC 1269.8 - Enforcement of continuing contact agreement; modification

Art. 1269.8. Enforcement of continuing contact agreement; modification

A. Unless another court has jurisdiction pursuant to the Uniform Child Custody Jurisdiction and Enforcement Act, the court shall retain jurisdiction after the decree of adoption is entered for the purpose of hearing motions brought to enforce, modify, or terminate an agreement entered into pursuant to the provisions of this Chapter. For the convenience of the parties and the witnesses and in the interest of justice, the court, upon contradictory motion or upon its own motion after notice and hearing, may transfer the proceeding to another juvenile court in the state.

B. Before hearing such a motion, the court shall refer the parties to mediation in accordance with Title IV, Chapter 6 of this Code. Only if the court finds that the party seeking relief has participated or attempted to participate in good faith in mediating the dispute, may it proceed to a determination on the merits of the motion.

C. If the child is twelve years of age or older, the court shall solicit and consider the child's wishes in the matter.

D. The court shall order continuing compliance in accordance with the agreement and refuse to modify or terminate it unless it finds that there has been a change of circumstances and the agreement no longer serves the best interest of the child.

Acts 2001, No. 568, §1, eff. Jan. 1, 2002; Acts 2008, No. 583, §2.



CHC 1270 - Legislative findings; purpose; release of information

CHAPTER 15. VOLUNTARY REGISTRATION

Art. 1270. Legislative findings; purpose; release of information

A. Adoption is based upon the legal termination of parental rights and responsibilities of biological parents and the creation of the relationship of parent and child between an adopted person and his adoptive parents. These legal and social premises underlying adoption shall be maintained.

(1) The legislature recognizes that some adults, adopted as children, have a strong interest in identifying information about their biological parents or biological siblings, or both, while other such adult adopted persons have no such interest.

(2) The legislature further recognizes that some biological parents and biological siblings have a strong interest in identifying information about their biological children or siblings who were surrendered for adoption, while others have no such interest.

(3) The legislature also recognizes the potential for special situations whereby other adoptive and biological relatives of an adopted person, such as a parent, sibling, or descendant, or his parent if a minor, of a deceased biological parent and an adoptive parent of a minor or deceased adopted person as well as a descendant of a deceased adopted person, or his parent if a minor, may have a need for identifying information.

(4) The legislature fully recognizes the right to privacy and confidentiality of biological parents whose children were adopted, siblings, adopted persons, and the adoptive family.

B. There is hereby created within the office of children and family services of the Department of Children and Family Services a voluntary registry for the matching of adopted persons, or an adoptive parent of a minor or deceased adopted person, or a descendant of a deceased adopted person, or his parent if a minor, and biological parents or siblings, or both, or a parent, sibling, or descendant, or his parent if a minor, of a deceased biological parent. The purpose of this registry shall be to facilitate voluntary contact between the adopted person, or an adoptive parent of a minor or deceased adopted person, or the descendant of a deceased adopted person, or his parent if a minor, and a biological parent or biological sibling, or both, or a parent, sibling, or descendant, or his parent if a minor, of a deceased biological parent.

C. The use of the registry shall be limited to the adopted person who is at least eighteen years of age, the biological mother, the biological father, parents or siblings or a descendant, or his parent if a minor, of a deceased biological parent, an adoptive parent of a minor or deceased adopted person or a descendant of a deceased adopted person, or his parent if a minor, and any biological sibling who is at least eighteen years of age.

D. No registration by an adopted person shall be permitted until all biological siblings who were adopted by the same adoptive parent or parents have reached the age of eighteen years.

E. The office of children and family services shall not release any registry information in violation of this Chapter.

F. The office of children and family services shall confirm for an adopted person the fact of his adoption and identify the court in which the adoption was finalized and the agency, firm, or lawyer facilitating the adoption when that information is known. To receive this information, the adopted person shall be eighteen years of age or older, provide proof of identity, and submit a written request.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1997, No. 715, §1; Acts 1999, No. 1062, §4, eff. Jan. 1, 2000; Acts 2008, No. 583, §1; Acts 2010, No. 266, §1.



CHC 1271 - Registration

Art. 1271. Registration

A. Registration shall be by affidavit filed with the office of children and family services. That office shall develop and furnish standardized affidavit forms appropriate for effecting the purpose of this Chapter.

B. Registration shall be effective upon filing and shall remain effective until withdrawn by the affiant's written request.

C. The department may establish registration and renewal fees not to exceed twenty-five dollars.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1997, No. 715, §1; Acts 2010, No. 266, §1.



CHC 1272 - Matching; verification by original documents; mandatory counseling

Art. 1272. Matching; verification by original documents; mandatory counseling

A. The office of community services shall regularly monitor registrant affidavits, utilizing computer services if necessary, to determine whether affidavits have been filed by a registrant as enumerated in Article 1270.

B. If there appears to be a match between current registrants, the office of community services shall notify the registrants of the match and of the counseling requirements of Paragraph D of this Article. Upon verification that each registered person has met the requirements the office of community services shall provide the details of the match to the licensed clinical social worker, social worker acting in the employ of a licensed adoption agency, licensed professional counselor, licensed psychologist, licensed psychiatrist, or licensed marriage and family therapist that provided counseling for the registrant, who shall then contact the registered and matched parties in a careful and confidential manner and give them the information necessary to contact each other.

C. If doubt exists that any registrants are biologically related, the office of community services shall advise them to file a motion with the court having jurisdiction and request permission to open the sealed adoption record for verification. Such verification shall be a compelling reason, within the meaning of Article 1189, to open the adoption records for the limited purpose of verification.

D. Each registrant shall participate in not less than one hour of counseling with a licensed clinical social worker, a social worker acting in the employ of a licensed adoption agency, a licensed professional counselor, a licensed psychologist, medical psychologist, a licensed psychiatrist, or a licensed marriage and family therapist before they will be put in contact with one another.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 1997, No. 715, §1; Acts 1999, No. 1309, §9, eff. Jan. 1, 2000; Acts 2001, No. 486, §5, eff. June 21, 2001; Acts 2008, No. 583, §1; Acts 2009, No. 251, §13; Acts 2010, No. 266, §1.



CHC 1273 - Confidentiality

Art. 1273. Confidentiality

Documents filed with the office of children and family services, pursuant to this Chapter, shall be confidential and shall not be available for inspection, except under the procedures set forth in this Chapter.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 2010, No. 266, §1.



CHC 1274 - Penalties

Art. 1274. Penalties

Any employee or former employee of the Department of Children and Family Services, or a licensed adoption agency, or any employee or appointee or former employee or appointee of a court who discloses identifying information other than pursuant to judicial order or through the registry, as provided in this Chapter, shall be guilty of a misdemeanor and shall be fined not less than five hundred dollars and not more than five thousand dollars, or imprisoned for not more than six months, or both.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1275 - Nondisclosure

Art. 1275. Nondisclosure

A. Notwithstanding any provision of law to the contrary, the information acquired by the voluntary registry of Louisiana shall not be disclosed under any sunshine or freedom of information legislation, rules, or practice.

B. Notwithstanding any provision of law to the contrary, no person, group of persons, or entity, including an agency, may file a class action to force the voluntary registry to disclose identifying information.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1276 - Disclosure of death of biological parents and adopted persons

Art. 1276. Disclosure of death of biological parents and adopted persons

When one or both of the biological parents are deceased, or when the adopted person is deceased and this fact is known by the voluntary registry or by the licensed adoption agency, firm, or lawyer which originally placed the adopted person for adoption, this information shall be disclosed to any person permitted to register pursuant to Article 1270 and who has registered with the office of community services under the provisions of this Chapter, and the registered persons shall then be afforded the option of deciding whether they still desire to avail themselves of the contact opportunity provided through the voluntary registry.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992; Acts 2008, No. 583, §1; Acts 2010, No. 266, §1.



CHC 1277 - Other remedies not affected

Art. 1277. Other remedies not affected

Nothing contained in this Chapter shall limit a person's right to proceed under Chapter 5 of this Title to obtain confidential adoption information.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1278 - Rules and regulations

Art. 1278. Rules and regulations

The department shall adopt such reasonable rules and regulations as are necessary to implement the provisions of this Chapter.

Acts 1991, No. 235, §12, eff. Jan. 1, 1992.



CHC 1279.1 - Short title; citation

CHAPTER 16. DEPARTMENT OF CHILDREN AND FAMILY SERVICES

ADOPTION INCENTIVES

Art. 1279.1. Short title; citation

This Chapter shall be known and may be cited as the "Louisiana Has Faith in Families Act".

Acts 2013, No. 66, §1, eff. May 31, 2013.



CHC 1279.2 - Legislative findings

Art. 1279.2. Legislative findings

The legislature finds:

1. It is in the best interest of a foster child who is adoption-eligible to be placed in a permanent adoptive family as soon as practicable.

2. The state has an interest in decreasing the delays in finalizing adoptions in order to facilitate permanent adoption and family cohesion.

Acts 2013, No. 66, §1, eff. May 31, 2013.



CHC 1279.3 - Purpose

Art. 1279.3. Purpose

Notwithstanding any provision of the law to the contrary, in order to facilitate the recruitment of new families for children, the incentives provided in this Chapter shall be made available for those children who have been adopted from the custody of the state and meet eligibility requirements.

Acts 2013, No. 66, §1, eff. May 31, 2013.



CHC 1279.4 - Adoption subsidy

Art. 1279.4. Adoption subsidy

A. The department shall make every effort to declare every child in the department's custody eligible for certain adoption assistance or subsidy in accordance with the provisions set forth in this Chapter.

B. Subsidized adoption. (1) The department is authorized to develop and implement a program for subsidizing the adoption of children with special needs.

(2) The department may make payments to the adoptive parents of a child or, in the case of the subsequent death of the adoptive parents prior to the child's reaching the age of majority, to the duly designated tutor or guardian of such child, on behalf of a child placed for adoption in accordance with Title XII of the Children's Code, if all of the following conditions are met:

(a) The child, because of physical or mental condition, ethnic background, age, membership in a sibling group, or other serious impediments or special needs, is considered a child that is difficult to place for adoption, and the department has made reasonable attempts to place said child for adoption to no avail.

(b) The adoptive family, tutor, or guardian is capable of providing the permanent family relationship needed by the child in all respects other than financial, and the needs of the child are beyond the economic ability and resources of the family, tutor, or guardian.

C. Costs and expenses covered. (1) Payments in subsidy of an adoption may include but are not limited to the maintenance costs, medical and surgical expenses, and other costs that are incidental to the care, training, and education of the child, including special medical costs for any child in connection with any physical or mental condition that existed prior to the date of the initial judgment of adoption.

(2) The amount of payments may vary, depending upon the needs of the child and the adoptive parents, tutor, or guardian, but in any event shall not exceed one hundred percent of the cost of providing foster care for the child. Payments for medical, surgical, psychiatric, and other special costs and services may not exceed the amount the department would pay if it were to provide or secure them as guardian of the child.

(3) Payments to the parents, tutor, or guardian shall be terminated when the adopted child becomes eighteen years of age.

D. Eligibility. (1) Eligibility for payments in subsidy of adoption shall be determined and approved by the department, in accordance with rules and regulations adopted as provided by Paragraph E of this Article, prior to the completion of the adoption proceeding. Such eligibility shall thereafter be redetermined at least annually, except that in those cases where the child is eligible for funding pursuant to Title IV, Part E of the Social Security Act, the redetermination shall be made at least every five years thereafter.

(2)(a) Adoptive parents who are residents of the state of Louisiana, and who are eligible to adopt a child residing in Louisiana and to receive subsidy payments for such adoption, or the designated tutor or guardian, shall remain eligible to receive such payments, regardless of whether or not such adoptive parents, tutor, or guardian subsequently become residents of another state, except in cases where the other state meets all of the following criteria:

(i) Has a subsidized adoption program that is available to such former Louisiana residents, parents, tutors, or guardians for the particular Louisiana child to be adopted.

(ii) Is a party to the Interstate Compact on Adoption and Medical Assistance in accordance with the provisions of Children's Code Articles 1601 et seq.

(b) Adoptive parents who are residents of other states, and who are eligible to adopt a child residing in Louisiana, or the designated tutor or guardian residing in another state, shall be eligible for a subsidy under the same conditions as Louisiana residents, except in cases where the other state meets all of the following criteria:

(i) Has a subsidized adoption program that is available to such Louisiana nonresident parents, tutors, or guardians for the particular Louisiana child to be adopted.

(ii) Is a party to the Interstate Compact on Adoption and Medical Assistance in accordance with the provisions of Children's Code Articles 1601 et seq.

(3) The subsidized payments, as provided herein, shall include cases involving children in the custody of the department and children determined to be entitled to benefits pursuant to federal laws, rules, or regulations.

E. Rules and regulations. The department, in accordance with the Administrative Procedure Act, shall adopt, promulgate, and enforce such rules and regulations as are necessary and appropriate to implement the provisions of this Chapter.

F. Contractual obligation of the state. (1) Any agreement by the department to subsidize the adoption of a child eligible for such subsidy, which results in a final decree of adoption of the child by adoptive parents or the designated tutor or guardian of the child who is relying on the availability of the subsidy at the time of the final decree of adoption, shall constitute a contractual obligation on the part of the state in favor of the adoptive parents, tutor, or guardian to the extent that such parents, tutor, or guardian remain eligible for the subsidy under the laws and regulations prevailing on the date of the final decree of adoption. Such obligation shall cease when the adopted child reaches the age of majority.

(2) Changes in the child's condition or changes in the income of the adoptive parents, where the condition or income formed the basis for the subsidy, shall be cause for modifying the subsidy agreement in accordance with the laws and regulations prevailing at the time of the final decree of adoption.

G. Payment expenses. The adoptive parents may be awarded a one-time payment to cover non-recurring expenses of the adoption, such as attorney fees and court costs, directly related to the legal adoption of a child with special needs, in an amount to be approved by the department.

Acts 2013, No. 66, §1, eff. May 31, 2013.



CHC 1279.5 - Health insurance reimbursement

Art. 1279.5. Health insurance reimbursement

A. Notwithstanding any provision of law to the contrary, any child in the custody of the department who is eligible for adoption and is placed in an approved adoptive home shall be eligible for dependent coverage under the prospective adoptive parents' health insurance policy pursuant to R.S. 22:1004. Any additional costs for the child to be added to the adoptive parents' health insurance policy shall not be paid for by the department, but the adoptive parents may qualify for premium assistance pursuant to Paragraph C of this Article.

B. Any child who is in the custody of the department or has been adopted from the custody of the department shall be qualified for Medicaid if the child meets the guidelines set forth pursuant to Part II of Chapter 8 of Title 46 of the Louisiana Revised Statues of 1950.

C. Any child in the custody of the department who is Medicaid eligible, is eligible for adoption, and has been placed in an approved prospective adoptive home or adopted from the custody of the department shall be considered for premium assistance for employer sponsored insurance pursuant to LAC 50:III.2311.

Acts 2013, No. 66, §1, eff. May 31, 2013.



CHC 1279.6 - Educational opportunities and assistance

Art. 1279.6. Educational opportunities and assistance

A.(1) A child who is in foster care pursuant to placement through the department shall be allowed to remain enrolled in the public school in which the child was enrolled at the time he entered foster care for the duration of the child's stay in the custody of the state or until he completes the highest grade offered at the school, if the department determines that remaining in such school is in the best interest of the child. Transportation of the child shall be provided pursuant to R.S. 17:238(C).

(2) A child in the custody of the department shall be eligible to attend a school in the school district or parish of the foster care placement.

(3) A child in the custody of the department shall be given preference in enrollment in the same manner as children receiving preference in R.S. 17:3991(C)(1)(c)(iii) for enrollment to attend a charter school that has been established pursuant to R.S. 17:3983.

B. When a child is in the custody of the department and is placed with foster parents who have other children living in the home who already attend a nonpublic or parochial school, the foster child may attend the same nonpublic or parochial school if the department finds it is in the best interest of the child, and if the child meets the admission requirements of the nonpublic or parochial school. The department shall not be directly responsible for paying for the expenses associated with such education.

C. When a child is in the custody of the department and is placed with foster parents who have other children in the home who are participants in an approved home study program, pursuant to R.S. 17:236.1, the department may approve the placement of the foster child in an approved home study program if the department finds it is in the best interest of the child. Home study programs approved by the Department of Education to educate foster children shall offer a sustained curriculum of quality at least equal to that offered by public schools at the same grade level, pursuant to R.S. 17:236.1(C)(1). Notwithstanding any other provision of law to the contrary, the Department of Education shall provide the department, upon request, verification that a home study program in which a foster child is participating has been approved pursuant to R.S. 17:236. The foster parent shall provide the department appropriate documentation, including but not limited to copies of standardized tests, to substantiate that the child is progressing on grade level and at a rate equal to one grade level for each year in the program.

Acts 2013, No. 66, §1, eff. May 31, 2013.



CHC 1279.7 - Expedited procedure for finalizing adoptions

Art. 1279.7. Expedited procedure for finalizing adoptions

In order to shorten the waiting time for finalizing the adoption when the child is eligible for adoption, the following shall apply:

(1) Where the child has been placed in foster care with the prospective adoptive parents, any necessary waiting period as required by Article 1211 shall be applied retroactively.

(2) When the child is in the custody of the department, any additional home study required by Article 1207 may be waived by the court if the adoptive parents have been the foster parents of the child for the required six-month time period.

(3)(a) Whenever a child has been placed in the custody of the department and the child is eligible for adoption, the prospective adoptive parents may file an adoption proceeding in the court that terminated the parental rights, pursuant to Article 1180, and the case shall be allotted to the judge who presided over the termination proceedings.

(b) The court may order the approval of the adoptive placement ex parte without the need for a hearing required pursuant to Article 1177, where the prospective adoptive parents were previously approved by the department as foster parents for the child.

Acts 2013, No. 66, §1, eff. May 31, 2013.



CHC 1281.1 - Purpose

TITLE XII-A. INTERCOUNTRY ADOPTION

OF CHILDREN

CHAPTER 1. PRELIMINARY PROVISIONS;

DEFINITIONS

Art. 1281.1. Purpose

The purpose of this Title is to provide procedures for the adoption of foreign-born orphans by domiciliaries of Louisiana.

Acts 1999, No. 1268, §1.



CHC 1281.2 - General applicability of other Children's Code provisions

Art. 1281.2. General applicability of other Children's Code provisions

Except as otherwise specified in this Title, all provisions of the Children's Code remain applicable.

Acts 1999, No. 1268, §1.



CHC 1281.3 - Definitions

Art. 1281.3. Definitions

As used in this Title:

(1) "Agency" or "child placing agency" includes the Department of Children and Family Services, the corresponding department of any other state, and those private agencies and institutions licensed for the placement of children for adoption by the Department of Children and Family Services or by the corresponding department of any other state. Any person offering or providing intercountry adoption services shall be accredited by the Department of State in accordance with the Intercountry Adoption Universal Accreditation Act of 2012.

(2) "Birth certificate" means official documentation of the child's record of birth acceptable to the United States Citizenship and Immigration Services and, if the document is not in English, a certified translation of the document.

(3) "Convention adoptee" or "Hague Convention adoptee" means a child living in a Hague Convention country who is under the age of sixteen at the time a Form I-800, Petition to Classify Convention Adoptee as an Immediate Relative, is filed on his behalf and who is found by the Department of State and United States Citizenship and Immigration Services to meet the definition of "Convention Adoptee" under Section 101(b)(1)(G) of the Immigration and Nationality Act (8 USC 1101(b)(1)(G)).

(4) "Department" means the Louisiana Department of Children and Family Services.

(5) "Foreign orphan" means a child living in a Non-Hague Convention country (a) who is under the age of sixteen at the time a Form I-600, Petition to Classify Orphan as an Immediate Relative, is filed on his behalf and who is found by the Department of State or United States Citizenship and Immigration Services to meet the definition of "orphan" under Section 101(b)(1)(F) of the Immigration and Nationality Act (8 USC 1101(b)(1)(F)); or (b) who is under the age of eighteen and is a biological sibling of a child previously adopted by the same applicant(s) who is petitioning on his behalf.

(6) "Hague Convention adoption" or "Hague adoption" or "Convention adoption" means the adoption of a child habitually residing in any country outside the United States that is a party to the Hague Adoption Convention. "Orphan adoption" or "Non-Hague adoption" refers to the adoption of a child from a country that is not a party to the Hague Adoption Convention.

Acts 1999, No. 1268, §1; Acts 2004, No. 26, §3; Acts 2013, No. 86, §1.



CHC 1281.4 - Types of adoption

Art. 1281.4. Types of adoption

A. This Title sets forth the exclusive procedures for intercountry adoption of foreign orphans in Louisiana. There are two types of intercountry adoptions of foreign orphans in Louisiana:

(1) Adoption or recognition of a foreign decree of adoption of a foreign orphan from a country outside the United States that is not a party to the Hague Adoption Convention.

(2) Adoption or recognition of a foreign decree of adoption of a convention adoptee from a country outside the United States that is a party to the Hague Adoption Convention.

B. The procedures governing each type of adoption are set forth in the following Articles.

Acts 1999, No. 1268, §1; Acts 2013, No. 86, §1.



CHC 1281.5 - Prior approval of adoptive placement

Art. 1281.5. Prior approval of adoptive placement

No child who is the subject of an intercountry adoption shall be placed in the home of the prospective adoptive parents prior to their obtaining a certification for adoption that meets the requirements of Articles 1171 through 1173 and prior to approval from the United States Citizenship and Immigration Services.

Acts 1999, No. 1268, §1; Acts 2013, No. 86, §1.



CHC 1281.6 - Venue in intercountry adoption

Art. 1281.6. Venue in intercountry adoption

A. A proceeding for an intercountry adoption may be commenced in either:

(1) The juvenile court in the parish of the domicile of the petitioner.

(2) The juvenile court in the parish of the domicile of the custodian of the child.

B. An attorney at law named as representative of the prospective adoptive parent shall not be deemed the legal custodian of the child for purposes of proper jurisdiction or venue.

Acts 1999, No. 1268, §1; Acts 2013, No. 86, §1.



CHC 1281.7 - Persons whose consent is required

Art. 1281.7. Persons whose consent is required

A. The parental rights of the parents of any child who has qualified as a foreign orphan or a convention adoptee are deemed to be terminated and no further consent to adoption or relinquishment of parental rights shall be required.

B. Consent to the adoption shall be required of any custodial or supervisory agency which has placed the foreign orphan for adoption, except that the court may grant the adoption without the consent of an agency if the court finds that the adoption is in the best interest of the child and that the agency has unreasonably withheld its consent.

Acts 1999, No. 1268, §1; Acts 2013, No. 86, §1.



CHC 1281.8 - Birth certificate requirement

Art. 1281.8. Birth certificate requirement

A. Prior to the initiation of any adoption under the provisions of this Title, the attorney for the petitioners shall obtain a certified copy of the child's birth certificate, and, if the certificate is not in English, a certified translation of the certificate, which shall be attached to the petition for adoption.

B. If a certified copy of the birth certificate and certified translation are not available, the court may make findings on the date, place of birth, and parentage of the adopted person in accordance with the provisions of R.S. 40:79(C)(2).

Acts 1999, No. 1268, §1.



CHC 1281.9 - Persons who may petition for intercountry adoption

Art. 1281.9. Persons who may petition for intercountry adoption

A United States citizen and his spouse who is a United States citizen or has lawful immigration status may petition jointly, or an unmarried United States citizen at least twenty-five years of age, may petition for intercountry adoption. At least one petitioner shall be a domiciliary of Louisiana. When one joint petitioner dies after the petition has been filed, the adoption proceedings may continue as though the survivor was a single original petitioner.

Acts 1999, No. 1268, §1; Acts 2013, No. 86, §1.



CHC 1282.1 - Petition; contents; form

CHAPTER 2. NON-HAGUE CONVENTION COUNTRY ADOPTIONS

RECOGNITION OF FOREIGN ADOPTIONS

Art. 1282.1. Petition; contents; form

A. The petition for recognition of foreign adoption shall be styled: "In re __________, Applying for Recognition of Foreign Adoption from a Non-Hague Convention Country." The petition or an attached exhibit shall state:

(1) The full name, address, age, occupation, and marital status of each petitioner, at least one of whom is a domiciliary of the state of Louisiana.

(2) The name by which the child is known to petitioners.

(3) The place and date of the birth of the child if known; if not known, then the approximate age of the child.

(4) The date and circumstances under which the child was adopted in a foreign country and entered the home of the petitioner.

(5) Any relationship existing between the petitioner and the child.

B. The petition shall be accompanied by a certification for adoption, a certified copy of the documentation of orphan status, documentary proof of citizenship status, a copy of the child's immigrant visa or resident alien card, the original or a certified copy of a valid foreign adoption decree, together with a notarized translation, and the original or certified copy of a valid birth certificate, together with a notarized translation, and an affidavit of fees and expenses.

Acts 1999, No. 1268, §1; Acts 2013, No. 86, §1.



CHC 1282.2 - Findings

Art. 1282.2. Findings

The court shall issue a judgment recognizing the foreign adoption and rendering a final decree of adoption upon finding that:

(1) At least one of the adopting parents is a domiciliary of the state of Louisiana.

(2) The original or a certified copy of the foreign adoption decree, together with a notarized transcript, has been filed and is presumed to have been granted in accordance with the law of the foreign country.

(3) The child has qualified as a foreign orphan and is in the United States in accordance with applicable federal regulations.

(4) The child is either a permanent resident or a naturalized citizen of the United States.

(5) The petitioners have the ability to care for, maintain, and educate the child.

Acts 1999, No. 1268, §1; Acts 2013, No. 86, §1.



CHC 1282.3 - Final decree; notice; standard

Art. 1282.3. Final decree; notice; standard

A. The court, as a part of the final decree, shall provide notice of the provisions of R.S. 14:46.4 to the parties.

B. The court, after taking into consideration all documents filed concerning the adoption, may enter a final decree of adoption, or it may deny recognition of the adoption. The basic consideration shall be the best interest of the child.

Acts 1999, No. 1268, §1; Acts 2014, No. 721, §1.



CHC 1282.4 - Effect of final decree

Art. 1282.4. Effect of final decree

The final decree of adoption shall have the same force and effect as any final decree of adoption rendered by a court of this state.

Acts 1999, No. 1268, §1.



CHC 1282.5 - Change of name

Art. 1282.5. Change of name

The full name of the adopted child may be changed in the final decree of adoption and, if changed, the surname shall be the same as that of the adoptive parent. In accordance with R.S. 40:79, the clerk of court shall forward, on a form supplied by the Department of Children and Family Services, his certificate of the decree to the state registrar, who shall make a new certificate of live birth of the person adopted, in the new name if the name has been changed in the decree.

Acts 1999, No. 1268, §1; Acts 2013, No. 86, §1.



CHC 1283.1 - Petition; contents; form

CHAPTER 3. NON-HAGUE CONVENTION COUNTRY ADOPTIONS

ADOPTION OF A FOREIGN ORPHAN

Art. 1283.1. Petition; contents; form

A. The petition for adoption of a foreign orphan shall be styled: "In re __________, Applying for Adoption of Foreign Orphan from a Non-Hague Convention Country." The petition or an attached exhibit shall state:

(1) The full name, address, age, occupation, and marital status of each petitioner.

(2) The name by which the child is known to petitioners as well as the name under which the birth of the child is recorded.

(3) The place and date of the birth of the child if known; if not known, then the approximate age of the child.

(4) The date and circumstances under which the child entered the home of the petitioner.

(5) Any relationship existing between the petitioner and the child.

B. The petition shall be accompanied by a certification for adoption, a certified copy of the United States Citizenship and Immigration Services documentation of orphan status, a copy of the child's immigrant visa or permanent resident card, the original or a certified copy of a valid foreign custody decree, together with a notarized translation, and the original or certified copy of a valid birth certificate, together with a notarized translation, and an affidavit of fees and expenses.

Acts 1999, No. 1268, §1; Acts 2013, No. 86, §1.



CHC 1283.2 - Permissible reimbursement of expenses

Art. 1283.2. Permissible reimbursement of expenses

A. The petitioner shall file with the petition a preliminary estimate and accounting of fees and charges in accordance with Article 1283.3. The petitioner also shall file a final Adoption Disclosure Affidavit with the court not later than ten days prior to the date scheduled for the final hearing on the adoption.

B. Payments made by or on behalf of the adoptive parents or their representative to the department or to a child-placing agency or its agent or any broker for reimbursement of the following expenses are permissible and not a violation of R.S. 14:286:

(1) Reasonable medical expenses, including hospital, testing, nursing, pharmaceutical, travel, or other similar expenses incurred by the biological mother for prenatal care and those medical and hospital expenses incurred by the biological mother and child incident to birth.

(2) Reasonable medical expenses, including hospital, testing, nursing, pharmaceutical, travel, or other similar expenses and foster care expenses incurred on behalf of the child prior to the decree of adoption.

(3) Reasonable expenses incurred by the department or the agency for adjustment counseling and training services provided to the adoptive parents and for home studies or investigations.

(4) Reasonable administrative expenses incurred by the department or the agency, including overhead, court costs, travel costs, donations required by an orphanage, notarial and interpreter fees, emigration permit costs, and attorney fees.

(5) Any other specific service or fee the court finds is reasonable and necessary.

C. The payment of expenses permitted by Paragraph B may not be made contingent on the placement of a child for adoption, relinquishment of the child, or consent to the adoption.

D. Adoptive parents shall pay to the department any of the expenses listed in Paragraph A of this Article which may be imposed by the department. Such payments shall be imposed solely at the discretion of the department. The department shall not include payment of the expenses listed in Paragraph A of this Article as a requirement for adoption.

E. If a court determines from an accounting that an amount that is going to be or has been disbursed for expenses permitted by Paragraph B is unreasonable, it shall order a reduction in the amount disbursed, or to be disbursed, and order the person who received the disbursement to refund that portion.

F. If a court determines from an accounting that an amount is going to be or has been disbursed for expenses not permitted by Paragraph B, it may:

(1) Issue an injunction prohibiting the disbursement or order the person who received the disbursement to refund it.

(2) Inform the district attorney for the consideration of criminal charges pursuant to R.S. 14:286.

(3) If in the best interest of the child, the court may also refuse to approve the adoption.

G. The court shall not issue a final decree of adoption until it has reviewed and approved the final accounting.

H. A copy of the Adoption Disclosure Affidavit and all orders of the court pursuant to this Article shall be mailed to the office of children and family services, Department of Children and Family Services.

Acts 1999, No. 1268, §1; Acts 2013, No. 86, §1.



CHC 1283.3 - Adoption disclosure affidavit of fees and charges

Art. 1283.3. Adoption disclosure affidavit of fees and charges

A. Each petition for an adoption shall be accompanied by an affidavit executed by the petitioner and petitioner's attorney containing an accounting of fees and charges paid or agreed to be paid by or on behalf of the petitioner in connection with the adoption.

B. The affidavit shall not include any identifying information as to the biological parents, their families, or the child's birth name.

C. The form for the affidavit shall be as follows:

"ADOPTION DISCLOSURE AFFIDAVIT

BEFORE ME, the undersigned authority, personally came and appeared __________ (petitioner) and __________ (attorney for petitioner), who, being first duly sworn, did depose and state:

In the matter of the adoption by __________ (petitioner's name):

(1) We report the following fees and charges, or other things of value given in connection with this adoption paid to any agency or individual:

Actual

Estimated due:

Due or paid to:

$

$

A.

Agency administrative expenses:

1. Attorney fees

2. Court costs

3. Travel costs

4. Overhead

5. Other (Specify)

B. Agency Mental Health Counseling expenses:

1. Counseling for adopting parents

2. Home study evaluations

3. Counseling for the child

4. Other (Specify)

C. Medical expenses for biological mother:

1. Medical

2. Travel

3. Other (Specify)

D. Medical/foster care expenses for child:

1. Medical

2. Travel

3. Other (Specify)

E. Other expenses (Specify):

(2) We certify that to the best of our knowledge no other fees, charges, or things of value other than court costs have been given or shall be given by anyone in connection with this adoption.

(3) We declare that this disclosure statement has been examined by each of us and that its contents are true to the best of our information, knowledge, and belief.

(4) We understand that each of us has a continuing obligation to supplement and amend this affidavit as necessary.

(5) We understand that this information will be transmitted to the office of adoption services, Louisiana Department of Children and Family Services. We further understand that it may be released by written authorization of the court for purposes of a grand jury investigation pursuant to R.S. 14:286 or for an ethical investigation by the Committee on Professional Responsibility of the Louisiana State Bar Association.

__________________________

____________________________

Signature of Petitioner

Signature of Attorney

____________________________

____________________________

Address

Address

SWORN TO AND SUBSCRIBED BEFORE ME ON THIS _____ DAY OF ______, ___.

____________________________

(NOTARY PUBLIC)"

D. Confidentiality of information contained in the adoption disclosure affidavit shall be maintained as provided in Chapter 5 of Title XII of this Code, and shall be released only in accordance with this Article or on written authorization of the court for the purposes of a grand jury investigation of a violation of R.S. 14:286 or an ethical investigation by the Committee on Professional Responsibility of the Louisiana State Bar Association.

Acts 1999, No. 1268, §1.



CHC 1283.4 - Service of process

Art. 1283.4. Service of process

A copy of the petition for adoption of a foreign orphan together with all exhibits shall be served by registered or certified mail, return receipt requested, postage prepaid and properly addressed to the department and on any agency having legal custody of the child.

Acts 1999, No. 1268, §1; Acts 2013, No. 86, §1.



CHC 1283.5 - Duties of department; home study; confidential report

Art. 1283.5. Duties of department; home study; confidential report

A. The department shall investigate the proposed adoption of the foreign orphan and submit a confidential report of its findings to the court. The findings shall include:

(1) The conditions with respect to the availability of the child for adoption.

(2) The physical and mental condition of the child.

(3) Other factors regarding the suitability of the child for adoption in petitioner's home.

(4) The moral and financial fitness of the petitioner.

(5) The conditions of the proposed adoptive home with respect to health, adjustment, and other advantages or disadvantages to the child.

B. The department may delegate the performance of this investigation to a licensed private adoption agency, but the department remains responsible for ensuring the accuracy and thoroughness of the resulting report and for the safety and welfare of the child. The department shall adopt, promulgate, and enforce such rules and regulations as are necessary and appropriate to implement this authorization in accordance with the Administrative Procedure Act.

Acts 1999, No. 1268, §1.



CHC 1283.6 - Hearing

Art. 1283.6. Hearing

A. The court shall sign the order setting the time and place for the hearing of the petition for adoption of the foreign orphan not less than thirty nor more than sixty days after the filing of the adoption petition. The court may extend this time for good cause, which may include a showing by the department that it has been impossible to gather the necessary data within the time prescribed. The court may reduce the time to a minimum of fifteen days with written approval of the department and the petitioner.

B. At this hearing, the court shall consider:

(1) Any motion to intervene which has been filed.

(2) Any other issues in dispute.

(3) The confidential report of the department.

(4) The report of any criminal records or validated complaints of child abuse or neglect concerning the petitioner.

(5) The testimony of the parties.

C. If the child to be adopted is twelve years of age or older, the court shall solicit and consider his wishes in the matter.

Acts 1999, No. 1268, §1.



CHC 1283.7 - Intervention

Art. 1283.7. Intervention

A. Intervention in agency adoption proceedings shall not be allowed except on motion to the court and a showing of good cause.

B. Such intervention shall be limited to persons having a substantial caretaking relationship with the child for one year or longer, or any other person that the court finds to be a party in interest.

C. The intervention of a party in interest shall be for the limited purpose of presenting evidence as to the best interest of the child.

Acts 1999, No. 1268, §1.



CHC 1283.8 - Interlocutory decree

Art. 1283.8. Interlocutory decree

Upon due consideration of the factors enumerated in Article 1283.6(B), the court may grant or refuse to grant an interlocutory decree during or after the hearing. The basic consideration for this decree shall be the best interest of the child.

Acts 1999, No. 1268, §1.



CHC 1283.9 - Final decree at first hearing

Art. 1283.9. Final decree at first hearing

Upon due consideration of the factors enumerated in Article 1283.6(B), the court may render a final decree of adoption at the first hearing, without the necessity of first entering an interlocutory decree, if the child was placed in the petitioner's home by a licensed agency and the child has lived in that home for at least six months prior to the hearing for adoption.

Acts 1999, No. 1268, §1.



CHC 1283.10 - Continuing duties of department

Art. 1283.10. Continuing duties of department

A. After an interlocutory decree has been entered, the department shall maintain contact with the proposed adoptive home directly or through another agency in accordance with Paragraph B. The number of visits to the home and the time for them shall be within the discretion of the department. However, no less than two visits shall be made to the home, one of which shall occur within thirty days before the final decree of adoption.

B. The department may delegate the performance of this investigation to a licensed private adoption agency, but the department remains responsible for ensuring the accuracy and thoroughness of the resulting report and for the safety and welfare of the child. The department shall adopt, promulgate, and enforce such rules and regulations as are necessary and appropriate to implement this authorization in accordance with the Administrative Procedure Act.

C. A second confidential report must be presented to the court preceding the hearing on the final decree of adoption. The findings of this report shall be based upon the same findings as prescribed in Article 1283.5 and shall disclose any changed conditions and all new pertinent information.

Acts 1999, No. 1268, §1; Acts 2013, No. 86, §1.



CHC 1283.11 - Expiration of interlocutory decree

Art. 1283.11. Expiration of interlocutory decree

If no petition for a final decree is filed within two years after the granting of an interlocutory decree, the latter shall become null and void unless good cause is shown why an extension should be granted.

Acts 1999, No. 1268, §1.



CHC 1283.12 - Revocation of interlocutory decree

Art. 1283.12. Revocation of interlocutory decree

A. At any time before the entry of the final decree of adoption, the court for good cause may revoke its interlocutory decree either on its own motion, on the motion of the department, or on the motion of the petitioner or any person interested in the child.

B. All parties upon whom service was originally made shall be notified at least ten days prior to the signing of the order of revocation and shall be given an opportunity to be heard upon their written request.

Acts 1999, No. 1268, §1.



CHC 1283.13 - Petition for final decree following interlocutory decree

Art. 1283.13. Petition for final decree following interlocutory decree

A. The child shall have lived with the petitioner for at least one year and at least six months shall have elapsed after the granting of an interlocutory decree before the petitioner may file a petition for final decree of adoption.

B. The court shall set a time and place for the hearing of the petition for final decree. The petition for final decree need not be served upon anyone except the department.

Acts 1999, No. 1268, §1; Acts 2013, No. 86, §1.



CHC 1283.14 - Final decree; notice; standard

Art. 1283.14. Final decree; notice; standard

A. The court, as a part of the final decree, shall provide notice of the provisions of R.S. 14:46.4 to the parties.

B. The court, after hearing and after taking into consideration information from all sources concerning the adoption, may enter a final decree of adoption, or it may deny the adoption. The basic consideration shall be the best interest of the child.

Acts 1999, No. 1268, §1; Acts 2014, No. 721, §1.



CHC 1283.15 - Effect of final decree

Art. 1283.15. Effect of final decree

The final decree of adoption shall have the same force and effect as any final decree of adoption rendered by a court of this state and automatically entitles the child to United States citizenship under the Intercountry Adoption Act.

Acts 1999, No. 1268, §1; Acts 2013, No. 86, §1.



CHC 1283.16 - Change of name; issuance of birth certificate

Art. 1283.16. Change of name; issuance of birth certificate

The full name of the adopted child may be changed in the final decree of foreign orphan adoption and, if changed, the surname shall be the same as that of the adoptive parent. In accordance with R.S. 40:79, the clerk of court shall forward, on a form supplied by the Department of Children and Family Services, his certificate of the decree to the state registrar, who shall make a new certificate of live birth of the person adopted in the new name if the name has been changed in the decree.

Acts 1999, No. 1268, §1; Acts 2013, No. 86, §1.



CHC 1283.17 - Refusal of interlocutory or final decree

Art. 1283.17. Refusal of interlocutory or final decree

Upon refusal to grant an interlocutory or final decree to the petitioners for the reason that the intercountry adoption is not in the best interest of the child, the court may remove the child from the petitioner and reinstate the legal custodian or appoint a custodian.

Acts 1999, No. 1268, §1.



CHC 1284.1 - Petition; contents; form

CHAPTER 4. HAGUE CONVENTION COUNTRY ADOPTIONS

RECOGNITION OF FOREIGN ADOPTION

Art. 1284.1. Petition; contents; form

A. The petition for recognition of foreign adoption shall be styled: "In re __________, Applying for Recognition of Foreign Adoption from a Hague Convention Country." The petition or an attached exhibit shall state:

(1) The full name, address, age, occupation, and marital status of each petitioner, at least one of whom is a domiciliary of the state of Louisiana.

(2) The name by which the child is known to petitioners.

(3) The place and date of the birth of the child if known; if not known, then the approximate age of the child.

(4) The date and circumstances under which the child was adopted in a foreign country and entered the home of the petitioner.

(5) Any relationship existing between the petitioner and the child.

B. The petition shall be accompanied by a Hague Adoption Certificate issued by a United States consular officer pursuant to 22 CFR 42.24(j) and a copy of the child's IH-3 visa. Documents related to a convention adoption shall require no authentication in order to be admissible unless a specific and supported claim is made that the documents are false, have been altered, or are otherwise unreliable.

Acts 2013, No. 86, §1.



CHC 1284.2 - Findings

Art. 1284.2. Findings

The court shall issue a judgment recognizing the foreign adoption and rendering a final decree of adoption upon finding that:

(1) At least one of the adoptive parents is a domiciliary of the state of Louisiana.

(2) The original or a certified copy of the foreign adoption decree, together with a notarized transcript, has been filed and is presumed to have been granted in accordance with the law of the foreign country.

(3) The foreign adoption has been completed in accordance with the Hague Convention and the Intercountry Adoption Act.

(4) The child is either a permanent resident or a naturalized citizen of the United States.

(5) The petitioners have the ability to care for, maintain, and educate the child.

Acts 2013, No. 86, §1.



CHC 1284.3 - Final decree; notice; standard

Art. 1284.3. Final decree; notice; standard

A. The court, as a part of the final decree, shall provide notice of the provisions of R.S. 14:46.4 to the parties.

B. The court, after taking into consideration all documents filed concerning the adoption, may enter a final decree of adoption, or it may deny recognition of the adoption. Recognition may be refused only if the adoption is manifestly contrary to public policy, taking into account the best interests of the child.

Acts 2013, No. 86, §1; Acts 2014, No. 721, §1.



CHC 1284.4 - Effect of final decree

Art. 1284.4. Effect of final decree

The final decree of adoption shall have the same force and effect as any final decree of adoption rendered by a court of this state.

Acts 2013, No. 86, §1.



CHC 1284.5 - Change of name; issuance of birth certificate

Art. 1284.5. Change of name; issuance of birth certificate

The full name of the adopted child may be changed in the final decree of recognition of foreign adoption and, if changed, the surname shall be the same as that of the adoptive parent. In accordance with R.S. 40:79, the clerk of court shall forward, on a form supplied by the Department of Children and Family Services, his certificate of the decree to the state registrar, who shall make a new certificate of live birth of the person adopted, in the new name if the name has been changed in the decree.

Acts 2013, No. 86, §1.



CHC 1285.1 - Petition; contents; form

CHAPTER 5. ADOPTION OF A HAGUE CONVENTION ADOPTEE

Art. 1285.1. Petition; contents; form

A. The petition for adoption of a Hague Convention adoptee shall be styled: "In re __________, Applying for Adoption of Hague Convention Adoptee." The petition or an attached exhibit shall state:

(1) The full name, address, age, occupation, and marital status of each petitioner.

(2) The name by which the child is known to petitioners as well as the name under which the birth of the child is recorded.

(3) The place and date of the birth of the child if known; if not known, then the approximate age of the child.

(4) The date and circumstances under which the child entered the home of the petitioner.

(5) Any relationship existing between the petitioner and the child.

B. The petition shall be accompanied by a Hague Custody Declaration issued by a United States consular officer and a copy of the child's IH-4 visa or a certificate from the United States Secretary of State that the legal custody of the child was granted in compliance with federal law. Documents related to a convention adoption shall require no authentication in order to be admissible unless a specific and supported claim is made that the documents are false, have been altered or are otherwise unreliable.

Acts 2013, No. 86, §1.



CHC 1285.2 - Permissible reimbursement of expenses

Art. 1285.2. Permissible reimbursement of expenses

A. The petitioner shall file with the petition a preliminary estimate and accounting of fees and charges in accordance with Article 1285.3. The petitioner also shall file a final Adoption Disclosure Affidavit with the court not later than ten days prior to the date scheduled for the final hearing on the adoption.

B. Payments made by or on behalf of the adoptive parents or their representative to the department or to a child-placing agency or its agent or any broker for reimbursement of the following expenses are permissible and not a violation of R.S. 14:286:

(1) Reasonable medical expenses, including hospital, testing, nursing, pharmaceutical, travel, or other similar expenses incurred by the biological mother for prenatal care and those medical and hospital expenses incurred by the biological mother and child incident to birth.

(2) Reasonable medical expenses, including hospital, testing, nursing, pharmaceutical, travel, or other similar expenses and foster care expenses incurred on behalf of the child prior to the decree of adoption.

(3) Reasonable expenses incurred by the department or the agency for adjustment counseling and training services provided to the adoptive parents and for home studies or investigations.

(4) Reasonable administrative expenses incurred by the department or the agency, including overhead, court costs, travel costs, donations required by an orphanage, notarial and interpreter fees, emigration permit costs, and attorney fees.

(5) Any other specific service or fee the court finds is reasonable and necessary.

C. The payment of expenses permitted by Paragraph B of this Article may not be made contingent on the placement of a child for adoption, relinquishment of the child, or consent to the adoption.

D. Adoptive parents shall pay to the department any of the expenses listed in Paragraph B of this Article which may be imposed by the department. Such payments shall be imposed solely at the discretion of the department. The department shall not include payment of the expenses listed in Paragraph B of this Article as a requirement for adoption.

E. If a court determines from an accounting that an amount that is going to be or has been disbursed for expenses permitted by Paragraph B of this Article is unreasonable, it shall order a reduction in the amount disbursed, or to be disbursed, and order the person who received the disbursement to refund that portion.

F. If a court determines from an accounting that an amount is going to be or has been disbursed for expenses not permitted by Paragraph B of this Article, it may:

(1) Issue an injunction prohibiting the disbursement or order the person who received the disbursement to refund it.

(2) Inform the district attorney for the consideration of criminal charges pursuant to R.S. 14:286.

(3) If in the best interest of the child, the court may also refuse to approve the adoption.

G. The court shall not issue a final decree of adoption until it has reviewed and approved the final accounting.

H. A copy of the Adoption Disclosure Affidavit and all orders of the court pursuant to this Article shall be mailed to the office of children and family services, Department of Children and Family Services.

Acts 2013, No. 86, §1.



CHC 1285.3 - Adoption disclosure affidavit of fees and charges

Art. 1285.3. Adoption disclosure affidavit of fees and charges

A. Each petition for an adoption shall be accompanied by an affidavit executed by the petitioner and petitioner's attorney containing an accounting of fees and charges paid or agreed to be paid by or on behalf of the petitioner in connection with the adoption.

B. The affidavit shall not include any identifying information as to the biological parents, their families, or the child's birth name.

C. The form for the affidavit shall be as follows:

"ADOPTION DISCLOSURE AFFIDAVIT

BEFORE ME, the undersigned authority, personally came and appeared __________ (petitioner) and __________ (attorney for petitioner), who, being first duly sworn, did depose and state:

In the matter of the adoption by __________ (petitioner's name):

(1) We report the following fees and charges, or other things of value given in connection with this adoption paid to any agency or individual:

Actual

Estimated due:

Due or paid to:

$

$

A. Agency administrative expenses:

1. Attorney fees

2. Court costs

3. Travel costs

4. Overhead

5. Other (Specify)

B. Agency Mental Health Counseling expenses:

1. Counseling for adoptive parents

2. Home study evaluations

3. Counseling for the child

4. Other (Specify)

C. Medical expenses for biological mother:

1. Medical

2. Travel

3. Other (Specify)

D. Medical/foster care expenses for child:

1. Medical

2. Travel

3. Other (Specify)

E. Other expenses (Specify):

(2) We certify that to the best of our knowledge no other fees, charges, or things of value other than court costs have been given or shall be given by anyone in connection with this adoption.

(3) We declare that this disclosure statement has been examined by each of us and that its contents are true to the best of our information, knowledge, and belief.

(4) We understand that each of us has a continuing obligation to supplement and amend this affidavit as necessary.

(5) We understand that this information will be transmitted to the office of adoption services, Department of Children and Family Services. We further understand that it may be released by written authorization of the court for purposes of a grand jury investigation pursuant to R.S. 14:286 or for an ethical investigation by the Committee on Professional Responsibility of the Louisiana State Bar Association.

__________________________

____________________________

Signature of Petitioner

Signature of Attorney

_______________________________________________________________

Address

Address

SWORN TO AND SUBSCRIBED BEFORE ME ON THIS ____ DAY OF _____.

____________________________

(NOTARY PUBLIC)"

D. Confidentiality of information contained in the adoption disclosure affidavit shall be maintained as provided in Chapter 5 of Title XII of this Code, and shall be released only in accordance with this Article or on written authorization of the court for the purposes of a grand jury investigation of a violation of R.S. 14:286 or an ethical investigation by the Committee on Professional Responsibility of the Louisiana State Bar Association.

Acts 2013, No. 86, §1.



CHC 1285.4 - Service of process

Art. 1285.4. Service of process

A copy of the petition for adoption of a Hague Convention adoptee together with all exhibits shall be served by registered or certified mail, return receipt requested, postage prepaid, and properly addressed to the department and on any agency having legal custody of the child.

Acts 2013, No. 86, §1.



CHC 1285.5 - Duties of department; home study; confidential report

Art. 1285.5. Duties of department; home study; confidential report

A. The department shall investigate the proposed adoption of the Hague Convention adoptee and submit a confidential report of its findings to the court. The findings shall include:

(1) The conditions with respect to the availability of the child for adoption.

(2) The physical and mental condition of the child.

(3) Other factors regarding the suitability of the child for adoption in petitioner's home.

(4) The moral and financial fitness of the petitioner.

(5) The conditions of the proposed adoptive home with respect to health, adjustment, and other advantages or disadvantages to the child.

B. The department may delegate the performance of this investigation to an authorized Hague Convention home study preparation agency, but the department remains responsible for ensuring the accuracy and thoroughness of the resulting report and for the safety and welfare of the child. The department shall adopt, promulgate, and enforce such rules and regulations as are necessary and appropriate to implement this authorization in accordance with the Administrative Procedure Act.

Acts 2013, No. 86, §1.



CHC 1285.6 - Hearing

Art. 1285.6. Hearing

A. The court shall sign the order setting the time and place for the hearing of the petition for adoption of the Hague Convention adoptee not less than thirty nor more than sixty days after the filing of the adoption petition. The court may extend this time for good cause, which may include a showing by the department that it has been impossible to gather the necessary data within the time prescribed. The court may reduce the time to a minimum of fifteen days with written approval of the department and the petitioner.

B. At this hearing, the court shall consider:

(1) Any motion to intervene that has been filed.

(2) Any other issues in dispute.

(3) The confidential report of the department.

(4) The report of any criminal records or validated complaints of child abuse or neglect concerning the petitioner.

(5) The testimony of the parties.

C. If the child to be adopted is twelve years of age or older, the court shall solicit and consider his wishes in the matter.

Acts 2013, No. 86, §1.



CHC 1285.7 - Intervention

Art. 1285.7. Intervention

A. Intervention in agency adoption proceedings shall not be allowed except on motion to the court and a showing of good cause.

B. Such intervention shall be limited to persons having a substantial caretaking relationship with the child for one year or longer, or any other person that the court finds to be a party in interest.

C. The intervention of a party in interest shall be for the limited purpose of presenting evidence as to the best interest of the child.

Acts 2013, No. 86, §1.



CHC 1285.8 - Interlocutory decree

Art. 1285.8. Interlocutory decree

Upon due consideration of the factors enumerated in Article 1285.6(B), the court may grant or refuse to grant an interlocutory decree during or after the hearing. The basic consideration for this decree shall be the best interest of the child.

Acts 2013, No. 86, §1.



CHC 1285.9 - Final decree at first hearing

Art. 1285.9. Final decree at first hearing

Upon due consideration of the factors enumerated in Article 1285.6(B), the court may render a final decree of adoption at the first hearing, without the necessity of first entering an interlocutory decree, if the child was placed in the petitioner's home by a licensed agency and the child has lived in that home for at least six months prior to the hearing for adoption.

Acts 2013, No. 86, §1.



CHC 1285.10 - Continuing duties of department

Art. 1285.10. Continuing duties of department

A. After an interlocutory decree has been entered, the department shall maintain contact with the proposed adoptive home directly or through another agency in accordance with Paragraph B of this Article. The number of visits to the home and the time for them shall be within the discretion of the department; however, no less than two visits shall be made to the home, one of which shall occur within thirty days before the final decree of adoption.

B. The department may delegate the performance of this investigation to a licensed private adoption agency, but the department remains responsible for ensuring the accuracy and thoroughness of the resulting report and for the safety and welfare of the child. The department shall adopt, promulgate, and enforce such rules and regulations as are necessary and appropriate to implement this authorization in accordance with the Administrative Procedure Act.

C. A second confidential report must be presented to the court preceding the hearing on the final decree of adoption. The findings of this report shall be based upon the same findings as prescribed in Article 1285.5 and shall disclose any changed conditions and all new pertinent information.

Acts 2013, No. 86, §1.



CHC 1285.11 - Expiration of interlocutory decree

Art. 1285.11. Expiration of interlocutory decree

If no petition for a final decree is filed within two years after the granting of an interlocutory decree, the latter shall become null and void unless good cause is shown why an extension should be granted.

Acts 2013, No. 86, §1.



CHC 1285.12 - Revocation of interlocutory decree

Art. 1285.12. Revocation of interlocutory decree

A. At any time before the entry of the final decree of adoption, the court for good cause may revoke its interlocutory decree either on its own motion, on the motion of the department, or on the motion of the petitioner or any person interested in the child.

B. All parties upon whom service was originally made shall be notified at least ten days prior to the signing of the order of revocation and shall be given an opportunity to be heard upon their written request.

Acts 2013, No. 86, §1.



CHC 1285.13 - Petition for final decree following interlocutory decree

Art. 1285.13. Petition for final decree following interlocutory decree

A. The child shall have lived with the petitioner for at least one year and at least six months shall have elapsed after the granting of an interlocutory decree before the petitioner may file a petition for final decree of adoption.

B. The court shall set a time and place for the hearing of the petition for final decree. The petition for final decree need not be served upon anyone except the department.

Acts 2013, No. 86, §1.



CHC 1285.14 - Final decree; notice; standard

Art. 1285.14. Final decree; notice; standard

A. The court, as a part of the final decree, shall provide notice of the provisions of R.S. 14:46.4 to the parties.

B. The court, after a hearing and after taking into consideration information from all sources concerning the adoption, may enter a final decree of adoption, or it may deny the adoption. The basic consideration shall be the best interest of the child.

Acts 2013, No. 86, §1; Acts 2014, No. 721, §1.



CHC 1285.15 - Effect of final decree

Art. 1285.15. Effect of final decree

If not determined previously, upon a final decree of adoption, the parents of the child are relieved of all their legal duties and divested of all their legal rights with regard to the adopted child, and the adopted child is relieved of all of his legal duties and divested of all his legal rights with regard to the parents, except the right of the child to inherit from his parents. A final decree of adoption automatically entitles the child to United States citizenship under the Intercountry Adoption Act.

Acts 2013, No. 86, §1.



CHC 1285.16 - Change of name; issuance of birth certificate

Art. 1285.16. Change of name; issuance of birth certificate

The full name of the adopted child may be changed in the final decree of adoption and, if changed, the surname shall be the same as that of the adoptive parent. In accordance with R.S. 40:79, the clerk of court shall forward, on a form supplied by the Department of Children and Family Services, his certificate of the decree to the state registrar, who shall make a new certificate of live birth of the person adopted, in the new name if the name has been changed in the decree.

Acts 2013, No. 86, §1.



CHC 1285.17 - Refusal of final decree

Art. 1285.17. Refusal of final decree

Upon refusal to grant a final decree to the petitioners for the reason that the intercountry adoption is not in the best interest of the child, the court may remove the child from the petitioner and reinstate the legal custodian or appoint a custodian.

Acts 2013, No. 86, §1.



CHC 1301 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1301. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1301.1 - Short title

TITLE XIII

SUPPORT OF FAMILY

CHAPTER 1. UNIFORM INTERSTATE FAMILY

SUPPORT ACT

Section 1. General Provisions

Art. 1301.1. Short title

This Chapter may be cited as the "Uniform Interstate Family Support Act".

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1301.2 - Definitions

Art. 1301.2. Definitions

In this Chapter:

(1) "Child" means an individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individual's parent or who is or is alleged to be the beneficiary of a support order directed to the parent.

(2) " Child support order" means a support order for a child, including a child who has attained the age of majority under the law of the issuing state or foreign country.

(3) "Convention" means the Convention on the International Recovery of Child Support and Other Forms of Family Maintenance, concluded at The Hague on November 23, 2007.

(4) "Duty of support" means an obligation imposed or imposable by law to provide support for a child, spouse, or former spouse, including an unsatisfied obligation to provide support.

(5) "Foreign country" means a country, including a political subdivision thereof, other than the United States, that authorizes the issuance of support orders and:

(a) Which has been declared under the law of the United States to be a foreign reciprocating country;

(b) Which has established a reciprocal arrangement for child support with this state as provided in Article 1303.8;

(c) Which has enacted a law or established procedures for the issuance and enforcement of support orders which are substantially similar to the procedures under this Chapter; or

(d) In which the Convention is in full force with respect to the United States.

(6) "Foreign support order" means a support order of a foreign tribunal.

(7) "Foreign tribunal" means a court, administrative agency, or quasi-judicial entity of a foreign country which is authorized to establish, enforce, or modify support orders or to determine parentage of a child. The term includes a competent authority under the Convention.

(8) "Home state" means the state or foreign country in which a child lived with a parent or a person acting as parent for at least six consecutive months immediately preceding the time of filing of a petition or comparable pleading for support and, if a child is less than six months old, the state or foreign country in which the child lived from birth with any of them. A period of temporary absence of any of them is counted as part of the six-month or other period.

(9) "Income" includes earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the law of this state.

(10) "Income-withholding order" means an order or other legal process directed to an obligor's employer or other debtor, as defined by the income-withholding law of this state, to withhold support from the income of the obligor.

(11) "Initiating tribunal" means the tribunal of a state or foreign country from which a petition or comparable pleading is forwarded or in which a petition or comparable pleading is filed for forwarding to another state or foreign country.

(12) "Issuing foreign country" means the foreign country in which a tribunal issues a support order or a judgment determining parentage of a child.

(13) "Issuing state" means the state in which a tribunal issues a support order or a judgment determining parentage of a child.

(14) "Issuing tribunal" means the tribunal of a state or foreign country that issues a support order or a judgment determining parentage of a child.

(15) "Law" includes decisional and statutory law and rules and regulations having the force of law.

(16) "Obligee" means:

(a) An individual to whom a duty of support is or is alleged to be owed or in whose favor a support order or a judgment determining parentage of a child has been issued;

(b) A foreign country, state or political subdivision of a state to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee in place of child support;

(c) An individual seeking a judgment determining parentage of the individual's child; or

(d) A person that is a creditor in a proceeding under Section 7.

(17) "Obligor" means an individual or the estate of a decedent who:

(a) Owes or is alleged to owe a duty of support;

(b) Is alleged, but has not been adjudicated to be a parent of a child;

(c) Is liable under a support order; or

(d) Is a debtor in a proceeding under Section 7.

(18) "Outside this state" means a location in another state or a country other than the United States, whether or not the country is a foreign country.

(19) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(20) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(21) "Register" means to record or file in a tribunal of this state a support order or judgment determining parentage of a child issued in another state or a foreign country.

(22) "Registering tribunal" means a tribunal in which a support order or judgment determining parentage of a child is registered.

(23) "Responding state" means a state in which a petition or comparable pleading for support or to determine parentage of a child is filed or to which a petition or comparable pleading is forwarded for filing from another state or a foreign country.

(24) "Responding tribunal" means the authorized tribunal in a responding state or foreign country.

(25) "Spousal support order" means a support order for a spouse or former spouse of the obligor.

(26) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession under the jurisdiction of the United States. The term includes an Indian nation or tribe.

(27) "Support enforcement agency" means a public official, governmental entity, or private agency authorized to:

(a) Seek enforcement of support orders or laws relating to the duty of support;

(b) Seek establishment or modification of child support;

(c) Request determination of parentage of a child;

(d) Attempt to locate obligors or their assets; or

(e) Request determination of the controlling child support order.

(28) "Support order" means a judgment, decree, order, decision, or directive, whether temporary, final, or subject to modification, issued in a state or foreign country for the benefit of a child, a spouse, or a former spouse, which provides for monetary support, health care, arrearages, retroactive support, or reimbursement for financial assistance provided to an individual obligee in place of child support. The term may include related costs and fees, interest, income withholding, automatic adjustment, reasonable attorney fees, and other relief.

(29) "Tribunal" means a court, administrative agency, or quasi judicial entity authorized to establish, enforce, or modify support orders or to determine parentage of a child.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1301.3 - State Tribunal and Support Enforcement Agency

Art. 1301.3. State tribunal and support enforcement agency

A. The district courts or, if applicable, the family or juvenile courts, and the division of administrative review, Department of Children and Family Services, or other administrative law division authorized by law, are the tribunals of this state for purposes of this Chapter.

B. The Department of Children and Family Services is the support enforcement agency of this state.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1301.4 - Remedies cumulative

Art. 1301.4. Remedies cumulative

A. Remedies provided by this Chapter are cumulative and do not affect the availability of remedies under other law or the recognition of a foreign support order on the basis of comity.

B. This Chapter does not:

(1) Provide the exclusive method of establishing or enforcing a support order under the law of this state; or

(2) Grant a tribunal of this state jurisdiction to render judgment or issue an order relating to child custody or visitation in a proceeding under this Chapter.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2010, No. 877, §3, eff. July 1, 2010; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1301.5 - Application of Chapter to resident of foreign country and foreign support proceeding

Art. 1301.5. Application of Chapter to resident of foreign country and foreign support proceeding

A. A tribunal of this state shall apply Sections 1 through 6 and, as applicable, Section 7, to a support proceeding involving:

(1) A foreign support order;

(2) A foreign tribunal; or

(3) An obligee, obligor, or child residing in a foreign country.

B. A tribunal of this state that is requested to recognize and enforce a support order on the basis of comity may apply the procedural and substantive provisions of Sections 1 through 6.

C. Section 7 applies only to a support proceeding under the Convention. In such a proceeding, if a provision of Section 7 is inconsistent with Sections 1 through 6, Section 7 controls.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1302 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1302. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1302.1 - Basis for jurisdiction over nonresident

Section 2. Jurisdiction

Art. 1302.1. Basis for jurisdiction over nonresident

A. In a proceeding to establish or enforce a support order or to determine parentage of a child, a tribunal of this state may exercise personal jurisdiction over a nonresident individual or the individual's guardian, curator, or tutor, if:

(1) The individual is personally served with citation, summons, or notice within this state;

(2) The individual submits to the jurisdiction of this state by consent in a record, by entering a general appearance, or by filing a responsive document having the effect of waiving any contest to personal jurisdiction;

(3) The individual resided with the child in this state;

(4) The individual resided in this state and provided prenatal expenses or support for the child;

(5) The child resides in this state as a result of the acts or directives of the individual;

(6) The individual engaged in sexual intercourse in this state and the child may have been conceived by that act of intercourse;

(7) The individual asserted parentage of a child in the putative father registry maintained in this state by the Louisiana Department of Health, office of public health; or

(8) There is any other basis consistent with the constitutions of this state and the United States for the exercise of personal jurisdiction.

B. The basis for personal jurisdiction set forth in Paragraph A or in any other law of this state may not be used to acquire personal jurisdiction for a tribunal of this state to modify a child support order of another state unless the requirements of Article 1306.11 are met, or, in the case of a foreign support order, unless the requirements of Article 1306.15 are met.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2013, No. 220, §25, eff. June 11, 2013; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1302.2 - Duration of personal jurisdiction

Art. 1302.2. Duration of personal jurisdiction

Personal jurisdiction acquired by a tribunal of this state in a proceeding under this Chapter or other law of this state relating to a support order continues as long as a tribunal of this state has continuing, exclusive jurisdiction to modify its order or continuing jurisdiction to enforce its order as provided by Articles 1302.5, 1302.6, and 1302.11.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1302.3 - Initiating and responding tribunal of state

Art. 1302.3. Initiating and responding tribunal of state

Under this Chapter, a tribunal of this state may serve as an initiating tribunal to forward proceedings to a tribunal of another state and as a responding tribunal for proceedings initiated in another state or a foreign country.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1302.4 - Simultaneous proceedings

Art. 1302.4. Simultaneous proceedings

A. A tribunal of this state may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed after a pleading is filed in another state or a foreign country only if:

(1) The petition or comparable pleading in this state is filed before the expiration of the time allowed in the other state or the foreign country for filing a responsive pleading challenging the exercise of jurisdiction by the other state or the foreign country;

(2) The contesting party timely challenges the exercise of jurisdiction in the other state or the foreign country; and

(3) If relevant, this state is the home state of the child.

B. A tribunal of this state may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state or a foreign country if:

(1) The petition or comparable pleading in the other state or foreign country is filed before the expiration of the time allowed in this state for filing a responsive pleading challenging the exercise of jurisdiction by this state;

(2) The contesting party timely challenges the exercise of jurisdiction in this state; and

(3) If relevant, the other state or foreign country is the home state of the child.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1302.5 - Continuing exclusive jurisdiction to modify child support order

Art. 1302.5. Continuing exclusive jurisdiction to modify child support order

A. A tribunal of this state that has issued a child support order consistent with the law of this state has and shall exercise continuing, exclusive jurisdiction to modify its child support order if the order is the controlling order and:

(1) At the time of the filing of a request for modification, this state is the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued; or

(2) Even if this state is not the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued, the parties consent in a record or in open court that the tribunal of this state may continue to exercise jurisdiction to modify its order.

B. A tribunal of this state that has issued a child support order consistent with the law of this state may not exercise continuing, exclusive jurisdiction to modify the order if:

(1) All of the parties who are individuals file consent in a record with the tribunal of this state that a tribunal of another state that has jurisdiction over at least one of the parties who is an individual or that is located in the state of residence of the child may modify the order and assume continuing, exclusive jurisdiction; or

(2) Its order is not the controlling order.

C. If a tribunal of another state has issued a child support order pursuant to the Uniform Interstate Family Support Act or a law substantially similar to that Act which modifies a child support order of a tribunal of this state, tribunals of this state shall recognize the continuing, exclusive jurisdiction of the tribunal of the other state.

D. A tribunal of this state that lacks continuing, exclusive jurisdiction to modify a child support order may serve as an initiating tribunal to request a tribunal of another state to modify a support order issued in that state.

E. A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1302.6 - Continuing jurisdiction to enforce child support order

Art. 1302.6. Continuing jurisdiction to enforce child support order

A. A tribunal of this state that has issued a child support order consistent with the law of this state may serve as an initiating tribunal to request a tribunal of another state to enforce:

(1) The order if the order is the controlling order and has not been modified by a tribunal of another state that assumed jurisdiction pursuant to the Uniform Interstate Family Support Act; or

(2) A money judgment for arrears of support and interest on the order accrued before a determination that an order of a tribunal of another state is the controlling order.

B. A tribunal of this state having continuing jurisdiction over a support order may act as a responding tribunal to enforce the order.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1302.7 - Determination of controlling child support order

Art. 1302.7. Determination of controlling child support order

A. If a proceeding is brought under this Chapter and only one tribunal has issued a child support order, the order of that tribunal controls and must be recognized.

B. If a proceeding is brought under this Chapter, and two or more child support orders have been issued by tribunals of this state, another state, or a foreign country with regard to the same obligor and same child, a tribunal of this state having personal jurisdiction over both the obligor and individual obligee shall apply the following rules and by order shall determine which order controls and must be recognized:

(1) If only one of the tribunals would have continuing, exclusive jurisdiction under this Chapter, the order of that tribunal controls.

(2) If more than one of the tribunals would have continuing, exclusive jurisdiction under this Chapter:

(a) An order issued by a tribunal in the current home state of the child controls, or

(b) If an order has not been issued in the current home state of the child, the order most recently issued controls.

(3) If none of the tribunals would have continuing, exclusive jurisdiction under this Chapter, the tribunal of this state shall issue a child support order, which controls.

C. If two or more child support orders have been issued for the same obligor and same child, upon request of a party who is an individual or that is a support enforcement agency, a tribunal of this state having personal jurisdiction over both the obligor and the obligee who is an individual shall determine which order controls under Paragraph B of this Article. The request may be filed with a registration for enforcement or registration for modification pursuant to Section 6, or may be filed as a separate proceeding.

D. A request to determine which is the controlling order must be accompanied by a copy of every child support order in effect and the applicable record of payments. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

E. The tribunal that issued the controlling order under Paragraph A, B, or C of this Article has continuing jurisdiction to the extent provided in Article 1302.5 or 1302.6.

F. A tribunal of this state that determines by order which is the controlling order under Subparagraph (B)(1) or (2) or Paragraph C of this Article, or that issues a new controlling order under Subparagraph (B)(3) of this Article, shall state in that order:

(1) The basis upon which the tribunal made its determination;

(2) The amount of prospective support, if any; and

(3) The total amount of consolidated arrears and accrued interest, if any, under all of the orders after all payments made are credited as provided by Article 1302.9.

G. Within thirty days after issuance of an order determining which is the controlling order, the party obtaining the order shall file a certified copy of it in each tribunal that issued or registered an earlier order of child support. A party or support enforcement agency obtaining the order that fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the controlling order.

H. An order that has been determined to be the controlling order, or a judgment for consolidated arrears of support and interest, if any, made pursuant to this Article must be recognized in proceedings under this Chapter.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996, Acts 1997, No. 1241, §1, eff. July15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1302.8 - Child support orders for two or more obligees

Art. 1302.8. Child support orders for two or more obligees

In responding to registrations or petitions for enforcement of two or more child support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state or a foreign country, a tribunal of this state shall enforce those orders in the same manner as if the orders had been issued by a tribunal of this state.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1302.9 - Credit for payments

Art. 1302.9. Credit for payments

A tribunal of this state shall credit amounts collected for a particular period pursuant to any child support order against the amounts owed for the same period under any other child support order for support of the same child issued by a tribunal of this state, another state, or a foreign country.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1302.10 - Application of Chapter to nonresident subject to personal jurisdiction

Art. 1302.10. Application of Chapter to nonresident subject to personal jurisdiction

A tribunal of this state exercising personal jurisdiction over a nonresident in a proceeding under this Chapter, under other law of this state relating to a support order, or recognizing a foreign support order may receive evidence from outside this state pursuant to Article 1303.16, communicate with a tribunal outside this state pursuant to Article 1303.17, and obtain discovery through a tribunal outside this state pursuant to Article 1303.18. In all other respects, Sections 3 through 6 do not apply, and the tribunal shall apply the procedural and substantive law of this state.

Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1302.11 - Continuing exclusive jurisdiction to modify spousal support order

Art. 1302.11. Continuing exclusive jurisdiction to modify spousal support order

A. A tribunal of this state issuing a spousal support order consistent with the law of this state has continuing, exclusive jurisdiction to modify the spousal support order throughout the existence of the support obligation.

B. A tribunal of this state may not modify a spousal support order issued by a tribunal of another state or a foreign country having continuing, exclusive jurisdiction over that order under the law of that state or foreign country.

C. A tribunal of this state that has continuing, exclusive jurisdiction over a spousal support order may serve as:

(1) An initiating tribunal to request a tribunal of another state to enforce the spousal support order issued in this state; or

(2) A responding tribunal to enforce or modify its own spousal support order.

Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1303 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1303. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1303.1 - Proceedings under Chapter

Section 3. Civil Provisions of General Application

Art. 1303.1. Proceedings under Chapter

A. Except as otherwise provided in this Chapter, this Section applies to all proceedings under this Chapter.

B. An individual petitioner or a support enforcement agency may initiate a proceeding authorized under this Chapter by filing a petition in an initiating tribunal for forwarding to a responding tribunal or by filing a petition or a comparable pleading directly in a tribunal of another state or foreign country which has or can obtain personal jurisdiction over the respondent.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1303.2 - Proceeding by minor parent

Art. 1303.2. Proceeding by minor parent

A minor parent, or a guardian or other legal representative of a minor parent, may maintain a proceeding on behalf of or for the benefit of the minor's child.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1303.3 - Application of law of state

Art. 1303.3. Application of law of state

Except as otherwise provided by this Chapter, a responding tribunal of this state shall:

(1) Apply the procedural and substantive law generally applicable to similar proceedings originating in this state and may exercise all powers and provide all remedies available in those proceedings; and

(2) Determine the duty of support and the amounts payable in accordance with the law and support guidelines of this state.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1303.4 - Duties of initiating tribunal

Art. 1303.4. Duties of initiating tribunal

A. Upon the filing of a petition authorized by this Chapter, an initiating tribunal of this state shall forward the petition and its accompanying documents:

(1) To the responding tribunal or appropriate support enforcement agency in the responding state; or

(2) If the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

B. If requested by the responding tribunal, a tribunal of this state shall issue a certificate or other document and make findings required by the law of the responding state. If the responding tribunal is in a foreign country, upon request the tribunal of this state shall specify the amount of support sought, convert that amount into the equivalent amount in the foreign currency under applicable official or market exchange rate as publicly reported, and provide any other documents necessary to satisfy the requirements of the responding foreign tribunal.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1303.5 - Duties and powers of responding tribunal

Art. 1303.5. Duties and powers of responding tribunal

A. When a responding tribunal of this state receives a petition or comparable pleading from an initiating tribunal or directly pursuant to Article 1303.1(B), it shall cause the petition or pleading to be filed and notify the petitioner where and when it was filed.

B. A responding tribunal of this state, to the extent not prohibited by other law, may do one or more of the following:

(1) Establish or enforce a support order, modify a child support order, determine the controlling child support order, or determine parentage of a child

(2) Order an obligor to comply with a support order, specifying the amount and the manner of compliance;

(3) Order income withholding;

(4) Determine the amount of any arrearages and specify a method of payment;

(5) Enforce orders by civil or criminal contempt, or both;

(6) Set aside property for satisfaction of the support order;

(7) Place liens and order execution on the obligor's property;

(8) Order an obligor to keep the tribunal informed of the obligor's current residential address, electronic mail address, telephone number, employer, address of employment, and telephone number at the place of employment;

(9) Issue a bench warrant or order of contempt for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the order of contempt and bench warrant in any local and state computer systems for criminal warrants;

(10) Order the obligor to seek appropriate employment by specified methods;

(11) Award reasonable attorney fees and other fees and costs; and

(12) Grant any other available remedy.

C. A responding tribunal of this state shall include in a support order issued under this Chapter, or in the documents accompanying the order, the calculations on which the support order is based.

D. A responding tribunal of this state may not condition the payment of a support order issued under this Chapter upon compliance by a party with provisions for visitation.

E. If a responding tribunal of this state issues an order under this Chapter, the tribunal shall send a copy of the order to the petitioner and the respondent and to the initiating tribunal, if any.

F. If requested to enforce a support order, arrears, or judgment or modify a support order stated in a foreign currency, a responding tribunal of this state shall convert the amount stated in the foreign currency to the equivalent amount in dollars under the applicable official or market exchange rate as publicly reported.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1303.6 - Inappropriate tribunal

Art. 1303.6. Inappropriate tribunal

If a petition or comparable pleading is received by an inappropriate tribunal of this state, the tribunal shall forward the pleading and accompanying documents to an appropriate tribunal in this state or another state and notify the petitioner where and when the pleading was sent.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1303.7 - Duties of the support enforcement agency

Art. 1303.7. Duties of the support enforcement agency

A. In a proceeding under this Chapter, a support enforcement agency of this state, upon request:

(1) Shall provide services to a petitioner residing in a state;

(2) Shall provide services to a petitioner requesting services through a central authority of a foreign country as described in Article 1301.2(5)(a) or (d); and

(3) May provide services to a petitioner who is an individual not residing in a state.

B. A support enforcement agency that is providing services to the petitioner shall:

(1) Take all steps necessary to enable an appropriate tribunal in this state, another state, or a foreign country to obtain jurisdiction over the respondent;

(2) Request an appropriate tribunal to set a date, time, and place for a hearing;

(3) Make a reasonable effort to obtain all relevant information, including information as to income and property of the parties;

(4) Within two days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of notice in a record from an initiating, responding, or registering tribunal, send a copy of the notice to the petitioner;

(5) Within two days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of communication in a record from the respondent or the respondent's attorney, send a copy of the communication to the petitioner; and

(6) Notify the petitioner if jurisdiction over the respondent cannot be obtained.

C. A support enforcement agency of this state that requests registration of a child support order in this state for enforcement or for modification shall make reasonable efforts:

(1) To ensure that the order to be registered is the controlling order; or

(2) If two or more child support orders exist and the identity of the controlling order has not been determined, to ensure that a request for such a determination is made in a tribunal having jurisdiction to do so.

D. A support enforcement agency of this state that requests registration and enforcement of a support order, arrears, or judgment stated in a foreign currency shall convert the amounts stated in the foreign currency into the equivalent amounts in dollars under the applicable official or market exchange rate as publicly reported.

E. A support enforcement agency of this state shall issue or request a tribunal of this state to issue a child support order and an income-withholding order that redirect payment of current support, arrears, and interest if requested to do so by a support enforcement agency of another state pursuant to Article 1303.19.

F. This Chapter does not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1303.8 - Duty of attorney general

Art. 1303.8. Duty of attorney general

A. If the attorney general determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the attorney general may order the agency to perform its duties under this Chapter or may provide those services directly to the individual.

B. The attorney general may determine that a foreign country has established a reciprocal arrangement for child support with this state and take appropriate action for notification of the determination.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1303.9 - Private counsel

Art. 1303.9. Private counsel

An individual may employ private counsel to represent the individual in proceedings authorized by this Chapter.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1303.10 - Duties of the Department of Children and Family Services; state information agency

Art. 1303.10. Duties of the Department of Children and Family Services; state information agency

A. The Department of Children and Family Services is the state information agency under this Chapter.

B. The state information agency shall:

(1) Compile and maintain a current list, including addresses, of the tribunals in this state that have jurisdiction under this Chapter and any support enforcement agencies in this state and transmit a copy to the state information agency of every other state;

(2) Maintain a register of names and addresses of tribunals and support enforcement agencies received from other states;

(3) Forward to the appropriate tribunal in the place in this state in which the obligee who is an individual or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding under this Chapter received from another state or a foreign country; and

(4) Obtain information concerning the location of the obligor and the obligor's property within this state not exempt from execution, by such means as postal verification and federal or state locator services, examination of telephone directories, requests for the obligor's address from employers, and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law enforcement, taxation, motor vehicles, drivers' licenses, and social security.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1303.11 - Pleadings and accompanying documents

Art. 1303.11. Pleadings and accompanying documents

A. In a proceeding under this Chapter, a petitioner seeking to establish a support order, to determine parentage of a child, or to register and modify a support order of a tribunal of another state or a foreign country must file a petition. Unless otherwise ordered under Article 1303.12, the petition or accompanying documents must provide, so far as known, the name, residential address, and social security numbers of the obligor and the obligee or the parent and alleged parent, and the name, sex, residential address, social security number, and the date of birth of each child for whose benefit support is sought or whose parentage is to be determined. Unless filed at the time of registration, the petition must be accompanied by a copy of any support order known to have been issued by another tribunal. The petition may include any other information that may assist in locating or identifying the respondent.

B. The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1303.12 - Nondisclosure of information in exceptional circumstances

Art. 1303.12. Nondisclosure of information in exceptional circumstances

If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of specific identifying information, that information shall be sealed and shall not be disclosed to the other party or the public. After a hearing in which a tribunal takes into consideration the health, safety, or liberty of the party or child, the tribunal may order disclosure of information that the tribunal determines to be in the interest of justice.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1303.13 - Costs and fees

Art. 1303.13. Costs and fees

A. The petitioner may not be required to pay a filing fee or other costs.

B. If an obligee prevails, a responding tribunal of this state may assess against an obligor filing fees, reasonable attorney's fees, other costs, and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs, or expenses against the obligee or the support enforcement agency of either the initiating or the responding state or foreign country, except as provided by other law. Attorney's fees may be taxed as costs and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs, and expenses.

C. The tribunal shall order the payment of costs and reasonable attorney's fees if it determines that a hearing was requested primarily for delay. In a proceeding under Section 6, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1303.14 - Limited immunity of petitioner

Art. 1303.14. Limited immunity of petitioner

A. Participation by a petitioner in a proceeding under this Chapter before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

B. A petitioner is not amenable to service of civil process while physically present in this state to participate in a proceeding under this Chapter.

C. The immunity granted by this Article does not extend to civil litigation based on acts unrelated to a proceeding under this Chapter committed by a party while physically present in this state to participate in the proceeding.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1303.15 - Nonparentage as defense

Art. 1303.15. Nonparentage as defense

A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this Chapter.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1303.16 - Special rules of evidence and procedures

Art. 1303.16. Special rules of evidence and procedure

A. The physical presence of a nonresident party who is an individual in a tribunal of this state is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage of a child.

B. An affidavit, document substantially complying with federally mandated forms, or a document incorporated by reference in any of them, which would not be excluded under the hearsay rule if given in person, is admissible in evidence if given under penalty of perjury by a party or witness residing outside this state.

C. A copy of the record of child support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it and is admissible to show whether payments were made.

D. Copies of bills for testing for parentage and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

E. Documentary evidence transmitted from outside this state to a tribunal of this state by telephone, telecopier, or other electronic means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

F. In a proceeding under this Chapter, a tribunal of this state shall permit a party or witness residing outside this state to be deposed or to testify under penalty of perjury by telephone, audiovisual means, or other electronic means at a designated tribunal or other location. A tribunal of this state shall cooperate with other tribunals in designating an appropriate location for the deposition or testimony.

G. If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

H. A privilege against disclosure of communications between spouses does not apply in a proceeding under this Chapter.

I. The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this Chapter.

J. A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1303.17 - Communications between tribunals

Art. 1303.17. Communications between tribunals

A tribunal of this state may communicate with a tribunal outside this state in a record or by telephone, electronic mail, or other means, to obtain information concerning the laws, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding. A tribunal of this state may furnish similar information by similar means to a tribunal outside this state.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1303.18 - Assistance with discovery

Art. 1303.18. Assistance with discovery

A tribunal of this state may:

(1) Request a tribunal outside this state to assist in obtaining discovery; and

(2) Upon request, compel a person over whom it has jurisdiction to respond to a discovery order issued by a tribunal outside this state.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1303.19 - Receipt and disbursement of payments

Art. 1303.19. Receipt and disbursement of payments

A.  A support enforcement agency or tribunal of this state shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state or a foreign country a certified statement by the custodian of the record of the amounts and dates of all payments received.

B. If neither the obligor, nor the obligee who is an individual, nor the child resides in this state, upon request from the support enforcement agency of this state or another state, the support enforcement agency of this state or a tribunal of this state shall:

(1) Direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and

(2) Issue and send to the obligor's employer a conforming income-withholding order or an administrative notice of change of payee, reflecting the redirected payments.

C. The support enforcement agency of this state receiving redirected payments from another state pursuant to a law similar to Paragraph B of this Article shall furnish to a requesting party or tribunal of the other state a certified statement by the custodian of the record of the amount and dates of all payments received.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1304 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1304. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1304.1 - Establishment of support order

Section 4. Establishment of Support Order or Determination of Parentage

Art. 1304.1. Establishment of support order

A. If a support order entitled to recognition under this Chapter has not been issued, a responding tribunal of this state with personal jurisdiction over the parties may issue a support order if:

(1) The individual seeking the order resides outside this state; or

(2) The support enforcement agency seeking the order is located outside this state.

B. The tribunal may issue a temporary child support order if the tribunal determines that such an order is appropriate and the individual ordered to pay is:

(1) A presumed father of the child;

(2) Petitioning to have his paternity adjudicated;

(3) Identified as the father of the child through genetic testing;

(4) An alleged father who has declined to submit to genetic testing;

(5) Shown by clear and convincing evidence to be the father of the child;

(6) An acknowledged father as provided by applicable state law;

(7) The mother of the child; or

(8) An individual who has been ordered to pay child support in a previous proceeding and the order has not been reversed or vacated.

C. Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders pursuant to Article 1303.5.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1304.2 - Proceeding to Determine Parentage

Art. 1304.2. Proceeding to determine parentage

A tribunal of this state authorized to determine parentage of a child may serve as a responding tribunal in a proceeding to determine parentage of a child brought under this Chapter or a law or procedure substantially similar to this Chapter.

Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1305 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1305. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1305.1 - Employer's receipt of income-withholding order of another state

Section 5. Enforcement of Support Order

Without Registration

Art. 1305.1. Employer's receipt of income-withholding order of another state

An income-withholding order issued in another state may be sent by or on behalf of the obligee, or by the support enforcement agency, to the person defined as the obligor's employer under the income withholding law of this state without first filing a petition or comparable pleading or registering the order with a tribunal of this state.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1305.2 - Employer's compliance with income-withholding of another state

Art. 1305.2. Employer's compliance with income-withholding of another state

A. Upon receipt of an income-withholding order, the obligor's employer shall immediately provide a copy of the order to the obligor.

B. The employer shall treat an income-withholding order issued in another state which appears regular on its face as if it had been issued by a tribunal of this state.

C. Except as otherwise provided in Paragraph D of this Article and Article 1305.3, the employer shall withhold and distribute the funds as directed in the withholding order by complying with the terms of the order, which specify:

(1) The duration and amount of periodic payments of current child support, stated as a sum certain;

(2) The person designated to receive payments and the address to which the payments are to be forwarded;

(3) Medical support, whether in the form of periodic cash payment, stated as a sum certain, or ordering the obligor to provide health insurance coverage for the child under a policy available through the obligor's employment;

(4) The amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal, and the obligee's attorney, stated as sums certain; and

(5) The amount of periodic payments of arrearages and interest on arrearages, stated as sums certain.

D. An employer shall comply with the law of the state of the obligor's principal place of employment for withholding from income with respect to:

(1) The employer's fee for processing an income-withholding order;

(2) The maximum amount permitted to be withheld from the obligor's income; and

(3) The times within which the employer must implement the withholding order and forward the child support payment.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1305.3 - Employer's compliance with two or more income-withholding orders

Art. 1305.3. Employer's compliance with two or more income-withholding orders

If the obligor's employer receives two or more income-withholding orders with respect to the earnings of the same obligor, the employer satisfies the terms of the orders if the employer complies with the law of the state of the obligor's principal place of employment to establish the priorities for withholding and allocating income withheld for two or more child support obligees.

Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1305.4 - Immunity from civil liability

Art. 1305.4. Immunity from civil liability

An employer that complies with an income-withholding order issued in another state in accordance with this Section is not subject to civil liability to an individual or agency with regard to the employer's withholding of child support from the obligor's income.

Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1305.5 - Penalties for noncompliance

Art. 1305.5. Penalties for noncompliance

An employer that willfully fails to comply with an income-withholding order issued in another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this state.

Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1305.6 - Contest by obligor

Art. 1305.6. Contest by obligor

A. An obligor may contest the validity or enforcement of an income-withholding order issued in another state and received directly by an employer in this state by registering the order in a tribunal of this state and filing a contest to that order as provided in Section 6, or otherwise contesting the order in the same manner as if the order had been issued by a tribunal of this state.

B. The obligor shall give notice of the contest to:

(1) A support enforcement agency providing services to the obligee;

(2) Each employer that has directly received an income-withholding order relating to the obligor; and

(3) The person designated to receive payments in the income-withholding order or, if no person is designated, to the obligee.

Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1305.7 - Administrative enforcement of orders

Art. 1305.7. Administrative enforcement of orders

A. A party or support enforcement agency seeking to enforce a support order or an income-withholding order, or both, issued in another state or a foreign support order may send the documents required for registering the order to a support enforcement agency of this state.

B. Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this state to enforce a support order or an income-withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to this Chapter.

Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1306 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1306. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1306.1 - Registration of order for enforcement

Section 6. Registration, Enforcement, and Modification of

Support Order

Subsection A. Registration for Enforcement

of Support Order

Art. 1306.1. Registration of order for enforcement

A support order or an income-withholding order issued in another state or a foreign support order may be registered in this state for enforcement.           Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1306.2 - Procedure to register order for enforcement

Art. 1306.2. Procedure to register order for enforcement

A. Except as otherwise provided in Article 1307.6, a support order or income-withholding order of another state or a foreign support order may be registered in this state by sending the following records to the appropriate tribunal in this state:

(1) A letter of transmittal to the tribunal requesting registration and enforcement;

(2) Two copies, including one certified copy, of the order to be registered, including any modification of the order;

(3) A sworn statement by the person requesting registration or a certified statement by the custodian of the records showing the amount of any arrearage;

(4) The name of the obligor and, if known:

(a) The obligor's address and social security number;

(b) The name and address of the obligor's employer and any other source of income of the obligor; and

(c) A description and the location of property of the obligor in this state not exempt from execution; and

(5) Except as otherwise provided in Article 1303.12, the name and address of the obligee and, if applicable, the person to whom support payments are to be remitted.

B. On receipt of a request for registration, the registering tribunal shall cause the order to be filed as an order of a tribunal of another state or a foreign support order, together with one copy of the documents and information, regardless of their form.

C. A petition or comparable pleading seeking a remedy that must be affirmatively sought under other law of this state may be filed at the same time as the request for registration or later. The pleading must specify the grounds for the remedy sought.

D. If two or more orders are in effect, the person requesting registration shall:

(1) Furnish to the tribunal a copy of every support order asserted to be in effect in addition to the documents specified in this Section;

(2) Specify the order alleged to be the controlling order, if any; and

(3) Specify the amount of consolidated arrears, if any.

E. A request for a determination of which is the controlling order may be filed separately or with a request for registration and enforcement or for registration and modification. The person requesting registration shall give notice of the request to each party whose rights may be affected by the determination.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1306.3 - Effect of registration for enforcement

Art. 1306.3. Effect of registration for enforcement

A. A support order or income-withholding order issued in another state or a foreign support order is registered when the order is filed in the registering tribunal of this state.

B. A registered support order issued in another state or a foreign country is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this state.

C. Except as otherwise provided in this Chapter, a tribunal of this state shall recognize and enforce, but may not modify, a registered support order if the issuing tribunal had jurisdiction.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1306.4 - Choice of law

Art. 1306.4. Choice of law

A. Except as otherwise provided in Paragraph D, the law of the issuing state or foreign country governs:

(1) The nature, extent, amount, and duration of current payments under a registered support order;

(2) The computation and payment of arrearages and accrual of interest on the arrearages under the support order; and

(3) The existence and satisfaction of other obligations under the support order.

B. In a proceeding for arrears under a registered support order, the statute of limitation of this state or of the issuing state or foreign country, whichever is longer, applies.

C. A responding tribunal of this state shall apply the procedures and remedies of this state to enforce current support and collect arrears and interest due on a support order of another state or a foreign country registered in this state.

D. After a tribunal of this state or another state determines which is the controlling order and issues an order consolidating arrears, if any, a tribunal of this state shall prospectively apply the law of the state or foreign country issuing the controlling order, including its law on interest on arrears, on current and future support, and on consolidated arrears.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1306.5 - Notice of registration of order

Subsection B. Contest of Validity or Enforcement

Art. 1306.5. Notice of registration of order

A. When a support order or income-withholding order issued in another state or a foreign support order is registered, the registering tribunal of this state shall notify the nonregistering party. The notice must be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

B. The notice must inform the nonregistering party:

(1) That a registered support order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this state;

(2) That a hearing to contest the validity or enforcement of the registered order must be requested within twenty days after notice unless the registered order is under Article 1307.7;

(3) That failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages; and

(4) Of the amount of any alleged arrearages.

C. If the registering party asserts that two or more orders are in effect, a notice must also:

(1) Identify the two or more orders and the order alleged by the registering party to be the controlling order and the consolidated arrears, if any;

(2) Notify the nonregistering party of the right to a determination of which is the controlling order;

(3) State that the procedures provided in Paragraph B of this Article apply to the determination of which is the controlling order; and

(4) State that failure to contest the validity or enforcement of the order alleged to be the controlling order in a timely manner may result in confirmation that the order is the controlling order.

D. Upon registration of an income-withholding order for enforcement, the support enforcement agency or the registering tribunal shall notify the obligor's employer pursuant to the income-withholding law of this state.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1306.6 - Procedure to contest validity or enforcement of registered support order

Art. 1306.6. Procedure to contest validity or enforcement of registered support order

A. A nonregistering party seeking to contest the validity or enforcement of a registered support order in this state shall request a hearing within the time required by Article 1306.5. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages pursuant to Article 1306.7.

B. If the nonregistering party fails to contest the validity or enforcement of the registered support order in a timely manner, the order is confirmed by operation of law.

C. If a nonregistering party requests a hearing to contest the validity or enforcement of the registered support order, the registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time, and place of the hearing.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1306.7 - Contest of registration or enforcement

Art. 1306.7. Contest of registration or enforcement

A. A party contesting the validity or enforcement of a registered support order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

(1) The issuing tribunal lacked personal jurisdiction over the contesting party.

(2) The order was obtained by fraud.

(3) The order has been vacated, suspended, or modified by a later order.

(4) The issuing tribunal has stayed the order pending appeal.

(5) There is a defense under the law of this state to the remedy sought.

(6) Full or partial payment has been made.

(7) The statute of limitation under Article 1306.4 precludes enforcement of some or all of the arrearages.

(8) The alleged controlling order is not the controlling order.

B. If a party presents evidence establishing a full or partial defense under Paragraph A of this Article a tribunal may stay enforcement of a registered support order, continue the proceeding to permit production of additional relevant evidence, and issue other appropriate orders. An uncontested portion of the registered order may be enforced by all remedies available under the law of this state.

C. If the contesting party does not establish a defense under Paragraph A of this Article to the validity or enforcement of a registered support order, the registering tribunal shall issue an order confirming the order.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1306.8 - Confirmed order

Art. 1306.8. Confirmed order

Confirmation of a registered support order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1306.9 - Procedure to register child support order of another state for modification

Subsection C. Registration and Modification of

Child Support Order Of Another State

Art. 1306.9. Procedure to register child support order of another state for modification

A party or support enforcement agency seeking to modify, or to modify and enforce, a child support order issued in another state shall register that order in this state in the same manner provided in Articles 1306.1 through 1306.8 if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading must specify the grounds for modification.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1306.10 - Effect of registration for modification

Art. 1306.10. Effect of registration for modification

A tribunal of this state may enforce a child support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this state, but the registered order may be modified only if the requirements of Article 1306.11 or 1306.13 have been met.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1306.11 - Modification of child support order of another state

Art. 1306.11. Modification of child support order of another state

A. If Article 1306.13 does not apply, upon petition a tribunal of this state may modify a child support order issued in another state which is registered in this state if, after notice and hearing, the tribunal finds that:

(1) The following requirements are met:

(a) Neither the child, nor the obligee who is an individual, nor the obligor resides in the issuing state.

(b) A petitioner who is a nonresident of this state seeks modification; and

(c) The respondent is subject to the personal jurisdiction of the tribunal of this state; or

(2) This state is the residence of the child, or a party who is an individual is subject to the personal jurisdiction of the tribunal of this state, and all of the parties who are individuals have filed consents in a record in the issuing tribunal for a tribunal of this state to modify the support order and assume continuing, exclusive jurisdiction.

B. Modification of a registered child support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by a tribunal of this state and the order may be enforced and satisfied in the same manner.

C. A tribunal of this state may not modify any aspect of a child support order that may not be modified under the law of the issuing state, including the duration of the obligation of support. If two or more tribunals have issued child support orders for the same obligor and same child, the order that controls and must be so recognized under Article 1302.7 establishes the aspects of the support order which are nonmodifiable.

D. In a proceeding to modify a child support order, the law of the state that is determined to have issued the controlling order governs the duration of the obligation of support. The obligor's fulfillment of the duty of support established by that order precludes imposition of a further obligation of support by a tribunal of this state.

E. On issuance of an order by a tribunal of this state modifying a child support order issued in another state, the tribunal of this state becomes the tribunal having continuing, exclusive jurisdiction.

F. Notwithstanding Paragraphs A through E of this Article and Article 1302.1(B), a tribunal of this state retains jurisdiction to modify an order issued by a tribunal of this state if:

(1) One party resides in another state; and

(2) The other party resides outside the United States.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1306.12 - Recognition of order modified in another state

Art. 1306.12. Recognition of order modified in another state

If a child support order issued by a tribunal of this state is modified by a tribunal of another state which assumed jurisdiction pursuant to the Uniform Interstate Family Support Act, a tribunal of this state:

(1) May enforce its order that was modified only as to arrears and interest accruing before the modification;

(2) May provide appropriate relief for violations of its order which occurred before the effective date of the modification; and

(3) Shall recognize the modifying order of the other state, upon registration, for the purpose of enforcement.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1306.13 - Jurisdiction to modify child support order of another state when individual parties reside in this state

Art. 1306.13. Jurisdiction to modify child support order of another state when individual parties reside in this state

A. If all of the parties who are individuals reside in this state and the child does not reside in the issuing state, a tribunal of this state has jurisdiction to enforce and to modify the issuing state's child support order in a proceeding to register that order.

B. A tribunal of this state exercising jurisdiction under this Article shall apply the provisions of Sections 1 and 2, this Section, and the procedural and substantive laws of this state to the proceeding for enforcement or modification. Sections 3, 4, 5, 7, and 8 do not apply.

Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1306.14 - Notice to issuing tribunal of modification

Art. 1306.14. Notice to issuing tribunal of modification

Within thirty days after issuance of a modified child support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.

Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1306.15 - Jurisdiction to modify child support order of foreign country

Subsection D. Registration and Modification of Foreign Child Support Order

Art. 1306.15. Jurisdiction to modify child support order of foreign country

A. Except as otherwise provided in Article 1307.11, if a foreign country lacks or refuses to exercise jurisdiction to modify its child support order pursuant to its laws, a tribunal of this state may assume jurisdiction to modify the child support order and bind all individuals subject to the personal jurisdiction of the tribunal whether the consent to modification of a child support order otherwise required of the individual pursuant to Article 1306.11 has been given or whether the individual seeking modification is a resident of this state or of the foreign country.

B. An order issued by a tribunal of this state modifying a foreign child support order pursuant to this Section is the controlling order.

Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1306.16 - Procedure to register child support order of a foreign country for modification

Art. 1306.16. Procedure to register child support order of a foreign country for modification

A party or support enforcement agency seeking to modify, or to modify and enforce, a foreign child support order not under the Convention may register that order in this state under Articles 1306.1 through 1306.8 if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or at another time. The petition must specify the grounds for modification.

Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1307 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1307. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1307.1 - Definitions

Section 7. Support Proceedings Under Convention

Art. 1307.1. Definitions

In this Section:

(1) "Application" means a request under the Convention by an obligee or obligor, or on behalf of a child, made through a central authority for assistance from another central authority.

(2) "Central authority" means the entity designated by the United States or a foreign country described in Article 1301.2(5)(d) to perform the functions specified in the Convention.

(3) "Convention support order" means a support order of a tribunal of a foreign country described in Article 1301.2(5)(d).

(4) "Direct request" means a petition filed by an individual in a tribunal of this state in a proceeding involving an obligee, obligor, or child residing outside the United States.

(5) "Foreign central authority" means the entity designated by a foreign country described in Article 1301.2(5)(d) to perform the functions specified in the Convention.

(6) "Foreign support agreement":

(a) Means an agreement for support in a record that:

(i) Is enforceable as a support order in the country of origin;

(ii) Has been:

(aa) Formally drawn up or registered as an authentic instrument by a foreign tribunal; or

(bb) Authenticated by, or concluded, registered, or filed with a foreign tribunal; and

(iii) May be reviewed and modified by a foreign tribunal; and

(b) Includes a maintenance arrangement or authentic instrument under the Convention.

(7) "United States central authority" means the Secretary of the United States Department of Health and Human Services.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1307.2 - Applicability

Art. 1307.2. Applicability

This Section applies only to a support proceeding under the Convention. In such a proceeding, if a provision of this Section is inconsistent with Sections 1 through 6, this Section controls.

Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1307.3 - Relationship of the Department of Children and Family Services to United States central authority

Art. 1307.3. Relationship of the Department of Children and Family Services to United States central authority

The Department of Children and Family Services of this state is recognized as the agency designated by the United States central authority to perform specific functions under the Convention.

Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1307.4 - Initiation by the Department of Children and Family Services of support proceeding under convention

Art. 1307.4. Initiation by the Department of Children and Family Services of support proceeding under convention

A. In a support proceeding under this Section, the Department of Children and Family Services, of this state shall:

(1) Transmit and receive applications; and

(2) Initiate or facilitate the institution of a proceeding regarding an application in a tribunal of this state.

B. The following support proceedings are available to an obligee under the Convention:

(1) Recognition or recognition and enforcement of a foreign support order;

(2) Enforcement of a support order issued or recognized in this state;

(3) Establishment of a support order if there is no existing order, including, if necessary, determination of parentage of a child;

(4) Establishment of a support order if recognition of a foreign support order is refused under Article 1307.8(B)(2), (4), or (9);

(5) Modification of a support order of a tribunal of this state; and

(6) Modification of a support order of a tribunal of another state or a foreign country.

C. The following support proceedings are available under the Convention to an obligor against which there is an existing support order:

(1) Recognition of an order suspending or limiting enforcement of an existing support order of a tribunal of this state;

(2) Modification of a support order of a tribunal of this state; and

(3) Modification of a support order of a tribunal of another state or a foreign country.

D. A tribunal of this state may not require security, bond, or deposit, however described, to guarantee the payment of costs and expenses in proceedings under the Convention.

Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1307.5 - Direct request

Art. 1307.5. Direct request

A. A petitioner may file a direct request seeking establishment or modification of a support order or determination of parentage of a child. In the proceeding, the law of this state applies.

B. A petitioner may file a direct request seeking recognition and enforcement of a support order or support agreement. In the proceeding, Articles 1307.6 through 1307.13 apply.

C. In a direct request for recognition and enforcement of a Convention support order or foreign support agreement:

(1) A security, bond, or deposit is not required to guarantee the payment of costs and expenses; and

(2) An obligee or obligor that in the issuing country has benefitted from free legal assistance is entitled to benefit, at least to the same extent, from any free legal assistance provided for by the law of this state under the same circumstances.

D. A petitioner filing a direct request is not entitled to assistance from the Department of Children and Family Services.

E. This Section does not prevent the application of laws of this state that provide simplified, more expeditious rules regarding a direct request for recognition and enforcement of a foreign support order or foreign support agreement.

Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1307.6 - Registration of convention support order

Art. 1307.6. Registration of convention support order

A. Except as otherwise provided in this Section, a party who is an individual or a support enforcement agency seeking recognition of a Convention support order shall register the order in this state as provided in Section 6.

B. Notwithstanding Articles 1303.11 and 1306.2(A), a request for registration of a Convention support order must be accompanied by:

(1) A complete text of the support order or an abstract or an extract of the support order drawn up by the issuing foreign tribunal, which may be in the form recommended by The Hague Conference on Private International Law;

(2) A record stating that the support order is enforceable in the issuing country;

(3) If the respondent did not appear and was not represented in the proceedings in the issuing country, a record attesting, as appropriate, either that the respondent had proper notice of the proceedings and an opportunity to be heard or that the respondent had proper notice of the support order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal;

(4) A record showing the amount of arrears, if any, and the date the amount was calculated;

(5) A record showing a requirement for automatic adjustment of the amount of support, if any, and the information necessary to make the appropriate calculations; and

(6) If necessary, a record showing the extent to which the applicant received free legal assistance in the issuing country.

C. A request for registration of a Convention support order may seek recognition and partial enforcement of the order.

D. A tribunal of this state may vacate the registration of a Convention support order without the filing of a contest under Article 1307.7 only if, acting on its own motion, the tribunal finds that recognition and enforcement of the order would be manifestly incompatible with public policy.

E. The tribunal shall promptly notify the parties of the registration or the order vacating the registration of a Convention support order.

Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1307.7 - Contest of registered convention support order

Art. 1307.7. Contest of registered convention support order

A. Except as otherwise provided in this Section, Articles 1306.5 through 1306.8 apply to a contest of a registered Convention support order.

B. A party contesting a registered Convention support order shall file a contest not later than thirty days after notice of the registration, but if the contesting party does not reside in the United States, the contest shall be filed not later than sixty days after notice of the registration.

C. If the nonregistering party fails to contest the registered Convention support order by the time specified in Paragraph B of this Article, the order is enforceable.

D. A contest of a registered Convention support order may be based only on grounds set forth in Article 1307.8. The contesting party bears the burden of proof.

E. In a contest of a registered Convention support order, a tribunal of this state:

(1) Is bound by the findings of fact on which the foreign tribunal based its jurisdiction; and

(2) May not review the merits of the order.

F. A tribunal of this state deciding a contest of a registered Convention support order shall promptly notify the parties of its decision.

G. A challenge or appeal, if any, does not stay the enforcement of a Convention support order unless there are exceptional circumstances.

Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1307.8 - Recognition and enforcement of registered convention support order

Art. 1307.8. Recognition and enforcement of registered convention support order

A. Except as otherwise provided in Paragraph B of this Article, a tribunal of this state shall recognize and enforce a registered Convention support order.

B. The following grounds are the only grounds on which a tribunal of this state may refuse recognition and enforcement of a registered Convention support order:

(1) Recognition and enforcement of the order is manifestly incompatible with public policy, including the failure of the issuing tribunal to observe minimum standards of due process, which include notice and an opportunity to be heard;

(2) The issuing tribunal lacked personal jurisdiction consistent with Article 1302.1;

(3) The order is not enforceable in the issuing country;

(4) The order was obtained by fraud in connection with a matter of procedure;

(5) A record transmitted in accordance with Article 1307.6 lacks authenticity or integrity;

(6) A proceeding between the same parties and having the same purpose is pending before a tribunal of this state and that proceeding was the first to be filed;

(7) The order is incompatible with a more recent support order involving the same parties and having the same purpose if the more recent support order is entitled to recognition and enforcement under this Chapter in this state;

(8) Payment, to the extent alleged arrears have been paid in whole or in part;

(9) In a case in which the respondent neither appeared nor was represented in the proceeding in the issuing foreign country:

(a) If the law of that country provides for prior notice of proceedings, the respondent did not have proper notice of the proceedings and an opportunity to be heard; or

(b) If the law of that country does not provide for prior notice of the proceedings, the respondent did not have proper notice of the order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal; or

(10) The order was made in violation of Article 1307.11.

C. If a tribunal of this state does not recognize a Convention support order under Subparagraph (B)(2), (4), or (9) of this Article:

(1) The tribunal may not dismiss the proceeding without allowing a reasonable time for a party to request the establishment of a new Convention support order; and

(2) The Department of Children and Family Services shall take all appropriate measures to request a child support order for the obligee if the application for recognition and enforcement was received under Article 1307.4.

Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1307.9 - Partial enforcement

Art. 1307.9. Partial enforcement

If a tribunal of this state does not recognize and enforce a Convention support order in its entirety, it shall enforce any severable part of the order. An application or direct request may seek recognition and partial enforcement of a Convention support order.

Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1307.10 - Foreign support agreement

Art. 1307.10. Foreign support agreement

A. Except as otherwise provided in Paragraphs C and D of this Article, a tribunal of this state shall recognize and enforce a foreign support agreement registered in this state.

B. An application or direct request for recognition and enforcement of a foreign support agreement must be accompanied by:

(1) A complete text of the foreign support agreement; and

(2) A record stating that the foreign support agreement is enforceable as an order of support in the issuing country.

C. A tribunal of this state may vacate the registration of a foreign support agreement only if, acting on its own motion, the tribunal finds that recognition and enforcement would be manifestly incompatible with public policy.

D. In a contest of a foreign support agreement, a tribunal of this state may refuse recognition and enforcement of the agreement if it finds:

(1) Recognition and enforcement of the agreement is manifestly incompatible with public policy;

(2) The agreement was obtained by fraud or falsification;

(3) The agreement is incompatible with a support order involving the same parties and having the same purpose in this state, another state, or a foreign country if the support order is entitled to recognition and enforcement under this Chapter in this state; or

(4) The record submitted under Paragraph B of this Article lacks authenticity or integrity.

E. A proceeding for recognition and enforcement of a foreign support agreement shall be suspended during the pendency of a challenge to or appeal of the agreement before a tribunal of another state or a foreign country.

Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1307.11 - Modification of convention child support order

Art. 1307.11. Modification of convention child support order

A. A tribunal of this state may not modify a Convention child support order if the obligee remains a resident of the foreign country where the support order was issued unless:

(1) The obligee submits to the jurisdiction of a tribunal of this state, either expressly or by defending on the merits of the case without objecting to the jurisdiction at the first available opportunity; or

(2) The foreign tribunal lacks or refuses to exercise jurisdiction to modify its support order or issue a new support order.

B. If a tribunal of this state does not modify a Convention child support order because the order is not recognized in this state, Article 1307.8(C) applies.

Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1307.12 - Personal information; limit on use

Art. 1307.12. Personal information; limit on use

Personal information gathered or transmitted under this Section may be used only for the purposes for which it was gathered or transmitted.

Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1307.13 - Record in original language; English translation

Art. 1307.13. Record in original language; English translation

A record filed with a tribunal of this state under this Section must be in the original language and, if not in English, must be accompanied by an English translation.

Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1308 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1308. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1308.1 - Grounds for rendition

Section 8. Interstate Rendition

Art. 1308.1. Grounds for rendition

A. For purposes of this Section, "governor" includes an individual performing the functions of governor or the executive authority of a state covered by this Chapter.

B. The governor of this state may:

(1) Demand that the governor of another state surrender an individual found in the other state who is charged criminally in this state with having failed to provide for the support of an obligee; or

(2) On the demand by the governor of another state, surrender an individual found in this state who is charged criminally in the other state with having failed to provide for the support of an obligee.

C. A provision for extradition of individuals not inconsistent with this Chapter applies to the demand even if the individual whose surrender is demanded was not in the demanding state when the crime was allegedly committed and has not fled therefrom.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1308.2 - Conditions of rendition

Art. 1308.2. Conditions of rendition

A. Before making demand that the governor of another state surrender an individual charged criminally in this state with having failed to provide for the support of an obligee, the governor of this state may require a prosecutor of this state to demonstrate that at least sixty days previously the obligee had initiated proceedings for support pursuant to this Chapter or that the proceeding would be of no avail.

B. If, under this Chapter or a law substantially similar to this Chapter, the governor of another state makes a demand that the governor of this state surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the governor may require a prosecutor to investigate the demand and report whether a proceeding for support has been initiated or would be effective. If it appears that a proceeding would be effective but has not been initiated, the governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

C. If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the governor may decline to honor the demand. If the petitioner prevails and the individual whose rendition is demanded is subject to a support order, the governor may decline to honor the demand if the individual is complying with the support order.

Acts 1995, No. 251, §1, eff. Jan. 1, 1996; Acts 1997, No. 1241, §1, eff. July 15, 1997; Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1309 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1309. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1309.1 - Uniformity of application and construction

Section 9. Miscellaneous Provisions

Art. 1309.1. Uniformity of application and construction

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it to the extent that such provisions are not prohibited by the Constitution of Louisiana.

Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1309.2 - Transitional provision

Art. 1309.2. Transitional provision

This Chapter applies to proceedings begun on or after the effective date of this Chapter to establish a support order or determine parentage of a child or to register, recognize, enforce, or modify a prior support order, determination, or agreement, whenever issued or entered.

Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1309.3 - Severability

Art. 1309.3. Severability

If any provision of this Chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this Chapter which can be given effect without the invalid provision or application, and to this end the provisions of this Chapter are severable.

Acts 2015, No. 80, §1, eff. July 1, 2015.



CHC 1310 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1310. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1311 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1311. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1312 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1312. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1313 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1313. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1314 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1314. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1315 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1315. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1316 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1316. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1317 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1317. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1318 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1318. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1319 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1319. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1320 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1320. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1321 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1321. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1322 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1322. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1323 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1323. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1324 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1324. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1325 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1325. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1326 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1326. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1327 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1327. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1328 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1328. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1329 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1329. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1330 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1330. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1331 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1331. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1332 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1332. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1333 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1333. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1334 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1334. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1335 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1335. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1336 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1336. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1337 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1337. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1338 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1338. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1339 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1339. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1340 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1340. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1341 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1341. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1342 - Repealed by Acts 1995, No. 251, 2, eff. Jan. 1, 1996.

Art. 1342. Repealed by Acts 1995, No. 251, §2, eff. Jan. 1, 1996.



CHC 1351 - Definitions

CHAPTER 2. CRIMINAL NEGLECT OF FAMILY

Art. 1351. Definitions

As used in this Chapter:

(1) "Child" means a person under the age of eighteen or an eighteen year old who is a full-time student in a secondary school and who is dependent on either parent.

(2) "Criminal neglect of family" means the desertion or intentional nonsupport by a spouse of his or her spouse who is in destitute or necessitous circumstances or by either parent of his minor child who is in destitute or necessitous circumstances.

(3) "Department" means the Department of Children and Family Services.

(4) "Spouse" shall mean a husband or wife.

(5) "FITAP" means the Family Independence Temporary Assistance Program.

(6) "Applicable payee" means the spouse, the tutor or custodian of the child, the court-approved fiduciary of the spouse or child, or the department in a FITAP case or in a non-FITAP case in which the department is rendering services as designated by the court to be the payee.

Acts 1993, No. 442, §2, eff. June 9, 1993.



CHC 1352 - Diversion; support provisions

Art. 1352. Diversion; support provisions

A. With the consent of the defendant, at any time prior to a trial on a charge of criminal neglect of family brought pursuant to R.S. 14:74 the court, in lieu of imposing the punishment herein before provided, may issue a support order, after considering the circumstances and financial ability of the defendant, directing the defendant to pay a certain sum, at such periods as the court directs, and to maintain health care insurance.

B. This support shall be ordered payable to the applicable payee.

C. The amount of support as set by the court may be increased or decreased as the circumstances may require.

D. The court may also require the defendant to enter into a recognizance, with or without surety, in order to insure the payment of support and the maintenance of health care insurance. The condition of the recognizance shall be that the defendant shall make his or her personal appearance in court whenever required to do so, and shall further comply with the terms of the order or of any subsequent modification thereof.

Acts 1993, No. 442, §2, eff. June 9, 1993.



CHC 1353 - Support provisions; contempt; penalties

Art. 1353. Support provisions; contempt; penalties

A. If the defendant violates the terms of the court order, the court, upon motion, may issue an order directing the defendant to show cause why he or she should not be found in contempt of court for failure to pay the court ordered support or maintain health care insurance, which rule shall be tried in a summary manner.

B. If on the hearing of such rule the court finds the accused guilty of contempt for failure to comply with the judgment of the court in paying the support assessed, the court may punish for such contempt as follows, either:

(1) The court may sentence the defendant to be imprisoned for not more than six months. The court in its discretion may suspend this term of imprisonment in whole or in part on condition that the defendant pay the total amount of unpaid support and obtain health care insurance in a manner to be determined by the court and on such other conditions as set by the court. If the court suspends the sentence in whole or in part, the court may place the defendant on probation under R.S. 15:305 with conditions of probation to be set by the court. In addition, the court may fine the defendant an amount not to exceed one hundred dollars to be paid to the applicable payee.

(2) The court may order the defendant to pay the total amount of unpaid support to the applicable payee and obtain health care insurance within a period of time fixed by the court. During this period of time, the defendant may be released upon giving bond for his appearance in court if he fails to comply with the order of the court within the period of time fixed. Should the defendant not pay the total amount of unpaid support which the court has ordered, the defendant shall be imprisoned for not more than six months.

C. Upon a second or subsequent finding of contempt, the court shall sentence the defendant to imprisonment for not more than six months. At the discretion of the judge, the sentence may be suspended by the court upon the occurrence of all of the following:

(1) Payment of the amount of unpaid support.

(2) Payment of the amount of unpaid support accrued since the date of the said order.

(3) Payment of the amount of all attendant court costs.

(4) Proof of health care insurance.

D. Upon recommendation of the state attorney or the support enforcement officer, or both, the remainder of the sentence may be suspended upon payment of a lesser amount, plus attendant court costs. Such payment shall apply toward but not extinguish the total amount due.

E. If the court finds the accused guilty of contempt, the court shall also render judgment directing the defendant to obtain health care insurance and to pay the total amount of unpaid support to the applicable payee, and attendant court costs. Such judgment for the payment of unpaid support and court costs shall have the same force and effect as a final judgment for money damages against the defendant. This judgment may be made executory by any Louisiana court of competent jurisdiction on petition of the department or the district attorney.

F. If the defendant has entered into a recognizance in the amount fixed by the court to insure the payment of the support and maintenance of health care insurance, the court may order the forfeiture of the recognizance and enforcement thereof by execution. The sum recovered shall be paid in whole or in part to the applicable payee. However, should the court order both the forfeiture of the recognizance and at the same time order the defendant to pay all unpaid support under the sentence for contempt, the amount of unpaid support plus attendant court costs and fines shall be the maximum payable.

Acts 1993, No. 442, §2, eff. June 9, 1993.



CHC 1354 - Persons adjudged guilty of criminal neglect

Art. 1354. Persons adjudged guilty of criminal neglect

Whenever a person has been ordered to pay a fixed sum of money as support to an individual following a plea or adjudication for the offense of criminal neglect of family, pursuant to R.S. 14:74, and such person has absconded or fled the jurisdiction of the court or has violated the terms of his probation relating to that support obligation, or both, if such conduct necessitates help and support to the individual by the office of family security of the department and should such person be apprehended and arrearages of his support payments are collected from him, the arrearage collected from the person will go to the department as reimbursement to the extent allowed by federal law.

Acts 1993, No. 442, §2, eff. June 9, 1993.



CHC 1355 - Stipulation to order of support

Art. 1355. Stipulation to order of support

In cases in which the responsible parent or other person owing a duty of support and the district attorney stipulate to an order of support, the court shall have the power to issue an order of support under the provisions of Article 1352 without the necessity of instituting criminal proceedings pursuant to R.S. 14:74.

Acts 1993, No. 442, §2, eff. June 9, 1993.



CHC 1401 - Purpose

TITLE XIV

MENTAL HEALTH PROCEEDINGS

CHAPTER 1. PRELIMINARY PROVISIONS; DEFINITIONS

Art. 1401. Purpose

The purpose of this Title is to facilitate the proper treatment of children suffering from mental illness or substance abuse. The manner of treatment should be medically appropriate, least restrictive of the child's liberty, and respectful of the child's individual rights. A preference for outpatient treatment should prevail unless the admission to a treatment facility is determined necessary for the recovery of the child from the mental illness or substance abuse.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1402 - Declaration of policy

Art. 1402. Declaration of policy

The underlying policy of this Title is as follows:

(1) That minors with mental illness and minors suffering from substance abuse, and their caretakers on their behalf, be encouraged to seek voluntary treatment.

(2) That any involuntary treatment or evaluation be accomplished in a setting which is medically appropriate, most likely to facilitate proper care and treatment that will return the minor patient to the community as soon as possible, and is the least restrictive of the minor's liberty.

(3) That continuity of care for persons with mental illness and minors suffering from substance abuse be provided.

(4) That mental health and substance abuse treatment services be delivered as near to the place of residence of the minor receiving such services as is reasonably possible and medically appropriate.

(5) That individual rights of minor patients be safeguarded.

(6) That no minor solely as a result of mental illness or alcoholism or incapacitation by alcohol shall be confined in any jail, prison, correctional facility, or juvenile detention center.

(7) That no minor shall be denied treatment solely because he has withdrawn from treatment against medical advice on a prior occasion or because he has relapsed after an earlier treatment.

(8) That minors be protected from unnecessary institutionalization and be afforded proper treatment for their special mental health needs.

(9) That, in view of the liberty interest at issue in any commitment decision, proper respect for the parental decisionmaking role be balanced with the individual rights of the minor.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992; Acts 2014, No. 811, §33, eff. June 23, 2014.



CHC 1403 - General applicability

Art. 1403. General applicability

Except as otherwise specified in this Title, all provisions of the Children's Code remain applicable.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1404 - Definitions

Art. 1404. Definitions

As used in this Title:

(1) "Caretaker" means any person legally obligated to provide or secure adequate care for a child, including a parent, tutor, guardian, legal custodian, foster home parent, or other person providing a residence for the child.

(2) "Conditional discharge" means the physical release of a judicially committed minor from a treatment facility by the director or by the court.

(3) "Dangerous to others" means the condition of a person whose behavior or significant threats support a reasonable expectation that there is a substantial risk that he will inflict physical harm upon another person in the near future.

(4) "Dangerous to self" means the condition of a person whose behavior, significant threats, or inaction supports a reasonable expectation that there is a substantial risk that he will inflict physical or severe emotional harm upon his own person.

(5) "Department" means the Louisiana Department of Health.

(6) "Diagnosis" means the art and science of determining the presence of disease in an individual and distinguishing one disease from another.

(7) "Director" or "superintendent" means a person in charge of a treatment facility or his deputy.

(8) "Discharge" means the full or conditional release from a treatment facility of any minor admitted or otherwise detained under this Title.

(9) "Family psychiatric mental health nurse practitioner" means an individual who maintains the credentials as such and meets the requirements of a "psychiatric mental health nurse practitioner" as provided in R.S. 28:2(21.2). Further, a family psychiatric mental health nurse practitioner shall have been engaged in clinical practice for not less than three years.

(10) "Formal voluntary admission" means the admission of a minor suffering from mental illness or substance abuse desiring admission to a treatment facility for diagnosis or treatment of such condition, or both, who may be formally admitted upon his written request.

(11) "Grave disability" means the condition of a person who is unable to provide for his own basic physical needs, such as essential food, clothing, medical care, and shelter, as a result of serious mental illness or substance abuse and is unable to survive safely in freedom or protect himself from serious harm; the term also includes incapacitation by alcohol, which means the condition of a person who, as a result of the use of alcohol, is unconscious or whose judgment is otherwise so impaired that he is incapable of realizing and making a rational decision with respect to his need for treatment.

(12) "Informal voluntary admission" means the admission of a minor suffering from mental illness or substance abuse, desiring admission to a treatment facility for diagnosis or treatment of such condition, or both, who may be admitted upon his request without making formal application.

(13) "MHAS" means Mental Health Advocacy Service, as established by R.S. 28:64.

(14) "Major surgical procedure" means an invasive procedure of a serious nature with incision upon the body or parts thereof under general, local, or spinal anesthesia, utilizing surgical instruments, for the purpose of diagnosis or treatment of a medical condition. Diagnostic procedures, including but not limited to the following, shall not be considered as major surgical procedures:

(a) Endoscopy through natural body openings, such as the mouth, anus, or urethra, to view the trachea, bronchi, esophagus, stomach, pancreas, small or large intestine, urethra, urinary bladder, or ureters, and to obtain from such organs specimens of fluids or tissues for chemical or microscopic analysis.

(b) Subcutaneous percutaneous liver biopsy.

(c) Punch biopsy of skeletal muscles.

(d) Bone marrow biopsy.

(e) Lumbar puncture.

(f) Myelogram.

(g) Abdominocentesis.

(h) Conization of the uterine cervix.

(i) Renal angiography.

(j) Femoral angiography.

(k) Carotid angiography.

(l) Vertebral angiography.

(15) "Mental Health Advocacy Service" means a service established by the state of Louisiana for the purpose of providing legal counsel and representation for persons with mental disabilities and for children and to ensure that their legal rights are protected.

(16) "Patient" means any person detained and taken care of as a person with mental illness or person suffering from substance abuse.

(17) "Person with mental illness" means any person with a psychiatric disorder which has substantial adverse effects on his ability to function and who requires care and treatment. It does not include a person with, solely, an intellectual disability, or who suffers solely from epilepsy, alcoholism, or drug abuse.

(18) "Psychologist" means an individual licensed to practice psychology in Louisiana in accordance with R.S. 37:2351 et seq., or licensed to practice medical psychology in Louisiana in accordance with R.S. 37:1360.51 et seq., and who has been engaged in the practice of a clinical specialty for not less than three years.

(19) "Respondent" means a person alleged to be mentally ill or suffering from substance abuse and for whom an application for commitment to a treatment facility has been filed.

(20) "Restraint" means the partial or total immobilization of any or all of the extremities or the torso by mechanical means for psychiatric indications. Restraint does not include the use of mechanisms usually and customarily used during medical or surgical procedures, including but not limited to body immobilization during surgery and arm immobilization during intravenous administration. Restraint does not include orthopedic appliances used to posturally support the patient, such as posies.

(21) "Seclusion" means the involuntary confinement of a patient alone in a room, which the patient is physically prevented from leaving, for any period of time, except that seclusion does not include the placement of a patient alone in a room or other area for no more than thirty minutes at a time and no more than three hours in any twenty-four hour time period pursuant to behavior-shaping techniques such as "time-out".

(22) "Substance abuse" means the condition of a person who uses narcotic, stimulant, depressant, soporific, tranquilizing, or hallucinogenic drugs or alcohol to the extent that it renders the person dangerous to himself or others or renders the person gravely disabled.

(23) "Treatment" means an active effort to accomplish an improvement in the mental condition or behavior of a patient or to prevent deterioration in his condition or behavior. Treatment includes but is not limited to hospitalization, partial hospitalization, outpatient services, examination, diagnosis, training, the use of pharmaceutical, and other services provided for patients by a treatment facility.

(24) "Treatment facility" means any public or private hospital, retreat, institution, mental health center, or facility licensed by the state of Louisiana in which any mentally ill minor or minor suffering from substance abuse is received or detained as a patient except a facility under the control or supervision of the Department of Public Safety and Corrections unless otherwise provided in Title VIII of this Code.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992; Acts 1995, No. 1287, §2, eff. June 29, 1995; Acts 2006, No. 271, §1; Acts 2012, No. 489, §; Acts 2014, No. 811, §33, eff. June 23, 2014.



CHC 1405 - Mental Health Advocacy Service (MHAS); representation; fees

Art. 1405. Mental Health Advocacy Service (MHAS); representation; fees

A. MHAS shall provide legal counsel to all patients who request such service and who are admitted for treatment pursuant to this Title, including but not limited to voluntary or involuntary admission, commitment, legal competency, change of status, transfer, and discharge.

B. MHAS shall provide legal counsel, as availability is determined by its executive director, to minors admitted for mental health or substance abuse treatment pursuant to the dispositional alternatives as provided in the other Titles of this Code, including but not limited to Titles VI and VIII.

C. Nothing in this Title shall be construed to prohibit a person with mental illness or respondent from being represented by privately retained counsel. If a MHAS attorney has been appointed by the court and the minor with mental illness or respondent secures his own counsel, the court shall discharge the MHAS attorney.

D. MHAS shall establish official rules and regulations for evaluating a client's financial resources, for the purpose of determining whether a client has the ability to pay for services received. A client found to have sufficient financial resources shall be required to pay in accordance with standards established by the executive director. An indigent client shall be provided legal counsel and representation without charge.

E. MHAS shall be empowered with all of the same rights and responsibilities to represent their clients whether appointed through the provisions of this Code or Title 28 of the Louisiana Revised Statutes of 1950. These rights include but are not limited to:

(1) A request for a judicial hearing pursuant to Article 1411.

(2) An independent medical examination as requested and approved by the MHAS executive director.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992; Acts 2014, No. 811, §33, eff. June 23, 2014.



CHC 1405.1 - Child Advocacy Program; establishment within Mental Health Advocacy Service; duties

Art. 1405.1. Child Advocacy Program; establishment within Mental Health Advocacy Service; duties

A. The Child Advocacy Program, referred to hereafter in this Article as the "program", is hereby established within the Mental Health Advocacy Service authorized pursuant to R.S. 28:64.

B. The program shall provide qualified legal counsel to children in child abuse and neglect cases, subject to availability as determined by the director of the program, in those jurisdictions designated by the Louisiana Supreme Court and pursuant to Children's Code Article 560.

C. The program shall be governed by the board of trustees established pursuant to R.S. 28:64(A)(3).

D. The duties of the board of trustees shall include those enumerated in R.S. 28:64(C) and all of the following specific duties:

(1) To establish general policy guidelines for the operation of the program to provide legal counsel and representation for children in child abuse and neglect cases of this state in order to ensure that their legal rights are protected; however, the board shall not have supervisory power over the conduct of particular cases.

(2) To review and evaluate the operations of the program and emphasize special training for attorneys hired by the service.

(3) To review and approve an annual budget for the program.

(4) To review and approve an annual report on the operation of the program and submit such report to the legislature, the governor, and the chief justice of the Louisiana Supreme Court.

E. The duties of the director of the program shall include those enumerated in R.S. 28:64(E) and all of the following specific duties:

(1) To organize and administer a program to provide legal counsel and representation for children in child abuse and neglect cases subject to the approval of the board of trustees and in accordance with a plan for service delivery approved by the Louisiana Supreme Court.

(2) To identify the needs of children in child abuse and neglect cases for legal counsel and representation within the state and the resources necessary to meet those needs, subject to the approval of the board of trustees.

(3) To institute or cause to be instituted such legal proceedings as may be necessary to enforce and give effect to any of the duties or powers of the program.

(4) To hire and train attorneys and other professional and nonprofessional staff that may be necessary to carry out the functions of the program. All attorneys representing children through this program shall be licensed to practice law in Louisiana and be qualified in accordance with Louisiana Supreme Court Part J, Special Rules for Cases Involving the Protection of Children.

(5) To establish official rules and regulations for the conduct of work of the program, subject to the approval of the board of trustees.

(6) To take such actions as he deems necessary and appropriate to secure private and state, federal, or other public funds to help support the program, subject to the approval of the board of trustees.

(7) To have the ability to contract with organizations or individuals for the provision of legal services for children in child abuse and neglect cases, subject to the approval of the board of trustees and in accordance with a plan for service delivery approved by the Louisiana Supreme Court.

Acts 2014, No. 354, §1.



CHC 1406 - Selection of facilities; judicial commitments

CHAPTER 2. TREATMENT FACILITIES

Art. 1406. Selection of facilities; judicial commitments

A. Any treatment facility, except a forensic facility, shall be selected with consideration for the following:

(1) Medical suitability.

(2) Least restriction of the minor's liberty.

(3) Nearness to the minor patient's usual residence.

(4) Financial status of the minor patient.

B. Treatment facilities include but are not limited to the following:

(1) Community mental health centers.

(2) Private clinics.

(3) Public or private halfway houses.

(4) Public or private group homes.

(5) Residential facilities for children.

(6) Public or private general hospitals.

(7) Public or private mental hospitals.

(8) Detoxification centers.

(9) Substance abuse clinics.

(10) Substance abuse inpatient facilities.

(11) Forensic facilities.

C. Judicial commitments may be made to any facility, except forensic facilities, which is listed in Paragraph B of this Article.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1407 - Facilities prohibited; emergency certificate for mental health treatment

Art. 1407. Facilities prohibited; emergency certificate for mental health treatment

A. Minor patients involuntarily hospitalized by emergency certificate for mental health treatment shall not be admitted to the following facilities:

(1) Private clinics.

(2) Public or private halfway houses.

(3) Public or private group homes.

(4) Substance abuse clinics.

(5) Forensic facilities.

(6) Residential facilities for children.

B. Minor patients in the custody of the Department of Public Safety and Corrections may be admitted to forensic facilities by emergency certificate provided that judicial commitment proceedings are initiated during the period of treatment at the forensic facility authorized by emergency certificate.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1408 - Facilities prohibited; emergency certificate for substance abuse treatment

Art. 1408. Facilities prohibited; emergency certificate for substance abuse treatment

A. Minor patients involuntarily hospitalized by emergency certificate for substance abuse treatment shall not be admitted to the following facilities:

(1) Private clinics.

(2) Public or private halfway houses.

(3) Public or private group homes.

(4) Forensic facilities.

(5) Residential facilities for children.

B. Judicial commitment or hospitalization by emergency certificate may be made to any facility listed in Article 1406(B), except forensic facilities, provided that such facility has a substance abuse inpatient operation maintained separate and apart from any mental health inpatient operation in such facility.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1409 - Rights guaranteed

CHAPTER 3. RIGHTS OF MINOR PATIENTS

Art. 1409. Rights guaranteed

A. Each minor patient has a right to care provided in a dignified and humane manner, and to such privacy as is possible consistent with the minor's treatment plan.

B. The confinement of a minor to an institution shall not of itself cause him to lose any of the rights enjoyed by citizens of Louisiana and of the United States. No minor patient shall be deprived of these rights except when the determination is made by an appropriate court.

C.(1) The minor patient in a treatment facility shall be permitted unimpeded, private, and uncensored communication with persons of his choice by mail, telephone, and visitation. These rights may be restricted by the director of the treatment facility if sufficient cause exists and is so documented in the minor's medical records. The minor's legal counsel, as well as his next of kin or responsible party, must be notified in writing of any such restrictions and the reasons therefor. When the cause for any restriction ceases to exist, the minor's full rights shall be reinstated. A minor shall have the right to communicate in any manner in private with his attorney at all times.

(2) The director of a treatment facility shall ensure that correspondence can be conveniently received and mailed, that telephones are reasonably accessible, and that space for visits is available. Writing materials, postage, and telephone usage funds shall be provided in reasonable amounts to minor patients who are unable to procure such items.

(3) Reasonable times and places for the use of telephones and for visits may be established in writing by the director of any treatment facility. However, the times and places established by the director must allow patients, at a minimum, reasonable daily communication by telephone and visitation. These rights may be restricted by the director of the treatment facility if sufficient cause exists and is so documented in the patient's medical records. The patient's legal counsel, as well as his next of kin or responsible party, must be notified in writing of any such restrictions and the reasons therefor. When the cause for any restriction ceases to exist, the patient's full rights shall be reinstated.

(4)(a) The director of any substance abuse treatment facility may restrict the visitation rights of a minor who is voluntarily admitted to such treatment facility for substance abuse treatment under provisions of this Title for the initial phase of treatment but no longer than seven days unless good cause exists to extend the restriction and is so documented in the patient's record. This restriction shall not apply to visitation by the minor's attorney, or if he is not represented by counsel, the MHAS attorney or the minor's minister. This restriction shall also not apply to the parent or legal guardian of a minor unless the director determines that good cause exists that such restriction shall be in the best interests of the minor and is so documented in the minor's record. When the facility director determines the need to restrict visitation of new minor patients, he shall post notice of such restriction in places prominent to all new admissions, and shall inform each new patient of the restriction prior to his admission and the length and duration thereof, and further that such restriction may be extended on an individual basis as determined to be in the minor's interest by the treatment staff with the concurrence of the medical director.

(b) Nothing herein shall be construed to further restrict other forms of patient communication by and to minor patients as permitted in this Article nor shall this restriction apply to mental health treatment facilities.

D. Physical restraints or seclusion shall only be used to prevent a minor patient from physically injuring himself or others. Physical restraints or seclusion may not be used to punish or discipline a patient or used as a convenience to the staff of the treatment facility. Restraint and seclusion shall be used only in accordance with the following standards:

(1) Restraint or seclusion shall only be used when verbal intervention or less restrictive measures fail. Use of restraint or seclusion shall require documentation in the patient's record of the clinical justification for such use as well as the inadequacy of less restrictive intervention techniques.

(2) A written order from a physician or a psychologist acting within the scope of his institutional privileges shall be required for any use of restraint or seclusion. If, however, no physician or psychologist is immediately available, a registered nurse who has been trained in management of disturbed behavior may utilize restraint or seclusion. The nurse or the nursing supervisor shall then immediately notify a physician or a psychologist with institutional authority to order seclusion and provide him with sufficient information to determine whether restraints or seclusion are necessary and whether less restrictive interventions have been tried or considered. The physician or psychologist may then issue a telephone order for seclusion or restraint, if such order is indicated.

(3) Written orders for the use of restraint or seclusion shall be time limited and not more than twelve hours in duration. The written order shall include the date and time of the actual examination of the patient, the date and time that the patient was placed in restraint or seclusion, and the date and time that the order was signed.

(4) A renewal order for up to twelve hours of restraint or seclusion may be issued by a physician or a psychologist with institutional authority to order seclusion or restraint after determining that there is no less restrictive means of preventing injury to the patient or others. If any patient is held in restraint or seclusion for twenty-four hours, the physician or psychologist with institutional authority shall conduct an actual examination of the patient and document the reason why the use of seclusion or restraint beyond twenty-four hours is necessary, and the parent, tutor, or caretaker shall be notified by the twenty-sixth hour.

(5) Staff who implement written orders for restraints and seclusion shall have documented training in the proper use of the procedure for which the order was written.

(6) Periodic monitoring and care of the patient shall be provided by responsible staff. A patient in restraint or seclusion shall be evaluated every fifteen minutes, especially in regard to regular meals, water, and snacks, bathing, the need for motion and exercise, and use of the bathroom, and documentation of these evaluations shall be entered in the patient's record.

(7) Patients shall be released from restraint or seclusion as soon as the reasons justifying the use of restraints or seclusion subside. If at any time during the period of restraint or seclusion a registered nurse determines that the emergency which justified the seclusion or restraint has subsided and a physician or psychologist is not immediately available, the patient shall be released. At the end of the period of restraint or seclusion ordered by the physician or psychologist the patient shall be released unless a renewal order is issued.

(8) Mechanical restraints shall be designed and used so as not to cause physical injury to the patient and so as to cause the least possible discomfort.

(9) Facilities using seclusion or restraint shall have written policies concerning their use. These policies shall include standards and procedures for placing a patient in seclusion or restraint, and for informing him of the reason he was put in seclusion or restraint and the means of terminating such seclusion or restraint.

(10) Nothing in this Article shall be construed to expand the scope of practice of psychology as defined in R.S. 37:2351 et seq. to authorize the ordering, administering, or dispensing of medications, or to authorize any practice not permitted under the privileges granted by the institution.

(11) The department shall adopt rules and regulations in accordance with the Administrative Procedure Act to govern the use of seclusion and restraint. Such rules and regulations shall respect the minor patient's individual rights, protect the minor patient's health, safety, and welfare, and be the least restrictive of the minor patient's liberty. The department shall adopt rules and regulations to provide for enforcement procedures and penalties applicable to a person who violates the requirements of this Section.

E. A patient may be placed alone in a room or other area pursuant to behavior shaping techniques such as "time-out". Such placement may only be used as part of a written treatment plan, shall not be used for the convenience of staff, and may be used only according to the following standards and procedures:

(1) Placement alone in a room or other area shall be imposed only when less restrictive measures are inadequate.

(2) Placement alone in a room or other area shall only be ordered by a qualified professional trained in behavior-shaping techniques and authorized in accordance with written policies and procedures of the facility to order the use of behavior-shaping techniques.

(3) The period of placement alone in a room or other area shall not exceed thirty minutes.

(4) The patient shall be observed and supervised by a staff member.

(5) The period of placement alone in a room or other area shall not exceed a total of three hours in any twenty-four hour time period. If the placement alone in a room or other area exceeds a total of three hours in any twenty-four hour time period, it shall then be considered seclusion and shall be governed by the procedures and standards set forth in Paragraph D of this Article.

(6) The date, time, and duration of the placement shall be documented.

(7) In treatment facilities where patients are placed alone in a room or other area as a behavior-shaping technique, there shall be written policies and procedures governing use of such behavior-shaping technique.

F. No minor patient confined by emergency certificate, judicial commitment, court order, or noncontested status shall receive major surgical procedures or electroshock therapy without the written consent of a court of competent jurisdiction after a hearing. However, if the director of the treatment facility, in consultation with two physicians, determines that the condition of the minor is of such a critical nature that it may be life threatening unless major surgical procedures or electroshock therapy are administered, such emergency measures may be performed without the consent otherwise provided for in this Paragraph. No physician shall be liable for a good faith determination that a medical emergency exists.

G. Every minor patient shall have the right to wear his own clothes and keep and use his personal possessions, including toilet articles, unless determined by a physician that these are medically inappropriate and the reasons therefor are documented in his medical record. The minor shall also be allowed to spend a reasonable sum of his own money for canteen expenses and small purchases, and to have access to individual storage spaces for his private use. If the minor is financially unable to provide these articles for himself, the treatment facility shall provide a reasonable supply of clothing and toiletries.

H. The following rules shall govern performance of work by minor patients:

(1) No minor shall be required to perform work of any kind that involves the operation and maintenance of an institution, nor shall privileges or release from an institution be conditioned upon performance of any work, except as follows:

(a) A minor patient may be required to perform vocational training tasks, provided each task is:

(i) Part of the minor's individual treatment plan and has been approved as a program activity by a professional responsible for supervising the program.

(ii) Supervised by a qualified professional.

(iii) Not continued for longer than six months, unless it is specifically reinstated by the minor's treatment plan.

(b) A minor patient may be required to perform without compensation such housekeeping tasks as would be performed by a minor in a natural home, foster home, or group home, provided that nothing in the minor's individual treatment plan forbids such work. In no case, however, may a minor be required to perform housekeeping tasks for more than twelve other people.

(2) A minor may voluntarily engage in work during nonprogram hours, provided that:

(a) The minor's individual treatment plan does not forbid it.

(b) The particular work has been approved by the qualified professional responsible for supervising the implementation of the minor treatment plan.

(c) The particular work is supervised by qualified staff.

(d) The conditions of employment and the compensation are in full compliance with all applicable federal laws.

(3) No minor patient shall be involved in the care, feeding, clothing, training, or supervision of other minors unless the qualified professional responsible for supervising the implementation of the treatment plan certifies in writing in the minor's record that the particular task will not in any way endanger the life or health or be detrimental to the development of the particular children who receive such care or of the minor patient providing it.

I. Under appropriate supervision, each minor patient shall be provided with suitable opportunities for interaction with members of the opposite sex, except where a qualified professional responsible for the formulation of a particular minor's treatment plan writes an order to the contrary and explains the reasons therefor.

J. Every minor patient shall have the right to be discharged from a treatment facility when his condition has changed or improved to the extent that confinement and treatment at the treatment facility are no longer required. The director of the treatment facility shall have the authority to discharge a patient admitted by judicial commitment pursuant to Chapter 9 of this Title without the approval of the court which committed him to the treatment facility. The court shall be advised of any such discharge. The director shall not be legally responsible to any person for the subsequent acts of behavior of a patient discharged by him in good faith.

K. Every minor patient shall have the right to engage a private attorney. If the minor is indigent, he shall be provided an attorney by the MHAS, if he so requests. The attorneys provided by the MHAS or appointed by a court shall be interested in and qualified by training or experience, or both, in the field of mental health statutes and jurisprudence.

L. Every minor patient shall have the right to request a court hearing pursuant to Article 1411. The purpose of the hearing shall be to determine whether or not he should be discharged from the treatment facility or transferred to a less restrictive and medically suitable treatment facility.

M. No provision hereof shall abridge or diminish the right of any minor patient to avail himself of the right of habeas corpus at any time.

N. Every minor patient shall have the right to be visited and examined at his own expense by a physician designated by him, a member of his family, or an interested party. The physician may consult and confer with the medical staff of the treatment facility and have the benefit of all information contained in the patient's medical record.

O. Prefrontal lobotomy shall be prohibited as a treatment solely for medical or emotional illness of a minor patient.

P. No medication shall be administered to a minor patient unless a written order of a physician prescribes it in writing. The physician is responsible for all medications which he has ordered and which are administered to a minor patient. The medication prescribed shall be noted in the minor patient's records. At least monthly, the attending physician shall review the drug regimen of each minor patient under his care. All prescriptions shall be written with a termination date, which shall not exceed thirty days. The minor's records shall state the effects of psychoactive medication on him. Unnecessary or excessive medication shall not be administered to any minor patient. Medication shall not be used as punishment, for the convenience of staff, as a substitute for a treatment program, or in quantities that interfere with the minor's treatment program. No medication shall be administered except by persons who have been appropriately trained.

Q. A minor patient admitted to a treatment facility has the right to an individualized treatment plan and periodic review to determine his progress. The appropriate staff of the facility shall review the minor's progress at least at intervals of thirty days. The staff shall enter into the minor's medical record his response to medical treatment, his current mental status, and specific reasons why continued treatment is necessary in the current setting or whether a treatment facility is available which is medically suitable and less restrictive of the minor patient's liberty.

R. A minor patient admitted to a treatment facility has the right to have available such treatment as is medically appropriate to his condition. Should the treatment facility be unable to provide an active and appropriate medical treatment program, the minor shall be discharged.

S. Each minor patient shall have the right to receive prompt and adequate medical treatment for any physical ailments and for the prevention of any illness or disability. Such medical treatment shall meet the standards of medical practice in the community.

T. The institution shall prohibit the mistreatment, neglect, or abuse of any minor child in any way.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992; Acts 1995, No. 436, §2; Acts 1995, No. 1287, §2, eff. June 29, 1995; Acts 1997, No. 985, §2.



CHC 1410 - Violation of rights; reports; reports of abuse or neglect

Art. 1410. Violation of rights; reports; reports of abuse or neglect

A. Alleged violations of the rights established by Article 1409 shall be reported immediately to the superintendent and there shall be a written record that:

(1) Each alleged violation has been thoroughly investigated and findings stated.

(2) The results of such investigation were reported to the superintendent within twenty-four hours of the report of the incident.

B. Abuse or neglect of any child shall be reported to a child protection agency in accordance with Chapter 5 of Title VI.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1411 - Right to hearing

CHAPTER 4. HOSPITALIZED MINORS' RIGHT TO HEARING

Art. 1411. Right to hearing

A minor or his attorney shall have the right to demand a hearing to determine whether the minor should receive treatment on an inpatient basis, be discharged from the treatment facility, or placed in a less restrictive setting.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1412 - Petition; venue

Art. 1412. Petition; venue

A. The petition shall be filed in the court of the jurisdiction in which the patient is confined or, if the minor is currently under a disposition by a juvenile court, the hearing shall be held in that juvenile court.

B. The hearing shall be held in that court and no other except for good cause shown.

C. The judge of the court where the petition was filed may hold the hearing at the treatment facility where the minor is confined, if in the opinion of the director of the treatment facility it will be detrimental to the patient's health, welfare, or dignity to travel to the court where the petition was filed.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1413 - Time for hearing

Art. 1413. Time for hearing

The hearing shall be held within five days of the filing of the petition.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992; Acts 1997, No. 612, §3.



CHC 1414 - Order of hearing

Art. 1414. Order of hearing

A. Witnesses and evidence tending to show that the child needs to be in a treatment facility shall be presented first.

B. Counsel for the child shall have the opportunity to present evidence and to cross-examine witnesses.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1415 - Burden of proof; order

Art. 1415. Burden of proof; order

If the court finds by clear and convincing evidence that the minor has a mental illness or suffers from substance abuse of such severity that hospitalization is necessary and that he can benefit from inpatient treatment, it shall order his continued confinement in a designated treatment facility which is medically suitable and least restrictive of his liberty.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1416 - Facility records; confidentiality; disclosure; destruction

CHAPTER 5. RECORDS

Art. 1416. Facility records; confidentiality; disclosure; destruction

A. Complete records for each minor shall be maintained and all information contained in a minor patient's records shall be considered privileged and confidential and shall not be disclosed except as provided herein.

B. A minor patient's record shall be readily available to both the qualified professionals and the residential care workers who are directly involved with the minor.

C. The parent or tutor of the minor shall be permitted access to his records. These records shall include:

(1) Identification data, including the minor's legal status.

(2) The minor's history, including but not limited to:

(a) Family data, educational background, and employment record.

(b) Prior medical history, both physical and mental, including prior institutionalization.

(3) The minor patient's grievances if any.

(4) An inventory of the minor's life skills.

(5) A record of each physical examination describing the results of the examination.

(6) A copy of the minor's individual plan and any modifications thereto and an appropriate summary to guide and assist resident care workers in implementing the minor's program.

(7) The findings made in periodic reviews of the plan, including an analysis of the successes and failures of the minor patient's program and recommendations for any modifications deemed necessary.

(8) A copy of the post-institutionalization plan and any modifications thereto, and a summary of the steps that have been taken to implement that plan.

(9) History and present status with respect to medication.

(10) A summary of each significant contact with the minor by a qualified professional.

(11) A summary of the minor patient's response to his program, prepared by a qualified professional involved in his treatment and recorded at least monthly. Such response wherever possible, shall be scientifically documented.

(12) A signed order by a qualified professional for any physical restraints or seclusion, and documentation of the clinical justification for the use of restraints, seclusion, and placement as required by Articles 1409(D) and (E).

(13) A description of any extraordinary incident or accident in the institution involving the minor, to be entered by a staff member noting personal knowledge of the incident or accident or other source of information, including any reports of investigations of mistreatment of the child, as required by Article 1410.

(14) A summary of family visits and contacts.

(15) A summary of attendance and leaves from the institution.

(16) A record of any seizures, illnesses, treatments thereof, and immunizations.

D. Any attorney representing a minor with mental illness or a respondent as defined herein shall have ready access to view and copy all mental health and developmental disability records pertaining to his client unless the client objects. The attorney shall return all copies of his client's medical record to the treatment facility upon completion of their use. If the patient or respondent later retains a private attorney to represent him, the MHAS shall destroy all copies of records pertaining to his case.

E. Any respondent or minor with a mental disability shall have the right to demand that the records in the possession of his attorney regarding his mental condition be destroyed or returned to the treatment facility and he shall have the right to assurance by the director that such records have been so destroyed by the MHAS attorney.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992; Acts 1995, No. 1287, §2, eff. June 29, 1995; Acts 2014, No. 811, §33, eff. June 23, 2014.



CHC 1417 - Court records

Art. 1417. Court records

A. Each court shall keep a record of the cases relating to minors with mental illness coming before it under this Title and the disposition of them. It shall also keep on file the original petition and certificates of physicians required by this Chapter, or a microfilm duplicate of such records.

B. All records maintained in the courts under the provisions of this Article shall be sealed and available only to the respondent or his attorney unless the court, after a hearing held with notice to the respondent, determines such records should be disclosed to a petitioner for cause shown.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992; Acts 2014, No. 811, §33, eff. June 23, 2014.



CHC 1418 - Physician's standard of care

CHAPTER 6. IMMUNITY FROM LIABILITY

Art. 1418. Physician's standard of care

Any licensed physician who acts pursuant to the provisions of this Title, including execution of an emergency certificate, shall be held to that degree of skill and care ordinarily employed under similar circumstances by members of his profession in good standing in the same community or locality and using reasonable care and diligence with his best judgment in the application of his skill.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1419 - Immunity

Art. 1419. Immunity

A. Any licensed physician exercising that degree of skill and care ordinarily employed under similar circumstances by members of his profession in good standing in the same community or locality and using reasonable care and diligence with his best judgment in the application of his skill, shall not be held civilly liable or subject to criminal prosecution for acts arising from his medical opinions, judgments, actions, or duties pursuant to any of the provisions of this Title.

B. Any person who acts in good faith to assist in the apprehension or taking into protective custody and examination of a minor patient will not be subject to civil or criminal penalties. However, a person who willfully advises or participates in the making of a false application or certificate shall be imprisoned with or without hard labor for not more than two years or fined not more than ten thousand dollars, or both.

C. Any apprehension or taking into protective custody and confinement made by law enforcement officers, ordered by a court or upon the certificate of a physician under the procedures provided in this Title, is hereby declared to be an administrative act relative to the functions of their office, as required by law, and for which act they are specifically granted personal immunity, but not thereby relieved of their official responsibilities.

D. Coroners and assistant coroners who act in good faith to order persons to be taken into protective custody and transported for examination in accordance with Article 1432 shall not be civilly liable for damages to such persons resulting from those actions.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992.



CHC 1420 - Admission by emergency certificate; extension

CHAPTER 7. EMERGENCY CERTIFICATE

ADMISSION PROCEDURE

Art. 1420. Admission by emergency certificate; extension

A. A minor with mental illness or a minor suffering from substance abuse may be admitted and detained at a treatment facility for observation, diagnosis, and treatment for a period not to exceed fifteen days under an emergency certificate.

B. A minor suffering from substance abuse may be detained at a treatment facility for one additional period, not to exceed fifteen days, provided that a second emergency certificate is executed. A second certificate may be executed only if and when a physician at the treatment facility and any other physician have examined the detained minor within seventy-two hours prior to the termination of the initial fifteen-day period and certified in writing on the second certificate that the minor remains dangerous to himself or others or gravely disabled, and that his condition is likely to improve during the extended period. The director shall inform the minor patient of the execution of the second certificate, the length of the extended period, and the specific reasons therefor, and shall also give notice of the same to the minor's nearest relative or other designated responsible party initially notified pursuant to Article 1428.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992; Acts 2014, No. 811, §33, eff. June 23, 2014.



CHC 1421 - Examination required

Art. 1421. Examination required

Any physician, family psychiatric mental health nurse practitioner, or psychologist may execute an emergency certificate only after an actual examination of a minor alleged to be mentally ill or suffering from substance abuse who is determined to be in need of immediate medical treatment in a treatment facility because the examining physician, family psychiatric mental health nurse practitioner, or psychologist determines him to be dangerous to himself or others or to be gravely disabled. Failure to conduct an examination prior to the execution of the certificate will be evidence of gross negligence.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992; Acts 2012, No. 489, §1.



CHC 1422 - Certificate; contents

Art. 1422. Certificate; contents

A. The emergency certificate shall state all of the following:

(1) The date the physician, family psychiatric mental health nurse practitioner, or psychologist examined the minor, which shall not be more than seventy-two hours prior to the date of the signature of the certificate.

(2) The objective findings of the physician, family psychiatric mental health nurse practitioner, or psychologist relative to the physical and mental condition of the minor, leading to the conclusion that he is dangerous to himself or others or is gravely disabled as a result of substance abuse or mental illness.

(3) The history of the case, if known.

(4) The determination of whether the minor examined is in need of immediate psychiatric treatment in a treatment facility because he is either:

(a) Dangerous to himself.

(b) Dangerous to others.

(c) Gravely disabled.

(5) A statement that the minor is unwilling or unable to seek voluntary admission.

B. The certificate shall be dated and executed under the penalty of perjury, but need not be notarized. The certificate shall be valid for seventy-two hours and shall be delivered to the director of the treatment facility where the person is to be further evaluated and treated.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992; Acts 2012, No. 489, §1.



CHC 1423 - Coroner; notice; independent examination; discharge

Art. 1423. Coroner; notice; independent examination; discharge

A. Upon admission of any minor by emergency certificate to a treatment facility, it shall be the duty of the director of the treatment facility immediately to notify the coroner of the parish in which the treatment facility is located of the admission, giving the following information if known:

(1) The minor's name, address, date of birth.

(2) Name of certifying physician, family psychiatric mental health nurse practitioner, or psychologist.

(3) Date and time of admission.

(4) The name and address of the treatment facility.

B. Within seventy-two hours of admission, the minor patient shall be independently examined by the coroner or his deputy who shall execute an emergency certificate pursuant to Article 1422, which shall be a necessary precondition to the person's continued confinement.

C. However, in the event that the coroner has made the initial examination and executed the first emergency commitment certificate, then a second examination shall be made within the seventy-two hour period set forth in this Article by any physician at the treatment facility where the minor patient is confined.

D. If from his examination the coroner concludes that the minor is not a proper subject for emergency admission, then the minor shall not be further detained in the treatment facility and shall be discharged by the director forthwith.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992; Acts 2012, No. 489, §1.



CHC 1424 - Coroner; fees; records

Art. 1424. Coroner; fees; records

A. In making either the initial examination or the second examination, when the coroner or his deputy examines the patient and executes an emergency certificate and a reexamination of the minor and reexecution of a certificate is necessary for any reason to insure the validity of the certificate, both the first examiner and the reexaminer shall be entitled to a fee for the service, unless they are one and the same.

B. When a minor patient is confined in a treatment facility other than a state mental institution, the examining coroner in the parish where the minor is confined shall be entitled to the usual fee paid for this service to the coroner of the parish in which the patient is domiciled or residing.

C. When a minor patient is confined in a state mental institution in a parish other than his parish of domicile or residence, the examining coroner shall be entitled to the fee authorized by law in his parish for the service.

D. In either case, the fee shall be paid and accurate records of such payments kept by the governing authority of the parish in which the minor patient is domiciled or residing from parish funds designated for the purpose of payment to the coroner.

E. All coroners shall keep accurate records showing the number of patients confined in their parishes pursuant to this Article.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1425 - Request for MHAS representation

Art. 1425. Request for MHAS representation

Upon admission by emergency certificate, a patient may request the director of the treatment facility to advise the executive director of MHAS of his admission and may request representation.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1426 - Right to hearing

Art. 1426. Right to hearing

A. Prior to or during confinement under the provisions of this Title, any minor or his attorney shall have the right to demand a judicial hearing to determine if probable cause exists for his continued confinement under an emergency certificate.

B. The hearing shall be held within five days of the filing of the petition.

C. Pending the decision of the court, the minor patient shall remain confined unless the court orders release or a less restrictive status.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1427 - Authority to transport and detain

Art. 1427. Authority to transport and detain

A. An emergency certificate shall constitute legal authority to transport a patient to a treatment facility and shall permit the director of such treatment facility to detain the minor patient for diagnosis and treatment for a period not to exceed fifteen days, and to return him to the facility if he is absent with or without permission during authorized periods of detention.

B. If necessary, peace officers shall apprehend and transport, or ambulance services, under appropriate circumstances, may locate and transport a minor patient on whom an emergency certificate has been completed to a treatment facility at the request of either the director of the facility, the certifying physician, the minor's next of kin or tutor, or the agency legally responsible for his welfare.

C.(1) In addition to other persons authorized by this Article to transport to a treatment facility a child in whose name an emergency certificate has been issued, any of the following persons may also accompany the child during such transportation:

(a) A parent, including a foster parent, subject to the conditions of Subparagraph (2) of this Paragraph.

(b) A legal guardian.

(c) A Department of Children and Family Services case worker.

(2) A biological parent of a child in foster care shall accompany the child only if approved by the Department of Children and Family Services.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992; Acts 2016, No. 642, §1.



CHC 1428 - Notice of admission

Art. 1428. Notice of admission

The director of the treatment facility shall notify the minor patient's nearest relative, if known, or designated responsible party, if any, in writing of the minor's admission by emergency certificate as soon as reasonably possible.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1429 - Application for judicial commitment

Art. 1429. Application for judicial commitment

A. If the minor patient admitted to a treatment facility pursuant to this Chapter is a proper candidate for judicial commitment pursuant to Chapter 9 of this Title, the director of the treatment facility, or any interested party, may apply for such commitment under provisions of Chapter 9 of this Title.

B. Such a minor patient, hospitalized on an emergency certificate, for whom a petition for judicial commitment has been filed in court may continue to be detained for a further period on order of the court.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1430 - Advice of rights

Art. 1430. Advice of rights

A. Every minor patient admitted by emergency certificate shall be informed in writing at the time of his admission of the procedures of requesting release from the treatment facility, the availability of counsel, information about MHAS, the rights enumerated in Chapter 3 of this Title, and the rules and regulations applicable to or concerning his conduct while a patient is in the treatment facility.

B. If the minor is illiterate or does not read or understand English, appropriate provisions should be made to supply him this information.

C. In addition, a copy of the information mentioned in this Article must be posted in any area where patients are confined and treated.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1431 - Coroner's examination; emergency certificate

Art. 1431. Coroner's examination; emergency certificate

A. Upon the request of a credible adult who is financially unable to afford a private physician or who cannot immediately obtain an examination by a physician, the parish coroner may render, or the coroner or a judge of a court of competent jurisdiction may cause to be rendered by a physician, an actual examination of a minor alleged to be mentally ill or suffering from substance abuse and in need of immediate medical treatment because he is dangerous to self or others or gravely disabled. If the coroner is not a physician he may deputize a physician to perform this examination.

B. Failure to render an actual examination prior to execution of the emergency certificate shall be evidence of gross negligence.

C. To accomplish the examination authorized by this Article, if the coroner or the judge is apprehensive that his own safety or that of the deputy or other physician may be endangered thereby, he shall issue a protective custody order pursuant to Chapter 8 of this Title.

D. If the examining physician determines that the provisions of this Article are met, he shall execute an emergency certificate and shall transport or cause to be transported the minor named in the emergency certificate to a treatment facility in accordance with the provisions of Article 1427.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992; Acts 2016, No. 642, §1.



CHC 1432 - Order for custody; grounds

CHAPTER 8. PROTECTIVE CUSTODY

Art. 1432. Order for custody; grounds

A. Any parish coroner or judge of a court of competent jurisdiction may order a minor to be taken into protective custody and transported to a treatment facility or the office of the coroner for immediate examination when a peace officer or other credible person executes a statement under private signature specifying that, to the best of his knowledge and belief, the minor is mentally ill or suffering from substance abuse and is in need of immediate treatment to protect the minor patient or others from physical harm. The statement may include the following information:

(1) A statement of facts, including the affiant's observations leading to the conclusion that the minor is mentally ill or suffering from substance abuse and dangerous to himself or others or gravely disabled.

(2) The date and place of any dangerous acts or threats.

(3) The name and surname, if known, of any other person who is in danger.

(4) Facts showing that the minor sought has been encouraged to seek treatment and is unwilling to be evaluated on a voluntary basis.

(5) Facts showing that the affiant has attempted to contact a specific treatment facility or a specific physician in order to obtain an examination of the minor sought to be treated.

B. The order for custody shall be in writing, in the name of the state of Louisiana, signed by the judge or parish coroner, and shall state all of the following:

(1) The date and hour of issuance and the municipality or parish where issued.

(2) The name of the minor to be taken into custody or, if his name is not known, a designation of the minor by any name or description by which he can be identified with reasonable certainty.

(3) A description of the acts or threats which have led to the belief that the minor is mentally ill or suffering from substance abuse and is in need of immediate hospitalization to protect the person or others from physical harm.

(4) That the minor shall be taken to a community mental health center, a public or private general hospital, a public or private mental hospital, coroner's office, or a detoxification center.

C. The order for custody shall be effective for seventy-two hours from its issuance and shall be delivered to the coroner or director of the treatment facility by the individual who has transported the minor. The date and hour that the minor is taken into protective custody shall be written on the order. Without delay, and in no event more than twelve hours after being taken into protective custody, the minor shall be delivered to a treatment facility or the office of the coroner or he shall be released. Upon arrival, the minor in custody shall be examined immediately by the coroner or, if at a treatment facility, by a physician, preferably a psychiatrist, who shall determine if the minor shall be voluntarily admitted, admitted by emergency certificate, admitted as a noncontested admission, or discharged. The minor in custody shall be examined within eight hours of his arrival at the treatment facility or coroner's office or he shall be released.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1433 - Protective custody without court order

Art. 1433. Protective custody without court order

A. A peace officer or a peace officer accompanied by an emergency medical service trained technician may take a minor into protective custody and transport him to a treatment facility for a medical evaluation when, as a result of his personal observation, the peace officer or emergency medical service technician has reasonable grounds to believe the minor is a proper subject for involuntary admission to a treatment facility because he is acting in a manner dangerous to himself or dangerous to others, is gravely disabled, and is in need of immediate hospitalization to protect the minor or others from physical harm.

B. The minor may only be transported to one of the following:

(1) A community mental health center.

(2) A public or private general hospital.

(3) A public or private mental hospital.

(4) A detoxification center.

(5) A substance abuse clinic.

(6) A substance abuse inpatient facility.

C. Upon arrival at the treatment facility, the escorting peace officer shall then be relieved of any further responsibility and the minor shall be immediately examined by a physician, preferably a psychiatrist, who shall determine if the minor shall be voluntarily admitted, admitted by emergency certificate, or discharged.

D. In the case of a minor suffering from substance abuse and where any of the facilities stated in Paragraph B of this Article are unavailable, the peace officer and emergency medical service technician may use whatever means or facilities available to protect the health and safety of the minor suffering from substance abuse until such time as any of the above facilities become available. In taking a minor into protective custody, the peace officer and emergency medical service technician may take reasonable steps to protect themselves. A peace officer or emergency medical service technician who acts in compliance with this Article is acting in the course of his official duty and cannot be subjected to criminal or civil liability as a result thereof.

E. Under the provisions of this Article no minor shall be placed in protective custody for a period in excess of seventy-two hours. Any minor placed in protective custody under the provisions of this Article shall be considered as an inmate for maintenance purposes only.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1434 - Judicial commitment; petition

CHAPTER 9. JUDICIAL COMMITMENT PROCEDURE

Art. 1434. Judicial commitment; petition

A. Any adult may file with the court a petition which asserts his belief that a minor is suffering from mental illness which contributes or causes him to be a danger to himself or others or to be gravely disabled, or is suffering from substance abuse which contributes or causes the minor to be a danger to himself or others or to be gravely disabled, and may thereby request a hearing.

B. The petition shall contain the facts which are the basis of the assertion and provide the minor respondent with adequate notice and knowledge relative to the nature of the proceedings.

C. A petitioner who is unable to afford an attorney may seek the assistance of any legal aid society or similar agency if available.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1435 - Filing; venue

Art. 1435. Filing; venue

A. The petition may be filed in the judicial district in which the minor respondent is confined or, if not confined, in the judicial district where he resides or may be found.

B. Before the hearing, the minor respondent may move for a change of venue to the parish of his domicile, which motion shall be granted only for compelling reasons. If the minor respondent is confined to a hospital, the judge of the court where the petition was filed may hold the hearing on such commitment at the treatment facility where he is confined, if in the opinion of at least one of the physicians appointed by the court to examine him, it will be detrimental to the minor's health, welfare, or dignity to travel to the court where the petition was filed.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1436 - Hearing; notice

Art. 1436. Hearing; notice

A. Upon the filing of the petition, the court shall assign a time, not later than eighteen calendar days thereafter, shall assign a place for a hearing upon the petition, and shall cause reasonable notice thereof to be given to the minor, his attorney, and the petitioner.

B. The notice shall inform the minor respondent that he has a right to be present at the hearing, that he has a right to counsel, that he, if indigent or otherwise qualified, has the right to have counsel appointed to represent him by the MHAS, and that he has the right to cross examine witnesses testifying at any hearing on such application.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1437 - Probable cause; order for examination

Art. 1437. Probable cause; order for examination

A. As soon as practical after the filing of the petition, the court shall review the petition and supporting documents and determine whether there exists probable cause to believe that the minor respondent is suffering from mental illness which contributes or causes him to be a danger to himself or others, or to be gravely disabled, or is suffering from substance abuse which contributes or causes him to be a danger to himself or others or to be gravely disabled.

B. If the court determines that probable cause exists, the court may appoint the minor respondent's treating physician if available or, if none, then another physician, preferably a psychiatrist, to examine the minor and make a written report to the court and respondent's attorney on the form provided by the office of behavioral health of the Louisiana Department of Health.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992; Acts 2013, No. 220, §25, eff. June 11, 2013.



CHC 1438 - Report of examination

Art. 1438. Report of examination

A. Any report ordered pursuant to Article 1437 shall set forth specifically the objective factors leading to the conclusion that the minor has a mental illness or suffers from substance abuse, the actions or statements by the person leading to the conclusion that the mental illness or substance abuse causes the minor to be dangerous to himself or others or to be gravely disabled and in need of immediate treatment as a result of such illness or abuse, and why involuntary confinement and treatment are indicated.

B. The following criteria should be considered by the physician:

(1) The minor is suffering from serious mental illness which contributes or causes him to be dangerous to himself or others or to be gravely disabled or from substance abuse which contributes or causes him to be dangerous to himself or others or to be gravely disabled.

(2) The minor's condition is likely to deteriorate needlessly unless he is provided appropriate medical treatment.

(3) The minor's condition is likely to improve if he is provided appropriate medical treatment.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1439 - Independent examination

Art. 1439. Independent examination

A. The minor respondent or his attorney shall have the right to seek an additional independent medical opinion, when necessary, in their discretion.

B. If the respondent is indigent, this opinion may be paid for by the MHAS, upon the approval of its executive director.

C. Reasonable compensation of the appointed examining physicians and all court costs shall be established by the court and ordered paid by the minor respondent or the petitioner in the discretion of the court. If it is determined by the court that the costs shall not be borne by the minor respondent or the petitioner, then compensation to the physicians and all court costs shall be paid from funds appropriated to the judiciary, but such court costs shall not exceed the sum of seventy-five dollars.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1440 - Order for custody and detention

Art. 1440. Order for custody and detention

A. If the minor respondent refuses to be examined by the court appointed physician as herein provided or if the judge, after reviewing the petition and an affidavit filed pursuant to Article 1432, the report of the treating physician, or the court-appointed physician, finds that the minor is mentally ill or suffering from substance abuse and is in need of immediate hospitalization to protect himself or others from physical harm, or that the minor respondent's condition may be markedly worsened by delay, then the court may issue a court order for custody of the minor and a peace officer shall deliver him to a treatment facility designated by the court.

B. The court shall also issue an order to the treatment facility authorizing detention of the minor until the commitment hearing is completed, unless he is discharged by the director.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1441 - Placement pending hearing

Art. 1441. Placement pending hearing

A. Unless the minor is currently hospitalized or under an emergency certificate, he shall be allowed to remain in his home or other place of residence pending an ordered examination and to return to his home or other place of residence upon completion of the examination.

B. An examining physician may execute an emergency certificate pursuant to Article 1422 if he deems that action appropriate. In such a case, the respondent shall be admitted pursuant to Article 1420 pending the hearing on the petition.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1442 - Right to counsel

Art. 1442. Right to counsel

A. The court shall provide the minor respondent a reasonable opportunity to select his own counsel. In the event he does not select counsel and is unable to pay for counsel or in the event counsel selected by him refuses to represent said minor or is not available for such representation, then the court shall appoint counsel for him provided by the MHAS.

B. Reasonable compensation of appointed counsel shall be established by the court and may be ordered paid by the minor respondent or petitioner in the discretion of the court if either is found financially capable. If it is determined by the court that the costs shall not be borne by the respondent or the petitioner, then compensation to the attorney shall be paid from funds appropriated to the judiciary.

C. The minor respondent shall have the right to privately retained and paid counsel at any time. However, all minor respondents must be represented by counsel as early as possible in every proceeding. If attorneys are available through the MHAS, the court shall contact the MHAS and request the assignment of an attorney who will be appointed.

D. In cases where the service is unable to provide representation, the court shall select and appoint an attorney to represent the minor respondent, whose fee shall be set by the court.

E. An attorney appointed by a court to represent a minor respondent pursuant to this Chapter has a continuing duty toward that minor even after admission. That duty shall include but not be limited to follow-up investigation of the circumstances of the person and representation in subsequent proceedings relating to admission, status, and discharge. The duty shall continue until it is terminated by the court making the appointment.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1443 - Hearing; priority

Art. 1443. Hearing; priority

On the day appointed, the hearing shall take precedence over all other matters, except pending cases of the same type.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1444 - Nature of hearing; evidence

Art. 1444. Nature of hearing; evidence

The court shall conduct the hearing in as formal a manner as is possible under the circumstances and shall admit evidence according to the usual rules of evidence.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1445 - Order of hearing

Art. 1445. Order of hearing

A. Witnesses and evidence tending to show that the minor who is the subject of the petition is a proper subject for judicial commitment shall be presented first.

B. The minor respondent or his counsel shall have the right to present evidence and cross-examine witnesses who may testify at the hearing.

C. If the minor respondent or his attorney notified the court not less than three days before the hearing that he wishes to cross-examine the examining physicians, the court shall order such physicians to appear in person or by deposition.

D. If the minor respondent is present at the hearing and is medicated, the court shall be informed of the medication and its common effects.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1446 - Record; transcription

Art. 1446. Record; transcription

A. The court shall cause a recording of the testimony of the hearing to be made, which shall be transcribed only in the event of an appeal from the judgment.

B. A copy of such transcript shall be furnished without charge, to any appellant whom the court finds unable to pay for the same.

C. The cost of such transcript shall be paid from funds appropriated to the judicial department.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1447 - Burden of proof; order

Art. 1447. Burden of proof; order

A. If the court finds by clear and convincing evidence that the minor respondent is dangerous to himself or others or is gravely disabled as a result of substance abuse or mental illness, it shall render a judgment for his commitment to a designated treatment facility which is medically suitable and least restrictive of his liberty.

B. The court order shall order a suitable person to convey the minor to the treatment facility and deliver respondent, together with a copy of the judgment and certificates, to the director.

C. In appointing a person to execute the order, the court should give preference to a near relative or friend of the minor.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1448 - Discharge; revocation

Art. 1448. Discharge; revocation

A. The director shall notify the court in writing when a minor patient has been discharged or conditionally discharged.

B. The court may, if it finds it to be in the best interests of the minor, revoke the certificate or judgment of commitment.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1449 - Notice of court action

Art. 1449. Notice of court action

Notice of any action taken by the court shall be given to the minor respondent and his attorney as well as to the director of the designated treatment facility in such manner as the court concludes would be appropriate under the circumstances.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1450 - Advisement of rights

Art. 1450. Advisement of rights

A. Every minor patient admitted by judicial commitment shall be informed in writing at the time of his admission of the procedures for requesting release from the treatment facility, the availability of counsel, information about the MHAS, the rights enumerated in Article 1409, and the rules and regulations applicable to or concerning his conduct while a patient in the treatment facility.

B. If the minor patient is illiterate or does not read or understand English, appropriate provisions should be made to supply him this information.

C. In addition, a copy of the information listed in this Article must be posted in any area where patients are confined and treated.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1451 - Conversion to voluntary status

Art. 1451. Conversion to voluntary status

A. No director of a treatment facility shall prohibit any minor with mental illness or minor suffering from substance abuse from applying for conversion of involuntary or emergency admission status to voluntary admission status.

B. Any minor patient on an involuntary admission status shall have the right to apply for a writ of habeas corpus to have his admission status changed to voluntary status.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992; Acts 2014, No. 811, §33, eff. June 23, 2014.



CHC 1452 - Mandatory review of commitments

Art. 1452. Mandatory review of commitments

A. All judicial commitments, except those for alcoholism, shall be reviewed by the court issuing the order for commitment every ninety days.

B. A commitment for alcoholism shall expire after forty-five days and the minor patient, if not converted to a voluntary status, shall be discharged, unless the court, upon application by the director of the treatment facility, finds that continued involuntary treatment is necessary and orders the minor patient recommitted for a period not to exceed sixty days; provided, that not more than two such sixty-day recommitments may be ordered in connection with the same continuous confinement.

C. All judicial commitments involving a minor patient who has been found not guilty by reason of insanity or who has been found to lack the capacity to proceed, shall be reviewed in the manner as set forth in Title VIII.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992; Acts 1997, No. 985, §2.



CHC 1453 - Reports to court

Art. 1453. Reports to court

A. The director of the treatment facility to which the minor has been judicially committed shall issue reports to the court at the intervals provided in Article 1452, setting forth the minor patient's response to the treatment, his current condition, and the reasons why continued involuntary treatment is necessary to improve his condition or to prevent it from deteriorating.

B. These reports shall be treated by the court as confidential and shall not be available for public examination, nor shall they be subject to discovery in any proceedings other than those initiated pursuant to this Title.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1454 - Hearing to determine continued involuntary commitment

Art. 1454. Hearing to determine continued involuntary commitment

A. The court may at any time upon application or upon its own motion order a new hearing to be held in order to determine whether the involuntary status of the minor patient should be continued.

B. Minor patients committed judicially shall have their cases reviewed in a hearing every one hundred twenty days.

C. The review hearing shall be conducted according to the procedures and standards set forth in this Chapter and may be held by the juvenile court in the parish in which the minor patient is being confined or, if not confined, by the juvenile court in the parish in which he resides or may be found. The hearing shall not be transferred to another district except for good cause shown.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992; Acts 1997, No. 985, §2.



CHC 1455 - Discretion of director

Art. 1455. Discretion of director

A. Notwithstanding an order of judicial commitment, the director of the treatment facility to which the minor patient is committed is encouraged to explore treatment measures that are medically appropriate and less restrictive.

B. The director may at any time convert an involuntary commitment to a voluntary one should he deem that action medically appropriate. He shall inform the court of any action in that regard.

C. The director may discharge any minor patient if in his opinion discharge is appropriate. The director shall not be legally responsible to any person for the subsequent acts of behavior of a patient discharged in good faith.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1456 - Appeal; writs

Art. 1456. Appeal; writs

A. A minor who is judicially committed shall be allowed to appeal devolutively from the order to the court of appeal. If the lower court finds the minor indigent, it shall allow the appeal to be taken in forma pauperis.

B. Upon perfection of an appeal, it shall be heard in a summary manner, taking preference over all other cases except similar matters.

C. Upon affirmation of the order of commitment, the minor may apply for appropriate writs from the supreme court which shall be heard in a summary manner.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1457 - Right of habeas corpus

Art. 1457. Right of habeas corpus

Nothing in this Title shall deny the right of habeas corpus, including an application based upon a change of circumstances.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1458 - Conditional discharge

Art. 1458. Conditional discharge

A. A minor who is judicially committed as a result of mental illness may be conditionally discharged for a period of up to one hundred twenty days by the director or by the court during which time the judicial commitment of the minor shall remain in effect. The minor patient may be required to report for outpatient treatment as a condition of his release. The terms and conditions of the conditional discharge shall be specifically set forth in writing and signed by the minor patient. A copy of the conditional discharge shall be given to him and explained to him before he is discharged.

B. If the minor patient is conditionally discharged by the director, a copy of the conditional discharge shall be sent to the court which judicially committed him. If the minor patient is conditionally discharged by the court, a copy of the conditional discharge shall be sent to the facility to which he has been committed.

C. If a minor patient does not comply with the terms and conditions of his conditional discharge, he is subject to any of the procedures for involuntary treatment, including but not limited to the issuance of an order for custody and the execution of an emergency certificate. A conditionally discharged minor patient who is confined pursuant to any of these involuntary procedures shall have all rights of an involuntary patient, including the right to demand a probable cause hearing, the right to periodic reports and review, and a review hearing pursuant to Article 1454.

D. An extension of a conditional discharge may be granted upon application by the director of the treatment facility to the court and notification to the minor's counsel of record. The court may grant the extension of the conditional discharge for an additional period of up to one hundred twenty days. No further extension may be made without a contradictory hearing. The burden of proof is on the director of the treatment facility to show why continued treatment is necessary.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992; Acts 1997, No. 985, §2.



CHC 1459 - Review by MHAS

Art. 1459. Review by MHAS

All minor patients presently unrepresented by privately retained counsel and who are the subject of involuntary commitment under any prior statute shall have their cases reviewed by attorneys provided by the MHAS within one year from the effective date of this Code, or be discharged or be committed again according to the provisions of this Chapter.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1460 - Parental admission of minor; objection request for discharge

CHAPTER 10. PARENTAL ADMISSION

Art. 1460. Parental admission of minor; objection request for discharge

A. Any minor may be admitted to a treatment facility for inpatient care and treatment upon application of a parent, tutor, or, in the absence of a parent or tutor, of a caretaker to the director of a treatment facility if the director finds that the minor has a mental illness or suffers from substance abuse which has a substantial adverse effect on his ability to function and requires care and treatment in an institution. Within twenty-four hours of admission, the minor shall be examined by a physician who shall set forth in detail in the patient's medical record the reasons for the continued need of confinement and treatment of the minor. The parent, tutor, or caretaker may request the minor's discharge pursuant to the provisions of Paragraph C.

B. A minor who is eligible for admission pursuant to Paragraph A of this Article and who is in such a condition that immediate hospitalization is necessary may be admitted upon the application of any interested adult, when after diligent effort the minor's parent, tutor, or caretaker cannot be located. Following the admission of the minor, the director of the treatment facility shall continue efforts to locate the minor's parent, tutor, or caretaker. If such person is located and consents in writing to the admission, the minor may continue to be hospitalized. However, upon notification of the admission, the parent, tutor, or caretaker, may request the minor's discharge pursuant to the provisions of Paragraph C.

C. Upon receipt of a request for discharge, the director of the treatment facility shall release such minor within seventy-two hours unless proceedings are begun pursuant to Chapter 7 or 9 of this Title.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993.



CHC 1461 - Advice of rights

Art. 1461. Advice of rights

A. On admission to a treatment facility, the minor and the minor's parent, tutor, or caretaker, if the minor is admitted pursuant to Article 1460, shall be informed in writing of the procedures for requesting release and of the availability of counsel, information about the MHAS, the rights enumerated in Article 1409, and the rules and regulations applicable to or concerning his conduct while a patient in the program or facility.

B. This information shall also be prominently posted in any area where the patient is to be confined or treated.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992; Acts 1997, No. 612, §3.



CHC 1461.1 - Communication with parent or guardian of minor child

Art. 1461.1. Communication with parent or guardian of minor child

A. Notwithstanding the provisions of Article 1409, any treating facility to which a minor is admitted under the provisions of Article 1460 shall provide to the parent or guardian of the minor child the following notifications from the facility during all times that the minor is confined to the facility:

(1) No less than one telephone or face-to-face communication each seventy-two hours for the first twenty-one days that the minor is confined to the facility and at least once a week thereafter. All communications shall be made by a physician, case manager, registered nurse, or licensed practical nurse familiar with treatment of the patient and available to answer questions. Each communication shall include but not be limited to the following:

(a) Diagnosis.

(b) Prognosis.

(c) Treatment plan.

(d) Anticipated length of treatment.

(e) Current physical condition of the patient.

(f) Current mental condition of the patient.

(g) All medications administered and potential side effects.

(h) Any incidents of self-injury or injury to others.

(2) Verbal notice within two hours and detailed written notice within forty-eight hours of all occurrences in which the physical or mental safety of the minor was placed at risk, including but not limited to unwanted or improper physical contact, physical assault, or sexual contact with another patient or staff member. Additionally, any such detailed written notice shall also be transmitted within forty-eight hours to the local protection and advocacy system established under 42 U.S.C.A. §15041 et seq.

B. Any minor subjected to unwanted or improper physical contact, physical assault, or sexual contact with another patient or staff member shall be given immediate access to contact his parent or guardian.

C. The obligations set forth in Paragraph (A) of this Article shall only be waived by knowledgeable written consent authorized by a document separate from admission documents which clearly sets out the specific rights granted by this Article.

D. A physician, case manager, registered nurse, or licensed practical nurse may deny access to communication with a parent or guardian if the treating physician has so indicated in the patient's record because he has reasonably concluded that communication of the information to the parent or guardian would be injurious to the health or welfare of the patient or could reasonably be expected to endanger the life or safety of any other person.

Acts 2003, No. 593, §1.



CHC 1462 - Objection to admission by the minor who has been admitted

Art. 1462. Objection to admission by the minor who has been admitted

A. Objection may be made by the minor who has been admitted if the minor is sixteen years of age or older.

B. If the minor informs any staff person of his desire to object to the admission, a staff person shall assist him in preparing and submitting his objection.

C. Upon receipt of an objection, the director of the treatment facility shall release such minor within seventy-two hours unless proceedings are begun pursuant to Chapter 7 or 9 of this Title.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1463 - Physician's certificate for a minor

Art. 1463. Physician's certificate for a minor

A. A minor shall not be detained at a treatment facility pursuant to parental admission more than seventy-two hours unless a physician's certificate for a minor has been executed and delivered to the MHAS.

B. The certificate may be executed by any licensed physician after an actual examination.

C. Failure to conduct an actual examination prior to the execution of the certificate will be evidence of gross negligence.

D. The certificate shall be dated and executed under penalty of perjury, but need not be notarized. The certificate shall state:

(1) The date and time of the physician's examination of the minor, which shall not be more than seventy-two hours prior to the signature of the certificate.

(2) The name and age of the minor and the patient's identification number, if known.

(3) The date and time of admission.

(4) The name and address of the parent, tutor, caretaker, or responsible person admitting the minor.

(5) The objective findings of the physician relative to the physical and mental condition of the minor, leading to the determination of whether the minor examined is in need of inpatient psychiatric treatment because all of the following conditions exist:

(a) The minor suffers from mental illness or substance abuse which has a substantial adverse effect on his ability to function and requires care and treatment in an institution.

(b) The minor can benefit from inpatient treatment.

(c) The treatment facility where the minor is confined is medically appropriate.

(6) The history pertinent to this admission.

(7) A statement as to whether the minor wishes to remain in the treatment facility.

E. The certificate shall be delivered to the MHAS located nearest to the treatment facility. Delivery may be accomplished either by:

(1) Personal delivery to any MHAS employee.

(2) Mailing a copy of the certificate to the nearest MHAS, certified mail, return receipt requested.

F. MHAS shall have the authority to represent the interests of any minor they suspect has been inappropriately placed or who had requested their services. Services may be rendered as deemed necessary including but not limited to the provisions of Article 1405.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992; Acts 1993, No. 187, §1, eff. May 31, 1993; Acts 1993, No. 634, §1, eff. June 15, 1993; Acts 1997, No. 612, §3.



CHC 1464 - Voluntary admission of minors

CHAPTER 11. VOLUNTARY ADMISSION

Art. 1464. Voluntary admission of minors

A. Any minor sixteen years of age or older may apply for voluntary admission to a treatment facility pursuant to this Chapter.

B. A minor so admitted shall have the same rights as an adult patient.

C. The admitting physician may admit the person on either a formal or informal basis, as hereinafter provided.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1465 - Voluntary admissions favored

Art. 1465. Voluntary admissions favored

A. Admitting physicians are encouraged to admit minors with mental illness or minors suffering from substance abuse to treatment facilities on voluntary admission status whenever medically feasible.

B. No director of a treatment facility shall prohibit any minor with mental illness or minor suffering from substance abuse from applying for conversion of involuntary or emergency admission status to voluntary admission status. Any minor patient on an involuntary admission status shall have the right to apply for a writ of habeas corpus in order to have his admission status changed to voluntary status.

C. No employee of a mental health care program or treatment facility, peace officer, or physician shall state to any person that involuntary admission may result if the minor does not voluntarily admit himself to a mental health care program or treatment facility unless the employee, peace officer, or physician is prepared to execute a certificate pursuant to Chapter 7 or a petition pursuant to Chapter 9 of this Title.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992; Acts 2014, No. 811, §33, eff. June 23, 2014.



CHC 1466 - Advice of rights

Art. 1466. Advice of rights

A. Each minor admitted on a voluntary basis shall be informed of any other medically appropriate alternative treatment programs and treatment facilities known to the admitting physician and be given an opportunity to seek admission to alternative treatment programs or facilities.

B. Every minor patient admitted on a voluntary admission status shall be informed in writing at the time of admission of the procedures for requesting release from the treatment facility, the availability of counsel, information about the mental health advocacy service, the rights enumerated in Article 1409, and rules and regulations applicable to or concerning his conduct while a patient in the treatment facility.

C. If the minor is illiterate or does not read or understand English, appropriate provisions should be made to supply him this information.

D. In addition, a copy of the information listed in this Article must be posted in any area where minor patients are confined and treated.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1467 - Capacity required

Art. 1467. Capacity required

A. No admission may be deemed voluntary unless the admitting physician determines that the minor to be admitted has the capacity to make a knowing and voluntary consent to the admission.

B. Knowing and voluntary consent shall be determined by the ability of the minor to understand:

(1) That the treatment facility to which the minor patient is requesting admission is one for persons with mental illness or persons suffering from substance abuse.

(2) That he is making an application for admission.

(3) The nature of his status and the provisions governing discharge or conversion to an involuntary status.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992; Acts 2014, No. 811, §33, eff. June 23, 2014.



CHC 1468 - Informal voluntary admission

Art. 1468. Informal voluntary admission

A. In the discretion of the director, any minor with mental illness or minor suffering from substance abuse, who is sixteen years of age or older and who desires admission to a treatment facility for diagnosis or treatment of a psychiatric disorder or substance abuse, may be admitted upon the minor patient's request without a formal application.

B. Any minor patient admitted pursuant to this Article shall have the right to leave the treatment facility at any time during the normal day-shift hours of operation, which shall include but not be limited to nine a.m. to five p.m.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992; Acts 2014, No. 811, §33, eff. June 23, 2014.



CHC 1469 - Formal voluntary admission

Art. 1469. Formal voluntary admission

A. Any minor with mental illness or minor suffering from substance abuse who is sixteen years old or older and who desires admission to a treatment facility for diagnosis or treatment of a psychiatric disorder or substance abuse and who is deemed suitable for formal voluntary admission by the admitting physician may be so admitted upon his written request.

B. A minor patient admitted under the provisions of this Article shall not be detained in the treatment facility for longer than seventy-two hours after making a valid written request for discharge to the director of the treatment facility unless an emergency certificate is executed pursuant to Article 1422 or unless judicial commitment is instituted pursuant to Chapter 9 of this Title.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992; Acts 2014, No. 811, §33, eff. June 23, 2014.



CHC 1470 - Admission by parent

CHAPTER 12. SUBSTANCE ABUSE TREATMENT PROCEDURE

Art. 1470. Admission by parent

A. A minor suffering from substance abuse may be admitted and detained at a public or private general hospital or a substance abuse inpatient facility for observation, diagnosis, and treatment for a period not to exceed twenty-eight days, when a parent has admitted the person or caused him to be admitted pursuant to the provisions of Chapter 8 of this Title.

B. At the time of admission, the parent shall execute or provide a written statement of facts, including personal observations, leading to the conclusion that the minor is suffering from substance abuse and is dangerous to himself or others or is gravely disabled, specifically describing any dangerous acts or threats, and stating that the minor has been encouraged to seek treatment but is unwilling to be evaluated on a voluntary basis.

C. As soon as practicable, but in no event more than eight hours after admission to the hospital or inpatient facility, a physician shall examine the minor and either execute an emergency certificate in accordance with Article 1422 or order the minor discharged. If an emergency certificate is executed, the physician or the director of the hospital or inpatient facility shall immediately notify the coroner and the coroner or his deputy shall conduct an independent examination in accordance with Article 1423. If the coroner or his deputy executes a second emergency certificate, the minor patient may be detained for treatment for a period not to exceed twenty-eight days from the date of his admission. Otherwise, he shall be discharged.

D. Except as inconsistent with the provisions of this Article, all other provisions of this Title applicable to persons admitted by emergency certificate shall be applicable.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1471 - Transfer of patients between institutions

CHAPTER 13. TRANSFER OF PATIENTS COMMITTED

TO THE DEPARTMENT

Art. 1471. Transfer of patients between institutions

A. Except as otherwise provided in this Article, the department may transfer any patient from one mental institution to another. Moreover, the superintendent of an institution may request the department to transfer a patient when he believes that a transfer is necessary.

(1) A patient may be transferred to or from a private mental institution only upon the joint application of the superintendent of that institution and of the legal or natural guardian or the person liable for the support of the minor patient. However, no private mental institution shall be obligated to retain a minor patient because of the refusal to sign the application by the guardian or the person liable for support.

(2) A person under an order of commitment or acquitted of a delinquent act on the ground of mental illness shall be transferred only upon authority of the committing court.

(3) A minor patient voluntarily admitted pursuant to Article 1464 shall be transferred only with his written consent.

(4) A minor patient admitted by a parental commitment pursuant to Article 1460 shall be transferred only upon the written consent of the parent, tutor, or caretaker who originally sought his admission.

B. The following documents, as applicable, shall accompany a minor patient upon his transfer:

(1) The transfer order of the department.

(2) Certified copies of the application for admission, the physician's certificate, the report of the commission, and the order of the committing court.

(3) All of the minor patient's clinical records or a full abstract thereof, including the results of medical, physical, and laboratory examinations.

Acts 1991, No. 235, §14, eff. Jan. 1, 1992.



CHC 1501 - Purpose

TITLE XV

SPECIAL PROCEEDINGS

CHAPTER 1. PRELIMINARY PROVISIONS

Art. 1501. Purpose

The purpose of this Title is to establish the substantive and procedural guidelines governing the juvenile court's exercise of jurisdiction over contempt proceedings, voluntary transfer of custody proceedings, proceedings seeking judicial authorization for minors' abortions, proceedings seeking judicial authorization for minors' marriages, declaratory judgment proceedings involving medical treatment for terminally ill children, domestic abuse assistance proceedings, and such other types of proceedings as may hereafter be added by the legislature to the jurisdiction of the juvenile courts of this state.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1502 - General applicability

Art. 1502. General applicability

Except as otherwise specified in this Title, all provisions of the Children's Code remain applicable.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1503 - Purpose

CHAPTER 2. CONTEMPT

Art. 1503. Purpose

The purpose of this Chapter is to provide procedures for allowing each juvenile court to enforce its orders and maintain proper court decorum.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1504 - Kinds of contempt

Art. 1504. Kinds of contempt

A. A contempt of court is any act or omission tending to obstruct or interfere with the orderly administration of justice, or to impair the dignity of the court or respect for its authority.

B. Contempts of court are of two kinds, direct and constructive.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1505 - Direct contempt

Art. 1505. Direct contempt

A. A direct contempt of court is one committed in the immediate view and presence of the court and of which it has personal knowledge.

B. A direct contempt includes but is not limited to any of the following acts:

(1) Contumacious failure, after notice, to appear for a hearing on the day fixed therefor.

(2) Contumacious failure to comply with a subpoena or summons to appear in court, proof of service of which appears of record.

(3) Contumacious violation of an order excluding, separating, or sequestering a witness.

(4) Refusal to take the oath or affirmation as a witness, or refusal of a witness to answer a nonincriminating question when ordered to do so by the court.

(5) Contumacious, insolent, or disorderly behavior toward the judge or an attorney or other officer of the court, tending to interrupt or interfere with the business of the court or to impair its dignity or respect for its authority.

(6) Breach of the peace, boisterous conduct, or violent disturbance tending to interrupt or interfere with the business of the court or to impair its dignity or respect for its authority.

(7) Use of insulting, abusive, or discourteous language by an attorney or other person in open court, or in a motion, plea, brief, or other document, filed with the court, in irrelevant criticism of another attorney or officer of the court.

(8) Violation of a rule of the court adopted to maintain order and decorum in the courtroom.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1506 - Procedure for punishing direct contempt

Art. 1506. Procedure for punishing direct contempt

A person who has committed a direct contempt of court may be found guilty and punished therefor by the court without any trial, after affording him an opportunity to be heard orally by way of defense or mitigation. The court shall render an order reciting the facts constituting the contempt, adjudging the person guilty thereof, and specifying the punishment imposed.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1507 - Constructive contempt

Art. 1507. Constructive contempt

A constructive contempt of court is any contempt other than a direct one, including but not limited to the following:

(1) Willful neglect or violation of duty by a clerk, sheriff, or other person elected, appointed, or employed to assist the court in the administration of justice.

(2) Willful disobedience of any lawful judgment, order, mandate, writ, or process of the court.

(3) Removal or attempted removal of any person or property in the custody of an officer acting under authority of a judgment, order, mandate, writ, or process of the court.

(4) Deceit or abuse of the process or procedure of the court by a party to an action or proceeding, or by his attorney.

(5) Unlawful detention of a witness, party, or his attorney, while going to, remaining at, or returning from the court where the action or proceeding is to be tried.

(6) Assuming to act as an attorney or other officer of the court, without lawful authority.

(7) Comment by a newspaper or other medium for the dissemination of news upon a case or proceeding, then pending and undecided, which constitutes a clear, present, and imminent danger of obstructing or interfering with the orderly administration of justice, by either influencing the court to reach a particular decision, or embarrassing it in the discharge of its judicial duties.

(8) Willful disobedience by an inferior court, judge, or other officer thereof, of the lawful judgment, order, mandate, writ, or process of an appellate court, rendered in connection with an appeal from a judgment or order of the inferior court, or in connection with a review of such judgment or order under a supervisory writ issued by the appellate court.

(9) Willful disobedience of the confidentiality provisions of Article 412.

(10) Any other act or omission punishable by law as a contempt of court, or intended to obstruct or interfere with the orderly administration of justice, or to impair the dignity of the court or respect for its authority, and which is not a direct contempt.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992; Acts 1993, No. 634, §1, eff. June 15, 1993.



CHC 1508 - Procedure for punishing constructive contempt

Art. 1508. Procedure for punishing constructive contempt

A. When a person is charged with committing a constructive contempt, he shall be tried by the judge on a rule to show cause alleging the facts constituting the contempt. The rule may be issued by the court on its own motion or on motion of any party.

B. A certified copy of the motion and of the rule shall be served on the person charged, in the manner of a subpoena, not less than forty-eight hours prior to the time assigned for trial of the rule.

C. If the person charged with contempt is found guilty, the court shall render an order reciting the facts constituting the contempt, adjudging the person charged with the contempt guilty thereof, and specifying the punishment imposed.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1509 - Penalties for contempt; in general

Art. 1509. Penalties for contempt; in general

A. A person may not be adjudged guilty of contempt of court except for misconduct defined as such, or made punishable as such, expressly by law.

B. When a contempt of court consists of the omission to perform an act which is yet in the power of an adult person charged with contempt to perform, he may be imprisoned until he performs it and in such a case this shall be specified in the court's order.

C. When an attorney is adjudged guilty of a direct contempt of court, the punishment shall be limited to a fine of not more than one hundred dollars or imprisonment for not more than twenty-four hours, or both; and, for any subsequent direct contempt of the same court by the same offender, a fine of not more than two hundred dollars or imprisonment for not more than ten days, or both.

D. Except as otherwise provided in this Article, a court may punish an adult person adjudged guilty of contempt of court in connection with a juvenile proceeding by a fine of not more than five hundred dollars or by imprisonment for not more than six months, or both.

E. In addition to or in lieu of the above penalties, when a parent has violated a visitation order, the court may order any or all of the following:

(1) Require the custodial parent to allow additional visitation days to replace those denied the noncustodial parent.

(2) Require one or both parents to attend a parent education course.

(3) Require one or both parents to attend counseling or mediation.

(4) Require the parent violating the order to pay all court costs and reasonable attorney fees of the other party.

F. A pattern of willful and intentional violation of this Article, without good cause, may constitute a material change in circumstances warranting a modification of an existing custody or visitation order.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992; Acts 1995, No. 1095, §8; Acts 1999, No. 1313, §1; Acts 2001, No. 425, §1, eff. June 15, 2001; Acts 2004, No. 520, §2.



CHC 1509.1 - Penalties for contempt; children

Art. 1509.1. Penalties for contempt; children

A. In delinquency proceedings, when a child is adjudged guilty of direct contempt of court or constructive contempt of court for repeated disobedience of the court's judgment of disposition, the court may:

(1) For a first offense in any twelve-month period, commit the child to a juvenile detention center or other suitable facility for not more than seven days, including the time spent in detention for the contempt prior to the contempt hearing.

(2) For a second offense in any twelve-month period, commit the child to a juvenile detention center or other suitable facility for not more than ten days, including the time spent in detention for the contempt prior to the contempt hearing.

(3) For a third or subsequent offense in any twelve-month period, commit the child to a juvenile detention center or other suitable facility for not more than fifteen days, including the time spent in detention for the contempt prior to the contempt hearing.

B. In child in need of care proceedings, when the child is adjudged guilty of direct contempt of court or constructive contempt of court for repeated disobedience of the court's judgment of disposition, the court may commit the child only to a shelter care facility for not more than fifteen days, including time spent there for the contempt prior to the contempt hearing. Such a child shall not be placed in secure detention nor shall such detention facility accept a child in need of care.

C. In families in need of services proceedings, when the child is adjudged guilty of direct contempt of court or constructive contempt of court for repeated disobedience of the court's judgment of disposition, the court may:

(1) Commit the child to a shelter care facility for not more than fifteen days, including time spent there for the contempt prior to the contempt hearing.

(2) Commit the child to a secure detention facility for not more than seven days, including time spent there for the contempt prior to the contempt hearing, if the court finds that all of the following have occurred:

(a) A judgment of disposition was entered pursuant to Article 782.

(b) The child willfully violated the judgment of disposition.

(c) All sanctions other than secure confinement have been exhausted or are clearly inappropriate.

Acts 1999, No. 1313, §1; Acts 2016, No. 499, §2.



CHC 1510 - Purpose

CHAPTER 3. VOLUNTARY TRANSFER OF CUSTODY

Art. 1510. Purpose

The purpose of this Chapter is to protect the health and welfare of children by providing, in addition to any other provisions of law, for juvenile court procedure to govern a voluntary transfer of custody of a child by parents to other responsible adults for the purpose of enabling the child to receive adequate care and treatment. The provisions of this Chapter are intended to promote mutual understanding of the rights and responsibilities of the parents and custodians and of any terms or conditions which may be set forth by agreement of the parties.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1511 - Definitions

Art. 1511. Definitions

As used in this Chapter:

(1) "Legal custody" means a legal status created by court order that vests in a custodian the right to have physical custody of the child and the right and duty to protect, train, and discipline and to provide food, shelter, education, and ordinary medical care, all subject to any residual parental rights and responsibilities.

(2) "Physical custody" means the duty and authority to provide care for a child in the home of the custodian.

(3) "Voluntary transfer of custody" is a parent's knowing and voluntary relinquishment of legal custody to an agency, institution, or individual, subject to residual parental rights retained by the parent and under such terms and conditions that enable the child to receive adequate care and treatment.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992; Acts 2011, No. 128, §1.



CHC 1512 - Continuing jurisdiction

Art. 1512. Continuing jurisdiction

The court exercising juvenile jurisdiction shall have continuing jurisdiction and the exclusive authority to modify its orders rendered pursuant to this Chapter.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1513 - Venue

Art. 1513. Venue

A proceeding brought pursuant to this Chapter may be commenced in the parish in which either:

(1) The parents requesting transfer of custody reside.

(2) The person, agency, or institution to whom the transfer of custody is intended resides.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1514 - Petition for voluntary transfer

Art. 1514. Petition for voluntary transfer

A. A proceeding under this Chapter shall be commenced by written petition.

B. Except as otherwise provided in this Article, all persons or organizations lawfully exercising legal custody of the child shall join in the petition.

C. If a legal custodian is unable or unwilling to join in the petition, the petition shall state with particularity the reasons therefor.

D. If a guardian has been appointed, a petition for voluntary transfer may not be filed. To change a guardianship order a motion to modify the guardianship may be filed in accordance with Article 724.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992; Acts 2011, No. 128, §1.



CHC 1515 - Petition; contents; form

Art. 1515. Petition; contents; form

A. A petition for voluntary transfer of custody shall set forth specifically:

(1) The name and address of all parents and legal custodians.

(2) An affirmation that the parents are knowingly and voluntarily transferring custody.

(3) The full name and date of birth of the child whose custody is sought to be transferred.

(4) The factual basis for the transfer of custody.

(5) The nature, duration, and extent of the transfer of custody, including any terms and conditions.

(6) The name and address of the agency, institution, or individual to whom the child is sought to be transferred and the relationship, if any, to the child.

(7) Whether the Department of Children and Family Services has recommended a petition for voluntary transfer of custody be filed.

B. The form for the petition shall be as follows:

"PETITION FOR VOLUNTARY TRANSFER OF CUSTODY

The petition of_______ (all legal custodians of the child unless otherwise indicated in Paragraph III of the petition), domiciled in the parish of _______, respectfully represent(s):

I.

That petitioner(s) reside at the following address(es):

________________________________________________________________________

________________________________________________________________________

II.

That petitioner(s) is/are the parent(s) and legal custodian(s) of the minor child(ren), namely _______________________________, whose date of birth is ______________ (add same information for all children subject to the petition), as more fully appears from the attached certificate(s) of birth.

III.

That there are no other legal custodians of the child(ren) OR that a legal custodian, namely _______________________, is unable to join in this petition for the following reasons:

________________________________________________________________________

________________________________________________________________________

________________________________________________________________________

_______________________________________________________________________.

IV.

That petitioner(s) desire(s) to knowingly and voluntarily transfer custody of the above named children to ____________________________, which individual(s), institution or agency reside(s) at the following address:

________________________________________________________ and who have the following relationship with the children:

________________________________________________________________________

________________________________________________________________________.

V.

That petitioner(s) desire to transfer physical custody OR legal custody of the person of the children (indicate one) for the period of time ______________(specify intended duration) in accordance with the following terms and conditions ________________________________________________________________________

________________________________________________________________________

(may include provisions for support and/or visitation).

VI.

That petitioners desire this transfer of custody for the following reasons: ________________________________________________________________________

________________________________________________________________________

________________________________________________________________________

_________________________________________________________________________

________________________________________________________________________.

Has the Department of Children and Family Services recommended to you that this petition be filed?

________

_______

Yes

No

If yes, state name of the Department of Children and Family Services worker making the recommendation and the reasons for the recommendation with particularity.

If the department has recommended that this petition be filed, you have a right to counsel. Have you consulted with an attorney?

________

_______

Yes

No

VII.

That ________________________ has/have agreed to and does/do desire to accept custody of the child(ren) to the extent and under the terms and conditions stated in this petition, as more fully appears in the attached Affidavit of Acceptance.

WHEREFORE, petitioner(s) pray(s) that there be judgment herein transferring custody of the child(ren), _______________, _____________, ________________, ________________, to ________________________, to the extent and under the terms and conditions set forth in this petition.

________________________________

(Signature and address of Petitioner(s))

or counsel for Petitioner(s)

(If in proper person, petition should be signed in presence of a notary.)

SWORN TO AND SUBSCRIBED BEFORE ME ON THIS THE _____ DAY OF ___________________, 20 ___.

____________________________

NOTARY PUBLIC"

Acts 1991, No. 235, §15, eff. Jan. 1, 1992; Acts 2010, No. 266, §1; Acts 2011, No. 128, §1.



CHC 1516 - Affidavit of acceptance; contents; form

Art. 1516. Affidavit of acceptance; contents; form

A. An Affidavit of Acceptance shall be executed by the agency, institution, or individual accepting custody and shall state that the agency, institution, or individual knowingly and voluntarily accepts custody of the child to the extent and under the terms and conditions custody is transferred from the parents.

B. The form for the Affidavit of Acceptance shall be as follows:

"AFFIDAVIT OF ACCEPTANCE

BEFORE ME, the undersigned Notary Public, personally came and appeared: ________________________________________________________________________

___________________________________, individual(s) OR a representative of _____________________________ (name of agency or institution) who, being first duly sworn, did depose and state:

That affiant is a person of the full age of majority and resides at ___________________________________ (address of individual(s), agency, or institution) in ____________ Parish, Louisiana.

That affiant does knowingly and voluntarily accept physical custody OR legal custody of the person of the children (indicate one) of _________, _________, _________, _________ (name(s) of child(ren)) for the period of time ______________ (specify intended period) in accordance with the following terms and conditions:

________________________________________________________________________

________________________________________________________________________

________________________________________________________________________

________________________________________________________________________.

(may include provisions for support and/or visitation)

____________________________

AFFIANT

SWORN TO AND SUBSCRIBED BEFORE ME ON THIS THE ______ DAY OF _____________________,20___.

____________________________

NOTARY PUBLIC"

Acts 1991, No. 235, §15, eff. Jan. 1, 1992; Acts 2011, No. 128, §1.



CHC 1517 - Notice; service; curator; reservation of rights

Art. 1517. Notice; service; curator; reservation of rights

A. Notice of the proceedings, including, if applicable, the parents' right to an attorney in accordance with Paragraph E of this Article, shall be served on any parent or legal custodian who has not joined in the petition.

B. Notice may be served by personal or domiciliary service or by certified mail, proof of which shall be filed in the record.

C. If a parent or legal custodian cannot be served, the court may appoint an attorney at law as curator for him and service shall be made upon the curator.

D. If a parent or legal custodian cannot be served and a curator is not appointed for him, the court shall specifically reserve the absentee's rights in any order transferring custody pursuant to this Chapter.

E. If the Department of Children and Family Services has recommended that the petition for voluntary transfer of custody be filed:

(1) It shall also be served with notice of the proceedings.

(2) The court may also order a report by the department concerning the safety and well-being of the child and of the circumstances leading the department to recommend that the custody of the child be transferred by the parent to some other individual.

(3) The court shall advise the parents and may advise the child, insofar as practicable, of the right to be represented by counsel and the right to have counsel appointed as provided in Chapter 4 of Title VI.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992; Acts 2010, No. 266, §1.



CHC 1518 - Pretrial orders; contribution to costs; appointment of counsel

Art. 1518. Pretrial orders; contribution to costs; appointment of counsel

A. On its own motion or the motion of any party to the proceedings, the court may render such orders it deems necessary to protect the best interests of the child, including but not limited to the following:

(1) A home study of the proposed placement.

(2) A physical or mental examination of any party.

(3) An appointment of counsel for the child.

B. Upon request of an indigent parent, the court shall appoint counsel for the parent when the Department of Children and Family Services has recommended that the petition for voluntary transfer be filed.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992; Acts 2010, No. 266, §1.



CHC 1519 - Hearing

Art. 1519. Hearing

The petition shall be set for hearing on the record unless specifically waived by the court. If the Department of Children and Family Services, office of children and family services, has recommended that the petition for voluntary transfer of custody be filed, a representative for the department shall testify at the hearing with particularity the reasons for the recommendation. Further, the department representative shall specify why a child in need of care petition should not be filed and shall testify regarding the preventative services offered by the department to the petitioner to prevent the transfer of custody.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992; Acts 2010, No. 266, §1.



CHC 1520 - Judgment

Art. 1520. Judgment

A. The court shall render a written judgment granting or denying the transfer of custody.

B. If the court grants the transfer of custody, the judgment shall order the transfer and recite such terms and conditions as required to protect the safety and secure the best interests of the child and shall also recite all of the following:

(1) All necessary parties are involved.

(2) The transfer is knowing and voluntary.

(3) There is a legitimate purpose and a factual basis to support that purpose.

(4) All parties have been advised of and understand the nature and extent of the transfer, including any terms and conditions, and of their respective rights.

(5) The proposed change of custody is in the best interests of the child.

C. After giving the parent a reasonable opportunity to be heard, the court may order that the parent contribute to the cost of the home study, examination, or of the representation of the child.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992; Acts 2010, No. 266, §1.



CHC 1521 - Review; permanency planning

Art. 1521. Review; permanency planning

A. On its own motion or on the motion of any party, the court may order a hearing to be set for review of the transfer of custody.

B. Judgments transferring custody pursuant to this Chapter are exempt from the permanency planning requirements mandated in Title VI including the provisions of Chapters 13, 15 and 16 of that Title.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992; Acts 1992, No. 705, §1, eff. July 6, 1992.



CHC 1522 - Modification

Art. 1522. Modification

A. Except when the parties jointly desire to dismiss the proceedings and return custody of the child to the parents, modification or enforcement of a judgment transferring custody shall be upon motion of any party and by order of the court according to the provisions of this Chapter.

B. If the parties jointly desire to dismiss the proceedings and return the custody of the child to the parents, the court shall be notified. The court may render an ex parte dismissal of the proceedings, or it may order a hearing to be set for review of the proposed modification.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992; Acts 2010, No. 266, §1.



CHC 1523 - Revocation

Art. 1523. Revocation

A. Upon failure of a custodian to return a child after revocation of the parent's consent, the parent may move for dismissal of the proceedings and for the return of the child to their custody.

B. The motion to dismiss shall be set for contradictory hearing with the custodians.

C. In making its determination of the best interests of the child, the court shall consider the following:

(1) The length of the parent/child separation.

(2) The current fitness of the parent.

(3) The frequency of contact between the parent and child during the separation.

(4) The efforts made by the parent to exercise parental responsibilities during the separation, including support.

(5) The terms and conditions of the judgment.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1524 - Purpose

CHAPTER 4. MISDEMEANOR PROSECUTION OF ADULTS

Art. 1524. Purpose

The purpose of this Chapter is to set out the substantive principles and procedures by which the juvenile court tries adults for misdemeanors when the law violated was enacted for the protection of the physical, moral, or mental well-being of children.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1525 - Scope of jurisdiction

Art. 1525. Scope of jurisdiction

The juvenile court shall have jurisdiction to try any adult who is charged with any of the following misdemeanors:

(1) Interference with the custody of a child.

(2) Criminal abandonment.

(3) Unlawful sales to minors.

(4) Unlawful purchase of alcoholic beverages for minors.

(5) Unlawful distribution of sample tobacco products to minors.

(6) Sale, exhibition, or distribution of material harmful to minors.

(7) Sale, distribution, or making available to minors publications encouraging, advocating, or facilitating the illegal use of controlled substances.

(8) Illegal use of controlled dangerous substances in the presence of children.

(9) Sale of poisonous reptiles to minors.

(10) Contributing to the delinquency of juveniles or encouraging or contributing to child delinquency, dependency, or neglect.

(11) Unlawful use and sale of model glue to minors.

(12) Tatooing minors.

(13) Child desertion.

(14) Abandoning ice boxes or other air tight containers in a place accessible to children.

(15) Failure of a mandatory reporter to report abuse of children.

(16) Violation of the requirements for the investigation of reports of child abuse.

(17) Knowingly making a false report of child abuse.

(18) Making a false report of a missing child.

(19) Violation of the compulsory school attendance law.

(20) Any offense affecting the physical, moral, or mental well-being of children as provided in Section 2 of Subpart B of Part V of Chapter 1 of Title 14 of the Louisiana Revised Statutes of 1950.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992; Acts 1995, No. 1095, §8.



CHC 1526 - Definitions

Art. 1526. Definitions

Except when the context clearly indicates otherwise, as used in this Chapter:

(1) "Affidavit" means a written accusation of crime made under oath and signed by the affiant. It must be filed in open court in a court having jurisdiction to try the offense or in the office of the clerk thereof.

(2) "Institution of prosecution" means the filing of an information or affidavit, which is designed to serve as the basis of a trial.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1527 - Venue

Art. 1527. Venue

Proceedings pursuant to this Chapter shall be commenced in the parish in which the offense is alleged to have been committed. If acts constituting an offense or if the elements of an offense occurred in more than one place, the offense is deemed to have been committed in any parish in which any such act or element occurred.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1528 - Method of instituting prosecution

Art. 1528. Method of instituting prosecution

Criminal prosecutions in a juvenile court shall be instituted by affidavit, information, or indictment.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1529 - Procedure

Art. 1529. Procedure

Proceedings pursuant to this Chapter shall be conducted in accordance with the Louisiana Code of Criminal Procedure.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1530 - Trial of misdemeanors

Art. 1530. Trial of misdemeanors

A. A defendant charged with a misdemeanor in which the punishment, as set forth in the statute defining the offense, may be a fine in excess of one thousand dollars or imprisonment for more than six months, shall be tried by a jury of six jurors, all of whom must concur to render a verdict.

B. The defendant charged with any other misdemeanor shall be tried by the court without a jury.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1531 - Right to waive trial by jury

Art. 1531. Right to waive trial by jury

A. A defendant charged in juvenile court with a misdemeanor triable by jury may knowingly and intelligently waive a trial by jury and elect to be tried by the judge. At the time of arraignment, the defendant in such cases shall be informed by the court of his right to waive trial by jury.

B. The defendant shall exercise his right to waive trial by jury within fifteen days after the arraignment. However, with permission of the court, he may exercise his right to waive trial by jury at any time prior to the commencement of trial.

C. The defendant may withdraw a waiver of trial by jury unless the court finds that withdrawal of the waiver would result in interference with the administration of justice, unnecessary delay, unnecessary inconvenience to witnesses, or prejudice to the state.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1532 - Transfers to courts exercising criminal jurisdiction

Art. 1532. Transfers to courts exercising criminal jurisdiction

A. When the defendant is entitled to a trial by a jury, as defined in Article 1530, but knowingly and intelligently waives that right pursuant to Article 1531, the juvenile court may proceed with trial.

B. In cases where the defendant elects to exercise his right to a trial by jury, the court shall transfer the case to the proper court exercising criminal jurisdiction.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1543 - Purpose

CHAPTER 5. (RESERVED)

CHAPTER 6. AUTHORIZATION OF MINORS' MARRIAGES

Art. 1543. Purpose

The purpose of this Chapter is to set out the substantive law and procedures for securing the authorization of the juvenile court for the marriage of a minor.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1544 - Definitions

Art. 1544. Definitions

Except when the context clearly indicates otherwise, as used in this Chapter, "officiant" is a person authorized by law to perform marriage ceremonies.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1545 - Necessary consent; parents; judicial authorization

Art. 1545. Necessary consent; parents; judicial authorization

A. An officiant may not perform a marriage ceremony in which a minor is a party unless the minor has the written consent to marry of either:

(1) Both of his parents.

(2) The tutor of his person.

(3) A person who has been awarded custody of the minor.

(4) The juvenile court as provided in Article 1547.

B. A minor under the age of sixteen must also obtain written authorization to marry from the judge of the court exercising juvenile jurisdiction in the parish in which the minor resides or the marriage ceremony is to be performed.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1546 - Venue

Art. 1546. Venue

A proceeding brought pursuant to this Chapter may be commenced in the parish in which the minor resides or the marriage ceremony is to be performed.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1547 - Judicial authorization; compelling reasons

Art. 1547. Judicial authorization; compelling reasons

Upon application by the minor, the judge may authorize the marriage when there is a compelling reason why the marriage should take place.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1548 - Hearing; confidentiality

Art. 1548. Hearing; confidentiality

The court shall hear a request for authorization for a minor to marry in chambers.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1549 - Authorization; copies; filing

Art. 1549. Authorization; copies; filing

A. The authorization must be in writing but may not give the court's reasons for granting it.

B. A copy of the authorization must be attached to the copy of the marriage certificate given to the parties and the original of the authorization must be presented to the official who issues the marriage license.

C. A copy of the authorization must also be filed with the marriage certificate as required by law.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1550 - Penalty for officiant who performs a marriage ceremony in violation of this Chapter

Art. 1550. Penalty for officiant who performs a marriage ceremony in violation of this Chapter

Any officiant, other than a judge or justice of the peace, who knowingly performs a marriage ceremony at which one of the parties is a minor when the officiant does not have the necessary consent or authorization to marry required by Article 1545 shall be permanently deprived of his right to perform marriage ceremonies.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1551 - Purpose

CHAPTER 7. PROTECTION OF TERMINALLY ILL CHILDREN

Art. 1551. Purpose

The purpose of this Chapter is to recognize the right of a parent or guardian to make a declaration pursuant to which life-sustaining procedures or other medical care may be withheld or withdrawn from certain terminally ill children and to authorize judicial review, if needed, by the juvenile courts of such decisions if a child's parents or physician cannot agree that the requirements of this Chapter have been met. The procedures authorized by this Chapter are in addition to the existing remedies of Title VI.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1552 - Definitions

Art. 1552. Definitions

As used in this Chapter:

(1) "Attending physician" means the physician who has primary responsibility for the treatment and care of the child patient.

(2) "Child" means a person under eighteen years of age who has not been judicially emancipated under Civil Code Article 385 or emancipated by marriage under Civil Code Articles 379 through 384.

(3) "Continual profound comatose state" means that there is no reasonable medical possibility of ever achieving a cognitive state of conscious perception.

(4) "Death" means that in the announced opinion of a physician, based on ordinary standards of approved medical practice, the child has experienced an irreversible cessation of spontaneous respiratory and circulatory functions. In the event that artificial means of support preclude a determination that these functions have ceased, a child will be considered dead if, in the announced opinion of a physician based on ordinary standards of approved medical practice, the child has experienced an irreversible total cessation of brain function. Death will have occurred at the time when the relevant functions ceased. In any case when organs are to be used in a transplant, then an additional physician who is not a member of the transplant team must make the pronouncement of death.

(5) "Declaration" means a written and witnessed document voluntarily made by the declarant, authorizing the withholding or withdrawal of life-sustaining procedures for a child, in accordance with the requirements of this Chapter.

(6) "Life-sustaining procedure" means any medical procedure or intervention which, within reasonable medical judgment, would serve only to prolong the dying process. It does not include any measure deemed necessary to provide comfort care.

(7) "Terminal and irreversible condition" means a condition, injury, disease, or illness which, within reasonable medical judgment, would produce death and for which the application of a life-support system would serve only to postpone the moment of death.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1553 - Deprivation of comfort care prohibited

Art. 1553. Deprivation of comfort care prohibited

No child, including any infant born alive, shall be denied or deprived of food or nutrients, water, oxygen, or comfort care by any person with the intent to cause or allow the death of the child for any reason, including but not limited to the following situations:

(1) The child was born with physical or mental handicapping conditions which, in the opinion of the parent, the physician, or other persons, diminishes the quality of the child's life.

(2) The child was born alive in the course of an attempted abortion.

(3) The child is not wanted by the parent.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1554 - Deprivation of medical or surgical care prohibited; exceptions

Art. 1554. Deprivation of medical or surgical care prohibited; exceptions

No child, including any infant born alive, shall be intentionally denied or deprived of any medical or surgical care by his parent, physician, or any other person when such medical or surgical care is necessary to attempt to save the life of the child in the opinion of a physician exercising competent medical judgment, except:

(1) When a child is in a continual profound comatose state and in the opinion of the child's physician, exercising competent medical judgment, he has no reasonable chance of recovery from that state despite every appropriate medical treatment to correct such condition, the child's parents and physician may discontinue the use of life-support systems or other medical treatment.

(2) When a child suffers from a terminal and irreversible condition despite every appropriate medical treatment to correct such condition, the child's parents and physician may discontinue the use of life-sustaining procedures or other medical treatment.

(3) When the potential risks to the child's life or health inherent in any treatment or surgery outweigh the potential benefits for survival from the treatment or surgery, a child's parents and physician may decline to provide potentially lifesaving medical or surgical care for the child.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1555 - Certification of child's terminal status

Art. 1555. Certification of child's terminal status

Before the discontinuation of any medical care or treatment, the child must be diagnosed and certified in writing as qualifying within one or more of the exceptions authorized by Article 1554 by two physicians who have personally examined the child, one of whom shall be the child's attending physician.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1556 - Declaration for the benefit of a terminally ill child

Art. 1556. Declaration for the benefit of a terminally ill child

If a child has been certified as required by Article 1555, the child's parent or his guardian may make a declaration to document the decision concerning the withholding or withdrawal of medical treatment or life-sustaining procedures on the child's behalf, except where either:

(1) The parent or guardian has actual notice of contrary indications by the affected child.

(2) The parent or guardian has actual notice of opposition to the decision by the other parent or by the child's guardian.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1557 - Making of declaration; notification; illustrative form

Art. 1557. Making of declaration; notification; illustrative form

A. At any time, a parent or guardian may make a written declaration directing the withholding or withdrawal of life-sustaining procedures for his child in the event the child should have a terminal and irreversible condition.

B. The declaration shall be signed by the parent or guardian in the presence of two witnesses.

C. It shall be the responsibility of the parent or guardian to notify the child's attending physician that a declaration has been made.

D. Any attending physician who is so notified shall promptly make the declaration or copy of the declaration a part of the child's medical record.

E. Nothing in this Article shall be construed to require the making of a declaration for a terminally ill minor. The legislature intends that the provisions of this Chapter are permissive and voluntary. The legislature further intends that the making of a declaration pursuant to this Chapter merely illustrates a means of documenting the decision relative to withholding or withdrawal of medical treatment or life-sustaining procedures by a parent or guardian on behalf of his child.

F. The declaration may but need not be in the following illustrative form and may include other specific directions:

"DECLARATION

Declaration made this _____ day of ______________ (month, year)

I, _______________, being of sound mind, willfully and voluntarily make known my desire that the death of my dying child, __________________________________, shall not be artificially prolonged under the circumstances set forth below and do hereby declare:

Because my child has an incurable condition, injury, disease, or illness certified to be terminal and irreversible by two physicians who have personally examined my child, one of whom is his attending physician, and the physicians have determined that my child's death will occur whether or not life-sustaining procedures are utilized and that the application of life-sustaining procedures will serve only to prolong artificially the dying process, I direct that such procedures be withheld or withdrawn and that my child be permitted to die naturally with only the administration of medication or the performance of any medical procedure deemed necessary to provide him with comfort care.

I understand the full import of this declaration, and I am emotionally and mentally competent to make this declaration on behalf of my child.

Signed _________________________

City, Parish, and State of Residence ______________________

The declarant has been personally known to me and I believe him or her to be of sound mind.

___________________________

Witness

___________________________

Witness"

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1558 - Revocation of declaration

Art. 1558. Revocation of declaration

A. A declaration by a parent or guardian pursuant to Article 1557 may be revoked at any time by the declarant without regard to his or her mental state or competency by any of the following methods:

(1) By being cancelled, defaced, obliterated, burned, torn, or otherwise destroyed by the declarant or by some person in the presence of and at the direction of the declarant.

(2) By a written revocation of the declarant expressing the intent to revoke, signed and dated by the declarant.

(3) By an oral or nonverbal expression by the declarant of the intent to revoke the declaration.

B. Such revocation by any method enumerated in Paragraph A of this Article shall become effective upon communication to the attending physician.

C. The attending physician shall record in the child's medical records the time and date when notification of the revocation was received.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1559 - Surrender of parental rights to a terminally ill child

Art. 1559. Surrender of parental rights to a terminally ill child

A. A parent or guardian who refuses to consent to the medical care and treatment of his child as required by this Chapter may at any time execute a voluntary act of surrender pursuant to Title XI and place the child in the legal custody of the department or a licensed adoption agency.

B. The department or agency shall immediately provide the treatment necessary for the child and shall make every effort to find an adoptive home for the child.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1560 - Wrongful refusal to consent to medical care and treatment of a child

Art. 1560. Wrongful refusal to consent to medical care and treatment of a child

Whenever the parent or guardian of a child wrongfully refuses to consent to the medical care and treatment of his child as required by this Chapter, the physician may report the child as a child in need of care in accordance with the provisions of Title VI.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1561 - Medical insurer's liability

Art. 1561. Medical insurer's liability

No medical insurer of a parent or guardian of a child who would have otherwise been liable for such medical expenses may deny liability to their insured solely because the insured parent or guardian desires to withhold medical or surgical treatment for the child.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1562 - Immunity

Art. 1562. Immunity

No hospital, physician, or other person authorized by law to provide medical or surgical care shall be held liable for providing such care for a terminally ill child protected by this Chapter when both:

(1) In the opinion of the hospital, physician, or other person authorized by law to provide medical or surgical care, exercising competent medical judgment, the child's life would be threatened by delaying the provision of medical care or treatment.

(2) The child's parent or guardian has wrongfully refused to consent to such medical care or treatment.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1563 - Declaratory judgment; appeal

Art. 1563. Declaratory judgment; appeal

A. An action seeking a declaratory judgment may be brought by any parent, guardian, physician, or hospital in the juvenile court in the parish in which the child is present or is domiciled for the purposes of resolving any issue arising out of a dispute whether certain medical care or treatment should be extended in accordance with this Chapter.

B. An attorney shall be appointed to represent the child in all trial and appellate proceedings.

C. This proceeding shall be heard in chambers, confidentially and within forty-eight hours of the filing thereof.

D. Before entering any judgment approving the refusal or discontinuance of any medical or surgical care for a child, the court must find by clear and convincing evidence that the requirements of Article 1554 have been met.

E. Any appeal or application for writs to review the juvenile court's judgment in any appellate court shall be heard in chambers, confidentially and within forty-eight hours of the filing thereof.

F. Nothing in this Article shall be construed to require any court proceeding when a declaration authorized by Article 1557 has been executed or when the parent and the child's physician agree concerning the child's care, consistent with the requirements of this Chapter.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1564 - Purpose

CHAPTER 8. DOMESTIC ABUSE ASSISTANCE

Art. 1564. Purpose

The purpose of this Chapter is to recognize and address the complex legal and social problems created by domestic violence and to provide a civil remedy in the juvenile courts for domestic violence in homes in which children reside which will afford the victim immediate and easily accessible protection.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1565 - Definitions

Art. 1565. Definitions

As used in this Chapter:

(1) "Domestic abuse" includes but is not limited to physical or sexual abuse and any offense against the person as defined in Chapter 1 of Title 14 of the Louisiana Revised Statutes of 1950, except negligent injury and defamation, committed by one family or household member against another.

(2) "Family or household member" means spouses, former spouses, parents and children, stepparents, stepchildren, foster parents, foster children, and any person living in the same residence with the defendant as a spouse whether married or not if a child or children also live in the residence, who are seeking protection under this Chapter.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992; Acts 1997, No. 1156, §1.



CHC 1566 - Assistance; clerk of court; domestic abuse advocate

Art. 1566. Assistance; clerk of court; domestic abuse advocate

A. The clerk of court shall make forms available for making application for protective orders under this Chapter, provide clerical assistance to the petitioner when necessary, advise indigent applicants of the availability of filing in forma pauperis, provide the necessary forms, and provide the services of a notary, where available, for completion of the affidavit required in Article 1568. The forms shall be prepared by the Judicial Administrator's Office, Louisiana Supreme Court.

B. Domestic abuse advocates may provide clerical assistance to petitioners in making an application for a protective order in accordance with this Chapter.

C. For purposes of this Article, "domestic abuse advocate" means an employee or representative of a community based shelter providing services to victims of family violence or domestic abuse.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992; Acts 1997, No. 1156, §1; Acts 2011, No. 234, §2.



CHC 1567 - Venue; standing

Art. 1567. Venue; standing

A. Venue lies in either:

(1) The parish in which the marital domicile is located or in which the household is located.

(2) The parish in which the defendant resides.

(3) The parish in which the abuse is alleged to have been committed.

(4) For purposes of issuing an order pursuant to Article 1569(A)(1) only, the parish in which the petitioner resides.

(5) The parish in which an action for an annulment of marriage or for a divorce could be brought pursuant to the Code of Civil Procedure.

B. An adult may seek relief under this Chapter by filing a petition with the court alleging abuse by the defendant. Any parent, adult household member, local child protection unit of the Department of Children and Family Services, or district attorney may seek relief on behalf of any child or any person alleged to be incompetent by filing a petition with the court alleging abuse by the defendant. A petitioner's right to relief under this Chapter shall not be affected by his leaving the residence or household to avoid further abuse.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992; Acts 1995, No. 1095, §8; Acts 1997, No. 1156, §1.



CHC 1568 - Petition

Art. 1568. Petition

A. A petition filed under the provisions of this Chapter shall contain the following:

(1) The name of each petitioner and each person on whose behalf the petition is filed and the name, address, and parish of residence of each individual alleged to have committed abuse, if known.

(2) If the petition is being filed on behalf of a child or person alleged to be incompetent, the relationship between that person and the petitioner.

(3) The facts and circumstances concerning the alleged abuse.

(4) The relationship between each petitioner and each individual alleged to have committed abuse.

(5) A request for one or more protective orders or a temporary restraining order.

B. The address and parish of residence of each petitioner and each person on whose behalf the petition is filed may remain confidential with the court.

C. If the petition requests a protective order for a spouse and alleges that the other spouse has committed abuse, the petition shall state whether a suit for divorce is pending.

D. If the petition requests the issuance of an ex parte temporary restraining order, the petition shall contain an affidavit signed by each petitioner that the facts and circumstances contained in the petition are true and correct to the best knowledge, information, and belief of the petitioner. Any false statement under oath contained in the affidavit shall constitute perjury and shall be punishable by a fine of not more than one thousand dollars or by imprisonment with or without hard labor for not more than five years, or both.

E. If a suit for divorce is pending, any application for a protective order shall be filed in that proceeding and shall be heard within the delays provided by this Chapter. Any decree issued in a divorce proceeding filed subsequent to the filing of a petition or an order issued pursuant to this Chapter may, in the discretion of the court hearing the divorce proceeding, supersede in whole or in part the orders issued pursuant to this Chapter. Such subsequent decree shall be forwarded by the rendering court to the court having jurisdiction of the petition for a protective order and shall be made a part of the record thereof. The findings and rulings made in connection with such protective orders shall not be res judicata in any subsequent proceeding.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992; Acts 1997, No. 1156, §1.



CHC 1569 - Temporary restraining order

Art. 1569. Temporary restraining order

A. Upon good cause shown in an ex parte proceeding, the court may enter a temporary restraining order, without bond, as it deems necessary to protect from abuse the petitioner, any children, or any person alleged to be an incompetent. Immediate and present danger of abuse shall constitute good cause for purposes of this Article. The order may include but is not limited to the following:

(1)(a) Directing the defendant to refrain from abusing, harassing, or interfering with the person or employment or going near the residence or place of employment of the petitioner, the children, or any person alleged to be incompetent, on whose behalf a petition was filed under this Chapter.

(b) Directing the defendant to refrain from activities associated with a coerced abortion as defined in Article 603.

(2) Awarding to a party the use and possession of specified community property, such as an automobile.

(3) Granting possession to the petitioner of the residence or household to the exclusion of the defendant, by evicting the defendant or restoring possession to the petitioner when either:

(a) The residence is jointly owned in equal proportion or leased by the defendant and the petitioner or the person on whose behalf the petition is brought.

(b) The residence is solely owned by the petitioner or the person on whose behalf the petition is brought.

(c) The residence is solely leased by defendant and defendant has a duty to support the petitioner or the person on whose behalf the petition is brought.

(4) Prohibiting either party from the transferring, encumbering, or otherwise disposing of property mutually owned or leased by the parties, except when in the ordinary course of business, or for the necessary support of the party or the minor children.

(5) Awarding temporary custody of children or persons alleged to be incompetent.

(6) Awarding or restoring possession to the petitioner of all separate property and all personal property, including but not limited to telephones or other communication equipment, computer, medications, clothing, toiletries, social security cards, birth certificates or other forms of identification, tools of the trade, checkbook, keys, automobile, photographs, jewelry, or any other items or personal effects of the petitioner and restraining the defendant from transferring, encumbering, concealing, or disposing of the personal or separate property of the petitioner.

(7) Granting to the petitioner the exclusive care, possession, or control of any pets belonging to or under the care of the petitioner or minor children residing in the residence or household of either party, and directing the defendant to refrain from harassing, interfering with, abusing or injuring any pet, without legal justification, known to be owned, possessed, leased, kept, or held by either party or a minor child residing in the residence or household of either party.

B. If a temporary restraining order is granted without notice, the matter shall be set within twenty-one days for a rule to show cause why the protective order should not be issued, at which time the petitioner must prove the allegations of abuse by a preponderance of the evidence. The defendant shall be given notice of the temporary restraining order and the hearing on the rule to show cause by service of process as required by law.

C. During the existence of the temporary restraining order, a party shall have the right to return to the family residence once to recover his or her personal clothing and necessities, provided that the party is accompanied by a law enforcement officer to insure the protection and safety of the parties.

D. If no temporary restraining order has been granted, the court shall issue a rule to show cause why the protective order should not be issued, and set the rule for hearing on the earliest day that the business of the court will permit, but in any case within ten days from the date of service of the petition, at which time the petitioner must prove the allegations of abuse by a preponderance of the evidence. The defendant shall be given notice by service of process as required by law.

E. If the hearing pursuant to Paragraph B or D of this Article is continued, the court shall make or extend such temporary restraining order as it deems necessary. Any continuance of a hearing ordered pursuant to Paragraph B or D of this Article shall not exceed fifteen days, unless good cause is shown for further continuance.

F. The court may, in its discretion, grant an emergency temporary restraining order outside regular court hours.

G. Repealed by Acts 1999, No. 1200, §5.

H. Immediately upon rendering a decision granting the relief requested by the petitioner, the judge shall cause to have prepared a Uniform Abuse Prevention Order, as provided in R.S. 46:2136.2(C), shall sign such order, and shall immediately forward it to the clerk of court for filing on the day that the order is issued.

I. If a temporary restraining order is issued or extended, the clerk of the issuing court shall transmit the Uniform Abuse Prevention Order to the Judicial Administrator's Office, Louisiana Supreme Court, for entry into the Louisiana Protective Order Registry, as provided in R.S. 46:2136.2(A), by facsimile transmission or direct electronic input as expeditiously as possible, but no later than the end of the next business day after the order is filed with the clerk of court. The clerk of the issuing court shall also send a copy of the Uniform Abuse Prevention Order, as provided in R.S. 46:2136.2(C), or any modification thereof, to the chief law enforcement officer of the parish where the person or persons protected by the order reside by facsimile transmission or direct electronic input as expeditiously as possible, but no later than the end of the next business day after the order is filed with the clerk of court. A copy of the Uniform Abuse Prevention Order shall be retained on file in the office of the chief law enforcement officer until otherwise directed by the court.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992; Acts 1997, No. 1156, §1; Acts 1999, No. 1200, §§3, 5; Acts 2006, No. 777, §1; Acts 2008, No. 411, §2, eff. June 21, 2008; Acts 2009, No. 427, §2; Acts 2013, No. 260, §1; Acts 2014, No. 317, §4.



CHC 1570 - Protective orders; content; modification; service

Art. 1570. Protective orders; content; modification; service

A. The court may grant any protective order or approve any consent agreement to bring about a cessation of abuse of a party, any children, or any person alleged to be incompetent, which relief may include but is not limited to:

(1) Granting the relief enumerated in Article 1569.

(2) When there is a duty to support a party, any minor children, or any person alleged to be incompetent living in the residence or household, ordering payment of temporary support or provision of suitable housing for them.

(3) Awarding temporary custody of or establishing temporary visitation rights and conditions with regard to any children or person alleged to be incompetent.

(4) Ordering counseling or professional medical treatment for the defendant or the abused person, or both.

(5)(a) Ordering a medical evaluation of the defendant or the abused person, or both, to be conducted by an independent court-appointed evaluator who qualifies as an expert in the field of domestic abuse. The evaluation shall be conducted by a person who has no family, financial, or prior medical relationship with the defendant or abused person, or their attorneys of record.

(b) If the medical evaluation is ordered for both the defendant and abused person, two separate evaluators shall be appointed.

(c) After an independent medical evaluation has been completed and a report issued, the court may order counseling or other medical treatment as deemed appropriate.

B. A protective order may be rendered pursuant to this Chapter if the court has jurisdiction over the parties and subject matter and either of the following occurs:

(1) The parties enter into a consent agreement.

(2) Reasonable notice and opportunity to be heard is given to the person against whom the order is sought sufficient to protect that person's right to due process.

C. Any protective order issued within this state or outside this state that is consistent with Paragraph B shall be accorded full faith and credit by the courts of this state and enforced as if it were the order of the enforcing court.

D. On the motion of any party, the court, after notice to the other parties and a hearing, may modify a prior order to exclude any item included in the prior order or to include any item that could have been included in the prior order.

E. A protective order made under this Chapter shall be served on the person to whom the order applied in open court at the close of the hearing, or in the same manner as a writ of injunction.

F. Any final protective order or approved consent agreement shall be for a fixed period of time, not to exceed six months, and may be extended by the court, after a contradictory hearing, in its discretion. When such order or agreement is for the protection of a child under the age of eighteen who has been sexually molested, the period shall last at least until the child attains the age of eighteen years, unless otherwise modified or terminated following a contradictory hearing. Such protective order or extension thereof shall be subject to a devolutive appeal only.

G. Immediately upon rendering a decision granting the relief requested by the petitioner, the judge shall cause to have prepared a Uniform Abuse Prevention Order, as provided in R.S. 46:2136.2(C), shall sign such order, and shall immediately forward it to the clerk of court for filing on the day that the order is issued.

H. If a protective order is issued or modified, or a consent agreement is agreed to or modified, the clerk of the issuing court shall transmit the Uniform Abuse Prevention Order to the Judicial Administrator's Office, Louisiana Supreme Court, for entry into the Louisiana Protective Order Registry, as provided in R.S. 46:2136.2(A), by facsimile transmission or direct electronic input as expeditiously as possible, but no later than the end of the next business day after the order is filed with the clerk of court. The clerk of the issuing court shall also send a copy of the Uniform Abuse Prevention Order, as provided in R.S. 46:2136.2(C), or any modification thereof, to the chief law enforcement officer of the parish where the person or persons protected by the order reside by facsimile transmission or direct electronic input as expeditiously as possible, but no later than the end of the next business day after the order is filed with the clerk of court. A copy of the Uniform Abuse Prevention Order shall be retained on file in the office of the chief law enforcement officer until otherwise directed by the court.

I. A court shall not grant a mutual order for protection to opposing parties. However, nothing contained in this Paragraph shall be construed to prohibit the court from granting a protective order to a party in a subsequently filed Petition for Domestic Abuse Assistance provided that the provisions contained in R.S. 46:2136(B) have been met.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992; Acts 1994, 3rd Ex. Sess., No. 22, §1; Acts 1997, No. 1156, §1; Acts 1999, No. 541, §1; Acts 1999, No. 1200, §3; Acts 2008, No. 411, §2, eff. June 21, 2008; Acts 2014, No. 317, §4.



CHC 1570.1 - Costs paid by abuser

Art. 1570.1. Costs paid by abuser

A. All court costs, attorney fees, costs of enforcement and modifications proceedings, costs of appeals, evaluation fees, and expert witness fees incurred in maintaining or defending any proceeding concerning domestic abuse assistance in accordance with the provisions of this Chapter shall be paid by the perpetrator of the domestic violence, including all costs of medical and psychological care for the abused adult, or for any of the children, necessitated by the domestic violence.

B. However, if the court determines the petition was frivolous, the court may order the nonprevailing party to pay all court costs and reasonable attorney fees of the other party.

Acts 1997, No. 1156, §1; Acts 2006, No. 777, §1; Acts 2008, No. 411, §2, eff. June 21, 2008.



CHC 1571 - Penalties; notice of penalty in order

Art. 1571. Penalties; notice of penalty in order

A. Upon violation of a temporary restraining order, a protective order, or a court-approved consent agreement, the court may hold the defendant in contempt of court and punish the defendant by imprisonment in the parish jail for not more than six months or a fine of not more than five hundred dollars, or both, and may order that all or a part of any fine be forwarded for the support of petitioner and dependents, in the discretion of the court.

B. Such sentence shall be imposed only after trial by the judge of a rule against the defendant to show cause why he should not be adjudged guilty of contempt and punished accordingly. The rule to show cause may issue on the court's own motion or on motion of a party to the action or proceeding, and shall state the facts alleged to constitute the contempt. A certified copy of the motion and of the rule to show cause shall be served upon the person charged with contempt in the same manner as a subpoena, at least forty-eight hours before the time assigned for the trial of the rule, which shall be scheduled within twenty days of the filing of the motion for contempt.

C. Each protective order issued under this Chapter, including a temporary ex parte order, shall have the following statement printed in bold-faced type or in capital letters: "A PERSON WHO VIOLATES THIS ORDER MAY BE PUNISHED FOR CONTEMPT OF COURT BY A FINE OF NOT MORE THAN $500 OR BY CONFINEMENT IN JAIL FOR AS LONG AS SIX MONTHS, OR BOTH, AND MAY BE FURTHER PUNISHED UNDER THE CRIMINAL LAWS OF THE STATE OF LOUISIANA. THIS ORDER SHALL BE ENFORCED BY ALL LAW ENFORCEMENT OFFICERS AND COURTS OF THE STATE OF LOUISIANA."

D. Nothing contained herein shall be construed as a limitation on any applicable provisions of Title 14 of the Louisiana Revised Statutes of 1950.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992; Acts 1999, No. 1200, §3.



CHC 1572 - Other relief not affected

Art. 1572. Other relief not affected

The granting of any relief authorized under this Chapter shall not preclude any other relief authorized by law.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1573 - Law enforcement officers; duties

Art. 1573. Law enforcement officers; duties

Whenever a law enforcement officer has reason to believe that a family or household member has been abused, the officer shall immediately use all reasonable means to prevent further abuse, including:

(1) Arresting the abusive party with a warrant or without a warrant pursuant to Article 213 of the Code of Criminal Procedure, if probable cause exists to believe that aggravated or second degree battery has been committed by that person, whether or not the offense occurred in the officer's presence.

(2) Arresting the abusive party in case of simple assault, aggravated assault, or simple battery, whether or not the offense occurred in the presence of the officer, when the officer reasonably believes there is impending danger to the physical safety of the abused person in the officer's absence. If there is no cause to believe there is impending danger, arresting the abusive party is at the officer's discretion.

(3) Assisting the abused person in obtaining medical treatment necessitated by the battery, or arranging for, or providing or assisting in the procurement of transportation for the abused person to a place of shelter or safety.

(4) Notifying the abused person of his right to initiate criminal or civil proceedings, the availability of the protective order pursuant to Article 1570, and the availability of community assistance for domestic violence victims.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1574 - Reporting

Art. 1574. Reporting

Whenever a law enforcement officer investigates an allegation of domestic abuse, whether or not an arrest is made, the officer shall make a written report of the alleged incident, including a statement of the complainant and the disposition of the case.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1575 - Immunity

Art. 1575. Immunity

Any law enforcement officer reporting in good faith, exercising due care in the making of an arrest, or providing assistance pursuant to the provisions of Articles 1573 and 1574 shall have immunity from any civil liability that otherwise might be incurred or imposed because of the report, arrest, or assistance provided.

Acts 1991, No. 235, §15, eff. Jan. 1, 1992.



CHC 1601 - Enactment

TITLE XVI

INTERSTATE COMPACTS AFFECTING CHILDREN

CHAPTER 1. INTERSTATE COMPACT ON

ADOPTION AND MEDICAL ASSISTANCE

Art. 1601. Enactment

The Interstate Compact on Adoption and Medical Assistance is hereby enacted into law and entered into with all other jurisdictions legally joining therein in form substantially as follows.

Acts 1991, No. 235, §16, eff. Jan. 1, 1992.



CHC 1602 - Findings

Art. 1602. Findings

The party states find that:

(1) In order to obtain adoptive families for children with special needs, prospective adoptive parents must be assured of substantial assistance, usually on a continuing basis, in meeting the high costs of supporting and providing for the special needs and services required by such children.

(2) The states have a fundamental interest in promoting adoption for children with special needs because the care, emotional stability, and general support and encouragement required by such children to surmount their physical, mental, or emotional conditions can be best, and often only, obtained in family homes with a normal parent-child relationship.

(3) The states obtain advantages from providing adoption assistance because the customary alternative is for the state to defray the entire cost of meeting all the needs of such children.

(4) The special needs involved are for the emotional, physical maintenance of the child, and medical support and services.

(5) The necessary assurances of adoption assistance for children with special needs, in those instances where children and adoptive parents are in states other than the one undertaking to provide the assistance, is to establish and maintain suitable substantive guarantees and workable procedures for interstate payments to assist with the necessary child maintenance, procurement of services, and medical assistance.

Acts 1991, No. 235, §16, eff. Jan. 1, 1992.



CHC 1603 - Purposes

Art. 1603. Purposes

The purposes of this compact are to:

(1) Strengthen protections for the interests of the children with special needs on behalf of whom adoptive assistance is committed to be paid, when such children are in or move to states other than the one committed to make adoption assistance payments.

(2) Provide substantive assurances and procedures which will promote the delivery of medical and other services on an interstate basis to children through programs of adoption assistance established by the laws of the party states.

Acts 1991, No. 235, §16, eff. Jan. 1, 1992.



CHC 1604 - Definitions

Art. 1604. Definitions

As used in this compact, unless the context clearly requires a different construction:

(1) "Adoption assistance" means the payment or payments for maintenance of a child, which payment or payments are made or committed to be made pursuant to the adoption assistance program established by the laws of a party state.

(2) "Adoption assistance state" means the state that is signatory to an adoption assistance agreement in a particular case.

(3) "Child with special needs" means a minor who has not yet attained the age at which the state normally discontinues children's services or twenty-one, where the state determines that the child's mental or physical handicaps warrant the continuation of assistance, for whom the state has determined the following:

(a) That the child cannot or should not be returned to the home of his parents.

(b) That there exists with respect to the child a specific factor or condition, such as his ethnic background, age, or membership in a minority or sibling group, or the presence of factors such as medical condition or physical, mental, or emotional handicaps, because of which it is reasonable to conclude that such child cannot be placed with adoptive parents without providing adoption assistance.

(c) That, except where it would be against the best interests of the child because of such factors as the existence of significant emotional ties with prospective adoptive parents while in the care of such parents as a foster child, a reasonable but unsuccessful effort has been made to place the child with appropriate adoptive parents without providing adoption assistance payments.

(4) "Parents" means either the singular or plural of the word "parent".

(5) "Residence state" means the state of which the child is a resident by virtue of the residence of the adoptive parents.

(6) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, or a territory or possession of the United States.

Acts 1991, No. 235, §16, eff. Jan. 1, 1992.



CHC 1605 - Adoption assistance

Art. 1605. Adoption assistance

A. Each state shall determine the amounts of adoption assistance and other aid which it will give to children with special needs and their adoptive parents in accordance with its own laws and programs. The adoption assistance and other aid may be made subject to periodic reevaluation of eligibility by the adoption assistance state in accordance with its laws. The provisions of this Article and of Article 1606 are subject to the limitation set forth in this Paragraph.

B. The adoption assistance and medical assistance services and benefits to which this compact applies are those provided to children with special needs and their adoptive parents from the time of the final decree of adoption or the interlocutory decree of adoption, as the case may be, pursuant to the laws of the adoption assistance state. In addition to the content required by subsequent provisions of this Article for adoption assistance agreements, each such agreement shall state whether the initial adoption assistance period thereunder begins with the final or interlocutory decree of adoption. Aid provided by party states to children with special needs during the preadoptive placement period or earlier shall be under the foster care or other programs of the states and, except as provided in Paragraph C of this Article, shall not be governed by the provisions of this compact.

C. Every case of adoption assistance shall include an adoption assistance agreement between the adoptive parents and the agency of the state undertaking to provide the adoption assistance. Every such agreement shall contain provisions for the fixing of actual or potential interstate aspects of the adoption assistance as follows:

(1) An express commitment that the adoption assistance shall be payable without regard for the state of residence of the adoptive parents, both at the outset of the agreement period and at all times during its continuance.

(2) A provision setting forth with particularity the types of child care and services toward which the adoption assistance state will make payments.

(3) A commitment to make medical assistance available to the child in accordance with Article 1606.

(4) An express declaration that the agreement is for the benefit of the child, the adoptive parents, and that state and that it is enforceable by any or all of them.

D. Any services or benefits provided by the residence state and the adoption assistance state for a child may be facilitated by the party states on each other's behalf. To this end, the personnel of the child welfare agencies of the party states will assist each other and beneficiaries of adoption assistance agreements with other party states in implementing benefits expressly included in adoption assistance agreements. However, it is recognized and agreed that, in general, children to whom adoption assistance agreements apply are eligible for benefits under the child welfare, education, rehabilitation, mental health, and other programs of their state of residence on the same basis as other resident children.

E. Adoption assistance payments, when made on behalf of a child in another state, shall be made on the same basis and in the same amounts as they would be made if the child were in the state making the payments.

Acts 1991, No. 235, §16, eff. Jan. 1, 1992.



CHC 1606 - Medical assistance

Art. 1606. Medical assistance

A. Children for whom a party state is committed in accordance with the terms of an adoption assistance agreement to make adoption assistance payments are eligible for medical assistance during the entire period for which such payments are to be provided. Upon application therefor, the adoptive parents of a child on whose behalf a party state's duly constituted authorities have entered into an adoption assistance agreement shall receive a medical assistance identification made out in the child's name. The identification shall be issued by the medical assistance program of the residence state and shall entitle the child to the same benefits, pursuant to the same procedures, as any other child who is a resident of the state and covered by medical assistance, whether or not the adoptive parents are eligible for medical assistance.

B. The identification shall bear no indication that an adoption assistance agreement with another state is the basis for issuance. However, if the identification is issued on account of an outstanding adoption assistance agreement to which another state is a signatory, the records of the issuing state and the adoption assistance state shall show the fact and shall contain a copy of the adoption assistance agreement and any amendment or replacement therefor, and all other pertinent information. The adoption assistance and medical assistance programs of the adoption assistance state shall be notified of the identification issuance.

C. A state which has issued a medical assistance identification pursuant to this compact, which identification is valid and currently in force, shall accept, process, and pay medical assistance claims thereon as on any other medical assistance eligibilities of residents.

D. An adoption assistance state which provides medical services or benefits to children covered by its adoption assistance agreements, which services or benefits are not provided for those children under the medical assistance program of the residence state, may enter into cooperative arrangements with the residence state to facilitate the delivery and administration of such services and benefits. However, any such arrangements shall not be inconsistent with this compact nor shall they relieve the residence state of any obligation to provide medical assistance in accordance with its laws and this compact.

E. A child whose residence is changed from one party state to another party state shall be eligible for medical assistance under the medical assistance program of the new state of residence.

Acts 1991, No. 235, §16, eff. Jan. 1, 1992.



CHC 1607 - Joinder and withdrawal

Art. 1607. Joinder and withdrawal

A. This compact shall be open to joinder by any state. It shall enter into force as to a state when its duly constituted and empowered authority has executed it.

B. In order that the provisions of this compact may be accessible to and known by the general public and so that its status as law in each of the party states may be fully implemented, the full text of the compact, together with a notice of its execution shall be caused to be published by the authority which has executed it in each party state. Copies of the compact shall be made available upon request made of the executing authority in any state.

C. Withdrawal from this compact shall be by written notice sent by the authority which executed it to the appropriate officials of all other party states, but no such notice shall take effect until one year after it is given in accordance with the requirements of this Paragraph.

D. All adoption assistance agreements outstanding and to which a party state is signatory at the time when its withdrawal from this compact takes effect shall continue to have the effects given to them pursuant to this compact, until they expire or are terminated in accordance with their provisions. Until such expiration or termination, all beneficiaries of the agreements involved shall continue to have all rights and obligations conferred or imposed by this compact, and the withdrawing state shall continue to administer the compact to the extent necessary to accord and implement fully the rights and protections preserved hereby.

Acts 1991, No. 235, §16, eff. Jan. 1, 1992.



CHC 1608 - Interstate compact on the placement of children, adoption; enactment; purpose and policy

CHAPTER 2. INTERSTATE COMPACT ON THE

PLACEMENT OF CHILDREN

Art. 1608. Interstate compact on the placement of children, adoption; enactment; purpose and policy

NOTE: Art. 1608 repealed by Acts 2010, No. 893, §2, eff. when the 35th state enacts the Interstate Compact for the Placement of Children.

A. The Interstate Compact on the Placement of Children is hereby enacted into law and entered into with all other jurisdictions legally joining therein as set out herein in Articles 1608 through 1617.

B. It is the purpose and policy of the party states to cooperate with each other in the interstate placement of children to the end that:

(1) Each child requiring placement shall receive the maximum opportunity to be placed in a suitable environment and with persons or institutions having appropriate qualifications and facilities to provide a necessary and desirable degree and type of care.

(2) The appropriate authorities in a state where a child is to be placed may have full opportunity to ascertain the circumstances of the proposed placement, thereby promoting full compliance with applicable requirements for the protection of the child.

(3) The proper authorities of the state from which the placement is made may obtain the most complete information on the basis of which to evaluate a projected placement before it is made.

(4) Appropriate jurisdictional arrangements for the care of children will be promoted.

Acts 1991, No. 235, §16, eff. Jan. 1, 1992; Acts 2010, No. 893, §2.



CHC 1609 - Compact definitions

Art. 1609. Compact definitions

NOTE: Art. 1609 repealed by Acts 2010, No. 893, §2, eff. when the 35th state enacts the Interstate Compact for the Placement of Children.

As used in this compact:

(1) "Child" means a person who, by reason of minority, is legally subject to parental, guardianship, or similar control.

(2) "Placement" means the arrangement for the care of a child in a family free or boarding home or in a child-caring agency or institution but does not include any institution caring for the mentally ill, mentally defective, or epileptic, or any institution primarily educational in character, and any hospital or other medical facility.

(3) "Receiving state" means the state to which a child is sent, brought, or caused to be sent or brought, whether by public authorities or private persons or agencies, and whether for placement with state or local public authorities or for placement with private agencies or persons.

(4) "Sending agency" means a party state, officer or employee thereof; a subdivision of a party state, or officer or employee thereof; a court of a party state; a person, corporation, association, charitable agency, or other entity which sends, brings, or causes to be sent or brought any child to another party state.

Acts 1991, No. 235, §16, eff. Jan. 1, 1992; Acts 2010, No. 893, §2.



CHC 1610 - Conditions for placement

Art. 1610. Conditions for placement

NOTE: Art. 1610 repealed by Acts 2010, No. 893, §2, eff. when the 35th state enacts the Interstate Compact for the Placement of Children.

A. No sending agency shall send, bring, or cause to be sent or brought into any other party state any child for placement in foster care or as a preliminary to a possible adoption unless the sending agency shall comply with each and every requirement set forth in this Article and with the applicable laws of the receiving state governing the placement of children therein.

B. Prior to sending, bringing, or causing any child to be sent or brought into a receiving state for placement in foster care or as a preliminary to a possible adoption, the sending agency shall furnish the appropriate public authorities in the receiving state written notice of the intention to send, bring, or place the child in the receiving state. The notice shall contain:

(1) The name, date, and place of birth of the child.

(2) The identity and address or addresses of the parents or legal guardian.

(3) The name and address of the person, agency, or institution to or with which the sending agency proposes to send, bring, or place the child.

(4) A full statement of the reasons for such proposed action and evidence of the authority pursuant to which the placement is proposed to be made.

C. Any public officer or agency in a receiving state which is in receipt of a notice pursuant to Paragraph B of this Article may request the sending agency or any other appropriate officer or agency of or in the sending agency's state, and shall be entitled to receive therefrom, such supporting or additional information as it may deem necessary under the circumstances to carry out the purpose and policy of this compact.

D. The child shall not be sent, brought, or caused to be sent or brought into the receiving state until the appropriate public authorities in the receiving state shall notify the sending agency, in writing, to the effect that the proposed placement does not appear to be contrary to the interests of the child.

Acts 1991, No. 235, §16, eff. Jan. 1, 1992; Acts 2010, No. 893, §2.



CHC 1611 - Illegal placement; penalty

Art. 1611. Illegal placement; penalty

NOTE: Art. 1611 repealed by Acts 2010, No. 893, §2, eff. when the 35th state enacts the Interstate Compact for the Placement of Children.

A. The sending, bringing, or causing to be sent or brought into any receiving state of a child in violation of the terms of this compact shall constitute a violation of the laws respecting the placement of children of both the state in which the sending agency is located or from which it sends or brings the child and of the receiving state.

B. Such violation may be punished or subjected to penalty in either jurisdiction in accordance with its laws.

C. In addition to liability for any such punishment or penalty, any such violation shall constitute full and sufficient grounds for the suspension or revocation of any license, permit, or other legal authorization held by the sending agency which empowers or allows it to place or care for children.

Acts 1991, No. 235, §16, eff. Jan. 1, 1992; Acts 2010, No. 893, §2.



CHC 1612 - Retention of jurisdiction

Art. 1612. Retention of jurisdiction

NOTE: Art. 1612 repealed by Acts 2010, No. 893, §2, eff. when the 35th state enacts the Interstate Compact for the Placement of Children.

A. The sending agency shall retain jurisdiction over the child sufficient to determine all matters in relation to the custody, supervision, care, treatment, and disposition of the child which it would have had if the child had remained in the sending agency's state, until the child is adopted, reaches majority, becomes self-supporting, or is discharged with the concurrence of the appropriate authority in the receiving state. Such jurisdiction shall also include the power to effect or cause the return of the child or its transfer to another location and custody pursuant to law. The sending agency shall continue to have financial responsibility for support and maintenance of the child during the period of the placement. Nothing contained herein shall defeat a claim of jurisdiction by a receiving state sufficient to deal with an act of delinquency or crime committed therein.

B. When the sending agency is a public agency, it may enter into an agreement with an authorized public or private agency in the receiving state providing for the performance of one or more services in respect of such case by the latter as agent for the sending agency.

C. Nothing in this compact shall be construed to prevent a private charitable agency authorized to place children in the receiving state from performing services or acting as agent in that state for a private charitable agency of the sending state, nor to prevent the agency in the receiving state from discharging financial responsibility for the support and maintenance of a child who has been placed on behalf of the sending agency without relieving the responsibility set forth in Paragraph A of this Article.

Acts 1991, No. 235, §16, eff. Jan. 1, 1992; Acts 2010, No. 893, §2.



CHC 1613 - Institutional care of delinquent children

Art. 1613. Institutional care of delinquent children

NOTE: Art. 1613 repealed by Acts 2010, No. 893, §2, eff. when the 35th state enacts the Interstate Compact for the Placement of Children.

A child adjudicated delinquent may be placed in an institution in another party jurisdiction pursuant to this compact, but no such placement shall be made unless the child is given a court hearing on notice to the parent or guardian with opportunity to be heard, prior to his being sent to such other party jurisdiction for institutional care, and the court finds both that:

(1) Equivalent facilities for the child are not available in the sending agency's jurisdiction.

(2) Institutional care in the other jurisdiction is in the best interest of the child and will not produce undue hardship.

Acts 1991, No. 235, §16, eff. Jan. 1, 1992; Acts 2010, No. 893, §2.



CHC 1614 - Compact administrator

Art. 1614. Compact administrator

NOTE: Art. 1614 repealed by Acts 2010, No. 893, §2, eff. when the 35th state enacts the Interstate Compact for the Placement of Children.

The executive head of each jurisdiction party to this compact shall designate an officer who shall be general coordinator of activities under this compact in his jurisdiction and who, acting jointly with like officers of other party jurisdictions, shall have power to promulgate rules and regulations to carry out more effectively the terms and provisions of this compact.

Acts 1991, No. 235, §16, eff. Jan. 1, 1992; Acts 2010, No. 893, §2.



CHC 1615 - Limitations upon applicability

Art. 1615. Limitations upon applicability

NOTE: Art. 1615 repealed by Acts 2010, No. 893, §2, eff. when the 35th state enacts the Interstate Compact for the Placement of Children.

This compact shall not apply to:

(1) The sending or bringing of a child into a receiving state by his parent, stepparent, grandparent, adult brother or sister, adult uncle or aunt, or his guardian and leaving the child with any such relative or nonagency guardian in the receiving state.

(2) Any placement, sending, or bringing of a child into a receiving state pursuant to any other interstate compact to which both the state from which the child is sent or brought and the receiving state are party, or to any other agreement between said states which has the force of law.

Acts 1991, No. 235, §16, eff. Jan. 1, 1992; Acts 2010, No. 893, §2.



CHC 1616 - Enactment and withdrawal

Art. 1616. Enactment and withdrawal

NOTE: Art. 1616 repealed by Acts 2010, No. 893, §2, eff. when the 35th state enacts the Interstate Compact for the Placement of Children.

A. This compact shall be open to joinder by any state, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and, with the consent of congress, the government of Canada or any province thereof. It shall become effective with respect to any such jurisdiction when such jurisdiction has enacted the same into law.

B. Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until two years after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the governor of each other party jurisdiction.

C. Withdrawal of a party state shall not affect the rights, duties, and obligations under this compact of any sending agency herein with respect to a placement made prior to the effective date of withdrawal.

Acts 1991, No. 235, §16, eff. Jan. 1, 1992; Acts 2010, No. 893, §2.



CHC 1617 - Construction and severability

Art. 1617. Construction and severability

NOTE: Art. 1617 repealed by Acts 2010, No. 893, §2, eff. when the 35th state enacts the Interstate Compact for the Placement of Children.

A. The provisions of this compact shall be liberally construed to effectuate the purposes thereof.

B. The provisions of this compact shall be severable, and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

Acts 1991, No. 235, §16, eff. Jan. 1, 1992; Acts 2010, No. 893, §2.



CHC 1618 - Supplementary definitions applicable only to this state

Art. 1618. Supplementary definitions applicable only to this state

NOTE: Art. 1618 repealed by Acts 2010, No. 893, §2, eff. when the 35th state enacts the Interstate Compact for the Placement of Children.

A. As used in Article 1610, when referring to this state, "appropriate public authorities" means the Louisiana Department of Children and Family Services.

B. As used in Article 1612, "appropriate authority in the receiving state" means any licensed child welfare agency in Louisiana.

C. As used in Article 1614, "executive head" means the governor of Louisiana.

Acts 1991, No. 235, §16, eff. Jan. 1, 1992; Acts 2010, No. 893, §2.



CHC 1619 - Financial responsibility for children

Art. 1619. Financial responsibility for children

NOTE: Art. 1619 repealed by Acts 2010, No. 893, §2, eff. when the 35th state enacts the Interstate Compact for the Placement of Children.

Financial responsibility for any child placed pursuant to the provisions of this compact shall be determined in accordance with the provisions of Article 1612 in the first instance. However, in the event of partial or complete default of performance thereunder, the provisions of Louisiana's laws fixing the responsibility for the support of children also may be invoked.

Acts 1991, No. 235, §16, eff. Jan. 1, 1992; Acts 2010, No. 893, §2.



CHC 1620 - Authority to enter into agreements; approval of state treasurer

Art. 1620. Authority to enter into agreements; approval of state treasurer

NOTE: Art. 1620 repealed by Acts 2010, No. 893, §2, eff. when the 35th state enacts the Interstate Compact for the Placement of Children.

A. The officers and agencies of this state and its political subdivisions having authority to place children are hereby empowered to enter into agreements with appropriate officers or agencies of or in other party states pursuant to Paragraph B of Article 1612.

B. Any such agreement which contains a financial commitment or imposes a financial obligation on this state or subdivision or agency thereof shall not be binding unless it has the approval in writing of the state treasurer in the case of the state and of the chief local fiscal officer in the case of a subdivision of the state.

Acts 1991, No. 235, §16, eff. Jan. 1, 1992; Acts 2010, No. 893, §2.



CHC 1621 - Jurisdiction

Art. 1621. Jurisdiction

NOTE: Art. 1621 repealed by Acts 2010, No. 893, §2, eff. when the 35th state enacts the Interstate Compact for the Placement of Children.

Any court having jurisdiction to place delinquent children may place such a child in an institution or in another state pursuant to Article 1613 and shall retain jurisdiction as provided in Article 1612.

Acts 1991, No. 235, §16, eff. Jan. 1, 1992; Acts 2010, No. 893, §2.



CHC 1622 - Appointment of compact administrator

Art. 1622. Appointment of compact administrator

NOTE: Art. 1622 repealed by Acts 2010, No. 893, §2, eff. when the 35th state enacts the Interstate Compact for the Placement of Children.

The governor is hereby authorized to appoint a compact administrator in accordance with the terms of Article 1614.

Acts 1991, No. 235, §16, eff. Jan. 1, 1992; Acts 2010, No. 893, §2.



CHC 1623 - Interstate compact for the placement of children; purpose

CHAPTER 2-A. INTERSTATE COMPACT FOR THE

PLACEMENT OF CHILDREN

Art. 1623. Interstate compact for the placement of children; purpose

NOTE: Art. 1623 enacted by Acts 2010, No. 893, §1, eff. when the 35th state enacts the Interstate Compact for the Placement of Children

The provisions of this Chapter shall constitute the Interstate Compact for the Placement of Children. The purpose of the compact is to:

A. Provide a process through which children subject to the compact are placed in safe and suitable homes in a timely manner.

B. Facilitate ongoing supervision of a placement, the delivery of services, and communication between the states.

C. Provide operating procedures that will ensure that children are placed in safe and suitable homes in a timely manner.

D. Provide for the promulgation and enforcement of administrative rules implementing the provisions of the compact and regulating the covered activities of the member states.

E. Provide for uniform data collection and information sharing between member states under the compact.

F. Promote coordination between the compact, the Interstate Compact for Juveniles, the Interstate Compact on Adoption and Medical Assistance, and other compacts affecting the placement of and which provide services to children otherwise subject to the compact.

G. Provide for a state's continuing legal jurisdiction and responsibility for placement and care of a child that it would have had if the placement were intrastate.

H. Provide for the promulgation of guidelines, in collaboration with Indian tribes, for interstate cases involving Indian children as is or may be permitted by federal law.

Acts 2010, No. 893, §1.



CHC 1624 - Definitions

Art. 1624. Definitions

NOTE: Art. 1624 enacted by Acts 2010, No. 893, §1, eff. when the 35th state enacts the Interstate Compact for the Placement of Children.

As used in this Chapter, the following terms shall have the following meanings:

(1) "Approved placement" means the public child placing agency in the receiving state has determined that the placement is both safe and suitable for the child.

(2) "Assessment" means an evaluation of a prospective placement by a public child placing agency in the receiving state to determine if the placement meets the individualized needs of the child, including but not limited to the child's safety and stability, health and well-being, and mental, emotional and physical development. "Assessment" is applicable only to a placement by a public child placing agency.

(3) "Certification" means to attest, declare, or swear to before a judge or notary public.

(4) "Child" means an individual who has not attained the age of eighteen.

(5) "Default" means the failure of a member state to perform the obligations or responsibilities imposed upon it by the compact, the bylaws, or rules of the Interstate Commission.

(6) "Home study" means an evaluation of a home environment conducted in accordance with the applicable requirements of the state in which the home is located, and documenting the preparation and the suitability of the placement resource for placement of a child in accordance with the laws and requirements of the state in which the home is located.

(7) "Indian tribe" means any Indian tribe, band, nation, or other organized group or community of Indians recognized as eligible for services provided to Indians by the Secretary of the Interior because of their status as Indians, including any Alaskan native village as defined in Section 3(C) of the Alaska Native Claims Settlement Act at 43 U.S.C. 1602(C).

(8) "Interstate Commission for the Placement of Children" means the commission that is created under Article 1630 and which is generally referred to as the Interstate Commission.

(9) "Jurisdiction" means the power and authority of a court to hear and decide matters.

(10) "Legal Risk Placement" ("Legal Risk adoption") means a placement made preliminary to an adoption where the prospective adoptive parents acknowledge in writing that a child may be ordered returned to the sending state or the birth mother’s state of residence, if different from the sending state, and a final decree of adoption shall not be entered in any jurisdiction until all required consents are obtained or are dispensed with in accordance with applicable law.

(11) "Member state" means a state that has enacted the compact.

(12) "Noncustodial parent" means a person who, at the time of the commencement of court proceedings in the sending state, does not have sole legal custody of the child or has joint legal custody of a child, and who is not the subject of allegations or findings of child abuse or neglect.

(13) "Nonmember state" means a state which has not enacted the compact.

(14) "Notice of residential placement" means information regarding a placement into a residential facility provided to the receiving state including, but not limited to the name, date and place of birth of the child, the identity and address of the parent or legal guardian, evidence of authority to make the placement, and the name and address of the facility in which the child will be placed. Notice of residential placement shall also include information regarding a discharge and any unauthorized absence from the facility.

(15) "Placement" means the act by a public or private child placing agency intended to arrange for the care or custody of a child in another state.

(16) "Private child placing agency" means any private corporation, agency, foundation, institution, or charitable organization, or any private person or attorney that facilitates, causes, or is involved in the placement of a child from one state to another and that is not an instrumentality of the state or acting under state law.

(17) "Provisional placement" means a determination made by the public child placing agency in the receiving state that the proposed placement is safe and suitable, and, to the extent allowable, the receiving state has temporarily waived its standards or requirements otherwise applicable to prospective foster or adoptive parents so as to not delay the placement. Completion of the receiving state requirements regarding training for prospective foster or adoptive parents shall not delay an otherwise safe and suitable placement.

(18) "Public child placing agency" means any government child welfare agency or child protection agency or a private entity under contract with such an agency, regardless of whether they act on behalf of a state, county, municipality or other governmental unit and which facilitates, causes, or is involved in the placement of a child from one state to another.

(19) "Receiving state" means the state to which a child is sent, brought, or caused to be sent or brought.

(20) "Relative" means someone who is related to the child as a parent, stepparent, sibling by half or whole blood or by adoption, grandparent, aunt, uncle, or first cousin or a nonrelative with such significant ties to the child that they may be regarded as relatives as determined by the court in the sending state.

(21) "Residential facility" means a facility providing a level of care that is sufficient to substitute for parental responsibility or foster care, and is beyond what is needed for assessment or treatment of an acute condition. For purposes of the compact, residential facilities do not include institutions primarily educational in character, hospitals, or other medical facilities.

(22) "Rule" means a written directive, mandate, standard, or principle issued by the Interstate Commission promulgated pursuant to this Chapter that is of general applicability and that implements, interprets, or prescribes a policy or provision of the compact. "Rule" has the force and effect of an administrative rule in a member state, and includes the amendment, repeal, or suspension of an existing rule.

(23) "Sending state" means the state from which the placement of a child is initiated.

(24) "Service member's permanent duty station" means the military installation where an active duty armed services member is currently assigned and is physically located under competent orders that do not specify the duty as temporary.

(25) "Service member's state of legal residence" means the state in which the active duty armed services member is considered a resident for tax and voting purposes.

(26) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Northern Marianas Islands, and any other territory of the United States.

(27) "State court" means a judicial body of a state that is vested by law with responsibility for adjudicating cases involving abuse, neglect, deprivation, delinquency or status offenses of individuals who have not attained the age of eighteen.

(28) "Supervision" means monitoring provided by the receiving state once a child has been placed in a receiving state pursuant to the compact.

Acts 2010, No. 893, §1.



CHC 1625 - Compact applicability

Art. 1625. Compact applicability

NOTE: Art. 1625 enacted by Acts 2010, No. 893, §1, eff. when the 35th state enacts the interstate Compact for the Placement of Children.

A. Except as otherwise provided in Paragraph B of this Article, the compact shall apply to all of the following:

(1) The interstate placement of a child subject to ongoing court jurisdiction in the sending state, due to allegations or findings that the child has been abused, neglected, or deprived as defined by the laws of the sending state, provided, however, that the placement of such a child into a residential facility shall require only notice of residential placement to the receiving state prior to placement.

(2) The interstate placement of a child adjudicated delinquent or unmanageable based on the laws of the sending state and subject to ongoing court jurisdiction of the sending state if any of the following apply:

(a) The child is being placed in a residential facility in another member state and is not covered under another compact.

(b) The child is being placed in another member state and the determination of safety and suitability of the placement and services required is not provided through another compact.

(3) The interstate placement of any child by a public child placing agency or private child placing agency as defined in the compact as a preliminary step to a possible adoption.

B. The provisions of the compact shall not apply to:

(1) The interstate placement of a child in a custody proceeding in which a public child placing agency is not a party, provided that the placement is not intended to effectuate an adoption.

(2) The interstate placement of a child with a nonrelative in a receiving state by a parent with the legal authority to make such a placement provided, however, that the placement is not intended to effectuate an adoption.

(3) The interstate placement of a child by one relative with the lawful authority to make such a placement directly with a relative in a receiving state.

(4) The placement of a child, not subject to Paragraph A of this Article, into a residential facility by his parent.

(5) The placement of a child with a noncustodial parent provided all of the following exist:

(a) The noncustodial parent proves to the satisfaction of a court in the sending state a substantial relationship with the child.

(b) The court in the sending state makes a written finding that placement with the noncustodial parent is in the best interests of the child.

(c) The court in the sending state dismisses its jurisdiction in interstate placements in which the public child placing agency is a party to the proceeding.

(6) A child entering the United States from a foreign country for the purpose of adoption or leaving the United States to go to a foreign country for the purpose of adoption in that country.

(7) A child who is a United States citizen living overseas with a United States armed services member stationed overseas, is removed and placed in a state.

(8) The sending of a child by a public child placing agency or a private child placing agency for a visit as defined by the rules of the Interstate Commission.

C. For purposes of determining the applicability of the compact to the placement of a child with a family in the armed services, the public child placing agency or private child placing agency may choose the state of the service member's permanent duty station or the service member's declared legal residence.

D. Nothing in this Chapter shall be construed to prohibit the concurrent application of the provisions of the compact with other applicable interstate compacts including the Interstate Compact for Juveniles and the Interstate Compact on Adoption and Medical Assistance. The Interstate Commission may in cooperation with other interstate compact commissions having responsibility for the interstate movement, placement or transfer of children, promulgate like rules to ensure the coordination of services, timely placement of children, and the reduction of unnecessary or duplicative administrative or procedural requirements.

Acts 2010, No. 893, §1.



CHC 1626 - Jurisdiction

Art. 1626. Jurisdiction

NOTE: Art. 1626 enacted by Acts 2010, No. 893, §1, eff. when the 35th state enacts the Interstate Compact for the Placement of Children.

A. Except as provided in Paragraph H of this Article, and Article 1627(B)(2) and (3) concerning private and independent adoptions, and in interstate placements in which the public child placing agency is not a party to a custody proceeding, the sending state shall retain jurisdiction over a child with respect to all matters of custody and disposition of the child which it would have had if the child had remained in the sending state. Jurisdiction shall also include the power to order the return of the child to the sending state.

B. When an issue of child protection or custody is brought before a court in the receiving state, such court shall confer with the court of the sending state to determine the most appropriate forum for adjudication.

C. In cases subject to this compact, the taking of testimony for hearings before any judicial officer may occur in person or by telephone, audio-video conference, or such other means as approved by the rules of the Interstate Commission, and judicial officers may communicate with other judicial officers and persons involved in the interstate process as may be permitted by their Canons of Judicial Conduct and any rules promulgated by the Interstate Commission.

D. In accordance with its own laws, the court in the sending state shall have authority to terminate its jurisdiction if any of the following occur:

(1) The child is reunified with the parent in the receiving state who is the subject of allegations or findings of abuse or neglect, only with the concurrence of the public child placing agency in the receiving state.

(2) The child is adopted.

(3) The child reaches the age of majority.

(4) The child achieves legal independence pursuant to the laws of the sending state.

(5) A guardianship is created by a court in the receiving state with the concurrence of the court in the sending state.

(6) An Indian tribe has petitioned for and received jurisdiction from the court in the sending state.

(7) The public child placing agency of the sending state requests termination and has obtained the concurrence of the public child placing agency in the receiving state.

E. When a sending state court terminates its jurisdiction, the receiving state child placing agency shall be notified.

F. Nothing in this Article shall defeat a claim of jurisdiction by a receiving state court sufficient to deal with an act of truancy, delinquency, crime, or behavior involving a child as defined by the laws of the receiving state committed by the child in the receiving state which may be a violation of its laws.

G. Nothing in this Article shall limit the receiving state's ability to take emergency jurisdiction for the protection of the child.

H. The substantive laws of the state in which an adoption will be finalized shall solely govern all issues relating to the adoption of the child and the court in which the adoption proceeding is filed shall have subject matter jurisdiction regarding all substantive issues relating to the adoption, except when any of the following exists:

(1) The child is a ward of another court that established jurisdiction over the child prior to the placement.

(2) The child is in the legal custody of a public agency in the sending state.

(3) A court in the sending state has otherwise appropriately assumed jurisdiction over the child, prior to the submission of the request for approval of placement.

I. A final decree of adoption shall not be entered in any jurisdiction until the placement is authorized as an "approved placement" by the public child placing agency in the receiving state.

Acts 2010, No. 893, §1.



CHC 1627 - Placement evaluation

Art. 1627. Placement evaluation

NOTE: Art. 1627 enacted by Acts 2010, No. 893, §1, eff. when the 35th state enacts the Interstate Compact for the Placement of Children.

A. Prior to sending, bringing, or causing a child to be sent or brought into a receiving state, the public child placing agency shall provide a written request for assessment to the receiving state.

B. For placements by a private child placing agency, a child may be sent or brought, or caused to be sent or brought, into a receiving state, upon receipt and immediate review of the required content in a request for approval of a placement in both the sending and receiving state public child placing agency. The required content to accompany a request for approval shall include all of the following:

(1) A request for approval identifying the child, birth parents, the prospective adoptive parent, and the supervising agency, signed by the person requesting approval.

(2) The appropriate consents or relinquishments signed by the birth parents in accordance with the laws of the sending state or, where permitted, the laws of the state where the adoption will be finalized.

(3) Certification by a licensed attorney or authorized agent of a private adoption agency that the consent or relinquishment is in compliance with the applicable laws of the sending state or, where permitted, the laws of the state where finalization of the adoption will occur.

(4) A home study.

(5) An acknowledgment of legal risk signed by the prospective adoptive parents.

C. The sending state and the receiving state may request additional information or documents prior to finalization of an approved placement, but they may not delay travel by the prospective adoptive parents with the child if the required content for approval has been submitted, received, and reviewed by the public child placing agency in both the sending state and the receiving state.

D. Approval from the public child placing agency in the receiving state for a provisional or approved placement is required as provided for in the rules of the Interstate Commission.

E. The procedures for making and the request for an assessment shall contain all information and be in such form as provided for in the rules of the Interstate Commission.

F. Upon receipt of a request from the public child welfare agency of the sending state, the receiving state shall initiate an assessment of the proposed placement to determine its safety and suitability. If the proposed placement is a placement with a relative, the public child placing agency of the sending state may request a determination for a provisional placement.

G. The public child placing agency in the receiving state may request from the public child placing agency or the private child placing agency in the sending state, and shall be entitled to receive, supporting or additional information necessary to complete the assessment or approve the placement.

H. The public child placing agency in the receiving state shall approve a provisional placement and complete or arrange for the completion of the assessment within the timeframes established by the rules of the Interstate Commission.

I. For a placement by a private child placing agency, the sending state shall not impose any additional requirements to complete the home study that are not required by the receiving state, unless the adoption is finalized in the sending state.

J. The Interstate Commission may develop uniform standards for the assessment of the safety and suitability of interstate placements.

Acts 2010, No. 893, §1.



CHC 1628 - Placement authority

Art. 1628. Placement authority

NOTE: Art. 1628 enacted by Acts 2010, No. 893, §1, eff. when the 35th state enacts the Interstate Compact for the Placement of Children.

A. Except as provided in this compact, no child subject to the compact shall be placed into a receiving state until approval for such placement is obtained.

B. If the public child placing agency in the receiving state does not approve the proposed placement, then the child shall not be placed. The receiving state shall provide written documentation of any such determination in accordance with the rules promulgated by the Interstate Commission. The determination is not subject to judicial review in the sending state.

C. If the proposed placement is not approved, any interested party shall have standing to seek an administrative review of the receiving state's determination.

D. The administrative review and any further judicial review associated with the determination shall be conducted in the receiving state pursuant to its applicable administrative procedures.

E. If a determination not to approve the placement of the child in the receiving state is overturned upon review, the placement shall be deemed approved, provided that all administrative or judicial remedies have been exhausted or the time for such remedies has passed.

Acts 2010, No. 893, §1.



CHC 1629 - Placing agency responsibility

Art. 1629. Placing agency responsibility

NOTE: Art. 1629 enacted by Acts 2010, No. 893, §1, eff. when the 35th state enacts the Interstate Compact for the Placement of Children.

A. For the interstate placement of a child made by a public child placing agency or state court:

(1) The public child placing agency in the sending state shall have financial responsibility for all of the following:

(a) The ongoing support and maintenance for the child during the period of the placement, unless otherwise provided for in the receiving state.

(b) Services for the child beyond the public services for which he is eligible in the receiving state, as determined by the public child placing agency in the sending state.

(2) The receiving state shall have financial responsibility only for the following:

(a) Any assessment conducted by the receiving state.

(b) Supervision conducted by the receiving state at the level necessary to support the placement as agreed upon by the public child placing agencies of the receiving and sending state.

(3) Nothing in this Article shall prohibit public child placing agencies in the sending state from entering into agreements with licensed agencies or persons in the receiving state to conduct assessments and provide supervision.

B. For the placement of a child by a private child placing agency preliminary to a possible adoption, the private child placing agency shall be legally responsible for the child during the period of placement as provided for in the law of the sending state until the finalization of the adoption and financially responsible for the child absent a contractual agreement to the contrary.

C. The public child placing agency in the receiving state shall provide timely assessments, as provided for in the rules of the Interstate Commission.

D. The public child placing agency in the receiving state shall provide, or arrange supervision and services for the child, including timely reports, during the period of the placement.

E. Nothing in this Chapter or the compact shall be construed as to limit the authority of the public child placing agency in the receiving state from contracting with a licensed agency or person in the receiving state for an assessment or supervision or services for the child or otherwise authorizing supervision or services by a licensed agency during the period of placement.

F. Each member state shall provide for coordination among its branches of government concerning the state's participation in, and compliance with, the compact and Interstate Commission activities, through the creation of an advisory council or use of an existing body or board.

G. Each member state shall establish a central state compact office, which shall be responsible for state compliance with the compact and the rules of the Interstate Commission.

H. The public child placing agency in the sending state shall oversee compliance with the provisions of the Indian Child Welfare Act (25 U.S.C. 1901 et seq.) for placements subject to the provisions of the compact, prior to placement.

I. With the consent of the Interstate Commission, states may enter into limited agreements that facilitate the timely assessment and provision of services and supervision of placements under the compact.

Acts 2010, No. 893, §1.



CHC 1630 - Interstate commission for the placement of children

Art. 1630. Interstate commission for the placement of children

NOTE: Art. 1630 enacted by Acts 2010, No. 893, §1, eff. when the 35th state enacts the Interstate Compact for the Placement of Children.

A. The member states hereby establish, by way of the compact, a commission known as the "Interstate Commission for the Placement of Children". The activities of the Interstate Commission are the formation of public policy and are a discretionary state function. The Interstate Commission shall:

(1) Be a joint commission of the member states and shall have the responsibilities, powers, and duties set forth herein, and such additional powers as may be conferred upon it by subsequent concurrent action of the respective legislatures of the member states.

(2) Consist of one commissioner from each member state who shall be appointed by the executive head of the state human services administration with ultimate responsibility for the child welfare program. The appointed commissioner shall have the legal authority to vote on policy related matters governed by the compact binding the state.

B. Each member state represented at a meeting of the Interstate Commission is entitled to one vote.

C. A majority of the member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

D. A representative shall not delegate a vote to another member state.

E. A representative may delegate voting authority to another person from their state for a specified meeting.

F. In addition to the commissioners of each member state, the Interstate Commission shall include persons who are members of interested organizations as defined in the bylaws or rules of the Interstate Commission. These members shall be ex officio and shall not be entitled to vote on any matter before the Interstate Commission.

G. The Interstate Commission shall establish an executive committee which shall have the authority to administer the daily operations and administration of the commission. The executive committee shall not have the power to engage in rulemaking.

Acts 2010, No. 893, §1.



CHC 1631 - Powers and duties of the Interstate Commission

Art. 1631. Powers and duties of the Interstate Commission

NOTE: Art. 1631 enacted by Acts 2010, No. 893, §1, eff. when the 35th state enacts the Interstate Compact for the Placement of Children.

A. The Interstate Commission shall have the following powers:

(1) To promulgate rules and take all necessary actions to effect the goals, purposes, and obligations as enumerated in the compact.

(2) To provide for dispute resolution among member states.

(3) To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules, or actions.

(4) To enforce compliance with the compact or the bylaws or rules of the Interstate Commission.

(5) To collect standardized data concerning the interstate placement of children subject to the compact as directed through its rules which shall specify the data to be collected, the means of collection and data exchange, and reporting requirements.

(6) To establish and maintain offices as may be necessary for the transacting of its business.

(7) To purchase and maintain insurance and bonds.

(8) To hire or contract for services of personnel or consultants as necessary to carry out its functions under the compact and establish personnel qualification policies, and rates of compensation.

(9) To establish and appoint committees and officers including, but not limited to, an executive committee as required by this Chapter.

(10) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose thereof.

(11) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve, or use any property.

(12) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property.

(13) To establish a budget and make expenditures.

(14) To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

B. The commission shall report annually to the legislatures, governors, the judiciary, and state advisory councils of the member states concerning the activities of the Interstate Commission during the preceding year. Reports shall also include any recommendations adopted by the Interstate Commission.

C. The commission shall coordinate and provide education, training, and public awareness regarding the interstate movement of children for officials involved in such activity.

D. The commission shall maintain books and records in accordance with the bylaws of the Interstate Commission.

E. The commission may perform such other functions as may be necessary or appropriate to achieve the purposes of the compact.

Acts 2010, No. 893, §1.



CHC 1632 - Organization and operation of the Interstate Commission

Art. 1632. Organization and operation of the Interstate Commission

NOTE: Art. 1632 enacted by Acts 2010, No. 893, §1, eff. when the 35th state enacts the Interstate Compact for the Placement of Children.

A. Bylaws:

(1) Within twelve months after the first Interstate Commission meeting, the Interstate Commission shall adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact.

(2) The Interstate Commission's bylaws and rules shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

B. Meetings:

(1) The Interstate Commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.

(2) Public notice shall be given by the Interstate Commission of all meetings, and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and its committees may close a meeting, or portion thereof, when it determines by two-thirds vote that an open meeting would be likely to do any of the following:

(a) Relate solely to the Interstate Commission's internal personnel practices and procedures.

(b) Disclose matters specifically exempted from disclosure by federal law.

(c) Disclose financial or commercial information which is privileged, proprietary or confidential in nature.

(d) Involve accusing a person of a crime, or formally censuring a person.

(e) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy or physically endanger one or more persons.

(f) Disclose investigative records compiled for law enforcement purposes.

(g) Relate to the Interstate Commission's participation in a legal proceeding.

(3) For a meeting, or portion of a meeting, closed pursuant to this Article, the Interstate Commission's legal counsel or designee shall certify that the meeting may be closed and shall reference each relevant exemption provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefore, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the Interstate Commission or by court order.

(4) The bylaws may provide for meetings of the Interstate Commission to be conducted by telecommunication or other electronic communication.

C. Officers and staff:

(1) The Interstate Commission may, through its executive committee, appoint or retain a staff director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The staff director shall serve as secretary to the Interstate Commission, but shall not have a vote. The staff director may hire and supervise such other staff as may be authorized by the Interstate Commission.

(2) The Interstate Commission shall elect, from among its members, a chairperson and a vice chairperson of the executive committee and other necessary officers, each of whom shall have such authority and duties as may be specified in the bylaws.

D. Qualified immunity, defense and indemnification:

(1) The Interstate Commission's staff director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities; provided, that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by a criminal act or the intentional or willful and wanton misconduct of such person.

(2) The liability of the Interstate Commission's staff director and employees or Interstate Commission representatives, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this Chapter shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by a criminal act or the intentional or willful and wanton misconduct of such person.

(3) The Interstate Commission shall defend the staff director and its employees and, subject to the approval of the attorney general or other appropriate legal counsel of the member state, shall defend the commissioner of a member state in a civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

(4) To the extent not covered by the state involved, member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorney fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

Acts 2010, No. 893, §1.



CHC 1633 - Rulemaking functions of the Interstate Commission

Art. 1633. Rulemaking functions of the Interstate Commission

NOTE: Art. 1633 enacted by Acts 2010, No. 893, §1, eff. when the 35th state enacts the Interstate Compact for the Placement of Children.

A. The Interstate Commission shall promulgate and publish rules to achieve the purposes of the compact.

B. Rulemaking shall occur pursuant to this Article and the bylaws and rules adopted. Rulemaking shall substantially conform to the principles of the "Model State Administrative Procedure Act", 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000), or such other administrative procedure acts as the Interstate Commission deems appropriate consistent with due process requirements under the United States Constitution. All rules and amendments shall become binding as of the date specified, as published with the final version of the rule as approved by the Interstate Commission.

C. When promulgating a rule, the Interstate Commission shall, at a minimum:

(1) Publish the proposed rule's entire text stating the reason for the proposed rule.

(2) Allow and invite any and all persons to submit written data, facts, opinions and arguments, which information shall be added to the record, and be made publicly available.

(3) Promulgate a final rule and its effective date, if appropriate, based on input from state or local officials, or interested parties.

D. Rules promulgated by the Interstate Commission shall have the force and effect of administrative rules and shall be binding in the compacting states to the extent and in the manner provided for in this compact.

E. Not later than sixty days after a rule is promulgated, an interested person may file a petition in the United States District Court for the District of Columbia or in the Federal District Court where the Interstate Commission’s principal office is located for judicial review of such rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence in the rulemaking record, the court shall hold the rule unlawful and set it aside.

F. If a majority of the legislatures of the member states rejects a rule, those states may by enactment of a statute or resolution in the same manner used to adopt the compact cause that such rule shall have no further force and effect in any member state.

G. The existing rules governing the operation of the Interstate Compact on the Placement of Children superseded by this Chapter shall be null and void no less than twelve, but no more than twenty-four months after the first meeting of the Interstate Commission created hereunder, as determined by the members during the first meeting.

H. Within the first twelve months of operation, the Interstate Commission shall promulgate rules addressing all of the following:

(1) Transition rules.

(2) Forms and procedures.

(3) Timelines.

(4) Data collection and reporting.

(5) Rulemaking.

(6) Visitation.

(7) Progress reports and supervision.

(8) Sharing of information and confidentiality.

(9) Financing of the Interstate Commission.

(10) Mediation, arbitration and dispute resolution.

(11) Education, training and technical assistance.

(12) Enforcement.

(13) Coordination with other interstate compacts.

I. Upon determination by a majority of the members of the Interstate Commission that an emergency exists:

(1) The Interstate Commission may promulgate an emergency rule only if it is required to do any of the following:

(a) Protect the children covered by the compact from an imminent threat to their health, safety, and well-being.

(b) Prevent loss of federal or state funds.

(c) Meet a deadline for the promulgation of an administrative rule required by federal law.

(2) An emergency rule shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to such rule as soon as reasonably possible, but no later than ninety days after the effective date of the emergency rule.

(3) An emergency rule shall be promulgated as provided for in the rules of the Interstate Commission.

Acts 2010, No. 893, §1.



CHC 1634 - Oversight, dispute resolution, enforcement

Art. 1634. Oversight, dispute resolution, enforcement

NOTE: Art. 1634 enacted by Acts 2010, No. 893, §1, eff. when the 35th state enacts the Interstate Compact for the Placement of Children.

A. Oversight:

(1) The Interstate Commission shall oversee the administration and operation of the compact.

(2) The executive, legislative, and judicial branches of state government in each member state shall enforce the compact and the rules of the Interstate Commission and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The compact and its rules shall be binding in the compacting states to the extent and in the manner provided for in this compact.

(3) All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of the compact.

(4) The Interstate Commission shall be entitled to receive service of process in any action in which the validity of a compact provision or rule is the issue for which a judicial determination has been sought and shall have standing to intervene in any proceedings. Failure to provide service of process to the Interstate Commission shall render any judgment, order, or other determination, however so captioned or classified, void as to the Interstate Commission, the compact, its bylaws or rules of the Interstate Commission.

B. Dispute resolution:

(1) The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and nonmember states.

(2) The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes among compacting states. The costs of such mediation or dispute resolution shall be the responsibility of the parties to the dispute.

C. Enforcement:

(1) If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under the compact, its bylaws or rules, the Interstate Commission may take any of the following actions:

(a) Provide remedial training and specific technical assistance.

(b) Provide written notice to the defaulting state and other member states, of the nature of the default and the means of curing the default. The Interstate Commission shall specify the conditions by which the defaulting state shall cure its default.

(c) By majority vote of the members, initiate against a defaulting member state legal action in the United State District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal office, to enforce compliance with the provisions of the compact, its bylaws or rules. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation including reasonable attorney fees.

(d) Avail itself of any other remedies available under state law or the regulation of official or professional conduct.

Acts 2010, No. 893, §1.



CHC 1635 - Financing of the commission

Art. 1635. Financing of the commission

NOTE: Art. 1635 enacted by Acts 2010, No. 893, §1, eff. when the 35th state enacts the Interstate Compact for the Placement of Children.

A. The Interstate Commission shall pay, or provide for the payment of the reasonable expenses of its establishment, organization, and ongoing activities.

B. The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved by its members each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission which shall promulgate a rule binding upon all member states.

C. The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the member states, except by and with the authority of the member state.

D. The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant, and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

Acts 2010, No. 893, §1.



CHC 1636 - Member states; effective date; amendment

Art. 1636. Member states; effective date; amendment

NOTE: Art. 1636 enacted by Acts 2010, No. 893, §1, eff. when the 35th state enacts the Interstate Compact for the Placement of Children.

A. Any state is eligible to become a member state.

B. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than thirty-five states. The effective date shall be the later of July 1, 2007 or upon enactment of the compact into law by the thirty-fifth state. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The executive heads of the state human services administration with ultimate responsibility for the child welfare program of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states.

C. The Interstate Commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding on the member states unless and until it is enacted into law by unanimous consent of the member states.

Acts 2010, No. 893, §1.



CHC 1637 - Withdrawal and dissolution

Art. 1637. Withdrawal and dissolution

NOTE: Art. 1637 enacted by Acts 2010, No. 893, §1, eff. when the 35th state enacts the Interstate Compact for the Placement of Children.

A. Withdrawal:

(1) Once effective, the compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the compact specifically repealing the statute which enacted the compact into law.

(2) Withdrawal from the compact shall be by the enactment of a statute repealing the same. The effective date of withdrawal shall be the effective date of the repeal of the statute.

(3) The withdrawing state shall immediately notify the president of the Interstate Commission in writing upon the introduction of legislation repealing the compact. The Interstate Commission shall then notify the other member states of the state's intent to withdraw.

(4) The withdrawing state is responsible for all assessments, obligations, and liabilities incurred through the effective date of withdrawal.

(5) Reinstatement following withdrawal of a member state shall occur when the state reenacts the compact or upon a date determined by the members of the Interstate Commission.

B. Dissolution of compact:

(1) The compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to one member state.

(2) Upon the dissolution of the compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

Acts 2010, No. 893, §1.



CHC 1638 - Severability and construction

Art. 1638. Severability and construction

NOTE: Art. 1638 enacted by Acts 2010, No. 893, §1, eff. when the 35th state enacts the Interstate Compact for the Placement of Children.

A. The provisions of this Chapter and the compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B. The provisions of this Chapter and the compact shall be liberally construed to effectuate its purposes.

C. Nothing in this Chapter or the compact shall be construed to prohibit the concurrent applicability of other interstate compacts to which the states are members.

Acts 2010, No. 893, §1.



CHC 1639 - Binding effect of compact and other laws

Art. 1639. Binding effect of compact and other laws

NOTE: Art. 1639 enacted by Acts 2010, No. 893, §1, eff. when the 35th state enacts the Interstate Compact for the Placement of Children.

A. Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

B. Binding effect of the compact.

(1) All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

(2) All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

(3) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, it shall be ineffective to the extent of the conflict.

Acts 2010, No. 893, §1.



CHC 1640 - Indian tribes

Art. 1640. Indian tribes

NOTE: Art. 1640 enacted by Acts 2010, No. 893, §1, eff. when the 35th state enacts the Interstate Compact for the Placement of Children.

Notwithstanding any other provision in this Chapter or the compact, the Interstate Commission may promulgate guidelines to permit Indian tribes to utilize the compact to achieve any or all of the purposes of the compact as specified in Article 1623. The Interstate Commission shall make reasonable efforts to consult with Indian tribes in promulgating guidelines to reflect the diverse circumstances of the various Indian tribes.

Acts 2010, No. 893, §1.



CHC 1641 - Rulemaking authority; effect of rules

Art. 1641. Rulemaking authority; effect of rules

NOTE: Art. 1641 enacted by Acts 2010, No. 893, §1, eff. when the 35th state enacts the Interstate Compact for the Placement of Children.

A. The Department of Children and Family Services shall have the authority to promulgate rules and regulations in accordance with the Administrative Procedure Act as necessary to carry out the provisions of this Chapter.

B. Notwithstanding any other provision of this Chapter, rules adopted by the Interstate Commission shall not supersede state law, and shall not be binding unless also promulgated by this state in accordance with the Administrative Procedure Act. The provisions of this Subsection shall control to the extent of conflict with any other provision of law.

Acts 2010, No. 893, §1.



CHC 1642 - Financial responsibility for children

Art. 1642. Financial responsibility for children

NOTE: Art. 1642 enacted by Acts 2010, No. 893, §1, eff. when the 35th state enacts the Interstate Compact for the Placement of Children.

Financial responsibility for any child placed under this compact shall be determined in accordance with Article 1629. However, in the event of partial or complete default of performance, other provisions of law may also be invoked.

Acts 2010, No. 893, §1.



CHC 1643 - Authority to enter into agreements; approval of state treasurer

Art. 1643. Authority to enter into agreements; approval of state treasurer

NOTE: Art. 1643 enacted by Acts 2010, No. 893, §1, eff. when the 35th state enacts the Interstate Compact for the Placement of Children.

A. The officers and agencies of this state and its political subdivisions having authority to place children are hereby empowered to enter into agreements with appropriate officers or agencies of or in other party states pursuant to Article 1629.

B. Any agreement which contains a financial commitment or imposes a financial obligation on this state or subdivision or agency thereof shall not be binding unless it has the approval in writing of the state treasurer in the case of the state and of the chief local fiscal officer in the case of a subdivision of the state.

Acts 2010, No. 893, §1.



CHC 1644 - Repealed by Acts 2003, No. 1185, §2, eff. July 1, 2004.

Art. 1644. Repealed by Acts 2003, No. 1185, §2, eff. July 1, 2004.



CHC 1645 - Repealed by Acts 2003, No. 1185, §2, eff. July 1, 2004.

Art. 1645. Repealed by Acts 2003, No. 1185, §2, eff. July 1, 2004.



CHC 1646 - Repealed by Acts 2003, No. 1185, §2, eff. July 1, 2004.

Art. 1646. Repealed by Acts 2003, No. 1185, §2, eff. July 1, 2004.



CHC 1647 - Repealed by Acts 2003, No. 1185, §2, eff. July 1, 2004.

Art. 1647. Repealed by Acts 2003, No. 1185, §2, eff. July 1, 2004.



CHC 1648 - Repealed by Acts 2003, No. 1185, §2, eff. July 1, 2004.

Art. 1648. Repealed by Acts 2003, No. 1185, §2, eff. July 1, 2004.



CHC 1649 - Repealed by Acts 2003, No. 1185, §2, eff. July 1, 2004.

Art. 1649. Repealed by Acts 2003, No. 1185, §2, eff. July 1, 2004.



CHC 1650 - Repealed by Acts 2003, No. 1185, §2, eff. July 1, 2004.

Art. 1650. Repealed by Acts 2003, No. 1185, §2, eff. July 1, 2004.



CHC 1651 - Repealed by Acts 2003, No. 1185, §2, eff. July 1, 2004.

Art. 1651. Repealed by Acts 2003, No. 1185, §2, eff. July 1, 2004.



CHC 1652 - Repealed by Acts 2003, No. 1185, §2, eff. July 1, 2004.

Art. 1652. Repealed by Acts 2003, No. 1185, §2, eff. July 1, 2004.



CHC 1653 - Repealed by Acts 2003, No. 1185, §2, eff. July 1, 2004.

Art. 1653. Repealed by Acts 2003, No. 1185, §2, eff. July 1, 2004.



CHC 1654 - Repealed by Acts 2003, No. 1185, §2, eff. July 1, 2004.

Art. 1654. Repealed by Acts 2003, No. 1185, §2, eff. July 1, 2004.



CHC 1655 - Repealed by Acts 2003, No. 1185, §2, eff. July 1, 2004.

Art. 1655. Repealed by Acts 2003, No. 1185, §2, eff. July 1, 2004.



CHC 1656 - Repealed by Acts 2003, No. 1185, §2, eff. July 1, 2004.

Art. 1656. Repealed by Acts 2003, No. 1185, §2, eff. July 1, 2004.



CHC 1657 - Repealed by Acts 2003, No. 1185, §2, eff. July 1, 2004.

Art. 1657. Repealed by Acts 2003, No. 1185, §2, eff. July 1, 2004.



CHC 1661 - Purpose

CHAPTER 4. THE INTERSTATE COMPACT FOR JUVENILES

Art. 1661. Purpose

A. The compacting states to this Interstate Compact recognize that each state is responsible for the proper supervision or return of juveniles, delinquents and status offenders who are on probation or parole and who have absconded, escaped, or run away from supervision and control and in so doing have endangered their own safety and the safety of others. The compacting states also recognize that each state is responsible for the safe return of juveniles who have run away from home and in doing so have left their state of residence. The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. Section 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

B. It is the purpose of this compact, through means of joint and cooperative action among the compacting states to:

(1) Ensure that the adjudicated juveniles and status offenders subject to this compact are provided adequate supervision and services in the receiving state as ordered by the adjudicating judge or parole authority in the sending state.

(2) Ensure that the public safety interests of the citizens, including the victims of juvenile offenders, in both the sending and receiving states are adequately protected.

(3) Return juveniles who have run away, absconded, or escaped from supervision or control or have been accused of an offense to the state requesting their return.

(4) Make contracts for the cooperative institutionalization in public facilities in member states for delinquent youth needing special services.

(5) Provide for the effective tracking and supervision of juveniles.

(6) Equitably allocate the costs, benefits and obligations of the compacting states.

(7) Establish procedures to manage the movement between states of juvenile offenders released to the community under the jurisdiction of courts, juvenile departments, or any other criminal or juvenile justice agency which has jurisdiction over juvenile offenders.

(8) Ensure immediate notice to jurisdictions where defined offenders are authorized to travel or to relocate across state lines.

(9) Establish procedures to resolve pending charges (detainers) against juvenile offenders prior to transfer or release to the community under the terms of this compact.

(10) Establish a system of uniform data collection on information pertaining to juveniles subject to this compact that allows access by authorized juvenile justice and criminal justice officials, and regular reporting of compact activities to heads of state executive, judicial, and legislative branches and juvenile and criminal justice administrators.

(11) Monitor compliance with rules governing interstate movement of juveniles and initiate interventions to address and correct noncompliance.

(12) Coordinate training and education regarding the regulation of interstate movement of juveniles for officials involved in such activity.

(13) Coordinate the implementation and operation of the compact with the Interstate Compact for the Placement of Children, the Interstate Compact for Adult Offender Supervision and other compacts affecting juveniles particularly in those cases where concurrent or overlapping supervision issues arise. It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of public policies and therefore are public business. Furthermore, the compacting states shall cooperate and observe their individual and collective duties and responsibilities for the prompt return and acceptance of juveniles subject to the provisions of this compact. The provisions of this compact shall be reasonably and liberally construed to accomplish the purposes and policies of the compact.

Acts 2003, No. 1185, §1, eff. July 1, 2004.



CHC 1662 - Definitions

Art. 1662. Definitions

As used in this Chapter, unless the context clearly requires a different construction:

(1) "Bylaws" means those bylaws established by the Interstate Commission for its governance, or for directing or controlling its actions or conduct.

(2) "Compact administrator" means the individual in each compacting state appointed pursuant to the terms of this compact, responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

(3) "Compacting state" means any state which has enacted the enabling legislation for this compact.

(4) "Commissioner" means the voting representative of each compacting state appointed pursuant to Article 1663 of this compact.

(5) "Court" means any court having jurisdiction over delinquent, neglected, or dependent children.

(6) "Deputy compact administrator" means the individual, if any, in each compacting state appointed to act on behalf of a compact administrator pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

(7) "Interstate Commission" means the Interstate Commission for Juveniles created by Article 1663 of this compact.

(8) "Juvenile" means any person defined as a juvenile in any member state or by the rules of the Interstate Commission, including any of the following:

(a) "Accused delinquent" means a person charged with an offense that, if committed by an adult, would be a criminal offense.

(b) "Adjudicated delinquent" means a person found to have committed an offense that, if committed by an adult, would be a criminal offense.

(c) "Accused status offender" means a person charged with an offense that would not be a criminal offense if committed by an adult.

(d) "Adjudicated status offender" means a person found to have committed an offense that would not be a criminal offense if committed by an adult.

(e) "Non-offender" means a person in need of supervision who has not been accused or adjudicated a status offender or delinquent.

(9) "Non-compacting state" means any state which has not enacted the enabling legislation for this compact.

(10) "Probation or parole" means any kind of supervision or conditional release of juveniles authorized under the laws of the compacting states.

(11) "Rule" means a written statement by the Interstate Commission promulgated pursuant to Article 1666 of this compact that is of general applicability, implements, interprets or prescribes a policy or provision of the compact, or an organizational, procedural, or practice requirement of the commission, and has the force and effect of statutory law in a compacting state, and includes the amendment, repeal, or suspension or an existing rule.

(12) "State" means a state of the United States, the District of Columbia or its designee, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands.

Acts 2003, No. 1185, §1, eff. July 1, 2004.



CHC 1663 - Interstate Commission for Juveniles

Art. 1663. Interstate Commission for Juveniles

A. The compacting states hereby create the "Interstate Commission for Juveniles". The commission shall be a body corporate and joint agency of the compacting states. The commission shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

B. The Interstate Commission shall consist of commissioners appointed by the appropriate appointing authority in each state pursuant to the rules and requirements of each compacting state and in consultation with the State Council for Interstate Juvenile Supervision created hereunder. The commissioner shall be the compact administrator, deputy compact administrator or designee from that state who shall serve on the Interstate Commission in such capacity under or pursuant to the applicable law of the compacting state.

C. In addition to the commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners, but who are members of interested organizations. Such non-commissioner members shall include a member of the National Organizations of Governors, legislators, state chief justices, attorneys general, Interstate Compact for Adult Offender Supervision, Interstate Compact for the Placement of Children, juvenile justice and juvenile corrections officials, and crime victims. All non-commissioner members of the Interstate Commission shall be ex officio, non-voting members. The Interstate Commission may provide in its bylaws for such additional ex officio, non-voting members, including members of other national organizations, as such numbers as shall be determined by the commission.

D. Each compacting state represented at any meeting of the commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

E. The commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

F. The Interstate Commission shall establish an executive committee, which shall include commission officers, members, and others as determined by the bylaws. The executive committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking and/or amendment to the compact. The executive committee shall oversee the day-to-day activities of the administration of the compact managed by an executive director and Interstate Commission staff; administer enforcement and compliance with the provisions of the compact, its bylaws and rules, and perform such other duties as directed by the Interstate Commission or set forth in the bylaws.

G. Each member of the Interstate Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Interstate Commission. A member shall vote in person and shall not delegate a vote to another compacting state. However, a commissioner, in consultation with the state council, shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the compacting state at a specified meeting. The bylaws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication.

H. The Interstate Commission's bylaws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

I.(1) Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact.

(2) The Interstate Commission and any of its committees may close a meeting to the public where it determines by two-thirds vote that an open meeting would be likely to include or provide for any of the following:

(a) Relate solely to the Interstate Commission's internal personnel practices and procedures.

(b) Disclose matters specifically exempted from disclosure by statute.

(c) Disclose trade secrets or commercial or financial information which is privileged or confidential.

(d) Involve accusing any person of a crime, or formally censuring any person.

(e) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy.

(f) Disclose investigative records compiled for law enforcement purposes.

(g) Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated person or entity for the purpose of regulation or supervision of such person or entity.

(h) Disclose information, the premature disclosure of which would significantly endanger the stability of a regulated person or entity.

(i) Specifically relate to the Interstate Commission's issuance of a subpoena, or its participation in a civil action or other legal proceeding.

J. For every meeting closed pursuant to this provision, the Interstate Commission's legal counsel shall publicly certify that, in the legal counsel's opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll call vote, which shall reflect the vote of each member on the question. All documents considered in connection with any action shall be identified in such minutes.

K. The Interstate Commission shall collect standardized data concerning the interstate movement of juveniles as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall insofar as is reasonably possible conform to up-to-date technology and coordinate its information functions with the appropriate repository of records.

Acts 2003, No. 1185, §1, eff. July 1, 2004.



CHC 1664 - Powers and duties of the Interstate Commission

Art. 1664. Powers and duties of the Interstate Commission

The commission shall have the following powers and duties:

(1) To provide for dispute resolution among compacting states.

(2) To promulgate rules to effect the purposes and obligations as enumerated in this compact, which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

(3) To oversee, supervise and coordinate the interstate movement of juveniles subject to the terms of this compact and any bylaws adopted and rules promulgated by the Interstate Commission.

(4) To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the bylaws, using all necessary and proper means, including but not limited to the use of judicial process.

(5) To establish and maintain offices which shall be located within one or more of the compacting states.

(6) To purchase and maintain insurance and bonds.

(7) To borrow, accept, hire or contract for services of personnel.

(8) To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including but not limited to an executive committee as required by Article 1663 which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

(9) To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to, inter alia, conflicts of interest, rates of compensation, and qualifications of personnel.

(10) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize and dispose of it.

(11) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

(12) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

(13) To establish a budget and make expenditures and levy dues as provided in Article 1668 of this compact.

(14) To sue and be sued.

(15) To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

(16) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

(17) To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

(18) To coordinate education, training and public awareness regarding the interstate movement of juveniles for officials involved in such activity.

(19) To establish uniform standards of the reporting, collecting and exchanging of data.

(20) To maintain its corporate books and records in accordance with the bylaws.

Acts 2003, No. 1185, §1, eff. July 1, 2004.



CHC 1665 - Organization and operation of the Interstate Commission

Art. 1665. Organization and operation of the Interstate Commission

A. The Interstate Commission shall, by a majority of the members present and voting, within twelve months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including but not limited to:

(1) Establishing the fiscal year of the Interstate Commission.

(2) Establishing an executive committee and such other committees as may be necessary.

(3) Providing for the establishment of committees governing any general or specific delegation of any authority or function of the Interstate Commission.

(4) Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting.

(5) Establishing the titles and responsibilities of the officers of the Interstate Commission.

(6) Providing a mechanism for concluding the operations of the Interstate Commission and the return of any surplus funds that may exist upon the termination of the compact after the payment and/or reserving of all of its debts and obligations.

(7) Providing "start-up" rules for initial administration of the compact.

(8) Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

B.(1) The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson and a vice chairperson, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice chairperson shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any ordinary and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

(2) The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a member and shall hire and supervise such other staff as may be authorized by the Interstate Commission.

C.(1) The commission's executive director and employees shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to any actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities; provided, that any such person shall not be protected from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

(2) The liability of any commissioner, or the employee or agent of a commissioner, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the constitution and laws of that state for state officials, employees, and agents. Nothing in this Paragraph shall be construed to protect any such person from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

(3) The Interstate Commission shall defend the executive director or the employees or representatives of the Interstate Commission and, subject to the approval of the attorney general of the state represented by any commissioner of a compacting state, shall defend such commissioner or the commissioner's representatives or employees in any civil action seeking to impose liability arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

(4) The Interstate Commission shall indemnify and hold the commissioner of a compacting state, or the commissioner's representatives or employees, or the Interstate Commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

Acts 2003, No. 1185, §1, eff. July 1, 2004.



CHC 1666 - Rulemaking functions of the Interstate Commission

Art. 1666. Rulemaking functions of the Interstate Commission

A. The Interstate Commission shall promulgate and publish rules in order to effectively and efficiently achieve the purposes of the compact.

B. Rulemaking shall occur pursuant to the criteria set forth in this Article and the bylaws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the "Model State Administrative Procedure Act", 1981 Act, Uniform Laws Annotated, Vol. 15, p. 1 (2000), or such other administrative procedure act, as the Interstate Commission deems appropriate consistent with due process requirements under the United States Constitution as now or hereafter interpreted by the United States Supreme Court. All rules and amendments shall become binding as of the date specified, as published with the final version of the rule as approved by the commission.

C. When promulgating a rule, the Interstate Commission shall, at a minimum do all of the following:

(1) Publish the proposed rule's entire text stating the reason or reasons for that proposed rule.

(2) Allow and invite any and all persons to submit written data, facts, opinions and arguments, which information shall be added to the record, and be made publicly available.

(3) Provide an opportunity for an informal hearing if petitioned by ten or more persons.

(4) Promulgate a final rule and its effective date, if appropriate, based on input from state or local officials, or interested parties.

D. Allow, not later than sixty days after a rule is promulgated, any interested person to file a petition in the United States District Court for the District of Columbia or in the federal district court where the Interstate Commission's principal office is located for judicial review of such rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence in the rulemaking record, the court shall hold the rule unlawful and set it aside. For purposes of this Paragraph, evidence is substantial if it would be considered substantial evidence under the Model State Administrative Procedure Act.

E. If a majority of the legislatures of the compacting states rejects a rule, those states may, by enactment of a statute or resolution in the same manner used to adopt the compact, cause that such rule shall have no further force and effect in any compacting state.

F. The existing rules governing the operation of the Interstate Compact on Juveniles superseded by the enactment of this Chapter shall be null and void twelve months after the first meeting of the Interstate Commission created hereunder.

G. Upon determination by the Interstate Commission that a state of emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, but no later than ninety days after the effective date of the emergency rule.

Acts 2003, No. 1185, §1, eff. July 1, 2004.



CHC 1667 - Oversight, enforcement and dispute resolution by the Interstate Commission

Art. 1667. Oversight, enforcement and dispute resolution by the Interstate Commission

A.(1) The Interstate Commission shall oversee the administration and operations of the interstate movement of juveniles subject to this compact in the compacting states and shall monitor such activities being administered in non-compacting states which may significantly affect compacting states.

(2) The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall be received by all the judges, public offices, commissions, and departments of the state government as evidence of the authorized statute and administrative rules. All courts shall take judicial notice of the compact and the rules. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission, it shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.

B.(1) The compacting states shall report to the Interstate Commission on all issues and activities necessary for the administration of the compact as well as issues and activities pertaining to compliance with the provisions of the compact and its bylaws and rules.

(2) The Interstate Commission shall attempt, upon the request of a compacting state, to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and between compacting and non-compacting states. The commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

(3) The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact using any or all means set forth in Article 1671 of this compact.

Acts 2003, No. 1185, §1, eff. July 1, 2004.



CHC 1668 - Finance

Art. 1668. Finance

A. The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

B. The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of each compacting state and the volume of interstate movement of juveniles in each compacting state and shall promulgate a rule binding upon all compacting states which governs said assessment.

C. The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

D. The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

Acts 2003, No. 1185, §1, eff. July 1, 2004.



CHC 1669 - The state council

Art. 1669. The state council

Each member state shall create a State Council for Interstate Juvenile Supervision. While each state may determine the membership of its own state council, its membership shall include at least one representative from the legislative, judicial, and executive branches of government, victims groups, and the compact administrator, deputy compact administrator or designee. Each compacting state retains the right to determine the qualifications of the compact administrator or deputy compact administrator. Each state council will advise and may exercise oversight and advocacy concerning that state's participation in Interstate Commission activities and other duties as may be determined by that state including but not limited to development of policy concerning operations and procedures of the compact within that state.

Acts 2003, No. 1185, §1, eff. July 1, 2004.



CHC 1670 - Compacting states; effective date and amendment

Art. 1670. Compacting states; effective date and amendment

A. Any state, the District of Columbia or its designee, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands as defined in Article 1662 of this compact is eligible to become a compacting state.

B. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than thirty-five of the states. The initial effective date shall be the later of July 1, 2004 or upon enactment into law by the thirty-fifth state. Thereafter, it shall become effective and binding as to any other compacting state upon enactment of the compact into law by that state. The governors of non-member states or their designees shall be invited to participate in the activities of the Interstate Commission on a non-voting basis prior to adoption of the compact by all states and territories of the United States.

C. The Interstate Commission may propose amendments to the compact for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate Commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

Acts 2003, No. 1185, §1, eff. July 1, 2004.



CHC 1671 - Withdrawal; default; termination; judicial enforcement

Art. 1671. Withdrawal; default; termination; judicial enforcement

A.(1) Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided that a compacting state may withdraw from the compact by specifically repealing the statute which enacted the compact into law.

(2) The effective date of withdrawal is the effective date of the repeal.

(3) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty days of its receipt thereof.

(4) The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

(5) Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

B.(1) If the Interstate Commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this compact, or the bylaws or duly promulgated rules, the Interstate Commission may impose any or all of the following penalties:

(a) Remedial training and technical assistance as directed by the Interstate Commission.

(b) Alternative dispute resolution.

(c) Fines, fees, and costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission.

(d)(i) Suspension or termination of membership in the compact, which shall be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted and the Interstate Commission has therefore determined that the offending state is in default.

(ii) Immediate notice of suspension shall be given by the Interstate Commission to the governor, the chief justice or the chief judicial officer of the state, the majority and minority leaders of the defaulting state's legislature, and the state council.

(iii) The grounds for default include but are not limited to failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, the bylaws, or duly promulgated rules and any other grounds designated in commission bylaws and rules.

(iv) The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission and of the default pending a cure of the default.

(v) The commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the commission, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination.

(2) Within sixty days of the effective date of termination of a defaulting state, the commission shall notify the governor, the chief justice or chief judicial officer, the majority and minority leaders of the defaulting state's legislature, and the state council of such termination.

(3) The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

(4) The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

(5) Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.

C. The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its offices, to enforce compliance with the provisions of the compact, its duly promulgated rules and bylaws, against any compacting state in default. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation including reasonable attorney fees.

D.(1) The compact dissolves effective upon the date of the withdrawal or default of the compacting state, which reduces membership in the compact to one compacting state.

(2) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and any surplus funds shall be distributed in accordance with the bylaws.

Acts 2003, No. 1185, §1, eff. July 1, 2004.



CHC 1672 - Severability and construction

Art. 1672. Severability and construction

A. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B. The provisions of this compact shall be liberally construed to effectuate its purposes.

Acts 2003, No. 1185, §1, eff. July 1, 2004.



CHC 1673 - Binding effect of compact and other laws

Art. 1673. Binding effect of compact and other laws

A.(1) Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

(2) All compacting states' laws other than state constitutions and other interstate compacts conflicting with this compact are superseded to the extent of the conflict.

B.(1) All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the compacting states.

(2) All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

(3) Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

(4) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers or jurisdiction are delegated by law in effect at the time this compact becomes effective.

Acts 2003, No. 1185, §1, eff. July 1, 2004.



CHC 1701 - Repealed by Acts 2003, No. 609, §3.

TITLE XVII

RELINQUISHMENT OF NEWBORNS

Art. 1701. Repealed by Acts 2003, No. 609, §3.



CHC 1702 - Repealed by Acts 2003, No. 609, §3.

Art. 1702. Repealed by Acts 2003, No. 609, §3.



CHC 1703 - Repealed by Acts 2003, No. 609, §3.

Art. 1703. Repealed by Acts 2003, No. 609, §3.



CHC 1704 - Repealed by Acts 2003, No. 609, §3.

Art. 1704. Repealed by Acts 2003, No. 609, §3.



CHC 1705 - Repealed by Acts 2003, No. 609, §3.

Art. 1705. Repealed by Acts 2003, No. 609, §3.



CHC 1706 - Repealed by Acts 2003, No. 609, §3.

Art. 1706. Repealed by Acts 2003, No. 609, §3.






Civil Code

CC 1 - Sources of law

PRELIMINARY TITLE

CHAPTER 1 - GENERAL PRINCIPLES

Art. 1. Sources of law

The sources of law are legislation and custom.

Acts 1987, No. 124, §1, eff. Jan. 1, 1988.



CC 2 - Legislation

Art. 2. Legislation

Legislation is a solemn expression of legislative will.

Acts 1987, No. 124, §1, eff. Jan. 1, 1988.



CC 3 - Custom

Art. 3. Custom

Custom results from practice repeated for a long time and generally accepted as having acquired the force of law. Custom may not abrogate legislation.

Acts 1987, No. 124, §1, eff. Jan. 1, 1988.



CC 4 - Absence of legislation or custom

Art. 4. Absence of legislation or custom

When no rule for a particular situation can be derived from legislation or custom, the court is bound to proceed according to equity. To decide equitably, resort is made to justice, reason, and prevailing usages.

Acts 1987, No. 124, §1, eff. Jan. 1, 1988.



CC 5 - Ignorance of law

Art. 5. Ignorance of law

No one may avail himself of ignorance of the law.

Acts 1987, No. 124, §1, eff. Jan. 1, 1988.



CC 6 - Retroactivity of laws

Art. 6. Retroactivity of laws

In the absence of contrary legislative expression, substantive laws apply prospectively only. Procedural and interpretative laws apply both prospectively and retroactively, unless there is a legislative expression to the contrary.

Acts 1987, No. 124, §1, eff. Jan. 1, 1988.



CC 7 - Laws for the preservation of the public interest

Art. 7. Laws for the preservation of the public interest

Persons may not by their juridical acts derogate from laws enacted for the protection of the public interest. Any act in derogation of such laws is an absolute nullity.

Acts 1987, No. 124, §1, eff. Jan. 1, 1988.



CC 8 - Repeal of laws

Art. 8. Repeal of laws

Laws are repealed, either entirely or partially, by other laws.

A repeal may be express or implied. It is express when it is literally declared by a subsequent law. It is implied when the new law contains provisions that are contrary to, or irreconcilable with, those of the former law.

The repeal of a repealing law does not revive the first law.

Acts 1987, No. 124, §1, eff. Jan. 1, 1988.



CC 9 - Clear and unambiguous law

CHAPTER 2 - INTERPRETATION OF LAWS

Art. 9. Clear and unambiguous law

When a law is clear and unambiguous and its application does not lead to absurd consequences, the law shall be applied as written and no further interpretation may be made in search of the intent of the legislature.

Acts 1987, No. 124, §1, eff. Jan. 1, 1988.



CC 10 - Language susceptible of different meanings

Art. 10. Language susceptible of different meanings

When the language of the law is susceptible of different meanings, it must be interpreted as having the meaning that best conforms to the purpose of the law.

Acts 1987, No. 124, §1, eff. Jan. 1, 1988.



CC 11 - Meaning of words

Art. 11. Meaning of words

The words of a law must be given their generally prevailing meaning.

Words of art and technical terms must be given their technical meaning when the law involves a technical matter.

Acts 1987, No. 124, §1, eff. Jan. 1, 1988.



CC 12 - Ambiguous words

Art. 12. Ambiguous words

When the words of a law are ambiguous, their meaning must be sought by examining the context in which they occur and the text of the law as a whole.

Acts 1987, No. 124, §1, eff. Jan. 1, 1988.



CC 13 - Laws on the same subject matter

Art. 13. Laws on the same subject matter

Laws on the same subject matter must be interpreted in reference to each other.

Acts 1987, No. 124, §1, eff. Jan. 1, 1988.



CC 14 - Multistate cases

CHAPTER 3. CONFLICT OF LAWS

Art. 14. Multistate cases

Unless otherwise expressly provided by the law of this state, cases having contacts with other states are governed by the law selected in accordance with the provisions of Book IV of this Code.

Acts 1991, No. 923, §1, eff. Jan. 1, 1992.



CC 24 - Kinds of persons

BOOK I.

OF PERSONS

TITLE I. NATURAL AND JURIDICAL PERSONS

Art. 24. Kinds of persons

There are two kinds of persons: natural persons and juridical persons.

A natural person is a human being. A juridical person is an entity to which the law attributes personality, such as a corporation or a partnership. The personality of a juridical person is distinct from that of its members.

Acts 1987, No. 125, §1, eff. Jan. 1, 1988.



CC 25 - Commencement and end of natural personality

Art. 25. Commencement and end of natural personality

Natural personality commences from the moment of live birth and terminates at death.

Acts 1987, No. 125, §1, eff. Jan. 1, 1988.



CC 26 - Art. 26. Unborn child

Art. 26. Unborn child

An unborn child shall be considered as a natural person for whatever relates to its interests from the moment of conception. If the child is born dead, it shall be considered never to have existed as a person, except for purposes of actions resulting from its wrongful death.

Acts 1987, No. 125, §1, eff. Jan. 1, 1988.



CC 27 - General legal capacity

Art. 27. General legal capacity

All natural persons enjoy general legal capacity to have rights and duties.

Acts 1987, No. 125, §1, eff. Jan. 1, 1988.



CC 28 - Capacity to make juridical acts

Art. 28. Capacity to make juridical acts

A natural person who has reached majority has capacity to make all sorts of juridical acts, unless otherwise provided by legislation.

Acts 1987, No. 125, §1, eff. Jan. 1, 1988.



CC 29 - Age of majority

Art. 29. Age of majority

Majority is attained upon reaching the age of eighteen years.

Acts 1987, No. 125, §1, eff. Jan. 1. 1988.



CC 30 - Presumption of death

Art. 30. Presumption of death

When a person has disappeared under circumstances such that his death seems certain, his death is considered to have been established even though his body has not been found.

Acts 1990, No. 989, §3, eff. Jan. 1, 1991.



CC 31 - Existence of a person at time of accrual of a right

Art. 31. Existence of a person at time of accrual of a right

One claiming a right that has accrued to another person is bound to prove that such person existed at the time when the right accrued.

Acts 1990, No. 989, §3, eff. Jan. 1, 1991.



CC 38 - Domicile

TITLE II -- DOMICILE

Art. 38. Domicile

The domicile of a natural person is the place of his habitual residence. The domicile of a juridical person may be either the state of its formation or the state of its principal place of business, whichever is most pertinent to the particular issue, unless otherwise specifically provided by law.

Acts 2008, No. 801, §1, eff. Jan. 1, 2009; Acts 2012, No. 713, §2.



CC 39 - Domicile and residence

Art. 39. Domicile and residence

A natural person may reside in several places but may not have more than one domicile. In the absence of habitual residence, any place of residence may be considered one's domicile at the option of persons whose interests are affected.

Acts 1985, No. 272, §1; Acts 2008, No. 801, §1, eff. Jan. 1, 2009.



CC 40 - Domicile of spouses

Art. 40. Domicile of spouses

Spouses may have either a common domicile or separate domiciles.

Acts 2008, No. 801, §1, eff. Jan. 1, 2009.



CC 41 - Domicile of unemancipated minor.

Art. 41. Domicile of unemancipated minor

The domicile of an unemancipated minor is that of the parent or parents with whom the minor usually resides. If the minor has been placed by court order under the legal authority of a parent or other person, the domicile of that person is the domicile of the minor, unless the court directs otherwise.

The domicile of an unemancipated minor under tutorship is that of his tutor. In case of joint tutorship, the domicile of the minor is that of the tutor with whom the minor usually resides, unless the court directs otherwise.

Acts 2008, No. 801, §1, eff. Jan. 1, 2009.



CC 42 - Domicile of interdict

Art. 42. Domicile of interdict

The domicile of a full interdict is that of the curator. A limited interdict retains his domicile, unless otherwise provided in the judgment of interdiction.

Acts 2008, No. 801, §1, eff. Jan. 1, 2009.



CC 43 - Domicile of person under continued or permanent tutorship

Art. 43. Domicile of person under continued or permanent tutorship

The domicile of a person under continued or permanent tutorship is that of his tutor.

Acts 2008, No. 801, §1, eff. Jan. 1, 2009.



CC 44 - Change of domicile

Art. 44. Change of domicile

Domicile is maintained until acquisition of a new domicile. A natural person changes domicile when he moves his residence to another location with the intent to make that location his habitual residence.

Acts 2008, No. 801, §1, eff. Jan. 1, 2009.



CC 45 - Proof of intent to change domicile

Art. 45. Proof of intent to change domicile

Proof of one's intent to establish or change domicile depends on the circumstances. A sworn declaration of intent recorded in the parishes from which and to which he intends to move may be considered as evidence of intent.

Acts 2008, No. 801, §1, eff. Jan. 1, 2009.



CC 46 - Person holding temporary position

Art. 46. Person holding temporary position

A person holding a temporary position away from his domicile retains his domicile unless he demonstrates a contrary intent.

Acts 2008, No. 801, §1, eff. Jan. 1, 2009.



CC 47 - Curator of an absent person's property

TITLE III. ABSENT PERSONS

CHAPTER 1. CURATORSHIP OF THE PROPERTY OF

ABSENT PERSONS

Art. 47. Curator of an absent person's property

An absent person is one who has no representative in this state and whose whereabouts are not known and cannot be ascertained by diligent effort.

When an absent person owns property in this state, the court may, upon petition of any interested party and a showing of necessity, appoint a curator to manage the property of the absent person.

Acts 1990, No. 989, §1, eff. Jan. 1, 1991.



CC 48 - Powers, rights, and duties of curator

Art. 48. Powers, rights, and duties of curator

The curator has power of administration and disposition over the property of the absent person as provided by legislation.

When the absent person is a spouse in community, the curatorship is limited to his separate property.

Acts 1990, No. 989, §1, eff. Jan. 1, 1991.



CC 49 - Legal capacity of absent person

Art. 49. Legal capacity of absent person

The establishment of the curatorship does not deprive the absent person of his capacity to make juridical acts. Nevertheless, his acts of disposition of immovable property are not effective towards third persons and the curator unless filed for registry in the public records of the parish in which the immovable property is located.

Acts 1990, No. 989, §1, eff. Jan. 1, 1991.



CC 50 - Termination of curatorship of right

Art. 50. Termination of curatorship of right

The curatorship of the property of the absent person terminates of right when he appoints a person to represent him in this state, when his whereabouts become known, or when he dies.

Acts 1990, No. 989, §1, eff. Jan. 1, 1991.



CC 51 - Termination by judgment of declaration of death

Art. 51. Termination by judgment of declaration of death

The curatorship of the property of the absent person also terminates when a judgment of declaration of death is rendered.

When an absent person has no known heirs and is presumed dead, it shall be the duty of the curator to initiate proceedings for a declaration of death.

Acts 1990, No. 989, §1, eff. Jan. 1, 1991.



CC 52 - Effects of termination of curatorship

Art. 52. Effects of termination of curatorship

Upon termination of the curatorship, the curator is bound to account for his management and to restore the property to the formerly absent person or to his successors.

Acts 1990, No. 989, §1, eff. Jan. 1, 1991.



CC 53 - Validity of acts of curator after termination of the curatorship

Art. 53. Validity of acts of curator after termination of the curatorship

When the curator acquires knowledge of the termination of his curatorship, he is bound to file a notice in the curatorship proceeding that his authority to manage the property of the formerly absent person has ceased.

Acts of administration or disposition made by the curator after the curatorship has terminated are valid toward third persons unless notice of the termination of the curatorship has been filed in the curatorship proceeding.

Acts 1990, No. 989, §1, eff. Jan. 1, 1991.



CC 54 - Absent person; declaration of death

CHAPTER 2. DECLARATION OF DEATH

Art. 54. Absent person; declaration of death

One who has been an absent person for five years is presumed to be dead. If the absence commenced between August 26, 2005, and September 30, 2005, and was related to or caused by Hurricane Katrina or Rita, the absent person who is not currently charged with an offense that is defined as a felony under the laws of the state of Louisiana or the United States of America shall be presumed dead after the passage of two years. Upon petition by an interested party, the court shall render judgment declaring the death of the absent person and shall determine the date on which the absence commenced and the date of death.

Acts 1990, No. 989, §1, eff. Jan. 1, 1991; Acts 2006, No. 258, §1.



CC 55 - Declaration of death; effect

Art. 55. Declaration of death; effect

The succession of the person declared dead shall be opened as of the date of death fixed in the judgment, and his estate shall devolve in accordance with the law of successions.

Acts 1990, No. 989, §1, eff. Jan. 1, 1991.



CC 56 - New evidence as to time of death

Art. 56. New evidence as to time of death

If there is clear and convincing new evidence establishing a date of death other than that determined in the judgment of declaration of death, the judgment shall be amended accordingly.

Persons previously recognized as successors are bound to restore the estate to the new successors but may keep the fruits they have gathered.

Acts 1990, No. 989, §1, eff. Jan. 1, 1991.



CC 57 - Reappearance of absent person; recovery of his property

Art. 57. Reappearance of absent person; recovery of his property

If a person who has been declared dead reappears, he shall be entitled to recover his property that still exists in the condition in which it is found from those who took it as his successors or from their transferees by gratuitous title. He may also recover the net proceeds of things alienated and for the diminution of the value of things that has resulted from their encumbrance.

Acts 1990, No. 989, §1, eff. Jan. 1, 1991.



CC 58 - Succession rights of person presumed dead or declared dead

Art. 58. Succession rights of person presumed dead or declared dead

A person who is presumed to be dead or who has been declared dead at a time a succession would have been opened in his favor cannot be a successor. The estate of the deceased devolves as if that person were dead at the time of the opening of the succession.

Acts 1990, No. 989, §1, eff. Jan. 1, 1991.



CC 59 - Reappearance of absent person; recovery of his inheritance

Art. 59. Reappearance of absent person; recovery of his inheritance

If the person who is presumed to be dead or who has been declared dead reappears, he shall be entitled to recover his inheritance in the condition in which it is found from those who succeeded in his default and from their transferees by gratuitous title. He may also recover the net proceeds of things alienated and for the diminution of the value of things that has resulted from their encumbrance.

Acts 1990, No. 989, §1, eff. Jan. 1, 1991.



CC 60 - Arts. 60 to 85 repealed by Acts 1990, No. 989, 1, eff. January 1, 1991.

Art. 60. Arts. 60 to 85 repealed by Acts 1990, No. 989, §1, eff. January 1, 1991.



CC 86 - Marriage; definition

TITLE IV - HUSBAND AND WIFE

CHAPTER 1 - MARRIAGE: GENERAL PRINCIPLES

Art. 86. Marriage; definition

Marriage is a legal relationship between a man and a woman that is created by civil contract. The relationship and the contract are subject to special rules prescribed by law.

Acts 1987, No. 886, §1, eff. Jan. 1, 1988.



CC 87 - Contract of marriage; requirements

Art. 87. Contract of marriage; requirements

The requirements for the contract of marriage are:

The absence of legal impediment.

A marriage ceremony.

The free consent of the parties to take each other as husband and wife, expressed at the ceremony.

Acts 1987, No. 886, §1, eff. Jan. 1, 1988.



CC 88 - Impediment of existing marriage

Art. 88. Impediment of existing marriage

A married person may not contract another marriage.

Acts 1987, No. 886, §1, eff. Jan. 1, 1988.



CC 89 - Impediment of same sex

Art. 89. Impediment of same sex

Persons of the same sex may not contract marriage with each other. A purported marriage between persons of the same sex contracted in another state shall be governed by the provisions of Title II of Book IV of the Civil Code.

Acts 1987, No. 886, §1, eff. Jan. 1, 1988; Acts 1999, No. 890, §1.



CC 90 - Impediments of relationship

Art. 90. Impediments of relationship

A. The following persons may not contract marriage with each other:

(1) Ascendants and descendants.

(2) Collaterals within the fourth degree, whether of the whole or of the half blood.

B. The impediment exists whether the persons are related by consanguinity or by adoption. Nevertheless, persons related by adoption, though not by blood, in the collateral line within the fourth degree may marry each other if they obtain judicial authorization in writing to do so.

Acts 1987, No. 886, §1, eff. Jan. 1, 1988; Acts 2004, No. 26, §1.

NOTE: SEE ACTS 1987, NO. 886, §5.



CC 91 - Marriage ceremony required

Art. 91. Marriage ceremony required

The parties must participate in a marriage ceremony performed by a third person who is qualified, or reasonably believed by the parties to be qualified, to perform the ceremony. The parties must be physically present at the ceremony when it is performed.

Acts 1987, No. 886, §1, eff. Jan. 1, 1988.



CC 92 - Marriage by procuration prohibited

Art. 92. Marriage by procuration prohibited

A marriage may not be contracted by procuration.

Acts 1987, No. 886, §1, eff. Jan. 1, 1988.



CC 93 - Vices of consent

Art. 93. Vices of consent

Consent is not free when given under duress or when given by a person incapable of discernment.

Acts 1987, No. 886, §1, eff. Jan. 1, 1988.



CC 94 - Absolutely null marriage

CHAPTER 2 - NULLITY OF MARRIAGE

Art. 94. Absolutely null marriage

A marriage is absolutely null when contracted without a marriage ceremony, by procuration, or in violation of an impediment. A judicial declaration of nullity is not required, but an action to recognize the nullity may be brought by any interested person.

Acts 1987, No. 886, §1, eff. Jan. 1, 1988.

{{NOTE: SEE ACTS 1987, NO. 886, §5.}}



CC 95 - Relatively null marriage; confirmation

Art. 95. Relatively null marriage; confirmation

A marriage is relatively null when the consent of one of the parties to marry is not freely given. Such a marriage may be declared null upon application of the party whose consent was not free. The marriage may not be declared null if that party confirmed the marriage after recovering his liberty or regaining his discernment.

Acts 1987, No. 886, §1, eff. Jan. 1, 1988



CC 96 - Civil effects of absolutely null marriage; putative marriage

Art. 96. Civil effects of absolutely null marriage; putative marriage

An absolutely null marriage nevertheless produces civil effects in favor of a party who contracted it in good faith for as long as that party remains in good faith.

When the cause of the nullity is one party's prior undissolved marriage, the civil effects continue in favor of the other party, regardless of whether the latter remains in good faith, until the marriage is pronounced null or the latter party contracts a valid marriage.

A marriage contracted by a party in good faith produces civil effects in favor of a child of the parties.

A purported marriage between parties of the same sex does not produce any civil effects.

Acts 1987, No. 886, §1, eff. Jan. 1, 1988.



CC 97 - Civil effects of relatively null marriage

Art. 97. Civil effects of relatively null marriage

A relatively null marriage produces civil effects until it is declared null.

Acts 1987, No. 886, §1, eff., Jan. 1, 1988.



CC 98 - Mutual duties of married persons

CHAPTER 3. INCIDENTS AND EFFECTS OF MARRIAGE

Art. 98. Mutual duties of married persons

Married persons owe each other fidelity, support, and assistance.

Acts 1987, No. 886, §1, eff. Jan. 1, 1988.



CC 99 - Family authority

Art. 99. Family authority

Spouses mutually assume the moral and material direction of the family, exercise parental authority, and assume the moral and material obligations resulting therefrom.

Acts 1987, No. 886, §1, eff. Jan. 1, 1988.



CC 100 - Surname of married persons

Art. 100. Surname of married persons

Marriage does not change the name of either spouse. However, a married person may use the surname of either or both spouses as a surname.

Acts 1987, No. 886, §1, eff. Jan. 1, 1988.



CC 101 - Termination of marriage

CHAPTER 4. TERMINATION OF MARRIAGE

Art. 101. Termination of marriage

Marriage terminates upon:

The death of either spouse.

Divorce.

A judicial declaration of its nullity, when the marriage is relatively null.

The issuance of a court order authorizing the spouse of a person presumed dead to remarry, as provided by law.

Acts 1987, No. 886, §1, eff. Jan. 1, 1988; Acts 1990, No. 1009, §1, eff. Jan. 1, 1991.



CC 102 - Judgment of divorce; living separate and apart prior to rule

TITLE V - DIVORCE

CHAPTER 1. THE DIVORCE ACTION

Art. 102. Judgment of divorce; living separate and apart prior to rule

Except in the case of a covenant marriage, a divorce shall be granted upon motion of a spouse when either spouse has filed a petition for divorce and upon proof that the requisite period of time, in accordance with Article 103.1, has elapsed from the service of the petition, or from the execution of written waiver of the service, and that the spouses have lived separate and apart continuously for at least the requisite period of time, in accordance with Article 103.1, prior to the filing of the rule to show cause.

The motion shall be a rule to show cause filed after all such delays have elapsed.

Amended by Acts 1952, No. 229, §1; Acts 1958, No. 331; Acts 1990, No. 1009, §2, eff. Jan. 1, 1991; Acts 1991, No. 367, §1; Acts 1993, No. 107, §1; Acts 1995, No. 386, §1; Acts 1997, No. 1380, §1; Acts 2006, No. 743, §1, eff. Jan. 1, 2007.



CC 103 - Judgment of divorce; other grounds

Art. 103. Judgment of divorce; other grounds

Except in the case of a covenant marriage, a divorce shall be granted on the petition of a spouse upon proof that:

(1) The spouses have been living separate and apart continuously for the requisite period of time, in accordance with Article 103.1, or more on the date the petition is filed.

(2) The other spouse has committed adultery.

(3) The other spouse has committed a felony and has been sentenced to death or imprisonment at hard labor.

(4) During the marriage, the other spouse physically or sexually abused the spouse seeking divorce or a child of one of the spouses, regardless of whether the other spouse was prosecuted for the act of abuse.

(5) After a contradictory hearing or consent decree, a protective order or an injunction was issued during the marriage, in accordance with law, against the other spouse to protect the spouse seeking the divorce or a child of one of the spouses from abuse.

Acts 1990, No. 1009, §2, eff. Jan. 1, 1991; Acts 1991, No. 918, §1; Acts 1997, No. 1380, §1; Acts 2006, No. 743, §1, eff. Jan. 1, 2007; Acts 2014, No. 316, §1; Acts 2015, No. 221, §1.

NOTE: See Acts 2015, No. 221, §4, regarding applicability.



CC 103.1 - Judgment of divorce; time periods

Art. 103.1. Judgment of divorce; time periods

The requisite periods of time, in accordance with Articles 102 and 103 shall be as follows:

(1) One hundred eighty days where there are no minor children of the marriage.

(2) Three hundred sixty-five days when there are minor children of the marriage at the time the rule to show cause is filed in accordance with Article 102 or a petition is filed in accordance with Article 103.

Acts 2006, No. 743, §1, eff. Jan. 1, 2007; Acts 2010, No. 604, §1, eff. June 25, 2010; Acts 2014, No. 316, §1.



CC 104 - Reconciliation

Art. 104. Reconciliation

The cause of action for divorce is extinguished by the reconciliation of the parties.

Amended by Acts 1979, No. 677, §1; Acts 1980, No. 351, §1; Acts 1990, No. 1009, §2, eff. Jan. 1, 1991.



CC 105 - Determination of incidental matters

Art. 105. Determination of incidental matters

In a proceeding for divorce or thereafter, either spouse may request a determination of custody, visitation, or support of a minor child; support for a spouse; injunctive relief; use and occupancy of the family home or use of community movables or immovables; or use of personal property.

Acts 1984, No. 817, §1; Acts 1990, No. 1009, §2, eff. Jan. 1, 1991.



CC 111 - Spousal support; authority of court

CHAPTER 2. PROVISIONAL AND INCIDENTAL

PROCEEDINGS

SECTION 1. SPOUSAL SUPPORT

Art. 111. Spousal support; authority of court

In a proceeding for divorce or thereafter, the court may award interim periodic support to a party or may award final periodic support to a party who is in need of support and who is free from fault prior to the filing of a proceeding to terminate the marriage in accordance with the following Articles.

Amended by Acts 1928, No. 130; Acts 1979, No. 72, §1; Acts 1990, No. 361, §1, eff. Jan. 1, 1991; Acts 1997, No. 1078, §1, eff. Jan. 1, 1998; Acts 2006, No. 749, §1, eff. June 30, 2006.



CC 112 - Determination of final periodic support

Art. 112. Determination of final periodic support

A. When a spouse has not been at fault prior to the filing of a petition for divorce and is in need of support, based on the needs of that party and the ability of the other party to pay, that spouse may be awarded final periodic support in accordance with Paragraph C of this Article.

B. When a spouse has not been at fault prior to the filing of a petition for divorce and the court determines that party was the victim of domestic abuse committed during the marriage by the other party, that spouse shall be awarded final periodic support or a lump sum award, at the discretion of the court, in accordance with Paragraph C of this Article.

C. The court shall consider all relevant factors in determining the amount and duration of final support, including:

(1) The income and means of the parties, including the liquidity of such means.

(2) The financial obligations of the parties, including any interim allowance or final child support obligation.

(3) The earning capacity of the parties.

(4) The effect of custody of children upon a party's earning capacity.

(5) The time necessary for the claimant to acquire appropriate education, training, or employment.

(6) The health and age of the parties.

(7) The duration of the marriage.

(8) The tax consequences to either or both parties.

(9) The existence, effect, and duration of any act of domestic abuse committed by the other spouse upon the claimant, regardless of whether the other spouse was prosecuted for the act of domestic violence.

D. The sum awarded under this Article shall not exceed one-third of the obligor's net income; however, where support is awarded pursuant to Paragraph B of this Article, the sum awarded may exceed one-third of the obligor's net income.

Amended by Acts 1916, No. 247; Acts 1928, No. 21; Acts 1934, 2nd Ex.Sess., No. 27; Acts 1964, No. 48; Acts 1979, No. 72, §1; Acts 1982, No. 293, §1; Acts 1986, No. 229, §1; Acts 1997, No. 1078, §1, eff. Jan. 1, 1998; Acts 2006, No. 749, §1, eff. June 30, 2006; Acts 2014, No. 316, §1; Acts 2014, No. 616, §1.



CC 113 - Interim spousal support allowance pending final spousal support award

Art. 113. Interim spousal support allowance pending final spousal support award

A. Upon motion of a party or when a demand for final spousal support is pending, the court may award a party an interim spousal support allowance based on the needs of that party, the ability of the other party to pay, any interim allowance or final child support obligation, and the standard of living of the parties during the marriage, which award of interim spousal support allowance shall terminate upon the rendition of a judgment of divorce.

B. If a claim for final spousal support is pending at the time of the rendition of the judgment of divorce, the interim spousal support award shall thereafter terminate upon rendition of a judgment awarding or denying final spousal support or one hundred eighty days from the rendition of judgment of divorce, whichever occurs first. The obligation to pay interim spousal support may extend beyond one hundred eighty days from the rendition of judgment of divorce, but only for good cause shown.

C. Notwithstanding Paragraph B of this Article, if a claim for final spousal support is pending at the time of the rendition of a judgment of divorce pursuant to Article 103(4) or (5) and the final spousal support award does not exceed the interim spousal support award, the interim spousal support award shall thereafter terminate no less than one hundred eighty days from the rendition of judgment of divorce. The obligation to pay final spousal support shall not begin until after an interim spousal support award has terminated.

Acts 1997, No. 1078, §1, eff. Jan. 1, 1998; Acts 2001, No. 738, §1; Acts 2003, No. 1092, §1; Acts 2014, No. 316, §1; Acts 2014, No. 616, §1.



CC 114 - Modification or termination of award of periodic support

Art. 114. Modification or termination of award of periodic support

An award of periodic support may be modified if the circumstances of either party materially change and shall be terminated if it has become unnecessary. The subsequent remarriage of the obligor spouse shall not constitute a change of circumstance.

Acts 1997, No. 1078, §1, eff. Jan. 1, 1998; Acts 2001, No. 1049, §1.



CC 115 - Extinguishment of spousal support obligation

Art. 115. Extinguishment of spousal support obligation

The obligation of spousal support is extinguished upon the remarriage of the obligee, the death of either party, or a judicial determination that the obligee has cohabited with another person of either sex in the manner of married persons.

Acts 1997, No. 1078, §1, eff. Jan. 1, 1998.



CC 116 - Modification of spousal support obligation

Art. 116. Modification of spousal support obligation

The obligation of final spousal support may be modified, waived, or extinguished by judgment of a court of competent jurisdiction or by authentic act or act under private signature duly acknowledged by the obligee.

Acts 1997, No. 1078, §1, eff. Jan. 1, 1998.



CC 117 - Peremptive period for obligation

Art. 117. Peremptive period for obligation

The right to claim after divorce the obligation of spousal support is subject to a peremption of three years. Peremption begins to run from the latest of the following events:

(1) The day the judgment of divorce is signed.

(2) The day a judgment terminating a previous judgment of spousal support is signed, if the previous judgment was signed in an action commenced either before the signing of the judgment of divorce or within three years thereafter.

(3) The day of the last payment made, when the spousal support obligation is initially performed by voluntary payment within the periods described in Paragraph (1) or (2) and no more than three years has elapsed between payments.

Acts 1997, No. 1078, §1, eff. Jan. 1, 1998.



CC 118 - Other remedies affected

Art. 118. Other remedies affected

Failure to bring an action for divorce pursuant to Article 103(4) or (5) or final spousal support pursuant to Article 112(B) shall in no way affect the rights of the party to seek other remedies provided by law.

Acts 2014, No. 316, §1.



CC 121 - Claim for contributions to education or training; authority of court

SECTION 2. CLAIM FOR CONTRIBUTIONS TO

EDUCATION OR TRAINING

Art. 121. Claim for contributions to education or training; authority of court

In a proceeding for divorce or thereafter, the court may award a party a sum for his financial contributions made during the marriage to education or training of his spouse that increased the spouse's earning power, to the extent that the claimant did not benefit during the marriage from the increased earning power.

The sum awarded may be in addition to a sum for support and to property received in the partition of community property.

Acts 1990, No. 1008, §2, eff. Jan. 1, 1991; Acts 1991, No. 367, §1.



CC 122 - Nature of action

Art. 122. Nature of action

The claim for contributions made to the education or training of a spouse is strictly personal to each party.

Acts 1990, No. 1008, §2, eff. Jan. 1, 1991.



CC 123 - Form of award; effect of remarriage or death

Art. 123. Form of award; effect of remarriage or death

The sum awarded for contributions made to the education or training of a spouse may be a sum certain payable in installments.

The award shall not terminate upon the remarriage or death of either party.

Acts 1990, No. 1008, §2, eff. Jan. 1, 1991.



CC 124 - Prescription of spousal claim for contributions

Art. 124. Prescription of spousal claim for contributions

The action for contributions made to the education or training of a spouse prescribes in three years from the date of the signing of the judgment of divorce or declaration of nullity of the marriage.

Acts 1990, No. 1008, §2, eff. Jan. 1, 1991.



CC 131 - Court to determine custody

SECTION 3. CHILD CUSTODY

Art. 131. Court to determine custody

In a proceeding for divorce or thereafter, the court shall award custody of a child in accordance with the best interest of the child.

Amended by Acts 1888, No. 124; Acts 1979, No. 718, §1; Acts 1981, No. 283, §1; Acts 1982, No. 307, §1, eff. Jan. 1, 1983; Acts 1983, No. 695, §1; Acts 1984, No. 133, §1; Acts 1984, No. 786, §1; Acts 1986, No. 950, §1, eff. July 14, 1986; Acts 1989, No. 188, §1; Acts 1993, No. 261, §1, eff. Jan. 1, 1994.



CC 132 - Award of custody to parents

Art. 132. Award of custody to parents

If the parents agree who is to have custody, the court shall award custody in accordance with their agreement unless the best interest of the child requires a different award.

In the absence of agreement, or if the agreement is not in the best interest of the child, the court shall award custody to the parents jointly; however, if custody in one parent is shown by clear and convincing evidence to serve the best interest of the child, the court shall award custody to that parent.

Acts 1993, No. 261, §1, eff. Jan. 1, 1994.



CC 133 - Award of custody to person other than a parent; order of preference

Art. 133. Award of custody to person other than a parent; order of preference

If an award of joint custody or of sole custody to either parent would result in substantial harm to the child, the court shall award custody to another person with whom the child has been living in a wholesome and stable environment, or otherwise to any other person able to provide an adequate and stable environment.

Acts 1986, No. 966, §1; Acts 1989, No. 546, §1; Acts 1993, No. 261, §1, eff. Jan. 1, 1994.



CC 134 - Factors in determining child's best interest

Art. 134. Factors in determining child's best interest

The court shall consider all relevant factors in determining the best interest of the child. Such factors may include:

(1) The love, affection, and other emotional ties between each party and the child.

(2) The capacity and disposition of each party to give the child love, affection, and spiritual guidance and to continue the education and rearing of the child.

(3) The capacity and disposition of each party to provide the child with food, clothing, medical care, and other material needs.

(4) The length of time the child has lived in a stable, adequate environment, and the desirability of maintaining continuity of that environment.

(5) The permanence, as a family unit, of the existing or proposed custodial home or homes.

(6) The moral fitness of each party, insofar as it affects the welfare of the child.

(7) The mental and physical health of each party.

(8) The home, school, and community history of the child.

(9) The reasonable preference of the child, if the court deems the child to be of sufficient age to express a preference.

(10) The willingness and ability of each party to facilitate and encourage a close and continuing relationship between the child and the other party.

(11) The distance between the respective residences of the parties.

(12) The responsibility for the care and rearing of the child previously exercised by each party.

Acts 1988, No. 817, §2, eff. July 18, 1988; Acts 1990, No. 361, §1, eff. Jan. 1, 1991; Acts 1993, No. 261, §1, eff. Jan. 1, 1994.



CC 135 - Closed custody hearing

Art. 135. Closed custody hearing

A custody hearing may be closed to the public.

Acts 1990, No. 361, §1, eff. Jan. 1, 1991; Acts 1993, No. 261, §1, eff. Jan. 1, 1994.



CC 136 - Award of visitation rights

Art. 136. Award of visitation rights

A. A parent not granted custody or joint custody of a child is entitled to reasonable visitation rights unless the court finds, after a hearing, that visitation would not be in the best interest of the child.

B. A grandparent may be granted reasonable visitation rights if the court finds that it is in the best interest of the child. Before making this determination, the court shall hold a contradictory hearing as provided for in R.S. 9:345 in order to determine whether the court should appoint an attorney to represent the child.

C. Under extraordinary circumstances, any other relative, by blood or affinity, or a former stepparent or stepgrandparent may be granted reasonable visitation rights if the court finds that it is in the best interest of the child. Extraordinary circumstances shall include a determination by a court that a parent is abusing a controlled dangerous substance.

D. In determining the best interest of the child under Paragraphs B and C of this Article, the court shall consider:

(1) The length and quality of the prior relationship between the child and the relative.

(2) Whether the child is in need of guidance, enlightenment, or tutelage which can best be provided by the relative.

(3) The preference of the child if he is determined to be of sufficient maturity to express a preference.

(4) The willingness of the relative to encourage a close relationship between the child and his parent or parents.

(5) The mental and physical health of the child and the relative.

E. In the event of a conflict between this Article and R.S. 9:344, the provisions of the statute shall supersede those of this Article.

Acts 1992, No. 782, §1; Acts 1993, No. 261, §1, eff. Jan. 1, 1994; Acts 1995, No. 57, §1; Acts 2009, No. 379, §2; Acts 2012, No. 763, §1, eff. June 12, 2012; Acts 2014, No. 586, §1.



CC 136.1 - Award of visitation rights

Art. 136.1. Award of visitation rights

A child has a right to time with both parents. Accordingly, when a court-ordered schedule of visitation, custody, or time to be spent with a child has been entered, a parent shall exercise his rights to the child in accordance with the schedule unless good cause is shown. Neither parent shall interfere with the visitation, custody or time rights of the other unless good cause is shown.

Acts 2008, No. 671, §1.



CC 137 - Denial of visitation; felony rape; death of a parent

Art. 137. Denial of visitation; felony rape; death of a parent

A. In a proceeding in which visitation of a child is being sought by a parent, if the child was conceived through the commission of a felony rape, the parent who committed the felony rape shall be denied visitation rights and contact with the child.

B. In a proceeding in which visitation of a child is being sought by a relative by blood or affinity, if the court determines, by a preponderance of the evidence, that the intentional criminal conduct of the relative resulted in the death of the parent of the child, the relative shall be denied visitation rights and contact with the child.

Acts 2001, No. 499, §1; Acts 2010, No. 873, §1, eff. July 2, 2010; Acts 2012, No. 763, §1, eff. June 12, 2012.



CC 141 - Child support; authority of court

SECTION 4. CHILD SUPPORT

Art. 141. Child support; authority of court

In a proceeding for divorce or thereafter, the court may order either or both of the parents to provide an interim allowance or final support for a child based on the needs of the child and the ability of the parents to provide support.

The court may award an interim allowance only when a demand for final support is pending.

Acts 1993, No. 261, §6, eff. Jan. 1, 1994.



CC 142 - Modification or termination of child support award

Art. 142. Modification or termination of child support award

An award of child support may be modified if the circumstances of the child or of either parent materially change and shall be terminated upon proof that it has become unnecessary.

Acts 1993, No. 261, §6, eff. Jan. 1, 1994; Acts 2001, No. 1082, §2.



CC 149 - Repealed by Acts 1990, No. 1009, 9, eff. Jan. 1, 1991.

Art. 149. Repealed by Acts 1990, No. 1009, §9, eff. Jan. 1, 1991.



CC 150 - Repealed by Acts 1990, No. 1009, 9, eff. Jan. 1, 1991.

Art. 150. Repealed by Acts 1990, No. 1009, §9, eff. Jan. 1, 1991.



CC 151 - Proceeding for declaration of nullity of a marriage; interim incidental relief

SECTION 5. PROVISIONAL AND INCIDENTAL PROCEEDINGS

IN ACTIONS OF NULLITY

Art. 151. Proceeding for declaration of nullity of a marriage; interim incidental relief

In a proceeding for declaration of nullity of a marriage, a court may award a party the incidental relief afforded in a proceeding for divorce.

Acts 1993, No. 108, §1, eff. Jan. 1, 1994.



CC 152 - Proceeding for declaration of nullity of a marriage; final incidental relief

Art. 152. Proceeding for declaration of nullity of a marriage; final incidental relief

After the declaration of nullity of a marriage, a party entitled to the civil effects of marriage may seek the same relief as may a divorced spouse.

Incidental relief granted pending declaration of nullity to a party not entitled to the civil effects of marriage shall terminate upon the declaration of nullity.

Nevertheless, a party not entitled to the civil effects of marriage may be awarded custody, child support, or visitation. The award shall not terminate as a result of the declaration of nullity.

Acts 1993, No. 108, §1, eff. Jan. 1, 1994.



CC 153 - Repealed by Acts 1990, No. 1009, 9, eff. Jan. 1, 1991.

Art. 153. Repealed by Acts 1990, No. 1009, §9, eff. Jan. 1, 1991.



CC 154 - Repealed by Acts 1990, No. 1009, 9, eff. Jan. 1, 1991.

Art. 154. Repealed by Acts 1990, No. 1009, §9, eff. Jan. 1, 1991.



CC 155 - Repealed by Acts 1990, No. 1009, 9, eff. Jan. 1, 1991.

Art. 155. Repealed by Acts 1990, No. 1009, §9, eff. Jan. 1, 1991.



CC 156 - Repealed by Acts 1990, No. 1009, 9, eff. Jan. 1, 1991.

Art. 156. Repealed by Acts 1990, No. 1009, §9, eff. Jan. 1, 1991.



CC 159 - Effect of divorce on community property regime

CHAPTER 3. EFFECTS OF DIVORCE

Art. 159. Effect of divorce on community property regime

A judgment of divorce terminates a community property regime retroactively to the date of filing of the petition in the action in which the judgment of divorce is rendered. The retroactive termination of the community shall be without prejudice to rights of third parties validly acquired in the interim between the filing of the petition and recordation of the judgment.

Amended by Acts 1977, No. 483, §2; Acts 1979, No. 711, §1; Acts 1990, No. 1009, §2, eff. Jan. 1, 1991.



CC 160 - Blank]

Art. 160. [Blank]



CC 161 - Repealed by Acts 1990, No. 1008, 6, eff. Jan. 1, 1991.

Art. 161. Repealed by Acts 1990, No. 1008, §6, eff. Jan. 1, 1991.



CC 162 - Arts. 162 to 175 Repealed by Acts 1990, No. 705, 1.

TITLE VI. OF MASTER AND SERVANT

Art. 162. Arts. 162 to 175 Repealed by Acts 1990, No. 705, §1.



CC 178 - Definition

TITLE VII. PARENT AND CHILD

CHAPTER 1. FILIATION

Art. 178. Definition

Filiation is the legal relationship between a child and his parent.

Acts 2009, No. 3, §1, eff. June 9, 2009.



CC 179 - Establishment of filiation

Art. 179. Establishment of filiation

Filiation is established by proof of maternity or paternity or by adoption.

Acts 2009, No. 3, §1, eff. June 9, 2009.



CC 184 - Maternity

CHAPTER 2. FILIATION BY PROOF OF MATERNITY OR PATERNITY

SECTION 1. PROOF OF MATERNITY

Art. 184. Maternity

Maternity may be established by a preponderance of the evidence that the child was born of a particular woman, except as otherwise provided by law.

Amended by Acts 1976, No. 430, §1; Acts 2005, No. 192, §1, eff. June 29, 2005; Acts 2009, No. 3, §3, eff. June 9, 2009.



CC 185 - Presumption of paternity of husband

SECTION 2. PROOF OF PATERNITY

SUBSECTION A. THE PRESUMPTION OF PATERNITY OF HUSBAND; DISAVOWAL OF PATERNITY; CONTESTATION; ESTABLISHMENT OF PATERNITY

Art. 185. Presumption of paternity of husband

The husband of the mother is presumed to be the father of a child born during the marriage or within three hundred days from the date of the termination of the marriage.

Amended by Acts 1976, No. 430, §1; Acts 2005, No. 192, §1, eff. June 29, 2005; Acts 2009, No. 3, §3, eff. June 9, 2009.



CC 186 - Presumption if child is born after divorce or after death of husband; effect of disavowal

Art. 186. Presumption if child is born after divorce or after death of husband; effect of disavowal

If a child is born within three hundred days from the day of the termination of a marriage and his mother has married again before his birth, the first husband is presumed to be the father.

If the first husband, or his successor, obtains a judgment of disavowal of paternity of the child, the second husband is presumed to be the father. The second husband, or his successor, may disavow paternity if he institutes a disavowal action within a peremptive period of one year from the day that the judgment of disavowal obtained by the first husband is final and definitive.

Amended by Acts 1976, No. 430, §1; Acts 2005, No. 192, §1, eff. June 29, 2005.



CC 187 - Disavowal action; proof

Art. 187. Disavowal action; proof

The husband may disavow paternity of the child by clear and convincing evidence that he is not the father. The testimony of the husband shall be corroborated by other evidence.

Amended by Acts 1976, No. 430, §1; Acts 1989, No. 790, §1; Acts 2005, No. 192, §1, eff. June 29, 2005.



CC 188 - Disavowal precluded in case of assisted conception

Art. 188. Disavowal precluded in case of assisted conception

The husband of the mother may not disavow a child born to his wife as a result of an assisted conception to which he consented.

Amended by Acts 1976, No. 430, §1; Acts 1989, No. 790, §1; Acts 2005, No. 192, §1, eff. June 29, 2005.



CC 189 - Time limit for disavowal by the husband

Art. 189. Time limit for disavowal by the husband

The action for disavowal of paternity is subject to a liberative prescription of one year. This prescription commences to run from the day of the birth of the child, or the day the husband knew or should have known that he may not be the biological father of the child, whichever occurs later.

Nevertheless, if the husband lived separate and apart from the mother continuously during the three hundred days immediately preceding the birth of the child, this prescription does not commence to run until the husband is notified in writing that a party in interest has asserted that the husband is the father of the child.

Amended by Acts 1976, No. 430, §1; Acts 1999, No. 790, §1; Acts 2005, No. 192, §1, eff. June 29, 2005; Acts 2016, No. 309, §1.



CC 190 - Time limit for disavowal by heir or legatee

Art. 190. Time limit for disavowal by heir or legatee

If the prescription has commenced to run and the husband dies before the prescription has accrued, his successor whose interest is adversely affected may institute an action for disavowal of paternity. The action of the successor is subject to a liberative prescription of one year. This prescription commences to run from the day of the death of the husband.

If the prescription has not yet commenced to run, the action of the successor is subject to a liberative prescription of one year. This prescription commences to run from the day the successor is notified in writing that a party in interest has asserted that the husband is the father of the child.

Amended by Acts 1976, No. 430, §1; Acts 1999, No. 790, §1; Acts 2005, No. 192, §1, eff. June 29, 2005.



CC 191 - Contestation and establishment of paternity by mother

Art. 191. Contestation and establishment of paternity by mother

The mother of a child may institute an action to establish both that her former husband is not the father of the child and that her present husband is the father. This action may be instituted only if the present husband has acknowledged the child by authentic act.

Acts 2004, No. 530, §1, eff. June 25, 2004; Acts 2005, No. 192, §1, eff. June 29, 2005; Acts 2016, No. 309, §1.



CC 192 - Contestation action; proof

Art. 192. Contestation action; proof

The mother shall prove by clear and convincing evidence both that her former husband is not the father and that her present husband is the father. The testimony of the mother shall be corroborated by other evidence.

Acts 2005, No. 192, §1, eff. June 29, 2005.



CC 193 - Contestation and establishment of paternity; time period

Art. 193. Contestation and establishment of paternity; time period

The action by the mother shall be instituted within a peremptive period of one hundred eighty days from the marriage to her present husband and also within two years from the day of the birth of the child, except as may otherwise be provided by law.

Acts 2005, No. 192, §1, eff. June 29, 2005.



CC 194 - Judgment in contestation action

Art. 194. Judgment in contestation action

A judgment shall not be rendered decreeing that the former husband is not the father of the child unless the judgment also decrees that the present husband is the father of the child.

Acts 2005, No. 192, §1, eff. June 29, 2005.



CC 195 - Presumption by marriage and acknowledgment; child not filiated to another man; proof; time period

SUBSECTION B. PRESUMPTION OF PATERNITY BY SUBSEQUENT

MARRIAGE AND ACKNOWLEDGMENT

Art. 195. Presumption by marriage and acknowledgment; child not filiated to another man; proof; time period

A man who marries the mother of a child not filiated to another man and who, with the concurrence of the mother, acknowledges the child by authentic act is presumed to be the father of that child.

The husband may disavow paternity of the child as provided in Article 187. Revocation of the authentic act of acknowledgment alone is not sufficient to rebut the presumption of paternity created by this Article.

The action for disavowal is subject to a peremptive period of one hundred eighty days. This peremptive period commences to run from the day of the marriage or the acknowledgment, whichever occurs later.

Acts 2005, No. 192, §1, eff. June 29, 2005; Acts 2009, No. 3, §3, eff. June 9, 2009; Acts 2016, No. 309, §1.



CC 196 - Formal acknowledgment; presumption

SUBSECTION C. OTHER METHODS OF ESTABLISHING PATERNITY

Art. 196. Formal acknowledgment; presumption

A man may, by authentic act, acknowledge a child not filiated to another man. The acknowledgment creates a presumption that the man who acknowledges the child is the father. The presumption can be invoked only on behalf of the child. Except as otherwise provided in custody, visitation, and child support cases, the acknowledgment does not create a presumption in favor of the man who acknowledges the child.

Acts 2005, No. 192, §1, eff. June 29, 2005; Acts 2006, No. 344, §1, eff. June 13, 2006; Acts 2009, No. 3, §3, eff. June 9, 2009; Acts 2016, No. 309, §1.



CC 197 - Child's action to establish paternity; proof; time period

Art. 197. Child's action to establish paternity; proof; time period

A child may institute an action to prove paternity even though he is presumed to be the child of another man. If the action is instituted after the death of the alleged father, a child shall prove paternity by clear and convincing evidence.

For purposes of succession only, this action is subject to a peremptive period of one year. This peremptive period commences to run from the day of the death of the alleged father.

Acts 2005, No. 192, §1, eff. June 29, 2005.



CC 198 - Father's action to establish paternity; time period

Art. 198. Father's action to establish paternity; time period

A man may institute an action to establish his paternity of a child at any time except as provided in this Article. The action is strictly personal.

If the child is presumed to be the child of another man, the action shall be instituted within one year from the day of the birth of the child. Nevertheless, if the mother in bad faith deceived the father of the child regarding his paternity, the action shall be instituted within one year from the day the father knew or should have known of his paternity, or within ten years from the day of the birth of the child, whichever first occurs.

In all cases, the action shall be instituted no later than one year from the day of the death of the child.

The time periods in this Article are peremptive.

Amended by Acts 1944, No. 50; Acts 1948, No. 482, §1; Acts 1979, No. 607, §1; Acts 2005, No. 192, §1, eff. June 29, 2005.



CC 199 - Effect of adoption.

CHAPTER 3. FILIATION BY ADOPTION

SECTION 1. EFFECT OF ADOPTION

Art. 199. Effect of adoption

Upon adoption, the adopting parent becomes the parent of the child for all purposes and the filiation between the child and his legal parent is terminated, except as otherwise provided by law. The adopted child and his descendants retain the right to inherit from his former legal parent and the relatives of that parent.

Acts 2009, No. 3, §1, eff. June 9, 2009.



CC 200 - Adoption of minors

SECTION 2. ADOPTION OF MINORS

Art. 200. Adoption of minors

The adoption of minors is also governed by the provisions of the Children's Code.

Acts 2009, No. 3, §1, eff. June 9, 2009.



CC 201 - Repealed by Acts 2005, No. 192, §1, eff. June 29, 2005.

Art. 201. Repealed by Acts 2005, No. 192, §1, eff. June 29, 2005.



CC 202 - Repealed by Acts 1979, No. 607, 4.

Art. 202. Repealed by Acts 1979, No. 607, §4.



CC 203 - Repealed by Acts 2005, No. 192, §1, eff. June 29, 2005.

Art. 203. Repealed by Acts 2005, No. 192, §1, eff. June 29, 2005.



CC 204 - Repealed by Acts 1979, No. 607, 4.

Art. 204. Repealed by Acts 1979, No. 607, §4.



CC 205 - Repealed by Acts 2005, No. 192, §1, eff. June 29, 2005.

Art. 205. Repealed by Acts 2005, No. 192, §1, eff. June 29, 2005.



CC 206 - Repealed by Acts 2005, No. 192, §1, eff. June 29, 2005.

Art. 206. Repealed by Acts 2005, No. 192, §1, eff. June 29, 2005.



CC 207 - Repealed by Acts 2005, No. 192, §1, eff. June 29, 2005.

Art. 207. Repealed by Acts 2005, No. 192, §1, eff. June 29, 2005.



CC 208 - Repealed by Acts 2005, No. 192, §1, eff. June 29, 2005.

Art. 208. Repealed by Acts 2005, No. 192, §1, eff. June 29, 2005.



CC 209 - Repealed by Acts 2005, No. 192, §1, eff. June 29, 2005.

Art. 209. Repealed by Acts 2005, No. 192, §1, eff. June 29, 2005.



CC 210 - Repealed by Acts 1980, No. 549, 2.

Art. 210. Repealed by Acts 1980, No. 549, §2.



CC 211 - Repealed by Acts 2005, No. 192, §1, eff. June 29, 2005.

Art. 211. Repealed by Acts 2005, No. 192, §1, eff. June 29, 2005.



CC 212 - Adult adoption requirements

SECTION 3. ADOPTION OF ADULTS

Art. 212. Adult adoption requirements

A person who has attained the age of majority may be adopted without judicial authorization only when the adoptive parent is the spouse or the surviving spouse of a parent of the person to be adopted.

In other proposed adult adoptions, the court, upon the joint petition of the adoptive parent and the person to be adopted, may authorize the adoption of a person who has attained the age of majority if the court finds after a hearing that the adoption is in the best interest of both parties.

Acts 2008, No. 351, §1, eff. Jan. 1, 2009; Acts 2009, No. 3, §3, eff. June 9, 2009.



CC 213 - Adult adoption; form

Art. 213. Adult adoption; form

The adoptive parent and the person to be adopted shall consent to the adoption in an authentic act of adoption.

The spouse of the adoptive parent and the spouse of the person to be adopted shall sign the act of adoption for the purpose of concurrence in the adoption only. The act of adoption without this concurrence is absolutely null. The concurrence does not establish the legal relationship of parent and child.

Neither a party to an adult adoption nor a concurring spouse may consent by procuration or mandate.

Acts 2008, No. 351, §1, eff. Jan. 1, 2009.



CC 214 - Adult adoption; recordation requirement

Art. 214. Adult adoption; recordation requirement

The adoption is effective when the act of adult adoption and any judgment required to authorize the adoption are filed for registry, except as otherwise provided by law.

Amended by Acts 1948, No. 454, §1; Acts 1958, No. 514, §1; Acts 1978, No. 458, §1; Acts 1990, No. 147, §1, eff. July 1, 1990; Acts 1995, No. 1180, §1, eff. Jan. 1, 1996; Acts 2008, No. 351, §1, eff. Jan. 1, 2009.



CC 215 - Repealed

CHAPTER 5--OF PARENTAL AUTHORITY

SECTION 1--OF THE DUTIES OF PARENTS TOWARDS THEIR

LEGITIMATE CHILDREN, AND OF THE DUTIES OF LEGITIMATE

CHILDREN TOWARDS THEIR PARENTS

Art. 215. Repealed by Acts 2015, No. 260, §1, eff. Jan. 1, 2016.



CC 216 - Repealed

Art. 216. Repealed by Acts 2015, No. 260, §1, eff. Jan. 1, 2016.



CC 217 - Repealed

Art. 217. Repealed by Acts 2015, No. 260, §1 and 5, eff. Jan. 1, 2016.



CC 218 - Repealed

Art. 218. Repealed by Acts 2015, No. 260, §1, eff. Jan. 1, 2016.



CC 219 - Repealed

Art. 219. Repealed by Acts 2015, No. 260, §1, eff. Jan. 1, 2016.



CC 220 - Repealed

Art. 220. Repealed by Acts 2015, No. 260, §1, eff. Jan. 1, 2016.



CC 221 - Authority of married parents

CHAPTER 5. PARENTAL AUTHORITY OF MARRIED PERSONS

SECTION 1. GENERAL PRINCIPLES OF PARENTAL AUTHORITY

Art. 221. Authority of married parents

The father and mother who are married to each other have parental authority over their minor child during the marriage.

Amended by Acts 1916, No. 41; Acts 1920, No. 252; Acts 1924, No. 197; Acts 2015, No. 260, §1, eff. Jan. 1, 2016.



CC 222 - Representation of minor

Art. 222. Representation of minor

Parental authority includes representation of the child and the right to designate a tutor for the child.

Acts 2015, No. 260, §1, eff. Jan. 1, 2016.



CC 223 - Rights and obligations of parental authority

Art. 223. Rights and obligations of parental authority

Parental authority includes rights and obligations of physical care, supervision, protection, discipline, and instruction of the child.

Acts 1986, No. 303, §1; Acts 2015, No. 260, §1, eff. Jan. 1, 2016.



CC 224 - Parental obligation of support and education

SECTION 2. OBLIGATIONS OF PARENTS

Art. 224. Parental obligation of support and education

Parents are obligated to support, maintain, and educate their child. The obligation to educate a child continues after minority as provided by law.

Acts 2015, No. 260, §1, eff. Jan. 1, 2016.



CC 225 - Parental liability for child's offenses and quasi-offenses

Art. 225. Parental liability for child's offenses and quasi-offenses

Parents are responsible for damage occasioned by their child as provided by law.

Acts 2015, No. 260, §1, eff. Jan. 1, 2016.



CC 226 - Parental obligation of direction

Art. 226. Parental obligation of direction

Parents have a moral obligation to provide moral, social, and material direction for their child.

Amended by Acts 1952, No. 265, §1; Acts 1985, No. 714, §1; Acts 2015, No. 260, §1, eff. Jan. 1, 2016.



CC 227 - Parental control

SECTION 3. OBLIGATIONS OF CHILDREN

Art. 227. Parental control

A child owes assistance to his parents and may not quit a family residence without the consent of both parents, except as otherwise provided by law.

Acts 2015, No. 260, §1, eff. Jan. 1, 2016.



CC 228 - Child's obligation of obedience; parental correction

Art. 228. Child's obligation of obedience; parental correction

A child shall obey his parents in all matters not contrary to law or good morals. Parents have the right and obligation to correct and discipline the child in a reasonable manner.

Acts 2015, No. 260, §1, eff. Jan. 1, 2016.



CC 229 - Administration of the property of the child

SECTION 4. AUTHORITY OVER THE PROPERTY OF THE CHILD

Art. 229. Administration of the property of the child

Each parent has the right and the obligation to administer the property of the child. The parent must do so as a prudent administrator and is answerable for any damage caused by his fraud, fault, default, or neglect. An action for failure to perform this obligation is subject to a liberative prescription of five years that commences to run from the day the child attains the age of majority.

Amended by Acts 1970, No. 436, §2; Acts 1972, No. 668, §1; Acts 1979, No. 249, §1; Acts 2015, No. 260, §1, eff. Jan. 1, 2016.



CC 230 - Alienation, encumbrance, or lease of the property of the child; expenditure of fruits

Art. 230. Alienation, encumbrance, or lease of the property of the child; expenditure of fruits

Either parent may alienate, encumber, or lease the property of the child, compromise a claim of the child, or incur an obligation of the child for his education, support, and maintenance only with prior court approval, except as otherwise provided by law.

Nevertheless, a parent may expend, without court approval, the fruits of the child's property for the shared benefit of the family, excluding major children not living in the household, or for the expenses of the child's household or property.

Acts 1985, No. 173, §1; Acts 1992, No. 1014, §1; Acts 2001, No. 408, §1; Acts 2015, No. 260, §1, eff. Jan. 1, 2016.



CC 231 - Parents' obligation to deliver and account

Art. 231. Parents' obligation to deliver and account

Parents are bound to deliver to the child his property at termination of parental authority.

Parents shall also give an account of their administration when ordered by the court. The action to compel an accounting is subject to a liberative prescription of five years that commences to run from the day the child attains the age of majority.

Acts 2015, No. 260, §1, eff. Jan. 1, 2016.



CC 232 - Parental authority

SECTION 5. PERSON HAVING PARENTAL AUTHORITY AND

OF ITS DELEGATION AND SUSPENSION

Art. 232. Parental authority

Either parent during the marriage has parental authority over his child unless otherwise provided by law.

Under extraordinary circumstances, such as if one parent is mentally incompetent, interdicted, or imprisoned, or is an absent person, the other parent has exclusive authority.

Acts 2015, No. 260, §1, eff. Jan. 1, 2016.



CC 233 - Delegation of parental authority

Art. 233. Delegation of parental authority

Parents may delegate all or a part of their parental authority to others as provided by law.

Parents delegate a part of their parental authority to teachers and others to whom they entrust their child for his education, insofar as may be necessary.

Acts 2015, No. 260, §1, eff. Jan. 1, 2016.



CC 234 - Parental authority; custody award

Art. 234. Parental authority; custody award

Parental authority continues during marriage, unless modified by a judgment awarding custody to one parent, by a joint custody implementation order, or by a judgment awarding custody to a third person.

An ascendant, other than a parent, who is awarded custody has parental authority. The authority of a third person who is awarded custody, other than an ascendant, is governed by the rules of tutorship, unless modified by court order.

Acts 2015, No. 260, §1, eff. Jan. 1, 2016.



CC 235 - Termination of parental authority

SECTION 6. TERMINATION OF PARENTAL AUTHORITY

Art. 235. Termination of parental authority

Parental authority terminates upon the child's attaining the age of majority, upon the child's emancipation, or upon termination of the marriage of the parents of the child.

Acts 2015, No. 260, §1, eff. Jan. 1, 2016.



CC 236 - Filial honor and respect

CHAPTER 6. OBLIGATIONS OF CHILDREN AND PARENTS

AND OTHER ASCENDANTS

Art. 236. Filial honor and respect

A child regardless of age owes honor and respect to his father and mother.

Acts 2015, No. 260, §1, eff. Jan. 1, 2016.



CC 237 - Obligation of providing the basic necessities of life; ascendants and descendants; exceptions

Art. 237. Obligation of providing the basic necessities of life; ascendants and descendants; exceptions

Descendants are bound to provide the basic necessities of life to their ascendants who are in need, upon proof of inability to obtain these necessities by other means or from other sources, and ascendants are likewise bound to provide for their needy descendants, this obligation being reciprocal.

This obligation is strictly personal and is limited to the basic necessities of food, clothing, shelter, and health care.

This obligation is owed by descendants and ascendants in the order of their degree of relationship to the obligee and is joint and divisible among obligors. Nevertheless, if the obligee is married, the obligation of support owed by his descendants and ascendants is secondary to the obligation owed by his spouse.

Acts 2015, No. 260, §1, eff. Jan. 1, 2016.



CC 238 - Amount of support

Art. 238. Amount of support

The amount of support shall be determined in accordance with the needs of the obligee, as limited under the preceding Article, and the means of the obligor.

Acts 2015, No. 260, §1, eff. Jan. 1, 2016.



CC 239 - Modification or termination of support

Art. 239. Modification or termination of support

The amount of support may be modified if the circumstances of the obligor or the obligee materially change and shall be terminated if it has become unnecessary.

Acts 2015, No. 260, §1, eff. Jan. 1, 2016.



CC 240 - Repealed

Art. 240. Repealed by Acts 2015, No. 260, §1, eff. Jan. 1, 2016.



CC 241 - Repealed

Art. 241. Repealed by Acts 2015, No. 260, §1, eff. Jan. 1, 2016.



CC 242 - Repealed

Art. 242. Repealed by Acts 2015, No. 260, §1 and 5, eff. Jan. 1, 2016.



CC 243 - Repealed

Art. 243. Repealed by Acts 2015, No. 260, §1 and 5, eff. Jan. 1, 2016.



CC 244 - Repealed

Art. 244. Repealed by Acts 2015, No. 260, §1 and 5, eff. Jan. 1, 2016.



CC 245 - Repealed

Art. 245. Repealed by Acts 2015, No. 260, §1, eff. Jan. 1, 2016.



CC 246 - Occasion for tutorship.

TITLE VIII--OF MINORS, OF THEIR TUTORSHIP

AND EMANCIPATION

CHAPTER 1--OF TUTORSHIP

SECTION 1--GENERAL DISPOSITIONS

Art. 246. Occasion for tutorship.

The minor not emancipated is placed under the authority of a tutor after the dissolution of the marriage of his father and mother or the separation from bed and board of either one of them from the other.

Amended by Acts 1924, No. 72.



CC 247 - Kinds of tutorships.

Art. 247. Kinds of tutorships.

There are four sorts of tutorships:

Tutorship by nature;

Tutorship by will;

Tutorship by the effect of the law;

Tutorship by the appointment of the judge.



CC 248 - Modes of establishment of tutorships.

Art. 248. Modes of establishment of tutorships.

Tutorship by nature takes place of right, but the natural tutor must qualify for the office as provided by law. In every other kind of tutorship the tutor must be confirmed or appointed by the court, and must qualify for the office as provided by law.

Amended by Acts 1960, No. 30, §1, eff. Jan. 1, 1961.



CC 249 - Accountability of tutor.

Art. 249. Accountability of tutor.

For every sort of tutorship, the tutor is accountable.



CC 250 - Persons entitled to tutorship

SECTION 2--OF TUTORSHIP BY NATURE

Art. 250. Persons entitled to tutorship

Upon the death of either parent, the tutorship of minor children belongs of right to the other. Upon divorce or judicial separation from bed and board of parents, the tutorship of each minor child belongs of right to the parent under whose care he or she has been placed or to whose care he or she has been entrusted; however, if the parents are awarded joint custody of a minor child, then the cotutorship of the minor child shall belong to both parents, with equal authority, privileges, and responsibilities, unless modified by order of the court or by an agreement of the parents, approved by the court awarding joint custody. In the event of the death of a parent to whom joint custody had been awarded, the tutorship of the minor children of the deceased belongs of right to the surviving parent.

All those cases are called tutorship by nature.

Amended by Acts 1924, No. 196; Acts 1981, No. 283, §1; Acts 1982, No. 307, §1, eff. Jan. 1, 1983; Acts 1983, No. 695, §1.



CC 251 - Repealed by Acts 1960, No. 30, 2, eff. Jan. 1, 1961.

Art. 251. Repealed by Acts 1960, No. 30, §2, eff. Jan. 1, 1961.



CC 252 - Unborn and posthumous children.

Art. 252. Unborn and posthumous children.

If a wife happens to be pregnant at the time of the death of her husband, no tutor shall be appointed to the child till after his birth; but, if it should be necessary, the judge may appoint a curator for the preservation of the rights of the unborn child, and for the administration of the estate which may belong to such child. At the birth of the posthumous child, such curator shall be of right the undertutor.



CC 253 - Repealed by Acts 1974, No. 163, 2.

Art. 253. Repealed by Acts 1974, No. 163, §2.



CC 254 - Arts. 254, 255 Repealed by Acts 1960, No. 30, 2

Art. 254. Arts. 254, 255 Repealed by Acts 1960, No. 30, §2



CC 256 - Children born outside of marriage

Art. 256. Children born outside of marriage

A. The mother is of right the tutrix of her child born outside of marriage not acknowledged by the father, or acknowledged by him without her concurrence.

B. After the death of the mother, if the father had not acknowledged the child prior to the mother's death, the court shall give first consideration to appointment as tutor either of her parents or siblings who survive her and accept the appointment, and secondly, the father, always taking into consideration the best interests of the child.

C. If both parents have acknowledged their child born outside of marriage, the judge shall appoint as tutor the one by whose care the best interests of the child will be served. However, if the parents are awarded joint custody of such acknowledged child born outside of marriage, then the cotutorship of such child shall belong of right to both parents, with equal authority, privileges, and responsibilities, unless modified by order of the court or by an agreement of the parents, approved by the court awarding joint custody.

Acts 1983, No. 215, §1, eff. Sept. 1, 1983; Acts 2016, No. 210, §1.



CC 257 - Surviving parent's right of appointment.

SECTION 3--OF THE TUTORSHIP BY WILL

Art. 257. Surviving parent's right of appointment.

The right of appointing a tutor, whether a relation or a stranger, belongs exclusively to the father or mother dying last.

The right of appointing a tutor, whether a relation or a stranger, also belongs to a parent who has been named the curator for the other living spouse, when that other living spouse has been interdicted, subject only to the right of the interdicted parent to claim the tutorship should his incapacity be removed by a judgment of a court of competent jurisdiction.

This is called tutorship by will, because generally it is given by testament; but it may likewise be given by any declaration of the surviving father or mother, or the parent who is the curator of the other spouse, executed before a notary and two witnesses.

Amended by Acts 1974, No. 142, §1.



CC 258 - Right of appointment where parents are divorced or separated

Art. 258. Right of appointment where parents are divorced or separated

If the parents are divorced or judicially separated, only the one to whom the court has entrusted the care and custody of the children has a right to appoint a tutor for them as provided in Article 257. However, if the parents have been awarded joint custody of the children, then the right to appoint a tutor for them belongs to the parent dying last, but either parent may appoint a tutor of the property of the children as provided in Article 257. In the event that both parents appoint a tutor of the property of the children, the tutors shall separately administer that portion of the children's property which is attributable to the respective parent's estate. The court shall decide which tutor shall administer that portion of the children's property which is not attributable to either parent's estate.

Acts 1992, No. 680, §1.



CC 259 - Option of acceptance of tutorship.

Art. 259. Option of acceptance of tutorship.

The tutor by will is not compelled to accept the tutorship to which he is appointed by the father or mother.

But if he refuses the tutorship, he loses in that case all the legacies and other advantages, which the person who appointed him may have made in his favor under a persuasion that he would accept this trust.



CC 260 - Repealed by Acts 1960, No. 30, 2, eff. Jan. 1, 1961.

Art. 260. Repealed by Acts 1960, No. 30, §2, eff. Jan. 1, 1961.



CC 261 - Child born outside of marriage

Art. 261. Child born outside of marriage

The father or mother who is entitled to the tutorship of the child born outside of marriage, according to the provisions of Article 256, can choose a tutor for him, whose appointment, to be valid, must be approved by the judge.

Amended by Acts 1979, No. 607, §1; Acts 2016, No. 210, §1.



CC 262 - Appointment of several tutors; order of priority.

Art. 262. Appointment of several tutors; order of priority.

If the parent who died last has appointed several tutors to the children, the person first mentioned shall be alone charged with the tutorship, and the second shall not be called to it, except in case of the death, absence, refusal, incapacity or displacing of the first, and in like manner as to the others in succession.



CC 263 - Qualified ascendants; collaterals by blood; surviving spouse.

SECTION 4--OF THE TUTORSHIP BY THE EFFECT OF THE LAW

Art. 263. Qualified ascendants; collaterals by blood; surviving spouse.

When a tutor has not been appointed to the minor by father or mother dying last, or if the tutor thus appointed has not been confirmed or has been excused, then the judge shall appoint to the tutorship, from among the qualified ascendants in the direct line, collaterals by blood within the third degree and the surviving spouse of the minor's mother or father dying last, the person whose appointment is in the best interests of the minor.

Amended by Acts 1976, No. 429, §1.



CC 270 - Occasion for tutorship.

SECTION 5--OF DATIVE TUTORSHIP

Art. 270. Occasion for tutorship.

When a minor is an orphan, and has no tutor appointed by his father or mother, nor any relations who may claim the tutorship by effect of law, or when the tutor appointed in some of the modes above expressed is liable to be excluded or disqualified, or is excused legally, the judge shall appoint a tutor to the minor.

Amended by Acts 1960, No. 30, §1, eff. Jan. 1, 1961.



CC 273 - Necessity for appointment.

SECTION 6--OF THE UNDERTUTOR

Art. 273. Necessity for appointment.

In every tutorship there shall be an undertutor.

Amended by Acts 1960, No. 30, §1, eff. Jan. 1, 1961.



CC 278 - Liability concerning minor's legal mortgage.

Art. 278. Liability concerning minor's legal mortgage.

The undertutor who fails or neglects to cause to be inscribed in the manner required by law, the evidence of the minor's legal mortgage against his tutor, shall be liable for all the damages which the minor may sustain in consequence of such failure or neglect; and this claim for damages shall not be prescribed so long as the minor's right of action exists against his tutor.



CC 279 - Repealed by Acts 1960, No. 30, 2, eff. Jan. 1, 1961.

Art. 279. Repealed by Acts 1960, No. 30, §2, eff. Jan. 1, 1961.



CC 280 - Termination of undertutorship.

Art. 280. Termination of undertutorship.

The duties of the undertutor are at an end at the same time with the tutorship.



CC 281 - Arts. 281 to 291 Repealed by Acts 1960, No. 30, 2, eff. Jan. 1, 1961.

SECTION 7. OF FAMILY MEETINGS

Art. 281. Arts. 281 to 291 Repealed by Acts 1960, No. 30, §2, eff. Jan. 1, 1961.



CC 292 - Excuse by reason of office or function.

SECTION 8--OF THE CAUSES WHICH DISPENSE OR EXCUSE

FROM THE TUTORSHIP

Art. 292. Excuse by reason of office or function.

The following persons are dispensed or excused from the tutorship by the privilege of their offices or functions:

1. The Governor and the Secretary of State;

2. The judges of the different courts of this State and the officers of the same;

3. The Mayor of the city of New Orleans;

4. The Collector of the Customs;

5. The officers and soldiers attached to the regular troops, whether on land or sea service, employed and in actual service in this State, and all the officers who are intrusted in this State with any mission from the Government, as long as they are employed;

6. Preceptors and other persons keeping public schools, as long as they remain in the useful and actual exercise of their profession;

7. Ministers of the gospel.



CC 293 - Waiver of excuse by subsequent acceptance of tutorship.

Art. 293. Waiver of excuse by subsequent acceptance of tutorship.

The persons mentioned in the preceding article, who have accepted a tutorship posterior to their being invested with the offices, engaged in the service, or intrusted with the mission which dispenses from it, shall not be admitted to be excused on that account.



CC 294 - Subsequently acquired excuse.

Art. 294. Subsequently acquired excuse.

Those, on the contrary, who shall have been invested with offices, who shall have engaged in the service, or shall have been intrusted with commissions, posterior to their acceptation and administration of a tutorship, may, if they do not choose to continue to act as tutor, be excused from the tutorship, and apply for the appointment of another tutor to supply their place.



CC 295 - Excuse for remote relationship.

Art. 295. Excuse for remote relationship.

No person, who is not a relation of the minor by consanguinity, or who is only related to him beyond the fourth degree, can be compelled to accept the tutorship.



CC 296 - Excuse for age.

Art. 296. Excuse for age.

Every person who has attained the age of sixty-five years, may refuse to be a tutor.

The person who shall have been appointed prior to that age, may be excused from the tutorship at the age of seventy years.



CC 297 - Excuse for infirmity.

Art. 297. Excuse for infirmity.

Every person affected with a serious infirmity, may be excused from the tutorship, if this infirmity be of such nature as to render him incapable of transacting his own business.

He may even be discharged from the tutorship, if such infirmity has befallen him after his appointment.



CC 298 - Excuse for prior tutorships

Art. 298. Excuse for prior tutorships

The person who is appointed to two tutorships has a legal excuse for not accepting a third.

A parent who has been appointed to one tutorship shall not be compelled to accept a second tutorship, except it be that of his own children.

Amended by Acts 1974, No. 163, §3.



CC 299 - Time to present excuse.

Art. 299. Time to present excuse.

The tutor, who has excuses to offer against his appointment, must propose them to the judge who has appointed him, within ten days after he has been acquainted with his appointment, or after the same shall have been notified to him, which period shall be increased one day for every ten miles distance from his residence to the place where his appointment was made, and after this delay he shall no longer be admitted to offer any excuse, unless he has sufficient reason to account for such delay.



CC 300 - Provisional administration pending consideration of excuse.

Art. 300. Provisional administration pending consideration of excuse.

During the time of the pendency of the litigation relative to the validity of his excuses, the tutor who is appointed shall be bound provisionally* to administer as such, until he shall have been regularly discharged.

* "Provisionally" has no counterpart in French text.



CC 301 - Parent's unconditional obligation of tutorship.

Art. 301. Parent's unconditional obligation of tutorship.

The causes herein expressed, or any other, cannot excuse a parent from the obligation of accepting the tutorship of his children.

Amended by Acts 1974, No. 163, §3.



CC 302 - Repealed by Acts 1960, No. 30, 2

SECTION 9--OF THE INCAPACITY FOR, THE EXCLUSION FROM,

AND DEPRIVATION OF THE TUTORSHIP

Art. 302. Repealed by Acts 1960, No. 30, §2



CC 307 - Repealed by Acts 1960, No. 30, 2, eff. Jan. 1, 1961.

SECTION 10--OF THE APPOINTMENT, RECOGNITION, OR

CONFIRMATION OF TUTORS, OF THE PERSONS WHOSE DUTY

IT IS TO CAUSE TUTORS TO BE APPOINTED AND OF THE

LIABILITY OF SUCH PERSONS

Art. 307. Repealed by Acts 1960, No. 30, §2, eff. Jan. 1, 1961.



CC 308 - Duty to apply for appointment.

Art. 308. Duty to apply for appointment.

In every case where it is necessary to appoint a tutor to a minor, all those of his relations who reside within the parish of the judge, who is to appoint him, are bound to apply to such judge, in order that a tutor be appointed to the minor at farthest within ten days after the event which make [makes] such appointment necessary.



CC 309 - Minors exempt from taking application.

Art. 309. Minors exempt from taking application.

Minor relations are not included in the provisions contained in the preceding article.

Amended by Acts 1974, No. 163, §3.



CC 310 - Liability for failure to make application.

Art. 310. Liability for failure to make application.

Relations who have neglected to cause a tutor to be appointed, are responsible for the damages which the minor may have suffered.

This responsibility is enforced against relations in the order according to which they are called to the inheritance of the minor, so that they are responsible only in case of the insolvency of him or them who precede them in that order, and this responsibility is not in solidum between relations who have a right to the inheritance in the same degree.



CC 311 - Action for damages; prescription.

Art. 311. Action for damages; prescription.

The action which results from this responsibility can not be maintained by the tutor but within the year of his appointment.

If the tutor neglects to bring his action within that time, he is answerable for such neglect to the minor.



CC 322 - Minor's legal mortgage on tutor's property.

Art. 322. Minor's legal mortgage on tutor's property.

The recording of the certificate of the clerk operates as a legal mortgage in favor of the minor for the amount therein stated, on all the immovable property of the natural tutor in the parish.

Amended by Acts 1960, No. 30, §1, eff. Jan. 1, 1961.



CC 333 - Sale of mortgaged property by one claimant; inscription of legal mortgage of remaining minors.

Art. 333. Sale of mortgaged property by one claimant; inscription of legal mortgage of remaining minors.

Whenever a special mortgage is given by a tutor to secure the rights of two or more minors, any of the minors, on attaining the age of majority or being emancipated, may cause the sale of the mortgaged property to satisfy the indebtedness of the tutor to him, after having discussed the other property of the debtor, in the following manner:

If the judge is of the opinion that the mortgaged property is sufficient to satisfy all of the demands of the major and minors, he shall order the sale of so much of the property as will satisfy the demand of the major, if susceptible of division, and the property so sold shall be free of the mortgage in favor of the remaining minors.

If the judge is of the opinion that the mortgaged property is not sufficient to meet the demands of the major and minors, or that it is not susceptible of division, he shall order the sale of the whole of the mortgaged property, and the release of the mortgage of the major and minors. The proceeds of the sale, after defraying the expenses thereof, shall be divided equally among the major and minors, giving each his virile share. The portion to be paid the minors shall be paid to their tutor.

When the judge orders the sale of the property, he shall order the inscription of the minor's legal mortgage in the manner heretofore provided. This inscription shall be made in the parish where the tutor resides within three days of the order, and in all other parishes where the tutor has immovable property within thirty days of the order.

Amended by Acts 1960, No. 30, §1, eff. Jan. 1, 1961.



CC 336 - Alienation of minor's immovables.

SECTION 11--OF THE ADMINISTRATION OF THE TUTOR

Art. 336. Alienation of minor's immovables.

The prohibition of alienating the immovables of a minor, does not extend to the case in which a judgment is to be executed against him, or of a licitation made at the instance of the coheir, or other coproprietor.

Acts 1966, No. 496, §1.



CC 337 - Repealed by Acts 2001, No. 572, 2.

Art. 337. Repealed by Acts 2001, No. 572, §2.



CC 338 - Interest.

Art. 338. Interest.

The sum which appears to be due by the tutor as the balance of his accounts, bears interest, without a judicial demand, from the day on which the accounts were closed.

The same rule applies to the balance due to the tutor.

Acts 1966, No. 496, §1.



CC 339 - Agreements between tutor and minor.

Art. 339. Agreements between tutor and minor.

Every agreement which may take place between the tutor and the minor arrived at the age of majority, shall be null and void, unless the same was entered into after the rendering of a full account and delivery of the vouchers, the whole being made to appear by the receipt of the person to whom the account was rendered, ten days previous to the agreement.

Acts 1966, No. 496, §1.



CC 340 - Prescription of minor's action against tutor.

Art. 340. Prescription of minor's action against tutor.

The action of the minor against his tutor, respecting the acts of the tutorship, is prescribed by four years, to begin from the day of his majority.

Acts 1966, No. 496, §1.



CC 354 - Procedure for placing under tutorship.

SECTION 12--OF CONTINUING OR PERMANENT TUTORSHIP OF

PERSONS WITH INTELLECTUAL DISABILITIES

Art. 354. Procedure for placing under tutorship

Persons, including certain children, with intellectual disabilities or mental deficiencies may be placed under continuing or permanent tutorship without formal or complete interdiction in accordance with the following rules and the procedures stated in the Louisiana Code of Civil Procedure.

Added by Acts 1966, No. 496, §2; Acts 2014, No. 811, §30, eff. June 23, 2014.



CC 355 - Petition for continuing or permanent tutorship

Art. 355. Petition for continuing or permanent tutorship

When a person above the age of fifteen possesses less than two-thirds of the intellectual functioning of a person of the same age with average intellectual functioning, evidenced by standard testing procedures administered by competent persons or other relevant evidence acceptable to the court, the parents of such person, or the person entitled to custody or tutorship if one or both parents are dead, incapacitated, or an absent person, or if the parents are judicially separated or divorced, may, with the concurrence of the coroner of the parish of the intellectually disabled person's domicile, petition the court of that district to place such person under a continuing tutorship which shall not automatically end at any age but shall continue until revoked by the court of domicile. The petitioner shall not bear the coroner's costs or fees associated with securing the coroner's concurrence.

Added by Acts 1966, No. 496, §2. Amended by Acts 1974, No. 714, §1; Acts 1991, No. 107, §1; Acts 2016, No. 115, §1.



CC 356 - Title of proceedings; procedural rules; parents as tutor and undertutor.

Art. 356. Title of proceedings; procedural rules; parents as tutor and undertutor

The title of the proceedings shall be Continuing Tutorship of (Name of Person), A Person with an Intellectual Disability.

(1) When the person to be placed under the continuing tutorship is above the age of fifteen, and under the age of majority, the proceeding shall be conducted according to the procedural rules established for ordinary tutorships.

(2) When the person to be placed under the continuing tutorship is above the age of majority, the proceeding shall be conducted according to the procedural rules established for interdictions.

(3) Upon the petition of both parents of the mentally deficient person during their marriage one parent shall be named as tutor and the other as undertutor, unless for good reasons the judge decrees otherwise.

Added by Acts 1966, No. 496, §2. Amended by Acts 1974, No. 714, §1; Acts 2014, No. 26, §1; Acts 2014, No. 811, §30, eff. June 23, 2014.



CC 357 - Decree, place of recording, notice.

Art. 357. Decree, place of recording, notice.

If the prayer for continuing or permanent tutorship be granted, the decree shall be recorded in the conveyance and mortgage records of the parish of the minor's domicile, and of any future domicile, and in such other parishes as may be deemed expedient. The decree shall not be effective as to persons without notice thereof outside of the parishes in which it is recorded.

Added by Acts 1966, No. 496, §2.



CC 358 - Authority, privileges, and duties of tutor and undertutor; termination of tutorship.

Art. 358. Authority, privileges, and duties of tutor and undertutor; termination of tutorship

The granting of the decree shall confer upon the tutor and undertutor the same authority, privileges, and responsibilities as in other tutorships, including the same authority to give consent for any medical treatment or procedure, to give consent for any educational plan or procedure, and to obtain medical, educational, or other records, but the responsibility of the tutor for the offenses or quasi-offenses of the person with an intellectual disability shall be the same as that of a curator for those of the interdicted person and the tutorship shall not terminate until the decree is set aside by the court of the domicile, or the court of last domicile if the domicile of the person with an intellectual disability is removed from the State of Louisiana.

Added by Acts 1966, No. 496, §2. Amended by Acts 1979, No. 216, §1; Acts 2014, No. 811, §30, eff. June 23, 2014.



CC 359 - Restriction on legal capacity.

Art. 359. Restriction on legal capacity

The decree if granted shall restrict the legal capacity of the person with an intellectual disability to that of a permanent minor, except that after the age of eighteen the person, unless formally interdicted, shall have the legal capacity of a minor who has been granted the emancipation conferring the power of administration as set forth in Chapter 2, Section 2 of this Book and Title.

Added by Acts 1966, No. 496, §2. Amended by Acts 1974, No. 714, §1; Acts 2014, No. 811, §30, eff. June 23, 2014.



CC 360 - Parents' rights of administration.

Art. 360. Parents' rights of administration

In addition to the rights of tutorship, the parents shall retain, during the marriage and for the minority of the child with an intellectual disability, all rights of administration granted to parents of children without an intellectual disability during their minority.

Acts 1966, No. 496, §2; Acts 2014, No. 811, §30, eff. June 23, 2014.



CC 361 - Contest of decree restricting legal capacity.

Art. 361. Contest of decree restricting legal capacity.

The decree restricting his legal capacity may be contested in the court of domicile by the person himself or by anyone adversely affected by the decree, and upon evidence which would justify the full emancipation of a minor above the age of eighteen the decree shall be rescinded and set aside.

Acts 1966, No. 496, §2.



CC 362 - Persons subject to interdiction.

Art. 362. Persons subject to interdiction.

Persons subject to mental or physical illness or disability, whether of a temporary or permanent nature, of such a degree as to render them subject to interdiction, under the provisions of Title IX hereof, remain subject to interdiction as provided in Articles 389 to 399, inclusive, and such other laws as may relate thereto.

Acts 1966, No. 496, §2.



CC 365 - Emancipation

CHAPTER 2. EMANCIPATION

Art. 365. Emancipation

There are three kinds of emancipation: judicial emancipation, emancipation by marriage, and limited emancipation by authentic act.

Acts 2008, No. 786, §1, eff. Jan. 1, 2009.



CC 366 - Judicial emancipation

Art. 366. Judicial emancipation

A court may order for good cause the full or limited emancipation of a minor sixteen years of age or older. Full judicial emancipation confers all effects of majority on the person emancipated, unless otherwise provided by law. Limited judicial emancipation confers the effects of majority specified in the judgment of limited emancipation, unless otherwise provided by law.

Acts 1992, No. 715, §1; Acts 2008, No. 786, §1, eff. Jan. 1, 2009.



CC 367 - Emancipation by marriage

Art. 367. Emancipation by marriage

A minor is fully emancipated by marriage. Termination of the marriage does not affect emancipation by marriage. Emancipation by marriage may not be modified or terminated.

Acts 2008, No. 786, §1, eff. Jan. 1, 2009.



CC 368 - Limited emancipation by authentic act

Art. 368. Limited emancipation by authentic act

An authentic act of limited emancipation confers upon a minor age sixteen or older the capacity to make the kinds of juridical acts specified therein, unless otherwise provided by law. The act shall be executed by the minor, and by the parents of the minor, if parental authority exists, or by the tutor of the minor, if parental authority does not exist. All other effects of minority shall continue.

Acts 2008, No. 786, §1, eff. Jan. 1, 2009.



CC 369 - Emancipation; when effective

Art. 369. Emancipation; when effective

Judicial emancipation is effective when the judgment is signed. Emancipation by marriage is effective upon marriage. Limited emancipation by authentic act is effective when the act is executed.

Acts 2008, No. 786, §1, eff. Jan. 1, 2009.



CC 370 - Modification and termination of judicial emancipation

Art. 370. Modification and termination of judicial emancipation

The court may modify or terminate its judgment of emancipation for good cause.

A judgment modifying or terminating a judgment of emancipation is effective toward third persons as to immovable property when the judgment is filed for registry in the conveyance records of the parish in which the property is situated, and as to movables when the judgment is filed for registry in the conveyance records of the parish or parishes in which the minor was domiciled at the time of the judgment.

A judgment modifying or terminating a judgment of emancipation does not affect the validity of an act made by the emancipated minor prior to the effective date of modification or termination.

The termination of judicial emancipation places the minor under the same authority to which he was subject prior to emancipation, unless otherwise ordered by the court for good cause shown.

Acts 2008, No. 786, §1, eff. Jan. 1, 2009.



CC 371 - Modification or termination of limited emancipation by authentic act

Art. 371. Modification or termination of limited emancipation by authentic act

The parties to an authentic act of limited emancipation may modify or terminate the limited emancipation by making a subsequent authentic act. In addition, a court, for good cause, may modify or terminate limited emancipation by authentic act.

An authentic act or judgment modifying or terminating limited emancipation by authentic act is effective toward third persons as to immovable property when the act or judgment is filed for registry in the conveyance records of the parish in which the property is situated and as to movables when the act or judgment is filed for registry in the conveyance records in the parish or parishes in which the minor was domiciled at the time of the act modifying or terminating limited emancipation by authentic act.

An authentic act or judgment modifying or terminating a prior act of limited emancipation does not affect the validity of a juridical act made by the minor prior to the effective date of modification or termination.

Acts 2008, No. 786, §1, eff. Jan. 1, 2009.



CC 389 - Full interdiction

TITLE IX. PERSONS UNABLE TO CARE FOR THEIR

PERSONS OR PROPERTY

CHAPTER 1. GROUNDS FOR INTERDICTION

Art. 389. Full interdiction

A court may order the full interdiction of a natural person of the age of majority, or an emancipated minor, who due to an infirmity, is unable consistently to make reasoned decisions regarding the care of his person and property, or to communicate those decisions, and whose interests cannot be protected by less restrictive means.

Acts 2000, 1st Ex. Sess., No. 25, §1, eff. July 1, 2001.



CC 390 - Limited interdiction

Art. 390. Limited interdiction

A court may order the limited interdiction of a natural person of the age of majority, or an emancipated minor, who due to an infirmity is unable consistently to make reasoned decisions regarding the care of his person or property, or any aspect of either, or to communicate those decisions, and whose interests cannot be protected by less restrictive means.

Acts 2000, 1st Ex. Sess., No. 25, §1, eff. July 1, 2001.



CC 391 - Temporary and preliminary interdiction

Art. 391. Temporary and preliminary interdiction

When a petition for interdiction is pending, a court may order a temporary or preliminary interdiction when there is a substantial likelihood that grounds for interdiction exist and substantial harm to the health, safety, or property of the person sought to be interdicted is imminent.

Amended by Acts 1948, No. 321, §1; Acts 2000, 1st Ex. Sess., No. 25, §1, eff. July 1, 2001.



CC 392 - Curators

CHAPTER 2. GENERAL DUTIES OF CURATORS

AND UNDERCURATORS

Art. 392. Curators

The court shall appoint a curator to represent the interdict in juridical acts and to care for the person or affairs of the interdict, or any aspect of either. The duties and powers of a curator commence upon his qualification. In discharging his duties, a curator shall exercise reasonable care, diligence, and prudence and shall act in the best interest of the interdict.

The court shall confer upon a curator of a limited interdict only those powers required to protect the interests of the interdict.

Acts 2000, 1st Ex. Sess., No. 25, §1, eff. July 1, 2001.



CC 393 - Undercurators

Art. 393. Undercurators

The court shall appoint an undercurator to discharge the duties prescribed for him by law. The duties and powers of an undercurator shall commence upon qualification. In discharging his duties, an undercurator shall exercise reasonable care, diligence, and prudence and shall act in the best interest of the interdict.

Acts 2000, 1st Ex. Sess., No. 25, §1, eff. July 1, 2001.



CC 394 - Pre-interdiction juridical acts

CHAPTER 3. EFFECTS OF INTERDICTION

Art. 394. Pre-interdiction juridical acts

Interdiction does not affect the validity of a juridical act made by the interdict prior to the effective date of interdiction.

Acts 1997, No. 1117, §1; Acts 2000, 1st Ex. Sess., No. 25, §1, eff. July 1, 2001.



CC 395 - Capacity to make juridical acts

Art. 395. Capacity to make juridical acts

A full interdict lacks capacity to make a juridical act. A limited interdict lacks capacity to make a juridical act pertaining to the property or aspects of personal care that the judgment of limited interdiction places under the authority of his curator, except as provided in Article 1482 or in the judgment of limited interdiction.

Acts 2000, 1st Ex. Sess., No. 25, §1, eff. July 1, 2001; Acts 2001, No. 509, §1, eff. June 1, 2001; Acts 2003, No. 1008, §1.



CC 396 - Effective date of judgment of interdiction

Art. 396. Effective date of judgment of interdiction

A judgment of interdiction has effect retroactive to the date of the filing of the petition for interdiction.

Acts 2000, 1st Ex. Sess., No. 25, §1, eff. July 1, 2001.



CC 397 - Modification and termination of interdiction

CHAPTER 4. MODIFICATION AND TERMINATION

OF INTERDICTION

Art. 397. Modification and termination of interdiction

The court may modify or terminate a judgment of interdiction for good cause. Interdiction terminates upon death of the interdict or by judgment of the court.

A judgment of preliminary interdiction granted after an adversarial hearing terminates thirty days after being signed, unless extended by the court for good cause for a period not exceeding thirty days. A judgment of temporary interdiction granted ex parte terminates ten days after being signed. On motion of the defendant or for extraordinary reasons shown at a contradictory hearing, the court may extend the judgment of temporary interdiction for one additional period not to exceed ten days.

Acts 2000, 1st Ex. Sess., No. 25, §1, eff. July 1, 2001.



CC 398 - Effective date of modification or termination of a judgment of interdiction

Art. 398. Effective date of modification or termination of a judgment of interdiction

An order modifying or terminating a judgment of interdiction is effective on the date signed by the court.

Acts 2000, 1st Ex. Sess., No. 25, §1, eff. July 1, 2001.



CC 399 - Responsibility for wrongful filing of interdiction petition

CHAPTER 5. RESPONSIBILITY FOR WRONGFUL FILING

OF INTERDICTION PETITION

Art. 399. Responsibility for wrongful filing of interdiction petition

A petitioner whose petition for interdiction is denied is liable for resulting damages caused to the defendant if the petitioner knew or should have known at the time of filing that any material factual allegation regarding the ability of the defendant consistently to make reasoned decisions or to communicate those decisions was false.

Acts 2000, 1st Ex. Sess., No. 25, §1, eff. July 1, 2001.



CC 448 - Division of things.

BOOK II

THINGS AND THE DIFFERENT MODIFICATIONS OF OWNERSHIP

TITLE I--THINGS

CHAPTER 1--DIVISION OF THINGS

SECTION 1--GENERAL PRINCIPLES

Art. 448. Division of things.

Things are divided into common, public, and private; corporeals and incorporeals; and movables and immovables.

Acts 1978, No. 728, §1.



CC 449 - Common things.

Art. 449. Common things.

Common things may not be owned by anyone. They are such as the air and the high seas that may be freely used by everyone conformably with the use for which nature has intended them.

Acts 1978, No. 728, §1.



CC 450 - Public things.

Art. 450. Public things.

Public things are owned by the state or its political subdivisions in their capacity as public persons.

Public things that belong to the state are such as running waters, the waters and bottoms of natural navigable water bodies, the territorial sea, and the seashore.

Public things that may belong to political subdivisions of the state are such as streets and public squares.

Acts 1978, No. 728, §1.



CC 451 - Seashore.

Art. 451. Seashore.

Seashore is the space of land over which the waters of the sea spread in the highest tide during the winter season.

Acts 1978, No. 728, §1.



CC 452 - Public things and common things subject to public use.

Art. 452. Public things and common things subject to public use.

Public things and common things are subject to public use in accordance with applicable laws and regulations. Everyone has the right to fish in the rivers, ports, roadsteads, and harbors, and the right to land on the seashore, to fish, to shelter himself, to moor ships, to dry nets, and the like, provided that he does not cause injury to the property of adjoining owners.

The seashore within the limits of a municipality is subject to its police power, and the public use is governed by municipal ordinances and regulations.

Acts 1978, No. 728, §1.



CC 453 - Private things.

Art. 453. Private things.

Private things are owned by individuals, other private persons, and by the state or its political subdivisions in their capacity as private persons.

Acts 1978, No. 728, §1.



CC 454 - Freedom of disposition by private persons.

Art. 454. Freedom of disposition by private persons.

Owners of private things may freely dispose of them under modifications established by law.

Acts 1978, No. 728, §1.



CC 455 - Private things subject to public use.

Art. 455. Private things subject to public use.

Private things may be subject to public use in accordance with law or by dedication.

Acts 1978, No. 728. §1.



CC 456 - Banks of navigable rivers or streams.

Art. 456. Banks of navigable rivers or streams.

The banks of navigable rivers or streams are private things that are subject to public use.

The bank of a navigable river or stream is the land lying between the ordinary low and the ordinary high stage of the water. Nevertheless, when there is a levee in proximity to the water, established according to law, the levee shall form the bank.

Acts 1978, No. 728, §1.



CC 457 - Roads; public or private.

Art. 457. Roads; public or private.

A road may be either public or private.

A public road is one that is subject to public use. The public may own the land on which the road is built or merely have the right to use it.

A private road is one that is not subject to public use.

Acts 1978, No. 728, §1.



CC 458 - Works obstructing the public use.

Art. 458. Works obstructing the public use.

Works built without lawful permit on public things, including the sea, the seashore, and the bottom of natural navigable waters, or on the banks of navigable rivers, that obstruct the public use may be removed at the expense of the persons who built or own them at the instance of the public authorities, or of any person residing in the state.

The owner of the works may not prevent their removal by alleging prescription or possession.

Acts 1978, No. 728, §1.



CC 459 - Building encroaching on public way.

Art. 459. Building encroaching on public way.

A building that merely encroaches on a public way without preventing its use, and which cannot be removed without causing substantial damage to its owner, shall be permitted to remain. If it is demolished from any cause, the owner shall be bound to restore to the public the part of the way upon which the building stood.

Acts 1978, No. 728, §1.



CC 460 - Construction of navigation facilities on public places by port commissions or municipalities.

Art. 460. Construction of navigation facilities on public places by port commissions or municipalities.

Port commissions of the state, or in the absence of port commissions having jurisdiction, municipalities may, within the limits of their respective jurisdictions, construct and maintain on public places, in beds of natural navigable water bodies, and on their banks or shores, works necessary for public utility, including buildings, wharves, and other facilities for the mooring of vessels and the loading or discharging of cargo and passengers.

Acts 1978, No. 728, §1.



CC 461 - Corporeals and incorporeals.

Art. 461. Corporeals and incorporeals.

Corporeals are things that have a body, whether animate or inanimate, and can be felt or touched.

Incorporeals are things that have no body, but are comprehended by the understanding, such as the rights of inheritance, servitudes, obligations, and right of intellectual property.

Acts 1978, No. 728, §1.



CC 462 - Tracts of land.

SECTION 2--IMMOVABLES

Art. 462. Tracts of land.

Tracts of land, with their component parts, are immovables.

Acts 1978, No. 728, §1.



CC 463 - Component parts of tracts of land.

Art. 463. Component parts of tracts of land.

Buildings, other constructions permanently attached to the ground, standing timber, and unharvested crops or ungathered fruits of trees, are component parts of a tract of land when they belong to the owner of the ground.

Acts 1978, No. 728, §1.



CC 464 - Buildings and standing timber as separate immovables.

Art. 464. Buildings and standing timber as separate immovables.

Buildings and standing timber are separate immovables when they belong to a person other than the owner of the ground.

Acts 1978, No. 728, §1.



CC 465 - Things incorporated into an immovable.

Art. 465. Things incorporated into an immovable.

Things incorporated into a tract of land, a building, or other construction, so as to become an integral part of it, such as building materials, are its component parts.

Acts 1978, No. 728, §1.



CC 466 - Component parts of a building or other construction

Art. 466. Component parts of a building or other construction

Things that are attached to a building and that, according to prevailing usages, serve to complete a building of the same general type, without regard to its specific use, are its component parts. Component parts of this kind may include doors, shutters, gutters, and cabinetry, as well as plumbing, heating, cooling, electrical, and similar systems.

Things that are attached to a construction other than a building and that serve its principal use are its component parts.

Other things are component parts of a building or other construction if they are attached to such a degree that they cannot be removed without substantial damage to themselves or to the building or other construction.

Acts 1978, No. 728, §1; Acts 2005, No. 301, §1, eff. June 29, 2005; Acts 2006, No. 765, §1; Acts 2008, No. 632, §1, eff. July 1, 2008.



CC 467 - Immovables by declaration.

Art. 467. Immovables by declaration.

The owner of an immovable may declare that machinery, appliances, and equipment owned by him and placed on the immovable, other than his private residence, for its service and improvement are deemed to be its component parts. The declaration shall be filed for registry in the conveyance records of the parish in which the immovable is located.

Acts 1978, No. 728, §1.



CC 468 - Deimmobilization.

Art. 468. Deimmobilization.

Component parts of an immovable so damaged or deteriorated that they can no longer serve the use of lands or buildings are deimmobilized.

The owner may deimmobilize the component parts of an immovable by an act translative of ownership and delivery to acquirers in good faith.

In the absence of rights of third persons, the owner may deimmobilize things by detachment or removal.

Acts 1978, No. 728, §1. Amended by Acts 1979, No. 180, §2.



CC 469 - Transfer or encumbrance of immovable.

Art. 469. Transfer or encumbrance of immovable.

The transfer or encumbrance of an immovable includes its component parts.

Acts 1978, No. 728, §1. Amended by Acts 1979, No. 180, §2.



CC 470 - Incorporeal immovables.

Art. 470. Incorporeal immovables.

Rights and actions that apply to immovable things are incorporeal immovables. Immovables of this kind are such as personal servitudes established on immovables, predial servitudes, mineral rights, and petitory or possessory actions.

Acts 1978, No. 728, §1.



CC 471 - Corporeal movables.

SECTION 3--MOVABLES

Art. 471. Corporeal movables.

Corporeal movables are things, whether animate or inanimate, that normally move or can be moved from one place to another.

Acts 1978, No. 728, §1.



CC 472 - Building materials.

Art. 472. Building materials.

Materials gathered for the erection of a new building or other construction, even though deriving from the demolition of an old one, are movables until their incorporation into the new building or after construction.

Materials separated from a building or other construction for the purpose of repair, addition, or alteration to it, with the intention of putting them back, remain immovables.

Acts 1978, No. 728, §1.



CC 473 - Incorporeal movables.

Art. 473. Incorporeal movables.

Rights, obligations, and actions that apply to a movable thing are incorporeal movables. Movables of this kind are such as bonds, annuities, and interests or shares in entities possessing juridical personality.

Interests or shares in a juridical person that owns immovables are considered as movables as long as the entity exists; upon its dissolution, the right of each individual to a share in the immovables is an immovable.

Acts 1978, No. 728, §1.



CC 474 - Movables by anticipation.

Art. 474. Movables by anticipation.

Unharvested crops and ungathered fruits of trees are movables by anticipation when they belong to a person other than the landowner. When encumbered with security rights of third persons, they are movables by anticipation insofar as the creditor is concerned.

The landowner may, by act translative of ownership or by pledge, mobilize by anticipation unharvested crops and ungathered fruits of trees that belong to him.

Acts 1978, No. 728, §1.



CC 475 - Things not immovable.

Art. 475. Things not immovable.

All things, corporeal or incorporeal, that the law does not consider as immovables, are movables.

Acts 1978, No. 728, §1.



CC 476 - Rights in things.

CHAPTER 2--RIGHTS IN THINGS

Art. 476. Rights in things.

One may have various rights in things:

1. Ownership;

2. Personal and predial servitudes; and

3. Such other real rights as the law allows.

Acts 1978, No. 728, §1.



CC 477 - Ownership; content

TITLE II--OWNERSHIP

CHAPTER 1. GENERAL PRINCIPLES

Art. 477. Ownership; content

A. Ownership is the right that confers on a person direct, immediate, and exclusive authority over a thing. The owner of a thing may use, enjoy, and dispose of it within the limits and under the conditions established by law.

B. A buyer and occupant of a residence under a bond for deed contract is the owner of the thing for purposes of the homestead exemption granted to other property owners pursuant to Article VII, Section 20(A) of the Constitution of Louisiana. The buyer under a bond for deed contract shall apply for the homestead exemption each year.

Acts 1979, No. 180, §1; Acts 1995, No. 640, §1, eff. Jan. 1, 1996; HR 17, 1998 1st Ex. Sess.; HCR 13, 1998 R.S.



CC 478 - Resolutory condition; real right in favor of other person.

Art. 478. Resolutory condition; real right in favor of other person.

The right of ownership may be subject to a resolutory condition, and it may be burdened with a real right in favor of another person as allowed by law. The ownership of a thing burdened with a usufruct is designated as naked ownership.

Acts 1979, No. 180, §1.



CC 479 - Necessity of a person.

Art. 479. Necessity of a person.

The right of ownership may exist only in favor of a natural person or a juridical person.

Acts 1979, No. 180, §1.



CC 480 - Co-ownership.

Art. 480. Co-ownership.

Two or more persons may own the same thing in indivision, each having an undivided share.

Acts 1979, No. 180, §1.



CC 481 - Ownership and possession distinguished.

Art. 481. Ownership and possession distinguished.

The ownership and the possession of a thing are distinct.

Ownership exists independently of any exercise of it and may not be lost by nonuse. Ownership is lost when acquisitive prescription accrues in favor of an adverse possessor.

Acts 1979, No. 180, §1.



CC 482 - Accession.

Art. 482. Accession.

The ownership of a thing includes by accession the ownership of everything that it produces or is united with it, either naturally or artificially, in accordance with the following provisions.

Acts 1979, No. 180, §1.



CC 483 - Ownership of fruits by accession.

CHAPTER 2--RIGHT OF ACCESSION

SECTION 1--OWNERSHIP OF FRUITS

Art. 483. Ownership of fruits by accession.

In the absence of rights of other persons, the owner of a thing acquires the ownership of its natural and civil fruits.

Acts 1979, No. 180, §1.



CC 484 - Young of animals.

Art. 484. Young of animals.

The young of animals belong to the owner of the mother of them.

Acts 1979, No. 180, §1.



CC 485 - Fruits produced by a third person; reimbursement.

Art. 485. Fruits produced by a third person; reimbursement.

When fruits that belong to the owner of a thing by accession are produced by the work of another person, or from seeds sown by him, the owner may retain them on reimbursing such person his expenses.

Acts 1979, No. 180, §1.



CC 486 - Possessor's right to fruits.

Art. 486. Possessor's right to fruits.

A possessor in good faith acquires the ownership of fruits he has gathered. If he is evicted by the owner, he is entitled to reimbursement of expenses for fruits he was unable to gather.

A possessor in bad faith is bound to restore to the owner the fruits he has gathered, or their value, subject to his claim for reimbursement of expenses.

Acts 1979, No. 180, §1.



CC 487 - Possessor in good faith; definition.

Art. 487. Possessor in good faith; definition.

For purposes of accession, a possessor is in good faith when he possesses by virtue of an act translative of ownership and does not know of any defects in his ownership. He ceases to be in good faith when these defects are made known to him or an action is instituted against him by the owner for the recovery of the thing.

Acts 1979, No. 180, §1.



CC 488 - Products; reimbursement of expenses.

Art. 488. Products; reimbursement of expenses.

Products derived from a thing as a result of diminution of its substance belong to the owner of that thing. When they are reclaimed by the owner, a possessor in good faith has the right to reimbursement of his expenses. A possessor in bad faith does not have this right.

Acts 1979, No. 180, §1.



CC 489 - Apportionment of fruits.

Art. 489. Apportionment of fruits.

In the absence of other provisions, one who is entitled to the fruits of a thing from a certain time or up to a certain time acquires the ownership of natural fruits gathered during the existence of his right, and a part of the civil fruits proportionate to the duration of his right.

Acts 1979, No. 180, §1.



CC 490 - Accession above and below the surface.

SECTION 2--ACCESSION IN RELATION TO IMMOVABLES

Art. 490. Accession above and below the surface.

Unless otherwise provided by law, the ownership of a tract of land carries with it the ownership of everything that is directly above or under it.

The owner may make works on, above, or below the land as he pleases, and draw all the advantages that accrue from them, unless he is restrained by law or by rights of others.

Acts 1979, No. 180, §1.



CC 491 - Buildings, other constructions, standing timber, and crops.

Art. 491. Buildings, other constructions, standing timber, and crops.

Buildings, other constructions permanently attached to the ground, standing timber, and unharvested crops or ungathered fruits of trees may belong to a person other than the owner of the ground. Nevertheless, they are presumed to belong to the owner of the ground, unless separate ownership is evidenced by an instrument filed for registry in the conveyance records of the parish in which the immovable is located.

Acts 1979, No. 180, §1.



CC 492 - Separate ownership of part of a building.

Art. 492. Separate ownership of part of a building.

Separate ownership of a part of a building, such as a floor, an apartment, or a room, may be established only by a juridical act of the owner of the entire building when and in the manner expressly authorized by law.

Acts 1979, No. 180, §1.



CC 493 - Ownership of improvements

Art. 493. Ownership of improvements

Buildings, other constructions permanently attached to the ground, and plantings made on the land of another with his consent belong to him who made them. They belong to the owner of the ground when they are made without his consent.

When the owner of buildings, other constructions permanently attached to the ground, or plantings no longer has the right to keep them on the land of another, he may remove them subject to his obligation to restore the property to its former condition. If he does not remove them within ninety days after written demand, the owner of the land may, after the ninetieth day from the date of mailing the written demand, appropriate ownership of the improvements by providing an additional written notice by certified mail, and upon receipt of the certified mail by the owner of the improvements, the owner of the land obtains ownership of the improvements and owes nothing to the owner of the improvements. Until such time as the owner of the land appropriates the improvements, the improvements shall remain the property of he who made them and he shall be solely responsible for any harm caused by the improvements.

When buildings, other constructions permanently attached to the ground, or plantings are made on the separate property of a spouse with community assets or with separate assets of the other spouse and when such improvements are made on community property with the separate assets of a spouse, this Article does not apply. The rights of the spouses are governed by Articles 2366, 2367, and 2367.1.

Acts 1984, No. 933, §1; Acts 2003, No. 715, §1.

NOTE: See HCR No 306, 2004 R.S., relative to retroactive effects.



CC 493.1 - Ownership of component parts

Art. 493.1. Ownership of component parts

Things incorporated in or attached to an immovable so as to become its component parts under Articles 465 and 466 belong to the owner of the immovable.

Acts 1984, No. 933, §1.



CC 493.2 - Loss of ownership by accession; claims of former owner

Art. 493.2. Loss of ownership by accession; claims of former owner

One who has lost the ownership of a thing to the owner of an immovable may have a claim against him or against a third person in accordance with the following provisions.

Acts 1984, No. 933, §1.



CC 494 - Constructions by landowner with materials of another.

Art. 494. Constructions by landowner with materials of another.

When the owner of an immovable makes on it constructions, plantings, or works with materials of another, he may retain them, regardless of his good or bad faith, on reimbursing the owner of the materials their current value and repairing the injury that he may have caused to him.

Acts 1979, No. 180, §1.



CC 495 - Things incorporated in, or attached to, an immovable with the consent of the owner of the immovable.

Art. 495. Things incorporated in, or attached to, an immovable with the consent of the owner of the immovable.

One who incorporates in, or attaches to, the immovable of another, with his consent, things that become component parts of the immovable under Articles 465 and 466, may, in the absence of other provisions of law or juridical acts, remove them subject to his obligation of restoring the property to its former condition.

If he does not remove them after demand, the owner of the immovable may have them removed at the expense of the person who made them or elect to keep them and pay, at his option, the current value of the materials and of the workmanship or the enhanced value of the immovable.

Acts 1979, No. 180, §1.



CC 496 - Constructions by possessor in good faith.

Art. 496. Constructions by possessor in good faith.

When constructions, plantings, or works are made by a possessor in good faith, the owner of the immovable may not demand their demolition and removal. He is bound to keep them and at his option to pay to the possessor either the cost of the materials and of the workmanship, or their current value, or the enhanced value of the immovable.

Acts 1979, No. 180, §1.



CC 497 - Constructions by bad faith possessor.

Art. 497. Constructions by bad faith possessor.

When constructions, plantings, or works are made by a bad faith possessor, the owner of the immovable may keep them or he may demand their demolition and removal at the expense of the possessor, and, in addition, damages for the injury that he may have sustained. If he does not demand demolition and removal, he is bound to pay at his option either the current value of the materials and of the workmanship of the separable improvements that he has kept or the enhanced value of the immovable.

Acts 1979, No. 180, §1.



CC 498 - Claims against third persons

Art. 498. Claims against third persons

One who has lost the ownership of a thing to the owner of an immovable may assert against third persons his rights under Articles 493, 493.1, 494, 495, 496, or 497 when they are evidenced by an instrument filed for registry in the appropriate conveyance or mortgage records of the parish in which the immovable is located.

Acts 1979, No. 180, §1. Acts 1984, No. 933, §1.



CC 499 - Alluvion and dereliction.

Art. 499. Alluvion and dereliction.

Accretion formed successively and imperceptibly on the bank of a river or stream, whether navigable or not, is called alluvion. The alluvion belongs to the owner of the bank, who is bound to leave public that portion of the bank which is required for the public use.

The same rule applies to dereliction formed by water receding imperceptibly from a bank of a river or stream. The owner of the land situated at the edge of the bank left dry owns the dereliction.

Acts 1979, No. 180, §1.



CC 500 - Shore of the sea or of a lake.

Art. 500. Shore of the sea or of a lake.

There is no right to alluvion or dereliction on the shore of the sea or of lakes.

Acts 1979, No. 180, §1.



CC 501 - Division of alluvion.

Art. 501. Division of alluvion.

Alluvion formed in front of the property of several owners is divided equitably, taking into account the extent of the front of each property prior to the formation of the alluvion in issue. Each owner is entitled to a fair proportion of the area of the alluvion and a fair proportion of the new frontage on the river, depending on the relative values of the frontage and the acreage.

Acts 1979, No. 180, §1.



CC 502 - Sudden action of waters.

Art. 502. Sudden action of waters.

If a sudden action of the waters of a river or stream carries away an identifiable piece of ground and unites it with other lands on the same or on the opposite bank, the ownership of the piece of ground so carried away is not lost. The owner may claim it within a year, or even later, if the owner of the bank with which it is united has not taken possession.

Acts 1979, No. 180, §1.



CC 503 - Island formed by river opening a new channel.

Art. 503. Island formed by river opening a new channel.

When a river or stream, whether navigable or not, opens a new channel and surrounds riparian land making it an island, the ownership of that land is not affected.

Acts 1979, No. 180, §1.



CC 504 - Ownership of abandoned bed when river changes course.

Art. 504. Ownership of abandoned bed when river changes course.

When a navigable river or stream abandons its bed and opens a new one, the owners of the land on which the new bed is located shall take by way of indemnification the abandoned bed, each in proportion to the quantity of land that he lost.

If the river returns to the old bed, each shall take his former land.

Acts 1979, No. 180, §1.



CC 505 - Islands and sandbars in navigable rivers.

Art. 505. Islands and sandbars in navigable rivers.

Islands, and sandbars that are not attached to a bank, formed in the beds of navigable rivers or streams, belong to the state.

Acts 1979, No. 180, §1.



CC 506 - Ownership of beds of nonnavigable rivers or streams.

Art. 506. Ownership of beds of nonnavigable rivers or streams.

In the absence of title or prescription, the beds of nonnavigable rivers or streams belong to the riparian owners along a line drawn in the middle of the bed.

Acts 1979, No. 180, §1.



CC 507 - Accession as between movables.

SECTION 3--ACCESSION IN RELATION TO MOVABLES

Art. 507. Accession as between movables.

In the absence of other provisions of law or contract, the consequences of accession as between movables are determined according to the following rules.

Acts 1979, No. 180, §1.



CC 508 - Things principal and accessory.

Art. 508. Things principal and accessory

Things are divided into principal and accessory. For purposes of accession as between movables, an accessory is a corporeal movable that serves the use, ornament, or complement of the principal thing.

In the case of a principal thing consisting of a movable construction permanently attached to the ground, its accessories include things that would constitute its component parts under Article 466 if the construction were immovable.

Acts 1979, No. 180, §1; Acts 2008, No. 632, §1, eff. July 1, 2008.



CC 509 - Value or bulk as a basis to determine principal thing.

Art. 509. Value or bulk as a basis to determine principal thing.

In case of doubt as to which is a principal thing and which is an accessory, the most valuable, or the most bulky if value is nearly equal, shall be deemed to be principal.

Acts 1979, No. 180, §1.



CC 510 - Union of a principal and an accessory thing.

Art. 510. Union of a principal and an accessory thing.

When two corporeal movables are united to form a whole, and one of them is an accessory of the other, the whole belongs to the owner of the principal thing. The owner of the principal thing is bound to reimburse the owner of the accessory its value. The owner of the accessory may demand that it be separated and returned to him, although the separation may cause some injury to the principal thing, if the accessory is more valuable than the principal and has been used without his knowledge.

Acts 1979, No. 180, §1.



CC 511 - Ownership of new thing made with materials of another.

Art. 511. Ownership of new thing made with materials of another.

When one uses materials of another to make a new thing, the thing belongs to the owner of the materials, regardless of whether they may be given their earlier form. The owner is bound to reimburse the value of the workmanship.

Nevertheless, when the value of the workmanship substantially exceeds that of the materials, the thing belongs to him who made it. In this case, he is bound to reimburse the owner of the materials their value.

Acts 1979, No. 180, §1.



CC 512 - Effect of bad faith.

Art. 512. Effect of bad faith.

If the person who made the new thing was in bad faith, the court may award its ownership to the owner of the materials.

Acts 1979, No. 180, §1.



CC 513 - Use of materials of two owners; separation or co-ownership.

Art. 513. Use of materials of two owners; separation or co-ownership.

When one used partly his own materials and partly the materials of another to make a new thing, unless the materials can be conveniently separated, the thing belongs to the owners of the materials in indivision. The share of one is determined in proportion to the value of his materials and of the other in proportion to the value of his materials and workmanship.

Acts 1979, No. 180, §1.



CC 514 - Mixture of materials.

Art. 514. Mixture of materials.

When a new thing is formed by the mixture of materials of different owners, and none of them may be considered as principal, an owner who has not consented to the mixture may demand separation if it can be conveniently made.

If separation cannot be conveniently made, the thing resulting from the mixture belongs to the owners of the materials in indivision. The share of each is determined in proportion to the value of his materials.

One whose materials are far superior in value in comparison with those of any one of the others, may claim the thing resulting from the mixture. He is then bound to reimburse the others the value of their materials.

Acts 1979, No. 180, §1.



CC 515 - Recovery of materials or value in lieu of ownership.

Art. 515. Recovery of materials or value in lieu of ownership.

When an owner of materials that have been used without his knowledge for the making of a new thing acquires the ownership of that thing, he may demand that, in lieu of the ownership of the new thing, materials of the same species, quantity, weight, measure and quality or their value be delivered to him.

Acts 1979, No. 180, §1.



CC 516 - Liability for unauthorized use of a movable.

Art. 516. Liability for unauthorized use of a movable.

One who uses a movable of another, without his knowledge, for the making of a new thing may be liable for the payment of damages.

Acts 1979, No. 180, §1.



CC 517 - Voluntary transfer of ownership of an immovable

CHAPTER 3--TRANSFER OF OWNERSHIP BY AGREEMENT

Art. 517. Voluntary transfer of ownership of an immovable

The ownership of an immovable is voluntarily transferred by a contract between the owner and the transferee that purports to transfer the ownership of the immovable. The transfer of ownership takes place between the parties by the effect of the agreement and is not effective against third persons until the contract is filed for registry in the conveyance records of the parish in which the immovable is located.

Acts 1979, No. 180, §1; Acts 2005, No. 169, §2, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.



CC 518 - Voluntary transfer of the ownership of a movable

Art. 518. Voluntary transfer of the ownership of a movable

The ownership of a movable is voluntarily transferred by a contract between the owner and the transferee that purports to transfer the ownership of the movable. Unless otherwise provided, the transfer of ownership takes place as between the parties by the effect of the agreement and against third persons when the possession of the movable is delivered to the transferee.

When possession has not been delivered, a subsequent transferee to whom possession is delivered acquires ownership provided he is in good faith. Creditors of the transferor may seize the movable while it is still in his possession.

Acts 1984, No. 331, §2, eff. Jan. 1, 1985.



CC 519 - Transfer of action for recovery of movable.

Art. 519. Transfer of action for recovery of movable.

When a movable is in the possession of a third person, the assignment of the action for the recovery of that movable suffices for the transfer of its ownership.

Acts 1979, No. 180, §1.



CC 520 - Repealed by Acts 1981, No. 125, 1.

Art. 520. Repealed by Acts 1981, No. 125, §1.



CC 521 - Lost or stolen thing.

Art. 521. Lost or stolen thing.

One who has possession of a lost or stolen thing may not transfer its ownership to another. For purposes of this Chapter, a thing is stolen when one has taken possession of it without the consent of its owner. A thing is not stolen when the owner delivers it or transfers its ownership to another as a result of fraud.

Acts 1979, No. 180, §1.



CC 522 - Transfer of ownership by owner under annullable title.

Art. 522. Transfer of ownership by owner under annullable title.

A transferee of a corporeal movable in good faith and for fair value retains the ownership of the thing even though the title of the transferor is annulled on account of a vice of consent.

Acts 1979, No. 180, §1.



CC 523 - Good faith; definition.

Art. 523. Good faith; definition.

An acquirer of a corporeal movable is in good faith for purposes of this Chapter unless he knows, or should have known, that the transferor was not the owner.

Acts 1979, No. 180, §1.



CC 524 - Recovery of lost or stolen things.

Art. 524. Recovery of lost or stolen things.

The owner of a lost or stolen movable may recover it from a possessor who bought it in good faith at a public auction or from a merchant customarily selling similar things on reimbursing the purchase price.

The former owner of a lost, stolen, or abandoned movable that has been sold by authority of law may not recover it from the purchaser.

Acts 1979, No. 180, §1.



CC 525 - Registered movables.

Art. 525. Registered movables.

The provisions of this Chapter do not apply to movables that are required by law to be registered in public records.

Acts 1979, No. 180, §1.



CC 526 - Recognition of ownership; recovery of the thing.

CHAPTER 4--PROTECTION OF OWNERSHIP

Art. 526. Recognition of ownership; recovery of the thing.

The owner of a thing is entitled to recover it from anyone who possesses or detains it without right and to obtain judgment recognizing his ownership and ordering delivery of the thing to him.

Acts 1979, No. 180, §1.



CC 527 - Necessary expenses.

Art. 527. Necessary expenses.

The evicted possessor, whether in good or in bad faith, is entitled to recover from the owner compensation for necessary expenses incurred for the preservation of the thing and for the discharge of private or public burdens. He is not entitled to recover expenses for ordinary maintenance or repairs.

Acts 1979, No. 180, §1.



CC 528 - Useful expenses.

Art. 528. Useful expenses.

An evicted possessor in good faith is entitled to recover from the owner his useful expenses to the extent that they have enhanced the value of the thing.

Acts 1979, No. 180, §1.



CC 529 - Right of retention.

Art. 529. Right of retention.

The possessor, whether in good or in bad faith, may retain possession of the thing until he is reimbursed for expenses and improvements which he is entitled to claim.

Acts 1979, No. 180, §1.



CC 530 - Presumption of ownership of movable.

Art. 530. Presumption of ownership of movable.

The possessor of a corporeal movable is presumed to be its owner. The previous possessor of a corporeal movable is presumed to have been its owner during the period of his possession.

These presumptions do not avail against a previous possessor who was dispossessed as a result of loss or theft.

Acts 1979, No. 180, §1.



CC 531 - Proof of ownership of immovable.

Art. 531. Proof of ownership of immovable.

One who claims the ownership of an immovable against another in possession must prove that he has acquired ownership from a previous owner or by acquisitive prescription. If neither party is in possession, he need only prove a better title.

Acts 1979, No. 180, §1.



CC 532 - Common author.

Art. 532. Common author.

When the titles of the parties are traced to a common author, he is presumed to be the previous owner.

Acts 1979, No. 180, §1.



CC 533 - Kinds of servitudes.

TITLE III--PERSONAL SERVITUDES

CHAPTER 1--KINDS OF SERVITUDES

Art. 533. Kinds of servitudes.

There are two kinds of servitudes: personal servitudes and predial servitudes.

Acts 1976, No. 103, §1.



CC 534 - Personal servitude.

Art. 534. Personal servitude.

A personal servitude is a charge on a thing for the benefit of a person. There are three sorts of personal servitudes: usufruct, habitation, and rights of use.

Acts 1976, No. 103, §1.



CC 535 - Usufruct.

CHAPTER 2--USUFRUCT

SECTION 1--GENERAL PRINCIPLES

Art. 535. Usufruct.

Usufruct is a real right of limited duration on the property of another. The features of the right vary with the nature of the things subject to it as consumables or nonconsumables.

Acts 1976, No. 103, §1.



CC 536 - Consumable things.

Art. 536. Consumable things.

Consumable things are those that cannot be used without being expended or consumed, or without their substance being changed, such as money, harvested agricultural products, stocks of merchandise, foodstuffs, and beverages.

Acts 1976, No. 103, §1.



CC 537 - Nonconsumable things.

Art. 537. Nonconsumable things.

Nonconsumable things are those that may be enjoyed without alteration of their substance, although their substance may be diminished or deteriorated naturally by time or by the use to which they are applied, such as lands, houses, shares of stock, animals, furniture, and vehicles.

Acts 1976, No. 103, §1.



CC 538 - Usufruct of consumable things

Art. 538. Usufruct of consumable things

If the things subject to the usufruct are consumables, the usufructuary becomes owner of them. He may consume, alienate, or encumber them as he sees fit. At the termination of the usufruct he is bound either to pay to the naked owner the value that the things had at the commencement of the usufruct or to deliver to him things of the same quantity and quality.

Acts 1976, No. 103, §1; Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 539 - Usufruct of nonconsumable things.

Art. 539. Usufruct of nonconsumable things.

If the things subject to the usufruct are nonconsumables, the usufructuary has the right to possess them and to derive the utility, profits, and advantages that they may produce, under the obligation of preserving their substance.

He is bound to use them as a prudent administrator and to deliver them to the naked owner at the termination of the usufruct.

Acts 1976, No. 103, §1.



CC 540 - Nature of usufruct.

Art. 540. Nature of usufruct.

Usufruct is an incorporeal thing. It is movable or immovable according to the nature of the thing upon which the right exists.

Acts 1976, No. 103, §1.



CC 541 - Divisibility of usufruct.

Art. 541. Divisibility of usufruct.

Usufruct is susceptible to division, because its purpose is the enjoyment of advantages that are themselves divisible. It may be conferred on several persons in divided or undivided shares, and it may be partitioned among the usufructuaries.

Acts 1976, No. 103, §1.



CC 542 - Divisibility of naked ownership.

Art. 542. Divisibility of naked ownership.

The naked ownership may be partitioned subject to the rights of the usufructuary.

Acts 1976, No. 103, §1.



CC 543 - Partition of the property in kind or by licitation

Art. 543. Partition of the property in kind or by licitation

When property is held in indivision, a person having a share in full ownership may demand partition of the property in kind or by licitation, even though there may be other shares in naked ownership and usufruct.

A person having a share in naked ownership only or in usufruct only does not have this right, unless a naked owner of an undivided share and a usufructuary of that share jointly demand partition in kind or by licitation, in which event their combined shares shall be deemed to constitute a share in full ownership.

Acts 1983, No. 535, §1.



CC 544 - Methods of establishing usufruct; things susceptible of usufruct.

Art. 544. Methods of establishing usufruct; things susceptible of usufruct.

Usufruct may be established by a juridical act either inter vivos or mortis causa, or by operation of law. The usufruct created by juridical act is called conventional; the usufruct created by operation of law is called legal.

Usufruct may be established on all kinds of things, movable or immovable, corporeal or incorporeal.

Acts 1976, No. 103, §1.



CC 545 - Modifications of usufruct.

Art. 545. Modifications of usufruct.

Usufruct may be established for a term or under a condition, and subject to any modification consistent with the nature of usufruct.

The rights and obligations of the usufructuary and of the naked owner may be modified by agreement unless modification is prohibited by law or by the grantor in the act establishing the usufruct.

Acts 1976, No. 103, §1.



CC 546 - Usufruct in favor of successive usufructuaries.

Art. 546. Usufruct in favor of successive usufructuaries.

Usufruct may be established in favor of successive usufructuaries.

Acts 1976, No. 103, §1.



CC 547 - Usufruct in favor of several usufructuaries.

Art. 547. Usufruct in favor of several usufructuaries.

When the usufruct is established in favor of several usufructuaries, the termination of the interest of one usufructuary inures to the benefit of those remaining, unless the grantor has expressly provided otherwise.

Acts 1976, No. 103, §1.



CC 548 - Existence of usufructuaries.

Art. 548. Existence of usufructuaries.

When the usufruct is established by an act inter vivos, the usufructuary must exist or be conceived at the time of the execution of the instrument. When the usufruct is established by an act mortis causa, the usufructuary must exist or be conceived at the time of the death of the testator.

Acts 1976, No. 103, §1.



CC 549 - Capacity to receive usufruct

Art. 549. Capacity to receive usufruct

Usufruct may be established in favor of a natural person or a juridical person.

Acts 1976, No. 103, §1; Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 550 - Right to all fruits.

SECTION 2--RIGHTS OF THE USUFRUCTUARY

Art. 550. Right to all fruits.

The usufructuary is entitled to the fruits of the thing subject to usufruct according to the following articles.

Acts 1976, No. 103, §1.



CC 551 - Kinds of fruits.

Art. 551. Kinds of fruits.

Fruits are things that are produced by or derived from another thing without diminution of its substance.

There are two kinds of fruits; natural fruits and civil fruits.

Natural fruits are products of the earth or of animals.

Civil fruits are revenues derived from a thing by operation of law or by reason of a juridical act, such as rentals, interest, and certain corporate distributions.

Acts 1976, No. 103, §1.



CC 552 - Corporate distributions.

Art. 552. Corporate distributions.

A cash dividend declared during the existence of the usufruct belongs to the usufructuary. A liquidation dividend or a stock redemption payment belongs to the naked owner subject to the usufruct.

Stock dividends and stock splits declared during the existence of the usufruct belong to the naked owner subject to the usufruct.

A stock warrant and a subscription right declared during the existence of the usufruct belong to the naked owner free of the usufruct.

Acts 1976, No. 103, §1.



CC 553 - Voting of shares of stock and other rights

Art. 553. Voting of shares of stock and other rights

The usufructuary has the right to vote shares of stock in corporations and to vote or exercise similar rights with respect to interests in other juridical persons, unless otherwise provided.

Acts 1976, No. 103, §1; Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 554 - Commencement of the right to fruits.

Art. 554. Commencement of the right to fruits.

The usufructuary's right to fruits commences on the effective date of the usufruct.

Acts 1976, No. 103, §1.



CC 555 - Nonapportionment of natural fruits.

Art. 555. Nonapportionment of natural fruits.

The usufructuary acquires the ownership of natural fruits severed during the existence of the usufruct. Natural fruits not severed at the end of the usufruct belong to the naked owner.

Acts 1976, No. 103, §1.



CC 556 - Apportionment of civil fruits.

Art. 556. Apportionment of civil fruits.

The usufructuary acquires the ownership of civil fruits accruing during the existence of the usufruct.

Civil fruits accrue day by day and the usufructuary is entitled to them regardless of when they are received.

Acts 1976, No. 103, §1.



CC 557 - Possession and use of the things.

Art. 557. Possession and use of the things.

The usufructuary takes the things in the state in which they are at the commencement of the usufruct.

Acts 1976, No. 103, §1.



CC 558 - Improvements and alterations

Art. 558. Improvements and alterations

The usufructuary may make improvements and alterations on the property subject to the usufruct at his cost and with the written consent of the naked owner. If the naked owner fails or refuses to give his consent, the usufructuary may, after notice to the naked owner and with the approval of the court, make at his cost those improvements and alterations that a prudent administrator would make.

Acts 1976, No. 103, §1; Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 559 - Accessories.

Art. 559. Accessories.

The right of usufruct extends to the accessories of the thing at the commencement of the usufruct.

Acts 1976, No. 103, §1.



CC 560 - Trees, stones, and other materials.

Art. 560. Trees, stones, and other materials.

The usufructuary may cut trees growing on the land of which he has the usufruct and take stones, sand, and other materials from it, but only for his use or for the improvement or cultivation of the land.

Acts 1976, No. 103, §1.



CC 561 - Mines and quarries.

Art. 561. Mines and quarries.

The rights of the usufructuary and of the naked owner in mines and quarries are governed by the Mineral Code.

Acts 1976, No. 103, §1.



CC 562 - Usufruct of timberlands.

Art. 562. Usufruct of timberlands.

When the usufruct includes timberlands, the usufructuary is bound to manage them as a prudent administrator. The proceeds of timber operations that are derived from proper management of timberlands belong to the usufructuary.

Acts 1976, No. 103, §1.



CC 563 - Alluvion.

Art. 563. Alluvion.

The usufruct extends to the increase to the land caused by alluvion or dereliction.

Acts 1976, No. 103, §1.



CC 564 - Treasure.

Art. 564. Treasure.

The usufructuary has no right to the enjoyment of a treasure found in the property of which he has the usufruct. If the usufructuary has found the treasure, he is entitled to keep one-half of it as finder.

Acts 1976, No. 103, §1.



CC 565 - Predial servitudes.

Art. 565. Predial servitudes.

The usufructuary has a right to the enjoyment of predial servitudes due to the estate of which he has the usufruct. When the estate is enclosed within other lands belonging to the grantor of the usufruct, the usufructuary is entitled to a gratuitous right of passage.

Acts 1976, No. 103, §1.



CC 566 - Actions.

Art. 566. Actions.

The usufructuary may institute against the naked owner or third persons all actions that are necessary to insure the possession, enjoyment, and preservation of his right.

Acts 1976, No. 103, §1.



CC 567 - Contracts affecting the usufructuary's liability

Art. 567. Contracts affecting the usufructuary's liability

The usufructuary may lease, alienate, or encumber his right. All such contracts cease of right at the end of the usufruct.

If the usufructuary leases, alienates, or encumbers his right, he is responsible to the naked owner for the abuse that the person with whom he has contracted makes of the property.

Acts 1976, No. 103, §1; Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 568 - Disposition of nonconsumable things

Art. 568. Disposition of nonconsumable things

The usufructuary may not dispose of nonconsumable things unless the right to do so has been expressly granted to him. Nevertheless, he may dispose of corporeal movables that are gradually and substantially impaired by use, wear, or decay, such as equipment, appliances, and vehicles, provided that he acts as a prudent administrator.

The right to dispose of a nonconsumable thing includes the rights to lease, alienate, and encumber the thing. It does not include the right to alienate by donation inter vivos, unless that right is expressly granted.

Acts 1976, No. 103, §1; Acts 1986, No. 203, §1; Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 568.1 - Donation and alienation

Art. 568.1. Donation and alienation

If a thing subject to the usufruct is donated inter vivos by the usufructuary, he is obligated to pay to the naked owner at the termination of the usufruct the value of the thing as of the time of the donation. If a thing subject to the usufruct is otherwise alienated by the usufructuary, the usufruct attaches to any money or other property received by the usufructuary. The property received shall be classified as consumable or nonconsumable in accordance with the provisions of this Title, and the usufruct shall be governed by those provisions subject to the terms of the act establishing the original usufruct. If, at the time of the alienation, the value of the property received by the usufructuary is less than the value of the thing alienated, the usufructuary is bound to pay the difference to the naked owner at the termination of the usufruct.

Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 568.2 - Right to lease

Art. 568.2. Right to lease

The right to dispose of a nonconsumable thing includes the right to lease the thing for a term that extends beyond the termination of the usufruct. If, at the termination of the usufruct, the thing remains subject to the lease, the usufructuary is accountable to the naked owner for any diminution in the value of the thing at that time attributable to the lease.

Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 568.3 - Requirement to remove encumbrance

Art. 568.3. Requirement to remove encumbrance

If, at the termination of the usufruct, the thing subject to the usufruct is burdened by an encumbrance established by the usufructuary to secure an obligation, the usufructuary is bound to remove the encumbrance.

Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 569 - Duties with regard to things gradually or totally impaired

Art. 569. Duties with regard to things gradually or totally impaired

If the usufructuary has not disposed of corporeal movables that are by their nature impaired by use, wear, or decay, he is bound to deliver them to the owner in the state in which they may be at the end of the usufruct.

The usufructuary is relieved of this obligation if the things are entirely worn out by normal use, wear, or decay.

Acts 1976, No. 103, §1; Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 570 - Inventory.

SECTION 3--OBLIGATIONS OF THE USUFRUCTUARY

Art. 570. Inventory.

The usufructuary shall cause an inventory to be made of the property subject to the usufruct. In the absence of an inventory the naked owner may prevent the usufructuary's entry into possession of the property.

The inventory shall be made in accordance with the rules established in Articles 3131 through 3137 of the Code of Civil Procedure.

Acts 1976, No. 103, §1.



CC 571 - Security

Art. 571. Security

The usufructuary shall give security that he will use the property subject to the usufruct as a prudent administrator and that he will faithfully fulfill all the obligations imposed on him by law or by the act that established the usufruct unless security is dispensed with. If security is required, the court may order that it be provided in accordance with law.

Acts 1976, No. 103, §1; Acts 2004, No. 158, §1.



CC 572 - Amount of security.

Art. 572. Amount of security.

The security shall be in the amount of the total value of the property subject to the usufruct.

The court may increase or reduce the amount of the security, on proper showing, but the amount shall not be less than the value of the movables subject to the usufruct.

Acts 1976, No. 103, §1.



CC 573 - Dispensation of security

Art. 573. Dispensation of security

A. Security is dispensed with when any of the following occur:

(1) A person has a legal usufruct under Article 223 or 3252.

(2) A surviving spouse has a legal usufruct under Article 890 unless the naked owner is not a child of the usufructuary or if the naked owner is a child of the usufructuary and is also a forced heir of the decedent, the naked owner may obtain security but only to the extent of his legitime.

(3) A parent has a legal usufruct under Article 891 unless the naked owner is not a child of the usufructuary.

(4) A surviving spouse has a legal usufruct under Article 2434 unless the naked owner is a child of the decedent but not a child of the usufructuary.

B. A seller or donor of property under reservation of usufruct is not required to give security.

Acts 1976, No. 103, §1; Acts 2004, No. 158, §1; Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 574 - Delay in giving security

Art. 574. Delay in giving security

A delay in giving security does not deprive the usufructuary of the fruits derived from the property since the commencement of the usufruct.

Acts 1976, No. 103, §1; Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 575 - Failure to give security

Art. 575. Failure to give security

If the usufructuary does not give security, the court may order that the property be delivered to an administrator appointed in accordance with Articles 3111 through 3113 of the Code of Civil Procedure for administration on behalf of the usufructuary. The administration terminates if the usufructuary gives security.

Acts 1976, No. 103, §1; Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 576 - Standard of care.

Art. 576. Standard of care.

The usufructuary is answerable for losses resulting from his fraud, default, or neglect.

Acts 1976, No. 103, §1.



CC 577 - Liability for repairs

Art. 577. Liability for repairs

The usufructuary is responsible for ordinary maintenance and repairs for keeping the property subject to the usufruct in good order, whether the need for these repairs arises from accident or force majeure, the normal use of things, or his fault or neglect.

The naked owner is responsible for extraordinary repairs, unless they have become necessary as a result of the usufructuary's fault or neglect in which case the usufructuary is bound to make them at his cost.

Acts 1976, No. 103, §1. Amended by Acts 1979, No. 157, §1; Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 578 - Ordinary and extraordinary repairs.

Art. 578. Ordinary and extraordinary repairs.

Extraordinary repairs are those for the reconstruction of the whole or of a substantial part of the property subject to the usufruct. All others are ordinary repairs.

Acts 1976, No. 103, §1.



CC 579 - Rights of action for repairs.

Art. 579. Rights of action for repairs.

During the existence of the usufruct, the naked owner may compel the usufructuary to make the repairs for which the usufructuary is responsible.

The usufructuary may not compel the naked owner to make the extraordinary repairs for which the owner is responsible. If the naked owner refuses to make them, the usufructuary may do so, and he shall be reimbursed without interest by the naked owner at the end of the usufruct.

Acts 1976, No. 103, §1.



CC 580 - Reimbursement for necessary repairs

Art. 580. Reimbursement for necessary repairs

If, after the usufruct commences and before the usufructuary is put in possession, the naked owner incurs necessary expenses or makes repairs for which the usufructuary is responsible, the naked owner has the right to claim the cost from the usufructuary and may retain the possession of the things subject to the usufruct until he is paid.

Acts 1976, No. 103, §1; Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 581 - Liability for necessary expenses

Art. 581. Liability for necessary expenses

The usufructuary is answerable for all expenses that become necessary for the preservation and use of the property after the commencement of the usufruct.

Acts 1976, No. 103, §1; Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 582 - Abandonment of usufruct.

Art. 582. Abandonment of usufruct.

The usufructuary may release himself from the obligation to make repairs by abandoning the usufruct or, with the approval of the court, a portion thereof, even if the owner has instituted suit to compel him to make repairs or bear the expenses of them, and even if the usufructuary has been cast in judgment.

He may not release himself from the charges of the enjoyment during the period of his possession, nor from accountability for the damages that he, or persons for whom he is responsible, may have caused.

Acts 1976, No. 103, §1.



CC 583 - Ruin from accident, force majeure, or age

Art. 583. Ruin from accident, force majeure, or age

Neither the usufructuary nor the naked owner is bound to restore property that has been totally destroyed through accident, force majeure, or age.

If the naked owner elects to restore the property or to make extraordinary repairs, he shall do so within a reasonable time and in the manner least inconvenient and onerous for the usufructuary.

Acts 1976, No. 103, §1; Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 584 - Periodic charges

Art. 584. Periodic charges

The usufructuary is bound to pay the periodic charges, such as property taxes, that may be imposed, during his enjoyment of the usufruct.

Acts 1976, No. 103, §1; Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 585 - Extraordinary charges.

Art. 585. Extraordinary charges.

The usufructuary is bound to pay the extraordinary charges that may be imposed, during the existence of the usufruct, on the property subject to it. If these charges are of a nature to augment the value of the property subject to the usufruct, the naked owner shall reimburse the usufructuary at the end of the usufruct only for the capital expended.

Acts 1976, No. 103, §1.



CC 586 - Liability for debts; usufruct inter vivos

Art. 586. Liability for debts; usufruct inter vivos

When the usufruct is established inter vivos, the usufructuary is not liable for debts of the grantor, but if the debt is secured by an encumbrance of the thing subject to the usufruct, the thing may be sold for the payment of the debt.

Acts 1976, No. 103, §1; Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 587 - Liability for debts; usufruct established mortis causa

Art. 587. Liability for debts; usufruct established mortis causa

When the usufruct is established mortis causa, the usufructuary is not liable for estate debts, but the property subject to the usufruct may be sold for the payment of estate debts, in accordance with the rules provided for the payment of the debt of an estate in Book III of this Code.

Acts 1976, No. 103, §1; Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 588 - Discharge of debt on encumbered property; usufruct established inter vivos

Art. 588. Discharge of debt on encumbered property; usufruct established inter vivos

When property subject to a usufruct established inter vivos is encumbered to secure a debt before the commencement of the usufruct, the usufructuary may advance the funds needed to discharge the indebtedness. If he does so, the naked owner shall reimburse the usufructuary, without interest, at the termination of the usufruct, for the principal of the debt the usufructuary has discharged, and for any interest the usufructuary has paid that had accrued on the debt before the commencement of the usufruct.

Acts 1976, No. 103, §1; Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 589 - Discharge of debt on encumbered property by mortis causa usufructuary

Art. 589. Discharge of debt on encumbered property by mortis causa usufructuary

If the usufructuary of a usufruct established mortis causa advances funds to discharge an estate debt charged to the property subject to the usufruct, the naked owner shall reimburse the usufructuary, without interest, at the termination of the usufruct, but only to the extent of the principal of the debt he has discharged and for any interest he has paid that had accrued on the debt before the commencement of the usufruct.

Acts 1976, No. 103, §1; Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 590 - Encumbered property; discharge of debt on encumbered property by naked owner

Art. 590. Encumbered property; discharge of debt on encumbered property by naked owner

If the usufructuary fails or refuses to advance the funds needed to discharge a debt secured by property subject to the usufruct, or an estate debt that is charged to the property subject to the usufruct, the naked owner may advance the funds needed. If he does so, the naked owner may demand that the usufructuary pay him interest during the period of the usufruct. If the naked owner does not advance the funds, he may demand that all or part of the property be sold as needed to discharge the debt.

Acts 1976, No. 103, §1; Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 591 - Continuation of usufruct after sale of property

Art. 591. Continuation of usufruct after sale of property

If property subject to the usufruct is sold to pay an estate debt, or a debt of the grantor, the usufruct attaches to any proceeds of the sale of the property that remain after payment of the debt.

Acts 1976, No. 103, §1; Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 592 - Multiple usufructuaries; contribution to payment of estate debts

Art. 592. Multiple usufructuaries; contribution to payment of estate debts

If there is more than one usufructuary of the same property, each contributes to the payment of estate debts that are charged to the property in proportion to his enjoyment of the property. If one or more of the usufructuaries fails to advance his share, those of them who advance the funds shall have the right to recover the funds they advance from those who do not advance their shares.

Acts 1976, No. 103, §1; Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 593 - Discharge of legacy of annuity

Art. 593. Discharge of legacy of annuity

Unless there is a governing testamentary disposition, the legacy of an annuity that is chargeable to property subject to a usufruct is payable first from the fruits and products of the property subject to the usufruct and then from the property itself.

Acts 1976, No. 103, §1; Acts 1990, No. 706, §1; Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 594 - Court costs; expenses of litigation

Art. 594. Court costs; expenses of litigation

Court costs in actions concerning the property subject to the usufruct are taxed in accordance with the rules of the Code of Civil Procedure. Expenses of litigation other than court costs are apportioned between usufructuaries and naked owners in accordance with the following Articles.

Acts 1976, No. 103, §1; Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 595 - Expenses of litigation; legal usufruct.

Art. 595. Expenses of litigation; legal usufruct.

Parents who have a legal usufruct of the property of their children are bound for expenses of litigation concerning that property, in the same manner as if they were owners of it; but reimbursement may be ordered by the court at the termination of the usufruct in cases in which inequity might otherwise result.

Acts 1976, No. 103, §1.



CC 596 - Expenses of litigation; conventional usufruct.

Art. 596. Expenses of litigation; conventional usufruct.

Conventional usufructuaries are bound for expenses of litigation with third persons concerning the enjoyment of the property. Expenses of litigation with third persons concerning both the enjoyment and the ownership are divided equitably between the usufructuary and the naked owner. Expenses of litigation between the usufructuary and the naked owner are borne by the person who has incurred them.

Acts 1976, No. 103, §1.



CC 597 - Liability of the usufructuary for servitudes.

Art. 597. Liability of the usufructuary for servitudes.

The usufructuary who loses a predial servitude by nonuse or who permits a servitude to be acquired on the property by prescription is responsible to the naked owner.

Acts 1976, No. 103, §1.



CC 598 - Duty to give information to owner.

Art. 598. Duty to give information to owner.

If, during the existence of the usufruct, a third person encroaches on the immovable property or violates in any other way the rights of the naked owner, the usufructuary must inform the naked owner. When he fails to do so, he shall be answerable for the damages that the naked owner may suffer.

Acts 1976, No. 103, §1.



CC 599 - Usufruct of a herd of animals.

Art. 599. Usufruct of a herd of animals.

When the usufruct includes a herd of animals, the usufructuary is bound to use it as a prudent administrator and, from the increase of the herd, replace animals that die. If the entire herd perishes without the fault of the usufructuary, the loss is borne by the naked owner.

Acts 1976, No. 103, §1.



CC 600 - Disposition of animals.

Art. 600. Disposition of animals.

The usufructuary may dispose of individual animals of the herd, subject to the obligation to deliver to the naked owner at the end of the usufruct the value that the animals had at the time of disposition.

The usufructuary may also dispose of the herd or of a substantial part thereof, provided that he acts as a prudent administrator. In such a case, the proceeds are subject to the provisions of Article 618.

Acts 1976, No. 103, §1.



CC 601 - Removal of improvements

Art. 601. Removal of improvements

The usufructuary may remove all improvements he has made, subject to the obligation of restoring the property to its former condition. He may not claim reimbursement from the owner for improvements that he does not remove or that cannot be removed.

Acts 1976, No. 103, §1; Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 602 - Set off against damages.

Art. 602. Set off against damages.

The usufructuary may set off against damages due to the owner for the destruction or deterioration of the property subject to the usufruct the value of improvements that cannot be removed, provided they were made in accordance with Article 558.

Acts 1976, No. 103, §1.



CC 603 - Disposition of the naked ownership; alienation or encumbrance of the property

SECTION 4--RIGHTS AND OBLIGATIONS OF THE

NAKED OWNER

Art. 603. Disposition of the naked ownership; alienation or encumbrance of the property

The naked owner may dispose of the naked ownership, but he cannot thereby affect the usufruct.

Acts 1976, No. 103, §1; Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 604 - Servitudes

Art. 604. Servitudes

The naked owner may establish real rights on the property subject to the usufruct, provided that they may be exercised without impairing the usufructuary's rights.

Acts 1976, No. 103, §1; Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 605 - Toleration of the enjoyment.

Art. 605. Toleration of the enjoyment.

The naked owner must not interfere with the rights of the usufructuary.

Acts 1976, No. 103, §1.



CC 606 - Improvements.

Art. 606. Improvements.

The naked owner may not make alterations or improvements on the property subject to the usufruct.

Acts 1976, No. 103, §1.



CC 607 - Death of the usufructuary.

SECTION 5--TERMINATION OF USUFRUCT

Art. 607. Death of the usufructuary.

The right of usufruct expires upon the death of the usufructuary.

Acts 1976, No. 103, §1.



CC 608 - Dissolution of juridical person; thirty year limitation

Art. 608. Dissolution of juridical person; thirty year limitation

A usufruct established in favor of a juridical person terminates if the juridical person is dissolved or liquidated, but not if the juridical person is converted, merged or consolidated into a successor juridical person. In any event, a usufruct in favor of a juridical person shall terminate upon the lapse of thirty years from the date of the commencement of the usufruct. This Article shall not apply to a juridical person in its capacity as the trustee of a trust.

Acts 1976, No. 103, §1; Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 609 - Termination of legacy of revenues.

Art. 609. Termination of legacy of revenues.

A legacy of revenues from specified property is a kind of usufruct and terminates upon death of the legatee unless a shorter period has been expressly stipulated.

Acts 1976, No. 103, §1.



CC 610 - Usufruct for a term or under condition.

Art. 610. Usufruct for a term or under condition.

A usufruct established for a term or subject to a condition terminates upon the expiration of the term or the happening of the condition.

Acts 1976, No. 103, §1.



CC 611 - Term; transfer of usufruct to another person.

Art. 611. Term; transfer of usufruct to another person.

When the usufructuary is charged to restore or transfer the usufruct to another person, his right terminates when the time for restitution or delivery arrives.

Acts 1976, No. 103, §1.



CC 612 - Term; third person reaching a certain age.

Art. 612. Term; third person reaching a certain age.

A usufruct granted until a third person reaches a certain age is a usufruct for a term. If the third person dies, the usufruct continues until the date the deceased would have reached the designated age.

Acts 1976, No. 103, §1.



CC 613 - Loss, extinction, or destruction of property

Art. 613. Loss, extinction, or destruction of property

The usufruct of nonconsumables terminates by the permanent and total loss, extinction, or destruction through accident, force majeure or decay of the property subject to the usufruct.

Acts 1976, No. 103, §1; Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 614 - Fault of a third person.

Art. 614. Fault of a third person.

When any loss, extinction, or destruction of property subject to usufruct is attributable to the fault of a third person, the usufruct does not terminate but attaches to any claim for damages and the proceeds therefrom.

Acts 1976, No. 103, §1.



CC 615 - Change of the form of property

Art. 615. Change of the form of property

When property subject to usufruct changes form without an act of the usufructuary, the usufruct does not terminate even though the property may no longer serve the use for which it was originally destined.

When property subject to usufruct is converted into money or other property without an act of the usufructuary, as in a case of expropriation of an immovable or liquidation of a corporation, the usufruct terminates as to the property converted and attaches to the money or other property received by the usufructuary.

Acts 1976, No. 103, §1; Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 616 - Sale or exchange of the property; taxes

Art. 616. Sale or exchange of the property; taxes

When property subject to usufruct is sold or exchanged, whether in an action for partition or by agreement between the usufructuary and the naked owner or by a usufructuary who has the power to dispose of nonconsumable property, the usufruct terminates as to the nonconsumable property sold or exchanged, but as provided in Article 568.1, the usufruct attaches to the money or other property received by the usufructuary, unless the parties agree otherwise. Any tax or expense incurred as the result of the sale or exchange of property subject to usufruct shall be paid from the proceeds of the sale or exchange, and shall be deducted from the amount due by the usufructuary to the naked owner at the termination of the usufruct.

Acts 1983, No. 525, §1; Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 617 - Proceeds of insurance.

Art. 617. Proceeds of insurance.

When proceeds of insurance are due on account of loss, extinction, or destruction of property subject to usufruct, the usufruct attaches to the proceeds. If the usufructuary or the naked owner has separately insured his interest only, the proceeds belong to the insured party.

Acts 1976, No. 103, §1.



CC 618 - Security for proceeds

Art. 618. Security for proceeds

In cases governed by Articles 614, 615, 616, and the first sentence of Article 617, the naked owner may demand, within one year from receipt of the proceeds by the usufructuary that the usufructuary give security for the proceeds. If such a demand is made, and the parties cannot agree, the nature of the security shall be determined by the court. This Article does not apply to corporeal movables referred to in the second sentence of Article 568, or to property disposed of by the usufructuary pursuant to the power to dispose of nonconsumables if the grantor of the usufruct has dispensed with the security.

Acts 1976, No. 103, §1; Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 619 - Changes made by the testator

Art. 619. Changes made by the testator

A usufruct by donation mortis causa is not considered revoked merely because the testator has made changes in the property after the date of his testament. The effect of the legacy is determined by application of the rules contained in the Title: Of donations inter vivos and mortis causa.

Acts 1976, No. 103, §1; Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 620 - Sale of the property or of the usufruct

Art. 620. Sale of the property or of the usufruct

Usufruct terminates by the enforcement of an encumbrance established upon the property prior to the creation of the usufruct to secure a debt. The usufructuary may have an action against the grantor of the usufruct or against the naked owner under the provisions established in Section 3 of this Chapter.

The judicial sale of the usufruct by creditors of the usufructuary deprives the usufructuary of his enjoyment of the property but does not terminate the usufruct.

Acts 1976, No. 103, §1; Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 621 - Prescription of nonuse.

Art. 621. Prescription of nonuse.

A usufruct terminates by the prescription of nonuse if neither the usufructuary nor any other person acting in his name exercises the right during a period of ten years. This applies whether the usufruct has been constituted on an entire estate or on a divided or undivided part of an estate.

Acts 1976, No. 103, §1.



CC 622 - Confusion of usufruct and naked ownership.

Art. 622. Confusion of usufruct and naked ownership.

A usufruct terminates by confusion when the usufruct and the naked ownership are united in the same person.

The usufruct does not terminate if the title by which the usufruct and the naked ownership were united is annulled for some previously existing defect or some vice inherent in the act.

Acts 1976, No. 103, §1.



CC 623 - Abuse of the enjoyment; consequences

Art. 623. Abuse of the enjoyment; consequences

The usufruct may be terminated by the naked owner if the usufructuary commits waste, alienates things without authority, neglects to make ordinary repairs, or abuses his enjoyment in any other manner.

Acts 1976, No. 103, §1; Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 624 - Security to prevent termination

Art. 624. Security to prevent termination

In the cases covered by the preceding Article, the court may decree termination of the usufruct or decree that the property be delivered to the naked owner on the condition that he shall pay to the usufructuary a reasonable annuity until the end of the usufruct. The amount of the annuity shall be based on the value of the usufruct.

The usufructuary may prevent termination of the usufruct or delivery of the property to the naked owner by giving security to insure that he will take appropriate corrective measures within a period fixed by the court.

Acts 1976, No. 103, §1; Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 625 - Intervention by creditors of the usufructuary

Art. 625. Intervention by creditors of the usufructuary

A creditor of the usufructuary may intervene and may prevent termination of the usufruct and delivery of the property to the naked owner by offering to repair the damages caused by the usufructuary and by giving security for the future.

Acts 1976, No. 103, §1; Acts 2010, No. 881, §1, eff. July 2, 2010.



CC 626 - Renunciation; rights of creditors.

Art. 626. Renunciation; rights of creditors.

A usufruct terminates by an express written renunciation.

A creditor of the usufructuary may cause to be annulled a renunciation made to his prejudice.

Acts 1976, No. 103, §1.



CC 627 - Right of retention.

Art. 627. Right of retention.

Upon termination of the usufruct, the usufructuary or his heirs have the right to retain possession of the property until reimbursed for all expenses and advances for which they have recourse against the owner or his heirs.

Acts 1976, No. 103, §1.



CC 628 - Consequences of termination; usufruct of nonconsumables.

Art. 628. Consequences of termination; usufruct of nonconsumables.

Upon termination of a usufruct of nonconsumables for a cause other than total and permanent destruction of the property, full ownership is restored. The usufructuary or his heirs are bound to deliver the property to the owner with its accessories and fruits produced since the termination of the usufruct.

If property has been lost or deteriorated through the fault of the usufructuary, the owner is entitled to the value the property otherwise would have had at the termination of the usufruct.

Acts 1976, No. 103, §1.



CC 629 - Consequences of termination; usufruct of consumables.

Art. 629. Consequences of termination; usufruct of consumables.

At the termination of a usufruct of consumables, the usufructuary is bound to deliver to the owner things of the same quantity and quality or the value they had at the commencement of the usufruct.

Acts 1976, No. 103, §1.



CC 630 - Habitation.

CHAPTER 3--HABITATION

Art. 630. Habitation.

Habitation is the nontransferable real right of a natural person to dwell in the house of another.

Acts 1976, No. 103, §1.



CC 631 - Establishment and extinction.

Art. 631. Establishment and extinction.

The right of habitation is established and extinguished in the same manner as the right of usufruct.

Acts 1976, No. 103, §1.



CC 632 - Regulation by title.

Art. 632. Regulation by title.

The right of habitation is regulated by the title that establishes it. If the title is silent as to the extent of habitation, the right is regulated in accordance with Articles 633 through 635.

Acts 1976, No. 103, §1.



CC 633 - Persons residing in the house.

Art. 633. Persons residing in the house.

A person having the right of habitation may reside in the house with his family, although not married at the time the right was granted to him.

Acts 1976, No. 103, §1.



CC 634 - Extent of right of habitation.

Art. 634. Extent of right of habitation.

A person having the right of habitation is entitled to the exclusive use of the house or of the part assigned to him, and, provided that he resides therein, he may receive friends, guests, and boarders.

Acts 1976, No. 103, §1.



CC 635 - Degree of care; duty to restore the property.

Art. 635. Degree of care; duty to restore the property.

A person having the right of habitation is bound to use the property as a prudent administrator and at the expiration of his right to deliver it to the owner in the condition in which he received it, ordinary wear and tear excepted.

Acts 1976, No. 103, §1.



CC 636 - Taxes, repairs, and other charges.

Art. 636. Taxes, repairs, and other charges.

When the person having the right of habitation occupies the entire house, he is liable for ordinary repairs, for the payment of taxes, and for other annual charges in the same manner as the usufructuary.

When the person having the right of habitation occupies only a part of the house, he is liable for ordinary repairs to the part he occupies and for all other expenses and charges in proportion to his enjoyment.

Acts 1976, No. 103, §1.



CC 637 - Nontransferable and nonheritable right.

Art. 637. Nontransferable and nonheritable right.

The right of habitation is neither transferable nor heritable. It may not be alienated, let, or encumbered.

Acts 1976, No. 103, §1.



CC 638 - Duration of habitation.

Art. 638. Duration of habitation.

The right of habitation terminates at the death of the person having it unless a shorter period is stipulated.

Acts 1976, No. 103, §1.



CC 639 - Right of use.

CHAPTER 4--RIGHTS OF USE

Art. 639. Right of use.

The personal servitude of right of use confers in favor of a person a specified use of an estate less than full enjoyment.

Acts 1976, No. 103, §1.



CC 640 - Content of the servitude.

Art. 640. Content of the servitude.

The right of use may confer only an advantage that may be established by a predial servitude.

Acts 1976, No. 103, §1.



CC 641 - Persons having the servitude.

Art. 641. Persons having the servitude.

A right of use may be established in favor of a natural person or a legal entity.

Acts 1976, No. 103, §1.



CC 642 - Extent of the servitude.

Art. 642. Extent of the servitude.

A right of use includes the rights contemplated or necessary to enjoyment at the time of its creation as well as rights that may later become necessary, provided that a greater burden is not imposed on the property unless otherwise stipulated in the title.

Acts 1976, No. 103, §1.



CC 643 - Transferable right.

Art. 643. Transferable right.

The right of use is transferable unless prohibited by law or contract.

Acts 1976, No. 103, §1.



CC 644 - Heritable right.

Art. 644. Heritable right.

A right of use is not extinguished at the death of the natural person or at the dissolution of any other entity having the right unless the contrary is provided by law or contract.

Acts 1976, No. 103, §1.



CC 645 - Regulation of the servitude.

Art. 645. Regulation of the servitude.

A right of use is regulated by application of the rules governing usufruct and predial servitudes to the extent that their application is compatible with the rules governing a right of use servitude.

Acts 1976, No. 103, §1.



CC 646 - Predial servitude; definition.

TITLE IV--PREDIAL SERVITUDES

CHAPTER 1--GENERAL PRINCIPLES

Art. 646. Predial servitude; definition.

A predial servitude is a charge on a servient estate for the benefit of a dominant estate.

The two estates must belong to different owners.

Acts 1977, No. 514, §1.



CC 647 - Benefit to dominant estate.

Art. 647. Benefit to dominant estate.

There must be a benefit to the dominant estate. The benefit need not exist at the time the servitude is created; a possible convenience or a future advantage suffices to support a servitude.

There is no predial servitude if the charge imposed cannot be reasonably expected to benefit the dominant estate.

Acts 1977, No. 514, §1.



CC 648 - Contiguity or proximity of the estates.

Art. 648. Contiguity or proximity of the estates.

Neither contiguity nor proximity of the two estates is necessary for the existence of a predial servitude. It suffices that the two estates be so located as to allow one to derive some benefit from the charge on the other.

Acts 1977, No. 514, §1.



CC 649 - Nature; incorporeal immovable.

Art. 649. Nature; incorporeal immovable.

A predial servitude is an incorporeal immovable.

Acts 1977, No. 514, §1.



CC 650 - Inseparability of servitude

Art. 650. Inseparability of servitude

A. A predial servitude is inseparable from the dominant estate and passes with it. The right of using the servitude cannot be alienated, leased, or encumbered separately from the dominant estate.

B. The predial servitude continues as a charge on the servient estate when ownership changes.

Acts 1977, No. 514, §1; Acts 2004, No. 821, §2, eff. Jan. 1, 2005.



CC 651 - Obligations of the owner of the servient estate

Art. 651. Obligations of the owner of the servient estate

The owner of the servient estate is not required to do anything. His obligation is to abstain from doing something on his estate or to permit something to be done on it. He may be required by convention or by law to keep his estate in suitable condition for the exercise of the servitude due to the dominant estate. A servitude may not impose upon the owner of the servient estate or his successors the obligation to pay a fee or other charge on the occasion of an alienation, lease, or encumbrance of the servient estate.

Acts 1977, No. 514, §1; Acts 2010, No. 938, §2, eff. July 2, 2010.



CC 652 - Indivisibility of servitude.

Art. 652. Indivisibility of servitude.

A predial servitude is indivisible. An estate cannot have upon another estate part of a right of way, or of view, or of any other servitude, nor can an estate be charged with a part of a servitude.

The use of a servitude may be limited to certain days or hours; when limited, it is still an entire right. A servitude is due to the whole of the dominant estate and to all parts of it; if this estate is divided, every acquirer of a part has the right of using the servitude in its entirety.

Acts 1977, No. 514, §1.



CC 653 - Division of advantages.

Art. 653. Division of advantages.

The advantages resulting from a predial servitude may be divided, if they are susceptible of division.

Acts 1977, No. 514, §1.



CC 654 - Kinds of predial servitudes.

Art. 654. Kinds of predial servitudes.

Predial servitudes may be natural, legal, and voluntary or conventional. Natural servitudes arise from the natural situation of estates; legal servitudes are imposed by law; and voluntary or conventional servitudes are established by juridical act, prescription, or destination of the owner.

Acts 1977, No. 514, §1.



CC 655 - Natural drainage.

CHAPTER 2--NATURAL SERVITUDES

Art. 655. Natural drainage.

An estate situated below is bound to receive the surface waters that flow naturally from an estate situated above unless an act of man has created the flow.

Acts 1977, No. 514, §1.



CC 656 - Obligations of the owners.

Art. 656. Obligations of the owners.

The owner of the servient estate may not do anything to prevent the flow of the water. The owner of the dominant estate may not do anything to render the servitude more burdensome.

Acts 1977, No. 514, §1.



CC 657 - Estate bordering on running water.

Art. 657. Estate bordering on running water.

The owner of an estate bordering on running water may use it as it runs for the purpose of watering his estate or for other purposes.

Acts 1977, No. 514, §1.



CC 658 - Estate through which water runs.

Art. 658. Estate through which water runs.

The owner of an estate through which water runs, whether it originates there or passes from lands above, may make use of it while it runs over his lands. He cannot stop it or give it another direction and is bound to return it to its ordinary channel where it leaves his estate.

Acts 1977, No. 514, §1.



CC 659 - Legal servitudes; notion.

CHAPTER 3--LEGAL SERVITUDES

SECTION 1--LIMITATIONS OF OWNERSHIP

Art. 659. Legal servitudes; notion.

Legal servitudes are limitations on ownership established by law for the benefit of the general public or for the benefit of particular persons.

Acts 1977, No. 514, §1.



CC 660 - Keeping buildings in repair

Art. 660. Keeping buildings in repair

The owner is bound to keep his buildings in repair so that neither their fall nor that of any part of their materials may cause damage to a neighbor or to a passerby. However, he is answerable for damages only upon a showing that he knew or, in the exercise of reasonable care, should have known of the vice or defect which caused the damage, that the damage could have been prevented by the exercise of reasonable care, and that he failed to exercise such reasonable care. Nothing in this Article shall preclude the court from the application of the doctrine of res ipsa loquitur in an appropriate case.

Acts 1977, No. 514, §1; Acts 1996, 1st Ex. Sess., No. 1, §1, eff. April 16, 1996.



CC 661 - Building in danger of falling.

Art. 661. Building in danger of falling.

When a building or other construction is in danger of falling a neighbor has a right of action to compel the owner to have it properly supported or demolished. When the danger is imminent the court may authorize the neighbor to do the necessary work for which he shall be reimbursed by the owner.

Acts 1977, No. 514, §1.



CC 662 - Building near a wall.

Art. 662. Building near a wall.

One who builds near a wall, whether common or not, is bound to take all necessary precautions to protect his neighbor against injury.

Acts 1977, No. 514, §1.



CC 663 - Projections over boundary.

Art. 663. Projections over boundary.

A landowner may not build projections beyond the boundary of his estate.

Acts 1977, No. 514, §1.



CC 664 - Rain drip from roof.

Art. 664. Rain drip from roof.

A landowner is bound to fix his roof so that rainwater does not fall on the ground of his neighbor.

Acts 1977, No. 514, §1.



CC 665 - Legal public servitudes.

Art. 665. Legal public servitudes

Servitudes imposed for the public or common utility relate to the space which is to be left for the public use by the adjacent proprietors on the shores of navigable rivers and for the making and repairing of levees, roads, and other public or common works. Such servitudes also exist on property necessary for the building of levees and other water control structures on the alignment approved by the U.S. Army Corps of Engineers as provided by law, including the repairing of hurricane protection levees.

All that relates to this kind of servitude is determined by laws or particular regulations.

Acts 2006, No. 776, §1.



CC 666 - River road; substitution if destroyed or impassable.

Art. 666. River road; substitution if destroyed or impassable.

He who from his title as owner is bound to give a public road on the border of a river or stream, must furnish another without any compensation, if the first be destroyed or carried away.*

And if the road be so injured or inundated by the water, without being carried away, that it becomes impassable, the owner is obliged to give the public a passage on his lands, as near as possible to the public road, without recompense therefor.

* English translation of French text incomplete; should include "by the stream."



CC 667 - Limitations on use of property

Art. 667. Limitations on use of property

Although a proprietor may do with his estate whatever he pleases, still he cannot make any work on it, which may deprive his neighbor of the liberty of enjoying his own, or which may be the cause of any damage to him. However, if the work he makes on his estate deprives his neighbor of enjoyment or causes damage to him, he is answerable for damages only upon a showing that he knew or, in the exercise of reasonable care, should have known that his works would cause damage, that the damage could have been prevented by the exercise of reasonable care, and that he failed to exercise such reasonable care. Nothing in this Article shall preclude the court from the application of the doctrine of res ipsa loquitur in an appropriate case. Nonetheless, the proprietor is answerable for damages without regard to his knowledge or his exercise of reasonable care, if the damage is caused by an ultrahazardous activity. An ultrahazardous activity as used in this Article is strictly limited to pile driving or blasting with explosives.

Acts 1996, 1st Ex. Sess., No. 1, §1, eff. April 16, 1996.



CC 668 - Inconvenience to neighbor.

Art. 668. Inconvenience to neighbor.

Although one be not at liberty to make any work by which his neighbor's buildings may be damaged, yet every one has the liberty of doing on his own ground whatsoever he pleases, although it should occasion some inconvenience to his neighbor.

Thus he who is not subject to any servitude originating from a particular agreement in that respect, may raise his house as high as he pleases, although by such elevation he should darken the lights of his neighbors's [neighbor's] house, because this act occasions only an inconvenience, but not a real damage.



CC 669 - Regulation of inconvenience.

Art. 669. Regulation of inconvenience.

If the works or materials for any manufactory or other operation, cause an inconvenience to those in the same or in the neighboring houses, by diffusing smoke or nauseous smell, and there be no servitude established by which they are regulated, their sufferance must be determined by the rules of the police, or the customs of the place.*

* The English text of CC 1808 is a more complete and preferable translation of the French text than the present English text.



CC 670 - Encroaching building.

Art. 670. Encroaching building.

When a landowner constructs in good faith a building that encroaches on an adjacent estate and the owner of that estate does not complain within a reasonable time after he knew or should have known of the encroachment, or in any event complains only after the construction is substantially completed the court may allow the building to remain. The owner of the building acquires a predial servitude on the land occupied by the building upon payment of compensation for the value of the servitude taken and for any other damage that the neighbor has suffered.

Acts 1977, No. 514, §1.



CC 671 - Destruction of private property to arrest fire.

Art. 671. Destruction of private property to arrest fire.

Governing bodies of parishes and municipalities are authorized to adopt regulations determining the mode of proceeding to prevent the spread of fire by the destruction of buildings.

When private property is so destroyed in order to combat a conflagration, the owner shall be indemnified by the political subdivision for his actual loss.

Acts 1977, No. 514, §1.



CC 672 - Other legal servitudes.

Art. 672. Other legal servitudes.

Other legal servitudes relate to common enclosures, such as common walls, fences and ditches, and to the right of passage for the benefit of enclosed estates.

Acts 1977, No. 514, §1.



CC 673 - Common wall servitude.

SECTION 2--COMMON ENCLOSURES

Art. 673. Common wall servitude.

A landowner who builds first may rest one-half of a partition wall on the land of his neighbor, provided that he uses solid masonry at least as high as the first story and that the width of the wall does not exceed eighteen inches, not including the plastering which may not be more than three inches in thickness.

Acts 1977, No. 514, §1.



CC 674 - Contribution by neighbor.

Art. 674. Contribution by neighbor.

The wall thus raised becomes common if the neighbor is willing to contribute one-half of its cost. If the neighbor refuses to contribute, he preserves the right to make the wall common in whole or in part, at any time, by paying to the owner one-half of the current value of the wall, or of the part that he wishes to make common.

Acts 1977, No. 514, §1.



CC 675 - Presumption of common wall.

Art. 675. Presumption of common wall.

A wall that separates adjoining buildings and is partly on one estate and partly on another is presumed to be common up to the highest part of the lower building unless there is proof to the contrary.

Acts 1977, No. 514, §1.



CC 676 - Adjoining wall.

Art. 676. Adjoining wall.

When a solid masonry wall adjoins another estate, the neighbor has a right to make it a common wall, in whole or in part, by paying to its owner one-half of the current value of the wall, or of the part that he wishes to make common, and one-half of the value of the soil on which the wall is built.

Acts 1977, No. 514, §1.



CC 677 - Rights and obligations of co-owners.

Art. 677. Rights and obligations of co-owners.

In the absence of a written agreement or controlling local ordinance the rights and obligations of the co-owners of a common wall, fence, or ditch are determined in accordance with the following provisions.

Acts 1977, No. 514, §1.



CC 678 - Cost of repairs.

Art. 678. Cost of repairs.

Necessary repairs to a common wall, including partial rebuilding, are to be made at the expense of those who own it in proportion to their interests.

Acts 1977, No. 514, §1.



CC 679 - Abandonment of common wall.

Art. 679. Abandonment of common wall.

The co-owner of a common wall may be relieved of the obligation to contribute to the cost of repairs by abandoning in writing his right to use it, if no construction of his is actually supported by the common wall.

Acts 1977, No. 514, §1.



CC 680 - Rights in common walls.

Art. 680. Rights in common walls.

The co-owner of a common wall may use it as he sees fit, provided that he does not impair its structural integrity or infringe on the rights of his neighbor.

Acts 1977, No. 514, §1.



CC 681

Art 681. Opening in common wall.

The co-owner of a common wall may not make any opening in the wall without the consent of his neighbor.

Acts 1977, No. 514, §1.



CC 682 - Raising the height of common wall.

Art. 682. Raising the height of common wall.

A co-owner may raise the height of a common wall at his expense provided the wall can support the additional weight. In such a case, he alone is responsible for the maintenance and repair of the raised part.

Acts 1977, No. 514, §1.



CC 683 - Neighbor's right to make the raised part common.

Art. 683. Neighbor's right to make the raised part common.

The neighbor who does not contribute to the raising of the common wall may at any time cause the raised part to become common by paying to its owner one-half of its current value.

Acts 1977, No. 514, §1.

HOUSE TSRS INDEXED

SPLIT DOCUMENTS



CC 684 - Enclosures.

Art. 684. Enclosures.

A landowner has the right to enclose his land.

Acts 1977, No. 514, §1.



CC 685 - Common fences.

Art. 685. Common fences.

A fence on a boundary is presumed to be common unless there is proof to the contrary.

When adjoining lands are enclosed, a landowner may compel his neighbors to contribute to the expense of making and repairing common fences by which the respective lands are separated.

When adjoining lands are not enclosed, a landowner may compel his neighbors to contribute to the expense of making and repairing common fences only as prescribed by local ordinances.

Acts 1977, No. 514, §1.



CC 686 - Common ditches.

Art. 686. Common ditches.

A ditch between two estates is presumed to be common unless there be proof to the contrary.

Adjoining owners are responsible for the maintenance of a common ditch.

Acts 1977, No. 514, §1.



CC 687 - Trees, bushes, and plants on the boundary.

Art. 687. Trees, bushes, and plants on the boundary.

Trees, bushes, and plants on the boundary are presumed to be common unless there be proof to the contrary.

An adjoining owner has the right to demand the removal of trees, bushes, or plants on the boundary that interfere with the enjoyment of his estate, but he must bear the expense of removal.

Acts 1977, No. 514, §1.



CC 688 - Branches or roots of trees, bushes, or plants on neighboring property.

Art. 688. Branches or roots of trees, bushes, or plants on neighboring property.

A landowner has the right to demand that the branches or roots of a neighbor's trees, bushes, or plants, that extend over or into his property be trimmed at the expense of the neighbor.

A landowner does not have this right if the roots or branches do not interfere with the enjoyment of his property.

Acts 1977, No. 514, §1.



CC 689 - Enclosed estate; right of passage

SECTION 3--RIGHT OF PASSAGE

Art. 689. Enclosed estate; right of passage

The owner of an estate that has no access to a public road or utility may claim a right of passage over neighboring property to the nearest public road or utility. He is bound to compensate his neighbor for the right of passage acquired and to indemnify his neighbor for the damage he may occasion.

New or additional maintenance burdens imposed upon the servient estate or intervening lands resulting from the utility servitude shall be the responsibility of the owner of the dominant estate.

Acts 1977, No. 514, §1; Acts 2012, No. 739, §1.



CC 690 - Extent of passage

Art. 690. Extent of passage

The right of passage for the benefit of an enclosed estate shall be suitable for the kind of traffic or utility that is reasonably necessary for the use of that estate.

Acts 1977, No. 514, §1; Acts 2012, No. 739, §1.



CC 691 - Constructions

Art. 691. Constructions

The owner of the enclosed estate may construct on the right-of-way the type of road, utility, or railroad reasonably necessary for the exercise of the servitude.

The utility crossing shall be constructed in compliance with all appropriate and applicable federal and state standards so as to mitigate all hazards posed by the passage and the particular conditions of the servient estate and intervening lands.

Acts 1977, No. 514, §1; Acts 2012, No. 739, §1.



CC 692 - Location of passage

Art. 692. Location of passage

The owner of the enclosed estate may not demand the right of passage or the right-of-way for the utility anywhere he chooses. The passage generally shall be taken along the shortest route from the enclosed estate to the public road or utility at the location least injurious to the intervening lands.

The location of the utility right-of-way shall coincide with the location of the servitude of passage unless an alternate location providing access to the nearest utility is least injurious to the servient estate and intervening lands.

The court shall evaluate and determine that the location of the servitude of passage or utility shall not affect the safety of the operations or significantly interfere with the operations of the owner of the servient estate or intervening lands prior to the granting of the servitude of passage or utility.

Acts 1977, No. 514, §1; Acts 2012, No. 739, §1.



CC 693 - Enclosed estate; voluntary act.

Art. 693. Enclosed estate; voluntary act.

If an estate becomes enclosed as a result of a voluntary act or omission of its owner, the neighbors are not bound to furnish a passage to him or his successors.

Acts 1977, No. 514, §1.



CC 694 - Enclosed estate; voluntary alienation or partition

Art. 694. Enclosed estate; voluntary alienation or partition

When in the case of partition, or a voluntary alienation of an estate or of a part thereof, property alienated or partitioned becomes enclosed, passage shall be furnished gratuitously by the owner of the land on which the passage was previously exercised, even if it is not the shortest route to the public road or utility, and even if the act of alienation or partition does not mention a servitude of passage.

Acts 1977, No. 514, §1; Acts 2012, No. 739, §1.



CC 695 - Relocation of servitude.

Art. 695. Relocation of servitude.

The owner of the enclosed estate has no right to the relocation of this servitude after it is fixed. The owner of the servient estate has the right to demand relocation of the servitude to a more convenient place at his own expense, provided that it affords the same facility to the owner of the enclosed estate.

Acts 1977, No. 514, §1.



CC 696 - Prescriptibility of action for indemnity.

Art. 696. Prescriptibility of action for indemnity.

The right for indemnity against the owner of the enclosed estate may be lost by prescription. The accrual of this prescription has no effect on the right of passage.

Acts 1977, No. 514, §1.



CC 696.1 - Utility

Art. 696.1. Utility

As used in this Section, a utility is a service such as electricity, water, sewer, gas, telephone, cable television, and other commonly used power and communication networks required for the operation of an ordinary household or business.

Acts 2012, No. 739, §1.



CC 697 - Right to establish predial servitudes; limitations.

CHAPTER 4--CONVENTIONAL OR VOLUNTARY SERVITUDES

SECTION 1--KINDS OF CONVENTIONAL SERVITUDES

Art. 697. Right to establish predial servitudes; limitations.

Predial servitudes may be established by an owner on his estate or acquired for its benefit.

The use and extent of such servitudes are regulated by the title by which they are created, and, in the absence of such regulation, by the following rules.

Acts 1977, No. 514, §1.



CC 698 - Property susceptible of servitudes.

Art. 698. Property susceptible of servitudes.

Predial servitudes are established on, or for the benefit of, distinct corporeal immovables.

Acts 1977, No. 514, §1.



CC 699 - Examples of predial servitudes.

Art. 699. Examples of predial servitudes.

The following are examples of predial servitudes:

Rights of support, projection, drip, drain, or of preventing drain, those of view, of light, or of preventing view or light from being obstructed, of raising buildings or walls, or of preventing them from being raised, of passage, of drawing water, of aqueduct, of watering animals, and of pasturage.

Acts 1977, No. 514, §1.



CC 700 - Servitude of support.

Art. 700. Servitude of support.

The servitude of support is the right by which buildings or other constructions of the dominant estate are permitted to rest on a wall of the servient estate.

Unless the title provides otherwise, the owner of the servient estate is bound to keep the wall fit for the exercise of the servitude, but he may be relieved of this charge by abandoning the wall.

Acts 1977, No. 514, §1.



CC 701 - Servitude of view.

Art. 701. Servitude of view.

The servitude of view is the right by which the owner of the dominant estate enjoys a view; this includes the right to prevent the raising of constructions on the servient estate that would obstruct the view.

Acts 1977, No. 514, §1.



CC 702 - Prohibition of view.

Art. 702. Prohibition of view.

The servitude of prohibition of view is the right of the owner of the dominant estate to prevent or limit openings of view on the servient estate.

Acts 1977, No. 514, §1.



CC 703 - Servitude of light.

Art. 703. Servitude of light.

The servitude of light is the right by which the owner of the dominant estate is entitled to make openings in a common wall for the admission of light; this includes the right to prevent the neighbor from making an obstruction.

Acts 1977, No. 514, §1.



CC 704 - Prohibition of light.

Art. 704. Prohibition of light.

The servitude of prohibition of light is the right of the owner of the dominant estate to prevent his neighbor from making an opening in his own wall for the admission of light or that limits him to certain lights only.

Acts 1977, No. 514, §1.



CC 705 - Servitude of passage

Art. 705. Servitude of passage

The servitude of passage is the right for the benefit of the dominant estate whereby persons, animals, utilities, or vehicles are permitted to pass through the servient estate. Unless the title provides otherwise, the extent of the right and the mode of its exercise shall be suitable for the kind of traffic or utility necessary for the reasonable use of the dominant estate.

Acts 1977, No. 514, §1; Acts 2012, No. 739, §1.



CC 706 - Servitudes; affirmative or negative.

Art. 706. Servitudes; affirmative or negative.

Predial servitudes are either affirmative or negative.

Affirmative servitudes are those that give the right to the owner of the dominant estate to do a certain thing on the servient estate. Such are the servitudes of right of way, drain, and support.

Negative servitudes are those that impose on the owner of the servient estate the duty to abstain from doing something on his estate. Such are the servitudes of prohibition of building and of the use of an estate as a commercial or industrial establishment.

Acts 1977, No. 514, §1.



CC 707 - Servitudes; apparent or nonapparent.

Art. 707. Servitudes; apparent or nonapparent.

Predial servitudes are either apparent or nonapparent. Apparent servitudes are those that are perceivable by exterior signs, works, or constructions; such as a roadway, a window in a common wall, or an aqueduct.

Nonapparent servitudes are those that have no exterior sign of their existence; such as the prohibition of building on an estate or of building above a particular height.

Acts 1977, No. 514, §1.



CC 708 - Establishment of predial servitude.

SECTION 2--ESTABLISHMENT OF PREDIAL SERVITUDES

BY TITLE

Art. 708. Establishment of predial servitude.

The establishment of a predial servitude by title is an alienation of a part of the property to which the laws governing alienation of immovables apply.

Acts 1977, No. 514, §1.



CC 709 - Mandatary.

Art. 709. Mandatary.

A mandatary may establish a predial servitude if he has an express and special power to do so.

Acts 1977, No. 514, §1.



CC 710 - Naked owner.

Art. 710. Naked owner.

The naked owner may establish a predial servitude that does not infringe on the rights of the usufructuary or that is to take effect at the termination of the usufruct. The consent of the usufructuary is required for the establishment of any other predial servitude.

Acts 1977, No. 514, §1.



CC 711 - Usufructuary.

Art. 711. Usufructuary.

The usufructuary may not establish on the estate of which he has the usufruct any charges in the nature of predial servitudes.

Acts 1977, No. 514, §1.



CC 712 - Owner for a term or under condition.

Art. 712. Owner for a term or under condition.

A person having ownership subject to a term or the happening of a condition may establish a predial servitude, but it ceases with his right.

Acts 1977, No. 514, §1.



CC 713 - Purchaser with reservation of redemption.

Art. 713. Purchaser with reservation of redemption.

A purchaser under a reserved right of redemption may establish a predial servitude on the property, but it ceases if the seller exercises his right of redemption.

Acts 1977, No. 514, §1.



CC 714 - Co-owner; servitude on entire estate.

Art. 714. Co-owner; servitude on entire estate.

A predial servitude on an estate owned in indivision may be established only with the consent of all the co-owners.

When a co-owner purports to establish a servitude on the entire estate, the contract is not null; but, its execution is suspended until the consent of all co-owners is obtained.

Acts 1977, No. 514, §1.



CC 715 - Exercise of the servitude.

Art. 715. Exercise of the servitude.

A co-owner who has consented to the establishment of a predial servitude on the entire estate owned in indivision may not prevent its exercise on the ground that the consent of his co-owner has not been obtained.

If he becomes owner of the whole estate by any means which terminates the indivision, the predial servitude to which he has consented burdens his property.

Acts 1977, No. 514, §1.



CC 716 - Servitude on undivided part.

Art. 716. Servitude on undivided part.

When a co-owner has consented to the establishment of a predial servitude on his undivided part only, the consent of the other co-owners is not required, but the exercise of the servitude is suspended until his divided part is determined at the termination of the state of indivision.

Acts 1977, No. 514, §1.



CC 717 - Partition in kind.

Art. 717. Partition in kind.

If the estate owned in indivision is partitioned in kind, the servitude established by a co-owner on his undivided part burdens only the part allotted to him.

Acts 1977, No. 514, §1.



CC 718 - Partition by licitation.

Art. 718. Partition by licitation.

If the estate is partitioned by licitation and the co-owner who consented to the establishment of the predial servitude acquires the ownership of the whole, the servitude burdens the entire estate as if the co-owner had always been sole owner. If the entire estate is adjudicated to any other person the right granted by the co-owner is extinguished.

Acts 1977, No. 514, §1.



CC 719 - Successor of the co-owner.

Art. 719. Successor of the co-owner.

Except as provided in Article 718, the successor of the co-owner who has consented to the establishment of a predial servitude, whether on the entire estate owned in indivision or on his undivided part only, occupies the same position as his ancestor. If he becomes owner of a divided part of the estate the servitude burdens that part, and if he becomes owner of the whole the servitude burdens the entire estate.

Acts 1977, No. 514, §1.



CC 720 - Additional servitudes.

Art. 720. Additional servitudes.

The owner of the servient estate may establish thereon additional servitudes, provided they do not affect adversely the rights of the owner of the dominant estate.

Acts 1977, No. 514, §1.



CC 721 - Servitude on mortgaged property.

Art. 721. Servitude on mortgaged property.

A predial servitude may be established on mortgaged property. If the servitude diminishes the value of the estate to the substantial detriment of the mortgagee, he may demand immediate payment of the debt.

If there is a sale for the enforcement of the mortgage the property is sold free of all servitudes established after the mortgage. In such a case, the acquirer of the servitude has an action for the restitution of its value against the owner who established it.

Acts 1977, No. 514, §1.



CC 722 - Modes of establishment.

Art. 722. Modes of establishment.

Predial servitudes are established by all acts by which immovables may be transferred. Delivery of the act of transfer or use of the right by the owner of the dominant estate constitutes tradition.

Acts 1977, No. 514, §1.



CC 723 - Servitudes on public things.

Art. 723. Servitudes on public things.

Predial servitudes may be established on public things, including property of the state, its agencies and political subdivisions.

Acts 1977, No. 514, §1.



CC 724 - Multiple dominant or servient estates.

Art. 724. Multiple dominant or servient estates.

A predial servitude may be established on several estates for the benefit of one estate. One estate may be subjected to a servitude for the benefit of several estates.

Acts 1977, No. 514, §1.



CC 725 - Reciprocal servitudes.

Art. 725. Reciprocal servitudes.

The title that establishes a servitude for the benefit of the dominant estate may also establish a servitude on the dominant estate for the benefit of the servient estate.

Acts 1977, No. 514, §1.



CC 726 - Servitude on after-acquired property.

Art. 726. Servitude on after-acquired property.

Parties may agree to establish a predial servitude on, or for the benefit of, an estate of which one is not then the owner. If the ownership is acquired, the servitude is established.

Parties may agree that a building not yet built will be subjected to a servitude or that it will have the benefit of a servitude when it is built.

Acts 1977, No. 514, §1.



CC 727 - Servitude on part of an estate.

Art. 727. Servitude on part of an estate.

A predial servitude may be established on a certain part of an estate, if that part is sufficiently described.

Acts 1977, No. 514, §1.



CC 728 - Limitation of use.

Art. 728. Limitation of use.

The use of a predial servitude may be limited to certain times. Thus, the rights of drawing water and of passage may be confined to designated hours.

Acts 1977, No. 514, §1.



CC 729 - Conventional alteration of legal or natural servitude.

Art. 729. Conventional alteration of legal or natural servitude.

Legal and natural servitudes may be altered by agreement of the parties if the public interest is not affected adversely.

Acts 1977, No. 514, §1.



CC 730 - Interpretation of servitude.

Art. 730. Interpretation of servitude.

Doubt as to the existence, extent, or manner of exercise of a predial servitude shall be resolved in favor of the servient estate.

Acts 1977, No. 514, §1.



CC 731 - Charge expressly for the benefit of an estate.

Art. 731. Charge expressly for the benefit of an estate.

A charge established on an estate expressly for the benefit of another estate is a predial servitude although it is not so designated.

Acts 1977, No. 514, §1.



CC 732 - Interpretation in the absence of express declaration.

Art. 732. Interpretation in the absence of express declaration.

When the act does not declare expressly that the right granted is for the benefit of an estate or for the benefit of a particular person, the nature of the right is determined in accordance with the following rules.

Acts 1977, No. 514, §1.



CC 733 - Interpretation; benefit of dominant estate.

Art. 733. Interpretation; benefit of dominant estate.

When the right granted be of a nature to confer an advantage on an estate, it is presumed to be a predial servitude.

Acts 1977, No. 514, §1.



CC 734 - Interpretation; convenience of a person.

Art. 734. Interpretation; convenience of a person.

When the right granted is merely for the convenience of a person, it is not considered to be a predial servitude, unless it is acquired by a person as owner of an estate for himself, his heirs and assigns.

Acts 1977, No. 514, §1.



CC 735 - Persons acquiring servitude.

SECTION 3--ACQUISITION OF CONVENTIONAL SERVITUDES

FOR THE DOMINANT ESTATE

Art. 735. Persons acquiring servitude.

A predial servitude may be acquired for the benefit of the dominant estate by the owner of that estate or by any other person acting in his name or in his behalf.

Acts 1977, No. 514, §1.



CC 736 - Capacity to acquire servitude.

Art. 736. Capacity to acquire servitude.

An incompetent may acquire a predial servitude for the benefit of his estate without the assistance of the administrator of his patrimony or of his tutor or curator.

Acts 1977, No. 514, §1.



CC 737 - Renunciation of servitude by owner of dominant estate.

Art. 737. Renunciation of servitude by owner of dominant estate.

The owner of the dominant estate may renounce the contract by which a predial servitude was acquired for the benefit of his estate, if he finds the contract onerous, and if the contract was made without his authority or while he was incompetent.

Acts 1977, No. 514, §1.



CC 738 - No revocation by grantor.

Art. 738. No revocation by grantor.

The grantor may not revoke the servitude on the ground that the person who acquired it for the benefit of the dominant estate was not the owner, that he was incompetent, or that he lacked authority.

Acts 1977, No. 514, §1.



CC 739 - Acquisition by title only.

Art. 739. Acquisition by title only.

Nonapparent servitudes may be acquired by title only, including a declaration of destination under Article 741.

Acts 1977, No. 514, §1. Amended by Acts 1978, No. 479, §1.



CC 740 - Modes of acquisition of servitudes.

Art. 740. Modes of acquisition of servitudes.

Apparent servitudes may be acquired by title, by destination of the owner, or by acquisitive prescription.

Acts 1977, No. 514, §1.



CC 741 - Destination of the owner.

Art. 741. Destination of the owner.

Destination of the owner is a relationship established between two estates owned by the same owner that would be a predial servitude if the estates belonged to different owners.

When the two estates cease to belong to the same owner, unless there is express provision to the contrary, an apparent servitude comes into existence of right and a nonapparent servitude comes into existence if the owner has previously filed for registry in the conveyance records of the parish in which the immovable is located a formal declaration establishing the destination.

Acts 1977, No. 514, §1. Amended by Acts 1978, No. 479, §1.



CC 742 - Acquisitive prescription.

Art. 742. Acquisitive prescription.

The laws governing acquisitive prescription of immovable property apply to apparent servitudes. An apparent servitude may be acquired by peaceable and uninterrupted possession of the right for ten years in good faith and by just title; it may also be acquired by uninterrupted possession for thirty years without title or good faith.

Acts 1977, No. 514, §1.



CC 743 - Accessory rights.

Art. 743. Accessory rights.

Rights that are necessary for the use of a servitude are acquired at the time the servitude is established. They are to be exercised in a way least inconvenient for the servient estate.

Acts 1977, No. 514, §1.



CC 744 - Necessary works; cost of repairs.

SECTION 4--RIGHTS OF THE OWNER OF

THE DOMINANT ESTATE

Art. 744. Necessary works; cost of repairs.

The owner of the dominant estate has the right to make at his expense all the works that are necessary for the use and preservation of the servitude.

Acts 1977, No. 514, §1.



CC 745 - Right to enter into the servient estate.

Art. 745. Right to enter into the servient estate.

The owner of the dominant estate has the right to enter with his workmen and equipment into the part of the servient estate that is needed for the construction or repair of works required for the use and preservation of the servitude. He may deposit materials to be used for the works and the debris that may result, under the obligation of causing the least possible damage and of removing them as soon as possible.

Acts 1977, No. 514, §1.



CC 746 - Exoneration from responsibility by abandonment of the servient estate.

Art. 746. Exoneration from responsibility by abandonment of the servient estate.

If the act establishing the servitude binds the owner of the servient estate to make the necessary works at his own expense, he may exonerate himself by abandoning the servient estate or the part of it on which the servitude is granted to the owner of the dominant estate.

Acts 1977, No. 514, §1.



CC 747 - Division of dominant estate.

Art. 747. Division of dominant estate.

If the dominant estate is divided, the servitude remains due to each part, provided that no additional burden is imposed on the servient estate. Thus, in case of a right of passage, all the owners are bound to exercise that right through the same place.

Acts 1977, No. 514, §1.



CC 748 - Noninterference by the owner of servient estate.

Art. 748. Noninterference by the owner of servient estate.

The owner of the servient estate may do nothing tending to diminish or make more inconvenient the use of the servitude.

If the original location has become more burdensome for the owner of the servient estate, or if it prevents him from making useful improvements on his estate, he may provide another equally convenient location for the exercise of the servitude which the owner of the dominant estate is bound to accept. All expenses of relocation are borne by the owner of the servient estate.

Acts 1977, No. 514, §1.



CC 749 - Extent and manner of use of servitude when title is silent.

Art. 749. Extent and manner of use of servitude when title is silent.

If the title is silent as to the extent and manner of use of the servitude, the intention of the parties is to be determined in the light of its purpose.

Acts 1977, No. 514, §1.



CC 750 - Location of servitude when the title is silent.

Art. 750. Location of servitude when the title is silent.

If the title does not specify the location of the servitude, the owner of the servient estate shall designate the location.

Acts 1977, No. 514, §1.



CC 751 - Destruction of dominant or of servient estate.

SECTION 5--EXTINCTION OF PREDIAL SERVITUDES

Art. 751. Destruction of dominant or of servient estate.

A predial servitude is extinguished by the permanent and total destruction of the dominant estate or of the part of the servient estate burdened with the servitude.

Acts 1977, No. 514, §1.



CC 752 - Reestablishment of things.

Art. 752. Reestablishment of things.

If the exercise of the servitude becomes impossible because the things necessary for its exercise have undergone such a change that the servitude can no longer be used, the servitude is not extinguished; it resumes its effect when things are reestablished so that they may again be used, unless prescription has accrued.

Acts 1977, No. 514, §1.



CC 753 - Prescription for nonuse.

Art. 753. Prescription for nonuse.

A predial servitude is extinguished by nonuse for ten years.

Acts 1977, No. 514, §1.



CC 754 - Commencement of nonuse.

Art. 754. Commencement of nonuse.

Prescription of nonuse begins to run for affirmative servitudes from the date of their last use, and for negative servitudes from the date of the occurrence of an event contrary to the servitude.

An event contrary to the servitude is such as the destruction of works necessary for its exercise or the construction of works that prevent its exercise.

Acts 1977, No. 514, §1.



CC 755 - Obstacle to servitude.

Art. 755. Obstacle to servitude.

If the owner of the dominant estate is prevented from using the servitude by an obstacle that he can neither prevent nor remove, the prescription of nonuse is suspended on that account for a period of up to ten years.

Acts 1977, No. 514, §1.



CC 756 - Failure to rebuild dominant or servient estate.

Art. 756. Failure to rebuild dominant or servient estate.

If the servitude cannot be exercised on account of the destruction of a building or other construction that belongs to the owner of the dominant estate, prescription is not suspended. If the building or other construction belongs to the owner of the servient estate, the preceding article applies.

Acts 1977, No. 514, §1



CC 757 - Sufficiency of acts by third persons.

Art. 757. Sufficiency of acts by third persons.

A predial servitude is preserved by the use made of it by anyone, even a stranger, if it is used as appertaining to the dominant estate.

Acts 1977, No. 514, §1.



CC 758 - Imprescriptibility of natural servitudes.

Art. 758. Imprescriptibility of natural servitudes.

The prescription of nonuse does not run against natural servitudes.

Acts 1977, No. 514, §1.



CC 759 - Partial use.

Art. 759. Partial use.

A partial use of the servitude constitutes use of the whole.

Acts 1977, No. 514, §1.



CC 760 - More extensive use than title.

Art. 760. More extensive use than title.

A more extensive use of the servitude than that granted by the title does not result in the acquisition of additional rights for the dominant estate unless it be by acquisitive prescription.

Acts 1977, No. 514, §1.



CC 761 - Use of accessory right.

Art. 761. Use of accessory right.

The use of a right that is only accessory to the servitude is not use of the servitude.

Acts 1977, No. 514, §1.



CC 762 - Use by co-owner.

Art. 762. Use by co-owner.

If the dominant estate is owned in indivision, the use that a co-owner makes of the servitude prevents the running of prescription as to all.

If the dominant estate is partitioned, the use of the servitude by each owner preserves it for his estate only.

Acts 1977, No. 514, §1.



CC 763 - Minority or other disability.

Art. 763. Minority or other disability.

The prescription of nonuse is not suspended by the minority or other disability of the owner of the dominant estate.

Acts 1977, No. 514, §1.



CC 764 - Burden of proof of use.

Art. 764. Burden of proof of use.

When the prescription of nonuse is pleaded, the owner of the dominant estate has the burden of proving that he or some other person has made use of the servitude as appertaining to his estate during the period of time required for the accrual of the prescription.

Acts 1977, No. 514, §1.



CC 765 - Confusion.

Art. 765. Confusion.

A predial servitude is extinguished when the dominant and the servient estates are acquired in their entirety by the same person.

Acts 1977, No. 514, §1.



CC 766 - Resolutory condition.

Art. 766. Resolutory condition.

When the union of the two estates is made under resolutory condition, or if it cease by legal eviction, the servitude is suspended and not extinguished.

Acts 1977, No. 514, §1.



CC 767 - Acceptance of succession; confusion

Art. 767. Acceptance of succession; confusion

Until a successor has formally or informally accepted a succession, confusion does not take place. If the successor renounces the succession, the servitudes continue to exist.

Acts 1977, No. 514, §1; Acts 2001, No. 572, §1.



CC 768 - Confusion; separate and community property.

Art. 768. Confusion; separate and community property.

Confusion does not take place between separate property and community property of the spouses. Thus, if the servient estate belongs to one of the spouses and the dominant estate is acquired as a community asset, the servitude continues to exist.

Acts 1977, No. 514, §1.



CC 769 - Irrevocability of extinction by confusion.

Art. 769. Irrevocability of extinction by confusion.

A servitude that has been extinguished by confusion may be reestablished only in the manner by which a servitude may be created.

Acts 1977, No. 514, §1.



CC 770 - Abandonment of servient estate.

Art. 770. Abandonment of servient estate.

A predial servitude is extinguished by the abandonment of the servient estate, or of the part on which the servitude is exercised. It must be evidenced by a written act. The owner of the dominant estate is bound to accept it and confusion takes place.

Acts 1977, No. 514, §1.



CC 771 - Renunciation of servitude.

Art. 771. Renunciation of servitude.

A predial servitude is extinguished by an express and written renunciation by the owner of the dominant estate.

Acts 1977, No. 514, §1.



CC 772 - Renunciation by owner.

Art. 772. Renunciation by owner.

A renunciation of a servitude by a co-owner of the dominant estate does not discharge the servient estate, but deprives him of the right to use the servitude.

Acts 1977, No. 514, §1.



CC 773 - Expiration of time or happening of condition.

Art. 773. Expiration of time or happening of condition.

A predial servitude established for a term or under a resolutory condition is extinguished upon the expiration of the term or the happening of the condition.

Acts 1977, No. 514, §1.



CC 774 - Dissolution of the right of the grantor.

Art. 774. Dissolution of the right of the grantor.

A predial servitude is extinguished by the dissolution of the right of the person who established it.

Acts 1977, No. 514, §1.



CC 775 - Building restrictions.

TITLE V--BUILDING RESTRICTIONS

Art. 775. Building restrictions.

Building restrictions are charges imposed by the owner of an immovable in pursuance of a general plan governing building standards, specified uses, and improvements. The plan must be feasible and capable of being preserved.

Acts 1977, No. 170, §1.



CC 776 - Establishment

Art. 776. Establishment

Building restrictions may be established only by juridical act executed by the owner of an immovable or by all the owners of the affected immovables. Once established, building restrictions may be amended or terminated as provided in this Title.

Acts 1977, No. 170, §1; Acts 1999, No. 309, §1, eff. June 16, 1999.



CC 777 - Nature and regulation.

Art. 777. Nature and regulation.

Building restrictions are incorporeal immovables and real rights likened to predial servitudes. They are regulated by application of the rules governing predial servitudes to the extent that their application is compatible with the nature of building restrictions.

Acts 1977, No. 170, §1.



CC 778 - Affirmative duties

Art. 778. Affirmative duties

Building restrictions may impose on owners of immovables affirmative duties that are reasonable and necessary for the maintenance of the general plan. Building restrictions may not impose upon the owner of an immovable or his successors the obligation to pay a fee or other charge on the occasion of an alienation, lease or encumbrance of the immovable.

Acts 1977, No. 170, §1; Acts 2010, No. 938, §2, eff. July 2, 2010.



CC 779 - Injunctive relief.

Art. 779. Injunctive relief.

Building restrictions may be enforced by mandatory and prohibitory injunctions without regard to the limitations of Article 3601 of the Code of Civil Procedure.

Acts 1977, No. 170, §1.



CC 780 - Amendment and termination of building restrictions

Art. 780. Amendment and termination of building restrictions

Building restrictions may be amended, whether such amendment lessens or increases a restriction, or may terminate or be terminated, as provided in the act that establishes them. In the absence of such provision, building restrictions may be amended or terminated for the whole or a part of the restricted area by agreement of owners representing more than one-half of the land area affected by the restrictions, excluding streets and street rights-of-way, if the restrictions have been in effect for at least fifteen years, or by agreement of both owners representing two-thirds of the land area affected and two-thirds of the owners of the land affected by the restrictions, excluding streets and street rights-of-way, if the restrictions have been in effect for more than ten years.

Acts 1977, No. 170, §1. Amended by Acts 1980, No. 310, §1. Acts 1983, No. 129, §1; Acts 1999, No. 309, §1, eff. June 16, 1999.



CC 781 - Termination; liberative prescription.

Art. 781. Termination; liberative prescription.

No action for injunction or for damages on account of the violation of a building restriction may be brought after two years from the commencement of a noticeable violation. After the lapse of this period, the immovable on which the violation occurred is freed of the restriction that has been violated.

Acts 1977, No.170, §1.



CC 782 - Abandonment of plan or of restriction.

Art. 782. Abandonment of plan or of restriction.

Building restrictions terminate by abandonment of the whole plan or by a general abandonment of a particular restriction. When the entire plan is abandoned the affected area is freed of all restrictions; when a particular restriction is abandoned, the affected area is freed of that restriction only.

Acts 1977, No. 170, §1.



CC 783 - Matters of interpretation and application

Art. 783. Matters of interpretation and application

Doubt as to the existence, validity, or extent of building restrictions is resolved in favor of the unrestricted use of the immovable. The provisions of the Louisiana Condominium Act, the Louisiana Timesharing Act, and the Louisiana Homeowners Association Act shall supersede any and all provisions of this Title in the event of a conflict.

Acts 1977, No. 170, §1; Acts 1999, No. 309, §1, eff. June 16, 1999.



CC 784 - Boundary; marker.

TITLE VI--BOUNDARIES

CHAPTER I--GENERAL PROVISIONS

Art. 784. Boundary; marker.

A boundary is the line of separation between contiguous lands. A boundary marker is a natural or artificial object that marks on the ground the line of separation of contiguous lands.

Acts 1977, No. 169, §1.



CC 785 - Fixing of the boundary.

Art. 785. Fixing of the boundary.

The fixing of the boundary may involve determination of the line of separation between contiguous lands, if it is uncertain or disputed; it may also involve the placement of markers on the ground, if markers were never placed, were wrongly placed, or are no longer to be seen.

The boundary is fixed in accordance with the following rules.

Acts 1977, No. 169, §1.



CC 786 - Persons who may compel fixing of boundary.

Art. 786. Persons who may compel fixing of boundary.

The boundary may be fixed upon the demand of an owner or of one who possesses as owner. It may also be fixed upon the demand of a usufructuary but it is not binding upon the naked owner unless he has been made a party to the proceeding.

Acts 1977, No. 169, §1.



CC 787 - Lessee may compel lessor.

Art. 787. Lessee may compel lessor.

When necessary to protect his interest, a lessee may compel the lessor to fix the boundary of the land subject to the lease.

Acts 1977, No. 169, §1.



CC 788 - Imprescriptibility of the right.

Art. 788. Imprescriptibility of the right.

The right to compel the fixing of the boundary between contiguous lands is imprescriptible.

Acts 1977, No. 169, §1.



CC 789 - Fixing of boundary judicially or extrajudicially.

Art. 789. Fixing of boundary judicially or extrajudicially.

The boundary may be fixed judicially or extrajudicially. It is fixed extrajudicially when the parties, by written agreement, determine the line of separation between their lands with or without reference to markers on the ground.

Acts 1977, No. 169, §1.



CC 790 - Costs.

Art. 790. Costs.

When the boundary is fixed extrajudicially costs are divided equally between the adjoining owners in the absence of contrary agreement. When the boundary is fixed judicially court costs are taxed in accordance with the rules of the Code of Civil Procedure. Expenses of litigation not taxed as court costs are borne by the person who has incurred them.

Acts 1977, No. 169, §1.



CC 791 - Liability for unauthorized removal of markers.

Art. 791. Liability for unauthorized removal of markers.

When the boundary has been marked judicially or extrajudicially, one who removes boundary markers without court authority is liable for damages. He may also be compelled to restore the markers to their previous location.

Acts 1977, No. 169, §1.



CC 792 - Fixing of boundary according to ownership or possession

CHAPTER 2. EFFECT OF TITLES,

PRESCRIPTION, OR POSSESSION

Art. 792. Fixing of boundary according to ownership or possession

The court shall fix the boundary according to the ownership of the parties; if neither party proves ownership, the boundary shall be fixed according to limits established by possession.

Acts 1977, No. 169, §1.



CC 793 - Determination of ownership according to titles.

Art. 793. Determination of ownership according to titles.

When both parties rely on titles only, the boundary shall be fixed according to titles. When the parties trace their titles to a common author preference shall be given to the more ancient title.

Acts 1977, No. 169, §1.



CC 794 - Determination of ownership according to prescription.

Art. 794. Determination of ownership according to prescription.

When a party proves acquisitive prescription, the boundary shall be fixed according to limits established by prescription rather than titles. If a party and his ancestors in title possessed for thirty years without interruption, within visible bounds, more land than their title called for, the boundary shall be fixed along these bounds.

Acts 1977, No. 169, §1.



CC 795 - Effect of boundary agreement.

Art. 795. Effect of boundary agreement.

When the boundary is fixed extrajudicially, the agreement of the parties has the effect of a compromise.

Acts 1977, No. 169, §1.



CC 796 - Error in the location of markers; rectification.

Art. 796. Error in the location of markers; rectification.

When visible markers have been erroneously placed by one of the contiguous owners alone, or not in accordance with a written agreement fixing the boundary, the error may be rectified by the court unless a contiguous owner has acquired ownership up to the visible bounds by thirty years possession.

Acts 1977, No. 169, §1.



CC 797 - Ownership in indivision; definition

TITLE VII. OWNERSHIP IN INDIVISION

Art. 797. Ownership in indivision; definition

Ownership of the same thing by two or more persons is ownership in indivision. In the absence of other provisions of law or juridical act, the shares of all co-owners are presumed to be equal.

Acts 1990, No. 990, §1, eff. Jan. 1, 1991.



CC 798 - Right to fruits and products

Art. 798. Right to fruits and products

Co-owners share the fruits and products of the thing held in indivision in proportion to their ownership.

When fruits or products are produced by a co-owner, other co-owners are entitled to their shares of the fruits or products after deduction of the costs of production.

Acts 1990, No. 990, §1, eff. Jan. 1, 1991.



CC 799 - Liability of a co-owner

Art. 799. Liability of a co-owner

A co-owner is liable to his co-owner for any damage to the thing held in indivision caused by his fault.

Acts 1990, No. 990, §1, eff. Jan. 1, 1991.



CC 800 - Preservation of the thing

Art. 800. Preservation of the thing

A co-owner may without the concurrence of any other co-owner take necessary steps for the preservation of the thing that is held in indivision.

Acts 1990, No. 990, §1, eff. Jan. 1, 1991.



CC 801 - Use and management by agreement

Art. 801. Use and management by agreement

The use and management of the thing held in indivision is determined by agreement of all the co-owners.

Acts 1990, No. 990, §1, eff. Jan. 1, 1991.



CC 802 - Right to use the thing

Art. 802. Right to use the thing

Except as otherwise provided in Article 801, a co-owner is entitled to use the thing held in indivision according to its destination, but he cannot prevent another co-owner from making such use of it. As against third persons, a co-owner has the right to use and enjoy the thing as if he were the sole owner.

Acts 1990, No. 990, §1, eff. Jan. 1, 1991.



CC 803 - Use and management of the thing in the absence of agreement

Art. 803. Use and management of the thing in the absence of agreement

When the mode of use and management of the thing held in indivision is not determined by an agreement of all the co-owners and partition is not available, a court, upon petition by a co-owner, may determine the use and management.

Acts 1990, No. 990, §1, eff. Jan. 1, 1991.



CC 804 - Substantial alterations or improvements

Art. 804. Substantial alterations or improvements

Substantial alterations or substantial improvements to the thing held in indivision may be undertaken only with the consent of all the co-owners.

When a co-owner makes substantial alterations or substantial improvements consistent with the use of the property, though without the express or implied consent of his co-owners, the rights of the parties shall be determined by Article 496. When a co-owner makes substantial alterations or substantial improvements inconsistent with the use of the property or in spite of the objections of his co-owners, the rights of the parties shall be determined by Article 497.

Acts 1990, No. 990, §1, eff. Jan. 1, 1991.



CC 805 - Disposition of undivided share

Art. 805. Disposition of undivided share

A co-owner may freely lease, alienate, or encumber his share of the thing held in indivision. The consent of all the co-owners is required for the lease, alienation, or encumbrance of the entire thing held in indivision.

Acts 1990, No. 990, §1, eff. Jan. 1, 1991.



CC 806 - Expenses of maintenance and management

Art. 806. Expenses of maintenance and management

A co-owner who on account of the thing held in indivision has incurred necessary expenses, expenses for ordinary maintenance and repairs, or necessary management expenses paid to a third person, is entitled to reimbursement from the other co-owners in proportion to their shares.

If the co-owner who incurred the expenses had the enjoyment of the thing held in indivision, his reimbursement shall be reduced in proportion to the value of the enjoyment.

Acts 1990, No. 990, §1, eff. Jan. 1, 1991.



CC 807 - Right to partition; exclusion by agreement

Art. 807. Right to partition; exclusion by agreement

No one may be compelled to hold a thing in indivision with another unless the contrary has been provided by law or juridical act.

Any co-owner has a right to demand partition of a thing held in indivision. Partition may be excluded by agreement for up to fifteen years, or for such other period as provided in R.S. 9:1702 or other specific law.

Acts 1990, No. 990, §1, eff. Jan. 1, 1991; Acts 1991, No. 349, §1.



CC 808 - Partition excluded

Art. 808. Partition excluded

Partition of a thing held in indivision is excluded when its use is indispensable for the enjoyment of another thing owned by one or more of the co-owners.

Acts 1990, No. 990, §1, eff. Jan. 1, 1991.



CC 809 - Judicial and extrajudicial partition

Art. 809. Judicial and extrajudicial partition

The mode of partition may be determined by agreement of all the co-owners. In the absence of such an agreement, a co-owner may demand judicial partition.

Acts 1990, No. 990, §1, eff. Jan. 1, 1991.



CC 810 - Partition in kind

Art. 810. Partition in kind

The court shall decree partition in kind when the thing held in indivision is susceptible to division into as many lots of nearly equal value as there are shares and the aggregate value of all lots is not significantly lower than the value of the property in the state of indivision.

Acts 1990, No. 990, §1, eff. Jan. 1, 1991.



CC 811 - Partition by licitation or by private sale

Art. 811. Partition by licitation or by private sale

When the thing held in indivision is not susceptible to partition in kind, the court shall decree a partition by licitation or by private sale and the proceeds shall be distributed to the co-owners in proportion to their shares.

Acts 1990, No. 990, §1, eff. Jan. 1, 1991.



CC 812 - Effect of partition on real rights

Art. 812. Effect of partition on real rights

When a thing held in indivision is partitioned in kind or by licitation, a real right burdening the thing is not affected.

Acts 1990, No. 990, §1, eff. Jan. 1, 1991.



CC 813 - Partition in kind

Art. 813. Partition in kind

When a thing is partitioned in kind, a real right that burdens the share of a co-owner attaches to the part of the thing allotted to him.

Acts 1990, No. 990, §1, eff. Jan. 1, 1991.



CC 814 - Rescission of partition for lesion

Art. 814. Rescission of partition for lesion

An extrajudicial partition may be rescinded on account of lesion if the value of the part received by a co-owner is less by more than one-fourth of the fair market value of the portion he should have received.

Acts 1990, No. 990, §1, eff. Jan. 1, 1991.



CC 815 - Partition by licitation

Art. 815. Partition by licitation

When a thing is partitioned by licitation, a mortgage, lien, or privilege that burdens the share of a co-owner attaches to his share of the proceeds of the sale.

Acts 1990, No. 990, §1, eff. Jan. 1, 1991.



CC 816 - Partition in kind; warranty

Art. 816. Partition in kind; warranty

When a thing is partitioned in kind, each co-owner incurs the warranty of a vendor toward his co-owners to the extent of his share.

Acts 1990, No. 990, §1, eff. Jan. 1, 1991.



CC 817 - Imprescriptibility of action

Art. 817. Imprescriptibility of action

The action for partition is imprescriptible.

Acts 1990, No. 990, §1, eff. Jan. 1, 1991.



CC 818 - Other rights held in indivision

Art. 818. Other rights held in indivision

The provisions governing co-ownership apply to other rights held in indivision to the extent compatible with the nature of those rights.

Acts 1990, No. 990, §1, eff. Jan. 1, 1991.



CC 819 - Arts. 819 to 822 Repealed by Acts 1977, No. 514, 1.

Art. 819. Arts. 819 to 822 Repealed by Acts 1977, No. 514, §1.



CC 823 - Arts. 823 to 855 Repealed by Acts 1977, No. 170, 1

Art. 823. Arts. 823 to 855 Repealed by Acts 1977, No. 170, §1



CC 856 - Arts. 856 to 869 Repealed by Acts 1977, No. 169, 1.

Art. 856. Arts. 856 to 869 Repealed by Acts 1977, No. 169, §1.



CC 870 - Modes of acquiring ownership

BOOK III

OF THE DIFFERENT MODES OF ACQUIRING THE

OWNERSHIP OF THINGS

PRELIMINARY TITLE--GENERAL DISPOSITIONS

Art. 870. Modes of acquiring ownership

A. The ownership of things or property is acquired by succession either testate or intestate, by the effect of obligations, and by the operation of law.

B. Testate and intestate succession rights, including the right to claim as a forced heir, are governed by the law in effect on the date of the decedent's death.

Acts 1981, No. 919, §1, eff. Jan. 1, 1982; Acts 2001, No. 560, §1, eff. June 22, 2001.



CC 871 - Meaning of succession.

TITLE I--OF SUCCESSIONS

CHAPTER 1--OF THE DIFFERENT SORTS OF

SUCCESSIONS AND SUCCESSORS

Art. 871. Meaning of succession.

Succession is the transmission of the estate of the deceased to his successors. The successors thus have the right to take possession of the estate of the deceased after complying with applicable provisions of law.

Acts 1981 No. 919, §1, eff. Jan. 1, 1982.



CC 872 - Meaning of estate.

Art. 872. Meaning of estate.

The estate of a deceased means the property, rights, and obligations that a person leaves after his death, whether the property exceeds the charges or the charges exceed the property, or whether he has only left charges without any property. The estate includes not only the rights and obligations of the deceased as they exist at the time of death, but all that has accrued thereto since death, and the new charges to which it becomes subject.

Acts 1981, No. 919, §1, eff. Jan. 1, 1982.



CC 873 - Kinds of succession.

Art. 873. Kinds of succession.

There are two kinds of succession: testate and intestate.

Acts 1981, No. 919, §1, eff. Jan. 1, 1982.



CC 874 - Testate succession.

Art. 874. Testate succession.

Testate succession results from the will of the deceased, contained in a testament executed in a form prescribed by law. This kind of succession is covered under the Title: Of donations inter vivos and mortis causa.

Acts 1981, No. 919, §1, eff. Jan. 1, 1982.



CC 875 - Intestate succession.

Art. 875. Intestate succession.

Intestate succession results from provisions of law in favor of certain persons, in default of testate successors. Intestate succession is the subject of the present title.

Acts 1981, No. 919, §1, eff. Jan. 1, 1982.



CC 876 - Kinds of successors.

Art. 876. Kinds of successors.

There are two kinds of successors corresponding to the two kinds of succession described in the preceding articles:

Testate successors, also called legatees.

Intestate successors, also called heirs.

Acts 1981, No. 919, §1, eff. Jan. 1, 1982.



CC 877

Art 877. Repealed by Acts 2001, No. 572, §2.



CC 878

Art 878. Repealed by Acts 2001, No. 572, §2.



CC 879

Art 879. Repealed by Acts 2001, No. 572, §2.



CC 880 - Intestate succession.

CHAPTER 2--OF INTESTATE SUCCESSION

Art. 880. Intestate succession.

In the absence of valid testamentary disposition, the undisposed property of the deceased devolves by operation of law in favor of his descendants, ascendants, and collaterals, by blood or by adoption, and in favor of his spouse not judicially separated from him, in the order provided in and according to the following articles.

Acts 1981, No. 919, §1, eff. Jan. 1, 1982.



CC 881 - Representation: effect

Art. 881. Representation: effect

Representation is a fiction of the law, the effect of which is to put the representative in the place, degree, and rights of the person represented.

Acts 1981, No. 919, §1, eff. Jan. 1, 1982.



CC 882 - Representation in direct line of descendants

Art. 882. Representation in direct line of descendants

Representation takes place ad infinitum in the direct line of descendants. It is permitted in all cases, whether the children of the deceased concur with the descendants of the predeceased child, or whether, all the children having died before him, the descendants of the children be in equal or unequal degrees of relationship to the deceased. For purposes of forced heirship, representation takes place only as provided in Article 1493.

Acts 1981, No. 919, §1, eff. Jan. 1, 1982; Acts 1990, No. 147, §1, eff. July 1, 1990; Acts 1995, No. 1180, §1, eff. Jan. 1, 1996.



CC 883 - Representation of ascendants not permissible.

Art. 883. Representation of ascendants not permissible.

Representation does not take place in favor of the ascendants, the nearest relation in any degree always excluding those of a more remote degree.

Acts 1981, No. 919, §1, eff. Jan. 1, 1982.



CC 884 - Representation in collateral line.

Art. 884. Representation in collateral line.

In the collateral line, representation is permitted in favor of the children and descendants of the brothers and sisters of the deceased, whether they succeed in concurrence with their uncles and aunts, or whether, the brothers and sisters of the deceased having died, their descendants succeed in equal or unequal degrees.

Acts 1981, No. 919, §1, eff. Jan. 1, 1982.



CC 885 - Basis of partition in cases of representation.

Art. 885. Basis of partition in cases of representation.

In all cases in which representation is permitted, the partition is made by roots; if one root has produced several branches, the subdivision is also made by roots in each branch, and the members of the same branch take by heads.

Acts 1981, No. 919, §1, eff. Jan. 1, 1982.



CC 886 - Representation of deceased persons only.

Art. 886. Representation of deceased persons only.

Only deceased persons may be represented.

Acts 1981, No. 919, §1, eff. Jan. 1, 1982.



CC 887 - Representation of decedent whose succession was renounced.

Art. 887. Representation of decedent whose succession was renounced.

One who has renounced his right to succeed to another may still enjoy the right of representation with respect to that other.

Acts 1981, No. 919, §1, eff. Jan. 1, 1982.



CC 888 - Succession rights of descendants.

Art. 888. Succession rights of descendants.

Descendants succeed to the property of their ascendants. They take in equal portions and by heads if they are in the same degree. They take by roots if all or some of them succeed by representation.

Acts 1981, No. 919, §1, eff. Jan. 1, 1982.



CC 889 - Devolution of community property.

Art. 889. Devolution of community property.

If the deceased leaves no descendants, his surviving spouse succeeds to his share of the community property.

Acts 1981, No. 919, §1, eff. Jan. 1, 1982.



CC 890 - Usufruct of surviving spouse

Art. 890. Usufruct of surviving spouse

If the deceased spouse is survived by descendants, the surviving spouse shall have a usufruct over the decedent's share of the community property to the extent that the decedent has not disposed of it by testament. This usufruct terminates when the surviving spouse dies or remarries, whichever occurs first.

Acts 1981, No. 919, §1. Amended by Acts 1982, No. 445, §1; Acts 1990, No. 1075, §1, eff. July 27, 1990; Acts 1996, 1st Ex. Sess., No. 77, §1.



CC 891 - Devolution of separate property; parents and brothers and sisters

Art. 891. Devolution of separate property; parents and brothers and sisters

If the deceased leaves no descendants but is survived by a father, mother, or both, and by a brother or sister, or both, or descendants from them, the brothers and sisters or their descendants succeed to the separate property of the deceased subject to a usufruct in favor of the surviving parent or parents. If both parents survive the deceased, the usufruct shall be joint and successive.

Acts 1981, No. 919, §1, eff. Jan. 1, 1982; Acts 2004, No. 26, §1.



CC 892 - Devolution of separate property in absence of parents or in absence of brothers and sisters.

Art. 892. Devolution of separate property in absence of parents or in absence of brothers and sisters.

If the deceased leaves neither descendants nor parents, his brothers or sisters or descendants from them succeed to his separate property in full ownership to the exclusion of other ascendants and other collaterals.

If the deceased leaves neither descendants nor brothers or sisters, nor descendants from them, his parent or parents succeed to the separate property to the exclusion of other ascendants and other collaterals.

Acts 1981, No. 919, §1, eff. Jan. 1, 1982.



CC 893 - Brothers and sisters related by half-blood.

Art. 893. Brothers and sisters related by half-blood.

The property that devolves to the brothers or sisters is divided among them equally, if they are all born of the same parents. If they are born of different unions, it is equally divided between the paternal and maternal lines of the deceased: brothers or sisters fully related by blood take in both lines and those related by half-blood take each in his own line. If there are brothers or sisters on one side only, they take the entirety to the exclusion of all relations in the other line.

Acts 1981, No. 919, §1, eff. Jan. 1, 1982.



CC 894 - Separate property; rights of surviving spouse.

Art. 894. Separate property; rights of surviving spouse.

If the deceased leaves neither descendants, nor parents, nor brothers, sisters, or descendants from them, his spouse not judicially separated from him shall succeed to his separate property to the exclusion of other ascendants and other collaterals.

Acts 1981, No. 919, §1, eff. Jan. 1, 1982.



CC 895 - Separate property; rights of other ascendants

Art. 895. Separate property; rights of other ascendants

If a deceased leaves neither descendants, nor brothers, sisters, or descendants from them, nor parents, nor spouse not judicially separated, his other ascendants succeed to his separate property. If the ascendants in the paternal and maternal lines are in the same degree, the property is divided into two equal shares, one of which goes to the ascendants on the paternal side, and the other to the ascendants on the maternal side, whether the number of ascendants on each side be equal or not. In this case, the ascendants in each line inherit by heads.

If there is in the nearest degree but one ascendant in the two lines, such ascendant excludes ascendants of a more remote degree.

Acts 1981, No. 919, §1, eff. Jan. 1, 1982.



CC 896 - Separate property; rights of other collaterals.

Art. 896. Separate property; rights of other collaterals.

If the deceased leaves neither descendants, nor brothers, sisters, or descendants from them, nor parents, nor spouse not judicially separated, nor other ascendants, his other collaterals succeed to his separate property. Among the collateral relations, the nearest in degree excludes all the others. If there are several in the same degree, they take equally and by heads.

Acts 1981, No. 919, §1, eff. Jan. 1, 1982.



CC 897 - Ascendant's right to inherit immovables donated to descendant.

Art. 897. Ascendant's right to inherit immovables donated to descendant.

Ascendants, to the exclusion of all others, inherit the immovables given by them to their children or their descendants of a more remote degree who died without posterity, when these objects are found in the succession.

If these objects have been alienated, and the price is yet due in whole or in part, the ascendants have the right to receive the price. They also succeed to the right of reversion on the happening of any event which the child or descendant may have inserted as a condition in his favor in disposing of those objects.

Acts 1981, No. 919, §1, eff. Jan. 1, 1982.



CC 898 - Reversion of property subject to encumbrances and succession debts.

Art. 898. Reversion of property subject to encumbrances and succession debts.

Ascendants inheriting the things mentioned in the preceding article, which they have given their children or descendants who die without issue, take them subject to all the mortgages which the donee may have imposed on them during his life.

Also ascendants exercising the right of reversion are bound to contribute to the payment of the debts of the succession, in proportion to the value of the objects given.

Acts 1981, No. 919, §1, eff. Jan. 1, 1982.



CC 899 - Nearest in degree among more remote relations.

Art. 899. Nearest in degree among more remote relations.

Among the successors in each class the nearest relation to the deceased, according to the following articles, is called to succeed.

Acts 1981, No. 919, §1, eff. Jan. 1, 1982.



CC 900 - Degrees of relationship.

Art. 900. Degrees of relationship.

The propinquity of consanguinity is established by the number of generations, and each generation is called a degree.

Acts 1981, No. 919, §1, eff. Jan. 1, 1982.



CC 901 - Direct and collateral relationship.

Art. 901. Direct and collateral relationship.

The series of degrees forms the line. The direct line is the series of degrees between persons who descend one from another. The collateral line is the series of degrees between persons who do not descend one from another, but who descend from a common ancestor.

In the direct line, the number of degrees is equal to the number of generations between the heir and the deceased. In the collateral line, the number of degrees is equal to the number of generations between the heir and the common ancestor, plus the number of generations between the common ancestor and the deceased.

Acts 1981, No. 919, §1, eff. Jan. 1, 1982.



CC 902 - Rights of the state.

CHAPTER 3--OF THE RIGHTS OF THE STATE

Art. 902. Rights of the state.

In default of blood, adopted relations, or a spouse not judicially separated, the estate of the deceased belongs to the state.

Acts 1981, No. 919, §1, eff. Jan. 1, 1982.



CC 903 - Arts. 903 to 933 Repealed by Acts 1981, No. 919, 1, eff. Jan. 1, 1982.

Art. 903. Arts. 903 to 933 Repealed by Acts 1981, No. 919, §1, eff. Jan. 1, 1982.



CC 934 - Commencement of succession

CHAPTER 4. COMMENCEMENT OF SUCCESSION

Art. 934. Commencement of succession

Succession occurs at the death of a person.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 935 - Acquisition of ownership; seizin

Art. 935. Acquisition of ownership; seizin

Immediately at the death of the decedent, universal successors acquire ownership of the estate and particular successors acquire ownership of the things bequeathed to them.

Prior to the qualification of a succession representative only a universal successor may represent the decedent with respect to the heritable rights and obligations of the decedent.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 936 - Continuation of the possession of decedent

Art. 936. Continuation of the possession of decedent

The possession of the decedent is transferred to his successors, whether testate or intestate, and if testate, whether particular, general, or universal legatees.

A universal successor continues the possession of the decedent with all its advantages and defects, and with no alteration in the nature of the possession.

A particular successor may commence a new possession for purposes of acquisitive prescription.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 937 - Transmission of rights of successor

Art. 937. Transmission of rights of successor

The rights of a successor are transmitted to his own successors at his death, whether or not he accepted the rights, and whether or not he knew that the rights accrued to him.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 938 - Exercise of succession rights

Art. 938. Exercise of succession rights

A. Prior to the qualification of a succession representative, a successor may exercise rights of ownership with respect to his interests in a thing of the estate as well as his interest in the estate as a whole.

B. If a successor exercises his rights of ownership after the qualification of a succession representative, the effect of that exercise is subordinate to the administration of the estate.

Acts 1997, No. 1421, §1, eff. July 1, 1999; Acts 2001, No. 556, §1, eff. June 22, 2001.



CC 939 - Existence of successor

CHAPTER 5. LOSS OF SUCCESSION RIGHTS

Art. 939. Existence of successor

A successor must exist at the death of the decedent.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 940 - Same; unborn child

Art. 940. Same; unborn child

An unborn child conceived at the death of the decedent and thereafter born alive shall be considered to exist at the death of the decedent.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 941 - Declaration of unworthiness

Art. 941. Declaration of unworthiness

A successor shall be declared unworthy if he is convicted of a crime involving the intentional killing, or attempted killing, of the decedent or is judicially determined to have participated in the intentional, unjustified killing, or attempted killing, of the decedent. An action to declare a successor unworthy shall be brought in the succession proceedings of the decedent.

An executive pardon or pardon by operation of law does not affect the unworthiness of a successor.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 942 - Persons who may bring action

Art. 942. Persons who may bring action

A. An action to declare a successor unworthy may be brought only by a person who would succeed in place of or in concurrence with the successor to be declared unworthy, or by one who claims through such a person.

B. When a person who may bring the action is a minor or an interdict, the court, on its own motion, or on the motion of any family member, may appoint an attorney to represent the minor or interdict for purposes of investigating and pursuing an action to declare a successor unworthy.

Acts 1997, No. 1421, §1, eff. July 1, 1999; Acts 2001, No. 824, §1.



CC 943 - Reconciliation or forgiveness

Art. 943. Reconciliation or forgiveness

A successor shall not be declared unworthy if he proves reconciliation with or forgiveness by the decedent.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 944 - Prescription

Art. 944. Prescription

An action to declare a successor unworthy is subject to a liberative prescription of five years from the death of the decedent as to intestate successors and five years from the probate of the will as to testate successors.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 945 - Effects of declaration of unworthiness

Art. 945. Effects of declaration of unworthiness

A judicial declaration that a person is unworthy has the following consequences:

(1) The successor is deprived of his right to the succession to which he had been called.

(2) If the successor has possession of any property of the decedent, he must return it, along with all fruits and products he has derived from it. He must also account for an impairment in value caused by his encumbering it or failing to preserve it as a prudent administrator.

(3) If the successor no longer has possession because of a transfer or other loss of possession due to his fault, he must account for the value of the property at the time of the transfer or other loss of possession, along with all fruits and products he has derived from it.

He must also account for any impairment in value caused by his encumbering the property or failing to preserve it as a prudent administrator before he lost possession.

(4) If the successor has alienated, encumbered, or leased the property by onerous title, and there is no fraud on the part of the other party, the validity of the transaction is not affected by the declaration of unworthiness. But if he has donated the property and it remains in the hands of the donee or the donee's successors by gratuitous title, the donation may be annulled.

(5) The successor shall not serve as an executor, trustee, attorney or other fiduciary pursuant to a designation as such in the testament or any codicils thereto. Neither shall he serve as administrator, attorney, or other fiduciary in an intestate succession.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 946 - Devolution of succession rights of successor declared unworthy

Art. 946. Devolution of succession rights of successor declared unworthy

A. If the decedent died intestate, when a successor is declared unworthy his succession rights devolve as if he had predeceased the decedent; but if the decedent died testate, then the succession rights devolve in accordance with the provisions for testamentary accretion as if the unworthy successor had predeceased the testator.

B. When the succession rights devolve upon a child of the successor who is declared unworthy, the unworthy successor and the other parent of the child cannot claim a legal usufruct upon the property inherited by their child.

Acts 1997, No. 1421, §1, eff. July 1, 1999; Acts 2001, No. 824, §1.



CC 947 - Right of successor to accept or renounce

CHAPTER 6. ACCEPTANCE AND RENUNCIATION

OF SUCCESSIONS

SECTION 1.

GENERAL PRINCIPLES

Art. 947. Right of successor to accept or renounce

A successor is not obligated to accept rights to succeed. He may accept some of those rights and renounce others.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 948 - Minor successor deemed to accept

Art. 948. Minor successor deemed to accept

A successor who is a minor is deemed to accept rights to succeed, but his legal representative may renounce on behalf of the minor when expressly authorized by the court.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 949 - Death of decedent as prerequisite to acceptance or renunciation

Art. 949. Death of decedent as prerequisite to acceptance or renunciation

A person may not accept or renounce rights to succeed before the death of the decedent.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 950 - Knowledge required of successor as prerequisite to acceptance or renunciation

Art. 950. Knowledge required of successor as prerequisite to acceptance or renunciation

An acceptance or renunciation is valid only if the successor knows of the death of the person to be succeeded and knows that he has rights as a successor. It is not necessary that he know the extent of those rights or the nature of his relationship to the decedent.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 951 - Nullity of premature acceptance or renunciation

Art. 951. Nullity of premature acceptance or renunciation

A premature acceptance or renunciation is absolutely null.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 952 - Probate or annulment of testament after acceptance or renunciation of succession

Art. 952. Probate or annulment of testament after acceptance or renunciation of succession

An acceptance or renunciation of rights to succeed by intestacy is null if a testament is subsequently probated or given the effect of probate. An acceptance or renunciation of rights to succeed in a testate succession is null if the probate of the testament is subsequently annulled or the rights are altered, amended, or revoked by a subsequent testament or codicil.

Acts 1997, No. 1421, §1, eff. July 1, 1999; Acts 2001, No. 824, §1.



CC 953 - Legacy subject to a suspensive condition

Art. 953. Legacy subject to a suspensive condition

A legacy that is subject to a suspensive condition may be accepted or renounced either before or after the fulfillment of the condition.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 954 - Retroactive effects of acceptance and renunciation

Art. 954. Retroactive effects of acceptance and renunciation

To the extent that he accepts rights to succeed, a successor is considered as having succeeded to those rights at the moment of death of the decedent. To the extent that a successor renounces rights to succeed, he is considered never to have had them.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 955 - Reserved]

Art. 955. [Reserved]



CC 956 - Claims of successor who is a creditor of the estate

Art. 956. Claims of successor who is a creditor of the estate

A successor may assert a claim that he has as a creditor of the estate whether he accepts or renounces his succession rights.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 957 - Formal or informal acceptance

SECTION 2. ACCEPTANCE

Art. 957. Formal or informal acceptance

Acceptance may be either formal or informal. It is formal when the successor expressly accepts in writing or assumes the quality of successor in a judicial proceeding. It is informal when the successor does some act that clearly implies his intention to accept.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 958 - Informal acceptance; use or disposition of property

Art. 958. Informal acceptance; use or disposition of property

Acts of the successor concerning property that he does not know belongs to the estate do not imply an intention to accept.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 959 - Informal acceptance; act of ownership

Art. 959. Informal acceptance; act of ownership

An act of ownership that can be done only as a successor implies acceptance, but an act that is merely administrative, custodial, or preservative does not imply acceptance.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 960 - Donative renunciation deemed acceptance

Art. 960. Donative renunciation deemed acceptance

A renunciation shall be deemed to be an acceptance to the extent that it causes the renounced rights to devolve in a manner other than that provided by law or by the testament if the decedent died testate.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 961 - Effect of acceptance

Art. 961. Effect of acceptance

Acceptance obligates the successor to pay estate debts in accordance with the provisions of this Title and other applicable laws.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 962 - Presumption of acceptance

Art. 962. Presumption of acceptance

In the absence of a renunciation, a successor is presumed to accept succession rights. Nonetheless, for good cause the successor may be compelled to accept or renounce.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 963 - Requirement of formality

SECTION 3. RENUNCIATION

Art. 963. Requirement of formality

Renunciation must be express and in writing.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 964 - Accretion upon renunciation in intestate successions

Art. 964. Accretion upon renunciation in intestate successions

The rights of an intestate successor who renounces accrete to those persons who would have succeeded to them if the successor had predeceased the decedent.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 965 - Accretion upon renunciation in testate successions

Art. 965. Accretion upon renunciation in testate successions

In the absence of a governing testamentary disposition, the rights of a testate successor who renounces accrete to those persons who would have succeeded to them if the legatee had predeceased the decedent.

Acts 1997, No. 1421, §1, eff. July 1, 1999; Acts 2001, No. 824, §1.



CC 966 - Acceptance or renunciation of accretion

Art. 966. Acceptance or renunciation of accretion

A person to whom succession rights accrete may accept or renounce all or part of the accretion. The acceptance or renunciation of the accretion need not be consistent with his acceptance or renunciation of other succession rights.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 967 - Acceptance of succession by creditor

SECTION 4. ACCEPTANCE OF SUCCESSION BY CREDITORS

Art. 967. Acceptance of succession by creditor

A creditor of a successor may, with judicial authorization, accept succession rights in the successor's name if the successor has renounced them in whole or in part to the prejudice of his creditor's rights. In such a case, the renunciation may be annulled in favor of the creditor to the extent of his claim against the successor, but it remains effective against the successor.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 968 - Reserved]

Art. 968. [Reserved]



CC 969 - Arts. 969-1074 [Blank]

Art. 969. Arts. 969-1074 [Blank]



CC 1075 - Arts. 1075 to 1094 Repealed by Acts 1960, No. 30, 2, eff. Jan. 1, 1961.

CHAPTER 7--OF THE SEALS, AND OF THE AFFIXING

AND RAISING OF THE SAME

Art. 1075. Arts. 1075 to 1094 Repealed by Acts 1960, No. 30, §2, eff. Jan. 1, 1961.



CC 1095 - Vacant succession, definition.

CHAPTER 8--OF THE ADMINISTRATION OF VACANT

AND INTESTATE SUCCESSIONS

SECTION 1--GENERAL DISPOSITIONS

Art. 1095. Vacant succession, definition.

A succession is called vacant when no one claims it, or when all the heirs are unknown, or when all the known heirs to it have renounced it.



CC 1096 - Intestate succession, definition.

Art. 1096. Intestate succession, definition.

A succession is called intestate when the deceased has left no will, or when his will has been revoked or annulled as irregular.

Therefore the heirs to whom a succession has fallen by the effects of law only, are called heirs ab intestato.



CC 1097 - Vacant succession; administration by administrators.

Art. 1097. Vacant succession; administration by administrators.

Vacant successions are administered by legal representatives known as administrators of vacant successions.

Amended by Acts 1960, No. 30, §1, eff. Jan. 1, 1961.



CC 1098 - Arts. 1098, 1099 Repealed by Acts 1960, No. 30, 2, eff. Jan. 1, 1961.

Art. 1098. Arts. 1098, 1099 Repealed by Acts 1960, No. 30, §2, eff. Jan. 1, 1961.



CC 1100 - Liability for unauthorized possession of vacant succession.

Art. 1100. Liability for unauthorized possession of vacant succession.

In case any person shall take possession of a vacant succession, or a part thereof, without being duly authorized to that effect, with the intent of converting the same to his own use, he shall be liable to pay all the debts of the said estate, exclusive of the damages to be claimed by the parties who may have suffered thereby.



CC 1101 - Arts. 1101, 1102 Repealed by Acts 1960, No. 30, 2, eff. Jan. 1, 1961.

SECTION 2--OF THE INVENTORY OF VACANT AND INTESTATE

SUCCESSIONS SUBJECT TO ADMINISTRATION

Art. 1101. Arts. 1101, 1102 Repealed by Acts 1960, No. 30, §2, eff. Jan. 1, 1961.



CC 1103 - Repealed by Acts 1980, No. 150, 3, eff. Jan. 1, 1981.

Art. 1103. Repealed by Acts 1980, No. 150, §3, eff. Jan. 1, 1981.



CC 1104 - Arts. 1104 to 1112 Repealed by Acts 1960, No. 30, 2, eff. Jan. 1, 1961.

Art. 1104. Arts. 1104 to 1112 Repealed by Acts 1960, No. 30, §2, eff. Jan. 1, 1961.



CC 1113 - Arts. 1113 to 1132 Repealed by Acts 1960, No. 30, 2, eff. Jan. 1, 1961.

SECTION 3--OF THE APPOINTMENT OF CURATORS TO

SUCCESSIONS, AND OF THE SECURITY THEY ARE

BOUND TO GIVE

Art. 1113. Arts. 1113 to 1132 Repealed by Acts 1960, No. 30, §2, eff. Jan. 1, 1961.



CC 1133 - Arts. 1133 to 1137 Repealed by Acts 1960, No. 30, 2, eff. Jan. 1, 1961.

SECTION 4--OF THE DUTIES AND POWERS OF CURATORS OF

VACANT SUCCESSIONS AND OF ABSENT HEIRS

Art. 1133. Arts. 1133 to 1137 Repealed by Acts 1960, No. 30, §2, eff. Jan. 1, 1961.



CC 1138 - Arts. 1138 to 1145 Repealed by Acts 1980, No. 150, 3, eff. Jan. 1, 1981.

Art. 1138. Arts. 1138 to 1145 Repealed by Acts 1980, No. 150, §3, eff. Jan. 1, 1981.



CC 1146 - Arts. 1146, 1147 Repealed by Acts 1960, No. 30, 2, eff. Jan. 1, 1961.

Art. 1146. Arts. 1146, 1147 Repealed by Acts 1960, No. 30, §2, eff. Jan. 1, 1961.



CC 1148 - Interest on succession funds; liability for private use.

Art. 1148. Interest on succession funds; liability for private use.

A curator of a vacant succession or of absent heirs, owes no interest on the sums of money in his hands belonging to the succession which he administers, but he is forbidden from using them on his private account, under the pain of dismissal and responsibility for all damages caused thereby.



CC 1149 - Arts. 1149 to 1157 Repealed by Acts 1960, No. 30, 2, eff. Jan. 1, 1961.

Art. 1149. Arts. 1149 to 1157 Repealed by Acts 1960, No. 30, §2, eff. Jan. 1, 1961.



CC 1158 - Arts. 1158 to 1161 Repealed by Acts 1960, No. 30, 2, eff. Jan. 1, 1961.

SECTION 5--OF THE CAUSES FOR WHICH A CURATOR OF A

SUCCESSION MAY BE DISMISSED OR SUPERSEDED

Art. 1158. Arts. 1158 to 1161 Repealed by Acts 1960, No. 30, §2, eff. Jan. 1, 1961.



CC 1162 - Arts. 1162 to 1170 Repealed by Acts 1960, No. 30, 2, eff. Jan. 1, 1961.

SECTION 6--OF THE SALE OF THE EFFECTS AND OF THE

SETTLEMENT OF SUCCESSIONS ADMINISTERED BY CURATORS

Art. 1162. Arts. 1162 to 1170 Repealed by Acts 1960, No. 30, §2, eff. Jan. 1, 1961.



CC 1171 - Persons authorized to make sale.

Art. 1171. Persons authorized to make sale.

Representatives of successions shall have the right to cause sales of the property administered by them to be made either by the sheriff or an auctioneer, or to make it themselves; but in the event of making the sales themselves, they shall receive no commission therefor.



CC 1172 - Arts. 1172 to 1187 Repealed by Acts 1960, No. 30, 2, eff. Jan. 1, 1961.

Art. 1172. Arts. 1172 to 1187 Repealed by Acts 1960, No. 30, §2, eff. Jan. 1, 1961.



CC 1188 - Unpaid new creditors' action against paid creditors; prescription.

Art. 1188. Unpaid new creditors' action against paid creditors; prescription.

If, after the creditors of the succession have been paid by the curator, in conformity with the dispositions of the preceding articles, creditors present themselves, who have not made themselves known before, and if there does not remain in the hands of the curator a sum sufficient to pay what is due them, in whole or in part, these creditors have an action against those who have been paid, to compel them to refund the proportion they are bound to contribute, in order to give the new creditors a part equal to that which they would have received, had they presented themselves at the time of the payment of the debts of the succession.

But this action on the part of the creditors who have not been paid, against the creditors who have been, is prescribed by the lapse of three years, counting from the date of the order or judgment, in virtue of which the payment has been made.

In all these cases, the creditors who have thus presented themselves can in no manner disturb the curator on account of the payments he has made under the authorization of the judge, as before stated.



CC 1189 - Arts. 1189, 1190 Repealed by Acts 1960, No. 30, 2, eff. Jan. 1, 1961.

Art. 1189. Arts. 1189, 1190 Repealed by Acts 1960, No. 30, §2, eff. Jan. 1, 1961.



CC 1191 - Repealed by Acts 1960, No. 30, 2, eff. Jan. 1, 1961.

SECTION 7--OF THE ACCOUNT TO BE RENDERED BY THE

CURATORS AND THE COMMISSION DUE TO THEM

Art. 1191. Repealed by Acts 1960, No. 30, §2, eff. Jan. 1, 1961.



CC 1192 - Termination of curator's duties on appearance of heirs.

Art. 1192. Termination of curator's duties on appearance of heirs.

The duties of the curators cease when the heirs, or other persons having a right to the succession administered by them, present themselves or send their powers of attorney to claim the succession, and furnish security if required by law.

Amended by Acts 1981, No. 254, §1.



CC 1193 - Arts. 1193 to 1209 Repealed by Acts 1960, No. 30, 2, eff. Jan. 1, 1961.

Art. 1193. Arts. 1193 to 1209 Repealed by Acts 1960, No. 30, §2, eff. Jan. 1, 1961.



CC 1210 - Arts. 1210 to 1219 Repealed by Acts 1960, No. 30, 2, eff. Jan. 1, 1961.

SECTION 8--OF THE APPOINTMENT OF COUNSEL OF ABSENT

HEIRS, AND OF THEIR DUTIES

Art. 1210. Arts. 1210 to 1219 Repealed by Acts 1960, No. 30, §2, eff. Jan. 1, 1961.



CC 1220 - Repealed by Acts 1960, No. 30, 2, eff. Jan. 1, 1961.

CHAPTER 9--OF THE SUCCESSIONS OF PERSONS

DOMICILIATED OUT OF THE STATE, AND OF THE TAX DUE BY

FOREIGN HEIRS, LEGATEES AND DONEES SECTION 1--OF THE

SUCCESSIONS OF PERSONS DOMICILIATED OUT OF THE STATE

Art. 1220. Repealed by Acts 1960, No. 30, §2, eff. Jan. 1, 1961.



CC 1221 - Arts. 1221 to 1223 Repealed by Acts 1960, No. 30, 2, eff. Jan. 1, 1961.

SECTION 2--OF THE TAX DUE BY FOREIGN HEIRS,

LEGATEES AND DONEES

Art. 1221. Arts. 1221 to 1223 Repealed by Acts 1960, No. 30, §2, eff. Jan. 1, 1961.



CC 1224 - Arts. 1224 to 1226 Repealed by Acts 1960, No. 30, 2, eff. Jan. 1, 1961.

CHAPTER 10--OF SUCCESSIONS ADMINISTERED BY SYNDICS

Art. 1224. Arts. 1224 to 1226 Repealed by Acts 1960, No. 30, §2, eff. Jan. 1, 1961.



CC 1227 - Collation, definition.

CHAPTER 11--OF COLLATIONS

SECTION 1--WHAT COLLATION IS, AND BY WHOM IT IS DUE

Art. 1227. Collation, definition.

The collation of goods is the supposed or real return to the mass of the succession which an heir makes of property which he received in advance of his share or otherwise, in order that such property may be divided together with the other effects of the succession.



CC 1228 - Collation by descendants

Art. 1228. Collation by descendants

A. Children or grandchildren, coming to the succession of their fathers, mothers, or other ascendants, must collate what they have received from them by donation inter vivos, directly or indirectly, and they cannot claim the legacies made to them by such ascendants unless the donations and legacies have been made to them expressly as an advantage over their coheirs and besides their portion.

B. This rule takes place whether the children or their descendants succeed to their ascendants as legal or as testamentary heirs.

Acts 2001, No. 572, §1.



CC 1229 - Reasons for collation.

Art. 1229. Reasons for collation.

The obligation of collating is founded on the equality which must be naturally observed between children and other lawful descendants, who divide among them the succession of their father, mother and other ascendants; and also on the presumption that what was given or bequeathed to children * by their ascendants was so disposed of in advance of what they might one day expect from their succession.

* English translation of French text incomplete; should include "or descendants."



CC 1230 - Presumption in favor of collation.

Art. 1230. Presumption in favor of collation.

Collation must take place, whether the donor has formerly [formally] ordered it, or has remained silent on the subject; for collation is always presumed, where it has not been expressly forbidden.



CC 1231 - Express exclusion of collation; extra portion.

Art. 1231. Express exclusion of collation; extra portion.

But things given or bequeathed to children or other descendants by their ascendants, shall not be collated, if the donor has formally expressed his will that what he thus gave was an advantage or extra part, unless the value of the object given exceed the disposable portion, in which case the excess is subject to collation.



CC 1232 - Method of declaring dispensation from collation

Art. 1232. Method of declaring dispensation from collation

The declaration that the gift or legacy is made as an advantage or extra portion may be made in the instrument where such disposition is contained, or afterwards by an act passed before a notary and two witnesses, or in the donor's last will and testament. Unless expressly stated to the contrary, a declaration of dispensation from collation made in the last will and testament of the donor shall be effective as a dispensation from collating donations made both before and after execution of said testament.

Acts 1986, No. 246, §1.

{{NOTE: SEE ACTS 1986, NO. 246, §2.}}



CC 1233 - Sufficiency of declaration.

Art. 1233. Sufficiency of declaration.

The declaration that the gift or legacy is intended as an advantage or extra portion, may be made in other equivalent terms, provided they indicate, in an unequivocal manner, that such was the will of the donor.



CC 1234 - Reduction of donations exceeding disposable portion; calculation of legitime.

Art. 1234. Reduction of donations exceeding disposable portion; calculation of legitime.

If, upon calculation of the value of advantages thus given, and of the other effects remaining in the succession, such remaining part should prove insufficient to give to the other children their legitimate portion, the donee would then be obliged to collate the sum by him received, as far as necessary to complete such portion, though he would wish to keep the donation, and renounce the inheritance; and in this calculation of the legitimate portion, the property given or bequeathed by the ascendants, not only to their children, but even to all other persons, whether relations or strangers, must be included.



CC 1235 - Persons entitled to demand collation

Art. 1235. Persons entitled to demand collation

The right to demand collation is confined to descendants of the first degree who qualify as forced heirs, and only applies with respect to gifts made within the three years prior to the decedent's death, and valued as of the date of the gift. Any provision of the Civil Code to the contrary is hereby repealed.

Acts 1996, 1st Ex. Sess., No. 77, §1.



CC 1236 - Repealed by Acts 1990, No. 147, 3, eff. July 1, 1990.

Art. 1236. Repealed by Acts 1990, No. 147, §3, eff. July 1, 1990.



CC 1237 - Renouncing heir's right to donations not exceeding disposable portion.

Art. 1237. Renouncing heir's right to donations not exceeding disposable portion.

If children, or other lawful descendants holding property or legacies subject to be collated, should renounce the succession of the ascendant, from whom they have received such property, they may retain the gift, or claim the legacy to them made, without being subject to any collation.

If, however, the remaining amount of the inheritance should not be sufficient for the legitimate portion of the other children, including in the succession of the deceased the property which the person renouncing would have collated, had he become heir, he shall then be obliged to collate up to the sum necessary to complete such legitimate portion.



CC 1238 - Grandchildren; collation of donations made by grandparent after death of parent

Art. 1238. Grandchildren; collation of donations made by grandparent after death of parent

A. To make descendants liable to collation, as prescribed in the preceding Articles, they must appear in the quality of heirs to the succession of the ascendants from whom they immediately have received the gift or legacy.

B. Therefore, grandchildren, to whom a gift was made or a legacy left by their grandfather or grandmother, after the death of their father or mother, are obliged to collate, when they are called to the inheritance of the grandfather or grandmother, jointly with the other grandchildren, or by representation with their uncles or aunts, brothers or sisters of their father or mother, because it is presumed that their grandfather or grandmother had intended to make the gift, or leave the legacy by anticipation.

Acts 1990, No. 147, §1, eff. July 1, 1990; Acts 1995, No. 1180, §1, eff. Jan. 1, 1996.



CC 1239 - Grandchildren; right to donations made by grandparent during life of parent

Art. 1239. Grandchildren; right to donations made by grandparent during life of parent

A. But gifts made or legacies left to a grandchild by his grandfather or grandmother during the life of his father, are always reputed to be exempt from collation.

B. The father, inheriting from the grandfather, is not liable to collate the gifts or legacies left to his child.

Acts 1990, No. 147, §1, eff. July 1, 1990; Acts 1995, No. 1180, §1, eff. Jan. 1, 1996.



CC 1240 - Grandchildren; collation of donations made by grandparent to parent.

Art. 1240. Grandchildren; collation of donations made by grandparent to parent.

In like manner, the grandchild, when inheriting in his own right from the grandfather or grandmother, is not obliged to refund the gifts made to his father, even though he should have accepted the succession; but if the grandchild comes in only by right of representation, he must collate what had been given to his father, even though he should have renounced his inheritance.



CC 1241 - Collation by great grandchildren and more remote descendants.

Art. 1241. Collation by great grandchildren and more remote descendants.

What has been said in the three preceding articles, of grandchildren inheriting from their grandfather or grandmother, must be understood of the great-grandchildren and other lawful descendants called to inherit from their ascendants, either in their own name or by right of representation.



CC 1242 - Collation; succession of donor.

SECTION 2--TO WHOM THE COLLATION IS DUE, AND

WHAT THINGS ARE SUBJECT TO IT

Art. 1242. Collation; succession of donor.

The collation is made only to the succession of the donor.

Amended by Acts 1980, No. 565, §4.



CC 1243 - Expenditures subject to collation

Art. 1243. Expenditures subject to collation

Collation is due for what has been expended by the father and mother to procure an establishment of their descendant coming to their succession, or for the payment of his debts.

Amended by Acts 1979, No. 711, §1; Acts 2004, No. 26, §1.



CC 1244 - Expenditures not subject to collation.

Art. 1244. Expenditures not subject to collation.

Neither the expenses of board, support, education and apprenticeship are subject to collation, nor are marriage presents which do not exceed the disposable portion.



CC 1245 - Manual gifts.

Art. 1245. Manual gifts.

The same rule is established with respect to things given by a father, mother or other ascendant, by their own hands, to one of their children * for his pleasure or other use.

* English translation of French text incomplete; should include "or descendants."



CC 1246 - Profits from contracts with ascendant.

Art. 1246. Profits from contracts with ascendant.

The heir is not bound to collate the profits he has made from contracts made with his ascendant to whom he succeeds unless the contracts, at the time of their being made, gave the heir some indirect advantage.



CC 1247 - Share of partnership with ascendant.

Art. 1247. Share of partnership with ascendant.

Also no collation is due for a partnership made without fraud with the deceased, if the conditions of the partnership are proved by an authentic act.



CC 1248 - Advantages other than donation.

Art. 1248. Advantages other than donation.

The advantage which a father bestows upon his son, though in any other manner than by donation or legacy, is likewise subject to collation. Thus, when a father has sold a thing to his son at a very low price, or has paid for him the price of some purchase, for [or] has spent money to improve his son's estate, all that is subject to collation.



CC 1249 - Wages for services to ascendant.

Art. 1249. Wages for services to ascendant.

The obligation of collation does not exclude the child or descendant coming to the succession of his father, mother or other ascendant, from claiming wages which may be due to him for having administered the property of the ascendant, or for other services.



CC 1250 - Immovables destroyed while in possession of donee.

Art. 1250. Immovables destroyed while in possession of donee.

Immovable property, given by a father, mother or other ascendant, to one of their children or descendants, and which has been destroyed by accident, while in the possession of the donee and without his fault, previous to the opening of the succession, is not subject to collation.

If, on the contrary, it is by the fault or negligence of the donee that the immovable property has been destroyed, he is bound to collate to the amount of the value which the property would have had at the time of the opening of the succession.



CC 1251 - Methods of making collations.

SECTION 3--HOW COLLATIONS ARE MADE

Art. 1251. Methods of making collations.

Collations are made in kind or by taking less.



CC 1252 - Collation in kind, definition.

Art. 1252. Collation in kind, definition.

The collation is made in kind, when the thing which has been given, is delivered up by the donee to be united to the mass of the succession.



CC 1253 - Collation by taking less, definition.

Art. 1253. Collation by taking less, definition.

The collation is made by taking less, when the donee diminishes the portion he inherits, in proportion to the value of the object he has received, and takes so much less from the surplus of the effects as is explained in the chapter which treats of partitions.



CC 1254 - Movables or immovables.

Art. 1254. Movables or immovables.

In the execution of the collation it must first be considered whether the things subject to it are movables or immovables.



CC 1255 - Collation of immovables.

Art. 1255. Collation of immovables.

If an immovable has been given, and the donee hath it in his possession at the time of the partition, he has the choice to make the collation in kind or by taking less, unless the donor has imposed on him the condition of making the collation in kind, in which case it can not be made in any other manner than that prescribed by the donor, unless it be with the consent of the other heirs who must be all of age, present or represented in this State.



CC 1256 - Immovables collated in kind; reimbursement for improvements.

Art. 1256. Immovables collated in kind; reimbursement for improvements.

The donee who collates in kind an immovable, which has been given to him, must be reimbursed by his coheirs for the expenses which have improved the estate, in proportion to the increase of value which it has received thereby.



CC 1257 - Immovables collated in kind; allowance for expenses of preservation.

Art. 1257. Immovables collated in kind; allowance for expenses of preservation.

The coheirs are bound to allow to the donee the necessary expenses which he has incurred for the preservation of the estate, though they may not have augmented its value.



CC 1258 - Immovables collated in kind; removal by donee of works erected for his pleasure.

Art. 1258. Immovables collated in kind; removal by donee of works erected for his pleasure.

As to works made on the estate for the mere pleasure of the donee, no reimbursement is due to him for them; he has, however, the right to take them away, if he can do it without injuring the estate, and leave things in the same situation they were at the time of the donation.



CC 1259 - Kinds of expenses made on immovable property.

Art. 1259. Kinds of expenses made on immovable property.

Expenses made on immovable property are distinguished by three kinds: necessary, useful, and those for mere pleasure.

Necessary expenses are those which are indispensable to the preservation of the thing.

Useful expenses are those which increase the value of the immovable property, but without which the estate can be preserved.

Expenses for mere pleasure are those which are only made for the accommodation or convenience of the owner or possessor of the estate, and which do not increase its value.



CC 1260 - Deterioration and damage to immovable, liability of donee.

Art. 1260. Deterioration and damage to immovable, liability of donee.

The donee, who collates in kind the immovable property given to him, is* accountable for the deteriorations and damage which have diminished its value, when caused by his fault or negligence.

* English translation of French text incomplete; should include "on his part."



CC 1261 - Destruction of immovable after election to collate in kind.

Art. 1261. Destruction of immovable after election to collate in kind.

If within the time and in the form prescribed in the chapter which treats of partitions, the donee has made his election to collate in kind the immovable property which has been given to him, and it is afterwards destroyed, without the act or fault of the donee, the loss is borne by the succession, and the donee shall not be bound to collate the value of the property.



CC 1262 - Partial destruction of immovable after election to collate in kind.

Art. 1262. Partial destruction of immovable after election to collate in kind.

If the immovable property be only destroyed in part, it shall be collated in the state in which it is.



CC 1263 - Destruction of immovable after election to collate by taking less.

Art. 1263. Destruction of immovable after election to collate by taking less.

But if the immovable property is destroyed after the donee has declared that he wishes to collate by taking less, the loss is his, and he is bound to take less from the succession, in the same manner as if the property had not been destroyed.



CC 1264 - Creditors' rights on immovable collated in kind.

Art. 1264. Creditors' rights on immovable collated in kind.

When the collation is made in kind, the effects are united to the mass of the succession as they may be burdened with real rights created by operation of law or by onerous title. In such a case, the donee is accountable for the resulting diminution of the value of the immovable.

Amended by Acts 1981, No. 739, §1.



CC 1265 - Preservation of creditor's mortgage rights after partition.

Art. 1265. Preservation of creditor's mortgage rights after partition.

In the case mentioned in the preceding article, if the property mortgaged, which has been collated in kind, falls by the partition to the donee, the mortgage continues to exist thereon as if it had never been collated; but if the donee receives for his portion other movables or immovables of the succession, the creditor shall have a privilege for the amount of his mortgage on the property which has thus fallen to his debtor by the partition.



CC 1266 - Immovables in excess of disposable portion; collation in kind.

Art. 1266. Immovables in excess of disposable portion; collation in kind.

When the gift of immovable property, made to a lawful child or descendant, exceeds the portion which the ascendant could legally dispose of, the donee may make the collation of this excess in kind, if such excess can be separated conveniently.



CC 1267 - Immovables in excess of disposable portion; collation by taking less.

Art. 1267. Immovables in excess of disposable portion; collation by taking less.

If, on the contrary, the retrenchment of the excess over and above the disposable portion can not conveniently be made, the donee is bound to collate the excess by taking less, as is hereafter prescribed for the cases in which the collation is made of immovable property given him otherwise than as advantage or extra portion.



CC 1268 - Collation in kind; retention of immovable until reimbursement of expenses.

Art. 1268. Collation in kind; retention of immovable until reimbursement of expenses.

The donee, who makes the collation in kind of the immovable property given to him, may keep possession of the same until the final reimbursement of the sums to him due for the necessary and useful expenses which he has made thereon, after deducting the amount of the damage the estate has suffered through his fault or neglect, as is before provided.



CC 1269 - Collation by taking less; valuation of immovable.

Art. 1269. Collation by taking less; valuation of immovable.

When the donee has elected to collate the immovable property given him by taking less on the part which comes to him from the succession, the collation must be made according to the value which the immovable property had at the opening of the succession, a deduction being made for the expenses incurred thereon, in conformity with what has been heretofore prescribed.



CC 1270 - Voluntary alienation or negligent loss of immovables subject to collation.

Art. 1270. Voluntary alienation or negligent loss of immovables subject to collation.

If the donee has voluntarily alienated the immovable property which has been given him, or if he has permitted it to be seized and sold for the payment of his debts, or if it has been destroyed by his fault or negligence, he shall not be the less bound to make the collation of it, according to the value which the immovable would have had at the time of the opening of the succession, deducting expenses, as is provided in the foregoing Article.

Amended by Acts 1981, No. 739, §1.



CC 1271 - Forced alienation of immovables subject to collation.

Art. 1271. Forced alienation of immovables subject to collation.

But if the donee has been forced to alienate the immovable property, he shall be obliged to collate by taking less the price he has received from this sale and no more.

As, for example, if the donee shall be obliged to submit to a sale of the immovable for some object of public utility, or to discharge a mortgage imposed by the donor, or because the immovable was held in common with another person who has prayed for the sale in order to obtain a partition of it.



CC 1272 - Sale by donee and subsequent destruction of immovable subject to collation.

Art. 1272. Sale by donee and subsequent destruction of immovable subject to collation.

If the immovable property which has been given has been sold by the donee, and afterwards is destroyed by accident in the possession of the purchaser, the donee shall only be obliged to collate by taking less the price he received for the sale.



CC 1273 - Collation by taking less; coheirs' election of collation by sale or in kind.

Art. 1273. Collation by taking less; coheirs' election of collation by sale or in kind.

When the collation is made by taking less, the coheirs to whom the collation is due have a right to require a sale of the property remaining to the succession, in order to be paid from the proceeds of this sale, not only the collation which is due to them, but the part which comes to them from the surplus of these proceeds, unless they prefer to pay themselves the amount of the collation due to them by taking such * movables and immovables of the succession as they may choose, according to the appraisement in the inventory, or the appraisement which serves as a basis to the partition.

* English translation of French text incomplete; should include "a proportionate value of."



CC 1274 - Failure of coheirs to make timely election.

Art. 1274. Failure of coheirs to make timely election.

If the coheirs to whom the collation is made by taking less, wish that the effects of the succession be sold, in order that they may be paid what is due them, they are bound to decide thereon in three days from their being notified of the motion of the donee to that effect, before the judge of the partition, otherwise they shall be deprived of this right, and shall be considered as having consented to receive payment of the collation due them in effects and property of the succession, or otherwise from the hands of the donee.



CC 1275 - Payment of collation by sale of succession effects.

Art. 1275. Payment of collation by sale of succession effects.

When the coheirs, thus notified, require the sale of the effects of the succession to pay themselves the collation due them, the sale shall be made at public auction, in the same manner as when it is necessary to sell property held in common, in order to effect a partition.



CC 1276 - Payment of collation with property of succession.

Art. 1276. Payment of collation with property of succession.

If, on the contrary, the coheirs to whom the collation is due prefer to be paid the amount thereof in property and effects of the succession, or are divested of their right to require the sale of these effects, * they shall be paid the amount of the collation in movables, immovables and other effects of the succession, in the same manner as is prescribed in the chapter which treats of partitions.

But in no case will these heirs be obliged to receive in payment credits of the succession.

* English translation of French text incomplete; should include "as is said in the preceding article."



CC 1277 - Payment of collation by donee where succession effects insufficient.

Art. 1277. Payment of collation by donee where succession effects insufficient.

If there are no effects in the succession, or not sufficient to satisfy the heirs to whom the collation is due, the amount of the collation, or the balance due on it, shall be paid them by the heir who owes the collation.



CC 1278 - Time and security for payment.

Art. 1278. Time and security for payment.

This heir shall have one year to pay the sum thus by him due, if he furnish his coheirs with his obligation payable at that time, with eight per cent. interest, and give a special mortgage to secure the payment thereof, either on the immovable property subject to the collation, if it is in his possession, or in want thereof, on some other immovable property which may suit the coheirs.



CC 1279 - Rights of coheirs against defaulting heir; foreclosure of special mortgage.

Art. 1279. Rights of coheirs against defaulting heir; foreclosure of special mortgage.

If the heir, who has been allowed to furnish his obligation as mentioned in the preceding article, fails to fulfill his engagement at the expiration of the year granted to him, the heirs, in whose favor this obligation has been made, or their representatives, have a right to cause the property mortgaged to them to be seized and sold, without any appraisement, and at the price offered at the first exposure for sale.



CC 1280 - Privilege of seizing coheirs on proceeds of mortgage sale.

Art. 1280. Privilege of seizing coheirs on proceeds of mortgage sale.

If the property thus seized and sold is the same which was subject to the collation, the coheirs seizing, or their representatives, shall be paid the amount of their debt due for the collation, by privilege and in preference to all the creditors of the donee, even to those to whom he may have mortgaged the property for his own debts or engagements, previous to the opening of the succession, saving to these mortgage creditors their recourse against other property of the donee.



CC 1281 - Alienation of immovable by donee by onerous title; creation of real right in immovable by donee or operation of law

Art. 1281. Alienation of immovable by donee by onerous title; creation of real right in immovable by donee or operation of law

A. If the donee who owes the collation has alienated by onerous title the immovable given to him, the coheirs shall not have the right to claim the immovable in the hands of the transferee.

B. If the donee who owes the collation has created a real right by onerous title in the immovable given to him or such right has been created by operation of law since the donee received the immovable, the coheirs may claim the immovable in the hands of the donee but subject to such real right as has been created. In such a case, the donee and his successors by gratuitous title are accountable for the resulting diminution of the value of the property.

Amended by Acts 1981, No. 739, §1. Acts 1984, No. 869, §1.



CC 1282 - Purchaser's retention of immovable upon payment of collations.

Art. 1282. Purchaser's retention of immovable upon payment of collations.

The third purchaser or possessor of the real estate subject to collation may avoid the effect of the action of revendication, by paying to the coheirs of the donee, to whom the collation is due, to wit: the excess of the value of the property above the disposable portion, if the donation has been made as an advantage or extra portion, or the whole of the value thereof, if the donation has been made without this provision, by fulfilling in this respect all the obligations by which the donee himself was bound towards the coheirs.



CC 1283 - Collation of movables.

Art. 1283. Collation of movables.

When movables have been given, the donee is not permitted to collate them in kind; he is bound to collate for them by taking less, according to their appraised value at the time of the donation, if there be any annexed to the donation. In default thereof, recourse may be had to other evidence to establish the value of these movables at the time of the donation.



CC 1284 - Donation of movables as absolute transfer of rights.

Art. 1284. Donation of movables as absolute transfer of rights.

Therefore the donation of movables contains an absolute transfer of the rights of the donor to the donee in the movables thus given.



CC 1285 - Collation of money.

Art. 1285. Collation of money.

The collation of money may be made in money or by taking less, at the choice of the donee who is bound to decide thereon, in the same manner as is prescribed for the collation of immovable property.



CC 1286 - Collation of movables or money by taking less; payment in money.

Art. 1286. Collation of movables or money by taking less; payment in money.

If it be movables or money, of which the donee wishes to make the collation by taking less, he has the right of compelling his coheirs to pay themselves the collation due to them in money, and not otherwise, if there be sufficient in the succession to make these payments with.



CC 1287 - Collation of movables or money by taking less; payment in succession effects.

Art. 1287. Collation of movables or money by taking less; payment in succession effects.

But if there is not sufficient money in the succession to pay such heirs the collation due to them, they shall pay themselves by taking an equivalent in the other movables or immovables of the succession, as is directed with respect to the collation of immovable property.



CC 1288 - Payment of collation by donee where succession effects insufficient.

Art. 1288. Payment of collation by donee where succession effects insufficient.

In case there be no property or effects in the succession to satisfy the collations due for movables or money given, the donee shall have, for the payment of the sum due to his coheirs, the same terms of payment as are given for the payment of the amount of collations of immovable property, and under the same conditions as are before prescribed.



CC 1289 - Repealed by Acts 1991, No. 689, 1.

CHAPTER 12. OF THE PARTITION OF SUCCESSIONS

SECTION 1. OF THE NATURE OF PARTITION,

AND OF ITS SEVERAL KINDS

Art. 1289. Repealed by Acts 1991, No. 689, §1.



CC 1290 - Extent and application of rules; venue of action.

Art. 1290. Extent and application of rules; venue of action.

All the rules, established in the present chapter, with the exception of that which relates to the collations, are applicable to partitions between coproprietors of the same thing when among the coproprietors any are absent, minors, or interdicted, or when the coproprietors of age and present can not agree on the partition and on the manner of making it.

But in these kinds of partitions the action must be brought before the judge of the place where the property to be divided is situated, wherever the parties interested may be domiciliated.



CC 1291 - Venue of action where property partly in different parishes.

Art. 1291. Venue of action where property partly in different parishes.

Whenever two or more persons shall be coproprietors of one continuous tract of land situated partly in different parishes, any one or more of the coproprietors may institute an action for partition of the whole of the tract in any one of such parishes.



CC 1292 - Undivided ownership rights until partition.

Art. 1292. Undivided ownership rights until partition.

When a person, at his decease, leaves several heirs, each of them becomes an undivided proprietor of the effects of the succession, for the part or portion coming to him, which forms among the heirs a community of property, as long as it remains undivided.



CC 1293 - Partition of a succession, definition.

Art. 1293. Partition of a succession, definition.

The partition of a succession is the division of the effects, of which the succession is composed, among all the coheirs, according to their respective rights.



CC 1294 - Repealed by Acts 1991, No. 689, 1.

Art. 1294. Repealed by Acts 1991, No. 689, §1.



CC 1295 - Definitive and provisional partitions, definitions.

Art. 1295. Definitive and provisional partitions, definitions.

Every partition is either definitive or provisional:

Definitive partition is that which is made in a permanent and irrevocable manner;

Provisional partition is that which is made provisionally, either of certain things before the rest can be divided, or even of everything that is to be divided, when the parties are not in a situation to make an irrevocable partition.



CC 1296 - Definitive and provisional partitions, distinguished.

Art. 1296. Definitive and provisional partitions, distinguished.

By definitive partition is also understood the judicial partition, made according to law; and by provisional partition, that in which the formalities prescribed by law have not been observed, or that by which the parties are not definitively bound.



CC 1297 - Stipulations against partition.

Art. 1297. Stipulations against partition.

It can not be stipulated that there never shall be a partition of a succession or of a thing held in common. Such a stipulation would be null and of no effect.



CC 1298 - Repealed by Acts 1991, No. 689, 1.

Art. 1298. Repealed by Acts 1991, No. 689, §1.



CC 1299 - Perpetual prohibition against partition by donor.

Art. 1299. Perpetual prohibition against partition by donor.

A donor or testator can not order that the effects given or bequeathed by him to two or more persons in common, shall never be divided, and such a prohibition would be considered as if it were not made.



CC 1300 - Limited or conditional prohibition against partition by donor.

Art. 1300. Limited or conditional prohibition against partition by donor.

But a donor or testator can order that the effects given or bequeathed by him, be not divided for a certain time, or until the happening of a certain condition.

But if the time fixed exceed five years, or if the condition do not happen within that term, from the day of the donation or of the opening of the succession, the judge, at the expiration of this term of five years, may order the partition, if it is proved to him that the coheirs can not agree among themselves, or * differ as to the administration of the common effects.

* Note error in English translation of French text; "that the coheirs can not agree among themselves, or" should be "that the indivision is a cause of disagreement between the coheirs, or that they."



CC 1301 - Testator's right to prohibit partition during minority of heirs.

Art. 1301. Testator's right to prohibit partition during minority of heirs.

If the father or other ascendant orders by his will that no partition shall be made among his minor children or minor grandchildren inheriting from him, during the time of their minority, this prohibition must be observed, until one of the children or grandchildren comes of age, and demands the partition.



CC 1302 - Testamentary partition

Art. 1302. Testamentary partition

There is no occasion for partition, if the deceased has regulated it between his lawful heirs, or strangers, or if the deceased has expressly delegated the authority to his executor to allocate specific assets to satisfy a legacy expressed in terms of a quantum or value; and in such case the judge must follow the will of the testator or his executor.

The same thing takes place when the testator has expressly assigned specific assets of his estate, or delegated the authority to assign specific assets of his estate, in satisfaction of the forced portion of his children.

Amended by Acts 1982, No. 448, §1.



CC 1303 - Repealed by Acts 1991, No. 689, 1.

Art. 1303. Repealed by Acts 1991, No. 689, §1.



CC 1304 - Repealed by Acts 1991, No. 689, 1.

Art. 1304. Repealed by Acts 1991, No. 689, §1.



CC 1305 - Prescription where possession is separate.

Art. 1305. Prescription where possession is separate.

When one of the heirs has enjoyed the whole or part of the succession separately, or all the coheirs have possessed separately each a portion of the hereditary effects, he or they who have thus separately possessed, can successfully oppose the suit for a partition of the effects of the succession, if their possession has continued thirty years without interruption.



CC 1306 - Prescription where one heir possesses separately and others possess in common.

Art. 1306. Prescription where one heir possesses separately and others possess in common.

If there be but one of the heirs who has separately enjoyed a portion of the effects of the succession during thirty years, and all the other heirs have possessed the residue of the effects of the succession in common, the action of partition among the latter will always subsist.



CC 1307 - Partition between heirs and legatees.

SECTION 2--AMONG WHAT PERSONS PARTITION

CAN BE SUED FOR

Art. 1307. Partition between heirs and legatees.

A partition may be sued for by any heirs, testamentary or ab intestato.

It can also be sued for by any universal legatee or legatee under an universal title, and even by a particular legatee, when a thing has been bequeathed to him in common with one or more persons.



CC 1308 - Partition between owners in common.

Art. 1308. Partition between owners in common.

The action of partition will not only lie between co-heirs and co-legatees, but * between all persons who hold property in common, from whatever cause they may hold in common.

Amended by Acts 1871, No. 87.

* English translation of French text incomplete; should include "also."



CC 1309 - Partition between possessors in common.

Art. 1309. Partition between possessors in common.

It is not indispensable to be owner in common in order to be able to support the action of partition; possession alone, when it is lawful and proceeds from a just title, will support it.

Thus, usufructuaries of the same estate can institute among themselves the action of partition.



CC 1310 - Nature of possession required.

Art. 1310. Nature of possession required.

But the possession, necessary to support this action, must be in the names of the persons enjoying it, and for themselves; it can not be instituted by those who possess in the name of another, as tenants and depositaries.



CC 1311 - Action maintainable by one or more co-owners.

Art. 1311. Action maintainable by one or more co-owners.

Partitions can be sued for not only by the majority of the heirs, but by each of them, so that one heir alone can force all the rest to a partition at his instance.



CC 1312 - Partition suits by tutors and curators.

Art. 1312. Partition suits by tutors and curators.

Tutors of minors, and curators of persons interdicted have the right to institute in their names suits for the partition of the effects of successions, whether movable or immovable, falling to minors or persons interdicted, provided they are specially authorized by the judge on the advice of the family meeting.



CC 1313 - Partition suits by emancipated minors.

Art. 1313. Partition suits by emancipated minors.

Minors who are emancipated to enable them to administer their estate can, with the same authorization and with the assistance of their curators ad lites, sue for the partition of property in which they are interested.



CC 1314 - Defense of suits by tutors, curators and emancipated minors.

Art. 1314. Defense of suits by tutors, curators and emancipated minors.

But the authorization of the judge is not necessary to enable tutors or curators of minors or persons interdicted or minors emancipated, to answer suits for partition brought against them.



CC 1315 - Partition suits by curators of absent heirs.

Art. 1315. Partition suits by curators of absent heirs.

With regard to the absent coheirs, the curators who have been appointed to them, or the relations who have been put into possession of their effects, can sue or be sued for a partition as representing in every respect the absent heirs.



CC 1316 - Arts. 1316, 1317 Repealed by Acts 1960, No. 30, 2, eff. Jan. 1, 1961.

Art. 1316. Arts. 1316, 1317 Repealed by Acts 1960, No. 30, §2, eff. Jan. 1, 1961.



CC 1318 - Partition by or against heir or successor of co-owner.

Art. 1318. Partition by or against heir or successor of co-owner.

Not only the coheir himself, but the heirs of that coheir, and any other successor can compel a partition of the estate, * and be themselves compelled to make it.

* Note error in English translation of French text; "estate" should be "succession."



CC 1319 - Retrocession repealed.

Art. 1319. Retrocession repealed.

The right given by the ancient laws to the heirs of a deceased person, to compel the assignee or purchaser of a portion of the succession sold by their coheirs to retrocede it to them for the price paid for it, is repealed.



CC 1320 - Ownership as basis for action of partition.

Art. 1320. Ownership as basis for action of partition.

It is not necessary, to support the action of partition, that the coheirs, or the party commencing it, should be in actual possession of the succession or of the thing to be divided; for among coheirs and coproprietors, it is not the possession but the ownership, which is the basis of the action.



CC 1321 - Separate possession of one co-owner, partition before prescription.

Art. 1321. Separate possession of one co-owner, partition before prescription.

It follows from the provisions of the preceding article that the partition can be demanded, even though one of the heirs should have enjoyed some part of the estate * separately, if there has been no act of partition, nor possession sufficient to acquire prescription.

* Note error in English translation of French text; "estate" should be "effects of the succession."



CC 1322 - Repealed by Acts 1991, No. 689, 1.

SECTION 3--IN WHAT MANNER THE JUDICIAL

PARTITION IS MADE

Art. 1322. Repealed by Acts 1991, No. 689, §1.



CC 1323 - Repealed by Acts 1991, No. 689, 1.

Art. 1323. Repealed by Acts 1991, No. 689, §1.



CC 1324 - Repealed by Acts 1960, No. 30, 2, eff. Jan. 1, 1961.

Art. 1324. Repealed by Acts 1960, No. 30, §2, eff. Jan. 1, 1961.



CC 1325 - Inventory within one year of partition suit.

Art. 1325. Inventory within one year of partition suit.

The public inventory, which may have been made by the parties interested at a time not exceeding one year previous to the suit for a partition, shall serve as the basis of the partition, unless one of the heirs demands a new appraisement, and proves that the effects mentioned in the inventory have not been estimated at their just price, or at the value they have acquired since the date of this act.



CC 1326 - New appraisement.

Art. 1326. New appraisement.

In this case the judge is bound to order a new appraisement of the effects to be divided, which shall be made by experts appointed by him to that effect, and duly sworn by the officer who is appointed to make the proces verbal of the appraisement.



CC 1327 - Repealed by Acts 1960, No. 30, 2, eff. Jan. 1, 1961.

Art. 1327. Repealed by Acts 1960, No. 30, §2, eff. Jan. 1, 1961.



CC 1328 - Summary proceeding for action of partition.

Art. 1328. Summary proceeding for action of partition.

The judge, before whom the action of partition is brought, is bound to pronounce thereon in a summary manner, by which is always meant with the least possible delay and * in preference to the ordinary suits pending before him.

* English translation of French text incomplete; should include "by deciding this kind of cases."



CC 1329 - Parties plaintiff and defendant.

Art. 1329. Parties plaintiff and defendant.

The suit for partition ought to be instituted by the heir who wishes the division; the coheirs or their representatives must be cited, in order that the partition may be ordered, and the form thereof determined, if there should be any dispute in this respect.



CC 1330 - Plaintiff's admission of defendant's heirship.

Art. 1330. Plaintiff's admission of defendant's heirship.

He who sues another for a partition of the effects of a succession, confesses thereby that the person against whom the suit is brought is an heir.



CC 1331 - Collation in action of partition; time for deliberating.

Art. 1331. Collation in action of partition; time for deliberating.

If a partition is to be made among the children or descendants of the deceased, and one of the heirs alleges that his coheir is bound to collate an immovable, which has been given him by the deceased, and requires that his coheir should decide on the manner in which he wishes to make this collation, the judge, if it be proved * that the coheir is bound to collate the property, shall order that the donee decide thereon, within a term to be fixed by the judge, which can not exceed three days from the day on which the order has been notified to him, if he or his representative is found in the place.

* English translation of French text incomplete; should include "or confessed."



CC 1332 - Election to collate in kind.

Art. 1332. Election to collate in kind.

If the donee, who is bound to collate an immovable given him by the deceased, declare within the term fixed, as aforesaid, that he will return it in kind, the property, from that instant, becomes united to the other effects of the succession which is to be divided.



CC 1333 - Election to collate by taking less; failure to elect.

Art. 1333. Election to collate by taking less; failure to elect.

But if the donee declare that he will not return the immovable property which has been given him, but will take his share in the effects of the succession, after deducting the value of such immovable property, or if he permits the term, granted to him to make his decision, to expire, without deciding on the manner in which he will make his collation, he shall lose the right of returning this property in kind.



CC 1334 - Appraisement of property to be collated.

Art. 1334. Appraisement of property to be collated.

Whether the donee has decided that he will collate in kind or by taking less, the coheirs, to whom the collation is due, have the right, as soon as the donee has decided thereon, to require and obtain an order that the property subject to the collation be appraised, as is prescribed in the following section, in order that it may be included among the effects to be divided for the sum at which it is appraised.



CC 1335 - Matters incidental to partition; procedure.

Art. 1335. Matters incidental to partition; procedure.

All points, arising before the judge having cognizance of the suit for partition, on the manner of making the collation or other operations relating to the partition, being merely incidental to the suit, shall be decided on the simple motion of the party interested in having them decided, the same being duly notified to the other heirs or their attorneys, and a reasonable time being granted to answer thereto.



CC 1336 - Judicial regulation of mode of partition.

Art. 1336. Judicial regulation of mode of partition.

The judge who decides on a suit for a partition and on the mode of effecting it, has a right to regulate this mode as may appear to him most convenient and most advantageous for the general interest of the co-heirs, in conformity, nevertheless, with the following provisions.



CC 1337 - Partition in kind; sale of movables to pay debts.

Art. 1337. Partition in kind; sale of movables to pay debts.

Each of the coheirs may demand in kind his share of the movables and immovables of the succession; but if there are creditors who have made any seizure or opposition, or if a majority of the coheirs are of opinion that the sale is necessary in order to satisfy the debts and charges of the succession, the movables shall be sold at public auction, after the usual advertisements.



CC 1338 - Repealed by Acts 1991, No. 689, 1.

Art. 1338. Repealed by Acts 1991, No. 689, §1.



CC 1339 - Repealed by Acts 1991, No. 689, 1.

Art. 1339. Repealed by Acts 1991, No. 689, §1.



CC 1340 - Repealed by Acts 1991, No. 689, 1.

Art. 1340. Repealed by Acts 1991, No. 689, §1.



CC 1341 - Terms of sale of succession effects where all heirs are absent or minors.

Art. 1341. Terms of sale of succession effects where all heirs are absent or minors.

When the effects of a succession are to be sold, in order to effect a partition, if all the heirs of the deceased are absent, minors or interdicted, the judge may, at the instance of the tutors and curators of these heirs, and on the advice of the family meeting of those of the heirs who are minors or interdicted, order the sale to be made on certain terms of credit and on proper security, unless the payments of the debts of the succession require that the sale be made for cash.



CC 1342 - Terms of sale of succession effects where heirs present demand sale for cash.

Art. 1342. Terms of sale of succession effects where heirs present demand sale for cash.

If there be, among the heirs of the deceased, any who are of age and present, and who demand that the sale be made for cash, it shall be made for cash, for a sufficient sum to cover the portion coming to them, and on a credit for the balance, on the terms prescribed by the other heirs.

But on the partition of the proceeds of the sale, the whole amount shall be reduced to its cash value, by deducting from the whole sum to be paid, * eight per cent. per annum, and those heirs who require their portion in cash, shall receive it on the whole amount thus reduced.

* English translation of French text incomplete; should include "on credit."



CC 1343 - Partition sale; coheir's right to purchase hereditary portion.

Art. 1343. Partition sale; coheir's right to purchase hereditary portion.

Any coheir of age, at the sale of the hereditary effects, can become a purchaser to the amount of the portion owing to him from the succession, and he is not obliged to pay the surplus of the purchase money over the portion coming to him, until this portion has been definitely fixed by a partition.



CC 1344 - Partition sale; purchase of minor's hereditary portion by tutor or curator.

Art. 1344. Partition sale; purchase of minor's hereditary portion by tutor or curator.

The minor coheirs may also become purchasers of the hereditary effects, by the intervention of their tutors or curators, or by their assistance, if they have been specially authorized thereto by the judge, with the advice of the family meeting.



CC 1345 - Reference to recorder or notary for continuation of proceedings.

Art. 1345. Reference to recorder or notary for continuation of proceedings.

When the judge has ordered the partition, and regulated the manner in which it shall be made, as well as the collations, if the case require it, he shall refer the parties to the recorder of the parish or a notary appointed by him to continue the judicial partition to be made between them.



CC 1346 - Amicable continuation of proceedings by heirs.

Art. 1346. Amicable continuation of proceedings by heirs.

If the heirs who have instituted the suit for partition be of age and present, and the judge has fixed the mode of making it, whether in kind or otherwise, nothing shall prevent the heirs from continuing their partition amicably and in the manner they think proper.



CC 1347 - Notice to parties.

SECTION 4--HOW THE RECORDER OF THE PARISH OR THE

NOTARY IS BOUND TO PROCEED IN THE JUDICIAL PARTITION

Art. 1347. Notice to parties.

The officer appointed to make the partition is bound, within fifteen days at farthest from the notice of his appointment, to notify the heirs or their representatives, in writing, of the day, hour, and place in which he is to commence his work, sufficient time previous thereto, to enable them to attend, if they think proper.



CC 1348 - Continuances of proceedings.

Art. 1348. Continuances of proceedings.

As the business of partitions sometimes requires several days, the officer may divide his proces verbal, and make as many vacations or sittings as he thinks proper.

Amended by Acts 1960, No. 30, §1, eff. Jan. 1, 1961.



CC 1349 - Settlement of accounts due by heirs to succession.

Art. 1349. Settlement of accounts due by heirs to succession.

On the day appointed for the partition, the officer shall begin by settling the accounts, which each of the heirs may owe to the succession.



CC 1350 - Items included in accounts.

Art. 1350. Items included in accounts.

The officer shall include in these accounts:

1. The sums which each of the coheirs owes to the deceased;

2. Those which each of the coheirs may have received or disbursed on account of the succession, whether for the payment of debts or for necessary and useful expenses on the effects of the succession;

3. Those which each of the coheirs may owe by reason of damages or injury, which have been caused by his fault to the effects of the succession.



CC 1351 - Deduction of donations not subject to collation.

Art. 1351. Deduction of donations not subject to collation.

The accounts being thus settled, the officer must deduct from the effects of the succession the things which have been bequeathed by the deceased, either to any of the coheirs beyond his portion when the collation is dispensed with, or to any other persons, as these things ought not be included in the mass of the effects to be divided.



CC 1352 - Court order as to mode of collation exhibited to officer

Art. 1352. Court order as to mode of collation exhibited to officer

If the partition is to be made between children or descendants inheriting from their father, mother or other ascendant, and a collation is to be made, the officer shall cause the decree of the judge to be exhibited to him, by which it is decided whether the collation is to be made in kind, or by taking less.

Acts 2004, No. 26, §1.



CC 1353 - Inclusion of property collated in kind.

Art. 1353. Inclusion of property collated in kind.

If the collation is to be made in kind, the officer is bound to include the property collated in the number of the effects of the succession, for its estimated value, which shall have been fixed by experts appointed by the judge, as is said heretofore.



CC 1354 - Inclusion of value of property collated by taking less.

Art. 1354. Inclusion of value of property collated by taking less.

If, on the contrary, the collation is to be made by taking less, the officer shall add to the credit of the estate the sum due by the heir who is bound to make the collation, according to the appraisement which shall have been made by experts appointed by the judge, separately from the other articles of the succession,* in order that the other heirs may have a sum of money or some object equal to the estimated value of the property subject to collation.

* Note error in English translation of French text; "separately from the other articles of the succession" should be "in one of the articles of the active mass of the succession, but separately from the others."



CC 1355 - Formation of active mass.

Art. 1355. Formation of active mass.

The officers [officer] shall then proceed to the formation of the active mass of the succession.



CC 1356 - Composition of active mass.

Art. 1356. Composition of active mass.

This active mass shall be composed:

1. Of all the movables and immovables of the succession, which have not been sold, mention being made of their value, as stated in the inventory of the effects of the succession, or in the new appraisement which may have been made by experts appointed by the judge;

2. Of the price of the movables and immovables, which have been sold to effect the partition;

3. Of all the objects collated by the heirs, whether in kind or by taking less, in proportion to the appraised value given to them by the experts appointed by the judge;

4. Of all the sums, which the heirs may owe to the succession, according to the settled account;

5. Of all the debts due to the succession by other persons.



CC 1357 - Deductions from active mass.

Art. 1357. Deductions from active mass.

The active mass of the succession being thus formed, if there be no collation, or if the collations are made in kind, the officer proceeds to the deductions to be made from the mass, in order to ascertain the balance to be divided.



CC 1358 - Deductions, definition.

Art. 1358. Deductions, definition.

By deduction is understood a portion or thing which an heir has a right to take from the mass of the succession before any partition takes place.



CC 1359 - Deductions allowed.

Art. 1359. Deductions allowed.

The deductions, which are to be made before the partition of a succession, consist:

1. Of the sums due to one or more of the heirs for a debt due them by the deceased, or advance [advances] made to the succession, or expenses on its effects, according to the account settled among the heirs;

2. Of the amount owing to the heirs to whom a collation is due, when the collation is made by taking less, in order that the heirs may receive a portion equal to the amount of the collation which is due;

3. Of the privileged debts due or paid on account of the succession, which have been incurred since the death of the deceased, or in order to effect the partition.



CC 1360 - Deductions in absence of collation or when collation is in kind.

Art. 1360. Deductions in absence of collation or when collation is in kind.

When the collations * have been made in kind, or when there is none to be made, the deductions are taken ** from the active mass of the succession, and the balance remaining forms the mass to be divided.

* English translation of French text incomplete; should include "if any are due."

** English translation of French text incomplete; should include "purely and simply."



CC 1361 - Deductions, when collation is by taking less.

Art. 1361. Deductions, when collation is by taking less.

But when the collation is made fictitiously and by taking less, the officer having formed the active mass of the succession, including the collation, deducts the sum at which the property collated is estimated, and on the mass thus reduced the deduction is made.



CC 1362 - Coheir's right to take succession effects in payment of collation.

Art. 1362. Coheir's right to take succession effects in payment of collation.

When the deduction which is to be made in favor of the heir to whom the collation is due, has been ascertained and established, according to * the preceding article, if there be among the effects of the succession any movables or immovables, which this heir wishes to take at the estimated value in payment of the amount of the collation due to him, he can take them at his choice, and the officer shall give them to him.**

* English translation of French text incomplete; should include "the operation mentioned in."

** English translation of French text incomplete; should include "to the amount of the collation due to him."



CC 1363 - Disagreement among heirs entitled to receive collation in property.

Art. 1363. Disagreement among heirs entitled to receive collation in property.

If there be two or more heirs, who have a right to receive the collation due to them in the property and effects of the succession, and they can not agree on the partition of the effects which they have thus chosen, the officer shall appoint experts to form allotments of these effects, for which the parties entitled to the collation shall draw lots, in the same manner as is hereafter prescribed for the formation and drawing of the lots of the definitive partition.



CC 1364 - Division into lots according to number of heirs or roots.

Art. 1364. Division into lots according to number of heirs or roots.

When the deductions have been made, and those to whom the collations were due have received them, as is said in the preceding article, the officer divides what remains into as many equal lots as there are heirs, or roots entitled to a share.

No subdivision of the lots thus formed need be made between the individual coproprietors claiming under the same root.

A partition thus made, even without a subdivision being made of the lots to which each root may be entitled, shall be a definitive partition.

Amended by Acts 1938, No. 407.



CC 1365 - Equality in formation of lots.

Art. 1365. Equality in formation of lots.

In the formation and composition of the lots, care must be taken to avoid as much as possible the cantling of tenements, and not to separate what is necessary for the same cultivation. And there ought to be included, if possible, in each lot, the same quantity of movables, immovables, rights and credits of the same nature and * value.

* Note error in English translation of French text; "and" should be "or."



CC 1366 - Equalization by money when one lot more valuable than others.

Art. 1366. Equalization by money when one lot more valuable than others.

When the lots are of unequal value, such inequality is compensated by means of a return of money, which the coheir, having a lot of more value than the other, pays to his coheirs.



CC 1367 - Formation of lots by experts.

Art. 1367. Formation of lots by experts.

The lots are formed by experts chosen for that purpose and sworn by the officer charged with the partition, and are afterwards drawn for by the coheirs.



CC 1368 - Repealed by Acts 1960, No. 30, 2, eff. Jan. 1, 1961.

Art. 1368. Repealed by Acts 1960, No. 30, §2, eff. Jan. 1, 1961.



CC 1369 - Repealed by Acts 1962, No. 70.

Art. 1369. Repealed by Acts 1962, No. 70.



CC 1370 - Subdivision among coheirs of same root.

Art. 1370. Subdivision among coheirs of same root.

The rules established for the division of estates to be partitioned, are equally applicable to the subdivisions to be made between the individual coproprietors claiming under the same root.*

* Note error in English translation of French text; "individual co-proprietors claiming under the same root" should be "roots participating."



CC 1371 - Coheirs' proportionate liability for succession debts.

Art. 1371. Coheirs' proportionate liability for succession debts.

No partition is made of the passive debts of the succession; each heir remains bound for the part he takes in the succession, but in order to equalize the shares, those heirs who take the largest allotments may be charged with the payment of a larger portion of the debts.



CC 1372 - Observance of formalities.

Art. 1372. Observance of formalities.

Partitions, made agreeably to the above rules by tutors or curators of minors, or by curators of interdicted or absent persons, are definitive; but they are only provisional, if the rules have not been observed.



CC 1373 - Provisional partitions; persons authorized to demand new partition

Art. 1373. Provisional partitions; persons authorized to demand new partition

When the partition is only provisional, absent persons, minors, and persons interdicted may, if they find themselves injured thereby, demand that another be made, as provided by the section relative to the rescission of partitions.

A minor may institute this action, even before he attains the age of majority.

Amended by Acts 1979, No. 711, §1; Acts 1991, No. 107, §1.



CC 1374 - Arts. 1374 to 1377 Repealed by Acts 1960, No. 30, 2, eff. Jan. 1, 1961.

Art. 1374. Arts. 1374 to 1377 Repealed by Acts 1960, No. 30, §2, eff. Jan. 1, 1961.



CC 1378 - Errors of form, effect.

Art. 1378. Errors of form, effect.

The form in which the officer is directed to make the act of partition, as is above described, is not a matter of such strict law that nullity results from the act, in case of this officer making any change in the form; provided all the provisions of the law relating to the formation of the accounts between the parties, the deductions, the composition of the mass of the succession, the appointment and oaths of the experts and the making and drawing of the lots, have been observed in the partition, and the parties interested therein, or their representatives, have been duly notified to be present at the same.*

* English translation of French text incomplete; should include "if they saw fit."



CC 1379 - Delivery of property and title papers after partition.

Art. 1379. Delivery of property and title papers after partition.

After the partition, delivery must be made to each of the coheirs, of the title papers of the objects fallen to his share.

The title papers of a divided property remain in the possession of the heir who has the most considerable part of it, under the obligation of producing them, when required by the coproprietors of the other part of the property.

Titles common to the whole inheritance shall be delivered to the person chosen by all the heirs to be the depositary of them, on condition of producing them as often as required. If they should not agree on that choice, such deposit shall be made by the order of the judge.



CC 1380 - Subsequent discovery of property, amendment of partition.

Art. 1380. Subsequent discovery of property, amendment of partition.

If, after the partition, a discovery should be made of some property not included in it, the partition must be amended or made over again, either in totality, or of the discovered property alone.



CC 1381 - Repealed by Acts 1990, No. 989, 7, eff. January 1, 1991.

Art. 1381. Repealed by Acts 1990, No. 989, §7, eff. January 1, 1991.



CC 1382 - Partition compared to exchange.

SECTION 5--OF THE EFFECT OF PARTITION

Art. 1382. Partition compared to exchange.

Partition is a sort of exchange, which the coheirs make among themselves, one giving up his right in the thing which he abandons for the right of the other in the thing he takes.



CC 1383 - Repealed by Acts 1991, No. 689, 1.

Art. 1383. Repealed by Acts 1991, No. 689, §1.



CC 1384 - Reciprocal warranty against disturbance or eviction.

SECTION 6--OF THE WARRANTY OF PARTITION

Art. 1384. Reciprocal warranty against disturbance or eviction.

The coheirs remain respectively bound to warrant, one to the other, the property falling to each of their shares against the disturbance and eviction which they may suffer, * when the disturbance or eviction proceeds from a cause anterior to the partition.

* English translation of French text incomplete; should include "but only."



CC 1385 - Exclusion of warranty.

Art. 1385. Exclusion of warranty.

The warranty does not take place, if the kind of eviction suffered has been excepted by a particular and express clause of the act; but it can not be stipulated in a partition, by a general clause that there shall be no warranty among the coheirs for any kind of disturbance whatever.



CC 1386 - Eviction through fault of coheir.

Art. 1386. Eviction through fault of coheir.

The warranty ceases, if it be by the fault of the coheir, that he has suffered the eviction.



CC 1387 - Proportionate liability of coheirs.

Art. 1387. Proportionate liability of coheirs.

Each of the coheirs is personally bound in proportion to his hereditary share, to indemnify his coheir for the loss which the eviction has caused him.



CC 1388 - Amount of indemnity.

Art. 1388. Amount of indemnity.

But the indemnity is only for the sum for which the object has been given by the partition to the heir who has suffered the eviction, and for the proportion which each of the heirs is bound to contribute, the amount of his own portion being extinguished by confusion; and the heir in this case has no right to claim remuneration from his coheirs for any damages which he may have suffered by the eviction.



CC 1389 - Liability of coheirs for portion of insolvent coheir.

Art. 1389. Liability of coheirs for portion of insolvent coheir.

If one of the coheirs happens to be insolvent, the portion, for which he is bound, must be divided equally between the one who is guaranteed and the other coheirs who are solvent.



CC 1390 - Scope of warranty as to corporeal and incorporeal things.

Art. 1390. Scope of warranty as to corporeal and incorporeal things.

Warranty between coheirs has two different effects, according to the two kinds of property which may exist in the succession:

One composed of things which corporeally exist, whether they be movable or immovable, with regard to which warranty goes no farther than assuring them to belong to the succession.

The other kind consists of active debts and other rights, and with respect to these, they are not only guaranteed as belonging to the succession, but also as being such as they appear to be; that is to say, as being really due to the succession, and due by debtors solvent at the time of the partition, and who shall be so when the debt becomes payable, if it be not then due.



CC 1391 - Warranties always implied.

Art. 1391. Warranties always implied.

The warranties mentioned in the preceding article exist of right, so that they are always implied, and the heirs are bound to them, though no mention be made thereof in the partition.



CC 1392 - Warranty of solvency of debtor of rent charge, prescription.

Art. 1392. Warranty of solvency of debtor of rent charge, prescription.

The warranty of the solvency of the debtor of a rent charge can not be claimed after the lapse of five years from the partition.



CC 1393 - Subsequent deterioration or destruction of property.

Art. 1393. Subsequent deterioration or destruction of property.

Where, after the partition, the thing decays by its nature, or perishes by accident, such loss gives rise to no action of warranty.



CC 1394 - New debts or charges.

Art. 1394. New debts or charges.

If, since the partition, debts or charges before unknown, are discovered, such new charges, whatever they may be, shall be supported by all the heirs, and they shall mutually guarantee each other.



CC 1395 - Tacit mortgage abolished.

Art. 1395. Tacit mortgage abolished.

The tacit mortgage which resulted from the partition for the execution of all the obligations contained therein, * no longer exists; but the heirs may stipulate a special mortgage.**

* English translation of French text incomplete; should include "or flowing therefrom."

** Note error in English translation of French text; "a special mortgage" should be "an express mortgage, if they see fit."



CC 1396 - Prescription of action of warranty.

Art. 1396. Prescription of action of warranty.

The action of warranty among coheirs is prescribed by five years, and the time commences to run, to wit: for the property included in the partition, from the day of the eviction; and for debts, from the day that the insolvency of the debtor is established by the discussion of his effects.



CC 1397 - Repealed by Acts 1991, No. 689, 1.

SECTION 7--OF THE RESCISSION OF PARTITION

Art. 1397. Repealed by Acts 1991, No. 689, §1.



CC 1398 - Repealed by Acts 1991, No. 689, 1.

Art. 1398. Repealed by Acts 1991, No. 689, §1.



CC 1399 - Definitive partitions involving minors, interdicts, or absent persons

Art. 1399. Definitive partitions involving minors, interdicts, or absent persons

When partitions, in which minors, persons interdicted, or absent persons are interested, have been made with all the formalities prescribed by law for judicial partitions, they can not be rescinded for any other causes than those which would authorize the rescission of partitions made by persons of age and present.

Acts 1991, No. 107, §1.



CC 1400 - Provisional partitions involving minors, interdicts, or absent persons

Art. 1400. Provisional partitions involving minors, interdicts, or absent persons

But if these formalities have not been fulfilled, as the partition is only considered as provisional, it is not necessary to sue for the rescission of it, but a new partition may be demanded for the least lesion, which the minor, person interdicted, or absent person, may have suffered.

Acts 1991, No. 107, §1.



CC 1401 - Omission of succession effects not cause for rescission.

Art. 1401. Omission of succession effects not cause for rescission.

The mere omission of a thing, belonging to the succession, * is not ground for rescission, but simply for a supplementary partition.

* English translation of French text incomplete; should include "in the partition."



CC 1402 - Rescission of transactions effecting partition.

Art. 1402. Rescission of transactions effecting partition.

The action of the rescission mentioned in the foregoing articles takes place in the cases prescribed by law, not only against all acts bearing the title of partition, but even against all those which tend to the division of property between coheirs, whether such acts be called sales, exchanges, compromises, or by any other name.



CC 1403 - Rescission inadmissible after compromise.

Art. 1403. Rescission inadmissible after compromise.

But, after the partition, or the act operating the same effect, the action of rescission can no longer be admitted against a compromise made to put an end to disputes arising in consequence of the first act, although there should be no suit commenced on the subject.



CC 1404 - Rescission inadmissible against sale of succession rights.

Art. 1404. Rescission inadmissible against sale of succession rights.

The action of rescission is not admitted against a sale of successive rights, made without fraud to one of the heirs and at his risk by the other coheirs or any of them.



CC 1405 - Sale of succession rights to coheir at risk of vendor, rescission inadmissible.

Art. 1405. Sale of succession rights to coheir at risk of vendor, rescission inadmissible.

The sale of successive rights by one heir to his coheir is not subject * to rescission, if the purchaser has run no risk; as, for example, if the vendor remains bound for the payment of the debts.

* Note error in English translation of French text; "is not subject" should be "is subject."



CC 1406 - Sale to coheir of immovable rights only, rescission for lesion.

Art. 1406. Sale to coheir of immovable rights only, rescission for lesion.

In order that the purchaser be not liable to this action, it is besides necessary that the vendor should have ceded to him all his successive rights, that is, all the rights he had in the succession. If he has only sold his part in the immovables to be divided, this sale shall be subject to rescission for lesion beyond a fourth.



CC 1407 - Facts required to obtain rescission for lesion.

Art. 1407. Facts required to obtain rescission for lesion.

This sale shall be subject to rescission, if it be proved that, at the time it was made, the purchaser alone knew the value of the succession, and permitted the vendor to remain in ignorance of it.



CC 1408 - Termination of partition suit by defendant's tender.

Art. 1408. Termination of partition suit by defendant's tender.

The defendant in the suit for rescission may stop its course and prevent a new partition, by offering and giving to the plaintiff the supplement of his hereditary portion, either in money or in kind, provided the rescission is not demanded for cause of violence or fraud.



CC 1409 - Amount of tender.

Art. 1409. Amount of tender.

When the defendant is admitted to prevent a new partition, as is said in the preceding article, if he furnishes the supplement in money, it must be with interest from the day of the institution of the suit; if he furnishes it in* effects, he is bound to restore the fruits from the same day.

* English translation of French text incomplete; should include "hereditary."



CC 1410 - Rescission for fraud or violence inadmissible after alienation.

Art. 1410. Rescission for fraud or violence inadmissible after alienation.

The coheir who has alienated his share or part of it, is no longer admitted to bring the action of rescission for fraud or violence, if the alienation he has made was posterior to the discovery of the fraud, or to the cessation of the violence.



CC 1411 - Rescission inadmissible against partition regulated by father.

Art. 1411. Rescission inadmissible against partition regulated by father.

If the partition has been regulated by the father among his children, no restitution can take place, even in favor of minors, when, by such partition, one or more of the heirs have received more than the others, unless that overplus should exceed the portion which the father had a right to dispose of.



CC 1412 - Rescission in favor of minor effective for all parties.

Art. 1412. Rescission in favor of minor effective for all parties.

The minor who obtains relief against a partition, relieves those of full age; for the partition can not subsist for one, and be annulled for another.



CC 1413 - Prescription of action of rescission.

Art. 1413. Prescription of action of rescission.

Suits for the rescission of partitions are prescribed by the lapse of five years from the date thereof, and in case of error and fraud, from the day in which they are discovered.



CC 1414 - Prescription against minors after judicial partition.

Art. 1414. Prescription against minors after judicial partition.

This prescription, in case of lesion, runs against minors as well as against persons of age, when the partition * has been made judicially and with all the forms prescribed by law.

* English translation of French text incomplete; should include "in which the minors were interested."



CC 1415 - Estate debts; administrative expenses

CHAPTER 13. PAYMENT OF THE DEBTS

OF AN ESTATE

SECTION 1. GENERAL DISPOSITIONS INTRODUCTION

Art. 1415. Estate debts; administrative expenses

Estate debts are debts of the decedent and administration expenses. Debts of the decedent are obligations of the decedent or those that arise as a result of his death, such as the cost of his funeral and burial. Administration expenses are obligations incurred in the collection, preservation, management, and distribution of the estate of the decedent.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1416 - Liability of universal successors to creditors

SECTION 2. RIGHTS OF CREDITORS

Art. 1416. Liability of universal successors to creditors

A. Universal successors are liable to creditors for the payment of the estate debts in proportion to the part which each has in the succession, but each is liable only to the extent of the value of the property received by him, valued as of the time of receipt.

B. A creditor has no action for payment of an estate debt against a universal successor who has not received property of the estate.

Acts 1997, No. 1421, §1, eff. July 1, 1999; Acts 2001, No. 824, §1.



CC 1417 - Reserved]

Art. 1417. [Reserved]



CC 1418 - Successors who are creditors, order of preference

Art. 1418. Successors who are creditors, order of preference

Successors who are creditors of the estate are paid in the same order of preference as other creditors.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1419 - Rights of pursuit of creditor

Art. 1419. Rights of pursuit of creditor

When there is an administration and a creditor asserts and establishes his claim after payment has been made to other creditors or distribution of the estate in whole or in part has been made to successors pursuant to a court order, the claim of the creditor must be satisfied in the following order: first, from the assets remaining under administration in the estate; next, from the successors to whom distribution has been made; and then from unsecured creditors who received payments, in proportion to the amounts received by them, but in this event the creditor may not recover more than his share.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1420 - Regulation of payment of debts by testament or by agreement among successors

SECTION 3. RESPONSIBILITY OF SUCCESSORS

AMONG THEMSELVES

Art. 1420. Regulation of payment of debts by testament or by agreement among successors

The provisions of this Section pertaining to responsibility of the successors among themselves for estate debts do not prevent that responsibility from being otherwise regulated by the testament or by agreement of the successors. Nevertheless, the rights of creditors of the estate cannot be impaired by the testament or by agreement among the successors.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1421 - Estate debts, charged

Art. 1421. Estate debts, charged

Unless otherwise provided by the testament, by agreement of the successors, or by law, estate debts are charged against the property of the estate and its fruits and products in accordance with the following articles.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1422 - Debts attributable to identifiable or encumbered property

Art. 1422. Debts attributable to identifiable or encumbered property

Estate debts that are attributable to identifiable property or to the production of its fruits or products are charged to that property and its fruits and products. Also, when the decedent has encumbered property to secure a debt, the debt is presumptively charged to that property and its fruits and products. The presumption may be rebutted, by a preponderance of the evidence that the secured debt is not attributable to the encumbered property.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1423 - Decedent's debts charged ratably

Art. 1423. Decedent's debts charged ratably

Debts of the decedent are charged ratably to property that is the object of general or universal legacies and to property that devolves by intestacy, valued as of the date of death. When such property does not suffice, the debts remaining are charged in the following order:

(1) Ratably to the fruits and products of property that is the object of general or universal legacies and of property that devolves by intestacy; and

(2) Ratably to the fruits and products of property that is the object of particular legacies, and then ratably to such property.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1424 - Administration expenses, how charged

Art. 1424. Administration expenses, how charged

Administration expenses are charged ratably to the fruits and products of property that is the object of the general or universal legacies and property that devolves by intestacy. When the fruits and products do not suffice to discharge the administration expenses, the remaining expenses are charged first to the property itself, next to the fruits and products of property that is the object of particular legacies, and then to the property itself.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1425 - Liability of successors for contribution or reimbursement

Art. 1425. Liability of successors for contribution or reimbursement

A successor who has not received property of the estate or its fruits and products, is not liable for contribution or reimbursement. A successor who has received property of the estate, or any of its fruits or products is not liable for contribution or reimbursement for an amount greater than the value of the property or fruits or products, received by him, valued as of the time of receipt.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1426 - Classification of receipts and expenditures in absence of controlling dispositions

Art. 1426. Classification of receipts and expenditures in absence of controlling dispositions

In the absence of an express testamentary provision or applicable provision of law, receipts and expenditures are allocated in accordance with what is reasonable and equitable in view of the interests of the successors who are entitled to the fruits and products as well as the interests of the successors who are entitled to ownership of the property, and in view of the manner in which persons of ordinary prudence, discretion, and intelligence would act in the management of their own affairs.

The compensation of the succession representative and professional fees incurred after death, such as legal, accounting and appraisal fees, shall be allocated between debts of the decedent and administration expenses in accordance with the provisions of this Article.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1427 - Reporting and deducting as authorized by tax law

Art. 1427. Reporting and deducting as authorized by tax law

Notwithstanding the provisions of this Chapter, for tax purposes the succession representative, or the successors if there is no representative, may report receipts and deduct expenditures as authorized by the tax law.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1428 - Rights and obligations of usufructuary not superseded

Art. 1428. Rights and obligations of usufructuary not superseded

This Chapter does not supersede the provisions of this Code governing the rights and obligations of a usufructuary with respect to payment of estate debts.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1429 - Rights and obligations of income interest in trust not superseded

Art. 1429. Rights and obligations of income interest in trust not superseded

This Chapter does not supersede the provisions of the Trust Code governing the rights and obligations of an income interest in trust with respect to payment of estate debts.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1467 - Methods of acquiring or disposing gratuitously

TITLE II. DONATIONS

CHAPTER 1. GENERAL DISPOSITIONS

Art. 1467. Methods of acquiring or disposing gratuitously

Property can neither be acquired nor disposed of gratuitously except by donations inter vivos or mortis causa, made in one of the forms hereafter established.

Acts 2008, No. 204, §1, eff. Jan. 1, 2009.



CC 1468 - Donations inter vivos; definition

Art. 1468. Donations inter vivos; definition

A donation inter vivos is a contract by which a person, called the donor, gratuitously divests himself, at present and irrevocably, of the thing given in favor of another, called the donee, who accepts it.

Amended by Acts 1871, No. 87; Acts 2008, No. 204, §1, eff. Jan. 1, 2009.



CC 1469 - Donation mortis causa; definition

Art. 1469. Donation mortis causa; definition

A donation mortis causa is an act to take effect at the death of the donor by which he disposes of the whole or a part of his property. A donation mortis causa is revocable during the lifetime of the donor.

Acts 2008, No. 204, §1, eff. Jan. 1, 2009.



CC 1470 - Persons capable of giving or receiving

CHAPTER 2. OF THE CAPACITY NECESSARY FOR DISPOSING

AND RECEIVING BY DONATION INTER VIVOS

OR MORTIS CAUSA

Art. 1470. Persons capable of giving or receiving

All persons have capacity to make and receive donations inter vivos and mortis causa, except as expressly provided by law.

Acts 1991, No. 363, §1.



CC 1471 - Capacity to give, time for existence

Art. 1471. Capacity to give, time for existence

Capacity to donate inter vivos must exist at the time the donor makes the donation. Capacity to donate mortis causa must exist at the time the testator executes the testament.

Acts 1991, No. 363, §1.



CC 1472 - Capacity to receive, time for existence

Art. 1472. Capacity to receive, time for existence

Capacity to receive a donation inter vivos must exist at the time the donee accepts the donation. Capacity to receive a donation mortis causa must exist at the time of death of the testator.

Acts 1991, No. 363, §1.



CC 1473 - Capacity to receive conditional donation, time for existence

Art. 1473. Capacity to receive conditional donation, time for existence

When a donation depends on fulfillment of a suspensive condition, the donee must have capacity to receive at the time the condition is fulfilled.

Acts 1991, No. 363, §1.



CC 1474 - Unborn children, capacity to receive

Art. 1474. Unborn children, capacity to receive

To be capable of receiving by donation inter vivos, an unborn child must be in utero at the time the donation is made. To be capable of receiving by donation mortis causa, an unborn child must be in utero at the time of the death of the testator. In either case, the donation has effect only if the child is born alive.

Acts 1991, No. 363, §1.



CC 1475 - Nullity of donation to person incapable of receiving

Art. 1475. Nullity of donation to person incapable of receiving

A donation in favor of a person who is incapable of receiving is null.

Acts 1991, No. 363, §1.



CC 1476 - Minors; incapacity to make donations, exceptions

Art. 1476. Minors; incapacity to make donations, exceptions

A minor under the age of sixteen years does not have capacity to make a donation either inter vivos or mortis causa, except in favor of his spouse or children.

A minor who has attained the age of sixteen years has capacity to make a donation, but only mortis causa. He may make a donation inter vivos in favor of his spouse or children.

Acts 1991, No. 363, §1.



CC 1477 - Capacity to donate, mental condition of donor

Art. 1477. Capacity to donate, mental condition of donor

To have capacity to make a donation inter vivos or mortis causa, a person must also be able to comprehend generally the nature and consequences of the disposition that he is making.

Acts 1991, No. 363, §1.



CC 1478 - Nullity of donation procured by fraud or duress

Art. 1478. Nullity of donation procured by fraud or duress

A donation inter vivos or mortis causa shall be declared null upon proof that it is the product of fraud or duress.

Acts 1991, No. 363, §1.



CC 1479 - Nullity of donation procured through undue influence

Art. 1479. Nullity of donation procured through undue influence

A donation inter vivos or mortis causa shall be declared null upon proof that it is the product of influence by the donee or another person that so impaired the volition of the donor as to substitute the volition of the donee or other person for the volition of the donor.

Acts 1991, No. 363, §1.



CC 1480 - Nullity due to fraud, duress, or undue influence; severability of valid provision

Art. 1480. Nullity due to fraud, duress, or undue influence; severability of valid provision

When a donation inter vivos or mortis causa is declared null because of undue influence or because of fraud or duress, it is not necessary that the entire act of donation or testament be nullified. If any provision contained in it is not the product of such means, that provision shall be given effect, unless it is otherwise invalid.

Acts 1991, No. 363, §1.



CC 1481 - Fiduciary appointment, termination

Art. 1481. Fiduciary appointment, termination

Any person who, whether alone or with others, commits fraud or exercises duress or unduly influences a donor within the meaning of the preceding Articles, or whose appointment is procured by such means, shall not be permitted to serve or continue to serve as an executor, trustee, attorney or other fiduciary pursuant to a designation as such in the act of donation or the testament or any amendments or codicils thereto.

Acts 1991, No. 363, §1.



CC 1482 - Proof of incapacity to donate

Art. 1482. Proof of incapacity to donate

A. A person who challenges the capacity of a donor must prove by clear and convincing evidence that the donor lacked capacity at the time the donor made the donation inter vivos or executed the testament.

B. A full interdict lacks capacity to make or revoke a donation inter vivos or disposition mortis causa.

C. A limited interdict, with respect to property under the authority of the curator, lacks capacity to make or revoke a donation inter vivos and is presumed to lack capacity to make or revoke a disposition mortis causa. With respect to his other property, the limited interdict is presumed to have capacity to make or revoke a donation inter vivos or disposition mortis causa. These presumptions may be rebutted by a preponderance of the evidence.

Acts 1991, No. 363, §1; Acts 2000, 1st Ex. Sess., No. 25, §2, eff. July 1, 2001; Acts 2001, No. 509, §2, eff. June 1, 2001; Acts 2003, No. 1008, §1.



CC 1483 - Proof of fraud, duress, or undue influence

Art. 1483. Proof of fraud, duress, or undue influence

A person who challenges a donation because of fraud, duress, or undue influence, must prove it by clear and convincing evidence. However, if, at the time the donation was made or the testament executed, a relationship of confidence existed between the donor and the wrongdoer and the wrongdoer was not then related to the donor by affinity, consanguinity or adoption, the person who challenges the donation need only prove the fraud, duress, or undue influence by a preponderance of the evidence.

Acts 1991, No. 363, §1.



CC 1484 - Interpretation of revocation or modification

Art. 1484. Interpretation of revocation or modification

The rules contained in the foregoing articles also apply to the revocation of a legacy or testament, to the modification of a testamentary provision, and to any other modification of succession rights.

Acts 2001, No. 560, §1, eff. June 22, 2001.



CC 1485 - Repealed by Acts 1990, No. 147, 3, eff. July 1, 1990.

Art. 1485. Repealed by Acts 1990, No. 147, §3, eff. July 1, 1990.



CC 1486 - Arts. 1486, 1487 Repealed by Acts 1979, No. 607, 4

Art. 1486. Arts. 1486, 1487 Repealed by Acts 1979, No. 607, §4



CC 1488 - Repealed by Acts 1978, No. 362, 1.

Art. 1488. Repealed by Acts 1978, No. 362, §1.



CC 1489 - Arts. 1489 to 1491 [Blank]

Art. 1489. Arts. 1489 to 1491 [Blank]



CC 1492 - Repealed by Acts 1990, No. 147, 3, eff. July 1, 1990.

Art. 1492. Repealed by Acts 1990, No. 147, §3, eff. July 1, 1990.



CC 1493 - Forced heirs; representation of forced heirs

CHAPTER 3. THE DISPOSABLE PORTION AND ITS

REDUCTION IN CASE OF EXCESS

Art. 1493. Forced heirs; representation of forced heirs

A. Forced heirs are descendants of the first degree who, at the time of the death of the decedent, are twenty-three years of age or younger or descendants of the first degree of any age who, because of mental incapacity or physical infirmity, are permanently incapable of taking care of their persons or administering their estates at the time of the death of the decedent.

B. When a descendant of the first degree predeceases the decedent, representation takes place for purposes of forced heirship only if the descendant of the first degree would have been twenty-three years of age or younger at the time of the decedent's death.

C. However, when a descendant of the first degree predeceases the decedent, representation takes place in favor of any child of the descendant of the first degree, if the child of the descendant of the first degree, because of mental incapacity or physical infirmity, is permanently incapable of taking care of his or her person or administering his or her estate at the time of the decedent's death, regardless of the age of the descendant of the first degree at the time of the decedent's death.

D. For purposes of this Article, a person is twenty-three years of age or younger until he attains the age of twenty-four years.

E. For purposes of this Article "permanently incapable of taking care of their persons or administering their estates at the time of the death of the decedent" shall include descendants who, at the time of death of the decedent, have, according to medical documentation, an inherited, incurable disease or condition that may render them incapable of caring for their persons or administering their estates in the future.

Amended by Acts 1981, No. 884, §1, eff. Jan. 1, 1982; Acts 1989, No. 788, §1, eff. July 1, 1990; Acts 1990, No. 147, §1, eff. July 1, 1990; Acts 1995, No. 1180, §1, eff. Jan. 1, 1996; Acts 1996, 1st Ex. Sess., No. 77, §1; Acts 2003, No. 1207, §2.



CC 1493.1 - Children conceived through donation of gametes

Art. 1493.1. Children conceived through donation of gametes

Any child conceived from the use of gametes donated by an individual shall not be deemed a forced heir of that individual, unless the individual would be an ascendant of first or second degree notwithstanding the donation of genetic material through an in vitro fertilization process.

Acts 2016, No. 495, §1.



CC 1494 - Forced heir entitled to legitime; exception

Art. 1494. Forced heir entitled to legitime; exception

A forced heir may not be deprived of the portion of the decedent's estate reserved to him by law, called the legitime, unless the decedent has just cause to disinherit him.

Acts 1995, No. 1180, §1, eff. Jan. 1, 1996; Acts 1996, 1st Ex. Sess., No. 77, §1.



CC 1495 - Amount of forced portion and disposable portion

Art. 1495. Amount of forced portion and disposable portion

Donations inter vivos and mortis causa may not exceed three-fourths of the property of the donor if he leaves, at his death, one forced heir, and one-half if he leaves, at his death, two or more forced heirs. The portion reserved for the forced heirs is called the forced portion and the remainder is called the disposable portion.

Nevertheless, if the fraction that would otherwise be used to calculate the legitime is greater than the fraction of the decedent's estate to which the forced heir would succeed by intestacy, then the legitime shall be calculated by using the fraction of an intestate successor.

Amended by Acts 1981, No. 442, §1, eff. Jan. 1, 1982; Acts 1989, No. 788, §1, eff. July 1, 1990; Acts 1990, No. 147, §1, eff. July 1, 1990; Acts 1995, No. 1180, §1, eff. Jan. 1, 1996; Acts 1996, 1st Ex. Sess., No. 77, §1.



CC 1496 - Permissible burdens on legitime

Art. 1496. Permissible burdens on legitime

No charges, conditions, or burdens may be imposed on the legitime except those expressly authorized by law, such as a usufruct in favor of a surviving spouse or the placing of the legitime in trust.

Amended by Acts 1981, No. 442, §1, eff. Jan. 1, 1982; Acts 1989, No. 788, §1, eff. July 1, 1990; Acts 1990, No. 147, §1, eff. July 1, 1990; Acts 1995, No. 1180, §1, eff. Jan. 1, 1996; Acts 1996, 1st Ex. Sess., No. 77, §1.



CC 1497 - Disposable portion in absence of forced heirs

Art. 1497. Disposable portion in absence of forced heirs

If there is no forced heir, donations inter vivos and mortis causa may be made to the whole amount of the property of the donor, saving the reservation made hereafter.

Amended by Acts 1982, No. 641, §1; Acts 1985, No. 522, §1; Acts 1996, 1st Ex. Sess., No. 77, §1.



CC 1498 - Nullity of donation inter vivos of entire patrimony

Art. 1498. Nullity of donation inter vivos of entire patrimony

The donation inter vivos shall in no case divest the donor of all his property; he must reserve to himself enough for subsistence. If he does not do so, a donation of a movable is null for the whole, and a donation of an immovable is null for the whole unless the donee has alienated the immovable by onerous title, in which case the donation of such immovable shall not be declared null on the ground that the donor did not reserve to himself enough for his subsistence, but the donee is bound to return the value that the immovable had at the time that the donee received it. If the donee has created a real right by onerous title in the immovable given to him, or such right has been created by operation of law since the donee received the immovable, the donation is null for the whole and the donor may claim the immovable in the hands of the donee, but the property remains subject to the real right that has been created. In such a case, the donee and his successors by gratuitous title are accountable for the resulting diminution of the value of the property.

Amended by Acts 1981, No. 645, §1; Acts 1990, No. 147, §1, eff. July 1, 1990; Acts 1995, No. 1180, §1, eff. Jan. 1, 1996; Acts 1996, 1st Ex. Sess., No. 77, §1.



CC 1499 - Usufruct to surviving spouse

Art. 1499. Usufruct to surviving spouse

The decedent may grant a usufruct to the surviving spouse over all or part of his property, including the forced portion, and may grant the usufructuary the power to dispose of nonconsumables as provided in the law of usufruct. The usufruct shall be for life unless expressly designated for a shorter period, and shall not require security except as expressly declared by the decedent or as permitted when the legitime is affected.

A usufruct over the legitime in favor of the surviving spouse is a permissible burden that does not impinge upon the legitime, whether it affects community property or separate property, whether it is for life or a shorter period, whether or not the forced heir is a descendant of the surviving spouse, and whether or not the usufructuary has the power to dispose of nonconsumables.

Acts 1996, 1st Ex. Sess., No. 77, §1; Acts 2003, No. 548, §1.

NOTE: Section 2 of Acts 2003, No. 548, provides that the provisions of the Act are interpretive, procedural, and remedial and apply to testaments executed on or after June 18, 1996.



CC 1500 - Forced portion in cases of judicial divestment, disinherison, or renunciation of succession rights

Art. 1500. Forced portion in cases of judicial divestment, disinherison, or renunciation of succession rights

When a forced heir renounces his legitime, is declared unworthy, or is disinherited, his legitime becomes disposable and the forced portion is reduced accordingly. The legitime of each remaining forced heir is not affected.

Acts 1996, 1st Ex. Sess., No. 77, §1.



CC 1501 - Repealed by Acts 1997, No. 706, 1.

Art. 1501. Repealed by Acts 1997, No. 706, §1.



CC 1502 - Inability to satisfy legitime by usufruct or income interest in trust only

Art. 1502. Inability to satisfy legitime by usufruct or income interest in trust only

Nevertheless, the legitime may not be satisfied in whole or in part by a usufruct or an income interest in trust. When a forced heir is both income and principal beneficiary of the same interest in trust, however, that interest shall be deemed a full ownership interest for purposes of satisfying the legitime if the trust conforms to the provisions of the Louisiana Trust Code governing the legitime in trust.

Amended by Acts 1981, No. 765, §1; Acts 1996, 1st Ex. Sess., No. 77, §1.



CC 1503 - Reduction of excessive donations

Art. 1503. Reduction of excessive donations

A donation, inter vivos or mortis causa, that impinges upon the legitime of a forced heir is not null but is merely reducible to the extent necessary to eliminate the impingement.

Acts 1996, 1st Ex. Sess., No. 77, §1.



CC 1504 - Reduction of donations, exclusive right of forced heirs

Art. 1504. Reduction of donations, exclusive right of forced heirs

An action to reduce excessive donations may be brought only after the death of the donor, and then only by a forced heir, the heirs or legatees of a forced heir, or an assignee of any of them who has an express conventional assignment, made after the death of the decedent, of the right to bring the action.

Acts 1996, 1st Ex. Sess., No. 77, §1.



CC 1505 - Calculation of disposable portion on mass of succession

Art. 1505. Calculation of disposable portion on mass of succession

A. To determine the reduction to which the donations, either inter vivos or mortis causa, are subject, an aggregate is formed of all property belonging to the donor or testator at the time of his death; to that is fictitiously added the property disposed of by donation inter vivos within three years of the date of the donor's death, according to its value at the time of the donation.

B. The sums due by the estate are deducted from this aggregate amount, and the disposable quantum is calculated on the balance, taking into consideration the number of forced heirs.

C. Neither the premiums paid for insurance on the life of the donor nor the proceeds paid pursuant to such coverage shall be included in the above calculation. Moreover, the value of such proceeds at the donor's death payable to a forced heir, or for his benefit, shall be deemed applied and credited in satisfaction of his forced share.

D. Employer and employee contributions under any plan of deferred compensation adopted by any public or governmental employer or any plan qualified under Sections 401 or 408 of the Internal Revenue Code, and any benefits payable by reason of death, disability, retirement, or termination of employment under any such plans, shall not be included in the above calculation, nor shall any of such contributions or benefits be subject to the claims of forced heirs. However, the value of such benefits paid or payable to a forced heir, or for the benefit of a forced heir, shall be deemed applied and credited in satisfaction of his forced share.

Amended by Acts 1981, No. 646, §1; Acts 1981, No. 909, §1; Acts 1982, No. 356, §1; Acts 1983, No. 656, §1; Acts 1990, No. 147, §1, eff. July 1, 1990; Acts 1995, No. 1180, §1, eff. Jan. 1, 1996; Acts 1996, 1st Ex. Sess., No. 77, §1.



CC 1506 - Reserved]

Art. 1506. [Reserved]



CC 1507 - Reduction of legacies before donations inter vivos, order of reduction

Art. 1507. Reduction of legacies before donations inter vivos, order of reduction

Donations inter vivos may not be reduced until the value of all the property comprised in donations mortis causa is exhausted. The testator may expressly declare in the testament that a legacy shall be paid in preference to others, in which case the preferred legacy shall not be reduced until the other legacies are exhausted.

Acts 1996, 1st Ex. Sess., No. 77, §1.



CC 1508 - Reduction of donations inter vivos

Art. 1508. Reduction of donations inter vivos

When the property of the estate is not sufficient to satisfy the forced portion, a forced heir may recover the amount needed to satisfy his legitime from the donees of inter vivos donations made within three years of the date of the decedent's death, beginning with the most recent donation and proceeding successively to the most remote.

Acts 1996, 1st Ex. Sess., No. 77, §1



CC 1509 - Insolvency of a donee

Art. 1509. Insolvency of a donee

When a donee from whom recovery is due is insolvent, the forced heir may claim his legitime from the donee of the next preceding donation and so on to the donee of the most remote donation. A donee who pays the share of an insolvent donee is subrogated to the rights of the forced heir against the insolvent donee.

Acts 1996, 1st Ex. Sess., No. 77, §1.



CC 1510 - Remunerative donations, extent of reduction

Art. 1510. Remunerative donations, extent of reduction

The value of a remunerative donation is not included in the calculation of the forced portion, and the donation may not be reduced, unless the value of the remunerated services is less than two-thirds the value of the property donated at the time of the donation, in which event the gratuitous portion is included in the calculation and is subject to reduction.

Acts 1996, 1st Ex. Sess., No. 77, §1.



CC 1511 - Onerous donation, extent of reduction

Art. 1511. Onerous donation, extent of reduction

The value of an onerous donation is not included in the calculation of the forced portion, and the donation may not be reduced, unless the value of the charges is less than two-thirds the value of the property donated at the time of the donation, in which event the gratuitous portion is included in the calculation and is subject to reduction.

Acts 1996, 1st Ex. Sess., No. 77, §1.



CC 1512 - Retention of fruits and products of donation by donee until demand for reduction

Art. 1512. Retention of fruits and products of donation by donee until demand for reduction

The fruits and products of property donated inter vivos belong to the donee except for those that accrue after written demand for reduction is made on him.

Acts 1996, 1st Ex. Sess., No. 77, §1.



CC 1513 - Reduction in kind when property is owned by the donee or successors by gratuitous title; effects of alienation by donee

Art. 1513. Reduction in kind when property is owned by the donee or successors by gratuitous title; effects of alienation by donee

The action for reduction of excessive donations may be brought only against the donee or his successors by gratuitous title in accordance with the order of their donations, beginning with the most recent donation. When the donated property is still owned by the donee or the successors, reduction takes place in kind or by contribution to the payment of the legitime, at the election of the donee or the successors, who are accountable for any diminution in the value of the property attributable to their fault or neglect and for any charges or encumbrances imposed upon the property after the donation.

When the property given is no longer owned by the donee or his successors by gratuitous title, the donee and the successors must contribute to the payment of the legitime. A donee or his successor who contributes to payment of the legitime is required to do so only to the extent of the value of the donated property at the time the donee received it.

Acts 1996, 1st Ex. Sess., No. 77, §1.



CC 1514 - Usufruct of surviving spouse affecting legitime; security

Art. 1514. Usufruct of surviving spouse affecting legitime; security

A forced heir may request security when a usufruct in favor of a surviving spouse affects his legitime and he is not a child of the surviving spouse. A forced heir may also request security to the extent that a surviving spouse's usufruct over the legitime affects separate property. The court may order the execution of notes, mortgages, or other documents as it deems necessary, or may impose a mortgage or lien on either community or separate property, movable or immovable, as security.

Acts 1996, 1st Ex. Sess., No. 77, §1; Acts 2003, No. 1207, §2.

NOTE: See Acts 2003, No. 1207, §3.



CC 1515 - [Blank]

Art. 1515. [Blank]



CC 1516 - [Blank]

Art. 1516. [Blank]



CC 1517 - [Blank]

Art. 1517. [Blank]



CC 1518 - [Blank]

Art. 1518. [Blank]



CC 1519 - Impossible, illegal or immoral conditions.

CHAPTER 4--OF DISPOSITIONS REPROBATED BY LAW IN

DONATIONS INTER VIVOS AND MORTIS CAUSA

Art. 1519. Impossible, illegal or immoral conditions.

In all dispositions inter vivos and mortis causa impossible conditions, those which are contrary to the laws or to morals, are reputed not written.



CC 1520 - Prohibited substitutions, definitions

Art. 1520. Prohibited substitutions, definitions

A disposition that is not in trust by which a thing is donated in full ownership to a first donee, called the institute, with a charge to preserve the thing and deliver it to a second donee, called the substitute, at the death of the institute, is null with regard to both the institute and the substitute.

Amended by Acts 1962, No. 45, §1; Acts 2001, No. 825, §1.



CC 1521 - Vulgar substitutions

Art. 1521. Vulgar substitutions

The disposition by which a third person is called to take a gift or legacy in case the donee or legatee does not take it is not a prohibited substitution. A testator may impose as a valid suspensive condition that the legatee or a trust beneficiary must survive the testator for a stipulated period, which period shall not exceed six months after the testator's death, in default of which a third person is called to take the legacy. In such a case, the right of the legatee or trust beneficiary is in suspense until the survivorship as required is determined. If the legatee or trust beneficiary survives as required, he is considered as having succeeded to the deceased from the moment of his death. If he does not survive as required, he is considered as never having received it, and the third person who is called to take the bequest in default of his survival is considered as having succeeded to the deceased from the moment of his death. A survivorship condition as to the legitime of a forced heir shall only be valid if the forced heir dies without descendants, or if he dies with descendants and neither the forced heir nor the descendants survive the stipulated time.

Amended by Acts 1972, No. 628, §1; Acts 1984, No. 957, §1; Acts 1985, No. 583, §1; Acts 1987, No. 680, §1; Acts 2001, No. 825, §1.



CC 1522 - Separate donations of usufruct and naked ownership

Art. 1522. Separate donations of usufruct and naked ownership

A disposition inter vivos or mortis causa by which the usufruct is given to one person and the naked ownership to another is not a prohibited substitution.

Acts 2016, No. 86, §1.



CC 1526 - Onerous donation

CHAPTER 5. DONATIONS INTER VIVOS

SECTION 1. GENERAL DISPOSITIONS

Art. 1526. Onerous donation

The rules peculiar to donations inter vivos do not apply to a donation that is burdened with an obligation imposed on the donee that results in a material advantage to the donor, unless at the time of the donation the cost of performing the obligation is less than two-thirds of the value of the thing donated.

Acts 2008, No. 204, §1, eff. Jan. 1, 2009.



CC 1527 - Remunerative donations

Art. 1527. Remunerative donations

The rules peculiar to donations inter vivos do not apply to a donation that is made to recompense for services rendered that are susceptible of being measured in money unless at the time of the donation the value of the services is less than two-thirds of the value of the thing donated.

Acts 2008, No. 204, §1, eff. Jan. 1, 2009.



CC 1528 - Charges or conditions imposed by donor

Art. 1528. Charges or conditions imposed by donor

The donor may impose on the donee any charges or conditions he pleases, provided they contain nothing contrary to law or good morals.

Acts 2008, No. 204, §1, eff. Jan. 1, 2009.



CC 1529 - Donation of future property; nullity

Art. 1529. Donation of future property; nullity

A donation inter vivos can have as its object only present property of the donor. If it includes future property, it shall be null with regard to that property.

Acts 2008, No. 204, §1, eff. Jan. 1, 2009.



CC 1530 - Donation conditional on will of donor; nullity

Art. 1530. Donation conditional on will of donor; nullity

A donation inter vivos is null when it is made on a condition the fulfillment of which depends solely on the will of the donor.

Acts 2008, No. 204, §1, eff. Jan. 1, 2009.



CC 1531 - Donation conditional on payment of future or unexpressed debts and charges; nullity

Art. 1531. Donation conditional on payment of future or unexpressed debts and charges; nullity

A donation is also null if it is burdened with an obligation imposed on the donee to pay debts and charges other than those that exist at the time of the donation, unless the debts and charges are expressed in the act of donation.

Acts 2008, No. 204, §1, eff. Jan. 1, 2009.



CC 1532 - Stipulation for right of return to donor

Art. 1532. Stipulation for right of return to donor

The donor may stipulate the right of return of the thing given, either in the case of his surviving the donee only, or in the case of his surviving the donee and the descendants of the donee.

The right may be stipulated only for the advantage of the donor.

Acts 2008, No. 204, §1, eff. Jan. 1, 2009.



CC 1533 - Right of return; effect

Art. 1533. Right of return; effect

The effect of the right of return is that the thing donated returns to the donor free of any alienation, lease, or encumbrance made by the donee or his successors after the donation.

The right of return shall not apply, however, to a good faith transferee for value of the thing donated. In such a case, the donee and his successors by gratuitous title are, nevertheless, accountable for the loss sustained by the donor.

Amended by Acts 1974, No. 210, §1; Acts 2008, No. 204, §1, eff. Jan. 1, 2009.



CC 1541 - Form required for donations

SECTION 2. OF THE FORM OF DONATIONS INTER VIVOS

Art. 1541. Form required for donations

A donation inter vivos shall be made by authentic act under the penalty of absolute nullity, unless otherwise expressly permitted by law.

Acts 2008, No. 204, §1, eff. Jan. 1, 2009.



CC 1542 - Identification of donor, donee, and the thing donated required

Art. 1542. Identification of donor, donee, and the thing donated required

The act of donation shall identify the donor and the donee and describe the thing donated. These requirements are satisfied if the identities and description are contained in the act of donation or are reasonably ascertainable from information contained in it, as clarified by extrinsic evidence, if necessary.

Acts 2008, No. 204, §1, eff. Jan. 1, 2009.



CC 1543 - Manual gift

Art. 1543. Manual gift

The donation inter vivos of a corporeal movable may also be made by delivery of the thing to the donee without any other formality.

Acts 2008, No. 204, §1, eff. Jan. 1, 2009.



CC 1544 - Donation effective from time of acceptance

Art. 1544. Donation effective from time of acceptance

A donation inter vivos is without effect until it is accepted by the donee. The acceptance shall be made during the lifetime of the donor.

The acceptance of a donation may be made in the act of donation or subsequently in writing.

When the donee is put into corporeal possession of a movable by the donor, possession by the donee also constitutes acceptance of the donation.

Acts 2008, No. 204, §1, eff. Jan. 1, 2009.



CC 1545 - Acceptance in person or by mandatary

Art. 1545. Acceptance in person or by mandatary

The donee may accept a donation personally or by a mandatary having power to accept a donation for him.

Acts 2008, No. 204, §1, eff. Jan. 1, 2009.



CC 1546 - Acceptance during lifetime of donee

Art. 1546. Acceptance during lifetime of donee

The acceptance shall be made during the lifetime of the donee. If the donee dies without having accepted the donation, his successors may not accept for him.

Amended by Acts 1966, No. 44, §1; Acts 2008, No. 204, §1, eff. Jan. 1, 2009.



CC 1547 - Acceptance by creditor prohibited

Art. 1547. Acceptance by creditor prohibited

If the donee refuses or neglects to accept the donation, his creditors may not accept for him.

Acts 2008, No. 204, §1, eff. Jan. 1, 2009.



CC 1548 - Unemancipated minor; persons authorized to accept

Art. 1548. Unemancipated minor; persons authorized to accept

A donation made to an unemancipated minor may be accepted by a parent or other ascendant of the minor or by his tutor, even if the person who accepts is also the donor.

Acts 1988, No. 546, §1; Acts 2008, No. 204, §1, eff. Jan. 1, 2009.



CC 1549 - Thing acquired subject to existing charges

Art. 1549. Thing acquired subject to existing charges

The donee acquires the thing donated subject to all of its charges, even those that the donor has imposed between the time of the donation and the time of the acceptance.

Acts 1988, No. 546, §1; Acts 2008, No. 204, §1, eff. Jan. 1, 2009.



CC 1550 - Form for donation of certain incorporeal movables

Art. 1550. Form for donation of certain incorporeal movables

The donation or the acceptance of a donation of an incorporeal movable of the kind that is evidenced by a certificate, document, instrument, or other writing, and that is transferable by endorsement or delivery, may be made by authentic act or by compliance with the requirements otherwise applicable to the transfer of that particular kind of incorporeal movable.

In addition, an incorporeal movable that is investment property, as that term is defined in Chapter 9 of the Louisiana Commercial Laws, may also be donated by a writing signed by the donor that evidences donative intent and directs the transfer of the property to the donee or his account or for his benefit. Completion of the transfer to the donee or his account or for his benefit shall constitute acceptance of the donation.

Acts 2008, No. 204, §1, eff. Jan. 1, 2009.



CC 1551 - Effects of acceptance

Art. 1551. Effects of acceptance

A donation is effective upon acceptance. When the donation is effective, the ownership or other real right in the thing given is transferred to the donee.

Acts 2008, No. 204, §1, eff. Jan. 1, 2009.



CC 1556 - Causes for revocation or dissolution

SECTION 3. EXCEPTIONS TO THE RULE OF THE IRREVOCABILITY OF

DONATIONS INTER VIVOS

Art. 1556. Causes for revocation or dissolution

A donation inter vivos may be revoked because of ingratitude of the donee or dissolved for the nonfulfillment of a suspensive condition or the occurrence of a resolutory condition. A donation may also be dissolved for the nonperformance of other conditions or charges.

Acts 2008, No. 204, §1, eff. Jan. 1, 2009.



CC 1557 - Revocation for ingratitude

Art. 1557. Revocation for ingratitude

Revocation on account of ingratitude may take place only in the following cases:

(1) If the donee has attempted to take the life of the donor; or

(2) If he has been guilty towards him of cruel treatment, crimes, or grievous injuries.

Acts 2008, No. 204, §1, eff. Jan. 1, 2009.



CC 1558 - Revocation for ingratitude; prescription, parties

Art. 1558. Revocation for ingratitude; prescription, parties

An action of revocation for ingratitude shall be brought within one year from the day the donor knew or should have known of the act of ingratitude.

If the donor dies before the expiration of that time, the action for revocation may be brought by the successors of the donor, but only within the time remaining, or if the donor died without knowing or having reason to know of the act, then within one year of the death of the donor.

If the action has already been brought by the donor, his successors may pursue it.

If the donee is deceased, the action for revocation may be brought against his successors.

Acts 2008, No. 204, §1, eff. Jan. 1, 2009.



CC 1559 - Revocation for ingratitude, effect on alienations, leases, or encumbrances

Art. 1559. Revocation for ingratitude, effect on alienations, leases, or encumbrances

Revocation for ingratitude does not affect an alienation, lease, or encumbrance made by the donee prior to the filing of the action to revoke. When an alienation, lease, or encumbrance is made after the filing of the action and the thing given is movable, the alienation, lease, or encumbrance is effective against the donor only when it is an onerous transaction made in good faith by the transferee, lessee, or creditor. When an alienation, lease, or encumbrance is made after the filing of the action and the thing given is immovable, the effect of the action to revoke is governed by the law of registry.

Acts 2008, No. 204, §1, eff. Jan. 1, 2009.



CC 1560 - Revocation for ingratitude, restoration

Art. 1560. Revocation for ingratitude, restoration

In case of revocation for ingratitude, the donee shall return the thing given. If he is not able to return the thing itself, then the donee shall restore the value of the thing donated, measured as of the time the action to revoke is filed.

Acts 2008, No. 204, §1, eff. Jan. 1, 2009.



CC 1561 - Reserved

Art. 1561. Reserved



CC 1562 - Dissolution for nonfulfillment of suspensive condition or for occurrence of resolutory condition

Art. 1562. Dissolution for nonfulfillment of suspensive condition or for occurrence of resolutory condition

If a donation is subject to a suspensive condition, the donation is dissolved of right when the condition can no longer be fulfilled.

If a donation is subject to a resolutory condition, the occurrence of the condition does not of right operate a dissolution of the donation. It may be dissolved only by consent of the parties or by judicial decree.

Acts 2008, No. 204, §1, eff. Jan. 1, 2009.



CC 1563 - Nonfulfillment of conditions or nonperformance of charges that donee can perform or prevent

Art. 1563. Nonfulfillment of conditions or nonperformance of charges that donee can perform or prevent

If a donation is made on a condition that the donee has the power to perform or prevent, or depends on the performance of a charge by the donee, the nonfulfillment of the condition or the nonperformance of the charge does not, of right, operate a dissolution of the donation. It may be dissolved only by consent of the parties or by judicial decree.

Acts 2008, No. 204, §1, eff. Jan. 1, 2009.



CC 1564 - Dissolution for non-execution of other condition; prescription

Art. 1564. Dissolution for non-execution of other condition; prescription

An action to dissolve a donation for failure to fulfill the conditions or perform the charges imposed on the donee prescribes in five years, commencing the day the donee fails to perform the charges or fulfill his obligation or ceases to do so.

Acts 2008, No. 204, §1, eff. Jan. 1, 2009.



CC 1565 - Dissolution for non-execution of condition

Art. 1565. Dissolution for non-execution of condition

In case of dissolution of a donation of an immovable for the failure of the donee to fulfill conditions or perform charges, the property shall return to the donor free from all alienations, leases, or encumbrances created by the donee or his successors, subject to the law of registry. If the thing cannot be returned free from alienations, leases, or encumbrances, the donor may, nevertheless, accept it subject to the alienation, lease, or encumbrance, but the donee shall be accountable for any diminution in value. Otherwise, the donee shall restore the value of the thing donated, measured as of the time the action to dissolve is filed.

In case of dissolution of a donation of a movable for failure to fulfill conditions or perform charges, an alienation, lease, or encumbrance created by the donee or his successors is effective against the donor only when it is an onerous transaction made in good faith by the transferee, lessee, or creditor.

Acts 2008, No. 204, §1, eff. Jan. 1, 2009.



CC 1566 - Revocation or dissolution, donee's liability for fruits

Art. 1566. Revocation or dissolution, donee's liability for fruits

When a donation is revoked or dissolved, the donee or his successor is bound to restore or to pay the value of the fruits and products of the things given from the date of written demand.

If the donation is dissolved for nonperformance of a condition or a charge that the donee had the power to perform, the court may order the donee or his successor to restore the value of the fruits and products received after his failure to perform if the failure to perform is due to his fault.

Acts 2008, No. 204, §1, eff. Jan. 1, 2009.



CC 1567 - Donee unable to return thing in same condition

Art. 1567. Donee unable to return thing in same condition

When a donee or his successor is obligated to return a thing and he cannot restore it in essentially the same condition as it was at the time of the donation, the donor may elect to receive the thing in its present condition and require its return. In that event, the donee shall be accountable for any diminution in value at the time of the delivery.

Acts 2008, No. 204, §1, eff. Jan. 1, 2009.



CC 1570 - Testaments; form

CHAPTER 6. DISPOSITIONS MORTIS CAUSA

SECTION 1. TESTAMENTS GENERALLY

Art. 1570. Testaments; form

A disposition mortis causa may be made only in the form of a testament authorized by law.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1571 - Testaments with others or by others prohibited

Art. 1571. Testaments with others or by others prohibited

A testament may not be executed by a mandatary for the testator. Nor may more than one person execute a testament in the same instrument.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1572 - Testamentary dispositions committed to the choice of a third person

Art. 1572. Testamentary dispositions committed to the choice of a third person

Testamentary dispositions committed to the choice of a third person are null, except as expressly provided by law. A testator may delegate to his executor the authority to allocate specific assets to satisfy a legacy expressed in terms of a value or a quantum, including a fractional share.

The testator may expressly delegate to his executor the authority to allocate a legacy to one or more entities or trustees of trusts organized for educational, charitable, religious, or other philanthropic purposes. The entities or trusts may be designated by the testator or, when authorized to do so, by the executor in his discretion. In addition, the testator may expressly delegate to his executor the authority to impose conditions on those legacies.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1573 - Formalities

Art. 1573. Formalities

The formalities prescribed for the execution of a testament must be observed or the testament is absolutely null.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1574 - Forms of testaments

SECTION 2. FORMS OF TESTAMENTS

Art. 1574. Forms of testaments

There are two forms of testaments: olographic and notarial.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1575 - Olographic testament

Art. 1575. Olographic testament

A. An olographic testament is one entirely written, dated, and signed in the handwriting of the testator. Although the date may appear anywhere in the testament, the testator must sign the testament at the end of the testament. If anything is written by the testator after his signature, the testament shall not be invalid and such writing may be considered by the court, in its discretion, as part of the testament. The olographic testament is subject to no other requirement as to form. The date is sufficiently indicated if the day, month, and year are reasonably ascertainable from information in the testament, as clarified by extrinsic evidence, if necessary.

B. Additions and deletions on the testament may be given effect only if made by the hand of the testator.

Acts 1997, No. 1421, §1, eff. July 1, 1999; Acts 2001, No. 824, §1.



CC 1576 - Notarial testament

Art. 1576. Notarial testament

A notarial testament is one that is executed in accordance with the formalities of Articles 1577 through 1580.1.

Acts 1997, No. 1421, §1, eff. July 1, 1999; Acts 1999, No. 745, §1, eff. July 1, 1999.



CC 1577 - Requirements of form

Art. 1577. Requirements of form

The notarial testament shall be prepared in writing and dated and shall be executed in the following manner. If the testator knows how to sign his name and to read and is physically able to do both, then:

(1) In the presence of a notary and two competent witnesses, the testator shall declare or signify to them that the instrument is his testament and shall sign his name at the end of the testament and on each other separate page.

(2) In the presence of the testator and each other, the notary and the witnesses shall sign the following declaration, or one substantially similar: "In our presence the testator has declared or signified that this instrument is his testament and has signed it at the end and on each other separate page, and in the presence of the testator and each other we have hereunto subscribed our names this ____day of _________, ____."

Acts 1997, No. 1421, §1, eff. July 1, 1999; Acts 2001, No. 824, §1.



CC 1578 - Notarial testament; testator literate and sighted but physically unable to sign

Art. 1578. Notarial testament; testator literate and sighted but physically unable to sign

When a testator knows how to sign his name and to read, and is physically able to read but unable to sign his name because of a physical infirmity, the procedure for execution of a notarial testament is as follows:

(1) In the presence of the notary and two competent witnesses, the testator shall declare or signify to them that the instrument is his testament, that he is able to see and read but unable to sign because of a physical infirmity, and shall affix his mark where his signature would otherwise be required; and if he is unable to affix his mark he may direct another person to assist him in affixing a mark, or to sign his name in his place. The other person may be one of the witnesses or the notary.

(2) In the presence of the testator and each other, the notary and the witnesses shall sign the following declaration, or one substantially similar: "In our presence the testator has declared or signified that this is his testament, and that he is able to see and read and knows how to sign his name but is unable to do so because of a physical infirmity; and in our presence he has affixed, or caused to be affixed, his mark or name at the end of the testament and on each other separate page, and in the presence of the testator and each other, we have subscribed our names this _____day of ____, _____."

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1579 - Notarial testament; testator unable to read

Art. 1579. Notarial testament; testator unable to read

When a testator does not know how to read, or is physically impaired to the extent that he cannot read, whether or not he is able to sign his name, the procedure for execution of a notarial testament is as follows:

(1) The written testament must be read aloud in the presence of the testator, the notary, and two competent witnesses. The witnesses, and the notary if he is not the person who reads the testament aloud, must follow the reading on copies of the testament. After the reading, the testator must declare or signify to them that he heard the reading, and that the instrument is his testament. If he knows how, and is able to do so, the testator must sign his name at the end of the testament and on each other separate page of the instrument.

(2) In the presence of the testator and each other, the notary and witnesses must sign the following declaration, or one substantially similar: "This testament has been read aloud in our presence and in the presence of the testator, such reading having been followed on copies of the testament by the witnesses [, and the notary if he is not the person who reads it aloud,] and in our presence the testator declared or signified that he heard the reading, and that the instrument is his testament, and that he signed his name at the end of the testament and on each other separate page; and in the presence of the testator and each other, we have subscribed our names this ____day of ____, ______."

(3) If the testator does not know how to sign his name or is unable to sign because of a physical infirmity, he must so declare or signify and then affix his mark, or cause it to be affixed, where his signature would otherwise be required; and if he is unable to affix his mark he may direct another person to assist him in affixing a mark or to sign his name in his place. The other person may be one of the witnesses or the notary. In this instance, the required declaration must be modified to recite in addition that the testator declared or signified that he did not know how to sign his name or was unable to do so because of a physical infirmity; and that he affixed, or caused to be affixed, his mark or name at the end of the testament and on each other separate page.

(4) A person who may execute a testament authorized by either Article 1577 or 1578 may also execute a testament authorized by this Article.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1580 - Notarial testament in braille form

Art. 1580. Notarial testament in braille form

A testator who knows how to and is physically able to read braille, may execute a notarial testament according to the following procedure:

(1) In the presence of a notary and two competent witnesses, the testator must declare or signify that the testament, written in braille, is his testament, and must sign his name at the end of the testament and on each other separate page of the instrument.

(2) In the presence of the testator and each other, the notary and witnesses must sign the following declaration, or one substantially similar: "In our presence the testator has signed this testament at the end and on each other separate page and has declared or signified that it is his testament; and in the presence of the testator and each other we have hereunto subscribed our names this ____day of _____, _____."

(3) If the testator is unable to sign his name because of a physical infirmity, he must so declare or signify and then affix, or cause to be affixed, his mark where his signature would otherwise be required; and if he is unable to affix his mark he may direct another person to assist him in affixing a mark, or to sign his name in his place. The other person may be one of the witnesses or the notary. In this instance, the required declaration must be modified to recite in addition that the testator declared or signified that he was unable to sign his name because of a physical infirmity; and that he affixed, or caused to be affixed, his mark or name at the end of the testament and on each other separate page.

(4) The declaration in the notarial testament in braille form must be in writing, not in braille.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1580.1 - Deaf or deaf and blind notarial testament; form; witnesses

Art. 1580.1. Deaf or deaf and blind notarial testament; form; witnesses

A. A notarial testament may be executed under this Article only by a person who has been legally declared physically deaf or deaf and blind and who is able to read sign language, braille, or visual English.

B. The notarial testament shall be prepared and shall be dated and executed in the following manner:

(1) In the presence of a notary and two competent witnesses, the testator shall declare or signify to them that the instrument is his testament and shall sign his name at the end of the testament and on each other separate page of the instrument.

(2) In the presence of the testator and each other, the notary and the witnesses shall then sign the following declaration, or one substantially similar: "The testator has signed this testament at the end and on each other separate page, and has declared or signified in our presence that this instrument is his testament, and in the presence of the testator and each other we have hereunto subscribed our names this __________ day of ____________, 2____ ."

C. If the testator is unable to sign his name because of a physical infirmity, the testament shall be dated and executed in the following manner:

(1) In the presence of a notary and two competent witnesses, the testator shall declare or signify by sign or visual English to them that the instrument is his last testament, that he is unable to sign because of a physical infirmity, and shall then affix his mark at the end of the testament and on each other separate page of the instrument.

(2) In the presence of the testator and each other, the notary and the witnesses shall then sign the following declaration, or one substantially similar: "The testator has declared or signified by sign or visual English that he knows how to sign his name but is unable to sign his name because of a physical infirmity and he has affixed his mark at the end and on each other separate page of this testament, and declared or signified in our presence that this instrument is his testament and in the presence of the testator and each other we have hereunto subscribed our names this ___________ day of ___________________, 2_____."

D. The attestation clause required by Subparagraphs B(2) and C(2) shall be prepared in writing.

E.(1) A competent witness for the purposes of this Article is a person who meets the qualifications of Articles 1581 and 1582, and who knows how to sign his name and to read the required attestation clause, and is physically able to do both. At least one of the witnesses to the testament shall also meet the qualifications of a certified interpreter for the deaf as provided for in R.S. 46:2361 et seq.

(2) The testator shall be given the choice of accommodation services afforded by the use of large print, braille, or a tactile interpreter.

Acts 1999, No. 745, §1, eff. July 1, 1999.



CC 1581 - Persons incompetent to be witnesses

SECTION 3. OF THE COMPETENCE OF WITNESSES AND OF CERTAIN DESIGNATIONS IN TESTAMENTS

Art. 1581. Persons incompetent to be witnesses

A person cannot be a witness to any testament if he is insane, blind, under the age of sixteen, or unable to sign his name. A person who is competent but deaf or unable to read cannot be a witness to a notarial testament under Article 1579.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1582 - Effect of witness or notary as legatee

Art. 1582. Effect of witness or notary as legatee

The fact that a witness or the notary is a legatee does not invalidate the testament. A legacy to a witness or the notary is invalid, but if the witness would be an heir in intestacy, the witness may receive the lesser of his intestate share or the legacy in the testament.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1582.1 - Persons prohibited from witnessing; effect

Art. 1582.1. Persons prohibited from witnessing; effect

A person may not be a witness to a testament if that person is a spouse of a legatee at the time of the execution of the testament. The fact that a witness is the spouse of a legatee does not invalidate the testament; however, a legacy to a witness' spouse is invalid, if the witness is the spouse of the legatee at the time of the execution of the testament. If the legacy is invalid under the provisions of this Article, and if the legatee would be an heir in intestacy, the legatee may receive the lesser of his intestate share or legacy in the testament. Any testamentary terms or restrictions placed on the legacy shall remain in effect.

Acts 2003, No. 707, §1, eff. Jan. 1, 2004; Acts 2004, No. 231, §1.

NOTE: Acts 2004, No. 231, applies to testaments only executed on or after Jan. 1, 2004.



CC 1583 - Certain designations not legacies

Art. 1583. Certain designations not legacies

The designation of a succession representative or a trustee, or an attorney for either of them, is not a legacy.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1584 - Kinds of testamentary dispositions

SECTION 4. TESTAMENTARY DISPOSITIONS

Art. 1584. Kinds of testamentary dispositions

Testamentary dispositions are particular, general, or universal.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1585 - Universal legacy

Art. 1585. Universal legacy

A universal legacy is a disposition of all of the estate, or the balance of the estate that remains after particular legacies.

A universal legacy may be made jointly for the benefit of more than one legatee without changing its nature.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1586 - General legacy

Art. 1586. General legacy

A general legacy is a disposition by which the testator bequeaths a fraction or a certain proportion of the estate, or a fraction or certain proportion of the balance of the estate that remains after particular legacies. In addition, a disposition of property expressly described by the testator as all, or a fraction or a certain proportion of one of the following categories of property, is also a general legacy: separate or community property, movable or immovable property, or corporeal or incorporeal property. This list of categories is exclusive.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1587 - Particular legacy

Art. 1587. Particular legacy

A legacy that is neither general nor universal is a particular legacy.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1588 - Joint or separate legacy

Art. 1588. Joint or separate legacy

A legacy to more than one person is either joint or separate. It is separate when the testator assigns shares and joint when he does not. Nevertheless, the testator may make a legacy joint or separate by expressly designating it as such.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1589 - Lapse of legacies

Art. 1589. Lapse of legacies

A legacy lapses when:

(1) The legatee predeceases the testator.

(2) The legatee is incapable of receiving at the death of the testator.

(3) The legacy is subject to a suspensive condition, and the condition can no longer be fulfilled or the legatee dies before fulfillment of the condition.

(4) The legatee is declared unworthy.

(5) The legacy is renounced, but only to the extent of the renunciation.

(6) The legacy is declared invalid.

(7) The legacy is declared null, as for example, for fraud, duress, or undue influence.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1590 - Testamentary accretion

Art. 1590. Testamentary accretion

Testamentary accretion takes place when a legacy lapses.

Accretion takes place according to the testament, or, in the absence of a governing testamentary provision, according to the following Articles.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1591 - Accretion of particular and general legacies

Art. 1591. Accretion of particular and general legacies

When a particular or a general legacy lapses, accretion takes place in favor of the successor who, under the testament, would have received the thing if the legacy had not been made.

Acts 1997, No. 1421, §1, eff. 1999.



CC 1592 - Accretion among joint legatees

Art. 1592. Accretion among joint legatees

When a legacy to a joint legatee lapses, accretion takes place ratably in favor of the other joint legatees, except as provided in the following Article.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1593 - Exception to rule of testamentary accretion

Art. 1593. Exception to rule of testamentary accretion

If a legatee, joint or otherwise, is a child or sibling of the testator, or a descendant of a child or sibling of the testator, then to the extent that the legatee's interest in the legacy lapses, accretion takes place in favor of his descendants by roots who were in existence at the time of the decedent's death. The provisions of this Article shall not apply to a legacy that is declared invalid or is declared null for fraud, duress, or undue influence.

Acts 1997, No. 1421, §1, eff. July 1, 1999; Acts 2001, No. 824, §1.



CC 1594 - Reserved]

Art. 1594. [Reserved]



CC 1595 - Accretion to universal legatee

Art. 1595. Accretion to universal legatee

All legacies that lapse, and are not disposed of under the preceding Articles, accrete ratably to the universal legatees.

When a general legacy is phrased as a residue or balance of the estate without specifying that the residue or balance is the remaining fraction or a certain portion of the estate after the other general legacies, even though that is its effect, it shall be treated as a universal legacy for purposes of accretion under this Article.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1596 - Accretion to intestate successors

Art. 1596. Accretion to intestate successors

Any portion of the estate not disposed of under the foregoing rules devolves by intestacy.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1597 - Loss, extinction, or destruction of property given

Art. 1597. Loss, extinction, or destruction of property given

A. A legacy is extinguished to the extent that property forming all or part of the legacy is lost, extinguished, or destroyed before the death of the testator. However, the legatee is entitled to any part of the property that remains and to any uncollected insurance proceeds attributable to the loss, extinction, or destruction, and to the testator's right of action against any person liable for the loss, extinction, or destruction.

B. A legacy of a certain object is not extinguished when the object of the legacy has been transformed into a similar object without an act of the testator.

C. If the object of the legacy has been condemned or expropriated prior to the testator's death, the legatee is entitled to any uncollected award and to succeed to any right of action concerning the condemnation or expropriation.

Acts 1997, No. 1421, §1, eff. July 1, 1999; Acts 2001, No. 824, §1.



CC 1598 - Right of legatees to fruits and products

Art. 1598. Right of legatees to fruits and products

All legacies, whether particular, general, or universal, include the fruits and products attributable to the object of the legacy from the date of death, but the right of any legatee to distribution under this Article is subject to administration of the succession.

Nevertheless, the legatee of a specified amount of money is entitled to interest on it, at a reasonable rate, beginning one year after the testator's death, but the executor may, by contradictory proceedings with the legatee and upon good cause shown, obtain an extension of time for such interest to begin to accrue and for such other modification with regard to payment of interest as the court deems appropriate. If, however, the legacy is subject to a usufruct for life of a surviving spouse or is held in trust subject to an income interest for life, to or for the benefit of a surviving spouse, the spouse shall be entitled to interest on the money from the date of death at a reasonable rate.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1599 - Payment of legacies, preference of payment

Art. 1599. Payment of legacies, preference of payment

If the testator has not expressly declared a preference in the payment of legacies, the preference shall be governed by the following Articles.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1600 - Particular legacies; preference of payment

Art. 1600. Particular legacies; preference of payment

A particular legacy must be discharged in preference to all others.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1601 - Preference of payment among particular legacies

Art. 1601. Preference of payment among particular legacies

If the property remaining after payment of the debts and satisfaction of the legitime proves insufficient to discharge all particular legacies, the legacies of specific things must be discharged first and then the legacies of groups and collections of things. Any remaining property must be applied toward the discharge of legacies of money, to be divided among the legatees of money in proportion to the amounts of their legacies. When a legacy of money is expressly declared to be in recompense for services, it shall be paid in preference to all other legacies of money.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1602 - Discharge of an unsatisfied particular legacy

Art. 1602. Discharge of an unsatisfied particular legacy

Intestate successors and general and universal legatees are personally bound to discharge an unpaid particular legacy, each in proportion to the part of the estate that he receives.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1603 - Reserved]

Art. 1603. [Reserved]



CC 1604 - Discharge of legacies, limitation of liability

Art. 1604. Discharge of legacies, limitation of liability

In all the foregoing instances, a successor who is obligated to discharge a legacy is personally liable for his failure to do so only to the extent of the value of the property of the estate that he receives, valued as of the time of receipt. He is not personally liable to other successors by way of contribution or reimbursement for any greater amount.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1605 - Probate of testament

SECTION 5. PROBATE OF TESTAMENTS

Art. 1605. Probate of testament

A testament has no effect unless it is probated in accordance with the procedures and requisites of the Code of Civil Procedure.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1606 - Testator's right of revocation

SECTION 6. REVOCATION OF TESTAMENTS AND LEGACIES

Art. 1606. Testator's right of revocation

A testator may revoke his testament at any time. The right of revocation may not be renounced.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1607 - Revocation of entire testament by testator

Art. 1607. Revocation of entire testament by testator

Revocation of an entire testament occurs when the testator does any of the following:

(1) Physically destroys the testament, or has it destroyed at his direction.

(2) So declares in one of the forms prescribed for testaments or in an authentic act.

(3) Identifies and clearly revokes the testament by a writing that is entirely written and signed by the testator in his own handwriting.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1608 - Revocation of a legacy or other testamentary provision

Art. 1608. Revocation of a legacy or other testamentary provision

Revocation of a legacy or other testamentary provision occurs when the testator:

(1) So declares in one of the forms prescribed for testaments.

(2) Makes a subsequent incompatible testamentary disposition or provision.

(3) Makes a subsequent inter vivos disposition of the thing that is the object of the legacy and does not reacquire it.

(4) Clearly revokes the provision or legacy by a signed writing on the testament itself.

(5) Is divorced from the legatee after the testament is executed and at the time of his death, unless the testator provides to the contrary. Testamentary designations or appointments of a spouse are revoked under the same circumstances.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1609 - Revocation of juridical act prior to testator's death

Art. 1609. Revocation of juridical act prior to testator's death

The revocation of a testament, legacy, or other testamentary provision that is made in any manner other than physical destruction of the testament, subsequent inter vivos disposition or divorce is not effective if the revocation itself is revoked prior to the testator's death.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1610 - Other modifications

Art. 1610. Other modifications

Any other modification of a testament must be in one of the forms prescribed for testaments.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1610.1 - Grounds for revocation of testamentary dispositions

Art. 1610.1. Grounds for revocation of testamentary dispositions

The same causes that authorize an action for the revocation of a donation inter vivos are sufficient to authorize an action for revocation of testamentary dispositions.

Acts 2001, No. 824, §1.



CC 1611 - Intent of testator controls

SECTION 7. RULES FOR THE INTERPRETATION OF LEGACIES

Art. 1611. Intent of testator controls

A. The intent of the testator controls the interpretation of his testament. If the language of the testament is clear, its letter is not to be disregarded under the pretext of pursuing its spirit. The following rules for interpretation apply only when the testator's intent cannot be ascertained from the language of the testament. In applying these rules, the court may be aided by any competent evidence.

B. When a testament uses a term the legal effect of which has been changed after the date of execution of the testament, the court may consider the law in effect at the time the testament was executed to ascertain the testator's intent in the interpretation of a legacy or other testamentary provision.

Acts 1997, No. 1421, §1, eff. July 1, 1999; Acts 2001, No. 560, §1, eff. June 22, 2001.



CC 1612 - Preference for interpretation that gives effect

Art. 1612. Preference for interpretation that gives effect

A disposition should be interpreted in a sense in which it can have effect, rather than in one in which it can have none.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1613 - Mistake in identification of object bequeathed

Art. 1613. Mistake in identification of object bequeathed

If the identification of an object given is unclear or erroneous, the disposition is nonetheless effective if it can be ascertained what object the testator intended to give. If it cannot be ascertained whether a greater or lesser quantity was intended, it must be decided for the lesser.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1614 - Interpretation as to after-acquired property

Art. 1614. Interpretation as to after-acquired property

Absent a clear expression of a contrary intention, testamentary dispositions shall be interpreted to refer to the property that the testator owns at his death.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1615 - Contradictory provisions

Art. 1615. Contradictory provisions

When a testament contains contradictory provisions, the one written last prevails. Nonetheless, when the testament contains a legacy of a collection or a group of objects and also a legacy of some or all of the same objects, the legacy of some or all of the objects prevails.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1616 - Legacy to creditor

Art. 1616. Legacy to creditor

A legacy to a creditor is not applied toward satisfaction of the debt unless the testator clearly so indicates.

Acts 1997, No. 1421, §1, eff. July 1, 1999.



CC 1617 - Disinherison of forced heirs

SECTION 8. DISINHERISON

Art. 1617. Disinherison of forced heirs

A forced heir shall be deprived of his legitime if he is disinherited by the testator, for just cause, in the manner prescribed in the following Articles.

Acts 2001, No. 573, §1, eff. June 22, 2001.



CC 1618 - Formalities for disinherison

Art. 1618. Formalities for disinherison

A disinherison must be made in one of the forms prescribed for testaments.

Acts 2001, No. 573, §1, eff. June 22, 2001.



CC 1619 - Disinherison, express and for just cause

Art. 1619. Disinherison, express and for just cause

The disinherison must be made expressly and for a just cause; otherwise, it is null. The person who is disinherited must be either identified by name or otherwise identifiable from the instrument that disinherits him.

Acts 2001, No. 573, §1, eff. June 22, 2001.



CC 1620 - Limitation of causes for disinherison

Art. 1620. Limitation of causes for disinherison

There are no just causes for disinherison except those expressly recognized in the following Articles.

Acts 2001, No. 573, §1, eff. June 22, 2001.



CC 1621 - Children; causes for disinherison by parents

Art. 1621. Children; causes for disinherison by parents

A. A parent has just cause to disinherit a child if:

(1) The child has raised his hand to strike a parent, or has actually struck a parent; but a mere threat is not sufficient.

(2) The child has been guilty, towards a parent, of cruel treatment, crime, or grievous injury.

(3) The child has attempted to take the life of a parent.

(4) The child, without any reasonable basis, has accused a parent of committing a crime for which the law provides that the punishment could be life imprisonment or death.

(5) The child has used any act of violence or coercion to hinder a parent from making a testament.

(6) The child, being a minor, has married without the consent of the parent.

(7) The child has been convicted of a crime for which the law provides that the punishment could be life imprisonment or death.

(8) The child, after attaining the age of majority and knowing how to contact the parent, has failed to communicate with the parent without just cause for a period of two years, unless the child was on active duty in any of the military forces of the United States at the time.

B. For a disinherison to be valid, the cause must have occurred prior to the execution of the instrument that disinherits the heir.

Acts 2001, No. 573, §1, eff. June 22, 2001.



CC 1622 - Grandparents; causes for disinherison of grandchildren

Art. 1622. Grandparents; causes for disinherison of grandchildren

A grandparent may disinherit his grandchild for any of the causes, other than the sixth, expressed in the preceding Article, whenever the offending act has been committed against a parent or a grandparent. He may also disinherit the grandchild for the seventh cause expressed in the preceding Article.

Acts 2001, No. 573, §1, eff. June 22, 2001.



CC 1623 - Timing of action; no defense

Art. 1623. Timing of action; no defense

A person may be disinherited even though he was not a presumptive forced heir at the time of the occurrence of the act or the facts or circumstances alleged to constitute just cause for his disinherison.

Acts 2001, No. 573, §1, eff. June 22, 2001.



CC 1624 - Mention of cause for disinherison; burden of proof; reconciliation

Art. 1624. Mention of cause for disinherison; burden of proof; reconciliation

The testator shall express in the instrument the reason, facts, or circumstances that constitute the cause for the disinherison; otherwise, the disinherison is null. The reason, facts, or circumstances expressed in the instrument shall be presumed to be true. The presumption may be rebutted by a preponderance of the evidence, but the unsupported testimony of the disinherited heir shall not be sufficient to overcome the presumption.

Acts 2001, No. 573, §1, eff. June 22, 2001.



CC 1625 - Reconciliation

Art. 1625. Reconciliation

A. A person who is disinherited may overcome the disinherison by proving reconciliation with the testator after the occurrence of the reason, facts, or circumstances expressed in the instrument, provided he does so by clear and convincing evidence.

B. A writing signed by the testator that clearly and unequivocally demonstrates reconciliation shall constitute clear and convincing evidence.

Acts 2001, No. 573, §1, eff. June 22, 2001.



CC 1626 - Defenses to disinherison

Art. 1626. Defenses to disinherison

A disinherison shall not be effective if the person who is disinherited shows that because of his age or mental capacity he was not capable of understanding the impropriety of his behavior or if he shows that the behavior was unintentional or justified under the circumstances. Proof of this defense must be by a preponderance of the evidence, but the unsupported testimony of the disinherited heir shall not be sufficient to establish this defense.

Acts 2001, No. 573, §1, eff. June 22, 2001.



CC 1724 - Right of parents and ascendants to partition property among descendants

CHAPTER 7. OF PARTITIONS MADE BY PARENTS AND OTHER

ASCENDANTS AMONG THEIR DESCENDANTS

Art. 1724. Right of parents and ascendants to partition property among descendants

Fathers and mothers and other ascendants may make a distribution and partition of their property among their children and descendants, either by designating the quantum of the parts and partitions [portions] which they assign to each of them, or in designating the property* that shall compose their respective lots.

Acts 2004, No. 26, §1.

* English translation of French text incomplete; should include "of one kind or another."



CC 1725 - Method of making partition

Art. 1725. Method of making partition

These partitions may be made by act inter vivos or by testament. If a testator has designated the quantum or value of his estate which he bequeaths to a legatee either by formula or by specific sum, he may expressly delegate to his executor the authority to select assets to satisfy the quantum or value.

Amended by Acts 1982, No. 448, §1.



CC 1726 - Partition by act inter vivos, formalities.

Art. 1726. Partition by act inter vivos, formalities.

Those made by an act inter vivos can have only present property for their object, and are subject to all the formalities and conditions of donations inter vivos.



CC 1727 - Testamentary partitions, formalities.

Art. 1727. Testamentary partitions, formalities.

Those made by testament must be made in the forms prescribed for acts of that kind, and are subject to the same rules.



CC 1728 - Property not included in partition.

Art. 1728. Property not included in partition.

If the partition, whether inter vivos or by testament, has not comprised all the property that the ascendant leaves on the day of his decease, the property not comprised in the partition is divided according to law.



CC 1729 - Necessity for partition to include all descendants.

Art. 1729. Necessity for partition to include all descendants.

If the partition, whether inter vivos or by testament, be not made amongst all the children living at the time of the decease and the descendants of those predeceased, the partition shall be null and void for the whole; the child or descendant who had no part in it, may require a new partition in legal form.

Amended by Acts 1871, No. 87.



CC 1730 - Limitation in relation to disposable portion.

Art. 1730. Limitation in relation to disposable portion.

Partitions, made by ascendants, may be avoided,* when the advantage secured to one of the coheirs exceeds the disposable portion.

* Note error in English translation of French text; "avoided" should be "objected to."



CC 1731 - Action to rescind partition, payment of costs.

Art. 1731. Action to rescind partition, payment of costs.

The child who objects to the partition made by the ascendant, must advance the expenses of having the property estimated, and must ultimately support them and the costs of suit, if his claim be not founded.



CC 1732 - Tender by defendant in action of rescission.

Art. 1732. Tender by defendant in action of rescission.

The defendant in the action of rescission may arrest it by offering to the plaintiff the supplement of the portion to which he has a right.



CC 1733 - Donation of extra portion not affected by rescission.

Art. 1733. Donation of extra portion not affected by rescission.

The rescission of the partition does not carry with it the nullity of a donation made as an advantage.



CC 1734 - Donations in contemplation of marriage by third persons; in general

CHAPTER 8. OF DONATIONS INTER VIVOS MADE IN CONTEMPLATION

OF MARRIAGE BY THIRD PERSONS

SECTION 1. IN GENERAL

Art. 1734. Donations in contemplation of marriage by third persons; in general

Any third person may make a donation inter vivos in contemplation of a prospective marriage in accordance with the provisions of this Chapter. Such a donation shall be governed by the rules applicable to donations inter vivos in general, including the rules pertaining to the reduction of donations that exceed the disposable portion, but only insofar as those general rules are not modified by the following Articles.

A donation inter vivos by a third person in contemplation of a prospective marriage that is not made in accordance with the provisions of this Chapter shall be governed solely by the rules applicable to donations inter vivos in general.

Acts 2004, No. 619, §1, eff. Sept. 1, 2005.



CC 1735 - Form

Art. 1735. Form

The donation shall be made by a single instrument in authentic form. The instrument, which shall expressly state that the donor makes the donation in contemplation of the marriage of the prospective spouses, shall be signed at the same time and at the same place by the donor and by both of the prospective spouses.

The donation need not be accepted in express terms.

Acts 2004, No. 619, §1, eff. Sept. 1, 2005.



CC 1736 - Condition

Art. 1736. Condition

The donation shall be made subject to the suspensive condition that the prospective marriage shall take place.

Acts 2004, No. 619, §1, eff. Sept. 1, 2005.



CC 1737 - Beneficiaries

SECTION 2. DONATIONS OF PRESENT PROPERTY

Art. 1737. Beneficiaries

The donor may donate any of his present property to both or one of the prospective spouses. The donation may not, however, be made to their common descendants, whether already born or to be born.

Acts 2004, No. 619, §1, eff. Sept. 1, 2005.



CC 1738 - Beneficiaries

SECTION 3. DONATIONS OF PROPERTY TO BE LEFT AT DEATH

Art. 1738. Beneficiaries

The donor may donate all or any of the property that he will leave at his death (1) to both or one of the prospective spouses or (2) to both or one of them and, in the event that they or he predecease the donor or, once the donor's succession is opened, they or he either renounce the donation or are declared unworthy to receive it, to their common descendants, whether already born or to be born.

The donation is presumed to be made in favor of the common descendants of the spouses, even if, in the act of donation, the donor does not mention them.

Acts 2004, No. 619, §1, eff. Sept. 1, 2005.



CC 1739 - Limited irrevocability

Art. 1739. Limited irrevocability

A donation of property that the donor will leave at his death is irrevocable only in the sense that the donor may no longer dispose of the property by gratuitous title, save for dispositions of modest value. Nevertheless, the donor remains the owner of the property and, as such, retains the full liberty of disposing of it by onerous title, in the absence of an express stipulation to the contrary.

Acts 2004, No. 619, §1, eff. Sept. 1, 2005.



CC 1740 - Division following substitution of common descendants

Art. 1740. Division following substitution of common descendants

If the common descendants of the spouses find themselves substituted to both or one of the spouses, the property to which the common descendants are entitled shall be divided among them in accordance with the provisions of Chapter 2 of Title I of Book III.

Acts 2004, No. 619, §1, eff. Sept. 1, 2005.



CC 1741 - Caducity; causes and effects

Art. 1741. Caducity; causes and effects

If every one of the donees, including the substitutes, predeceases the donor or, once the donor's succession is opened, renounces the donation or is declared unworthy to receive it, the donation becomes of no effect at all. The object of the donation falls to the donor's heirs or legatees, as the case may be.

If the donation has been made to both spouses and to their common descendants, and if one of the spouses predeceases the donor or, once the donor's succession is opened, renounces the donation or is declared unworthy to receive it, the donation becomes of no effect only with respect to that spouse. To that extent, accretion takes place in favor of the surviving spouse, if the donation has been made to the spouses jointly, or substitution takes place in favor of their common descendants, if the donation has been made to the spouses separately.

If the donation has been made to both spouses, but not to their common descendants, and if one of the spouses predeceases the donor or, once the donor's succession is opened, renounces the donation or is declared unworthy to receive it, the donation becomes of no effect only with respect to that spouse. To that extent, the object of the donation accretes to the surviving spouse, if the donation has been made to the spouses jointly, or falls to the donor's heirs or legatees, as the case may be, if the donation has been made to the spouses separately.

If the donation has been made to one spouse only and to the spouses' common descendants, and if the donee spouse predeceases the donor or, once the donor's succession is opened, renounces the donation or is declared unworthy to receive it, the donation becomes of no effect with respect to the donee spouse. Substitution takes place in favor of the spouses' common descendants.

Acts 2004, No. 619, §1, eff. Sept. 1, 2005.



CC 1742 - Acceptance or renunciation of succession

Art. 1742. Acceptance or renunciation of succession

The donee of a donation of property that the donor will leave at his death has the right to accept or renounce the succession of the donor in accordance with the provisions of Chapter 6 of Title I of Book III.

Acts 2004, No. 619, §1, eff. Sept. 1, 2005.



CC 1743 - Universal succession; liability for estate debts

Art. 1743. Universal succession; liability for estate debts

The donee of a universal or general donation of property that the donor will leave at his death, as a universal successor of the donor, is answerable for the debts of the estate of the donor in accordance with the provisions of Chapter 13 of Title I of Book III.

Acts 2004, No. 619, §1, eff. Sept. 1, 2005.



CC 1744 - Donations between future or present spouses; in general

CHAPTER 9. OF INTERSPOUSAL DONATIONS INTER VIVOS

Art. 1744. Donations between future or present spouses; in general

A person may make a donation inter vivos to his future or present spouse in contemplation of or in consideration of their marriage in accordance with the provisions of this Chapter. Such a donation shall be governed by the rules applicable to donations inter vivos in general, including the rules that pertain to the reduction of donations that exceed the disposable portion, but only insofar as those general rules are not modified by the following Articles.

A donation inter vivos by a person to his future or present spouse in contemplation of or in consideration of their marriage that is not made in accordance with the provisions of this Chapter shall be governed solely by the rules applicable to donations inter vivos in general.

Acts 2004, No. 619, §1, eff. Sept. 1, 2005.



CC 1745 - Applicability of rules on donations in contemplation of marriage by third person

Art. 1745. Applicability of rules on donations in contemplation of marriage by third person

The provisions of Chapter 8 of this Title shall apply mutatis mutandis to such donations, with the following modifications.

Acts 2004, No. 619, §1, eff. Sept. 1, 2005.



CC 1746 - Objects and beneficiaries

Art. 1746. Objects and beneficiaries

The donation, which may consist of any of the donor's present property or all or any of the property that the donor will leave at his death, may be made to the donor's future or present spouse. The donation may not, however, be made to their common descendants, whether already born or to be born.

Acts 2004, No. 619, §1, eff. Sept. 1, 2005.



CC 1747 - Form

Art. 1747. Form

The donation shall be made by a single instrument in authentic form. The instrument, which shall expressly state that the donor makes the donation in contemplation of his prospective marriage or in consideration of his present marriage, as the case may be, shall be signed at the same time and at the same place by the donor and by the donee.

The donation need not be accepted in express terms.

Acts 2004, No. 619, §1, eff. Sept. 1, 2005.



CC 1748 - Right of return not presumed

Art. 1748. Right of return not presumed

If the donation consists of present property, it is presumed not to have been made subject to the resolutory condition that the donor survive the donee or survive the donee and his descendants.

Acts 2004, No. 619, §1, eff. Sept. 1, 2005.



CC 1749 - Donation of property to be left at death; caducity

Art. 1749. Donation of property to be left at death; caducity

When the donation consists of property that the donor will leave at his death, it becomes of no effect and the object thereof thereupon falls to the heirs or legatees of the donor spouse, as the case may be, if the donee predeceases the donor or, once the donor's succession is opened, renounces the donation or is declared unworthy to receive it.

Acts 2004, No. 619, §1, eff. Sept. 1, 2005.



CC 1750 - Donations of property to be left at death made during marriage; revocability

Art. 1750. Donations of property to be left at death made during marriage; revocability

A donation made during marriage of property that the donor will leave at his death is freely revocable, notwithstanding any stipulation to the contrary.

Acts 1990, No. 147, §1, eff. July 1, 1990; Acts 1995, No. 1180, §1, eff. Jan. 1, 1996; Acts 2004, No. 619, §1, eff. Sept. 1, 2005.



CC 1751 - Disguised donations and donations to persons interposed

Art. 1751. Disguised donations and donations to persons interposed

A donation of property that the donor will leave at his death is absolutely null if it is disguised or made to a person interposed to his spouse.

The following are reputed to be such person interposed:

(1) a child of the donee spouse who is not among the spouses' common children; or

(2) a person to whom the donee spouse is a presumptive successor at the time when the donation is made, even if the donee spouse does not thereafter survive that person.

Acts 2004, No. 619, §1, eff. Sept. 1, 2005.



CC 1752 - Repealed by Acts 1990, No. 147, 3, eff. July 1, 1990.

Art. 1752. Repealed by Acts 1990, No. 147, §3, eff. July 1, 1990.



CC 1753 - Repealed by Acts 1918, No. 238, 1.

Art. 1753. Repealed by Acts 1918, No. 238, §1.



CC 1754 - Repealed by Acts 2004, No. 619, §1, eff. Sept. 1, 2005.

Art. 1754. Repealed by Acts 2004, No. 619, §1, eff. Sept. 1, 2005.



CC 1755 - Repealed by Acts 2004, No. 619, §1, eff. Sept. 1, 2005.

Art. 1755. Repealed by Acts 2004, No. 619, §1, eff. Sept. 1, 2005.



CC 1756 - Obligations; definition

TITLE III. OBLIGATIONS IN GENERAL

CHAPTER 1. GENERAL PRINCIPLES

Art. 1756. Obligations; definition

An obligation is a legal relationship whereby a person, called the obligor, is bound to render a performance in favor of another, called the obligee. Performance may consist of giving, doing, or not doing something.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1757 - Sources of obligations

Art. 1757. Sources of obligations

Obligations arise from contracts and other declarations of will. They also arise directly from the law, regardless of a declaration of will, in instances such as wrongful acts, the management of the affairs of another, unjust enrichment and other acts or facts.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1758 - General effects

Art. 1758. General effects

A. An obligation may give the obligee the right to:

(1) Enforce the performance that the obligor is bound to render;

(2) Enforce performance by causing it to be rendered by another at the obligor's expense;

(3) Recover damages for the obligor's failure to perform, or his defective or delayed performance.

B. An obligation may give the obligor the right to:

(1) Obtain the proper discharge when he has performed in full;

(2) Contest the obligee's actions when the obligation has been extinguished or modified by a legal cause.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1759 - Good faith

Art. 1759. Good faith

Good faith shall govern the conduct of the obligor and the obligee in whatever pertains to the obligation.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1760 - Moral duties that may give rise to a natural obligation

CHAPTER 2. NATURAL OBLIGATIONS

Art. 1760. Moral duties that may give rise to a natural obligation

A natural obligation arises from circumstances in which the law implies a particular moral duty to render a performance.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1761 - Effects of a natural obligation

Art. 1761. Effects of a natural obligation

A natural obligation is not enforceable by judicial action. Nevertheless, whatever has been freely performed in compliance with a natural obligation may not be reclaimed.

A contract made for the performance of a natural obligation is onerous.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1762 - Examples of circumstances giving rise to a natural obligation

Art. 1762. Examples of circumstances giving rise to a natural obligation

Examples of circumstances giving rise to a natural obligation are:

(1) When a civil obligation has been extinguished by prescription or discharged in bankruptcy.

(2) When an obligation has been incurred by a person who, although endowed with discernment, lacks legal capacity.

(3) When the universal successors are not bound by a civil obligation to execute the donations and other dispositions made by a deceased person that are null for want of form.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1763 - Definition

CHAPTER 3. KINDS OF OBLIGATIONS

SECTION 1. REAL OBLIGATIONS

Art. 1763. Definition

A real obligation is a duty correlative and incidental to a real right.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1764 - Effects of real obligation

Art. 1764. Effects of real obligation

A real obligation is transferred to the universal or particular successor who acquires the movable or immovable thing to which the obligation is attached, without a special provision to that effect.

But a particular successor is not personally bound, unless he assumes the personal obligations of his transferor with respect to the thing, and he may liberate himself of the real obligation by abandoning the thing.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1765 - Heritable obligation

SECTION 2. STRICTLY PERSONAL AND

HERITABLE OBLIGATIONS

Art. 1765. Heritable obligation

An obligation is heritable when its performance may be enforced by a successor of the obligee or against a successor of the obligor.

Every obligation is deemed heritable as to all parties, except when the contrary results from the terms or from the nature of the contract.

A heritable obligation is also transferable between living persons.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1766 - Strictly personal obligation

Art. 1766. Strictly personal obligation

An obligation is strictly personal when its performance can be enforced only by the obligee, or only against the obligor.

When the performance requires the special skill or qualification of the obligor, the obligation is presumed to be strictly personal on the part of the obligor. All obligations to perform personal services are presumed to be strictly personal on the part of the obligor.

When the performance is intended for the benefit of the obligee exclusively, the obligation is strictly personal on the part of that obligee.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1767 - Suspensive and resolutory condition

SECTION 3. CONDITIONAL OBLIGATIONS

Art. 1767. Suspensive and resolutory condition

A conditional obligation is one dependent on an uncertain event.

If the obligation may not be enforced until the uncertain event occurs, the condition is suspensive.

If the obligation may be immediately enforced but will come to an end when the uncertain event occurs, the condition is resolutory.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1768 - Expressed and implied conditions

Art. 1768. Expressed and implied conditions

Conditions may be either expressed in a stipulation or implied by the law, the nature of the contract, or the intent of the parties.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1769 - Unlawful or impossible condition

Art. 1769. Unlawful or impossible condition

A suspensive condition that is unlawful or impossible makes the obligation null.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1770 - Condition that depends on the whim or the will of the obligor

Art. 1770. Condition that depends on the whim or the will of the obligor

A suspensive condition that depends solely on the whim of the obligor makes the obligation null.

A resolutory condition that depends solely on the will of the obligor must be fulfilled in good faith.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1771 - Obligee's right pending condition

Art. 1771. Obligee's right pending condition

The obligee of a conditional obligation, pending fulfillment of the condition, may take all lawful measures to preserve his right.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1772 - Fault of a party

Art. 1772. Fault of a party

A condition is regarded as fulfilled when it is not fulfilled because of the fault of a party with an interest contrary to the fulfillment.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1773 - Time for fulfillment of condition that an event shall occur

Art. 1773. Time for fulfillment of condition that an event shall occur

If the condition is that an event shall occur within a fixed time and that time elapses without the occurrence of the event, the condition is considered to have failed.

If no time has been fixed for the occurrence of the event, the condition may be fulfilled within a reasonable time.

Whether or not a time has been fixed, the condition is considered to have failed once it is certain that the event will not occur.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1774 - Time for fulfillment of condition that an event shall not occur

Art. 1774. Time for fulfillment of condition that an event shall not occur

If the condition is that an event shall not occur within a fixed time, it is considered as fulfilled once that time has elapsed without the event having occurred.

The condition is regarded as fulfilled whenever it is certain that the event will not occur, whether or not a time has been fixed.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1775 - Effects retroactive

Art. 1775. Effects retroactive

Fulfillment of a condition has effects that are retroactive to the inception of the obligation. Nevertheless, that fulfillment does not impair the validity of acts of administration duly performed by a party, nor affect the ownership of fruits produced while the condition was pending. Likewise, fulfillment of the condition does not impair the right acquired by third persons while the condition was pending.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1776 - Contract for continuous or periodic performance

Art. 1776. Contract for continuous or periodic performance

In a contract for continuous or periodic performance, fulfillment of a resolutory condition does not affect the validity of acts of performance rendered before fulfillment of the condition.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1777 - Express or implied term

SECTION 4. OBLIGATIONS WITH A TERM

Art. 1777. Express or implied term

A term for the performance of an obligation may be express or it may be implied by the nature of the contract.

Performance of an obligation not subject to a term is due immediately.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1778 - Term for performance

Art. 1778. Term for performance

A term for the performance of an obligation is a period of time either certain or uncertain. It is certain when it is fixed. It is uncertain when it is not fixed but is determinable either by the intent of the parties or by the occurrence of a future and certain event. It is also uncertain when it is not determinable, in which case the obligation must be performed within a reasonable time.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1779 - Term presumed to benefit the obligor

Art. 1779. Term presumed to benefit the obligor

A term is presumed to benefit the obligor unless the agreement or the circumstances show that it was intended to benefit the obligee or both parties.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1780 - Renunciation of a term

Art. 1780. Renunciation of a term

The party for whose exclusive benefit a term has been established may renounce it.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1781 - Performance before end of term

Art. 1781. Performance before end of term

Although performance cannot be demanded before the term ends, an obligor who has performed voluntarily before the term ends may not recover the performance.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1782 - If the obligor is insolvent

Art. 1782. If the obligor is insolvent

When the obligation is such that its performance requires the solvency of the obligor, the term is regarded as nonexistent if the obligor is found to be insolvent.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1783 - Impairment or failure of security

Art. 1783. Impairment or failure of security

When the obligation is subject to a term and the obligor fails to furnish the promised security, or the security furnished becomes insufficient, the obligee may require that the obligor, at his option, either perform the obligation immediately or furnish sufficient security. The obligee may take all lawful measures to preserve his right.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1784 - Term for performance not fixed

Art. 1784. Term for performance not fixed

When the term for performance of an obligation is not marked by a specific date but is rather a period of time, the term begins to run on the day after the contract is made, or on the day after the occurrence of the event that marks the beginning of the term, and it includes the last day of the period.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1785 - Performance on term

Art. 1785. Performance on term

Performance on term must be in accordance with the intent of the parties, or with established usage when the intent cannot be ascertained.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1786 - Several, joint, and solidary obligations

SECTION 5. OBLIGATIONS WITH MULTIPLE PERSONS

Art. 1786. Several, joint, and solidary obligations

When an obligation binds more than one obligor to one obligee, or binds one obligor to more than one obligee, or binds more than one obligor to more than one obligee, the obligation may be several, joint, or solidary.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1787 - Several obligations; effects

Art. 1787. Several obligations; effects

When each of different obligors owes a separate performance to one obligee, the obligation is several for the obligors.

When one obligor owes a separate performance to each of different obligees, the obligation is several for the obligees.

A several obligation produces the same effects as a separate obligation owed to each obligee by an obligor or by each obligor to an obligee.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1788 - Joint obligations for obligors or obligees

Art. 1788. Joint obligations for obligors or obligees

When different obligors owe together just one performance to one obligee, but neither is bound for the whole, the obligation is joint for the obligors.

When one obligor owes just one performance intended for the common benefit of different obligees, neither of whom is entitled to the whole performance, the obligation is joint for the obligees.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1789 - Divisible and indivisible joint obligation

Art. 1789. Divisible and indivisible joint obligation

When a joint obligation is divisible, each joint obligor is bound to perform, and each joint obligee is entitled to receive, only his portion.

When a joint obligation is indivisible, joint obligors or obligees are subject to the rules governing solidary obligors or solidary obligees.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1790 - Solidary obligations for obligees

Art. 1790. Solidary obligations for obligees

An obligation is solidary for the obligees when it gives each obligee the right to demand the whole performance from the common obligor.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1791 - Extinction of obligation by performance

Art. 1791. Extinction of obligation by performance

Before a solidary obligee brings action for performance, the obligor may extinguish the obligation by rendering performance to any of the solidary obligees.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1792 - Remission by one obligee

Art. 1792. Remission by one obligee

Remission of debt by one solidary obligee releases the obligor but only for the portion of that obligee.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1793 - Interruption of prescription

Art. 1793. Interruption of prescription

Any act that interrupts prescription for one of the solidary obligees benefits all the others.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1794 - Solidary obligation for obligors

Art. 1794. Solidary obligation for obligors

An obligation is solidary for the obligors when each obligor is liable for the whole performance. A performance rendered by one of the solidary obligors relieves the others of liability toward the obligee.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1795 - Solidary obligor may not request division; action against one obligor after action against another

Art. 1795. Solidary obligor may not request division; action against one obligor after action against another

An obligee, at his choice, may demand the whole performance from any of his solidary obligors. A solidary obligor may not request division of the debt.

Unless the obligation is extinguished, an obligee may institute action against any of his solidary obligors even after institution of action against another solidary obligor.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1796 - Solidarity not presumed

Art. 1796. Solidarity not presumed

Solidarity of obligation shall not be presumed. A solidary obligation arises from a clear expression of the parties' intent or from the law.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1797 - Solidary obligation arising from different sources

Art. 1797. Solidary obligation arising from different sources

An obligation may be solidary though it derives from a different source for each obligor.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1798 - Obligation subject to condition or term

Art. 1798. Obligation subject to condition or term

An obligation may be solidary though for one of the obligors it is subject to a condition or term.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1799 - Interruption of prescription

Art. 1799. Interruption of prescription

The interruption of prescription against one solidary obligor is effective against all solidary obligors and their heirs.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1800 - Solidary liability for damages

Art. 1800. Solidary liability for damages

A failure to perform a solidary obligation through the fault of one obligor renders all the obligors solidarily liable for the resulting damages. In that case, the obligors not at fault have their remedy against the obligor at fault.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1801 - Defenses that solidary obligor may raise

Art. 1801. Defenses that solidary obligor may raise

A solidary obligor may raise against the obligee defenses that arise from the nature of the obligation, or that are personal to him, or that are common to all the solidary obligors. He may not raise a defense that is personal to another solidary obligor.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1802 - Renunciation of solidarity

Art. 1802. Renunciation of solidarity

Renunciation of solidarity by the obligee in favor of one or more of his obligors must be express. An obligee who receives a partial performance from an obligor separately preserves the solidary obligation against all his obligors after deduction of that partial performance.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1803 - Remission of debt to or transaction or compromise with one obligor

Art. 1803. Remission of debt to or transaction or compromise with one obligor

Remission of debt by the obligee in favor of one obligor, or a transaction or compromise between the obligee and one obligor, benefits the other solidary obligors in the amount of the portion of that obligor.

Surrender to one solidary obligor of the instrument evidencing the obligation gives rise to a presumption that the remission of debt was intended for the benefit of all the solidary obligors.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1804 - Liability of solidary obligors between themselves

Art. 1804. Liability of solidary obligors between themselves

Among solidary obligors, each is liable for his virile portion. If the obligation arises from a contract or quasi-contract, virile portions are equal in the absence of agreement or judgment to the contrary. If the obligation arises from an offense or quasi-offense, a virile portion is proportionate to the fault of each obligor.

A solidary obligor who has rendered the whole performance, though subrogated to the right of the obligee, may claim from the other obligors no more than the virile portion of each.

If the circumstances giving rise to the solidary obligation concern only one of the obligors, that obligor is liable for the whole to the other obligors who are then considered only as his sureties.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1805 - Enforcement of contribution

Art. 1805. Enforcement of contribution

A party sued on an obligation that would be solidary if it exists may seek to enforce contribution against any solidary co-obligor by making him a third party defendant according to the rules of procedure, whether or not that third party has been initially sued, and whether the party seeking to enforce contribution admits or denies liability on the obligation alleged by plaintiff.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1806 - Insolvency of a solidary obligor

Art. 1806. Insolvency of a solidary obligor

A loss arising from the insolvency of a solidary obligor must be borne by the other solidary obligors in proportion to their portion.

Any obligor in whose favor solidarity has been renounced must nevertheless contribute to make up for the loss.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1807 - Conjunctive obligation

SECTION 6. CONJUNCTIVE AND ALTERNATIVE OBLIGATIONS

Art. 1807. Conjunctive obligation

An obligation is conjunctive when it binds the obligor to multiple items of performance that may be separately rendered or enforced. In that case, each item is regarded as the object of a separate obligation.

The parties may provide that the failure of the obligor to perform one or more items shall allow the obligee to demand the immediate performance of all the remaining items.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1808 - Alternative obligation

Art. 1808. Alternative obligation

An obligation is alternative when an obligor is bound to render only one of two or more items of performance.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1809 - Choice belongs to the obligor

Art. 1809. Choice belongs to the obligor

When an obligation is alternative, the choice of the item of performance belongs to the obligor unless it has been expressly or impliedly granted to the obligee.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1810 - Delay in exercising choice

Art. 1810. Delay in exercising choice

When the party who has the choice does not exercise it after a demand to do so, the other party may choose the item of performance.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1811 - Obligor may not choose part of one item

Art. 1811. Obligor may not choose part of one item

An obligor may not perform an alternative obligation by rendering as performance a part of one item and a part of another.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1812 - Impossibility or unlawfulness of one item of performance

Art. 1812. Impossibility or unlawfulness of one item of performance

When the choice belongs to the obligor and one of the items of performance contemplated in the alternative obligation becomes impossible or unlawful, regardless of the fault of the obligor, he must render one of those that remain.

When the choice belongs to the obligee and one of the items of performance becomes impossible or unlawful without the fault of the obligor, the obligee must choose one of the items that remain. If the impossibility or unlawfulness is due to the fault of the obligor, the obligee may choose either one of those that remain, or damages for the item of performance that became impossible or unlawful.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1813 - Impossibility or unlawfulness of all items of performance

Art. 1813. Impossibility or unlawfulness of all items of performance

If all of the items of performance contemplated in the alternative obligation become impossible or unlawful without the obligor's fault, the obligation is extinguished.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1814 - Obligor's liability for damages

Art. 1814. Obligor's liability for damages

When the choice belongs to the obligor, if all the items of performance contemplated in the alternative obligation have become impossible and the impossibility of one or more is due to the fault of the obligor, he is liable for the damages resulting from his failure to render the last item that became impossible.

If the impossibility of one or more items is due to the fault of the obligee, the obligor is not bound to deliver any of the items that remain.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1815 - Divisible and indivisible obligation

SECTION 7. DIVISIBLE AND INDIVISIBLE OBLIGATIONS

Art. 1815. Divisible and indivisible obligation

An obligation is divisible when the object of the performance is susceptible of division.

An obligation is indivisible when the object of the performance, because of its nature or because of the intent of the parties, is not susceptible of division.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1816 - Effect of divisible obligation between single obligor and obligee

Art. 1816. Effect of divisible obligation between single obligor and obligee

When there is only one obligor and only one obligee, a divisible obligation must be performed as if it were indivisible.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1817 - Effects of divisible obligation among successors

Art. 1817. Effects of divisible obligation among successors

A divisible obligation must be divided among successors of the obligor or of the obligee.

Each successor of the obligor is liable only for his share of a divisible obligation.

Each successor of the obligee is entitled only to his share of a divisible obligation.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1818 - Effects of indivisible obligations between more than one obligor or obligee

Art. 1818. Effects of indivisible obligations between more than one obligor or obligee

An indivisible obligation with more than one obligor or obligee is subject to the rules governing solidary obligations.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1819 - Effect of indivisible obligation among successors

Art. 1819. Effect of indivisible obligation among successors

An indivisible obligation may not be divided among the successors of the obligor or of the obligee, who are thus subject to the rules governing solidary obligors or solidary obligees.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1820 - Solidarity is not indivisibility

Art. 1820. Solidarity is not indivisibility

A stipulation of solidarity does not make an obligation indivisible.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1821 - Assumption by agreement between obligor and third person

CHAPTER 4. TRANSFER OF OBLIGATIONS

SECTION 1. ASSUMPTION OF OBLIGATIONS

Art. 1821. Assumption by agreement between obligor and third person

An obligor and a third person may agree to an assumption by the latter of an obligation of the former. To be enforceable by the obligee against the third person, the agreement must be made in writing.

The obligee's consent to the agreement does not effect a release of the obligor.

The unreleased obligor remains solidarily bound with the third person.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1822 - Third person bound for amount assumed

Art. 1822. Third person bound for amount assumed

A person who, by agreement with the obligor, assumes the obligation of the latter is bound only to the extent of his assumption.

The assuming obligor may raise any defense based on the contract by which the assumption was made.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1823 - Assumption by agreement between obligee and third person

Art. 1823. Assumption by agreement between obligee and third person

An obligee and a third person may agree on an assumption by the latter of an obligation owed by another to the former. That agreement must be made in writing. That agreement does not effect a release of the original obligor.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1824 - Defenses

Art. 1824. Defenses

A person who, by agreement with the obligee, has assumed another's obligation may not raise against the obligee any defense based on the relationship between the assuming obligor and the original obligor.

The assuming obligor may raise any defense based on the relationship between the original obligor and obligee. He may not invoke compensation based on an obligation owed by the obligee to the original obligor.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1825 - Definition

SECTION 2. SUBROGATION

Art. 1825. Definition

Subrogation is the substitution of one person to the rights of another. It may be conventional or legal.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1826 - Effects

Art. 1826. Effects

A. When subrogation results from a person's performance of the obligation of another, that obligation subsists in favor of the person who performed it who may avail himself of the action and security of the original obligee against the obligor, but is extinguished for the original obligee.

B. An original obligee who has been paid only in part may exercise his right for the balance of the debt in preference to the new obligee. This right shall not be waived or altered if the original obligation arose from injuries sustained or loss occasioned by the original obligee as a result of the negligence or intentional conduct of the original obligor.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985; Acts 2001, No. 305, §1.



CC 1827 - Conventional subrogation by the obligee

Art. 1827. Conventional subrogation by the obligee

An obligee who receives performance from a third person may subrogate that person to the rights of the obligee, even without the obligor's consent. That subrogation is subject to the rules governing the assignment of rights.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1828 - Conventional subrogation by the obligor

Art. 1828. Conventional subrogation by the obligor

An obligor who pays a debt with money or other fungible things borrowed for that purpose may subrogate the lender to the rights of the obligee, even without the obligee's consent.

The agreement for subrogation must be made in writing expressing that the purpose of the loan is to pay the debt.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1829 - Subrogation by operation of law

Art. 1829. Subrogation by operation of law

Subrogation takes place by operation of law:

(1) In favor of an obligee who pays another obligee whose right is preferred to his because of a privilege, pledge, mortgage, or security interest;

(2) In favor of a purchaser of movable or immovable property who uses the purchase money to pay creditors holding any privilege, pledge, mortgage, or security interest on the property;

(3) In favor of an obligor who pays a debt he owes with others or for others and who has recourse against those others as a result of the payment;

(4) In favor of a successor who pays estate debts with his own funds; and

(5) In the other cases provided by law.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985; Acts 1989, No. 137, §16, eff. Sept. 1, 1989; Acts 2001, No. 572, §1.



CC 1830 - Effects of legal subrogation

Art. 1830. Effects of legal subrogation

When subrogation takes place by operation of law, the new obligee may recover from the obligor only to the extent of the performance rendered to the original obligee. The new obligee may not recover more by invoking conventional subrogation.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1831 - Party must prove obligation

CHAPTER 5. PROOF OF OBLIGATIONS

Art. 1831. Party must prove obligation

A party who demands performance of an obligation must prove the existence of the obligation.

A party who asserts that an obligation is null, or that it has been modified or extinguished, must prove the facts or acts giving rise to the nullity, modification, or extinction.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1832 - Written form required by law

Art. 1832. Written form required by law

When the law requires a contract to be in written form, the contract may not be proved by testimony or by presumption, unless the written instrument has been destroyed, lost, or stolen.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1833 - Authentic act

Art. 1833. Authentic act

A. An authentic act is a writing executed before a notary public or other officer authorized to perform that function, in the presence of two witnesses, and signed by each party who executed it, by each witness, and by each notary public before whom it was executed. The typed or hand-printed name of each person shall be placed in a legible form immediately beneath the signature of each person signing the act.

B. To be an authentic act, the writing need not be executed at one time or place, or before the same notary public or in the presence of the same witnesses, provided that each party who executes it does so before a notary public or other officer authorized to perform that function, and in the presence of two witnesses and each party, each witness, and each notary public signs it. The failure to include the typed or hand-printed name of each person signing the act shall not affect the validity or authenticity of the act.

C. If a party is unable or does not know how to sign his name, the notary public must cause him to affix his mark to the writing.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985; Acts 2003, No. 965, §1, eff. Jan. 1, 2005.



CC 1834 - Act that fails to be authentic

Art. 1834. Act that fails to be authentic

An act that fails to be authentic because of the lack of competence or capacity of the notary public, or because of a defect of form, may still be valid as an act under private signature.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1835 - Authentic act constitutes full proof between parties and heirs

Art. 1835. Authentic act constitutes full proof between parties and heirs

An authentic act constitutes full proof of the agreement it contains, as against the parties, their heirs, and successors by universal or particular title.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1836 - Act under private signature duly acknowledged

Art. 1836. Act under private signature duly acknowledged

An act under private signature is regarded prima facie as the true and genuine act of a party executing it when his signature has been acknowledged, and the act shall be admitted in evidence without further proof.

An act under private signature may be acknowledged by a party to that act by recognizing the signature as his own before a court, or before a notary public, or other officer authorized to perform that function, in the presence of two witnesses. An act under private signature may be acknowledged also in any other manner authorized by law.

Nevertheless, an act under private signature, though acknowledged, cannot substitute for an authentic act when the law prescribes such an act.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1837 - Act under private signature

Art. 1837. Act under private signature

An act under private signature need not be written by the parties, but must be signed by them.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1838 - Party must acknowledge or deny signature

Art. 1838. Party must acknowledge or deny signature

A party against whom an act under private signature is asserted must acknowledge his signature or deny that it is his.

In case of denial, any means of proof may be used to establish that the signature belongs to that party.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1839 - Transfer of immovable property

Art. 1839. Transfer of immovable property

A transfer of immovable property must be made by authentic act or by act under private signature. Nevertheless, an oral transfer is valid between the parties when the property has been actually delivered and the transferor recognizes the transfer when interrogated on oath.

An instrument involving immovable property shall have effect against third persons only from the time it is filed for registry in the parish where the property is located.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1840 - Copy of authentic act

Art. 1840. Copy of authentic act

When certified by the notary public or other officer before whom the act was passed, a copy of an authentic act constitutes proof of the contents of the original, unless the copy is proved to be incorrect.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1841 - Copy of recorded writing

Art. 1841. Copy of recorded writing

When an authentic act or an acknowledged act under private signature has been filed for registry with a public officer, a copy of the act thus filed, when certified by that officer, constitutes proof of the contents of the original.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1842 - Confirmation

Art. 1842. Confirmation

Confirmation is a declaration whereby a person cures the relative nullity of an obligation.

An express act of confirmation must contain or identify the substance of the obligation and evidence the intention to cure its relative nullity.

Tacit confirmation may result from voluntary performance of the obligation.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1843 - Ratification

Art. 1843. Ratification

Ratification is a declaration whereby a person gives his consent to an obligation incurred on his behalf by another without authority.

An express act of ratification must evidence the intention to be bound by the ratified obligation.

Tacit ratification results when a person, with knowledge of an obligation incurred on his behalf by another, accepts the benefit of that obligation.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1844 - Effects of confirmation and ratification

Art. 1844. Effects of confirmation and ratification

The effects of confirmation and ratification are retroactive to the date of the confirmed or ratified obligation. Neither confirmation nor ratification may impair the rights of third persons.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1845 - Confirmation of donation

Art. 1845. Confirmation of donation

A donation inter vivos that is null for lack of proper form may be confirmed by the donor but the confirmation must be made in the form required for a donation.

The universal successor of the donor may, after his death, expressly or tacitly confirm such a donation.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1846 - Contract not in excess of five hundred dollars

Art. 1846. Contract not in excess of five hundred dollars

When a writing is not required by law, a contract not reduced to writing, for a price or, in the absence of a price, for a value not in excess of five hundred dollars may be proved by competent evidence.

If the price or value is in excess of five hundred dollars, the contract must be proved by at least one witness and other corroborating circumstances.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1847 - Debt of a third person and debt extinguished by prescription

Art. 1847. Debt of a third person and debt extinguished by prescription

Parol evidence is inadmissible to establish either a promise to pay the debt of a third person or a promise to pay a debt extinguished by prescription.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1848 - Testimonial or other evidence not admitted to disprove a writing

Art. 1848. Testimonial or other evidence not admitted to disprove a writing

Testimonial or other evidence may not be admitted to negate or vary the contents of an authentic act or an act under private signature. Nevertheless, in the interest of justice, that evidence may be admitted to prove such circumstances as a vice of consent or to prove that the written act was modified by a subsequent and valid oral agreement.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985; Acts 2012, No. 277, §1.



CC 1849 - Proof of simulation

Art. 1849. Proof of simulation

In all cases, testimonial or other evidence may be admitted to prove the existence or a presumption of a simulation or to rebut such a presumption. Nevertheless, between the parties, a counterletter is required to prove that an act purporting to transfer immovable property is an absolute simulation, except when a simulation is presumed or as necessary to protect the rights of forced heirs.

Acts 2012, No. 277, §1.



CC 1850

§1850. Repealed by Acts 1997, No. 577, §3.



CC 1851

§1851. Repealed by Acts 1997, No. 577, §3.



CC 1852

§1852. Repealed by Acts 1997, No. 577, §3.



CC 1853 - Judicial confession

Art. 1853. Judicial confession

A judicial confession is a declaration made by a party in a judicial proceeding. That confession constitutes full proof against the party who made it.

A judicial confession is indivisible and it may be revoked only on the ground of error of fact.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1854 - Extinction by performance

CHAPTER 6. EXTINCTION OF OBLIGATIONS

SECTION 1. PERFORMANCE

Art. 1854. Extinction by performance

Performance by the obligor extinguishes the obligation.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1855 - Performance by a third person

Art. 1855. Performance by a third person

Performance may be rendered by a third person, even against the will of the obligee, unless the obligor or the obligee has an interest in performance only by the obligor.

Performance rendered by a third person effects subrogation only when so provided by law or by agreement.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1856 - Valid transfer of object of performance

Art. 1856. Valid transfer of object of performance

An obligation that may be extinguished by the transfer of a thing is not extinguished unless the thing has been validly transferred to the obligee of performance.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1857 - Performance rendered to the obligee

Art. 1857. Performance rendered to the obligee

Performance must be rendered to the obligee or to a person authorized by him.

However, a performance rendered to an unauthorized person is valid if the obligee ratifies it.

In the absence of ratification, a performance rendered to an unauthorized person is valid if the obligee has derived a benefit from it, but only for the amount of the benefit.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1858 - Lack of capacity of obligee

Art. 1858. Lack of capacity of obligee

Performance rendered to an obligee without capacity to receive it is valid to the extent of the benefit he derived from it.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1859 - Performance in violation of seizure

Art. 1859. Performance in violation of seizure

A performance rendered to an obligee in violation of a seizure is not valid against the seizing creditor who, according to his right, may force the obligor to perform again.

In that case, the obligor may recover the first performance from the obligee.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1860 - Quality of thing to be given

Art. 1860. Quality of thing to be given

When the performance consists of giving a thing that is determined as to its kind only, the obligor need not give one of the best quality but he may not tender one of the worst.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1861 - Partial performance

Art. 1861. Partial performance

An obligee may refuse to accept a partial performance.

Nevertheless, if the amount of an obligation to pay money is disputed in part and the obligor is willing to pay the undisputed part, the obligee may not refuse to accept that part. If the obligee is willing to accept the undisputed part, the obligor must pay it. In either case, the obligee preserves his right to claim the disputed part.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1862 - Place of performance

Art. 1862. Place of performance

Performance shall be rendered in the place either stipulated in the agreement or intended by the parties according to usage, the nature of the performance, or other circumstances.

In the absence of agreement or other indication of the parties' intent, performance of an obligation to give an individually determined thing shall be rendered at the place the thing was when the obligation arose. If the obligation is of any other kind, the performance shall be rendered at the domicile of the obligor.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1863 - Expenses

Art. 1863. Expenses

Expenses that may be required to render performance shall be borne by the obligor.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1864 - Imputation by obligor

SUBSECTION A. IMPUTATION OF PAYMENT

Art. 1864. Imputation by obligor

An obligor who owes several debts to an obligee has the right to impute payment to the debt he intends to pay.

The obligor's intent to pay a certain debt may be expressed at the time of payment or may be inferred from circumstances known to the obligee.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1865 - Imputation to debt not yet due

Art. 1865. Imputation to debt not yet due

An obligor may not, without the obligee's consent, impute payment to a debt not yet due.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1866 - Payment imputed to interest

Art. 1866. Payment imputed to interest

An obligor of a debt that bears interest may not, without the obligee's consent, impute a payment to principal when interest is due.

A payment made on principal and interest must be imputed first to interest.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1867 - Imputation by obligee

Art. 1867. Imputation by obligee

An obligor who has accepted a receipt that imputes payment to one of his debts may no longer demand imputation to another debt, unless the obligee has acted in bad faith.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1868 - Imputation not made by the parties

Art. 1868. Imputation not made by the parties

When the parties have made no imputation, payment must be imputed to the debt that is already due.

If several debts are due, payment must be imputed to the debt that bears interest.

If all, or none, of the debts that are due bear interest, payment must be imputed to the debt that is secured.

If several unsecured debts bear interest, payment must be imputed to the debt that, because of the rate of interest, is most burdensome to the obligor.

If several secured debts bear no interest, payment must be imputed to the debt that, because of the nature of the security, is most burdensome to the obligor.

If the obligor had the same interest in paying all debts, payment must be imputed to the debt that became due first.

If all debts are of the same nature and became due at the same time, payment must be proportionally imputed to all.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1869 - Offer to perform and deposit by obligor

SUBSECTION B. TENDER AND DEPOSIT

Art. 1869. Offer to perform and deposit by obligor

When the object of the performance is the delivery of a thing or a sum of money and the obligee, without justification, fails to accept the performance tendered by the obligor, the tender, followed by deposit to the order of the court, produces all the effects of a performance from the time the tender was made if declared valid by the court.

A valid tender is an offer to perform according to the nature of the obligation.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1870 - Notice as tender

Art. 1870. Notice as tender

If the obligor knows or has reason to know that the obligee will refuse the performance, or when the object of the performance is the delivery of a thing or a sum of money at a place other than the obligee's domicile, a notice given to the obligee that the obligor is ready to perform has the same effect as a tender.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1871 - Deposit of things by obligor

Art. 1871. Deposit of things by obligor

After the tender has been refused, the obligor may deposit the thing or the sum of money to the order of the court in a place designated by the court for that purpose, and may demand judgment declaring the performance valid.

If the deposit is accepted by the obligee, or if the court declares the performance valid, all expenses of the deposit must be borne by the obligee.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1872 - Sale of a thing and deposit of proceeds

Art. 1872. Sale of a thing and deposit of proceeds

If performance consists of the delivery of a perishable thing, or of a thing whose deposit and custody are excessively costly in proportion to its value, the court may order the sale of the thing under the conditions that it may direct, and the deposit of the proceeds.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1873 - Obligor not liable when failure caused by fortuitous event

SECTION 2. IMPOSSIBILITY OF PERFORMANCE

Art. 1873. Obligor not liable when failure caused by fortuitous event

An obligor is not liable for his failure to perform when it is caused by a fortuitous event that makes performance impossible.

An obligor is, however, liable for his failure to perform when he has assumed the risk of such a fortuitous event.

An obligor is liable also when the fortuitous event occurred after he has been put in default.

An obligor is likewise liable when the fortuitous event that caused his failure to perform has been preceded by his fault, without which the failure would not have occurred.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1874 - Fortuitous event that would have destroyed object in hands of obligee

Art. 1874. Fortuitous event that would have destroyed object in hands of obligee

An obligor who had been put in default when a fortuitous event made his performance impossible is not liable for his failure to perform if the fortuitous event would have likewise destroyed the object of the performance in the hands of the obligee had performance been timely rendered.

That obligor is, however, liable for the damage caused by his delay.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1875 - Fortuitous event

Art. 1875. Fortuitous event

A fortuitous event is one that, at the time the contract was made, could not have been reasonably foreseen.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1876 - Contract dissolved when performance becomes impossible

Art. 1876. Contract dissolved when performance becomes impossible

When the entire performance owed by one party has become impossible because of a fortuitous event, the contract is dissolved.

The other party may then recover any performance he has already rendered.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1877 - Fortuitous event that has made performance impossible in part

Art. 1877. Fortuitous event that has made performance impossible in part

When a fortuitous event has made a party's performance impossible in part, the court may reduce the other party's counterperformance proportionally, or, according to the circumstances, may declare the contract dissolved.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1878 - Fortuitous event after obligor performed in part

Art. 1878. Fortuitous event after obligor performed in part

If a contract is dissolved because of a fortuitous event that occurred after an obligor has performed in part, the obligee is bound but only to the extent that he was enriched by the obligor's partial performance.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1879 - Extinguishment of existing obligation

SECTION 3. NOVATION

Art. 1879. Extinguishment of existing obligation

Novation is the extinguishment of an existing obligation by the substitution of a new one.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1880 - Novation not presumed

Art. 1880. Novation not presumed

The intention to extinguish the original obligation must be clear and unequivocal. Novation may not be presumed.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1881 - Objective novation

Art. 1881. Objective novation

Novation takes place when, by agreement of the parties, a new performance is substituted for that previously owed, or a new cause is substituted for that of the original obligation. If any substantial part of the original performance is still owed, there is no novation.

Novation takes place also when the parties expressly declare their intention to novate an obligation.

Mere modification of an obligation, made without intention to extinguish it, does not effect a novation. The execution of a new writing, the issuance or renewal of a negotiable instrument, or the giving of new securities for the performance of an existing obligation are examples of such a modification.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1882 - Subjective novation

Art. 1882. Subjective novation

Novation takes place when a new obligor is substituted for a prior obligor who is discharged by the obligee. In that case, the novation is accomplished even without the consent of the prior obligor, unless he had an interest in performing the obligation himself.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1883 - No effect when obligation is invalid

Art. 1883. No effect when obligation is invalid

Novation has no effect when the obligation it purports to extinguish does not exist or is absolutely null.

If the obligation is only relatively null, the novation is valid, provided the obligor of the new one knew of the defect of the extinguished obligation.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1884 - Security for extinguished obligation

Art. 1884. Security for extinguished obligation

Security given for the performance of the extinguished obligation may not be transferred to the new obligation without agreement of the parties who gave the security.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1885 - Novation of solidary obligation

Art. 1885. Novation of solidary obligation

A novation made by the obligee and one of the obligors of a solidary obligation releases the other solidary obligors.

In that case, the security given for the performance of the extinguished obligation may be retained by the obligee only on property of that obligor with whom the novation has been made.

If the obligee requires that the other co-obligors remain solidarily bound, there is no novation unless the co-obligors consent to the new obligation.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1886 - Delegation of performance

Art. 1886. Delegation of performance

A delegation of performance by an obligor to a third person is effective when that person binds himself to perform.

A delegation effects a novation only when the obligee expressly discharges the original obligor.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1887 - Discharge of any prior obligor does not affect security

Art. 1887. Discharge of any prior obligor does not affect security

If the new obligor has assumed the obligation and acquired the thing given as security, the discharge of any prior obligor by the obligee does not affect the security or its rank.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1888 - Express or tacit remission

SECTION 4. REMISSION OF DEBT

Art. 1888. Express or tacit remission

A remission of debt by an obligee extinguishes the obligation. That remission may be express or tacit.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1889 - Presumption of remission

Art. 1889. Presumption of remission

An obligee's voluntary surrender to the obligor of the instrument evidencing the obligation gives rise to a presumption that the obligee intended to remit the debt.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1890 - Remission effective when communication is received by the obligor

Art. 1890. Remission effective when communication is received by the obligor

A remission of debt is effective when the obligor receives the communication from the obligee. Acceptance of a remission is always presumed unless the obligor rejects the remission within a reasonable time.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1891 - Release of real security

Art. 1891. Release of real security

Release of a real security given for performance of the obligation does not give rise to a presumption of remission of debt.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1892 - Remission granted to sureties

Art. 1892. Remission granted to sureties

Remission of debt granted to the principal obligor releases the sureties.

Remission of debt granted to the sureties does not release the principal obligor.

Remission of debt granted to one surety releases the other sureties only to the extent of the contribution the other sureties might have recovered from the surety to whom the remission was granted.

If the obligee grants a remission of debt to a surety in return for an advantage, that advantage will be imputed to the debt, unless the surety and the obligee agree otherwise.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1893 - Compensation extinguishes obligations

SECTION 5. COMPENSATION

Art. 1893. Compensation extinguishes obligations

Compensation takes place by operation of law when two persons owe to each other sums of money or quantities of fungible things identical in kind, and these sums or quantities are liquidated and presently due.

In such a case, compensation extinguishes both obligations to the extent of the lesser amount.

Delays of grace do not prevent compensation.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1894 - Obligation not subject to compensation

Art. 1894. Obligation not subject to compensation

Compensation takes place regardless of the sources of the obligations.

Compensation does not take place, however, if one of the obligations is to return a thing of which the owner has been unjustly dispossessed, or is to return a thing given in deposit or loan for use, or if the object of one of the obligations is exempt from seizure.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1895 - Obligations not to be performed at the same place

Art. 1895. Obligations not to be performed at the same place

Compensation takes place even though the obligations are not to be performed at the same place, but allowance must be made in that case for the expenses of remittance.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1896 - Rules of imputation of payment

Art. 1896. Rules of imputation of payment

If an obligor owes more than one obligation subject to compensation, the rules of imputation of payment must be applied.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1897 - Compensation extinguishes obligation of surety

Art. 1897. Compensation extinguishes obligation of surety

Compensation between obligee and principal obligor extinguishes the obligation of a surety.

Compensation between obligee and surety does not extinguish the obligation of the principal obligor.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1898 - Compensation between obligee and solidary obligor

Art. 1898. Compensation between obligee and solidary obligor

Compensation between the obligee and one solidary obligor extinguishes the obligation of the other solidary obligors only for the portion of that obligor.

Compensation between one solidary obligee and the obligor extinguishes the obligation only for the portion of that obligee.

The compensation provided in this Article does not operate in favor of a liability insurer.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1899 - Rights acquired by third parties

Art. 1899. Rights acquired by third parties

Compensation can neither take place nor may it be renounced to the prejudice of rights previously acquired by third parties.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1900 - Assignment by obligee

Art. 1900. Assignment by obligee

An obligor who has consented to an assignment of the credit by the obligee to a third party may not claim against the latter any compensation that otherwise he could have claimed against the former.

An obligor who has been given notice of an assignment to which he did not consent may not claim compensation against the assignee for an obligation of the assignor arising after that notice.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1901 - Compensation by agreement

Art. 1901. Compensation by agreement

Compensation of obligations may take place also by agreement of the parties even though the requirements for compensation by operation of law are not met.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1902 - Compensation by judicial declaration

Art. 1902. Compensation by judicial declaration

Although the obligation claimed in compensation is unliquidated, the court can declare compensation as to that part of the obligation that is susceptible of prompt and easy liquidation.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1903 - Union of qualities of obligee and obligor

SECTION 6. CONFUSION

Art. 1903. Union of qualities of obligee and obligor

When the qualities of obligee and obligor are united in the same person, the obligation is extinguished by confusion.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1904 - Obligation of the surety

Art. 1904. Obligation of the surety

Confusion of the qualities of obligee and obligor in the person of the principal obligor extinguishes the obligation of the surety.

Confusion of the qualities of obligee and obligor in the person of the surety does not extinguish the obligation of the principal obligor.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1905 - Solidary obligations

Art. 1905. Solidary obligations

If a solidary obligor becomes an obligee, confusion extinguishes the obligation only for the portion of that obligor.

If a solidary obligee becomes an obligor, confusion extinguishes the obligation only for the portion of that obligee.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1906 - Definition of contract

TITLE IV. CONVENTIONAL OBLIGATIONS OR CONTRACTS

CHAPTER 1. GENERAL PRINCIPLES

Art. 1906. Definition of contract

A contract is an agreement by two or more parties whereby obligations are created, modified, or extinguished.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1907 - Unilateral contracts

Art. 1907. Unilateral contracts

A contract is unilateral when the party who accepts the obligation of the other does not assume a reciprocal obligation.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1908 - Bilateral or synallagmatic contracts

Art. 1908. Bilateral or synallagmatic contracts

A contract is bilateral, or synallagmatic, when the parties obligate themselves reciprocally, so that the obligation of each party is correlative to the obligation of the other.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1909 - Onerous contracts

Art. 1909. Onerous contracts

A contract is onerous when each of the parties obtains an advantage in exchange for his obligation.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1910 - Gratuitous contracts

Art. 1910. Gratuitous contracts

A contract is gratuitous when one party obligates himself towards another for the benefit of the latter, without obtaining any advantage in return.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1911 - Commutative contracts

Art. 1911. Commutative contracts

A contract is commutative when the performance of the obligation of each party is correlative to the performance of the other.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1912 - Aleatory contracts

Art. 1912. Aleatory contracts

A contract is aleatory when, because of its nature or according to the parties' intent, the performance of either party's obligation, or the extent of the performance, depends on an uncertain event.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1913 - Principal and accessory contracts

Art. 1913. Principal and accessory contracts

A contract is accessory when it is made to provide security for the performance of an obligation. Suretyship, mortgage, pledge, and other types of security agreements are examples of such a contract.

When the secured obligation arises from a contract, either between the same or other parties, that contract is the principal contract.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985; Acts 1989, No. 137, §16, eff. Sept. 1, 1989.



CC 1914 - Nominate and innominate contracts

Art. 1914. Nominate and innominate contracts

Nominate contracts are those given a special designation such as sale, lease, loan, or insurance.

Innominate contracts are those with no special designation.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1915 - Rules applicable to all contracts

Art. 1915. Rules applicable to all contracts

All contracts, nominate and innominate, are subject to the rules of this title.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1916 - Rules applicable to nominate contracts

Art. 1916. Rules applicable to nominate contracts

Nominate contracts are subject to the special rules of the respective titles when those rules modify, complement, or depart from the rules of this title.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1917 - Rules applicable to all kinds of obligations

Art. 1917. Rules applicable to all kinds of obligations

The rules of this title are applicable also to obligations that arise from sources other than contract to the extent that those rules are compatible with the nature of those obligations.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1918 - General statement of capacity

CHAPTER 2. CONTRACTUAL CAPACITY AND EXCEPTIONS

Art. 1918. General statement of capacity

All persons have capacity to contract, except unemancipated minors, interdicts, and persons deprived of reason at the time of contracting.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1919 - Right to plead rescission

Art. 1919. Right to plead rescission

A contract made by a person without legal capacity is relatively null and may be rescinded only at the request of that person or his legal representative.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1920 - Right to require confirmation or rescission of the contract

Art. 1920. Right to require confirmation or rescission of the contract

Immediately after discovering the incapacity, a party, who at the time of contracting was ignorant of the incapacity of the other party, may require from that party, if the incapacity has ceased, or from the legal representative if it has not, that the contract be confirmed or rescinded.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1921 - Rescission of contract for incapacity

Art. 1921. Rescission of contract for incapacity

Upon rescission of a contract on the ground of incapacity, each party or his legal representative shall restore to the other what he has received thereunder. When restoration is impossible or impracticable, the court may award compensation to the party to whom restoration cannot be made.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1922 - Fully emancipated minor

Art. 1922. Fully emancipated minor

A fully emancipated minor has full contractual capacity.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1923 - Incapacity of unemancipated minor; exceptions

Art. 1923. Incapacity of unemancipated minor; exceptions

A contract by an unemancipated minor may be rescinded on grounds of incapacity except when made for the purpose of providing the minor with something necessary for his support or education, or for a purpose related to his business.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1924 - Mere representation of majority; reliance

Art. 1924. Mere representation of majority; reliance

The mere representation of majority by an unemancipated minor does not preclude an action for rescission of the contract. When the other party reasonably relies on the minor's representation of majority, the contract may not be rescinded.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1925 - Noninterdicted person deprived of reason; protection of innocent contracting party by onerous title

Art. 1925. Noninterdicted person deprived of reason; protection of innocent contracting party by onerous title

A noninterdicted person, who was deprived of reason at the time of contracting, may obtain rescission of an onerous contract upon the ground of incapacity only upon showing that the other party knew or should have known that person's incapacity.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1926 - Attack on noninterdicted decedent's contracts

Art. 1926. Attack on noninterdicted decedent's contracts

A contract made by a noninterdicted person deprived of reason at the time of contracting may be attacked after his death, on the ground of incapacity, only when the contract is gratuitous, or it evidences lack of understanding, or was made within thirty days of his death, or when application for interdiction was filed before his death.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1927 - Consent

CHAPTER 3. CONSENT

Art. 1927. Consent

A contract is formed by the consent of the parties established through offer and acceptance.

Unless the law prescribes a certain formality for the intended contract, offer and acceptance may be made orally, in writing, or by action or inaction that under the circumstances is clearly indicative of consent.

Unless otherwise specified in the offer, there need not be conformity between the manner in which the offer is made and the manner in which the acceptance is made.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1928 - Irrevocable offer

Art. 1928. Irrevocable offer

An offer that specifies a period of time for acceptance is irrevocable during that time.

When the offeror manifests an intent to give the offeree a delay within which to accept, without specifying a time, the offer is irrevocable for a reasonable time.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1929 - Expiration of irrevocable offer for lack of acceptance

Art. 1929. Expiration of irrevocable offer for lack of acceptance

An irrevocable offer expires if not accepted within the time prescribed in the preceding Article.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1930 - Revocable offer

Art. 1930. Revocable offer

An offer not irrevocable under Civil Code Article 1928 may be revoked before it is accepted.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1931 - Expiration of revocable offer

Art. 1931. Expiration of revocable offer

A revocable offer expires if not accepted within a reasonable time.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1932 - Expiration of offer by death or incapacity of either party

Art. 1932. Expiration of offer by death or incapacity of either party

An offer expires by the death or incapacity of the offeror or the offeree before it has been accepted.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1933 - Option contracts

Art. 1933. Option contracts

An option is a contract whereby the parties agree that the offeror is bound by his offer for a specified period of time and that the offeree may accept within that time.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1934 - Time when acceptance of an irrevocable offer is effective

Art. 1934. Time when acceptance of an irrevocable offer is effective

An acceptance of an irrevocable offer is effective when received by the offeror.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1935 - Time when acceptance of a revocable offer is effective

Art. 1935. Time when acceptance of a revocable offer is effective

Unless otherwise specified by the offer or the law, an acceptance of a revocable offer, made in a manner and by a medium suggested by the offer or in a reasonable manner and by a reasonable medium, is effective when transmitted by the offeree.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1936 - Reasonableness of manner and medium of acceptance

Art. 1936. Reasonableness of manner and medium of acceptance

A medium or a manner of acceptance is reasonable if it is the one used in making the offer or one customary in similar transactions at the time and place the offer is received, unless circumstances known to the offeree indicate otherwise.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1937 - Time when revocation is effective

Art. 1937. Time when revocation is effective

A revocation of a revocable offer is effective when received by the offeree prior to acceptance.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1938 - Reception of revocation, rejection, or acceptance

Art. 1938. Reception of revocation, rejection, or acceptance

A written revocation, rejection, or acceptance is received when it comes into the possession of the addressee or of a person authorized by him to receive it, or when it is deposited in a place the addressee has indicated as the place for this or similar communications to be deposited for him.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1939 - Acceptance by performance

Art. 1939. Acceptance by performance

When an offeror invites an offeree to accept by performance and, according to usage or the nature or the terms of the contract, it is contemplated that the performance will be completed if commenced, a contract is formed when the offeree begins the requested performance.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1940 - Acceptance only by completed performance

Art. 1940. Acceptance only by completed performance

When, according to usage or the nature of the contract, or its own terms, an offer made to a particular offeree can be accepted only by rendering a completed performance, the offeror cannot revoke the offer, once the offeree has begun to perform, for the reasonable time necessary to complete the performance. The offeree, however, is not bound to complete the performance he has begun.

The offeror's duty of performance is conditional on completion or tender of the requested performance.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1941 - Notice of commencement of performance

Art. 1941. Notice of commencement of performance

When commencement of the performance either constitutes acceptance or makes the offer irrevocable, the offeree must give prompt notice of that commencement unless the offeror knows or should know that the offeree has begun to perform. An offeree who fails to give the notice is liable for damages.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1942 - Acceptance by silence

Art. 1942. Acceptance by silence

When, because of special circumstances, the offeree's silence leads the offeror reasonably to believe that a contract has been formed, the offer is deemed accepted.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1943 - Acceptance not in accordance with offer

Art. 1943. Acceptance not in accordance with offer

An acceptance not in accordance with the terms of the offer is deemed to be a counteroffer.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1944 - Offer of reward made to the public

Art. 1944. Offer of reward made to the public

An offer of a reward made to the public is binding upon the offeror even if the one who performs the requested act does not know of the offer.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1945 - Revocation of an offer of reward made to the public

Art. 1945. Revocation of an offer of reward made to the public

An offer of reward made to the public may be revoked before completion of the requested act, provided the revocation is made by the same or an equally effective means as the offer.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1946 - Performance by several persons

Art. 1946. Performance by several persons

Unless otherwise stipulated in the offer made to the public, or otherwise implied from the nature of the act, when several persons have performed the requested act, the reward belongs to the first one giving notice of his completion of performance to the offeror.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1947 - Form contemplated by parties

Art. 1947. Form contemplated by parties

When, in the absence of a legal requirement, the parties have contemplated a certain form, it is presumed that they do not intend to be bound until the contract is executed in that form.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1948 - Vitiated consent

CHAPTER 4. VICES OF CONSENT

SECTION 1. ERROR

Art. 1948. Vitiated consent

Consent may be vitiated by error, fraud, or duress.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1949 - Error vitiates consent

Art. 1949. Error vitiates consent

Error vitiates consent only when it concerns a cause without which the obligation would not have been incurred and that cause was known or should have been known to the other party.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1950 - Error that concerns cause

Art. 1950. Error that concerns cause

Error may concern a cause when it bears on the nature of the contract, or the thing that is the contractual object or a substantial quality of that thing, or the person or the qualities of the other party, or the law, or any other circumstance that the parties regarded, or should in good faith have regarded, as a cause of the obligation.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1951 - Other party willing to perform

Art. 1951. Other party willing to perform

A party may not avail himself of his error if the other party is willing to perform the contract as intended by the party in error.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1952 - Rescission; liability for damages

Art. 1952. Rescission; liability for damages

A party who obtains rescission on grounds of his own error is liable for the loss thereby sustained by the other party unless the latter knew or should have known of the error.

The court may refuse rescission when the effective protection of the other party's interest requires that the contract be upheld. In that case, a reasonable compensation for the loss he has sustained may be granted to the party to whom rescission is refused.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1953 - Fraud may result from misrepresentation or from silence

SECTION 2. FRAUD

Art. 1953. Fraud may result from misrepresentation or from silence

Fraud is a misrepresentation or a suppression of the truth made with the intention either to obtain an unjust advantage for one party or to cause a loss or inconvenience to the other. Fraud may also result from silence or inaction.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1954 - Confidence between the parties

Art. 1954. Confidence between the parties

Fraud does not vitiate consent when the party against whom the fraud was directed could have ascertained the truth without difficulty, inconvenience, or special skill.

This exception does not apply when a relation of confidence has reasonably induced a party to rely on the other's assertions or representations.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1955 - Error induced by fraud

Art. 1955. Error induced by fraud

Error induced by fraud need not concern the cause of the obligation to vitiate consent, but it must concern a circumstance that has substantially influenced that consent.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1956 - Fraud committed by a third person

Art. 1956. Fraud committed by a third person

Fraud committed by a third person vitiates the consent of a contracting party if the other party knew or should have known of the fraud.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1957 - Proof

Art. 1957. Proof

Fraud need only be proved by a preponderance of the evidence and may be established by circumstantial evidence.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1958 - Damages

Art. 1958. Damages

The party against whom rescission is granted because of fraud is liable for damages and attorney fees.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1959 - Nature

SECTION 3. DURESS

Art. 1959. Nature

Consent is vitiated when it has been obtained by duress of such a nature as to cause a reasonable fear of unjust and considerable injury to a party's person, property, or reputation.

Age, health, disposition, and other personal circumstances of a party must be taken into account in determining reasonableness of the fear.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1960 - Duress directed against third persons

Art. 1960. Duress directed against third persons

Duress vitiates consent also when the threatened injury is directed against the spouse, an ascendant, or descendant of the contracting party.

If the threatened injury is directed against other persons, the granting of relief is left to the discretion of the court.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1961 - Duress by third person

Art. 1961. Duress by third person

Consent is vitiated even when duress has been exerted by a third person.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1962 - Threat of exercising a right

Art. 1962. Threat of exercising a right

A threat of doing a lawful act or a threat of exercising a right does not constitute duress.

A threat of doing an act that is lawful in appearance only may constitute duress.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1963 - Contract with party in good faith

Art. 1963. Contract with party in good faith

A contract made with a third person to secure the means of preventing threatened injury may not be rescinded for duress if that person is in good faith and not in collusion with the party exerting duress.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1964 - Damages

Art. 1964. Damages

When rescission is granted because of duress exerted or known by a party to the contract, the other party may recover damages and attorney fees.

When rescission is granted because of duress exerted by a third person, the parties to the contract who are innocent of the duress may recover damages and attorney fees from the third person.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1965 - Lesion

SECTION 4. LESION

Art. 1965. Lesion

A contract may be annulled on grounds of lesion only in those cases provided by law.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1966 - No obligation without cause

CHAPTER 5. CAUSE

Art. 1966. No obligation without cause

An obligation cannot exist without a lawful cause.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1967 - Cause defined; detrimental reliance

Art. 1967. Cause defined; detrimental reliance

Cause is the reason why a party obligates himself.

A party may be obligated by a promise when he knew or should have known that the promise would induce the other party to rely on it to his detriment and the other party was reasonable in so relying. Recovery may be limited to the expenses incurred or the damages suffered as a result of the promisee's reliance on the promise. Reliance on a gratuitous promise made without required formalities is not reasonable.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1968 - Unlawful cause

Art. 1968. Unlawful cause

The cause of an obligation is unlawful when the enforcement of the obligation would produce a result prohibited by law or against public policy.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1969 - Cause not expressed

Art. 1969. Cause not expressed

An obligation may be valid even though its cause is not expressed.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1970 - Untrue expression of cause

Art. 1970. Untrue expression of cause

When the expression of a cause in a contractual obligation is untrue, the obligation is still effective if a valid cause can be shown.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1971 - Freedom of parties

CHAPTER 6. OBJECT AND MATTER OF CONTRACTS

Art. 1971. Freedom of parties

Parties are free to contract for any object that is lawful, possible, and determined or determinable.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1972 - Possible or impossible object

Art. 1972. Possible or impossible object

A contractual object is possible or impossible according to its own nature and not according to the parties' ability to perform.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1973 - Object determined as to kind

Art. 1973. Object determined as to kind

The object of a contract must be determined at least as to its kind.

The quantity of a contractual object may be undetermined, provided it is determinable.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1974 - Determination by third person

Art. 1974. Determination by third person

If the determination of the quantity of the object has been left to the discretion of a third person, the quantity of an object is determinable.

If the parties fail to name a person, or if the person named is unable or unwilling to make the determination, the quantity may be determined by the court.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1975 - Output or requirements

Art. 1975. Output or requirements

The quantity of a contractual object may be determined by the output of one party or the requirements of the other.

In such a case, output or requirements must be measured in good faith.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1976 - Future things

Art. 1976. Future things

Future things may be the object of a contract.

The succession of a living person may not be the object of a contract other than an antenuptial agreement. Such a succession may not be renounced.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1977 - Obligation or performance by a third person

Art. 1977. Obligation or performance by a third person

The object of a contract may be that a third person will incur an obligation or render a performance.

The party who promised that obligation or performance is liable for damages if the third person does not bind himself or does not perform.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1978 - Stipulation for a third party

CHAPTER 7. THIRD PARTY BENEFICIARY

Art. 1978. Stipulation for a third party

A contracting party may stipulate a benefit for a third person called a third party beneficiary.

Once the third party has manifested his intention to avail himself of the benefit, the parties may not dissolve the contract by mutual consent without the beneficiary's agreement.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1979 - Revocation

Art. 1979. Revocation

The stipulation may be revoked only by the stipulator and only before the third party has manifested his intention of availing himself of the benefit.

If the promisor has an interest in performing, however, the stipulation may not be revoked without his consent.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1980 - Revocation or refusal

Art. 1980. Revocation or refusal

In case of revocation or refusal of the stipulation, the promisor shall render performance to the stipulator.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1981 - Rights of beneficiary and stipulator

Art. 1981. Rights of beneficiary and stipulator

The stipulation gives the third party beneficiary the right to demand performance from the promisor.

Also the stipulator, for the benefit of the third party, may demand performance from the promisor.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1982 - Defenses of the promisor

Art. 1982. Defenses of the promisor

The promisor may raise against the beneficiary such defenses based on the contract as he may have raised against the stipulator.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1983 - Law for the parties; performance in good faith

CHAPTER 8. EFFECTS OF CONVENTIONAL OBLIGATIONS

SECTION 1. GENERAL EFFECTS OF CONTRACTS

Art. 1983. Law for the parties; performance in good faith

Contracts have the effect of law for the parties and may be dissolved only through the consent of the parties or on grounds provided by law. Contracts must be performed in good faith.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1984 - Rights and obligations will pass to successors

Art. 1984. Rights and obligations will pass to successors

Rights and obligations arising from a contract are heritable and assignable unless the law, the terms of the contract or its nature preclude such effects.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1985 - Effects for third parties

Art. 1985. Effects for third parties

Contracts may produce effects for third parties only when provided by law.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1986 - Right of the obligee

SECTION 2. SPECIFIC PERFORMANCE

Art. 1986. Right of the obligee

Upon an obligor's failure to perform an obligation to deliver a thing, or not to do an act, or to execute an instrument, the court shall grant specific performance plus damages for delay if the obligee so demands. If specific performance is impracticable, the court may allow damages to the obligee.

Upon a failure to perform an obligation that has another object, such as an obligation to do, the granting of specific performance is at the discretion of the court.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1987 - Right to restrain obligor

Art. 1987. Right to restrain obligor

The obligor may be restrained from doing anything in violation of an obligation not to do.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1988 - Judgment may stand for act

Art. 1988. Judgment may stand for act

A failure to perform an obligation to execute an instrument gives the obligee the right to a judgment that shall stand for the act.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1989 - Damages for delay

SECTION 3. PUTTING IN DEFAULT

Art. 1989. Damages for delay

Damages for delay in the performance of an obligation are owed from the time the obligor is put in default.

Other damages are owed from the time the obligor has failed to perform.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1990 - Obligor put in default by arrival of term

Art. 1990. Obligor put in default by arrival of term

When a term for the performance of an obligation is either fixed, or is clearly determinable by the circumstances, the obligor is put in default by the mere arrival of that term. In other cases, the obligor must be put in default by the obligee, but not before performance is due.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1991 - Manners of putting in default

Art. 1991. Manners of putting in default

An obligee may put the obligor in default by a written request of performance, or by an oral request of performance made before two witnesses, or by filing suit for performance, or by a specific provision of the contract.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1992 - Risk devolves upon the obligor

Art. 1992. Risk devolves upon the obligor

If an obligee bears the risk of the thing that is the object of the performance, the risk devolves upon the obligor who has been put in default for failure to deliver that thing.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1993 - Reciprocal obligations

Art. 1993. Reciprocal obligations

In case of reciprocal obligations, the obligor of one may not be put in default unless the obligor of the other has performed or is ready to perform his own obligation.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1994 - Obligor liable for failure to perform

SECTION 4. DAMAGES

Art. 1994. Obligor liable for failure to perform

An obligor is liable for the damages caused by his failure to perform a conventional obligation.

A failure to perform results from nonperformance, defective performance, or delay in performance.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1995 - Measure of damages

Art. 1995. Measure of damages

Damages are measured by the loss sustained by the obligee and the profit of which he has been deprived.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1996 - Obligor in good faith

Art. 1996. Obligor in good faith

An obligor in good faith is liable only for the damages that were foreseeable at the time the contract was made.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1997 - Obligor in bad faith

Art. 1997. Obligor in bad faith

An obligor in bad faith is liable for all the damages, foreseeable or not, that are a direct consequence of his failure to perform.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1998 - Damages for nonpecuniary loss

Art. 1998. Damages for nonpecuniary loss

Damages for nonpecuniary loss may be recovered when the contract, because of its nature, is intended to gratify a nonpecuniary interest and, because of the circumstances surrounding the formation or the nonperformance of the contract, the obligor knew, or should have known, that his failure to perform would cause that kind of loss.

Regardless of the nature of the contract, these damages may be recovered also when the obligor intended, through his failure, to aggrieve the feelings of the obligee.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 1999 - Assessment of damages left to the court

Art. 1999. Assessment of damages left to the court

When damages are insusceptible of precise measurement, much discretion shall be left to the court for the reasonable assessment of these damages.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2000 - Damages for delay measured by interest; no need of proof; attorney fees

Art. 2000. Damages for delay measured by interest; no need of proof; attorney fees

When the object of the performance is a sum of money, damages for delay in performance are measured by the interest on that sum from the time it is due, at the rate agreed by the parties or, in the absence of agreement, at the rate of legal interest as fixed by R.S. 9:3500. The obligee may recover these damages without having to prove any loss, and whatever loss he may have suffered he can recover no more. If the parties, by written contract, have expressly agreed that the obligor shall also be liable for the obligee's attorney fees in a fixed or determinable amount, the obligee is entitled to that amount as well.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985; Acts 1985, No. 137, §1, eff. July 3, 1985; Acts 1987, No. 883, §1; Acts 2004, No. 743, §3, eff. Jan. 1, 2005.

NOTE: SEE ACTS 1985, NO. 137, §2.



CC 2001 - Interest on interest

Art. 2001. Interest on interest

Interest on accrued interest may be recovered as damages only when it is added to the principal by a new agreement of the parties made after the interest has accrued.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2002 - Reasonable efforts to mitigate damages

Art. 2002. Reasonable efforts to mitigate damages

An obligee must make reasonable efforts to mitigate the damage caused by the obligor's failure to perform. When an obligee fails to make these efforts, the obligor may demand that the damages be accordingly reduced.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2003 - Obligee in bad faith

Art. 2003. Obligee in bad faith

An obligee may not recover damages when his own bad faith has caused the obligor's failure to perform or when, at the time of the contract, he has concealed from the obligor facts that he knew or should have known would cause a failure.

If the obligee's negligence contributes to the obligor's failure to perform, the damages are reduced in proportion to that negligence.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2004 - Clause that excludes or limits liability

Art. 2004. Clause that excludes or limits liability

Any clause is null that, in advance, excludes or limits the liability of one party for intentional or gross fault that causes damage to the other party.

Any clause is null that, in advance, excludes or limits the liability of one party for causing physical injury to the other party.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2005 - Secondary obligation

SECTION 5. STIPULATED DAMAGES

Art. 2005. Secondary obligation

Parties may stipulate the damages to be recovered in case of nonperformance, defective performance, or delay in performance of an obligation.

That stipulation gives rise to a secondary obligation for the purpose of enforcing the principal one.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2006 - Nullity of the principal obligation

Art. 2006. Nullity of the principal obligation

Nullity of the principal obligation renders the stipulated damages clause null.

Nullity of the stipulated damages clause does not render the principal obligation null.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2007 - Stipulated damages or performance

Art. 2007. Stipulated damages or performance

An obligee may demand either the stipulated damages or performance of the principal obligation, but he may not demand both unless the damages have been stipulated for mere delay.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2008 - Failure to perform justified

Art. 2008. Failure to perform justified

An obligor whose failure to perform the principal obligation is justified by a valid excuse is also relieved of liability for stipulated damages.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2009 - Obligee not bound to prove damage

Art. 2009. Obligee not bound to prove damage

An obligee who avails himself of a stipulated damages clause need not prove the actual damage caused by the obligor's nonperformance, defective performance, or delay in performance.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2010 - Obligor put in default

Art. 2010. Obligor put in default

An obligee may not avail himself of a clause stipulating damages for delay unless the obligor has been put in default.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2011 - Benefit from partial performance

Art. 2011. Benefit from partial performance

Stipulated damages for nonperformance may be reduced in proportion to the benefit derived by the obligee from any partial performance rendered by the obligor.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2012 - Stipulated damages may not be modified

Art. 2012. Stipulated damages may not be modified

Stipulated damages may not be modified by the court unless they are so manifestly unreasonable as to be contrary to public policy.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2013 - Obligee's right to dissolution

CHAPTER 9. DISSOLUTION

Art. 2013. Obligee's right to dissolution

When the obligor fails to perform, the obligee has a right to the judicial dissolution of the contract or, according to the circumstances, to regard the contract as dissolved. In either case, the obligee may recover damages.

In an action involving judicial dissolution, the obligor who failed to perform may be granted, according to the circumstances, an additional time to perform.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2014 - Importance of failure to perform

Art. 2014. Importance of failure to perform

A contract may not be dissolved when the obligor has rendered a substantial part of the performance and the part not rendered does not substantially impair the interest of the obligee.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2015 - Dissolution after notice to perform

Art. 2015. Dissolution after notice to perform

Upon a party's failure to perform, the other may serve him a notice to perform within a certain time, with a warning that, unless performance is rendered within that time, the contract shall be deemed dissolved. The time allowed for that purpose must be reasonable according to the circumstances.

The notice to perform is subject to the requirements governing a putting of the obligor in default and, for the recovery of damages for delay, shall have the same effect as a putting of the obligor in default.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2016 - Dissolution without notice to perform

Art. 2016. Dissolution without notice to perform

When a delayed performance would no longer be of value to the obligee or when it is evident that the obligor will not perform, the obligee may regard the contract as dissolved without any notice to the obligor.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2017 - Express dissolution clause

Art. 2017. Express dissolution clause

The parties may expressly agree that the contract shall be dissolved for the failure to perform a particular obligation. In that case, the contract is deemed dissolved at the time it provides for or, in the absence of such a provision, at the time the obligee gives notice to the obligor that he avails himself of the dissolution clause.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2018 - Effects of dissolution

Art. 2018. Effects of dissolution

Upon dissolution of a contract, the parties shall be restored to the situation that existed before the contract was made. If restoration in kind is impossible or impracticable, the court may award damages.

If partial performance has been rendered and that performance is of value to the party seeking to dissolve the contract, the dissolution does not preclude recovery for that performance, whether in contract or quasi-contract.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2019 - Contracts for continuous or periodic performance

Art. 2019. Contracts for continuous or periodic performance

In contracts providing for continuous or periodic performance, the effect of the dissolution shall not be extended to any performance already rendered.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2020 - Contracts made by more than two parties

Art. 2020. Contracts made by more than two parties

When a contract has been made by more than two parties, one party's failure to perform may not cause dissolution of the contract for the other parties, unless the performance that failed was essential to the contract.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2021 - Rights of third party in good faith

Art. 2021. Rights of third party in good faith

Dissolution of a contract does not impair the rights acquired through an onerous contract by a third party in good faith.

If the contract involves immovable property, the principles of recordation apply to a third person acquiring an interest in the property whether by onerous or gratuitous title.

Acts 1984, No. 331, §1, eff. July 1, 1985; Acts 2005, No. 169, §2, eff. Jan. 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.



CC 2022 - Refusal to perform

Art. 2022. Refusal to perform

Either party to a commutative contract may refuse to perform his obligation if the other has failed to perform or does not offer to perform his own at the same time, if the performances are due simultaneously.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2023 - Security for performance

Art. 2023. Security for performance

If the situation of a party, financial or otherwise, has become such as to clearly endanger his ability to perform an obligation, the other party may demand in writing that adequate security be given and, upon failure to give that security, that party may withhold or discontinue his own performance.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2024 - Contract terminated by a party's initiative

Art. 2024. Contract terminated by a party's initiative

A contract of unspecified duration may be terminated at the will of either party by giving notice, reasonable in time and form, to the other party.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2025 - Definition; simulation and counterletter

CHAPTER 10. SIMULATION

Art. 2025. Definition; simulation and counterletter

A contract is a simulation when, by mutual agreement, it does not express the true intent of the parties.

If the true intent of the parties is expressed in a separate writing, that writing is a counterletter.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2026 - Absolute simulation

Art. 2026. Absolute simulation

A simulation is absolute when the parties intend that their contract shall produce no effects between them. That simulation, therefore, can have no effects between the parties.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2027 - Relative simulation

Art. 2027. Relative simulation

A simulation is relative when the parties intend that their contract shall produce effects between them though different from those recited in their contract. A relative simulation produces between the parties the effects they intended if all requirements for those effects have been met.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2028 - Effects as to third persons

Art. 2028. Effects as to third persons

Any simulation, either absolute or relative, may have effects as to third persons.

Counterletters can have no effects against third persons in good faith. Nevertheless, if the counterletter involves immovable property, the principles of recordation apply with respect to third persons.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985; Acts 2012, No. 277, §1.



CC 2029 - Nullity of contracts

CHAPTER 11. NULLITY

Art. 2029. Nullity of contracts

A contract is null when the requirements for its formation have not been met.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2030 - Absolute nullity of contracts

Art. 2030. Absolute nullity of contracts

A contract is absolutely null when it violates a rule of public order, as when the object of a contract is illicit or immoral. A contract that is absolutely null may not be confirmed.

Absolute nullity may be invoked by any person or may be declared by the court on its own initiative.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2031 - Relative nullity of contracts

Art. 2031. Relative nullity of contracts

A contract is relatively null when it violates a rule intended for the protection of private parties, as when a party lacked capacity or did not give free consent at the time the contract was made. A contract that is only relatively null may be confirmed.

Relative nullity may be invoked only by those persons for whose interest the ground for nullity was established, and may not be declared by the court on its own initiative.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2032 - Prescription of action

Art. 2032. Prescription of action

Action for annulment of an absolutely null contract does not prescribe.

Action of annulment of a relatively null contract must be brought within five years from the time the ground for nullity either ceased, as in the case of incapacity or duress, or was discovered, as in the case of error or fraud.

Nullity may be raised at any time as a defense against an action on the contract, even after the action for annulment has prescribed.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2033 - Effects

Art. 2033. Effects

An absolutely null contract, or a relatively null contract that has been declared null by the court, is deemed never to have existed. The parties must be restored to the situation that existed before the contract was made. If it is impossible or impracticable to make restoration in kind, it may be made through an award of damages.

Nevertheless, a performance rendered under a contract that is absolutely null because its object or its cause is illicit or immoral may not be recovered by a party who knew or should have known of the defect that makes the contract null. The performance may be recovered, however, when that party invokes the nullity to withdraw from the contract before its purpose is achieved and also in exceptional situations when, in the discretion of the court, that recovery would further the interest of justice.

Absolute nullity may be raised as a defense even by a party who, at the time the contract was made, knew or should have known of the defect that makes the contract null.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2034 - Nullity of a provision

Art. 2034. Nullity of a provision

Nullity of a provision does not render the whole contract null unless, from the nature of the provision or the intention of the parties, it can be presumed that the contract would not have been made without the null provision.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2035 - Rights of third party in good faith

Art. 2035. Rights of third party in good faith

Nullity of a contract does not impair the rights acquired through an onerous contract by a third party in good faith.

If the contract involves immovable property, the principles of recordation apply to a third person acquiring an interest in the property whether by onerous or gratuitous title.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985; Acts 2005, No. 169, §2, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.



CC 2036 - Act of the obligor that causes or increases his insolvency

CHAPTER 12. REVOCATORY ACTION AND OBLIQUE ACTION

SECTION 1. REVOCATORY ACTION

Art. 2036. Act of the obligor that causes or increases his insolvency

An obligee has a right to annul an act of the obligor, or the result of a failure to act of the obligor, made or effected after the right of the obligee arose, that causes or increases the obligor's insolvency.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985; Acts 2003, No. 552, §1; Acts 2004, No. 447, §1.



CC 2037 - Insolvency

Art. 2037. Insolvency

An obligor is insolvent when the total of his liabilities exceeds the total of his fairly appraised assets.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985; Acts 2003, No. 552, §1; Acts 2004, No. 447, §1.



CC 2038 - Onerous contract made by the obligor

Art. 2038. Onerous contract made by the obligor

An obligee may annul an onerous contract made by the obligor with a person who knew or should have known that the contract would cause or increase the obligor's insolvency. In that case, the person is entitled to recover what he gave in return only to the extent that it has inured to the benefit of the obligor's creditors.

An obligee may annul an onerous contract made by the obligor with a person who did not know that the contract would cause or increase the obligor's insolvency, but in that case that person is entitled to recover as much as he gave to the obligor. That lack of knowledge is presumed when that person has given at least four-fifths of the value of the thing obtained in return from the obligor.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2039 - Gratuitous contract made by the obligor

Art. 2039. Gratuitous contract made by the obligor

An obligee may attack a gratuitous contract made by the obligor whether or not the other party knew that the contract would cause or increase the obligor's insolvency.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2040 - Contract made in course of business

Art. 2040. Contract made in course of business

An obligee may not annul a contract made by the obligor in the regular course of his business.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2041 - Action must be brought within one year

Art. 2041. Action must be brought within one year

The action of the obligee must be brought within one year from the time he learned or should have learned of the act, or the result of the failure to act, of the obligor that the obligee seeks to annul, but never after three years from the date of that act or result.

The three year period provided in this Article shall not apply in cases of fraud.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985; Acts 2013, No. 88, §1.



CC 2042 - Obligee must join obligor and third persons

Art. 2042. Obligee must join obligor and third persons

In an action to annul either his obligor's act, or the result of his obligor's failure to act, the obligee must join the obligor and the third persons involved in that act or failure to act.

A third person joined in the action may plead discussion of the obligor's assets.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2043 - Assets transferred must be returned

Art. 2043. Assets transferred must be returned

If an obligee establishes his right to annul his obligor's act, or the result of his obligor's failure to act, that act or result shall be annulled only to the extent that it affects the obligee's right.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2044 - Insolvency by failure to exercise right

SECTION 2. OBLIQUE ACTION

Art. 2044. Insolvency by failure to exercise right

If an obligor causes or increases his insolvency by failing to exercise a right, the obligee may exercise it himself, unless the right is strictly personal to the obligor.

For that purpose, the obligee must join in the suit his obligor and the third person against whom that right is asserted.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2045 - Determination of the intent of the parties

CHAPTER 13. INTERPRETATION OF CONTRACTS

Art. 2045. Determination of the intent of the parties

Interpretation of a contract is the determination of the common intent of the parties.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2046 - No further interpretation when intent is clear

Art. 2046. No further interpretation when intent is clear

When the words of a contract are clear and explicit and lead to no absurd consequences, no further interpretation may be made in search of the parties' intent.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2047 - Meaning of words

Art. 2047. Meaning of words

The words of a contract must be given their generally prevailing meaning.

Words of art and technical terms must be given their technical meaning when the contract involves a technical matter.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2048 - Words susceptible of different meanings

Art. 2048. Words susceptible of different meanings

Words susceptible of different meanings must be interpreted as having the meaning that best conforms to the object of the contract.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2049 - Provision susceptible of different meanings

Art. 2049. Provision susceptible of different meanings

A provision susceptible of different meanings must be interpreted with a meaning that renders it effective and not with one that renders it ineffective.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2050 - Provisions interpreted in light of each other

Art. 2050. Provisions interpreted in light of each other

Each provision in a contract must be interpreted in light of the other provisions so that each is given the meaning suggested by the contract as a whole.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2051 - Contract worded in general terms

Art. 2051. Contract worded in general terms

Although a contract is worded in general terms, it must be interpreted to cover only those things it appears the parties intended to include.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2052 - Situation to which the contract applies

Art. 2052. Situation to which the contract applies

When the parties intend a contract of general scope but, to eliminate doubt, include a provision that describes a specific situation, interpretation must not restrict the scope of the contract to that situation alone.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2053 - Nature of contract, equity, usages, conduct of the parties, and other contracts between same parties

Art. 2053. Nature of contract, equity, usages, conduct of the parties, and other contracts between same parties

A doubtful provision must be interpreted in light of the nature of the contract, equity, usages, the conduct of the parties before and after the formation of the contract, and of other contracts of a like nature between the same parties.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2054 - No provision of the parties for a particular situation

Art. 2054. No provision of the parties for a particular situation

When the parties made no provision for a particular situation, it must be assumed that they intended to bind themselves not only to the express provisions of the contract, but also to whatever the law, equity, or usage regards as implied in a contract of that kind or necessary for the contract to achieve its purpose.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2055 - Equity and usage

Art. 2055. Equity and usage

Equity, as intended in the preceding articles, is based on the principles that no one is allowed to take unfair advantage of another and that no one is allowed to enrich himself unjustly at the expense of another.

Usage, as intended in the preceding articles, is a practice regularly observed in affairs of a nature identical or similar to the object of a contract subject to interpretation.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2056 - Standard-form contracts

Art. 2056. Standard-form contracts

In case of doubt that cannot be otherwise resolved, a provision in a contract must be interpreted against the party who furnished its text.

A contract executed in a standard form of one party must be interpreted, in case of doubt, in favor of the other party.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2057 - Contract interpreted in favor of obligor

Art. 2057. Contract interpreted in favor of obligor

In case of doubt that cannot be otherwise resolved, a contract must be interpreted against the obligee and in favor of the obligor of a particular obligation.

Yet, if the doubt arises from lack of a necessary explanation that one party should have given, or from negligence or fault of one party, the contract must be interpreted in a manner favorable to the other party whether obligee or obligor.

Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2058 - Arts. 2058 to 2291 Repealed by Acts 1984, No. 331, 1, eff. Jan. 1, 1985.

Art. 2058. Arts. 2058 to 2291 Repealed by Acts 1984, No. 331, §1, eff. Jan. 1, 1985.



CC 2292 - Management of affairs; definition

TITLE V. OBLIGATIONS ARISING WITHOUT AGREEMENT

CHAPTER 1--MANAGEMENT OF AFFAIRS

(Negotiorum Gestio)

Art. 2292. Management of affairs; definition

There is a management of affairs when a person, the manager, acts without authority to protect the interests of another, the owner, in the reasonable belief that the owner would approve of the action if made aware of the circumstances.

Acts 1995, No. 1041, §1, eff. Jan. 1, 1996.



CC 2293 - Application of rules governing mandate

Art. 2293. Application of rules governing mandate

A management of affairs is subject to the rules of mandate to the extent those rules are compatible with management of affairs.

Acts 1995, No. 1041, §1, eff. Jan. 1, 1996.



CC 2294 - Duties of the manager; notice to the owner

Art. 2294. Duties of the manager; notice to the owner

The manager is bound, when the circumstances so warrant, to give notice to the owner that he has undertaken the management and to wait for the directions of the owner, unless there is immediate danger.

Acts 1995, No. 1041, §1, eff. Jan. 1, 1996.



CC 2295 - Duties of the manager; liability for loss

Art. 2295. Duties of the manager; liability for loss

The manager must exercise the care of a prudent administrator and is answerable for any loss that results from his failure to do so. The court, considering the circumstances, may reduce the amount due the owner on account of the manager's failure to act as a prudent administrator.

Acts 1995, No. 1041, §1, eff. Jan. 1, 1996.



CC 2296 - Capacity

Art. 2296. Capacity

An incompetent person or a person of limited legal capacity may be the owner of an affair, but he may not be a manager. When such a person manages the affairs of another, the rights and duties of the parties are governed by the law of enrichment without cause or the law of delictual obligations.

Acts 1995, No. 1041, §1, eff. Jan. 1, 1996.



CC 2297 - Obligations of the owner

Art. 2297. Obligations of the owner

The owner whose affair has been managed is bound to fulfill the obligations that the manager has undertaken as a prudent administrator and to reimburse the manager for all necessary and useful expenses.

Acts 1995, No. 1041, §1, eff. Jan. 1, 1996.



CC 2298 - Enrichment without cause; compensation

CHAPTER 2--ENRICHMENT WITHOUT CAUSE

SECTION 1. GENERAL PRINCIPLES

Art. 2298. Enrichment without cause; compensation

A person who has been enriched without cause at the expense of another person is bound to compensate that person. The term "without cause" is used in this context to exclude cases in which the enrichment results from a valid juridical act or the law. The remedy declared here is subsidiary and shall not be available if the law provides another remedy for the impoverishment or declares a contrary rule.

The amount of compensation due is measured by the extent to which one has been enriched or the other has been impoverished, whichever is less.

The extent of the enrichment or impoverishment is measured as of the time the suit is brought or, according to the circumstances, as of the time the judgment is rendered.

Acts 1995, No. 1041, §1, eff. Jan. 1, 1996.



CC 2299 - Obligation to restore

SECTION 2. PAYMENT OF A THING NOT OWED

Art. 2299. Obligation to restore

A person who has received a payment or a thing not owed to him is bound to restore it to the person from whom he received it.

Acts 1995, No. 1041, §1, eff. Jan. 1, 1996.



CC 2300 - Obligation that does not exist

Art. 2300. Obligation that does not exist

A thing is not owed when it is paid or delivered for the discharge of an obligation that does not exist.

Acts 1995, No. 1041, §1, eff. Jan. 1, 1996.



CC 2301 - Obligation under suspensive condition

Art. 2301. Obligation under suspensive condition

A thing is not owed when it is paid or delivered for discharge of an obligation that is subject to a suspensive condition.

Acts 1995, No. 1041, §1, eff. Jan. 1, 1996.



CC 2302 - Payment of the debt of another person

Art. 2302. Payment of the debt of another person

A person who paid the debt of another person in the erroneous belief that he was himself the obligor may reclaim the payment from the obligee. The payment may not be reclaimed to the extent that the obligee, because of the payment, disposed of the instrument or released the securities relating to the claim. In such a case, the person who made the payment has a recourse against the true obligor.

Acts 1995, No. 1041, §1, eff. Jan. 1, 1996.



CC 2303 - Liability of the person receiving payment

Art. 2303. Liability of the person receiving payment

A person who in bad faith received a payment or a thing not owed to him is bound to restore it with its fruits and products.

Acts 1995, No. 1041, §1, eff. Jan. 1, 1996.



CC 2304 - Restoration of a thing or its value

Art. 2304. Restoration of a thing or its value

When the thing not owed is an immovable or a corporeal movable, the person who received it is bound to restore the thing itself, if it exists.

If the thing has been destroyed, damaged, or cannot be returned, a person who received the thing in good faith is bound to restore its value if the loss was caused by his fault. A person who received the thing in bad faith is bound to restore its value even if the loss was not caused by his fault.

Acts 1995, No. 1041, §1, eff. Jan. 1, 1996.



CC 2305 - Liability when the thing is alienated

Art. 2305. Liability when the thing is alienated

A person who in good faith alienated a thing not owed to him is only bound to restore whatever he obtained from the alienation. If he received the thing in bad faith, he owes, in addition, damages to the person to whom restoration is due.

Acts 1995, No. 1041, §1, eff. Jan. 1, 1996.



CC 2306 - Repealed by Acts 1995, No. 1041, eff. Jan. 1, 1996.

Art. 2306. Repealed by Acts 1995, No. 1041, eff. Jan. 1, 1996.



CC 2307 - Repealed by Acts 1995, No. 1041, eff. Jan. 1, 1996.

Art. 2307. Repealed by Acts 1995, No. 1041, eff. Jan. 1, 1996.



CC 2308 - Repealed by Acts 1995, No. 1041, eff. Jan. 1, 1996.

Art. 2308. Repealed by Acts 1995, No. 1041, eff. Jan. 1, 1996.



CC 2309 - Repealed by Acts 1995, No. 1041, eff. Jan. 1, 1996.

Art. 2309. Repealed by Acts 1995, No. 1041, eff. Jan. 1, 1996.



CC 2310 - Repealed by Acts 1995, No. 1041, eff. Jan. 1, 1996.

Art. 2310. Repealed by Acts 1995, No. 1041, eff. Jan. 1, 1996.



CC 2311 - Repealed by Acts 1995, No. 1041, eff. Jan. 1, 1996.

Art. 2311. Repealed by Acts 1995, No. 1041, eff. Jan. 1, 1996.



CC 2312 - Repealed by Acts 1995, No. 1041, eff. Jan. 1, 1996.

Art. 2312. Repealed by Acts 1995, No. 1041, eff. Jan. 1, 1996.



CC 2313 - Repealed by Acts 1995, No. 1041, eff. Jan. 1, 1996.

Art. 2313. Repealed by Acts 1995, No. 1041, eff. Jan. 1, 1996.



CC 2314 - Repealed by Acts 1979, No. 180, 3.

Art. 2314. Repealed by Acts 1979, No. 180, §3.



CC 2315 - Liability for acts causing damages

CHAPTER 3--OF OFFENSES AND QUASI OFFENSES

Art. 2315. Liability for acts causing damages

A. Every act whatever of man that causes damage to another obliges him by whose fault it happened to repair it.

B. Damages may include loss of consortium, service, and society, and shall be recoverable by the same respective categories of persons who would have had a cause of action for wrongful death of an injured person. Damages do not include costs for future medical treatment, services, surveillance, or procedures of any kind unless such treatment, services, surveillance, or procedures are directly related to a manifest physical or mental injury or disease. Damages shall include any sales taxes paid by the owner on the repair or replacement of the property damaged.

Amended by Acts 1884, No. 71; Acts 1908, No. 120, §1; Acts 1918, No. 159, §1; Acts 1932, No. 159, §1; Acts 1948, No. 333, §1; Acts 1960, No. 30, §1; Acts 1982, No. 202, §1; Acts 1984, No. 397, §1; Acts 1986, No. 211, §1; Acts 1999, No. 989, §1, eff. July 9, 1999; Acts 2001, No. 478, §1.



CC 2315.1 - Survival action

Art. 2315.1. Survival action

A. If a person who has been injured by an offense or quasi offense dies, the right to recover all damages for injury to that person, his property or otherwise, caused by the offense or quasi offense, shall survive for a period of one year from the death of the deceased in favor of:

(1) The surviving spouse and child or children of the deceased, or either the spouse or the child or children.

(2) The surviving father and mother of the deceased, or either of them if he left no spouse or child surviving.

(3) The surviving brothers and sisters of the deceased, or any of them, if he left no spouse, child, or parent surviving.

(4) The surviving grandfathers and grandmothers of the deceased, or any of them, if he left no spouse, child, parent, or sibling surviving.

B. In addition, the right to recover all damages for injury to the deceased, his property or otherwise, caused by the offense or quasi offense, may be urged by the deceased's succession representative in the absence of any class of beneficiary set out in Paragraph A.

C. The right of action granted under this Article is heritable, but the inheritance of it neither interrupts nor prolongs the prescriptive period defined in this Article.

D. As used in this Article, the words "child", "brother", "sister", "father", "mother", "grandfather", and "grandmother" include a child, brother, sister, father, mother, grandfather, and grandmother by adoption, respectively.

E. For purposes of this Article, a father or mother who has abandoned the deceased during his minority is deemed not to have survived him.

Acts 1986, No. 211, §2; Acts 1987, No. 675, §1; Acts 1997, No. 1317, §1, eff. July 15, 1997.



CC 2315.2 - Wrongful death action

Art. 2315.2. Wrongful death action

A. If a person dies due to the fault of another, suit may be brought by the following persons to recover damages which they sustained as a result of the death:

(1) The surviving spouse and child or children of the deceased, or either the spouse or the child or children.

(2) The surviving father and mother of the deceased, or either of them if he left no spouse or child surviving.

(3) The surviving brothers and sisters of the deceased, or any of them, if he left no spouse, child, or parent surviving.

(4) The surviving grandfathers and grandmothers of the deceased, or any of them, if he left no spouse, child, parent, or sibling surviving.

B. The right of action granted by this Article prescribes one year from the death of the deceased.

C. The right of action granted under this Article is heritable, but the inheritance of it neither interrupts nor prolongs the prescriptive period defined in this Article.

D. As used in this Article, the words "child", "brother", "sister", "father", "mother", "grandfather", and "grandmother" include a child, brother, sister, father, mother, grandfather, and grandmother by adoption, respectively.

E. For purposes of this Article, a father or mother who has abandoned the deceased during his minority is deemed not to have survived him.

Acts 1986, No. 211, §2; Acts 1997, No. 1317, §1, eff. July 15, 1997.



CC 2315.3 - Additional damages; child pornography

Art. 2315.3. Additional damages; child pornography

In addition to general and special damages, exemplary damages may be awarded upon proof that the injuries on which the action is based were caused by a wanton and reckless disregard for the rights and safety of the person through an act of pornography involving juveniles, as defined by R.S. 14:81.1, regardless of whether the defendant was prosecuted for his acts.

Acts 2009, No. 382, §1.



CC 2315.4 - Additional damages; intoxicated defendant

Art. 2315.4. Additional damages; intoxicated defendant

In addition to general and special damages, exemplary damages may be awarded upon proof that the injuries on which the action is based were caused by a wanton or reckless disregard for the rights and safety of others by a defendant whose intoxication while operating a motor vehicle was a cause in fact of the resulting injuries.

Acts 1984, No. 511, §1.



CC 2315.5 - Wrongful death and survival action; exception

Art. 2315.5. Wrongful death and survival action; exception

Notwithstanding any other provision of law to the contrary, the surviving spouse, parent, or child of a deceased, who has been convicted of a crime involving the intentional killing or attempted killing of the deceased, or, if not convicted, who has been judicially determined to have participated in the intentional, unjustified killing or attempted killing of the deceased, shall not be entitled to any damages or proceeds in a survival action or an action for wrongful death of the deceased, or to any proceeds distributed in settlement of any such cause of action. In such case, the other child or children of the deceased, or if the deceased left no other child surviving, the other survivors enumerated in the applicable provisions of Articles 2315.1(A) and 2315.2(A), in order of preference stated, may bring a survival action against such surviving spouse, parent, or child, or an action against such surviving spouse, parent, or child for the wrongful death of the deceased.

An executive pardon shall not restore the surviving spouse's, parent's, or child's right to any damages or proceeds in a survival action or an action for wrongful death of the deceased.

Acts 1987, No. 690, §1; Acts 1991, No. 180, §1.



CC 2315.6 - Liability for damages caused by injury to another

Art. 2315.6. Liability for damages caused by injury to another

A. The following persons who view an event causing injury to another person, or who come upon the scene of the event soon thereafter, may recover damages for mental anguish or emotional distress that they suffer as a result of the other person's injury:

(1) The spouse, child or children, and grandchild or grandchildren of the injured person, or either the spouse, the child or children, or the grandchild or grandchildren of the injured person.

(2) The father and mother of the injured person, or either of them.

(3) The brothers and sisters of the injured person or any of them.

(4) The grandfather and grandmother of the injured person, or either of them.

B. To recover for mental anguish or emotional distress under this Article, the injured person must suffer such harm that one can reasonably expect a person in the claimant's position to suffer serious mental anguish or emotional distress from the experience, and the claimant's mental anguish or emotional distress must be severe, debilitating, and foreseeable.

Damages suffered as a result of mental anguish or emotional distress for injury to another shall be recovered only in accordance with this Article.

Acts 1991, No. 782, §1.



CC 2315.7 - Liability for damages caused by criminal sexual activity occurring during childhood

Art. 2315.7. Liability for damages caused by criminal sexual activity occurring during childhood

In addition to general and special damages, exemplary damages may be awarded upon proof that the injuries on which the action is based were caused by a wanton and reckless disregard for the rights and safety of the person through criminal sexual activity which occurred when the victim was seventeen years old or younger, regardless of whether the defendant was prosecuted for his or her acts. The provisions of this Article shall be applicable only to the perpetrator of the criminal sexual activity.

Acts 1993, No. 831, §1, eff. June 22, 1993.



CC 2315.8 - Liability for damages caused by domestic abuse

Art. 2315.8. Liability for damages caused by domestic abuse

A. In addition to general and special damages, exemplary damages may be awarded upon proof that the injuries on which the action is based were caused by a wanton and reckless disregard for the rights and safety of a family or household member, as defined in R.S. 46:2132, through acts of domestic abuse resulting in serious bodily injury or severe emotional and mental distress, regardless of whether the defendant was prosecuted for his or her acts.

B. Upon motion of the defendant or upon its own motion, if the court determines that any action alleging domestic abuse is frivolous or fraudulent, the court shall award costs of court, reasonable attorney fees, and any other related costs to the defendant and any other sanctions and relief requested pursuant to Code of Civil Procedure Article 863.

Acts 2014, No. 315, §1.



CC 2315.9 - Liability for damages caused by acts of terror

Art. 2315.9. Liability for damages caused by acts of terror

A. In addition to general and special damages, a prevailing plaintiff shall also be awarded court costs and reasonable attorney fees in the appropriate district or appellate court upon proof that the injuries on which the action is based were caused by an act of terror or terrorism resulting in injury to the person or damage to the person's property, regardless of whether the defendant was prosecuted for his acts.

B. The rights and remedies provided by this Article are in addition to any other rights and remedies provided by law.

C. As used in this Article, the terms shall be defined as follows:

(1) "Act of terror" or "terrorism" means the commission of any of the acts occurring primarily in this state and as enumerated in this Subparagraph, when the offender has the intent to intimidate or coerce the civilian population, influence the policy of a unit of government by intimidation or coercion, or affect the conduct of a unit of government by intimidation or coercion:

(a) Intentional killing of a human being.

(b) Intentional infliction of serious bodily injury upon a human being.

(c) Kidnapping of a human being.

(d) Aggravated arson upon any structure, watercraft, or movable.

(e) Aggravated criminal damage to property.

(2) "Terrorist" means a person who knowingly does any of the following:

(a) Commits an act of terror.

(b) Acts as an accessory before or after the fact, aids or abets, solicits, or conspires to commit an act of terror.

(c) Lends material support to an act of terror.

D. Upon motion of the defendant or upon its own motion, if the court determines that any action alleging an act of terror is frivolous or fraudulent, the court shall award costs of court, reasonable attorney fees, and any other related costs to the defendant and any other sanctions and relief requested pursuant to Code of Civil Procedure Article 863.

E. An action under the provisions of this Article shall be subject to a liberative prescriptive period of two years.

Acts 2015, No. 337, §1.



CC 2316 - Negligence, imprudence or want of skill.

Art. 2316. Negligence, imprudence or want of skill.

Every person is responsible for the damage he occasions not merely by his act, but by his negligence, his imprudence, or his want of skill.



CC 2317 - Acts of others and of things in custody.

Art. 2317. Acts of others and of things in custody.

We are responsible, not only for the damage occasioned by our own act, but for that which is caused by the act of persons for whom we are answerable, or of the things which we have in our custody. This, however, is to be understood with the following modifications.



CC 2317.1 - Damage caused by ruin, vice, or defect in things

Art. 2317.1. Damage caused by ruin, vice, or defect in things

The owner or custodian of a thing is answerable for damage occasioned by its ruin, vice, or defect, only upon a showing that he knew or, in the exercise of reasonable care, should have known of the ruin, vice, or defect which caused the damage, that the damage could have been prevented by the exercise of reasonable care, and that he failed to exercise such reasonable care. Nothing in this Article shall preclude the court from the application of the doctrine of res ipsa loquitur in an appropriate case.

Acts 1996, 1st Ex. Sess., No. 1, §1, eff. April 16, 1996.



CC 2318 - Acts of a minor

Art. 2318. Acts of a minor

The father and the mother are responsible for the damage occasioned by their minor child, who resides with them or who has been placed by them under the care of other persons, reserving to them recourse against those persons. However, the father and mother are not responsible for the damage occasioned by their minor child who has been emancipated by marriage, by judgment of full emancipation, or by judgment of limited emancipation that expressly relieves the parents of liability for damages occasioned by their minor child.

The same responsibility attaches to the tutors of minors.

Acts 1984, No. 578, §1; Acts 2008, No. 786, §1, eff. Jan. 1, 2009.



CC 2319 - Acts of interdicts

Art. 2319. Acts of interdicts

Neither a curator nor an undercurator is personally responsible to a third person for a delictual obligation of the interdict in his charge solely by reason of his office.

Acts 2000, 1st Ex. Sess., No. 25, §2, eff. July 1, 2001.



CC 2320 - Acts of servants, students or apprentices

Art. 2320. Acts of servants, students or apprentices

Masters and employers are answerable for the damage occasioned by their servants and overseers, in the exercise of the functions in which they are employed.

Teachers and artisans are answerable for the damage caused by their scholars or apprentices, while under their superintendence.

In the above cases, responsibility only attaches, when the masters or employers, teachers and artisans, might have prevented the act which caused the damage, and have not done it.

The master is answerable for the offenses and quasi-offenses committed by his servants, according to the rules which are explained under the title: Of quasi-contracts, and of offenses and quasi-offenses.



CC 2321 - Damage caused by animals

Art. 2321. Damage caused by animals

The owner of an animal is answerable for the damage caused by the animal. However, he is answerable for the damage only upon a showing that he knew or, in the exercise of reasonable care, should have known that his animal's behavior would cause damage, that the damage could have been prevented by the exercise of reasonable care, and that he failed to exercise such reasonable care. Nonetheless, the owner of a dog is strictly liable for damages for injuries to persons or property caused by the dog and which the owner could have prevented and which did not result from the injured person's provocation of the dog. Nothing in this Article shall preclude the court from the application of the doctrine of res ipsa loquitur in an appropriate case.

Acts 1996, 1st Ex. Sess., No. 1, §1, eff. April 16, 1996.



CC 2322 - Damage caused by ruin of building

Art. 2322. Damage caused by ruin of building

The owner of a building is answerable for the damage occasioned by its ruin, when this is caused by neglect to repair it, or when it is the result of a vice or defect in its original* construction. However, he is answerable for damages only upon a showing that he knew or, in the exercise of reasonable care, should have known of the vice or defect which caused the damage, that the damage could have been prevented by the exercise of reasonable care, and that he failed to exercise such reasonable care. Nothing in this Article shall preclude the court from the application of the doctrine of res ipsa loquitur in an appropriate case.

Acts 1996, 1st Ex. Sess., No. 1, §1, eff. April 16, 1996.

*"Original" has no counterpart in French text.



CC 2322.1 - Users of blood or tissue; a medical service

Art. 2322.1. Users of blood or tissue; a medical service

A. The screening, procurement, processing, distribution, transfusion, or medical use of human blood and blood components of any kind and the transplantation or medical use of any human organ, human tissue, or approved animal tissue by physicians, dentists, hospitals, hospital blood banks, and nonprofit community blood banks is declared to be, for all purposes whatsoever, the rendition of a medical service by each and every physician, dentist, hospital, hospital blood bank, and nonprofit community blood bank participating therein, and shall not be construed to be and is declared not to be a sale. Strict liability and warranties of any kind without negligence shall not be applicable to the aforementioned who provide these medical services.

B. In any action based in whole or in part on the use of blood or tissue by a healthcare provider, to which the provisions of Paragraph A do not apply, the plaintiff shall have the burden of proving all elements of his claim, including a defect in the thing sold and causation of his injuries by the defect, by a preponderance of the evidence, unaided by any presumption.

C. The provisions of Paragraphs A and B are procedural and shall apply to all alleged causes of action or other act, omission, or neglect without regard to the date when the alleged cause of action or other act, omission, or neglect occurred.

D. As used in this Article:

(1) "Healthcare provider" includes all individuals and entities listed in R.S. 9:2797, this Article, R.S. 40:1237.1 and R.S. 40:1231.1 whether or not enrolled with the Patient's Compensation Fund.

(2) "The use of blood or tissue" means the screening, procurement, processing, distribution, transfusion, or any medical use of human blood, blood products, and blood components of any kind and the transplantation or medical use of any human organ, human or approved animal tissue, and tissue products or tissue components by any healthcare provider.

Added by Acts 1981, No. 611, §1; Acts 1990, No. 1091, §1; Acts 1999, No. 539, §2, eff. June 30, 1999.



CC 2323 - Comparative fault

Art. 2323. Comparative fault

A. In any action for damages where a person suffers injury, death, or loss, the degree or percentage of fault of all persons causing or contributing to the injury, death, or loss shall be determined, regardless of whether the person is a party to the action or a nonparty, and regardless of the person's insolvency, ability to pay, immunity by statute, including but not limited to the provisions of R.S. 23:1032, or that the other person's identity is not known or reasonably ascertainable. If a person suffers injury, death, or loss as the result partly of his own negligence and partly as a result of the fault of another person or persons, the amount of damages recoverable shall be reduced in proportion to the degree or percentage of negligence attributable to the person suffering the injury, death, or loss.

B. The provisions of Paragraph A shall apply to any claim for recovery of damages for injury, death, or loss asserted under any law or legal doctrine or theory of liability, regardless of the basis of liability.

C. Notwithstanding the provisions of Paragraphs A and B, if a person suffers injury, death, or loss as a result partly of his own negligence and partly as a result of the fault of an intentional tortfeasor, his claim for recovery of damages shall not be reduced.

Amended by Acts 1979, No. 431, §1; Acts 1996, 1st Ex. Sess., No. 3, §1, eff. April 16, 1996.



CC 2324 - Liability as solidary or joint and divisible obligation

Art. 2324. Liability as solidary or joint and divisible obligation

A. He who conspires with another person to commit an intentional or willful act is answerable, in solido, with that person, for the damage caused by such act.

B. If liability is not solidary pursuant to Paragraph A, then liability for damages caused by two or more persons shall be a joint and divisible obligation. A joint tortfeasor shall not be liable for more than his degree of fault and shall not be solidarily liable with any other person for damages attributable to the fault of such other person, including the person suffering injury, death, or loss, regardless of such other person's insolvency, ability to pay, degree of fault, immunity by statute or otherwise, including but not limited to immunity as provided in R.S. 23:1032, or that the other person's identity is not known or reasonably ascertainable.

C. Interruption of prescription against one joint tortfeasor is effective against all joint tortfeasors.

Amended by Acts 1979, No. 431, §1; Acts 1987, No. 373, §1; Acts 1988, No. 430, §1; Acts 1996, 1st Ex. Sess., No. 3, §1, eff. April 16, 1996.



CC 2324.1 - Damages; discretion of judge or jury

Art. 2324.1. Damages; discretion of judge or jury

In the assessment of damages in cases of offenses, quasi offenses, and quasi contracts, much discretion must be left to the judge or jury.

Acts 1984, No. 331, §3, eff. Jan. 1, 1985.



CC 2324.2 - Reduction of recovery

Art. 2324.2. Reduction of recovery

A. When the recovery of damages by a person suffering injury, death, or loss is reduced in some proportion by application of Article 2323 or 2324 and there is a legal or conventional subrogation, then the subrogee's recovery shall be reduced in the same proportion as the subrogor's recovery.

B. Nothing herein precludes such persons and legal or conventional subrogees from agreeing to a settlement which would incorporate a different method or proportion of subrogee recovery for amounts paid by the legal or conventional subrogee under the Louisiana Worker's Compensation Act, R.S. 23:1021, et seq.

Acts 1989, No. 771, §1, eff. July 9, 1989.



CC 2325 - Matrimonial regime.

TITLE VI--MATRIMONIAL REGIMES

CHAPTER 1--GENERAL PRINCIPLES

Art. 2325. Matrimonial regime.

A matrimonial regime is a system of principles and rules governing the ownership and management of the property of married persons as between themselves and toward third persons.

Acts 1979, No. 709, §1.



CC 2326 - Kinds of matrimonial regimes.

Art. 2326. Kinds of matrimonial regimes.

A matrimonial regime may be legal, contractual, or partly legal and partly contractual.

Acts 1979, No. 709, §1.



CC 2327 - Legal regime.

Art. 2327. Legal regime.

The legal regime is the community of acquets and gains established in Chapter 2 of this Title.

Acts 1979, No. 709, §1.



CC 2328 - Contractual regime; matrimonial agreement.

Art. 2328. Contractual regime; matrimonial agreement.

A matrimonial agreement is a contract establishing a regime of separation of property or modifying or terminating the legal regime. Spouses are free to establish by matrimonial agreement a regime of separation of property or modify the legal regime as provided by law. The provisions of the legal regime that have not been excluded or modified by agreement retain their force and effect.

Acts 1979, No. 709, §1.



CC 2329 - Exclusion or modification of matrimonial regime.

Art. 2329. Exclusion or modification of matrimonial regime.

Spouses may enter into a matrimonial agreement before or during marriage as to all matters that are not prohibited by public policy.

Spouses may enter into a matrimonial agreement that modifies or terminates a matrimonial regime during marriage only upon joint petition and a finding by the court that this serves their best interests and that they understand the governing principles and rules. They may, however, subject themselves to the legal regime by a matrimonial agreement at any time without court approval.

During the first year after moving into and acquiring a domicile in this state, spouses may enter into a matrimonial agreement without court approval.

Acts 1979, No. 709, §1. Amended by Acts 1980, No. 565, §1.



CC 2330 - Limits of contractual freedom.

Art. 2330. Limits of contractual freedom.

Spouses may not by agreement before or during marriage, renounce or alter the marital portion or the established order of succession. Nor may the spouses limit with respect to third persons the right that one spouse alone has under the legal regime to obligate the community or to alienate, encumber, or lease community property.

Acts 1979, No. 709, §1.



CC 2331 - Form of matrimonial agreement.

Art. 2331. Form of matrimonial agreement.

A matrimonial agreement may be executed by the spouses before or during marriage. It shall be made by authentic act or by an act under private signature duly acknowledged by the spouses.

Acts 1979, No. 709, §1.



CC 2332 - Effect toward third persons.

Art. 2332. Effect toward third persons.

A matrimonial agreement, or a judgment establishing a regime of separation of property is effective toward third persons as to immovable property, when filed for registry in the conveyance records of the parish in which the property is situated and as to movables when filed for registry in the parish or parishes in which the spouses are domiciled.

Acts 1979, No. 709, §1.



CC 2333 - Minors.

Art. 2333. Minors.

Unless fully emancipated, a minor may not enter into a matrimonial agreement without the written concurrence of his father and mother, or of the parent having his legal custody, or of the tutor of his person.

Acts 1979, No. 709, §1.



CC 2334 - Persons; scope of application of the legal regime.

CHAPTER 2--THE LEGAL REGIME OF COMMUNITY OF

ACQUETS AND GAINS

SECTION 1--GENERAL DISPOSITIONS

Art. 2334. Persons; scope of application of the legal regime.

The legal regime of community of acquets and gains applies to spouses domiciled in this state, regardless of their domicile at the time of marriage or the place of celebration of the marriage.

Acts 1979, No. 709, §1.



CC 2335 - Classification of property

Art. 2335. Classification of property

Property of married persons is either community or separate, except as provided in Article 2341.1.

Acts 1979, No. 709, §1; Acts 1991, No. 329, §1.



CC 2336 - Ownership of community property

Art. 2336. Ownership of community property

Each spouse owns a present undivided one-half interest in the community property. Nevertheless, neither the community nor things of the community may be judicially partitioned prior to the termination of the regime.

During the existence of the community property regime, the spouses may, without court approval, voluntarily partition the community property in whole or in part. In such a case, the things that each spouse acquires are separate property. The partition is effective toward third persons when filed for registry in the manner provided by Article 2332.

Acts 1979, No. 709, §1. Amended by Acts 1981, No. 921, §1; Acts 1982, No. 282, §1.



CC 2337 - Disposition of undivided interest.

Art. 2337. Disposition of undivided interest.

A spouse may not alienate, encumber, or lease to a third person his undivided interest in the community or in particular things of the community prior to the termination of the regime.

Acts 1979, No. 709, §1.



CC 2338 - Community property.

Art. 2338. Community property.

The community property comprises: property acquired during the existence of the legal regime through the effort, skill, or industry of either spouse; property acquired with community things or with community and separate things, unless classified as separate property under Article 2341; property donated to the spouses jointly; natural and civil fruits of community property; damages awarded for loss or injury to a thing belonging to the community; and all other property not classified by law as separate property.

Acts 1979, No. 709, §1.



CC 2339 - Fruits and revenues of separate property

Art. 2339. Fruits and revenues of separate property

The natural and civil fruits of the separate property of a spouse, minerals produced from or attributable to a separate asset, and bonuses, delay rentals, royalties, and shut-in payments arising from mineral leases are community property. Nevertheless, a spouse may reserve them as his separate property as provided in this Article.

A spouse may reserve them as his separate property by a declaration made in an authentic act or in an act under private signature duly acknowledged. A copy of the declaration shall be provided to the other spouse prior to filing of the declaration.

As to the fruits and revenues of immovables, the declaration is effective when a copy is provided to the other spouse and the declaration is filed for registry in the conveyance records of the parish in which the immovable property is located. As to fruits of movables, the declaration is effective when a copy is provided to the other spouse and the declaration is filed for registry in the conveyance records of the parish in which the declarant is domiciled.

Acts 1979, No. 709, §1; Amended by Acts 1980, No. 565, §2; Acts 2008, No. 855, §1.



CC 2340 - Presumption of community.

Art. 2340. Presumption of community.

Things in the possession of a spouse during the existence of a regime of community of acquets and gains are presumed to be community, but either spouse may prove that they are separate property.

Acts 1979, No. 709, §1.



CC 2341 - Separate property.

Art. 2341. Separate property.

The separate property of a spouse is his exclusively. It comprises: property acquired by a spouse prior to the establishment of a community property regime; property acquired by a spouse with separate things or with separate and community things when the value of the community things is inconsequential in comparison with the value of the separate things used; property acquired by a spouse by inheritance or donation to him individually; damages awarded to a spouse in an action for breach of contract against the other spouse or for the loss sustained as a result of fraud or bad faith in the management of community property by the other spouse; damages or other indemnity awarded to a spouse in connection with the management of his separate property; and things acquired by a spouse as a result of a voluntary partition of the community during the existence of a community property regime.

Acts 1979, No. 709, §1; Amended by Acts 1981, No. 921, §1.



CC 2341.1 - Acquisition of undivided interests; separate and community property

Art. 2341.1. Acquisition of undivided interests; separate and community property

A. A spouse's undivided interest in property otherwise classified as separate property under Article 2341 remains his separate property regardless of the acquisition of other undivided interests in the property during the existence of the legal regime, the source of improvements thereto, or by whom the property was managed, used, or enjoyed.

B. In property in which an undivided interest is held as community property and an undivided interest is held as separate property, each spouse owns a present undivided one-half interest in that portion of the undivided interest which is community and a spouse owns a present undivided interest in that portion of the undivided interest which is separate.

Acts 1991, No. 329, §2.



CC 2342 - Declaration of acquisition of separate property

Art. 2342. Declaration of acquisition of separate property

A. A declaration in an act of acquisition that things are acquired with separate funds as the separate property of a spouse may be controverted by the other spouse unless he concurred in the act. It may also be controverted by the forced heirs and the creditors of the spouses, despite the concurrence by the other spouse.

B. Nevertheless, when there has been such a declaration, an alienation, encumbrance, or lease of the thing by onerous title, during the community regime or thereafter, may not be set aside on the ground of the falsity of the declaration.

C.(1) The provision of this Article that prohibits setting aside an alienation, encumbrance, or lease on the ground of the falsity of the declaration of separate property is hereby made retroactive to any such alienation, encumbrance, or lease prior to July 21, 1982.

(2) A person who has a right to set aside such transactions on the ground of the falsity of the declaration, which right is not prescribed or otherwise extinguished or barred upon July 21, 1982, and who is adversely affected by the provisions of this Article, shall have six months from July 21, 1982 to initiate proceedings to set aside such transactions or otherwise be forever barred from exercising such right or cause of action. Nothing contained in this Article shall be construed to limit or prescribe any action or proceeding which may arise between spouses under the provisions of this Article.

Acts 1979, No. 709, §1. Amended by Acts 1980, No. 565, §3; Acts 1982, No. 453, §1; Acts 1995, No. 433, §1.



CC 2343 - Donation by spouse of interest in community.

Art. 2343. Donation by spouse of interest in community.

The donation by a spouse to the other spouse of his undivided interest in a thing forming part of the community transforms that interest into separate property of the donee. Unless otherwise provided in the act of donation, an equal interest of the donee is also transformed into separate property and the natural and civil fruits of the thing, and minerals produced from or attributed to the property given as well as bonuses, delay rentals, royalties, and shut-in payments arising from mineral leases, form part of the donee's separate property.

Acts 1979, No. 709, §1; Amended by Acts 1981, No. 921, §1.



CC 2343.1 - Transfer of separate property to the community.

Art. 2343.1. Transfer of separate property to the community.

The transfer by a spouse to the other spouse of a thing forming part of his separate property, with the stipulation that it shall be part of the community, transforms the thing into community property. As to both movables and immovables, a transfer by onerous title must be made in writing and a transfer by gratuitous title must be made by authentic act.

Added by Acts 1981, No. 921, §2.



CC 2344 - Offenses and quasi-offenses; damages as community or separate property.

Art. 2344. Offenses and quasi-offenses; damages as community or separate property.

Damages due to personal injuries sustained during the existence of the community by a spouse are separate property.

Nevertheless, the portion of the damages attributable to expenses incurred by the community as a result of the injury, or in compensation of the loss of community earnings, is community property. If the community regime is terminated otherwise than by the death of the injured spouse, the portion of the damages attributable to the loss of earnings that would have accrued after termination of the community property regime is the separate property of the injured spouse.

Acts 1979, No. 709, §1.



CC 2345 - Satisfaction of obligation during community.

Art. 2345. Satisfaction of obligation during community.

A separate or community obligation may be satisfied during the community property regime from community property and from the separate property of the spouse who incurred the obligation.

Acts 1979, No. 709, §1.



CC 2346 - Management of community property.

SECTION 2--MANAGEMENT OF COMMUNITY PROPERTY

Art. 2346. Management of community property.

Each spouse acting alone may manage, control, or dispose of community property unless otherwise provided by law.

Acts 1979, No. 709, §1.



CC 2347 - Alienation of community property; concurrence of other spouse.

Art. 2347. Alienation of community property; concurrence of other spouse.

A. The concurrence of both spouses is required for the alienation, encumbrance, or lease of community immovables, standing, cut, or fallen timber, furniture or furnishings while located in the family home, all or substantially all of the assets of a community enterprise, and movables issued or registered as provided by law in the names of the spouses jointly.

B. The concurrence of both spouses is required to harvest community timber.

Acts 1979, No. 709, §1; Acts 2001, No. 558, §1.



CC 2348 - Renunciation of right to concur.

Art. 2348. Renunciation of right to concur.

A spouse may expressly renounce the right to concur in the alienation, encumbrance, or lease of a community immovable or some or all of the community immovables, or community immovables which may be acquired in the future, or all or substantially all of a community enterprise. He also may renounce the right to participate in the management of a community enterprise. The renunciation may be irrevocable for a stated term not to exceed three years. Further, any renunciation of the right to concur in the alienation, encumbrance, or lease of a community immovable, or some or all of the community immovables or community immovables which may be acquired in the future, or all or substantially all of a community enterprise which was proper in form and effective under the law at the time it was made shall continue in effect for the stated term not to exceed three years or if there was no term stated, then until it is revoked.

A spouse may nonetheless reserve the right to concur in the alienation, encumbrance, or lease of specifically described community immovable property.

Acts 1979, No. 709, §1; Amended by Acts 1981, No. 132, §1; Acts 1984, No. 554, §1, eff. Jan. 1, 1985; Acts 1984, No. 622, §1, eff. Jan. 1, 1985.

{{NOTE: SEE SECTION 2 OF ACTS 1984, NOS. 554 AND 622.}}



CC 2349 - Donation of community property; concurrence of other spouse.

Art. 2349. Donation of community property; concurrence of other spouse.

The donation of community property to a third person requires the concurrence of the spouses, but a spouse acting alone may make a usual or customary gift of a value commensurate with the economic position of the spouses at the time of the donation.

Acts 1979, No. 709, §1.



CC 2350 - Alienation of movable assets of business.

Art. 2350. Alienation of movable assets of business.

The spouse who is the sole manager of a community enterprise has the exclusive right to alienate, encumber, or lease its movables unless the movables are issued in the name of the other spouse or the concurrence of the other spouse is required by law.

Acts 1979, No. 709, §1.



CC 2351 - Alienation of registered movables.

Art. 2351. Alienation of registered movables.

A spouse has the exclusive right to manage, alienate, encumber, or lease movables issued or registered in his name as provided by law.

Acts 1979, No. 709, §1.



CC 2352 - Management and disposition of partnership and limited liability company interest

Art. 2352. Management and disposition of partnership and limited liability company interest

A spouse who is a partner has the exclusive right to manage, alienate, encumber, or lease the partnership interest.

A spouse who is a member has the exclusive right to manage, alienate, encumber, or lease the limited liability company interest.

Acts 1979, No. 709, §1; Acts 1993, No. 475, §1, eff. June 9, 1993.



CC 2353 - Unauthorized alienation of community property.

Art. 2353. Unauthorized alienation of community property.

When the concurrence of the spouses is required by law, the alienation, encumbrance, or lease of community property by a spouse is relatively null unless the other spouse has renounced the right to concur. Also, the alienation, encumbrance, or lease of the assets of a community enterprise by the non-manager spouse is a relative nullity.

Acts 1979, No. 709, §1.



CC 2354 - Liability for fraud or bad faith.

Art. 2354. Liability for fraud or bad faith.

A spouse is liable for any loss or damage caused by fraud or bad faith in the management of the community property.

Acts 1979, No. 709, §1.



CC 2355 - Judicial authorization to act without the consent of the other spouse

Art. 2355. Judicial authorization to act without the consent of the other spouse

A spouse, in a summary proceeding, may be authorized by the court to act without the concurrence of the other spouse upon showing that such action is in the best interest of the family and that the other spouse arbitrarily refuses to concur or that concurrence may not be obtained due to the physical incapacity, mental incompetence, commitment, imprisonment, temporary absence of the other spouse, or because the other spouse is an absent person.

Acts 1979, No. 709, §1; Acts 1990, No. 989, §2, eff. Jan. 1, 1991.



CC 2355.1 - Judicial authorization to manage the community

Art. 2355.1. Judicial authorization to manage the community

When a spouse is an absent person, the other spouse, upon showing that such action is in the best interest of the family, may be authorized by the court in a summary proceeding to manage, alienate, encumber, or lease community property that the absent spouse has the exclusive right to manage, alienate, encumber, or lease.

Acts 1990, No. 989, §2, eff. Jan. 1, 1991.



CC 2356 - Causes of termination

SECTION 3--TERMINATION OF THE COMMUNITY

Art. 2356. Causes of termination

The legal regime of community property is terminated by the death or judgment of declaration of death of a spouse, declaration of the nullity of the marriage, judgment of divorce or separation of property, or matrimonial agreement that terminates the community.

Acts 1979, No. 709, §1; Acts 1990, No. 989, §2, eff. Jan. 1, 1991.



CC 2357 - Satisfaction of obligation after termination of regime

Art. 2357. Satisfaction of obligation after termination of regime

An obligation incurred by a spouse before or during the community property regime may be satisfied after termination of the regime from the property of the former community and from the separate property of the spouse who incurred the obligation. The same rule applies to an obligation for attorney's fees and costs in an action for divorce incurred by a spouse between the date the petition for divorce was filed and the date of the judgment of divorce that terminates the community regime.

If a spouse disposes of property of the former community for a purpose other than the satisfaction of community obligations, he is liable for all obligations incurred by the other spouse up to the value of that community property.

A spouse may by written act assume responsibility for one-half of each community obligation incurred by the other spouse. In such case, the assuming spouse may dispose of community property without incurring further responsibility for the obligations incurred by the other spouse.

Acts 1979, No. 709, §1; Acts 1990, No. 1009, §3, eff. Jan. 1, 1991.



CC 2358 - Claims for reimbursement between spouses

Art. 2358. Claims for reimbursement between spouses

A spouse may have a claim against the other spouse for reimbursement in accordance with the following Articles.

A claim for reimbursement may be asserted only after termination of the community property regime, unless otherwise provided by law.

Acts 1979, No. 709, §1; Acts 1990, No. 991, §1; Acts 2009, No. 204, §1.



CC 2358.1 - Source of reimbursement

Art. 2358.1. Source of reimbursement

Reimbursement shall be made from the patrimony of the spouse who owes reimbursement.

Acts 1990, No. 991, §1.



CC 2359 - Obligations; community or separate.

Art. 2359. Obligations; community or separate.

An obligation incurred by a spouse may be either a community obligation or a separate obligation.

Acts 1979, No. 709, §1.



CC 2360 - Community obligation.

Art. 2360. Community obligation.

An obligation incurred by a spouse during the existence of a community property regime for the common interest of the spouses or for the interest of the other spouse is a community obligation.

Acts 1979, No. 709, §1.



CC 2361 - Obligations incurred during marriage; presumption.

Art. 2361. Obligations incurred during marriage; presumption.

Except as provided in Article 2363, all obligations incurred by a spouse during the existence of a community property regime are presumed to be community obligations.

Acts 1979, No. 709, §1.



CC 2362 - Alimentary obligation.

Art. 2362. Alimentary obligation.

An alimentary obligation imposed by law on a spouse is deemed to be a community obligation.

Acts 1979, No. 709, §1.



CC 2362.1 - Obligation incurred in an action for divorce

Art. 2362.1. Obligation incurred in an action for divorce

A. An obligation incurred before the date of a judgment of divorce for attorney fees and costs in an action for divorce and in incidental actions is deemed to be a community obligation.

B. Notwithstanding the provisions of Paragraph A of this Article, the court may assess attorney fees and costs in an action for divorce granted pursuant to Article 103(4) or (5) and in incidental actions thereafter against the perpetrator of abuse, which shall be a separate obligation of the perpetrator.

Acts 1990, No. 1009, §3, eff. Jan. 1, 1991; Acts 2009, No. 204, §1; Acts 2015, No. 221, §1.



CC 2363 - Separate obligation

Art. 2363. Separate obligation

A separate obligation of a spouse is one incurred by that spouse prior to the establishment of a community property regime, or one incurred during the existence of a community property regime though not for the common interest of the spouses or for the interest of the other spouse.

An obligation resulting from an intentional wrong or an obligation incurred for the separate property of a spouse is likewise a separate obligation to the extent that it does not benefit both spouses, the family, or the other spouse.

Acts 1979, No. 709, §1; Acts 1990, No. 1009, §3, eff. Jan. 1, 1991; Acts 2009, No. 204, §1.



CC 2364 - Satisfaction of separate obligation with community property or former community property.

Art. 2364. Satisfaction of separate obligation with community property or former community property

If community property has been used during the existence of the community property regime or former community property has been used thereafter to satisfy a separate obligation of a spouse, the other spouse is entitled to reimbursement for one-half of the amount or value that the property had at the time it was used.

Acts 1979, No. 709, §1; Acts 2009, No. 204, §1.



CC 2364.1 - Repealed by Acts 2009, No. 204, §3.

Art. 2364.1. Repealed by Acts 2009, No. 204, §3.



CC 2365 - Satisfaction of community obligation with separate property

Art. 2365. Satisfaction of community obligation with separate property

If separate property of a spouse has been used either during the existence of the community property regime or thereafter to satisfy a community obligation, that spouse is entitled to reimbursement for one-half of the amount or value that the property had at the time it was used.

If the community obligation was incurred to acquire ownership or use of a community corporeal movable required by law to be registered, and separate property of a spouse has been used after termination to satisfy that obligation, the reimbursement claim shall be reduced in proportion to the value of the claimant's use after termination of the community property regime. The value of that use and the amount of the claim for reimbursement accrued during the use are presumed to be equal.

The liability of a spouse who owes reimbursement is limited to the value of his share of all community property after deduction of all community obligations. Nevertheless, if the community obligation was incurred for the ordinary and customary expenses of the marriage, or for the support, maintenance, or education of children of either spouse in keeping with the economic condition of the spouses, the spouse is entitled to reimbursement from the other spouse regardless of the value of that spouse's share of all community property.

Acts 1979, No. 709, §1; Acts 1990, No. 991, §1; Acts 2009, No. 204, §1.



CC 2366 - Use of community property or former community property for the benefit of separate property

Art. 2366. Use of community property or former community property for the benefit of separate property

If community property has been used during the existence of the community property regime or former community property has been used thereafter for the acquisition, use, improvement, or benefit of the separate property of a spouse, the other spouse is entitled to reimbursement for one-half of the amount or value that the community property had at the time it was used.

Buildings, other constructions permanently attached to the ground, and plantings made on the separate property of a spouse with community property belong to the owner of the ground. The other spouse is entitled to reimbursement for one-half of the amount or value that the community property had at the time it was used.

Acts 1979, No. 709, §1; Acts 1984, No. 933, §1; Acts 2009, No. 204, §1.



CC 2367 - Use of separate property for the benefit of community property

Art. 2367. Use of separate property for the benefit of community property

If separate property of a spouse has been used during the existence of the community property regime for the acquisition, use, improvement, or benefit of community property, that spouse is entitled to reimbursement for one-half of the amount or value that the property had at the time it was used. The liability of the spouse who owes reimbursement is limited to the value of his share of all community property after deduction of all community obligations.

Buildings, other constructions permanently attached to the ground, and plantings made on community property with separate property of a spouse during the existence of the community property regime are community property. The spouse whose separate property was used is entitled to reimbursement for one-half of the amount or value that the separate property had at the time it was used. The liability of the spouse who owes reimbursement is limited to the value of his share in all community property after deduction of all community obligations.

Acts 1979, No. 709, §1; Acts 1984, No. 933, §1; Acts 1990, No. 991, §1; Acts 2009, No. 204, §1.



CC 2367.1 - Use of separate property for the benefit of separate property

Art. 2367.1. Use of separate property for the benefit of separate property

If separate property of a spouse has been used during the existence of the community property regime for the acquisition, use, improvement, or benefit of the other spouse's separate property, the spouse whose property was used is entitled to reimbursement for the amount or value that the property had at the time it was used.

Buildings, other constructions permanently attached to the ground, and plantings made on the land of a spouse with the separate property of the other spouse belong to the owner of the ground. The spouse whose property was used is entitled to reimbursement for the amount or value that the property had at the time it was used.

Acts 1984, No. 933, §1; Acts 1990, No. 991, §1; Acts 2009, No. 204, §1.



CC 2367.2 - Component parts of separate property

Art. 2367.2. Component parts of separate property

When a spouse with his own separate property incorporates in or attaches to a separate immovable of the other spouse things that become component parts under Articles 465 and 466, Article 2367.1 applies.

Acts 1984, No. 933, §1; Acts 2009, No. 204, §1.



CC 2367.3 - Satisfaction of separate obligation with separate property

Art. 2367.3. Satisfaction of separate obligation with separate property

If a spouse uses separate property during the existence of the community property regime to satisfy the separate obligation of the other spouse, the spouse whose property was used is entitled to reimbursement for the amount or value the property had at the time it was used.

Acts 2009, No. 204, §1.



CC 2368 - Increase of the value of separate property.

Art. 2368. Increase of the value of separate property.

If the separate property of a spouse has increased in value as a result of the uncompensated common labor or industry of the spouses, the other spouse is entitled to be reimbursed from the spouse whose property has increased in value one-half of the increase attributed to the common labor.

Acts 1979, No. 709, §1.



CC 2369 - Accounting between spouses; prescription.

Art. 2369. Accounting between spouses; prescription.

A spouse owes an accounting to the other spouse for community property under his control at the termination of the community property regime.

The obligation to account prescribes in three years from the date of termination of the community property regime.

Acts 1979, No. 709, §1.



CC 2369.1 - Application of co-ownership provisions

Art. 2369.1. Application of co-ownership provisions

After termination of the community property regime, the provisions governing co-ownership apply to former community property, unless otherwise provided by law or by juridical act.

When the community property regime terminates for a cause other than death or judgment of declaration of death of a spouse, the following Articles also apply to former community property until a partition, or the death or judgment of declaration of death of a spouse.

Acts 1990, No. 991, §1; Acts 1995, No. 433, §1.



CC 2369.2 - Ownership interest

Art. 2369.2. Ownership interest

Each spouse owns an undivided one-half interest in former community property and its fruits and products.

Acts 1995, No. 433, §1.



CC 2369.3 - Duty to preserve; standard of care

Art. 2369.3. Duty to preserve; standard of care

A spouse has a duty to preserve and to manage prudently former community property under his control, including a former community enterprise, in a manner consistent with the mode of use of that property immediately prior to termination of the community regime. He is answerable for any damage caused by his fault, default, or neglect.

A community enterprise is a business that is not a legal entity.

Acts 1995, No. 433, §1.



CC 2369.4 - Alienation, encumbrance, or lease prohibited

Art. 2369.4. Alienation, encumbrance, or lease prohibited

A spouse may not alienate, encumber, or lease former community property or his undivided community interest in that property without the concurrence of the other spouse, except as provided in the following Articles. In the absence of such concurrence, the alienation, encumbrance, or lease is a relative nullity.

Acts 1995, No. 433, §1.



CC 2369.5 - Alienation of registered movables

Art. 2369.5. Alienation of registered movables

A spouse may alienate, encumber, or lease a movable issued or registered in his name as provided by law.

Acts 1995, No. 433, §1.



CC 2369.6 - Alienation, encumbrance, or lease of movable assets of former community enterprise

Art. 2369.6. Alienation, encumbrance, or lease of movable assets of former community enterprise

The spouse who is the sole manager of a former community enterprise may alienate, encumber, or lease its movables in the regular course of business.

Acts 1995, No. 433, §1.



CC 2369.7 - Court authorization to act alone

Art. 2369.7. Court authorization to act alone

A spouse may be authorized by the court in a summary proceeding to act without the concurrence of the other spouse, upon showing all of the following:

(1) The action is necessary.

(2) The action is in the best interest of the petitioning spouse and not detrimental to the interest of the nonconcurring spouse.

(3) The other spouse is an absent person or arbitrarily refuses to concur, or is unable to concur due to physical incapacity, mental incompetence, commitment, imprisonment, or temporary absence.

Acts 1995, No. 433, §1.



CC 2369.8 - Right to partition; no exclusion by agreement; judicial partition

Art. 2369.8. Right to partition; no exclusion by agreement; judicial partition

A spouse has the right to demand partition of former community property at any time. A contrary agreement is absolutely null.

If the spouses are unable to agree on the partition, either spouse may demand judicial partition which shall be conducted in accordance with R.S. 9:2801.

Acts 1995, No. 433, §1.



CC 2370 - Separation of property regime.

CHAPTER 3--SEPARATION OF PROPERTY REGIME

Art. 2370. Separation of property regime.

A regime of separation of property is established by a matrimonial agreement that excludes the legal regime of community of acquets and gains or by a judgment decreeing separation of property.

Acts 1979, No. 709, §1.



CC 2371 - Management of property.

Art. 2371. Management of property.

Under the regime of separation of property each spouse acting alone uses, enjoys, and disposes of his property without the consent or concurrence of the other spouse.

Acts 1979, No. 709, §1.



CC 2372 - Necessaries.

Art. 2372. Necessaries.

A spouse is solidarily liable with the other spouse who incurs an obligation for necessaries for himself or the family.

Acts 1979, No. 709, §1.



CC 2373 - Expenses of the marriage.

Art. 2373. Expenses of the marriage.

Each spouse contributes to the expenses of the marriage as provided in the matrimonial agreement. In the absence of such a provision, each spouse contributes in proportion to his means.

Acts 1979, No. 709, §1.



CC 2374 - Judgment of separation of property

Art. 2374. Judgment of separation of property

A. When the interest of a spouse in a community property regime is threatened to be diminished by the fraud, fault, neglect, or incompetence of the other spouse, or by the disorder of the affairs of the other spouse, he may obtain a judgment decreeing separation of property.

B. When a spouse is an absent person, the other spouse is entitled to a judgment decreeing separation of property.

C. When a petition for divorce has been filed, upon motion of either spouse, a judgment decreeing separation of property may be obtained upon proof that the spouses have lived separate and apart without reconciliation for at least thirty days from the date of, or prior to, the filing of the petition for divorce.

D. When the spouses have lived separate and apart continuously for a period of six months, a judgment decreeing separation of property shall be granted on the petition of either spouse.

Acts 1992, No. 295, §1; Acts 1993, No. 25, §1; Acts 1993, No. 627, §1; Acts 2010, No. 603, §1, eff. June 25, 2010.



CC 2375 - Effect of judgment

Art. 2375. Effect of judgment

A. Except as provided in Paragraph C of this Article, a judgment decreeing separation of property terminates the regime of community property retroactively to the day of the filing of the petition or motion therefor, without prejudice to rights validly acquired in the interim between filing of the petition or motion and rendition of judgment.

B. If a judgment has been rendered on the ground that the spouses have lived separate and apart either after the filing of a petition for divorce without having reconciled or for six months, a reconciliation reestablishes the regime of community property between the spouses retroactively to the day of the filing of the motion or petition therefor, unless prior to the reconciliation the spouses execute a matrimonial agreement to the contrary. This agreement need not be approved by the court and is effective toward third persons when filed for registry in the manner provided by Article 2332. The reestablishment of the community is effective toward third persons when a notice thereof is filed for registry in the same manner.

C. If a judgment is rendered on the ground that the spouses were living separate and apart without having reconciled for at least thirty days from the date of, or prior to, the filing of the petition for divorce, the judgment shall be effective retroactively to the date the petition for divorce was filed, without prejudice to rights validly acquired in the interim. All subsequent pleadings or motions involving matters incidental to the divorce shall be filed in the first filed suit.

Acts 1992, No. 295, §1; Acts 1993, No. 25, §1; Acts 1993, No. 627, §1; Acts 1997, No. 35, §1; Acts 2010, No. 603, §1, eff. June 25, 2010.



CC 2376 - Rights of creditors.

Art. 2376. Rights of creditors.

The creditors of a spouse, by intervention in the proceeding, may object to the separation of property or modification of their matrimonial regime as being in fraud of their rights. They also may sue to annul a judgment of separation of property within one year from the date of the rendition of the final judgment. After execution of the judgment, they may assert nullity only to the extent that they have been prejudiced.

Acts 1979, No. 709, §1.



CC 2377 - Arts. 2377 to 2431 Repealed by Acts 1978, No. 627, 6; Acts 1979, No. 709, 1

Art. 2377. Arts. 2377 to 2431 Repealed by Acts 1978, No. 627, §6; Acts 1979, No. 709, §1



CC 2432 - Right to marital portion.

CHAPTER 4--MARITAL PORTION

Art. 2432. Right to marital portion.

When a spouse dies rich in comparison with the surviving spouse, the surviving spouse is entitled to claim the marital portion from the succession of the deceased spouse.

Acts 1979, No. 710, §1.



CC 2433 - Incident of marriage; charge on the succession.

Art. 2433. Incident of marriage; charge on the succession.

The marital portion is an incident of any matrimonial regime and a charge on the succession of the deceased spouse. It may be claimed by the surviving spouse, even if separated from the deceased, on proof that the separation occurred without his fault.

Acts 1979, No. 710, §1.



CC 2434 - Quantum

Art. 2434. Quantum

The marital portion is one-fourth of the succession in ownership if the deceased died without children, the same fraction in usufruct for life if he is survived by three or fewer children, and a child's share in such usufruct if he is survived by more than three children. In no event, however, shall the amount of the marital portion exceed one million dollars.

Acts 1979, No. 710, §1; Acts 1987, No. 289, §1.



CC 2435 - Deduction of legacy.

Art. 2435. Deduction of legacy.

A legacy left by the deceased to the surviving spouse and payments due to him as a result of the death are deducted from the marital portion.

Acts 1979, No. 710, §1.



CC 2436 - Nonheritable right; prescription.

Art. 2436. Nonheritable right; prescription.

The right of the surviving spouse to claim the marital portion is personal and nonheritable. This right prescribes three years from the date of death.

Acts 1979, No. 710, §1.



CC 2437 - Periodic allowance.

Art. 2437. Periodic allowance.

When, during the administration of the succession, it appears that the surviving spouse will be entitled to the marital portion, he has the right to demand and receive a periodic allowance from the succession representative.

The amount of the allowance is fixed by the court in which the succession proceeding is pending. If the marital portion, as finally fixed, is less than the allowance, the surviving spouse is charged with the deficiency.

Acts 1979, No. 710, §1.



CC 2438 - Rules of other titles

TITLE VII--OF SALE

CHAPTER 1--OF THE NATURE AND FORM OF THE

CONTRACT OF SALE

Art. 2438. Rules of other titles

In all matters for which no special provision is made in this title, the contract of sale is governed by the rules of the titles on Obligations in General and Conventional Obligations or Contracts.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2439 - Definition

Art. 2439. Definition

Sale is a contract whereby a person transfers ownership of a thing to another for a price in money.

The thing, the price, and the consent of the parties are requirements for the perfection of a sale.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2440 - Sale of immovable, method of making

Art. 2440. Sale of immovable, method of making

A sale or promise of sale of an immovable must be made by authentic act or by act under private signature, except as provided in Article 1839.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2441 - Reserved]

Art. 2441. [Reserved]



CC 2442 - Recordation of sale of immovable to affect third parties

Art. 2442. Recordation of sale of immovable to affect third parties

The parties to an act of sale or promise of sale of immovable property are bound from the time the act is made, but such an act is not effective against third parties until it is filed for registry according to the laws of registry.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995; Acts 2005, No. 169, §2, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.



CC 2443 - Purchase of a thing already owned

Art. 2443. Purchase of a thing already owned

A person cannot purchase a thing he already owns. Nevertheless, the owner of a thing may purchase the rights of a person who has, or may have, an adverse claim to the thing.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2444 - Repealed by Acts 2012, No. 277, §2.

Art. 2444. Repealed by Acts 2012, No. 277, §2.



CC 2445 - Reserved]

Art. 2445. [Reserved]



CC 2446 - Reserved]

Art. 2446. [Reserved]



CC 2447 - Sale of litigious rights, prohibitions

CHAPTER 2. OF PERSONS CAPABLE OF BUYING AND SELLING

Art. 2447. Sale of litigious rights, prohibitions

Officers of a court, such as judges, attorneys, clerks, and law enforcement agents, cannot purchase litigious rights under contestation in the jurisdiction of that court. The purchase of a litigious right by such an officer is null and makes the purchaser liable for all costs, interest, and damages.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2448 - Things that may be sold

CHAPTER 3. OF THINGS WHICH MAY BE SOLD

Art. 2448. Things that may be sold

All things corporeal or incorporeal, susceptible of ownership, may be the object of a contract of sale, unless the sale of a particular thing is prohibited by law.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2449 - Reserved]

Art. 2449. [Reserved]



CC 2450 - Sale of future things

Art. 2450. Sale of future things

A future thing may be the object of a contract of sale. In such a case the coming into existence of the thing is a condition that suspends the effects of the sale. A party who, through his fault, prevents the coming into existence of the thing is liable for damages.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2451 - Sale of a hope

Art. 2451. Sale of a hope

A hope may be the object of a contract of sale. Thus, a fisherman may sell a haul of his net before he throws it. In that case the buyer is entitled to whatever is caught in the net, according to the parties' expectations, and even if nothing is caught the sale is valid.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2452 - Sale of the thing of another

Art. 2452. Sale of the thing of another

The sale of a thing belonging to another does not convey ownership.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2453 - Sale of thing pending litigation of ownership

Art. 2453. Sale of thing pending litigation of ownership

When the ownership of a thing is the subject of litigation, the sale of that thing during the pendency of the suit does not affect the claimant's rights. Where the thing is immovable, the rights of third persons are governed by the laws of registry.

Amended by Acts 1878, No. 3; Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2454 - Reserved]

Art. 2454. [Reserved]



CC 2455 - Reserved]

Art. 2455. [Reserved]



CC 2456 - Transfer of ownership

CHAPTER 4. HOW THE CONTRACT OF SALE

IS TO BE PERFECTED

Art. 2456. Transfer of ownership

Ownership is transferred between the parties as soon as there is agreement on the thing and the price is fixed, even though the thing sold is not yet delivered nor the price paid.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2457 - Transfer of ownership; things not individualized

Art. 2457. Transfer of ownership; things not individualized

When the object of a sale is a thing that must be individualized from a mass of things of the same kind, ownership is transferred when the thing is thus individualized according to the intention of the parties.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2458 - Sale by weight, tale or measure; lump sales

Art. 2458. Sale by weight, tale or measure; lump sales

When things are sold by weight, tale, or measure, ownership is transferred between the parties when the seller, with the buyer's consent, weighs, counts or measures the things.

When things, such as goods or produce, are sold in a lump, ownership is transferred between the parties upon their consent, even though the things are not yet weighed, counted, or measured.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2459 - Reserved]

Art. 2459. [Reserved]



CC 2460 - Sale on view or trial

Art. 2460. Sale on view or trial

When the buyer has reserved the view or trial of the thing, ownership is not transferred from the seller to the buyer until the latter gives his approval of the thing.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2461 - Inclusion of accessories

Art. 2461. Inclusion of accessories

The sale of a thing includes all accessories intended for its use in accordance with the law of property.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2462 - Reserved]

Art. 2462. [Reserved]



CC 2463 - Expenses

Art. 2463. Expenses

The expenses of the act and other expenses incidental to the sale must be borne by the buyer.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2464 - Price, essential elements

CHAPTER 5. OF THE PRICE OF THE CONTRACT OF SALE

Art. 2464. Price, essential elements

The price must be fixed by the parties in a sum either certain or determinable through a method agreed by them. There is no sale unless the parties intended that a price be paid.

The price must not be out of all proportion with the value of the thing sold. Thus, the sale of a plantation for a dollar is not a sale, though it may be a donation in disguise.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2465 - Price left to determination by third person

Art. 2465. Price left to determination by third person

The price may be left to the determination of a third person. If the parties fail to agree on or to appoint such a person, or if the one appointed is unable or unwilling to make a determination, the price may be determined by the court.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2466 - No price fixed by the parties

Art. 2466. No price fixed by the parties

When the thing sold is a movable of the kind that the seller habitually sells and the parties said nothing about the price, or left it to be agreed later and they fail to agree, the price is a reasonable price at the time and place of delivery. If there is an exchange or market for such things, the quotations or price lists of the place of delivery or, in their absence, those of the nearest market, are a basis for the determination of a reasonable price.

Nevertheless, if the parties intend not to be bound unless a price be agreed on, there is no contract without such an agreement.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2467 - Transfer of risk

CHAPTER 6. AT WHOSE RISK THE THING IS, AFTER

THE SALE IS COMPLETED

Art. 2467. Transfer of risk

The risk of loss of the thing sold owing to a fortuitous event is transferred from the seller to the buyer at the time of delivery.

That risk is so transferred even when the seller has delivered a nonconforming thing, unless the buyer acts in the manner required to dissolve the contract.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2468 - Reserved]

Art. 2468. [Reserved]



CC 2469 - Reserved]

Art. 2469. [Reserved]



CC 2470 - Reserved]

Art. 2470. [Reserved]



CC 2471 - Reserved]

Art. 2471. [Reserved]



CC 2472 - Reserved]

Art. 2472. [Reserved]



CC 2473 - Reserved]

Art. 2473. [Reserved]



CC 2474 - Construction of ambiguities respecting obligations of seller

CHAPTER 7. OF THE OBLIGATIONS OF THE SELLER

Art. 2474. Construction of ambiguities respecting obligations of seller

The seller must clearly express the extent of his obligations arising from the contract, and any obscurity or ambiguity in that expression must be interpreted against the seller.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2475 - Seller's obligations of delivery and warranty.

Art. 2475. Seller's obligations of delivery and warranty.

The seller is bound to deliver the thing sold and to warrant to the buyer ownership and peaceful possession of, and the absence of hidden defects in, that thing. The seller also warrants that the thing sold is fit for its intended use.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2476 - Reserved]

Art. 2476. [Reserved]



CC 2477 - Methods of making delivery

Art. 2477. Methods of making delivery

Delivery of an immovable is deemed to take place upon execution of the writing that transfers its ownership.

Delivery of a movable takes place by handing it over to the buyer. If the parties so intend delivery may take place in another manner, such as by the seller's handing over to the buyer the key to the place where the thing is stored, or by negotiating to him a document of title to the thing, or even by the mere consent of the parties if the thing sold cannot be transported at the time of the sale or if the buyer already has the thing at that time.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2478 - Reserved]

Art. 2478. [Reserved]



CC 2479 - Reserved]

Art. 2479. [Reserved]



CC 2480 - Retention of possession by seller, presumption of simulation

Art. 2480. Retention of possession by seller, presumption of simulation

When the thing sold remains in the corporeal possession of the seller the sale is presumed to be a simulation, and, where the interest of heirs and creditors of the seller is concerned, the parties must show that their contract is not a simulation.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2481 - Incorporeals, method of making delivery

Art. 2481. Incorporeals, method of making delivery

Delivery of incorporeal movable things incorporated into an instrument, such as stocks and bonds, takes place by negotiating such instrument to the buyer. Delivery of other incorporeal movables, such as credit rights, takes place upon the transfer of those movables.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2482 - Things not in possession of seller

Art. 2482. Things not in possession of seller

When at the time of the sale the seller is not in possession of the thing sold he must obtain possession at his cost and deliver the thing to the buyer.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2483 - Costs of delivery and of removal

Art. 2483. Costs of delivery and of removal

The cost of making delivery is borne by the seller and that of taking delivery by the buyer, in the absence of agreement to the contrary.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2484 - Place of delivery

Art. 2484. Place of delivery

Delivery must be made at the place agreed upon by the parties or intended by them. In the absence of such agreement or intent, delivery must be made at the place where the thing is located at the time of the sale.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2485 - Buyer's rights upon default, damages

Art. 2485. Buyer's rights upon default, damages

When the seller fails to deliver or to make timely delivery of the thing sold, the buyer may demand specific performance of the obligation of the seller to deliver, or may seek dissolution of the sale.

In either case, and also when the seller has made a late delivery, the buyer may seek damages.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2486 - Reserved]

Art. 2486. [Reserved]



CC 2487 - Delivery excused until payment of price and for insolvency

Art. 2487. Delivery excused until payment of price and for insolvency

The seller may refuse to deliver the thing sold until the buyer tenders payment of the price, unless the seller has granted the buyer a term for such payment.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2488 - Reserved]

Art. 2488. [Reserved]



CC 2489 - Condition of thing at time of delivery

Art. 2489. Condition of thing at time of delivery

The seller must deliver the thing sold in the condition that, at the time of the sale, the parties expected, or should have expected, the thing to be in at the time of delivery, according to its nature.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2490 - Reserved]

Art. 2490. [Reserved]



CC 2491 - Immovables, extent of delivery

Art. 2491. Immovables, extent of delivery

The seller must deliver to the buyer the full extent of the immovable sold. That obligation may be modified in accordance with the provisions of the following Articles.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2492 - Sale of immovables at a price per measure

Art. 2492. Sale of immovables at a price per measure

If the sale of an immovable has been made with indication of the extent of the premises at the rate of so much per measure, but the seller is unable to deliver the full extent specified in the contract, the price must be proportionately reduced.

If the extent delivered by the seller is greater than that specified in the contract, the buyer must pay to the seller a proportionate supplement of the price. The buyer may recede from the sale when the actual extent of the immovable sold exceeds by more than one twentieth the extent specified in the contract.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2493 - Reserved]

Art. 2493. [Reserved]



CC 2494 - Sale of immovable for lump price

Art. 2494. Sale of immovable for lump price

When the sale of an immovable has been made with indication of the extent of the premises, but for a lump price, the expression of the measure does not give the seller the right to a proportionate increase of the price, nor does it give the buyer the right to a proportionate diminution of the price, unless there is a surplus, or a shortage, of more than one twentieth of the extent specified in the act of sale.

When the surplus is such as to give the seller the right to an increase of the price the buyer has the option either to pay that increase or to recede from the contract.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2495 - Sale of a certain and limited body or of a distinct object for a lump price

Art. 2495. Sale of a certain and limited body or of a distinct object for a lump price

When an immovable described as a certain and limited body or a distinct object is sold for a lump price, an expression of the extent of the immovable in the act of sale does not give the parties any right to an increase or diminution of the price in case of surplus or shortage in the actual extension of the immovable.

Amended by Acts 1871, No. 87; Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2496 - Reserved]

Art. 2496. [Reserved]



CC 2497 - Restitution of price and expenses in case of rescission

Art. 2497. Restitution of price and expenses in case of rescission

When the buyer has the right to recede from the contract the seller must return the price, if he has already received it, and also reimburse the buyer for the expenses of the sale.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2498 - Prescription of actions for supplement or diminution of price or for dissolution

Art. 2498. Prescription of actions for supplement or diminution of price or for dissolution

The seller's action for an increase of the price and the buyer's actions for diminution of the price or dissolution of the sale for shortage or excessive surplus in the extent of the immovable sold prescribe one year from the day of the sale.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2499 - Reserved]

Art. 2499. [Reserved]



CC 2500 - Eviction, definition, scope of warranty

CHAPTER 8. EVICTION

Art. 2500. Eviction, definition, scope of warranty

The seller warrants the buyer against eviction, which is the buyer's loss of, or danger of losing, the whole or part of the thing sold because of a third person's right that existed at the time of the sale. The warranty also covers encumbrances on the thing that were not declared at the time of the sale, with the exception of apparent servitudes and natural and legal nonapparent servitudes, which need not be declared.

If the right of the third person is perfected only after the sale through the negligence of the buyer, though it arises from facts that took place before, the buyer has no claim in warranty.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2501 - Reserved]

Art. 2501. [Reserved]



CC 2502 - Transfer of rights to a thing

Art. 2502. Transfer of rights to a thing

A person may transfer to another whatever rights to a thing he may then have, without warranting the existence of any such rights. In such a case the transferor does not owe restitution of the price to the transferee in case of eviction, nor may that transfer be rescinded for lesion.

Such a transfer does not give rise to a presumption of bad faith on the part of the transferee and is a just title for the purposes of acquisitive prescription.

If the transferor acquires ownership of the thing after having transferred his rights to it, the after-acquired title of the transferor does not inure to the benefit of the transferee.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2503 - Modification or exclusion of warranty, seller's liability for personal acts, restitution of price in case of eviction

Art. 2503. Modification or exclusion of warranty, seller's liability for personal acts, restitution of price in case of eviction

The warranty against eviction is implied in every sale. Nevertheless, the parties may agree to increase or to limit the warranty. They may also agree to an exclusion of the warranty, but even in that case the seller must return the price to the buyer if eviction occurs, unless it is clear that the buyer was aware of the danger of eviction, or the buyer has declared that he was buying at his peril and risk, or the seller's obligation of returning the price has been expressly excluded.

In all those cases the seller is liable for an eviction that is occasioned by his own act, and any agreement to the contrary is null.

The buyer is subrogated to the rights in warranty of the seller against other persons, even when the warranty is excluded.

Amended by Acts 1924, No. 116; Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2504 - Reserved]

Art. 2504. [Reserved]



CC 2505 - Reserved]

Art. 2505. [Reserved]



CC 2506 - Rights of buyer against seller in case of eviction

Art. 2506. Rights of buyer against seller in case of eviction

A buyer who avails himself of the warranty against eviction may recover from the seller the price he paid, the value of any fruits he had to return to the third person who evicted him, and also other damages sustained because of the eviction with the exception of any increase in value of the thing lost.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2507 - Restitution of full price despite deterioration, deduction of damage when benefit to buyer

Art. 2507. Restitution of full price despite deterioration, deduction of damage when benefit to buyer

A seller liable for eviction must return the full price to the buyer even if, at the time of the eviction, the value of the thing has been diminished due to any cause including the buyer's neglect.

Nevertheless, if the buyer has benefited from a diminution in value caused by his own act, the amount of his benefit must be deducted from the total owed to him by the seller because of the eviction.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2508 - Reserved]

Art. 2508. [Reserved]



CC 2509 - Reimbursement to buyer for useful improvements, liability of seller in bad faith

Art. 2509. Reimbursement to buyer for useful improvements, liability of seller in bad faith

A seller liable for eviction must reimburse the buyer for the cost of useful improvements to the thing made by the buyer. If the seller knew at the time of the sale that the thing belonged to a third person, he must reimburse the buyer for the cost of all improvements.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2510 - Reserved]

Art. 2510. [Reserved]



CC 2511 - Partial eviction, rights of buyer

Art. 2511. Partial eviction, rights of buyer

When the buyer is evicted from only a part of the thing sold, he may obtain rescission of the sale if he would not have bought the thing without that part. If the sale is not rescinded, the buyer is entitled to a diminution of the price in the proportion that the value of the part lost bears to the value of the whole at the time of the sale.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2512 - Warranty against eviction from proceeds

Art. 2512. Warranty against eviction from proceeds

The warranty against eviction extends also to those things that proceed from the thing sold.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2513 - Scope of warranty in sale of succession rights

Art. 2513. Scope of warranty in sale of succession rights

In a sale of a right of succession, the warranty against eviction extends only to the right to succeed the decedent, which entitles the buyer to those things that are, in fact, a part of the estate, but it does not extend to any particular thing.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2514 - Reserved]

Art. 2514. [Reserved]



CC 2515 - Reserved]

Art. 2515. [Reserved]



CC 2516 - Reserved]

Art. 2516. [Reserved]



CC 2517 - Call in warranty, failure of buyer to call seller in warranty, suit to quiet possession

Art. 2517. Call in warranty, failure of buyer to call seller in warranty, suit to quiet possession

A buyer threatened with eviction must give timely notice of the threat to the seller. If a suit for eviction has been brought against the buyer, his calling in the seller to defend that suit amounts to such notice.

A buyer who elects to bring suit against a third person who disturbs his peaceful possession of the thing sold must give timely notice of that suit to the seller.

In either case, a buyer who fails to give such notice, or who fails to give it in time for the seller to defend himself, forfeits the warranty against eviction if the seller can show that, had he been notified in time, he would have been able to prove that the third person who sued the buyer had no right.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2518 - Reserved]

Art. 2518. [Reserved]



CC 2519 - Reserved]

Art. 2519. [Reserved]



CC 2520 - Warranty against redhibitory defects

CHAPTER 9. REDHIBITION

Art. 2520. Warranty against redhibitory defects

The seller warrants the buyer against redhibitory defects, or vices, in the thing sold.

A defect is redhibitory when it renders the thing useless, or its use so inconvenient that it must be presumed that a buyer would not have bought the thing had he known of the defect. The existence of such a defect gives a buyer the right to obtain rescission of the sale.

A defect is redhibitory also when, without rendering the thing totally useless, it diminishes its usefulness or its value so that it must be presumed that a buyer would still have bought it but for a lesser price. The existence of such a defect limits the right of a buyer to a reduction of the price.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2521 - Defects that are made known to the buyer or that are apparent

Art. 2521. Defects that are made known to the buyer or that are apparent

The seller owes no warranty for defects in the thing that were known to the buyer at the time of the sale, or for defects that should have been discovered by a reasonably prudent buyer of such things.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2522 - Notice of existence of defect

Art. 2522. Notice of existence of defect

The buyer must give the seller notice of the existence of a redhibitory defect in the thing sold. That notice must be sufficiently timely as to allow the seller the opportunity to make the required repairs. A buyer who fails to give that notice suffers diminution of the warranty to the extent the seller can show that the defect could have been repaired or that the repairs would have been less burdensome, had he received timely notice.

Such notice is not required when the seller has actual knowledge of the existence of a redhibitory defect in the thing sold.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2523 - Reserved]

Art. 2523. [Reserved]



CC 2524 - Thing fit for ordinary use

Art. 2524. Thing fit for ordinary use

The thing sold must be reasonably fit for its ordinary use.

When the seller has reason to know the particular use the buyer intends for the thing, or the buyer's particular purpose for buying the thing, and that the buyer is relying on the seller's skill or judgment in selecting it, the thing sold must be fit for the buyer's intended use or for his particular purpose.

If the thing is not so fit, the buyer's rights are governed by the general rules of conventional obligations.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2525 - Reserved]

Art. 2525. [Reserved]



CC 2526 - Reserved]

Art. 2526. [Reserved]



CC 2527 - Reserved]

Art. 2527. [Reserved]



CC 2528 - Reserved]

Art. 2528. [Reserved]



CC 2529 - Thing not of the kind specified in the contract

Art. 2529. Thing not of the kind specified in the contract

When the thing the seller has delivered, though in itself free from redhibitory defects, is not of the kind or quality specified in the contract or represented by the seller, the rights of the buyer are governed by other rules of sale and conventional obligations.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2530 - Defect must exist before delivery

Art. 2530. Defect must exist before delivery

The warranty against redhibitory defects covers only defects that exist at the time of delivery. The defect shall be presumed to have existed at the time of delivery if it appears within three days from that time.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2531 - Liability of seller who knew not of the defect

Art. 2531. Liability of seller who knew not of the defect

A seller who did not know that the thing he sold had a defect is only bound to repair, remedy, or correct the defect. If he is unable or fails so to do, he is then bound to return the price to the buyer with interest from the time it was paid, and to reimburse him for the reasonable expenses occasioned by the sale, as well as those incurred for the preservation of the thing, less the credit to which the seller is entitled if the use made of the thing, or the fruits it has yielded, were of some value to the buyer.

A seller who is held liable for a redhibitory defect has an action against the manufacturer of the defective thing, if the defect existed at the time the thing was delivered by the manufacturer to the seller, for any loss the seller sustained because of the redhibition. Any contractual provision that attempts to limit, diminish or prevent such recovery by a seller against the manufacturer shall have no effect.

Amended by Acts 1974, No. 673, §1; Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2532 - Return of the thing; destruction of the thing

Art. 2532. Return of the thing; destruction of the thing

A buyer who obtains rescission because of a redhibitory defect is bound to return the thing to the seller, for which purpose he must take care of the thing as a prudent administrator, but is not bound to deliver it back until all his claims, or judgments, arising from the defect are satisfied.

If the redhibitory defect has caused the destruction of the thing the loss is borne by the seller, and the buyer may bring his action even after the destruction has occurred.

If the thing is destroyed by a fortuitous event before the buyer gives the seller notice of the existence of a redhibitory defect that would have given rise to a rescission of the sale, the loss is borne by the buyer.

After such notice is given, the loss is borne by the seller, except to the extent the buyer has insured that loss. A seller who returns the price, or a part thereof, is subrogated to the buyer's right against third persons who may be liable for the destruction of the thing.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2533 - Reserved]

Art. 2533. [Reserved]



CC 2534 - Prescription

Art. 2534. Prescription

A.(1) The action for redhibition against a seller who did not know of the existence of a defect in the thing sold prescribes in four years from the day delivery of such thing was made to the buyer or one year from the day the defect was discovered by the buyer, whichever occurs first.

(2) However, when the defect is of residential or commercial immovable property, an action for redhibition against a seller who did not know of the existence of the defect prescribes in one year from the day delivery of the property was made to the buyer.

B. The action for redhibition against a seller who knew, or is presumed to have known, of the existence of a defect in the thing sold prescribes in one year from the day the defect was discovered by the buyer.

C. In any case prescription is interrupted when the seller accepts the thing for repairs and commences anew from the day he tenders it back to the buyer or notifies the buyer of his refusal or inability to make the required repairs.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995; Acts 1995, No. 172, §1; Acts 1997, No. 266, §1.



CC 2535 - Reserved]

Art. 2535. [Reserved]



CC 2536 - Reserved]

Art. 2536. [Reserved]



CC 2537 - Judicial sales

Art. 2537. Judicial sales

Judicial sales resulting from a seizure are not subject to the rules on redhibition.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2538 - Multiple sellers, multiple buyers, successors

Art. 2538. Multiple sellers, multiple buyers, successors

The warranty against redhibitory vices is owed by each of multiple sellers in proportion to his interest.

Multiple buyers must concur in an action for rescission because of a redhibitory defect. An action for reduction of the price may be brought by one of multiple buyers in proportion to his interest.

The same rules apply if a thing with a redhibitory defect is transferred, inter vivos or mortis causa, to multiple successors.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2539 - Reserved]

Art. 2539. [Reserved]



CC 2540 - Redhibitory vice of one of several matched things sold together

Art. 2540. Redhibitory vice of one of several matched things sold together

When more than one thing are sold together as a whole so that the buyer would not have bought one thing without the other or others, a redhibitory defect in one of such things gives rise to redhibition for the whole.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2541 - Reduction of the price

Art. 2541. Reduction of the price

A buyer may choose to seek only reduction of the price even when the redhibitory defect is such as to give him the right to obtain rescission of the sale.

In an action for rescission because of a redhibitory defect the court may limit the remedy of the buyer to a reduction of the price.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2542 - Reserved]

Art. 2542. [Reserved]



CC 2543 - Reserved]

Art. 2543. [Reserved]



CC 2544 - Reserved]

Art. 2544. [Reserved]



CC 2545 - Liability of seller who knows of the defect; presumption of knowledge

Art. 2545. Liability of seller who knows of the defect; presumption of knowledge

A seller who knows that the thing he sells has a defect but omits to declare it, or a seller who declares that the thing has a quality that he knows it does not have, is liable to the buyer for the return of the price with interest from the time it was paid, for the reimbursement of the reasonable expenses occasioned by the sale and those incurred for the preservation of the thing, and also for damages and reasonable attorney fees. If the use made of the thing, or the fruits it might have yielded, were of some value to the buyer, such a seller may be allowed credit for such use or fruits.

A seller is deemed to know that the thing he sells has a redhibitory defect when he is a manufacturer of that thing.

Amended by Acts 1968, No. 84, §1; Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2546 - Reserved]

Art. 2546. [Reserved]



CC 2547 - Reserved]

Art. 2547. [Reserved]



CC 2548 - Exclusion or limitation of warranty; subrogation

Art. 2548. Exclusion or limitation of warranty; subrogation

The parties may agree to an exclusion or limitation of the warranty against redhibitory defects. The terms of the exclusion or limitation must be clear and unambiguous and must be brought to the attention of the buyer.

A buyer is not bound by an otherwise effective exclusion or limitation of the warranty when the seller has declared that the thing has a quality that he knew it did not have.

The buyer is subrogated to the rights in warranty of the seller against other persons, even when the warranty is excluded.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2549 - Obligations of the buyer

CHAPTER 10. OF THE OBLIGATIONS OF THE BUYER

Art. 2549. Obligations of the buyer

The buyer is bound to pay the price and to take delivery of the thing.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2550 - Time and place of payment of price

Art. 2550. Time and place of payment of price

Payment of the price is due at the time and place stipulated in the contract, or at the time and place of delivery if the contract contains no such stipulation.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2551 - Reserved]

Art. 2551. [Reserved]



CC 2552 - Reserved]

Art. 2552. [Reserved]



CC 2553 - Interest on price

Art. 2553. Interest on price

The buyer owes interest on the price from the time it is due.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2554 - Reserved]

Art. 2554. [Reserved]



CC 2555 - Liability of the buyer who fails to take delivery

Art. 2555. Liability of the buyer who fails to take delivery

A buyer who fails to take delivery of the thing after a tender of such delivery, or who fails to pay the price, is liable for expenses incurred by the seller in preservation of the thing and for other damages sustained by the seller.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2556 - Reserved]

Art. 2556. [Reserved]



CC 2557 - Eviction and threat of eviction as grounds for suspension of payment

Art. 2557. Eviction and threat of eviction as grounds for suspension of payment

A buyer who is evicted by the claim of a third person may withhold payment of the price until he is restored to possession, unless the seller gives security for any loss the buyer may sustain as a result of the eviction.

A seller who, in such a case, is unable or unwilling to give security may compel the buyer to deposit the price with the court until the right of the third person is adjudged. Also the buyer may deposit the price with the court, on his own initiative, to prevent the accrual of interest.

A buyer may not withhold payment of the price when the seller is not liable for a return of the price in case of eviction.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2558 - Reserved]

Art. 2558. [Reserved]



CC 2559 - Reserved]

Art. 2559. [Reserved]



CC 2560 - Payment of the price before disturbance of possession

Art. 2560. Payment of the price before disturbance of possession

A buyer who paid the price before being evicted of the thing may not demand that the seller return the price or give security for it.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2561 - Dissolution of sale for nonpayment of price

Art. 2561. Dissolution of sale for nonpayment of price

If the buyer fails to pay the price, the seller may sue for dissolution of the sale. If the seller has given credit for the price and transfers that credit to another person, the right of dissolution is transferred together with the credit. In case of multiple credit holders all must join in the suit for dissolution, but if any credit holder refuses to join, the others may subrogate themselves to his right by paying the amount due to him.

If a promissory note or other instrument has been given for the price, the right to dissolution prescribes at the same time and in the same period as the note or other instrument.

Amended by Acts 1924, No. 108; Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2562 - Dissolution of sale of immovables for nonpayment of price; extension of time for payment

Art. 2562. Dissolution of sale of immovables for nonpayment of price; extension of time for payment

When an action is brought for the dissolution of the sale of an immovable and there is no danger that the seller may lose the price and the thing, the court, according to the circumstances, may grant the buyer an extension of time, not in excess of sixty days, to make payment, and shall pronounce the sale dissolved if the buyer fails to pay within that time. When there is such a danger, the court may not grant the buyer an extension of time for payment.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2563 - Payment of price after expiration of term but prior to default

Art. 2563. Payment of price after expiration of term but prior to default

When the contract of sale of an immovable expressly provides for dissolution in case of failure to pay the price, the buyer still has the right to pay, in spite of the express dissolution clause, for as long as the seller has not given the buyer notice that he avails himself of that clause or has not filed suit for dissolution.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2564 - Dissolution of sale of movables

Art. 2564. Dissolution of sale of movables

If the thing is movable and the seller chooses to seek judicial dissolution of the sale because of the failure of the buyer to perform, the court may not grant to the buyer any extension of time to perform.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2565 - Reserved]

Art. 2565. [Reserved]



CC 2566 - Reserved]

Art. 2566. [Reserved]



CC 2567 - Right of redemption, definition

CHAPTER 11. OF THE SALE WITH A RIGHT OF REDEMPTION

Art. 2567. Right of redemption, definition

The parties to a contract of sale may agree that the seller shall have the right of redemption, which is the right to take back the thing from the buyer.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2568 - Limitation on duration

Art. 2568. Limitation on duration

The right of redemption may not be reserved for more than ten years when the thing sold is immovable, or more than five years when the thing sold is movable. If a longer time for redemption has been stipulated in the contract that time must be reduced to either ten or five years, depending on the nature of the thing sold.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2569 - Redemption, presumption of security

Art. 2569. Redemption, presumption of security

A sale with right of redemption is a simulation when the surrounding circumstances show that the true intent of the parties was to make a contract of security. When such is the case, any monies, fruits or other benefit received by the buyer as rent or otherwise may be regarded as interest subject to the usury laws.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2570 - Effect of failure to exercise right within time stipulated

Art. 2570. Effect of failure to exercise right within time stipulated

If the seller does not exercise the right of redemption within the time allowed by law, the buyer becomes unconditional owner of the thing sold.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2571 - Application of time limit against all persons including minors

Art. 2571. Application of time limit against all persons including minors

The period for redemption is peremptive and runs against all persons including minors. It may not be extended by the court.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2572 - Redemption against second purchaser

Art. 2572. Redemption against second purchaser

When the thing is immovable, the right of redemption is effective against third persons only from the time the instrument that contains it is filed for registry in the parish where the immovable is located.

When the thing is movable, the right of redemption is effective against third persons who, at the time of purchase, had actual knowledge of the existence of that right.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2573 - Reserved]

Art. 2573. [Reserved]



CC 2574 - Buyer's benefit of discussion against creditors of the seller

Art. 2574. Buyer's benefit of discussion against creditors of the seller

A buyer under redemption may avail himself of the right of discussion against creditors of the seller.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2575 - Ownership of fruits and products pending redemption

Art. 2575. Ownership of fruits and products pending redemption

The fruits and products of a thing sold with right of redemption belong to the buyer.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2576 - Reserved]

Art. 2576. [Reserved]



CC 2577 - Ownership of improvements and augmentations pending redemption

Art. 2577. Ownership of improvements and augmentations pending redemption

The buyer is entitled to all improvements he made on the thing that can be removed when the seller exercises the right of redemption. If such improvements cannot be removed, the buyer is entitled to the enhancement of the value of the thing resulting from the improvements. The buyer is also entitled to the enhancement of the value of the thing resulting from ungathered fruits and unharvested crops.

If the thing sold under right of redemption is naturally increased by accession, alluvion, or accretion before the redeeming seller exercises the right, the increase belongs to the seller.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2578 - Liability for deterioration at the time of redemption

Art. 2578. Liability for deterioration at the time of redemption

During the time allowed for redemption, the buyer must administer the thing sold with the degree of care of a prudent administrator. He is liable to the redeeming seller for any deterioration of the thing caused by the lack of such care.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2579 - Reserved]

Art. 2579. [Reserved]



CC 2580 - Reserved]

Art. 2580. [Reserved]



CC 2581 - Reserved]

Art. 2581. [Reserved]



CC 2582 - Reserved]

Art. 2582. [Reserved]



CC 2583 - Reserved]

Art. 2583. [Reserved]



CC 2584 - Multiple successors, applicability of rules governing lesion

Art. 2584. Multiple successors, applicability of rules governing lesion

If more than one seller concurred in the sale with right of redemption of an immovable, or if a seller has died leaving more than one successor, the exercise of the right of redemption is governed by the rules provided for the division of the action for lesion among multiple sellers, or among successors of the seller or of the buyer.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2585 - Reserved]

Art. 2585. [Reserved]



CC 2586 - Reserved]

Art. 2586. [Reserved]



CC 2587 - Reimbursement to buyer on redemption

Art. 2587. Reimbursement to buyer on redemption

A seller who exercises the right of redemption must reimburse the buyer for all expenses of the sale and for the cost of repairs necessary for the preservation of the thing.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2588 - Encumbrances created by buyer

Art. 2588. Encumbrances created by buyer

The seller who exercises the right of redemption is entitled to recover the thing free of any encumbrances placed upon it by the buyer. Nevertheless, when the thing is an immovable, the interests of third persons are governed by the laws of registry.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2589 - Rescission for lesion beyond moiety

CHAPTER 12. RESCISSION FOR LESION BEYOND MOIETY

Art. 2589. Rescission for lesion beyond moiety

The sale of an immovable may be rescinded for lesion when the price is less than one half of the fair market value of the immovable. Lesion can be claimed only by the seller and only in sales of corporeal immovables. It cannot be alleged in a sale made by order of the court.

The seller may invoke lesion even if he has renounced the right to claim it.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2590 - Time of valuation for determination of lesion

Art. 2590. Time of valuation for determination of lesion

To determine whether there is lesion, the immovable sold must be evaluated according to the state in which it was at the time of the sale. If the sale was preceded by an option contract, or by a contract to sell, the property must be evaluated in the state in which it was at the time of that contract.

Amended by Acts 1950, No. 154; Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2591 - Option of buyer to supplement price

Art. 2591. Option of buyer to supplement price

When a sale is subject to rescission for lesion the buyer may elect either to return the immovable to the seller, or to keep the immovable by giving to the seller a supplement equal to the difference between the price paid by the buyer and the fair market value of the immovable determined according to the preceding Article.

Amended by Acts 1871, No. 87; Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2592 - Lesion, return of fruits by buyer and payment of interest by seller

Art. 2592. Lesion, return of fruits by buyer and payment of interest by seller

If the buyer elects to return the immovable he must also return to the seller the fruits of the immovable from the time a demand for rescission was made. In such a case, the seller must return to the buyer the price with interest from the same time.

If the buyer elects to keep the immovable he must also pay to the seller interest on the supplement from the time a demand for rescission was made.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2593 - Reserved]

Art. 2593. [Reserved]



CC 2594 - Lesion, action against vendee who has resold the immovable

Art. 2594. Lesion, action against vendee who has resold the immovable

When the buyer has sold the immovable, the seller may not bring an action for lesion against a third person who bought the immovable from the original buyer.

In such a case the seller may recover from the original buyer whatever profit the latter realized from the sale to the third person. That recovery may not exceed the supplement the seller would have recovered if the original buyer had chosen to keep the immovable.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2595 - Peremption of action for lesion

Art. 2595. Peremption of action for lesion

The action for lesion must be brought within a peremptive period of one year from the time of the sale.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2596 - Lesion, action against vendee who has granted a right on the immovable

Art. 2596. Lesion, action against vendee who has granted a right on the immovable

When the buyer has granted a right on the immovable to a third person, rescission may not impair the interest of that person. The seller who receives back the immovable so encumbered is entitled to recover from the buyer any diminution in value suffered by the immovable because of the right of the third person. That recovery may not exceed the supplement the seller would have recovered if the buyer had not encumbered the immovable and had decided to keep it.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2597 - Condition in which property is returned to seller; reimbursement of buyer for improvements

Art. 2597. Condition in which property is returned to seller; reimbursement of buyer for improvements

When rescission is granted for lesion the seller must take back the immovable in the state it is at that time. The buyer is not liable to the seller for any deterioration or loss sustained by the immovable before the demand for rescission was made, unless the deterioration or loss was turned into profit for the buyer.

The seller must reimburse the buyer for the expenses of the sale and for those incurred for the improvement of the immovable, even if the improvement was made solely for the convenience of the buyer.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2598 - Reserved]

Art. 2598. [Reserved]



CC 2599 - Buyer's right of retention pending reimbursement

Art. 2599. Buyer's right of retention pending reimbursement

The buyer may retain possession of the immovable until the seller reimburses the buyer the price and the recoverable expenses.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2600 - Divisibility of action in lesion among joint sellers and successors, joinder

Art. 2600. Divisibility of action in lesion among joint sellers and successors, joinder

If more than one seller concurred in the sale of an immovable owned by them in indivision, or if each of them sold separately his share of the immovable, each seller may bring an action for lesion for his share.

Likewise, if a seller died leaving more than one successor, each successor may bring an action for lesion individually for that share of the immovable corresponding to his right.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2601 - Additional terms in acceptance of offer to sell a movable

CHAPTER 13. SALES OF MOVABLES

Art. 2601. Additional terms in acceptance of offer to sell a movable

An expression of acceptance of an offer to sell a movable thing suffices to form a contract of sale if there is agreement on the thing and the price, even though the acceptance contains terms additional to, or different from, the terms of the offer, unless acceptance is made conditional on the offeror's acceptance of the additional or different terms. Where the acceptance is not so conditioned, the additional or different terms are regarded as proposals for modification and must be accepted by the offeror in order to become a part of the contract.

Between merchants, however, additional terms become part of the contract unless they alter the offer materially, or the offer expressly limits the acceptance to the terms of the offer, or the offeree is notified of the offeror's objection to the additional terms within a reasonable time, in all of which cases the additional terms do not become a part of the contract. Additional terms alter the offer materially when their nature is such that it must be presumed that the offeror would not have contracted on those terms.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2602 - Contract by conduct of the parties

Art. 2602. Contract by conduct of the parties

A contract of sale of movables may be established by conduct of both parties that recognizes the existence of that contract even though the communications exchanged by them do not suffice to form a contract. In such a case the contract consists of those terms on which the communications of the parties agree, together with any applicable provisions of the suppletive law.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2603 - Obligation to deliver conforming things

Art. 2603. Obligation to deliver conforming things

The seller must deliver to the buyer things that conform to the contract.

Things do not conform to the contract when they are different from those selected by the buyer or are of a kind, quality, or quantity different from the one agreed.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2604 - Buyer's right of inspection

Art. 2604. Buyer's right of inspection

The buyer has a right to have a reasonable opportunity to inspect the things, even after delivery, for the purpose of ascertaining whether they conform to the contract.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2605 - Rejection of nonconforming things by the buyer

Art. 2605. Rejection of nonconforming things by the buyer

A buyer may reject nonconforming things within a reasonable time. The buyer must give reasonable notice to the seller to make the rejection effective. A buyer's failure to make an effective rejection within a reasonable time shall be regarded as an acceptance of the things.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2606 - Buyer's acceptance of nonconforming things

Art. 2606. Buyer's acceptance of nonconforming things

A buyer who, with knowledge, accepts nonconforming things may no longer reject those things on grounds of that nonconformity, unless the acceptance was made in the reasonable belief that the nonconformity would be cured.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2607 - Buyer may accept part of things delivered

Art. 2607. Buyer may accept part of things delivered

Out of a quantity of things delivered by the seller, the buyer may accept those things that conform to the contract and form a commercial unit and may reject those that do not conform. The buyer must pay at the contract rate for any things that are accepted.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2608 - Merchant buyer's duty upon rejection of things

Art. 2608. Merchant buyer's duty upon rejection of things

When the seller has no agent or business office at the place of delivery, a buyer who is a merchant and has rejected the things must follow any reasonable instructions received from the seller with respect to those things. If the seller gives no such instructions, and the things rejected are perishable or susceptible of rapid decline in value, the merchant buyer must make reasonable efforts to sell those things on the seller's behalf.

In all instances of rejection, a buyer who is a merchant must handle the rejected things as a prudent administrator.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2609 - Purchase of substitute things by the buyer

Art. 2609. Purchase of substitute things by the buyer

When the seller fails to render the performance required by a contract of sale of movable things, the buyer may purchase substitute things within a reasonable time and in good faith. In such a case the buyer is entitled to recover the difference between the contract price and the price of the substitute things. The buyer may recover other damages also, less the expenses saved as a result of the failure of the seller to perform.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2610 - Cure of nonconformity

Art. 2610. Cure of nonconformity

Upon rejection of nonconforming things by the buyer, the seller may cure the nonconformity when the time for performance has not yet expired or when the seller had a reasonable belief that the nonconforming things would be acceptable to the buyer. In such a case the seller must give reasonable notice of his intention to cure to the buyer.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2611 - Resale by the seller

Art. 2611. Resale by the seller

When the buyer fails to perform a contract of sale of movable things, the seller, within a reasonable time and in good faith, may resell those things that are still in his possession. In such a case the seller is entitled to recover the difference between the contract price and the resale price. The seller may recover also other damages, less the expenses saved as a result of the buyer's failure to perform.

Unless the things are perishable or subject to rapid decline in value, the seller must give the buyer reasonable notice of the public sale at which the things will be resold, or of his intention to resell the things at a private sale.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2612 - Deposit of the things by seller

Art. 2612. Deposit of the things by seller

When the buyer neglects to take delivery of movable things that are the contractual object the seller may request court authority to put the things out of his possession and at the buyer's risk. The seller must give the buyer notice of the time at which the things will leave possession of the seller.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2613 - Things in transit, ownership

Art. 2613. Things in transit, ownership

When, according to the terms of the contract, the seller sends the things to the buyer through a common carrier, the form of the bill of lading determines ownership of the things while in transit.

When the bill of lading makes the things deliverable to the buyer, or to his order, ownership of the things is thereby transferred to the buyer.

When the bill of lading makes the things deliverable to the seller, or to his agent, ownership of the things thereby remains with the seller.

When the seller or his agent remains in possession of a bill of lading that makes the things deliverable to the buyer, or to the buyer's order, the seller thereby reserves the right to retain the things against a claim of the buyer who has not performed his obligations.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2614 - Stoppage in transit

Art. 2614. Stoppage in transit

The seller may stop delivery of the things in the possession of a carrier or other depositary when he learns that the buyer will not perform the obligations arising from the contract of sale or is insolvent.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2615 - Judicial dissolution

Art. 2615. Judicial dissolution

In an action for judicial dissolution of a sale of movable things the court must grant dissolution, upon proof of the defendant's failure to perform, without allowing that party any additional time to render performance.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2616 - Things in transit, risk of loss

Art. 2616. Things in transit, risk of loss

When the contract requires the seller to ship the things through a carrier, but does not require him to deliver the things at any particular destination, the risk of loss is transferred to the buyer upon delivery of the things to the carrier, regardless of the form of the bill of lading.

When the contract of sale requires the seller to deliver the things at a particular destination, the risk of loss is transferred to the buyer when the things, while in possession of the carrier, are duly tendered to the buyer at the place of destination.

When the parties incorporate well established commercial symbols into their contract, the risk of loss is transferred in accordance with the customary understanding of such symbols.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2617 - Payment against documents

Art. 2617. Payment against documents

In all cases where the parties have agreed that the seller will obtain a document showing that the things have been delivered to a carrier or a depositary the buyer must make payment against tender of that document and others as required. The seller may not tender, nor may the buyer demand, delivery of the things in lieu of the documents.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2618 - Reserved]

Art. 2618. [Reserved]



CC 2619 - Reserved]

Art. 2619. [Reserved]



CC 2620 - Option to buy or sell

CHAPTER 14. AGREEMENTS PREPARATORY TO THE SALE

SECTION 1. OPTION

Art. 2620. Option to buy or sell

An option to buy, or an option to sell, is a contract whereby a party gives to another the right to accept an offer to sell, or to buy, a thing within a stipulated time.

An option must set forth the thing and the price, and meet the formal requirements of the sale it contemplates.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2621 - Acceptance, when effective; option turns into contract to sell; rejection

Art. 2621. Acceptance, when effective; option turns into contract to sell; rejection

The acceptance or rejection of an offer contained in an option is effective when received by the grantor. Upon such an acceptance the parties are bound by a contract to sell.

Rejection of the offer contained in an option terminates the option but a counteroffer does not.

Amended by Acts 1960, No. 30, §1, eff. Jan. 1, 1961; Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2622 - Warranty of assignor

Art. 2622. Warranty of assignor

The assignor of an option to buy a thing warrants the existence of that option, but does not warrant that the person who granted it can be required to make a final sale.

If, upon exercise of the option, the person who granted it fails to make a final sale, the assignee has against the assignor the same rights as a buyer without warranty has against the seller.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2623 - Bilateral promise of sale; contract to sell

SECTION 2. CONTRACT TO SELL

Art. 2623. Bilateral promise of sale; contract to sell

An agreement whereby one party promises to sell and the other promises to buy a thing at a later time, or upon the happening of a condition, or upon performance of some obligation by either party, is a bilateral promise of sale or contract to sell. Such an agreement gives either party the right to demand specific performance.

A contract to sell must set forth the thing and the price, and meet the formal requirements of the sale it contemplates.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2624 - Deposit, earnest money

Art. 2624. Deposit, earnest money

A sum given by the buyer to the seller in connection with a contract to sell is regarded to be a deposit on account of the price, unless the parties have expressly provided otherwise.

If the parties stipulate that a sum given by the buyer to the seller is earnest money, either party may recede from the contract, but the buyer who chooses to recede must forfeit the earnest money, and the seller who so chooses must return the earnest money plus an equal amount.

When earnest money has been given and a party fails to perform for reasons other than a fortuitous event, that party will be regarded as receding from the contract.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2625 - Right of first refusal

SECTION 3. RIGHT OF FIRST REFUSAL

Art. 2625. Right of first refusal

A party may agree that he will not sell a certain thing without first offering it to a certain person. The right given to the latter in such a case is a right of first refusal that may be enforced by specific performance.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2626 - Terms of offered sale

Art. 2626. Terms of offered sale

The grantor of a right of first refusal may not sell to another person unless he has offered to sell the thing to the holder of the right on the same terms, or on those specified when the right was granted if the parties have so agreed.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2627 - Right of first refusal, time for acceptance

SECTION 4. EFFECTS

Art. 2627. Right of first refusal, time for acceptance

Unless otherwise agreed, an offer to sell the thing to the holder of a right of first refusal must be accepted within ten days from the time it is received if the thing is movable, and within thirty days from that time if the thing is immovable.

Unless the grantor concludes a final sale, or a contract to sell, with a third person within six months, the right of first refusal subsists in the grantee who failed to exercise it when an offer was made to him.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2628 - Time limitation for option and right of first refusal

Art. 2628. Time limitation for option and right of first refusal

An option or a right of first refusal that concerns an immovable thing may not be granted for a term longer than ten years. If a longer time for an option or a right of first refusal has been stipulated in a contract, that time shall be reduced to ten years. Nevertheless, if the option or right of first refusal is granted in connection with a contract that gives rise to obligations of continuous or periodic performance, an option or a right of first refusal may be granted for as long a period as required for the performance of those obligations.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995; Acts 2003, No. 1005, §1, eff. July 2, 2003.

NOTE: See Acts 2003, No. 1005, §2, relative to application.

NOTE: See Acts 2004, No. 24, §§2 and 3, relative to application.



CC 2629 - Effect against third persons

Art. 2629. Effect against third persons

An option, right of first refusal, or contract to sell that involves immovable property is effective against third persons only from the time the instrument that contains it is filed for registry in the parish where the immovable is located.

An option, right of first refusal, or contract to sell that involves movable property is effective against third persons who, at the time of acquisition of a conflicting right, had actual knowledge of that transaction.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2630 - Indivisibility of right

Art. 2630. Indivisibility of right

The right to exercise an option and the right of first refusal are indivisible. When either of such rights belongs to more than one person all of them must exercise the right.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2631 - Reserved]

Art. 2631. [Reserved]



CC 2632 - Reserved]

Art. 2632. [Reserved]



CC 2633 - Reserved]

Art. 2633. [Reserved]



CC 2634 - Reserved]

Art. 2634. [Reserved]



CC 2635 - Reserved]

Art. 2635. [Reserved]



CC 2636 - Reserved]

Art. 2636. [Reserved]



CC 2637 - Reserved]

Art. 2637. [Reserved]



CC 2638 - Reserved]

Art. 2638. [Reserved]



CC 2639 - Reserved]

Art. 2639. [Reserved]



CC 2640 - Reserved]

Art. 2640. [Reserved]



CC 2641 - Reserved]

Art. 2641. [Reserved]



CC 2642 - Assignability of rights

CHAPTER 15. ASSIGNMENT OF RIGHTS

Art. 2642. Assignability of rights

All rights may be assigned, with the exception of those pertaining to obligations that are strictly personal. The assignee is subrogated to the rights of the assignor against the debtor.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2643 - Assignment effective from the time of knowledge or notice

Art. 2643. Assignment effective from the time of knowledge or notice

The assignment of a right is effective against the debtor and third persons only from the time the debtor has actual knowledge, or has been given notice of the assignment.

If a partial assignment unreasonably increases the burden of the debtor he may recover from either the assignor or the assignee a reasonable amount for the increased burden.

Acts 1984, No. 921, §1; Acts 1985, No. 97, §1; Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2644 - Performance by debtor before knowledge of assignment

Art. 2644. Performance by debtor before knowledge of assignment

When the debtor, without knowledge or notice of the assignment, renders performance to the assignor, such performance extinguishes the obligation of the debtor and is effective against the assignee and third persons.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2645 - Accessories included in assignment of right

Art. 2645. Accessories included in assignment of right

The assignment of a right includes its accessories such as security rights.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2646 - Warranty of existence of debt, solvency of debtor

Art. 2646. Warranty of existence of debt, solvency of debtor

The assignor of a right warrants its existence at the time of the assignment.

The assignor does not warrant the solvency of the debtor, however, unless he has agreed to give such a warranty.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2647 - Reserved]

Art. 2647. [Reserved]



CC 2648 - Scope of warranty of debtor's solvency

Art. 2648. Scope of warranty of debtor's solvency

An assignor who warrants the solvency of the debtor warrants that solvency at the time of the assignment only and, in the absence of agreement to the contrary, does not warrant the future solvency of the debtor.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2649 - Assignor's knowledge of the debtor's insolvency; effects

Art. 2649. Assignor's knowledge of the debtor's insolvency; effects

When the assignor of a right did not warrant the solvency of the debtor but knew of his insolvency, the assignee without such knowledge may obtain rescission of the contract.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2650 - Warranty in assignment of succession rights

Art. 2650. Warranty in assignment of succession rights

A person who assigns his right in the estate of a deceased person, without specifying any assets, warrants only his right of succession as heir or legatee.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2651 - Reserved]

Art. 2651. [Reserved]



CC 2652 - Sale of litigious rights

Art. 2652. Sale of litigious rights

When a litigious right is assigned, the debtor may extinguish his obligation by paying to the assignee the price the assignee paid for the assignment, with interest from the time of the assignment.

A right is litigious, for that purpose, when it is contested in a suit already filed.

Nevertheless, the debtor may not thus extinguish his obligation when the assignment has been made to a co-owner of the assigned right, or to a possessor of the thing subject to the litigious right.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2653 - Assignability prohibited by contract; exceptions

Art. 2653. Assignability prohibited by contract; exceptions

A right cannot be assigned when the contract from which it arises prohibits the assignment of that right. Such a prohibition has no effect against an assignee who has no knowledge of its existence.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2654 - Documents evidencing the right

Art. 2654. Documents evidencing the right

The assignor of a right must deliver to the assignee all documents in his possession that evidence the right. Nevertheless, a failure by the assignor to deliver such documents does not affect the validity of the assignment.

When a right is assigned only in part, the assignor may give the assignee an original or a copy of such documents.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2655 - Giving in payment, definition

CHAPTER 16. OF THE GIVING IN PAYMENT

Art. 2655. Giving in payment, definition

Giving in payment is a contract whereby an obligor gives a thing to the obligee, who accepts it in payment of a debt.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2656 - Delivery essential to a giving in payment

Art. 2656. Delivery essential to a giving in payment

Delivery of the thing is essential to the perfection of a giving in payment.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2657 - Giving in partial payment

Art. 2657. Giving in partial payment

An obligor may give a thing to the obligee in partial payment of a debt.

A giving in partial payment extinguishes the debt in the amount intended by the parties. If the parties' intent concerning the amount of the partial extinguishment cannot be ascertained, it is presumed that they intended to extinguish the debt in the amount of the fair market value of the thing given in partial payment.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2658 - Reserved]

Art. 2658. [Reserved]



CC 2659 - Application of general rules of sale

Art. 2659. Application of general rules of sale

The giving in payment is governed by the rules of the contract of sale, with the differences provided for in this Chapter.

Acts 1993, No. 841, §1, eff. Jan. 1, 1995.



CC 2660 - Exchange, definition

TITLE VIII--OF EXCHANGE

Art. 2660. Exchange, definition

Exchange is a contract whereby each party transfers to the other the ownership of a thing other than money.

Ownership of the things exchanged is transferred between the parties as soon as there is agreement on the things, even though none of the things has been delivered.

If it is the intent of the parties that the transfer of ownership will not take place until a later time, then the contract is a contract to exchange.

Acts 2010, No. 186, §1.



CC 2661 - Rights and obligations of the parties

Art. 2661. Rights and obligations of the parties

Each of the parties to a contract of exchange has the rights and obligations of a seller with respect to the thing transferred by him and the rights and obligations of a buyer with respect to the thing transferred to him.

Acts 2010, No. 186, §1.



CC 2662 - Rights of party evicted

Art. 2662. Rights of party evicted

A person evicted from a thing received in exchange may demand the value of the thing from which he was evicted or the return of the thing he gave, with damages in either case.

Acts 2010, No. 186, §1.



CC 2663 - Rescission for lesion in contracts of exchange

Art. 2663. Rescission for lesion in contracts of exchange

A party giving a corporeal immovable in exchange for property worth less than one half of the fair market value of the immovable given by him may claim rescission on grounds of lesion beyond moiety.

Acts 2010, No. 186, §1.



CC 2664 - Application of the rules of sale

Art. 2664. Application of the rules of sale

The contract of exchange is governed by the rules of the contract of sale, with the differences provided in this Title.

Acts 2010, No. 186, §1.



CC 2665 - [Reserved.]

Art. 2665. [Reserved.]



CC 2666 - [Reserved.]

Art. 2666. [Reserved.]



CC 2667 - [Reserved.]

Art. 2667. [Reserved.]



CC 2668 - Contract of lease defined

TITLE IX. LEASE

CHAPTER 1. GENERAL PROVISIONS

Art. 2668. Contract of lease defined

Lease is a synallagmatic contract by which one party, the lessor, binds himself to give to the other party, the lessee, the use and enjoyment of a thing for a term in exchange for a rent that the lessee binds himself to pay.

The consent of the parties as to the thing and the rent is essential but not necessari­ly sufficient for a contract of lease.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2669 - Relation with other titles

Art. 2669. Relation with other titles

In all matters not provided for in this Title, the contract of lease is governed by the rules of the Titles of "Obligations in General" and "Conventional Obligations or Contracts".

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2670 - Contract to lease

Art. 2670. Contract to lease

A contract to enter into a lease at a future time is enforceable by either party if there was agreement as to the thing to be leased and the rent, unless the parties understood that the contract would not be binding until reduced to writing or until its other terms were agreed upon.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2671 - Types of leases

Art. 2671. Types of leases

Depending on the agreed use of the leased thing, a lease is characterized as: residential, when the thing is to be occupied as a dwelling; agricultural, when the thing is a predial estate that is to be used for agricultural purposes; mineral, when the thing is to be used for the production of minerals; commercial, when the thing is to be used for business or commercial purposes; or consumer, when the thing is a movable intended for the lessee's personal or familial use outside his trade or profession. This enumeration is not exclusive.

When the thing is leased for more than one of the above or for other purposes, the dominant or more substantial purpose determines the type of lease for purposes of regulation.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2672 - Mineral lease

Art. 2672. Mineral lease

A mineral lease is governed by the Mineral Code.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2673 - The thing

CHAPTER 2. ESSENTIAL ELEMENTS

SECTION 1. THE THING

Art. 2673. The thing

All things, corporeal or incorporeal, that are susceptible of ownership may be the object of a lease, except those that cannot be used without being destroyed by that very use, or those the lease of which is prohibited by law.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2674 - Ownership of the thing

Art. 2674. Ownership of the thing

A lease of a thing that does not belong to the lessor may nevertheless be binding on the parties.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2675 - The rent

SECTION 2. THE RENT

Art. 2675. The rent

The rent may consist of money, commodities, fruits, services, or other performanc­es sufficient to support an onerous contract.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2676 - Agreement as to the rent

Art. 2676. Agreement as to the rent

The rent shall be fixed by the parties in a sum either certain or determinable through a method agreed by them. It may also be fixed by a third person designated by them.

If the agreed method proves unworkable or the designated third person is unwilling or unable to fix the rent, then there is no lease.

If the rent has been established and thereafter is subject to redetermination either by a designated third person or through a method agreed to by the parties, but the third person is unwilling or unable to fix the rent or the agreed method proves unworkable, the court may either fix the rent or provide a similar method in accordance with the intent of the parties.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2677 - Crop rent

Art. 2677. Crop rent

When the parties to an agricultural lease agree that the rent will consist of a portion of the crops, that portion is considered at all times the property of the lessor.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2678 - Term

SECTION 3. THE TERM

Art. 2678. Term

The lease shall be for a term. Its duration may be agreed to by the parties or supplied by law.

The term may be fixed or indeterminate. It is fixed when the parties agree that the lease will terminate at a designated date or upon the occurrence of a designated event.

It is indeterminate in all other cases.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2679 - Limits of contractual freedom in fixing the term

Art. 2679. Limits of contractual freedom in fixing the term

The duration of a term may not exceed ninety-nine years. If the lease provides for a longer term or contains an option to extend the term to more than ninety-nine years, the term shall be reduced to ninety-nine years.

If the term's duration depends solely on the will of the lessor or the lessee and the parties have not agreed on a maximum duration, the duration is determined in accordance with the following Article.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2680 - Duration supplied by law; legal term

Art. 2680. Duration supplied by law; legal term

If the parties have not agreed on the duration of the term, the duration is estab­lished in accordance with the following rules:

(1) An agricultural lease shall be from year to year.

(2) Any other lease of an immovable, or a lease of a movable to be used as a residence, shall be from month to month.

(3) A lease of other movables shall be from day to day, unless the rent was fixed by longer or shorter periods, in which case the term shall be one such period, not to exceed one month.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2681 - Form

SECTION 4. FORM

Art. 2681. Form

A lease may be made orally or in writing. A lease of an immovable is not effective against third persons until filed for recordation in the manner prescribed by legislation.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2682 - The lessor's principal obligations

CHAPTER 3. THE OBLIGATIONS

OF THE LESSOR AND THE LESSEE

SECTION 1. PRINCIPAL OBLIGATIONS

Art. 2682. The lessor's principal obligations

The lessor is bound:

(1) To deliver the thing to the lessee;

(2) To maintain the thing in a condition suitable for the purpose of which it was leased; and

(3) To protect the lessee's peaceful possession for the duration of the lease.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2683 - The lessee's principal obligations

Art. 2683. The lessee's principal obligations

The lessee is bound:

(1) To pay the rent in accordance with the agreed terms;

(2) To use the thing as a prudent administrator and in accordance with the purpose for which it was leased; and

(3) To return the thing at the end of the lease in a condition that is the same as it was when the thing was delivered to him, except for normal wear and tear or as otherwise provided hereafter.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2684 - Obligations to deliver the thing at the agreed time and in good condition

SECTION 2. DELIVERY

Art. 2684. Obligations to deliver the thing at the agreed time and in good condition

The lessor is bound to deliver the thing at the agreed time and in good condition suitable for the purpose for which it was leased.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2685 - Discrepancy between agreed and delivered quantity

Art. 2685. Discrepancy between agreed and delivered quantity

If the leased thing is an immovable and its extent differs from that which was agreed upon, the rights of the parties with regard to such discrepancy are governed by the provisions of the Title "Sale".

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2686 - Misuse of the thing

SECTION 3. USE OF THE THING BY THE LESSEE

Art. 2686. Misuse of the thing

If the lessee uses the thing for a purpose other than that for which it was leased or in a manner that may cause damage to the thing, the lessor may obtain injunctive relief, dissolution of the lease, and any damages he may have sustained.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2687 - Damage caused by fault

Art. 2687. Damage caused by fault

The lessee is liable for damage to the thing caused by his fault or that of a person who, with his consent, is on the premises or uses the thing.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2688 - Obligation to inform lessor

Art. 2688. Obligation to inform lessor

The lessee is bound to notify the lessor without delay when the thing has been damaged or requires repair, or when his possession has been disturbed by a third person. The lessor is entitled to damages sustained as a result of the lessee's failure to perform this obligation.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2689 - Payment of taxes and other charges

Art. 2689. Payment of taxes and other charges

The lessor is bound to pay all taxes, assessments, and other charges that burden the thing, except those that arise from the use of the thing by the lessee.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2690 - Alterations by the lessor prohibited

SECTION 4. ALTERATIONS, REPAIRS, AND ADDITIONS

Art. 2690. Alterations by the lessor prohibited

During the lease, the lessor may not make any alterations in the thing.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2691 - Lessor's obligation for repairs

Art. 2691. Lessor's obligation for repairs

During the lease, the lessor is bound to make all repairs that become necessary to maintain the thing in a condition suitable for the purpose for which it was leased, except those for which the lessee is responsible.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2692 - Lessee's obligation to make repairs

Art. 2692. Lessee's obligation to make repairs

The lessee is bound to repair damage to the thing caused by his fault or that of persons who, with his consent, are on the premises or use the thing, and to repair any deterioration resulting from his or their use to the extent it exceeds the normal or agreed use of the thing.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2693 - Lessor's right to make repairs

Art. 2693. Lessor's right to make repairs

If during the lease the thing requires a repair that cannot be postponed until the end of the lease, the lessor has the right to make that repair even if this causes the lessee to suffer inconvenience or loss of use of the thing.

In such a case, the lessee may obtain a reduction or abatement of the rent, or a dissolution of the lease, depending on all of the circumstances, including each party's fault or responsibility for the repair, the length of the repair period, and the extent of the loss of use.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2694 - Lessee's right to make repairs

Art. 2694. Lessee's right to make repairs

If the lessor fails to perform his obligation to make necessary repairs within a reasonable time after demand by the lessee, the lessee may cause them to be made. The lessee may demand immediate reimbursement of the amount expended for the repair or apply that amount to the payment of rent, but only to the extent that the repair was necessary and the expended amount was reasonable.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2695 - Attachments, additions, or other improvements to leased thing

Art. 2695. Attachments, additions, or other improvements to leased thing

In the absence of contrary agreement, upon termination of the lease, the rights and obligations of the parties with regard to attachments, additions, or other improvements made to the leased thing by the lessee are as follows:

(1) The lessee may remove all improvements that he made to the leased thing, provided that he restore the thing to its former condition.

(2) If the lessee does not remove the improvements, the lessor may:

(a) Appropriate ownership of the improvements by reimbursing the lessee for their costs or for the enhanced value of the leased thing whichever is less; or

(b) Demand that the lessee remove the improvements within a reasonable time and restore the leased thing to its former condition. If the lessee fails to do so, the lessor may remove the improvements and restore the leased thing to its former condition at the expense of the lessee or appropriate ownership of the improvements without any obligation of reimbursement to the lessee. Appropriation of the improvement by the lessor may only be accomplished by providing additional notice by certified mail to the lessee after expiration of the time given the lessee to remove the improvements.

(c) Until such time as the lessor appropriates the improvement, the improvements shall remain the property of the lessee and the lessee shall be solely responsible for any harm caused by the improvements.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2696 - Warranty against vices or defects

SECTION 5. LESSOR'S WARRANTIES

SUBSECTION 1. WARRANTY AGAINST VICES OR DEFECTS

Art. 2696. Warranty against vices or defects

The lessor warrants the lessee that the thing is suitable for the purpose for which it was leased and that it is free of vices or defects that prevent its use for that purpose.

This warranty also extends to vices or defects that arise after the delivery of the thing and are not attributable to the fault of the lessee.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2697 - Warranty for unknown vices or defects

Art. 2697. Warranty for unknown vices or defects

The warranty provided in the preceding Article also encompasses vices or defects that are not known to the lessor.

However, if the lessee knows of such vices or defects and fails to notify the lessor, the lessee's recovery for breach of warranty may be reduced accordingly.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2698 - Persons protected by warranty

Art. 2698. Persons protected by warranty

In a residential lease, the warranty provided in the preceding Articles applies to all persons who reside in the premises in accordance with the lease.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2699 - Waiver of warranty for vices or defects

Art. 2699. Waiver of warranty for vices or defects

The warranty provided in the preceding Articles may be waived, but only by clear and unambiguous language that is brought to the attention of the lessee.

Nevertheless, a waiver of warranty is ineffective:

(1) To the extent it pertains to vices or defects of which the lessee did not know and the lessor knew or should have known;

(2) To the extent it is contrary to the provisions of Article 2004; or

(3) In a residential or consumer lease, to the extent it purports to waive the warranty for vices or defects that seriously affect health or safety.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2700 - Warranty of peaceful possession

SUBSECTION 2. WARRANTY OF PEACEFUL POSSESSION

Art. 2700. Warranty of peaceful possession

The lessor warrants the lessee's peaceful possession of the leased thing against any disturbance caused by a person who asserts ownership, or right to possession of, or any other right in the thing.

In a residential lease, this warranty encompasses a disturbance caused by a person who, with the lessor's consent, has access to the thing or occupies adjacent property belonging to the lessor.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2701 - Call in warranty

Art. 2701. Call in warranty

The lessor is bound to take all steps necessary to protect the lessee's possession against any disturbance covered by the preceding Article, as soon as the lessor is informed of such a disturbance. If the lessor fails to do so, the lessee may, without prejudice to his rights against the lessor, file any appropriate action against the person who caused the disturbance.

If a third party brings against the lessee an action asserting a right in the thing or contesting the lessee's right to possess it, the lessee may join the lessor as a party to the action and shall be dismissed from the action, if the lessee so demands.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2702 - Disturbance by third persons without claim of right

Art. 2702. Disturbance by third persons without claim of right

Except as otherwise provided in Article 2700, the lessor is not bound to protect the lessee's possession against a disturbance caused by a person who does not claim a right in the leased thing. In such a case, the lessee may file any appropriate action against that person.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2703 - When and where rent is due

SECTION 6. PAYMENT OF RENT

Art. 2703. When and where rent is due

In the absence of a contrary agreement, usage, or custom:

(1) The rent is due at the beginning of the term. If the rent is payable by intervals shorter than the term, the rent is due at the beginning of each interval.

(2) The rent is payable at the address provided by the lessor and in the absence thereof at the address of the lessee.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2704 - Nonpayment of rent

Art. 2704. Nonpayment of rent

If the lessee fails to pay the rent when due, the lessor may, in accordance with the provisions of the Title "Conventional Obligations or Contracts", dissolve the lease and may regain possession in the manner provided by law.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2705 - Abatement of rent for unforeseen loss of crops

Art. 2705. Abatement of rent for unforeseen loss of crops

In the absence of a contrary agreement, the agricultural lessee may not claim an abatement of the rent for the loss of his unharvested crops unless the loss was due to an unforeseeable and extraordinary event that destroyed at least one-half of the value of the crops. Any compensation that the lessee has received or may receive in connection with the loss, such as insurance proceeds or government subsidies, shall be taken into account in determining the amount of abatement.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2706 - Loss of crop rent

Art. 2706. Loss of crop rent

When the rent consists of a portion of the crops, then any loss of the crops that is not caused by the fault of the lessor or the lessee shall be borne by both parties in accordance with their respective shares.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2707 - Lessor's privilege

SECTION 7. LESSOR'S SECURITY RIGHTS

Art. 2707. Lessor's privilege

To secure the payment of rent and other obligations arising from the lease of an immovable, the lessor has a privilege on the lessee's movables that are found in or upon the leased property.

In an agricultural lease, the lessor's privilege also encompasses the fruits produced by the land.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2708 - Lessor's privilege over sublessee's movables

Art. 2708. Lessor's privilege over sublessee's movables

The lessor's privilege extends to the movables of the sublessee but only to the extent that the sublessee is indebted to his sublessor at the time the lessor exercises his right.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2709 - Lessor's right to seize movables of third persons

Art. 2709. Lessor's right to seize movables of third persons

The lessor may lawfully seize a movable that belongs to a third person if it is located in or upon the leased property, unless the lessor knows that the movable is not the property of the lessee.

The third person may recover the movable by establishing his ownership prior to the judicial sale in the manner provided by Article 1092 of the Code of Civil Procedure. If he fails to do so, the movable may be sold as though it belonged to the lessee.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2710 - Enforcement of the lessor's privilege

Art. 2710. Enforcement of the lessor's privilege

The lessor may seize the movables on which he has a privilege while they are in or upon the leased property, and for fifteen days after they have been removed if they remain the property of the lessee and can be identified.

The lessor may enforce his privilege against movables that have been seized by the sheriff or other officer of the court, without the necessity of a further seizure thereof, as long as the movables or the proceeds therefrom remain in the custody of the officer.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2711 - Transfer of thing does not terminate lease

SECTION 8. TRANSFER OF INTEREST BY THE LESSOR OR THE LESSEE

Art. 2711. Transfer of thing does not terminate lease

The transfer of the leased thing does not terminate the lease, unless the contrary had been agreed between the lessor and the lessee.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2712 - Transfer of immovable subject to unrecorded lease

Art. 2712. Transfer of immovable subject to unrecorded lease

A third person who acquires an immovable that is subject to an unrecorded lease is not bound by the lease.

In the absence of a contrary provision in the lease contract, the lessee has an action against the lessor for any loss the lessee sustained as a result of the transfer.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2713 - Lessee's right to sublease, assign, or encumber

Art. 2713. Lessee's right to sublease, assign, or encumber

The lessee has the right to sublease the leased thing or to assign or encumber his rights in the lease, unless expressly prohibited by the contract of lease. A provision that prohibits one of these rights is deemed to prohibit the others, unless a contrary intent is expressed. In all other respects, a provision that prohibits subleasing, assigning, or encumbering is to be strictly construed against the lessor.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2714 - Expropriation; loss or destruction

CHAPTER 4. TERMINATION AND DISSOLUTION

SECTION 1. RULES APPLICABLE TO ALL LEASES

Art. 2714. Expropriation; loss or destruction

If the leased thing is lost or totally destroyed, without the fault of either party, or if it is expropriated, the lease terminates and neither party owes damages to the other.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2715 - Partial destruction, loss, expropriation, or other substantial impairment of use

Art. 2715. Partial destruction, loss, expropriation, or other substantial impairment of use

If, without the fault of the lessee, the thing is partially destroyed, lost, or expropri­ated, or its use is otherwise substantially impaired, the lessee may, according to the circumstances of both parties, obtain a diminution of the rent or dissolution of the lease, whichever is more appropriate under the circumstances. If the lessor was at fault, the lessee may also demand damages.

If the impairment of the use of the leased thing was caused by circumstances external to the leased thing, the lessee is entitled to a dissolution of the lease, but is not entitled to diminution of the rent.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2716 - Termination of lease granted by a usufructuary

Art. 2716. Termination of lease granted by a usufructuary

A lease granted by a usufructuary terminates upon the termination of the usufruct.

The lessor is liable to the lessee for any loss caused by such termination, if the lessor failed to disclose his status as a usufructuary.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2717 - Death of lessor or lessee

Art. 2717. Death of lessor or lessee

A lease does not terminate by the death of the lessor or the lessee or by the cessation of existence of a juridical person that is party to the lease.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2718 - Leases with reservation of right to terminate

Art. 2718. Leases with reservation of right to terminate

A lease in which one or both parties have reserved the right to terminate the lease before the end of the term may be so terminated by giving the notice specified in the lease contract or the notice provided in Articles 2727 through 2729, whichever period is longer. The right to receive this notice may not be renounced in advance.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2719 - Dissolution for other causes

Art. 2719. Dissolution for other causes

When a party to the lease fails to perform his obligations under the lease or under this Title, the other party may obtain dissolution of the lease pursuant to the provisions of the Title of "Conventional Obligations or Contracts".

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2720 - Termination of lease with a fixed term

SECTION 2. LEASES WITH A FIXED TERM

Art. 2720. Termination of lease with a fixed term

A lease with a fixed term terminates upon the expiration of that term, without need of notice, unless the lease is reconducted or extended as provided in the following Articles.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2721 - Reconduction

Art. 2721. Reconduction

A lease with a fixed term is reconducted if, after the expiration of the term, and without notice to vacate or terminate or other opposition by the lessor or the lessee, the lessee remains in possession:

(1) For thirty days in the case of an agricultural lease;

(2) For one week in the case of other leases with a fixed term that is longer than a week; or

(3) For one day in the case of a lease with a fixed term that is equal to or shorter than a week.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2722 - Term of reconducted agricultural lease

Art. 2722. Term of reconducted agricultural lease

The term of a reconducted agricultural lease is from year to year, unless the parties intended a different term which, according to local custom or usage, is observed in leases of the same type.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2723 - Term of reconducted nonagricultural lease

Art. 2723. Term of reconducted nonagricultural lease

The term of a reconducted nonagricultural lease is:

(1) From month to month in the case of a lease whose term is a month or longer;

(2) From day to day in the case of a lease whose term is at least a day but shorter than a month; and

(3) For periods equal to the expired term in the case of a lease whose term is less than a day.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2724 - Continuity of the reconducted lease

Art. 2724. Continuity of the reconducted lease

When reconduction occurs, all provisions of the lease continue for the term provided in Article 2722 or 2723.

A reconducted lease is terminated by giving the notice directed in Articles 2727 through 2729.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2725 - Extension

Art. 2725. Extension

If the lease contract contains an option to extend the term and the option is exercised, the lease continues for the term and under the other provisions stipulated in the option.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2726 - Amendment

Art. 2726. Amendment

An amendment to a provision of the lease contract that is made without an intent to effect a novation does not create a new lease.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2727 - Termination of lease with an indeterminate term

SECTION 3. LEASES WITH INDETERMINATE TERM

Art. 2727. Termination of lease with an indeterminate term

A lease with an indeterminate term, including a reconducted lease or a lease whose term has been established through Article 2680, terminates by notice to that effect given to the other party by the party desiring to terminate the lease, as provided in the following Articles.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2728 - Notice of termination; timing

Art. 2728. Notice of termination; timing

The notice of termination required by the preceding Article shall be given at or before the time specified below:

(1) In a lease whose term is measured by a period longer than a month, thirty calendar days before the end of that period;

(2) In a month-to-month lease, ten calendar days before the end of that month;

(3) In a lease whose term is measured by a period equal to or longer than a week but shorter than a month, five calendar days before the end of that period; and

(4) In a lease whose term is measured by a period shorter than a week, at any time prior to the expiration of that period.

A notice given according to the preceding Paragraph terminates the lease at the end of the period specified in the notice, and, if none is specified, at the end of the first period for which the notice is timely.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2729 - Notice of termination; form

Art. 2729. Notice of termination; form

If the leased thing is an immovable or is a movable used as residence, the notice of termination shall be in writing. It may be oral in all other cases.

In all cases, surrender of possession to the lessor at the time at which notice of termination shall be given under Article 2728 shall constitute notice of termina­tion by the lessee.

Acts 2004, No. 821, §1, eff. Jan. 1, 2005.



CC 2745 - Kinds of lease of services or labor.

CHAPTER 5. OF THE LETTING OUT OF LABOR OR INDUSTRY

Art. 2745. Kinds of lease of services or labor.

Labor may be let out in three ways:

1. Laborers may hire their services to another person.

2. Carriers and watermen hire out their services for the conveyance either of persons or of goods and merchandise.

3. Workmen hire out their labor or industry to make buildings or other works.

Acts 2004, No. 821, §5, eff. Jan. 1, 2005.



CC 2746 - Limited duration of contract.

SECTION 1--OF THE HIRING OF SERVANTS AND LABORERS

Art. 2746. Limited duration of contract.

A man can only hire out his services for a certain limited time, or for the performance of a certain enterprise.



CC 2747 - Contract of servant terminable at will of parties.

Art. 2747. Contract of servant terminable at will of parties.

A man is at liberty to dismiss a hired servant attached to his person or family, without assigning any reason for so doing. The servant is also free to depart without assigning any cause.



CC 2748 - Contract of farm or factory laborer, restrictions on termination.

Art. 2748. Contract of farm or factory laborer, restrictions on termination.

Laborers, who hire themselves out to serve on plantations or to work in manufactures, have not the right of leaving the person who has hired them, nor can they be sent away by the proprietor, until the time has expired during which they had agreed to serve, unless good and just causes can be assigned.



CC 2749 - Liability for dismissal of laborer without cause.

Art. 2749. Liability for dismissal of laborer without cause.

If, without any serious ground of complaint, a man should send away a laborer whose services he has hired for a certain time,*before that time has expired, he shall be bound to pay to such laborer the whole of the salaries which he would have been entitled to receive, had the full term of his services arrived.

*English translation of French text incomplete; should include "as said in the foregoing article."



CC 2750 - Liability of laborer leaving employment without cause.

Art. 2750. Liability of laborer leaving employment without cause.

But if, on the other hand, a laborer, after having hired out his services, should leave his employer before the time of his engagement has expired, without having any just cause of complaint against his employer, the laborer shall then forfeit all the wages that may be due to him, and shall moreover be compelled to repay all the money he has received, either as due for his wages, or in advance thereof*on the running year or on the time of his engagement.

*Note error in English translation of French text; "either as due for his wages, or in advance thereof" should be "in advance."



CC 2751 - Obligations of carriers and watermen

SECTION 2--OF CARRIERS AND WATERMEN

Art. 2751. Obligations of carriers and watermen

Carriers and watermen are subject, with respect to the safe keeping and preservation of the things intrusted to them, to the same obligations and duties which are imposed on tavern keepers in the title: Of Deposit and Sequestration.



CC 2752 - Liability for things delivered for shipment.

Art. 2752. Liability for things delivered for shipment.

They are answerable, not only for what they have actually received in their vessel or vehicle, but also for what has been delivered to them at the port or place of deposit, to be placed in the vessel or carriage.



CC 2753 - Birth of child during sea voyage.

Art. 2753. Birth of child during sea voyage.

The price of a passage agreed to be paid by a women [woman], for going by sea from one country to another, shall not be increased in case the woman has a child during the voyage, whether her pregnancy was known or not by the master of the ship.



CC 2754 - Liability for loss or damage.

Art. 2754. Liability for loss or damage.

Carriers and waterman [watermen] are liable for the loss or damage of the things intrusted to their care, unless they can prove that such loss or damage has been occasioned by accidental and uncontrollable events.



CC 2755 - Master's and crew's privilege on vessel for payment of wages.

Art. 2755. Master's and crew's privilege on vessel for payment of wages.

The masters of ships and other vessels, and their crews, have a privilege on the ship, for the wages due to them on the last voyage.



CC 2756 - Building by plot and work by job, definitions.

SECTION 3--OF CONSTRUCTING BUILDINGS ACCORDING TO

PLOTS, AND OTHER WORKS BY THE JOB, AND

OF FURNISHING MATERIALS

Art. 2756. Building by plot and work by job, definitions.

To build by a plot, or to work by the job, is to undertake a building or a work for a certain stipulated price.



CC 2757 - Agreement to furnish work or materials or both.

Art. 2757. Agreement to furnish work or materials or both.

A person, who undertakes to make a work, may agree, either to furnish his work and industry alone, or to furnish also the materials necessary for such a work.



CC 2758 - Destruction of work before delivery, liability of contractor furnishing materials.

Art. 2758. Destruction of work before delivery, liability of contractor furnishing materials.

When the undertaker furnishes the materials for the work, if the work be destroyed, in whatever manner it may happen, previous to its being delivered to the owner, the loss shall be sustained by the undertaker, unless the proprietor be in default for not receiving it, though duly notified to do so.*

*"Though duly notified to do so" has no counterpart in French text.



CC 2759 - Destruction of work before delivery, liability of contractor furnishing work only.

Art. 2759. Destruction of work before delivery, liability of contractor furnishing work only.

When the undertaker only furnishes his work and industry, should the thing be destroyed, the undertaker is only liable in case the loss has been occasioned by his fault.



CC 2760 - Destruction of work before delivery, contractor's right to payment of salary.

Art. 2760. Destruction of work before delivery, contractor's right to payment of salary.

In the case mentioned in the preceding article, if the thing be destroyed by accident, and not owing to any fault of the undertaker, before the same be delivered, and without the owner be [being] in default for not receiving it, the undertaker shall not be entitled to his salaries, unless the destruction be owing to the badness of the materials used in the building.



CC 2761 - Delivery of work in separate parts.

Art. 2761. Delivery of work in separate parts.

If the work be composed of detached pieces, or made at the rate of so much a measure, the parts may be delivered separately; and that delivery shall be presumed to have taken place, if the proprietor has paid to the undertaker the price due for the parts of the work which have already been completed.



CC 2762 - Liability of contractor for damages due to badness of workmanship.

Art. 2762. Liability of contractor for damages due to badness of workmanship.

If a building, which an architect or other workman has undertaken to make by the job, should fall to ruin either in whole or in part, on account of the badness of the workmanship, the architect or undertaker shall bear the loss if the building falls to ruin in the course of ten years, if it be a stone or brick building, and of five years if it be built in wood or with frames filled with bricks.



CC 2763 - Changes or extensions of original plans, effect.

Art. 2763. Changes or extensions of original plans, effect.

When an architect or other workman has undertaken the building of a house by the job, according to a plot agreed on between him and the owner of the ground, he can not claim an increase of the price agreed on, on the plea of the original plot having been changed and extended, unless he can prove that such changes*have been made in compliance with the wishes of the owner.

*English translation of French text incomplete; should include "or extensions."



CC 2764 - Substantial and necessary alterations.

Art. 2764. Substantial and necessary alterations.

An exception is made to the above provision, in a case where the alteration or increase is so great, that it can not be supposed to have been made without the knowledge of the owner, and also where the alteration or increase was necessary and has not been foreseen.



CC 2765 - Cancellation of contract by owner.

Art. 2765. Cancellation of contract by owner.

The proprietor has a right to cancel at pleasure the bargain he has made, even in case the work has already been commenced, by paying the undertaker for the expense and labor already incurred, and such damages as the nature of the case may require.



CC 2766 - Termination of contract by death of workman.

Art. 2766. Termination of contract by death of workman.

Contracts for hiring out work are canceled by the death of the workman, architect or undertaker, unless the proprietor should consent that the work should be continued by the heir or heirs of the architect, or by workmen employed for that purpose by the heirs.



CC 2767 - Payment to heirs of contractor for work or materials completed.

Art. 2767. Payment to heirs of contractor for work or materials completed.

The proprietor is only bound, in the former case, to pay to the heirs of the undertaker the value of the work that has already been done and that of the materials already prepared, proportionably to the price agreed on, in case such work and materials may be useful to him.



CC 2768 - Contractor's liability for acts of employees.

Art. 2768. Contractor's liability for acts of employees.

The undertaker is responsible for the acts of the persons employed by him.



CC 2769 - Contractor's liability for non-compliance with contract.

Art. 2769. Contractor's liability for non-compliance with contract.

If an undertaker fails to do the work he has contracted to do, or if he does not execute it in the manner and at the time he has agreed to do it, he shall be liable in damages for the losses that may ensue from his non-compliance with his contract.



CC 2770 - Workmen employed by contractor, rights against owner.

Art. 2770. Workmen employed by contractor, rights against owner.

Masons, carpenters and other workmen, who have been employed in the construction of a building or other works, undertaken by the job, have their action against the proprietor of the house on which they have worked, only for the sum which may be due by him to the undertaker at the time their action is commenced.



CC 2771 - Masons, carpenters and other artificers as contractors.

Art. 2771. Masons, carpenters and other artificers as contractors.

Masons, carpenters, blacksmiths*and all other artificers, who undertake work by the job, are bound by the provisions contained in the present section, for they may be considered as undertakers each in his particular line of business.

*Note error in English translation of French text; "blacksmiths" should be "locksmiths."



CC 2772 - Privilege of contractors, laborers and materialmen; settlement of accounts.

Art. 2772. Privilege of contractors, laborers and materialmen; settlement of accounts.

The undertaker has a privilege, for the payment of his labor, on the building or other work, which he may have constructed.

Workmen employed immediately by the owner, in the construction or repair of any building, have the same privilege.

Every mechanic, workman or other person doing or performing any work towards the erection, construction or finishing of any building erected under a contract between the owner and builder or other person, (whether such work shall be performed as journeyman, laborer, cartman, subcontractor or otherwise,) whose demand for work and labor done and performed towards the erection of such building has not been paid and satisfied, may deliver to the owner of such building an attested account of the amount and value of the work and labor thus performed and remaining unpaid; and thereupon, such owner shall retain out of his subsequent payments to the contractor the amount of such work and labor, for the benefit of the person so performing the same.

Whenever any account of labor performed on a building erected under a contract as aforesaid, shall be placed in the hands of the owner or his authorized agent, it shall be his duty to furnish his contractor with a copy of such papers, in order that if there be any disagreement between such contractor and his creditor, they may, by amicable adjustment between themselves or by arbitration, ascertain the true sum due; and if the contractor shall not, within ten days after the receipt of such papers, give the owner written notice that he intends to dispute the claim, or if, in ten days after giving such notice, he shall refuse or neglect to have the matter adjusted as aforesaid, he shall be considered as assenting to the demand, and the owner shall pay the same when it becomes due.

If any such contractor shall dispute the claim of his journeyman or other person for work or labor performed as aforesaid, and if the matter can not be adjusted amicably between themselves, it shall be submitted, on the agreement of both parties, to the arbitrament of three disinterested persons, one to be chosen by each of the parties, and one by the two thus chosen; the decision, in writing, of such three persons, or any two of them, shall be final and conclusive in the case submitted.

Whenever the amount due shall be adjusted and ascertained as above provided, if the contractor shall not, within ten days after it is so adjusted and ascertained, pay the sum due to his creditor with the costs incurred, the owner shall pay the same out of the funds as provided; and the amount due may be recovered from the owner by the creditor of the contractor, and the creditor shall be entitled to the same privileges as the contractor, to whose rights the creditor shall have been subrogated, to the extent in value of any balance due by the owner to his contractor under the contract with him, at the time of the notice first given as aforesaid, or subsequently accruing to such contractor under the same, if such amount shall be less than the sum due from the contractor to his creditor.

All the foregoing provisions shall apply to the person furnishing materials of any kind to be used in the performance of any work or construction of any building, as well as the work done and performed towards such building, by any mechanic or workman; and the proceedings shall be had on the account, duly attested, of such person furnishing materials, and the same liabilities incurred by, and enforced against the contractor or owner of such building, or other person, as those provided for work or labor performed.

If, by collusion or otherwise, the owner of any building erected by contract as aforesaid, shall pay to his contractor any money in advance of the sum due on the contract, and if the amount still due the contractor after such payment has been made, shall be insufficient to satisfy the demand made for work and labor done and performed, or materials furnished, the owner shall be liable to the amount that would have been due at the time of his receiving the account of such work, in the same manner as if no payment had been made.



CC 2773 - Rights of workmen and materialmen against contractor and owner.

Art. 2773. Rights of workmen and materialmen against contractor and owner.

Workmen and persons furnishing materials, who have contracted with the undertaker, have no action against the owner who has paid him. If the undertaker be not paid, they may cause the moneys due him to be seized, and they are of right subrogated to his privilege.



CC 2774 - Anticipated payments by owner to contractor, effect on rights of laborers and materialmen.

Art. 2774. Anticipated payments by owner to contractor, effect on rights of laborers and materialmen.

The payments, which the proprietor may have made in anticipation to the undertaker, are considered, with regard to workmen and to those who furnish materials, as not having been made, and do not prevent them from exercising the right granted them by the preceding article.



CC 2775 - Contract exceeding $500, recordation essential for privilege.

Art. 2775. Contract exceeding $500, recordation essential for privilege.

No agreement or undertaking for work exceeding five hundred dollars, which has not been reduced to writing, and registered with the recorder of mortgages, shall enjoy the privilege above granted.



CC 2776 - Contract under $500, recordation of statement essential for privilege.

Art. 2776. Contract under $500, recordation of statement essential for privilege.

When the agreement does not exceed five hundred dollars, it is not required to be reduced to writing, but the statement of the claim must be recorded, in the manner required by law, to preserve the privilege.



CC 2777 - Privilege of workmen on ships and boats.

Art. 2777. Privilege of workmen on ships and boats.

Workmen employed in the construction or repair of ships and boats, enjoy the privilege established above, without being bound to reduce their contracts to writing, whatever may be their amount, provided the statement of the claim is recorded in the manner required by law; but this privilege ceases, if they have allowed the ship or boat to depart, without exercising their right.



CC 2778 - Annuity contract; definition

TITLE X. ANNUITIES

CHAPTER 1. ANNUITY CONTRACT

Art. 2778. Annuity contract; definition

An annuity contract is an agreement by which a party delivers a thing to another who binds himself to make periodic payments to a designated recipient. The recipient's right to these payments is called an annuity.

A contract transferring ownership of a thing other than money for a certain or determinable price payable over a term is not an annuity contract.

Acts 2012, No. 258, §1, eff. Jan. 1, 2013.



CC 2779 - Applicability of the rules governing obligations

Art. 2779. Applicability of the rules governing obligations

In all matters for which no special provision is made in this Title, an onerous annuity contract is governed by the Titles of Obligations in General and Conventional Obligations or Contracts, and when the contract provides for delivery of a thing other than money, it is governed by the Title of Sales. A gratuitous annuity contract is governed by the Title of Donations.

Acts 2012, No. 258, §1, eff. Jan. 1, 2013.



CC 2780 - Recipient of payments

Art. 2780. Recipient of payments

The recipient of payments under an annuity contract may be a natural person or a juridical person.

Acts 2012, No. 258, §1, eff. Jan. 1, 2013.



CC 2781 - Annuity for life or time period

Art. 2781. Annuity for life or time period

The payments under an annuity contract may be for the lifetime of a designated natural person, or, alternatively, for a period of time.

Acts 2012, No. 258, §1, eff. Jan. 1, 2013.



CC 2782 - Termination of annuity; absence of a designated term

Art. 2782. Termination of annuity; absence of a designated term

In the absence of a designated term, an annuity established in favor of a natural person terminates upon the death of that person, but one in favor of a juridical person is without effect.

Acts 2012, No. 258, §1, eff. Jan. 1, 2013.



CC 2783 - Assignable and heritable rights and obligations

Art. 2783. Assignable and heritable rights and obligations

In the absence of a contrary provision of law or juridical act, the rights and obligations of the parties under an annuity contract are assignable and heritable.

Acts 2012, No. 258, §1, eff. Jan. 1, 2013.



CC 2784 - Annuity in favor of successive recipients

Art. 2784. Annuity in favor of successive recipients

An annuity may be established in favor of successive recipients.

Acts 2012, No. 258, §1, eff. Jan, 1, 2013.



CC 2785 - Annuity contract in favor of several recipients of payments

Art. 2785. Annuity contract in favor of several recipients of payments

An annuity contract may be established in favor of several natural persons, whether in divided shares or in indivision. When an annuity contract is established for the lifetimes of several recipients of payments in indivision, the termination of the interest of a recipient inures to the benefit of those remaining unless the annuity contract expressly provides otherwise.

Acts 2012, No. 258, §1, eff. Jan. 1, 2013.



CC 2786 - Existence of recipient

Art. 2786. Existence of recipient

When an annuity is established in favor of a natural person, that person must exist or be in utero at the time of the formation of the annuity contract.

When an annuity is established in favor of a juridical person, that person must likewise exist at the time of the formation of the annuity contract.

Acts 2012, No. 258, §1, eff. Jan. 1, 2013.



CC 2787 - Annuity charge

CHAPTER 2. ANNUITY CHARGE

Art. 2787. Annuity charge

An annuity contract transferring an immovable may provide for the establishment of a charge on the immovable for the periodic payments due under the contract. In such a case, the recipient in whose favor the annuity was established acquires a real right for periodic payments. The establishment of the annuity charge must be express and in writing.

Acts 2012, No. 258, §1, eff. Jan. 1, 2013.



CC 2788 - Annuity charge; recordation

Art. 2788. Annuity charge; recordation

An annuity charge on an immovable is without effect as to third persons unless the annuity contract establishing it is recorded in the conveyance records of the parish in which the immovable is located.

Acts 2012, No. 258, §1, eff. Jan. 1, 2013.



CC 2789 - Applicable law

Art. 2789. Applicable law

In all matters for which no special provision is made in this Chapter, the annuity charge is governed by the provisions of Chapter 1 of this Title.

Acts 2012, No. 258, §1, eff. Jan. 1, 2013.



CC 2790 - Annuity charge for life or time period

Art. 2790. Annuity charge for life or time period

The annuity charge may not exceed thirty years, except that it may continue for the lifetime of a recipient who is a natural person.

Acts 2012, No. 258, §1, eff. Jan. 1, 2013.



CC 2791 - Enforcement of the annuity charge

Art. 2791. Enforcement of the annuity charge

Upon failure of payment of amounts due under a contract establishing an annuity charge, the recipient may obtain judgment for the amounts due and may enforce the judgment by execution upon the immovable subject to the annuity charge in accordance with law.

The adjudication extinguishes the annuity charge for all amounts for which judgment was rendered as well as all charges and encumbrances on the immovable inferior to the annuity charge but does not extinguish the annuity charge for amounts thereafter becoming due under the contract.

Acts 2012, No. 258, §1, eff. Jan. 1, 2013.



CC 2801 - Partnership; definition.

TITLE XI--PARTNERSHIP

CHAPTER 1--GENERAL PRINCIPLES

Art. 2801. Partnership; definition.

A partnership is a juridical person, distinct from its partners, created by a contract between two or more persons to combine their efforts or resources in determined proportions and to collaborate at mutual risk for their common profit or commercial benefit.

Trustees and succession representatives, in their capacities as such, and unincorporated associations may be partners.

Acts 1980, No. 150, §1.



CC 2802 - Applicability of rules of conventional obligations.

Art. 2802. Applicability of rules of conventional obligations.

The contract of partnership is governed by the provisions in the Title: Of Conventional Obligations, in all matters that are not otherwise provided for by this Title.

Acts 1980, No. 150, §1.



CC 2803 - Participation of partners.

Art. 2803. Participation of partners.

Each partner participates equally in profits, commercial benefits, and losses of the partnership, unless the partners have agreed otherwise. The same rule applies to the distribution of assets, but in the absence of contrary agreement, contributions to capital are restored to each partner according to the contribution made.

Acts 1980, No. 150, §1.



CC 2804 - Participation in one category only.

Art. 2804. Participation in one category only.

If a partnership agreement establishes the extent of participation by partners in only one category of either profits, commercial benefits, losses, or the distribution of assets other than capital contributions, partners participate to that extent in each category unless the agreement itself or the nature of the participation indicates the partners intended otherwise.

Acts 1980, No. 150, §1.



CC 2805 - Name of the partnership.

Art. 2805. Name of the partnership.

A partnership may adopt a name with or without the inclusion of the names of any of the partners. If no name is adopted, the business must be conducted in the name of all the partners.

Acts 1980, No. 150, §1.



CC 2806 - Ownership of immovable property; retroactivity of partnership's existence; acquisition of immovable property prior to partnership's existence

Art. 2806. Ownership of immovable property; retroactivity of partnership's existence; acquisition of immovable property prior to partnership's existence

A. An immovable acquired in the name of a partnership is owned by the partnership if, at the time of acquisition, the contract of partnership was in writing. If the contract of partnership was not in writing at the time of acquisition, the immovable is owned by the partners.

B. As to third parties, the individual partners shall be deemed to own immovable property acquired in the name of the partnership until the contract of partnership is filed for registry with the secretary of state as provided by law.

C. Whenever any immovable property is acquired by one or more persons acting in any capacity for and in the name of any partnership which has not been created by contract as required by law, and the partnership is subsequently created by contract in accordance with Title XI of Book III of the Civil Code, the partnership's existence shall be retroactive to the date of acquisition of an interest in such immovable property, but such retroactive effect shall be without prejudice to rights validly acquired by third persons in the interim between the date of acquisition and the date that the partnership was created by contract.

Acts 1980, No. 150, §1; Acts 2005, No. 136, §1, eff. June 22, 2005.



CC 2807 - Decisions affecting the partnership.

Art. 2807. Decisions affecting the partnership.

Unless otherwise agreed, unanimity is required to amend the partnership agreement, to admit new partners, to terminate the partnership, or to permit a partner to withdraw without just cause if the partnership has been constituted for a term.

Decisions affecting the management or operation of a partnership must be made by a majority of the partners, but the parties may stipulate otherwise.

Acts 1980, No. 150, §1.



CC 2808 - Obligation of a partner to contribute.

CHAPTER 2--OBLIGATIONS AND RIGHTS OF PARTNERS

TOWARD EACH OTHER AND TOWARD THE PARTNERSHIP

Art. 2808. Obligation of a partner to contribute.

Each partner owes the partnership all that he has agreed to contribute to it.

Acts 1980, No. 150, §1.



CC 2809 - Fiduciary duty; activities prejudicial to the partnership.

Art. 2809. Fiduciary duty; activities prejudicial to the partnership.

A partner owes a fiduciary duty to the partnership and to his partners. He may not conduct any activity, for himself or on behalf of a third person, that is contrary to his fiduciary duty and is prejudicial to the partnership. If he does so, he must account to the partnership and to his partners for the resulting profits.

Acts 1980, No. 150, §1.



CC 2810 - Other rights not prejudiced.

Art. 2810. Other rights not prejudiced.

The provisions of Articles 2808 and 2809 do not prejudice other rights granted by law to recover damages or to obtain injunctive relief in appropriate cases.

Acts 1980, No. 150, §1.



CC 2811 - Partner as creditor of the partnership.

Art. 2811. Partner as creditor of the partnership.

A partner who acts in good faith for the partnership may be a creditor of the partnership for sums he disburses, obligations he incurs, and losses he sustains thereby.

Acts 1980, No. 150, §1.



CC 2812 - The sharing of a partner's interest with a third person.

Art. 2812. The sharing of a partner's interest with a third person.

A partner may share his interest in the partnership with a third person without the consent of his partners, but he cannot make him a member of the partnership. He is responsible for damage to the partnership caused by the third person as though he caused it himself.

Acts 1980, No. 150, §1.



CC 2813 - The right of a partner to obtain information.

Art. 2813. The right of a partner to obtain information.

A partner may inform himself of the business activities of the partnership and may consult its books and records, even if he has been excluded from management. A contrary agreement is null.

He may not exercise his right in a manner that unduly interferes with the operations of the partnership or prevents other partners from exercising their rights in this regard.

Acts 1980, No. 150, §1.



CC 2814 - Partner as mandatary of the partnership

CHAPTER 3--RELATIONS OF THE PARTNERSHIP AND THE

PARTNERS WITH THIRD PERSONS

Art. 2814. Partner as mandatary of the partnership

A partner is a mandatary of the partnership for all matters in the ordinary course of its business other than the alienation, lease, or encumbrance of its immovables. A provision that a partner is not a mandatary does not affect third persons who in good faith transact business with the partner. Except as provided in the articles of partnership, any person authorized to execute a mortgage or security agreement on behalf of a partnership shall, for purposes of executory process, have authority to execute a confession of judgment in the act of mortgage or security agreement without execution of the articles of partnership by authentic act.

Acts 1980, No. 150, §1. Amended by Acts 1981, No. 888, §1; Acts 1989, No. 137, §16, eff. Sept. 1, 1989.



CC 2815 - Effect of loss stipulation on third persons.

Art. 2815. Effect of loss stipulation on third persons.

A provision that a partner shall not participate in losses does not affect third persons.

Acts 1980, No. 150, §1.



CC 2816 - Contract by partner in his own name; effect on the partnership.

Art. 2816. Contract by partner in his own name; effect on the partnership.

An obligation contracted for the partnership by a partner in his own name binds the partnership if the partnership benefits by the transaction or the transaction involves matters in the ordinary course of its business. If the partnership is so bound, it can enforce the contract in its own name.

Acts 1980, No. 150, §1.



CC 2817 - Partnership debts; liability.

Art. 2817. Partnership debts; liability.

A partnership as principal obligor is primarily liable for its debts. A partner is bound for his virile share of the debts of the partnership but may plead discussion of the assets of the partnership.

Acts 1980, No. 150, §1.



CC 2818 - Causes of cessation of membership

CHAPTER 4. CESSATION OF MEMBERSHIP

SECTION 1. CAUSES OF CESSATION

Art. 2818. Causes of cessation of membership

A. A partner ceases to be a member of a partnership upon: his death or interdiction; his being granted an order for relief under Chapter 7 or confirmation of a plan of liquidation or the appointment of a trustee of his estate under Chapter 11 of the Bankruptcy Code; his interest in the partnership being seized and not released as provided in Article 2819; his expulsion from the partnership; or his withdrawal from the partnership.

B. A partner also ceases to be a member of a partnership in accordance with the provisions of the contract of partnership.

Acts 1980, No. 150, §1; Acts 2004, No. 827, §1.



CC 2819 - Seizure of the interest of a partner.

Art. 2819. Seizure of the interest of a partner.

A partner ceases to be a member of a partnership if his interest in the partnership is seized under a writ of execution and is not released within thirty days. The cessation is retroactive to the date of seizure.

Acts 1980, No. 150, §1.



CC 2820 - Expulsion of a partner for just cause.

Art. 2820. Expulsion of a partner for just cause.

A partnership may expel a partner for just cause. Unless otherwise provided in the partnership agreement, a majority of the partners must agree on the expulsion.

Acts 1980, No. 150, §1.



CC 2821 - Partnership constituted for term; withdrawal.

Art. 2821. Partnership constituted for term; withdrawal.

If a partnership has been constituted for a term, a partner may withdraw without the consent of his partners prior to the expiration of the term provided he has just cause arising out of the failure of another partner to perform an obligation.

Acts 1980, No. 150, §1.



CC 2822 - Partnership without term; withdrawal.

Art. 2822. Partnership without term; withdrawal.

If a partnership has been constituted without a term, a partner may withdraw from the partnership without the consent of his partners at any time, provided he gives reasonable notice in good faith at a time that is not unfavorable to the partnership.

Acts 1980, No. 150, §1.



CC 2823 - Rights of a partner after withdrawal.

SECTION 2--EFFECTS OF CESSATION OF MEMBERSHIP AND

RIGHTS OF THE FORMER PARTNER

Art. 2823. Rights of a partner after withdrawal.

The former partner, his successors, or the seizing creditor is entitled to an amount equal to the value that the share of the former partner had at the time membership ceased.

Acts 1980, No. 150, §1.



CC 2824 - Payment of interest of partner.

Art. 2824. Payment of interest of partner.

If a partnership continues to exist after the membership of a partner ceases, unless otherwise agreed, the partnership must pay in money the amount referred to in Article 2823 as soon as that amount is determined together with interest at the legal rate from the time membership ceases.

Acts 1980, No. 150, §1.



CC 2825 - Judicial determination of amount.

Art. 2825. Judicial determination of amount.

If there is no agreement on the amount to be paid under Articles 2823 and 2824, any interested party may seek a judicial determination of the amount and a judgment ordering its payment.

Acts 1980, No. 150, §1.



CC 2826 - Termination of a partnership; causes

CHAPTER 5--TERMINATION OF A PARTNERSHIP

SECTION 1--CAUSES OF TERMINATION

Art. 2826. Termination of a partnership; causes

Unless continued as provided by law, a partnership is terminated by: the unanimous consent of its partners; a judgment of termination; the granting of an order for relief to the partnership under Chapter 7 of the Bankruptcy Code; the reduction of its membership to one person; the expiration of its term; or the attainment of, or the impossibility of attainment of the object of the partnership.

A partnership also terminates in accordance with provisions of the contract of partnership.

A partnership in commendam, however, terminates by the retirement from the partnership, or the death, interdiction, or dissolution, of the sole or any general partner unless the partnership is continued with the consent of the remaining general partners under a right to do so stated in the contract of partnership or if, within ninety days after such event, all the remaining partners agree in writing to continue the partnership and to the appointment of one or more general partners if necessary or desired.

Acts 1980, No. 150, §1, Amended by Acts 1981, No. 797, §1; Acts 1982, No. 273, §1.



CC 2827 - Continuation of a partnership.

Art. 2827. Continuation of a partnership.

A partnership may be expressly or tacitly continued when its term expires or its object is attained, or when a resolutory condition of the contract of partnership is fulfilled. If the object becomes impossible, the partnership may be continued for a different object.

Unless otherwise agreed, a partnership that is expressly or tacitly continued has no term.

Acts 1980, No. 150, §1.



CC 2828 - Continuation for liquidation; sole proprietorship.

Art. 2828. Continuation for liquidation; sole proprietorship.

When a partnership terminates, the business of the partnership ends except for purposes of liquidation.

If a partnership terminates because its membership is reduced to one person, that person is not bound to liquidate the partnership and may continue the business as a sole proprietor. If the person elects to continue the business, his former partners are entitled to amounts equal to the value of their shares as of time the partnership terminated, and they have the right to demand security for the payment of partnership debts.

Acts 1980, No. 150, §1.



CC 2829 - Change in number or identity of partners.

Art. 2829. Change in number or identity of partners.

A change in the number or identity of partners does not terminate a partnership unless the number is reduced to one.

Acts 1980, No. 150, §1.



CC 2830 - Effects of termination; authority of partners.

SECTION 2--EFFECTS OF TERMINATION OF

PARTNERSHIP AND RIGHTS OF FORMER PARTNERS

Art. 2830. Effects of termination; authority of partners.

When a partnership terminates, the authority of the partners to act for it ceases, except with regard to acts necessary to liquidate its affairs.

Anything done in what would have been the usual course of business of the partnership by a partner acting in good faith, who is unaware that the partnership has terminated, binds the partnership as if it still existed.

Acts 1980, No. 150, §1.



CC 2831 - Termination of the partnership; rights of third parties.

Art. 2831. Termination of the partnership; rights of third parties.

The termination of a partnership, for any reason, does not affect the rights of a third person in good faith who transacts business with a partner or a mandatary acting on behalf of the former partnership.

Acts 1980, No. 150, §1.



CC 2832 - Creditors of the partnership; preference.

CHAPTER 6--DISSOLUTION, LIQUIDATION, AND

DIVISION OF ASSETS

Art. 2832. Creditors of the partnership; preference.

The creditors of the partnership must be paid in preference to the creditors of the partners.

Acts 1980, No. 150, §1.



CC 2833 - Division of the partnership assets.

Art. 2833. Division of the partnership assets.

The creditors of a partnership shall be paid in the following order of priority: secured creditors in accordance with their security rights; unsecured creditors who are not partners; unsecured creditors who are partners.

If any assets remain after the payment of all secured and unsecured creditors, the capital contributions shall be restored to the partners. Finally, any surplus shall be divided among the partners proportionally based on their respective interests in the partnership.

Acts 1980, No. 150, §1.



CC 2834 - Liquidation of the partnership.

Art. 2834. Liquidation of the partnership.

In the absence of contrary agreement, a partnership is liquidated in the same manner and according to the same rules that govern the liquidation of corporations.

A partnership retains its juridical personality for the purpose of liquidation.

Acts 1980, No. 150, §1.



CC 2835 - Final liquidation.

Art. 2835. Final liquidation.

The liquidation of a partnership is not final until all its assets have been collected and applied to its obligations and its remaining assets, if any, have been appropriately distributed to the partners.

Acts 1980, No. 150, §1.



CC 2836 - Provisions applicable to partnerships in commendam.

CHAPTER 7--PARTNERSHIP IN COMMENDAM

Art. 2836. Provisions applicable to partnerships in commendam.

The provisions of the other chapters of this Title apply to partnerships in commendam to the extent they are consistent with the provisions of this Chapter.

Acts 1980, No. 150, §1.



CC 2837 - Partnership in commendam; definition.

Art. 2837. Partnership in commendam; definition.

A partnership in commendam consists of one or more general partners who have the powers, rights, and obligations of partners, and one or more partners in commendam, or limited partners, whose powers, rights, and obligations are defined in this Chapter.

Acts 1980, No. 150, §1.



CC 2838 - Name; designation as partnership in commendam.

Art. 2838. Name; designation as partnership in commendam.

For the liability of a partner in commendam to be limited as to third parties, the partnership must have a name that appears in the contract of partnership; the name must include language that clearly identifies it as a partnership in commendam, such as language consisting of the words "limited partnership" or "partnership in commendam"; and the name must not imply that the partner in commendam is a general partner.

Acts 1980, No. 150, §1.



CC 2839 - Name of partner in commendam; use

Art. 2839. Name of partner in commendam; use

A. A partner in commendam becomes liable as a general partner if he permits his name to be used in business dealings of the partnership in a manner that implies he is a general partner.

B. If the name of a partner in commendam is used without his consent, he is liable as a general partner only if he knew or should have known of its use and did not take reasonable steps to prevent the use.

C. If the name of the partner in commendam is the same as that of a general partner or if it had been included in the name of a predecessor business entity or in the name of the partnership prior to the admission of the partner in commendam, its use does not imply that he is a general partner.

Acts 1980, No. 150, §1. Acts 1984, No. 429, §1.



CC 2840 - Partner in commendam; liability; agreed contribution.

Art. 2840. Partner in commendam; liability; agreed contribution.

A partner in commendam must agree to make a contribution to the partnership. The contribution may consist of money, things, or the performance of nonmanagerial services. The partnership agreement must describe the contribution and state either its agreed value or a method of determining it. The contract should also state the time or circumstances upon which the money or other things are to be delivered, or the services are to be performed, and if it fails to do so, payment is due on demand.

A partner in commendam is liable for the obligations of the partnership only to the extent of the agreed contribution. If he does not make the contribution, or contributes only part of it, he is obligated to contribute money, or other things equal to the portion of the stated value that he has failed to satisfy. The court may award specific performance if appropriate.

Acts 1980, No. 150, §1.



CC 2841 - Contract form; registry.

Art. 2841. Contract form; registry.

A contract of partnership in commendam must be in writing and filed for registry with the secretary of state as provided by law. Until the contract is filed for registry, partners in commendam are liable to third parties in the same manner as general partners.

Acts 1980, No. 150, §1.



CC 2842 - Restrictions on the right of a partner in commendam to receive contributions.

Art. 2842. Restrictions on the right of a partner in commendam to receive contributions.

A partner in commendam may not receive, directly or indirectly, any part of the capital or undistributed profits of the partnership if to do so would render the partnership insolvent. If he does so, he must restore the amount received together with interest at the legal rate.

If the partnership or the partners do not force the partner in commendam to restore the amount received, the creditors may proceed directly against the partner in commendam to compel the restoration.

Acts 1980, No. 150, §1.



CC 2843 - Restrictions on the partner in commendam with regard to management or administration of the partnership.

Art. 2843. Restrictions on the partner in commendam with regard to management or administration of the partnership.

A partner in commendam does not have the authority of a general partner to bind the partnership, to participate in the management or administration of the partnership, or to conduct any business with third parties on behalf of the partnership.

Acts 1980, No. 150, §1.



CC 2844 - Liability of the partner in commendam to third parties

Art. 2844. Liability of the partner in commendam to third parties

A. A partner in commendam is not liable for the obligations of the partnership unless such partner is also a general partner or, in addition to the exercise of such partner's rights and powers as a partner, such partner participates in the control of the business. However, if the partner in commendam participates in the control of the business, such partner is liable only to persons who transact business with the partnership reasonably believing, based upon the partner in commendam's conduct, that the partner in commendam is a general partner.

B. A partner in commendam does not participate in the control of the business within the meaning of Paragraph A of this Article solely by doing one or more of the following:

(1) Being a contractor for or an agent or employee of the partnership or of a general partner.

(2) Being an employee, officer, director, or shareholder of a general partner that is a corporation or a member or manager of a general partner that is a limited liability company.

(3) Consulting with and advising a general partner with respect to the business of the partnership.

(4) Acting as surety for the partnership or guaranteeing or assuming one or more specific obligations of the partnership.

(5) Taking any action required or permitted by law to bring or pursue a derivative action in the right of the partnership.

(6) Requesting or attending a meeting of partners.

(7) Proposing, approving, or disapproving, by voting or otherwise, one or more of the following matters:

(a) The continuation, dissolution, termination, or liquidation of the partnership.

(b) The alienation, exchange, lease, mortgage, pledge, or other transfer of all or substantially all of the assets of the partnership.

(c) The incurrence of indebtedness by the partnership other than in the ordinary course of its business.

(d) A change in the nature of the business.

(e) The admission, expulsion, or withdrawal of a general partner.

(f) The admission, expulsion, or withdrawal of a partner in commendam.

(g) A transaction involving an actual or potential conflict of interest between a general partner and the partnership or the partners in commendam.

(h) An amendment to the contract of partnership.

(i) Matters related to the business of the partnership not otherwise enumerated in this Paragraph, which the contract of partnership states in writing may be subject to the approval or disapproval of partners.

(8) Liquidating the partnership.

(9) Exercising any right or power permitted to partners in commendam under this Chapter and not specifically enumerated in this Paragraph.

C. The enumeration in Paragraph B does not mean that the possession or exercise of any other powers by a limited partner constitutes participation by such partner in the business of the partnership.

Acts 1980, No. 150, §1; Acts 1995, No. 847, §1, eff. June 27, 1995.



CC 2845 - Repealed by Acts 1995, No. 847, 5, eff. June 27, 1995.

Art. 2845. Repealed by Acts 1995, No. 847, §5, eff. June 27, 1995.



CC 2846 - Repealed by Acts 1995, No. 847, 5, eff. June 27, 1995.

Art. 2846. Repealed by Acts 1995, No. 847, §5, eff. June 27, 1995.



CC 2847 - Repealed by Acts 1995, No. 847, 5, eff. June 27, 1995.

Art. 2847. Repealed by Acts 1995, No. 847, §5, eff. June 27, 1995.



CC 2848 - Repealed by Acts 1995, No. 847, 5, eff. June 27, 1995.

Art. 2848. Repealed by Acts 1995, No. 847, §5, eff. June 27, 1995.



CC 2891 - Loan for use; definition

TITLE XII. LOAN

CHAPTER 1. LOAN FOR USE (COMMODATUM)

Art. 2891. Loan for use; definition

The loan for use is a gratuitous contract by which a person, the lender, delivers a nonconsumable thing to another, the borrower, for him to use and return.

Acts 2004, No. 743, §1, eff. Jan. 1, 2005.



CC 2892 - Applicability of the rules governing obligations

Art. 2892. Applicability of the rules governing obligations

In all matters for which no special provision is made in this Title, the contract of loan for use is governed by the Titles of "Obligations in General" and "Conventional Obligations or Contracts".

Acts 2004, No. 743, §1, eff. Jan. 1, 2005.



CC 2893 - Things that may be lent

Art. 2893. Things that may be lent

Any nonconsumable thing that is susceptible of ownership may be the object of a loan for use.

Acts 2004, No. 743, §1, eff. Jan. 1, 2005.



CC 2894 - Preservation and limited use

Art. 2894. Preservation and limited use

The borrower is bound to keep, preserve, and use the thing lent as a prudent administrator. He may use it only according to its nature or as provided in the contract.

Acts 2004, No. 743, §1, eff. Jan. 1, 2005.



CC 2895 - Ordinary wear and tear; damage caused by the failure to keep, preserve, or use as a prudent administrator

Art. 2895. Ordinary wear and tear; damage caused by the failure to keep, preserve, or use as a prudent administrator

The borrower is not liable for ordinary wear and tear of the thing lent. He is liable for damage to the thing lent caused by his failure to keep, preserve, or use it as a prudent administrator.

Acts 2004, No. 743, §1, eff. Jan. 1, 2005.



CC 2896 - Use for longer time or in other manner

Art. 2896. Use for longer time or in other manner

When the borrower uses the thing for a longer time or in a manner other than agreed upon, he is liable for any damage to the thing, even if it is caused by a fortuitous event.

Acts 2004, No. 743, §1, eff. Jan. 1, 2005.



CC 2897 - Heritability of contract obligations.Loss caused by fortuitous event

Art. 2897. Loss caused by fortuitous event

When the thing lent is damaged by a fortuitous event from which the borrower could have protected the thing lent by using a thing of his own or, when being unable to preserve both things, the borrower chose to preserve a thing of his own, he is liable for the damage to the thing lent.

Acts 2004, No. 743, §1, eff. Jan. 1, 2005.



CC 2898 - Valuation of the thing

Art. 2898. Valuation of the thing

When the contract of loan for use states a value for the thing lent, the borrower bears the risk of loss of the thing, including loss by fortuitous event.

Acts 2004, No. 743, §1, eff. Jan. 1, 2005.



CC 2899 - Reimbursement for expenses

Art. 2899. Reimbursement for expenses

The borrower may not claim reimbursement from the lender for expenses incurred in the use of the thing.

The borrower may claim reimbursement for expenses incurred for the preservation of the thing lent, if the expenses were necessary and urgent.

Acts 2004, No. 743, §1, eff. Jan. 1, 2005.



CC 2900 - Liability of joint borrowers

Art. 2900. Liability of joint borrowers

When several persons jointly borrow the same thing, they are solidarily liable toward the lender.

Acts 2004, No. 743, §1, eff. Jan. 1, 2005.



CC 2901 - Retaking before or after conclusion of use or expiration of time

Art. 2901. Retaking before or after conclusion of use or expiration of time

The lender may demand the return of the thing lent after expiration of the term and, in the absence of a term, after conclusion of the use for which the thing was lent. In case of urgent and unforeseen need, the lender may demand the return of the thing at any time.

Acts 2004, No. 743, §1, eff. Jan. 1, 2005.



CC 2902 - Lender's liability for damage caused by defects in the thing

Art. 2902. Lender's liability for damage caused by defects in the thing

The lender is liable to the borrower when defects in the thing lent cause damage or loss sustained by the borrower, if the lender knew or should have known of the defects and failed to inform the borrower.

Acts 2004, No. 743, §1, eff. Jan. 1, 2005.



CC 2903 - Liberative prescription

Art. 2903. Liberative prescription

An action of the lender for damages because of alteration or deterioration of the thing lent and an action of the borrower for reimbursement of expenses are subject to a liberative prescription of one year. These prescriptions commence to run from the day of the return of the thing.

Acts 2004, No. 743, §1, eff. Jan. 1, 2005.



CC 2904 - Loan for consumption; definition

CHAPTER 2. LOAN FOR CONSUMPTION (MUTUUM)

Art. 2904. Loan for consumption; definition

The loan for consumption is a contract by which a person, the lender, delivers consumable things to another, the borrower, who binds himself to return to the lender an equal amount of things of the same kind and quality.

Acts 2004, No. 743, §1, eff. Jan. 1, 2005.



CC 2905 - Ownership and risk of loss of the thing lent

Art. 2905. Ownership and risk of loss of the thing lent

The borrower in a loan for consumption becomes owner of the thing lent and bears the risk of loss of the thing.

Acts 2004, No. 743, §1, eff. Jan. 1, 2005.



CC 2906 - Loan of nonfungible things

Art. 2906. Loan of nonfungible things

A loan of a nonfungible thing, in the absence of contrary agreement, is not a loan for consumption, but is a loan for use.

Acts 2004, No. 743, §1, eff. Jan. 1, 2005.



CC 2907 - Loan of money or commodities

Art. 2907. Loan of money or commodities

When the loan is of money, the borrower is bound to repay the same numerical amount in legal tender of the country whose money was lent regardless of fluctuation in the value of the currency.

When commodities are lent, the borrower is bound to return the same quantity and quality regardless of any increase or diminution of value.

Acts 2004, No. 743, §1, eff. Jan. 1, 2005.



CC 2908 - Lender's liability for damage caused by defects in the thing

Art. 2908. Lender's liability for damage caused by defects in the thing

The lender is liable to the borrower when defects in the thing lent for consumption cause damage or loss sustained by the borrower, if the lender knew or should have known of the defects and failed to inform the borrower.

Acts 2004, No. 743, §1, eff. Jan. 1, 2005.



CC 2909 - Inability to demand performance until expiration of term

Art. 2909. Inability to demand performance until expiration of term

The lender may not demand from the borrower the performance of his obligation to return an equal amount of things of the same kind and quality before expiration of the term. In the absence of a certain term or of an agreement that performance will be exigible at will, a reasonable term is implied.

Acts 2004, No. 743, §1, eff. Jan. 1, 2005.



CC 2910 - Substance and place of performance

Art. 2910. Substance and place of performance

The borrower is bound to render performance at the place agreed upon. When the place for performance is not fixed in the contract, performance shall be rendered at the place where the loan is contracted.

Acts 2004, No. 743, §1, eff. Jan. 1, 2005.



CC 2911 - Payment of value when restitution is impossible

Art. 2911. Payment of value when restitution is impossible

When it is impossible for the borrower to return to the lender things of the same quantity and quality as those lent, the borrower is bound to pay the value of the things lent, taking into account the time and place they should have been returned according to the contract.

When the time and place are not fixed in the contract, the borrower owes the value of the things at the time the demand for performance is made and at the place where the loan is contracted.

Acts 2004, No. 743, §1, eff. Jan. 1, 2005.



CC 2912 - Payment of interest in case of default

Art. 2912. Payment of interest in case of default

When the borrower does not return the things lent or their value at the time when due, he is bound to pay legal interest from the date of written demand.

Acts 2004, No. 743, §1, eff. Jan. 1, 2005.



CC 2913 - Payment of interest presumed in release of principal

CHAPTER 3. LOAN ON INTEREST

Art. 2913. Payment of interest presumed in release of principal

When the principal of the loan is released without reservation as to interest, it is presumed that the interest is also released.

Acts 2004, No. 743, §1, eff. Jan. 1, 2005.



CC 2926 - Deposit, definition

TITLE XIII. DEPOSIT AND SEQUESTRATION

CHAPTER 1. DEPOSIT

Art. 2926. Deposit; definition

A deposit is a contract by which a person, the depositor, delivers a movable thing to another person, the depositary, for safekeeping under the obligation of returning it to the depositor upon demand.

Acts 2003, No. 491, §1, eff. Jan. 1, 2004.



CC 2927 - Kinds of deposit.

Art. 2927. Applicability of the rules governing obligations

In matters for which no special provision is made in this Title, the contract of deposit is governed by the Titles of "Obligations in General" and "Conventional Obligations or Contracts".

Acts 2003, No. 491, §1, eff. Jan. 1, 2004.



CC 2928 - Nature of the contract

Art. 2928. Nature of the contract

The contract of deposit may be either onerous or gratuitous. It is gratuitous in the absence of contrary agreement, custom, or usage.

Acts 2003, No. 491, §1, eff. Jan. 1, 2004.



CC 2929 - Formation of the contract; delivery

Art. 2929. Formation of the contract; delivery

The formation of a contract of deposit requires, besides an agreement, the delivery of the thing to the depositary.

Acts 2003, No. 491, §1, eff. Jan. 1, 2004.



CC 2930 - Diligence and prudence required

Art. 2930. Diligence and prudence required

When the deposit is onerous, the depositary is bound to fulfill his obligations with diligence and prudence.

When the deposit is gratuitous, the depositary is bound to fulfill his obligations with the same diligence and prudence in caring for the thing deposited that he uses for his own property.

Whether the deposit is gratuitous or onerous, the depositary is liable for the loss that the depositor sustains as a result of the depositary's failure to perform such obligations.

Acts 2003, No. 491, §1, eff. Jan. 1, 2004.



CC 2931 - Use of the thing deposited

Art. 2931. Use of the thing deposited

The depositary may not use the thing deposited without the express or implied permission of the depositor.

Acts 2003, No. 491, §1, eff. Jan. 1, 2004.



CC 2932 - Use of consumable

Art. 2932. Use of consumable

When the thing deposited is a consumable and the depositary has permission to consume or dispose of it, the contract is a loan for consumption rather than deposit and is governed by the laws applicable to that contract.

Acts 2003, No. 491, §1, eff. Jan. 1, 2004.



CC 2933 - Return of the thing deposited

Art. 2933. Return of the thing deposited

The depositary is bound to return the precise thing that he received in deposit.

Acts 2003, No. 491, §1, eff. Jan. 1, 2004.



CC 2934 - Delivery of value received

Art. 2934. Delivery of value received

When the thing deposited is lost or deteriorated without any fault of the depositary, the depositary is nevertheless bound to deliver to the depositor whatever value the depositary received as a result of that loss, including the proceeds of any insurance.

Acts 2003, No. 491, §1, eff. Jan. 1, 2004.



CC 2935 - Delivery of civil and natural fruits

Art. 2935. Delivery of civil and natural fruits

The depositary is bound to deliver to the depositor the civil and natural fruits that he received from the thing deposited.

Acts 2003, No. 491, §1, eff. Jan. 1, 2004.



CC 2936 - Proof of ownership of the thing deposited not required; a stolen thing

Art. 2936. Proof of ownership of the thing deposited not required; a stolen thing

The depositary may not require the depositor to prove that he is the owner of the thing deposited. If the depositary discovers that the thing deposited was stolen, the depositary may refuse to return the thing to the depositor and is exonerated from liability if he delivers the thing to its owner.

Acts 2003, No. 491, §1, eff. Jan. 1, 2004.



CC 2937 - Place and expense of return

Art. 2937. Place and expense of return

When the contract of deposit specifies the place of return, the thing deposited is to be returned there and the depositor bears the expense of transportation. If the contract of deposit does not specify the place of return, the thing deposited is to be returned at the place where the deposit was made.

Acts 2003, No. 491, §1, eff. Jan. 1, 2004.



CC 2938 - Time of return

Art. 2938. Time of return

The depositary is bound to return the thing deposited upon demand, even if the agreed term of the deposit has not expired, unless expressly provided otherwise in the contract of deposit.

A depositary may not return the thing deposited before the lapse of the agreed term unless unforeseen circumstances make it impossible for him to keep the thing safely and without prejudice to himself.

When no term is fixed, the depositary may return the thing deposited at any time.

Acts 2003, No. 491, §1, eff. Jan. 1, 2004.



CC 2939 - Retention of the deposit

Art. 2939. Retention of the deposit

The depositary may retain the thing deposited until his claims arising from the contract of deposit are paid. He may not retain the thing until payment of a claim unrelated to the contract of deposit or by way of setoff.

Acts 2003, No. 491, §1, eff. Jan. 1, 2004.



CC 2940 - Reimbursement of the depositary

Art. 2940. Reimbursement of the depositary

The depositor is bound to reimburse the depositary for the reasonable expenses he has incurred for the safekeeping of the thing deposited, to indemnify him for the losses the thing may have caused him, and to pay him the agreed remuneration.

Acts 2003, No. 491, §1, eff. Jan. 1, 2004.



CC 2941 - Obligation of innkeeper to accept the deposit

CHAPTER 2. DEPOSIT WITH INNKEEPERS

Art. 2941. Obligation of innkeeper to accept the deposit

An innkeeper is bound to accept for deposit the personal belongings of guests unless he is unable to provide such a service because of the excessive value, size, weight, or nature of the things sought to be deposited. He may examine the things handed over for deposit and require that they be placed in a closed or sealed receptacle.

Acts 2003, No. 491, §1, eff. Jan. 1, 2004.



CC 2942 - Innkeeper as compensated depositary

Art. 2942. Innkeeper as compensated depositary

An innkeeper is a compensated depositary as to things that guests deliver to him for safekeeping.

Acts 2003, No. 491, §1, eff. Jan. 1, 2004.



CC 2943 - Availability of a safe

Art. 2943. Availability of a safe

An innkeeper who places a safe at the disposal of a guest in the guest's room is not a depositary of the things that the guest places in the safe.

Acts 2003, No. 491, §1, eff. Jan. 1, 2004.



CC 2944 - Damaged or stolen things

Art. 2944. Damaged or stolen things

An innkeeper is not responsible for things of a guest that are stolen or damaged, unless the loss is attributed to the innkeeper's fault.

Acts 2003, No. 491, §1, eff. Jan. 1, 2004.



CC 2945 - Limitation of innkeeper's liability

Art. 2945. Limitation of innkeeper's liability

The innkeeper's liability to guests, whether contractual or delictual, for stolen or damaged personal belongings that were not delivered to the innkeeper, is limited to five hundred dollars if he provides a safe deposit facility for such belongings and if he posts notice of the availability of a safe, unless the innkeeper has assumed greater liability by a separate written contract.

Acts 2003, No. 491, §1, eff. Jan. 1, 2004.



CC 2946 - Conventional sequestration; definition

CHAPTER 3. CONVENTIONAL SEQUESTRATION

Art. 2946. Conventional sequestration; definition

Conventional sequestration takes place when two or more persons by agreement deliver to a depositary a thing, movable or immovable, the rights to which are disputed or uncertain. In that case, the depositary is bound to deliver the thing according to their agreement or according to a court order.

Acts 2003, No. 491, §1, eff. Jan. 1, 2004.



CC 2947 - Applicable law

Art. 2947. Applicable law

Conventional sequestration is governed by the rules applicable to deposit, to the extent that their application is compatible with the nature of conventional sequestration.

Acts 2003, No. 491, §1, eff. Jan. 1, 2004.



CC 2948 - Termination of conventional sequestration by the depositary

Art. 2948. Termination of conventional sequestration by the depositary

The depositary may terminate the conventional sequestration unilaterally only if he is unable to perform his obligations. He is bound to deliver the thing to the successor depositary agreed upon by the parties and, when the parties cannot agree, he must apply to the court for the appointment of another depositary.

Acts 2003, No. 491, §1, eff. Jan. 1, 2004.



CC 2949 - Judicial sequestration

CHAPTER 4. JUDICIAL SEQUESTRATION

Art. 2949. Judicial sequestration

A judicial sequestration takes place according to a court order as provided in the Code of Civil Procedure.

Acts 2003, No. 491, §1, eff. Jan. 1, 2004.



CC 2950 - Applicable law

Art. 2950. Applicable law

Judicial sequestration is governed by the rules applicable to deposit and conventional sequestration to the extent that their application is compatible with the nature of judicial sequestration.

Acts 2003, No. 491, §1, eff. Jan. 1, 2004.



CC 2951 - Judicial depositary

Art. 2951. Judicial depositary

The judicial depositary is the public official charged with the duty to execute the orders of the court. He is subject to the obligations of a conventional depositary. He is bound to deliver the thing to the person designated by the court. He is entitled to a fee to be paid by the person ordered to pay that fee by the court.

Acts 2003, No. 491, §1, eff. Jan. 1, 2004.



CC 2982 - Aleatory contract, definition.

TITLE XIV--OF ALEATORY CONTRACTS

Art. 2982. Aleatory contract, definition.

The aleatory contract is a mutual agreement, of which the effects, with respect both to the advantages and losses, whether to all the parties or to one or more of them, depend on an uncertain event.



CC 2983 - Actions for payment of gaming debts and bets.

Art. 2983. Actions for payment of gaming debts and bets.

The law grants no action for the payment of what has been won at gaming or by a bet, except for games tending to promote skill in the use of arms, such as the exercise of the gun and foot, horse and chariot racing.

And as to such games, the judge may reject the demand, when the sum appears to him excessive.



CC 2984 - Actions for recovery of payments made on gaming debts and bets.

Art. 2984. Actions for recovery of payments made on gaming debts and bets.

In all cases in which the law refuses an action to the winner, it also refuses to suffer the loser to reclaim what he has voluntarily paid, unless there has been, on the part of the winner, fraud, deceit, or swindling.



CC 2985 - Representation

TITLE XV. REPRESENTATION AND MANDATE

CHAPTER 1. REPRESENTATION

Art. 2985. Representation

A person may represent another person in legal relations as provided by law or by juridical act. This is called representation.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 2986 - The authority of the representative

Art. 2986. The authority of the representative

The authority of the representative may be conferred by law, by contract, such as mandate or partnership, or by the unilateral juridical act of procuration.

Amended by Acts 1871, No. 87; Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 2987 - Procuration defined; person to whom addressed

Art. 2987. Procuration defined; person to whom addressed

A procuration is a unilateral juridical act by which a person, the principal, confers authority on another person, the representative, to represent the principal in legal relations.

The procuration may be addressed to the representative or to a person with whom the representative is authorized to represent the principal in legal relations.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 2988 - Applicability of the rules of mandate

Art. 2988. Applicability of the rules of mandate

A procuration is subject to the rules governing mandate to the extent that the application of those rules is compatible with the nature of the procuration.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 2989 - Mandate defined

CHAPTER 2. MANDATE

SECTION 1. GENERAL PRINCIPLES

Art. 2989. Mandate defined

A mandate is a contract by which a person, the principal, confers authority on another person, the mandatary, to transact one or more affairs for the principal.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 2990 - Applicability of the rules governing obligations

Art. 2990. Applicability of the rules governing obligations

In all matters for which no special provision is made in this Title, the contract of mandate is governed by the Titles of "Obligations in General" and "Conventional Obligations or Contracts".

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 2991 - Interest served

Art. 2991. Interest served

The contract of mandate may serve the exclusive or the common interest of the principal, the mandatary, or a third person.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 2992 - Onerous or gratuitous contract

Art. 2992. Onerous or gratuitous contract

The contract of mandate may be either onerous or gratuitous. It is gratuitous in the absence of contrary agreement.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 2993 - Form

Art. 2993. Form

The contract of mandate is not required to be in any particular form.

Nevertheless, when the law prescribes a certain form for an act, a mandate authorizing the act must be in that form.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 2994 - General authority

Art. 2994. General authority

The principal may confer on the mandatary general authority to do whatever is appropriate under the circumstances.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 2995 - Incidental, necessary, or professional acts

Art. 2995. Incidental, necessary, or professional acts

The mandatary may perform all acts that are incidental to or necessary for the performance of the mandate.

The authority granted to a mandatary to perform an act that is an ordinary part of his profession or calling, or an act that follows from the nature of his profession or calling, need not be specified.

A mandatary shall not prevent or limit reasonable communication, visitation, or interaction between a principal who is over the age of eighteen years and another person without prior court approval, to be granted only upon a showing of good cause by the mandatary, unless express authority has been provided pursuant to Article 2997(7).

Acts 1997, No. 261, §1, eff. Jan. 1, 1998; Acts 2016, No. 110, §1, eff. May 19, 2016.



CC 2996 - Authority to alienate, acquire, encumber, or lease

Art. 2996. Authority to alienate, acquire, encumber, or lease

The authority to alienate, acquire, encumber, or lease a thing must be given expressly. Neither the property nor its location need be specifically described.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 2997 - Express authority required

Art. 2997. Express authority required

Authority also must be given expressly to:

(1) Make an inter vivos donation, either outright or to a new or existing trust or other custodial arrangement, and, when also expressly so provided, to impose such conditions on the donation, including, without limitation, the power to revoke, that are not contrary to the other express terms of the mandate.

(2) Accept or renounce a succession.

(3) Contract a loan, acknowledge or make remission of a debt, or become a surety.

(4) Draw or endorse promissory notes and negotiable instruments.

(5) Enter into a compromise or refer a matter to arbitration.

(6) Make health care decisions, such as surgery, medical expenses, nursing home residency, and medication.

(7) Prevent or limit reasonable communication, visitation, or interaction between the principal and a relative by blood, adoption, or affinity within the third degree, or another individual who has a relationship based on or productive of strong affection.

Amended by Acts 1981, No. 572, §1; Acts 1990, No. 184, §1; Acts 1992, No. 304, §1; Acts 1997, No. 261, §1, eff. Jan. 1, 1998; Acts 2001, No. 594, §1; Acts 2016, No. 110, §1, eff. May 19, 2016.



CC 2998 - Contracting with one's self

Art. 2998. Contracting with one's self

A mandatary who represents the principal as the other contracting party may not contract with himself unless he is authorized by the principal, or, in making such contract, he is merely fulfilling a duty to the principal.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 2999 - Person of limited capacity

Art. 2999. Person of limited capacity

A person of limited capacity may act as a mandatary for matters for which he is capable of contracting. In such a case, the rights of the principal against the mandatary are subject to the rules governing the obligations of persons of limited capacity.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 3000 - Mandatary of both parties

Art. 3000. Mandatary of both parties

A person may be the mandatary of two or more parties, such as a buyer and a seller, for the purpose of transacting one or more affairs involving all of them. In such a case, the mandatary must disclose to each party that he also represents the other.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 3001 - Mandatary's duty of performance; standard of care

SECTION 2. RELATIONS BETWEEN THE PRINCIPAL

AND THE MANDATARY

Art. 3001. Mandatary's duty of performance; standard of care

The mandatary is bound to fulfill with prudence and diligence the mandate he has accepted. He is responsible to the principal for the loss that the principal sustains as a result of the mandatary's failure to perform.

Amended by Acts 1979, No. 711, §1; Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 3002 - Gratuitous mandate; liability of a mandatary

Art. 3002. Gratuitous mandate; liability of a mandatary

When the mandate is gratuitous, the court may reduce the amount of loss for which the mandatary is liable.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 3003 - Obligation to provide information

Art. 3003. Obligation to provide information

At the request of the principal, or when the circumstances so require, the mandatary is bound to provide information and render an account of his performance of the mandate. The mandatary is bound to notify the principal, without delay, of the fulfillment of the mandate.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 3004 - Obligation to deliver; right of retention

Art. 3004. Obligation to deliver; right of retention

The mandatary is bound to deliver to the principal everything he received by virtue of the mandate, including things he received unduly.

The mandatary may retain in his possession sufficient property of the principal to pay the mandatary's expenses and remuneration.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 3005 - Interest on money used by mandatary

Art. 3005. Interest on money used by mandatary

The mandatary owes interest, from the date used, on sums of money of the principal that the mandatary applies to his own use.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 3006 - Fulfillment of the mandate by the mandatary

Art. 3006. Fulfillment of the mandate by the mandatary

In the absence of contrary agreement, the mandatary is bound to fulfill the mandate himself.

Nevertheless, if the interests of the principal so require, when unforeseen circumstances prevent the mandatary from performing his duties and he is unable to communicate with the principal, the mandatary may appoint a substitute.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 3007 - Mandatary's liability for acts of the substitute

Art. 3007. Mandatary's liability for acts of the substitute

When the mandatary is authorized to appoint a substitute, he is answerable to the principal for the acts of the substitute only if he fails to exercise diligence in selecting the substitute or in giving instructions.

When not authorized to appoint a substitute, the mandatary is answerable to the principal for the acts of the substitute as if the mandatary had performed the mandate himself.

In all cases, the principal has recourse against the substitute.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 3008 - Liability for acts beyond authority; ratification

Art. 3008. Liability for acts beyond authority; ratification

If the mandatary exceeds his authority, he is answerable to the principal for resulting loss that the principal sustains.

The principal is not answerable to the mandatary for loss that the mandatary sustains because of acts that exceed his authority unless the principal ratifies those acts.

Acts 1997, No. 261, § 1, eff. Jan. 1, 1998.



CC 3009 - Liability of multiple mandataries

Art. 3009. Liability of multiple mandataries

Multiple mandataries are not solidarily liable to their common principal, unless the mandate provides otherwise.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 3010 - Performance of obligations contracted by the mandatary

Art. 3010. Performance of obligations contracted by the mandatary

The principal is bound to the mandatary to perform the obligations that the mandatary contracted within the limits of his authority. The principal is also bound to the mandatary for obligations contracted by the mandatary after the termination of the mandate if at the time of contracting the mandatary did not know that the mandate had terminated.

The principal is not bound to the mandatary to perform the obligations that the mandatary contracted which exceed the limits of the mandatary's authority unless the principal ratifies those acts.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 3011 - Advantageous performance despite divergence from authority

Art. 3011. Advantageous performance despite divergence from authority

The mandatary acts within the limits of his authority even when he fulfills his duties in a manner more advantageous to the principal than was authorized.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 3012 - Reimbursement of expenses and remuneration

Art. 3012. Reimbursement of expenses and remuneration

The principal is bound to reimburse the mandatary for the expenses and charges he has incurred and to pay him the remuneration to which he is entitled.

The principal is bound to reimburse and pay the mandatary even though without the mandatary's fault the purpose of the mandate was not accomplished.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 3013 - Compensation for loss sustained by the mandatary

Art. 3013. Compensation for loss sustained by the mandatary

The principal is bound to compensate the mandatary for loss the mandatary sustains as a result of the mandate, but not for loss caused by the fault of the mandatary.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 3014 - Interest on sums expended by the mandatary

Art. 3014. Interest on sums expended by the mandatary

The principal owes interest from the date of the expenditure on sums expended by the mandatary in performance of the mandate.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 3015 - Liability of several principals

Art. 3015. Liability of several principals

Multiple principals for an affair common to them are solidarily bound to their mandatary.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 3016 - Disclosed mandate and principal

SECTION 3. RELATIONS BETWEEN THE PRINCIPAL, THE

MANDATARY, AND THIRD PERSONS

Subsection A. Relations Between the Mandatary and Third Persons

Art. 3016. Disclosed mandate and principal

A mandatary who contracts in the name of the principal within the limits of his authority does not bind himself personally for the performance of the contract.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 3017 - Undisclosed mandate

Art. 3017. Undisclosed mandate

A mandatary who contracts in his own name without disclosing his status as a mandatary binds himself personally for the performance of the contract.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 3018 - Disclosed mandate; undisclosed principal

Art. 3018. Disclosed mandate; undisclosed principal

A mandatary who enters into a contract and discloses his status as a mandatary, though not his principal, binds himself personally for the performance of the contract. The mandatary ceases to be bound when the principal is disclosed.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 3019 - Liability when authority is exceeded

Art. 3019. Liability when authority is exceeded

A mandatary who exceeds his authority is personally bound to the third person with whom he contracts, unless that person knew at the time the contract was made that the mandatary had exceeded his authority or unless the principal ratifies the contract.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 3020 - Obligations of the principal to third persons

Subsection B. Relations Between the Principal and Third Persons

Art. 3020. Obligations of the principal to third persons

The principal is bound to perform the contract that the mandatary, acting within the limits of his authority, makes with a third person.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 3021 - Putative mandatary

Art. 3021. Putative mandatary

One who causes a third person to believe that another person is his mandatary is bound to the third person who in good faith contracts with the putative mandatary.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 3022 - Disclosed mandate or principal; third person bound

Art. 3022. Disclosed mandate or principal; third person bound

A third person with whom a mandatary contracts in the name of the principal, or in his own name as mandatary, is bound to the principal for the performance of the contract.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 3023 - Undisclosed mandate or principal; obligations of third person

Art. 3023. Undisclosed mandate or principal; obligations of third person

A third person with whom a mandatary contracts without disclosing his status or the identity of the principal is bound to the principal for the performance of the contract unless the obligation is strictly personal or the right non-assignable. The third person may raise all defenses that may be asserted against the mandatary or the principal.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 3024 - Termination of the mandate and of the mandatary's authority

SECTION 4. TERMINATION OF THE MANDATE AND

OF THE AUTHORITY OF THE MANDATARY

Art. 3024. Termination of the mandate and of the mandatary's authority

In addition to causes of termination of contracts under the Titles governing "Obligations in General" and "Conventional Obligations or Contracts", both the mandate and the authority of the mandatary terminate upon the:

(1) Death of the principal or of the mandatary.

(2) Interdiction of the mandatary.

(3) Qualification of the curator after the interdiction of the principal.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 3025 - Termination by principal

Art. 3025. Termination by principal

The principal may terminate the mandate and the authority of the mandatary at any time. A mandate in the interest of the principal, and also of the mandatary or of a third party, may be irrevocable, if the parties so agree, for as long as the object of the contract may require.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 3026 - Incapacity of the principal

Art. 3026. Incapacity of the principal

In the absence of contrary agreement, neither the contract nor the authority of the mandatary is terminated by the principal's incapacity, disability, or other condition that makes an express revocation of the mandate impossible or impractical.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 3027 - Reliance on public records

Art. 3027. Reliance on public records

Until filed for recordation, a revocation or modification of a recorded mandate is ineffective as to the persons entitled to rely upon the public records.

Amended by Acts 1882, No. 19; Acts 1981, No. 303, §1; Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 3028 - Rights of third persons without notice of revocation

Art. 3028. Rights of third persons without notice of revocation

The principal must notify third persons with whom the mandatary was authorized to contract of the revocation of the mandate or of the mandatary's authority. If the principal fails to do so, he is bound to perform the obligations that the mandatary has undertaken.

Amended by Acts 1882, No. 19; Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 3029 - Termination by the mandatary

Art. 3029. Termination by the mandatary

The mandate and the authority of the mandatary terminate when the mandatary notifies the principal of his resignation or renunciation of his authority. When a mandatary has reasonable grounds to believe that the principal lacks capacity, the termination is effective only when the mandatary notifies another mandatary or a designated successor mandatary. In the absence of another mandatary or a designated successor mandatary, the termination is effective when the mandatary notifies a person with a sufficient interest in the welfare of the principal.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998; Acts 2014, No. 356, §2.



CC 3030 - Acts of the mandatary after principal's death

Art. 3030. Acts of the mandatary after principal's death

The mandatary is bound to complete an undertaking he had commenced at the time of the principal's death if delay would cause injury.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 3031 - Contracts made after termination of the mandate or the mandatary's authority

Art. 3031. Contracts made after termination of the mandate or the mandatary's authority

If the mandatary does not know that the mandate or his authority has terminated and enters into a contract with a third person who is in good faith, the contract is enforceable.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 3032 - Obligation to account

Art. 3032. Obligation to account

Upon termination of the mandate, unless this obligation has been expressly dispensed with, the mandatary is bound to account for his performance to the principal.

Acts 1997, No. 261, §1, eff. Jan. 1, 1998.



CC 3033 - Blank

Art. 3033. [Blank]



CC 3034 - Blank

Art. 3034. [Blank]



CC 3035 - Definition of suretyship

TITLE XVI. SURETYSHIP

CHAPTER 1. NATURE AND EXTENT OF SURETYSHIP

Art. 3035. Definition of suretyship

Suretyship is an accessory contract by which a person binds himself to a creditor to fulfill the obligation of another upon the failure of the latter to do so.

Acts 1987, No. 409, §1, eff. Jan. 1, 1988.



CC 3036 - Obligations for which suretyship may be established

Art. 3036. Obligations for which suretyship may be established

Suretyship may be established for any lawful obligation, which, with respect to the suretyship, is the principal obligation.

The principal obligation may be subject to a term or condition, may be presently existing, or may arise in the future.

Amended by Acts 1979, No. 711, §1; Acts 1987, No. 409, §1, eff. Jan. 1, 1988.



CC 3037 - Surety ostensibly bound as a principal with another; effect of knowledge of the creditor

Art. 3037. Surety ostensibly bound as a principal with another; effect of knowledge of the creditor

One who ostensibly binds himself as a principal obligor to satisfy the present or future obligations of another is nonetheless considered a surety if the principal cause of the contract with the creditor is to guarantee performance of such obligations.

A creditor in whose favor a surety and principal obligor are bound together as principal obligors in solido may presume they are equally concerned in the matter until he clearly knows of their true relationship.

Acts 1987, No. 409, §1, eff. Jan. 1, 1988.



CC 3038 - Formal requirements of suretyship

Art. 3038. Formal requirements of suretyship

Suretyship must be express and in writing.

Acts 1987, No. 409, §1, eff. Jan. 1, 1988.



CC 3039 - Suretyship requires no formal acceptance

Art. 3039. Suretyship requires no formal acceptance

Suretyship is established upon receipt by the creditor of the writing evidencing the surety's obligation. The creditor's acceptance is presumed and no notice of acceptance is required.

Acts 1987, No. 409, §1, eff. Jan. 1, 1988.



CC 3040 - Rules may be varied

Art. 3040. Rules may be varied

Suretyship may be qualified, conditioned, or limited in any lawful manner.

Acts 1987, No. 409, §1, eff. Jan. 1, 1988.



CC 3041 - Kinds of suretyship

CHAPTER 2. KINDS OF SURETYSHIP

Art. 3041. Kinds of suretyship

There are three kinds of suretyship: commercial suretyship, legal suretyship, and ordinary suretyship.

Acts 1987, No. 409, §1, eff. Jan. 1, 1988.



CC 3042 - Commercial suretyship

Art. 3042. Commercial suretyship

A commercial suretyship is one in which:

(1) The surety is engaged in a surety business;

(2) The principal obligor or the surety is a business corporation, partnership, or other business entity;

(3) The principal obligation arises out of a commercial transaction of the principal obligor; or

(4) The suretyship arises out of a commercial transaction of the surety.

Acts 1987, No. 409, §1, eff. Jan. 1, 1988.



CC 3043 - Legal suretyship

Art. 3043. Legal suretyship

A legal suretyship is one given pursuant to legislation, administrative act or regulation, or court order.

Acts 1987, No. 409, §1, eff. Jan. 1, 1988.



CC 3044 - Ordinary suretyship; interpretation

Art. 3044. Ordinary suretyship; interpretation

An ordinary suretyship is one that is neither a commercial suretyship nor a legal suretyship.

An ordinary suretyship must be strictly construed in favor of the surety.

Acts 1987, No. 409, §1, eff. Jan. 1, 1988.



CC 3045 - Liability of sureties to creditor; division and discussion abolished

CHAPTER 3.- THE EFFECTS OF SURETYSHIP BETWEEN

THE SURETY AND CREDITOR

Art. 3045. Liability of sureties to creditor; division and discussion abolished

A surety, or each surety when there is more than one, is liable to the creditor in accordance with the provisions of this Chapter, for the full performance of the obligation of the principal obligor, without benefit of division or discussion, even in the absence of an express agreement of solidarity.

Acts 1987, No. 409, §1, eff. Jan. 1, 1988.



CC 3046 - Defenses available to surety

Art. 3046. Defenses available to surety

The surety may assert against the creditor any defense to the principal obligation that the principal obligor could assert except lack of capacity or discharge in bankruptcy of the principal obligor.

Acts 1987, No. 409, §1, eff. Jan. 1, 1988.



CC 3047 - Rights of the surety

CHAPTER 4. THE EFFECTS OF SURETYSHIP BETWEEN

THE SURETY AND PRINCIPAL OBLIGOR

Art. 3047. Rights of the surety

A surety has the right of subrogation, the right of reimbursement, and the right to require security from the principal obligor.

Acts 1987, No. 409, §1, eff. Jan. 1, 1988.



CC 3048 - Surety's right of subrogation

Art. 3048. Surety's right of subrogation

The surety who pays the principal obligation is subrogated by operation of law to the rights of the creditor.

Acts 1987, No. 409, §1, eff. Jan. 1, 1988.



CC 3049 - Surety's right of reimbursement for payment of obligation

Art. 3049. Surety's right of reimbursement for payment of obligation

A surety who pays the creditor is entitled to reimbursement from the principal obligor. He may not recover reimbursement until the principal obligation is due and exigible.

A surety for multiple solidary obligors may recover from any of them reimbursement of the whole amount he has paid the creditor.

Acts 1987, No. 409, §1, eff. Jan. 1, 1988.



CC 3050 - Surety's right of reimbursement for payment of obligation not owed

Art. 3050. Surety's right of reimbursement for payment of obligation not owed

A surety who in good faith pays the creditor when the principal obligation is extinguished, or when the principal obligor had the means of defeating it, is nevertheless entitled to reimbursement from the principal obligor if the surety made a reasonable effort to notify the principal obligor that the creditor was insisting on payment or if the principal obligor was apprised that the creditor was insisting on payment.

The surety's rights against the creditor are not thereby excluded.

Acts 1987, No. 409, §1, eff. Jan. 1, 1988.



CC 3051 - Payment by debtor without notice of payment by surety

Art. 3051. Payment by debtor without notice of payment by surety

A surety may not recover from the principal obligor, by way of subrogation or reimbursement, the amount paid the creditor if the principal obligor also pays the creditor for want of being warned by the surety of the previous payment.

In these circumstances, the surety may recover from the creditor.

Acts 1987, No. 409, §1, eff. Jan. 1, 1988.



CC 3052 - Limitation on right of surety to recover what he paid creditor

Art. 3052. Limitation on right of surety to recover what he paid creditor

A surety may not recover from the principal obligor more than he paid to secure a discharge, but he may recover by subrogation such attorney's fees and interest as are owed with respect to the principal obligation.

Acts 1987, No. 409, §1, eff. Jan. 1, 1988.



CC 3053 - Surety's right to require security

Art. 3053. Surety's right to require security

A surety, before making payment, may demand security from the principal obligor to guarantee his reimbursement when:

(1) The surety is sued by the creditor;

(2) The principal obligor is insolvent, unless the principal obligation is such that its performance does not require his solvency;

(3) The principal obligor fails to perform an act promised in return for the suretyship; or

(4) The principal obligation is due or would be due but for an extension of its term not consented to by the surety.

The principal obligor may refuse to give security if the principal obligation is extinguished or if he has a defense against it.

Acts 1987, No. 409, §1, eff. Jan. 1, 1988.



CC 3054 - Failure to provide security

Art. 3054. Failure to provide security

If, within ten days after the delivery of a written demand for the security, the principal obligor fails to provide the required security or fails to secure the discharge of the surety, the surety has an action to require the principal obligor to deposit into the registry of the court funds sufficient to satisfy the surety's obligation to the creditor as a pledge for the principal obligor's duty to reimburse the surety.

Acts 1987, No. 409, §1, eff. Jan. 1, 1988.



CC 3055 - Liability among co-sureties

CHAPTER 5. THE EFFECTS OF SURETYSHIP AMONG

SEVERAL SURETIES

Art. 3055. Liability among co-sureties

Co-sureties are those who are sureties for the same obligation of the same obligor. They are presumed to share the burden of the principal obligation in proportion to their number unless the parties agreed otherwise or contemplated that he who bound himself first would bear the entire burden of the obligation regardless of others who thereafter bind themselves independently of and in reliance upon the obligation of the former.

Acts 1987, No. 409, §1, eff. Jan. 1, 1988.



CC 3056 - Right of contribution among co-sureties

Art. 3056. Right of contribution among co-sureties

A surety who pays the creditor may proceed directly or by way of subrogation to recover from his co-sureties the share of the principal obligation each is to bear. If a co-surety becomes insolvent, his share is to be borne by those who would have borne it in his absence.

Acts 1987, No. 409, §1, eff. Jan. 1, 1988.



CC 3057 - Limitation upon right of contribution

Art. 3057. Limitation upon right of contribution

A surety who pays the creditor more than his share may recover the excess from his co-sureties in proportion to the amount of the obligation each is to bear as to him. If a surety obtains the conventional discharge of other co-sureties by paying the creditor, any reduction in the amount owed by those released benefits them proportionately.

Acts 1987, No. 409, §1, eff. Jan. 1, 1988.



CC 3058 - Extinction of the suretyship

CHAPTER 6. TERMINATION OR EXTINCTION OF SURETYSHIP

Art. 3058. Extinction of the suretyship

The obligations of a surety are extinguished by the different manners in which conventional obligations are extinguished, subject to the following modifications.

Acts 1987, No. 409, §1, eff. Jan. 1, 1988.



CC 3059 - Extinction of principal obligation

Art. 3059. Extinction of principal obligation

The extinction of the principal obligation extinguishes the suretyship.

Acts 1987, No. 409, §1, eff. Jan. 1, 1988.



CC 3060 - Prescription of the surety's obligation, right of reimbursement, and contribution

Art. 3060. Prescription of the surety's obligation, right of reimbursement, and contribution

Prescription of the principal obligation extinguishes the obligation of the surety. A surety's action for contribution from his co-sureties and his action for reimbursement from the principal obligor prescribe in ten years.

The interruption of prescription against a surety is effective against the principal obligor and other sureties only when such parties have mutually agreed to be bound together with the surety against whom prescription was interrupted.

Acts 1987, No. 409, §1, eff. Jan. 1, 1988.



CC 3061 - Termination of suretyship

Art. 3061. Termination of suretyship

A surety may terminate the suretyship by notice to the creditor. The termination does not affect the surety's liability for obligations incurred by the principal obligor, or obligations the creditor is bound to permit the principal obligor to incur at the time the notice is received, nor may it prejudice the creditor or principal obligor who has changed his position in reliance on the suretyship.

Knowledge of the death of a surety has the same effect on a creditor as would a notice of termination received from the surety. A termination resulting from notice of the surety's death does not affect a universal successor of the surety who thereafter unequivocally confirms his willingness to continue to be bound thereby. The confirmation need not be in writing to be enforceable.

Acts 1987, No. 409, §1, eff. Jan. 1, 1988.



CC 3062 - Effect of modifications of principal obligation

Art. 3062. Effect of modifications of principal obligation

The modification or amendment of the principal obligation, or the impairment of real security held for it, by the creditor, in any material manner and without the consent of the surety, has the following effects.

An ordinary suretyship is extinguished.

A commercial suretyship is extinguished to the extent the surety is prejudiced by the action of the creditor, unless the principal obligation is one other than for the payment of money, and the surety should have contemplated that the creditor might take such action in the ordinary course of performance of the obligation. The creditor has the burden of proving that the surety has not been prejudiced or that the extent of the prejudice is less than the full amount of the surety's obligation.

Acts 1987, No. 409, §1, eff. Jan. 1, 1988.



CC 3063 - Commercial suretyship rules apply to legal suretyship

CHAPTER 7. LEGAL SURETYSHIP

Art. 3063. Commercial suretyship rules apply to legal suretyship

The provisions governing commercial suretyship contained in this Title apply to legal suretyship except as otherwise provided in this Chapter.

Acts 1987, No. 409, §1, eff. Jan. 1, 1988.



CC 3064 - Supplementary nature of this Chapter

Art. 3064. Supplementary nature of this Chapter

The provisions of this Chapter apply to the extent they are not contrary to special laws governing particular kinds of legal suretyship.

Acts 1987, No. 409, §1, eff. Jan. 1, 1988.



CC 3065 - Qualifications of legal surety; evidenced by affidavit; lack thereof not a defense

Art. 3065. Qualifications of legal surety; evidenced by affidavit; lack thereof not a defense

Legal suretyship may be given only by a person authorized to conduct a surety business in Louisiana or by a natural person domiciled in this state who owns property in this state that is subject to seizure and is of sufficient value to satisfy the obligation of the surety.

The qualification of a natural person to act as legal surety must be evidenced by his affidavit and the affidavit of the principal obligor.

A legal surety may not raise his lack of qualification as a defense to an action on his contract.

Acts 1987, No. 409, §1, eff. Jan. 1, 1988.



CC 3066 - Legal suretyship to conform to law

Art. 3066. Legal suretyship to conform to law

A legal suretyship is deemed to conform to the requirements of the law or order pursuant to which it is given, except as provided by Article 3067.

Acts 1987, No. 409, §1, eff. Jan. 1, 1988.



CC 3067 - Permissible variations

Art. 3067. Permissible variations

A surety is not liable for a sum in excess of that expressly stated in his contract. A legal suretyship may contain terms more favorable to the creditor than those required by the law or order pursuant to which it is given, but it may not provide for a time longer than is provided by law for bringing an action against the surety.

Acts 1987, No. 409, §1, eff. Jan. 1, 1988.



CC 3068 - Pledge of funds in lieu of suretyship

Art. 3068. Pledge of funds in lieu of suretyship

Legal suretyship may be given whenever the law requires or permits a person to give security for an obligation. The principal obligor may in lieu of legal suretyship deposit a sum equal to the amount for which he is to furnish security to be held in pledge as security for his obligation.

Acts 1987, No. 409, §1, eff. Jan. 1, 1988.



CC 3069 - Necessity for judgment against legal surety

Art. 3069. Necessity for judgment against legal surety

No judgment shall be rendered against a legal surety unless the creditor obtains judgment against the principal obligor fixing the amount of the latter's liability to the creditor or unless the amount of that liability has otherwise been fixed. The creditor may join the surety and principal obligor in the same action.

Acts 1987, No. 409, §1, eff. Jan. 1, 1988.



CC 3070 - Right to demand new security

Art. 3070. Right to demand new security

If a legal surety ceases to possess required qualifications or becomes insolvent or bankrupt, any interested person may demand that the principal obligor furnish additional security in the same amount and upon the same terms as those given by the existing surety for the performance of the obligation.

Acts 1987, No. 409, §1, eff. Jan. 1, 1988.



CC 3071 - Compromise; definition

TITLE XVII. COMPROMISE

Art. 3071. Compromise; definition

A compromise is a contract whereby the parties, through concessions made by one or more of them, settle a dispute or an uncertainty concerning an obligation or other legal relationship.

Amended by Acts 1981, No. 782, §1, eff. July 28, 1981; Acts 2007, No. 138, §1.



CC 3072 - Formal requirements; effects

Art. 3072. Formal requirements; effects

A compromise shall be made in writing or recited in open court, in which case the recitation shall be susceptible of being transcribed from the record of the proceedings.

Acts 2007, No. 138, §1.



CC 3073 - Capacity and form

Art. 3073. Capacity and form

When a compromise effects a transfer or renunciation of rights, the parties shall have the capacity, and the contract shall meet the requirement of form, prescribed for the transfer or renunciation.

Acts 2007, No. 138, §1.



CC 3074 - Lawful object

Art. 3074. Lawful object

The civil consequences of an unlawful act giving rise to a criminal action may be the object of a compromise, but the criminal action itself shall not be extinguished by the compromise.

A compromise may relate to the patrimonial effects of a person's civil status, but that civil status cannot be changed by the compromise.

Acts 2007, No. 138, §1.



CC 3075 - Relative effect

Art. 3075. Relative effect

A compromise entered into by one of multiple persons with an interest in the same matter does not bind the others, nor can it be raised by them as a defense, unless the matter compromised is a solidary obligation.

Acts 2007, No. 138, §1.



CC 3076 - Scope of the act

Art. 3076. Scope of the act

A compromise settles only those differences that the parties clearly intended to settle, including the necessary consequences of what they express.

Acts 2007, No. 138, §1.



CC 3077 - Reserved

Art. 3077. (Reserved).



CC 3078 - After-acquired rights

Art. 3078. After-acquired rights

A compromise does not affect rights subsequently acquired by a party, unless those rights are expressly included in the agreement.

Acts 2007, No. 138, §1.



CC 3079 - Tender and acceptance of less than the amount of the claim

Art. 3079. Tender and acceptance of less than the amount of the claim

A compromise is also made when the claimant of a disputed or unliquidated claim, regardless of the extent of his claim, accepts a payment that the other party tenders with the clearly expressed written condition that acceptance of the payment will extinguish the obligation.

Acts 2007, No. 138, §1.



CC 3080 - Preclusive effect of compromise

Art. 3080. Preclusive effect of compromise

A compromise precludes the parties from bringing a subsequent action based upon the matter that was compromised.

Acts 2007, No. 138, §1.



CC 3081 - Effect on novation

Art. 3081. Effect on novation

A compromise does not effect a novation of the antecedent obligation. When a party fails to perform a compromise, the other party may act either to enforce the compromise or to dissolve it and enforce his original claim.

Acts 2007, No. 138, §1.



CC 3082 - Rescission

Art. 3082. Rescission

A compromise may be rescinded for error, fraud, and other grounds for the annulment of contracts. Nevertheless, a compromise cannot be rescinded on grounds of error of law or lesion.

Acts 2007, No. 138, §1.



CC 3083 - Compromise suspends prescription

Art. 3083. Compromise suspends prescription

A compromise entered into prior to filing suit suspends the running of prescription of the claims settled in the compromise. If the compromise is rescinded or dissolved, prescription on the settled claims begins to run again from the time of rescission or dissolution.

Acts 2007, No. 138, §1.



CC 3084 - Repealed

TITLE XVIII--OF RESPITE

§3084. Repealed by Acts 2015, No. 64, §1.



CC 3085 - Repealed

Art. 3085. Repealed by Acts 2015, No. 64, §1.



CC 3086 - Repealed

Art. 3086. Repealed by Acts 2015, No. 64, §1.



CC 3087 - Repealed

Art. 3087. Repealed by Acts 2015, No. 64, §1.



CC 3088 - Repealed

Art. 3088. Repealed by Acts 2015, No. 64, §1.



CC 3089 - Repealed

Art. 3089. Repealed by Acts 2015, No. 64, §1.



CC 3090 - Repealed

Art. 3090. Repealed by Acts 2015, No. 64, §1.



CC 3091 - Repealed

Art. 3091. Repealed by Acts 2015, No. 64, §1.



CC 3092 - Repealed

Art. 3092. Repealed by Acts 2015, No. 64, §1.



CC 3093 - Repealed

Art. 3093. Repealed by Acts 2015, No. 64, §1.



CC 3094 - Repealed

Art. 3094. Repealed by Acts 2015, No. 64, §1.



CC 3095 - Repealed

Art. 3095. Repealed by Acts 2015, No. 64, §1.



CC 3096 - Repealed

Art. 3096. Repealed by Acts 2015, No. 64, §1.



CC 3097 - Repealed.

Art. 3097. Repealed by Acts 2015, No. 64, §1.



CC 3098 - Repealed

Art. 3098. Repealed by Acts 2015, No. 64, §1.



CC 3099 - Submission to arbitrate.

TITLE XIX--OF ARBITRATION

Art. 3099. Submission to arbitrate.

A submission is a covenant by which persons who have a lawsuit or difference with one another, name arbitrators to decide the matter and bind themselves reciprocally to perform what shall be arbitrated.



CC 3100 - Writing necessary.

Art. 3100. Writing necessary.

A submission must be reduced to writing.



CC 3101 - Capacity of parties; authority of mandataries, tutors and curators.

Art. 3101. Capacity of parties; authority of mandataries, tutors and curators.

They who cannot bind themselves cannot make a submission. An attorney in fact cannot make a submission without a special power.

The tutors of minors and the curators of persons interdicted or absent, cannot do it without being authorized by the judge.

Amended by Acts 1979, No. 711, §1.



CC 3102 - Scope of submission.

Art. 3102. Scope of submission.

Parties may submit either all their differences, or only some of them in particular; and likewise they may submit to arbitration a lawsuit already instituted or only in contemplation, and generally every thing which they are concerned in, or which they may dispose of.



CC 3103 - Arbitration of damages incurred by public offense.

Art. 3103. Arbitration of damages incurred by public offense.

One may submit to arbitration the damages incurred for a public offense; but it is without any prejudice to the prosecution of it in behalf of the State.



CC 3104 - Power of arbitrators.

Art. 3104. Power of arbitrators.

The power of arbitrators is limited to what is explained in the submission.



CC 3105 - Duration of power of arbitrators; prescription

Art. 3105. Duration of power of arbitrators; prescription

A. If the submission does not limit any time, the power of the arbitrators may continue in force during three months from the date of the submission, unless the parties agree to revoke it.

B. Prescription is interrupted as to any matter submitted to arbitration from the date of the submission and shall continue until the submission and power given to the arbitrators are put at an end by one of the causes in Article 3132, unless suit has been filed, in which case the provisions of Articles 3462 and 3463 shall apply.

Acts 1984, No. 782, §1.



CC 3106 - Penal clauses in submission.

Art. 3106. Penal clauses in submission.

It is usual to undergo* a penalty of a certain sum of money in the submission, which the person who shall contravene the award, or bring appeal therefrom, shall be bound to pay to the other who is willing to abide by it; but this covenant is not essential, and the submission may subsist without the penalty.

*Note error in English translation of French text; "undergo" should be "impose."



CC 3107 - Capacity of arbitrators.

Art. 3107. Capacity of arbitrators

A. All persons may be arbitrators, except such as are under some incapacity or infirmity, which renders them unfit for that function.

B. Therefore, minors under the age of eighteen years, persons interdicted, those who are deaf and unable to speak, can not be arbitrators.

Acts 2014, No. 811, §30, eff. June 23, 2014.



CC 3108 - Repealed by Acts 1979, No. 709, 2.

Art. 3108. Repealed by Acts 1979, No. 709, §2.



CC 3109 - Arbitrators and amicable compounders.

Art. 3109. Arbitrators and amicable compounders.

There are two sorts of arbitrators:

The arbitrators properly so called;

And the amicable compounders.



CC 3110 - Powers of arbitrators and amicable compounders.

Art. 3110. Powers of arbitrators and amicable compounders.

The arbitrators ought to determine as judges, agreeably to the strictness of the law.

Amicable compounders are authorized to abate something of the strictness of the law in favor of natural equity.

Amicable compounders are, in other respects, subject to the same rules which are provided for the arbitrators by the present title.



CC 3111 - Oath of arbitrators.

Art. 3111. Oath of arbitrators.

Before examining the difference to them submitted, the arbitrators ought to take an oath before a judge or justice of the peace, to render their award with integrity and impartiality in the cause which is laid before them.



CC 3112 - Presentation and proof of claims by parties.

Art. 3112. Presentation and proof of claims by parties.

The parties, who have submitted their differences to arbitrators, must make known their claims, and prove them, in the same manner as in a court of justice, by producing written or verbal evidence in the order agreed on between them or fixed by the arbitrators.



CC 3113 - Time, place and notice of hearing.

Art. 3113. Time, place and notice of hearing.

The arbitrators shall appoint a time and place for examining the matter to them submitted, and give notice thereof to the parties or to their attorneys.



CC 3114 - Attendance of parties and witnesses.

Art. 3114. Attendance of parties and witnesses.

The parties must attend the arbitrators either in person, or by their attorney, with their witnesses and documents. If one or both of them should not appear, the arbitrators may proceed and inquire into the affair in their absence.



CC 3115 - Attendance and swearing in of witnesses.

Art. 3115. Attendance and swearing in of witnesses.

Arbitrators have no authority to compel witnesses to appear before them or to administer an oath; but, at the request of arbitrators, it will be the duty of justices of the peace to compel witnesses to appear and to administer the oath to them.



CC 3116 - Disagreement among arbitrators; umpire.

Art. 3116. Disagreement among arbitrators; umpire.

If the arbitrators disagree another shall decide, and that other is called an umpire.



CC 3117 - Nomination of umpire.

Art. 3117. Nomination of umpire.

The nomination of the umpire is either made by the parties themselves at the time of the submission, or left to the discretion of the arbitrators.



CC 3118 - Appointment of umpire.

Art. 3118. Appointment of umpire.

Whenever the umpire has not been appointed by the submission, the arbitrators have the power to appoint him, though such power is not mentioned in the submission. But if the arbitrators can not agree on this election, the umpire shall be appointed ex officio by the judge.



CC 3119 - Oath of umpire.

Art. 3119. Oath of umpire.

The umpire shall take an oath similar to that taken by the arbitrators, before examining the matter or the point submitted to him.



CC 3120 - Time for decision of arbitrators.

Art. 3120. Time for decision of arbitrators.

The arbitrators who have consented to act as such, ought to determine the suit or the difference which is submitted to them, as soon as possible and within the time fixed by the submission.



CC 3121 - Arbitrators acting in excess of power, effect.

Art. 3121. Arbitrators acting in excess of power, effect.

Arbitrators can not exceed the power which is given to them; and if they exceed it, their award is null for so much.



CC 3122 - Scope of arbitrators' authority.

Art. 3122. Scope of arbitrators' authority.

The authority of arbitrators extend [extends] only to the things contained in the submission, unless it has been stated that they shall have power to decide all disputes which may arise between the parties in the course of the arbitration.



CC 3123 - Award null after time limit.

Art. 3123. Award null after time limit.

The arbitrators ought to give their award within the time limited by the submission, and it would be null if it were given after the time is expired.



CC 3124 - Extension of time for making award.

Art. 3124. Extension of time for making award.

Nevertheless the parties may give power to the arbitrators to prolong the time, and in this case their power lasts during the time of the prorogation.



CC 3125 - Award made prior to time specified for examination.

Art. 3125. Award made prior to time specified for examination.

If the submission specifies a certain time for the examination of the cause which the arbitrators are to decide,* they can not give their award till that time is expired.

Amended by Acts 1871, No. 87.

*English translation of French text incomplete; should include "or for the return of documents."



CC 3126 - Participation in proceedings; signature of award.

Art. 3126. Participation in proceedings; signature of award.

If there are several arbitrators named by the submission, they can not give their award, unless they all see the proceedings and try the cause together; but it is not necessary that the award be signed by them all.



CC 3127 - Amount of award.

Art. 3127. Amount of award.

The arbitrators shall fix by their award the amount of the sum which they sentence one or several of the parties to pay to the other or others, though the omission of this does not annul the award.



CC 3128 - Interest and costs

Art. 3128. Interest and costs

The arbitrators may likewise pronounce by their award on the interest and costs; but their silence on that subject is not a cause of nullity. If legal interest would have been payable by law from date of judicial demand, such legal interest awarded by the arbitrators shall attach from the date the matter was submitted to arbitration.

Acts 1985, No. 571, §1.



CC 3129 - Approval of award by judge.

Art. 3129. Approval of award by judge.

The award in order to be put in execution, ought to be approved by the judge; but this formality is only intended to invest the award with a sufficient authority to ensure its execution and not to submit to the judge the examination of its merits, except in case an appeal is brought before him.



CC 3130 - Appeal from award; prepayment and repayment of penalty.

Art. 3130. Appeal from award; prepayment and repayment of penalty.

He who is not satisfied with the award, may appeal from it, though the parties had renounced such appeal by the submission; but the appellant before being heard on his appeal, ought to pay the penalty stipulated in the submission, if any has been stipulated; and this penalty shall ever be due, though the appellant afterwards renounces his appeal; but if he succeeds to have the award reversed, either in whole or in part, the court who shall pronounce on the appeal, shall order the re-payment of the penalty; but if the award is confirmed, the penalty which has been paid, shall operate no diminution on the amount of the award.



CC 3131 - Retraction or change of award prohibited.

Art. 3131. Retraction or change of award prohibited.

The arbitrators having once given their award, can not retract it nor change any thing in it.



CC 3132 - Termination of arbitration.

Art. 3132. Termination of arbitration.

The submission and power given to the arbitrators are put at an end by one of the following causes:

1. By the expiration of the time limited, either by the submission or by law, though the award should not be yet rendered.

2. By the death of one of the parties or arbitrators.

3. By the final award rendered by the arbitrators.

4. When the parties happen to compromise touching the thing in dispute, or when this thing ceases to exist.



CC 3133 - Liability of an obligor for his obligations

TITLE XX–SECURITY

Art. 3133. Liability of an obligor for his obligations

Whoever is personally bound for an obligation is obligated to fulfill it out of all of his property, movable and immovable, present and future.

Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3133.1 - Repealed by Acts 2014, No. 281, §1, eff. Jan. 1, 2015.

Art. 3133.1. Repealed by Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3134 - Ratable treatment of creditors

Art. 3134. Ratable treatment of creditors

In the absence of a preference authorized or established by legislation, an obligor's property is available to all his creditors for the satisfaction of his obligations, and the proceeds of its sale are distributed ratably among them.

Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3135 - Limitations upon recourse

Art. 3135. Limitations upon recourse

A written contract may provide that the obligee's recourse against the obligor is limited to particular property or to a specified class or kind of property.

Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3136 - Security defined

CHAPTER 1--GENERAL PROVISIONS

Art. 3136. Security defined

Security is an accessory right established by legislation or contract over property, or an obligation undertaken by a person other than the principal obligor, to secure performance of an obligation. It is accessory to the obligation it secures and is transferred with the obligation without a special provision to that effect.

Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3137 - Personal or real security

Art. 3137. Personal or real security

Security is personal or real.

It is personal when it consists of an obligation undertaken to secure performance of the obligation of another.

It is real when it consists of a right of preference established over property of the obligor or of a third person to secure performance of an obligation.

Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3138 - Kinds of security

Art. 3138. Kinds of security

Kinds of security include suretyship, privilege, mortgage, and pledge. A security interest established to secure performance of an obligation is also a kind of security.

Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3139 - Law governing security interest

Art. 3139. Law governing security interest

Security interest is defined by the Uniform Commercial Code, which specifies the kinds of property susceptible of encumbrance by a security interest and governs the manner of creation of security interests and the rights of the holders of security interests against obligors and third persons.

Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3140 - Nullity of agreement of forfeiture

Art. 3140. Nullity of agreement of forfeiture

Unless expressly permitted by law, a clause in a contract providing in advance that ownership of a thing given as security will transfer upon default in performance of the secured obligation is absolutely null.

A clause in a contract obligating the owner of a thing to give it to an obligee in payment of a debt upon a future default in performance of an obligation is absolutely null.

Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3141 - Pledge defined

TITLE XX-A. PLEDGE

CHAPTER 1. GENERAL PROVISIONS

Art. 3141. Pledge defined

Pledge is a real right established by contract over property of the kind described in Article 3142 to secure performance of an obligation.

Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3142 - Property susceptible of pledge

Art. 3142. Property susceptible of pledge

The only things that may be pledged are the following:

(1) A movable that is not susceptible of encumbrance by security interest.

(2) The lessor's rights in the lease of an immovable and its rents.

(3) Things made susceptible of pledge by law.

Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3143 - Pledge of property susceptible of encumbrance by security interest

Art. 3143. Pledge of property susceptible of encumbrance by security interest

A contract by which a person purports to pledge a thing that is susceptible of encumbrance by security interest does not create a pledge under this Title but may be effective to create a security interest in the thing.

Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3144 - Accessory nature of pledge

Art. 3144. Accessory nature of pledge

Pledge is accessory to the obligation that it secures and may be enforced by the pledgee only to the extent that he may enforce the secured obligation.

Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3145 - Preference afforded by pledge

Art. 3145. Preference afforded by pledge

Pledge gives the pledgee the right to be satisfied from the thing pledged and its fruits in preference to unsecured creditors of the pledgor and to other persons whose rights become effective against the pledgee after the pledge has become effective as to them.

Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3146 - Obligations for which pledge may be given

Art. 3146. Obligations for which pledge may be given

A pledge may be given to secure the performance of any lawful obligation, including obligations that arise in the future. As to all obligations, present and future, secured by the pledge, notwithstanding the nature of the obligations or the date they arise, the pledge has effect between the parties from the time that the requirements for formation of the contract of pledge are satisfied and has effect as to third persons from the time that the applicable requirements of Articles 3153 through 3155 are satisfied.

Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3147 - Pledge securing obligation that is not for the payment of money

Art. 3147. Pledge securing obligation that is not for the payment of money

A pledge that secures an obligation other than one for the payment of money, such as an obligation for the performance of an act, secures the claim of the pledgee for the damages he may suffer from the breach of the obligation.

See Acts 2014, No. 281, §1.



CC 3148 - Pledge securing an obligation of another person

Art. 3148. Pledge securing an obligation of another person

A person may pledge his property to secure an obligation of another person. In such a case, the pledgor may assert against the pledgee any defense that the obligor could assert except lack of capacity or discharge in bankruptcy of the obligor. The pledgor may also assert any other defenses available to a surety.

Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3149 - Formal requirements of contract of pledge

Art. 3149. Formal requirements of contract of pledge

The pledge of a corporeal movable is effective between the parties only if the thing pledged has been delivered to the pledgee or a third person who has agreed to hold the thing for the benefit of the pledgee. The pledge of other things is effective between the parties only if established by written contract, but delivery is not required.

Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3150 - Acceptance

Art. 3150. Acceptance

A written contract of pledge need not be signed by the pledgee, whose consent is presumed and whose acceptance may be tacit.

Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3151 - Power to pledge

Art. 3151. Power to pledge

A contract of pledge may be established only by a person having the power to alienate the thing pledged.

Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3152 - Delivery and possession of thing pledged

Art. 3152. Pledge of a thing not owned

A pledge given over a thing that the pledgor does not own is established when the thing is acquired by the pledgor and the other requirements for the establishment of the pledge have been satisfied.

Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3153 - Delivery of incorporeal rights

Art. 3153. General requirements for effectiveness of pledge against third persons

A pledge is without effect as to third persons unless it has become effective between the parties and is established by written contract.

Acts 2014, No. 281, §1, eff. Jan, 1, 2015.



CC 3154 - Things subject to pawn

Art. 3154. Effectiveness against third persons of the pledge of the lease of an immovable

The pledge of the lessor's rights in the lease of an immovable and its rents has effect against third persons in accordance with the provisions of Chapter 2 of this Title.

Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3155 - Incorporeal movables

Art. 3155. Effectiveness against third persons of the pledge of other obligations

If the thing pledged is another person's obligation not arising under the lease of an immovable, the pledge is effective against third persons only from the time that the obligor has actual knowledge of the pledge or has been given notice of it.

Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3156 - Claims against other persons

Art. 3156. Pledgee's right of retention

If the thing pledged has been delivered to the pledgee or a third person for the benefit of the pledgee, the pledgee is not obligated to return it until all secured obligations have been extinguished.

Amended by Acts 1981, No. 315, §1; Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3157 - Privilege and preference of pledge creditor

Art. 3157. Indivisibility of pledge

The contract of pledge is indivisible, notwithstanding the divisibility of the secured obligations, and the pledgor may not demand return of all or part of the thing pledged until all secured obligations have been extinguished.

Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3158 - Formalities and contents of pledge; requirements for pledge of promissory notes and other written obligations

Art. 3158. Enforcement of pledge of a movable

If agreed in a written contract of pledge of a movable, the pledgee may, upon failure of performance of the secured obligation, dispose of the thing pledged at public auction or by private sale, but he shall act reasonably in disposing of the thing and shall account to the pledgor for any proceeds of the disposition in excess of the amount needed to satisfy the secured obligation. Otherwise, the pledgee may cause the sale of the thing pledged only by having it seized and sold under judicial process.

Amended by Acts 1900, No. 157, §1; Acts 1952, No. 290, §1; Acts 1989, No. 137, §17, eff. June 22, 1989; Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3159 - Acts of pledge in favor of banks

Art. 3159. Fruits of things pledged

The pledgee is entitled to receive the fruits of the thing pledged and to retain them as security. He may also apply them to the secured obligation, even if not yet due.

Amended by Acts 1900, No. 157, §2; Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3160 - Pledge of obligation of a third person

Art. 3160. Pledge of obligation of a third person

If the thing pledged is an obligation of a third person, the pledgee is entitled to enforce performance of the third person's obligation when it becomes due and to retain as security any payment or other thing received from the third person. The pledgee may apply any money collected to the secured obligation, even if not yet due. He must account to the pledgor for any payment or other thing remaining after the secured obligation has been satisfied.

Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3161 - Performance by obligor of a pledged obligation

Art. 3161. Performance by obligor of a pledged obligation

A third person obligated on a pledged obligation is bound to render performance to the pledgee only from the time that the pledgor or pledgee notifies him of the pledge and directs him in writing to render performance to the pledgee. Performance that the third person renders to the pledgor before that time extinguishes the pledged obligation and is effective against the pledgee.

Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3162 - Delivery to creditor or to third person

Art. 3162. Defenses available to obligor of a pledged obligation

Unless the obligor of a pledged obligation makes a contrary agreement with the pledgor or pledgee, he may assert against the pledgee any defense arising out of the transaction that gave rise to the pledged obligation. He may also assert against the pledgee any other defense that arises against the pledgor before the obligor has been given written notice of the pledge.

Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3163 - Partial payment of debt secured by pledge of several things

Art. 3163. Clause prohibiting pledge

A clause in a contract restricting the pledge of the rights of a party to payments that are or will become due under the contract, making the pledge or its enforcement a default under the contract, or providing that the other party is excused from performance or may terminate the contract on account of the pledge, is without effect.

Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3164 - Right of retention until payment of debt

Art. 3164. Modification of contract from which a pledged obligation arises

The parties to a contract from which a pledged obligation arises may agree to modify or terminate the contract or to substitute a new contract. If made in good faith, the agreement is effective against the pledgee without his consent. Nevertheless, after written notice of the pledge is given to the obligor of a pledged obligation that has been fully earned by the pledgor's performance, an agreement modifying or extinguishing the pledged obligation is without effect against the pledgee unless made with his consent.

Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3165 - Rights of pledgee on default of debtor; procedure

Art. 3165. Attachment of pledge to obligations arising under modified or substituted contract

Upon the modification of a contract from which a pledged obligation arises, or the substitution of a new contract, the pledge encumbers the corresponding rights of the pledgor under the modified or substituted contract.

Amended by Acts 1872, No. 9; Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3166 - Ownership of thing pledged

Art. 3166. Modification as default by pledgor

The pledgor and pledgee may agree that a modification or termination of the contract from which a pledged obligation of a third person arises, or the substitution of a new contract, is a default by the pledgor.

Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3167 - Pledgee's liability for loss or decay of thing pledged; reimbursement of expenses of preservation

Art. 3167. Pledgee not bound for pledgor's obligations

In the absence of an assumption by the pledgee, the existence of a pledge does not impose upon the pledgee liability for the pledgor's acts or omissions, nor does it bind the pledgee to perform the pledgor's obligations.

Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3168 - Ownership of fruits of thing pledged

CHAPTER 2. THE PLEDGE OF THE LESSOR'S RIGHTS IN THE

LEASE OF AN IMMOVABLE AND ITS RENTS

Art. 3168. Requirements of contract

A contract establishing a pledge of the lessor's rights in the lease of an immovable and its rents must state precisely the nature and situation of the immovable and must state the amount of the secured obligation or the maximum amount of secured obligations that may be outstanding from time to time.

Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3169 - Imputation of interest earned by credit pledged

Art. 3169. Effectiveness against third persons

The pledge of the lessor's rights in the lease of an immovable and its rents is without effect as to third persons unless the contract establishing the pledge is recorded in the manner prescribed by law.

Nevertheless, the pledge is effective as to the lessee from the time that he is given written notice of the pledge, regardless of whether the contract establishing the pledge has been recorded.

Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3170 - Pledgee's right to enforce payment of credit pledged; imputation of proceeds

Art. 3170. Pledge contained in act of mortgage

A pledge of the lessor's rights in the lease of an immovable and its rents may be established in an act of mortgage of the immovable. In that event, the pledge is given the effect of recordation for so long as the mortgage is given that effect and is extinguished when the mortgage is extinguished.

Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3171 - Indivisibility of pawn as to heirs of debtor and creditor

Art. 3171. Pledge of all or part of the leases of an immovable

A pledge may be established over all or part of the leases of an immovable, including those not yet in existence, without the necessity of specific description of the leases in the contract establishing the pledge. If the pledge is established over leases not yet in existence, the pledge encumbers future leases as they come into existence. The pledge has effect as to third persons, even with respect to leases not in existence at the time of formation of the contract establishing the pledge, from the time that the contract establishing the pledge is recorded in the manner prescribed by law.

Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3172 - Surplus or deficiency after sale

Art. 3172. Pledge of mineral payments by owner of land or holder of mineral servitude

By express provision in a contract establishing a pledge, the owner of land or holder of a mineral servitude may pledge bonuses, delay rentals, royalties, and shut-in payments arising from mineral leases, as well as other payments that are classified as rent under the Mineral Code. Other kinds of payments owing under a contract relating to minerals are not susceptible of pledge under this Title.

Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3173 - Debtor taking pledge without creditor's consent

Art. 3173. Accounting to other pledgees for rent collected

Except as provided in this Article, a pledgee is not bound to account to another pledgee for rent collected.

A pledgee shall account to the holder of a superior pledge for rent the pledgee collects more than one month before it is due and for rent he collects with actual knowledge that the payment of rent to him violated written directions given to the lessee to pay rent to the holder of the superior pledge.

After all secured obligations owed to a pledgee have been extinguished, he shall deliver any remaining rent collected to another pledgee who has made written demand upon him for the rent before he delivers it to the pledgor.

Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3174 - Rights of creditor deceived as to pledge

Art. 3174. Judicial sale prohibited

A pledge of the lessor's rights in the lease of an immovable and its rents does not entitle the pledgee to cause the rights of the lessor to be sold by judicial process. Any clause to the contrary is absolutely null.

Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3175 - Acquisitive prescription of pledge impossible

Art. 3175. Applicability of general rules of pledge

In all matters for which no special provision is made in this Chapter, the pledge of the lessor's rights in the lease of an immovable and its rents is governed by the provisions of Chapter 1 of this Title.

Acts 2014, No. 281, §1, eff. Jan. 1, 2015.



CC 3176 - Necessity for written instrument; rights acquired by creditor

NOTE: Art. 3176 eff. until Jan. 1, 2015. See Acts 2014, No. 281, §4.

CHAPTER 3--OF ANTICHRESIS

Art. 3176. Necessity for written instrument; rights acquired by creditor.

The antichresis shall be reduced to writing.

The creditor acquires by this contract the right of reaping the fruits or other revenues* of the immovables to him given in pledge, on condition of deducting annually their proceeds from the interest, if any be due him, and afterwards from the principal of his debt.

*"Or other revenues" has no counterpart in French text.

NOTE: Art. 3176 repealed by Acts 2014, No. 281, §4, eff. Jan. 1, 2015.

Art. 3176. Repealed by Acts 2014, No. 281, §4.

Acts 2014, No. 281, §4, eff. Jan. 1, 2015.



CC 3177 - Taxes, annual charges and repairs.

NOTE: Art. 3177 eff. until Jan. 1, 2015. See Acts 2014, No. 281, §4.

Art. 3177. Taxes, annual charges and repairs.

The creditor is bound, unless the contrary be agreed on, to pay the taxes, as well as the annual charges of the property which have been given to him in pledge.

He is likewise bound, under penalty of damages, to provide for the keeping and useful and necessary repairs of the pledged estate, saving himself the right of levying on their fruits and revenues* all the expenses respecting such charges.

*"And revenues" has no counterpart in French text.

NOTE: Art. 3177 repealed by Acts 2014, No. 281, §4, eff. Jan. 1, 2015.

Art. 3177. Repealed by Acts 2014, No. 281, §4.

Acts 2014, No. 281, §4, eff. Jan. 1, 2015.



CC 3178 - Reclamation of property by debtor; return by creditor.

NOTE: Art. 3178 eff. until Jan. 1, 2015. See Acts 2014, No. 281, §4.

Art. 3178. Reclamation of property by debtor; return by creditor.

The debtor can not, before the full payment of the debt, claim the enjoyment of the immovables which he has given in pledge.

But the creditor who wishes to free himself from the obligations mentioned in the preceding articles,* may always, unless he has renounced this right, compel the debtor to retake the enjoyment of his immovable.

*Note error in English translation of French text; "articles" should be "article."

NOTE: Art. 3178 repealed by Acts 2014, No. 281, §4, eff. Jan. 1, 2015.

Art. 3178. Repealed by Acts 2014, No. 281, §4.

Acts 2014, No. 281, §4, eff. Jan. 1, 2015.



CC 3179 - Ownership of property pledged; rights of creditor upon default of debtor.

NOTE: Art. 3179 eff. until Jan. 1, 2015. See Acts 2014, No. 281, §4.

Art. 3179. Ownership of property pledged; rights of creditor upon default of debtor.

The creditor does not become owner of the pledged immovable by failure of payment at the stated time; any clause to the contrary is null, and in this case it is only lawful for him to sue his debtor before the court in order to obtain a sentence against him, and to cause the objects which have been put in his hands in pledge to be seized and sold.

NOTE: Art. 3179 repealed by Acts 2014, No. 281, §4, eff. Jan. 1, 2015.

Art. 3179. Repealed by Acts 2014, No. 281, §4.

Acts 2014, No. 281, §4, eff. Jan. 1, 2015.



CC 3180 - Agreement that fruits or revenues be compensated with interest.

NOTE: Art. 3180 eff. until Jan. 1, 2015. See Acts 2014, No. 281, §4.

Art. 3180. Agreement that fruits or revenues be compensated with interest.

When the parties have agreed that the fruits or revenues* shall be compensated with the interest, either in whole or only to a certain amount, this covenant is performed as every other which is not prohibited by law.

*"Or revenues" has no counterpart in French text.

NOTE: Art. 3180 repealed by Acts 2014, No. 281, §4, eff. Jan. 1, 2015.

Art. 3180. Repealed by Acts 2014, No. 281, §4.

Acts 2014, No. 281, §4, eff. Jan. 1, 2015.



CC 3181 - Rights of third persons on immovable pledged not affected.

NOTE: Art. 3181 eff. until Jan. 1, 2015. See Acts 2014, No. 281, §4.

Art. 3181. Rights of third persons on immovable pledged not affected.

Every provision, which is contained in the present title with respect to the antichresis, can not prejudice the rights which third persons may have on the immovable, given in pledge by way of antichresis, such as a privilege or mortgage.

The creditor, who is in possession by way of antichresis can not have any right of preference on the other creditors; but if he has by any other title, some privilege or mortgage lawfully established or preserved thereon, he will come in his rank as any other creditor.

NOTE: Art. 3181 repealed by Acts 2014, No. 281, §4, eff. Jan. 1, 2015.

Art. 3181. Repealed by Acts 2014, No. 281, §4.

Acts 2014, No. 281, §4, eff. Jan. 1, 2015.



CC 3182 - Debtor's general liability.

TITLE XXI--OF PRIVILEGES

CHAPTER 1--GENERAL PROVISIONS

NOTE: Art. 3182 eff. until Jan. 1, 2015. See Acts 2014, No. 281, §4.

Art. 3182. Debtor's general liability.

Whoever has bound himself personally, is obliged to fulfill his engagements out of all his property, movable and immovable, present and future.

NOTE: Art. 3182 repealed by Acts 2014, No. 281, §4, eff. Jan. 1, 2015.

Art. 3182. Repealed by Acts 2014, No. 281, §4.

Acts 2014, No. 281, §4, eff. Jan. 1, 2015.



CC 3183 - Debtor's property common pledge of creditors; exceptions to pro rata distribution.

NOTE: Art. 3183 eff. until Jan. 1, 2015. See Acts 2014, No. 281, §4.

Art. 3183. Debtor's property common pledge of creditors; exceptions to pro rata distribution.

The property of the debtor is the common pledge of his creditors, and the proceeds of its sale must be distributed among them ratably, unless there exist among the creditors some lawful causes of preference.

NOTE: Art. 3183 repealed by Acts 2014, No. 281, §4, eff. Jan. 1, 2015.

Acts 2014, No. 281, §4, eff. Jan. 1, 2015.



CC 3184 - Lawful causes of preference.

NOTE: Art. 3184 eff. until Jan. 1, 2015. See Acts 2014, No. 281, §4.

Art. 3184. Lawful causes of preference.

Lawful causes of preference are privilege and mortgages.

NOTE: Art. 3184 repealed by Acts 2014, No. 281, §4, eff. Jan. 1, 2015.

Acts 2014, No. 281, §4, eff. Jan. 1, 2015.



CC 3185 - Privileges established only by law, stricti juris.

Art. 3185. Privileges established only by law, stricti juris.

Privilege can be claimed only for those debts to which it is expressly granted in this Code.



CC 3186 - Privilege, definition.

CHAPTER 2--OF THE SEVERAL KINDS OF PRIVILEGES

Art. 3186. Privilege, definition.

Privilege is a right, which the nature of a debt gives to a creditor, and which entitles him to be preferred before other creditors, even those who have mortgages.



CC 3187 - Basis of preferences among privileges.

Art. 3187. Basis of preferences among privileges.

Among creditors who are privileged, the preference is settled by the different nature of their privileges.



CC 3188 - Concurrent privileges.

Art. 3188. Concurrent privileges.

The creditors who are in the same rank of privileges, are paid in concurrence, that is on an equal footing.*

*"That is on an equal footing" has no counterpart in French text.



CC 3189 - Property affected by privileges.

Art. 3189. Property affected by privileges.

Privileges may exist, either on movables or immovables, or on both at once.



CC 3190 - General or special privileges on movables.

CHAPTER 3--OF PRIVILEGES ON MOVABLES

Art. 3190. General or special privileges on movables.

Privileges are either general, or special on certain movables.



CC 3191 - General privileges on all movables, enumeration and ranking.

SECTION 1--OF GENERAL PRIVILEGES ON MOVABLES

Art. 3191. General privileges on all movables, enumeration and ranking.

The debts which are privileged on all the movables in general, are those hereafter enumerated, and are paid in the following order:

1. Funeral charges.

2. Law charges.

3. Charges, of whatever nature, occasioned by the last sickness, concurrently among those to whom they are due.

4. The wages of servants for the year past, and so much as is due for the current year.

5. Supplies of provisions made to the debtor or his family, during the last six months, by retail dealers, such as bakers, butchers, grocers; and, during the last year, by keepers of boarding houses and taverns.

6. The salaries of clerks, secretaries, and other persons of that kind.

Amended by Acts 1979, No. 711, §1.



CC 3192 - Funeral charges, definition.

§1--OF FUNERAL CHARGES

Art. 3192. Funeral charges, definition.

Funeral charges are those which are incurred for the interment of a person deceased.



CC 3193 - Reduction of funeral charges of insolvent decedent.

Art. 3193. Reduction of funeral charges of insolvent decedent.

If the property of the deceased is so incumbered as not to suffice for the payment of his creditors, the funeral charges may, upon the request of any of them, be reduced by the judge to a reasonable rate, regard being had to the station in life which the deceased held and which his family holds.



CC 3194 - Limitation in event of reduction.

Art. 3194. Limitation in event of reduction.

But, in case of the reduction, the judge can never allow, at the* expense of the estate, on any account whatever, more than Five Hundred Dollars for all the* expenses occasioned by the interment of the deceased.

Amended by Acts 1954, No. 114, §1.

*English translation of French text incomplete; should include "funeral."



CC 3195 - Law charges, definition.

§2--OF LAW CHARGES

Art. 3195. Law charges, definition.

Law charges are such as are occasioned by the prosecution of a suit before the courts. But this name applies more particularly to the costs, which the party cast has to pay to the party gaining the cause. It is in favor of these only that the laws [law] grants the privilege.



CC 3196 - Costs which enjoy privilege.

Art. 3196. Costs which enjoy privilege.

The creditor enjoys this privilege, not with regard to all the expenses which he is obliged to incur in obtaining judgment against his debtor, but with regard only to such as are taxed according to law, and such as arise from the execution of the judgment.



CC 3197 - Costs for the general benefit of creditors.

Art. 3197. Costs for the general benefit of creditors.

The cost of affixing seals and making inventories for the better* preservation of the debtor's property, those which occur in cases of failure or cession of property, for the general benefit of creditors, such as fees to lawyers appointed by the court to represent absent creditors, commissions to syndics; and finally, costs incurred for the administration of estates which are either vacant or belonging to absent heirs, enjoy the privileges established in favor of law charges.

*"Better" has no counterpart in French text.



CC 3198 - Costs not taxed in suit.

Art. 3198. Costs not taxed in suit.

Not only has the creditor no privilege for the costs which are not taxed, or which are not included among those mentioned above, but he has no right to demand them even from the debtor.



CC 3199 - Last sickness, definition.

§3--OF EXPENSES DURING THE LAST SICKNESS

Art. 3199. Last sickness, definition.

The last sickness is considered to be that of which the debtor died; the expenses of this sickness enjoy the privilege.



CC 3200 - Chronic sickness.

Art. 3200. Chronic sickness.

But if the sickness with which the deceased was attacked and of which he died, was a chronic disease, the progress of which was slow and which only occasioned death after a long while, then the privilege shall only commence from the time when the malady became so serious as to prevent the deceased from attending to his business and confined him to his bed or chamber.



CC 3201 - Maximum period of privileged expenses.

Art. 3201. Maximum period of privileged expenses.

However long the sickness may have lasted after arriving at the point which prevented him from attending to his affairs, the privilege granted for the expense it has occasioned, can only extend to one year before the decease.



CC 3202 - List of expenses privileged.

Art. 3202. List of expenses privileged.

The expenses of the last sickness comprehend the fees of physicians and surgeons, the wages of nurses, and the price due to the apothecary for medicines supplied by him to the deceased for his personal use during his last illness.



CC 3203 - Amount due for expenses, fixed by contract or by judge.

Art. 3203. Amount due for expenses, fixed by contract or by judge.

The accounts relating to these expenses must be fixed by the judge, in case of dispute, after hearing testimony as to the value of the services rendered or care afforded, or as to the true value of the medicines supplied, unless there has been a contract between the parties, in which case it must be observed.



CC 3204 - Last sickness of debtor's children.

Art. 3204. Last sickness of debtor's children.

This privilege subsists, not only for the expenses of the last sickness of the debtor, it subsists also for those of the last sickness of children, under his authority, but it is exercised subject to the rules laid down above.



CC 3205 - Servants, definition.

§4--OF THE WAGES OF SERVANTS

Art. 3205. Servants, definition.

Servants or domestics are those who receive wages, and stay in the house of the person paying and employing them for his* service or that of his family; such are valets, footmen, cooks, butlers, and others who reside in the house.

*English translation of French text incomplete; should include "personal."



CC 3206 - Prescription of action; extent of privilege.

Art. 3206. Prescription of action; extent of privilege.

Domestics or servants must make a demand of their wages within a year from the time when they left service, but their privilege is only for the year past, and so much as is due for the present year.



CC 3207 - Wages recoverable but not privileged.

Art. 3207. Wages recoverable but not privileged.

As to the wages of preceding years which may be due, the wages may be recovered, if there is any balanced account, note or obligation of the debtor, but they enjoy no privilege. They form an ordinary debt, for which domestics or servants come in by contribution with other ordinary creditors.



CC 3208 - Supplies furnished by retail dealers.

§5--OF SUPPLIES OF PROVISIONS

Art. 3208. Supplies furnished by retail dealers.

Such supplies of provisions as confer a privilege, are those which are made by retail dealers; that is, persons keeping an open shop, and selling, by small portions, provisions and liquors.



CC 3209 - Prescription of action; extent of privilege.

Art. 3209. Prescription of action; extent of privilege.

Retail dealers who have furnished such supplies, ought to demand their money within a year from the time of the first supply; but they have a privilege only for the last six months, and for the rest they are placed on the footing of ordinary creditors.



CC 3210 - Wholesale dealers.

Art. 3210. Wholesale dealers.

Dealers by wholesale in provisions and liquors do not enjoy any privilege on the property of their debtor, further than what they have acquired by mortgage, or by a judgment duly recorded.



CC 3211 - Innkeepers and masters of boarding houses.

Art. 3211. Innkeepers and masters of boarding houses.

It is not keepers of taverns and hotels alone, who are comprehended in the term masters of boarding houses, and who enjoy a privilege for their supplies, but all persons who make a business of receiving persons at board for a fixed price.



CC 3212 - Teachers and preceptors.

Art. 3212. Teachers and preceptors.

Teachers and preceptors, who receive into their houses young persons to be brought up, fed and instructed, enjoy the same privilege which is given to keepers of boarding houses.



CC 3213 - Extent of privilege for supplies.

Art. 3213. Extent of privilege for supplies.

The privilege of keepers of boarding houses, taverns, and other persons comprised in this class, extends to the last year due, and so much as has expired of the current year.



CC 3214 - Clerks and secretaries, extent and rank of privilege for salaries.

§6--OF THE PRIVILEGE OF CLERKS

Art. 3214. Clerks and secretaries, extent and rank of privilege for salaries.

Although clerks, secretaries and other agents of that sort can not be included under the denomination of servants, yet a privilege is granted them for their salaries for the last year elapsed, and so much as has elapsed of the current year. This privilege, however, can not be enforced until after that of the furnishers of provisions.



CC 3215 - Repealed by Acts 1979, No. 709, 2.

Art. 3215. Repealed by Acts 1979, No. 709, §2.



CC 3216 - Special privileges on movables.

SECTION 2--OF THE PRIVILEGES ON PARTICULAR MOVABLES

Art. 3216. Special privileges on movables.

The privileges enumerated in the preceding section, extend to all the movables of the debtor, without distinction.

There are some which act only on particular movables and no other; and it is of these last that we shall treat in this and the following sections.



CC 3217 - List of special privileges on particular movables.

Art. 3217. List of special privileges on particular movables.

The debts which are privileged on certain movables, are the following:

1. The appointments or salaries of the overseer for the current year, on the crops of the year and the proceeds thereof; debts due for necessary supplies furnished to any farm or plantation, and debts due for money actually advanced and used for the purchase of necessary supplies and the payment of necessary expenses for any farm or plantation, on the crops of the year and the proceeds thereof.

2. The debt of a workman or artisan for the price of his labor, on the movable which he has repaired or made, if the thing continues still in his possession.

3. The rents of immovables and the wages of laborers employed in working the same, on the crops of the year, and on the furniture, which is found in the house let, or on the farm, and on every thing which serves to the working of the farm.

4. The debt, on the pledge which is in the creditor's possession.

5. That of a depositor, on the price of the sale of the thing by him deposited.

6. The debt due for money laid out in preserving the thing.

7. The price due on movable effects, if they are yet in the possession of the purchaser.

8. The things which have been furnished by an innkeeper, on the property of the traveler which has been carried to his inn.

9. The carrier's charges and the accessory expenses, on the thing carried, including necessary charges and expenses paid by carriers; such as taxes, storage and privileged claims required to be paid before moving the thing; and in case the thing carried be lost or destroyed without the fault of the carrier, this privilege for money paid by the carrier shall attach to insurance effected on the thing for the benefit of the owner, provided written notice of the amount so paid by the carrier and for whose account, with a description of the property lost or destroyed, be given to the insurer or his agent within thirty days after the loss, or if it be impracticable to give the notice in that time, it shall be sufficient to give the notice at any time before the money is paid over. The privilege hereinbefore granted to the overseer, the laborers, the furnishers of supplies and the party advancing money necessary to carry on any farm or plantation, shall be concurrent and shall not be divested by any prior mortgage, whether conventional, legal or judicial, or by any seizure and sale of the land while the crop is on it.

The privileges granted by this article, on the growing crop, in favor of the classes of persons mentioned shall be concurrent, except the privilege in favor of the laborer, which shall be ranked as the first privilege on the crop.



CC 3218 - Repealed by Acts 2004, No. 821, §4, eff. Jan. 1, 2005.

Art. 3218. Repealed by Acts 2004, No. 821, §4, eff. Jan. 1, 2005.



CC 3219 - Method of enforcement of lessor's privilege

Art. 3219. Method of enforcement of lessor's privilege

The privilege of the lessor and the manner in which it is enforced against the property subject to it are described in the Title "Lease".

Acts 2004, No. 821, §2, eff. Jan. 1, 2005.



CC 3220 - Privilege of pledgee.

§2--OF THE PRIVILEGE OF THE CREDITOR ON

THE THING PLEDGED

Art. 3220. Privilege of pledgee.

The creditor acquires the right of possessing and retaining the movable which he has received in pledge, as a security for his debt, and may cause it to be sold for the payment of the same.

Hence proceeds the privilege which he enjoys on the thing.



CC 3221 - Enforcement of pledge

Art. 3221. Enforcement of pledge

For the exercise of this privilege it is necessary that all the requisites stated in the title: Of Pledge, should be fulfilled.



CC 3222 - Privilege of depositor on thing deposited.

§3--OF THE PRIVILEGE OF A DEPOSITOR

Art. 3222. Privilege of depositor on thing deposited.

He who deposits a thing in the hands of another still remains the owner of it.

Consequently his claim to it is preferred to that of the other creditors of the depositary, and he may demand the restitution of it,* if he can prove the deposit, in the same manner as is required in agreements for sums of money, and if the thing reclaimed be identically the same which he deposited.

*English translation of French text incomplete; should include "in kind."



CC 3223 - Depositor's privilege on price in case of sale.

Art. 3223. Depositor's privilege on price in case of sale.

If the depositary abuses his trust, by alienating the thing confided to his care, or if his heirs sell it, not knowing that it had been given in deposit, the depositor retains his privilege on the price which shall be due.



CC 3224 - Preservation of property of another.

§4--OF EXPENSES INCURRED FOR THE PRESERVATION

OF THE THING

Art. 3224. Preservation of property of another.

He who, having in his possession the property of another, whether in deposit or on loan or otherwise, has been obliged to incur any expense for its preservation, acquires on this property two species of rights.



CC 3225 - Rights of pledge and retention against owner.

Art. 3225. Rights of pledge and retention against owner.

Against the owner of the thing, his right is in the nature of that of pledge, by virtue of which he may retain the thing until the expenses, which he has incurred, are repaid.

He possesses this qualified right of pledge, even against the creditors of the owner, if they seek to have the thing sold. He may refuse to restore it, unless they either refund his advance, or give him security that the thing shall fetch a sufficient price for that purpose.



CC 3226 - Right of preference against creditors.

Art. 3226. Right of preference against creditors.

Finally, he who has incurred these expenses has a privilege against these same creditors, by virtue of which he has preference over them out of the price of the thing sold, for the amount of such necessary charges as he shall have incurred for its preservation. This is the privilege in question in the present paragraph.



CC 3227 - Vendor's privilege on movables; agricultural products of the United States.

§5--OF THE PRIVILEGE OF THE VENDOR

OF MOVABLE EFFECTS

Art. 3227. Vendor's privilege on movables; agricultural products of the United States.

He who has sold to another any movable property, which is not paid for, has a preference on the price of his property, over the other creditors of the purchaser, whether the sale was made on a credit or without, if the property still remains in the possession of the purchaser.

So that although the vendor may have taken a note, bond or other acknowledgment from the buyer, he still enjoys the privilege.

Any person who may sell the agricultural products of the United States in the city of New Orlenas [Orleans], shall be entitled to a special lien and privilege thereon to secure the payment of the purchase money, for and during the space of five days only, after the day of delivery; within which time the vendor shall be entitled to seize the same in whatsoever hands or place they may be found, and his claim for the purchase money shall have preference over all others. If the vendor gives a written order for the delivery of any such products and shall say therein that they are to be delivered without vendor's privilege, then no lien shall attach thereto.



CC 3228 - Loss of privilege by sale with other property of purchaser.

Art. 3228. Loss of privilege by sale with other property of purchaser.

But if he allows the things to be sold, confusedly with a mass of other things belonging to the purchaser, without making his claim, he shall lose the privilege, because it will not be possible in such a case to ascertain what price they brought.



CC 3229 - Vendor's claim for restitution.

Art. 3229. Vendor's claim for restitution.

If the sale was not made on credit, the seller may even claim back the things in kind, which were thus sold, as long as they are in possession of the purchaser, and prevent the resale of them; provided the claim for restitution be made within eight days of the delivery at farthest, and that the identity of the objects be established.



CC 3230 - Restitution dependent on identification.

Art. 3230. Restitution dependent on identification.

When the things reclaimed consist in merchandise, which is sold in bales, packages or cases, the claim shall not be admitted if they have been untied, unpacked or taken out of the cases and mixed with other things of the same nature belonging to the purchaser, so that their identity can no longer be established.



CC 3231 - Restitution of things easily recognized.

Art. 3231. Restitution of things easily recognized.

But if the things sold are of such a nature as to be easily recognized, as household furniture, even although the papers or cloths, which covered them at the time of delivery, be removed, the claim for restitution shall be allowed.



CC 3232 - Innkeepers, definition.

§6--OF THE PRIVILEGE OF THE INNKEEPER ON THE

EFFECTS OF THE TRAVELER

Art. 3232. Innkeepers, definition.

Those are called innkeepers, who keep a tavern or hotel, and make a business of lodging travelers.



CC 3233 - Innkeepers' rights on property of guests.

Art. 3233. Innkeepers' rights on property of guests.

Innkeepers and all others who let lodgings or receive or take boarders have a privilege, or more properly, a right of pledge on the property of all persons who take their board or lodging with them, by virtue of which they may retain property, and have it sold, to obtain payment of what such persons may owe them on either accounts above mentioned and this privilege shall extend to extras not to exceed Ten ($10) Dollars supplied by the proprietors of hotels, inns and boarding house keepers.

Amended by Acts 1896, No. 29; Acts 1898, No. 110.



CC 3234 - Property covered by innkeepers' privilege.

Art. 3234. Property covered by innkeepers' privilege.

Innkeepers, hotel, boarding house and lodging house keepers enjoy this privilege on all the property which the sojourner has brought to their place, whether it belongs to him or not, because the property so brought into their place has become pledged to them by the mere fact of its introduction into their place.

Amended by Acts 1896, No. 35.



CC 3235 - Travelers, definition.

Art. 3235. Travelers, definition.

The term travelers applies to strangers and such as being transiently in a place where they have no domicile, take their board and lodging at an inn.



CC 3236 - Sale or donation of unclaimed and unredeemed property, procedure.

Art. 3236. Sale or donation of unclaimed and unredeemed property, procedure.

Whenever any trunk, carpetbag, valise, box, bundle or other baggage which shall hereafter come into the possession of the keeper of any hotel, motel, inn, boarding or lodging house, as such, and shall remain unclaimed or unredeemed for the period of six months, such keeper may proceed to sell the same at public auction, and without judicial proceedings, and out of the proceeds of such sale may retain the amount due him for board, lodging and extras, and the charges for storage, if any, and the expense of advertising and sale thereof, but no such sale shall be made until the expiration of four weeks from the publication of notice of such sale in a newspaper published in or nearest the city, town, village or place in which said hotel, motel, inn, boarding or lodging house is situated. Said notice shall be published once, in some newspaper, daily or weekly, of general circulation, and shall contain a description of each trunk, carpetbag, valise, box, bundle or other baggage as near as may be; the name of the owner, if known; the name of the keeper, and the time and place of sale. The expense incurred for advertising shall be a lien upon such trunk, carpetbag, valise, box, bundle or other baggage in a ratable proportion according to the value of such property, or thing or article sold. In case any balance arising upon such sale shall not be claimed by the rightful owner within one week from the day of said sale the same shall be paid to any authorized charity or state institution.

Alternatively, the hotel, motel, inn, boarding house, or lodging house at its discretion may store the unclaimed or unredeemed possessions for six months and at the expiration of this period donate, give or turn them over to an authorized charity, or state institution.

Amended by Acts 1896, No. 28; Acts 1974, No. 713, §1.



CC 3237 - Privileges on ships and vessels, enumeration and ranking; prescription.

SECTION 3--OF THE PRIVILEGE ON SHIPS AND MERCHANDISE

Art. 3237. Privileges on ships and vessels, enumeration and ranking; prescription.

The following debts are privileged on the price of ships and other vessels, in the order in which they are placed:

1. Legal and other charges incurred to obtain the sale of a ship or other vessel, and the distribution of the price.

2. Debts for pilotage, towage, wharfage and anchorage.

3. The expenses of keeping the vessel from the time of her entrance into port until sale, including the wages of persons employed to watch her.

4. The rent of stores, in which the rigging and apparel are deposited.

5. The maintenance of the ship and her tackle and apparatus, since her return into port from her last voyage.

6. The wages of the captain and crew employed on the last voyage.

7. Sums lent to the captain for the necessities of the ship during the last voyage, and reimbursement of the price of merchandise sold by him for the same purpose.

8. Sums due to sellers, to those who have furnished materials and to workmen employed in the construction, if the vessel has never made a voyage; and those due to creditors for supplies, labor, repairing, victuals, armament and equipment, previous to the departure of the ship, if she has already made a voyage.

9. Money lent on bottomry for refitting, victualing, arming and equipping the vessel before her departure.

10. The premiums due for insurance made on the vessel, tackle and apparel, and on the armament and equipment of the ship.

11. The amount of damage due to freighters for the failure in delivering goods which they have shipped, or for the reimbursement of damage sustained by the goods through the fault of the captain or crew.

12. Where any loss or damage has been caused to the person or property of any individual by any carelessness, neglect or want of skill in the direction or management of any steamboat, barge, flatboat, water craft or raft, the party injured shall have a privilege to rank after the privileges above specified.

The term of prescription of privileges against ships, steamboats and other vessels shall be six months.



CC 3238 - Proportionate payment to creditors of same rank.

Art. 3238. Proportionate payment to creditors of same rank.

The creditors, named in each number of the preceding article, except number twelve, come in together, and must all suffer a ratable diminution, if the fund be insufficient.



CC 3239 - Right of pursuit after sale of ship.

Art. 3239. Right of pursuit after sale of ship.

Creditors having privileges on ships or other vessels, may pursue the vessel in the possession of any person who has obtained it by virtue of a sale; in this case, however, a distinction must be made between a forced and a voluntary sale.



CC 3240 - Privilege on price of adjudication in case of forced sale.

Art. 3240. Privilege on price of adjudication in case of forced sale.

When the sale was a forced one, the right of the purchaser to the property becomes irrevocable; he owes only the price of adjudication, and over it the creditors exercise their privilege, in the order above prescribed.



CC 3241 - Voluntary sale, distinction between sale in port or on voyage.

Art. 3241. Voluntary sale, distinction between sale in port or on voyage.

When the sale is voluntary on the part of the owner, a distinction is to be made, whether the* vessel was in port or on a voyage.

*English translation of French text incomplete; should include "ship or other."



CC 3242 - Voluntary sale of ship in port, rights of privileged creditors.

Art. 3242. Voluntary sale of ship in port, rights of privileged creditors.

When a sale has been made, the vessel being in port, the creditors of the vendor, who enjoy the privilege for some cause anterior to the act of sale, may demand payment and enforce their rights over the ship, until a voyage has been made in the name and at the risk of the purchaser, without any claim interposed by them.



CC 3243 - Loss of privilege after voyage in name of purchaser.

Art. 3243. Loss of privilege after voyage in name of purchaser.

But when the ship has made a voyage in the name and at the risk of the purchaser, without any claim on the part of the privileged creditors of the vendor, these privileges are lost and extinct against the ship, if she was in port at the time of sale.



CC 3244 - Voluntary sale of ship while on voyage, rights of privileged creditors.

Art. 3244. Voluntary sale of ship while on voyage, rights of privileged creditors.

On the other hand, if the ship was on a voyage at the time of sale, the privilege of the creditor against the purchaser shall only become extinct after the ship shall have returned to the port of departure, and the creditors of the vendor shall have allowed her to depart on another voyage for the account and risk of the purchaser, and shall have made no claim.



CC 3245 - Voyage, definition.

Art. 3245. Voyage, definition.

A ship is considered to have made a voyage, when her departure from one port and arrival at another shall have taken place, or when, without having arrived at another, more than sixty days have elapsed between the departure and return to the same port; or when the ship, having departed on a long voyage, has been out more than sixty days, without any claim on the part of persons pretending a privilege.



CC 3246 - Captain's privilege on cargo for freight charges.

Art. 3246. Captain's privilege on cargo for freight charges.

The captain has a privilege for the freight during fifteen days after the delivery of the merchandise, if they have not passed into third hands. He may even keep the goods, unless the shipper or consignee shall give him security for the payment of the freight.



CC 3247 - Privilege of consignee or agent on merchandise consigned.

Art. 3247. Privilege of consignee or agent on merchandise consigned.

Every consignee or commission agent who has made advances on goods consigned to him, or placed in his hands to be sold for account of the consignor, has a privilege for the amount of these advances, with interest and charges on the value of the goods, if they are at his disposal in his stores, or in a public warehouse, or if, before their arrival, he can show, by a bill of lading or letter of advice, that they have been dispatched to him.

This privilege extends to the unpaid price of the goods which the consignee or agent shall have thus received and sold.

Every consignee, commission agent or factor shall have a privilege, preferred to any attaching creditor, on the goods consigned to him for any balance due him, whether specially advanced on such goods or not; provided they have been received by him, or an invoice or bill of lading has been received by him previous to the attachment; provided, that the privilege established by this article shall not have a preference over a privilege pre-existing on the goods aforesaid in behalf of a resident creditor of this State.



CC 3248 - Rights of consignor on insolvency of consignee or agent.

Art. 3248. Rights of consignor on insolvency of consignee or agent.

In the event of the failure of the consignee or commission agent, the consignor has not only a right to reclaim the goods sent by him, and which remain unsold in the hands of the consignee or agent, if he can prove their identity, but he has also a privilege on the price of such as have been sold, if the price has not been paid by the purchaser, or passed into account current between him and the bankrupt.



CC 3249 - Special privileges on immovables.

CHAPTER 4--OF PRIVILEGES ON IMMOVABLES

Art. 3249. Special privileges on immovables.

Creditors who have a privilege on immovables, are:

1. The vendor on the estate by him sold, for the payment of the price or so much of it as is unpaid, whether it was sold on or without a credit.

2. Architects, undertakers, bricklayers, painters, master builders, contractors, subcontractors, journeymen, laborers, cartmen and other workmen employed in constructing, rebuilding or repairing houses, buildings, or making other works.

3. Those who have supplied the owner or other person employed by the owner, his agent or subcontractor, with materials of any kind for the construction or repair of an edifice or other work, when such materials have been used in the erection or repair of such houses or other works.

The above named parties shall have a lien and privilege upon the building, improvement or other work erected, and upon the lot of ground not exceeding one acre, upon which the building, improvement or other work shall be erected; provided, that such lot of ground belongs to the person having such building, improvement or other work erected; and if such building, improvement or other work is caused to be erected by a lessee of the lot of ground, in that case the privilege shall exist only against the lease and shall not affect the owner.

4. Those who have worked by the job in the manner directed by the law, or by the regulations of the police, in making or repairing the levees, bridges, ditches and roads of a proprietor, on the land over which levees, bridges and roads have been made or repaired.



CC 3250 - Extent of vendor's privilege.

Art. 3250. Extent of vendor's privilege.

The privilege granted to the vendor on the immovable sold by him, extends to the beasts and agricultural implements attached to the estate, and which made part of the sale.



CC 3251 - Successive sales, preference among vendors

Art. 3251. Successive sales, preference among vendors

If there are several successive sales, on which the price is due wholly or in part, the first vendor is preferred to the second, the second to the third, and so throughout and as provided by Article 3186, and assuming timely recordation as provided in Article 3274, each such vendor is preferred to the previously recorded mortgages of his vendees and their successors.

Acts 1989, No. 538, §1.



CC 3252 - General privileges on both movables and immovables.

CHAPTER 5--OF PRIVILEGES WHICH EMBRACE BOTH

MOVABLES AND IMMOVABLES

Art. 3252. General privileges on both movables and immovables.

The privileges which extend alike to movables and immovables are the following:

1. Funeral charges.

2. Judicial charges.

3. Expenses of last illness.

4. The wages of servants.

5. The salaries of secretaries, clerks and other agents of that kind.

Whenever a surviving spouse or minor children of a deceased person shall be left in necessitous circumstances, and not possess in their own rights property to the amount of one thousand dollars, the surviving spouse or the legal representatives of the children, shall be entitled to demand and receive from the succession of the deceased spouse or parent, a sum which added to the amount of property owned by them, or either of them, in their own right, will make up the sum of one thousand dollars, and which amount shall be paid in preference to all other debts, except those secured by the vendor's privilege on both movables and immovables, conventional mortgages, and expenses incurred in selling the property. The surviving spouse shall have and enjoy the usufruct of the amount so received from the deceased spouse's succession, until remarriage, which amount shall afterwards vest in and belong to the children or other descendants of the deceased spouse.

(Amended by Acts 1917, Ex.Sess.) No. 17; Acts 1918, No. 242; Acts 1979, No. 711, §1.



CC 3253 - Order of payment of privileges; debtor's movables taken before immovables.

Art. 3253. Order of payment of privileges; debtor's movables taken before immovables.

When, for want of movables, the creditors, who have a privilege according to the preceding article, demand to be paid out of the proceeds of the immovables of the debtor, the payment must be made in the order laid down in the following chapter.



CC 3254 - Special privileges prime general privileges on movables; ranking among general privileges when movables sufficient.

CHAPTER 6--OF THE ORDER IN WHICH PRIVILEGED

CREDITORS ARE TO BE PAID

Art. 3254. Special privileges prime general privileges on movables; ranking among general privileges when movables sufficient.

If the movable property, not subject to any special privilege, is sufficient to pay the debts which have a general privilege on the movables, those debts are paid in the following order:

Funeral charges are the first paid.

Law charges, the second.

Expenses of the last illness, the third.

The wages of servants, the fourth.

Supplies of provisions, the fifth.

The salaries of clerks, secretaries, and others of that nature, the sixth.

The thousand dollars secured by law to the surviving spouse or minor children, as set forth in Article 3252, shall be paid in preference to all other debts, except those for the vendor's privileges and expenses incurred in selling the property.

Amended by Acts 1979, No. 711, §1.



CC 3255 - Order of payment when available movables insufficient.

Art. 3255. Order of payment when available movables insufficient.

But when part of the movables are subject to special privileges, and the remainder of the movables are not sufficient to discharge the debts having a privilege on the whole mass of movables, or if there be equality* between the special privileges, the following rules shall direct the determination.

*In this context, the French word "concurrence" would be translated more properly by "competition" than by "equality."



CC 3256 - Lessor's privilege primed by costs of sale.

Art. 3256. Lessor's privilege primed by costs of sale.

Whatever may be the privilege of the lessor, charges for selling the movables subjected to it are paid before that which is due for the rent, because it is these charges which procure the payment of the rent.



CC 3257 - Lessor's privilege primed by funeral charges.

Art. 3257. Lessor's privilege primed by funeral charges.

The case is the same with respect to the funeral expenses of the debtor and his family; when there is no other source from which they can be paid, they have a preference over the debt for rent or hire, on the price of the movables contained in the house or on the farm.



CC 3258 - Lessor's privilege primes other general privileges.

Art. 3258. Lessor's privilege primes other general privileges.

But the lessor has a preference on the price of these movables, over all the other privileged debts of the deceased, such as expenses of the last illness, and others which have a general privilege on the movables.



CC 3259 - Lessor's privilege on crops primed by supplies and labor.

Art. 3259. Lessor's privilege on crops primed by supplies and labor.

With regard to the crops which are subject to the lessor's privilege, the expenses for seed and labor, the wages of overseers and managers are to be paid out of the product of the year, in preference to the lessor's debt.

So, also, he who supplied the farming utensils, and who has not been paid, is paid in preference to the lessor out of the price of their sale.



CC 3260 - Ranking between privileges of lessor and depositor.

Art. 3260. Ranking between privileges of lessor and depositor.

If, among the movables with which the house or farm, or any other thing subject to the lessor's privilege, is provided, there should be some which were deposited by a third person in the hands of the lessor* or farmer, the lessor shall have a preference over the depositary** on the things deposited for the payment of his rent, if there are no other movables subject to his privilege, or if they are not sufficient; unless it be proved that the lessor knew that the things deposited did not belong to his tenant or farmer.

Amended by Acts 1871, No. 87.

*Note error in English translation of French text; "lessor" should be "lessee."

**Note error in English translation of French text; "depositary" should be "depositor."



CC 3261 - Depositor's privilege and other privileges.

Art. 3261. Depositor's privilege and other privileges.

With the exception stated in the foregoing article, the privilege of the depositor on the thing deposited is not preceded by any other privileged debt, even funeral expenses, unless it be that the depositor must contribute to the expense of sealing and making inventory, because this expense is necessary to the preservation of the deposit.



CC 3262 - Privilege for expenses of preservation and other privileges.

Art. 3262. Privilege for expenses of preservation and other privileges.

The privilege of him who has taken care of the property of another, has a preference over that property, for the necessary expenses which he incurred, above all the other claims for expenses, even funeral charges; his privilege yields only to that for the charges on the sale of the thing preserved.



CC 3263 - Vendor's privilege and other privileges.

Art. 3263. Vendor's privilege and other privileges.

The privilege of the vendor on movables sold by him, which are still in the possession of the vendee, yields to that of the owner of the house or farm which they serve to furnish or supply, for his rents. It yields also to the charges for affixing seals and making inventories, but not to the funeral or other expenses of the debtor.



CC 3264 - Privilege of innkeepers.

Art. 3264. Privilege of innkeepers.

The privilege of innkeepers on the effects of travelers deceased in their house, is postponed to funeral and law charges, but is preferred* to all the other privileged debts of the deceased.

*English translation of French text incomplete; should include "on the price of these effects."



CC 3265 - Privilege of carriers.

Art. 3265. Privilege of carriers.

The privilege of carriers, for the cost of transportation and incidental expenses, yields only to the charges which would arise on the sale of the goods.

The case is the same respecting the freight of goods carried on board a ship or other vessels [vessel].



CC 3266 - Immovables liable when movables insufficient.

Art. 3266. Immovables liable when movables insufficient.

If the movables of the debtor, by reason of the special privileges affecting them or for any other cause, are not sufficient to discharge the debts having a privilege on the whole movable property, the balance must be raised on the immovables of the debtor, as hereafter provided.



CC 3267 - Special privileges on immovables and other privileges.

Art. 3267. Special privileges on immovables and other privileges.

If the movables of the debtor are subject to the vendor's privilege, or if there be a house or other work subjected to the privilege of the workmen who have constructed or repaired it, or of the individuals who furnished the materials, the vendor, workmen and furnishers of materials, shall be paid from the price of the object affected in their favor, in preference to other privileged debts* of the debtor, even funeral charges, except the charges for affixing seals, making inventories, and others which may have been necessary to procure the sale of the thing.

*Note error in English translation of French text; "debts" should be "creditors."



CC 3268 - Vendor's privilege on land and workmen's privilege on buildings.

Art. 3268. Vendor's privilege on land and workmen's privilege on buildings.

When the vendor of lands finds himself opposed by workmen seeking payment for a house or other work erected on the land, a separate appraisement is made of the ground and of the house, the vendor is paid to the amount of the appraisement on the land, and the other to the amount of the appraisement of the building.



CC 3269 - Order of payment out of immovables; distribution of loss among mortgage creditors.

Art. 3269. Order of payment out of immovables; distribution of loss among mortgage creditors.

With the exception of special privileges, which exist on immovables in favor of the vendor, of workmen and furnishers of materials, as declared above, the debts privileged on the movables and immovables generally, ought to be paid, if the movables are insufficient, out of the product of the immovables belonging to the debtor, in preference to all other privileged and mortgage creditors.

The loss which may then result from their payment must be borne by the creditor whose mortgage is the least ancient, and so in succession, ascending according to the order of the mortgages, or by pro rata contributions where two or more mortgages have the same date.



CC 3270 - Effect of priorities among privileges.

Art. 3270. Effect of priorities among privileges.

When the debts privileged on the movables and immovables can not be paid entirely, either because the movable effects are of small value, or subject to special privileges which claim a preference, or because the movables and immovables together do not suffice, the deficiency must not be borne proportionally among the debtors,* but the debts must be paid according to the order established above, and the loss must fall on those which are of inferior dignity.**

*Note error in English translation of French text; "debtors" should be "debts."

**English translation of French text incomplete; should include "and which cannot be discharged."



CC 3271 - Vendor's privilege on immovables, recordation.

CHAPTER 7--HOW PRIVILEGES ARE

PRESERVED AND RECORDED

Art. 3271. Vendor's privilege on immovables, recordation.

The vendor of an immovable only preserves his privilege on the object, when he has caused to be duly recorded at the office for recording mortgages, his act of sale, in the manner directed hereafter, whatever may be the amount due to him on the sale.



CC 3272 - Privileges of contractors, mechanics and materialmen; recordation and ranking.

Art. 3272. Privileges of contractors, mechanics and materialmen; recordation and ranking.

Architects, undertakers, bricklayers, painters, master builders, contractors, subcontractors, journeymen, laborers, cartmen, masons and other workmen employed in constructing, rebuilding and repairing houses, buildings, or making other works; those who have supplied the owner or other person employed by the owner or his agent or subcontractor with materials of any kind for the construction or repair of his buildings or other works; those who have contracted, in the manner provided by the police regulations, to make or put in repair the levees, bridges, canals and roads of a proprietor, preserve their privileges, only in so far as they have recorded, with the recorder of mortgages in the parish where the property is situated, the act containing the bargains they have made, or a detailed statement of the amount due, attested under the oath of the party doing or having the work done, or acknowledgment of what is due to them by the debtor.

The privileges mentioned in this article are concurrent.



CC 3273 - Recordation, effect against third persons.

Art. 3273. Recordation, effect against third persons.

Privileges are valid against third persons, from the date of the recording of the act or evidence of indebtedness as provided by law.



CC 3274 - Time and place of recordation; effectiveness.

Art. 3274. Time and place of recordation; effectiveness.

No privilege shall have effect against third persons, unless recorded in the manner required by law in the parish where the property to be affected is situated. It shall confer no preference on the creditor who holds it, over creditors who have acquired a mortgage, unless the act or other evidence of the debt is recorded within seven days from the date of the act or obligation of indebtedness when the registry is required to be made in the parish where the act was passed or the indebtedness originated and within fifteen days, if the registry is required to be made in any other parish of this State. It shall, however, have effect against all parties from date of registry.

Amended by Acts 1877, No. 45.



CC 3275 - Repealed by Acts 2016, No. 227, §2.

Art. 3275. Repealed by Acts 2016, No. 227, §2.



CC 3276 - Priority of claims against succession arising after death.

Art. 3276. Priority of claims against succession arising after death.

The charges against a succession, such as funeral charges, law charges, lawyer fees for settling the succession, the thousand dollars secured in certain cases to the surviving spouse or minor heirs of the deceased, and all claims against the succession originating after the death of the person whose succession is under administration, are to be paid before the debts contracted by the deceased person, except as otherwise provided for herein, and they are not required to be recorded.

Amended by Acts 1979, No. 711, §1.



CC 3277 - Methods of extinction.

CHAPTER 8--OF THE MANNER IN WHICH

PRIVILEGES ARE EXTINGUISHED

Art. 3277. Methods of extinction.

Privileges become extinct:

1. By the extinction of the thing subject to the privilege.

2. By the creditor acquiring the thing subject to it.

3. By the extinction of debt which gave birth to it.

4. By prescription.



CC 3278 - Mortgage defined

TITLE XXII--MORTGAGES

CHAPTER 1. GENERAL PROVISIONS

Art. 3278. Mortgage defined

Mortgage is a nonpossessory right created over property to secure the performance of an obligation.

Acts 1991, No. 652, §1, eff. Jan. 1, 1992.



CC 3279 - Rights created by mortgage

Art. 3279. Rights created by mortgage

Mortgage gives the mortgagee, upon failure of the obligor to perform the obligation that the mortgage secures, the right to cause the property to be seized and sold in the manner provided by law and to have the proceeds applied toward the satisfaction of the obligation in preference to claims of others.

Acts 1991, No. 652, §1, eff. Jan. 1, 1992.



CC 3280 - Mortgage is an indivisible real right

Art. 3280. Mortgage is an indivisible real right

Mortgage is an indivisible real right that burdens the entirety of the mortgaged property and that follows the property into whatever hands the property may pass.

Acts 1991, No. 652, §1, eff. Jan. 1, 1992.



CC 3281 - Mortgage established only in authorized cases

Art. 3281. Mortgage established only in authorized cases

Mortgage may be established only as authorized by legislation.

Acts 1991, No. 652, §1, eff. Jan. 1, 1992.



CC 3282 - Accessory nature

Art. 3282. Accessory nature

Mortgage is accessory to the obligation that it secures. Consequently, except as provided by law, the mortgagee may enforce the mortgage only to the extent that he may enforce any obligation it secures.

Acts 1991, No. 652, §1, eff. Jan. 1, 1992.



CC 3283 - Kinds of mortgages

Art. 3283. Kinds of mortgages

Mortgage is conventional, legal, or judicial, and with respect to the manner in which it burdens property, it is general or special.

Acts 1991, No. 652, §1, eff. Jan. 1, 1992.



CC 3284 - Conventional, legal, and judicial mortgages

Art. 3284. Conventional, legal, and judicial mortgages

A conventional mortgage is established by contract.

A legal mortgage is established by operation of law.

A judicial mortgage is established by law to secure a judgment.

Acts 1991, No. 652, §1, eff. Jan. 1, 1992.



CC 3285 - General and special mortgages distinguished

Art. 3285. General and special mortgages distinguished

A general mortgage burdens all present and future property of the mortgagor.

A special mortgage burdens only certain specified property of the mortgagor.

Acts 1991, No. 652, §1, eff. Jan. 1, 1992.



CC 3286 - Property susceptible of mortgage

Art. 3286. Property susceptible of mortgage

The only things susceptible of mortgage are:

(1) A corporeal immovable with its component parts.

(2) A usufruct of a corporeal immovable.

(3) A servitude of right of use with the rights that the holder of the servitude may have in the buildings and other constructions on the land.

(4) The lessee's rights in a lease of an immovable with his rights in the buildings and other constructions on the immovable.

(5) Property made susceptible of conventional mortgage by special law.

Acts 1991, No. 652, §1, eff. Jan. 1, 1992; Acts 1992, No. 649, §1, eff. July 1, 1993; Acts 1993, No. 948, §6, eff. June 25, 1993.



CC 3287 - Conventional mortgage

CHAPTER 2. CONVENTIONAL MORTGAGES

Art. 3287. Conventional mortgage

A conventional mortgage may be established only by written contract. No special words are necessary to establish a conventional mortgage.

Acts 1991, No. 652, §1, eff. Jan. 1, 1992.



CC 3288 - Requirements of contract of mortgage

Art. 3288. Requirements of contract of mortgage

A contract of mortgage must state precisely the nature and situation of each of the immovables or other property over which it is granted; state the amount of the obligation, or the maximum amount of the obligations that may be outstanding at any time and from time to time that the mortgage secures; and be signed by the mortgagor.

Acts 1991, No. 652, §1, eff. Jan. 1, 1992.



CC 3289 - Acceptance

Art. 3289. Acceptance

A contract of mortgage need not be signed by the mortgagee, whose consent is presumed and whose acceptance may be tacit.

Acts 1991, No. 652, §1, eff. Jan. 1, 1992.



CC 3290 - Power to mortgage

Art. 3290. Power to mortgage

A conventional mortgage may be established only by a person having the power to alienate the property mortgaged.

Acts 1991, No. 652, §1, eff. Jan. 1, 1992.



CC 3291 - Presumption that things are subject to conventional mortgage

Art. 3291. Presumption that things are subject to conventional mortgage

A conventional mortgage of a corporeal immovable, servitude of right of use, or lease, as the case may be, includes the things made susceptible of mortgage with them by Article 3286, unless the parties expressly agree to the contrary.

Acts 1991, No. 652, §1, eff. Jan. 1, 1992.



CC 3292 - Mortgage of future property permitted in certain cases

Art. 3292. Mortgage of future property permitted in certain cases

A special mortgage given over property the mortgagor does not own is established when the property is acquired by the mortgagor. A general conventional mortgage is permitted only when expressly provided by law.

Acts 1991, No. 652, §1, eff. Jan. 1, 1992.



CC 3293 - Obligations for which mortgage may be established

Art. 3293. Obligations for which mortgage may be established

A conventional mortgage may be established to secure performance of any lawful obligation, even one for the performance of an act. The obligation may have a term and be subject to a condition.

Acts 1991, No. 652, §1, eff. Jan. 1, 1992.



CC 3294 - Mortgage securing obligation that is not for the payment of money

Art. 3294. Mortgage securing obligation that is not for the payment of money

A mortgage that secures an obligation other than one for the payment of money secures the claim of the mortgagee for the damages he may suffer from a breach of the obligation, up to the amount stated in the mortgage.

Acts 1991, No. 652, §1, eff. Jan. 1, 1992.



CC 3295 - Mortgage securing another's obligation

Art. 3295. Mortgage securing another's obligation

A person may establish a mortgage over his property to secure the obligations of another. In such a case, the mortgagor may assert against the mortgagee any defense to the obligation which the mortgage secures that the obligor could assert except lack of capacity or discharge in bankruptcy of the obligor.

Acts 1991, No. 652, §1, eff. Jan. 1, 1992.



CC 3296 - Right of mortgagor to raise defenses

Art. 3296. Right of mortgagor to raise defenses

Neither the mortgagor nor a third person may claim that the mortgage is extinguished or is unenforceable because the obligation the mortgage secures is extinguished or is unenforceable unless the obligor may assert against the mortgagee the extinction or unenforceability of the obligation that the mortgage secures.

Acts 1991, No. 652, §1, eff. Jan. 1, 1992.



CC 3297 - Restrictions upon recourse of mortgagee

Art. 3297. Restrictions upon recourse of mortgagee

The mortgagee's recourse for the satisfaction of an obligation secured by a mortgage may be limited in whole or in part to the property over which the mortgage is established.

Acts 1991, No. 652, §1, eff. Jan. 1, 1992.



CC 3298 - Mortgage may secure future obligations

Art. 3298. Mortgage may secure future obligations

A. A mortgage may secure obligations that may arise in the future.

B. As to all obligations, present and future, secured by the mortgage, notwithstanding the nature of such obligations or the date they arise, the mortgage has effect between the parties from the time the mortgage is established and as to third persons from the time the contract of mortgage is filed for registry.

C. A promissory note or other evidence of indebtedness secured by a mortgage need not be paraphed for identification with the mortgage and need not recite that it is secured by the mortgage.

D. The mortgage may be terminated by the mortgagor or his successor upon reasonable notice to the mortgagee when an obligation does not exist and neither the mortgagor nor the mortgagee is bound to the other or to a third person to permit an obligation secured by the mortgage to be incurred. Parties may contract with reference to what constitutes reasonable notice.

E. The mortgage continues until it is terminated by the mortgagor or his successor in the manner provided in Paragraph D of this Article, or until the mortgage is extinguished in some other lawful manner. The effect of recordation of the mortgage ceases in accordance with the provisions of Articles 3357 and 3358.

Acts 1992, No. 779, §1; Acts 1995, No. 1087, §1; Acts 2010, No. 385, §1.



CC 3299 - Judicial and legal mortgages

CHAPTER 3. JUDICIAL AND LEGAL MORTGAGES

Art. 3299. Judicial and legal mortgages

A judicial mortgage secures a judgment for the payment of money. A legal mortgage secures an obligation specified by the law that provides for the mortgage.

Acts 1992, No. 1132, §2, eff. Jan. 1, 1993.



CC 3300 - Creation of judicial mortgage

Art. 3300. Creation of judicial mortgage

A judicial mortgage is created by filing a judgment with the recorder of mortgages.

Acts 1992, No. 1132, §2, eff. Jan. 1, 1993.



CC 3301 - Creation of legal mortgage

Art. 3301. Creation of legal mortgage

A legal mortgage is created by complying with the law providing for it.

Acts 1992, No. 1132, §2, eff. Jan. 1, 1993.



CC 3302 - Property burdened by judicial and legal mortgages

Art. 3302. Property burdened by judicial and legal mortgages

Judicial and legal mortgages burden all the property of the obligor that is made susceptible of mortgage by Paragraphs 1 through 4 of Article 3286 or that is expressly made subject to judicial or legal mortgage by other law.

Acts 1992, No. 1132, §2, eff. Jan. 1, 1993.



CC 3303 - Nature of judicial and legal mortgages

Art. 3303. Nature of judicial and legal mortgages

Judicial and legal mortgages are general mortgages. They are established over property that the obligor owns when the mortgage is created and over future property of the obligor when he acquires it.

Acts 1992, No. 1132, §2, eff. Jan. 1, 1993.



CC 3304 - Judgment; suspensive appeal

Art. 3304. Judgment; suspensive appeal

A judicial mortgage is not affected or suspended by a suspensive appeal or stay of execution of the judgment.

Acts 1992, No. 1132, §2, eff. Jan. 1, 1993.



CC 3305 - Judgments of other jurisdictions

Art. 3305. Judgments of other jurisdictions

The filing of an authenticated copy of a judgment of a court of a jurisdiction foreign to this state, such as the United States, another state, or another country, creates a judicial mortgage only when so provided by special legislation, or when accompanied by a certified copy of a judgment or order of a Louisiana court recognizing it and ordering it executed according to law.

In all other cases the judgment of a court of a jurisdiction foreign to this state creates a judicial mortgage only when a Louisiana court has rendered a judgment making the foreign judgment the judgment of the Louisiana court, and the Louisiana judgment has been filed in the same manner as other judgments.

Acts 1992, No. 1132, §2, eff. Jan. 1, 1993.



CC 3306 - Judgment against person deceased

Art. 3306. Judgment against person deceased

A judicial mortgage burdens the property of the judgment debtor only and does not burden other property of his heirs or legatees who have accepted his succession.

Acts 1992, No. 1132, §2, eff. Jan. 1, 1993.



CC 3307 - The effect and rank of mortgages

CHAPTER 4. THE EFFECT AND RANK OF MORTGAGES

Art. 3307. The effect and rank of mortgages

A mortgage has the following effects:

(1) Upon failure of the obligor to perform the obligation secured by the mortgage, the mortgagee may cause the mortgaged property to be seized and sold in the manner provided by law and have the proceeds applied toward the satisfaction of the obligation.

(2) The mortgaged property may not be transferred or encumbered to the prejudice of the mortgage.

(3) The mortgagee is preferred to the unsecured creditors of the mortgagor and to others whose rights become effective after the mortgage becomes effective as to them.

Acts 1992, No. 1132, §2, eff. Jan. 1, 1993.



CC 3308 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

Art. 3308. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



CC 3309 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

Art. 3309. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



CC 3310 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

Art. 3310. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



CC 3311 - Mortgage securing several obligations

Art. 3311. Mortgage securing several obligations

In the absence of contrary agreement, the proceeds realized from enforcement of the mortgage shall be apportioned among several obligations secured by the mortgage in proportion to the amount owed on each at the time of enforcement.

Acts 1992, No. 1132, §2, eff. Jan. 1, 1993.

{{NOTE: FORMER ART. 3311 REPEALED BY ACTS 1992, NO. 1132, §1, EFF. JAN. 1, 1993.



CC 3312 - Transfer of the secured obligation

Art. 3312. Transfer of the secured obligation

A transfer of an obligation secured by a mortgage includes the transfer of the mortgage. In such a case, the transferor warrants the existence, validity and enforceability of the mortgage only to the extent that he warrants the existence, validity, or enforceability of the obligation.

Acts 1992, No. 1132, §2, eff. Jan. 1, 1993.

{{NOTE: FORMER ART. 3312 REPEALED BY ACTS 1992, NO. 1132, §1, EFF. JAN. 1, 1993.}}



CC 3313 - Transfer does not imply subordination

Art. 3313. Transfer does not imply subordination

A transferor of part of an obligation secured by a mortgage does not subordinate his rights to those of the transferee with respect to the portion of the mortgaged obligation he retains.

Acts 1992, No. 1132, §2, eff. Jan. 1, 1993.

{{NOTE: FORMER ART. 3313 REPEALED BY ACTS 1992, NO. 1132, §1, EFF. JAN. 1, 1993.}}



CC 3314 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

Art. 3314. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



CC 3315 - Third possessor defined

CHAPTER 5. THIRD POSSESSORS

Art. 3315. Third possessor defined

A third possessor is one who acquires mortgaged property and who is not personally bound for the obligation the mortgage secures.

Acts 1992, No. 1132, §2, eff. Jan. 1, 1993.

{{NOTE: FORMER ART. 3315 REPEALED BY ACTS 1992, NO. 1132, §1, EFF. JAN. 1, 1993.}}



CC 3316 - Liability of third possessor

Art. 3316. Liability of third possessor

The deteriorations, which proceed from the deed or neglect of the third possessor to the prejudice of the creditors who have a privilege or a mortgage, give rise against the former to an action of indemnification.

Acts 1992, No. 1132, §2, eff. Jan. 1, 1993.



CC 3317 - Rights of third possessor

Art. 3317. Rights of third possessor

A third possessor who performs the obligation secured by the mortgage is subrogated to the rights of the obligee. In such a case, the mortgage is not extinguished by confusion as to other mortgages, privileges, or charges burdening the mortgaged property when the third possessor acquired the mortgaged property and for which he is not personally bound.

Acts 1992, No. 1132, §2, eff. Jan. 1, 1993.

{{NOTE: FORMER ART. 3317 REPEALED BY ACTS 1992, NO. 1132, §1, EFF. JAN. 1, 1993.}}



CC 3318 - Right of third possessor for costs of improvements

Art. 3318. Right of third possessor for costs of improvements

A third possessor may recover the cost of any improvements he has made to the property to the extent the improvements have enhanced the value of the property, out of the proceeds realized from enforcement of the mortgage, after the mortgagee has received the unenhanced value of the property.

Acts 1992, No. 1132, §2, eff. Jan. 1, 1993.

{{NOTE: FORMER ART. 3318 REPEALED BY ACTS 1992, NO. 1132, §1, EFF. JAN. 1, 1993.}}



CC 3319 - Methods of extinction

CHAPTER 6. EXTINCTION OF MORTGAGES

Art. 3319. Methods of extinction

A mortgage is extinguished:

(1) By the extinction or destruction of the thing mortgaged.

(2) By confusion as a result of the obligee's acquiring ownership of the thing mortgaged.

(3) By prescription of all the obligations that the mortgage secures.

(4) By discharge through execution or other judicial proceeding in accordance with the law.

(5) By consent of the mortgagee.

(6) By termination of the mortgage in the manner provided by Paragraph D of Article 3298.

(7) When all the obligations, present and future, for which the mortgage is established have been incurred and extinguished.

Acts 1992, No. 1132, §2, eff. Jan. 1, 1993; Acts 1995, No. 1087, §1.



CC 3320 - Recordation; limits of effectiveness

CHAPTER 7. INSCRIPTION OF MORTGAGES AND PRIVILEGES

Art. 3320. Recordation; limits of effectiveness

A, B. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

C. Recordation has only the effect given it by legislation. It is not evidence of the validity of the obligation that the encumbrance secures. It does not give the creditor greater rights against third persons than he has against the person whose property is encumbered.

Acts 1992, No. 1132, §2, eff. Jan. 1, 1993; Acts 2005, No. 169, §8, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.



CC 3321 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

Art. 3321. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



CC 3322 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

Art. 3322. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



CC 3323 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

Art. 3323. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



CC 3324 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

Art. 3324. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



CC 3325 - Paraph of notes or written obligations secured by a mortgage, privilege, or other encumbrance

Art. 3325. Paraph of notes or written obligations secured by a mortgage, privilege, or other encumbrance

A. Except as provided in Paragraph B of this Article, a note or other written obligation which is secured by an act of mortgage, or an act evidencing a privilege or other encumbrance, need not be paraphed for identification with such mortgage, privilege, or other encumbrance, and need not recite that it is secured by such mortgage, privilege, or other encumbrance.

B. A notary before whom is passed an act of mortgage, or an act evidencing a privilege or other encumbrance that secures a note or other written obligation, shall paraph the obligation for identification with his act if the obligation is presented to him for that purpose. The paraph shall state the date of the act and shall be signed by the notary. The notary shall also mention in his act that he has paraphed the obligation. Failure to do so shall render the paraph ineffective. The paraph is prima facie evidence that the paraphed obligation is the one described in the act.

Acts 1992, No. 1132, §2, eff. Jan. 1, 1993; Acts 1995, No. 1087, §1.



CC 3326 - Effect of mortgage filed after death of mortgagor

Art. 3326. Effect of mortgage filed after death of mortgagor

A judgment or a conventional mortgage filed for recordation more than twenty days after the mortgagor dies gives no preference to the mortgagee over the other creditors of the estate of the deceased if the estate is insufficient to satisfy all the creditors.

Acts 1992, No. 1132, §2, eff. Jan. 1, 1993.

{{NOTE: FORMER ART. 3326 REPEALED BY ACTS 1992, NO. 1132, §1, EFF. JAN. 1, 1993.}}



CC 3327 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

Art. 3327. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



CC 3328 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

Art. 3328. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



CC 3329 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

Art. 3329. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



CC 3330 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

Art. 3330. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



CC 3331 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

Art. 3331. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



CC 3332 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

Art. 3332. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



CC 3333 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

Art. 3333. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



CC 3334 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

Art. 3334. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



CC 3335 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

Art. 3335. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



CC 3336 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

Art. 3336. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



CC 3337 - Cancellation of mortgages and privileges from the records

Art. 3337. Cancellation of mortgages and privileges from the records

The recorder shall cancel a mortgage or privilege from his records in the manner prescribed by law.

Acts 1992, No. 1132, §2, eff. Jan. 1, 1993; Acts 2005, No. 169, §2, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.



CC 3338 - Instruments creating real rights in immovables; recordation required to affect third persons

TITLE XXII-A-OF REGISTRY

CHAPTER 1. GENERAL PROVISIONS

Art. 3338. Instruments creating real rights in immovables; recordation required to affect third persons

The rights and obligations established or created by the following written instruments are without effect as to a third person unless the instrument is registered by recording it in the appropriate mortgage or conveyance records pursuant to the provisions of this Title:

(1) An instrument that transfers an immovable or establishes a real right in or over an immovable.

(2) The lease of an immovable.

(3) An option or right of first refusal, or a contract to buy, sell, or lease an immovable or to establish a real right in or over an immovable.

(4) An instrument that modifies, terminates, or transfers the rights created or evidenced by the instruments described in Subparagraphs (1) through (3) of this Article.

Acts 2005, No. 169, §1, eff. Jan. 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.

NOTE: Acts 2005, 1st Ex. Sess., No. 13, §1, changed the effective date of Acts 2005, No. 169, to July 1, 2006.



CC 3339 - Matters not of record

Art. 3339. Matters not of record

A matter of capacity or authority, the occurrence of a suspensive or a resolutory condition, the exercise of an option or right of first refusal, a tacit acceptance, a termination of rights that depends upon the occurrence of a condition, and a similar matter pertaining to rights and obligations evidenced by a recorded instrument are effective as to a third person although not evidenced of record.

Acts 2005, No. 169, §1, eff. Jan. 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.

NOTE: Acts 2005, 1st Ex. Sess., No. 13, §1, changed the effective date of Acts 2005, No. 169, to July 1, 2006.



CC 3340 - Effect of recording other documents

Art. 3340. Effect of recording other documents

If the law or a recorded instrument expressly makes the recordation of an act or instrument a condition to the creation, extinction, or modification of rights or obligations, such act or instrument is not effective as to a third person until it is recorded.

The recordation of a document, other than an instrument described in Article 3338, that is required by law to be registered, filed, or otherwise recorded with the clerk of court or recorder of conveyances or of mortgages or in the conveyance or mortgage records shall have only the effect provided for by such law.

Acts 2005, No. 169, §1, eff. Jan. 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.

NOTE: Acts 2005, 1st Ex. Sess., No. 13, §1, changed the effective date of Acts 2005, No. 169, to July 1, 2006.



CC 3341 - Limits on the effect of recordation

Art. 3341. Limits on the effect of recordation

The recordation of an instrument:

(1) Does not create a presumption that the instrument is valid or genuine.

(2) Does not create a presumption as to the capacity or status of the parties.

(3) Has no effect unless the law expressly provides for its recordation.

(4) Is effective only with respect to immovables located in the parish where the instrument is recorded.

Acts 2005, No. 169, §1, eff. Jan. 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.

NOTE: Acts 2005, 1st Ex. Sess., No. 13, §1, changed the effective date of Acts 2005, No. 169, to July 1, 2006.



CC 3342 - Parties to an instrument are precluded from raising certain matters

Art. 3342. Parties to an instrument are precluded from raising certain matters

A party to a recorded instrument may not contradict the terms of the instrument or statements of fact it contains to the prejudice of a third person who after its recordation acquires an interest in or over the immovable to which the instrument relates.

Acts 2005, No. 169, §1, eff. Jan. 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.

NOTE: Acts 2005, 1st Ex. Sess., No. 13, §1, changed the effective date of Acts 2005, No. 169, to July 1, 2006.



CC 3343 - Third person defined

Art. 3343. Third person defined

A third person is a person who is not a party to or personally bound by an instrument.

A witness to an act is a third person with respect to it.

A person who by contract assumes an obligation or is bound by contract to recognize a right is not a third person with respect to the obligation or right or to the instrument creating or establishing it.

Acts 2005, No. 169, §1, eff. Jan. 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.

NOTE: Acts 2005, 1st Ex. Sess., No. 13, §1, changed the effective date of Acts 2005, No. 169, to July 1, 2006.



CC 3344 - Refusal for failure of original signature or proper certification; effect of recordation; necessity of proof of signature recordation of a duplicate

Art. 3344. Refusal for failure of original signature or proper certification; effect of recordation; necessity of proof of signature recordation of a duplicate

A. The recorder shall refuse to record:

(1) An instrument that does not bear the original signature of a party.

(2) A judgment, administrative decree, or other act of a governmental agency that is not properly certified in a manner provided by law.

B. Recordation does not dispense with the necessity of proving that the signatures are genuine unless they are authenticated in the manner provided by law.

Acts 2005, No. 169, §1, eff. Jan. 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.

NOTE: Acts 2005, 1st Ex. Sess., No. 13, §1, changed the effective date of Acts 2005, No. 169, to July 1, 2006.



CC 3345 - Recordation of a duplicate

Art. 3345. Recordation of a duplicate

The recordation of a duplicate of an instrument, as defined in Code of Evidence Article 1001(5), that does not bear the original signature of a party, shall nonetheless have the same effect as recordation of the original instrument. Recordation does not dispense with proving that the recorded instrument is a duplicate.

Acts 2005, No. 169, §1, eff. Jan. 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.

NOTE: Acts 2005, 1st Ex. Sess., No. 13, §1, changed the effective date of Acts 2005, No. 169, to July 1, 2006.



CC 3346 - Place of recordation; duty of the recorder

NOTE: Art. 3346 eff. until Jan. 1, 2015. See Acts 2014, No. 281, §1.

Art. 3346. Place of recordation; duty of the recorder

A. An instrument creating, establishing, or relating to a mortgage or privilege over an immovable is recorded in the mortgage records of the parish in which the immovable is located. All other instruments are recorded in the conveyance records of that parish.

B. The recorder shall maintain in the manner prescribed by law all instruments that are recorded with him.

NOTE: Art. 3346 as amended by Acts 2014, No. 281, §1, eff. Jan. 1, 2015.

Art. 3346. Place of recordation; duty of the recorder

A. An instrument creating, establishing, or relating to a mortgage or privilege over an immovable, or the pledge of the lessor's rights in the lease of an immovable and its rents, is recorded in the mortgage records of the parish in which the immovable is located. All other instruments are recorded in the conveyance records of that parish.

B. The recorder shall maintain in the manner prescribed by law all instruments that are recorded with him.

Acts 2005, No. 169, §1, eff. Jan. 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Acts 2014, No. 281, §1, eff. Jan 1, 2015.

NOTE: Acts 2005, 1st Ex. Sess., No. 13, §1, changed the effective date of Acts 2005, No. 169, to July 1, 2006.



CC 3347 - Effect of recordation arises upon filing

Art. 3347. Effect of recordation arises upon filing

The effect of recordation arises when an instrument is filed with the recorder and is unaffected by subsequent errors or omissions of the recorder. An instrument is filed with a recorder when he accepts it for recordation in his office.

Acts 2005, No. 169, §1, eff. Jan. 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.

NOTE: Acts 2005, 1st Ex. Sess., No. 13, §1, changed the effective date of Acts 2005, No. 169, to July 1, 2006.



CC 3348 - Time of filing; determination

Art. 3348. Time of filing; determination

Upon acceptance of an instrument the recorder shall immediately write upon or stamp it with the date and time it is filed and the registry number assigned to it.

Acts 2005, No. 169, §1, eff. Jan. 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.

NOTE: Acts 2005, 1st Ex. Sess., No. 13, §1, changed the effective date of Acts 2005, No. 169, to July 1, 2006.



CC 3349 - Failure to endorse; effect

Art. 3349. Failure to endorse; effect

If the recorder upon acceptance of an instrument fails to endorse an instrument with the date and time of filing or if it bears the same date and time of filing as another instrument, it is presumed that the instrument was filed with respect to other instruments in the order indicated by their registry numbers and that the filing of the instrument occurred immediately before an instrument bearing the next consecutive registry number.

Acts 2005, No. 169, §1, eff. Jan. 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.

NOTE: Acts 2005, 1st Ex. Sess., No. 13, §1, changed the effective date of Acts 2005, No. 169, to July 1, 2006.



CC 3350 - Presumption as to time of filing

Art. 3350. Presumption as to time of filing

When the date and time of filing cannot be determined under Articles 3348 and 3349, it is presumed that the instrument was filed at the first determinable date and time that it appears in the records of the recorder.

Acts 2005, No. 169, §1, eff. Jan. 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.

NOTE: Acts 2005, 1st Ex. Sess., No. 13, §1, changed the effective date of Acts 2005, No. 169, to July 1, 2006.



CC 3351 - Ancient documents; presumptions

Art. 3351. Ancient documents; presumptions

An instrument that has been recorded for at least ten years is presumed to have been signed by all persons whose purported signatures are affixed thereto, and, if a judgment, that it was rendered by a court of competent jurisdiction.

Acts 2005, No. 169, §1, eff. Jan. 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.

NOTE: Acts 2005, 1st Ex. Sess., No. 13, §1, changed the effective date of Acts 2005, No. 169, to July 1, 2006.



CC 3352 - Recorded acts; required information

Art. 3352. Recorded acts; required information

A. An instrument shall contain the following information when appropriate for its type and nature:

(1) The full name, domicile, and permanent mailing address of the parties.

(2) The marital status of all of the parties who are individuals, including the full name of the present spouse or a declaration that the party is unmarried.

(3) A declaration as to whether there has been a change in the marital status of any party who is a transferor of the immovable or interest or right since he acquired it, and if so, when and in what manner the change occurred.

(4) The municipal number or postal address of the property, if it has one.

(5) The last four digits of the social security number or the taxpayer identification number of the mortgagor, whichever is applicable.

(6) The notary's identification number or the attorney's bar roll number and the typed, printed, or stamped name of the notary and witnesses if the instrument is an authentic act of, or an authenticated act by, a notary.

B. The recorder shall not refuse to record an instrument because it does not contain the information required by this Article. The omission of that information does not impair the validity of an instrument or the effect given to its recordation.

C. The recorder shall only display the last four digits of the social security numbers listed on instruments that his office makes available for viewing on the Internet.

Acts 2005, No. 169, §1, eff. Jan. 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.

NOTE: Acts 2005, 1st Ex. Sess., No. 13, §1, changed the effective date of Acts 2005, No. 169, to July 1, 2006.



CC 3353 - Effect of indefinite or incomplete name

Art. 3353. Effect of indefinite or incomplete name

A recorded instrument is effective with respect to a third person if the name of a party is not so indefinite, incomplete, or erroneous as to be misleading and the instrument as a whole reasonably alerts a person examining the records that the instrument may be that of the party.

Acts 2005, No. 169, §1, eff. Jan. 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.

NOTE: Acts 2005, 1st Ex. Sess., No. 13, §1, changed the effective date of Acts 2005, No. 169, to July 1, 2006.



CC 3354 - Applicability

CHAPTER 2. MORTGAGE RECORDS

SECTION 1. GENERAL PROVISIONS

NOTE: Art. 3354 eff. until Jan. 1, 2015. See Acts 2014, No. 281, §1.

Art. 3354. Applicability

The provisions of this Chapter apply only to the mortgage records.

NOTE: Art. 3354 as amended by Acts 2014, No. 281, §1, eff. Jan. 1, 2015.

Art. 3354. Applicability

The provisions of this Chapter apply only to the mortgages and privileges encumbering immovables and to pledges of the lessor's rights in the lease of an immovable and its rents.

Acts 2005, No. 169, §1, eff. Jan. 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Acts 2014, No. 281, 1, eff. Jan. 1, 2015.

NOTE: Acts 2005, 1st Ex. Sess., No. 13, §1, changed the effective date of Acts 2005, No. 169, to July 1, 2006.



CC 3355 - Mortgage or privilege affecting property in several parishes

NOTE: Art. 3355 eff. until Jan. 1, 2015. See Acts 2014, No. 281, §1.

Art. 3355. Mortgage or privilege affecting property in several parishes

An act of mortgage, instrument evidencing a privilege, or other instrument that affects property located in more than one parish may be executed in multiple originals for recordation in each of the several parishes. An original that is filed with a recorder need only describe property that is within the parish in which it is filed.

A certified copy of an instrument that is recorded in the records of a parish need only describe property that is within the parish in which it is filed.

NOTE: Art. 3355 as amended by Acts 2014, No. 281, §1, eff. Jan. 1, 2015.

Art. 3355. Mortgage, pledge, or privilege affecting property in several parishes

An act of mortgage, contract of pledge, instrument evidencing a privilege, or other instrument that affects property located in more than one parish may be executed in multiple originals for recordation in each of the several parishes. An original that is filed with a recorder need only describe property that is within the parish in which it is filed.

A certified copy of an instrument that is recorded in the records of a parish need only describe property that is within the parish in which it is filed.

Acts 2005, No. 169, §1, eff. Jan. 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Acts 2014, No. 281, §1, eff. Jan. 1, 2015.

NOTE: Acts 2005, 1st Ex. Sess., No. 13, §1, changed the effective date of Acts 2005, No. 169, to July 1, 2006.



CC 3356 - Transfers, amendments, and releases

NOTE: Art. 3356 eff. until Jan. 1, 2015. See Acts 2014, No. 281, §1.

Art. 3356. Transfers, amendments, and releases

A. A transferee of an obligation secured by a mortgage is not bound by any unrecorded act releasing, amending, or otherwise modifying the mortgage if he is a third person with respect to that unrecorded act.

B. A recorded transfer, modification, amendment, or release of a mortgage or privilege made by the obligee of record is effective as to a third person notwithstanding that the obligation secured by the mortgage or privilege has been transferred to another.

C. For the purpose of this Chapter, the obligee of record of a mortgage or privilege is the person identified by the mortgage records as the obligee of the secured obligation.

NOTE: Art. 3356 as amended by Acts 2014, No. 281, §1, eff. Jan. 1, 2015.

Art. 3356. Transfers, amendments, and releases

A. A transferee of an obligation secured by a mortgage, pledge, or privilege is not bound by any unrecorded act releasing, amending, or otherwise modifying the mortgage, pledge, or privilege if he is a third person with respect to that unrecorded act.

B. A recorded transfer, modification, amendment, or release of a mortgage, pledge, or privilege made by the obligee of record is effective as to a third person notwithstanding that the obligation secured by the mortgage, pledge, or privilege has been transferred to another.

C. For the purpose of this Chapter, the obligee of record of a mortgage, pledge, or privilege is the person identified by the mortgage records as the obligee of the secured obligation.

Acts 2005, No. 169, §1, eff. Jan. 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Acts 2014, No. 281, §1, eff. Jan. 1, 2015.

NOTE: Acts 2005, 1st Ex. Sess., No. 13, §1, changed the effective date of Acts 2005, No. 169, to July 1, 2006.



CC 3357 - Duration; general rule

SECTION 2. METHOD AND DURATION OF RECORDATION

NOTE: Art. 3357 eff. until Jan. 1, 2015. See Acts 2014, No. 281, §1.

Art. 3357. Duration; general rule

Except as otherwise expressly provided by law, the effect of recordation of an instrument creating a mortgage or evidencing a privilege ceases ten years after the date of the instrument.

NOTE: Art. 3357 as amended by Acts 2014, No. 281, §1, eff. Jan. 1, 2015.

Art. 3357. Duration; general rule

Except as otherwise expressly provided by law, the effect of recordation of an instrument creating a mortgage or pledge or evidencing a privilege ceases ten years after the date of the instrument.

Acts 2005, No. 169, §1, eff. Jan. 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Acts 2014, No. 281, §1, eff. Jan. 1, 2015.

NOTE: Acts 2005, 1st Ex. Sess., No. 13, §1, changed the effective date of Acts 2005, No. 169, to July 1, 2006.



CC 3358 - Duration of recordation of certain mortgages and vendor's privileges

NOTE: Art. 3358 eff. until Jan. 1, 2015. See Acts 2014, No. 281, §1.

Art. 3358. Duration of recordation of certain mortgages and vendor's privileges

If an instrument creating a mortgage or evidencing a vendor's privilege describes the maturity of any obligation secured by the mortgage or privilege and if any part of the described obligation matures nine years or more after the date of the instrument, the effect of recordation ceases six years after the latest maturity date described in the instrument.

NOTE: Art. 3358 as amended by Acts 2014, No. 281, §1, eff. Jan. 1, 2015.

Art. 3358. Duration of recordation of certain mortgages, pledges, and privileges

If an instrument creating a mortgage or pledge or evidencing a privilege describes the maturity of any obligation secured by the mortgage, pledge, or privilege and if any part of the described obligation matures nine years or more after the date of the instrument, the effect of recordation ceases six years after the latest maturity date described in the instrument.

Acts 2005, No. 169, §1, eff. Jan. 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Acts 2014, No. 281, §1, eff. Jan. 1, 2015.

NOTE: Acts 2005, 1st Ex. Sess., No. 13, §1, changed the effective date of Acts 2005, No. 169, to July 1, 2006.



CC 3359 - Duration of recordation of judicial mortgage

Art. 3359. Duration of recordation of judicial mortgage

The effect of recordation of a judgment creating a judicial mortgage ceases ten years after the date of the judgment.

Acts 2005, No. 169, §1, eff. Jan. 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.

NOTE: Acts 2005, 1st Ex. Sess., No. 13, §1, changed the effective date of Acts 2005, No. 169, to July 1, 2006.



CC 3360 - Duration of recordation of mortgage given by tutor, curator, or succession representative

Art. 3360. Duration of recordation of mortgage given by tutor, curator, or succession representative

A. The effect of recordation of a legal mortgage over the property of a natural tutor, or of a special mortgage given for the faithful performance of his duties by a tutor or a curator of an interdict, ceases four years after the tutorship or curatorship terminates, or, if the tutor or curator resigns or is removed, four years after the judgment that authorizes the resignation or removal.

B. The effect of recordation of a special mortgage given for the faithful performance of his duties by a curator of an absent person or by a succession representative ceases four years after homologation of his final account, or, if the curator or representative resigns or is removed, four years after the judgment that authorizes that resignation or removal. In any event, the effect of recordation ceases ten years after the date of the act of mortgage.

Acts 2005, No. 169, §1, eff. Jan. 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.

NOTE: Acts 2005, 1st Ex. Sess., No. 13, §1, changed the effective date of Acts 2005, No. 169, to July 1, 2006.



CC 3361 - Effect of amendment

NOTE: Art. 3361 eff. until Jan. 1, 2015. See Acts 2014, No. 281, §1.

Art. 3361. Effect of amendment

If before the effect of recordation ceases an instrument is recorded that amends a recorded mortgage or privilege to describe or modify the maturity of a particular obligation that it secures, then the time of cessation of the effect of the recordation is determined by reference to the maturity of the obligation last becoming due described in the mortgage or privilege as amended.

NOTE: Art. 3361 as amended by Acts 2014, No. 281, §1, eff. Jan. 1, 2015.

Art. 3361. Effect of amendment

If before the effect of recordation ceases an instrument is recorded that amends a recorded mortgage, pledge, or privilege to describe or modify the maturity of a particular obligation that it secures, then the time of cessation of the effect of the recordation is determined by reference to the maturity of the obligation last becoming due described in the mortgage, pledge, or privilege as amended.

Acts 2005, No. 169, §1, eff. Jan. 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Acts 2014, No. 281, §1, eff. Jan. 1, 2015.

NOTE: Acts 2005, 1st Ex. Sess., No. 13, §1, changed the effective date of Acts 2005, No. 169, to July 1, 2006.



CC 3362 - Method of reinscription

NOTE: Art. 3362 eff. until Jan. 1, 2015. See Acts 2014, No. 281, §1.

Art. 3362. Method of reinscription

A person may reinscribe a recorded instrument creating a mortgage or evidencing a vendor's privilege by recording a signed written notice of reinscription. The notice shall state the name of the mortgagor or obligor of the debt secured by the privilege as it appears in the recorded instrument and registry number or other appropriate recordation information of the instrument or of a prior notice of reinscription, and shall declare that the instrument is reinscribed.

NOTE: Art. 3362 as amended by Acts 2014, No. 281, §1, eff. Jan. 1, 2015.

Art. 3362. Method of reinscription

A person may reinscribe a recorded instrument creating a mortgage or pledge or evidencing a privilege by recording a signed written notice of reinscription. The notice shall state the name of the mortgagor or pledgor, or the name of the obligor of the debt secured by the privilege, as it appears in the recorded instrument, as well as the registry number or other appropriate recordation information of the instrument or of a prior notice of reinscription, and shall declare that the instrument is reinscribed.

Acts 2005, No. 169, §1, eff. Jan. 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Acts 2014, No. 281, §1, eff. Jan. 1, 2015.

NOTE: Acts 2005, 1st Ex. Sess., No. 13, §1, changed the effective date of Acts 2005, No. 169, to July 1, 2006.



CC 3363 - Method of reinscription exclusive

NOTE: Art. 3363 eff. until Jan. 1, 2015. See Acts 2014, No. 281, §1.

Art. 3363. Method of reinscription exclusive

The method of reinscription provided in this Chapter is exclusive. Neither an amendment of an instrument creating a mortgage or evidencing a privilege nor an acknowledgment of the existence of a mortgage or privilege by the mortgagor or the obligor constitutes a reinscription of the instrument.

NOTE: Art. 3363 as amended by Acts 2014, No. 281, §1, eff. Jan. 1, 2015.

Art. 3363. Method of reinscription exclusive

The method of reinscription provided in this Chapter is exclusive. Neither an amendment of an instrument creating a mortgage or pledge, or evidencing a privilege, nor an acknowledgment of the existence of a mortgage, pledge, or privilege by the mortgagor, pledgor, or obligor, constitutes a reinscription of the instrument.

Acts 2005, No. 169, §1, eff. Jan. 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Acts 2014, No. 281, §1, eff. Jan. 1, 2015.

NOTE: Acts 2005, 1st Ex. Sess., No. 13, §1, changed the effective date of Acts 2005, No. 169, to July 1, 2006.



CC 3364 - Effect of timely recordation of notice of reinscription

Art. 3364. Effect of timely recordation of notice of reinscription

A notice of reinscription that is recorded before the effect of recordation ceases continues that effect for ten years from the date the notice is recorded.

Acts 2005, No. 169, §1, eff. Jan. 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.

NOTE: Acts 2005, 1st Ex. Sess., No. 13, §1, changed the effective date of Acts 2005, No. 169, to July 1, 2006.



CC 3365 - Effect of request recorded after cessation of effect of recordation

Art. 3365. Effect of notice recorded after cessation of effect of recordation

A notice of reinscription that is recorded after the effect of recordation of the instrument sought to be reinscribed has ceased, again produces the effects of recordation, but only from the time that the notice of reinscription is recorded. The effect of recordation pursuant to this Article shall continue for ten years from the date on which the notice of reinscription is recorded, and the instrument may be reinscribed thereafter from time to time as provided by Article 3362.

Reinscription pursuant to this Article does not require that the mortgage or pledge or evidence of privilege be again recorded, even if the original recordation has been cancelled.

Acts 2005, No. 169, §1, eff. Jan. 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Acts 2014, No. 281, §1, eff. Jan. 1, 2015.

NOTE: Acts 2005, 1st Ex. Sess., No. 13, §1, changed the effective date of Acts 2005, No. 169, to July 1, 2006.



CC 3366 - Cancellation upon written request; form and content

SECTION 3. CANCELLATION

Art. 3366. Cancellation upon written request; form and content

A. The recorder of mortgages shall cancel, in whole or in part and in the manner prescribed by law, the recordation of a mortgage, pledge, or privilege upon receipt of a written request for cancellation in a form prescribed by law and that:

(1) Identifies the mortgage, pledge, or privilege by reference to the place in the records where it is recorded; and

(2) Is signed by the person requesting the cancellation.

B. The effect of recordation of the instrument ceases upon cancellation by the recorder pursuant to the provisions of this Article.

Acts 2005, No. 169, §1, eff. Jan. 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Acts 2014, No. 281, §1, eff. Jan. 1, 2015.

NOTE: Acts 2005, 1st Ex. Sess., No. 13, §1, changed the effective date of Acts 2005, No. 169, to July 1, 2006.



CC 3367 - Cancellation of recordation after effect of recordation has ceased

Art. 3367. Cancellation of recordation after effect of recordation has ceased

If the effect of recordation of a mortgage, pledge, or privilege has ceased for lack of reinscription or has prescribed by lapse of time under R.S. 9:5685, the recorder upon receipt of a written signed application shall cancel its recordation.

Acts 2005, No. 169, §1, eff. Jan. 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Acts 2014, No. 281, §1, eff. Jan. 1, 2015; Acts 2016, No. 76, §1.

NOTE: Acts 2005, 1st Ex. Sess., No. 13, §1, changed the effective date of Acts 2005, No. 169, to July 1, 2006.



CC 3368 - Cancellation of prescribed judicial mortgage

Art. 3368. Cancellation of judicial mortgage arising from judgment that has prescribed

Notwithstanding the reinscription of a judicial mortgage created by the filing of a judgment of a court of this state, the recorder shall cancel the judicial mortgage from his records upon any person's written request to which is attached a certificate from the clerk of the court rendering the judgment that no suit or motion was filed for its revival within the time required by Article 3501 or of a certified copy of a final and definitive judgment of the court rejecting the demands of the plaintiff in a suit or motion to revive the judgment.

Acts 2005, No. 169, §1, eff. Jan. 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Acts 2014, No. 281, §1, eff. Jan. 1, 2015.

NOTE: Acts 2005, 1st Ex. Sess., No. 13, §1, changed the effective date of Acts 2005, No. 169, to July 1, 2006.



CC 3369 - Repealed by Acts 1992, No. 1132, 1, eff. Jan. 1, 1993.

Art. 3369. Repealed by Acts 1992, No. 1132, §1, eff. Jan. 1, 1993.



CC 3370 - Repealed by Acts 1992, No. 1132, 1, eff. Jan. 1, 1993.

Art. 3370. Repealed by Acts 1992, No. 1132, §1, eff. Jan. 1, 1993.



CC 3397 - Repealed by Acts 1992, No. 1132, 1, eff. Jan. 1, 1993.

Art. 3397. Repealed by Acts 1992, No. 1132, §1, eff. Jan. 1, 1993.



CC 3398 - Repealed by Acts 1992, No. 1132, 1, eff. Jan. 1, 1993.

Art. 3398. Repealed by Acts 1992, No. 1132, §1, eff. Jan. 1, 1993.



CC 3399 - Repealed by Acts 1992, No. 1132, 1, eff. Jan. 1, 1993.

Art. 3399. Repealed by Acts 1992, No. 1132, §1, eff. Jan. 1, 1993.



CC 3400 - Arts 3400 to 3404 Repealed by Acts 1960, No. 30, 2, eff. Jan. 1, 1961.

Art. 3400. Arts 3400 to 3404 Repealed by Acts 1960, No. 30, §2, eff. Jan. 1, 1961.



CC 3405 - Repealed by Acts 1992, No. 1132, 1, eff. Jan. 1, 1993.

Art. 3405. Repealed by Acts 1992, No. 1132, §1, eff. Jan. 1, 1993.



CC 3406 - Repealed by Acts 1992, No. 1132, 1, eff. Jan. 1, 1993.

Art. 3406. Repealed by Acts 1992, No. 1132, §1, eff. Jan. 1, 1993.



CC 3407 - Repealed by Acts 1992, No. 1132, 1, eff. Jan. 1, 1993.

Art. 3407. Repealed by Acts 1992, No. 1132, §1, eff. Jan. 1, 1993.



CC 3408 - Repealed by Acts 1992, No. 1132, 1, eff. Jan. 1, 1993.

Art. 3408. Repealed by Acts 1992, No. 1132, §1, eff. Jan. 1, 1993.



CC 3409 - Repealed by Acts 1992, No. 1132, 1, eff. Jan. 1, 1993.

Art. 3409. Repealed by Acts 1992, No. 1132, §1, eff. Jan. 1, 1993.



CC 3410 - Repealed by Acts 1992, No. 1132, 1, eff. Jan. 1, 1993.

Art. 3410. Repealed by Acts 1992, No. 1132, §1, eff. Jan. 1, 1993.



CC 3411 - Repealed by Acts 1992, No. 1132, 1, eff. Jan. 1, 1993.

Art. 3411. Repealed by Acts 1992, No. 1132, §1, eff. Jan. 1, 1993.



CC 3412 - Occupancy

TITLE XXIII--OCCUPANCY AND POSSESSION

CHAPTER 1--OCCUPANCY

Art. 3412. Occupancy

Occupancy is the taking of possession of a corporeal movable that does not belong to anyone. The occupant acquires ownership the moment he takes possession.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3413 - Wild animals, birds, fish, and shellfish

Art. 3413. Wild animals, birds, fish, and shellfish

Wild animals, birds, fish, and shellfish in a state of natural liberty either belong to the state in its capacity as a public person or are things without an owner. The taking of possession of such things is governed by particular laws and regulations.

The owner of a tract of land may forbid entry to anyone for purposes of hunting or fishing, and the like. Nevertheless, despite a prohibition of entry, captured wildlife belongs to the captor.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3414 - Loss of ownership of wildlife

Art. 3414. Loss of ownership of wildlife

If wild animals, birds, fish, or shellfish recover their natural liberty, the captor loses his ownership unless he takes immediate measures for their pursuit and recapture.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3415 - Wildlife in enclosures

Art. 3415. Wildlife in enclosures

Wild animals or birds within enclosures, and fish or shellfish in an aquarium or other private waters, are privately owned.

Pigeons, bees, fish, and shellfish that migrate into the pigeon house, hive, or pond of another belong to him unless the migration has been caused by inducement or artifice.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3416 - Tamed wild animals

Art. 3416. Tamed wild animals

Tamed wild animals and birds are privately owned as long as they have the habit of returning to their owner. They are considered to have lost the habit when they fail to return within a reasonable time. In such a case, they are considered to have recovered their natural liberty unless their owner takes immediate measures for their pursuit and recapture.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3417 - Domestic animals

Art. 3417. Domestic animals

Domestic animals that are privately owned are not subject to occupancy.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3418 - Abandoned things

Art. 3418. Abandoned things

One who takes possession of an abandoned thing with the intent to own it acquires ownership by occupancy. A thing is abandoned when its owner relinquishes possession with the intent to give up ownership.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983



CC 3419 - Lost things

Art. 3419. Lost things

One who finds a corporeal movable that has been lost is bound to make a diligent effort to locate its owner or possessor and to return the thing to him.

If a diligent effort is made and the owner is not found within three years, the finder acquires ownership.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3420 - Treasure

Art. 3420. Treasure

One who finds a treasure in a thing that belongs to him or to no one acquires ownership of the treasure. If the treasure is found in a thing belonging to another, half of the treasure belongs to the finder and half belongs to the owner of the thing in which it was found.

A treasure is a movable hidden in another thing, movable or immovable, for such a long time that its owner cannot be determined.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3421 - Possession

CHAPTER 2--POSSESSION

SECTION 1--NOTION AND KINDS OF POSSESSION

Art. 3421. Possession

Possession is the detention or enjoyment of a corporeal thing, movable or immovable, that one holds or exercises by himself or by another who keeps or exercises it in his name.

The exercise of a real right, such as a servitude, with the intent to have it as one's own is quasi-possession. The rules governing possession apply by analogy to the quasi-possession of incorporeals.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3422 - Nature of possession; right to possess

Art. 3422. Nature of possession; right to possess

Possession is a matter of fact; nevertheless, one who has possessed a thing for over a year acquires the right to possess it.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3423 - Rights of possessors

Art. 3423. Rights of possessors

A possessor is considered provisionally as owner of the thing he possesses until the right of the true owner is established.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3424 - Acquisition of possession

SECTION 2--ACQUISITION, EXERCISE, RETENTION,

AND LOSS OF POSSESSION

Art. 3424. Acquisition of possession

To acquire possession, one must intend to possess as owner and must take corporeal possession of the thing.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3425 - Corporeal possession

Art. 3425. Corporeal possession

Corporeal possession is the exercise of physical acts of use, detention, or enjoyment over a thing.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3426 - Constructive possession

Art. 3426. Constructive possession

One who possesses a part of an immovable by virtue of a title is deemed to have constructive possession within the limits of his title. In the absence of title, one has possession only of the area he actually possesses.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3427 - Presumption of intent to own the thing

Art. 3427. Presumption of intent to own the thing

One is presumed to intend to possess as owner unless he began to possess in the name of and for another.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3428 - Acquisition of possession through another

Art. 3428. Acquisition of possession through another

One may acquire possession of a thing through another who takes it for him and in his name. The person taking possession must intend to do so for another.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3429 - Exercise of possession by another

Art. 3429. Exercise of possession by another

Possession may be exercised by the possessor or by another who holds the thing for him and in his name. Thus, a lessor possesses through his lessee.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3430 - Juridical persons

Art. 3430. Juridical persons

A juridical person acquires possession through its representatives.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3431 - Retention of possession; civil possession

Art. 3431. Retention of possession; civil possession

Once acquired, possession is retained by the intent to possess as owner even if the possessor ceases to possess corporeally. This is civil possession.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3432 - Presumption of retention of possession

Art. 3432. Presumption of retention of possession

The intent to retain possession is presumed unless there is clear proof of a contrary intention.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3433 - Loss of possession

Art. 3433. Loss of possession

Possession is lost when the possessor manifests his intention to abandon it or when he is evicted by another by force or usurpation.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3434 - Loss of the right to possess

Art. 3434. Loss of the right to possess

The right to possess is lost upon abandonment of possession. In case of eviction, the right to possess is lost if the possessor does not recover possession within a year of the eviction.

When the right to possess is lost, possession is interrupted.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3435 - Vices of possession

SECTION 3. VICES OF POSSESSION

Art. 3435. Vices of possession

Possession that is violent, clandestine, discontinuous, or equivocal has no legal effect.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3436 - Violent, clandestine, discontinuous, and equivocal possession

Art. 3436. Violent, clandestine, discontinuous, and equivocal possession

Possession is violent when it is acquired or maintained by violent acts. When the violence ceases, the possession ceases to be violent.

Possession is clandestine when it is not open or public, discontinuous when it is not exercised at regular intervals, and equivocal when there is ambiguity as to the intent of the possessor to own the thing.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3437 - Precarious possession

SECTION 4. PRECARIOUS POSSESSION

Art. 3437. Precarious possession

The exercise of possession over a thing with the permission of or on behalf of the owner or possessor is precarious possession.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3438 - Presumption of precariousness

Art. 3438. Presumption of precariousness

A precarious possessor, such as a lessee or a depositary, is presumed to possess for another although he may intend to possess for himself.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3439 - Termination of precarious possession

Art. 3439. Termination of precarious possession

A co-owner, or his universal successor, commences to possess for himself when he demonstrates this intent by overt and unambiguous acts sufficient to give notice to his co-owner.

Any other precarious possessor, or his universal successor, commences to possess for himself when he gives actual notice of this intent to the person on whose behalf he is possessing.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3440 - Protection of precarious possession

Art. 3440. Protection of precarious possession

Where there is a disturbance of possession, the possessory action is available to a precarious possessor, such as a lessee or a depositary, against anyone except the person for whom he possesses.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3441 - Transfer of possession

SECTION 5. TRANSFER, TACKING, AND PROOF OF POSSESSION

Art. 3441. Transfer of possession

Possession is transferable by universal title or by particular title.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3442 - Tacking of possession

Art. 3442. Tacking of possession

The possession of the transferor is tacked to that of the transferee if there has been no interruption of possession.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3443 - Presumption of continuity of possession

Art. 3443. Presumption of continuity of possession

One who proves that he had possession at different times is presumed to have possessed during the intermediate period.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3444 - Possessory action

Art. 3444. Possessory action

Possession of immovables is protected by the possessory action, as provided in Articles 3655 through 3671 of the Code of Civil Procedure.

Possession of movables is protected by the rules of the Code of Civil Procedure that govern civil actions.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3445 - Kinds of prescription

TITLE XXIV--PRESCRIPTION

CHAPTER 1--GENERAL PRINCIPLES

SECTION 1--PRESCRIPTION

Art. 3445. Kinds of prescription

There are three kinds of prescription: acquisitive prescription, liberative prescription, and prescription of nonuse.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3446 - Acquisitive prescription

Art. 3446. Acquisitive prescription

Acquisitive prescription is a mode of acquiring ownership or other real rights by possession for a period of time.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3447 - Liberative prescription

Art. 3447. Liberative prescription

Liberative prescription is a mode of barring of actions as a result of inaction for a period of time.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3448 - Prescription of nonuse

Art. 3448. Prescription of nonuse

Prescription of nonuse is a mode of extinction of a real right other than ownership as a result of failure to exercise the right for a period of time.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3449 - Renunciation of prescription

Art. 3449. Renunciation of prescription

Prescription may be renounced only after it has accrued.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3450 - Express or tacit renunciation

Art. 3450. Express or tacit renunciation

Renunciation may be express or tacit. Tacit renunciation results from circumstances that give rise to a presumption that the advantages of prescription have been abandoned.

Nevertheless, with respect to immovables, renunciation of acquisitive prescription must be express and in writing.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3451 - Capacity to renounce

Art. 3451. Capacity to renounce

To renounce prescription, one must have capacity to alienate.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3452 - Necessity for pleading prescription

Art. 3452. Necessity for pleading prescription

Prescription must be pleaded. Courts may not supply a plea of prescription.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3453 - Rights of creditors and other interested parties

Art. 3453. Rights of creditors and other interested parties

Creditors and other persons having an interest in the acquisition of a thing or in the extinction of a claim or of a real right by prescription may plead prescription, even if the person in whose favor prescription has accrued renounces or fails to plead prescription.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3454 - Computation of time

Art. 3454. Computation of time

In computing a prescriptive period, the day that marks the commencement of prescription is not counted. Prescription accrues upon the expiration of the last day of the prescriptive period, and if that day is a legal holiday, prescription accrues upon the expiration of the next day that is not a legal holiday.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3455 - Computation of time by months

Art. 3455. Computation of time by months

If the prescriptive period consists of one or more months, prescription accrues upon the expiration of the day of the last month of the period that corresponds with the date of the commencement of prescription, and if there is no corresponding day, prescription accrues upon the expiration of the last day of the period.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3456 - Computation of time by years

Art. 3456. Computation of time by years

If a prescriptive period consists of one or more years, prescription accrues upon the expiration of the day of the last year that corresponds with the date of the commencement of prescription.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3457 - Prescription established by legislation only

Art. 3457. Prescription established by legislation only

There is no prescription other than that established by legislation.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3458 - Peremption; effect

SECTION 2--PEREMPTION

Art. 3458. Peremption; effect

Peremption is a period of time fixed by law for the existence of a right. Unless timely exercised, the right is extinguished upon the expiration of the peremptive period.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3459 - Application of rules of prescription

Art. 3459. Application of rules of prescription

The provisions on prescription governing computation of time apply to peremption.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3460 - Peremption need not be pleaded

Art. 3460. Peremption need not be pleaded

Peremption may be pleaded or it may be supplied by a court on its own motion at any time prior to final judgment.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3461 - Renunciation, interruption, or suspension ineffective

Art. 3461. Renunciation, interruption, or suspension ineffective

Peremption may not be renounced, interrupted, or suspended.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3462 - Interruption by filing of suit or by service of process

CHAPTER 2--INTERRUPTION AND SUSPENSION

OF PRESCRIPTION

SECTION 1--INTERRUPTION OF PRESCRIPTION

Art. 3462. Interruption by filing of suit or by service of process

Prescription is interrupted when the owner commences action against the possessor, or when the obligee commences action against the obligor, in a court of competent jurisdiction and venue. If action is commenced in an incompetent court, or in an improper venue, prescription is interrupted only as to a defendant served by process within the prescriptive period.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3463 - Duration of interruption; abandonment or discontinuance of suit

Art. 3463. Duration of interruption; abandonment or discontinuance of suit

An interruption of prescription resulting from the filing of a suit in a competent court and in the proper venue or from service of process within the prescriptive period continues as long as the suit is pending. Interruption is considered never to have occurred if the plaintiff abandons, voluntarily dismisses the action at any time either before the defendant has made any appearance of record or thereafter, or fails to prosecute the suit at the trial.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983; Acts 1999, No. 1263, §2, eff. Jan. 1, 2000.



CC 3464 - Interruption by acknowledgment

Art. 3464. Interruption by acknowledgment

Prescription is interrupted when one acknowledges the right of the person against whom he had commenced to prescribe.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3465 - Interruption of acquisitive prescription

Art. 3465. Interruption of acquisitive prescription

Acquisitive prescription is interrupted when possession is lost.

The interruption is considered never to have occurred if the possessor recovers possession within one year or if he recovers possession later by virtue of an action brought within the year.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3466 - Effect of interruption

Art. 3466. Effect of interruption

If prescription is interrupted, the time that has run is not counted. Prescription commences to run anew from the last day of interruption.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3467 - Persons against whom prescription runs

SECTION 2--SUSPENSION OF PRESCRIPTION

Art. 3467. Persons against whom prescription runs

Prescription runs against all persons unless exception is established by legislation.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3468 - Incompetents

Art. 3468. Incompetents

Prescription runs against absent persons and incompetents, including minors and interdicts, unless exception is established by legislation.

Acts 1983, No. 173, §3, eff. Jan. 1, 1984; Acts 1991, No. 107, §1.



CC 3469 - Suspension of prescription

Art. 3469. Suspension of prescription

Prescription is suspended as between: the spouses during marriage, parents and children during minority, tutors and minors during tutorship, and curators and interdicts during interdiction, and caretakers and minors during minority.

A "caretaker" means a person legally obligated to provide or secure adequate care for a child, including a tutor, guardian, or legal custodian.

Acts 1988, No. 676, §1.

{{NOTE: SEE ACTS 1988, NO. 676, §2.}



CC 3470 - Prescription during delays for inventory; vacant succession

Art. 3470. Prescription during delays for inventory; vacant succession

Prescription runs during the delay the law grants to a successor for making an inventory and for deliberating. Nevertheless, it does not run against a beneficiary successor with respect to his rights against the succession.

Prescription runs against a vacant succession even if an administrator has not been appointed.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3471 - Limits of contractual freedom

Art. 3471. Limits of contractual freedom

A juridical act purporting to exclude prescription, to specify a longer period than that established by law, or to make the requirements of prescription more onerous, is null.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3472 - Effect of suspension

Art. 3472. Effect of suspension

The period of suspension is not counted toward accrual of prescription. Prescription commences to run again upon the termination of the period of suspension.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3473 - Prescription of ten years

CHAPTER 3--ACQUISITIVE PRESCRIPTION

SECTION 1--IMMOVABLES: PRESCRIPTION OF TEN YEARS IN

GOOD FAITH AND UNDER JUST TITLE

Art. 3473. Prescription of ten years

Ownership and other real rights in immovables may be acquired by the prescription of ten years.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3474 - Incompetents

Art. 3474. Incompetents

This prescription runs against absent persons and incompetents, including minors and interdicts.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983; Acts 1991, No. 107, §1.



CC 3475 - Requisites

Art. 3475. Requisites

The requisites for the acquisitive prescription of ten years are: possession of ten years, good faith, just title, and a thing susceptible of acquisition by prescription.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3476 - Attributes of possession

Art. 3476. Attributes of possession

The possessor must have corporeal possession, or civil possession preceded by corporeal possession, to acquire a thing by prescription.

The possession must be continuous, uninterrupted, peaceable, public, and unequivocal.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3477 - Precarious possessor; inability to prescribe

Art. 3477. Precarious possessor; inability to prescribe

Acquisitive prescription does not run in favor of a precarious possessor or his universal successor.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3478 - Termination of precarious possession; commencement of prescription

Art. 3478. Termination of precarious possession; commencement of prescription

A co-owner, or his universal successor, may commence to prescribe when he demonstrates by overt and unambiguous acts sufficient to give notice to his co-owner that he intends to possess the property for himself. The acquisition and recordation of a title from a person other than a co-owner thus may mark the commencement of prescription.

Any other precarious possessor, or his universal successor, may commence to prescribe when he gives actual notice to the person on whose behalf he is possessing that he intends to possess for himself.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3479 - Particular successor of precarious possessor

Art. 3479. Particular successor of precarious possessor

A particular successor of a precarious possessor who takes possession under an act translative of ownership possesses for himself, and prescription runs in his favor from the commencement of his possession.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3480 - Good faith

Art. 3480. Good faith

For purposes of acquisitive prescription, a possessor is in good faith when he reasonably believes, in light of objective considerations, that he is owner of the thing he possesses.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3481 - Presumption of good faith

Art. 3481. Presumption of good faith

Good faith is presumed. Neither error of fact nor error of law defeats this presumption. This presumption is rebutted on proof that the possessor knows, or should know, that he is not owner of the thing he possesses.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3482 - Good faith at commencement of prescription

Art. 3482. Good faith at commencement of prescription

It is sufficient that possession has commenced in good faith; subsequent bad faith does not prevent the accrual of prescription of ten years.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3483 - Just title

Art. 3483. Just title

A just title is a juridical act, such as a sale, exchange, or donation, sufficient to transfer ownership or another real right. The act must be written, valid in form, and filed for registry in the conveyance records of the parish in which the immovable is situated.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3484 - Transfer of undivided part of an immovable

Art. 3484. Transfer of undivided part of an immovable

A just title to an undivided interest in an immovable is such only as to the interest transferred.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3485 - Things susceptible of prescription

Art. 3485. Things susceptible of prescription

All private things are susceptible of prescription unless prescription is excluded by legislation.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3486 - Immovables; prescription of thirty years

SECTION 2--IMMOVABLES: PRESCRIPTION OF THIRTY YEARS

Art. 3486. Immovables; prescription of thirty years

Ownership and other real rights in immovables may be acquired by the prescription of thirty years without the need of just title or possession in good faith.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3487 - Restriction as to extent of possession

Art. 3487. Restriction as to extent of possession

For purposes of acquisitive prescription without title, possession extends only to that which has been actually possessed.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3488 - Applicability of rules governing prescription of ten years

Art. 3488. Applicability of rules governing prescription of ten years

The rules governing acquisitive prescription of ten years apply to the prescription of thirty years to the extent that their application is compatible with the prescription of thirty years.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3489 - Movables; acquisitive prescription

SECTION 3--MOVABLES: ACQUISITIVE PRESCRIPTION OF

THREE YEARS OR TEN YEARS

Art. 3489. Movables; acquisitive prescription

Ownership and other real rights in movables may be acquired either by the prescription of three years or by the prescription of ten years.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3490 - Prescription of three years

Art. 3490. Prescription of three years

One who has possessed a movable as owner, in good faith, under an act sufficient to transfer ownership, and without interruption for three years, acquires ownership by prescription.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3491 - Prescription of ten years

Art. 3491. Prescription of ten years

One who has possessed a movable as owner for ten years acquires ownership by prescription. Neither title nor good faith is required for this prescription.

Acts 1982, No. 187, §1, eff. Jan. 1, 1983.



CC 3492 - Delictual actions

CHAPTER 4. LIBERATIVE PRESCRIPTION

SECTION 1. ONE YEAR PRESCRIPTION

Art. 3492. Delictual actions

Delictual actions are subject to a liberative prescription of one year. This prescription commences to run from the day injury or damage is sustained. It does not run against minors or interdicts in actions involving permanent disability and brought pursuant to the Louisiana Products Liability Act or state law governing product liability actions in effect at the time of the injury or damage.

Acts 1992, No. 621, §1.



CC 3493 - Damage to immovable property; commencement and accrual of prescription

Art. 3493. Damage to immovable property; commencement and accrual of prescription

When damage is caused to immovable property, the one year prescription commences to run from the day the owner of the immovable acquired, or should have acquired, knowledge of the damage.

Acts 1983, No. 173, §1, eff. Jan. 1, 1984.



CC 3493.10 - Delictual actions; two-year prescription; criminal act

SECTION 1-A. TWO-YEAR PRESCRIPTION

Art. 3493.10. Delictual actions; two-year prescription; criminal act

Delictual actions which arise due to damages sustained as a result of an act defined as a crime of violence under Chapter 1 of Title 14 of the Louisiana Revised Statutes of 1950, except as provided in Article 3496.2, are subject to a liberative prescription of two years. This prescription commences to run from the day injury or damage is sustained.

Acts 1999, No. 832, §1; Acts 2016, No. 629, §1.



CC 3494 - Actions subject to a three-year prescription

SECTION 2. THREE YEAR PRESCRIPTION

Art. 3494. Actions subject to a three-year prescription

The following actions are subject to a liberative prescription of three years:

(1) An action for the recovery of compensation for services rendered, including payment of salaries, wages, commissions, tuition fees, professional fees, fees and emoluments of public officials, freight, passage, money, lodging, and board;

(2) An action for arrearages of rent and annuities;

(3) An action on money lent;

(4) An action on an open account; and

(5) An action to recover underpayments or overpayments of royalties from the production of minerals, provided that nothing herein applies to any payments, rent, or royalties derived from state-owned properties.

Acts 1986, No. 1031, §1.



CC 3495 - Commencement and accrual of prescription

Art. 3495. Commencement and accrual of prescription

This prescription commences to run from the day payment is exigible. It accrues as to past due payments even if there is a continuation of labor, supplies, or other services.

Acts 1983, No. 173, §1, eff. Jan. 1, 1984.



CC 3496 - Action against attorney for return of papers

Art. 3496. Action against attorney for return of papers

An action by a client against an attorney for the return of papers delivered to him for purposes of a law suit is subject to a liberative prescription of three years. This prescription commences to run from the rendition of a final judgment in the law suit or the termination of the attorney-client relationship.

Acts 1983, No. 173, §1, eff. Jan. 1, 1984.



CC 3496.1 - Action against a person for abuse of a minor

Art. 3496.1. Action against a person for abuse of a minor

An action against a person for abuse of a minor is subject to a liberative prescriptive period of three years. This prescription commences to run from the day the minor attains majority, and this prescription, for all purposes, shall be suspended until the minor reaches the age of majority. This prescriptive period shall be subject to any exception of peremption provided by law.

Acts 1992, No. 322, §1.



CC 3496.2 - Action against a person for sexual assault

Art. 3496.2. Action against a person for sexual assault

A delictual action against a person for any act of sexual assault, as defined in R.S. 46:2184, is subject to a liberative prescription of three years. This prescription commences to run from the day the injury or damage is sustained or the day the victim is notified of the identity of the offender by law enforcement or a judicial agency, whichever is later. This prescriptive period shall be subject to any exception of peremption provided by law.

Acts 2016, No. 629, §1.



CC 3497 - Actions subject to a five year prescription

SECTION 3. FIVE YEAR PRESCRIPTION

Art. 3497. Actions subject to a five year prescription

The following actions are subject to a liberative prescription of five years:

An action for annulment of a testament;

An action for the reduction of an excessive donation;

An action for the rescission of a partition and warranty of portions; and

An action for damages for the harvesting of timber without the consent of the owner.

This prescription is suspended in favor of minors, during minority.

Acts 1983, No. 173, §1, eff. Jan. 1, 1984; Acts 2009, No. 107, §1.



CC 3497.1 - Actions for arrearages of spousal support or of installment payments for contributions made to a spouse's education or training

Art. 3497.1. Actions for arrearages of spousal support or of installment payments for contributions made to a spouse's education or training

An action to make executory arrearages of spousal support or installment payments awarded for contributions made by one spouse to the education or training of the other spouse is subject to a liberative prescription of five years.

Acts 1984, No. 147, §1, eff. June 25, 1984; Acts 1990, No. 1008, §3, eff. Jan. 1, 1991; Acts 1997, No. 605, §1, eff. July 3, 1997.



CC 3498 - Actions on negotiable and nonnegotiable instruments

Art. 3498. Actions on negotiable and nonnegotiable instruments

Actions on instruments, whether negotiable or not, and on promissory notes, whether negotiable or not, are subject to a liberative prescription of five years. This prescription commences to run from the day payment is exigible.

Acts 1993, No. 901, §§1 and 2, eff. July 1, 1993; Acts 1993, No. 948, §§6 and 9, eff. June 25, 1993.

{{NOTE: ACTS 1992, NO. 1133, §1 ADDED SECTION 3-A OF CHAPTER 4, TITLE XXIV, BOOK III CONTAINING ART. 3498. THIS PROVISION WAS REPEALED BY ACTS 1993, NO. 901, §2, EFF. JULY 1, 1993, AND BY ACTS 1993, NO. 948, §9, EFF. JUNE 25, 1993.}}



CC 3499 - Personal action

SECTION 4. TEN YEAR PRESCRIPTION

Art. 3499. Personal action

Unless otherwise provided by legislation, a personal action is subject to a liberative prescription of ten years.

Acts 1983, No. 173, §1, eff. Jan. 1, 1984.



CC 3500 - Action against contractors and architects

Art. 3500. Action against contractors and architects

An action against a contractor or an architect on account of defects of construction, renovation, or repair of buildings and other works is subject to a liberative prescription of ten years.

Acts 1983, No. 173, §1, eff. Jan. 1, 1984.



CC 3501 - Prescription and revival of money judgments

Art. 3501. Prescription and revival of money judgments

A money judgment rendered by a trial court of this state is prescribed by the lapse of ten years from its signing if no appeal has been taken, or, if an appeal has been taken, it is prescribed by the lapse of ten years from the time the judgment becomes final.

An action to enforce a money judgment rendered by a court of another state or a possession of the United States, or of a foreign country, is barred by the lapse of ten years from its rendition; but such a judgment is not enforceable in this state if it is prescribed, barred by the statute of limitations, or is otherwise unenforceable under the laws of the jurisdiction in which it was rendered.

Any party having an interest in a money judgment may have it revived before it prescribes, as provided in Article 2031 of the Code of Civil Procedure. A judgment so revived is subject to the prescription provided by the first paragraph of this Article. An interested party may have a money judgment rendered by a court of this state revived as often as he may desire.

Acts 1983, No. 173, §1, eff. Jan. 1, 1984.



CC 3501.1 - Actions for arrearages of child support

Art. 3501.1. Actions for arrearages of child support

An action to make executory arrearages of child support is subject to a liberative prescription of ten years.

Acts 1997, No. 605, §1, eff. July 3, 1997.



CC 3502 - Action for the recognition of a right of inheritance

SECTION 5. THIRTY YEAR PRESCRIPTION

Art. 3502. Action for the recognition of a right of inheritance

An action for the recognition of a right of inheritance and recovery of the whole or a part of a succession is subject to a liberative prescription of thirty years. This prescription commences to run from the day of the opening of the succession.

Acts 1983, No. 173, §1, eff. Jan. 1, 1984.



CC 3503 - Solidary obligors

SECTION 6. INTERRUPTION AND SUSPENSION OF

LIBERATIVE PRESCRIPTION

Art. 3503. Solidary obligors

When prescription is interrupted against a solidary obligor, the interruption is effective against all solidary obligors and their successors.

When prescription is interrupted against a successor of a solidary obligor, the interruption is effective against other successors if the obligation is indivisible. If the obligation is divisible, the interruption is effective against other successors only for the portions for which they are bound.

Acts 1983, No. 173, §1, Jan. 1, 1984.



CC 3504 - Surety

Art. 3504. Surety

When prescription is interrupted against the principal debtor, the interruption is effective against his surety.

Acts 1983, No. 173, §1, eff. Jan 1, 1984.



CC 3505 - Acts extending liberative prescription

SECTION 7. EXTENSION OF LIBERATIVE PRESCRIPTION

Art. 3505. Acts extending liberative prescription

After liberative prescription has commenced to run but before it accrues, an obligor may by juridical act extend the prescriptive period. An obligor may grant successive extensions. The duration of each extension may not exceed one year.

Acts 2013, No. 88, §1.



CC 3505.1 - Formal requirements

Art. 3505.1. Formal requirements

An extension of liberative prescription must be express and in writing.

Acts 2013, No. 88, §1.



CC 3505.2 - Commencement of period of extension

Art. 3505.2. Commencement of period of extension

The period of extension commences to run on the date of the juridical act granting it.

Acts 2013, No. 88, §1.



CC 3505.3 - Effect of extension on other obligors and obligees

Art. 3505.3. Effect of extension on other obligors and obligees

An extension of liberative prescription is effective against only the obligor granting it but benefits all joint obligees of an indivisible obligation and all solidary obligees.

An extension of liberative prescription by a principal obligor is effective against his surety. An extension of liberative prescription by a surety is effective only if the principal obligor has also granted it.

Acts 2013, No. 88, §1.



CC 3505.4 - Interruption or suspension during a period of extension

Art. 3505.4. Interruption or suspension during a period of extension

Prescription may be interrupted or suspended during the period of extension.

Acts 2013, No. 88, §1.



CC 3506 - General definitions of terms

TITLE XXV. OF THE SIGNIFICATION OF SUNDRY TERMS

OF LAW EMPLOYED IN THIS CODE

Art. 3506. General definitions of terms

Whenever the terms of law, employed in this Code, have not been particularly defined therein, they shall be understood as follows:

1. The masculine gender comprehends the two sexes, whenever the provision is not one, which is evidently made for one of them only:

Thus, the word man or men includes women; the word son or sons includes daughters; the words he, his and such like, are applicable to both males and females.

2. The singular is often employed to designate several persons or things: the heir, for example, means the heirs, where there are more than one.

3. Abandoned.--In the context of a father or mother abandoning his child, abandonment is presumed when the father or mother has left his child for a period of at least twelve months and the father or mother has failed to provide for the child's care and support, without just cause, thus demonstrating an intention to permanently avoid parental responsibility.

4. Repealed by Acts 1999, No. 503, §1.

5. Assigns.--Assigns means those to whom rights have been transmitted by particular title; such as sale, donation, legacy, transfer or cession.

6, 7. Repealed by Acts 1999, No. 503, §1.

8. Children. Under this name are included those persons born of the marriage, those adopted, and those whose filiation to the parent has been established in the manner provided by law, as well as descendants of them in the direct line.

A child born of marriage is a child conceived or born during the marriage of his parents or adopted by them.

A child born outside of marriage is a child conceived and born outside of the marriage of his parents.

9-11. Repealed by Acts 1999, No. 503, §1.

12. Family.--Family in a limited sense, signifies father, mother, and children. In a more extensive sense, it comprehends all the individuals who live under the authority of another, and includes the servants of the family.

It is also employed to signify all the relations who descend from a common root.

13-22. Repealed by Acts 1999, No. 503, §1.

23. Repealed by Acts 1987, No. 125, §2, eff. Jan. 1, 1988.

24-27. Repealed by Acts 1999, No. 503, §1.

28. Successor.--Successor is, generally speaking, the person who takes the place of another.

There are in law two sorts of successors: the universal successor, such as the heir, the universal legatee, and the general legatee; and the successor by particular title, such as the buyer, donee or legatee of particular things, the transferee.

The universal successor represents the person of the deceased, and succeeds to all his rights and charges.

The particular successor succeeds only to the rights appertaining to the thing which is sold, ceded or bequeathed to him.

29-31. Repealed by Acts 1999, No. 503, §1.

32. Third Persons.--With respect to a contract or judgment, third persons are all who are not parties to it. In case of failure, third persons are, particularly, those creditors of the debtor who contracted with him without knowledge of the rights which he had transferred to another.

Amended by Acts 1979, No. 607, §1; Acts 1981, No. 919, §2, eff. Jan. 1, 1982; Acts 1979, No. 711, §1; Acts 1987, No. 125, §2, eff. Jan. 1, 1988; Acts 1990, No. 989, §7, eff. Jan. 1, 1991; Acts 1991, No. 923, §1, eff. Jan. 1, 1992; Acts 1997, No. 1317, §1, eff. July 15, 1997; Acts 1997, No. 1421, §2, eff. July 1, 1999; Acts 1999, No. 503, §1; Acts 2004, No. 26, §1.



CC 3507 - Arts. 3507 to 3514 Repealed by Acts 1982, No. 187, 2, eff. Jan. 1, 1983

Art. 3507. Arts. 3507 to 3514 Repealed by Acts 1982, No. 187, §2, eff. Jan. 1, 1983



CC 3515 - Determination of the applicable law; general and residual rule

BOOK IV. CONFLICT OF LAWS

TITLE I. GENERAL PROVISIONS

Art. 3515. Determination of the applicable law; general and residual rule

Except as otherwise provided in this Book, an issue in a case having contacts with other states is governed by the law of the state whose policies would be most seriously impaired if its law were not applied to that issue.

That state is determined by evaluating the strength and pertinence of the relevant policies of all involved states in the light of: (1) the relationship of each state to the parties and the dispute; and (2) the policies and needs of the interstate and international systems, including the policies of upholding the justified expectations of parties and of minimizing the adverse consequences that might follow from subjecting a party to the law of more than one state.

Acts 1991, No. 923, §1, eff. Jan. 1, 1992.



CC 3516 - Meaning of "State"

Art. 3516. Meaning of "State"

As used in this Book, the word "state" denotes, as may be appropriate: the United States or any state, territory, or possession thereof; the District of Columbia; the Commonwealth of Puerto Rico; and any foreign country or territorial subdivision thereof that has its own system of law.

Acts 1991, No. 923, §1, eff. Jan. 1, 1992.



CC 3517 - Renvoi

Art. 3517. Renvoi

Except as otherwise indicated, when the law of another state is applicable under this Book, that law shall not include the law of conflict of laws of that state.

Nevertheless, in determining the state whose law is applicable to an issue under Articles 3515, 3519, 3537, and 3542, the law of conflict of laws of the involved foreign states may be taken into consideration.

Acts 1991, No. 923, §1, eff. Jan. 1, 1992.



CC 3518 - Domicile

Art. 3518. Domicile

For the purposes of this Book, the domicile of a person is determined in accordance with the law of this state. A juridical person may be treated as a domiciliary of either the state of its formation or the state of its principal place of business, whichever is most pertinent to the particular issue.

Acts 1991, No. 923, §1, eff. Jan. 1, 1992.



CC 3519 - Status of natural persons; general principle

TITLE II. STATUS

Art. 3519. Status of natural persons; general principle

The status of a natural person and the incidents and effects of that status are governed by the law of the state whose policies would be most seriously impaired if its law were not applied to the particular issue.

That state is determined by evaluating the strength and pertinence of the relevant policies of the involved states in the light of: (1) the relationship of each state, at any pertinent time, to the dispute, the parties, and the person whose status is at issue; (2) the policies referred to in Article 3515; and (3) the policies of sustaining the validity of obligations voluntarily undertaken, of protecting children, minors, and others in need of protection, and of preserving family values and stability.

Acts 1991, No. 923, §1, eff. Jan. 1, 1992.



CC 3520 - Marriage

Art. 3520. Marriage

A. A marriage that is valid in the state where contracted, or in the state where the parties were first domiciled as husband and wife, shall be treated as a valid marriage unless to do so would violate a strong public policy of the state whose law is applicable to the particular issue under Article 3519.

B. A purported marriage between persons of the same sex violates a strong public policy of the state of Louisiana and such a marriage contracted in another state shall not be recognized in this state for any purpose, including the assertion of any right or claim as a result of the purported marriage.

Acts 1991, No. 923, §1, eff. Jan. 1, 1992; Acts 1999, No. 890, §1.



CC 3521 - Divorce or separation

Art. 3521. Divorce or separation

A court of this state may grant a divorce or separation only for grounds provided by the law of this state.

Acts 1991, No. 923, §1, eff. Jan. 1, 1992.



CC 3522 - Effects and incidents of marriage and of divorce

Art. 3522. Effects and incidents of marriage and of divorce

Unless otherwise provided by the law of this state, the effects and incidents of marriage and of divorce with regard to an issue are governed by the law applicable to that issue under Article 3519.

Acts 1991, No. 923, §1, eff. Jan. 1, 1992.



CC 3523 - Movables

TITLE III. MARITAL PROPERTY

Art. 3523. Movables

Except as otherwise provided in this Title, the rights and obligations of spouses with regard to movables, wherever situated, acquired by either spouse during marriage are governed by the law of the domicile of the acquiring spouse at the time of acquisition.

Acts 1991, No. 923, §1, eff. Jan. 1, 1992.



CC 3524 - Immovables situated in this state

Art. 3524. Immovables situated in this state

Except as otherwise provided in this Title, the rights and obligations of spouses with regard to immovables situated in this state are governed by the law of this state. Whether such immovables are community or separate property is determined in accordance with the law of this state, regardless of the domicile of the acquiring spouse at the time of acquisition.

Acts 1991, No. 923, §1, eff. Jan. 1, 1992.



CC 3525 - Termination of community; immovables in another state acquired by a spouse while domiciled in this state

Art. 3525. Termination of community; immovables in another state acquired by a spouse while domiciled in this state

Upon the termination of the community between spouses, either of whom is domiciled in this state, their rights and obligations with regard to immovables situated in another state acquired during marriage by either spouse while domiciled in this state, which would be community property if situated in this state, shall be determined in accordance with the law of this state. This provision may be enforced by a judgment recognizing the spouse's right to a portion of the immovable or its value.

Acts 1991, No. 923, §1, eff. Jan. 1, 1992.



CC 3526 - Termination of community; movables and Louisiana immovables acquired by a spouse while domiciled in another state

Art. 3526. Termination of community; movables and Louisiana immovables acquired by a spouse while domiciled in another state

Upon termination of the community, or dissolution by death or by divorce of the marriage of spouses either of whom is domiciled in this state, their respective rights and obligations with regard to immovables situated in this state and movables, wherever situated, that were acquired during the marriage by either spouse while domiciled in another state shall be determined as follows:

(1) Property that is classified as community property under the law of this state shall be treated as community property under that law; and

(2) Property that is not classified as community property under the law of this state shall be treated as the separate property of the acquiring spouse. However, the other spouse shall be entitled, in value only, to the same rights with regard to this property as would be granted by the law of the state in which the acquiring spouse was domiciled at the time of acquisition.

Acts 1991, No. 923, §1, eff. Jan. 1, 1992.



CC 3527 - Louisiana immovables acquired by a spouse while domiciled in another state; death of the acquiring spouse while domiciled in another state

Art. 3527. Louisiana immovables acquired by a spouse while domiciled in another state; death of the acquiring spouse while domiciled in another state

Upon the death of a spouse domiciled outside this state, that spouse's immovables situated in this state and acquired by that spouse while domiciled outside this state, which are not community property under the law of this state, are subject to the same rights, in value only, in favor of the surviving spouse as provided by the law of the domicile of the deceased at the time of death.

Acts 1991, No. 923, §1, eff. Jan. 1, 1992.



CC 3528 - Formal validity of testamentary dispositions

TITLE IV. SUCCESSIONS

Art. 3528. Formal validity of testamentary dispositions

A testamentary disposition is valid as to form if it is in writing and is made in conformity with: (1) the law of this state; or (2) the law of the state of making at the time of making; or (3) the law of the state in which the testator was domiciled at the time of making or at the time of death; or (4) with regard to immovables, the law that would be applied by the courts of the state in which the immovables are situated.

Acts 1991, No. 923, §1, eff. Jan. 1, 1992.



CC 3529 - Capacity and vices of consent

Art. 3529. Capacity and vices of consent

A person is capable of making a testament if, at the time of making the testament, he possessed that capacity under the law of the state in which he was domiciled either at that time or at the time of death.

If the testator was capable of making the testament under the law of both states, his will contained in the testament shall be held free of vices if it would be so held under the law of at least one of those states.

If the testator was capable of making the testament under the law of only one of the states specified in the first paragraph, his will contained in the testament shall be held free of vices only if it would be so held under the law of that state.

Acts 1991, No. 923, §1, eff. Jan. 1, 1992.



CC 3530 - Capacity of heir or legatee

Art. 3530. Capacity of heir or legatee

The capacity or unworthiness of an heir or legatee is determined under the law of the state in which the deceased was domiciled at the time of his death.

Nevertheless, with regard to immovables situated in this state, the legatee must qualify as a person under the law of this state.

Acts 1991, No. 923, §1, eff. Jan. 1, 1992.



CC 3531 - Interpretation of testaments

Art. 3531. Interpretation of testaments

The meaning of words and phrases used in a testament is determined according to the law of the state expressly designated by the testator for that purpose, or clearly contemplated by him at the time of making the testament, and, in the absence of such an express or implied selection, according to the law of the state in which the testator was domiciled at the time of making the testament.

Acts 1991, No. 923, §1, eff. Jan. 1, 1992.



CC 3532 - Movables

Art. 3532. Movables

Except as otherwise provided in this Title, testate and intestate succession to movables is governed by the law of the state in which the deceased was domiciled at the time of death.

Acts 1991, No. 923, §1, eff. Jan. 1, 1992.



CC 3533 - Immovables situated in this state

Art. 3533. Immovables situated in this state

Except as otherwise provided in this Title, testate and intestate succession to immovables situated in this state is governed by the law of this state.

The forced heirship law of this state does not apply if the deceased was domiciled outside this state at the time of death and he left no forced heirs domiciled in this state at the time of his death.

Acts 1991, No. 923, §1, eff. Jan. 1, 1992; Acts 1997, No. 257, §1.



CC 3534 - Immovables situated in another state

Art. 3534. Immovables situated in another state

Except as otherwise provided in this Title, testate and intestate succession to immovables situated in another state is governed by the law that would be applied by the courts of that state.

If the deceased died domiciled in this state and left at least one forced heir who at the time was domiciled in this state, the value of those immovables shall be included in calculating the disposable portion and in satisfying the legitime.

Acts 1991, No. 923, §1, eff. Jan. 1, 1992.



CC 3535 - Real rights in immovables

TITLE V. REAL RIGHTS

Art. 3535. Real rights in immovables

Real rights in immovables situated in this state are governed by the law of this state.

Real rights in immovables situated in another state are governed by the law that would be applied by the courts of that state.

Whether a thing is an immovable is determined according to the substantive law of the state in which the thing is situated.

Acts 1991, No. 923, §1, eff. Jan. 1, 1992.



CC 3536 - Real rights in corporeal movables

Art. 3536. Real rights in corporeal movables

Real rights in corporeal movables are governed by the law of the state in which the movable was situated at the time the right was acquired.

Nevertheless, after the removal of a movable to this state, a real right acquired while the movable was situated in another state is subject to the law of this state if: (1) the right is incompatible with the law of this state; or (2) the holder of the right knew or should have known of the removal to this state; or (3) justice and equity so dictate in order to protect third parties who, in good faith, have dealt with the thing after its removal to this state.

Acts 1991, No. 923, §1, eff. Jan. 1, 1992.



CC 3537 - General rule

TITLE VI. CONVENTIONAL OBLIGATIONS

Art. 3537. General rule

Except as otherwise provided in this Title, an issue of conventional obligations is governed by the law of the state whose policies would be most seriously impaired if its law were not applied to that issue.

That state is determined by evaluating the strength and pertinence of the relevant policies of the involved states in the light of: (1) the pertinent contacts of each state to the parties and the transaction, including the place of negotiation, formation, and performance of the contract, the location of the object of the contract, and the place of domicile, habitual residence, or business of the parties; (2) the nature, type, and purpose of the contract; and (3) the policies referred to in Article 3515, as well as the policies of facilitating the orderly planning of transactions, of promoting multistate commercial intercourse, and of protecting one party from undue imposition by the other.

Acts 1991, No. 923, §1, eff. Jan. 1, 1992.



CC 3538 - Form

Art. 3538. Form

A contract is valid as to form if made in conformity with: (1) the law of the state of making; (2) the law of the state of performance to the extent that performance is to be rendered in that state; (3) the law of the state of common domicile or place of business of the parties; or (4) the law governing the substance of the contract under Articles 3537 or 3540.

Nevertheless, when for reasons of public policy the law governing the substance of the contract under Article 3537 requires a certain form, there must be compliance with that form.

Acts 1991, No. 923, §1, eff. Jan. 1, 1992.



CC 3539 - Capacity

Art. 3539. Capacity

A person is capable of contracting if he possesses that capacity under the law of either the state in which he is domiciled at the time of making the contract or the state whose law is applicable to the contract under Article 3537.

Acts 1991, No. 923, §1, eff. Jan. 1, 1992.



CC 3540 - Party autonomy

Art. 3540. Party autonomy

All other issues of conventional obligations are governed by the law expressly chosen or clearly relied upon by the parties, except to the extent that law contravenes the public policy of the state whose law would otherwise be applicable under Article 3537.

Acts 1991, No. 923, §1, eff. Jan. 1, 1992.



CC 3541 - Other juridical acts and quasi-contractual obligations

Art. 3541. Other juridical acts and quasi-contractual obligations

Unless otherwise provided by the law of this state, the law applicable to juridical acts other than contracts and to quasi-contractual obligations is determined in accordance with the principles of this Title.

Acts 1991, No. 923, §1, eff. Jan. 1, 1992.



CC 3542 - General rule

TITLE VII. DELICTUAL AND QUASI-DELICTUAL OBLIGATIONS

Art. 3542. General rule

Except as otherwise provided in this Title, an issue of delictual or quasi-delictual obligations is governed by the law of the state whose policies would be most seriously impaired if its law were not applied to that issue.

That state is determined by evaluating the strength and pertinence of the relevant policies of the involved states in the light of: (1) the pertinent contacts of each state to the parties and the events giving rise to the dispute, including the place of conduct and injury, the domicile, habitual residence, or place of business of the parties, and the state in which the relationship, if any, between the parties was centered; and (2) the policies referred to in Article 3515, as well as the policies of deterring wrongful conduct and of repairing the consequences of injurious acts.

Acts 1991, No. 923, §1, eff. Jan. 1, 1992.



CC 3543 - Issues of conduct and safety

Art. 3543. Issues of conduct and safety

Issues pertaining to standards of conduct and safety are governed by the law of the state in which the conduct that caused the injury occurred, if the injury occurred in that state or in another state whose law did not provide for a higher standard of conduct.

In all other cases, those issues are governed by the law of the state in which the injury occurred, provided that the person whose conduct caused the injury should have foreseen its occurrence in that state.

The preceding paragraph does not apply to cases in which the conduct that caused the injury occurred in this state and was caused by a person who was domiciled in, or had another significant connection with, this state. These cases are governed by the law of this state.

Acts 1991, No. 923, §1, eff. Jan. 1, 1992.



CC 3544 - Issues of loss distribution and financial protection

Art. 3544. Issues of loss distribution and financial protection

Issues pertaining to loss distribution and financial protection are governed, as between a person injured by an offense or quasi-offense and the person who caused the injury, by the law designated in the following order:

(1) If, at the time of the injury, the injured person and the person who caused the injury were domiciled in the same state, by the law of that state. Persons domiciled in states whose law on the particular issue is substantially identical shall be treated as if domiciled in the same state.

(2) If, at the time of the injury, the injured person and the person who caused the injury were domiciled in different states: (a) when both the injury and the conduct that caused it occurred in one of those states, by the law of that state; and (b) when the injury and the conduct that caused it occurred in different states, by the law of the state in which the injury occurred, provided that (i) the injured person was domiciled in that state, (ii) the person who caused the injury should have foreseen its occurrence in that state, and (iii) the law of that state provided for a higher standard of financial protection for the injured person than did the law of the state in which the injurious conduct occurred.

Acts 1991, No. 923, §1, eff. Jan. 1, 1992.



CC 3545 - Products liability

Art. 3545. Products liability

Delictual and quasi-delictual liability for injury caused by a product, as well as damages, whether compensatory, special, or punitive, are governed by the law of this state: (1) when the injury was sustained in this state by a person domiciled or residing in this state; or (2) when the product was manufactured, produced, or acquired in this state and caused the injury either in this state or in another state to a person domiciled in this state.

The preceding paragraph does not apply if neither the product that caused the injury nor any of the defendant's products of the same type were made available in this state through ordinary commercial channels.

All cases not disposed of by the preceding paragraphs are governed by the other Articles of this Title.

Acts 1991, No. 923, §1, eff. Jan. 1, 1992.



CC 3546 - Punitive damages

Art. 3546. Punitive damages

Punitive damages may not be awarded by a court of this state unless authorized:

(1) By the law of the state where the injurious conduct occurred and by either the law of the state where the resulting injury occurred or the law of the place where the person whose conduct caused the injury was domiciled; or

(2) By the law of the state in which the injury occurred and by the law of the state where the person whose conduct caused the injury was domiciled.

Acts 1991, No. 923, §1, eff. Jan. 1, 1992.



CC 3547 - Exceptional cases

Art. 3547. Exceptional cases

The law applicable under Articles 3543-3546 shall not apply if, from the totality of the circumstances of an exceptional case, it is clearly evident under the principles of Article 3542, that the policies of another state would be more seriously impaired if its law were not applied to the particular issue. In such event, the law of the other state shall apply.

Acts 1991, No. 923, §1, eff. Jan. 1, 1992.



CC 3548 - Domicile of juridical persons

Art. 3548. Domicile of juridical persons

For the purposes of this Title, and provided it is appropriate under the principles of Article 3542, a juridical person that is domiciled outside this state, but which transacts business in this state and incurs a delictual or quasi-delictual obligation arising from activity within this state, shall be treated as a domiciliary of this state.

Acts 1991, No. 923, §1, eff. Jan. 1, 1992.



CC 3549 - Law governing liberative prescription

TITLE VIII. LIBERATIVE PRESCRIPTION

Art. 3549. Law governing liberative prescription

A. When the substantive law of this state would be applicable to the merits of an action brought in this state, the prescription and peremption law of this state applies.

B. When the substantive law of another state would be applicable to the merits of an action brought in this state, the prescription and peremption law of this state applies, except as specified below:

(1) If the action is barred under the law of this state, the action shall be dismissed unless it would not be barred in the state whose law would be applicable to the merits and maintenance of the action in this state is warranted by compelling considerations of remedial justice.

(2) If the action is not barred under the law of this state, the action shall be maintained unless it would be barred in the state whose law is applicable to the merits and maintenance of the action in this state is not warranted by the policies of this state and its relationship to the parties or the dispute nor by any compelling considerations of remedial justice.

C. Notwithstanding the foregoing provisions, if the substantive law of another state would be applicable to the merits of an action brought in this state and the action is brought by or on behalf of any person who, at the time the cause of action arose, neither resided in nor was domiciled in this state, the action shall be barred if it is barred by a statute of limitation or repose or by a law of prescription or peremption of the other state, and that statute or law is, under the laws of the other state, deemed to be substantive, rather than procedural, or deemed to bar or extinguish the right that is sought to be enforced in the action and not merely the remedy.

Acts 1991, No. 923, §1, eff. Jan. 1, 1992; Acts 2005, No. 213, §1.



CC 3550 - Arts. 3550 to 3555 Repealed by Acts 1983, No. 173, 1, eff. Jan. 1, 1984.

Art. 3550. Arts. 3550 to 3555 Repealed by Acts 1983, No. 173, §1, eff. Jan. 1, 1984.



CC 3556 - Blank]

Art. 3556. [Blank]






Code of Civil Procedure

CCP 1 - Jurisdiction defined

LOUISIANA CODE OF CIVIL PROCEDURE

BOOK I

COURTS, ACTIONS, AND PARTIES

TITLE I

COURTS

CHAPTER 1. JURISDICTION

Art. 1. Jurisdiction defined

Jurisdiction is the legal power and authority of a court to hear and determine an action or proceeding involving the legal relations of the parties, and to grant the relief to which they are entitled.



CCP 2 - Jurisdiction over subject matter

Art. 2. Jurisdiction over subject matter

Jurisdiction over the subject matter is the legal power and authority of a court to hear and determine a particular class of actions or proceedings, based upon the object of the demand, the amount in dispute, or the value of the right asserted.



CCP 3 - Same; cannot be conferred by consent

Art. 3. Same; cannot be conferred by consent

The jurisdiction of a court over the subject matter of an action or proceeding cannot be conferred by consent of the parties. A judgment rendered by a court which has no jurisdiction over the subject matter of the action or proceeding is void.



CCP 4 - Same; determination when dependent on amount in dispute or value of right asserted

Art. 4. Same; determination when dependent on amount in dispute or value of right asserted

When the jurisdiction of a court over the subject matter of an action depends upon the amount in dispute, or value of the right asserted, it shall be determined by the amount demanded, including damages pursuant to Civil Code Articles 2315.3 and 2315.4, or value asserted in good faith by the plaintiff, but the amount in dispute does not include interest, court costs, attorney fees, or penalties, whether provided by agreement or by law.

Acts 1995, No. 409, §1.



CCP 5 - Same; effect of reduction of claim

Art. 5. Same; effect of reduction of claim

When a plaintiff reduces his claim on a single cause of action to bring it within the jurisdiction of a court and judgment is rendered thereon, he remits the portion of his claim for which he did not pray for judgment, and is precluded thereafter from demanding it judicially.



CCP 6 - Jurisdiction over the person

Art. 6. Jurisdiction over the person

A. Jurisdiction over the person is the legal power and authority of a court to render a personal judgment against a party to an action or proceeding. The exercise of this jurisdiction requires:

(1) The service of process on the defendant, or on his agent for the service of process, or the express waiver of citation and service under Article 1201.

(2) The service of process on the attorney at law appointed by the court to defend an action or proceeding brought against an absent or incompetent defendant who is domiciled in this state.

(3) The submission of the party to the jurisdiction of the court by commencing an action or by the waiver of objection to jurisdiction by failure to timely file the declinatory exception.

B. In addition to the provisions of Paragraph A, a court of this state may exercise personal jurisdiction over a nonresident on any basis consistent with the constitution of this state and with the Constitution of the United States.

Acts 1997, No. 578, §1; Acts 1999, No. 1263, §1, eff. Jan. 1, 2000.



CCP 7 - Repealed by Acts 1997, No. 578, 5.

Art. 7. Repealed by Acts 1997, No. 578, §5.



CCP 8 - Jurisdiction over property; in rem

Art. 8. Jurisdiction over property; in rem

A court which is otherwise competent under the laws of this state has jurisdiction to enforce a right in, to, or against property having a situs in this state, claimed or owned by a nonresident.

Acts 1995, No. 1104, §1.



CCP 9 - Same; quasi in rem; attachment

Art. 9. Same; quasi in rem; attachment

A court which is otherwise competent under the laws of this state has jurisdiction to render a money judgment against a nonresident if the action is commenced by an attachment of his property in this state. Unless the nonresident subjects himself personally to the jurisdiction of the court, the judgment may be executed only against the property attached.

Acts 1995, No. 1104, §1.



CCP 10 - Jurisdiction over status

Art. 10. Jurisdiction over status

A. A court which is otherwise competent under the laws of this state has jurisdiction of the following actions or proceedings only under the following conditions:

(1) An adoption proceeding in accordance with Title XII of the Children's Code, if the surrendering parent of the child, a prospective adoptive parent, the adoptive parent or parents, or any parent of the child has been domiciled in this state for at least eight months, or if the child is in the custody of the Department of Children and Family Services; and an adoption proceeding in accordance with Civil Code Article 212, if either party to the adoption of an adult is domiciled in this state.

(2) An emancipation proceeding if the minor is domiciled in this state.

(3) An interdiction proceeding brought pursuant to the provisions of the Louisiana Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act.

(4) A tutorship or curatorship proceeding if the minor or absentee, as the case may be, is domiciled in this state or has property herein.

(5) A proceeding to obtain the legal custody of a minor if he is domiciled in, or is in, this state.

(6) An action to annul a marriage if one or both of the parties are domiciled in this state.

(7) An action of divorce, if, at the time of filing, one or both of the spouses are domiciled in this state.

(8) Unless otherwise provided by law, an action to establish parentage and support or to disavow parentage if the child is domiciled in or is in this state, and was either born in this state, born out of state while its mother was domiciled in this state, or acknowledged in this state. However, regardless of the location of the child or its place of birth, an action to disavow may be brought if the person seeking to disavow was domiciled in this state at the time of conception and birth and is presumed to be its parent under the laws of this state.

(9) A proceeding for support of an adult child with a disability, as provided in R.S. 9:315.22(E), if he is domiciled in, or is in, this state.

B. For purposes of Subparagraphs (6) and (7) of Paragraph A of this Article, if a spouse has established and maintained a residence in a parish of this state for a period of six months, there shall be a rebuttable presumption that he has a domicile in this state in the parish of such residence.

Amended by Acts 1968, No. 172, §1; Acts 1980, No. 764, §1; Acts 1990, No. 1009, §4, eff. Jan. 1, 1991; Acts 1999, No. 1243, §1, eff. Jan. 1, 2000; Acts 1999, No. 1263, §1, eff. Jan. 1, 2000; Acts 2001, No. 567, §2; Acts 2001, No. 1064, §1; Acts 2008, No. 351, §2, eff. Jan. 1, 2009; Acts 2015, No. 379, §2, eff. Aug. 1, 2016; Acts 2016, No. 333, §2.



CCP 11 - Military personnel

Art. 11. Military personnel

For the purpose of status jurisdiction provided for in Article 10, a person not domiciled elsewhere in this state who is serving in the armed forces of the United States and has been stationed at one or more military installations in this state for at least six months and has resided in the parish where an action has been filed in which he is a party, for at least ninety days immediately preceding the filing of such action, is considered to be a domiciliary of this state and of the parish during the period of his service at such installations.

Acts 2008, No. 801, §2, eff. Jan. 1, 2009.



CCP 41 - Definition

CHAPTER 2. VENUE

SECTION 1. GENERAL DISPOSITIONS

Art. 41. Definition

Venue means the parish where an action or proceeding may properly be brought and tried under the rules regulating the subject.



CCP 42 - General rules

Art. 42. General rules

The general rules of venue are that an action against:

(1) An individual who is domiciled in the state shall be brought in the parish of his domicile; or if he resides but is not domiciled in the state, in the parish of his residence.

(2) A domestic corporation, a domestic insurer, or a domestic limited liability company shall be brought in the parish where its registered office is located.

(3) A domestic partnership, or a domestic unincorporated association, shall be brought in the parish where its principal business establishment is located.

(4) A foreign corporation or foreign limited liability company licensed to do business in this state shall be brought in the parish where its principal business establishment is located as designated in its application to do business in the state, or, if no such designation is made, then in the parish where its primary place of business in the state is located.

(5) A foreign corporation or a foreign limited liability company not licensed to do business in the state, or a nonresident who has not appointed an agent for the service of process in the manner provided by law, other than a foreign or alien insurer, shall be brought in the parish of the plaintiff's domicile or in a parish where the process may be, and subsequently is, served on the defendant.

(6) A nonresident, other than a foreign corporation or a foreign or alien insurer, who has appointed an agent for the service of process in the manner provided by law, shall be brought in the parish of the designated post office address of an agent for the service of process.

(7) A foreign or alien insurer shall be brought in the parish of East Baton Rouge.

Amended by Acts 1961, No. 23, §1; Acts 1990, No. 487, §1; Acts 1999, No. 145, §2; Acts 2001, No. 23, §1; Acts 2003, No. 545, §1; Acts 2012, No. 126, §1.



CCP 43 - Exceptions to general rules

Art. 43. Exceptions to general rules

The general rules of venue provided in Article 42 are subject to the exceptions provided in Section 2 of Chapter 2 of Title 1 of Book 1 of this Code and otherwise provided by law.

Amended by Acts 1982, No. 649, §1; Acts 2013, No. 78, §1.



CCP 44 - Waiver of objections to venue

Art. 44. Waiver of objections to venue

A. An objection to the venue may not be waived prior to the institution of the action.

B. The venue provided in Articles 2006, 2811, 2812, 3941, 3993, 4031 through 4034, and 4542 may not be waived.

C. Except as otherwise provided in this article or by other law, any objection to the venue, including one based on any article in this Chapter, is waived by the failure of the defendant to plead the declinatory exception timely as provided in Article 928.

Amended by Acts 1961, No. 23, §1; Acts 2010, No. 185, §1.



CCP 45 - Conflict between two or more articles in Chapter

Art. 45. Conflict between two or more articles in Chapter

The following rules determine the proper venue in cases where two or more articles in this Chapter may conflict:

(1) Article 78, 79, 80, 81, 82, 83, 84, 86, or 87 governs the venue exclusively, if this article conflicts with any of Articles 42 and 71 through 77;

(2) If there is a conflict between two or more of Articles 78, 79, 80, 81, 82, 83, 84, 86, or 87, the plaintiff may bring the action in any venue provided by any applicable article; and

(3) If Articles 78, 79, 80, 81, 82, 83, 84, 86, and 87 are not applicable, and there is a conflict between two or more of Articles 42 and 71 through 77, the plaintiff may bring the action in any venue provided by any applicable article.

Amended by Acts 1982, No. 649, §1; Acts 2013, No. 78, §1.



CCP 71 - Action against individual who has changed domicile

SECTION 2. EXCEPTIONS TO GENERAL RULES

Art. 71. Action against individual who has changed domicile

An action against an individual who has changed his domicile from one parish to another may be brought in either parish for a period of one year from the date of the change, unless he has filed a declaration of intention to change his domicile, in the manner provided by law.



CCP 72 - Certain actions involving property

Art. 72. Certain actions involving property

An action in which a sequestration is sought, or an action to enforce a mortgage or privilege by an ordinary proceeding, may be brought in the parish where the property, or any portion thereof, is situated.

Acts 1997, No. 1055, §1.



CCP 73 - Action against joint or solidary obligors

Art. 73. Action against joint or solidary obligors

A. An action against joint or solidary obligors may be brought in a parish of proper venue, under Article 42 only, as to any obligor who is made a defendant provided that an action for the recovery of damages for an offense or quasi-offense against joint or solidary obligors may be brought in the parish where the plaintiff is domiciled if the parish of plaintiff's domicile would be a parish of proper venue against any defendant under either Article 76 or R.S. 13:3203.

B. If the action against this defendant is compromised prior to judgment, or dismissed after a trial on the merits, the venue shall remain proper as to the other defendants, unless the joinder was made for the sole purpose of establishing venue as to the other defendants.

Acts 1989, No. 117, §1.



CCP 74 - Action on offense or quasi offense

Art. 74. Action on offense or quasi offense

An action for the recovery of damages for an offense or quasi offense may be brought in the parish where the wrongful conduct occurred, or in the parish where the damages were sustained. An action to enjoin the commission of an offense or quasi offense may be brought in the parish where the wrongful conduct occurred or may occur.

As used herein, the words "offense or quasi offense" include a nuisance and a violation of Article 667 of the Civil Code.

Amended by Acts 1962, No. 92, §1.



CCP 74.1 - Action to establish or disavow filiation

Art. 74.1. Action to establish or disavow filiation

An action to establish filiation and support of a child may be brought in the parish: (1) of the domicile of the child, (2) where conception occurred, (3) where either parent resided at the time of conception, (4) where an act of acknowledgement of the child occurred, or (5) where the birth of the child occurred.

An action to disavow filiation may be brought in the parish of the child's birth, or where either parent resided at the time of that birth.

Added by Acts 1980, No. 764, §3. Amended by Acts 1981, No. 722, §1.



CCP 74.2 - Custody proceedings; support; forum non conveniens

Art. 74.2. Custody proceedings; support; forum non conveniens

NOTE: Paragraph A effective until August 1, 2016. See Acts 2015, No. 379, §2 and 3.

A. A proceeding to obtain the legal custody of a minor or to establish an obligation of support may be brought in the parish where a party is domiciled or in the parish of the last matrimonial domicile.

NOTE: Paragraph A as amended by Acts 2015, No. 379, §2 and 3, eff. Aug. 1, 2016.

A. A proceeding to obtain the legal custody of a child or to establish an obligation of support may be brought in the parish where a party is domiciled or in the parish of the last matrimonial domicile.

B. A proceeding for change of custody may be brought in the parish where the person awarded custody is domiciled or in the parish where the custody decree was rendered. If the person awarded custody is no longer domiciled in the state, the proceeding for change of custody may be brought in the parish where the person seeking a change of custody is domiciled or in the parish where the custody decree was rendered.

C. A proceeding for modification of support may be brought in any of the following:

(1) The parish where the person awarded support is domiciled if the award has been registered in that parish pursuant to the provisions of Article 2785 et seq., regardless of the provisions of Article 2786(A) relative to the domicile of the parties.

(2) The parish where the support award was rendered if it has not been registered and confirmed in another court of this state, pursuant to the provisions of Article 2785 et seq.

(3) The parish where the support award was last registered if registered in multiple courts of this state.

(4) Any of the following, if the person awarded support is no longer domiciled in the state:

(a) The parish where the other person is domiciled.

(b) The parish where the support award was rendered if not confirmed in another court of this state pursuant to Article 2785 et seq.

(c) The parish where the support order was last confirmed pursuant to the provisions of Article 2785 et seq.

D. A proceeding to register a child support, medical support, and income assignment order, or any such order issued by a court of this state for modification, may be brought in the parish where the person awarded support is domiciled.

E. For the convenience of the parties and the witnesses and in the interest of justice, a court, upon contradictory motion or upon its own motion after notice and hearing, may transfer the custody or support proceeding to another court where the proceeding might have been brought.

F. Notwithstanding any other provision of law, if after August 26, 2005, and before August 15, 2007, a party has changed his domicile within the state and the other party resided in another state prior to the hurricanes, the custody or support proceeding shall be transferred to the parish of the domicile, upon motion made prior to December 31, 2007.

Acts 1987, No. 417, §1; Acts 1997, No. 603, §1; Acts 2007, No. 99, §1; Acts 2010, No. 689, §1, eff. June 29, 2010; Acts 2015, No. 379, §2, eff. Aug. 1, 2016.



CCP 74.3 - Marriage of persons related by adoption

Art. 74.3. Marriage of persons related by adoption

Persons related by adoption seeking judicial authorization to marry in accordance with Civil Code Article 90 shall request authorization of the district court in the parish of either party's domicile.

Acts 1987, No. 886, §2, eff. Jan. 1, 1988.



CCP 74.4 - Action on an open account or a promissory note

Art. 74.4. Action on an open account or a promissory note

A. An action to collect an open account may be brought in the parish where the open account was created or where the services that formed the basis of such open account were performed, or in the parish of the domicile of the debtor.

B. An action on a promissory note may be brought in the parish where the promissory note was executed or in the parish of the domicile of the debtor.

Acts 2007, No. 433, §1; Acts 2008, No. 357, §1, eff. June 26, 2008.



CCP 74.5 - Adult adoption

Art. 74.5. Adult adoption

An action to authorize an adult adoption in accordance with the second paragraph of Civil Code Article 212 may be brought in the parish of the domicile of either party to the adoption.

Acts 2008, No. 351, §2, eff. Jan. 1, 2009.



CCP 74.6 - Actions to seek court approval by parents during marriage

Art. 74.6. Actions to seek court approval by parents during marriage

During the marriage of a minor's parents, an action to seek court approval to alienate, encumber, or lease the property of the minor, incur an obligation of the minor, or compromise a claim of the minor may be brought in the domicile of the minor, or if the parents seek to compromise a claim of the minor in a pending action, in that action.

Acts 2015, No. 260, §2, eff. Jan. 1, 2016.



CCP 75 - Action on judicial bond

Art. 75. Action on judicial bond

A. An action against the principal or surety, or both, on a bond filed in a judicial proceeding may be brought in the court where the bond was filed.

B. An action against a legal surety may be brought in any parish where the principal obligor may be sued.

Acts 1987, No. 409, §2, eff. Jan. 1, 1988.



CCP 76 - Action on insurance policy

Art. 76. Action on insurance policy

An action on a life insurance policy may be brought in the parish where the deceased died, the parish where he was domiciled, or the parish where any beneficiary is domiciled.

An action on a health and accident insurance policy may be brought in the parish where the insured is domiciled, or in the parish where the accident or illness occurred.

An action on any other type of insurance policy may be brought in the parish where the loss occurred or the insured is domiciled.



CCP 76.1 - Action on contract

Art. 76.1. Action on contract

An action on a contract may be brought in the parish where the contract was executed or the parish where any work or service was performed or was to be performed under the terms of the contract.

Acts 1991, No. 217, §2.



CCP 77 - Action against person doing business in another parish

Art. 77. Action against person doing business in another parish

An action against a person having a business office or establishment in a parish other than that where he may be sued under Article 42 only, on a matter over which this office or establishment had supervision, may be brought in the parish where this office or establishment is located.

Acts 1989, No. 117, §1.



CCP 78 - Action against partners of existing partnership

Art. 78. Action against partners of existing partnership

Except as provided in Article 79, an action against a partner of an existing partnership on an obligation of the latter, or on an obligation growing out of the partnership, shall be brought in any parish of proper venue as to the partnership.



CCP 79 - Action to dissolve partnership

Art. 79. Action to dissolve partnership

An action for the dissolution of a partnership shall be brought in the parish where it has or had its principal business establishment.



CCP 80 - Action involving immovable property

Art. 80. Action involving immovable property

A. The following actions may be brought in the parish where the immovable property is situated or in the parish where the defendant in the action is domiciled:

(1) An action to assert an interest in immovable property, or a right in, to, or against immovable property, except as otherwise provided in Article 72;

(2) An action to partition immovable property, except as otherwise provided in Articles 81, 82, and 83; and

(3) An action arising from the breach of a lease of immovable property, including the enforcing of a lessor's privilege or seeking the payment of rent. The venue authorized by this Subparagraph shall be in addition to any other venue provided by law for such action.

B. If the immovable property, consisting of one or more tracts, is situated in more than one parish, the action may be brought in any of these parishes.

C. Any action by the sheriff after rendition of judgment shall be by the sheriff of the parish in which the immovable property is situated; however, if the immovable property, consisting of one or more tracts, is situated in more than one parish, the action may be brought by the sheriff of any of the parishes in which a portion of the immovable property is situated.

D. Any action to revoke a donation of immovable property shall be brought in the parish in which the property is located. If the property is located in more than one parish, the action may be brought in any one of them. When such an action is filed a notice of pendency shall be filed in accordance with the provisions of Article 3751.

Amended by Acts 1984, No. 732, §1; Acts 1989, No. 393, §1; Acts 1989, No. 541, §1.



CCP 81 - Action involving succession

Art. 81. Action involving succession

When a succession has been opened judicially, until rendition of the judgment of possession, the following actions shall be brought in the court in which the succession proceeding is pending:

(1) A personal action by a creditor of the deceased; but an action brought against the deceased prior to his death may be prosecuted against his succession representative in the court in which it was brought;

(2) An action to partition the succession;

(3) An action to annul the testament of the deceased; and

(4) An action to assert a right to the succession of the deceased, either under his testament or by effect of law.



CCP 82 - Action to partition community property

Art. 82. Action to partition community property

A. Except as otherwise provided in this Article, an action to partition community property and to settle the claims between the parties arising from either a matrimonial regime or from co-ownership of former community property shall be brought either as an incident of the action which would result in the termination of the community property regime or as a separate action in the parish where the judgment terminating the community property regime was rendered.

B. If the spouses own community immovable property, the action to partition the community property, movable and immovable, and to settle the claims between the parties arising either from a matrimonial regime or from co-ownership of former community property may be brought in the parish in which any of the community immovable property is situated.

C. If the spouses do not own community immovable property, the action to partition the community property and to settle the claims between the parties arising either from a matrimonial regime or from co-ownership of former community property may be brought in the parish where either party is domiciled.

Acts 1997, No. 1055, §1.



CCP 83 - Action to partition partnership property

Art. 83. Action to partition partnership property

Except as otherwise provided in the second paragraph of this article, an action to partition partnership property shall be brought either as an incident of the action to dissolve the partnership, or as a separate action in the court which rendered the judgment dissolving the partnership.

If the partnership owns immovable property, the action to partition the partnership property, movable and immovable, may be brought in the parish where any of the immovable property is situated.



CCP 84 - Action involving certain retirement systems and employee benefit programs

Art. 84. Action involving certain retirement systems and employee benefit programs

Actions involving the Louisiana State Employees' Retirement System, Office of Group Benefits, State Police Pension and Relief Fund, Louisiana School Employees' Retirement System, Louisiana School Lunch Employees' Retirement System, Teachers' Retirement System of Louisiana, Assessors' Retirement Fund, Clerks of Court Retirement and Relief Fund, District Attorneys' Retirement System, Municipal Employees' Retirement System of Louisiana, Parochial Employees' Retirement System of Louisiana, Registrar of Voters Employees' Retirement System, Sheriffs' Pension and Relief Fund, Municipal Police Employees' Retirement System, or the Firefighters' Retirement System shall be brought in the parish of East Baton Rouge or in the parish of the domicile of the retirement system or employee benefit program.

Added by Acts 1980, No.164, §1. Amended by Acts 1982, No.103, §1; Acts 2001, No. 1178, §8, eff. June 29, 2001.



CCP 85 - Action against domestic corporation; charter revoked by secretary of state

Art. 85. Action against domestic corporation; charter revoked by secretary of state

An action against a domestic corporation, the charter and franchise of which have been administratively revoked by the secretary of state in accordance with R.S. 12:163, may be brought in any parish where the suit could have been brought prior to revocation.

Added by Acts 1982, No.649, §1.



CCP 86 - Action involving voting trusts

Art. 86. Action involving voting trusts

An action against a voting trust or trustee of the voting trust, or both, may be brought:

(1) In the parish or parishes where the document or documents creating the voting trust were executed.

(2) If stock transferred to the voting trust was held by an inter vivos trust, in the parish or parishes where the inter vivos trust documents were executed.

(3) If stock transferred to the voting trust was held by a mortis causa trust, in the parish having jurisdiction over the settlor's estate.

Acts 1998, 1st Ex. Sess., No. 102, §2, eff. May 5, 1998.



CCP 87 - Action involving application for compensation for wrongful conviction and imprisonment

Art. 87. Action involving application for compensation for wrongful conviction and imprisonment

An application for compensation based upon wrongful conviction and imprisonment filed pursuant to R.S. 15:572.8 shall be brought in the parish of East Baton Rouge, Nineteenth Judicial District Court.

Acts 2005, No. 486, §2, eff. Sept. 1, 2005.



CCP 121 - Action brought in improper venue; transfer

SECTION 3. CHANGE OF VENUE

Art. 121. Action brought in improper venue; transfer

When an action is brought in a court of improper venue, the court may dismiss the action, or in the interest of justice transfer it to a court of proper venue.



CCP 122 - Change of proper venue

Art. 122. Change of proper venue

Any party by contradictory motion may obtain a change of venue upon proof that he cannot obtain a fair and impartial trial because of the undue influence of an adverse party, prejudice existing in the public mind, or some other sufficient cause. If the motion is granted, the action shall be transferred to a parish wherein no party is domiciled.



CCP 123 - Forum non conveniens

Art. 123. Forum non conveniens

A.(1) For the convenience of the parties and the witnesses, in the interest of justice, a district court upon contradictory motion, or upon the court's own motion after contradictory hearing, may transfer a civil case to another district court where it might have been brought; however, no suit brought in the parish in which the plaintiff is domiciled, and in a court which is otherwise a court of competent jurisdiction and proper venue, shall be transferred to any other court pursuant to this Article.

(2) For purposes of Subparagraph (1) of this Paragraph, domicile shall be the location pursuant to Article 42 where the plaintiff would be subject to suit had he been a defendant.

B. Upon the contradictory motion of any defendant in a civil case filed in a district court of this state in which a claim or cause of action is predicated upon acts or omissions originating outside the territorial boundaries of this state, when it is shown that there exists a more appropriate forum outside of this state, taking into account the location where the acts giving rise to the action occurred, the convenience of the parties and witnesses, and the interest of justice, the court may dismiss the suit without prejudice; however, no suit in which the plaintiff is domiciled in this state, and which is brought in a court which is otherwise a court of competent jurisdiction and proper venue, shall be dismissed pursuant to this Article.

C. In the interest of justice, and before the rendition of the judgment of dismissal, the court shall require the defendant or defendants to file with the court a waiver of any defense based upon prescription that has matured since the commencement of the action in Louisiana, provided that a suit on the same cause of action or on any cause of action arising out of the same transaction or occurrence is commenced in a court of competent jurisdiction in an appropriate foreign forum within sixty days from the rendition of the judgment of dismissal. Such waiver shall be null and of no effect if such suit is not filed within this sixty-day period. The court may further condition the judgment of dismissal to allow for reinstatement of the same cause of action in the same forum in the event a suit on the same cause of action or on any cause of action arising out of the same transaction or occurrence is commenced in an appropriate foreign forum within sixty days after the rendition of the judgment of dismissal and such foreign forum is unable to assume jurisdiction over the parties or does not recognize such cause of action or any cause of action arising out of the same transaction or occurrence.

Added by Acts 1970, No. 294, §1; Acts 1988, No. 818, §1, eff. July 18, 1988; Acts 1999, No. 536, §1, eff. June 30, 1999; Acts 2012, No. 713, §1.



CCP 124 - Forum non conveniens; transfer to city court

Art. 124. Forum non conveniens; transfer to city court

If a party has filed separate suits in a district court and a city court within the territorial jurisdiction of the district court relating to the same cause of action but placing a claim for property damage in one court and a claim for personal injury in the other court, the district court upon contradictory motion, or upon the court's own motion after contradictory hearing, may transfer the suit in its court to the city court if the transfer serves the convenience of the parties and the witnesses and is in the interest of justice.

Acts 1985, No. 600, §1.



CCP 151 - Grounds

Art. 151. Grounds

A. A judge of any court, trial or appellate, shall be recused when he:

(1) Is a witness in the cause;

(2) Has been employed or consulted as an attorney in the cause or has previously been associated with an attorney during the latter's employment in the cause, and the judge participated in representation in the cause;

(3) Is the spouse of a party, or of an attorney employed in the cause or the judge's parent, child, or immediate family member is a party or attorney employed in the cause; or

(4) Is biased, prejudiced, or interested in the cause or its outcome or biased or prejudiced toward or against the parties or the parties' attorneys or any witness to such an extent that he would be unable to conduct fair and impartial proceedings.

B. A judge of any court, trial or appellate, may be recused when he:

(1) Has been associated with an attorney during the latter's employment in the cause;

(2) At the time of the hearing of any contested issue in the cause, has continued to employ, to represent him personally, the attorney actually handling the cause (not just a member of that attorney's firm), and in this case the employment shall be disclosed to each party in the cause;

(3) Has performed a judicial act in the cause in another court; or

(4) Is related to: a party or the spouse of a party, within the fourth degree; an attorney employed in the cause or the spouse of the attorney, within the second degree; or if the judge's spouse, parent, child, or immediate family member living in the judge's household has a substantial economic interest in the subject matter in controversy sufficient to prevent the judge from conducting fair and impartial proceedings in the cause.

C. In any cause in which the state, or a political subdivision thereof, or a religious body or corporation is interested, the fact that the judge is a citizen of the state or a resident of the political subdivision, or pays taxes thereto, or is a member of the religious body or corporation, is not a ground for recusation.

Acts 1983, No. 106, §1; Acts 1987, No. 579, §1; Acts 1988, No. 515, §2, eff. Jan. 1, 1989; Acts 2008, No. 663, §1.



CCP 152 - Recusation on court's own motion or by supreme court

Art. 152. Recusation on court's own motion or by supreme court

A. A judge may recuse himself, whether a motion for his recusation has been filed by a party or not, in any cause in which a ground for recusation exists.

B. A district judge may recuse himself in any cause objecting to the candidacy or contesting the election for any office in which the district or jurisdiction of such office lies wholly within the judicial district from which the judge is elected.

C. On the written application of a district judge, the supreme court may recuse him for any reason which it considers sufficient.

D. If a judge recuses himself pursuant to this Article, he shall provide in writing the specific grounds under Article 151 for which the recusal is ordered within fifteen days of the rendering of the order of recusal.

Acts 1985, No. 967, §1; Acts 2001, No. 932, §1.



CCP 153 - Judge may act until recused or motion for recusation filed

Art. 153. Judge may act until recused or motion for recusation filed

Until a judge has recused himself, or a motion for his recusation has been filed, he has full power and authority to act in the cause. The judge to whom the motion to recuse is assigned shall have full power and authority to act in the cause pending the disposition of the motion to recuse.

Acts 2010, No. 262, §1.



CCP 154 - Procedure for recusation

Art. 154. Procedure for recusation

A party desiring to recuse a judge of a district court shall file a written motion therefor assigning the ground for recusation. This motion shall be filed prior to trial or hearing unless the party discovers the facts constituting the ground for recusation thereafter, in which event it shall be filed immediately after these facts are discovered, but prior to judgment. If a valid ground for recusation is set forth in the motion, the judge shall either recuse himself, or refer the motion to another judge or a judge ad hoc, as provided in Articles 155 and 156, for a hearing.



CCP 155 - Selection of judge to try motion to recuse; court having two or more judges

Art. 155. Selection of judge to try motion to recuse; court having two or more judges

A. In a district court having two judges, the judge who is sought to be recused shall have the motion to recuse referred to the other judge of the court for trial of the motion to recuse.

B. In a district court having more than two judges, the motion to recuse shall be referred to another judge of the district court for trial through the random process of assignment in accordance with the provisions of Code of Civil Procedure Article 253.1.

Acts 2001, No. 417, §1.



CCP 156 - Same; court having single judge

Art. 156. Same; court having single judge

When a ground assigned for the recusation of the judge of a district court having a single judge is his interest in the cause, the judge shall appoint a district judge of an adjoining district to try the motion to recuse. When any other ground is assigned for the recusation of such a district judge, he may appoint either a district judge of an adjoining district, or a lawyer domiciled in the judicial district who has the qualifications of a district judge, to try the motion to recuse.

The order of court appointing the judge ad hoc shall be entered on its minutes, and a certified copy of the order shall be sent to the judge ad hoc.

Amended by Acts 1962, No. 409, §1.



CCP 157 - Judge ad hoc appointed to try cause when judge recused; power of judge ad hoc

Art. 157. Judge ad hoc appointed to try cause when judge recused; power of judge ad hoc

A. After a trial judge recuses himself under the authority of Article 152(A), a judge ad hoc shall be assigned to try the cause in the manner provided by Articles 155 and 156 for the appointment of a judge ad hoc to try the motion to recuse. When a trial judge is recused after a trial of the motion therefor, the case shall be reassigned to a new judge for trial of the cause under the provisions of Code of Civil Procedure Articles 155 and 156.

B. After a trial judge recuses himself under the authority of Article 152(B) he shall make written application to the supreme court for the appointment of another district judge as judge ad hoc to try the cause. The supreme court shall appoint a judge from a judicial district other than the judicial district of the recused judge as judge ad hoc to try the cause.

C. The judge ad hoc has the same power and authority to dispose of the cause as the recused judge has in cases in which no ground for recusation exists.

Acts 1985, No. 967, §1; Acts 2001, No. 417, §1.



CCP 158 - Supreme court appointment of district judge to try cause when judge recused

Art. 158. Supreme court appointment of district judge to try cause when judge recused

In a cause in which the district judge is recused, even when a judge ad hoc has been appointed for the trial of the cause under Article 157, a party may apply to the supreme court for the appointment of another district judge as judge ad hoc to try the cause. If the supreme court deems it in the interest of justice, such appointment shall be made.

The order of the supreme court appointing a judge ad hoc shall be entered on its minutes. The clerk of the supreme court shall forward two certified copies of the order, one to the judge ad hoc appointed and the other to the clerk of the district court where the cause is pending, for entry in its minutes.



CCP 159 - Recusation of supreme court justice

Art. 159. Recusation of supreme court justice

When a written motion is filed to recuse a justice of the supreme court, he may recuse himself or the motion shall be heard by the other justices of the court.

When a justice of the supreme court recuses himself, or is recused, the court may (1) have the cause argued before and disposed of by the other justices, or (2) appoint a judge of a district court or a court of appeal having the qualifications of a justice of the supreme court to act for the recused justice in the hearing and disposition of the cause.



CCP 160 - Recusation of judge of court of appeal

Art. 160. Recusation of judge of court of appeal

When a written motion is filed to recuse a judge of a court of appeal, he may recuse himself or the motion shall be heard by the other judges on the panel to which the cause is assigned, or by all judges of the court, except the judge sought to be recused, sitting en banc.

When a judge of a court of appeal recuses himself, or is recused, the court may (1) have the cause argued before and disposed of by the other judges of the panel to which it is assigned, or (2) appoint another of its judges, a judge of a district court or a lawyer having the qualifications of a judge of a court of appeal to act for the recused judge in the hearing and disposition of the cause.



CCP 161 - Recusation of judge ad hoc

Art. 161. Recusation of judge ad hoc

A judge ad hoc appointed to try a motion to recuse a judge, or appointed to try the cause, may be recused on the grounds and in the manner provided in this Chapter for the recusation of judges.



CCP 191 - Inherent judicial power

CHAPTER 4. POWER AND AUTHORITY

SECTION 1. GENERAL DISPOSITIONS

Art. 191. Inherent judicial power

A court possesses inherently all of the power necessary for the exercise of its jurisdiction even though not granted expressly by law.



CCP 192 - Appointment of expert witnesses; expenses

Art. 192. Appointment of expert witnesses; expenses

A. The appointment of expert witnesses is controlled by Louisiana Code of Evidence Article 706.

B. The reasonable fees and expenses of these experts shall be taxed as costs of court.

Amended by Acts 1988, No. 515, §2, eff. Jan. 1, 1989.



CCP 192.1 - Interpreters for deaf and severely hearing-impaired persons

Art. 192.1. Interpreters for deaf and severely hearing-impaired persons

A. In all civil cases and in the taking of any deposition where a party or a witness is a deaf or severely hearing-impaired person, the proceedings of the trial shall be interpreted to him in a language that he can understand by a qualified interpreter appointed by the court. The qualification of an interpreter as an expert is governed by the Louisiana Code of Evidence.

B. In any case in which an interpreter is required to be appointed by the court under the provisions of this Article, the court shall not commence proceedings until the appointed interpreter is in court. The interpreter so appointed shall take an oath or affirmation that he will make a true interpretation to the deaf or severely hearing-impaired person of all the proceedings of the case in a language that he understands, and that he will repeat the deaf or severely hearing-impaired person's answer to questions to counsel, court or jury to the best of his skill and judgment.

C.(1) Interpreters appointed in accordance with the provisions of this Article shall be paid an amount determined by the judge presiding. In the event travel of the interpreter is necessary, all of the actual expenses of travel, lodging, and meals incurred by the interpreter in connection with the case at which the interpreter is appointed to serve shall be paid at the same rate applicable to state employees.

(2) The costs of such interpreter shall be borne by the court.

Added by Acts 1968, No. 319, §1. Acts 1988, No. 515, §2, eff. Jan. 1, 1989; Acts 1989, No. 109, §1; Acts 1995, No. 285, §1, eff. June 14, 1995.



CCP 192.2 - Appointment of interpreter for non-English-speaking persons

Art. 192.2. Appointment of interpreter for non-English-speaking persons

A. If a non-English-speaking person who is a principal party in interest or a witness in a proceeding before the court has requested an interpreter, a judge shall appoint, after consultation with the non-English-speaking person or his attorney, a competent interpreter to interpret or to translate the proceedings to him and to interpret or translate his testimony.

B. The court shall order reimbursement to the interpreter for his services at a fixed reasonable amount, and that amount shall be taxed by the court as costs of court.

Acts 2008, No. 882, §1.



CCP 193 - Power to adopt local rules; publication

Art. 193. Power to adopt local rules; publication

A court may adopt rules for the conduct of judicial business before it, including those governing matters of practice and procedure which are not contrary to the rules provided by law. When a court has more than one judge, its rules shall be adopted or amended by a majority of the judges thereof, sitting en banc.

The rules may provide that the court may call a special session of court during vacation, and that any action, proceeding, or matter otherwise required by law to be tried or heard in open court during the regular session may be tried or heard during the special session.

The rules shall be entered on the minutes of the court. Rules adopted by an appellate court shall be published in the manner which the court considers most effective and practicable. Rules adopted by a district court shall be printed in pamphlet form, and a copy shall be furnished on request to any attorney licensed to practice law in this state.



CCP 194 - Power of district court to act in chambers; signing orders and judgments

Art. 194. Power of district court to act in chambers; signing orders and judgments

The following orders and judgments may be signed by the district judge in chambers:

(1) Order directing the taking of an inventory; judgment decreeing or homologating a partition, when unopposed; judgment probating a testament ex parte; order directing the execution of a testament; order confirming or appointing a legal representative, when unopposed; order appointing an undertutor or an undercurator; order appointing an attorney at law to represent an absent, incompetent, or unrepresented person, or an attorney for an absent heir; order authorizing the sale of property of an estate administered by a legal representative; order directing the publication of the notice of the filing of a tableau of distribution, or of an account, by a legal representative; judgment recognizing heirs or legatees and sending them into possession, when unopposed; all orders for the administration and settlement of a succession, or for the administration of an estate by a legal representative;

(2) Order to show cause; order directing the issuance and providing the security to be furnished by a party for the issuance of a writ of attachment or sequestration; order directing the release of property seized under a writ of attachment or sequestration and providing the security to be furnished therefor; order for the issuance of a temporary restraining order and providing the security therefor; order for the issuance of a writ, or alternative writ, of habeas corpus, mandamus, or quo warranto;

(3) Order for the seizure and sale of property in an executory proceeding;

(4) Order for the taking of testimony by deposition; for the production of documentary evidence; for the production of documents and things for inspection, copying, or photographing; for permission to enter land for the purpose of measuring, surveying, or photographing;

(5) Order or judgment deciding or otherwise disposing of an action, proceeding, or matter which may be tried or heard in chambers;

(6) Order or judgment which may be granted on ex parte motion or application, except an order of appeal on an oral motion and a judgment granting or confirming a default; and

(7) Any other order or judgment not specifically required by law to be signed in open court.



CCP 195 - Same; judicial proceedings

Art. 195. Same; judicial proceedings

The following judicial proceedings may be conducted by the district judge in chambers:

(1) Hearing on an application by a legal representative for authority, whether opposed or unopposed, and on a petition for emancipation;

(2) Homologation of a tableau of distribution, or of an account, filed by a legal representative, so far as unopposed;

(3) Trial of a rule to determine the nonexempt portion of wages, salaries, or commissions seized under garnishment and to direct the payment thereof periodically by the garnishee to the sheriff;

(4) Examination of a judgment debtor; and

(5) Trial of or hearing on any other action, proceeding, or matter which the law expressly provides may be tried or heard in chambers.



CCP 196 - Power of district court to act in vacation

Art. 196. Power of district court to act in vacation

The following judicial acts or proceedings may be performed or conducted by the district court during vacation:

(1) Signing of an order or judgment which, under Article 194, may be signed in chambers; and signing of any order or judgment in an action or proceeding which is tried in vacation;

(2) Trial of or hearing on an action, proceeding, or matter which, under Article 195, may be tried or heard in chambers;

(3) Trial of a rule for a preliminary injunction, or for the dissolution or modification of any injunctive order;

(4) Trial of a habeas corpus, mandamus, quo warranto, or partition proceeding;

(5) Trial of a motion for a change of venue;

(6) Trial of or hearing on any other action, proceeding, or matter which the law expressly provides may be tried or heard during vacation, or in which the parties thereto have consented to the trial or hearing thereof during vacation;

(7) Signing of an order of appeal requested by petition, providing the security therefor, and trying a rule to test the surety on an appeal bond; and

(8) Trial of or hearing on an action, proceeding, or matter in a special session which, under the rules of the court, may be tried or heard therein.



CCP 197 - Testimony of inmates

Art. 197. Testimony of inmates

A. As used in this Article, "inmate" means a person confined in any prison, jail, correctional or training institution operated by the state, any of its political subdivisions, or any sheriff either while awaiting disposition of contemplated or pending criminal charges, pursuant to a sentence imposed by a court following the conviction of a crime, or pursuant to the judgment of a juvenile court.

B. When in any judicial proceeding the testimony of an inmate is required by law to be given in open court, when an inmate is a party to a judicial proceeding under circumstances giving him the legal right to be present in open court at any stage of the proceeding, or when the presence of an inmate witness in open court is requested timely by a party to litigation and is justified under the facts and circumstances of the case, the trial judge, in his discretion, may order any of the following:

(1) The court be convened and the testimony of the inmate be taken, or the proceedings conducted at the institution wherein the inmate is confined.

(2) The testimony of the inmate be taken, or the proceedings conducted, by teleconference, video link, or other available remote technology approved by the judge, or by telephone if agreed to by all parties and approved by the judge.

(3) If the interests of justice require the presence of the inmate in open court and if no other methodology authorized hereunder is feasible, the court may order that the prisoner be transported to the courthouse pursuant to R.S. 15:706(D).

Added by Acts 1975, No. 403, §1; Acts 2001, No. 842, §1, eff. June 26, 2001.



CCP 221 - Kinds of contempt

SECTION 2. POWER TO PUNISH FOR CONTEMPT

Art. 221. Kinds of contempt

A contempt of court is any act or omission tending to obstruct or interfere with the orderly administration of justice, or to impair the dignity of the court or respect for its authority.

Contempts of court are of two kinds, direct and constructive.



CCP 222 - Direct contempt

Art. 222. Direct contempt

A direct contempt of court is one committed in the immediate view and presence of the court and of which it has personal knowledge, or a contumacious failure to comply with a subpoena or summons, proof of service of which appears of record.

Any of the following acts constitutes a direct contempt of court:

(1) Contumacious, insolent, or disorderly behavior toward the judge, or an attorney or other officer of the court, tending to interrupt or interfere with the business of the court, or to impair its dignity or respect for its authority;

(2) Breach of the peace, boisterous conduct, or violent disturbance tending to interrupt or interfere with the business of the court, or to impair its dignity or respect for its authority;

(3) Use of insulting, abusive, or discourteous language by an attorney or other person in open court, or in a pleading, brief, or other document filed with the court in irrelevant criticism of another attorney or of a judge or officer of the court;

(4) Violation of a rule of the court adopted to maintain order and decorum in the court room;

(5) Contumacious failure to comply with a subpoena, proof of service of which appears of record, or refusal to take the oath or affirmation as a witness, or refusal of a witness to answer a non-incriminating question when ordered to do so by the court; and

(6) Contumacious failure to attend court to serve as a juror after being accepted as such, or to attend court as a member of a jury venire, when proof of service of the summons appears of record.



CCP 222.1 - Direct contempt; fingerprinting and photographing; exception

Art. 222.1. Direct contempt; fingerprinting and photographing; exception

No person arrested or found guilty for the first offense of direct contempt of court either for failure to attend court as a member of a jury venire when proof of service of the summons appears on the record or for failure to comply with a subpoena to attend court to serve as a witness when proof of service of the subpoena appears on the record shall be subject to fingerprinting or have his photograph taken in any arrest or postsentence procedure.

Acts 1985, No. 937, §1.



CCP 223 - Same; procedure for punishing

Art. 223. Same; procedure for punishing

A person who has committed a direct contempt of court may be found guilty and punished therefor by the court forthwith, without any trial other than affording him an opportunity to be heard orally by way of defense or mitigation. The court shall render an order reciting the facts constituting the contempt, adjudging the person guilty thereof, and specifying the punishment imposed.



CCP 224 - Constructive contempt

Art. 224. Constructive contempt

A constructive contempt of court is any contempt other than a direct one.

Any of the following acts constitutes a constructive contempt of court:

(1) Wilful neglect or violation of duty by a clerk, sheriff, or other person elected, appointed, or employed to assist the court in the administration of justice;

(2) Wilful disobedience of any lawful judgment, order, mandate, writ, or process of the court;

(3) Removal or attempted removal of any person or property in the custody of an officer acting under authority of a judgment, order, mandate, writ, or process of the court;

(4) Deceit or abuse of the process or procedure of the court by a party to an action or proceeding, or by his attorney;

(5) Unlawful detention of a witness, party, or his attorney, while going to, remaining at, or returning from the court where the action or proceeding is to be tried;

(6) Improper conversation by a juror or venireman with a party to an action which is being, or may be, tried by a jury of which the juror is a member, or of which the venireman may be a member, or with any person relative to the merits of such an action; or receipt by a juror or venireman of a communication from any person with reference to such an action, without making an immediate disclosure to the court of the substance thereof;

(7) Assuming to act as a juror, or as an attorney or other officer of the court, without lawful authority;

(8) Comment by a newspaper or other medium for the dissemination of news upon a case or proceeding, then pending and undecided, which constitutes a clear, present, and imminent danger of obstructing or interfering with the orderly administration of justice, by either influencing the court to reach a particular decision, or embarrassing it in the discharge of its judicial duties;

(9) Wilful disobedience by an inferior court, judge, or other officer thereof, of the lawful judgment, order, mandate, writ, or process of an appellate court, rendered in connection with an appeal from a judgment or order of the inferior court, or in connection with a review of such judgment or order under a supervisory writ issued by the appellate court; and

(10) Any other act or omission punishable by law as a contempt of court, or intended to obstruct or interfere with the orderly administration of justice, or to impair the dignity of the court or respect for its authority, and which is not a direct contempt.

(11) Knowingly making a false statement or representation of a material fact or knowingly failing to disclose a material fact in order to apply for or receive support enforcement services for the purpose of securing an order of paternity, child support, medical support, an income assignment order, or a notice of income assignment against another person.

Acts 2004, No. 159, §1, eff. June 10, 2004.



CCP 225 - Same; procedure for punishing

Art. 225. Same; procedure for punishing

A. Except as otherwise provided by law, a person charged with committing a constructive contempt of court may be found guilty thereof and punished therefor only after the trial by the judge of a rule against him to show cause why he should not be adjudged guilty of contempt and punished accordingly. The rule to show cause may issue on the court's own motion or on motion of a party to the action or proceeding and shall state the facts alleged to constitute the contempt. A person charged with committing a constructive contempt of a court of appeal may be found guilty thereof and punished therefor after receiving a notice to show cause, by brief, to be filed not less than forty-eight hours from the date the person receives such notice why he should not be found guilty of contempt and punished accordingly. The person so charged shall be granted an oral hearing on the charge if he submits a written request to the clerk of the appellate court within forty-eight hours after receiving notice of the charge. Such notice from the court of appeal may be sent by registered or certified mail or may be served by the sheriff. In all other cases, a certified copy of the motion, and of the rule to show cause, shall be served upon the person charged with contempt in the same manner as a subpoena at least forty-eight hours before the time assigned for the trial of the rule.

B. If the person charged with contempt is found guilty the court shall render an order reciting the facts constituting the contempt, adjudging the person charged with contempt guilty thereof, and specifying the punishment imposed.

Amended by Acts 1984, No. 530, §2.



CCP 226 - Same; imprisonment until performance

Art. 226. Same; imprisonment until performance

When a contempt of court consists of the omission to perform an act which is yet in the power of the person charged with contempt to perform, he may be imprisoned until he performs it, and in such a case this shall be specified in the court's order.



CCP 227 - Punishment for contempt

Art. 227. Punishment for contempt

A person may not be adjudged guilty of a contempt of court except for misconduct defined as such, or made punishable as such, expressly by law.

The punishment which a court may impose upon a person adjudged guilty of contempt of court is provided in R.S. 13:4611.



CCP 251 - Custodian of court records; certified copies; records public

CHAPTER 5. CLERKS

SECTION 1. GENERAL DISPOSITIONS

Art. 251. Custodian of court records; certified copies; records public

A. The clerk of court is the legal custodian of all of its records and is responsible for their safekeeping and preservation. He may issue a copy of any of these records, certified by him under the seal of the court to be a correct copy of the original. Except as otherwise provided by law, he shall permit any person to examine, copy, photograph, or make a memorandum of any of these records at any time during which the clerk's office is required by law to be open. However, notwithstanding the provisions of this Paragraph or R.S. 44:31 et seq., the use, placement, or installation of privately owned copying, reproducing, scanning, or any other such imaging equipment, whether hand-held, portable, fixed, or otherwise, within the offices of the clerk of court is prohibited unless ordered by a court of competent jurisdiction.

B. Notwithstanding the provisions of Paragraph A of this Article, a judge issuing a court order may certify a copy of that order for service of process, if the order is issued in an emergency situation and at a time when the clerk of court's office is not open. A determination of when an emergency situation exists shall be made by the judge issuing the order.

Acts 1986, No. 218, §1; Acts 1995, No. 372, §1, eff. July 1, 1995; Acts 2005, No. 193, §1.



CCP 252 - Issuance of process

Art. 252. Issuance of process

The clerk of a court shall issue all citations, writs, mandates, summons, subpoenas, and other process of the court in the name of the State of Louisiana. He shall indicate thereon the court from which they issue, sign them in his official capacity, and affix the seal of the court thereto. If service by the sheriff is required, the clerk shall deliver or mail them to the sheriff who is to make the service.



CCP 253 - Pleadings, documents, and exhibits to be filed with clerk

Art. 253. Pleadings, documents, and exhibits to be filed with clerk

A. All pleadings or documents to be filed in an action or proceeding instituted or pending in a court, and all exhibits introduced in evidence, shall be delivered to the clerk of the court for such purpose. The clerk shall endorse thereon the fact and date of filing and shall retain possession thereof for inclusion in the record, or in the files of his office, as required by law. The endorsement of the fact and date of filing shall be made upon receipt of the pleadings or documents by the clerk and shall be made without regard to whether there are orders in connection therewith to be signed by the court.

B. The filings as provided in Paragraph A of this Article and all other provisions of this Chapter, may be transmitted electronically in accordance with a system established by a clerk of court. When a clerk of court establishes such a system, he shall adopt and implement procedures for the electronic filing and storage of any pleading, document, or exhibit. The official record shall be the electronic record. A pleading or document filed electronically is deemed filed on the date and time stated on the confirmation of electronic filing sent from the clerk of court. Public access to electronically filed pleadings and documents shall be in accordance with the rules governing access to written filings.

C. A judge or justice presiding over a court in this state may sign a court order, notice, official court document, and other writings required to be executed in connection with court proceedings, by use of an electronic signature as defined by R.S. 9:2602. The various courts shall provide by court rule for the method of electronic signature to be used and to ensure the authenticity of the electronic signature.

D. Any pleading or document in a traffic or criminal action may be filed with the court by facsimile transmission in compliance with the provision of the Code of Criminal Procedure Article 14.1.

Amended by Acts 1980, No. 355, §1; Acts 1985, No. 457, §1; Acts 2001, No. 319, §2; Acts 2010, No. 461, §1; Acts 2014, No. 606, §1.



CCP 253.1 - Pleadings; random assignment of cases

Art. 253.1. Pleadings; random assignment of cases

All pleadings filed shall be randomly assigned to a particular section or division of the court by either of the following methods:

(1) By drawing indiscriminately from a pool containing designations of all sections or divisions of court in the particular jurisdiction in which the case is filed.

(2) By use of a properly programmed electronic device or computer programmed to randomly assign cases to any one of the sections or divisions of court in the particular jurisdiction in which the case is filed.

Acts 1995, No. 829, §1.



CCP 253.2 - Transfer and reassignment of pending cases

Art. 253.2. Transfer and reassignment of pending cases

After a case has been assigned to a particular section or division of the court, it may not be transferred from one section or division to another section or division within the same court, unless agreed to by all parties, or unless it is being transferred to effect a consolidation for purpose of trial pursuant to Article 1561. However, the supreme court, by rule, may establish uniform procedures for reassigning cases under circumstances where an expeditious disposition of cases may be effectuated.

Acts 1997, No. 968, §1.



CCP 253.3 - Duty judge exceptions; authority to hear certain matters

Art. 253.3. Duty judge exceptions; authority to hear certain matters

A. In any case assigned pursuant to Article 253.1, a duty judge shall only hear and sign orders or judgments for the following:

(1) Domestic relations emergency matters and protective orders concerning physical safety.

(2) Temporary restraining orders.

(3) Entry of preliminary defaults, confirmation of defaults, stipulated matters, examination of judgment debtors, orders to proceed in forma pauperis, orders allowing the filing of supplemental and amending petitions when no trial date has been assigned, orders allowing incidental demands when no trial date has been assigned, orders allowing additional time to answer, and judicial commitments.

(4) Uncontested cases in which all parties other than the plaintiff are represented by a curator ad hoc.

(5) Uncontested judgments of divorce pursuant to Civil Code Article 102.

(6) Orders directing the taking of an inventory; judgments decreeing or homologating a partition, when unopposed; judgments probating a testament ex parte; orders directing the execution of a testament; orders confirming or appointing a legal representative, when unopposed; orders appointing an undertutor or an undercurator; orders appointing an attorney at law to represent an absent, incompetent, or unrepresented person, or an attorney for an absent heir; orders authorizing the sale of property of an estate administered by a legal representative; orders directing the publication of the notice of the filing of a tableau of distribution, or of an account, by a legal representative; judgments recognizing heirs or legatees and sending them into possession, when unopposed; and all orders for the administration and settlement of a succession, or for the administration of an estate by a legal representative.

(7) Orders for the seizure and sale of property in an executory proceeding.

B. In any case assigned pursuant to Article 253.1, a duty judge shall only sign orders for issuing the following: orders to show cause; orders directing the issuance and providing the security to be furnished by a party for the issuance of a writ of attachment or sequestration; orders directing the release of property seized under a writ of attachment or sequestration and providing the security to be furnished therefor; orders for the issuance of a writ, or alternative writ, of habeas corpus, mandamus, or quo warranto; and orders for appeal.

C. In any case assigned pursuant to Article 253.1, a duty judge may sign any order specifically and expressly authorized by the judge to whom the case is assigned.

D. When a duty judge hears any matter or signs any order or judgment pursuant to this Article, he shall not acquire jurisdiction over additional matters in the case. Following the ruling of the duty judge, the judge assigned pursuant to Article 253.1 shall hear the other matters in the case, including but not limited to discovery matters, preliminary injunctions, and injunctions.

Acts 2000, 1st Ex. Sess., No. 24, §1.



CCP 254 - Docket and minute books

Art. 254. Docket and minute books

A. In addition to other record books required by law, each court shall keep docket and minute books.

B. The clerk of the court shall enter in the docket book the number and title of each action or proceeding filed in the court, the date of filing of the petition, exceptions, answers, and other pleadings, and the court costs paid by and the names of counsel of record for each of the parties.

C. All orders and judgments rendered, all motions made, all proceedings conducted, and all judicial acts of the court during each day it is in session shall be entered in the minute book.

D. An electronic record of the minutes which is not capable of alteration without indication that a change has been made may be maintained in lieu of a written entry.

Acts 1995, No. 1003, §1.



CCP 255 - Deputy clerks and other employees

Art. 255. Deputy clerks and other employees

Except as otherwise provided by law, a deputy clerk of a court possesses all of the powers and authority granted by law to the clerk, and may perform any of the duties and exercise any of the functions of the clerk.

Deputy clerks and other employees of a clerk of court are subject to his direction and supervision, and shall perform the duties assigned to them by law, the court, and the clerk.

The clerk of a court is responsible for the performance or nonperformance of their official duties by his deputies and other employees.



CCP 256 - Minute clerk

Art. 256. Minute clerk

The minute clerk of a court shall keep the minutes of the court daily when in session and transcribe them into the minute book, as required by Article 254; shall file all pleadings and documents tendered for filing in open court; and shall perform such other duties as are assigned to him by law, the court, and the clerk with the approval of the court.

The minute clerk of a trial court shall administer the oath to jurors and witnesses and shall file all exhibits offered in evidence, when directed to do so by the court. If there are two or more judges on a trial court, its rules may require a minute clerk for each division thereof.

When a court has no minute clerk, and there is no deputy clerk available for such duty, the clerk shall perform all of the duties of the minute clerk.



CCP 257 - Neglect, failure, or refusal of clerk, deputy, or other employee to perform duty subjects him to punishment for contempt

Art. 257. Neglect, failure, or refusal of clerk, deputy, or other employee to perform duty subjects him to punishment for contempt

The neglect, failure, or refusal of a clerk, deputy clerk, or other employee of a clerk of court to perform any ministerial duty subjects him to punishment for contempt of court.



CCP 258 - Electronic filing and recording of written instruments

Art. 258. Electronic filing and recording of written instruments

A. Notwithstanding any provision of law to the contrary, a clerk of court, as ex officio recorder, the Orleans Parish register of conveyances or its successor, or the Orleans Parish recorder of mortgages or its successor, hereinafter referred to as "recorder", is authorized but not required to adopt and implement a published plan which shall include a written contract between the clerk of court, the Orleans Parish register of conveyances, or its successor, or the Orleans Parish recorder of mortgages, or its successor, and the filer, which complies with the Louisiana Uniform Electronic Transactions Act, R.S. 9:2601 et seq., and which provides for the acceptance of an electronic record of any recordable written instrument except original maps, plats, property descriptions, or photographs as related to the work of a professional surveyor engaged in the "Practice of Land Surveying" as defined in R.S. 37:682 for filing and recording submitted by any person, department, political subdivision, agency, branch, entity, or instrumentality of Louisiana or of the federal government or of a state-chartered or federally chartered financial institution insured by the Federal Deposit Insurance Corporation or the National Credit Union Administration. The filer of such an electronic record shall certify to the recorder that the written instrument from which the electronic record is taken conforms to all applicable laws relating to the form and content of instruments which are submitted in writing.

B. Immediately after acceptance of an electronic record for filing, the recorder shall endorse such record with the date, hour, and minute it is filed. An electronic filing received on a legal holiday or at any time other than during the normal business hours of the recorder shall be accepted for filing on the next business day by the same procedure followed when a paper document is received in the mail of the recorder at any time other than during normal business hours.

C. An electronic record shall be effective with respect to a third person from the time of its filing in the same manner as if the written instrument had been filed.

Acts 2005, No. 125, §1; Acts 2008, No. 368, §1.



CCP 281 - Certain articles not applicable to Civil District Court for the Parish of Orleans

SECTION 2. CLERKS OF DISTRICT COURTS

Art. 281. Certain articles not applicable to Civil District Court for the Parish of Orleans

The provisions of Articles 282 through 286 do not apply to the clerk and the deputy clerks of the Civil District Court for the Parish of Orleans.



CCP 282 - Acts which may be done by district court clerk

Art. 282. Acts which may be done by district court clerk

The clerk of a district court may:

(1) Grant an appeal and fix the return day thereof; fix the amount of the bond for an appeal, or for the issuance of a writ of attachment or of sequestration, or for the release of property seized under any writ, unless fixed by law; appoint an attorney at law to represent a nonresident, absent, incompetent, or unrepresented defendant; or dismiss without prejudice, on application of plaintiff, an action or proceeding in which no exception, answer, or intervention has been filed; and

(2) Probate a testament, when there is no opposition thereto; homologate an inventory; confirm or appoint a tutor, undertutor, undertutor ad hoc, curator, undercurator, undercurator ad hoc, administrator, executor, or dative testamentary executor, when there is no opposition thereto; appoint an attorney for absent heirs; and approve and accept the bond required of a legal representative for the faithful performance of his duties.



CCP 283 - Orders and judgments which may be signed by district court clerk

Art. 283. Orders and judgments which may be signed by district court clerk

A. The clerk of a district court may sign any of the following orders or judgments:

(1) An order or judgment effecting or evidencing the doing of any of the acts authorized in Article 282;

(2) An order for the issuance of executory process, of a writ of attachment or of sequestration, or of garnishment process under a writ of fieri facias, attachment, or of sequestration; the release under bond of property seized under a writ of attachment or of sequestration; or to permit the filing of an intervention;

(3) An order for the execution of a probated testament; the affixing of seals; the taking of an inventory; the public sale of succession property to pay debts, on the written application of the succession representative accompanied by a list of the debts of the succession; the advertisement of the filing of a tableau of distribution or of an account by a legal representative; or requiring a legal representative to file an account; or

(4) An order to permit a party to institute and prosecute, or to defend, a suit without the payment of costs, under the provisions of Articles 5181 through 5188.

B. When an order signed by the clerk requires the services of a notary, the clerk shall appoint the notary suggested by the party obtaining the order.

Acts 2010, No. 175, §1.



CCP 284 - Judicial powers of district court clerk

Art. 284. Judicial powers of district court clerk

The clerk of a district court may render, confirm, and sign judgments by default or by confession in cases where the jurisdiction of the court is concurrent with that of justices of the peace, as provided in Article 5011.

Amended by Acts 1979, No. 46, §2, eff. Jan. 1, 1980.



CCP 285 - Powers of district court clerk may be exercised whether judge absent from parish or not

Art. 285. Powers of district court clerk may be exercised whether judge absent from parish or not

The powers and authority granted to the clerk of a district court under Articles 282 through 284 may be exercised by him whether the judge of the district court is absent from the parish or not.



CCP 286 - Powers of district court clerk which may not be exercised by deputy; powers of chief deputy clerk

Art. 286. Powers of district court clerk which may not be exercised by deputy; powers of chief deputy clerk

A. No deputy clerk of a district court, except the chief deputy clerk, may exercise any of the powers and authority granted to the clerk of the district court under Articles 282 and 283.

B. Whether the judge or the clerk, or both, are absent from the parish or not, the chief deputy clerk of a district court may exercise all of the powers and authority granted to the clerk of a district court under Articles 282 and 283.

Acts 1991, No. 174, §1.



CCP 287 - District court clerk ex officio notary

Art. 287. District court clerk ex officio notary

The clerk of a district court is ex officio a notary; and, as such, may administer oaths and exercise all of the other functions, powers, and authority of a notary.



CCP 288 - Functions which district court clerk may exercise on holiday

Art. 288. Functions which district court clerk may exercise on holiday

The only functions which a clerk of a district court may exercise on a legal holiday are:

(1) The signing of an order for the issuance of a writ of attachment or of sequestration by a clerk of a district court other than the Civil District Court for the Parish of Orleans; and

(2) The issuance of a writ of attachment, sequestration, or injunction.



CCP 321 - Executive officer of district court; serves process, executes writs and mandates directed to him by courts

CHAPTER 6. SHERIFFS

Art. 321. Executive officer of district court; serves process, executes writs and mandates directed to him by courts

The sheriff is the executive officer of the district court.

He shall serve citations, summons, subpoenas, notices, and other process, and shall execute writs, mandates, orders, and judgments directed to him by the district courts, the courts of appeal, and the supreme court.



CCP 322 - Exercises civil functions only in own parish; exception

Art. 322. Exercises civil functions only in own parish; exception

Except as otherwise provided in Article 1291, the sheriff may exercise his civil functions only in the parish for which he was elected.



CCP 323 - Writs executed on holiday

Art. 323. Writs executed on holiday

The sheriff shall not execute any writ, mandate, order, or judgment of a court in a civil case on a legal holiday, except a writ of attachment, sequestration, fieri facias, or seizure and sale under executory process, or an injunction.

Amended by Acts 1978, No. 169, §1.



CCP 324 - Returns on process served, and writs and judgments executed

Art. 324. Returns on process served, and writs and judgments executed

The sheriff shall make a return to the issuing court on citations, summons, subpoenas, notices, and other process, and on writs, mandates, orders, and judgments, showing the date on which and the manner in which they were served or executed.



CCP 325 - Right of entry for execution; may require assistance of others if resistance offered or threatened

Art. 325. Right of entry for execution; may require assistance of others if resistance offered or threatened

In the execution of a writ, mandate, order, or judgment of a court, the sheriff may enter on the lands, and into the residence or other building, owned or occupied by the judgment debtor or defendant. If necessary to effect entry, he may break open any door or window. If resistance is offered or threatened, he may require the assistance of the police, of neighbors, and of persons present or passing by.



CCP 326 - Protection and preservation of property seized

Art. 326. Protection and preservation of property seized

The sheriff shall take actual possession of all movable property seized which is susceptible of actual possession and may remove it to a warehouse or other place of safekeeping.

He may take actual possession of all immovable property seized, unless it is under lease or occupied by an owner.

He shall safeguard, protect, and preserve all property seized of which he has taken or is required to take actual possession; and for such purposes may appoint a keeper of the property.



CCP 327 - Seizure of rents, fruits, and revenue of property under seizure

Art. 327. Seizure of rents, fruits, and revenue of property under seizure

The seizure of property by the sheriff effects the seizure of the fruits and issues which it produces while under seizure. The sheriff shall collect all rents and revenue produced by property under seizure.



CCP 328 - Power of administration of property under seizure

Art. 328. Power of administration of property under seizure

The sheriff has the power of administration of all property under seizure, regardless of the type of writ or mandate under authority of which the property was seized.

If immovable property is not occupied by an owner and is not under lease, the sheriff may lease it for a term not beyond the date of judicial sale. He cannot lease movable property under seizure unless authorized by the court with the consent of the parties.

The sheriff may, and if the necessary funds therefor are advanced or satisfactory security is furnished him by any interested person shall, continue the operation of any property under seizure, including a business, farm, or plantation. For such purposes, the sheriff may employ a manager and such other employees as he may consider necessary.



CCP 329 - Disbursements for protection, preservation, and administration of seized property

Art. 329. Disbursements for protection, preservation, and administration of seized property

The sheriff may make all necessary disbursements for the protection, preservation, and administration of property under seizure, which shall be taxed as costs of the seizure.



CCP 330 - Collection of fines from, and imprisonment of, persons found guilty of contempt of court

Art. 330. Collection of fines from, and imprisonment of, persons found guilty of contempt of court

The sheriff shall collect the fines which persons found guilty of contempt of court are sentenced to pay, and pay them over to the official entitled by law to receive them. He shall take into custody and imprison individuals found guilty of contempt of court and sentenced to imprisonment in the parish jail.



CCP 331 - Deputy sheriffs and other employees

Art. 331. Deputy sheriffs and other employees

Except as otherwise provided by law, a deputy sheriff possesses all of the powers and authority granted by law to the sheriff, and may perform any of the duties and exercise any of the functions of the sheriff.

Deputy sheriffs and other employees of the sheriff are subject to his direction and supervision, and shall perform the duties assigned to them by law, and by the sheriff.

The sheriff is responsible for the performance or nonperformance of their official duties by his deputies and other employees.



CCP 332 - Service or execution by constable or marshal

Art. 332. Service or execution by constable or marshal

When authorized to do so by the sheriff, a constable of a justice of the peace court, or a constable or marshal of a city court, within the territorial jurisdiction of his court, may serve any process and execute any writ or mandate which the sheriff is authorized to serve or execute.

For such purpose, the constable or marshal possesses the powers and authority of the sheriff; a service or execution so made has the same effect as if made by the sheriff; and the latter is responsible for the performance or nonperformance of his duties by a constable or marshal in such cases.



CCP 333 - Crier

Art. 333. Crier

The crier of a court shall attend all sessions thereof; under the direction of the judge shall open and close court at each session, and maintain order and decorum in the court room; and shall perform such other duties as are assigned to him by law, the court, or the sheriff.

The crier of a trial court, when requested to do so, shall call all witnesses in the building whose testimony is desired by the court or by a party.

When a court has no crier, and there is no deputy sheriff available for such duty, the sheriff shall perform the duties of crier.



CCP 334 - Neglect, failure, or refusal of sheriff, deputy sheriff, or employee to perform duty subjects him to punishment for contempt

Art. 334. Neglect, failure, or refusal of sheriff, deputy sheriff, or employee to perform duty subjects him to punishment for contempt

The neglect, failure, or refusal of a sheriff, deputy sheriff, or other employee of a sheriff to perform any ministerial duty subjects him to punishment for contempt of court.



CCP 371 - Attorney

CHAPTER 7. OTHER OFFICERS OF THE COURT

Art. 371. Attorney

An attorney at law is an officer of the court. He shall conduct himself at all times with decorum, and in a manner consistent with the dignity and authority of the court and the role which he himself should play in the administration of justice.

He shall treat the court, its officers, jurors, witnesses, opposing party, and opposing counsel with due respect; shall not interrupt opposing counsel, or otherwise interfere with or impede the orderly dispatch of judicial business by the court; shall not knowingly encourage or produce false evidence; and shall not knowingly make any misrepresentation, or otherwise impose upon or deceive the court.

For a violation of any of the provisions of this article, the attorney at law subjects himself to punishment for contempt of court, and such further disciplinary action as is otherwise provided by law.



CCP 372 - Court reporter

Art. 372. Court reporter

A. The court reporter of a trial court, when directed by the court, shall report verbatim in shorthand by stenography or stenotype, or by voice recording or any other recognized manner when the equipment therefor has been approved by the court, the testimony of all witnesses, the other evidence introduced or offered, the objections thereto, and the rulings of the court thereon, on the trial of any appealable civil case or matter.

B. When the court so directs, or the fees therefor have been paid or secured, or when an appeal has been granted in cases in which a party has been permitted to litigate without the payment of costs, he shall transcribe verbatim in a manner approved by the supreme court, all of his notes taken at the trial, or such portion thereof as is designated. He shall file one copy of the transcript in the trial court; shall deliver a copy thereof to each of the parties who has paid therefor; and, when an appeal has been granted, he shall furnish to the clerk of the trial court the number of copies of the transcript required by law.

C. The court reporter shall retain all notes and tape recordings in civil cases for a period of not less than five years after the end of the trial. However, if the record of the trial is fully transcribed, the court reporter shall retain all notes and tape recordings which have been fully transcribed for a period of not less than two years after transcription is completed. The court reporter shall destroy any notes and tape recordings of any matter upon order of a court of competent jurisdiction.

D. The notes and tape recordings of any civil case which are retained by a court reporter pursuant to the provisions of this Article shall be the property of the court in which the case was heard. The court reporter shall have the duty to retain and maintain all such notes and tape recordings pursuant to the provisions of this Article, although the notes and tape recordings shall remain the property of the court.

E. He shall perform such other duties as are assigned to him by law or by the court.

F. When a party to a proceeding requests a transcript and has paid for the transcript, the court reporter shall provide that party with an electronic copy of the transcript along with a paper copy of the transcript at no additional charge or cost to the requesting party.

Acts 1986, No. 545, §1; Acts 2006, No. 820, §1, eff. July 5, 2006.



CCP 373 - Expert appointed by court

Art. 373. Expert appointed by court

An expert appointed by a trial court to assist it in the adjudication of a case in which his special skill and knowledge may aid the court is an officer of the court from the time of his qualification until the rendition of final judgment in the case.



CCP 374 - Legal representative

Art. 374. Legal representative

A legal representative appointed or confirmed by a court is an officer of this court from the time of his qualification for the office until his discharge.



CCP 375 - Neglect, failure, or refusal of expert or legal representative to perform a legal duty when ordered to do so, subjects him to punishment for contempt of court

Art. 375. Neglect, failure, or refusal of expert or legal representative to perform a legal duty when ordered to do so, subjects him to punishment for contempt of court

The neglect, failure, or refusal of an expert appointed by the court, or a legal representative appointed or confirmed by the court, to perform a legal duty when ordered to do so by the court, subjects him to punishment for contempt of the court.



CCP 376 - Limitation of immunity

Art. 376. Limitation of immunity

Any immunity which may extend to an expert appointed by the court pursuant to Code of Civil Procedure Article 373 shall not extend to those acts of the expert which constitute perjury, as provided in R.S. 14:123.

Acts 2001, No. 571, §1.



CCP 421 - Civil action; commencement; amicable demand unnecessary

TITLE II

ACTIONS

CHAPTER 1. GENERAL DISPOSITIONS

Art. 421. Civil action; commencement; amicable demand unnecessary

A civil action is a demand for the enforcement of a legal right. It is commenced by the filing of a pleading presenting the demand to a court of competent jurisdiction. Amicable demand is not a condition precedent to a civil action, unless specifically required by law.



CCP 422 - Personal, real, mixed actions

Art. 422. Personal, real, mixed actions

A personal action is one brought to enforce an obligation against the obligor, personally and independently of the property which he may own, claim, or possess.

A real action is one brought to enforce rights in, to, or upon immovable property.

A mixed action is one brought to enforce both rights in, to, or upon immovable property, and a related obligation against the owner, claimant, or possessor thereof.



CCP 423 - Implied right to enforce obligation; prematurity

Art. 423. Implied right to enforce obligation; prematurity

An obligation implies a right to enforce it which may or may not accrue immediately upon the creation of the obligation. When the obligation allows a term for its performance, the right to enforce it does not accrue until the term has elapsed. If the obligation depends upon a suspensive condition, the right to enforce it does not accrue until the occurrence or performance of the condition.

When an action is brought on an obligation before the right to enforce it has accrued, the action shall be dismissed as premature, but it may be brought again after this right has accrued.



CCP 424 - Cause of action as a defense

Art. 424. Cause of action as a defense

A person who has a right to enforce an obligation also has a right to use his cause of action as a defense.

Except as otherwise provided herein, a prescribed obligation arising under Louisiana law may be used as a defense if it is incidental to, or connected with, the obligation sought to be enforced by the plaintiff. A prescribed cause of action arising under The Federal Consumer Credit Protection Act may not be used as a defense even if it is incidental to, or connected with, the obligation sought to be enforced by the plaintiff.

However, in connection with the enforcement of a negotiable instrument the defense of redhibition may not be used if it has otherwise prescribed.

Amended by Acts 1976, No. 710, §1; Acts 1977, No. 254, §1.



CCP 425 - Preclusion by judgment

Art. 425. Preclusion by judgment

A. A party shall assert all causes of action arising out of the transaction or occurrence that is the subject matter of the litigation.

B. Paragraph A of this Article shall not apply to an action for divorce under Civil Code Article 102 or 103, an action for determination of incidental matters under Civil Code Article 105, an action for contributions to a spouse's education or training under Civil Code Article 121, and an action for partition of community property and settlement of claims between spouses under R.S. 9:2801.

Acts 1990, No. 521, §2, eff. Jan. 1, 1991; Acts 1991, No. 367, §2.



CCP 426 - Transmission of action and of right to enforce obligation

Art. 426. Transmission of action and of right to enforce obligation

An action to enforce an obligation is the property of the obligee which on his death is transmitted with his estate to his heirs, universal legatees, or legatees under a universal title, except as otherwise provided by law. An action to enforce an obligation is transmitted to the obligee's legatee under a particular title only when it relates to the property disposed of under the particular title.

These rules apply also to a right to enforce an obligation, when no action thereon was commenced prior to the obligee's death.



CCP 427 - Action against obligor's heirs or legatees

Art. 427. Action against obligor's heirs or legatees

An action to enforce an obligation, if the obligor is dead, may be brought against the heirs, universal legatees, or general legatees, who have accepted his succession, except as otherwise provided by law. The liability of these heirs and legatees is determined by the provisions of the Civil Code.

Acts 1997, No. 1421, §3, eff. July 1, 1999.



CCP 428 - No abatement on death of party

Art. 428. No abatement on death of party

An action does not abate on the death of a party. The only exception to this rule is an action to enforce a right or obligation which is strictly personal.



CCP 461 - Cumulation of actions defined

CHAPTER 2. CUMULATION OF ACTIONS

Art. 461. Cumulation of actions defined

Cumulation of actions is the joinder of separate actions in the same judicial demand, whether by a single plaintiff against a single defendant, or by one or more plaintiffs against one or more defendants.



CCP 462 - Cumulation by single plaintiff against single defendant

Art. 462. Cumulation by single plaintiff against single defendant

A plaintiff may cumulate against the same defendant two or more actions even though based on different grounds, if:

(1) Each of the actions cumulated is within the jurisdiction of the court and is brought in the proper venue; and

(2) All of the actions cumulated are mutually consistent and employ the same form of procedure.

Except as otherwise provided in Article 3657, inconsistent or mutually exclusive actions may be cumulated in the same judicial demand if pleaded in the alternative.



CCP 463 - Cumulation, plural plaintiffs or defendants

Art. 463. Cumulation, plural plaintiffs or defendants

Two or more parties may be joined in the same suit, either as plaintiffs or as defendants, if:

(1) There is a community of interest between the parties joined;

(2) Each of the actions cumulated is within the jurisdiction of the court and is brought in the proper venue; and

(3) All of the actions cumulated are mutually consistent and employ the same form of procedure.

Except as otherwise provided in Article 3657, inconsistent or mutually exclusive actions may be cumulated in the same suit if pleaded in the alternative.



CCP 464 - Improper cumulation, effect

Art. 464. Improper cumulation, effect

When the court lacks jurisdiction of, or when the venue is improper as to, one of the actions cumulated, that action shall be dismissed.

When the cumulation is improper for any other reason, the court may: (1) order separate trials of the actions; or (2) order the plaintiff to elect which actions he shall proceed with, and to amend his petition so as to delete therefrom all allegations relating to the action which he elects to discontinue. The penalty for noncompliance with an order to amend is a dismissal of plaintiff's suit.



CCP 465 - Separate trials of cumulated actions

Art. 465. Separate trials of cumulated actions

When the court is of the opinion that it would simplify the proceedings, would permit a more orderly disposition of the case, or would otherwise be in the interest of justice, at any time prior to trial, it may order a separate trial of cumulated actions, even if the cumulation is proper.



CCP 466 - Repealed by Acts 1983, No. 534, 11.

Art. 466. Repealed by Acts 1983, No. 534, §11.



CCP 531 - Suits pending in Louisiana court or courts

CHAPTER 3. LIS PENDENS

Art. 531. Suits pending in Louisiana court or courts

When two or more suits are pending in a Louisiana court or courts on the same transaction or occurrence, between the same parties in the same capacities, the defendant may have all but the first suit dismissed by excepting thereto as provided in Article 925. When the defendant does not so except, the plaintiff may continue the prosecution of any of the suits, but the first final judgment rendered shall be conclusive of all.

Acts 1990, No. 521, §2, eff. Jan. 1, 1991.



CCP 532 - Suits pending in Louisiana and federal or foreign court

Art. 532. Suits pending in Louisiana and federal or foreign court

When a suit is brought in a Louisiana court while another is pending in a court of another state or of the United States on the same transaction or occurrence, between the same parties in the same capacities, on motion of the defendant or on its own motion, the court may stay all proceedings in the second suit until the first has been discontinued or final judgment has been rendered.

Acts 1990, No. 521, §2, eff. Jan. 1, 1991.



CCP 561 - Abandonment in trial and appellate court

CHAPTER 4. ABANDONMENT OF ACTION

Art. 561. Abandonment in trial and appellate court

A.(1) An action, except as provided in Subparagraph (2) of this Paragraph, is abandoned when the parties fail to take any step in its prosecution or defense in the trial court for a period of three years, unless it is a succession proceeding:

(a) Which has been opened;

(b) In which an administrator or executor has been appointed; or

(c) In which a testament has been probated.

(2) If a party whose action is declared or claimed to be abandoned proves that the failure to take a step in the prosecution or defense in the trial court or the failure to take any step in the prosecution or disposition of an appeal was caused by or was a direct result of Hurricane Katrina or Rita, an action originally initiated by the filing of a pleading prior to August 26, 2005, which has not previously been abandoned in accordance with the provisions of Subparagraph (1) of this Paragraph, is abandoned when the parties fail to take any step in its prosecution or defense in the trial court for a period of five years, unless it is a succession proceeding:

(a) Which has been opened;

(b) In which an administrator or executor has been appointed; or

(c) In which a testament has been probated.

(3) This provision shall be operative without formal order, but, on ex parte motion of any party or other interested person by affidavit which provides that no step has been timely taken in the prosecution or defense of the action, the trial court shall enter a formal order of dismissal as of the date of its abandonment. The sheriff shall serve the order in the manner provided in Article 1314, and shall execute a return pursuant to Article 1292.

(4) A motion to set aside a dismissal may be made only within thirty days of the date of the sheriff's service of the order of dismissal. If the trial court denies a timely motion to set aside the dismissal, the clerk of court shall give notice of the order of denial pursuant to Article 1913(A) and shall file a certificate pursuant to Article 1913(D).

(5) An appeal of an order of dismissal may be taken only within sixty days of the date of the sheriff's service of the order of dismissal. An appeal of an order of denial may be taken only within sixty days of the date of the clerk's mailing of the order of denial.

(6) The provisions of Subparagraph (2) of this Paragraph shall become null and void on August 26, 2010.

B. Any formal discovery as authorized by this Code and served on all parties whether or not filed of record, including the taking of a deposition with or without formal notice, shall be deemed to be a step in the prosecution or defense of an action.

C. An appeal is abandoned when the parties fail to take any step in its prosecution or disposition for the period provided in the rules of the appellate court.

Amended by Acts 1966, No. 36, §1; Acts 1982, No. 186, §1; Acts 1983, No. 670, §1; Acts 1987, No. 149, §1; Acts 1997, No. 1221, §1, eff. July 1, 1998; Acts 2003, No. 545, §1; Acts 2007, No. 361, §1, eff. July 9, 2007.



CCP 591 - Prerequisites; maintainable class actions

CHAPTER 5. CLASS AND DERIVATIVE ACTIONS

SECTION 1. CLASS ACTIONS

Art. 591. Prerequisites; maintainable class actions

A. One or more members of a class may sue or be sued as representative parties on behalf of all, only if:

(1) The class is so numerous that joinder of all members is impracticable.

(2) There are questions of law or fact common to the class.

(3) The claims or defenses of the representative parties are typical of the claims or defenses of the class.

(4) The representative parties will fairly and adequately protect the interests of the class.

(5) The class is or may be defined objectively in terms of ascertainable criteria, such that the court may determine the constituency of the class for purposes of the conclusiveness of any judgment that may be rendered in the case. This prerequisite shall not be satisfied if it is necessary for the court to inquire into the merits of each potential class member's cause of action to determine whether an individual falls within the defined class.

B. An action may be maintained as a class action only if all of the prerequisites of Paragraph A of this Article are satisfied, and in addition:

(1) The prosecution of separate actions by or against individual members of the class would create a risk of:

(a) Inconsistent or varying adjudications with respect to individual members of the class which would establish incompatible standards of conduct for the party opposing the class, or

(b) Adjudications with respect to individual members of the class which would as a practical matter be dispositive of the interests of the other members not parties to the adjudications or substantially impair or impede their ability to protect their interests; or

(2) The party opposing the class has acted or refused to act on grounds generally applicable to the class, thereby making appropriate final injunctive relief or corresponding declaratory relief with respect to the class as a whole; or

(3) The court finds that the questions of law or fact common to the members of the class predominate over any questions affecting only individual members, and that a class action is superior to other available methods for the fair and efficient adjudication of the controversy. The matters pertinent to these findings include:

(a) The interest of the members of the class in individually controlling the prosecution or defense of separate actions;

(b) The extent and nature of any litigation concerning the controversy already commenced by or against members of the class;

(c) The desirability or undesirability of concentrating the litigation in the particular forum;

(d) The difficulties likely to be encountered in the management of a class action;

(e) The practical ability of individual class members to pursue their claims without class certification;

(f) The extent to which the relief plausibly demanded on behalf of or against the class, including the vindication of such public policies or legal rights as may be implicated, justifies the costs and burdens of class litigation; or

(4) The parties to a settlement request certification under Subparagraph B(3) for purposes of settlement, even though the requirements of Subparagraph B(3) might not otherwise be met.

C. Certification shall not be for the purpose of adjudicating claims or defenses dependent for their resolution on proof individual to a member of the class. However, following certification, the court shall retain jurisdiction over claims or defenses dependent for their resolution on proof individual to a member of the class.

Acts 1997, No. 839, §1, eff. July 1, 1997; Acts 2013, No. 254, §1.



CCP 592 - Certification procedure; notice; judgment; orders

Art. 592. Certification procedure; notice; judgment; orders

A.(1) Within ninety days after service on all adverse parties of the initial pleading demanding relief on behalf of or against a class, the proponent of the class shall file a motion to certify the action as a class action. The delay for filing the motion may be extended by stipulation of the parties or on motion for good cause shown.

(2) If the proponent fails to file a motion for certification within the delay allowed by Subparagraph A(1), any adverse party may file a notice of the failure to move for certification. On the filing of such a notice and after hearing thereon, the demand for class relief may be stricken. If the demand for class relief is stricken, the action may continue between the named parties alone. A demand for class relief stricken under this Subparagraph may be reinstated upon a showing of good cause by the proponent.

(3)(a) No motion to certify an action as a class action shall be granted prior to a hearing on the motion. Such hearing shall be held as soon as practicable, but in no event before:

(i) All named adverse parties have been served with the pleading containing the demand for class relief or have made an appearance or, with respect to unserved defendants who have not appeared, the proponent of the class has made due and diligent effort to perfect service of such pleading; and

(ii) The parties have had a reasonable opportunity to obtain discovery on class certification issues, on such terms and conditions as the court deems necessary, which may include expert witness testimony or evidence. The admissibility of expert witness testimony or evidence for class certification purposes shall also be governed by Article 1425(F), although the court in its discretion may change the deadlines for filing or hearing a motion as set forth in Article 1425(F) provided such deadlines are prior to or contemporaneous with the class certification hearing.

(b) At the hearing on the motion to certify an action as a class action, the proponent of the class shall have the burden of proof to establish that all requirements of Article 591 of this Code have been satisfied.

(c) If the court finds that the action should be maintained as a class action, it shall certify the action accordingly. If the court finds that the action should not be maintained as a class action, the action may continue between the named parties. In either event, the court shall give in writing its findings of fact and reasons for judgment provided a request is made not later than ten days after notice of the order or judgment. A suspensive or devolutive appeal, as provided in Article 2081 et seq. of the Code of Civil Procedure, may be taken as a matter of right from an order or judgment provided for herein.

(d) In the process of class certification, or at any time thereafter before a decision on the merits of the common issues, the court may alter, amend, or recall its initial ruling on certification and may enlarge, restrict, or otherwise redefine the constituency of the class or the issues to be maintained in the class action.

(e) No order contemplated in this Subparagraph shall be rendered after a judgment or partial judgment on the merits of common issues has been rendered against the party opposing the class and over such party's objection.

B.(1) In any class action maintained under Article 591(B)(3), the court shall direct to the members of the class the best notice practicable under the circumstances, including individual notice to all members who can be identified through reasonable effort. This notice, however given, shall be given as soon as practicable after certification, but in any event early enough that a delay provided for the class members to exercise an option to be excluded from the class will have expired before commencement of the trial on the merits of the common issues.

(2) The notice required by Subparagraph B(1) shall include:

(a) A general description of the action, including the relief sought, and the names and addresses of the representative parties or, where appropriate, the identity and location of the source from which the names and addresses of the representative parties can be obtained.

(b) A statement of the right of the person to be excluded from the action by submitting an election form, including the manner and time for exercising the election.

(c) A statement that the judgment, whether favorable or not, will include all members who do not request exclusion.

(d) A statement that any member who does not request exclusion may, if the member desires, enter an appearance through counsel at that member's expense.

(e) A statement advising the class member that the member may be required to take further action as the court deems necessary, such as submitting a proof of claim in order to participate in any recovery had by the class.

(f) A general description of any counterclaim brought against the class.

(g) The address of counsel to whom inquiries may be directed.

(h) Any other information that the court deems appropriate.

(3) Unless the parties agree otherwise, the proponents of the class shall bear the expense of the notification required by this Paragraph. The court may require the party opposing the class to cooperate in securing the names and addresses of the persons within the class defined by the court for the purpose of providing individual notice, but any additional costs reasonably incurred by the party opposing the class in complying with this order shall be paid by the proponent of the class. The court may tax all or part of the expenses incurred for notification as costs.

C. The judgment in an action maintained as a class action under Article 591(B)(1) or (B)(2), whether or not favorable to the class, shall include and describe those whom the court finds to be members of the class. The judgment in an action maintained as a class action under Article 591(B)(3), whether or not favorable to the class, shall include and specify or describe those to whom the notice provided in Paragraph B was directed, and who have not requested exclusion, and whom the court finds to be members of the class.

D. When appropriate an action may be brought or maintained as a class action with respect to particular issues, or a class may be divided into subclasses and each subclass treated as a class, and the provisions of Article 591 and this Article shall then be construed and applied accordingly.

E. In the conduct of actions to which Article 591 and this Article apply, the court may make any of the following appropriate orders:

(1) Determining the course of proceedings or prescribing measures to prevent undue repetition or complication in the presentation of evidence or argument.

(2) Requiring, for the protection of the members of the class or otherwise for the fair conduct of the action, that notice be given in such manner as the court may direct to members of the class of any step in the action, or of the proposed extent of the judgment, or of the opportunity of members to signify whether they consider the representation fair and adequate, to intervene and present claims or defenses, or otherwise to come into the action.

(3) Imposing conditions on the representative parties or on intervenors.

(4) Requiring that the pleadings be amended to eliminate therefrom allegations as to representation of absent persons, and that the action proceed accordingly.

(5) Dealing with similar procedural matters, including but not limited to case management orders providing for consolidation, duties of counsel, the extent and the scheduling of and the delays for pre-certification and post-certification discovery, and other matters which affect the general order of proceedings; however, the court shall not order the class-wide trial of issues dependent for their resolution on proof individual to a member of the class, including but not limited to the causation of the member's injuries, the amount of the member's special or general damages, the individual knowledge or reliance of the member, or the applicability to the member of individual claims or defenses.

(6) Any of the orders provided in this Paragraph may be combined with an order pursuant to Article 1551, and may be altered or amended as may be desirable from time to time.

Acts 1997, No. 839, §1, eff. July 1, 1997; Acts 2005, No. 205, §1, eff. Jan. 1, 2006; Acts 2012, No. 115, §1; Acts 2013, No. 254, §1.



CCP 593 - Venue

Art. 593. Venue

A. An action brought on behalf of a class shall be brought in a parish of proper venue as to the defendant.

B. An action brought against a class shall be brought in a parish of proper venue as to any member of the class named as a defendant.

Acts 1989, No. 117, §1; Acts 1997, No. 839, §1, eff. July 1, 1997.



CCP 593.1 - Class actions; lis pendens

Art. 593.1. Class actions; lis pendens

A. When two or more actions requesting the certification of a class pursuant to Article 591 are filed in two or more Louisiana courts regarding the same transaction or occurrence at the same location, and such classes, if certified, would encompass one or more of the same plaintiffs suing in the same capacities against one or more of the same defendants in the same capacities, the defendant may, by excepting as provided in Article 925, have all such actions transferred to the district court where the transaction or occurrence occurred.

B. When two or more actions requesting the certification of a class pursuant to Article 591 are filed in two or more Louisiana courts regarding multiple related transactions or occurrences in different locations and such classes, if certified, would encompass one or more of the same plaintiffs suing in the same capacities against one or more of the same defendants in the same capacities, the defendant may, by excepting as provided in Article 925, have all such actions transferred to the district court where the first suit was brought.

Acts 2012, No. 713, §1.



CCP 593.2 - Class actions; forum non conveniens

Art. 593.2. Class actions; forum non conveniens

Notwithstanding the provisions of Article 123, within thirty days of the certification of a class under Article 591 by a different Louisiana court regarding the same transaction or occurrence and encompassing one or more of the same plaintiffs suing in the same capacities against one or more of the same defendants in the same capacities, any court where a related putative class action is pending may, upon contradictory motion, in the interests of justice and for good cause shown, transfer the putative class action to the district where the related action has been certified.

Acts 2012, No. 713, §1.



CCP 594 - Dismissal or compromise

Art. 594. Dismissal or compromise

A.(1) An action previously certified as a class action shall not be dismissed or compromised without the approval of the court exercising jurisdiction over the action.

(2) Notice of the proposed dismissal of an action previously certified as a class action shall be provided to all members of the class, together with the terms of any proposed compromise that the named parties have entered into. Notice shall be given in such manner as the court directs.

B. After notice of the proposed compromise has been provided to the members of the class, the court shall order a hearing to determine whether the proposed compromise is fair, reasonable, and adequate for the class. At such hearing, all parties to the action, including members of the class, shall be permitted an opportunity to be heard.

C. The court shall retain the authority to review and approve any amount paid as attorney fees pursuant to the compromise of a class action, notwithstanding any agreement to the contrary.

D. Any agreement entered by the parties to a class action that provides for the payment of attorney fees is subject to judicial approval.

E. If the terms of the proposed compromise provide for the adjudged creation of a settlement fund to be disbursed to and among members of the class in accordance with the terms thereof, the court having jurisdiction over the class action is empowered to approve the compromise settlement of the class action as a whole and issue a final judgment accordingly, following a finding that the compromise is fair, reasonable, and adequate for the class, and to order the distribution of the settlement fund accordingly, without the necessity of prior qualification of representatives of minors, interdicts, successions, or other incompetents or absentees, or prior approval of the terms of the settlement or the distribution thereof by another court; provided, that in such cases the court having jurisdiction over the class action shall include in the orders of settlement and distribution of the settlement fund appropriate provisions to ensure that all funds adjudicated to or for the benefit of such incompetents, successions, or absentees are placed in appropriate safekeeping pending the completion of appointment, qualification, and administrative procedures otherwise applicable in this Code to the interests and property of incompetents, successions, and absentees.

Acts 1993, No. 39, §1, eff. May 18, 1993; Acts 1997, No. 839, §1, eff. July 1, 1997.



CCP 595 - Award of expenses of litigation; security for costs

Art. 595. Award of expenses of litigation; security for costs

A. The court may allow the representative parties their reasonable expenses of litigation, including attorney's fees, when as a result of the class action a fund is made available, or a recovery or compromise is had which is beneficial, to the class.

B. The court, on contradictory motion at any stage of the proceeding in the trial court prior to judgment, may require the plaintiff in a class action to furnish security for the court costs which a defendant may be compelled to pay. This security for costs may be increased or decreased by the court, on contradictory motion of any interested party, on a showing that the security furnished has become inadequate or excessive.



CCP 596 - Prescription; suspension

Art. 596. Prescription; suspension

A. Liberative prescription on the claims arising out of the transactions or occurrences described in a petition brought on behalf of a class is suspended on the filing of the petition as to all members of the class as defined or described therein. Prescription which has been suspended as provided herein, begins to run again:

(1) As to any person electing to be excluded from the class, thirty days from the submission of that person's election form;

(2) As to any person excluded from the class pursuant to Article 592, thirty days after mailing or other delivery or publication of a notice to such person that the class has been restricted or otherwise redefined so as to exclude him; or

(3) As to all members, thirty days after mailing or other delivery or publication of a notice to the class that the action has been dismissed, that the demand for class relief has been stricken pursuant to Article 592, or that the court has denied a motion to certify the class or has vacated a previous order certifying the class.

B. The time periods in Subparagraphs (A)(2) and (3) of this Article commence upon the expiration of the delay for taking an appeal if there is no appeal, or when an appeal becomes final and definitive. The notice required by Subparagraphs (A)(2) and (3) of this Article shall contain a statement of the delay periods provided herein.

Acts 1997, No. 839, §1, eff. July 1, 1997; Acts 2010, No. 185, §1.



CCP 597 - Effect of judgment

Art. 597. Effect of judgment

A definitive judgment on the merits rendered in a class action concludes all members of the class, whether joined in the action or not, if the members who were joined as parties fairly insured adequate representation of all members of the class.



CCP 611 - Derivative actions; prerequisites

SECTION 2. DERIVATIVE ACTIONS

Art. 611. Derivative actions; prerequisites

A. When a corporation or unincorporated association refuses to enforce a right of the corporation or unincorporated association, a shareholder, partner, or member thereof may bring a derivative action to enforce the right on behalf of the corporation or unincorporated association. A derivative action may be maintained as a class action when the persons constituting the class are so numerous as to make it impracticable for all of them to join or be joined as parties. In the case of a derivative class action, Articles 594 and 595 shall apply.

B. If a derivative action is a "derivative proceeding" as defined in the Business Corporation Act, the action is exempt from the provisions of this Chapter other than this Subsection, and is subject instead to the provisions of the Business Corporation Act concerning derivative proceedings.

Acts 1997, No. 839, §1, eff. July 1, 1997; Acts 2014, No. 328, §4, eff. Jan. 1, 2015.



CCP 612 - Representation

Art. 612. Representation

One or more members of the class, who will fairly ensure the adequate representation of all members, may sue or be sued in a derivative class action on behalf of all members.

Acts 1997, No. 839, §1, eff. July 1, 1997.



CCP 613 - Procedure

Art. 613. Procedure

After commencement of a derivative action by or on behalf of parties alleged to be members of a class, the court, on its own motion, or on the motion of any party or on trial of any exception directed to such issue, shall determine whether the action may be properly maintained as a class action as a prerequisite to any further proceedings therein. If the court finds that the action should be maintained as a class action, it shall certify the action accordingly. If not, the court may permit amendment of the pleadings in the action to permit maintenance thereof as a proceeding on behalf of parties expressly named therein under Article 616.

Acts 1997, No. 839, §1, eff. July 1, 1997.



CCP 614 - Venue

Art. 614. Venue

A derivative action of a shareholder, partner, or member to enforce a right of a corporation or unincorporated association shall be brought in the parish of proper venue as to the corporation or unincorporated association.

Acts 1997, No. 839, §1, eff. July 1, 1997.



CCP 615 - Petition in shareholder's derivative action

Art. 615. Petition in shareholder's derivative action

The petition in a class action brought by a shareholder, partner, or member of a corporation or unincorporated association because it refuses to enforce a right which it may enforce shall:

(1) Allege that the plaintiff was a shareholder, partner, or member at the time of the occurrence or transaction of which he complains, or that his share, partnership, or membership thereafter devolved on him by operation of law.

(2) Allege with particularity the efforts of the plaintiff to secure from the managing directors, governors, or trustees and, if necessary, from the shareholders, partners, or members, the enforcement of the right and the reasons for his failure to secure such enforcement, or the reason for not making such an effort to secure enforcement of the right.

(3) Join as defendants the corporation or unincorporated association and the obligor against whom the obligation is sought to be enforced.

(4) Include a prayer for judgment in favor of the corporation or unincorporated association and against the obligor on the obligation sought to be enforced.

(5) Be verified by the affidavit of the plaintiff or his counsel.

Acts 1997, No. 839, §1, eff. July 1, 1997.



CCP 616 - Shareholder's derivative action when not impracticable to join all shareholders, partners, or members

Art. 616. Shareholder's derivative action when not impracticable to join all shareholders, partners, or members

A. When it is not impracticable for all of the shareholders, partners, or members of a corporation or unincorporated association to join or to be joined as parties to a derivative action to enforce a right of the corporation or unincorporated association which it refuses to enforce, such action shall not be maintained as a class action. Instead, all of the shareholders, partners, or members who refuse or fail to join as plaintiffs in such an action shall be joined as defendants.

B. Derivative actions governed by this Article shall be subject to Articles 614 and 615.

Acts 1997, No. 839, §1, eff. July 1, 1997.



CCP 617 - Unincorporated association; definition; applicability

Art. 617. Unincorporated association; definition; applicability

As used in Articles 611 through 616, the term "unincorporated association" shall include any unincorporated business association that is treated by controlling substantive law as a separate juridical person.

Acts 1997, No. 839, §1, eff. July 1, 1997.



CCP 641 - Joinder of parties needed for just adjudication

TITLE III

PARTIES

CHAPTER 1. JOINDER

Art. 641. Joinder of parties needed for just adjudication

A person shall be joined as a party in the action when either:

(1) In his absence complete relief cannot be accorded among those already parties.

(2) He claims an interest relating to the subject matter of the action and is so situated that the adjudication of the action in his absence may either:

(a) As a practical matter, impair or impede his ability to protect that interest.

(b) Leave any of the persons already parties subject to a substantial risk of incurring multiple or inconsistent obligations.

Acts 1995, No. 662, §1.



CCP 642 - Determination by court whenever joinder not feasible

Art. 642. Determination by court whenever joinder not feasible

If a person described in Article 641 cannot be made a party, the court shall determine whether the action should proceed among the parties before it, or should be dismissed. The factors to be considered by the court include:

(1) To what extent a judgment rendered in the person's absence might be prejudicial to him or those already present.

(2) The extent to which the prejudice can be lessened or avoided by protective provisions in the judgment, by the shaping of relief, or by other measures.

(3) Whether a judgment rendered in the person's absence will be adequate.

(4) Whether the plaintiff will have an adequate remedy if the action is dismissed for nonjoinder.

Acts 1995, No. 662, §1.



CCP 643 - Solidary obligees and obligors; joinder

Art. 643. Solidary obligees and obligors; joinder

One or more solidary obligees may sue to enforce a solidary right, and one or more solidary obligors may be sued to enforce a solidary obligation, without the necessity of joining all others in the action.

Acts 1995, No. 662, §1.



CCP 644 - Party plaintiff who refuses or fails to sue

Art. 644. Party plaintiff who refuses or fails to sue

If a party subject to the jurisdiction of the court should join as a plaintiff but refuses or fails to do so, he may be joined as a defendant and required to assert his rights in the action or be precluded thereafter from asserting them.

Acts 1995, No. 662, §1.



CCP 645 - Pleading nonjoinder of a party

Art. 645. Pleading nonjoinder of a party

The failure to join a party to an action may be pleaded in the peremptory exception, or may be noticed by the trial or appellate court on its own motion.

Acts 1995, No. 662, §1.



CCP 646 - Amendment of petition to join a party

Art. 646. Amendment of petition to join a party

When the failure to join a party is pleaded successfully in or noticed by a trial court, the latter may permit amendment of the petition so as to make him a party, and may reopen the case if it has been submitted and further evidence is necessary. When such failure is pleaded successfully in or noticed by an appellate court, the latter may remand the case for such amendment and further evidence.

Acts 1995, No. 662, §1.



CCP 647 - Permissive joinder governed by rules of cumulation of actions

Art. 647. Permissive joinder governed by rules of cumulation of actions

The permissive joinder of two or more plaintiffs or defendants in the same suit is governed by the rules regulating the cumulation of actions provided in Articles 463 through 465.



CCP 681 - Real and actual interest required

CHAPTER 2. PARTIES PLAINTIFF

Art. 681. Real and actual interest required

Except as otherwise provided by law, an action can be brought only by a person having a real and actual interest which he asserts.



CCP 682 - Individuals having procedural capacity

Art. 682. Individuals having procedural capacity

A competent major and a competent emancipated minor have the procedural capacity to sue.



CCP 683 - Unemancipated minor

Art. 683. Unemancipated minor

A. An unemancipated minor has no procedural capacity to sue.

B. All persons having parental authority over an unemancipated minor must join as proper plaintiffs to sue to enforce a right of the minor, unless a joint custody implementation order otherwise applies. Nevertheless, with permission of the court, any person having parental authority may represent the minor whenever the other person having parental authority fails or refuses to do so.

C. During tutorship, the tutor is the proper plaintiff to sue to enforce a right of the unemancipated minor.

D. Notwithstanding the provisions of Paragraph A, B, or C of this Article, an attorney appointed by the court having jurisdiction over an unemancipated minor who is in the legal custody of the Department of Children and Family Services is the proper plaintiff to sue to enforce a right of an unemancipated minor. Upon application of the tutor or a person having parental authority who would otherwise be the proper plaintiff to sue pursuant to Paragraph B or C of this Article, the court shall appoint or substitute as the proper plaintiff the best qualified among the tutor, a person having parental authority, or the appointed attorney.

Acts 1992, No. 106, §1, eff. June 5, 1992; Acts 1993, No. 867, §1, eff. June 23, 1993; Acts 1995, No. 268, §1, eff. June 14, 1995; Acts 2004, No. 26, §2; Acts 2012, No. 741, §1; Acts 2015, No. 260, §2, eff. Jan. 1, 2016.



CCP 684 - Mental incompetent; interdict

Art. 684. Mental incompetent; interdict

A. A mental incompetent does not have the procedural capacity to sue.

B. Except as otherwise provided in Articles 4431, 4554, and 4566, the curator is the proper plaintiff to sue to enforce a right of an interdict.



CCP 685 - Succession

Art. 685. Succession

Except as otherwise provided by law, the succession representative appointed by a court of this state is the proper plaintiff to sue to enforce a right of the deceased or of his succession, while the latter is under administration. The heirs or legatees of the deceased, whether present or represented in the state or not, need not be joined as parties, whether the action is personal, real, or mixed.



CCP 686 - Marital community

Art. 686. Marital community

Either spouse is the proper plaintiff, during the existence of the marital community, to sue to enforce a community right; however, if one spouse is the managing spouse with respect to the community right sought to be enforced, then that spouse is the proper plaintiff to bring an action to enforce the right.

When doubt exists whether the right sought to be enforced is a community right or is the separate right of the plaintiff spouse, that spouse may sue in the alternative to enforce the right.

When only one spouse sues to enforce a community right, the other spouse is a necessary party. Where the failure to join the other spouse may result in an injustice to that spouse, the trial court may order the joinder of that spouse on its own motion.

Amended by Acts 1970, No. 344, §1; Acts 1979, No. 711, §3, eff. Jan. 1, 1980.



CCP 687 - Person doing business under trade name

Art. 687. Person doing business under trade name

A person who does business under a trade name shall sue in his own name to enforce a right created by or arising out of the doing of such business.



CCP 688 - Partnership

Art. 688. Partnership

A partnership has the procedural capacity to sue to enforce its rights in the partnership name, and appears through and is represented by an authorized partner.



CCP 689 - Unincorporated association

Art. 689. Unincorporated association

An unincorporated association has the procedural capacity to sue to enforce its rights in its own name, and appears through and is represented by its president or other authorized officer.



CCP 690 - Domestic corporation; insurer; limited liability company

Art. 690. Domestic corporation; insurer; limited liability company

Except as otherwise provided in Articles 692 and 693, a domestic corporation, a domestic insurer, and a domestic limited liability company has the procedural capacity to sue to enforce its rights in the corporate or company name.

Acts 1999, No. 145, §2.



CCP 691 - Foreign corporation; foreign limited liability company; foreign or alien insurance corporation

Art. 691. Foreign corporation; foreign limited liability company; foreign or alien insurance corporation

Except as otherwise provided in Articles 692 and 693, a foreign corporation, a foreign or alien insurer, and a foreign limited liability company has the procedural capacity to sue to enforce its rights in the corporate or company name.

Acts 1999, No. 145, §2.



CCP 692 - Corporation, limited liability company, or partnership in receivership or liquidation

Art. 692. Corporation, limited liability company, or partnership in receivership or liquidation

A. Except as otherwise provided by law, the receiver or liquidator appointed for a domestic or foreign corporation, limited liability company, or partnership by a court of this state is the proper plaintiff to sue to enforce a right of the corporation, limited liability company, or partnership, or of its receiver or liquidator. These rules apply whether, under the law of its domicile, the existence of the corporation, limited liability company, or partnership continues or is terminated.

B. The receiver or liquidator may institute and prosecute any action without special authorization from the court which appointed him.

Acts 1999, No. 145, §2.



CCP 693 - Insurer in receivership

Art. 693. Insurer in receivership

The receiver appointed by a court of this state for a domestic insurer is the proper plaintiff to sue to enforce a right of the domestic insurer, or of its receiver.

Except as otherwise provided by law, the ancillary receiver appointed by a court of this state for a foreign or alien insurer is the proper plaintiff to sue to enforce a right of the foreign or alien insurer, or of its domiciliary or ancillary receiver.

As used herein and in Article 741, "receiver" includes liquidator, rehabilitator, and conservator.



CCP 694 - Agent

Art. 694. Agent

An agent has the procedural capacity to sue to enforce a right of his principal, when specially authorized to do so.

For all procedural purposes, the principal is considered the plaintiff in such an action. The defendant may assert any defense available against the principal, and may enforce his rights against the principal in a reconventional demand.



CCP 695 - Absent or mentally incompetent managing spouse

Art. 695. Absent or mentally incompetent managing spouse

If the managing spouse with respect to the community right sought to be enforced is an absentee or a mental incompetent, then the other spouse is the proper plaintiff to enforce that community right.

Added by Acts 1979, No. 711, §4, eff. Jan. 1, 1980.



CCP 696 - Pledgor and pledgee

Art. 696. Pledgor and pledgee

The pledgee of a real right, or of a negotiable instrument or other incorporeal right, is the proper plaintiff to sue to enforce the pledged right.

The pledgee may enforce the entire right judicially, unless it is an obligation of the pledgor, in which event it may be enforced only to the extent of the indebtedness secured by the pledge.



CCP 697 - Subrogor and subrogee

Art. 697. Subrogor and subrogee

An incorporeal right to which a person has been subrogated, either conventionally or by effect of law, shall be enforced judicially by:

(1) The subrogor and the subrogee, when the subrogation is partial; or

(2) The subrogee, when the entire right is subrogated.



CCP 698 - Assignor and assignee

Art. 698. Assignor and assignee

An incorporeal right which has been assigned, whether unconditionally or conditionally for purposes of collection or security, shall be enforced judicially by:

(1) The assignor and the assignee, when the assignment is partial; or

(2) The assignee, when the entire right is assigned.



CCP 699 - Trust estate

Art. 699. Trust estate

Except as otherwise provided by law, the trustee of an express trust is the proper plaintiff to sue to enforce a right of the trust estate.



CCP 700 - Authority or qualification of plaintiff suing in representative capacity

Art. 700. Authority or qualification of plaintiff suing in representative capacity

When a plaintiff sues as an agent to enforce a right of his principal, or as a legal representative, his authority or qualification is presumed, unless challenged by the defendant by the timely filing of the dilatory exception. When so challenged, the plaintiff shall prove his authority or qualification on the trial of the exception.



CCP 731 - Individuals having procedural capacity

CHAPTER 3. PARTIES DEFENDANT

Art. 731. Individuals having procedural capacity

A competent major and a competent emancipated minor have the procedural capacity to be sued.



CCP 732 - Unemancipated minor

Art. 732. Unemancipated minor

A. An unemancipated minor has no procedural capacity to be sued.

B. Any person having parental authority over an unemancipated minor is a proper defendant in an action to enforce an obligation against the minor.

C. During tutorship, the tutor is the proper defendant in an action to enforce an obligation against the unemancipated minor. If a minor has no tutor, the action may be brought against the minor, but the court shall appoint an attorney to represent him until a tutor is appointed for the minor.

D. Notwithstanding the provisions of Paragraph A, B, or C of this Article, an attorney appointed by the court having jurisdiction over an unemancipated minor who is in the legal custody of the Department of Children and Family Services is the proper defendant in an action to enforce an obligation against an unemancipated minor. Upon application of the tutor or person having parental authority who would otherwise be the proper defendant to be sued pursuant to Paragraph B or C of this Article, the court shall appoint or substitute as the proper defendant the best qualified among the tutor, a person having parental authority, or the appointed attorney.

Acts 1992, No. 106, §1, eff. June 5, 1992; Acts 1993, No. 867, §1, eff. June 23, 1993; Acts 2004, No. 26, §2; Acts 2015, No. 260, §2, eff. Jan. 1, 2016.



CCP 733 - Mental incompetent; interdict

Art. 733. Mental incompetent; interdict

A. A mental incompetent has no procedural capacity to be sued.

B. Except as otherwise provided in Articles 732, 4431, and 4566, the curator appointed by a court of this state is the proper defendant in an action to enforce an obligation against a mental incompetent or an interdict. If an incompetent has no curator, but is interdicted, or committed to or confined in a mental institution, the action shall be brought against him, but the court shall appoint an attorney at law to represent him.



CCP 734 - Succession

Art. 734. Succession

Except as otherwise provided by law, including but not limited to Articles 2641 and 2674, the succession representative appointed by a court of this state is the proper defendant in an action to enforce an obligation of the deceased or of his succession, while the latter is under administration. The heirs or legatees of the deceased, whether present or represented in the state or not, need not be joined as parties, whether the action is personal, real, or mixed.

Acts 1991, No. 229, §1.



CCP 735 - Marital community

Art. 735. Marital community

Either spouse is the proper defendant, during the existence of the marital community, in an action to enforce an obligation against community property; however, if one spouse is the managing spouse with respect to the obligation sought to be enforced against the community property, then that spouse is the proper defendant in an action to enforce the obligation.

When doubt exists whether the obligation sought to be enforced is a community obligation or the separate obligation of the defendant spouse, that spouse may be sued in the alternative.

When only one spouse is sued to enforce an obligation against community property, the other spouse is a necessary party. Where the failure to join the other spouse may result in an injustice to that spouse, the trial court may order the joinder of that spouse on its own motion.

Amended by Acts 1979, No. 711, §3, eff. Jan. 1, 1980.



CCP 736 - Person doing business under trade name

Art. 736. Person doing business under trade name

A person who does business under a trade name is the proper defendant in an action to enforce an obligation created by or arising out of the doing of such business.



CCP 737 - Partnership; partners

Art. 737. Partnership; partners

A partnership has the procedural capacity to be sued in its partnership name.

The partners of an existing partnership may not be sued on a partnership obligation unless the partnership is joined as a defendant.



CCP 738 - Unincorporated association; members

Art. 738. Unincorporated association; members

An unincorporated association has the procedural capacity to be sued in its own name. The members of an unincorporated association may be sued jointly on an obligation of the association and the association may be joined as a defendant in such an action.



CCP 739 - Corporation; limited liability company; insurer

Art. 739. Corporation; limited liability company; insurer

Except as otherwise provided in Articles 740 and 741, a domestic or foreign corporation, a domestic or foreign limited liability company, or a domestic, foreign, or alien insurer has the procedural capacity to be sued in its corporate or company name.

Acts 1999, No. 145, §2.



CCP 740 - Corporation; limited liability company; partnership in receivership or liquidation

Art. 740. Corporation; limited liability company; partnership in receivership or liquidation

A. Except as otherwise provided by law, the receiver or liquidator of a domestic or foreign corporation, a domestic or foreign limited liability company, or a domestic or foreign partnership, appointed by a court of this state is the proper defendant in an action to enforce an obligation of the corporation, limited liability company, or partnership, or of its receiver or liquidator.

B. The receiver or liquidator may be sued without the necessity of obtaining permission therefor from the court which appointed him.

Acts 1999, No. 145, §2.



CCP 741 - Insurer in receivership

Art. 741. Insurer in receivership

The receiver appointed by a court of this state for a domestic insurer is the proper defendant in an action to enforce an obligation of the insurer, or of its receiver.

Except as otherwise provided by law, the ancillary receiver appointed by a court of this state for a foreign or alien insurer is the proper defendant in an action to enforce an obligation of the insurer, or of its domiciliary or ancillary receiver.



CCP 742 - Trust estate

Art. 742. Trust estate

The trustee of an express trust is the proper defendant in an action to enforce an obligation against a trust estate.



CCP 743 - Absent or mentally incompetent managing spouse

Art. 743. Absent or mentally incompetent managing spouse

If the managing spouse with respect to the obligation sought to be enforced against community property is an absentee or a mental incompetent, then the other spouse is the proper defendant in a suit to enforce that obligation.

Added by Acts 1979, No. 711, §4, eff. Jan. 1, 1980.



CCP 771 - Rules applicable

CHAPTER 4. PARTIES TO INCIDENTAL DEMANDS

Art. 771. Rules applicable

Articles 641 through 742 and 801 through 821 are applicable to the parties to an incidental demand.



CCP 801 - Voluntary substitution for deceased party; legal successor

CHAPTER 5. SUBSTITUTION OF PARTIES

SECTION 1. IN TRIAL COURTS

Art. 801. Voluntary substitution for deceased party; legal successor

When a party dies during the pendency of an action which is not extinguished by his death, his legal successor may have himself substituted for the deceased party, on ex parte written motion supported by proof of his quality.

As used in Articles 801 through 804, "legal successor" means:

(1) The survivors designated in Article 2315.1 of the Civil Code, if the action survives in their favor; and

(2) Otherwise, it means the succession representative of the deceased appointed by a court of this state, if the succession is under administration therein; or the heirs and legatees of the deceased, if the deceased's succession is not under administration therein.

Amended by Acts 1962, No. 92, §1.



CCP 802 - Compulsory substitution for deceased party; summons

Art. 802. Compulsory substitution for deceased party; summons

On ex parte written motion of any other party, supported by an affidavit of the truth of the facts alleged, the court may order the issuance of a summons to the legal successor to appear and substitute himself for the deceased party. This summons shall show the title and docket number of the action, and the name and address of the court where the action is pending.



CCP 803 - Same; service or publication of summons

Art. 803. Same; service or publication of summons

A. When the name and address of the legal successor is known, and he is a resident of the state, he shall be summoned to appear and substitute himself for the deceased party within thirty days of the date the summons is served on him.

B. When the name and address of the legal successor is known, but he is a nonresident or absentee, he shall be summoned to appear and substitute himself for the deceased party within sixty days of the receipt of the summons through registered or certified mail.

C. If the name or address of the legal successor is unknown, the summons shall be by two publications not less than fifteen days apart in a newspaper published in the parish where the action is pending and in the parish of the domicile of the deceased party, which shall summon him to appear and substitute himself for the deceased party within sixty days of the first publication. The summons shall be addressed to the legal successor by name, if the latter is known; and otherwise shall be addressed to "The legal successor of ____________, deceased".

Acts 1987, No. 146, §1.



CCP 804 - Same; effect of failure of legal successor to appear

Art. 804. Same; effect of failure of legal successor to appear

When the legal successor fails to appear and substitute himself for the deceased party within the delay allowed in the summons, on ex parte written motion of any other party, the court may:

(1) Dismiss the action as to the deceased party, with or without prejudice, if the deceased was a plaintiff; or

(2) When the legal successor of a deceased defendant has not been served by personal or domiciliary service with summons to appear and substitute, appoint an attorney at law to represent such legal successor, and the action shall be proceeded with contradictorily against the attorney at law.

Amended by Acts 1968, No. 123, §1.



CCP 805 - Legal representative; successor

Art. 805. Legal representative; successor

Articles 801 through 804 apply to the substitution of a legal representative of any party other than a deceased person, and to the substitution of the successor of any legal representative appointed by a court of this state, except that the term "legal successor", as used therein shall be considered as referring to such legal representative, or successor, as the case may be.

When an action has been commenced by a proper representative on behalf of an incompetent person and such person thereafter becomes competent, the authority of the representative shall continue until substitution is made in accordance with the provisions of this article.

Amended by Acts 1968, No. 124, §1.



CCP 806 - Public officer

Art. 806. Public officer

When an officer of the state, or of a municipality, parish, political subdivision, agency, or public corporation, who is a party dies, resigns, or otherwise ceases to hold office, his successor may be substituted therefor on ex parte written motion of the successor or any other party, supported by an affidavit of the truth of the facts alleged. A copy of the order substituting the successor shall be served on the adverse party by mail.



CCP 807 - Transfer of interest

Art. 807. Transfer of interest

When a party to an action transfers an interest in the subject matter thereof, the action shall be continued by or against such party, unless the court directs that the transferee be substituted for or joined with the transferor



CCP 821 - Rules of Chapter applicable to district courts; rules of other appellate courts applicable

SECTION 2. IN APPELLATE COURTS

Art. 821. Rules of Chapter applicable to district courts; rules of other appellate courts applicable

Articles 801 through 807 govern the substitution of parties in a case pending in a district court on appeal from a justice of the peace or city court.

The substitution of parties in an action pending in the supreme court or in a court of appeal is governed by the rules of the appellate court.



CCP 851 - Three modes of procedure; Book II governs ordinary proceedings

BOOK II

ORDINARY PROCEEDINGS

TITLE I.

PLEADING

CHAPTER 1. GENERAL DISPOSITIONS

Art. 851. Three modes of procedure; Book II governs ordinary proceedings

Three different modes of procedure are used in civil matters in the trial courts of this state: ordinary, summary, and executory.

The articles in this Book govern ordinary proceedings, which are to be used in the district courts in all cases, except as otherwise provided by law.

Summary and executory proceedings are regulated by the provisions of Book V.



CCP 852 - Pleadings allowed; replicatory pleadings prohibited

Art. 852. Pleadings allowed; replicatory pleadings prohibited

The pleadings allowed in civil actions, whether in a principal or incidental action, shall be in writing and shall consist of petitions, exceptions, written motions, and answers. No replicatory pleadings shall be used and all new matter alleged in exceptions, contradictory motions, and answers, whether in a principal or incidental action, shall be considered denied or avoided.



CCP 853 - Caption of pleadings; adoption by reference; exhibits

Art. 853. Caption of pleadings; adoption by reference; exhibits

Every pleading shall contain a caption setting forth the name of the court, the title and number of the action, and a designation of the pleading. The title of the action shall state the name of the first party on each side with an appropriate indication of other parties.

A statement in a pleading may be adopted by reference in a different part of the same pleading or in another pleading in the same court. A copy of any written instrument which is an exhibit to a pleading is a part thereof for all purposes.



CCP 854 - Form of pleading

Art. 854. Form of pleading

No technical forms of pleading are required.

All allegations of fact of the petition, exceptions, or answer shall be simple, concise, and direct, and shall be set forth in numbered paragraphs. As far as practicable, the contents of each paragraph shall be limited to a single set of circumstances.



CCP 855 - Pleading special matters; capacity

Art. 855. Pleading special matters; capacity

It is not necessary to allege the capacity of a party to sue or be sued or the authority of a party to sue or be sued in a representative capacity or the legal existence of a legal entity or an organized association of persons made a party. Such procedural capacity shall be presumed, unless challenged by the dilatory exception.



CCP 856 - Same; fraud, mistake, or condition of the mind

Art. 856. Same; fraud, mistake, or condition of the mind

In pleading fraud or mistake, the circumstances constituting fraud or mistake shall be alleged with particularity. Malice, intent, knowledge, and other condition of mind of a person may be alleged generally.



CCP 857 - Same; suspensive conditions

Art. 857. Same; suspensive conditions

In pleading the performance or occurrence of suspensive conditions, it is sufficient to allege generally that all such conditions have been performed or have occurred. A denial of performance or occurrence shall be alleged specifically and with particularity.



CCP 858 - Same; official document or act

Art. 858. Same; official document or act

In pleading an official document or official act, it is sufficient to allege that the document was issued or the act done in compliance with law.



CCP 859 - Same; judgment or decision

Art. 859. Same; judgment or decision

In pleading a judgment of a domestic or foreign court, or a decision of a judicial or quasi judicial tribunal, or of a board, commission, or officer, it is sufficient to allege the judgment or decision without setting forth matter showing jurisdiction to render it.



CCP 860 - Same; time and place

Art. 860. Same; time and place

For the purpose of testing the sufficiency of a pleading, allegations of time and place are material and shall be considered as all other allegations of material matter.



CCP 861 - Same; special damage

Art. 861. Same; special damage

When items of special damage are claimed, they shall be specifically alleged.



CCP 862 - Relief granted under pleadings; sufficiency of prayer

Art. 862. Relief granted under pleadings; sufficiency of prayer

Except as provided in Article 1703, a final judgment shall grant the relief to which the party in whose favor it is rendered is entitled, even if the party has not demanded such relief in his pleadings and the latter contain no prayer for general and equitable relief.



CCP 863 - Signing of pleadings, effect

Art. 863. Signing of pleadings, effect

A. Every pleading of a party represented by an attorney shall be signed by at least one attorney of record in his individual name, whose address shall be stated. A party who is not represented by an attorney shall sign his pleading and state his address.

B. Pleadings need not be verified or accompanied by affidavit or certificate, except as otherwise provided by law, but the signature of an attorney or party shall constitute a certification by him that he has read the pleading, and that to the best of his knowledge, information, and belief formed after reasonable inquiry, he certifies all of the following:

(1) The pleading is not being presented for any improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation.

(2) Each claim, defense, or other legal assertion in the pleading is warranted by existing law or by a nonfrivolous argument for the extension, modification, or reversal of existing law.

(3) Each allegation or other factual assertion in the pleading has evidentiary support or, for a specifically identified allegation or factual assertion, is likely to have evidentiary support after a reasonable opportunity for further investigation or discovery.

(4) Each denial in the pleading of a factual assertion is warranted by the evidence or, for a specifically identified denial, is reasonably based on a lack of information or belief.

C. If a pleading is not signed, it shall be stricken unless promptly signed after the omission is called to the attention of the pleader.

D. If, upon motion of any party or upon its own motion, the court determines that a certification has been made in violation of the provisions of this Article, the court shall impose upon the person who made the certification or the represented party, or both, an appropriate sanction which may include an order to pay to the other party the amount of the reasonable expenses incurred because of the filing of the pleading, including reasonable attorney fees.

E. A sanction authorized in Paragraph D shall be imposed only after a hearing at which any party or his counsel may present any evidence or argument relevant to the issue of imposition of the sanction.

F. A sanction authorized in Paragraph D shall not be imposed with respect to an original petition which is filed within sixty days of an applicable prescriptive date and then voluntarily dismissed within ninety days after its filing or on the date of a hearing on the pleading, whichever is earlier.

G. If the court imposes a sanction, it shall describe the conduct determined to constitute a violation of the provisions of this Article and explain the basis for the sanction imposed.

Acts 1988, No. 442, §1, eff. Jan. 1, 1989; Acts 2010, No. 540, §1.

NOTE: SEE ACTS 1988, NO. 442, §2.



CCP 864 - Attorney subject to disciplinary action

Art. 864. Attorney subject to disciplinary action

An attorney may be subjected to appropriate disciplinary action for a wilful violation of any provision of Article 863, or for the insertion of scandalous or indecent matter in a pleading.



CCP 865 - Construction of pleadings

Art. 865. Construction of pleadings

Every pleading shall be so construed as to do substantial justice.



CCP 891 - Form of petition

CHAPTER 2. PETITION

Art. 891. Form of petition

A. The petition shall comply with Articles 853, 854, and 863, and, whenever applicable, with Articles 855 through 861. It shall set forth the name, surname, and domicile of the parties; shall contain a short, clear, and concise statement of all causes of action arising out of, and of the material facts of, the transaction or occurrence that is the subject matter of the litigation; shall designate an address, not a post office box, for receipt of service of all items involving the litigation; and shall conclude with a prayer for judgment for the relief sought. Relief may be prayed for in the alternative.

B. For petitions involving domestic violence brought pursuant to R.S. 46:2131 et seq., R.S. 9:361 et seq., Children's Code Article 1564 et seq., or Code of Civil Procedure Article 3601 et seq., the address and parish of the residence of each petitioner and each person on whose behalf the petition is filed may remain confidential with the court.

Acts 1990, No. 521, §2, eff. Jan. 1, 1991; Acts 1991, No. 48, §1; Acts 1997, No. 1156, §2.



CCP 892 - Alternative causes of action

Art. 892. Alternative causes of action

Except as otherwise provided in Article 3657, a petition may set forth two or more causes of action in the alternative, even though the legal or factual bases thereof may be inconsistent or mutually exclusive. In such cases all allegations shall be made subject to the obligations set forth in Article 863.



CCP 893 - Pleading of damages

Art. 893. Pleading of damages

A.(1) No specific monetary amount of damages shall be included in the allegations or prayer for relief of any original, amended, or incidental demand. The prayer for relief shall be for such damages as are reasonable in the premises except that if a specific amount of damages is necessary to establish the jurisdiction of the court, the right to a jury trial, the lack of jurisdiction of federal courts due to insufficiency of damages, or for other purposes, a general allegation that the claim exceeds or is less than the requisite amount is required. By interrogatory, an opposing party may seek specification of the amount sought as damages, and the response may thereafter be supplemented as appropriate.

(2) If a petition is filed in violation of this Article, the claim for a specific monetary amount of damages shall be stricken upon the motion of an opposing party and the court may award attorney's fees and costs against the party who filed the petition.

B. The provisions of Paragraph A shall not be applicable to a suit on a conventional obligation, promissory note, open account, or other negotiable instrument, for alimony or child support, on a tax claim, or in a garnishment proceeding.

C. The prohibitions in Paragraph A apply only to an original, amended, or incidental demand. Evidence at trial or hearing of a specific monetary amount of damages shall be adduced in accordance with the Louisiana Code of Evidence or other applicable law.

Added by Acts 1988, No. 443, §1, eff. Jan. 1, 1989. Amended by Acts 1989, No. 724, §1, eff. July 8, 1989; Acts 1992, No. 332, §1; Acts 2004, No. 334, §1.



CCP 921 - Exception defined

CHAPTER 3. EXCEPTIONS

Art. 921. Exception defined

An exception is a means of defense, other than a denial or avoidance of the demand, used by the defendant, whether in the principal or an incidental action, to retard, dismiss, or defeat the demand brought against him.



CCP 922 - Kinds of exceptions

Art. 922. Kinds of exceptions

Three exceptions and no others shall be allowed: the declinatory exception, the dilatory exception, and the peremptory exception.



CCP 923 - Functions of exceptions

Art. 923. Functions of exceptions

The function of the declinatory exception is to decline the jurisdiction of the court, while the dilatory exception merely retards the progress of the action, but neither exception tends to defeat the action. The function of the peremptory exception is to have the plaintiff's action declared legally nonexistent, or barred by effect of law, and hence this exception tends to dismiss or defeat the action.



CCP 924 - Form of exceptions

Art. 924. Form of exceptions

All exceptions shall comply with Articles 853, 854, and 863, and, whenever applicable, with Articles 855 through 861. They shall set forth the name and surname of the exceptor, shall state with particularity the objections urged and the grounds thereof, and shall contain a prayer for the relief sought.



CCP 925 - Objections raised by declinatory exception; waiver

Art. 925. Objections raised by declinatory exception; waiver

A. The objections which may be raised through the declinatory exception include but are not limited to the following:

(1) Insufficiency of citation.

(2) Insufficiency of service of process, including failure to request service of citation on the defendant within the time prescribed by Article 1201(C), or failure to request service of petition within the time prescribed by Article 3955.

(3) Lis pendens.

(4) Improper venue.

(5) The court's lack of jurisdiction over the person of the defendant.

(6) The court's lack of jurisdiction over the subject matter of the action.

B. When two or more of these objections are pleaded in the declinatory exception, they need not be pleaded in the alternative or in any particular order.

C. All objections which may be raised through the declinatory exception, except the court's lack of jurisdiction over the subject matter of the action, are waived unless pleaded therein.

Acts 1990, No. 521, §2, eff. Jan. 1, 1991; Acts 1997, No. 578, §1; Acts 2006, No. 750, §1; Acts 2010, No. 407, §1.



CCP 926 - Objections raised by dilatory exception; waiver

Art. 926. Objections raised by dilatory exception; waiver

A. The objections which may be raised through the dilatory exception include but are not limited to the following:

(1) Prematurity.

(2) Want of amicable demand.

(3) Unauthorized use of summary proceeding.

(4) Nonconformity of the petition with any of the requirements of Article 891.

(5) Vagueness or ambiguity of the petition.

(6) Lack of procedural capacity.

(7) Improper cumulation of actions, including improper joinder of parties.

(8) Discussion.

B. All objections which may be raised through the dilatory exception are waived unless pleaded therein.

Acts 1995, No. 662, §1.



CCP 927 - Objections raised by peremptory exception

Art. 927. Objections raised by peremptory exception

A. The objections which may be raised through the peremptory exception include but are not limited to the following:

(1) Prescription.

(2) Peremption.

(3) Res judicata.

(4) Nonjoinder of a party under Articles 641 and 642.

(5) No cause of action.

(6) No right of action, or no interest in the plaintiff to institute the suit.

(7) Discharge in bankruptcy.

B. The court may not supply the objection of prescription, which shall be specially pleaded. The nonjoinder of a party, peremption, res judicata, the failure to disclose a cause of action or a right or interest in the plaintiff to institute the suit, or discharge in bankruptcy, may be noticed by either the trial or appellate court on its own motion.

Acts 1995, No. 662, §1; Acts 2008, No. 824, §1, eff. Jan. 1, 2009.



CCP 928 - Time of pleading exceptions

Art. 928. Time of pleading exceptions

A. The declinatory exception and the dilatory exception shall be pleaded prior to or in the answer and, prior to or along with the filing of any pleading seeking relief other than entry or removal of the name of an attorney as counsel of record, extension of time within which to plead, security for costs, or dissolution of an attachment issued on the ground of the nonresidence of the defendant, and in any event, prior to the confirmation of a default judgment. When both exceptions are pleaded, they shall be filed at the same time, and may be incorporated in the same pleading. When filed at the same time or in the same pleading, these exceptions need not be pleaded in the alternative or in a particular order.

B. The peremptory exception may be pleaded at any stage of the proceeding in the trial court prior to a submission of the case for a decision and may be filed with the declinatory exception or with the dilatory exception, or both.

Acts 1983, No. 60, §1; Acts 1997, No. 1055, §1; Acts 1999, No. 983, §1, eff. July 1, 2000.



CCP 929 - Time of trial of exceptions

Art. 929. Time of trial of exceptions

A. The declinatory exception, the dilatory exception, and the peremptory exception when pleaded before or in the answer shall be tried and decided in advance of the trial of the case.

B. If the peremptory exception has been filed after the answer, but at or prior to the trial of the case, it shall be tried and disposed of either in advance of or on the trial of the case. If the peremptory exception has been pleaded after the trial of the case, the court may rule thereon at any time unless the party against whom it has been pleaded desires and is entitled to introduce evidence thereon. In the latter event, the peremptory exception shall be tried specially.

Acts 1987, No. 169, §1; Acts 1997, No. 1055, §1.



CCP 930 - Evidence on trial of declinatory and dilatory exceptions

Art. 930. Evidence on trial of declinatory and dilatory exceptions

On the trial of the declinatory exception, evidence may be introduced to support or controvert any of the objections pleaded, when the grounds thereof do not appear from the petition, the citation, or return thereon.

On the trial of the dilatory exception, evidence may be introduced to support or controvert any of the objections pleaded, when the grounds thereof do not appear from the petition.



CCP 931 - Evidence on trial of peremptory exception

Art. 931. Evidence on trial of peremptory exception

On the trial of the peremptory exception pleaded at or prior to the trial of the case, evidence may be introduced to support or controvert any of the objections pleaded, when the grounds thereof do not appear from the petition.

When the peremptory exception is pleaded in the trial court after the trial of the case, but prior to a submission for a decision, the plaintiff may introduce evidence in opposition thereto, but the defendant may introduce no evidence except to rebut that offered by plaintiff.

No evidence may be introduced at any time to support or controvert the objection that the petition fails to state a cause of action.



CCP 932 - Effect of sustaining declinatory exception

Art. 932. Effect of sustaining declinatory exception

A. When the grounds of the objections pleaded in the declinatory exception may be removed by amendment of the petition or other action of plaintiff, the judgment sustaining the exception shall order the plaintiff to remove them within the delay allowed by the court; if the court finds, on sustaining the objection that service of citation on the defendant was not requested timely, it may either dismiss the action as to that defendant without prejudice or, on the additional finding that service could not have been timely requested, order that service be effected within a specified time.

B. If the grounds of the objection cannot be so removed, or if the plaintiff fails to comply with an order requiring such removal, the action, claim, demand, issue, or theory subject to the exception shall be dismissed; except that if an action has been brought in a court of improper jurisdiction or venue, the court may transfer the action to a proper court in the interest of justice.

Acts 2003, No. 545, §1; Acts 2006, No. 750, §1.



CCP 933 - Effect of sustaining dilatory exception

Art. 933. Effect of sustaining dilatory exception

A. If the dilatory exception pleading want of amicable demand is sustained, the judgment shall impose all court costs upon the plaintiff. If the dilatory exception pleading prematurity is sustained, the premature action, claim, demand, issue or theory shall be dismissed.

B. When the grounds of the other objections pleaded in the dilatory exception may be removed by amendment of the petition or other action by plaintiff, the judgment sustaining the exception shall order plaintiff to remove them within the delay allowed by the court; and the action, claim, demand, issue or theory subject to the exception shall be dismissed only for a noncompliance with this order.

Acts 2003, No. 545, §1.



CCP 934 - Effect of sustaining peremptory exception

Art. 934. Effect of sustaining peremptory exception

When the grounds of the objection pleaded by the peremptory exception may be removed by amendment of the petition, the judgment sustaining the exception shall order such amendment within the delay allowed by the court. If the grounds of the objection raised through the exception cannot be so removed, or if the plaintiff fails to comply with the order to amend, the action, claim, demand, issue, or theory shall be dismissed.

Acts 2003, No. 545, §1.



CCP 961 - Written motion required; exception

CHAPTER 4. WRITTEN MOTIONS

Art. 961. Written motion required; exception

An application to the court for an order, if not presented in some other pleading, shall be by motion which, unless made during trial or hearing or in open court, shall be in writing.



CCP 962 - Form of written motion

Art. 962. Form of written motion

A written motion shall comply with Articles 853 and 863, and shall state the grounds therefor, and the relief or order sought. It must also comply with Article 854 if the motion is lengthy, and whenever applicable, with Articles 855 through 861.



CCP 963 - Ex parte and contradictory motions; rule to show cause

Art. 963. Ex parte and contradictory motions; rule to show cause

If the order applied for by written motion is one to which mover is clearly entitled without supporting proof, the court may grant the order ex parte and without hearing the adverse party.

If the order applied for by written motion is one to which the mover is not clearly entitled, or which requires supporting proof, the motion shall be served on and tried contradictorily with the adverse party.

The rule to show cause is a contradictory motion.



CCP 964 - Motion to strike

Art. 964. Motion to strike

The court on motion of a party or on its own motion may at any time and after a hearing order stricken from any pleading any insufficient demand or defense or any redundant, immaterial, impertinent, or scandalous matter.

Acts 1997, No. 1055, §1.



CCP 965 - Motion for judgment on pleadings

Art. 965. Motion for judgment on pleadings

Any party may move for judgment on the pleadings after the answer is filed, or if an incidental demand has been instituted after the answer thereto has been filed, but within such time as not to delay the trial. For the purposes of this motion, all allegations of fact in mover's pleadings not denied by the adverse party or by effect of law, and all allegations of fact in the adverse party's pleadings shall be considered true.



CCP 966 - Motion for summary judgment; procedure

Art. 966. Motion for summary judgment; procedure

A.(1) A party may move for a summary judgment for all or part of the relief for which he has prayed. A plaintiff's motion may be filed at any time after the answer has been filed. A defendant's motion may be filed at any time.

(2) The summary judgment procedure is designed to secure the just, speedy, and inexpensive determination of every action, except those disallowed by Article 969. The procedure is favored and shall be construed to accomplish these ends.

(3) After an opportunity for adequate discovery, a motion for summary judgment shall be granted if the motion, memorandum, and supporting documents show that there is no genuine issue as to material fact and that the mover is entitled to judgment as a matter of law.

(4) The only documents that may be filed in support of or in opposition to the motion are pleadings, memoranda, affidavits, depositions, answers to interrogatories, certified medical records, written stipulations, and admissions. The court may permit documents to be filed in any electronically stored format authorized by court rules or approved by the clerk of the court.

B. Unless extended by the court and agreed to by all of the parties, a motion for summary judgment shall be filed, opposed, or replied to in accordance with the following provisions:

(1) A motion for summary judgment and all documents in support of the motion shall be filed and served on all parties in accordance with Article 1313 not less than sixty-five days prior to the trial.

(2) Any opposition to the motion and all documents in support of the opposition shall be filed and served in accordance with Article 1313 not less than fifteen days prior to the hearing on the motion.

(3) Any reply memorandum shall be filed and served in accordance with Article 1313 not less than five days prior to the hearing on the motion. No additional documents may be filed with the reply memorandum.

(4) If the deadline for filing and serving a motion, an opposition, or a reply memorandum falls on a legal holiday, the motion, opposition, or reply is timely if it is filed and served no later than the next day that is not a legal holiday.

C.(1) Unless otherwise agreed to by all of the parties and the court:

(a) A contradictory hearing on the motion for summary judgment shall be set not less than thirty days after the filing and not less than thirty days prior to the trial date.

(b) Notice of the hearing date shall be served on all parties in accordance with Article 1313(C) or 1314 not less than thirty days prior to the hearing.

(2) For good cause shown, the court may order a continuance of the hearing.

(3) The court shall render a judgment on the motion not less than twenty days prior to the trial.

(4) In all cases, the court shall state on the record or in writing the reasons for granting or denying the motion. If an appealable judgment is rendered, a party may request written reasons for judgment as provided in Article 1917.

D.(1) The burden of proof rests with the mover. Nevertheless, if the mover will not bear the burden of proof at trial on the issue that is before the court on the motion for summary judgment, the mover's burden on the motion does not require him to negate all essential elements of the adverse party's claim, action, or defense, but rather to point out to the court the absence of factual support for one or more elements essential to the adverse party's claim, action, or defense. The burden is on the adverse party to produce factual support sufficient to establish the existence of a genuine issue of material fact or that the mover is not entitled to judgment as a matter of law.

(2) The court may consider only those documents filed in support of or in opposition to the motion for summary judgment and shall consider any documents to which no objection is made. Any objection to a document shall be raised in a timely filed opposition or reply memorandum. The court shall consider all objections prior to rendering judgment. The court shall specifically state on the record or in writing which documents, if any, it held to be inadmissible or declined to consider.

E. A summary judgment may be rendered dispositive of a particular issue, theory of recovery, cause of action, or defense, in favor of one or more parties, even though the granting of the summary judgment does not dispose of the entire case as to that party or parties.

F. A summary judgment may be rendered or affirmed only as to those issues set forth in the motion under consideration by the court at that time.

G. When the court grants a motion for summary judgment in accordance with the provisions of this Article, that a party or non-party is not negligent, is not at fault, or did not cause in whole or in part the injury or harm alleged, that party or non-party shall not be considered in any subsequent allocation of fault. Evidence shall not be admitted at trial to establish the fault of that party or non-party. During the course of the trial, no party or person shall refer directly or indirectly to any such fault, nor shall that party or non-party's fault be submitted to the jury or included on the jury verdict form.

H. On review, an appellate court shall not reverse a trial court's denial of a motion for summary judgment and grant a summary judgment dismissing a case or a party without assigning the case for briefing and permitting the parties an opportunity to request oral argument.

Amended by Acts 1966, No. 36, §1; Acts 1983, No. 101, §1, eff. June 24, 1983; Acts 1984, No. 89, §1; Acts 1992, No. 71, §1; Acts 1996, 1st Ex. Sess., No. 9, §1, eff. May 1, 1996; Acts 1997, No. 483, §§1, 3, eff. July 1, 1997; Acts 2001, No. 771, §1; Acts 2003, No. 867, §1; Acts 2010, No. 690, §1; Acts 2012, No. 257, §1; Acts 2012, No. 741, §1; Acts 2013, No. 391, §1; Acts 2014, No. 187, §1; Acts 2015, No. 422, §1, eff. Jan. 1, 2016.

NOTE: See Acts 2015, No. 422, §2, regarding applicability.



CCP 967 - Same; affidavits

Art. 967. Same; affidavits

A. Supporting and opposing affidavits shall be made on personal knowledge, shall set forth such facts as would be admissible in evidence, and shall show affirmatively that the affiant is competent to testify to the matters stated therein. The supporting and opposing affidavits of experts may set forth such experts' opinions on the facts as would be admissible in evidence under Louisiana Code of Evidence Article 702, and shall show affirmatively that the affiant is competent to testify to the matters stated therein. Sworn or certified copies of all papers or parts thereof referred to in an affidavit shall be attached thereto or served therewith. The court may permit affidavits to be supplemented or opposed by depositions, answers to interrogatories, or by further affidavits.

B. When a motion for summary judgment is made and supported as provided above, an adverse party may not rest on the mere allegations or denials of his pleading, but his response, by affidavits or as otherwise provided above, must set forth specific facts showing that there is a genuine issue for trial. If he does not so respond, summary judgment, if appropriate, shall be rendered against him.

C. If it appears from the affidavits of a party opposing the motion that for reasons stated he cannot present by affidavit facts essential to justify his opposition, the court may refuse the application for judgment or may order a continuance to permit affidavits to be obtained or depositions to be taken or discovery to be had or may make such other order as is just.

D. If it appears to the satisfaction of the court at any time that any of the affidavits presented pursuant to this Article are presented in bad faith or solely for the purposes of delay, the court immediately shall order the party employing them to pay to the other party the amount of the reasonable expenses which the filing of the affidavits caused him to incur, including reasonable attorney fees. Any offending party or attorney may be adjudged guilty of contempt.

Amended by Acts 1966, No. 36, §1; Acts 2003, No. 545, §1.



CCP 968 - Effect of judgment on pleadings and summary judgment

Art. 968. Effect of judgment on pleadings and summary judgment

Judgments on the pleadings, and summary judgments, are final judgments and shall be rendered and signed in the same manner and with the same effect as if a trial had been had upon evidence regularly adduced. If the judgment does not grant mover all of the relief prayed for, jurisdiction shall be retained in order to adjudicate on mover's right to the relief not granted on motion.

An appeal does not lie from the court's refusal to render any judgment on the pleading or summary judgment.



CCP 969 - Judgment on pleadings and summary judgment not permitted in certain cases; exception

Art. 969. Judgment on pleadings and summary judgment not permitted in certain cases; exception

A. Judgments on the pleadings and summary judgments shall not be granted in any action for divorce or annulment of marriage, nor in any case where the community, paraphernal, or dotal rights may be involved in an action between husband and wife.

B.(1) Notwithstanding the provisions of Paragraph A, judgments on the pleadings and summary judgments may be granted without hearing in any action for divorce under Civil Code Article 103(1) under the following conditions:

(a) All parties are represented by counsel;

(b) Counsel for each party, after answer is filed, file a written joint stipulation of facts, request for judgment, and sworn verification by each party; and

(c) Counsel for each party file a proposed judgment containing a certification that counsel and each party agree to the terms thereof.

(2) The court may render and sign such judgments in chambers without a hearing and without the taking of testimony.

Acts 1986, No. 219, §2; Acts 1987, No. 271, §1; Acts 1990, No. 1009, §4, eff. Jan. 1, 1991.



CCP 970 - Motion for judgment on offer of judgment

Art. 970. Motion for judgment on offer of judgment

A. At any time more than twenty days before the time specified for the trial of the matter, without any admission of liability, any party may serve upon an adverse party an offer of judgment for the purpose of settling all of the claims between them. The offer of judgment shall be in writing and state that it is made under this Article; specify the total amount of money of the settlement offer; and specify whether that amount is inclusive or exclusive of costs, interest, attorney fees, and any other amount which may be awarded pursuant to statute or rule. Unless accepted, an offer of judgment shall remain confidential between the offeror and offeree. If the adverse party, within ten days after service, serves written notice that the offer is accepted, either party may move for judgment on the offer. The court shall grant such judgment on the motion of either party.

B. An offer of judgment not accepted shall be deemed withdrawn and evidence of an offer of judgment shall not be admissible except in a proceeding to determine costs pursuant to this Article.

C. If the final judgment obtained by the plaintiff-offeree is at least twenty-five percent less than the amount of the offer of judgment made by the defendant-offeror or if the final judgment obtained against the defendant-offeree is at least twenty-five percent greater than the amount of the offer of judgment made by the plaintiff-offeror, the offeree must pay the offeror's costs, exclusive of attorney fees, incurred after the offer was made, as fixed by the court.

D. The fact that an offer is made but not accepted does not preclude a subsequent offer or a counter offer. When the liability of one party to another has been determined by verdict, order, or judgment, but the amount or extent of the damages remains to be determined by future proceedings, either party may make an offer of judgment, which shall have the same effect as an offer made before trial if it is served within a reasonable time not less than thirty days before the start of hearings to determine the amount or extent of damages.

E. For purposes of comparing the amount of money offered in the offer of judgment to the final judgment obtained, which judgment shall take into account any additur or remittitur, the final judgment obtained shall not include any amounts attributable to costs, interest, or attorney fees, or to any other amount which may be awarded pursuant to statute or rule, unless such amount was expressly included in the offer.

F. A judgment granted on a motion for judgment on an offer of judgment is a final judgment when signed by the judge; however, an appeal cannot be taken by a party who has consented to the judgment.

Acts 1996, 1st Ex. Sess., No. 60, §1, eff. May 9, 1996; Acts 1997, No. 354, §1; Acts 2012, No. 557, §1.



CCP 971 - Special motion to strike

Art. 971. Special motion to strike

A.(1) A cause of action against a person arising from any act of that person in furtherance of the person's right of petition or free speech under the United States or Louisiana Constitution in connection with a public issue shall be subject to a special motion to strike, unless the court determines that the plaintiff has established a probability of success on the claim.

(2) In making its determination, the court shall consider the pleadings and supporting and opposing affidavits stating the facts upon which the liability or defense is based.

(3) If the court determines that the plaintiff has established a probability of success on the claim, that determination shall be admissible in evidence at any later stage of the proceeding.

B. In any action subject to Paragraph A of this Article, a prevailing party on a special motion to strike shall be awarded reasonable attorney fees and costs.

C.(1) The special motion may be filed within ninety days of service of the petition, or in the court's discretion, at any later time upon terms the court deems proper.

(2) If the plaintiff voluntarily dismisses the action prior to the running of the delays for filing an answer, the defendant shall retain the right to file a special motion to strike within the delays provided by Subparagraph (1) of this Paragraph, and the motion shall be heard pursuant to the provisions of this Article.

(3) The motion shall be noticed for hearing not more than thirty days after service unless the docket conditions of the court require a later hearing.

D. All discovery proceedings in the action shall be stayed upon the filing of a notice of motion made pursuant to this Article. The stay of discovery shall remain in effect until notice of entry of the order ruling on the motion. Notwithstanding the provisions of this Paragraph, the court, on noticed motion and for good cause shown, may order that specified discovery be conducted.

E. This Article shall not apply to any enforcement action brought on behalf of the state of Louisiana by the attorney general, district attorney, or city attorney acting as a public prosecutor.

F. As used in this Article, the following terms shall have the meanings ascribed to them below, unless the context clearly indicates otherwise:

(1) "Act in furtherance of a person's right of petition or free speech under the United States or Louisiana Constitution in connection with a public issue" includes but is not limited to:

(a) Any written or oral statement or writing made before a legislative, executive, or judicial proceeding, or any other official proceeding authorized by law.

(b) Any written or oral statement or writing made in connection with an issue under consideration or review by a legislative, executive, or judicial body, or any other official body authorized by law.

(c) Any written or oral statement or writing made in a place open to the public or a public forum in connection with an issue of public interest.

(d) Any other conduct in furtherance of the exercise of the constitutional right of petition or the constitutional right of free speech in connection with a public issue or an issue of public interest.

(2) "Petition" includes either a petition or a reconventional demand.

(3) "Plaintiff" includes either a plaintiff or petitioner in a principal action or a plaintiff or petitioner in reconvention.

(4) "Defendant" includes either a defendant or respondent in a principal action or a defendant or respondent in reconvention.

Acts 1999, No. 734, §1; Acts 2004, No. 232, §1; Acts 2012, No. 449, §1.



CCP 1001 - Delay for answering

CHAPTER 5. ANSWER

Art. 1001. Delay for answering

A defendant shall file his answer within fifteen days after service of citation upon him, except as otherwise provided by law.

When an exception is filed prior to answer and is overruled or referred to the merits, or is sustained and an amendment of the petition ordered, the answer shall be filed within ten days after the exception is overruled or referred to the merits, or ten days after service of the amended petition.

The court may grant additional time for answering.



CCP 1002 - Answer filed prior to confirmation of default

Art. 1002. Answer filed prior to confirmation of default

Notwithstanding the provisions of Article 1001, the defendant may file his answer at any time prior to confirmation of a default judgment against him.



CCP 1003 - Form of answer

Art. 1003. Form of answer

The answer shall comply with Articles 853, 854, and 863 and, whenever applicable, with Articles 855 through 861. It shall admit or deny the allegations of the petition as required by Article 1004, state in short and concise terms the material facts upon which the defenses to the action asserted are based, and shall set forth all affirmative defenses as required by Article 1005. It shall also contain a prayer for the relief sought. Relief may be prayed for in the alternative.



CCP 1004 - Denials

Art. 1004. Denials

The answer shall admit or deny the allegations of fact contained in each paragraph of the petition, and all such allegations, other than those as to the amount of damages, are admitted if not denied in the answer. If the defendant is without knowledge or information sufficient to justify a belief as to the truth of an allegation of fact made in the petition, he shall so state and this shall have the effect of a denial. Denials shall fairly meet the substance of the allegations denied. When the defendant intends in good faith to deny only a part of or to qualify an allegation of fact, he shall admit so much of it as is true and material and shall deny or qualify the remainder.



CCP 1005 - Affirmative defenses

Art. 1005. Affirmative defenses

The answer shall set forth affirmatively negligence, or fault of the plaintiff and others, duress, error or mistake, estoppel, extinguishment of the obligation in any manner, failure of consideration, fraud, illegality, injury by fellow servant, and any other matter constituting an affirmative defense. If a party has mistakenly designated an affirmative defense as a peremptory exception or as an incidental demand, or a peremptory exception as an affirmative defense, and if justice so requires, the court, on such terms as it may prescribe, shall treat the pleading as if there had been a proper designation.

Acts 2008, No. 824, §1, eff. Jan. 1, 2009.



CCP 1006 - Alternative defenses

Art. 1006. Alternative defenses

An answer may set forth two or more defenses in the alternative, even though the factual or legal bases thereof may be inconsistent or mutually exclusive. All allegations in such cases are made subject to the obligations set forth in Article 863.



CCP 1031 - Incidental demands allowed

CHAPTER 6. INCIDENTAL ACTIONS

SECTION 1. GENERAL DISPOSITIONS

Art. 1031. Incidental demands allowed

A. A demand incidental to the principal demand may be instituted against an adverse party, a co-party, or against a third person.

B. Incidental demands are reconvention, cross-claims, intervention, and the demand against third parties.

Acts 1983, No. 63, §1.



CCP 1032 - Form of petition

Art. 1032. Form of petition

An incidental demand shall be commenced by a petition which shall comply with the requirements of Articles 891, 892 and 893. An incidental demand instituted by the defendant in the principal action may be incorporated in his answer to the principal demand. In this event, the caption shall indicate appropriately the dual character of the combined pleading.

Amended by Acts 1988, No. 443, §2, eff. Jan. 1, 1989.

{{NOTE: SEE ACTS 1988, NO. 443, §3.}}



CCP 1033 - Delay for filing incidental demand

Art. 1033. Delay for filing incidental demand

An incidental demand may be filed without leave of court at any time up to and including the time the answer to the principal demand is filed.

An incidental demand may be filed thereafter, with leave of court, if it will not retard the progress of the principal action, or if permitted by Articles 1066 or 1092.

An incidental demand that requires leave of court to file shall be considered as filed as of the date it is presented to the clerk of court for filing if leave of court is thereafter granted.

Amended by Acts 1970, No. 473, §1.



CCP 1034 - Exceptions and motions

Art. 1034. Exceptions and motions

A defendant in an incidental action may plead any of the exceptions available to a defendant in a principal action, and may raise any of the objections enumerated in Articles 925 through 927, except that an objection of improper venue may not be urged if the principal action has been instituted in the proper venue. Exceptions pleaded by the defendant in an incidental action shall be subject to all of the provisions of Articles 924 through 934.

A party to an incidental action may plead any of the written motions available to a party to a principal action, subject to the provisions of Articles 961 through 969.



CCP 1035 - Answer

Art. 1035. Answer

The answer in an incidental action shall be filed within the delay allowed by Article 1001, and shall be subject to all of the rules set forth in Articles 1001 and 1003 through 1006.

Acts 2014, No. 655, §1.



CCP 1036 - Jurisdiction; mode of procedure

Art. 1036. Jurisdiction; mode of procedure

A. Except as otherwise provided in Article 4845, a court shall have jurisdiction over an incidental demand only if it would have had jurisdiction over the demand had it been instituted in a separate suit. The only exceptions to this rule are those provided in the state constitution.

B. The mode of procedure employed in the incidental action shall be the same as that used in the principal action, except as otherwise provided by law.

Acts 1995, No. 202, §1.



CCP 1037 - Action instituted separately

Art. 1037. Action instituted separately

When a person does not assert in an incidental demand the action which he has against a party to the principal action or a third person, he does not thereby lose his right of action, except as provided in Article 1113, and except as provided in Article 1061.

Acts 1990, No. 521, §2, eff. Jan. 1, 1991.



CCP 1038 - Separate trial; separate judgment

Art. 1038. Separate trial; separate judgment

The court may order the separate trial of the principal and incidental actions, either on exceptions or on the merits; and after adjudicating the action first tried, shall retain jurisdiction for the adjudication of the other.

When the principal and incidental actions are tried separately, the court may render and sign separate judgments thereon. When in the interests of justice, the court may withhold the signing of the judgment on the action first tried until the signing of the judgment on the other.



CCP 1039 - Effect of dismissal of principal action

Art. 1039. Effect of dismissal of principal action

If an incidental demand has been pleaded prior to motion by plaintiff in the principal action to dismiss the principal action, a subsequent dismissal thereof shall not in any way affect the incidental action, which must be tried and decided independently of the principal action.



CCP 1040 - Words "plaintiff" and "defendant" include plaintiff and defendant in an incidental action

Art. 1040. Words "plaintiff" and "defendant" include plaintiff and defendant in an incidental action

Unless the context clearly indicates otherwise, wherever the words "plaintiff" and "defendant" are used in this Code, they respectively include a plaintiff and a defendant in an incidental demand.



CCP 1061 - Actions pleaded in reconventional demand; compulsory

SECTION 2. RECONVENTION

Art. 1061. Actions pleaded in reconventional demand; compulsory

A. The defendant in the principal action may assert in a reconventional demand any causes of action which he may have against the plaintiff in the principal action, even if these two parties are domiciled in the same parish and regardless of connexity between the principal and reconventional demands.

B. The defendant in the principal action, except in an action for divorce under Civil Code Article 102 or 103 or in an action under Civil Code Article 186, shall assert in a reconventional demand all causes of action that he may have against the plaintiff that arise out of the transaction or occurrence that is the subject matter of the principal action.

Acts 1990, No. 521, §2, eff. Jan. 1, 1991; Acts 1991, No. 367, §2; Acts 2006, No. 344, §2, eff. June 13, 2006.



CCP 1062 - Pleading compensation

Art. 1062. Pleading compensation

Compensation may be asserted in the reconventional demand.



CCP 1063 - Service of reconventional demand; citation unnecessary

Art. 1063. Service of reconventional demand; citation unnecessary

The petition in reconvention, whether incorporated in the answer to the principal action or filed separately, shall be served on the plaintiff in the principal action in the manner prescribed by Article 1314. Citation of the plaintiff in the principal action shall not be necessary.

Amended by Acts 1972, No. 662, §1.



CCP 1064 - Additional parties

Art. 1064. Additional parties

Persons other than those made parties to the original action may be made parties to the reconventional demand.

Acts 1995, No. 858, §1.



CCP 1065 - Reconventional demand exceeding principal demand

Art. 1065. Reconventional demand exceeding principal demand

The reconventional demand may or may not diminish or defeat the recovery sought in the principal demand. It may claim relief exceeding in amount that sought in the principal demand.



CCP 1066 - Action matured or acquired after pleading

Art. 1066. Action matured or acquired after pleading

An action which either matured or was acquired by the defendant in the principal action after answer may be presented, with the permission of the court, as a reconventional demand by supplemental pleading.



CCP 1067 - When prescribed incidental or third party demand is not barred

Art. 1067. When prescribed incidental or third party demand is not barred

An incidental demand is not barred by prescription or peremption if it was not barred at the time the main demand was filed and is filed within ninety days of date of service of main demand or in the case of a third party defendant within ninety days from service of process of the third party demand.

Added by Acts 1970, No. 472, §1. Amended by Acts 1974, No. 86, §1.



CCP 1071 - Cross-claims

SECTION 3. CROSS-CLAIMS

Art. 1071. Cross-claims

A party by petition may assert as a cross-claim a demand against a co-party arising out of the transaction or occurrence that is the subject matter either of the original action or a reconventional demand or relating to any property that is the subject matter of the original action. The cross-claim may include a demand that the party against whom it is asserted is or may be liable to the cross-claimant for all or part of the demand asserted in the action against the cross-claimant.

Added by Acts 1983, No. 63, §1.



CCP 1072 - Service of cross-claim, citation unnecessary

Art. 1072. Service of cross-claim, citation unnecessary

The petition in a cross-claim shall be served on the co-party in the manner prescribed by Article 1314. Citation of the co-party shall not be necessary.

Added by Acts 1983, No. 63, §1.



CCP 1073 - Additional parties

Art. 1073. Additional parties

Persons other than those made parties to the original action may be made parties to a cross-claim.

Added by Acts 1983, No. 63, §1.



CCP 1091 - Third person may intervene

SECTION 4. INTERVENTION

Art. 1091. Third person may intervene

A third person having an interest therein may intervene in a pending action to enforce a right related to or connected with the object of the pending action against one or more of the parties thereto by:

(1) Joining with plaintiff in demanding the same or similar relief against the defendant;

(2) Uniting with defendant in resisting the plaintiff's demand; or

(3) Opposing both plaintiff and defendant.



CCP 1092 - Third person asserting ownership of, or mortgage or privilege on, seized property

Art. 1092. Third person asserting ownership of, or mortgage or privilege on, seized property

A third person claiming ownership of, or a mortgage or privilege on, property seized may assert his claim by intervention. If the third person asserts ownership of the seized property, the intervention may be filed at any time prior to the judicial sale of the seized property, and the court may grant him injunctive relief to prevent such sale before an adjudication of his claim of ownership.

If the third person claims a mortgage or privilege on the entire property seized, whether superior or inferior to that of the seizing creditor, the intervention may be filed at any time prior to the distribution by the sheriff of the proceeds of the sale of the seized property, and the court shall order the sheriff to hold such proceeds subject to its further orders. When the intervener claims such a mortgage or privilege only on part of the property seized, and the intervention is filed prior to the judicial sale, the court may order the separate sale of the property on which the intervener claims a mortgage or privilege; or if a separate sale thereof is not feasible or necessary, or the intervener has no right thereto, the court may order the separate appraisement of the entire property seized and of the part thereof on which the intervener claims a mortgage or privilege.

An intervener claiming the proceeds of a judicial sale does not thereby admit judicially the validity, nor is he estopped from asserting the invalidity, of the claim of the seizing creditor.

Amended by Acts 1962, No. 92, §1.



CCP 1093 - Service of petition; citation unnecessary

Art. 1093. Service of petition; citation unnecessary

When the intervention asserts ownership of, or a mortgage or privilege on, the seized property, the petition shall be served on the sheriff and all parties to the principal action as provided in Article 1313. Any other petition of intervention shall be served on all parties to the principal action as provided in Article 1314. Citation is not necessary in intervention.



CCP 1094 - Intervener accepts proceedings

Art. 1094. Intervener accepts proceedings

An intervener cannot object to the form of the action, to the venue, or to any defects and informalities personal to the original parties.



CCP 1111 - Defendant may bring in third person

SECTION 5. DEMAND AGAINST THIRD PARTY

Art. 1111. Defendant may bring in third person

The defendant in a principal action by petition may bring in any person, including a codefendant, who is his warrantor, or who is or may be liable to him for all or part of the principal demand.

In such cases the plaintiff in the principal action may assert any demand against the third party defendant arising out of or connected with the principal demand. The third party defendant thereupon shall plead his objections and defenses in the manner prescribed in Articles 921 through 969, 1003 through 1006, and 1035. He may reconvene against the plaintiff in the principal action or the third party plaintiff, on any demand arising out of or connected with the principal demand, in the manner prescribed in Articles 1061 through 1066.



CCP 1112 - Defendant in reconvention may bring in third person

Art. 1112. Defendant in reconvention may bring in third person

The defendant in reconvention likewise may bring in his warrantor, or any person who is or may be liable to him for all or part of the reconventional demand, and the rules provided in Articles 1111, and 1113 through 1115 shall apply equally to such third party actions.



CCP 1113 - Effect of failure to bring in third party

Art. 1113. Effect of failure to bring in third party

A defendant who does not bring in as a third party defendant a person who is liable to him for all or part of the principal demand does not on that account lose his right or cause of action against such person, unless the latter proves that he had means of defeating the action which were not used, because the defendant either failed to bring him in as a third party defendant, or neglected to apprise him that the suit had been brought. The same rule obtains with respect to a defendant in reconvention who fails to bring in as a third party defendant a person who is liable to him for all or part of the reconventional demand.



CCP 1114 - Service of citation and pleadings

Art. 1114. Service of citation and pleadings

A citation and a certified copy of the third party petition shall be served on the third party defendant in the manner prescribed by Articles 1231 through 1293. Unless previously served on or filed by the third party defendant, certified copies of the following pleadings shall also be served on him in the same manner: the petition in the principal demand; the petition in the reconventional demand, if any; and the answers to the principal and reconventional demands filed prior to the issuance of citation in the third party action.

Amended by Acts 1964, No. 4, §1.



CCP 1115 - Defenses of original defendant available to third party defendant

Art. 1115. Defenses of original defendant available to third party defendant

The third party defendant may assert against the plaintiff in the principal action any defenses which the third party plaintiff has against the principal demand.



CCP 1116 - Third party defendant may bring in third person

Art. 1116. Third party defendant may bring in third person

A third party defendant may proceed under Articles 1111 through 1115 against any person who is or may be liable to him for all or any part of the third party demand.



CCP 1151 - Amendment of petition and answer; answer to amended petition

CHAPTER 7. AMENDED AND SUPPLEMENTAL PLEADINGS

Art. 1151. Amendment of petition and answer; answer to amended petition

A plaintiff may amend his petition without leave of court at any time before the answer thereto is served. He may be ordered to amend his petition under Articles 932 through 934. A defendant may amend his answer once without leave of court at any time within ten days after it has been served. Otherwise, the petition and answer may be amended only by leave of court or by written consent of the adverse party.

A defendant shall plead in response to an amended petition within the time remaining for pleading to the original pleading or within ten days after service of the amended petition, whichever period is longer, unless the time is extended under Article 1001.



CCP 1152 - Amendment of exceptions

Art. 1152. Amendment of exceptions

A defendant may amend his declinatory or dilatory exceptions by leave of court or with the written consent of the adverse party, at any time prior to the trial of the exceptions, so as to amplify or plead more particularly an objection set forth or attempted to be set forth in the original exception. A declinatory or a dilatory exception may not be amended so as to plead an objection not attempted to be set forth in the original exception.

A defendant may amend his peremptory exception at any time and without leave of court, so as to either amplify an objection set forth or attempted to be set forth in the original exception, or to plead an objection not set forth therein.



CCP 1153 - Amendment relates back

Art. 1153. Amendment relates back

When the action or defense asserted in the amended petition or answer arises out of the conduct, transaction, or occurrence set forth or attempted to be set forth in the original pleading, the amendment relates back to the date of filing the original pleading.



CCP 1154 - Amendment to conform to evidence

Art. 1154. Amendment to conform to evidence

When issues not raised by the pleadings are tried by express or implied consent of the parties, they shall be treated in all respects as if they had been raised by the pleading. Such amendment of the pleadings as may be necessary to cause them to conform to the evidence and to raise these issues may be made upon motion of any party at any time, even after judgment; but failure to so amend does not affect the result of the trial of these issues. If evidence is objected to at the trial on the ground that it is not within the issues made by the pleadings, the court may allow the pleadings to be amended and shall do so freely when the presentation of the merits of the action will be subserved thereby, and the objecting party fails to satisfy the court that the admission of such evidence would prejudice him in maintaining his action or defense on the merits. The court may grant a continuance to enable the objecting party to meet such evidence.



CCP 1155 - Supplemental pleadings

Art. 1155. Supplemental pleadings

The court, on motion of a party, upon reasonable notice and upon such terms as are just, may permit mover to file a supplemental petition or answer setting forth items of damage, causes of action or defenses which have become exigible since the date of filing the original petition or answer, and which are related to or connected with the causes of action or defenses asserted therein.



CCP 1156 - Amended and supplemental pleadings in incidental action

Art. 1156. Amended and supplemental pleadings in incidental action

The petition, the answer, and the exceptions filed in an incidental action may be amended or supplemented in the manner provided in Articles 1151 through 1155.



CCP 1201 - Citation; waiver; delay for service

TITLE II

CITATION AND SERVICE OF PROCESS

CHAPTER 1. CITATION

Art. 1201. Citation; waiver; delay for service

A. Citation and service thereof are essential in all civil actions except summary and executory proceedings, divorce actions under Civil Code Article 102, and proceedings under the Children's Code. Without them all proceedings are absolutely null.

B. The defendant may expressly waive citation and service thereof by any written waiver made part of the record.

C. Service of the citation shall be requested on all named defendants within ninety days of commencement of the action. When a supplemental or amended petition is filed naming any additional defendant, service of citation shall be requested within ninety days of its filing. The defendant may expressly waive the requirements of this Paragraph by any written waiver. The requirement provided by this Paragraph shall be expressly waived by a defendant unless the defendant files, in accordance with the provisions of Article 928, a declinatory exception of insufficiency of service of process specifically alleging the failure to timely request service of citation.

D. If not waived, a request for service of citation upon the defendant shall be considered timely if requested on the defendant within the time period provided by this Article, notwithstanding insufficient or erroneous service.

Acts 1991, No. 367, §2; Acts 1997, No. 518, §2, eff. Jan. 1, 1998; Acts 2003, No. 545, §1; Acts 2006, No. 750, §1; Acts 2014, No. 379, §2, eff. May 30, 2014.



CCP 1202 - Form of citation

Art. 1202. Form of citation

The citation must be signed by the clerk of the court issuing it with an expression of his official capacity and under the seal of his office; must be accompanied by a certified copy of the petition, exclusive of exhibits, even if made a part thereof; and must contain the following:

(1) The date of issuance;

(2) The title of the cause;

(3) The name of the person to whom it is addressed;

(4) The title and location of the court issuing it; and

(5) A statement that the person cited must either comply with the demand contained in the petition or make an appearance, either by filing a pleading or otherwise, in the court issuing the citation within the delay provided in Article 1001 under penalty of default.



CCP 1203 - Citation to legal representative of multiple defendants

Art. 1203. Citation to legal representative of multiple defendants

When one person is the legal representative of several persons made defendant in the same cause, only one citation need be addressed to such representative.



CCP 1231 - Types of service; time of making

CHAPTER 2. SERVICE ON PERSONS

Art. 1231. Types of service; time of making

Service of citation or other process may be either personal or domiciliary, and except as otherwise provided by law, each has the same effect.

Service, whether personal or domiciliary, may be made at any time of day or night, including Sundays and holidays.



CCP 1232 - Personal service

Art. 1232. Personal service

Personal service is made when a proper officer tenders the citation or other process to the person to be served.



CCP 1233 - Same; where made

Art. 1233. Same; where made

Personal service may be made anywhere the officer making the service may lawfully go to reach the person to be served.



CCP 1234 - Domiciliary service

Art. 1234. Domiciliary service

Domiciliary service is made when a proper officer leaves the citation or other process at the dwelling house or usual place of abode of the person to be served with a person of suitable age and discretion residing in the domiciliary establishment.

Acts 1985, No. 355, §1.



CCP 1235 - Service on representative

Art. 1235. Service on representative

A. Service is made on a person who is represented by another by appointment of court, operation of law, or mandate, through personal or domiciliary service on such representative.

B. Service on an attorney, as a representative of a client, is proper when the attorney's secretary is served in the attorney's office.

C. For the purposes of this Article "secretary" shall be defined as the person assigned to a particular attorney and who is charged with the performance of that part of the attorney's business concerned with the keeping of records, the sending and receiving of correspondence, and the preparation and monitoring of the attorney's appointments calendar.

Acts 1991, No. 45, §1.



CCP 1235.1 - Service on incarcerated person

Art. 1235.1. Service on incarcerated person

A. Service is made on a person who is incarcerated in a jail or detention facility through personal service on the warden or his designee for that shift. The warden or his designee shall in turn make personal service on the person incarcerated.

B. When requested by the petitioner or mover, proof of service may be made by filing in the record the affidavit of the person serving the citation and pleadings on the person who is incarcerated.

C. Personal service on the person incarcerated as required by Paragraph A of this Article shall be made promptly, but in no event shall it be made later than ten days after service upon the warden or his designee. If, for reasons beyond the control of the warden, such personal service cannot be accomplished by the tenth day, then on the next day or as soon as it is apparent that such personal service cannot be accomplished, the warden or his designee shall note the inability to serve on the citation or pleadings and return the citation or pleadings to the issuing court.

D. Service as provided in Paragraph A of this Article shall be deemed to be accomplished on the date of personal service shown by the affidavit specified in Paragraph B of this Article, or if no such affidavit is timely received, nor a return by the warden or his designee in Paragraph C of this Article indicating a lack of personal service, then service is deemed to be accomplished ten days after service upon the warden or his designee under Paragraph A of this Article.

Acts 1991, No. 46, §1; Acts 2004, No. 744, §1.



CCP 1236 - Service on clerical employees of physicians

Art. 1236. Service on clerical employees of physicians

Service on any physician, when not a party to an action, may be made at his or her office through personal service on any clerical employee of such physician.

Added by Acts 1975, No. 778, §1. Amended by Acts 1997, No. 1056, §1.



CCP 1237 - Service on individual in multiple capacities

Art. 1237. Service on individual in multiple capacities

In cases wherein an individual is named in pleadings in more than one capacity, personal service on that individual is sufficient to constitute service of process on that individual in all capacities, including but not limited to as an individual, tutor, or a representative of a legal or quasi legal entity, when it is clear from the pleadings or service instructions the capacities in which the individual is being served.

Acts 1995, No. 851, §1; Acts 1995, No. 1257, §1.



CCP 1261 - Domestic or foreign corporation

CHAPTER 3. SERVICE ON LEGAL AND

QUASI LEGAL ENTITIES

Art. 1261. Domestic or foreign corporation

A. Service of citation or other process on a domestic or foreign corporation is made by personal service on any one of its agents for service of process.

B. If the corporation has failed to designate an agent for service of process, if there is no registered agent by reason of death, resignation, or removal, or if the person attempting to make service certifies that he is unable, after due diligence, to serve the designated agent, service of the citation or other process may be made by any of the following methods:

(1) By personal service on any officer, or director, or on any person named as such in the last report filed with the secretary of state.

(2) By personal service on any employee of suitable age and discretion at any place where the business of the corporation is regularly conducted.

(3) By service of process under the provisions of R.S. 13:3204, if the corporation is subject to the provisions of R.S. 13:3201.

C. Service of citation or other process on a bank is made pursuant to R.S. 6:285(C).

Amended by Acts 1988, No. 37, §1, eff. June 10, 1988; Acts 1991, No. 656, §2; Acts 1995, No. 859, §1; Acts 1995, No. 1257, §1.



CCP 1262 - Same; secretary of state

Art. 1262. Same; secretary of state

If the officer making service certifies that he is unable, after diligent effort, to have service made as provided in Article 1261, then the service may be made personally on the secretary of state, or on a person in his office designated to receive service of process on corporations. The secretary of state shall forward this citation to the corporation at its last known address.



CCP 1263 - Partnership

Art. 1263. Partnership

Service of citation or other process on a partnership is made by personal service on a partner. Service of citation or other process on a partnership in commendam is made by personal service on a general partner. When the officer certifies that he is unable, after diligent effort, to make service in this manner, he may make personal service on any employee of suitable age and discretion at any place where the business of the partnership or partnership in commendam is regularly conducted.

Acts 2001, No. 512, §1.



CCP 1264 - Unincorporated association

Art. 1264. Unincorporated association

Service on an unincorporated association is made by personal service on the agent appointed, if any, or in his absence, upon a managing official, at any place where the business of the association is regularly conducted. In the absence of all officials from the place where the business of the association is regularly conducted, service of citation or other process may be made by personal service upon any member of the association.



CCP 1265 - Political entity; public officer

Art. 1265. Political entity; public officer

Service of citation or other process on any political subdivision, public corporation, or state, parochial or municipal board or commission is made at its office by personal service upon the chief executive officer thereof, or in his absence upon any employee thereof of suitable age and discretion. A public officer, sued as such, may be served at his office either personally, or in his absence, by service upon any of his employees of suitable age and discretion.

If the political entity or public officer has no established office, then service may be made at any place where the chief executive officer of the political entity or the public officer to be served may be found.



CCP 1266 - Limited liability company

Art. 1266. Limited liability company

A. Service of citation or other process on a domestic or foreign limited liability company is made by personal service on any one of its agents for service of process.

B. If the limited liability company has failed to designate an agent for service of process, if there is no registered agent by reason of death, resignation, or removal, or if the person attempting to make service certifies that he is unable, after due diligence, to serve the designated agent, service of the citation or other process may be made by any of the following methods:

(1) Personal service on any manager if the management of the limited liability company is vested in one or more managers or if management is not so vested in managers, then on any member.

(2) Personal service on any employee of suitable age and discretion at any place where the business of the limited liability company is regularly conducted.

(3) Service of process under the provisions of R.S. 13:3204, if the limited liability company is subject to the provisions of R.S. 13:3201.

(4) Repealed by Acts 2001, No. 407, §2.

Acts 1999, No. 145, §1; Acts 2001, No. 407, §2.



CCP 1267 - Same; service on secretary of state

Art. 1267. Same; service on secretary of state

If the officer making service certifies that he is unable, after diligent effort, to have service made as provided in Article 1266, then the service may be made personally on the secretary of state, or on a person in his office designated to receive service of process on limited liability companies. The secretary of state shall forward this citation to the limited liability company at its last known address.

Acts 2001, No. 407, §1.



CCP 1291 - Service by sheriff

CHAPTER 4. PERSONS AUTHORIZED TO MAKE SERVICE

Art. 1291. Service by sheriff

Except as otherwise provided by law, service shall be made by the sheriff of the parish where service is to be made or of the parish where the action is pending.



CCP 1292 - Sheriff's return

Art. 1292. Sheriff's return

The sheriff shall endorse on a copy of the citation or other process the date, place, and method of service and sufficient other data to show service in compliance with law. He shall sign and return the copy promptly after the service to the clerk of court who issued it. The return, when received by the clerk, shall form part of the record, and shall be considered prima facie correct. The court, at any time and upon such terms as are just, may allow any process or proof of service thereof to be amended, unless it clearly appears that material prejudice would result to the substantial rights of the party against whom the process issued.



CCP 1293 - Service by private person

Art. 1293. Service by private person

A. When the sheriff has not made service within ten days after receipt of the process or when a return has been made certifying that the sheriff has been unable to make service, whichever is earlier, on motion of a party the court shall appoint a person over the age of majority, not a party and residing within the state whom the court deems qualified to perform the duties required, to make service of process in the same manner as is required of sheriffs. Service of process made in this manner shall be proved like any other fact in the case. Any person who is a Louisiana licensed private investigator shall be presumed qualified to perform the duties required to make service.

B. In serving notice of a summary proceeding as provided by Article 2592 or a subpoena which is related to the proceeding, on motion of a party the court shall have the discretion to appoint any person over the age of majority, not a party and residing within the state, to make service of process, notices, and subpoenas in the same manner as is required of sheriffs, without first requiring the sheriff to attempt service. The party making such a motion shall include the reasons, verified by affidavit, necessary to forego service by the sheriff, which shall include but not be limited to the urgent emergency nature of the hearing, knowledge of the present whereabouts of the person to be served, as well as any other good cause shown.

C. In addition to those natural persons who the court may appoint to make service of process pursuant to Paragraph A or B of this Article, the court may also appoint a juridical person which may then select an employee or agent of that juridical person to make service of process, provided the employee or agent perfecting service of process is a natural person who qualifies as an agent for service of process pursuant to Paragraph A or B of this Article.

Acts 1984, No. 210, §1; Acts 2006, No. 704, §1, eff. June 29, 2006; Acts 2010, No. 185, §1; Acts 2010, No. 466, §1, eff. June 22, 2010; Acts 2012, No. 521, §1.



CCP 1311 - Service of copy of exhibit to pleading unnecessary

CHAPTER 5. SERVICE OF PLEADINGS

Art. 1311. Service of copy of exhibit to pleading unnecessary

A copy of any written instrument which is an exhibit to a pleading need not be served upon the adverse party unless the party who files the pleading expressly prays for such service.



CCP 1312 - Service of pleadings subsequent to petition; exceptions

Art. 1312. Service of pleadings subsequent to petition; exceptions

Except as otherwise provided in the second paragraph hereof, every pleading subsequent to the original petition shall be served on the adverse party as provided by Article 1313 or 1314, whichever is applicable.

No service on the adverse party need be made of a motion or petition for an appeal, of a petition for the examination of a judgment debtor, of a petition for the issuance of garnishment interrogatories in the execution of a final judgment, or of any pleading not required by law to be in writing.



CCP 1313 - Service by mail, delivery, or electronic means

Art. 1313. Service by mail, delivery, or electronic means

A. Except as otherwise provided by law, every pleading subsequent to the original petition, and every pleading which under an express provision of law may be served as provided in this Article, may be served either by the sheriff or by:

(1) Mailing a copy thereof to the counsel of record, or if there is no counsel of record, to the adverse party at his last known address, this service being complete upon mailing.

(2) Delivering a copy thereof to the counsel of record, or if there is no counsel of record, to the adverse party.

(3) Delivering a copy thereof to the clerk of court, if there is no counsel of record and the address of the adverse party is not known.

(4) Transmitting a copy by electronic means to counsel of record, or if there is no counsel of record, to the adverse party, at the number or addresses expressly designated in a pleading or other writing for receipt of electronic service. Service by electronic means is complete upon transmission but is not effective and shall not be certified if the serving party learns the transmission did not reach the party to be served.

B. When service is made by mail, delivery, or electronic means, the party or counsel making the service shall file in the record a certificate of the manner in which service was made.

C. Notwithstanding Paragraph A of this Article, if a pleading or order sets a court date, then service shall be made either by registered or certified mail or as provided in Article 1314, or by actual delivery by a commercial courier.

D. For purposes of this Article, a "commercial courier" is any foreign or domestic business entity having as its primary purpose the delivery of letters and parcels of any type, and that:

(1) Acquires a signed receipt from the addressee, or the addressee's agent, of the letter or parcel upon completion of delivery.

(2) Has no direct or indirect interest in the outcome of the matter to which the letter or parcel concerns.

Amended by Acts 1997, No. 249, §1; Acts 1999, No. 1263, §1, eff. Jan. 1, 2000; Acts 2010, No. 185, §1; Acts 2012, No. 741, §1.



CCP 1314 - Same; service by sheriff

Art. 1314. Same; service by sheriff

A. A pleading which is required to be served, but which may not be served under Article 1313, shall be served by the sheriff by either of the following:

(1) Service on the adverse party in any manner permitted under Articles 1231 through 1266.

(2)(a) Personal service on the counsel of record of the adverse party or delivery of a copy of the pleading to the clerk of court, if there is no counsel of record and the address of the adverse party is not known.

(b) Except as otherwise provided in Article 2293, service may not be made on the counsel of record after a final judgment terminating or disposing of all issues litigated has been rendered, the delays for appeal have lapsed, and no timely appeal has been taken.

B. Personal service on a partner or office associate of a counsel of record, including a secretary, receptionist, legal staff, administrative staff, or paralegal in the employ of the counsel of record, at the office address of record of the counsel of record shall constitute valid service under Paragraph A of this Article.

Amended by Acts 1968, No. 125, §1; Acts 1997, No. 268, §1; Acts 1997, No. 1056, §1; Acts 1999, No. 1263, §1, eff. Jan. 1, 2000; Acts 2001, No. 512, §1; Acts 2012, No. 242, §1.



CCP 1351 - Issuance; form

TITLE III

PRODUCTION OF EVIDENCE

CHAPTER 1. SUBPOENAS

Art. 1351. Issuance; form

The clerk or judge of the court wherein the action is pending, at the request of a party, shall issue subpoenas for the attendance of witnesses at hearings or trials. A subpoena shall issue under the seal of the court. It shall state the name of the court, the title of the action, and shall command the attendance of the witness at a time and place specified, until discharged.



CCP 1352 - Restrictions on subpoena

Art. 1352. Restrictions on subpoena

A witness, whether a party or not, who resides or is employed in this state may be subpoenaed to attend a trial or hearing wherever held in this state. No subpoena shall issue to compel the attendance of such a witness who resides and is employed outside the parish and more than twenty-five miles from the courthouse where the trial or hearing is to be held, unless the provisions of R.S. 13:3661 are complied with.

Amended by Acts 1961, No. 23, §1.



CCP 1353 - Prepayment of fees

Art. 1353. Prepayment of fees

No subpoena shall issue until the party who wishes to subpoena the witness first deposits with the clerk of court a sum of money sufficient to pay all fees and expenses to which the witness is entitled by law.



CCP 1354 - Subpoena duces tecum

Art. 1354. Subpoena duces tecum

A. A subpoena may order a person to appear and produce at the trial, deposition, or hearing, books, papers, documents, any other tangible things, or electronically stored information, in his possession or under his control, if a reasonably accurate description thereof is given. A subpoena may specify the form or forms in which electronically stored information is to be produced. A party or an attorney requesting the issuance and service of a subpoena shall take reasonable steps to avoid imposing undue burden or cost on a person subject to that subpoena. The court in which the action is pending in its discretion may vacate or modify the subpoena if it is unreasonable or oppressive. Except when otherwise required by order of the court, certified copies, extracts, or copies of books, papers, and documents may be produced in obedience to the subpoena duces tecum instead of the originals thereof. If the party or attorney requesting the subpoena does not specify that the named person shall be ordered to appear, the person may designate another person having knowledge of the contents of the books, papers, documents, other things, or electronically stored information, to appear as his representative.

B. A person commanded to respond to a subpoena duces tecum may within fifteen days after service of the subpoena or before the time specified for compliance, if such time is less than fifteen days after service, send to the party or attorney designated in the subpoena written objections, with supporting reasons, to any or all of the requests, including objection to the production of electronically stored information in the form or forms requested. If objection is so made, the party serving the subpoena may file a motion to compel compliance with the subpoena and may move for sanctions for failure to reasonably comply.

C. A person responding to a subpoena to produce books, papers, or documents shall produce them as they are kept in the usual course of business or may organize and label them to correspond with the categories in the demand.

D. If a subpoena does not specify the form or forms for producing electronically stored information, a person responding to a subpoena may produce the information in a form or forms in which the person ordinarily maintains it or in a form or forms that are reasonably useable.

E. A person responding to a subpoena need not produce the same electronically stored information in more than one form.

F. A person responding to a subpoena need not produce books, papers, documents, or electronically stored information from sources that the person identifies as not reasonably accessible because of undue burden or cost. On motion to compel production or to quash, the person from whom production is sought shall show that the information sought is not reasonably accessible because of undue burden or cost. If that showing is made, the court may nonetheless order production from such sources if the requesting party shows good cause. The court may specify conditions, including an allocation of the costs, for the production.

G. When the person subpoenaed is an adverse party, the party requesting the subpoena duces tecum may accompany his request with a written request under oath as to what facts he believes the books, papers, documents, electronically stored information, or tangible things will prove, and a copy of such statement shall be attached to the subpoena. If the party subpoenaed fails to comply with the subpoena, the facts set forth in the written statement shall be taken as confessed, and in addition the party subpoenaed shall be subject to the penalties set forth in Article 1357.

H. Subpoenas duces tecum shall reproduce in full the provisions of this Article.

Amended by Acts 1978, No. 593, §1; Acts 2008, No. 824, §2, eff. Jan. 1, 2009.



CCP 1355 - Service of subpoena

Art. 1355. Service of subpoena

A. Except as provided in Paragraph B of this Article, a subpoena shall be served and a return thereon made in the same manner and with the same effect as a service of and return on a citation. When a party is summoned as a witness, service of the subpoena may be made by personal service on the witness' attorney of record.

B. Except as otherwise provided by law, when the sheriff has not made service of a subpoena within five days after its receipt or when a return has been made certifying that the sheriff has been unable to make service, any person over the age of majority, not a party and residing within the state, may make service of the subpoena in the same manner as is required by the sheriff. Proof of service by a private person shall be made by filing with the clerk of the court by which the subpoena is issued a notarized return showing the title of the action and the name of the court issuing it, the date and manner of service, and the name of the person served, signed by the person who made the service.

Acts 2008, No. 824, §3, eff. Jan. 1, 2009.



CCP 1355.1 - Reissuance of subpoena; service by certified or registered mail

Art. 1355.1. Reissuance of subpoena; service by certified or registered mail

When a subpoena that has been personally served is ordered reissued due to continuance or passage of the trial or hearing, the party requesting such reissuance may have the subpoena served in accordance with Article 1355 or may serve the subpoena by mailing a copy of the original subpoena, together with a notice of the new date and time for attendance, to the witness at his dwelling house or usual place of abode, or to a representative of the witness if personal service of the original subpoena was made on such representative. The mailing shall be by registered or certified mail, return receipt requested. The date of mailing shall be not less than thirty-five days prior to the date on which the witness is subpoenaed to appear. A copy of the documents mailed to the witness and the signed return receipt shall be filed by the party in the record as proof of service. If the registered or certified mail is unclaimed, service of the subpoena shall be as otherwise provided by law.

Acts 1988, No. 283, §1.



CCP 1356 - Subpoenas and subpoenas duces tecum for depositions or inspections

Art. 1356. Subpoenas and subpoenas duces tecum for depositions or inspections

A. Proof of service of a notice to take a deposition or of a notice of inspection under Article 1463 constitutes sufficient authorization for issuance by the clerk or judge of the district court wherein the action is pending of subpoenas and subpoenas duces tecum.

B. Subpoenas and subpoenas duces tecum compelling the appearance of a witness who is not a party shall be served within a reasonable period of time before the time specified for the deposition.

C. All provisions applicable to subpoenas and subpoenas duces tecum shall apply to subpoenas and subpoenas duces tecum issued under the provisions of this Article, except as otherwise provided by law.

Amended by Acts 1968, No. 116, §1; Acts 1995, No. 410, §1; Acts 1995, No. 1068, §1, eff. June 29, 1995.



CCP 1357 - Failure to comply with subpoena

Art. 1357. Failure to comply with subpoena

A person who, without reasonable excuse, fails to obey a subpoena may be adjudged in contempt of the court which issued the subpoena. The court may also order a recalcitrant witness to be attached and brought to court forthwith or on a designated day.



CCP 1391 - Repealed by Acts 1988, No. 515, 7, eff. Jan. 1, 1989.

CHAPTER 2. PROOF OF OFFICIAL RECORDS

Art. 1391. Repealed by Acts 1988, No. 515, §7, eff. Jan. 1, 1989.



CCP 1392 - Proof of statutes

Art. 1392. Proof of statutes

Printed books or pamphlets purporting on their face to be the session or other statutes of any of the United States, or the territories thereof, or of any foreign jurisdiction, and to have been printed and published by the authority of any such state, territory or foreign jurisdiction, or proved to be commonly recognized in its courts, shall be received in the courts of this state as prima facie evidence of such statutes.



CCP 1393 - Repealed by Acts 1988, No. 515, 7, eff. Jan. 1, 1989.

Art. 1393. Repealed by Acts 1988, No. 515, §7, eff. Jan. 1, 1989.



CCP 1394 - Repealed by Acts 1988, No. 515, 7, eff. Jan. 1, 1989.

Art. 1394. Repealed by Acts 1988, No. 515, §7, eff. Jan. 1, 1989.



CCP 1395 - Repealed by Acts 1988, No. 515, 7, eff. Jan. 1, 1989.

Art. 1395. Repealed by Acts 1988, No. 515, §7, eff. Jan. 1, 1989.



CCP 1396 - Repealed by Acts 1988, No. 515, 7, eff. Jan. 1, 1989.

Art. 1396. Repealed by Acts 1988, No. 515, §7, eff. Jan. 1, 1989.



CCP 1397 - Repealed by Acts 1988, No. 515, 7, eff. Jan. 1, 1989.

Art. 1397. Repealed by Acts 1988, No. 515, §7, eff. Jan. 1, 1989.



CCP 1420 - Signing of discovery requests, responses, or objections

CHAPTER 3. DISCOVERY

SECTION 1. GENERAL PROVISIONS GOVERNING DISCOVERY

Art. 1420. Signing of discovery requests, responses, or objections

A. Every request for discovery, or response or objection thereto, made by a party represented by an attorney shall be signed by at least one attorney of record in his individual name, whose address shall be stated. A party who is not represented by an attorney shall sign the request, response, or objection and state his address.

B. The signature of an attorney or party constitutes a certification by him that he has read the request, response, or objection and that to the best of his knowledge, information, and belief formed after reasonable inquiry the request, response, or objection is:

(1) Consistent with all the rules of discovery and is warranted by existing law or a good faith argument for the extension, modification, or reversal of existing law;

(2) Not interposed for any improper purpose, such as to harass or to cause unnecessary or needless increase in the cost of litigation; and

(3) Not unreasonable, unduly burdensome, or expensive, given the needs of the case, the discovery already had in the case, the amount in controversy, and the importance of the issues at stake in the litigation.

C. If a request, response, or objection is not signed, it shall be stricken unless promptly signed after the omission is called to the attention of the person whose signature is required. A party shall not be obligated to take any action with respect to the request, response, or objection until it is signed.

D. If, upon motion of any party or upon its own motion, the court determines that a certification has been made in violation of the provisions of this Article, the court shall impose upon the person who made the certification or the represented party, or both, an appropriate sanction which may include an order to pay to the other party or parties the amount of the reasonable expenses incurred because of the filing of the request, response, or objection, including a reasonable attorney's fee.

E. A sanction authorized in Paragraph D shall be imposed only after a hearing at which any party or his counsel may present any evidence or argument relevant to the issue of imposition of the sanction.

Added by Acts 1988, No. 442, §1, eff. Jan. 1, 1989.

{{NOTE: SEE ACTS 1988, NO. 442, §2.}}



CCP 1421 - Discovery methods

Art. 1421. Discovery methods

Parties may obtain discovery by one or more of the following methods: depositions upon oral examination or written questions; written interrogatories; production of documents or things or permission to enter upon land or other property, for inspection and other purposes; physical and mental examinations; request for release of medical records; and requests for admission. Unless the court orders otherwise under Article 1426, the frequency of use of these methods is not limited.

Acts 1976, No. 574, §1; Acts 1993, No. 823, §1.



CCP 1422 - Scope of discovery; in general

Art. 1422. Scope of discovery; in general

Unless otherwise limited by order of the court in accordance with this Chapter, the scope of discovery is as set forth in this Article and in Articles 1423 through 1425.

Parties may obtain discovery regarding any matter, not privileged, which is relevant to the subject matter involved in the pending action, whether it relates to the claim or defense of the party seeking discovery or to the claim or defense of any other party, including the existence, description, nature, custody, condition, and location of any books, documents, or other tangible things and the identity and location of persons having knowledge of any discoverable matter. It is not ground for objection that the information sought will be inadmissible at the trial if the information sought appears reasonably calculated to lead to the discovery of admissible evidence.

Acts 1976, No. 574, §1.



CCP 1422.1 - Scope of discovery; records of the Louisiana Bureau of Criminal Identification and Information

Art. 1422.1. Scope of discovery; records of the Louisiana Bureau of Criminal Identification and Information

In civil proceedings, the records of the Louisiana Bureau of Criminal Identification and Information as defined in R.S. 15:577 shall be privileged and shall not be subject to discovery by third parties. The term "records" as used in this Article shall include but not be limited to"rap sheets", fingerprint records, or any other record created by or maintained by the bureau.

Acts 2003, No. 1199, §1.



CCP 1423 - Scope of discovery; insurance agreements

Art. 1423. Scope of discovery; insurance agreements

A party may obtain discovery of the existence and contents of any insurance agreement under which any person carrying on an insurance business may be liable to satisfy part or all of a judgment which may be entered in the action or to indemnify or reimburse for payments made to satisfy the judgment.

Acts 1976, No. 574, §1.



CCP 1424 - Scope of discovery; trial preparation; materials

Art. 1424. Scope of discovery; trial preparation; materials

A. The court shall not order the production or inspection of any writing, or electronically stored information, obtained or prepared by the adverse party, his attorney, surety, indemnitor, or agent in anticipation of litigation or in preparation for trial unless satisfied that denial of production or inspection will unfairly prejudice the party seeking the production or inspection in preparing his claim or defense or will cause him undue hardship or injustice. Except as otherwise provided in Article 1425(E)(1), the court shall not order the production or inspection of any part of the writing, or electronically stored information, that reflects the mental impressions, conclusions, opinions, or theories of an attorney.

B. A party may obtain without the required showing a statement concerning the action or its subject matter previously made by that party. Upon request, a person not a party may obtain without the required showing a statement concerning the action or its subject matter previously made by that person. If the request is refused, the person may move for a court order. The provisions of Article 1469(4) apply to the award of expenses incurred in relation to the motion. For purposes of this Paragraph, a statement previously made is a written statement signed or otherwise adopted or approved by the person making it, or a stenographic, mechanical, electronically stored, or other recording, or a transcription thereof, which is a substantially verbatim recital of an oral statement by the person making it and contemporaneously recorded.

C. When a party withholds information otherwise discoverable under these rules by claiming that it is privileged or subject to protection as trial preparation material, the party shall make the claim expressly and shall describe the nature of the documents, communications, or things not produced or disclosed in a manner that, without revealing information itself privileged or protected, will enable other parties to assess the applicability of the privilege or protection.

D. A disclosure of a communication or information covered by the attorney-client privilege or work product protection does not operate as a waiver if the disclosure is inadvertent and is made in connection with litigation or administrative proceedings, and if the person entitled to assert the privilege or work product protection took reasonably prompt measures, once the holder knew of the disclosure, to notify the receiving party of the inadvertence of the disclosure and the privilege asserted. Once notice is received, the receiving party shall either return or promptly safeguard the inadvertently disclosed material, but with the option of asserting a waiver. Even without notice of the inadvertent disclosure from the sending party, if it is clear that the material received is privileged and inadvertently produced, the receiving party shall either return or promptly safeguard the material, and shall notify the sending party of the material received, but with the option of asserting a waiver.

Acts 1976, No. 574, §1; Acts 2003, No. 545, §1; Acts 2007, No. 140, §1.



CCP 1425 - Experts; pretrial disclosures; scope of discovery

Art. 1425. Experts; pretrial disclosures; scope of discovery

A. A party may through interrogatories or by deposition require any other party to identify each person who may be used at trial to present evidence under Articles 702 through 705 of the Louisiana Code of Evidence.

B. Upon contradictory motion of any party or on the court's own motion, an order may be entered requiring that each party that has retained or specially employed a person to provide expert testimony in the case or whose duties as an employee of the party regularly involve giving expert testimony provide a written report prepared and signed by the witness. The report shall contain a complete statement of all opinions to be expressed and the basis and reasons therefor and the data or other information considered by the witness in forming the opinions. The parties, upon agreement, or if ordered by the court, shall include in the report any or all of the following: exhibits to be used as a summary of or support for the opinions; the qualifications of the witness, including a list of all publications authored by the witness within the preceding ten years; the compensation to be paid for the study and testimony; a listing of any other cases in which the witness has testified as an expert at trial or by deposition within the preceding four years.

C. If the court orders the disclosures of Paragraph B of this Article, they shall be made at the times and in the sequence directed by the court. In the absence of directions from the court or stipulation by the parties, the disclosures ordered pursuant to Paragraph B of this Article shall be made at least ninety days before the trial date or, if the evidence is intended solely to contradict or rebut evidence on the same subject matter identified by another party under Paragraph B of this Article, within thirty days after the disclosure made by the other party. The parties shall supplement these disclosures when required by Article 1428.

D.(1) Except as otherwise provided in Paragraph E of this Article, a party may, through interrogatories, deposition, and a request for documents and tangible things, discover facts known or opinions held by any person who has been identified as an expert whose opinions may be presented at trial. If a report from the expert is required under Paragraph B, the deposition shall not be conducted until after the report is provided.

(2) A party may, through interrogatories or by deposition, discover facts known by and opinions held by an expert who has been retained or specially employed by another party in anticipation of litigation or preparation for trial and who is not expected to be called as a witness at trial, only as provided in Article 1465 or upon a showing of exceptional circumstances under which it is impracticable for the party seeking discovery to obtain facts or opinions on the same subject by other means.

(3) Unless manifest injustice would result, the court shall require that the party seeking discovery pay the expert a reasonable fee for time spent in responding to discovery under this Paragraph; and with respect to discovery obtained under Subparagraph (2) of this Paragraph, the court shall also require the party seeking discovery to pay the other party a fair portion of the fees and expenses reasonably incurred by the latter party in obtaining facts and opinions from the expert.

E.(1) The expert's drafts of a report required under Paragraph B of this Article, and communications, including notes and electronically stored information or portions thereof that would reveal the mental impressions, opinions, or trial strategy of the attorney for the party who has retained the expert to testify, shall not be discoverable except, in either case, on a showing of exceptional circumstances under which it is impractical for the party seeking discovery to obtain facts or opinions on the same subject by other means.

(2) Nothing in this Article shall preclude opposing counsel from obtaining any facts or data the expert is relying on in forming his opinion, including that coming from counsel, or from otherwise inquiring fully of an expert into what facts or data the expert considered, whether the expert considered alternative approaches, or into the validity of the expert's opinions.

F.(1) Any party may file a motion for a pretrial hearing to determine whether a witness qualifies as an expert or whether the methodologies employed by such witness are reliable under Articles 702 through 705 of the Louisiana Code of Evidence. The motion shall be filed not later than sixty days prior to trial and shall set forth sufficient allegations showing the necessity for these determinations by the court.

(2) The court shall hold a contradictory hearing and shall rule on the motion not later than thirty days prior to the trial. At the hearing, the court shall consider the qualifications and methodologies of the proposed witness based upon the provisions of Articles 104(A) and 702 through 705 of the Louisiana Code of Evidence. For good cause shown, the court may allow live testimony at the contradictory hearing.

(3) If the ruling of the court is made at the conclusion of the hearing, the court shall recite orally its findings of fact, conclusions of law, and reasons for judgment. If the matter is taken under advisement, the court shall render its ruling and provide written findings of fact, conclusions of law, and reasons for judgment not later than five days after the hearing.

(4) The findings of facts, conclusions of law, and reasons for judgment shall be made part of the record of the proceedings. The findings of facts, conclusions of law, and reasons for judgment shall specifically include and address:

(a) The elements required to be satisfied for a person to testify under Articles 702 through 705 of the Louisiana Code of Evidence.

(b) The evidence presented at the hearing to satisfy the requirements of Articles 702 through 705 of the Louisiana Code of Evidence at trial.

(c) A decision by the judge as to whether or not a person shall be allowed to testify under Articles 702 through 705 of the Louisiana Code of Evidence at trial.

(d) The reasons of the judge detailing in law and fact why a person shall be allowed or disallowed to testify under Articles 702 through 705 of the Louisiana Code of Evidence.

(5) A ruling of the court pursuant to a hearing held in accordance with the provisions of this Paragraph shall be subject to appellate review as provided by law.

(6) Notwithstanding the time limitations in Subparagraphs (1), (2), and (3) of this Paragraph, by unanimous consent of the parties, and with approval by the court, a motion under this Paragraph may be filed, heard, and ruled upon by the court at any time prior to trial. The ruling by the court on such motion shall include findings of fact, conclusions of law, and reasons for judgment complying with the provisions of Subparagraph (4) of this Paragraph.

(7) The provisions of this Paragraph shall not apply to testimony in an action for divorce or annulment of marriage, or to a separation in a covenant marriage, to a property partition, or to an administration of a succession, or to testimony in any incidental or ancillary proceedings or matters arising from such actions.

(8) All or a portion of the court costs, including reasonable expert witness fees and costs, incurred when a motion is filed in accordance with this Paragraph may, in the discretion of the court, be assessed to the non-prevailing party as taxable costs at the conclusion of the hearing on the motion.

Acts 1976, No. 574, §1; Acts 2003, No. 545, §1; Acts 2007, No. 140, §1; Acts 2008, No. 787, §1, eff. Jan. 1, 2009; Acts 2014, No. 655, §1.

NOTE: See Acts 2008, No.787, §3 re: effectiveness of Act.



CCP 1426 - Protective orders

Art. 1426. Protective orders

A. Upon motion by a party or by the person from whom discovery is sought, and for good cause shown, the court in which the action is pending or alternatively, on matters relating to a deposition, the court in the district where the deposition is to be taken may make any order which justice requires to protect a party or person from annoyance, embarrassment, oppression, or undue burden or expense, including one or more of the following:

(1) That the discovery not be had.

(2) That the discovery may be had only on specified terms and conditions, including a designation of the time or place.

(3) That the discovery may be had only by a method of discovery other than that selected by the party seeking discovery.

(4) That certain matters not be inquired into, or that the scope of the discovery be limited to certain matters.

(5) That discovery be conducted with no one present except persons designated by the court.

(6) That a deposition after being sealed be opened only by order of the court.

(7) That a trade secret or other confidential research, development, or commercial information not be disclosed or be disclosed only in a designated way.

(8) That the parties simultaneously file specified documents or information enclosed in sealed envelopes to be opened as directed by the courts.

B. If the motion for a protective order is denied in whole or in part, the court may, on such terms and conditions as are just, order that any party or person provide or permit discovery. The provisions of Article 1469 apply to the award of expenses incurred in relation to the motion.

C. No provision of this Article authorizes a court to issue a protective order preventing or limiting discovery or ordering records sealed if the information or material sought to be protected relates to a public hazard or relates to information which may be useful to members of the public in protecting themselves from injury that might result from such public hazard, unless such information or material sought to be protected is a trade secret or other confidential research, development, or commercial information.

D. Any portion of an agreement or contract which has the purpose or effect of concealing a public hazard, any information relating to a public hazard, or any information which may be useful to members of the public in protecting themselves from injury that might result from a public hazard is null and shall be void and unenforceable as contrary to public policy, unless such information is a trade secret or other confidential research, development, or commercial information.

E. Any substantially affected person or any representative of the news media has standing to contest any order or judgment that violates the provisions of Paragraph C of this Article or any agreement or contract contrary to public policy pursuant to Paragraph D of this Article.

Acts 1976, No. 574, §1; Acts 1995, No. 49, §1.



CCP 1426.1 - Stay of discovery in civil matters by a district attorney in a related criminal matter

Art. 1426.1. Stay of discovery in civil matters by a district attorney in a related criminal matter

A. Upon motion of the district attorney in a criminal proceeding, a court having jurisdiction over any related pending civil action or proceeding may, in the interests of justice and for good cause shown after a contradictory hearing with all parties in the civil action, stay all or a portion of discovery sought in such civil action or proceeding. The contradictory hearing shall be held by the court in the civil action within thirty days of the filing of the motion. Good cause shall include but not be limited to a finding by the court that such discovery will adversely affect the ability of the district attorney to conduct a related criminal investigation or the prosecution of a related felony criminal case.

B. No provision of this Article shall prohibit a party to the stayed discovery proceeding from moving to have the stay subsequently lifted for good cause.

C. Within thirty days after disposition in the trial court of the related criminal prosecution, in any matter where a stay has issued, the district attorney shall file an ex parte motion consenting to the termination of the stay.

D. The time during which the civil proceeding is stayed pursuant to this Article shall not be used to compute the three-year abandonment period of the civil matter.

E. No provision of this Article shall have applicability to petitions or proceedings for divorce, custody, child support, visitation, or protective orders pursuant to Title 9 and Title 46 of the Louisiana Revised Statutes of 1950.

Acts 2012, No. 664, §1.



CCP 1427 - Sequence and timing of discovery

Art. 1427. Sequence and timing of discovery

Unless the court upon motion, for the convenience of parties and witnesses and in the interest of justice, orders otherwise, methods of discovery may be used in any sequence and the fact that a party is conducting discovery, whether by deposition or otherwise, shall not operate to delay any other party's discovery.

Acts 1976, No. 574, §1.



CCP 1428 - Supplementation of responses

Art. 1428. Supplementation of responses

A party who has responded to a request for discovery with a response that was complete when made is under no duty to supplement his response to include information thereafter acquired, except as follows:

(1) A party is under a duty seasonably to supplement his response with respect to any question directly addressed to the identity and location of persons having knowledge of discoverable matters, and the identity of each person expected to be called as an expert witness at trial, the subject matter on which he is expected to testify, and the substance of his testimony.

(2) A party is under a duty seasonably to amend a prior response if he obtains information upon the basis of which he knows that the response was incorrect when made, or he knows that the response though correct when made is no longer true and the circumstances are such that a failure to amend the response is in substance a knowing concealment.

(3) A duty to supplement responses may be imposed by order of the court, agreement of the parties, or at any time prior to trial through new requests for supplementation of prior responses.

Acts 1976, No. 574, §1.



CCP 1429 - Perpetuation of testimony; petition

SECTION 2. DEPOSITIONS: GENERAL DISPOSITIONS

Art. 1429. Perpetuation of testimony; petition

A person who desires to perpetuate his own testimony or that of another person regarding any matter that may be cognizable in any court of this state may file a verified petition in a court in which the anticipated action might be brought. The petition shall be entitled in the name of the petitioner and shall show:

(1) That the petitioner expects to be a party to an action cognizable in a court of this state but is presently unable to bring it or cause it to be brought.

(2) The subject matter of the expected action and his interest therein.

(3) The facts which he desires to establish by the proposed testimony and his reasons for desiring to perpetuate it.

(4) The names or a description of the persons he expects will be adverse parties and their addresses so far as known.

(5) The names and addresses of the persons to be examined and the substance of the testimony which he expects to elicit from each, and shall ask for an order authorizing the petitioner to take the depositions of the persons to be examined named in the petition, for the purpose of perpetuating their testimony.

Acts 1976, No. 574, §1.



CCP 1430 - Notice and service of petition; perpetuation of testimony

Art. 1430. Notice and service of petition; perpetuation of testimony

The petitioner shall thereafter serve a notice upon each person named in the petition as an expected adverse party, together with a copy of the petition, stating that the petitioner will apply to the court, at a time and place named therein, for the order described in the petition. At least twenty days before the date of hearing the notice shall be served as provided in Article 1314; but if such service cannot with due diligence be made upon any expected adverse party named in the petition, the court may make such order as is just for service by publication or otherwise, and shall appoint, for persons not served in the manner provided in Article 1314, an attorney who shall represent them, and, in case they are not otherwise represented, shall cross examine the deponent. If any expected adverse party is a minor or incompetent the court shall appoint an attorney to represent him.

Acts 1976, No. 574, §1.



CCP 1430.1 - Ex parte order; death or incapacitating illness

Art. 1430.1. Ex parte order; death or incapacitating illness

A. Notwithstanding the provisions of Article 1430, the court may by ex parte order grant the perpetuation of testimony as provided in Article 1431 if:

(1) The facts set forth in the petition show the desire to perpetuate testimony is based upon a reasonable belief that there is a substantial possibility that the person whose testimony is sought will die or be too incapacitated to testify before a contradictory hearing can be held; and

(2) The interest of justice requires the immediate perpetuation of the testimony.

B. Should the court grant perpetuation of testimony in accordance with this Article, the petitioner shall give reasonable notice in writing to an expected adverse party of the time and place for perpetuating the testimony, manner of perpetuation, name and address of the person whose testimony is to be perpetuated, and the subject matter of the testimony.

C. If an expected adverse party is a minor or incompetent, the court shall appoint an attorney to represent him, and the notice shall be sent to the attorney.

D. No appeal shall lie from the granting or denial of an ex parte order under this Article. The admissibility at trial or other proceeding of any testimony perpetuated under this Article shall be governed by the Louisiana Code of Evidence.

E. The procedure authorized by this Article shall be in addition to any other procedure provided by law for the perpetuation of testimony.

Acts 1989, No. 53, §1.



CCP 1431 - Order and examination; perpetuation of testimony

Art. 1431. Order and examination; perpetuation of testimony

If the court is satisfied that the perpetuation of the testimony may prevent a failure or delay of justice, it shall make an order designating or describing the persons whose depositions may be taken and specifying the subject matter of the examination and whether the depositions shall be taken upon oral examination or written interrogatories. The depositions may then be taken in accordance with this Chapter; and the court may make orders of the character provided for by Articles 1461 through 1465. For the purpose of applying the provisions of this Chapter to depositions for perpetuating testimony, each reference therein to the court in which the action is pending shall be deemed to refer to the court in which the petition for such deposition was filed.

Acts 1976, No. 574, §1.



CCP 1432 - Use of deposition

Art. 1432. Use of deposition

A deposition to perpetuate testimony taken under Articles 1429 through 1431 may be used in any action involving the same subject matter subsequently brought in any court of this state, in accordance with the provisions of Article 1450.

Acts 1976, No. 574, §1.



CCP 1433 - Deposition after trial

Art. 1433. Deposition after trial

A. If an appeal has been taken from a judgment of a district court or before the taking of an appeal if the time has not expired, the district court in which the judgment was rendered may allow the taking of the depositions of witnesses to perpetuate their testimony for use in the event of further proceedings in the district court. In such case the party who desires to perpetuate the testimony may make a motion in the district court for leave to take the depositions, upon the same notice and service thereof as if the action was pending in the district court. The motion shall show:

(1) The names and addresses of persons to be examined and the substance of the testimony which he expects to elicit from each.

(2) The reasons for perpetuating their testimony.

B. If the court finds that the perpetuation of the testimony is proper to avoid a failure or delay of justice, it may make an order allowing the depositions to be taken and may make orders of the character provided for in Articles 1461 through 1465, and thereupon the depositions may be taken and used in the same manner and under the same conditions as are prescribed in this Chapter for depositions taken in actions pending in the court.

C. In aid of execution of the judgment, the district court in which the judgment was rendered may, upon motion of the judgment creditor, allow the taking of a third person's deposition, as provided in Article 2451, upon the same notice and service thereof as if the action was pending in the district court. The person whose deposition is so ordered shall be reimbursed by the judgment creditor for the reasonable costs incurred or to be incurred in the course of complying with the order, including document reproduction costs and travel expenses.

Acts 1976, No. 574, §1; Acts 1990, No. 1000, §1.



CCP 1434 - Person before whom deposition taken

Art. 1434. Person before whom deposition taken

A.(1) A deposition shall be taken before an officer authorized to administer oaths, who is not an employee or attorney of any of the parties or otherwise interested in the outcome of the case.

(2) For purposes of this Article, an employee includes a person who has a contractual relationship with a party litigant to provide shorthand reporting or other court reporting services and also includes a person employed part or full time under contract or otherwise by a person who has a contractual relationship with a party litigant to provide shorthand reporting or other court reporting services. A party litigant does not include federal, state, or local governments, and the subdivisions thereof, or parties in proper person.

B. "Officer" as used in this Article means a certified shorthand or general reporter currently holding a valid certificate issued by the Board of Examiners of Certified Shorthand Reporters pursuant to the provisions of R.S. 37:2551 et seq., and an official court reporter, and a deputy official court reporter, as defined in R.S. 37:2555(B)(1) and (2).

C. In a video deposition, the deponent can be sworn by anyone authorized to take oaths. The oath shall be recorded on tape.

Acts 1976, No. 574, §1; Acts 1990, No. 295, §1; Acts 1990, No. 842, §1, eff. July 24, 1990; Acts 1995, No. 1145, §1.

{{NOTE: SEE ACTS 1990, NO. 842, §2 FOR TRANSITIONAL PROVISION.}}



CCP 1435 - Deposition taken in another state, or in a territory, district, or foreign jurisdiction

Art. 1435. Deposition taken in another state, or in a territory, district, or foreign jurisdiction

If the witness whose deposition is to be taken is found in another state, or in a territory, district, or foreign jurisdiction, the law of the place where the deposition is to be taken shall govern the compulsory process to require the appearance and testimony of witnesses, but otherwise the provisions of this Chapter or of R.S. 13:3823 shall be applicable to such a deposition.

Acts 1976, No. 574, §1.



CCP 1436 - Stipulations; manner of taking; modification of procedures

Art. 1436. Stipulations; manner of taking; modification of procedures

Unless the court orders otherwise and except as provided by Article 1425, the parties may by written stipulation provide that depositions may be taken before any person, at any time or place, upon any notice, and in any manner and when so taken may be used like other depositions, and modify the procedures provided by these rules for other methods of discovery.

A witness who is a resident of this state may be required to attend an examination to take his deposition only in the parish in which he resides or is employed or transacts his business in person, or at such other convenient place as may be fixed by order of court. A witness who is a nonresident of this state, but is temporarily in this state, may be required to attend an examination to take his deposition only in the parish where he is served with a subpoena or at such other convenient place as may be fixed by order of court.

Acts 1976, No. 574, §1.



CCP 1436.1 - Depositions by telephone

Art. 1436.1. Depositions by telephone

If agreed upon by every party to a suit or if ordered by the court, a deposition may be taken by telephone or other remote electronic means.

Acts 1986, No. 205, §1; Acts 2003, No. 545, §1.



CCP 1437 - Deposition upon oral examination; when deposition may be taken

Art. 1437. Deposition upon oral examination; when deposition may be taken

After commencement of the action, any party may take the testimony of any person, including a party, by deposition upon oral examination. Leave of court, granted with or without notice, must be obtained only if the plaintiff seeks to take a deposition prior to the expiration of fifteen days after service of citation upon any defendant, except that leave is not required if a defendant has served a notice of taking deposition or otherwise sought discovery, or if special notice is given as provided in Article 1439. The attendance of witnesses may be compelled by the use of subpoena as for witnesses in trials. The deposition of a person confined in prison may be taken only by leave of court on such terms as the court prescribes.

Acts 1976, No. 574, §1.



CCP 1438 - Notice of examination; time and place; subpoena duces tecum

Art. 1438. Notice of examination; time and place; subpoena duces tecum

A party desiring to take the deposition of any person upon oral examination shall give reasonable notice in writing to every other party to the action. The notice shall state the time and place for taking the deposition and the name and address of each person to be examined, if known, and, if the name is not known, a general description sufficient to identify him or the particular class or group to which he belongs. If a subpoena duces tecum is to be served on the person to be examined, the designation of the materials to be produced as set forth in the subpoena shall be attached to or included in the notice.

The court may for cause shown lengthen or shorten the time for taking the deposition.

Acts 1976, No. 574, §1.



CCP 1439 - Special notice

Art. 1439. Special notice

Leave of court is not required for the taking of a deposition by plaintiff if the notice states that the person to be examined is about to go out of the state and will be unavailable for examination unless his deposition is taken before expiration of the fifteen-day period, and sets forth facts to support the statement. The plaintiff's attorney shall sign the notice, and his signature constitutes a certification by him that to the best of his knowledge, information, and belief the statement and supporting facts are true. The sanctions provided by Articles 863 and 864 are applicable to the certification.

If a party shows that when he was served with notice under this Article he was unable through the exercise of diligence to obtain counsel to represent him at the taking of the deposition, the deposition may not be used against him.

Acts 1976, No. 574, §1.



CCP 1440 - Nonstenographic recordation of testimony

Art. 1440. Nonstenographic recordation of testimony

The testimony at a deposition may be recorded by other than stenographic means, in which event the notice shall designate the manner of recording, preserving, and filing the deposition, and shall include other provisions to assure that the recorded testimony will be accurate and trustworthy. A videotaped deposition may be taken and used without court order just as any other deposition. A certified shorthand reporter shall be present at the time of any videotaped deposition taken without a court order unless waived by all parties. A party may nevertheless arrange to have a stenographic transcription made at his own expense.

Acts 1976, No. 574, §1; Acts 1990, No. 295, §1.



CCP 1441 - Production of documents and things

Art. 1441. Production of documents and things

The notice to a party deponent may be accompanied by a request made in compliance with Article 1461 for the production of documents and tangible things at the taking of the deposition. The procedure of Articles 1461 through 1463 shall apply to the request.

Acts 1976, No. 574, §1.



CCP 1442 - Deposition of an organization

Art. 1442. Deposition of an organization

A party may in his notice name as the deponent a public or private corporation or a partnership or association or governmental agency and designate with reasonable particularity the matters on which examination is requested. The organization so named shall designate one or more officers, directors, or managing agents, or other persons who consent to testify on its behalf, and may set forth, for each person designated, the matters on which he will testify. The persons so designated shall testify as to matters known or reasonably available to the organization. This Article does not preclude taking a deposition by any other procedure authorized in this Chapter.

Acts 1976, No. 574, §1.



CCP 1443 - Examination and cross-examination; record of examination; oath; objections

Art. 1443. Examination and cross-examination; record of examination; oath; objections

A. Examination and cross-examination of witnesses may proceed as permitted at the trial under the provisions of the Louisiana Code of Evidence. The officer before whom the deposition is to be taken shall administer an oath or affirmation to the witness and shall personally, or by someone acting under his direction and in his presence, record the testimony of the witness. The testimony shall be taken stenographically or recorded by any other means. If requested by one of the parties, the testimony shall be transcribed.

B. All objections made at the time of the examination to the qualifications of the officer taking the deposition, or to the manner of taking it, or to the evidence presented, or to the conduct of any party, and any other objection to the proceedings, shall be noted by the officer upon the deposition. The officer shall cease or suspend recordation of the testimony, questions, objections, or any other statements only upon agreement of all counsel and parties present at the deposition, or upon termination or suspension of the deposition pursuant to Code of Civil Procedure Article 1444. Any objection during a deposition shall be stated concisely and in a non-argumentative and non-suggestive manner. Evidence objected to shall be taken subject to the objections. Counsel shall cooperate with and be courteous to each other and to the witness and otherwise conduct themselves as required in open court and shall be subject to the power of the court to punish for contempt. In lieu of participating in the oral examination, parties may serve written questions in a sealed envelope on the party taking the deposition, and he shall transmit them to the officer, or anyone authorized to take oaths, who shall propound them to the witness and record the answers verbatim.

C. "Officer" as used in this Article means a certified shorthand reporter currently holding a valid certificate issued by the Board of Examiners of Certified Shorthand Reporters pursuant to the provisions of R.S. 37:2551 et seq., and an official court reporter, and a deputy official court reporter, as defined in R.S. 37:2555 (C) and (D).

D. Unless otherwise stipulated or as provided in Article 1455, objections are considered reserved until trial or other use of the deposition. A party may instruct a deponent not to answer only when necessary to preserve a privilege, to enforce a limitation on evidence imposed by the court, to prevent harassing or repetitious questions, or to prevent questions which seek information that is neither admissible at trial nor reasonably calculated to lead to the discovery of admissible evidence.

E. If the court finds that an objection made during a deposition taken for trial purposes is in violation of this Article, the court shall order the party in violation to pay for the editing or redacting of the transcript or video, along with any other costs or sanctions the court deems appropriate unless good cause is shown.

Acts 1976, No. 574, §1; Acts 1988, No. 515, §2, eff. Jan. 1, 1989; Acts 1990, No. 295, §1; Acts 1990, No. 842, §1, eff. July 24, 1990; Acts 1997, No. 1056, §1; Acts 2004, No. 365, §1; Acts 2010, No. 456, §1; Acts 2010, No. 458, §1.



CCP 1444 - Motion to terminate; limit examination

Art. 1444. Motion to terminate; limit examination

At any time during the taking of the deposition, on motion of a party or of the deponent and upon a showing that the examination is being conducted in bad faith or in such manner as unreasonably to annoy, embarrass, or oppress the deponent or party, the court in which the action is pending may order the officer conducting the examination to cease forthwith from taking the deposition, or may limit the scope and manner of the taking of the deposition as provided in Article 1426. If the order made terminates the examination, it shall be resumed thereafter only upon the order of the court. Upon demand of the objecting party or deponent, the taking of the deposition shall be suspended for the time necessary to make a motion for an order. The provisions of Article 1469 apply to the award of expenses incurred in relation to the motion.

Acts 1976, No. 574, §1.



CCP 1445 - Submission to witness; changes; signing

Art. 1445. Submission to witness; changes; signing

When the testimony is fully transcribed the deposition shall be submitted to the witness for examination and shall be read to or by him, unless such examination and reading are waived by the witness and by the parties. Any changes in form or substance which the witness desires to make shall be entered upon the deposition by the officer with a statement of the reasons given by the witness for making them. The deposition shall then be signed by the witness unless the parties by stipulation waive the signing or the witness is ill or is absent from the parish where the deposition was taken or cannot be found or refuses to sign. If the deposition is not signed by the witness within thirty days of its submission to him, the officer shall sign it and state on the record the fact of the waiver or of the illness or absence of the witness or the fact of the refusal to sign together with the reason, if any, given therefor; and the deposition may then be used as fully as though signed unless on a motion to suppress under Article 1456 the court holds that the reasons given for the refusal to sign require rejection of the deposition in whole or in part. A video deposition does not have to comply with the requirements of reading and signing by the deponents.

Acts 1976, No. 574, §1; Acts 1990, No. 295, §1.



CCP 1446 - Certification by officer; custody of deposition; exhibits; copies; notice of availability for inspection or copying; cost of originals and copies of transcripts

Art. 1446. Certification by officer; custody of deposition; exhibits; copies; notice of availability for inspection or copying; cost of originals and copies of transcripts

A.(1) The officer as defined in Article 1434(B) shall certify on the deposition that the witness was duly sworn and that the deposition is a true record of the testimony given by the witness. He shall then securely seal the deposition in an envelope endorsed with the title of the action and marked "Deposition of (here insert name of witness)" and shall promptly send it by United States mail or by courier to the party at whose request the deposition was taken, who shall become the custodian of the deposition. The original of the deposition shall not be filed in the record, but shall be made available to all other parties in the matter for inspection or copying. The failure or lack of filing such original in the record shall not affect the use or admissibility of the original at trial or by the court if otherwise authorized or provided by law.

(2) Documents and things produced for inspection during the examination of the witness shall, upon the request of a party, be marked for identification and annexed to and returned with the deposition, and may be inspected and copied by any party, except that the person producing the materials may substitute copies to be marked for identification, if he affords to all parties fair opportunity to verify the copies by comparison with the originals, and if the person producing the materials requests their return, the officer shall mark them, give each party an opportunity to inspect and copy them, and return them to the person producing them, and the materials may then be used in the same manner as if annexed to and returned with the deposition. Any party may move for an order that the original be annexed to and returned with the deposition to the court, pending final disposition of the case.

B.(1) Upon payment of reasonable charges therefor, the officer as defined in Article 1434(B) shall furnish a copy of the deposition to any party or to the deponent.

(2) Except as provided by Subparagraph (4) of this Paragraph, an attorney who takes a deposition, the attorney's firm, and the client are liable in solido for a certified shorthand reporter's charges for the reporting of the deposition, transcribing the deposition, and each copy of the deposition transcript requested by the attorney.

(3) Except as provided by Subparagraph (4) of this Paragraph, an attorney who appears at a deposition, the attorney's firm, and the client are liable in solido for the certified shorthand reporter's charges for each copy of the deposition transcript provided by the certified shorthand reporter at the request of the attorney.

(4) Prior to the taking of any deposition, a determination of the person who will pay for the deposition costs shall be agreed upon by the parties in writing or be made on the record, if an attorney is unwilling to be bound by the provisions of Subparagraphs (2) or (3) of this Paragraph. If this determination is made in writing instead of on the record, the certified shorthand reporter shall give a copy of the written determination to all the parties.

(5) In this Paragraph "firm" means a partnership organized for the practice of law in which an attorney is a partner or with which an attorney is associated, or a professional corporation organized for the practice of law of which an attorney is a shareholder or employee. An attorney "takes" a deposition if the attorney obtains the deponent's appearance through an informal request of the deponent directly or through his attorney, or obtains the deponent's appearance through a formal means, including a notice of deposition or subpoena.

(6) Nothing contained in this Paragraph shall preclude the court from awarding the charges of the certified shorthand reporter as a court cost.

C. The party taking the deposition shall give prompt notice to all other parties of its availability for inspection or copying.

D. The taking of a deposition shall be considered a step in the prosecution or defense of an action for the purposes of Article 561, notwithstanding that the deposition is not filed in the record of the proceedings.

Acts 1989, No. 388, §1, eff. June 30, 1989; Acts 1992, No. 336, §1; Acts 1992, No. 1002, §1, eff. Sept. 1, 1992.



CCP 1447 - Failure to attend or to serve subpoena; expenses

Art. 1447. Failure to attend or to serve subpoena; expenses

A. If the party giving the notice of the taking of a deposition fails to attend and proceed therewith and another party attends in person or by attorney pursuant to the notice, the court may order the party giving the notice to pay to such other party the reasonable expenses incurred by him and his attorney in attending, including reasonable attorney's fees.

B. If the party giving the notice of the taking of a deposition of a witness fails to serve a subpoena upon him and the witness because of such failure does not attend, and if another party attends in person or by attorney because he expects the deposition of that witness to be taken, the court may order the party giving the notice to pay to such other party the reasonable expenses incurred by him and his attorney in attending, including reasonable attorney's fees.

Arts 1976, No. 574, §1.



CCP 1448 - Serving written questions; notice

Art. 1448. Serving written questions; notice

A. After commencement of the action, any party may take the testimony of any person, including a party, by deposition upon written questions. The attendance of witnesses may be compelled by the use of subpoena as for witnesses in trials. The deposition of a person confined in prison may be taken only by leave of court on such terms as the court prescribes.

B. A party desiring to take a deposition upon written questions shall serve them upon every other party with a notice stating the name and address of the person who is to answer them, if known, and if the name is not known, a general description sufficient to identify him or the particular class or group to which he belongs, and the name or descriptive title and address of the officer before whom the deposition is to be taken. A deposition upon written questions may be taken of a public or private corporation or a partnership or association or governmental agency in accordance with the provisions of Article 1442.

C. Within thirty days after the notice and written questions are served, a party may serve cross questions upon all other parties. Within ten days after being served with cross questions, a party may serve redirect questions upon all other parties. Within ten days after being served with redirect questions, a party may serve recross questions upon all other parties. The court may for cause shown enlarge or shorten the time.

Acts 1976, No. 574, §1.



CCP 1449 - Taking of testimony; preparation of record; notice of filing

Art. 1449. Taking of testimony; preparation of record; notice of filing

A copy of the notice and copies of all questions served shall be delivered by the party taking the deposition to the officer designated in the notice, who shall proceed promptly, in the manner provided by Articles 1443, 1445, and 1446, to take the testimony of the witness in response to the questions and to prepare, certify, and file or mail the deposition, attaching thereto the copy of the notice and the questions received by him.

When the deposition is filed the party taking it shall promptly give notice thereof to all other parties.

Acts 1976, No. 574, §1.



CCP 1450 - Use of depositions

Art. 1450. Use of depositions

A. At the trial or upon the hearing of a motion or an interlocutory proceeding, any part or all of a deposition, so far as admissible under the Louisiana Code of Evidence applied as though the witnesses were then present and testifying, may be used against any party who was present or represented at the taking of the deposition or who had reasonable notice thereof, in accordance with any of the following provisions:

(1) Any deposition may be used by any party for the purpose of contradicting or impeaching the testimony of deponent as a witness.

(2) The deposition of a party or of anyone who at the time of taking the deposition was an officer, director, or managing agent, or a person designated under Article 1442 or 1448 to testify on behalf of a public or private corporation, partnership, or association, or governmental agency which is a party may be used by an adverse party for any purpose.

(3) The deposition of a witness, whether or not a party, may be used by any party for any purpose if the court finds:

(a) That the witness is unavailable;

(b) That the witness resides at a distance greater than one hundred miles from the place of trial or hearing or is out of the state, unless it appears that the absence of the witness was procured by the party offering the deposition; or

(c) Upon application and notice, that such exceptional circumstances exist as to make it desirable, in the interest of justice and with due regard to the importance of presenting the testimony of witnesses orally in open court, to allow the deposition to be used.

(4) If only part of a deposition is offered in evidence by a party, an adverse party may require him to introduce any other part which, in fairness, should be considered with the part introduced, and any party may introduce any other parts.

(5) However, any party may use the deposition of an expert witness for any purpose upon notice to all counsel of record, any one of whom shall have the right within ten days to object to the deposition, thereby requiring the live testimony of an expert. The objecting counsel of record shall pay in advance the fee, reasonable expenses, and actual costs of such expert witness associated with such live testimony. The fees, expenses, and costs specified in this Subparagraph shall be subject to the approval of the court. The provisions of this Subparagraph do not supersede Subparagraph (A)(3) nor Code of Evidence Article 804(A). However, the court may permit the use of the expert's deposition, notwithstanding the objection of counsel to the use of that deposition, if the court finds that, under the circumstances, justice so requires.

B. Substitution of parties does not affect the right to use depositions previously taken; and, when an action in any court of this state, or the United States or of any state has been dismissed and another action involving the same subject matter is afterward brought between the same parties or their representatives or successors in interest, all depositions lawfully taken and duly filed in the former action may be used in the latter as if originally taken therefor.

C. Conflicts between this Article and Code of Evidence Article 804, regarding the use of depositions, shall be resolved by the court in its discretion.

Acts 1976, No. 574, §1; Acts 1988, No. 515, §2, eff. Jan. 1, 1989; Acts 1990, No. 134, §1; Acts 1991, No. 304, §1, eff. July 3, 1991; Acts 1992, No. 645, §1; Acts 1999, No. 1263, §1, eff. Jan. 1, 2000.



CCP 1451 - Objections to admissibility

Art. 1451. Objections to admissibility

Subject to the provisions of R.S. 13:3823 and Article 1455, objection may be made at the trial or hearing to receiving in evidence any deposition or part thereof for any reason which would require the exclusion of the evidence if the witness were then present and testifying.

Acts 1976, No. 574, §1.



CCP 1452 - Effect of taking or using depositions; deposing attorneys of record

Art. 1452. Effect of taking or using depositions; deposing attorneys of record

A. A party does not make a person his own witness for any purpose by taking his deposition. The introduction in evidence of the deposition or any part thereof for any purpose other than that of contradicting or impeaching the deponent makes the deponent the witness of the party introducing the deposition, but this shall not apply to the use by an adverse party of a deposition as described in Article 1450(2). At the trial or hearing any party may rebut any relevant evidence contained in a deposition whether introduced by him or by any other party.

B. No attorney of record representing the plaintiff or the defendant shall be deposed except under extraordinary circumstances and then only by order of the district court after contradictory hearing.

Acts 1976, No. 574, §1. Amended by Acts 1981, No. 767, §1.



CCP 1453 - Objection to irregularities in notice; waiver

Art. 1453. Objection to irregularities in notice; waiver

All errors and irregularities in the notice for taking a deposition are waived unless written objection is promptly served upon the party giving the notice.

Acts 1976, No. 574, §1.



CCP 1454 - Objections as to disqualification of officer; waiver

Art. 1454. Objections as to disqualification of officer; waiver

An objection to taking a deposition because of disqualification of the officer before whom it is to be taken is waived unless made before the taking of the deposition begins or as soon thereafter as the disqualification becomes known or could be discovered with reasonable diligence.

Acts 1976, No. 574, §1.



CCP 1455 - Objections, competency of witnesses; relevancy of testimony; manner or form of taking deposition

Art. 1455. Objections, competency of witnesses; relevancy of testimony; manner or form of taking deposition

Objections to the competency of a witness or to the competency, relevancy, or materiality of testimony are not waived by failure to make them before or during the taking of the deposition, unless the ground of the objection is one which might have been obviated or removed if presented at that time.

Objections to errors and irregularities occurring at the oral examination in the manner of taking the deposition, in the form of the questions or answers, in the oath or affirmation, or in the conduct of parties, and errors of any kind which might be obviated, removed, or cured if promptly presented, are waived unless seasonably made at the taking of the deposition.

Objections to the form of written questions submitted under Articles 1448 and 1449 are waived unless served in writing upon the party propounding them within the time allowed for serving the succeeding cross questions and within five days after service of the last questions authorized.

Acts 1976, No. 574, §1.



CCP 1456 - Objection as to completion and return of deposition

Art. 1456. Objection as to completion and return of deposition

Errors and irregularities in the manner in which the testimony is transcribed or the deposition is prepared, signed, certified, sealed, endorsed, transmitted, filed, or otherwise dealt with by the officer under Articles 1437 through 1449 are waived unless a motion to suppress the deposition or some part thereof is made with reasonable promptness after such defect is, or with due diligence might have been, ascertained.

Acts 1976, No. 574, §1.



CCP 1457 - Interrogatories to parties; availability; additional, hearing required

Art. 1457. Interrogatories to parties; availability; additional, hearing required

A. Any party may serve upon any other party written interrogatories to be answered by the party served or, if the party served is a public or private corporation or a partnership or association or governmental agency, by any officer or agent, who shall furnish such information as is available to the party. Interrogatories may accompany the petition or be served after commencement of the action and without leave of court.

B. During an entire proceeding, written interrogatories served in accordance with Paragraph A shall not exceed thirty-five in number, including subparts, without leave of court. Additional interrogatories, not to exceed thirty-five in number including subparts, shall be allowed upon ex parte motion of any party. Thereafter, any party desiring to serve additional interrogatories shall file a written motion setting forth the proposed additional interrogatories and the reasons establishing good cause why they should be allowed to be filed. The court after contradictory hearing and for good cause shown may allow the requesting party to serve such additional interrogatories as the court deems appropriate. Local rules of court may provide a greater restriction on the number of written interrogatories.

Acts 1976, No. 574, §1; Acts 1993, No. 416, §1; Acts 1997, No. 1315, §1.



CCP 1458 - Interrogatories to parties; procedures for use

Art. 1458. Interrogatories to parties; procedures for use

Each interrogatory shall be answered separately and fully in writing under oath, unless it is objected to, in which event the reasons for objection shall be stated in lieu of an answer. The written answer or reasons for objection to each interrogatory shall immediately follow a restatement of the interrogatory to which the answer or objection is responding. The answers are to be signed by the person making them. When interrogatories are served on a specific party, that party shall verify he has read and confirmed the answers and objections. The party upon whom the interrogatories have been served shall serve a copy of the answers, and objections if any, within thirty days after the service of the interrogatories. The court may allow a shorter or longer time. The party submitting the interrogatories may move for an order under Article 1469 with respect to any objection to or other failure to answer an interrogatory.

Acts 1976, No. 574, §1; Acts 1993, No. 416, §1; Acts 2010, No. 682, §1, eff. Jan. 1, 2011; Acts 2016, No. 132, §1.



CCP 1459 - Interrogatories to parties; scope; use at trial

Art. 1459. Interrogatories to parties; scope; use at trial

Interrogatories may relate to any matters which can be inquired into under Articles 1422 through 1425, and the answers may be used at trial to the extent permitted by rules of evidence.

Acts 1976, No. 574, §1.



CCP 1460 - Option to produce business records

Art. 1460. Option to produce business records

When the answer to an interrogatory may be derived or ascertained from the business records, including electronically stored information, of the party upon whom the interrogatory has been served or from an examination, audit, or inspection of such business records, including a compilation, abstract, or summary based thereon, and the burden of deriving or ascertaining the answer is substantially the same for the party serving the interrogatory as for the party served, it is a sufficient answer to such interrogatory to specify the records from which the answer may be derived or ascertained and to afford to the party serving the interrogatory reasonable opportunity to examine, audit, or inspect such records and to make copies, compilations, abstracts, or summaries. A specification shall be in sufficient detail to permit the interrogating party to locate and to identify, as readily as can the party served, the records from which the answer may be ascertained.

Acts 1976, No. 574, §1. Amended by Acts 1982, No. 450, §1; Acts 2007, No. 140, §1.



CCP 1461 - Production of documents and things; entry upon land; scope

Art. 1461. Production of documents and things; entry upon land; scope

Any party may serve on any other party a request (1) to produce and permit the party making the request, or someone acting on his behalf, to inspect, copy, test, and sample any designated documents or electronically stored information, including writings, drawings, graphs, charts, photographs, phono-records, sound recordings, images, and other data or data compilations in any medium from which information can be obtained, translated, if necessary, by the respondent through detection and other devices into reasonably usable form, or except as provided in Article 1462(E), to inspect and copy, test, or sample any tangible things which constitute or contain matters within the scope of Articles 1422 through 1425 and which are in the possession, custody, or control of the party upon whom the request is served; or (2) except as provided in Article 1462(E), to permit entry upon designated land or other property in the possession or control of the party upon whom the request is served for the purpose of inspection and measuring, surveying, photographing, testing, or sampling the property or any designated object or operation thereon, within the scope of Articles 1422 through 1425.

Acts 1976, No. 574, §1; Acts 2007, No. 140, §1.



CCP 1462 - Production of documents and things; entry upon land; procedure

Art. 1462. Production of documents and things; entry upon land; procedure

A. The request under Article 1461 may, without leave of court, be served upon the plaintiff after commencement of the action and upon any other party with or after service of the petition upon that party. The request shall set forth the items to be inspected either by individual item or by category, and describe each item and category with reasonable particularity. The request shall specify a reasonable time, place, and manner of making the inspection and performing the related acts. The request may specify the form or forms in which information, including electronically stored information, is to be produced.

B.(1) The party upon whom the request is served shall serve a written response within thirty days after service of the request. The court may allow a shorter or longer time. With respect to each item or category, the response shall state that inspection and related activities will be permitted as requested, unless the request is objected to, in which event the reasons for objection shall be stated. If objection is made to part of an item or category, the part shall be specified. The written answer or reasons for objection to each request for production of documents shall immediately follow a restatement of the request for production of documents to which the answer or objection is responding. The party submitting the request may move for an order under Article 1469 with respect to any objection to or other failure to respond to the request, or any part thereof, or any failure to permit inspection as requested. If objection is made to the requested form or forms for producing information, including electronically stored information, or if no form was specified in the request, the responding party shall state in its response the form or forms it intends to use.

(2) A party need not provide discovery of electronically stored information from sources that the party identifies as not reasonably accessible because of undue burden or cost. On motion to compel discovery or for a protective order, the party from whom discovery is sought shall show that the information is not reasonably accessible because of undue burden or cost. If that showing is made, the court may nonetheless order discovery from such sources if the requesting party shows good cause. The court may specify conditions for the discovery considering the criteria and limitations of Article 1426.

C. A party who produces documents for inspection shall produce them as they are kept in the usual course of business or shall organize and label them to correspond with the categories of the request. If a request does not specify the form or forms for producing information, including electronically stored information, a responding party shall produce the information in a form or forms in which it is ordinarily maintained or in a form or forms that are reasonably usable. When electronically stored information is produced, the responding party shall identify the specific means for electronically accessing the information.

D. Unless otherwise ordered by the court, a party need not produce the same information, including electronically stored information, in more than one form.

E. If the requesting party considers that the production of designated electronically stored information is not in compliance with the request, the requesting party may move under Article 1469 for an order compelling discovery, and in addition to the other relief afforded by Article 1469, upon a showing of good cause by the requesting party, the court may order the responding party to afford access under specified conditions and scope to the requesting party, the representative of the requesting party, or the designee of the court to the computers or other types of devices used for the electronic storage of information to inspect, copy, test, and sample the designated electronically stored information within the scope of Articles 1422 and 1425.

Acts 1976, No. 574, §1. Amended by Acts 1982, No. 451, §1; Acts 2007, No. 140, §1; Acts 2010, No. 185, §1; Acts 2010, No. 682, §1, eff. Jan. 1, 2011; Acts 2014, No. 655, §1; Acts 2016, No. 132, §1.



CCP 1463 - Production of documents and things; entry upon land, persons not parties

Art. 1463. Production of documents and things; entry upon land, persons not parties

A. Articles 1461 and 1462 do not preclude an independent action against a person not a party for production of documents and things and permission to enter upon land.

B. In addition, a party may have a subpoena duces tecum served on a person not a party directing that person to produce documents and things for inspection and copying or to permit entry onto and inspection of land, provided that a reasonably accurate description of the things to be produced, inspected, or copied is given. A reasonable notice of the intended inspection, specifying date, time, and place shall be served on all other parties and shall specify that the other parties may attend and participate in the inspection and copying of the things to be produced. The rules applicable to depositions and subpoenas duces tecum issued and served in connection with depositions shall apply except to the extent inconsistent with this Paragraph.

Acts 1976, No. 574, §1; Acts 1995, No. 410, §1.



CCP 1464 - Order for physical or mental examination of persons

Art. 1464. Order for physical or mental examination of persons

When the mental or physical condition of a party, or of a person in the custody or under the legal control of a party, is in controversy, the court in which the action is pending may order the party to submit to a physical or mental examination by a physician or to produce for examination the person in his custody or legal control, except as provided by law. In addition, the court may order the party to submit to an examination by a vocational rehabilitation expert or a licensed clinical psychologist who is not a physician, provided the party has given notice of intention to use such an expert. The order may be made only on motion for good cause shown and upon notice to the person to be examined and to all parties and shall specify the time, place, manner, conditions, and scope of the examination and the person or persons by whom it is to be made.

Acts 1976, No. 574, §1; Acts 1991, No. 324, §1; Acts 1997, No. 1056, §1.



CCP 1465 - Report of examining physician

Art. 1465. Report of examining physician

A. If requested by the party against whom an order is made under Article 1464 or by the person examined, the party causing the examination to be made shall deliver to him a copy of a detailed written report of the examining physician setting out his findings, including results of all tests made, diagnoses, and conclusions, together with like reports of all earlier examinations of the same condition. After delivery the party causing the examination shall be entitled upon request to receive from the party against whom the order is made a like report of any examination, previously or thereafter made, of the same condition, unless, in the case of a report of examination of a person not a party, the party shows that he is unable to obtain it. The court on motion may make an order against a party requiring delivery of a report on such terms as are just, and if a physician fails or refuses to make a report the court may exclude his testimony if offered at the trial.

B. By requesting and obtaining a report of the examination so ordered or by taking the deposition of the examiner, the party examined waives any privilege he may have in that action or any other involving the same controversy, regarding the testimony of every other person who has examined or may thereafter examine him in respect of the same mental or physical condition.

C. This Article applies to examinations made by agreement of the parties, unless the agreement expressly provides otherwise. This Article does not preclude discovery of a report of an examining physician or the taking of a deposition of the physician in accordance with the provisions of any other rule.

Acts 1976, No. 574, §1; Acts 1993, No. 619, §1.



CCP 1465.1 - Requests for release of medical records

Art. 1465.1. Requests for release of medical records

A. Any party may serve upon the plaintiff or upon any other party whose medical records are relevant to an issue in the case a request that the plaintiff or other authorized person sign a medical records release authorizing the health care provider to release to the requesting party the medical records of the party whose medical condition is at issue. The release shall be directed to a specific health care provider, shall authorize the release of medical records only, and shall state that the release does not authorize verbal communications by the health care provider to the requesting party.

B. The party upon whom the request is served, within thirty days after service of the request, shall provide to the requesting party releases signed by the plaintiff or other authorized person unless the request is objected to, in which event the reasons for the objection shall be stated. The party requesting the release of medical records may move for an order under Article 1469 with respect to any objection or other failure to respond to the request.

C. The party requesting the medical records shall provide to the party whose medical records are being sought or to his attorney, if he is represented by an attorney, a copy of the request directed to the health care provider, which copy shall be provided contemporaneously with the request directed to the health care provider.

D. The party requesting the medical records shall provide to the party whose medical records are being sought or to his attorney, within seven days of receipt, a copy of all documents obtained by the requesting party pursuant to the release.

Acts 1993, No. 823, §1; Acts 2016, No. 132, §1.



CCP 1466 - Requests for admission; service of request

Art. 1466. Requests for admission; service of request

A party may serve upon any other party a written request for the admission, for purposes of the pending action only, of the truth of any matters within the scope of Articles 1422 through 1425 set forth in the request or of the truth of any relevant matters of fact, including the genuineness of any documents described in the request. Copies of documents shall be served with the request unless they have been or are otherwise furnished or made available for inspection and copying. The request may, without leave of court, be served upon the plaintiff after commencement of the action and upon any other party with or after service of the petition upon that party.

Acts 1976, No. 574, §1.



CCP 1467 - Requests for admission; answers and objections

Art. 1467. Requests for admission; answers and objections

A. Each matter of which an admission is requested shall be separately set forth. The matter is admitted unless, within thirty days after service of the request, or within such shorter or longer time as the court may allow, the party to whom the request is directed serves upon the party requesting the admission a written answer or objection addressed to the matter, signed by the party or by his attorney. The written answer or reasons for objection to each request for admission shall immediately follow a restatement of the request for admission to which the answer or objection is responding. If objection is made, the reasons therefor shall be stated. The answer shall specifically deny the matter or set forth in detail the reasons why the answering party cannot truthfully admit or deny the matter. A denial shall fairly meet the substance of the requested admission, and when good faith requires that a party qualify his answer or deny only a part of the matter of which an admission is requested, he shall specify so much of it as is true and qualify or deny the remainder. An answering party may not give lack of information or knowledge as a reason for failure to admit or deny unless he states that he has made reasonable inquiry and that the information known or readily obtainable by him is insufficient to enable him to admit or deny. A party who considers that a matter of which an admission has been requested presents a genuine issue for trial may not, on that ground alone, object to the request; he may, subject to the provisions of Article 1472, deny the matter or set forth reasons why he cannot admit or deny it.

B. The party who has requested the admissions may move to determine the sufficiency of the answers or objections. Unless the court determines that an objection is justified, it shall order that an answer be served. If the court determines that an answer does not comply with the requirements of this rule, it may order either that the matter is admitted or that an amended answer be served. The court may, in lieu of these orders, determine that final disposition of the request be made at a pretrial conference or at a designated time prior to trial. The provisions of Article 1469 apply to the award of expenses incurred in relation to the motion.

Acts 1976, No. 574, §1; Acts 2010, No. 682, §1, eff. Jan. 1, 2011; Acts 2016, No. 132, §1.



CCP 1468 - Requests for admissions; effect of admission

Art. 1468. Requests for admissions; effect of admission

Any matter admitted under this rule is conclusively established unless the court on motion permits withdrawal or amendment of the admission. Subject to the provisions of Article 1551 governing amendment of a pretrial order, the court may permit withdrawal or amendment when the presentation of the merits of the action will be subserved thereby and the party who obtained the admission fails to satisfy the court that withdrawal or amendment will prejudice him in maintaining his action or defense on the merits. Any admission made by a party under Articles 1466 and 1467 is for the purpose of the pending action only and is not an admission by him for any other purpose nor may it be used against him in any other proceeding.

Acts 1976, No. 574, §1.



CCP 1469 - Motion for order compelling discovery

Art. 1469. Motion for order compelling discovery

A party, upon reasonable notice to other parties and all persons affected thereby, may apply for an order compelling discovery as follows:

(1) An application for an order to a party or a deponent who is not a party may be made to the court in which the action is pending.

(2) If a deponent fails to answer a question propounded or submitted under Articles 1437 or 1448, or a corporation or other entity fails to make a designation under Articles 1442 or 1448, or a party fails to answer an interrogatory submitted under Article 1457, or if a party, in response to a request for inspection submitted under Article 1461, fails to respond that inspection will be permitted as requested or fails to permit inspection as requested, the discovering party may move for an order compelling an answer, or a designation, or an order compelling inspection in accordance with the request. When taking a deposition on oral examination, the proponent of the question may complete or adjourn the examination before he applies for an order.

If the court denies the motion in whole or in part, it may make such protective order as it would have been empowered to make on a motion made pursuant to Article 1426.

(3) For purposes of this Subdivision an evasive or incomplete answer is to be treated as a failure to answer.

(4) If the motion is granted, the court shall, after opportunity for hearing, require the party or deponent whose conduct necessitated the motion or the party or attorney advising such conduct or both of them to pay to the moving party the reasonable expenses incurred in obtaining the order, including attorney's fees, unless the court finds that the opposition to the motion was substantially justified or that other circumstances make an award of expenses unjust.

If the motion is denied, the court shall, after opportunity for hearing, require the moving party or the attorney advising the motion or both of them to pay to the party or deponent who opposed the motion the reasonable expenses incurred in opposing the motion, including attorney's fees, unless the court finds that the making of the motion was substantially justified or that other circumstances make an award of expenses unjust.

If the motion is granted in part and denied in part, the court may apportion the reasonable expenses incurred in relation to the motion among the parties and persons in a just manner.

(5) An application for an order compelling discovery to a member or former member of the legislature in his capacity as a state lawmaker, or a legislative employee in his official capacity, when the legislature or either body thereof is not a party to the proceeding may be made to the court in which the action is pending, but no order compelling discovery shall issue except in strict conformity with the provisions of R.S. 13:3667.3(C). For purposes of this Article "legislative employee" means the clerk of the House of Representatives, the secretary of the Senate, or an employee of the House of Representatives, the Senate, or the Legislative Bureau.

Acts 1976, No. 574, §1; Acts 2006, No. 690, §1, eff. June 29, 2006; Acts 2008, No. 374, §1, eff. June 21, 2008; Acts 2012, No. 519, §1.



CCP 1469.1 - Order compelling discovery of medical records

Art. 1469.1. Order compelling discovery of medical records

No order, subpoena, or subpoena duces tecum for the purpose of obtaining or compelling the production or inspection of medical, hospital, or other records relating to a person's medical treatment, history, or condition, including a subpoena or order issued under Article 1463 and including a subpoena compelling the attendance of the custodian of records or other employee of the health care provider, either by name, title, or position, in connection with such production, shall be granted or issued except as provided in R.S. 13:3715.1.

Acts 1986, No. 1046, §1; Acts 1988, No. 980, §1; Acts 1995, No. 1250, §1.



CCP 1469.2 - Order compelling discovery of financial records; notice

Art. 1469.2. Order compelling discovery of financial records; notice

An order or subpoena duces tecum compelling the production of records of a bank, a savings and loan association, a company issuing credit cards, or a business offering credit relating to the financial or credit information of its customers, whether pursuant to Articles 1421 through 1474, Articles 2451, et seq., or otherwise, shall not be enforceable, unless the person seeking production of such records has complied with the provisions of R.S. 9:3571 or R.S. 6:333, as applicable, requiring that a copy of the subpoena or order also be served on the person whose records are being sought.

Acts 1989, No. 157, §2; Acts 1989, No. 779, §3, eff. July 9, 1989; Acts 1990, No. 1000, §1.



CCP 1470 - Failure to comply with order compelling discovery; contempt

Art. 1470. Failure to comply with order compelling discovery; contempt

If a party or other witness refuses to be sworn or refuses to answer any question after being directed to do so by the court in which the action is pending or in which the judgment was originally rendered, the refusal shall be considered a contempt of the court of the parish where the deposition is being taken.

Acts 1976, No. 574, §1.



CCP 1471 - Failure to comply with order compelling discovery; sanctions

Art. 1471. Failure to comply with order compelling discovery; sanctions

A. If a party or an officer, director, or managing agent of a party or a person designated under Article 1442 or 1448 to testify on behalf of a party fails to obey an order to provide or permit discovery, including an order made under Article 1464 or Article 1469, the court in which the action is pending may make such orders in regard to the failure as are just, and among others any of the following:

(1) An order that the matters regarding which the order was made or any other designated facts shall be taken to be established for the purposes of the action in accordance with the claim of the party obtaining the order.

(2) An order refusing to allow the disobedient party to support or oppose designated claims or defenses, or prohibiting him from introducing designated matters in evidence.

(3) An order striking out pleadings or parts thereof, or staying further proceedings until the order is obeyed, or dismissing the action or proceeding or any part thereof, or rendering a judgment by default against the disobedient party.

(4) In lieu of any of the foregoing orders or in addition thereto, an order treating as a contempt of court the failure to obey any orders except an order to submit to a physical or mental examination.

(5) Where a party has failed to comply with an order under Article 1464, requiring him to produce another for examination, such orders as are listed in Subparagraphs (1), (2), and (3) of this Paragraph, unless the party failing to comply shows that he is unable to produce such person for examination.

B. Absent exceptional circumstances, a court may not impose sanctions under this Article on a person or party for failing to provide electronically stored information lost as a result of the routine, good-faith operation of an electronic information system.

C. In lieu of any of the foregoing orders or in addition thereto, the court shall require the party failing to obey the order or the attorney advising him or both to pay the reasonable expenses, including attorney fees, caused by the failure, unless the court finds that the failure was substantially justified or that other circumstances make an award of expenses unjust.

Acts 1976, No. 574, §1; Acts 2008, No. 824, §3, eff. Jan. 1, 2009.



CCP 1472 - Failure to admit; expenses

Art. 1472. Failure to admit; expenses

If a party fails to admit the genuineness of any document or the truth of any matter as requested under Article 1466, and if the party requesting the admissions thereafter proves the genuineness of the document or the truth of the matter, he may apply to the court for an order requiring the other party to pay him the reasonable expenses incurred in making that proof, including reasonable attorney's fees. The court shall make the order unless it finds that the request was held objectionable pursuant to Article 1467, or the admission sought was of no substantial importance, or the party failing to admit had reasonable ground to believe that he might prevail on the matter, or there was other good reason for the failure to admit.

Acts 1976, No. 574, §1.



CCP 1473 - Failure to attend deposition, serve answers or respond to request for inspection

Art. 1473. Failure to attend deposition, serve answers or respond to request for inspection

If a party or an officer, director, or managing agent of a party or a person designated under Articles 1442 or 1448 to testify on behalf of a party fails to appear before the officer who is to take his deposition, after being served with a proper notice, or to serve answers or objections to interrogatories submitted under Article 1457, after proper service of the interrogatories, or to serve a written response to a request for inspection submitted under Article 1461, after proper service of the request, the court in which the action is pending on motion may make such orders in regard to the failure as are just, and among others it may take any action authorized under Paragraphs (1), (2), and (3) of Article 1471. In lieu of any order or in addition thereto, the court shall require the party failing to act or the attorney advising him or both to pay the reasonable expenses, including attorney's fees, caused by the failure, unless the court finds that the failure was substantially justified or that other circumstances make an award of expenses unjust.

The failure to act described in this Article may not be excused on the ground that the discovery sought is objectionable unless the party failing to act has applied for a protective order as provided by Article 1426.

Acts 1976, No. 574, §1.



CCP 1474 - Service of written objections, notices, requests, affidavits, interrogatories, and answers thereto

Art. 1474. Service of written objections, notices, requests, affidavits, interrogatories, and answers thereto

A. Except as otherwise provided by Article 1430, all of the objections, notices, requests, affidavits, interrogatories, and answers to interrogatories, required by any Article in this Chapter to be in writing and served on an adverse party, may be served as provided in Article 1313.

B. Interrogatories and the answers thereto, requests for production or inspection, and requests for admissions and the responses thereto authorized by Article 1421 shall be served upon other counsel or parties, but shall not be filed in the record of the proceedings, unless filing is required under the provisions of Paragraph C of this Article or unless ordered to be filed by the court. The failure or lack of filing such items shall not affect the use or admissibility at trial or by the court if otherwise authorized or provided by law. The party responsible for service of the discovery materials shall retain the original and become the custodian of such materials.

C.(1) If relief is sought under Article 1467 or 1469 with regard to any interrogatories, requests for production or inspection, requests for admissions, answers to interrogatories, or responses to requests for admissions, copies of the portions of the interrogatories, requests, answers, or responses in dispute shall be filed with the court contemporaneously with any motion filed under such Articles.

(2) If interrogatories, requests, answers, or responses are to be used at trial or are necessary to a pretrial motion which might result in a final order on any issue, the portions to be used shall be filed in the proceedings at the outset of the trial or at the filing of the motion insofar as their use can be reasonably anticipated.

(3) When documentation of discovery not previously in the record is needed for appeal purposes, upon an application and order of the court, or by stipulation of counsel, the necessary discovery materials shall be filed in the proceedings.

(4) The serving of any discovery materials pursuant to the provisions of this Article shall be considered a step in the prosecution or defense of an action for purposes of Article 561, notwithstanding that such discovery materials are not filed in the record of the proceedings.

D. The provisions of this Article shall not be construed to preclude the filing of any discovery materials as exhibits or as evidence in connection with a motion or at trial.

Acts 1989, No. 388, §1, eff. June 30, 1989.



CCP 1475 - Affidavit for medical cost; counter affidavit; service

Art. 1475. Affidavit for medical cost; counter affidavit; service

A.(1) Unless a controverting affidavit is filed as provided for in this Article, an affidavit establishing medical services and costs shall be sufficient evidence to support a finding of fact by a judge or jury that the bill is authentic.

(2) The affidavit shall be made either by the person who provided the medical service or by the official custodian in charge of the medical records. The affidavit shall be accompanied by an itemized statement which shall set forth with specificity the medical service provided and the corresponding charge.

(3) The party submitting the affidavit in evidence shall file the affidavit with the clerk of court and serve a copy of the affidavit on other parties and all persons affected thereby at least thirty days before the trial.

B.(1) Any party intending to contravene the affidavit shall file a counter affidavit with the clerk of court and serve a copy of the counter affidavit on the other party or party's attorney of record not later than fifteen days after receipt of a copy of the affidavit and at least ten days before the trial or at any time before the trial with leave of court.

(2) The counter affidavit shall establish a reasonable basis on which the party intends to controvert the claim set forth in the initial affidavit and shall be made by a person who is qualified either by knowledge, skill, experience, training, or education, to testify in contravention of all or part of any matters contained in the initial affidavit.

C. If a counter affidavit is filed, and after opportunity for hearing, a party who fails to establish to the court's satisfaction that the medical statements are not authentic shall be required to pay to the initial affiant all costs and expenses incurred as a result of the hearing. The court may waive assessment of costs and expenses if it finds that the counter affidavit was substantially justified or that other circumstances make an award of expenses unjust.

Acts 1997, No. 72, §1.



CCP 1551 - Pretrial and scheduling conference; order

TITLE IV

PRE-TRIAL PROCEDURE

Art. 1551. Pretrial and scheduling conference; order

A. In any civil action in a district court the court may in its discretion direct the attorneys for the parties to appear before it for conferences to consider any of the following:

(1) The simplification of the issues, including the elimination of frivolous claims or defenses.

(2) The necessity or desirability of amendments to the pleadings.

(3) What material facts and issues exist without substantial controversy, and what material facts and issues are actually and in good faith controverted.

(4) Proof, stipulations regarding the authenticity of documents, and advance rulings from the court on the admissibility of evidence.

(5) Limitations or restrictions on or regulation of the use of expert testimony under Louisiana Code of Evidence Article 702.

(6) The control and scheduling of discovery including any issues relating to disclosure or discovery of electronically stored information, and the form or forms in which it should be produced.

(7) Any issues relating to claims of privilege or protection of trial preparation material, and whether the court should include agreements between counsel relating to such issues in an order.

(8) The identification of witnesses, documents, and exhibits.

(9) The presentation of testimony or other evidence by electronic devices.

(10) Such other matters as may aid in the disposition of the action.

B. The court shall render an order which recites the action taken at the conference, the amendments allowed to the pleadings, and the agreements made by the parties as to any of the matters considered, and which limits the issues for trial to those not disposed of by admissions or agreements of counsel. Such order controls the subsequent course of the action, unless modified at the trial to prevent manifest injustice.

C. If a party's attorney fails to obey a pretrial order, or to appear at the pretrial and scheduling conference, or is substantially unprepared to participate in the conference or fails to participate in good faith, the court, on its own motion or on the motion of a party, after hearing, may make such orders as are just, including orders provided in Article 1471 (2), (3), and (4). In lieu of or in addition to any other sanction, the court may require the party or the attorney representing the party or both to pay the reasonable expenses incurred by noncompliance with this Paragraph, including attorney fees.

Acts 1997, No. 1056, §1; Acts 2008, No. 824, §3, eff. Jan. 1, 2009.



CCP 1552 - Environmental management orders

Art. 1552. Environmental management orders

Upon the request of any party in any civil action alleging environmental damage pursuant to R.S. 30:29, or the Department of Natural Resources, office of conservation, the court shall direct the attorneys for the parties to appear before the court to develop an environmental management order. The environmental management order shall authorize all parties to access the property allegedly impacted to perform inspections and environmental testing. The order shall require that all test results be submitted to all parties and the Department of Natural Resources, office of conservation, within thirty days of receipt thereof. Failure by a party to provide the results of testing to the other parties shall preclude that party from admitting those results into evidence in the civil action. The environmental management order shall include reasonable terms for all of the following:

(1) Access to the property.

(2) Investigation and environmental testing.

(3) Sampling and testing protocols.

(4) Specific time frames within which to conduct such testing and sampling.

Acts 2012, No. 754, §1.



CCP 1561 - Consolidation for trial

TITLE V

TRIAL

CHAPTER 1. CONSOLIDATION OF CASES AND SEPARATE

TRIALS OF ISSUES OF LIABILITY AND DAMAGES

Art. 1561. Consolidation for trial

A. When two or more separate actions are pending in the same court, the section or division of the court in which the first filed action is pending may order consolidation of the actions for trial after a contradictory hearing, and upon a finding that common issues of fact and law predominate, and, in the event a trial date has been set in a subsequently filed action, upon a finding that consolidation is in the interest of justice. The contradictory hearing may be waived upon the certification by the mover that all parties in all cases to be consolidated consent to the consolidation.

B. Consolidation shall not be ordered if it would do any of the following:

(1) Cause jury confusion.

(2) Prevent a fair and impartial trial.

(3) Give one party an undue advantage.

(4) Prejudice the rights of any party.

Acts 1997, No. 968, §1; Acts 2008, No. 824, §4, eff. Jan. 1, 2009; Acts 2012, No. 194, §1.



CCP 1562 - Separate trials of issues of insurance coverage, liability, and damages

Art. 1562. Separate trials of issues of insurance coverage, liability, and damages

A. If it would simplify the proceedings or would permit a more orderly disposition of the case or otherwise would be in the interest of justice, at any time prior to trial the court may order, with the consent of all parties, separate trials on the issues of liability and damages, whether or not there is to be a jury trial on either issue.

B. If a defendant has been found liable by a jury, the court shall proceed with the trial on the remaining issues before the same jury unless all parties consent to a trial before a different jury.

C. Notwithstanding the provisions of Paragraph B of this Article, in a jury trial, the court may order, with the consent of all the parties, that a separate trial on the issue of damages shall precede a trial on the issue of liability.

D. If it would simplify the proceedings or would permit a more orderly disposition of the case or otherwise would be in the interest of justice, at any time prior to trial on the merits, the court may order, with the consent of all parties, a separate trial on the issue of insurance coverage, unless a factual dispute that is material to the insurance coverage issue duplicates an issue relative to liability or damages. The issue of insurance coverage shall be decided by the court alone, whether or not there is to be a jury trial on the issue of liability or damages.

Added by Acts 1983, No. 534, §2. Amended by Acts 1985, No. 289, §1, eff. July 8, 1985; Acts 1992, No. 72, §1.



CCP 1563 - Limited admission of liability in environmental damage lawsuits; effect

Art. 1563. Limited admission of liability in environmental damage lawsuits; effect

A.(1) If any party admits liability for environmental damage pursuant to R.S. 30:29, that party may elect to limit this admission of liability for environmental damage to responsibility for implementing the most feasible plan to evaluate, and if necessary, remediate all or a portion of the contamination that is the subject of the litigation to applicable regulatory standards, hereinafter referred to as a "limited admission". A limited admission shall not be construed as an admission of liability for damages under R.S. 30:29(H), nor shall a limited admission result in a waiver of any rights or defenses of the admitting party.

(2) Upon the expiration of the delay in which a party may file a limited admission under Subparagraph (5) of this Paragraph, and if one or more of the defendants have made a timely limited admission, the court shall refer the matter to the Department of Natural Resources, office of conservation, hereinafter referred to as the "department", to conduct a public hearing to approve or structure a plan which the department determines to be the most feasible plan to evaluate or remediate the environmental damage under the applicable regulatory standards pursuant to the provisions of R.S. 30:29. There shall be a rebuttable presumption that the plan approved or structured by the department, after consultation with the Department of Environmental Quality as appropriate, shall be the most feasible plan to evaluate or remediate the environmental damage under the applicable regulatory standards pursuant to the provisions of R.S. 30:29. For cases tried by a jury, the court shall instruct the jury regarding this presumption if requested by a party.

(3) The limited admission, the plan approved by the department, and all written comments provided by the agencies pursuant to R.S. 30:29(C)(3)(b) shall be admissible subject to the Code of Evidence Articles 702 through 705 and Code of Civil Procedure Article 1425 as evidence in any action.

(4) At any time after the filing of a civil action subject to the provisions of R.S. 30:29 and, absent good cause shown, no later than ninety days after the completion of the environmental testing set forth in the environmental management order issued by the court pursuant to the Code of Civil Procedure Article 1552, any party may make a limited admission by filing the same into the record of the court proceeding.

(5) Any other party who intends to make a limited admission for the same or any other environmental damage shall file it into the record of the court proceeding within sixty days of the filing of the first limited admission by another party. Any limited admission filed by another party after the first limited admission is filed shall be filed no later than ninety days following the completion of the environmental testing set forth in the environmental management order.

(6) The party making a limited admission shall be required to deposit with the department sufficient funds to cover the cost of the department's review of the plans or submittals under R.S. 30:29, including the cost of holding a public hearing to approve or structure the feasible plan. The initial payment of these costs shall be in an amount of one hundred thousand dollars. This initial payment shall be deposited prior to or along with the submission of the plan by the admitting party. The admitting party shall be entitled to reimbursement of any portion of the deposit that is unused by the department. Within thirty days of the department's filing of the plan, the party admitting responsibility for implementing the most feasible plan shall reimburse the plaintiff for those costs which the court determines to be recoverable under R.S. 30:29(E)(1).

B. The provisions of this Article shall not establish primary jurisdiction with the Department of Natural Resources.

Acts 2012, No. 754, §1; Acts 2014, No. 400, §2.

NOTE: See Acts 2012, No. 754, §2 and Acts 2014, No. 400, §3, relative to applicability.



CCP 1571 - Assignment by court rule

CHAPTER 2. ASSIGNMENT OF CASES FOR TRIAL

Art. 1571. Assignment by court rule

A.(1) The district courts shall prescribe the procedure for assigning cases for trial, by rules which shall:

(a) Require adequate notice of trial to all parties; and

(b) Prescribe the order of preference in accordance with law.

(2) These rules shall not allow the assignment of ordinary proceedings for trial except after answer filed.

B. A party who appears in proper person before the court shall advise the court of his current address and any change of address during the pendency of the proceedings. The address and change of address shall be entered in the record of the proceedings. The failure of a party to provide such information does not affect the validity of any judgment rendered if notice of trial or other matters was sent to the party's last known address of record.

Acts 1989, No. 284, §1.



CCP 1572 - Written request for notice of trial

Art. 1572. Written request for notice of trial

The clerk shall give written notice of the date of the trial whenever a written request therefor is filed in the record or is made by registered mail by a party or counsel of record. This notice shall be mailed by the clerk, by certified mail, properly stamped and addressed, at least ten days before the date fixed for the trial. The provisions of this article may be waived by all counsel of record at a pre-trial conference.

Amended by Acts 1980, No. 460, §1.



CCP 1573 - Assignment of trials; preference; terminally ill

Art. 1573. Assignment of trials; preference; terminally ill

The court shall give preference in scheduling upon the motion of any party to the action who presents to the court documentation to establish that the party has reached the age of seventy years or who presents to the court medical documentation that the party suffers from an illness or condition because of which he is not likely to survive beyond six months, if the court finds that the interests of justice will be served by granting such preference.

Acts 1990, No. 106, §1.



CCP 1601 - Discretionary grounds

CHAPTER 3. CONTINUANCE

Art. 1601. Discretionary grounds

A continuance may be granted in any case if there is good ground therefor.



CCP 1602 - Peremptory grounds

Art. 1602. Peremptory grounds

A continuance shall be granted if at the time a case is to be tried, the party applying for the continuance shows that he has been unable, with the exercise of due diligence, to obtain evidence material to his case; or that a material witness has absented himself without the contrivance of the party applying for the continuance.

Amended by Acts 1966, No. 186, §1.



CCP 1603 - Motion for continuance

Art. 1603. Motion for continuance

A motion for a continuance shall set forth the grounds upon which it is based, and if in writing shall comply with the provisions of Article 863.



CCP 1604 - Prevention of continuance by admission of adverse party

Art. 1604. Prevention of continuance by admission of adverse party

When a party applies for a continuance on account of the absence of a material witness, the adverse party may require him to disclose on oath what facts he intends to prove by such witness, and if the adverse party admits that if the witness were present he would testify as stated in the affidavit, the court shall proceed to the trial of the case.



CCP 1605 - Trial of motion; order

Art. 1605. Trial of motion; order

Every contested motion for a continuance shall be tried summarily and contradictorily with the opposite party.



CCP 1631 - Power of court over proceedings; exclusion of witnesses; mistrial

CHAPTER 4. TRIAL PROCEDURE

Art. 1631. Power of court over proceedings; exclusion of witnesses; mistrial

A. The court has the power to require that the proceedings shall be conducted with dignity and in an orderly and expeditious manner, and to control the proceedings at the trial, so that justice is done.

B. The exclusion of witnesses is governed by Louisiana Code of Evidence Article 615.

C. The court on its own motion, or on the motion of any party, after hearing, may grant a mistrial.

Amended by Acts 1966, No. 36, §1; Acts 1988, No. 515, §2, eff. Jan. 1, 1989; Acts 1995, No. 411, §1.



CCP 1632 - Order of trial

Art. 1632. Order of trial

The normal order of trial shall be as follows:

(1) The opening statements by the plaintiff and the defendant, in that order;

(2) The presentation of the evidence of the plaintiff and of the defendant, in that order;

(3) The presentation of the evidence of the plaintiff in rebuttal; and

(4) The argument of the plaintiff, of the defendant, and of the plaintiff in rebuttal, in that order.

This order may be varied by the court when circumstances so justify.

When an action involves parties in addition to the plaintiff and the defendant, the court shall determine the order of trial as to them and the plaintiff and the defendant.



CCP 1633 - Oath or affirmation of witnesses; refusal to testify

Art. 1633. Oath or affirmation of witnesses; refusal to testify

A. Before testifying, every witness shall be required to declare that he will testify truthfully, by oath or affirmation administered in a form calculated to awaken his conscience and impress his mind with his duty to do so.

B. A witness who appears but refuses to testify without proper cause shall be considered in contempt of court.

Amended by Acts 1988, No. 515, §2, eff. Jan. 1, 1989.



CCP 1633.1 - Live trial testimony by video

Art. 1633.1. Live trial testimony by video

The court may order, upon a showing of appropriate safeguards, live testimony of a witness to be presented in open court by teleconference, video link, or other visual remote technology, if the witness is beyond the subpoena power of the court or when compelling circumstances are shown. The order may be entered at a pretrial conference or, in exceptional circumstances, on motion set for hearing at least ten days prior to trial or at another time that does not prejudice the parties.

Acts 2007, No. 140, §1.



CCP 1634 - Cross-examination of a party or person identified with a party

Art. 1634. Cross-examination of a party or person identified with a party

A party or a person identified with a party may be called as a witness and examined by the adverse party in accordance with Louisiana Code of Evidence Articles 607 and 611.

Amended by Acts 1970, No. 406, §1; Acts 1988, No. 515, §2, eff. Jan 1, 1989.



CCP 1635 - Exceptions unnecessary

Art. 1635. Exceptions unnecessary

Formal exceptions to rulings or orders of the court are unnecessary. For all purposes it is sufficient that a party, at the time the ruling or order of the court is made or sought, makes known to the court the action which he desires the court to take or his objection to the action of the court and his grounds therefor; and, if a party has no opportunity to object to a ruling or order at the time it is made, the absence of an objection does not thereafter prejudice him.



CCP 1636 - Evidence held inadmissible; record or statement as to nature thereof

Art. 1636. Evidence held inadmissible; record or statement as to nature thereof

A. When the court rules against the admissibility of any evidence, it shall either permit the party offering such evidence to make a complete record thereof, or permit the party to make a statement setting forth the nature of the evidence.

B. At the request of any party, the court may allow any excluded evidence to be offered, subject to cross-examination: on the record during a recess or such other time as the court shall designate; or by deposition taken before a person authorized by Article l434 within thirty days subsequent to the exclusion of any such evidence or the completion of the trial or hearing, whichever is later. When the record is completed during a recess or other designated time, or by deposition, there will be no necessity for the requesting party to make a statement setting forth the nature of the evidence.

C. In all cases, the court shall state the reason for its ruling as to the inadmissibility of the evidence. This ruling shall be reviewable on appeal without the necessity of further formality.

D. If the court permits a party to make a complete record of the evidence held inadmissible, it shall allow any other party the opportunity to make a record in the same manner of any evidence bearing upon the evidence held to be inadmissible.

Acts 1993, No. 985, §1.



CCP 1637 - Completion of trial; pronouncement of judgment

Art. 1637. Completion of trial; pronouncement of judgment

After the trial is completed, the court may immediately pronounce judgment or take the case under advisement.



CCP 1671 - Voluntary dismissal

CHAPTER 5. DISMISSAL

Art. 1671. Voluntary dismissal

A judgment dismissing an action without prejudice shall be rendered upon application of the plaintiff and upon his payment of all costs, if the application is made prior to any appearance of record by the defendant. If the application is made after such appearance, the court may refuse to grant the judgment of dismissal except with prejudice.

Acts 1997, No. 578, §1.



CCP 1672 - Involuntary dismissal

Art. 1672. Involuntary dismissal

A.(1) A judgment dismissing an action shall be rendered upon application of any party, when the plaintiff fails to appear on the day set for trial. In such case, the court shall determine whether the judgment of dismissal shall be with or without prejudice.

(2) The court, on its own motion, may dismiss an action without prejudice when all the parties thereto fail to appear on the day set for trial; however, when a case has been dismissed pursuant to this provision and it is claimed that there is a pending settlement, either party may reinstate the suit within sixty days of receipt of the notice of dismissal, and any cause of action which had not prescribed when the case was originally filed shall be fully reinstated as though the case had never been dismissed.

B. In an action tried by the court without a jury, after the plaintiff has completed the presentation of his evidence, any party, without waiving his right to offer evidence in the event the motion is not granted, may move for a dismissal of the action as to him on the ground that upon the facts and law, the plaintiff has shown no right to relief. The court may then determine the facts and render judgment against the plaintiff and in favor of the moving party or may decline to render any judgment until the close of all the evidence.

C. A judgment dismissing an action without prejudice shall be rendered as to a person named as a defendant for whom service has not been requested within the time prescribed by Article 1201(C) or 3955 upon the sustaining of a declinatory exception filed by such defendant, or upon contradictory motion of any other party, unless good cause is shown why service could not be requested, in which case the court may order that service be effected within a specified time.

Acts 1983, No. 534, §9; Acts 1997, No. 518, §2, eff. Jan. 1, 1998; Acts 1997, No. 1058, §1; Acts 2006, No. 750, §1; Acts 2010, No. 407, §1.



CCP 1673 - Effect of dismissal with or without prejudice

Art. 1673. Effect of dismissal with or without prejudice

A judgment of dismissal with prejudice shall have the effect of a final judgment of absolute dismissal after trial. A judgment of dismissal without prejudice shall not constitute a bar to another suit on the same cause of action.



CCP 1701 - Judgment by default

CHAPTER 6. DEFAULT

Art. 1701. Judgment by default

A. If a defendant in the principal or incidental demand fails to answer within the time prescribed by law, judgment by default may be entered against him. The judgment may be obtained by oral motion in open court or by written motion mailed to the court, either of which shall be entered in the minutes of the court, but the judgment shall consist merely of an entry in the minutes.

B. When a defendant in an action for divorce under Civil Code Article 103(1), by sworn affidavit, acknowledges receipt of a certified copy of the petition and waives formal citation, service of process, all legal delays, notice of trial, and appearance at trial, a judgment of default may be entered against the defendant the day on which the affidavit is filed. The affidavit of the defendant may be prepared or notarized by any notary public. The judgment may be obtained by oral motion in open court or by written motion mailed to the court, either of which shall be entered in the minutes of the court, but the judgment shall consist merely of an entry in the minutes. Notice of the signing of the final judgment as provided in Article 1913 is not required.

Amended by Acts 1968, No. 126, §1; Acts 1982, No. 587, §1; Acts 1985, No. 481, §1, eff. July 12, 1985; Acts 1987, No. 181, §1; Acts 1990, No. 1009, §4, eff. Jan. 1, 1991; Acts 2001, No. 512, §1.



CCP 1702 - Confirmation of default judgment

Art. 1702. Confirmation of default judgment

A. A judgment of default must be confirmed by proof of the demand that is sufficient to establish a prima facie case and that is admitted on the record prior to confirmation. The court may permit documentary evidence to be filed in the record in any electronically stored format authorized by the local rules of the district court or approved by the clerk of the district court for receipt of evidence. If no answer is filed timely, this confirmation may be made after two days, exclusive of holidays, from the entry of the judgment of default. When a judgment of default has been entered against a party that is in default after having made an appearance of record in the case, notice of the date of the entry of the judgment of default must be sent by certified mail by the party obtaining the judgment of default to counsel of record for the party in default, or if there is no counsel of record, to the party in default, at least seven days, exclusive of holidays, before confirmation of the judgment of default.

B.(1) When a demand is based upon a conventional obligation, affidavits and exhibits annexed thereto which contain facts sufficient to establish a prima facie case shall be admissible, self-authenticating, and sufficient proof of such demand. The court may, under the circumstances of the case, require additional evidence in the form of oral testimony before entering judgment.

(2) When a demand is based upon a delictual obligation, the testimony of the plaintiff with corroborating evidence, which may be by affidavits and exhibits annexed thereto which contain facts sufficient to establish a prima facie case, shall be admissible, self-authenticating, and sufficient proof of such demand. The court may, under the circumstances of the case, require additional evidence in the form of oral testimony before entering judgment.

(3) When the sum due is on an open account or a promissory note or other negotiable instrument, an affidavit of the correctness thereof shall be prima facie proof. When the demand is based upon a promissory note or other negotiable instrument, no proof of any signature thereon shall be required.

C. In those proceedings in which the sum due is on an open account or a promissory note, other negotiable instrument, or other conventional obligation, or a deficiency judgment derived therefrom, including those proceedings in which one or more mortgages, pledges, or other security for the open account, promissory note, negotiable instrument, conventional obligation, or deficiency judgment derived therefrom is sought to be enforced, maintained, or recognized, or in which the amount sought is that authorized by R.S. 9:2782 for a check dishonored for nonsufficient funds, a hearing in open court shall not be required unless the judge, in his discretion, directs that such a hearing be held. The plaintiff shall submit to the court the proof required by law and the original and not less than one copy of the proposed final judgment. The judge shall, within seventy-two hours of receipt of such submission from the clerk of court, sign the judgment or direct that a hearing be held. The clerk of court shall certify that no answer or other pleading has been filed by the defendant. The minute clerk shall make an entry showing the dates of receipt of proof, review of the record, and rendition of the judgment. A certified copy of the signed judgment shall be sent to the plaintiff by the clerk of court.

D. When the demand is based upon a claim for a personal injury, a sworn narrative report of the treating physician or dentist may be offered in lieu of his testimony.

E. Notwithstanding any other provisions of law to the contrary, when the demand is for divorce under Civil Code Article 103(1) or (5), whether or not the demand contains a claim for relief incidental or ancillary thereto, a hearing in open court shall not be required unless the judge, in his discretion, directs that a hearing be held. The plaintiff shall submit to the court an affidavit specifically attesting to and testifying as to the truth of all of the factual allegations contained in the petition, the original and not less than one copy of the proposed final judgment, and a certification which shall indicate the type of service made on the defendant, the date of service, the date a preliminary default was entered, and a certification by the clerk that the record was examined by the clerk, including the date of the examination, and a statement that no answer or other opposition has been filed. If no answer or other pleading has been filed by the defendant, the judge shall, after two days, exclusive of holidays, of entry of a preliminary default, review the affidavit, proposed final judgment, and certification, render and sign the judgment, or direct that a hearing be held. The minutes shall reflect rendition and signing of the judgment.

Acts 1983, No. 266, §1, eff. Jan. 1, 1984; Acts 1986, No. 219, §1; Acts 1986, No. 285, §1; Acts 1986, No. 430, §1; Acts 1987, No. 182, §1; Acts 1987, No. 271, §1; Acts 1990, No. 1009, §4, eff. Jan. 1, 1991; Acts 1992, No. 292, §1 ; Acts 2001, No. 512, §1; Acts 2008, No. 354, §1, eff. June 21, 2008; Acts 2013, No. 78, §1; Acts 2014, No. 791, §20; Acts 2015, No. 221, §2.

NOTE: See Acts 2015, No. 221, §4, regarding applicability.



CCP 1702.1 - Confirmation of default judgment without hearing in open court; required information; certifications

Art. 1702.1. Confirmation of default judgment without hearing in open court; required information; certifications

A. When the plaintiff seeks to confirm a default judgment as provided in Article 1702(B)(1) and (C), along with any proof required by law, he or his attorney shall include in an itemized form with the motion and judgment a certification that the suit is on an open account, promissory note, or other negotiable instrument, on a conventional obligation, or on a check dishonored for nonsufficient funds, and that the necessary invoices and affidavit, note and affidavit, or check or certified reproduction thereof are attached. If attorney fees are sought under R.S. 9:2781 or 2782, the attorney shall certify that fact and that a copy of the demand letter and if required, the return receipt showing the date received by the debtor are attached and that the number of days required by R.S. 9:2781(A) or 2782(A), respectively, have elapsed before suit was filed.

B. The certification shall indicate the type of service made on the defendant, the date of service, and the date a preliminary default was entered, and shall also include a certification by the clerk that the record was examined by the clerk, including therein the date of the examination and a statement that no answer or other opposition has been filed.

Added by Acts 1984, No. 507, §1. Acts 1987, No. 182, §1; Acts 1992, No. 292, §1; Acts 2001, No. 1075, §2.



CCP 1703 - Scope of judgment

Art. 1703. Scope of judgment

A judgment by default shall not be different in kind from that demanded in the petition. The amount of damages awarded shall be the amount proven to be properly due as a remedy.

Amended by Acts 1988, No. 443, §2, eff. Jan. 1, 1989.

{{NOTE: SEE ACTS 1988, NO. 443, §3.}}



CCP 1704 - Confirmation of judgment by default in suits against the state or a political subdivision

Art. 1704. Confirmation of judgment by default in suits against the state or a political subdivision

A. Notwithstanding any other provision of law to the contrary, prior to confirmation of a judgment of default against the state or any of its departments, offices, boards, commissions, agencies, or instrumentalities, a certified copy of the minute entry constituting the judgment entered pursuant to Article 1701, together with a certified copy of the petition or other demand, shall be sent by the plaintiff or his counsel to the attorney general by registered or certified mail, or shall be served by the sheriff personally upon the attorney general or the first assistant attorney general at the office of the attorney general. If the minute entry and the petition are served on the attorney general by mail, the person mailing such items shall execute and file in the record an affidavit stating that these items have been enclosed in an envelope properly addressed to the attorney general with sufficient postage affixed, and stating the date on which such envelope was deposited in the United States mails. In addition the return receipt shall be attached to the affidavit which was filed in the record.

B. If no answer is filed during the fifteen days immediately following the date on which the attorney general or the first assistant attorney general received notice of the default as provided in Subsection A of this Section, a judgment by default entered against the state or any of its departments, offices, boards, commissions, agencies, or instrumentalities may be confirmed by proof as required by Article 1702.

C. Notwithstanding any other provision of law to the contrary, prior to confirmation of a judgment of default against a political subdivision of the state or any of its departments, offices, boards, commissions, agencies, or instrumentalities, a certified copy of the minute entry constituting the judgment entered pursuant to Article 1701, together with a certified copy of the petition or other demand, shall be sent by the plaintiff or his counsel by registered or certified mail to the proper agent or person for service of process at the office of that agent or person. The person mailing such items shall execute and file in the record an affidavit stating that these items have been enclosed in an envelope properly addressed to the proper agent or person for service of process, with sufficient postage affixed, and stating the date on which such envelope was deposited in the United States mails. In addition the return receipt shall be attached to the affidavit which was filed in the record.

D. If no answer is filed during the fifteen days immediately following the date on which the agent or person for service of process received notice of the default as provided in Paragraph C of this Article, a judgment by default entered against the political subdivision of the state or any of its departments, offices, boards, commissions, agencies, or instrumentalities may be confirmed by proof as required by Article 1702.

Added by Acts 1978, No. 149, §1, eff. June 29, 1978; Acts 1986, No. 155, §1, eff. June 28, 1986.



CCP 1731 - Issues triable by jury

CHAPTER 7. JURY TRIAL

SECTION 1. RIGHT TO TRIAL BY JURY

Art. 1731. Issues triable by jury

A. Except as limited by Article 1732, the right of trial by jury is recognized.

B. Except as otherwise provided, the nature and amount of the principal demand shall determine whether any issue in the principal or incidental demand is triable by jury.

C. If the compulsory reconventional demand is triable by a jury, but the principal demand is not, the compulsory reconventional demand may be tried by a jury.

Acts 1983, No. 534, §1; Acts 1995, No. 661, §1.



CCP 1732 - Limitation upon jury trials

Art. 1732. Limitation upon jury trials

A trial by jury shall not be available in:

(1) A suit where the amount of no individual petitioner's cause of action exceeds fifty thousand dollars exclusive of interest and costs, except as follows:

(a) If an individual petitioner stipulates or otherwise judicially admits sixty days or more prior to trial that the amount of the individual petitioner's cause of action does not exceed fifty thousand dollars exclusive of interest and costs, a defendant shall not be entitled to a trial by jury.

(b) If an individual petitioner stipulates or otherwise judicially admits for the first time less than sixty days prior to trial that the amount of the individual petitioner's cause of action does not exceed fifty thousand dollars exclusive of interest and costs, any other party may retain the right to a trial by jury if that party is entitled to a trial by jury pursuant to this Article and has otherwise complied with the procedural requirements for obtaining a trial by jury.

(c) Notwithstanding Subsubparagraphs (a) and (b) of this Subparagraph, if, as a result of a compromise or dismissal of one or more claims or parties which occurs less than sixty days prior to trial, an individual petitioner stipulates or otherwise judicially admits that the amount of the individual petitioner's cause of action does not exceed fifty thousand dollars exclusive of interest and costs, a defendant shall not be entitled to a trial by jury.

(2) A suit on an unconditional obligation to pay a specific sum of money, unless the defense thereto is forgery, fraud, error, want, or failure of consideration.

(3) A summary, executory, probate, partition, mandamus, habeas corpus, quo warranto, injunction, concursus, workers' compensation, emancipation, tutorship, interdiction, curatorship, filiation, annulment of marriage, or divorce proceeding.

(4) A proceeding to determine custody, visitation, alimony, or child support.

(5) A proceeding to review an action by an administrative or municipal body.

(6) All cases where a jury trial is specifically denied by law.

Acts 1983, No. 534, §1. Amended by Acts 1984, No. 301, §1; Acts 1987, No. 766, §1; Acts 1988, No. 147, §1; Acts 1989, No. 107, §1; Acts 1990, No. 361, §1, eff. Jan. 1, 1991; Acts 1993, No. 661, §1; Acts 1999, No. 1363, §1; Acts 2004, No. 26, §2; Acts 2013, No. 391, §1.



CCP 1733 - Demand for jury trial; bond for costs

Art. 1733. Demand for jury trial; bond for costs

A. A party may obtain a trial by jury by filing a pleading demanding a trial by jury and a bond in the amount and within the time set by the court pursuant to Article 1734.

B. A motion to withdraw a demand for a trial by jury shall be in writing.

C. The pleading demanding a trial by jury shall be filed not later than ten days after either the service of the last pleading directed to any issue triable by a jury, or the granting of a motion to withdraw a demand for a trial by jury.

Acts 1983, No. 534, §1.



CCP 1734 - Fixing the bond; calling the jury venire

Art. 1734. Fixing the bond; calling the jury venire

A. Except as otherwise provided by R.S. 13:3105 et seq., when the case has been set for trial, the court shall fix the amount of the bond to cover all costs related to the trial by jury and shall fix the time for filing the bond, which shall be no later than sixty days prior to trial. Notice of the fixing of the bond shall be served on all parties. If the bond is not filed timely, any other party shall have an additional ten days to file the bond.

B. When the bond has been filed, the clerk of court shall order the jury commission to draw a sufficient number of jurors to try and determine the cause, such drawing to be made in accordance with R.S. 13:3044.

Acts 1987, No. 148, §1; Acts 1995, No. 148, §1; Acts 2005, No. 28, §1.



CCP 1734.1 - Cash deposit; procedure

Art. 1734.1. Cash deposit; procedure

A. When the case has been set for trial, the court may order, in lieu of the bond required in Article 1734, a deposit for costs, which shall be a specific cash amount, and the court shall fix the time for making the deposit, which shall be no later than thirty days prior to trial. The deposit shall include sufficient funds for payment of all costs associated with a jury trial, including juror fees and expenses and charges of the jury commission, clerk of court, and sheriff. The required deposit shall not exceed two thousand dollars for the first day and four hundred dollars per day for each additional day the court estimates the trial will last. Notice of the fixing of the deposit shall be served on all parties. If the deposit is not timely made, any other party shall have an additional ten days to make the required deposit. Failure to post the cash deposit shall constitute a waiver of a trial by jury. However, no cash deposit shall be required of an applicant for a jury trial under the provisions of this Article if waived or an order is rendered, pursuant to Chapter 5 of Title I of Book IX of the Code of Civil Procedure, permitting the applicant to litigate or continue to litigate without payment of costs in advance or furnishing security therefor.

B. The clerk of court may disburse funds from the cash deposit for payment of all or a part of the jury costs as such costs accrue. The clerk shall keep a record of funds disbursed by him from the cash deposit.

C. The court may require an additional amount to be filed during the trial if the original amount of the cash deposit is insufficient to pay jury costs.

D. The funds disbursed from the cash deposit for payment of jury costs shall be assessed as costs of court.

E. After payment of all jury costs, any unexpended amounts remaining in the cash deposit shall be refunded by the clerk of court to the party filing the cash deposit.

Acts 1987, No. 937, §2; Acts 1989, No. 307, §1; Acts 1995, No. 148, §1; Acts 2004, No. 840, §2.



CCP 1735 - Specification of issues

Art. 1735. Specification of issues

In his demand a party may specify the issues which he wishes to be tried by jury; otherwise, he shall be considered to have demanded trial by jury for all the issues so triable. If he has demanded trial by jury for only some of the issues, any other party, within ten days after service of the demand, may demand trial by jury of any or all of the other issues in the action.

Acts 1983, No. 534, §1.



CCP 1736 - Trial of less than all issues; stipulation

Art. 1736. Trial of less than all issues; stipulation

The trial of all issues for which a jury trial has been requested shall be by jury, unless the parties stipulate that the jury trial shall be as to certain issues only or unless the right to trial by jury as to certain issues does not exist; however, except as otherwise provided under the provisions of Article 1562, there shall be but one trial.

Added by Acts 1983, No. 534, §1.



CCP 1751 - Qualification and exemptions of jurors

SECTION 2. SELECTION OF JURY

Art. 1751. Qualification and exemptions of jurors

The qualification and exemptions of jurors and the method of choosing and summoning the general venire are provided by special laws.

Acts 1983, No. 534, §4.



CCP 1761 - Procedure in general

SECTION 3. PROCEDURE FOR CALLING AND

EXAMINING JURORS

Art. 1761. Procedure in general

A. In cases to be tried by jury, twelve jurors summoned in accordance with law shall be chosen by lot to try the issues specified unless the parties stipulate that the case shall be tried by six jurors. The method of calling and drawing by lot shall be at the discretion of the court.

B. The parties may stipulate that if one or more jurors die or become disqualified the remaining jurors shall try the issues specified.

Acts 1983, No. 534, §5.



CCP 1762 - Swearing of juror before examination

Art. 1762. Swearing of juror before examination

Before being examined, every prospective juror shall be sworn or shall affirm to answer truthfully such questions as may be propounded to him.

Acts 1983, No. 534, §5.



CCP 1763 - Examination of juror

Art. 1763. Examination of juror

A. The court shall examine prospective jurors as to their qualifications and may conduct such further examination as it deems appropriate.

B. The parties or their attorneys shall individually conduct such examination of prospective jurors as each party deems necessary, but the court may control the scope of the examination to be conducted by the parties or their attorneys.

Acts 1983, No. 534, §5; Acts 1990, No. 603, §1.



CCP 1764 - Peremptory challenges

Art. 1764. Peremptory challenges

A. If trial is by a jury of six, each side is allowed three peremptory challenges. If there is more than one party on any side, the court may allow each side additional peremptory challenges, not to exceed two.

B. If trial is by a jury of twelve, each side is allowed six peremptory challenges. If there is more than one party on any side, the court may allow each side additional peremptory challenges, not to exceed four.

C. Each side shall be allowed an equal number of peremptory challenges. If the parties on a side are unable to agree upon the allocation of peremptory challenges among themselves, the allocation shall be determined by the court before the examination on the voir dire.

Acts 1983, No. 534, §5.



CCP 1765 - Challenges for cause

Art. 1765. Challenges for cause

A juror may be challenged for cause based upon any of the following:

(1) When the juror lacks a qualification required by law;

(2) When the juror has formed an opinion in the case or is not otherwise impartial, the cause of his bias being immaterial;

(3) When the relations whether by blood, marriage, employment, friendship, or enmity between the juror and any party or his attorney are such that it must be reasonably believed that they would influence the juror in coming to a verdict;

(4) When the juror served on a previous jury, which tried the same case or one arising out of the same facts;

(5) When the juror refuses to answer a question on the voir dire examination on the ground that his answer might tend to incriminate him.



CCP 1766 - Time for challenges; method

Art. 1766. Time for challenges; method

A. After a juror has been examined as provided in Article 1763, the court may excuse the juror and if the court does not do so, either party may challenge the juror for cause.

B. If a juror has not been excused for cause, a peremptory challenge may be made by any party. The court shall alternate between the sides when making initial inquiry as to whether any party wishes to exercise a peremptory challenge to that juror.

C. After the entire jury has been accepted and sworn, no party has a right to challenge peremptorily.

D. Peremptory challenges of jurors shall be made and communicated to the court in a side bar conference of the judge, the attorneys conducting the examination and selection of jurors, and the plaintiff or defendant in a case in which the plaintiff or defendant chooses to represent himself. The conference shall be conducted in a manner that only the court, the attorneys, and the plaintiff or defendant in a case in which the plaintiff or defendant chooses to represent himself, are aware of the challenges made until the court announces the challenges without reference to any party or attorney in the case. The side bar conference shall be conducted on the record and out of the presence of the prospective jurors.

Acts 1983, No. 534, §5; Acts 1990, No. 703, §1.



CCP 1767 - Challenging or excusing jurors after acceptance

Art. 1767. Challenging or excusing jurors after acceptance

Although the entire jury may have been accepted and sworn, up to the beginning of the taking of evidence, a juror may be challenged for cause by either side or be excused by the court for cause or by consent of both sides, and the panel completed in the ordinary course.

Acts 1983, No. 534, §5.



CCP 1768 - Swearing of jurors; selection of foreman

Art. 1768. Swearing of jurors; selection of foreman

When the jury has been accepted by all parties, the jurors shall be sworn to try the case in a just and impartial manner, to the best of their judgment, and to render a verdict according to the law and the evidence. When the jury has retired, the jurors shall select a foreman to preside over them and sign the verdict which they may render.



CCP 1769 - Alternate jurors

Art. 1769. Alternate jurors

A. The court may direct that one or more jurors, in addition to the regular panel, be called and empanelled to sit as alternate jurors.

B. Alternate jurors, in the order in which they are called, shall replace jurors who, prior to the time the jury retires to consider its verdict, become unable or disqualified to perform their duties.

C. Alternate jurors shall be drawn in the same manner, shall have the same qualifications, shall be subject to the same examination and challenges, shall take the same oath, and shall have the same functions, powers, facilities, and privileges as the principal jurors.

D. An alternate juror who does not replace a principal juror shall be discharged when the jury retires to consider its verdict.

E. If one or more alternate jurors are called, each side shall have an equal number of additional peremptory challenges. The court shall determine how many challenges shall be allowed and shall allocate them among the parties on each side. The additional peremptory challenges may be used only against an alternate juror, and the other peremptory challenges allowed by law shall not be used against the alternate jurors.

Acts 1983, No. 534, §5.



CCP 1791 - Comment on facts by judge prohibited

SECTION 4. PROCEDURE IN JURY TRIALS

Art. 1791. Comment on facts by judge prohibited

The judge in the presence of the jury shall not comment upon the facts of the case, either by commenting upon or recapitulating the evidence, repeating the testimony of any witness, or giving an opinion as to what has been proved, not proved, or refuted.

Acts 1983, No. 534, §7.



CCP 1792 - Charge to the jury

Art. 1792. Charge to the jury

A. At any time during the trial, the court may instruct the jury on the law applicable to any issue in the case.

B. After the trial of the case and the presentation of all the evidence and arguments, the court shall instruct the jurors on the law applicable to the cause submitted to them. The court shall reduce such instructions to writing. The court shall further instruct the jury that it may take with it or have sent to it a written copy of all instructions and charges and any object or document received in evidence when a physical examination thereof is required to enable the jury to reach its verdict.

C. This charge shall be in writing and available to the parties and to jurors in their deliberations.

Acts 1983, No. 534, §7; Acts 1997, No. 668, §1.



CCP 1793 - Instructions to jury; objections

Art. 1793. Instructions to jury; objections

A. At the close of the evidence, or at such earlier time as the court reasonably directs, a party may file written requests that the court instruct the jury on the law as set forth in the requests.

B. The court shall inform the parties of its proposed action on the written requests and shall also inform the parties of the instructions it intends to give to the jury at the close of the evidence within a reasonable time prior to their arguments to the jury.

C. A party may not assign as error the giving or the failure to give an instruction unless he objects thereto either before the jury retires to consider its verdict or immediately after the jury retires, stating specifically the matter to which he objects and the grounds of his objection. If he objects prior to the time the jury retires, he shall be given an opportunity to make the objection out of the hearing of the jury.

D. The jury may take with it or have sent to it a written copy of all instructions and charges and any object or document received in evidence when a physical examination thereof is required to enable the jury to arrive at a verdict.

Acts 1983, No. 534, §7; Acts 1987, No. 699, §1; Acts 1997, No. 668, §1.



CCP 1794 - Taking evidence to jury room

Art. 1794. Taking evidence to jury room

A. Jurors shall be permitted to take notes. The court shall provide the needed writing implements. Jurors may, but need not, take notes and such notes as are taken may be used during the jury's deliberations but shall not be preserved for review on appeal. The trial judge shall ensure the confidentiality of the notes during the course of the trial and the jury's deliberations. At each recess prior to jury deliberation, the court shall collect and maintain any and all notes made by each juror and upon reconvening, the court shall return to each juror his individual notes and shall cause the notes to be destroyed immediately upon return of the verdict.

B. The court may allow the jury to take with them any object or writing received in evidence, except depositions and except as otherwise provided in the Louisiana Code of Evidence.

Acts 1983, No. 534, §7; Acts 1988, No. 515, §2, eff. Jan. 1, 1989; Acts 1997, No. 668, §1.



CCP 1795 - Jury request to review evidence

Art. 1795. Jury request to review evidence

A. If the jury, after retiring for deliberation, requests a review of certain testimony or other evidence, they shall be conducted to the courtroom.

B. After giving notice to the parties, the court may have the requested testimony read to the jury and may permit the jury to examine the requested materials admitted into evidence.

Acts 1983, No. 534, §7.



CCP 1796 - Additional instructions

Art. 1796. Additional instructions

A. If the jury, after retiring for deliberation, desires to receive information on any point of law, they shall be conducted to the courtroom.

B. After giving notice to the parties, the court may give the appropriate instructions.

C. The court, after giving notice to the parties, may recall the jury after they have retired:

(1) To correct or withdraw an erroneous instruction.

(2) To clarify an ambiguous instruction.

(3) To inform the jury on a point of law which should have been covered in the original instructions.

(4) To give such further instructions as may be appropriate.

Added by Acts 1983, No. 534, §7.



CCP 1797 - Number required for verdict

Art. 1797. Number required for verdict

A. If trial is by a jury of six, five of the jurors must concur to render a verdict unless the parties stipulate otherwise.

B. If trial is by a jury of twelve, nine of the jurors must concur to render a verdict unless the parties stipulate otherwise.

C. If the parties have stipulated pursuant to Article 1761(B) that the remaining jurors shall try the issues specified if members of the jury die or become disqualified, they also shall stipulate as to the number of jurors who must concur to render a verdict.

Added by Acts 1983, No. 534, §7.



CCP 1810 - Directed verdicts; motion to dismiss at close of plaintiff's evidence

SECTION 5. VERDICTS

Art. 1810. Directed verdicts; motion to dismiss at close of plaintiff's evidence

A party who moves for a directed verdict at the close of the evidence offered by an opponent may offer evidence in the event that the motion is not granted, without having reserved the right so to do and to the same extent as if the motion had not been made. A motion for a directed verdict that is not granted is not a waiver of trial by jury even though all parties to the action have moved for directed verdicts. A motion for a directed verdict shall state the specific grounds therefor. The order of the court granting a motion for a directed verdict is effective without any assent of the jury.

Acts 1983, No. 534, §8.



CCP 1810.1 - Repealed by Acts 1983, No. 534, 11.

Art. 1810.1. Repealed by Acts 1983, No. 534, §11.



CCP 1811 - Motion for judgment notwithstanding the verdict

Art. 1811. Motion for judgment notwithstanding the verdict

A.(1) Not later than seven days, exclusive of legal holidays, after the clerk has mailed or the sheriff has served the notice of judgment under Article 1913, a party may move for a judgment notwithstanding the verdict. If a verdict was not returned, a party may move for a judgment notwithstanding the verdict not later than seven days, exclusive of legal holidays, after the jury was discharged.

(2) A motion for a new trial may be joined with this motion, or a new trial may be prayed for in the alternative.

B. If a verdict was returned the court may allow the judgment to stand or may reopen the judgment and either order a new trial or render a judgment notwithstanding the verdict. If no verdict was returned, the court may render a judgment or order a new trial.

C.(1) If the motion for a judgment notwithstanding the verdict is granted, the court shall also rule on the motion for a new trial, if any, by determining whether it should be granted if the judgment is thereafter vacated or reversed and shall specify the grounds for granting or denying the motion for a new trial. If the motion for a new trial is thus conditionally granted, the order thereon does not affect the finality of the judgment.

(2) If the motion for a new trial has been conditionally granted and the judgment is reversed on appeal, the new trial shall proceed unless the appellate court orders otherwise.

(3) If the motion for a new trial has been conditionally denied and the judgment is reversed on appeal, subsequent proceedings shall be in accordance with the order of the appellate court.

D. The party whose verdict has been set aside on a motion for a judgment notwithstanding the verdict may move for a new trial pursuant to Articles 1972 and 1973. The motion for a new trial shall be filed no later than seven days, exclusive of legal holidays, after the clerk has mailed or the sheriff has served the notice of the signing of the judgment notwithstanding the verdict under Article 1913. The motion shall be served pursuant to Articles 1976 and 1314.

E. If the motion for a judgment notwithstanding the verdict is denied, the party who prevailed on that motion may, as appellee, assert grounds entitling him to a new trial in the event the appellate court concludes that the trial court erred in denying the motion for a judgment notwithstanding the verdict. If the appellate court reverses the judgment, nothing in this Article precludes the court from determining that the appellee is entitled to a new trial or from directing the trial court to determine whether a new trial shall be granted.

F. The motion for a judgment notwithstanding the verdict may be granted on the issue of liability or on the issue of damages or on both issues.

Acts 1983, No. 534, §8. Amended by Acts 1984, No. 40, §1; Acts 1999, No. 1263, §1, eff. Jan. 1, 2000.



CCP 1812 - Special verdicts

Art. 1812. Special verdicts

A. The court may require a jury to return only a special verdict in the form of a special written finding upon each issue of fact. In that event, the court may submit to the jury written questions susceptible of categorical or other brief answer, or may submit written forms of the several special findings which might properly be made under the pleadings and evidence, or may use any other appropriate method of submitting the issues and requiring the written findings thereon. The court shall give to the jury such explanation and instruction concerning the matter submitted as may be necessary to enable the jury to make its findings upon each issue. If the court omits any issue of fact raised by the pleadings or by the evidence, each party waives his right to a trial by jury of the issue omitted unless, before the jury retires, he demands its submission to the jury. As to an issue omitted without such demand the court may make a finding, or if it fails to do so, it shall be presumed to have made a finding in accord with the judgment on the special verdict.

B. The court shall inform the parties within a reasonable time prior to their argument to the jury of the special verdict form and instructions it intends to submit to the jury and the parties shall be given a reasonable opportunity to make objections.

C. In cases to recover damages for injury, death, or loss, the court at the request of any party shall submit to the jury special written questions inquiring as to:

(1) Whether a party from whom damages are claimed, or the person for whom such party is legally responsible, was at fault, and, if so:

(a) Whether such fault was a legal cause of the damages, and, if so:

(b) The degree of such fault, expressed in percentage.

(2)(a) If appropriate under the facts adduced at trial, whether another party or nonparty, other than the person suffering injury, death, or loss, was at fault, and, if so:

(i) Whether such fault was a legal cause of the damages, and, if so:

(ii) The degree of such fault, expressed in percentage.

(b) For purposes of this Paragraph, nonparty means a person alleged by any party to be at fault, including but not limited to:

(i) A person who has obtained a release from liability from the person suffering injury, death, or loss.

(ii) A person who exists but whose identity is unknown.

(iii) A person who may be immune from suit because of immunity granted by statute.

(3) If appropriate, whether there was negligence attributable to any party claiming damages, and, if so:

(a) Whether such negligence was a legal cause of the damages, and, if so:

(b) The degree of such negligence, expressed in percentage.

(4) The total amount of special damages and the total amount of general damages sustained as a result of the injury, death, or loss, expressed in dollars, and, if appropriate, the total amount of exemplary damages to be awarded.

D. The court shall then enter judgment in conformity with the jury's answers to these special questions and according to applicable law.

Acts 1983, No. 534, §8; Acts 1985, No. 143, §1; Acts 1996, 1st Ex. Sess., No. 65, §1, eff. May 9, 1996.

{{NOTE: SEE ACTS 1985, NO. 143, §1.}}



CCP 1813 - General verdict accompanied by answer to interrogatories

Art. 1813. General verdict accompanied by answer to interrogatories

A. The court may submit to the jury, together with appropriate forms for a general verdict, written interrogatories upon one or more issues of fact the decision of which is necessary to a verdict. The court shall give such explanation or instruction as may be necessary to enable the jury both to make answers to the interrogatories and to render a general verdict, and the court shall direct the jury both to make written answers and to render a general verdict.

B. The court shall inform the parties within a reasonable time prior to their arguments to the jury of the general verdict form and instructions it intends to submit to the jury, and the parties shall be given a reasonable opportunity to make objections.

C. When the general verdict and the answers are harmonious, the court shall direct the entry of the appropriate judgment upon the verdict and answers.

D. When the answers are consistent with each other but one or more is inconsistent with the general verdict, the court may direct the entry of judgment in accordance with the answers, notwithstanding the general verdict, or may return the jury for further consideration of its answers and verdict, or may order a new trial.

E. When the answers are inconsistent with each other and one or more is likewise inconsistent with the general verdict, the court shall not direct the entry of judgment but may return the jury for further consideration of its answers or may order a new trial.

Acts 1983, No. 534, §8.



CCP 1814 - Remittitur or additur as alternative to new trial; reformation of verdict

Art. 1814. Remittitur or additur as alternative to new trial; reformation of verdict

If the trial court is of the opinion that the verdict is so excessive or inadequate that a new trial should be granted for that reason only, it may indicate to the party or his attorney within what time he may enter a remittitur or additur. This remittitur or additur is to be entered only with the consent of the plaintiff or the defendant as the case may be, as an alternative to a new trial, and is to be entered only if the issue of quantum is clearly and fairly separable from other issues in the case. If a remittitur or additur is entered, then the court shall reform the jury verdict or judgment in accordance therewith.

Added by Acts 1989, No. 173, §1.



CCP 1841 - Judgments, interlocutory and final

TITLE VI

JUDGMENTS

CHAPTER 1. GENERAL DISPOSITIONS

Art. 1841. Judgments, interlocutory and final

A judgment is the determination of the rights of the parties in an action and may award any relief to which the parties are entitled. It may be interlocutory or final.

A judgment that does not determine the merits but only preliminary matters in the course of the action is an interlocutory judgment.

A judgment that determines the merits in whole or in part is a final judgment.



CCP 1842 - Repealed by Acts 1990, No. 521, 3, eff. Jan. 1, 1991.

Art. 1842. Repealed by Acts 1990, No. 521, §3, eff. Jan. 1, 1991.



CCP 1843 - Judgment by default

Art. 1843. Judgment by default

A judgment by default is that which is rendered against a defendant who fails to plead within the time prescribed by law.



CCP 1844 - Judgment of dismissal; effect

Art. 1844. Judgment of dismissal; effect

A judgment of dismissal with or without prejudice shall be rendered and the effects thereof shall be regulated in accordance with the provisions of Articles 1671 through 1673.



CCP 1871 - Declaratory judgments; scope

CHAPTER 2. DECLARATORY JUDGMENTS

Art. 1871. Declaratory judgments; scope

Courts of record within their respective jurisdictions may declare rights, status, and other legal relations whether or not further relief is or could be claimed. No action or proceeding shall be open to objection on the ground that a declaratory judgment or decree is prayed for; and the existence of another adequate remedy does not preclude a judgment for declaratory relief in cases where it is appropriate. The declaration shall have the force and effect of a final judgment or decree.



CCP 1872 - Interested parties may obtain declaration of rights, status, or other legal relations

Art. 1872. Interested parties may obtain declaration of rights, status, or other legal relations

A person interested under a deed, will, written contract or other writing constituting a contract, or whose rights, status, or other legal relations are affected by a statute, municipal ordinance, contract or franchise, may have determined any question of construction or validity arising under the instrument, statute, ordinance, contract, or franchise and obtain a declaration of rights, status, or other legal relations thereunder.



CCP 1873 - Construction of contract

Art. 1873. Construction of contract

A contract may be construed either before or after there has been a breach thereof.



CCP 1874 - Interested person may obtain declaration of rights; purpose

Art. 1874. Interested person may obtain declaration of rights; purpose

A person interested as or through an executor, administrator, trustee, guardian, or other fiduciary, creditor, devisee, legatee, heir, next of kin, or cestui que trust, in the administration of a trust, or of the estate of a decedent, an infant, lunatic, or insolvent, may have a declaration of rights or legal relations in respect thereto:

(1) To ascertain any class of creditors, devisees, legatees, heirs, next of kin or others;

(2) To direct the executors, administrators, or trustees to do or abstain from doing any particular act in their fiduciary capacity; or

(3) To determine any question arising in the administration of the estate or trust, including questions of construction of wills and other writings.



CCP 1875 - Powers enumerated not exclusive

Art. 1875. Powers enumerated not exclusive

The enumeration in Articles 1872 through 1874 does not limit or restrict the exercise of the general powers conferred in Article 1871 in any proceeding where declaratory relief is sought, in which a judgment or decree will terminate the controversy or remove an uncertainty.



CCP 1876 - Court may refuse declaratory judgment

Art. 1876. Court may refuse declaratory judgment

The court may refuse to render a declaratory judgment or decree where such judgment or decree, if rendered, would not terminate the uncertainty or controversy giving rise to the proceeding.



CCP 1877 - Review of judgments and decrees

Art. 1877. Review of judgments and decrees

All orders, judgments, and decrees under Articles 1871 through 1883 may be reviewed as other orders, judgments, and decrees.



CCP 1878 - Supplemental relief; expedited hearing for constitutional determination; effect of pendency of other proceedings

Art. 1878. Supplemental relief; expedited hearing for constitutional determination; effect of pendency of other proceedings

A. Further relief based on a declaratory judgment or decree may be granted whenever necessary or proper. The application therefor shall be by petition to a court having jurisdiction to grant the relief. If the application is considered sufficient, the court, on reasonable notice, shall require any adverse party whose rights have been adjudicated by the declaratory judgment or decree, to show cause why further relief should not be granted forthwith.

B. In any action or proceeding seeking a declaratory judgment as to the constitutionality of the expenditure of state funds, the court shall set the matter with preference and proceed to hear and determine the matter as expeditiously as the ends of justice may require, notwithstanding resolution of a pending petition for injunction sought pursuant to Article 3601 or a petition for mandamus sought pursuant to Article 3862.

Acts 2014, No. 41, §1.



CCP 1879 - Trial and determination of issue of fact

Art. 1879. Trial and determination of issue of fact

When a proceeding under Articles 1871 through 1883 involves the determination of an issue of fact, such issue may be tried and determined in the same manner as issues of fact are tried and determined in other civil actions in the court in which the proceeding is pending.



CCP 1880 - Parties

Art. 1880. Parties

When declaratory relief is sought, all persons shall be made parties who have or claim any interest which would be affected by the declaration, and no declaration shall prejudice the rights of persons not parties to the proceeding. In a proceeding which involves the validity of a municipal ordinance or franchise, such municipality shall be made a party, and shall be entitled to be heard. If the statute, ordinance, or franchise is alleged to be unconstitutional, the attorney general of the state shall also be served with a copy of the proceeding and be entitled to be heard.



CCP 1881 - Construction

Art. 1881. Construction

Articles 1871 through 1883 are declared to be remedial. Their purpose is to settle and afford relief from uncertainty and insecurity with respect to rights, status, and other legal relations, and they are to be liberally construed and administered.



CCP 1882 - Provisions independent and severable

Art. 1882. Provisions independent and severable

Articles 1873 through 1883 are declared independent and severable, and the invalidity, if any, of any part or feature thereof shall not affect or render the remainder of the articles invalid or inoperative.



CCP 1883 - Uniformity of interpretation

Art. 1883. Uniformity of interpretation

Articles 1871 through 1882 shall be interpreted and construed so as to effectuate their general purpose to make uniform the law of those states which enact them, and to harmonize, as far as possible, with federal laws and regulations on the subject of declaratory judgments and decrees.



CCP 1911 - Final judgment; partial final judgment; signing; appeals

CHAPTER 3. RENDITION

Art. 1911. Final judgment; partial final judgment; signing; appeals

A. Except as otherwise provided by law, every final judgment shall contain the typewritten or printed name of the judge and be signed by the judge. Any judgment that does not contain the typewritten or printed name of the judge shall not be invalidated for that reason. Judgments may be signed by the judge by use of electronic signature. The various courts shall provide by court rule for the method of electronic signature to be used and to ensure the authenticity of the electronic signature.

B. For the purpose of an appeal as provided in Article 2083, no appeal may be taken from a final judgment until the requirement of this Article has been fulfilled. No appeal may be taken from a partial final judgment under Article 1915(B) until the judgment has been designated a final judgment under Article 1915(B). An appeal may be taken from a final judgment under Article 1915(A) without the judgment being so designated.

Amended by Acts 1974, No. 87, §1; Acts 1979, No. 618, §1; Acts 1999, No. 1263, §1, eff. Jan. 1, 2000; Acts 2014, No. 144, §1; Acts 2014, No. 606, §1.



CCP 1912 - Final judgment; multi-parish districts, signing in any parish in the state

Art. 1912. Final judgment; multi-parish districts, signing in any parish in the state

A final judgment may be signed in any parish within the state and shall be sent to the clerk of the parish in which the case is pending.

Amended by Acts 1974, No. 242, §1.



CCP 1913 - Notice of judgment

Art. 1913. Notice of judgment

A. Except as otherwise provided by law, notice of the signing of a final judgment, including a partial final judgment under Article 1915, is required in all contested cases, and shall be mailed by the clerk of court to the counsel of record for each party, and to each party not represented by counsel.

B. Notice of the signing of a default judgment against a defendant on whom citation was not served personally, or on whom citation was served through the secretary of state, and who filed no exceptions or answer, shall be served on the defendant by the sheriff, by either personal or domiciliary service, or in the case of a defendant originally served through the secretary of state, by service on the secretary of state.

C. Notice of the signing of a default judgment against a defendant on whom citation was served personally, and who filed no exceptions or answer, shall be mailed by the clerk of court to the defendant at the address where personal service was obtained or to the last known address of the defendant.

D. The clerk shall file a certificate in the record showing the date on which, and the counsel and parties to whom, notice of the signing of the judgment was mailed.

E. Repealed by Acts 2008, No. 824, §5, eff. Jan. 1, 2009.

Amended by Acts 1961, No. 23, §1; Acts 1968, No. 127, §1; Acts 1990, No. 1000, §1; Acts 1992, No. 700, §1; Acts 1999, No. 1263, §1, eff. Jan. 1, 2000; Acts 2001, No. 512, §1; Acts 2006, No. 337, §1; Acts 2008, No. 824, §5, eff. Jan. 1, 2009.



CCP 1914 - Interlocutory judgments; notice; delay for further action

Art. 1914. Interlocutory judgments; notice; delay for further action

A. Except as provided in Paragraphs B and C of this Article, the rendition of an interlocutory judgment in open court constitutes notice to all parties.

B. The interlocutory judgment shall be reduced to writing if the court so orders, if a party requests within ten days of rendition in open court that it be reduced to writing, or if the court takes the interlocutory matter under advisement. The clerk shall mail notice of the subsequent judgment to each party.

C. If the interlocutory judgment is one refusing to grant a new trial or a judgment notwithstanding the verdict, the clerk shall mail notice to each party regardless of whether the motion is taken under advisement. The delay for appealing the final judgment commences to run only from the date of the mailing of the notice, as provided in Articles 2087 and 2123.

D. Except as provided in Paragraph C of this Article, each party shall have ten days either from notice of the interlocutory judgment, or from the mailing of notice when required to take any action or file any pleadings in the trial court; however, this provision does not suspend or otherwise affect the time for applying for supervisory writs, nor does it affect the time for appealing an interlocutory judgment under Article 2083.

E. The provisions of this Article do not apply to an interlocutory injunctive order or judgment.

Acts 1983, No. 61, §1; Acts 1995, No. 657, §1; Acts 2003, No. 545, §1.



CCP 1915 - Partial final judgment; partial judgment; partial exception; partial summary judgment

Art. 1915. Partial final judgment; partial judgment; partial exception; partial summary judgment

A. A final judgment may be rendered and signed by the court, even though it may not grant the successful party or parties all of the relief prayed for, or may not adjudicate all of the issues in the case, when the court:

(1) Dismisses the suit as to less than all of the parties, defendants, third party plaintiffs, third party defendants, or intervenors.

(2) Grants a motion for judgment on the pleadings, as provided by Articles 965, 968, and 969.

(3) Grants a motion for summary judgment, as provided by Articles 966 through 969, but not including a summary judgment granted pursuant to Article 966(E).

(4) Signs a judgment on either the principal or incidental demand, when the two have been tried separately, as provided by Article 1038.

(5) Signs a judgment on the issue of liability when that issue has been tried separately by the court, or when, in a jury trial, the issue of liability has been tried before a jury and the issue of damages is to be tried before a different jury.

(6) Imposes sanctions or disciplinary action pursuant to Article 191, 863, or 864 or Code of Evidence Article 510(G).

B.(1) When a court renders a partial judgment or partial summary judgment or sustains an exception in part, as to one or more but less than all of the claims, demands, issues, or theories against a party, whether in an original demand, reconventional demand, cross-claim, third-party claim, or intervention, the judgment shall not constitute a final judgment unless it is designated as a final judgment by the court after an express determination that there is no just reason for delay.

(2) In the absence of such a determination and designation, any such order or decision shall not constitute a final judgment for the purpose of an immediate appeal and may be revised at any time prior to rendition of the judgment adjudicating all the claims and the rights and liabilities of all the parties.

C. If an appeal is taken from any judgment rendered under the provisions of this Article, the trial court shall retain jurisdiction to adjudicate the remaining issues in the case.

Acts 1983, No. 534, §3; Acts 1992, No. 71, §1; Acts 1997, No. 483, §2, eff. July 1, 1997; Acts 1999, No. 89, §1; Acts 1999, No. 1263, §1, eff. Jan. 1, 2000; Acts 2001, No. 553, §1; Acts 2013, No. 391, §1.



CCP 1916 - Jury cases; compromise agreements; signature of judgment by the court

Art. 1916. Jury cases; compromise agreements; signature of judgment by the court

A. After a trial by jury, the court shall prepare and sign a judgment in accordance with the verdict of the jury within ten days of the rendition of the verdict, or the court may order counsel for a party in the case to prepare and submit a judgment to the court for signature within ten days of the rendition of the verdict, in accordance with the rules for Louisiana district courts.

B. When the parties to a contested matter reach a compromise agreement which is recited in open court and on the record capable of being transcribed, the court may order counsel for a party to prepare and submit a judgment to the court for signature, in accordance with the rules for Louisiana district courts, within twenty days of the recital.

Acts 2006, No. 474, §1; Acts 2008, No. 824, §3, eff. Jan. 1, 2009.



CCP 1917 - Findings of the court and reasons for judgment

Art. 1917. Findings of the court and reasons for judgment

A. In all appealable contested cases, other than those tried by a jury, the court when requested to do so by a party shall give in writing its findings of fact and reasons for judgment, provided the request is made not later than ten days after the mailing of the notice of the signing of the judgment.

B. In nonjury cases to recover damages for injury, death, or loss, whether or not requested to do so by a party, the court shall make specific findings that shall include those matters to which reference is made in Paragraph C of Article 1812 of this Code. These findings need not include reasons for judgment.

Amended by Acts 1979, No. 431, §3, eff. Aug. 1, 1980; Acts 1980, No. 111, §1, eff. Aug. 1, 1980; Acts 1980, No. 112, §1, eff. June 26, 1980; Acts 2005, No. 205, §1, eff. Jan. 1, 2006.



CCP 1918 - Form of final judgment

Art. 1918. Form of final judgment

A final judgment shall be identified as such by appropriate language. When written reasons for the judgment are assigned, they shall be set out in an opinion separate from the judgment.



CCP 1919 - Judgment affecting immovable property; particular description

Art. 1919. Judgment affecting immovable property; particular description

All final judgments which affect title to immovable property shall describe the immovable property affected with particularity.

This article does not apply to judgments in succession proceedings recognizing heirs or legatees and sending them into possession.



CCP 1920 - Costs; parties liable; procedure for taxing

Art. 1920. Costs; parties liable; procedure for taxing

Unless the judgment provides otherwise, costs shall be paid by the party cast, and may be taxed by a rule to show cause.

Except as otherwise provided by law, the court may render judgment for costs, or any part thereof, against any party, as it may consider equitable.



CCP 1921 - Interest allowed by the judgment

Art. 1921. Interest allowed by the judgment

The court shall award interest in the judgment as prayed for or as provided by law.



CCP 1922 - Money judgments; judgment debtor; date of birth; social security number

Art. 1922. Money judgments; judgment debtor; date of birth; social security number

A. A final judgment for the payment of money shall include the date of birth of all parties against whom it is rendered, if the date of birth is known by the attorney preparing the judgment. However, the failure to include the date of birth of the judgment debtors shall not affect the validity of the judgment.

B.(1) A final judgment for the payment of money shall also include the last four digits of the social security number of the judgment debtors, if known by the attorney preparing the judgment. However, the failure to include such information shall not affect the validity of the judgment.

(2) A recorded lien having the effect of a money judgment shall also include the last four digits of the social security number of the debtor, or the Internal Revenue Service taxpayer identification number of the debtor in the case of a debtor doing business other than as an individual, if known by the attorney preparing the lien. However, the failure to include such information shall not affect the validity of the lien.

C.(1) The recorder shall not refuse to record a money judgment or lien which does not include the information required by Paragraph B of this Article. If any judgment or lien being recorded does not include the information required by this Article, the recorder shall be entitled to collect a fee not to exceed twenty-five dollars per debtor in addition to the applicable fee set forth in R.S. 13:841.

(2) The fee authorized by Subparagraph (1) of this Paragraph shall not apply if, at the time of recording the judgment, the creditor attaches to and records with the judgment an affidavit setting forth the information required by Paragraph B of this Article or by Civil Code Article 3352(A)(5).

(3) A person recording an affidavit of distinction pursuant to R.S. 9:5501 through 5503 shall not be required to pay a fee for recording the affidavit of distinction.

(4) The provisions of Subparagraph (3) of this Paragraph shall not apply to an affidavit of distinction recorded in order to distinguish the affiant from a debtor named in a judgment or lien which was recorded prior to July 1, 2012.

Acts 1995, No. 1295, §1; Acts 2003, No. 599, §1; Acts 2007, No. 11, §1, eff. June 18, 2007; Acts 2012, No. 20, §1, eff. July 1, 2012.



CCP 1951 - Amendment of judgment

CHAPTER 4. MODIFICATION IN TRIAL COURT

SECTION 1. AMENDMENT

Art. 1951. Amendment of judgment

On motion of the court or any party, a final judgment may be amended at any time to alter the phraseology of the judgment, but not its substance, or to correct errors of calculation. The judgment may be amended only after a hearing with notice to all parties, except that a hearing is not required if all parties consent or if the court or the party submitting the amended judgment certifies that it was provided to all parties at least five days before the amendment and that no opposition has been received.

Acts 2013, No. 78, §1.



CCP 1971 - Granting of new trial

SECTION 2. NEW TRIAL

Art. 1971. Granting of new trial

A new trial may be granted, upon contradictory motion of any party or by the court on its own motion, to all or any of the parties and on all or part of the issues, or for reargument only. If a new trial is granted as to less than all parties or issues, the judgment may be held in abeyance as to all parties and issues.



CCP 1972 - Peremptory grounds

Art. 1972. Peremptory grounds

A new trial shall be granted, upon contradictory motion of any party, in the following cases:

(1) When the verdict or judgment appears clearly contrary to the law and the evidence.

(2) When the party has discovered, since the trial, evidence important to the cause, which he could not, with due diligence, have obtained before or during the trial.

(3) When the jury was bribed or has behaved improperly so that impartial justice has not been done.

Acts 1983, No. 534, §10.



CCP 1973 - Discretionary grounds

Art. 1973. Discretionary grounds

A new trial may be granted in any case if there is good ground therefor, except as otherwise provided by law.



CCP 1974 - Delay for applying for new trial

Art. 1974. Delay for applying for new trial

The delay for applying for a new trial shall be seven days, exclusive of legal holidays. The delay for applying for a new trial commences to run on the day after the clerk has mailed, or the sheriff has served, the notice of judgment as required by Article 1913.

Amended by Acts 1961, No. 23, §1; Acts 1974, No. 520, §1; Acts 1999, No. 1263, §1, eff. Jan. 1, 2000.



CCP 1975 - Application for new trial; verifying affidavit

Art. 1975. Application for new trial; verifying affidavit

A motion for a new trial shall set forth the grounds upon which it is based. When the motion is based on Article 1972(2) and (3), the allegations of fact therein shall be verified by the affidavit of the applicant.



CCP 1976 - Service of notice

Art. 1976. Service of notice

Notice of the motion for new trial and of the time and place assigned for hearing thereon must be served upon the opposing party as provided by Article 1314.



CCP 1977 - Assignment of new trial

Art. 1977. Assignment of new trial

When a new trial is granted, it shall be assigned for hearing in accordance with the rules and practice of the court.



CCP 1978 - Procedure in new trial

Art. 1978. Procedure in new trial

It shall not be necessary in a non-jury trial to resummon the witnesses or to hear them anew at a new trial if their testimony has once been reduced to writing, but all such testimony and evidence received on the former trial shall be considered as already in evidence. Any party may call new witnesses or offer additional evidence, and with the permission of the court recall any witness for further examination or cross-examination as the case may be. However, the parties shall not be precluded from producing new proofs, on the ground they have not been offered on the first trial. When a new trial is granted for reargument only, no evidence shall be adduced.

Amended by Acts 1988, No. 515, §2, eff. Jan. 1, 1989.



CCP 1979 - Summary decision on motion; maximum delays

Art. 1979. Summary decision on motion; maximum delays

The court shall decide on a motion for a new trial within ten days from the time it is submitted for decision. The time may be extended for a specified period upon the written consent or stipulation of record by the attorneys representing all parties. When the court grants a motion for a new trial, it shall specify each of its reasons in the order.

Acts 2013, No. 78, §1.



CCP 2001 - Grounds in general

SECTION 3. ACTION OF NULLITY

Art. 2001. Grounds in general

The nullity of a final judgment may be demanded for vices of either form or substance, as provided in Articles 2002 through 2006.



CCP 2002 - Annulment for vices of form; time for action

Art. 2002. Annulment for vices of form; time for action

A. A final judgment shall be annulled if it is rendered:

(1) Against an incompetent person not represented as required by law.

(2) Against a defendant who has not been served with process as required by law and who has not waived objection to jurisdiction, or against whom a valid judgment by default has not been taken.

(3) By a court which does not have jurisdiction over the subject matter of the suit.

B. Except as otherwise provided in Article 2003, an action to annul a judgment on the grounds listed in this Article may be brought at any time.

Acts 1997, No. 578, §1.



CCP 2003 - Same; action lost through acquiescence

Art. 2003. Same; action lost through acquiescence

A defendant who voluntarily acquiesced in the judgment, or who was present in the parish at the time of its execution and did not attempt to enjoin its enforcement, may not annul the judgment on any of the grounds enumerated in Article 2002.



CCP 2004 - Annulment for vices of substance; peremption of action

Art. 2004. Annulment for vices of substance; peremption of action

A. A final judgment obtained by fraud or ill practices may be annulled.

B. An action to annul a judgment on these grounds must be brought within one year of the discovery by the plaintiff in the nullity action of the fraud or ill practices.

C. The court may award reasonable attorney fees incurred by the prevailing party in an action to annul a judgment on these grounds.

Acts 2001, No. 512, §1.



CCP 2005 - Annulment of judgments; effect of appeal

Art. 2005. Annulment of judgments; effect of appeal

A judgment may be annulled prior to or pending an appeal therefrom, or after the delays for appealing have elapsed.

A judgment affirmed, reversed, amended, or otherwise rendered by an appellate court may be annulled only when the ground for nullity did not appear in the record of appeal or was not considered by the appellate court.

An action of nullity does not affect the right to appeal.



CCP 2006 - Court where action brought

Art. 2006. Court where action brought

An action to annul a judgment must be brought in the trial court, even though the judgment sought to be annulled may have been affirmed on appeal, or even rendered by the appellate court.



CCP 2031 - Revival of judgments

CHAPTER 5. REVIVAL

Art. 2031. Revival of judgments

A. A money judgment may be revived at any time before it prescribes by an interested party by the filing of an ex parte motion brought in the court and suit in which the judgment was rendered. The filing of the motion to revive interrupts the prescriptive period applicable to the judgment. The motion to revive judgment shall be accompanied by an affidavit of the holder and owner of the judgment, stating that the original judgment has not been satisfied. A judgment shall thereupon be rendered reviving the original judgment. No citation or service of process of the motion to revive shall be required. The court may order the judgment debtor to pay additional court costs and reasonable attorney fees in connection with the judgment revival action. Notice of signing of the judgment of revival shall be mailed by the clerk of court to the judgment debtor at his last known address as reflected in the suit record.

B. At any time after the signing of the judgment of revival, the judgment debtor may, by contradictory motion, have the judgment of revival annulled, upon showing that the judgment which has been revived was in fact satisfied prior to the signing of the judgment of revival. If the judgment debtor proves that the judgment has been satisfied prior to the filing of the motion to revive the judgment, the holder or owner of the judgment shall pay all court costs, fees, and attorney fees incurred by the judgment debtor in opposing the ex parte order of revival and the cancellation of the judgment from the mortgage records.

Acts 2003, No. 806, §1; Acts 2005, No. 205, §1, eff. Jan. 1, 2006.



CCP 2081 - Applicability of Title

BOOK III

PROCEEDINGS IN APPELLATE COURTS

TITLE I

APPELLATE PROCEDURE

CHAPTER 1. GENERAL DISPOSITIONS

Art. 2081. Applicability of Title

The provisions of this Title are applicable to all appeals to the supreme court and the courts of appeal, except as otherwise provided by law.



CCP 2082 - Definition of appeal

Art. 2082. Definition of appeal

Appeal is the exercise of the right of a party to have a judgment of a trial court revised, modified, set aside, or reversed by an appellate court.



CCP 2083 - Judgments appealable

Art. 2083. Judgments appealable

A. A final judgment is appealable in all causes in which appeals are given by law, whether rendered after hearing, by default, or by reformation under Article 1814.

B. In reviewing a judgment reformed in accordance with a remittitur or additur, the court shall consider the reasonableness of the underlying jury verdict.

C. An interlocutory judgment is appealable only when expressly provided by law.

Amended by Acts 1984, No. 59, §1; Acts 1989, No. 173, §1; Acts 2005, No. 205, §1, eff. Jan. 1, 2006.



CCP 2084 - Legal representative may appeal

Art. 2084. Legal representative may appeal

A legal representative may appeal any appealable judgment rendered against him or affecting the property which he is administering, for the benefit of the person whose property he administers or whom he represents, whenever he considers an appeal necessary or advisable.



CCP 2085 - Limitations on appeals

Art. 2085. Limitations on appeals

An appeal cannot be taken by a party who confessed judgment in the proceedings in the trial court or who voluntarily and unconditionally acquiesced in a judgment rendered against him. Confession of or acquiescence in part of a divisible judgment or in a favorable part of an indivisible judgment does not preclude an appeal as to other parts of such judgment.



CCP 2086 - Right of third person to appeal

Art. 2086. Right of third person to appeal

A person who could have intervened in the trial court may appeal, whether or not any other appeal has been taken.



CCP 2087 - Delay for taking devolutive appeal

Art. 2087. Delay for taking devolutive appeal

A. Except as otherwise provided in this Article or by other law, an appeal which does not suspend the effect or the execution of an appealable order or judgment may be taken within sixty days of any of the following:

(1) The expiration of the delay for applying for a new trial or judgment notwithstanding the verdict, as provided by Article 1974 and Article 1811, if no application has been filed timely.

(2) The date of the mailing of notice of the court's refusal to grant a timely application for a new trial or judgment notwithstanding the verdict, as provided under Article 1914.

B. When a devolutive appeal has been taken timely, an appellee who seeks to have the judgment appealed from modified, revised, or reversed as to any party may take a devolutive appeal therefrom within the delays allowed in Paragraph A of this Article or within ten days of the mailing by the clerk of the notice of the first devolutive appeal in the case, whichever is later.

C. When one or more parties file motions for new trial or for judgment notwithstanding the verdict, the delay periods specified herein shall commence for all parties at the time they commence for the party whose motion is last to be acted upon by the trial court.

D. An order of appeal is premature if granted before the court disposes of all timely filed motions for new trial or judgment notwithstanding the verdict. The order becomes effective upon the denial of such motions.

E. The time within which to take a devolutive appeal under the provisions of this Article is interrupted for all parties upon the filing of a notice of removal in a district court of the United States, pursuant to the provisions of 28 U.S.C. 1446, and commences anew on the date the proceeding is remanded.

Amended by Acts 1962, No. 92, §1; Acts 1976, No. 201, §1; Acts 1977, No. 174, §1, eff. Jan. 1, 1978; Acts 1987, No. 695, §1; Acts 1995, No. 658, §1; Acts 1997, No. 609, §1; Acts 1997, No. 1056, §1.



CCP 2088 - Divesting of jurisdiction of trial court

Art. 2088. Divesting of jurisdiction of trial court

A. The jurisdiction of the trial court over all matters in the case reviewable under the appeal is divested, and that of the appellate court attaches, on the granting of the order of appeal and the timely filing of the appeal bond, in the case of a suspensive appeal or on the granting of the order of appeal, in the case of a devolutive appeal. Thereafter, the trial court has jurisdiction in the case only over those matters not reviewable under the appeal, including the right to:

(1) Allow the taking of a deposition, as provided in Article 1433;

(2) Extend the return day of the appeal, as provided in Article 2125;

(3) Make, or permit the making of, a written narrative of the facts of the case, as provided in Article 2131;

(4) Correct any misstatement, irregularity, informality, or omission of the trial record, as provided in Article 2132;

(5) Test the solvency of the surety on the appeal bond as of the date of its filing or subsequently, consider objections to the form, substance, and sufficiency of the appeal bond, and permit the curing thereof, as provided in Articles 5123, 5124, and 5126;

(6) Grant an appeal to another party;

(7) Execute or give effect to the judgment when its execution or effect is not suspended by the appeal;

(8) Enter orders permitting the deposit of sums of money within the meaning of Article 4658 of this Code;

(9) Impose the penalties provided by Article 2126, or dismiss the appeal, when the appellant fails to timely pay the estimated costs or the difference between the estimated costs and the actual costs of the appeal; or

(10) Set and tax costs and expert witness fees.

B. In the case of a suspensive appeal, when the appeal bond is not timely filed and the suspensive appeal is thereby not perfected, the trial court maintains jurisdiction to convert the suspensive appeal to a devolutive appeal, except in an eviction case.

Amended by Acts 1964, No. 4, §1. Acts 1968, No. 128, §1. Acts 1977, No. 175, §1, eff. Jan. 1, 1978. Acts 1983, No. 126, §1; Acts 2008, No. 658, §1.



CCP 2089 - Description required of immovable property affected by judgments or decrees

Art. 2089. Description required of immovable property affected by judgments or decrees

All judgments and decrees which affect title to immovable property shall describe with particularity the immovable property affected.



CCP 2121 - Method of appealing

CHAPTER 2. PROCEDURE FOR APPEALING

Art. 2121. Method of appealing

An appeal is taken by obtaining an order therefor, within the delay allowed, from the court which rendered the judgment.

An order of appeal may be granted on oral motion in open court, on written motion, or on petition. This order shall show the return day of the appeal in the appellate court and shall provide the amount of security to be furnished, when the law requires the determination thereof by the court.

When the order is granted, the clerk of court shall mail a notice of appeal to counsel of record of all other parties, to the respective appellate court, and to other parties not represented by counsel. The failure of the clerk to mail the notice does not affect the validity of the appeal.

Amended by Acts 1961, No. 23, §1; Acts 1976, No. 202, §1.



CCP 2122 - Appointment or removal of legal representative not suspended by appeal; effect of vacating appointment on appeal

Art. 2122. Appointment or removal of legal representative not suspended by appeal; effect of vacating appointment on appeal

A judgment or order of a trial court appointing or removing a legal representative shall be executed provisionally notwithstanding an appeal therefrom.

A judgment rendered on appeal vacating a judgment or order of the trial court appointing a legal representative does not invalidate any of his official acts performed prior to the rendition of the judgment of the appellate court.



CCP 2123 - Delay for taking suspensive appeal

Art. 2123. Delay for taking suspensive appeal

A. Except as otherwise provided by law, an appeal that suspends the effect or the execution of an appealable order or judgment may be taken, and the security therefor furnished, only within thirty days of any of the following:

(1) The expiration of the delay for applying for a new trial or judgment notwithstanding the verdict, as provided by Article 1974 and Article 1811, if no application has been filed timely.

(2) The date of the mailing of notice of the court's refusal to grant a timely application for a new trial or judgment notwithstanding the verdict, as provided under Article 1914.

B. Whenever one or more parties file motions for a new trial or for judgment notwithstanding the verdict, the delay periods specified herein commence for all parties at the time they commence for the party whose motion is last to be acted upon by the trial court.

C. An order of appeal is premature if granted before the court disposes of all timely filed motions for new trial or judgment notwithstanding the verdict. The order becomes effective upon the denial of such motions.

D. The time within which to take a suspensive appeal under the provisions of this Article is interrupted for all parties upon the filing of a notice of removal in a district court of the United States, pursuant to the provisions of 28 U.S.C. 1446, and commences anew on the date the proceeding is remanded.

Amended by Acts 1974, No. 129, §1; Acts 1987, No. 695, §1; Acts 1995, No. 658, §1; Acts 1997, No. 609, §1; Acts 1997, No. 1056, §1.



CCP 2124 - Security to be furnished for an appeal

Art. 2124. Security to be furnished for an appeal

A. No security is required for a devolutive appeal.

B. The security to be furnished for a suspensive appeal is determined in accordance with the following rules:

(1) When the judgment is for a sum of money, the amount of the security shall be equal to the amount of the judgment, including the interest allowed by the judgment to the date the security is furnished, exclusive of the costs.

(a) However, in all cases, except litigation related to the Tobacco Master Settlement Agreement, or any litigation where the state is a judgment creditor, where the amount of the judgment exceeds one hundred fifty million dollars, the trial court, upon motion and after a hearing, may, in the exercise of its broad discretion, fix the security in an amount sufficient to protect the rights of the judgment creditor while at the same time preserving the favored status of appeals in Louisiana.

(b) The time for taking the suspensive appeal under Article 2123 shall be interrupted for judgments pursuant to Article 2124(B)(1)(a) until the trial court fixes the amount of the security and commences anew on the date the security is fixed.

(2) When the judgment distributes a fund in custodia legis, only security sufficient to secure the payment of costs is required.

(3) In all other cases, the security shall be fixed by the trial court at an amount sufficient to assure the satisfaction of the judgment, together with damages for the delay resulting from the suspension of the execution.

C. Where the party seeking to appeal from a judgment for a sum of money is aggrieved by the amount of the security fixed by the trial court, the party so aggrieved may seek supervisory writs to review the appropriateness of the determination of the trial court in fixing the security. The application for supervisory writ shall be heard by the court of appeal on a priority basis. The time for taking a suspensive appeal under Article 2123 shall be interrupted until the appellate court acts on the supervisory writs to review the determination of the trial court in fixing the security and commences anew on the date the action is taken.

D. For good cause shown, the trial judge in the case of the appeal of a money judgment to be secured by a surety bond may fix the amount of the security at an amount not to exceed one hundred fifty percent of the amount of the judgment, including the interest allowed by the judgment to the date the security is furnished, exclusive of the costs.

E. A suspensive appeal bond shall provide, in substance, that it is furnished as security that the appellant will prosecute his appeal, that any judgment against him will be paid or satisfied from the proceeds of the sale of his property, or that otherwise the surety is liable for the amount of the judgment.

Amended by Acts 1977, No. 176, §1, eff. Jan. 1, 1978; Acts 1988, No. 444, §1, eff. Jan. 1, 1989; Acts 1989, No. 307, §2; Acts 2001, No. 450, §1, eff. June 19, 2001.

{{NOTE: SEE ACTS 1988, NO. 444, §2.}}



CCP 2125 - Return day

Art. 2125. Return day

The return day of the appeal shall be thirty days from the date estimated costs are paid if there is no testimony to be transcribed and lodged with the record and forty-five days from the date such costs are paid if there is testimony to be transcribed, unless the trial judge fixes a lesser period. The trial court may grant only one extension of the return day and such extension shall not be more than thirty days. A copy of the extension shall be filed with the appellate court. Subsequent extensions of the return day may be granted by the appellate court for sufficient cause or at the request of the court reporter as provided in Article 2127.2.

Amended by Acts 1976, No. 426, §2; Acts 1977, No. 177, §1, eff. Jan. 1, 1978. Acts 1984, No. 937, §1.



CCP 2125.1 - Notice of extension of return day granted by clerk of trial court

Art. 2125.1. Notice of extension of return day granted by clerk of trial court

When a subsequent extension of the return day is granted by the appellate court in accordance with the provisions of Article 2125, notice thereof shall be given by mail by the clerk of the trial court to counsel of record of all parties, and to parties not represented by counsel. The failure of the clerk of the trial court to mail such notice does not affect the validity of the appeal, nor does any error or defect that is not imputable to the appellant affect the validity of the appeal.

Added by Acts 1976, No. 708, §1.



CCP 2126 - Payment of costs

Art. 2126. Payment of costs

A. The clerk of the trial court, immediately after the order of appeal has been granted, shall estimate the cost of the preparation of the record on appeal, including the fee of the court reporter for preparing the transcript and the filing fee required by the appellate court. The clerk shall send notices of the estimated costs by certified mail to the appellant and by first class mail to the appellee.

B. Within twenty days of the mailing of notice, the appellant shall pay the amount of the estimated costs to the clerk. The trial court may grant one extension of the period for paying the amount of the estimated costs for not more than an additional twenty days upon written motion showing good cause for the extension.

C. The appellant may question the excessiveness of the estimated costs by filing a written application for reduction in the trial court within the first twenty-day time limit, and the trial court may order reduction of the estimate upon proper showing. If an application for reduction has been timely filed, the appellant shall have twenty days to pay the costs beginning from the date of the action by the trial court on application for reduction.

D. After the preparation of the record on appeal has been completed, the clerk of the trial court shall, as the situation may require, either refund to the appellant the difference between the estimated costs and the actual costs if the estimated costs exceed the actual costs, or send a notice by certified mail to the appellant of the amount of additional costs due, if the actual costs exceed the estimated costs. If the payment of additional costs is required, the appellant shall pay the amount of additional costs within twenty days of the mailing of the notice.

E. If the appellant fails to pay the estimated costs, or the difference between the estimated costs and the actual costs, within the time specified, the trial judge, on his own motion or upon motion by the clerk or by any party, and after a hearing, shall:

(1) Enter a formal order of dismissal on the grounds of abandonment; or

(2) Grant a ten day period within which costs must be paid in full, in default of which the appeal is dismissed as abandoned.

F. If the appellant pays the costs required by this Article, the appeal may not be dismissed because of the passage of the return day without an extension being obtained or because of an untimely lodging of the record on appeal.

Amended by Acts 1976, No. 708, §2; Acts 1977, No. 198, §2, eff. Jan. 1, 1978; Acts 1978, No. 449, §1, eff. Jan. 1, 1979; Acts 1984, No. 937, §1; Acts 1995, No. 105, §1.



CCP 2127 - Record on appeal; preparation

Art. 2127. Record on appeal; preparation

The clerk of the trial court shall have the duty of preparing the record on appeal. He shall cause it to be lodged with the appellate court on or before the return day or any extension thereof. Failure of the clerk to prepare and lodge the record on appeal either timely or correctly shall not prejudice the appeal.

Amended by Acts 1977, No. 178, §1, eff. Jan. 1, 1978. Acts 1984, No. 937, §1.



CCP 2127.1 - Same; certified and dated

Art. 2127.1. Same; certified and dated

A. All records and supplemental records prepared for filing in any appellate court shall be certified and dated by the clerk upon completion. The certification shall include the date any transcript was received for inclusion in the record.

B. All transcripts or parts thereof completed for inclusion in the record shall be dated and certified by the court reporter who prepares them. The date of certification by the court reporter shall be the date on which the transcript was concluded and furnished to the clerk for inclusion in the record.

Amended by Acts 1984, No. 528, §3.



CCP 2127.2 - Same; preparation and delivery of transcript

Art. 2127.2. Same; preparation and delivery of transcript

A. Except as provided in Paragraph B of this Article, each court reporter assigned to prepare any transcript designated to be transcribed and necessary to complete the record shall deliver the transcript to the clerk of the trial court with the duty of preparing the record for appeal no later than five days before the return day.

B. Whenever the court reporter cannot deliver the transcript to the clerk of the trial court by the date required in Paragraph A, the reporter shall draft and file a request for an extension of the return day with the trial court or court of appeal as provided by law. Whenever a court reporter has not delivered a transcript by the fifth day prior to the return day, the clerk of the trial court shall file a certificate with the court of appeal advising that the record is ready for lodging except for the lack of delivery of the transcript. In such certificate the clerk shall include the names and addresses of each court reporter who has failed to deliver a transcript, the date estimated costs were paid, and whether any of the named court reporters have requested an extension of the return day.

C. Upon the request of the court of appeal when the transcript has not been delivered to the clerk of court but the record is otherwise ready for lodging, the record shall be lodged. The clerk of the trial court shall include with the record a certificate stating the names and addresses of each court reporter who is required to prepare and deliver a transcript of the case and a statement of the date on which estimated costs and, if relevant, additional costs were paid. Thereafter, the court of appeal may issue appropriate orders to any named court reporter to expedite preparation and delivery of any necessary transcripts.

Added by Acts 1984, No. 937, §1. Amended by Acts 1997, No. 409, §1.



CCP 2127.3 - Same; contempt

Art. 2127.3. Same; contempt

The failure of the court reporter to file the transcript with the clerk no later than five days before the return date or any extension thereof shall subject such reporter to prosecution for contempt of court. Such contempt charges may be initiated by the trial judge or by the court of appeal on the court's own motion or on the motion of any party.

Amended by Act 1984, No. 525, §1; Acts 1997, No. 409, §1.



CCP 2128 - Same; determination of content

Art. 2128. Same; determination of content

The form and content of the record on appeal shall be in accordance with the rules of the appellate court, except as provided in the constitution and as provided in Article 2128.1. However, within three days, exclusive of holidays, after taking the appeal the appellant may designate in a writing filed with the trial court such portions of the record which he desires to constitute the record on appeal. Within five days, exclusive of holidays, after service of a copy of this designation on the other party, that party may also designate in a writing filed with the trial court such other portions of the record as he considers necessary. In such cases the clerk shall prepare the record on appeal as so directed, but a party or the trial court may cause to be filed thereafter any omitted portion of the record as a supplemental record. When no designation is made, the record shall be a transcript of all the proceedings as well as all documents filed in the trial court.

Acts 2012, No. 171, §1.



CCP 2128.1 - Depositions

Art. 2128.1. Depositions

Depositions made a part of the record on appeal may be attached in a reduced format consisting of no more than four pages of deposition testimony per physical page or in any electronic format approved by the court.

Acts 2012, No. 171, §1.



CCP 2129 - Assignment of errors unnecessary; exception

Art. 2129. Assignment of errors unnecessary; exception

An assignment of errors is not necessary in any appeal. Where the appellant designates only portions of the record as the record on appeal, he must serve with his designation a concise statement of the points on which he intends to rely, and the appeal shall be limited to those points.



CCP 2130 - Record on appeal; statement of facts

Art. 2130. Record on appeal; statement of facts

A party may require the clerk to cause the testimony to be taken down in writing and this transcript shall serve as the statement of facts of the case. The parties may agree to a narrative of the facts in accordance with the provisions of Article 2131.



CCP 2131 - Same; narrative of facts

Art. 2131. Same; narrative of facts

If the testimony of the witnesses has not been taken down in writing the appellant must request the other parties to join with him in a written and signed narrative of the facts, and in cases of disagreement as to this narrative or of refusal to join in it, at any time prior to the lodging of the record in the appellate court, the judge shall make a written narrative of the facts, which shall be conclusive.



CCP 2132 - Same; correction

Art. 2132. Same; correction

A record on appeal which is incorrect or contains misstatements, irregularities or informalities, or which omits a material part of the trial record, may be corrected even after the record is transmitted to the appellate court, by the parties by stipulation, by the trial court or by the order of the appellate court. All other questions as to the content and form of the record shall be presented to the appellate court.



CCP 2133 - Answer of appellee; when necessary

Art. 2133. Answer of appellee; when necessary

A. An appellee shall not be obliged to answer the appeal unless he desires to have the judgment modified, revised, or reversed in part or unless he demands damages against the appellant. In such cases, he must file an answer to the appeal, stating the relief demanded, not later than fifteen days after the return day or the lodging of the record whichever is later. The answer filed by the appellee shall be equivalent to an appeal on his part from any portion of the judgment rendered against him in favor of the appellant and of which he complains in his answer. Additionally, however, an appellee may by answer to the appeal, demand modification, revision, or reversal of the judgment insofar as it did not allow or consider relief prayed for by an incidental action filed in the trial court. If an appellee files such an answer, all other parties to the incidental demand may file similar answers within fifteen days of the appellee's action.

B. A party who does not seek modification, revision, or reversal of a judgment in an appellate court, including the supreme court, may assert, in support of the judgment, any argument supported by the record, although he has not appealed, answered the appeal, or applied for supervisory writs.

Amended by Acts 1968, No. 129, §1; Acts 1970, No. 474, §1; Acts 1989, No. 121, §1.



CCP 2161 - Dismissal for irregularities

CHAPTER 3. PROCEDURE IN APPELLATE COURT

Art. 2161. Dismissal for irregularities

An appeal shall not be dismissed because the trial record is missing, incomplete or in error no matter who is responsible, and the court may remand the case either for retrial or for correction of the record. An appeal shall not be dismissed because of any other irregularity, error or defect unless it is imputable to the appellant. Except as provided in Article 2162, a motion to dismiss an appeal because of any irregularity, error, or defect which is imputable to the appellant must be filed within three days, exclusive of holidays, of the return day or the date on which the record on appeal is lodged in the appellate court, whichever is later.

Amended by Acts 1972, No. 531 §1.



CCP 2162 - Dismissal by consent of parties, or because of lack of jurisdiction or right to appeal, or abandonment; transfer

Art. 2162. Dismissal by consent of parties, or because of lack of jurisdiction or right to appeal, or abandonment; transfer

An appeal can be dismissed at any time by consent of all parties, or for lack of jurisdiction of the appellate court, or because there is no right to appeal, or if, under the rules of the appellate court, the appeal has been abandoned.

If an appeal is taken to an appellate court which has no jurisdiction over it, the court may transfer the appeal to the proper court, upon such terms and conditions as it may prescribe. If an appeal is transferred to the supreme court in error, the supreme court may transfer or retransfer it to the proper court.



CCP 2163 - Peremptory exception filed in appellate court; remand if prescription pleaded

Art. 2163. Peremptory exception filed in appellate court; remand if prescription pleaded

The appellate court may consider the peremptory exception filed for the first time in that court, if pleaded prior to a submission of the case for a decision, and if proof of the ground of the exception appears of record.

If the ground for the peremptory exception pleaded in the appellate court is prescription, the plaintiff may demand that the case be remanded to the trial court for trial of the exception.



CCP 2164 - Scope of appeal and action to be taken; costs

Art. 2164. Scope of appeal and action to be taken; costs

The appellate court shall render any judgment which is just, legal, and proper upon the record on appeal. The court may award damages, including attorney fees, for frivolous appeal or application for writs, and may tax the costs of the lower or appellate court, or any part thereof, against any party to the suit, as in its judgment may be considered equitable.

Acts 2010, No. 184, §1.



CCP 2165 - Appeals deemed abandoned

Art. 2165. Appeals deemed abandoned

An appeal is abandoned when the parties fail to take any step in its prosecution or disposition for the period provided in the rules of the appellate court.

Amended by Acts 1966, No. 36, §1; Acts 1982, No. 186, §2.



CCP 2166 - Rehearing, court of appeal judgment; finality; stay

Art. 2166. Court of appeal judgment rehearing; finality; stay

A. Within fourteen days of the transmission of the notice of the judgment of the court of appeal, a party may apply to the court of appeal for a rehearing. Within thirty days of the transmission of the notice of the judgment of the court of appeal, a party may apply to the supreme court for a writ of certiorari. The judgment of a court of appeal becomes final and definitive if neither an application to the court of appeal for rehearing nor an application to the supreme court for a writ of certiorari is timely filed.

B. When any party files a timely application to the court of appeal for a rehearing, the time within which any other party may apply to the supreme court for a writ of certiorari shall be extended until thirty days of the transmission of the notice of a denial of rehearing.

C. When a timely application for rehearing has been filed in the court of appeal and the court of appeal denies the application, the judgment becomes final and definitive unless an application for writ of certiorari to the supreme court is filed within thirty days of the transmission of the notice of a denial of rehearing.

D. When a party files a timely application for a writ of certiorari to the supreme court within the delays provided in this Article, any other party may also apply for certiorari to the supreme court within thirty days of the transmission of the notice of judgment of the court of appeal or within ten days of the transmission by the supreme court clerk of the notice of first application for certiorari in the case, whichever is later.

E. When an application for certiorari to the supreme court is timely filed, a judgment of the court of appeal becomes final and definitive after a delay of five days, exclusive of legal holidays, commencing to run on the day after the clerk has mailed the denial by the supreme court of the application for certiorari. The supreme court may stay the execution of the judgment of the court of appeal pending a timely application for certiorari or an appeal to the United States Supreme Court.

F. For the purposes of this Article, "transmission of the notice" means the sending of the notice via the United States Postal Service, electronic mail, or facsimile.

Acts 1983, No. 451, §2; Acts 2001, No. 587, §1; Acts 2012, No. 290, §1, eff. Jan. 1, 2013; Acts 2012, No. 741, §1.



CCP 2167 - Rehearing, supreme court judgment; finality; stay

Art. 2167. Supreme court judgment rehearing; finality; stay

A. Within fourteen days of the transmission of the notice of judgment in the supreme court, a party may apply to the court for a rehearing.

B. A judgment of the supreme court becomes final and definitive when the delay for application for rehearing has expired and no timely application therefor has been made.

C. When an application for rehearing has been applied for timely, a judgment of the supreme court becomes final and definitive when the application is denied. The supreme court may stay the execution of the judgment pending a timely application for certiorari or an appeal to the United States Supreme Court.

D. For the purposes of this Article, "transmission of the notice" means the sending of the notice via the United States Postal Service, electronic mail, or facsimile.

Amended by Acts 1977, No. 180, §1, eff. Jan. 1, 1978; Acts 1982, No. 163, §1; Acts 2012, No. 290, §1, eff. Jan. 1, 2013.



CCP 2168 - Posting of unpublished opinions; citation

Art. 2168. Posting of unpublished opinions; citation

A. The unpublished opinions of the supreme court and the courts of appeal shall be posted by such courts on the Internet websites of such courts.

B. Opinions posted as required in this Article may be cited as authority and, if cited, shall be cited by use of the case name and number assigned by the posting court.

Acts 2006, No. 644, §1.



CCP 2201 - Supervisory writs

TITLE II

SUPERVISORY PROCEDURE

Art. 2201. Supervisory writs

Supervisory writs may be applied for and granted in accordance with the constitution and rules of the supreme court and other courts exercising appellate jurisdiction.



CCP 2251 - Execution only in trial court; appellate court judgment

BOOK IV

EXECUTION OF JUDGMENTS

TITLE I. GENERAL DISPOSITIONS

Art. 2251. Execution only in trial court; appellate court judgment

A judgment can be executed only by a trial court.

A party seeking to execute a judgment of an appellate court must first file a certified copy with the clerk of the trial court. This filing may be made without prior notice to the adverse party.



CCP 2252 - Delay before proceeding with execution

Art. 2252. Delay before proceeding with execution

A judgment creditor may proceed with the execution of a judgment only after the delay for a suspensive appeal therefrom has elapsed; however, recordation of a judgment in the mortgage records prior to the lapsing of the delay for a suspensive appeal does not begin proceedings for the execution of the judgment.

Acts 1985, No. 523, §1, eff. July 12, 1985.



CCP 2253 - Writ from clerk to sheriff

Art. 2253. Writ from clerk to sheriff

At the request of a judgment creditor, the clerk shall issue a writ bearing his signature, the seal of the court, and the date, and directing the sheriff of the parish where the judgment is to be executed to enforce it in the manner set forth in the writ. Concurrent writs may be directed to sheriffs of several parishes.



CCP 2254 - Execution by sheriff; return; wrongful seizure

Art. 2254. Execution by sheriff; return; wrongful seizure

A. The sheriff shall proceed promptly to execute the writ and make a return to the clerk who issued it, stating the manner in which it was executed.

B. Since secured collateral subject to a security interest under Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.) need only be reasonably described in the debtor's security agreement (R.S. 10:9-110), the sheriff shall have no liability to the debtor or to any third party for wrongful or improper seizure of the debtor's or third party's property of the same general type as described in the debtor's security agreement. If necessary, the sheriff shall request the secured creditor to identify the property subject to the security agreement and shall act pursuant to the secured creditor's instructions. The debtor's and other owner's sole remedy for the wrongful or improper seizure of the property shall be for actual losses sustained under R.S. 10:9-507(1) against the secured creditor on whose behalf and pursuant to whose instructions the sheriff may act.

Acts 1989, No. 137, §18, eff. Sept. 1, 1989.



CCP 2291 - Money judgment; fieri facias

TITLE II

MONEY JUDGMENTS

CHAPTER 1. WRIT OF FIERI FACIAS

Art. 2291. Money judgment; fieri facias

A judgment for the payment of money may be executed by a writ of fieri facias directing the seizure and sale of property of the judgment debtor.



CCP 2292 - Privilege of creditor on seized property; successive seizures

Art. 2292. Privilege of creditor on seized property; successive seizures

A. To the extent not otherwise governed under Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.), a seizing creditor, by the mere act of seizure, acquires a privilege on the property seized, which entitles him to a preference over ordinary creditors.

B. When several seizures of the same property are made by ordinary creditors, the seizing creditors acquire a privilege and are entitled to a preference among themselves according to the order of their seizures.

Acts 1989, No. 137, §18, eff. Sept. 1, 1989.



CCP 2293 - Notice to judgment debtor; appointment of attorney

Art. 2293. Notice to judgment debtor; appointment of attorney

A. Upon making a seizure of immovable property, the sheriff shall file with the recorder of mortgages of the parish in which the immovable property is located a notice of seizure setting forth the title and docket number of the action out of which the writ issued, the judicial district and parish in which the action is pending, and a description of the immovable property.

B.(1) After the seizure of property, the sheriff shall serve promptly upon the judgment debtor a written notice of the seizure and a list of the property seized, in the manner provided for service of citation. Such notice of seizure shall be accomplished by personal service or domiciliary service. If service cannot be made on the judgment debtor or his attorney of record, the court shall appoint an attorney upon whom service may be made. The notice of seizure shall include information concerning the availability of housing counseling services, as well as the time, date, and place of the sheriff's sale, in accordance with the form provided in R.S. 13:3852(B).

(2) In addition to the written notice of seizure to be served on the judgment debtor as provided in Subparagraph (1) of this Paragraph, the sheriff shall also serve upon the occupants of the seized property a written notice stating that the subject property has been seized. Such service shall be accomplished by directing the notice to "occupants" of the seized premises and if the notice cannot be served personally or by domiciliary service upon the occupants, such service shall be accomplished by posting the notice upon the main entrance to the seized premises. The failure to serve the notices as provided herein shall not invalidate the sheriff's sale; however, such failure shall prevent the purchaser at the sheriff's sale from availing himself of the provisions of R.S. 13:4346 as it applies to the ejectment or eviction of any occupants of the seized premises other than the judgment debtor. The failure to serve the notices required in this Paragraph shall not affect the rights of the foreclosing creditor or of the purchaser at the sheriff's sale under Code of Civil Procedure Articles 4701 et seq.

(3)(a) If the premises foreclosed upon consists of more than ten units, instead of giving notice as provided in Subparagraph (2) of this Paragraph, the foreclosing creditor shall have the option of causing a sign or signs to be posted by the sheriff measuring not less than two feet high and three feet wide posted in such a manner as to notify residents of the building containing the following language or words to this effect: "_________ JUDICIAL DISTRICT COURT FOR THE PARISH OF _________, DOCKET NUMBER_______. THIS PROPERTY HAS BEEN SEIZED AND SHALL BE SOLD IN ACCORDANCE WITH LAW ON OR AFTER _________, 200__/s/ SHERIFF __________, PARISH. Any person who removes or damages this notice is subject to prosecution in accordance with R.S. 14:56." The cost of preparation of such sign shall be borne by the foreclosing creditor and the fee of the sheriff in connection with the posting of such sign shall be determined in accordance with the provisions of R.S. 13:5530(A)(14).

(b) An affidavit of the creditor shall be filed of record in the foreclosure proceeding stating that such sign was posted, which affidavit shall be prima facie evidence that the sign was posted in accordance with this Subparagraph.

(4) The provisions of Subparagraphs (2) and (3) of this Paragraph shall apply only to foreclosure proceedings on immovable property which is occupied or intended for occupancy as a residence and shall not apply to foreclosure proceedings on property subject to time share operations, hotels, motels, inns, guest houses, rooming houses, bed and breakfasts, camp sites, campgrounds, and other lodging establishments intended for the temporary housing of guests.

C. After the seizure of property, the sheriff shall give notice of the seizure to persons other than the judgment debtor in the manner and to the extent provided by R.S. 13:3886. The sheriff shall file with the clerk who issued the writ his affidavit setting forth the name of each person to whom the notices were given and the address or addresses to which the notices were sent. The affidavit, when received by the clerk, shall form part of the record and shall be considered prima facie correct.

D. Cancellation of a mortgage, whether legal, judicial, or conventional, shall allow any interested party to cancel the notice of seizure of property affected by the mortgage upon submitting a request to cancel evidencing that the mortgage has been cancelled and upon submission of proof that all costs due the clerk of court and the sheriff have been paid. Nevertheless, a notice of seizure shall prescribe ten years after the date of recordation unless reinscribed in the same manner as an instrument creating a mortgage under Civil Code Article 3362. Any interested party may obtain cancellation of the notice of seizure on the basis of prescription of ten years without submitting evidence that all costs due to the clerk of court and sheriff have been paid in full.

Amended by Acts 1974, No. 88, §1; Acts 1991, No. 662, §1, eff. Jan. 1, 1992; Acts 1995, No. 614, §1; Acts 2004, No. 877, §1; Acts 2005, No. 216, §1; Acts 2008, No. 828, §1; Acts 2012, No. 395, §1; Acts 2013, No. 339, §2.



CCP 2294 - Time for seizure; return

Art. 2294. Time for seizure; return

A seizure may be made under a writ of fieri facias only within one year from the date of its issuance.

At the expiration of that time the sheriff shall make a return on the writ unless a seizure has been made within the time. If a seizure has been made the sheriff shall proceed with the sale and thereupon make a return.



CCP 2294.1 - Time for seizure; return; city courts in Orleans Parish

Art. 2294.1. Time for seizure; return; city courts in Orleans Parish

A. A seizure may be made under a writ of fieri facias issued by a city court in Orleans Parish, only within six months from the date of its issuance.

B. At the expiration of that time the constable shall make a return on the writ unless a seizure has been made within the time. If a seizure has been made the constable shall proceed with the sale and thereupon make a return.

Added by Acts 1978, No. 366, §1; Acts 1991, No. 289, §1; Acts 2011, 1st Ex. Sess., No. 29, §1.



CCP 2295 - Order of sale; sale in globo

Art. 2295. Order of sale; sale in globo

If several items of property have been seized, or if one item of property which is divisible into portions has been seized, the judgment debtor, at any time prior to the first advertisement, may designate the order in which the items or portions of property will be sold, except that the judgment creditor can direct the sale of property on which he has a mortgage, or a privilege other than that resulting from the seizure.

If the judgment debtor does not designate the order of sale, the order of sale shall be at the discretion of the sheriff.

When property is offered by items or portions and the total price bid is insufficient to satisfy the judgment, with interest and costs, or if the judgment debtor so requests, the property shall be offered in globo and thus sold if a higher bid is obtained.



CCP 2296 - Reduction of excessive seizure

Art. 2296. Reduction of excessive seizure

If several items of property have been seized, or if one item of property which is divisible into portions has been seized, and if the value of the property seized exceeds what is reasonably necessary to satisfy the judgment, including interest and costs, the judgment debtor may obtain the release of the excess items or portion by contradictory motion filed not less than ten days before the day fixed for the sale.

The judgment debtor may not obtain the release of property on which the judgment creditor has a mortgage, or a privilege other than that resulting from the seizure.



CCP 2297 - Alias fieri facias

Art. 2297. Alias fieri facias

After a writ of fieri facias has been returned unsatisfied, another writ of fieri facias may be issued.



CCP 2298 - Injunction prohibiting sale; damages

Art. 2298. Injunction prohibiting sale; damages

Injunctive relief prohibiting the sheriff from proceeding with the sale of property seized under a writ of fieri facias shall be granted to the judgment debtor or to a third person claiming ownership of the seized property:

(1) When the sheriff is proceeding with the execution contrary to law;

(2) When subsequent to the judgment payment has been made, or compensation has taken place against the judgment, or it has been otherwise extinguished. If the payment, compensation, or extinguishment is for a part of the judgment, the injunction shall be granted to that extent, and the execution shall continue for the amount of the excess;

(3) When the judgment is for the payment of the purchase price of property sold to the judgment debtor and a suit for recovery of the property has been filed by an adverse claimant; or

(4) When the judgment sought to be executed is absolutely null.

In the event injunctive relief is granted to the judgment debtor or third party claiming ownership of the seized property, if the court finds the seizure to be wrongful, it may allow damages. Attorney's fees for the services rendered in connection with the injunction may be included as an element of the damages.

Amended by Acts 1981, No. 301, §1.



CCP 2299 - Order prohibiting payment of proceeds of sale

Art. 2299. Order prohibiting payment of proceeds of sale

When a third person has intervened and asserted a privilege on the property seized superior to that of the judgment creditor, the court shall order the sheriff to withhold a portion of the proceeds of the judicial sale of the property sufficient to satisfy the intervener's claim, subject to the further orders of the court.

Amended by Acts 1961, No. 23, §1.



CCP 2331 - Publication of notice of sale

CHAPTER 2. JUDICIAL SALE UNDER FIERI FACIAS

Art. 2331. Publication of notice of sale

Notice of the sale of property under a writ of fieri facias shall be published at least once for movable property, and at least twice for immovable property, in the manner provided by law. The court may order additional publications.

The sheriff shall not order the advertisement of the sale of the property seized until three days, exclusive of holidays, have elapsed after service on the judgment debtor of the notice of seizure, as provided in Article 2293.



CCP 2332 - Appraisal

Art. 2332. Appraisal

A. The property seized must be appraised according to law prior to the sale. However, when the property seized is subject to a mortgage, security agreement, or other document creating a privilege in which the debtor has waived the right to appraisal and the judgment recites that the right of the judgment creditor to enforce the judgment is limited to the collateral or security for the amount of such judgment, there shall be no requirement that the property seized be appraised prior to the sale. If a mortgage on immovable property contains a waiver of appraisal and is sought to be enforced under a writ of fieri facias and the plaintiff prays for a sale without appraisal, the sale shall be conducted without appraisal.

B. If the personal obligation is also secured by other mortgages or security interests not recognized in the judgment, the judicial sale of any property securing the personal obligation in accordance with Paragraph A shall not prevent the enforcement in rem of such other mortgages or security interests.

C. There is no requirement that collateral subject to a security interest under Chapter 9 of the Louisiana Commercial Laws be appraised prior to the sale.

Acts 1991, No. 377, §1, eff. Jan. 1, 1992; Acts 2001, No. 588, §1; Acts 2003, No. 1072, §1.



CCP 2333 - Sale of perishable property

Art. 2333. Sale of perishable property

The court, at the request of a party, may order the immediate sale at public auction, without advertisement or appraisement, of property that is perishable and subject to loss or deterioration pending compliance with the usual formalities. Notice of the time and place of the sale shall be given to all parties. The property shall be sold for cash to the highest bidder.



CCP 2334 - Reading of advertisement and certificates

Art. 2334. Reading of advertisement and certificates

At the time and place designated for the sale, the sheriff shall read aloud the advertisement describing the property, and shall read aloud a mortgage certificate and any other certificate required by law.



CCP 2335 - Superior mortgage or privilege

Art. 2335. Superior mortgage or privilege

The sheriff shall announce that the property is to be sold for cash subject to any security interest, mortgage, lien, or privilege thereon superior to that of the seizing creditor.

Acts 1989, No. 137, §18, eff. Sept. 1, 1989.



CCP 2336 - Minimum price; second offering

Art. 2336. Minimum price; second offering

Except as provided in Article 2332, the property shall not be sold if the price bid by the highest bidder is less than two-thirds of the appraised value. In that event, the sheriff shall re-advertise the sale of the property in the same manner as for an original sale, and the same delay must elapse. At the second offering, the property shall be sold for cash for whatever it will bring, except as provided in Article 2337. The debt owed to the seizing creditor shall not be reduced by the costs of the sale, but shall be reduced by the greater of either one-half of the appraised value, less superior security interests, mortgages, liens, and privileges, or the amount by which the price bid exceeds superior security interests, mortgages, liens, and privileges.

Acts 1995, No. 1023, §1; Acts 2001, No. 588, §1.



CCP 2337 - Price insufficient to discharge superior privileges; property not sold

Art. 2337. Price insufficient to discharge superior privileges; property not sold

If the price offered by the highest bidder at the first or subsequent offering is not sufficient to discharge the costs of the sale and the security interests, mortgages, liens, and privileges superior to that of the seizing creditor, the property shall not be sold.

Acts 1989, No. 137, §18, eff. Sept. 1, 1989.



CCP 2338 - Judgment creditor having superior privilege; price insufficient to satisfy inferior mortgage

Art. 2338. Judgment creditor having superior privilege; price insufficient to satisfy inferior mortgage

A. If the security interest, mortgage, lien, or privilege of the seizing creditor is superior to other security interests, mortgages, liens, and privileges on the property, he may require that the property be sold, even though the price is not sufficient to satisfy his or the inferior security interests, mortgages, liens, and privileges.

B. If the seizing creditor is not present or represented at the sale, the property shall not be sold for less than the amount necessary to fully satisfy his writ plus the costs.

Acts 1987, No. 939, §1; Acts 1989, No. 137, §18, eff. Sept. 1, 1989.



CCP 2339 - Judgment debtor and creditor may bid

Art. 2339. Judgment debtor and creditor may bid

The judgment debtor and the seizing creditor may bid for the property.



CCP 2340 - Payment of debt prior to adjudication

Art. 2340. Payment of debt prior to adjudication

The sale of the property may be prevented at any time prior to the adjudication by payment to the sheriff of the judgment, with interest and costs.



CCP 2341 - Sale when installment not due

Art. 2341. Sale when installment not due

When the seizing creditor has a security interest, mortgage, lien, or privilege on the property seized, for a debt of which all the installments are not due, he may demand that the property be sold for the entire debt, on the same terms for the payment of unmatured installments as provided in the original contract.

Acts 1989, No. 137, §18, eff. Sept. 1, 1989.



CCP 2342 - Act of sale by sheriff

Art. 2342. Act of sale by sheriff

Within fifteen days after the adjudication, the sheriff shall pass an act of sale to the purchaser, in the manner and form provided by law.

The act of sale adds nothing to the force and effect of the adjudication, but is only intended to afford proof of it.

Acts 1986, No. 992, §1.



CCP 2343 - Sheriff's return after sale

Art. 2343. Sheriff's return after sale

The sheriff shall make a signed return to the clerk who issued the writ, showing that all formalities have been complied with and stating the manner in which the writ was executed, a description of the property sold, the name of the purchaser, the purchase price, and the disposition thereof.



CCP 2371 - Effect of adjudication

CHAPTER 3. THE ADJUDICATION AND ITS EFFECT

Art. 2371. Effect of adjudication

The adjudication transfers to the purchaser all the rights and claims of the judgment debtor as completely as if the judgment debtor had sold the property.



CCP 2372 - Sale subject to superior real charge or lease

Art. 2372. Sale subject to superior real charge or lease

The property is sold subject to any real charge or lease with which it is burdened, superior to any security interest, mortgage, lien, or privilege of the seizing creditor.

Acts 1989, No. 137, §18, eff. Sept. 1, 1989.



CCP 2373 - Distribution of proceeds of sale

Art. 2373. Distribution of proceeds of sale

After deducting the costs, the sheriff shall first pay the amount due the seizing creditor, then the inferior security interests, mortgages, liens, and privileges on the property sold, and shall pay to the debtor whatever surplus may remain.

Acts 1989, No. 137, §18, eff. Sept. 1, 1989.



CCP 2374 - Property subject to superior mortgage; payment of price

Art. 2374. Property subject to superior mortgage; payment of price

If there is a security interest, mortgage, lien, or privilege on the property superior to that of the seizing creditor, the purchaser shall pay to the sheriff only that portion of the sale price which exceeds the amount of the superior security interest, mortgage, lien, or privilege.

Acts 1989, No. 137, §18, eff. Sept. 1, 1989.



CCP 2375 - Purchaser's liability; property subject to inferior mortgages

Art. 2375. Purchaser's liability; property subject to inferior mortgages

The purchaser is liable for nothing beyond the purchase price. He shall pay the full purchase price to the sheriff, despite the existence of a mortgage, lien, or privilege on the property inferior to that of the seizing creditor.



CCP 2376 - Release of inferior mortgages

Art. 2376. Release of inferior mortgages

The sheriff shall give the purchaser a release from the security interest, mortgage, lien, or privilege of the seizing creditor, and from all inferior security interests, mortgages, liens, and privileges, and he shall direct the recorder of mortgages or proper filing officer to cancel their inscriptions in so far as they affect the property sold.

Acts 1989, No. 137, §18, eff. Sept. 1, 1989.



CCP 2377 - Inferior mortgages; payment; reference to proceeds

Art. 2377. Inferior mortgages; payment; reference to proceeds

The sheriff shall pay the inferior security interests, mortgages, liens, and privileges, after payment of the costs and the amount due the seizing creditor. When the sum remaining after payment of the costs and the amount due the seizing creditor is insufficient to pay such inferior claims in full, the sheriff may deposit the remainder with the court and proceed by contradictory motion against the inferior creditors to have their claims referred to the proceeds of the sale.

Acts 1989, No. 137, §18, eff. Sept. 1, 1989.



CCP 2378 - Enforcement of mortgage or privilege superior to that of seizing creditor

Art. 2378. Enforcement of mortgage or privilege superior to that of seizing creditor

When the purchaser fails to pay a security interest or mortgage superior to the security interest, mortgage, lien, or privilege of the seizing creditor, the superior security interest or mortgage may be enforced under any of the applicable provisions of Articles 3721 through 3743, or as otherwise provided under applicable law.

Acts 1989, No. 137, §18, eff. Sept. 1, 1989.



CCP 2379 - Rights of buyer in case of eviction

Art. 2379. Rights of buyer in case of eviction

The purchaser who has been evicted from property sold under a writ of fieri facias shall have his recourse for reimbursement against the judgment debtor and the seizing creditor. If judgment is obtained against both, the purchaser shall issue execution first against the judgment debtor, and if his judgment remains unsatisfied, he may issue execution against the seizing creditor. The purchaser's right of reimbursement against the seizing creditor shall be limited to the value received by the seizing creditor from the sheriff's sale conducted to sell the property under the writ of fieri facias.

Acts 2012, No. 19, §1.



CCP 2380 - Loss of recourse when purchaser fails to give judgment debtor timely notice

Art. 2380. Loss of recourse when purchaser fails to give judgment debtor timely notice

The purchaser shall lose the right granted him by Article 2379 if a suit is filed to evict him and he neglects to notify the judgment debtor in time for him to defend the suit, and if the debtor could have successfully defended the suit.



CCP 2381 - Action by seizing creditor who has been compelled to reimburse purchaser

Art. 2381. Action by seizing creditor who has been compelled to reimburse purchaser

The seizing creditor may recover from his judgment debtor whatever he has had to pay to the purchaser who has been evicted.



CCP 2411 - Garnishee; effect of service; financial institutions

CHAPTER 4. GARNISHMENT UNDER A

WRIT OF FIERI FACIAS

Art. 2411. Garnishee; effect of service; financial institutions

A. The judgment creditor, by petition and after the issuance of a writ of fieri facias, may cause a third person to be cited as a garnishee to declare under oath what property he has in his possession or under his control belonging to the judgment debtor and in what amount he is indebted to him, even though the debt may not be due. He may require the third person to answer categorically and under oath the interrogatories annexed to the petition within the delay provided by Article 2412.

B.(1) The seizure shall take effect upon service of the petition, citation, interrogatories, and a notice of seizure, as required by Article 2412(A)(1).

(2) For wage garnishments subject to the provisions of R.S. 13:3921 et seq., if the garnishee or judgment debtor files no opposition to the garnishment proceedings, and the garnishee answers the garnishment interrogatories affirmatively as to the employment of the judgment debtor by the garnishee, and the garnisher fails to obtain a garnishment judgment within one hundred eighty days of the filing of the answers to the interrogatories, all effects of the seizure by garnishment shall automatically cease upon the lapse of the one hundred eightieth day, and the garnisher shall be required to re-serve the garnishee pursuant to R.S. 13:3923 and 3924.

C. Other than as provided in R.S. 13:3921 et seq. applicable to garnishments of wages, a garnishment shall not be continuing in nature and the garnishee need only respond as to property of the judgment debtor that the garnishee has in his possession or under his control at the time the garnishment interrogatories are served on him.

D. Notwithstanding any other law to the contrary, when the garnishee is a bank, savings and loan association, or credit union, the garnishee may continue to pay checks and drafts drawn on the judgment debtor's deposit accounts maintained with the garnishee that are presented for payment in the ordinary course of business on the day garnishment interrogatories are served upon the garnishee or on the next business day thereafter, without incurring any liability or obligation in favor of the judgment creditor or any other third party.

Acts 1989, No. 742, §1; Acts 1999, No. 887, §1; Acts 2004, No. 18, §1.



CCP 2412 - Method of service; delay for answering

Art. 2412. Method of service; delay for answering

A.(1) The sheriff shall serve upon the garnishee the citation and a copy of the petition and of the interrogatories, together with a notice that a seizure is thereby effected against any property of or indebtedness to the judgment debtor.

(2) The judgment creditor shall send to the judgment debtor written notice of the filing of the garnishment petition by mail or electronic means. However, the notice provided to the judgment debtor shall have no effect on the validity of the seizure.

B. Service of garnishment petitions against the wages, salaries, or commissions of employees employed within the executive branch of state government shall be made in the following manner:

(1) For employees paid through the office of statewide uniform payroll of the division of administration, service shall be made on the said office.

(2) For all other employees not covered by Subparagraph (1) of this Paragraph, service shall be made only on the secretary of the department employing the debtor or on his designee.

C. Service shall be made in the manner provided for service of citation, except that if the garnishee is an individual, service must be personal. If the garnishee has concealed or absented himself with the purpose of avoiding personal service, the court may order that service be made in any other manner provided by law.

D. The garnishee shall file his sworn answers to the interrogatories within fifteen days from the date of service made pursuant to this Article.

Acts 1999, No. 886, §1; Acts 2001, No. 250, §1; Acts 2004, No. 741, §1.



CCP 2413 - Effect of garnishee's failure to answer

Art. 2413. Effect of garnishee's failure to answer

A. If the garnishee fails to answer within the delay provided by Article 2412, the judgment creditor may proceed by contradictory motion against the garnishee for the amount of the unpaid judgment, with interest and costs. When the garnishee is a state agency or department within the executive branch of state government, the party designated for service of garnishment petitions in Article 2412(B) shall be notified of the intent to file such a motion by certified mail at least fifteen days prior to the filing of the motion. The failure of the garnishee to answer prior to the filing of such a contradictory motion is prima facie proof that he has property of or is indebted to the judgment debtor to the extent of the judgment, interest, and costs.

B. Judgment shall be rendered against the garnishee on trial of the motion unless he proves that he had no property of and was not indebted to the judgment debtor. If on the trial of such motion, the garnishee proves the amount of such property or indebtedness, the judgment against the garnishee shall be limited to the delivery of the property or payment of the indebtedness, as provided in Article 2415.

C. Regardless of the decision on the contradictory motion, the court shall render judgment against the garnishee for the costs and a reasonable attorney fee for the motion.

Acts 1999, No. 886, §1; Acts 2001, No. 250, §1.



CCP 2414 - Notice of answer; traversing

Art. 2414. Notice of answer; traversing

The clerk shall cause written notice of the filing of the garnishee's answer to be served promptly upon the seizing creditor in the manner provided by Article 1314.

Unless the creditor files a contradictory motion traversing the answer of the garnishee within fifteen days after service upon him of the notice of the filing of the garnishee's answer, any property of the judgment debtor in the possession of the garnishee and any indebtedness to the judgment debtor which the garnishee has not admitted holding or owing shall be released from seizure. A new seizure may be made of such property or indebtedness by filing a supplemental petition and serving additional interrogatories.



CCP 2415 - Delivery of property or payment of indebtedness to sheriff

Art. 2415. Delivery of property or payment of indebtedness to sheriff

When the garnishee admits in his answer, or when on trial of a contradictory motion under Article 2413 or Article 2414 it is found that he has in his possession property belonging to the judgment debtor or is indebted to him, the court shall order the garnishee to deliver the property immediately to the sheriff or to pay him the indebtedness when due. Delivery or payment to the sheriff discharges the garnishee's obligation to the judgment debtor to the extent of the delivery or payment.

This article does not apply to garnishment of wages, salaries, or commissions.



CCP 2416 - Venue of garnishment proceedings

Art. 2416. Venue of garnishment proceedings

The venue of a garnishment proceeding under a writ of fieri facias is the parish where the garnishee may be sued under Article 42 only or Article 77.

The venue of a garnishment proceeding under a writ of attachment or sequestration, in an action against a resident of the state, is any parish where the defendant may be sued.

Amended by Acts 1964, No. 4, §1; Acts 1989, No. 117, §1.



CCP 2417 - Garnishment in court other than one which rendered judgment

Art. 2417. Garnishment in court other than one which rendered judgment

The procedure in garnishment proceedings under the writ of fieri facias in a court other than that which rendered the judgment shall be the same as if the garnishment were in the court where the judgment was rendered, except:

(1) The judgment must be made executory in the court where the garnishment proceedings are filed, as provided in Article 2782; and

(2) The writ of fieri facias directed to the sheriff, constable, or marshal of the court where the garnishment proceedings are filed may be issued either by the court which rendered the judgment or by the court which made the judgment executory.

Amended by Acts 1961, No. 23, §1.



CCP 2451 - Examination of judgment debtor and third parties; depositions

CHAPTER 5. EXAMINATION OF JUDGMENT DEBTOR

Art. 2451. Examination of judgment debtor and third parties; depositions

A. In aid of execution the judgment creditor may examine the judgment debtor, his books, papers, or documents, upon any matter relating to his property, either as provided in Articles 1421 through 1515 or as provided in Articles 2452 through 2456.

B. In aid of execution of the judgment, the judgment creditor may also examine any person upon any matter relating to the judgment debtor's property, as provided in Articles 1421 through 1474.

Acts 1990, No. 1000, §1.



CCP 2452 - Court where motion filed and examination conducted

Art. 2452. Court where motion filed and examination conducted

A. Except as provided in Paragraph B, the written motion for the examination of a judgment debtor shall be filed, and the proceedings conducted, in the court which rendered the judgment.

B. If the judgment debtor is an individual who is domiciled in the state but not in the parish where the judgment was rendered, or who has changed his domicile to another parish after the institution of the suit, the written motion for his examination shall be filed, and the examination conducted, in a court of competent jurisdiction in the parish of his then domicile or where the judgment was rendered or where the debt that has been reduced to judgment was incurred. If the judgment debtor is a nonresident, the petition for his examination shall be filed, and the examination conducted, in a court of competent jurisdiction in any parish where he may be found, or in the court which rendered the judgment. In any case mentioned in this Paragraph, a certified copy of the judgment shall be attached to the written motion for examination.

Amended by Acts 1988, No. 37, §1, eff. June 10, 1988; Acts 2007, No. 433, §1.



CCP 2453 - Motion; order; service

Art. 2453. Motion; order; service

On ex parte written motion of the judgment creditor, personally or through his attorney, the court shall order the judgment debtor to appear in court for examination at a time fixed by the court, not less than five days from the date of service of the motion and order on the judgment debtor or his counsel of record, and to produce any books, papers, and other documents relating to the judgment debtor's property described in the motion.

Acts 2006, No. 12, §1.



CCP 2454 - Oath; testimony not used in criminal proceedings

Art. 2454. Oath; testimony not used in criminal proceedings

The debtor shall be sworn to tell the truth in the same manner as a witness in a civil action.

No testimony given by a debtor shall be used in any criminal proceeding against him, except for perjury committed at such examination.



CCP 2455 - Costs

Art. 2455. Costs

Court costs in connection with the examination shall be taxed against the judgment debtor, except that if the court determines that the creditor invoked the remedy needlessly, the court may tax the costs against the creditor.



CCP 2456 - Contempt

Art. 2456. Contempt

If the motion and order have been served personally on the judgment debtor, as provided by law or if service is obtained pursuant to Article 1261, and the judgment debtor refuses to appear for the examination or to produce his books, papers, or other documents when ordered to do so, or if he refuses to answer any question held pertinent by the court, the judgment debtor may be punished for contempt.

Amended by Acts 1988, No. 37, §1, eff. June 10, 1988.



CCP 2501 - Judgment ordering delivery of possession; writ of possession

TITLE III

JUDGMENTS OTHER THAN MONEY JUDGMENTS

Art. 2501. Judgment ordering delivery of possession; writ of possession

A party in whose favor a judgment of possession has been rendered may obtain from the clerk a writ of possession directing the sheriff to seize and deliver the property to him if it is movable property, or to compel the party in possession to vacate the property by use of force, if necessary, if it is immovable.



CCP 2502 - Writ of distringas; contempt; damages

Art. 2502. Writ of distringas; contempt; damages

If a judgment orders the delivery of a thing and the sheriff cannot seize it because the defendant has concealed or removed it from the jurisdiction of the court, or when the judgment orders a defendant to do or refrain from doing an act other than the delivery of a thing, and he refuses or neglects to comply with the order, the party entitled to performance may obtain by contradictory motion the following remedies:

(1) A writ to distrain the property of the defendant;

(2) An order adjudging the disobedient party in contempt; or

(3) A judgment for any damages he may have sustained. He may likewise sue for damages in a separate action.



CCP 2503 - Distringas, execution and revocation

Art. 2503. Distringas, execution and revocation

In the execution of the writ of distringas, the sheriff shall seize the property of the defendant and retain it in his possession subject to the orders of the court.

The court shall revoke the writ, and order the sheriff to release and return to the defendant all property seized thereunder, when the defendant proves that he has complied with the judgment sought to be enforced through the distringas, and has also satisfied any judgment for damages which the plaintiff may have obtained against him because of his noncompliance with the judgment first mentioned.

Perishable property seized under a writ of distringas may be sold as provided in Article 2333. The proceeds of such a sale shall be held by the sheriff subject to the orders of the court.



CCP 2504 - Specific performance; court directing performance by third party

Art. 2504. Specific performance; court directing performance by third party

If a judgment directs a party to perform a specific act, and he fails to comply within the time specified, the court may direct the act to be done by the sheriff or some other person appointed by the court, at the cost of the disobedient party, and with the same effect as if done by the party.



CCP 2541 - Execution of foreign judgments

TITLE IV.

FOREIGN JUDGMENTS

Art. 2541. Execution of foreign judgments

A. A party seeking recognition or execution by a Louisiana court of a judgment or decree of a court of the United States or a territory thereof, or of any other state, or of any foreign country may bring an ordinary proceeding against the judgment debtor in the proper Louisiana court, to have the judgment or decree recognized and made the judgment of the Louisiana court.

B. A duly authenticated copy of the judgment or decree must be annexed to the petition.

C. A judgment, decree, or order of a court of the United States or any other court that is entitled to full faith and credit in this state may also be enforced pursuant to R.S. 13:4241.

Acts 1985, No. 464, §2; Acts 2016, No. 132, §1.



CCP 2542 - Grounds for recognition of foreign defamation judgments

Art. 2542. Grounds for recognition of foreign defamation judgments

A. For the purposes of this Section, "foreign defamation judgment" means a judgment or decree rendered in a jurisdiction outside of any state or territory of the United States which was founded on a cause of action arising from allegations of defamation, libel, or slander.

B. A foreign defamation judgment is not conclusive if any of the following apply:

(1) The judgment was rendered under a system which does not provide impartial tribunals or procedures compatible with the requirements of due process of law.

(2) The foreign court did not have personal jurisdiction over the defendant.

(3) The foreign court did not have jurisdiction over the subject matter.

C. A foreign defamation judgment need not be recognized if any of the following apply:

(1) The defendant in the proceedings in the foreign court did not receive notice of the proceedings in sufficient time to enable him to provide a defense.

(2) The judgment was obtained by fraud.

(3) The cause of action or claim for relief on which the judgment is based is repugnant to the public policy of this state.

(4) The judgment conflicts with another final and conclusive order.

(5) The proceeding in the foreign court was contrary to an agreement between the parties under which the dispute in question was to be settled otherwise than by proceedings in that court.

(6) In the case of jurisdiction based only on personal service, the foreign court was an inconvenient forum for the trial of the action.

(7) The foreign jurisdiction where judgment was rendered would not give recognition to a similar judgment rendered in this state.

(8) The court sitting in this state before which the matter is brought determines that the defamation law applied in the adjudication by the foreign court failed to provide at least as much protection for freedom of speech and press in that case as would be provided by the constitutions of this state and the United States.

D. For the purposes of rendering declaratory relief with respect to the liability of a person for a foreign defamation judgment and determining whether the foreign defamation judgment should be deemed recognizable pursuant to this Section, the courts of this state shall have personal jurisdiction over any person who obtains a judgment in a defamation proceeding outside the United States against any of the following persons:

(1) A resident of this state.

(2) A person or entity amenable to the jurisdiction of this state.

(3) A person who has assets in this state.

(4) A person who may have to take action in this state to comply with the judgment.

Acts 2010, No. 712, §1; Acts 2010, No. 878, §1.



CCP 2591 - Proceedings conducted with rapidity

BOOK V

SUMMARY AND EXECUTORY PROCEEDINGS

TITLE I SUMMARY PROCEEDINGS

Art. 2591. Proceedings conducted with rapidity

Summary proceedings are those which are conducted with rapidity, within the delays allowed by the court, and without citation and the observance of all the formalities required in ordinary proceedings.



CCP 2592 - Use of summary proceedings

Art. 2592.  Use of summary proceedings

Summary proceedings may be used for trial or disposition of the following matters only:

(1) An incidental question arising in the course of judicial proceedings, including the award of and the determination of reasonableness of attorney fees.

(2) An application for a new trial.

(3) An issue which may be raised properly by an exception, contradictory motion, or rule to show cause.

(4) An action against the surety on a judicial bond after judgment has been obtained against the principal, or against both principal and surety when a summary proceeding against the principal is permitted.

(5) The homologation of a judicial partition, of a tableau of distribution or account filed by a legal representative, or of a report submitted by an auditor, accountant, or other expert appointed by the court; and an opposition to any of the foregoing, to the appointment of a legal representative, or to a petition for authority filed by a legal representative.

(6) A habeas corpus, mandamus, or quo warranto proceeding.

(7) The determination of the rank of mortgages, liens, and privileges on property sold judicially, and of the order of distribution of the proceeds thereof.

(8) The original granting of, subsequent change in, or termination of custody, visitation, and support for a child; support for a spouse; injunctive relief; support between ascendants and descendants; use and occupancy of the family home or use of community movables or immovables; or use of personal property.

(9) An action to compel an accounting at termination of parental authority; and an action to seek court approval to alienate, encumber, or lease the property of a minor, to incur an obligation of a minor, or to compromise the claim of a minor.

(10) An action to annul a probated testament under Article 2931.

(11) An action to enforce the right to a written accounting provided for in R.S. 9:2776.

(12) An action for dissolution or specific performance of a compromise entered pursuant to Article 1916(B) or by consent judgment.

(13) All other matters in which the law permits summary proceedings to be used.

Amended by Acts 1964, No. 4, §1; Acts 1974, No. 130, §1; Acts 1976, No. 321, §1; Acts 1984, No. 90, §1; Acts 1986, No. 116, §1; Acts 1987, No. 565, §2; Acts 1988, No. 817, §3, eff. July 18, 1988; Acts 1989, No. 118, §1; Acts 1990, No. 1008, §4, eff. Jan. 1, 1991; Acts 1990, No. 1009, §4, eff. Jan. 1, 1991; Acts 1992, No. 688, §1, eff. July 6, 1992; Acts 2008, No. 824, §3, eff. Jan. 1, 2009; Acts 2015, No. 260, §2, eff. Jan. 1, 2016; Acts 2015, No. 379, §2, eff. Aug. 1, 2016.



CCP 2593 - Pleadings

Art. 2593. Pleadings

A summary proceeding may be commenced by the filing of a contradictory motion or by a rule to show cause, except as otherwise provided by law.

Exceptions to a contradictory motion, rule to show cause, opposition, or petition in a summary proceeding shall be filed prior to the time assigned for, and shall be disposed of at, the trial. An answer is not required, except as otherwise provided by law.

No responsive pleadings to an exception are permitted.

Acts 2010, No. 861, §1A.



CCP 2594 - Service of process

Art. 2594. Service of process

Citation and service thereof are not necessary in a summary proceeding. A copy of the contradictory motion, rule to show cause, or other pleading filed by the plaintiff in the proceeding, and of any order of court assigning the date and hour of the trial thereof, shall be served upon the defendant.



CCP 2595 - Trial; decision

Art. 2595. Trial; decision

Upon reasonable notice a summary proceeding may be tried in open court or in chambers, in term or in vacation; and shall be tried by preference over ordinary proceedings, and without a jury, except as otherwise provided by law.

The court shall render its decision as soon as practicable after the conclusion of the trial of a summary proceeding and, whenever practicable, without taking the matter under advisement.



CCP 2596 - Rules of ordinary proceedings applicable; exceptions

Art. 2596. Rules of ordinary proceedings applicable; exceptions

The rules governing ordinary proceedings are applicable to summary proceedings, except as otherwise provided by law.



CCP 2631 - Use of executory proceedings

TITLE II

EXECUTORY PROCEEDINGS

CHAPTER 1. GENERAL DISPOSITIONS

Art. 2631. Use of executory proceedings

Executory proceedings are those which are used to effect the seizure and sale of property, without previous citation and judgment, to enforce a mortgage or privilege thereon evidenced by an authentic act importing a confession of judgment, and in other cases allowed by law.



CCP 2632 - Act importing a confession of judgment

Art. 2632. Act importing a confession of judgment

An act evidencing a mortgage or privilege imports a confession of judgment when the obligor therein acknowledges the obligation secured thereby, whether then existing or to arise thereafter, and confesses judgment thereon if the obligation is not paid at maturity.



CCP 2633 - Venue

Art. 2633. Venue

An executory proceeding to enforce a mortgage or privilege may be brought either in the parish where the property is situated, or as provided in the applicable provision of Article 42 only.

Acts 1989, No. 117, §1.



CCP 2634 - Petition

Art. 2634. Petition

A person seeking to enforce a mortgage or privilege on property in an executory proceeding shall file a petition therefor, praying for the seizure and sale of the property affected by the mortgage or privilege. This petition shall comply with Article 891, and the plaintiff shall submit therewith the exhibits mentioned in Article 2635.



CCP 2635 - Authentic evidence submitted with petition

Art. 2635. Authentic evidence submitted with petition

A. In order for a plaintiff to prove his right to use executory process to enforce the mortgage, security agreement, or privilege, it is necessary only for the plaintiff to submit with his petition authentic evidence of:

(1) The note, bond, or other instrument evidencing the obligation secured by the mortgage, security agreement, or privilege.

(2) The authentic act of mortgage or privilege on immovable property importing a confession of judgment.

(3) The act of mortgage or privilege on movable property importing a confession of judgment whether by authentic act or by private signature duly acknowledged.

B. This requirement of authentic evidence is necessary only in those cases, and to the extent, provided by law. A variance between the recitals of the note and of the mortgage or security agreement regarding the obligation to pay attorney's fees shall not preclude the use of executory process.

Amended by Acts 1981, No. 210, §1; Acts 1982, No. 259, §1; Acts 1989, No. 137, §18, eff. Sept. 1, 1989.



CCP 2636 - Authentic evidence

Art. 2636. Authentic evidence

The following documentary evidence shall be deemed to be authentic for purposes of executory process:

(1) The note, bond, or other instrument evidencing the obligation secured by the mortgage, security agreement, or privilege, paraphed for identification with the act of mortgage or privilege by the notary or other officer before whom it is executed, with the exception that a paraph is not necessary in connection with a note secured by a security agreement subject to Chapter 9 of the Uniform Commercial Code or a copy of the note, bond, or other instrument evidencing the obligation certified as such by the notary before whom the act of mortgage, security agreement, or privilege was executed.

(2) A certified copy or a duplicate original of an authentic act.

(3) A certified copy of any judgment, judicial letters, or order of court.

(4) A copy of a resolution of the board of directors, or other governing board of a corporation, authorizing or ratifying the execution of a mortgage on its property, certified in accordance with the provisions of R.S. 13:4103.

(5)(a) A security agreement subject to Chapter 9 of the Uniform Commercial Code, which need not be executed or acknowledged before a notary.

(b) A reproduction of a security agreement described in Subsubparagraph (a) of this Subparagraph or a reproduction of a single writing that evidences both an obligation to pay and a security agreement described in Subsubparagraph (a) of this Subparagraph, that is certified by a representative of a financial institution in the manner provided for in R.S. 13:3733.1(E).

(6) A certified copy of the limited liability company's articles of organization filed with the secretary of state or a written consent or extract of minutes of a meeting of the persons specified in R.S. 13:4103.1, in each case authorizing or ratifying the execution of an act of mortgage on its property and in the form required by R.S. 13:4103.1, certified as provided in R.S. 12:1317(C).

(7) A certified copy of the contract of partnership authorizing the execution of an act of mortgage filed for registry with the secretary of state.

(8) All other documentary evidence recognized by law as authentic evidence, including R.S. 9:5555, R.S. 10:9-629, and R.S. 13:3733.1 and 3733.2.

(9) A promissory note or other evidence of indebtedness evidencing the obligation secured by the mortgage, security agreement or privilege, containing an electronic signature in accordance with the Louisiana Uniform Electronic Transactions Act, R.S. 9:2601 et seq. and accompanied by a certification in accordance with R.S. 13:3733.2.

Amended by Acts 1982, No. 177, §1; Acts 1982, No. 185, §1; Acts 1989, No. 137, §18, eff. Sept. 1, 1989; Acts 1993, No. 475, §2, eff. June 9, 1993; Acts 2003, No. 1072, §1; Acts 2011, No. 90, §1; Acts 2012, No. 505, §2; Acts 2014, No. 440, §3, eff. July 1, 2014; Acts 2015, No. 84, §1.



CCP 2637 - Evidence which need not be authentic

Art. 2637. Evidence which need not be authentic

A. Evidence as to the proper party defendant, or as to the necessity for appointing an attorney at law to represent an unrepresented defendant, or of any agreement to extend or modify the obligation to pay or of written notification of default, or of the breach or occurrence of a condition of the act of mortgage, or of the security agreement, or privilege securing the obligation, or of advances made by the holder of a collateral mortgage note or note for future advances, or of an obligation secured under Chapter 9 of the Uniform Commercial Code, need not be submitted in authentic form. These facts may be proved by the verified petition, or supplemental petition, or by affidavits submitted therewith.

B. If a mortgage sought to be enforced secures the repayment of any advances for the payment of taxes, insurance premiums, or special assessments on, or repairs to, or maintenance of, the property affected by the mortgage or security agreement, the existence, date, and amount of these advances may be proved by the verified petition, or supplemental petition, or by affidavits submitted therewith.

C. If a mortgage sought to be enforced is a collateral mortgage, or if the conventional mortgage or security agreement sought to be enforced secures multiple or future indebtedness of the debtor, the existence of the actual indebtedness may be proved by verified original or supplemental petition, or by an affidavit submitted with the original or supplemental petition, along with the original or reproduction of the note, bond, handnote, or other evidence representing the actual indebtedness, attached as an exhibit. A reproduction of the note, bond, handnote, or other evidence representing the actual indebtedness shall be certified by a representative of a financial institution pursuant to the provisions of R.S. 13:3733.1(E).

D. Evidence of a name change, merger, purchase and assumption, or similar disposition or acquisition, of a financial or lending institution may be proved by a verified petition or supplemental petition, or by an affidavit or affidavits submitted therewith by an appropriate officer of the successor entity.

E. Evidence of the name change or death of any party need not be submitted in authentic form, but may be proved by verified petition or supplemental petition, or by affidavit submitted therewith.

F. Evidence as to the proper party plaintiff entitled to enforce the obligation secured by the note, bond, handnote, or other instrument, including those that are electronically signed, evidencing the obligation of which a copy or reproduction is submitted in accordance with Article 2636(8) or Paragraph C of this Article, may be proved by verified original or supplemental petition, or by an affidavit submitted therewith.

Acts 1983, No. 185, §1; Acts 1987, No. 408, §1; Acts 1989, No. 137, §18, eff. Sept. 1, 1989; Acts 1989, No. 161, §1, eff. June 22, 1989; Acts 2014, No. 440, §3, eff. July 1, 2014; Acts 2015, No. 84, §1.



CCP 2638 - Order for issuance of writ of seizure and sale

Art. 2638. Order for issuance of writ of seizure and sale

If the plaintiff is entitled thereto, the court shall order the issuance of a writ of seizure and sale commanding the sheriff to seize and sell the property affected by the mortgage or privilege, as prayed for and according to law.



CCP 2639 - Repealed by Acts 2003, No. 1072, §2.

Art. 2639. Repealed by Acts 2003, No. 1072, §2.



CCP 2640 - Citation unnecessary; service of demand for payment

Art. 2640. Citation unnecessary

Citation is not necessary in an executory proceeding.

Acts 2006, No. 498, §1.



CCP 2641 - Service upon, and seizure and sale prosecuted against, attorney for unrepresented defendant

Art. 2641. Service upon, and seizure and sale prosecuted against, attorney for unrepresented defendant

In all cases governed by Article 2674, all demands, notices, and other documents required to be served upon the defendant in an executory proceeding shall be served upon the attorney at law appointed by the court to represent him, against whom the seizure and sale shall be prosecuted contradictorily.



CCP 2642 - Assertion of defenses; appeal

Art. 2642. Assertion of defenses; appeal

A. Defenses and procedural objections to an executory proceeding may be asserted either through an injunction proceeding to arrest the seizure and sale as provided in Articles 2751 through 2754, or a suspensive appeal from the order directing the issuance of the writ of seizure and sale, or both.

B. A suspensive appeal from an order directing the issuance of a writ of seizure and sale shall be taken within fifteen days of service of the notice of seizure as provided in Article 2721. The appeal is governed by the provisions of Articles 2081 through 2086, 2088 through 2122, and 2124 through 2167, except that the security therefor shall be for an amount exceeding by one-half the balance due on the debt secured by the mortgage or privilege sought to be enforced, including principal, interest to date of the order of appeal, and attorney fees, but exclusive of court costs.

Amended by Acts 1964, No. 4, §1; Acts 2016, No. 132, §1.



CCP 2643 - Third person claiming mortgage, security interest, or privilege on property seized

Art. 2643. Third person claiming mortgage, security interest, or privilege on property seized

A third person claiming a mortgage, security interest, or privilege on the property seized in an executory proceeding may assert his right to share in the distribution of the proceeds of the sale of the property by intervention, as provided in Article 1092. The intervention shall be served as provided in Article 1093 and shall be tried summarily.

Amended by Acts 1962, No. 92, §1; Acts 1989, No. 137, §18, eff. Sept. 1, 1989.



CCP 2644 - Conversion to ordinary proceeding

Art. 2644. Conversion to ordinary proceeding

The plaintiff in an executory proceeding may convert it into an ordinary proceeding by amending his petition so as to pray that the defendant be cited and for judgment against him on the obligation secured by the mortgage or privilege.

The plaintiff in an ordinary proceeding may not convert it into an executory proceeding.



CCP 2671 - Proceeding against surviving spouse in community

CHAPTER 2. PROCEEDING AGAINST SURVIVING

SPOUSE, SUCCESSION, OR HEIR

Art. 2671. Proceeding against surviving spouse in community

When a mortgage, security interest, or privilege has been granted on community property to secure an obligation of the community, and one of the spouses in community has died subsequently, an executory proceeding to enforce the mortgage, security agreement, or privilege may be brought against the surviving spouse in community. It shall not be necessary to make the succession representative, heirs, or legatees of the deceased spouse parties to the proceeding.

Acts 1989, No. 137, §18, eff. Sept. 1, 1989.



CCP 2672 - Proceeding against heirs or legatees

Art. 2672. Proceeding against heirs or legatees

When the original debtor is dead, and his heirs or legatees have accepted his succession, the executory proceeding may be brought against his heirs or legatees.

If an heir or legatee is dead, incompetent, or absent, his heirs, legatees, succession, or legal representative may be made a party defendant to the executory proceeding as provided above and in Articles 2673 and 2674, as the case may be.



CCP 2673 - Proceeding against legal representative

Art. 2673. Proceeding against legal representative

When the property of the original debtor is under the administration of a legal representative, the executory proceeding may be brought against his legal representative, and no other person need be made a party to the proceeding.



CCP 2674 - Attorney appointed to represent unrepresented defendant

Art. 2674. Attorney appointed to represent unrepresented defendant

The court shall appoint an attorney at law to represent the unrepresented defendant in an executory proceeding under the following circumstances:

(1) When the defendant is an absentee;

(2) When the debtor is dead, no succession representative has been appointed, and his heirs and legatees have not been sent into possession;

(3) When the debtor's property is under the administration of a legal representative, but the latter has died, resigned, or been removed from office, and no successor thereof has qualified;

(4) When the defendant is a corporation or a partnership upon which process cannot be served for any reason; and

(5) When the defendant is a minor, or a mental incompetent, who has no legal representative at the time of the institution of the proceeding.



CCP 2675 - Case falling within application of two or more articles; plaintiff may bring proceeding under any applicable article

Art. 2675. Case falling within application of two or more articles; plaintiff may bring proceeding under any applicable article

If a case falls within the provisions of two or more of Articles 2671 through 2674, the plaintiff may bring the executory proceeding under any applicable article.



CCP 2701 - Alienation of property to third person disregarded

CHAPTER 3. PROCEEDINGS WHEN PROPERTY IN

POSSESSION OF THIRD PERSON

Art. 2701. Alienation of property to third person disregarded

A mortgage or privilege evidenced by authentic act importing a confession of judgment, affecting property sold by the original debtor or his legal successor to a third person, may be enforced against the property without reference to any sale or alienation to the third person. The executory proceeding may be brought against the original debtor, his surviving spouse in community, heirs, legatees, or legal representative, as the case may be. The third person who then owns and is in possession of the property need not be made a party to the proceeding.



CCP 2702 - Rights of third person who has acquired property and assumed indebtedness

Art. 2702. Rights of third person who has acquired property and assumed indebtedness

When property sold or otherwise alienated by the original debtor or his legal successor has been seized and is about to be sold under executory process, a person who has acquired the property and assumed the indebtedness secured by the mortgage or privilege thereon may:

(1) Pay the balance due on the indebtedness, in principal, interest, attorney's fees, and costs; or

(2) Arrest the seizure and sale on any of the grounds mentioned in Article 2751.



CCP 2703 - Rights of third possessor

Art. 2703. Rights of third possessor

When property sold or otherwise alienated by the original debtor or his legal successor has been seized and is about to be sold under executory process, a person who has acquired the property subject to the mortgage or privilege thereon and who has not assumed the payment of the indebtedness secured thereby may:

(1) Pay the balance due on the indebtedness, in principal, interest, attorney's fees, and costs;

(2) Arrest the seizure and sale on any of the grounds mentioned in Article 2751, or on the ground that the mortgage or privilege was not recorded, or that the inscription of the recordation thereof had perempted; or,

(3) Intervene in the executory proceeding to assert any claim which he has to the enhanced value of the property due to improvements placed on the property by him, or by any prior third possessor through whom he claims ownership of the property. This intervention shall be a summary proceeding initiated by a petition complying with Article 891.



CCP 2721 - Seizure of property; notice

CHAPTER 4. EXECUTION OF WRIT OF SEIZURE AND SALE

Art. 2721. Seizure of property; notice

A. The sheriff shall seize the property affected by the mortgage, security agreement, or privilege immediately upon receiving the writ of seizure and sale.

B. The sheriff shall serve upon the defendant a written notice of the seizure of the property. Such notice of seizure shall be accomplished by personal service or domiciliary service. The notice of seizure shall reproduce in full the provisions of Article 2642 and include information concerning the availability of housing counseling services, as well as the time, date, and place of the sheriff's sale, in accordance with the form provided in R.S. 13:3852(B).

C. Since secured collateral subject to a security interest under Chapter 9 of the Louisiana Commercial Laws need only be reasonably described in the debtor's security agreement, the sheriff shall have no liability to the debtor or to any third party for wrongful or improper seizure of the debtor's or third party's property of the same general type as described in the debtor's security agreement. If necessary, the sheriff shall request the secured creditor to identify the property subject to the security agreement and shall act pursuant to the secured creditor's instructions. The debtor's and other owner's sole remedy for the wrongful or improper seizure of the property shall be for actual losses sustained under R.S. 10:9-625 against the secured creditor on whose behalf and pursuant to whose instructions the sheriff may act.

Acts 1989, No. 137, §18, eff. Sept. 1, 1989; Acts 2001, No. 128, §17, eff. July 1, 2001; Acts 2006, No. 498, §1; Acts 2013, No. 339, §2; Acts 2016, No. 132, §1.



CCP 2722 - Advertisement of sale

Art. 2722. Advertisement of sale

After the seizure of the property, the sheriff shall proceed to advertise the sale of the property, in accordance with the provisions of the first paragraph of Article 2331.



CCP 2723 - Appraisal of property, unless waived

Art. 2723. Appraisal of property, unless waived

Prior to the sale, the property seized must be appraised in accordance with law, unless appraisal has been waived in the act evidencing the mortgage, the security agreement, or the document creating the privilege and plaintiff has prayed that the property be sold without appraisal, and the order directing the issuance of the writ of seizure and sale has directed that the property be sold as prayed for. There is no requirement that seized property subject to a security interest under Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.), be appraised prior to the judicial sale thereof.

Acts 1989, No. 137, §18, eff. Sept. 1, 1989.



CCP 2724 - Articles relating to sales under fieri facias applicable

Art. 2724. Articles relating to sales under fieri facias applicable

A. The provisions of Paragraphs A through C of Article 2293, Articles 2333 through 2335, and 2337 through 2381, relating to a sale of property under the writ of fieri facias, shall apply to a sale of property under the writ of seizure and sale.

B. The provisions of Article 2336 shall also apply to a sale of property under the writ of seizure and sale, unless appraisement has been waived, as provided in Article 2723.

Acts 1991, No. 662, §1, eff. Jan. 1, 1992; Acts 2012, No. 127, §1.



CCP 2725 - Seizure and sale of a motor vehicle out-of-state; procedure

Art. 2725. Seizure and sale of a motor vehicle out-of-state; procedure

A. When a secured party enforces his right to seizure and sale of a motor vehicle located out of this state, he may, in addition to any remedy provided under Louisiana law, proceed under the procedural laws governing seizure and sale of the state in which the property is located. An action to proceed under the laws of another state shall not affect the rights of the secured party granted under Louisiana law, including but not limited to the right to obtain a deficiency judgment upon showing compliance with the laws of the state in which the property was seized.

B. When a secured party seizes a motor vehicle under the procedural laws governing seizure of the state in which the motor vehicle is located, he may, at his option, return the motor vehicle to Louisiana and sell same at public or private sale without appraisal, provided that the mortgage authorizes a sale without appraisal.

Added by Acts 1984, No. 126, §1. Amended by Acts 1985, No. 39, §1; Acts 1986, No. 106, §1; Acts 1989, No. 137, §18, eff. Sept. 1, 1989; Acts 2001, No. 128, §17, eff. July 1, 2001.



CCP 2751 - Grounds for arresting seizure and sale; damages

CHAPTER 5. INJUNCTION TO ARREST SEIZURE AND SALE

Art. 2751. Grounds for arresting seizure and sale; damages

The defendant in the executory proceeding may arrest the seizure and sale of the property by injunction when the debt secured by the security interest, mortgage, or privilege is extinguished, or is legally unenforceable, or if the procedure required by law for an executory proceeding has not been followed.

Amended by Acts 1981, No. 302, §1; Acts 1989, No. 137, §18, eff. Sept. 1, 1989.



CCP 2752 - Injunction procedure

Art. 2752. Injunction procedure

A. The petition for injunction shall be filed in the court where the executory proceeding is pending, either in the executory proceeding or in a separate suit. The injunction proceeding to arrest a seizure and sale shall be governed by the provisions of Articles 3601 through 3609 and 3612, except as provided in Article 2753. However, a temporary restraining order shall not issue to arrest the seizure and sale of immovable property, but the defendant may apply for a preliminary injunction in accordance with Article 3602. In the event the defendant does apply for a preliminary injunction the hearing for such shall be held before the sale of the property.

B. If the court finds that the temporary restraining order or preliminary injunction was wrongfully issued, the court, unless the proceedings are stayed, in addition to the damages authorized under Article 3608, may allow the sheriff to proceed with the sale by virtue of the prior advertisement, if not expired.

Acts 1987, No. 139, §1; Acts 1988, No. 812, §1.



CCP 2753 - Security not required in certain cases

Art. 2753. Security not required in certain cases

A. The original debtor, his surviving spouse in community, heirs, legatees, and legal representative are not required to furnish security for the issuance of a temporary restraining order or preliminary injunction to arrest a seizure and sale, when the injunctive relief is applied for solely on one or more of the following grounds:

(1) The debt secured by the mortgage, security agreement, or privilege is extinguished or prescribed;

(2) The enforcement of the debt secured by the mortgage, security agreement, or privilege is premature, either because the original term allowed for payment, or any extension thereof granted by the creditor, had not expired at the time of the institution of the executory proceeding;

(3) The act evidencing the mortgage or privilege or the security agreement is forged, or the debtor's signature thereto was procured by fraud, violence, or other unlawful means;

(4) The defendant in the executory proceeding has a liquidated claim to plead in compensation against the debt secured by the mortgage, security agreement, or privilege; or

(5) The order directing the issuance of the writ of seizure and sale was rendered without sufficient authentic evidence having been submitted to the court, or the evidence submitted was not actually authentic.

B. Notwithstanding any of the provisions of this Chapter to the contrary, a claim or an action in redhibition shall not be grounds for the issuance of a temporary restraining order or preliminary injunction to arrest a seizure and sale, without security as provided by law.

C. Notwithstanding any of the provisions of this Chapter to the contrary, a claim that the attorney's fees established in the mortgage, security agreement, or privilege to be enforced are unreasonable shall not be grounds for the issuance of a temporary restraining order or preliminary injunction to arrest a seizure and sale. Any such claim may only be urged either:

(1) Prior to the sale by means of a rule to show cause filed not later than ten days, exclusive of holidays, prior to the sale, and tried summarily prior to the date of the sale, or

(2) In conjunction with a proceeding seeking a deficiency judgment to satisfy the debt for which the property was sold.

Acts 1983, No. 341, §1; Acts 1987, No. 304, §1; Acts 1989, No. 137, §18, eff. Sept. 1, 1989.



CCP 2754 - Security otherwise required

Art. 2754. Security otherwise required

Except as provided in Article 2753, no temporary restraining order or preliminary injunction shall issue to arrest a seizure and sale unless the applicant therefor furnishes security as provided in Article 3610.



CCP 2771 - When deficiency judgment obtainable

CHAPTER 6. DEFICIENCY JUDGMENT

Art. 2771. When deficiency judgment obtainable

Unless otherwise provided by law, the creditor may obtain a judgment against the debtor for any deficiency due on the debt after the distribution of the proceeds of the judicial sale only if the property has been sold under the executory proceeding after appraisal in accordance with the provisions of Article 2723.

Acts 1989, No. 137, §18, eff. Sept. 1, 1989.



CCP 2772 - Procedure to obtain deficiency judgment

Art. 2772. Procedure to obtain deficiency judgment

A creditor may obtain a deficiency judgment against the debtor either by converting the executory proceeding into an ordinary proceeding as provided in Article 2644, or by a separate suit. In either case, the defendant must be cited, and all of the delays and formalities required in ordinary proceedings must be observed.



CCP 2781 - When judgments may be made executory by other courts

CHAPTER 7. MAKING JUDGMENTS OF OTHER

LOUISIANA COURTS EXECUTORY

SECTION 1. IN GENERAL

Art. 2781. When judgments may be made executory by other courts

A judgment rendered in a Louisiana court may be made executory in any other Louisiana court of competent jurisdiction, if its execution has not been and may not be suspended by appeal.



CCP 2782 - Procedure; execution of executory judgment

Art. 2782. Procedure; execution of executory judgment

A creditor wishing to have a judgment of a Louisiana court made executory, as provided in Article 2781, may file an ex parte petition complying with Article 891, with a certified copy of the judgment annexed, praying that the judgment be made executory. The court shall immediately render and sign its judgment making the judgment of the other Louisiana court executory.

The judgment thus made executory may be executed or enforced immediately as if it had been a judgment of that court rendered in an ordinary proceeding.



CCP 2783 - Injunction to arrest execution of judgment made executory

Art. 2783. Injunction to arrest execution of judgment made executory

The execution of a judgment made executory under the provisions of Article 2782 may be arrested by injunction if the judgment is extinguished, prescribed, or is otherwise legally unenforceable. No temporary restraining order or a preliminary writ of injunction may be issued, however, unless the applicant therefor furnishes security as provided in Article 3610.



CCP 2785 - Definitions

SECTION 2. INTRASTATE REGISTRATION OF SUPPORT

ORDERS FOR MODIFICATION AND ENFORCEMENT

SUBSECTION A. GENERAL PROVISIONS

Art. 2785. Definitions

For purposes of this Section:

(1) "Confirmed registered support order" means a support order registered pursuant to the provisions of Article 2786 and subsequently confirmed by a registering court or operation of law pursuant to the provisions of Article 2788(A)(2) or (B) or Article 2793(A)(2), (A)(3), or (B).

(2) "Rendering court" means the district or, if applicable, family or juvenile court which rendered the support order.

(3) "Registering court" means the district or, if applicable, family or juvenile court in which a support obligation rendered by another court of this state has been filed.

(4) "Support order" means a judgment, decree, or order, whether temporary, final, or subject to modification, for the benefit of a child, a spouse, or a former spouse, which provides for monetary support, health care, arrearages, or reimbursement, and may include related costs and fees, interest, income withholding, attorney fees, and other relief.

(5) "Party to a support order" means the obligee of a support order, or the state of Louisiana, Department of Children and Family Services, or similar agency of another jurisdiction or state when supplying support services as defined in or substantially similar to R.S. 46:236.1(A)(7)1, or under the Uniform Interstate Family Support Act (UIFSA), or in performance of its official duties under Title IV, Subchapter D of the Social Security Act as stated in 45 C.F.R. 301.1.

Added by Acts 1997, No. 603, §2; Acts 1999, No. 210, §1.

1H.B. 1145, 1999 R.S., introduced to enact R.S. 46:236.1(A)(7), did not pass.



CCP 2786 - Registration of support orders for modification

SUBSECTION B. MODIFICATION

Art. 2786. Registration of support orders for modification

A. A support order rendered by a court of this state may be registered for modification in another court of this state if all parties to the order are no longer domiciled in the parish of the rendering court.

B. A party to a support order seeking to register the support order pursuant to the provisions of this Subsection shall transmit to the clerk of the registering court all of the following:

(1) A certified copy of the support order.

(2) A verified statement of support or a federally approved URESA or UIFSA form, signed by a party to the support order, indicating all of the following:

(a) The name and street address of the obligee.

(b) The name, last known place of residence, and post office or street address of the obligor.

(c) A list of all the jurisdictions in which the order is registered.

C. Upon receipt of these documents, the clerk of court shall:

(1) Treat the documents as if they were a petition seeking relief relative to a family law matter by assigning a docket number and, if applicable, designate a division to which the matter is allotted.

(2) Register the support order by stamping or making a notation thereof on the certified copy of the support order in substantially the following form: "REGISTERED FOR MODIFICATION by the Clerk of the [District, Family, or Juvenile] Court in and for the Parish of [name of parish] on [date]."

(3)(a) Send a copy of the registered support order, by certified or registered mail, to the obligor at the address provided in the verified statement of support, or

(b) Issue service of process as permitted by law and notice of registration in lieu of citation, which shall be served by ordinary process.

(4) Issue notice of the registration to the rendering court or, if the support order has been previously registered and confirmed for modification in another court of this state, to the last registering court.

D. The filing of a support order in compliance with the provisions hereof constitutes registration of the support order for modification, and if subsequently confirmed, shall divest the rendering court, or if registered in another court for modification, the court of last registration, of jurisdiction to modify the support order.

Added by Acts 1997, No. 603, §2; Acts 1999, No. 210, §1.



CCP 2787 - Objections to registration of support order for modification

Art. 2787. Objections to registration of support order for modification

An objection for any purpose to the registration of the support order must be filed by the obligor with the registering court within twenty days from the date of mailing of the notice required in Article 2786(C)(3) (a), or within twenty days from the date of service required in Article 2786(C)(3)(b).

Added by Acts 1997, No. 603, §2; Acts 1999, No. 210, §1.



CCP 2788 - Confirmation of registered support order for modification

Art. 2788. Confirmation of registered support order for modification

A. If the obligor files a timely objection and, after a hearing, the court finds:

(1) There exists a legitimate basis for objecting to the registration, the court shall issue an order vacating the registration of the support order.

(2) There exists no legitimate basis for objecting to the registration, the court shall issue an order confirming the registration of the support order.

B. If the obligor fails to file a timely objection, the registered support order is confirmed by operation of law and becomes executory in all respects.

Added by Acts 1997, No. 603, §2.



CCP 2789 - Confirmed registered support order for modification; effect

Art. 2789. Confirmed registered support order for modification; effect

A. Upon confirming the registration of the support order, the registering court shall have continuing jurisdiction to modify the support order.

B. The clerk of the registering court shall issue notice of the confirmation to the rendering court or, if the support order has been previously registered and confirmed for modification in another court of this state, to the last registering court. Upon receipt of the notice, the rendering court or, if applicable, the last registering court shall cause the notice to be filed in the proceedings in which the support order was rendered or registered and that court shall be divested of jurisdiction to modify the support order retroactively to the original notice of registration filed therein unless it is subsequently registered therein for modification.

C. When confirmed, the registered support order shall be treated in the same manner and have the same effect as a support order issued by the registering court. Additionally, the confirmed registered support order is subject to the same procedures, defenses, and proceedings for modifying, vacating, or staying as a support order of the rendering court, and may be enforced and satisfied in a like manner.

Added by Acts 1997, No. 603, §2; Acts 1999, No. 210, §1.



CCP 2790 - Confirmed registered support order; enforcement

Art. 2790. Confirmed registered support order; enforcement

A. At a hearing to enforce a confirmed registered support order, the obligor may present only matters that would be available to him as defenses in an action to enforce the support order in the rendering court. If he shows to the court that an appeal from the order is pending or will be taken or that a stay of execution has been granted, the court shall stay enforcement of the order until the appeal has been concluded, the time for appeal has expired, or the stay order has been vacated, upon satisfactory proof that the obligor has furnished security for payment of the support ordered as required by the rendering court. If he shows to the court any ground upon which enforcement of the confirmed registered support order may be stayed, the court shall stay enforcement of the order for an appropriate period if the obligor furnishes the security for payment of the support ordered that is required by law.

B. Arrearages which accrue prior to registration of a support order shall not be modified unless there is a pending petition for modification at the time of registration of the support order. Any such modification shall be retroactive only to the date of filing of the petition for modification.

Added by Acts 1997, No. 603, §2; Acts 1999, No. 210, §1.



CCP 2791 - Registration of support orders for enforcement only

SUBSECTION C. ENFORCEMENT

Art. 2791. Registration of support orders for enforcement only

A. A support order rendered by a court of this state may be registered for enforcement in another court of this state.

B. An obligee of a support order seeking to register a support order pursuant to the provisions of this Paragraph shall transmit to the clerk of the registering court all of the following:

(1) A certified copy of the support order.

(2) A verified statement of support or a federally approved URESA or UIFSA form, signed by a party to the support order, indicating all of the following:

(a) The name and street address of the obligee.

(b) The name, last known place of residence, and post office or street address of the obligor.

(c) The total amount of arrearages owed pursuant to the support order which have not been reduced to a judgment.

(d) A list of all the jurisdictions in which the order is registered.

C. Upon receipt of these documents, the clerk of court shall:

(1) Treat the documents as if they were a petition seeking relief relative to a family law matter by assigning a docket number and, if applicable, designate a division to which the matter is allotted.

(2) Register the support order by stamping or making a notation thereof on the certified copy of the support order in substantially the following form: "REGISTERED FOR ENFORCEMENT by the Clerk of the [District, Family, or Juvenile] Court in and for the Parish of [name of parish] on [date]."

(3)(a) Send a copy of the registered support order and verified statement of support, by certified or registered mail, to the obligor at the addresses provided in the verified statement of support, or

(b) Issue service of process as permitted by law and notice of registration in lieu of citation, which shall be served by ordinary process.

D. The filing of a support order in compliance with the provisions hereof constitutes registration of the support order for enforcement.

Added by Acts 1997, No. 603, §2; Acts 1999, No. 210, §1.



CCP 2792 - Objections to registration of support order for enforcement

Art. 2792. Objections to registration of support order for enforcement

An objection for any purpose to the registration of the support order must be filed by the obligor with the registering court within twenty days from the date of mailing of the notice required in Article 2791(C)(3)(a), or within twenty days from the date of service required in Article 2791(C)(3)(b).

Added by Acts 1997, No. 603, §2; Acts 1999, No. 210, §1.



CCP 2793 - Confirmation of registered support order for enforcement

Art. 2793. Confirmation of registered support order for enforcement

A. If the obligor files a timely objection and, after a hearing, the court finds:

(1) There exists a legitimate basis for objecting to the registration, other than the amount of arrearages alleged to be owed, the court shall issue an order vacating the registration of the support order for enforcement.

(2) There exists no legitimate basis for objecting to the registration, other than the amount of arrearages alleged to be owed, the court shall issue an order confirming the registration of the support order for enforcement.

(3) There exists no legitimate basis for objecting to the registration and there is no dispute as to the amount of arrearages owed as stated in the verified statement of support, the court shall issue an order confirming the registration of the support order for enforcement and render a judgment making the arrearages executory.

B. If the obligor fails to file a timely objection, the registered support order is confirmed by operation of law and the amount of arrearages alleged to be owed in the verified statement of support becomes executory in all respects.

Added by Acts 1997, No. 603, §2.



CCP 2794 - Confirmed registered support order; enforcement

Art. 2794. Confirmed registered support order; enforcement

A. When confirmed, the registered support order shall be enforced in the same manner as a support order issued by the registering court. It is subject to the same procedures, defenses, and proceedings for enforcing or staying as a support order of the rendering court.

B. At a hearing to enforce a confirmed registered support order for enforcement, the obligor may present matters that would be available to him as defenses in an action to enforce the support order in the rendering court. If he shows to the court that an appeal from the order is pending or will be taken or that a stay of execution has been granted, the court shall stay enforcement of the order until the appeal has been concluded, the time for appeal has expired, or the stay order has been vacated, upon satisfactory proof that the obligor has furnished security for payment of the support ordered as required by the rendering court. If he shows to the court any ground upon which enforcement of the confirmed registered support order may be stayed, the court shall stay enforcement of the order for an appropriate period if the obligor furnishes the security for payment of the support ordered that is required by law.

Added by Acts 1997, No. 603, §2.



CCP 2795 - Joinder of actions

Art. 2795. Joinder of actions

Nothing herein shall be construed as prohibiting a party from asserting multiple remedies hereunder nor requesting additional proceedings for enforcement or modification of the support order at the time of the filing of the order for registration.

Acts 1999, No. 210, §1.



CCP 2811 - Court in which succession opened

BOOK VI

PROBATE PROCEDURE TITLE I GENERAL DISPOSITIONS

CHAPTER 1. JURISDICTION

Art. 2811. Court in which succession opened

A proceeding to open a succession shall be brought in the district court of the parish where the deceased was domiciled at the time of his death.

If the deceased was not domiciled in this state at the time of his death, his succession may be opened in the district court of any parish where:

(1) Immovable property of the deceased is situated; or,

(2) Movable property of the deceased is situated, if he owned no immovable property in the state at the time of his death.



CCP 2812 - Proceedings in different courts; stay; adoption of proceedings by court retaining jurisdiction

Art. 2812. Proceedings in different courts; stay; adoption of proceedings by court retaining jurisdiction

If proceedings to open the succession of a deceased person who was not domiciled in this state at the time of his death are brought in two or more district courts of competent jurisdiction, the court in which the proceeding was first brought shall retain jurisdiction over the succession, and the other courts shall stay their proceedings.

The court retaining jurisdiction may adopt by ex parte order any of the proceedings taken in any other Louisiana court of competent jurisdiction, with the same force and effect as if these proceedings had been taken in the adopting court.



CCP 2821 - Evidence of jurisdiction, death, and relationship

CHAPTER 2. EVIDENCE OF JURISDICTION AND HEIRSHIP

Art. 2821. Evidence of jurisdiction, death, and relationship

The deceased's domicile at the time of his death, his ownership of property in this state, and all other facts necessary to establish the jurisdiction of the court may be evidenced by affidavits.

The deceased's death, his marriage, and all other facts necessary to establish the relationship of his heirs may be evidenced either by official certificates issued by the proper public officer, or by affidavits.



CCP 2822 - Requirements of affidavit evidence

Art. 2822. Requirements of affidavit evidence

The affidavits referred to in Article 2821 shall be executed by two persons having knowledge of the facts sworn to. These affidavits shall be filed in the record of the succession proceeding.



CCP 2823 - Additional evidence

Art. 2823. Additional evidence

In any case in which evidence by affidavit is permitted under Article 2821, the court may require further evidence of any fact sworn to therein by the introduction of evidence as in ordinary cases.



CCP 2824 - No affidavit evidence of factual issues

Art. 2824. No affidavit evidence of factual issues

No fact which is an issue in a contradictory proceeding in a succession may be proved by affidavit under Articles 2821 and 2822. In all such contradictory proceedings, issues of fact shall be determined on the trial thereof only by evidence introduced as in ordinary cases.



CCP 2825 - Costs

Art. 2825. Costs

In all succession proceedings conducted ex parte, the court costs are to be paid as administration expenses. In all contradictory succession proceedings, the court costs are to be paid by the party cast, unless the court directs otherwise.

Amended by Acts 1997, No. 1421, §3, eff. July 1, 1999.



CCP 2826 - Definition of certain terms used in Book VI

Art. 2826. Definition of certain terms used in Book VI

Except where the context clearly indicates otherwise, as used in the Articles of this Book:

(1) "Residuary legatee" includes a recipient of a universal legacy or a general legacy, and also includes a residuary heir.

(2) "Residuary heir" is a successor who inherits the residue of a testamentary succession in default of a valid disposition thereof by the testator.

(3) "Succession representative" includes an administrator, provisional administrator, administrator of a vacant succession, executor, and dative testamentary executor.

Acts 1997, No. 1421, §3, eff. July 1, 1999.



CCP 2851 - Petition for probate

CHAPTER 3. PROBATE AND REGISTRY OF TESTAMENTS

SECTION 1. PROCEDURE PRELIMINARY TO PROBATE

Art. 2851. Petition for probate

If the deceased is believed to have died testate, any person who considers that he has an interest in opening the succession may petition a court of competent jurisdiction for the probate and execution of the testament.



CCP 2852 - Documents submitted with petition for probate

Art. 2852. Documents submitted with petition for probate

A. The petitioner shall submit with his petition evidence of the death of the decedent, and of all other facts necessary to establish the jurisdiction of the court.

B. If the testament is one other than a statutory testament, a notarial testament, or a nuncupative testament by public act, and is in the possession of the petitioner, he shall present it to the court, and pray that it be probated and executed.

Acts 1997, No. 1421, §3, eff. July 1, 1999.



CCP 2853 - Purported testament must be filed, though possessor doubts validity

Art. 2853. Purported testament must be filed, though possessor doubts validity

If a person has possession of a document purporting to be the testament of a deceased person, even though he believes that the document is not the valid testament of the deceased, or has doubts concerning the validity thereof, he shall present it to the court with his petition praying that the document be filed in the record of the succession proceeding.

A person so presenting a purported testament to the court shall not be deemed to vouch for its authenticity or validity, nor precluded from asserting its invalidity.



CCP 2854 - Search for testament

Art. 2854. Search for testament

If the testament is not in the possession of the petitioner, he shall pray that the court direct that a search be made for the testament by a notary of the parish. In its order directing the search, the court may order any person having in his possession or under his control any books, papers, or documents of the deceased, or any bank box, safety deposit vault, or other receptacle likely to contain the testament of the deceased, to permit the examination of the books, papers, and documents, and of the contents of the bank box, safety deposit vault, or other receptacle, by the notary.



CCP 2855 - Return to order to search for testament

Art. 2855. Return to order to search for testament

If the notary finds any document which purports to be a testament of the deceased, he shall take possession of it, and produce it in court with his written return to the order directing the search. The original petitioner, or any other interested person, may petition for the probate of the testament so produced.

If the search is unsuccessful, despite diligent effort, the notary shall make his written return to this effect to the court.



CCP 2856 - Probate hearing; probate forthwith if witness present

Art. 2856. Probate hearing; probate forthwith if witness present

When a testament that is required to be probated has been produced, the court shall order it presented for probate on a date and hour assigned. If all necessary witnesses are present in court at the time the testament is produced, the court may order it presented for probate forthwith.

Acts 1997, No. 1421, §3, eff. July 1, 1999.



CCP 2857 - Proponent must produce witnesses; subpoenas

Art. 2857. Proponent must produce witnesses; subpoenas

The petitioner for the probate of the testament shall produce all necessary witnesses at the time assigned for the probate hearing, and may cause them to be subpoenaed to appear and testify.



CCP 2881 - Ex parte probate if no objection

SECTION 2. EX PARTE PROBATE OF TESTAMENTS

Art. 2881. Ex parte probate if no objection

The court shall proceed to probate the testament ex parte as provided in Article 2882, unless an objection thereto is made at the hearing.

An objection to the ex parte probate of a testament may be presented in an opposition, or made orally at the hearing. The opposition must comply with the provisions of Article 2902, and must be filed prior to the hearing. The oral objection must specify the grounds of invalidity of the testament asserted, and must be urged immediately after the objector has had an opportunity to examine the purported testament.



CCP 2882 - Proceedings at probate hearing

Art. 2882. Proceedings at probate hearing

At the probate hearing the court shall open the testament, if it is enclosed in a sealed envelope, receive proof of the making of the testament as provided in Articles 2883 through 2889, may read the testament to those present, and shall paraph the top and bottom of each page of the testament by inscribing it "ne varietur" over the judicial signature.

Amended by Acts 1968 No. 130, §1.



CCP 2883 - Olographic testament

Art. 2883. Olographic testament

A. The olographic testament must be proved by the testimony of two credible witnesses that the testament was entirely written, dated, and signed in the testator's handwriting. The court must satisfy itself, through interrogation or from the written affidavits or the depositions of the witnesses, that the handwriting and signature are those of the testator, and except as provided in Article 2890, must mention these facts in its proces verbal.

B. A person's testimony for the purpose of this Article may be given in the form of an affidavit executed after the death of the testator stating that the olographic will was entirely written, dated, and signed in the testator's handwriting, unless the court in its discretion requires the person to appear and testify orally. All affidavits accepted by the court in lieu of oral testimony shall be filed in the probate proceedings. This Paragraph does not apply to testimony with respect to the genuineness of a will that is judicially attacked.

Acts 1983, No. 594, §1. Acts 1984, No. 393, §1; Acts 1999, No. 85, §1.



CCP 2884 - Nuncupative testament by private act

Art. 2884. Nuncupative testament by private act

A. Except as provided in Article 2886, the nuncupative testament by private act must be proved by the testimony of at least three of the competent witnesses present when it was made. These witnesses must testify, in substance:

(1) That they recognize the testament presented to them as being the same that was written in their presence by the testator, or by another person at his direction, or which the testator had written or caused to be written out of their presence and which he declared to them contained his testament; and

(2) That they recognize their signatures and that of the testator, if they signed it, or the signature of him who signed for them, respectively, if they did not know how to sign their names.

B. A person's testimony for the purpose of this Article may be given in the form of an affidavit executed after the death of the testator, unless the court in its discretion requires the person to appear and testify orally. All affidavits accepted by the court in lieu of oral testimony shall be filed in the probate proceedings. This Paragraph does not apply to testimony with respect to the genuineness of a will that is judicially attacked.

Acts 1987, No. 270, §1; Acts 1999, No. 85, §1.



CCP 2885 - Mystic testament

Art. 2885. Mystic testament

A. Except as provided in Article 2886, the mystic testament must be proved by the testimony of at least three of the witnesses who were present at the act of superscription. These witnesses shall testify, in substance:

(1) That they recognize the sealed envelope presented to them to be the same that the testator delivered to the notary in their presence, declaring to the latter that it contained the testator's testament; and

(2) That they recognize their signatures and that of the notary in the act of superscription, if they signed it, or the signature of the notary and of the person who signed for them, if the witnesses did not know how to sign their names.

B. The notary before whom the act of superscription has been passed may testify as one of the three witnesses required above.

C. A person's testimony for the purpose of this Article may be given in the form of an affidavit executed after the death of the testator, unless the court in its discretion requires the person to appear and testify orally. All affidavits accepted by the court in lieu of oral testimony shall be filed in the probate proceedings. This Paragraph does not apply to testimony with respect to the genuineness of a will that is judicially attacked.

Acts 1987, No. 270, §1; Acts 1999, No. 85, §1.



CCP 2886 - Probate of nuncupative testament by private act; mystic testament, when witnesses dead, absent, or incapacitated

Art. 2886. Probate of nuncupative testament by private act; mystic testament, when witnesses dead, absent, or incapacitated

A. If some of the witnesses to the nuncupative testament by private act, or to the act of superscription of the mystic testament, are dead, absent from the state, incapacitated, or cannot be located, so that it is not possible to procure the prescribed number of witnesses to prove the testament, it may be proved by the testimony of those witnesses then residing in the state and available.

B. If the notary and all of the subscribing witnesses are dead, absent from the state, incapacitated, or cannot be located, the testament may be proved by the testimony of two credible witnesses who recognize the signature of the testator, or of the notary before whom the act of superscription of the mystic testament was passed, or the signatures of two of the witnesses to the nuncupative testament by private act, or to the act of superscription of the mystic testament.

C. A person's testimony for the purpose of this Article may be given in the form of an affidavit executed after the death of the testator, unless the court in its discretion requires the person to appear and testify orally. All affidavits accepted by the court in lieu of oral testimony shall be filed in the probate proceedings. This Paragraph does not apply to testimony with respect to the genuineness of a will that is judicially attacked.

Amended by Acts 1980, No. 106, §2; Acts 1987, No. 270, §1; Acts 1999, No. 85, §1.



CCP 2887 - Repealed by Acts 1997, No. 1421, 8, eff. July 1, 1999.

Art. 2887. Repealed by Acts 1997, No. 1421, §8, eff. July 1, 1999.



CCP 2888 - Foreign testament

Art. 2888. Foreign testament

A written testament subscribed by the testator and made in a foreign country, or in another state, or a territory of the United States, in a form not valid in this state, but valid under the law of the place where made, or under the law of the testator's domicile, may be probated in this state by producing the evidence required under the law of the place where made, or under the law of the testator's domicile, respectively.



CCP 2889 - Depositions of witnesses

Art. 2889. Depositions of witnesses

A petitioner for the probate of a testament under the provisions of Articles 2882 through 2888 may obtain leave of court ex parte for the taking of the deposition of any witness whose testimony otherwise would not be available. The provisions of Articles 1426, 1434 through 1436, 1443 through 1446, 1449, 1452, and 1469 through 1471, so far as applicable, shall govern the taking of such deposition.

Acts 1985, No. 26, §1.



CCP 2890 - Proces verbal of probate

Art. 2890. Proces verbal of probate

A. A proces verbal of the hearing shall be prepared, signed by the judge or by the clerk, and by the witnesses who testified at the hearing, which shall be a record of the succession proceeding, and which shall recite or include:

(1) The opening of the testament, and the manner in which proof of its authenticity and validity was submitted;

(2) The names and surnames of the witnesses testifying, either personally or by affidavit or deposition; the substance of the testimony of the witnesses who testify personally at the hearing; and that any affidavits or depositions used are made a part thereof by attachment or by reference;

(3) The paraphing of the testament by the court, as set forth in Article 2882;

(4) An order that the testament be recorded, filed, and executed, if the court finds that it has been proved in accordance with law; or an order refusing to probate the testament, giving the substance of the court's reasons therefor.

B. If written affidavits only are used to prove a will under Articles 2883 through 2887, the proces verbal shall be dispensed with, and the court shall render a written order that the testament be recorded, filed, and executed, if the court finds that it has been proved in accordance with law, or a written order refusing to probate the testament, giving the substance of the court's reasons therefor.

Amended by Acts 1968, No. 130, §1; Acts 1970, No. 475, §1; Acts 1984, No. 393, §1; Acts 1987, No. 270, §1.



CCP 2891 - Notarial testament, nuncupative testament by public act, and statutory testament executed without probate

Art. 2891. Notarial testament, nuncupative testament by public act, and statutory testament executed without probate

A notarial testament, a nuncupative testament by public act, and a statutory testament do not need to be proved. Upon production of the testament, the court shall order it filed and executed and this order shall have the effect of probate.

Acts 1997, No. 1421, §3, eff. July 1, 1999.



CCP 2892 - Use of probate testimony in subsequent action

Art. 2892. Use of probate testimony in subsequent action

When a testament has been probated in accordance with law, the record of the substance of the testimony of any witness at the hearing, and the deposition of any witness taken under Article 2889, shall be admissible in evidence in any subsequent action in which it is sought to annul the testament, if at the time of trial thereof the witness has died, or for any other reason his testimony cannot be taken again either by subpoenaing him to appear at the trial, or by deposition.



CCP 2893 - Period within which will must be probated

Art. 2893. Period within which will must be probated

No testament shall be admitted to probate unless a petition therefor has been filed in a court of competent jurisdiction within five years after the judicial opening of the succession of the deceased.

Amended by Acts 1981, No. 316, §1; Acts 1986, No. 247, §1.



CCP 2901 - Contradictory trial required; time to file opposition

SECTION 3. CONTRADICTORY PROBATE OF TESTAMENTS

Art. 2901. Contradictory trial required; time to file opposition

If an objection is made to the ex parte probate of a testament, as provided in Article 2881, the testament may be probated only at a contradictory trial of the matter. If only an oral objection is made to the ex parte probate, the court shall allow the opponent a reasonable delay, not exceeding ten days, to file his opposition.



CCP 2902 - Opposition to petition for probate

Art. 2902. Opposition to petition for probate

The opposition to the petition for the probate of a testament shall comply with Article 2972, shall allege the grounds of invalidity of the testament relied on by the opponent, and shall be served upon the petitioner for the probate of the testament.



CCP 2903 - Proponent bears burden of proof

Art. 2903. Proponent bears burden of proof

At the contradictory trial to probate a testament, its proponent bears the burden of proving the authenticity of the testament, and its compliance with all of the formal requirements of law.



CCP 2904 - Admissibility of videotape of execution of testament

Art. 2904. Admissibility of videotape of execution of testament

A. In a contradictory trial to probate a testament under Article 2901 or an action to annul a probated testament under Article 2931, and provided the testator is sworn by a person authorized to take oaths and the oath is recorded on the videotape, the videotape of the execution and reading of the testament by the testator may be admissible as evidence of any of the following:

(1) The proper execution of the testament.

(2) The intentions of the testator.

(3) The mental state or capacity of the testator.

(4) The authenticity of the testament.

(5) Matters that are determined by a court to be relevant to the probate of the testament.

B. For purposes of this Article, "videotape" means the visual recording on a magnetic tape, film, videotape, compact disc, digital versatile disc, digital video disc, or by other electronic means together with the associated oral record.

Acts 2005, No. 79, §1.



CCP 2931 - Annulment of probated testament by direct action; defendants; summary proceeding

CHAPTER 4. ANNULMENT OF PROBATED TESTAMENTS

Art. 2931. Annulment of probated testament by direct action; defendants; summary proceeding

A probated testament may be annulled only by a direct action brought in the succession proceeding against the legatees, the residuary heir, if any, and the executor, if he has not been discharged. The action shall be tried as a summary proceeding.

Amended by Acts 1984, No. 90, §2.



CCP 2932 - Burden of proof in action to annul

Art. 2932. Burden of proof in action to annul

A. The plaintiff in an action to annul a probated testament has the burden of proving the invalidity thereof, unless the action was instituted within three months of the date the testament was probated. In the latter event, the defendants have the burden of proving the authenticity of the testament, and its compliance with all of the formal requirements of the law.

B. In an action to annul a notarial testament, a nuncupative testament by public act, or a statutory testament, however, the plaintiff always has the burden of proving the invalidity of the testament.

Acts 1997, No. 1421, §3, eff. July 1, 1999.



CCP 2933 - Repealed by Acts 1997, No. 1421, 8, eff. July 1, 1999.

Art. 2933. Repealed by Acts 1997, No. 1421, §8, eff. July 1, 1999.



CCP 2951 - Repealed by Acts 2010, No. 175, §6.

CHAPTER 5. PAYMENT OF STATE

INHERITANCE TAXES

Art. 2951. Repealed by Acts 2010, No. 175, §6.



CCP 2952 - Descriptive list of property, if no inventory

Art. 2952. Descriptive list of property, if no inventory

If no inventory of the property left by the deceased has been taken, any heir, legatee, or other interested party shall file in the succession proceeding a detailed, descriptive list, sworn to and subscribed by him, of all items of property composing the succession of the deceased, stating the actual cash value of each item at the time of the death of the deceased.



CCP 2953 - Repealed by Acts 2010, No. 175, §6.

Art. 2953. Repealed by Acts 2010, No. 175, §6.



CCP 2954 - Repealed by Acts 2010, No. 175, §6.

Art. 2954. Repealed by Acts 2010, No. 175, §6.



CCP 2971 - Pleading and service of process

CHAPTER 6. GENERAL RULES OF PROCEDURE

Art. 2971. Pleading and service of process

Except as otherwise provided by law, the rules of pleading and service of process applicable in ordinary proceedings shall apply to succession proceedings.

A certified copy of the petition, opposition, contradictory motion, or rule initiating a contradictory succession proceeding shall be served on the adverse party; but citation is necessary only in those cases in which it is specifically required by law.

An opposition may be served upon the adverse party as provided in Article 1313.



CCP 2972 - Oppositions

Art. 2972. Oppositions

An opposition to the petition, motion, or other application of a party to a succession proceeding for an order or judgment of the court shall be in writing and be filed within the delay allowed. It shall comply with the provisions of Articles 853 through 863; shall state the name, surname, and domicile of the opponent; shall allege the interest of opponent in filing the opposition, and the grounds for opposing the petition, motion, or other application; and shall conclude with a prayer for appropriate relief.



CCP 2973 - Responsive pleadings to opposition

Art. 2973. Responsive pleadings to opposition

Responsive pleadings to an opposition may be filed as provided in Article 2593.



CCP 2974 - Appeals

Art. 2974. Appeals

Appeals from orders or judgments rendered in succession proceedings shall be governed by the rules applicable to appeals in ordinary proceedings, except that an order or judgment confirming, appointing, or removing a succession representative, or granting an interim allowance under Article 3321 shall be executed provisionally, notwithstanding appeal.

The acts of a succession representative shall not be invalidated by the annulment of his appointment on appeal.



CCP 3001 - Sending into possession without administration when all heirs are competent and accept

TITLE II

ACCEPTANCE OF SUCCESSIONS WITHOUT ADMINISTRATION

CHAPTER 1. INTESTATE SUCCESSIONS

Art. 3001. Sending into possession without administration when all heirs are competent and accept

A. The heirs of an intestate decedent shall be recognized by the court, and sent into possession of his property without an administration of the succession, on the ex parte petition of all of the heirs, when all of them are competent and accept the succession, and the succession is relatively free of debt. A succession shall be deemed relatively free of debt when its only debts are administration expenses, mortgages not in arrears, and debts of the decedent that are small in comparison with the assets of the succession.

B. The surviving spouse in community of an intestate decedent shall be recognized by the court on ex parte petition as entitled to the possession of an undivided half of the community, and of the other undivided half to the extent that he has the usufruct thereof, without an administration of the succession, when the succession is relatively free of debt, as provided above.

Amended by Acts 1979, No. 711, §3, eff. Jan. 1, 1980; Acts 1997, No. 1421, §3, eff. July 1, 1999.



CCP 3002 - Same; petition for possession

Art. 3002. Same; petition for possession

The petition of the heirs for possession under Article 3001 shall include allegations as to: the competency of the petitioners; the date of death of the deceased, and all other facts on which the jurisdiction of the court is based; the facts showing that petitioners are the sole heirs of the deceased; and that the succession is relatively free of debt, as provided in Article 3001.

The petition of the surviving spouse in community for possession under Article 3001 shall include all of the above allegations except those relating to heirship; shall allege the facts showing that he is the surviving spouse in community; shall state what property belonged to the community; and if he claims the usufruct of any interest in the community property, shall allege the fact showing that he is entitled thereto.

The allegations of the petition for possession shall be verified by the affidavit of at least one of the petitioners.

Amended by Acts 1979, No. 711, §3, eff. Jan. 1, 1980.



CCP 3003 - Same; evidence of allegations of petition for possession

Art. 3003. Same; evidence of allegations of petition for possession

Evidence of the allegations of the petition for possession, under Articles 3002 or 3005, as to the death of the deceased, jurisdiction of the court, marriage of the spouses, and relationship of the petitioners to the deceased, shall be submitted to the court as provided by Articles 2821 through 2823.



CCP 3004 - Discretionary power to send heirs and surviving spouse into possession

Art. 3004. Discretionary power to send heirs and surviving spouse into possession

A. The heirs of an intestate decedent may be recognized by the court, and sent into possession of his property without an administration of his succession when none of the creditors of the succession has demanded its administration, on the ex parte petition of any of the following:

(1) Those of the heirs who are competent, if all of them accept the succession.

(2) The legal representative of the incompetent heirs, if all of the heirs are incompetent and a legal representative has been appointed therefor.

(3) The surviving spouse in community of the decedent, if all of the heirs are incompetent and no legal representative has been appointed for some or all of them.

B. In such cases, the surviving spouse in community of the decedent may be recognized by the court as entitled to the possession of the community property, as provided in Article 3001.

Amended by Acts 1961, No. 23, §1; Acts 1997, No. 1421, §3, eff. July 1, 1999.



CCP 3005 - Same; petition for possession; evidence

Art. 3005. Same; petition for possession; evidence

The petition of the heirs for possession under Article 3004 shall include allegations as to: the competency of the petitioners; the date of death of the intestate, and all other facts on which the jurisdiction of the court is based; and the facts showing that petitioners and the incompetent heirs named in the petition, if any, are the sole heirs of the intestate.

The petition of the surviving spouse in community for possession under Article 3004 shall include all of the pertinent allegations of Article 3002.

The allegation of the petition for possession shall be verified by the affidavit of at least one of the petitioners.

The allegations of the petition for possession shall be proved as provided in Article 3003.

Amended by Acts 1979, No. 711, §3, eff. Jan. 1, 1980.



CCP 3006 - Same; when one of competent heirs cannot join in petition for possession

Art. 3006. Same; when one of competent heirs cannot join in petition for possession

If a competent heir of an intestate resides out of the state and cannot be located, or his whereabouts are unknown, the other competent heirs may be sent into possession of the property without an administration of the succession, as provided herein and in Articles 3004 and 3005.

Upon the filing of the petition for possession, the court shall appoint an attorney at law to represent the absent heir, and shall order him to show cause why the heirs of the intestate should not be recognized, and sent into possession of the property of the intestate without an administration of the succession.

After a hearing on the rule against the attorney for the absentee, if the court concludes that the succession is thoroughly solvent and that there is no necessity for an administration, it may send all the heirs of the intestate, including the absentee, into possession.



CCP 3007 - Creditor may demand security when heirs sent into possession

Art. 3007. Creditor may demand security when heirs sent into possession

When the heirs of an intestate, or the heirs and the surviving spouse thereof, have been sent into possession of the property of the intestate under Articles 3001 or 3004, any creditor having a claim against the succession may file in the succession proceeding, within three months of the date of the judgment of possession, a contradictory motion against all parties sent into possession to compel them to furnish security for the payment of his claim.

On the trial of this motion, the court may order the parties sent into possession to furnish such security as it deems necessary to protect the claimant.



CCP 3008 - Administration in default of security

Art. 3008. Administration in default of security

If the security required by the court under Article 3007 is not furnished within the delay allowed, on ex parte motion of the creditor, the court shall render a judgment annulling the judgment of possession, directing the cancellation of all inscriptions of the registry thereof, ordering an administration of the succession, and ordering the parties sent into possession to surrender to the administrator to be appointed thereafter all of the property of the deceased which they have received, and which they have not alienated.

Conventional mortgages and other encumbrances placed by the heirs, legatees, or surviving spouse in community on property so surrendered, and recorded prior to the cancellation of the inscription of the registry of the judgment of possession, shall retain their initial force and effect despite the administration of the succession.



CCP 3031 - Sending legatees into possession without administration

CHAPTER 2. TESTATE SUCCESSIONS

Art. 3031. Sending legatees into possession without administration

A. When a testament has been probated or given the effect of probate, and subject to the provisions of Article 3033, the court may send all of the legatees into possession of their respective legacies without an administration of the succession, on the ex parte petition of all of the general and universal legatees, if each of them is either competent or is acting through a qualified legal representative, and each of them accepts the succession, and none of the creditors of the succession has demanded its administration.

B. In such cases, the surviving spouse in community of the testator may be recognized by the court as entitled to the possession of the community property, as provided in Article 3001.

Acts 1997, No. 1421, §3, eff. July 1, 1999.



CCP 3032 - Same; petition for possession; evidence

Art. 3032. Same; petition for possession; evidence

The petition of the legatees for possession under Article 3031 shall include allegations that all of the petitioners are either competent or are acting through their qualified legal representatives. The person named as executor in the testament shall join in the petition, except as otherwise provided by Article 3033.

The petition of the surviving spouse in community for possession under Article 3031 shall comply with all of the pertinent provisions of Article 3002.

The allegations of the petition for possession shall be verified by the affidavit of at least one of the petitioners.

The allegations of the petition for possession shall be proved as provided in Article 3003.

Amended by Acts 1979, No. 711, §3, eff. Jan. 1, 1980.



CCP 3033 - Same; compensation of executor

Art. 3033. Same; compensation of executor

If the testament is dated prior to January 1, 1961, the person named therein as executor shall be entitled to the full compensation allowed by law for an executor's services in administering a testate succession, even though he may not have been confirmed as executor.

If the testament is dated subsequent to December 31, 1960, the person named therein as executor shall be entitled to reasonable compensation for the services which he has rendered, whether he has been confirmed as executor or not.

Except as provided hereinafter, the legatees may be sent into possession only if the person named in the testament as executor joins in the petition thereof.

If the residuary legatee and the person named in the testament as executor cannot agree upon the compensation due him, or for any other reason he refuses to join in the petition for possession, the residuary legatee may rule him into court to show cause why the compensation due should not be determined judicially, and why the legatees should not be sent into possession of their legacies. The court shall not send the legatees into possession until satisfactory proof has been submitted that the compensation determined to be due the person named in the testament as executor has been paid.



CCP 3034 - Creditor may demand security when legatees sent into possession; administration in default of security

Art. 3034. Creditor may demand security when legatees sent into possession; administration in default of security

When the legatees of a testator, or the legatees and the surviving spouse in community thereof, have been sent into possession of his property under Article 3031, any creditor having a claim against the succession may compel the parties sent into possession to furnish security for the payment of his claim, and may require an administration of the succession in default of such security, as provided by Articles 3007 and 3008.



CCP 3035 - Particular legatee may demand security for delivery of legacy; administration in default of security

Art. 3035. Particular legatee may demand security for delivery of legacy; administration in default of security

A particular legatee who has not received his legacy after being sent into possession by judgment may demand that the residuary legatee furnish security for the delivery of his legacy and may require an administration of the succession in default of such security, as provided by Articles 3007 and 3008.



CCP 3061 - Judgment rendered and signed immediately

CHAPTER 3. JUDGMENTS OF POSSESSION

Art. 3061. Judgment rendered and signed immediately

A. The court shall render and sign immediately a judgment of possession, if it finds from an examination of the petition for possession, and from the record of the proceeding, that the petitioners are entitled to the relief prayed for.

B. The judgment shall recognize the petitioners as the heirs, legatees, surviving spouse in community, or usufructuary, as the case may be, of the deceased, send the heirs or legatees into possession of the property owned by the deceased at the time of his death, and recognize the surviving spouse in community as entitled to the possession of an undivided one-half of the community property, and of the other undivided one-half to the extent that he has the usufruct thereof. The judgment shall include the last known address of at least one of the heirs or legatees or the surviving spouse, as the case may be, sent into possession of the property of the deceased. The failure to include the address of at least one of the heirs or legatees or the surviving spouse shall not affect the validity of the judgment.

C. A judgment sending one or more petitioners into possession under a testamentary usufruct or trust automatically incorporates all the terms of the testamentary usufruct or trust without the necessity of stating the terms in the judgment.

Amended by Acts 1972, No. 326, §2, eff. Jan. 1, 1973; Acts 2001, No. 641, §1; Acts 2006, No. 314, §1; Acts 2010, No. 175, §1; Acts 2010, No. 226, §1.



CCP 3062 - Effect of judgment of possession

Art. 3062. Effect of judgment of possession

The judgment of possession rendered in a succession proceeding shall be prima facie evidence of the relationship to the deceased of the parties recognized therein, as heir, legatee, surviving spouse in community, or usufructuary, as the case may be, and of their right to the possession of the estate of the deceased.



CCP 3081 - Petition for confirmation

TITLE III

ADMINISTRATION OF SUCCESSIONS

CHAPTER 1. QUALIFICATION OF SUCCESSION

REPRESENTATIVES

SECTION 1. EXECUTORS

Art. 3081. Petition for confirmation

After the probate of the testament, or after its production into court as provided by Article 2891 if it is a nuncupative testament by public act, the person named as executor therein may petition the court for confirmation, and for the issuance of letters testamentary. If he files the original petition for the execution of the testament, he may pray therein for the issuance of letters.



CCP 3082 - Order of confirmation; letters

Art. 3082. Order of confirmation; letters

Unless the person named in the testament as executor is disqualified on any of the grounds assigned in Article 3097, the court shall render an order upon his petition for confirmation, confirming him as testamentary executor and directing the issuance of letters testamentary to him after he has taken his oath of office and furnished security, if required.



CCP 3083 - Appointment of dative testamentary executor

Art. 3083. Appointment of dative testamentary executor

If no executor has been named in the testament, or if the one named is dead, disqualified, or declines the trust, on its own motion or on motion of any interested party, the court shall appoint a dative testamentary executor, in the manner provided for the appointment of an administrator of an intestate succession.



CCP 3091 - Petition for notice of application for appointment

SECTION 2. ADMINISTRATORS

Art. 3091. Petition for notice of application for appointment

An interested person desiring to be notified of the filing of an application for appointment as administrator, at any time after the death of the deceased, may petition the court in which the succession has been opened, or may be opened, for such notice.

A petition for such notice shall comply with Article 3092, shall bear the number and caption of the succession proceeding, and shall be docketed and filed by the clerk in the record thereof.

When a petition for such notice has been filed within ten days of the death of the deceased, or prior to the application for appointment as administrator, the applicant for appointment shall serve the notice prayed for, as provided in Article 3093.



CCP 3092 - Form of petition for notice of application for appointment

Art. 3092. Form of petition for notice of application for appointment

A petition for notice under Article 3091 shall not be effective unless it is signed by the petitioner or his attorney, and sets forth: (1) the name, surname, and domicile of petitioner; (2) a statement of the interest of the petitioner; (3) the name, surname, and mailing address of the person to whom the requested notice shall be given; and (4) a prayer that the requested notice be given.



CCP 3093 - Notice in compliance with petition

Art. 3093. Notice in compliance with petition

When notice has been petitioned for as provided in Article 3091, the applicant for appointment as administrator shall mail or deliver to the person designated to receive such notice a copy of his application for appointment, and shall notify him of the date and hour assigned by the court for a hearing thereon.



CCP 3094 - Order on application for appointment

Art. 3094. Order on application for appointment

The court shall order the taking of an inventory, or the filing of a descriptive list as provided in Article 3136, of the property of the deceased upon the filing of an application for appointment as administrator.

If notice of the application for appointment is required under Articles 3091 through 3093, the court shall assign a date and hour for a hearing on the application, which shall be held not earlier than the eleventh day after the mailing or delivery of such notice. If no such notice is required, and ten days have elapsed since the death of the deceased, the court may appoint the applicant as administrator forthwith, unless he is disqualified under Article 3097.



CCP 3095 - Opposition to application for appointment

Art. 3095. Opposition to application for appointment

The opposition to an application for appointment as administrator shall be filed prior to the hearing on the application and shall be served on the applicant for appointment. This opposition shall comply with Article 2972, and shall allege the prior right of opponent to the appointment, or the grounds on which it is claimed the applicant is disqualified. If the opposition is based on a prior right to the appointment, the opponent shall pray that he be appointed administrator.



CCP 3096 - Appointment when no opposition; appointment after trial of opposition

Art. 3096. Appointment when no opposition; appointment after trial of opposition

At the hearing on the application for appointment as administrator, if no opposition thereto has been filed, the court shall appoint the applicant, unless he is disqualified under Article 3097.

If an opposition to the application for appointment has been filed prior to the hearing thereon, the court shall assign the opposition for trial. After this trial, the court shall appoint as administrator the qualified claimant having the highest priority of appointment.

If all of the claimants are disqualified under Article 3097, the court shall appoint a qualified person who is willing to accept the administration of the succession.



CCP 3097 - Disqualifications

Art. 3097. Disqualifications

A. No person may be confirmed as testamentary executor, or appointed dative testamentary executor, provisional administrator, or administrator who is:

(1) Under eighteen years of age;

(2) Interdicted, or who, on contradictory hearing, is proved to be mentally incompetent;

(3) A convicted felon, under the laws of the United States or of any state or territory thereof;

(4) A nonresident of the state who has not appointed a resident agent for the service of process in all actions and proceedings with respect to the succession, and caused such appointment to be filed in the succession proceeding;

(5) A corporation not authorized to perform the duties of the office in this state; or

(6) A person who, on contradictory hearing, is proved to be unfit for appointment because of bad moral character.

B. No person may be appointed dative testamentary executor, provisional administrator, or administrator who is not the surviving spouse, heir, legatee, legal representative of an heir or legatee, or a creditor of the deceased or a creditor of the estate of the deceased, or the nominee of the surviving spouse, heir, legatee, or legal representative of an heir or legatee of the deceased, or a co-owner of immovable property with the deceased.

Amended by Acts 1964, No. 4, §1; Acts 1972, No. 347, §1; Acts 1985, No. 528, §1, eff. July 12, 1985.



CCP 3098 - Priority of appointment

Art. 3098. Priority of appointment

A. When the appointment as administrator or dative testamentary executor is claimed by more than one qualified person, except as otherwise provided by law, preference in the appointment shall be given by the court in the following order to:

(1) The best qualified among the surviving spouse, competent heirs or legatees, or the legal representatives of any incompetent heirs or legatees of the deceased.

(2) The best qualified of the nominees of the surviving spouse, of the competent heirs or legatees, or of the legal representatives of any incompetent heirs or legatees of the deceased.

(3) The best qualified of the creditors of the deceased or a creditor of the estate of the deceased, or a co-owner of immovable property with the deceased.

B. "Best qualified", as used in this Article, means the claimant best qualified personally, and by training and experience, to administer the succession.

Acts 1992, No. 778, §1; Acts 1993, No. 29, §1.



CCP 3111 - Appointment

SECTION 3. PROVISIONAL ADMINISTRATORS

Art. 3111. Appointment

The court may appoint a provisional administrator of a succession, pending the appointment of an administrator or the confirmation of an executor, when it deems such appointment necessary to preserve, safeguard, and operate the property of the succession. On the application of an interested party, or on its own motion, when such an appointment is deemed necessary, the court may appoint a qualified person as provisional administrator forthwith.



CCP 3112 - Security; oath; tenure; rights and duties

Art. 3112. Security; oath; tenure; rights and duties

A provisional administrator shall furnish security and take the oath of office required by Articles 3152 and 3158, respectively. He shall continue in office until an administrator or executor has been qualified, or until the heirs or legatees have been sent into possession.

Except as otherwise provided by law, a provisional administrator has all of the authority and rights of an administrator, and is subject to the same duties and obligations, in the discharge of his functions of preserving, safeguarding, and operating the property and business of the succession.



CCP 3113 - Inventory taken or descriptive list filed when appointment made

Art. 3113. Inventory taken or descriptive list filed when appointment made

When the court appoints a provisional administrator, it shall order the taking of an inventory of the property of the succession as provided in Article 3131 or the filing of a descriptive list of the succession property as provided in Article 3136, unless either has been ordered taken before.

Amended by Acts 1972, No. 665, §1.



CCP 3121 - Attorney appointed as administrator of vacant successions; exceptions

SECTION 4. ADMINISTRATORS OF VACANT SUCCESSIONS

Art. 3121. Attorney appointed as administrator of vacant successions; exceptions

When no qualified person has petitioned for appointment as administrator of a vacant succession within three months of the death of the deceased, the court may appoint an attorney at law as administrator thereof and set his compensation. Said attorney shall be selected, on a rotating basis, from a list of attorneys currently practicing in the parish in which the succession is to be opened.

The attorney shall be required to furnish security as required by law. Otherwise, all of the provisions of law relating to the administrator of a succession apply to the attorney when appointed administrator of a vacant succession.

This article does not apply to any parish for which a public administrator has been appointed.

Amended by Acts 1961, No. 23, §1; Acts 1974, No. 530, §1.



CCP 3122 - Public administrator as administrator of vacant successions in certain parishes

Art. 3122. Public administrator as administrator of vacant successions in certain parishes

In parishes for which a public administrator has been appointed, he shall be appointed administrator of all successions of which, under Article 3121, an attorney at law in other parishes may be appointed administrator.

All provisions of law relating to the administrator of a succession apply to the public administrator, except as otherwise provided by R.S. 9:1581 through 9:1589.

Amended by Acts 1961, No. 23, §1; Acts 1974, No. 530, §1.



CCP 3131 - Notary appointed for inventory in each parish

SECTION 5. INVENTORY OF SUCCESSION PROPERTY

Art. 3131. Notary appointed for inventory in each parish

When the court orders the taking of an inventory of the property of the succession, it shall appoint a notary of each parish in which the deceased left property to take the inventory of such property in that parish.



CCP 3132 - Public inventory

Art. 3132. Public inventory

The public inventory of the property of a deceased person, or of other estates under the administration of the court, shall be taken by a notary appointed by the court, in the presence of at least two competent witnesses, assisted by two competent appraisers appointed and sworn by the notary. The witnesses and appraisers need not be residents of the parish where the inventory is taken.

The taking of the inventory may be attended by any person interested in the estate to be administered, or by his attorney; and when timely requested to do so, the notary shall give such person, or his attorney, notice by ordinary mail of the time and place thereof.



CCP 3133 - Proces verbal of inventory

Art. 3133. Proces verbal of inventory

The public inventory shall be evidenced by the notary's proces verbal of the proceedings, subscribed by him, and signed by the appraisers, witnesses, and other persons who have attended. This proces verbal shall contain:

(1) The names, surnames, domiciles, and qualities of the notary taking the inventory, of the witnesses thereto, of the appraisers who have valued the property, and of any other interested persons who have attended;

(2) The dates when and places where the inventory was taken;

(3) A description of the manner in which the inventory was taken;

(4) An adequate description of each item of property belonging to the estate and found in the parish where the inventory was taken, and the fair market value thereof estimated by the appraisers;

(5) An adequate description of all of the titles, account books, and written evidences of indebtedness due the estate, found during the taking of the inventory, and the amounts of the indebtedness, and the name, surname, and address of each debtor, as shown therein;

(6) An adequate description of any property owned in whole or in part by third persons, or claimed by third persons as having been left on loan, deposit, consignment, or otherwise; and

(7) A recapitulation of the aggregate value of all movable property, the aggregate value of all immovable property, and the total value of all property owned by the estate.



CCP 3134 - Return of proces verbal of inventory

Art. 3134. Return of proces verbal of inventory

The notary who took the inventory, or the party at whose instance it was taken, shall make duplicate copies of the proces verbal, the original proces verbal shall be returned into the court which ordered it taken, immediately upon its completion and signing. The duplicate copy shall be certified and filed with the collector of revenue. A certified copy of the proces verbal of any inventory taken in Orleans Parish may be returned in the same manner, and with the same effect as the original.

Amended by Acts 1972, No. 326, §2, eff. Jan. 1, 1973.



CCP 3135 - Proces verbal of inventory prima facie proof; traverse

Art. 3135. Proces verbal of inventory prima facie proof; traverse

The proces verbal of a public inventory returned into court as provided in Article 3134 shall be accepted as prima facie proof of all matters shown therein, without homologation by the court.

An interested person at any time may traverse the proces verbal of a public inventory by contradictory motion served upon the notary and the person at whose instance the inventory was made.

If a descriptive list is amended or successfully traversed a copy of the amended or traversed proces verbal shall be filed with the Collector of Revenue.

Amended by Acts 1972, No. 326, §2, eff. Jan. 1, 1973.



CCP 3136 - Descriptive list of property in lieu of inventory

Art. 3136. Descriptive list of property in lieu of inventory

Whenever an inventory of succession property otherwise would be required by law, the person at whose instance the inventory would be taken may file with the Department of Revenue and in the succession proceeding, in lieu of an inventory complying with articles 3131 through 3135, a detailed, descriptive list of all succession property. This list shall be sworn to and subscribed by the person filing it, shall show the location of all items of succession property, and shall set forth the fair market value of each item thereof at the date of the death of the deceased.

The privilege of filing a descriptive list of succession property, in lieu of an inventory thereof, may be exercised without judicial authority.

Amended by Acts 1972, No. 326, §2, eff. Jan. 1, 1973.



CCP 3137 - Descriptive list prima facie correct; amendment or traverse; reduction or increase of security

Art. 3137. Descriptive list prima facie correct; amendment or traverse; reduction or increase of security

The descriptive list of succession property authorized by Article 3136 shall be accepted as prima facie proof of all matters shown therein, unless amended or traversed successfully.

The court may amend the descriptive list at any time to correct errors therein, on ex parte motion of the person filing it. Any interested person may traverse the descriptive list at any time, on contradictory motion served on the person filing it. If a descriptive list is amended, or successfully traversed a copy of the amended or traversed descriptive list shall be filed with the Department of Revenue. The court may order the reduction or increase of the security required of a succession representative to conform to the corrected total value of the property of the succession.

Amended by Acts 1972, No. 326, §2, eff. Jan. 1, 1973.



CCP 3151 - Security of administrator

SECTION 6. SECURITY, OATH, AND LETTERS OF

SUCCESSION REPRESENTATIVE

Art. 3151. Security of administrator

Except as otherwise provided by law, the person appointed administrator shall furnish security for the faithful performance of his duties in an amount exceeding by one-fourth the total value of all property of the succession as shown by the inventory or descriptive list.

The court may reduce the amount of this security, on proper showing, whenever it is proved that the security required is substantially in excess of that needed for the protection of the heirs and creditors.



CCP 3152 - Security of provisional administrator

Art. 3152. Security of provisional administrator

The person appointed provisional administrator shall furnish security for the faithful performance of his duties in an amount determined by the court as being adequate for the protection of the heirs, legatees, surviving spouse in community, and creditors of the succession.



CCP 3153 - Security of testamentary executor

Art. 3153. Security of testamentary executor

The person appointed dative testamentary executor shall furnish the same security as is required of the administrator under Article 3151.

The person named by the testator as executor is not required to furnish security, except when required by the testament or as provided in Articles 3154 through 3155.



CCP 3154 - Forced heirs and surviving spouse in community may compel executor to furnish security

Art. 3154. Forced heirs and surviving spouse in community may compel executor to furnish security

Forced heirs and the surviving spouse in community of the testator may compel the executor to furnish security by an ex parte verified petition therefor. If the court finds that the petitioner is a forced heir, or the surviving spouse in community, it shall order the executor to furnish security, within ten days of the service of the order, in an amount determined by the court as adequate to protect the interest of the petitioner.



CCP 3154.1 - Repealed by Acts 2004, No. 158, §2.

Art. 3154.1. Repealed by Acts 2004, No. 158, §2.



CCP 3155 - Creditor may compel executor to furnish security

Art. 3155. Creditor may compel executor to furnish security

A person having a pecuniary claim against a testate succession, whether liquidated or not, or claiming the ownership of specific items of property in the possession of the succession, may compel the executor to furnish security in an amount exceeding by one-fourth the amount of the claim, or the value of the property as shown on the inventory or the descriptive list. His verified petition for security may be presented ex parte to the court, which shall order the executor to furnish such security within ten days of the service of the order upon him.



CCP 3155.1 - Repealed by Acts 1997, No. 1421, 8, eff. July 1, 1999.

Art. 3155.1. Repealed by Acts 1997, No. 1421, §8, eff. July 1, 1999.



CCP 3156 - Maximum security of executor

Art. 3156. Maximum security of executor

The executor cannot be compelled to furnish security, under the provisions of Articles 3153 through 3155, in an amount in excess of the maximum security required of the administrator under Article 3151.



CCP 3157 - Special mortgage in lieu of bond

Art. 3157. Special mortgage in lieu of bond

The person appointed or confirmed as succession representative may give a special mortgage on unencumbered immovable property within the parish where the succession has been opened, in lieu of the security required by Articles 3151 through 3155. The mortgage shall be for the same amount as the security required, and shall be approved by the court before letters may be issued to him.



CCP 3158 - Oath of succession representative

Art. 3158. Oath of succession representative

Before the person appointed or confirmed as succession representative enters upon the performance of his official duties, he must take an oath to discharge faithfully the duties of his office.



CCP 3159 - Issuance of letters to succession representative

Art. 3159. Issuance of letters to succession representative

After the person appointed or confirmed as succession representative has qualified by furnishing the security required of him by law, and by taking his oath of office, the clerk shall issue to him letters of administration or letters testamentary, as the case may be.

These letters, issued in the name and under the seal of the court, evidence the confirmation or appointment of the succession representative, his qualification, and his compliance with all requirements of law relating thereto.



CCP 3171 - Appointment

CHAPTER 2. ATTORNEY FOR ABSENT HEIRS AND LEGATEES

Art. 3171. Appointment

If it appears from the record, or is otherwise proved by an interested party, that an heir of an intestate, or a legatee or presumptive legal heir of a deceased testator, is an absentee, and there is a necessity for such appointment, the court shall appoint an attorney at law to represent the absent heir or legatee.



CCP 3172 - Duties

Art. 3172. Duties

The attorney at law appointed to represent an absent heir or legatee shall:

(1) Make all necessary efforts to determine the identity and address of the absent heir or legatee, and to inform him of the death of the deceased and of his interest in the succession;

(2) Represent the absent heir or legatee in the succession, and defend his interests in all contradictory proceedings brought against him therein; and

(3) Take any conservatory action necessary to protect the interests of the absent heir or legatee, including the filing of all necessary suits.



CCP 3173 - Removal; appointment of successor

Art. 3173. Removal; appointment of successor

The attorney at law appointed to represent an absent heir or legatee may be relieved by the court of his trust for any lawful reason, shall be removed by the court for nonperformance of duty, and his office shall terminate when the absent heir or legatee by proper pleading advises the court of his appointment of an attorney in fact, or of the selection of his own counsel.

If the attorney appointed to represent an absent heir or legatee, as provided in Article 3171, is removed, resigns, or dies, the court may appoint another attorney at law to succeed him.



CCP 3174 - Compensation

Art. 3174. Compensation

The court may allow the attorney at law appointed to represent an absent heir or legatee, upon the completion of his duties, reasonable compensation for the services rendered, payable out of the share of the absent heir or legatee in the succession.

If the person whom the attorney has been appointed to represent is not entitled to any share in the succession, or such share is insufficient to compensate him adequately for his services, his reasonable compensation shall be taxed as costs of court against the mass of the succession.

Such compensation may be determined judicially by contradictory motion against the absent heir or legatee, if he has appeared through counsel or an attorney in fact, or otherwise against the succession representative.



CCP 3181 - Revocation of appointment or confirmation; extension of time to qualify

CHAPTER 3. REVOCATION OF APPOINTMENT, AND REMOVAL

OF SUCCESSION REPRESENTATIVE

Art. 3181. Revocation of appointment or confirmation; extension of time to qualify

If a person appointed or confirmed as succession representative fails to qualify for the office within ten days after his appointment or confirmation, on its own motion or on motion of any interested person, the court may revoke the appointment or confirmation, and appoint another qualified person to the office forthwith.

The delay allowed herein for qualification may be extended by the court for good cause shown.



CCP 3182 - Removal

Art. 3182. Removal

The court may remove any succession representative who is or has become disqualified, has become incapable of discharging the duties of his office, has mismanaged the estate, has failed to perform any duty imposed by law or by order of court, has ceased to be a domiciliary of the state without appointing an agent as provided in Article 3097(4), or has failed to give notice of his application for appointment when required under Article 3093.

The court on its own motion may, and on motion of any interested party shall, order the succession representative sought to be removed to show cause why he should not be removed from office. The removal of a succession representative from office does not invalidate any of his official acts performed prior to his removal.



CCP 3191 - General duties; appointment of agent

CHAPTER 4. GENERAL FUNCTIONS, POWERS, AND DUTIES OF

SUCCESSION REPRESENTATIVE

SECTION 1. GENERAL DISPOSITIONS

Art. 3191. General duties; appointment of agent

A. A succession representative is a fiduciary with respect to the succession, and shall have the duty of collecting, preserving, and managing the property of the succession in accordance with law. He shall act at all times as a prudent administrator, and shall be personally responsible for all damages resulting from his failure so to act.

B. A nonresident succession representative may execute a power of attorney appointing a resident of the state to represent him in all acts of his administration. A resident succession representative who will be absent from the state temporarily similarly may appoint an agent to act for him during his absence. In either case, the power of attorney appointing the agent shall be filed in the record of the succession proceeding.

C. Subject to any restrictions provided in a valid testament of a decedent or an order of a court of competent jurisdiction, a succession representative shall have the power and authority to take control of, handle, conduct, continue, distribute, or terminate any digital account of the decedent.

D.(1) Except as provided in Subparagraph (2) of this Paragraph and to the extent permitted by federal law, any person that electronically stores, maintains, manages, controls, operates, or administers the digital accounts of a decedent shall transfer, deliver, or provide a succession representative access or possession of any digital account of a decedent within thirty days after receipt of letters testamentary, letters of administration, or letters of independent administration evidencing the appointment of the succession representative.

(2) Notwithstanding any other provision of law to the contrary, R.S. 6:325 or 767 shall control how federally insured financial institutions provide Internet or other electronic access to an authorized succession representative for the administration of a decedent's estate.

E. This Article supersedes any contrary provision in the terms and conditions of any service agreement and a succession representative shall be considered an authorized user with lawful consent of the decedent for purposes of accessing or possessing the decedent's digital accounts.

F. The authority provided in this Article shall be specifically subject to copyright law and shall not increase the scope of the license granted in the terms of service of any digital account. The agent, representative or fiduciary shall be personally responsible for any infringement of third party copyrights that occurs in the transfer or distribution of any digital account or its contents.

G. No cause of action shall lie in any court under the law of this state against any provider of digital account service, including its officers, directors, employees, agents, members, or other specified persons, for any actions taken to disclose or otherwise provide access to the contents of a digital account pursuant to this Article.

H. For purposes of this Article, the term "digital account" shall include any account of the decedent on any social networking Internet website, web log Internet website, microblog service Internet website, short message service Internet website, electronic mail service Internet website, financial account Internet website, or any similar electronic services or records, together with any words, characters, codes, or contractual rights necessary to access such digital assets and any text, images, multimedia information, or other personal property stored by or through such digital account.

Amended by Acts 1964, No. 4, §1; Acts 2014, No. 758, §1.



CCP 3192 - Duties and powers of multiple representatives

Art. 3192. Duties and powers of multiple representatives

If there are several succession representatives, all action by them shall be taken jointly, unless:

(1) The testator has provided otherwise; or

(2) The representatives have filed in the record a written authorization to a single representative to act for all.



CCP 3193 - Powers of surviving representatives

Art. 3193. Powers of surviving representatives

Every power exercised by joint succession representatives may be exercised by the survivor of them in case of the death or termination of appointment of one or more of them, unless the testator has provided otherwise.



CCP 3194 - Contracts between succession representative and succession prohibited; penalties for failure to comply

Art. 3194. Contracts between succession representative and succession prohibited; penalties for failure to comply

A succession representative cannot in his personal capacity or as representative of any other person make any contracts with the succession of which he is a representative. He cannot acquire any property of the succession, or interest therein, personally or by means of third persons, except as provided in Article 3195.

All contracts prohibited by this article are voidable and the succession representative shall be liable to the succession for all damages resulting therefrom.



CCP 3195 - Contracts between succession representative and succession; exceptions

Art. 3195. Contracts between succession representative and succession; exceptions

The provisions of Article 3194 shall not apply when a testament provides otherwise or to a succession representative who is:

(1) The surviving spouse of the deceased;

(2) A partner of the deceased, with respect to the assets and business of the partnership;

(3) A co-owner with the deceased, with respect to the property owned in common;

(4) An heir or legatee of the deceased; or

(5) A mortgage creditor or holder of a vendor's privilege, with respect to property subject to the mortgage or privilege.

Amended by Acts 1961, No. 23, §1.



CCP 3196 - Procedural rights of succession representative

Art. 3196. Procedural rights of succession representative

In the performance of his duties, a succession representative may exercise all procedural rights available to a litigant.



CCP 3197 - Duty to close succession

Art. 3197. Duty to close succession

It shall be the duty of a succession representative to close the succession as soon as advisable.



CCP 3198 - Compromise and modification of obligations

Art. 3198. Compromise and modification of obligations

A succession representative may:

(1) Effect a compromise of an action or right of action by or against the succession; or

(2) Extend, renew, or in any manner modify the terms of any obligation owed by or to the succession.

Any action taken under this article must be approved by the court after notice as provided by Article 3229.



CCP 3211 - Duty to take possession; enforcement of claims and obligations

SECTION 2. COLLECTION OF SUCCESSION PROPERTY

Art. 3211. Duty to take possession; enforcement of claims and obligations

A succession representative shall be deemed to have possession of all property of the succession and shall enforce all obligations in its favor.



CCP 3221 - Preservation of succession property

SECTION 3. PRESERVATION AND MANAGEMENT

OF SUCCESSION PROPERTY

Art. 3221. Preservation of succession property

A succession representative shall preserve, repair, maintain, and protect the property of the succession.



CCP 3222 - Deposit of succession funds; unauthorized withdrawals prohibited; penalty

Art. 3222. Deposit of succession funds; unauthorized withdrawals prohibited; penalty

A succession representative shall deposit all moneys collected by him as soon as received, in a bank account in his official capacity, in a state or national bank in this state, and shall not withdraw the deposits or any part thereof, except in accordance with law.

On failure to comply with the provisions of this article, the court may render a judgment against the succession representative and his surety in solido to the extent of twenty percent interest per annum on the amount not deposited or withdrawn without authority, such sum to be paid to the succession. He may also be adjudged liable for all special damage suffered, and may be dismissed from office.



CCP 3223 - Investment of succession funds

Art. 3223. Investment of succession funds

When it appears to the best interest of the succession, and subject to the representative's primary duty to preserve the estate for prompt distribution and to the terms of the testament, if any, the court may authorize a succession representative to invest the funds of the succession and make them productive.

Unless the testator has provided otherwise, such investments shall be restricted to the kinds of investments permitted to trustees by the laws of this state.



CCP 3224 - Continuation of business

Art. 3224. Continuation of business

When it appears to the best interest of the succession, and after compliance with Article 3229, the court may authorize a succession representative to continue any business of the deceased for the benefit of the succession; but if the deceased died testate and his succession is solvent, the order of court shall be subject to the provisions of the testament. This order may contain such conditions, restrictions, regulations, and requirements as the court may direct.



CCP 3224.1 - Continuation of corporation or partnership in which decedent held a majority interest

Art. 3224.1. Continuation of corporation or partnership in which decedent held a majority interest

A. The succession representative of an estate owning a majority interest in a corporation or partnership shall provide notice as provided in Articles 3272 and 3282 prior to alienating, encumbering, or disposing of any real property of a corporation or partnership in which the decedent held a majority interest at the time of his death. The notification required herein shall be by certified mail to the last known address of the heirs or legatees. The heirs and legatees may waive this notification.

B. Upon motion by an heir or legatee, and contradictory hearing thereon, the court may require that a succession representative of an estate owning a majority interest in a corporation or partnership seek court approval prior to alienating, encumbering, or disposing of any or all of the real property belonging to the corporation or partnership.

Acts 1992, No. 999, §1.



CCP 3225 - Continuation of business,; interim order unappealable

Art. 3225. Continuation of business; interim order unappealable

When an application to continue business has been filed, the court may issue an interim ex parte order to the succession representative to continue the business immediately until such time as the procedure provided for by Article 3229 may be complied with. The order granted herein shall expire at the end of forty-five days unless extended by the court.

No appeal shall lie from the granting or denial of the interim order.

Amended by Acts 1972, No. 666, §1.



CCP 3226 - Lease of succession property

Art. 3226. Lease of succession property

When it appears to the best interest of the succession, the court may authorize a succession representative to grant a lease upon succession property after compliance with Article 3229. No lease may be granted for more than one year, except with the consent of the heirs and interested legatees.

The court may also authorize the granting of mineral leases on succession property after compliance with Article 3229. The leases may be for a period greater than one year as may appear reasonable to the court. A copy of the proposed lease contract shall be attached to the application for the granting of a mineral lease, and the court may require alterations as it deems proper.

The order of the court shall state the minimum bonus, if any, to be received by the executor or administrator of the estate under the lease and the minimum royalty to be reserved to the estate, which in no event shall be less than one-eighth royalty on the oil and such other terms as the court may embody in its order.

Amended by Acts 1974, No. 131, §1.



CCP 3227 - Execution of contracts

Art. 3227. Execution of contracts

If a person dies before performing an executory contract evidenced by writing, the court may authorize the succession representative to perform the contract, after compliance with Article 3229.



CCP 3228 - Loans to succession representative for specific purposes; authority to encumber succession property as security therefor

Art. 3228. Loans to succession representative for specific purposes; authority to encumber succession property as security therefor

When it appears to the best interest of the succession, and after compliance with Article 3229, the court may authorize a succession representative to borrow money for the purposes of preserving the property or the orderly administration of the estate, of paying estate debts, and for expenditures in the regular course of business conducted in accordance with Article 3224. As security for the loans the court may authorize the succession representative to encumber succession property upon the terms and conditions as it may direct.

Acts 1995, No. 203, §1; Acts 1997, No. 1421, §3, eff. July 1, 1999; Acts 2010, No. 175, §1.



CCP 3229 - Notice by publication of application for court order; opposition

Art. 3229. Notice by publication of application for court order; opposition

A. When an application is made for an order under Articles 3198, and 3224 through 3228, notice of the application shall be published once in the parish where the succession proceeding is pending in the manner provided by law. When an application is made for an order under Article 3226 to grant a mineral lease, the notice shall also be published in the parish or parishes in which the affected property is located.

B. A court order shall not be required for the publication of the notice. The notice shall state that the order may be issued after the expiration of seven days from the date of publication and that an opposition may be filed at any time prior to the issuance of the order. If no opposition is filed, the court may grant the authority requested at any time after the expiration of the seven days from the date of publication.

C. An opposition shall be tried as a summary proceeding.

Amended by Acts 1974, No. 131, §2; Acts 1981, No. 317, §1; Acts 1987, No. 269, §1.



CCP 3241 - Presenting claim against succession

CHAPTER 5. ENFORCEMENT OF CLAIMS

AGAINST SUCCESSIONS

Art. 3241. Presenting claim against succession

A creditor of a succession under administration may submit his claim to the succession representative for acknowledgment and payment in due course of administration.

Except for the purposes of Article 3245, no particular form is required for the submission of a claim by a creditor of the succession other than that it be in writing.



CCP 3242 - Acknowledgment or rejection of claim by representative

Art. 3242. Acknowledgment or rejection of claim by representative

The succession representative to whom a claim against the succession has been submitted, within thirty days thereof, shall either acknowledge or reject the claim, in whole or in part. This acknowledgment or express rejection shall be in writing, dated, and signed by the succession representative, who shall notify the claimant of his action. Failure of the succession representative either to acknowledge or reject a claim within thirty days of the date it was submitted to him shall be considered a rejection thereof.



CCP 3243 - Effect of acknowledgment of claim by representative

Art. 3243. Effect of acknowledgment of claim by representative

The acknowledgment of a claim by the succession representative, as provided in Article 3242, shall:

(1) Entitle the creditor to have his claim included in the succession representative's petition for authority to pay debts, or in his tableau of distribution, for payment in due course of administration;

(2) Create a prima facie presumption of the validity of the claim, even if it is not included in the succession representative's petition for authority to pay debts, or in his tableau of distribution; and

(3) Suspend the running of prescription against the claim as long as the succession is under administration.



CCP 3244 - Effect of inclusion of claim in petition or in tableau of distribution

Art. 3244. Effect of inclusion of claim in petition or in tableau of distribution

The inclusion of the claim of a creditor of the succession in the succession representative's petition for authority to pay debts or in his tableau of distribution creates a prima facie presumption of the validity of the claim; and the burden of proving the invalidity thereof shall be upon the person opposing it.



CCP 3245 - Submission of formal proof of claim to suspend prescription

Art. 3245. Submission of formal proof of claim to suspend prescription

A. A creditor may suspend the running of prescription against his claim for up to ten years:

(1) By delivering personally or by certified or registered mail to the succession representative, or his attorney of record, a formal written proof of the claim.

(2) By filing a formal written proof of the claim in the record of the succession proceeding, if the succession has been opened and no person has been appointed or confirmed as succession representative and no judgment of possession has been signed.

(3) By filing a formal written proof of the claim in the mortgage records of the appropriate parish as provided in Article 2811, in the absence of a proceeding to open the succession.

B. Such proof of claim shall be sworn to by the claimant and shall set forth:

(1) The name and address of the creditor;

(2) The amount of the claim, and a short statement of facts on which it is based; and

(3) If the claim is secured, a description of the security and of any property affected thereby.

C. If the claim is based on a written instrument, a copy thereof with all endorsements must be attached to the proof of the claim. The original instrument must be exhibited to the succession representative on demand, unless it is lost or destroyed, in which case its loss or destruction must be stated in the claim.

D. The submission of this formal proof of claim, even though it be rejected subsequently by the succession representative, shall suspend the running of prescription against the claim as long as the succession is under administration or, if the succession has been opened and no person has been appointed or confirmed as succession representative and no judgment of possession has been signed, submission of the formal proof of claim shall suspend the running of prescription against the claim as long as no judgment of possession has been signed. In the absence of a proceeding to open the succession, submission of the formal proof of claim shall suspend the running of prescription against the claim for five years, commencing from the date of submission of the proof of claim.

Acts 1987, No. 693, §1; Acts 1993, No. 481, §1.



CCP 3246 - Rejection of claim; prerequisite to judicial enforcement

Art. 3246. Rejection of claim; prerequisite to judicial enforcement

A creditor of a succession may not sue a succession representative to enforce a claim against the succession until the succession representative has rejected the claim.

If the claim is rejected in whole or in part by the succession representative, the creditor to the extent of the rejection may enforce his claim judicially.



CCP 3247 - Execution against succession property prohibited

Art. 3247. Execution against succession property prohibited

Execution shall not issue against any property of a succession under administration to enforce a judgment against the succession representative, or one rendered against the deceased prior to his death.



CCP 3248 - Enforcement of conventional mortgage or pledge

Art. 3248. Enforcement of conventional mortgage or pledge

The provisions of Articles 3246 and 3247 shall not prevent the enforcement of a conventional mortgage on or a pledge of movable or immovable property of the succession in a separate proceeding.



CCP 3249 - Succession representative as party defendant

Art. 3249. Succession representative as party defendant

The succession representative shall defend all actions brought against him to enforce claims against the succession, and in doing so may exercise all procedural rights available to a litigant.



CCP 3261 - Purpose of sale

CHAPTER 6. ALIENATION OF SUCCESSION PROPERTY

SECTION 1. GENERAL DISPOSITIONS

Art. 3261. Purpose of sale

A succession representative may sell succession property in order to pay debts and legacies, or for any other purpose, when authorized by the court as provided in this Chapter.



CCP 3262 - No priority as between movables and immovables

Art. 3262. No priority as between movables and immovables

There shall be no priority in the order of sale as between movable and immovable property.



CCP 3263 - Terms of sale

Art. 3263. Terms of sale

Sales of succession property shall be for cash, unless upon the petition of the succession representative the court authorizes a credit sale. When a credit sale is authorized, the order shall specify the terms of the sale and the security.



CCP 3264 - Perishable property; crops

Art. 3264. Perishable property; crops

Upon the petition of the succession representative as provided in Articles 3263 and 3271, the court may order the immediate sale of perishable property and growing crops either at public auction or private sale, without appraisal, and without advertisement, or with such advertisement as the court may direct.



CCP 3265 - Prima facie proof of publication

Art. 3265. Prima facie proof of publication

When a publication of notice is required by this Title, prima facie proof may be made either by an affidavit of publication by the official journal or newspaper which published the notice, reciting the date or dates of publication and the text of the notice, or by the original newspaper tear sheet showing both the text of the notice and its date of publication, accompanied by an affidavit by the moving party or the party's attorney, attesting to the publication and its date or dates.

Acts 1993, No. 26, §1, eff. May 18, 1993.



CCP 3266 - Issuance of certificates of no opposition

Art. 3266. Issuance of certificates of no opposition

When no opposition has been filed to an application by a succession representative for an order or judgment of the court, pursuant to an Article of this Title, the clerk of court shall issue a certificate that no opposition has been filed. No further proof shall be required.

Acts 1993, No. 27, §1, eff. May 18, 1993.



CCP 3271 - Petition; order

SECTION 2. PUBLIC SALE

Art. 3271. Petition; order

A succession representative desiring to sell succession property at public auction shall file a petition setting forth a description of the property and the reasons for the sale.

The court shall render an order authorizing the sale at public auction after publication, when it considers the sale to be to the best interests of the succession.



CCP 3272 - Publication of notice of sale; place of sale

Art. 3272. Publication of notice of sale; place of sale

Notice of the sale shall be published at least once for movable property, and at least twice for immovable property, in the manner provided by law. The court may order additional publications.

The notice of sale shall be published in the parish where the succession proceeding is pending. When immovable property situated in another parish is to be sold, the notice shall also be published in the parish where the property is situated. When movable property situated in another parish is to be sold, the court may require the notice to be published also in the parish where the property is situated.

The sale shall be conducted in the parish where the succession proceeding is pending, unless the court orders that the sale be conducted in the parish where the property is situated.



CCP 3273 - Minimum price; second offering

Art. 3273. Minimum price; second offering

The property shall not be sold if the price bid by the last and highest bidder is less than two-thirds of the appraised value in the inventory. In that event, on the petition of the succession representative, the court shall order a readvertisement in the same manner as for an original sale, and the same delay must elapse. At the second offering the property shall be sold to the last and highest bidder regardless of the price.



CCP 3281 - Petition for private sale

SECTION 3. PRIVATE SALE

Art. 3281. Petition for private sale

A. A succession representative who desires to sell succession property at private sale shall file a petition setting forth a description of the property, the price and conditions of and the reasons for the proposed sale. If an agreement to sell has been executed in accordance with Paragraph B of this Article, a copy of such agreement shall be annexed to the petition.

B. A succession representative may execute, without prior court authority, an agreement to sell succession property at private sale, subject to the suspensive condition that the court approve the proposed sale.

C. The succession representative shall be obligated to file a petition in accordance with Paragraph A of this Article within thirty (30) days of the date of execution of such an agreement to sell.

Amended by Acts 1980, No. 369, §1.



CCP 3282 - Publication

Art. 3282. Publication

Notice of the application for authority to sell succession property at private sale shall be published at least once for movable property, and at least twice for immovable property, in the manner provided by law. A court order shall not be required for the publication of the notice.

The notice shall be published in the parish in which the succession proceeding is pending. When immovable property situated in another parish is to be sold, the notice shall also be published in the parish in which the property is situated. When movable property situated in another parish is to be sold, the notice may be published also in the parish in which the property is situated, without necessity of a court order for the publication; however, the court may order the notice to be published in the parish where the movable property is situated.

The notice shall state that any opposition to the proposed sale must be filed within seven days from the date of the last publication.

Amended by Acts 1972, No. 626, §1; Acts 1976, No. 364, §1.



CCP 3283 - Who may file opposition

Art. 3283. Who may file opposition

An opposition to a proposed private sale of succession property may be filed only by an heir, legatee, or creditor.



CCP 3284 - Order; hearing

Art. 3284. Order; hearing

A. If no opposition has been filed timely and the court considers the sale to be to the best interests of the succession, the court shall render an order authorizing the sale and shall fix the minimum price to be accepted. The price may be fixed exactly as the appraised value, as a fraction of the appraised value, as more than the appraised value, or as not less than the appraised value of the property. If an agreement to sell has been executed as provided in Article 3281 and the price and conditions fixed by the court are the price and conditions set in the agreement, the order of court authorizing the sale under such agreement shall fulfill the suspensive condition of the agreement, which thereafter shall be enforceable by the parties to the agreement.

B. Nothing contained in this Article shall affect the general duties of a succession representative.

C. An opposition shall be tried as a summary proceeding.

D. This Article is remedial and shall be retroactive to January 1, 1961. All sales of succession property on and after January 1, 1961, made in compliance with the provisions of this Article are hereby validated.

Amended by Acts 1968, No. 203, §§1, 2; Acts 1980, No. 369, §1.



CCP 3285 - Bonds and stocks

Art. 3285. Bonds and stocks

A succession representative may sell bonds and shares of stock at private sale at rates prevailing in the open market, by obtaining a court order authorizing the sale. No advertisement is necessary, and the order authorizing the sale may be rendered upon the filing of the petition.

The endorsement of the succession representative and a certified copy of the court order authorizing the sale shall be sufficient warrant for the transfer.



CCP 3286 - Court may authorize listing

Art. 3286. Court may authorize listing

A succession representative who desires to list succession property for sale shall file a petition to which shall be annexed the proposed listing agreement, which shall contain a provision that any offer to purchase submitted under such agreement to the succession representative shall be subject to the suspensive condition that the court approve the proposed sale. The court shall render an order, ex parte, authorizing the execution of the listing agreement by the succession representative when it considers such agreement to be in the best interests of the succession.

Added by Acts 1980, No. 369, §2.



CCP 3287 - Household goods

Art. 3287. Household goods

A succession representative may sell household goods at prices not less than the appraised value of such goods in the succession inventory or descriptive list by obtaining an order authorizing sales, from time to time, for such prices as the succession representative shall determine. No advertisement shall be necessary, and the order authorizing such sales may be rendered upon the filing of the petition. Household goods shall include furniture, furnishings, appliances, linen, and clothing. If the succession representative desires to sell household goods for less than the appraised value, advertisement shall be required.

Acts 1985, No. 724, §1.



CCP 3288 - Motor vehicles; sale at appraised value

Art. 3288. Motor vehicles; sale at appraised value

A. A succession representative may sell motor vehicles at prices not less than the appraised value of such motor vehicles in the succession inventory or descriptive list by obtaining an order authorizing sales, from time to time, for such prices as the succession representative shall determine. No advertisement shall be necessary, and the order authorizing such sales may be rendered upon the filing of the petition. If the succession representative desires to sell motor vehicles for less than the appraised value, advertisement shall be required.

B. For purposes of this Article, "motor vehicles" shall include automobiles, two-axle trucks, and motorcycles.

Acts 1986, No. 237, §1.



CCP 3291 - Court may authorize exchange

SECTION 4. EXCHANGE OF SUCCESSION PROPERTY

Art. 3291. Court may authorize exchange

The court may authorize an exchange of succession property, on the petition of the succession representative, for a consideration to be paid in corporate stock or other property, or partly therein and partly in cash, if advantageous to the heirs and legatees and not prejudicial of the rights of the succession creditors.

Amended by Acts 1962, No. 92, §3.



CCP 3292 - Petition for authority to exchange

Art. 3292. Petition for authority to exchange

The petition of the succession representative for authority to exchange succession property for other property, or for other property and cash, shall set forth a description of both properties, the petitioner's opinion of the values thereof, the conditions of the exchange, and the reasons why such an exchange would be advantageous to the heirs and legatees, and would not prejudice the rights of succession creditors.

Added by Acts 1962, No. 92, §3.



CCP 3293 - Copy of petition for authority to be served on heirs and legatees; exception

Art. 3293. Copy of petition for authority to be served on heirs and legatees; exception

A certified copy of the succession representative's petition for authority to exchange succession property shall be served, as provided in Article 1314, on all heirs and legatees of the deceased who have not joined in this petition. The petition need not be served on a legatee who has received all of his legacies as provided in the testament.

Added by Acts 1962, No. 92, §3; Amended by Acts 1988, No. 578, §1.



CCP 3294 - Publication of notice; opposition; hearing; order

Art. 3294. Publication of notice; opposition; hearing; order

The provisions of Articles 3282 through 3284 shall apply to the publication of notice of the application for authority to exchange succession property, opposition thereto, and the hearing and order thereon.

Added by Acts 1962, No. 92, §3.



CCP 3295 - Giving in payment of succession property

SECTION 5. GIVING IN PAYMENT; PROCEDURE

Art. 3295. Giving in payment of succession property

The executor or administrator may transfer by a giving in payment any succession property in satisfaction of secured or unsecured debts. The property may be taken in indivision by the secured or unsecured creditors, or both.

Acts 1988, No. 564, §1; Acts 1997, No. 1421, §7, eff. July 1, 1999; Acts 2003, No. 545, §1.



CCP 3296 - Petition

Art. 3296. Petition

A. To this end, he shall present to the judge a petition setting forth the nature of the property, the amount of the encumbrances if any, and the reasons why he deems it in the best interest of the succession to convey the property in satisfaction of the debt or debts.

B. A copy of the petition shall be served by the executor or administrator on each creditor of the succession who has requested notification, together with a notice requiring that any opposition to the granting of the application be filed within seven days from date of service. Service of the petition as set forth herein may be made by registered or certified mail, return receipt requested.

Acts 1988, No. 564, §1; Acts 1997, No. 1421, §7, eff. July 1, 1999.



CCP 3297 - Publication

Art. 3297. Publication

Notice of the application shall be published in the manner prescribed for judicial advertisements, requiring all whom it may concern, including the heirs, to make opposition, if they have any, to the granting of the application, within seven days from the day whereon the last publication appears.

Amended by Acts 1981, No. 314, §1; Acts 1997, No. 1421, §7, eff. July 1, l999.



CCP 3298 - Hearing; order

Art. 3298. Hearing; order

If no opposition should be made within the time, the judge may grant to the administrator or executor the authority applied for, after the debt is proven, but if opposition should be made, he shall hear the matter and determine thereon in a summary manner.

Acts 1988, No. 564, §1; Acts 1997, No. 1421, §7, eff. July 1, 1999.



CCP 3301 - Payment of estate debts; court order

CHAPTER 7. PAYMENT OF ESTATE DEBTS

Art. 3301. Payment of estate debts; court order

A succession representative may pay an estate debt only with the authorization of the court, except as provided by Articles 3224 and 3302.

Acts 1997, No. 1421, §3, eff. July 1, 1999.



CCP 3302 - Time of payment of estate debts; urgent estate debts

Art. 3302. Time of payment of estate debts; urgent estate debts

A. Upon the expiration of three months from the death of the decedent, the succession representative shall proceed to pay the estate debts as provided in this Chapter.

B. At any time and without publication the court may authorize the payment of estate debts the payment of which should not be delayed.

Acts 1997, No. 1421, §3, eff. July 1, 1999.



CCP 3303 - Petition for authority; tableau of distribution

Art. 3303. Petition for authority; tableau of distribution

A. When a succession representative desires to pay estate debts, he shall file a petition for authority and shall include in or annex to the petition a tableau of distribution listing those estate debts to be paid. A court order shall not be required for the publication of the notice of filing of a tableau of distribution.

B. If the funds in his hands are insufficient to pay all the estate debts in full, the tableau of distribution shall show the total funds available and shall list the proposed payments according to the rank of the privileges and mortgages of the creditors.

Acts 1986, No. 204, §1; Acts 1997, No. 1421, §3, eff. July 1, 1999.



CCP 3304 - Notice of filing of petition; publication

Art. 3304. Notice of filing of petition; publication

Notice of the filing of a petition for authority to pay an estate debt shall be published once in the parish where the succession proceeding is pending in the manner provided by law. The notice shall state that the petition can be homologated after the expiration of seven days from the date of publication and that any opposition to the petition must be filed prior to homologation.

Amended by Acts 1980, No. 280, §1; Acts 1989, No. 116, §1; Acts 1990, No. 65, §1, eff. June 27, 1990; Acts 1997, No. 1421, §3, eff. July 1, 1999.



CCP 3305 - Petition for notice of filing of tableau of distribution

Art. 3305. Petition for notice of filing of tableau of distribution

An interested person may petition the court for notice of the filing of a tableau of distribution.

The petition for such notice shall be signed by the petitioner or by his attorney, and shall set forth: (1) the name, surname, and address of the petitioner; (2) a statement of the interest of petitioner; (3) the name, surname, and office address of the attorney at law licensed to practice law in this state to whom the notice prayed for shall be mailed; and (4) a prayer that petitioner be notified, through his attorney, of the filing of the tableau of distribution.

A copy of this petition shall be served upon the succession representative, as provided in Article 1314.



CCP 3306 - Notice of filing of tableau of distribution; effect of failure to serve

Art. 3306. Notice of filing of tableau of distribution; effect of failure to serve

When notice has been requested in accordance with Article 3305, the succession representative, without the necessity for a court order thereon, shall send a notice of the filing of a tableau of distribution by mail to the attorney designated by the person praying for notice at the address designated. Proof of mailing is sufficient; no proof of receipt is required.

If no notice of the filing of a tableau of distribution has been mailed when required under this article, a judgment homologating the tableau of distribution shall have no effect against the person praying for such notice.

Amended by Acts 1962, No. 92, §1.



CCP 3307 - Homologation; payment

Art. 3307. Homologation; payment

A. An opposition may be filed at any time before homologation, and shall be tried as a summary proceeding. If no opposition has been filed, the succession representative may have the tableau of distribution homologated and the court may grant the authority requested at any time after the expiration of seven days from the date of publication or from the date the notice required by Article 3306 is mailed, whichever is later.

B. If an opposition has been taken under advisement by the court after the trial thereof, notice of the signing of the judgment homologating the tableau of distribution, as originally submitted or as amended by the court, need be mailed by the clerk of court only to counsel for the opponent, or to the opponent if not represented by counsel.

C. After the delay for a suspensive appeal from the judgment of homologation has elapsed, the succession representative shall pay the debts approved by the court.

Amended by Acts 1961, No. 23, §1; Acts 1980, No. 280, §1; Acts 1989, No. 116, §1; Acts 1990, No. 65, §1, eff. June 27, 1990.



CCP 3308 - Appeal

Art. 3308. Appeal

Only a suspensive appeal as provided in Article 2123 shall be allowed from a judgment homologating a tableau of distribution. The appeal bond shall comply with Article 2124.

The succession representative shall retain a sum sufficient to pay the amount in dispute on appeal until a definitive judgment is rendered. He shall distribute the remainder among the creditors whose claims have been approved and are not in dispute on appeal.



CCP 3321 - Interim allowance for maintenance during administration

CHAPTER 8. INTERIM ALLOWANCE TO HEIRS AND LEGATEES

Art. 3321. Interim allowance for maintenance during administration

When a succession is sufficiently solvent, the surviving spouse, heirs, or legatees shall be entitled to a reasonable periodic allowance in money for their maintenance during the period of administration, if the court concludes that such an allowance is necessary, provided the sums so advanced to the spouse, heirs, or legatees are within the amount eventually due them. Such payments shall be charged to the share of the person receiving them.

A surviving spouse, heir, or legatee may compel the payment of an allowance during the administration by contradictory motion against the succession representative.

Notice of the filing of a petition for authority to pay an allowance, or of a contradictory motion to compel the payment of an allowance, shall be published once in the manner provided by law. The notice shall state that any opposition must be filed within ten days from the date of publication.



CCP 3331 - Time for filing account

CHAPTER 9. ACCOUNTING BY SUCCESSION REPRESENTATIVE

Art. 3331. Time for filing account

A succession representative shall file an account annually and at any other time when ordered by the court on its own motion or on the application of any interested person.



CCP 3332 - Final account

Art. 3332. Final account

A. A succession representative may file a final account of his administration at any time after homologation of the final tableau of distribution and the payment of all estate debts and legacies as set forth in the tableau.

B. The court shall order the filing of a final account upon the application of an heir or residuary legatee who has been sent into possession or upon the rendition of a judgment ordering the removal of a succession representative.

Acts 1997, No. 1421, §3, eff. July 1, 1999.



CCP 3333 - Contents of account

Art. 3333. Contents of account

An account shall show the money and other property received by and in the possession of the succession representative at the beginning of the period covered by the account, the revenue, other receipts, disbursements, and disposition of property during the period, and the remainder in his possession at the end of the period.



CCP 3334 - Failure to file account; penalty

Art. 3334. Failure to file account; penalty

An interested person may proceed by contradictory motion to remove a succession representative who has failed to file an account after being ordered to do so by the court and may obtain the remedies provided by Article 2502.



CCP 3335 - Notice to heirs and residuary legatees

Art. 3335. Notice to heirs and residuary legatees

A copy of any account filed by a succession representative shall be served upon each heir or residuary legatee, together with a notice that the account may be homologated after the expiration of ten days from the date of service and that any opposition thereto must be filed before homologation.

In the case of any account other than the final account, service on either a resident or nonresident may be made by ordinary mail.

In the case of a final account, service may be made:

(a) In accordance with the provisions of Article 1314; or

(b) By certified or registered mail on either a resident or nonresident. The certificate of the attorney for the succession representative that the notice and final account were mailed to the heir or legatee, together with the return receipt signed by the addressee shall be filed in the succession proceeding prior to homologation of the final account.

Amended by Acts 1966, No. 36, §1.



CCP 3336 - Opposition; homologation

Art. 3336. Opposition; homologation

An opposition to an account may be filed at any time before homologation. An opposition shall be tried as a summary proceeding.

When no opposition has been filed, or to the extent to which the account is unopposed, the succession representative may have the account homologated at any time after the expiration of ten days from the date of service as provided in Article 3335.



CCP 3337 - Effect of homologation

Art. 3337. Effect of homologation

A judgment homologating any account other than a final account shall be prima facie evidence of the correctness of the account.

A judgment homologating a final account has the same effect as a final judgment in an ordinary action.



CCP 3338 - Deceased or interdicted succession representative

Art. 3338. Deceased or interdicted succession representative

If a succession representative dies or is interdicted, an account of his administration may be filed by his heirs or by his legal representative; and upon the petition of an interested person the court shall order the filing of such an account.



CCP 3351 - Amount of compensation; when due

CHAPTER 10. COMPENSATION OF

SUCCESSION REPRESENTATIVE

Art. 3351. Amount of compensation; when due

An executor shall be allowed as compensation for his services such reasonable amount as is provided in the testament in which he is appointed. An administrator for his services in administering a succession shall be allowed such reasonable amount as is provided by the agreement between the administrator and the surviving spouse, and all competent heirs or legatees of the deceased.

In the absence of a provision in the testament or an agreement between the parties, the administrator or executor shall be allowed a sum equal to two and one-half percent of the amount of the inventory as compensation for his services in administering the succession. The court may increase the compensation upon a proper showing that the usual commission is inadequate.

A provisional administrator or an administrator of a vacant succession shall be allowed fair and reasonable compensation by the court for his services.

The compensation of a succession representative shall be due upon the homologation of his final account. The court may allow an administrator or executor an advance upon his compensation at any time during the administration.

Amended by Acts 1982, No. 281, §1.



CCP 3351.1 - Amount of compensation; limitation when serving as attorney, corporate officer, or managing partner

Art. 3351.1. Amount of compensation; limitation when serving as attorney, corporate officer, or managing partner

A. Unless expressly stated in the testament appointing the succession representative, if the succession representative, in discharging his duties as succession representative, is or becomes an officer of a corporation, in which the majority of outstanding shares were owned by the decedent at the time of his death, or is or becomes the managing partner of a partnership in which the decedent at the time of his death owned a majority interest, the succession representative shall not receive compensation both as a succession representative and as an officer of the corporation, or managing partner of the partnership; however, the compensation of a succession representative shall be reduced by the amount of compensation which he received and which was attributable to the performance of his duties as an officer of the corporation or managing partner of the partnership.

B. Unless expressly stated in the testament appointing the succession representative, if the succession representative serves as an attorney for the succession or for the succession representative, the succession representative shall not receive compensation both as a succession representative and as an attorney for the succession or for the succession representative; however, the compensation of a succession representative shall be reduced by the amount of compensation received and which was attributable to the performance of the duties as attorney for the succession or for the succession representatives.

C. The provisions of Paragraphs A and B of this Article limiting compensation received by a succession representative may be waived upon written approval by the heirs and legatees of the decedent owning a two-thirds interest in the succession.

D. Any compensation paid or due to a succession representative under the provisions of this Article shall not be paid unless approved by the court.

Added by Acts 1988, No. 548, §1; Acts 1992, No. 484, §1.



CCP 3352 - More than one succession representative

Art. 3352. More than one succession representative

If there is more than one succession representative, the compensation provided by Article 3351 shall be apportioned among them as the court shall direct.



CCP 3353 - Legacy to executor

Art. 3353. Legacy to executor

A testamentary executor who is a legatee shall be entitled to compensation, unless the testament provides to the contrary. If the legacy and the compensation of the executor together exceed the disposable portion, the executor shall receive only the disposable portion.



CCP 3361 - After homologation of final tableau of distribution

CHAPTER 11. SENDING HEIRS AND LEGATEES

INTO POSSESSION

SECTION 1. INTESTATE SUCCESSION

Art. 3361. After homologation of final tableau of distribution

At any time after the homologation of the final tableau of distribution, an heir of an intestate succession may file a petition to be sent into possession alleging the facts showing that he is an heir. Upon the filing of such a petition, the court shall order the administrator to show cause why the petitioner should not be sent into possession.

Acts 1997, No. 1421, §3, eff. July 1, 1999.



CCP 3362 - Prior to homologation of final tableau of distribution

Art. 3362. Prior to homologation of final tableau of distribution

At any time prior to the homologation of the final tableau of distribution, a majority of the heirs of an intestate decedent whose succession is under administration may be sent into possession of all or part of the property of the succession upon their filing a petition for possession as provided in Articles 3001 through 3008 excluding any provisions of Article 3004 to the contrary, except that the proceeding shall be contradictory with the administrator. Upon the filing of such a petition the court shall order the administrator to show cause why the petitioners should not be sent into possession, and shall order that the petitioners be sent into possession unless the administrator or any heir shows that irreparable injury would result, and upon a showing that adequate assets will be retained in the succession to pay all claims, charges, debts, and obligations of the succession. If a majority of the heirs are sent into possession of a part of the property, the administrator shall continue to administer the remainder.

Acts 1986, No. 209, §1; Acts 1997, No. 1421, §3, eff. July 1, 1999.



CCP 3371 - After homologation of final tableau of distribution

SECTION 2. TESTATE SUCCESSION

Art. 3371. After homologation of final tableau of distribution

A. At any time after the homologation of the final tableau of distribution, a legatee or an heir may file a petition to be sent into possession, alleging the facts showing that he is a legatee or an heir. Upon the filing of such a petition, the court shall order the executor to show cause why the petitioner should not be sent into possession.

B. Evidence of the allegations in the petition for possession showing that the petitioner is a legatee or an heir shall be submitted to the court as provided by Articles 2821 through 2823.

Acts 1997, No. 1421, §3, eff. July 1, 1999.



CCP 3372 - Prior to homologation of final tableau of distribution

Art. 3372. Prior to homologation of final tableau of distribution

At any time prior to the homologation of the final tableau of distribution, the legatees in a testate succession may be sent into possession of all or part of their respective legacies upon filing a petition for possession as provided in Articles 3031 through 3035, except that the proceeding shall be contradictory with the executor. Upon the filing of such a petition, the court shall order the executor to show cause why the legatees should not be sent into possession. If the legatees are sent into possession of a part of their respective legacies, the executor shall continue to administer the remainder.



CCP 3381 - Judgment of possession

SECTION 3. JUDGMENT OF POSSESSION

Art. 3381. Judgment of possession

A judgment of possession shall be rendered and signed as provided in Article 3061. The judgment shall be rendered and signed only after a hearing contradictory with the succession representative, unless he joins in the petition, in which event the judgment shall be rendered and signed immediately.



CCP 3391 - Discharge of succession representative

CHAPTER 12. DISCHARGE OF SUCCESSION REPRESENTATIVE

Art. 3391. Discharge of succession representative

After homologation of the final account, or upon proof that the heirs have waived a final account, the succession representative may petition for discharge.

Upon the filing of receipts or other evidence satisfactory to the court, showing that the creditors have been paid and that the balance of the property in the possession of the succession representative has been distributed to the heirs and legatees, the court shall render a judgment discharging the succession representative and cancelling his bond.



CCP 3392 - Effect of judgment of discharge

Art. 3392. Effect of judgment of discharge

The judgment discharging the succession representative relieves him of further duty, responsibility, and authority as succession representative.



CCP 3393 - Reopening of succession

Art. 3393. Reopening of succession

A. After a succession representative has been discharged, if other property of the succession is discovered or for any other proper cause, upon the petition of any interested person, the court, without notice or upon such notice as it may direct, may order that the succession be reopened. The court may reappoint the succession representative or appoint another succession representative. The procedure provided by this Code for an original administration shall apply to the administration of a reopened succession in so far as applicable.

B. After formal or informal acceptance by the heirs or legatees or rendition of a judgment of possession by a court of competent jurisdiction, if other property is discovered, or for any other proper cause, upon the petition of any interested person, the court, without notice or upon such notice as it may direct, may order that the succession be opened or reopened, as the case may be, regardless of whether or not, theretofore, any succession proceedings had been filed in court. The court may appoint or reappoint the succession representative, if any, or may appoint another, or new, succession representative. The procedure provided by this Code, for an original administration, shall apply to the administration of successions formally or informally accepted by heirs or legatees and in successions where a judgment of possession has been rendered, in so far as same is applicable.

C. The reopening of a succession shall in no way adversely affect or cause loss to any bank, savings and loan association or other person, firm or corporation, who has in good faith acted in accordance with any order or judgment of a court of competent jurisdiction in any previous succession proceedings.

Amended by Acts 1970, No. 644, §1; Acts 1997, No. 1421, §3, eff. July 1, 1999.



CCP 3394 - Refusal or inability to accept funds; deposit in bank

Art. 3394. Refusal or inability to accept funds; deposit in bank

A. When an heir, legatee, or creditor is unwilling or unable to accept and receipt for the amount due him, on contradictory motion against the heir, legatee, or creditor the court may order that the succession representative deposit in a state or national bank or in the registry of the court to the credit of the person entitled thereto the amount due him.

B. A receipt showing the deposit shall be sufficient in the discharge of the succession representative to the same extent as though distribution to the person entitled thereto had been made.

Acts 1997, No. 1421, §3, eff. July 1, 1999.



CCP 3395 - Disposition of movables not accepted by heir

Art. 3395. Disposition of movables not accepted by heir

If the succession representative has in his possession corporeal movable property the delivery of which an heir, legatee, or creditor is unwilling or unable to accept and receipt for, the succession representative may make such disposition thereof as the court may direct.



CCP 3396 - Definitions

CHAPTER 13. INDEPENDENT ADMINISTRATION OF ESTATES

Art. 3396. Definitions

In this Chapter:

(1) "Independent administration" means the administration of an estate in accordance with the provisions of this Chapter.

(2) "Independent administrator" means the succession representative authorized by the court to administer a succession in accordance with the provisions of this Chapter. The term "independent administrator" means and includes "independent executor".

(3) "Independent executor" means and includes an independent administrator.

(4) "Letters of independent administration" means letters testamentary or letters of administration that signify that the administration of a succession by the designated succession representative is authorized pursuant to the provisions of this Chapter. The term "letters of independent administration" includes "letters of independent executorship", and the term "letters of independent executorship" includes "letters of independent administration". Such letters have the same force and effect as letters of administration or letters testamentary in a succession that is administered in accordance with the other provisions of this Book.

Acts 2001, No. 974, §1.



CCP 3396.1 - Scope

Art. 3396.1. Scope

Upon qualification of a succession representative and compliance with the provisions of this Chapter, the court shall issue Letters of Independent Administration or Letters of Independent Executorship, as appropriate, certifying that the independent administrator has been duly qualified.

Acts 2001, No. 974, §1.



CCP 3396.2 - Provision for independent administration by testator

Art. 3396.2. Provision for independent administration by testator

A. When a testament provides for independent administration of an estate, the court shall enter an appropriate order granting independent administration of the estate.

B. A statement in a testament to the effect that the succession representative may act as an "independent administrator" or "independent executor" is sufficient to constitute authorization for independent administration of an estate.

Acts 2001, No. 974, §1.



CCP 3396.3 - Designation of executor but failure to provide for independent administration by testator

Art. 3396.3. Designation of executor but failure to provide for independent administration by testator

When a decedent dies testate and his testament designates an executor, but his testament does not provide for independent administration of the estate as provided in this Chapter, all of the general or universal legatees of the decedent may agree to have an independent administration and in the application for filing for probate of the decedent's testament, or thereafter, collectively designate the person named in the testament to serve as independent executor. In such case, the court shall enter an order granting independent administration and appointing the person designated in the application as independent executor.

Acts 2001, No. 974, §1.



CCP 3396.4 - Failure to designate an executor

Art. 3396.4. Failure to designate an executor

When the decedent dies testate but his testament fails to designate an executor, or the person designated is unwilling or unable to serve, all of the general or universal legatees of the decedent may agree on the advisability of having an independent administration and collectively designate a qualified person to serve as dative independent executor. In such case, the court shall enter an order granting independent administration and appointing the person designated in the application as dative independent executor.

Acts 2001, No. 974, §1.



CCP 3396.5 - Independent administration when decedent dies intestate

Art. 3396.5. Independent administration when decedent dies intestate

When a decedent dies intestate, all of the intestate successors may agree on the advisability of having an independent administration and collectively designate, in the application for administration of the decedent's estate, or thereafter, a qualified person to serve as independent administrator. In such case, the court shall enter an order granting independent administration and appointing the person designated in the application as independent administrator.

Acts 2001, No. 974, §1.



CCP 3396.6 - Independent administration when estate is part testate, part intestate

Art. 3396.6. Independent administration when estate is part testate, part intestate

When a decedent dies partially testate and partially intestate, all of the successors whose concurrence is required in Articles 3396.3, 3396.4, and 3396.5 must concur in the request for independent administration of the estate, and in the designation of the person to serve as independent administrator.

Acts 2001, No. 974, §1.



CCP 3396.7 - Trusteeships

Art. 3396.7. Trusteeships

If a trust is created in the testament or a trustee is a legatee, and if concurrence in having an independent administration is required, the trustee shall be deemed to be the legatee authorized to consent to independent administration on behalf of the trust.

Acts 2001, No. 974, §1.



CCP 3396.8 - Usufruct

Art. 3396.8. Usufruct

When the testament creates a usufruct and concurrence in having an independent administration is required, or when the usufruct arises by operation of law, the concurrence of the usufructuary and the naked owner is required.

Acts 2001, No. 974, §1.



CCP 3396.9 - Interdict or unemancipated minor

Art. 3396.9. Interdict or unemancipated minor

A. If a successor whose concurrence is required is an unemancipated minor, the concurrence may be made on his behalf by the administrator of his estate or his natural tutor, as appropriate, without the need for a formal tutorship proceeding or concurrence of an undertutor.

B. If a successor whose concurrence is required is an interdict, the concurrence may be made on his behalf by the curator without the need for court authorization in the interdiction proceeding or concurrence of the undercurator.

Acts 2001, No. 974, §1; Acts 2016, No. 86, §2.



CCP 3396.10 - Survivorship

Art. 3396.10. Survivorship

If the testament contains a provision that a legatee must survive the decedent by a prescribed period of time in order to take under the testament, the legatee living at the time of filing of the application for independent administration shall be the legatee authorized to consent to independent administration.

Acts 2001, No. 974, §1.



CCP 3396.11 - Possibility of renunciation

Art. 3396.11. Possibility of renunciation

A. The subsequent renunciation of an heir or legatee who has consented to an independent administration shall have no effect on the validity of the independent administration, and the consent of those persons who receive an interest in the succession by reason of the renunciation is not required.

B. A successor who concurs in the application for independent administration of an estate shall not be considered, for that reason, as having formally or informally accepted the succession.

Acts 2001, No. 974, §1.



CCP 3396.12 - Death of successor

Art. 3396.12. Death of successor

If a successor dies before the filing of an application for independent administration and the share of the successor is transmitted to his estate, then the deceased successor's universal successors, or the succession representative if one has qualified as such, may sign the application for independent administration of the decedent's estate.

Acts 2001, No. 974, §1.



CCP 3396.13 - Testamentary prohibition of independent administration

Art. 3396.13. Testamentary prohibition of independent administration

A testator may expressly provide that no independent administration of his estate may be allowed. In such case, his estate, if administered, shall be administered in accordance with the other provisions of Book VI.

Acts 2001, No. 974, §1.



CCP 3396.14 - Security of independent administrator

Art. 3396.14. Security of independent administrator

Except where the testament provides otherwise, an independent administrator shall not be required to provide security for the administration of the estate. If an interested person, such as an heir, legatee, or creditor of the estate requests security, then upon application by such party, and after a contradictory hearing, the court may order the independent administrator to furnish security as the court determines to be adequate.

Acts 2001, No. 974, §1.



CCP 3396.15 - Rights, powers, and duties; performance without court authority

Art. 3396.15. Rights, powers, and duties; performance without court authority

Except as expressly provided otherwise in this Chapter, an independent administrator shall have all the rights, powers, authorities, privileges, and duties of a succession representative provided in Chapters 4 through 12 of this Title, but without the necessity of delay for objection, or application to, or any action in or by, the court.

Acts 2001, No. 974, §1.



CCP 3396.16 - Enforcement of claims against estate

Art. 3396.16. Enforcement of claims against estate

Any person having a claim against the estate may enforce the payment or performance of the claim against an independent administrator in the same manner and to the same extent provided for the assertion of such rights in this Code.

Acts 2001, No. 974, §1.



CCP 3396.17 - Accounting

Art. 3396.17. Accounting

An independent administrator is not required to file an interim accounting. Nevertheless, any person interested in the estate may demand an annual accounting from the independent administrator as provided in Article 3331. Further, the court on application of any interested person may require an independent administrator to furnish accountings at more frequent intervals.

Acts 2001, No. 974, §1.



CCP 3396.18 - Inventory or sworn descriptive list

Art. 3396.18. Inventory or sworn descriptive list

A. Before the succession can be closed and the independent administrator discharged, there must be filed an inventory or sworn descriptive list of assets and liabilities of the estate verified by the independent administrator.

B. A successor shall not be placed in possession of property without the filing of an inventory or sworn descriptive list of assets and liabilities. The successor may be placed in possession by a final or partial judgment of possession.

Acts 2001, No. 974, §1; Acts 2010, No. 175, §1.



CCP 3396.19 - Final account

Art. 3396.19. Final account

Unless the heirs and legatees waive a final accounting, the independent administrator shall file a final account with the court. After homologation of that account, the court shall enter an order discharging the succession representative. The final account shall be served in accordance with Chapter 9 of Title III of Book VI.

Acts 2001, No. 974, §1.



CCP 3396.20 - Removal of succession representative and termination of independent administration

Art. 3396.20. Removal of succession representative and termination of independent administration

The court on motion of any interested person, after a contradictory hearing, may remove an independent administrator for any of the reasons provided in Book VI for which a succession representative may be removed from office. In addition, the court on motion of any interested person, after a contradictory hearing, may for good cause order that the letters of independent administration be withdrawn and that the succession thereafter be administered under the procedures set forth elsewhere in Book VI, other than those contained in this Chapter.

Acts 2001, No. 974, §1.



CCP 3401 - Jurisdiction; procedure

TITLE IV

ANCILLARY PROBATE PROCEDURE

Art. 3401. Jurisdiction; procedure

When a nonresident dies leaving property situated in this state, a succession proceeding may be instituted in a court of competent jurisdiction in accordance with Article 2811.

Except as otherwise provided in this Title, the procedure in such a succession shall be the same as provided by law for the succession of a Louisiana domiciliary.



CCP 3402 - Foreign representative; qualification

Art. 3402. Foreign representative; qualification

A succession representative appointed by a court outside Louisiana may act with respect to property situated in Louisiana only after qualifying in a court of competent jurisdiction in Louisiana. He shall furnish bond upon the application of any interested person for good cause shown in the same amount as an administrator, even though in the case of a testamentary succession the testament dispenses with bond.

After such qualification the succession representative may exercise all of the rights and privileges of and has the same obligation as a succession representative originally qualified in Louisiana.



CCP 3403 - Capacity to sue

Art. 3403. Capacity to sue

Except as otherwise provided by law, a succession representative appointed by a court outside Louisiana has no capacity to appear in court on behalf of the succession without first qualifying in a court of competent jurisdiction in Louisiana.



CCP 3404 - Priority in appointment

Art. 3404. Priority in appointment

When a succession representative has been appointed by a court of the decedent's domicile outside Louisiana, priority shall be given to him in the appointment of a representative in Louisiana, unless he is disqualified under Article 3097. Otherwise, priority shall be given in the appointment of a representative as provided in Article 3098.



CCP 3405 - Testament probated outside Louisiana

Art. 3405. Testament probated outside Louisiana

A testament admitted to probate outside Louisiana shall be governed by the provisions of R.S. 9:2421 through 9:2425.



CCP 3421 - Small successions defined

TITLE V

SMALL SUCCESSIONS

CHAPTER 1. GENERAL DISPOSITIONS

Art. 3421. Small successions defined

A small succession, within the meaning of this Title, is the succession or the ancillary succession of a person who at any time has died leaving property in Louisiana having a gross value of seventy-five thousand dollars or less valued as of the date of death or, if the date of death occurred at least twenty-five years prior to the date of filing of a small succession affidavit as authorized in this Title, leaving property in Louisiana of any value.

Amended by Acts 1976, No. 187, §1, eff. Jan. 1, 1977; Acts 1979, No. 71, §1, eff. Jan. 1, 1980; Acts 1980, No. 582, §1; Acts 2009, No. 81, §1, eff. June 18, 2009; Acts 2011, No. 323, §1, eff. June 29, 2011; Acts 2012, No. 618, §1, eff. June 7, 2012.



CCP 3422 - Court costs

Art. 3422. Court costs

In judicial proceedings under this Title, the following schedule of costs, commissions, and fees shall prevail:

(1) Court costs shall be one-half the court costs in similar proceedings in larger successions, but the minimum costs in any case shall be five dollars; and

(2) The commission of the succession representative shall be not more than five percent of the gross assets of the succession.



CCP 3422.1 - Small succession immovable property damaged by disaster or catastrophe

Art. 3422.1. Small succession immovable property damaged by disaster or catastrophe

A. The provisions of this Article shall apply to immovable property, subject to a small succession proceeding, that is damaged by a disaster or catastrophe for which a declaration of emergency or federal declaration of disaster or emergency was issued.

B. In the absence of a written agreement between co-owners for the use and management of such immovable recorded in the mortgage records for the parish in which the immovable is situated, any public entity or agent of such entity may conclusively presume that a co-owner in possession of the immovable for more than one year has been appointed by all co-owners to manage, administer, repair, reconstruct, and restore the immovable, and to receive, disburse and account for funds given to him by the public entity solely for the purposes of such repair, reconstruction, and restoration.

C. The power of the managing co-owner shall include the power to execute mortgages to secure funds not exceeding the amount necessary to repair, reconstruct, and restore the immovable, and also to encumber the immovable with such restrictions as may be required by the public entity, without the need to obtain the concurrence of all co-owners.

D. Possession of the immovable by the managing co-owner shall continue during any period the managing co-owner has been forced to leave the immovable due to fire, hurricane, flood, or other disaster or catastrophe.

E. The management of the immovable by the co-owner shall be subject to the laws of negotiorum gestio and mandate applicable to co-owners. However, the provisions of this Article shall control to the extent of any conflict.

F. It is the intent of the legislature that the provisions of this Article be liberally construed to allow the maximum possible repair, reconstruction, and restoration of immovable property in this state, subject to a small succession proceeding, that has been damaged by disaster or catastrophe.

G. Repealed by Acts 2012, No. 618, §2, eff. June 7, 2012.

Acts 2011, No. 323, §1, eff. June 29, 2011; Acts 2012, No. 618, §2, eff. June 7, 2012.



CCP 3431 - Small successions; judicial opening unnecessary

CHAPTER 2. WHEN JUDICIAL PROCEEDINGS UNNECESSARY

Art. 3431. Small successions; judicial opening unnecessary

A. It shall not be necessary to open judicially the small succession of a person domiciled in Louisiana who died intestate, or domiciled outside of Louisiana who died intestate or whose testament has been probated by court order of another state, and whose sole heirs are the following:

(1) His descendants.

(2) His ascendants.

(3) His brothers or sisters, or descendants thereof.

(4) His surviving spouse.

(5) His legatees under a testament probated by court order of another state.

B. Any person appointed as public administrator by the governor may use the affidavit procedure of this Chapter to take possession of the estate of the deceased for transmittal to the state provided there is no surviving spouse or other heir present or represented in the state, and provided he has advertised one time in the official journal of the parish where a succession would have been opened under Article 2811, and verifies that he has received no notice of opposition.

C. The legal notice required in Paragraph B of this Article shall read as follows:

"Notice is hereby given to any heirs or creditors of __________ that _________, Public Administrator for the parish of _______________, intends to administer the intestate succession of __________________, under the provisions of Small Successions as set forth in Chapter 2 of Title V of Book VI of the Code of Civil Procedure.

Anyone having an objection to such administration of the succession should notify ________________ at _________________________________."

D. Repealed by Acts 2011, No. 323, §2, eff. June 29, 2011.

Amended by Acts 1984, No. 623, §1, eff. July 12, 1984; Acts 1990, No. 701, §1; Acts 1995, No. 111, §1; Acts 2006, No. 257, §1, eff. June 8, 2006; Acts 2009, No. 81, §1, eff. June 18, 2009; Acts 2011, No. 323, §§1, 2, eff. June 29, 2011; Acts 2012, No. 618, §1, eff. June 7, 2012.



CCP 3432 - Affidavit for small succession; contents

Art. 3432. Affidavit for small succession; contents

A. When it is not necessary under the provisions of Article 3431 to open judicially a small succession, at least two persons, including the surviving spouse, if any, and one or more competent major heirs of the deceased, may execute one or more multiple originals of an affidavit, duly sworn before any officer or person authorized to administer oaths in the place where the affidavit is executed, setting forth:

(1) The date of death of the deceased, and his domicile at the time thereof;

(2) The fact that the deceased died intestate;

(3) The marital status of the deceased, the location of the last residence of the deceased, and the name of the surviving spouse, if any, and the surviving spouse's address, domicile, and location of last residence;

(4) The names and last known addresses of the heirs of the deceased, their relationship to the deceased, and the statement that an heir not signing the affidavit (a) cannot be located after the exercise of reasonable diligence, or (b) was given ten days notice by U.S. mail of the affiants' intent to execute an affidavit for small succession and did not object;

(5) A description of the property left by the deceased, including whether the property is community or separate, and which in the case of immovable property must be sufficient to identify the property for purposes of transfer;

(6) A showing of the value of each item of property, and the aggregate value of all such property, at the time of the death of the deceased;

(7) A statement describing the respective interests in the property which each heir has inherited and whether a legal usufruct of the surviving spouse attaches to the property;

(8) An affirmation that, by signing the affidavit, the affiant, if an heir, has accepted the succession of the deceased; and

(9) An affirmation that, by signing the affidavit, the affiants swear under penalty of perjury that the information contained in the affidavit is true, correct and complete to the best of their knowledge, information, and belief.

B. If the deceased had no surviving spouse, the affidavit must be signed by at least two heirs. If the deceased had no surviving spouse and only one heir, the affidavit must also be signed by a second person who has actual knowledge of the matters stated therein.

C. In addition to the powers of a natural tutor otherwise provided by law, a natural tutor may also execute the affidavit on behalf of a minor child without the necessity of filing a petition pursuant to Article 4061.

Amended by Acts 1974, No. 524, §1; Acts 2009, No. 81, §1, eff. June 18, 2009; Acts 2011, No. 323, §1, eff. June 29, 2011; Acts 2012, No. 618, §§1, 2, eff. June 7, 2012.



CCP 3432.1 - Affidavit for small succession for a person domiciled outside of Louisiana who died testate; contents

Art. 3432.1. Affidavit for small succession for a person domiciled outside of Louisiana who died testate; contents

A. When it is not necessary under the provisions of Article 3431 to open judicially a small succession, at least two persons, including the surviving spouse, if any, and one or more competent legatees of the deceased, may execute one or more multiple originals of an affidavit, duly sworn before any officer or person authorized to administer oaths in the place where the affidavit is executed, setting forth all of the following:

(1) The date of death of the deceased, and his domicile at the time thereof.

(2) The fact that the deceased died testate.

(3) The marital status of the deceased, the location of the last residence of the deceased, and the name of the surviving spouse, if any, and the surviving spouse's address, domicile, and location of last residence, together with the names and last known addresses of the legal heirs of the deceased, and identifying those of the legal heirs who are also forced heirs of the deceased.

(4) The names and last known addresses of the legatees of the deceased, and the statement that a legatee not signing the affidavit was given ten days notice by U.S. mail of the affiants' intent to execute an affidavit for small succession and did not object.

(5) A description of the property left by the deceased, including whether the property is community or separate, and which, in the case of immovable property, must be sufficient to identify the property for purposes of transfer.

(6) A showing of the value of each item of property subject to the jurisdiction of the courts of Louisiana, and the aggregate value of all such property, at the time of the death of the deceased.

(7) A statement describing the respective interests in the property which each legatee has inherited and whether a legal usufruct of the surviving spouse attaches to the property.

(8) An attachment consisting of certified copies of the testament and the probate order of another state.

(9) An affirmation that, by signing the affidavit, the affiant, if a legatee, has accepted the legacy of the deceased.

(10) An affirmation that, by signing the affidavit, the affiants swear under penalty of perjury that the information contained in the affidavit is true, correct, and complete to the best of their knowledge, information, and belief.

B. If the deceased had no surviving spouse, the affidavit must be signed by at least two persons who have actual knowledge of the matters stated therein.

C. In addition to the powers of a natural tutor otherwise provided by law, a natural tutor may also execute the affidavit on behalf of a minor child without the necessity of filing a petition pursuant to Article 4061.

Acts 2012, No. 618, §1, eff. June 7, 2012.



CCP 3433 - Repealed by Acts 2009, No. 81 , §2, eff. June 18, 2009.

§3433. Repealed by Acts 2009, No. 81, §2, eff. June 18, 2009.



CCP 3434 - Endorsed copy of affidavit authority for delivery of property

Art. 3434. Endorsed copy of affidavit authority for delivery of property

A. A multiple original of the affidavit authorized by Article 3432, shall be full and sufficient authority for the payment or delivery of any money or property of the deceased described in the affidavit to the heirs of the deceased and the surviving spouse in community, if any, in the percentages listed therein, by any bank, financial institution, trust company, warehouseman, or other depositary, or by any person having such property in his possession or under his control. Similarly, a multiple original of an affidavit satisfying the requirements of this Article shall be full and sufficient authority for the transfer to the heirs of the deceased, and surviving spouse in community, if any, or to their assigns, of any stock or registered bonds in the name of the deceased and described in the affidavit, by any domestic or foreign corporation.

B. The receipt of the persons named in the affidavit as heirs of the deceased, or surviving spouse in community thereof, constitutes a full release and discharge for the payment of money or delivery of property made under the provisions of this Article. Any creditor, heir, succession representative, or other person whatsoever shall have no right or cause of action against the person paying the money, or delivering the property, or transferring the stock or bonds, under the provisions of this Article, on account of such payment, delivery, or transfer.

C.(1) A multiple original of the affidavit, to which has been attached a certified copy of the deceased's death certificate, shall be recorded in the conveyance records in the office of the clerk of court in the parish where any immovable property described therein is situated, after at least ninety days have elapsed from the date of the deceased's death.

(2) An affidavit so recorded, or a certified copy thereof, shall be admissible as evidence in any action involving immovable property to which it relates or is affected by the instrument, and shall be prima facie evidence of the facts stated therein, including the relationship to the deceased of the parties recognized as heir, surviving spouse in community or usufructuary as the case may be, and of their rights in the immovable property of the deceased.

(3) An action by a person, who claims to be a successor of a deceased person but who has not been recognized as such in an affidavit authorized by Article 3432, to assert an interest in property formerly owned by the deceased, against a third person who has acquired an interest in the property, or against his successors by onerous title, is prescribed two years from the date of the recording of the affidavit in accordance with this Paragraph.

Amended by Acts 1974, No. 524, §1; Acts 2009, No. 81, §1, eff. June 18, 2009; Acts 2011, No. 323, §1, eff. June 29, 2011.



CCP 3441 - Acceptance without administration; procedure

CHAPTER 3. JUDICIAL PROCEEDINGS

Art. 3441. Acceptance without administration; procedure

Except as otherwise provided by law, all of the rules applicable to the judicial opening of a succession, and its acceptance by the heirs or legatees without an administration, apply to the small succession.



CCP 3442 - Administration of successions; procedure

Art. 3442. Administration of successions; procedure

Except as otherwise provided by law, all of the rules applicable to the judicial opening of a succession, its administration, and sending the heirs or legatees into possession on its termination apply to the small succession.



CCP 3443 - Sale of succession property; publication of notice of sale

Art. 3443. Sale of succession property; publication of notice of sale

Notice of the public sale of property, movable or immovable, by the succession representative of a small succession shall be published once and only in the parish where the succession is pending, and the property shall be sold not less than ten days nor more than fifteen days after publication.

Notice of the application of the succession representative of a small succession to sell succession property, movable or immovable, at private sale shall be published once and only in the parish where the succession proceeding is pending, and shall state that any opposition to the proposed sale must be filed within ten days of the date of publication.



CCP 3461 - Venue; procedure

TITLE VI

PARTITION OF SUCCESSIONS

Art. 3461. Venue; procedure

The petition for the partition of a succession shall be filed in the succession proceeding, as provided in Article 81(2).

In all other respects and except when manifestly inapplicable, the procedure for partitioning a succession is governed by the provisions of Articles 4601 through 4614.



CCP 3462 - Partition of succession property

Art. 3462. Partition of succession property

When a succession has been opened judicially, the coheirs and legatees of the deceased cannot petition for a partition of the succession property unless they could at that time be sent into possession of the succession under Articles 3001, 3004, 3006, 3061, 3361, 3362, 3371, 3372, or 3381.



CCP 3501 - Petition; affidavit; security

BOOK VII

SPECIAL PROCEEDINGS

TITLE I PROVISIONAL REMEDIES

CHAPTER 1. ATTACHMENT AND SEQUESTRATION

SECTION 1. GENERAL DISPOSITIONS

Art. 3501. Petition; affidavit; security

A writ of attachment or of sequestration shall issue only when the nature of the claim and the amount thereof, if any, and the grounds relied upon for the issuance of the writ clearly appear from specific facts shown by the petition verified by, or by the separate affidavit of, the petitioner, his counsel or agent.

The applicant shall furnish security as required by law for the payment of the damages the defendant may sustain when the writ is obtained wrongfully.



CCP 3502 - Issuance of writ before petition filed

Art. 3502. Issuance of writ before petition filed

A writ of attachment or of sequestration may issue before the petition is filed, if the plaintiff obtains leave of court and furnishes the affidavit and security provided in Article 3501. In such a case the petition shall be filed on the first judicial day after the issuance of the writ of attachment or of sequestration, unless for good cause shown the court grants a longer delay.



CCP 3503 - Garnishment under writs of attachment or of sequestration

Art. 3503. Garnishment under writs of attachment or of sequestration

Except as otherwise provided by law and in the second paragraph of this article, garnishment under a writ of attachment or of sequestration is governed by the rules applicable to garnishment under a writ of fieri facias.

In garnishment under a writ of sequestration the only property that can be seized is property the ownership or possession of which is claimed by the plaintiff or on which he claims a privilege.



CCP 3504 - Return of sheriff; inventory

Art. 3504. Return of sheriff; inventory

The sheriff, after executing a writ of attachment or of sequestration, shall deliver to the clerk of the court from which the writ issued a written return stating the manner in which he executed the writ. He shall annex to the return an inventory of the property seized.



CCP 3505 - Reduction of excessive seizure

Art. 3505. Reduction of excessive seizure

If the value of the property seized under a writ of attachment or of sequestration exceeds what is reasonably necessary to satisfy the plaintiff's claim, the defendant by contradictory motion may obtain the release of the excess.



CCP 3506 - Dissolution of writ; damages

Art. 3506. Dissolution of writ; damages

The defendant by contradictory motion may obtain the dissolution of a writ of attachment or of sequestration, unless the plaintiff proves the grounds upon which the writ was issued. If the writ of attachment or of sequestration is dissolved, the action shall then proceed as if no writ had been issued.

The court may allow damages for the wrongful issuance of a writ of attachment or of sequestration on a motion to dissolve, or on a reconventional demand. Attorney's fees for the services rendered in connection with the dissolution of the writ may be included as an element of damages whether the writ is dissolved on motion or after trial on the merits.



CCP 3507 - Release of property by defendant; security

Art. 3507. Release of property by defendant; security

A defendant may obtain the release of the property seized under a writ of attachment or of sequestration by furnishing security for the satisfaction of any judgment which may be rendered against him.



CCP 3507.1 - Release of property by plaintiff; security

Art. 3507.1. Release of property by plaintiff; security

Property seized under a writ of attachment or of sequestration may be released to the plaintiff upon proof of his ownership and upon furnishing security as required by Article 3508. All costs incurred as a result of the seizure shall be paid by the plaintiff prior to the release of the property. A written agreement to hold the seizing authority harmless for wrongful seizure of property which is not seized to enforce a security interest, mortgage, lien or privilege may be substituted in lieu of security at the discretion of the sheriff.

Acts 1985, No. 593, §1; Acts 1989, No. 137, §18, eff. Sept. 1, 1989.



CCP 3508 - Amount of security for release of attached or sequestered property

Art. 3508. Amount of security for release of attached or sequestered property

The security for the release of property seized under a writ of attachment or of sequestration shall exceed by one-fourth the value of the property as determined by the court, or shall exceed by one-fourth the amount of the claim, whichever is the lesser.



CCP 3509 - Release of property by third person

Art. 3509. Release of property by third person

When property seized under a writ of attachment or of sequestration is in the possession of one not a party to the action, he may intervene in the action and, upon prima facie showing that he is the owner, pledgee, or consignee of the property, have the property released by furnishing security in the manner and amount, within the same delay, and with the same effect as a defendant.



CCP 3510 - Necessity for judgment and execution

Art. 3510. Necessity for judgment and execution

Except as provided in Article 3513, a final judgment must be obtained in an action where a writ of attachment or of sequestration has issued before the property seized can be sold to satisfy the claim.



CCP 3511 - Attachment and sequestration; privilege

Art. 3511. Attachment and sequestration; privilege

To the extent not otherwise provided under Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.), a creditor who seizes property under a writ of attachment or of sequestration acquires a privilege from the time of seizure if judgment is rendered maintaining the attachment or sequestration.

Acts 1989, No. 137, §18, eff. Sept. 1, 1989.



CCP 3512 - Release of plaintiff's security

Art. 3512. Release of plaintiff's security

The security required of the plaintiff for the issuance of a writ of attachment or of sequestration shall be released when judgment is rendered in his favor and is affirmed on appeal or when no appeal has been taken and the delay for appeal has elapsed.



CCP 3513 - Sale of perishable property

Art. 3513. Sale of perishable property

Perishable property seized under a writ of attachment or of sequestration may be sold as provided in Article 2333. The proceeds of such a sale shall be held by the sheriff subject to the orders of the court.

Nothing contained herein shall be construed to prohibit the release of such property upon furnishing of security.



CCP 3514 - Release not to affect right to damages

Art. 3514. Release not to affect right to damages

The release of property upon furnishing security under Articles 3507, 3509, or 3576 shall not preclude a party from asserting the invalidity of the seizure, or impair his right to damages because of a wrongful seizure.



CCP 3541 - Grounds for attachment

SECTION 2. ATTACHMENT

Art. 3541. Grounds for attachment

A writ of attachment may be obtained when the defendant:

(1) Has concealed himself to avoid service of citation;

(2) Has granted a security interest under Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.), or has mortgaged, assigned, or disposed of his property or some part thereof, or is about to do any of these acts, with intent to defraud his creditors or give an unfair preference to one or more of them;

(3) Has converted or is about to convert his property into money or evidences of debt, with intent to place it beyond the reach of his creditors;

(4) Has left the state permanently, or is about to do so before a judgment can be obtained and executed against him; or

(5) Is a nonresident who has no duly appointed agent for service of process within the state.

Acts 1989, No. 137, §18, eff. Sept. 1, 1989.



CCP 3542 - Actions in which attachment can issue

Art. 3542. Actions in which attachment can issue

A writ of attachment may be obtained in any action for a money judgment, whether against a resident or a nonresident, regardless of the nature, character, or origin of the claim, whether it is for a certain or uncertain amount, and whether it is liquidated or unliquidated.



CCP 3543 - Issuance of a writ of attachment before debt due

Art. 3543. Issuance of a writ of attachment before debt due

A writ of attachment may be obtained before the debt sued upon is due. If the debt is paid when it becomes due, the costs of the seizure shall be paid by the plaintiff.



CCP 3544 - Plaintiff's security

Art. 3544. Plaintiff's security

The security required for the issuance of a writ of attachment shall be for the amount of the plaintiff's demand, exclusive of interest and costs. If the writ is obtained on the sole ground that the defendant is a nonresident, the security shall not exceed two hundred fifty dollars, but on proper showing the court may increase the security to any amount not exceeding the amount of the demand.



CCP 3545 - Nonresident attachment; venue

Art. 3545. Nonresident attachment; venue

An action in which a writ of attachment is sought on the sole ground that the defendant is a nonresident may be brought in any parish where the property to be attached is situated.



CCP 3571 - Grounds for sequestration

SECTION 3. SEQUESTRATION

Art. 3571. Grounds for sequestration

When one claims the ownership or right to possession of property, or a mortgage, security interest, lien, or privilege thereon, he may have the property seized under a writ of sequestration, if it is within the power of the defendant to conceal, dispose of, or waste the property or the revenues therefrom, or remove the property from the parish, during the pendency of the action.

Acts 1989, No. 137, §18, eff. Sept. 1, 1989.



CCP 3572 - Sequestration before rent due

Art. 3572. Sequestration before rent due

A sequestration based upon a lessor's privilege may be obtained before the rent is due, if the lessor has good reason to believe that the lessee will remove the property subject to the lessor's privilege. If the rent is paid when it becomes due, the costs shall be paid by the plaintiff.



CCP 3573 - Sequestration by court on its own motion

Art. 3573. Sequestration by court on its own motion

The court on its own motion may order the sequestration of property the ownership of which is in dispute without requiring security when one of the parties does not appear to have a better right to possession than the other.



CCP 3574 - Plaintiff's security

Art. 3574. Plaintiff's security

An applicant for a writ of sequestration shall furnish security for an amount determined by the court to be sufficient to protect the defendant against any damage resulting from a wrongful issuance, unless security is dispensed with by law.



CCP 3575 - Lessor's privilege

Art. 3575. Lessor's privilege

A writ of sequestration to enforce a lessor's privilege shall issue without the furnishing of security.



CCP 3576 - Release of property under sequestration

Art. 3576. Release of property under sequestration

If the defendant does not effect the release of property seized under a writ of sequestration, as permitted by Article 3507, within ten days of the seizure, the plaintiff may effect the release thereof by furnishing the security required by Article 3508.



CCP 3601 - Injunction, grounds for issuance; preliminary injunction; temporary restraining order

CHAPTER 2. INJUNCTION

Art. 3601. Injunction, grounds for issuance; preliminary injunction; temporary restraining order

A. An injunction shall be issued in cases where irreparable injury, loss, or damage may otherwise result to the applicant, or in other cases specifically provided by law; provided, however, that no court shall have jurisdiction to issue, or cause to be issued, any temporary restraining order, preliminary injunction, or permanent injunction against any state department, board, or agency, or any officer, administrator, or head thereof, or any officer of the state of Louisiana in any suit involving the expenditure of public funds under any statute or law of this state to compel the expenditure of state funds when the director of such department, board, or agency or the governor shall certify that the expenditure of such funds would have the effect of creating a deficit in the funds of said agency or be in violation of the requirements placed upon the expenditure of such funds by the legislature.

B. No court shall issue a temporary restraining order in cases where the issuance shall stay or enjoin the enforcement of a child support order when the Department of Children and Family Services is providing services, except for good cause shown by written reasons made a part of the record.

C. During the pendency of an action for an injunction the court may issue a temporary restraining order, a preliminary injunction, or both, except in cases where prohibited, in accordance with the provisions of this Chapter.

D. Except as otherwise provided by law, an application for injunctive relief shall be by petition.

E. The irreparable injury, loss, or damage enumerated in Paragraph A of this Article may result from the isolation of an individual over the age of eighteen years by any other individual, curator, or mandatary, including but not limited to violations of Civil Code Article 2995 or Code of Civil Procedure Article 4566(J).

Amended by Acts 1969, No. 34, §2; Acts 2004, No. 765, §1, eff. July 6, 2004; Acts 2016, No. 110, §2, eff. May 19, 2016.



CCP 3602 - Preliminary injunction; notice; hearing

Art. 3602. Preliminary injunction; notice; hearing

A preliminary injunction shall not issue unless notice is given to the adverse party and an opportunity had for a hearing.

An application for a preliminary injunction shall be assigned for hearing not less than two nor more than ten days after service of the notice.



CCP 3603 - Temporary restraining order; affidavit of irreparable injury and notification efforts

Art. 3603. Temporary restraining order; affidavit of irreparable injury and notification efforts

A. A temporary restraining order shall be granted without notice when:

(1) It clearly appears from specific facts shown by a verified petition or by supporting affidavit that immediate and irreparable injury, loss, or damage will result to the applicant before the adverse party or his attorney can be heard in opposition, and

(2) The applicant's attorney certifies to the court in writing the efforts which have been made to give the notice or the reasons supporting his claim that notice should not be required.

B. The verification or the affidavit may be made by the plaintiff, or by his counsel, or by his agent.

C. No court shall issue a temporary restraining order in cases where the issuance shall stay or enjoin the enforcement of a child support order when the Department of Children and Family Services is providing services, except for good cause shown by written reasons made a part of the record.

Acts 1997, No. 1156, §2; Acts 1999, No. 1200, §4, Acts 2001, No. 430, §1; Acts 2003, No. 750, §1; Acts 2004, No. 502, §1.



CCP 3603.1 - Governing provisions for issuance of protective orders; grounds; notice; court-appointed counsel

Art. 3603.1. Governing provisions for issuance of protective orders; grounds; notice; court-appointed counsel

A. Notwithstanding any provision of law to the contrary, and particularly the provisions of Domestic Abuse Assistance, Part II of Chapter 28 of Title 46, Post-Separation Family Violence Relief Act and Injunctions and Incidental Orders, Parts IV and V of Chapter 1 of Code Title V of Title 9, Domestic Abuse Assistance, Chapter 8 of Title XV of the Children's Code, and this Chapter, no temporary restraining order or preliminary injunction prohibiting a spouse or other person from harming or going near or in the proximity of another shall issue, unless the complainant has good and reasonable grounds to fear for his or her safety or that of the children, or the complainant has in the past been the victim of domestic abuse by the other spouse.

B. Any person against whom such an order is issued shall be entitled to a court-appointed attorney if the applicant has likewise been afforded a court-appointed attorney, which right shall also be included in any order or notice.

C.(1) A complainant seeking protection from domestic abuse, dating violence, stalking, or sexual assault shall not be required to prepay or be cast with court costs or costs of service of subpoena for the issuance or dissolution of a temporary restraining order, preliminary or permanent injunction, or protective order , or the dismissal of a petition for such, and the clerk of court shall immediately file and process the order issued regardless of the ability of the plaintiff to pay court costs.

(2) When the complainant is seeking protection from domestic abuse, stalking, or sexual assault, the clerk of court shall make forms available for making application for protective orders, provide clerical assistance to the petitioner when necessary, provide the necessary forms, and provide the services of a notary, where available, for completion of the petition.

Added by Acts 1997, No. 1156, §2; Acts 1999, No. 1200, §4; Acts 2001, No. 430, §1; Acts 2003, No. 750, §1; Acts 2004, No. 502, §1; Acts 2014, No. 355, §1.



CCP 3604 - Form, contents, and duration of restraining order

Art. 3604. Form, contents, and duration of restraining order

A. A temporary restraining order shall be endorsed with the date and hour of issuance; shall be filed in the clerk's office and entered of record; shall state why the order was granted without notice and hearing; and shall expire by its terms within such time after entry, not to exceed ten days, as the court prescribes. A restraining order, for good cause shown, and at any time before its expiration, may be extended by the court for one or more periods not exceeding ten days each. The party against whom the order is directed may consent that it be extended for a longer period. The reasons for each extension shall be entered of record.

B. Nevertheless, in a suit for divorce, a temporary restraining order issued in conjunction with a rule to show cause for a preliminary injunction shall remain in force until a hearing is held on the rule for the preliminary injunction prohibiting a spouse from:

(1) Disposing of or encumbering community property;

(2) Harming the other spouse or a child; or

(3) Removing a child from the jurisdiction of the court.

C.(1) A temporary restraining order issued in conjunction with a rule to show cause for a protective order filed in an action pursuant to the Protection from Family Violence Act, R.S. 46:2121 et seq., and pursuant to the Protection From Dating Violence Act, R.S. 46:2151, shall remain in force until a hearing is held on the rule for the protective order or for thirty days, whichever occurs first. If the initial rule to show cause is heard by a hearing officer, the temporary restraining order shall remain in force for fifteen days after the hearing or until the judge signs the protective order, whichever occurs last. At any time before the expiration of a temporary restraining order issued pursuant to this Paragraph, it may be extended by the court for a period not exceeding thirty days.

(2) In the event that the hearing on the rule for the protective order is continued by the court because of a declared state of emergency made in accordance with R.S. 29:724, any temporary restraining order issued in the matter shall remain in force for five days after the date of conclusion of the state of emergency. When a temporary restraining order remains in force under this Paragraph, the court shall reassign the rule for a protective order for hearing at the earliest possible time, but no later than five days after the date of conclusion of the state of emergency. The reassignment of the rule shall take precedence over all matters except older matters of the same character.

D. To be effective against a federally insured financial institution, a temporary retraining order or preliminary injunction issued in accordance with Subparagraph (B)(1) of this Article shall be served in accordance with the provisions of R.S. 6:285(C). A temporary restraining order or preliminary injunction granted pursuant to the provisions of this Article shall be effective only against accounts, safe deposit boxes, or other assets listed or held in the name of the following:

(1) One or both of the spouses named in the injunction.

(2) Another party or business entity specifically named in the injunction.

E. A federally insured financial institution shall not be liable for loss or damages resulting from its actions to comply with a temporary restraining order or preliminary injunction provided that the requirements of this Article have been met.

Acts 1983, No. 651, §1; Acts 1990, No. 361, §1, eff. Jan. 1, 1991; Acts 1999, No. 1336, §2; Acts 2003, No. 750, §1; Acts 2012, No. 582, §2; Acts 2014, No. 618, §1.



CCP 3605 - Content and scope of injunction or restraining order

Art. 3605. Content and scope of injunction or restraining order

An order granting either a preliminary or a final injunction or a temporary restraining order shall describe in reasonable detail, and not by mere reference to the petition or other documents, the act or acts sought to be restrained. The order shall be effective against the parties restrained, their officers, agents, employees, and counsel, and those persons in active concert or participation with them, from the time they receive actual knowledge of the order by personal service or otherwise.



CCP 3606 - Temporary restraining order; hearing on preliminary injunction

Art. 3606. Temporary restraining order; hearing on preliminary injunction

A. When a temporary restraining order is granted, the application for a preliminary injunction shall be assigned for hearing at the earliest possible time, subject to Article 3602, and shall take precedence over all matters except older matters of the same character. The party who obtains a temporary restraining order shall proceed with the application for a preliminary injunction when it comes on for hearing. Upon his failure to do so, the court shall dissolve the temporary restraining order.

B. In the event that the hearing on the issuance of a preliminary injunction is continued by the court because of a declared state of emergency made in accordance with R.S. 29:724, any temporary restraining order issued in the matter shall remain in force for five days after the conclusion of the state of emergency. When a temporary restraining order remains in force under this Paragraph, the court shall reassign the application for a preliminary injunction for hearing at the earliest possible time, but no later than five days after the conclusion of the state of emergency. The reassignment of the application shall take precedence over all matters except older matters of the same character.

Acts 2014, No. 618, §1.



CCP 3607 - Dissolution or modification of temporary restraining order or preliminary injunction

Art. 3607. Dissolution or modification of temporary restraining order or preliminary injunction

An interested person may move for the dissolution or modification of a temporary restraining order or preliminary injunction, upon two days' notice to the adverse party, or such shorter notice as the court may prescribe. The court shall proceed to hear and determine the motion as expeditiously as the ends of justice may require.

The court, on its own motion and upon notice to all parties and after hearing, may dissolve or modify a temporary restraining order or preliminary injunction.



CCP 3607.1 - Registry of temporary restraining order, preliminary injunction or permanent injunction

Art. 3607.1. Registry of temporary restraining order, preliminary injunction, or permanent injunction

A. Immediately upon rendering a decision granting the petitioner a temporary restraining order or a preliminary or permanent injunction prohibiting a person from harming a family or household member or dating partner, or directing a person accused of stalking to refrain from abusing, harassing, or interfering with the victim of the stalking when the parties are strangers or acquaintances, the judge shall cause to have prepared a Uniform Abuse Prevention Order, as provided in R.S. 46:2136.2(C), shall sign such order, and shall immediately forward it to the clerk of court for filing on the day that the order is issued.

B. When a temporary restraining order, preliminary injunction, or permanent injunction relative to domestic abuse or dating violence or relative to stalking as provided for in Paragraph A of this Article, is issued, dissolved, or modified, the clerk of court shall transmit the Uniform Abuse Prevention Order to the Judicial Administrator's Office, Louisiana Supreme Court, for entry into the Louisiana Protective Order Registry, as provided in R.S. 46:2136.2(A), by facsimile transmission or direct electronic input as expeditiously as possible, but no later than the end of the next business day after the order is filed with the clerk of court. The clerk of the issuing court shall also send a copy of the Uniform Abuse Prevention Order, as provided in R.S. 46:2136.2(C), or any modification thereof, to the chief law enforcement officer of the parish where the person or persons protected by the order reside by facsimile transmission or direct electronic input as expeditiously as possible, but no later than the end of the next business day after the order is filed with the clerk of court. A copy of the Uniform Abuse Prevention Order shall be retained on file in the office of the chief law enforcement officer until otherwise directed by the court.

Added by Acts 1997, No. 1156, §2; Acts 2003, No. 750, §1; Acts 2014, No. 317, §5; Acts 2014, No. 355, §1.



CCP 3608 - Damages for wrongful issuance of temporary restraining order or preliminary injunction

Art. 3608. Damages for wrongful issuance of temporary restraining order or preliminary injunction

The court may allow damages for the wrongful issuance of a temporary restraining order or preliminary injunction on a motion to dissolve or on a reconventional demand. Attorney's fees for the services rendered in connection with the dissolution of a restraining order or preliminary injunction may be included as an element of damages whether the restraining order or preliminary injunction is dissolved on motion or after trial on the merits.



CCP 3609 - Proof at hearings; affidavits

Art. 3609. Proof at hearings; affidavits

The court may hear an application for a preliminary injunction or for the dissolution or modification of a temporary restraining order or a preliminary injunction upon the verified pleadings or supporting affidavits, or may take proof as in ordinary cases. If the application is to be heard upon affidavits, the court shall so order in writing, and a copy of the order shall be served upon the defendant at the time the notice of hearing is served.

At least twenty-four hours before the hearing, or such shorter time as the court may order, the applicant shall deliver copies of his supporting affidavits to the adverse party, who shall deliver to the applicant prior to the hearing copies of affidavits intended to be used by such adverse party. The court, in its discretion, and upon such conditions as it may prescribe, may permit additional affidavits to be filed at or after the hearing, and may further regulate the proceeding as justice may require.



CCP 3610 - Security for temporary restraining order or preliminary injunction

Art. 3610. Security for temporary restraining order or preliminary injunction

A temporary restraining order or preliminary injunction shall not issue unless the applicant furnishes security in the amount fixed by the court, except where security is dispensed with by law. The security shall indemnify the person wrongfully restrained or enjoined for the payment of costs incurred and damages sustained. However, no security is required when the applicant for a temporary restraining order or preliminary or permanent injunction is seeking protection from domestic abuse, dating violence, stalking, or sexual assault.

Acts 2003, No. 750, §1.



CCP 3611 - Penalty for disobedience; damages

Art. 3611. Penalty for disobedience; damages

Disobedience of or resistance to a temporary restraining order or preliminary or final injunction is punishable as a contempt of court. The court may cause to be undone or destroyed whatever may be done in violation of an injunction, and the person aggrieved thereby may recover the damages sustained as a result of the violation.



CCP 3612 - Appeals

Art. 3612. Appeals

A. There shall be no appeal from an order relating to a temporary restraining order.

B. An appeal may be taken as a matter of right from an order or judgment relating to a preliminary or final injunction, but such an order or judgment shall not be suspended during the pendency of an appeal unless the court in its discretion so orders.

C. An appeal from an order or judgment relating to a preliminary injunction must be taken, and any bond required must be furnished, within fifteen days from the date of the order or judgment. The court in its discretion may stay further proceedings until the appeal has been decided.

D. Except as provided in this Article, the procedure for an appeal from an order or judgment relating to a preliminary or final injunction shall be as provided in Book III.

Acts 2001, No. 512, §1.



CCP 3613 - Jurisdiction not limited

Art. 3613. Jurisdiction not limited

The provisions of this Chapter do not limit the issuance by a court of any writ, process, or order in aid of its jurisdiction.



CCP 3651 - Petitory action

TITLE II

REAL ACTIONS

CHAPTER 1. ACTIONS TO DETERMINE

OWNERSHIP OR POSSESSION

Art. 3651. Petitory action

The petitory action is one brought by a person who claims the ownership, but who is not in possession, of immovable property or of a real right therein, against another who is in possession or who claims the ownership thereof adversely, to obtain judgment recognizing the plaintiff's ownership.

Amended by Acts 1981, No. 256, §1.



CCP 3652 - Same; parties; venue

Art. 3652. Same; parties; venue

A. A petitory action may be brought by a person who claims the ownership of only an undivided interest in the immovable property or real right therein, or whose asserted ownership is limited to a certain period which has not yet expired, or which may be terminated by an event which has not yet occurred.

B. A lessee or other person who occupies the immovable property or enjoys the real right therein under an agreement with the person who claims the ownership thereof adversely to the plaintiff may be joined in the action as a defendant.

C. A petitory action shall be brought in the venue provided by Article 80(A)(1), even when the plaintiff prays for judgment for the fruits and revenues of the property, or for damages.

Amended by Acts 1981, No. 256, §1; Acts 2010, No. 185, §1.



CCP 3653 - Same; proof of title; immovable

Art. 3653. Same; proof of title; immovable

To obtain a judgment recognizing his ownership of immovable property or real right therein, the plaintiff in a petitory action shall:

(1) Prove that he has acquired ownership from a previous owner or by acquisitive prescription, if the court finds that the defendant is in possession thereof; or

(2) Prove a better title thereto than the defendant, if the court finds that the latter is not in possession thereof.

When the titles of the parties are traced to a common author, he is presumed to be the previous owner.

Amended by Acts 1981, No. 256, §1.



CCP 3654 - Proof of title in action for declaratory judgment, concursus, expropriation, or similar proceeding

Art. 3654. Proof of title in action for declaratory judgment, concursus, expropriation, or similar proceeding

When the issue of ownership of immovable property or of a real right therein is presented in an action for a declaratory judgment, or in a concursus, expropriation, or similar proceeding, or the issue of the ownership of funds deposited in the registry of the court and which belong to the owner of the immovable property or of the real right therein is so presented, the court shall render judgment in favor of the party:

(1) Who would be entitled to the possession of the immovable property or real right therein in a possessory action, unless the adverse party proves that he has acquired ownership from a previous owner or by acquisitive prescription; or

(2) Who proves better title to the immovable property or real right therein, when neither party would be entitled to the possession of the immovable property or real right therein in a possessory action.

Amended by Acts 1981, No. 256, §1.



CCP 3655 - Possessory action

Art. 3655. Possessory action

The possessory action is one brought by the possessor of immovable property or of a real right therein to be maintained in his possession of the property or enjoyment of the right when he has been disturbed, or to be restored to the possession or enjoyment thereof when he has been evicted.

Amended by Acts 1981, No. 256, §1.



CCP 3656 - Same; parties; venue

Art. 3656. Same; parties; venue

A. A plaintiff in a possessory action shall be one who possesses for himself. A person entitled to the use or usufruct of immovable property, and one who owns a real right therein, possesses for himself. A predial lessee possesses for and in the name of his lessor, and not for himself.

B. The possessory action shall be brought against the person who caused the disturbance, and in the venue provided by Article 80(A)(1), even when the plaintiff prays for a judgment for the fruits and revenues of the property, or for damages.

Acts 2010, No. 185, §1.



CCP 3657 - Same; cumulation with petitory action prohibited; conversion into or separate petitory action by defendant

Art. 3657. Same; cumulation with petitory action prohibited; conversion into or separate petitory action by defendant

The plaintiff may not cumulate the petitory and the possessory actions in the same suit or plead them in the alternative, and when he does so he waives the possessory action. If the plaintiff brings the possessory action, and without dismissing it and prior to judgment therein institutes the petitory action, the possessory action is abated.

When, except as provided in Article 3661(1)-(3), the defendant in a possessory action asserts title in himself, in the alternative or otherwise, he thereby converts the suit into a petitory action, and judicially confesses the possession of the plaintiff in the possessory action.

If, before executory judgment in a possessory action, the defendant therein institutes a petitory action in a separate suit against the plaintiff in the possessory action, the plaintiff in the petitory action judicially confesses the possession of the defendant therein.



CCP 3658 - Same; requisites

Art. 3658. Same; requisites

To maintain the possessory action the possessor must allege and prove that:

(1) He had possession of the immovable property or real right therein at the time the disturbance occurred;

(2) He and his ancestors in title had such possession quietly and without interruption for more than a year immediately prior to the disturbance, unless evicted by force or fraud;

(3) The disturbance was one in fact or in law, as defined in Article 3659; and

(4) The possessory action was instituted within a year of the disturbance.

Amended by Acts 1981, No. 256, §1.



CCP 3659 - Same; disturbance in fact and in law defined

Art. 3659. Same; disturbance in fact and in law defined

Disturbances of possession which give rise to the possessory action are of two kinds: disturbance in fact and disturbance in law.

A disturbance in fact is an eviction, or any other physical act which prevents the possessor of immovable property or of a real right therein from enjoying his possession quietly, or which throws any obstacle in the way of that enjoyment.

A disturbance in law is the execution, recordation, registry, or continuing existence of record of any instrument which asserts or implies a right of ownership or to the possession of immovable property or of a real right therein, or any claim or pretension of ownership or right to the possession thereof except in an action or proceeding, adversely to the possessor of such property or right.

Amended by Acts 1981, No. 256, §1.



CCP 3660 - Same; possession

Art. 3660. Same; possession

A person is in possession of immovable property or of a real right therein, within the intendment of the articles of this Chapter, when he has the corporeal possession thereof, or civil possession thereof preceded by corporeal possession by him or his ancestors in title, and possesses for himself, whether in good or bad faith, or even as a usurper.

Subject to the provisions of Articles 3656 and 3664, a person who claims the ownership of immovable property or of a real right therein possesses through his lessee, through another who occupies the property or enjoys the right under an agreement with him or his lessee, or through a person who has the use or usufruct thereof to which his right of ownership is subject.

Amended by Acts 1981, No. 256, §1.



CCP 3661 - Same; title not at issue; limited admissibility of evidence of title

Art. 3661. Same; title not at issue; limited admissibility of evidence of title

In the possessory action, the ownership or title of the parties to the immovable property or real right therein is not at issue.

No evidence of ownership or title to the immovable property or real right therein shall be admitted except to prove:

(1) The possession thereof by a party as owner;

(2) The extent of the possession thereof by a party; or

(3) The length of time in which a party and his ancestors in title have had possession thereof.

Amended by Acts 1981, No. 256, §1.



CCP 3662 - Same; relief which may be granted successful plaintiff in judgment; appeal

Art. 3662. Same; relief which may be granted successful plaintiff in judgment; appeal

A. A judgment rendered for the plaintiff in a possessory action shall:

(1) Recognize his right to the possession of the immovable property or real right therein, and restore him to possession thereof if he has been evicted, or maintain him in possession thereof if the disturbance has not been an eviction;

(2) Order the defendant to assert his adverse claim of ownership of the immovable property or real right therein in a petitory action to be filed within a delay to be fixed by the court not to exceed sixty days after the date the judgment becomes executory, or be precluded thereafter from asserting the ownership thereof, if the plaintiff has prayed for such relief; and

(3) Award him the damages to which he is entitled and which he has prayed for.

B. A suspensive appeal from the judgment rendered in a possessory action may be taken within the delay provided in Article 2123, and a devolutive appeal may be taken from such judgment only within thirty days of the applicable date provided in Article 2087(A).

Amended by Acts 1981, No. 256, §1; Acts 2010, No. 185, §1.



CCP 3663 - Sequestration; injunctive relief

Art. 3663. Sequestration; injunctive relief

Sequestration of immovable property or of a real right therein involved in a possessory or petitory action during the pendency thereof is available under the applicable provisions of Chapter 1 of Title I of Book VII.

Injunctive relief, under the applicable provisions of Chapter 2 of Title I of Book VII, to protect or restore possession of immovable property or of a real right therein, is available to:

(1) A plaintiff in a possessory action, during the pendency thereof; and

(2) A person who is disturbed in the possession which he and his ancestors in title have had for more than a year of immovable property or of a real right therein of which he claims the ownership, the possession, or the enjoyment.

Amended by Acts 1981, No. 256, §1.



CCP 3664 - Mineral rights asserted, protected and defended as other immovables

Art. 3664. Mineral rights asserted, protected and defended as other immovables

The owner of a mineral right may assert, protect, and defend his right in the same manner as the ownership or possession of other immovable property, and without the concurrence, joinder, or consent of the owner of the land or mineral rights.

Amended by Acts 1974, No. 547, §1, eff. Jan. 1, 1975.



CCP 3665 - When mineral right owner may assert possessory action

Art. 3665. When mineral right owner may assert possessory action

If the owner of a mineral right possesses his right by use or exercise according to its nature, he becomes entitled one year and a day from the date of commencement of his possession to assert the possessory action. Thereafter, if there has been no adverse possession sufficient to include mineral rights, his right to assert the possessory action continues for one year from the date on which his right to bring the action matured or from the last day on which he was in possession of his right by use or exercise thereof, whichever is later.

Added by Acts 1974, No. 547, §2, eff. Jan. 1, 1975.



CCP 3666 - Loss of right to bring possessory action by owner of mineral right

Art. 3666. Loss of right to bring possessory action by owner of mineral right

If after the owner of a mineral right has ceased possessing it by use or exercise according to its nature there is adverse possession of the land including the mineral right, the adverse possessor becomes entitled to bring the possessory action when he has been in possession quietly and without interruption for more than one year after his possession began or was resumed.

Added by Acts 1974, No. 547, §2, eff. Jan. 1, 1975.



CCP 3667 - When proof of nonuse required in possessory action against owner of mineral right

Art. 3667. When proof of nonuse required in possessory action against owner of mineral right

In a possessory action against the owner of a mineral right subject to the prescription of nonuse, one possessing land as owner under a title which on its face discloses the mineral right in question must allege and prove that he has possessed the surface of the land as owner quietly and without interruption for more than one year prior to the date the action is brought and that for a period of at least ten years before the year preceding the date on which the action is brought the mineral right was not used or exercised according to its nature. The fact that prescription accruing against the mineral right in question may have been suspended or may have been interrupted for some cause other than use is irrelevant to the possessory action and can be utilized by the defendant only as a basis for claiming ownership of the disputed rights in a petitory action.

Added by Acts 1974, No. 547, §2, eff. Jan. 1, 1975.



CCP 3668 - When proof of nonuse not required in possessory action against claimant of mineral right

Art. 3668. When proof of nonuse not required in possessory action against claimant of mineral right

In all cases other than those specified in Article 3667, one possessing land as owner need only allege and prove his quiet, uninterrupted possession for more than a year prior to assertion of a possessory action against one claiming a mineral right in the land.

Added by Acts 1974, No. 547, §2, eff. Jan. 1, 1975.



CCP 3669 - Possessory action unavailable between owner of mineral servitude and owner of dependent mineral royalty

Art. 3669. Possessory action unavailable between owner of mineral servitude and owner of dependent mineral royalty

In the event of a dispute between the owner of a mineral servitude and the owner of a mineral royalty burdening or alleged to burden the servitude in question, the possessory action is unavailable to either party, and the only available real action is the petitory action. The burden of proof on the plaintiff in such an action is that which must be borne by the plaintiff in a petitory action when neither party is in possession.

Added by Acts 1974, No. 547, §2, eff. Jan. 1, 1975.



CCP 3670 - Real actions against mineral lessee unavailable to mineral lessor or possessor bound by lease

Art. 3670. Real actions against mineral lessee unavailable to mineral lessor or possessor bound by lease

One who has granted a mineral lease, or who possesses under a title subject to a mineral lease, whether or not the lease is disclosed by his act of acquisition, cannot assert the real actions against the lessee on account of the termination of the lease by running of the term or occurrence of an express resolutory condition.

Added by Acts 1974, No. 547, §2, eff. Jan. 1, 1975.



CCP 3671 - Real actions involving mineral rights subject to other provisions governing real actions generally

Art. 3671. Real actions involving mineral rights subject to other provisions governing real actions generally

Real actions involving mineral rights are subject to all of the rules established for other real actions by Articles 3651 through 3653 except to the extent that those articles are inconsistent with the express or implied terms of Articles 3664 through 3670.

Added by Acts 1974, No. 547, §2, eff. Jan. 1, 1975.



CCP 3691 - Boundary action

CHAPTER 2. BOUNDARY ACTION

Art. 3691. Boundary action

An action to fix the boundary is an ordinary proceeding.

Amended by Acts 1977, No. 169, §2, eff. Jan. 1, 1978.



CCP 3692 - Appointment of surveyor by court; duties of surveyor

Art. 3692. Appointment of surveyor by court; duties of surveyor

The court may appoint a surveyor to inspect the lands and to make plans in accordance with the prevailing standards and practices of his profession indicating the respective contentions of the parties.

Amended by Acts 1977, No. 169, §2, eff. Jan. 1, 1978.



CCP 3693 - Evidence; judgment

Art. 3693. Evidence; judgment

After considering the evidence, including the testimony and exhibits of a surveyor or other expert appointed by the court or by a party, the court shall render judgment fixing the boundary between the contiguous lands in accordance with the ownership or possession of the parties.

Amended by Acts 1977, No. 169, §2, eff. Jan. 1, 1978.



CCP 3721 - Methods of enforcing mortgage

CHAPTER 3. HYPOTHECARY ACTION

SECTION 1. GENERAL DISPOSITIONS

Art. 3721. Methods of enforcing mortgage

A conventional mortgage is enforced by ordinary or executory proceedings.



CCP 3722 - Enforcement by ordinary proceeding

Art. 3722. Enforcement by ordinary proceeding

When the mortgagee enforces a conventional mortgage by an ordinary proceeding, he must first obtain a judgment against the mortgagor and then execute the judgment. If it is not possible to obtain a personal judgment against the mortgagor, then the judgment shall be in rem.

Acts 2003, No. 1072, §1.



CCP 3723 - Enforcement by executory proceeding

Art. 3723. Enforcement by executory proceeding

When the mortgagee enforces a conventional mortgage by an executory proceeding, he must comply with Articles 2631 through 2724.



CCP 3741 - Right of enforcement

SECTION 2. HYPOTHECARY ACTION AGAINST THIRD PERSON

Art. 3741. Right of enforcement

A legal mortgage, after judgment on the original obligation has been obtained, a judicial mortgage, or a conventional mortgage may be enforced without reference to any alienation or transfer of the mortgaged property from the original debtor, and the creditor may cause the property to be seized and sold as though it were still owned by the original debtor and in his possession.



CCP 3742 - Notice of seizure

Art. 3742. Notice of seizure

When property subject to a legal or a judicial mortgage is no longer owned by the original debtor, the seizing creditor shall cause notices of the seizure to be served by the sheriff upon both the original debtor and the present owner.



CCP 3743 - Rights of third possessor

Art. 3743. Rights of third possessor

When property subject to a legal or a judicial mortgage is seized to enforce the mortgage, or is about to be seized for this purpose, and the property is no longer owned by the original debtor, the third possessor has the following rights:

(1) To arrest the seizure, or threatened seizure, and consequent judicial sale of the property by injunction on the grounds that the mortgage was not recorded, that the inscription of its recordation had perempted, or that the debt secured by the mortgage is prescribed or extinguished, or to plead discussion as provided in Articles 5154 and 5155; and

(2) All of the rights granted a third possessor under Article 2703(1) and (3).



CCP 3751 - Notice to be recorded to affect third persons

CHAPTER 4. NOTICE OF PENDENCY OF ACTION

Art. 3751. Notice to be recorded to affect third persons

The pendency of an action or proceeding in any court, state or federal, in this state affecting the title to, or asserting a mortgage or privilege on, immovable property does not constitute notice to a third person not a party thereto unless a notice of the pendency of the action or proceeding is made, and filed or recorded, as required by Article 3752.



CCP 3752 - Requirements of notice; recordation

Art. 3752. Requirements of notice; recordation

A. The notice referred to in Article 3751 shall be in writing, signed by the plaintiff, defendant, or other party to the action or proceeding who desires to have the notice recorded, or by a counsel of record for such party showing the name of the persons against whom it is to be effective, the name of the court in which the action or proceeding has been filed, the title, docket number, date of filing, and object thereof, and the description of the property sought to be affected thereby.

NOTE: Paragraph B effective until August 15, 2007. See Acts 2006, No. 267, §1.

B. This notice shall be recorded in the mortgage office of the parish where the property to be affected is situated, and has effect from the time of the filing for recordation.

NOTE: Paragraph B as amended by Acts 2006, No. 267, §1, eff. August 15, 2007:

B. This notice shall be recorded in the mortgage office of the parish where the property to be affected is situated and has effect from the time of the filing for recordation. The notice shall cease to have effect after ten years from the date of its filing for recordation. Nevertheless, if the action or proceeding is still pending, the notice may be reinscribed by refiling the notice. A reinscription of the notice that is filed before the effect of recordation ceases continues that effect for five years from the day the notice is reinscribed.

Acts 2005, No. 169, §3, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Acts 2006, No. 267, §1, eff. Aug. 15, 2007.



CCP 3753 - Cancellation of notice of pendency

Art. 3753. Cancellation of notice of pendency

When judgment is rendered in the action or proceeding against the party who filed the notice of the pendency thereof, the judgment shall order the cancellation of the notice at the expense of the party who filed it, and as part of the costs of the action or proceeding. Nevertheless, the notice of pendency filed in connection with the proceeding which gave rise to the judgment shall be canceled at the request of any interested party if the judgment has been canceled or if the action or proceeding has been dismissed.

Acts 1999, No. 870, §1.



CCP 3781 - Petition; summary trial; issuance of writs

TITLE III

EXTRAORDINARY REMEDIES

CHAPTER 1. GENERAL DISPOSITIONS

Art. 3781. Petition; summary trial; issuance of writs

A writ of habeas corpus, mandamus, or quo warranto may be ordered by the court only on petition. The proceedings may be tried summarily and the writ when ordered may be signed by the clerk under the seal of the court, or it may be issued and signed by the judge without further formality.



CCP 3782 - Return date

Art. 3782. Return date

Except as otherwise provided by law, a petition for a writ of habeas corpus, mandamus, or quo warranto shall be assigned for hearing not less than two or more than ten days after the service of the writ; but, upon proper showing, the court may assign the matter for hearing less than two days after the service of the writ.

Amended by Acts 1964, No. 483, §1; Acts 1966, No. 36, §1.



CCP 3783 - Answer

Art. 3783. Answer

A written answer to a petition for a writ shall be filed not later than the time fixed for the hearing.



CCP 3784 - Hearing

Art. 3784. Hearing

The hearing may be held in open court or in chambers, in term or in vacation.



CCP 3785 - Disobedience of writ or judgment; contempt

Art. 3785. Disobedience of writ or judgment; contempt

A person who fails to comply with a writ of habeas corpus, or with a judgment rendered after a hearing on a petition for a writ of habeas corpus, mandamus, or quo warranto may be punished for contempt. When a sentence of imprisonment is imposed for contempt, imprisonment may continue until the defendant obeys the writ or judgment.



CCP 3821 - Definition

CHAPTER 2. HABEAS CORPUS

Art. 3821. Definition

Habeas corpus is a writ commanding a person who has another in his custody to produce him before the court and to state the authority for the custody.

Custody, as used in this Chapter, includes detention and confinement.

A petition for a writ of habeas corpus may be filed by the person in custody or by any other person in his behalf.



CCP 3822 - Venue

Art. 3822. Venue

Habeas corpus proceedings may be brought in the parish in which the defendant is domiciled or the parish in which the person detained is in custody.



CCP 3823 - Persons authorized to make service; proof of service

Art. 3823. Persons authorized to make service; proof of service

A writ of habeas corpus may be served by any person over the age of twenty-one who is capable of testifying.

If the writ is served by someone other than a sheriff, the affidavit of the person who served it shall be prima facie proof of such service.



CCP 3824 - Method of service

Art. 3824. Method of service

A writ of habeas corpus shall be served upon the party to whom it is addressed or who has the person in custody in the manner provided by Articles 1232 and 1233. If personal service cannot be made, service may be made by attaching the writ to an entrance door of the residence of the party to be served or to a door of the place where the person is in custody.



CCP 3825 - Answer; production of person in custody

Art. 3825. Answer; production of person in custody

The person upon whom the writ has been served, whether it is directed to him or not, shall file an answer stating whether he has custody of the person named in the writ. If the person is in his custody, he shall produce him and state in his answer by what authority he holds the person detained.



CCP 3826 - Transfer of custody; answer

Art. 3826. Transfer of custody; answer

If the person upon whom the writ of habeas corpus is served has transferred the custody of the person detained prior to service of the writ, he shall state in his answer the name and address of the person to whom custody was transferred, the time of and the authority for the transfer, and the place where the person detained is then in custody.



CCP 3827 - Inability to produce person in custody

Art. 3827. Inability to produce person in custody

If the person in custody cannot be brought before the court, the reasons therefor shall be stated in the answer. The hearing may proceed as if he had been produced.



CCP 3828 - Custody pendente lite

Art. 3828. Custody pendente lite

If judgment cannot be rendered immediately, the court may award the custody to a proper person until rendition of the judgment.



CCP 3829 - Notice of hearing

Art. 3829. Notice of hearing

When a person is in custody by virtue of a prior court order, or at the request of any person, reasonable written notice of the hearing shall be given to the person who provoked the prior court order or requested the custody.



CCP 3830 - Judgment

Art. 3830. Judgment

The judgment may order the person released or placed in the custody of a proper person.



CCP 3831 - Appeal not to suspend execution of judgment; delay

Art. 3831. Appeal not to suspend execution of judgment; delay

An appeal from a judgment ordering the release of a person from custody or placing him in the custody of another person shall not suspend the execution of the judgment.

Such an appeal shall be taken only within thirty days from the applicable dates provided in Article 2087(A).

Amended by Acts 1974, No. 132, §1.



CCP 3861 - Definition

CHAPTER 3. MANDAMUS

Art. 3861. Definition

Mandamus is a writ directing a public officer or a corporation or an officer thereof to perform any of the duties set forth in Articles 3863 and 3864.



CCP 3862 - Mandamus; issuance of

Art. 3862. Mandamus; issuance of

A writ of mandamus may be issued in all cases where the law provides no relief by ordinary means or where the delay involved in obtaining ordinary relief may cause injustice; provided, however, that no court shall issue or cause to be issued a writ of mandamus to compel the expenditure of state funds by any state department, board or agency, or any officer, administrator or head thereof, or any officer of the state of Louisiana, in any suit or action involving the expenditure of public funds under any statute or law of this state, when the director of such department, board or agency, or the governor shall certify that the expenditure of such funds would have the effect of creating a deficit in the funds of said agency or be in violation of the requirements placed upon the expenditure of such funds by the legislature.

Amended by Acts 1969, No. 34, §3.



CCP 3863 - Person against whom writ directed

Art. 3863. Person against whom writ directed

A writ of mandamus may be directed to a public officer to compel the performance of a ministerial duty required by law, or to a former officer or his heirs to compel the delivery of the papers and effects of the office to his successor.



CCP 3864 - Mandamus against corporation or corporate officer

Art. 3864. Mandamus against corporation or corporate officer

A writ of mandamus may be directed to a corporation or an officer thereof to compel:

(1) The holding of an election or the performance of other duties required by the corporate charter or bylaws or prescribed by law; or

(2) The recognition of the rights of its members or shareholders.



CCP 3865 - Alternative writ

Art. 3865. Alternative writ

Upon the filing of a petition for a writ of mandamus, the court shall order the issuance of an alternative writ directing the defendant to perform the act demanded or to show cause to the contrary.



CCP 3866 - Judgment

Art. 3866. Judgment

After the hearing, the court may render judgment making the writ peremptory.



CCP 3901 - Definition

CHAPTER 4. QUO WARRANTO

Art. 3901. Definition

Quo warranto is a writ directing an individual to show by what authority he claims or holds public office, or office in a corporation, or directing a corporation to show by what authority it exercises certain powers. Its purpose is to prevent usurpation of office or of powers.



CCP 3902 - Judgment

Art. 3902. Judgment

When the court finds that a person is holding or claiming office without authority, the judgment shall forbid him to do so. It may declare who is entitled to the office and may direct an election when necessary.

When the court finds that a corporation is exceeding its powers, the judgment shall prohibit it from doing so.



CCP 3941 - Court where action brought; nullity of judgment of court of improper venue

TITLE IV.

DIVORCE AND ANNULMENT OF MARRIAGE

CHAPTER 1. DIVORCE AND ANNULMENT

Art. 3941. Court where action brought; nullity of judgment of court of improper venue

A. An action for an annulment of marriage or for a divorce shall be brought in a parish where either party is domiciled, or in the parish of the last matrimonial domicile.

B. The venue provided in this Article may not be waived, and a judgment rendered in either of these actions by a court of improper venue is an absolute nullity.

Acts 1990, No. 1009, §4, eff. Jan. 1, 1991.



CCP 3942 - Appeal from judgment granting or refusing annulment or divorce

Art. 3942. Appeal from judgment granting or refusing annulment or divorce

A. An appeal from a judgment granting or refusing an annulment of marriage or a divorce can be taken only within thirty days from the applicable date provided in Article 2087(A).

B. Such an appeal shall suspend the execution of the judgment insofar as the judgment relates to the annulment, divorce, or any partition of community property or settlement of claims arising from the matrimonial regime.

Acts 1986, No. 225, §2; Acts 1990, No. 1009, §4, eff. Jan. 1, 1991.



CCP 3943 - Appeal from judgment awarding custody, visitation, or support

Art. 3943. Appeal from judgment awarding custody, visitation, or support

An appeal from a judgment awarding custody, visitation, or support of a person can be taken only within the delay provided in Article 3942. Such an appeal shall not suspend execution of the judgment insofar as the judgment relates to custody, visitation, or support.

Acts 1993, No. 261, §3, eff. Jan. 1, 1994.



CCP 3944 - Injunctive relief in divorce actions; bond not required in certain cases

Art. 3944. Injunctive relief in divorce actions; bond not required in certain cases

Either party to an action for divorce may obtain injunctive relief as provided in Part V of Chapter 1 of Code Title V of Code Book I of Title 9 (R.S. 9:371 et seq.) of the Revised Statutes without bond.

Acts 1990, No. 1009, §4, eff. Jan. 1, 1991.



CCP 3945 - Incidental order of temporary child custody; injunctive relief; exceptions

Art. 3945. Incidental order of temporary child custody; injunctive relief; exceptions

A. The injunctive relief afforded either party to an action for divorce or other proceeding which includes a provision for the temporary custody of a minor child shall be governed by the additional provisions of this Article.

B. An ex parte order of temporary custody of a minor child shall not be granted unless:

(1) It clearly appears from specific facts shown by a verified petition or by supporting affidavit that immediate and irreparable injury will result to the child before the adverse party or his attorney can be heard in opposition.

(2) The applicant's attorney certifies to the court, in writing, either:

(a) The efforts which have been made to give the adverse party reasonable notice of the date and time such order is being presented to the court.

(b) The reasons supporting his claim that notice should not be required.

C. An ex parte order of temporary custody shall:

(1) Expire by operation of law within thirty days of signing of the order; however, the order may be extended for good cause shown at any time before its expiration for one period not exceeding fifteen days.

(2) Provide specific provisions for temporary visitation by the adverse party of not less than forty-eight hours during any fifteen-day period, unless the verified petition or supporting affidavit clearly demonstrates that immediate and irreparable injury will result to the child as a result of such visitation.

(3) Be endorsed with the date on which the ex parte order is signed and the date and hour of the rule to show cause.

D. The rule to show cause why the respondent should not be awarded the custody, joint custody, or visitation of the child shall be assigned for hearing not more than thirty days after signing of the ex parte order of temporary custody.

E. Any ex parte order not in compliance with the provisions of this Article is not enforceable, and is null and void.

F. In the event an ex parte order of temporary custody is denied, the court shall specifically allocate between the parents the time which the child shall spend with each parent at the hearing on the rule to show cause set pursuant to Paragraph D of this Article, unless immediate and irreparable injury will result to the child.

G. The provisions of this Article do not apply to any order of custody of a child requested in a verified petition alleging the applicability of the Domestic Abuse Assistance Act, R.S. 46:2131 et seq., Children's Code Article 1564 et seq., or the Post-Separation Family Violence Relief Act, R.S. 9:361 et seq.

Acts 1990, No. 1008, §4, eff. Jan. 1, 1991; Acts 1995, No. 1204, §1; Acts 1997, No. 374, §1; Acts 2009, No. 379, §1; Acts 2014, No. 619, §1.



CCP 3946 - Execution of support and claims for contributions awards in arrears

Art. 3946. Execution of support and claims for contributions awards in arrears

A. When a payment of support under a judgment is in arrears, the party entitled thereto may proceed by contradictory motion to have the amount of past due support determined and made executory. On the trial of the contradictory motion, the court shall render judgment for the amount of past due support.

B. The same rules and procedures apply when an installment payment of an award for contributions made to a spouse's education or training is in arrears.

Acts 1995, No. 1204, §1.



CCP 3947 - Name confirmation

Art. 3947. Name confirmation

A. Marriage does not change the name of either spouse. However, a married person may use the surname of either or both spouses as a surname.

B. The court may enter an order confirming the name of a married woman in a divorce proceeding, whether she is the plaintiff or defendant, which confirmation shall be limited to the name which she was using at the time of the marriage, or the name of her minor children, or her maiden name, without complying with the provisions of R.S. 13:4751 through 4755. This Article shall not be construed to allow her to amend her birth certificate with the Bureau of Vital Statistics.

Acts 1987, No. 836, §1.



CCP 3951 - Petition for divorce

CHAPTER 2. DIVORCE UNDER CIVIL CODE ARTICLE 102

Art. 3951. Petition for divorce

A petition for divorce under Civil Code Article 102 shall contain allegations of jurisdiction and venue and shall be verified by the affidavit of the petitioner.

Acts 1990, No. 1009, §5, eff. Jan. 1, 1991.



CCP 3952 - Rule to show cause and affidavit

Art. 3952. Rule to show cause and affidavit

The rule to show cause provided in Civil Code Article 102 shall allege proper service of the initial petition for divorce, that the requisite period of time, in accordance with Article 103.1, or more has elapsed since that service, and that the spouses have lived separate and apart continuously for the requisite period of time, in accordance with Article 103.1. The rule to show cause shall be verified by the affidavit of the mover and shall be served on the defendant, the defendant's attorney of record, or the duly appointed curator for the defendant prior to the granting of the divorce, unless service is waived by the defendant.

Acts 1990, No. 1009, §5, eff. Jan. 1, 1991; Acts 1995, No. 386, §2; Acts 2006, No. 743, §2, eff. Jan. 1, 2007.



CCP 3953 - Nullity of judgment

Art. 3953. Nullity of judgment

A judgment rendered in accordance with Civil Code Article 102 shall be an absolute nullity when:

(1) Less than the requisite period of time, in accordance with Article 103.1, has elapsed between service of the petition, or between execution of written waiver of service of the petition, and filing of the rule to show cause.

(2) Less than the requisite period of time, in accordance with Article 103.1, has elapsed between the date the parties commenced living separate and apart and filing of the rule to show cause.

(3) The requirements of this Title with respect to jurisdiction and venue have not been met.

Acts 1990, No. 1009, §5, eff. Jan. 1, 1991; Acts 1991, No. 367, §2; Acts 1995, No. 386, §2; Acts 2006, No. 743, §2, eff. Jan. 1, 2007.



CCP 3954 - Abandonment of action

Art. 3954. Abandonment of action

A. A divorce action instituted under Civil Code Article 102 is abandoned if the rule to show cause provided by that Article is not filed within two years of the service of the original petition or execution of written waiver of service of the original petition.

B. This provision shall be operative without formal order, but on ex parte motion of any party or other interested person, the trial court shall enter a formal order of dismissal as of the date of abandonment.

Acts 1990, No. 1009, §5, eff. Jan. 1, 1991; Acts 1991, No. 367, §2.



CCP 3955 - Service of petition

Art. 3955. Service of petition

A. When a petition for divorce is filed in accordance with Civil Code Article 102, service of the petition shall be requested on the defendant within ninety days of the filing of the petition.

B. If the defendant is an absentee, the request for appointment of a curator ad hoc within ninety days of commencement of the action constitutes compliance with the requirements of Paragraph A of this Article.

C. The defendant may expressly waive the requirements of Paragraph A of this Article by any written waiver. The requirement provided by Paragraph A of this Article shall be expressly waived by a defendant unless the defendant files, in accordance with the provisions of Article 928, a declinatory exception of insufficiency of service of process specifically alleging the failure to timely request service of the petition, in which case, after due proceedings, the action shall be dismissed.

D. If not waived, a request for service of citation upon the defendant shall be considered timely if requested on the defendant within the time period provided by this Article, notwithstanding insufficient or erroneous service.

Acts 2010, No. 407, §1; Acts 2014, No. 379, §2, eff. May 30, 2014.



CCP 3956 - Evidence of facts in divorce action

Art. 3956. Evidence of facts in divorce action

The facts entitling a moving party to a divorce in accordance with Civil Code Article 102 may be established by:

(1) The petition for divorce.

(2)(a) The sheriff's return of service of the petition.

(b) The sheriff's return of service of the petition showing personal service on the defendant if the parties were living together at the time of the filing of the petition.

(c) The return receipt when service is effectuated pursuant to R.S. 13:3204.

(d) Waiver of the service of petition.

(3) The rule to show cause and the affidavit required by Code of Civil Procedure Article 3952.

(4) The sheriff's return of service of the rule, or by a waiver of that service.

(5) The affidavit of the mover, executed after the filing of the rule, that the parties have lived separate and apart continuously for at least the requisite period of time, in accordance with Civil Code Article 103.1, prior to the filing of the rule to show cause and are still living separate and apart and that the mover desires to be divorced.

Acts 1990, No. 1009, §5, eff. Jan. 1, 1991; Acts 1991, No. 367, §2; Acts 1995, No. 386, §2; Acts 1999, No. 95, §1; Acts 2006, No. 743, §2, eff. Jan. 1, 2007.



CCP 3957 - Waiver of service of petition and rule to show cause and accompanying notices

Art. 3957. Waiver of service of petition and rule to show cause and accompanying notices

A. A party in a divorce action under Civil Code Article 102 may expressly waive service of the petition and accompanying notice by any written waiver executed after the filing of the petition and made part of the record.

B. If there is such a waiver, the periods specified by Civil Code Article 102 and Code of Civil Procedure Articles 3953 and 3954 shall run from the date of execution of the waiver.

C. A party in a divorce action under Civil Code Article 102 may expressly waive service of the rule to show cause why a divorce should not be granted and accompanying notice by any written waiver executed after the filing of the rule to show cause and made part of the record.

Acts 1991, No. 367, §2.



CCP 3958 - Voluntary dismissal

Art. 3958. Voluntary dismissal

A judgment dismissing a petition for divorce under Civil Code Article 102 shall be rendered upon joint application of the parties and upon payment of all costs, or upon contradictory motion of the plaintiff. A judgment of dismissal rendered under this Article shall be without prejudice to any separation of property decree rendered under Civil Code Articles 2374 and 2375.

Acts 1993, No. 628, §1.



CCP 3991 - Petition for judicial emancipation

TITLE V

JUDICIAL EMANCIPATION

Art. 3991. Petition for judicial emancipation

A. A minor age sixteen or older may petition for emancipation individually without the participation of his tutor or administrator. The petition of the minor shall name as parties defendant and shall be served personally on the parents of the minor, if parental authority exists, or his tutor if parental authority does not exist.

B. The parents of a minor age sixteen or older, if parental authority exists, or the tutor of the minor, if parental authority does not exist, may petition for the emancipation of the minor. A petition filed by the parents or tutor of a minor shall name the minor as defendant and shall be served personally on the minor and on an attorney appointed by the court, who shall represent the minor.

C. A joint petition for judicial emancipation may be filed by a minor age sixteen or older and the parents of the minor, if parental authority exists, or the tutor of the minor, if parental authority does not exist. A joint petition need not be served on any party.

Acts 2008, No. 786, §2, eff. Jan. 1, 2009.



CCP 3992 - Petition requirements

Art. 3992. Petition requirements

The petition shall be verified by all petitioners and shall set forth the following with particularity:

(1) The name, domicile, age, and, if known, the current address of the minor.

(2) The names and current addresses of the parents and any tutors of the minor, if known.

(3) The reasons why good cause exists for emancipation.

(4) If limited judicial emancipation is requested, the effects of majority sought to be conferred upon the minor.

(5) A descriptive list of the property of the minor, including the location of such property, if known.

Acts 2008, No. 786, §2, eff. Jan. 1, 2009.



CCP 3993 - Venue for judicial emancipation

Art. 3993. Venue for judicial emancipation

Venue for a judicial emancipation proceeding is the parish where a party is domiciled.

Amended by Acts 1972, No. 347, §2; Acts 2008, No. 786, §2, eff. Jan. 1, 2009.



CCP 3994 - Emancipation hearing

Art. 3994. Emancipation hearing

A. An emancipation hearing shall be a summary proceeding.

B. Except for good cause shown, the minor shall be present at the hearing and may be called as a witness by the court.

C. With the consent of all parties and the court, judicial emancipation may be granted without a hearing upon a joint petition for emancipation.

Acts 2008, No. 786, §2, eff. Jan. 1, 2009.



CCP 3995 - Judgment of limited emancipation

Art. 3995. Judgment of limited emancipation

A judgment of limited emancipation shall specify the effects of majority conferred and shall state that the minor retains all other effects of minority.

Acts 2008, No. 786, §2, eff. Jan. 1, 2009.



CCP 3996 - Appeal

Art. 3996. Appeal

A judgment granting, modifying, or terminating emancipation is not suspended during the pendency of an appeal. The validity of an act of the minor shall not be affected by the subsequent modification or termination of the judgment.

Acts 2008, No. 786, §2, eff. Jan. 1, 2009.



CCP 3997 - Modification or termination of emancipation

Art. 3997. Modification or termination of emancipation

On motion of the court or any person, the court for good cause shown may modify or terminate its judgment of emancipation or an act of limited emancipation by authentic act.

Acts 2008, No. 786, §2, eff. Jan. 1, 2009.



CCP 3998 - Recordation

Art. 3998. Recordation

A. The clerk of court shall record every judgment granting, modifying, or terminating emancipation in the conveyance records of the parish in which the judgment was rendered.

B. Within fifteen days of the signing of a judgment granting, modifying, or terminating emancipation, the petitioner shall cause it to be recorded in the conveyance records of every other parish in which the minor owns immovable property.

Acts 2008, No. 786, §2, eff. Jan. 1, 2009.



CCP 4031 - Minor domiciled in the state

TITLE VI

TUTORSHIP

CHAPTER 1. COURT WHERE PROCEEDINGS ARE BROUGHT

Art. 4031. Minor domiciled in the state

A. Except as provided in Paragraph B, a petition for the appointment of a tutor of a minor domiciled in the state shall be filed in the district court of the parish where:

(1) The surviving parent is domiciled, if one parent is dead; or

(2) The parent or other person awarded custody of the minor is domiciled, if the parents are divorced or judicially separated; or

(3) The minor resides.

B. If the parents who are divorced or judicially separated are awarded joint custody of a minor:

(1) They shall petition jointly for appointment as cotutors in the district court of the parish in which the proceedings for divorce or judicial separation were instituted, or if the award of joint custody has specified the legal domicile of the minor, in the district court of the parish of the legal domicile of the minor, or in the district court of the parish where the child resides.

(2) With the permission of the judge, either parent may file a petition in the same court as provided in Subparagraph (1) for appointment as tutor for the limited purpose of enforcing a particular right or compromising a particular claim of an unemancipated minor if the other parent fails or refuses to do so.

Amended by Acts 1981, No. 283, §2; Acts 1990, No. 764, §1; Acts 1995, No. 268, §1, eff. June 14, 1995.



CCP 4032 - Minor not domiciled in the state

Art. 4032. Minor not domiciled in the state

If the minor is not domiciled in the state, a petition for the appointment of a tutor may be filed in any parish where:

(1) Immovable property of the minor is situated; or

(2) Movable property of the minor is situated, if he owns no immovable property in the state.



CCP 4033 - Petitions filed in two or more courts; stay of proceedings in second and subsequent courts; adoption of proceedings by first court

Art. 4033. Petitions filed in two or more courts; stay of proceedings in second and subsequent courts; adoption of proceedings by first court

If petitions for the appointment of a tutor are filed in two or more competent courts, the court in which a petition was first filed shall proceed to a determination of the issues and the proceedings in the other courts shall be stayed. However, the first court may adopt as its own any of the proceedings taken in the other courts.



CCP 4034 - Proceedings subsequent to appointment of tutor

Art. 4034. Proceedings subsequent to appointment of tutor

Proceedings relative to a tutorship subsequent to the confirmation or appointment of a tutor who is domiciled in the state shall be brought in the parish of his domicile if he is living at the time or, if he is dead, in the parish where he was last domiciled. If the proceedings are brought in a court other than the one which confirmed or appointed the tutor, the court may require the filing of certified copies of all or any part of the proceedings in the other court.

Proceedings relative to a tutorship subsequent to the confirmation or appointment of a tutor who is not domiciled in this state, or who has left the state permanently, shall be brought in the court which confirmed or appointed him.

Amended by Acts 1964, No. 4, §1.



CCP 4061 - Natural tutor; general obligations

CHAPTER 2. APPOINTMENT OF PARTICULAR TUTORS

Art. 4061. Natural tutor; general obligations

Before a natural tutor enters upon the performance of his official duties, he must take an oath to discharge faithfully the duties of his office, cause an inventory to be taken or a detailed descriptive list to be prepared, and cause a legal mortgage in favor of the minor to be inscribed, or furnish security, in the manner provided by law.

Acts. 1983, No. 344, §1.



CCP 4061.1 - Natural tutor; action for damages on behalf of child

Art. 4061.1. Natural tutor; action for damages on behalf of child

A. Notwithstanding Article 4061, the natural tutor of a minor child may file an action for damages based on a delictual obligation without the necessity of qualifying as tutor pursuant to Article 4061 and without the necessity of filing a petition pursuant to Article 4031, if the natural tutor is any of the following:

(1) The surviving parent of the minor child.

(2) The parent under whose sole care the minor child has been placed when the parents are divorced or judicially separated from bed and board.

(3) The mother of her child born outside of marriage not acknowledged by the father, or acknowledged by him alone without her concurrence.

B. The petitioner in an action for damages based on a delictual obligation shall allege in the petition that he qualifies under Paragraph A of this Article to act of right as tutor, and the petitioner shall set forth the facts, including the relationship to the minor child, entitling the petitioner to act as tutor.

C. This Article shall not apply to parents who share joint custody of the minor child or to parents who have both acknowledged their child born outside of marriage pursuant to the Civil Code.

Acts 2003, No. 155, §1; Acts 2004, No. 26, §2.



CCP 4062 - Tutorship by will

Art. 4062. Tutorship by will

The court shall appoint as tutor the person nominated as such in a testament or an authentic act, upon his furnishing security and taking an oath, as provided in Articles 4131 and 4171, unless he is disqualified or unless for some other reason the court determines that the appointment would not be for the best interest of the minor.



CCP 4063 - Legal tutor

Art. 4063. Legal tutor

The court shall appoint a legal tutor under the circumstances and according to the rules for priority provided by law, and in the manner provided in Articles 4065 through 4068.



CCP 4064 - Dative tutor

Art. 4064. Dative tutor

The court shall appoint a dative tutor under the circumstances provided by law and in the manner provided in Articles 4065 through 4068.



CCP 4065 - Legal or dative tutor; petition for appointment; publication of notice

Art. 4065. Legal or dative tutor; petition for appointment; publication of notice

When a petition for appointment as legal or dative tutor is filed, the applicant shall annex an affidavit listing to the best of his knowledge the minor's ascendants and collaterals by blood within the third degree and the surviving spouse of the minor's mother or father dying last who reside in the state. A copy of the petition for appointment shall be mailed by registered or certified mail to each person listed in the affidavit.

Notice of the application shall be published once in the parish where the petition was filed, in the manner provided by law.

Amended by Acts 1976, No. 429, §3.



CCP 4066 - Opposition to application of legal or dative tutor

Art. 4066. Opposition to application of legal or dative tutor

An opposition to an application for appointment as legal or dative tutor may be filed at any time prior to the appointment, as provided in Article 4067. The opposition shall comply with Article 2972 and shall allege the grounds upon which it is claimed that the applicant is disqualified or that it would be in the best interest of the minor for the opponent to be appointed tutor instead of the applicant.

Amended by Acts 1976, No. 429, §3.



CCP 4067 - Appointment of legal or dative tutor

Art. 4067. Appointment of legal or dative tutor

At any time after the expiration of ten days from date of publication or date of mailing of the notice as provided in Article 4065, whichever period is longer, if no opposition has been filed, the court shall appoint the applicant, unless he is disqualified under Article 4231.

If an opposition has been filed, it shall be tried in a summary manner.

Amended by Acts 1976, No. 429, §3.



CCP 4068 - Appeal from judgment confirming, appointing, or removing tutor or undertutor; effect

Art. 4068. Appeal from judgment confirming, appointing, or removing tutor or undertutor; effect

An appeal from a judgment confirming, appointing, or removing a tutor or an undertutor can only be taken within thirty days from the applicable date provided in Article 2087(A).

Such judgment shall not be suspended during the pendency of an appeal. The acts of a tutor or of an undertutor shall not be invalidated by the annulment of his appointment on appeal.



CCP 4069 - Separate tutor of property

Art. 4069. Separate tutor of property

A. In exceptional cases and for good cause shown, the court may appoint a bank or another person as administrator or tutor of the property of the minor. This appointment may be made upon the court's own motion or upon the motion of the tutor or other person entitled to the tutorship if no tutor has been previously appointed, or upon motion of any interested person after a contradictory hearing with the tutor, administrator, or person entitled to the tutorship or the administration.

B. If a person is appointed as tutor or administrator of the minor's property, pursuant to this Article or Civil Code Article 258, that person shall furnish security as provided in Article 4131.

Acts 1992, No. 680, §2.



CCP 4070 - Provisional tutor

Art. 4070. Provisional tutor

On the application of an interested person or on its own motion, pending the appointment of a tutor, the court may appoint a qualified person as provisional tutor of a minor, if such appointment is necessary for the welfare of the minor or for the preservation of his property.



CCP 4071 - Security, oath, and tenure of provisional tutor

Art. 4071. Security, oath, and tenure of provisional tutor

A provisional tutor shall take an oath to discharge faithfully the duties of his office and shall furnish security as provided in Article 4132 for the faithful performance of his duties, in an amount determined by the court as adequate for the protection of the minor.

A provisional tutor shall continue in office until his appointment is terminated by the court or until a tutor has been qualified.



CCP 4072 - Inventory or detailed descriptive list on appointment of provisional tutor

Art. 4072. Inventory or detailed descriptive list on appointment of provisional tutor

When the court appoints a provisional tutor, it shall order the taking of an inventory or the preparation of a detailed descriptive list of the minor's property as provided in Articles 4101 and 4102.

Acts 1983, No. 344, §1.



CCP 4073 - Functions, duties, and authority of provisional tutor

Art. 4073. Functions, duties, and authority of provisional tutor

The functions of a provisional tutor are limited to the care of the person of the minor and the preservation of his rights and property. In the performance of his functions, a provisional tutor has the same authority, and is subject to the same duties and obligations, as a tutor.

Under specific authority of the court which appointed him, a provisional tutor may:

(1) Institute and prosecute an action to enforce judicially a right of the minor; and

(2) Operate a business belonging to the minor.

A provisional tutor shall file an account upon the termination of his authority.



CCP 4101 - Inventory and appraisement or descriptive list

CHAPTER 3. INVENTORY OF MINOR'S PROPERTY

Art. 4101. Inventory and appraisement or descriptive list

A. When any person applies to be appointed as tutor, the court shall order either the taking of an inventory and an appraisal of the minor's property or the preparation of a detailed descriptive list of his property in accordance with Article 4462.

B. If an inventory is ordered, it shall be begun not later than ten days after the order is signed. The court shall appoint a notary of each parish in which property of the minor has a situs to take the inventory of such property in that parish.

Acts 1983, No. 344, §1.



CCP 4102 - Procedure for inventory; proces verbal; return

Art. 4102. Procedure for inventory; proces verbal; return

In so far as applicable, Articles 3131 through 3134 shall govern the procedure for the taking of the inventory, proces verbal, and the return and effect of the proces verbal.



CCP 4131 - Amount

CHAPTER 4. SECURITY OF TUTOR

Art. 4131. Amount

A. The person appointed tutor, except the natural tutor, shall furnish security for the faithful performance of his duties in an amount equal to the total value of the minor's movable property as shown by the inventory or detailed descriptive list, plus such additional sum as the court may consider sufficient to cover any loss or damage which may be caused by the bad administration of the tutor.

B. Upon proper showing that the security required is substantially in excess of that needed for the protection of the minor, the court may fix the security at any amount which it considers sufficient for the protection of the minor.

C. The court may order the security to be increased or diminished at any time as the movable property may increase or diminish in value, or for other circumstances which the court may consider proper.

D. When the only asset of the minor is a contested claim for damages, the court may postpone the furnishing of security until the claim is recovered, at which time the tutor shall provide security as required by this Article.

Acts 1983, No. 344, §1; Acts 1985, No. 146, §1.



CCP 4132 - Nature of security

Art. 4132. Nature of security

A. The security required by Article 4131 shall be in the form of a bond, to be approved by the court, and secured by:

(1) A surety company authorized to do business in this state;

(2) Bonds of this state or of any political subdivision or any municipality thereof, or of the United States, or certificates of deposit in any bank, savings bank, or trust company chartered under the laws of Louisiana or National Banking Association domiciled in this state and insured by the Federal Deposit Insurance Corporation, or shares of any building or loan or homestead association domiciled in this state and insured by an agency of the United States, in an amount at par value equal at least to the amount of the security required; or

(3) No less than two personal sureties signing in solido who are residents of this state and who each have unencumbered property located in this state in an amount amply sufficient to secure the amount of the bonds notwithstanding the provisions of Civil Code Article 3042 or any other law to the contrary.

B. Bonds or homestead shares or certificates of deposit of a bank posted as security shall be deposited for safekeeping with the clerk of court or in a bank or other recognized depository as directed by the court, and may not be withdrawn without an order of court. The form of the act under which such bonds or shares are given in security shall be substantially that of a bond, in which the principal binds himself and declares that instead of furnishing sureties, he deposits, as directed by the court, such bonds or shares to be subject to any claim the minor may have.

C. Insured homestead shares or certificates of deposit of a bank may not be furnished as security in excess of the amount insured.

D. The bond shall not be recorded in the mortgage records nor operate as a mortgage.

Amended by Acts 1977, No. 192, §1, eff. July 5, 1977; Acts 1985, No. 136, §1.



CCP 4133 - Special mortgage instead of bond

Art. 4133. Special mortgage instead of bond

A. Instead of the security required by Articles 4131 and 4132, the tutor may furnish a special mortgage in favor of the minor on immovable property otherwise unencumbered. The mortgage shall be for the same amount as the security required by Article 4131 and shall be approved by the court as provided in Article 4271.

B. The costs occasioned by the furnishing of a special mortgage shall be borne by the tutor.

C. The special mortgage shall include the date of birth of the minor. The failure to include the date of birth of the minor shall not invalidate the mortgage.

Acts 2005, No. 62, §1.



CCP 4134 - Natural tutor; bond; recordation of certificate of inventory or detailed descriptive list

Art. 4134. Natural tutor; bond; recordation of certificate of inventory or detailed descriptive list

A. Except as provided in Article 4135, a natural tutor shall not be required to furnish bond, but shall record in the mortgage records of the parish of his domicile a certificate of the clerk setting forth the date of birth of the minor, the last four digits of the social security number of the tutor and the total value of the minor's property according to the inventory or detailed descriptive list filed in the tutorship proceeding. If the minor has no assets, then no certificate need be filed until he acquires assets. If the only asset is a contested claim, then no certificate need be filed until the claim is recovered, as provided in Article 4131(D). A certificate of the recorder of mortgages setting forth the recordation of the clerk's certificate shall be filed in the tutorship proceedings before the tutor is appointed or letters of tutorship are issued.

B. Within thirty days after his appointment, the natural tutor shall cause the clerk's certificate to be recorded in the mortgage records of every other parish in the state in which he owns immovable property.

C. The recordation operates as a legal mortgage for the amount of the certificate in favor of the minor on all the immovable property of the tutor situated within any parish where recorded. A certificate recorded in the amount of zero dollars shall not create a legal mortgage. If the certificate does not contain the information required by Paragraph A of this Article, it will not be effective against third parties.

D. The legal mortgage shall prescribe four years after the minor reaches majority and shall be canceled from the mortgage record upon the request of any interested party.

Acts 1983, No. 344, §1; Acts 2003, No. 728, §1; Acts 2004, No. 322, §1; Acts 2014, No. 189, §1.



CCP 4135 - Security instead of legal mortgage

Art. 4135. Security instead of legal mortgage

Instead of the legal mortgage provided in Article 4134, a natural tutor may furnish bond in the amount provided by Article 4131 and of the nature provided by Article 4132, or a special mortgage as provided in Article 4133.

If the court determines that the legal mortgage will not be sufficient protection for the minor, and that substantial loss to the minor may result unless a bond is furnished, the court may order that the natural tutor furnish a bond or a special mortgage instead of the legal mortgage.



CCP 4136 - Substitution of one kind of security for another

Art. 4136. Substitution of one kind of security for another

Any tutor who desires to give bond or security and thus release from an existing general or special mortgage the whole or a portion of the property covered thereby may do so with the approval of the court as provided in Article 4271, provided the bond or security tendered fully protects the minor.

Any of the securities enumerated in Articles 4132 and 4133 may be substituted at any time either in whole or in part for any other kind, at the option of the tutor, and with the approval of the court as provided in Article 4271, which shall enter the necessary orders to render the substitutions effective. If other security has been furnished instead of a general mortgage, the tutor may not revert to a general mortgage.

When a bond or security is substituted only in part for the general or special mortgage, the amount thereof may be proportionately smaller based on the value of the property to be released from mortgage.



CCP 4137 - Subordination of legal mortgage to conventional mortgage

Art. 4137. Subordination of legal mortgage to conventional mortgage

The legal mortgage provided in Article 4134 may be subordinated to a conventional mortgage or other security to be given on the property of the tutor, provided such subordination is authorized by the court after proof that such would be to the best interest of the minor and provided the concurrence of the undertutor is first obtained.

Added by Acts 1980, No. 389, §1.



CCP 4171 - Oath

CHAPTER 5. OATH AND LETTERS OF TUTORSHIP

Art. 4171. Oath

Before the person appointed as tutor enters upon the performance of his official duties, he must take an oath to discharge faithfully the duties of his office. A natural tutor shall include in his oath a list of the parishes in which he owns immovable property.



CCP 4172 - Issuance of letters

Art. 4172. Issuance of letters

After the person appointed as tutor has qualified by furnishing the security required of him by law, and by taking his oath of office, the clerk shall issue to him letters of tutorship.

These letters, issued in the name and under the seal of the court, evidence the appointment of the tutor, his qualification, and his compliance with all requirements of law relating thereto.



CCP 4201 - Appointment; oath

CHAPTER 6. UNDERTUTOR

Art. 4201. Appointment; oath

At the time judgment is rendered appointing a tutor, the court shall also appoint a responsible person as undertutor.

Before entering upon the performance of his official duties, the undertutor must take an oath to discharge faithfully the duties of his office.



CCP 4202 - General duties of undertutor

Art. 4202. General duties of undertutor

The undertutor shall express his concurrence or nonconcurrence in action suggested by the tutor to the court, as set forth in Article 4271, and shall act for the minor whenever the minor's interest is opposed to that of the tutor.



CCP 4203 - Compelling tutor to account

Art. 4203. Compelling tutor to account

The undertutor shall apply to the court for an order compelling the tutor to file an account whenever the tutor has failed to file his annual account or at any other time when the circumstances indicate that an account should be filed.



CCP 4204 - Security of tutor, undertutor's duty regarding sufficiency

Art. 4204. Security of tutor, undertutor's duty regarding sufficiency

The undertutor shall:

(1) Cause the natural tutor to record the legal mortgage in favor of the minor as provided in Article 4134;

(2) Require the tutor to furnish evidence that he has a valid and merchantable title to property offered as security under a special mortgage instead of bond and that the value of the property is at least equal to the amount of security required; otherwise the undertutor shall oppose the tutor's application to furnish a special mortgage; and

(3) Apply to the court for an order compelling the tutor to furnish additional security whenever the security has become insufficient for any reason.



CCP 4205 - Vacancy in tutorship, duty of undertutor

Art. 4205. Vacancy in tutorship, duty of undertutor

The tutorship does not devolve upon the undertutor when it is vacant. If a vacancy occurs, the undertutor shall apply to the court for the appointment of a new tutor.



CCP 4206 - Termination of duties

Art. 4206. Termination of duties

The undertutor is relieved of further duty and authority as undertutor when the minor reaches majority or is fully emancipated. However, his liability for acts prior thereto shall not be affected.



CCP 4231 - Disqualification of tutor

CHAPTER 7. DISQUALIFICATION, REVOCATION OF

APPOINTMENT, RESIGNATION, AND REMOVAL

Art. 4231. Disqualification of tutor

A. No person may be appointed tutor who is:

(1) Under eighteen years of age;

(2) Interdicted, or who, on contradictory hearing, is proved to be mentally incompetent;

(3) A convicted felon, under the laws of the United States or of any state or territory thereof;

(4) Indebted to the minor, unless he discharges the debt prior to the appointment;

(5) An adverse party to a suit to which the minor is a party; or

(6) A person who, on contradictory hearing, is proved to be incapable of performing the duties of the office, or to be otherwise unfit for appointment because of his physical or mental condition or bad moral character.

B. Except as provided in Paragraph C of this Article, the provisions of Subparagraphs (1), (3), (4), and (5) of Paragraph A do not apply to the parent of the minor.

C. The provisions of Paragraph B of this Article shall not apply to a natural parent of the minor who is convicted of a felony involving theft of funds or misappropriation of funds, a crime of violence as defined in R.S. 14:2(B), a sex offense as defined in R.S. 15:542 or R.S. 46:1844, or any other crime against an individual under the age of eighteen years.

Amended by Acts 1974, No. 573, §1; Acts 2001, No. 741, §1.



CCP 4232 - Revocation of appointment; extension of time to qualify

Art. 4232. Revocation of appointment; extension of time to qualify

If a person who is not a parent of the minor is appointed tutor and fails to qualify for the office within ten days from his appointment, on its own motion or on motion of any interested person, the court may revoke the appointment and appoint another qualified person to the office forthwith.

The delay allowed in this article for qualification may be extended by the court for good cause shown.



CCP 4233 - Resignation of tutor

Art. 4233. Resignation of tutor

A tutor other than a parent of the minor may resign when authorized by the court under Article 4271:

(1) If subsequent to his appointment as tutor he has been invested with an office or engaged in a service or occupation which excuses him from the obligation of serving as tutor;

(2) If he has reached the age of seventy years;

(3) If because of infirmity he has become incapable of discharging the duties of his office; or

(4) For any other reason which the court in its discretion may deem sufficient.

The resignation by a tutor shall become effective when a successor is appointed, as provided in Article 4237, and when his final account has been filed and homologated.

Amended by Acts 1974, No. 163, §1.



CCP 4234 - Removal of tutor

Art. 4234. Removal of tutor

The court may remove any tutor who is or has become disqualified; is a nonresident who has not appointed, or has left the state permanently without appointing, an agent to represent him as required by Article 4273; has become incapable of discharging the duties of his office; has mismanaged the minor's property; has failed to perform any duty imposed by law or by order of court; or if such removal would be in the best interests of the minor.

The court on its own motion may order, and on motion of any interested party shall order the tutor to show cause why he should not be removed from office. If service of this order cannot be made on the tutor for any reason, the court shall appoint an attorney at law to represent him, on whom service shall be made and against whom the proceeding shall be conducted contradictorily.

The removal of a tutor from office does not invalidate any of his official acts performed prior to his removal.

Amended by Acts 1964, No. 4, §1; Acts 1976, No. 429, §3.



CCP 4235 - Authority and liability of tutor after resignation or removal

Art. 4235. Authority and liability of tutor after resignation or removal

A tutor who has resigned or has been removed shall have no further authority as such, and no further duty except as provided by Article 4392. However, his liability for acts prior to his resignation or removal shall not be affected thereby.



CCP 4236 - Undertutor, grounds for disqualification, revocation, or removal

Art. 4236. Undertutor, grounds for disqualification, revocation, or removal

The grounds for disqualification, revocation, and removal provided in Articles 4231, 4232, and 4234, other than indebtedness to the minor, apply also to an undertutor.

An undertutor may resign at any time with the approval of the court, but the resignation shall not be effective until a successor has been appointed and qualified.



CCP 4237 - Appointment of successor tutor or undertutor

Art. 4237. Appointment of successor tutor or undertutor

When a tutor or undertutor dies, is removed, or resigns, another tutor or undertutor shall be appointed in his place in the manner provided for an original appointment.



CCP 4238 - Heirs of tutor; responsibility

Art. 4238. Heirs of tutor; responsibility

Tutorship is a personal trust, which does not descend to the heirs of the tutor upon his death. However, the representative of the tutor's succession or the major heirs who have accepted his succession are responsible for the administration of the minor's property until another tutor has been appointed.



CCP 4261 - Care of person of minor; expenses

CHAPTER 8. GENERAL FUNCTIONS, POWERS, AND

DUTIES OF TUTOR

Art. 4261. Care of person of minor; expenses

The tutor shall have custody of and shall care for the person of the minor. He shall see that the minor is properly reared and educated in accordance with his station in life.

The expenses for the support and education of the minor should not exceed the revenue from the minor's property. However, if the revenue is insufficient to support the minor properly or to procure him an education, with the approval of the court as provided in Article 4271, the tutor may expend the minor's capital for these purposes.



CCP 4262 - Administration of minor's property

Art. 4262. Administration of minor's property

The tutor shall take possession of, preserve, and administer the minor's property. He shall enforce all obligations in favor of the minor and shall represent him in all civil matters. He shall act at all times as a prudent administrator, and shall be personally responsible for all damages resulting from his failure so to act.

Natural cotutors shall be bound in solido except as to damages arising from the administration of all or a part of the minor's property by one of the cotutors individually pursuant to an order of the court or an agreement between the cotutors approved by the court.

Amended by Acts 1981, No. 283, §2; Acts 1982, No. 307, §2, eff. Jan. 1, 1983.



CCP 4263 - Contracts between tutor and minor

Art. 4263. Contracts between tutor and minor

A tutor cannot in his personal capacity or as representative for any other person make any contracts with the minor. He cannot acquire any property of the minor, or interest therein, personally or by means of a third person, except as otherwise provided by law.

Contracts prohibited by this article shall be null, and the tutor shall be liable to the minor for damages resulting therefrom.



CCP 4264 - Tutor's administration in his own name; procedural rights

Art. 4264. Tutor's administration in his own name; procedural rights

The tutor acts in his own name as tutor, and without the concurrence of the minor. The tutor may act through a mandatary or attorney in fact outside of the parish of his residence or as provided in Article 4273.

In the performance of his duties, the tutor may exercise all procedural rights available to a litigant.

Amended by Acts 1964, No. 4, §1.



CCP 4265 - Compromise and modification of obligations

Art. 4265. Compromise and modification of obligations

With the approval of the court as provided in Article 4271, a tutor may compromise an action or right of action by or against the minor, or extend, renew, or in any manner modify the terms of an obligation owed by or to the minor.



CCP 4266 - Continuation of business

Art. 4266. Continuation of business

The court may authorize a tutor to continue any business in which the minor has an interest, when it appears to the best interest of the minor, and after compliance with Article 4271. The order of court may contain such conditions, restrictions, regulations and requirements as the court may direct.



CCP 4267 - Loans to tutor for specific purposes; authority to mortgage and pledge minor's property

Art. 4267. Loans to tutor for specific purposes; authority to mortgage and pledge minor's property

When it appears to the best interest of the minor, and after compliance with Article 4271, the court may authorize a tutor to borrow money for the purpose of preserving or administering the property, of paying debts, for expenditures in the regular course of a business conducted in accordance with Article 4266, or for the care, maintenance, training, or education of the minor. As security for such a loan, the court may authorize the tutor to mortgage or pledge property of the minor upon such terms and conditions as it may direct. Before authorizing a loan, the court may require the tutor to furnish additional security in an amount fixed by the court.



CCP 4268 - Lease of minor's property; mineral contracts

Art. 4268. Lease of minor's property; mineral contracts

When it appears to the best interest of the minor, and after compliance with Article 4271, the court may authorize a tutor to grant a lease upon property of the minor. The term of the lease may extend beyond the anticipated duration of the tutorship.

In addition to the requirements of Article 4271, the petition of the tutor shall set forth the terms and conditions of the proposed lease.

This article applies to mineral leases.

A tutor may execute such other contracts as are authorized by law affecting the whole or any part of the share of his ward in oil, gas, or other minerals, either discovered or undiscovered in the manner provided herein.

Amended by Acts 1974, No. 133, §1.



CCP 4269 - Investment and management of minor's property

Art. 4269. Investment and management of minor's property

In acquiring, investing, reinvesting, exchanging, retaining, selling, and managing property for the benefit of a minor, a tutor shall exercise the judgment and care, under the circumstances then prevailing, which men of prudence, discretion, and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital. Within the limitations of the foregoing standard, a tutor is authorized to acquire and retain every kind of property and every kind of investment, specifically including but not by way of limitation, bonds, debentures, and other corporate obligations, and stocks, preferred or common, and securities of any open-end or closed-end management type investment company or investment trust registered under 15 U.S.C. §§80a-1 through 80a-52, as from time to time amended, which men of prudence, discretion, and intelligence acquire or retain for their own account.



CCP 4269.1 - Placement of minor's property in trust

Art. 4269.1. Placement of minor's property in trust

At any time during his administration a tutor may apply to the court for authorization to place some or all of the minor's property in trust for administration, management and investment in accordance with the Louisiana Trust Code. The trust instrument shall name the minor as sole beneficiary of the trust, shall name a trustee, shall impose maximum spendthrift restraints, and shall be subject to termination at the option of the beneficiary upon attaining the age of majority or, should he fail to attain majority, at the option of his heirs or legatees. The court may, upon application, make such changes in the trust instrument as may be advisable. Upon creation of the trust, the tutor shall be entitled to no further commissions with respect to the trust property.

Added by Acts 1980, No. 276, §1.



CCP 4270 - Procedure for investing, reinvesting, or withdrawing funds; checking account on behalf of minor

Art. 4270. Procedure for investing, reinvesting, or withdrawing funds; checking account on behalf of minor

A. An investment, reinvestment, or withdrawal of funds of a minor may be made only with the approval of the court after compliance with Article 4271.

B. Notwithstanding the provisions of Paragraph A, the court may authorize a tutor to open and maintain a checking account in the name of the "tutor on behalf of the minor" and to write checks on the account for necessary expenses of the minor without the necessity of obtaining prior approval from the court. However, such approval is necessary in order to transfer funds into the checking account, the total of which transfers shall not exceed five thousand dollars a year, except for good cause shown. All sums deposited into the checking account and all checks written on the account shall be reflected in the annual accounting in accordance with Article 4391 et seq.

C. The provisions of this Article do not create an affirmative duty on any financial institution to open, monitor, regulate, or close any account in the name of the tutor on behalf of the minor and any act by the tutor with respect to such account is a full release and discharge of the financial institution for any cause of action alleging a violation of a provision of this Chapter or any other duty of a tutor.

Acts 1995, No. 122, §1; Acts 1995, No. 1143, §1.



CCP 4271 - Court approval of action affecting minor's interest

Art. 4271. Court approval of action affecting minor's interest

The tutor shall file a petition setting forth the subject matter to be determined affecting the minor's interest, with his recommendations and the reasons therefor, and with a written concurrence by the undertutor. If the court approves the recommendations, it shall render a judgment of homologation. The court may require evidence prior to approving the recommendations.

If the undertutor fails to concur in the tutor's recommendations, the tutor shall proceed by contradictory motion against him. After such hearing and evidence as the court may require, the court shall decide the issues summarily and render judgment.



CCP 4272 - Court approval of payments to minor

Art. 4272. Court approval of payments to minor

A. In approving any proposal by which money will be paid to the minor as the result of a judgment or settlement, the court may order that the money be paid directly into the registry of the court for the minor's account, to be withdrawn only upon approval of the court and to be invested directly in an investment approved by the court.

B. In approving any proposal by which money will be paid to an unemancipated minor who is in the legal custody of the Department of Children and Family Services, the court shall order that the money be placed in trust in accordance with the Louisiana Trust Code and the provisions of Article 4269.1.

C.(1) In approving any proposal by which money will be paid to the minor as the result of a judgment or settlement, the court may order that the money be paid under a structured settlement agreement which provides for periodic payments and is underwritten by a financially responsible entity that assumes responsibility for future payments.

(2) In determining whether a proposed payment schedule is in the best interest of the minor, the court shall consider the following factors:

(a) Age and life expectancy of the minor.

(b) Current and anticipated financial needs of the minor.

(c) Income and estate tax implications.

(d) Impact on eligibility for government benefits.

(e) Present value of proposed payment arrangement and the method by which the value is calculated.

Acts 1993, No. 867, §1, eff. June 23, 1993; Acts 1995, No. 122, §1; Acts 2008, No. 716, §1.



CCP 4273 - Appointment of agent

Art. 4273. Appointment of agent

A tutor who is a nonresident, or who is about to leave the state permanently, shall execute a power of attorney appointing a resident of this state to receive service of process in any action brought against him in his capacity as tutor; and may authorize this agent to represent him in all matters relating to the tutorship. A tutor who is domiciled in the state and who will be absent temporarily therefrom may similarly appoint such an agent for either or both of these purposes. In all cases, the power of attorney shall be filed in the tutorship proceeding.

Amended by Acts 1964, No. 4, §1.



CCP 4274 - Compensation of tutor

Art. 4274. Compensation of tutor

The court shall allow the tutor reasonable compensation for his services annually, which shall not exceed ten percent of the annual revenues of the minor's property, unless increased by the court upon proper showing that this would be inadequate.

Amended by Acts 1966, No. 36, §1.



CCP 4275 - Donations to or by minor

Art. 4275. Donations to or by minor

The tutor may accept donations made to the minor, but he cannot make donations of any property of the minor.



CCP 4301 - Purpose of sale or exchange

CHAPTER 9. ALIENATION OF MINOR'S PROPERTY

SECTION 1. GENERAL DISPOSITIONS

Art. 4301. Purpose of sale or exchange

A tutor may sell or exchange any interest of a minor in property, owned either in its entirety or in indivision, for any purpose, when authorized by the court as provided in Article 4271.



CCP 4302 - Terms of sale

Art. 4302. Terms of sale

A sale of minor's property shall be for cash, unless upon the petition of the tutor the court authorizes a credit sale. When a credit sale is authorized, the order shall specify the terms of the sale and the security.



CCP 4303 - Perishable property; crops

Art. 4303. Perishable property; crops

Upon the petition of the tutor as provided in Article 4321 or 4341, the court may order the immediate sale of perishable property and growing crops either at public auction or private sale, without appraisal, and without advertisement, or with such advertisement as the court may direct.



CCP 4304 - Additional bond prior to sale of immovables

Art. 4304. Additional bond prior to sale of immovables

Before authorizing a sale of a minor's immovable property, the court may require the tutor to furnish additional security in an amount fixed by the court.



CCP 4321 - Petition; order

SECTION 2. PUBLIC SALE

Art. 4321. Petition; order

In addition to the requirements of Article 4271, a petition for authority to sell property of a minor at public sale shall set forth a description of the property and the reasons which make it advantageous to the minor to sell at public sale.

The court shall render an order authorizing the sale at public auction after publication, when it considers the sale to be to the best interest of the minor. The order shall specify the minimum price to be accepted.



CCP 4322 - Publication; place of sale

Art. 4322. Publication; place of sale

Notice of the sale shall be published in the parish in which the tutorship proceeding is pending, at least twice for immovable property and at least once for movable property, in the manner provided by law. The court may order additional advertisements.

When immovable property situated in another parish is to be sold, the notice shall also be published in the parish where the property is situated. When movable property situated in another parish is to be sold, the court may require the notice to be published also in the parish where the property is situated.

The sale shall be conducted in the parish in which the tutorship proceeding is pending, unless the court orders that the sale be conducted in the parish where the property is situated.



CCP 4323 - Minimum price; subsequent offering

Art. 4323. Minimum price; subsequent offering

The property shall not be sold if the price bid by the last and highest bidder is less than the minimum price fixed by the court. In that event, on the petition of the tutor, the court may order another offering, with the same formalities as for an original offering, at a lower minimum price.



CCP 4341 - Petition

SECTION 3. PRIVATE SALE

Art. 4341. Petition

In addition to the requirements of Article 4271, a petition for authority to sell property of a minor at private sale shall set forth a description of the property, the price and conditions of the proposed sale, and the reasons which make it advantageous to the minor to sell at private sale.



CCP 4342 - Bonds and stocks

Art. 4342. Bonds and stocks

A tutor may sell bonds and stocks of the minor at rates prevailing in the open market, after compliance with Article 4271, by obtaining a court order authorizing the sale.

The endorsement of the tutor and a certified copy of the court order authorizing the sale shall be sufficient warrant for the transfer.

Amended by Acts 1962, No. 92, §1.



CCP 4361 - Adjudication of minor's interest to parent co-owner

SECTION 4. ADJUDICATION TO PARENT

Art. 4361. Adjudication of minor's interest to parent co-owner

The parent of a minor who owns property in common with him may obtain a judgment adjudicating the share of the minor either in all of the property or any part thereof to the parent at a price fixed under oath by experts appointed by the court. The adjudication may be made even though there are other co-owners. The proposed adjudication must be approved by the court after compliance with Article 4271.



CCP 4362 - Recordation of judgment; mortgage in favor of minor

Art. 4362. Recordation of judgment; mortgage in favor of minor

A. A judgment adjudicating immovable property shall be effective only after it is recorded in the conveyance records of the parish where the property is situated. If the price of the adjudication has not been paid, the minor shall have a vendor's privilege against the property adjudicated for the unpaid price, and the judgment of adjudication shall also be recorded in the mortgage records of such parish.

B. The provisions of this Article shall apply only to adjudications made six months from and after July 1, 2006. Those made before such time shall continue to be regulated by the provisions of this Article as it existed prior to July 1, 2006.

Acts 2005, No. 169, §3, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.



CCP 4363 - Security instead of mortgage

Art. 4363. Security instead of mortgage

Instead of the mortgage provided in Article 4362, the parent may furnish security as provided in Article 4132 or a special mortgage as provided in Article 4133. The amount of the security or special mortgage shall be equal to the price of the adjudication.



CCP 4371 - Petition for authority to exchange

SECTION 5. EXCHANGE

Art. 4371. Petition for authority to exchange

In addition to the requirements of Article 4271, a petition for authority to exchange the property of a minor for other property, or for other property and cash, shall set forth a description of both properties, the tutor's opinion of the values thereof, the conditions of the exchange, and the reasons why such an exchange would be advantageous to the minor.

Added by Acts 1962, No. 92, §5.



CCP 4391 - Duty to account; annual accounts

CHAPTER 10. ACCOUNTING BY TUTOR

Art. 4391. Duty to account; annual accounts

A tutor shall file an account annually, reckoning from the day of his appointment, and at any other time when ordered by the court on its own motion or on the application of any interested person.



CCP 4392 - Final account

Art. 4392. Final account

A tutor may file a final account at any time after expiration of the tutorship.

The court shall order the filing of a final account upon the application of the former minor after the expiration of the tutorship, or upon the rendition of a judgment ordering the removal of a tutor or authorizing his resignation.



CCP 4393 - Contents of account

Art. 4393. Contents of account

The account of a tutor shall contain the same matters required by Article 3333 for an account of a succession representative.



CCP 4394 - Service of account

Art. 4394. Service of account

A copy of an account filed by a tutor, together with a notice that the account can be homologated after the expiration of ten days from the date of service and that any opposition must be filed before homologation, shall be served in the manner provided for service of citation:

(1) Upon the undertutor, if an annual account or other interim account is ordered by the court;

(2) Upon the former minor, if a final account is rendered after expiration of the tutorship; or

(3) Upon the successor tutor, if a final account is rendered after removal, resignation, death, or interdiction of a tutor.



CCP 4395 - Opposition; homologation

Art. 4395. Opposition; homologation

An opposition to an account may be filed any time prior to homologation. An opposition shall be tried as a summary proceeding.

If no opposition has been filed, the court may homologate the account at any time after the expiration of ten days from the date of service as provided in Article 4394.



CCP 4396 - Effect of homologation

Art. 4396. Effect of homologation

A judgment homologating any account other than a final account shall be prima facie evidence of the correctness of the account.

A judgment homologating a final account has the same effect as a final judgment in an ordinary action.



CCP 4397 - Deceased or interdicted tutor

Art. 4397. Deceased or interdicted tutor

If a tutor dies, an account of his administration may be filed by his succession representative or heirs. If a tutor is interdicted, such an account may be filed by his curator.

The court shall order the filing of such an account in either case, on the petition of an interested person.



CCP 4398 - Cost of accounting

Art. 4398. Cost of accounting

Accounts filed by a tutor are at the expense of the minor, except that an account filed by a tutor who has been removed or an account not filed timely is at the expense of the tutor.



CCP 4431 - Foreign tutor; authority and powers

CHAPTER 11. ANCILLARY TUTORSHIP PROCEDURE

Art. 4431. Foreign tutor; authority and powers

Upon producing proof of his appointment, a tutor or guardian of a minor residing outside Louisiana, appointed by a court outside Louisiana, may appear in court on behalf of the minor without qualifying as tutor according to the law of Louisiana, when no tutor has been appointed in this state. He may perform acts affecting the minor's property in Louisiana, when authorized by the court of the parish in which the property is situated, in the same manner as a tutor appointed by a court in Louisiana.

Whenever the action of an undertutor would be necessary, an undertutor ad hoc shall be appointed by the court.



CCP 4432 - Possession or removal of property from state

Art. 4432. Possession or removal of property from state

In order to take possession of the minor's property, or to remove any of it from the state, a tutor or guardian appointed by a court outside Louisiana shall file a petition for authority to do so in the court of the parish where the property, or any of it, is situated. The court shall render a judgment granting the authority prayed for, if the foreign tutor or guardian alleges in his petition that there are no Louisiana creditors of the minor, or that all such known creditors have been paid; and attaches to his petition an irrevocable power of attorney appointing a resident of this state to receive service of process in any action or proceeding brought in Louisiana to enforce a claim against the minor, or against any of the minor's property in this state.

Amended by Acts 1966, No. 36, §1.



CCP 4433 - Foreign tutor qualifying in Louisiana; authority

Art. 4433. Foreign tutor qualifying in Louisiana; authority

A tutor or guardian of a minor residing outside Louisiana, appointed by a court outside Louisiana, may be appointed as tutor by a court of competent jurisdiction in Louisiana, as provided in Article 4032.

The procedure shall be the same as provided by law for the tutorship of a minor residing in Louisiana.

After such qualification the tutor has the same rights and responsibility as a tutor originally qualified in Louisiana.



CCP 4461 - Small tutorship defined

CHAPTER 12. SMALL TUTORSHIPS

Art. 4461. Small tutorship defined

For the purposes of this Chapter, a small tutorship is the tutorship of a minor whose property in Louisiana has a gross value of fifty thousand dollars or less.

Amended by Acts 1976, No. 437, §1; Acts 1979, No. 71, §1, eff. Jan. 1, 1980; Acts 2013, No. 118, §1, eff. June 5, 2013.



CCP 4462 - Inventory dispensed with

Art. 4462. Inventory dispensed with

In a proceeding under this Chapter, the applicant for the tutorship may file a detailed descriptive list of the property instead of an inventory. The list shall be sworn to and subscribed by the applicant, and shall set forth the location and fair market value of each item of property.

The list has the same effect as an inventory, and an abstract thereof recorded in the mortgage records preserves the legal mortgage of the minor.



CCP 4463 - Tutor without bond

Art. 4463. Tutor without bond; undertutor

A. The court may dispense with the furnishing of security by a legal tutor appointed in a proceeding under this Chapter.

B. If the court is satisfied that no one will accept the dative tutorship of a minor in a proceeding under this Chapter and furnish the usual security, if required, it shall appoint a dative tutor, who shall comply with all requirements except that of furnishing security.

C. The court may dispense with the appointment of an undertutor in a proceeding under this Chapter.

Acts 1990, No. 45, §1; Acts 2013, No. 118, §1, eff. June 5, 2013.



CCP 4464 - Court costs

Art. 4464. Court costs

In proceedings under this Chapter, court costs shall be one-half of the court costs in similar proceedings in larger tutorships, provided that the minimum costs in any case shall be one hundred dollars.

Acts 2013, No. 118, §1, eff. June 5, 2013.



CCP 4501 - Father or mother as administrator of minor's property

TITLE VII. ADMINISTRATION OF MINOR'S PROPERTY

DURING MARRIAGE OF PARENTS

Art. 4501. Rights of parents during marriage over minor's property

A. Except as otherwise provided by law, during marriage, the parents shall seek court approval to alienate, encumber, or lease the property of the minor, incur an obligation of the minor, or compromise a claim of the minor, in the same manner and using the same procedure as a tutor. The parents shall petition jointly, unless one parent is mentally incompetent, interdicted, or imprisoned, or is an absent person, in which case the other parent shall petition alone. One parent may also petition alone, with permission of the court, if the other parent fails or refuses to do so.

B. An ascendant having parental authority shall be considered a parent for the purposes of this Article.

Acts 2003, No. 467, §1; Acts 2015, No. 260, §2, eff. Jan. 1, 2016.



CCP 4502 - Repealed

Art. 4502. Repealed by Acts 2015, No. 260, §2, eff. Jan. 1, 2016.

Amended by Acts 1975, No. 566, §1; Acts 2015, No. 260, §2, eff. Jan. 1, 2016.



CCP 4521 - Payments to minor

TITLE VII-A. ADMINISTRATION OF COURT JUDGMENT IN FAVOR OF MINOR

Art. 4521. Payments to minor

A. When a minor is to be paid funds as the result of a judgment or settlement, the court may order any of the following:

(1) That the funds be paid directly into the registry of the court for the minor's account, to be withdrawn only upon approval of the court.

(2) That the funds be invested directly in an investment approved by the court.

(3) That the funds be placed in trust in accordance with the Louisiana Trust Code.

(4) That the funds be paid under a structured settlement agreement that provides for periodic payments and is underwritten by a financially responsible entity that assumes responsibility for future payments.

(5) Any combination of Subparagraphs (1) through (4) of this Paragraph.

B. In determining whether a proposed periodic payment schedule is in the best interest of the minor, the court shall consider the following factors:

(1) Age and life expectancy of the minor.

(2) Current and anticipated financial needs of the minor.

(3) Income and estate tax implications.

(4) Impact on eligibility for government benefits.

(5) Present value of the proposed payment arrangement and the method by which the value is calculated.

Added by Acts 1984, No. 296, §1; Acts 2008, No. 716, §1; Acts 2015, No. 260, §2, eff. Jan. 1, 2016.



CCP 4522 - Repealed

Art. 4522. Repealed by Acts 2015, No. 260, §2, eff. Jan. 1, 2016.

Acts 2008, No. 716, §1; Acts 2015, No. 260, §2, eff. Jan. 1, 2016.



CCP 4541 - Petition for interdiction

Art. 4541. Petition for interdiction

A. Any person may petition for the interdiction of a natural person of the age of majority or an emancipated minor. The petitioner shall verify the petition and, to the extent known, shall set forth the following with particularity:

(1) The name, domicile, age, and current address of the petitioner and his relationship to the defendant.

(2) The name, domicile, age, and current address of the defendant and the place the petitioner proposes the defendant will reside if the relief sought in the petition is awarded.

(3) The reasons why interdiction is necessary, including a brief description of the nature and extent of the alleged infirmities of the defendant.

(4) If full interdiction is requested, the reasons why limited interdiction is inappropriate.

(5) If limited interdiction is requested, the capacity sought to be removed from the limited interdict, and the powers sought to be conferred upon the limited curator.

(6) The name and address of the spouse of the defendant.

(7) The name and address of the adult children of the defendant or, if he has none, of his parents and siblings or, if he has none, of his nearest adult relative.

(8) The name and address of any legal representative of the defendant.

(9) The name and address of any person previously designated as curator by the defendant in a writing signed by the defendant.

(10) The name, domicile, age, education, and current address of the proposed curator, and the reasons why the proposed curator should be appointed.

B. The petitioner shall make a reasonable effort to obtain the information required by this Article.

Amended by Acts 1961, No. 23, §1; Acts 2000, 1st Ex. Sess., No. 25, §3, eff. July 1, 2001; Acts 2003, No. 1008, §2.



CCP 4542 - Venue

Art. 4542. Venue

Venue for an interdiction proceeding is the parish where the defendant is domiciled, where he resides if he has no domicile in this state, or where he is physically present if he has no residence in this state.

Acts 2000, 1st Ex. Sess., No. 25, §3, eff. July 1, 2001.



CCP 4543 - Service upon defendant and notice to interested persons

Art. 4543. Service upon defendant and notice to interested persons

A. Service of the citation and petition shall be personal. Nevertheless, if the defendant is domiciled in this state, but is located elsewhere, service may be made by the delivery of a certified copy of the petition, citation, and all attachments, to the defendant personally by any person over the age of eighteen years. Service is effective as of the date a notarized affidavit is filed into the record affirming the personal delivery. Failure to serve the defendant as provided in this Paragraph shall preclude the court from granting the relief sought in the petition.

B. Within three days of filing the petition, the petitioner shall mail a copy of the petition by certified mail, return receipt requested, to the last known address of each other person named in the petition. Failure to mail a copy of the petition to any such person shall not affect the validity of the proceeding, but may subject the petitioner or his attorney to sanctions.

Acts 2000, 1st Ex. Sess., No. 25, §3, eff. July 1, 2001.



CCP 4544 - Appointment of attorney

Art. 4544. Appointment of attorney

A. If the defendant makes no timely appearance through an attorney, the petitioner shall apply for an order appointing an attorney to represent the defendant. Pursuant to such a motion, or on its own motion, the court shall appoint an attorney to represent the defendant. If the defendant either retains his own attorney, or intelligently and voluntarily waives the assistance of an attorney, the court shall discharge the court-appointed attorney. The court-appointed attorney shall represent the defendant until discharged by the court.

B. The attorney representing a defendant shall personally visit the defendant, unless such visit is excused by the court for good cause. To the extent possible, the attorney shall discuss with the defendant the allegations in the petition, the relevant facts and law, and the rights and options of the defendant regarding the disposition of the case. Failure of the attorney to perform any of the duties imposed by this Paragraph shall not affect the validity of the proceeding, but may subject the attorney to sanctions.

Acts 2000, 1st Ex. Sess., No. 25, §3, eff. July 1, 2001.



CCP 4545 - Appointment of examiner

Art. 4545. Appointment of examiner

After the filing of a petition for interdiction, the court may appoint an examiner who has training or experience in the type of infirmity alleged. The court may compel the defendant to submit to an examination by the examiner. Not less than seven days prior to a hearing, the examiner shall provide a written report to the court, all counsel of record, and any unrepresented parties. The report shall include such matters as the court directs. The report may consider the infirmities suffered by the defendant, the appropriateness of interdiction, including whether a less restrictive means of intervention is available, the type of interdiction that is appropriate, and any other relevant matters.

Acts 2000, 1st Ex. Sess., No. 25, §3, eff. July 1, 2001.



CCP 4546 - Fixing of hearings or trial

Art. 4546. Fixing of hearings or trial

A hearing or trial in an interdiction proceeding shall be fixed and notice shall be served in the manner prescribed for summary proceedings. In addition, such notice shall be served on the defendant in the manner prescribed by Article 4543(A). Except as provided in Article 4549, the petitioner shall mail a copy of the order fixing a hearing or trial by first-class United States mail, postage prepaid, to the last known address of each other person named in the petition at least ten days prior to the hearing. Failure to mail a copy of the order to any such person shall not affect the validity of the proceeding, but may subject the petitioner or his attorney to sanctions.

Acts 2000, 1st Ex. Sess., No. 25, §3, eff. July 1, 2001.



CCP 4547 - Hearing

Art. 4547. Hearing

An interdiction proceeding shall be heard summarily and by preference. The defendant has a right to be present at the hearing and the court shall not conduct the hearing in his absence, unless the court determines that good cause exists to do so. The defendant has the right to present evidence, to testify, to cross-examine witnesses, and to otherwise participate at the hearing. If the defendant is unable to come to the courthouse for the hearing, the judge may hold the hearing where the defendant is located. The hearing may be closed for good cause. The court may call witnesses not called by the parties and may require the presence of a proposed curator.

Acts 2000, 1st Ex. Sess., No. 25, §3, eff. July 1, 2001.



CCP 4548 - Burden of proof

Art. 4548. Burden of proof

The petitioner in an interdiction proceeding bears the burden of proof by clear and convincing evidence.

Amended by Acts 1961, No. 23, §1; Acts 2000, 1st Ex. Sess., No. 25, §3, eff. July 1, 2001; Acts 2003, No. 1008, §2.



CCP 4549 - Temporary and preliminary interdiction; attorney

Art. 4549. Temporary and preliminary interdiction; attorney

A. Temporary Interdiction: (1) When the court finds that immediate and irreparable injury, loss, or damage will result to the person or property of the defendant before a hearing can be held, the court may order temporary interdiction without notice and without an adversarial hearing. In that order, the court shall state why the order was granted without notice and without an adversarial hearing and shall schedule a preliminary interdiction hearing to be held not more than ten days following the signing of the ex parte judgment of temporary interdiction. On motion of the defendant or for extraordinary reasons shown at a contradictory hearing, the court may continue the hearing for one additional period not to exceed ten days.

(2) A pleading requesting ex parte temporary interdiction shall be accompanied by all of the following:

(a) An affidavit by a licensed physician or psychologist attesting to facts supporting the claim that all grounds for temporary interdiction set forth in Civil Code Article 391 exist.

(b) A verified petition or affidavit attesting to facts supporting the claim that immediate and irreparable injury, loss, or damage will result to the person or property of the defendant before he or his attorney can be heard.

(c) An affidavit by the movant or his attorney attesting to the efforts made to give notice to the defendant or the reasons supporting a claim that notice should not be required.

B. Preliminary Interdiction: (1) The court shall not grant a judgment of preliminary interdiction prior to an adversarial hearing. The court shall conduct a preliminary interdiction hearing within twenty days of signing the order scheduling the hearing.

(2) No later than seventy-two hours prior to a preliminary interdiction hearing, all orders, pleadings, and supporting documents shall be served personally on the defendant and his attorney. To the extent possible, the movant shall give reasonable notice of the preliminary interdiction hearing to all other persons named in the petition.

C. Attorney. In an ex parte judgment of temporary interdiction and in every order scheduling a preliminary interdiction hearing, the court shall appoint an attorney to represent the defendant. If the defendant either retains his own attorney, or intelligently and voluntarily waives the assistance of an attorney, the court shall discharge the court-appointed attorney.

Acts 1983, No. 344, §1; Acts 1997, No. 1117, §2; Acts 2000, 1st Ex. Sess., No. 25, §3, eff. July 1, 2001; Acts 2003, No. 1008, §2.



CCP 4550 - Costs and attorney fees

Art. 4550. Costs and attorney fees

The court may render judgment for costs and attorney fees, or any part thereof, against any party, as the court may consider fair. However, no attorney fees shall be awarded to a petitioner when judgment is granted against the petitioner or the petition is dismissed on the merits.

Amended by Acts 1981, No. 304, §1; Acts 2000, 1st Ex. Sess., No. 25, §3, eff. July 1, 2001.



CCP 4551 - Judgment

Art. 4551. Judgment

A. In the judgment of interdiction, the court shall:

(1) Appoint a curator.

(2) Appoint an undercurator, unless an undercurator is not required by law.

(3) State that the powers of the curator commence only upon qualification.

(4) Direct the clerk of court to record the judgment in the conveyance and mortgage records of the parish where it was rendered.

(5) Set forth the name, domicile, age, and current address of the defendant.            B. In addition, a judgment of limited interdiction shall confer upon the limited curator only those powers necessitated by the interests of the limited interdict to be protected through limited interdiction and shall state that the limited interdict retains the capacity of a natural person except as expressly limited by the judgment.

C. In addition, a judgment granting or extending temporary or preliminary interdiction shall set forth the date of termination.

Acts 2000, 1st Ex. Sess., No. 25, §3, eff. July 1, 2001; Acts 2016, No. 122, §1.



CCP 4552 - Recordation of notice of suit and judgment

Art. 4552. Recordation of notice of suit and judgment

A. The clerk of court shall cause to be recorded a notice of the filing of the interdiction suit in the conveyance and mortgage records of the parish in which the interdiction action is pending. The clerk of court shall record every judgment granting, modifying, or terminating interdiction in the conveyance and mortgage records of the parish in which the judgment was rendered.

B. Within fifteen days of his qualification, the curator shall cause the judgment of interdiction to be recorded in the conveyance and mortgage records of every other parish in which the interdict owns immovable property. Within fifteen days from the signing of a judgment modifying or terminating interdiction, the curator shall cause it to be recorded in the conveyance and mortgage records of every other parish in which the interdict owns immovable property.

C. A clerk or curator whose failure to perform his duties causes damage is liable only to those who contract with the interdict and who neither knew nor should have known of the interdiction proceedings or judgment.

Acts 2000, 1st Ex. Sess., No. 25, §3, eff. July 1, 2001; Acts 2003, No. 1008, §2.



CCP 4553 - Post-judgment proceedings

Art. 4553. Post-judgment proceedings

A. Except for good cause shown, the court and division or section rendering an interdiction judgment shall conduct all post-judgment proceedings related to the interdiction.

B. Except for good cause shown, all proceedings for injunction pursuant to Article 3601 et seq., including ancillary proceedings, involving an interdicted person as applicant or as an adverse party, shall be conducted by the court and division or section rendering the interdiction judgment.

C. Any proceeding under this Article pending in any court or division, or section, other than the court and division or section rendering the interdiction judgment, shall be transferred immediately to the court and division or section rendering the interdiction judgment upon motion of any party or upon motion of the court.

Acts 2000, 1st Ex. Sess., No. 25, §3, eff. July 1, 2001; Acts 2008, No. 806, §1, eff. July 7, 2008.



CCP 4554 - Modification or termination of interdiction

Art. 4554. Modification or termination of interdiction

On motion of the court or any person, including the interdict, the court may modify or terminate its judgment when the court finds, by a preponderance of the evidence, that the terms of that judgment are currently either excessive or insufficient or that the ability of the interdict to care for his person or property has so changed as to warrant modification or termination. Except for good cause, the court shall follow substantially the same procedures that apply to an original petition for interdiction before it modifies or terminates an interdiction judgment.

Amended by Acts 1962, No. 92, §1; Acts 1991, No. 143, §2; Acts 2000, 1st Ex. Sess., No. 25, §3, eff. July 1, 2001.



CCP 4555 - Appeal

Art. 4555. Appeal

An appeal from a judgment of interdiction, an order or judgment appointing or removing a curator or undercurator, or a judgment modifying or terminating interdiction shall be taken within thirty days from the applicable date provided by Article 2087. The order or judgment is not suspended during the pendency of an appeal. The acts of a curator or an undercurator shall not be invalidated by the annulment of his appointment on appeal.

Acts 2000, 1st Ex. Sess., No. 25, §3, eff. July 1, 2001.



CCP 4556 - Ancillary interdiction procedure

Art. 4556. Ancillary interdiction procedure

A. Upon producing proof of his appointment, a conservator who was appointed by a court outside of Louisiana may appear in court on behalf of the protected person without qualifying as a curator according to the law of Louisiana when no curator has been appointed in this state. In accordance with the authority set forth in his letters, such a conservator may perform acts affecting the protected person's property in Louisiana when authorized by the court of the parish in which the property is located. Once so authorized, the conservator shall act in the same manner and in accordance with the same procedures as a curator appointed by a court in Louisiana. Whenever the action of an undercurator would be necessary, the court shall appoint an undercurator ad hoc.

B. In order to take possession of the protected person's property, or to remove any of it from the state, a conservator appointed by a court outside Louisiana shall file a petition for authority to do so in the court of the parish in which any of the property is located. The court shall render a judgment granting the authority prayed for if the foreign conservator alleges in the petition that there are no Louisiana creditors of the protected person, or that all such known creditors have been paid, and if the foreign conservator attaches to the petition an irrevocable power of attorney appointing a resident of this state to receive service of process in any action or proceeding brought in Louisiana to enforce a claim against the protected person, or against any of the protected person's property located in this state.

Acts 2000, 1st Ex. Sess., No. 25, §3, eff. July 1, 2001; Acts 2016, No. 333, §2.



CCP 4561 - Appointment of curator

CHAPTER 2. CURATORS AND UNDERCURATORS

Art. 4561. Appointment of curator

A. The court shall appoint as curator the qualified person who is best able to fulfill the duties of his office.

B.(1) The following persons are not qualified to serve as a curator of an interdict:

(a) A person under eighteen years of age.

(b) An interdicted person.

(c) A nonresident of the state without a resident agent for service of process.

(2) Except for good cause shown, the following persons are not qualified to serve as a curator of an interdict:

(a) A convicted felon.

(b) A person indebted to the interdict at the time of appointment.

(c) An adverse party in a lawsuit pending against the interdict at the time of appointment.

(d) An owner, operator, or employee of long-term care institutions where the interdict is receiving care, unless he is related to the interdict.

C.(1) The court shall consider the qualified persons in the following order of preference:

(a) A person designated by the defendant in a writing signed by him while he had sufficient ability to communicate a reasoned preference.

(b) The spouse of the defendant.

(c) An adult child of the defendant.

(d) A parent of the defendant.

(e) An individual with whom the defendant has resided for more than six months prior to the filing of the petition.

(f) Any other person.

(2) The court may appoint separate curators for the person and affairs of the interdict pursuant to Article 4069.

D. At any time prior to qualification, the court may revoke the appointment for good cause and appoint another qualified person.

Acts 2000, 1st Ex. Sess., No. 25, §3, eff. July 1, 2001.



CCP 4562 - Qualification of curator

Art. 4562. Qualification of curator

A. The person appointed qualifies as curator upon furnishing the security required by law and taking an oath to discharge faithfully the duties of his office.

B.(1) If the person fails to qualify for office within ten days from his appointment or within such other period specified by the court, the court on its own motion, or on motion of any interested person, may revoke the appointment and appoint another qualified person.

(2) The delay allowed for qualification may be extended by the court for good cause.

C. The court rendering an interdiction judgment may issue any protective order necessary to protect the interest of the interdict in the interim between the appointment and qualification of the curator.

Acts 2000, 1st Ex. Sess., No. 25, §3, eff. July 1, 2001.



CCP 4563 - Inventory and security

Art. 4563. Inventory and security

A. The person appointed as the curator shall furnish security conditioned on the faithful discharge of his duties. The rules provided in Articles 4101 through 4102, 4131 through 4133, and 4136 apply to curatorship of interdicts. Provisions establishing special rules for natural tutors and parents shall not apply in the context of interdiction and curatorship.

B. A detailed descriptive list, sworn to and subscribed by the applicant setting forth the fair market value of each item of property of the interdict, shall be permitted in lieu of an inventory in interdiction matters, unless otherwise ordered by the court.

Acts 2000, 1st Ex. Sess., No. 25, §3, eff. July 1, 2000.



CCP 4564 - Letters of curatorship

Art. 4564. Letters of curatorship

Upon qualification of the appointed curator, the court or clerk thereof shall issue letters of curatorship in the name and under the seal of the court. The letters shall set forth the date of the qualification of the curator and the date, if any, on which the letters expire. Letters of curatorship issued to a limited curator shall also set forth the powers of the limited curator.

Acts 2000, 1st Ex. Sess., No. 25, §3, eff. July 1, 2001.



CCP 4565 - Undercurators

Art. 4565. Undercurators

A.(1) The court shall appoint as undercurator the qualified person best able to fulfill the duties of his office. The person appointed as undercurator qualifies by taking an oath to discharge faithfully the duties of his office.

(2) At any time prior to qualification, the court may revoke the appointment for good cause and appoint another qualified person.

(3) If a person fails to qualify within ten days from his appointment or within the period specified by the court, the court on its own motion or on motion of any interested person, may revoke the appointment and appoint another qualified person. The delay allowed for qualification may be extended by the court for good cause.

B. The undercurator shall:

(1) Notify the court when the curator has failed to qualify timely for office.

(2) Have free access to the interdict and to all records relating to the interdict relevant to his office.

(3) Review all accounts and personal reports filed by the curator.

(4) Notify the court when he has reason to believe that the curator has failed to perform any duties imposed by law, including the duties to file necessary accounts and personal reports, and to maintain adequate security.

(5) Approve or disapprove any transactions that require his concurrence.

(6) Move to appoint a successor for a curator who becomes disqualified or whose office terminates.

(7) Move to appoint a successor for a curator who violates any of the provisions of Article 4566.

C. The undercurator shall have no duties, either express or implied, other than those set forth in this Article and in Civil Code Article 393.

Acts 2000, 1st Ex. Sess., No. 25, §3, eff. July 1, 2001; Acts 2016, No. 110, §2, eff. May 19, 2016.



CCP 4566 - Management of affairs of the interdict

Art. 4566. Management of affairs of the interdict

A. Except as otherwise provided by law, the relationship between interdict and curator is the same as that between minor and tutor. The rules provided by Articles 4261 through 4269, 4270 through 4274, 4301 through 4342, and 4371 apply to curatorship of interdicts. Nevertheless, provisions establishing special rules for natural tutors and parents shall not apply in the context of interdiction.

B. A curator who owns an interest in property with the interdict or who holds a security interest or lien that encumbers the property of the interdict may acquire the property, or any interest therein, from the interdict upon compliance with Article 4271, with prior court authorization, and when it would be in the best interest of the interdict. Except for good cause shown, the court shall appoint an independent appraiser to value the interest to be acquired by the curator.

C. A curator may accept donations made to the interdict. A curator shall not make donations of the property of the interdict except as provided by law.

D. A curator may place the property of the interdict in trust in accordance with the provisions of Article 4269.1. The trust shall be subject to termination at the option of the interdict upon termination of the interdiction, or if the interdict dies during the interdiction, at the option of his heirs or legatees.

E. A curator shall inform the undercurator reasonably in advance of any material changes in the living arrangements of the interdict and any transactions materially affecting his person or affairs.

F. A curator shall not establish or move the place of dwelling of the interdict outside this state without prior court authorization.

G. A curator may not consent to an abortion or sterilization of the interdict without prior court authorization.

H. Neither a curator nor a court shall admit or commit an interdict to a mental health treatment facility except in accordance with the provisions of R.S. 28:50 through 64.

I. A curator appointed in an order of temporary interdiction shall have no authority to admit the defendant to a residential or long- term care facility in the absence of good cause shown at a contradictory hearing.

J. A curator shall allow communication, visitation, and interaction between an interdict who is over the age of eighteen years and a relative of the interdict by blood, adoption, or affinity within the third degree, or another individual who has a relationship with the interdict based on or productive of strong affection if it would serve the best interest of the interdict.

Acts 2000, 1st Ex. Sess., No. 25, §3, eff. July 1, 2001; Acts 2016, No. 110, §2, eff. May 19, 2016.



CCP 4567 - Expenses of interdict and legal dependents

Art. 4567. Expenses of interdict and legal dependents

The curator shall expend that portion of the revenue from the property of the interdict as is necessary to care properly for his person or affairs, and with court authorization, to support his legal dependents. If the revenue is insufficient for these purposes, the curator may expend the capital of the interdict, with court authorization in the manner provided by Article 4271.

Acts 2000, 1st Ex. Sess., No. 25, §3, eff. July 1, 2001.



CCP 4568 - Removal of curator or undercurator

Art. 4568. Removal of curator or undercurator

On motion of any interested person, or on its own motion, the court may remove a curator or undercurator from office for good cause. Good cause may include but not be limited to a violation of Article 4566(J). Unless otherwise ordered by the court, removal of the curator or undercurator by the court is effective upon qualification of the appointed successor.

Acts 2000, 1st Ex. Sess., No. 25, §3, eff. July 1, 2001; Acts 2016, No. 110, §2, eff. May 19, 2016.



CCP 4569 - Post-judgment monitoring and reporting

Art. 4569. Post-judgment monitoring and reporting

A. A curator with responsibility for affairs of the interdict shall file an account annually, upon the termination of his office, and at any other time ordered by the court. A curator with responsibility for the person of an interdict shall file a personal report describing the location and condition of the interdict annually, upon the termination of his responsibilities, and at any other time ordered by the court. At the time of filing, the curator shall send copies of any required account or personal report by first class United States mail postage prepaid to the undercurator and any successor curator. The provisions of Articles 4393 and 4398 shall apply to accounts by curators.

B. The court may appoint an examiner at any time to review an account or personal report of the curator, to interview the interdict, curator, or undercurator, or to make any other investigation. At any time, the court may appoint an attorney to represent the interdict.

Acts 2000, 1st Ex. Sess., No. 25, §3, eff. July 1, 2001.



CCP 4570 - Cause of action for visitation with the interdict

Art. 4570. Cause of action for visitation with the interdict

A. Any relative of an interdict by blood, adoption, or affinity within the third degree, or an individual who has a relationship with the interdict based on or productive of strong affection may file a rule to show cause seeking visitation, communication, or interaction with an interdict who is over the age of eighteen years.

B. Any person filing a cause of action pursuant to Paragraph A of this Article may request an expedited hearing on the cause of action, and upon showing of good cause, shall be entitled to an expedited hearing.

C. Good cause shall include but is not limited to a showing that the interdict suffers from an illness or condition because of which he is not likely to survive beyond six months.

Acts 2016, No. 110, §2, eff. May 19, 2016.



CCP 4601 - Methods of partition

TITLE IX

PARTITION BETWEEN CO-OWNERS

CHAPTER 1. GENERAL DISPOSITIONS

Art. 4601. Methods of partition

Partition of property may be made either nonjudicially or judicially.



CCP 4602 - Judicial partition

Art. 4602. Judicial partition

Partition must be judicial when:

(1) A party is an unrepresented absentee, minor, or mental incompetent; or

(2) All the interested parties cannot agree upon a nonjudicial partition.



CCP 4603 - Same; procedure; venue

Art. 4603. Same; procedure; venue

A person desiring a judicial partition of property shall petition for it in a court of competent jurisdiction. The partition proceeding shall be brought in the venue provided by Article 80(2) if the property sought to be partitioned is immovables, or both movables and immovables; or in the parish where some of the property is situated, if it consists only of movables.

Except as otherwise provided by law, a partition proceeding is subject to the rules regulating ordinary proceedings.



CCP 4604 - Inventory

Art. 4604. Inventory

The court may order that an inventory be made of all property sought to be partitioned, in accordance with the provisions of Articles 3131 through 3137.



CCP 4605 - Preference; appointment of notary; discretion of court

Art. 4605. Preference; appointment of notary; discretion of court

A partition proceeding shall be tried with preference over other ordinary proceedings.

After the trial of the proceeding, if the court finds that the plaintiff is entitled to a partition of the property, the court shall appoint a notary to make the partition in accordance with law.

Except as otherwise provided in Article 4606, the court has discretion to direct the manner and conditions of effecting the partition, so that it will be most advantageous and convenient to the parties.



CCP 4606 - Partition in kind

Art. 4606. Partition in kind

Except as otherwise provided by law, or unless the property is indivisible by nature or cannot conveniently be divided, the court shall order the partition to be made in kind.



CCP 4607 - Partition by licitation

Art. 4607. Partition by licitation

When a partition is to be made by licitation, the sale shall be conducted at public auction and after the advertisements required for judicial sales under execution. All counsel of record, including curators appointed to represent absentee defendants, and persons appearing in proper person shall be given notice of the sale date. At any time prior to the sale, the parties may agree upon a nonjudicial partition.

Acts 1990, No. 832, §1.



CCP 4608 - Controversy before notary effecting partition

Art. 4608. Controversy before notary effecting partition

If there should be any controversy between the parties in the course of the proceedings before the notary effecting the partition, he shall record the objections and declarations of the parties in his proces verbal. Unless otherwise ordered by the court, such objections shall not suspend the proceedings before the notary, but any party may present his objections to the court in his opposition to the homologation of the partition.



CCP 4609 - Homologation of partition

Art. 4609. Homologation of partition

When the partition has been completed by the notary, he shall file his proces verbal of the partition, or a copy thereof, in the court which ordered the partition. Any party may rule all other parties into court to show cause why the partition should not be homologated or rejected.



CCP 4610 - Opposition to homologation

Art. 4610. Opposition to homologation

An opposition may be filed at any time prior to the homologation of the partition. If no opposition has been filed, the partition may be homologated at any time after ten days from the service of the rule to show cause.



CCP 4611 - Supplementary partition when rule to reject or opposition to homologation sustained

Art. 4611. Supplementary partition when rule to reject or opposition to homologation sustained

When a rule to reject the partition, or an opposition to its homologation, is sustained in whole or in part, the court shall rectify the partition, or refer the parties to the same or another notary who shall prepare a supplementary act of partition in conformity with the order of the court.

Articles 4609 and 4610 apply to this supplementary partition.



CCP 4612 - Finality of partition when rule to reject or opposition unfounded

Art. 4612. Finality of partition when rule to reject or opposition unfounded

When the court finds that a rule to reject the partition, or an opposition to its homologation, is unfounded and that all legal formalities have been observed, it shall homologate the act of partition.



CCP 4613 - Attorney's fee in uncontested proceedings

Art. 4613. Attorney's fee in uncontested proceedings

When there is no contest of the partition proceeding by any defendant, the court shall allow the attorney for the plaintiff a reasonable fee for his services. Except as provided in the second paragraph of this article, the fee shall be taxed as costs of court and paid out of the mass of the funds or the property partitioned, or the proceeds of the latter if sold.

No portion of the fee may be paid out of the share of any party represented in the proceeding by an attorney, whether appointed by the court or selected by the party.



CCP 4614 - Purchase by co-owner of property or interest sold

Art. 4614. Purchase by co-owner of property or interest sold

Any property or interest therein sold to effect a partition, whether by licitation or by private sale, may be purchased by a co-owner.



CCP 4621 - Partition by licitation

CHAPTER 2. PARTITION WHEN CO-OWNER AN ABSENTEE

Art. 4621. Partition by licitation

When one of the co-owners of property sought to be partitioned is an absentee, the partition may be effected by licitation, as provided in this Chapter, whether the property is divisible in kind or not.



CCP 4622 - Petition

Art. 4622. Petition

The petition for the partition of property in which an absentee owns an interest, under the articles of this Chapter, shall allege the facts showing that the absent and unrepresented defendant is an absentee, as defined in Article 5251, shall describe the property sought to be partitioned and allege the ownership interests thereof, and shall be supported by an affidavit of the petitioner or of his counsel that the facts alleged in the petition are true.



CCP 4623 - Order; service of citation; contradictory proceedings

Art. 4623. Order; service of citation; contradictory proceedings

When the petition for a partition discloses that the plaintiff is entitled thereto, and that the absent and unrepresented defendant is an absentee who owns an interest in the property, the court shall appoint an attorney at law to represent the absent defendant, and shall order the publication of notice of the institution of the proceeding.

The citation to the absent defendant and all other process shall be served on or service thereof accepted by the attorney at law appointed to represent him, and all proceedings shall be conducted contradictorily against this attorney.



CCP 4624 - Publication of notice

Art. 4624. Publication of notice

Notice of the institution of the proceeding shall be published at least once in the parish where the partition proceeding is instituted, in the manner provided by law. This notice shall set forth the title and docket number of the proceeding, the name and address of the court, and a description of the property sought to be partitioned, and shall notify the absent defendant that the plaintiff is seeking to have the property partitioned by licitation, and that the absent defendant has fifteen days from the date of the publication of notice, or of the initial publication of notice if there is more than one publication, to answer the plaintiff's petition.



CCP 4625 - Trial; judgment ordering sale

Art. 4625. Trial; judgment ordering sale

Except as otherwise provided in Article 4630, if the petitioner proves on the trial of the proceeding that he is a co-owner of the property and entitled to the partition thereof and that the defendant is an absentee who owns an interest therein, the court shall render judgment ordering the public sale of the property for cash by the sheriff to effect a partition, after the advertisement required by law for a sale under execution.

The judgment shall determine the absentee's share in the proceeds of the sale, and award a reasonable fee to the attorney appointed to represent him to be paid from the absentee's share of the proceeds of the sale.



CCP 4626 - Judgment ordering reimbursement or payment of amounts due co-owner out of proceeds of sale

Art. 4626. Judgment ordering reimbursement or payment of amounts due co-owner out of proceeds of sale

A judgment ordering the public sale of property to effect a partition under the provisions of this Chapter shall order, out of the proceeds of such sale:

(1) The reimbursement to a co-owner of the amount proven to be due him for the payment of taxes on the property, and the expenses of preservation thereof; and

(2) The payment to a co-owner of the amount proven to be due him by another co-owner who has received and retained the fruits and revenues of the property.



CCP 4627 - Effect of judgment and sale

Art. 4627. Effect of judgment and sale

The judgment ordering the public sale of the property to effect a partition, and the sale made in compliance therewith, has the same force and effect as to the absentee, his succession representative and heirs, as if he had been served personally with process and the judgment had been rendered against him personally. Thereafter, the absentee, his succession representative and heirs are precluded from asserting any right, title, or interest in the property partitioned.



CCP 4628 - Deposit of absentee's share into registry of court

Art. 4628. Deposit of absentee's share into registry of court

After deducting the portion of the court costs and expenses of the sale to be paid by the absentee, the fee awarded by the court to the attorney appointed to represent him, and any amount required by the judgment to be paid a co-owner, the absentee's share of the proceeds of the sale shall be deposited into the registry of the court for the account of the absentee, his succession representative or heirs. This deposit may be withdrawn only on order of the court, in accordance with the law regulating such deposits.



CCP 4629 - Articles applicable to partition by licitation

Art. 4629. Articles applicable to partition by licitation

Article 4603, the first paragraph of Article 4605, and Articles 4607 and 4614 are applicable to a partition by licitation under the provisions of this Chapter.



CCP 4630 - Partition in kind when defendant appears and prays therefor

Art. 4630. Partition in kind when defendant appears and prays therefor

If the property sought to be partitioned is divisible in kind, and the defendant timely answers through counsel of his own selection and prays therefor, the court shall render judgment ordering the partition to be made in kind, under the applicable provisions of Chapter 1 of this Title.



CCP 4641 - Sale of interest of minor or interdict to effect partition

CHAPTER 3. PARTITION WHEN CO-OWNER A

MINOR OR INTERDICT

Art. 4641. Sale of interest of minor or interdict to effect partition

A. The undivided interest of a minor or interdict in property owned in common with others may be sold to effect a partition, as provided in Articles 4301 through 4304, 4321 through 4323, 4341, 4342, and 4566.

B. The interest of the minor or interdict in the property may be purchased by a co-owner.



CCP 4642 - Partition in kind, dispensing with drawing of lots when authorized by court

Art. 4642. Partition in kind, dispensing with drawing of lots when authorized by court

A. Property may be divided in kind without the necessity of drawing lots therefor when all of the co-owners who are competent agree to the proposed partition, and the court has authorized it on behalf of the incompetent co-owner, as provided in Articles 4271 and 4566.

B. In such event there is no necessity for a judicial partition, and the division of the property may be made by agreement of the co-owners, with the legal representative of an incompetent co-owner executing the act of partition in behalf of the incompetent whom he represents.



CCP 4643 - Appointment of attorney for incompetent when interests conflict

Art. 4643. Appointment of attorney for incompetent when interests conflict

In any partition of property, whether in kind or by licitation, and whether judicial or conventional, of which an incompetent is a co-owner, and the interests of the incompetent conflict with those of his legal representative, undertutor, or undercurator, as the case may be, the court shall appoint an attorney at law to represent and act for the incompetent in the partition. If two or more incompetent co-owners whose interests conflict have the same legal representative, undertutor, or undercurator, the court shall appoint an attorney at law to represent and act for each of these incompetents in the partition.

For the purposes of the partition, the attorney at law so appointed shall act in lieu of, and has all of the power and authority of, the legal representative, undertutor, or undercurator referred to in the first paragraph hereof.

Added by Acts 1962, No. 92, §6.



CCP 4651 - Definition

TITLE X

CONCURSUS PROCEEDINGS

Art. 4651. Definition

A concursus proceeding is one in which two or more persons having competing or conflicting claims to money, property, or mortgages or privileges on property are impleaded and required to assert their respective claims contradictorily against all other parties to the proceeding.



CCP 4652 - Claimants who may be impleaded

Art. 4652. Claimants who may be impleaded

Persons having competing or conflicting claims may be impleaded in a concursus proceeding even though the person against whom the claims are asserted denies liability in whole or in part to any or all of the claimants, and whether or not their claims, or the titles on which the claims depend, have a common origin, or are identical or independent of each other.

No claimant may be impleaded in a concursus proceeding whose claim has been prosecuted to judgment. No person claiming damages for wrongful death or for physical injuries may be impleaded in a concursus proceeding, except by a casualty insurer which admits liability for the full amount of the insurance coverage, and has deposited this sum into the registry of the court.



CCP 4653 - Parish where proceeding brought

Art. 4653. Parish where proceeding brought

A. Except as provided in the second paragraph of this article, a concursus proceeding may be brought in any parish of proper venue, under Article 42 only, as to any claimant impleaded therein.

B. If the competing or conflicting claims are for money due or claimed to be due on account of, or otherwise involve, any sale, lease, or other transaction affecting or pertaining to immovable property or any character of interest therein, the proceeding shall be brought in the parish where the immovable property or any part thereof is situated.

Acts 1989, No. 117, §1.



CCP 4654 - Petition

Art. 4654. Petition

The petition in a concursus proceeding shall comply with Article 891, shall allege the nature of the competing or conflicting claims, and shall include a prayer that all of the persons having such claims be required to assert their respective claims contradictorily against all other parties to the proceeding.



CCP 4655 - Service of process; delay for answer

Art. 4655. Service of process; delay for answer

Service of citation and a copy of the petition in a concursus proceeding shall be made in the same form and manner, and the delays for answering are the same, as in an ordinary proceeding.



CCP 4656 - Each defendant both plaintiff and defendant; no responsive pleadings to answer; no default required

Art. 4656. Each defendant both plaintiff and defendant; no responsive pleadings to answer; no default required

Each defendant in a concursus proceeding is considered as being both a plaintiff and a defendant with respect to all other parties. No exceptions or responsive pleadings may be filed to the answer of a defendant, and every fact alleged therein is considered as denied or avoided by effect of law as to all other parties. If a defendant fails to answer, issue need not be joined by default.



CCP 4657 - Failure of defendant to answer timely

Art. 4657. Failure of defendant to answer timely

If a defendant fails to answer within the delay allowed by law, any party may move for an ex parte order of court limiting the time in which an answer may be filed in the proceeding. In such event, the court shall order all defendants who have not answered to file their answers within a further delay to be assigned by the court, not exceeding ten days from the service or publication of the order.

If not more than five defendants have failed to answer timely, a copy of this order of court shall be served on each. If more than five defendants have failed to answer timely, a notice of the order of court limiting the delay for answering shall be published once in the parish in which the proceeding was filed, in the manner provided by law.

The failure of a defendant to file an answer within the delay as extended by the court precludes him thereafter from filing an answer, or from asserting his claim against the plaintiff.



CCP 4657.1 - Notice to attorney general when the state is a defendant

Art. 4657.1. Notice to attorney general when the state is a defendant

A. Notwithstanding any other provision of law to the contrary, prior to the taking of a final judgment in any concursus in which one of the defendants is the state or any of its departments, offices, boards, commissions, agencies, or instrumentalities, the notice of the order of court limiting the delay for answer, together with a copy of the petition or other demand, shall be sent by the party moving for the order to the attorney general by registered or certified mail or shall be served by the sheriff personally upon the attorney general or the first assistant attorney general at the office of the attorney general.

B. If the order of court is served on the attorney general by mail, the person mailing such items shall execute and file in the record an affidavit stating that these items have been enclosed in an envelope properly addressed to the attorney general with sufficient postage affixed, and stating the date on which such envelope was deposited in the United States mails. In addition, the return receipt shall be attached to the affidavit which was filed in the record.

C. If no answer is filed within fifteen days immediately following the date on which the attorney general or the first assistant attorney general received notice of the order to answer as provided herein, a judgment may be entered in the concursus proceeding as provided by law.

Acts 1986, No. 480, §1.



CCP 4658 - Deposit of money into registry of court

Art. 4658. Deposit of money into registry of court

With leave of court, the plaintiff may deposit into the registry of the court money which is claimed by the defendants, and which plaintiff admits is due one or more of the defendants.

When sums of money due one or more of the defendants accrue from time to time in the hands of the plaintiff after the institution of the proceeding, with leave of court he may deposit the money as it accrues into the registry of the court.

After the deposit of money into the registry of the court, the plaintiff is relieved of all liability to all of the defendants for the money so deposited.



CCP 4659 - Costs

Art. 4659. Costs

When money has been deposited into the registry of the court by the plaintiff, neither he nor any other party shall be required to pay any of the costs of the proceeding as they accrue, but these shall be deducted from the money on deposit. The court may award the successful claimant judgment for the costs of the proceeding which have been deducted from the money on deposit, or any portion thereof, against any other claimant who contested his right thereto, as in its judgment may be considered equitable.

In all other instances, the court may render judgment for costs as it considers equitable.



CCP 4660 - Injunctive relief

Art. 4660. Injunctive relief

The court may grant the plaintiff in a concursus proceeding injunctive relief prohibiting the defendants from instituting or prosecuting in any court of this state or of the United States any other action or proceeding on the claim involved in the concursus proceeding.



CCP 4661 - Applicability of articles to proceedings under certain special statutes

Art. 4661. Applicability of articles to proceedings under certain special statutes

Articles 4651 through 4658, and 4662, apply to a concursus proceeding instituted under R.S. 9:4804 or R.S. 38:2243.

Articles 4651 through 4658, 4660, and 4662 apply to a proceeding instituted under R.S. 45:920 or R.S. 54:17.

Article 4660 does not apply to a proceeding brought under R.S. 9:4804 or R.S. 38:2243. Article 4659 does not apply to any proceeding brought under any of the statutes referred to in this article.



CCP 4662 - Rules of ordinary proceeding applicable

Art. 4662. Rules of ordinary proceeding applicable

Except as otherwise provided in this Title and by law, the rules applicable to an ordinary proceeding apply, so far as practicable, to a concursus proceeding.



CCP 4701 - Termination of lease; notice to vacate; waiver of notice

TITLE XI

EVICTION OF TENANTS AND OCCUPANTS

CHAPTER 1. GENERAL DISPOSITIONS

Art. 4701. Termination of lease; notice to vacate; waiver of notice

When a lessee's right of occupancy has ceased because of the termination of the lease by expiration of its term, action by the lessor, nonpayment of rent, or for any other reason, and the lessor wishes to obtain possession of the premises, the lessor or his agent shall cause written notice to vacate the premises to be delivered to the lessee. The notice shall allow the lessee not less than five days from the date of its delivery to vacate the leased premises.

If the lease has no definite term, the notice required by law for its termination shall be considered as a notice to vacate under this Article. If the lease has a definite term, notice to vacate may be given not more than thirty days before the expiration of the term.

A lessee may waive the notice requirements of this Article by written waiver contained in the lease, in which case, upon termination of the lessee's right of occupancy for any reason, the lessor or his agent may immediately institute eviction proceedings in accordance with Chapter 2 of Title XI of the Louisiana Code of Civil Procedure.

Amended by Acts 1981, No. 713, §1.



CCP 4702 - Notice to occupant other than tenant to vacate

Art. 4702. Notice to occupant other than tenant to vacate

When an owner of immovable property wishes to evict the occupant therefrom, after the purpose of the occupancy has ceased, the owner or his agent, shall first cause a written notice to vacate the property to be delivered to the occupant.

This notice shall allow the occupant five days from its delivery to vacate the premises.



CCP 4703 - Delivery or service when premises abandoned or closed, or whereabouts of tenant or occupant unknown

Art. 4703. Delivery or service when premises abandoned or closed, or whereabouts of tenant or occupant unknown

If the premises are abandoned or closed, or if the whereabouts of the lessee or occupant is unknown, all notices, process, pleadings, and orders required to be delivered or served on the lessee or occupant under this Title may be attached to a door of the premises, and this shall have the same effect as delivery to, or personal service on, the lessee or occupant.



CCP 4704 - Definitions

Art. 4704. Definitions

Unless the context clearly indicates otherwise, as used in this Title the following terms have the following meanings:

"Lease" means any oral or written lease, and includes a sublease;

"Lessee" includes a sublessee, whether the person seeking to evict is a lessor or sublessor; and an assignee of a lessee;

"Lessor" includes a sublessor, assignee, or transferee;

"Occupant" includes a sharecropper; half hand; day laborer; former owner; and any person occupying immovable property by permission or accommodation of the owner, former owner, or another occupant, except a mineral lessee, owner of a mineral servitude, or a lessee of the owner;

"Owner" includes a lessee; and

"Premises" includes the land and all buildings and improvements thereon leased by a tenant, or possessed by an occupant.



CCP 4705 - Lessors' rights or real actions not affected

Art. 4705. Lessors' rights or real actions not affected

Nothing in this Title shall be construed to deprive any lessor of any remedy heretofore allowed him either for the payment of rent due to him or for the seizure of any furniture found on the leased premises; and nothing in this Title shall be construed to conflict with the provisions of Articles 3651 through 3664.



CCP 4731 - Rule to show cause why possession should not be delivered; abandonment of premises

CHAPTER 2. PROCEDURE

Art. 4731. Rule to show cause why possession should not be delivered; abandonment of premises

A. If the lessee or occupant fails to comply with the notice to vacate required under this Title, or if the lessee has waived his right to notice to vacate by written waiver contained in the lease, and has lost his right of occupancy for any reason, the lessor or owner, or agent thereof, may cause the lessee or occupant to be cited summarily by a court of competent jurisdiction to show cause why he should not be ordered to deliver possession of the premises to the lessor or owner. The rule to show cause shall state the grounds upon which eviction is sought.

B. After the required notice has been given, the lessor or owner, or agent thereof, may lawfully take possession of the premises without further judicial process, upon a reasonable belief that the lessee or occupant has abandoned the premises. Indicia of abandonment include a cessation of business activity or residential occupancy, returning keys to the premises, and removal of equipment, furnishings, or other movables from the premises.

Amended by Acts 1981, No. 713, §1; Acts 1991, No. 684, §1.



CCP 4732 - Trial of rule; judgment of eviction

Art. 4732. Trial of rule; judgment of eviction

A. The court shall make the rule returnable not earlier than the third day after service thereof, at which time the court shall try the rule and hear any defense which is made.

B. If the court finds the lessor or owner entitled to the relief sought, or if the lessee or occupant fails to answer or to appear at the trial, the court shall render immediately a judgment of eviction ordering the lessee or occupant to deliver possession of the premises to the lessor or owner. The judgment of eviction shall be effective for not less than ninety days.

Acts 2001, No. 24, §1.



CCP 4733 - Warrant for possession if judgment of eviction not complied with

Art. 4733. Warrant for possession if judgment of eviction not complied with

If the lessee or occupant does not comply with the judgment of eviction within twenty-four hours after its rendition, the court shall issue immediately a warrant directed to and commanding its sheriff, constable, or marshal to deliver possession of the premises to the lessor or owner.



CCP 4734 - Execution of warrant

Art. 4734. Execution of warrant

The sheriff, constable, or marshal shall execute a warrant rendered under Article 4733 in the presence of two witnesses, by clearing the premises of any property therein, in order to put the lessor or owner in possession of the premises.

If the sheriff, constable, or marshal finds the windows, doors, or gates of the premises locked or barred, he shall break open any of these when necessary to effect convenient entry into the premises.



CCP 4735 - Appeal; bond

Art. 4735. Appeal; bond

An appeal does not suspend execution of a judgment of eviction unless the defendant has answered the rule under oath, pleading an affirmative defense entitling him to retain possession of the premises, and the appeal has been applied for and the appeal bond filed within twenty-four hours after the rendition of the judgment of eviction. The amount of the suspensive appeal bond shall be determined by the court in an amount sufficient to protect the appellee against all such damage as he may sustain as a result of the appeal.



CCP 4831 - Applicability of Book VIII

BOOK VIII

TRIAL COURTS OF LIMITED JURISDICTION

TITLE I

GENERAL DISPOSITIONS

CHAPTER 1. APPLICABILITY: COURTS OF

LIMITED JURISDICTION

Art. 4831. Applicability of Book VIII

The provisions of this Book apply only to suits in trial courts of limited jurisdiction and to suits in the district courts within their jurisdiction concurrent with that of justices of the peace. Except as otherwise provided in this Book, civil proceedings in a trial court of limited jurisdiction, and the enforcement of judgments rendered therein, shall be governed as far as practicable by the other provisions of this Code.

Acts 1979, No. 46, §1, eff. Jan. 1, 1980.



CCP 4832 - Trial courts of limited jurisdiction

Art. 4832. Trial courts of limited jurisdiction

Trial courts of limited jurisdiction are parish courts, city courts, and justice of the peace courts.

Acts 1979, No. 46, §1, eff. Jan. 1, 1980.



CCP 4841 - Subject matter jurisdiction

CHAPTER 2. CIVIL JURISDICTION

SECTION 1. PARISH COURTS AND CITY COURTS

Art. 4841. Subject matter jurisdiction

A. The subject matter jurisdiction of parish courts and city courts is limited by the amount in dispute and by the nature of the proceeding, as provided in this Chapter.

B. For the purposes of this Chapter, the amount in dispute is determined by the amount demanded, including damages pursuant to Civil Code Articles 2315.3 and 2315.4, or value asserted in good faith by the plaintiff, but does not include interest, court costs, attorney fees, or penalties, whether provided by agreement or by law.

C. If the demand asserted in an amended or supplemental pleading exceeds the jurisdiction of the court, the court shall transfer the action to a court of proper jurisdiction.

Acts 1986, No. 156, §1; Acts 1990, No. 521, §2, eff. Jan. 1, 1991; Acts 1995, No. 409, §1; Acts 2012, No. 502, §2.



CCP 4842 - Parish court jurisdiction; amount in dispute; injunctive actions by a political subdivision

Art. 4842. Parish court jurisdiction; amount in dispute; injunctive actions by a political subdivision

A. Except as otherwise provided by law, the civil jurisdiction of a parish court is concurrent with the district court in cases where the amount in dispute, or the value of the property involved, does not exceed twenty thousand dollars.

B. The civil jurisdiction of a parish court is concurrent with the district court in cases or proceedings instituted by the state, a parish, a municipality, or other political subdivision of the state for injunctive relief or other civil relief for the cessation or abatement of any acts or practices which may violate any parish or municipal ordinance or any state law. In such case, the court shall have jurisdiction irrespective of the amount in dispute or the value of the property involved.

Acts 1986, No. 152, §2, eff. June 28, 1986; Acts 1986, No. 1038, §1; Acts 1987, No. 448, §2, eff. July 9, 1987; Acts 1992, No. 939, §1; Acts 1995, No. 204, §1.



CCP 4843 - City court jurisdiction; amount in dispute; injunctive actions by state or political subdivision

Art. 4843. City court jurisdiction; amount in dispute; injunctive actions by state or political subdivision

A. Except as otherwise provided for in this Article, the civil jurisdiction of a city court is concurrent with the district court in cases where the amount in dispute, or the value of the property involved, does not exceed fifteen thousand dollars.

B. The civil jurisdiction of a city court in which the population of the territorial jurisdiction is greater than fifty thousand is concurrent with the district court in cases or proceedings instituted by the state, a parish, a municipality, or other political subdivision of the state for injunctive relief or other civil relief for the cessation or abatement of any acts or practices which may violate a parish or municipal ordinance or state law. In such case, the court has jurisdiction regardless of the amount in dispute or the value of the property involved.

C. In the City Court of Bossier City, and any city court in which the population of the territorial jurisdiction is less than fifty thousand, except as otherwise specifically provided by law, the civil jurisdiction is concurrent with the district court in cases where the amount in dispute, or the value of the property involved, does not exceed fifteen thousand dollars.

D. In the City Court of Houma and the City Court of Lafayette, the civil jurisdiction is concurrent with the district court in cases where the amount in dispute, or the value of the property involved, does not exceed twenty thousand dollars.

E. In the City Court of Bogalusa, the City Court of Bunkie, the City Court of Eunice, the City Court of Lake Charles, the City Court of Marksville, the City Court of Natchitoches, a city court in New Orleans, the City Court of Opelousas, the City Court of Port Allen, the City Court of Sulphur, the City Court of Ville Platte, and the City Court of Winnsboro, the civil jurisdiction is concurrent with the district court in cases where the amount in dispute, or the value of the property involved, does not exceed twenty-five thousand dollars.

F. In the City Court of Breaux Bridge, the City Court of Crowley, the City Court of Hammond, the City Court of Jeanerette, the City Court of Jennings, the City Court of New Iberia, the City Court of Monroe, the City Court of Oakdale, the City Court of Rayne, and the City Court of Winnfield, the civil jurisdiction is concurrent with the district court in cases where the amount in dispute, or the value of the property involved, does not exceed thirty thousand dollars.

G. In the City Court of Abbeville, the City Court of Baker, the City Court of Baton Rouge, the City Court of Kaplan, the City Court of Leesville, the City Court of Minden, the City Court of Plaquemine, the City Court of Shreveport, the City Court of Springhill, and the City Court of Zachary, the civil jurisdiction is concurrent with the district court in cases where the amount in dispute, or the value of the property involved, does not exceed thirty-five thousand dollars.

H. In the City Court of Alexandria, the Third Ward City Court of Franklin, the City Court of Pineville, the City Court of Slidell, and the City Court of Ruston, the civil jurisdiction is concurrent with the district court in cases where the amount in dispute, or the value of the property involved does not exceed fifty thousand dollars.

Acts 1986, No. 539, §1; Acts 1986, No. 924, §1; Acts 1988, No. 75, §1; Acts 1988, No. 314, §1; Acts 1990, No. 186, §1; Acts 1990, No. 504, §1, eff. July 18, 1990; Acts 1992, No. 10, §1; Acts 1992, No. 939, §1; Acts 1993, No. 541, §1; Acts 1995, No. 126, §1; Acts 1995, No. 204, §1; Acts 1995, No. 311, §1, eff. June 16, 1995; Acts 1995, No. 466, §1; Acts 1997, No. 193, §1, eff. Jan. 1, 1998; Acts 1997, No. 323, §1; Acts 1997, No. 407, §1; Acts 1999, No. 504, §1, eff. Jan. 1, 2000; Acts 1999, No. 644, §1; Acts 1999, No. 694, §1; Acts 2001, No. 255, §1; Acts 2001, No. 343, §1, eff. Jan. 1, 2001; Acts 2001, No. 357, §1; Acts 2001, No. 762, §1, eff. June 25, 2001; Acts 2002, 1st Ex. Sess., No. 58, §1; Acts 2003, No. 153, §1; Acts 2003, No. 276, §1; Acts 2003, No. 435, §1; Acts 2003, No. 436, §1; Acts 2003, No. 601, §1; Acts 2003, No. 905, §2; Acts 2003, No. 1213, §1; Acts 2004, No. 205, §1; Acts 2004, No. 487, §1; Acts 2004, No. 511, §1; Acts 2004, No. 538, §1; Acts 2004, No. 539, §1; Acts 2004, No. 714, §1; Acts 2005, No. 31, §1; Acts 2005, No. 109, §1; Acts 2005, No. 349, §1; Acts 2005, No. 353, §1; Acts 2006, No. 365, §1; Acts 2006, No. 379, §1; Acts 2006, No. 575, §1; Acts 2006, No. 680, §1; Acts 2006, No. 681, §1; Acts 2008, No. 44, §1; Acts 2010, No. 161, §1; Acts 2010, No. 180, §1; Acts 2010, No. 228, §1; Acts 2011, No. 88, §1; Acts 2011, No. 103, §1, eff. June 20, 2011; Acts 2012, No. 166, §1; Acts 2012, No. 331, §1; Acts 2013, No. 68, §1; Acts 2014, No. 363, §1; Acts 2014, No. 843, §1; Acts 2015, No. 367, §1; Acts 2015, No. 461, §1, eff. July 1, 2015.



CCP 4844 - Amount in dispute; eviction proceedings

Art. 4844. Amount in dispute; eviction proceedings

A. A parish court or city court shall have jurisdiction, concurrent with the district court, over suits by owners and landlords for the possession of leased premises as follows:

(1) When the lease is by the day and the daily rental is one hundred fifty dollars or less.

(2) When the lease is by the week and the weekly rental is five hundred dollars or less.

(3) When the lease is by the month and the monthly rental is three thousand dollars or less.

(4) When the lease is by the year and the annual rental is thirty-six thousand dollars or less.

(5) When the suit is to evict an occupant as defined by Article 4704, if the annual value of the right of occupancy does not exceed the amount in dispute to which the jurisdiction of the court is limited by Articles 4842 and 4843 or as to the amounts set forth in Subparagraphs (3) and (4) of this Paragraph.

(6) In the City Court of Slidell, the city court shall have the same jurisdictional limit for possession of leased premises in eviction proceedings as provided for in Code of Civil Procedure Article 4912 for justice of the peace courts.

B. In computing the jurisdictional amount for purposes of eviction suits, the daily, weekly, monthly, annual, or other rental provided by the lease, exclusive of interest, penalties, or attorney fees, shall determine the amount in dispute.

Acts 1986, No. 156, §1; Acts 1995, No. 204, §1; Acts 1999, No. 102, §1; Acts 2010, No. 219, §1.



CCP 4845 - Amount in dispute; jurisdiction of incidental demands; parish, city, and justice of the peace courts; payment of costs of transfer

Art. 4845. Amount in dispute; jurisdiction of incidental demands; parish, city, and justice of the peace courts; payment of costs of transfer

A.(1) When a parish or city court has subject matter jurisdiction over the principal demand, it may exercise subject matter jurisdiction over any properly instituted incidental action arising out of the same transaction or occurrence from which the principal demand arose, regardless of the amount in dispute in the incidental demand. When a justice of the peace court has jurisdiction over the principal demand, it may exercise subject matter jurisdiction over a good faith incidental demand in the same manner as a parish or city court, except that if the amount in dispute of such incidental demand exceeds its jurisdictional amount, a justice of the peace court may not continue to exercise jurisdiction except for purposes of transferring the entire action as provided in this Section.

(2) When an otherwise properly instituted incidental demand exceeds the subject matter jurisdiction of a parish or city court, the court may transfer the entire action to a court of proper jurisdiction.

B. When a compulsory reconventional demand exceeds the jurisdiction of a parish or city court, and when any good faith incidental demand before a justice of the peace court exceeds the jurisdictional amount of the justice of a peace court, the court shall transfer the entire action to a court of proper jurisdiction. The party filing the incidental demand that causes the justice of the peace court to transfer the action shall be responsible for payment of all costs for the transfer and shall make payment of the costs directly to the clerk of court of the transferee court within fifteen days of the filing of the incidental demand in the justice of the peace court.

Acts 1986, No. 156, §1; Acts 1990, No. 521, §2, eff. Jan. 1, 1991; Acts 1991, No. 676, §1; Acts 1995, No. 202, §1; Acts 1999, No. 678, §1.



CCP 4846 - Limitations upon jurisdiction; nature of proceedings

Art. 4846. Limitations upon jurisdiction; nature of proceedings

In addition to the limitation by the amount in dispute as set forth above, the jurisdiction of parish courts and city courts is limited by the nature of the proceeding, as set forth in Article 4847.

Acts 1986, No. 156, §1.



CCP 4847 - Limitations upon jurisdiction

Art. 4847. Limitations upon jurisdiction

A. Except as otherwise provided by law, a parish court or city court has no jurisdiction in any of the following cases or proceedings:

(1) A case involving title to immovable property.

(2) A case involving the right to public office or position.

(3) A case in which the plaintiff asserts civil or political rights under the federal or state constitutions.

(4) A claim for annulment of marriage, divorce, separation of property, or alimony.

(5) A succession, interdiction, receivership, liquidation, habeas corpus, or quo warranto proceeding.

(6) A case in which the state, or a parish, municipal, or other political corporation is a defendant, except for a petition for nullity filed in the City Court of Slidell to nullify a judgment of bond forfeiture rendered by the City Court of Slidell.

(7) Any other case or proceeding excepted from the jurisdiction of these courts by law.

B. In addition, city courts shall not have jurisdiction in tutorship, curatorship, emancipation, and partition proceedings.

Acts 1986, No. 156, §1; Acts 1986, No. 152, §2, eff. June 28, 1986; Acts 1988, No. 670, §1; Acts 1990, No. 361, §1, eff. Jan. 1, 1991; Acts 2011, No. 228, §1.

{{NOTE: SEE ACTS 1986, NO. 152, §3.}}



CCP 4848 - Contempt power

Art. 4848. Contempt power

A city court and parish court have the same power to punish a contempt of court as a district court.

Acts 1986, No. 156, §1.

{{NOTE: SEE ACTS 1986, NO. 156, §3.}}



CCP 4849 - Jurisdiction over the person

Art. 4849. Jurisdiction over the person

A parish court or a city court may exercise jurisdiction over the person to the same extent, and in the same manner, as a district court.

Acts 1986, No. 156, §1.



CCP 4850 - Jurisdiction in rem or quasi in rem; executory proceedings

Art. 4850. Jurisdiction in rem or quasi in rem; executory proceedings

A. A parish court or a city court may exercise jurisdiction quasi in rem over movable or immovable property, or jurisdiction in rem over movable property, in the manner provided by law, if the property is situated within the territorial jurisdiction of the court.

B. A parish court or a city court may issue a writ of seizure and sale in an executory proceeding to enforce a privilege or mortgage on movable or immovable property.

Acts 1986, No. 156, §1.



CCP 4850.1 - City Court of Alexandria; in rem and quasi in rem jurisdiction

Art. 4850.1. City Court of Alexandria; in rem and quasi in rem jurisdiction

The City Court of Alexandria may exercise jurisdiction quasi in rem over movable or immovable property, or jurisdiction in rem over movable property, in the manner provided by law, if the property is situated within the territorial jurisdiction of the court and the value of the property and the amount in dispute does not exceed ten thousand dollars. The City Court of Alexandria may issue a writ of seizure and sale in an executory proceeding to enforce a privilege or mortgage on movable or immovable property if the value of the property and the amount in dispute does not exceed ten thousand dollars.

Acts 2003, No. 905, §1.



CCP 4850.2 - First City Court and Second City Court of New Orleans; appellate jurisdiction

Art. 4850.2. First City Court and Second City Court of New Orleans; appellate jurisdiction

The First City Court and the Second City Court shall have jurisdiction over appeals by any person aggrieved by a decision of the Traffic Court of New Orleans concerning a traffic violation enforced by the city of New Orleans' automated traffic enforcement system. Appeals from the traffic court shall extend to the law and the facts and shall be tried upon the records made and the evidence offered in court by the judge to whom the appeal shall be allotted. Any aggrieved person shall file such appeal within thirty days of such decision. The First City Court and the Second City Court shall adopt rules regulating the manner of taking, hearing, and deciding such appeals. All traffic violations on appeal shall maintain their status as civil penalties.

Acts 2012, No. 502, §1.



CCP 4851 - Venue

Art. 4851. Venue

A. The rules of venue provided in Articles 41 through 45, 71 through 79 and 81, and 121 through 124 apply to suits brought in the parish court.

B. The rules of venue provided in Articles 41 through 45, 71 through 79 and 121 through 124 apply to suits brought in city court, except that where these articles use the word "parish" it shall be construed to mean the territorial jurisdiction of the city court.

Acts 1986, No. 156, §1.



CCP 4852 - Change of venue; city court; forum non conveniens

Art. 4852. Change of venue; city court; forum non conveniens

If a party has filed separate suits in a city court and a district court which has territorial jurisdiction over the city court relating to the same cause of action but placing a claim for property damage in one court and a claim for personal injury in the other court, the city court upon contradictory motion, or upon the court's own motion, after contradictory hearing may transfer the suit in its court to the district court if the transfer serves the convenience of the parties and the witnesses and is in the interest of justice.

Acts 1986, No. 156, §1.



CCP 4853 - Repealed by Acts 1986, No. 156, 3.

Art. 4853. Repealed by Acts 1986, No. 156, §3.



CCP 4854 - Repealed by Acts 1986, No. 156, 3.

Art. 4854. Repealed by Acts 1986, No. 156, §3.



CCP 4857 - Traffic Court of New Orleans; appellate jurisdiction

SECTION 2. MUNICIPAL AND TRAFFIC COURTS

Art. 4857. Traffic Court of New Orleans; appellate jurisdiction

The Traffic Court of New Orleans shall have exclusive appellate jurisdiction of all appeals by any person aggrieved by an administrative hearing officer's decision concerning a traffic violation enforced by the city of New Orleans' automated traffic enforcement system. Any aggrieved person shall file such appeal within thirty days after the date of such decision. The traffic court shall have de novo review over such appeals. The traffic court shall adopt rules regulating the manner of taking, hearing, and deciding such appeals. All traffic violations on appeal shall maintain their status as civil penalties.

Acts 2012, No. 502, §1.



CCP 4861 - Recusation of judges

CHAPTER 3. RECUSATION OF JUDGES; APPOINTMENT

OF JUDGES AD HOC

Art. 4861. Recusation of judges

A parish court or city court judge or justice of the peace may recuse himself or be recused for the same reasons and on the same grounds as provided in Article 151.

Acts 1979, No. 46, §1, eff. Jan. 1, 1980.



CCP 4862 - Motion to recuse

Art. 4862. Motion to recuse

When a motion is made to recuse a parish court or city court judge or a justice of the peace, he shall either recuse himself, or the motion to recuse shall be tried in the manner provided by Article 4863.

Acts 1979, No. 46, §1, eff. Jan. 1, 1980.



CCP 4863 - Determination of recusation; appointment of judge ad hoc

Art. 4863. Determination of recusation; appointment of judge ad hoc

A. In a parish or city court having more than one judge, the motion to recuse shall be tried by another judge of the same court, and, if the judge is recused, the case shall be tried by another judge of the same court. The manner in which the judge is selected to try the recusal and, in the event of recusal, to try the case, shall be provided by rule of court.

B. In all other cases, the motion shall be tried by the district court and, if the judge is recused, the district court shall try the case or shall appoint another judge of a district, parish, or city court to try the case.

Acts 1979, No. 46, §1, eff. Jan. 1, 1980.



CCP 4864 - Appointment of judge ad hoc when judge recuses himself

Art. 4864. Appointment of judge ad hoc when judge recuses himself

A. When a judge of a parish or city court recuses himself, he shall appoint another judge of the same parish or city court, if that court has more than one division; otherwise, he shall appoint either a parish or city court judge from an adjoining parish or, as judge-ad-hoc, an attorney domiciled in the parish who has the qualifications of a parish or city court judge.

B. When a justice of the peace recuses himself, he shall appoint another justice of the peace to try the case.

Acts 1979, No. 46, §1, eff. Jan. 1, 1980.



CCP 4865 - Appointment of judge ad hoc in event of temporary inability of parish or city court judge

Art. 4865. Appointment of judge ad hoc in event of temporary inability of parish or city court judge

When a parish or city court judge is unable to preside due to temporary absence, incapacity, or inability, he may appoint a judge ad hoc, who may be another judge or who may be a lawyer domiciled in the parish who possesses the qualifications of the judge he replaces. Appointment shall be by order, which shall reflect the term of and reasons for the appointment, and which shall be entered into the minutes of the court.

Acts 1979, No. 46, §1, eff. Jan. 1, 1980.



CCP 4866 - Power and authority of judge ad hoc

Art. 4866. Power and authority of judge ad hoc

A judge ad hoc appointed under the provisions of Articles 4861 through 4865 shall have the same power and authority to act on the cases or on the dates to which appointed as the judge whom he replaces would have.

Acts 1979, No. 46, §1, eff. Jan. 1, 1980.



CCP 4871 - Jury trial prohibited

CHAPTER 4. JURY TRIALS PROHIBITED; TRANSFER

TO DISTRICT COURT

Art. 4871. Jury trial prohibited

There shall be no trial by jury in any case in a parish court, city court, or justice of the peace court.

Acts 1979, No. 46, §1, eff. Jan. 1, 1980.



CCP 4872 - Transfer to district court

Art. 4872. Transfer to district court

A. Where a principal demand is commenced in a parish or city court in which the defendant would otherwise be entitled to trial by jury under the provisions of Article 1731, or under any other provision of law, the defendant may obtain trial by jury by transferring the action to the district court in the manner provided by Article 4873.

B. Where a principal demand commenced in a parish or city court is one in which the defendant was not entitled to trial by jury under the provisions of Article 1731, a party who files an incidental demand in that court as authorized by Article 4846 waives any right he may have to jury trial on such incidental demand.

Acts 1979, No. 46, §1, eff. Jan. 1, 1980.



CCP 4873 - Transfer to district court; procedure; contest; effect

Art. 4873. Transfer to district court; procedure; contest; effect

A party entitled thereto under the provisions of Article 4872 may transfer the action to the district court in the following manner:

(1) Within the delay allowed for answer in the trial court of the limited jurisdiction, or within ten days after answer has been filed, he shall file a motion to transfer with the clerk of the court in which the suit is pending. The motion shall include a declaration that the matter is one to which defendant would have been entitled to trial by jury if commenced in district court, and that defendant desires trial by jury.

(2) If no opposition is filed within ten days after the filing of the motion to transfer, the judge of the court in which the suit is pending shall order the transfer to the district court. If an opposition is timely filed, it shall be tried summarily.

(3) Where a transfer is ordered, the clerk of the court in which the action was initially filed shall forward to the clerk of court to which the action is transferred a certified copy of the record in the initial court, including pleadings, minute entries, and all other proceedings.

The clerk of the district court shall file the action as a new proceeding in that court, upon payment by the defendant of a filing fee as provided by rule of the district court. All costs accruing thereafter, however, shall be advanced in the same manner as though the action initially had been commenced in the district court by the original plaintiff.

(4) When the matter is docketed by the clerk of the district court, the proceeding shall continue in that court as though originally commenced therein. In the event transfer is effected prior to answer, defendant shall file his answer in the district court within the delays provided by Article 1001, commencing from the date the transferred proceeding is filed in that court.

(5) The disposition of a motion to transfer and any opposition thereto shall not be appealable, but shall be reviewable through the exercise of its supervisory jurisdiction by the court of appeal having appellate jurisdiction over the case.

Acts 1979, No. 46, §1, eff. Jan. 1, 1980.



CCP 4874 - Withdrawal of demand for jury trial after transfer

Art. 4874. Withdrawal of demand for jury trial after transfer

A motion to transfer pursuant to this Chapter shall constitute a demand by the removing party for trial by jury. He may not subsequently withdraw the demand without the approval of the court and the other party or parties.

Acts 1979, No. 46, §1, eff. Jan. 1, 1980.



CCP 4875 - Entire suit transferred

Art. 4875. Entire suit transferred

A. An order to transfer divests the trial court of limited jurisdiction of jurisdiction over all claims and parties cumulated in the suit and the entire suit is transferred to the district court.

B. The right of other parties to trial by jury in the district court shall be determined as if the suit had initially been commenced in that court.

Acts 1979, No. 46, §1, eff. Jan. 1, 1980.



CCP 4901 - Pleadings in parish and city courts

TITLE II

PROCEDURE IN TRIAL COURTS OF LIMITED JURISDICTION

CHAPTER 1. PARISH AND CITY COURTS

Art. 4901. Pleadings in parish and city courts

In suits in a parish court or a city court, written pleadings shall be required; provided, that a court may by rule provide for oral pleadings for suits in which the amount in dispute is two thousand dollars or less, and prescribe the form of such pleadings.

Acts 1986, No. 156, §1; Acts 1987, No. 249, §1.



CCP 4902 - Citation in parish and city courts

Art. 4902. Citation in parish and city courts

A. The citation shall summon the defendant to comply with the demand of the plaintiff against him, or to state his answer to the demand, within the delay provided by Article 4903, and shall state the location where the court is to be held.

B. A copy of the petition shall be attached to the citation.

C. The citation shall conform to the requirements for citation issuing out of the district court.

Acts 1986, No. 156, §1.



CCP 4903 - Delay for answering in parish and city courts

Art. 4903. Delay for answering in parish and city courts

The defendant shall answer within ten days of the service of citation, except that when the citation is served through the secretary of state, the delay, as to all defendants, shall be fifteen days after service.

Acts 1986, No. 156, §1.



CCP 4904 - Judgment by default in parish and city courts

Art. 4904. Judgment by default in parish and city courts

A. In suits in a parish court or a city court, if the defendant fails to answer timely, or if he fails to appear at the trial, and the plaintiff proves his case, a final judgment in favor of plaintiff may be rendered. No prior default is necessary.

B. The plaintiff may obtain a final judgment only by producing relevant and competent evidence which establishes a prima facie case. When the suit is for a sum due on an open account, promissory note, negotiable instrument, or other conventional obligation, prima facie proof may be submitted by affidavit. When the demand is based upon a promissory note or other negotiable instrument, no proof of any signature thereon shall be required.

C. When the sum due is on an open account, promissory note, negotiable instrument, or other conventional obligation, a hearing in open court shall not be required unless the judge in his discretion directs that such a hearing be held. The plaintiff shall submit to the court the proof required by law and the original and not less than one copy of the proposed final judgment. The judge shall, within seventy-two hours of receipt of such submission from the clerk of court, sign the judgment or direct that a hearing be held. The clerk of court shall certify that no answer or other pleading has been filed by the defendant. The minute clerk shall make an entry showing the dates of receipt of proof, review of the record, and rendition of the judgment. A certified copy of the signed judgment shall be sent to the plaintiff by the clerk of court.

Acts 1986, No. 156, §1.



CCP 4905 - Notice of judgment in parish or city courts

Art. 4905. Notice of judgment in parish or city courts

Notice of the signing of a final judgment shall be given as required by Article 1913.

Acts 1986, No. 156, §1; Acts 2001, No. 512, §1.



CCP 4906 - Form of judgment in parish or city courts

Art. 4906. Form of judgment in parish or city courts

The judgment shall be in writing, contain the typewritten or printed name of the judge, and be signed by the judge. Any judgment that does not contain the typewritten or printed name of the judge shall not be invalidated for that reason.

Acts 1986, No. 156, §1; Acts 2014, No. 144, §1.



CCP 4907 - New trials; delay in parish or city courts

Art. 4907. New trials; delay in parish or city courts

A. After judgment is signed in the parish or city court, a party may make a written request or motion for new trial for any of the grounds provided by Articles 1972 and 1973.

B. The delay for applying for a new trial shall be seven days, exclusive of legal holidays. Where notice of judgment is required, this delay commences to run on the day after the clerk has mailed, or the sheriff has served, the notice of judgment.

Acts 1986, No. 156, §1; Acts 2010, No. 56, §1.



CCP 4908 - New trial; procedure in parish or city courts

Art. 4908. New trial; procedure in parish or city courts

The application for new trial, and the new trial, when granted, shall be governed by the provisions of Article 1971 and Articles 1975 through 1979.

Acts 1986, No. 156, §1.



CCP 4911 - Jurisdiction in justice of the peace courts; concurrent with district court; amount in dispute

CHAPTER 2. CIVIL JURISDICTION FOR

JUSTICE OF THE PEACE COURTS

Art. 4911. Jurisdiction in justice of the peace courts; concurrent with district court; amount in dispute

A. The civil jurisdiction of a justice of the peace court is concurrent with the district court in cases where the amount in dispute does not exceed five thousand dollars.

B. For the purpose of this Chapter, the amount in dispute is determined by the amount demanded or value asserted in good faith by the plaintiff, but does not include interest, court costs, attorney fees, or penalties, whether provided by agreement or by law.

C. If the demand asserted in a good faith amended or supplemental pleading, or in any good faith incidental demand or any other pleading, exceeds the jurisdiction of the court, the court shall transfer the action to a court of proper jurisdiction.

Acts 1992, No. 692, §1; Acts 1999, No. 151, §1; Acts 1999, No. 678, §1; Acts 2005, No. 43, §1; Acts 2008, No. 338, §1.



CCP 4912 - Possession or ownership of movable property; eviction proceedings; justice of the peace courts

Art. 4912. Possession or ownership of movable property; eviction proceedings; justice of the peace courts

A.(1) A justice of the peace court shall, within its territorial jurisdiction, have jurisdiction, concurrent with the parish or district court, over suits for the possession or ownership of movable property not exceeding five thousand dollars in value and over suits by landowners or lessors for the eviction of occupants or tenants of leased residential premises, regardless of the amount of monthly or yearly rent or the rent for the unexpired term of the lease.

(2) A judgment of ownership of a vehicle ordered by a justice of the peace court shall be recognized by the office of motor vehicles of the Department of Public Safety and Corrections in accordance with the provisions of Chapter 4 of Title 32 of the Louisiana Revised Statutes of 1950.

B. A justice of the peace court shall also have jurisdiction over suits by landowners or lessors for the eviction of occupants or tenants of leased commercial premises and leased farmlands where the amount of the monthly rental does not exceed five thousand dollars per month, regardless of the amount of rent due or the rent for the unexpired term of the lease.

Acts 1989, No. 298, §1; Acts 1991, No. 544, §1; Acts 2001, No. 713, §1, eff. June 25, 2001; Acts 2005, No. 43, §1; Acts 2008, No. 338, §1.



CCP 4913 - Limitations upon jurisdiction; nature of proceedings; justice of the peace courts

Art. 4913. Limitations upon jurisdiction; nature of proceedings; justice of the peace courts

A. In addition to the limitation by the amount in dispute as set forth above, the jurisdiction of justice of the peace courts is limited by the nature of the proceeding, as set forth below.

B. A justice of the peace court has no jurisdiction in any of the following cases or proceedings:

(1) A case involving title to immovable property.

(2) A case involving the right to public office or position.

(3) A case in which the plaintiff asserts civil or political rights under the federal or state constitutions.

(4) A claim for annulment of marriage, separation from bed and board, divorce, separation of property, or alimony.

(5) A succession, interdiction, receivership, liquidation, habeas corpus, or quo warranto proceeding.

(6) A case in which the state, or a parish, municipal, or other political corporation is a defendant.

(7) An executory proceeding.

(8) An adoption, tutorship, emancipation, or partition proceeding.

(9) An in rem or quasi in rem proceeding.

(10) Any other case or proceeding excepted from the jurisdiction of these courts by law.

C. In addition, a justice of the peace court may not issue any injunctive order, except to arrest the execution of its own writ and to enforce the execution of a judgment issued by a justice of the peace court or made executory in a justice of the peace court.

Acts 1986, No. 156, §1; Acts 1991, No. 545, §1.



CCP 4914 - Contempt power; justice of the peace courts

Art. 4914. Contempt power; justice of the peace courts

A justice of the peace may punish a direct contempt of court, as defined in Article 222, by a fine of not more than fifty dollars, or imprisonment in the parish jail for not more than twenty-four hours, or both.

Acts 1986, No. 156, §1; Acts 1991, No. 508, §3.



CCP 4915 - Jurisdiction over the person; justice of the peace courts

Art. 4915. Jurisdiction over the person; justice of the peace courts

A justice of the peace court may exercise jurisdiction over the person to the same extent, and in the same manner, as a district court.

Acts 1986, No. 156, §1.



CCP 4916 - Venue; justice of the peace courts

Art. 4916. Venue; justice of the peace courts

The rules of venue provided in Articles 41 through 45 and in Articles 71 through 79 apply to suits brought in justice of the peace courts, except where these articles use the word "parish" it shall be construed to mean the territorial jurisdiction of the justice of the peace court.

Acts 1986, No. 156, §1; Acts 2012, No. 392, §1.



CCP 4917 - Pleadings; justice of the peace courts; district courts with concurrent jurisdiction

Art. 4917. Pleadings; justice of the peace courts; district courts with concurrent jurisdiction

A. A party or his attorney may state the claim, exceptions, defenses, or other pleas orally to the justice of the peace or the clerk of court. No written pleadings shall be required.

B. A party may file written pleadings if he so desires, but additional fees resulting from written pleadings not required shall not be imposed upon the party cast as costs of court.

C. A defendant shall include in his answer, whether oral or in writing, all of the exceptions upon which he intends to rely.

Acts 1986, No. 156, §1.



CCP 4918 - Record of the case; subsequent entries; justice of the peace courts; district courts with concurrent jurisdiction

Art. 4918. Record of the case; subsequent entries; justice of the peace courts; district courts with concurrent jurisdiction

When no written pleadings are required, the justice of the peace or the clerk of court shall record in a permanent book or case file the title of the case, the docket number, the name and address of all parties, a brief statement of the nature and amount of the claim, the issuance and service of citation, the defenses pleaded, motions and other pleas made, the names of witnesses who testified, a list of the documents offered at the trial, the rendition of judgment, and any appeal therefrom.

Acts 1986, No. 156, §1; Acts 2004, No. 679, §1, eff. Jan. 1, 2005.



CCP 4919 - Citation; service of citation; justice of the peace courts; district courts with concurrent jurisdiction

Art. 4919. Citation; service of citation; justice of the peace courts; district courts with concurrent jurisdiction

A. The citation must be signed by the justice of the peace or the clerk of court issuing it, with an expression of his official capacity and under the seal of his office, must be accompanied by a certified copy of any petition, which has been filed, exclusive of exhibits, even if made a part thereof, and must contain the following:

(1) The date of issuance.

(2) The title of the cause.

(3) The name of the person to whom it is addressed.

(4) The title and location of the court issuing it.

(5)(a) A statement that the person cited must either comply with the demand contained in the pleading filed by the plaintiff against him or make an appearance, either by filing a pleading or otherwise, in the court issuing the citation within the delay provided under Article 4920 under penalty of default.

(b) If the matter is set for hearing pursuant to Article 4921.1(C), the citation must contain a statement that the person cited must either comply with the demand of the plaintiff against him or appear in the court issuing the citation at the time and date provided and that if he fails to appear, judgment may be entered against him.

B. When a written petition has been filed, a copy thereof shall be attached to the citation.

C. When the plaintiff has not filed a written petition, the citation shall:

(1) State the amount and nature of the claim and the year or years in which the indebtedness was contracted or arose and shall describe sufficiently to place the defendant on notice any promissory note or other written evidence of indebtedness on which the demand is based; and

(2) Describe the movable property and state the value thereof, if the suit is for the ownership or possession of movable property.

D.(1) Service of citation or other process may be made by the court by certified mail, with return receipt requested, when costs therefore are posted with the court.

(2) If the properly addressed certified mail return receipt reply form is signed by the addressee who is the defendant, service shall be considered personal service.

(3) If the properly addressed certified mail return receipt reply form is signed by a person other than the defendant, service shall be considered domiciliary service.

Acts 1986, No. 156, §1; Acts 2012, No. 666, §1; Acts 2015, No. 424, §1.



CCP 4920 - Delay for answering; justice of the peace courts; district courts with concurrent jurisdiction

Art. 4920. Delay for answering; justice of the peace courts; district courts with concurrent jurisdiction

The defendant shall answer within ten days of the service of citation, except that, when the citation is served through the secretary of state, the delay, as to all defendants, shall be fifteen days after service.

Acts 1986, No. 156, §1.



CCP 4921 - Judgment by default; justice of the peace courts; district courts with concurrent jurisdiction

Art. 4921. Judgment by default; justice of the peace courts; district courts with concurrent jurisdiction

A. If the defendant fails to answer timely, or if he fails to appear at the trial, and the plaintiff proves his case, a final judgment in favor of plaintiff may be rendered. No prior default is necessary.

B. The plaintiff may obtain a final judgment only by producing relevant and competent evidence which establishes a prima facie case. When the suit is for a sum due on an open account, promissory note, negotiable instrument, or other conventional obligation, prima facie proof may be submitted by affidavit. When the demand is based upon a promissory note or other negotiable instrument, no proof of any signature thereon shall be required.

Acts 1986, No. 156, §1.



CCP 4921.1 - Demand for trial; abandonment; applicability

Art. 4921.1. Demand for trial; abandonment; applicability

A. After the lapse of fifteen days from the date the answer to the suit is filed pursuant to Article 4920, any party may make written demand to have the case set for trial. The judge shall give notice of trial within forty-five days of the answer being filed. The court shall issue notice of trial to be held within forty-five days of that date.

B. Notwithstanding the three-year period for abandonment as provided by Article 561, if the parties fail to take any step in the prosecution or defense of the action for a period of one year, the action shall otherwise be subject to the procedures for abandonment as provided by Article 561, provided that the court has jurisdiction over the subject matter.

C.(1) Notwithstanding the provisions of Paragraph A of this Article, the justice of the peace or clerk may set the matter for trial upon filing of a petition. The date, time, and location of the trial shall be contained in the citation. The first scheduled trial date shall be not more than forty-five days, nor less than ten days, from the service of the citation. If the defendant appears, he need not file an answer unless ordered to do so by the court. If a defendant who has been served with citation fails to appear at the time and place specified in the citation, the judge may enter a default judgment for the plaintiff in the amount proved to be due. If the plaintiff does not appear, the judge may enter an order dismissing the action without prejudice.

(2) If a matter has been set for trial pursuant to Paragraph (1) of this Article, no default judgement shall be rendered prior to the trial date.

Acts 2005, No. 489, §1; Acts 2015, No. 424, §1.



CCP 4921.2 - Duties of the justice of the peace; trial procedure; rules of evidence; depositions

Art. 4921.2. Duties of the justice of the peace; trial procedure; rules of evidence; depositions

A. At trial, it is the duty of the justice of the peace to conduct an informal hearing and to develop all of the facts necessary and relevant to an impartial determination of the case. The judge may take testimony, summon any party to appear as a witness in the suit upon his own motion, and do other acts which in his discretion appear necessary to effect a correct judgment and speedy disposition of the case. He may attempt to mediate disputes and encourage fair settlements among the parties.

B. The technical rules of evidence are relaxed, and all relevant evidence is admissible, including hearsay, provided the justice of the peace satisfies himself of its general reliability, and further provided that the judgment is founded upon competent evidence.

C. No depositions shall be taken and no interrogatories or other discovery proceedings shall be used except upon approval of the court. The court shall grant discovery only upon notice and good cause shown, and limited to the necessities of the case.

Acts 2015, No. 424, §1.



CCP 4922 - Notice of judgment; justice of the peace courts; district courts with concurrent jurisdiction

Art. 4922. Notice of judgment; justice of the peace courts; district courts with concurrent jurisdiction

Notice of the signing of any final judgment shall be given as required by Article 1913, except that if the party is personally served with the judgment in open court, no further notice shall be required.

Acts 1986, No. 156, §1; Acts 2001, No. 512, §1; Acts 2015, No. 424, §1.



CCP 4923 - Form of judgment; justice of the peace courts; district courts with concurrent jurisdiction

Art. 4923. Form of judgment; justice of the peace courts; district courts with concurrent jurisdiction

The judgment shall be in writing and signed by the justice of the peace or the clerk of court.

Acts 1986, No. 156, §1.



CCP 4924 - Appeals from justice of the peace courts; district courts with concurrent jurisdiction

Art. 4924. Appeals from justice of the peace courts; district courts with concurrent jurisdiction

A. Appeal from a judgment rendered by a justice of the peace court or a clerk of court shall be taken to the parish court or, if there is no parish court, to the district court of the parish in which the justice of the peace court is situated.

B. The case is tried de novo on appeal. However, a trial de novo, in the district court from the justice of the peace court, is not subject to the jurisdictional limit of the justice of the peace court.

C. No further appeal from the judgment of the parish or district court is allowed.

D. Supervisory jurisdiction of the proceedings in the parish or district court may be exercised by the court of appeal which otherwise would have had appellate jurisdiction.

Acts 1986, No. 156, §1; Acts 1999, No. 678, §1.



CCP 4925 - Delay for appeal; justice of the peace courts; district courts with concurrent jurisdiction

Art. 4925. Delay for appeal; justice of the peace courts; district courts with concurrent jurisdiction

A. The appellant from a judgment rendered by a justice of the peace court or the clerk of court shall file suit for a trial de novo in the district court or the parish court within fifteen days from the date of the judgment or from the service of notice of judgment, when such notice is necessary. A copy of the suit for trial de novo shall be provided to all parties or their attorney of record. A copy of either the notice of suit for trial de novo or the suit pleadings shall also be provided to the justice of the peace court whose judgment is being appealed. The rules of the district court or parish court shall thereafter apply.

B. When an application for new trial is timely filed, however, the delay for appeal commences on the day after the motion is denied, or from service of notice of the order denying a new trial, when such notice is necessary.

Acts 1986, No. 156, §1; Acts 2015, No. 424, §1.



CCP 5001 - Appeals from city and parish courts

CHAPTER 3. APPEALS FROM CITY AND PARISH COURTS

Art. 5001. Appeals from city and parish courts

A. Except as provided in Paragraph B of this Article, an appeal from a judgment rendered by a parish court or by a city court shall be taken to the court of appeal.

B. Appeal from a judgment rendered by a city court located in the Nineteenth Judicial District shall be taken to the district court of the parish in which the court of original jurisdiction is located.

C. Appeal shall be on the record and shall be taken in the same manner as an appeal from the district court.

Acts 1986, No. 156, §1; Acts 2001, No. 1134, §1.



CCP 5002 - Delay for appeal

Art. 5002. Delay for appeal

A. An appeal from a judgment rendered by a city court or a parish court may be taken only within ten days from the date of the judgment or from the service of notice of judgment, when such notice is necessary.

B. When an application for new trial is timely filed, however, the delay for appeal commences on the day after the motion is denied, or from service of notice of the order denying a new trial, when such notice is necessary.

Acts 1986, No. 156, §1.



CCP 5003 - Procedure for appealing

Art. 5003. Procedure for appealing

The appellate procedure provided by Book III for appeals from the district court shall be applicable.

Acts 1986, No. 156, §1.



CCP 5004 - Repealed by Acts 1986, No. 156, 3.

Art. 5004. Repealed by Acts 1986, No. 156, §3.



CCP 5011 - Procedure

TITLE III. DISTRICT COURTS WHERE JURISDICTION

CONCURRENT WITH JUSTICE OF THE PEACE COURTS

Art. 5011. Procedure

The rules provided in Articles 4917 through 4923 apply to a suit in a district court, when a justice of the peace would have concurrent jurisdiction thereof.

Acts 1986, No. 156, §1.



CCP 5051 - Liberal construction of articles

BOOK IX

MISCELLANEOUS PROVISIONS AND DEFINITIONS

TITLE I. MISCELLANEOUS PROVISIONS

CHAPTER 1. RULES OF CONSTRUCTION

Art. 5051. Liberal construction of articles

The articles of this Code are to be construed liberally, and with due regard for the fact that rules of procedure implement the substantive law and are not an end in themselves.



CCP 5052 - Unambiguous language not to be disregarded

Art. 5052. Unambiguous language not to be disregarded

When the language of an article is clear and free from ambiguity, its letter is not to be disregarded under the pretext of pursuing its spirit.



CCP 5053 - Words and phrases

Art. 5053. Words and phrases

Words and phrases are to be read in their context, and are to be construed according to the common and approved usage of the language employed.

The word "shall" is mandatory, and the word "may" is permissive.



CCP 5054 - Clerical and typographical errors disregarded

Art. 5054. Clerical and typographical errors disregarded

Clerical and typographical errors in this Code shall be disregarded when the legislative intent is clear.



CCP 5055 - Number; gender

Art. 5055. Number; gender

Unless the context clearly indicates otherwise:

(1) Words used in the singular number apply also to the plural; words used in the plural number include the singular; and

(2) Words used in one gender apply also to the others.



CCP 5056 - Conjunctive, disjunctive, or both

Art. 5056. Conjunctive, disjunctive, or both

Unless the context clearly indicates otherwise:

(1) The word "and" indicates the conjunctive;

(2) The word "or" indicates the disjunctive; and

(3) When the article is phrased in the disjunctive, followed by the words "or both", both the conjunctive and disjunctive are intended.



CCP 5057 - Headings, source notes, cross references

Art. 5057. Headings, source notes, cross references

The headings of the articles of this Code, and the source notes and cross references thereunder, are used for purposes of convenient arrangement and reference, and do not constitute parts of the procedural law.



CCP 5058 - References to code articles or statutory sections

Art. 5058. References to code articles or statutory sections

Unless the context clearly indicates otherwise:

(1) A reference in this Code to a book, title, chapter, section, or article, without further designation, means a book, title, chapter, section, or article of this Code; and

(2) A reference in this Code to an article of a code, or to a statutory section, applies to all prior and subsequent amendments thereof.



CCP 5059 - Computation of time

Art. 5059. Computation of time

In computing a period of time allowed or prescribed by law or by order of court, the date of the act, event, or default after which the period begins to run is not to be included. The last day of the period is to be included, unless it is a legal holiday, in which event the period runs until the end of the next day which is not a legal holiday.

A half-holiday is considered as a legal holiday. A legal holiday is to be included in the computation of a period of time allowed or prescribed, except when:

(1) It is expressly excluded;

(2) It would otherwise be the last day of the period; or

(3) The period is less than seven days.



CCP 5091 - Appointment; contradictory proceedings against attorney; improper designation immaterial

CHAPTER 2. ATTORNEY APPOINTED TO

REPRESENT UNREPRESENTED DEFENDANTS

Art. 5091. Appointment; contradictory proceedings against attorney; improper designation immaterial

A. The court shall appoint an attorney at law to represent the defendant, on the petition or ex parte written motion of the plaintiff, when:

(1) It has jurisdiction over the person or property of the defendant, or over the status involved, and the defendant is:

(a) A nonresident or absentee who has not been served with process, either personally or through an agent for the service of process, and who has not waived objection to jurisdiction.

(b) An unemancipated minor or mental incompetent who has no legal representative, and who may be sued through an attorney at law appointed by the court to represent him.

(c) Deceased and no succession representative has been appointed.

(2) The action of proceeding is in rem and:

(a) The defendant is dead, no succession representative has been appointed, and his heirs and legatees have not been sent into possession judicially.

(b) The defendant is a corporation, a limited liability company, or partnership on which process cannot be served for any reason.

(c) The defendant's property is under the administration of a legal representative, but the latter has died, resigned, or been removed from office and no successor thereof has qualified, or has left the state permanently without appointing someone to represent him.

B. All proceedings against such a defendant shall be conducted contradictorily against the attorney at law appointed by the court to represent him. For the limited purpose of any such action or proceeding, the appointed attorney at law shall be the proper representative of the succession of any such decedent to the same extent as if he were the regularly appointed and duly qualified administrator or executor in such decedent's succession.

C. The improper designation of the attorney appointed by the court to represent such a defendant as curator ad hoc, tutor ad hoc, special tutor, or any other title, does not affect the validity of the proceeding.

D. The improper designation of a defendant for whom an attorney has been appointed by the court in an action or proceeding in rem under Paragraph (A)(2) of this Article shall not affect the validity of the proceedings and any judgment rendered therein shall be binding upon the parties and property involved in the action or proceeding in rem. Therefore, naming an attorney to represent the unopened succession of the defendant, the succession of the defendant, the estate of the defendant, the deceased defendant, or any other similar designation or appellation shall satisfy the requirements of Paragraph (A)(2)(a). The designation of a corporation or a partnership by a name sufficient to identify the same to a reasonably prudent man, regardless of any errors which it might contain, shall satisfy the requirements of Paragraph (A)(2)(b).

Amended by Acts 1964, No. 4, §1; Acts 1991, No. 366, §1, eff. July 6, 1991; Acts 1992, No. 584, §2; Acts 1997, No. 578, §1; Acts 1999, No. 145, §2.



CCP 5091.1 - Appointment of attorney in disavowal actions

Art. 5091.1. Appointment of attorney in disavowal actions

In any action to disavow paternity, the judge shall appoint an attorney to represent the child whose status is at issue, and the attorney so appointed shall not represent any other party in the litigation.

Added by Acts 1976, No. 430, §3.



CCP 5091.2 - Curator ad hoc in adoption cases

Art. 5091.2. Curator ad hoc in adoption cases

In complying with the provisions of the Louisiana Children's Code Articles 1011, 1107, or 1190 and related statutes, the judge of the competent court is authorized to appoint an attorney who shall serve as curator ad hoc who will assist the court in complying with the statutory requirements for maintaining the confidentiality of termination, surrender, adoption, and related records and proceedings.

Added by Acts 1978, No. 450, §3; Acts 1997, No. 1056, §1.



CCP 5092 - Qualifications; suggestions for appointment not permitted

Art. 5092. Qualifications; suggestions for appointment not permitted

When the court appoints an attorney at law to represent an unrepresented party, it shall appoint an attorney qualified to practice law in this state.

The court shall not accept any suggestion as to the name of the attorney to be appointed, unless manifestly in the interest of the unrepresented party.



CCP 5093 - Oath not required; waiver of citation and acceptance of service

Art. 5093. Oath not required; waiver of citation and acceptance of service

An attorney at law appointed by the court to represent an unrepresented party need not take an oath before entering on the performance of his duties, as his oath of office as an attorney applies to all of his professional duties.

An attorney appointed to represent a defendant may waive citation and accept service of process, but may not waive any defense. No further action may be taken by the court after service or acceptance thereof until after the expiration of the delay allowed the defendant to answer, even though the appointed attorney may have filed an exception or answer prior thereto.



CCP 5094 - Duties; notice to nonresident or absentee

Art. 5094. Duties; notice to nonresident or absentee

When an attorney at law is appointed by the court to represent a defendant who is a nonresident or an absentee, the attorney shall use reasonable diligence to communicate with the defendant and inform him of the pendency and nature of the action or proceeding, and of the time available for the filing of an answer or the assertion of a defense otherwise.



CCP 5095 - Same; defense of action

Art. 5095. Same; defense of action

The attorney at law appointed by the court to represent a defendant shall use reasonable diligence to inquire of the defendant, and to determine from other available sources, what defense, if any, the defendant may have, and what evidence is available in support thereof.

Except in an executory proceeding, the attorney may except to the petition, shall file an answer in time to prevent a default judgment from being rendered, may plead therein any affirmative defense available, may prosecute an appeal from an adverse judgment, and generally has the same duty, responsibility, and authority in defending the action or proceeding as if he had been retained as counsel for the defendant.



CCP 5096 - Compensation

Art. 5096. Compensation

The court shall allow the attorney at law appointed to represent a defendant a reasonable fee for his services, which shall be paid by the plaintiff, but shall be taxed as costs of court.

The attorney so appointed may require the plaintiff to furnish security for the costs which may be paid by, and the reasonable fee to be allowed, the attorney.

If the attorney so appointed is retained as counsel for the defendant, the attorney shall immediately advise the court and opposing counsel of such employment.



CCP 5097 - Attorney appointed to represent claimant in worker's compensation case

Art. 5097. Attorney appointed to represent claimant in worker's compensation case

Articles 5092, 5093, and 5098 apply to an attorney at law appointed by the court to represent a claimant in a worker's compensation case who seeks authority to compromise or to accept a lump sum settlement.

Acts 1983, 1st E.S., No. 1, §6.



CCP 5098 - Validity of proceeding not affected by failure of attorney to perform duties; punishment of attorney

Art. 5098. Validity of proceeding not affected by failure of attorney to perform duties; punishment of attorney

The failure of an attorney appointed by the court to represent an unrepresented party to perform any duty imposed upon him by, or the violation by any person of, the provisions of Articles 5092 through 5096 shall not affect the validity of any proceeding, trial, order, judgment, seizure, or judicial sale of any property in the action or proceeding, or in connection therewith.

For a wilful violation of any provision of Articles 5092 through 5096 an attorney at law subjects himself to punishment for contempt of court, and such further disciplinary action as is provided by law.



CCP 5121 - Bond payable to clerk; cash bonds by plaintiffs authorized; person in interest may sue

CHAPTER 3. BONDS IN JUDICIAL PROCEEDINGS

Art. 5121. Bond payable to clerk; cash bonds by plaintiffs authorized; person in interest may sue

When a party to a judicial proceeding is required by law or order of court to furnish security, any bond so furnished shall be made payable to the clerk of the trial court in which the proceeding was brought. When the party required to furnish same is a plaintiff, a cash bond may be furnished in lieu of other security, at his option.

Any person in interest may sue thereon. No error, inaccuracy, or omission is naming the obligee on the bond is a defense to an action thereon.

Amended by Acts 1970, No. 492, §1.



CCP 5121.1 - Bond secured by immovable property

Art. 5121.1. Bond secured by immovable property

Any party to a judicial proceeding who is required by law or court order to provide security may furnish as security a bond secured by immovable property located in this state. The party providing the property bond shall present to a judge of the parish in which the immovable is located an assessment certificate, a homestead exemption waiver if applicable, and a mortgage certificate. Prior to presenting the bond to the court having jurisdiction over the judicial proceeding the bond shall be recorded in the mortgage office of the parish where the immovable is located and the recordation shall be evidenced on the mortgage certificate.

Added by Acts 1984, No. 200, §2, eff. June 29, 1984.



CCP 5122 - Oath of surety and principal on bond

Art. 5122. Oath of surety and principal on bond

A. Except as otherwise provided in this Article, no bond shall be accepted in a judicial proceeding unless accompanied by affidavits of:

(1) Each surety that he is worth the amount for which he bound himself therein, in assets subject to execution, over and above all of his other obligations.

(2) The party furnishing the bond that he is informed and believes that each surety on the bond is worth the amount for which the surety has bound himself therein, in assets subject to execution, over and above all of the other obligations of the surety.

(3) The party furnishing a bond secured by immovable property under Article 5121.1 that he is worth the amount for which he has bound himself and that the immovable securing the bond contains assets subject to execution, over and above all his other obligations.

B. This Article does not apply to a bond executed by a surety company licensed to do business in this state.

Amended by Acts 1984, No. 200, §1.



CCP 5123 - Testing sufficiency and validity of bond

Art. 5123. Testing sufficiency and validity of bond

Any person in interest wishing to test the sufficiency, solvency of the surety, or validity of a bond furnished as security in a judicial proceeding shall rule the party furnishing the bond into the trial court in which the proceeding was brought to show cause why the bond should not be decreed insufficient or invalid, and why the order, judgment, writ, mandate, or process conditioned on the furnishing of security should not be set aside or dissolved. If the bond is sought to be held invalid on the ground of the insolvency of a surety other than a surety company licensed to do business in this state, the party furnishing the bond shall prove the solvency of the surety on the trial of the rule.



CCP 5124 - Furnishing new or supplemental bond to correct defects of original

Art. 5124. Furnishing new or supplemental bond to correct defects of original

Within four days, exclusive of legal holidays, of the rendition of judgment holding the original bond insufficient or invalid, or at any time if no rule to test the original bond has been filed, the party furnishing it may correct any defects therein by furnishing a new or supplemental bond, with either the same surety if solvent, or a new or additional surety.

The new or supplemental bond is retroactive to the date the original bond was furnished, and maintains in effect the order, judgment, writ, mandate, or process conditioned on the furnishing of security.

The furnishing of a supplemental bond, or the furnishing of a new bond by a different surety, does not discharge or release the surety on the original bond; and the sureties on both are liable in solido to the extent of their respective obligations thereon and may be joined in an action on the bond.



CCP 5125 - Insufficiency or invalidity of bond; effect on orders or judgments; appeal from order for supplemental bond

Art. 5125. Insufficiency or invalidity of bond; effect on orders or judgments; appeal from order for supplemental bond

No appeal, order, judgment, writ, mandate, or process conditioned on the furnishing of security may be dismissed, set aside, or dissolved on the ground that the bond furnished is insufficient or invalid unless the party who furnished it is afforded an opportunity to furnish a new or supplemental bond, as provided in Articles 5124 and 5126.

No suspensive appeal is allowed from an order or ruling of a trial court requiring or permitting a new or supplemental bond to be furnished as provided in Articles 5124 and 5126.



CCP 5126 - Insufficiency or invalidity of new or supplemental bond

Art. 5126. Insufficiency or invalidity of new or supplemental bond

The party furnishing a new or supplemental bond under the provisions of Article 5124 may correct an insufficiency or invalidity therein by furnishing a second new or supplemental bond within four days, exclusive of legal holidays, of rendition of judgment holding the new or supplemental bond insufficient or invalid, or at any time if no rule to test the new or supplemental bond has been filed.

If the second new or supplemental bond is insufficient or invalid, the party furnishing it may not correct the defects therein by furnishing a further new or supplemental bond.



CCP 5127 - Release bond

Art. 5127. Release bond

No property seized under any order, judgment, writ, mandate, or process of a court may be released from seizure under a release or forthcoming bond unless it is executed by:

(1) A surety company licensed to do business in this state; or

(2) An individual surety, and has been approved by the sheriff after the latter has satisfied himself of the solvency of the surety.

Articles 5121 through 5126 apply to a release or forthcoming bond.



CCP 5151 - Discussion defined

CHAPTER 4. DISCUSSION

Art. 5151. Discussion defined

Discussion is the right of a secondary obligor to compel the creditor to enforce the obligation against the property of the primary obligor or, if the obligation is a legal or judicial mortgage, against other property affected thereby, before enforcing it against the property of the secondary obligor.



CCP 5152 - Surety's right to plead

Art. 5152. Surety's right to plead

When a surety is sued by the creditor on the suretyship obligation, and the right of discussion has been created by contract between the surety and the creditor, the surety may plead discussion to compel the creditor to obtain and execute a judgment against the principal before executing a judgment against the surety.

Acts 2010, No. 185, §1.



CCP 5153 - Transferee in revocatory action; right to plead discussion

Art. 5153. Transferee in revocatory action; right to plead discussion

When a revocatory action is brought by a creditor to set aside a transfer of property made by his debtor, the transferee may plead discussion to compel the creditor to obtain and execute a judgment against the debtor before setting the transfer aside.



CCP 5154 - Third possessor's right to plead

Art. 5154. Third possessor's right to plead

When a legal or judicial mortgage securing an indebtedness due by a former owner of property is sought to be enforced against the property after its acquisition by a third possessor, the latter may plead discussion to compel the mortgagee to enforce the mortgage against other property affected thereby, which is owned by the mortgagor, or which has been acquired from the mortgagor by a third person after the third possessor acquired his property.



CCP 5155 - Pleading discussion

Art. 5155. Pleading discussion

A third possessor may plead discussion in an injunction suit to restrain the enforcement of a legal or judicial mortgage against his property. Discussion may be pleaded by a surety or transferee in a revocatory action only in the dilatory exception.

In pleading discussion, the secondary obligor shall:

(1) Point out by a description sufficient to identify it, property in the state belonging to the primary obligor, or otherwise subject to discussion, which is not in litigation, is not exempt from seizure, is free of mortgages and privileges, and is worth more than the total amount of the judgment or mortgage; and

(2) Deposit into the registry of the court, for the use of the creditor, an amount sufficient to defray the costs of executing the judgment or enforcing the mortgage against the property discussed.



CCP 5156 - Effect of discussion

Art. 5156. Effect of discussion

When discussion is pleaded successfully by a third possessor, or by the transferee in a revocatory action, the court shall stay proceedings against the third possessor or transferee until the creditor has executed his judgment against the property discussed.

When discussion is pleaded successfully by a surety and the principal is joined, the court may render judgment against both the principal and the surety, but shall order the creditor to execute his judgment against the property discussed. If the principal is not joined in the action initially, the court shall order his joinder if he is subject to its jurisdiction, and may then proceed as provided in this paragraph.

If the creditor is not able to satisfy his judgment out of the proceeds of the judicial sale of the property discussed, he may thereafter proceed as if discussion had not been pleaded.



CCP 5181 - Privilege of litigating without prior payment of costs

CHAPTER 5. WAIVER OF COSTS FOR INDIGENT PARTY

Art. 5181. Privilege of litigating without prior payment of costs

A. Except as provided in Paragraph B of this Article, an individual who is unable to pay the costs of court because of his poverty and lack of means may prosecute or defend a judicial proceeding in any trial or appellate court without paying the costs in advance or as they accrue or furnishing security therefor.

B. In the event any person seeks to prosecute a suit in a court of this state while incarcerated or imprisoned for the commission of a felony without paying the costs in advance as they accrue or furnishing security thereof, the court shall require such person to advance costs in accordance with the following schedule:

Prisoner's Present Assets

Advance Cost To Be Paid

Minimum

Maximum

Minimum

Maximum

Amount

Amount

Amount

Amount

$

0.00

$

20.00

$

0.00

$

3.00

$

20.01

$

45.00

$

3.00

$

9.00

$

45.01

$

65.00

$

9.00

$

15.00

$

65.01

$

85.00

$

15.00

$

21.00

$

85.01

$

105.00

$

21.00

$

27.00

$

105.01

$

125.00

$

27.00

$

33.00

$

125.01

$

145.00

$

33.00

$

39.00

$

145.01

$

165.00

$

39.00

$

45.00

$

165.01

$

185.00

$

45.00

$

51.00

$

185.01

$

205.00

$

51.00

$

57.00

$

205.01

$

225.00

$

57.00

$

63.00

$

225.01

$

245.00

$

63.00

$

69.00

$

245.01

$

265.00

$

69.00

$

75.00

$

265.01

$

285.00

$

75.00

$

81.00

$

285.01

$

305.00

$

81.00

$

87.00

$

305.01

$

325.00

$

87.00

$

93.00

$

325.01

$

345.00

$

93.00

$

99.00

$

345.01

$

365.00

$

99.00

$

105.00

$

365.01

Up

$

105.00 to all advance

cost.

C. The court for good cause shown may require a prisoner to pay more or less advance cost than is required by the schedule in Paragraph B of this Article if the court finds that the prisoner's prior financial record makes reliance on his present economic status inappropriate.

Amended by Acts 1964, No. 336, §1; Acts 1972, No. 663, §1. Acts 1984, No. 509, §1.



CCP 5182 - Restrictions on privilege

Art. 5182. Restrictions on privilege

The privilege granted by this Chapter shall be restricted to litigants who are clearly entitled to it, with due regard to the nature of the proceeding, the court costs which otherwise would have to be paid, and the ability of the litigant to pay them or furnish security therefor, so that the fomentation of litigation by an indiscriminate resort thereto may be discouraged, without depriving a litigant of its benefits if he is entitled thereto.



CCP 5183 - Affidavits of poverty; documentation; order

Art. 5183. Affidavits of poverty; documentation; order

A. A person who wishes to exercise the privilege granted in this Chapter shall apply to the court for permission to do so in his first pleading, or in an ex parte written motion if requested later, to which he shall annex:

(1) His affidavit that he is unable to pay the costs of court in advance, or as they accrue, or to furnish security therefor, because of his poverty and lack of means, accompanied by any supporting documentation; and

(2) The affidavit of a third person other than his attorney that he knows the applicant, knows his financial condition, and believes that he is unable to pay the costs of court in advance, or as they accrue, or to furnish security therefor.

(3) A recommendation from the clerk of court's office as to whether or not it feels the litigant is in fact indigent, and thus unable to pay the cost of court in advance, or as they accrue, or to furnish security therefor, if required by local rule of the court.

B. When the application and supporting affidavits are presented to the court, it shall inquire into the facts, and if satisfied that the applicant is entitled to the privilege granted in this Chapter it shall render an order permitting the applicant to litigate, or to continue the litigation of, the action or proceeding without paying the costs in advance, or as they accrue, or furnishing security therefor. The submission by the applicant of supporting documentation that the applicant is receiving public assistance benefits or that the applicant's income is less than or equal to one hundred twenty-five percent of the federal poverty level shall create a rebuttable presumption that the applicant is entitled to the privilege granted in this Chapter. The court may reconsider such an order on its own motion at any time in a contradictory hearing.

Amended by Acts 1984, No. 456, §1; Acts 1997, No. 1122, §1, eff. July 14, 1997; Acts 1997, No. 1205, §1.



CCP 5184 - Traverse of affidavits of poverty

Art. 5184. Traverse of affidavits of poverty

A. An adverse party or the clerk of the court in which the litigation is pending may traverse the facts alleged in the affidavits of poverty, and the right of the applicant to exercise the privilege granted in this Chapter, by a rule against him to show cause why the order of court permitting him to litigate, or to continue the litigation, without paying the costs in advance, or as they accrue, or furnishing security therefor, should not be rescinded. However, only one rule to traverse the affidavit of poverty shall be allowed, whether the rule is filed by an adverse party or the clerk of court.

B. The court shall rescind its order if, on the trial of the rule to traverse, it finds that the litigant is not entitled to exercise the privilege granted in this Chapter.

Acts 1990, No. 179, §1.



CCP 5185 - Rights of party permitted to litigate without payment of costs

Art. 5185. Rights of party permitted to litigate without payment of costs

A. When an order of court permits a party to litigate without the payment of costs until this order is rescinded, he is entitled to:

(1) All services required by law of a sheriff, clerk of court, court reporter, notary, or other public officer in, or in connection with, the judicial proceeding, including but not limited to the filing of pleadings and exhibits, the issuance of certificates, the certification of copies of notarial acts and public records, the issuance and service of subpoenas and process, the taking and transcribing of testimony, and the preparation of a record of appeal;

(2)(a) The right to the compulsory attendance of not more than six witnesses for the purpose of testifying, either in court or by deposition, without the payment of the fees, mileage, and other expenses allowed these witnesses by law. If a party has been permitted to litigate without full payment of costs and is unable to pay for witnesses desired by him, in addition to those summoned at the expense of the parish, he shall make a sworn application to the court for the additional witnesses. The application must allege that the testimony is relevant and material and not cumulative and that the defendant cannot safely go to trial without it. A short summary of the expected testimony of each witness shall be attached to the application.

(b) The court shall make a private inquiry into the facts and, if satisfied that the party is entitled to the privilege, shall render an order permitting the party to subpoena additional witnesses at the expense of the parish. If the application is denied, the court shall state the reasons for the denial in writing, which shall become part of the record.

(3) The right to a trial by jury and to the services of jurors, when allowed by law and applied for timely; and

(4) The right to a devolutive appeal, and to apply for supervisory writs.

B. He is not entitled to a suspensive appeal, or to an order or judgment required by law to be conditioned on his furnishing security other than for costs, unless he furnishes the necessary security therefor.

C. No public officer is required to make any cash outlay to perform any duty imposed on him under any Article in this Chapter, except to pay witnesses summoned at the expense of the parish the witness fee and mileage to which they are entitled.

Amended by Acts 1964, No. 4, §1. Acts 1984, No. 541, §1.



CCP 5186 - Account and payment of costs

Art. 5186. Account and payment of costs

An account shall be kept of all costs incurred by a party who has been permitted to litigate without the payment of costs, by the public officers to whom these costs would be payable. If judgment is rendered in favor of the indigent party, the party against whom the judgment is rendered shall be condemned to pay all costs due such officers, who have a privilege on the judgment superior to the rights of the indigent party or his attorney. If judgment is rendered against the indigent plaintiff and he is condemned to pay court costs, an affidavit of the account by an officer to whom costs are due, recorded in the mortgage records, shall have the effect of a judgment for the payment due.

Amended by Acts 1981, No. 545, §1; Acts 1993, No. 852, §1; Acts 1997, No. 408, §1.



CCP 5187 - Compromise; dismissal of proceedings prior to judgment

Art. 5187. Compromise; dismissal of proceedings prior to judgment

No compromise shall be effected unless all costs due these officers have been paid. Should any compromise agreement be entered into in violation of this article, each party thereto is liable to these officers for all costs due them at the time.

No judicial proceeding in which a party has been permitted to litigate without the payment of costs shall be dismissed prior to judgment, unless all costs due these public officers have been paid, or there is annexed to the written motion to dismiss the certificates of all counsel of record that no compromise has been effected or is contemplated.

No release of a claim or satisfaction of a judgment shall be effective between the parties to a judicial proceeding in which one of the parties has been permitted to litigate without the payment of costs unless all costs due the clerk of court have been paid. The clerk of court shall have a lien for the payment of such costs superior to that of any other party on any monies or other assets transferred in settlement of such claim or satisfaction of such judgment and shall be entitled to collect reasonable attorney's fees in any action to enforce this lien for the payment of such costs.

Amended by Acts 1982, No. 533, §1.



CCP 5188 - Unsuccessful party condemned to pay costs

Art. 5188. Unsuccessful party condemned to pay costs

Except as otherwise provided by Articles 1920 and 2164, if judgment is rendered against a party who has been permitted to litigate without the payment of costs, he shall be condemned to pay the costs incurred by him, in accordance with the provisions of Article 5186, and those recoverable by the adverse party. The failure of the indigent party to pay the costs specified in this Article shall not prevent entry of a judgment in favor of any party who is not responsible for the costs.

Acts 1993, No. 852, §1; Acts 2012, No. 741, §1.



CCP 5251 - Words and terms defined

TITLE II

DEFINITIONS

Art. 5251. Words and terms defined

Except where the context clearly indicates otherwise, as used in this Code:

(1) "Absentee" means a person who is either a nonresident of this state, or a person who is domiciled in but has departed from this state, and who has not appointed an agent for the service of process in this state in the manner directed by law; or a person whose whereabouts are unknown, or who cannot be found and served after a diligent effort, though he may be domiciled or actually present in the state; or a person who may be dead, though the fact of his death is not known, and if dead his heirs are unknown.

(2) "Agent for the service of process" means the agent designated by a person or by law to receive service of process in actions and proceedings brought against him in the courts in this state.

(3) "City court" includes a municipal court which has civil jurisdiction.

(4) "Competent court", or "court of competent jurisdiction", means a court which has jurisdiction over the subject matter of, and is the proper venue for, the action or proceeding.

(5) "Corporation" includes a private corporation, domestic or foreign, a public corporation, and, unless another article in the same Chapter where the word is used indicates otherwise, a domestic, foreign, or alien insurance corporation.

(6) "Foreign corporation" means a corporation organized and existing under the laws of another state or a possession of the United States, or of a foreign country.

(7) "Insurance policy" includes all policies included within the definition in R.S. 22:46, and a life, or a health and accident policy, issued by a fraternal benefit society.

(8) "Insurer" includes every person engaged in the business of making contracts of insurance as provided in R.S. 22:46, and a fraternal benefit society.

(9) "Law" as used in the phrases "unless otherwise provided by law" or "except as otherwise provided by law" means an applicable provision of the constitution, a code, or a statute of Louisiana.

(10) "Legal representative" includes an administrator, provisional administrator, administrator of a vacant succession, executor, dative testamentary executor, tutor, administrator of the estate of a minor child, curator, receiver, liquidator, trustee, and any officer appointed by a court to administer an estate under its jurisdiction.

(11) "Nonresident" means an individual who is not domiciled in this state, a foreign corporation which is not licensed to do business in this state, or a partnership or unincorporated association organized and existing under the laws of another state or a possession of the United States, or of a foreign country and includes a limited liability company which is not organized under the laws of and is not then licensed to do business in this state.

(12) "Person" includes an individual, partnership, unincorporated association of individuals, joint stock company, corporation, or limited liability company.

(13) "Property" includes all classes of property recognized under the laws of this state: movable or immovable, corporeal or incorporeal.

(14) The term "succession representative" includes executor, independent executor, administrator, independent administrator, provisional administrator, together with their successors. The inclusion of the terms "independent executor" and "independent administrator" within the definition of succession representative shall not be construed to subject such a succession representative to control of the court in probate matters with respect to the administration of a succession, except as expressly provided in Chapter 13 of Title III of Book VI.

Acts 1999, No. 145, §2; Acts 2001, No. 974, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.






Code of Criminal Procedure

CCRP 1 - Short title; citation of Code

LOUISIANA CODE OF CRIMINAL PROCEDURE

TITLE I

PRELIMINARY PROVISIONS AND

GENERAL POWERS OF COURTS

CHAPTER 1. PRELIMINARY PROVISIONS AND

RULES OF CONSTRUCTION

Art. 1. Short title; citation of Code

This Code shall be known as the Louisiana Code of Criminal Procedure and may be cited officially: C.Cr.P.



CCRP 2 - Purpose and construction

Art. 2. Purpose and construction

The provisions of this Code are intended to provide for the just determination of criminal proceedings. They shall be construed to secure simplicity in procedure, fairness in administration, and the elimination of unjustifiable delay.



CCRP 3 - Procedures not otherwise specified

Art. 3. Procedures not otherwise specified

Where no procedure is specifically prescribed by this Code or by statute, the court may proceed in a manner consistent with the spirit of the provisions of this Code and other applicable statutory and constitutional provisions.



CCRP 4 - Number; gender

Art. 4. Number; gender

Unless the context clearly indicates otherwise:

(1) Words used in the singular number apply also to the plural; words used in the plural number include the singular; and

(2) Words used in one gender apply also to the other.



CCRP 5 - Mandatory and permissive language

Art. 5. Mandatory and permissive language

The word "shall" is mandatory, and the word "may" is permissive.



CCRP 6 - Conjunctive, disjunctive, or both

Art. 6. Conjunctive, disjunctive, or both

Unless the context clearly indicates otherwise:

(1) The word "and" indicates the conjunctive;

(2) The word "or" indicates the disjunctive;

(3) When the article is phrased in the disjunctive, followed by the words "or both," both the conjunctive and disjunctive are intended; and

(4) The word "and" or "or" between the last two items in a series applies to the entire series.



CCRP 7 - Municipal and parochial officers included

Art. 7. Municipal and parochial officers included

Unless the context clearly indicates the contrary, the term "district attorney" includes a municipal prosecuting officer; the term "sheriff" includes a city or municipal police chief or a city marshall; and other official titles include their counterparts in municipal and parochial governments.



CCRP 8 - Assistants and deputies included

Art. 8. Assistants and deputies included

Unless the context clearly indicates the contrary, official titles, such as clerk of court, coroner, district attorney, and sheriff, include assistants and deputies.



CCRP 9 - References to Code articles or statutory sections

Art. 9. References to Code articles or statutory sections

Unless the context clearly indicates the contrary:

(1) A reference in this Code to a title, chapter, or article, without further designation, means a title, chapter, or article of this Code; and

(2) A reference in this Code to a title, chapter, or article of a code, or to any statutory or constitutional provision, applies to subsequent amendments thereof.



CCRP 10 - Article headings, source notes, and comments not part of law

Art. 10. Article headings, source notes, and comments not part of law

The headings of the articles of this Code, and the source notes and comments thereunder do not constitute parts of the law.



CCRP 11 - Clerical and typographical errors disregarded

Art. 11. Clerical and typographical errors disregarded

Clerical and typographical errors in this Code shall be disregarded when the legislative intent is clear.



CCRP 12 - Pleading a statute

Art. 12. Pleading a statute

In pleading a state statute of Louisiana or an ordinance of a political subdivision thereof, a state statute of another state of the United States, or a federal statute, or a right derived therefrom or an obligation created thereby, it is sufficient to refer to the statute or ordinance by an official method of citation, by its title, or in any other manner which identifies the statute or ordinance.



CCRP 13 - Computation of time

Art. 13. Computation of time

In computing a period of time allowed or prescribed by law or by order of court, the date of the act, event, or default after which the period begins to run is not to be included. The last day of the period is to be included, unless it is a legal holiday, in which event the period runs until the end of the next day which is not a legal holiday.

A half-holiday is considered as a legal holiday.

A legal holiday is to be included in the computation of a period of time allowed or prescribed, except when:

(1) It is expressly excluded;

(2) It would otherwise be the last day of the period; or

(3) The period is less than seven days.



CCRP 14 - Oath or affirmation in criminal proceedings; witness

Art. 14. Oath or affirmation in criminal proceedings; witness

A. If a person refuses to take an oath or to make a sworn statement or affidavit required in connection with any criminal proceedings, he may affirm in lieu of swearing, and his affirmation shall fulfill the requirement and shall have the same legal effect as an oath, sworn statement, or affidavit.

B. Before testifying every witness shall be required to declare that he will testify truthfully, by oath or affirmation administered in a form calculated to awaken his conscience and impress his mind with his duty to do so.

Acts 1988, No. 515, §3, eff. Jan. 1, 1989.



CCRP 14.1 - Filing of pleadings and documents by facsimile transmission

Art. 14.1. Filing of pleadings and documents by facsimile transmission

A. Any document in a traffic or criminal action may be filed with the clerk of court by facsimile transmission if permitted by the policy of the clerk of court. Filing shall be deemed complete at the time the facsimile transmission is received by the clerk of court. No later than on the first business day after receiving a facsimile filing, the clerk of court shall transmit to the filing party via facsimile a confirmation of receipt and include a statement of the fees for the facsimile filing and filing of the original document. The facsimile filing fee and transmission fee are incurred upon receipt of the facsimile filing by the clerk of court and payable as provided in Subsection B of this Section. The facsimile filing shall have the same force and effect as filing the original document, if the party complies with Paragraph B of this Article.

B. Within seven days, exclusive of legal holidays, after the clerk of court receives the facsimile filing, all of the following shall be delivered to the clerk of court:

(1) The original document identical to the facsimile filing in number of pages and in content of each page including any attachments, exhibits, and orders. A document not identical to the facsimile filing or which includes pages not included in the facsimile filing shall not be considered the original document.

(2) The fees for the facsimile filing and filing of the original document stated on the confirmation of receipt, if any.

(3) A transmission fee of five dollars, if the defendant had not been declared indigent by the court.

C. If the filing party fails to comply with any of the requirements of Paragraph B of this Article, the facsimile filing shall have no force or effect.

D. Any court district may provide by court rule for any additional requirement or provisions for filings by facsimile transmission.

E. In keeping with the clerk's policy, each clerk of court shall make available the necessary equipment and supplies to accommodate facsimile filing in criminal actions. Purchases for equipment and supplies necessary to accommodate facsimile filings may be funded from any expense fund of the office of the clerk of court as the clerks deem appropriate.

Acts 2001, No. 319, §3; Acts 2016, No. 109, §2.



CCRP 15 - Courts to which applicable; military not affected

CHAPTER 2. APPLICATION OF CODE

Art. 15. Courts to which applicable; military not affected

A. The provisions of this Code, except as otherwise specially provided by other statutes, shall govern and regulate the procedure in criminal prosecutions and proceedings in district courts. They also shall govern criminal prosecutions in city, parish, juvenile, and family courts, except insofar as a particular provision is incompatible with the general nature and organization of, or special procedures established or authorized by law for, those courts.

B. This Code shall not affect any power conferred by law upon any court martial, military authority, or military officer to impose or inflict punishment upon offenders.



CCRP 16 - Jurisdiction and powers of courts

CHAPTER 3. INHERENT POWERS OF COURTS; CONTEMPT

Art. 16. Jurisdiction and powers of courts

Courts have the jurisdiction and powers over criminal proceedings that are conferred upon them by the constitution and statutes of this state, except as their statutory jurisdiction and powers are restricted, enlarged, or modified by the provisions of this Code.



CCRP 17 - Inherent power and authority of courts

Art. 17. Inherent power and authority of courts

A court possesses inherently all powers necessary for the exercise of its jurisdiction and the enforcement of its lawful orders, including authority to issue such writs and orders as may be necessary or proper in aid of its jurisdiction. It has the duty to require that criminal proceedings shall be conducted with dignity and in an orderly and expeditious manner and to so control the proceedings that justice is done. A court has the power to punish for contempt.



CCRP 18 - Adoption of local rules of court

Art. 18. Adoption of local rules of court

A court may adopt rules for the conduct of criminal proceedings before it, not in conflict with provisions of this Code or of other laws. When a court has more than one judge, its rules shall be adopted or amended by a majority of the judges thereof, sitting en banc.

The rules shall be entered on the minutes of the court, and a copy shall be furnished on request to any attorney licensed to practice law in this state.



CCRP 19 - Special sessions of court

Art. 19. Special sessions of court

A court may call a special criminal session at any time, including vacation, and any criminal proceeding or prosecution may be tried or heard during the special session.



CCRP 20 - Contempt of court; kinds of contempt

Art. 20. Contempt of court; kinds of contempt

A contempt of court is an act or omission tending to obstruct or interfere with the orderly administration of justice, or to impair the dignity of the court or respect for its authority.

Contempts of court are of two kinds, direct and constructive.



CCRP 21 - Direct contempt

Art. 21. Direct contempt

A direct contempt of court is one committed in the immediate view and presence of the court and of which it has personal knowledge; or, a contumacious failure to comply with a subpoena, summons or order to appear in court, proof of service of which appears of record; or, a contumacious failure to comply with an order sequestering a witness.

A direct contempt includes, but is not limited to, any of the following acts:

(1) Contumacious failure, after notice, to appear for arraignment or trial on the day fixed therefor;

(2) Contumacious failure to comply with a subpoena or summons to appear in court, proof of service of which appears of record;

(3) Contumacious violation of an order excluding, separating, or sequestering a witness;

(4) Refusal to take the oath or affirmation as a witness, or refusal of a witness to answer a nonincriminating question when ordered to do so by the court;

(5) Contumacious, insolent, or disorderly behavior toward the judge or an attorney or other officer of the court, tending to interrupt or interfere with the business of the court or to impair its dignity or respect for its authority;

(6) Breach of the peace, boisterous conduct, or violent disturbance tending to interrupt or interfere with the business of the court or to impair its dignity or respect for its authority;

(7) Use of insulting, abusive, or discourteous language by an attorney or other person in open court, or in a motion, plea, brief, or other document, filed with the court, in irrelevant criticism of another attorney or of a judge or officer of the court;

(8) Violation of a rule of the court adopted to maintain order and decorum in the court room; or

(9) Contumacious failure to attend court as a member of a jury venire or to serve as a juror after being accepted as such when proof of service of the subpoena appears of record.



CCRP 22 - Procedure for punishing direct contempt

Art. 22. Procedure for punishing direct contempt

A person who has committed a direct contempt of court may be found guilty and punished therefor by the court without any trial, after affording him an opportunity to be heard orally by way of defense or mitigation. The court shall render an order reciting the facts constituting the contempt, adjudging the person guilty thereof, and specifying the punishment imposed.



CCRP 22.1 - Direct contempt; fingerprinting and photographing; exceptions

Art. 22.1. Direct contempt; fingerprinting and photographing; exceptions

No person arrested or found guilty for the first offense of direct contempt of court either for failure to attend court as a member of a jury venire when proof of service of the summons appears on the record or for failure to comply with a subpoena to attend court to serve as a witness when proof of service of the subpoena appears on the record shall be subject to fingerprinting or have his photograph taken in any arrest or postsentence procedure.

Acts 1985, No. 937, §2.



CCRP 23 - Constructive contempt

Art. 23. Constructive contempt

A constructive contempt of court is any contempt other than a direct one.

A constructive contempt includes, but is not limited to any of the following acts:

(1) Willful neglect or violation of duty by a clerk, sheriff, or other person elected, appointed, or employed to assist the court in the administration of justice;

(2) Willful disobedience of any lawful judgment, order, mandate, writ, or process of court;

(3) Removal or attempted removal of any person or of property in the custody of an officer acting under the authority of a judgment, order, mandate, writ, or process of the court;

(4) Unlawful detention of a witness, the defendant or his attorney, or the district attorney, while going to, remaining at, or returning from the court;

(5) Improper conversation by a juror or venireman with any person relative to the merits of a case which is being, or may be, tried by a jury of which the juror is a member, or of which the venireman may become a member; or receipt by a juror or venireman of a communication from any person with reference to such a case without making an immediate disclosure to the court of the substance thereof;

(6) Assuming to act as a juror, or as an attorney or other officer of the court, without lawful authority;

(7) Willful disobedience by an inferior court, judge, or other official thereof, of the lawful judgment, order, mandate, writ, or process of an appellate court, rendered in connection with an appeal from a judgment or order of the inferior court, or in connection with a review of such judgment or order under a supervisory writ.



CCRP 24 - Procedure for punishing constructive contempt

Art. 24. Procedure for punishing constructive contempt

A. When a person is charged with committing a constructive contempt, he shall be tried by the judge on a rule to show cause alleging the facts constituting the contempt. The rule may be issued by the court on its own motion or on motion of the district attorney.

B. A certified copy of the motion and of the rule shall be served on the person charged in the manner of a subpoena not less than forty-eight hours prior to the time assigned for trial of the rule.

C. A person charged with committing a constructive contempt of a court of appeal may be found guilty thereof and punished therefor after receiving a notice to show cause, by brief, to be filed not less than forty-eight hours from the date the person receives such notice, why he should not be found guilty of contempt and punished accordingly. Such notice may be sent by certified or registered mail or may be served by the sheriff. The person so charged shall be granted an oral hearing on the charge if he submits a written request to the clerk of the appellate court within forty-eight hours after receiving notice of the charge.

D. If the person charged with contempt is found guilty, the court shall render an order reciting the facts constituting the contempt, adjudging the person charged with the contempt guilty thereof, and specifying the punishment imposed.

Amended by Acts 1984, No. 530, §1.



CCRP 25 - Penalties for contempt

Art. 25. Penalties for contempt

A. A person may not be adjudged guilty of a contempt of court except for misconduct defined as such, or made punishable as such, expressly by law.

B. Except as otherwise provided in this Article, a court may punish a person adjudged guilty of contempt of court in connection with a criminal proceeding by a fine of not more than five hundred dollars, or by imprisonment for not more than six months, or both.

C. When an attorney is adjudged guilty of a direct contempt of court, the punishment shall be limited to a fine of not more than one hundred dollars, or imprisonment for not more than twenty-four hours, or both; and, for any subsequent direct contempt of the same court by the same offender, a fine of not more than two hundred dollars, or imprisonment for not more than ten days, or both.

D. A justice of the peace may punish a person adjudged guilty of a direct contempt of court by a fine of not more than fifty dollars, or imprisonment in the parish jail for not more than twenty-four hours, or both.

E. When a contempt of court consists of the omission to perform an act which is yet in the power of the person charged with contempt to perform, he may be imprisoned until he performs it, and in such a case this shall be specified in the court's order.

Acts 1991, No. 508, §1.



CCRP 25.1 - Appointment of interpreter for non-English-speaking persons

Art. 25.1. Appointment of interpreter for non-English-speaking persons

A. If a non-English-speaking person who is a principal party in interest or a witness in a proceeding before the court has requested an interpreter, a judge shall appoint, after consultation with the non-English-speaking person or his attorney, a competent interpreter to interpret or to translate the proceedings to him and to interpret or translate his testimony.

B. The court shall order reimbursement to the interpreter for his services at a fixed reasonable amount.

Acts 2008, No. 882, §2.



CCRP 26 - Power to order peace bonds

CHAPTER 4. PEACE BONDS

Art. 26. Power to order peace bonds

A magistrate may order a peace bond in conformity with the provisions of this Chapter.



CCRP 27 - Application for peace bond; examination

Art. 27. Application for peace bond; examination

An applicant for a peace bond shall file an affidavit charging that the defendant has threatened or is about to commit a specified breach of the peace. The magistrate with whom the application is filed may examine under oath the complainant and any witnesses produced.



CCRP 28 - Issuance of summons or warrant of arrest

Art. 28. Issuance of summons or warrant of arrest

If the magistrate is satisfied that there is just cause to fear that the defendant is about to commit the threatened offense, he shall issue a summons ordering the defendant to appear before him at a specified time and date. The magistrate may issue a warrant of arrest when imminent and serious harm is threatened.



CCRP 29 - Peace bond hearing; costs

Art. 29. Peace bond hearing; costs

A. When a defendant appears before the magistrate, a contradictory hearing to determine the validity of the complaint shall be held immediately either in chambers or in open court. If the magistrate determines that there is just cause to fear that the defendant is about to commit the threatened offense, he may order the defendant to give a peace bond. Otherwise, he shall discharge the defendant.

B. The applicant for a peace bond shall pay as advanced court costs a fee of fifteen dollars for each defendant summoned to a hearing. If the magistrate discharges the defendant, the costs shall be paid by the applicant. If the magistrate orders the defendant to give a peace bond, the costs shall be paid instead by the defendant. However, the court may assess those costs, or any part thereof, against any party, as it may consider equitable. An applicant for a peace bond who is seeking protection from domestic abuse, dating violence, stalking, or sexual assault shall not be required to prepay or be cast with court costs or cost of service or subpoena for the issuance of a peace bond.

C. Costs may be waived for an indigent applicant or defendant who complies with the provisions of Chapter 5 of Book IX of the Louisiana Code of Civil Procedure.1 The proceeds derived from these costs shall be deposited and used by the court in accordance with the provisions of R.S. 13:1899(B).

Amended by Acts 1979, No. 445, §1; Acts 2003, No. 750, §2.

1LSA-C.C.P. Art. 5181 et seq.



CCRP 30 - The peace bond

Art. 30. The peace bond

A. The peace bond shall be for a specified period, not to exceed six months, and its condition shall be that the defendant will not commit the threatened or any related breach of the peace. The bond shall be for a sum fixed by the magistrate. When fixed by a justice of the peace, the maximum amount of the bond shall not exceed one thousand dollars.

B. If the peace bond is for the purpose of preventing domestic abuse or dating violence, the magistrate shall cause to have prepared a Uniform Abuse Prevention Order, as provided in R.S. 46:2136.2(C), shall sign such order, and shall immediately forward it to the clerk of court for filing on the day that the order is issued. The clerk of the issuing court shall transmit the Uniform Abuse Prevention Order to the Judicial Administrator's Office, Louisiana Supreme Court, for entry into the Louisiana Protective Order Registry, as provided in R.S. 46:2136.2(A), by facsimile transmission or direct electronic input as expeditiously as possible, but no later than the end of the next business day after the order is filed with the clerk of court. The clerk of the issuing court shall also send a copy of the Uniform Abuse Prevention Order, as provided in R.S. 46:2136.2(C), or any modification thereof, to the chief law enforcement officer of the parish where the person or persons protected by the order reside by facsimile transmission or direct electronic input as expeditiously as possible, but no later than the end of the next business day after the order is filed with the clerk of court. A copy of the Uniform Abuse Prevention Order shall be retained on file in the office of the chief law enforcement officer until otherwise directed by the court.

C. The peace bond obligation shall run in favor of the clerk or judge of the court ordering the bond, in favor of the city when ordered by the mayor of a mayor's court, or in favor of the police jury when the bond is ordered by a justice of the peace. The proceeds shall be disposed of in the manner provided by law.

D. The types of security for a peace bond shall be governed by the bail bond rules set forth in Title VIII, as far as applicable.

Amended by Acts 1979, No. 289, §1; Acts 2003, No. 750, §2; Acts 2014, No. 317, §6.



CCRP 31 - Failure to give peace bond; effect

Art. 31. Failure to give peace bond; effect

If the defendant fails to give the peace bond required under Articles 29 and 30, he shall be committed to jail. The defendant may be discharged by the committing or some other magistrate upon giving bond as ordered. The committing magistrate may revoke or modify his order for a peace bond.

A defendant who has been committed for failure to give a peace bond ordered by a justice of the peace may not be held longer than five days.



CCRP 32 - Forfeiture of peace bond

Art. 32. Forfeiture of peace bond

When the magistrate determines that a breach of peace in violation of a peace bond has been committed, he shall order a forfeiture of the bond and send notice of the forfeiture by certified mail to the defendant and to his surety. If neither the defendant nor his surety appears within fifteen days to contest the forfeiture, the order shall become final and executory.



CCRP 33 - Automatic discharge

Art. 33. Automatic discharge

A peace bond is automatically discharged at the end of thirty days from the expiration of the period specified therein, unless a proceeding to declare a forfeiture has been brought within that time.



CCRP 61 - District attorney; powers and duties

TITLE II

DISTRICT ATTORNEY AND ATTORNEY GENERAL

Art. 61. District attorney; powers and duties

Subject to the supervision of the attorney general, as provided in Article 62, the district attorney has entire charge and control of every criminal prosecution instituted or pending in his district, and determines whom, when, and how he shall prosecute.



CCRP 62 - Authority of attorney general; supervision of district attorney

Art. 62. Authority of attorney general; supervision of district attorney

A. The attorney general shall exercise supervision over all district attorneys in the state.

B. The attorney general has authority to institute and prosecute, or to intervene in any proceeding, as he may deem necessary for the assertion or protection of the rights and interests of the state.

C. In any criminal action or proceeding involving a homicidal death, if deemed necessary for the assertion or protection of the rights and interests of the state, and in accordance with the provisions of Article IV, Section 8 of the Constitution of Louisiana, the attorney general may, with the consent of the district attorney, investigate, prosecute or intervene in the action or proceeding.

Acts 2003, No. 1223, §1.



CCRP 63 - District attorney; assistance of other counsel

Art. 63. District attorney; assistance of other counsel

The district attorney may employ or accept the assistance of other counsel in the conduct of a criminal case.



CCRP 64 - Relationship of district attorney with grand jury

Art. 64. Relationship of district attorney with grand jury

The district attorney is the representative of the state before the grand jury and is its legal advisor. He shall be notified of and has the right to be present at all sessions of the grand jury, except while it is deliberating and voting. He shall examine witnesses before the grand jury.



CCRP 65 - Defense of prosecution unlawful

Art. 65. Defense of prosecution unlawful

It is unlawful for the following officers or their law partners to defend or assist in the defense of any person charged with an offense in any parish of the state:

(1) Any district attorney or assistant district attorney; or

(2) The attorney general or any assistant attorney general, provided that the provisions of this article shall not apply to the law partners of any assistant attorney general not employed to handle criminal matters for the attorney general, when any such law partner is judicially appointed to defend an indigent defendant.

Amended by Acts 1974, No. 220, §1.



CCRP 66 - Subpoena of witness to appear before attorney general and district attorney

Art. 66. Subpoena of witness to appear before attorney general and district attorney

A. Upon written motion of the attorney general or district attorney setting forth reasonable grounds therefor, the court may order the clerk to issue subpoenas directed to the persons named in the motion, ordering them to appear at a time and place designated in the order for questioning by the attorney general or district attorney respectively, concerning any offense under investigation by him. The court may also order the issuance of a subpoena duces tecum. Service of a subpoena or subpoena duces tecum issued pursuant to this Article upon motion of the attorney general may be made by any commissioned investigator from the attorney general's office, or in conformity with Article 734 of this Code.

B. The contumacious failure or refusal of the person subpoenaed to appear is punishable as a contempt of court.

C. The attorney general or district attorney, respectively, may determine who shall be present during the examination and may order all persons excluded, except counsel for the person subpoenaed.

Amended by Acts 1972, No. 408, §1; Acts 1999, No. 863, §1.



CCRP 67 - Repealed by Acts 1999, No. 718, 1.

Art. 67. Repealed by Acts 1999, No. 718, §1.



CCRP 101 - Abolition of coroner's jury and inquest; investigation by coroner

TITLE III

THE CORONER AND OTHER OFFICERS

CHAPTER 1. THE CORONER

Art. 101. Abolition of coroner's jury and inquest; investigation by coroner

The coroner's jury and inquest are abolished.

The coroner shall conduct an investigation concerning the manner and cause of any death when informed that death has resulted from violence or accident, or under suspicious circumstances.

The coroner may conduct an investigation concerning the medical aspects of any case that may involve medical evidence and in which there is a reasonable probability that a criminal statute has been violated and shall do so when ordered by the court. This order may be issued ex parte by the court either on its own motion or on application by the district attorney.



CCRP 102 - Autopsy

Art. 102. Autopsy

The coroner may perform an autopsy in any death case or cause one to be performed by a competent physician. He shall do so:

(1) When there is a reasonable probability that the violation of a criminal statute has contributed to the death;

(2) When ordered by the court, which order may be issued ex parte by the court either on its own motion or on application by the district attorney; or

(3) In all other cases provided by law.

Acts 1987, No. 878, §2.



CCRP 103 - Subpoena of witnesses; testimony; subpoena duces tecum; issuance

Art. 103. Subpoena of witnesses; testimony; subpoena duces tecum; issuance

A. The coroner may issue a subpoena or a subpoena duces tecum in the course of an investigation, directing a witness to appear and testify at an open hearing to be held at a time and place designated in the subpoena or directing the production of medical records and other documents relating to a deceased person which are necessary to classify the cause and manner of death. The subpoena shall be served in the same manner and with the same effect as a subpoena for a witness at a trial.

B.(1) The subpoena duces tecum shall be filed in and issued by the district court in the domicile of the coroner, and may be served by a coroner investigator.

(2) Production of the records, or a copy thereof, shall be made at the office of the coroner within five days of service of the subpoena duces tecum.

(3) All records produced pursuant to a subpoena duces tecum issued in accordance with this Paragraph are confidential unless otherwise ordered by the court. However, a subpoena duces tecum for the production of a public record does not alter the public nature of that record.

(4) Any person acting pursuant to and in accordance with the provisions hereof shall be immune from liability for production or disclosure to the coroner of the records identified in the subpoena duces tecum.

(5) Failure to comply with a subpoena duces tecum issued under this Article is punishable as contempt of court.

C. The witness shall be sworn, in accordance with Article 14, by the coroner or another person authorized to administer oaths, and the testimony may be reduced to writing. If the testimony is reduced to writing, the transcript shall be available for inspection by a person requesting it. Failure of a witness to appear is punishable as a constructive contempt of court.

D. No provision of this Article shall be deemed to amend, supersede, or repeal the provisions of R.S. 45:1455 et seq.

Acts 1995, No. 887, §1.



CCRP 104 - Employment of expert assistants

Art. 104. Employment of expert assistants

The coroner may use expert assistants in the conduct of an investigation, or in the performance of an autopsy.



CCRP 105 - Coroner's report; admissibility in evidence

Art. 105. Coroner's report; admissibility in evidence

In a case involving the apparent commission of a crime, the coroner shall make a written report of his investigation to the district attorney within ten days after the completion thereof. In homicide cases the coroner's report shall certify the cause of death.

The report shall be in addition to the procès verbal of an autopsy required by R.S. 13:5715.

A coroner's report and a procès verbal of an autopsy shall be competent evidence of death and the cause thereof, but not of any other fact.



CCRP 106 - Arrest of criminal suspect

Art. 106. Arrest of criminal suspect

If an investigation by the coroner indicates that a crime has been committed by a person who is not in custody, the coroner may arrest him. The coroner shall deliver the person arrested to a peace officer.



CCRP 131 - Duties and powers

CHAPTER 2. CLERKS, SHERIFFS, CONSTABLES,

AND MARSHALS

Art. 131. Duties and powers

Clerks, sheriffs, constables, marshals, stenographers, and other court officers have such powers and perform such duties as are conferred upon them by law.



CCRP 161 - Property subject to seizure

TITLE IV

SEARCH WARRANTS

Art. 161. Property subject to seizure

A. Except as authorized by Article 163.1, a judge may issue a warrant authorizing the search for and seizure of any thing within the territorial jurisdiction of the court which:

(1) Has been the subject of theft.

(2) Is intended for use or has been used as a means of committing an offense.

(3) May constitute evidence tending to prove the commission of an offense.

B. A judge of a city court located in the city of Bastrop may, only with the consent of the judicial district court, issue a warrant authorizing the search for and seizure of anything within the territorial jurisdiction of the district court.

C. A judge may also issue a search warrant in all other cases specifically provided by law. A justice of the peace may issue a search warrant only in those cases specifically provided by law.

Acts 1993, No. 846, §1; Acts 2005, No. 38, §1; Acts 2011, 1st Ex. Sess., No. 16, §1.



CCRP 162 - Issuance of warrant; affidavit; description

Art. 162. Issuance of warrant; affidavit; description

A. A search warrant may issue only upon probable cause established to the satisfaction of the judge, by the affidavit of a credible person, reciting facts establishing the cause for issuance of the warrant.

B. In any application for warrant, an affidavit containing the electronic signature of the applicant shall satisfy the constitutional requirement that the testimony of the applicant be made under oath, provided that such signature is made under penalty of perjury and in compliance with R.S. 9:2603.1(D).

C. A search warrant shall particularly describe the person or place to be searched, the persons or things to be seized, and the lawful purpose or reason for the search or seizure.

Amended by Acts 1974, Ex.Sess. No. 15, §1, eff. Jan. 1, 1975; Acts 2010, No. 58, §2.



CCRP 162.1 - Warrant issued upon oral testimony

Art. 162.1. Warrant issued upon oral testimony

A. In addition to the provisions of Article 162, a search warrant may issue only upon probable cause established to the satisfaction of the judge by the sworn oral testimony of a credible person reciting facts establishing the cause for issuance of the warrant.

B. The sworn oral testimony may be communicated to the judge, and the oath may be administered by the judge, by telephone, radio, or such other electronic method of communication deemed appropriate by the judge. If the judge determines that the warrant should issue, he shall order the applicant to affix a facsimile of his signature to the warrant which the applicant has prepared and to note thereon the date and time of the determination. The sworn oral testimony, the contents of the warrant issued, the order to affix the signature facsimile, and the date and time of the determination shall be electronically recorded by the judge, who shall cause the recording to be transcribed and fixed in the record within seven days. The judge shall certify the accuracy of the transcription.

C. A search warrant shall particularly describe the person or place to be searched, the persons or things to be seized, and the lawful purpose or reason for the search or seizure.

D. The testimony may also be communicated to the judge by facsimile transmission signed by the applicant, after the administration of the oath by the judge by telephone, radio, or such other electronic method of communication deemed appropriate by the judge. The judge shall certify on the facsimile transmission the date and time of the administration of the oath. If the judge determines that the warrant should issue, he shall affix his signature to the warrant which the applicant has prepared and forwarded to him by facsimile transmission. The judge shall transmit to the applicant, by facsimile transmission, the warrant which he has executed together with the written testimony and certification of oath. The original application for the warrant with the applicant's signature and the facsimile copy with the original signature of the judge shall be preserved in the same manner as an original warrant signed by both the applicant and the judge.

Acts 1991, No. 84, §1; Acts 1999, No. 895, §1.



CCRP 162.2 - Warrant issued upon electronic testimony

Art. 162.2. Warrant issued upon electronic testimony

A. In addition to the provisions of Articles 162 and 162.1, a search warrant may issue upon probable cause established to the satisfaction of the judge by the electronic testimony of a credible person reciting facts establishing the cause for issuance of the warrant.

B. For purposes of this Section, the following words shall have the following meanings:

(1) "Electronic signature" shall include any electronic means indicating that the person originating an electronic document adopts the contents of the document, and that the person who claims to have written the electronic document is in fact the person who wrote it.

(2) "Electronic testimony" shall mean any method of communication, whether wired or wireless or any combination thereof, in which text or images may be transferred electronically from one person to another and includes but shall not be limited to text messages and electronic mail.

C. The submission of electronic testimony to a judge pursuant to the provisions of this Article shall contain the electronic signature of the applicant, the applicant's full name and occupation, and a telephone number and electronic address which may be used by the judge to contact the applicant.

D. Any electronic testimony presented to a judge shall serve as the equivalent of the applicant having been administered an oath or affirmation, swearing that the facts contained in the electronic testimony are true and correct to the best of his knowledge, subject to the penalties for perjury or false swearing.

E. Accompanying the electronic testimony shall be an electronic facsimile of the search warrant. If the judge finds probable cause and approves the issuance of the warrant, he shall affix his electronic signature to the warrant and return it immediately to the applicant.

F. It shall be the responsibility of the applicant to create a written reproduction of his electronic testimony, including its electronic signature, and a written reproduction of the warrant, including the judge's electronic signature, and preserve the written reproductions in the same manner as an original warrant signed by both the applicant and the judge within forty-eight hours from the time the warrant was issued.

G. Telephonic communication between the judge and the affiant relatively contemporaneously with the application for the warrant shall satisfy the requirements of R.S. 9:2603.1(D).

Acts 2012, No. 169, §1.



CCRP 163 - Officer to whom directed; time for execution

Art. 163. Officer to whom directed; time for execution

A. A search warrant shall be directed to any peace officer, who shall execute it and bring any property seized into the court issuing the warrant.

B. A search or seizure shall not be made during the nighttime or on Sunday, unless the warrant expressly so directs.

C. Except as authorized by Article 163.1, a search warrant cannot be lawfully executed after the expiration of the tenth day after its issuance.

D.(1) Any examination or testing of any property seized pursuant to the provisions of this Article shall be at the direction of the attorney general, the district attorney, or the investigating agency.

(2) Notwithstanding any other provision of law to the contrary, any examination or testing of the seized property may be conducted at any time before or during the pendency of any criminal proceeding in which the property may be used as evidence.

Acts 2005, No. 38, §1; Acts 2012, No. 44, §1.



CCRP 163.1 - Search of a person for bodily samples; warrants; execution

Art. 163.1. Search of a person for bodily samples; warrants; execution

A. A judge may issue a search warrant authorizing the search of a person for bodily samples to obtain deoxyribonucleic acid (DNA) or other bodily samples.

B. The warrant may be executed any place the person is found and shall be directed to any peace officer who shall obtain and distribute the bodily samples as directed in the warrant.

C. A warrant authorizing the search of a person for bodily samples remains in effect for one hundred eighty days after its issuance.

D.(1) Any examination or testing of any bodily samples seized pursuant to the provisions of this Article shall be at the direction of the attorney general, the district attorney, or the investigating agency.

(2) Notwithstanding any other provision of law to the contrary, any examination or testing of the bodily samples may be conducted at any time before or during the pendency of any criminal proceeding in which the samples may be used as evidence.

Acts 2005, No. 38, §1; Acts 2012, No. 44, §1.



CCRP 164 - Means and force in executing warrant

Art. 164. Means and force in executing warrant

In order to execute a search warrant a peace officer may use such means and force as are authorized for arrest by Title V.*

*C.Cr.P. Art. 201 et seq.



CCRP 165 - Authority of peace officer in executing a search warrant

Art. 165. Authority of peace officer in executing a search warrant

While in the course of executing a search warrant, a peace officer may make photographs, lift fingerprints, seize things whether or not described in the warrant that may constitute evidence tending to prove the commission of any offense, and perform all other acts pursuant to his duties.



CCRP 166 - Receipt for seized property

Art. 166. Receipt for seized property

When a peace officer seizes property under a warrant he shall give a receipt to the person from whom the property is taken, describing the property in detail. In the absence of such person, the peace officer shall leave the receipt in the place where the property was seized.



CCRP 167 - Custody of seized property; disposition

Art. 167. Custody of seized property; disposition

When property is seized pursuant to a search warrant, it shall be retained under the direction of the judge. If seized property is not to be used as evidence or is no longer needed as evidence, it shall be disposed of according to law, under the direction of the judge.



CCRP 201 - Arrest defined

TITLE V

ARREST

Art. 201. Arrest defined

Arrest is the taking of one person into custody by another. To constitute arrest there must be an actual restraint of the person. The restraint may be imposed by force or may result from the submission of the person arrested to the custody of the one arresting him.



CCRP 202 - Warrant of arrest; issuance

Art. 202. Warrant of arrest; issuance

A. A warrant of arrest may be issued by any magistrate pursuant to this Paragraph or as provided in Paragraph D of this Article and, except where a summons is issued under Article 209 of this Code, shall be issued when all of the following occur:

(1) The person making the complaint executes an affidavit specifying, to his best knowledge and belief, the nature, date, and place of the offense, and the name and surname of the offender if known, and of the person injured if there be any. An affidavit containing the electronic signature of the applicant shall satisfy the constitutional requirement that the testimony of the applicant be made under oath, provided that such signature is made under penalty of perjury and in compliance with R.S. 9:2603.1(D).

(2) The magistrate has probable cause to believe that an offense was committed and that the person against whom the complaint was made committed it.

B.(1) A justice of the peace shall not have the authority to issue a warrant for the arrest of a peace officer for acts performed while in the course and scope of his official duties.

(2) A justice of the peace shall not issue a warrant for the arrest of an administrator of any public or private elementary, secondary, high school, vocational-technical school, college, university, or licensed child day care center in this state or a teacher in any public or private elementary, secondary, high school, vocational-technical school, college, or university in this state who is acting in the course and scope of his official duties, unless an independent investigation into the allegations has been conducted and the investigator's findings support the allegations contained in the affidavit required in Subparagraph (A)(1) of this Article.

C. When complaint is made before a magistrate of the commission of an offense in another parish, the magistrate shall also immediately notify the district attorney of the parish in which the offense is alleged to have been committed.

D. A warrant of arrest may be issued when the person making the complaint executes an oath specifying, to his best knowledge and belief, the nature, date, and place of the offense, and the name and surname of the offender if known, and of the person injured if there be any, using telephone and facsimile transmission equipment under all of the following conditions:

(1) The oath is made during a telephone conversation with the magistrate, after which the declarant shall sign his or her declaration in support of the warrant of probable cause for arrest. The proposed warrant and all supporting declarations and attachments shall then be transmitted to the magistrate utilizing facsimile transmission equipment.

(2) The magistrate shall confirm with the declarant the receipt of the warrant and the supporting declarations and attachments. The magistrate shall verify that all the pages sent have been received, that all pages are legible, and that the declarant's signature is acknowledged as genuine.

(3) If the magistrate has probable cause to believe that an offense was committed and that the person against whom the complaint was made committed it and decides to issue the warrant, he or she shall:

(a) Sign the warrant.

(b) Note on the warrant the exact date and time of the issuance of the warrant.

(c) Indicate on the warrant that the oath of the declarant was administered orally over the telephone. The completed warrant, as signed by the magistrate, shall be deemed to be the original warrant.

(d) The magistrate shall transmit via facsimile transmission equipment the signed warrant to the declarant who shall telephonically acknowledge its receipt. The magistrate shall then telephonically authorize the declarant to write the words "duplicate original" on the copy of the completed warrant transmitted to the declarant, and this document shall be deemed to be a duplicate original warrant.

(4) The warrant shall be in the form required by Article 203 of this Code.

E. Notwithstanding any other provision of law to the contrary, after December 31, 2010, a justice of the peace shall not have the authority to issue a warrant for arrest unless he has received a certificate of completion from the Attorney General's Arrest Warrants Course for Justices of the Peace pursuant to R.S. 49:251.4.

F. Notwithstanding any other provisions of law to the contrary, no magistrate shall have the authority to issue a warrant of arrest for a school employee, as defined by R.S. 17:16(G), for any misdemeanor act allegedly committed on school premises or at a school-sanctioned event during the course and scope of the school employee's employment. In all such instances, a summons shall be issued to the school employee pursuant to Article 209 of this Code.

G. Notwithstanding any other provision of law to the contrary, no magistrate shall have the authority to issue a warrant for the arrest of a school employee, as defined by R.S. 17:16(G), for any misdemeanor allegedly committed upon a student during the course and scope of the school employee's employment regardless whether the act is alleged to have occurred on or off the school campus. In all such instances, a summons shall be issued to the school employee pursuant to Article 209 of this Code.

Amended by Acts 1980, No. 535, §1; Acts 1997, No. 783, §1; Acts 2003, No. 650, §1; Acts 2004, No. 833, §1; Acts 2009, No. 222, §1; Acts 2010, No. 58, §2; Acts 2014, No. 670, §1, eff. June 18, 2014; Acts 2014, No. 723, §1, eff. June 18, 2014.



CCRP 203 - Form and contents of warrant

Art. 203. Form and contents of warrant

The warrant of arrest shall:

(1) Be in writing and be in the name of the State of Louisiana;

(2) State the date when issued and the municipality or parish where issued;

(3) State the name of the person to be arrested, or, if his name is unknown, designate the person by any name or description by which he can be identified with reasonable certainty;

(4) State the offense charged against the person to be arrested;

(5) Command that the person against whom the complaint was made be arrested and booked; and

(6) Be signed by the magistrate with the title of his office.

The warrant of arrest may specify the amount of bail in noncapital cases when the magistrate has authority to fix bail.



CCRP 204 - Execution of warrant

Art. 204. Execution of warrant

The warrant shall be directed to all peace officers in the state. It shall be executed only by a peace officer, and may be executed in any parish by any peace officer having authority in the territorial jurisdiction where the person arrested is found, or by any peace officer having authority in one territorial jurisdiction in this state who enters another jurisdiction in close pursuit of the person arrested.



CCRP 205 - Effective period

Art. 205. Effective period

A warrant of arrest remains in effect until executed.



CCRP 206 - Procedure when warrant defective

Art. 206. Procedure when warrant defective

A warrant of arrest shall not be quashed or abated, and a person in custody for an offense shall not be discharged from custody, because of any informality or defect in the warrant, but the warrant may be amended, so as to remedy the informality or defect.



CCRP 207 - Procedure when arrest made for offense triable in another parish

Art. 207. Procedure when arrest made for offense triable in another parish

When an arrest under a warrant occurs in a parish other than that in which the alleged offense was committed, the person arrested shall be booked and imprisoned in the parish where he was arrested until he gives bail or is transferred to the parish where the offense is alleged to have been committed. A person awaiting transfer shall not be detained in custody in the parish of his arrest for a longer period than ten days.



CCRP 208 - Summons; defined

Art. 208. Summons; defined

A summons is an order in writing, issued and signed by a magistrate or a peace officer in the name of the state, stating the offense charged and the name of the alleged offender, and commanding him to appear before the court designated in the summons at the time and place stated in the summons.



CCRP 209 - When summons may be issued by magistrate

Art. 209. When summons may be issued by magistrate

When a complaint is made of the commission of a misdemeanor and the requirements of Article 202 are met, the magistrate may issue a summons instead of a warrant of arrest, if he has reasonable ground to believe that the person against whom the complaint is made will appear upon a summons. In a case where a summons has been issued, a warrant of arrest may be issued later in its place.



CCRP 210 - Service of summons

Art. 210. Service of summons

The service of a summons is made in the same manner as a citation in a civil action.



CCRP 211 - Summons by officer instead of arrest and booking

Art. 211. Summons by officer instead of arrest and booking

A.(1) When it is lawful for a peace officer to arrest a person without a warrant for a misdemeanor, or for a felony charge of theft or illegal possession of stolen things when the thing of value is five hundred dollars or more but less than one thousand dollars, he may issue a written summons instead of making an arrest if all of the following exist:

(a) The officer has reasonable grounds to believe that the person will appear upon summons.

(b) The officer has no reasonable grounds to believe that the person will cause injury to himself or another or damage to property or will continue in the same or a similar offense unless immediately arrested and booked.

(c) There is no necessity to book the person to comply with routine identification procedures.

(d) If an officer issues a summons for a felony described in this Paragraph, the officer issuing the summons has ascertained that the person has no prior criminal convictions.

(2) In any case in which a summons has been issued, a warrant of arrest may later be issued in its place.

B.(1) When a peace officer has reasonable grounds to believe a person has committed the offense of issuing worthless checks as defined by R.S. 14:71, he may issue a written summons instead of making an arrest if all of the following exist:

(a) He has reasonable grounds to believe that the person will appear upon summons.

(b) He has no reasonable grounds to believe that the person will cause injury to himself or another or damage to property unless immediately arrested.

(2) In any case in which a summons has been issued, a warrant of arrest may later be issued in its place.

C.(1) When a peace officer has reasonable grounds to believe a person has committed an offense of driving without a valid driver's license in his possession, the officer shall make every practical attempt based on identifying information provided by the person to confirm that the person has been issued a valid driver's license. If the officer determines that the person has been issued a valid driver's license which is not under revocation, suspension, or cancellation, but that the license is not in his possession, the officer shall issue a written summons to the offender in accordance with law, commanding him to appear and answer the charge.

(2) The provisions of this Article shall in no way limit a peace officer from issuing a citation for operating a motor vehicle without physical possession of a valid driver's license.

Amended by Acts 1982, No. 180, §1; Acts 1995, No. 769, §1; Acts 2006, No. 143, §2; Acts 2011, No. 403, §1.



CCRP 211.1 - Persons with outstanding warrant; arrest or release of person

Art. 211.1. Persons with outstanding warrant; arrest or release of person

A. Notwithstanding the provisions of Article 203, or any other provision of law to the contrary, when a peace officer stops a person who has an outstanding warrant or an attachment for failing to comply with a summons to appear in court on a misdemeanor offense, including a traffic offense, the officer in his discretion, may issue a summons based on such warrant or attachment in lieu of making an arrest if the warrant or attachment is issued in the jurisdiction where the detention occurs, or release the person or arrest the person pursuant to the provisions of Article 207, if the warrant or attachment was issued outside the jurisdiction where the detention occurs.

B. Any summons issued pursuant to this Article shall be in writing and shall be issued and signed by a magistrate or a peace officer in the name of the state. It shall state the offense charged and the name of the alleged offender, and shall command him to appear before the court designated in the summons at the time and place stated in the summons and to show proof that the obligation of the outstanding warrant has been fulfilled. A duplicate original of the summons shall be forwarded by the peace officer or a designee of the officer's employing agency to the court that issued the initial warrant within seventy-two hours, excluding weekends, of the issuance of the summons.

C. The provisions of this Article shall not apply to any of the following circumstances:

(1) When the information available to the officer indicates that the warrant or attachment was issued for any of the following offenses:

(a) Any offense involving the operation of a vehicle while intoxicated.

(b) Any offense involving the use or possession of a weapon.

(c) Any offense involving the use of force or violence, except the crime of simple battery unless the warrant or attachment indicates that the battery was prosecuted as a domestic abuse battery as defined in R.S. 14:35.3.

(d) Any offense or bench warrant issued involving the failure to pay a legal child support obligation.

(2) When the offender has an outstanding felony warrant.

D. In addition to any other legal remedies provided by law, any officer of the court may seek the collection of past due court costs, fines, or fees associated with the judicial system from state or federal tax refunds by sending notice to the federal secretary of the treasury or to the state treasurer that a person owes past due court costs, fines, or fees associated with the judicial system. The officer of the court shall comply with all rules and regulations imposed by the federal secretary of the treasury or the state treasurer including payment of any fee assessed by the secretary of the treasury or the state treasurer for the cost of applying the offset procedure.

Added by Acts 1981, No. 244, §1; Acts 2011, No. 403, §1.



CCRP 211.2 - Contempt; attachment of arrest for failing to appear; summons by peace officer instead of arrest

Art. 211.2. Contempt; attachment of arrest for failing to appear; summons by peace officer instead of arrest

A. Notwithstanding any other provision of law to the contrary, in Orleans Parish, when a peace officer serving a subpoena, summons, or notice to appear in court for a misdemeanor traffic offense or a nonviolent offense, except for possession of illegal weapons and driving under the influence, has reasonable grounds to believe that the conduct of an offender constitutes a direct contempt of court because the offender contumaciously fails to comply with such subpoena, summons, or notice to appear in court, and proof of service of the subpoena, summons, or notice appears of record, then either the court may order the offender attached and brought to court or the peace officer may issue a written citation or summons to the offender commanding him to appear and answer the direct contempt charge.

B. If an order of attachment is issued, it may be executed in any parish by the sheriff of the parish from which the attachment was issued, or by the sheriff of the parish where the offender is found.

Added by Acts 1982, No. 520, §1; Acts 2011, No. 403, §1.



CCRP 211.3 - Repealed by Acts 2011, No. 403, §2.

Art. 211.3. Repealed by Acts 2011, No. 403, §2.



CCRP 211.4 - Repealed by Acts 2011, No. 403, §2.

Art. 211.4. Repealed by Acts 2011, No. 403, §2.



CCRP 211.5 - Repealed by Acts 2011, No. 403, §2.

Art. 211.5. Repealed by Acts 2011, No. 403, §2.



CCRP 211.6 - Repealed by Acts 2011, No. 403, §2.

Art. 211.6. Repealed by Acts 2011, No. 403, §2.



CCRP 212 - Securing jurisdiction over corporation, partnership, or other unincorporated association

Art. 212. Securing jurisdiction over corporation, partnership, or other unincorporated association

A. When a corporation, or partnership, or other association of persons not incorporated, is charged with the commission of an offense, the court before which the case is to be tried shall issue a summons stating the offense charged and ordering the defendant to appear before the court at a time and place stated in the summons.

B. The summons is served in the same manner as the citation of a corporation, or partnership, or other association of persons not incorporated, in a civil action.

C. If the corporation, or partnership, or other association of persons not incorporated, fails to appear as ordered, a plea of not guilty shall be entered by the court. Without further process, the trial shall be held and the court shall proceed to judgment and sentence as though the defendant had appeared.



CCRP 213 - Arrest by officer without warrant; when lawful

Art. 213. Arrest by officer without warrant; when lawful

A. A peace officer may, without a warrant, arrest a person when any of the following occur:

(1) The person to be arrested has committed an offense in his presence, and if the arrest is for a misdemeanor, it must be made immediately or on close pursuit.

(2) The person to be arrested has committed a felony, although not in the presence of the officer.

(3) The peace officer has reasonable cause to believe that the person to be arrested has committed an offense, although not in the presence of the officer.

(4) The peace officer has received positive and reliable information that another peace officer from this state holds an arrest warrant, or a peace officer of another state or the United States holds an arrest warrant for a felony offense.

B. A peace officer making an arrest pursuant to this Article who is in close pursuit of the person to be arrested may enter another jurisdiction in this state and make the arrest.

C. Notwithstanding any other provisions of law to the contrary, no magistrate shall have the authority to issue a warrant of arrest for a school employee, as defined by R.S. 17:16(G), for any misdemeanor act allegedly committed on school premises or at a school-sanctioned event during the course and scope of the school employee's employment. In all such instances, a summons shall be issued to the school employee pursuant to Article 209 of this Code.

D.(1) Except as provided in Paragraph (2) of this Subsection, and notwithstanding any other provision of law to the contrary, no peace officer shall have the authority to arrest a school employee, as defined by R.S. 17:16(G), for any misdemeanor allegedly committed upon a student during the course and scope of the school employee's employment regardless whether the act is alleged to have occurred on or off the school campus. In all such instances, a summons shall be issued to the school employee pursuant to Article 209 of this Code.

(2) A peace officer may arrest a school employee as defined in R.S. 17:16(G) and as provided in Subsection A of this Section in either of the following instances:

(a) The peace officer personally witnesses an alleged violation of R.S. 14:35 committed upon a student by a school employee, whether on or off campus.

(b) The peace officer receives a complaint of an alleged violation of R.S. 14:35 committed upon a student by a school employee, whether alleged to have occurred on or off campus, and there is physical evidence of a resulting injury to the student which is personally witnessed by the officer.

Amended by Acts 1972, No. 646, §1; Acts 1981, No. 613, §1; Acts 2014, No. 670, §1, eff. June 18, 2014; Acts 2014, No. 723, §1, eff. June 18, 2014.



CCRP 214 - Arrest by private person; when lawful

Art. 214. Arrest by private person; when lawful

A private person may make an arrest when the person arrested has committed a felony, whether in or out of his presence.



CCRP 215 - Detention and arrest of shoplifters

Art. 215. Detention and arrest of shoplifters

A.(1) A peace officer, merchant, or a specifically authorized employee or agent of a merchant, may use reasonable force to detain a person for questioning on the merchant's premises, for a length of time, not to exceed sixty minutes, unless it is reasonable under the circumstances that the person be detained longer, when he has reasonable cause to believe that the person has committed a theft of goods held for sale by the merchant, regardless of the actual value of the goods. The merchant or his employee or agent may also detain such a person for arrest by a peace officer. The detention shall not constitute an arrest.

(2) A peace officer may, without a warrant, arrest a person when he has reasonable grounds to believe the person has committed a theft of goods held for sale by a merchant, regardless of the actual value of the goods. A complaint made to a peace officer by a merchant or a merchant's employee or agent shall constitute reasonable cause for the officer making the arrest.

B. If a merchant utilizes electronic devices which are designed to detect the unauthorized removal of marked merchandise from the store, and if sufficient notice has been posted to advise the patrons that such a device is being utilized, a signal from the device to the merchant or his employee or agent indicating the removal of specially marked merchandise shall constitute a sufficient basis for reasonable cause to detain the person.

C. As used in this Article, "reasonable under the circumstances" shall be construed in such a manner so as to include the value of the merchandise in question, the location of the store, the length of time taken for law enforcement personnel to respond, the cooperation of the person detained, and any other relevant circumstances to be considered with respect to the length of time a person is detained.

Acts 1983, No. 187, §1; Acts 1987, No. 632, §1.



CCRP 215.1 - Temporary questioning of persons in public places; frisk and search for weapons

Art. 215.1. Temporary questioning of persons in public places; frisk and search for weapons

A. A law enforcement officer may stop a person in a public place whom he reasonably suspects is committing, has committed, or is about to commit an offense and may demand of him his name, address, and an explanation of his actions.

B. When a law enforcement officer has stopped a person for questioning pursuant to this Article and reasonably suspects that he is in danger, he may frisk the outer clothing of such person for a dangerous weapon. If the law enforcement officer reasonably suspects the person possesses a dangerous weapon, he may search the person.

C. If the law enforcement officer finds a dangerous weapon, he may take and keep it until the completion of the questioning, at which time he shall either return it, if lawfully possessed, or arrest such person.

D. During detention of an alleged violator of any provision of the motor vehicle laws of this state, an officer may not detain a motorist for a period of time longer than reasonably necessary to complete the investigation of the violation and issuance of a citation for the violation, absent reasonable suspicion of additional criminal activity. However, nothing herein shall prohibit a peace officer from compelling or instructing the motorist to comply with administrative or other legal requirements of Title 32 or Title 47 of the Louisiana Revised Statutes of 1950.

Added by Acts 1968, No. 305, §1. Amended by Acts 1982, No. 686, §1; Acts 1983, 1st Ex. Sess., No. 32, §1; Acts 1997, No. 759, §3, eff. July 10, 1997.



CCRP 215.2 - Detaining of persons on premises of correctional institution for questioning about contraband; detention for arrest

Art. 215.2. Detaining of persons on premises of correctional institution for questioning about contraband; detention for arrest

A. A specifically authorized employee of a correctional institution may use reasonable force to detain a person for questioning on the premises of a correctional institution for a length of time not to exceed one hour, when he has reasonable cause to believe that the person is carrying contraband as defined in R.S. 14:402(D).

B. The specifically authorized employee, when he has reasonable cause to believe that the person is carrying contraband as defined in R.S. 14:402(D), may also detain such a person for arrest by a peace officer or for the procurement of a search warrant. The detention shall not constitute an arrest.

Added by Acts 1984, No. 236, §1.



CCRP 216 - Time and place of making arrest

Art. 216. Time and place of making arrest

An arrest may be made on any day and at any time of the day or night, and at any place.



CCRP 217 - Method of arrest by officer under warrant

Art. 217. Method of arrest by officer under warrant

A peace officer, when making an arrest by virtue of a warrant, shall inform the person to be arrested of his authority and of the fact that a warrant has been issued for his arrest, unless he flees or forcibly resists before the officer has an opportunity to inform him, or unless the giving of such information would imperil the arrest. The officer need not have the warrant in his possession at the time of the arrest, but after the arrest, if the person arrested so requests, the warrant shall be shown to him as soon as practicable.



CCRP 218 - Method of arrest without warrant

Art. 218. Method of arrest without warrant

A peace officer, when making an arrest without a warrant, shall inform the person to be arrested of his intention to arrest him, of his authority, and of the cause of the arrest. A private person, when making an arrest, shall inform the person to be arrested of his intention to arrest him and of the cause of the arrest.

The officer or private person making the arrest need not so inform the person to be arrested if the person is then engaged in the commission of an offense, or is pursued immediately after its commission or after an escape, or flees or forcibly resists before the officer or person making the arrest has an opportunity to so inform him, or when the giving of the information would imperil the arrest.



CCRP 218.1 - Advice of reasons for arrest or detention and of rights

Art. 218.1. Advice of reasons for arrest or detention and of rights

When any person has been arrested or detained in connection with the investigation or commission of any offense, he shall be advised fully of the reason for his arrest or detention, his right to remain silent, his right against self incrimination, his right to the assistance of counsel and, if indigent, his right to court appointed counsel.

Added by Acts 1974, Ex.Sess., No. 27, §1, eff. Jan. 1, 1975.



CCRP 219 - Officer may summon assistance

Art. 219. Officer may summon assistance

A peace officer making a lawful arrest may call upon as many persons as he considers necessary to aid him in making the arrest. A person thus called upon shall be considered a peace officer for such purposes.



CCRP 220 - Submission to arrest; use of force

Art. 220. Submission to arrest; use of force

A person shall submit peaceably to a lawful arrest. The person making a lawful arrest may use reasonable force to effect the arrest and detention, and also to overcome any resistance or threatened resistance of the person being arrested or detained.



CCRP 221 - Blood and saliva testing

Art. 221. Blood and saliva testing

A.(1) Following arrest if an offender is charged by bill of information or indicted by a grand jury for intentionally exposing a police officer to AIDS virus as defined in R.S. 14:43.5, or battery upon a police officer as defined in R.S. 14:34.2, the police officer may be tested to determine whether the police officer is infected with a sexually transmitted disease, or is infected with acquired immune deficiency syndrome (AIDS), the human immunodeficiency virus (HIV), HIV-1 antibodies, or any other probable causative agent of AIDS, or other infectious disease resulting from this exposure, or viral hepatitis.

(2) For purposes of this Article, "police officer" means a commissioned police officer, sheriff, deputy sheriff, marshal, deputy marshal, correctional officer, constable, wildlife enforcement agent, and probation and parole officer.

B.(1) If testing is requested by the police officer, as provided in Paragraph A of this Article, the testing shall be performed at a state hospital or other facility as determined by the Louisiana Department of Health or as provided by law.

(2) If the police officer tested under the provisions of this Paragraph tests positive for AIDS, HIV, HIV-1 antibodies, or any other probable causative agent of AIDS, viral hepatitis, or other infectious disease, the police officer, upon request, shall be provided with the following services:

(a) Counseling regarding HIV, viral hepatitis, or other infectious disease.

(b) Referral to appropriate health care and support services. These services shall be provided in accordance with applicable state law and the regulations governing the specific programs under which the services are to be provided.

(3) The cost associated with this testing and services shall be paid by the employing law enforcement agency of the police officer. The agency may seek reimbursement for these expenses from the offender.

C.(1) If the police officer tested under the provisions of Paragraph B tests positive for AIDS, HIV, HIV-1 antibodies, or any other probable causative agent of AIDS, viral hepatitis, or other infectious disease, then the offender who may have exposed the officer shall submit to a test designed to determine whether the offender is infected with a sexually transmitted disease, or is infected with acquired immune deficiency syndrome (AIDS), the human immunodeficiency virus (HIV), HIV-1 antibodies, or any other probable causative agent of AIDS, viral hepatitis, or other infectious disease.

(2) The procedure or test shall be performed by a qualified physician or other qualified person who shall report any positive result to the chief administrator of the jail or correctional facility, if the offender is incarcerated, and shall also notify the offender, regardless of the results. If the offender is incarcerated, the test may be administered at the place of incarceration or the offender may be transferred to an appropriate testing facility and returned to incarceration following the testing procedure.

(3) If the offender tested under the provisions of this Paragraph tests positive for AIDS, HIV, HIV-1 antibodies, or any other probable causative agent of AIDS, viral hepatitis, or other infectious disease, upon request, he shall be provided with the following services:

(a) Counseling regarding HIV, viral hepatitis, or other infectious disease.

(b) Referral to appropriate health care and support services. These services shall be provided in accordance with applicable state law and the regulations governing the specific programs under which the services are to be provided.

(4) The costs associated with this testing shall be paid by the offender.

Acts 1997, No. 1012, §1.



CCRP 222 - Blood and saliva testing; expedited, nonincriminating procedure

Art. 222. Blood and saliva testing; expedited, nonincriminating procedure

A. Any person who commits any act which exposes a law enforcement officer to a serious infectious disease by any means resulting in contact with the officer during the course and scope of an arrest for any offense shall be required to submit within seventy-two hours of the exposure to a test designed to determine whether he is infected with a sexually transmitted disease, acquired immune deficiency syndrome (AIDS), the human immunodeficiency virus (HIV), HIV-1 antibodies, any other probable causative agent of AIDS, viral hepatitis, or any other serious infectious disease.

B. Any law enforcement officer who believes he has been the victim of an act which has exposed him to a serious infectious disease as provided in Paragraph A of this Article shall notify by affidavit, subject to penalty for false swearing, the criminal district court that the exposure has occurred. The court may order the testing, as provided in this Article.

C. The court shall include in its order the designation of an appropriate facility for the procedure and shall require that the result be reported to the court. The court shall provide the results to the law enforcement officer and the alleged offender and shall provide them to health authorities in accordance with law.

D. The state shall not use the fact that the medical procedure or test was performed on the alleged offender under this Article, or the results thereof, in any criminal proceeding arising out of the alleged offense.

E. For purposes of this Article:

(1) "Law enforcement officer" means a commissioned police officer, sheriff, deputy sheriff, marshal, deputy marshal, correctional officer, constable, wildlife enforcement agent, probation and parole officer, or any officer of the court.

(2) "Act" is spitting, biting, or scratching, or the throwing of blood or other bodily substances by any means.

F. The costs associated with testing as authorized by this Article shall be paid by the offender.

G. If the person tested under the provisions of this Article tests positive for a sexually transmitted disease, AIDS, HIV, HIV-1 antibodies, any other probable causative agent of AIDS, viral hepatitis, or any other serious infectious disease, the court shall inform that person of available counseling, health care, and support services.

Acts 1999, No. 1247, §1.



CCRP 224 - Forcible entry in making arrest

Art. 224. Forcible entry in making arrest

In order to make an arrest, a peace officer, who has announced his authority and purpose, may break open an outer or inner door or window of any vehicle, watercraft, aircraft, dwelling or other structure, movable or immovable, where the person to be arrested is or is reasonably believed to be, if he is refused or otherwise obstructed from admittance. The peace officer need not announce his authority and purpose when to do so would imperil the arrest.



CCRP 225 - Duty of peace officer as to weapons and incriminating articles

Art. 225. Duty of peace officer as to weapons and incriminating articles

A peace officer making an arrest shall take from the person arrested all weapons and incriminating articles which he may have about his person. He shall deliver these articles and all other evidence seized incidental to the arrest to the sheriff, chief of police, or other officer before whom the person arrested is taken.



CCRP 226 - Duty of private person after making arrest

Art. 226. Duty of private person after making arrest

A private person who has made an arrest shall immediately turn the prisoner and all effects removed from him over to a peace officer.



CCRP 227 - Rearrest after escape

Art. 227. Rearrest after escape

If a person lawfully arrested escapes or is rescued, the person from whose custody he escaped or was rescued may pursue and retake him immediately without a warrant at any time and in any place within the state. He may use the same means to retake as are authorized for an arrest.



CCRP 227.1 - Prevention of escape; use of force

Art. 227.1. Prevention of escape; use of force

A guard or other law enforcement officer is justified in the reasonable use of force, to prevent the escape from a state correctional facility, parish prison, or the physical custody of a guard or other law enforcement officer of a person under sentence or awaiting trial.

Acts 1985, No. 792, §1; Acts 1987, No. 790, §1.



CCRP 228 - Booking of arrested person, submission of booking information summary

Art. 228. Booking of arrested person, submission of booking information summary

A. It is the duty of every peace officer making an arrest, or having an arrested person in his custody, promptly to conduct the person arrested to the nearest jail or police station and cause him to be booked.

B. A person is booked by an entry, in a book kept for that purpose, showing his name and address, a list of any property taken from him, the date and time of booking, and the submission of a booking information summary as provided for in Paragraph C of this Article to the person making the entry in the police or jail book. Every jail and police station shall keep a book for the listing of the above information as to each prisoner received. The book and booking information summaries shall always be open for public inspection. The person booked shall be imprisoned unless he is released on bail.

C.(1) At the time of booking, the peace officer causing the arrested person to be booked shall deliver to the person at the jail or police station who accepts custody of the arrestee a booking information summary which shall include at least the following information:

(a) The proper legal name of the arrestee, if known.

(b) The charge or charges upon which the person was arrested and the name of the person making the arrest.

(c) A short recitation of the facts or events which caused the defendant to be arrested.

(d) The names of all other persons arrested as a result of the same events or facts.

(2) If the peace officer presenting an arrestee for booking is unable to submit a complete booking information summary, he shall provide the person receiving custody of the arrestee a written statement or form, explaining why a complete booking information summary cannot be presented.

Acts 1992, No. 672, §1.



CCRP 228.1 - Disposal of property of prisoners; Orleans Parish

Art. 228.1. Disposal of property of prisoners; Orleans Parish

Any property taken from a prisoner in any of the penal institutions under the jurisdiction of the criminal sheriff for the parish of Orleans shall, after 90 days from the release of said prisoner, be disposed of in the following manner:

(1) There shall be notice of the sheriff's right to dispose of the property in ninety days on the entry of the list of property made at the time the person is incarcerated. Provided however, this provision shall not apply to property in possession of the sheriff at the effective date of this Act.

(2) After the passage of ninety days from the release of the prisoner, and providing the property is not needed for any legal reason by the sheriff, and it remains unclaimed, the criminal sheriff of Orleans Parish may petition the Criminal District Court for the parish of Orleans or any court of proper jurisdiction for the disposal of said property in any lawful manner, at his discretion.

(3) Before the criminal sheriff petitions said court he shall cause an advertisement of his intention to seek approval of the court to be placed in the newspaper designated as the official journal of the city of New Orleans one time at least ten days prior to filing of his petition. In the petition for disposal the sheriff shall set forth a brief description of the items to be disposed of, the court in which the proceedings will be filed, the title of the proceedings, and method or methods of intended disposal.

(4) The petition of the sheriff shall make specific recommendations as to the method of disposal for each item of unclaimed property and pray for the court to order its disposal.

(5) The court shall order the property disposed of in the manner contained in the sheriff's petition or order the disposal of the property in any legal manner within the sole discretion of the court.

(6) The costs of the proceeding to dispose of unclaimed property shall be derived from the disposal of the property as provided under this subsection.

(7) Any funds remaining after payment of the cost of the proceedings to dispose of unclaimed property shall be deposited in the criminal court fund account which shall be used in defraying the expenses of the criminal district courts of Orleans Parish.

Added by Acts 1974, No. 285, §1.



CCRP 228.2 - Disposal of property of prisoners; Orleans Parish excepted

Art. 228.2. Disposal of property of prisoners; Orleans Parish excepted

A. Any property taken from a prisoner in any of the penal institutions under the jurisdiction of any sheriff, Orleans excepted, which is in the possession of the sheriff on July 31, 2001, shall, after ninety days from the release of said prisoner, be disposed of, if unclaimed, in the following manner:

(1) There shall be notice of the sheriff's right to dispose of the property in ninety days on the entry of the list of property made at the time the person was incarcerated. Provided however, this provision shall not apply to property in possession of the sheriff on September 12, 1975.

(2) After the passage of ninety days from the release of the prisoner, any sheriff may petition the court having proper jurisdiction for the disposal of said property in any lawful manner, at his discretion.

(3) Before any sheriff petitions said court, he shall cause an advertisement of his intention to seek approval of the court to be placed in the newspaper designated as the official journal of the parish one time at least ten days prior to filing of his petition and shall mail a copy of the advertisement to the prisoner at his last known address, postage prepaid. In the petition for disposal the sheriff shall set forth a brief description of the items to be disposed of, the court in which the proceedings will be filed, the title of the proceedings, and method or methods of intended disposal.

(4) The petition of the sheriff shall make specific recommendations as to the method of disposal for each item of unclaimed property and pray for the court to order its disposal.

(5) The court shall order the property disposed of in the manner contained in the sheriff's petition or order the disposal of the property in any legal manner within the sole discretion of the court.

(6) The costs of the proceedings to dispose of unclaimed property shall be derived from the disposal of the property as provided under this Subsection.

(7) Any funds remaining after payment of the cost of the proceedings to dispose of unclaimed property shall be deposited in the sheriff's salary fund.

B. Any property taken from a prisoner in any of the penal institutions under the jurisdiction of any sheriff, Orleans excepted, after July 31, 2001, shall be disposed of after ninety days from the release or transfer of the prisoner, if unclaimed, in the following manner:

(1) The sheriff shall make a notation on the property list of the prisoner at the time of incarceration that he has the right to dispose of unclaimed property as provided in this Paragraph.

(2) The sheriff or an officer acting on his behalf shall provide written notice of the sheriff's right to dispose of unclaimed property to each prisoner upon the release or transfer of such prisoner. The sheriff or officer shall require the prisoner to sign the written notice acknowledging the sheriff's right to dispose of such property. In the event that the prisoner refuses to sign the acknowledgment, the sheriff or officer shall make a notation on the written notice that the prisoner refused to sign the acknowledgment of such right.

(3) After notice is given to the prisoner and after the expiration of ninety days from the date of release or transfer of the prisoner, if the property of the prisoner remains unclaimed, the sheriff may dispose of such property in any lawful manner at his discretion, including but not limited to authorizing the unclaimed property to be destroyed, donated to a charitable organization, or put into lawful use within the institution from which the inmate was released or transferred. Any legal tender which remains unclaimed shall be placed in a fund for the benefit of all inmates at such institution. A record of the disposition of all unclaimed property shall be maintained for a period of two years from the date of disposal.

C. For the purposes of this Article, "unclaimed property" means property that a prisoner leaves at a correctional institution or fails to take upon his release or transfer from the institution and to which no claim is made within ninety days of his release or transfer from the institution.

Added by Acts 1975, No. 544, §1; Acts 2001, No. 1123, §1, eff. June 28, 2001.



CCRP 228.3 - Disposal of unclaimed property seized in any criminal investigation; Orleans Parish excepted

Art. 228.3. Disposal of unclaimed property seized in any criminal investigation; Orleans Parish excepted

Any unclaimed property seized in connection with any criminal investigation under the jurisdiction of any sheriff, Orleans excepted, shall, if it remains unclaimed for more than one year after its use or from the time it was last used in connection with any criminal proceeding, be disposed of in the following manner:

(1) After the lapse of one year any sheriff may petition the court having proper jurisdiction for the disposal of said property in any lawful manner.

(2) Before any sheriff petitions said court he shall cause an advertisement of his intention to seek approval of the court to be placed in the newspaper designated as the official journal of the parish one time at least ten days prior to filing of his petition, and shall mail a copy of the advertisement to the last known owner at his last known address, postage prepaid. In the petition for disposal the sheriff shall set forth a brief description of the items to be disposed of, the court in which the proceedings will be filed, the title of the proceedings, and method or methods of intended disposal.

(3) The petition of the sheriff shall make specific recommendations as to the method of disposal for each item of unclaimed property and pray for the court to order its disposal.

(4) The court shall order the property disposed of in the manner contained in the sheriff's petition or order the disposal of the property in any legal manner within the sole discretion of the court.

(5) The costs of the proceedings to dispose of unclaimed property shall be derived from the disposal of the property as provided under this Subsection.

(6) Any funds remaining after payment of the cost of the proceedings to dispose of unclaimed property shall be deposited in the sheriff's salary fund.

Added by Acts 1975, No. 545, §1.



CCRP 228.4 - Disposal of noncontraband unclaimed property seized in criminal investigations

Art. 228.4. Disposal of noncontraband unclaimed property seized in criminal investigations

Any noncontraband unclaimed property seized in connection with any criminal investigation under the jurisdiction of any district attorney, municipal police department, or state investigative agency shall, if it remains unclaimed for more than one year after its seizure and provided it is not needed in any criminal proceeding, be disposed of in the following manner:

(1) After the lapse of one year, the district attorney of the parish in which the noncontraband property is located is authorized to petition any court in that parish having proper jurisdiction for the disposal of the property in any lawful manner. Any petition filed pursuant to this Article shall be without cost and on behalf of the district attorney, municipal police department, or state investigative agency which has custody of the noncontraband property.

(2)(a) Before any district attorney petitions the court, he shall cause an advertisement of his intention to seek approval of the court to be placed in the newspaper designated as the official journal of the parish one time at least ten days prior to filing of his petition, and he shall mail a copy of the advertisement to the last known owner of the property at his last known address, postage prepaid, if the owner is known. If the owner of the property is unknown, no such notice shall be mailed. In the petition for disposal, the district attorney shall set forth a brief description of the property to be disposed of, the court in which the proceedings will be filed, the title of the proceedings, and method or methods of intended disposal.

(b) The district attorney shall have a duty to determine if any of the property for which disposal is sought is subject to a prior recorded mortgage, lien or security interest held by a federally insured financial institution defined herein as an "interest holder". If an "interest holder's" name and address are required by law to be recorded with the parish clerk of court, the motor vehicle division of the Department of Public Safety and Corrections, the vessel division of the Department of Wildlife and Fisheries, or another state or federal agency to perfect an interest in the property, and the "interest holder's" current address is not known, he shall mail a copy of the notice by certified mail, return receipt requested, to any address of record with any of the described agencies, or if the "interest holder's" address is not on record, he shall notify the "interest holder" by publication as required in Subparagraph (a) of this Paragraph.

(3) The petition of the district attorney shall make specific recommendations as to the manner of disposal for each item of unclaimed noncontraband property and pray for the court to order its disposal.

(4) The court shall order the disposal of the noncontraband property according to the specific recommendations contained in the district attorney's petition or in any legal manner within the sole discretion of the court. If the manner of disposal ordered by the court is not in accordance with the manner contained in the district attorney's petition, the district attorney may withdraw the petition.

(5) All items of property designated by the court for sale shall be sold either by public sale, without appraisal, or by public auction conducted by a licensed auctioneer, without appraisal.

(6) If the manner of disposal ordered by the court generates any direct revenue, the proceeds shall be distributed in the following order of priority:

(a) For satisfaction of the costs of the proceedings to dispose of noncontraband unclaimed property.

(b) Thirty percent to the district attorney to defer the expenses of bringing any such action before the court.

(c) The remaining funds to the investigative agency that stored, maintained, insured, or bore the administrative costs as is related to maintaining the property seized in criminal investigations.

(7) Weapons released to the district attorney, municipal police department, or state investigative agency by the court pursuant to this Article shall become the property of that office, department, or agency and may be disposed of or issued in any manner which that office, department, or agency deems appropriate.

Acts 2010, No. 976, §1.



CCRP 229 - Duties of officer in charge

Art. 229. Duties of officer in charge

The officer in charge of the jail or police station shall immediately inform the prisoner booked:

(1) Of the charge against him;

(2) Of his rights to communicate with and procure counsel; and

(3) Of his right to request a preliminary examination when he is charged with a felony.

The officer in charge shall, within forty-eight hours from the time of the booking, notify the district attorney in writing of all persons booked for violation of state statutes, and shall furnish without cost a certified copy of any booking entry to any person requesting it.



CCRP 230 - Rights of person arrested

Art. 230. Rights of person arrested

The person arrested has, from the moment of his arrest, a right to procure and confer with counsel and to use a telephone or send a messenger for the purpose of communicating with his friends or with counsel.



CCRP 230.1 - Maximum time for appearance before judge for the purpose of appointment of counsel; court discretion to fix bail at the appearance; extension of time limit for cause; effect of failure of appearance

Art. 230.1. Maximum time for appearance before judge for the purpose of appointment of counsel; court discretion to fix bail at the appearance; extension of time limit for cause; effect of failure of appearance

A. The sheriff or law enforcement officer having custody of an arrested person shall bring him promptly, and in any case within seventy-two hours from the time of the arrest, before a judge for the purpose of appointment of counsel. Saturdays, Sundays, and legal holidays shall be excluded in computing the seventy-two-hour period referred to herein. The defendant shall appear in person unless the court by local rule provides for such appearance by telephone or audio-video electronic equipment. However, upon a showing that the defendant is incapacitated, unconscious, or otherwise physically or mentally unable to appear in court within seventy-two hours, then the defendant's presence is waived by law, and a judge shall appoint counsel to represent the defendant within seventy-two hours from the time of arrest.

B. At this appearance, if a defendant has the right to have the court appoint counsel to defend him, the court shall assign counsel to the defendant. The court may also, in its discretion, determine or review a prior determination of the amount of bail.

C. If the arrested person is not brought before a judge in accordance with the provisions of Paragraph A of this Article, he shall be released forthwith.

D. The failure of the sheriff or law enforcement officer to comply with the requirements herein shall have no effect whatsoever upon the validity of the proceedings thereafter against the defendant.

Added by Acts 1972, No. 700, §1. Amended by Acts 1977, No. 395, §1; Acts 1984, No. 206, §1; Acts 1985, No. 955, §1; Acts 2006, No. 811, §1.



CCRP 230.2 - Probable cause determinations; persons arrested without a warrant and continued in custody; bail

Art. 230.2. Probable cause determinations; persons arrested without a warrant and continued in custody; bail

A. A law enforcement officer effecting the arrest of a person without a warrant shall promptly complete an affidavit of probable cause supporting the arrest of the person and submit it to a magistrate. Persons continued or remaining in custody pursuant to an arrest made without a warrant shall be entitled to a determination of probable cause within forty-eight hours of arrest. The probable cause determination shall be made by a magistrate and shall not be an adversary proceeding. The determination may be made without the presence of the defendant and may be made upon affidavits or other written evidence, which may be transmitted to the magistrate by means of facsimile transmission or other electronic means. A magistrate's determination of probable cause hereunder shall not act as a waiver of a person's right to a preliminary examination pursuant to Article 292.

B.(1) If a probable cause determination is not timely made in accordance with the provisions of Paragraph A of this Article, the arrested person shall be released on his own recognizance.

(2) Nothing in this Paragraph shall preclude the defendant's rearrest and resetting of bond for the same offense or offenses upon the issuance of an arrest warrant based upon a finding of probable cause by a magistrate.

Acts 1992, No. 674, §1; Acts 2010, No. 260, §1; Acts 2011, No. 83, §1.



CCRP 231 - Close pursuit of person from another state; authority to arrest

Art. 231. Close pursuit of person from another state; authority to arrest

A state, county, or city peace officer of another state of the United States who enters this state in close pursuit of a person and continues within this state in close pursuit to arrest him on the ground that he is reasonably believed to have committed a felony in the other state, shall have the same authority to arrest and hold the person in custody as has a peace officer of this state to arrest and hold a person in custody on the ground that he is reasonably believed to have committed a felony in this state.

This article shall not be construed so as to make unlawful any arrest in this state that would otherwise be lawful.



CCRP 232 - Same; arrested person taken before judge for hearing

Art. 232. Same; arrested person taken before judge for hearing

An officer making an arrest under Article 231 shall, without unnecessary delay, take the person arrested before a judge of the parish in which the arrest was made, who shall conduct a hearing for the purpose of determining the lawfulness of the arrest. If the judge determines that the arrest was lawful he shall, subject to rights of bail as stated in Article 271, commit the person arrested to jail for a period of time, not exceeding thirty days, to await the issuance of an extradition warrant by the governor of this state. If the judge determines that the arrest was unlawful he shall discharge the person arrested.



CCRP 233 - Electronic signature of offender; requirements

Art. 233. Electronic signature of offender; requirements

A. Law enforcement agencies are authorized to utilize the electronic signature of any offender. The signature may be captured by any generally accepted method or process of electronic signature capture, including the use of devices which capture and convert analog writing to electronic or digital form.

B. If any provision of law requires a signature or any record, bail undertaking, summons, or affidavit to be signed, acknowledged, verified, or made under oath by a criminal offender, the requirement is satisfied if the electronic signature of the offender, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record.

C. For purposes of this Section, "electronic signature" shall mean an electronic sound, symbol, or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

Acts 2010, No. 583, §1.



CCRP 261 - Special definitions

TITLE VI

EXTRADITION

Art. 261. Special definitions

In this Title:

(1) "Crime" means any offense denounced by a state statute and does not include an offense denounced by a local ordinance.

(2) "Governor" includes any person performing the functions of governor by authority of the law of this state.

(3) "Executive authority" includes the governor, and any person performing the functions of governor in a state other than this state.

(4) "Indictment" is limited in meaning to the finding of a grand jury.

(5) "Judge" means any judge of a district court with criminal jurisdiction.

(6) "State," when used with reference to a state other than this state, means any state or territory of the United States of America, and includes the District of Columbia.



CCRP 262 - Extradition of wanted criminals

Art. 262. Extradition of wanted criminals

Subject to the provisions of this Title, it is the duty of the governor of this state to have arrested and delivered to the executive authority of any other state any person charged with any felony in that state, or wanted for sentencing or to serve sentence after conviction of a crime, who has fled from justice and who is found in this state.

Acts 2003, No. 1118, §1.



CCRP 262.1 - Extradition of persons not physically present in demanding state at the time of commission of crime

Art. 262.1. Extradition of persons not physically present in demanding state at the time of commission of crime

Subject to the provisions of this Title, the governor may, in his discretion, have arrested and delivered to the executive authority of any other state any person physically present in this state who commits an act which intentionally results in a criminal offense in the demanding state and who is thereafter charged with such offense even though such person was not physically present in that state at the time of the commission of the crime, and has not fled therefrom.

Acts 2003, No. 1118, §1.



CCRP 263 - Form of demand for extradition; necessary papers

Art. 263. Form of demand for extradition; necessary papers

A demand for the extradition of a person wanted in another state shall not be recognized by the governor unless the demand is in writing and states the purpose for which he is wanted. The demand must be accompanied by:

(1) A statement of facts by the prosecuting officer having jurisdiction of the crime, and by a copy of an indictment found or of an information filed in the state having jurisdiction of the crime, or by a copy of an affidavit made before a magistrate there, together with a copy of any warrant which was issued thereupon; or

(2) A copy of a judgment of conviction or of a sentence imposed in execution thereof, together with a statement by the executive authority of the demanding state that the person claimed has escaped from confinement or has broken the terms of his bail, probation, parole, furlough, or reprieve.

The indictment, information, or affidavit made before the magistrate must substantially charge the person demanded with having committed a crime under the law of that state; and the copy of the indictment, information, affidavit, judgment of conviction, or sentence must be authenticated by the executive authority making the demand.



CCRP 264 - Investigation of demand by governor

Art. 264. Investigation of demand by governor

When a demand is made upon the governor of this state by the executive authority of another state for surrender of a person wanted by the other state, the governor may call upon the attorney general, a district attorney, or other official or agency in this state to investigate or assist in investigating the demand, and to report to him the situation of and circumstances surrounding the person so demanded, and whether or not he ought to be surrendered.



CCRP 265 - Governor's warrant; issuance and recitals

Art. 265. Governor's warrant; issuance and recitals

If the governor decides that a demand for extradition should be complied with, he shall sign a warrant of arrest directed to any peace officer for execution. The warrant shall recite facts showing substantial compliance with Article 263, but an incomplete recital of facts shall not invalidate the warrant if a proper basis for its issuance exists.



CCRP 266 - Governor's warrant; execution and recall

Art. 266. Governor's warrant; execution and recall

The governor's warrant authorizes any peace officer to arrest the accused at any time and at any place he may be found in the state. The peace officer shall have authority to command the aid of other peace officers or persons in the execution of the warrant, and to deliver the accused, subject to the provisions of this Title, to the designated agent of the demanding state. The governor may recall his warrant of arrest or may issue another warrant at any time.

Acts 1997, No. 1321, §1; Acts 2001, No. 822, §1.



CCRP 267 - Rights of accused; extradition hearing

Art. 267. Rights of accused; extradition hearing

A person arrested upon the governor's warrant shall not be delivered over to the agent appointed by the executive authority to receive him unless he shall first be taken before a judge, or in Orleans Parish, before a judge, a magistrate judge, or a commissioner of the magistrate section of the criminal district court, who shall inform him of the demand made for his surrender, of the crime with which he is charged, of his right to procure legal counsel, and of his right to an extradition hearing. If the prisoner or his counsel states that he desires an extradition hearing, the court shall assign as early a day as practicable for the hearing, to be held in open court. At least one full day shall intervene between the assignment and the day fixed for the hearing. Notice of the time and place of the hearing shall be given to the district attorney of the parish in which the hearing is to be held. If an extradition hearing is not requested, the prisoner shall be delivered promptly to the agent of the demanding state.

Acts 1986, No. 935, §1.



CCRP 268 - Issues at extradition hearing; resulting orders

Art. 268. Issues at extradition hearing; resulting orders

A. The grounds for discharge at the extradition hearing are that:

(1) The accused is not the person mentioned in the governor's warrant, in the requisition, or in the judgment of conviction, sentence, indictment, information, or affidavit which is the basis of the requisition;

(2) The governor's warrant is not signed; or

(3) A requirement of Art. 263 has not been met.

B. The guilt or innocence of the accused as to the crime of which he is charged is not an issue at the hearing. Unless one of the grounds for discharge is proven, the accused shall, without further delay, be delivered into the custody of the designated agent of the demanding state.

C. The court may commit the accused for an additional thirty-day period, to enable the demanding state to furnish the proper and necessary papers, if a ground for discharge under Subparagraph (2) or (3) under Paragraph (A) has been established. If some other ground for discharge is established the accused shall, without further delay, be released.



CCRP 269 - Arrest prior to demand for extradition; issuance of warrant

Art. 269. Arrest prior to demand for extradition; issuance of warrant

A judge may issue a warrant for the arrest of a person in this state, prior to a demand for extradition in conformity with Article 263, when on the oath or affidavit of a credible person, taken before a judge or clerk of court, the person to be arrested is charged with:

(1) Being a fugitive from justice of another state;

(2) Commission of a crime in another state; or

(3) Having been convicted of a crime in another state, and having escaped from confinement or having broken the terms of his bail, probation, parole, furlough, or reprieve.

In this article, "judge" means any judge of a district, city, or parish court with criminal jurisdiction.

Amended by Acts 1970, No. 292, §1.



CCRP 270 - Commitment to await extradition

Art. 270. Commitment to await extradition

A. The judge shall commit the accused for thirty days if it appears, after a hearing in open court pursuant to Article 271, that there is reasonable ground to hold him awaiting extradition. The order of commitment shall recite the accusation. The accused shall be imprisoned in the parish jail until the term of his commitment expires or he is otherwise legally discharged, unless he gives bail as provided in Article 271.

B. The judge may extend the commitment of the accused for an additional period, not to exceed sixty days, if such additional period of commitment is for the purpose of awaiting receipt of the extradition requisition or other necessary or proper papers needed for the extradition of the accused.

Amended by Acts 1982, No. 470, §1; Acts 2005, No. 358, §1.



CCRP 271 - Bail in extradition cases

Art. 271. Bail in extradition cases

A.(1) A judge may admit to bail a person arrested for extradition, or to await extradition, unless the offense with which the accused is charged is punishable by death or by life imprisonment under the laws of the state in which it was committed or unless the offender is charged as a parole or probation violator, is a convict charged with escape, or the offender is serving a sentence with the department of corrections in the state from which he has been extradited. Under no circumstances shall such an accused be admitted to bail.

(2) Except as otherwise provided in Subparagraph (1) of this Paragraph, if the accused is charged with a crime of violence as defined in R.S. 14:2(B) or with the production, manufacture, distribution, or dispensing or possession with intent to produce, manufacture, distribute, or dispense a controlled dangerous substance as defined by the Uniform Controlled Dangerous Substances Law, the accused shall not be bailable if, after a contradictory hearing, the judge or magistrate finds by clear and convincing evidence that there is a substantial risk that the person may flee or poses an imminent danger to any person or the community.

B. A governor's warrant issued under Article 265 shall be presumed to be valid. Notwithstanding the provisions of Paragraph A of this Article, once a warrant is issued, the person named in the warrant shall be held in custody at all times thereafter and shall not be eligible for release on bail.

C. After the extradition proceedings have been held or waived, the agent appointed by the executive authority to receive the prisoner shall have thirty days to do so. If no such agent appears within thirty days, the person arrested for extradition may be discharged.

Acts 1983, No. 584, §1; Acts 2001, No. 846, §1; Acts 2003, No. 1118, §1; Acts 2005, No. 358, §1; Acts 2008, No. 617, §1.



CCRP 272 - Persons under criminal prosecution or sentence in this state at time of requisition

Art. 272. Persons under criminal prosecution or sentence in this state at time of requisition

If a criminal prosecution against the demanded person is pending under the laws of this state, or if he has been convicted in a court of this state but has not completely satisfied his sentence, the governor may, in his discretion, surrender him on demand of the executive authority of the other state. The surrender must be pursuant to a re-extradition agreement, and:

(1) If a prosecution is pending the district attorney must agree to the surrender; or

(2) If the person demanded has been convicted but has not been sentenced, the court of the conviction must agree to the surrender.

Acts 2003, No. 1118, §1.



CCRP 273 - Waiver of extradition proceedings

Art. 273. Waiver of extradition proceedings

A. A demanded person arrested in this state may waive the issuance and service of the warrant required by Articles 265 and 266 and all other requirements incidental to extradition proceedings, by consenting in writing in the presence of the judge to return to the demanding state. Before such waiver is executed or subscribed to by the demanded person, the judge shall inform him of his rights to the issuance and service of a warrant of extradition and to an extradition hearing. When a waiver has been executed the judge shall direct the officer having the person in custody to deliver him immediately to the accredited agent of the demanding state, with a copy of the waiver.

B. The waiver procedure of Paragraph A of this Article is not exclusive and does not in any way preclude the state's return of a probationer or parolee to another state with which the state of Louisiana has entered into a compact for out-of-state probation and parole supervision, under the authority of R.S. 15:574.14(3), or a probation or parole absconder who has signed a waiver of extradition as a condition of probation or parole.

Amended by Acts 1984, No. 139, §1.



CCRP 274 - Application for issuance of requisition

Art. 274. Application for issuance of requisition

When a district attorney desires the return to this state of a person wanted to be tried for a crime, he shall present to the governor a written application for a requisition for the return of the person charged. The application shall state the name of the person wanted, the crime with which he is charged, and the approximate time, place, and circumstances of its commission. It shall also specify the state in which he is believed to be and his probable location in that state at the time the application is made. The application shall recommend a peace officer or other person as agent to receive the accused. It shall certify that, in the opinion of the district attorney the ends of justice require the arrest and return of the accused to this state for trial and that the proceeding is not instituted to enforce a private claim.



CCRP 275 - Application for return of wanted fugitive

Art. 275. Application for return of wanted fugitive

When the return to this state of a person convicted of a crime who has escaped from confinement or broken the terms of his bail, probation, parole, furlough, or reprieve is desired, the governor shall be presented with a written application for a requisition for his return. The application may be made by a district attorney or the attorney general, and shall state the name of the person, the crime of which he was convicted, the circumstances of his escape from confinement or of the breach of the terms of his bail, probation, parole, furlough, or reprieve. It shall specify the state in which he is believed to be and his probable location in that state at the time the application is made. It shall also recommend a peace officer or other person as agent to receive the person sought.



CCRP 276 - Documents to be filed with application for requisition

Art. 276. Documents to be filed with application for requisition

The application for a requisition shall be verified by affidavit, executed in duplicate, and accompanied by two certified copies of all documents that are required for extradition by the law of the state from which the wanted person is to be returned. One copy of the application, with the action of the governor indicated by endorsement thereon, and one of the certified copies of the required documents, shall be filed in the office of the secretary of state. The other copies of all papers shall be forwarded with the governor's requisition. Failure to meet the requirements of this article, or of Articles 274 and 275, will not invalidate a requisition issued by the governor.



CCRP 277 - Appointment of agents to receive prisoner

Art. 277. Appointment of agents to receive prisoner

When the governor issues a requisition for extradition he shall also issue a warrant under the seal of the state, to an agent, commanding him to receive the person to be extradited and to deliver him to the proper authority.



CCRP 278 - Re-extradition agreements

Art. 278. Re-extradition agreements

When the return to this state of a person wanted in this state to be tried for a crime is desired, and the person is imprisoned or is held under criminal proceedings pending against him in another state, the governor may enter into a re-extradition agreement with the executive authority of the other state for the purpose of procuring the extradition of the person before the conclusion of the proceedings or his term of sentence in the other state. The agreement shall be upon the condition that the person extradited will be returned to the other state without further extradition proceedings, upon the request of the executive authority of that state and at the expense of this state.



CCRP 279 - Extradition costs and expenses

Art. 279. Extradition costs and expenses

A. Whenever a person has been released on bail pursuant to a commercial surety bond and is subsequently located in another state, the reasonable and necessary expenses incurred in having that person returned to the parish in which charges are pending against him, whether through extradition proceedings or otherwise, shall be paid by the commercial surety provided that the surety was given notice of extradition or waiver of extradition and was provided seventy-two hours to return the person to the parish at his cost. Payment of these expenses shall be due within thirty days after written notice thereof has been given to the surety at the address provided pursuant to Code of Criminal Procedure Article 322. The commercial surety shall not be relieved of his obligation on the bond until the commercial surety has paid said reasonable and necessary costs for the return of the wanted person.

B. Except as provided in Paragraph A of this Article, the necessary and reasonable expenses connected with an extradition in all other cases shall be paid by the authority for whom it was requested.

Acts 2003, No. 954, §1.



CCRP 280 - Immunity of extradited person from service of process in civil actions

Art. 280. Immunity of extradited person from service of process in civil actions

A person brought into this state by, or after waiver of, extradition based on a criminal charge shall not be subject to service of personal process in civil actions until he has been convicted or has pleaded guilty in the criminal proceeding, or, if acquitted or otherwise discharged, until three days after the acquittal or discharge.



CCRP 281 - No right of asylum or immunity from other criminal prosecutions

Art. 281. No right of asylum or immunity from other criminal prosecutions

After a person has been brought back to this state by, or after waiver of, extradition proceedings, he may be tried in this state for other crimes which he may be charged with having committed here as well as that specified in the requisition for his extradition.

Acts 2003, No. 1118, §1.



CCRP 291 - Authority to conduct preliminary examinations

TITLE VII

PRELIMINARY EXAMINATION

Art. 291. Authority to conduct preliminary examinations

The following magistrates, throughout their several territorial jurisdictions, shall have authority to conduct preliminary examinations of persons accused of felonies, with authority to bail or discharge, as follows:

(1) District courts having criminal jurisdiction, in all cases;

(2) City or parish courts having criminal jurisdiction, in cases not capital; and

(3) Justices of the peace in cases not capital or necessarily punishable at hard labor.



CCRP 292 - Order for preliminary examination before and after indictment

Art. 292. Order for preliminary examination before and after indictment

The court, on request of the state or the defendant, shall immediately order a preliminary examination in felony cases unless the defendant has been indicted by a grand jury.

After the defendant has been indicted by a grand jury, the court may rescind its order for a preliminary examination.

An order for a preliminary examination in felony cases may be granted by the court at any time, either on its own motion or on request of the state or of the defendant before or after the defendant has been indicted by a grand jury.

Amended by Acts 1974, Ex.Sess. No. 16, §1, eff. Jan. 1, 1975.



CCRP 293 - Time for examination; procurement of counsel

Art. 293. Time for examination; procurement of counsel

When a preliminary examination is ordered, the court shall conduct the examination promptly but shall allow the defendant a reasonable time to procure counsel.



CCRP 294 - Examination of witnesses; transcript of testimony

Art. 294. Examination of witnesses; transcript of testimony

A. At the preliminary examination the state and the defendant may produce witnesses, who shall be examined in the presence of the defendant and shall be subject to cross-examination. The defendant may also testify, subject to cross-examination. A record of the preliminary examination proceedings shall be made.

B. Except upon an order issued by the court pursuant to a motion filed by the defendant, a defendant who is charged with a crime against a juvenile may not subpoena the victim to testify at the preliminary examination.

C. A transcript of the testimony of the witnesses, including that of the defendant, may be made by the court or under its direction and, if made, shall be signed and certified by the person taking the testimony.

D. Upon motion of the state or the defendant, a transcript of the preliminary examination proceedings may be made. The cost of the transcript preparation under this Paragraph shall be paid by the party making the motion, unless the party is an indigent defendant.

E. The procedures set forth in Articles 322 through 329 of the Louisiana Children's Code and R.S. 15:440.1 and 283, relative to those procedures which provide protection for children who are victims of physical or sexual abuse, shall apply to all trial and pretrial procedures.

Acts 1986, No. 1029, §1; Acts 1994, 3rd Ex. Sess., No. 142, §1.



CCRP 295 - Admissibility of transcripts in other proceedings

Art. 295. Admissibility of transcripts in other proceedings

A. The transcript of the testimony of a defendant who testified at the preliminary examination is admissible against him upon the trial of the case or, if relevant, in any subsequent judicial proceeding.

B. The transcript of testimony of any other witness who testified at the preliminary examination is admissible for any purpose in any subsequent proceeding in the case, on behalf of either party, if the court finds that the witness is dead, too ill to testify, cannot be found, or is otherwise unavailable for testimony, and that the absence of the witness was not procured by the party offering the testimony.

C. The transcript of testimony given by a person at a preliminary examination may be used by any party in a subsequent judicial proceeding for the purpose of impeaching or contradicting the testimony of such person as a witness.

Amended by Acts 1982, No. 554, §1.



CCRP 296 - Scope of preliminary examination before and after indictment

Art. 296. Scope of preliminary examination before and after indictment

If the defendant has not been indicted by a grand jury for the offense charged, the court shall, at the preliminary examination, order his release from custody or bail if, from the evidence adduced, it appears that there is not probable cause to charge him with the offense or with a lesser included offense. If the defendant is ordered held upon a finding of probable cause, the court shall fix his bail if he is entitled to bail.

After an indictment has been found by a grand jury, the preliminary examination shall be limited to the perpetuation of testimony and the fixing of bail.



CCRP 297 - Transmission of transcripts and other evidence

Art. 297. Transmission of transcripts and other evidence

After the preliminary examination, unless the court has ordered the release of the defendant upon a finding that there is not probable cause to charge him with an offense, the court shall transmit, without delay, to the clerk of the court having jurisdiction of the offense:

(1) The transcript of the testimony of the witnesses, including that of the defendant if he testified;

(2) The order rendered after the examination, or a certified copy thereof; and

(3) All articles or objects admitted in evidence.



CCRP 298 - Effect of informality in proceedings

Art. 298. Effect of informality in proceedings

A person ordered held in custody following a preliminary examination shall not be discharged on a writ of habeas corpus or by other process because of any informality or error in the commitment or the proceedings prior thereto that does not substantially prejudice him. No preliminary examination shall be held invalid for any purpose because of an informality or error that does not substantially prejudice the defendant.



CCRP 311 - Definitions

TITLE VIII. BAIL

Art. 311. Definitions

For the purpose of this Title, the following definitions shall apply:

(1) Bail is the security given by a person to assure a defendant's appearance before the proper court whenever required.

(2) An appearance is a personal appearance before the court or the court's designee, where the charges are pending.

(3) A surrender is the detention of the defendant at the request of the surety by the officer originally charged with his detention on the original commitment. When the surety has requested the surrender of the defendant, the officer shall acknowledge the surrender by a certificate of surrender signed by him and delivered to the surety.

(4) A constructive surrender is the detention of the defendant in another parish of the state of Louisiana or a foreign jurisdiction under the following circumstances:

(a) A warrant for arrest has been issued for the defendant in the jurisdiction in which the bail obligation is in place.

(b) The surety has provided proof of the defendant's current incarceration to the court in which the bail obligation is in place, the prosecuting attorney, and the officer originally charged with the defendant's detention.

(c) The surety has paid to the officer the reasonable costs of returning the defendant to the jurisdiction where the warrant for arrest was issued.

(5) A personal surety is a natural person domiciled in the state of Louisiana who owns property in this state that is subject to seizure and is of sufficient value to satisfy, considering all his property, the amount specified in the bail undertaking. The value of the property shall exclude the amount exempt from execution, and shall be over and above all other liabilities including the amount of any other bail undertaking on which he may be principal or surety. If there is more than one personal surety, then the requirements shall apply to the aggregate value of their property. A personal surety shall not charge a fee or receive any compensation for posting a bail undertaking. A bail undertaking of a personal surety may be unsecured or secured.

Acts 2016, No. 613, §1, eff. Jan. 1, 2017.



CCRP 312 - Right to bail before and after conviction

Art. 312. Right to bail before and after conviction

A. Except as provided in this Article and Article 313, a person in custody who is charged with the commission of an offense is entitled to bail before conviction.

B. A person released on a previously posted bail undertaking for (1) a crime of violence as defined by R.S. 14:2(B) which carries a minimum mandatory sentence of imprisonment upon conviction or (2) the production, manufacture, distribution, or dispensing or possession with intent to produce, manufacture, distribute, or dispense a controlled dangerous substance as defined by the Louisiana Uniform Controlled Dangerous Substances Law, shall not be readmitted to bail when the person previously failed to appear and a warrant for arrest was issued and not recalled or the previous bail undertaking has been revoked or forfeited. If a person voluntarily appears without confinement by a law enforcement officer or bail recovery agent following a motion to revoke bail or issuance of an arrest warrant for failure to appear but prior to revocation or forfeiture, then he may be released only under one of the following circumstances:

(1) After a contradictory hearing, a person may be released on the previously posted bail undertaking if the motion to revoke bail is rescinded or the arrest warrant is recalled and the surety is present or represented at the hearing and gives written consent. Previous instances of revocation and forfeiture in unrelated cases are admissible at the hearing. This relief is available only once.

(2) A person may be released on a new bail undertaking without a contradictory hearing only on bail with a commercial surety and in an amount higher than the original bail.

C. A defendant who has been surrendered under the provisions of Article 331, or has been rearrested under the provisions of Article 332, is entitled to bail in accordance with this Code.

D. A convicted person shall be remanded to jail to await sentence unless any of the following occur:

(1) He is allowed to remain free on a bail undertaking posted prior to conviction by operation of Article 331(A), and the bail previously fixed is in accordance with all of the applicable provisions of this Article.

(2) He is released by virtue of a bail undertaking posted after conviction, and the bail was fixed in accordance with this Article.

E. After conviction and before sentence, bail shall be allowed if the maximum sentence which may be imposed is imprisonment for five years or less. Bail may be allowed pending sentence if the maximum sentence which may be imposed is imprisonment exceeding five years, except when the court has reason to believe, based on competent evidence, that the release of the person convicted will pose a danger to any other person or the community, or that there is a substantial risk that the person convicted might flee.

F. After sentence and until final judgment, bail shall be allowed if a sentence of five years or less is actually imposed. Bail may be allowed after sentence and until final judgment if the sentence actually imposed exceeds imprisonment for five years, except when the court has reason to believe, based on competent evidence, that the release of the person convicted will pose a danger to any other person or the community, or that there is a substantial risk that the person convicted might flee.

G. After conviction of a capital offense, a defendant shall not be allowed bail.

H. A person held without bail or unable to post bail may invoke the supervisory jurisdiction of the court of appeal on a claim that the trial court has improperly refused bail or a reduction of bail in a bailable case.

Acts 1993, No. 834, §1, eff. June 22, 1993; Acts 1994, 3rd Ex. Sess., No. 52, §1, eff. Sept. 1, 1994; Acts 2010, No. 914, §1; Acts 2016, No. 613, §1, eff. Jan. 1, 2017.



CCRP 313 - Gwen's Law; bail hearings; detention without bail

Art. 313. Gwen's Law; bail hearings; detention without bail

A.(1) This Paragraph may be cited as and referred to as "Gwen's Law".

(2) A contradictory bail hearing, as provided for in this Paragraph, may be held prior to setting bail for a person in custody who is charged with domestic abuse battery, violation of protective orders, stalking, or any felony offense involving the use or threatened use of force or a deadly weapon upon the defendant's family member, as defined in R.S. 46:2132 or upon the defendant's household member as defined in R.S. 14:35.3, or upon the defendant's dating partner, as defined in R.S. 46:2151. If the court orders a contradictory hearing, the hearing shall be held within five days from the date of determination of probable cause, exclusive of weekends and legal holidays. At the contradictory hearing, the court shall determine the conditions of bail or whether the defendant should be held without bail pending trial. If the court decides not to hold a contradictory hearing, it shall notify the prosecuting attorney prior to setting bail.

(3) In addition to the factors listed in Article 316, in determining whether the defendant should be admitted to bail pending trial, or in determining the conditions of bail, the judge or magistrate shall consider the following:

(a) The criminal history of the defendant.

(b) The potential threat or danger the defendant poses to the victim, the family of the victim, or to any member of the public, especially children.

(c) Documented history or records of any of the following: substance abuse by the defendant; threats of suicide by the defendant; the defendant's use of force or threats of use of force against any victim; strangulation, forced sex, or controlling the activities of any victim by the defendant; or threats to kill. Documented history or records may include but are not limited to sworn affidavits, police reports, and medical records.

(4) Following the contradictory hearing and based upon the judge's or magistrate's review of the factors set forth in Subparagraph(A)(3) of this Article, the judge or magistrate may order that the defendant not be admitted to bail, upon proof by clear and convincing evidence either that the defendant might flee, or that the defendant poses an imminent danger to any other person or the community.

(5) If bail is granted, with or without a contradictory hearing, the judge or magistrate shall comply with the provisions of Article 320, as applicable. The judge or magistrate shall consider, as a condition of bail, a requirement that the defendant wear an electronic monitoring device and be placed under active electronic monitoring and house arrest. The conditions of the electronic monitoring and house arrest shall be determined by the court and may include but are not limited to limitation of the defendant's activities outside the home and a curfew. The defendant may be required to pay a reasonable supervision fee to the supervising agency to defray the cost of the required electronic monitoring and house arrest. A violation of the conditions of bail may be punishable by revocation of the bail undertaking and the issuance of a bench warrant for the defendant's arrest or remanding of the defendant to custody or a modification of the terms of bail.

B. Upon motion of the prosecuting attorney, the judge or magistrate may order the temporary detention of a person in custody who is charged with the commission of an offense, for a period of not more than five days, exclusive of weekends and legal holidays, pending the conducting of a contradictory bail hearing. Following the contradictory hearing, upon proof by clear and convincing evidence either that there is a substantial risk that the defendant might flee or that the defendant poses an imminent danger to any other person or the community, the judge or magistrate may order the defendant held without bail pending trial.

C.(1) A contradictory bail hearing, as provided for in this Article, shall be held prior to setting bail for a person in custody who is charged with the commission of a sex offense and who has been previously convicted of a sex offense.

(2) The court, after having been given notice of an applicable prior conviction as described in Subparagraph (5) of this Paragraph, shall order a contradictory hearing to be held within five days of receiving notice of the prior conviction, exclusive of weekends and legal holidays.

(3) At the contradictory hearing the court, in addition to hearing whatever evidence it finds relevant, shall, on motion of the prosecuting attorney, perform an in camera examination of the evidence against the accused.

(4) In addition to the factors listed in Article 316, the court shall take into consideration the previous criminal record of the defendant; any potential threat or danger the defendant poses to the victim, the family of the victim, or to any member of the public, especially children; and the court shall give ample consideration to any statistical evidence prepared by the United States Department of Justice relative to the likelihood of the defendant, or any person in general who has been convicted of sexually inappropriate conduct with a prepubescent child under the age of thirteen, to commit similar offenses against juvenile victims in the future.

(5) For purposes of this Paragraph, "sex offense" means any offense as defined as a sex offense in R.S. 15:541 when the victim is under the age of thirteen at the time of commission of the offense and less than ten years have elapsed between the date of the commission of the current offense and the expiration of the maximum sentence of the previous conviction.

D.(1) A person charged with the commission of a capital offense shall not be admitted to bail if the proof is evident and the presumption great that he is guilty of the capital offense. When a person charged with the commission of a capital offense makes an application for admission to bail, the judge shall hold a hearing contradictorily with the state.

(2) The burden of proof at the contradictory bail hearing:

(a) Prior to indictment is on the state to show that the proof is evident and the presumption great that the defendant is guilty of the capital offense.

(b) After indictment is on the defendant to show that the proof is not evident or the presumption is not great that he is guilty of the capital offense.

Amended by Acts 1974, Ex.Sess. No. 17, §1, eff. Jan. 1, 1975; Acts 1993, No. 834, §1, eff. June 22, 1993; Acts 2010, No. 914, §1; Acts 2016, No. 613, §1, eff. Jan. 1, 2017.



CCRP 313.1 - Detention of noncitizen defendant pending bail hearing

Art. 313.1. Detention of noncitizen defendant pending bail hearing

A. A contradictory bail hearing, as provided for in this Article, shall be held prior to setting bail for any person in custody who is not a citizen of the United States or not lawfully admitted for permanent residence and who is charged with the commission of an offense in which there was a fatality. The hearing shall be held within five days from the date of determination of probable cause, exclusive of weekends and legal holidays. At the contradictory hearing, the court shall determine the conditions of bail or whether the defendant should be held without bail pending trial.

B. In determining whether the defendant should be admitted to bail pending trial, or in determining the conditions of bail, the judge or magistrate shall consider the following:

(1) The criminal history of the defendant.

(2) The nature and seriousness of the danger to any other person or the community that would be posed by the defendant's release.

(3) Documented history or records of substance abuse by the defendant.

(4) The seriousness of the offense charged and the weight of the evidence against the defendant.

(5) The risk that the defendant might flee.

C. Following the contradictory hearing and based upon the judge's or magistrate's review of the factors set forth in Paragraph B of this Article, the judge or magistrate may order that the defendant not be admitted to bail, upon proof by clear and convincing evidence that the defendant might flee, or that the defendant poses an imminent danger to any other person or the community.

D. If bail is granted, the judge or magistrate may consider, as a condition of bail, a requirement that the defendant wear an electronic monitoring device and be placed under active electronic monitoring and house arrest. The conditions of the electronic monitoring and house arrest shall be determined by the court and may include but are not limited to limitation of the defendant's activities outside the home and a curfew. The defendant may be required to pay a reasonable supervision fee to the supervising agency to defray the cost of the required electronic monitoring and house arrest.

E. Any violation of the conditions of bail may be punishable by revocation of the bond and the issuance of a bench warrant for the defendant's arrest or remanding of the defendant to custody or a modification of the terms of bail.

Acts 2016, No. 474, §1.



CCRP 314 - Authority to fix bail; bail order

Art. 314. Authority to fix bail; bail order

A. The following magistrates, throughout their several territorial jurisdictions, shall have authority to fix bail:

(1) District courts and their commissioners having criminal jurisdiction, in all cases.

(2) City or parish courts and municipal and traffic courts of New Orleans having criminal jurisdiction, in cases not capital.

(3) Mayor's courts and traffic courts in criminal cases within their trial jurisdiction.

(4) Juvenile and family courts in criminal cases within their trial jurisdiction.

(5) Justices of the peace in cases not capital or necessarily punishable at hard labor.

B. An order fixing bail shall be in writing, set the type and a single amount of bail for each charge, designate the officer or officers authorized to accept the bail, and shall be signed electronically or by any other means by the magistrate. An order fixing bail may issue on request of the state or defendant, or on the initiative of the magistrate.

Amended by Acts 1974, Ex.Sess. No. 18, §1, eff. Jan. 1, 1975; Acts 1981, No. 438, §1; Acts 1993, No. 834, §1, eff. June 22, 1993; Acts 2016, No. 613, 1, eff. Jan. 1, 2017.



CCRP 315 - Schedules of bail

Art. 315. Schedules of bail

A. Unless the bail is fixed by a schedule in accordance with this Article, the amount of bail shall be specifically fixed in each case. In noncapital felony cases, a bail schedule according to the offense charged may be fixed by a district court. In misdemeanor cases, a bail schedule according to the offense charged may be fixed by a district, parish or city court for offenses committed within its trial jurisdiction. When more than one court has trial jurisdiction, the applicable bail schedule shall be that of the court in which the case is to be tried.

B. The court order setting the bail schedule shall fix the amount of bail for each offense listed, designate the officer or officers authorized to accept the bail, and order that bail be taken in conformity with the schedule. It may also contain a general provision designating the amount of bail for any noncapital felony and misdemeanor not listed in the schedule. A copy of the schedule shall be sent to all jails, sheriff's offices, and police stations within the judicial district, parish, or city. A bail schedule may be revised or rescinded at any time. The type or form of bail shall not be sent in a bail schedule.

C. A person charged with the commission of an offense for which bail is fixed by a schedule may give bail according to the schedule or demand a special order fixing bail. The bail amount fixed by schedule may be modified by the court in accordance with Article 319.

Acts 1993, No. 834, §1, eff. June 22, 1993; Acts 1994, 3rd Ex. Sess., No. 52, §1, eff. Sept. 1, 1994; Acts 2010, No. 914, §1; Acts 2016, No. 613, §1, eff. Jan. 1, 2017.



CCRP 316 - Factors in fixing amount of bail

Art. 316. Factors in fixing amount of bail

The amount of bail shall be fixed in an amount that will ensure the presence of the defendant, as required, and the safety of any other person and the community, having regard to:

(1) The seriousness of the offense charged, including but not limited to whether the offense is a crime of violence or involves a controlled dangerous substance.

(2) The weight of the evidence against the defendant.

(3) The previous criminal record of the defendant.

(4) The ability of the defendant to give bail.

(5) The nature and seriousness of the danger to any other person or the community that would be posed by the defendant's release.

(6) The defendant's voluntary participation in a pretrial drug testing program.

(7) The absence or presence in the defendant of any controlled dangerous substance.

(8) Whether the defendant is currently out on a bail undertaking on a previous felony arrest for which he is awaiting institution of prosecution, arraignment, trial, or sentencing.

(9) Any other circumstances affecting the probability of defendant's appearance.

(10) The type or form of bail.

Acts 1993, No. 834, §1, eff. June 22, 1993; Acts 2016, No. 613, §1, eff. Jan. 1, 2017.



CCRP 317 - Organization performing or providing pretrial services

Art. 317. Organization performing or providing pretrial services

Any organization which is contracted, employed, or which receives public funds to perform or provide pretrial services, such as screening of any defendant, shall verify all background information provided by a defendant or otherwise obtained by the organization regarding the defendant.

Amended by Acts 1982, No. 276, §1; Acts 1987, No. 500, §1; Acts 1991, No. 72, §1; Acts 1992, No. 401, §1; Acts 1993, No. 834, §1, eff. June 22, 1993; Acts 2003, No. 222, §1; Acts 2016, No. 613, §1, eff. Jan. 1, 2017.



CCRP 318 - Juvenile records in fixing bail

Art. 318. Juvenile records in fixing bail

A. For the purpose of fixing bail, a court may make a written request of any juvenile court for an abstract containing only the delinquent acts of a defendant currently before the requesting court. The request shall be promptly complied with; however, not more than forty-eight hours, exclusive of Saturdays, Sundays, and legal holidays, shall lapse before the requested information is deposited in the mail, addressed to the requesting court.

B. The requesting court shall not copy, duplicate, or otherwise reproduce such juvenile records, and these shall be deposited in the mail and addressed to the issuing juvenile court within seventy-two hours, exclusive of Saturdays, Sundays, and legal holidays, after bail is determined.

Acts 1993, No. 834, §1, eff. June 22, 1993; Acts 2010, No. 914, §1; Acts 2016, No. 613, §1, eff. Jan. 1, 2017.



CCRP 319 - Modifications of bail

Art. 319. Modifications of bail

A. The court having trial jurisdiction over the offense charged, on its own motion or on motion of the prosecuting attorney or defendant, for good cause, may either increase or reduce the amount of bail, or require new or additional security. For purposes of this Article, good cause for increase of bail specifically includes but is not limited to the rearrest of the defendant on offenses alleged to have been committed while out on a bail undertaking. The modification of any bail order wherein a bail undertaking has been posted by a criminal defendant and his sureties shall upon the modification terminate the liability of the defendant and his sureties under the previously existing bail undertaking. A new bail undertaking must be posted in the amount of the new bail order.

B. The defendant or his surety may, at any time before a breach of the bail undertaking and with approval of the court in which the prosecution is pending, substitute another form of security authorized by this Code. The original security, including a surety, shall be released when the substitution of security is made.

Amended by Acts 1979, No. 161, §1; Acts 1993, No. 834, §1, eff. June 22, 1993; Acts 1994, 3rd Ex. Sess., No. 52, §1, eff. Sept. 1, 1994; Acts 2010, No. 914, §1; Acts 2016, No. 613, §1, eff. Jan. 1, 2017.



CCRP 320 - Conditions of bail undertaking

Art. 320. Conditions of bail undertaking

A. Definitions. For the purpose of this Article:

(1) "Firearm" means any pistol, revolver, rifle, shotgun, machine gun, submachine gun, black powder weapon, or assault rifle that is designed to fire or is capable of firing fixed cartridge ammunition or from which a shot or projectile is discharged by an explosive.

(2) "Global positioning monitoring system" means a system that electronically determines and reports the location of an individual by means of an ankle bracelet transmitter or similar device worn by the individual that transmits latitude and longitude data to monitoring authorities through global positioning satellite technology but does not contain or operate any global positioning system technology or radio frequency identification technology or similar technology that is implanted in or otherwise invades or violates the corporeal body of the individual.

(3) "Immediate family member" means the spouse, mother, father, aunt, uncle, sibling, or child of the victim, whether related by blood, marriage, or adoption.

(4) "Informed consent" means that the victim was given information concerning all of the following before consenting to participate in global positioning system monitoring:

(a) The victim's right to refuse to participate in global positioning system monitoring and the process for requesting the court to determine the victim's participation after it has been ordered.

(b) The manner in which the global positioning monitoring system technology functions and the risks and limitations of that technology, and the extent to which the system will track and record the victim's location and movements.

(c) The boundaries imposed on the defendant during the global positioning system monitoring.

(d) Sanctions that the court may impose on the defendant for violating an order issued under this Article.

(e) The procedure that the victim is to follow if the defendant violates an order issued under this Article or if global positioning monitoring system equipment fails.

(f) Identification of support services available to assist the victim to develop a safety plan to use if the court's order issued under this Article is violated or if the global positioning monitoring system equipment fails.

(g) Identification of community services available to assist the victim in obtaining shelter, counseling, education, child care, legal representation, and other help in addressing the consequences and effects of domestic violence or stalking.

(h) The nonconfidential nature of the victim's communications with the court concerning global positioning system monitoring and the restrictions to be imposed upon the defendant's movements.

B. Conditions of bail generally. The condition of the bail undertaking in district, juvenile, parish, and city courts shall be that the defendant will appear at all stages of the proceedings to answer the charge before the court in which he may be prosecuted, will submit himself to the orders and process of the court, and will not leave the state without written permission of the court. The court may impose any additional conditions of release that are reasonably related to assuring the appearance of the defendant before the court and guarding the safety of any other individual or the community.

C. Operating a vehicle while intoxicated. The court shall require as a condition of release on bail that any person who is charged with a second or subsequent violation of R.S. 14:32.1, 39.1, 39.2, 98, 98.6, or a parish or municipal ordinance that prohibits the operation of a motor vehicle while under the influence of alcohol or drugs to install an ignition interlock device on any vehicle which he operates. The defendant shall have fifteen days from the date that he is released on bail to comply with this requirement, and the ignition interlock device shall remain on the vehicle or vehicles during the pendency of the criminal proceedings. Under exceptional circumstances, the court may waive the provisions of this Article but shall indicate the reasons therefor to the law enforcement agency who has custody of the alleged offender documentation.

D. Drug offenses and crimes of violence. Every person arrested for a violation of the Uniform Controlled Dangerous Substances Law or a crime of violence as provided in R.S. 14:2(B) shall be required to submit to a pretrial drug test for the presence of designated substances in accordance with the provisions of this Article and rules of court governing such testing. Every person arrested for any other felony may be required to submit to a pretrial drug test for the presence of designated substances in accordance with the provisions of this Article and rules of court governing such testing. Every person arrested for a misdemeanor may be required to submit to a pretrial drug test for the presence of designated substances in accordance with the provisions of this Article and rules of court governing such testing.

E. Pretrial drug testing program. The court may implement a pretrial drug testing program. All persons released under the provisions of the pretrial drug testing program must submit to continued random testing and refrain from the use or possession of any controlled dangerous substance or any substance designated by the court. A pretrial drug testing program shall provide for the following:

(1) Mandatory participation for all persons arrested for violations of state law. Additionally, all persons testing positive for the presence of one or more of the designated substances set forth in Subparagraph (2) of this Paragraph, who are not otherwise required to participate, shall submit to a pretrial drug testing program.

(2) Drug testing to determine the presence of any controlled dangerous substance identified in the Uniform Controlled Substances Law prior to first court appearance and random testing thereafter to verify that the person is drug free.

(3) Restrictions on the use of any and all test results to ensure that they are used only for the benefit of the court to determine appropriate conditions of release, monitoring compliance with court orders, and assisting in determining appropriate sentences. A form statement shall be signed by the law enforcement agency and the person in custody stipulating that under no circumstances shall the information be used as evidence or as the basis for additional charges.

(4) Reasonable testing procedures to ensure the fair administration of the test and protection for the chain of custody for any evidence obtained.

F. Implementation of pretrial drug testing program. The implementation of any pretrial drug testing program authorized pursuant to the provisions of this Article shall be contingent upon receipt by the court requiring the test of sufficient federal or other funding to conduct the testing program in accordance with the provisions of this Article and any rules of court. No elected official who is in any way connected with the administration of the pretrial drug testing program provided for in this Article, either directly or indirectly, shall have any financial interest, either directly or indirectly, in any drug testing company participating in such pretrial drug testing program. All contracts awarded to any drug testing company authorized to conduct the pretrial drug testing program provided for in this Article shall be awarded in accordance with the provisions governing public bids, R.S. 38:2181 et seq.

G. Domestic offenses, stalking, and sex offenses. In determining conditions of release of a defendant who is alleged to have committed an offense against the defendant's family or household member, as defined in R.S. 46:2132(4), or against the defendant's dating partner, as defined in R.S. 46:2151, or who is alleged to have committed the offense of domestic abuse battery under the provisions of R.S. 14:35.3, or who is alleged to have committed the offense of stalking under the provisions of R.S. 14:40.2, or who is alleged to have committed a sexual assault as defined in R.S. 46:2184, or who is alleged to have committed the offense of first degree rape under the provisions of R.S. 14:42, the court shall consider the previous criminal history of the defendant and whether the defendant poses a threat or danger to the victim. If the court determines that the defendant poses such a threat or danger, it shall require as a condition of bail that the defendant refrain from going to the residence or household of the victim, the victim's school, and the victim's place of employment or otherwise contacting the victim in any manner whatsoever, and shall refrain from having any further contact with the victim. The court shall also consider any statistical evidence prepared by the United States Department of Justice relative to the likelihood of such defendant or any person in general who has raped or molested victims under the age of thirteen years to commit sexual offenses against a victim under the age of thirteen in the future.

H. Uniform Abuse Prevention Order. (1) If, as part of a bail restriction, an order is issued for purposes of preventing violent or threatening acts or harassment against, or contact or communication with or physical proximity to, another person for the purpose of preventing domestic abuse, stalking, dating violence, or sexual assault, the judge shall cause to have prepared a Uniform Abuse Prevention Order, as provided in R.S. 46:2136.2(C), shall sign such order, and shall immediately forward it to the clerk of court for filing, on the next business day after the order is issued. The clerk of the issuing court shall transmit the Uniform Abuse Prevention Order to the Judicial Administrator's Office, Louisiana Supreme Court, for entry into the Louisiana Protective Order Registry, as provided in R.S. 46:2136.2(A), by facsimile transmission or direct electronic input as expeditiously as possible, but no later than the end of the next business day after the order is filed with the clerk of court. The clerk of the issuing court shall also send a copy of the Uniform Abuse Prevention Order, as provided in R.S. 46:2136.2(C), or any modification thereof, to the chief law enforcement officer of the parish where the person or persons protected by the order reside. A copy of the Uniform Abuse Prevention Order shall be retained on file in the office of the chief law enforcement officer until otherwise directed by the court.

(2) If, as part of a bail restriction, an order is issued pursuant to the provisions of this Paragraph, the court shall also order that the defendant be prohibited from possessing a firearm for the duration of the Uniform Abuse Prevention Order.

I. Global positioning monitoring. (1)(a) In addition, the court shall order a defendant who is alleged to have committed the offense of first degree rape under the provisions of R.S. 14:42 and may order a defendant who is alleged to have committed an offense against the defendant's family or household member, as defined in R.S. 46:2132, or against the defendant's dating partner, as defined in R.S. 46:2151, or who is alleged to have committed the offense of domestic abuse battery under the provisions of R.S. 14:35.3, or who is alleged to have committed the offense of stalking under the provisions of R.S. 14:40.2, or who is alleged to have committed a sexual assault as defined in R.S. 46:2184 to be equipped with a global positioning monitoring system as a condition of release on bail.

(b) In determining whether to order a defendant, as a condition of release on bail, to participate in global positioning system monitoring, the court shall consider the likelihood that the defendant's participation in global positioning system monitoring will deter the defendant from seeking to harm, injure, or otherwise threaten the victim prior to trial.

(c) The defendant shall be released on bail pursuant to the provisions of this Article only if he agrees to pay the cost of the global positioning monitoring system and monitoring fees associated with the device, or agrees to perform community service in lieu of paying such costs.

(2) If the court orders the defendant to be equipped with a global positioning monitoring system as a condition of release on bail, the court may order the defendant, with the informed consent of the victim, to provide the victim of the charged crime with an electronic receptor device which is capable of receiving the global positioning system information and which notifies the victim if the defendant is located within an established proximity to the victim. The court, in consultation with the victim, shall determine which areas the defendant shall be prohibited from accessing and shall establish the proximity to the victim within which a defendant shall be excluded. In making this determination, the court shall consider a list, provided by the victim, which includes those areas from which the victim desires the defendant to be excluded.

(3) The victim shall be furnished with telephone contact information for the local law enforcement agency in order to request immediate assistance if the defendant is located within that proximity to the victim. The court shall order the global positioning monitoring system provider to program the system to notify local law enforcement if the defendant violates the order. The victim, at any time, may request that the court terminate the victim's participation in the global positioning monitoring system of the defendant. The court shall not impose sanctions on the victim for refusing to participate in global positioning system monitoring provided for in this Paragraph.

(4) In addition to electronic monitoring, the court shall consider house arrest. The conditions of the electronic monitoring and house arrest shall be determined by the court, and may include but are not be limited to limitation of the defendant's activities outside of the home and a curfew.

J. Crimes of violence. If the defendant has been charged with a crime of violence as defined in R.S. 14:2(B), the court shall require as a condition of bail that the defendant be prohibited from communicating, by electronic communication, in writing, or orally, with a victim of the offense, or with any of the victim's immediate family members while the case is pending. This condition does not apply if the victim consents in person or through a communication through the local prosecuting agency. If an immediate family member of the victim consents in person or through a communication through the local prosecuting agency, then the defendant may contact that person.

K. Violations. Violation of any condition by the defendant shall be considered as a constructive contempt of court, and shall result in the revocation of bail and issuance of a bench warrant for the defendant's arrest or remanding the defendant to custody. The court may also modify bail by either increasing the amount of bail or adding additional conditions of bail.

Acts 1993, No. 834, §1, eff. June 22, 1993; Acts 2016, No. 613, §1, eff. Jan. 1, 2017.



CCRP 321 - Types of bail; restrictions

Art. 321. Types of bail; restrictions

A. The types of bail are:

(1) Bail with a commercial surety.

(2) Bail with a secured personal surety.

(3) Bail with an unsecured personal surety.

(4) Bail without surety.

(5) Bail with a cash deposit.

B. All bail must be posted in the full amount fixed by the court. When the court fixes the amount of bail, a secured bail undertaking may be satisfied by a commercial surety, a cash deposit, or with the court's approval, by a secured personal surety or a bail undertaking secured by the property of the defendant, or by any combination thereof. When the court elects to release the defendant on an unsecured personal surety or a bail without surety, that election shall be expressed in the bail order.

C. Any defendant who has been arrested for any of the following offenses shall not be released on his personal undertaking or with an unsecured personal surety:

(1) A crime of violence as defined by R.S. 14:2(B).

(2) A felony offense, an element of which is the discharge, use, or possession of a firearm.

(3) A sex offense as defined by R.S. 15:541 when the victim is under the age of thirteen at the time of commission of the offense and less than ten years have elapsed between the date of the commission of the current offense and the expiration of the maximum sentence of the previous conviction.

(4) R.S. 14:32.1 (vehicular homicide).

(5) R.S. 14:35.3 (domestic abuse battery).

(6) R.S. 14:37.7 (domestic abuse aggravated assault).

(7) R.S. 14:40.3 (cyberstalking), if the person has two prior convictions for the same offense.

(8) R.S. 14:44.2 (aggravated kidnapping of a child).

(9) R.S. 14:46 (false imprisonment).

(10) R.S. 14:46.1 (false imprisonment while the offender is armed with a dangerous weapon).

(11) R.S. 14:87.1 (killing a child during delivery).

(12) R.S. 14:87.2 (human experimentation).

(13) R.S. 14:93.3 (cruelty to persons with infirmities), if the person has a prior conviction for the same offense.

(14) R.S. 14:98 (operating a vehicle while intoxicated), if the person has a prior conviction for the same offense.

(15) R.S. 14:102.1(B) (aggravated cruelty to animals).

(16) R.S. 14:102.8 (injuring or killing of a police animal).

(17) R.S. 14:110.1 (jumping bail).

(18) R.S. 14:110.1.1 (out-of-state bail jumping).

(19) Violation of an order issued pursuant to R.S. 9:361 et seq., R.S. 9:372, R.S. 46:2131 et seq., R.S. 46:2151, Children's Code Article 1564 et seq., Code of Civil Procedure Articles 3604 and 3607.1, or Code of Criminal Procedure Articles 30, 320, and 871.1.

(20) The production, manufacturing, distribution, or dispensing or the possession with the intent to produce, manufacture, distribute or dispense a controlled dangerous substance in violation of R.S. 40:966(B), 967(B), 968(B), 969(B), or 970(B) of the Uniform Controlled Dangerous Substances Law.

D. There shall be a presumption that any defendant who has either been arrested for a new felony offense or has at any time failed to appear in court on the underlying felony offense after having been notified in open court shall not be released on his own recognizance or on the signature of any other person. This presumption may be overcome after contradictory hearing in open court only if the judge determines by clear and convincing evidence that the relevant factors warrant this type of release.

Amended by Acts 1979, No. 704, §1; Acts 1991, No. 102, §1; Acts 1992, No. 314, §1; Acts 1993, No. 834, §1, eff. June 22, 1993; Acts 2016, No. 613, §1, eff. Jan. 1, 2017.



CCRP 322 - Commercial surety

Art. 322. Commercial surety

A surety company authorized to do business in the state of Louisiana may become surety for the release of a person on a bail undertaking. The sufficiency of security posted in the form of an appearance bond by a surety company, as required by the provisions of Title 22 of the Louisiana Revised Statutes of 1950, shall be determined solely by the commissioner of insurance. A contract to indemnify a surety company against loss on a bail undertaking is valid and enforceable.

Acts 1985, No. 232, §1; Acts 1993, No. 834, §1, eff. June 22, 1993; Acts 2006, No. 246, §1; Acts 2010, No. 710, §1; Acts 2010, No. 914, §§1, 5; Acts 2016, No. 613, §1, eff. Jan. 1, 2017.



CCRP 323 - Secured personal surety

Art. 323. Secured personal surety

A. A secured personal surety is a personal surety who satisfies all the requirements of Article 311(5) and specifically mortgages immovable property located in the state of Louisiana.

B. Bail without surety may be secured by a mortgage on the property of the defendant pursuant to this Article or unsecured. A secured personal surety may establish a mortgage over immovable property in favor of the state of Louisiana or the proper political subdivision to secure a bail undertaking.

C. The mortgage is established upon the recordation of a written mortgage, in authentic form satisfactory to the officer authorized to receive the bail, in the mortgage records of the parish where the immovable is located that:

(1) Contains the name and signature of the person making the mortgage.

(2) Describes the immovable and declares that a mortgage is given over it as security for the performance of the bail obligation.

(3) Certifies that the person making the mortgage owns the immovable and states its value, in excess of the amount of all encumbrances against it.

(4) Attaches to it a copy of the order fixing bail.

D. The person providing the security shall deliver a certified copy of the recorded statement establishing the mortgage and a mortgage certificate to the officer authorized to receive the bail. The officer may require additional evidence of ownership and value of the mortgaged property including a copy of the current tax assessment.

E.(1) The recorder shall cancel the mortgage from his records upon the order of the court.

(2) In all other cases, the effect of its recordation shall cease ten years after its recordation unless it is reinscribed in the manner otherwise provided by law.

F. Any materially false or incorrect statements made by a person who intentionally and knowingly gives a mortgage or security interest pursuant to this Article shall be prima facie proof of a violation of the provisions of R.S. 14:125, false swearing.

Acts 1988, No. 579, §1; Acts 1993, No. 834, §1, eff. June 22, 1993; Acts 2016, No. 613, §1, eff. Jan. 1, 2017.



CCRP 324 - Unsecured personal surety

Art. 324. Unsecured personal surety

A. A person in custody may be released by order of the court on an unsecured personal surety bail undertaking. An unsecured personal surety is a personal surety where the surety satisfies all the requirements of Article 311(5) and lives and resides in the state of Louisiana without specifically mortgaging or giving a security interest in any property as security to guarantee the surety's performance.

B. A personal surety shall execute an affidavit that he possesses the sufficiency and qualifications of a personal surety and that he is not disqualified from becoming a surety by Article 327. The affidavit shall list the number and amount of undischarged bail undertakings, if any, entered into by the personal surety. The officer accepting the bail may require the personal surety to state in his affidavit the nature and value of his property not exempt from execution, and the amount of his liabilities. An officer authorized to accept the bail shall have authority to administer any affidavit required of the person signing a bail undertaking.

Acts 1993, No. 834, §1, eff. June 22, 1993; Acts 1994, 3rd Ex. Sess., No. 52, §1, eff. Sept. 1, 1994; Acts 2000, 1st Ex. Sess., No. 95, §1; Acts 2011, 1st Ex. Sess., No. 16, §1; Acts 2016, No. 613, §1, eff. Jan. 1, 2017.



CCRP 325 - Bail without surety

Art. 325. Bail without surety

A person in custody may be released by order of the court on his personal bail undertaking without the necessity of furnishing a surety, unless otherwise provided in this Title.

Acts 1993, No. 834, §1, eff. June 22, 1993; Acts 2016, No. 613, §1, eff. Jan. 1, 2017.



CCRP 325.1 - Repealed by Acts 1983, No. 256, 1.

Art. 325.1. Repealed by Acts 1983, No. 256, §1.



CCRP 326 - Cash deposits

Art. 326. Cash deposits

A.(1) In lieu of a surety the defendant may furnish a bail undertaking, secured by a deposit with an officer authorized to accept the bail. The deposit shall consist of any of the following which are equal to the amount of the bail:

(a) Cash.

(b) A certified or cashier's check on any state or national bank.

(c) Bonds of the United States government negotiable by delivery.

(d) Bonds of the state of Louisiana or any political subdivision thereof negotiable by delivery.

(e) United States postal money orders or money orders issued by any state or national bank.

(2) The court in the parishes of St. John the Baptist and St. Charles, by written rule, may alter the percentage amount of bail to be deposited with the officer authorized to accept the bail undertaking and authorize the officer to charge an administrative fee, not to exceed fifteen dollars, for processing the bail undertaking.

B. Upon final disposition of all cases in which a deposit of money, checks, bonds, or money orders has been made pursuant to this Article, and the deposits have remained unclaimed for a period of one year from the date of the final disposition, the officer authorized to accept the bail shall apply and use one-half of such funds for the operation and maintenance of the office of the clerk of court, or the office of the clerk of the criminal district court, or the office of the clerk of the criminal district court in Orleans Parish, and one-half to the local governing authority after advertising his intention to so utilize the funds by publication in the official parish journal of a notice to the public containing an itemized list of all of such funds on deposit, containing the names and last known addresses of defendants and the docket numbers of the cases involved. The publication shall be made once within thirty days after the final disposition of the case as aforesaid. The clerk shall also send a notice by certified mail to each of such defendants at the last known address of the defendant. Any interest earned on the funds deposited for bail shall be disbursed as provided in Paragraph E of this Article.

C. After the publication and mailing of the notice by certified mail, the clerk of court, or the clerk of the criminal district court in Orleans Parish shall petition the court of proper jurisdiction for permission to utilize the funds for the use, operation, and maintenance of the office of the clerk of court or the clerk of criminal district court in Orleans Parish.

D. When bail has been given in conformity with this Article, the money, check, bond, or money order shall not be subject to garnishment, attachment, or seizure under any legal process. An assignment or sale thereof by the owner, to be valid, must be in the form of an authentic act and filed in the proceedings in the court having jurisdiction to discharge the bail. The property shall remain on deposit and the assignment or sale shall be contingent upon the nonforfeiture of the bail.

E. When money, checks, or money orders have been given for bail in conformity with this Article, those funds may be deposited by the officer authorized to accept bail into an interest-bearing account established exclusively for the deposit of such funds. Interest earned on the deposits in the account shall be used solely for the operation and maintenance of the office of the clerk of court.

Acts 1993, No. 834, §1, eff. June 22, 1993; Acts 2004, No. 496, §1; Acts 2010, No. 914, §1; Acts 2016, No. 613, §1, eff. Jan. 1, 2017.



CCRP 327 - Those who may not be sureties

Art. 327. Those who may not be sureties

A person shall not be released on bail for which an attorney at law, a judge, or ministerial officer of a court becomes a surety or provides money or property for bail; but the invalidity of such bail shall not be a defense to an action to forfeit and enforce the bail.

Acts 1993, No. 834, §1, eff. June 22, 1993; Acts 1999, No. 1272, §1; Acts 2016, No. 613, §1, eff. Jan. 1, 2017.



CCRP 327.1 - Repealed

Art. 327.1. Repealed by Acts 2016, No. 613, §4, eff. Jan. 1, 2017.

Acts 1997, No. 1156, §3; Acts 2003, No. 750, §2; Acts 2012, No. 197, §3; Acts 2014, No. 317, §6; Acts 2015, No. 242, §1; Acts 2016, No. 613, §4, eff. Jan. 1, 2017.



CCRP 328 - Bail undertaking

Art. 328. Bail undertaking

A. The bail undertaking shall:

(1) Be in writing.

(2) State the court before which the defendant is bound to appear.

(3) Be entered into before an officer who is authorized to take it.

(4) State a single amount of bail for each charge.

B. The bail undertaking shall be enforceable if the above requirements are met; and no officer may refuse to accept the posting of a bail undertaking and releasing a defendant on bail if the conditions set by this Title are met. A person shall not be discharged from his bail undertaking, nor shall a judgment of forfeiture be stayed, set aside, or reversed, nor the collection of any such judgment be barred or defeated by reason of any defect of form, omission of a recital, or of a condition of the undertaking, by reason of a failure to note or record the default of any defendant or surety, or because of any other irregularity. The bail undertaking shall run, subject to the provisions of Article 626, in favor of the state of Louisiana, or the city or parish whose ordinance is charged to have been violated, with the proceeds to be disposed of according to law. No error, inaccuracy, or omission in naming the obligee on the bail undertaking is a defense to an action thereon.

Acts 1993, No. 834, §1, eff. June 22, 1993; Acts 2016, No. 613, §1, eff. Jan. 1, 2017.



CCRP 329 - Declaration of residence; waiver of notice

Art. 329. Declaration of residence; waiver of notice

A. The defendant and personal surety signing a bail undertaking shall write the address at which each can be served and mailing address, if different, under their respective signatures and the last four digits of their social security number. The defendant and his counsel may, with the court's approval, by joint affidavit filed of record in the matter in which the bail undertaking was given, appoint his counsel as his agent to whom notice to appear can be sent. The appointment shall be conclusively presumed to continue until the defendant, with court approval, files of record an affidavit revoking or changing the appointment. The affidavit shall include the address to which notice to appear can be sent. A commercial surety shall place its proper mailing address and electronic address on the face of the power of attorney used to execute the bail undertaking. The agent or bondsman posting the bail undertaking shall place his proper mailing address under his signature. A bond forfeiture judgment shall not be denied or set aside because of the invalidity of the information required by this Article or for the failure to include the information required by the provisions of this Article.

B. When a person who is required to sign his name or to make a declaration in writing under the provisions of this Title swears that he cannot sign or write, the officer authorized to receive the signature or declaration in writing may, at the request of the person, sign for him or make for him the declaration in writing, with the same binding effect as if the person had himself signed or himself made the declaration in writing; provided that the declaration and signature shall be witnessed and signed by at least two competent witnesses.

C. When a person who is required to sign his name or to make a declaration in writing under the provisions of this Title indicates that he cannot speak or write the English language, the officer authorized to receive the signature or declaration in writing may provide either an interpreter or a written form in the person's native language, enabling him to sign his name or make a declaration in writing.

D. Each address provided pursuant to Paragraph A of this Article shall be conclusively presumed to continue for all proceedings until the party providing the address changes it by filing a written declaration in the matter for which the bail undertaking was filed.

E. Except for the notice required by Article 330, by signing the bond undertaking, the defendant and his surety waive any right of notice to appear, including actual notice.

Acts 1993, No. 834, §1, eff. June 22, 1993; Acts 2016, No. 613, §1, eff. Jan. 1, 2017.



CCRP 330 - Notice of defendant's required appearance

Art. 330. Notice of defendant's required appearance

A. When a bail undertaking fixes an appearance date, the defendant appears as ordered, and notice of the next appearance date is given to the defendant, no additional notice of that appearance date is required to be given to the defendant or the personal surety or the commercial surety or the agent or bondsman who posted the bail undertaking for the commercial surety.

B. When a bail undertaking does not fix the appearance date, written notice of the time, date, and place the defendant is first ordered by the court to appear shall be given to the defendant or his duly appointed agent and his personal surety or the commercial surety or the agent or bondsman who posted the bail undertaking for the commercial surety.

C. If the defendant appears as ordered and the proceeding is continued to a specific date, the defendant and the personal surety or the commercial surety or the agent or bondsman who posted the bail undertaking for the commercial surety and who has been given initial notice pursuant to Paragraph A or B of this Article, need not be given notice of the new appearance date. If the defendant fails to appear as ordered, or the proceeding is not continued to a specific date, the defendant or his duly appointed agent, the personal surety or the agent or bondsman who posted the bail undertaking for the commercial surety shall be given notice of the new appearance date.

D. Notice required pursuant to the provisions of this Article to the defendant and the personal surety or the commercial surety or the agent or bondsman who posted the bail undertaking for the commercial surety shall be made to the address provided pursuant to Article 329. Notice may be:

(1) Delivered by an officer designated by the court at least two days prior to the appearance date.

(2) Mailed by United States first class mail or by electronic means in accordance with Article 329 at least five days prior to the appearance date.

E. Failure to give the notice required by this Article relieves the surety from liability on a judgment of bond forfeiture for the nonappearance of the defendant on that particular date.

Acts 1992, No. 254, §1; Acts 1993, No. 834, §1, eff. June 22, 1993; Acts 1997, No. 1305, §1; Acts 1997, No. 1498, §1, eff. Nov. 5, 1998; Acts 2016, No. 613, §1, eff. Jan. 1, 2017.



CCRP 330.1 - Repealed

Art. 330.1. Repealed by Acts 2016, No. 613, §4, eff. Jan. 1, 2017.

Acts 1997, No. 1305, §1; Acts 1997, No. 1498, §1, eff. Nov. 5, 1998; Acts 2016, No. 613, §4, eff. Jan. 1, 2017.



CCRP 330.2 - Repealed

Art. 330.2. Repealed by Acts 2016, No. 613, §4, eff. Jan. 1, 2017.

Acts 2005, No. 237, §1; Acts 2010, No. 914, §1; Acts 2016, No. 613, §4, eff. Jan. 1, 2017.



CCRP 330.3 - Repealed

Art. 330.3. Repealed by Acts 2016, No. 613, §4, eff. Jan. 1, 2017.

Acts 2014, No. 318, §1; Acts 2015, No. 439, §1; Acts 2016, No. 613, §4, eff. Jan. 1, 2017.



CCRP 331 - Discharge of bail obligation

Art. 331. Discharge of bail obligation

A.(1) Upon conviction and imposition of sentence or the pronouncement of sentence or condition of probation pursuant to Article 894 in misdemeanor cases, the bail undertaking shall cease and the surety shall be relieved of all obligations under the bail undertaking.

(2) Upon conviction in any felony case, the bail undertaking shall cease and the surety shall be relieved of all obligations under the bail undertaking.

(3) In all cases, if necessary to assure the presence of the defendant at all future stages of the proceedings, the court may in its discretion, in accordance with Article 312 require the defendant to post another bail undertaking or other acceptable security, or may release the defendant on bail without surety as provided for in Article 325. The court may continue the existing bail undertaking with the written approval of the surety on the bail undertaking. Such approval must be obtained from the surety after conviction.

B. When the district attorney dismisses an indictment or information and institutes a subsequent indictment or information for the same offense or for a lesser offense based on the same facts, the court shall reinstate any bail discharged when the district attorney dismissed the initial indictment or information if the surety consents to the reinstatement expressly and in writing. Orleans Parish district judges with criminal jurisdiction sitting en banc may adopt rules effectuating telephonic communication and verification of bail undertakings and releases.

C.(1) A surety may surrender the defendant at any time. For the purpose of surrendering the defendant, the surety may arrest him. The surety shall pay a fee of twenty-five dollars to the officer charged with the defendant's detention for accepting the surrender, processing the paperwork, and giving the surety a certificate of surrender. Upon the surrender of the defendant, the officer shall retain a copy and forward a copy of the certificate of surrender to the clerk of court and the prosecuting attorney.

(2) Upon surrender of the defendant at any time prior to the expiration of one hundred eighty days after the notice of warrant for arrest was sent, the surety shall be fully and finally discharged and relieved of all obligations under the bail undertaking by operation of law, without the need to file a motion or other pleading.

D. A surety may constructively surrender the defendant only within one hundred eighty days of when the notice of warrant for arrest was sent. After the constructive surrender of the defendant, the surety shall be fully and finally discharged and relieved of all obligations under the bail undertaking by operation of law, without the need to file a motion or other pleading.

E. At any time prior to the defendant's failure to appear or within one hundred eighty days after the notice of warrant for arrest is sent, the surety may file with the clerk of court and present to the court a certificate of death naming the defendant as the deceased party. The certificate shall be under seal of the authority confirming the defendant's death. Upon proof that the surety is unable to obtain a certificate of death, the surety or the court may invoke a contradictory hearing in order to establish proof of death by clear and convincing evidence. If the court determines that the defendant is deceased thereafter, the surety shall be fully and finally discharged and relieved of any and all obligations under the bail undertaking.

F.(1) Forty-five days after the defendant's failure to appear and while there is still an active arrest warrant in the proceeding for which the bond was posted, the surety or bail bond producer who posted the bond may file with the clerk of court where the charges are pending an affidavit requesting the defendant be remanded and surrendered upon his appearance before the court. The clerk of court shall forward a copy of the affidavit to the court before which the charges are pending. The affidavit must meet all the requirements set forth in R.S. 22:1585 and be filed before the court where the charges are pending. A copy of the affidavit must be provided to the prosecuting attorney.

(2) Upon the appearance of the defendant within one hundred eighty days of when the notice of warrant for arrest was sent, the court shall grant the relief requested and remand the defendant to the custody of the officer originally charged with the defendant's detention. Upon remand and payment by the surety of the twenty-five dollar fee to the officer charged with the defendant's detention, the court shall relieve the surety of all obligations under the bail undertaking.

G. Any time after the defendant's failure to appear and the issuance of the warrant of arrest, the surety may request that the officer originally charged with the detention of a defendant place the name of the defendant into the National Crime Information Center registry. The officer shall determine if the placement of the name is authorized by the rules governing the National Crime Information Center registry within thirty days of the request. If not authorized, the officer shall provide notice to the surety of the reason for nonplacement. If placement is authorized, the surety shall pay to that officer a fee of twenty-five dollars for processing the placement. If authorized and after payment of the twenty-five-dollar fee, the name of the defendant is removed from the National Crime Information Center registry without cause during the period provided for surrendering the defendant, the period for filing a rule to show cause under Article 335 shall be suspended until the name of the defendant is placed back in the registry.

H. In the case of any fee required under the provisions of this Article, the officer charged with the defendant's detention shall provide the surety with a receipt indicating the amount of the fee collected, the name of the defendant, the purpose of the fee collected, the name of the person from whom the fee was collected, information sufficient to identify any applicable bail undertaking, and the date and time the defendant was surrendered.

I. The court shall order the bail obligation canceled when there is no further liability thereon.

Acts 1993, No. 834, §1, eff. June 22, 1993; Acts 2016, No. 613, §1, eff. Jan. 1, 2017.



CCRP 332 - Court order for arrest of defendant

Art. 332. Court order for arrest of defendant

The court in which the defendant is held to answer may issue a warrant for the arrest and commitment of the defendant who is at large on bail when any of the following are true:

(1) There has been a breach of the bail undertaking.

(2) It appears that a surety has become insufficient, is dead, cannot be found, or has ceased to meet the qualifications of law or does not own adequate immovable property within the state.

(3) The court is satisfied that the bail should be increased or new or additional security required.

Acts 1993, No. 834, §1, eff. June 22, 1993; Acts 1997, No. 1305, §1;Acts 1997, No. 1498, §1, eff. Nov. 5, 1998; Acts 2010, No. 914, §1; Acts 2016, No. 613, §1, eff. Jan. 1, 2017.



CCRP 333 - Failure to appear; issuance of arrest warrant

Art. 333. Failure to appear; issuance of arrest warrant

If at the time fixed for appearance the defendant, who was properly noticed, fails to appear as required by the court, the court shall, on its own motion or on motion of the prosecuting attorney, immediately issue a warrant for the arrest of the defendant.

Amended by Acts 1975, No. 781, §1; Acts 1993, No. 834, §1, eff. June 22, 1993; Acts 2004, No. 833, §1; Acts 2016, No. 613, §1, eff. Jan. 1, 2017.



CCRP 334 - Notice of warrant of arrest

Art. 334. Notice of warrant of arrest

After a warrant for arrest is issued, the clerk of court shall, within sixty days, send a notice of warrant for arrest to the prosecuting attorney. The notice shall also be sent by United States mail or electronic means to the defendant, the bail agent or bondsman, if any, and the personal surety. Notice shall be sent by electronic means or by certified mail return receipt requested to the commercial surety. All notices shall be sent to the addresses provided pursuant to Article 329 or an address registered with the Louisiana Department of Insurance. The notice to the commercial surety shall include the power of attorney number used to execute the bail undertaking. Failure to include the power of attorney number shall not affect the validity or enforcement of a resulting judgment. After sending the notice of warrant for arrest, the clerk of court shall execute a certificate that notice was sent and place the certificate in the record. Failure to send notice to the commercial surety within sixty days shall release the surety of all obligations under the bail undertaking.

Acts 1993, No. 834, §1, eff. June 22, 1993; Acts 1995, No. 853, §1; Acts 2016, No. 613, §1, eff. Jan. 1, 2017.



CCRP 334.1 - Repealed

Art. 334.1. Repealed by Acts 2016, No. 613, §4, eff. Jan. 1, 2017.

Acts 2006, No. 811, §1; Acts 2010, No. 914, §1; Acts 2016, No. 613, §4, eff. Jan. 1, 2017.



CCRP 334.2 - Repealed

Art. 334.2. Repealed by Acts 2016, No. 613, §4, eff. Jan. 1, 2017.

Acts 2008, No. 66, §1; Acts 2010, No. 479, §1; Acts 2010, No. 584, §1; Acts 2014, No. 194, §2; Acts 2016, No. 613, §4, eff. Jan. 1, 2017.



CCRP 334.3 - Repealed

Art. 334.3. Repealed by Acts 2016, No. 613, §4, eff. Jan. 1, 2017.

Acts 2008, No. 659, §1; Acts 2010, No. 892, §1; Acts 2010, No. 914, §1; Acts 2016, No. 613, §4, eff. Jan. 1, 2017.



CCRP 334.4 - Repealed

Art. 334.4. Repealed by Acts 2016, No. 613, §4, eff. Jan. 1, 2017.

Acts 2012, No. 773, §1; Acts 2013, No. 261, §1; Acts 2014, No. 194, §3; Acts 2014, No. 811, §31, eff. June 23, 2014; Acts 2016, No. 613, §4, eff. Jan. 1, 2017.



CCRP 334.5 - Repealed

Art. 334.5. Repealed by Acts 2016, No. 613, §4, eff. Jan. 1, 2017.

Acts 2012, No. 748, §1; Acts 2016, No. 613, §4, eff. Jan. 1, 2017.



CCRP 334.6 - Repealed

Art. 334.6. Repealed by Acts 2016, No. 613, §4, eff. Jan. 1, 2017.

Acts 2013, No. 261, §1; Acts 2016, No. 613, §4, eff. Jan. 1, 2017.



CCRP 335 - Repealed

Art. 335. Rule to show cause; bond forfeiture

If the defendant fails to make an appearance and has not been surrendered or constructively surrendered within one hundred eighty days of the execution of the certificate that notice of warrant for arrest was sent, the prosecuting attorney may file a rule to show cause requesting that a bond forfeiture judgment be rendered. The rule to show cause shall be mailed to the defendant and served on all other parties against whom a judgment is sought. The rule to show cause shall be set for a contradictory hearing. The time period for filing a rule to show cause to obtain a judgment of bond forfeiture does not begin until after the notice of warrant for arrest is sent.

Acts 1993, No. 834, §1, eff. June 22, 1993; Acts 2016, No. 613, §1, eff. Jan. 1, 2017.



CCRP 335.1 - Repealed

Art. 335.1. Repealed by Acts 2016, No. 613, §4, eff. Jan. 1, 2017.

Acts 1994, 3rd Ex. Sess., No. 70, §3; Acts 1999, No. 963, §3; Acts 2003, No. 750, §2; Acts 2010, No. 126, §1; Acts 2014, No. 318, §1; Acts 2015, No. 242, §1; Acts 2016, No. 613, §4, eff. Jan. 1, 2017.



CCRP 335.2 - Repealed

Art. 335.2. Repealed by Acts 2016, No. 613, §4, eff. Jan. 1, 2017.

Acts 2012, No. 197, §3; Acts 2014, No. 317, §6; Acts 2016, No. 613, §4, eff. Jan. 1, 2017.



CCRP 336 - Proof necessary at bond forfeiture hearing

Art. 336. Proof necessary at bond forfeiture hearing

A. The court at a contradictory hearing shall forfeit the bail undertaking and sign a judgment of bond forfeiture upon proof of all of the following:

(1) The bail undertaking.

(2) The power of attorney, if any.

(3) Notice to the defendant and the surety as required by Article 334.

(4) Proof that more than one hundred eighty days have elapsed since the notice of warrant for arrest was sent.

B. The judgment of bond forfeiture shall be issued against the defendant and his sureties in solido for the full amount of the bail. A bail agent who represents the surety as an insurance agent shall not be solidarily liable for the judgment of bond forfeiture against the defendant and his sureties. In the event that a bail agent who represents the surety as an insurance agent is held solidarily liable, then that bail agent may request to be released from the judgment. However, the release of the bail agent shall have no effect on the judgment decreeing the forfeiture of the bail undertaking against the defendant and his sureties.

C. The judgment shall include the address and the last four digits of the social security number for the defendant and the personal sureties. A judgment of bond forfeiture shall not be set aside because of the invalidity of the information required by the provisions of this Article or for the failure to include the information required by this Article.

Amended by Acts 1970, No. 442, §1; Acts 1974, No. 693, §1; Acts 1976, No. 537, §1; Acts 1993, No. 834, §1, eff. June 22, 1993; Acts 1997, No. 1189, §1; Acts 2004, No. 567, §1; Acts 2011, 1st Ex. Sess., No. 16, §1; Acts 2016, No. 613, §1, eff. Jan. 1, 2017.



CCRP 336.1 - Repealed

Art. 336.1. Repealed by Acts 2016, No. 613, §4, eff. Jan. 1, 2017.

Acts 2003, No. 795, §1; Acts 2015, No. 184, §6; Acts 2016, No. 613, §4, eff. Jan. 1, 2017.



CCRP 336.2 - Repealed

Art. 336.2. Repealed by Acts 2016, No. 613, §4, eff. Jan. 1, 2017.

Acts 2005, No. 381, §1; Acts 2016, No. 613, §4, eff. Jan. 1, 2017.



CCRP 337 - Interruption of the period for obtaining a bond forfeiture judgment

Art. 337. Interruption of the period for obtaining a bond forfeiture judgment

An appearance by the defendant shall interrupt the period for obtaining a bond forfeiture judgment. An appearance by the defendant does not relieve the surety of its bail undertaking obligations.

Amended by Acts 1981, No. 218, §1; Acts 1987, No. 728, §1; Acts 1993, No. 834, §1, eff. June 22, 1993; Acts 2016, No. 613, §1, eff. Jan. 1, 2017.



CCRP 338 - Cases of nonforfeiture

Art. 338. Cases of nonforfeiture

A. A judgment decreeing the forfeiture of a bail undertaking shall not be rendered if it is proven, at or prior to the hearing on a rule to show cause, that the defendant, principal on the bail undertaking, failed to appear in court because of any of the following:

(1) The defendant was serving in the armed forces of the United States.

(2) The defendant was a member of the Louisiana National Guard called to duty pursuant to R.S. 29:7.

(3) The defendant was prevented from appearing due to a state of emergency declared by the governor.

B. There shall be a rebuttable presumption that the calling of the defendant to duty pursuant to R.S. 29:7 prevented the defendant, principal on the bail undertaking, from attending court.

Acts 1983, No. 370, §1; Acts 1993, No. 834, §1, eff. June 22, 1993; Acts 1995, No. 989, §1; Acts 1999, No. 676, §1; Acts 1999, No. 1272, §1; Acts 2010, No. 914, §1; Acts 2016, No. 613, §1, eff. Jan. 1, 2017.



CCRP 339 - Notice of judgment

Art. 339. Notice of judgment

A. Notice of the signing of judgment of bond forfeiture shall be mailed by the clerk of court to the counsel of record for each party, and to each party not represented by counsel pursuant to Code of Civil Procedure Article 1913.

B. The clerk shall file a certificate in the record showing the date on which the notice of the signing of the judgment was mailed.

Acts 2016, No. 613, §1, eff. Jan. 1, 2017.



CCRP 340 - Recordation of judgment

Art. 340. Recordation of judgment

A. The district attorney may cause the judgment to be recorded in every parish in which the recordation may be proper. Every such recordation shall be without cost, pursuant to R.S. 13:4521, and shall operate as a judicial mortgage against the defendant and all his sureties.

B. Prior to recordation, the district attorney shall verify the inclusion of information on the judgment, namely, the address and the last four digits of the social security number for the defendant and the personal sureties. Third parties may rely upon the accuracy of the information required by the provisions of this Article for purposes of distinguishing the identity of the defendant and his sureties. Any judgment of bond forfeiture containing inaccurate information required by the provisions of this Article shall be deemed ineffective as a judicial mortgage to third parties who rely upon that information.

Acts 1993, No. 850, §1; Acts 1995, No. 989, §1; Acts 1999, No. 665, §1; Acts 2010, No. 914, §5; Acts 2016, No. 613, §1, eff. Jan. 1, 2017.



CCRP 341 - Appeals

Art. 341. Appeals

The rights of appeal of a bail undertaking forfeiture judgment shall be governed by the Code of Civil Procedure Article 2081 et seq.

Acts 1986, No. 696, §1; Acts 1993, No. 834, §1, eff. June 22, 1993; Acts 2016, No. 613, §1, eff. Jan. 1, 2017.



CCRP 342 - Enforcement of judgment

Art. 342. Enforcement of judgment

After the delay for filing a suspensive appeal has elapsed or when a judgment becomes final and definitive, the prosecuting attorney may file a rule to show cause in accordance with R.S. 22:1441 or collect the judgment in the same manner as a civil judgment.

Acts 1993, No. 834, §1, eff. June 22, 1993; Acts 1999, No. 677, §1; Acts 2010, No. 914, §1; Acts 2016, No. 613, §1, eff. Jan. 1, 2017.



CCRP 343 - Repealed

Art. 343. Repealed by Acts 2016, No. 613, §4, eff. Jan. 1, 2017.

Amended by Acts 1968, No. 138, §1; Acts 1993, No. 834, §1, eff. June 22, 1993; Acts 2016, No. 613, §4, eff. Jan.1, 2017.



CCRP 344 - Repealed

Art. 344. Repealed by Acts 2016, No. 613, §4, eff. Jan. 1, 2017.

Acts 1993, No. 834, §1, eff. June 22, 1993; Acts 1995, No. 927, §1; Acts 2006, No. 246, §1; Acts 2010, No. 914, §1; Acts 2012, No. 771, §1; Acts 2016, No. 613, §4, eff. Jan. 1, 2017.



CCRP 345 - Repealed

Art. 345. Repealed by Acts 2016, No. 613, §4, eff. Jan. 1, 2017.

Acts 1993, No. 834, §1, eff. June 22, 1993; Acts 1999, No. 325, §1; Acts 1999, No. 759, §1; Acts 1999, No. 1054, §1; Acts 2001, No. 1218, §1; Acts 2004, No. 374, §1; Acts 2006, No. 466, §2, eff. June 15, 2006; Acts 2010, No. 709, §1; Acts 2010, No. 914, §1; Acts 2016, No. 613, §4, eff. Jan. 1, 2017.



CCRP 346 - Repealed

Art. 346. Repealed by Acts 2016, No. 613, §4, eff. Jan. 1, 2017.

Acts 1993, No. 834, §1, eff. June 22, 1993; Acts 2016, No. 613, §4, eff. Jan. 1, 2017.



CCRP 347 - Repealed

Art. 347. Repealed by Acts 2016, No. 613, §4, eff. Jan. 1, 2017.

Acts 1993, No. 834, §1, eff. June 22, 1993; Acts 2016, No. 613, §4, eff. Jan. 1, 2017.



CCRP 348 - Repealed

Art. 348. Repealed by Acts 2016, No. 613, §4, eff. Jan. 1, 2017.

Acts 1993, No. 834, §1, eff. June 22, 1993; Acts 2016, No. 613, §4, eff. Jan. 1, 2017.



CCRP 349 - Repealed

Art. 349. Repealed by Acts 2016, No. 613, §4, eff. Jan. 1, 2017.

Acts 2010, No. 710, §2; Acts 2010, No. 914, §1; Acts 2016, No. 613, §4, eff. Jan. 1, 2017.



CCRP 349.1 - Repealed

Art. 349.1. Repealed by Acts 2016, No. 613, §4, eff. Jan. 1, 2017.

Acts 2010, No. 914, §1; Acts 2016, No. 613, §4, eff. Jan. 1, 2017.



CCRP 349.2 - Repealed

Art. 349.2. Repealed by Acts 2016, No. 613, §4, eff. Jan. 1, 2017.

Acts 2010, No. 710, §2; Acts 2010, No. 914, §1; Acts 2016, No. 613, §4, eff. Jan. 1, 2017.



CCRP 349.3 - Repealed

Art. 349.3. Repealed by Acts 2016, No. 613, §4, eff. Jan. 1, 2017.

Acts 2010, No. 914, §1; Acts 2012, No. 59, §1, eff. May 11, 2012; Acts 2016, No. 613, §4, eff. Jan. 1, 2017.



CCRP 349.4 - Repealed

Art. 349.4. Repealed by Acts 2016, No. 613, §4, eff. Jan. 1, 2017.

Acts 2010, No. 710, §2; Acts 2010, No. 914, §1; Acts 2016, No. 613, §4, eff. Jan. 1, 2017.



CCRP 349.5 - Repealed

Art. 349.5. Repealed by Acts 2016, No. 613, §4, eff. Jan. 1, 2017.

Acts 2010, No. 914, §1; Acts 2016, No. 613, §4, eff. Jan. 1, 2017.



CCRP 349.6 - Repealed

Art. 349.6. Repealed by Acts 2016, No. 613, §4, eff. Jan. 1, 2017.

Acts 2010, No. 914, §1; Acts 2016, No. 613, §4, eff. Jan. 1, 2017.



CCRP 349.7 - Repealed

Art. 349.7. Repealed by Acts 2016, No. 613, §4, eff. Jan. 1, 2017.

Acts 2010, No. 710, §2; Acts 2010, No. 914, §1; Acts 2016, No. 613, §4, eff. Jan. 1, 2017.



CCRP 349.8 - Repealed

Art. 349.8. Repealed by Acts 2016, No. 613, §4, eff. Jan. 1, 2017.

Acts 2010, No. 914, §1; Acts 2016, No. 613, §4, eff. Jan. 1, 2017.



CCRP 349.9 - Repealed

Art. 349.9. Repealed by Acts 2016, No. 613, §4, eff. Jan. 1, 2017.

Acts 2010, No. 914, §1; Acts 2016, No. 613, §4, eff. Jan. 1, 2017.



CCRP 351 - Habeas corpus; definition

TITLE IX

HABEAS CORPUS

Art. 351. Habeas corpus; definition

Habeas corpus is a writ commanding a person who has another in his custody to produce him before the court and to state the authority for the custody.

"Custody" as used in this Title means detention or confinement as a result of or incidental to an instituted or anticipated criminal proceeding.

The provisions of this Title are not available to persons entitled to file an application for post conviction relief under Title XXXI-A.

Amended by Acts 1980, No. 429, §2, eff. Jan. 1, 1981.



CCRP 352 - Venue

Art. 352. Venue

Habeas corpus proceedings by or on behalf of a person in custody shall be instituted in the parish in which the person is in custody.

Amended by Acts 1980, No. 429, §2, eff. Jan. 1, 1981.



CCRP 353 - Application for writ; form and contents

Art. 353. Application for writ; form and contents

An application for a writ of habeas corpus shall be by written petition addressed to a competent court by the person in custody or by some other person in his behalf. If the custody is by virtue of or under pretext of a court order, a copy of such order shall be annexed to the petition, or the petition shall allege that a copy of it has been demanded and refused. The petition shall further allege:

(1) The name of the person in custody and the place of custody if known, or if not known, a statement to that effect;

(2) The name of the custodian, if known, or if not known, a designation or description of him as far as possible; and

(3) A statement of facts upon which the petition is based, which statement may be supported by affidavits filed with the petition.

The application shall conclude with a prayer for the issuance of the writ. It shall be signed by the applicant and be accompanied by an affidavit that the allegations contained in the petition are true to the best of the affiant's information and belief.

Amended by Acts 1976, No. 382, §1; Acts 1980, No. 429, §2, eff. Jan. 1, 1981.



CCRP 354 - Granting of writ; time and place for answer

Art. 354. Granting of writ; time and place for answer

The court to which the application is presented shall immediately grant a writ of habeas corpus, unless it appears by the petition itself or by the documents annexed to it that the person in custody is not entitled to be set at liberty. The writ may issue at any time on any day, in term time or vacation, and shall fix the place and time for the answer, which shall be as early as practicable, and shall not exceed seventy-two hours from the time of the issuance of the writ.

Amended by Acts 1968, No. 139, §1; Acts 1980, No. 429, §2, eff. Jan. 1, 1981.



CCRP 355 - Persons authorized to make service; proof of service

Art. 355. Persons authorized to make service; proof of service

A writ of habeas corpus may be served by a person over the age of twenty-one who is capable of testifying. If the writ is served by someone other than a sheriff, the affidavit of the person who served it shall be prima facie proof of such service.



CCRP 356 - Method of service

Art. 356. Method of service

Service of the writ may be made on any day by:

(1) Delivering it to the person to whom it is addressed;

(2) Informing him of its contents if he refuses to receive it; or

(3) Attaching the writ to an entrance door of the residence of the person to be served or of the place of custody if such person conceals himself or cannot be found or refuses admittance to the person attempting service.

A writ of habeas corpus, although addressed to a particular person, may be served in the manner provided by this article upon any person who has custody of the person whose release is sought.



CCRP 357 - Answer; production of person in custody

Art. 357. Answer; production of person in custody

The person upon whom the writ has been served, whether it is directed to him or not, shall file a written answer, signed and sworn to by him stating whether he has custody of the person named in the writ. If the person is in his custody, he shall produce him and state in his answer his authority for holding the person in custody. If the custody is by virtue of a court order, the document in the possession of the custodian shall be annexed to the answer. The answer and the production of the person in custody shall be made at the place and time designated by the writ.



CCRP 358 - Transfer of custody; answer

Art. 358. Transfer of custody; answer

If the custody has been transferred prior to service of the writ, the person upon whom the writ was served shall state in his answer the name and address of the person to whom custody was transferred, the time of and the authority for the transfer, and the place where the person is then in custody.



CCRP 359 - Nonproduction of person confined; justification

Art. 359. Nonproduction of person confined; justification

If the person in custody cannot for any reason be brought before the court, the reasons therefor shall be stated in the answer. If the court is satisfied with the reasons stated, the hearing may proceed without his presence. If the court is not satisfied with the reasons stated, it may require the immediate production of the person in custody.

Amended by Acts 1976, No. 448, §1; Acts 1980, No. 429, §2, eff. Jan. 1, 1981.



CCRP 360 - Hearing

Art. 360. Hearing

At the time and place fixed in the writ for the answer thereto, the court shall proceed summarily to hear the evidence and reasons adduced by the person in custody and by the custodian. The hearing shall be held in open court and may be held in term time or in vacation, or on a legal holiday.



CCRP 361 - Custody without court order

Art. 361. Custody without court order

If the person in custody is being held not by virtue of a court order, the court, after the hearing, shall discharge or refuse to discharge the person from custody as justice may require.



CCRP 362 - Custody with court order

Art. 362. Custody with court order

If the person in custody is being held by virtue of a court order, relief shall be granted only on the following grounds:

(1) The court has exceeded its jurisdiction;

(2) The original custody was lawful, but by some act, omission, or event which has since occurred, the custody has become unlawful;

(3) The order for the custody is deficient in some legal requisite;

(4) The order for the custody, although legal in form, imposes an illegal custody;

(5) The custodian is not the person allowed by law to detain the person in custody;

(6) He has been denied his right to a hearing in an extradition case, as provided in Article 267; or

(7) He is being held in custody prior to trial in violation of due process of law.

Amended by Acts 1980, No. 429, §2, eff. Jan. 1, 1981.



CCRP 363 - Effect of appeal

Art. 363. Effect of appeal

The writ of habeas corpus shall not be granted to a convicted person for a cause under Article 362, if he may appeal, or has done so and the appeal is pending.



CCRP 364 - New warrant; when issued

Art. 364. New warrant; when issued

The court shall issue a new warrant of arrest when it appears that there exists sufficient legal ground for the custody of the person based on an offense with which he may be charged, although the order for the custody may have been rendered in an irregular or unauthorized manner, or may have been executed by an unauthorized person.



CCRP 365 - Burden of proof

Art. 365. Burden of proof

If the person in custody is being held not by virtue of a court order, the custodian shall have the burden of proving the legality of the custody and of showing good cause why the person in custody should not be released.

If the person in custody is being held by virtue of a court order, he shall have the burden of proving the illegality of the custody and that he is entitled to be released.



CCRP 366 - Custody pendente lite

Art. 366. Custody pendente lite

At the time of issuing the writ the court may render a special order concerning the custody of the person from the time the writ is served until rendition of judgment.



CCRP 367 - Rearrest after discharge

Art. 367. Rearrest after discharge

A person discharged from custody in a habeas corpus proceeding may be rearrested if a legal ground exists therefor.



CCRP 368 - Disobedience of writ or judgment; contempt

Art. 368. Disobedience of writ or judgment; contempt

A person who fails to comply with the writ of habeas corpus, or with a judgment rendered on a petition for a writ of habeas corpus may be punished for contempt.



CCRP 369 - Appeal not permitted

Art. 369. Appeal not permitted

There shall be no appeal from a judgment granting or refusing to grant release upon a petition for a writ of habeas corpus.



CCRP 370 - Custody pending application for writs

Art. 370. Custody pending application for writs

A person in custody shall not be released upon a writ of habeas corpus until forty-eight hours after the judgment ordering the release has been entered or until an application by the state for supervisory writs has been denied, whichever occurs first, if:

(1) The state has announced its intention to apply for supervisory writs; and

(2) The person is being held in custody by virtue of a court order or in connection with a felony.



CCRP 381 - Nature of criminal prosecution

TITLE X

INSTITUTING CRIMINAL PROSECUTIONS

Art. 381. Nature of criminal prosecution

A criminal prosecution is brought in the name of the state in a court of criminal jurisdiction, for the purpose of bringing to punishment one who has violated a criminal law.

The person injured by the commission of an offense is not a party to the criminal prosecution, and his rights are not affected thereby.



CCRP 382 - Methods of instituting criminal prosecutions

Art. 382. Methods of instituting criminal prosecutions

A. A prosecution for an offense punishable by death, or for an offense punishable by life imprisonment, shall be instituted by indictment by a grand jury. Other criminal prosecutions in a district court shall be instituted by indictment or by information.

B.(1) A prosecution for violation of an ordinance and other criminal prosecutions in a parish court shall be instituted by affidavit or information charging any offense.

(2) A prosecution for violation of an ordinance and other criminal prosecutions in a city court shall be instituted by affidavit or information charging any offense supported by an affidavit.

(3) Criminal prosecutions in a juvenile court or family court shall be instituted by affidavit, information, or indictment.

Amended by Acts 1974, Ex.Sess. No. 19, §1, eff. Jan. 1, 1975; Acts 1989, No. 8, §1; Acts 1994, 3rd Ex. Sess., No. 83, §1.



CCRP 383 - Indictment

Art. 383. Indictment

An indictment is a written accusation of crime made by a grand jury. It must be concurred in by not less than nine of the grand jurors, indorsed "a true bill," and the indorsement must be signed by the foreman. Indictments shall be returned into the district court in open court; but when an indictment has been returned for an offense which is within the trial jurisdiction of another court in the parish, the indictment may be transferred to that court.



CCRP 384 - Information

Art. 384. Information

An information is a written accusation of crime made by the district attorney or the city prosecutor and signed by him. It must be filed in open court in a court having jurisdiction to try the offense, or in the office of the clerk thereof.

Acts 1989, No. 8, §1.



CCRP 385 - Affidavit

Art. 385. Affidavit

An affidavit is a written accusation of crime made under oath and signed by the affiant. It must be filed in open court in a court having jurisdiction to try the offense, or in the office of the clerk thereof.



CCRP 386 - Institution of prosecution after discharge at preliminary examination; after failure of grand jury to indict

Art. 386. Institution of prosecution after discharge at preliminary examination; after failure of grand jury to indict

Discharge of a defendant after a preliminary examination does not preclude the subsequent filing of an indictment, information, or affidavit against him for the same offense.

The failure or refusal of a grand jury to indict a defendant does not preclude a subsequent indictment by the same or another grand jury, or the subsequent filing of an information or affidavit against him, for the same offense.



CCRP 387 - Additional information required when prosecuting certain offenses

Art. 387. Additional information required when prosecuting certain offenses

A. When instituting the prosecution of an offense involving a violation of any state law or local ordinance that prohibits the use of force or a deadly weapon against any family member as defined by R.S. 14:35.3 or any household member as defined by R.S. 14:35.3, the district attorney, or city prosecutor for criminal prosecutions in city court, shall include the following information in the indictment, information, or affidavit:

(1) Date of the offense.

(2) The state identification number of the defendant, if one has been assigned to the defendant for this offense or for any prior offenses.

B. Failure to comply with the provisions of this Article shall not constitute grounds for a motion to quash.

Acts 2015, No. 440, §4.



CCRP 401 - General qualifications of jurors

TITLE XI

QUALIFICATIONS AND SELECTION OF GRAND

AND PETIT JURORS

Art. 401. General qualifications of jurors

A. In order to qualify to serve as a juror, a person must:

(1) Be a citizen of the United States and of this state who has resided within the parish in which he is to serve as a juror for at least one year immediately preceding his jury service.

(2) Be at least eighteen years of age.

(3) Be able to read, write, and speak the English language and be possessed of sufficient knowledge of the English language.

(4) Not be under interdiction or incapable of serving as a juror because of a mental or physical infirmity, provided that no person shall be deemed incompetent solely because of the loss of hearing in any degree.

(5) Not be under indictment for a felony nor have been convicted of a felony for which he has not been pardoned by the governor.

B. Notwithstanding any provision in Subsection A, a person may be challenged for cause on one or more of the following:

(1) A loss of hearing or the existence of any other incapacity which satisfies the court that the challenged person is incapable of performing the duties of a juror in the particular action without prejudice to the substantial rights of the challenging party.

(2) When reasonable doubt exists as to the competency of the prospective juror to serve as provided for in Code of Criminal Procedure Article 787.

Amended by Acts 1972, No. 695, §1. Acts 1984, No. 655, §1; Acts 2010, No. 438, §1.



CCRP 401.1 - Court instructions for interpreter

Art. 401.1. Court instructions for interpreter

A. When a person with a hearing loss is among the petit jury venire, the court shall:

(1) Provide an interpreter for the deaf prospective juror. The interpreter shall be sworn in as an officer of the court.

(2) Permit the interpreter to be present and assist a deaf prospective juror during voir dire.

B. When a hard of hearing or hearing impaired person is summoned for jury duty, the court shall:

(1) Provide an interpreter for the deaf juror. The interpreter shall be sworn in as an officer of the court.

(2) Instruct the interpreter, in the presence of the jury, to:

(a) Make true, literal, and complete translations of all testimony and other relevant colloquy to the deaf juror during the deliberations of the jury.

(b) Refrain from participating in any manner in the deliberations of the jury.

(c) Refrain from having any communications, oral or visual, with any member of the jury regarding the deliberations of the jury except for literal translations of jurors' remarks made during deliberations.

(3) Permit the interpreter to be present and assist a deaf juror during the deliberations of the jury.

(4) Give a special instruction to the interpreter not to disclose any portion of the deliberations with any person following a verdict.

(5) Direct all costs relating to the interpreting services provided, including summoning, voir dire process, and empaneling of a juror in all trials, to be paid by the clerk of court's office through the juror and witness fee account.

C. The verdict of the jury shall be valid notwithstanding the presence of the interpreter during deliberations.

D. All costs relating to the interpreting services provided herein shall be paid by the clerk of court's office through the juror and witness fee account.

Added by Acts 1984, No. 655, §1. Acts 1988, No. 446, §1; Acts 1988, No. 775, §1.



CCRP 402 - Repealed by Acts 1974, Ex.Sess., No. 20, 1, eff. January 1, 1975

Art. 402. Repealed by Acts 1974, Ex.Sess., No. 20, §1, eff. January 1, 1975



CCRP 403 - Exemption from jury service

Art. 403. Exemption from jury service

Exemptions from jury service shall be as provided by rules of the Louisiana Supreme Court pursuant to Section 33(B) of Article V of the Louisiana Constitution of 1974.

Amended by Acts 1968, No. 108, §1; Acts 1970, No. 450, §1; Acts 1972, No. 35, §1; Acts 1972, No. 282, §1; Acts 1972, No. 523, §1; Acts 1974, Ex.Sess. No. 22, §1, eff. Jan. 1, 1975.



CCRP 403.1 - Disqualification for undue hardship

Art. 403.1. Disqualification for undue hardship

If the judge who presided over the impaneling of the grand jury finds that a grand juror can no longer serve without undue hardship, he may disqualify such juror and a substitute juror shall be selected in the same manner as for the filling of a vacancy.

Added by Acts 1980, No. 467, §1.



CCRP 404 - Appointment of jury commissions; term of office; oath; quorum; performance of functions of jury commissions in certain parishes

Art. 404. Appointment of jury commissions; term of office; oath; quorum; performance of functions of jury commissions in certain parishes

A. Except in the parish of East Baton Rouge:

(1) The jury commission of each parish shall consist of five members, each having the qualifications set forth in Article 401.

(2) In Orleans Parish the jury commission shall be appointed by the judges en banc of the Criminal District Court of the parish of Orleans, and the jury commissioners shall serve at the pleasure of the court. Upon the effective date of the Forty-First Judicial District Court, January 1, 2009, the jury commission shall be appointed by the judges en banc of the Forty-First Judicial District Court, Criminal Division, with the concurrence of the judges en banc of the civil division of the court. The jury commissioners shall serve at the pleasure of the court. In other parishes, the jury commission shall consist of the clerk of court or a deputy clerk designated by him in writing to act in his stead in all matters affecting the jury commission, and four other persons appointed by written order of the district court, who shall serve at the court's pleasure.

(3) Before entering upon their duties, members of the jury commission shall take an oath to discharge their duties faithfully.

(4) Three members of the jury commission shall constitute a quorum.

(5) Meetings of the jury commission shall be open to the public.

B. In the parish of East Baton Rouge the function of the jury commission shall be performed by the judicial administrator of the Nineteenth Judicial District Court or by a deputy judicial administrator designated by him in writing to act in his stead in all matters affecting the jury commission. The judicial administrator or his designated deputy shall have the same powers, duties and responsibilities, and be governed by those provisions of law as presently pertain to jury commissioners which are applicable, including the taking of an oath to discharge their duties faithfully. The clerk of court of the parish of East Baton Rouge shall perform the duties and responsibilities otherwise imposed upon him by law with respect to jury venires, shall coordinate the jury venire process, and shall receive the compensation generally authorized for a jury commissioner.

C. In the parish of Lafourche the function of the jury commission may be performed by the clerk of court of the parish of Lafourche or by a deputy clerk of court designated by him in writing to act in his stead in all matters affecting the jury commission. The clerk of court or his designated deputy shall have the same powers, duties, and responsibilities, and shall be governed by applicable provisions of law pertaining to jury commissioners. The clerk of court of the parish of Lafourche shall perform the duties and responsibilities otherwise imposed upon him by law with respect to jury venires, shall coordinate the jury venire process, and shall receive the compensation generally authorized for a jury commissioner.

D. In the parish of Terrebonne, the function of the jury commission shall be performed by the clerk of court of Terrebonne Parish or by a deputy clerk of court designated by him in writing to act in his stead in all matters affecting the jury commission. The clerk of court or his designated deputy shall have the same powers, duties, and responsibilities, and shall be governed by all applicable provisions of law pertaining to jury commissioners. The clerk of court of Terrebonne Parish shall perform the duties and responsibilities otherwise imposed upon him by law with respect to jury venires, shall coordinate the jury venire process, and shall receive the compensation generally authorized for a jury commissioner.

E. In the parish of St. Charles, the function of the jury commission shall be performed by the clerk of court of St. Charles Parish or by a deputy clerk of court designated by him in writing to act in his stead in all matters affecting the jury commission. The clerk of court or his designated deputy shall have the same powers, duties, and responsibilities, and shall be governed by all applicable provisions of law pertaining to jury commissioners. The clerk of court of St. Charles Parish shall perform the duties and responsibilities otherwise imposed upon him by law with respect to jury venires, shall coordinate the jury venire process, and shall receive the compensation generally authorized for a jury commissioner.

F. In the parishes of East Feliciana and West Feliciana, the function of the jury commission shall be performed by the clerks of court of East Feliciana Parish and West Feliciana Parish or by a deputy clerk of court designated by the respective clerk in writing to act in his stead in all matters affecting the jury commission. The clerk of court or his designated deputy shall have the same powers, duties, and responsibilities, and shall be governed by all applicable provisions of law pertaining to jury commissioners. The clerks of court of East Feliciana Parish and West Feliciana Parish shall perform the duties and responsibilities otherwise imposed upon him by law with respect to jury venires, shall coordinate the jury venire process, and shall receive the compensation generally authorized for a jury commissioner.

Amended by Acts 1975, No. 259, §1; Acts 1993, No. 632, §1; Acts 2007, No. 94, §1; Acts 2013, No. 100, §1; Acts 2013, No. 156, §1; Acts 2016, No. 232, §1.



CCRP 404.1 - Powers, duties, and functions of the board of jury commissioners in Orleans Parish

Art. 404.1. Powers, duties, and functions of the board of jury commissioners in Orleans Parish

A. Notwithstanding any other law to the contrary, this Article shall apply to the board of jury commissioners in Orleans Parish. In Orleans Parish, there shall be a board of jury commissioners, hereinafter referred to as "the board", composed of five members appointed by the governor, subject to confirmation of the Senate, to serve at his pleasure. The board shall meet at least once every six months and when it is ordered to do so by the court and may meet to select or supplement the general venire for grand and petit jurors. Three members shall constitute a quorum. The board may select a new general venire at any meeting and shall do so when ordered by the court.

B. The board in such parishes may, with the concurrence of the judges of the criminal district court, have subpoenas served through personal or domiciliary service by depositing same in the United States mail, regular, certified, or registered, addressed to the juror at his usual residence or business address. The date of mailing shall be not less than fifteen days prior to the date on which the addressee is subpoenaed to appear. When service is by regular mail, the board of jury commissioners shall retain a record of the date of mailing. In cases of service by regular mail, prior to any contempt citation, the person shall be served by registered or certified mail with return receipt requested. If service is made by registered or certified mail with return receipt requested, the return receipt shall be retained by the jury commission as proof of proper service and failure of the person to respond to the subpoena so served shall constitute contempt of court.

C. The municipality which the board serves in such parishes shall cooperate with the board to provide the board with records, computer and other equipment, voter registration rolls, tapes, and other items which it needs to compile the general venire of grand jurors and petit jurors at no cost to the board.

D. The board in such parishes shall develop a plan to govern its operation. Such plan shall be approved by a majority of the judges of the criminal district court of such parishes.

E. The board shall have authority over all its employees, subject to supervision by the criminal district court. The board, by majority vote, shall determine all matters relating to its jurisdiction, subject only to the approval of the judges of the district court or criminal district court.

F. The accounting functions of the board and of the jury commission shall be transferred to the judicial administrator of the criminal district court.

G. All procedures and policies developed by the jury commission shall be under the direction and subject to the approval of the criminal district court, en banc.

Acts 1985, No. 558, §1; Acts 1987, No. 281, §1; Acts 1991, No. 289, §2; Acts 2011, 1st Ex. Sess., No. 16, §1.



CCRP 405 - Notice of jury commission meetings

Art. 405. Notice of jury commission meetings

A. Each member of the jury commission shall be notified in writing of the time and place designated for a meeting of the commission, at least twenty-four hours prior to the meeting.

B. The notice shall be issued by one of the members or the secretary of the jury commission in Orleans Parish, and by the clerk of court in all other parishes, and shall be served in the manner provided for service of subpoenas.

Acts 2013, No. 220, §26, eff. June 11, 2013.



CCRP 406 - Powers of jury commission; penalty for disobedience of commission process

Art. 406. Powers of jury commission; penalty for disobedience of commission process

In order to secure qualified jurors, the jury commission may issue subpoenas to compel the attendance of witnesses and the production of evidence relative to the qualifications of prospective jurors. Disobedience of a subpoena of a jury commission is punishable as contempt of court.

Acts 2013, No. 220, §26, eff. June 11, 2013.



CCRP 407 - Administration of oath to witnesses

Art. 407. Administration of oath to witnesses

A jury commissioner shall administer an oath to each witness appearing before the commission, in accordance with Article 14.



CCRP 408 - Selection of general venire in parishes other than Orleans

Art. 408. Selection of general venire in parishes other than Orleans

A. In parishes other than Orleans, the jury commission shall select impartially at least three hundred persons having the qualifications to serve as jurors, who shall constitute the general venire. A list of persons so selected shall be prepared and certified by the clerk of court as the general venire list, and said list shall be kept as part of the records of the commission. The name and address of each person on the list shall be written on a separate slip of paper, with no designation as to race or color, which shall be placed in a box labeled "General Venire Box."

B. After the jury commission has selected the general venire, it shall lock and seal the general venire box and deliver it to the clerk of court, as the custodian thereof. Alternatively, the list of persons so selected may be retained in a form suitable for use by a properly programmed electronic device commonly known as a computer.

C. The jury commission shall meet at least once every six months and when ordered by the court, and may meet at any time to select or supplement the general venire. The commission may select a new general venire at any meeting and shall do so when ordered by the court.

Amended by Acts 1968, No. 140, §1; Acts 1972, No. 755, §1.



CCRP 408.1 - Initial selection of general venire; source

Art. 408.1. Initial selection of general venire; source

A. In developing a list of all persons who may be called for grand or petit jury duty:

(1) It shall be determined by each judicial district whether the names of prospective jurors shall be drawn exclusively from voter registration lists or also drawn from other sources or lists.

(2) If the district judges of the judicial district, in their discretion, authorize the use of sources other than voter registration lists in developing grand and petit jury lists, a jury commission shall not draw the names of prospective jurors exclusively from voter registration lists, but shall use other sources or lists of prospective jurors as may be legally available.

B. If the district judges authorize the use of a list of persons issued drivers' licenses as a source from which to choose prospective jurors, such list of drivers shall be provided annually at no cost by the Department of Public Safety and Corrections to the respective clerks of court or jury commissions responsible for preparing the list of prospective jurors. However, such a list shall only be provided to parishes that make written request through the parish clerk of court or jury commission.

Acts 1995, No. 933, §1; Acts 1995, No. 1102, §1; Acts 1997, No. 886, §1; Acts 1998, 1st Ex. Sess., No. 124, §1.



CCRP 409 - Selection of general venire in Orleans Parish

Art. 409. Selection of general venire in Orleans Parish

A. In the parish of Orleans, the jury commission shall select impartially at least seven hundred fifty persons having the qualifications to serve as jurors, who shall constitute the general venire.

B. A list of the persons so selected shall be prepared and certified by the commission as the general venire list and shall be kept as part of the records of the commission.

C. The name and address of each person on the list shall be written on a separate slip of paper, with no designation as to race or color, which shall be placed in a box labeled "General Venire Box."

D. No drawing shall be made from a general venire containing fewer than seven hundred fifty names, except when the court orders the drawing of tales jurors.

E. After the jury commission has selected the general venire, it shall lock and seal the general venire box and deliver it to the secretary of the commission, as the custodian thereof.

Amended by Acts 1968, No. 140, §2; Acts 2013, No. 220, §26, eff. June 11, 2013.



CCRP 409.1 - Orleans parish central jury pool

Art. 409.1. Orleans parish central jury pool

A. There is hereby created a central jury pool for the Criminal District Court for the Parish of Orleans which shall be administered by the Jury Commission of the Parish of Orleans as hereinafter provided.

B. In order to properly and adequately administer and operate the central jury pool for the Criminal District Court for the Parish of Orleans, the chairman of the Jury Commissioners for the Parish of Orleans shall designate two jury commissioners each month who shall be specifically charged with the responsibility for administering and operating the central jury pool. The chairman of the jury commissioners shall rotate the responsibility for the administration and operation of the central jury pool amongst the other four jury commissioners so that no jury commissioner shall be assigned to the central jury pool for more than six months out of every twelve months.

C. The Criminal District Court for the Parish of Orleans acting en banc shall by majority vote determine the number of jurors to serve in the central jury pool in any given month, the jury days for that month, and all other matters relative to the operating procedures of the central jury pool.

D. The jury commission shall select the number of jurors to serve in the central jury pool as hereinabove determined by the criminal district court acting en banc and by the method now prescribed by law.

E. The provisions of this Act shall be cumulative of and in addition to the method now prescribed by law for the selection of a jury panel for the Criminal District Court for the Parish of Orleans except that those provisions in conflict with this Act are hereby repealed and declared invalid insofar as they apply to the Criminal District Court for the Parish of Orleans.

Acts 1972, No. 41, §§1 to 5.



CCRP 409.2 - Jefferson Parish central jury pool

Art. 409.2. Jefferson Parish central jury pool

A. The judges of the Twenty-Fourth Judicial District Court for the parish of Jefferson, sitting en banc by majority vote may create a central jury pool for criminal and/or civil juries for the Twenty-Fourth Judicial District Court for the parish of Jefferson, which shall be administered by the jury commission for the parish of Jefferson as hereinafter provided.

B. The jury selection shall be administered by the jury commission for the parish of Jefferson as provided by law, except that the provisions of Article 417(B) shall not apply to Jefferson Parish.

C. The judges of the Twenty-Fourth Judicial District Court for the parish of Jefferson, acting en banc shall by majority vote determine the system, method, and number of jurors to serve in the central jury pool for criminal and/or civil juries for a given term whether daily, weekly, or monthly, and may specify jury days for a particular term. Likewise, all other matters relative to the operating procedures of the central jury pool shall be determined by the judges of the Twenty-Fourth Judicial District Court for the parish of Jefferson, acting en banc by a majority vote, including the designation of persons to administer the central jury pool.

D. The jury commission shall select the number of jurors to serve in the central jury pool as hereinabove determined by the judges of the Twenty-Fourth Judicial District Court, acting en banc and by the method now prescribed by law for jury selection.

E. The jurors so selected may serve as jurors in either criminal and/or civil matters in the method and manner prescribed by majority vote of the judges of the Twenty-Fourth Judicial District Court for the parish of Jefferson sitting en banc.

F. The provisions of this section shall be cumulative of and in addition to the method now prescribed by law for the selection of jury panels for the Twenty-Fourth Judicial District Court for the parish of Jefferson, except that those provisions in conflict with this Act are hereby repealed and declared invalid insofar as they apply to the Twenty-Fourth Judicial District Court for the parish of Jefferson.

Added by Acts 1976, No. 232, §1; Acts 1995, No. 1012, §1, eff. June 29, 1995; Acts 1995, No. 1273, §1; Acts 1995, No. 1277, §1.



CCRP 409.3 - Central jury pools; local rules

Art. 409.3. Central jury pools; local rules

A. A district court may, by local rules adopted by majority vote of the judges, create and provide for the manner of administering a central jury pool for criminal and civil cases. The combined Orleans criminal and civil district courts shall be considered a district court for purposes of this Article.

B. Jurors selected to serve in the central jury pool may serve as jurors in either civil or criminal matters, or both.

C. The central jury pool shall be selected at random from persons included within the general venire. The number of persons selected to comprise the central jury pool and their length of service shall be determined pursuant to local court rules.

D. A panel of the central jury pool shall be selected at random from persons in the central jury pool. The number of persons selected to comprise the panel shall be determined pursuant to local court rules but the number shall be no less than three times the number of persons needed to complete the jury and in no event less than ten.

E. The petit jury shall be selected from the one or more central jury pool panels assigned to the court. Persons shall be called from the central jury pool panel at random.

F. Persons selected to serve on a central jury pool panel and not selected to serve on a jury may, pursuant to local court rules, be returned to the central jury pool.

G. The provisions of this Article supplement the methods presently provided by law for selecting jurors.

Added by Acts 1977, No. 372, §1.



CCRP 409.4 - Nineteenth Judicial District Court central jury pool

Art. 409.4. Nineteenth Judicial District Court central jury pool

A. The Nineteenth Judicial District Court may, by local rules adopted by majority vote of the judges, create and provide for the manner of administering a central jury pool for criminal and civil cases.

B. The central jury pool shall be selected from persons included within the general venire. The number of persons selected to comprise the central jury pool and their length of service shall be determined pursuant to local court rules.

C. Jurors selected to serve in the central jury pool may serve as jurors in either civil or criminal matters, or both.

D. The provisions of this Article supplement the methods presently provided by law for selecting jurors.

Added by Acts 1977, No. 739, §1.



CCRP 409.5 - One day/one trial jury system

Art. 409.5. One day/one trial jury system

A. A district court may, by local rules adopted by a majority vote of all the judges of that district, create and provide for the manner of administering a one day/one trial jury system for criminal and civil cases. The combined Orleans criminal and civil district courts shall be considered a district court for the purposes of this Article.

B. Unless otherwise provided in this Article, the jurors shall be selected and shall serve in accordance with the provisions of Code of Criminal Procedure Article 409.3.

C. Any juror selected pursuant to this Article shall serve in the central jury pool for a period of not more than one day unless he is selected to serve on a jury or unless extraordinary circumstances warrant, pursuant to local court rules, that he be held over for the continuation of voir dire. Any juror selected to serve on a jury shall serve until he is discharged from the jury.

D. Any district court which adopts rules pursuant to this Article is hereby authorized to provide for (1) audio-visual presentations for the purpose of orienting new jurors and (2) prequalification questionnaires to prospective jurors in order to assist those public officials responsible for selecting qualified jurors for the general venire and central jury pool.

E. No district court may adopt rules pursuant to this Article unless the court has previously determined by majority vote of all the judges that it has sufficient computer availability to assist in the overall management of a one day/one trial jury system.

Added by Acts 1981, No. 178, §1.



CCRP 410 - Revising and supplementing the general venire

Art. 410. Revising and supplementing the general venire

A. At each commission meeting to revise and supplement the general venire, the commission shall examine the general venire list prepared at the previous selection of the general venire and shall delete therefrom the names of those persons who:

(1) Have served as civil or criminal jurors since the previous selection of the general venire; or

(2) Are known to have died or who have become disqualified to serve as jurors since their selection on the general venire.

B. The slips bearing the names of those persons deleted from the general venire list shall be removed from the general venire box.

C. The commission shall then supplement the list prepared at the previous commission meeting and the corresponding slips in the box by selecting a sufficient number of additional persons in compliance with Article 408 or Article 409 of this Code, whichever is applicable. Where the general venire list is maintained in a form suitable for use by a computer, the general venire shall likewise be deleted and supplemented as provided in this Article.

Amended by Acts 1972, No. 755, §1; Acts 2013, No. 220, §26, eff. June 11, 2013; Acts 2014, No. 791, §21.



CCRP 411 - Drawing of grand jury venire; disposition of slips; jury box; subpoena of persons on grand jury venire

Art. 411. Drawing of grand jury venire; disposition of slips; jury box; subpoena of persons on grand jury venire

A. Upon order of the court, the jury commission shall select by drawing indiscriminately and by lot from the general venire box the names of a sufficient number of not less than fifty persons from which to empanel a grand jury, with the number to be specified by the court in its order, who shall constitute the grand jury venire. Alternatively, the grand jury venire may be drawn with the use of a properly programmed electronic device. A grand jury venire shall not be drawn from a general venire containing fewer than three hundred names.

B. The slips containing the names of the persons so drawn shall be placed in an envelope which shall be sealed and the words "Grand Jury Venire" written thereon.

C. The sealed envelope shall be placed in a box labeled "Grand Jury Box", which shall be locked and sealed and placed in the custody of the clerk of court for use at the next term of court, subject to the orders of the district court, as hereinafter provided.

D.(1) The clerk shall prepare subpoenas directed to the persons on the grand jury venire, ordering their appearance in court on the date set by the court for the selection of the grand jury, and shall deliver the subpoenas to the sheriff for service.

(2) The sheriff, at the election of the district judges of the judicial district in which the parish lies, may serve such subpoenas by:

(a) Personal or domiciliary service, or by registered, certified, or regular mail addressed to the juror at his usual residence or business address.

(b) When the service is by mail, the date of mailing shall be not less than fifteen days prior to the date on which the addressee is subpoenaed to appear.

(c) When service is by registered or certified mail, the sheriff shall attach to his return the return receipt of delivery from the United States Post Office showing the disposition of the envelope bearing the summons to the juror.

(d) When service is by regular mail, the return shall show the date of mailing. In case of service by regular mail, prior to any contempt citation, the person shall be served by registered or certified mail with return receipt requested.

(3) The return, with the attached return receipt of delivery, when received by the clerk, shall form part of the record and shall be considered prima facie correct and shall constitute sufficient basis for an action to cite persons for contempt for failure to appear in response thereto.

Amended by Acts 1968, No. 141, §1; Acts 1970, No. 297, §1; Acts 1972, No. 755, §1; Acts 1977, No. 552, §1; Acts 1987, No. 281, §1; Acts 2001, No. 281, §1; Acts 2010, No. 347, §1.



CCRP 412 - Repealed

Art. 412. Repealed by Acts 2016, No. 389, §3.



CCRP 413 - Method of impaneling of grand jury; selection of foreman

Art. 413. Method of impaneling of grand jury; selection of foreman

A. The grand jury shall consist of twelve persons plus no fewer than two nor more than four alternates qualified to serve as jurors, selected or drawn from the grand jury venire.

B. The sheriff or his designee, or the clerk or a deputy clerk of court, or the jury commissioner shall draw indiscriminately and by lot from the envelope containing the remaining names on the grand jury venire a sufficient number of names to complete the grand jury. The envelope containing the remaining names shall be replaced into the grand jury box for use in filling vacancies as provided in Article 415. The court shall cause a random selection to be made of one person from the impaneled grand jury to serve as foreman of the grand jury.

C. The alternate grand jurors shall receive the charge as provided in Article 432 but shall not be sworn nor become members of the grand jury except as provided in Article 415.

Acts 1990, No. 47, §1; Acts 1999, No. 984, §1; Acts 2001, No. 281, §§1, 2; Acts 2010, No. 347, §1; Acts 2016, No. 389, §1.



CCRP 414 - Time for impaneling grand juries; period of service

Art. 414. Time for impaneling grand juries; period of service

A. A grand jury shall be impaneled twice a year in each parish, except in the parish of Cameron in which at least one grand jury shall be impaneled each year.

B. The court shall fix the time at which a grand jury shall be impaneled, but no grand jury shall be impaneled for more than eight months, nor less than four months, except in the parish of Cameron in which the grand jury may be impaneled for a year.

C. Repealed by Acts 2016, No. 389, §3.

D. A grand jury shall remain in office until a succeeding grand jury is impaneled. A court may not discharge a grand jury or any of its members before the time for the impaneling of a new grand jury, except for legal cause.

Acts 1985, No. 675, §1; Acts 2016, No. 389, §§1, 3.



CCRP 415 - Method of filling vacancies on grand jury

Art. 415. Method of filling vacancies on grand jury

A. When a vacancy occurs on a grand jury, the court shall fill the vacancy by administering the oath to and seating the first alternate if he is still legally qualified and available, or if he is not, by administering the oath to and seating the second, third, or fourth alternate, if still legally qualified and available, in the order in which the alternates were selected, until the vacancy is filled. If a vacancy occurs and there is no alternate legally qualified and available to fill the vacancy, the vacancy shall be filled by ordering the sheriff or his designee, the clerk or deputy clerk of court, or, in Orleans Parish the jury commissioner, to draw indiscriminately and by lot from the envelope containing the remaining names on the grand jury venire a sufficient number of names to complete the grand jury. If the names in the envelope are exhausted before the grand jury is completed, or if a vacancy occurs on the grand jury and no names remain in the envelope, the court shall order the jury commission to withdraw indiscriminately and by lot from the general venire box or through the use of a properly programmed electronic device as provided in Article 411, an additional number of names sufficient to complete the grand jury.

B. If the foreman of the grand jury is, for any reason, unable to act, the court shall cause a random selection to be made of one person from the remaining members of the impaneled grand jury to serve as acting foreman or to serve as foreman of the grand jury. An acting foreman has the powers and duties of the foreman.

Acts 1990, No. 47, §1; Acts 2010, No. 347, §1.



CCRP 415.1 - Selection of additional grand juries

Art. 415.1. Selection of additional grand juries

Upon the request of the district attorney, the court shall order one or more additional grand juries to be impaneled. Such additional grand juries shall be selected in the same manner and have the same qualifications, duties, powers, and responsibilities, and be subject to the same provisions of law which presently govern grand juries, except as to duration and the duty to inspect facilities as provided by R.S. 15:121. However, no grand jury may concurrently conduct an inquiry into any offense or matter or receive evidence of any offense or matter which is under investigation by another grand jury impaneled in the same parish. These additional grand juries shall be impaneled and presided over by the judge who impaneled the existing regular grand jury or a judge appointed by him to act in his absence.

Acts 1990, No. 74, §1; Acts 2012, No. 119, §1, eff. May 14, 2012.



CCRP 415.2 - Duration of additional grand juries; extension of impanelment

Art. 415.2. Duration of additional grand juries; extension of impanelment

Grand juries impaneled in accordance with Article 415.1 shall remain impaneled for a period not to exceed one year unless discharged sooner by the court upon motion of the district attorney. Provided, however, that prior to the discharge of a grand jury by the court, a grand jury shall return its report on all offenses and matters presented or pending before it as authorized by the provisions of Article 444. Upon the request of the district attorney, the court may extend this time limit for an extra six months.

Added by Acts 1975, 1st Ex.Sess., No. 45, §1, eff. Feb. 20, 1975. Amended by Acts 1975, No. 569, §1.



CCRP 416 - Drawing petit jury venire in parishes other than Orleans; term of service

Art. 416. Drawing petit jury venire in parishes other than Orleans; term of service

A. Upon order of court the jury commission in parishes other than Orleans shall draw a petit jury venire. The commission shall draw indiscriminately and by lot thirty name slips from the general venire box, unless directed by the court order to draw a larger number. The persons whose names are so drawn shall be subject to serve as petit jurors for the first week of the next criminal session of court.

The court also may order the commission to draw indiscriminately and by lot as many additional name slips, not less than thirty, as it may direct for each additional week that a petit jury venire may be required, not to exceed two additional weeks. The persons whose names are so drawn shall be subject to serve as petit jurors for the week for which their names were drawn.

Alternatively, for the purpose of drawing a petit jury venire, the jury commission may use an electronic device, commonly known as a computer, which is programmed to draw indiscriminately and by lot.

B. A petit jury venire for the first week of a session shall not be drawn from a general venire containing less than two hundred fifty names, and no petit jury venire for any subsequent week shall be drawn from a general venire containing less than one hundred fifty names.

The commission shall place the slips bearing the names of the petit jury venire for each week in a separate envelope. It shall seal each envelope and write thereon the words "Petit Jury Venire No. 1," "Petit Jury Venire No. 2," and "Petit Jury Venire No. 3." Each envelope shall be placed in a box labeled "Petit Jury Box."

If a petit jury venire does not serve during the week for which it was drawn, the court may order that it serve during any other week of that session of court.

Amended by Acts 1972, No. 755, §1.



CCRP 416.1 - One-step qualification/summoning

Art. 416.1. One-step qualification/summoning

A. In parishes other than Orleans, at the election of the judges of the judicial district in which the parish lies, the qualification questionnaire, subpoena, and return envelope for each person who may be selected for the petit jury venire shall be prepared by the clerk and delivered in the same computer-generated envelope to the sheriff for service. The sheriff may serve such questionnaire and subpoena by first class mail addressed to such person at his usual residence or business address. The subpoena shall state an appearance date for such person not later than three weeks after the date on which the questionnaire is to be returned.

B. The questionnaire shall contain a section for signature to acknowledge receipt of the accompanying subpoena. The addressee of the subpoena and questionnaire shall fill out, sign, and return the questionnaire in the return envelope by first class mail, within five days of receipt thereof. The signing of the questionnaire shall constitute acknowledgement of receipt of the subpoena and personal service of the subpoena on the addressee.

C. The questionnaire may constitute part of the sheriff's return and may be made part of the record. When served in accordance with this Section, a person may be cited for contempt for failing to appear in response to the subpoena.

Added by Acts 1982, No. 701, §1.



CCRP 417 - Proces verbal; summoning of petit jurors; parishes other than Orleans

Art. 417. Proces verbal; summoning of petit jurors; parishes other than Orleans

A. In parishes other than Orleans, the clerk of court shall make a proces verbal of the selection of the general venire and of the drawing of the grand jury venire and of the petit jury venire. It shall be certified to by a member of the commission and shall be filed in the clerk's office as a public record.

The clerk shall make a list of the names on the grand jury venire and on the petit jury venire, showing the week for which each petit jury venire is to serve. The lists, together with the general venire list, shall be a part of the proces verbal.

B. The clerk shall cause a copy of the petit jury venire list and grand jury venire list to be published in the official journal of the parish, if there be one, or in some other newspaper published in the parish, or, if there is no official journal or other newspaper in said parish, he shall post a copy of the lists on the door of the courthouse.

C.(1) The clerk shall prepare subpoenas directed to the persons on the petit jury venire and deliver them to the sheriff for service.

(2) The sheriff, at the election of the district judges of the judicial district in which the parish lies, may serve such subpoenas by:

(a) Personal or domiciliary service, or by registered, certified, or regular mail addressed to such juror at his usual residence or business address.

(b) When the service is by mail, the date of mailing shall not be less than fifteen days prior to the date on which the addressee is subpoenaed to appear.

(c) When service is by registered or certified mail, the sheriff shall attach to his return the return receipt of delivery from the United States Post Office showing the disposition of the envelope bearing the summons to the juror.

(d) When service is by regular mail, the return shall show the date of mailing. In case of service by regular mail, prior to any contempt citation, the person shall be served by registered or certified mail with return receipt requested.

(3) The return, with the attached return receipt of delivery, when received by the clerk, shall form part of the record and shall be considered prima facie correct and shall constitute sufficient basis for an action to cite persons for contempt for failure to appear in response thereto.

Amended by Acts 1972, No. 755, §1; Acts 1987, No. 281, §1.



CCRP 418 - Drawing petit jury venire in Orleans parish; number chosen; term of service; petit jury venire list

Art. 418. Drawing petit jury venire in Orleans parish; number chosen; term of service; petit jury venire list

A. In Orleans Parish upon order of the court the jury commission shall draw a petit jury venire.

B. The jury commission shall draw indiscriminately and by lot as many name slips from the general venire box as a court may direct, not less than seventy-five, for service as petit jurors during the next monthly session of that judge's section of court.

C. The commission shall prepare a list of the persons drawn which shall constitute the petit jury venire list. This list, together with the name slips drawn, shall be delivered to the judge ordering the drawing.

D. The commission shall prepare subpoenas directed to the persons on the petit jury venire and cause them to be served in accordance with the provisions of Article 404.1(B) or R.S. 15:112, as directed by the court.

Acts 1987, No. 281, §1.



CCRP 419 - Challenge of venire not permitted except for fraud or irreparable injury or systematic exclusion based on race

Art. 419. Challenge of venire not permitted except for fraud or irreparable injury or systematic exclusion based on race

A. A general venire, grand jury venire, or petit jury venire shall not be set aside for any reason unless fraud has been practiced, some great wrong committed that would work irreparable injury to the defendant, or unless persons were systematically excluded from the venires solely upon the basis of race.

B. This article does not affect the right to challenge for cause, a juror who is not qualified to serve.

Acts 1987, No. 638, §1.



CCRP 431 - Oath of grand jury

TITLE XII

THE GRAND JURY

Art. 431. Oath of grand jury

The grand jurors shall take the following oath when impaneled:

"As members of the grand jury, do you solemnly swear or affirm that you will diligently inquire into and true presentment make of all indictable offenses triable within this parish which shall be given you in charge, or which shall otherwise come to your knowledge; that you will keep secret your own counsel and that of your fellows and of the state, and will not, except when authorized by law, disclose testimony of any witness examined before you, nor disclose anything which any grand juror may have said, or how any grand juror may have voted on any matter before you; that you will not indict any person through malice, hatred, or ill will, nor fail to indict any person through fear, favor, affection, or hope of reward or gain; but in all of your indictments you will present the truth, according to the best of your skill and understanding?"

The oath shall be read to the grand jury by the clerk, who shall then ask each juror: "Do you take this oath or affirmation?"

The oath shall be administered to every grand juror appointed to fill a vacancy in the grand jury and to every grand juror who was not present at the taking of the oath by the grand jury.



CCRP 432 - Charge to grand jury

Art. 432. Charge to grand jury

After the oath is administered to the members of the grand jury, the judge shall charge them orally in open court upon their duties, rights, and powers. Upon completion of the charge the judge shall give the grand jury a written copy of the charge.

At any time thereafter, the judge, on his own initiative or on request of the grand jury, may give the grand jury additional charges concerning their duties, rights, and powers. Such additional charges shall be given in open court, and a written copy thereof shall thereafter be given to the grand jury.



CCRP 433 - Persons present during grand jury sessions

Art. 433. Persons present during grand jury sessions

A.(1) Only the following persons may be present at the sessions of the grand jury:

(a) The district attorney and assistant district attorneys or any one or more of them;

(b) The attorney general and assistant attorneys general or any one or more of them;

(c) The witness under examination;

(d) A person sworn to record the proceedings of and the testimony given before the grand jury; and

(e) An interpreter sworn to translate the testimony of a witness who is unable to speak the English language.

(2) An attorney for a target of the grand jury's investigation may be present during the testimony of said target. The attorney shall be prohibited from objecting, addressing or arguing before the grand jury; however he may consult with his client at anytime. The court shall remove such attorney for violation of these conditions. If a witness becomes a target because of his testimony, the legal advisor to the grand jury shall inform him of his right to counsel and cease questioning until such witness has obtained counsel or voluntarily and intelligently waived his right to counsel. Any evidence or testimony obtained under the provisions of this Subparagraph from a witness who later becomes a target shall not be admissible in a proceeding against him.

B. No person, other than a grand juror, shall be present while the grand jury is deliberating and voting.

C. A person who is intentionally present at a meeting of the grand jury, except as authorized by Paragraph A of this article, shall be in constructive contempt of court.

Amended by Acts 1972, No. 409, §1; Acts 1986, No. 725, §1; Acts 1992, No. 308, §1; Acts 1999, No. 865, §1.



CCRP 434 - Secrecy of grand jury meetings; procedures for crimes in other parishes

Art. 434. Secrecy of grand jury meetings; procedures for crimes in other parishes

A. Members of the grand jury, all other persons present at a grand jury meeting, and all persons having confidential access to information concerning grand jury proceedings, shall keep secret the testimony of witnesses and all other matters occurring at, or directly connected with, a meeting of the grand jury. However, after the indictment, such persons may reveal statutory irregularities in grand jury proceedings to defense counsel, the attorney general, the district attorney, or the court, and may testify concerning them. Such persons may disclose testimony given before the grand jury, at any time when permitted by the court, to show that a witness committed perjury in his testimony before the grand jury. A witness may discuss his testimony given before the grand jury with counsel for a person under investigation or indicted, with the attorney general or the district attorney, or with the court.

B. Whenever a grand jury of one parish discovers that a crime may have been committed in another parish of the state, the foreman of that grand jury, after notifying his district attorney, shall make that discovery known to the attorney general. The district attorney or the attorney general may direct to the district attorney of another parish any and all evidence, testimony, and transcripts thereof, received or prepared by the grand jury of the former parish, concerning any offense that may have been committed in the latter parish, for use in such latter parish.

C. Any person who violates the provisions of this article shall be in constructive contempt of court.

Amended by Acts 1972, No. 450, §1.



CCRP 434.1 - Exceptions to grand jury secrecy

Art. 434.1. Exceptions to grand jury secrecy

A. Notwithstanding the provisions of Article 434, the state may disclose to state or federal prosecutors or law enforcement officers, or to investigators on the staff of the district attorney or attorney general, or to expert witnesses, information and documents provided to a grand jury. Any person to whom such disclosure is made shall not engage in further disclosure of the material and shall use the disclosed material solely for purposes of investigation of criminal offenses and enforcement of criminal laws.

B. The district attorney shall also disclose to the defendant material evidence favorable to the defendant that was presented to the grand jury.

C. The district attorney may also disclose to a witness at trial, including the defendant if the defendant testifies, any statement of the witness before the grand jury that is inconsistent with the testimony of that witness.

Acts 2012, No. 842, §1.



CCRP 435 - Meetings of grand jury

Art. 435. Meetings of grand jury

The grand jury shall meet as directed by the court, or may meet on its own initiative at the direction of nine of its members, at any time and place within the parish. Nine grand jurors shall constitute a quorum, and nine grand jurors must concur to find an indictment.

Amended by Acts 1975, 1st Ex.Sess., No. 45, §2, eff. Feb. 20, 1975.



CCRP 436 - The foreman; rules of procedure

Art. 436. The foreman; rules of procedure

The foreman of the grand jury shall preside over all hearings. He may delegate duties to other grand jurors and may determine rules of procedure. A grand juror who objects to a rule of procedure made by the foreman may apply to the court for a determination of the matter.



CCRP 437 - Inquiry into offenses; authority and duties

Art. 437. Inquiry into offenses; authority and duties

The grand jury shall inquire into all capital offenses and offenses punishable by life imprisonment triable within the parish. It may inquire into other offenses triable by the district court of the parish, and shall inquire into such offenses when requested to do so by the district attorney or ordered to do so by the court.

Acts 2010, No. 663, §1.



CCRP 438 - Duty of grand juror having knowledge of offense; investigation

Art. 438. Duty of grand juror having knowledge of offense; investigation

If a grand juror knows or has reason to believe that an offense triable by the district court of the parish has been committed, he shall declare such fact to his fellow jurors, who may investigate it. In such investigation or any subsequent criminal proceeding the grand juror shall be a competent witness.



CCRP 439 - Subpoena of witnesses to appear before the grand jury

Art. 439. Subpoena of witnesses to appear before the grand jury

Upon request of the grand jury or the district attorney, the court shall issue a subpoena for a witness to appear before the grand jury to testify when questioned by the grand jury or district attorney, or both, concerning an offense under investigation. Upon request of the grand jury or the district attorney, the court may also issue a subpoena duces tecum. The issuance, service, and return of a subpoena provided for in this article and the effect of the return and the enforcement of the subpoena shall be as provided in Articles 731 through 737.



CCRP 439.1 - Witnesses; authority to compel testimony and evidence

Art. 439.1. Witnesses; authority to compel testimony and evidence

A. In the case of any individual who has been or may be called to testify or provide other information at any proceeding before or ancillary to a grand jury of the state, at any proceeding before a court of this state, or in response to any subpoena by the attorney general or district attorney, the judicial district court of the district in which the proceeding is or may be held shall issue, in accordance with Subsection B of this article, upon the request of the attorney general together with the district attorney for such district, an order requiring such individual to give testimony or provide other information which he refuses to give or provide on the basis of his privilege against self-incrimination, such order to become effective as provided in Subsection C of this article.

B. The attorney general together with the district attorney may request an order under Subsection A of this article when in his judgment

(1) the testimony or other information from such individual may be necessary to the public interest; and

(2) such individual has refused or is likely to refuse to testify or provide other information on the basis of his privilege against self incrimination.

C. The witness may not refuse to comply with the order on the basis of his privilege against self incrimination, but no testimony or other information compelled under the order, or any information directly or indirectly derived from such testimony or other information, may be used against the witness in any criminal case, except a prosecution for perjury, giving a false statement or otherwise failing to comply with the order.

D. Whoever refuses to comply with an order as hereinabove provided shall be adjudged in contempt of court and punished as provided by law.

Added by Acts 1972, No. 410, §1.



CCRP 440 - Administration of oath to witnesses

Art. 440. Administration of oath to witnesses

A witness who is to testify before the grand jury shall first be sworn by the foreman, in accordance with Article 14, to testify truthfully and to keep secret, except as authorized by law, matters which he learns at the grand jury meeting.

Acts 1988, No. 515, §3, eff. Jan. 1, 1989.

{{NOTE: SEE ACTS 1988, NO. 515, §12.}}



CCRP 441 - Administration of oath to other persons

Art. 441. Administration of oath to other persons

Before being permitted to function in their respective capacities, the court shall administer an oath, to persons employed to record and transcribe the testimony and proceedings, and to interpreters, to faithfully perform their duties and keep secret the grand jury proceedings.



CCRP 442 - Evidence to be received by grand jury

Art. 442. Evidence to be received by grand jury

A grand jury shall hear all evidence presented by the district attorney. It may hear evidence for the defendant, but is under no duty to do so.

When the grand jury has reason to believe that other available evidence will explain the charge, it should order the evidence produced.

A grand jury should receive only legal evidence and such as is given by witnesses produced, or furnished by documents and other physical evidence. However, no indictment shall be quashed or conviction reversed on the ground that the indictment was based, in whole or in part, on illegal evidence, or on the ground that the grand jury has violated a provision of this article.



CCRP 443 - When indictment to be found

Art. 443. When indictment to be found

The grand jury shall find an indictment, charging the defendant with the commission of an offense, when, in its judgment, the evidence considered by it, if unexplained and uncontradicted, warrants a conviction.



CCRP 444 - Action by grand jury

Art. 444. Action by grand jury

A. A grand jury shall have power to act, concerning a matter, only in one of the following ways:

(1) By returning a true bill;

(2) By returning not a true bill; or

(3) By pretermitting entirely the matter investigated.

The grand jury is an accusatory body and not a censor of public morals. It shall make no report or recommendation, other than to report its action as aforesaid.

B. At least nine members of the grand jury must concur in returning "a true bill" or "not a true bill." A matter may be pretermitted by a vote of at least nine members of the grand jury, or as a consequence of the failure of nine of the grand jury members to agree on a finding.

C. A grand jury may make such reports or requests as are authorized by law.



CCRP 461 - Special definitions

TITLE XIII

INDICTMENT AND INFORMATION

CHAPTER 1. INDICTMENT FORMS

Art. 461. Special definitions

In this Title the terms enumerated shall have the designated meanings:

"Writing" and "written" include words printed, painted, typed, engraved, lithographed, photographed, or otherwise copied, traced, or made visible to the eye.

"Indictment" includes affidavit and information, unless it is the clear intent to restrict that word to the finding of a grand jury.



CCRP 462 - Form of grand jury indictment

Art. 462. Form of grand jury indictment

The indictment by a grand jury may be in substantially the following form:

In the (Here state the name of the court.) on the ______ day of ______, 19__. State of Louisiana v. A.B. (Here state the name or description of the accused.).

The grand jury of the Parish of ______, charges that A.B. (Here state the name or description of the accused.) committed the offense of ______, in that (Here set forth the offense and transaction according to the rules stated in this Title. The particulars of the offense may be added with a view to avoiding the necessity for a bill of particulars.) contrary to the law of the State of Louisiana and against the peace and dignity of the same.



CCRP 463 - Form of information

Art. 463. Form of information

The information may be in substantially the following form:

In the (Here state the name of the court.) on the ______ day of ______, 19__. State of Louisiana v. A.B. (Here state the name or description of the accused.).

X.Y., District Attorney for the Parish of ______, charges that A.B. (Here state the name or description of the accused.) committed the offense of ______, in that (Here set forth the offense and transaction according to the rules stated in this Title. The particulars of the offense may be added with a view to avoiding the necessity for a bill of particulars.) contrary to the law of the state of Louisiana and against the peace and dignity of the same.



CCRP 464 - Nature and contents of indictment

Art. 464. Nature and contents of indictment

The indictment shall be a plain, concise, and definite written statement of the essential facts constituting the offense charged. It shall state for each count the official or customary citation of the statute which the defendant is alleged to have violated. Error in the citation or its omission shall not be ground for dismissal of the indictment or for reversal of a conviction if the error or omission did not mislead the defendant to his prejudice.



CCRP 465 - Specific indictment forms

Art. 465. Specific indictment forms

A. The following forms of charging offenses may be used, but any other forms authorized by this title may also be used:

1. Abortion--A.B. committed abortion on C.D.

2. Aggravated Arson--A.B. committed aggravated arson of a dwelling (or structure, watercraft, or movable, as the case may be). If the words "belonging to another and with the damage amounting to __________ dollars" are added, simple arson will be included in the charge.

3. Simple Arson--A.B. committed simple arson of __________ (state the property burned or damaged) with the damage amounting to __________ dollars.

4. Arson with Intent to Defraud--A.B. committed arson of __________ (state the property burned or damaged) with intent to defraud C.D.

5. Aggravated Assault--A.B. assaulted C.D. with a dangerous weapon.

6. Simple Assault--A.B. assaulted C.D.

7. Attempt--A.B. attempted to __________ (commit theft of one rifle--state property subject of the theft; rob C.D.; or murder C.D.; as the case may be).

8. Aggravated Battery--A.B. committed a battery with a dangerous weapon upon C.D.

9. Simple Battery--A.B. committed a battery upon C.D.

10. Bigamy--A.B. committed bigamy with C.D.

11. Public Bribery--A.B. committed public bribery by giving (or offering to give) __________ dollars (or describe property) to C.D., __________, (state official status of person bribed); or, A.B., __________, (state official status of A.B.) committed public bribery by receiving (or offering to receive) __________ dollars (or describe property) from C.D.

12. Bribery of Voters--A.B. bribed C.D., a voter, by giving him (or offering him) __________ dollars (or describe property); or A.B., a voter, committed bribery of voters by receiving (or offering to receive) __________ dollars (or describe property) from C.D.

13. Aggravated Burglary--A.B. committed aggravated burglary of the dwelling of C.D.; or A.B. committed aggravated burglary of a warehouse (or other structure, watercraft, or movable, as the case may be) belonging to C.D.

14. Simple Burglary--A.B. committed simple burglary of the houseboat (or other structure, watercraft, or movable, as the case may be) belonging to C.D.

15. Carnal Knowledge of a Juvenile--A.B. committed carnal knowledge of C.D., a juvenile.

16. Crime Against Nature--A.B. committed crime against nature with C.D. by __________ (describe the act).

17. Criminal Conspiracy--A.B. conspired with C.D. to __________ (commit theft of one rifle--state property subject of the theft; murder E.F.; or rob E.F.; as the case may be).

18. Aggravated Criminal Damage to Property--A.B. committed aggravated criminal damage to __________ (state the structure, watercraft, or movable). If the words "belonging to another and with the damage amounting to __________ dollars" are added, simple criminal damage to property will be included in the charge.

19. Simple Criminal Damage to Property--A.B. committed simple criminal damage to __________ (state the property damaged) with the damage amounting to __________ dollars.

20. Damage to Property with Intent to Defraud--A.B. damaged __________ (state the property damaged) with intent to defraud C.D.

21. Cruelty to Juveniles--A.B. committed cruelty to C.D., a juvenile, by __________ (describe act of cruelty).

22. Aggravated Escape--A.B. committed aggravated escape from C.D., a __________ (state official status of person escaped from); or A.B. committed aggravated escape from __________ (state place of official detention).

23. Simple Escape--A.B. escaped from C.D., a __________ (state official status of person escaped from); or A.B. escaped from __________ (state place of official detention).

24. Forgery--A.B. forged a __________ (promissory note, or other instrument) by __________ (state nature of defendant's act).

25. False Imprisonment--A.B. falsely imprisoned C.D.

26. Incest--A.B. committed incest with C.D., his __________ (state relationship).

27. Public Intimidation--A.B. committed public intimidation upon C.D., a __________ (state official status of person intimidated).

28. Issuing Worthless Checks--A.B. issued a worthless check to __________ (state name of payee) in the amount of __________ dollars.

29. Aggravated Kidnapping--A.B. committed aggravated kidnapping of C.D.

30. Simple Kidnapping--A.B. kidnapped C.D.

31. First Degree Murder--A.B. committed first degree murder of C.D.

32. Second Degree Murder--A.B. committed second degree murder of C.D.

33. Manslaughter--A.B. unlawfully killed C.D.

34. Negligent Homicide--A.B. negligently killed C.D.

35. Negligent Injuring--A.B. negligently injured C.D.

36. Perjury--A.B. committed perjury on the trial of C.D. for a felony (or on the trial of C.D. for a misdemeanor; or in a civil case between C.D. and E.F.; or at a __________ hearing; as the case may be) by testifying as follows: __________ (set forth the testimony).

37. False Swearing--A.B. made a false statement under oath for __________ (set forth purpose of making the statement) as follows: __________ (set forth the false statement).

38. Prostitution--A.B. committed prostitution.

39. Aggravated Rape or First Degree Rape--A.B. committed aggravated or first degree rape upon C.D.

40. Simple Rape or Third Degree Rape--A.B. committed simple or third degree rape upon C.D.

41. Receiving Stolen Things--A.B. received stolen things, viz., __________ (state property received) of a value of __________ dollars.

42. Armed Robbery--A.B., while armed with a dangerous weapon, robbed C.D.

43. Simple Robbery--A.B. robbed C.D.

44. Theft--A.B. committed theft of __________ (state property stolen) of a value of __________ dollars.

45. Theft of Cattle, etc.--A.B. committed theft of __________ (describe animal or animals stolen).

46. Unauthorized Use of Movables--A.B. committed unauthorized use of __________ (describe the movable).

B. The indictment, in addition to the necessary averments of the appropriate specific form hereinbefore set forth, may also include a statement of additional facts pertaining to the offense charged. If this is done it shall not affect the sufficiency of the specific indictment form authorized by this article.

Amended by Acts 1973, No. 128, §1; Acts 2015, No. 184, §6.



CCRP 466 - Name of defendant

CHAPTER 2. SPECIAL ALLEGATIONS

Art. 466. Name of defendant

In an indictment it is sufficient for the purpose of identifying the defendant to state his true name, or to state the name, appellation, or nickname by which he is known, or if no better way of identifying him is practicable, to state a fictitious name, or to describe him as a person whose name is unknown, or in any other manner. In stating the true name or the name by which the defendant is known or a fictitious name, it is sufficient to state a surname, a surname and one or more given names, or a surname and one or more abbreviations or initials of a given name or names.

If the true name of a defendant identified in the indictment otherwise than by his true name is disclosed by the evidence or is otherwise discovered, the court shall cause the indictment to be amended to show his true name, and the proceedings shall continue against the defendant in his true name.

In no case is it necessary to aver or prove that the true name of the defendant is unknown to the grand jury, complainant, or prosecuting officer.



CCRP 467 - Naming corporation, partnership or other unincorporated association

Art. 467. Naming corporation, partnership or other unincorporated association

If the defendant is a corporation, it is sufficient to state the corporate name of the defendant in an indictment, or to state any name or designation by which it has been or is known or by which it may be identified, without an averment that it is a corporation or that it was incorporated according to law.

If the defendant is a partnership or other association of persons not incorporated, it is sufficient to state any proper name of the partnership or association, or to state any name or designation by which it is known, or to state the names of all the persons in the partnership or association, or to state the name of one or more persons in the partnership or association referring to the other or others as "another" or "others." It is not necessary to state the legal form of the partnership or association.



CCRP 468 - Date and time

Art. 468. Date and time

The date or time of the commission of the offense need not be alleged in the indictment, unless the date or time is essential to the offense.

If the date or time is not essential to the offense, an indictment shall not be held insufficient if it does not state the proper date or time, or if it states the offense to have been committed on a day subsequent to the finding of the indictment, or on an impossible day.

All allegations of the indictment and bill of particulars shall be considered as referring to the same date or time, unless otherwise stated.



CCRP 469 - Venue and place

Art. 469. Venue and place

It is not necessary to state any venue in the body of the indictment, but the state, parish, or other jurisdiction where the indictment is filed shall be taken to be the venue for the offense charged in the indictment.

The place of the commission of the offense need not be alleged in the indictment unless the place of commission is essential to the offense. All allegations in the indictment and bill of particulars shall be considered as referring to the same place, unless stated otherwise.



CCRP 470 - Value, price, or damage

Art. 470. Value, price, or damage

Value, price, or amount of damage need not be alleged in the indictment, unless such allegation is essential to charge or determine the grade of the offense.



CCRP 471 - Ownership

Art. 471. Ownership

Ownership, or the name of the owner of property, need not be alleged in the indictment, unless such ownership or name of the owner is essential to the offense.



CCRP 472 - General intent

Art. 472. General intent

In offenses requiring only a general criminal intent, the indictment need not allege that the act was intentionally done.



CCRP 473 - Identification of victim

Art. 473. Identification of victim

When the name of the person injured is substantial and not merely descriptive, such as when the injury is to the person, as in murder, rape, or battery, the indictment shall state the true name of the victim or the name, appellation, or nickname by which he is known. If the name, appellation, or nickname of the victim is not known, it is sufficient to so state and to describe him as far as possible. In stating any name of a victim it is sufficient to state a surname, a surname and one or more given names, or a surname and one or more abbreviations or initials of a given name or names.



CCRP 474 - Property described as money

Art. 474. Property described as money

When it is necessary to make an averment in an indictment as to money, treasury notes or certificates, banknotes or other securities intended to circulate as money, it is sufficient to describe them or any of them as money, without specifying the particular character, denomination, kind, species, or nature thereof.



CCRP 475 - Description of written instruments and printed objects

Art. 475. Description of written instruments and printed objects

When it is necessary to make an averment in an indictment relative to any instrument or object which consists wholly or in part of writing or figures, pictures or designs, it is sufficient to describe the instrument or object by any name or description by which it is usually known or by which it may be identified, or by its purport, without setting forth a copy or facsimile of the whole or any part thereof.



CCRP 476 - Description of spoken or written matter

Art. 476. Description of spoken or written matter

When it is necessary to make an averment in an indictment relative to any words, whether spoken, written or otherwise recorded, or to any plan, map, or picture, it is sufficient to set forth the words by their general purport, or to describe the plan, map, or picture generally, without setting forth a copy or facsimile thereof.



CCRP 477 - Meaning of words and phrases

Art. 477. Meaning of words and phrases

The words and phrases used in an indictment or bill of particulars are to be construed according to their usual meaning and acceptation. Words and phrases which have been defined by law or which have otherwise acquired a legal meaning are to be construed according to their legal meaning.



CCRP 478 - Judgments and other determinations

Art. 478. Judgments and other determinations

Where a judgment or other determination of, or a proceeding before, any court or official, civil or military, is referred to in an indictment, it is unnecessary to allege the facts conferring jurisdiction on the court or official. It is sufficient to allege generally that the judgment or determination was given or made or the proceeding had, in such manner as identifies the judgment, determination or proceeding.



CCRP 479 - Exceptions

Art. 479. Exceptions

An indictment shall not be invalid or insufficient for the reason that it fails to negative an exception, excuse, or proviso contained in the statute creating or defining the offense. An exception, excuse, or proviso must be urged by way of defense.



CCRP 480 - Conjunctive charging

Art. 480. Conjunctive charging

If an offense may be committed by doing one or more of several acts, or by one or more of several means, or with one or more of several intents, or with one or more of several results, two or more of such acts, means, intents, or results may be charged conjunctively in a single count of an indictment, or set forth conjunctively in a bill of particulars, and proof of any one of the acts, means, intents, or results so charged or set forth will support a conviction.



CCRP 481 - Theft

Art. 481. Theft

An indictment for theft may include several counts against the same defendant for distinct acts of theft, and the aggregate amount of the thefts shall determine the grade of the offense charged. If a defendant misappropriates money or other things of value, which were entrusted to him by virtue of his office, employment, or any fiduciary relationship, he may be charged in one count with theft of the aggregate amount misappropriated by him during the entire time of his holding the office, employment, or fiduciary relationship.



CCRP 482 - Alternative offenses; special joinder rules

Art. 482. Alternative offenses; special joinder rules

A. An indictment for theft may also contain a count for receiving stolen things, and the defendant may be convicted of either offense. When two or more persons are jointly indicted for these offenses, any or all of the persons indicted may be found guilty of either of the offenses charged. The district attorney shall not be required to elect between the two offenses charged.

B. An indictment for manslaughter may also contain a count for abortion and the jury may convict of either offense. The district attorney shall not be required to elect between the two offenses charged.

Acts 1988, No. 515, §3, eff. Jan. 1, 1989.

{{NOTE: SEE ACTS 1988, NO. 515, §12.}}



CCRP 483 - Allegations of prior convictions

Art. 483. Allegations of prior convictions

If it is necessary to allege a prior conviction in an indictment, it is sufficient to allege the name or nature of the offense and the fact, date, and court of the conviction.

An indictment shall not contain an allegation of a prior conviction of the defendant unless such allegation is necessary to fully charge the offense.



CCRP 484 - Bill of particulars

CHAPTER 3. BILL OF PARTICULARS

Art. 484. Bill of particulars

A motion for a bill of particulars may be filed of right in accordance with Article 521. The court, on its own motion or on motion of the defendant, may require the district attorney to furnish a bill of particulars setting forth more specifically the nature and cause of the charge against the defendant.

Supplemental bills of particulars or a new bill may be ordered by the court at least seven days before the trial begins.

When a bill of particulars is furnished, it shall be filed of record and a copy of the bill shall be given to the defendant.

Amended by Acts 1978, No. 735, §2; Acts 1981, No. 440, §1.



CCRP 485 - Effect of inconsistent or limiting allegations of bill of particulars

Art. 485. Effect of inconsistent or limiting allegations of bill of particulars

If it appears from the bill of particulars furnished under Article 484, together with any particulars appearing in the indictment, that the offense charged in the indictment was not committed, or that the defendant did not commit it, or that there is a ground for quashing the indictment, the court may on its own motion, and on motion of the defendant shall, order that the indictment be quashed unless the defect is cured. The defect will be cured if the district attorney furnishes, within a period fixed by the court and not to exceed three days from the order, another bill of particulars which either by itself or together with any particulars appearing in the indictment so states the particulars as to make it appear that the offense charged was committed by the defendant, or that there is no ground for quashing the indictment, as the case may be.



CCRP 486 - Repugnancy; surplusage

CHAPTER 4. DEFECTS; AMENDMENT

Art. 486. Repugnancy; surplusage

An indictment that charges an offense in accordance with the provisions of this Title shall not be invalid or insufficient because it contains repugnant allegations. Unnecessary allegations may be disregarded as surplusage.



CCRP 487 - Defective indictment; amendment

Art. 487. Defective indictment; amendment

A. An indictment that charges an offense in accordance with the provisions of this Title shall not be invalid or insufficient because of any defect or imperfection in, or omission of, any matter of form only, or because of any miswriting, misspelling, or improper English, or because of the use of any sign, symbol, figure, or abbreviation, or because any similar defect, imperfection, omission, or uncertainty exists therein. The court may at any time cause the indictment to be amended in respect to any such formal defect, imperfection, omission, or uncertainty.

Before the trial begins the court may order an indictment amended with respect to a defect of substance. After the trial begins a mistrial shall be ordered on the ground of a defect of substance.

B. Nothing contained herein shall be construed to prohibit the defendant from entering a plea of guilty to a crime nonresponsive to the original indictment when such a plea is acceptable to the district attorney, and in such case, the district attorney shall not be required to file a new indictment to charge the crime to which the plea is offered.

Amended by Acts 1970, No. 679, §1.



CCRP 487.1 - Indictment for driving while intoxicated; amendment

Art. 487.1. Indictment for driving while intoxicated; amendment

An indictment which charges operating a vehicle while intoxicated may be amended at any time prior to commencement of the trial to charge a second, third, or fourth offense thereof regardless of whether such second, third, or fourth offense occurred before or after an earlier conviction of operating a vehicle while intoxicated.

Added by Acts 1978, No. 682, §2.



CCRP 488 - Variances; amendment

Art. 488. Variances; amendment

When there is a variance between the allegations of an indictment or bill of particulars which state the particulars of the offense, and the evidence offered in support thereof, the court may order the indictment or bill of particulars amended in respect to the variance, and then admit the evidence.



CCRP 489 - Continuance where amendment prejudicial

Art. 489. Continuance where amendment prejudicial

If it is shown, on motion of the defendant, that the defendant has been prejudiced in his defense on the merits by the defect, imperfection, omission, uncertainty, or variance, with respect to which an amendment is made, the court shall grant a continuance for a reasonable time. In determining whether the defendant has been prejudiced in his defense upon the merits, the court shall consider all the circumstances of the case and the entire course of the prosecution. If it becomes necessary to discharge the original jury from further consideration of the case, the trial before a new jury will not constitute double jeopardy.



CCRP 490 - Counts

CHAPTER 5. JOINDER RULES

Art. 490. Counts

Counts are charges of crime joined in the same indictment. Recitals in one count may be incorporated in subsequent counts by means of a clear and distinct reference. The conclusion of the indictment applies to all counts stated therein.



CCRP 491 - Arts. 491, 492 Repealed by Acts 1975, No. 528, 1

Art. 491. Arts. 491, 492 Repealed by Acts 1975, No. 528, §1



CCRP 493 - Joinder of offenses

Art. 493. Joinder of offenses

Two or more offenses may be charged in the same indictment or information in a separate count for each offense if the offenses charged, whether felonies or misdemeanors, are of the same or similar character or are based on the same act or transaction or on two or more acts or transactions connected together or constituting parts of a common scheme or plan; provided that the offenses joined must be triable by the same mode of trial.

Amended by Acts 1975, No. 528, §2.



CCRP 493.1 - Joinder of misdemeanors; penalties

Art. 493.1. Joinder of misdemeanors; penalties

Whenever two or more misdemeanors are joined in accordance with Article 493 in the same indictment or information, the maximum aggregate penalty that may be imposed for the misdemeanors shall not exceed imprisonment for more than six months or a fine of more than one thousand dollars, or both.

Acts 1992, No. 313, §1, eff. June 17, 1992.



CCRP 493.2 - Joinder of felonies; mode of trial

Art. 493.2. Joinder of felonies; mode of trial

Notwithstanding the provisions of Article 493, offenses in which punishment is necessarily confinement at hard labor may be charged in the same indictment or information with offenses in which the punishment may be confinement at hard labor, provided that the joined offenses are of the same or similar character or are based on the same act or transaction or on two or more acts or transactions connected together or constituting parts of a common scheme or plan. Cases so joined shall be tried by a jury composed of twelve jurors, ten of whom must concur to render a verdict.

Acts 1997, No. 559, §1.



CCRP 494 - Joinder of defendants

Art. 494. Joinder of defendants

Two or more defendants may be charged in the same indictment or information if they are alleged to have participated in the same act or transaction or in the same series of acts or transactions constituting an offense or offenses. Such defendants may be charged in one or more counts together or separately and all of the defendants need not be charged in each count.

Amended by Acts 1975, No. 528, §2.



CCRP 495 - Objections to misjoinder

Art. 495. Objections to misjoinder

The objections of misjoinder of defendants or misjoinder of offenses may be urged only by a motion to quash the indictment.

Amended by Acts 1975, No. 528, §2.



CCRP 495.1 - Severance of offenses

Art. 495.1. Severance of offenses

If it appears that a defendant or the state is prejudiced by a joinder of offenses in an indictment or bill of information or by such joinder for trial together, the court may order separate trials, grant a severance of offenses, or provide whatever other relief justice requires.

Added by Acts 1975, No. 528, §3. Amended by Acts 1978, No. 466, §1.



CCRP 496 - Warrant of arrest on indictment or information

CHAPTER 6. PROCEDURE AFTER INDICTMENT

Art. 496. Warrant of arrest on indictment or information

A. When an indictment has been found against a defendant who is not in custody or at large on bail for the offense charged, the court shall issue a warrant for the defendant's arrest, unless the court issues a summons pursuant to Article 497.

B. When an information has been filed against a defendant who is not in custody or at large on bail for the offense charged, the court shall issue a warrant for the defendant's arrest if the information is accompanied by one or more affidavits which establish probable cause to believe that an offense has been committed and that the defendant named in the information committed it, unless the court issues a summons pursuant to Article 497.

Acts 2011, No. 216, §1; Acts 2012, No. 216, §1.



CCRP 497 - Summons in misdemeanor cases

Art. 497. Summons in misdemeanor cases

If an offense charged by indictment or information is a misdemeanor, the court may issue a summons, instead of a warrant of arrest, if it has reasonable ground to believe that the person will appear in response to a summons. If the court issues a summons, it may later issue a warrant of arrest in place of the summons.



CCRP 498 - Copy of indictment or information

Art. 498. Copy of indictment or information

A certified copy of the indictment or information shall be furnished by the clerk of court to a defendant upon his request. Failure to furnish a correct copy of the indictment or information shall not affect the validity of the criminal prosecution, unless the defendant was substantially prejudiced thereby.



CCRP 499 - AIDS testing of the accused

Art. 499. AIDS testing of the accused

A. A person against whom charges have been filed for a sex offense as defined in R.S. 15:541 either by indictment or information shall, at the direction of the court, undergo a medical procedure or test designed to determine or aid in determining whether the person has a sexually transmitted disease, or is infected with the acquired immune deficiency syndrome (AIDS) virus, the human immuno deficiency virus (HIV-1) infection, any antibodies to such viruses, or with any other probable causative agent of AIDS.

B. The court shall include in its order the designation of an appropriate facility for the procedure, and shall require that the result be reported to the court. The court may in its discretion provide the results to the victim of the offense, and shall provide them to health authorities in accordance with law.

C. The state shall not use the fact that the medical procedure or test was performed on the alleged offender under this Article, or the results thereof, in any criminal proceeding arising out of the alleged offense.

Acts 1991, No. 316, §1; Acts 2006, No. 23, §1.



CCRP 511 - Right to counsel

TITLE XIV

RIGHT TO COUNSEL

Art. 511. Right to counsel

The accused in every instance has the right to defend himself and to have the assistance of counsel. His counsel shall have free access to him, in private, at reasonable hours.



CCRP 512 - Assignment of counsel in capital cases

Art. 512. Assignment of counsel in capital cases

When a defendant charged with a capital offense appears for arraignment without counsel, the court shall provide counsel for his defense in accordance with the provisions of R.S. 15:141 et seq. Such counsel must be assigned before the defendant pleads to the indictment, but may be assigned earlier. Counsel assigned in a capital case must have been admitted to the bar for at least five years. An attorney with less experience may be assigned as assistant counsel.

Amended by Acts 1976, No. 653, §2; Acts 2010, No. 861, §2.



CCRP 513 - Assignment of counsel in other cases

Art. 513. Assignment of counsel in other cases

In the case of an offense punishable by imprisonment, when the defendant appears for arraignment without counsel, the court shall inform him before he pleads to the indictment of his right to have counsel appointed to defend him if he is indigent. When a defendant states under oath that he desires counsel but is indigent, and the court finds the statement of indigency to be true, before the defendant pleads to the indictment, the court shall provide counsel for the defendant, in accordance with R.S. 15:141 et seq.

Amended by Acts 1974, Ex.Sess. No. 22, §1, eff. Jan. 1, 1975; Acts 1976, No. 653, §2; Acts 2010, No. 861, §2.



CCRP 514 - Minute entry regarding counsel

Art. 514. Minute entry regarding counsel

The minutes of the court must show either that the defendant was represented by counsel or that he was informed by the court of the defendant's right to counsel, including the right to court-appointed counsel, and that he waived such right.

Amended by Acts 1981, No. 135, §1.



CCRP 515 - Substitution of counsel

Art. 515. Substitution of counsel

Assignment of counsel shall not deprive the defendant of the right to engage other counsel at any stage of the proceedings in substitution of counsel assigned by the court. The court may assign other counsel in substitution of counsel previously assigned or specially assigned to assist the defendant at the arraignment.



CCRP 516 - Belated pleas and motions; when authorized

Art. 516. Belated pleas and motions; when authorized

When a defendant has pleaded at the arraignment without counsel, counsel subsequently appointed or procured before trial shall be given a reasonable time within which to withdraw any motion, plea, or waiver made by the defendant, and to enter any other motion or plea.



CCRP 517 - Joint representation of co-defendants; duty of court

Art. 517. Joint representation of co-defendants; duty of court

A. Whenever two or more defendants have been jointly charged in a single indictment or have moved to consolidate their indictments for a joint trial, and are represented by the same retained or appointed counsel or by retained or appointed counsel who are associated in the practice of law, the court shall inquire with respect to such joint representation and shall advise each defendant on the record of his right to separate representation.

B. Unless it appears that there is good cause to believe that no conflict of interest is likely to arise, the court shall take such measures as may be appropriate to protect each defendant's right to counsel.

Acts 1997, No. 889, §1.



CCRP 521 - Time for filing of pretrial motions

TITLE XIV-A

PRETRIAL MOTIONS

Art. 521. Time for filing of pretrial motions

A. Pretrial motions shall be made or filed within fifteen days after arraignment, unless a different time is provided by law or fixed by the court at arraignment upon a showing of good cause why fifteen days is inadequate.

B. Upon written motion at any time and a showing of good cause, the court shall allow additional time to file pretrial motions.

C. If by pretrial motion the state or the defendant requests discovery or disclosure of evidence favorable to the defendant, then the court shall fix a time by which the state or the defendant shall respond to the motion.

Added by Acts 1978, No. 735, §1; Amended by Acts 1981, No. 440, §1; Acts 2012, No. 842, §1.



CCRP 522 - Hearings on motions; audio-visual appearance

Art. 522. Hearings on motions; audio-visual appearance

A. If provided by local rule of the court, a defendant's appearance at the seventy-two hour hearing and the initial setting of bail may be by simultaneous transmission through audio-visual electronic equipment.

B. If provided by local rule of the court and approved by the defense counsel, a defendant's appearance at any pretrial motion or at any hearing on a pretrial motion, except as provided in Paragraph A of this Article, may be by simultaneous transmission through audio-visual electronic equipment.

Acts 1997, No. 1015, §1.



CCRP 523 - Notice for hearing of pretrial motions; dismissal

Art. 523. Notice for hearing of pretrial motions; dismissal

A. When the court sets a date for a contradictory hearing of any pretrial motion filed by the defendant, in addition to any other method of service provided for by law, notice of the date of such hearing may be served upon the defendant by mailing notice to the counsel of record.

B. Failure of a defendant who is not incarcerated, or failure of his attorney, to appear for the hearing of a pretrial motion filed by the defendant shall be grounds for dismissal by the court.

C. On oral or written motion of the district attorney, the court may dismiss the defendant's pretrial motion upon either of the following:

(1) The second failure to appear by the defendant or his counsel, after actual notice, for the hearing of a pretrial motion filed by the defendant, when the hearing for such motion was previously reset due to the defendant's failure to appear on the date that the hearing was originally set.

(2) The first failure to appear by the defendant or his counsel, after actual notice, for the hearing of a pretrial motion filed by the defendant, when the defendant has previously failed to appear in court for any other proceeding in the case.

Acts 2010, No. 713, §1.



CCRP 531 - Motion to quash; nature of motion

TITLE XV

MOTION TO QUASH

Art. 531. Motion to quash; nature of motion

All pleas or defenses raised before trial, other than mental incapacity to proceed, or pleas of "not guilty" and of "not guilty and not guilty by reason of insanity," shall be urged by a motion to quash.



CCRP 532 - General grounds for motion to quash

Art. 532. General grounds for motion to quash

A motion to quash may be based on one or more of the following grounds:

(1) The indictment fails to charge an offense which is punishable under a valid statute.

(2) The indictment fails to conform to the requirements of Chapters 1 and 2 of Title XIII. In such case the court may permit the district attorney to amend the indictment to correct the defect.

(3) The indictment is duplicitous or contains a misjoinder of defendants or offenses. In such case the court may permit the district attorney to sever the indictment into separate counts or separate indictments.

(4) The district attorney failed to furnish a sufficient bill of particulars when ordered to do so by the court. In such case the court may overrule the motion if a sufficient bill of particulars is furnished within the delay fixed by the court.

(5) A bill of particulars has shown a ground for quashing the indictment under Article 485.

(6) Trial for the offense charged would constitute double jeopardy.

(7) The time limitation for the institution of prosecution or for the commencement of trial has expired.

(8) The court has no jurisdiction of the offense charged.

(9) The general venire or the petit jury venire was improperly drawn, selected, or constituted.

(10) The individual charged with a violation of the Uniform Controlled Dangerous Substances Law has a valid prescription for that substance.

Acts 2009, No. 265, §2.



CCRP 533 - Special grounds for motion to quash grand jury indictment

Art. 533. Special grounds for motion to quash grand jury indictment

A motion to quash an indictment by a grand jury may also be based on one or more of the following grounds:

(1) The manner of selection of the general venire, the grand jury venire, or the grand jury was illegal.

(2) An individual grand juror was not qualified under Article 401.

(3) A person, other than a grand juror, was present while the grand jurors were deliberating or voting, or an unauthorized person was present when the grand jury was examining a witness.

(4) Less than nine grand jurors were present when the indictment was found.

(5) The indictment was not indorsed "a true bill," or the endorsement was not signed by the foreman of the grand jury.



CCRP 534 - Special grounds for motion to quash information

Art. 534. Special grounds for motion to quash information

A motion to quash an information may also be based on one or more of the following grounds:

(1) The information was not signed by the district attorney; or was not properly filed.

(2) The offense is not one for which prosecution can be instituted by an information.



CCRP 535 - Time to file motion to quash

Art. 535. Time to file motion to quash

A. A motion to quash may be filed of right at any time before commencement of the trial, when based on the ground that:

(1) The offense charged is not punishable under a valid statute;

(2) The indictment does not conform with the requirements of Chapters 1 and 2 of Title XIII;

(3) Trial for the offense charged would constitute double jeopardy;

(4) The time limitation for the institution of prosecution has expired;

(5) The court has no jurisdiction of the offense charged; or

(6) The information charges an offense for which prosecution can be instituted only by a grand jury indictment.

(7) The individual charged with a violation of the Uniform Controlled Dangerous Substances Law has a valid prescription for that substance.

These grounds may be urged at a later stage of the proceedings in accordance with other provisions of this Code.

B. A motion to quash on the ground that the time limitation for commencement of trial has expired may be filed at any time before commencement of trial.

C. A motion to quash on grounds other than those stated in Paragraphs A and B of this Article shall be filed in accordance with Article 521.

D. The grounds for a motion to quash under Paragraphs B and C are waived unless a motion to quash is filed in conformity with those provisions.

E. The court may, in order to avoid a continuance, defer a hearing on a motion to quash until the end of the trial.

Amended by Acts 1978, No. 735, §2; Acts 2009, No. 265, §2.



CCRP 536 - Form and contents of motion to quash; place to file

Art. 536. Form and contents of motion to quash; place to file

A motion to quash shall be in writing, signed by the defendant or his attorney, and filed in open court or in the office of the clerk of court. It shall specify distinctly the grounds on which it is based. The court shall hear no objection based on grounds not stated in the motion.



CCRP 537 - Trial of issues arising on motion to quash

Art. 537. Trial of issues arising on motion to quash

All issues, whether of law or fact, that arise on a motion to quash shall be tried by the court without a jury.



CCRP 538 - Effect of sustaining motion to quash

Art. 538. Effect of sustaining motion to quash

The court shall order the defendant discharged from custody or bail, as to that charge, when it sustains a motion to quash based upon the ground that:

(1) The offense is not punishable under a valid statute;

(2) Trial for the offense charged would constitute double jeopardy;

(3) The time limitation for the institution of prosecution or for the commencement of trial has expired; or

(4) The court has no jurisdiction of the offense charged.

In other cases, when a motion to quash is sustained, the court may order that the defendant be held in custody or that his bail be continued for a specified time, pending the filing of a new indictment.



CCRP 551 - Arraignment of defendant

TITLE XVI. ARRAIGNMENT AND PLEAS

Art. 551. Arraignment of defendant

A. The arraignment consists of the reading of the indictment to the defendant by the clerk in open court, and the court calling upon the defendant to plead. Reading of the indictment may be waived by the defendant at the discretion and with the permission of the court. The arraignment and the defendant's plea shall be entered in the minutes of the court and shall constitute a part of the record.

B. Nothing in this Article shall prohibit the court, by local rule, or the defense counsel from providing for a defendant's appearance at his arraignment by simultaneous audio-visual transmission. The court may, by local rule, provide for the defendant's appearance at the arraignment and the entry of his plea by way of simultaneous transmission through audio-visual electronic equipment.

Acts 1990, No. 543, §1; Acts 1990, No. 593, §1.



CCRP 551.1 - Substitution of railroad defendant at arraignment

Art. 551.1. Substitution of railroad defendant at arraignment

A. Subject to the provisions of Paragraph D, at arraignment and upon verified motion of the railroad employer of an employee-defendant charged with a violation of a parish or municipal ordinance, the railroad employer shall be substituted as defendant in the proceedings in accordance with the provisions of Paragraphs B and C.

B. Any railroad employer seeking to be substituted as the defendant in any proceeding citing its employee for a violation of any parish or municipal ordinance must file a verified motion setting forth the facts that the defendant is its employee, and at the time of the violation, the defendant was in the employ of the railroad employer and was performing his duties and functions in the course and scope of his employment which caused the violation, in accordance with the rules and regulations or instructions of the employer.

C. Subject to the provisions of Paragraph D, upon the timely filing of the motion to substitute defendant by the railroad employer, the railroad employer shall be substituted as the defendant in the proceedings, the individual employee shall be dismissed as a defendant, and the charges against the individual employee shall be erased from the record, at which time the railroad defendant shall be the sole defendant and entity responsible for the violation of the parish or municipal ordinance as originally cited.

D. The provisions of this Article shall not apply to or be available in prosecutions involving the alleged consumption of alcohol or controlled dangerous substances.

Acts 1993, No. 360, §1, eff. June 3, 1993.



CCRP 552 - Pleas at the arraignment

Art. 552. Pleas at the arraignment

There are four kinds of pleas to the indictment at the arraignment:

(1) Guilty;

(2) Not guilty;

(3) Not guilty and not guilty by reason of insanity; or

(4) Nolo contendere, which plea a court may in its discretion accept only if the offense charged is not a capital offense. If a court accepts such a plea, it shall impose sentence or place the defendant on probation, or release him during his good behavior, in accordance with the laws applicable to the offense. A sentence imposed upon a plea of nolo contendere is a conviction and may be considered as a prior conviction and provide a basis for prosecution or sentencing under laws pertaining to multiple offenses, and shall be a conviction for purposes of laws providing for the granting, suspension or revocation of licenses to operate motor vehicles.

Amended by Acts 1972, No. 453, §1; Acts 1977, No. 534, §1.



CCRP 553 - Method of pleading

Art. 553. Method of pleading

A. Except when otherwise provided under Paragraph B of this Article or by local rule in accordance with Article 551, the defendant in a felony case shall plead in person. In misdemeanor cases, the defendant may plead not guilty through counsel, may plead guilty through counsel with consent of the court, may appear at arraignment by way of simultaneous audio-visual transmission in accordance with local rules of court, and may plead and be arraigned in accordance with procedures established according to R.S. 32:57(C). A corporation may plead through counsel in all cases. The plea shall be made in open court and shall be immediately entered in the minutes of the court. A failure to enter a plea in the minutes shall not affect the validity of any proceeding in the case.

B. By rule adopted pursuant to R.S. 13:472, the judge of the district court or a majority of the judges in a multi-district court may permit the defendant in a noncapital felony case to waive formal arraignment and enter a plea of not guilty without pleading in person. The rule shall require that the plea be in writing and shall set forth the filing procedure. Any formal defect shall not affect the validity of the proceeding.

C. Nothing in this Article shall prohibit the court, by local rule, from providing for a defendant's appearance at his arraignment by simultaneous audio-visual transmission. For good cause shown, defense counsel may request, and the court may require the defendant's appearance in open court.

Acts 1980, No. 570, §1; Acts 1990, No. 543, §1; Acts 1990, No. 593, §1; Acts 1997, No. 1011, §1; Acts 2003, No. 206, §1.



CCRP 554 - Effect of failure to plead

Art. 554. Effect of failure to plead

A defendant shall plead when arraigned. If he stands mute, refuses to plead, or pleads evasively, a plea of not guilty shall be entered of record. When a defendant is a corporation and fails to appear for arraignment when summoned, a plea of not guilty shall be entered of record.



CCRP 555 - Waivers

Art. 555. Waivers

Any irregularity in the arraignment, including a failure to read the indictment, is waived if the defendant pleads to the indictment without objecting thereto. A failure to arraign the defendant or the fact that he did not plead, is waived if the defendant enters upon the trial without objecting thereto, and it shall be considered as if he had pleaded not guilty.



CCRP 556 - Plea of guilty or nolo contendere in misdemeanor cases; duty of court

Art. 556. Plea of guilty or nolo contendere in misdemeanor cases; duty of court

A. Except as otherwise provided in Paragraph B of this Article or in R.S. 32:57 or in any other applicable law, in a misdemeanor case, if the defendant is not represented by counsel of record, the court shall not accept a plea of guilty or nolo contendere without first determining that the plea is voluntary and is made with an understanding of the nature of the charge and of his right to be represented by counsel.

B. In a misdemeanor case in which the court determines that a sentence of imprisonment will actually be imposed or in which the conviction can be used to enhance the grade or statutory penalty for a subsequent offense, the court shall not accept a plea of guilty or nolo contendere without first addressing the defendant personally in open court and informing him of, and determining that he understands, all of the following:

(1) The nature of the charge to which the plea is offered, the mandatory minimum penalty provided by law, if any, and the maximum possible penalty provided by law.

(2) If the defendant is not represented by an attorney, that he has the right to be represented by an attorney at every stage of the proceeding against him and, if financially unable to employ counsel, one will be appointed to represent him.

(3) That he has the right to have a trial, and if the maximum penalty provided for the offense exceeds imprisonment for six months or a fine of one thousand dollars, a right to trial by a jury or by the court, at his option.

(4) At that trial he has the right to confront and cross-examine witnesses against him and the right not to be compelled to incriminate himself.

(5) That if he pleads guilty or nolo contendere there will not be a further trial of any kind, so that by pleading guilty or nolo contendere he waives the right to a trial.

C. The court shall require either:

(1) That a verbatim record of the proceedings at which the defendant enters a plea be made.

(2) That a form reflecting the court's advice to the defendant and the court's inquiry into the voluntariness of the plea be signed by the court and the defendant and filed in the record at the time of the plea.

D. Any variance from the procedures required by this Article which does not affect substantial rights of the defendant shall not invalidate the plea.

Acts 2001, No. 243, §1.



CCRP 556.1 - Plea of guilty or nolo contendere in felony cases; duty of court

Art. 556.1. Plea of guilty or nolo contendere in felony cases; duty of court

A. In a felony case, the court shall not accept a plea of guilty or nolo contendere without first addressing the defendant personally in open court and informing him of, and determining that he understands, all of the following:

(1) The nature of the charge to which the plea is offered, the mandatory minimum penalty provided by law, if any, and the maximum possible penalty provided by law.

(2) If the defendant is not represented by an attorney, that he has the right to be represented by an attorney at every stage of the proceeding against him and, if financially unable to employ counsel, one will be appointed to represent him.

(3) That he has the right to plead not guilty or to persist in that plea if it has already been made, and that he has the right to be tried by a jury and at that trial has the right to the assistance of counsel, the right to confront and cross-examine witnesses against him, and the right not to be compelled to incriminate himself.

(4) That if he pleads guilty or nolo contendere there will not be a further trial of any kind, so that by pleading guilty or nolo contendere he waives the right to a trial.

B. In a felony case, the court shall not accept a plea of guilty or nolo contendere without first addressing the defendant personally in open court and determining that the plea is voluntary and not the result of force or threats or of promises apart from a plea agreement.

C. The court shall also inquire as to whether the defendant's willingness to plead guilty or nolo contendere results from prior discussions between the district attorney and the defendant or his attorney. If a plea agreement has been reached by the parties, the court, on the record, shall require the disclosure of the agreement in open court or, on a showing of good cause, in camera, at the time the plea is offered.

D. In a felony case a verbatim record shall be made of the proceedings at which the defendant enters a plea of guilty or nolo contendere.

E. Any variance from the procedures required by this Article which does not affect substantial rights of the accused shall not invalidate the plea.

Acts 1997, No. 1061, §1; Acts 2001, No. 243, §1.



CCRP 557 - Plea of guilty in capital cases

Art. 557. Plea of guilty in capital cases

A. A court shall not receive an unqualified plea of guilty in a capital case. However, with the consent of the court and the state, a defendant may plead guilty with the stipulation either that the court shall impose a sentence of life imprisonment without benefit of probation, parole, or suspension of sentence without conducting a sentencing hearing, or that the court shall impanel a jury for the purpose of conducting a hearing to determine the issue of penalty in accordance with the applicable provisions of this Code.

B. If a defendant makes an unqualified plea, the court shall order a plea of not guilty entered for him.

Amended by Acts 1973, No. 134, §1; Acts 1995, No. 434, §1.



CCRP 558 - Plea of guilty of lesser included offense

Art. 558. Plea of guilty of lesser included offense

The defendant, with the consent of the district attorney, may plead guilty of a lesser offense that is included in the offense charged in the indictment.



CCRP 558.1 - Adjudication of not guilty by reason of insanity

Art. 558.1. Adjudication of not guilty by reason of insanity

The court may adjudicate a defendant not guilty by reason of insanity without trial, when the district attorney consents and the court makes a finding based upon expert testimony that there is a factual basis for the plea.

Added by Acts 1983, No. 530, §1.



CCRP 559 - Withdrawal or setting aside of plea of guilty

Art. 559. Withdrawal or setting aside of plea of guilty

A. Upon motion of the defendant and after a contradictory hearing, which may be waived by the state in writing, the court may permit a plea of guilty to be withdrawn at any time before sentence.

B. The court shall not accept a plea of guilty of a felony within forty-eight hours of the defendant's arrest. When such a plea has been accepted within the forty-eight hour period, the court, upon a motion filed by the defendant within thirty days after the plea was entered, shall set aside the plea and any sentence imposed thereon.

C. The admissibility of a withdrawn plea of guilty and the facts surrounding it, is governed by Louisiana Code of Evidence Article 410.

Acts 1988, No. 515, §3, eff. Jan. 1, 1989; Acts 2014, No. 85, §1.

{{NOTE: See Acts 1988, No. 515, §12, regarding effectiveness and applicability.}}



CCRP 560 - Change of plea of not guilty to guilty

Art. 560. Change of plea of not guilty to guilty

A defendant may at any time withdraw a plea of not guilty and plead guilty, subject to the limitations stated in Articles 556 through 559.



CCRP 561 - Change of plea of "not guilty" to "not guilty and not guilty by reason of insanity"

Art. 561. Change of plea of "not guilty" to "not guilty and not guilty by reason of insanity"

The defendant may withdraw a plea of "not guilty" and enter a plea of "not guilty and not guilty by reason of insanity," within ten days after arraignment. Thereafter, the court may, for good cause shown, allow such a change of plea at any time before the commencement of the trial.



CCRP 571 - Crimes for which there is no time limitation

TITLE XVII

TIME LIMITATIONS

CHAPTER 1. LIMITATIONS UPON INSTITUTION

OF PROSECUTION

Art. 571. Crimes for which there is no time limitation

There is no time limitation upon the institution of prosecution for any crime for which the punishment may be death or life imprisonment or for the crime of forcible or second degree rape (R.S. 14:42.1).

Amended by Acts 1984, No. 926, §1; Acts 2001, No. 207, §1; Acts 2015, No. 184, §6.



CCRP 571.1 - Time limitation for certain sex offenses

Art. 571.1. Time limitation for certain sex offenses

Except as provided by Article 572 of this Chapter, the time within which to institute prosecution of the following sex offenses, regardless of whether the crime involves force, serious physical injury, death, or is punishable by imprisonment at hard labor shall be thirty years: attempted first degree rape, also formerly titled aggravated rape (R.S. 14:27, R.S. 14:42), attempted second degree rape, also formerly titled forcible rape (R.S. 14:27, R.S. 14:42.1), sexual battery (R.S. 14:43.1), second degree sexual battery (R.S. 14:43.2), oral sexual battery (R.S. 14:43.3), human trafficking (R.S. 14:46.2(B)(2) or (3)), trafficking of children for sexual purposes (R.S. 14:46.3), felony carnal knowledge of a juvenile (R.S. 14:80), indecent behavior with juveniles (R.S. 14:81), pornography involving juveniles (R.S. 14:81.1), molestation of a juvenile (R.S. 14:81.2), prostitution of persons under eighteen (R.S. 14:82.1), enticing persons into prostitution (R.S. 14:86), crime against nature (R.S. 14:89), aggravated crime against nature (R.S. 14:89.1), crime against nature by solicitation (R.S. 14:89.2(B)(3)), that involves a victim under seventeen years of age. This thirty-year period begins to run when the victim attains the age of eighteen.

Acts 1993, No. 592, §1, eff. June 15, 1993; Acts 2001, No. 207, §1; Acts 2001, No. 533, §1; Acts 2003, No. 809, §1, eff. July 1, 2003; Acts 2004, No. 676, §3; Acts 2005, No. 186, §1; Acts 2012, No. 446, §5; Acts 2014, No. 602, §2, eff. June 12, 2014; Acts 2016, No. 41, §1.



CCRP 572 - Limitation of prosecution of noncapital offenses

Art. 572. Limitation of prosecution of noncapital offenses

A. Except as provided in Articles 571 and 571.1, no person shall be prosecuted, tried, or punished for an offense not punishable by death or life imprisonment, unless the prosecution is instituted within the following periods of time after the offense has been committed:

(1) Six years, for a felony necessarily punishable by imprisonment at hard labor.

(2) Four years, for a felony not necessarily punishable by imprisonment at hard labor.

(3) Two years, for a misdemeanor punishable by a fine, or imprisonment, or both.

(4) Six months, for a misdemeanor punishable only by a fine or forfeiture.

B.(1) Notwithstanding the provisions of Article 571.1 and Paragraph A of this Article, prosecutions for any sex offense may be commenced beyond the time limitations set forth in this Title if the identity of the offender is established after the expiration of such time limitation through the use of a DNA profile.

(2) A prosecution under the exception provided by this Paragraph shall be commenced within three years from the date on which the identity of the suspect is established by DNA testing.

(3) For purposes of this Article, "DNA" means deoxyribonucleic acid, which is located in cells and provides an individual's personal genetic blue print and which encodes genetic information that is the basis of human heredity and forensic identification.

(4) This Paragraph shall have retroactive application to crimes committed prior to June 20, 2003.

C. Upon expiration of the time period in which a prosecution may be instituted, any bail bond applicable to that prosecution which bond has not been forfeited shall also expire, and all obligations of that bail undertaking shall be extinguished as a matter of law.

Amended by Acts 1984, No. 926, §1; Acts 2001, No. 207, §1; Acts 2003, No. 487, §2, eff. June 20, 2003; Acts 2003, No. 809, §1, eff. July 1, 2003; Acts 2006, No. 123, §1, eff. June 2, 2006.

NOTE: See Acts 2003, No. 487, §5, relative to application.



CCRP 573 - Running of time limitations; exception

Art. 573. Running of time limitations; exception

The time limitations established by Article 572 shall not commence to run as to the following offenses until the relationship or status involved has ceased to exist when:

(1) The offense charged is based on the misappropriation of any money or thing of value by one who, by virtue of his office, employment, or fiduciary relationship, has been entrusted therewith or has control thereof.

(2) The offense charged is extortion or false accounting committed by a public officer or employee in his official capacity.

(3) The offense charged is public bribery.

(4) The offense charged is aggravated battery (R.S. 14:34) and the victim is under seventeen years of age.

Added by Acts 1982, No. 753, §1; Acts 1987, No. 587, §1; Acts 1988, No. 436, §1; Acts 1988, No. 693, §1; Acts 1993, No. 592, §1, eff. June 15, 1993.



CCRP 573.1 - Running of time limitations; exception; exploitation of persons with infirmities

Art. 573.1. Running of time limitations; exception; exploitation of persons with infirmities

The time limitations established by Article 572 of this Code shall not commence to run as to the crime of exploitation of persons with infirmities (R.S. 14:93.4) until the crime is discovered by a competent victim, or in the case of an incompetent victim, by a competent third person.

Acts 2010, No. 317, §1; Acts 2014, No. 811, §31, eff. June 23, 2014.



CCRP 573.2 - Running of time limitations; exception; video voyeurism

Art. 573.2. Running of time limitations; exception; video voyeurism

The time limitations established by Article 572 shall not commence to run as to the crime of video voyeurism (R.S. 14:283) until the crime is discovered by the victim.

Acts 2016, No. 352, §1.



CCRP 574 - Conviction and punishment for lesser offenses; limitations applicable

Art. 574. Conviction and punishment for lesser offenses; limitations applicable

The time limitations applicable to the offense for which a person is prosecuted apply to a conviction or punishment for a lesser and included offense.



CCRP 575 - Interruption of time limitations

Art. 575. Interruption of time limitations

The periods of limitation established by this Chapter shall be interrupted when the defendant:

(1) For the purpose of avoiding detection, apprehension or prosecution, flees from the state, is outside the state, or is absent from his usual place of abode within the state; or

(2) Lacks mental capacity to proceed at trial and is committed in accordance with Article 648 of this Code.

Amended by Acts 1979, No. 318, §1.



CCRP 576 - Filing of new charges upon dismissal of prosecution

Art. 576. Filing of new charges upon dismissal of prosecution

When a criminal prosecution is timely instituted in a court of proper jurisdiction and the prosecution is dismissed by the district attorney with the defendant's consent, or before the first witness is sworn at the trial on the merits, or the indictment is dismissed by a court for any error, defect, irregularity, or deficiency, a new prosecution for the same offense or for a lesser offense based on the same facts may be instituted within the time established by this Chapter or within six months from the date of dismissal, whichever is longer.

A new prosecution shall not be instituted under this article following a dismissal of the prosecution by the district attorney unless the state shows that the dismissal was not for the purpose of avoiding the time limitation for commencement of trial established by Article 578.



CCRP 577 - Pleading of limitation; burden of proof

Art. 577. Pleading of limitation; burden of proof

The issue that a prosecution was not timely instituted may be raised at any time, but only once, and shall be tried by the court alone. If raised during the trial, a hearing thereon may be deferred until the end of the trial.

The state shall not be required to allege facts showing that the time limitation has not expired, but when the issue is raised, the state has the burden of proving the facts necessary to show that the prosecution was timely instituted.



CCRP 578 - General rule

CHAPTER 2. LIMITATIONS UPON TRIAL

Art. 578. General rule

A. Except as otherwise provided in this Chapter, no trial shall be commenced nor any bail obligation be enforceable:

(1) In capital cases after three years from the date of institution of the prosecution;

(2) In other felony cases after two years from the date of institution of the prosecution; and

(3) In misdemeanor cases after one year from the date of institution of the prosecution.

B. The offense charged shall determine the applicable limitation.

Acts 2006, No. 123, §1, eff. June 2, 2006.



CCRP 579 - Interruption of time limitation

Art. 579. Interruption of time limitation

A. The period of limitation established by Article 578 shall be interrupted if:

(1) The defendant at any time, with the purpose to avoid detection, apprehension, or prosecution, flees from the state, is outside the state, or is absent from his usual place of abode within the state; or

(2) The defendant cannot be tried because of insanity or because his presence for trial cannot be obtained by legal process, or for any other cause beyond the control of the state; or

(3) The defendant fails to appear at any proceeding pursuant to actual notice, proof of which appears of record.

B. The periods of limitation established by Article 578 shall commence to run anew from the date the cause of interruption no longer exists.

C. If the defendant fails to appear in court pursuant to any provision of this Article and the defendant is subsequently arrested, the periods of limitations established by Article 578 of this Code shall not commence to run anew until the defendant appears in person in open court where the case on the original charge is pending, or the district attorney prosecuting the original charge has notice of the defendant's custodial location. For purposes of this Paragraph, "notice" shall mean either of the following:

(1) Filing in the court record by either the defendant or his counsel advising the court of his incarceration with a copy provided to the district attorney and certification of notice provided to the district attorney.

(2) Following the seventy-two hour hearing provided by Article 230.1 of this Code, actual notice of arrest is provided to the district attorney and filed in the record of the proceeding of which the warrant against the defendant was issued.

Amended by Acts 1984, No. 671, §1; Acts 2013, No. 6, §1.



CCRP 580 - Suspension of time limitations

Art. 580. Suspension of time limitations

A. When a defendant files a motion to quash or other preliminary plea, the running of the periods of limitation established by Article 578 shall be suspended until the ruling of the court thereon; but in no case shall the state have less than one year after the ruling to commence the trial.

B. The periods of limitation established by Article 578 shall also be suspended if the court grants a continuance in accordance with the provisions of Paragraph B of Article 709.

Acts 2010, No. 744, §1, eff. June 29, 2010.



CCRP 581 - Expiration of limitations; motion to quash; effect

Art. 581. Expiration of limitations; motion to quash; effect

Upon the expiration of the limitations established by this Chapter, the court shall, upon motion of the defendant, dismiss the indictment. This right of dismissal is waived unless the motion to quash is made prior to trial.

If the indictment is dismissed under this article, there shall be no further prosecution against the defendant for the same or a lesser offense based on the same facts.



CCRP 582 - Time limitations; effect of new trial

Art. 582. Time limitations; effect of new trial

When a defendant obtains a new trial or there is a mistrial, the state must commence the second trial within one year from the date the new trial is granted, or the mistrial is ordered, or within the period established by Article 578, whichever is longer.



CCRP 583 - Interruption of time limitation where new trial

Art. 583. Interruption of time limitation where new trial

The period of limitation established by Article 582 shall be interrupted by any of the causes stated in Article 579. Where such interruption occurs, the state must commence the new trial within one year from the date the cause of interruption no longer exists.

Added by Acts 1972, No. 647, §1.



CCRP 591 - Double jeopardy; definition

TITLE XVIII

DOUBLE JEOPARDY

Art. 591. Double jeopardy; definition

No person shall be twice put in jeopardy of life or liberty for the same offense, except, when on his own motion, a new trial has been granted or judgment has been arrested, or where there has been a mistrial legally ordered under the provisions of Article 775 or ordered with the express consent of the defendant.



CCRP 592 - When jeopardy begins

Art. 592. When jeopardy begins

When a defendant pleads not guilty and is tried by jury, jeopardy begins when the jury panel is sworn pursuant to Article 790. When a defendant pleads not guilty, and is tried without a jury, jeopardy begins when the first witness is sworn at the trial on the merits. When a defendant pleads guilty, jeopardy begins when a valid sentence is imposed.

Acts 1990, No. 525, §1.



CCRP 593 - Method of pleading

Art. 593. Method of pleading

Double jeopardy shall be raised by a written motion setting forth the name of the court, the proceeding in which the defendant was in jeopardy, and the facts constituting double jeopardy.



CCRP 594 - Method of trial; time for disposition

Art. 594. Method of trial; time for disposition

Double jeopardy may be raised at any time, but only once, and shall be tried by the court alone. If raised during the trial, a hearing thereon may be deferred until the end of the trial.



CCRP 595 - Double jeopardy; when not applicable

Art. 595. Double jeopardy; when not applicable

A person shall not be considered as having been in jeopardy in a trial in which:

(1) The court was illegally constituted or lacked jurisdiction;

(2) The prosecution was dismissed because it was instituted in an improper venue; or

(3) The indictment was invalid.



CCRP 596 - Requirements for double jeopardy

Art. 596. Requirements for double jeopardy

Double jeopardy exists in a second trial only when the charge in that trial is:

(1) Identical with or a different grade of the same offense for which the defendant was in jeopardy in the first trial, whether or not a responsive verdict could have been rendered in the first trial as to the charge in the second trial; or

(2) Based on a part of a continuous offense for which offense the defendant was in jeopardy in the first trial.



CCRP 597 - Prosecution in other jurisdiction

Art. 597. Prosecution in other jurisdiction

Double jeopardy does not apply to a prosecution under a law enacted by the Louisiana Legislature if the prior jeopardy was in a prosecution under the laws of another state or the United States.

Amended by Acts 1972, No. 648, §1.



CCRP 598 - Effect of verdict

Art. 598. Effect of verdict

A. When a person is found guilty of a lesser degree of the offense charged, the verdict or judgment of the court is an acquittal of all greater offenses charged in the indictment and the defendant cannot thereafter be tried for those offenses on a new trial.

B. When a jury returns a verdict in the sentencing hearing in a capital case determining that the defendant should be sentenced to life imprisonment, the defendant cannot thereafter be sentenced to death for that offense on a new trial.

Amended by Acts 1973, No. 133, §1; Acts 1980, No. 430, §1; Acts 1988, No. 779, §1, eff. July 18, 1988.



CCRP 611 - Venue; trial where offense committed

TITLE XIX

JURISDICTION AND VENUE

Art. 611. Venue; trial where offense committed

A. All trials shall take place in the parish where the offense has been committed, unless the venue is changed. If acts constituting an offense or if the elements of an offense occurred in more than one place, in or out of the parish or state, the offense is deemed to have been committed in any parish in this state in which any such act or element occurred.

B. If the offender is charged with the crime of first or second degree murder and it cannot be determined where the offense or the elements of the offense occurred, the offense is deemed to have been committed in the parish where the body of the victim was found.

C. If the offender is charged with the crime of identity theft, the offense is deemed to have been committed either in the parish where the theft occurred or where the victim resides.

Acts 2004, No. 379, §1; Acts 2006, No. 158, §1.



CCRP 612 - Offenses on railway trains, vessels, aircraft, or other vehicles

Art. 612. Offenses on railway trains, vessels, aircraft, or other vehicles

If an offense is committed on a train, vessel, aircraft, or other public or private vehicle while in transit in this state and the exact place of the offense in this state cannot be established, the offense is deemed to have been committed in any parish through or over which the train, vessel, aircraft, or other vehicle passed, and in which the crime could have been committed.



CCRP 613 - Jurisdiction of court where body of water is parish boundary

Art. 613. Jurisdiction of court where body of water is parish boundary

When a river, bayou, lake, water course, or other body of water is the boundary of any parish, the jurisdiction of the court of such parish extends to the middle of such river, bayou, lake, water course, or other body of water.



CCRP 614 - Venue where offense committed within one hundred feet of parish boundary

Art. 614. Venue where offense committed within one hundred feet of parish boundary

An offense committed on the boundary line of two parishes or within one hundred feet thereof is deemed to have been committed in either parish.



CCRP 615 - Improper venue; pleading

Art. 615. Improper venue; pleading

Improper venue shall be raised in advance of trial by motion to quash, and shall be tried by the judge alone. Venue shall not be considered an essential element to be proven by the state at trial, rather it shall be a jurisdictional matter to be proven by the state by a preponderance of the evidence and decided by the court in advance of trial.

Acts 1988, No. 554, §1.



CCRP 621 - Motion; form; time for filing

TITLE XX CHANGE OF VENUE

Art. 621. Motion; form; time for filing

A motion for a change of venue may be filed by either the state or the defendant. It shall be filed in accordance with Article 521; or thereafter, in the discretion of the court, any time before the first witness is sworn at the trial of the merits. The motion shall be in writing, sworn to by mover or his counsel, and shall contain:

(1) Allegations of fact upon which the motion is based; and

(2) A statement that the motion is not made for the purpose of delay, but to obtain a fair and impartial trial.

A contradictory hearing shall be held upon the motion.

Amended by Acts 1970, No. 291, §1; Acts 1978, No. 735, §2.



CCRP 622 - Grounds for change of venue

Art. 622. Grounds for change of venue

A change of venue shall be granted when the applicant proves that by reason of prejudice existing in the public mind or because of undue influence, or that for any other reason, a fair and impartial trial cannot be obtained in the parish where the prosecution is pending.

In deciding whether to grant a change of venue the court shall consider whether the prejudice, the influence, or the other reasons are such that they will affect the answers of jurors on the voir dire examination or the testimony of witnesses at the trial.



CCRP 623 - Change granted; transfer

Art. 623. Change granted; transfer

When a change of venue is granted, the court shall transfer the case to another parish.



CCRP 623.1 - Capital cases; transfer of jury

Art. 623.1. Capital cases; transfer of jury

In a case involving a capital offense, upon motion to transfer a jury or on its own motion, if the court determines it is in the interest of justice, the court may, as an alternative to transferring the case to another parish after a change of venue is granted, select a jury in the parish to which venue would otherwise have been transferred, and thereafter, transfer such jury to the court in which the case is pending.

Acts 1991, No. 82, §1.



CCRP 624 - Grant of change of venue; procedure

Art. 624. Grant of change of venue; procedure

When a change of venue is granted, the clerk of the court in which the case is pending shall make and retain copies of all documents relating to the case. He shall deliver the original documents together with certified copies of all minute entries of the case to the clerk of the court to which the case is transferred, who shall enter the case upon the docket of the court, and the case shall be proceeded with in the same manner as if the proceedings had originally been instituted therein.



CCRP 625 - Transfer of defendant in custody

Art. 625. Transfer of defendant in custody

If a defendant is in custody when a change of venue is granted, the sheriff shall immediately deliver him to the sheriff of the parish to which the case is transferred, who shall hold him in custody until otherwise ordered by the court.



CCRP 626 - Change of venue where defendant is on bail

Art. 626. Change of venue where defendant is on bail

If a defendant has furnished bail prior to a change of venue, his obligation and that of the surety on his bond shall be the same as if the prosecution had been instituted in the court to which the case is transferred.



CCRP 627 - Appeals

Art. 627. Appeals

If a change of venue is granted to the defendant over the objection of the state, or if the court denies an application by the state for a change of venue, the state shall have the right to appeal from the ruling, within the legal delays for making a motion for an appeal, before a trial on the merits. Prior to sentence the defendant may not appeal from a ruling changing or refusing to change the venue.



CCRP 641 - Mental incapacity to proceed defined

TITLE XXI

INSANITY PROCEEDINGS

CHAPTER 1. MENTAL INCAPACITY TO PROCEED

Art. 641. Mental incapacity to proceed defined

Mental incapacity to proceed exists when, as a result of mental disease or defect, a defendant presently lacks the capacity to understand the proceedings against him or to assist in his defense.



CCRP 642 - How mental incapacity is raised; effect

Art. 642. How mental incapacity is raised; effect

The defendant's mental incapacity to proceed may be raised at any time by the defense, the district attorney, or the court. When the question of the defendant's mental incapacity to proceed is raised, there shall be no further steps in the criminal prosecution, except the institution of prosecution, until the defendant is found to have the mental capacity to proceed.



CCRP 643 - Order for mental examination

Art. 643. Order for mental examination

The court shall order a mental examination of the defendant when it has reasonable ground to doubt the defendant's mental capacity to proceed. Prior to the ordering of any such mental examination, the court shall appoint counsel to represent the defendant if he has not already retained counsel.

Amended by Acts 1975, No. 325, §1.



CCRP 644 - Appointment of sanity commission; examination of defendant

Art. 644. Appointment of sanity commission; examination of defendant

A. Within seven days after a mental examination is ordered, the court shall appoint a sanity commission to examine and report upon the mental condition of the defendant. The sanity commission shall consist of at least two and not more than three members who are licensed to practice medicine in Louisiana, who have been in the actual practice of medicine for not less than three consecutive years immediately preceding the appointment, and who are qualified by training or experience in forensic evaluations. The court may appoint, in lieu of one physician, a clinical psychologist or medical psychologist who is licensed to practice psychology in Louisiana, who has been engaged in the practice of clinical or counseling psychology for not less than three consecutive years immediately preceding the appointment, and who is qualified by training or experience in forensic evaluations. Every sanity commission shall have at least one psychiatrist as a member of the commission, unless one is not reasonably available, in which case, the commission shall have at least one clinical psychologist as a member of the commission. No more than one member of the sanity commission shall be the coroner or any of his deputies.

B. The members of the sanity commission appointed to make the examination shall have free access to the defendant at all reasonable times. The court shall subpoena witnesses to attend the examination at the request of the defendant, the commission, or any member thereof.

C. For the purpose of the mental examination, the court may order a defendant previously released on bail to appear for mental examinations and hearings in the same manner as other criminal proceedings.

D.(1) The court, in any judicial district which enters into a cooperative endeavor agreement with the local mental health unit, in lieu of appointing a sanity commission as provided in Paragraph A, may appoint the local mental health unit to examine and report on the mental condition of the defendant. If the local mental health unit is ordered to conduct the examination, it shall form a clinical team, consisting of at least two but not more than three members, to conduct the examination. The clinical team shall be composed of one or more licensed physicians with at least three years experience in the study of psychiatry in an approved United States General Psychiatry Residency Program; if only one such licensed physician is a member of the clinical team, the remaining members of the clinical team may be composed of clinical psychologists, medical psychologists, or licensed clinical social workers, who are qualified by training or experience in forensic evaluations.

(2)(a) With respect to all other provisions of the Code of Criminal Procedure in which the term "sanity commission" is designated, it shall also mean and include, for the exclusive purpose of this Article, a clinical team designated by the local health unit to conduct the examination of the defendant in accordance with this Paragraph.

(b) "Local mental health unit" as used in this Paragraph shall mean a legislatively created Human Services Authority.

Acts 1975, No. 325, §1; Acts 1987, No. 577, §1; Acts 1990, No. 488, §1; Acts 1994, 3rd Ex. Sess., No. 67, §1, eff. July 7, 1994; Acts 1997, No. 1222, §1; Acts 1999, No. 1309, §10, eff. Jan. 1, 2000; Acts 2009, No. 251, §1, eff. Jan. 1, 2010.



CCRP 644.1 - Sanity proceedings for juvenile defendants transferred to criminal court

Art. 644.1. Sanity proceedings for juvenile defendants transferred to criminal court

A. Any juvenile transferred for criminal trial in accordance with Articles 305 and 857 of the Children's Code may seek a special sanity hearing which shall be conducted in accordance with Articles 833 through 836 of the Children's Code.

B. The determination of the juvenile's capacity or incapacity to proceed to trial shall be governed by the provisions of Articles 837 and 838 of the Children's Code. In all other cases, the provisions of Code of Criminal Procedure Articles 648 through 649.1 shall govern the determination of capacity or incapacity to proceed to trial.

Acts 2006, No. 308, §1; Acts 2012, No. 698, §2.



CCRP 645 - Report of sanity commission

Art. 645. Report of sanity commission

A.(1) The report of the sanity commission members shall address their specific findings with regard to all of the following:

(a) The defendant's capacity to understand the proceedings against him.

(b) His ability to assist in his defense.

(c) His need for inpatient hospitalization in the event he is found incompetent.

(2) The fact that the defendant claims to be unable to remember the time period surrounding the alleged offense shall not, by itself, bar a finding of competency if the defendant otherwise understands the charges against him and can assist in his defense.

B. The report of the sanity commission shall be filed in triplicate with the presiding judge within thirty days after the date of the order of appointment. The time for filing may be extended by the court. The clerk shall make copies of the report available to the district attorney and to the defendant or his counsel without cost.

Acts 1990, No. 436, §1.



CCRP 646 - Examination by physician retained by defense or district attorney

Art. 646. Examination by physician retained by defense or district attorney

The court order for a mental examination shall not deprive the defendant or the district attorney of the right to an independent mental examination by a physician or mental health expert of his choice, and such physician or mental health expert shall be permitted to have reasonable access to the defendant for the purposes of the examination.

Acts 1999, No. 1104, §1.



CCRP 647 - Determination of mental capacity to proceed

Art. 647. Determination of mental capacity to proceed

The issue of the defendant's mental capacity to proceed shall be determined by the court in a contradictory hearing. The report of the sanity commission is admissible in evidence at the hearing, and members of the sanity commission may be called as witnesses by the court, the defense, or the district attorney. Regardless of who calls them as witnesses, the members of the commission are subject to cross-examination by the defense, by the district attorney, and by the court. Other evidence pertaining to the defendant's mental capacity to proceed may be introduced at the hearing by the defense and by the district attorney.



CCRP 648 - Procedure after determination of mental capacity or incapacity

Art. 648. Procedure after determination of mental capacity or incapacity

A. The criminal prosecution shall be resumed unless the court determines by a preponderance of the evidence that the defendant does not have the mental capacity to proceed. If the court determines that the defendant lacks mental capacity to proceed, the proceedings shall be suspended and one of the following dispositions made:

(1) If the court determines that the defendant's mental capacity is likely to be restored within ninety days by outpatient care and treatment at an institution as defined by R.S. 28:2(29) while remaining in the custody of the criminal authorities, and if the person is not charged with a felony or a misdemeanor classified as an offense against the person and is considered by the court to be unlikely to commit crimes of violence, then the court may order outpatient care and treatment at any institution as defined by R.S. 28:2(29).

(2)(a) Except as otherwise provided for in Subsubparagraph (b) of this Subparagraph, if the person is charged with a felony, or with a misdemeanor violation of R.S. 14:35.3, and is considered by the court to be likely to commit crimes of violence, and the court determines that his mental capacity is likely to be restored within ninety days as a result of treatment, the court may order immediate jail-based treatment by the Louisiana Department of Health not to exceed ninety days. Otherwise, if his capacity cannot be restored within ninety days and inpatient treatment is recommended, the court shall commit the defendant to the Feliciana Forensic Facility.

(b) If a person is charged with a felony violation of the Uniform Controlled Dangerous Substances Law, except for violations punishable under the provisions of R.S. 40:966(D) and (F) and R.S. 40:967(F)(1)(b) and (c), (2), and (3), and the court determines that his mental capacity cannot be restored within ninety days, the court shall release the person for outpatient competency restoration or other appropriate treatment.

(c) If a person is charged with a misdemeanor classified as an offense against a person, except for a misdemeanor violation of R.S. 14:35.3, and the court determines that his mental capacity cannot be restored within ninety days, the court shall release the person for outpatient competency restoration or other appropriate treatment.

(d) If a defendant committed to the Feliciana Forensic Facility is held in a parish jail for one hundred eighty days after the court's determination that he lacks the mental capacity to proceed, the court shall order a status conference to be held with the defense and the district attorney present, and for good cause shown and on motion of the defendant or the district attorney or on the court's own motion, the court shall order a contradictory hearing to determine whether there has been a change in the defendant's condition or other circumstances sufficient to warrant a modification of the previous order.

(e) If a defendant committed to the Feliciana Forensic Facility is held in a parish jail for one hundred eighty days after the initial status conference provided in Item (d) of this Subparagraph, the court shall order a contradictory hearing to determine whether to release the defendant or to order the appropriate authorities to institute civil commitment proceedings pursuant to R.S. 28:54. The defendant shall remain in custody pending such civil commitment proceedings. If the defendant is civilly committed to a treatment facility pursuant to Title 28 of the Louisiana Revised Statutes of 1950, the director of the institution designated for the patient's treatment shall, in writing, notify the court and the district attorney when the patient is to be discharged or conditionally discharged, as long as the charges are pending.

B.(1) In no instance shall such custody, care, and treatment exceed the time of the maximum sentence the defendant could receive if convicted of the crime with which he is charged. At any time after commitment and on the recommendation of the superintendent of the institution that the defendant will not attain the capacity to proceed with his trial in the foreseeable future, the court shall, within sixty days and after at least ten days notice to the district attorney, defendant's counsel, and the Bureau of Legal Services of the Louisiana Department of Health, conduct a contradictory hearing to determine whether the mentally defective defendant is, and will in the foreseeable future be, incapable of standing trial and whether he is a danger to himself or others.

(2) Repealed by Acts 2008, No. 861, §2, eff. July 9, 2008.

(3) If, after the hearing, the court determines that the incompetent defendant is unlikely in the foreseeable future to be capable of standing trial, the court shall order the defendant released or remanded to the custody of the Louisiana Department of Health which, within ten days exclusive of weekends and holidays, may institute civil commitment proceedings pursuant to Title 28 of the Louisiana Revised Statutes of 1950, or release the defendant. The defendant shall remain in custody pending such civil commitment proceedings. If the defendant is committed to a treatment facility pursuant to Title 28 of the Louisiana Revised Statutes of 1950, the director of the institution designated for the patient's treatment shall, in writing, notify the court and the district attorney when the patient is to be discharged or conditionally discharged, as long as the charges are pending. If not dismissed without prejudice at an earlier trial, charges against an unrestorable incompetent defendant shall be dismissed on the date upon which his sentence would have expired had he been convicted and received the maximum sentence for the crime charged, or on the date five years from the date of his arrest for such charges, whichever is sooner, except for the following charges:

(a) Charges of a crime of violence as defined in R.S. 14:2(B).

(b) R.S. 14:46 (false imprisonment).

(c) R.S. 14:46.1 (false imprisonment; offender armed with dangerous weapon).

(d) R.S. 14:52 (simple arson).

(e) R.S. 14:62 (simple burglary).

(f) R.S. 14:62.3 (unauthorized entry of an inhabited dwelling).

(g) R.S. 14:89(A)(2) (crime against nature).

(h) R.S. 14:89.1(A)(2) (aggravated crime against nature).

(i) R.S. 14:801 (carnal knowledge of a juvenile).

(j) R.S. 14:81 (indecent behavior with juveniles).

(k) R.S. 14:81.1 (pornography involving juveniles).

(l) R.S. 14:81.2 (molestation of a juvenile or a person with a physical or mental disability).

(m) R.S. 14:92 (contributing to the delinquency of juveniles).

(n) R.S. 14:92.1 (encouraging or contributing to child delinquency, dependency, or neglect).

(o) R.S. 14:93 (cruelty to juveniles).

(p) R.S. 14:93.2.3 (second degree cruelty to juveniles).

(q) R.S. 14:93.3 (cruelty to persons with infirmities).

(r) R.S. 14:93.4 (exploitation of persons with infirmities).

(s) R.S. 14:93.5 (sexual battery of persons with infirmities).

(t) R.S. 14:102 (cruelty to animals).

(u) R.S. 14:106 (obscenity).

(v) R.S. 14:283 (video voyeurism).

(w) R.S. 14:284 (Peeping Tom).

(x) Charges against a defendant who has been convicted of a felony offense within ten years prior to the date on which he was charged for the current offense.

C. The superintendent of the forensic unit of the Feliciana Forensic Facility shall admit only those persons specified in R.S. 28:25.1 and those persons found not guilty by reason of insanity on conditional release who have a physician's emergency certificate or who seek voluntary admission pursuant to Article 658(B)(4) of this Code.

Acts 1975, No. 325, §1; Acts 1979, No. 318, §1; Acts 1980, No. 612, §1; Acts 1982, No. 495, §1; Acts 1983, No. 399, §1; Acts 1987, No. 928, §1, eff. July 20, 1987; Acts 1988, No. 383, §1; Acts 1990, No. 755, §1; Acts 1992, No. 400, §1; Acts 1995, No. 800, §1; Acts 1997, No. 723, §1; Acts 2001, No. 472, §1; Acts 2008, No. 861, §§1, 2, eff. July 9, 2008; Acts 2010, No. 419, §1, eff. June 21, 2010; Acts 2014, No. 602, §2, eff. June 12, 2014; Acts 2014, No. 811, §31, eff. June 23, 2014.

1R.S. 14:80 changed to felony carnal knowledge of a juvenile by Acts 2001, No. 796, §1.



CCRP 648.1 - Information required prior to admission

Art. 648.1. Information required prior to admission

No superintendent of an institution shall admit a defendant found by the court to lack the mental capacity to proceed pursuant to Article 648 unless he is furnished by the court the following information:

(1) The name and address of the defendant's attorney.

(2) The crime or crimes with which the defendant is charged and the date of such charge or charges.

(3) A copy of the report of the sanity commission.

(4) Any other pertinent information concerning the defendant's health which has come to the attention of the court such as injuries sustained at the time of arrest or injuries sustained following incarceration.

(5) A copy of the defendant's criminal history record.

(6) A copy of the police report concerning the charged offense.

(7) A copy of the judgment and order specifying the nature and purpose of the commitment or recommitment to the state institution.

Acts 1975, No. 325, §2; Acts 1990, No. 754, §1; Acts 1992, No. 399, §1.



CCRP 649 - Procedure when capacity regained

Art. 649. Procedure when capacity regained

A. At any time after a defendant's commitment, if either the superintendent of the mental institution or the administrator of outreach forensic services reports to the committing court that the defendant presently has the mental capacity to proceed, the defendant, if hospitalized, shall be discharged from the mental institution and released to the custody of the sheriff of the parish from which the defendant was committed, and the court shall hold a contradictory hearing within thirty days on that issue. No defendant shall be released prior to the holding of the contradictory hearing on his release unless the office of the district attorney in charge of the prosecution of the defendant receives seven days notice of the pending release of the defendant.

B. Prior to such a hearing, the court shall appoint counsel to represent the defendant, if the defendant does not have counsel, and may order a mental examination by a sanity commission appointed in conformity with Article 644. The report of the superintendent of the mental institution or the administrator of outreach services may be stipulated to and submitted by the state and the defense in lieu of a mental examination by a sanity commission. If the committing court does not hold a hearing within thirty days, the sheriff of the parish from which the defendant was committed shall appear at the institution within seven days thereafter and shall receive and hold the defendant in custody pending further orders of the committing court. If the sheriff fails to appear with a court order and accept custody of the defendant, the superintendent of the state mental institution or the director of the mental health unit shall notify the judicial administrator and the attorney general of such fact. Thereafter the Criminal Court Fund of the parish from which the defendant was committed shall pay to the general fund of the state the sum of one hundred dollars a day until the sheriff appears and accepts custody of the defendant for the court.

C. The district attorney or the defense may apply to the court to have the proceedings resumed, on the ground that the defendant presently has the mental capacity to proceed. Upon receipt of such application the court shall hold a contradictory hearing to determine if there is reasonable ground to believe that the defendant presently has the mental capacity to proceed. The court may direct the superintendent of the mental institution where the defendant is committed or the administrator of outreach forensic services, if treatment is initiated in jail, to make a report and recommendation prior to such hearing as to whether the defendant presently has capacity to proceed, or may order an independent mental examination by a sanity commission appointed in conformity with Article 644.

D. Reports as to present mental capacity to proceed shall be filed in conformity with Article 645, and the court's determination of present mental capacity to proceed shall be made in conformity with the appropriate provisions of Articles 646 and 647.

E. If the court determines that the defendant has the mental capacity to proceed, the proceedings shall be promptly resumed.

Acts 1975, No. 325, §1; Acts 1987, No. 928, §1, eff. July 20, l987; Acts 1988, No. 383, §1; Acts 1990, No. 490, §1; Acts 1992, No. 397, §1.



CCRP 649.1 - Prescribed medication; administration

Art. 649.1. Prescribed medication; administration

When a person is returned to the committing court from an institution pursuant to Article 649 pending a sanity hearing, and the superintendent of the committing institution deems it necessary that the patient receive prescribed medication, it shall be the duty of the chief administrative officer of the parish jail to make such medication available to the person until such time as the coroner or another physician finds that the medication or its prescribed dosage is no longer necessary.

Added by Acts 1975, No. 325, §2.



CCRP 650 - Mental examination after plea of insanity

CHAPTER 2. DEFENSE OF INSANITY AT TIME OF OFFENSE

Art. 650. Mental examination after plea of insanity

When a defendant enters a combined plea of "not guilty and not guilty by reason of insanity," the court may appoint a sanity commission as provided in Article 644 to make an examination as to the defendant's mental condition at the time of the offense. The court may also order the commission to make an examination as to the defendant's present mental capacity to proceed. Mental examinations and reports under this article shall be conducted and filed in conformity with Articles 644 through 646.



CCRP 651 - When defense of insanity at time of offense is available; method of trial

Art. 651. When defense of insanity at time of offense is available; method of trial

When a defendant is tried upon a plea of "not guilty", evidence of insanity or mental defect at the time of the offense shall not be admissible.

The defenses available under a combined plea of "not guilty and not guilty by reason of insanity" shall be tried together.



CCRP 652 - Burden of proof

Art. 652. Burden of proof

The defendant has the burden of establishing the defense of insanity at the time of the offense by a preponderance of the evidence.



CCRP 653 - Testimony of members of sanity commission

Art. 653. Testimony of members of sanity commission

Upon the trial of the defense of insanity at the time of the offense, the members of the sanity commission may be called as witnesses by the court, the defense, or the district attorney. Regardless of who calls them as witnesses, the members of the commission are subject to cross-examination by the defense, by the district attorney, and by the court. Other evidence pertaining to the defense of insanity at the time of the offense may be introduced at the trial by the defense and by the district attorney.



CCRP 654 - Legal effect of acquittal on ground of insanity; commitment

Art. 654. Legal effect of acquittal on ground of insanity; commitment

When a verdict of not guilty by reason of insanity is returned in a capital case, the court shall commit the defendant to a proper state mental institution or to a private mental institution approved by the court for custody, care, and treatment.

When a defendant is found not guilty by reason of insanity in any other felony case, the court shall remand him to the parish jail or to a private mental institution approved by the court and shall promptly hold a contradictory hearing at which the defendant shall have the burden of proof, to determine whether the defendant can be discharged or can be released on probation, without danger to others or to himself. If the court determines that the defendant cannot be released without danger to others or to himself, it shall order him committed to a proper state mental institution or to a private mental institution approved by the court for custody, care, and treatment. If the court determines that the defendant can be discharged or released on probation without danger to others or to himself, the court shall either order his discharge, or order his release on probation subject to specified conditions for a fixed or an indeterminate period. The court shall assign written findings of fact and conclusions of law; however, the assignment of reasons shall not delay the implementation of judgment.

Amended by Acts 1975, No. 805, §1; Acts 1982, No. 689, §1.



CCRP 654.1 - Information required prior to admission

Art. 654.1. Information required prior to admission

No superintendent of a mental institution shall admit a defendant found not guilty by reason of insanity pursuant to Article 654 unless the court furnishes the following information:

(1) The defendant's commitment order specifying not guilty by reason of insanity.

(2) A copy of the defendant's criminal history record.

(3) A police report concerning the charged offense.

(4) Victim and witness statements, if any.

(5) The name, address, and telephone number of the district attorney who prosecuted the defendant.

Acts 1990, No. 753, §1.



CCRP 655 - Application for discharge or release on probation; review panel

Art. 655. Application for discharge or release on probation; review panel

A. When the superintendent of a mental institution is of the opinion that a person committed pursuant to Article 654 can be discharged or can be released on probation, without danger to others or to himself, he shall recommend the discharge or release of the person in a report to a review panel comprised of the person's treating physician, the clinical director of the facility to which the person is committed, and a physician or psychologist who served on the sanity commission which recommended commitment of the person. If any member of the panel is unable to serve, a physician or a psychologist engaged in the practice of clinical or counseling psychology with at least three years' experience in the field of mental health shall be appointed by the remaining members. The panel shall review all reports received promptly. After review, the panel shall make a recommendation to the court by which the person was committed as to the person's mental condition and whether he can be discharged, conditionally or unconditionally, or placed on probation, without being a danger to others or himself. If the review panel recommends to the court that the person be discharged, conditionally or unconditionally, or placed on probation, the court shall conduct a contradictory hearing following notice to the district attorney.

B. A person committed pursuant to Article 654 may make application to the review panel for discharge or for release on probation. Such application by a committed person may not be filed until the committed person has been confined for a period of at least six months after the original commitment. If the review panel recommends to the court that the person be discharged, conditionally or unconditionally, or placed on probation, the court shall conduct a hearing following notice to the district attorney. If the recommendation of the review panel or the court is adverse, the applicant shall not be permitted to file another application until one year has elapsed from the date of determination.

C. The superintendent of the mental institution shall, under both Paragraphs A and B of this article, transmit a copy of this report and recommendation to the person committed or his attorney and to the district attorney of the parish from which the person was committed.

Acts 1985, No. 925, §1; Acts 1987, No. 928, §1, eff. July 20, 1987.



CCRP 656 - Additional mental examinations

Art. 656. Additional mental examinations

A. Upon receipt of the superintendent's report, filed in conformity with Article 655, the review panel may examine the committed person and report, to the court promptly, whether he can be safely discharged, conditionally or unconditionally, or be safely released on probation, without danger to others or to himself.

B. The committed person or the district attorney may also retain a physician to examine the committed person for the same purpose. The physician's report shall be filed with the court.

C. Upon receipt by the superintendent of the state hospital or other treatment facility to which the person has been committed of the recommendation of the hospital-based treatment team that the person is appropriate for probated outpatient status as set forth in this Chapter, the superintendent shall immediately forward such recommendation to the administrator of the conditional release program, together with the proposed aftercare plans. The administrator or a designee shall submit to the review panel a recommended plan, if appropriate, for outpatient supervision and monitoring. The plan shall set forth any additional terms and conditions to be followed during outpatient status, if recommended.

Acts 1987, No. 928, §1, eff. July 20, 1987; Acts 1995, No. 800, §1.



CCRP 657 - Discharge or release; hearing

Art. 657. Discharge or release; hearing

After considering the report or reports filed pursuant to Articles 655 and 656, the court may either continue the commitment or hold a contradictory hearing to determine whether the committed person is no longer mentally ill as defined by R.S. 28:2(14) and can be discharged, or can be released on probation, without danger to others or to himself as defined by R.S. 28:2(3) and (4). At the hearing the burden shall be upon the state to seek continuance of the confinement by proving by clear and convincing evidence that the committed person is currently both mentally ill and dangerous. After the hearing, and upon filing written findings of fact and conclusions of law, the court may order the committed person discharged, released on probation subject to specified conditions for a fixed or an indeterminate period, or recommitted to the state mental institution. A copy of the judgment and order containing the written findings of fact and conclusions of law shall be forwarded to the administrator of the forensic facility. Notice to the counsel for the committed person and the district attorney of the contradictory hearing shall be given at least thirty days prior to the hearing.

Acts 1992, No. 398, §1; Acts 1993, No. 700, §1.



CCRP 657.1 - Conditional release; criteria

Art. 657.1. Conditional release; criteria

A. At any time the court considers a recommendation from the hospital-based review panel that the person may be discharged or released on probation, it may place the insanity acquittee on conditional release if it finds the following:

(1) Based on the factors which the court shall consider pursuant to Article 657, he does not need inpatient hospitalization but needs outpatient treatment, supervision, and monitoring to prevent his condition from deteriorating to a degree that he would likely become dangerous to self and others.

(2) Appropriate outpatient treatment, supervision, and monitoring are reasonably available.

(3) There is significant reason to believe that the insanity acquittee, if conditionally released, would comply with the conditions specified.

(4) Conditional release will not present an undue risk of danger to others or self, as defined in R.S. 28:2(3) and (4).

B. The court shall subject a conditionally released insanity acquittee to such orders and conditions it deems will best meet the acquittee's need for treatment, supervision, and monitoring and will best serve the interests of justice and society.

C. These provisions for conditional release may also be applied to discharges of pretrial defendants found unrestorably incompetent to proceed pursuant to Article 648(B).

Acts 1995, No. 800, §1.



CCRP 657.2 - Conditional release; additional requirements

Art. 657.2. Conditional release; additional requirements

A. Upon an application for conditional release of a person, who has been committed to a state hospital or other treatment facility pursuant to this Chapter upon the grounds that the adverse effects of a mental illness are in remission, and if after a hearing the court determines that the applicant will not likely be a danger to others or himself, as defined in R.S. 28:2(3) and (4), if he is under supervision and his treatment is monitored in the community, the court shall not consider the applicant to be in stable remission from the adverse effects of a mental illness until the applicant is placed with an appropriate forensic conditional release program for at least one year but not more than five years.

B. For good cause shown, placement in a conditional release program may be extended after five years in one-year increments at a yearly contradictory hearing with the state.

C. All or a substantial portion of the program shall include outpatient treatment, supervision, and monitoring.

D. At the termination of conditional release, the person may continue to receive appropriate treatment services, if recommended by the treating psychiatrist, from public or private mental health agencies, with inactive supervision provided by the division of probation and parole of the Department of Public Safety and Corrections.

Acts 1995, No. 800, §1.



CCRP 658 - Probation; conditional release; reporting

Art. 658. Probation; conditional release; reporting

A. When the committed person is released on probation, which shall also be known as conditional release, the clerk of court shall deliver to him a certificate setting forth the period and the conditions of his probation. It shall be a condition of every such probation that the person released shall be recommitted if he becomes dangerous to others or to himself for reasons of mental illness, substance abuse, or intellectual disability. The probationer shall be required to agree in writing to the conditions of his probation.

B.(1) The probationer shall be under the supervision of the division of probation and parole. When the probationer violates or is about to violate the conditions of his probation, he may be arrested and detained in conformity with the applicable provisions of Article 899 of this Code.

(2) The Louisiana Department of Health shall be responsible for the community treatment and monitoring of persons placed on outpatient status under this Chapter. These services shall be available on a parish or regional basis. The department may provide treatment services directly or through contracts with private providers or local jurisdictions.

(3) The department shall designate for each parish or for each region comprised of two or more parishes a conditional release program coordinator, who shall be responsible for the provisions specified in this Chapter. The coordinator shall monitor the forensic aftercare provider's implementation of the conditional release order and the forensic aftercare provider's submission to the court of written reports on the acquittee's progress, adjustment in the community, and compliance with the order no less frequently than ninety days after admission to the program and every one hundred eighty days thereafter.

(4) If a person on conditional release or otherwise probated under this Chapter is in need of acute, i.e. short-term, hospitalization and is not charged with a new criminal offense, he may be voluntarily admitted pursuant to R.S. 28:52 or admitted by emergency certificate pursuant to R.S. 28:53 to the Feliciana Forensic Facility or to another suitable treatment facility, with subsequent notice to the court. Transportation to and from the receiving hospital may be effected by the Feliciana Forensic Facility or the sheriff of the parish of incarceration. Hospital discharge of the person under this provision shall be at the discretion of the clinical director of the facility and a hospital admission pursuant to this provision will not be grounds for revocation or recommitment under Subparagraph (C)(4) of this Article. However, the discharge of a person based on the need for indefinite hospitalization or noncompliance with treatment recommendations shall be grounds for revocation or recommitment.

(5) The division of probation and parole or the Louisiana Department of Health through the conditional release program coordinator or a designee shall immediately notify the court of any substantive violations or imminent violations of the conditions of a person's probated release and shall present recommendations to the court regarding whether the court should revoke the probation and recommit the probationer to a state mental institution or other recommendations as may be appropriate.

(6) The court, on its own motion or that of the district attorney or probation officer, or upon receiving a report recommending revocation or other disposition from the conditional release program coordinator, may cause the person to be arrested, if he is not already in custody, and shall immediately hold a hearing to consider the violations listed or transfer the case to the parish of commitment, if different from that of the arrest, at which place the hearing should be held as soon as possible.

C. If the court determines that there has been a violation or that the probationer was about to violate the conditions of release or probation it may do any of the following:

(1) Reprimand and warn the probationer.

(2) Order that supervision be intensified.

(3) Modify or add additional conditions to the probation.

(4) Revoke the probation and recommit the probationer to a state mental institution, subject to consideration for discharge or release on probation only after one year has elapsed from the date of revocation and in accordance with the procedure prescribed in Articles 655 through 657 of this Code for a first application and hearing. If the probation is revoked and the probationer recommitted, the court shall provide the hospital with the report of the probation officer or forensic aftercare provider regarding the details of the violations involved.

D. The court may completely discharge the probationer after the expiration of one year in a supervised conditional release program only on recommendation of the director of the division of probation and parole or the administrator of the conditional release program or on other proper evidence of expected outpatient compliance with any continued treatment recommendations, and after a contradictory hearing with the district attorney.

E. No person who is on outpatient conditional release status pursuant to this Chapter shall leave this state without first obtaining written approval to do so from the director of the division of probation and parole and the administrator of the conditional release program. Any person who violates the provisions of this Paragraph may be fined not more than one thousand dollars or imprisoned with or without hard labor for not more than one year, or both.

Acts 1985, No. 925, §1; Acts 1995, No. 800, §1; Acts 2014, No. 811, §31, eff. June 23, 2014.



CCRP 659 - Costs of mental examinations prior to commitment

CHAPTER 3. COSTS

Art. 659. Costs of mental examinations prior to commitment

The fees and expenses of physicians, including coroners and other physicians in the employ of the state or its political subdivisions, appointed by a court to make a mental examination and report prior to commitment shall be fixed by the court in an amount not less than the fees set forth in R.S. 13:5706 and shall be paid by the parish where the prosecution was instituted. The fee paid to the coroner or other physician in the employ of the state shall be in addition to his salary. Use of the facilities of a state mental institution in making the mental examination shall be without cost to the parish.

Acts 2001, No. 467, §1.



CCRP 660 - Institutional costs after commitment

Art. 660. Institutional costs after commitment

The custody, care, and treatment of a defendant committed under the provisions of this Title, and mental examinations and reports subsequent thereto by physicians on the medical staff of the institution, shall be without cost to the parish from which the defendant was committed. When a physician on the medical staff of the institution is called to testify at a hearing or trial concerning a mental examination made by him, he shall be entitled to a reasonable expert witness fee to be fixed by the court, and to reimbursement for traveling expenses in conformity with law, with such fees and expenses to be paid by the parish where the prosecution was instituted.



CCRP 661 - Progress reports; responsibility to furnish

CHAPTER 4. PROGRESS REPORTS

Art. 661. Progress reports; responsibility to furnish

The superintendent of each mental institution and the director of each mental health unit throughout the state shall furnish progress reports every six months on each patient committed under the provisions of this Title. Copies of such reports shall be furnished to the committing court, the judicial administrator, and the attorney general of the state.

Added by Acts 1975, No. 325, §3.



CCRP 671 - Grounds for recusation of judge

TITLE XXII

RECUSATION OF JUDGES AND DISTRICT ATTORNEYS

CHAPTER 1. RECUSATION OF JUDGES

Art. 671. Grounds for recusation of judge

A. In a criminal case a judge of any court, trial or appellate, shall be recused when he:

(1) Is biased, prejudiced, or personally interested in the cause to such an extent that he would be unable to conduct a fair and impartial trial;

(2) Is the spouse of the accused, of the party injured, of an attorney employed in the cause, or of the district attorney; or is related to the accused or the party injured, or to the spouse of the accused or party injured, within the fourth degree; or is related to an attorney employed in the cause or to the district attorney, or to the spouse of either, within the second degree;

(3) Has been employed or consulted as an attorney in the cause, or has been associated with an attorney during the latter's employment in the cause;

(4) Is a witness in the cause;

(5) Has performed a judicial act in the case in another court; or

(6) Would be unable, for any other reason, to conduct a fair and impartial trial.

B. In any cause in which the state, or a political subdivision thereof, or a religious body is interested, the fact that the judge is a citizen of the state or a resident of the political subdivision, or pays taxes thereto, or is a member of the religious body is not of itself a ground for recusation.

Acts 1988, No. 515, §3, eff. Jan. 1, 1989.

{{NOTE: SEE ACTS 1988, NO. 515, §12.}}



CCRP 672 - Recusation on court's own motion; by supreme court

Art. 672. Recusation on court's own motion; by supreme court

A judge may recuse himself, whether a motion for his recusation has been filed by a party or not, in any case in which a ground for recusation exists.

On the written application of a trial judge, the supreme court may recuse him for any reason that it considers sufficient.



CCRP 673 - Judge may act until recused

Art. 673. Judge may act until recused

A judge has full power and authority to act, even though a ground for recusation exists, until he is recused, or a motion for his recusation is filed. The judge to whom the motion to recuse is assigned shall have full power and authority to act in the cause pending the disposition of the motion to recuse.

Acts 2010, No. 262, §2.



CCRP 674 - Procedure for recusation of trial judge

Art. 674. Procedure for recusation of trial judge

A party desiring to recuse a trial judge shall file a written motion therefor assigning the ground for recusation. The motion shall be filed prior to commencement of the trial unless the party discovers the facts constituting the ground for recusation thereafter, in which event it shall be filed immediately after the facts are discovered, but prior to verdict or judgment. If a valid ground for recusation is set forth in the motion, the judge shall either recuse himself, or refer the motion for hearing to another judge or to a judge ad hoc, as provided in Article 675.



CCRP 675 - Selection of judge ad hoc to try motion to recuse

Art. 675. Selection of judge ad hoc to try motion to recuse

A. In a court having two judges, the judge who is sought to be recused shall refer the motion to recuse to the other judge of that court.

B. In a court having more than two judges, the motion to recuse shall be referred to another judge of the court through a random process as provided by the rules of court.

C. When the ground assigned for the recusation of the judge of a district court having one judge is that he is biased, prejudiced, or personally interested in the cause, the judge shall appoint a district judge of an adjoining district to try the motion to recuse. When any other ground is assigned for the recusation of such a district judge, he may appoint either a district judge of an adjoining district or a lawyer domiciled in the judicial district who has the qualifications of a district judge to try the motion to recuse. In a city court, a separate juvenile court, or a family court, when the court has a single judge, the judge shall refer the motion to recuse to a district judge of his district.

D. The order of the court appointing a judge ad hoc shall be entered on the minutes of the court, and the clerk of court shall forward a certified copy of the order to the appointed judge ad hoc. The motion to recuse shall be tried promptly in a contradictory hearing in the court in which the case is pending.

Acts 2001, No. 417, §2.



CCRP 676 - Judge ad hoc to try case when judge recused

Art. 676. Judge ad hoc to try case when judge recused

A. When a district court judge, or a judge of a separate juvenile court or of a family court, recuses himself, a judge ad hoc shall be assigned to try the case in the manner provided by Article 675 for the appointment of a judge ad hoc to try a motion to recuse. When a city court judge of a court having a single judge recuses himself, he shall appoint to try the case either a city court judge from an adjoining parish or a lawyer who is domiciled in the parish and has the qualifications of a city court judge.

B. When a district court judge or a judge of a separate juvenile court or of a family court is recused after a trial of the motion, the matter shall be reassigned to another judge for trial of the case in accordance with the procedures contained in Code of Criminal Procedure Article 675. When a city court judge of a court having a single judge is recused after a trial on the motion, the judge ad hoc who tried the motion to recuse shall appoint to try the case either a city court judge from an adjoining parish or a lawyer who is domiciled in the parish and has the qualifications of a city court judge.

C. When a city court has two judges, if a judge recuses himself or is recused, the case shall be tried by the other judge of that court.

D. When a city court has more than two judges, if a judge recuses himself or is recused, the case shall be tried by another judge of that court through a random reassignment process.

E. The judge ad hoc has the same power and authority to dispose of the case as the recused judge would have.

Amended by Acts 1972, No. 191, §1; Acts 2001, No. 417, §2.



CCRP 677 - Supreme court appointment of judge ad hoc

Art. 677. Supreme court appointment of judge ad hoc

In a case in which the district judge is recused, even when a judge ad hoc has been appointed for the trial of the case under Article 676, the defendant or the district attorney may apply to the supreme court for the appointment of another district judge as judge ad hoc to try the case. If the supreme court deems it in the interest of justice, it shall make such appointment.

The order of the supreme court appointing a judge ad hoc shall be entered on its minutes. The clerk of the supreme court shall forward a certified copy of the order to the appointed judge ad hoc, and a certified copy to the clerk of the district court where the case is pending, for entry in its minutes.



CCRP 678 - Recusation of judge ad hoc

Art. 678. Recusation of judge ad hoc

A judge ad hoc appointed to try a motion to recuse a judge, or appointed to try the case, may be recused on the grounds and in the manner provided in this Chapter for the recusation of judges.



CCRP 679 - Recusation of an appellate judge and a supreme court justice

Art. 679. Recusation of an appellate judge and a supreme court justice

A. When a written motion is filed to recuse a judge of a court of appeal, he may recuse himself or the motion shall be heard by the other judges on the panel to which the cause is assigned, or by all judges of the court, except the judge sought to be recused, sitting en banc.

B. When a judge of a court of appeal recuses himself or is recused, the court shall appoint another of its judges to act for the recused judge in the hearing and disposition of the case.

C. When a written motion is filed to recuse a justice of the supreme court, he may recuse himself or the motion shall be heard by the other justices of the court.

D. When a justice of the supreme court recuses himself, or is recused, the court may have the case argued before and disposed of by the other justices or appoint a judge of a district court or of a court of appeal to sit as a member of the court in the hearing and disposition of the case.

Acts 1997, No. 887, §1.



CCRP 680 - Grounds for recusation of district attorney

CHAPTER 2. RECUSATION OF DISTRICT ATTORNEYS;

DISTRICT ATTORNEY AD HOC

Art. 680. Grounds for recusation of district attorney

A district attorney shall be recused when he:

(1) Has a personal interest in the cause or grand jury proceeding which is in conflict with fair and impartial administration of justice;

(2) Is related to the party accused or to the party injured, or to the spouse of the accused or party injured, or to a party who is a focus of a grand jury investigation, to such an extent that it may appreciably influence him in the performance of the duties of his office; or

(3) Has been employed or consulted in the case as attorney for the defendant before his election or appointment as district attorney.

Amended by Acts 1980, No. 195, §1, eff. July 8, 1980.



CCRP 681 - Procedure for recusation of district attorney

Art. 681. Procedure for recusation of district attorney

A district attorney may recuse himself, whether a motion for his recusation has been filed or not, in any case in which a ground for recusation exists. A motion to recuse the district attorney shall be in writing and shall set forth the grounds therefor. The motion shall be filed in accordance with Article 521, and shall be tried in a contradictory hearing. If a ground for recusation is established the judge shall recuse the district attorney.

Amended by Acts 1978, No. 735, §2.



CCRP 682 - Appointment of substitute for a recused district attorney

Art. 682. Appointment of substitute for a recused district attorney

When a district attorney is recused, or recuses himself, the trial judge shall either appoint an attorney at law, who has the qualifications of a district attorney and is not an assistant to the recused district attorney, to act in the place of the district attorney in the case, or shall notify the attorney general in writing of the recusation. In the latter instance, it shall be the duty of the attorney general to appoint a member of his staff or a district attorney of another district to act in the place of the recused district attorney. The substitute appointed for the recused district attorney shall have all powers of the recused district attorney with reference to the case.

Amended by Acts 1972, No. 652, §1; Acts 2009, No. 271, §1.



CCRP 683 - Disability or absence of district attorney

Art. 683. Disability or absence of district attorney

When a district attorney is unable to perform his duties for any cause, other than recusation, death, or resignation or removal from office, an assistant district attorney shall act in his place. When the district attorney still holds office and there is no assistant district attorney, the trial judge shall appoint an attorney at law of that district, having the qualifications of a district attorney, to act in his place during his disability or absence. If the trial judge is unable to make the appointment, he shall certify the fact in writing to the attorney general, who shall appoint a district attorney of another district to act in place of the regular district attorney. The temporary district attorney shall have all powers of the district attorney during the time of his disability or absence.



CCRP 683.1 - Costs of prosecution and investigation

Art. 683.1. Costs of prosecution and investigation

A. Whenever the district attorney of the parish of original jurisdiction and venue is recused or requests another district attorney or the attorney general to undertake a prosecution or an investigation reasonably related to a possible prosecution and such other district attorney or the attorney general actually undertakes same, the costs of such prosecution and investigation shall be borne by the parish of original jurisdiction and venue, which shall reimburse such other district attorney or the attorney general therefor.

B. For the purposes of this Article, "costs of prosecution and investigation" include not only unreimbursed court costs but also the actual costs of travel, including mileage or transportation costs, lodging, and meals, all in accord with the travel regulations of the Division of Administration; the actual costs of experts and expert witnesses, their actual costs of travel, including mileage or transportation costs, lodging, and meals; laboratory fees, and all other actual costs of performing the prosecution and investigation.

Acts 1986, No. 895, §1.



CCRP 684 - Review of recusation ruling

CHAPTER 3. REVIEW OF RECUSATION RULING

Art. 684. Review of recusation ruling

If a judge or a district attorney is recused over the objection of the state, or if an application by the state for recusation of a judge is denied, the state may apply for a review of the ruling by supervisory writs. The defendant may not appeal prior to sentence from a ruling recusing or refusing to recuse the judge or the district attorney.

Acts 1997, No. 887, §1.



CCRP 691 - Dismissal of prosecution by district attorney

TITLE XXIII

DISMISSAL OF PROSECUTION

Art. 691. Dismissal of prosecution by district attorney

The district attorney has the power, in his discretion, to dismiss an indictment or a count in an indictment, and in order to exercise that power it is not necessary that he obtain consent of the court. The dismissal may be made orally by the district attorney in open court, or by a written statement of the dismissal signed by the district attorney and filed with the clerk of court. The clerk of court shall cause the dismissal to be entered on the minutes of the court.

Amended by Acts 1968, No. 142, §1.



CCRP 692 - Dismissal of indictment after conviction

Art. 692. Dismissal of indictment after conviction

After conviction, the district attorney is authorized to dismiss an indictment or count thereof only:

(1) When a new trial has been granted.

(2) When a motion in arrest of judgment has been sustained.

Acts 1983, No. 588, §1.



CCRP 693 - Effect of dismissal

Art. 693. Effect of dismissal

Dismissal by the district attorney of an indictment or of a count of an indictment, discharges that particular indictment or count. The dismissal is not a bar to a subsequent prosecution, except that:

(1) A dismissal entered without the defendant's consent after the first witness is sworn at the trial on the merits, shall operate as an acquittal and bar a subsequent prosecution for the charge dismissed; and

(2) A dismissal entered after a city court conviction has been appealed to the district court for a trial de novo, shall operate as an acquittal and bar a subsequent prosecution for the charge dismissed.



CCRP 701 - Right to a speedy trial

TITLE XXIV. PROCEDURES PRIOR TO TRIAL

CHAPTER 1. SETTING CASES FOR TRIAL

Art. 701. Right to a speedy trial

A. The state and the defendant have the right to a speedy trial.

B. The time period for filing a bill of information or indictment after arrest shall be as follows:

(1)(a) When the defendant is continued in custody subsequent to an arrest, an indictment or information shall be filed within forty-five days of the arrest if the defendant is being held for a misdemeanor and within sixty days of the arrest if the defendant is being held for a felony.

(b) When the defendant is continued in custody subsequent to an arrest, an indictment shall be filed within one hundred twenty days of the arrest if the defendant is being held for a felony for which the punishment may be death or life imprisonment.

(2) When the defendant is not continued in custody subsequent to arrest, an indictment or information shall be filed within ninety days of the arrest if the defendant is booked with a misdemeanor and one hundred fifty days of the arrest if the defendant is booked with a felony.

Failure to institute prosecution as provided in Subparagraph (1) shall result in release of the defendant if, after contradictory hearing with the district attorney, just cause for the failure is not shown. If just cause is shown, the court shall reconsider bail for the defendant. Failure to institute prosecution as provided in Subparagraph (2) shall result in the release of the bail obligation if, after contradictory hearing with the district attorney, just cause for the delay is not shown.

C. Upon filing of a bill of information or indictment, the district attorney shall set the matter for arraignment within thirty days unless just cause for a longer delay is shown.

D.(1) A motion by the defendant for a speedy trial, in order to be valid, must be accompanied by an affidavit by defendant's counsel certifying that the defendant and his counsel are prepared to proceed to trial within the delays set forth in this Article. After the filing of a motion for a speedy trial by the defendant and his counsel the time period for commencement of trial shall be as follows:

(a) The trial of a defendant charged with a felony shall commence within one hundred twenty days if he is continued in custody and within one hundred eighty days if he is not continued in custody.

(b) The trial of a defendant charged with a misdemeanor shall commence within thirty days if he is continued in custody and within sixty days if he is not continued in custody.

(2) Failure to commence trial within the time periods provided above shall result in the release of the defendant without bail or in the discharge of the bail obligation, if after contradictory hearing with the district attorney, just cause for the delay is not shown.

E. "Just cause" as used in this Article shall include any grounds beyond the control of the State or the Court.

F. A motion for a speedy trial filed by the defendant, but not verified by the affidavit of his counsel, shall be set for contradictory hearing within thirty days.

Amended by Acts 1981, No. 181, §1; Acts 1982, No. 462, §1; Acts 1993, No. 682, §1; Acts 2007, No. 295, §1.



CCRP 702 - Setting cases for trial

Art. 702. Setting cases for trial

Cases shall be set for trial by the court on motion of the state, and may be set for trial on motion of the defendant.

Courts shall adopt rules governing the procedure for setting cases for trial and giving notice thereof. The defendant shall be given notice of trial sufficiently in advance thereof so that he may summon his witnesses.



CCRP 703 - Motion to suppress evidence

CHAPTER 2. MOTION TO SUPPRESS EVIDENCE

Art. 703. Motion to suppress evidence

A. A defendant adversely affected may move to suppress any evidence from use at the trial on the merits on the ground that it was unconstitutionally obtained.

B. A defendant may move on any constitutional ground to suppress a confession or statement of any nature made by the defendant.

C. A motion filed under the provisions of this Article must be filed in accordance with Article 521, unless opportunity therefor did not exist or neither the defendant nor his counsel was aware of the existence of the evidence or the ground of the motion, or unless the failure to file the motion was otherwise excusable. The court in its discretion may permit the filing of a motion to suppress at any time before or during the trial.

D. On the trial of a motion to suppress filed under the provisions of this Article, the burden of proof is on the defendant to prove the ground of his motion, except that the state shall have the burden of proving the admissibility of a purported confession or statement by the defendant or of any evidence seized without a warrant.

E.(1) An evidentiary hearing on a motion to suppress shall be held only when the defendant alleges facts that would require the granting of relief. The state may file an answer to the motion. The defendant may testify in support of a motion to suppress without being subject to examination on other matters. The defendant's testimony cannot be used by the state except for the purpose of attacking the credibility of the defendant's testimony at the trial on the merits.

(2) If the defendant testifies before the jury at the trial on the merits, he can be cross-examined on the whole case.

F. A ruling prior to trial on the merits, upon a motion to suppress, is binding at the trial. Failure to file a motion to suppress evidence in accordance with this Article prevents the defendant from objecting to its admissibility at the trial on the merits on a ground assertable by a motion to suppress.

G. When a ruling on a motion to suppress a confession or statement is adverse to the defendant, the state shall be required, prior to presenting the confession or statement to the jury, to introduce evidence concerning the circumstances surrounding the making of the confession or statement for the purpose of enabling the jury to determine the weight to be given the confession or statement.

A ruling made adversely to the defendant prior to trial upon a motion to suppress a confession or statement does not prevent the defendant from introducing evidence during the trial concerning the circumstances surrounding the making of the confession or statement for the purpose of enabling the jury to determine the weight to be given the confession or statement.

Amended by Acts 1975, No. 814, §1; Acts 1978, No. 746, §1; Acts 1980, No. 431, §1; Acts 1988, No. 515, §3, eff. Jan. 1, 1989.

{{NOTE: SEE ACTS 1988, NO. 515, §12.}}



CCRP 704 - Severance

CHAPTER 3. SEVERANCE AND CONSOLIDATION

Art. 704. Severance

Jointly indicted defendants shall be tried jointly unless:

(1) The state elects to try them separately; or

(2) The court, on motion of the defendant, and after contradictory hearing with the district attorney, is satisfied that justice requires a severance.



CCRP 705 - Effects of severance

Art. 705. Effects of severance

When the court has ordered severance of an indictment, the district attorney shall file separate indictments.

In the case of a grand jury indictment, no further action by the grand jury is required. Severed indictments shall be considered as filed on the date of the filing of the original indictment. Proceedings under the original indictment are not affected by the severance except insofar as they may be inconsistent with some other provision of this Code. The effects of a severance, as stated in this article, apply to severances under Articles 532(3) and 704.



CCRP 706 - Consolidation for trial

Art. 706. Consolidation for trial

Upon motion of a defendant, or of all defendants if there are more than one, the court may order two or more indictments consolidated for trial if the offenses and the defendants, if there are more than one, could have been joined in a single indictment. The procedure thereafter shall be the same as if the prosecution were under a single indictment.



CCRP 707 - Motion for continuance; time for filing

CHAPTER 4. CONTINUANCE

Art. 707. Motion for continuance; time for filing

A motion for a continuance shall be in writing and shall allege specifically the grounds upon which it is based and, when made by a defendant, must be verified by his affidavit or that of his counsel. It shall be filed at least seven days prior to the commencement of trial.

Upon written motion at any time and after contradictory hearing, the court may grant a continuance, but only upon a showing that such motion is in the interest of justice.

Amended by Acts 1978, No. 735, §2; Acts 1981, No. 440, §1.



CCRP 708 - Continuance and recess; definitions

Art. 708. Continuance and recess; definitions

A continuance is the postponement of a scheduled trial or hearing, and shall not be granted after the trial or hearing has commenced. A recess is a temporary adjournment of a trial or hearing that occurs after a trial or hearing has commenced.



CCRP 709 - Continuance based on absence of a witness

Art. 709. Continuance based on absence of a witness

A. A motion for a continuance based upon the absence of a witness shall state all of the following:

(1) Facts to which the absent witness is expected to testify, showing the materiality of the testimony and the necessity for the presence of the witness at the trial.

(2) Facts and circumstances showing a probability that the witness will be available at the time to which the trial is deferred.

(3) Facts showing due diligence used in an effort to procure attendance of the witness.

B. In addition to the requirements set forth in Paragraph A of this Article, when the motion for continuance is based upon the absence of a witness who is in the armed forces, the moving party, either the district attorney or the defense counsel, shall attest to facts showing that the absent witness is on active military duty in the United States Armed Forces.

Acts 2010, No. 744, §1, eff. June 29, 2010.



CCRP 710 - Prevention of continuance by admission of adverse party

Art. 710. Prevention of continuance by admission of adverse party

When a motion for a continuance is based on the absence of a material witness, and the adverse party admits that if the witness were present he would testify as stated in the motion, the court may proceed to the trial of the case. If the court is of the opinion that despite the admission, the case cannot be tried with justice to the applicant, it may require the adverse party to admit also the truth of the testimony as a condition of refusing to grant the continuance.



CCRP 711 - Trial of motion

Art. 711. Trial of motion

A motion for continuance, unless consented to, shall be tried summarily and contradictorily with the adverse party.



CCRP 712 - Discretionary grounds

Art. 712. Discretionary grounds

A motion for continuance, if timely filed, may be granted, in the discretion of the court, in any case if there is good ground therefor.



CCRP 713 - Peremptory grounds

Art. 713. Peremptory grounds

A motion for a continuance based upon peremptory grounds as provided by law shall be granted.

Amended by Acts 1982, No. 734, §1, eff. Jan. 1, 1983.



CCRP 714 - Continuance to defendants jointly indicted

Art. 714. Continuance to defendants jointly indicted

When defendants are jointly indicted and a continuance is granted to one of them, the court may grant a continuance to any of the others, on his motion. However, a continuance granted to one defendant shall not deprive other jointly indicted defendants of a prompt trial unless the state can show good ground for continuance as to them.

Amended by Acts 1968, No. 143, §1.



CCRP 715 - Continuance to definite date or indefinitely

Art. 715. Continuance to definite date or indefinitely

In granting the continuance, the judge shall fix the date upon which the trial or hearing shall proceed, if then practicable, except when both parties ask that no date be set.



CCRP 716 - Statements by the defendant, codefendants, and witnesses

CHAPTER 5. DISCOVERY AND INSPECTION

PART A. DISCOVERY BY THE DEFENDANT

Art. 716. Statements by the defendant, codefendants, and witnesses

A. Upon written motion of the defendant, the court shall order the district attorney to disclose to the defendant, and to permit or authorize the defendant to inspect and copy, photograph or otherwise reproduce any relevant written or recorded confession or statement of any nature, including recorded testimony before a grand jury, or copy thereof, of the defendant in the possession, custody, control, or knowledge of the district attorney.

B. Except as provided by Paragraph C of this Article, upon written motion of the defendant, the court shall order the district attorney to inform the defendant of the existence, but not the contents, of any oral confession or statement of any nature made by the defendant or any codefendant which the district attorney intends to offer in its case in chief at the trial, with the information as to when, where, and to whom such oral confession or statement was made.

C. Upon written motion of the defendant, the court shall order the district attorney to inform the defendant of the substance of any oral statement made by the defendant or any codefendant which the state intends to offer in its case in chief at the trial, whether before or after arrest, in response to interrogation by any person then known to the defendant or the codefendant to be a law enforcement officer.

D. Upon written motion of the defendant, the court shall order the district attorney to disclose to the defendant, and to permit or authorize the defendant to inspect and copy any written or recorded statements of any witness the state intends to call in its case in chief at the trial. For purposes of this Article: (1) "written or recorded statement of a witness" shall mean any audio or audio-video recording of an oral statement or interview of a witness, and any statement a witness writes or signs; (2) for the purposes of this Article, "trial" shall mean the phase of the case at which the state attempts to meet its burden as to guilt, and specifically does not extend to pretrial matters or hearings, or to the penalty phase in capital prosecutions. The state need not provide the defendant any written or recorded statement of its witnesses until immediately prior to the opening statement at trial.

E. Nothing in this Chapter shall be construed to require that testimony before a grand jury be recorded.

F. Nothing contained in this Chapter shall obligate the state to provide to any defendant a witness list for any trial or pretrial matter.

Added by Acts 1977, No. 515, §1; Acts 2013, No. 250, §1.

NOTE: See Acts 2013, No. 250, §2, relative to applicability.



CCRP 717 - Disclosure by the state; criminal records of defendant and witnesses; inducements to the state's witnesses

Art. 717. Disclosure by the state; criminal records of defendant and witnesses; inducements to the state's witnesses

A. Upon written motion of the defendant, the court shall order the district attorney to disclose, or to direct the appropriate law enforcement agency to disclose to the defendant, the record of arrests and convictions of the defendant, any codefendant, and any witness the state calls, or intends to call at trial.

B. The district attorney shall also disclose any inducement offered by the district attorney, or by any law enforcement officer on behalf of the district attorney, to any state witness.

C. The time for disclosure provided for by this Article shall be set by the court, provided that the district attorney shall not be required to disclose inducements or records of arrests and convictions until the commencement of trial. For any witness called by the state in its rebuttal case, the record of arrests and convictions of the rebuttal witness, and any inducement offered by the district attorney, or by any law enforcement officer on behalf of the district attorney, to secure testimony of the witness in the state's rebuttal case shall be disclosed immediately prior to the witness being sworn.

D. The provisions of Article 729.7 of this Code regarding the protection of a witness's identity shall apply to this Article.

Added by Acts 1977, No. 515, §1; Acts 2012, No. 842, §1; Acts 2013, No. 250, §1.

NOTE: See Acts 2013, No. 250, §2, relative to applicability.



CCRP 718 - Documents and tangible objects

Art. 718. Documents and tangible objects

Subject to the limitation of Article 723 of this Code, and except as otherwise prohibited by law, upon written motion of the defendant, the court shall order the district attorney to permit or authorize the defendant to inspect and copy, photograph or otherwise reproduce law enforcement reports created and known to the prosecutor made in connection with the particular case, and to permit or authorize the defendant or an expert working with the defendant, to inspect, copy, examine, test scientifically, photograph, or otherwise reproduce books, papers, documents, photographs, tangible objects, buildings, places, or copies or portions thereof that are within the possession, custody, or control of the state, and that are intended for use by the state as evidence in its case in chief at trial, or were obtained from or belong to the defendant.

Added by Acts 1977, No. 515, §1; Acts 2012, No. 842, §1; Acts 2013, No. 250, §1.

NOTE: See Acts 2013, No. 250, §2, relative to applicability.



CCRP 718.1 - Evidence of obscenity, video voyeurism, or pornography involving juveniles; prohibition on reproduction of pornography involving juveniles

Art. 718.1. Evidence of obscenity, video voyeurism, or pornography involving juveniles; prohibition on reproduction of pornography involving juveniles

A. In any criminal proceeding, any property or material that is alleged to constitute evidence of obscenity as defined in R.S. 14:106(A)(2) that is unlawfully possessed, video voyeurism as defined in R.S. 14:283, or pornography involving juveniles as defined in R.S. 14:81.1, shall remain in the care, custody, and control of the investigating law enforcement agency, the court, or the district attorney.

B. Notwithstanding any other provision of law to the contrary, the court shall deny any request by the defendant to copy, photograph, duplicate, or otherwise reproduce any property or material that is alleged to constitute evidence of obscenity as defined in R.S. 14:106(A)(2) that is unlawfully possessed, video voyeurism as defined in R.S. 14:283, or pornography involving juveniles as defined in R.S. 14:81.1, provided that the district attorney makes the property or material reasonably available to the defendant.

C. For purposes of this Article, the property or material shall be deemed reasonably available to the defendant if the district attorney provides ample opportunity for the inspection, viewing, and examination at the office of the district attorney of the property or material by the defendant, the defendant's attorney, and any individual the defendant may seek to qualify to furnish expert testimony at trial.

D. Any material described in Paragraph A of this Article shall be contraband and shall not be disseminated or viewed by anyone other than as provided for in this Article or for the purposes of prosecution of the related criminal offenses. The court may issue any orders it deems appropriate to ensure that the privacy concerns of the victim are addressed.

Acts 2012, No. 404, §1; Acts 2012, No. 558, §1, eff. June 5, 2012; Acts 2016, No. 82, §1.



CCRP 719 - Reports of examinations and tests

Art. 719. Reports of examinations and tests

A. Upon written motion of the defendant, the court shall order the district attorney to permit or authorize the defendant to inspect and copy, photograph, or otherwise reproduce any results or reports, or copies thereof, of a physical or mental examination, and of scientific tests or experiments, made in connection with or material to the particular case, that are in the possession, custody, control, or knowledge of the district attorney and intended for use at trial. If the witness preparing the report will be called as an expert, the report shall contain the witness's area of expertise, his qualifications, a list of materials upon which his conclusion is based, and his opinion and the reason therefor. If the expert witness has not reduced his results to writing, or if the expert witness's written report does not contain the information required of an expert as provided in this Article, the state must produce for the defendant a written summary containing any information required to be produced pursuant to this Article but absent from a written report, if any, including the name of the expert witness, his qualifications, a list of materials upon which his conclusion is based, and his opinion and the reason therefor.

B. In addition, upon motion of the defendant, whenever the court orders the defendant to provide urine, blood, saliva, or hair samples or samples of other bodily substances for deoxyribonucleic acid testing in a criminal case, the defendant shall be authorized to acquire one-half of the deoxyribonucleic acid sample to be tested separately by the defendant at his expense.

Added by Acts 1977, No. 515, §1; Acts 1997, No. 1074, §1; Acts 2013, No. 250, §1.

NOTE: See Acts 2013, No. 250, §2, relative to applicability.



CCRP 720 - Evidence of other crimes

Art. 720. Evidence of other crimes

Upon written motion of defendant, the court shall order the district attorney to inform the defendant of the state's intent to offer evidence of the commission of any other crime admissible under the authority of Code of Evidence Articles 404 and 412.2. However, that order shall not require the district attorney to inform the defendant of the state's intent to offer evidence of offenses which relates to conduct that constitutes an integral part of the act or transaction that is the subject of the present proceeding or other crimes for which the accused was previously convicted.

Added by Acts 1977, No. 515, §1. Acts 1988, No. 515, §3, eff. Jan. 1, 1989; Acts 2013, No. 250, §1.

NOTE: See Acts 2013, No. 250, §2, relative to applicability.



CCRP 721 - Statements of coconspirators

Art. 721. Statements of coconspirators

Upon written motion of the defendant, the court shall order the district attorney to disclose to the defendant the state's intent to use any written, recorded, or oral statements of coconspirators that the state intends to introduce in its case in chief pursuant to Code of Evidence Article 801(D)(3)(b).

Added by Acts 1977, No. 515, §1. Acts 1988, No. 515, §3, eff. Jan. 1, 1989; Acts 2013, No. 250, §1.

NOTE: See Acts 2013, No. 250, §2, relative to applicability.



CCRP 722 - Confessions and statements of codefendants

Art. 722. Confessions and statements of codefendants

Upon written motion of the defendant, the court shall order the district attorney to permit or authorize the defendant to inspect and copy, photograph, or otherwise reproduce any written or recorded confessions or statements made by a codefendant.

Added by Acts 1977, No. 515, §1; Acts 2013, No. 250, §1.

NOTE: See Acts 2013, No. 250, §2, relative to applicability.



CCRP 723 - State reports and other matters not subject to disclosure, favorable evidence

Art. 723. State reports and other matters not subject to disclosure, favorable evidence

A. Except as specifically provided in this Chapter, this Chapter does not authorize the discovery or inspection of reports, memoranda, notes, or other internal state documents made by the district attorney or by agents of the state in connection with the investigation or prosecution of the case; or of any document, notes, or other items which contain the mental impressions of any attorney for the state or any investigator working on behalf of such attorney.

B. Notwithstanding any provision to the contrary contained herein, the state shall provide the defendant with any evidence constitutionally required to be disclosed pursuant to Brady v. Maryland, 373 U.S. 83 (1963) and its progeny.

Added by Acts 1977, No. 515, §1; Acts 2013, No. 250, §1.

NOTE: See Acts 2013, No. 250, §2, relative to applicability.



CCRP 724 - Documents and tangible objects

PART B. DISCOVERY BY THE STATE

Art. 724. Documents and tangible objects

When the court grants relief sought by the defendant under Article 718 of this Code, it shall upon the motion of the district attorney, condition its order by requiring the defendant to disclose to the state, and to permit or authorize the state, or an expert working with the state, to inspect, copy, examine, test scientifically, photograph, or otherwise reproduce books, papers, documents, photographs, tangible objects, buildings, places, or copies, or portions thereof, that are in the possession, custody, or control of the defendant, and that the defendant intends to use in evidence at the trial.

Added by Acts 1977, No. 515, §1; Acts 2013, No. 250, §1.

NOTE: See Acts 2013, No. 250, §2, relative to applicability



CCRP 725 - Reports of examinations and tests

Art. 725. Reports of examinations and tests

When the court grants the relief sought by the defendant pursuant to Article 719 of this Code, it shall, upon the written motion of the state, condition its order by requiring the defendant to disclose to the state, and to permit or authorize the state, or an expert working with the state, to inspect and copy, photograph, or otherwise reproduce, and disclose to the district attorney any results of reports, or copies thereof, of physical and mental examinations and of scientific tests or experiments, made in connection with the particular case, that are in the possession, custody, control, or knowledge of the defendant, and intended for use at trial. If the witness preparing the report will be called as an expert, the report shall contain the witness's area of expertise, his qualifications, a list of materials upon which his conclusion is based, and his opinion and the reason therefor. If the expert witness has not reduced his results or reports to writing, or if the expert witness's written report does not contain the information required of an expert as provided in this Article, the defendant must produce for the state a written summary containing any information required to be produced pursuant to this Article but absent from a written report, if any, including the name of the expert witness, his qualifications, a list of materials upon which his conclusion is based, and his opinion and the reason therefor.

Added by Acts 1977, No. 515, §1; Acts 2013, No. 250, §1.

NOTE: See Acts 2013, No. 250, §2, relative to applicability.



CCRP 725.1 - Disclosure by the defendant; names of defense witnesses

Art. 725.1. Disclosure by the defendant; names of defense witnesses

A. If the defendant moves, pursuant to Article 717 of this Code, for disclosure of the records of arrests and convictions of witnesses to be called by the state in its case in chief, the defendant shall disclose to the district attorney, prior to those witnesses being sworn, the name and date of birth of the witnesses to be called by the defendant in his case in chief.

B.(1) If the defendant moves, pursuant to Article 716(D) of this Code, for disclosure of statements of witnesses to be called by the state in its case in chief, the defendant shall, upon motion by the state, disclose to the district attorney, and permit or authorize the district attorney to inspect and copy any written or recorded statements of any witness the defendant intends to call at trial.

(2) For purposes of this Article:

(a) "Trial" shall mean the phase of the case at which the defense responds to the state's attempt to meet its burden as to guilt, and specifically does not extend to pretrial matters or hearings, or to the penalty phase in capital prosecutions.

(b) "Written or recorded statement of a witness" shall mean any audio or audio-video recording of an oral statement or interview of a witness, and any statement a witness writes or signs.

Acts 2012, No. 842, §1; Acts 2013, No. 250, §1; Acts 2014, No. 791, §§21, 23.

NOTE: See Acts 2013, No. 250, §2, relative to applicability.



CCRP 726 - Notice of defense based upon mental condition

Art. 726. Notice of defense based upon mental condition

A. If a defendant intends to introduce testimony relating to a mental disease, defect, or other condition bearing upon the issue of whether he had the mental state required for the offense charged, he shall not later than ten days prior to trial or such reasonable time as the court may permit, notify the district attorney in writing of such intention and file a copy of such notice with the clerk. The court may for cause shown allow late filing of the notice or grant additional time to the parties to prepare for trial or make such other orders as may be appropriate.

B. If there is a failure to give notice as required by Subsection A of this Article, the court may exclude the testimony of any witness offered by the defendant on the issue of mental condition.

Added by Acts 1977, No. 515, §1.



CCRP 727 - Notice of alibi

Art. 727. Notice of alibi

A. Upon written demand of the district attorney stating the time, date, and place at which the alleged offense was committed, the defendant shall serve within ten days, or at such different time as the court may direct, upon the district attorney a written notice of his intention to offer a defense of alibi. Such notice by the defendant shall state the specific place or places at which the defendant claims to have been at the time of the alleged offense and the names and addresses of the witnesses upon whom he intends to rely to establish such alibi.

B. Within ten days thereafter, but in no event less than ten days before trial, unless the court otherwise directs, the district attorney shall serve upon the defendant or his attorney a written notice stating the names and addresses of the witnesses upon whom the state intends to rely to establish the defendant's presence at the scene of the alleged offense and any other witnesses to be relied on to rebut testimony of any of the defendant's alibi witnesses.

C. If prior to or during trial, a party learns of an additional witness whose identity, if known, should have been included in the information furnished under Subsection A or B, the party shall promptly notify the other party or his attorney of the existence and identity of such additional witness.

D. Upon the failure of either party to comply with the requirements of this rule, the court may exclude the testimony of any undisclosed witness offered by such party as to the defendant's absence from or presence at, the scene of the alleged offense. This rule shall not limit the right of the defendant to testify in his own behalf.

E. For good cause shown, the court may grant an exception to any of the requirements of Subsections A through D of this Section.

F. Evidence of an intention to rely upon an alibi defense, later withdrawn, or of statements made in connection with such intention, is not admissible in any civil or criminal proceeding against the person who gave notice of the intention.

Added by Acts 1977, No. 515, §1.



CCRP 728 - Defense information and other matters not subject to disclosure

Art. 728. Defense information and other matters not subject to disclosure

Except as specifically provided in this Chapter, this Chapter does not authorize the discovery or inspection of reports, memoranda, notes, or other internal documents made by the defendant or by agents of the defendant in connection with the investigation or defense of the case; or of any document, notes, or other items which contain the mental impressions of any attorney for the defendant or any investigator working on behalf of such attorney.

Added by Acts 1977, No. 515, §1; Acts 2013, No. 250, §1.

NOTE: See Acts 2013, No. 250, §2, relative to applicability.



CCRP 729 - Time and scope of motion by defendant

PART C. REGULATION OF DISCOVERY

Art. 729. Time and scope of motion by defendant

A motion for discovery by a defendant under this Chapter may be filed in accordance with Article 521 or within such reasonable time as the court may permit. The motion shall include all relief sought under this Chapter. A subsequent motion may be considered before trial, but only upon a showing that such motion would be in the interest of justice.

Added by Acts 1977, No. 515, §1. Amended by Acts 1978, No. 735, §2.



CCRP 729.1 - Court's disposition of motion for discovery; vacation or restriction of order

Art. 729.1. Court's disposition of motion for discovery; vacation or restriction of order

A. A motion for discovery shall not be denied without a contradictory hearing unless it appears on the face of the motion that, as a matter of law, the moving party is not entitled to the relief sought.

B. Upon a sufficient showing by either party, the court may at any time vacate, restrict or defer an order for discovery, or make such other order as is appropriate.

Added by Acts 1977, No. 515, §1.



CCRP 729.2 - Time, place and manner of discovery and inspection

Art. 729.2. Time, place and manner of discovery and inspection

An order of the court granting relief under this Chapter shall specify the time, place, and manner of making the discovery and inspection and may prescribe such terms and conditions as are appropriate.

Added by Acts 1977, No. 515, §1.



CCRP 729.3 - Continuing duty to disclose

Art. 729.3. Continuing duty to disclose

If, subsequent to compliance with an order issued pursuant to this Chapter and prior to or during trial, a party discovers additional evidence or decides to use additional evidence and such evidence is or may be, subject to discovery or inspection under the order issued, he shall promptly notify the other party and the court of the existence of the additional evidence, so that the court may modify its previous order or allow the other party to make an appropriate motion for additional discovery or inspection.

Added by Acts 1977, No. 515, §1.



CCRP 729.4 - Pretrial conferences

Art. 729.4. Pretrial conferences

The court may by special order or pursuant to local rules require the district attorney and defense counsel to participate in a pretrial conference for the purpose of:

(1) Disposing of discovery motions without formal hearing when there is no objection and no prior voluntary compliance with the provisions hereof; and

(2) Consideration of such other matters as may aid in the prompt and fair disposition of the charge.

Added by Acts 1977, No. 515, §1.



CCRP 729.5 - Failure to comply; sanctions

Art. 729.5. Failure to comply; sanctions

A. If at any time during the course of the proceedings it is brought to the attention of the court that a party has failed to comply with this Chapter or with an order issued pursuant to this Chapter, the court may order such party to permit the discovery or inspection, grant a continuance, order a mistrial on motion of the defendant, prohibit the party from introducing into evidence the subject matter not disclosed, or enter such other order, other than dismissal, as may be appropriate.

B. In addition to the sanctions authorized in Part A hereof, if at any time prior or subsequent to final disposition the court finds that either the state through the district attorney or assistant district attorney or the defendant or his counsel has willfully failed to comply with this Chapter or with an order issued pursuant to this Chapter, such failure shall be deemed to be a constructive contempt of court.

Added by Acts 1977, No. 515, §1.



CCRP 729.6 - Applicability of discovery

Art. 729.6. Applicability of discovery

The rules of this Chapter shall be applied in all criminal cases tried in the district, parish, and city courts. They shall be applicable following the institution of prosecution by the return of a grand jury indictment, the filing of a bill of information, or the filing of an affidavit charging an offense. However, the rules of this Chapter do not apply in city and parish courts to cases in which prosecution is instituted by affidavit for violations of city or parish ordinances defining traffic offenses.

Added by Acts 1977, No. 515, §1; Acts 2012, No. 842, §1.



CCRP 729.7 - Protection of witness identity

Art. 729.7. Protection of witness identity

A. Notwithstanding any other provision of law to the contrary, the district attorney or the defendant may delete or excise from any information required to be disclosed herein any information which identifies a witness if such party believes the witness's safety may be compromised by the disclosure. If a party objects to the deletion or excision, he must do so by written motion. The court shall maintain the deletion or excision if, at an ex parte proceeding which shall be recorded and maintained under seal, the party excising or deleting such information makes a prima facie showing that the witness's safety may be compromised by the disclosure.

B. If the information excised by a party includes the substance, or any part thereof, of any written or recorded statement of the witness, that party must provide the excised substance, or any part thereof, to the other party immediately prior to the witness's testimony at the trial.

C. If a judge finds that the party excising or deleting such information has failed to present prima facie proof to support the deletion or excision of information related to a witness, then upon the motion of either party, the court shall order an automatic stay of all matters related to the disclosure of information about the witness and maintain all proceedings under seal during the time while the moving party seeks supervisory review to the appropriate reviewing courts with appellate jurisdiction, including the Louisiana Supreme Court.

D. The rules of evidence shall not be applicable to the ex parte proceedings conducted pursuant to this Article.

Acts 2013, No. 250, §1.

NOTE: See Acts 2013, No. 250, §2, relative to applicability.



CCRP 731 - Issuance of subpoenas

TITLE XXV. COMPULSORY PROCESS

CHAPTER 1. GENERAL SECTION; SUBPOENAS

Art. 731. Issuance of subpoenas

A. The court shall issue subpoenas for the compulsory attendance of witnesses at hearings or trials when requested to do so by the state or the defendant. Clerks of court may issue subpoenas except as provided in Article 739.

B. The court and the clerks of court are authorized to place their signatures by electronic means on all subpoenas issued pursuant to this Chapter.

Amended by Acts 1980, No. 286, §1; Acts 2001, No. 54, §1; Acts 2007, No. 29, §1; Acts 2010, No. 58, §2.



CCRP 732 - Subpoena duces tecum

Art. 732. Subpoena duces tecum

A subpoena may order a person to produce at the trial or hearing, books, papers, documents, or any other tangible things in his possession or under his control, if a reasonably accurate description thereof is given; but the court shall vacate or modify the subpoena if it is unreasonable or oppressive.



CCRP 732.1 - Subpoena duces tecum regarding sex offenses against victims who are minors

Art. 732.1. Subpoena duces tecum regarding sex offenses against victims who are minors

A. The Department of Public Safety and Corrections, office of state police, the office of the attorney general, any agency that is a member of the Department of Justice Internet Crimes Against Children Task Force, or the sheriff's office investigating any sex offense as defined in R.S. 15:541 where the victim is a minor, or the offender reasonably believes that the victim is a minor, shall have the administrative authority to issue in writing and cause to be served a subpoena requiring the production and testimony described in Paragraph B of this Article upon reasonable cause to believe that an Internet service account, or online identifier as defined in R.S. 15:541(20), has been used in the commission of the offense, or in the exploitation or attempted exploitation of children.

B. Except as provided in Paragraph C of this Article, a subpoena issued under this Article may require the production of the following records or other documentation relevant to the investigation:

(1) Electronic mail address.

(2) Internet username.

(3) Internet protocol address.

(4) Name of account holder.

(5) Billing and service address.

(6) Telephone number.

(7) Account status.

(8) Method of access to the Internet.

(9) Automatic number identification records if access is by modem.

C. The following information shall not be subject to disclosure pursuant to an administrative subpoena issued pursuant to the provisions of this Article but shall be subject to disclosure pursuant to other lawful process:

(1) In-transit electronic communications.

(2) Account memberships related to Internet groups, newsgroups, mailing lists, or specific areas of interest.

(3) Account passwords.

(4) Account content, including electronic mail in any form, address books, contacts, financial records, web surfing history, Internet proxy content, or files or other digital documents stored with the account or pursuant to use of the account.

D. A subpoena issued pursuant to this Article shall describe the objects required to be produced and shall prescribe a return date with a reasonable period of time within which the objects can be assembled and made available.

E. If no case or proceeding arises from the production of records or other documentation pursuant to this Section and the time limitation for initiation of prosecution has expired, the Department of Public Safety and Corrections, office of state police, the sheriff's office, or the office of the attorney general shall destroy the records and documentation.

F. Except as provided in this Article, any information, records, or data reported or obtained pursuant to a subpoena authorized by the provisions of this Article shall remain confidential and shall not be disclosed unless in connection with a criminal case related to the subpoenaed materials.

G. Any administrative subpoena issued pursuant to this Article shall comply with the provisions of 18 U.S.C. 2703(c)(2).

Acts 2010, No. 514, §1.



CCRP 733 - Form

Art. 733. Form

A subpoena shall state the name of the court and the title of the case and shall command the attendance of a witness at a time and place specified.

Acts 1986, No. 505, §1.



CCRP 734 - Service of subpoena by sheriff; investigators

Art. 734. Service of subpoena by sheriff; investigators

A. The sheriff of any parish in which the witness may be found or of the parish in which the proceeding is pending shall serve the subpoena and make a return thereof without delay.

B. When the attorney general is involved in the conduct of a criminal case, investigators who are employed by the attorney general and who are commissioned law enforcement officers may serve any subpoena or subpoena duces tecum which is issued in that case. If an investigator who is employed by the attorney general serves a subpoena or a subpoena duces tecum under this Article, the investigator shall execute the return of service provided for in Article 736.

C. When the district attorney is involved in the investigation or prosecution of a criminal case, investigators who are employed by that district attorney and who are P.O.S.T. certified commissioned law enforcement officers may serve any subpoena or subpoena duces tecum which is issued in that case. Each investigator who serves a subpoena or subpoena duces tecum under the provisions of this Article shall execute the return of service required by Article 736.

Acts 2001, No. 304, §1; Acts 2001, No. 441, §1; Acts 2004, No. 499, §1.



CCRP 735 - Types of service

Art. 735. Types of service

A. Unless otherwise directed by the state or defendant, subpoenas shall be served by domiciliary service, personal service, or United States mail as provided in Paragraph B. Personal service is made when the sheriff tenders the subpoena to the witness. Domiciliary service is made when the sheriff leaves the subpoena at the dwelling house or usual abode of the witness with a person of suitable age and discretion residing therein as a member of the domiciliary establishment of the witness.

B.(1) The criminal sheriff for the parish of Orleans and all other sheriffs throughout the state may serve all subpoenas directed to him to be served by mailing the said subpoenas in the United States Post Office, by either certified mail, return receipt requested, or first class mail to the addressee at the address listed on the subpoena.

(2) Service by first class mail shall include a request that the enclosed return form be signed by the addressee and mailed to the sheriff. If a signed return is not received by the sheriff, the subpoena shall be served by domiciliary or personal service as provided in Paragraph A.

(3) Service by mail shall be considered personal service if the certified return receipt or the return form is signed by the addressee. Service by mail shall be considered domiciliary service if the certified return receipt or the return form is signed by anyone other than the addressee.

C. The criminal sheriff of the parish of Orleans and all other sheriffs throughout the state are hereby authorized to make service of subpoenas to law enforcement officers through the law enforcement officer's ranking officers or their designated representative, which, upon service thereof, shall have the same legal effect as if domiciliary service had been made upon the law enforcement officer named therein. This service shall be made at the district stations or departmental headquarters of said law enforcement agency. Service may consist of individual subpoenas or may consist of lists which include officer's name and badge number, case title, name of court, and date of commanded appearance. Such lists may be served by the sheriff or his deputies by means of electronic transfer to printing devices located in the district stations or departmental headquarters. The ranking officer, or his designated representative, shall sign for such subpoenas or indicate receipt by electronic verification code, and shall be required to notify the law enforcement officer named therein of receipt of the subpoenas or list.

D. This type of subpoena service shall be known as departmental subpoena service of law enforcement officers, and shall not be construed to replace domiciliary or personal service for said officers, but shall be an additional method of service.

Amended by Acts 1968, No. 512, §1; Acts 1970, No. 116, §1; Acts 1974, No. 641, §1; Acts 1988, No. 294, §1; Acts 1989, No. 338, §1.



CCRP 736 - Return of subpoena by sheriff

Art. 736. Return of subpoena by sheriff

A. The sheriff shall endorse on a copy of the subpoena the date, place, type of service, and sufficient other data to show service in compliance with law. When the witness cannot be found, the sheriff must set out in his return every fact that in his opinion justifies the return. He shall sign and return the copy promptly after the service to the court that issued the subpoena. The return, when received by the clerk, shall form part of the record and shall be considered prima facie correct.

B. The criminal sheriff for the Parish of Orleans when serving subpoenas under the provisions of Paragraph A of Article 735 of the Louisiana Code of Criminal Procedure shall endorse on a copy of the subpoena the date and time of mailing, and shall attach the return receipt of delivery from the United States Post Office showing the disposition of the envelope bearing the subpoena. He shall return the copy and the attached receipt to the court that issued the subpoena. The return, when received by the clerk, shall form part of the record and shall be considered prima facie correct and shall constitute sufficient basis for an action to cite persons for contempt for failure to appear in response thereto.

Amended by Acts 1968, No. 511, §1.



CCRP 737 - Contempt; attachment of witnesses failing to appear

Art. 737. Contempt; attachment of witnesses failing to appear

Contumacious failure to comply with a subpoena, proof of service of which appears of record, constitutes a direct contempt of the court which issued the subpoena, and the court may order the witness attached and brought to court immediately.

If an order of attachment is issued, it may be executed in any parish by the sheriff of the parish from which the attachment was issued, or by the sheriff of the parish where the witness is found.



CCRP 738 - Number of witnesses allowed

CHAPTER 2. RESTRICTIONS ON SUBPOENAS

Art. 738. Number of witnesses allowed

At a trial or hearing, each defendant in a misdemeanor case shall be allowed to summon six witnesses at the expense of the parish, and in a felony case sixteen witnesses. A defendant shall have the right of compulsory process for additional witnesses at his own expense.

Acts 2001, No. 1119, §1.



CCRP 739 - Indigent defendant

Art. 739. Indigent defendant

If a defendant is indigent and unable to pay for witnesses desired by him in addition to those summoned at the expense of the parish, he shall make a sworn application to the court for the additional witnesses. The application must allege that the testimony is relevant and material and not cumulative and that the defendant cannot safely go to trial without it.

The court shall make a private inquiry into the facts, and if satisfied that the defendant is entitled to the privilege, it shall render an order permitting the defendant to subpoena additional witnesses at the expense of the parish. If the application is denied, the court shall state the reasons for the denial in writing, which shall become part of the record.



CCRP 740 - Restrictions on subpoenas; members of the legislature and personnel

Art. 740. Restrictions on subpoenas; members of the legislature and personnel

No subpoena or order compelling discovery shall issue to compel the attendance of a member of the Louisiana Legislature, or legislative employee, except in strict conformity with the provision of R.S. 13:3667.1 and no subpoena or order compelling discovery shall issue to compel the attendance of a member or former member of the Louisiana Legislature, or legislative employee, except in strict conformity with the provision of R.S. 13:3667.3. For purposes of this Article, "legislative employee" means the clerk of the House of Representatives, the secretary of the Senate, and employees of the House of Representatives, the Senate, and the Legislative Bureau.

Acts 2006, No. 690, §3, eff. June 29, 2006; Acts 2008, No. 374, §2, eff. June 21, 2008; Acts 2012, No. 519, §2.



CCRP 741 - Method of obtaining a witness from another state

CHAPTER 3. OBTAINING WITNESSES FROM OUTSIDE

THE STATE

Art. 741. Method of obtaining a witness from another state

If a person in any state, which by its laws has made provision for commanding persons within its borders to attend and testify in criminal prosecutions or grand jury investigations commenced or about to commence in this state, is a material witness in a prosecution pending in a court of record in this state, or in a grand jury investigation which has commenced or is about to commence, a judge of such court may issue a certificate under the seal of the court stating these facts and specifying the number of days the witness shall be required. This certificate shall be presented to a judge of a court of record in the county (parish) in which the witness is found.

If the certificate recommends that the witness be taken into immediate custody and delivered to an officer of this state to assure his attendance in this state, the judge may direct that the witness be forthwith brought before him. The judge being satisfied of the desirability of custody and delivery, for which determination the certificate shall be prima facie proof, may order that the witness be forthwith taken into custody and delivered to an officer of this state. The order shall be sufficient authority for the officer to take the witness into custody and hold him unless and until he may be released by bail, recognizance, or order of the judge issuing the certificate.

If the witness is summoned to attend and testify in this state he shall be tendered the sum of ten cents a mile for each mile and five dollars for each day that he is required to travel and attend as a witness. A witness who has appeared in accordance with the provisions of the summons shall not be required to remain within the state a longer period of time than the period mentioned in the certificate, unless otherwise ordered by the court. If the witness fails without good cause to attend and testify as directed in the summons, he shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record of this state.



CCRP 742 - Method of summoning a witness in this state to testify in another state

Art. 742. Method of summoning a witness in this state to testify in another state

If a judge of a court of record in any state which by its laws has made provision for commanding persons within that state to attend and testify in this state, certifies under seal of court that there is a criminal prosecution pending in that court, or that a grand jury investigation has commenced or is about to commence, that a person being within this state is a material witness in the prosecution or grand jury investigation, and that his presence will be required for a specified number of days, upon presentation of the certificate to any judge of a court of record in the parish (county) in which the person is, the judge shall fix a time and place for a hearing and shall make an order directing the witness to appear at a time and place certain for the hearing.

If at a hearing the judge determines that the witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or grand jury investigation in the other state, and that the laws of the state in which the prosecution is pending, or grand jury investigation has commenced or is about to commence, will give to him protection from arrest and the service of civil and criminal process, he shall issue a summons, with a copy of the certificate attached, directing the witness to attend and testify in the court where the prosecution is pending, or where a grand jury investigation has commenced or is about to commence at a time and place specified in the summons. In any such hearing the certificate shall be prima facie evidence of all the facts stated therein.

If the certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state to assure his attendance in the requesting state, the judge may, in lieu of notification of the hearing, direct that the witness be forthwith brought before him for the hearing. The judge at the hearing being satisfied of the desirability of custody and delivery, for which determination the certificate shall be prima facie proof of desirability may, in lieu of issuing subpoena or summons, order that the witness be forthwith taken into custody and delivered to an officer of the requesting state.

If the witness, who is summoned as above provided, after being paid or tendered by some properly authorized person the sum of ten cents a mile for each mile and five dollars for each day, that he is required to travel and attend as a witness, fails without good cause to attend and testify as directed in the summons, he shall be punished in the manner provided by law for the punishment of any witness who disobeys a summons issued from a court of record in this state.



CCRP 743 - Exemption from arrest and service of process

Art. 743. Exemption from arrest and service of process

If a person comes into this state in obedience to a summons directing him to attend and testify in this state, he shall not, while in this state pursuant to such summons or order, be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this state under the summons.

If a person passes through this state while going to another state in obedience to a summons or order to attend and testify in that state or while returning therefrom, he shall not, while so passing through this state be subject to arrest, or the service of process, civil or criminal, in connection with matters which arose before his entrance into this state under the summons or order.



CCRP 744 - Witness; state; defined

Art. 744. Witness; state; defined

"Witness" as used in Articles 741 through 743 shall include a person whose testimony is relevant and material and desired in any proceeding or investigation by a grand jury or in a criminal action, prosecution, or proceeding.

"State" shall include any territory of the United States and the District of Columbia.



CCRP 745 - Uniformity of interpretation

Art. 745. Uniformity of interpretation

Articles 741 through 744 shall be so interpreted and construed as to effect their general purpose to make uniform the law of the states which enact similar provisions.



CCRP 761 - Commencement of trial

TITLE XXVI

TRIAL PROCEDURE

CHAPTER 1. GENERAL PROVISIONS

Art. 761. Commencement of trial

A jury trial commences when the first prospective juror is called for examination. A trial by a judge alone commences when the first witness is sworn.



CCRP 761.1 - Homicide victim's picture; possession by family member in courtroom

Art. 761.1. Homicide victim's picture; possession by family member in courtroom

In the case of a homicide, and with prior court approval, one member of the victim's family shall be authorized to possess in the courtroom, during the trial of the case a photograph of the deceased victim that is not larger than eight by ten inches and is not inflammatory in nature. Nothing in this Article shall preclude the admission into evidence of a photograph of the victim that the court deems admissible.

Acts 1999, No. 1066, §1.



CCRP 762 - Place of sessions of court

Art. 762. Place of sessions of court

Sessions of court shall be held at the parish courthouse and, if there is more than one courthouse in a parish, sessions may be held at any such courthouse, or sessions may be held at places within the parish other than the courthouse or courthouses in the discretion of the court:

(1) To take the testimony of witnesses who are so incapacitated that they cannot attend the trial in the parish courthouse;

(2) To allow the jury or judge to view the place where the crime or any material part thereof is alleged to have occurred, or to view an object which is admissible in evidence but which is difficult to produce in court. At this view, the court shall not permit the taking of evidence except in connection with the place or object; or

(3) When the courthouse in which the sessions are usually held is unsuitable for use, or there is no courthouse.

Amended by Acts 1972, No. 354, §1.



CCRP 763 - Proceedings on holidays

Art. 763. Proceedings on holidays

Trials and hearings may commence or continue on a holiday or half-holiday in the discretion of the court.



CCRP 764 - Exclusion of witnesses

Art. 764. Exclusion of witnesses

The exclusion of witnesses is governed by Louisiana Code of Evidence Article 615.

Acts 1986, No. 968, §1; Acts 1988, No. 515, §3, eff. Jan. 1, 1989.

{{NOTE: SEE ACTS 1988, NO. 515, §12.}}



CCRP 765 - Normal order of trial

Art. 765. Normal order of trial

The normal order of trial shall be as follows:

(1) The selection and swearing of the jury;

(2) The reading of the indictment;

(3) The reading of the defendant's plea on arraignment;

(4) The opening statements of the state and of the defendant;

(5) The presentation of the evidence of the state, and of the defendant, and of the state in rebuttal. The court in its discretion may permit the introduction of additional evidence prior to argument;

(6) The argument of the state, the defendant, and the state in rebuttal;

(7) The court's charge;

(8) The announcement of the verdict or mistrial in jury cases, or of the judgment in nonjury cases; and

(9) The discharge of the jury in jury cases.

When there is more than one defendant, the court shall determine the order of trial as between them.

A defendant may waive his opening statement.



CCRP 766 - Opening statement by state; scope

Art. 766. Opening statement by state; scope

The opening statement of the state shall explain the nature of the charge, and set forth, in general terms, the nature of the evidence by which the state expects to prove the charge.



CCRP 767 - Same; prohibition against adverting to confessions

Art. 767. Same; prohibition against adverting to confessions

The state shall not, in the opening statement, advert in any way to a confession or inculpatory statement made by the defendant unless the statement has been previously ruled admissible in the case.

Acts 1995, No. 1278, §1.



CCRP 768 - Same; use of confession or inculpatory statement; notice to defendant prior to opening statement

Art. 768. Same; use of confession or inculpatory statement; notice to defendant prior to opening statement

Unless the defendant has been granted pretrial discovery, if the state intends to introduce a confession or inculpatory statement in evidence, it shall so advise the defendant in writing prior to beginning the state's opening statement. If it fails to do so a confession or inculpatory statement shall not be admissible in evidence.

Amended by Acts 1982, No. 735, §1.



CCRP 769 - Same; effect on introduction of evidence

Art. 769. Same; effect on introduction of evidence

Evidence not fairly within the scope of the opening statement of the state shall not be admitted in evidence.

If the state offers evidence that was inadvertently and in good faith omitted from the opening statement, the court, in its discretion may admit the evidence if it finds that the defendant is not taken by surprise or prejudiced in the preparation of his defense.



CCRP 770 - Prejudicial remarks; basis of mistrial

Art. 770. Prejudicial remarks; basis of mistrial

Upon motion of a defendant, a mistrial shall be ordered when a remark or comment, made within the hearing of the jury by the judge, district attorney, or a court official, during the trial or in argument, refers directly or indirectly to:

(1) Race, religion, color or national origin, if the remark or comment is not material and relevant and might create prejudice against the defendant in the mind of the jury;

(2) Another crime committed or alleged to have been committed by the defendant as to which evidence is not admissible;

(3) The failure of the defendant to testify in his own defense; or

(4) The refusal of the judge to direct a verdict.

An admonition to the jury to disregard the remark or comment shall not be sufficient to prevent a mistrial. If the defendant, however, requests that only an admonition be given, the court shall admonish the jury to disregard the remark or comment but shall not declare a mistrial.



CCRP 771 - Admonition

Art. 771. Admonition

In the following cases, upon the request of the defendant or the state, the court shall promptly admonish the jury to disregard a remark or comment made during the trial, or in argument within the hearing of the jury, when the remark is irrelevant or immaterial and of such a nature that it might create prejudice against the defendant, or the state, in the mind of the jury:

(1) When the remark or comment is made by the judge, the district attorney, or a court official, and the remark is not within the scope of Article 770; or

(2) When the remark or comment is made by a witness or person other than the judge, district attorney, or a court official, regardless of whether the remark or comment is within the scope of Article 770.

In such cases, on motion of the defendant, the court may grant a mistrial if it is satisfied that an admonition is not sufficient to assure the defendant a fair trial.



CCRP 772 - Comment on facts by judge in jury's presence prohibited

Art. 772. Comment on facts by judge in jury's presence prohibited

The judge in the presence of the jury shall not comment upon the facts of the case, either by commenting upon or recapitulating the evidence, repeating the testimony of any witness, or giving an opinion as to what has been proved, not proved, or refuted.



CCRP 773 - Order of evidence; foundation

Art. 773. Order of evidence; foundation

Neither the state nor the defendant can be controlled by the court as to the order in which evidence shall be adduced. The procedure for laying a foundation is provided in the Louisiana Code of Evidence.

Acts 1988, No. 515, §3, eff. Jan. 1, 1989.

{{NOTE: SEE ACTS 1988, NO. 515, §12.}}



CCRP 774 - Argument; scope

Art. 774. Argument; scope

The argument shall be confined to evidence admitted, to the lack of evidence, to conclusions of fact that the state or defendant may draw therefrom, and to the law applicable to the case.

The argument shall not appeal to prejudice.

The state's rebuttal shall be confined to answering the argument of the defendant.



CCRP 775 - Mistrial; grounds for

Art. 775. Mistrial; grounds for

A mistrial may be ordered, and in a jury case the jury dismissed, when:

(1) The defendant consents thereto;

(2) The jury is unable to agree upon a verdict;

(3) There is a legal defect in the proceedings which would make any judgment entered upon a verdict reversible as a matter of law;

(4) The court finds that the defendant does not have the mental capacity to proceed;

(5) It is physically impossible to proceed with the trial in conformity with law; or

(6) False statements of a juror on voir dire prevent a fair trial.

Upon motion of a defendant, a mistrial shall be ordered, and in a jury case the jury dismissed, when prejudicial conduct in or outside the courtroom makes it impossible for the defendant to obtain a fair trial, or when authorized by Article 770 or 771.

A mistrial shall be ordered, and in a jury case the jury dismissed, when the state and the defendant jointly move for a mistrial.



CCRP 775.1 - Automatic stay following order of mistrial

Art. 775.1. Automatic stay following order of mistrial

If a judge orders a mistrial, then upon motion of either the state or the defendant, the court shall order an automatic twenty-four-hour stay of all proceedings in which either the state or the defendant may take an emergency writ application to the appropriate reviewing courts with appellate jurisdiction, including the Louisiana Supreme Court. The jury shall not be released pending the stay unless both the state and defendant agree to release the jury.

Acts 2004, No. 413, §1; Acts 2011, No. 87, §1.



CCRP 776 - Oath of witness

Art. 776. Oath of witness

Before a witness is permitted to testify he shall be sworn, in accordance with Article 14.



CCRP 777 - Recordation of proceedings

Art. 777. Recordation of proceedings

A record of the trial proceedings shall be made in accordance with other provisions of law.



CCRP 778 - Motion for acquittal

Art. 778. Motion for acquittal

In a trial by the judge alone the court shall enter a judgment of acquittal on one or more of the offenses charged, on its own motion or on that of defendant, after the close of the state's evidence or of all the evidence, if the evidence is insufficient to sustain a conviction.

If the court denies a defendant's motion for a judgment of acquittal at the close of the state's case, the defendant may offer its evidence in defense.

Amended by Acts 1975, No. 527, §1.



CCRP 779 - Trial of misdemeanors

CHAPTER 2. TRIAL WITHOUT JURY

Art. 779. Trial of misdemeanors

A. A defendant charged with a misdemeanor in which the punishment, as set forth in the statute defining the offense, may be a fine in excess of one thousand dollars or imprisonment for more than six months shall be tried by a jury of six jurors, all of whom must concur to render a verdict.

B. The defendant charged with any other misdemeanor shall be tried by the court without a jury.

Amended by Acts 1968, No. 635, §1; Acts 1974, Ex.Sess., No. 23, §1, eff. Jan. 1, 1975; Acts 1975, 1st Ex.Sess., No. 16, §1, eff. Jan. 28, 1975; Acts 1979, No. 56, §1; Acts 1986, No. 852, §1, eff. July 10, 1986; Acts 1988, No. 202, §1.



CCRP 780 - Right to waive trial by jury

Art. 780. Right to waive trial by jury

A. A defendant charged with an offense other than one punishable by death may knowingly and intelligently waive a trial by jury and elect to be tried by the judge.

B. The defendant shall exercise his right to waive trial by jury in accordance with Article I, Section 17 of the Constitution of Louisiana. The waiver shall be by written motion filed in the district court not later than forty-five days prior to the date the case is set for trial. The motion shall be signed by the defendant and shall also be signed by defendant's counsel unless the defendant has waived his right to counsel.

C. With the consent of the district attorney the defendant may waive trial by jury within forty-five days prior to the commencement of trial.

D. A waiver of trial by jury is irrevocable and cannot be withdrawn by the defendant.

Amended by Acts 1974, Ex.Sess., No. 24, §1, eff. Jan. 1, 1975; Acts 1975, 1st Ex.Sess., No. 16, §1, eff. Jan. 28, 1975; Acts 1985, No. 801, §1; Acts 2013, No. 343, §1, eff. June 17, 2013.



CCRP 781 - Charges in cases tried without a jury

Art. 781. Charges in cases tried without a jury

When a case is tried without a jury the state or the defendant may request the court to charge itself in accordance with written charges presented to the court. The requested charges shall be governed by the rules of procedure relative to requested charges in jury cases.



CCRP 782 - Number of jurors composing jury; number which must concur; waiver

CHAPTER 3. TRIAL BY JURY

SECTION 1. GENERAL PROVISIONS

Art. 782. Number of jurors composing jury; number which must concur; waiver

A. Cases in which punishment may be capital shall be tried by a jury of twelve jurors, all of whom must concur to render a verdict. Cases in which punishment is necessarily confinement at hard labor shall be tried by a jury composed of twelve jurors, ten of whom must concur to render a verdict. Cases in which the punishment may be confinement at hard labor shall be tried by a jury composed of six jurors, all of whom must concur to render a verdict.

B. Trial by jury may be knowingly and intelligently waived by the defendant except in capital cases.

Amended by Acts 1974, Ex.Sess., No. 25, §1, eff. Jan. 1, 1975; Acts 1975, 1st Ex.Sess., No. 16, §1, eff. Jan. 28, 1975; Acts 1979, No. 56, §2.



CCRP 783 - Excusing, tendering, and attachment of members of the venire

Art. 783. Excusing, tendering, and attachment of members of the venire

A. The court may excuse a member of the petit jury venire at any time prior to the time he is sworn as a juror to try a particular case. The panel shall be selected from the remaining members of the petit jury venire. The court, either on its own motion, or that of the state or a defendant, may order the attachment of an absent and unexcused petit jury venireman.

B. If jury service, whether criminal or civil, would result in undue hardship or extreme inconvenience, the district court may excuse a person from such service either prior to or after his selection for the general venire, jury pool, or jury wheel. The court may take such action on its own initiative or on recommendation of an official or employee designated by the court.

C. No person or group of persons shall be automatically excused.

D. In the event a person is excused because jury service would result in undue hardship or extreme inconvenience, the court may order that person's name be placed again in the general venire or in a central jury pool.

Amended by Acts 1976, No. 212, §2; Acts 1977, No. 378, §1.



CCRP 784 - Method of selecting panel

Art. 784. Method of selecting panel

In selecting a panel, names shall be drawn from the petit jury venire indiscriminately and by lot in open court and in a manner to be determined by the court.

In those judicial district courts, including the Criminal District Court for the parish of Orleans, wherein use of a jury pool has been authorized by law, the petit jury panel shall be selected by random, indiscriminate choice in a manner to be determined by the rules of the court in which the jury panel is selected.

Amended by Acts 1977, No. 556, §1, eff. July 15, 1977.



CCRP 785 - Tales jurors

Art. 785. Tales jurors

A. In a parish other than Orleans having more than one division of court, holding petit jury terms simultaneously, when a petit jury venire of one division is or is about to be exhausted before a trial jury is impaneled, the judge of that division, with the consent of the judge of a division that has not exhausted its petit jury venire, may order the petit jury venire of the latter division or such portion thereof not being used by the latter division, to report to his division to serve as tales jurors. The names of the petit jury veniremen so ordered to report shall be drawn as provided by Article 784 for examination as prospective trial jurors. Those who are impaneled as trial jurors shall serve as though regularly selected as tales jurors. Those who are not selected as trial jurors shall be ordered to report back to the division of court in which they were previously serving as petit jury veniremen.

B. In all other instances, except as provided in Article 409.1 of this code, when the petit jury venire is or is about to be exhausted before a trial jury is impaneled, the judge may order the secretary of the jury commission or the clerk of court to draw indiscriminately and by lot such number of tales jurors from the general venire box as in the opinion of the court may be necessary to complete the impaneling of the trial jury.

C. Immediately after the drawing of tales jurors, they shall be summoned to attend court at such time as the court may direct, and shall be subject to the same duties as petit jurors.

D. In parishes other than Orleans, the judge may order the summoning of tales jurors from among the bystanders or persons in or about the courthouse, in place of the drawing of tales jurors.

E. When called, tales jurors shall be selected for completion of the panel in accordance with Article 784.

Amended by Acts 1975, No. 406, §1; Acts 1975, No. 696, §1.



CCRP 786 - Examination of jurors

Art. 786. Examination of jurors

The court, the state, and the defendant shall have the right to examine prospective jurors. The scope of the examination shall be within the discretion of the court. A prospective juror, before being examined, shall be sworn to answer truthfully questions asked him relative to his qualifications to serve as a juror in the case.



CCRP 787 - Disqualification of petit jurors in particular cases

Art. 787. Disqualification of petit jurors in particular cases

The court may disqualify a prospective petit juror from service in a particular case when for any reason doubt exists as to the competency of the prospective juror to serve in the case.



CCRP 788 - Tendering jurors

Art. 788. Tendering jurors

A. After the examination provided by Article 786, a prospective juror may be tendered first to the state, which shall accept or challenge him. If the state accepts the prospective juror, he shall be tendered to the defendant, who shall accept or challenge him. When a prospective juror is accepted by the state and the defendant, he shall be sworn immediately as a juror. This Article is subject to the provisions of Articles 795 and 796.

B. If the court does not require tendering of jurors, it shall by local rule provide for a system of simultaneous exercise of challenges.

Acts 1983, No. 603, §1.



CCRP 789 - Alternate jurors

Art. 789. Alternate jurors

A. The court may direct that not more than six jurors in addition to the regular panel be called and impaneled to sit as alternate jurors. Alternate jurors, in the order in which they are called, shall replace jurors who become unable to perform or disqualified from performing their duties. Alternate jurors shall be drawn in the same manner, shall have the same qualifications, shall be subject to the same examination and challenges for cause, shall take the same oath, and shall have the same functions, powers, facilities, and privileges as the principal jurors. If the court determines that alternate jurors are desirable in the case, the court shall determine the number to be chosen. The regular peremptory challenges allowed by law shall not be used against the alternate jurors. The court shall determine how many additional peremptory challenges shall be allowed, and each defendant shall have an equal number of such challenges. The state shall have as many peremptory challenges as the defense. The additional peremptory challenges may be used only against alternate jurors. Except in capital cases, an alternate juror who does not replace a principal juror may be discharged when the jury retires to consider its verdict.

B. In a capital case, at the conclusion of the guilt phase of the trial, alternate jurors that have not replaced principal jurors shall not be discharged, but shall be sequestered from other members of the jury until the jury has reached a verdict. If a sentencing hearing is mandated, the alternate jurors will be returned to the jury and will hear the evidence presented at the sentencing hearing and will be available to replace principal jurors.

C. If the court, as provided in Paragraph A, replaces a principal juror with an alternate juror after deliberations have begun, the court shall order the jury to begin deliberations anew.

Acts 1995, No. 364, §1; Acts 1995, No. 1273, §1.



CCRP 790 - Swearing of jurors

Art. 790. Swearing of jurors

When selection of jurors and alternate jurors has been completed, and all issues properly raised under Article 795 have been resolved, the jurors shall then be sworn together to try the case in a just and impartial manner, each to the best of his judgment, and to render a verdict according to the law and the evidence.

Acts 1990, No. 524, §1.



CCRP 791 - Sequestration of jurors and jury

Art. 791. Sequestration of jurors and jury

A. A jury is sequestered by being kept together in the charge of an officer of the court so as to be secluded from outside communication, except as permitted by R.S. 18:1307.2.

B. In capital cases, after each juror is sworn he shall be sequestered, unless the state and the defense have jointly moved that the jury not be sequestered.

C. In noncapital cases, the jury shall be sequestered after the court's charge and may be sequestered at any time upon order of the court.

Amended by Acts 1981, No. 475, §1; Acts 1995, No. 1172, §1; Acts 1995, No. 1277, §1.



CCRP 792 - Selection of foreman

Art. 792. Selection of foreman

When the jury has retired, the jurors shall select a foreman who shall preside over their deliberations and sign the verdict.



CCRP 793 - Use of evidence in jury room; reading of recorded testimony; jurors' notes

Art. 793. Use of evidence in jury room; reading of recorded testimony; jurors' notes

A. Except as provided in Paragraph B of this Article, a juror must rely upon his memory in reaching a verdict. He shall not be permitted to refer to notes or to have access to any written evidence. Testimony shall not be repeated to the jury. Upon the request of a juror and in the discretion of the court, the jury may take with it or have sent to it any object or document received in evidence when a physical examination thereof is required to enable the jury to arrive at a verdict.

B. A juror shall be permitted to take notes when agreement to granting such permission has been made between the defendant and the state in open court but not within the presence of the jury. The court shall provide the needed writing implements. Jurors may, but need not, take notes and such notes may be used during the jury's deliberations but shall not be preserved for review on appeal. The trial judge shall ensure the confidentiality of the notes during the course of trial and the jury's deliberation and shall cause the notes to be destroyed immediately upon return of the verdict.

C. The lack of consent by either the defendant or the state to allow a juror to take notes during a trial shall not be communicated to the jury.

Acts 2001, No. 465, §1.



CCRP 794 - Removal of jury

Art. 794. Removal of jury

A. The court may, and at the request of the state or a defendant shall, remove the jury from the courtroom when the court hears matters to be decided by the court alone. The court may remove the jury from the courtroom at any time when considered in the best interest of justice.

B. The removal of the jury when the court is asked to make rulings on evidentiary matters is controlled by the Louisiana Code of Evidence.

Acts 1988, No. 515, §3, eff. Jan. 1, 1989.

{{NOTE: SEE ACTS 1988, NO. 515, §12.}}



CCRP 795 - Time for challenges; method; peremptory challenges based on race or gender; restrictions

SECTION 2. CHALLENGES

Art. 795. Time for challenges; method; peremptory challenges based on race or gender; restrictions

A. A juror shall not be challenged for cause after having been temporarily accepted pursuant to Paragraph A of Article 788 unless the challenging party shows that the cause was not known to him prior to that time.

B.(1) Peremptory challenges shall be exercised prior to the swearing of the jury panel.

(2) Peremptory challenges of jurors shall be made and communicated to the court in a side bar conference of the judge, the attorneys conducting the examination and selection of jurors, and the defendant in a case in which the defendant chooses to represent himself. The conference shall be conducted in a manner that only the court, the attorneys, and the defendant in a case in which the defendant chooses to represent himself, are aware of the challenges made until the court announces the challenges without reference to any party or attorney in the case.

C. No peremptory challenge made by the state or the defendant shall be based solely upon the race or gender of the juror. If an objection is made that the state or defense has excluded a juror solely on the basis of race or gender, and a prima facie case supporting that objection is made by the objecting party, the court may demand a satisfactory race or gender neutral reason for the exercise of the challenge, unless the court is satisfied that such reason is apparent from the voir dire examination of the juror. Such demand and disclosure, if required by the court, shall be made outside of the hearing of any juror or prospective juror.

D. The court shall allow to stand each peremptory challenge exercised for a race or gender neutral reason either apparent from the examination or disclosed by counsel when required by the court. The provisions of Paragraph C and this Paragraph shall not apply when both the state and the defense have exercised a challenge against the same juror.

E. The court shall allow to stand each peremptory challenge for which a satisfactory racially neutral or gender neutral reason is given. Those jurors who have been peremptorily challenged and for whom no satisfactory racially neutral or gender neutral reason is apparent or given may be ordered returned to the panel, or the court may take such other corrective action as it deems appropriate under the circumstances. The court shall make specific findings regarding each such challenge.

Amended by Acts 1986, No. 323, §1; Acts 1990, No. 547, §1; Acts 1990, No. 713, §1; Acts 1993, No. 1019, §1; Acts 2008, No. 669, §1.



CCRP 796 - Removal of juror after swearing

Art. 796. Removal of juror after swearing

If it is discovered after a juror has been accepted and sworn, that he is incompetent to serve, the court may, at any time before the first witness is sworn, order the juror removed and the panel completed in the ordinary course.



CCRP 797 - Challenge for cause

Art. 797. Challenge for cause

The state or the defendant may challenge a juror for cause on the ground that:

(1) The juror lacks a qualification required by law;

(2) The juror is not impartial, whatever the cause of his partiality. An opinion or impression as to the guilt or innocence of the defendant shall not of itself be sufficient ground of challenge to a juror, if he declares, and the court is satisfied, that he can render an impartial verdict according to the law and the evidence;

(3) The relationship, whether by blood, marriage, employment, friendship, or enmity between the juror and the defendant, the person injured by the offense, the district attorney, or defense counsel, is such that it is reasonable to conclude that it would influence the juror in arriving at a verdict;

(4) The juror will not accept the law as given to him by the court; or

(5) The juror served on the grand jury that found the indictment, or on a petit jury that once tried the defendant for the same or any other offense.



CCRP 798 - Causes for challenge by the state

Art. 798. Causes for challenge by the state

It is good cause for challenge on the part of the state, but not on the part of the defendant, that:

(1) The juror is biased against the enforcement of the statute charged to have been violated, or is of the fixed opinion that the statute is invalid or unconstitutional;

(2) The juror tendered in a capital case who has conscientious scruples against the infliction of capital punishment and makes it known:

(a) That he would automatically vote against the imposition of capital punishment without regard to any evidence that might be developed at the trial of the case before him;

(b) That his attitude toward the death penalty would prevent or substantially impair him from making an impartial decision as a juror in accordance with his instructions and his oath; or

(c) That his attitude toward the death penalty would prevent him from making an impartial decision as to the defendant's guilt; or

(3) The juror would not convict upon circumstantial evidence.

Amended by Acts 1968, Ex.Sess., No. 13, §1, emerg. eff. Dec. 27, 1968, at 1:00 P.M; Acts 1990, No. 366, §1.



CCRP 799 - Number of peremptory challenges

Art. 799. Number of peremptory challenges

In trials of offenses punishable by death or necessarily by imprisonment at hard labor, each defendant shall have twelve peremptory challenges, and the state twelve for each defendant. In all other cases, each defendant shall have six peremptory challenges, and the state six for each defendant.

Acts 1983, No. 495, §1; Acts 1985, No. 952, §1.



CCRP 799.1 - Challenges; use of all available challenges

Art. 799.1. Challenges; use of all available challenges

Notwithstanding any other provision of law to the contrary, and specifically notwithstanding the provisions of Article 788, in the jury selection process, the state and the defendant may exercise all peremptory challenges available to each side, respectively, prior to the full complement of jurors being seated and before being sworn in by the court, and the state or the defendant may exercise any remaining peremptory challenge to one or more of the jurors previously accepted. No juror shall be sworn in until both parties agree on the jury composition or have exercised all challenges available to them, unless otherwise agreed to by the parties.

Acts 2006, No. 71, §1.



CCRP 800 - Objection to ruling on challenge for cause

Art. 800. Objection to ruling on challenge for cause

A. A defendant may not assign as error a ruling refusing to sustain a challenge for cause made by him, unless an objection thereto is made at the time of the ruling. The nature of the objection and grounds therefor shall be stated at the time of objection.

B. The erroneous allowance to the state of a challenge for cause does not afford the defendant a ground for complaint, unless the effect of such ruling is the exercise by the state of more peremptory challenges than it is entitled to by law.

Acts 1983, No. 181, §1.



CCRP 801 - Time for charge; when written charge required

SECTION 3. CHARGING THE JURY

Art. 801. Time for charge; when written charge required

A. The court shall charge the jury after the presentation of all evidence and arguments. The court shall reduce its charge to writing if it is requested to do so by either a defendant or the state prior to the swearing of the first witness at the trial on the merits. The court's written charge shall be read to the jury. The court shall deliver a copy thereof to the defendant and to the state prior to reading it to the jury.

B.(1) After such written charge is read to the jury, a copy of the written charge shall be delivered to the jury if such delivery is consented to by both the defendant and the state in open court but not in the presence of the jury.

(2) The lack of consent by either the defendant or the state to the delivery of the written charge to the jury shall not be communicated to the jury.

C. A party may not assign as error the giving or failure to give a jury charge or any portion thereof unless an objection thereto is made before the jury retires or within such time as the court may reasonably cure the alleged error. The nature of the objection and grounds therefor shall be stated at the time of objection. The court shall give the party an opportunity to make the objection out of the presence of the jury.

Amended by Acts 1982, No. 458, §1; Acts 2001, No. 310, §1.



CCRP 802 - General charge; scope

Art. 802. General charge; scope

The court shall charge the jury:

(1) As to the law applicable to the case;

(2) That the jury is the judge of the law and of the facts on the question of guilt or innocence, but that it has the duty to accept and to apply the law as given by the court; and

(3) That the jury alone shall determine the weight and credibility of the evidence.



CCRP 803 - Same; charge as to included minor offenses and plea of insanity

Art. 803. Same; charge as to included minor offenses and plea of insanity

When a count in an indictment sets out an offense which includes other offenses of which the accused could be found guilty under the provisions of Article 814 or 815, the court shall charge the jury as to the law applicable to each offense.

When a defendant has specially pleaded insanity in accordance with Article 552, the court shall charge the jury with respect to the law applicable thereto.



CCRP 804 - Same; charge as to presumption of innocence, reasonable doubt, and several grades of offense

Art. 804. Same; charge as to presumption of innocence, reasonable doubt, and several grades of offense

A. In all cases the court shall charge the jury that:

(1) A person accused of crime is presumed by law to be innocent until each element of the crime, necessary to constitute his guilt, is proven beyond a reasonable doubt;

(2) It is the duty of the jury, in considering the evidence and in applying to that evidence the law as given by the court, to give the defendant the benefit of every reasonable doubt arising out of the evidence or out of the lack of evidence in the case; and

(3) It is the duty of the jury if not convinced of the guilt of a defendant beyond a reasonable doubt, to find him not guilty.

The court may, but is not required to, define "the presumption of innocence" or "reasonable doubt" or give any other or further charge upon the same than that contained in this article.

B. When there are several grades of an offense contained in a single count, the court shall charge the jury as to each grade of which the defendant could be found guilty. The court shall in that case also charge the jury that if it has a reasonable doubt as to any or all grades of the offense charged it shall find the defendant not guilty of that grade, or all grades of the offense, as the case may be.

Amended by Acts 1968, No. 144, §1.



CCRP 805 - Same; charge as to verdict acquitting on account of insanity

Art. 805. Same; charge as to verdict acquitting on account of insanity

The court shall charge the jury that if it acquits a defendant on account of a plea of insanity it shall state that the defendant was found not guilty by reason of insanity.



CCRP 806 - Prohibited charges

Art. 806. Prohibited charges

The court shall not charge the jury concerning the facts of the case and shall not comment upon the facts of the case, either by commenting upon or recapitulating the evidence, repeating the testimony of any witness, or giving an opinion as to what has been proved, not proved, or refuted.



CCRP 807 - Special written charges

Art. 807. Special written charges

The state and the defendant shall have the right before argument to submit to the court special written charges for the jury. Such charges may be received by the court in its discretion after argument has begun. The party submitting the charges shall furnish a copy of the charges to the other party when the charges are submitted to the court.

A requested special charge shall be given by the court if it does not require qualification, limitation, or explanation, and if it is wholly correct and pertinent. It need not be given if it is included in the general charge or in another special charge to be given.



CCRP 808 - Manner of giving further charges after jury retires

Art. 808. Manner of giving further charges after jury retires

If the jury or any member thereof, after having retired to deliberate upon the verdict, desires further charges, the officer in charge shall bring the jury into the courtroom, and the court shall in the presence of the defendant, his counsel, and the district attorney, further charge the jury. The further charge may be verbal, but shall be in writing if requested by any juror. No charge shall be reduced to writing at the request of a juror pursuant to this Article unless consent is obtained from both the defendant and the state in open court but not within the presence of the jury. The lack of consent by either the defendant or the state shall not be communicated to the jury. A copy of the court's written charge shall be delivered to the defendant, the state, and the jury.

Acts 2001, No. 310, §1.



CCRP 809 - Judge to give jury written list of responsive verdicts

CHAPTER 4. VERDICTS

Art. 809. Judge to give jury written list of responsive verdicts

After charging the jury, the judge shall give the jury a written list of the verdicts responsive to each offense charged, with each separately stated. The list shall be taken into the jury room for use by the jury during its deliberation.



CCRP 810 - Form of verdict; delivery of verdict

Art. 810. Form of verdict; delivery of verdict

When a verdict has been agreed upon, the foreman shall write the verdict on the back of the list of responsive verdicts given to the jury and shall sign it. There shall be no formal requirement as to the language of the verdict except that it shall clearly convey the intention of the jury.

The foreman of the jury shall deliver the verdict to the judge in open court.



CCRP 811 - Receipt and recordation of verdict

Art. 811. Receipt and recordation of verdict

If the verdict is correct in form and responsive to the indictment, the court shall order the clerk to receive the verdict, to read it to the jury, and to ask: "Is that your verdict?" If the jury answer "Yes," the court shall order the clerk to record the verdict and shall discharge the jury.



CCRP 812 - Same; polling and disposition of jury

Art. 812. Same; polling and disposition of jury

The court shall order the clerk to poll the jury if requested by the state or the defendant. It shall be within the discretion of the court whether such poll shall be conducted orally or in writing by applying the procedures of Paragraph (1) or Paragraph (2) of this Article.

(1) Oral polling of the jury shall consist of the clerk's calling each juror, one at a time, by name. He shall announce to each juror the verdict returned, and ask him, "Is this your verdict?" Upon receiving the juror's answer to the question, the clerk shall record the answer.

If, upon polling all of the jurors, the number of jurors required by law to find a verdict answer "Yes," the court shall order the clerk to record the verdict and the jury shall be discharged. If, upon polling all of the jurors, the number required to find a verdict do not answer "Yes," the jury may be remanded for further deliberation, or the court may declare a mistrial in accordance with Article 775.

(2) The procedure for the written polling of the jury shall require that the clerk hand to each juror a separate piece of paper containing the name of the juror and the words "Is this your verdict?" Each juror shall write on the slip of paper the words "Yes" or "No" along with his signature. The clerk shall collect the slips of paper, make them available for inspection by the court and counsel, and record the results. If a sufficient number of jurors as required by law to reach a verdict answer "yes" the clerk shall so inform the court. Upon verification of the results, the court shall order the clerk to record the verdict and order the jury discharged. If an insufficient number required to find a verdict answer "Yes," the court may remand the jury for further deliberation, or the court may declare a mistrial in accordance with Article 775.

Amended by Acts 1975, No. 475, §1.



CCRP 813 - Improper verdict; procedure

Art. 813. Improper verdict; procedure

If the court finds that the verdict is incorrect in form or is not responsive to the indictment, it shall refuse to receive it, and shall remand the jury with the necessary oral instructions. In such a case the court shall read the verdict, and record the reasons for refusal.



CCRP 814 - Responsive verdicts; in particular

Art. 814. Responsive verdicts; in particular

A. The only responsive verdicts which may be rendered when the indictment charges the following offenses are:

1. First Degree Murder:

Guilty.

Guilty of second degree murder.

Guilty of manslaughter.

Not guilty.

2. Attempted First Degree Murder:

Guilty.

Guilty of attempted second degree murder.

Guilty of attempted manslaughter.

Guilty of aggravated battery.

Not guilty.

3. Second Degree Murder:

Guilty.

Guilty of manslaughter.

Guilty of negligent homicide.

Not guilty.

4. Attempted Second Degree Murder:

Guilty.

Guilty of attempted manslaughter.

Guilty of aggravated battery.

Not guilty.

5. Manslaughter:

Guilty.

Guilty of negligent homicide.

Not guilty.

6. Attempted Manslaughter:

Guilty.

Guilty of aggravated battery.

Not guilty.

7. Negligent Homicide:

Guilty.

Not guilty.

7.1. Vehicular homicide:

Guilty.

Guilty of negligent homicide.

Not guilty.

7.2. Vehicular negligent injuring:

Guilty.

Guilty of negligent injuring.

Guilty of operating a vehicle while intoxicated.

Not guilty.

7.3. First degree vehicular negligent injuring:

Guilty.

Guilty of vehicular negligent injuring.

Guilty of negligent injuring.

Guilty of operating a vehicle while intoxicated.

Not guilty.

8. Aggravated Rape or First Degree Rape:

Guilty.

Guilty of attempted aggravated or first degree rape.

Guilty of forcible or second degree rape.

Guilty of attempted forcible or second degree rape.

Guilty of sexual battery.

Guilty of simple or third degree rape.

Guilty of attempted simple or third degree rape.

Guilty of oral sexual battery.

Not guilty.

8.1. Aggravated or first degree rape of a child under the age of thirteen:

Guilty.

Guilty of attempted aggravated or first degree rape.

Guilty of forcible or second degree rape.

Guilty of attempted forcible or second degree rape.

Guilty of simple or third degree rape.

Guilty of attempted simple or third degree rape.

Guilty of sexual battery.

Guilty of molestation of a juvenile or a person with a physical or mental disability.

Guilty of attempted molestation of a juvenile or a person with a physical or mental disability.

Guilty of indecent behavior with a juvenile.

Guilty of attempted indecent behavior with a juvenile.

Not guilty.

9. Attempted Aggravated Rape or Attempted First Degree Rape:

Guilty.

Guilty of attempted forcible or second degree rape.

Guilty of attempted simple or third degree rape.

Not guilty.

10. Forcible Rape or Second Degree Rape:

Guilty.

Guilty of attempted forcible or second degree rape.

Guilty of simple or third degree rape.

Guilty of attempted simple or third degree rape.

Guilty of sexual battery.

Not guilty.

11. Attempted Forcible Rape or Attempted Second Degree Rape:

Guilty.

Guilty of attempted simple or third degree rape.

Not guilty.

12. Simple Rape or Third Degree Rape:

Guilty.

Guilty of attempted simple or third degree rape.

Guilty of sexual battery.

Not guilty.

13. Attempted Simple Rape or Attempted Third Degree Rape:

Guilty.

Not guilty.

14. Aggravated Battery:

Guilty.

Guilty of second degree battery.

Guilty of simple battery.

Not guilty.

14.1. Disarming of a Peace Officer:

Guilty.

Guilty of attempted disarming of a peace officer.

Guilty of battery of a police officer.

Guilty of aggravated assault.

Not guilty.

14.2. Aggravated Second Degree Battery

Guilty.

Guilty of aggravated battery.

Guilty of second degree battery.

Guilty of simple battery.

Not guilty.

15. Second Degree Battery:

Guilty.

Guilty of simple battery.

Not guilty.

15.1. Vehicular negligent injuring:

Guilty.

Not guilty.

16. Aggravated Assault:

Guilty.

Guilty of simple assault.

Not guilty.

17. Simple Battery:

Guilty.

Not guilty.

18. Aggravated Kidnapping:

Guilty.

Guilty of attempted aggravated kidnapping.

Guilty of second degree kidnapping.

Guilty of attempted second degree kidnapping.

Guilty of simple kidnapping.

Guilty of attempted simple kidnapping.

Not guilty.

19. Attempted Aggravated Kidnapping:

Guilty.

Guilty of attempted second degree kidnapping.

Guilty of attempted simple kidnapping.

Not guilty.

20. Simple Kidnapping:

Guilty.

Guilty of attempted simple kidnapping.

Not guilty.

21. Attempted Simple Kidnapping:

Guilty.

Not guilty.

22. Armed Robbery:

Guilty.

Guilty of attempted armed robbery.

Guilty of first degree robbery.

Guilty of attempted first degree robbery.

Guilty of simple robbery.

Guilty of attempted simple robbery.

Not guilty.

23. Attempted Armed Robbery:

Guilty.

Guilty of attempted first degree robbery.

Guilty of attempted simple robbery.

Not guilty.

23.1. First Degree Robbery:

Guilty.

Guilty of attempted first degree robbery.

Guilty of simple robbery.

Guilty of attempted simple robbery.

Not guilty.

24. Simple Robbery:

Guilty.

Guilty of attempted simple robbery.

Not guilty.

25. Attempted Simple Robbery:

Guilty.

Not guilty.

26. Theft:

Guilty of theft of property having a value of twenty-five thousand dollars or more.

Guilty of theft of property having a value of five thousand dollars or more, but less than twenty-five thousand dollars.

Guilty of theft of property having a value of seven hundred fifty dollars or more, but less than five thousand dollars.

Guilty of theft of property having a value of less than seven hundred fifty dollars.

Guilty of attempted theft of property having a value of twenty-five thousand dollars or more.

Guilty of attempted theft of property having a value of five thousand dollars or more, but less than twenty-five thousand dollars.

Guilty of attempted theft of property having a value of seven hundred fifty dollars or more, but less than five thousand dollars.

Guilty of attempted theft of property having a value of less than seven hundred fifty dollars.

Guilty of unauthorized use of movables having a value in excess of five hundred dollars.

Guilty of unauthorized use of movables having a value of five hundred dollars or less.

Not guilty.

27. Attempted Theft:

Guilty of attempted theft of property having a value of twenty-five thousand dollars or more.

Guilty of attempted theft of property having a value of seven hundred fifty dollars or more, but less than twenty-five thousand dollars.

Guilty of attempted theft of property having a value of less than seven hundred fifty dollars.

Guilty of attempted unauthorized use of movables having a value of less than one hundred dollars.

Guilty of attempted unauthorized use of movables having a value in excess of five hundred dollars.

Guilty of attempted unauthorized use of movables having a value of five hundred dollars or less.

Not guilty.

28. Aggravated Arson:

Guilty.

Guilty of simple arson where the damage amounted to five hundred dollars or more.

Guilty of simple arson where the damage amounted to less than five hundred dollars.

The simple arson verdicts are responsive only if the words "belonging to another and with damage amounting to __________ dollars" are included in the indictment.

Not guilty.

29. Attempted Aggravated Arson:

Guilty.

Guilty of attempted simple arson where the damage would have amounted to five hundred dollars or more.

Guilty of attempted simple arson where the damage would have amounted to less than five hundred dollars.

The attempted simple arson verdicts are responsive only if the words "belonging to another and with damage that would have amounted to __________ dollars" are included in the indictment.

Not guilty.

30. Simple Arson:

Guilty of simple arson where the damage done amounted to five hundred dollars or more.

Guilty of simple arson where the damage done amounted to less than five hundred dollars.

Not guilty.

31. Attempted Simple Arson:

Guilty of attempted arson where the damage would have amounted to five hundred dollars or more.

Guilty of attempted simple arson where the damage would have amounted to less than five hundred dollars.

Not guilty.

32. Arson With Intent to Defraud:

Guilty.

Not guilty.

33. Attempted Arson With Intent to Defraud:

Guilty.

Not guilty.

34. Aggravated Criminal Damage to Property:

Guilty.

Guilty of simple criminal damage to property where the damage amounted to fifty thousand dollars or more.

Guilty of simple criminal damage to property where the damage amounted to five hundred dollars or more, but less than fifty thousand dollars.

Guilty of simple criminal damage to property where the damage amounted to less than five hundred dollars.

The simple criminal damage to property verdicts are responsive only if the words "belonging to another and with damage amounting to __________ dollars" are included in the indictment.

Not guilty.

35. Attempted Aggravated Criminal Damage to Property:

Guilty.

Guilty of attempted simple criminal damage to property where the damage would have amounted to fifty thousand dollars or more.

Guilty of attempted simple criminal damage to property where the damage would have amounted to five hundred dollars or more, but less than fifty thousand dollars.

Guilty of attempted simple criminal damage to property where the damage would have amounted to less than five hundred dollars.

The attempted simple criminal damage to property verdicts are responsive only if the words "belonging to another and with damage that would have amounted to __________ dollars" are included in the indictment.

Not guilty.

36. Simple Criminal Damage to Property:

Guilty of simple criminal damage to property where the damage done amounted to fifty thousand dollars or more.

Guilty of simple criminal damage to property where the damage done amounted to five hundred dollars or more, but less than fifty thousand dollars.

Guilty of simple criminal damage to property where the damage done amounted to less than five hundred dollars.

Not guilty.

37. Attempted Simple Criminal Damage to Property:

Guilty of attempted simple criminal damage to property where the damage would have amounted to fifty thousand dollars or more.

Guilty of attempted simple criminal damage to property where the damage would have amounted to five hundred dollars or more, but less than fifty thousand dollars.

Guilty of attempted simple criminal damage to property where the damage would have amounted to less than five hundred dollars.

Not guilty.

38. Damage to Property With Intent to Defraud:

Guilty.

Not guilty.

39. Attempted Damage to Property With Intent to Defraud:

Guilty.

Not guilty.

40. Aggravated Burglary:

Guilty.

Guilty of attempted aggravated burglary.

Guilty of simple burglary.

Guilty of attempted simple burglary.

Guilty of simple burglary of an inhabited dwelling.

Guilty of attempted simple burglary of an inhabited dwelling.

Guilty of unauthorized entry of an inhabited dwelling.

Guilty of attempted unauthorized entry of an inhabited dwelling.

Not guilty.

41. Attempted Aggravated Burglary:

Guilty.

Guilty of attempted simple burglary.

Guilty of attempted simple burglary of an inhabited dwelling.

Guilty of attempted unauthorized entry of an inhabited dwelling.

Not guilty.

42. Simple Burglary:

Guilty.

Guilty of attempted simple burglary.

Guilty of unauthorized entry of a place of business.

Guilty of attempted unauthorized entry of a place of business.

Not guilty.

43. Simple Burglary of an Inhabited Dwelling:

Guilty.

Guilty of attempted simple burglary of an inhabited dwelling.

Guilty of unauthorized entry of an inhabited dwelling.

Guilty of attempted unauthorized entry of an inhabited dwelling.

Not guilty.

44. Attempted Simple Burglary:

Guilty.

Not guilty.

45. Aggravated Flight from an Officer:

Guilty.

Guilty of flight from an officer.

Not guilty.

46. Contamination of Water Supplies:

Guilty of contaminating water supplies when the act foreseeably endangered the life or health of human beings.

Guilty of contaminating water supplies when the act did not foreseeably endanger the life or health of human beings.

Not guilty.

47. Attempted Contamination of Water Supplies:

Guilty of attempted contamination of water supplies when the act would foreseeably endanger the life or health of human beings.

Guilty of attempted contamination of water supplies when the act would not foreseeably endanger the life or health of human beings.

Not guilty.

48. Production, Manufacture, Distribution or Dispensation of Controlled Dangerous Substances:

Guilty.

Guilty of attempted production, manufacture, distribution or dispensation of controlled dangerous substances.

Guilty of possession of controlled dangerous substances.

Guilty of attempted possession of controlled dangerous substances.

Not guilty.

49. Possession of Controlled Dangerous Substances With Intent to Produce, Manufacture, Distribute, or Dispense:

Guilty.

Guilty of attempted possession of controlled dangerous substances with intent to produce, manufacture, distribute, or dispense.

Guilty of possession of controlled dangerous substances.

Guilty of attempted possession of controlled dangerous substances.

Not guilty.

50. Possession of Controlled Dangerous Substances:

Guilty.

Guilty of attempted possession of controlled dangerous substances.

Not guilty.

51. Possession of Cocaine:

Guilty.

Guilty of attempted possession of cocaine.

Guilty of possession of drug paraphernalia.

Not guilty.

The possession of drug paraphernalia verdict is responsive only if there is evidence of drug paraphernalia, as defined in R.S. 40:1031, in the charged offense of possession of cocaine.

52. Attempted Production or Manufacture of Controlled Dangerous Substances:

Guilty.

Guilty of attempted possession of controlled dangerous substances.

Not guilty.

53. Attempted Distribution or Dispensation of Controlled Dangerous Substances:

Guilty.

Guilty of possession of controlled dangerous substances.

Guilty of attempted possession of controlled dangerous substances.

Not guilty.

54. Attempted Possession of Controlled Dangerous Substances With Intent to Produce, Manufacture, Distribute or Dispense:

Guilty.

Guilty of attempted possession of controlled dangerous substances.

Not guilty.

55. Creation or Distribution of Counterfeit Controlled Dangerous Substances:

Guilty.

Guilty of attempted creation or distribution of counterfeit controlled dangerous substances.

Not guilty.

56. Possession of Counterfeit Controlled Dangerous Substances With Intent to Distribute:

Guilty.

Guilty of attempted possession of counterfeit controlled dangerous substances with intent to distribute.

Not guilty.

57. Attempted Creation, Distribution, or Possession of Counterfeit Controlled Dangerous Substances With Intent to Distribute:

Guilty.

Not guilty.

58. Conspiracy to Violate any Provision of the Uniform Controlled Dangerous Substances Law:

Guilty.

Not guilty.

59. Cruelty to Persons with Infirmities:

Guilty.

Guilty of attempted cruelty to persons with infirmities.

Guilty of simple battery.

Guilty of assault.

Guilty of negligent injuring.

Not guilty.

60. Solicitation of Crime Against Nature:

Guilty.

Guilty of attempted solicitation of crime against nature.

Guilty of prostitution.

Not guilty.

B. Except as provided in Paragraph A, responsive verdicts in any other cases arising under the Uniform Controlled Dangerous Substances Law shall be governed by Article 815 of this Code.

C. Upon motion of the state or the defendant, or on its own motion, the court shall exclude a responsive verdict listed in Paragraph A if, after all the evidence has been submitted, the evidence, viewed in a light most favorable to the state, is not sufficient reasonably to permit a finding of guilty of the responsive offense.

D. Where an offense is graded according to property value or amount of damage, the responsive verdicts shall not include a grade of the offense that is greater than the property value or amount of damage charged in the indictment.

Amended by Acts 1973, No. 126, §1; Acts 1975, No. 334, §1; Acts 1975, No. 335, §1; Acts 1975, No. 336, §§1, 2; Acts 1976, No. 85, §1; Acts 1978, No. 247, §1; Acts 1982, No. 763, §1. Amended by Acts 1983, 1st Ex. Sess., No. 28, §1; Acts 1983, No. 633, §1; Acts 1983, No. 635, §1; Acts 1985, No. 791, §1; Acts 1985, No. 799, §1; Acts 1986, No. 646, §1; Acts 1988, No. 926, §1; Acts. 1988, No. 927, §1; Acts 1988, No. 928, §1; Acts 1991, No. 465, §1; Acts 1992, No. 307, §1; Acts 1995, No. 403, §2, eff. June 17, 1995; Acts 1997, No. 400, §1; Acts 1997, No. 558, §1; Acts 1997, No. 865, §1; Acts 2001, No. 321, §1; Acts 2001, No. 1093, §1; Acts 2003, No. 164, §1; Acts 2003, No. 623, §1; Acts 2003, No. 720, §1; Acts 2004, No. 739, §1; Acts 2006, No. 52, §1; Acts 2006, No. 235, §1; Acts 2010, No. 396, §2; Acts 2014, No. 61, §1; Acts 2014, No. 255, §§2, 4, and 5; Acts 2014, No. 811, §31, eff. June 23, 2014; Acts 2015, No. 184, §6.



CCRP 815 - Responsive verdicts; in general

Art. 815. Responsive verdicts; in general

In all cases not provided for in Article 814, the following verdicts are responsive:

(1) Guilty;

(2) Guilty of a lesser and included grade of the offense even though the offense charged is a felony, and the lesser offense a misdemeanor; or

(3) Not Guilty.



CCRP 816 - Verdict acquitting on account of insanity

Art. 816. Verdict acquitting on account of insanity

In addition to the responsive verdicts in Articles 814 and 815, a verdict of not guilty by reason of insanity is responsive if a defendant has specially pleaded insanity in accordance with Article 552.



CCRP 817 - Qualifying verdicts

Art. 817. Qualifying verdicts

Any qualification of or addition to a verdict of guilty, beyond a specification of the offense as to which the verdict is found, is without effect upon the finding.

Amended by Acts 1972, No. 502, §1; Acts 1973, No. 125, §1.



CCRP 818 - Separate verdict for each defendant

Art. 818. Separate verdict for each defendant

If there is more than one defendant on trial, the verdict shall name each defendant and the finding as to him.



CCRP 819 - Separate verdict for each count

Art. 819. Separate verdict for each count

If there is more than one count in an indictment, the jury must find a verdict as to each count, unless it cannot agree on a verdict as to a count.



CCRP 820 - Application of chapter to cases tried without a jury

Art. 820. Application of chapter to cases tried without a jury

All provisions of this Chapter regulating the responsiveness and effect of verdicts shall apply to cases tried without a jury.



CCRP 821 - Motion for post verdict judgment of acquittal

Art. 821. Motion for post verdict judgment of acquittal

A. The defendant may move for a post verdict judgment of acquittal following the verdict. A motion for a post verdict judgment of acquittal must be made and disposed of before sentence.

B. A post verdict judgment of acquittal shall be granted only if the court finds that the evidence, viewed in a light most favorable to the state, does not reasonably permit a finding of guilty.

C. If the court finds that the evidence, viewed in a light most favorable to the state, supports only a conviction of a lesser included responsive offense, the court, in lieu of granting a post verdict judgment of acquittal, may modify the verdict and render a judgment of conviction on the lesser included responsive offense.

D. If a post verdict judgment of acquittal is granted or if a verdict is modified, the state may seek review by invoking the supervisory jurisdiction of or by appealing to the appropriate appellate court.

E. If the appellate court finds that the evidence, viewed in a light most favorable to the state, supports only a conviction of a lesser included responsive offense, the court, in lieu of granting a post verdict judgment of acquittal, may modify the verdict and render a judgment of conviction on the lesser included responsive offense.

Added by Acts 1982, No. 144, §1.



CCRP 822 - Motion for amending or modifying sentence

Art. 822. Motion for amending or modifying sentence

A.(1) Should the court on its own motion or on motion of the defendant consider setting aside a guilty verdict or a plea of guilty or, after the sentence is imposed, consider amending or modifying the sentence imposed, the district attorney shall be notified and the motion shall be tried contradictorily with the district attorney unless the district attorney waives such contradictory hearing.

(2) Such motions include but are not limited to motions for a new trial, motions in arrest of judgment, motions for amendment, modification, or reconsideration of sentence, and motions for modification of conditions of probation or termination of probation.

B. Additionally, if at any time after sentence is imposed, the defendant seeks the production of all or any portion of the district attorney's file in a criminal proceeding, the request for production shall be presented by written motion, which shall be tried contradictorily with the district attorney.

C. Each motion to set aside a guilty verdict or plea of guilty and each motion to amend or modify a sentence imposed shall be filed, considered, and decided in compliance with Code of Criminal Procedure Articles 881 and 881.1.

Acts 1997, No. 1321, §1; Acts 2001, No. 937, §1.



CCRP 831 - Presence of defendant when prosecution is for felony

Art. 831. Presence of defendant when prosecution is for felony

A. Except as may be provided by local rules of court in accordance with Articles 522 and 551, a defendant charged with a felony shall be present:

(1) At arraignment;

(2) When a plea of guilty, not guilty, or not guilty and not guilty by reason of insanity is made;

(3) At the calling, examination, challenging, impaneling, and swearing of the jury, and at any subsequent proceedings for the discharge of the jury or of a juror;

(4) At all times during the trial when the court is determining and ruling on the admissibility of evidence;

(5) In trials by jury, at all proceedings when the jury is present, and in trials without a jury, at all times when evidence is being adduced; and

(6) At the rendition of the verdict or judgment, unless he voluntarily absents himself.

B. Nothing in this Article shall prohibit the court, by local rule, from providing for a defendant's appearance at his arraignment by simultaneous audio-visual transmission, except when the defense counsel requests the defendant's appearance in open court.

Acts 1990, No. 543, §1; Acts 1990, No. 593, §1; Acts 1997, No. 1015, §1.



CCRP 832 - Continued presence not required

Art. 832. Continued presence not required

A. A defendant initially present for the commencement of trial shall not prevent the further progress of the trial, including the return of the verdict, and shall be considered to have waived his right to be present if his counsel is present or if the right to counsel has been waived and:

(1) He voluntarily absents himself after the trial has commenced, whether or not he has been informed by the court of his obligation to be present during the trial; or

(2) After being warned by the court that disruptive conduct will cause him to be removed from the courtroom, he persists in conduct which justifies his exclusion from the courtroom.

B. Nothing in this Article shall prohibit the court, by local rule, from providing for a defendant's appearance at his arraignment by simultaneous audio-visual transmission, except when the defense counsel requests the defendant's appearance in open court. Any appearance made by way of simultaneous audio-visual transmission under applicable local rules of court in accordance with the provisions of Article 551 shall not constitute absence for the purposes of this Article.

Acts 1990, No. 543, §1; Acts 1990, No. 593, §1; Acts 1997, No. 718, §1.



CCRP 833 - Presence of defendant when prosecution is for misdemeanor

Art. 833. Presence of defendant when prosecution is for misdemeanor

A. The court may permit a defendant charged with a misdemeanor to be arraigned, plead guilty, or be tried, in his absence. Otherwise he must be present, provided that he may appear at arraignment by way of simultaneous audio-visual transmission under applicable local rules in accordance with the provisions of Articles 522 and 551.

B. A plea of not guilty of a misdemeanor may always be entered through counsel and in the absence of the defendant.

C. Nothing in this Article shall prohibit the court, by local rule, from providing for a defendant's appearance at his arraignment by simultaneous audio-visual transmission, except when the defense counsel requests the defendant's appearance in open court.

Acts 1990, No. 543, §1; Acts 1990, No. 593, §1; Acts 1997, No. 1015, §1.



CCRP 834 - When presence of defendant not necessary

Art. 834. When presence of defendant not necessary

The defendant has a right to be present, but his presence is not essential to the validity of any of the following proceedings in a criminal prosecution:

(1) The making, hearing of, or ruling on a preliminary motion or application addressed to the court;

(2) The making, hearing of, or ruling on a motion or application addressed to the court during the trial when the jury is not present; except as provided in Clause (4) of Article 831; and

(3) The making, hearing of, or ruling on a motion or application made after his conviction.



CCRP 835 - Presence of defendant at pronouncement of sentence

Art. 835. Presence of defendant at pronouncement of sentence

In felony cases the defendant shall always be present when sentence is pronounced. In misdemeanor cases the defendant shall be present when sentence is pronounced, unless excused by the court. If a sentence is improperly pronounced in the defendant's absence, he shall be resentenced when his presence is secured.



CCRP 836 - Presence of corporation or association

Art. 836. Presence of corporation or association

When a corporation, partnership, or other association is a defendant, the requirements of this Title are fulfilled if its counsel is present.



CCRP 841 - Bill of exceptions unnecessary; objections required

TITLE XXVIII

BILL OF EXCEPTIONS

Art. 841. Bill of exceptions unnecessary; objections required

A. An irregularity or error cannot be availed of after verdict unless it was objected to at the time of occurrence. A bill of exceptions to rulings or orders is unnecessary. It is sufficient that a party, at the time the ruling or order of the court is made or sought, makes known to the court the action which he desires the court to take, or of his objections to the action of the court, and the grounds therefor.

B. The requirement of an objection shall not apply to the court's ruling on any written motion.

C. The necessity for and specificity of evidentiary objections are governed by the Louisiana Code of Evidence.

Amended by Acts 1974, No. 207, §1; Acts 1988, No. 515, §3, eff. Jan. 1, 1989.

{{NOTE: SEE ACTS 1988, NO. 515, §12.}}



CCRP 842 - Codefendants; presumption as to objections

Art. 842. Codefendants; presumption as to objections

If an objection has been made when more than one defendant is on trial, it shall be presumed, unless the contrary appears, that the objection has been made by all the defendants.

Amended by Acts 1974, No. 207, §1.



CCRP 843 - Recording of proceedings

Art. 843. Recording of proceedings

In felony cases, in cases involving violation of an ordinance enacted pursuant to R.S. 14:143(B), and on motion of the court, the state, or the defendant in other misdemeanor cases tried in a district, parish, or city court, the clerk or court stenographer shall record all of the proceedings, including the examination of prospective jurors, the testimony of witnesses, statements, rulings, orders, and charges by the court, and objections, questions, statements, and arguments of counsel.

Amended by Acts 1974, No. 207, §1; Acts 1975, No. 118, §1, eff. July 7, 1975; Acts 2001, No. 944, §3.



CCRP 844 - Assignment of errors; sanctions for failure to file timely

Art. 844. Assignment of errors; sanctions for failure to file timely

A. The party appealing shall file with the appellate court a written designation of those errors which are to be urged on appeal and furnish a copy to the trial judge and all counsel. This assignment of errors shall be filed in accordance with the uniform rules of the appropriate appellate court.

B. If the appellant fails to comply with these provisions and fails to secure an extension in accordance with Article 916(1), the trial judge on his own motion or motion of the clerk or any party or upon referral by the appellate court and after hearing shall either:

(1) Extend the time within which the assignment of errors shall be filed.

(2) Impose a fine not to exceed five hundred dollars upon the appellant or his attorney or both if the failure is found by the court to be arbitrary and capricious.

C. If the record is not lodged in the appellate court within sixty days after the motion for the appeal is made or within the extended time granted by the proper court or if the record is lodged in the appellate court without an assignment of errors, the appellate court may adjudge the appellant, his attorney, or both guilty of contempt of court and impose a punishment authorized by law.

D. The trial judge may submit such per curiam comments as he desires.

Amended by Acts 1974, No. 207, §1; Acts 1980, No. 537, §1; Acts 1981, No. 296, §1; Acts 1984, No. 527, §1; Acts 1997, No. 642, §1.



CCRP 845 - Repealed by Acts 1982, No. 143, 3

Art. 845. Repealed by Acts 1982, No. 143, §3



CCRP 851 - Grounds for new trial

TITLE XXIX

MOTIONS FOR NEW TRIAL AND IN ARREST OF JUDGMENT

CHAPTER 1. MOTION FOR NEW TRIAL

Art. 851. Grounds for new trial

A. The motion for a new trial is based on the supposition that injustice has been done the defendant, and, unless such is shown to have been the case the motion shall be denied, no matter upon what allegations it is grounded.

B. The court, on motion of the defendant, shall grant a new trial whenever any of the following occur:

(1) The verdict is contrary to the law and the evidence.

(2) The court's ruling on a written motion, or an objection made during the proceedings, shows prejudicial error.

(3) New and material evidence that, notwithstanding the exercise of reasonable diligence by the defendant, was not discovered before or during the trial, is available, and if the evidence had been introduced at the trial it would probably have changed the verdict or judgment of guilty.

(4) The defendant has discovered, since the verdict or judgment of guilty, a prejudicial error or defect in the proceedings that, notwithstanding the exercise of reasonable diligence by the defendant, was not discovered before the verdict or judgment.

(5) The court is of the opinion that the ends of justice would be served by the granting of a new trial, although the defendant may not be entitled to a new trial as a matter of strict legal right.

(6) The defendant is a victim of human trafficking or trafficking of children for sexual purposes and the acts for which the defendant was convicted were committed by the defendant as a direct result of being a victim of the trafficking activity.

Amended by Acts 1974, No. 207, §1; Acts 2014, No. 564, §6.



CCRP 852 - Form, content, and trial of motion for new trial

Art. 852. Form, content, and trial of motion for new trial

A motion for a new trial shall be in writing, shall state the grounds upon which it is based, and shall be tried contradictorily with the district attorney.



CCRP 853 - Time for filing motion for new trial

Art. 853. Time for filing motion for new trial

A. Except as otherwise provided by this Article, a motion for a new trial must be filed and disposed of before sentence. The court, on motion of the defendant and for good cause shown, may postpone the imposition of sentence for a specified period in order to give the defendant additional time to prepare and file a motion for a new trial.

B. When the motion for a new trial is based on Article 851(B)(3) of this Code, the motion may be filed within one year after verdict or judgment of the trial court, although a sentence has been imposed or a motion for a new trial has been previously filed. However, if an appeal is pending, the court may hear the motion only on remand of the case.

C. When the motion for a new trial is based on Article 851(B)(6) of this Code, the motion may be filed within three years after the verdict or judgment of the trial court, although a sentence has been imposed or a motion for new trial has been previously filed. However, if an appeal is pending, the court may hear the motion only on remand of the case.

Acts 2014, No. 564, §6.



CCRP 854 - Newly discovered evidence; necessary allegations

Art. 854. Newly discovered evidence; necessary allegations

A motion for a new trial based on ground (3) of Article 851 shall contain allegations of fact, sworn to by the defendant or his counsel, showing:

(1) That notwithstanding the exercise of reasonable diligence by the defendant, the new evidence was not discovered before or during the trial;

(2) The names of the witnesses who will testify and a concise statement of the newly discovered evidence;

(3) The facts which the witnesses or evidence will establish; and

(4) That the witnesses or evidence are not beyond the process of the court, or are otherwise available.

The newly discovered whereabouts or residence of a witness do not constitute newly discovered evidence.



CCRP 855 - Errors discovered after verdict or judgment of guilty; necessary allegations

Art. 855. Errors discovered after verdict or judgment of guilty; necessary allegations

A motion for a new trial based on ground (4) of Article 851 shall contain allegations of fact sworn to by the defendant or his counsel, showing:

(1) The specific nature of the error or defect complained of; and

(2) That, notwithstanding the exercise of reasonable diligence by the defense, the error or defect was not discovered before or during the trial.



CCRP 855.1 - Conviction based on acts committed as a victim of trafficking

Art. 855.1. Conviction based on acts committed as a victim of trafficking

A motion for new trial based on Article 851(B)(6) of this Code shall be available only to persons convicted of violating R.S. 14:82, 83.3, 83.4, 89, or 89.2 prior to August 1, 2014, and shall contain allegations of fact sworn to by the defendant or counsel of the defendant, showing that the defendant was convicted of the offense which was committed as a direct result of being a victim of human trafficking or trafficking of children for sexual purposes, or a victim of an offense which would constitute human trafficking or trafficking of children for sexual purposes regardless of the date of conviction. The motion shall provide information showing a rational and causal connection between the acts for which the defendant was convicted and the acts upon which the defendant bases his status as a victim.

Acts 2014, No. 564, §6.



CCRP 856 - Motion to urge all available grounds; exceptions

Art. 856. Motion to urge all available grounds; exceptions

A motion for a new trial shall urge all grounds known and available to the defendant at the time of the filing of the motion. However, the court may permit the defendant to supplement his original motion by urging an additional ground, or may permit the defendant to file an additional motion for a new trial, prior to the court's ruling on the motion.



CCRP 857 - Effect of granting new trial

Art. 857. Effect of granting new trial

The effect of granting a new trial is to set aside the verdict or judgment and to permit retrial of the case with as little prejudice to either party as if it had never been tried.



CCRP 858 - Review of ruling on motion for new trial

Art. 858. Review of ruling on motion for new trial

Neither the appellate nor supervisory jurisdiction of the supreme court may be invoked to review the granting or the refusal to grant a new trial, except for error of law.



CCRP 859 - Grounds for arrest of judgment

CHAPTER 2. MOTION IN ARREST OF JUDGMENT

Art. 859. Grounds for arrest of judgment

The court shall arrest the judgment only on one or more of the following grounds:

(1) The indictment is substantially defective, in that an essential averment is omitted;

(2) The offense charged is not punishable under a valid statute;

(3) The court is without jurisdiction of the case;

(4) The tribunal that tried the case did not conform with the requirements of Articles 779, 780 and 782 of this code;

(5) The verdict is not responsive to the indictment, or is otherwise so defective that it will not form the basis of a valid judgment;

(6) Double jeopardy, if not previously urged; or

(7) The prosecution was not timely instituted, if not previously urged.

(8) The prosecution was for a capital offense or for an offense punishable by life imprisonment, but was not instituted by a grand jury indictment.

Improper venue may not be urged by a motion in arrest of judgment.

Amended by Acts 1968, No. 145, §1; Acts 1974, Ex.Sess., No. 26, §1, eff. Jan. 1, 1975.



CCRP 860 - Form, content, and trial of motion in arrest

Art. 860. Form, content, and trial of motion in arrest

A motion in arrest of judgment shall be in writing, shall state the ground upon which it is based, and shall be tried contradictorily with the district attorney.



CCRP 861 - Time for filing motion in arrest

Art. 861. Time for filing motion in arrest

A motion in arrest of judgment must be filed and disposed of before sentence. The court, on motion of the defendant and for cause shown, may postpone the imposition of sentence for a specified period in order to give the defense additional time to prepare and file a motion in arrest of judgment.



CCRP 862 - Effect of sustaining motion in arrest of judgment

Art. 862. Effect of sustaining motion in arrest of judgment

If the judgment is arrested because of a defect in the indictment, the indictment shall be dismissed and the defendant shall be discharged as to that indictment. However, a new indictment may be filed within the time limitation stated in Article 576.

If the judgment is arrested because the court is without jurisdiction of the case, the defendant shall be discharged, but may be tried by a court of proper jurisdiction.

If the judgment is arrested because the wrong type of tribunal tried the case, or because the verdict is not responsive to the indictment or is otherwise fatally defective, the defendant shall be remanded to custody or bail to await a new trial.

If the judgment is arrested on any other ground, the defendant shall be discharged.



CCRP 871 - Sentence defined; pronouncing and recording of sentence; certification of conviction

TITLE XXX. SENTENCE

CHAPTER 1. GENERAL SENTENCING PROVISIONS

Art. 871. Sentence defined; pronouncing and recording of sentence; certification of conviction

A. A sentence is the penalty imposed by the court on a defendant upon a plea of guilty, upon a verdict of guilty, or upon a judgment of guilt. Sentence shall be pronounced orally in open court and recorded in the minutes of the court.

B.(1)(a) In every judgment of guilty of a felony or of one of the misdemeanors enumerated in Subparagraph (2) of this Paragraph, the sheriff shall cause to be attached to the bill of information or indictment the fingerprints of the defendant against whom such judgment is rendered.

(b)(i) Beneath such fingerprints shall be appended a certificate to the following effect:

"I hereby certify that the above and foregoing fingerprints on this bill are the fingerprints of the defendant, and that they were placed thereon by said defendant this ______ day of ______, ______."

(ii) The certificate shall be signed by the sheriff or other law enforcement officer who has custody of the defendant.

(2) In addition to judgments of guilty of a felony, the sheriff shall cause the fingerprints of the defendant to be so attached for every judgment of guilty of the following misdemeanors:

(a) First or second offense operating a vehicle while intoxicated in violation of R.S. 14:98.

(b) First offense possession of marijuana, tetrahydrocannabinol, or chemical derivatives thereof, pursuant to a sentence imposed under R.S. 40:966(D)(1).

(c) A first or second offense involving drug paraphernalia pursuant to a sentence imposed under R.S. 40:1035(A) and (B).

(d) First or second offense theft pursuant to a sentence imposed under R.S. 14:67(B)(3) and first or second offense theft of goods pursuant to a sentence imposed under R.S. 14:67.10(B)(3).

(e) First offense prostitution pursuant to a sentence imposed under R.S. 14:82(B)(1).

(f) First or second offense of domestic abuse battery in violation of R.S. 14:35.3.

(g) First offense of failure to pay a child support obligation in violation of R.S. 14:75.

(h) A conviction for violation of protective orders (R.S. 14:79).

C. The certificate required by Paragraph B of this Article shall be admissible in evidence in the courts of this state as prima facie evidence that the fingerprints appearing thereon are the fingerprints of the defendant against whom the judgment of guilty of a felony or one of the enumerated misdemeanors was rendered.

Amended by Acts 1978, No. 302, §1; Acts 1979, No. 297, §1; Acts 1997, No. 852, §1; Acts 2003, No. 311, §1; Acts 2010, No. 513, §1.



CCRP 871.1 - Sentencing orders to be sent to Louisiana Protective Order Registry

Art. 871.1. Sentencing orders to be sent to Louisiana Protective Order Registry

If part of the sentence contains an order for the purpose of preventing violent or threatening acts or harassment against, contact or communication with, or physical proximity to, another person in order to prevent domestic abuse or dating violence, the judge shall cause to have prepared a Uniform Abuse Prevention Order, as provided in R.S. 46:2136.2(C), shall sign such order, and shall immediately forward it to the clerk of court for filing on the day that the order is issued. The clerk of the issuing court shall transmit the Uniform Abuse Prevention Order to the Judicial Administrator's Office, Louisiana Supreme Court, for entry into the Louisiana Protective Order Registry, as provided in R.S. 46:2136.2(A), by facsimile transmission or direct electronic input as expeditiously as possible, but no later than the end of the next business day after the order is filed with the clerk of court. The clerk of the issuing court shall also send a copy of the Uniform Abuse Prevention Order, as provided in R.S. 46:2136.2(C), or any modification thereof, to the chief law enforcement officer of the parish where the person or persons protected by the order reside by facsimile transmission or direct electronic input as expeditiously as possible, but no later than the end of the next business day after the order is filed with the clerk of court. A copy of the Uniform Abuse Prevention Order shall be retained on file in the office of the chief law enforcement officer until otherwise directed by the court.

Acts 1997, No. 1156, §3; Acts 2003, No. 750, §2; Acts 2014, No. 317, §6.



CCRP 871.2 - Presentence inquiry of veteran status

Art. 871.2. Presentence inquiry of veteran status

Prior to the imposition of a sentence, the court may inquire and receive response, orally or in writing, whether the convicted defendant is currently serving in or is a veteran of the armed forces of the United States. If the convicted defendant is currently serving in the military or is a veteran, the court may order a presentence investigation pursuant to Article 875(F) to determine whether military and veteran resources are available.

Acts 2013, No. 29, §1.



CCRP 872 - Basis for valid sentence

Art. 872. Basis for valid sentence

A valid sentence must rest upon a valid and sufficient:

(1) Statute;

(2) Indictment; and

(3) Verdict, judgment, or plea of guilty.



CCRP 873 - Delay between conviction and sentence

Art. 873. Delay between conviction and sentence

If a defendant is convicted of a felony, at least three days shall elapse between conviction and sentence. If a motion for a new trial, or in arrest of judgment, is filed, sentence shall not be imposed until at least twenty-four hours after the motion is overruled. If the defendant expressly waives a delay provided for in this article or pleads guilty, sentence may be imposed immediately.



CCRP 874 - Prompt sentence required; relief by writs

Art. 874. Prompt sentence required; relief by writs

Sentence shall be imposed without unreasonable delay. If a defendant claims that the sentence has been unreasonably delayed, he may invoke the supervisory jurisdiction of the appellate court.

Acts 1993, No. 975, §1.



CCRP 875 - Presentence investigation; juvenile records; drug screening; veterans

Art. 875. Presentence investigation; juvenile records; drug screening; veterans

A.(1) If a defendant is convicted of a felony offense or a misdemeanor offense that has been reduced from a felony, the court may order the Department of Public Safety and Corrections, division of probation and parole, to make a presentence investigation. All such reports shall be made within sixty days of conviction except that when the defendant is released on bond pending imposition of sentence, such reports shall be made within ninety days of conviction. In making the investigation, the probation officer shall inquire into the circumstances attending the commission of the offense, the defendant's history of delinquency or criminality, his family situation and background, economic and employment status, education, and personal habits.

(2) The probation officer shall also indicate specifically those resources available in the community which could provide needed assistance to the defendant should he be released on probation and shall inquire into other matters deemed relevant by the officer or ordered investigated by the court. The court may postpone imposition of sentence until the report is received.

(3) Local and state law enforcement agencies and mental and correctional institutions shall furnish to the probation officer criminal records and such other information and data as the probation officer requests. The defendant's pretrial and post-conviction disciplinary records shall be furnished to the probation officer and included in the presentence investigation. The court may order a physical and mental examination of the defendant.

(4)(a) If the court orders a presentence investigation to be conducted, the court shall simultaneously order the defendant to pay to the department an amount not to exceed one hundred fifty dollars to defray the cost of conducting the presentence investigation and preparing presentence investigation reports. The order to pay shall be included in the judgment.

(b) The amount to be paid by the defendant pursuant to this Subparagraph shall be determined by the Department of Public Safety and Corrections and shall be based on the defendant's ability to pay. In making this determination, the department may consider such factors as the defendant's income, property owned by the defendant, outstanding obligations of the defendant, and the number and ages of any dependents of the defendant.

B. If a defendant is convicted or pleads guilty to an offense involving a victim, the court shall require that a victim impact statement be included in the presentence report. The victim impact statement shall include factual information as to whether the victim or his family has suffered, as a result of the offense, any monetary loss, medical expense, physical impairment, and any other information deemed relevant. The district attorney may also file a victim impact statement with the court.

C.(1) The court may also make a written request of any juvenile court for an abstract containing only the delinquent acts of a convicted defendant currently before the requesting judge. The request shall be promptly complied with; provided, however, not more than ten days, exclusive of Saturdays, Sundays and legal holidays, shall lapse before the requested information is deposited in the mail, addressed to the requesting court. The court may postpone imposition of sentence until the report is received.

(2) The requesting court shall not copy, duplicate or otherwise reproduce such juvenile records, and these records shall be deposited in the mail and addressed to the issuing juvenile court within seventy-two hours, exclusive of Saturdays, Sundays and legal holidays, after sentencing.

(3) Failure to comply with the provisions of this Subsection shall subject the violating court to disciplinary action by the Supreme Court of Louisiana upon receipt by the judicial administrator of the supreme court of a written complaint, subsequently substantiated.

D. If the defendant is sentenced to imprisonment, a copy of the report shall be transmitted by the division of probation and parole to the institution to which he is committed.

E.(1) If a defendant is convicted of a second or subsequent violation of the Controlled Dangerous Substances Law as provided in R.S. 40:982, the court may order that the defendant submit to a chemical test to determine the presence or use of any controlled dangerous substance. The result of any such test shall be a part of the presentence investigation report.

(2) Any test so ordered shall be conducted at the cost of the defendant. The court's order shall include guidelines that will assure a test approved by the court and protection for the chain of custody for the test results.

(3) The test results shall be used exclusively by the court for guidance in determining the sentence or conditions of release of the defendant. Thereafter, the court shall order that this part of the record be sealed, to be opened pursuant only to court order. To this end, the test results shall not be duplicated by the court for any reason, provided that the defendant and his counsel shall have access to them prior to sentencing. Under no circumstances shall the information contained in the results be used as evidence or as the basis of any additional charge against the defendant.

F. If a convicted defendant is currently serving in the military or is a veteran and has been diagnosed as having a mental illness by a qualified psychiatrist or clinical psychologist or physician, the court may order a presentence investigation pursuant to this Article. In conducting the presentence investigation, the Department of Public Safety and Corrections, division of probation and parole, in addition to the requirements of Paragraphs A through E of this Article, shall:

(1) Consult with the United States Department of Veterans Affairs, Louisiana Department of Veterans Affairs, or another agency or person with suitable knowledge or experience, for the purpose of providing the court with information regarding treatment options available to the convicted defendant, including federal, state, and local programming.

(2) Consider the treatment recommendations of any diagnosing or treating mental health professionals together with the treatment options available to the defendant in imposing a sentence.

Acts 1974, No. 110, §1; Acts 1975, No. 354, §1; Acts 1978, No. 380, §1; Acts 1983, No. 277, §1; Acts 1986, No. 482, §1; Acts 1989, No. 16, §1; Acts 1990, No. 1028, §1; Acts 2010, No. 562, §1; Acts 2011, No. 220, §1; Acts 2013, No. 29, §1.



CCRP 875.1 - Repealed by Acts 1995, No. 942, 3.

Art. 875.1. Repealed by Acts 1995, No. 942, §3.



CCRP 876 - Sentence for crime committed as a child

Art. 876. Sentence for crime committed as a child

A. An adult who is charged with an offense committed at the time he was a child for which the time limitation for the institution of prosecution pursuant to Code of Criminal Procedure Article 571 has not lapsed and for which he was subject to prosecution as an adult due to his age at the time the offense was committed shall be prosecuted as an adult in the appropriate court exercising criminal jurisdiction. If convicted, he shall be punished as an adult as provided by law.

B. An adult who is charged with an offense committed at the time he was a child for which the time limitation for the institution of prosecution pursuant to Code of Criminal Procedure Article 571 has not lapsed and for which he was not subject to prosecution as an adult due to his age at the time the offense was committed shall be prosecuted as an adult in the appropriate court exercising criminal jurisdiction. If convicted, he may be committed to the custody of the Department of Public Safety and Corrections to be confined in secure placement for a period of time as determined by the court not to exceed the maximum amount of confinement he could have been ordered to serve had he been adjudicated for the offense as a child at the time the offense was committed.

Acts 2008, No. 670, §2; Acts 2010, No. 805, §2.



CCRP 877 - Protection of investigation reports

Art. 877. Protection of investigation reports

A. The presentence and postsentence investigation reports shall be privileged and shall not be disclosed directly or indirectly to anyone other than the sentencing court, the victim or the victim's designated family member, as defined in R.S. 46:1842, the prosecutor, members of the division of probation and parole within the office of adult services, the officer in charge of the institution to which the defendant is committed, the committee on parole, the probation or the parole officer if the defendant is placed on probation or released on parole, medical authorities directly involved in the defendant's rehabilitation or treatment if the defendant is committed to a hospital or a substance abuse program, the Board of Pardons, and the governor or his representative. However, this Article shall not require the disclosure of sources of confidential information.

B. Before imposing sentence the court may advise the defendant or his counsel of the factual contents and conclusions of any presentence investigation report. The sources of confidential information shall not, however, be disclosed. If the defendant contests any information contained in the presentence report, the court shall provide the district attorney the same access to the report as was given to the defendant or his counsel. The district attorney may respond to the defendant's contentions concerning the information in the presentence report.

C. The presentence investigation report, edited to protect sources of confidential information, shall be made a part of the record if the defendant seeks post-conviction relief only on the grounds of an excessive sentence imposed by the court.

Acts 1985, No. 200, §1, eff. July 6, 1985; Acts 1985, No. 384, §1; Acts 1992, No. 300, §1; Acts 1999, No. 148, §1; Acts 1999, No. 783, §3, eff. Jan. 1, 2000.



CCRP 878 - Cruel or unusual punishment

Art. 878. Cruel or unusual punishment

A sentence shall not be set aside on the ground that it inflicts cruel or unusual punishment unless the statute under which it is imposed is found unconstitutional.



CCRP 878.1 - Sentencing hearing for juvenile offenders

§878.1. Sentencing hearing for juvenile offenders

A. In any case where an offender is to be sentenced to life imprisonment for a conviction of first degree murder (R.S. 14:30) or second degree murder (R.S. 14:30.1) where the offender was under the age of eighteen years at the time of the commission of the offense, a hearing shall be conducted prior to sentencing to determine whether the sentence shall be imposed with or without parole eligibility pursuant to the provisions of R.S. 15:574.4(E).

B. At the hearing, the prosecution and defense shall be allowed to introduce any aggravating and mitigating evidence that is relevant to the charged offense or the character of the offender, including but not limited to the facts and circumstances of the crime, the criminal history of the offender, the offender's level of family support, social history, and such other factors as the court may deem relevant. Sentences imposed without parole eligibility should normally be reserved for the worst offenders and the worst cases.

Acts 2013, No. 239, §2.



CCRP 879 - Determinate sentence required

Art. 879. Determinate sentence required

If a defendant who has been convicted of an offense is sentenced to imprisonment, the court shall impose a determinate sentence.



CCRP 880 - Credit for prior custody; limitations

Art. 880. Credit for prior custody; limitations

A. A defendant shall receive credit toward service of his sentence for time spent in actual custody prior to the imposition of sentence.

B. A defendant shall receive credit only for time in actual custody and only once during any calendar month when consecutive sentences are imposed.

C. No defendant shall receive credit for any time served prior to the commission of the crime.

D. A defendant shall not receive credit for time served under home incarceration.

E. A defendant shall not receive overlapping jail credit, except in the instance of concurrent sentences and then only for time spent in jail on the instant felony.

Amended by Acts 1970, No. 285, §1; Acts 1997, No. 788, §1; Acts 2006, No. 174, §2; Acts 2011, No. 186, §1.



CCRP 881 - Amendment of sentence

Art. 881. Amendment of sentence

A. Although the sentence imposed is legal in every respect, the court may amend or change the sentence, within the legal limits of its discretion, prior to the beginning of execution of the sentence.

B.(1) After commencement of execution of sentence, in felony cases in which the defendant has been sentenced to imprisonment without hard labor and in misdemeanor cases, the sentencing judge may reduce the sentence or may amend the sentence to place the defendant on supervised probation. Should the court consider any motion amending or changing the sentence imposed, either prior to or after execution of the sentence, the district attorney shall be notified and, if such motion is filed by the defendant, it shall be tried contradictorily with the district attorney, unless the district attorney waives such contradictory hearing.

(2) Such motions include but are not limited to motions for a new trial, motions in arrest of judgment, motions for amendment, modification, or reconsideration of sentence, and motions for modification of conditions of probation or termination of probation.

(3) If a sentence is reduced or amended, a copy of the minute entry reflecting the judgment reducing or amending the sentence shall be furnished to the district attorney and the arresting law enforcement agency.

C. If the sentence imposed by the court is consecutive to a sentence imposed in a different criminal proceeding, for purposes of this Article only, commencement of the execution of sentence begins when the defendant is remanded by the sentencing court to the Department of Public Safety and Corrections, to begin serving either the imposed sentence or a prior sentence to which the imposed sentence is consecutive.

Acts 1987, No. 59, §1; Acts 1997, No. 1321, §1.



CCRP 881.1 - Motion to reconsider sentence

Art. 881.1. Motion to reconsider sentence

A.(1) In felony cases, within thirty days following the imposition of sentence or within such longer period as the trial court may set at sentence, the state or the defendant may make or file a motion to reconsider sentence.

(2) In misdemeanor cases, the defendant may file a motion to reconsider sentence at any time following commencement or execution of such sentence. The court may grant the motion and amend the sentence, even following completion of execution of the sentence, to impose a lesser sentence which could lawfully have been imposed.

(3) In the event a defendant alleges mutual mistake in that the sentence imposed upon conviction pursuant to Code of Criminal Procedure Article 893 was in error and the prosecuting authority, the court, and the defendant intended that the imposition of sentence was to be deferred pursuant to Code of Criminal Procedure Article 893(E), such defendant may file a motion to reconsider the sentence for the sole purpose of considering that issue. Such motion shall be filed within two years of the date of successful completion of the probation imposed by the court. If the court finds that a mutual mistake exists and that the defendant was in all other respects eligible for the benefits of Code of Criminal Procedure Article 893(E), the defendant shall be entitled to the benefits thereof, in accordance with law.

(4) In cases when a defendant has successfully completed probation pursuant to the provisions of Code of Criminal Procedure Article 895(B)(3), the defendant may file a motion to reconsider the sentence for the purpose of determining whether the sentence should be set aside and the prosecution dismissed pursuant to the provisions of Code of Criminal Procedure Article 893. Such motion shall be filed within two years of the date of successful completion of the probation imposed by the court. If the court finds that the defendant is eligible for the benefits of Code of Criminal Procedure Article 893(E), then the court with the concurrence of the district attorney may set aside the conviction and dismiss prosecution in accordance with law.

B. The motion shall be oral at the time of sentence or shall be in writing thereafter and shall set forth the specific grounds on which the motion is based.

C. If a motion is made or filed under Paragraph A of this Article, the trial court may resentence the defendant despite the pendency of an appeal or the commencement of execution of the sentence.

D. The trial court may deny a motion to reconsider sentence without a hearing, but may not grant a motion to reconsider without a contradictory hearing. If the court denies the motion without a hearing, the party who made or filed the motion may proffer the evidence it would have offered in support of the motion.

E. Failure to make or file a motion to reconsider sentence or to include a specific ground upon which a motion to reconsider sentence may be based, including a claim of excessiveness, shall preclude the state or the defendant from raising an objection to the sentence or from urging any ground not raised in the motion on appeal or review.

Acts 1991, No. 38, §1; eff. Jan. 1, 1992; Acts 2003, No. 167, §1; Acts 2008, No. 395, §1, eff. June 21, 2008; Acts 2009, No. 168, §1.

NOTE: See Acts 1991, No. 38, §3, for special effective date.



CCRP 881.2 - Review of sentence

Art. 881.2. Review of sentence

A.(1) The defendant may appeal or seek review of a sentence based on any ground asserted in a motion to reconsider sentence. The defendant also may seek review of a sentence which exceeds the maximum sentence authorized by the statute under which the defendant was convicted and any applicable statutory enhancement provisions.

(2) The defendant cannot appeal or seek review of a sentence imposed in conformity with a plea agreement which was set forth in the record at the time of the plea.

B. The state may appeal or seek review of a sentence:

(1) If the sentence imposed was not in conformity with:

(a) Mandatory requirements of the statute under which the defendant was convicted, or any other applicable mandatory sentence provision; or

(b) The applicable enhancement provisions under the Habitual Offender Law, R.S. 15:529.1; and

(2) If the state objected at the time the sentence was imposed or made or filed a motion to reconsider sentence under this Article.

Acts 1991, No. 38, §1.

{{NOTE: SEE ACTS 1991, NO. 38, §3, FOR SPECIAL EFFECTIVE DATE.}}



CCRP 881.3 - Record on review of sentence

Art. 881.3. Record on review of sentence

In reviewing a sentence the appellate court may consider the record of the case which shall include any evidence or relevant information introduced at preliminary hearings, hearings on motions, arraignments, or sentencing proceedings, and any relevant information included in a presentence investigation report filed into the record at sentencing. In order to preserve confidentiality, in appropriate cases, the court may order that the presentence report, or any portion thereof, be held under seal.

Acts 1991, No. 38, §1.

{{NOTE: SEE ACTS 1991, NO. 38, §3, FOR SPECIAL EFFECTIVE DATE.}}



CCRP 881.4 - Action by appellate court

Art. 881.4. Action by appellate court

A. If the appellate court finds that a sentence must be set aside on any ground, the court shall remand for resentence by the trial court. The appellate court may give direction to the trial court concerning the proper sentence to impose.

B. In the interest of justice, the appellate court may remand the case for resentencing before a judge other than the judge who imposed the initial sentence.

C. If necessary to an appropriate disposition of a motion to reconsider sentence, the appellate court may remand the case to the trial court with instructions to supplement the record or to hold an evidentiary hearing.

D. The appellate court shall not set aside a sentence for excessiveness if the record supports the sentence imposed.

Acts 1991, No. 38, §1; Acts 1995, No. 942, §1.

{{NOTE: SEE ACTS 1991, NO. 38, §3, FOR SPECIAL EFFECTIVE DATE.}}



CCRP 881.5 - Correction of illegal sentence by trial court

Art. 881.5. Correction of illegal sentence by trial court

On motion of the state or the defendant, or on its own motion, at any time, the court may correct a sentence imposed by that court which exceeds the maximum sentence authorized by law.

Acts 1991, No. 38, §1.

{{NOTE: SEE ACTS 1991, NO. 38, §3, FOR SPECIAL EFFECTIVE DATE.}}



CCRP 881.6 - Reducing a sentence for substantial assistance

Art. 881.6. Reducing a sentence for substantial assistance

A. Upon motion of the state, the sentencing court may reduce the defendant's sentence if, after sentencing, the defendant provided substantial assistance in furtherance of the investigation or prosecution of another person.

B. In evaluating whether the defendant has provided substantial assistance pursuant to the provisions of this Article, the sentencing court may consider the defendant's presentence or postsentence assistance in furtherance of the investigation or prosecution.

C. If the sentencing court makes a determination to reduce the sentence to a time period which is less than the minimum sentence provided by law, that sentence shall not be imposed without the consent of the district attorney.

D. For purposes of this Article, "sentencing" means the oral announcement of the sentence.

Acts 2011, No. 349, §1.



CCRP 881.7 - Memorandum of understanding; limits on reduction of sentence for substantial assistance by a defendant

Art. 881.7. Memorandum of understanding; limits on reduction of sentence for substantial assistance by a defendant

A. Prior to any defendant receiving a reduction of sentence pursuant to Code of Criminal Procedure Article 881.6, the prosecuting attorney shall enter into a memorandum of understanding with the defendant. Such memorandum of understanding shall be in writing.

B. The memorandum of understanding shall be signed by the following:

(1) The prosecuting attorney or his designee.

(2) The defendant.

(3) The tutor or legal guardian of the defendant, if the defendant is a minor.

(4) The attorney representing the defendant, if the defendant is represented by counsel.

C. The memorandum of understanding shall not be considered a grant of immunity from criminal prosecution.

D. The memorandum of understanding shall include the entirety of the agreement between the state and the defendant and shall include the following information:

(1) A statement that the state may move for the defendant to receive a reduction of sentence in return for the defendant providing substantial assistance in furtherance of the investigation or prosecution of another person.

(2) A statement that the sentencing court shall examine information provided by the state in determining the nature and extent of the assistance provided by the defendant and the reduction of sentence.

(3) A statement that the sentencing court shall not be permitted to reduce the defendant's sentence to a time period which is less than the minimum sentence provided by law without the consent of the district attorney.

(4) A statement that the memorandum of understanding constitutes the entirety of the agreement between the state and the defendant and that the district attorney shall not recommend a reduction of the defendant's sentence for assistance not described in the memorandum of understanding nor to any greater extent than that which is described in the memorandum of understanding.

(5) A statement that the sentencing court may choose not to grant the motion for reduction of sentence or accept any sentencing recommendation made by the state.

E. The memorandum of understanding shall detail the responsibilities agreed to by the defendant relating to any substantial assistance provided by the defendant in the furtherance of an investigation or prosecution of another person and any possible reduction of sentence, including but not limited to the following:

(1) A requirement that the defendant provide complete and truthful information to all law enforcement officials related to all relevant investigations.

(2) A statement of the substance of the proposed testimony of the witness.

F. The memorandum of understanding shall detail the responsibilities agreed to by the state relating to the reduction of sentence, including but not limited to the following:

(1) The circumstances under which the state will move for a reduction of sentence pursuant to Code of Criminal Procedure Article 881.6, including the nature and level of assistance the defendant is required to provide before the state will move for such reduction of sentence.

(2) The range of the sentencing recommendation that the state agrees to make to the sentencing court in a motion for reduction of sentence and that the district attorney shall make no other recommendation than that which is described in the memorandum of understanding.

(3) The reduction of sentence the state will recommend for each particular instance of assistance or form of assistance when the defendant provides assistance in more than one investigation or prosecution.

(4) The circumstances in which the district attorney shall consent to a reduction of sentence to a time period that is less than the minimum sentence provided by law.

G. When the defendant meets his obligation as described in the memorandum of understanding, the state shall move for a reduction of sentence in accordance with the memorandum of understanding. The memorandum of understanding shall be filed into the criminal record.

Acts 2011, No. 349, §1.



CCRP 882 - Correction of illegal sentence; review of illegal sentence

Art. 882. Correction of illegal sentence; review of illegal sentence

A. An illegal sentence may be corrected at any time by the court that imposed the sentence or by an appellate court on review.

B. A sentence may be reviewed as to its legality on the application of the defendant or of the state:

(1) In an appealable case by appeal; or

(2) In an unappealable case by writs of certiorari and prohibition.

C. Nothing in this Article shall be construed to deprive any defendant of his right, in a proper case, to the writ of habeas corpus.

Amended by Acts 1984, No. 587, §1.



CCRP 883 - Concurrent and consecutive sentences

Art. 883. Concurrent and consecutive sentences

If the defendant is convicted of two or more offenses based on the same act or transaction, or constituting parts of a common scheme or plan, the terms of imprisonment shall be served concurrently unless the court expressly directs that some or all be served consecutively. Other sentences of imprisonment shall be served consecutively unless the court expressly directs that some or all of them be served concurrently. In the case of the concurrent sentence, the judge shall specify, and the court minutes shall reflect, the date from which the sentences are to run concurrently.

Amended by Acts 1977, No. 397, §1.



CCRP 883.1 - Sentences concurrent with sentences of other jurisdictions

Art. 883.1. Sentences concurrent with sentences of other jurisdictions

A. The sentencing court may specify that the sentence imposed be served concurrently with a sentence imposed by a federal court or a court of any other state and that service of the concurrent terms of imprisonment in a federal correctional institution or a correctional institution of another state shall be in satisfaction of the sentence imposed in this state in the manner and to the same extent as if the defendant had been committed to the Louisiana Department of Public Safety and Corrections for the term of years served in a federal correctional institution or a correctional institution of another state. When serving a concurrent sentence in a federal correctional institution or a correctional institution of another state, the defendant shall receive credit for time served as allowed under the laws of this state.

B. Whenever sentence is imposed under the provisions of this Article, the court shall order that the defendant be remanded to the custody of the sheriff of the parish in which the conviction was had in the event that the terms of imprisonment to which the defendant is sentenced in the foreign jurisdiction terminates prior to the date on which the sentence imposed in this state is to terminate.

C. In every case where a sentence at hard labor is imposed under the provisions of this Article, the court shall order that a certified copy of the court minutes and court order be forwarded to the Louisiana Department of Corrections. Should the defendant complete his term of imprisonment during his incarceration in the other jurisdiction, the department shall forward a copy of the discharge papers to the sheriff in the parish of conviction and to the appropriate authorities having physical custody of the defendant.

Added by Acts 1976, No. 490, §1; Acts 1991, No. 138, §2.

{{NOTE: SEE ACTS 1991, NO. 138, §§4 AND 5, FOR SPECIAL EFFECTIVE DATE AND APPLICABILITY PROVISIONS.}}



CCRP 883.2 - Restitution to victim

Art. 883.2. Restitution to victim

A. In all cases in which the court finds an actual pecuniary loss to a victim, or in any case where the court finds that costs have been incurred by the victim in connection with a criminal prosecution, the trial court shall order the defendant to provide restitution to the victim as a part of any sentence that the court shall impose.

B. Additionally, if the defendant agrees as a term of a plea agreement, the court shall order the defendant to provide restitution to other victims of the defendant's criminal conduct, although those persons are not the victim of the criminal charge to which the defendant pleads. Such restitution to other persons may be ordered pursuant to Article 895 or 895.1 of this Code or any other provision of law permitting or requiring restitution to victims.

C. The court shall order that all restitution payments be made by the defendant to the victim through the court's designated intermediary, and in no case shall the court order the defendant to deliver or send a restitution payment directly to a victim, unless the victim consents.

D. Notwithstanding any other provision of law to the contrary, if the defendant is found to be indigent and therefore unable to make restitution in full at the time of conviction, the court may order a periodic payment plan consistent with the person's financial ability.

Acts 1999, No. 783, §3, eff. Jan. 1, 2000; Acts 1999, No. 988, §1; Acts 2007, No. 22, §1; Acts 2010, No. 160, §1; Acts 2014, No. 180, §1.



CCRP 884 - Sentence of fine with imprisonment for default

Art. 884. Sentence of fine with imprisonment for default

If a sentence imposed includes a fine or costs, the sentence shall provide that in default of payment thereof the defendant shall be imprisoned for a specified period not to exceed one year; provided that where the maximum prison sentence which may be imposed as a penalty for a misdemeanor is six months or less, the total period of imprisonment upon conviction of the offense, including imprisonment for default in payment of a fine or costs, shall not exceed six months for that offense.

Amended by Acts 1968, Ex.Sess., No. 12, §1, emerg. eff. Dec. 27, 1968 at 11:00 A.M.



CCRP 885 - Release on payment of fine and costs

Art. 885. Release on payment of fine and costs

A defendant who has been imprisoned for default in the payment of a fine, or fine and costs, under a sentence imposed pursuant to Article 884, may, at any time before expiration of the term of imprisonment, obtain his release by paying to his custodian all of the costs imposed and a sum of money that bears the same proportion to the imposed fine as the term of alternate imprisonment yet to run bears to the whole of such term of imprisonment.

Amended by Acts 1970, No. 293, §1.



CCRP 885.1 - Suspension of driving privileges; failure to pay criminal fines

Art. 885.1. Suspension of driving privileges; failure to pay criminal fines

A. When a fine is levied against a person convicted of any criminal offense, including any violation of the Louisiana Highway Regulatory Act or any municipal or parish ordinance regulating traffic in any municipality or in any parish and the defendant is granted an extension of time to pay the fine, the judge of the court having jurisdiction may order the driver's license to be surrendered to the sheriff or official of the court collecting fines for a period of time not to exceed one hundred eighty days. If, after expiration of one hundred eighty days, the defendant has not paid the fine, the sheriff or official of the court designated to collect fines shall forward the license to the Department of Public Safety and Corrections.

B. Upon receipt of a surrendered driver's license, the sheriff or court official responsible for collection of such fines shall issue a temporary permit for a period not to exceed one hundred eighty days or for a period of time set forth by the judge having jurisdiction. The temporary permits, the procedure for distributing such permits, and the rules and regulations associated with such permits shall be the same as devised by the Department of Public Safety and Corrections as required by R.S. 32:411.1.

C. If, after expiration of one hundred eighty days, the defendant has not paid the fine, the sheriff or official of the court designated to collect fines shall forward the license to the Department of Public Safety and Corrections. Upon receipt of the defendant's surrendered driver's license, the department shall suspend the driver's license of the defendant. The suspension shall begin when the department receives written notification from the court, and the department shall send immediate written notification to the defendant informing him of the suspension of driving privileges.

D. The department shall not reinstate, return, reissue, or renew a driver's license in its possession pursuant to this Section until payment of the fine and any additional administrative cost, fee, or penalty required by the judge having the jurisdiction and any other cost, fee, or penalty required by the department in accordance with R.S. 32:414(H) or other applicable cost, fee, or penalty provision.

Acts 2003, No. 364, §1.



CCRP 886 - Enforcement of fine by civil process; offset of tax refund

Art. 886. Enforcement of fine by civil process; offset of tax refund

A. In the event of nonpayment of a fine, nonpayment of restitution to the victim, or nonpayment of a fine and costs, within sixty days after the sentence was imposed, and if no appeal is pending, the court which imposed the sentence may sign a judgment against the defendant in a sum equal to the fine or restitution plus judicial interest to begin sixty days after the sentence was imposed plus all costs of the criminal proceeding and subsequent proceedings necessary to enforce the judgment in either civil or criminal court, or both. Collection of the judgment may be enforced in either criminal or civil court, or both, in the same manner as a money judgment in a civil case. In addition, particular courts may provide by court rule for enforcement by the filing of an offset claim against the defendant, in accordance with R.S. 47:299.1 through 299.20.

B. The provisions of Paragraph A of this Article shall apply to all fines and costs due and owing, regardless of whether they become due and owing prior to September 6, 1991.

Acts 1989, No. 191, §2; Acts 1991, No. 85, §1; Acts 1999, No. 140, §1; Acts 1999, No. 783, §3, eff. Jan. 1, 2000.



CCRP 886.1 - Judgment for fines and costs declared executory; required notice

Art. 886.1. Judgment for fines and costs declared executory; required notice

If a civil judgment is signed in accordance with Article 886, the judgment shall be executory upon rendition by the court provided the defendant was notified at the time of sentencing of the possible rendition of a civil judgment in the event of his failure to pay the fine and costs. In all other cases, the judgment shall be executory immediately upon service of the notice of judgment upon the defendant in accordance with Code of Civil Procedure Article 1913.

Acts 1991, No. 85, §1.



CCRP 887 - Defendant's liability for costs; suspension of costs; no advance costs

Art. 887. Defendant's liability for costs; suspension of costs; no advance costs

A. A defendant who is convicted of an offense or is the person owing a duty of support in a support proceeding shall be liable for all costs of the prosecution or proceeding, whether or not costs are assessed by the court, and such costs are recoverable by the party or parties who incurred the expense. However, such defendant or person shall not be liable for costs if acquitted or if the prosecution or proceeding is dismissed. In addition, any judge of a district court, parish court, city court, traffic court, juvenile court, family court, or magistrate of a mayor's court within the state shall be authorized to suspend court costs.

B. All processes of the court shall issue without the payment of advance costs.

C. In addition to the costs provided in Paragraph A, a person convicted of a violation of R.S. 14:98, R.S. 14:98.1, or of any municipal or parochial ordinance defining the offense of operating a motor vehicle, aircraft, watercraft, vessel, or other motorized means of conveyance under the influence of alcohol or drugs, who was subjected to a blood, breath, or urine analysis for alcohol or any controlled dangerous substance listed in R.S. 40:964, Schedule I, II, III, IV, or V, shall be assessed an additional seventy-five dollars as special costs. Such costs shall be paid in the following manner: twenty-five dollars to the governing authority owning the instrument used to perform the analysis, and fifty dollars to the governing authority whose agency performed the analysis. If the office of state police performed or participated in a blood, breath, or urine analysis for which these costs are assessed, that portion of the costs applicable to the office of state police shall be forwarded to the applied technology unit within the office of state police and forwarded for disposition in accordance with R.S. 40:1379.7. In the event the person is unable to pay the fine when assessed, the court may allow payment within certain time limits, based on the person's ability to pay such costs.

D. In addition to the costs provided in Paragraphs A and C, a person convicted of a violation of R.S. 14:98, R.S. 14:98.1, or of any municipal or parochial ordinance defining the offense of operating a motor vehicle while under the influence of alcohol or drugs, shall be assessed an additional fifty dollars as special costs to be used to defray expenses of administering conditions of probation or of incarceration. If the offender is incarcerated, such costs shall be paid to the sheriff or other custodian of the facility in which the offender is incarcerated. If the offender is placed on probation as provided in R.S. 14:98(B) or (C) or R.S. 14:98.1(D) or (E), the court may order the apportionment and payment of all or a part of such costs to the agencies or persons responsible for administering the prescribed substance abuse program, driver improvement program, or community service activities. In addition, the person convicted of a violation of R.S. 14:98, R.S. 14:98.1, or of any such municipal or parochial ordinance shall be assessed costs of the witness fee provided by R.S. 15:255.

E. Repealed by Acts 2009, No. 440, §2.

F.(1) In addition to the costs provided in Paragraphs A, C, D, and E of this Article, a person convicted of a felony, a misdemeanor, or ordinance of any local government, including a traffic felony, a traffic misdemeanor, or a local traffic violation, shall be assessed an additional three dollars as a special court cost, provided that such additional cost shall be one dollar in mayor's courts in municipalities with a population of two thousand or less. Such special costs shall be imposed by all courts, including mayor's courts and magistrate courts, and shall be used for implementation of the master plan for the development of a trial court case management information system and for the fast-tracked prototype development of the criminal disposition component thereof in order to define and meet the needs of clerks of court, trial court judges, law enforcement and corrections officials, the supreme court, the legislature, and the general public, and for the implementation of an integrated juvenile justice information system for use in all courts exercising juvenile court jurisdiction. The proceeds of the special cost shall be deposited in the state treasury monthly on or before the tenth day of each calendar month. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited in the state treasury, as required above, shall be credited to the special fund hereby created in the state treasury to be known as the Trial Court Case Management Information Fund. The disbursement of the proceeds from the fund shall be made on the warrant of the judicial administrator of the supreme court drawn on the state treasury. The monies in this fund shall be used solely for the purposes identified in this Paragraph, including necessary and associated administrative expenses. All unexpended and unencumbered monies in this fund at the end of the fiscal year shall remain in such fund. All monies in this fund shall be invested by the state treasurer in the same manner as monies in the general fund with interest earned on the investment of these monies credited to this fund following compliance with the requirements of Article VII, Section 9(B), relative to the Bond Security and Redemption Fund.

(2) In Jefferson Parish, in addition to the costs in Paragraphs A, C, D, and E, a person convicted of an offense against the state of Louisiana shall be assessed a special court cost in the following amounts: in the case of a misdemeanor, an additional twenty-five dollars, and in the case of a felony, an additional fifty dollars. The amount so assessed shall be collected on behalf of the clerk of court's office, in the manner that fines are collected in criminal cases. The funds shall be transmitted to the clerk of court's office to be used by the clerk in his discretion to defray the expenses of his office.

(3) In Natchitoches Parish, in addition to the costs in Paragraphs A, C, D, E, G, and H and Subparagraph (1) of this Paragraph, a person convicted of an offense against the state of Louisiana, including a plea of guilty or nolo contendere, shall be assessed a special court cost in the amount of ten dollars in any prosecution initiated by the district attorney. Such special costs shall be imposed by the Tenth Judicial District Court and the City Court of Natchitoches. The amount so assessed shall be collected on behalf of the parish sheriff's office, in the manner that fines are collected in criminal cases. The funds shall be paid into the treasury of the parish and deposited into the Criminal Court Fund pursuant to R.S. 15:571.11, which statute shall govern the disposition of the additional court costs.

G. In addition to the costs provided in Paragraphs A, C, D, E, and F, a person convicted of a violation of the Uniform Controlled Dangerous Substances Law may be assessed an additional one hundred dollars as special costs of court. Such special costs shall be imposed by all courts and shall be used for the development or maintenance of Drug Abuse Resistance Education (D.A.R.E.) programs. The amount so assessed shall be collected on behalf of the parish sheriff's office, to be distributed among agencies providing the D.A.R.E. programs based upon the number of programs each agency offers within the public and private educational systems of the parish.

H. In addition to the costs provided in Paragraphs A, C, D, E, F, and G, a person convicted of a felony, a misdemeanor, or ordinance of any local government may be assessed additional reasonable costs to cover the costs expended by the sheriff, marshal, constable, or municipal police in the execution of a bench warrant, or a fugitive warrant, or both. An itemized statement of expenses shall be prepared and submitted for review and assessment by the court at the time of sentencing. Such costs shall be paid to the sheriff, marshal, constable, or municipal police as reimbursement of expenses incurred in the execution of such warrant.

Amended by Acts 1994, 3rd Ex. Sess., No. 109, §1; Acts 1995, No. 1064, §1; Acts 1995, No. 1276, §1; Acts 1997, No. 1296, §1, eff. July 15, 1997; Acts 1999, No. 705, §1; Acts 1999, No. 1255, §1; Acts 2001, No. 1200, §1; Acts 2009, No. 440, §2; Acts 2011, No. 23, §1.



CCRP 888 - Costs and fines; payment

Art. 888. Costs and fines; payment

Costs and any fine imposed shall be payable immediately; provided, however, that in cases involving the violation of any traffic law or ordinance, the court having jurisdiction may grant the defendant five judicial days after rendition of judgment to pay any costs and any fine imposed.

Amended by Acts 1968, No. 368, §1.



CCRP 889 - Collection and disposition of fines, costs, and forfeitures

Art. 889. Collection and disposition of fines, costs, and forfeitures

The collection and disposition of fines, costs, and forfeitures shall be as provided by law.



CCRP 890 - Method of service of sentence of imprisonment; labor and confinement; workday release program

Art. 890. Method of service of sentence of imprisonment; labor and confinement; workday release program

A. A sentence of imprisonment in the state penitentiary shall be served in conformity with the applicable provisions of Title 15 of the Louisiana Revised Statutes of 1950 that govern the state penitentiary.

B. Except in misdemeanor cases, any other sentence of imprisonment subjects the defendant to confinement, and to labor unless otherwise specified.

C. In all misdemeanor cases in which a sentence of imprisonment is imposed and the sentencing court has ordered the defendant to report to the sheriff for participation in a court-approved workday release program during the term of imprisonment, the defendant shall be subjected to confinement and costs as provided for in R.S. 15:708.

Acts 1986, No. 704, §1.



CCRP 890.1 - Waiver of minimum mandatory sentences; procedure; exceptions

Art. 890.1. Waiver of minimum mandatory sentences; procedure; exceptions

A. Notwithstanding any other provision of law to the contrary, if a felony or misdemeanor offense specifies a sentence with a minimum term of confinement or a minimum fine, or that the sentence shall be served without benefit of parole, probation, or suspension of sentence, the court, upon conviction, in sentencing the offender shall impose the sentence as provided in the penalty provisions for that offense, unless one of the following occurs:

(1) The defendant pled guilty pursuant to a negotiated plea agreement with the prosecution and the court, which specifies that the sentence shall be served with benefit of parole, probation, or suspension of sentence or specifies a reduced fine or term of confinement.

(2) In cases resulting in trial, the prosecution, the defendant, and the court entered into a post-conviction agreement, which specifies that the sentence shall be served with benefit of parole, probation, or suspension of sentence or specifies a reduced fine or term of confinement.

B. If such agreements are entered into between the prosecution and the defendant, the court, at sentencing, shall not impose a lesser term of imprisonment, lesser fine, or lesser period of sentence served without benefit of parole, probation, or suspension of sentence than that expressly provided for under the terms of the plea or post-conviction agreement.

C. No plea or post-conviction agreement shall provide parole eligibility at a time earlier than that provided in R.S. 15:574.4.

D. The provisions of this Article shall not apply to a sex offense as defined in R.S. 15:541 or to any of the following crimes of violence:

(1) R.S. 14:28.1 (Solicitation for murder).

(2) R.S. 14:30 (First degree murder).

(3) R.S. 14:30.1 (Second degree murder).

(4) R.S. 14:31 (Manslaughter).

(5) R.S. 14:34.6 (Disarming of a peace officer).

(6) R.S. 14:34.7 (Aggravated second degree battery).

(7) R.S. 14:37.1 (Assault by drive-by shooting).

(8) R.S. 14:37.4 (Aggravated assault with a firearm).

(9) R.S. 14:42 (Aggravated or first degree rape).

(10) R.S. 14:42.1 (Forcible or second degree rape).

(11) R.S. 14:43 (Simple or third degree rape).

(12) R.S. 14:43.1 (Sexual battery).

(13) R.S.14:43.2 (Second degree sexual battery).

(14) R.S. 14:43.5 (Intentional exposure to AIDS virus).

(15) R.S. 14:44 (Aggravated kidnapping).

(16) R.S. 14:44.1 (Second degree kidnapping).

(17) R.S. 14:46.2 (Human trafficking).

(18) R.S.14:46.3 (Trafficking of children for sexual purposes).

(19) R.S.14:51 (Aggravated arson).

(20) R.S. 14:62.8 (Home invasion).

(21) R.S. 14:64 (Armed robbery).

(22) R.S. 14:64.4 (Second degree robbery).

(23) R.S. 14:64.3 (Armed robbery; use of firearm).

(24) R.S. 14:64.2 (Carjacking).

(25) R.S. 14:78.1 (Aggravated incest).

(26) R.S. 14:93.2.3 (Second degree cruelty to juveniles).

(27) R.S.14:128.1 (Terrorism).

(28) R.S. 14:34 (Aggravated battery).

(29) R.S. 14:37 (Aggravated assault).

(30) R.S. 14:34.1 (Second Degree Battery)

(31) R.S. 14:35.3 (Domestic Abuse Battery)

(32) R.S. 14:40.2 (Stalking)

(33) R.S. 14:64.1 (First Degree Robbery)

(34) R.S. 14:32.5 (Feticide)

E. At the time the sentence is imposed pursuant to this Article, the Uniform Commitment Sentencing Order shall specify that the sentence is imposed pursuant to the provisions of this Article.

Acts 2012, No. 160, §1, eff. May 17, 2012; Acts 2014, No. 634, §1; Acts 2015, No. 184, §6.



CCRP 890.2 - Fines for individual defendants

Art. 890.2. Fines for individual defendants

A. When a defendant has been convicted of a felony, and upon a determination that a defendant has the ability and resources available to pay an additional fine and that such a fine would not unduly burden the defendant's dependents, the court may impose as an additional fine or as a component of a fine the expected costs to the state of any imprisonment ordered by the court and prescribe the manner in which the fine shall be enforced and paid.

B. The additional fine or component of the fine may be imposed contingent upon the defendant's ability to pay the fine while incarcerated from any future sources of income the defendant may receive while incarcerated.

C. The Department of Public Safety and Corrections may determine the amount due the state in cases where the defendant is confined in a penal or correctional institution under the supervision of the department and render statements thereof, and such sworn statements shall be considered prima facie evidence of the amount due. If the defendant is committed to the department and confined in a parish jail or institution as provided for in R.S. 15:824(B), the amount of the additional fine or component of the fine shall be equal to the amount paid by the department to the parish sheriff or governing authority of those parishes in which the governing authority operates the parish jail, for keeping and feeding the individual in the parish jail.

D. The amount of reimbursement under this Article shall not be in excess of the per capita cost of care for maintaining inmates in the state correctional facility in which the inmate is housed. The funds collected from the fines imposed pursuant to this Article shall be distributed to the entity that expended the funds. However, ten percent of the funds shall go to the Crime Victims' Reparation Fund as provided in R.S. 46:1816.

Acts 1997, No. 751, §1.



CCRP 890.3 - Sentencing for crimes of violence

Art. 890.3. Sentencing for crimes of violence

A. Except as provided in Paragraph B of this Article, when a defendant is sentenced for any offense, or the attempt to commit any offense, defined or enumerated as a crime of violence in R.S. 14:2(B), upon the written recommendation of the district attorney, the court may designate in the minutes whether such offense is a crime of violence only for the following purposes:

(1) To determine a defendant's eligibility for suspension or deferral of sentence pursuant to Article 893.

(2) To determine a defendant's eligibility for participation in a drug division probation program pursuant to R.S. 13:5304.

B. The following crimes of violence enumerated in R.S. 14:2(B) shall be designated by the court in the minutes as a crime of violence:

(1) Solicitation for murder.

(2) First degree murder.

(3) Second degree murder.

(4) Manslaughter.

(5) Aggravated or first degree rape.

(6) Forcible or second degree rape.

(7) Simple or third degree rape.

(8) Sexual battery.

(9) Second degree sexual battery.

(10) Intentional exposure to AIDS virus.

(11) Aggravated kidnapping.

(12) Second degree kidnapping.

(13) Aggravated arson.

(14) Armed robbery.

(15) Assault by drive-by shooting.

(16) Carjacking.

(17) Terrorism.

(18) Aggravated second degree battery.

(19) Aggravated assault with a firearm.

(20) Armed robbery; use of firearm; additional penalty.

(21) Second degree robbery.

(22) Disarming of a peace officer.

(23) Second degree cruelty to juveniles.

(24) Aggravated crime against nature.

(25) Trafficking of children for sexual purposes.

(26) Human trafficking.

(27) Home invasion.

Acts 2016, No. 509, §1.



CCRP 891 - Forfeiture of weapons

Art. 891. Forfeiture of weapons

A. For purposes of this Article, a firearm or other dangerous weapon either used in the commission of a felony offense or the use of which constitutes an element of a felony offense may be declared to be crime-related contraband which may be seized by a law enforcement officer in the course of an arrest or issuance of summons or may be seized by order of court pursuant to other provisions of law. The district attorney of the parish where the arrest or seizure occurred may petition the district court to forfeit to the seizing agency an item or thing seized, or may petition the court for seizure, upon a showing that the item or thing seized or to be seized constitutes crime-related contraband.

B. Forfeiture under this Article may be initiated within sixty days of receipt or publication of notice of seizure. The law enforcement agency effecting the seizure shall send notice to the registered owner if known and possessor of the item or thing by certified mail, return receipt requested, at the address provided to the law enforcement agency by any known or believed registered owner or possessor; and if returned unclaimed, notice shall be by an advertisement placed for publication by the seizing agency in the official journal of the parish of the place of seizure.

C. The notice provided for in Paragraph B must state or contain all of the following:

(1) A description of the item or thing to be forfeited.

(2) The name of the registered or believed owner, if any.

(3) A statement regarding the nature and circumstances surrounding the forfeiture.

(4) That the seizing law enforcement agency seeks to forfeit the described item or thing.

(5) That a claim to the item must be made within sixty days from date of receipt or publication of notice in order to interrupt or prevent the forfeiture.

D. The claimant of the item or thing to be forfeited must file a written affidavit with the court wherein the petition was filed within the time period provided for in Paragraph C of this Article. The affidavit shall allege or establish the owner's or possessor's lack of knowledge or lack of duty to know that the thing or item was used or intended for use in the commission of an offense. The claimant must also be legally entitled to the ownership or possession of the thing or item and must establish, to the satisfac­tion of the court, proof of ownership or dominion. If no legitimate claim is made within sixty days, the thing or item shall be declared crime-related contraband by the court and all rights, title, and interest to the thing or item seized shall be transferred to and vested with the seizing law enforcement agency making the seizure. Discretion as to the disposition of crime-related contraband which is a firearm or dangerous weapon shall rest with the court.

E. In addition to ordering the forfeiture of a firearm or dangerous weapon as crime-related contraband as otherwise provided in this Article or by any other provision of law, when a court sentences a defendant, it may order the forfeiture of any weapon used in connection with the offense or found in the possession or under the immediate control of the defendant at the time of the arrest. The court may provide for the destruction, sale, or other disposition of the weapons forfeited.

Acts 1994, 3rd Ex. Sess., No. 21, §1.



CCRP 892 - Post-sentence statement by sheriff; accompanying documents

Art. 892. Post-sentence statement by sheriff; accompanying documents

A. The sheriff shall prepare a statement indicating the amount of time a defendant has spent in custody prior to conviction when such defendant is committed to the Department of Corrections, sentenced for a term of one year or more to any penal institution, or ordered committed to any mental institution or mental hospital. The sheriff shall retain a copy of the statement and submit the original to the officer in charge of the institution or department to which the defendant is sentenced.

B.(1) When a sheriff's statement is required pursuant to Paragraph A of this Article, the clerk of court shall also prepare the following documents:

(a) A copy of the indictment under which the defendant was convicted.

(b) A copy of the sentence as recorded in the minutes of the court.

(c) A copy of the Uniform Sentencing Commitment Order in the format authorized by the Louisiana Supreme Court which shall include the name and address of the judge, the district attorney, and the defense attorney who participated in the sentencing trial.

(2) The clerk shall retain a copy of the statement and documents and send the original to the officer in charge of the department or penal institution to which the defendant has been sentenced, where they shall be preserved. The documents, or copies thereof, shall be made available to the governor, the pardon board, and the parole committee.

C. All statements and documents required by this Article shall physically accompany any defendant when said defendant is transferred to a penal institution or a mental institution or mental hospital. Said documents and statements shall be tendered to the officer in charge of the institution at the time that the defendant is presented for admittance thereto.

D. Failure to comply with the provisions of this Article shall not affect the validity of a prosecution, conviction, or sentence.

Amended by Acts 1975, No. 731, §1; Acts 1977, No. 608, §1; Acts 1978, No. 179, §1; Acts 1982, No. 543, §1; Acts 1987, No. 98, §1; Acts 2011, No. 186, §1.



CCRP 892.1 - Driver improvement programs

Art. 892.1. Driver improvement programs

A. Whenever, in a misdemeanor case, a person is convicted of violating any law of this state that regulates traffic or any parish or municipal ordinance that regulates traffic, or when a child is decreed by a court to be a traffic violator, regardless of any sentence imposed, the court imposing sentence may order the person or child to attend and participate in a driver education, training, or improvement program approved by the court or the violator may choose a program approved by the Department of Public Safety and Corrections, office of motor vehicles as provided and pursuant to the conditions in R.S. 32:402.2.

B. Notwithstanding the provision of any other law to the contrary, upon conviction for the first time only of a misdemeanor offense under Title 32 of the Louisiana Revised Statutes of 1950 that regulates traffic or of any similar parish or municipal ordinance that regulates traffic, the court may suspend the sentence for such offense and order the defendant to attend, at his cost, a driver education, training, or improvement program as provided for in Paragraph A of this Article.

C. Upon completion by the defendant of the driver program, the court may set the conviction aside and dismiss the prosecution.

D. All driver improvement courses under this Article shall include instruction on railroad and highway grade crossing safety.

E. The court in its discretion may defer sentencing and allow the defendant ninety days to present a certificate of course completion as evidence that, subsequent to the alleged act, the person has successfully completed a driver education, training, or improvement course as provided in Paragraph A of this Article when all of the following conditions are met:

(1) The person, except as provided in Paragraph G of this Article, enters a plea in person or in writing of nolo contendere or guilty and presents to the court an oral request or a written request, in person or by mail postmarked on or before the appearance date on the citation, to take a driving course.

(2) The court enters judgment on the defendant's plea of nolo contendere or guilty at the time the plea is made, but defers the imposition of the whole or any part of the sentence for ninety days.

(3) The defendant has a valid driver's license or permit.

(4) The defendant's driving record as maintained by the Department of Public Safety and Corrections does not indicate successful completion of a driver's education, training, or improvement course under this Article within the two years immediately preceding the date of the alleged offense.

(5) The defendant files an affidavit with the court stating that he is not in the process of taking a course under this Article and he has not completed a course under this Article that is not yet reflected on his driving record.

(6) The offense charged is for a misdemeanor offense under Title 32 of the Louisiana Revised Statutes of 1950, except when the offense involves speeding twenty-five miles per hour or more over the posted speed limit at the place where the alleged offense occurred.

F. A written request to take a driving course under Subparagraph E(1) of this Article is timely if it is postmarked on or before the appearance date on the citation.

G. A court shall not require a minor who is sixteen years of age or younger to enter a plea of nolo contendere or guilty under Subparagraph E(1) of this Article.

H.(1) When a person complies with Paragraph E of this Article and a certificate of course completion is accepted by the court, the court shall set the conviction aside and dismiss the charge, but the court may only dismiss one charge for completion of each course.

(2) When a charge is dismissed under this Paragraph, the charge shall not be part of the person's driving record or used for any purpose; however, the court shall report that the person has successfully completed the driving course and the date of completion to the Department of Public Safety and Corrections for inclusion in his driving record. The report shall indicate that the course was taken under the provisions of this Article to determine eligibility to take a subsequent course under such provisions.

(3) No insurance company shall increase the premium or cancel an insured's policy merely because of an offense dismissed under this Article or because the insured completed a driving course under this Article.

I. The court may require the person requesting a driving course to pay a fee set by the court at an amount that does not exceed ten dollars to cover the cost of administering this Article. Fees collected by a municipal court shall be deposited in the municipal treasury. Fees collected by other courts shall be deposited in the criminal court fund of the parish in which the court is located. If the person requesting a driving course does not take the course, he is not entitled to a refund of the court fee. In addition to the cost of the driving course, the person shall pay any fines and costs for the driving offense.

J. The authority vested in courts by this Article is in addition to any authority granted by other laws with respect to persons convicted of traffic violations and children decreed to be traffic violators.

Acts 1972, No. 224, §1; Acts 1985, No. 150, §1; Acts 1990, No. 834, §1; Acts 1991, No. 485, §§1 and 2; Acts 1993, No. 225, §2, eff. July 1, 1993; Acts 1995, No. 1091, §1; Acts 1996, 1st Ex. Sess., No. 93, §1; Acts 1997, No. 1336, §1.



CCRP 892.2 - Notice of controlled dangerous substance conviction; licensing authority

Art. 892.2. Notice of controlled dangerous substance conviction; licensing authority

When a person is convicted of violating any felony provision of the Uniform Controlled Dangerous Substances Law, the court imposing sentence shall determine if the defendant possesses a license to practice a trade, occupation, or profession in this state and, if so, the court shall cause notice of the conviction to be forwarded to the appropriate licensing authority.

Acts 1989, No. 81, §1.



CCRP 892.3 - Transfer of foreign nationals or citizens; treaty

Art. 892.3. Transfer of foreign nationals or citizens; treaty

When a treaty is in effect between the United States and a foreign country providing for the transfer of a convicted offender who is a citizen or national of the foreign country to the foreign country or the transfer of a citizen of the United States convicted as an offender in the foreign country to the United States, the governor is authorized, subject to the terms of such treaty, to act on behalf of the state and to consent to the transfer of such convicted offenders under the provisions of Article IV, Section 5(A) of the Constitution of Louisiana.

Acts 1990, No. 514, §1, eff. July 18, 1990.



CCRP 893 - Suspension and deferral of sentence and probation in felony cases

CHAPTER 2. SUSPENDED SENTENCE AND PROBATION

Art. 893. Suspension and deferral of sentence and probation in felony cases

A. When it appears that the best interest of the public and of the defendant will be served, the court, after a first or second conviction of a noncapital felony, may suspend, in whole or in part, the imposition or execution of either or both sentences, where suspension is allowed under the law, and in either or both cases place the defendant on probation under the supervision of the division of probation and parole. The court shall not suspend the sentence of a conviction for an offense that is designated in the court minutes as a crime of violence pursuant to Article 890.3, or of a second conviction if the second conviction is for a violation of R.S. 14:73.5, 81.1, or 81.2. The period of probation shall be specified and shall not be less than one year nor more than five years. The suspended sentence shall be regarded as a sentence for the purpose of granting or denying a new trial or appeal. Supervised release as provided for by Chapter 3-E of Title 15 of the Louisiana Revised Statutes of 1950 shall not be considered probation and shall not be limited by the five-year period for probation provided for by the provisions of this Paragraph.

B.(1)(a) The court may suspend, in whole or in part, the imposition or execution of the sentence when the following conditions exist:

(i) The sentence is for a third conviction of any of the following:

(aa) A noncapital felony for which a defendant could have his sentence suspended under Paragraph A of this Article had the conviction been for a first or second offense.

(bb) A violation of the Uniform Controlled Dangerous Substances Law.

(cc) A third conviction of operating a vehicle while intoxicated in violation of R.S. 14:98.

(ii) It appears that suspending the sentence is in the best interest of the public and the defendant.

(iii) The district attorney consents to the suspension of the sentence.

(iv) The court orders the defendant to do any of the following:

(aa) Enter and complete a program provided by the drug division of the district court pursuant to R.S. 13:5301 et seq. When a case is assigned to the drug division probation program pursuant to the provisions of R.S. 13:5301 et seq., with the consent of the district attorney, the court may place the defendant on probation for a period of not more than eight years if the court determines that successful completion of the program may require that period of probation to exceed the five-year limit. If necessary to assure successful completion of the drug division probation program, the court may extend the duration of the probation period. The period of probation as initially fixed or as extended shall not exceed eight years.

(bb) Enter and complete an established driving while intoxicated court or sobriety court program, as agreed upon by the trial court and the district attorney. When a case is assigned to an established driving while intoxicated court or sobriety court program, with the consent of the district attorney, the court may place the defendant on probation for a period of not more than eight years if the court determines that successful completion of the program may require that period of probation to exceed the five-year limit. If necessary to assure successful completion of the drug division probation program, the court may extend the duration of the probation period. The period of probation as initially fixed or as extended shall not exceed eight years.

(cc) Reside for a minimum period of one year in a facility which conforms to the Judicial Agency Referral Residential Facility Regulatory Act, R.S. 40:2852.

(dd) Enter and complete the Swift and Certain Probation Pilot Program established pursuant to R.S. 13:5371 et seq. When a case is assigned to this pilot program, with the consent of the district attorney, the court may place the defendant on probation for a period of not less than one year and not more than eight years if the court determines that successful completion of the program may require that period of probation to exceed the five-year limit. If necessary to ensure successful completion of the program, the court may extend the duration of the probation period. The period of probation as initially fixed or as extended shall not exceed eight years.

(b) When suspension is allowed under this Paragraph, the defendant shall be placed on probation under the supervision of the division of probation and parole. The period of probation shall be specified and shall not be less than two years nor more than five years, except as provided in Subitems (a)(iv)(aa), (bb), and (dd) of this Subparagraph. The suspended sentence shall be regarded as a sentence for the purpose of granting or denying a new trial or appeal.

(2) Notwithstanding any other provisions of law to the contrary, the sentencing alternatives available in Subparagraph (1) of this Paragraph, shall be made available to offenders convicted of a fourth offense violation of operating a vehicle while intoxicated pursuant to R.S. 14:98, only if the offender had not been offered such alternatives prior to his fourth conviction of operating a vehicle while intoxicated.

C. If the sentence consists of both a fine and imprisonment, the court may impose the fine and suspend the sentence or place the defendant on probation as to the imprisonment.

D. Except as otherwise provided by law, the court shall not suspend a felony sentence after the defendant has begun to serve the sentence.

E.(1)(a) When it appears that the best interest of the public and of the defendant will be served, the court may defer, in whole or in part, the imposition of a sentence after conviction of a first offense noncapital felony under the conditions set forth in this Paragraph. When a conviction is entered under this Paragraph, the court may defer the imposition of sentence and place the defendant on probation under the supervision of the division of probation and parole.

(b) The court shall not defer a sentence under this provision for an offense or an attempted offense that is designated in the court minutes as a crime of violence pursuant to Article 890.3 or that is defined as a sex offense by R.S. 15:541, involving a child under the age of seventeen years or for a violation of the Uniform Controlled Dangerous Substances Law that is punishable by a term of imprisonment of more than five years or for a violation of R.S. 40:966(A), 967(A), 968(A), 969(A), or 970(A).

(2) Upon motion of the defendant, if the court finds at the conclusion of the probationary period that the probation of the defendant has been satisfactory, the court may set the conviction aside and dismiss the prosecution. The dismissal of the prosecution shall have the same effect as acquittal, except that the conviction may be considered as a first offense and provide the basis for subsequent prosecution of the party as a multiple offender, and further shall be considered as a first offense for purposes of any other law or laws relating to cumulation of offenses. Dismissal under this Paragraph shall occur only once with respect to any person.

(3)(a) When a case is accepted into a drug court division probation program pursuant to the provisions of R.S. 13:5304 and at the conclusion of the probationary period the court finds that the defendant has successfully completed all conditions of probation, the court with the concurrence of the district attorney may set aside the conviction and dismiss prosecution, whether the defendant's sentence was suspended under Paragraph A of this Article or deferred under Subparagraph (1) of this Paragraph. The dismissal of prosecution shall have the same effect as an acquittal, except that the conviction may be considered as a first offense and provide the basis for subsequent prosecution of the party as a multiple offender, and shall be considered as a first offense for purposes of any other law or laws relating to cumulation of offenses.

(b) The court may extend the provisions of this Paragraph to any person who has previously successfully completed a drug court program and satisfactorily completed all other conditions of probation.

(c) Dismissal under this Paragraph shall have the same effect as an acquittal for purposes of expungement under the provisions of R.S. 44:9 and may occur only once with respect to any person.

(4) When a defendant, who has been committed to the custody of the Department of Public Safety and Corrections to serve a sentence in the intensive incarceration program pursuant to the provisions of Article 895(B)(3), has successfully completed the intensive incarceration program as well as successfully completed all other conditions of parole or probation, and if the defendant is otherwise eligible, the court with the concurrence of the district attorney may set aside the conviction and dismiss prosecution, whether the defendant's sentence was suspended under Paragraph A of this Article or deferred under Subparagraph (1) of this Paragraph. The dismissal of prosecution shall have the same effect as an acquittal, except that the conviction may be considered as a first offense and provide the basis for subsequent prosecution of the party as a multiple offender, and shall be considered as a first offense for purposes of any other law or laws relating to cumulation of offenses. Dismissal under this Subparagraph shall have the same effect as an acquittal for purposes of expungement under the provisions of R.S. 44:9 and may occur only once with respect to any person.

F. Nothing contained herein shall be construed as being a basis for destruction of records of the arrest and prosecution of any person convicted of a felony.

Amended by Acts 1994, 3rd Ex. Sess., No. 100, §1; Acts 1994, 3rd Ex. Sess., No. 123, §1; Acts 1995, No. 990, §1; Acts 1995, No. 1251, §4; Acts 1996, 1st Ex. Sess., No. 5, §1, eff. April 23, 1996; Acts 1997, No. 696, §1; Acts 2001, No. 403, §5 eff. June 15, 2001; Acts 2001, No. 1206, §3; Acts 2006, No. 242, §2; Acts 2006, No. 581, §1; Acts 2008, No. 104, §1; Acts 2009, No. 168, §1; Acts 2010, No. 801, §2, eff. June 30, 2010; Acts 2015, No. 199, §1; Acts 2016, No. 509, §1; Acts 2016, No. 676, §2, eff. June 17, 2016.

NOTE: Acts 2008, No. 104, §2, provides that the provisions of the Act are remedial and therefore shall apply retroactively.



CCRP 893.1 - Motion to invoke firearm sentencing provision

Art. 893.1. Motion to invoke firearm sentencing provision

A. If the district attorney intends to move for imposition of sentence under the provisions of Article 893.3, he shall file a motion within a reasonable period of time prior to commencement of trial of the felony or specifically enumerated misdemeanor in which the firearm was used.

B. The motion shall contain a plain, concise, and definite written statement of the essential facts constituting the basis for the motion and shall specify the provisions of this Chapter under which the district attorney intends to proceed.

Added by Acts 1981, No. 139, §1; Acts 1988, No. 319, §1; Acts 1999, No. 575, §1.



CCRP 893.2 - Discharge, use, or possession of firearm in commission of a felony or a specifically enumerated misdemeanor; hearing

Art. 893.2. Discharge, use, or possession of firearm in commission of a felony or a specifically enumerated misdemeanor; hearing

A. If a motion was filed by the state in compliance with Article 893.1, the court may conduct a contradictory hearing following conviction to determine whether a firearm was discharged, or used during the commission of the felony or specifically enumerated misdemeanor, or actually possessed during the commission of a felony which is a crime of violence as defined by R.S. 14:2(B), felony theft, production, manufacturing, distribution, dispensing, or possession with intent to produce, manufacture, distribute, or dispense a controlled dangerous substance in violation of the Uniform Controlled Dangerous Substances Law, or specifically enumerated misdemeanor and whether the mandatory minimum sentencing provisions of Article 893.3 have been shown to be applicable.

B. The court may consider any evidence introduced at the trial on the merits, at defendant's guilty plea, or at the hearing of any motion filed in the case. The court may also consider any other relevant evidence presented by either party at the contradictory hearing. The hearsay rule shall not be applicable at such contradictory hearings.

C. The burden shall be upon the state to establish by clear and convincing evidence that the defendant actually discharged, used, or actually possessed a firearm during the commission of the felony or specifically enumerated misdemeanor for which the defendant was convicted and that any conditions otherwise required by the mandatory minimum sentencing provisions of Article 893.3 are shown to be applicable.

D. If at any time during or at the completion of the trial, the court finds by clear and convincing evidence that the state has established that a firearm was discharged or used during the commission of the felony or specifically enumerated misdemeanor or actually possessed during the commission of a felony which is a crime of violence as defined by R.S. 14:2(B), a felony theft, production, manufacturing, distribution, dispensing, or possession with intent to produce, manufacture, distribute, or dispense a controlled dangerous substance in violation of the Uniform Controlled Dangerous Substances Law, or specifically enumerated misdemeanor, and that the mandatory minimum sentencing provisions of Article 893.3 have been shown to be applicable, the court may dispense with the hearing provided for in Paragraph A of this Article.

E. The motion shall be heard and disposed of prior to the imposition of sentence.

Acts 1988, No. 319, §1; Acts 1999, No. 575, §1.



CCRP 893.3 - Sentence imposed on felony or specifically enumerated misdemeanor in which firearm was possessed, used, or discharged

Art. 893.3. Sentence imposed on felony or specifically enumerated misdemeanor in which firearm was possessed, used, or discharged

A. If the court finds by clear and convincing evidence that the offender actually possessed a firearm during the commission of the felony or specifically enumerated misdemeanor for which he was convicted, the court shall impose a term of imprisonment of two years; however, if the maximum sentence for the underlying offense is less than two years, the court shall impose the maximum sentence.

B. If the court finds by clear and convincing evidence that the offender actually used a firearm in the commission of the felony or specifically enumerated misdemeanor for which he was convicted, the court shall impose a term of imprisonment of five years; however, if the maximum sentence for the underlying offense is less than five years, the court shall impose the maximum sentence.

C. If the court finds by clear and convincing evidence that the offender actually discharged a firearm in the commission of the felony or specifically enumerated misdemeanor for which he was convicted, the court shall impose a term of imprisonment of ten years; however, if the maximum sentence for the underlying offense is less than ten years, the court shall impose the maximum sentence.

D. If the court finds by clear and convincing evidence that a firearm was actually used or discharged by the defendant during the commission of the felony for which he was convicted, and thereby caused bodily injury, the court shall impose a term of imprisonment of fifteen years; however, if the maximum sentence for the underlying felony is less than fifteen years, the court shall impose the maximum sentence.

E.(1)(a) Notwithstanding any other provision of law to the contrary, if the defendant commits a felony with a firearm as provided for in this Article, and the crime is considered a violent felony as defined in this Paragraph, the court shall impose a minimum term of imprisonment of ten years. In addition, if the firearm is discharged during the commission of such a violent felony, the court shall impose a minimum term of imprisonment of twenty years.

(b) A "violent felony" for the purposes of this Paragraph is: second degree sexual battery, aggravated burglary, carjacking, armed robbery, second degree kidnapping, manslaughter, or forcible or second degree rape.

(2) A sentence imposed under this Paragraph shall be without benefit of parole, probation or suspension of sentence.

F. A sentence imposed under the provisions of this Article shall not be suspended and shall be imposed in the same manner as provided in the felony for which the defendant was convicted.

G. A defendant sentenced under the provisions of this Article shall not be eligible for parole during the period of the mandatory minimum sentence.

H. If the court finds that a sentence imposed under provisions of this Article would be excessive, the court shall state for the record the reasons for such finding and shall impose the most severe sentence which is not excessive.

I. For the purpose of this Article, "firearm" is defined as an instrument used in the propulsion of shot, shell, or bullets by the action of gunpowder exploded within.

J. For purposes of this Article, the specifically enumerated misdemeanors to which these sentencing provisions are applicable shall be:

(1) R.S. 14:79, violation of a protective order, involving an assault or battery of the person protected.

(2) R.S. 14:67, theft.

(3) R.S. 14:35, simple battery.

(4) R.S. 14:37, aggravated assault.

(5) R.S. 14:40.2, stalking.

(6) R.S. 14:35.3, domestic abuse battery.

Acts 1988, No. 319, §1; Acts 1994, 3rd Ex. Sess., No. 41, §1; Acts 1999, No. 575, §1; Acts 2004, No. 676, §3; Acts 2007, No. 41, §1; Acts 2015, No. 184, §6.



CCRP 893.4 - Inapplicability to unintentional felonies

Art. 893.4. Inapplicability to unintentional felonies

The provisions of Article 893.3 shall not apply to a conviction for a felony in which criminal negligence is an element of the offense unless the firearm was actually used or discharged during the commission of the offense.

Acts 1988, No. 319, §1; Acts 1999, No. 575, §1.



CCRP 893.5 - Community service in lieu of imprisonment

Art. 893.5. Community service in lieu of imprisonment

A. Except as otherwise prohibited by law, the court may suspend, in whole or in part, the imposition or execution of sentence if:

(1) The defendant has not previously been convicted of a felony.

(2) The maximum term of imprisonment for the offense is thirty years or less.

(3) The court imposes a period of court-approved community service of not less than two nor more than five years.

(4) The court specifies in written form in the court record the reason for the imposition of community service in lieu of imprisonment.

B. An offender sentenced under the provisions of this Article shall be subject to all conditions of supervised probation imposed by the court or as set forth by law. The offender may have his probation revoked or modified as provided by law and shall not be allowed credit for time spent doing community service or for the time elapsed during suspension of the sentence.

Acts 1990, No. 462, §1; Acts 1991, No. 406, §1.



CCRP 894 - Suspension and deferral of sentence; probation in misdemeanor cases

Art. 894. Suspension and deferral of sentence; probation in misdemeanor cases

A.(1) Notwithstanding any other provision of this Article to the contrary, when a defendant has been convicted of a misdemeanor, except criminal neglect of family, or stalking, the court may suspend the imposition or the execution of the whole or any part of the sentence imposed, provided suspension is not prohibited by law, and place the defendant on unsupervised probation or probation supervised by a probation office, agency, or officer designated by the court, other than the division of probation and parole of the Department of Public Safety and Corrections, upon such conditions as the court may fix. Such suspension of sentence and probation shall be for a period of two years or such shorter period as the court may specify.

(2) When a suspended sentence in excess of six months is imposed, the court may place the defendant on probation under the supervision of the Department of Public Safety and Corrections, division of probation and parole, for a period of not more than two years and under such conditions as the court may specify.

(3) When a defendant has been convicted of the misdemeanor offense of operating a vehicle while intoxicated, second offense, the court may suspend the imposition or the execution of the whole or any part of the sentence imposed and place the defendant on unsupervised or supervised probation upon such conditions as the court may fix, where suspension is not prohibited under the law. Such suspension of sentence and probation shall be for a period of two years or such shorter period as the court may specify.

(4) The court may suspend, reduce, or amend a misdemeanor sentence after the defendant has begun to serve the sentence.

(5) At the time that any defendant petitions the court to set aside any plea for operating a vehicle while intoxicated pursuant to this Article, the court shall order the clerk of court to mail to the Department of Public Safety and Corrections, office of motor vehicles, a certified copy of the record of the plea, fingerprints of the defendant, and proof of the requirements as set forth in Code of Criminal Procedure Article 556.1 which shall include the defendant's date of birth, social security number, and driver's license number. An additional fifty dollar court cost shall be assessed at this time against the defendant and paid to the Department of Public Safety and Corrections, office of motor vehicles, for the costs of storage and retrieval of the records.

(6) When a case is assigned to the drug division probation program pursuant to the provisions of R.S. 13:5304, with the consent of the district attorney, the court may place the defendant on probation for a period of not more than eight years if the court determines that successful completion of the program may require that the period of probation exceed the two-year limit. If necessary to assure successful completion of the drug division probation program, the court may extend the duration of the probation period. The period of probation as initially fixed or as extended shall not exceed eight years.

(7) When a case is assigned to an established driving while intoxicated court or sobriety court program certified by the Louisiana Supreme Court Drug Court Office, the National Highway Traffic Safety Administration, or the Louisiana Highway Safety Commission, with the consent of the district attorney, the court may place the defendant on probation for a period of not more than eight years if the court determines that the successful completion of the program may require that the period of probation exceed the two-year limit. If necessary to assure successful completion of the driving while intoxicated court or sobriety court program, the court may extend the duration of the probation period. The period of probation as initially fixed or as extended shall not exceed eight years.

B.(1) When the imposition of sentence has been deferred by the court, as authorized by this Article, and the court finds at the conclusion of the period of deferral that the defendant has not been convicted of any other offense during the period of the deferred sentence, and that no criminal charge is pending against him, the court may set the conviction aside and dismiss the prosecution. However, prior to setting aside any conviction and dismissing the prosecution for any charge for operating a vehicle while intoxicated, the court shall require proof in the form of a certified letter from the Department of Public Safety and Corrections, office of motor vehicles, that the requirements of Subparagraph (A)(5) of this Article have been complied with.

(2) The dismissal of the prosecution shall have the same effect as an acquittal, except that the conviction may be considered as a prior offense and provide the basis for subsequent prosecution of the party as a multiple offender. Discharge and dismissal under this provision may occur only once with respect to any person during a five-year period. Except as provided in Subparagraph (3) of this Paragraph, discharge and dismissal under this provision for the offense of operating a vehicle while intoxicated may occur only once with respect to any person during a ten-year period.

(3) Discharge and dismissal pursuant to the provisions of this Subparagraph may occur on a single subsequent prosecution and conviction which occurs during the ten-year period provided for in Subparagraph (B)(2) of this Article if the following conditions are met:

(a) The offender has successfully completed a driving while intoxicated court or sobriety court program pursuant to Subparagraph (A)(7) of this Article.

(b) The conditions imposed by the court pursuant to the provisions of Subparagraph (A)(3) of this Article have been met.

C. Nothing contained herein shall be construed as being a basis for destruction of records of the arrest and prosecution of any person convicted of a misdemeanor.

D.(1) The Department of Public Safety and Corrections, office of motor vehicles, shall serve as a repository for the records referred to in Subparagraph (A)(5) of this Article for any plea for operating a vehicle while intoxicated entered pursuant to the provisions of this Article. The department shall maintain records for a period of ten years. The department shall respond by certified mail to a request by any court, prosecuting agency, or defendant seeking certified copies of the records or verification that the records are in the possession of the department.

(2) The records maintained by the department pursuant to this Article shall be confidential, except as otherwise provided in this Article. Certified copies of the records maintained by the department shall be admissible only in a subsequent prosecution for operating a vehicle while intoxicated and shall not be used for any other purpose.

(3)(a) The Department of Insurance is hereby authorized to expend from any surplus it derives from a fiscal year an amount not to exceed three hundred thousand dollars to the office of motor vehicles to fully implement and maintain the electronic database established in this Paragraph.

(b) The Department of Insurance is further authorized to enter into cooperative endeavor agreements with the Louisiana State Supreme Court, any district attorney's office, or any clerk of court's office for training and usage of the database created by this Paragraph.

Acts 1972, No. 514, §1; Acts 1972, No. 651, §1; Acts 1975, No. 608, §1; Acts 1978, No. 570, §3; Acts 1982, No. 270, §1; Acts 1986, No. 184, §1; Acts 1987, No. 59, §1; Acts 1989, No. 35, §1; Acts 1990, No. 89, §1; Acts 1995, No. 1251, §4; Acts 1996, 1st Ex. Sess., No. 5, §1, eff. April 23, 1996; Acts 1999, No. 1168, §1; Acts 2004, No. 730, §1; Acts 2007, No. 62, §2; Acts 2008, No. 451, §1, eff. June 25, 2008; Acts 2012, No. 670, §1; Acts 2015, No. 199, §1.

NOTE: Acts 1996, 1st Ex. Sess., No. 5, §1, adding Article 894(B) was retroactive to Aug. 15, 1995.



CCRP 894.1 - Sentencing guidelines; generally

Art. 894.1. Sentencing guidelines; generally

A. When a defendant has been convicted of a felony or misdemeanor, the court should impose a sentence of imprisonment if any of the following occurs:

(1) There is an undue risk that during the period of a suspended sentence or probation the defendant will commit another crime.

(2) The defendant is in need of correctional treatment or a custodial environment that can be provided most effectively by his commitment to an institution.

(3) A lesser sentence will deprecate the seriousness of the defendant's crime.

B. The following grounds, while not controlling the discretion of the court, shall be accorded weight in its determination of suspension of sentence or probation:

(1) The offender's conduct during the commission of the offense manifested deliberate cruelty to the victim.

(2) The offender knew or should have known that the victim of the offense was particularly vulnerable or incapable of resistance due to extreme youth, advanced age, disability, or ill health.

(3) The offender offered or has been offered or has given or received anything of value for the commission of the offense.

(4) The offender used his or her position or status to facilitate the commission of the offense.

(5) The offender knowingly created a risk of death or great bodily harm to more than one person.

(6) The offender used threats of or actual violence in the commission of the offense.

(7) Subsequent to the offense, the offender used or caused others to use violence, force, or threats with the intent to influence the institution, conduct, or outcome of the criminal proceedings.

(8) The offender committed the offense in order to facilitate or conceal the commission of another offense.

(9) The offense resulted in a significant permanent injury or significant economic loss to the victim or his family.

(10) The offender used a dangerous weapon in the commission of the offense.

(11) The offense involved multiple victims or incidents for which separate sentences have not been imposed.

(12) The offender was persistently involved in similar offenses not already considered as criminal history or as a part of a multiple offender adjudication.

(13) The offender was a leader or his violation was in concert with one or more other persons with respect to whom the offender occupied a position of organizer, a supervisory position, or any other position of management.

(14) The offense was a major economic offense.

(15) The offense was a controlled dangerous substance offense and the offender obtained substantial income or resources from ongoing drug activities.

(16) The offense was a controlled dangerous substance offense in which the offender involved juveniles in the trafficking or distribution of drugs.

(17) The offender committed the offense in furtherance of a terrorist action.

(18) The offender foreseeably endangered human life by discharging a firearm during the commission of an offense which has, as an element, the use, attempted use, or threatened use of physical force against the person or property of another, and which, by its very nature, involves a substantial risk that physical force may be used in the course of committing the offense.

(19) The offender used a firearm or other dangerous weapon while committing or attempting to commit an offense which has, as an element, the use, attempted use, or threatened use of physical force against the person or property of another, and which by its very nature, involves a substantial risk that physical force may be used in the course of committing the offense.

(20) The offender used a firearm or other dangerous weapon while committing or attempting to commit a controlled dangerous substance offense.

(21) Any other relevant aggravating circumstances.

(22) The defendant's criminal conduct neither caused nor threatened serious harm.

(23) The defendant did not contemplate that his criminal conduct would cause or threaten serious harm.

(24) The defendant acted under strong provocation.

(25) There were substantial grounds tending to excuse or justify the defendant's criminal conduct, though failing to establish a defense.

(26) The victim of the defendant's criminal conduct induced or facilitated its commission.

(27) The defendant has compensated or will compensate the victim of his criminal conduct for the damage or injury that he sustained.

(28) The defendant has no history of prior delinquency or criminal activity or has led a law-abiding life for a substantial period of time before the commission of the instant crime.

(29) The defendant's criminal conduct was the result of circumstances unlikely to recur.

(30) The defendant is particularly likely to respond affirmatively to probationary treatment.

(31) The imprisonment of the defendant would entail excessive hardship to himself or his dependents.

(32) The defendant has voluntarily participated in a pretrial drug testing program.

(33) Any other relevant mitigating circumstance.

C. The court shall state for the record the considerations taken into account and the factual basis therefor in imposing sentence.

D. Immediately following the imposition of a felony sentence pursuant to this Article, the sentencing court shall advise the offender in open court whether the sentence imposed was enhanced pursuant to R.S. 15:529.1 et seq., Article 893.3, or any other relevant provision of law.

E. All victims of felonies who provide a written request to the Department of Public Safety and Corrections, which includes a mailing address, are entitled to receive a written report of the prospective term of imprisonment of their offenders. The Department of Public Safety and Corrections shall furnish to the victim within ninety days of commitment a report which includes the following information, in a format to be determined by the Department of Public Safety and Corrections:

(1) The prospective release date of the offender should his sentence be subject to diminution of sentence for good behavior, to the extent that the report shall advise the offender that he may be released upon serving the certain percentage of his sentence as provided for by law.

(2) The prospective parole eligibility date of the offender should he be eligible for parole pursuant to R.S. 15:574.4 et seq., to the extent that the report shall advise the offender that he may be eligible for release upon serving a certain percentage of his sentence as provided by law.

F. However, no sentence shall be declared unlawful or inadequate for failure to comply with the provisions of Paragraph D.

Added by Acts 1977, No. 635, §1; Acts 1986, No. 704, §1; Acts 1987, No. 500, §1; Acts 1991, No. 22, §1; Acts 1995, No. 942, §1; Acts 1997, No. 750, §1; Acts 1997, No. 1199, §§1, 2; Acts 2010, No. 350, §1.

NOTE: See Acts 1991, No. 22, §2, for special effective date.



CCRP 894.2 - Home incarceration; requirements

Art. 894.2. Home incarceration; requirements

A. Notwithstanding any other provision of law to the contrary, a defendant may be placed on home incarceration under the following conditions:

(1) The defendant is eligible for probation or was convicted of a misdemeanor or a felony punishable with or without hard labor.

(2) In felony cases, either:

(a) The Department of Public Safety and Corrections, through the division of probation and parole, recommends home incarceration of the defendant and specific conditions of that home incarceration; or

(b) The district attorney recommends home incarceration.

(3) The court determines, after a contradictory hearing, that home incarceration of the defendant is more suitable than imprisonment or supervised probation without home incarceration and would serve the best interests of justice. The court may order home incarceration either in lieu of, or in addition to, a term of imprisonment. When the court sentences a defendant, it may order the defendant to serve any portion of the sentence under home incarceration.

B.(1) A defendant ordered to home incarceration shall be supervised and may be subject to any of the conditions of probation. Every provider of home incarceration supervision or electronic monitoring services shall submit information to the court, the sheriff of the parish, and the Department of Public Safety and Corrections. The Department of Public Safety and Corrections is authorized to establish regulations to develop a uniform reporting format and procedures for providers of home incarceration in order to promote efficiency and uniformity in data collection. Information provided shall include but not be limited to:

(a) An annual report indicating the services offered, areas served, number of defendants served, number of defendants who successfully completed home incarceration and the number of defendants terminated and the reasons for termination, and credentials or qualifications of the provider.

(b) A monthly report including the name, date of birth, and offense of conviction for every defendant supervised.

(2) Failure to comply with the provisions of this Paragraph may subject the provider to forfeiture of its authority to do business.

C. The court shall specify the conditions of home incarceration. The conditions may include any condition reasonably related to implementing or monitoring the home incarceration, including curfew, electronic or telephone monitoring, home visitation by persons designated by the court, and limitation of the defendant's activities outside of the home.

D. The defendant shall be given a certificate setting forth the conditions of his home incarceration and shall be required to agree in writing to the conditions.

E. Within thirty days of issuing the order placing the defendant on home incarceration, the court shall cause the minute entry to be sent by the clerk of court to the Department of Public Safety and Corrections and the sheriff of the parish or chief law enforcement officer of a municipality where the defendant is to serve the home incarceration. The minute entry shall include all available contact information of the home incarceration or electronic monitoring provider.

F. The court may require the defendant to obtain employment and may require the defendant to pay a reasonable supervision fee to the supervising agency to defray the cost of his home incarceration supervision.

G. The court may, at any time during the period of home incarceration, modify, change, or add to the conditions of such incarceration.

H. The period of home incarceration shall be for a period of not more than four years in felony cases and for a period not to exceed six months in misdemeanor cases.

I. If the defendant violates the conditions of home incarceration, the court, on motion of the state or its own motion, may, after contradictory hearing modify or impose a sentence of imprisonment.

J. In the event of revocation and sentence to imprisonment, the defendant shall not receive credit for time served under home incarceration.

K. The provisions of this Article shall not be applicable to a defendant who has been convicted of any second violation of any state or local driving-while-intoxicated law committed within five years of the commission of any prior driving-while-intoxicated violation until the defendant has first served a minimum of forty-eight consecutive hours of imprisonment.

L. Paragraphs A and H of this Article shall not apply to a defendant who has been convicted of any third or subsequent violation of any state law or local ordinance prohibiting driving while intoxicated committed within five years of the commission of any prior driving-while-intoxicated violation. Such defendants shall be subject to home incarceration as provided for in R.S. 14:98.

Acts 1988, No. 321, §1; Acts 1989, 1st Ex. Sess., No. 10, §1, eff. March 13, 1989; Acts 1991, No. 431, §1; Acts 1992, No. 653, §1, eff. July 2, 1992; Acts 1997, No. 663, §1; Acts 2001, No. 1163, §1; Acts 2009, No. 159, §1; Acts 2010, No. 812, §1; Acts 2011, No. 168, §1.



CCRP 894.3 - Notice to victim for sentencing

Art. 894.3. Notice to victim for sentencing

A. Before sentencing a defendant who has been convicted of a violation of a sex offense as defined in R.S. 15:541, the office of the district attorney shall notify the clerk of court of the name and the address of the victim, and the clerk of court shall give written notice of the date and time of sentencing at least three days prior to the hearing, when the sentencing is not immediately following the finding of guilt, to the victim or the victim's parent or guardian, unless the victim, parent, or guardian has advised the office of the district attorney in writing that such notification is not desired.

B. The victim or the victim's parent or guardian who desires to do so shall be given a reasonable opportunity to attend the hearing and to be heard.

Acts 1992, No. 962, §1; Acts 1995, No. 1290, §3; Acts 2001, No. 1206, §3.



CCRP 894.4 - Probation; extension

Art. 894.4. Probation; extension

When a defendant has been sentenced to probation and has a monetary obligation, including but not limited to court costs, fines, costs of prosecution, and any other monetary costs associated with probation, the judge may extend the period of probation until the monetary obligation is extinguished.

Acts 2006, No. 823, §1; Acts 2010, No. 808, §1.



CCRP 894.5 - Submission of DWI - Code of Criminal Procedure Article 894 Plea Records to office of motor vehicles; forms to be used and completed by the clerk of court

Art. 894.5. Submission of DWI - Code of Criminal Procedure Article 894 Plea Records to office of motor vehicles; forms to be used and completed by the clerk of court

TRANSMITTAL OF RECORDS OF DWI PLEA PURSUANT TO ARTICLE 894

_____________________________

_____________________________

_____________________________

________________

DATE

OFFICE OF MOTOR VEHICLES

P.O. BOX 64886

BATON ROUGE, LA 70896

NAME_____________________DRIVERS LICENSE#____________________

DATE OF BIRTH:____________OFFENSE DATE:_______________________

SS#________________________DOCKET NO:__________________________

TICKET NO:______________________

☐          Attached is a certified copy of the court minutes, original/certified copy of fingerprints, and proof of the requirements as set forth in the Code of Criminal Procedure Article 556.1, as well as a $50.00 money order or certified funds made payable to the office of motor vehicles, in reference to the above named defendant.

NOTE: Do not use this form to submit records of a DWI expungement pursuant to Code of Criminal Procedure Article 984.

Acts 2015, No. 200, §2.



CCRP 895 - Conditions of probation

Art. 895. Conditions of probation

A. When the court places a defendant on probation, it shall require the defendant to refrain from criminal conduct and to pay a supervision fee to defray the costs of probation supervision, and it may impose any specific conditions reasonably related to his rehabilitation, including any of the following. That the defendant shall:

(1) Make a full and truthful report at the end of each month;

(2) Meet his specified family responsibilities, including any obligations imposed in a court order of child support;

(3) Report to the probation officer as directed;

(4) Permit the probation officer to visit him at his home or elsewhere;

(5) Devote himself to an approved employment or occupation;

(6) Refrain from owning or possessing firearms or other dangerous weapons;

(7) Make reasonable reparation or restitution to the aggrieved party for damage or loss caused by his offense in an amount to be determined by the court;

(8) Refrain from frequenting unlawful or disreputable places or consorting with disreputable persons;

(9) Remain within the jurisdiction of the court and get the permission of the probation officer before making any change in his address or his employment; and

(10) Devote himself to an approved reading program at his cost if he is unable to read the English language.

(11) Perform community service work.

(12) Submit himself to available medical, psychiatric, mental health, or substance abuse examination or treatment or both when deemed appropriate and ordered to do so by the probation and parole officer.

(13)(a) Agree to searches of his person, his property, his place of residence, his vehicle, or his personal effects, or any or all of them, at any time, by the probation officer or the parole officer assigned to him, with or without a warrant of arrest or with or without a search warrant, when the probation officer or the parole officer has reasonable suspicion to believe that the person who is on probation is engaged in or has been engaged in criminal activity.

(b) For those persons who have been convicted of a "sex offense" as defined in R.S. 15:541, agree to searches of his person, his property, his place of residence, his vehicle, or his personal effects, or any or all of them, at any time, by a law enforcement officer, duly commissioned in the parish or municipality where the sex offender resides or is domiciled, designated by his agency to supervise sex offenders, with or without a warrant of arrest or with or without a search warrant, when the officer has reasonable suspicion to believe that the person who is on probation is engaged in or has been engaged in criminal activity for which the person has not been charged or arrested while on probation.

B.(1) In felony cases, an additional condition of the probation may be that the defendant shall serve a term of imprisonment without hard labor for a period not to exceed two years.

(2) In felony cases assigned to the drug division probation program pursuant to the provisions of R.S. 13:5304, the court may impose as a condition of probation that the defendant successfully complete the intensive incarceration program established pursuant to R.S. 15:574.4(A)(2). If the defendant is not accepted into the intensive incarceration program or fails to successfully complete the intensive incarceration program, the court shall reconsider the sentence imposed as provided in Article 881.1.

(3) In felony cases, an additional condition of the probation may be that the defendant be ordered to be committed to the custody of the Department of Public Safety and Corrections and be required to serve a sentence of not more than twelve months without diminution of sentence in the intensive incarceration program pursuant to the provisions of R.S. 15:574.4.4. Upon successful completion of the program, the defendant shall return to supervised probation for a period of time as ordered by the court, subject to any additional conditions imposed by the court and under the same provisions of law under which the defendant was originally sentenced. If an offender is denied entry into the intensive incarceration program for physical or mental health reasons or for failure to meet the department's suitability criteria, the department shall notify the sentencing court, and the offender shall be resentenced in accordance with the provisions of Article 881.1.

C. In cases of violations of the Uniform Controlled Dangerous Substances Law, the court may order the suspension or restriction of the defendant's driving privileges, if any, for all or part of the period of probation. In such cases, a copy of the order shall be forwarded to the Department of Public Safety and Corrections, which shall suspend the defendant's driver's license or issue a restricted license in accordance with the orders of the court. Additionally, the court may order the defendant to:

(1) Submit to and pay all costs for drug testing by an approved laboratory at the direction of his probation officer.

(2) Perform not less than one hundred sixty hours nor more than nine hundred sixty hours of community service work.

D. The court may, in lieu of the monthly supervision fee provided for in Paragraph A, require the defendant to perform a specified amount of community service work each month if the court finds the defendant is unable to pay the supervision fee provided for in Paragraph A.

E. Before the court places a sexual offender on probation, it shall order the offender who has not previously been tested to submit to a blood and saliva test in accordance with R.S. 15:535. All costs shall be paid by the offender. Serial sexual offenders sentenced pursuant to R.S. 15:537(B) shall not be eligible for parole or probation.

F. In cases of any violation of Subpart (A)(1) of Part V of Chapter 1 of Title 14 of the Louisiana Revised Statutes of 1950 or R.S. 14:92(7), the court may order the defendant to submit to psychological evaluation and, if indicated, order him to obtain psychiatric or psychological counseling for all or part of the period of probation. All costs shall be paid by the defendant.

G. Before the court places the defendant on probation, it shall determine if the defendant has a high school degree or its equivalent and, if the defendant does not, it shall order the defendant to take a reading proficiency test. If the defendant scores below a sixth grade level on the reading proficiency test, the court shall condition probation upon the defendant's enrolling in and attending an adult education or reading program until he attains a sixth grade reading level or until his term of probation expires, whichever occurs first. All costs shall be paid by the defendant. If the court finds that there are no adult education or reading programs in the parish in which the defendant is domiciled, the defendant is unable to afford such a program, or attendance would create an undue hardship on the defendant, the court may suspend this condition of probation. The provisions of this Paragraph shall not apply to those defendants who are mentally, physically, or by reason of age, infirmity, dyslexia or other such learning disorders unable to participate.

H.(1) In cases where the defendant has been convicted of or adjudication has been deferred or withheld for the perpetration or attempted perpetration of a sex offense as defined in R.S. 15:541, and probation is permitted by law and when the court places a defendant on probation, the court shall order the offender to register as a sex offender and to provide notification in accordance with the provisions of R.S. 15:540 et seq.

(2) The defendant must state under oath where he will reside after sentencing and that he will advise the court of any subsequent change of address during the probationary period.

(3) No offender who is the parent, stepparent, or has legal custody and physical custody of the child who is the victim shall be released on probation unless the victim has received psychological counseling prior to the offender's release if the offender is returning to the residence or community in which the child resides. Such psychological counseling shall include an attempt by the health care provider to ease the psychological impact upon the child of the notice required under Subparagraph (1) of this Paragraph, including assisting the child in coping with potential insensitive comments and actions by the child's neighbors and peers. The cost of such counseling shall be paid by the offender.

(4) Repealed by Acts 2007, No. 460, §3, eff. Jan. 1, 2008.

(5) The court may order that the conditions of probation as provided for in Subparagraph (1) of this Paragraph shall apply for each subsequent change of address made by the defendant during the probationary period.

I.(1) In cases where the defendant has been convicted of or where adjudication has been deferred or withheld for the perpetration or attempted perpetration of a sex offense as defined in R.S. 15:541 and the victim of that offense is a minor, the court may, if the department has the equipment and appropriately trained personnel, as an additional condition of probation, authorize the use of truth verification examinations to determine if the defendant has violated a condition of probation. If ordered by the court as a condition of probation, the Department of Public Safety and Corrections, division of probation and parole, is hereby authorized to administer a truth verification examination pursuant to the court order and the provisions of this Paragraph.

(2) Any examination conducted pursuant to the provisions of this Paragraph shall be subsequent to an allegation that the defendant has violated a condition of probation or at the discretion of the probation officer who has reason to believe that the defendant has violated a condition of probation.

(3) The truth verification examination shall be conducted by a trained and certified polygraphist or voice stress examiner.

(4) The results of the truth verification examination may be considered in determining the level of supervision and treatment needed by the defendant and in the determination of the probation officer as to whether the defendant has violated a condition of probation; however, such results shall not be used as evidence in court to prove that a violation of a condition of probation has occurred.

(5) The sexual offender may request a second truth verification examination to be conducted by a trained and certified polygraphist or voice stress examiner of his choice. The cost of the second examination shall be borne by the offender.

(6) For purposes of this Article:

(a) "Polygraph examination" shall mean an examination conducted with the use of an instrument or apparatus for simultaneously recording cardiovascular pressure, pulse and respiration, and variations in electrical resistance of the skin.

(b) "Truth verification examination" shall include a polygraph examination or a voice stress analysis.

(c) "Voice stress analysis" shall mean an examination conducted with the use of an instrument or apparatus which records psychophysiological stress responses that are present in a human voice when a person suffers psychological stress in response to a stimulus.

J. The defendant shall be given a certificate setting forth the conditions of his probation and shall be required to agree in writing to the conditions.

K. In cases where the defendant has been convicted of an offense involving criminal sexual activity, the court shall order as a condition of probation that the defendant successfully complete a sex offender treatment program. As part of the sex offender treatment program, the offender shall participate with a victim impact panel or program providing a forum for victims of criminal sexual activity and sex offenders to share experiences on the impact of the criminal sexual activity in their lives. The Department of Public Safety and Corrections shall establish guidelines to implement victim impact panels where, in the judgment of the licensed professional responsible for the sexual treatment program, appropriate victims are available, and shall establish guidelines for other programs where such victims are not available. All costs for the sex offender treatment program shall be paid by the offender.

L. A conviction for any offense involving criminal sexual activity as provided for in Paragraph H of this Article, includes a conviction for an equivalent offense under the laws of another state. Criminal sexual offenders under the supervision and legal authority of the Department of Public Safety and Corrections pursuant to the terms and conditions of the interstate compact agreement provided for in R.S. 15:574.31 et seq. shall be notified of the registration requirements provided for in this Article at the time the department accepts supervision and has legal authority of the individual.

M.(1) In all cases where the defendant has been convicted of an offense of domestic abuse as provided in R.S. 46:2132(3) to a family or household member as provided in R.S. 46:2132(4), or of an offense of dating violence as provided in R.S. 46:2151(C) to a dating partner as provided in R.S. 46:2151(B), the court shall order that the defendant submit to and successfully complete a court-approved course of counseling or therapy related to family or dating violence, for all or part of the period of probation. If the defendant has already completed such a counseling program, said counseling requirement shall be required only upon a finding by the court that such counseling or therapy would be effective in preventing future domestic abuse or dating violence.

(2) All costs for the counseling or therapy shall be paid by the offender. In addition, the court may order that the defendant pay an amount not to exceed one thousand dollars to a family violence program located in the parish where the offense of domestic abuse occurred.

N. If a defendant is injured or suffers other loss in the performance of community service work required as a condition of probation, neither the state nor any political subdivision, nor any officer, agent, or employee of the state or political subdivision shall be liable for any such injury or loss, unless the injury or loss was caused by the gross negligence or intentional acts of the officer, agent, or employee of the state or political subdivision. No provision of this Paragraph shall negate any requirement that an officer, agent, or employee secure proper and appropriate medical assistance for a defendant who is injured while performing community service work and in need of immediate medical attention.

O.(1) Any mentor of an offender on probation under the supervision of any court division created pursuant to R.S. 13:5304, 5354, 5366, or 5401 shall not be liable for any injury or loss caused or suffered by an offender that arises out of the performance of duties as a mentor, unless the injury or loss was caused by the gross negligence or intentional acts of the mentor.

(2) Neither the court nor any officer, agent, or employee of the court shall be liable for any injury or loss to the offender, the mentor, or any third party for the actions of the mentor or the offender.

(3) As provided in this Subsection, "mentor" means a person approved by the court who volunteers to provide support and personal, educational, rehabilitation, and career guidance to the offender during probation and who has either completed a court-approved mentor training program or who has successfully completed his sentence pursuant to R.S. 13:5304, 5354, 5366, or 5401.

(4) Nothing in this Subparagraph shall affect the vicarious liability of the employer pursuant to Civil Code Article 2320 or the ability of an employee to file a claim for workers' compensation.

Amended by Acts 1994, 3rd Ex. Sess., No. 57, §1, eff. July 7, 1994; Acts 1994, 3rd Ex. Sess., No. 58, §2, eff. July 7, 1994; Acts 1994, 3rd Ex. Sess., No. 70, §2; Acts 1995, No. 605, §1, eff. June 18, 1995; Acts 1995, No. 906, §1; Acts 1995, No. 928, §2; Acts 1995, No. 1266, §1, eff. June 29, 1995; Acts 1995, No. 1290, §3; Acts 1995, No. 1291, §1; Acts 1995, No. 1303, §2; Acts 1997, No. 134, §1; Acts 1997, No.137, §1; Acts 1997, No. 520, §1; Acts 1997, No. 602, §1; Acts 1997, No. 1148, §1, eff. July 14, 1997; Acts 1999, No. 1150, §2; Acts 1999, No. 1157, §1; Acts 1999, No. 1209, §2; Acts 2001, No. 1206, §3; Acts 2003, No. 750, §2; Acts 2007, No. 460, §3, eff. Jan. 1, 2008; Acts 2008, No. 655; Acts 2008, No. 451, §1, eff. June 25, 2008; Acts 2009, No. 168, §1; Acts 2009, No. 362, §1; Acts 2012, No. 705, §2; Acts 2014, No. 271, §1; Acts 2016, No. 655, §1.



CCRP 895.1 - Probation; restitution; judgment for restitution; fees

Art. 895.1. Probation; restitution; judgment for restitution; fees

A.(1) When a court places the defendant on probation, it shall, as a condition of probation, order the payment of restitution in cases where the victim or his family has suffered any direct loss of actual cash, any monetary loss pursuant to damage to or loss of property, or medical expense. The court shall order restitution in a reasonable sum not to exceed the actual pecuniary loss to the victim in an amount certain. However, any additional or other damages sought by the victim and available under the law shall be pursued in an action separate from the establishment of the restitution order as a civil money judgment provided for in Subparagraph (2) of this Paragraph. The restitution payment shall be made, in discretion of the court, either in a lump sum or in monthly installments based on the earning capacity and assets of the defendant.

(2)(a) The order to pay restitution together with any order to pay costs or fines, as provided in this Article, is deemed a civil money judgment in favor of the person to whom restitution, costs, or fines is owed, if the defendant is informed of his right to have a judicial determination of the amount and is provided with a hearing, waived a hearing, or stipulated to the amount of the restitution, cost, or fine ordered. In addition to proceedings had by the court which orders the restitution, cost, or fine, the judgment may be enforced in the same manner as a money judgment in a civil case. Likewise, the judgment may be filed as a lien as provided by law for judgment creditors. Prior to the enforcement of the restitution order, or order for costs or fines, the defendant shall be notified of his right to have a judicial determination of the amount of restitution, cost, or fine. Such notice shall be served personally by the district attorney's office of the respective judicial district in which the restitution, cost, or fine is ordered.

(b) In addition to the powers under R.S. 13:1336, the Criminal District Court for the Parish of Orleans shall have the authority to order the payment of restitution as provided in this Paragraph. The enforcement of the judgment for restitution shall be filed in the Civil District Court for the Parish of Orleans.

(3) The court which orders the restitution shall provide written evidence of the order which constitutes the judgment.

(4) The court may suspend payment of any amount awarded hereunder and may suspend recordation of any judgment hereunder during the pendency of any civil suit instituted to recover damages, from said defendant brought by the victim or victims which arises out of the same act or acts which are the subject of the criminal offense contemplated hereunder.

(5) The amount of any judgment by the court hereunder, shall be credited against the amount of any subsequent civil judgment against the defendant and in favor of the victim or victims, which arises out of the same act or acts which are the subject of the criminal offense contemplated hereunder.

B. When a court suspends the imposition or the execution of a sentence and places the defendant on probation, it may in its discretion, order placed, as a condition of probation, an amount of money to be paid by the defendant to any or all of the following:

(1) To the indigent defender program for that court.

(2) To the criminal court fund to defray the costs of operation of that court.

(3) To the sheriff and clerk of court for costs incurred.

(4) To a law enforcement agency for the reasonable costs incurred in arresting the defendant, in felony cases involving the distribution of or intent to distribute controlled dangerous substances.

(5) To the victim to compensate him for his loss and inconvenience. Such an amount may be in addition to any amounts ordered to be paid by the defendant under Paragraph A herein.

(6) To a duly incorporated crime stoppers organization for the reasonable costs incurred in obtaining information which leads to the arrest of the defendant.

(7) To a local public or private nonprofit agency involved in drug abuse prevention and treatment for supervising a treatment program ordered by the court for a particular defendant, provided that such agency is qualified as a tax-exempt organization under Section 501(c) of the Internal Revenue Code of the United States. Any nonprofit agency receiving money under the provisions of this Paragraph must be licensed by the Louisiana Department of Health in the supervision of drug abuse prevention and treatment.

C. When the court places the defendant on supervised probation, it shall order as a condition of probation a monthly fee of not less than sixty nor more than one hundred ten dollars payable to the Department of Public Safety and Corrections or such other probation office, agency, or officer as designated by the court, to defray the cost of supervision. If the probation supervision services are rendered by an agency other than the department, the fee may be ordered payable to that agency. These fees are only to supplement the level of funds that would ordinarily be available from regular state appropriations or any other source of funding.

D. The court may, in lieu of the monthly supervision fee provided for in Paragraph C of this Article, require the defendant to perform a specified amount of community service work each month if the court finds the defendant is unable to pay the minimum supervision fee provided for in Paragraph C of this Article.

E. When the court places any defendant convicted of a violation of the controlled dangerous substances law, R.S. 40:966 through 1034, on any type of probation, it shall order as a condition of probation a fee of not less than fifty nor more than one hundred dollars, payable to the Louisiana Commission on Law Enforcement to be credited to the Drug Abuse Education and Treatment Fund and used for the purposes provided in R.S. 15:1224.

F. When the court places the defendant on supervised probation, it shall order as a condition of probation the payment of a monthly fee of eleven dollars. The monthly fee established in this Paragraph shall be in addition to the fee established in Paragraph C of this Article and shall be collected by the Department of Public Safety and Corrections and shall be transmitted, deposited, appropriated, and used in accordance with the following provisions:

(1) The monthly fee established in this Paragraph shall be deposited immediately upon receipt in the state treasury.

(2) After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited as required by Subparagraph (1) of this Paragraph shall be credited to a special fund which is hereby created in the state treasury to be known as the "Sex Offender Registry Technology Fund". The monies in this fund shall be used solely as provided in Subparagraph (3) of this Paragraph and only in the amounts appropriated by the legislature.

(3) The monies in the Sex Offender Registry Technology Fund shall be appropriated as follows:

(a) For Fiscal Year 2006-2007, the amount of one hundred ninety thousand dollars to the Department of Public Safety and Corrections, office of state police, to be used in the administration of programs for the registration of sex offenders in compliance with federal and state laws, and support of community notification efforts by local law enforcement agencies. For Fiscal Years 2007-2008 through 2009-2010, the amount to be appropriated under this Subparagraph shall be twenty-five thousand dollars. For Fiscal Years 2010-2011, and thereafter, the amount to be appropriated to the Department of Public Safety and Corrections, office of state police, shall be twenty-five thousand dollars for the purposes of maintaining and administering the programs for the registration of sex offenders pursuant to this Subparagraph and special law enforcement initiatives.

(b) For Fiscal Year 2010-2011 and each year thereafter, an amount equal to fifteen percent of the total residual monies available for appropriation from the fund shall be appropriated to the Department of Public Safety and Corrections, office of adult services, division of probation and parole.

(c) For Fiscal Year 2010-2011 through Fiscal Year 2013-2014, residual monies available for appropriation after satisfying the requirements of Subsubparagraphs (a) and (b) of this Subparagraph shall be appropriated to the Department of Justice, office of the attorney general. Of that residual amount, one hundred fifty thousand dollars shall be allocated to the office of the attorney general of which fifty thousand dollars shall be allocated for personnel and other costs to assist and monitor sheriff participation in utilization of the computer system, and one hundred thousand dollars of which shall be allocated to the cost of maintenance of the computer system which shall interface with the computer systems of the sheriffs of the parishes for registration of sex offenders and child predators.

(d) For Fiscal Year 2014-2015, and thereafter, residual monies available for appropriation after satisfying the requirements of Subsubparagraphs (a) and (b) of this Subparagraph shall be appropriated to the Department of Justice, office of the attorney general. Of that residual amount, two hundred and fifty thousand dollars shall be allocated to the office of the attorney general of which one hundred and fifty thousand dollars shall be allocated for personnel and other costs to assist and monitor sheriff participation in utilization of the computer system and the administration of the sex offender and child predator registration and notification laws as set forth in R.S. 15:540 et seq., and one hundred thousand dollars of which shall be allocated to the cost of maintenance of the computer system of the sheriffs of the parishes for registration of sex offenders and child predators.

(e) After providing for the allocations in Subsubparagraphs (a), (b), (c), and (d) of this Subparagraph, the remainder of the residual monies in the Sex Offender Registry Technology Fund shall, pursuant to an appropriation to the office of the attorney general, be distributed to the sheriff of each parish, based on the population of convicted sex offenders, sexually violent predators, and child predators who are residing in the parish and who are active sex offender registrants or active child predator registrants in the respective parishes according to the State Sex Offender and Child Predator Registry. These funds shall be used to cover the costs associated with sex offender registration and compliance. Population data necessary to implement the provisions of this Subparagraph shall be as compiled and certified by the undersecretary of the Department of Public Safety and Corrections on the first day of June of each year. No later than thirty days after the Revenue Estimating Conference recognizes the prior year fund balance, the office of the attorney general shall make these distributions, which are based on the data certified by the undersecretary of the Department of Public Safety and Corrections, to the recipient sheriffs who are actively registering offenders pursuant to this Paragraph.

Acts 1983, No. 13, §1; Acts 1984, No. 940, §1; Acts 1984, No. 136, §1; Acts 1985, No. 863, §1, eff. July 23, 1985; Acts 1986, No. 745, §1; Acts 1987, No. 59, §1; Acts 1988, No. 208, §1; Acts 1989, No. 832, §1; Acts 1990, No. 53, §1; Acts 1990, No. 89, §1; Acts 1990, No. 188, §1; Acts 1994, 3rd Ex. Sess., No. 60, §1; Acts 1998, 1st Ex. Sess., No. 138, §1; Acts 1999, No. 587, §1; Acts 2000, 1st Ex. Sess., No. 84, §1; Acts 2001, No. 964, §1; Acts 2006, No. 502, §1; Acts 2006, No. 663, §4, eff. June 29, 2006; Acts 2007, No. 460, §1, eff. July 11, 2007; Acts 2010, No. 760, §1; Acts 2011, No. 218, §1; Acts 2011, No. 219, §1; Acts 2014, No. 524, §5; Acts 2014, No. 631, §1; Acts 2016, No. 601, §5, eff. June 17, 2016.



CCRP 895.2 - Probation; restitution for values of wildlife

Art. 895.2. Probation; restitution for values of wildlife

A. In all cases in which the defendant has been convicted of a crime which involves the illegal taking of wild birds, wild quadrupeds, or fish or other aquatic life in violation of the provisions of Title 56 of the Louisiana Revised Statutes of 1950 or of any rules and regulations promulgated thereunder, or any rules and regulations adopted by the Louisiana Wildlife and Fisheries Commission, the court shall, as a condition of probation, order civil restitution to the state of Louisiana, Department of Wildlife and Fisheries Conservation Fund, for the value of the said wild birds, wild quadrupeds, or fish or other aquatic life illegally taken. This restitution shall be in accordance with a schedule of wildlife and aquatic life species values promulgated by the Louisiana Wildlife and Fisheries Commission in accordance with the Administrative Procedure Act.

B. If any assessment of civil penalties has been paid in full to the Department of Wildlife and Fisheries, then the court shall not order the restitution provided for in Paragraph A as a condition of probation.

Acts 1988, No. 169, §1; Acts 2001, No. 804, §1.



CCRP 895.3 - Probationer transferred between states; fees

Art. 895.3. Probationer transferred between states; fees

The collection of the supervision fee imposed pursuant to Articles 895 and 895.1 shall be suspended upon the transfer of an offender to another state for probation supervision in that state, pursuant to the provisions of the interstate compact for out of state parolee supervision as provided in R.S. 15:574.14.

Acts 1991, No. 119, §2.



CCRP 895.4 - Probation; fees; certified crime stoppers organizations

Art. 895.4. Probation; fees; certified crime stoppers organizations

A. Legislative intent

(1) The legislature hereby declares that the intention of the legislature in enacting the provisions of this Article is to establish a procedure for raising revenue for the funding of certain operations of certified crime stoppers organizations and to ensure that the procedure established in this Article complies with the requirements of the Louisiana Constitution, and the pronouncements of the Louisiana Supreme Court concerning those requirements, which govern the collection and expenditure of statutory assessments, including fees and costs of court, which are imposed in criminal cases.

(2) The legislature hereby recognizes the pronouncements of the Louisiana Supreme Court which hold that in order to comply with the requirements of the Louisiana Constitution, revenues which are raised through statutory assessments, including fees and costs of court, which are imposed in criminal cases must reasonably be related to the costs of administering the criminal justice system. The legislature hereby declares that the crime stoppers activities of paying rewards, of operating hotlines, and of obtaining information on criminal activities are directly related to the administration of the criminal justice system and that the revenues which are raised under the provisions of this Article and which are used for those purposes are directly related to the costs of administering the criminal justice system.

(3) The legislature hereby declares that the intention of the legislature in enacting the provisions of this Article which require certified crime stoppers organizations which apply for these funds to be certified to the local courts by the local sheriff or chief of police, and the provisions of this Article which exclude statewide officials from certifying statewide organizations under the provisions of this Article, is to provide that local revenues which are raised through local courts will be subject to local control in order to ensure that those revenues will be expended for purposes which are directly related to the costs of administering the local criminal justice system.

B. As used in this Article, the following words shall have the following meanings ascribed to them:

(1) "Certified crime stoppers organization" means an organization which is certified as a certified crime stoppers organization by a certifying officer in accordance with the provisions of this Article.

(2) "Certifying officer" means a sheriff or a chief of police who is authorized by the provisions of this Article to certify one or more organizations as certified crime stoppers organizations. "Certifying officer" does not include any official other than a sheriff or a chief of police who is authorized by the provisions of this Article to certify one or more organizations as certified crime stoppers organizations and specifically does not include any statewide official.

(3) "Court" means any district court or any parish court, city court, mayor's court, magistrate court, traffic court, or other trial court of limited jurisdiction which has jurisdiction over criminal or traffic matters.

(4) "Criminal offense" means any violation of any felony or misdemeanor criminal law or any violation of any criminal ordinance.

(5) "Privileged communication" means a statement by any person, in any manner whatsoever, to a certified crime stoppers organization for the purpose of reporting alleged criminal activity.

(6) "Traffic offense" means any violation of any traffic law or any traffic ordinance.

C. The sheriff in each parish, other than the parish of Orleans, may certify one or more organizations as certified crime stoppers organizations for the district court for that parish and for each other court in that parish for which the sheriff serves as executive officer.

D. The chief of the police department in each municipality, other than the city of New Orleans, which has a municipal, city, mayor's, magistrate, traffic, or other trial court of limited jurisdiction which has jurisdiction over criminal or traffic matters may certify one or more organizations as certified crime stoppers organizations for each court in that municipality.

E. In the parish of Orleans and the city of New Orleans, the chief of the New Orleans Police Department may certify one or more organizations as certified crime stoppers organizations for the Criminal District Court for the parish of Orleans, or for each trial court of limited jurisdiction in that parish and municipality which has jurisdiction over criminal or traffic matters, or for any combination of those courts.

F. In order to be certified as a certified crime stoppers organization for the purposes of this Article, the organization:

(1) Must be incorporated as a not-for-profit corporation.

(2) Must be qualified by the United States Internal Revenue Service as a not-for-profit corporation for the purposes of the United States Internal Revenue Code.

(3) Must be incorporated for the purpose of accepting funds raised under the provisions of this Article and for expending those funds for the purposes set forth in Paragraph L of this Article.

(4) Must be incorporated for the purpose of accepting funds from sources other than this Article, including donations to the organization, and for expending those funds for any lawful purpose, including the purposes set forth in Paragraph L of this Article.

(5) Must be incorporated for the purpose of forwarding to the appropriate law enforcement agency any and all information concerning criminal activity which the organization receives from any source.

(6) Must establish and follow written standard operating procedures, directives, and policies.

(7) Should enter into a written agreement or memorandum of understanding with each law enforcement agency with which the organization has a relationship. Each written agreement or memorandum of understanding should define the procedures which should be used in the relationship and the duties and responsibilities of each of the parties to the relationship.

(8) Should not have voting members of the board of directors of the organization who are active law enforcement officers, or representatives or employees of the criminal justice system, or government employees or officials.

(9) Must establish procedures for determining fair rewards, for the payment of those rewards, and for protecting the anonymity of the persons who provide information and receive awards.

(10) Must pay rewards for information which leads to the arrest of a suspect, or the filing of criminal charges, by indictment or bill of information, against a suspect. The payment of a reward by the organization should not require a criminal conviction of a suspect.

(11) Must maintain statistical data as to:

(a) The number and the amounts of rewards that are paid by the organization.

(b) The results which are obtained through the use of the information which was provided to law enforcement agencies by the organization, including the number and nature of the criminal charges which were filed, the type and the value of any controlled dangerous substances which were seized, and the type and the value of any stolen property which was recovered.

G. Each certifying officer shall use the following guidelines in determining which organizations, if any, to certify as certified crime stoppers organizations:

(1) The length of time for which the organization has existed.

(2) The relationship of the board of directors of the organization to the community which will be served by the organization.

(3) The demonstrated ability of the organization to raise funds for crime stoppers purposes.

(4) The demonstrated ability of the organization to use the funds which it raises to obtain information which leads to arrests or indictments, or both, for violations of criminal laws or ordinances.

H. Each certifying officer who certifies more than one organization as a certified crime stoppers organization shall determine how the funds raised through the courts for which those organizations are certified shall be allocated between or among those organizations. Each certifying officer shall use the guidelines set forth in Paragraph G of this Article in determining how those funds shall be allocated. In addition, when a certifying officer certifies an organization as a certified crime stoppers organization and that organization exists for the purpose of obtaining information about a specific type of criminal activity, the certifying officer may determine that only funds which are raised from convictions for violations of that specific type of criminal activity shall be allocated to that organization.

I. When a defendant in a criminal or traffic matter is convicted of any criminal offense or of any traffic offense in any court for which the appropriate certifying officer has certified one or more organizations as certified crime stoppers organizations, the court shall assess an additional cost of court for each offense for which the defendant is convicted. This cost of court shall be in the amount of two dollars and shall be in addition to all other fines, penalties, and costs imposed by the court. The court shall not suspend the payment of this cost of court.

J. The court shall pay the proceeds from the additional cost of court to the certified crime stoppers organization each month. If an appropriate certifying officer has certified more than one organization as a certified crime stoppers organization for a court, the court shall distribute the proceeds from the additional cost of court between or among those certified crime stoppers organizations in accordance with the determination of the allocation of those funds by the appropriate certifying officer.

K. All funds received by a certified crime stoppers organization under this Article shall be deposited into a separate account and shall be kept separate and apart from the other funds of the certified crime stoppers organization.

L. All funds received by a certified crime stoppers organization under this Article shall be used solely for the purposes of paying rewards to individuals who provide information on criminal activity to the certified crime stoppers organization, for the operation of a hot line used for receiving that information, and for other purposes which are directly related to obtaining information on criminal activities.

M. All funds received by a certified crime stoppers organization from sources other than this Article, including donations to the organization, may be expended for any lawful purpose, including the purposes set forth in Paragraph L above.

N. The legislative auditor shall have oversight over all funds which are raised, allocated, distributed, and expended under the provisions of this Article.

O. No person shall be required to disclose, by way of testimony or otherwise, a privileged communication between a person who submits a report of alleged criminal activity to a certified crime stoppers organization and the person who accepts the report on behalf of a certified crime stoppers organization or to produce, under subpoena, any records, documentary evidence, opinions, or decisions relating to such privileged communication in connection with any criminal case or proceeding or by way of any discovery procedure.

P. Any person arrested or charged with a criminal offense may petition the court for an in-camera inspection of the records of a privileged communication concerning such person made to a certified crime stoppers organization. The petition shall allege facts showing that such records would provide evidence which would be favorable to the defendant and which would be relevant to the issues of the guilt or punishment of the defendant. If the court determines that the defendant is entitled to all or any part of such records, the court may order production and disclosure as it deems appropriate.

Q. The provisions of this Article are not intended and shall not be interpreted to adversely affect any party to any communication which is a privileged communication under the provisions of R.S. 15:477.1, regardless of whether the communication was made to a certified crime stoppers organization which is certified under the provisions of this Article or to a crime stoppers organization which is not certified under the provisions of this Article.

Acts 1991, No. 921, §1; Acts 2002, No. 50, §1; H.C.R. No. 190, 2003 R.S., eff. June 21, 2003; Acts 2004, No. 337, §1.



CCRP 895.5 - Restitution recovery division; district attorneys; establishment

Art. 895.5. Restitution recovery division; district attorneys; establishment

A. Restitution recovery division. Notwithstanding any other provision of law to the contrary, each district attorney may establish a special division in the office designated as the "restitution recovery division" for the administration, collection, and enforcement of victim restitution, victim compensation assessments, probation fees, and payments in civil or criminal proceedings ordered by the court and payable to the state or to crime victims, judgments entered which have not been otherwise vacated, or judicial relief given from the operation of the order or judgment.

B. Notification to district attorneys of nonpayment of restitution. The Department of Public Safety and Corrections, division of probation and parole, may notify the district attorney in writing when any probation fees, victim's restitution, victim's compensation, or like payments to any civil or criminal proceeding ordered by the court to be paid to the division have not been paid or are in default for a period of ninety days or more, and the default has not been vacated. Upon written notification to the district attorney, the restitution recovery division of the office of the district attorney may collect or enforce the collection of any funds that have not been paid or that are in default which, at the discretion of the district attorney, are appropriate to be processed.

C. Compliance enforcement. The district attorney may take all lawful action necessary to require compliance with court-ordered payments, including filing a petition for revocation of probation, filing a petition to show cause for contempt of court, or institution of any other civil or criminal proceedings which may be authorized by law or by rule of court. In addition, the district attorney may issue appropriate notices to inform the defendant of his noncompliance and of the penalty for noncompliance. In the event that the district attorney institutes any other civil or criminal proceedings pursuant to this Paragraph, the defendant shall be charged costs of court and such costs shall be added to the amount due.

D. Collection fee. As provided for in Paragraph A of this Article, when an amount payable to the state or to a crime victim has not been satisfied in accordance with Article 888, or when a matter has been transferred to the district attorney as provided in Paragraph B of this Article, the district attorney may assess a collection fee of twenty percent of the funds due, which shall be added to the amount of funds due. Any fees collected pursuant to this Paragraph shall be distributed to the district attorney's restitution recovery division to be expended for lawful purposes for the operation of the office of the district attorney. Funds provided to the district attorney by this provision shall not reduce the amount payable to the district attorney under any other provision of law or reduce or affect the amounts of funding allocated by law to the budget of the district attorney. The funds shall be audited as other state funds are audited. This provision shall not affect the right of the office of the district attorney to proceed with the prosecution of any violation as currently provided by law.

E. Intent. The provisions of this Article are supplemental to any procedures for the enforcement and collection of any sums or forfeitures ordered by the court and shall not be construed to repeal any law not in direct conflict with this provision.

Acts 2009, No. 164, §1; Acts 2012, No. 531, §1, eff. June 5, 2012.



CCRP 896 - Modifying or changing conditions of probation

Art. 896. Modifying or changing conditions of probation

A. The court may, at any time during the probation period, modify, change, or discharge the conditions of probation when either of the following occur:

(1) The state has previously provided written verification that it has no opposition to a modification, change, or discharge of the conditions of probation.

(2) A contradictory hearing with the state, set by the court, has been held. The court shall provide notice of the hearing to the state at least fifteen days prior to the hearing date.

B. The court may, at any time during the probation period, impose additional conditions of probation authorized by Article 895 of this Code without a contradictory hearing with the state.

Acts 2014, No. 275, §1.



CCRP 897 - Termination of probation or suspended sentence; discharge of defendant

Art. 897. Termination of probation or suspended sentence; discharge of defendant

A. In a felony case, the court may terminate the defendant's probation, early or as unsatisfactory, and discharge him at any time after the expiration of one year of probation when either of the following occur:

(1) The state has previously provided written verification that it has no opposition to the termination of the probation.

(2) A contradictory hearing with the state, set by the court, has been held. The court shall provide notice of the hearing to the state at least fifteen days prior to the hearing date.

B. In a misdemeanor case, the court may terminate the defendant's suspended sentence or probation and discharge him at any time when all of the following conditions are met:

(1) The termination or discharge is ordered in open court.

(2) The state is present at the time the termination or discharge is ordered and has been afforded an opportunity to participate in a contradictory hearing on the matter.

Acts 2014, No. 275, §1.



CCRP 898 - Satisfaction of suspended sentence and probation

Art. 898. Satisfaction of suspended sentence and probation

Upon completion of the period of suspension of sentence or probation, or an earlier discharge of the defendant pursuant to Article 897, the defendant shall have satisfied the sentence imposed. Where part of a sentence is suspended, this provision shall not apply until the unsuspended part has been satisfied.



CCRP 899 - Arrest or summons for violation of probation

Art. 899. Arrest or summons for violation of probation

A. At any time during probation and suspension of sentence the court may issue a warrant for the arrest of a defendant for violation of any of the conditions of probation, or may issue a summons to appear to answer to a charge of violation or threatened violation.

The warrant of arrest may be executed by any peace officer and shall direct that the defendant be returned to the custody of the court or to a designated detention facility. The summons shall be personally served upon the defendant.

B. If a probation officer has reasonable cause to believe that a defendant has violated or is about to violate a condition of his probation or that an emergency exists so that awaiting an order of the court would create an undue risk to the public or to the probationer, the probation officer may arrest the defendant without a warrant, or may authorize a peace officer to do so. The authorization may be in writing or oral, but if not written, shall be subsequently confirmed by a written statement. The written authorization or subsequent confirmation delivered with the defendant to the official in charge of a parish jail or other place of detention shall be sufficient authority for the detention of the defendant. The probation officer shall immediately notify the proper court of the arrest and shall submit a written report showing in what manner the defendant violated, or was about to violate, a condition of his probation.

C. The court may grant bail to a defendant who is arrested under this article.

D. When a warrant for a defendant's arrest or a summons for defendant's appearance is issued under Paragraph A or a detainer is issued under Paragraph B of this Article, the running of the period of probation shall cease as of the time the warrant, summons, or detainer is issued.

E. Within ten days following the arrest of an offender pursuant to the provisions of this Article, the court shall determine if there is probable cause to detain him pending a final violation hearing and shall consider whether to allow the offender bail pending the final hearing. The determination of probable cause may be made without a formal hearing and may be conducted through the use of affidavits.

F. Probation officers shall be deemed to be peace officers and shall have the same powers with respect to criminal matters and the enforcement of the law relating thereto as sheriffs, constables, and police officers have in their respective jurisdictions. They have all the immunities and defenses now or hereafter made available to sheriffs, constables, and police officers in any suit brought against them in consequence of acts done in the course of their employment.

Amended by Acts 1974, No. 109, §1; Acts 1977, No. 464, §1; Acts 1985, No. 930, §1, eff. July 23, 1985; Acts 2010, No. 352, §1; Acts 2010, No. 924, §1, eff. July 2, 2010.



CCRP 899.1 - Administrative sanctions for technical violations

Art. 899.1. Administrative sanctions for technical violations

A. At the time of sentencing, the court may make a determination as to whether a defendant is eligible for the imposition of administrative sanctions as provided for in this Article. If authorized to do so by the sentencing court, each time a defendant violates a condition of his probation, a probation agency may use administrative sanctions to address a technical violation committed by a defendant when all of the following occur:

(1) The defendant, after receiving written notification of the right to a hearing before a court and the right to counsel provides a written waiver of a probation violation hearing.

(2) The defendant admits to the violation or affirmatively chooses not to contest the violation alleged in the probation violation report.

(3) The defendant consents to the imposition of administrative sanctions by the Department of Public Safety and Corrections.

B. The department shall promulgate rules to implement the provisions of this Article to establish the following:

(1) A system of structured, administrative sanctions which shall be imposed for technical violations of probation and which shall take into consideration the following factors:

(a) The severity of the violation behavior.

(b) The prior violation history.

(c) The severity of the underlying criminal conviction.

(d) The criminal history of the probationer.

(e) Any special circumstances, characteristics, or resources of the probationer.

(f) Protection of the community.

(g) Deterrence.

(h) The availability of appropriate local sanctions, including but not limited to jail, treatment, community service work, house arrest, electronic surveillance, restitution centers, work release centers, day reporting centers, or other local sanctions.

(2) Procedures to provide a probationer with written notice of the right to a probation violation hearing to determine whether the probationer violated the conditions of probation alleged in the violation report and the right to be represented by counsel at state expense at that hearing if financially eligible.

(3) Procedures for a probationer to provide written waiver of the right to a probation violation hearing, to admit to the violation or affirmatively choose not to contest the violation alleged in the probation violation report, and to consent to the imposition of administrative sanctions by the department.

(4) The level and type of sanctions that may be imposed by probation officers and other supervisory personnel.

(5) The level and type of violation behavior that warrants a recommendation to the court that probation be revoked.

(6) Procedures notifying the probationer, the district attorney, the defense counsel of record, and the court of probation of a violation admitted by the probationer and the administrative sanctions imposed.

(7) Such other policies and procedures as are necessary to implement the provisions of this Article and to provide adequate probation supervision.

C. If the administrative sanction imposed pursuant to the provisions of this Article is jail confinement, the confinement shall not exceed ten days per violation and shall not exceed a total of sixty days per year.

D. For purposes of this Article, "technical violation" means any violation of a condition of probation, except for an allegation of a subsequent criminal act. Notwithstanding any provision of law to the contrary, if the subsequent alleged criminal act is misdemeanor possession of marijuana or tetrahydrocannabinol, or chemical derivatives thereof, as provided in R.S. 40:966(E)(1), it shall be considered a "technical violation".

Acts 2011, No. 104, §2; Acts 2014, No. 633, §1.



CCRP 900 - Violation hearing; sanctions

Art. 900. Violation hearing; sanctions

A. After an arrest pursuant to Article 899, the court shall cause a defendant who continues to be held in custody to be brought before it within thirty days for a hearing. If a summons is issued pursuant to Article 899, or if the defendant has been admitted to bail, the court shall set the matter for a violation hearing within a reasonable time. The hearing may be informal or summary. If the court decides that the defendant has violated, or was about to violate, a condition of his probation it may:

(1) Reprimand and warn the defendant.

(2) Order that supervision be intensified.

(3) Add additional conditions to the probation.

(4) Order the defendant, as an additional condition of probation, to be committed to a community rehabilitation center operated by, or under contract with, the Department of Public Safety and Corrections for a period of time not to exceed six months, without benefit of parole or good time, if:

(a) There is bed space available.

(b) The offender has been sentenced to the department, and the sentence has been suspended pursuant to Article 893.

(c) Such commitment does not extend the period of probation beyond the maximum period of probation provided by law.

(d) The violation of probation did not involve the commission of another felony.

(e) The placement in a community rehabilitation center is recommended by the division of probation and parole.

(5) Order that the probation be revoked. In the event of revocation the defendant shall serve the sentence suspended, with or without credit for the time served on probation at the discretion of the court. If the imposition of sentence was suspended, the defendant shall serve the sentence imposed by the court at the revocation hearing.

(6)(a) Notwithstanding the provisions of Subparagraph (A)(5) of this Article, any defendant who has been placed on probation by the drug division probation program pursuant to R.S. 13:5304, and who has had his probation revoked under the provisions of this Article for a technical violation of drug division probation as determined by the court, may be ordered to be committed to the custody of the Department of Public Safety and Corrections and be required to serve a sentence of not more than twelve months without diminution of sentence in the intensive incarceration program pursuant to the provisions of R.S. 15:574.4.4. Upon successful completion of the program, the defendant shall return to active, supervised probation with the drug division probation program for a period of time as ordered by the court, subject to any additional conditions imposed by the court and under the same provisions of law under which the defendant was originally sentenced. If an offender is denied entry into the intensive incarceration program for physical or mental health reasons or for failure to meet the department's suitability criteria, the department shall notify the sentencing court for resentencing in accordance with the provisions of Article 881.1 of this Code.

(b) Notwithstanding the provisions of Subparagraph (A)(5) of this Article, any defendant who has been placed on probation by the court for the conviction of an offense other than a crime of violence as defined in R.S. 14:2(B) or of a sex offense as defined in R.S. 15:541(24), and who has had his probation revoked under the provisions of this Article for his first technical violation of his probation as determined by the court, shall be required to serve a sentence of not more than ninety days without diminution of sentence. The defendant shall be given credit for time served prior to the revocation hearing for time served in actual custody while being held for a technical violation in a local detention facility, state institution, or out-of-state institution pursuant to Article 880. The term of the revocation for a technical violation shall begin on the date the court orders the revocation. Upon completion of the imposed sentence for the technical revocation, the defendant shall return to active and supervised probation for a period equal to the remainder of the original period of probation subject to any additional conditions imposed by the court. The provisions of this Paragraph shall apply only to the defendant's first revocation for a technical violation.

(c) A "technical violation", as used in this Paragraph, means any violation except it shall not include any of the following:

(i) Being arrested, charged, or convicted of any of the following:

(aa) A felony.

(bb) A violation of any provision of Title 40 of the Louisiana Revised Statutes of 1950, except for misdemeanor possession of marijuana or tetrahydrocannabinol, or chemical derivatives thereof, as provided in R.S. 40:966(E)(1), which shall be considered a "technical violation".

(cc) Any intentional misdemeanor directly affecting the person.

(dd) At the discretion of the court, any attempt to commit any intentional misdemeanor directly affecting the person.

(ee) At the discretion of the court, any attempt to commit any other misdemeanor.

(ii) Being in possession of a firearm or other prohibited weapon.

(iii) Failing to appear at any court hearing.

(iv) Absconding from the jurisdiction of the court.

(v) Failing to satisfactorily complete a drug court program if ordered to do so as a special condition of probation.

(vi) At the discretion of the court, failing to report to the probation officer for more than one hundred twenty consecutive days.

(7) Extend the period of probation, provided the total amount of time served by the defendant on probation for any one offense shall not exceed the maximum period of probation provided by law.

B. When a defendant has been committed to a community rehabilitation center pursuant to Subparagraph (4) of Paragraph A of this Article, upon written request of the department that an offender be removed for violating the rules or regulations of the community rehabilitation center, the court shall cause the defendant to be brought before it and order that probation be revoked with credit for the time served in the community rehabilitation center.

C. The department may pay a per diem for offenders placed in a community rehabilitation center pursuant to the provisions of Subparagraph (4) of Paragraph A of this Article.

D. When a court considers the revocation of probation, the court shall consider aggravating and mitigating circumstances in the case, including but not limited to the circumstances stated in Article 894.1. If the court revokes the probation of the defendant, the court shall issue oral or written reasons for revocation which shall be entered into the record. The oral or written reasons for revocation shall state the allegations made by the probation officer concerning a violation or threatened violation of the conditions of probation, the findings of the court concerning those allegations, the factual basis or bases for those findings, and the aggravating circumstances, or mitigating circumstances, or both, considered by the court.

Amended by Acts 1979, No. 90, §1; Acts 1991, No. 96, §1; Acts 1995, No. 335, §1; Acts 1997, No. 1323, §1; Acts 2006, No. 113, §1; Acts 2007, No. 402, §1; Acts 2009, No. 182, §1; Acts 2010, No. 352, §1; Acts 2011, No. 33, §1; Acts 2014, No. 271, §1; Acts 2014, No. 633, §1; Acts 2016, No. 213, §1.



CCRP 901 - Revocation for commission of another offense

Art. 901. Revocation for commission of another offense

A. In addition to the grounds for revocation of probation enumerated in Louisiana Code of Criminal Procedure Article 900, when a defendant who is on probation for a felony commits or is convicted of a felony under the laws of this state, or under the laws of another state, the United States, or the District of Columbia, or is convicted of a misdemeanor under the provisions of Title 14 of the Louisiana Revised Statutes of 1950, or is convicted of a misdemeanor under the provisions of the Uniform Controlled Dangerous Substances Law contained in Title 40 of the Louisiana Revised Statutes of 1950, his probation may be revoked as of the date of the commission of the felony or final conviction of the felony or misdemeanor.

B. When a defendant who is under a suspended sentence or on probation for a misdemeanor commits or is convicted of any offense under the laws of this state, a political subdivision thereof, another state or a political subdivision thereof, the United States, or the District of Columbia, his suspended sentence or probation may be revoked as of the date of the commission or final conviction of the offense.

C. In cases of revocation provided for in this Article:

(1) No credit shall be allowed for time spent on probation or for the time elapsed during suspension of the sentence.

(2) When the new conviction is a Louisiana conviction, the court shall specify in the minutes whether the sentence shall run consecutively or concurrently with the sentence for the new conviction.

(3) The defendant may be given credit for time served prior to the revocation hearing for time served in actual custody while being held for a probation violation in a local detention facility, state institution, or out-of-state institution pursuant to Article 880.

Amended by Acts 1975, No. 331, §1; Acts 1977, No. 397, §2; Acts 1981, No. 439, §1; Acts 2016, No. 214, §1.



CCRP 901.1 - Additional sanctions for probation revocation

Art. 901.1. Additional sanctions for probation revocation

A. Notwithstanding any other provision of law, when a defendant, who is a first offender on probation with a suspended sentence for a term of seven years or less at hard labor, or a second offender on probation and having never served time in a state prison, has his probation revoked for any reason other than a subsequent felony conviction, the court, upon the recommendation of the division of probation and parole, may order that the offender be committed to the Department of Public Safety and Corrections and be considered for participation in the intensive incarceration and intensive parole supervision program as provided for in R.S. 15:574.4 or R.S. 15:574.5. If the offender committed to the custody of the department participates in an intensive incarceration program of an eligible parish, the department shall reimburse the sheriff's office of the parish conducting the program in the amount appropriated by the legislature.

B. If the imposition of the sentence was suspended, the defendant shall serve the sentence imposed by the court at the revocation hearing. If the defendant is a first offender and receives a sentence of seven years or less at hard labor, or a second offender on probation and having never served time in a state prison, the court, upon recommendation of the division of probation and parole, may order that the offender be committed to the department and be considered for participation in the intensive incarceration and intensive parole supervision program as provided for in R.S. 15:574.4 or R.S. 15:574.5. If the offender committed to the custody of the department participates in an intensive incarceration program as provided for in R.S. 15:574.5, the department shall reimburse the sheriff's office of the parish conducting the program in the amount appropriated by the legislature.

Acts 1990, No. 83, §1.



CCRP 902 - Drug addict; pre-sentence investigation; voluntary treatment; conditions of probation

Art. 902. Drug addict; pre-sentence investigation; voluntary treatment; conditions of probation

A. Upon the rendering of a guilty verdict or judgment, the district attorney, with the written consent of the division of probation and parole, may, by ex parte motion, stating the belief that the defendant is a drug addict, whether the crime charged is related to drug abuse or not, request the court to order the division of probation and parole to conduct a presentence investigation for the purpose of determining whether or not the defendant is a drug addict. The presentence investigation may be ordered in the discretion of the court.

B. Upon receiving the report of the presentence investigation, the court may, in its discretion, if it finds probable cause from such report to believe the defendant to be a drug addict, order a contradictory hearing for the purpose of making a judicial determination of such issue.

C. If, at such contradictory hearing, the court finds that the defendant is a drug addict, and it is the court's desire to suspend any sentence which it may impose and place the defendant on probation, it may require as a condition of probation that the defendant submit to urinalysis or any acknowledged recognized test given at reasonable intervals, not to exceed once a week, and at reasonable times in accordance with the request of the division of probation and parole. If the defendant refuses to submit to the tests, the sentencing court may revoke the probation. If the defendant submits to the tests, upon the first instance of a test proving positive for the presence of a controlled dangerous substance, as defined in R.S. 40:963, the sentencing court may commit the defendant to a medical clinic for treatment for a period not to exceed the period of probation. Upon a second positive result, the sentencing court shall revoke the probation and impose the sentence.

D. If the conviction is for a violation of the Uniform Controlled Dangerous Substances Law, and the sentence consists of both a fine and imprisonment, the court, if it wishes to suspend the sentence and place the defendant on probation, may, with the consent of the defendant, order that the defendant enter a residential drug treatment facility licensed in accordance with R.S. 40:1058.1 et seq., or R.S. 40:2100 et seq., or one operated by the federal government, and approved by the court. The defendant's consent in such cases shall include consent to pay the cost of treatment for the duration of time ordered by the court. The court may, in its discretion, also suspend the payment of the applicable fine in an amount equal to all or some portion of the cost of the ordered treatment. Upon the successful completion of the treatment program and the termination of probation, the court may order that the fine be reduced in accordance with any amount by which it was reduced. However, if the defendant does not successfully complete the treatment program, or otherwise violates the conditions of probation, the court shall include among any orders issued, that the defendant pay the entire fine imposed by the court. Nothing in this Paragraph shall be construed to grant a defendant a right to probation in cases in which probation is otherwise denied by law.

Acts 1972, No. 177, §1; Acts 1990, No. 1035, §1.



CCRP 903 - Substance abuse probation program; authorization

Art. 903. Substance abuse probation program; authorization

A. The secretary of the Department of Public Safety and Corrections is authorized to establish a substance abuse probation program within the department.

B. The program shall provide substance abuse counseling and treatment for defendants sentenced to substance abuse probation pursuant to the provisions of Article 903.2.

C. The department may enter into cooperative endeavors or contracts with the Louisiana Department of Health, training facilities, and service providers to provide for substance abuse treatment and counseling for defendants participating in the program.

D. The department shall adopt rules and guidelines as it deems necessary for the administration and implementation of this program.

E. The provisions of this Article shall be implemented only to the extent that funds are available within the department for this purpose and to the extent that is consistent with available resources and appropriate classification criteria.

Acts 2013, No. 389, §1; Acts 2015, No. 199, §2.

NOTE: The provisions of Articles 903 and 903.1 enacted by Section 4 of Act No. 389 of the 2013 R.S. shall become null, void, and have no effect on August 1, 2020, and thereafter pursuant to the Section 2 of Act No. 199 of the 2015 R.S.



CCRP 903.1 - Substance abuse probation program; eligibility

Art. 903.1. Substance abuse probation program; eligibility

A. In order to be eligible for the substance abuse probation program, the defendant shall not be excluded from participation pursuant to the provisions of Paragraph B of this Article and shall be charged with any of the following offenses:

(1) Felony possession of a controlled dangerous substance as defined in R.S. 40:966(C), 967(C), 968(C), or 969(C).

(2) Except as provided in Subparagraph (3) of this Paragraph, possession with intent to distribute a controlled dangerous substance as defined in R.S. 40:966(A), 967(A), 968(A), or 969(A) where the offense involves less than twenty-eight grams of the controlled dangerous substance.

(3) Possession with intent to distribute marijuana or synthetic cannabinoids as defined in R.S. 40:966(A) where the offense involves less than one pound of marijuana or synthetic cannabinoids.

B. The provisions of this Article shall not apply to any defendant who has been convicted of a crime of violence as defined in R.S. 14:2(B) or a sex offense as defined in R.S. 15:541, or any defendant who has participated in or declined to participate in a drug division probation program as provided for in R.S. 13:5301 et seq.

NOTE: Acts 2013, No. 389, §4 provides that the provisions of the Act shall become null, void, and have no effect on Aug. 1, 2016, and thereafter.

NOTE: The provisions of Articles 903 and 903.1 enacted by Section 4 of Act No. 389 of the 2013 R.S. shall become null, void, and have no effect on August 1, 2020, and thereafter pursuant to the Section 2 of Act No. 199 of the 2015 R.S.

Acts 2013, No. 389, §1; Acts 2015, No. 199, §2.



CCRP 903.2 - Substance abuse probation; sentencing

Art. 903.2. Substance abuse probation; sentencing

A. Notwithstanding any other provision of law to the contrary, a court shall suspend a sentence and order an eligible defendant to participate in a substance abuse probation program provided by the department pursuant to Article 903 if the district attorney agrees that the defendant should be sentenced to a substance abuse probation and the court finds all of the following:

(1) The court has reason to believe that the defendant suffers from an addiction to a controlled dangerous substance.

(2) The defendant is likely to respond to the substance abuse probation program.

(3) The available substance abuse probation program is appropriate to meet the needs of the defendant.

(4) The defendant does not pose a threat to the community, and it is in the best interest of justice to provide the defendant with treatment as opposed to incarceration or other sanctions.

B.(1) The court shall order the department to assign an authorized evaluator to prepare a suitability report. The suitability report shall delineate the nature and degree of the treatment necessary to address the defendant's drug or alcohol dependency or addiction, the reasonable availability of such treatment, and the defendant's appropriateness for the program. The district attorney and the defendant's attorney shall have an opportunity to provide relevant information to the evaluator to be included in the report.

(2) The authorized evaluator shall examine the defendant, using standardized testing and evaluation procedures, and shall provide to the court and the district attorney the results of the examination and evaluation along with its recommendation as to whether the defendant is a suitable candidate for the substance abuse probation program.

(3) If the court determines that the defendant should be enrolled in the substance abuse probation program, the court shall suspend the execution of the sentence and place the defendant on supervised probation under the terms and conditions of the substance abuse probation program.

(4) The defendant shall be required to participate in alcohol and drug testing at his own expense, unless the court determines that he is indigent. If the court determines that the defendant is indigent, it may order the defendant to perform supervised work for the benefit of the community in lieu of paying all or a part of the costs related to the drug and alcohol testing. The work shall be performed for and under the supervising authority of a parish, municipality, or other political subdivision or agency of the state or a charitable organization that renders service to the community or its residents.

C. If the judge fails to make all of the determinations provided for in Paragraph A of this Article, or if the district attorney does not agree that the defendant should be sentenced to substance abuse probation, the court shall impose the appropriate sentence provided by law.

D.(1) If the defendant violates any condition of his probation or if the defendant would benefit from an adjustment to the probation or treatment program, the defendant, the treatment supervisor, the probation officer, the district attorney, or the court, on its own motion, may file a motion to modify the terms and conditions of the probation or file a motion to revoke the defendant's probation. After a contradictory hearing on the motion, the court may do either of the following:

(a) Modify the conditions of probation, including ordering the defendant to participate in a drug division probation program pursuant to R.S. 13:5301 et seq.

(b) Revoke the defendant's probation and execute the sentence.

(2) A defendant placed on probation pursuant to the provisions of this Article shall be subject to the administrative sanctions provided for in Article 899.1.

(3) If the defendant's probation is revoked, the defendant shall be required to serve the suspended sentence and shall receive credit for time served in any correctional facility for commission of the crime as otherwise allowable by law.

E. The provisions of Article 893(A) and (E)(1)(b) which prohibit the court from suspending or deferring the imposition of sentences for violations of the Uniform Controlled Dangerous Substances Law or for violations of R.S. 40:966(A), 967(A), 968(A), 969(A), or 970(A) shall not apply to defendants who otherwise meet the eligibility criteria for substance abuse probation programs as authorized by this Article.

F. The provisions of this Article shall not be construed to limit the authority of the court to defer a sentence for a violation of the Uniform Controlled Dangerous Substances Law as otherwise provided by law.

NOTE: Acts 2013, No. 389, §4 provides that the provisions of the Act shall become null, void, and have no effect on Aug. 1, 2016, and thereafter.

Acts 2013, No. 389, §1.



CCRP 903.3 - Substance abuse treatment program; cost

Art. 903.3. Substance abuse treatment program; cost

A. A defendant who is placed under the supervision of the substance abuse probation program shall pay the cost of the treatment program to which he is assigned and the cost of any additional supervision that may be required to the extent of his financial resources as determined by the substance abuse treatment program.

B. If the defendant does not have the financial resources to pay all the related costs of the probation program, the court may do either of the following:

(1) To the extent practicable, arrange for the defendant to be assigned to a treatment program funded by the state or federal government.

(2) With the recommendation of the treatment program, order the defendant to perform supervised work for the benefit of the community in lieu of paying all or a part of the costs related to his treatment and supervision. The work shall be performed for and under the supervising authority of a parish, municipality, or other political subdivision or agency of the state or a charitable organization that renders service to the community or its residents.

NOTE: Acts 2013, No. 389, §4 provides that the provisions of the Act shall become null, void, and have no effect on Aug. 1, 2016, and thereafter.

Acts 2013, No. 389, §1.



CCRP 905 - Capital cases; sentencing hearing required; delay; waiver

CHAPTER 3. SENTENCING IN CAPITAL CASES

Art. 905. Capital cases; sentencing hearing required; delay; waiver

A. Following a verdict or plea of guilty in a capital case, a sentence of death may be imposed only after a sentencing hearing as provided herein.

B. Following a conviction by trial or guilty plea in a capital case, on joint motion of the state and the defendant, the court may impose a sentence of life imprisonment without benefit of parole, probation, or suspension of sentence without conducting a sentencing hearing. The court may refuse to grant the joint motion and order that a sentencing hearing be conducted.

C. If a sentencing hearing will be conducted, the hearing shall not commence sooner than twelve hours after a verdict or plea of guilty, except on joint motion of the state and the defendant.

Added by Acts 1976, No. 694, §1. Acts 1993, No. 935, §1; Acts 1995, No. 434, §1.



CCRP 905.1 - Sentencing hearing jury; commencement

Art. 905.1. Sentencing hearing jury; commencement

A. Except as provided in Part B herein, the sentencing hearing shall be conducted before the same jury that determined the issue of guilt. The order of sequestration shall remain in effect until the completion of the sentencing hearing.

B. If an error occurs only during the sentencing hearing which would necessitate the declaration of a mistrial, or the granting of a new trial by the trial court, or if an appellate court finds an error that occurred only in the sentencing hearing which would necessitate a remand and a new trial, then the trial court shall be empowered to empanel a new jury under the same procedure set out in Title XXVI, Chapter 3 of The Louisiana Code of Criminal Procedure for determining only the issue of penalty, and the rule of sequestration shall apply to the new jury so empanelled.

Added by Acts 1976, No. 694, §1. Amended by Acts 1977, No. 105, §1.



CCRP 905.2 - Sentencing hearing; procedure and evidence; jury instructions

Art. 905.2. Sentencing hearing; procedure and evidence; jury instructions

A. The sentencing hearing shall focus on the circumstances of the offense, the character and propensities of the offender, and the victim, and the impact that the crime has had on the victim, family members, friends, and associates. The victim or his family members, friends, and associates may decline the right to testify but, after testifying for the state, shall be subject to cross-examination. The hearing shall be conducted according to the rules of evidence. Evidence relative to aggravating or mitigating circumstances shall be relevant irrespective of whether the defendant places his character at issue. Insofar as applicable, the procedure shall be the same as that provided for trial in the Code of Criminal Procedure. The jury may consider any evidence offered at the trial on the issue of guilt. The defendant may testify in his own behalf. In the event of retrial, the defendant's testimony shall not be admissible except for the purposes of impeachment.

B. Notwithstanding any provision to the contrary, the court shall instruct the jury that under the provisions of the state constitution, the governor is empowered to grant a reprieve, pardon, or commutation of sentence following conviction of a crime, and the governor may, in exercising such authority, commute or modify a sentence of life imprisonment without benefit of parole to a lesser sentence including the possibility of parole, and may commute a sentence of death to a lesser sentence of life imprisonment without benefit of parole. The court shall also instruct the jury that under this authority the governor may allow the release of an offender either by reducing a life imprisonment or death sentence to the time already served by the offender or by granting the offender a pardon. The defense may argue or present evidence to the jury on the frequency and extent of use by the governor of his authority. The provisions of this Paragraph shall not be construed to require that members of the Board of Pardons attend sentencing hearings for capital cases.

Added by Acts 1976, No. 694, §1. Acts 1993, No. 436, §1; Acts 1994, 3rd Ex. Sess., No. 14, §1; Acts 1995, No. 551, §1; Acts 1999, No. 783, §3, eff. Jan. 1, 2000; Acts 2001, No. 280, §1; Acts 2012, No. 106, §1.



CCRP 905.3 - Sentence of death; jury findings

Art. 905.3. Sentence of death; jury findings

A sentence of death shall not be imposed unless the jury finds beyond a reasonable doubt that at least one statutory aggravating circumstance exists and, after consideration of any mitigating circumstances, determines that the sentence of death should be imposed. The court shall instruct the jury concerning all of the statutory mitigating circumstances. The court shall also instruct the jury concerning the statutory aggravating circumstances but may decline to instruct the jury on any aggravating circumstance not supported by evidence. The court may provide the jury with a list of the mitigating and aggravating circumstances upon which the jury was instructed.

Added by Acts 1976, No. 694, §1; Acts 1985, No. 231, §1; Acts 1988, No. 779, §1, eff. July 18, 1988.



CCRP 905.4 - Aggravating circumstances

Art. 905.4. Aggravating circumstances

A. The following shall be considered aggravating circumstances:

(1) The offender was engaged in the perpetration or attempted perpetration of aggravated or first degree rape, forcible or second degree rape, aggravated kidnapping, second degree kidnapping, aggravated burglary, aggravated arson, aggravated escape, assault by drive-by shooting, armed robbery, first degree robbery, second degree robbery, simple robbery, cruelty to juveniles, second degree cruelty to juveniles, or terrorism.

(2) The victim was a fireman or peace officer engaged in his lawful duties.

(3) The offender has been previously convicted of an unrelated murder, aggravated or first degree rape, aggravated burglary, aggravated arson, aggravated escape, armed robbery, or aggravated kidnapping.

(4) The offender knowingly created a risk of death or great bodily harm to more than one person.

(5) The offender offered or has been offered or has given or received anything of value for the commission of the offense.

(6) The offender at the time of the commission of the offense was imprisoned after sentence for the commission of an unrelated forcible felony.

(7) The offense was committed in an especially heinous, atrocious or cruel manner.

(8) The victim was a witness in a prosecution against the defendant, gave material assistance to the state in any investigation or prosecution of the defendant, or was an eye witness to a crime alleged to have been committed by the defendant or possessed other material evidence against the defendant.

(9) The victim was a correctional officer or any employee of the Department of Public Safety and Corrections who, in the normal course of his employment was required to come in close contact with persons incarcerated in a state prison facility, and the victim was engaged in his lawful duties at the time of the offense.

(10) The victim was under the age of twelve years or sixty-five years of age or older.

(11) The offender was engaged in the distribution, exchange, sale, or purchase, or any attempt thereof, of a controlled dangerous substance listed in Schedule I, II, III, IV, or V of the Uniform Controlled Dangerous Substances Law.

(12) The offender was engaged in the activities prohibited by R.S. 14:107.1(C)(1).

(13) The offender has knowingly killed two or more persons in a series of separate incidents.

B. For the purposes of Paragraph (A)(2) herein, the term "peace officer" is defined to include any constable, marshal, deputy marshal, sheriff, deputy sheriff, local or state policeman, commissioned wildlife enforcement agent, federal law enforcement officer, jail or prison guard, parole officer, probation officer, judge, attorney general, assistant attorney general, attorney general's investigator, district attorney, assistant district attorney, or district attorney's investigator.

Added by Acts 1976, No. 694, §1. Amended by Acts 1979, No. 74, §2, eff. June 29, 1979; Acts 1985, No. 515, §2; Acts 1985, No. 748, §1; Acts 1987, No. 655, §1; Acts 1987, No. 862, §1; Acts 1989, No. 371, §1; Acts 1995, No. 1179, §1; Acts 1995, No. 1274, §1; Acts 2006, No. 86, §1; Acts 2009, No. 79, §1, eff. June 18, 2009; Acts 2015, No. 184, §6.



CCRP 905.5 - Mitigating circumstances

Art. 905.5. Mitigating circumstances

The following shall be considered mitigating circumstances:

(a) The offender has no significant prior history of criminal activity;

(b) The offense was committed while the offender was under the influence of extreme mental or emotional disturbance;

(c) The offense was committed while the offender was under the influence or under the domination of another person;

(d) The offense was committed under circumstances which the offender reasonably believed to provide a moral justification or extenuation for his conduct;

(e) At the time of the offense the capacity of the offender to appreciate the criminality of his conduct or to conform his conduct to the requirements of law was impaired as a result of mental disease or defect or intoxication;

(f) The youth of the offender at the time of the offense;

(g) The offender was a principal whose participation was relatively minor;

(h) Any other relevant mitigating circumstance.

Added by Acts 1976, No. 694, §1.



CCRP 905.5.1 - Intellectual disability

Art. 905.5.1. Intellectual disability

A. Notwithstanding any other provisions of law to the contrary, no person with an intellectual disability shall be subjected to a sentence of death.

B. Any capital defendant who claims to have an intellectual disability shall file written notice thereof within the time period for filing of pretrial motions as provided by Article 521 of this Code.

C.(1) Any defendant in a capital case making a claim of intellectual disability shall prove the allegation by a preponderance of the evidence. The jury shall try the issue of intellectual disability of a capital defendant during the capital sentencing hearing unless the state and the defendant agree that the issue is to be tried by the judge. If the state and the defendant agree, the issue of intellectual disability of a capital defendant may be tried prior to trial by the judge alone.

(2) Any pretrial determination by the judge that a defendant does not have an intellectual disability shall not preclude the defendant from raising the issue at the penalty phase, nor shall it preclude any instruction to the jury pursuant to this Article.

D. Once the issue of intellectual disability is raised by the defendant, and upon written motion of the district attorney, the defendant shall provide the state, within time limits set by the court, any and all medical, correctional, educational, and military records, raw data, tests, test scores, notes, behavioral observations, reports, evaluations, and any other information of any kind reviewed by any defense expert in forming the basis of his opinion that the defendant has an intellectual disability.

E. By filing a notice relative to a claim of intellectual disability under this Article, the defendant waives all claims of confidentiality and privilege to, and is deemed to have consented to the release of, any and all medical, correctional, educational, and military records, raw data, tests, test scores, notes, behavioral observations, reports, evaluations, expert opinions, and any other such information of any kind or other records relevant or necessary to an examination or determination under this Article.

F. When a defendant makes a claim of intellectual disability under this Article, the state shall have the right to an independent psychological and psychiatric examination of the defendant. A psychologist or medical psychologist conducting such examination must be licensed by the Louisiana State Board of Examiners of Psychologists or the Louisiana State Board of Medical Examiners, whichever is applicable. If the state exercises this right, and upon written motion of the defendant, the state shall provide the defendant, within time limits set by the court, any and all medical, correctional, educational, and military records, and all raw data, tests, test scores, notes, behavioral observations, reports, evaluations, and any other information of any kind reviewed by any state expert in forming the basis of his opinion that the defendant does not have an intellectual disability. If the state fails to comply with any such order, the court may impose sanctions as provided by Article 729.5 of this Code.

G. If the defendant making a claim of intellectual disability fails to comply with any order issued pursuant to Paragraph D of this Article, or refuses to submit to or fully cooperate in any examination by experts for the state pursuant to either Paragraph D or F of this Article, upon motion by the district attorney, the court shall neither conduct a pretrial hearing concerning the issue of intellectual disability nor instruct the jury of the prohibition of executing defendants with intellectual disabilities.

H.(1) "Intellectual disability", formerly referred to as "mental retardation", is a disability characterized by all of the following deficits, the onset of which must occur during the developmental period:

(a) Deficits in intellectual functions such as reasoning, problem solving, planning, abstract thinking, judgment, academic learning, and learning from experience, confirmed by both clinical assessment and individualized, standardized intelligence testing.

(b) Deficits in adaptive functioning that result in failure to meet developmental and sociocultural standards for personal independence and social responsibility; and that, without ongoing support, limit functioning in one or more activities of daily life including, without limitation, communication, social participation, and independent living, across multiple environments such as home, school, work, and community.

(2) A diagnosis of one or more of the following conditions does not necessarily constitute an intellectual disability:

(a) Autism.

(b) Behavioral disorders.

(c) Cerebral palsy and other motor deficits.

(d) Difficulty in adjusting to school.

(e) Emotional disturbance.

(f) Emotional stress in home or school.

(g) Environmental, cultural, or economic disadvantage.

(h) Epilepsy and other seizure disorders.

(i) Lack of educational opportunities.

(j) Learning disabilities.

(k) Mental illness.

(l) Neurological disorders.

(m) Organic brain damage occurring after age eighteen.

(n) Other disabling conditions.

(o) Personality disorders.

(p) Sensory impairments.

(q) Speech and language disorders.

(r) A temporary crisis situation.

(s) Traumatic brain damage occurring after age eighteen.

Acts 2003, No. 698, §1; Acts 2009, No. 251, §1, eff. Jan. 1, 2010; Acts 2014, No. 811, §31, eff. June 23, 2014.



CCRP 905.6 - Jury; unanimous determination

Art. 905.6. Jury; unanimous determination

A sentence of death shall be imposed only upon a unanimous determination of the jury. If the jury unanimously finds the sentence of death inappropriate, it shall render a determination of a sentence of life imprisonment without benefit of probation, parole or suspension of sentence.

Added by Acts 1976, No. 694, §1; Acts 1988, No. 779, §1, eff. July 18, 1988.



CCRP 905.7 - Form of determination

Art. 905.7. Form of determination

The form of jury determination shall be as follows:

"Having found the below listed statutory aggravating circumstance or circumstances and, after consideration of the mitigating circumstances offered, the jury unanimously determines that the defendant should be sentenced to death.

Aggravating circumstance or circumstances found:

s/_____________________________________________

Foreman"

or

"The jury unanimously determines that the defendant should be sentenced to life imprisonment without benefit of probation, parole or suspension of sentence.

s/_____________________________________________

Foreman"

Added by Acts 1976, No. 694, §1; Acts 1988, No. 779, §1, eff. July 18, 1988.



CCRP 905.8 - Imposition of sentence

Art. 905.8. Imposition of sentence

The court shall sentence the defendant in accordance with the determination of the jury. If the jury is unable to unanimously agree on a determination, the court shall impose a sentence of life imprisonment without benefit of probation, parole or suspension of sentence.

Added by Acts 1976, No. 694, §1; Acts 1988, No. 779, §1, eff. July 18, 1988.



CCRP 905.9 - Review on appeal

Art. 905.9. Review on appeal

The Supreme Court of Louisiana shall review every sentence of death to determine if it is excessive. The court by rules shall establish such procedures as are necessary to satisfy constitutional criteria for review.

Added by Acts 1976, No. 694, §1.



CCRP 911 - Right to appeal from judgment

TITLE XXXI

APPEAL

CHAPTER 1. GENERAL DISPOSITIONS

Art. 911. Right to appeal from judgment

Appeal is the exercise of the right of the state or the defendant to have a judgment or ruling reviewed by the proper appellate court. An appeal bond is not required.



CCRP 912 - Judgments or rulings appealable

Art. 912. Judgments or rulings appealable

A. Only a final judgment or ruling is appealable.

B. The state cannot appeal from a verdict of acquittal. Adverse judgments or rulings from which the state may appeal include, but are not limited to, judgments or rulings on:

(1) A motion to quash an indictment or any count thereof;

(2) A plea of time limitation;

(3) A plea of double jeopardy;

(4) A motion in arrest of judgment;

(5) A motion to change the venue;

(6) A motion to recuse; and

(7) Repealed by Acts 1968, No. 146, §1.

C. The judgments or rulings from which the defendant may appeal include, but are not limited to:

(1) A judgment which imposes sentence;

(2) A ruling upon a motion by the state declaring the present insanity of the defendant; and

(3) Repealed by Acts 1968, No. 146, §1.

Amended by Acts 1968, No. 146, §1.



CCRP 912.1 - Right of appeal and application for review; defendant

Art. 912.1. Right of appeal and application for review; defendant

A.(1) The defendant may appeal to the supreme court from a judgment in a capital case in which a sentence of death actually has been imposed.

(2) Except as provided in Code of Criminal Procedure Article 905.9, such defendant may waive his right of appeal. The defendant shall be informed, both in writing and orally, of this right to waive appeal upon appointment of appellate counsel.

B.(1) The defendant may appeal to the court of appeal from a judgment in a criminal case triable by jury, except as provided in Paragraph A or Subparagraph (2) of this Paragraph.

(2) An appeal from a judgment in a criminal case triable by jury from a city court located in the Nineteenth Judicial District, except as provided in Paragraph A of this Article, shall be taken to the Nineteenth Judicial District in the parish of East Baton Rouge.

C.(1) In all other cases not otherwise provided by law, the defendant has the right of judicial review by application to the court of appeal for a writ of review. This application shall be accompanied by a complete record of all evidence upon which the judgment is based unless the defendant intelligently waives the right to cause all or any portion of the record to accompany the application.

(2) An application for review by the defendant shall not suspend the execution of sentence, unless the defendant is admitted to postconviction bail.

Added by Acts 1974, Ex.Sess., No. 28, §1, eff. Jan. 1, 1975. Amended by Acts 1980, No. 516, §1, eff. July 1, 1982; Acts 1986, No. 443, §1; Acts 2001, No. 1134, §2; Acts 2010, No. 674, §1, eff. Oct. 1, 2010.



CCRP 913 - Effect of appeal

Art. 913. Effect of appeal

A. An appeal by the state suspends the ruling or judgment from which the appeal is taken, except when the ruling or judgment requires the release of the defendant.

B. An appeal by the defendant shall not suspend the execution of sentence, unless the defendant is admitted to postconviction bail.

Amended by Acts 1982, No. 736, §1.



CCRP 914 - Method and time of appeal

CHAPTER 2. PROCEDURE IN LOWER COURT FOR APPEAL

Art. 914. Method and time of appeal

A. A motion for an appeal may be made orally in open court or by filing a written motion with the clerk. The motion shall be entered in the minutes of the court.

B. The motion for an appeal must be made no later than:

(1) Thirty days after the rendition of the judgment or ruling from which the appeal is taken.

(2) Thirty days from the ruling on a motion to reconsider sentence filed pursuant to Article 881.1, should such a motion be filed.

Amended by Acts 1982, No. 143, §1. Acts 1993, No. 490, §1, eff. June 10, 1993; Acts 2003, No. 949, §1.



CCRP 914.1 - Designation of record; payment of costs; sanction

Art. 914.1. Designation of record; payment of costs; sanction

A. The party making the motion for appeal shall, at the time the motion is made, request the transcript of that portion of the proceedings necessary, in light of the assignment of errors to be urged. Not later than five days after the motion, the opposing party may designate in writing the transcript of that portion or portions of the proceedings necessary to oppose the appeal.

B. A transcript of any portion of the proceedings which does not relate to anticipated assignment of errors shall not be furnished to a party for purposes of appeal and shall not result in delay of preparation of the appeal record.

C.(1) An attorney who requests a transcript in accordance with this Article must certify there are good grounds for such request in light of the assignment of errors to be urged.

(2) Except in indigent cases, the costs for preparing the transcript must be paid to the court reporter or the appropriate agency and the costs as required for filing the appeal must be paid in the appellate court, both within twenty days of the mailing of notice, including the payment of any additional costs owed upon notice.

(3) Where applicable, if the appellant or appellant's counsel fails to pay the estimated cost for preparing the record including the transcript within the time specified, the trial judge, on his own motion or upon motion by the clerk or by any party, and after a hearing, may do one of the following:

(a) Extend the time within which the costs may be paid not to exceed thirty days with or without penalty to the appellant or his attorney.

(b) Impose a fine not to exceed five hundred dollars upon the appellant or his attorney, or both.

(c) Dismiss the appeal.

D. The trial court or the appellate court may designate additional portions of the transcript of the proceedings which it feels are necessary for full and fair review of the assignment of errors.

Added by Acts 1982, No. 143, §1. Acts 1984, No. 937, §2.

{{NOTE: SEE ALSO ACTS 1984, NO. 937, §3 AND ACTS 1984, NO. 838, §1.}}



CCRP 915 - Action on a motion for appeal; return; notice

Art. 915. Action on a motion for appeal; return; notice

A. When a motion for an appeal is made in conformity with Articles 912, 914, and 914.1 the trial court shall grant or deny the motion within seventy-two hours, exclusive of legal holidays, after the motion is made. The return date shall be seventy-five days from the date the motion for appeal is granted, unless the trial judge fixes a lesser period. When a motion for an appeal has been timely made, the appeal shall not be affected by any fault or omission on the part of the trial court.

B. The minute clerk for each section of the trial court shall forward a copy of the notice of appeal to the clerk of the trial court and to the court reporters responsible for preparing the necessary transcripts, within twenty-four hours, exclusive of legal holidays, of the date the appeal is ordered. The clerk of the trial court shall forward a copy of the notice of appeal to the sheriff having custody of the defendant, to the appropriate appellate court, and to each party, within seven days of the date the appeal is ordered. The party moving for the appeal must forward notice that a motion for appeal has been made to the appropriate appellate court within seven days of the date the motion is made. Failure of the minute clerk, the clerk of court, or the party moving for the appeal, to provide notice shall not affect the validity of the appeal.

Amended by Act 1974, No. 207, §1; Acts 1982, No. 143, §1; Acts 1988, No. 525, §1; Acts 1999, No. 706, §1.



CCRP 915.1 - Appeals; extension of return date; notice

Art. 915.1. Appeals; extension of return date; notice

A. The trial court may grant one extension of the return date of not more than thirty days. An extension may not be granted after the return date has passed. The extension may be granted only upon proof presented by the moving party that additional time is necessary due to extenuating circumstances beyond the control of the moving party and that, without the extension, an unusual and undue hardship would be created. A copy of the extension shall be filed with the appellate court and the clerk of the trial court.

B. Subsequent extensions may be granted by the appellate court for sufficient cause or at the request of the court reporter as provided in Article 919. When a subsequent extension is granted by the appellate court, notice thereof shall be given by mail by the clerk of the trial court to all parties. Failure of the clerk of the trial court to mail such notice shall not affect the validity of the appeal nor will any error or defect which is not imputable to the appellant affect the validity of the appeal.

Acts 1988, No. 525, §1.



CCRP 916 - Divesting of jurisdiction of trial court

Art. 916. Divesting of jurisdiction of trial court

The jurisdiction of the trial court is divested and that of the appellate court attaches upon the entering of the order of appeal. Thereafter, the trial court has no jurisdiction to take any action except as otherwise provided by law and to:

(1) Extend the return day of the appeal, the time for filing assignments of error, or the time for filing per curiam comments in accordance with Articles 844 and 919.

(2) Correct an error or deficiency in the record.

(3) Correct an illegal sentence or take other appropriate action pursuant to a properly made or filed motion to reconsider sentence.

(4) Take all action concerning bail permitted by Title VIII.

(5) Furnish per curiam comments.

(6) Render an interlocutory order or a definitive judgment concerning a ministerial matter not in controversy on appeal.

(7) Impose the penalty provided by Article 844.

(8) Sentence the defendant pursuant to a conviction under the Habitual Offender Law as set forth in R.S. 15:529.1.

Amended by Acts 1968, No. 147, §1; Acts 1974, No. 207, §1; Acts 1984, No. 527, §1; Acts 1986, No. 851, §1; Acts 1991, No. 38, §2; Acts 1997, No. 642, §1.

{{NOTE: SEE ACTS 1991, NO. 38, §3, FOR SPECIAL EFFECTIVE DATE FOR PARAGRAPH (3).}}



CCRP 917 - Record on appeal; preparation

Art. 917. Record on appeal; preparation

The clerk of the trial court shall prepare the record on appeal and lodge it with the appellate court on or before the return date or any extension thereof. The clerk of the trial court shall prepare the record in accordance with the rules of the appellate court. Failure of the Clerk to prepare and lodge the record on appeal either correctly or timely shall not prejudice the appeal, unless such defect or delay is imputable to the appellant.

Amended by Acts 1984, No. 528, §1; Acts 1988, No. 525, §1.



CCRP 918 - Record on appeal; certified and dated

Art. 918. Record on appeal; certified and dated

A. All records and supplemental records prepared for filing in any appellate court shall be certified and dated by the clerk upon completion. The certification shall include the date any transcript was received for inclusion in the record.

B. All transcripts or parts thereof completed for inclusion in the record shall be dated and certified by the court reporter who prepares them. The date of certification by the court reporter shall be the date on which the transcript was completed and furnished to the clerk for inclusion in the record.

Acts 1988, No. 525, §1.



CCRP 919 - Record on appeal; preparation and delivery of transcripts

Art. 919. Record on appeal; preparation and delivery of transcripts

A. Each court reporter assigned to prepare any transcript necessary to complete the appeal record shall deliver the transcript to the clerk of the trial court who has the duty of preparing the record for appeal five days before the return date.

B. Whenever the court reporter cannot deliver the transcript to the clerk of the trial court five days before the return date, the reporter shall file a request for an extension of the return date with the trial court or the appellate court as provided by Article 915.1. Whenever a court reporter has not delivered a transcript five days before the return date, the clerk of the trial court shall file a certificate with the court of appeal, not later than seven days after the return date, advising that the record is ready for lodging except for the lack of delivery of the transcript. In such certificate, the clerk shall include the name and address of each reporter who has failed to deliver a transcript and whether any of the court reporters have requested an extension of the return date.

C. Upon the request of the appellate court when the transcript has not been delivered to the clerk of court, but the record is otherwise ready for lodging, the record shall be lodged. The clerk of the trial court shall include with the record a certificate stating the name and address of each court reporter who is required to prepare and deliver a transcript. Thereafter, the appellate court may issue appropriate orders to any named reporter to expedite the preparation and delivery of any necessary transcripts.

Amended by Acts 1980, No. 537, §1. Acts 1984, No. 524, §1; Acts 1987, No. 726, §1; Acts 1988, No. 525, §1; Acts 1999, No. 706, §1.



CCRP 919.1 - Record on appeal; contempt

Art. 919.1. Record on appeal; contempt

A. Failure of any person to comply with Articles 914 through 919 may subject such person to contempt of court. Such contempt charges may be initiated by the trial court or by the appellate court on the court's own motion or by motion of any party.

B. In any court where the duty of preparing the appellate record is delegated to, or assumed by, an official other than the clerk of court, by court rule or by custom, all of the provisions applicable to the clerk of court regarding the preparation of such a record are equally applicable to such court official.

Acts 1988, No. 525, §1.



CCRP 920 - Scope of appellate review

CHAPTER 3. PROCEDURE IN APPELLATE COURT

Art. 920. Scope of appellate review

The following matters and no others shall be considered on appeal:

(1) An error designated in the assignment of errors; and

(2) An error that is discoverable by a mere inspection of the pleadings and proceedings and without inspection of the evidence.

Amended by Acts 1974, No. 207, §1.



CCRP 921 - Matters not grounds for reversal

Art. 921. Matters not grounds for reversal

A judgment or ruling shall not be reversed by an appellate court because of any error, defect, irregularity, or variance which does not affect substantial rights of the accused.

Amended by Acts 1979, No. 86, §1.



CCRP 921.1 - Notice of decision in criminal appeals

Art. 921.1. Notice of decision in criminal appeals

A. In addition to the requirements regarding transmission of notice of judgment and copies of decisions under the Uniform Rules of Louisiana Courts of Appeal, when a decision in an appellate court in a criminal appeal is rendered, the clerk of court shall transmit a notice or copy of the decision to the clerk of court from which the appeal was taken and to the Department of Public Safety and Corrections.

B. When a decision of the supreme court is rendered in a criminal appeal, the clerk of court shall transmit a notice or copy of the decision to the clerk of court from which the appeal was taken and to the Department of Public Safety and Corrections.

Acts 2014, No. 600, §1.



CCRP 922 - Finality of judgment on appeal

Art. 922. Finality of judgment on appeal

A. Within fourteen days of rendition of the judgment of the supreme court or any appellate court, in term time or out, a party may apply to the appropriate court for a rehearing. The court may act upon the application at any time.

B. A judgment rendered by the supreme court or other appellate court becomes final when the delay for applying for a rehearing has expired and no application therefor has been made.

C. If an application for a rehearing has been made timely, a judgment of the appellate court becomes final when the application is denied.

D. If an application for a writ of review is timely filed with the supreme court, the judgment of the appellate court from which the writ of review is sought becomes final when the supreme court denies the writ.

Acts 1983, No. 451, §1; Acts 1993, No. 976, §1.



CCRP 923 - Duty of clerk as to final decisions in appellate court

Art. 923. Duty of clerk as to final decisions in appellate court

When a decision of an appellate court becomes final, the clerk of court shall transmit a certified copy of the decree to the court from which the appeal was taken. When the judgment is received by the lower court, it shall be filed and executed.



CCRP 924 - Definitions

TITLE XXXI-A

POST CONVICTION RELIEF

Art. 924. Definitions

As used in this Title:

(1) An "application for post conviction relief" means a petition filed by a person in custody after sentence following conviction for the commission of an offense seeking to have the conviction and sentence set aside.

(2) "Custody" means detention or confinement, or probation or parole supervision, after sentence following conviction for the commission of an offense.

(3) "DNA testing" means any method of testing and comparing deoxyribonucleic acid that would be admissible under the Louisiana Code of Evidence.

(4) "Unknown sample" means a biological sample from an unknown donor constituting evidence of the commission of an offense or tending to prove the identity of the perpetrator of an offense.

Added by Acts 1980, No. 429, §1, eff. Jan. 1, 1981; Acts 2001, No. 1020, §1.



CCRP 924.1 - Effect of appeal

Art. 924.1. Effect of appeal

An application for post conviction relief shall not be entertained if the petitioner may appeal the conviction and sentence which he seeks to challenge, or if an appeal is pending.

Added by Acts 1980, No. 429, §1, eff. Jan. 1, 1981.



CCRP 925 - Venue

Art. 925. Venue

Applications for post conviction relief shall be filed in the parish in which the petitioner was convicted.

Added by Acts 1980, No. 429, §1, eff. Jan. 1, 1981.



CCRP 926 - Petition

Art. 926. Petition

A. An application for post conviction relief shall be by written petition addressed to the district court for the parish in which the petitioner was convicted. A copy of the judgment of conviction and sentence shall be annexed to the petition, or the petition shall allege that a copy has been demanded and refused.

B. The petition shall allege:

(1) The name of the person in custody and the place of custody, if known, or if not known, a statement to that effect;

(2) The name of the custodian, if known, or if not known, a designation or description of him as far as possible;

(3) A statement of the grounds upon which relief is sought, specifying with reasonable particularity the factual basis for such relief;

(4) A statement of all prior applications for writs of habeas corpus or for post conviction relief filed by or on behalf of the person in custody in connection with his present custody; and

(5) All errors known or discoverable by the exercise of due diligence.

C. The application shall be signed by the petitioner and be accompanied by his affidavit that the allegations contained in the petition are true to the best of his information and belief.

D. The petitioner shall use the uniform application for post conviction relief approved by the Supreme Court of Louisiana. If the petitioner fails to use the uniform application, the court may provide the petitioner with the uniform application and require its use.

E. Inexcusable failure of the petitioner to comply with the provisions of this Article may be a basis for dismissal of his application.

Added by Acts 1980, No. 429, §1, eff. Jan. 1, 1981.



CCRP 926.1 - Application for DNA testing

Art. 926.1. Application for DNA testing

A.(1) Prior to August 31, 2019, a person convicted of a felony may file an application under the provisions of this Article for post-conviction relief requesting DNA testing of an unknown sample secured in relation to the offense for which he was convicted. On or after August 31, 2019, a petitioner may request DNA testing under the rules for filing an application for post-conviction relief as provided in Article 930.4 or 930.8 of this Code.

(2) Notwithstanding the provisions of Subparagraph (1) of this Paragraph, in cases in which the defendant has been sentenced to death prior to August 15, 2001, the application for DNA testing under the provisions of this Article may be filed at any time.

B. An application filed under the provisions of this Article shall comply with the provisions of Article 926 of this Code and shall allege all of the following:

(1) A factual explanation of why there is an articulable doubt, based on competent evidence whether or not introduced at trial, as to the guilt of the petitioner in that DNA testing will resolve the doubt and establish the innocence of the petitioner.

(2) The factual circumstances establishing the timeliness of the application.

(3) The identification of the particular evidence for which DNA testing is sought.

(4) That the applicant is factually innocent of the crime for which he was convicted, in the form of an affidavit signed by the petitioner under penalty of perjury.

C. In addition to any other reason established by legislation or jurisprudence, and whether based on the petition and answer or after contradictory hearing, the court shall dismiss any application filed pursuant to this Article unless it finds all of the following:

(1) There is an articulable doubt based on competent evidence, whether or not introduced at trial, as to the guilt of the petitioner and there is a reasonable likelihood that the requested DNA testing will resolve the doubt and establish the innocence of the petitioner. In making this finding the court shall evaluate and consider the evidentiary importance of the DNA sample to be tested.

(2) The application has been timely filed.

(3) The evidence to be tested is available and in a condition that would permit DNA testing.

D. Relief under this Article shall not be granted when the court finds that there is a substantial question as to the integrity of the evidence to be tested.

E. Relief under this Article shall not be granted solely because there is evidence currently available for DNA testing but the testing was not available or was not done at the time of the conviction.

F. Once an application has been filed and the court determines the location of the evidence sought to be tested, the court shall serve a copy of the application on the district attorney and the law enforcement agency which has possession of the evidence to be tested, including but not limited to sheriffs, the office of state police, local police agencies, and crime laboratories. If the court grants relief under this Article and orders DNA testing the court shall also issue such orders as are appropriate to obtain the necessary samples to be tested and to protect their integrity. The testing shall be conducted by a laboratory mutually agreed upon by the district attorney and the petitioner. If the parties cannot agree, the court shall designate a laboratory to perform the tests which is accredited by the American Society of Crime Laboratory Directors/Laboratory Accreditation Board (ASCLD/LAB) in forensic DNA analysis.

G. If the court orders the testing performed at a private laboratory, the district attorney shall have the right to withhold a sufficient portion of any unknown sample for purposes of his independent testing. Under such circumstances, the petitioner shall submit DNA samples to the district attorney for purposes of comparison with the unknown sample retained by the district attorney. A laboratory selected to perform the analysis shall, if possible, retain and maintain the integrity of a sufficient portion of the unknown sample for replicate testing. If after initial examination of the evidence, but before actual testing, the laboratory decides that there is insufficient evidentially significant material for replicate tests, then it shall notify the district attorney in writing of its finding. If the petitioner and district attorney cannot agree, the court shall determine which laboratory as required by Paragraph F of this Article is best suited to conduct the testing and shall fashion its order to allow the laboratory conducting the tests to consume the entirety of the unknown sample for testing purposes if necessary.

H.(1) The results of the DNA testing ordered under this Article shall be filed by the laboratory with the court and served upon the petitioner and the district attorney. The court may, in its discretion, order production of the underlying facts or data and laboratory notes.

(2) After service of the application on the district attorney and the law enforcement agency in possession of the evidence, no evidence shall be destroyed that is relevant to a case in which an application for DNA testing has been filed until the case has been finally resolved by the court.

(3) After service of the application on the district attorney and the law enforcement agency in possession of the evidence, the clerks of court of each parish and all law enforcement agencies, including but not limited to district attorneys, sheriffs, the office of state police, local police agencies, and crime laboratories shall preserve until August 31, 2019, all items of evidence in their possession which are known to contain biological material that can be subjected to DNA testing, in all cases that, as of August 15, 2001, have been concluded by a verdict of guilty or a plea of guilty.

(4) In all cases in which the defendant has been sentenced to death prior to August 15, 2001, the clerks of court of each parish and all law enforcement agencies, including but not limited to district attorneys, sheriffs, the office of state police, local police agencies, and crime laboratories shall preserve, until the execution of sentence is completed, all items of evidence in their possession which are known to contain biological material that can be subjected to DNA testing.

(5) Notwithstanding the provisions of Subparagraphs (3) and (4) of this Paragraph, after service of the application on the district attorney and the law enforcement agency in possession of the evidence, the clerks of court of each parish and all law enforcement agencies, including but not limited to district attorneys, sheriffs, the office of state police, local police agencies, and crime laboratories may forward for proper storage and preservation all items of evidence described in Subparagraph (3) of this Paragraph to a laboratory accredited in forensic DNA analysis by the American Society of Crime Laboratory Directors/Laboratory Accreditation Board (ASCLD/LAB).

(6) Except in the case of willful or wanton misconduct or gross negligence, no clerk of court or law enforcement officer or law enforcement agency, including but not limited to any district attorney, sheriff, the office of state police, local police agency, or crime laboratory which is responsible for the storage or preservation of any item of evidence in compliance with either the requirements of Subparagraph (3) of this Paragraph or R.S. 15:621 shall be held civilly or criminally liable for the unavailability or deterioration of any such evidence to the extent that adequate or proper testing cannot be performed on the evidence.

I. The DNA profile of the petitioner obtained under this Article shall be sent by the district attorney to the state police for inclusion in the state DNA data base established pursuant to R.S. 15:605. The petitioner may seek removal of his DNA record pursuant to R.S. 15:614.

J. The petitioner, in addition to other service requirements, shall mail a copy of the application requesting DNA testing to the Department of Public Safety and Corrections, Corrections Services, office of adult services. If the court grants relief under this Article, the court shall mail a copy of the order to the Department of Public Safety and Corrections, Corrections Services, office of adult services. The Department of Public Safety and Corrections, Corrections Services, office of adult services, shall keep a copy of all records sent to them pursuant to this Subsection and report to the legislature before January 1, 2003, on the number of petitions filed and the number of orders granting relief.

K. There is hereby created in the state treasury a special fund designated as the DNA Testing Post-Conviction Relief for Indigents Fund. The fund shall consist of money specially appropriated by the legislature. No other public money may be used to pay for the DNA testing authorized under the provisions of this Article. The fund shall be administered by the Louisiana Indigent Defense Assistance Board. The fund shall be segregated from all other funds and shall be used exclusively for the purposes established under the provisions of this Article. If the court finds that a petitioner under Article 926.1 of this Code is indigent, the fund shall pay for the testing as authorized in the court order.

Acts 2001, No. 1020, §1; Acts 2003, No. 823, §1; Acts 2006, No. 120, §1; Acts 2008, No. 297, §1; Acts 2011, No. 250, §2, eff. July 1, 2011; Acts 2014, No. 266, §1.



CCRP 927 - Procedural objections; answer

Art. 927. Procedural objections; answer

A. If an application alleges a claim which, if established, would entitle the petitioner to relief, the court shall order the custodian, through the district attorney in the parish in which the defendant was convicted, to file any procedural objections he may have, or an answer on the merits if there are no procedural objections, within a specified period not in excess of thirty days. If procedural objections are timely filed, no answer on the merits of the claim may be ordered until such objections have been considered and rulings thereon have become final.

B. In any order of the court requiring a response by the district attorney pursuant to this Article, the court shall render specific rulings dismissing any claim which, if established as alleged, would not entitle the petitioner to relief, and shall order a response only as to such claim or claims which, if established as alleged, would entitle the petitioner to relief.

C. If the court orders an answer filed, the court need not order production of the petitioner except as provided in Article 930.

Acts 1990, No. 523, §1.



CCRP 928 - Dismissal upon the pleadings

Art. 928. Dismissal upon the pleadings

The application may be dismissed without an answer if the application fails to allege a claim which, if established, would entitle the petitioner to relief.

Added by Acts 1980, No. 429, §1, eff. Jan. 1, 1981.



CCRP 929 - Summary disposition

Art. 929. Summary disposition

A. If the court determines that the factual and legal issues can be resolved based upon the application and answer, and supporting documents, including relevant transcripts, depositions, and other reliable documents submitted by either party or available to the court, the court may grant or deny relief without further proceedings.

B. For good cause, oral depositions of the petitioner and witnesses may be taken under conditions specified by the court. The court may authorize requests for admissions of fact and of genuineness of documents. In such matters, the court shall be guided by the Code of Civil Procedure.

Added by Acts 1980, No. 429, §1, eff. Jan. 1, 1981.



CCRP 930 - Evidentiary hearing

Art. 930. Evidentiary hearing

A. An evidentiary hearing for the taking of testimony or other evidence shall be ordered whenever there are questions of fact which cannot properly be resolved pursuant to Articles 928 and 929. The petitioner, in absence of an express waiver, is entitled to be present at such hearing, unless the only evidence to be received is evidence as permitted pursuant to Subsection B of this Section, and the petitioner has been or will be provided with copies of such evidence and an opportunity to respond thereto in writing.

B. Duly authenticated records, transcripts, depositions, documents, or portions thereof, or admissions of facts may be received in evidence.

C. No evidentiary hearing on the merits of a claim shall be ordered or conducted, nor shall any proffer of evidence be received over the objection of the respondent, and no ruling upon procedural objections to the petition shall purport to address the merits of the claim over the objection of the respondent, unless the court has first ruled upon all procedural objections raised by the respondent, and such rulings have become final. Any language in a ruling on procedural objections raised by the respondent which purports to address the merits of the claim shall be deemed as null, void, and of no effect.

Acts 1990, No. 523, §1.



CCRP 930.1 - Judgment granting or denying relief under Articles 928, 929, and 930

Art. 930.1. Judgment granting or denying relief under Articles 928, 929, and 930

A copy of the judgment granting or denying relief and written or transcribed reasons for the judgment shall be furnished to the petitioner, the district attorney, and the custodian.

Added by Acts 1980, No. 429, §1, eff. Jan. 1, 1981.



CCRP 930.2 - Burden of proof

Art. 930.2. Burden of proof

The petitioner in an application for post conviction relief shall have the burden of proving that relief should be granted.

Added by Acts 1980, No. 429, §1, eff. Jan. 1, 1981.



CCRP 930.3 - Grounds

Art. 930.3. Grounds

If the petitioner is in custody after sentence for conviction for an offense, relief shall be granted only on the following grounds:

(1) The conviction was obtained in violation of the constitution of the United States or the state of Louisiana;

(2) The court exceeded its jurisdiction;

(3) The conviction or sentence subjected him to double jeopardy;

(4) The limitations on the institution of prosecution had expired;

(5) The statute creating the offense for which he was convicted and sentenced is unconstitutional; or

(6) The conviction or sentence constitute the ex post facto application of law in violation of the constitution of the United States or the state of Louisiana.

(7) The results of DNA testing performed pursuant to an application granted under Article 926.1 proves by clear and convincing evidence that the petitioner is factually innocent of the crime for which he was convicted.

Added by Acts 1980, No. 429, §1, eff. Jan. 1, 1981; Acts 2001, No. 1020, §1.



CCRP 930.4 - Repetitive applications

Art. 930.4. Repetitive applications

A. Unless required in the interest of justice, any claim for relief which was fully litigated in an appeal from the proceedings leading to the judgment of conviction and sentence shall not be considered.

NOTE: Paragraphs B-E eff. until Aug. 1, 2014. See Acts 2013, No. 251, §1.

B. If the application alleges a claim of which the petitioner had knowledge and inexcusably failed to raise in the proceedings leading to conviction, the court may deny relief.

C. If the application alleges a claim which the petitioner raised in the trial court and inexcusably failed to pursue on appeal, the court may deny relief.

D. A successive application may be dismissed if it fails to raise a new or different claim.

E. A successive application may be dismissed if it raises a new or different claim that was inexcusably omitted from a prior application.

NOTE: Paragraphs B-E as amended by Acts 2013, No. 251, §1, eff. Aug. 1, 2014.

B. If the application alleges a claim of which the petitioner had knowledge and inexcusably failed to raise in the proceedings leading to conviction, the court shall deny relief.

C. If the application alleges a claim which the petitioner raised in the trial court and inexcusably failed to pursue on appeal, the court shall deny relief.

D. A successive application shall be dismissed if it fails to raise a new or different claim.

E. A successive application shall be dismissed if it raises a new or different claim that was inexcusably omitted from a prior application.

F. If the court considers dismissing an application for failure of the petitioner to raise the claim in the proceedings leading to conviction, failure to urge the claim on appeal, or failure to include the claim in a prior application, the court shall order the petitioner to state reasons for his failure. If the court finds that the failure was excusable, it shall consider the merits of the claim.

Added by Acts 1980, No. 429, §1, eff. Jan. 1, 1981; Acts 2013, No. 251, §1, eff. Aug. 1, 2014.



CCRP 930.5 - Custody pending retrial; bail

Art. 930.5. Custody pending retrial; bail

If a court grants relief under an application for post conviction relief, the court shall order that the petitioner be held in custody pending a new trial if it appears that there are legally sufficient grounds upon which to reprosecute the petitioner.

In such a case, the petitioner shall be entitled to bail on the offense as though he has not been convicted of the offense.

Added by Acts 1980, No. 429, §1, eff. Jan. 1, 1981.



CCRP 930.6 - Review of trial court judgments

Art. 930.6. Review of trial court judgments

A. The petitioner may invoke the supervisory jurisdiction of the court of appeal if the trial court dismisses the application or otherwise denies relief on an application for post conviction relief. No appeal lies from a judgment dismissing an application or otherwise denying relief.

B. If a statute or ordinance is declared unconstitutional, the state may appeal to the supreme court. If relief is granted on any other ground, the state may invoke the supervisory jurisdiction of the court of appeal.

C. Pending the state's application for writs, or pending the state's appeal, the district court or the court of appeal may stay the judgment granting relief.

Added by Acts 1980, No. 429, §1, eff. Jan. 1, 1981; Acts 1985, No. 233, §1.



CCRP 930.7 - Right to counsel

Art. 930.7. Right to counsel

A. If the petitioner is indigent and alleges a claim which, if established, would entitle him to relief, the court may appoint counsel.

B. The court may appoint counsel for an indigent petitioner when it orders an evidentiary hearing, authorizes the taking of depositions, or authorizes requests for admissions of fact or genuineness of documents, when such evidence is necessary for the disposition of procedural objections raised by the respondent.

C. The court shall appoint counsel for an indigent petitioner when it orders an evidentiary hearing on the merits of a claim, or authorizes the taking of depositions or requests for admissions of fact or genuineness of documents for use as evidence in ruling upon the merits of the claim.

Acts 1990, No. 523, §1.



CCRP 930.8 - Time limitations; exceptions; prejudicial delay

Art. 930.8. Time limitations; exceptions; prejudicial delay

A. No application for post-conviction relief, including applications which seek an out-of-time appeal, shall be considered if it is filed more than two years after the judgment of conviction and sentence has become final under the provisions of Article 914 or 922, unless any of the following apply:

NOTE: Subparagraph (A)(1) eff. until Aug. 1, 2014. See Acts 2013, No. 251, §1.

(1) The application alleges, and the petitioner proves or the state admits, that the facts upon which the claim is predicated were not known to the petitioner or his attorney.

NOTE: Subparagraph (A)(1) as amended by Acts 2013, No. 251, §1, eff. Aug. 1, 2014.

(1) The application alleges, and the petitioner proves or the state admits, that the facts upon which the claim is predicated were not known to the petitioner or his prior attorneys. Further, the petitioner shall prove that he exercised diligence in attempting to discover any post-conviction claims that may exist. "Diligence" for the purposes of this Article is a subjective inquiry that must take into account the circumstances of the petitioner. Those circumstances shall include but are not limited to the educational background of the petitioner, the petitioner's access to formally trained inmate counsel, the financial resources of the petitioner, the age of the petitioner, the mental abilities of the petitioner, or whether the interests of justice will be served by the consideration of new evidence. New facts discovered pursuant to this exception shall be submitted to the court within two years of discovery.

(2) The claim asserted in the petition is based upon a final ruling of an appellate court establishing a theretofore unknown interpretation of constitutional law and petitioner establishes that this interpretation is retroactively applicable to his case, and the petition is filed within one year of the finality of such ruling.

(3) The application would already be barred by the provisions of this Article, but the application is filed on or before October 1, 2001, and the date on which the application was filed is within three years after the judgment of conviction and sentence has become final.

(4) The person asserting the claim has been sentenced to death.

B. An application for post conviction relief which is timely filed, or which is allowed under an exception to the time limitation as set forth in Paragraph A of this Article, shall be dismissed upon a showing by the state of prejudice to its ability to respond to, negate, or rebut the allegations of the petition caused by events not under the control of the state which have transpired since the date of original conviction, if the court finds, after a hearing limited to that issue, that the state's ability to respond to, negate, or rebut such allegations has been materially prejudiced thereby.

C. At the time of sentencing, the trial court shall inform the defendant of the prescriptive period for post-conviction relief either verbally or in writing. If a written waiver of rights form is used during the acceptance of a guilty plea, the notice required by this Paragraph may be included in the written waiver of rights.

Acts 1990, No. 1023, §1, eff. Oct. 1, 1990; Acts 1999, No. 1262, §1; Acts 2004, No. 401, §1; Acts 2013, No. 251, §1, eff. Aug. 1, 2014.



CCRP 930.9 - Attendance by the petitioner

Art. 930.9. Attendance by the petitioner

In the event that the petitioner for post-conviction relief is incarcerated, he may be present at post-conviction relief proceedings by teleconference, video link, or other visual remote technology.

Acts 2008, No. 626, §1.



CCRP 931 - Courts, judges, and magistrates

TITLE XXXII

DEFINITIONS

Art. 931. Courts, judges, and magistrates

Except where the context clearly indicates otherwise, as used in this Code:

(1) "Court" means a court with criminal jurisdiction or its judge. It does not include a mayor's court or a justice of the peace.

(2) "City court" means a city, town, village, or other municipal court, with criminal jurisdiction. It does not include a mayor's court or a justice of the peace.

(3) "Judge" means a judge of a court, as defined in this article.

(4) "Magistrate" means any judge, a justice of the peace, or a mayor of a mayor's court.



CCRP 932 - Jurors, juries, and jury venires

Art. 932. Jurors, juries, and jury venires

Except where the context clearly indicates otherwise, as used in this Code:

(1) "Juror" means a grand or a petit juror.

(2) "Petit jury" means the jury that tries a defendant.

(3) "Panel" is a group of persons selected according to law from a grand jury or petit jury venire to serve as a grand jury, or as a petit jury.



CCRP 933 - Offenses

Art. 933. Offenses

Except where the context clearly indicates otherwise, as used in this Code:

(1) "Offense" includes both a felony and a misdemeanor.

(2) "Capital offense" means an offense that may be punished by death.

(3) "Felony" means an offense that may be punished by death or by imprisonment at hard labor.

(4) "Misdemeanor" means any offense other than a felony, and includes the violation of an ordinance providing a penal sanction.



CCRP 934 - Miscellaneous definitions

Art. 934. Miscellaneous definitions

Except where the context clearly indicates otherwise, as used in this Code:

(1) "Act" includes a failure or omission to perform a legal duty.

(2) "City" means a city, town, village, or other municipality.

(3) "Convicted" means adjudicated guilty after a plea or after trial on the merits.

(4) "Defendant" means a person who has been charged with or accused of an offense.

(5) "District Attorney" includes an assistant district attorney, and where the prosecution is in a city court, includes the prosecuting officer of that court.

(6) "Indictment" includes information and affidavit, unless it is the clear intent to restrict that word to the finding of a grand jury.

(7) "Institution of prosecution" means the finding of an indictment, or the filing of an information, or affidavit, which is designed to serve as the basis of a trial.

(8) "Oath" includes affirmation.

(9) "Person" includes an individual, partnership, unincorporated association of individuals, joint stock company, or corporation.

(10) "State" includes a city or other political subdivision of the state.

(11) "Statute" and "criminal law" mean a criminal statute, a constitutional provision, or an ordinance of a city or other political subdivision of the state.

(12) "Trial on the merits" means trial on the issue of guilt or innocence.



CCRP 941 - Legislative findings

TITLE XXXIII. EMERGENCY OR DISASTER PROVISIONS

Art. 941. Legislative findings

The legislature hereby finds and declares the following:

(1) The state of Louisiana could suffer future catastrophic damage through the occurrence of emergencies and disasters of unprecedented size and destructiveness resulting from terrorist events, enemy attack, sabotage, or other hostile action, or from fire, flood, earthquake, or other natural or manmade causes resulting in the displacement of residents or the destruction of or severe damage to courthouses and other facilities supporting the criminal justice system.

(2) The magnitude of such catastrophic events may cause a disruption of the criminal justice system in any parish directly impacted by the emergency or disaster.

(3) The response to such an emergency or disaster should ensure the continued effective operation and integrity of the state's criminal justice system while minimizing adverse effects on the interests of the defendant and the state.

(4) Considering these factors, the Legislature of Louisiana, exercising its authority vested in Article III and Article VI, Section 3 of the Constitution of Louisiana, and recognizing the necessity of creating a classification of parishes based upon the need to conduct emergency sessions of court, does hereby enact the provisions of this Title to provide for the effective operation and integrity of the criminal justice system during times of emergency or disaster.

Acts 2005, 1st Ex. Sess., No. 52, §1, eff. Dec. 6, 2005.



CCRP 942 - Definitions

Art. 942. Definitions

As used in this Title:

(1) "Affected court" means any appellate, district, parish, city, municipal, traffic, juvenile, justice of the peace, or family court having jurisdiction over criminal prosecutions and proceedings for which the Louisiana Supreme Court has made a determination that the court shall conduct emergency sessions outside its parish or territorial jurisdiction as provided for by the provisions of this Title.

(2) "Emergency sessions" means any criminal court proceeding conducted by an affected court as authorized by the provisions of this Title and by order of the Louisiana Supreme Court.

(3) "Host jurisdiction" means the location or locations in which the Louisiana Supreme Court has ordered the affected court to conduct emergency sessions.

Acts 2005, 1st Ex. Sess., No. 52, §1, eff. Dec. 6, 2005.



CCRP 943 - Preemption of conflicting provisions

Art. 943. Preemption of conflicting provisions

The provisions of this Title shall preempt and supersede but not repeal any conflicting provisions of this Code or any other provision of law.

Acts 2005, 1st Ex. Sess., No. 52, §1, eff. Dec. 6, 2005.



CCRP 944 - Emergency sessions of court; criteria

Art. 944. Emergency sessions of court; criteria

A. When the supreme court makes the determination that an appellate, district, parish, city, municipal, juvenile, traffic, justice of the peace, or family court having jurisdiction over criminal prosecutions and proceedings shall conduct proceedings outside its parish or territorial jurisdiction, the supreme court may order emergency sessions of court at a location or locations which are both feasible and practicable outside the parish or territorial jurisdiction of that court. This determination shall be based upon emergency or disaster circumstances, including but not limited to the lack of a readily available alternative location to conduct court within the parish, terrorist events, enemy attack, sabotage, or other hostile action, or from fire, flood, earthquake, or other natural or manmade causes resulting in the displacement of thousands of residents and the destruction of or severe damage to courthouses and other facilities supporting the criminal justice system. In making this determination, the supreme court shall make a reasonable effort to consult with the chief judge, the district attorney, the district public defender, and the clerk of the affected court.

B. The supreme court order requiring emergency sessions of court shall name the affected court, the location or locations in which the emergency sessions of that court shall be conducted, and the date on which emergency sessions shall commence.

Acts 2005, 1st Ex. Sess., No. 52, §1, eff. Dec. 6, 2005; Acts 2007, No. 307, §10.



CCRP 945 - Venue; affected court; emergency sessions; habeas corpus

Art. 945. Venue; affected court; emergency sessions; habeas corpus

A. Venue for criminal prosecutions in an affected court shall be changed by operation of law to the parish where the affected court is ordered to conduct criminal sessions for the duration of the emergency sessions. Criminal proceedings may take place in a parish other than the parish where the crime was committed if the supreme court has ordered emergency sessions of that court in another parish pursuant to Article 944 or as otherwise provided by law.

B. Venue for a writ of habeas corpus for an individual whose physical custody has been transferred as a result of the circumstances which are the basis for the emergency session shall be in the parish of East Baton Rouge. If the court in East Baton Rouge Parish is also an affected court, venue shall be in the host jurisdiction which has been established by supreme court order for the affected court in East Baton Rouge Parish.

Acts 2005, 1st Ex. Sess., No. 52, §1, eff. Dec. 6, 2005.



CCRP 946 - Jurisdiction of affected court conducting emergency sessions

Art. 946. Jurisdiction of affected court conducting emergency sessions

A. The affected court conducting emergency sessions outside of its parish or territorial jurisdiction pursuant to Article 944 shall retain jurisdiction over all criminal proceedings and prosecutions that would otherwise be conducted by the affected court.

B. All court proceedings, grand jury proceedings, hearings, preliminary matters, pretrial hearings, and trials may be conducted in the emergency sessions of the affected court.

C. The affected court conducting emergency sessions may retain jurisdiction to complete all matters in progress in the host jurisdiction even though the order rendered pursuant to Article 944 has been withdrawn, canceled, or rescinded.

Acts 2005, 1st Ex. Sess., No. 52, §1, eff. Dec. 6, 2005.



CCRP 947 - Affected court conducting emergency sessions; authority and powers

Art. 947. Affected court conducting emergency sessions; authority and powers

An affected court ordered to conduct emergency sessions outside of its parish or territorial jurisdiction pursuant to Article 944 shall retain all authority and powers previously exercised by that court in its parish or territorial jurisdiction.

Acts 2005, 1st Ex. Sess., No. 52, §1, eff. Dec. 6, 2005.



CCRP 948 - Emergency sessions; length; recision; continuation; extensions

Art. 948. Emergency sessions; length; recision; continuation; extensions

A. Emergency sessions of court shall continue until the supreme court withdraws, cancels, or rescinds the order authorizing the emergency sessions. The supreme court shall give notice at least ten days prior to the conclusion of the emergency session to the chief judge, the district attorney, the district public defender, and the clerk of the affected court.

B. The supreme court may withdraw, cancel, or rescind an order authorizing emergency sessions of court at any time that it determines that the conditions which warranted the issuance of the order no longer exist.

Acts 2005, 1st Ex. Sess., No. 52, §1, eff. Dec. 6, 2005; Acts 2007, No. 307, §10.



CCRP 949 - Court costs and fees

Art. 949. Court costs and fees

All court costs, fees, and fines assessed or taxed and collected previously by the affected court prior to the supreme court order authorizing the conducting of emergency sessions shall be assessed, taxed, collected, distributed, and retained in the same amounts by and to the same entities and in the same manner by the affected court conducting the emergency session in the host jurisdiction.

Acts 2005, 1st Ex. Sess., No. 52, §1, eff. Dec. 6, 2005.



CCRP 950 - Authority of district attorney in emergency sessions of court

Art. 950. Authority of district attorney in emergency sessions of court

A. The district attorney or prosecuting attorney, where applicable, of the affected court conducting emergency sessions of court outside of its parish or territorial jurisdiction pursuant to Article 944 shall have entire charge and control of every criminal prosecution and authority in the host jurisdiction that he would otherwise have exercised in the affected court.

B. The provisions of this Article are included in the other duties of the district attorney provided by law as authorized by Article V, Section 26(B) of the Constitution of Louisiana.

Acts 2005, 1st Ex. Sess., No. 52, §1, eff. Dec. 6, 2005.



CCRP 951 - Sheriff; law enforcement officer

Art. 951. Sheriff; law enforcement officer

A. The sheriff and any other law enforcement agency or officer or court official having jurisdiction in the affected court shall have all necessary authority and powers to operate within the host jurisdiction in which the affected court is conducting emergency sessions pursuant to Article 944, including the collection of fines, fees, costs, and bonds. This authority shall be limited to those matters being conducted in the emergency session of court.

B. The provisions of this Article shall constitute an exception to territorial jurisdiction of the sheriff in the same manner as Articles 204 and 213.

Acts 2005, 1st Ex. Sess., No. 52, §1, eff. Dec. 6, 2005.



CCRP 952 - Clerk of affected court

Art. 952. Clerk of affected court

A. During the period in which the supreme court has ordered emergency sessions of court pursuant to Article 944, the clerk of court of the affected court is authorized to establish an ancillary office in the host jurisdiction in which the emergency sessions of the court are held.

B. The clerk of court of the affected court shall continue to exercise all necessary powers, duties, and authority of his office in order to maintain the effective operation and integrity of the criminal justice system of the affected court in the host jurisdiction, including but not limited to the assessment of fees to which the clerk is entitled. This authority shall be limited to all matters and proceedings within the jurisdiction of the affected court.

C. If the affected court is located in Orleans Parish, the provisions of this Article shall apply to the recorder of mortgages and register of conveyances for the parish of Orleans.

D. The provisions of this Article are included in the other duties of the clerk provided by law as authorized by Article V, Section 28(A) of the Constitution of Louisiana.

Acts 2005, 1st Ex. Sess., No. 52, §1, eff. Dec. 6, 2005.



CCRP 953 - Authority of indigent defender board in emergency sessions of court

Art. 953. Authority of indigent defender board in emergency sessions of court

The district public defender, or regional director, where applicable, of the affected court conducting emergency sessions of court outside of its parish or territorial jurisdiction pursuant to Article 944 shall retain the authority for the appointment of attorneys residing in either the parish or territorial jurisdiction of the affected court or in the host jurisdiction to represent indigent defendants in the host jurisdiction that would otherwise have been exercised in the affected court.

Acts 2005, 1st Ex. Sess., No. 52, §1, eff. Dec. 6, 2005; Acts 2007, No. 307, §10.



CCRP 954 - Jury pool; emergency sessions

Art. 954. Jury pool; emergency sessions

A. Upon motion by the district attorney and after a contradictory hearing, the court may summon jurors from the host jurisdiction. The district attorney must show that the interests of justice are served by the approval of such motion.

B. The summoning of jurors shall be conducted by the clerk of the host jurisdiction. The cost of summoning jurors and all costs regarding jurors shall be paid by the affected court.

Acts 2005, 1st. Ex. Sess., No. 52, §1, eff. Dec. 6, 2005.



CCRP 955 - Suspension of time limitations in affected courts; ninety days; recision; extensions; exceptions

Art. 955. Suspension of time limitations in affected courts; ninety days; recision; extensions; exceptions

A. The time periods, limitations, and delays established by the provisions of the Code of Criminal Procedure, Children's Code, Title 15, and Chapter 26 of Title 40 of the Louisiana Revised Statutes of 1950 shall be suspended in the jurisdiction of the affected court for a period of ninety days following the issuance of an order authorizing emergency sessions of court as provided for in Article 944.

B. The ninety-day suspension provided for by this Article shall commence to run from the date the supreme court issued its order authorizing the emergency sessions of court or from the date specified therein, whichever is earlier.

C. The ninety-day suspension may be extended upon a determination by the supreme court that the continuation of the suspension is necessary.

D. The supreme court may rescind the suspension at any time and for any jurisdiction within the state upon a determination by the supreme court that the suspension is no longer necessary.

E. The provisions of this Article shall not apply to Code of Criminal Procedure Articles 230.1, 230.2, 351, 354, and 362.

F. When the supreme court makes the determination and orders an emergency session of court at a location which are both feasible and practical outside the parish or territorial jurisdiction of the affected court, pursuant to Article 944, in addition to the provisions of Paragraph A of this Article, the supreme court may order an extension of time not to exceed four hundred fifty days for the surrender of the defendant as provided for in Code of Criminal Procedure Article 349.8. This extension of time is in addition to the one hundred eighty days provided for in Article 349.8 and the ninety days provided for in Paragraph A of this Article, and also applies to the deadlines for filing motions to set aside judgments of bond forfeiture.

Acts 2005, 1st Ex. Sess., No. 52, §1, eff. Dec. 6, 2005; Acts 2006, No. 466, §2, eff. June 15, 2006; Acts 2010, No. 914, §1.



CCRP 956 - Appeals; application for supervisory writs

Art. 956. Appeals; application for supervisory writs

An application for a supervisory writ or an appeal from a judgment or ruling of an affected court ordered to conduct emergency sessions shall be taken to the appropriate appellate court which exercised proper appellate or supervisory jurisdiction over the affected court prior to the issuance of the supreme court order. If the appropriate appellate court is also an affected court, an application for a supervisory writ or an appeal from a judgment or ruling of an affected court shall be taken to the host jurisdiction which has been established by supreme court order for the affected appellate court.

Acts 2005, 1st Ex. Sess., No. 52, §1, eff. Dec. 6, 2005.



CCRP 957 - Bail during emergency sessions of court; selected offenses

Art. 957. Bail during emergency sessions of court; selected offenses

A. Notwithstanding any other provision of law to the contrary, an affected court conducting emergency sessions of court outside of its parish or territorial jurisdiction pursuant to Article 944 may release a defendant on bail through an unsecured personal surety as authorized by Article 317, without proof of a security interest pursuant to the provisions of this Article.

B. The provisions of this Article shall not apply to any defendant who has been arrested for any of the following offenses:

(1) A crime of violence as defined in R.S. 14:2(B).

(2) A sex offense as defined in R.S. 15:541.

(3) A felony offense, an element of which includes the discharge, use, or possession of a firearm.

(4) A violation of R.S. 14:98, operating a vehicle while intoxicated, or a parish or municipal ordinance that prohibits operating a vehicle while intoxicated, while impaired, or while under the influence of alcohol or any controlled dangerous substance.

C. The affected court may release a defendant on bail through a personal surety without proof of a security interest as required by Article 319 if all of the following conditions are met:

(1) The defendant was arrested for an offense which is not excluded by Paragraph B of this Article.

(2) The personal surety meets the requirements of Articles 315 and 318 for a secured personal surety.

(3) Proof of a security interest cannot be obtained due to emergency or disaster circumstances as provided for in Article 944.

(4) The court requires that the unsecured surety be converted to a commercial surety or secured personal surety as soon as proof of a security interest can be obtained, or within thirty days of issuance of the unsecured bail, whichever occurs earlier. If proof of a security interest cannot be obtained due to emergency or disaster circumstances, the court may extend the period to obtain proof of the security interest for additional thirty-day increments as determined to be necessary by the court.

D. The provisions of this Article shall not be construed to limit the constitutional right to bail or the inherent authority of the court to set bail.

Acts 2010, No. 141, §1.



CCRP 971 - Legislative findings

TITLE XXXIV. EXPUNGEMENT OF RECORDS

Art. 971. Legislative findings

The legislature hereby finds and declares the following:

(1) Louisiana law provides for the expungement of certain arrest and conviction records under limited circumstances. Obtaining an expungement of these records allows for the removal of a record from public access but does not result in the destruction of the record.

(2) An expunged record is confidential, but remains available for use by law enforcement agencies, criminal justice agencies, and other statutorily defined agencies.

(3) Following the passage of the Maritime Transportation Security Act of 2002, all individuals who wish to work at ports or on vessels regulated by this Act are required to obtain a Transportation Worker Identification Credential (TWIC). Obtaining a TWIC card requires a criminal history check and clearance which cannot be obtained without either a clean record or an expunged record with respect to certain offenses.

(4) The inability to obtain an expungement can prevent certain individuals from obtaining gainful employment.

(5) The need for employment must be balanced appropriately against the desire for public safety. Nothing in this Title shall be construed to limit or impair in any way the subsequent use of any expunged record of arrest or conviction in any lawful manner by law enforcement, law enforcement agencies, prosecutors, or judges, including its use as a predicate offense or for the provisions of the Habitual Offender Law.

(6) It is the intention of the legislature that this Title will provide opportunities to break the cycle of criminal recidivism, increase public safety, and assist the growing population of criminal offenders reentering the community to establish a self-sustaining life through opportunities in employment.

(7) In balancing the legitimate needs of law enforcement agencies and the desire to afford employment opportunities to all Louisiana citizens, the Louisiana Legislature enacts the provisions of this Title within the Code of Criminal Procedure.

Acts 2014, No. 145, §1.



CCRP 972 - Definitions

Art. 972. Definitions

As used in this Title:

(1) "Expunge a record" means to remove a record of arrest or conviction, photographs, fingerprints, disposition, or any other information of any kind from public access pursuant to the provisions of this Title. "Expunge a record" does not mean destruction of the record.

(2) "Expungement by redaction" provides for the expungement of records of a person who is arrested or convicted with other persons who are not entitled to expungement and involves the removal of the name or any other identifying information of the person entitled to the expungement and otherwise retains the records of the incident as they relate to the other persons.

(3) "Interim expungement" means to expunge a felony arrest from the criminal history of a person who was convicted of a misdemeanor offense arising out of the original felony arrest. Only the original felony arrest may be expunged in an interim expungement.

(4) "Records" includes any incident reports, photographs, fingerprints, disposition, or any other such information of any kind in relation to a single arrest event in the possession of the clerk of court, any criminal justice agency, and local and state law enforcement agencies but shall not include DNA records.

Acts 2014, No. 145, §1.



CCRP 973 - Effect of expunged record of arrest or conviction

Art. 973. Effect of expunged record of arrest or conviction

A. An expunged record of arrest or conviction shall be confidential and no longer considered to be a public record and shall not be made available to any person or other entity except for the following:

(1) To a member of a law enforcement or criminal justice agency or prosecutor who shall request that information in writing, certifying that the request is for the purpose of investigating, prosecuting, or enforcing criminal law, for the purpose of any other statutorily defined law enforcement or administrative duties, or for the purposes of the requirements of sex offender registration and notification pursuant to the provisions of R.S. 15:540 et seq.

(2) On order of a court of competent jurisdiction and after a contradictory hearing for good cause shown.

(3) To the person whose record has been expunged or his counsel.

(4) To a member of a law enforcement or criminal justice agency, prosecutor, or judge, who requests that information in writing, certifying that the request is for the purpose of defending a law enforcement, criminal justice agency, or prosecutor in a civil suit for damages resulting from wrongful arrest or other civil litigation and the expunged record is necessary to provide a proper defense.

B. Upon written request therefor and on a confidential basis, the information contained in an expunged record may be released to the following entities that shall maintain the confidentiality of such record: the Office of Financial Institutions, the Louisiana State Board of Medical Examiners, the Louisiana State Board of Nursing, the Louisiana State Board of Dentistry, the Louisiana State Board of Examiners of Psychologists, the Louisiana Board of Pharmacy, the Louisiana State Board of Social Work Examiners, the Emergency Medical Services Certification Commission, Louisiana Attorney Disciplinary Board, Office of Disciplinary Counsel, the Louisiana Supreme Court Committee on Bar Admissions, the Louisiana Department of Insurance, the Louisiana Licensed Professional Counselors Board of Examiners, or any person or entity requesting a record of all criminal arrests and convictions pursuant to R.S. 15:587.1, or as otherwise provided by law.

C. Except as to those persons and other entities set forth in Paragraph A of this Article, no person whose record of arrest or conviction has been expunged shall be required to disclose to any person that he was arrested or convicted of the subject offense, or that the record of the arrest or conviction has been expunged.

D. Any person who fails to maintain the confidentiality of records as required by the provisions of this Article shall be subject to contempt proceedings.

E. Nothing in this Article shall be construed to limit or impair in any way the subsequent use of any expunged record of any arrests or convictions by a law enforcement agency, criminal justice agency, or prosecutor including its use as a predicate offense, for the purposes of the Habitual Offender Law, or as otherwise authorized by law.

F. Nothing in this Article shall be construed to limit or impair the authority of a law enforcement official to use an expunged record of any arrests or convictions in conducting an investigation to ascertain or confirm the qualifications of any person for any privilege or license as required or authorized by law.

G. Nothing in this Article shall be construed to limit or impair in any way the subsequent use of any expunged record of any arrests or convictions by a "news-gathering organization". For the purposes of this Title, "news-gathering organization" means all of the following:

(1) A newspaper, or news publication, printed or electronic, of current news and intelligence of varied, broad, and general public interest, having been published for a minimum of one year and that can provide documentation of membership in a statewide or national press association, as represented by an employee thereof who can provide documentation of his employment with the newspaper, wire service, or news publication.

(2) A radio broadcast station, television broadcast station, cable television operator, or wire service as represented by an employee thereof who can provide documentation of his employment.

H. Nothing in this Article shall be construed to relieve a person who is required to register and provide notice as a child predator or sex offender of any obligations and responsibilities provided in R.S. 15:541 et seq.

Acts 2014, No. 145, §1.



CCRP 974 - Dissemination of expunged records by third parties; court order

Art. 974. Dissemination of expunged records by third parties; court order

A. A private third-party entity, excluding a news-gathering organization, that compiles and disseminates criminal history information for compensation shall not disseminate any information in its possession regarding an arrest, conviction, or other disposition after it has received notice of an issuance of a court order to expunge the record of any such arrest or conviction. The provisions of this Paragraph shall not apply to private third-party entities which are regulated by the Fair Credit Reporting Act (15 U.S.C. §1681 et seq.) or the Gramm-Leach-Bliley Act (15 U.S.C. §6801-6809).

B. The person obtaining the expungement shall send notice of the order of expungement by certified or registered mail with return receipt requested and a certified copy of the order of expungement.

C. A private third-party entity that publicly disseminates criminal history information in violation of this Article after having received notice as provided for in Paragraph B of this Article, may be liable for any actual damages, court costs, and attorney fees that are incurred by the person whose criminal history was disseminated.

Acts 2014, No. 145, §1.



CCRP 975 - Individuals incarcerated; ineligible to file motion to expunge records

Art. 975. Individuals incarcerated; ineligible to file motion to expunge records

Notwithstanding any other provision of law to the contrary, a person in the custody of the Department of Public Safety and Corrections, or incarcerated in any correctional facility shall not be permitted to file a motion to expunge a record of an arrest which did not result in a conviction or to expunge a record of an arrest and conviction of a misdemeanor or felony offense.

Acts 2014, No. 145, §1.



CCRP 976 - Motion to expunge record of arrest that did not result in a conviction

Art. 976. Motion to expunge record of arrest that did not result in a conviction

A. A person may file a motion to expunge a record of his arrest for a felony or misdemeanor offense that did not result in a conviction if any of the following apply:

(1) The person was not prosecuted for the offense for which he was arrested, and the limitations on the institution of prosecution have barred the prosecution for that offense.

(2) The district attorney for any reason declined to prosecute any offense arising out of that arrest.

(3) Prosecution was instituted and such proceedings have been finally disposed of by dismissal, sustaining of a motion to quash, or acquittal.

(4) The person was judicially determined to be factually innocent and entitled to compensation for a wrongful conviction pursuant to the provisions of R.S. 15:572.8. The person may seek to have the arrest and conviction which formed the basis for the wrongful conviction expunged without the limitations or time delays imposed by the provisions of this Article or any other provision of law to the contrary.

B. Pursuant to R.S. 15:578.1, no person arrested for a violation of R.S. 14:98 (operating a vehicle while intoxicated) or a parish or municipal ordinance that prohibits operating a vehicle while intoxicated, impaired, or while under the influence of alcohol, drugs, or any controlled dangerous substance, and placed by the prosecuting authority into a pretrial diversion program, shall be entitled to an expungement of the record until five years have elapsed since the date of arrest for that offense.

C. The motion to expunge a record of arrest that did not result in a conviction of a misdemeanor or felony offense shall be served pursuant to the provisions of Article 979.

Acts 2014, No. 145, §1; Acts 2015, No. 200, §1; Acts 2016, No. 125, §1, eff. May 19, 2016.



CCRP 977 - Motion to expunge a record of arrest and conviction of a misdemeanor offense

Art. 977. Motion to expunge a record of arrest and conviction of a misdemeanor offense

A. A person may file a motion to expunge his record of arrest and conviction of a misdemeanor offense if either of the following apply:

(1) The conviction was set aside and the prosecution was dismissed pursuant to Article 894(B) of this Code.

(2) More than five years have elapsed since the person completed any sentence, deferred adjudication, or period of probation or parole, and the person has not been convicted of any felony offense during the five-year period, and has no felony charge pending against him. The motion filed pursuant to this Subparagraph shall include a certification obtained from the district attorney which verifies that to his knowledge the applicant has no felony convictions during the five-year period and no pending felony charges under a bill of information or indictment.

B. The motion to expunge a record of arrest and conviction of a misdemeanor offense shall be served pursuant to the provisions of Article 979 of this Code.

C. No person shall be entitled to expungement of a record under any of the following circumstances:

(1) The misdemeanor conviction arose from circumstances involving or is the result of an arrest for a sex offense as defined in R.S. 15:541, except that an interim expungement shall be available as authorized by the provisions of Article 985.1 of this Code.

(2) The misdemeanor conviction was for domestic abuse battery.

(3) The misdemeanor conviction was for stalking (R.S. 14:40.2).

D.(1) Expungement of a record of arrest and conviction of a misdemeanor offense shall occur only once with respect to any person during a five-year period, unless the person was sentenced pursuant to Article 894(B) of this Code.

(2) Expungement of a record of arrest and conviction of a misdemeanor offense of operating a vehicle while intoxicated shall occur only once with respect to any person during a ten-year period.

Acts 2014, No. 145, §1; Acts 2015, No. 151, §1, eff. June 23, 2015; Acts 2015, No. 200, §1.



CCRP 978 - Motion to expunge record of arrest and conviction of a felony offense

Art. 978. Motion to expunge record of arrest and conviction of a felony offense

A. Except as provided in Paragraph B of this Article, a person may file a motion to expunge his record of arrest and conviction of a felony offense if either of the following apply:

(1) The conviction was set aside and the prosecution was dismissed pursuant to Article 893(E).

(2) More than ten years have elapsed since the person completed any sentence, deferred adjudication, or period of probation or parole based on the felony conviction, and the person has not been convicted of any other criminal offense during the ten-year period, and has no criminal charge pending against him. The motion filed pursuant to this Subparagraph shall include a certification obtained from the district attorney which verifies that, to his knowledge, the applicant has no convictions during the ten-year period and no pending charges under a bill of information or indictment.

B. No expungement shall be granted nor shall a person be permitted to file a motion to expunge the record of arrest and conviction of a felony offense if the person was convicted of the commission or attempted commission of any of the following offenses:

(1) A crime of violence as defined by or enumerated in R.S. 14:2(B), unless otherwise authorized in Paragraph E of this Article.

(2)(a) Notwithstanding any provision of Article 893, a sex offense or a criminal offense against a victim who is a minor as each term is defined by R.S. 15:541, or any offense which occurred prior to June 18, 1992, that would be defined as a sex offense or a criminal offense against a victim who is a minor had it occurred on or after June 18, 1992.

(b) Any person who was convicted of carnal knowledge of a juvenile (R.S. 14:80) prior to August 15, 2001, is eligible for an expungement pursuant to the provisions of this Title if the offense for which the offender was convicted would be defined as misdemeanor carnal knowledge of a juvenile (R.S. 14:80.1) had the offender been convicted on or after August 15, 2001. The burden is on the mover to establish that the elements of the offense of conviction are equivalent to the current definition of misdemeanor carnal knowledge of a juvenile as defined by R.S. 14:80.1. A copy of the order waiving the sex offender registration and notification requirements issued pursuant to the provisions of R.S. 15:542(F) shall be sufficient to meet this burden.

(3) A violation of the Uniform Controlled Dangerous Substances Law, except for any of the following which may be expunged pursuant to the provisions of this Title:

(a) A conviction for possession of a controlled dangerous substance as provided for in R.S. 40:966(C), 967(C), 968(C), or 969(C), or 970(C).

(b) A conviction for possession of a controlled dangerous substance with the intent to distribute.

(c) A conviction for a violation of the Uniform Controlled Dangerous Substances Law which is punishable by a term of imprisonment of not more than five years.

(d) A conviction for a violation of the Uniform Controlled Dangerous Substances Law which may be expunged pursuant to Article 893(E).

(4) The conviction was for domestic abuse battery.

C. The motion to expunge a record of arrest and conviction of a felony offense shall be served pursuant to the provisions of Article 979.

D. Expungement of a record of arrest and conviction of a felony offense shall occur only once with respect to any person during a fifteen-year period.

E.(1) Notwithstanding any other provision of law to the contrary, after a contradictory hearing, the court may order the expungement of the arrest and conviction records of a person pertaining to a conviction of aggravated battery, second degree battery, aggravated criminal damage to property, simple robbery, purse snatching, or illegal use of weapons or dangerous instrumentalities if all of the following conditions are proven by the petitioner:

(a) More than ten years have elapsed since the person completed any sentence, deferred adjudication, or period of probation or parole based on the felony conviction.

(b) The person has not been convicted of any other criminal offense during the ten-year period.

(c) The person has no criminal charge pending against him.

(d) The person has been employed for a period of ten consecutive years.

(2) The motion filed pursuant to this Paragraph shall include a certification from the district attorney which verifies that, to his knowledge, the applicant has no convictions during the ten-year period and no pending charges under a bill of information or indictment. The motion shall be heard by contradictory hearing as provided by Article 980.

Acts 2014, No. 145, §1; Acts 2015, No. 151, §1, eff. June 23, 2015; Acts 2015, No. 200, §1; Acts 2016, No. 125, §1, eff. May 19, 2016.



CCRP 979 - Service of motion to expunge a record

Art. 979. Service of motion to expunge a record

A. The clerk of court shall serve notice of the motion of expungement by United States mail or electronically upon the following entities:

(1) The district attorney of the parish of conviction.

(2) The Louisiana Bureau of Criminal Identification and Information.

(3) The arresting law enforcement agency.

B. When service is made by United States mail, a certificate of service shall be filed into the record indicating the date the motion was placed in the United States mail for service.

Acts 2014, No. 145, §1; Acts 2015, No. 200, §1.



CCRP 980 - Contradictory hearing

Art. 980. Contradictory hearing

A. Any entity named in Article 979 of this Code that receives notice of the motion may object to the granting of a motion to expunge a record.

B.(1) Except as provided in Subparagraph (2) of this Paragraph, an objecting party shall file an affidavit of response with reasons for the objection in the record with service to the defendant within sixty days from the date of service of the motion and specifically state the grounds for the objection.

(2) If the Louisiana Bureau of Criminal Identification and Information objects to the granting of the motion to expunge a record, it shall file an affidavit of response with reasons for the objection in the record with service to the defendant within one hundred and twenty days from the date of the service of the motion until August 1, 2015. On August 1, 2015, and thereafter, if the Louisiana Bureau of Criminal Identification and Information objects to the granting of the motion to expunge a record, it shall file an affidavit of response with reasons for the objection in the record with service to the defendant within sixty days from the date of the service of the motion.

C. The court may grant an extension of time to file an objection not to exceed thirty days from the expiration of the original sixty days for a party to object.

D. Any objection timely filed shall have a contradictory hearing. If an objection is timely filed, the district attorney or an objecting party shall request that the matter be set for a contradictory hearing. A notice of hearing shall be served on the defendant and those persons provided for in Article 979 of this Code.

E. The objecting agency must show by a preponderance of the evidence why the motion of expungement should not be granted.

F. If no objection is filed by an agency listed under Article 979 of this Code, the defendant may waive the contradictory hearing, and the court shall grant the motion to expunge the record if the court determines that the mover is entitled to the expungement in accordance with law.

G. Any agency listed under Article 979 of this Code may expressly waive its time period to object by filing a formal "No Opposition" into the record.

Acts 2014, No. 145, §1; Acts 2015, No. 200, §1.



CCRP 981 - Judgment granting motion to expunge a record of arrest or conviction; execution

Art. 981. Judgment granting motion to expunge a record of arrest or conviction; execution

A judgment ordering expungement of a record of arrest or of conviction of a misdemeanor or felony offense shall be served as provided for in Article 982 of this Code. The judgment shall not affect any persons or other entities set forth in Article 979 or 982 of this Code who have not been served with the motion and judgment ordering the expungement of a record.

Acts 2014, No. 145, §1.



CCRP 982 - Service of order and judgment of expungement

Art. 982. Service of order and judgment of expungement

The clerk of court shall serve the order and judgment of expungement of a record by United States mail or electronically upon all of the following entities:

(1) The district attorney of the parish of conviction.

(2) The Louisiana Bureau of Criminal Identification and Information.

(3) The sheriff of the parish of conviction.

(4) The arresting agency.

Acts 2014, No. 145, §1.



CCRP 983 - Costs of expungement of a record; fees; collection; exemptions; disbursements

Art. 983. Costs of expungement of a record; fees; collection; exemptions; disbursements

A. Except as provided for in Articles 894 and 984, the total cost to obtain a court order expunging a record shall not exceed five hundred fifty dollars.

B. The nonrefundable processing fees for a court order expunging a record shall be as follows:

(1) The Louisiana Bureau of Criminal Identification and Information may charge a processing fee of two hundred fifty dollars for the expungement of any record of arrest when ordered to do so by the court in compliance with the provisions of this Title.

(2) The sheriff may charge a processing fee of fifty dollars for the expungement of any record of arrest when ordered to do so by the court in compliance with the provisions of this Title.

(3) The district attorney may charge a processing fee of fifty dollars for the expungement of any record of arrest when ordered to do so by the court in compliance with the provisions of this Title.

(4) The clerk of court may charge a processing fee not to exceed two hundred dollars to cover the clerk's costs of the expungement.

C. The clerk of court shall collect all processing fees at the time the motion for expungement is filed.

D.(1) The clerk shall immediately direct the collected processing fee provided for in Subparagraph (B)(1) of this Article to the Louisiana Bureau of Criminal Identification and Information, and the processing fee amount shall be deposited immediately upon receipt into the Criminal Identification and Information Fund.

(2) The clerk shall immediately direct the collected processing fees provided for in Subparagraphs (B)(2) and (3) of this Article to the sheriff and the district attorney, and the processing fee amount shall be remitted immediately upon receipt in equal proportions to the office of the district attorney and the sheriff's general fund.

E. The processing fees provided for by this Article are nonrefundable and shall not be returned even if the court does not grant the motion for expungement.

F. An applicant for the expungement of a record shall not be required to pay any fee to the clerk of court, the Louisiana Bureau of Criminal Identification and Information, sheriff, the district attorney, or any other agency to obtain or execute an order of a court of competent jurisdiction to expunge the arrest from the individual's arrest record if a certification obtained from the district attorney is presented to the clerk of court which verifies that the applicant has no felony convictions and no pending felony charges under a bill of information or indictment and at least one of the following applies:

(1) The applicant was acquitted, after trial, of all charges derived from the arrest, including any lesser and included offense.

(2) The district attorney consents, and the case against the applicant was dismissed or the district attorney declined to prosecute the case prior to the time limitations prescribed in Chapter 1 of Title XVII of the Code of Criminal Procedure, and the applicant did not participate in a pretrial diversion program.

(3) The applicant was arrested and was not prosecuted within the time limitations prescribed in Chapter 1 of Title XVII of the Code of Criminal Procedure and did not participate in a pretrial diversion program.

(4) The applicant was determined to be factually innocent and entitled to compensation for a wrongful conviction pursuant to the provisions of R.S. 15:572.8.

(5) Concerning the arrest record which the applicant seeks to expunge, the applicant was determined by the district attorney to be a victim of a violation of R.S. 14:67.3 (unauthorized use of "access card"), a violation of R.S. 14:67.16 (identity theft), a violation of R.S. 14:70.4 (access device fraud), or a violation of any other crime which involves the unlawful use of the identity or personal information of the applicant.

G. Notwithstanding any other provision of law to the contrary, a juvenile who has successfully completed any juvenile drug court program operated by a court of this state shall be exempt from payment of the processing fees otherwise authorized by this Article.

Acts 2014, No. 145, §1; Acts 2016, No. 8, §1.



CCRP 984 - Additional requirements for the expungement of records involving the operation of a vehicle while intoxicated; additional fee

Art. 984. Additional requirements for the expungement of records involving the operation of a vehicle while intoxicated; additional fee

A. A person convicted of operating a vehicle while intoxicated shall be required to supplement the motions required in this Title with proof in the form of a certified letter from the Department of Public Safety and Corrections, office of motor vehicles, that the person has complied with the requirements of this Article. The certified letter shall be attached to the motion to expunge the record of arrest and conviction for operating a vehicle while intoxicated.

B. The court shall order the clerk of court to mail to the Department of Public Safety and Corrections, office of motor vehicles, all of the following as provided by the defendant:

(1) A certified copy of the record of the plea of guilty or nolo contendere.

(2) Fingerprints of the defendant.

(3) Proof that the defendant meets the requirements as set forth in Article 556 or 556.1 of this Code which shall include the defendant's date of birth, social security number, and driver's license number.

C. An additional fifty-dollar court cost shall be assessed at this time against the defendant and paid to the Department of Public Safety and Corrections, office of motor vehicles, for the costs of storage and retrieval of the records. The court cost provided by this Paragraph shall be submitted to the department regardless of whether the clerk of court is submitting this matter to the department pursuant to Paragraph B or D of this Article.

D. In lieu of forwarding the items listed in Paragraph B of this Article, the clerk of court may send a copy of the letter issued by the department pursuant to Subparagraph (B)(1) of Article 894 if the clerk had previously submitted records of the plea to the department pursuant to that Article.

Acts 2014, No. 145, §1; Acts 2015, No. 200, §1.



CCRP 985 - Expungement by redaction of records with references to multiple individuals

Art. 985. Expungement by redaction of records with references to multiple individuals

A. If a record includes the name of more than one individual and one or more of the individuals is entitled to an expungement of an arrest or conviction pursuant to the provisions of this Title, any individual entitled to an expungement may petition the court to have records related to the arrest or conviction of the individual expunged by redaction.

B. If the court grants the expungement by redaction, the name of the individual and all other identifying information regarding the individual granted the expungement by redaction shall be redacted from all records regarding the arrest and conviction. The redacted records shall be available for public access.

C. The clerk of court shall not be liable for any damages resulting to any person or entity as a consequence of expunging or redacting or for the failure to expunge or redact any record where the expungement order does not specifically identify all locations of the records to be expunged or specify the information to be redacted.

Acts 2014, No. 145, §1.



CCRP 985.1 - Interim motion to expunge a felony arrest from criminal history in certain cases resulting in a misdemeanor conviction

Art. 985.1. Interim motion to expunge a felony arrest from criminal history in certain cases resulting in a misdemeanor conviction

A. A person may file an interim motion to expunge a felony arrest from his criminal history when that original arrest results in a conviction for a misdemeanor. In such cases, only the original felony arrest may be expunged.

B. The interim motion to expunge a felony arrest which results in a misdemeanor conviction from criminal history is separate and distinct from an expungement of a final conviction pursuant to Articles 976, 977, and 978 of this Code.

C. Except as provided in Paragraph D of this Article, an interim motion to expunge a felony arrest from criminal history shall follow the same procedures and fees established pursuant to the provisions of Article 979 et seq of this Code.

D. An interim motion to expunge shall not be subject to the time limitations provided for in Articles 977(A)(2) or 978(A)(2) of this Code, and there shall be no restriction on the number of interim expungements which may be granted.

Acts 2014, No. 145, §1.



CCRP 986 - Forms for the expungement of records

Art. 986. Forms for the expungement of records

A. Only the forms provided for in Articles 987, 988, 989, 990, 991, 992, 993, 994, and 995 of this Code shall be used for filing motions to expunge a record of an arrest which did not result in a conviction, for the expungement of a record of arrest and conviction of a misdemeanor or felony offense, or for an interim motion to expunge a felony offense which resulted in a misdemeanor conviction.

B. Supplemental forms may be added to any petition as long as they adhere to the form provided for in Article 993 of this Code.

C. The clerk of court for any court in the state of Louisiana having criminal jurisdiction may amend any of the forms provided for in Articles 987, 988, 989, 990, 991, 992, 993, 994, and 995 to provide the appropriate name of the court ordering an expungement of records.

Acts 2014, No. 145, §1; Acts 2015, No. 200, §1.



CCRP 987 - Motion to set aside conviction and dismiss prosecution; rule to show cause; order of dismissal forms to be used

Art. 987. Motion to set aside conviction and dismiss prosecution; rule to show cause; order of dismissal forms to be used

"

STATE OF LOUISIANA

JUDICIAL DISTRICT FOR THE PARISH OF

______________________________

No.: _____________

Division: "_______"

State of Louisiana

vs.

_______________________________________________________

MOTION TO SET ASIDE CONVICTION AND

DISMISS PROSECUTION

NOW INTO HONORABLE COURT, comes

*

Defendant, OR

*

Defendant through undersigned Counsel,

who moves that the conviction pursuant to Louisiana Code of Criminal Procedure

*

Article 894(B) Misdemeanors, OR

*

Article 893(E) Felonies

in the above numbered case be set aside and that the prosecution dismissed in accordance with the Code of Criminal Procedure in that the period of the deferred sentence has run and petitioner has successfully completed the terms of his probation.

The mover is further identified below:

DOCKET NUMBER:

_______________________

CHARGE:

_______________________

DATE OF ARREST:

_______________________

ARRESTING AGENCY:

_______________________

CITY/PARISH OF ARREST:

_______________________

The Mover prays that, after a contradictory hearing with the District Attorney's Office, the Court order the above numbered case be set aside and that the prosecution dismissed in accordance with the Code of Criminal Procedure.

Respectfully submitted,

____________________________________

Signature of Attorney for Mover/Defendant

____________________________________

Attorney for Mover/Defendant Name

____________________________________

Attorney's Bar Roll No.

____________________________________

Address

____________________________________

City, State, ZIP Code

____________________________________

Telephone Number

If not represented by counsel:

____________________________________

Signature of Mover/Defendant

____________________________________

Mover/Defendant Name

____________________________________

Address

____________________________________

City, State, ZIP Code

____________________________________

Telephone Number

STATE OF LOUISIANA

JUDICIAL DISTRICT FOR THE PARISH OF

______________________________

No.: ______________

Division: "_______"

State of Louisiana

vs.

_______________________________________________________

RULE TO SHOW CAUSE

IT IS HEREBY ORDERED, that the District Attorney show cause on the _______ day of ______________________, 20 _____, at ______o'clock __m why the foregoing motion should not be granted.

THUS ORDERED AND SIGNED this ____ day of _________________, 20 ____ at ______________, Louisiana, ___________________________.

___________________________

JUDGE

PLEASE SERVE:

1.

District Attorney: _____________________________________________

2.

Attorney for Defendant and/or Defendant ____________________________

STATE OF LOUISIANA

JUDICIAL DISTRICT FOR THE PARISH OF

______________________________

No.: _________

Division: "_______"

State of Louisiana

vs.

_______________________________________________________

ORDER OF DISMISSAL

Considering the Motion to Set Aside Conviction and Dismiss Prosecution, the hearing conducted on the representation of the State of Louisiana of its consent hereto, and that there is no opposition for any good cause appearing herein;

IT IS ORDERED, ADJUDGED AND DECREED that this conviction is set aside and the prosecution dismissed for purposes of expungement.

THUS ORDERED AND SIGNED this _____ day of _______________, 20 ____at ________________, Louisiana.

___________________________________

JUDGE

PLEASE SERVE:

1.

District Attorney:________________________________________________

2.

Attorney for Defendant and/or Defendant ___________________________"

Acts 2014, No. 145, §1.



CCRP 988 - Motion for fee exemption form to be used

Art. 988. Motion for fee exemption form to be used

"                                    STATE OF LOUISIANA

JUDICIAL DISTRICT FOR THE PARISH OF

______________________________

No.: ______________Division: "_______"

State of Louisiana

vs.

_______________________________________________________

CERTIFICATION OF FEE WAIVER

To be completed by defendant and submitted to the District Attorney's Office prior to filing. Append completed form to Motion of Expungement at filing only if eligible.

DEFENDANT NAME

DATE OF BIRTH

SSN (last 4 digits)#

XXX-XX-

DATE OF ARREST

DOCKET NUMBER

CHARGE

In accordance with Louisiana Code of Criminal Procedure Article 983, the Office of the District Attorney has reviewed the available databases and determined that (Check all that apply. To be completed by authorized personnel from the District Attorney's Office and returned within 15 days to defendant.):

□          The arrestee listed above has NO FELONY CONVICTIONS.

AND

□          The arrestee listed above has NO PENDING FELONY CHARGES UNDER A BILL OF INDICTMENT OR INFORMATION.

AND

□          The arrestee listed above WAS ACQUITTED after trial of all charges derived from the arrest listed above, including any lesser and included offense.

OR

□          The arrestee listed above WAS NOT PROSECUTED WITHIN THE TIME LIMITATIONS prescribed in Chapter 1 of Title XVII of the Code of Criminal Procedure and the arrestee did not participate in a pretrial diversion program for the arrest listed above.

OR

□          The case involving the arrestee listed above was dismissed or the district attorney declined to prosecute the case prior to the time limitations prescribed in Chapter 1 of Title XVII of the Code of Criminal Procedure, and the arrestee did not participate in a pretrial diversion program.

OR

□          The arrestee listed above has been determined to be factually innocent and entitled to compensation for a wrongful conviction pursuant to the provisions of R.S. 15:572.8.

OR

□          The arrestee listed above is a juvenile who has successfully completed any juvenile drug court program and is exempt from fees pursuant to Code of Criminal Procedure Article 983(G).

_____________________________________

District Attorney or his designee - Print Name

_______________________________________________________, 20____"

District Attorney or his designee - SignatureDate

Acts 2014, No. 145, §1; Acts 2015, No. 200, §1.



CCRP 989 - Motion for expungement forms to be used

Art. 989. Motion for expungement forms to be used

STATE OF LOUISIANA

JUDICIAL DISTRICT FOR THE PARISH OF

______________________________

No.: _____________Division: "_______"

State of Louisiana

vs.

_______________________________________________________

MOTION FOR EXPUNGEMENT

NOW INTO COURT comes mover, who provides the court with the following information in connection with this request:

I.DEFENDANT INFORMATION

NAME: ___________________________________________________________

(Last,              First,               MI)

DOB:                          ________/______/_______ (MM/DD/YYYY)

GENDER                               _____ Female _____Male

SSN (last 4 digits):                 XXX-XX-________

RACE:                                    _________________

DRIVER LIC.#                      _________________

ARRESTING AGENCY:      __________________________________________

SID# (if available):                 _________________

ARREST NUMBER:             _________________

Mover is entitled to expunge the record of his arrest/conviction pursuant to Louisiana Code of Criminal Procedure Article 971 et seq. and states the following in support:

II.ARREST INFORMATION

1.         Mover was arrested on _______/______/_______ (MM/DD/YYYY)

2.         _____ YES _____ NO           A supplemental sheet with arrests and/or convictions is attached after page 2 of this Motion.

3.         Mover was:

_____ YES _____ NO Arrested, but it did not result in conviction

_____ YES _____ NO           Convicted of and seeks to expunge a misdemeanor

_____ YES _____ NO Convicted of and seeks to expunge a felony

_____ YES _____ NO           Convicted but determined to be factually innocent and entitled to compensation for a wrongful conviction pursuant to the provisions of R.S. 15:572.8.

4.         Mover was booked and/or charged with the following offenses: (List each offense booked and charged separately. Attach a supplemental sheet, if necessary.)

____ Yes ____ No    ARRESTS THAT DID NOT RESULT IN CONVICTION

ITEM NO. 1              La. Rev. Stat. Ann.                             § _______ : ________

Name of the offense                           __________________

( ) Time expired for prosecution__________________

(MM/DD/YYYY)

( ) Not prosecuted for any offense

arising out of this charge.

( ) Pre-trial Diversion Program.

( ) DWI Pre-Trial Diversion Program

and 5 years have elapsed since the

date of arrest.

( ) Charge dismissed

( ) Found not guilty/judgment of acquittal

ITEM NO. 2              La. Rev. Stat. Ann.                             § _______ : ________

Name of the offense                           __________________

( ) Time expired for prosecution__________________

(MM/DD/YYYY)

( ) Not prosecuted for any

offense arising out of this charge.

( ) Pre-trial Diversion Program.

( ) Charge dismissed

( ) Found not guilty/judgment of acquittal

ITEM NO. 3              La. Rev. Stat. Ann.                             § _______ : ________

Name of the offense                           __________________

( ) Time expired for prosecution__________________

(MM/DD/YYYY)

( ) Not prosecuted for any offense

arising out of this charge.

( ) Pre-trial Diversion Program.

( ) Charge dismissed

( ) Found not guilty/judgment of acquittal

____ Yes ____ No    MISDEMEANOR CONVICTIONS

ITEM NO. 1              La. Rev. Stat. Ann.                             § _______ : ________

Name of the offense                             _________________

( ) Conviction set aside/dismissed      _____/____/_______

pursuant to C.Cr.P. Art. 894(B)          (MM/DD/YYYY)

( ) More than 5 years have passed

since completion of sentence.

ITEM NO. 2              La. Rev. Stat. Ann.                             § _______ : ________

Name of the offense                             _________________

( ) Conviction set aside/dismissed      _____/____/_______

pursuant to C.Cr.P. Art. 894(B)          (MM/DD/YYYY)

( ) More than 5 years have passed

since completion of sentence.

____ Yes ____ No    FELONY CONVICTIONS

ITEM NO. 1              La. Rev. Stat. Ann.                             § _______ : ________

( ) Conviction set aside/dismissed      _____/____/_______

pursuant to C.Cr.P. Art. 893(E)(MM/DD/YYYY)

( ) More than 10 years have passed

since completion of sentence

ITEM NO. 2              La. Rev. Stat. Ann.                             § _______ : ________

( ) Conviction set aside/dismissed      _____/____/_______

pursuant to C.Cr.P. Art. 893(E)(MM/DD/YYYY)

( ) More than 10 years have passed

since completion of sentence

____ Yes ____ No     OPERATING A MOTOR VEHICLE WHILE INTOXICATED CONVICTIONS

Mover has attached the following:

( )       A copy of the proof from the Department of Public Safety and Corrections, office of motor vehicles, that it has received from the clerk of court a certified copy of the record of the plea, fingerprints of the defendant, and proof of the requirements set forth in C.Cr.P. Art. 556, which shall include the defendant's date of birth, last four digits of social security number, and driver's license number

5. Mover has attached to this Motion the following pertinent documents:

□          Criminal Background Check from the La. State Police/Parish Sheriff dated within the past 30 days (required).

□          Bill(s) of Information (if any).

□          Minute entry showing final disposition of case (if any).

□          Certification Letter from the District Attorney for fee waiver (if eligible).

□          Certification Letter from the District Attorney verifying that the applicant has no convictions or pending applicable criminal charges in the requisite time periods.

□          Certification Letter from the District Attorney verifying that the charges were refused.

□          Certification Letter from the District Attorney verifying that the applicant did not participate in a pretrial diversion program.

□          A copy of the order waiving the sex offender registration and notification requirements.

□          Documentation verifying that the mover has been employed for ten consecutive years.

□          A copy of the court order determination of factual innocence and order of compensation for a wrongful conviction pursuant to the provisions of R.S. 15:572.8 if applicable.

The Mover prays that if there is no objection timely filed by the arresting law enforcement agency, the district attorney's office, or the Louisiana Bureau of Criminal Investigation and Information, that an order be issued herein ordering the expungement of the record of arrest and/or conviction set forth above, including all photographs, fingerprints, disposition, or any other such information, which record shall be confidential and no longer considered a public record, nor be made available to other persons, except a prosecutor, member of a law enforcement agency, or a judge who may request such information in writing, certifying that such request is for the purpose of prosecuting, investigating, or enforcing the criminal law, for the purpose of any other statutorily defined law enforcement or administrative duties, or for the purpose of the requirements of sex offender registration and notification pursuant to the provisions of R.S. 15:541 et seq. or as an order of this Court to any other person for good cause shown, or as otherwise authorized by law.

If an "Affidavit of No Opposition" by each agency named herein is attached hereto and made a part hereof, Defendant requests that no contradictory hearing be required and the Motion be granted ex parte.

Respectfully submitted,

____________________________________

Signature of Attorney for Mover/Defendant

____________________________________

Attorney for Mover/Defendant Name

____________________________________

Attorney's Bar Roll No.

____________________________________

Address

____________________________________

City, State, ZIP Code

____________________________________

Telephone Number

If not represented by counsel:

____________________________________

Signature of Mover/Defendant

____________________________________

Mover/Defendant Name

____________________________________

Address

____________________________________

City, State, ZIP Code

____________________________________

Telephone Number

Acts 2014, No. 145, §1; Acts 2015, No. 200, §1; Acts 2016, No. 125, §1, eff. May 19, 2016.



CCRP 990 - Affidavit of response form to be used

Art. 990. Affidavit of response form to be used

"

STATE OF LOUISIANA

JUDICIAL DISTRICT FOR THE PARISH OF

______________________________

No.: ______________

Division: "_______"

State of Louisiana

vs.

_______________________________________________________

AFFIDAVIT OF RESPONSE

Pursuant to Louisiana Code of Criminal Procedure Article 980, the District Attorney for the Parish of __________________ acknowledges the following:

*

No Opposition. Respondent respectfully consents to waiver of the contradictory hearing.

*

Opposition to the Motion of Expungement with Reasons. Respondent respectfully requests a contradictory hearing.

OR

Pursuant to Louisiana Code of Criminal Procedure Article 980, the Louisiana Bureau of Criminal Identification and Information acknowledges the following:

*

No Opposition. Respondent respectfully consents to waiver of the contradictory hearing.

*

Opposition to the Motion of Expungement with Reasons. Respondent respectfully requests a contradictory hearing.

OR

Pursuant to Louisiana Code of Criminal Procedure Article 980, the arresting law enforcement agency__________________acknowledges the following:

*

No Opposition. Respondent respectfully consents to waiver of the contradictory hearing.

*

Opposition to the Motion of Expungement with Reasons. Respondent respectfully requests a contradictory hearing.

Respectfully submitted,

____________________________________

Signature of Attorney

____________________________________

Attorney's Bar Roll No.

____________________________________

Address

____________________________________

City, State, ZIP Code

____________________________________

Telephone Number

PLEASE SERVE:

1.

District Attorney:______________________________________________

2.

Louisiana Bureau of Criminal Identification and Information___________

3.

The Arresting Law Enforcement Agency___________________________

Acts 2014, No. 145, §1.



CCRP 991 - Order form to be used

§991. Order form to be used

"

STATE OF LOUISIANA

JUDICIAL DISTRICT FOR THE PARISH OF

______________________________

No.: _____________

Division: "_______"

State of Louisiana

vs.

_______________________________________________________

ORDER

IT IS HEREBY ORDERED,

*

If there is an objection to the Motion for Expungement, the district attorney and the arresting law enforcement agency shall file a motion to object within sixty days of the service of this Order.

*

If the Louisiana Bureau of Criminal Identification and Information objects to the Motion for Expungement, they shall file a motion within 120 days of the service of this order (prior to August 1, 2015) and within 60 days of service of this order (after August 1, 2015).

*

NO CONTRADICTORY HEARING SHALL BE REQUIRED as evidenced by the "Affidavit of No Opposition" executed by each agency named herein and attached to the Motion for Expungement.

THUS ORDERED AND SIGNED this ____ day of _________________, 20 ____ at ______________, Louisiana, ___________________________.

___________________________

JUDGE

PLEASE SERVE:

1.

District Attorney:________________________________________________

2.

Louisiana Bureau of Criminal Identification and Information_____________

3.

Arresting Agency: ____________________________________________"

Acts 2014, No. 145, §1.



CCRP 992 - Order of expungement form to be used

Art. 992. Order of expungement form to be used

STATE OF LOUISIANA

JUDICIAL DISTRICT FOR THE PARISH OF

______________________________

No.: ____________                                                                Division: "_______"

State of Louisiana

vs.

_______________________________________________________

ORDER OF EXPUNGEMENT OF ARREST/CONVICTION RECORD

Considering the Motion for Expungement

□          The hearing conducted and evidence adduced herein, OR

□          Affidavits of No Opposition filed,

IT IS ORDERED, ADJUDGED AND DECREED

□          THE MOTION IS DENIED for Item(s) No.___, , , , ________ the following reasons (check all that apply):

□          More than five years have not elapsed since Mover completed the misdemeanor conviction sentence.

□          More than ten years have not elapsed since Mover completed the felony conviction sentence.

□          Mover was convicted of one of the following ineligible felony offenses:

□          A violation of the Uniform Controlled Dangerous Substances Law which is ineligible to be expunged.

□          An offense currently listed as a sex offense that requires registration pursuant to La. Rev. Stat. Ann. 15:540 et seq., at the time the Motion was filed, regardless of whether the duty to register was ever imposed.

□          An offense defined or enumerated as a "crime of violence" pursuant to La. Rev. Stat. Ann. 14:2(B) at the time the Motion was filed.

□          The arrest and conviction being sought to have expunged is for operating a motor vehicle while intoxicated and a copy of the proof from the Department of Public Safety and Corrections, office of motor vehicles, is not attached as required by C.Cr.P. Art. 984(A).

□          Mover has had another record of misdemeanor conviction expunged during the previous five-year period.

□          The record of arrest and conviction which Mover seeks to have expunged is for operating a motor vehicle while intoxicated and Mover has had another record of arrest and misdemeanor conviction expunged during the previous ten-year period.

□          Mover has had another record of felony conviction expunged during the previous fifteen-year period.

□          Mover was convicted of a misdemeanor which arose from circumstances involving a sex offense as defined in R.S. 15:541.

□          Mover was convicted of misdemeanor offense of domestic abuse battery which was not dismissed pursuant to C.Cr.P. Art. 894(B).

□          Mover did not complete pretrial diversion.

□          The charges against the mover were not dismissed or refused.

□          Mover's felony conviction was not set aside and dismissed pursuant to C.Cr.P. Art. 893(E).

□          Mover's felony conviction was not set aside and dismissed pursuant to C.Cr.P. Art. 894(B).

□          Mover completed a DWI pretrial diversion program, but five years have not elapsed since the mover's date of arrest.

□          Mover's conviction for felony carnal knowledge of a juvenile is not defined as misdemeanor carnal knowledge of a juvenile had the mover been convicted on or after August 15, 2001.

□          Mover has not been employed for ten consecutive years as required by Article 978(E)(1)(d).

□          Mover was not convicted of a crime that would be eligible for expungement as required by Article 978(E)(1).

□          Mover has criminal charges pending against him.

□          Mover was convicted of a criminal offense during the ten-year period.

□          Denial for any other reason provided by law with attached reasons for denial.

□          THE MOTION IS HEREBY GRANTED for Item(s) No. ____________ and all agencies are ordered to expunge the record of arrest/conviction and any photographs, fingerprints, or any other such information of any kind maintained in connection with the Arrest(s)/Conviction(s) in the above-captioned matter, which record shall be confidential and no longer considered a public record, nor be available to other persons except a prosecutor, member of a law enforcement agency, or a judge who may request such information in writing certifying that such request is for the purpose of prosecuting, investigating, or enforcing the criminal law, for the purpose of any other statutorily defined law enforcement or administrative duties, or for the purpose of the requirements of sex offender registration and notification pursuant to the provisions of R.S. 15:541 et seq. or upon an order of this Court to any other person for good cause shown, or as otherwise authorized by law.

□          THE MOTION IS HEREBY GRANTED FOR EXPUNGEMENT BY REDACTION If the record includes more than one individual and the mover is entitled to expungement by redaction pursuant to Code of Criminal Procedure Article 985, for Item(s) No. ____________ and all agencies are ordered to expunge the record of arrest/conviction and any photographs, fingerprints, or any other such information of any kind maintained in relation to the Arrest(s)/Conviction(s) in the above-captioned matter as they relate to the mover only. The record shall be confidential and no longer considered a public record, nor be available to other persons except a prosecutor, member of a law enforcement agency, or a judge who may request such information in writing certifying that such request is for the purpose of prosecuting, investigating, or enforcing the criminal law, for the purpose of any other statutorily defined law enforcement or administrative duties, or for the purpose of the requirements of sex offender registration and notification pursuant to the provisions of R.S. 15:541 et seq. or upon an order of this Court to any other person for good cause shown, or as otherwise authorized by law.

NAME: _______________________________________________________

(Last,              First,               MI)

DOB:  ______/_____/______ (MM/DD/YY)

GENDER:      _____ Female _____Male

SSN (last 4 digits):     XXX-XX-_________

RACE: _________________

DRIVER LIC.# _________________

ARRESTING AGENCY: ______________________________________

SID# (if available):     _________________

ARREST NUMBER (ATN): _________________

AGENCY ITEM NUMBER: _________________

ARREST DATE: ______/_____/______ (MM/DD/YY)

THUS ORDERED AND SIGNED this _____ day of _______________, 20____

at ________________________, Louisiana.

___________________________________

JUDGE

PLEASE SERVE:

1.         District Attorney: ______________________________________________

2.         Arresting Agency: _____________________________________________

3.         Parish Sheriff:________________________________________________

4.         Louisiana Bureau of Criminal Identification and Information___________

5.         Attorney for Defendant (or defendant)_____________________________

6.         Clerk of Court ____________________________"

Acts 2014, No. 145, §1; Acts 2015, No. 200, §1; Acts 2016, No. 125, §1, eff. May 19, 2016.



CCRP 993 - Supplemental forms to be used

Art. 993. Supplemental forms to be used

"

SUPPLEMENTAL SHEET

____ Yes ____ No

ARRESTS THAT DID NOT RESULT IN CONVICTION

ITEM NO.

La. Rev. Stat. Ann.

§ _______ : ________

Name of the offense

_________________

( ) Time expired for prosecution

_____/____/_______

(MM/DD/YYYY)

( ) Charge refused by DA - not prosecuted.

( ) Pre-trial Diversion Program.

( ) Charge dismissed

( ) Found not guilty/judgment of acquittal

ITEM NO.

La. Rev. Stat. Ann.

§ _______ : ________

Name of the offense

_________________

( ) Time expired for prosecution

_____/____/_______

(MM/DD/YYYY)

( ) Charge refused by DA - not prosecuted.

( ) Pre-trial Diversion Program.

( ) Charge dismissed

( ) Found not guilty/judgment of acquittal

ITEM NO.

La. Rev. Stat. Ann.

§ _______ : ________

Name of the offense

_________________

( ) Time expired for prosecution

_____/____/_______

(MM/DD/YYYY)

( ) Charge refused by DA - not prosecuted.

( ) Pre-trial Diversion Program.

( ) Charge dismissed

( ) Found not guilty/judgment of acquittal

ITEM NO.

La. Rev. Stat. Ann.

§ _______ : ________

Name of the offense

_________________

( ) Time expired for prosecution

_____/____/_______

(MM/DD/YYYY)

( ) Charge refused by DA - not prosecuted.

( ) Pre-trial Diversion Program.

( ) Charge dismissed

( ) Found not guilty/judgment of acquittal

ITEM NO.

La. Rev. Stat. Ann.

§ _______ : ________

Name of the offense

_________________

( ) Time expired for prosecution

_____/____/_______

(MM/DD/YYYY)

( ) Charge refused by DA - not prosecuted.

( ) Pre-trial Diversion Program.

( ) Charge dismissed

( ) Found not guilty/judgment of acquittal

ITEM NO.

La. Rev. Stat. Ann.

§ _______ : ________

Name of the offense

_________________

( ) Time expired for prosecution

_____/____/_______

(MM/DD/YYYY)

( ) Charge refused by DA - not prosecuted.

( ) Pre-trial Diversion Program.

( ) Charge dismissed

( ) Found not guilty/judgment of acquittal

SUPPLEMENTAL SHEET

____ Yes ____ No

MISDEMEANOR CONVICTIONS

ITEM NO.

La. Rev. Stat. Ann.

§ _______ : ________

Name of the offense

_________________

( ) Conviction set aside/dismissed

_____/____/_______

(MM/DD/YYYY)

pursuant to C.Cr.P. Art. 894(B)

( ) More than 5 years have passed

since completion of sentence.

ITEM NO.

La. Rev. Stat. Ann.

§ _______ : ________

Name of the offense

_________________

( ) Conviction set aside/dismissed

_____/____/_______

(MM/DD/YYYY)

pursuant to C.Cr.P. Art. 894(B)

( ) More than 5 years have passed

since completion of sentence.

ITEM NO.

La. Rev. Stat. Ann.

§ _______ : ________

Name of the offense

_________________

( ) Conviction set aside/dismissed

_____/____/_______

(MM/DD/YYYY)

pursuant to C.Cr.P. Art. 894(B)

( ) More than 5 years have passed

since completion of sentence.

ITEM NO.

La. Rev. Stat. Ann.

§ _______ : ________

Name of the offense

_________________

( ) Conviction set aside/dismissed

_____/____/_______

(MM/DD/YYYY)

pursuant to C.Cr.P. Art. 894(B)

( ) More than 5 years have passed

since completion of sentence.

ITEM NO.

La. Rev. Stat. Ann.

§ _______ : ________

Name of the offense

_________________

( ) Conviction set aside/dismissed

_____/____/_______

(MM/DD/YYYY)

pursuant to C.Cr.P. Art. 894(B)

( ) More than 5 years have passed

since completion of sentence.

ITEM NO.

La. Rev. Stat. Ann.

§ _______ : ________

Name of the offense

_________________

( ) Conviction set aside/dismissed

_____/____/_______

(MM/DD/YYYY)

pursuant to C.Cr.P. Art. 894(B)

( ) More than 5 years have passed

since completion of sentence.

ITEM NO.

La. Rev. Stat. Ann.

§ _______ : ________

Name of the offense

_________________

( ) Conviction set aside/dismissed

_____/____/_______

(MM/DD/YYYY)

pursuant to C.Cr.P. Art. 894(B)

( ) More than 5 years have passed

since completion of sentence.

ITEM NO.

La. Rev. Stat. Ann.

§ _______ : ________

Name of the offense

_________________

( ) Conviction set aside/dismissed

_____/____/_______

(MM/DD/YYYY)

pursuant to C.Cr.P. Art. 894(B)

( ) More than 5 years have passed

since completion of sentence.

ITEM NO.

La. Rev. Stat. Ann.

§ _______ : ________

Name of the offense

_________________

( ) Conviction set aside/dismissed

_____/____/_______

(MM/DD/YYYY)

pursuant to C.Cr.P. Art. 894(B)

( ) More than 5 years have passed

since completion of sentence.

SUPPLEMENTAL SHEET

____ Yes ____ No

FELONY CONVICTIONS

ITEM NO.

La. Rev. Stat. Ann.

§ _______ : ________

Name of the offense

_________________

( ) Conviction set aside/dismissed

_____/____/_______

(MM/DD/YYYY)

pursuant to C.Cr.P. Art. 893(E)

( ) More than 10 years have passed

since completion of sentence

ITEM NO.

La. Rev. Stat. Ann.

§ _______ : ________

Name of the offense

_________________

( ) Conviction set aside/dismissed

_____/____/_______

(MM/DD/YYYY)

pursuant to C.Cr.P. Art. 893(E)

( ) More than 10 years have passed

since completion of sentence

ITEM NO.

La. Rev. Stat. Ann.

§ _______ : ________

Name of the offense

_________________

( ) Conviction set aside/dismissed

_____/____/_______

(MM/DD/YYYY)

pursuant to C.Cr.P. Art. 893(E)

( ) More than 10 years have passed

since completion of sentence

ITEM NO.

La. Rev. Stat. Ann.

§ _______ : ________

Name of the offense

_________________

since completion of sentence

ITEM NO.

La. Rev. Stat. Ann.

§ _______ : ________

Name of the offense

_________________

( ) Conviction set aside/dismissed

_____/____/_______

(MM/DD/YYYY)

pursuant to C.Cr.P. Art. 893(E)

( ) More than 10 years have passed

since completion of sentence

ITEM NO.

La. Rev. Stat. Ann.

§ _______ : ________

Name of the offense

_________________

( ) Conviction set aside/dismissed

_____/____/_______

(MM/DD/YYYY)

pursuant to C.Cr.P. Art. 893(E)

( ) More than 10 years have passed

since completion of sentence

ITEM NO.

La. Rev. Stat. Ann.

§ _______ : ________

Name of the offense

_________________

( ) Conviction set aside/dismissed

_____/____/_______

(MM/DD/YYYY)

pursuant to C.Cr.P. Art. 893(E)

( ) More than 10 years have passed

since completion of sentence

ITEM NO.

La. Rev. Stat. Ann.

§ _______ : ________

Name of the offense

_________________

( ) Conviction set aside/dismissed

_____/____/_______

(MM/DD/YYYY)

pursuant to C.Cr.P. Art. 893(E)

( ) More than 10 years have passed

since completion of sentence

ITEM NO.

La. Rev. Stat. Ann.

§ _______ : ________

Name of the offense

_________________

( ) Conviction set aside/dismissed

_____/____/_______

(MM/DD/YYYY)

pursuant to C.Cr.P. Art. 893(E)

( ) More than 10 years have passed

since completion of sentence

"

Acts 2014, No. 145, §1.



CCRP 994 - Motion for interim expungement form to be used

Art. 994. Motion for interim expungement form to be used

"STATE OF LOUISIANA

JUDICIAL DISTRICT FOR THE PARISH OF

______________________________

No.: _____________

Division: "_______"

State of Louisiana

vs.

_______________________________________________________

MOTION FOR INTERIM EXPUNGEMENT

NOW INTO COURT comes mover, who provides the court with the following information in connection with this request:

I.

DEFENDANT INFORMATION

NAME: ___________________________________________________________

(Last,

First,

MI)

DOB:

________/______/_______ (MM/DD/YYYY)

GENDER

_____ Female _____Male

SSN (last 4 digits):

XXX-XX-________

RACE:

_________________

DRIVER LIC.#

_________________

ARRESTING AGENCY:

__________________________________________

SID# (if available):

_________________

ARREST NUMBER:

_________________

Mover is entitled to an interim expungement of the entry of the felony charge(s) of his arrest pursuant to Louisiana Code of Criminal Procedure Article 985.1 and states the following in support:

II.

ARREST INFORMATION

1.

Mover was arrested on _______/______/_______ (MM/DD/YYYY)

2.

_____ YES _____ NO

A supplemental sheet with arrests and/or convictions is attached after page 2 of this Motion.

3.

Mover was:

_____ YES _____ NO

Arrested for a felony offense.

_____ YES _____ NO

Convicted of a misdemeanor arising out of that felony offense.

4.

Mover was booked and/or charged with the following offenses: (List each offense booked and charged separately. Attach a supplemental sheet, if necessary.)

____ Yes ____ No

FELONY ARREST THAT RESULTED IN A MISDEMEANOR CONVICTION

ITEM NO. 1

La. Rev. Stat. Ann.

§ _______ : ________

Name of the offense

__________________

__________________

(MM/DD/YYYY)

( ) Felony charge dismissed.

( ) Convicted of misdemeanor offense arising out of

felony arrest.

5.

Mover has attached to his Motion a criminal background check from the Louisiana State Police/Parish Sheriff dated within the past thirty days (required).

The mover prays that if there is no objection timely filed by the arresting law enforcement agency, the District Attorney's Office, or the Louisiana Bureau of Criminal Identification and Information, that an order be issued herein ordering the Louisiana Bureau of Identification and Investigation to expunge the entry of the felony charge(s) listed contained in the criminal history; and further that the Clerk of Court, District Attorney, and arresting law enforcement agency expunge the entry of those felony charge(s) from any public indices.

If an "Affidavit of No Opposition" by each agency named herein is attached hereto and made a part hereof, Defendant requests that no contradictory hearing be required and the Motion be granted ex parte.

Respectfully submitted,

____________________________________

Signature of Attorney for Mover/Defendant

____________________________________

Attorney for Mover/Defendant Name

____________________________________

Attorney's Bar Roll No.

____________________________________

Address

____________________________________

City, State, ZIP Code

____________________________________

Telephone Number

If not represented by counsel:

____________________________________

Signature of Mover/Defendant

____________________________________

Mover/Defendant Name

____________________________________

Address

____________________________________

City, State, ZIP Code

____________________________________

Telephone Number

PLEASE SERVE:

1.

District Attorney______________________________________________

2.

Louisiana Bureau of Criminal Identification and Information___________

3.

Arresting Agency ______________________________________________"

Acts 2014, No. 145, §1.



CCRP 995 - Order of interim expungement form to be used

Art. 995. Order of interim expungement form to be used

"STATE OF LOUISIANA

JUDICIAL DISTRICT FOR THE PARISH OF

______________________________

No.: ____________

Division: "_______"

State of Louisiana

vs.

_______________________________________________________

ORDER OF EXPUNGEMENT OF INTERIM ARREST RECORD

Considering the Motion for Expungement

*

The hearing conducted and evidence adduced herein, OR

*

Affidavits of No Opposition filed,

IT IS ORDERED, ADJUDGED AND DECREED

*

THE MOTION IS DENIED for the following reasons (check all that apply):

*

Mover was not arrested for a felony.

*

Mover was not convicted of a misdemeanor offense.

*

THE MOTION IS HEREBY GRANTED and the Louisiana Bureau of Criminal Identification and Information is hereby ordered to expunge the entry of the felony charge(s) contained in the criminal history of the above-named for the following felony charge(s):

La. R.S.

_______: ________

Name of Offense

________________________________

La. R.S.

_______: ________

Name of Offense

________________________________

IT IS FURTHER ORDERED that the Clerk of Court, District Attorney and arresting agency expunge the entry of the felony charge(s) from any public indices of the above-named on the above enumerated charge(s).

THUS ORDERED AND SIGNED this ____ day of _________________________,

20 ______ at

_________________________, Louisiana.

____________________________

JUDGE

PLEASE SERVE:

1.

District Attorney ______________________________________________

2.

Louisiana Bureau of Criminal Identification and Information ___________

3.

Arresting Agency _____________________________________________"

Acts 2014, No. 145, §1.



CCRP 996 - Submission of expungement records to office of motor vehicles; forms to be used and completed by the clerk of court

Art. 996. Submission of expungement records to office of motor vehicles; forms to be used and completed by the clerk of court

TRANSMITTAL OF RECORDS FOR EXPUNGEMENT OF DWI

PURSUANT TO C.Cr.P. Art. 984

____________________________

____________________________

____________________________

________________

DATE

OFFICE OF MOTOR VEHICLES

P.O. BOX 64886

BATON ROUGE, LA 70896

NAME_______________________DRIVERS LICENSE#___________________

DATE OF BIRTH:______________OFFENSE DATE:_____________________

SS#___________________________DOCKET NO:________________________

TICKET NO: ________________________

☐          Attached is a certified copy of the court minutes, original/certified copy of fingerprints and proof of the requirements as set forth in the Code of Criminal Procedure Article 556.1. Additionally, a $50.00 money order or certified funds made payable to the office of motor vehicles, in reference to the above named defendant is attached; or

☐          Attached is a copy of the certified letter received from office of motor vehicles indicating that all of the required documents were previously filed in conjunction with the requirements of Code of Criminal Procedure Article 894 and are on file. Additionally, a $50.00 money order or certified funds made payable to the office of motor vehicles is attached.

NOTE: Do not use this form to submit records of a DWI plea pursuant to Code of Criminal Procedure Article 894(A)(5).

Acts 2015, No. 200, §1.






Code of Evidence

CE 101 - Scope

CHAPTER 1

GENERAL PROVISIONS

Art. 101. Scope

This Code governs proceedings in the courts of Louisiana to the extent and with the exceptions stated in Article 1101.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989.



CE 102 - Purpose and construction

Art. 102. Purpose and construction

These articles shall be construed to secure fairness and efficiency in administration of the law of evidence to the end that the truth may be ascertained and proceedings justly determined.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989.



CE 103 - Rulings on evidence

Art. 103. Rulings on evidence

A. Effect of erroneous ruling. Error may not be predicated upon a ruling which admits or excludes evidence unless a substantial right of the party is affected, and

(1) Ruling admitting evidence. When the ruling is one admitting evidence, a timely objection or motion to admonish the jury to limit or disregard appears of record, stating the specific ground of objection; or

(2) Ruling excluding evidence. When the ruling is one excluding evidence, the substance of the evidence was made known to the court by counsel.

B. Record of ruling. The court may add any other or further statement which shows the character of the evidence, the form in which it was offered, the objection made, and the ruling thereon.

C. Hearing of jury. In jury cases, proceedings shall be conducted, to the extent practicable, so as to prevent inadmissible evidence from being suggested to the jury by any means, such as making statements or asking questions in the hearing of the jury.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989.



CE 104 - Preliminary questions

Art. 104. Preliminary questions

NOTE: SEE C.E. ART. 1103.

A. Questions of admissibility generally. Preliminary questions concerning the competency or qualification of a person to be a witness, the existence of a privilege, or the admissibility of evidence shall be determined by the court, subject to the provisions of Paragraph B. In making its determination it is not bound by the rules of evidence except those with respect to privileges.

B. Relevancy conditioned on fact. Subject to other provisions of this Code, when the relevancy of evidence depends upon the fulfillment of a condition of fact, the court shall admit it upon, or subject to, the introduction of evidence sufficient to support a finding of the fulfillment of the condition.

C. Hearing of jury. Hearings on matters to be decided by the judge alone shall be conducted out of the hearing of the jury when the interests of justice require. Hearings on the admissibility of confessions or admissions by the accused or evidence allegedly unlawfully obtained shall in all cases be conducted out of the hearing of the jury, but when there has been a ruling prior to trial, it shall not be necessary to conduct another hearing as to admissibility before presentation of the evidence to a jury.

D. Weight and credibility. The preliminary determination by the court that evidence is admissible does not limit the right of a party to introduce evidence relevant to weight or credibility at the trial.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989.



CE 105 - Limited admissibility

Art. 105. Limited admissibility

When evidence which is admissible as to one party or for one purpose but not admissible as to another party or for another purpose is admitted, the court, upon request, shall restrict the evidence to its proper scope and instruct the jury accordingly. Failure to restrict the evidence and instruct the jury shall not constitute error absent a request to do so.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989.



CE 201 - Judicial notice of adjudicative facts generally

CHAPTER 2

JUDICIAL NOTICE

Art. 201. Judicial notice of adjudicative facts generally

A. Scope of Article. This Article governs only judicial notice of adjudicative facts. An "adjudicative fact" is a fact normally determined by the trier of fact.

B. Kinds of facts. A judicially noticed fact must be one not subject to reasonable dispute in that it is either:

(1) Generally known within the territorial jurisdiction of the trial court; or

(2) Capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned.

C. When discretionary. A court may take judicial notice, whether requested or not.

D. When mandatory. A court shall take judicial notice upon request if supplied with the information necessary for the court to determine that there is no reasonable dispute as to the fact.

E. Opportunity to be heard. A party is entitled upon timely request to an opportunity to be heard as to the propriety of taking judicial notice and the tenor of the matter noticed. In the absence of prior opportunity to be heard, the request may be made after judicial notice has been taken.

F. Time of taking notice. A party may request judicial notice at any stage of the proceeding but shall not do so in the hearing of a jury. Before taking judicial notice of a matter in its instructions to the jury, the court shall inform the parties before closing arguments begin.

G. Instructing jury. In a civil case, the court shall instruct the jury to accept as conclusive any fact judicially noticed. In a criminal case, the court shall instruct the jury that it may, but is not required to, accept as conclusive any fact judicially noticed.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989.



CE 202 - Judicial notice of legal matters

Art. 202. Judicial notice of legal matters

A. Mandatory. A court, whether requested to do so or not, shall take judicial notice of the laws of the United States, of every state, territory, and other jurisdiction of the United States, and of the ordinances enacted by any political subdivision within the court's territorial jurisdiction whenever certified copies of the ordinances have been filed with the clerk of that court.

B. Other legal matters. (1) A court shall take judicial notice of the following if a party requests it and provides the court with the information needed by it to comply with the request, and may take judicial notice without request of a party of:

(a) Proclamations of the President of the United States and the governor of this state.

(b) Rules of boards, commissions, and agencies of this state that have been duly published and promulgated in the Louisiana Register.

(c) Ordinances enacted by any political subdivision of the State of Louisiana.

(d) Rules which govern the practice and procedure in a court of the United States or of any state, territory, or other jurisdiction of the United States, and which have been published in a form which makes them readily accessible.

(e) Rules and decisions of boards, commissions, and agencies of the United States or of any state, territory, or other jurisdiction of the United States which have been duly published and promulgated and which have the effect of law within their respective jurisdictions.

(f) Law of foreign countries, international law, and maritime law.

(2) A party who requests that judicial notice be taken and the court, if notice is taken without request shall give reasonable notice during trial to all other parties.

C. Information by court. The court may inform itself of any of the foregoing legal matters in such manner as it may deem proper, and the court may call upon counsel to aid it in obtaining such information.

D. Time of taking notice. Judicial notice of the foregoing legal matters may be taken at any stage of the proceeding, provided that before taking judicial notice of a matter in its instructions to the jury, the court shall inform the parties before closing arguments begin.

E. Question for court. The determination of the foregoing legal matters shall be made by the court.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989.



CE 301 - Scope of Chapter

CHAPTER 3. EFFECT IN CIVIL CASES OF

PRESUMPTIONS AND PRIMA FACIE EVIDENCE

Art. 301. Scope of Chapter

This Chapter applies only to civil cases. It defines and clarifies the foundation, weight, and other effects of presumptions and prima facie evidence or proof as used in legislation but does not apply where more specific legislation provides otherwise. It does not create new presumptions, nor does it apply to or directly affect mixed questions of law and fact, such as the inference of negligence arising from the doctrine of res ipsa loquitur.

Acts 1997, No. 577, §1.



CE 302 - Definitions

Art. 302. Definitions

The following definitions apply under this Chapter:

(1) The "burden of persuasion" is the burden of a party to establish a requisite degree of belief in the mind of the trier of fact as to the existence or nonexistence of a fact. Depending on the circumstances, the degree of belief may be by a preponderance of the evidence, by clear and convincing evidence, or as otherwise required by law.

(2) A "predicate fact" is a fact or group of facts which must be established for a party to be entitled to the benefits of a presumption.

(3) A "presumption" is an inference created by legislation that the trier of fact must draw if it finds the existence of the predicate fact unless the trier of fact is persuaded by evidence of the nonexistence of the fact to be inferred. As used herein, it does not include a particular usage of the term "presumption" where the content, context, or history of the statute indicates an intention merely to authorize but not to require the trier of fact to draw an inference.

(4) An "inference" is a conclusion that an evidentiary fact exists based on the establishment of a predicate fact.

Acts 1997, No. 577, §1.



CE 303 - Conclusive presumptions

Art. 303. Conclusive presumptions

A "conclusive presumption" is a rule of substantive law and is not regulated by this Chapter.

Acts 1997, No. 577, §1.



CE 304 - Rebuttable presumptions

Art. 304. Rebuttable presumptions

Presumptions regulated by this Chapter are rebuttable presumptions and therefore may be controverted or overcome by appropriate evidence.

Acts 1997, No. 577, §1.



CE 305 - Effect of presumptions if there is no controverting evidence

Art. 305. Effect of presumptions if there is no controverting evidence

If the trier of fact finds the existence of the predicate fact, and there is no evidence controverting the fact to be inferred, the trier of fact is required to find the existence of the fact to be inferred.

Acts 1997, No. 577, §1.



CE 306 - Effect of presumptions if there is controverting evidence

Art. 306. Effect of presumptions if there is controverting evidence

If the trier of fact finds the existence of the predicate fact, and if there is evidence controverting the fact to be inferred, it shall find the existence of the inferred fact unless it is persuaded by the controverting evidence of the nonexistence of the inferred fact.

Acts 1997, No. 577, §1.



CE 307 - Jury instructions

Art. 307. Jury instructions

In jury cases, upon request, the jury shall be instructed of the existence of a presumption and instructed as to its effect in accordance with Articles 305 and 306.

Acts 1997, No. 577, §1.



CE 308 - Effect of the term "prima facie" in legislation

Art. 308. Effect of the term "prima facie" in legislation

A. Legislation providing that a document or other evidence is prima facie evidence or proof of all or part of its contents or of another fact establishes a presumption under this Chapter. When, however, the content, context, or history of the legislation indicates an intention not to shift the burden of persuasion, such legislation establishes only an inference and in a jury case, the court on request shall instruct the jury that if it finds the existence of the predicate fact it may but need not find the inferred fact.

B. Other uses of the term "prima facie", such as those that merely provide for the admissibility of specified evidence, do not create presumptions or inferences and are not regulated by this Chapter.

Acts 1997, No. 577, §1.



CE 401 - Definition of "relevant evidence"

CHAPTER 4

RELEVANCY AND ITS LIMITS

Art. 401. Definition of "relevant evidence"

"Relevant evidence" means evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989.



CE 402 - Relevant evidence generally admissible; irrelevant evidence inadmissible

Art. 402. Relevant evidence generally admissible; irrelevant evidence inadmissible

All relevant evidence is admissible, except as otherwise provided by the Constitution of the United States, the Constitution of Louisiana, this Code of Evidence, or other legislation. Evidence which is not relevant is not admissible.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989.



CE 403 - Exclusion of relevant evidence on grounds of prejudice, confusion, or waste of time

Art. 403. Exclusion of relevant evidence on grounds of prejudice, confusion, or waste of time

Although relevant, evidence may be excluded if its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by considerations of undue delay, or waste of time.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989.



CE 404 - Character evidence generally not admissible in civil or criminal trial to prove conduct; exceptions; other criminal acts

Art. 404. Character evidence generally not admissible in civil or criminal trial to prove conduct; exceptions; other criminal acts

A. Character evidence generally. Evidence of a person's character or a trait of his character, such as a moral quality, is not admissible in a civil or criminal proceeding for the purpose of proving that he acted in conformity therewith on a particular occasion, except:

(1) Character of accused. Evidence of a pertinent trait of his character, such as a moral quality, offered by an accused, or by the prosecution to rebut the character evidence; provided that such evidence shall be restricted to showing those moral qualities pertinent to the crime with which he is charged, and that character evidence cannot destroy conclusive evidence of guilt.

(2) Character of victim. (a) Except as provided in Article 412, evidence of a pertinent trait of character, such as a moral quality, of the victim of the crime offered by an accused, or by the prosecution to rebut the character evidence; provided that in the absence of evidence of a hostile demonstration or an overt act on the part of the victim at the time of the offense charged, evidence of his dangerous character is not admissible; provided further that when the accused pleads self-defense and there is a history of assaultive behavior between the victim and the accused and the accused lived in a familial or intimate relationship such as, but not limited to, the husband-wife, parent-child, or concubinage relationship, it shall not be necessary to first show a hostile demonstration or overt act on the part of the victim in order to introduce evidence of the dangerous character of the victim, including specific instances of conduct and domestic violence; and further provided that an expert's opinion as to the effects of the prior assaultive acts on the accused's state of mind is admissible; or

(b) Evidence of a character trait of peacefulness of the victim offered by the prosecution in a homicide case to rebut evidence that the victim was the first aggressor;

(3) Character of witness. Evidence of the character of a witness, as provided in Articles 607, 608, and 609.

B. Other crimes, wrongs, or acts. (1) Except as provided in Article 412, evidence of other crimes, wrongs, or acts is not admissible to prove the character of a person in order to show that he acted in conformity therewith. It may, however, be admissible for other purposes, such as proof of motive, opportunity, intent, preparation, plan, knowledge, identity, absence of mistake or accident, provided that upon request by the accused, the prosecution in a criminal case shall provide reasonable notice in advance of trial, of the nature of any such evidence it intends to introduce at trial for such purposes, or when it relates to conduct that constitutes an integral part of the act or transaction that is the subject of the present proceeding.

(2) In the absence of evidence of a hostile demonstration or an overt act on the part of the victim at the time of the offense charged, evidence of the victim's prior threats against the accused or the accused's state of mind as to the victim's dangerous character is not admissible; provided that when the accused pleads self-defense and there is a history of assaultive behavior between the victim and the accused and the accused lived in a familial or intimate relationship such as, but not limited to, the husband-wife, parent-child, or concubinage relationship, it shall not be necessary to first show a hostile demonstration or overt act on the part of the victim in order to introduce evidence of the dangerous character of the victim, including specific instances of conduct and domestic violence; and further provided that an expert's opinion as to the effects of the prior assaultive acts on the accused's state of mind is admissible.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989; Acts 1994, 3rd Ex. Sess., No. 51, §1; Acts 2016, No. 357, §1.



CE 405 - Methods of proving character

Art. 405. Methods of proving character

A. Reputation. Except as provided in Article 412, in all cases in which evidence of character or a trait of character of a person is admissible, proof may be made by testimony as to general reputation only. On cross-examination of the character witness, inquiry is allowable into relevant specific instances of conduct.

B. Specific instances of conduct. In cases in which character or a trait of character of a person is an essential element of a charge, claim, or defense, such as in a prosecution for defamation or when there is a defense of entrapment, proof may also be made of specific instances of his conduct.

C. Foundation. Before a person may be permitted to testify to the reputation of another person, a foundation must be established that the witness is familiar with that reputation.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989.



CE 406 - Habit; routine practice; methods of proof

Art. 406. Habit; routine practice; methods of proof

Evidence of the habit of a person or of the routine practice of an organization, whether corroborated or not and regardless of the presence of eyewitnesses, is relevant to prove that the conduct of the person or organization on a particular occasion was in conformity with the habit or routine practice. The evidence may consist of testimony in the form of an opinion or evidence of specific instances of conduct sufficient in number to warrant a finding that the habit existed or that the practice was routine.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989.



CE 407 - Subsequent remedial measures

Art. 407. Subsequent remedial measures

In a civil case, when, after an event, measures are taken which, if taken previously, would have made the event less likely to occur, evidence of the subsequent measures is not admissible to prove negligence or culpable conduct in connection with the event. This Article does not require the exclusion of evidence of subsequent measures when offered for another purpose, such as proving ownership, authority, knowledge, control, or feasibility of precautionary measures, or for attacking credibility.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989.



CE 408 - Compromise and offers to compromise

Art. 408. Compromise and offers to compromise

A. Civil cases. In a civil case, evidence of (1) furnishing or offering or promising to furnish, or (2) accepting or offering or promising to accept, anything of value in compromising or attempting to compromise a claim which was disputed as to either validity or amount, is not admissible to prove liability for or invalidity of the claim or its amount. Evidence of conduct or statements made in compromise negotiations is likewise not admissible. This Article does not require the exclusion of any evidence otherwise admissible merely because it is presented in the course of compromise negotiations. This Article also does not require exclusion when the evidence is offered for another purpose, such as proving bias or prejudice of a witness, negativing a contention of undue delay, or proving an effort to obstruct a criminal investigation or prosecution.

B. Criminal cases. This Article does not require the exclusion in a criminal case of evidence of the actions or statements described in Paragraph A, above, or of a giving or offer to give anything of value by the accused in direct or indirect restitution to a victim.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989.



CE 409 - Payment of medical and similar expenses

Art. 409. Payment of medical and similar expenses

In a civil case, evidence of furnishing or offering or promising to pay expenses or losses occasioned by an injury to person or damage to property is not admissible to prove liability for the injury or damage nor is it admissible to mitigate, reduce, or avoid liability therefor. This Article does not require the exclusion of such evidence when it is offered solely for another purpose, such as to enforce a contract for payment.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989.



CE 410 - Inadmissibility of pleas, plea discussions, and related statements

Art. 410. Inadmissibility of pleas, plea discussions, and related statements

A. General rule. Except as otherwise provided in this Article, evidence of the following is not, in any civil or criminal proceeding, admissible against the party who made the plea or was a participant in the plea discussions:

(1) A plea of guilty or of nolo contendere which was later withdrawn or set aside;

(2) In a civil case, a plea of nolo contendere;

(3) Any statement made in the course of any court proceeding concerning either of the foregoing pleas, or any plea discussions with an attorney for or other representative of the prosecuting authority regarding either of the foregoing pleas; or

(4) Any statement made in the course of plea discussions with an attorney for or other representative of the prosecuting authority which do not result in a plea of guilty or which result in a plea of guilty later withdrawn or set aside.

B. Exceptions. However, such a statement is admissible:

(1) In any proceeding wherein another statement made in the course of the same plea or plea discussions has been introduced and the statement ought in fairness be considered contemporaneously with it; or

(2) In a criminal proceeding for perjury or false statement if the statement was made by the defendant under oath, on the record and in the presence of counsel.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989.



CE 411 - Liability insurance

Art. 411. Liability insurance

Although a policy of insurance may be admissible, the amount of coverage under the policy shall not be communicated to the jury unless the amount of coverage is a disputed issue which the jury will decide.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989.



CE 412 - Victim's past sexual behavior in sexual assault cases; trafficking offenses

Art. 412. Victim's past sexual behavior in sexual assault cases; trafficking offenses

A.(1) Opinion and reputation evidence; sexual assault cases. When an accused is charged with a crime involving sexually assaultive behavior, reputation or opinion evidence of the past sexual behavior of the victim is not admissible.

(2) Other evidence; exceptions. When an accused is charged with a crime involving sexually assaultive behavior, evidence of specific instances of the victim's past sexual behavior is also not admissible except for:

(a) Evidence of past sexual behavior with persons other than the accused, upon the issue of whether or not the accused was the source of semen or injury; provided that such evidence is limited to a period not to exceed seventy-two hours prior to the time of the offense, and further provided that the jury be instructed at the time and in its final charge regarding the limited purpose for which the evidence is admitted; or

(b) Evidence of past sexual behavior with the accused offered by the accused upon the issue of whether or not the victim consented to the sexually assaultive behavior.

B.(1) Opinion and reputation evidence; trafficking. When an accused is charged with a crime involving human trafficking or trafficking of children for sexual purposes, reputation or opinion evidence of the past sexual behavior of the victim is not admissible.

(2) Evidence of specific instances of the victim's past sexual behavior is not admissible unless the evidence is offered by the prosecution in a criminal case to prove a pattern of trafficking activity by the defendant.

C. Motion. (1) Before the person, accused of committing a crime that involves sexually assaultive behavior, human trafficking, or trafficking of children for sexual purposes, may offer under Subparagraph (A)(2) or (B)(2) of this Article evidence of specific instances of the victim's past sexual behavior, the accused shall make a written motion in camera to offer such evidence. The motion shall be accompanied by a written statement of evidence setting forth the names and addresses of persons to be called as witnesses.

(2) The motion and statement of evidence shall be served on the state which shall make a reasonable effort to notify the victim prior to the hearing.

D. Time for a motion. The motion shall be made within the time for filing pre-trial motions specified in Code of Criminal Procedure Article 521, except that the court shall allow the motion to be made at a later date, if the court determines that:

(1) The evidence is of past sexual behavior with the accused, and the accused establishes that the motion was not timely made because of an impossibility arising through no fault of his own; or

(2) The evidence is of past sexual behavior with someone other than the accused, and the accused establishes that the evidence or the issue to which it relates is newly discovered and could not have been obtained earlier through the exercise of due diligence.

E. Hearing. (1) If the court determines that the statement of evidence contains evidence described in Subparagraph (A)(2) or (B)(2), the court shall order a hearing which shall be closed to determine if such evidence is admissible. At such hearing the parties may call witnesses.

(2) The victim, if present, has the right to attend the hearing and may be accompanied by counsel.

(3) If the court determines on the basis of the hearing described in Subparagraph (E)(1) that the evidence which the accused seeks to offer is relevant and that the probative value of such evidence outweighs the danger of unfair prejudice, such evidence may be admissible in the trial to the extent an order made by the court specifies evidence which may be offered and areas with respect to which the victim may be examined or cross-examined. Introduction of such evidence shall be limited to that specified in the order.

(4) Any motion made under Subparagraph C and any statement of evidence, brief, record of a hearing, or like material made or used in connection with the motion shall be kept in a separate, sealed package as part of the record in the case. Nothing in this Article shall preclude the use of the testimony at such hearing in a subsequent prosecution for perjury or false swearing.

F. Past sexual behavior defined. For purposes of this Article, the term "past sexual behavior" means sexual behavior other than the sexual behavior with respect to which the offense of sexually assaultive behavior is alleged.

G. The rules of admissibility of evidence provided by this Article shall also apply to civil actions brought by the victim which are alleged to arise from sexually assaultive behavior, human trafficking, or trafficking of children for sexual purposes by the defendant, whether or not convicted of such crimes.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989; Acts 2014, No. 564, §5; Acts 2016, No. 357, §1.



CE 412.1 - Victim's attire in sexual assault cases

Art. 412.1. Victim's attire in sexual assault cases

A. When an accused is charged with the crime of aggravated or first degree rape, forcible or second degree rape, simple or third degree rape, sexual battery, or second degree sexual battery, the manner and style of the victim's attire shall not be admissible as evidence that the victim encouraged or consented to the offense; however, items of clothing or parts thereof may be introduced in order to establish the presence or absence of the elements of the offense and the proof of its occurrence.

B. The rules of admissibility of evidence provided by this Article shall also apply to civil actions brought by the victim which are alleged to arise from the crimes of aggravated or first degree rape, forcible or second degree rape, simple or third degree rape, sexual battery, or second degree sexual battery committed by the defendant, whether or not convicted of such crimes.

Acts 1992, No. 725, §1; Acts 2004, No. 676, §4; Acts 2015, No. 184, §7; Acts 2016, No. 357, §1.



CE 412.2 - Evidence of similar crimes, wrongs, or acts in sex offense cases

Art. 412.2. Evidence of similar crimes, wrongs, or acts in sex offense cases

A. When an accused is charged with a crime involving sexually assaultive behavior, or with acts that constitute a sex offense involving a victim who was under the age of seventeen at the time of the offense, evidence of the accused's commission of another crime, wrong, or act involving sexually assaultive behavior or acts which indicate a lustful disposition toward children may be admissible and may be considered for its bearing on any matter to which it is relevant subject to the balancing test provided in Article 403.

B. In a case in which the state intends to offer evidence under the provisions of this Article, the prosecution shall, upon request of the accused, provide reasonable notice in advance of trial of the nature of any such evidence it intends to introduce at trial for such purposes.

C. This Article shall not be construed to limit the admission or consideration of evidence under any other rule.

Acts 2001, No. 1130, §1; Acts 2004, No. 465, §1.



CE 412.3 - Statements made by victims of trafficking during investigations

Art. 412.3. Statements made by victims of trafficking during investigations

If a victim of human trafficking or trafficking of children for sexual purposes is also a defendant in any case arising from unlawful acts committed as part of the same trafficking activity, any inculpatory statement made by the victim as a result of questioning by any person then known by the victim to be a law enforcement officer is inadmissible against the victim, except pursuant to Article 801 of this Code or in any prosecution of the victim for perjury, at a trial of the victim for the unlawful acts committed by the victim as part of the same trafficking activity if all of the following conditions exist:

(1) The victim cooperates with the investigation and prosecution, including the giving of a use-immunity statement as directed by the prosecuting attorney.

(2) The victim testifies truthfully at any hearing or trial related to the trafficking activity, or agrees, either in writing or on the record, to testify truthfully at any hearing or trial related to the trafficking activity in any prosecution of any other person charged with an offense arising from the same trafficking activity, regardless of whether the testimony is unnecessary due to entry of a plea by the other person.

(3) The victim has agreed in writing to receive services or participate in a program that provides services to victims of human trafficking or trafficking of children for sexual purposes, if such services are available.

Acts 2014, No. 564, §5.



CE 412.4 - Evidence of similar crimes, wrongs, or acts in domestic abuse cases, cruelty against juveniles cases

Art. 412.4. Evidence of similar crimes, wrongs, or acts in domestic abuse cases and cruelty against juveniles cases

A. When an accused is charged with a crime involving abusive behavior against a family member, household member, or with acts which constitute cruelty involving a victim who was under the age of seventeen at the time of the offense, evidence of the accused's commission of another crime, wrong, or act involving assaultive behavior against a family member, or household member or acts which constitute cruelty involving a victim who was under the age of seventeen at the time of the offense, may be admissible and may be considered for its bearing on any matter to which it is relevant, subject to the balancing test provided in Article 403.

B. In a case in which the state intends to offer evidence under the provisions of this Article, the prosecution shall, upon request of the accused, provide reasonable notice in advance of trial of the nature of any such evidence it intends to introduce at trial for such purposes.

C. This Article shall not be construed to limit the admissibility or consideration of evidence under any other rule.

D. For purposes of this Article:

(1) "Abusive behavior" means any behavior of the offender involving the use or threatened use of force against the person or property of a family member or household member of the alleged offender.

(2) "Family member" means spouses, former spouses, parents and children, stepparents, stepchildren, foster parents, and foster children.

(3) "Household member" means any person having reached the age of majority presently or formerly living in the same residence with the offender as a spouse, whether married or not, or any child presently or formerly living in the same residence with the offender, or any child of the offender regardless of where the child resides.

Acts 2016, No. 399, §1.



CE 413 - Settlement or tender

Art. 413. Settlement or tender

Any amount paid in settlement or by tender shall not be admitted into evidence unless the failure to make a settlement or tender is an issue in the case.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989.



CE 414 - Worker's compensation payments

Art. 414. Worker's compensation payments

Evidence of the nature and extent of a worker's compensation claim or of payment of past or future worker's compensation benefits shall not be admissible to a jury, directly or indirectly, in any civil proceeding with respect to a claim for damages relative to the same injury for which the worker's compensation benefits are claimed or paid. Such evidence shall be admissible and presented to the judge only.

Acts 1990, No. 973, §2.



CE 415 - Act of contacting or retaining an attorney

Art. 415. Act of contacting or retaining an attorney

In any criminal proceeding, the act of contacting or retaining an attorney shall not be admissible against any individual or entity, unless such act falls within an established exception for crime or fraud.

Acts 1993, No. 626, §1.



CE 501 - Scope of privileges

CHAPTER 5.

TESTIMONIAL PRIVILEGES

Art. 501. Scope of privileges

Privileges as recognized in this Chapter are evidentiary in nature, do not of themselves create causes of action or other substantive rights, and are applicable to proceedings enumerated in Article 1101. Nothing in this Chapter is intended to regulate the content or waiver of constitutional rights, nor inferences to be drawn from their invocation.

Acts 1992, No. 376, §1, eff. Jan. 1, 1993.



CE 502 - Waiver of privilege

Art. 502. Waiver of privilege

A. Waiver. A person upon whom the law confers a privilege against disclosure waives the privilege if he or his predecessor while holder of the privilege voluntarily discloses or consents to disclosure of any significant part of the privileged matter. This rule does not apply if the disclosure itself is privileged.

B. Disclosure under compulsion or without opportunity to claim. A claim of privilege is not defeated by a disclosure which was compelled or made without opportunity to claim the privilege.

C. Joint holders. Where two or more persons are joint holders of a privilege, a waiver of the right of one joint holder to claim the privilege does not affect the right of another joint holder to claim the privilege.

Acts 1992, No. 376, §1, eff. Jan. 1, 1993.



CE 503 - Comment on or inference from claim of privilege; instructions; exception

Art. 503. Comment on or inference from claim of privilege; instructions; exception

A. Comment, inference, and instructions.

(1) The claim of privilege, whether in the present proceeding or upon a prior occasion, is not a proper subject of comment by judge or counsel. No inferences may be drawn therefrom.

(2) In jury cases, proceedings shall be conducted, to the extent practicable, so as to facilitate the making of claims of privilege without the knowledge of the jury.

(3) Upon request, any party against whom the jury might draw an adverse inference from a claim of privilege is entitled to an instruction that no inference may be drawn therefrom.

B. Exception in non-criminal proceedings. In non-criminal proceedings, under exceptional circumstances in the interest of justice, if a claim of privilege is sustained counsel may comment thereon, and, upon request, the court shall instruct the trier of fact that it may draw all reasonable inferences therefrom.

Acts 1992, No. 376, §1, eff. Jan. 1, 1993.



CE 504 - Spousal confidential communications privilege

Art. 504. Spousal confidential communications privilege

A. Definition. A communication is "confidential" if it is made privately and is not intended for further disclosure unless such disclosure is itself privileged.

B. Confidential communications privilege. Each spouse has a privilege during and after the marriage to refuse to disclose, and to prevent the other spouse from disclosing, confidential communications with the other spouse while they were husband and wife.

C. Confidential communications; exceptions. This privilege does not apply:

(1) In a criminal case in which one spouse is charged with a crime against the person or property of the other spouse or of a child of either.

(2) In a civil case brought by or on behalf of one spouse against the other spouse.

(3) In commitment or interdiction proceedings as to either spouse.

(4) When the communication is offered to protect or vindicate the rights of a minor child of either spouse.

(5) In cases otherwise provided by legislation.

Acts 1992, No. 376, §1, eff. Jan. 1, 1993.



CE 505 - Spousal witness privilege

Art. 505. Spousal witness privilege

In a criminal case or in commitment or interdiction proceedings, a witness spouse has a privilege not to testify against the other spouse. This privilege terminates upon the annulment of the marriage, legal separation, or divorce of the spouses. This privilege does not apply in a criminal case in which one spouse is charged with a crime against the person of the other spouse or a crime against the person of a child including but not limited to the violation of a preliminary or permanent injunction or protective order and violations of R.S. 14:79.

Acts 1992, No. 376, §1, eff. Jan. 1, 1993; Acts 2006, No. 191, §1.



CE 506 - Lawyer-client privilege

Art. 506. Lawyer-client privilege

A. Definitions. As used in this Article:

(1) "Client" is a person, including a public officer, corporation, partnership, unincorporated association, or other organization or entity, public or private, to whom professional legal services are rendered by a lawyer, or who consults a lawyer with a view to obtaining professional legal services from the lawyer.

(2) "Representative of the client" is:

(a) A person having authority to obtain professional legal services, or to act on advice so obtained, on behalf of the client.

(b) Any other person who makes or receives a confidential communication for the purpose of effectuating legal representation for the client, while acting in the scope of employment for the client.

(3) "Lawyer" is a person authorized, or reasonably believed by the client to be authorized, to practice law in any state or nation.

(4) "Representative of the lawyer" is a person engaged by the lawyer to assist the lawyer in the lawyer's rendition of professional legal services.

(5) A communication is "confidential" if it is not intended to be disclosed to persons other than:

(a) Those to whom disclosure is made in furtherance of obtaining or rendering professional legal services for the client.

(b) Those reasonably necessary for the transmission of the communication.

(c) When special circumstances warrant, those who are present at the behest of the client and are reasonably necessary to facilitate the communication.

B. General rule of privilege. A client has a privilege to refuse to disclose, and to prevent another person from disclosing, a confidential communication, whether oral, written, or otherwise, made for the purpose of facilitating the rendition of professional legal services to the client, as well as the perceptions, observations, and the like, of the mental, emotional, or physical condition of the client in connection with such a communication, when the communication is:

(1) Between the client or a representative of the client and the client's lawyer or a representative of the lawyer.

(2) Between the lawyer and a representative of the lawyer.

(3) By the client or his lawyer, or a representative of either, to a lawyer, or representative of a lawyer, who represents another party concerning a matter of common interest.

(4) Between representatives of the client or between the client and a representative of the client.

(5) Among lawyers and their representatives representing the same client.

(6) Between representatives of the client's lawyer.

C. Exceptions. There is no privilege under this Article as to a communication:

(1)(a) If the services of the lawyer were sought or obtained to enable or aid anyone to commit or plan to commit what the client or his representative knew or reasonably should have known to be a crime or fraud.

(b) Made in furtherance of a crime or fraud.

(2) Which was with a client now deceased relevant to an issue between parties who claim through that client, regardless of whether the claims are by testate or intestate succession or by transaction inter vivos.

(3) Which is relevant to an issue of breach of duty by a lawyer to the client or by a client to the client's lawyer.

(4)(a) Which is relevant to an issue of authenticity or capacity concerning a document which the lawyer signed as a witness or notary.

(b) Concerning the testimony of a representative of a lawyer regarding a communication relevant to an issue of authenticity or capacity concerning a document to which the representative is a witness or notary.

(5) Which is relevant to a matter of common interest between or among two or more clients if the communication was made by any of them or their representative to a lawyer or his representative retained or consulted in common, when subsequently offered by one client against the other in a civil action.

(6) Concerning the identity of the lawyer's client or his representative, unless disclosure of the identity by the lawyer or his representative would reveal either the reason for which legal services were sought or a communication which is otherwise privileged under this Article.

D. Who may claim privilege. The privilege may be claimed by the client, the client's agent or legal representative, or the successor, trustee, or similar representative of a client that is a corporation, partnership, unincorporated association, or other organization, whether or not in existence. The person who was the lawyer or the lawyer's representative at the time of the communication is presumed to have authority to claim the privilege on behalf of the client, former client, or deceased client.

Acts 1992, No. 376, §1, eff. Jan. 1, 1993.



CE 507 - Subpoena of lawyer or his representative in criminal cases

Art. 507. Subpoena of lawyer or his representative in criminal cases

A. General rule. Neither a subpoena nor a court order shall be issued to a lawyer or his representative to appear or testify in any criminal investigation or proceeding where the purpose of the subpoena or order is to ask the lawyer or his representative to reveal information about a client or former client obtained in the course of representing the client unless the court after a contradictory hearing has determined that the information sought is not protected from disclosure by any applicable privilege or work product rule; and all of the following:

(1) The information sought is essential to the successful completion of an ongoing investigation, prosecution, or defense.

(2) The purpose of seeking the information is not to harass the attorney or his client.

(3) With respect to a subpoena, the subpoena lists the information sought with particularity, is reasonably limited as to subject matter and period of time, and gives timely notice.

(4) There is no practicable alternative means of obtaining the information.

B. Waiver. Failure to object timely to non-compliance with the terms of this Article constitutes a waiver of the procedural protections of this Article, but does not constitute a waiver of any privilege.

C. Binding effect of determination; notice to client. The determination that a lawyer-client privilege is not applicable to the testimony shall not bind the client or former client unless the client or former client was given notice of the time, place, and substance of the hearing and had an opportunity fully to participate in that hearing.

D. Exceptions. This Article shall not apply in habitual offender proceedings when a lawyer is called as a witness for purposes of identification of his client or former client, or in post-conviction proceedings when a lawyer is called as a witness on the issue of ineffective assistance of the lawyer.

E. The procedural provisions and protections afforded by Paragraph A of this Article shall extend to lawyers serving as prosecutors in state, parish, or municipal courts, whether those functions are exercised in the name of the state of Louisiana or any parish or municipality, and whether the lawyer is the attorney general or assistant attorney general, a district attorney or assistant district attorney, or a parish or municipal prosecutor, and shall extend to lawyers employed by either house of the Louisiana Legislature.

Acts 1992, No. 376, §1, eff. Jan. 1, 1993; Acts 2007, No. 23, §1.



CE 508 - Subpoena of lawyer or his representative in civil cases

Art. 508. Subpoena of lawyer or his representative in civil cases

A. General rule. Neither a subpoena nor a court order shall be issued to a lawyer or his representative to appear or testify in any civil or juvenile proceeding, including pretrial discovery, or in an administrative investigation or hearing, where the purpose of the subpoena or order is to ask the lawyer or his representative to reveal information about a client or former client obtained in the course of representing the client unless, after a contradictory hearing, it has been determined that the information sought is not protected from disclosure by any applicable privilege or work product rule; and all of the following:

(1) The information sought is essential to the successful completion of an ongoing investigation, is essential to the case of the party seeking the information, and is not merely peripheral, cumulative, or speculative.

(2) The purpose of seeking the information is not to harass the attorney or his client.

(3) With respect to a subpoena, the subpoena lists the information sought with particularity, is reasonably limited as to subject matter and period of time, and gives timely notice.

(4) There is no practicable alternative means of obtaining the information.

B. Waiver. Failure to object timely to non-compliance with the terms of this Article constitutes a waiver of the procedural protections of this Article, but does not constitute a waiver of any privilege.

C. Binding effect of determination; notice to client. The determination that a lawyer-client privilege is not applicable to the testimony shall not bind the client or former client unless the client or former client was given notice of the time, place, and substance of the hearing and had an opportunity fully to participate in that hearing.

D. Scope. Nothing in this Article is intended to affect the provisions of Code of Civil Procedure Articles 863 and 1452(B).

E. The procedural provisions and protections afforded by Paragraph A of this Article shall extend to lawyers representing the state or any political subdivision, whether the lawyer is the attorney general or assistant attorney general, a district attorney or assistant district attorney, a parish attorney or assistant parish attorney; or a municipal or city attorney or assistant municipal or assistant city attorney; and shall extend to lawyers employed by either house of the Louisiana Legislature.

Acts 1992, No. 376, §1, eff. Jan. 1, 1993; Acts 2007, No. 23, §1.



CE 509 - Work product rule not affected

Art. 509. Work product rule not affected

Nothing in this Chapter shall be construed as derogating from the protection afforded by the rules relating to work product.

Acts 1992, No. 376, §1, eff. Jan. 1, 1993.



CE 510 - Health care provider-patient privilege

Art. 510. Health care provider-patient privilege

A. Definitions. The definitions of health care provider, physician, psychotherapist, and their representatives as provided in this Article include persons reasonably believed to be such by the patient or his representative. As used in this Article:

(1)(a) "Confidential communication" is the transmittal or acquisition of information not intended to be disclosed to persons other than:

(i) A health care provider and a representative of a health care provider.

(ii) Those reasonably necessary for the transmission of the communication.

(iii) Persons who are participating in the diagnosis and treatment under the direction of the physician or psychotherapist.

(iv) A patient's health care insurer, including any entity that provides indemnification to a patient.

(v) When special circumstances warrant, those who are present at the behest of the patient, physician, or psychotherapist and are reasonably necessary to facilitate the communication.

(b) "Confidential communication" includes any information, substance, or tangible object, obtained incidental to the communication process and any opinion formed as a result of the consultation, examination, or interview and also includes medical and hospital records made by health care providers and their representatives.

(2) "Health care provider" is a person or entity defined as such in R.S. 13:3734(A)(1), and includes a physician and psychotherapist as defined below, and also includes a person who is engaged in any office, center, or institution referred to as a rape crisis center, who has undergone at least forty hours of sexual assault training and who is engaged in rendering advice, counseling, or assistance to victims of sexual assault.

(3) "Health condition" is a physical, mental, or emotional condition, including a condition induced by alcohol, drugs, or other substance.

(4) "Patient" is a person who consults or is examined or interviewed by another for the purpose of receiving advice, diagnosis, or treatment in regard to that person's health.

(5) "Physician" is a person licensed to practice medicine in any state or nation.

(6) "Psychotherapist" is:

(a) A physician engaged in the diagnosis or treatment of a mental or emotional condition, including a condition induced by alcohol, drugs, or other substance.

(b) A person licensed or certified as a psychologist under the laws of any state or nation.

(c) A person licensed as a licensed professional counselor or social worker under the laws of any state or nation.

(7) "Representative" of a physician, psychotherapist, or other health care provider is:

(a) A person acting under the supervision, direction, control, or request of a physician, psychotherapist, or health care provider engaged in the diagnosis or treatment of the patient.

(b) Personnel of a "hospital", as defined in R.S. 13:3734(A)(3), whose duties relate to the health care of patients or to maintenance of patient records.

(8) "Representative of a patient" is any person who makes or receives a confidential communication for the purpose of effectuating diagnosis or treatment of a patient.

B.(1) General rule of privilege in civil proceedings. In a non-criminal proceeding, a patient has a privilege to refuse to disclose and to prevent another person from disclosing a confidential communication made for the purpose of advice, diagnosis or treatment of his health condition between or among himself or his representative, his health care provider, or their representatives.

(2) Exceptions. There is no privilege under this Article in a noncriminal proceeding as to a communication:

(a) When the communication relates to the health condition of a patient who brings or asserts a personal injury claim in a judicial or worker's compensation proceeding.

(b) When the communication relates to the health condition of a deceased patient in a wrongful death, survivorship, or worker's compensation proceeding brought or asserted as a consequence of the death or injury of the deceased patient.

(c) When the communication is relevant to an issue of the health condition of the patient in any proceeding in which the patient is a party and relies upon the condition as an element of his claim or defense or, after the patient's death, in any proceeding in which a party deriving his right from the patient relies on the patient's health condition as an element of his claim or defense.

(d) When the communication relates to the health condition of a patient when the patient is a party to a proceeding for custody or visitation of a child and the condition has a substantial bearing on the fitness of the person claiming custody or visitation, or when the patient is a child who is the subject of a custody or visitation proceeding.

(e) When the communication made to the health care provider was intended to assist the patient or another person to commit or plan to commit what the patient knew or reasonably should have known to be a crime or fraud.

(f) When the communication is made in the course of an examination ordered by the court with respect to the health condition of a patient, the fact that the examination was so ordered was made known to the patient prior to the communication, and the communication concerns the particular purpose for which the examination was made, unless the court in its order directing the examination has stated otherwise.

(g)(i) When the communication is made by a patient who is the subject of an interdiction or commitment proceeding to his current health care provider when such patient has failed or refused to submit to an examination by a health care provider appointed by the court regarding issues relating to the interdiction or commitment proceeding, provided that the patient has been advised of such appointment and the consequences of not submitting to the examination.

(ii) Notwithstanding the provisions of Subitem (i) of this Item, in any commitment proceeding, the court-appointed physician may review the medical records of the patient or respondent and testify as to communications therein, but only those which are essential to determine whether the patient is dangerous to himself, dangerous to others, or unable to survive safely in freedom or protect himself from serious harm. However, such communications shall not be disclosed unless the patient was informed prior to the communication that such communications are not privileged in any subsequent commitment proceedings. The court-appointed examination shall be governed by Item B(2)(f).

(h) When the communication is relevant in proceedings held by peer review committees and other disciplinary bodies to determine whether a particular health care provider has deviated from applicable professional standards.

(i) When the communication is one regarding the blood alcohol level or other test for the presence of drugs of a patient and an action for damages for injury, death, or loss has been brought against the patient.

(j) When disclosure of the communication is necessary for the defense of the health care provider in a malpractice action brought by the patient.

(k) When the communication is relevant to proceedings concerning issues of child abuse, elder abuse, or the abuse of persons with disabilities or persons who are incompetent.

(l) When the communication is relevant after the death of a patient, concerning the capacity of the patient to enter into the contract which is the subject matter of the litigation.

(m) When the communication is relevant in an action contesting any testament executed or claimed to have been executed by the patient now deceased.

C.(1) General rule of privilege in criminal proceedings. In a criminal proceeding, a patient has a privilege to refuse to disclose and to prevent another person from disclosing a confidential communication made for the purpose of advice, diagnosis or treatment of his health condition between or among himself, his representative, and his physician or psychotherapist, and their representatives.

(2) Exceptions. There is no privilege under this Article in a criminal case as to a communication:

(a) When the communication is relevant to an issue of the health condition of the accused in any proceeding in which the accused relies upon the condition as an element of his defense.

(b) When the communication was intended to assist the patient or another person to commit or plan to commit what the patient knew or reasonably should have known to be a crime or fraud.

(c) When the communication was made in the course of an examination ordered by the court in a criminal case to determine the health condition of a patient, provided that a copy of the order was served on the patient prior to the communication.

(d) When the communication is a record of the results of a test for blood alcohol level or drugs taken from a patient who is under arrest, or who was subsequently arrested for an offense related to the test.

(e) When the communication is in the form of a tangible object, including a bullet, that is removed from the body of a patient and which was in the body as a result of the crime charged.

(f) When the communication is relevant to an investigation of or prosecution for child abuse, elder abuse, or the abuse of persons with disabilities or persons who are incompetent.

D. Who may claim the privilege. In both civil and criminal proceedings, the privilege may be claimed by the patient or by his legal representative. The person who was the physician, psychotherapist, or health care provider or their representatives, at the time of the communication is presumed to have authority to claim the privilege on behalf of the patient or deceased patient.

E. Waiver. The exceptions to the privilege set forth in Paragraph B(2) shall constitute a waiver of the privilege only as to testimony at trial or to discovery of the privileged communication by one of the discovery methods authorized by Code of Civil Procedure Article 1421 et seq., or pursuant to R.S. 40:1165.1 or R.S. 13:3715.1.

F. Medical malpractice. (1) There shall be no health care provider-patient privilege in medical malpractice claims as defined in R.S. 40:1231.1 et seq. as to information directly and specifically related to the factual issues pertaining to the liability of a health care provider who is a named party in a pending lawsuit or medical review panel proceeding.

(2) In medical malpractice claims information about a patient's current treatment or physical condition may only be disclosed pursuant to testimony at trial, pursuant to one of the discovery methods authorized by Code of Civil Procedure Article 1421 et seq., pursuant to R.S. 40:1165.1 or R.S. 13:3715.1.

G. Sanctions. Any attorney who violates a provision of this Article shall be subject to sanctions by the court.

Acts 1992, No. 376, §1, eff. Jan. 1, 1993; Acts 1993, No. 988, §2; Acts 1995, No. 1250, §3; Acts 1997, No. 643, §1; Acts 1999, No. 747, §1; Acts 1999, No. 1309, §11, eff. Jan. 1, 2000; Acts 2001, No. 486, §6, eff. June 21, 2001; Acts 2014, No. 811, §32, eff. June 23, 2014.



CE 511 - Communications to clergymen

Art. 511. Communications to clergymen

A. Definitions. As used in this Article:

(1) A "clergyman" is a minister, priest, rabbi, Christian Science practitioner, or other similar functionary of a religious organization, or an individual reasonably believed so to be by the person consulting him.

(2) A communication is "confidential" if it is made privately and not intended for further disclosure except to other persons present in furtherance of the purpose of the communication.

B. General rule of privilege. A person has a privilege to refuse to disclose and to prevent another person from disclosing a confidential communication by the person to a clergyman in his professional character as spiritual adviser.

C. Who may claim the privilege. The privilege may be claimed by the person or by his legal representative. The clergyman is presumed to have authority to claim the privilege on behalf of the person or deceased person.

Acts 1992, No. 376, §1, eff. Jan. 1, 1993; Acts 2003, No. 1187, §2.



CE 512 - Political vote

Art. 512. Political vote

Every person has a privilege to refuse to disclose the tenor of his vote at a political election conducted by secret ballot unless the vote was cast illegally.

Acts 1992, No. 376, §1, eff. Jan. 1, 1993.



CE 513 - Trade secrets

Art. 513. Trade secrets

A person has a privilege, which may be claimed by him or his agent or employee, to refuse to disclose, and to prevent another person from disclosing, a trade secret owned by him, if the allowance of the privilege will not tend to conceal fraud or otherwise work injustice. When disclosure is directed, the judge shall take such protective measure as the interests of the holder of the privilege and of the parties and the furtherance of justice may require.

Acts 1992, No. 376, §1, eff. Jan. 1, 1993.



CE 514 - Identity of informer

Art. 514. Identity of informer

A. General rule of privilege. The United States, a state, or subdivision thereof has a privilege to refuse to disclose, and to protect another from required disclosure of, the identity of a person who has furnished information in order to assist in an investigation of a possible violation of a criminal law.

B. Who may claim the privilege. The privilege may be claimed by the prosecuting authority or an appropriate representative of the public entity to which the information was furnished.

C. Inapplicability of privilege. No privilege shall be recognized if:

(1) The informer appears as a witness for the government and testifies with respect to matters previously disclosed in confidence.

(2) The identity of the informer has been disclosed to those who have cause to resent the communication by either the informer or the prosecution, or in a civil case, a person with authority to claim the privilege.

(3) The party seeking to overcome the privilege clearly demonstrates that the interest of the government in preventing disclosure is substantially outweighed by exceptional circumstances such that the informer's testimony is essential to the preparation of the defense or to a fair determination on the issue of guilt or innocence.

(4) In a criminal case, the prosecution objects.

D. Order to disclose identity. If the court orders disclosure of the identity of an informer and the prosecution opposes the disclosure, the court:

(1) In a criminal case, shall enter one of the following orders exclusively:

(a) An order suppressing the evidence concerning which the identity of the informer has been ordered.

(b) An order declaring a mistrial.

(2) In a civil case, may make any order justice requires.

Added by Acts 1995, No. 1040, §1.



CE 515 - Accountant-client privilege

Art. 515. Accountant-client privilege

A. Definitions. As used in this Article:

(1) "Client" is a person, including a public officer, corporation, partnership, unincorporated association, or other organization or entity, public or private, to whom professional services are rendered by an accountant, or who consults an accountant with a view to obtaining professional services from the accountant.

(2) "Representative of the client" is either of the following:

(a) A person having authority to obtain professional services from an accountant, or to act on advice so obtained, on behalf of the client.

(b) Any other person who makes or receives a confidential communication for the purpose of effectuating representation by an accountant for the client, while acting in the scope of employment for the client.

(3) "Accountant" is the holder of a license issued pursuant to the Louisiana Accountancy Act and shall include all persons and entities within the definition of licensee in R.S. 37:73(8).

(4) "Representative of the accountant" means a person engaged by the accountant to assist the accountant in the accountant's rendition of professional services.

(5) "Confidential communication" is any communication not intended to be disclosed to persons other than:

(a) Those to whom disclosure is made in furtherance of obtaining or rendering professional accounting services for the client.

(b) Those reasonably necessary for the transmission of the communication.

(c) When special circumstances warrant, those who are present at the behest of the client and are reasonably necessary to facilitate the communication.

B. General rule of privilege. A client has a privilege to refuse to disclose, and to prevent another person from disclosing, a confidential communication, whether oral, written, or otherwise, made for the purpose of facilitating the rendition of professional accounting services to the client, as well as the perceptions, observations, and the like, of the mental, emotional, or physical condition of the client in connection with such a communication. This privilege includes the protection of other confidential information or material obtained by the accountant from the client for the purpose of rendering professional services. This privilege exists when the communication is:

(1) Between the client or a representative of the client and the client's accountant or a representative of the accountant.

(2) Between the accountant and a representative of the accountant.

(3) By the client or his accountant or a representative of either, to an accountant or lawyer, or representative of an accountant or lawyer, who represents another party concerning a matter of common interest.

(4) Between representatives of the client or between the client and a representative of the client.

(5) Among accountants and their representatives representing the same client.

(6) Between representatives of the client's accountant.

C. Exceptions. There is no privilege under this Article as to a communication:

(1)(a) If the services of the accountant were sought or obtained to enable or aid anyone to commit or plan to commit what the client or his representative knew or reasonably should have known to be a crime or fraud.

(b) Made in furtherance of a crime or fraud.

(2) Which was with a client now deceased relevant to an issue between parties who claim through that decedent, regardless of whether the claims are by testate or intestate succession or by transaction inter vivos.

(3) Which is relevant to an issue of breach of duty by an accountant to the client or by a client to the client's accountant.

(4)(a) Which is relevant to an issue of authenticity or capacity concerning a document which the accountant signed as a witness or notary.

(b) Concerning the testimony of a representative of an accountant regarding a communication relevant to an issue of authenticity or capacity concerning a document to which the representative is a witness or notary.

(5) Which is relevant to a matter of common interest between or among two or more clients if the communication was made by any of them or their representative to an accountant or his representative retained or consulted in common, when subsequently offered by one client against the other in a civil action.

(6) Concerning the identity of the accountant's client or his representative, unless disclosure of the identity by the accountant or his representative would reveal either the reason for which accounting services were sought or a communication which is otherwise privileged under this Article.

(7) Concerning information required to be disclosed by the standards of the public accounting profession in reporting on the examination of financial statements whose proceedings are protected from discovery pursuant to R.S. 37:86.

(8) Concerning disclosures in investigations or proceedings of the State Board of Certified Public Accountants of Louisiana pursuant to the provisions of Part I of the Louisiana Accountancy Act whose proceedings are protected from discovery pursuant to R.S. 37:86.

(9) Concerning disclosures in ethical investigations of an accountant conducted by private professional organizations whose proceedings are protected from discovery pursuant to R.S. 37:86 or in the course of quality or peer reviews.

(10) In any domestic proceeding including the partition of community property and the settlement of claims arising from matrimonial regimes, spousal support, and child support.

D. Who may claim privilege. The privilege may be claimed by the client, the client's agent or accountant, or the successor, trustee, or similar representative of a client that is a corporation, partnership, unincorporated association, or other organization, whether or not in existence. The person who was the accountant or the accountant's representative at the time of the communication is presumed to have authority to claim the privilege on behalf of the client, former client, or deceased client.

E. Scope. Nothing in this Article is intended to affect the absolute privileges against disclosure contained in R.S. 37:86(B) through (E).

Acts 2001, No. 954, §1; Acts 2003, No. 152, §1.



CE 516 - Subpoena of accountant or his representative in criminal cases

Art. 516. Subpoena of accountant or his representative in criminal cases

A. General rule. Neither a subpoena nor a court order shall be issued to an accountant or his representative to appear or testify in any criminal investigation or proceeding when the purpose of the subpoena or order is to ask the accountant or his representative to reveal information about a client or former client obtained in the course of representing the client unless the party issuing the subpoena executes and attaches to the subpoena an affidavit that:

(1) The information sought is essential to the successful completion of an ongoing investigation, prosecution, or defense.

(2) The purpose of seeking the information is not to harass the accountant or the client.

(3) With respect to a subpoena, the subpoena lists the information sought with particularity, is reasonably limited as to subject matter and period of time, and gives timely notice.

(4) There is no practicable alternative means of obtaining the information.

B. Waiver. Failure to object timely to noncompliance with the terms of this Article constitutes a waiver of the procedural protections of this Article, but does not constitute a waiver of any privilege.

C. Binding effect of determination; notice to client. The determination that an accountant-client privilege is not applicable to the testimony shall not bind the client or former client unless the client or former client was given notice of the subpoena.

D. Exceptions. This Article shall not apply in habitual offender proceedings when an accountant is called as a witness for purposes of identification of his client or former client.

E. Scope. Nothing in this Article is intended to affect the absolute privileges against disclosure contained in R.S. 37:86(B) through (E).

Acts 2001, No. 954, §1.



CE 517 - Subpoena of accountant; civil, juvenile, administrative proceedings

Art. 517. Subpoena of accountant; civil, juvenile, administrative proceedings

A. General rule. Neither a subpoena nor a court order shall be issued to an accountant or his representative to appear or testify in any civil or juvenile proceeding, including pretrial discovery, or in an administrative investigation or hearing, except proceedings by the State Board of Accountancy as provided in the Louisiana Accountancy Act, where the purpose of the subpoena or order is to ask the accountant or his representative to reveal information about a client or former client obtained in the course of representing the client unless the court determines, after a contradictory hearing held after service of actual notice to the accountant and the client at least ten days prior to the contradictory hearing, that the information sought is not protected from disclosure by any applicable privilege or work product rule and all of the following apply:

(1) The information sought is essential to the successful completion of an ongoing investigation, is essential to the case of the party seeking the information, and is not merely peripheral, cumulative, or speculative.

(2) The purpose of seeking the information is not to harass the accountant or his client.

(3) With respect to a subpoena, the subpoena lists the information sought with particularity, is reasonably limited as to subject matter and period of time, and gives timely notice.

(4) There is no practicable alternative means of obtaining the information.

B. Waiver. Failure to object timely to noncompliance with the terms of this Article constitutes a waiver of the procedural protections of this Article, but does not constitute a waiver of any privilege.

C. Binding effect of determination; notice to client. The determination that an accountant-client privilege is not applicable to the testimony shall not bind the client or former client unless the client or former client was given notice within the time period set forth in Subsection A of this Section, of the time, place, and substance of the hearing and had an opportunity fully to participate in that hearing.

D. Scope. Nothing in this Article is intended to affect the absolute privileges against disclosure in R.S. 37:86(B) through (E).

Acts 2001, No. 954, §1.



CE 518 - Trained peer support member privilege

Art. 518. Trained peer support member privilege

A.(1) A trained peer support member shall not, without consent of the emergency responder making the communication, be compelled to testify about any communication made to the trained peer support member by the emergency responder while receiving peer support services. The trained peer support member shall be designated as such by the emergency service agency or entity, prior to the incident that results in receiving peer support services. The privilege only applies when the communication was made to the trained peer support member.

(2) The privilege does not apply to any of the following if:

(a) The trained peer support member was an initial responding emergency responder, a witness, or a party to the incident which prompted the delivery of peer support services to the emergency responder.

(b) A communication reveals the intended commission of a crime or harmful act and such disclosure is determined to be necessary by the trained peer support member to protect any person from a clear, imminent risk of serious mental or physical harm or injury, or to forestall a serious threat to the public safety.

B. For purposes of this Section, a "trained peer support member" is an emergency responder or civilian volunteer of an emergency service agency or entity, who has received training in Critical Incident Stress Management to provide emotional and moral support to an emergency responder who needs those services as a result of an incident in which the emergency responder was involved while acting in his official capacity. A "trained peer support member" also includes a volunteer counselor or other mental health services provider who has been designated by the emergency service agency or entity to provide emotional and moral support and counseling to an emergency responder who needs those services as a result of an incident in which the emergency responder was involved while acting in his official capacity.

Acts 2003, No. 1137, §1.



CE 519 - Subpoena of judge or his representative in civil and criminal cases

Art. 519. Subpoena of judge or his representative in civil and criminal cases

A. General rule. Neither a subpoena nor a court order shall be issued to a judge or his representative to appear or testify in any civil, criminal, or juvenile proceeding, including pretrial discovery or an administrative hearing, unless, after a contradictory hearing, it has been determined that the information sought is not protected from disclosure by the judicial deliberative process privilege, and all of the following:

(1) The information sought is essential to the case of the party seeking the information and is not merely peripheral, cumulative, or speculative.

(2) The purpose of seeking the information is not to harass the judge, nor for the mere purpose of seeking recusal of the judge.

(3) With respect to a subpoena, the subpoena lists the information sought with particularity, is reasonably limited as to subject matter and period of time, and gives timely notice.

(4) There is no practical alternative means of obtaining the information.

B. Waiver. Failure to object timely to a party's non-compliance with the provisions of this Article constitutes a waiver of the procedural protections of this Article, but does not constitute a waiver of any privilege.

C. The procedural provisions of and the protections afforded by Paragraph A of this Article shall extend to any judge of any court provided for by Article V of the Constitution of Louisiana and to any commissioner or special master of such court.

Acts 2012, No. 563, §1, eff. June 5, 2012.



CE 601 - General rule of competency

CHAPTER 6

WITNESSES

Art. 601. General rule of competency

Every person of proper understanding is competent to be a witness except as otherwise provided by legislation.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989.



CE 602 - Lack of personal knowledge

Art. 602. Lack of personal knowledge

A witness may not testify to a matter unless evidence is introduced sufficient to support a finding that he has personal knowledge of the matter. Evidence to prove personal knowledge may, but need not, consist of the testimony of the witness himself. This Article is subject to the provisions of Article 703, relating to opinion testimony by expert witnesses.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989.



CE 603 - Oath or affirmation

Art. 603. Oath or affirmation

Before testifying, every witness shall be required to declare that he will testify truthfully, by oath or affirmation administered in a form calculated to awaken his conscience and impress his mind with his duty to do so.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989.



CE 604 - Interpreters

Art. 604. Interpreters

An interpreter is subject to the provisions of this Code relating to qualification as an expert and the administration of an oath or affirmation that he will make a true translation.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989.



CE 605 - Disqualification of judge as witness

Art. 605. Disqualification of judge as witness

The judge presiding at the trial may not testify in that trial as a witness. No objection need be made in order to preserve the point.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989.



CE 606 - Disqualification of juror as witness

Art. 606. Disqualification of juror as witness

A. At the trial. A member of the jury may not testify as a witness before that jury in the trial of the case in which he is sitting as a juror. If he is called so to testify, the opposing party shall be afforded an opportunity to object out of the presence of the jury.

B. Inquiry into validity of verdict or indictment. Upon an inquiry into the validity of a verdict or indictment, a juror may not testify as to any matter or statement occurring during the course of the jury's deliberations or to the effect of anything upon his or any other juror's mind or emotions as influencing him to assent to or dissent from the verdict or indictment or concerning his mental processes in connection therewith, except that a juror may testify on the question whether any outside influence was improperly brought to bear upon any juror, and, in criminal cases only, whether extraneous prejudicial information was improperly brought to the jury's attention. Nor may his affidavit or evidence of any statement by him concerning a matter about which he would be precluded from testifying be received for these purposes.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989.



CE 607 - Attacking and supporting credibility generally

Art. 607. Attacking and supporting credibility generally

A. Who may attack credibility. The credibility of a witness may be attacked by any party, including the party calling him.

B. Time for attacking and supporting credibility. The credibility of a witness may not be attacked until the witness has been sworn, and the credibility of a witness may not be supported unless it has been attacked. However, a party may question any witness as to his relationship to the parties, interest in the lawsuit, or capacity to perceive or to recollect.

C. Attacking credibility intrinsically. Except as otherwise provided by legislation, a party, to attack the credibility of a witness, may examine him concerning any matter having a reasonable tendency to disprove the truthfulness or accuracy of his testimony.

D. Attacking credibility extrinsically. Except as otherwise provided by legislation:

(1) Extrinsic evidence to show a witness' bias, interest, corruption, or defect of capacity is admissible to attack the credibility of the witness.

(2) Other extrinsic evidence, including prior inconsistent statements and evidence contradicting the witness' testimony, is admissible when offered solely to attack the credibility of a witness unless the court determines that the probative value of the evidence on the issue of credibility is substantially outweighed by the risks of undue consumption of time, confusion of the issues, or unfair prejudice.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989.



CE 608 - Attacking or supporting credibility by character evidence

Art. 608. Attacking or supporting credibility by character evidence

A. Reputation evidence of character. The credibility of a witness may be attacked or supported by evidence in the form of general reputation only, but subject to these limitations:

(1) The evidence may refer only to character for truthfulness or untruthfulness.

(2) A foundation must first be established that the character witness is familiar with the reputation of the witness whose credibility is in issue. The character witness shall not express his personal opinion as to the character of the witness whose credibility is in issue.

(3) Inquiry into specific acts on direct examination while qualifying the character witness or otherwise is prohibited.

B. Particular acts, vices, or courses of conduct. Particular acts, vices, or courses of conduct of a witness may not be inquired into or proved by extrinsic evidence for the purpose of attacking his character for truthfulness, other than conviction of crime as provided in Articles 609 and 609.1 or as constitutionally required.

C. Cross-examination of character witnesses. A witness who has testified to the character for truthfulness or untruthfulness of another witness may be cross-examined as to whether he has heard about particular acts of that witness bearing upon his credibility.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989.



CE 609 - Attacking credibility by evidence of conviction of crime in civil cases

Art. 609. Attacking credibility by evidence of conviction of crime in civil cases

A. General civil rule. For the purpose of attacking the credibility of a witness in civil cases, no evidence of the details of the crime of which he was convicted is admissible. However, evidence of the name of the crime of which he was convicted and the date of conviction is admissible if the crime:

(1) Was punishable by death or imprisonment in excess of six months under the law under which he was convicted, and the court determines that the probative value of admitting this evidence outweighs its prejudicial effect to a party; or

(2) Involved dishonesty or false statement, regardless of the punishment.

B. Time limit. Evidence of a conviction under this Article is not admissible if a period of more than ten years has elapsed since the date of the conviction.

C. Effect of pardon or annulment. Evidence of a conviction is not admissible under this Article if the conviction has been the subject of a pardon, annulment, or other equivalent procedure explicitly based on a finding of innocence.

D. Juvenile adjudications. Evidence of juvenile adjudications of delinquency is generally not admissible under this Article.

E. Pendency of appeal. The pendency of an appeal therefrom does not render evidence of a conviction inadmissible. When evidence of a conviction is admissible, evidence of the pendency of an appeal is also admissible.

F. Arrest, indictment, or prosecution. Evidence of the arrest, indictment, or prosecution of a witness is not admissible for the purpose of attacking his credibility.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989.



CE 609.1 - Attacking credibility by evidence of conviction of crime in criminal cases

Art. 609.1. Attacking credibility by evidence of conviction of crime in criminal cases

A. General criminal rule. In a criminal case, every witness by testifying subjects himself to examination relative to his criminal convictions, subject to limitations set forth below.

B. Convictions. Generally, only offenses for which the witness has been convicted are admissible upon the issue of his credibility, and no inquiry is permitted into matters for which there has only been an arrest, the issuance of an arrest warrant, an indictment, a prosecution, or an acquittal.

C. Details of convictions. Ordinarily, only the fact of a conviction, the name of the offense, the date thereof, and the sentence imposed is admissible. However, details of the offense may become admissible to show the true nature of the offense:

(1) When the witness has denied the conviction or denied recollection thereof;

(2) When the witness has testified to exculpatory facts or circumstances surrounding the conviction; or

(3) When the probative value thereof outweighs the danger of unfair prejudice, confusion of the issues, or misleading the jury.

D. Effect of pending post-conviction relief procedures. The pendency of an appeal or other post-conviction relief procedures does not render the conviction inadmissible, but may be introduced as bearing upon the weight to be given the evidence of the conviction.

E. Effect of pardon or annulment. When a pardon or annulment, based upon a finding of innocence, has been granted, evidence of that conviction is not admissible to attack the credibility of the witness.

F. Juvenile adjudications. Evidence of juvenile adjudications of delinquency is generally not admissible under this Article, except for use in proceedings brought pursuant to the habitual offender law, R.S. 15:529.1.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989; Acts 1994, 3rd Ex. Sess., No. 23, §3.



CE 610

Art 610. Religious beliefs or opinions

Except as provided in Article 613, evidence of the beliefs or opinions of a witness on matters of religion is not admissible for the sole purpose of showing that by reason of their nature his credibility is impaired or enhanced.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989.



CE 611 - Mode and order of interrogation and presentation

Art. 611. Mode and order of interrogation and presentation

A. Control by court. Except as provided by this Article and Code of Criminal Procedure Article 773, the parties to a proceeding have the primary responsibility of presenting the evidence and examining the witnesses. The court, however, shall exercise reasonable control over the mode and order of interrogating witnesses and presenting evidence so as to:

(1) Make the interrogation and presentation effective for the ascertainment of the truth;

(2) Avoid needless consumption of time; and

(3) Protect witnesses from harassment or undue embarrassment.

B. Scope of cross-examination. A witness may be cross-examined on any matter relevant to any issue in the case, including credibility. However, in a civil case, when a party or person identified with a party has been called as a witness by an adverse party to testify only as to particular aspects of the case, the court shall limit the scope of cross-examination to matters testified to on direct examination, unless the interests of justice otherwise require.

C. Leading questions. Generally, leading questions should not be used on the direct examination of a witness except as may be necessary to develop his testimony and in examining an expert witness on his opinions and inferences. However, when a party calls a hostile witness, a witness who is unable or unwilling to respond to proper questioning, an adverse party, or a witness identified with an adverse party, interrogation may be by leading questions. Generally, leading questions should be permitted on cross-examination. However, the court ordinarily shall prohibit counsel for a party from using leading questions when that party or a person identified with him is examined by his counsel, even when the party or a person identified with him has been called as a witness by another party and tendered for cross-examination.

D. Scope of redirect examination; recross examination. A witness who has been cross-examined is subject to redirect examination as to matters covered on cross-examination and, in the discretion of the court, as to other matters in the case. When the court has allowed a party to bring out new matter on redirect, the other parties shall be provided an opportunity to recross on such matters.

E. Rebuttal evidence. The plaintiff in a civil case and the state in a criminal prosecution shall have the right to rebut evidence adduced by their opponents.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989.



CE 612 - Writing used to refresh memory

Art. 612. Writing used to refresh memory

A. Civil cases. In a civil case, any writing, recording, or object may be used by a witness to refresh his memory while testifying. If a witness asserts that his memory is refreshed he must then testify from memory independent of the writing, recording, or object. If, before or during testimony, a witness has used or uses a writing, recording, or object to refresh his memory for the purpose of testifying in court, an adverse party is entitled, subject to Paragraph C, to have the writing, recording, or object produced, if practicable, at the hearing, to inspect it, to examine the witness thereon, and to introduce in evidence those portions which relate to the testimony of the witness. If production of the writing, recording, or object at the hearing is impracticable, the court may make any appropriate order, including one for inspection.

B. Criminal cases. In a criminal case, any writing, recording, or object may be used by a witness to refresh his memory while testifying. If a witness asserts that his memory is refreshed he must then testify from memory independent of the writing, recording, or object. If while testifying a witness uses a writing, recording, or object to refresh his memory an adverse party is entitled, subject to Paragraph C, to inspect it, to examine the witness thereon, and to introduce in evidence those portions which relate to the testimony of the witness.

C. Claim of irrelevance. If it is claimed that a writing or recording contains matters not related to the subject matter of the testimony the court shall examine it in camera, excise any portions not so related, and order delivery of the remainder to the party entitled thereto. Any portion withheld over objections shall be preserved and made available to the appellate court in the event of an appeal.

D. Failure to produce. If a writing, recording, or object is not produced or delivered pursuant to an order under this Article, the court shall make any order justice requires, except that in criminal cases when the prosecution elects not to comply, the order shall only be one excluding the testimony or, if the court in its discretion determines that the interests of justice so require, declaring a mistrial.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989.



CE 613 - Foundation for extrinsic attack on credibility

Art. 613. Foundation for extrinsic attack on credibility

Except as the interests of justice otherwise require, extrinsic evidence of bias, interest, or corruption, prior inconsistent statements, conviction of crime, or defects of capacity is admissible after the proponent has first fairly directed the witness' attention to the statement, act, or matter alleged, and the witness has been given the opportunity to admit the fact and has failed distinctly to do so.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989.



CE 614 - Calling and questioning of witnesses by court

Art. 614. Calling and questioning of witnesses by court

A. Calling by court. The court, at the request of a party or if otherwise authorized by legislation, may call witnesses, and all parties are entitled to examine witnesses thus called.

B. Questioning by court. The court may question witnesses, whether called by itself or by a party.

C. Objections. Objections to the calling of witnesses by the court or to questioning of witnesses by it may be made at the time or at the next available opportunity when the jury is not present.

D. Exception. In a jury trial, the court may not call or examine a witness, except upon the express consent of all parties, which consent shall not be requested within the hearing of the jury.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989.



CE 615 - Exclusion of witnesses

Art. 615. Exclusion of witnesses

A. As a matter of right. On its own motion the court may, and on request of a party the court shall, order that the witnesses be excluded from the courtroom or from a place where they can see or hear the proceedings, and refrain from discussing the facts of the case with anyone other than counsel in the case. In the interests of justice, the court may exempt any witness from its order of exclusion.

B. Exceptions. This Article does not authorize exclusion of any of the following:

(1) A party who is a natural person.

(2) A single officer or single employee of a party which is not a natural person designated as its representative or case agent by its attorney.

(3) A person whose presence is shown by a party to be essential to the presentation of his cause such as an expert.

(4) The victim of the offense or the family of the victim.

C. Violation of exclusion order. A court may impose appropriate sanctions for violations of its exclusion order including contempt, appropriate instructions to the jury, or when such sanctions are insufficient, disqualification of the witness.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989; Acts 1999, No. 783, §2, eff. Jan. 1, 2000.



CE 701 - Opinion testimony by lay witnesses

CHAPTER 7

OPINIONS AND EXPERT TESTIMONY

Art. 701. Opinion testimony by lay witnesses

If the witness is not testifying as an expert, his testimony in the form of opinions or inferences is limited to those opinions or inferences which are:

(1) Rationally based on the perception of the witness; and

(2) Helpful to a clear understanding of his testimony or the determination of a fact in issue.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989.



CE 702 - Testimony by experts

Art. 702. Testimony by experts

A witness who is qualified as an expert by knowledge, skill, experience, training, or education may testify in the form of an opinion or otherwise if:

(1) The expert's scientific, technical, or other specialized knowledge will help the trier of fact to understand the evidence or to determine a fact in issue;

(2) The testimony is based on sufficient facts or data;

(3) The testimony is the product of reliable principles and methods; and

(4) The expert has reliably applied the principles and methods to the facts of the case.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989; Acts 2014, No. 630, §1.

NOTE: No changes in law or result in a ruling on evidence admissibility shall be presumed or is intended by the Legislature of Louisiana by the passage of Acts 2014, No. 630.



CE 703 - Bases of opinion testimony by experts

Art. 703. Bases of opinion testimony by experts

The facts or data in the particular case upon which an expert bases an opinion or inference may be those perceived by or made known to him at or before the hearing. If of a type reasonably relied upon by experts in the particular field in forming opinions or inferences upon the subject, the facts or data need not be admissible in evidence.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989.



CE 704 - Opinion on ultimate issue

Art. 704. Opinion on ultimate issue

Testimony in the form of an opinion or inference otherwise admissible is not to be excluded solely because it embraces an ultimate issue to be decided by the trier of fact. However, in a criminal case, an expert witness shall not express an opinion as to the guilt or innocence of the accused.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989.



CE 705 - Disclosure of facts or data underlying expert opinion; foundation

Art. 705. Disclosure of facts or data underlying expert opinion; foundation

A. Civil cases. In a civil case, the expert may testify in terms of opinion or inference and give his reasons therefor without prior disclosure of the underlying facts or data, unless the court requires otherwise. The expert may in any event be required to disclose the underlying facts or data on cross-examination.

B. Criminal cases. In a criminal case, every expert witness must state the facts upon which his opinion is based, provided, however, that with respect to evidence which would otherwise be inadmissible such basis shall only be elicited on cross-examination.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989.



CE 706 - Court appointed experts

Art. 706. Court appointed experts

A. Civil cases. In a civil case, the court may on its own motion or on the motion of any party enter an order to show cause why expert witnesses should not be appointed, and may request the parties to submit nominations. The court may appoint any expert witnesses agreed upon by the parties, and may appoint expert witnesses of its own selection. An expert witness shall not be appointed by the court unless he consents to act. A witness so appointed shall be informed of his duties by the court in writing, a copy of which shall be filed with the clerk, or at a conference in which the parties shall have opportunity to participate. A witness so appointed shall advise the parties of his findings, if any; his deposition may be taken by any party; and he may be called to testify by the court or any party.

B. Disclosure of appointment. In a civil case, in the exercise of its discretion, the court may authorize disclosure to the jury of the fact that the court appointed the expert witness.

C. Parties' experts of own selection. Nothing in this Article limits the parties in calling expert witnesses of their own selection.

D. Criminal cases. In a criminal case, the court may appoint an expert witness only when specifically authorized by statute, or as constitutionally required.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989.



CE 801 - Definitions

CHAPTER 8

HEARSAY

Art. 801. Definitions

The following definitions apply under this Chapter:

A. Statement. A "statement" is:

(1) An oral or written assertion; or

(2) Nonverbal conduct of a person, if it is intended by him as an assertion.

B. Declarant. A "declarant" is a person who makes a statement.

C. Hearsay. "Hearsay" is a statement, other than one made by the declarant while testifying at the present trial or hearing, offered in evidence to prove the truth of the matter asserted.

D. Statements which are not hearsay. A statement is not hearsay if:

(1) Prior statement by witness. The declarant testifies at the trial or hearing and is subject to cross-examination concerning the statement, and the statement is:

(a) In a criminal case, inconsistent with his testimony, provided that the proponent has first fairly directed the witness' attention to the statement and the witness has been given the opportunity to admit the fact and where there exists any additional evidence to corroborate the matter asserted by the prior inconsistent statement;

(b) Consistent with his testimony and is offered to rebut an express or implied charge against him of recent fabrication or improper influence or motive;

(c) One of identification of a person made after perceiving the person; or

(d) Consistent with the declarant's testimony and is one of initial complaint of sexually assaultive behavior.

(2) Personal, adoptive, and authorized admissions. The statement is offered against a party and is:

(a) His own statement, in either his individual or a representative capacity;

(b) A statement of which he has manifested his adoption or belief in its truth; or

(c) A statement by a person authorized by him to make a statement concerning the subject.

(3) Relational and privity admissions. The statement is offered against a party, and the statement is:

(a) A statement by an agent or employee of the party against whom it is offered, concerning a matter within the scope of his agency or employment, made during the existence of the relationship;

(b) A statement by a declarant while participating in a conspiracy to commit a crime or civil wrong and in furtherance of the objective of the conspiracy, provided that a prima facie case of conspiracy is established;

(c) In a civil case, a statement by a declarant when the liability, obligation, or duty of the party against whom it is offered is derivatively based in whole or in part upon a liability, obligation, or duty of the declarant, or when the claim or right asserted by that party is barred or diminished by a breach of duty by the declarant, and when the statement would be admissible if offered against the declarant as a party in an action involving that liability, obligation, or breach of duty;

(d) In a civil case, a statement by a declarant when a right, title, or interest in any property or claim asserted by the party against whom it is offered requires a determination that a right, title, or interest exists or existed in the declarant during the time that that party now claims the declarant was the holder of the right, title, or interest, and when the statement would be admissible if offered against the declarant as a party in an action involving that right, title, or interest;

(e) A statement by a declarant offered against the party in an action for damages arising from the death of that declarant; or

(f) A statement by a minor child offered against a party in an action to recover for injury to that child, or against the person responsible for the child in an action to recover damages for losses caused by the child.

(4) Things said or done. The statements are events speaking for themselves under the immediate pressure of the occurrence, through the instructive, impulsive and spontaneous words and acts of the participants, and not the words of the participants when narrating the events, and which are necessary incidents of the criminal act, or immediate concomitants of it, or form in conjunction with it one continuous transaction.

E. Optical Disk Imaging System. "Optical disk imaging system" means a storage system that utilizes non-erasable Write Once Read Many (WORM) optical storage technology to record information on an optical disk with the use of laser technology, and that utilizes laser technology to retrieve and read previously stored information.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989; Acts 1995, No. 346, §1; Acts 1995, No. 1300, §1; Acts 2004, No. 694, §1.



CE 802 - Hearsay rule

Art. 802. Hearsay rule

Hearsay is not admissible except as otherwise provided by this Code or other legislation.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989.



CE 803 - Hearsay exceptions; availability of declarant immaterial

Art. 803. Hearsay exceptions; availability of declarant immaterial

The following are not excluded by the hearsay rule, even though the declarant is available as a witness:

(1) Present sense impression. A statement describing or explaining an event or condition made while the declarant was perceiving the event or condition, or immediately thereafter.

(2) Excited utterance. A statement relating to a startling event or condition made while the declarant was under the stress of excitement caused by the event or condition.

(3) Then existing mental, emotional, or physical condition. A statement of the declarant's then existing state of mind, emotion, sensation, or physical condition (such as intent, plan, motive, design, mental feeling, pain, and bodily health), offered to prove the declarant's then existing condition or his future action. A statement of memory or belief, however, is not admissible to prove the fact remembered or believed unless it relates to the execution, revocation, identification, or terms of declarant's testament.

(4) Statements for purposes of medical treatment and medical diagnosis in connection with treatment. Statements made for purposes of medical treatment and medical diagnosis in connection with treatment and describing medical history, or past or present symptoms, pain, or sensations, or the inception or general character of the cause or external source thereof insofar as reasonably pertinent to treatment or diagnosis in connection with treatment.

(5) Recorded recollection. A memorandum or record concerning a matter about which a witness once had knowledge but now has insufficient recollection to enable him to testify fully and accurately, shown to have been made or adopted by the witness when the matter was fresh in his memory and to reflect that knowledge correctly. If admitted, the memorandum or record may be read into evidence and received as an exhibit but may not itself be taken into the jury room. This exception is subject to the provisions of Article 612.

(6) Records of regularly conducted business activity. A memorandum, report, record, or data compilation, in any form, including but not limited to that which is stored by the use of an optical disk imaging system, of acts, events, conditions, opinions, or diagnoses, made at or near the time by, or from information transmitted by, a person with knowledge, if made and kept in the course of a regularly conducted business activity, and if it was the regular practice of that business activity to make and to keep the memorandum, report, record, or data compilation, all as shown by the testimony of the custodian or other qualified witness, unless the source of information or the method or circumstances of preparation indicate lack of trustworthiness. This exception is inapplicable unless the recorded information was furnished to the business either by a person who was routinely acting for the business in reporting the information or in circumstances under which the statement would not be excluded by the hearsay rule. The term "business" as used in this Paragraph includes business, institution, association, profession, occupation, and calling of every kind, whether or not conducted for profit. Public records and reports which are specifically excluded from the public records exception by Article 803(8)(b) shall not qualify as an exception to the hearsay rule under this Paragraph.

(7) Absence of entry in records of regularly conducted business activity. Evidence that a matter is not included in the memoranda, reports, records, or data compilations, in any form, kept in accordance with the provisions of Paragraph (6), to prove the nonoccurrence or nonexistence of the matter, if the matter was of a kind of which a memorandum, report, record, or data compilation was regularly made and preserved unless the sources of information or other circumstances indicate lack of trustworthiness.

(8) Public records and reports. (a) Records, reports, statements, or data compilations, in any form, of a public office or agency setting forth:

(i) Its regularly conducted and regularly recorded activities;

(ii) Matters observed pursuant to duty imposed by law and as to which there was a duty to report; or

(iii) Factual findings resulting from an investigation made pursuant to authority granted by law. Factual findings are conclusions of fact reached by a governmental agency and may be based upon information furnished to it by persons other than agents and employees of that agency.

(b) Except as specifically provided otherwise by legislation, the following are excluded from this exception to the hearsay rule:

(i) Investigative reports by police and other law enforcement personnel or the notification of administrative sanctions form which records the administrative sanctions proceedings conducted pursuant to Code of Criminal Procedure Article 899.1 or R.S. 15:574.7.

(ii) Investigative reports prepared by or for any government, public office, or public agency when offered by that or any other government, public office, or public agency in a case in which it is a party.

(iii) Factual findings offered by the prosecution in a criminal case.

(iv) Factual findings resulting from investigation of a particular complaint, case, or incident, including an investigation into the facts and circumstances on which the present proceeding is based or an investigation into a similar occurrence or occurrences.

(9) Records of vital statistics. Records or data compilations, in any form, of birth, filiation, adoption, or death, including fetal death, still birth, and abortion, or of marital status, including divorce and annulment, if the report thereof was made to a public office pursuant to requirements of law, and any record included within the Louisiana Vital Statistics Laws.

(10) Absence of public record or entry. To prove the absence of a record, report, statement, or data compilation, in any form, or the nonoccurrence or nonexistence of a matter of which a record, report, statement, or data compilation, in any form, was regularly made and preserved by a public office or agency, evidence in the form of a certification in accordance with Article 902, or testimony, that diligent search failed to disclose the record, report, statement, or data compilation, or entry.

(11) Records of religious organizations. Statements of births, marriages, divorces, deaths, filiation, ancestry, relationship by blood or marriage, or other similar facts of personal or family history, contained in a regularly kept record of a religious organization.

(12) Marriage, baptismal, and similar certificates. Statements of fact contained in a certificate that the maker performed a marriage or other ceremony or administered a sacrament, made by a clergyman, public official, or other person authorized by the rules or practices of a religious organization or by law to perform the act certified, and purporting to have been issued at the time of the act or within a reasonable time thereafter.

(13) Family records. Statements of fact concerning personal or family history contained in family Bibles, genealogies, charts, engravings on rings, inscriptions on family portraits, engravings on urns, crypts, or tombstones, or the like.

(14) Records of documents affecting an interest in property. Records of documents purporting to establish or affect an interest in property to the extent that their admission is authorized by other legislation.

(15) Statements in documents affecting an interest in property. A statement contained in a document purporting to establish or affect an interest in property if the matter stated was relevant to the purpose of the document, unless dealings with the property since the document was made have been inconsistent with the truth of the statement or the purport of the document.

(16) Statements in ancient documents. Statements in a document in existence thirty years or more the authenticity of which is established, or statements in a recorded document as provided by other legislation.

(17) Market reports, commercial publications. Market quotations, tabulations, lists, directories, or other published compilations, generally used and relied upon by the public or by persons in particular occupations.

(18) Learned treatises. To the extent called to the attention of an expert witness upon cross-examination or, in a civil case, relied upon by him in direct examination, statements contained in published treatises, periodicals, or pamphlets on a subject of history, medicine, or other science or art, established as a reliable authority by the testimony or admission of the witness or by other expert testimony or by judicial notice. If admitted, such a statement may be read into evidence and received as an exhibit but may not be taken into the jury room.

(19) Reputation concerning personal or family history. Reputation, arising before the controversy, among members of his family by blood, adoption, or marriage, or among his associates, or in the community, concerning a person's birth, adoption, marriage, divorce, death, filiation, relationship by blood, adoption, or marriage, ancestry, or other similar fact of his personal or family history.

(20) Reputation concerning boundaries or general history. Reputation in a community, arising before the controversy, as to boundaries of or customs affecting lands in the community, and reputation as to events of general history important to the community or state or nation in which located.

(21) Reputation as to character. Reputation of a person's character among his associates or in the community.

(22) Judgment of previous conviction. Evidence of a final judgment, entered after a trial or upon a plea of guilty (but not upon a plea of nolo contendere), adjudging a person guilty of a crime punishable by death or imprisonment in excess of six months, to prove any fact essential to sustain the judgment. This exception does not permit the prosecutor in a criminal prosecution to offer as evidence the judgment of conviction of a person other than the accused, except for the purpose of attacking the credibility of a witness. The pendency of an appeal may be shown but does not affect admissibility.

(23) Judgment as to personal, family, or general history, or boundaries. Judgments as proof of matters of personal, family, or general history, or boundaries, essential to the judgment, if the same would be provable by evidence of reputation.

(24) Testimony as to age. A witness' testimony as to his own age.

Acts 1988, No. 515, §1, eff. Jan. 1, 1989; Acts 1995, No. 346, §1; Acts 1995, No. 1300, §1; Acts 2004, No. 26, §4; Acts 2012, No. 158, §1.





